Business and Professions Code - BPC

GENERAL PROVISIONS

This act shall be known as the Business and Professions Code.

(Enacted by Stats. 1937, Ch. 399.)

2.

The provisions of this code in so far as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations thereof, and not as new enactments.

(Enacted by Stats. 1937, Ch. 399.)

3.

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, shall continue to hold the same according to the former tenure thereof.

(Enacted by Stats. 1937, Ch. 399.)

4.

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1937, Ch. 399.)

5.

No rights given by any license or certificate under any act repealed by this code are affected by the enactment of this code or by such repeal, but such rights shall hereafter be exercised according to the provisions of this code.

(Enacted by Stats. 1937, Ch. 399.)

6.

All persons who, at the time this code goes into effect, are entitled to a certificate under any act repealed by this code, are thereby entitled to a certificate under the provisions of this code so far as the provisions of this code are applicable.

(Enacted by Stats. 1937, Ch. 399.)

7.

Any conviction for a crime under any act repealed by this code, which crime is continued as a public offense by this code, constitutes a conviction under this code for any purpose for which it constituted a conviction under the act repealed.

(Enacted by Stats. 1937, Ch. 399.)

7.5.

A conviction within the meaning of this code means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action which a board is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code. However, a board may not deny a license to an applicant who is otherwise qualified pursuant to subdivision (b) of Section 480.

Nothing in this section shall apply to the licensure of persons pursuant to Chapter 4 (commencing with Section 6000) of Division 3.

(Added by Stats. 1979, Ch. 876.)

8.

Unless the context otherwise requires, the general provisions hereinafter set forth shall govern the construction of this code.

(Enacted by Stats. 1937, Ch. 399.)

9.

Division, part, chapter, article and section headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1937, Ch. 399.)

10.

Whenever, by the provisions of this code, a power is granted to a public officer or a duty imposed upon such an officer, the power may be exercised or duty performed by a deputy of the officer or by a person authorized pursuant to law by the officer, unless it is expressly otherwise provided.

(Enacted by Stats. 1937, Ch. 399.)

11.

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement, or record is required by this code, it shall be made in writing in the English language unless it is otherwise expressly provided.

(Enacted by Stats. 1937, Ch. 399.)

12.

Whenever any reference is made to any portion of this code or of any other law of this State, such reference shall apply to all amendments and additions thereto now or hereafter made.

(Enacted by Stats. 1937, Ch. 399.)

12.5.

Whenever in any provision of this code authority is granted to issue a citation for a violation of any provision of this code, that authority also includes the authority to issue a citation for the violation of any regulation adopted pursuant to any provision of this code.

(Added by Stats. 1986, Ch. 1379, Sec. 1.)

13.

The term “materia medica” as used in this code or in any initiative act referred to in this code, means those substances listed in the official United States Pharmacopoeia, the official Homeopathic Pharmacopoeia of the United States, the official United States Dispensatory, New and Nonofficial Remedies, or the National Formulary, or any supplement thereof, except substances covered by subdivision (a) of Section 4052 and Section 4057 of this code.

(Added by Stats. 1961, Ch. 300.)

14.

The present tense includes the past and future tenses; and the future, the present. Each gender includes the other two genders.

(Amended by Stats. 1939, Ch. 30.)

14.1.

The Legislature hereby declares its intent that the terms “man” or “men” where appropriate shall be deemed “person” or “persons” and any references to the terms “man” or “men” in sections of this code be changed to “person” or “persons” when such code sections are being amended for any purpose. This act is declaratory and not amendatory of existing law.

(Added by Stats. 1976, Ch. 1171.)

15.

“Section” means a section of this code unless some other statute is specifically mentioned. “Subdivision” means a subdivision of the section in which that term occurs, unless some other section is expressly mentioned.

(Enacted by Stats. 1937, Ch. 399.)

16.

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1937, Ch. 399.)

17.

“County” includes city and county.

(Enacted by Stats. 1937, Ch. 399.)

18.

“City” includes city and county.

(Enacted by Stats. 1937, Ch. 399.)

19.

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1937, Ch. 399.)

20.

“Oath” includes affirmation.

(Enacted by Stats. 1937, Ch. 399.)

21.

“State” means the State of California, unless applied to the different parts of the United States. In the latter case, it includes the District of Columbia and the territories.

(Enacted by Stats. 1937, Ch. 399.)

22.

“Board,” as used in any provision of this code, refers to the board in which the administration of the provision is vested, and unless otherwise expressly provided, shall include “bureau,” “commission,” “committee,” “department,” “division,” “examining committee,” “program,” and “agency.”

(Amended by Stats. 2010, Ch. 670, Sec. 1. Effective January 1, 2011.)

23.

“Department,” unless otherwise defined, refers to the Department of Consumer Affairs.

Wherever the laws of this state refer to the Department of Professional and Vocational Standards, the reference shall be construed to be to the Department of Consumer Affairs.

(Amended by Stats. 1971, Ch. 716.)

23.5.

“Director,” unless otherwise defined, refers to the Director of Consumer Affairs.

Wherever the laws of this state refer to the Director of Professional and Vocational Standards, the reference shall be construed to be to the Director of Consumer Affairs.

(Amended by Stats. 1971, Ch. 716.)

23.6.

“Appointing power,” unless otherwise defined, refers to the Director of Consumer Affairs.

(Amended by Stats. 1971, Ch. 716.)

23.7.

Unless otherwise expressly provided, “license” means license, certificate, registration, or other means to engage in a business or profession regulated by this code or referred to in Section 1000 or 3600.

(Added by Stats. 1994, Ch. 26, Sec. 1. Effective March 30, 1994.)

23.8.

“Licentiate” means any person authorized by a license, certificate, registration, or other means to engage in a business or profession regulated by this code or referred to in Sections 1000 and 3600.

(Added by Stats. 1961, Ch. 2232.)

23.9.

Notwithstanding any other provision of this code, any individual who, while imprisoned in a state prison or other correctional institution, is trained, in the course of a rehabilitation program approved by the particular licensing agency concerned and provided by the prison or other correctional institution, in a particular skill, occupation, or profession for which a state license, certificate, or other evidence of proficiency is required by this code shall not, when released from the prison or institution, be denied the right to take the next regularly scheduled state examination or any examination thereafter required to obtain the license, certificate, or other evidence of proficiency and shall not be denied such license, certificate, or other evidence of proficiency, because of his imprisonment or the conviction from which the imprisonment resulted, or because he obtained his training in prison or in the correctional institution, if the licensing agency, upon recommendation of the Adult Authority or the Department of the Youth Authority, as the case may be, finds that he is a fit person to be licensed.

(Added by renumbering Section 23.8 (as added by Stats. 1967, Ch. 1690) by Stats. 1971, Ch. 582.)

24.

If any provision of this code, or the application thereof, to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1937, Ch. 399.)

25.

Any person applying for a license, registration, or the first renewal of a license, after the effective date of this section, as a licensed marriage and family therapist, a licensed clinical social worker, a licensed psychologist, or a licensed professional clinical counselor shall, in addition to any other requirements, show by evidence satisfactory to the agency regulating the business or profession, that he or she has completed training in human sexuality as a condition of licensure. The training shall be creditable toward continuing education requirements as deemed appropriate by the agency regulating the business or profession, and the course shall not exceed more than 50 contact hours.

The Board of Psychology shall exempt from the requirements of this section any persons whose field of practice is such that they are not likely to have use for this training.

“Human sexuality” as used in this section means the study of a human being as a sexual being and how he or she functions with respect thereto.

The content and length of the training shall be determined by the administrative agency regulating the business or profession and the agency shall proceed immediately upon the effective date of this section to determine what training, and the quality of staff to provide the training, is available and shall report its determination to the Legislature on or before July 1, 1977.

If a licensing board or agency proposes to establish a training program in human sexuality, the board or agency shall first consult with other licensing boards or agencies that have established or propose to establish a training program in human sexuality to ensure that the programs are compatible in scope and content.

(Amended by Stats. 2011, Ch. 381, Sec. 1. Effective January 1, 2012.)

26.

Wherever, pursuant to this code, any state department, officer, board, agency, committee, or commission is authorized to adopt rules and regulations, such rules and regulations which are building standards, as defined in Section 18909 of the Health and Safety Code, shall be adopted pursuant to the provisions of Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the provision of this code under which the authority to adopt the specific building standard is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted prior to January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Added by Stats. 1979, Ch. 1152.)

27.

(a) Each entity specified in subdivisions (c), (d), and (e) shall provide on the Internet information regarding the status of every license issued by that entity in accordance with the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code). The public information to be provided on the Internet shall include information on suspensions and revocations of licenses issued by the entity and other related enforcement action, including accusations filed pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) taken by the entity relative to persons, businesses, or facilities subject to licensure or regulation by the entity. The information may not include personal information, including home telephone number, date of birth, or social security number. Each entity shall disclose a licensee’s address of record. However, each entity shall allow a licensee to provide a post office box number or other alternate address, instead of his or her home address, as the address of record. This section shall not preclude an entity from also requiring a licensee, who has provided a post office box number or other alternative mailing address as his or her address of record, to provide a physical business address or residence address only for the entity’s internal administrative use and not for disclosure as the licensee’s address of record or disclosure on the Internet.

(b) In providing information on the Internet, each entity specified in subdivisions (c) and (d) shall comply with the Department of Consumer Affairs’ guidelines for access to public records.

(c) Each of the following entities within the Department of Consumer Affairs shall comply with the requirements of this section:

(1) The Board for Professional Engineers, Land Surveyors, and Geologists shall disclose information on its registrants and licensees.

(2) The Bureau of Automotive Repair shall disclose information on its licensees, including auto repair dealers, smog stations, lamp and brake stations, smog check technicians, and smog inspection certification stations.

(3) The Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation shall disclose information on its licensees and registrants, including major appliance repair dealers, combination dealers (electronic and appliance), electronic repair dealers, service contract sellers, and service contract administrators.

(4) The Cemetery and Funeral Bureau shall disclose information on its licensees, including cemetery brokers, cemetery salespersons, cemetery managers, crematory managers, cemetery authorities, crematories, cremated remains disposers, embalmers, funeral establishments, and funeral directors.

(5) The Professional Fiduciaries Bureau shall disclose information on its licensees.

(6) The Contractors’ State License Board shall disclose information on its licensees and registrants in accordance with Chapter 9 (commencing with Section 7000) of Division 3. In addition to information related to licenses as specified in subdivision (a), the board shall also disclose information provided to the board by the Labor Commissioner pursuant to Section 98.9 of the Labor Code.

(7) The Bureau for Private Postsecondary Education shall disclose information on private postsecondary institutions under its jurisdiction, including disclosure of notices to comply issued pursuant to Section 94935 of the Education Code.

(8) The California Board of Accountancy shall disclose information on its licensees and registrants.

(9) The California Architects Board shall disclose information on its licensees, including architects and landscape architects.

(10) The State Athletic Commission shall disclose information on its licensees and registrants.

(11) The State Board of Barbering and Cosmetology shall disclose information on its licensees.

(12) The State Board of Guide Dogs for the Blind shall disclose information on its licensees and registrants.

(13) The Acupuncture Board shall disclose information on its licensees.

(14) The Board of Behavioral Sciences shall disclose information on its licensees, including licensed marriage and family therapists, licensed clinical social workers, licensed educational psychologists, and licensed professional clinical counselors.

(15) The Dental Board of California shall disclose information on its licensees.

(16) The State Board of Optometry shall disclose information regarding certificates of registration to practice optometry, statements of licensure, optometric corporation registrations, branch office licenses, and fictitious name permits of its licensees.

(17) The Board of Psychology shall disclose information on its licensees, including psychologists, psychological assistants, and registered psychologists.

(d) The State Board of Chiropractic Examiners shall disclose information on its licensees.

(e) The Structural Pest Control Board shall disclose information on its licensees, including applicators, field representatives, and operators in the areas of fumigation, general pest and wood destroying pests and organisms, and wood roof cleaning and treatment.

(f) “Internet” for the purposes of this section has the meaning set forth in paragraph (6) of subdivision (f) of Section 17538.

(Amended by Stats. 2014, Ch. 316, Sec. 1. Effective January 1, 2015.)

27.6.

The successor agency to the Bureau for Private Postsecondary and Vocational Education shall transmit any available data regarding school performance, including, but not limited to, attendance and graduation rates, it receives from any schools under its jurisdiction to the California Postsecondary Education Commission.

(Added by Stats. 2009, Ch. 642, Sec. 1. Effective November 2, 2009. Became operative as provided in Sec. 5 of Ch. 642.)

28.

The Legislature finds that there is a need to ensure that professionals of the healing arts who have demonstrable contact with victims and potential victims of child, elder, and dependent adult abuse, and abusers and potential abusers of children, elders, and dependent adults are provided with adequate and appropriate training regarding the assessment and reporting of child, elder, and dependent adult abuse which will ameliorate, reduce, and eliminate the trauma of abuse and neglect and ensure the reporting of abuse in a timely manner to prevent additional occurrences.

The Board of Psychology and the Board of Behavioral Sciences shall establish required training in the area of child abuse assessment and reporting for all persons applying for initial licensure and renewal of a license as a psychologist, clinical social worker, professional clinical counselor, or marriage and family therapist. This training shall be required one time only for all persons applying for initial licensure or for licensure renewal.

All persons applying for initial licensure or renewal of a license as a psychologist, clinical social worker, professional clinical counselor, or marriage and family therapist shall, in addition to all other requirements for licensure or renewal, have completed coursework or training in child abuse assessment and reporting that meets the requirements of this section, including detailed knowledge of the Child Abuse and Neglect Reporting Act (Article 2.5 (commencing with Section 11164) of Chapter 2 of Title 1 of Part 4 of the Penal Code). The training shall meet all of the following requirements:

(a) Be obtained from one of the following sources:

(1) An accredited or approved educational institution, as defined in Sections 2902, 4980.36, 4980.37, 4996.18, and 4999.12, including extension courses offered by those institutions.

(2) A continuing education provider approved by the responsible board.

(3) A course sponsored or offered by a professional association or a local, county, or state department of health or mental health for continuing education and approved by the responsible board.

(b) Have a minimum of seven contact hours.

(c) Include the study of the assessment and method of reporting of sexual assault, neglect, severe neglect, general neglect, willful cruelty or unjustifiable punishment, corporal punishment or injury, and abuse in out-of-home care. The training shall also include physical and behavioral indicators of abuse, crisis counseling techniques, community resources, rights and responsibilities of reporting, consequences of failure to report, caring for a child’s needs after a report is made, sensitivity to previously abused children and adults, and implications and methods of treatment for children and adults.

(d) An applicant shall provide the appropriate board with documentation of completion of the required child abuse training.

The Board of Psychology and the Board of Behavioral Sciences shall exempt an applicant who applies for an exemption from the requirements of this section and who shows to the satisfaction of the board that there would be no need for the training in his or her practice because of the nature of that practice.

It is the intent of the Legislature that a person licensed as a psychologist, clinical social worker, professional clinical counselor, or marriage and family therapist have minimal but appropriate training in the areas of child, elder, and dependent adult abuse assessment and reporting. It is not intended that by solely complying with the requirements of this section, a practitioner is fully trained in the subject of treatment of child, elder, and dependent adult abuse victims and abusers.

The Board of Psychology and the Board of Behavioral Sciences are encouraged to include coursework regarding the assessment and reporting of elder and dependent adult abuse in the required training on aging and long-term care issues prior to licensure or license renewal.

(Amended by Stats. 2010, Ch. 552, Sec. 1. Effective January 1, 2011.)

29.

(a) The Board of Psychology and the Board of Behavioral Sciences shall consider adoption of continuing education requirements including training in the area of recognizing chemical dependency and early intervention for all persons applying for renewal of a license as a psychologist, clinical social worker, marriage and family therapist, or professional clinical counselor.

(b) Prior to the adoption of any regulations imposing continuing education relating to alcohol and other chemical dependency, the boards are urged to consider coursework to include, but not necessarily be limited to, the following topics:

(1) Historical and contemporary perspectives on alcohol and other drug abuse.

(2) Extent of the alcohol and drug abuse epidemic and its effects on the individual, family, and community.

(3) Recognizing the symptoms of alcoholism and drug addiction.

(4) Making appropriate interpretations, interventions, and referrals.

(5) Recognizing and intervening with affected family members.

(6) Learning about current programs of recovery, such as 12 step programs, and how therapists can effectively utilize these programs.

(Amended by Stats. 2011, Ch. 381, Sec. 3. Effective January 1, 2012.)

29.5.

In addition to other qualifications for licensure prescribed by the various acts of boards under the department, applicants for licensure and licensees renewing their licenses shall also comply with Section 17520 of the Family Code.

(Amended by Stats. 2003, Ch. 607, Sec. 1. Effective January 1, 2004.)

30.

(a) (1) Notwithstanding any other law, any board, as defined in Section 22, and the State Bar and the Bureau of Real Estate shall, at the time of issuance of the license, require that the applicant provide its federal employer identification number, if the applicant is a partnership, or the applicant’s social security number for all other applicants.

(2) No later than January 1, 2016, in accordance with Section 135.5, a board, as defined in Section 22, and the State Bar and the Bureau of Real Estate shall require either the individual taxpayer identification number or social security number if the applicant is an individual for purposes of this subdivision.

(b) A licensee failing to provide the federal employer identification number, or the individual taxpayer identification number or social security number shall be reported by the licensing board to the Franchise Tax Board. If the licensee fails to provide that information after notification pursuant to paragraph (1) of subdivision (b) of Section 19528 of the Revenue and Taxation Code, the licensee shall be subject to the penalty provided in paragraph (2) of subdivision (b) of Section 19528 of the Revenue and Taxation Code.

(c) In addition to the penalty specified in subdivision (b), a licensing board may not process an application for an initial license unless the applicant provides its federal employer identification number, or individual taxpayer identification number or social security number where requested on the application.

(d) A licensing board shall, upon request of the Franchise Tax Board, furnish to the Franchise Tax Board the following information with respect to every licensee:

(1) Name.

(2) Address or addresses of record.

(3) Federal employer identification number if the licensee is a partnership, or the licensee’s individual taxpayer identification number or social security number for all other licensees.

(4) Type of license.

(5) Effective date of license or a renewal.

(6) Expiration date of license.

(7) Whether license is active or inactive, if known.

(8) Whether license is new or a renewal.

(e) For the purposes of this section:

(1) “Licensee” means a person or entity, other than a corporation, authorized by a license, certificate, registration, or other means to engage in a business or profession regulated by this code or referred to in Section 1000 or 3600.

(2) “License” includes a certificate, registration, or any other authorization needed to engage in a business or profession regulated by this code or referred to in Section 1000 or 3600.

(3) “Licensing board” means any board, as defined in Section 22, the State Bar, and the Bureau of Real Estate.

(f) The reports required under this section shall be filed on magnetic media or in other machine-readable form, according to standards furnished by the Franchise Tax Board.

(g) Licensing boards shall provide to the Franchise Tax Board the information required by this section at a time that the Franchise Tax Board may require.

(h) Notwithstanding Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, a federal employer identification number, individual taxpayer identification number, or social security number furnished pursuant to this section shall not be deemed to be a public record and shall not be open to the public for inspection.

(i) A deputy, agent, clerk, officer, or employee of a licensing board described in subdivision (a), or any former officer or employee or other individual who, in the course of his or her employment or duty, has or has had access to the information required to be furnished under this section, may not disclose or make known in any manner that information, except as provided in this section to the Franchise Tax Board or as provided in subdivision (k).

(j) It is the intent of the Legislature in enacting this section to utilize the federal employer identification number, individual taxpayer identification number, or social security number for the purpose of establishing the identification of persons affected by state tax laws and for purposes of compliance with Section 17520 of the Family Code and, to that end, the information furnished pursuant to this section shall be used exclusively for those purposes.

(k) If the board utilizes a national examination to issue a license, and if a reciprocity agreement or comity exists between the State of California and the state requesting release of the individual taxpayer identification number or social security number, any deputy, agent, clerk, officer, or employee of any licensing board described in subdivision (a) may release an individual taxpayer identification number or social security number to an examination or licensing entity, only for the purpose of verification of licensure or examination status.

(l) For the purposes of enforcement of Section 17520 of the Family Code, and notwithstanding any other law, a board, as defined in Section 22, and the State Bar and the Bureau of Real Estate shall at the time of issuance of the license require that each licensee provide the individual taxpayer identification number or social security number of each individual listed on the license and any person who qualifies for the license. For the purposes of this subdivision, “licensee” means an entity that is issued a license by any board, as defined in Section 22, the State Bar, the Bureau of Real Estate, and the Department of Motor Vehicles.

(Amended by Stats. 2014, Ch. 752, Sec. 1. Effective January 1, 2015.)

31.

(a) As used in this section, “board” means any entity listed in Section 101, the entities referred to in Sections 1000 and 3600, the State Bar, the Bureau of Real Estate, and any other state agency that issues a license, certificate, or registration authorizing a person to engage in a business or profession.

(b) Each applicant for the issuance or renewal of a license, certificate, registration, or other means to engage in a business or profession regulated by a board who is not in compliance with a judgment or order for support shall be subject to Section 17520 of the Family Code.

(c) “Compliance with a judgment or order for support” has the meaning given in paragraph (4) of subdivision (a) of Section 17520 of the Family Code.

(d) Each licensee or applicant whose name appears on a list of the 500 largest tax delinquencies pursuant to Section 7063 or 19195 of the Revenue and Taxation Code shall be subject to Section 494.5.

(e) Each application for a new license or renewal of a license shall indicate on the application that the law allows the State Board of Equalization and the Franchise Tax Board to share taxpayer information with a board and requires the licensee to pay his or her state tax obligation and that his or her license may be suspended if the state tax obligation is not paid.

(f) For purposes of this section, “tax obligation” means the tax imposed under, or in accordance with, Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200), Part 1.6 (commencing with Section 7251), Part 1.7 (commencing with Section 7280), Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 2013, Ch. 352, Sec. 2. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)

32.

(a) The Legislature finds that there is a need to ensure that professionals of the healing arts who have or intend to have significant contact with patients who have, or are at risk to be exposed to, acquired immune deficiency syndrome (AIDS) are provided with training in the form of continuing education regarding the characteristics and methods of assessment and treatment of the condition.

(b) A board vested with the responsibility of regulating the following licensees shall consider including training regarding the characteristics and method of assessment and treatment of acquired immune deficiency syndrome (AIDS) in any continuing education or training requirements for those licensees: chiropractors, medical laboratory technicians, dentists, dental hygienists, dental assistants, physicians and surgeons, podiatrists, registered nurses, licensed vocational nurses, psychologists, physician assistants, respiratory therapists, acupuncturists, marriage and family therapists, licensed educational psychologists, clinical social workers, and professional clinical counselors.

(Amended by Stats. 2011, Ch. 381, Sec. 4. Effective January 1, 2012.)

35.

It is the policy of this state that, consistent with the provision of high-quality services, persons with skills, knowledge, and experience obtained in the armed services of the United States should be permitted to apply this learning and contribute to the employment needs of the state at the maximum level of responsibility and skill for which they are qualified. To this end, rules and regulations of boards provided for in this code shall provide for methods of evaluating education, training, and experience obtained in the armed services, if applicable to the requirements of the business, occupation, or profession regulated. These rules and regulations shall also specify how this education, training, and experience may be used to meet the licensure requirements for the particular business, occupation, or profession regulated. Each board shall consult with the Department of Veterans Affairs and the Military Department before adopting these rules and regulations. Each board shall perform the duties required by this section within existing budgetary resources of the agency within which the board operates.

(Amended by Stats. 2010, Ch. 214, Sec. 1. Effective January 1, 2011.)

40.

(a) Subject to the standards described in Section 19130 of the Government Code, any board, as defined in Section 22, the State Board of Chiropractic Examiners, or the Osteopathic Medical Board of California may enter into an agreement with an expert consultant to do any of the following:

(1) Provide an expert opinion on enforcement-related matters, including providing testimony at an administrative hearing.

(2) Assist the board as a subject matter expert in examination development, examination validation, or occupational analyses.

(3) Evaluate the mental or physical health of a licensee or an applicant for a license as may be necessary to protect the public health and safety.

(b) An executed contract between a board and an expert consultant shall be exempt from the provisions of Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(c) Each board shall establish policies and procedures for the selection and use of expert consultants.

(d) Nothing in this section shall be construed to expand the scope of practice of an expert consultant providing services pursuant to this section.

(Added by Stats. 2011, Ch. 339, Sec. 1. Effective September 26, 2011.)



DIVISION 1 - DEPARTMENT OF CONSUMER AFFAIRS

CHAPTER 1 - The Department

100

There is in the state government, in the Business, Consumer Services, and Housing Agency, a Department of Consumer Affairs.

(Amended by Stats. 2012, Ch. 147, Sec. 1. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



101

The department is comprised of the following:

(a) The Dental Board of California.

(b) The Medical Board of California.

(c) The State Board of Optometry.

(d) The California State Board of Pharmacy.

(e) The Veterinary Medical Board.

(f) The California Board of Accountancy.

(g) The California Architects Board.

(h) The Bureau of Barbering and Cosmetology.

(i) The Board for Professional Engineers and Land Surveyors.

(j) The Contractors’ State License Board.

(k) The Bureau for Private Postsecondary Education.

(l) The Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation.

(m) The Board of Registered Nursing.

(n) The Board of Behavioral Sciences.

(o) The State Athletic Commission.

(p) The Cemetery and Funeral Bureau.

(q) The State Board of Guide Dogs for the Blind.

(r) The Bureau of Security and Investigative Services.

(s) The Court Reporters Board of California.

(t) The Board of Vocational Nursing and Psychiatric Technicians.

(u) The Landscape Architects Technical Committee.

(v) The Division of Investigation.

(w) The Bureau of Automotive Repair.

(x) The Respiratory Care Board of California.

(y) The Acupuncture Board.

(z) The Board of Psychology.

(aa) The California Board of Podiatric Medicine.

(ab) The Physical Therapy Board of California.

(ac) The Arbitration Review Program.

(ad) The Physician Assistant Committee.

(ae) The Speech-Language Pathology and Audiology Board.

(af) The California Board of Occupational Therapy.

(ag) The Osteopathic Medical Board of California.

(ah) The Naturopathic Medicine Committee.

(ai) The Dental Hygiene Committee of California.

(aj) The Professional Fiduciaries Bureau.

(ak) The State Board of Chiropractic Examiners.

(al) The Bureau of Real Estate.

(am) The Bureau of Real Estate Appraisers.

(an) The Structural Pest Control Board.

(ao) Any other boards, offices, or officers subject to its jurisdiction by law.

(Amended by Stats. 2013, Ch. 352, Sec. 3. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



101.6

The boards, bureaus, and commissions in the department are established for the purpose of ensuring that those private businesses and professions deemed to engage in activities which have potential impact upon the public health, safety, and welfare are adequately regulated in order to protect the people of California.

To this end, they establish minimum qualifications and levels of competency and license persons desiring to engage in the occupations they regulate upon determining that such persons possess the requisite skills and qualifications necessary to provide safe and effective services to the public, or register or otherwise certify persons in order to identify practitioners and ensure performance according to set and accepted professional standards. They provide a means for redress of grievances by investigating allegations of unprofessional conduct, incompetence, fraudulent action, or unlawful activity brought to their attention by members of the public and institute disciplinary action against persons licensed or registered under the provisions of this code when such action is warranted. In addition, they conduct periodic checks of licensees, registrants, or otherwise certified persons in order to ensure compliance with the relevant sections of this code.

(Added by Stats. 1980, Ch. 375, Sec. 1.)



101.7

(a) Notwithstanding any other provision of law, boards shall meet at least three times each calendar year. Boards shall meet at least once each calendar year in northern California and once each calendar year in southern California in order to facilitate participation by the public and its licensees.

(b) The director at his or her discretion may exempt any board from the requirement in subdivision (a) upon a showing of good cause that the board is not able to meet at least three times in a calendar year.

(c) The director may call for a special meeting of the board when a board is not fulfilling its duties.

(d) An agency within the department that is required to provide a written notice pursuant to subdivision (a) of Section 11125 of the Government Code, may provide that notice by regular mail, email, or by both regular mail and email. An agency shall give a person who requests a notice the option of receiving the notice by regular mail, email, or by both regular mail and email. The agency shall comply with the requester’s chosen form or forms of notice.

(e) An agency that plans to Web cast a meeting shall include in the meeting notice required pursuant to subdivision (a) of Section 11125 of the Government Code a statement of the board’s intent to Web cast the meeting. An agency may Web cast a meeting even if the agency fails to include that statement of intent in the notice.

(Amended by Stats. 2014, Ch. 395, Sec. 1. Effective January 1, 2015.)



102

Upon the request of any board regulating, licensing, or controlling any professional or vocational occupation created by an initiative act, the Director of Consumer Affairs may take over the duties of the board under the same conditions and in the same manner as provided in this code for other boards of like character. Such boards shall pay a proportionate cost of the administration of the department on the same basis as is charged other boards included within the department. Upon request from any such board which has adopted the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code as rules of procedure in proceedings before it, the director shall assign hearing officers for such proceedings in accordance with Section 110.5.

(Amended by Stats. 1971, Ch. 716.)



102.3

(a) The director may enter into an interagency agreement with an appropriate entity within the Department of Consumer Affairs as provided for in Section 101 to delegate the duties, powers, purposes, responsibilities, and jurisdiction that have been succeeded and vested with the department, of a board, as defined in Section 477, which became inoperative and was repealed in accordance with Chapter 908 of the Statutes of 1994.

(b) (1) Where, pursuant to subdivision (a), an interagency agreement is entered into between the director and that entity, the entity receiving the delegation of authority may establish a technical committee to regulate, as directed by the entity, the profession subject to the authority that has been delegated. The entity may delegate to the technical committee only those powers that it received pursuant to the interagency agreement with the director. The technical committee shall have only those powers that have been delegated to it by the entity.

(2) Where the entity delegates its authority to adopt, amend, or repeal regulations to the technical committee, all regulations adopted, amended, or repealed by the technical committee shall be subject to the review and approval of the entity.

(3) The entity shall not delegate to a technical committee its authority to discipline a licentiate who has violated the provisions of the applicable chapter of the Business and Professions Code that is subject to the director’s delegation of authority to the entity.

(c) An interagency agreement entered into, pursuant to subdivision (a), shall continue until such time as the licensing program administered by the technical committee has undergone a review by the Joint Committee on Boards, Commissions, and Consumer Protection to evaluate and determine whether the licensing program has demonstrated a public need for its continued existence. Thereafter, at the director’s discretion, the interagency agreement may be renewed.

(Amended by Stats. 2004, Ch. 33, Sec. 2. Effective April 13, 2004.)



103

Each member of a board, commission, or committee created in the various chapters of Division 2 (commencing with Section 500) and Division 3 (commencing with Section 5000), and in Chapter 2 (commencing with Section 18600) and Chapter 3 (commencing with Section 19000) of Division 8, shall receive the moneys specified in this section when authorized by the respective provisions.

Each such member shall receive a per diem of one hundred dollars ($100) for each day actually spent in the discharge of official duties, and shall be reimbursed for traveling and other expenses necessarily incurred in the performance of official duties.

The payments in each instance shall be made only from the fund from which the expenses of the agency are paid and shall be subject to the availability of money.

Notwithstanding any other provision of law, no public officer or employee shall receive per diem salary compensation for serving on those boards, commissions, committees, or the Consumer Advisory Council on any day when the officer or employee also received compensation for his or her regular public employment.

(Amended by Stats. 1993, Ch. 1264, Sec. 1. Effective January 1, 1994.)



104

All boards or other regulatory entities within the department’s jurisdiction that the department determines to be health-related may adopt regulations to require licensees to display their licenses or registrations in the locality in which they are treating patients, and to inform patients as to the identity of the regulatory agency they may contact if they have any questions or complaints regarding the licensee. In complying with this requirement, those boards may take into consideration the particular settings in which licensees practice, or other circumstances which may make the displaying or providing of information to the consumer extremely difficult for the licensee in their particular type of practice.

(Added by Stats. 1998, Ch. 991, Sec. 1. Effective January 1, 1999.)



105

Members of boards in the department shall take an oath of office as provided in the Constitution and the Government Code.

(Added by Stats. 1949, Ch. 829.)



105.5

Notwithstanding any other provision of this code, each member of a board, commission, examining committee, or other similarly constituted agency within the department shall hold office until the appointment and qualification of his successor or until one year shall have elapsed since the expiration of the term for which he was appointed, whichever first occurs.

(Added by Stats. 1967, Ch. 524.)



106

The Governor has power to remove from office at any time, any member of any board appointed by him for continued neglect of duties required by law, or for incompetence, or unprofessional or dishonorable conduct. Nothing in this section shall be construed as a limitation or restriction on the power of the Governor, conferred on him by any other provision of law, to remove any member of any board.

(Amended by Stats. 1945, Ch. 1276.)



106.5

Notwithstanding any other provision of law, the Governor may remove from office a member of a board or other licensing entity in the department if it is shown that such member has knowledge of the specific questions to be asked on the licensing entity’s next examination and directly or indirectly discloses any such question or questions in advance of or during the examination to any applicant for that examination.

The proceedings for removal shall be conducted in accordance with the provisions of Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the Governor shall have all the powers granted therein.

(Added by Stats. 1977, Ch. 482.)



107

Pursuant to subdivision (e) of Section 4 of Article VII of the California Constitution, each board may appoint a person exempt from civil service and may fix his or her salary, with the approval of the Department of Human Resources pursuant to Section 19825 of the Government Code, who shall be designated as an executive officer unless the licensing act of the particular board designates the person as a registrar.

(Amended by Stats. 2012, Ch. 665, Sec. 1. Effective January 1, 2013.)



107.5

If any board in the department uses an official seal pursuant to any provision of this code, the seal shall contain the words “State of California” and “Department of Consumer Affairs” in addition to the title of the board, and shall be in a form approved by the director.

(Amended by Stats. 1971, Ch. 716.)



108

Each of the boards comprising the department exists as a separate unit, and has the functions of setting standards, holding meetings, and setting dates thereof, preparing and conducting examinations, passing upon applicants, conducting investigations of violations of laws under its jurisdiction, issuing citations and holding hearings for the revocation of licenses, and the imposing of penalties following those hearings, insofar as these powers are given by statute to each respective board.

(Amended by Stats. 2008, Ch. 179, Sec. 1. Effective January 1, 2009.)



108.5

In any investigation, proceeding or hearing which any board, commission or officer in the department is empowered to institute, conduct, or hold, any witness appearing at such investigation, proceeding or hearing whether upon a subpoena or voluntarily, may be paid the sum of twelve dollars ($12) per day for every day in actual attendance at such investigation, proceeding or hearing and for his actual, necessary and reasonable expenses and such sums shall be a legal charge against the funds of the respective board, commission or officer; provided further, that no witness appearing other than at the instance of the board, commission or officer may be compensated out of such fund.

The board, commission or officer will determine the sums due any such witness and enter the amount on its minutes.

(Amended by Stats. 1970, Ch. 1061.)



109

(a) The decisions of any of the boards comprising the department with respect to setting standards, conducting examinations, passing candidates, and revoking licenses, are not subject to review by the director, but are final within the limits provided by this code which are applicable to the particular board, except as provided in this section.

(b) The director may initiate an investigation of any allegations of misconduct in the preparation, administration, or scoring of an examination which is administered by a board, or in the review of qualifications which are a part of the licensing process of any board. A request for investigation shall be made by the director to the Division of Investigation through the chief of the division or to any law enforcement agency in the jurisdiction where the alleged misconduct occurred.

(c) The director may intervene in any matter of any board where an investigation by the Division of Investigation discloses probable cause to believe that the conduct or activity of a board, or its members or employees constitutes a violation of criminal law.

The term “intervene,” as used in paragraph (c) of this section may include, but is not limited to, an application for a restraining order or injunctive relief as specified in Section 123.5, or a referral or request for criminal prosecution. For purposes of this section, the director shall be deemed to have standing under Section 123.5 and shall seek representation of the Attorney General, or other appropriate counsel in the event of a conflict in pursuing that action.

(Amended by Stats. 1991, Ch. 1013, Sec. 1.)



110

The department shall have possession and control of all records, books, papers, offices, equipment, supplies, funds, appropriations, land and other property—real or personal—now or hereafter held for the benefit or use of all of the bodies, offices or officers comprising the department. The title to all property held by any of these bodies, offices or officers for the use and benefit of the state, is vested in the State of California to be held in the possession of the department. Except as authorized by a board, the department shall not have the possession and control of examination questions prior to submission to applicants at scheduled examinations.

(Amended by Stats. 1996, Ch. 829, Sec. 1. Effective January 1, 1997.)



111

Unless otherwise expressly provided, any board may, with the approval of the appointing power, appoint qualified persons, who shall be designated as commissioners on examination, to give the whole or any portion of any examination. A commissioner on examination need not be a member of the board but he shall have the same qualifications as one and shall be subject to the same rules.

(Amended by Stats. 1978, Ch. 1161.)



112

Notwithstanding any other provision of this code, no agency in the department, with the exception of the Board for Professional Engineers and Land Surveyors, shall be required to compile, publish, sell, or otherwise distribute a directory. When an agency deems it necessary to compile and publish a directory, the agency shall cooperate with the director in determining its form and content, the time and frequency of its publication, the persons to whom it is to be sold or otherwise distributed, and its price if it is sold. Any agency that requires the approval of the director for the compilation, publication, or distribution of a directory, under the law in effect at the time the amendment made to this section at the 1970 Regular Session of the Legislature becomes effective, shall continue to require that approval. As used in this section, “directory” means a directory, roster, register, or similar compilation of the names of persons who hold a license, certificate, permit, registration, or similar indicia of authority from the agency.

(Amended by Stats. 1998, Ch. 59, Sec. 3. Effective January 1, 1999.)



113

Upon recommendation of the director, officers, and employees of the department, and the officers, members, and employees of the boards, committees, and commissions comprising it or subject to its jurisdiction may confer, in this state or elsewhere, with officers or employees of this state, its political subdivisions, other states, or the United States, or with other persons, associations, or organizations as may be of assistance to the department, board, committee, or commission in the conduct of its work. The officers, members, and employees shall be entitled to their actual traveling expenses incurred in pursuance hereof, but when these expenses are incurred with respect to travel outside of the state, they shall be subject to the approval of the Governor and the Director of Finance.

(Amended by Stats. 2001, Ch. 159, Sec. 2. Effective January 1, 2002.)



114

(a) Notwithstanding any other provision of this code, any licensee or registrant of any board, commission, or bureau within the department whose license expired while the licensee or registrant was on active duty as a member of the California National Guard or the United States Armed Forces, may, upon application, reinstate his or her license or registration without examination or penalty, provided that all of the following requirements are satisfied:

(1) His or her license or registration was valid at the time he or she entered the California National Guard or the United States Armed Forces.

(2) The application for reinstatement is made while serving in the California National Guard or the United States Armed Forces, or not later than one year from the date of discharge from active service or return to inactive military status.

(3) The application for reinstatement is accompanied by an affidavit showing the date of entrance into the service, whether still in the service, or date of discharge, and the renewal fee for the current renewal period in which the application is filed is paid.

(b) If application for reinstatement is filed more than one year after discharge or return to inactive status, the applicant, in the discretion of the licensing agency, may be required to pass an examination.

(c) If application for reinstatement is filed and the licensing agency determines that the applicant has not actively engaged in the practice of his or her profession while on active duty, then the licensing agency may require the applicant to pass an examination.

(d) Unless otherwise specifically provided in this code, any licensee or registrant who, either part time or full time, practices in this state the profession or vocation for which he or she is licensed or registered shall be required to maintain his or her license in good standing even though he or she is in military service.

For the purposes in this section, time spent by a licensee in receiving treatment or hospitalization in any veterans’ facility during which he or she is prevented from practicing his or her profession or vocation shall be excluded from said period of one year.

(Amended by Stats. 2011, Ch. 296, Sec. 1. Effective January 1, 2012.)



114.3

(a) Notwithstanding any other provision of law, every board, as defined in Section 22, within the department shall waive the renewal fees, continuing education requirements, and other renewal requirements as determined by the board, if any are applicable, for any licensee or registrant called to active duty as a member of the United States Armed Forces or the California National Guard if all of the following requirements are met:

(1) The licensee or registrant possessed a current and valid license with the board at the time he or she was called to active duty.

(2) The renewal requirements are waived only for the period during which the licensee or registrant is on active duty service.

(3) Written documentation that substantiates the licensee or registrant’s active duty service is provided to the board.

(b) (1) Except as specified in paragraph (2), the licensee or registrant shall not engage in any activities requiring a license during the period that the waivers provided by this section are in effect.

(2) If the licensee or registrant will provide services for which he or she is licensed while on active duty, the board shall convert the license status to military active and no private practice of any type shall be permitted.

(c) In order to engage in any activities for which he or she is licensed once discharged from active duty, the licensee or registrant shall meet all necessary renewal requirements as determined by the board within six months from the licensee’s or registrant’s date of discharge from active duty service.

(d) After a licensee or registrant receives notice of his or her discharge date, the licensee or registrant shall notify the board of his or her discharge from active duty within 60 days of receiving his or her notice of discharge.

(e) A board may adopt regulations to carry out the provisions of this section.

(f) This section shall not apply to any board that has a similar license renewal waiver process statutorily authorized for that board.

(Added by Stats. 2012, Ch. 742, Sec. 1. Effective January 1, 2013.)



114.5

Commencing January 1, 2015, each board shall inquire in every application for licensure if the individual applying for licensure is serving in, or has previously served in, the military.

(Added by Stats. 2013, Ch. 693, Sec. 1. Effective January 1, 2014.)



115

The provisions of Section 114 of this code are also applicable to a licensee or registrant whose license or registration was obtained while in the armed services.

(Added by Stats. 1951, Ch. 1577.)



115.4

(a) Notwithstanding any other law, on and after July 1, 2016, a board within the department shall expedite, and may assist, the initial licensure process for an applicant who supplies satisfactory evidence to the board that the applicant has served as an active duty member of the Armed Forces of the United States and was honorably discharged.

(b) A board may adopt regulations necessary to administer this section.

(Added by Stats. 2014, Ch. 657, Sec. 1. Effective January 1, 2015.)



115.5

(a) A board within the department shall expedite the licensure process for an applicant who meets both of the following requirements:

(1) Supplies evidence satisfactory to the board that the applicant is married to, or in a domestic partnership or other legal union with, an active duty member of the Armed Forces of the United States who is assigned to a duty station in this state under official active duty military orders.

(2) Holds a current license in another state, district, or territory of the United States in the profession or vocation for which he or she seeks a license from the board.

(b) A board may adopt regulations necessary to administer this section.

(Added by Stats. 2012, Ch. 399, Sec. 1. Effective January 1, 2013.)



115.6

(a) A board within the department shall, after appropriate investigation, issue the following eligible temporary licenses to an applicant if he or she meets the requirements set forth in subdivision (c):

(1) Registered nurse license by the Board of Registered Nursing.

(2) Vocational nurse license issued by the Board of Vocational Nursing and Psychiatric Technicians of the State of California.

(3) Psychiatric technician license issued by the Board of Vocational Nursing and Psychiatric Technicians of the State of California.

(4) Speech-language pathologist license issued by the Speech-Language Pathology and Audiology and Hearing Aid Dispensers Board.

(5) Audiologist license issued by the Speech-Language Pathology and Audiology and Hearing Aid Dispensers Board.

(6) Veterinarian license issued by the Veterinary Medical Board.

(7) All licenses issued by the Board for Professional Engineers, Land Surveyors, and Geologists.

(8) All licenses issued by the Medical Board of California.

(b) The board may conduct an investigation of an applicant for purposes of denying or revoking a temporary license issued pursuant to this section. This investigation may include a criminal background check.

(c) An applicant seeking a temporary license pursuant to this section shall meet the following requirements:

(1) The applicant shall supply evidence satisfactory to the board that the applicant is married to, or in a domestic partnership or other legal union with, an active duty member of the Armed Forces of the United States who is assigned to a duty station in this state under official active duty military orders.

(2) The applicant shall hold a current, active, and unrestricted license that confers upon him or her the authority to practice, in another state, district, or territory of the United States, the profession or vocation for which he or she seeks a temporary license from the board.

(3) The applicant shall submit an application to the board that shall include a signed affidavit attesting to the fact that he or she meets all of the requirements for the temporary license and that the information submitted in the application is accurate, to the best of his or her knowledge. The application shall also include written verification from the applicant’s original licensing jurisdiction stating that the applicant’s license is in good standing in that jurisdiction.

(4) The applicant shall not have committed an act in any jurisdiction that would have constituted grounds for denial, suspension, or revocation of the license under this code at the time the act was committed. A violation of this paragraph may be grounds for the denial or revocation of a temporary license issued by the board.

(5) The applicant shall not have been disciplined by a licensing entity in another jurisdiction and shall not be the subject of an unresolved complaint, review procedure, or disciplinary proceeding conducted by a licensing entity in another jurisdiction.

(6) The applicant shall, upon request by a board, furnish a full set of fingerprints for purposes of conducting a criminal background check.

(d) A board may adopt regulations necessary to administer this section.

(e) A temporary license issued pursuant to this section may be immediately terminated upon a finding that the temporary licenseholder failed to meet any of the requirements described in subdivision (c) or provided substantively inaccurate information that would affect his or her eligibility for temporary licensure. Upon termination of the temporary license, the board shall issue a notice of termination that shall require the temporary licenseholder to immediately cease the practice of the licensed profession upon receipt.

(f) An applicant seeking a temporary license as a civil engineer, geotechnical engineer, structural engineer, land surveyor, professional geologist, professional geophysicist, certified engineering geologist, or certified hydrogeologist pursuant to this section shall successfully pass the appropriate California-specific examination or examinations required for licensure in those respective professions by the Board for Professional Engineers, Land Surveyors, and Geologists.

(g) A temporary license issued pursuant to this section shall expire 12 months after issuance, upon issuance of an expedited license pursuant to Section 115.5, or upon denial of the application for expedited licensure by the board, whichever occurs first.

(Added by Stats. 2014, Ch. 640, Sec. 1. Effective January 1, 2015.)



116

(a) The director may audit and review, upon his or her own initiative, or upon the request of a consumer or licensee, inquiries and complaints regarding licensees, dismissals of disciplinary cases, the opening, conduct, or closure of investigations, informal conferences, and discipline short of formal accusation by the Medical Board of California, the allied health professional boards, and the California Board of Podiatric Medicine. The director may make recommendations for changes to the disciplinary system to the appropriate board, the Legislature, or both.

(b) The director shall report to the Chairpersons of the Senate Business and Professions Committee and the Assembly Health Committee annually, commencing March 1, 1995, regarding his or her findings from any audit, review, or monitoring and evaluation conducted pursuant to this section.

(Added by Stats. 1993, Ch. 1267, Sec. 1. Effective January 1, 1994.)



118

(a) The withdrawal of an application for a license after it has been filed with a board in the department shall not, unless the board has consented in writing to such withdrawal, deprive the board of its authority to institute or continue a proceeding against the applicant for the denial of the license upon any ground provided by law or to enter an order denying the license upon any such ground.

(b) The suspension, expiration, or forfeiture by operation of law of a license issued by a board in the department, or its suspension, forfeiture, or cancellation by order of the board or by order of a court of law, or its surrender without the written consent of the board, shall not, during any period in which it may be renewed, restored, reissued, or reinstated, deprive the board of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee on any such ground.

(c) As used in this section, “board” includes an individual who is authorized by any provision of this code to issue, suspend, or revoke a license, and “license” includes “certificate,” “registration,” and “permit.“

(Added by Stats. 1961, Ch. 1079.)



119

Any person who does any of the following is guilty of a misdemeanor:

(a) Displays or causes or permits to be displayed or has in his or her possession either of the following:

(1) A canceled, revoked, suspended, or fraudulently altered license.

(2) A fictitious license or any document simulating a license or purporting to be or have been issued as a license.

(b) Lends his or her license to any other person or knowingly permits the use thereof by another.

(c) Displays or represents any license not issued to him or her as being his or her license.

(d) Fails or refuses to surrender to the issuing authority upon its lawful written demand any license, registration, permit, or certificate which has been suspended, revoked, or canceled.

(e) Knowingly permits any unlawful use of a license issued to him or her.

(f) Photographs, photostats, duplicates, manufactures, or in any way reproduces any license or facsimile thereof in a manner that it could be mistaken for a valid license, or displays or has in his or her possession any such photograph, photostat, duplicate, reproduction, or facsimile unless authorized by this code.

(g) Buys or receives a fraudulent, forged, or counterfeited license knowing that it is fraudulent, forged, or counterfeited. For purposes of this subdivision, “fraudulent” means containing any misrepresentation of fact.

As used in this section, “license” includes “certificate,” “permit,” “authority,” and “registration” or any other indicia giving authorization to engage in a business or profession regulated by this code or referred to in Section 1000 or 3600.

(Amended by Stats. 2000, Ch. 568, Sec. 1. Effective January 1, 2001.)



120

(a) Subdivision (a) of Section 119 shall not apply to a surviving spouse having in his or her possession or displaying a deceased spouse’s canceled certified public accountant certificate or canceled public accountant certificate that has been canceled by official action of the California Board of Accountancy.

(b) Notwithstanding Section 119, any person who has received a certificate of certified public accountant or a certificate of public accountant from the board may possess and may display the certificate received unless the person’s certificate, permit, or registration has been suspended or revoked.

(Amended by Stats. 2000, Ch. 1055, Sec. 1. Effective September 30, 2000.)



121

No licensee who has complied with the provisions of this code relating to the renewal of his or her license prior to expiration of such license shall be deemed to be engaged illegally in the practice of his or her business or profession during any period between such renewal and receipt of evidence of such renewal which may occur due to delay not the fault of the applicant.

As used in this section, “license” includes “certificate,” “permit,” “authorization,” and “registration,” or any other indicia giving authorization, by any agency, board, bureau, commission, committee, or entity within the Department of Consumer Affairs, to engage in a business or profession regulated by this code or by the board referred to in the Chiropractic Act or the Osteopathic Act.

(Added by Stats. 1979, Ch. 77.)



121.5

Except as otherwise provided in this code, the application of delinquency fees or accrued and unpaid renewal fees for the renewal of expired licenses or registrations shall not apply to licenses or registrations that have lawfully been designated as inactive or retired.

(Added by Stats. 2001, Ch. 435, Sec. 1. Effective January 1, 2002.)



122

Except as otherwise provided by law, the department and each of the boards, bureaus, committees, and commissions within the department may charge a fee for the processing and issuance of a duplicate copy of any certificate of licensure or other form evidencing licensure or renewal of licensure. The fee shall be in an amount sufficient to cover all costs incident to the issuance of the duplicate certificate or other form but shall not exceed twenty-five dollars ($25).

(Added by Stats. 1986, Ch. 951, Sec. 1.)



123

It is a misdemeanor for any person to engage in any conduct which subverts or attempts to subvert any licensing examination or the administration of an examination, including, but not limited to:

(a) Conduct which violates the security of the examination materials; removing from the examination room any examination materials without authorization; the unauthorized reproduction by any means of any portion of the actual licensing examination; aiding by any means the unauthorized reproduction of any portion of the actual licensing examination; paying or using professional or paid examination-takers for the purpose of reconstructing any portion of the licensing examination; obtaining examination questions or other examination material, except by specific authorization either before, during, or after an examination; or using or purporting to use any examination questions or materials which were improperly removed or taken from any examination for the purpose of instructing or preparing any applicant for examination; or selling, distributing, buying, receiving, or having unauthorized possession of any portion of a future, current, or previously administered licensing examination.

(b) Communicating with any other examinee during the administration of a licensing examination; copying answers from another examinee or permitting one’s answers to be copied by another examinee; having in one’s possession during the administration of the licensing examination any books, equipment, notes, written or printed materials, or data of any kind, other than the examination materials distributed, or otherwise authorized to be in one’s possession during the examination; or impersonating any examinee or having an impersonator take the licensing examination on one’s behalf.

Nothing in this section shall preclude prosecution under the authority provided for in any other provision of law.

In addition to any other penalties, a person found guilty of violating this section, shall be liable for the actual damages sustained by the agency administering the examination not to exceed ten thousand dollars ($10,000) and the costs of litigation.

(c) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Amended by Stats. 1991, Ch. 647, Sec. 1.)



123.5

Whenever any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of Section 123, the superior court in and for the county wherein the acts or practices take place, or are about to take place, may issue an injunction, or other appropriate order, restraining such conduct on application of a board, the Attorney General or the district attorney of the county.

The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

The remedy provided for by this section shall be in addition to, and not a limitation on, the authority provided for in any other provision of law.

(Added by renumbering Section 497 by Stats. 1989, Ch. 1022, Sec. 4.)



124

Notwithstanding subdivision (c) of Section 11505 of the Government Code, whenever written notice, including a notice, order, or document served pursuant to Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), or Chapter 5 (commencing with Section 11500), of Part 1 of Division 3 of Title 2 of the Government Code, is required to be given by any board in the department, the notice may be given by regular mail addressed to the last known address of the licentiate or by personal service, at the option of the board.

(Amended by Stats. 1995, Ch. 938, Sec. 1. Effective January 1, 1996. Operative July 1, 1997, by its own provisions.)



125

Any person, licensed under Division 1 (commencing with Section 100), Division 2 (commencing with Section 500), or Division 3 (commencing with Section 5000) is guilty of a misdemeanor and subject to the disciplinary provisions of this code applicable to him or her, who conspires with a person not so licensed to violate any provision of this code, or who, with intent to aid or assist that person in violating those provisions does either of the following:

(a) Allows his or her license to be used by that person.

(b) Acts as his or her agent or partner.

(Amended by Stats. 1994, Ch. 1206, Sec. 2. Effective January 1, 1995.)



125.3

(a) Except as otherwise provided by law, in any order issued in resolution of a disciplinary proceeding before any board within the department or before the Osteopathic Medical Board, upon request of the entity bringing the proceeding may request the administrative law judge to direct a licentiate found to have committed a violation or violations of the licensing act to pay a sum not to exceed the reasonable costs of the investigation and enforcement of the case.

(b) In the case of a disciplined licentiate that is a corporation or a partnership, the order may be made against the licensed corporate entity or licensed partnership.

(c) A certified copy of the actual costs, or a good faith estimate of costs where actual costs are not available, signed by the entity bringing the proceeding or its designated representative shall be prima facie evidence of reasonable costs of investigation and prosecution of the case. The costs shall include the amount of investigative and enforcement costs up to the date of the hearing, including, but not limited to, charges imposed by the Attorney General.

(d) The administrative law judge shall make a proposed finding of the amount of reasonable costs of investigation and prosecution of the case when requested pursuant to subdivision (a). The finding of the administrative law judge with regard to costs shall not be reviewable by the board to increase the cost award. The board may reduce or eliminate the cost award, or remand to the administrative law judge where the proposed decision fails to make a finding on costs requested pursuant to subdivision (a).

(e) Where an order for recovery of costs is made and timely payment is not made as directed in the board’s decision, the board may enforce the order for repayment in any appropriate court. This right of enforcement shall be in addition to any other rights the board may have as to any licentiate to pay costs.

(f) In any action for recovery of costs, proof of the board’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(g) (1) Except as provided in paragraph (2), the board shall not renew or reinstate the license of any licentiate who has failed to pay all of the costs ordered under this section.

(2) Notwithstanding paragraph (1), the board may, in its discretion, conditionally renew or reinstate for a maximum of one year the license of any licentiate who demonstrates financial hardship and who enters into a formal agreement with the board to reimburse the board within that one-year period for the unpaid costs.

(h) All costs recovered under this section shall be considered a reimbursement for costs incurred and shall be deposited in the fund of the board recovering the costs to be available upon appropriation by the Legislature.

(i) Nothing in this section shall preclude a board from including the recovery of the costs of investigation and enforcement of a case in any stipulated settlement.

(j) This section does not apply to any board if a specific statutory provision in that board’s licensing act provides for recovery of costs in an administrative disciplinary proceeding.

(Added by Stats. 1992, Ch. 1059, Sec. 1. Effective January 1, 1993. See prevailing Section 125.3 (added by Stats. 1992, Ch. 1289), as amended by Stats. 2006, Ch. 233.)



125.3-1

(a) Except as otherwise provided by law, in any order issued in resolution of a disciplinary proceeding before any board within the department or before the Osteopathic Medical Board, upon request of the entity bringing the proceeding, the administrative law judge may direct a licentiate found to have committed a violation or violations of the licensing act to pay a sum not to exceed the reasonable costs of the investigation and enforcement of the case.

(b) In the case of a disciplined licentiate that is a corporation or a partnership, the order may be made against the licensed corporate entity or licensed partnership.

(c) A certified copy of the actual costs, or a good faith estimate of costs where actual costs are not available, signed by the entity bringing the proceeding or its designated representative shall be prima facie evidence of reasonable costs of investigation and prosecution of the case. The costs shall include the amount of investigative and enforcement costs up to the date of the hearing, including, but not limited to, charges imposed by the Attorney General.

(d) The administrative law judge shall make a proposed finding of the amount of reasonable costs of investigation and prosecution of the case when requested pursuant to subdivision (a). The finding of the administrative law judge with regard to costs shall not be reviewable by the board to increase the cost award. The board may reduce or eliminate the cost award, or remand to the administrative law judge if the proposed decision fails to make a finding on costs requested pursuant to subdivision (a).

(e) If an order for recovery of costs is made and timely payment is not made as directed in the board’s decision, the board may enforce the order for repayment in any appropriate court. This right of enforcement shall be in addition to any other rights the board may have as to any licentiate to pay costs.

(f) In any action for recovery of costs, proof of the board’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(g) (1) Except as provided in paragraph (2), the board shall not renew or reinstate the license of any licentiate who has failed to pay all of the costs ordered under this section.

(2) Notwithstanding paragraph (1), the board may, in its discretion, conditionally renew or reinstate for a maximum of one year the license of any licentiate who demonstrates financial hardship and who enters into a formal agreement with the board to reimburse the board within that one-year period for the unpaid costs.

(h) All costs recovered under this section shall be considered a reimbursement for costs incurred and shall be deposited in the fund of the board recovering the costs to be available upon appropriation by the Legislature.

(i) Nothing in this section shall preclude a board from including the recovery of the costs of investigation and enforcement of a case in any stipulated settlement.

(j) This section does not apply to any board if a specific statutory provision in that board’s licensing act provides for recovery of costs in an administrative disciplinary proceeding.

(k) Notwithstanding the provisions of this section, the Medical Board of California shall not request nor obtain from a physician and surgeon, investigation and prosecution costs for a disciplinary proceeding against the licentiate. The board shall ensure that this subdivision is revenue neutral with regard to it and that any loss of revenue or increase in costs resulting from this subdivision is offset by an increase in the amount of the initial license fee and the biennial renewal fee, as provided in subdivision (e) of Section 2435.

(Amended (as amended by Stats. 2005, Ch. 674) by Stats. 2006, Ch. 223, Sec. 2. Effective January 1, 2007. Note: This section originated in Stats. 1992, Ch. 1289.)



125.5

(a) The superior court for the county in which any person has engaged or is about to engage in any act which constitutes a violation of a chapter of this code administered or enforced by a board within the department may, upon a petition filed by the board with the approval of the director, issue an injunction or other appropriate order restraining such conduct. The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. As used in this section, “board” includes commission, bureau, division, agency and a medical quality review committee.

(b) The superior court for the county in which any person has engaged in any act which constitutes a violation of a chapter of this code administered or enforced by a board within the department may, upon a petition filed by the board with the approval of the director, order such person to make restitution to persons injured as a result of such violation.

(c) The court may order a person subject to an injunction or restraining order, provided for in subdivision (a) of this section, or subject to an order requiring restitution pursuant to subdivision (b), to reimburse the petitioning board for expenses incurred by the board in its investigation related to its petition.

(d) The remedy provided for by this section shall be in addition to, and not a limitation on, the authority provided for in any other section of this code.

(Amended by Stats. 1982, Ch. 517, Sec. 1.)



125.6

(a) (1) With regard to an applicant, every person who holds a license under the provisions of this code is subject to disciplinary action under the disciplinary provisions of this code applicable to that person if, because of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, he or she refuses to perform the licensed activity or aids or incites the refusal to perform that licensed activity by another licensee, or if, because of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, he or she makes any discrimination, or restriction in the performance of the licensed activity.

(2) Nothing in this section shall be interpreted to prevent a physician or health care professional licensed pursuant to Division 2 (commencing with Section 500) from considering any of the characteristics of a patient listed in subdivision (b) or (e) of Section 51 of the Civil Code if that consideration is medically necessary and for the sole purpose of determining the appropriate diagnosis or treatment of the patient.

(3) Nothing in this section shall be interpreted to apply to discrimination by employers with regard to employees or prospective employees, nor shall this section authorize action against any club license issued pursuant to Article 4 (commencing with Section 23425) of Chapter 3 of Division 9 because of discriminatory membership policy.

(4) The presence of architectural barriers to an individual with physical disabilities that conform to applicable state or local building codes and regulations shall not constitute discrimination under this section.

(b) (1) Nothing in this section requires a person licensed pursuant to Division 2 (commencing with Section 500) to permit an individual to participate in, or benefit from, the licensed activity of the licensee where that individual poses a direct threat to the health or safety of others. For this purpose, the term “direct threat” means a significant risk to the health or safety of others that cannot be eliminated by a modification of policies, practices, or procedures or by the provision of auxiliary aids and services.

(2) Nothing in this section requires a person licensed pursuant to Division 2 (commencing with Section 500) to perform a licensed activity for which he or she is not qualified to perform.

(c) (1) “Applicant,” as used in this section, means a person applying for licensed services provided by a person licensed under this code.

(2) “License,” as used in this section, includes “certificate,” “permit,” “authority,” and “registration” or any other indicia giving authorization to engage in a business or profession regulated by this code.

(Amended by Stats. 2007, Ch. 568, Sec. 2. Effective January 1, 2008.)



125.7

In addition to the remedy provided for in Section 125.5, the superior court for the county in which any licensee licensed under Division 2 (commencing with Section 500), or any initiative act referred to in that division, has engaged or is about to engage in any act that constitutes a violation of a chapter of this code administered or enforced by a board referred to in Division 2 (commencing with Section 500), may, upon a petition filed by the board and accompanied by an affidavit or affidavits in support thereof and a memorandum of points and authorities, issue a temporary restraining order or other appropriate order restraining the licensee from engaging in the business or profession for which the person is licensed or from any part thereof, in accordance with this section.

(a) If the affidavits in support of the petition show that the licensee has engaged or is about to engage in acts or omissions constituting a violation of a chapter of this code and if the court is satisfied that permitting the licensee to continue to engage in the business or profession for which the license was issued will endanger the public health, safety, or welfare, the court may issue an order temporarily restraining the licensee from engaging in the profession for which he or she is licensed.

(b) The order may not be issued without notice to the licensee unless it appears from facts shown by the affidavits that serious injury would result to the public before the matter can be heard on notice.

(c) Except as otherwise specifically provided by this section, proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(d) When a restraining order is issued pursuant to this section, or within a time to be allowed by the superior court, but in any case not more than 30 days after the restraining order is issued, an accusation shall be filed with the board pursuant to Section 11503 of the Government Code or, in the case of a licensee of the State Department of Health Services, with that department pursuant to Section 100171 of the Health and Safety Code. The accusation shall be served upon the licensee as provided by Section 11505 of the Government Code. The licensee shall have all of the rights and privileges available as specified in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. However, if the licensee requests a hearing on the accusation, the board shall provide the licensee with a hearing within 30 days of the request and a decision within 15 days of the date the decision is received from the administrative law judge, or the court may nullify the restraining order previously issued. Any restraining order issued pursuant to this section shall be dissolved by operation of law at the time the board’s decision is subject to judicial review pursuant to Section 1094.5 of the Code of Civil Procedure.

(e) The remedy provided for in this section shall be in addition to, and not a limitation upon, the authority provided by any other provision of this code.

(Amended by Stats. 1998, Ch. 878, Sec. 1.5. Effective January 1, 1999.)



125.8

In addition to the remedy provided for in Section 125.5, the superior court for the county in which any licensee licensed under Division 3 (commencing with Section 5000) or Chapter 2 (commencing with Section 18600) or Chapter 3 (commencing with Section 19000) of Division 8 has engaged or is about to engage in any act which constitutes a violation of a chapter of this code administered or enforced by a board referred to in Division 3 (commencing with Section 5000) or Chapter 2 (commencing with Section 18600) or Chapter 3 (commencing with Section 19000) of Division 8 may, upon a petition filed by the board and accompanied by an affidavit or affidavits in support thereof and a memorandum of points and authorities, issue a temporary restraining order or other appropriate order restraining the licensee from engaging in the business or profession for which the person is licensed or from any part thereof, in accordance with the provisions of this section.

(a) If the affidavits in support of the petition show that the licensee has engaged or is about to engage in acts or omissions constituting a violation of a chapter of this code and if the court is satisfied that permitting the licensee to continue to engage in the business or profession for which the license was issued will endanger the public health, safety, or welfare, the court may issue an order temporarily restraining the licensee from engaging in the profession for which he is licensed.

(b) Such order may not be issued without notice to the licensee unless it appears from facts shown by the affidavits that serious injury would result to the public before the matter can be heard on notice.

(c) Except as otherwise specifically provided by this section, proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(d) When a restraining order is issued pursuant to this section, or within a time to be allowed by the superior court, but in any case not more than 30 days after the restraining order is issued, an accusation shall be filed with the board pursuant to Section 11503 of the Government Code. The accusation shall be served upon the licensee as provided by Section 11505 of the Government Code. The licensee shall have all of the rights and privileges available as specified in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code; however, if the licensee requests a hearing on the accusation, the board must provide the licensee with a hearing within 30 days of the request and a decision within 15 days of the date of the conclusion of the hearing, or the court may nullify the restraining order previously issued. Any restraining order issued pursuant to this section shall be dissolved by operation of law at such time the board’s decision is subject to judicial review pursuant to Section 1094.5 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 517, Sec. 3.)



125.9

(a) Except with respect to persons regulated under Chapter 11 (commencing with Section 7500), any board, bureau, or commission within the department, the board created by the Chiropractic Initiative Act, and the Osteopathic Medical Board of California, may establish, by regulation, a system for the issuance to a licensee of a citation which may contain an order of abatement or an order to pay an administrative fine assessed by the board, bureau, or commission where the licensee is in violation of the applicable licensing act or any regulation adopted pursuant thereto.

(b) The system shall contain the following provisions:

(1) Citations shall be in writing and shall describe with particularity the nature of the violation, including specific reference to the provision of law determined to have been violated.

(2) Whenever appropriate, the citation shall contain an order of abatement fixing a reasonable time for abatement of the violation.

(3) In no event shall the administrative fine assessed by the board, bureau, or commission exceed five thousand dollars ($5,000) for each inspection or each investigation made with respect to the violation, or five thousand dollars ($5,000) for each violation or count if the violation involves fraudulent billing submitted to an insurance company, the Medi-Cal program, or Medicare. In assessing a fine, the board, bureau, or commission shall give due consideration to the appropriateness of the amount of the fine with respect to factors such as the gravity of the violation, the good faith of the licensee, and the history of previous violations.

(4) A citation or fine assessment issued pursuant to a citation shall inform the licensee that if he or she desires a hearing to contest the finding of a violation, that hearing shall be requested by written notice to the board, bureau, or commission within 30 days of the date of issuance of the citation or assessment. If a hearing is not requested pursuant to this section, payment of any fine shall not constitute an admission of the violation charged. Hearings shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(5) Failure of a licensee to pay a fine within 30 days of the date of assessment, unless the citation is being appealed, may result in disciplinary action being taken by the board, bureau, or commission. Where a citation is not contested and a fine is not paid, the full amount of the assessed fine shall be added to the fee for renewal of the license. A license shall not be renewed without payment of the renewal fee and fine.

(c) The system may contain the following provisions:

(1) A citation may be issued without the assessment of an administrative fine.

(2) Assessment of administrative fines may be limited to only particular violations of the applicable licensing act.

(d) Notwithstanding any other provision of law, if a fine is paid to satisfy an assessment based on the finding of a violation, payment of the fine shall be represented as satisfactory resolution of the matter for purposes of public disclosure.

(e) Administrative fines collected pursuant to this section shall be deposited in the special fund of the particular board, bureau, or commission.

(Amended by Stats. 2012, Ch. 291, Sec. 1. Effective January 1, 2013.)



126

Notwithstanding any other provision of this code, any board, commission, examining committee, or other similarly constituted agency within the department required prior to the effective date of this section to submit reports to the Governor under any provision of this code shall not be required to submit such reports.

(Added by Stats. 1967, Ch. 660.)



127

Notwithstanding any other provision of this code, the director may require such reports from any board, commission, examining committee, or other similarly constituted agency within the department as he deems reasonably necessary on any phase of their operations.

(Added by Stats. 1967, Ch. 660.)



128

Notwithstanding any other provision of law, it is a misdemeanor to sell equipment, supplies, or services to any person with knowledge that the equipment, supplies, or services are to be used in the performance of a service or contract in violation of the licensing requirements of this code.

The provisions of this section shall not be applicable to cash sales of less than one hundred dollars ($100).

For the purposes of this section, “person” includes, but is not limited to, a company, partnership, limited liability company, firm, or corporation.

For the purposes of this section, “license” includes certificate or registration.

A violation of this section shall be punishable by a fine of not less than one thousand dollars ($1,000) and by imprisonment in the county jail not exceeding six months.

(Amended by Stats. 1994, Ch. 1010, Sec. 1. Effective January 1, 1995.)



128.5

(a) Notwithstanding any other provision of law, if at the end of any fiscal year, an agency within the Department of Consumer Affairs, except the agencies referred to in subdivision (b), has unencumbered funds in an amount that equals or is more than the agency’s operating budget for the next two fiscal years, the agency shall reduce license or other fees, whether the license or other fees be fixed by statute or may be determined by the agency within limits fixed by statute, during the following fiscal year in an amount that will reduce any surplus funds of the agency to an amount less than the agency’s operating budget for the next two fiscal years.

(b) Notwithstanding any other provision of law, if at the end of any fiscal year, the California Architects Board, the Board of Behavioral Sciences, the Veterinary Medical Board, the Court Reporters Board of California, the Medical Board of California, the Board of Vocational Nursing and Psychiatric Technicians, or the Bureau of Security and Investigative Services has unencumbered funds in an amount that equals or is more than the agency’s operating budget for the next two fiscal years, the agency shall reduce license or other fees, whether the license or other fees be fixed by statute or may be determined by the agency within limits fixed by statute, during the following fiscal year in an amount that will reduce any surplus funds of the agency to an amount less than the agency’s operating budget for the next two fiscal years.

(Amended by Stats. 2009, Ch. 308, Sec. 3. Effective January 1, 2010.)



129

(a) As used in this section, “board” means every board, bureau, commission, committee, and similarly constituted agency in the department that issues licenses.

(b) Each board shall, upon receipt of any complaint respecting an individual licensed by the board, notify the complainant of the initial administrative action taken on his or her complaint within 10 days of receipt. Each board shall notify the complainant of the final action taken on his or her complaint. There shall be a notification made in every case in which the complainant is known. If the complaint is not within the jurisdiction of the board or if the board is unable to dispose satisfactorily of the complaint, the board shall transmit the complaint together with any evidence or information it has concerning the complaint to the agency, public or private, whose authority in the opinion of the board will provide the most effective means to secure the relief sought. The board shall notify the complainant of this action and of any other means that may be available to the complainant to secure relief.

(c) The board shall, when the board deems it appropriate, notify the person against whom the complaint is made of the nature of the complaint, may request appropriate relief for the complainant, and may meet and confer with the complainant and the licensee in order to mediate the complaint. Nothing in this subdivision shall be construed as authorizing or requiring any board to set or to modify any fee charged by a licensee.

(d) It shall be the continuing duty of the board to ascertain patterns of complaints and to report on all actions taken with respect to those patterns of complaints to the director and to the Legislature at least once per year. The board shall evaluate those complaints dismissed for lack of jurisdiction or no violation and recommend to the director and to the Legislature at least once per year the statutory changes it deems necessary to implement the board’s functions and responsibilities under this section.

(e) It shall be the continuing duty of the board to take whatever action it deems necessary, with the approval of the director, to inform the public of its functions under this section.

(f) Notwithstanding any other law, upon receipt of a child custody evaluation report submitted to a court pursuant to Chapter 6 (commencing with Section 3110) of Part 2 of Division 8 of the Family Code, the board shall notify the noncomplaining party in the underlying custody dispute, who is a subject of that report, of the pending investigation.

(Amended by Stats. 2014, Ch. 283, Sec. 1. Effective January 1, 2015.)



130

(a) Notwithstanding any other law, the term of office of any member of an agency designated in subdivision (b) shall be for a term of four years expiring on June 1.

(b) Subdivision (a) applies to the following boards or committees:

(1) The Medical Board of California.

(2) The California Board of Podiatric Medicine.

(3) The Physical Therapy Board of California.

(4) The Board of Registered Nursing, except as provided in subdivision (c) of Section 2703.

(5) The Board of Vocational Nursing and Psychiatric Technicians.

(6) The State Board of Optometry.

(7) The California State Board of Pharmacy.

(8) The Veterinary Medical Board.

(9) The California Architects Board.

(10) The Landscape Architect Technical Committee.

(11) The Board for Professional Engineers and Land Surveyors.

(12) The Contractors’ State License Board.

(13) The State Board of Guide Dogs for the Blind.

(14) The Board of Behavioral Sciences.

(15) The Court Reporters Board of California.

(16) The State Athletic Commission.

(17) The Osteopathic Medical Board of California.

(18) The Respiratory Care Board of California.

(19) The Acupuncture Board.

(20) The Board of Psychology.

(21) The Structural Pest Control Board.

(Amended by Stats. 2013, Ch. 352, Sec. 4. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



131

Notwithstanding any other provision of law, no member of an agency designated in subdivision (b) of Section 130 or member of a board, commission, committee, or similarly constituted agency in the department shall serve more than two consecutive full terms.

(Amended by Stats. 1987, Ch. 850, Sec. 5.)



132

No board, commission, examining committee, or any other agency within the department may institute or join any legal action against any other agency within the state or federal government without the permission of the director.

Prior to instituting or joining in a legal action against an agency of the state or federal government, a board, commission, examining committee, or any other agency within the department shall present a written request to the director to do so.

Within 30 days of receipt of the request, the director shall communicate his or her approval or denial of the request and his or her reasons for approval or denial to the requesting agency in writing. If the director does not act within 30 days, the request shall be deemed approved.

A requesting agency within the department may override the director’s denial of its request to institute or join a legal action against a state or federal agency by a two-thirds vote of the members of the board, commission, examining committee, or other agency, which vote shall include the vote of at least one public member of that board, commission, examining committee, or other agency.

(Added by Stats. 1990, Ch. 285, Sec. 1.)



134

When the term of any license issued by any agency in the department exceeds one year, initial license fees for licenses which are issued during a current license term shall be prorated on a yearly basis.

(Amended by Stats. 1978, Ch. 1161.)



135

No agency in the department shall, on the basis of an applicant’s failure to successfully complete prior examinations, impose any additional limitations, restrictions, prerequisites, or requirements on any applicant who wishes to participate in subsequent examinations except that any examining agency which allows an applicant conditional credit for successfully completing a divisible part of an examination may require that an applicant be reexamined in those parts successfully completed if such applicant has not successfully completed all parts of the examination within a required period of time established by the examining agency. Nothing in this section, however, requires the exemption of such applicant from the regular fees and requirements normally associated with examinations.

(Added by Stats. 1974, Ch. 743.)



135.5

(a) The Legislature finds and declares that it is in the best interests of the State of California to provide persons who are not lawfully present in the United States with the state benefits provided by all licensing acts of entities within the department, and therefore enacts this section pursuant to subsection (d) of Section 1621 of Title 8 of the United States Code.

(b) Notwithstanding subdivision (a) of Section 30, and except as required by subdivision (e) of Section 7583.23, no entity within the department shall deny licensure to an applicant based on his or her citizenship status or immigration status.

(c) Every board within the department shall implement all required regulatory or procedural changes necessary to implement this section no later than January 1, 2016. A board may implement the provisions of this section at any time prior to January 1, 2016.

(Added by Stats. 2014, Ch. 752, Sec. 2. Effective January 1, 2015.)



136

(a) Each person holding a license, certificate, registration, permit, or other authority to engage in a profession or occupation issued by a board within the department shall notify the issuing board at its principal office of any change in his or her mailing address within 30 days after the change, unless the board has specified by regulations a shorter time period.

(b) Except as otherwise provided by law, failure of a licentiate to comply with the requirement in subdivision (a) constitutes grounds for the issuance of a citation and administrative fine, if the board has the authority to issue citations and administrative fines.

(Added by Stats. 1994, Ch. 26, Sec. 7. Effective March 30, 1994.)



137

Any agency within the department may promulgate regulations requiring licensees to include their license numbers in any advertising, soliciting, or other presentments to the public.

However, nothing in this section shall be construed to authorize regulation of any person not a licensee who engages in advertising, solicitation, or who makes any other presentment to the public on behalf of a licensee. Such a person shall incur no liability pursuant to this section for communicating in any advertising, soliciting, or other presentment to the public a licensee’s license number exactly as provided to him by the licensee or for failure to communicate such number if none is provided to him by the licensee.

(Added by Stats. 1974, Ch. 743.)



138

Every board in the department, as defined in Section 22, shall initiate the process of adopting regulations on or before June 30, 1999, to require its licentiates, as defined in Section 23.8, to provide notice to their clients or customers that the practitioner is licensed by this state. A board shall be exempt from the requirement to adopt regulations pursuant to this section if the board has in place, in statute or regulation, a requirement that provides for consumer notice of a practitioner’s status as a licensee of this state.

(Amended by Stats. 1999, Ch. 67, Sec. 1. Effective July 6, 1999.)



139

(a) The Legislature finds and declares that occupational analyses and examination validation studies are fundamental components of licensure programs. It is the intent of the Legislature that the policy developed by the department pursuant to subdivision (b) be used by the fiscal, policy, and sunset review committees of the Legislature in their annual reviews of these boards, programs, and bureaus.

(b) Notwithstanding any other provision of law, the department shall develop, in consultation with the boards, programs, bureaus, and divisions under its jurisdiction, and the Osteopathic Medical Board of California and the State Board of Chiropractic Examiners, a policy regarding examination development and validation, and occupational analysis. The department shall finalize and distribute this policy by September 30, 1999, to each of the boards, programs, bureaus, and divisions under its jurisdiction and to the Osteopathic Medical Board of California and the State Board of Chiropractic Examiners. This policy shall be submitted in draft form at least 30 days prior to that date to the appropriate fiscal, policy, and sunset review committees of the Legislature for review. This policy shall address, but shall not be limited to, the following issues:

(1) An appropriate schedule for examination validation and occupational analyses, and circumstances under which more frequent reviews are appropriate.

(2) Minimum requirements for psychometrically sound examination validation, examination development, and occupational analyses, including standards for sufficient number of test items.

(3) Standards for review of state and national examinations.

(4) Setting of passing standards.

(5) Appropriate funding sources for examination validations and occupational analyses.

(6) Conditions under which boards, programs, and bureaus should use internal and external entities to conduct these reviews.

(7) Standards for determining appropriate costs of reviews of different types of examinations, measured in terms of hours required.

(8) Conditions under which it is appropriate to fund permanent and limited term positions within a board, program, or bureau to manage these reviews.

(c) Every regulatory board and bureau, as defined in Section 22, and every program and bureau administered by the department, the Osteopathic Medical Board of California, and the State Board of Chiropractic Examiners, shall submit to the director on or before December 1, 1999, and on or before December 1 of each subsequent year, its method for ensuring that every licensing examination administered by or pursuant to contract with the board is subject to periodic evaluation. The evaluation shall include (1) a description of the occupational analysis serving as the basis for the examination; (2) sufficient item analysis data to permit a psychometric evaluation of the items; (3) an assessment of the appropriateness of prerequisites for admittance to the examination; and (4) an estimate of the costs and personnel required to perform these functions. The evaluation shall be revised and a new evaluation submitted to the director whenever, in the judgment of the board, program, or bureau, there is a substantial change in the examination or the prerequisites for admittance to the examination.

(d) The evaluation may be conducted by the board, program, or bureau, the Office of Professional Examination Services of the department, the Osteopathic Medical Board of California, or the State Board of Chiropractic Examiners or pursuant to a contract with a qualified private testing firm. A board, program, or bureau that provides for development or administration of a licensing examination pursuant to contract with a public or private entity may rely on an occupational analysis or item analysis conducted by that entity. The department shall compile this information, along with a schedule specifying when examination validations and occupational analyses shall be performed, and submit it to the appropriate fiscal, policy, and sunset review committees of the Legislature by September 30 of each year. It is the intent of the Legislature that the method specified in this report be consistent with the policy developed by the department pursuant to subdivision (b).

(Amended by Stats. 2009, Ch. 307, Sec. 1. Effective January 1, 2010.)



140

Any board, as defined in Section 22, which is authorized under this code to take disciplinary action against a person who holds a license may take disciplinary action upon the ground that the licensee has failed to record and preserve for not less than three years, any and all cash transactions involved in the payment of employee wages by a licensee. Failure to make these records available to an authorized representative of the board may be made grounds for disciplinary action. In any action brought and sustained by the board which involves a violation of this section and any regulation adopted thereto, the board may assess the licensee with the actual investigative costs incurred, not to exceed two thousand five hundred dollars ($2,500). Failure to pay those costs may result in revocation of the license. Any moneys collected pursuant to this section shall be deposited in the respective fund of the board.

(Added by Stats. 1984, Ch. 1490, Sec. 2. Effective September 27, 1984.)



141

(a) For any licensee holding a license issued by a board under the jurisdiction of the department, a disciplinary action taken by another state, by any agency of the federal government, or by another country for any act substantially related to the practice regulated by the California license, may be a ground for disciplinary action by the respective state licensing board. A certified copy of the record of the disciplinary action taken against the licensee by another state, an agency of the federal government, or another country shall be conclusive evidence of the events related therein.

(b) Nothing in this section shall preclude a board from applying a specific statutory provision in the licensing act administered by that board that provides for discipline based upon a disciplinary action taken against the licensee by another state, an agency of the federal government, or another country.

(Added by Stats. 1994, Ch. 1275, Sec. 2. Effective January 1, 1995.)



142

This section shall apply to the bureaus and programs under the direct authority of the director, and to any board that, with the prior approval of the director, elects to have the department administer one or more of the licensing services set forth in this section.

(a) Notwithstanding any other provision of law, each bureau and program may synchronize the renewal dates of licenses granted to applicants with more than one license issued by the bureau or program. To the extent practicable, fees shall be prorated or adjusted so that no applicant shall be required to pay a greater or lesser fee than he or she would have been required to pay if the change in renewal dates had not occurred.

(b) Notwithstanding any other provision of law, the abandonment date for an application that has been returned to the applicant as incomplete shall be 12 months from the date of returning the application.

(c) Notwithstanding any other provision of law, a delinquency, penalty, or late fee shall be assessed if the renewal fee is not postmarked by the renewal expiration date.

(Added by Stats. 1998, Ch. 970, Sec. 2. Effective January 1, 1999.)



143

(a) No person engaged in any business or profession for which a license is required under this code governing the department or any board, bureau, commission, committee, or program within the department, may bring or maintain any action, or recover in law or equity in any action, in any court of this state for the collection of compensation for the performance of any act or contract for which a license is required without alleging and proving that he or she was duly licensed at all times during the performance of that act or contract, regardless of the merits of the cause of action brought by the person.

(b) The judicial doctrine of substantial compliance shall not apply to this section.

(c) This section shall not apply to an act or contract that is considered to qualify as lawful practice of a licensed occupation or profession pursuant to Section 121.

(Added by Stats. 1990, Ch. 1207, Sec. 1.5.)



143.5

(a) No licensee who is regulated by a board, bureau, or program within the Department of Consumer Affairs, nor an entity or person acting as an authorized agent of a licensee, shall include or permit to be included a provision in an agreement to settle a civil dispute, whether the agreement is made before or after the commencement of a civil action, that prohibits the other party in that dispute from contacting, filing a complaint with, or cooperating with the department, board, bureau, or program within the Department of Consumer Affairs that regulates the licensee or that requires the other party to withdraw a complaint from the department, board, bureau, or program within the Department of Consumer Affairs that regulates the licensee. A provision of that nature is void as against public policy, and any licensee who includes or permits to be included a provision of that nature in a settlement agreement is subject to disciplinary action by the board, bureau, or program.

(b) Any board, bureau, or program within the Department of Consumer Affairs that takes disciplinary action against a licensee or licensees based on a complaint or report that has also been the subject of a civil action and that has been settled for monetary damages providing for full and final satisfaction of the parties may not require its licensee or licensees to pay any additional sums to the benefit of any plaintiff in the civil action.

(c) As used in this section, “board” shall have the same meaning as defined in Section 22, and “licensee” means a person who has been granted a license, as that term is defined in Section 23.7.

(d) Notwithstanding any other law, upon granting a petition filed by a licensee or authorized agent of a licensee pursuant to Section 11340.6 of the Government Code, a board, bureau, or program within the Department of Consumer Affairs may, based upon evidence and legal authorities cited in the petition, adopt a regulation that does both of the following:

(1) Identifies a code section or jury instruction in a civil cause of action that has no relevance to the board’s, bureau’s, or program’s enforcement responsibilities such that an agreement to settle such a cause of action based on that code section or jury instruction otherwise prohibited under subdivision (a) will not impair the board’s, bureau’s, or program’s duty to protect the public.

(2) Exempts agreements to settle such a cause of action from the requirements of subdivision (a).

(e) This section shall not apply to a licensee subject to Section 2220.7.

(Added by Stats. 2012, Ch. 561, Sec. 1. Effective January 1, 2013.)



144

(a) Notwithstanding any other provision of law, an agency designated in subdivision (b) shall require an applicant to furnish to the agency a full set of fingerprints for purposes of conducting criminal history record checks. Any agency designated in subdivision (b) may obtain and receive, at its discretion, criminal history information from the Department of Justice and the United States Federal Bureau of Investigation.

(b) Subdivision (a) applies to the following:

(1) California Board of Accountancy.

(2) State Athletic Commission.

(3) Board of Behavioral Sciences.

(4) Court Reporters Board of California.

(5) State Board of Guide Dogs for the Blind.

(6) California State Board of Pharmacy.

(7) Board of Registered Nursing.

(8) Veterinary Medical Board.

(9) Board of Vocational Nursing and Psychiatric Technicians.

(10) Respiratory Care Board of California.

(11) Physical Therapy Board of California.

(12) Physician Assistant Committee of the Medical Board of California.

(13) Speech-Language Pathology and Audiology and Hearing Aid Dispenser Board.

(14) Medical Board of California.

(15) State Board of Optometry.

(16) Acupuncture Board.

(17) Cemetery and Funeral Bureau.

(18) Bureau of Security and Investigative Services.

(19) Division of Investigation.

(20) Board of Psychology.

(21) California Board of Occupational Therapy.

(22) Structural Pest Control Board.

(23) Contractors’ State License Board.

(24) Naturopathic Medicine Committee.

(25) Professional Fiduciaries Bureau.

(26) Board for Professional Engineers, Land Surveyors, and Geologists.

(c) For purposes of paragraph (26) of subdivision (b), the term “applicant” shall be limited to an initial applicant who has never been registered or licensed by the board or to an applicant for a new licensure or registration category.

(Amended by Stats. 2011, Ch. 448, Sec. 1. Effective January 1, 2012.)



144.5

Notwithstanding any other law, a board described in Section 144 may request, and is authorized to receive, from a local or state agency certified records of all arrests and convictions, certified records regarding probation, and any and all other related documentation needed to complete an applicant or licensee investigation. A local or state agency may provide those records to the board upon request.

(Added by Stats. 2013, Ch. 516, Sec. 1. Effective January 1, 2014.)






CHAPTER 1.5 - Unlicensed Activity Enforcement

145

The Legislature finds and declares that:

(a) Unlicensed activity in the professions and vocations regulated by the Department of Consumer Affairs is a threat to the health, welfare, and safety of the people of the State of California.

(b) The law enforcement agencies of the state should have sufficient, effective, and responsible means available to enforce the licensing laws of the state.

(c) The criminal sanction for unlicensed activity should be swift, effective, appropriate, and create a strong incentive to obtain a license.

(Added by Stats. 1992, Ch. 1135, Sec. 2. Effective January 1, 1993.)



146

(a) Notwithstanding any other provision of law, a violation of any code section listed in subdivision (c) is an infraction subject to the procedures described in Sections 19.6 and 19.7 of the Penal Code when either of the following applies:

(1) A complaint or a written notice to appear in court pursuant to Chapter 5c (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code is filed in court charging the offense as an infraction unless the defendant, at the time he or she is arraigned, after being advised of his or her rights, elects to have the case proceed as a misdemeanor.

(2) The court, with the consent of the defendant and the prosecution, determines that the offense is an infraction in which event the case shall proceed as if the defendant has been arraigned on an infraction complaint.

(b) Subdivision (a) does not apply to a violation of the code sections listed in subdivision (c) if the defendant has had his or her license, registration, or certificate previously revoked or suspended.

(c) The following sections require registration, licensure, certification, or other authorization in order to engage in certain businesses or professions regulated by this code:

(1) Sections 2052 and 2054.

(2) Section 2630.

(3) Section 2903.

(4) Section 3660.

(5) Sections 3760 and 3761.

(6) Section 4080.

(7) Section 4825.

(8) Section 4935.

(9) Section 4980.

(10) Section 4996.

(11) Section 5536.

(12) Section 6704.

(13) Section 6980.10.

(14) Section 7317.

(15) Section 7502 or 7592.

(16) Section 7520.

(17) Section 7617 or 7641.

(18) Subdivision (a) of Section 7872.

(19) Section 8016.

(20) Section 8505.

(21) Section 8725.

(22) Section 9681.

(23) Section 9840.

(24) Subdivision (c) of Section 9891.24.

(25) Section 19049.

(d) Notwithstanding any other provision of law, a violation of any of the sections listed in subdivision (c), which is an infraction, is punishable by a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000). No portion of the minimum fine may be suspended by the court unless as a condition of that suspension the defendant is required to submit proof of a current valid license, registration, or certificate for the profession or vocation which was the basis for his or her conviction.

(Amended by Stats. 2009, Ch. 310, Sec. 3.5. Effective January 1, 2010.)



147

(a) Any employee designated by the director shall have the authority to issue a written notice to appear in court pursuant to Chapter 5c (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code. Employees so designated are not peace officers and are not entitled to safety member retirement benefits, as a result of such designation. The employee’s authority is limited to the issuance of written notices to appear for infraction violations of provisions of this code and only when the violation is committed in the presence of the employee.

(b) There shall be no civil liability on the part of, and no cause of action shall arise against, any person, acting pursuant to subdivision (a) and within the scope of his or her authority, for false arrest or false imprisonment arising out of any arrest which is lawful or which the person, at the time of such arrest, had reasonable cause to believe was lawful.

(Added by Stats. 1992, Ch. 1135, Sec. 2. Effective January 1, 1993.)



148

Any board, bureau, or commission within the department may, in addition to the administrative citation system authorized by Section 125.9, also establish, by regulation, a similar system for the issuance of an administrative citation to an unlicensed person who is acting in the capacity of a licensee or registrant under the jurisdiction of that board, bureau, or commission. The administrative citation system authorized by this section shall meet the requirements of Section 125.9 and may not be applied to an unlicensed person who is otherwise exempted from the provisions of the applicable licensing act. The establishment of an administrative citation system for unlicensed activity does not preclude the use of other enforcement statutes for unlicensed activities at the discretion of the board, bureau, or commission.

(Added by Stats. 1992, Ch. 1135, Sec. 2. Effective January 1, 1993.)



149

(a) If, upon investigation, an agency designated in Section 101 has probable cause to believe that a person is advertising with respect to the offering or performance of services, without being properly licensed by or registered with the agency to offer or perform those services, the agency may issue a citation under Section 148 containing an order of correction that requires the violator to do both of the following:

(1) Cease the unlawful advertising.

(2) Notify the telephone company furnishing services to the violator to disconnect the telephone service furnished to any telephone number contained in the unlawful advertising.

(b) This action is stayed if the person to whom a citation is issued under subdivision (a) notifies the agency in writing that he or she intends to contest the citation. The agency shall afford an opportunity for a hearing, as specified in Section 125.9.

(c) If the person to whom a citation and order of correction is issued under subdivision (a) fails to comply with the order of correction after that order is final, the agency shall inform the Public Utilities Commission of the violation and the Public Utilities Commission shall require the telephone corporation furnishing services to that person to disconnect the telephone service furnished to any telephone number contained in the unlawful advertising.

(d) The good faith compliance by a telephone corporation with an order of the Public Utilities Commission to terminate service issued pursuant to this section shall constitute a complete defense to any civil or criminal action brought against the telephone corporation arising from the termination of service.

(Amended by Stats. 2014, Ch. 395, Sec. 2. Effective January 1, 2015.)






CHAPTER 2 - The Director of Consumer Affairs

150

The department is under the control of a civil executive officer who is known as the Director of Consumer Affairs.

(Amended by Stats. 1971, Ch. 716.)



151

The director is appointed by the Governor and holds office at the Governor’s pleasure. The director shall receive the annual salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code, and his or her necessary traveling expenses.

(Amended by Stats. 1985, Ch. 106, Sec. 1.)



152

For the purpose of administration, the reregistration and clerical work of the department is organized by the director, subject to the approval of the Governor, in such manner as he deems necessary properly to segregate and conduct the work of the department.

(Enacted by Stats. 1937, Ch. 399.)



152.5

For purposes of distributing the reregistration work of the department uniformly throughout the year as nearly as practicable, the boards in the department may, with the approval of the director, extend by not more than six months the date fixed by law for the renewal of any license, certificate or permit issued by them, except that in such event any renewal fee which may be involved shall be prorated in such manner that no person shall be required to pay a greater or lesser fee than would have been required had the change in renewal dates not occurred.

(Added by Stats. 1959, Ch. 1707.)



152.6

Notwithstanding any other provision of this code, each board within the department shall, in cooperation with the director, establish such license periods and renewal dates for all licenses in such manner as best to distribute the renewal work of all boards throughout each year and permit the most efficient, and economical use of personnel and equipment. To the extent practicable, provision shall be made for the proration or other adjustment of fees in such manner that no person shall be required to pay a greater or lesser fee than he would have been required to pay if the change in license periods or renewal dates had not occurred.

As used in this section “license” includes “certificate,” “permit,” “authority,” “registration,” and similar indicia of authority to engage in a business or profession, and “board” includes “board,” “commission,” “committee,” and an individual who is authorized to renew a license.

(Added by Stats. 1968, Ch. 1248.)



153

The director may investigate the work of the several boards in his department and may obtain a copy of all records and full and complete data in all official matters in possession of the boards, their members, officers, or employees, other than examination questions prior to submission to applicants at scheduled examinations.

(Enacted by Stats. 1937, Ch. 399.)



153.5

In the event that a newly authorized board replaces an existing or a previous board, the director may appoint an interim executive officer for the board who shall serve temporarily until the new board appoints a permanent executive officer.

(Added by Stats. 2002, Ch. 1079, Sec. 1. Effective September 29, 2002.)



154

Any and all matters relating to employment, tenure or discipline of employees of any board, agency or commission, shall be initiated by said board, agency or commission, but all such actions shall, before reference to the State Personnel Board, receive the approval of the appointing power.

To effect the purposes of Division 1 of this code and each agency of the department, employment of all personnel shall be in accord with Article XXIV of the Constitution, the law and rules and regulations of the State Personnel Board. Each board, agency or commission, shall select its employees from a list of eligibles obtained by the appointing power from the State Personnel Board. The person selected by the board, agency or commission to fill any position or vacancy shall thereafter be reported by the board, agency or commission, to the appointing power.

(Amended by Stats. 1945, Ch. 1276.)



154.1

(a) The Legislature hereby finds and declares all of the following:

(1) The department is currently providing opportunities for employees of agencies comprising the department who perform enforcement functions to attend an entry level enforcement academy.

(2) It is in the best interest of consumers in the state for the department to continue to provide ongoing training opportunities for employees performing enforcement functions for each agency comprising the department.

(b) The department shall continue to develop and make available training courses for employees who perform enforcement functions. The purpose of the training courses is to develop knowledge of enforcement practices for all employees who perform enforcement functions. The department shall encourage an agency executive officer, registrar, executive director, bureau chief, enforcement manager, supervisor, or staff member to attend enforcement training courses.

(c) The department shall develop the enforcement training curricula in consultation and cooperation with the office of the Attorney General and the Office of Administrative Hearings.

(Added by Stats. 2014, Ch. 395, Sec. 3. Effective January 1, 2015.)



154.2

(a) The healing arts boards within Division 2 (commencing with Section 500) may employ individuals, other than peace officers, to perform investigative services.

(b) The healing arts boards within Division 2 (commencing with Section 500) may employ individuals to serve as experts.

(Added by Stats. 2010, Ch. 719, Sec. 1. Effective October 19, 2010.)



154.5

If a person, not a regular employee of a board under this code, including the Board of Chiropractic Examiners and the Osteopathic Medical Board of California, is hired or under contract to provide expertise to the board in the evaluation of an applicant or the conduct of a licensee, and that person is named as a defendant in a civil action arising out of the evaluation or any opinions rendered, statements made, or testimony given to the board or its representatives, the board shall provide for representation required to defend the defendant in that civil action. The board shall not be liable for any judgment rendered against the person. The Attorney General shall be utilized in the action and his or her services shall be a charge against the board.

(Amended by Stats. 1991, Ch. 359, Sec. 3.)



155

(a) In accordance with Section 159.5, the director may employ such investigators, inspectors, and deputies as are necessary properly to investigate and prosecute all violations of any law, the enforcement of which is charged to the department or to any board, agency, or commission in the department.

(b) It is the intent of the Legislature that inspectors used by boards, bureaus, or commissions in the department shall not be required to be employees of the Division of Investigation, but may either be employees of, or under contract to, the boards, bureaus, or commissions. Contracts for services shall be consistent with Article 4.5 (commencing with Section 19130) of Chapter 6 of Part 2 of Division 5 of Title 2 of the Government Code. All civil service employees currently employed as inspectors whose functions are transferred as a result of this section shall retain their positions, status, and rights in accordance with Section 19994.10 of the Government Code and the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code).

(c) Nothing in this section limits the authority of, or prohibits, investigators in the Division of Investigation in the conduct of inspections or investigations of any licensee, or in the conduct of investigations of any officer or employee of a board or the department at the specific request of the director or his or her designee.

(Amended by Stats. 1985, Ch. 1382, Sec. 1.)



156

(a) The director may, for the department and at the request and with the consent of a board within the department on whose behalf the contract is to be made, enter into contracts pursuant to Chapter 3 (commencing with Section 11250) of Part 1 of Division 3 of Title 2 of the Government Code or Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code for and on behalf of any board within the department.

(b) In accordance with subdivision (a), the director may, in his or her discretion, negotiate and execute contracts for examination purposes which include provisions which hold harmless a contractor where liability resulting from a contract between a board in the department and the contractor is traceable to the state or its officers, agents, or employees.

(Amended by Stats. 1988, Ch. 1448, Sec. 1.)



156.1

(a) Notwithstanding any other provision of law, individuals or entities contracting with the department or any board within the department for the provision of services relating to the treatment and rehabilitation of licentiates impaired by alcohol or dangerous drugs shall retain all records and documents pertaining to those services until such time as these records and documents have been reviewed for audit by the department. These records and documents shall be retained for three years from the date of the last treatment or service rendered to that licentiate, after which time the records and documents may be purged and destroyed by the contract vendor. This provision shall supersede any other provision of law relating to the purging or destruction of records pertaining to those treatment and rehabilitation programs.

(b) Unless otherwise expressly provided by statute or regulation, all records and documents pertaining to services for the treatment and rehabilitation of licentiates impaired by alcohol or dangerous drugs provided by any contract vendor to the department or to any board within the department shall be kept confidential and are not subject to discovery or subpoena.

(c) With respect to all other contracts for services with the department or any board within the department other than those set forth in subdivision (a), the director or chief deputy director may request an examination and audit by the department’s internal auditor of all performance under the contract. For this purpose, all documents and records of the contract vendor in connection with such performance shall be retained by such vendor for a period of three years after final payment under the contract. Nothing in this section shall affect the authority of the State Auditor to conduct any examination or audit under the terms of Section 8546.7 of the Government Code.

(Amended by Stats. 2010, Ch. 517, Sec. 1. Effective January 1, 2011.)



156.5

The director may negotiate and execute for the department and for its component agencies, rental agreements for short-term hiring of space and furnishings for examination or meeting purposes. The director may, in his or her discretion, negotiate and execute contracts for that space which include provisions which hold harmless the provider of the space where liability resulting from use of the space under the contract is traceable to the state or its officers, agents, or employees. Notwithstanding any other provision of law, the director may, in his or her discretion, advance payments as deposits to reserve and hold examination or meeting space. Any such agreement is subject to the approval of the legal office of the Department of General Services.

(Amended by Stats. 1988, Ch. 1448, Sec. 1.5.)



157

Expenses incurred by any board or on behalf of any board in any criminal prosecution or unprofessional conduct proceeding constitute proper charges against the funds of the board.

(Added by Stats. 1937, Ch. 474.)



158

With the approval of the Director of Consumer Affairs, the boards and commissions comprising the department or subject to its jurisdiction may make refunds to applicants who are found ineligible to take the examinations or whose credentials are insufficient to entitle them to certificates or licenses.

Notwithstanding any other provision of law any application fees, license fees or penalties imposed and collected illegally, by mistake, inadvertence, or error shall be refunded. Claims authorized by the department shall be filed with the State Controller, and the Controller shall draw his warrant against the fund of the agency in payment of such refund.

(Amended by Stats. 1971, Ch. 716.)



159

The members and the executive officer of each board, agency, bureau, division, or commission have power to administer oaths and affirmations in the performance of any business of the board, and to certify to official acts.

(Added by Stats. 1947, Ch. 1350.)



159.5

(a) (1) There is in the department the Division of Investigation. The division is in the charge of a person with the title of chief of the division.

(2) Except as provided in Section 160, investigators who have the authority of peace officers, as specified in subdivision (a) of Section 160 and in subdivision (a) of Section 830.3 of the Penal Code, shall be in the division and shall be appointed by the director.

(b) (1) There is in the Division of Investigation the Health Quality Investigation Unit. The primary responsibility of the unit is to investigate violations of law or regulation within the jurisdiction of the Medical Board of California, the California Board of Podiatric Medicine, the Board of Psychology, the Osteopathic Medical Board of California, the Physician Assistant Board, or any entities under the jurisdiction of the Medical Board of California.

(2) The Medical Board of California shall not be charged an hourly rate for the performance of investigations by the unit.

(3) This subdivision shall become operative on July 1, 2014.

(Amended by Stats. 2013, Ch. 515, Sec. 1. Effective January 1, 2014.)



160

(a) The chief and all investigators of the Division of Investigation of the department and all investigators of the Dental Board of California have the authority of peace officers while engaged in exercising the powers granted or performing the duties imposed upon them or the division in investigating the laws administered by the various boards comprising the department or commencing directly or indirectly any criminal prosecution arising from any investigation conducted under these laws. All persons herein referred to shall be deemed to be acting within the scope of employment with respect to all acts and matters set forth in this section.

(b) The Division of Investigation of the department and the Dental Board of California may employ individuals, who are not peace officers, to provide investigative services.

(c) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 2) and added by Stats. 2013, Ch. 515, Sec. 3. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



160.5

(a) All civil service employees currently employed by the Board of Dental Examiners of the Department of Consumer Affairs, whose functions are transferred as a result of the act adding this section shall retain their positions, status, and rights pursuant to Section 19050.9 of the Government Code and the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code). The transfer of employees as a result of the act adding this section shall occur no later than July 1, 1999.

(b) (1) All civil service employees currently employed by the Medical Board of California of the Department of Consumer Affairs, whose functions are transferred as a result of the act adding this subdivision shall retain their positions, status, and rights pursuant to Section 19050.9 of the Government Code and the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code). The transfer of employees as a result of the act adding this subdivision shall occur no later than July 1, 2014.

(2) The transfer of employees pursuant to this subdivision shall include all peace officer and medical consultant positions and all staff support positions for those peace officer and medical consultant positions.

(Amended by Stats. 2013, Ch. 515, Sec. 4. Effective January 1, 2014.)



161

The department, or any board in the department, may sell copies of any part of its respective public records, or compilations, extracts, or summaries of information contained in its public records, at a charge sufficient to pay the actual cost thereof. Such charge, and the conditions under which sales may be made, shall be determined by the director with the approval of the Department of General Services.

(Amended by Stats. 1965, Ch. 371.)



162

The certificate of the officer in charge of the records of any board in the department that any person was or was not on a specified date, or during a specified period of time, licensed, certified or registered under the provisions of law administered by the board, or that the license, certificate or registration of any person was revoked or under suspension, shall be admitted in any court as prima facie evidence of the facts therein recited.

(Added by Stats. 1949, Ch. 355.)



163

Except as otherwise expressly provided by law, the department and each board in the department shall charge a fee of two dollars ($2) for the certification of a copy of any record, document, or paper in its custody or for the certification of any document evidencing the content of any such record, document or paper.

(Amended by Stats. 1963, Ch. 590.)



163.5

Except as otherwise provided by law, the delinquency, penalty, or late fee for any licensee within the Department of Consumer Affairs shall be 50 percent of the renewal fee for such license in effect on the date of the renewal of the license, but not less than twenty-five dollars ($25) nor more than one hundred fifty dollars ($150).

A delinquency, penalty, or late fee shall not be assessed until 30 days have elapsed from the date that the licensing agency mailed a notice of renewal to the licensee at the licensee’s last known address of record. The notice shall specify the date for timely renewal, and that failure to renew in a timely fashion shall result in the assessment of a delinquency, penalty, or late fee.

In the event a reinstatement or like fee is charged for the reinstatement of a license, the reinstatement fee shall be 150 percent of the renewal fee for such license in effect on the date of the reinstatement of the license, but not more than twenty-five dollars ($25) in excess of the renewal fee, except that in the event that such a fee is fixed by statute at less than 150 percent of the renewal fee and less than the renewal fee plus twenty-five dollars ($25), the fee so fixed shall be charged.

(Amended by Stats. 1985, Ch. 587, Sec. 1.)



164

The form and content of any license, certificate, permit, or similar indicia of authority issued by any agency in the department, including any document evidencing renewal of a license, certificate, permit, or similar indicia of authority, shall be determined by the director after consultation with and consideration of the views of the agency concerned.

(Amended by Stats. 1987, Ch. 850, Sec. 6.)



165

Notwithstanding any other provision of law, no board, bureau, committee, commission, or program in the Department of Consumer Affairs shall submit to the Legislature any fiscal impact analysis relating to legislation pending before the Legislature until the analysis has been submitted to the Director of Consumer Affairs, or his or her designee, for review and comment. The boards, bureaus, committees, commissions, and programs shall include the comments of the director when submitting any fiscal impact analysis to the Legislature. This section shall not be construed to prohibit boards, bureaus, committees, commissions, and programs from responding to direct requests for fiscal data from Members of the Legislature or their staffs. In those instances it shall be the responsibility of boards, bureaus, committees, commissions, and programs to also transmit that information to the director, or his or her designee, within five working days.

(Added by Stats. 1984, Ch. 268, Sec. 0.2. Effective June 30, 1984.)



166

The director shall, by regulation, develop guidelines to prescribe components for mandatory continuing education programs administered by any board within the department.

(a) The guidelines shall be developed to ensure that mandatory continuing education is used as a means to create a more competent licensing population, thereby enhancing public protection. The guidelines shall require mandatory continuing education programs to address, at least, the following:

(1) Course validity.

(2) Occupational relevancy.

(3) Effective presentation.

(4) Actual attendance.

(5) Material assimilation.

(6) Potential for application.

(b) The director shall consider educational principles, and the guidelines shall prescribe mandatory continuing education program formats to include, but not be limited to, the following:

(1) The specified audience.

(2) Identification of what is to be learned.

(3) Clear goals and objectives.

(4) Relevant learning methods (participatory, hands-on, or clinical setting).

(5) Evaluation, focused on the learner and the assessment of the intended learning outcomes (goals and objectives).

(c) Any board within the department that, after January 1, 1993, proposes a mandatory continuing education program for its licensees shall submit the proposed program to the director for review to assure that the program contains all the elements set forth in this section and complies with the guidelines developed by the director.

(d) Any board administering a mandatory continuing education program that proposes to amend its current program shall do so in a manner consistent with this section.

(e) Any board currently administering a mandatory continuing education program shall review the components and requirements of the program to determine the extent to which they are consistent with the guidelines developed under this section. The board shall submit a report of their findings to the director. The report shall identify the similarities and differences of its mandatory continuing education program. The report shall include any board-specific needs to explain the variation from the director’s guidelines.

(f) Any board administering a mandatory continuing education program, when accepting hours for credit which are obtained out of state, shall ensure that the course for which credit is given is administered in accordance with the guidelines addressed in subdivision (a).

(g) Nothing in this section or in the guidelines adopted by the director shall be construed to repeal any requirements for continuing education programs set forth in any other provision of this code.

(Amended by Stats. 1994, Ch. 146, Sec. 1. Effective January 1, 1995.)






CHAPTER 3 - Funds of the Department

200

Notwithstanding any other provisions of this code, any revenues, collections, or receipts accruing to any board in the department may, in the manner determined by the director and with the consent of the board concerned, be received and deposited by the department, and in such case shall be accounted for to the board and remitted by the department to the State Treasury in accordance with law for credit to the fund of such board. Notwithstanding Section 158 of this code, all refunds shall be made by the department with the consent of the board.

(Amended by Stats. 1959, Ch. 1426.)



200.1

(a) Any accruals that occur on or after September 11, 1993, to any funds or accounts within the Professions and Vocations Fund that realize increased revenues to that fund or account as a result of legislation enacted on or after September 11, 1993, and that have not been transferred pursuant to Sections 13.50, 13.60, and 13.70 of the Budget Act of 1993 on the effective date of the act that enacted this section, shall be exempt from the transfers contained in Sections 13.50, 13.60, and 13.70 of the Budget Act of 1993. These funds shall include, but not be limited to, all of the following:

(1) Athletic Commission Fund.

(2) Bureau of Home Furnishings and Thermal Insulation Fund.

(3) Contractors’ License Fund.

(4) Private Investigator Fund.

(5) Respiratory Care Fund.

(6) Vocational Nursing and Psychiatric Technicians Fund.

(b) Subdivision (a) shall not apply to the Contingent Fund of the Medical Board of California.

(Amended by Stats. 1997, Ch. 759, Sec. 4. Effective January 1, 1998.)



201

(a) (1) A charge for the estimated administrative expenses of the department, not to exceed the available balance in any appropriation for any one fiscal year, may be levied in advance on a pro rata share basis against any of the boards, bureaus, commissions, divisions, and agencies, at the discretion of the director and with the approval of the Department of Finance.

(2) The department shall submit a report of the accounting of the pro rata calculation of administrative expenses to the appropriate policy committees of the Legislature on or before July 1, 2015, and on or before July 1 of each subsequent year.

(b) The department shall conduct a one-time study of its current system for prorating administrative expenses to determine if that system is the most productive, efficient, and cost-effective manner for the department and the agencies comprising the department. The study shall include consideration of whether some of the administrative services offered by the department should be outsourced or charged on an as-needed basis and whether the agencies should be permitted to elect not to receive and be charged for certain administrative services. The department shall include the findings in its report pursuant to paragraph (2) of subdivision (a) that it is required to submit on or before July 1, 2015.

(Amended by Stats. 2014, Ch. 395, Sec. 4. Effective January 1, 2015.)



202

(a) Upon proper presentation of claims by the department to the State Controller, the State Controller shall draw his or her warrant against any of the funds of any one of the boards to cover its share of the estimated administrative expenses of the department. The fund of one board shall not be used to pay the expenses of any other board.

(b) Nothing in this section or in Section 401 shall prohibit the transfer of funds for a release time bank of any board, commission, or bureau of the department pursuant to a memorandum of understanding on the same terms and conditions applicable to other state agencies.

(Amended by Stats. 1989, Ch. 1212, Sec. 1.)



202.5

Prior to payment to the Department of Justice of any charges for legal services rendered to any board within the department, the Department of Justice shall submit to the board an itemized statement of the services and charges. The itemized statement shall include detailed information regarding the services performed and the amount of time billed for each of those services.

(Added by Stats. 1994, Ch. 1273, Sec. 1. Effective January 1, 1995.)



203

The amount of the warrant shall be remitted to the State Treasurer by the department for credit to the Consumer Affairs Fund. The department shall pay all of its necessary administrative expenses out of the Consumer Affairs Fund.

(Amended by Stats. 1971, Ch. 716.)



204

A sum, not to exceed 1 percent of the total amount appropriated for all of the boards herein mentioned may be withdrawn from the Consumer Affairs Fund without at the time furnishing vouchers and itemized statements. This sum shall be used as a revolving fund where cash advances are necessary, and at the close of each biennium, or at any other time, upon demand of the Department of Finance, shall be accounted for and substantiated by vouchers and itemized statements submitted to and audited by the State Controller.

(Amended by Stats. 1971, Ch. 716.)



205

(a) There is in the State Treasury the Professions and Vocations Fund. The fund shall consist of the following special funds:

(1) Accountancy Fund.

(2) California Architects Board Fund.

(3) Athletic Commission Fund.

(4) Barbering and Cosmetology Contingent Fund.

(5) Cemetery Fund.

(6) Contractors’ License Fund.

(7) State Dentistry Fund.

(8) State Funeral Directors and Embalmers Fund.

(9) Guide Dogs for the Blind Fund.

(10) Home Furnishings and Thermal Insulation Fund.

(11) California Architects Board-Landscape Architects Fund.

(12) Contingent Fund of the Medical Board of California.

(13) Optometry Fund.

(14) Pharmacy Board Contingent Fund.

(15) Physical Therapy Fund.

(16) Private Investigator Fund.

(17) Professional Engineer’s and Land Surveyor’s Fund.

(18) Consumer Affairs Fund.

(19) Behavioral Sciences Fund.

(20) Licensed Midwifery Fund.

(21) Court Reporters’ Fund.

(22) Veterinary Medical Board Contingent Fund.

(23) Vocational Nurses Account of the Vocational Nursing and Psychiatric Technicians Fund.

(24) Electronic and Appliance Repair Fund.

(25) Geology and Geophysics Account of the Professional Engineer’s and Land Surveyor’s Fund.

(26) Dispensing Opticians Fund.

(27) Acupuncture Fund.

(28) Physician Assistant Fund.

(29) Board of Podiatric Medicine Fund.

(30) Psychology Fund.

(31) Respiratory Care Fund.

(32) Speech-Language Pathology and Audiology and Hearing Aid Dispensers Fund.

(33) Board of Registered Nursing Fund.

(34) Psychiatric Technician Examiners Account of the Vocational Nursing and Psychiatric Technicians Fund.

(35) Animal Health Technician Examining Committee Fund.

(36) State Dental Hygiene Fund.

(37) State Dental Assistant Fund.

(38) Structural Pest Control Fund.

(39) Structural Pest Control Eradication and Enforcement Fund.

(40) Structural Pest Control Research Fund.

(b) For accounting and recordkeeping purposes, the Professions and Vocations Fund shall be deemed to be a single special fund, and each of the several special funds therein shall constitute and be deemed to be a separate account in the Professions and Vocations Fund. Each account or fund shall be available for expenditure only for the purposes as are now or may hereafter be provided by law.

(Amended by Stats. 2013, Ch. 352, Sec. 6. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



206

Notwithstanding any other provision of law, any person tendering a check for payment of a fee, fine, or penalty that was subsequently dishonored, shall not be granted a license, or other authority that they were seeking, until the applicant pays the amount outstanding from the dishonored payment together with the applicable fee, including any delinquency fee. The board may require the person whose check was returned unpaid to make payment of all fees by cashier’s check or money order.

(Added by Stats. 1994, Ch. 26, Sec. 12. Effective March 30, 1994.)



207

(a) Notwithstanding any other provision of law, the money in any fund described in Section 205 that is attributable to administrative fines, civil penalties, and criminal penalties imposed by a regulating entity, or cost recovery by a regulating entity from enforcement actions and case settlements, shall not be continuously appropriated. The money in each fund that is not continuously appropriated shall be available for expenditure as provided in this code only upon appropriation by the Legislature.

(b) Notwithstanding any other provision of law, the annual Budget Act may appropriate, in a single budget item for each individual fund described in paragraphs (1) to (40), inclusive, of subdivision (a) of Section 205, the entire amount available for expenditure in the budget year for that fund. That appropriation may include funds that are continuously appropriated and funds that are not continuously appropriated.

(Added by Stats. 2002, Ch. 682, Sec. 1. Effective January 1, 2003.)



208

(a) Beginning April 1, 2014, a CURES fee of six dollars ($6) shall be assessed annually on each of the licensees specified in subdivision (b) to pay the reasonable costs associated with operating and maintaining CURES for the purpose of regulating those licensees. The fee assessed pursuant to this subdivision shall be billed and collected by the regulating agency of each licensee at the time of the licensee’s license renewal. If the reasonable regulatory cost of operating and maintaining CURES is less than six dollars ($6) per licensee, the Department of Consumer Affairs may, by regulation, reduce the fee established by this section to the reasonable regulatory cost.

(b) (1) Licensees authorized pursuant to Section 11150 of the Health and Safety Code to prescribe, order, administer, furnish, or dispense Schedule II, Schedule III, or Schedule IV controlled substances or pharmacists licensed pursuant to Chapter 9 (commencing with Section 4000) of Division 2.

(2) Wholesalers, third-party logistics providers, nonresident wholesalers, and nonresident third-party logistics providers of dangerous drugs licensed pursuant to Article 11 (commencing with Section 4160) of Chapter 9 of Division 2.

(3) Nongovernmental clinics licensed pursuant to Article 13 (commencing with Section 4180) and Article 14 (commencing with Section 4190) of Chapter 9 of Division 2.

(4) Nongovernmental pharmacies licensed pursuant to Article 7 (commencing with Section 4110) of Chapter 9 of Division 2.

(c) The funds collected pursuant to subdivision (a) shall be deposited in the CURES Fund, which is hereby created within the State Treasury. Moneys in the CURES Fund shall, upon appropriation by the Legislature, be available to the Department of Consumer Affairs to reimburse the Department of Justice for costs to operate and maintain CURES for the purposes of regulating the licensees specified in subdivision (b).

(d) The Department of Consumer Affairs shall contract with the Department of Justice on behalf of the Medical Board of California, the Dental Board of California, the California State Board of Pharmacy, the Veterinary Medical Board, the Board of Registered Nursing, the Physician Assistant Board of the Medical Board of California, the Osteopathic Medical Board of California, the Naturopathic Medicine Committee of the Osteopathic Medical Board, the State Board of Optometry, and the California Board of Podiatric Medicine to operate and maintain CURES for the purposes of regulating the licensees specified in subdivision (b).

(Amended by Stats. 2014, Ch. 507, Sec. 1. Effective January 1, 2015.)



209

The Department of Justice, in conjunction with the Department of Consumer Affairs and the boards and committees identified in subdivision (d) of Section 208, shall do all of the following:

(a) Identify and implement a streamlined application and approval process to provide access to the CURES Prescription Drug Monitoring Program (PDMP) database for licensed health care practitioners eligible to prescribe, order, administer, furnish, or dispense Schedule II, Schedule III, or Schedule IV controlled substances and for pharmacists. Every reasonable effort shall be made to implement a streamlined application and approval process that a licensed health care practitioner or pharmacist can complete at the time that he or she is applying for licensure or renewing his or her license.

(b) Identify necessary procedures to enable licensed health care practitioners and pharmacists with access to the CURES PDMP to delegate their authority to order reports from the CURES PDMP.

(c) Develop a procedure to enable health care practitioners who do not have a federal Drug Enforcement Administration (DEA) number to opt out of applying for access to the CURES PDMP.

(Added by Stats. 2013, Ch. 400, Sec. 3. Effective January 1, 2014.)



210

(a) (1) The department may enter into a contract with a vendor for the BreEZe system, the integrated, enterprisewide enforcement case management and licensing system described in the department’s strategic plan, no sooner than 30 days after notification in writing to the chairpersons of the Appropriations Committees of each house of the Legislature and the Chairperson of the Joint Legislative Budget Committee.

(2) The amount of BreEZe system vendor contract funds, authorized pursuant to this section, shall be consistent with the project costs approved by the office of the State Chief Information Officer based on its review and approval of the most recent BreEZe Special Project Report to be submitted by the department prior to contract award at the conclusion of procurement activities.

(3) Paragraph (2) shall apply to all Budget Act items for the department that have an appropriation for the BreEZe system.

(b) (1) If the department enters into a contract with a vendor for the BreEZe system pursuant to subdivision (a), the department shall, by December 31, 2014, submit to the Legislature, the Senate Committee on Business, Professions and Economic Development, the Assembly Committee on Business, Professions and Consumer Protection, and the budget committees of each house, a report analyzing the workload of licensing personnel employed by boards within the department participating in the BreEZe system.

(2) A report to the Legislature pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(3) This subdivision shall become inoperative on December 1, 2018, pursuant to Section 10231.5 of the Government Code.

(c) (1) Notwithstanding any other provision of law, upon the request of the Department of Consumer Affairs, the Department of Finance may augment the budgets of the boards, bureaus, commissions, committees, programs, and divisions that comprise the Department of Consumer Affairs, as defined in Section 101, for expenditure of non-General Fund moneys to pay BreEZe project costs. The augmentation may be made no sooner than 30 days after notification in writing to the chairpersons of the committees in each house of the Legislature that consider appropriations and the Chairperson of the Joint Legislative Budget Committee, or no sooner than whatever lesser time the chairperson of the joint committee may in each instance determine. The amount of funds augmented pursuant to the authority of this subdivision shall be consistent with project cost increases approved by the Secretary of California Technology based on the secretary’s review and approval of the most recent BreEZe Special Project Report to be submitted at the conclusion of procurement activities. This subdivision shall apply to all Budget Act items for the boards, bureaus, commissions, committees, programs, and divisions that comprise the Department of Consumer Affairs, as defined in Section 101, that have an appropriation for the BreEZe system in the Budget Act of 2011.

(2) This subdivision shall become inoperative upon enactment of the Budget Act of 2012.

(Amended by Stats. 2011, Ch. 448, Sec. 3. Effective January 1, 2012.)



211

If the department hires a third-party consultant to assess the department’s operations, the department shall, promptly upon receipt of the consultant’s final report on that assessment, submit that report to the appropriate policy committees of the Legislature after omitting any information that is not subject to disclosure under the California Public Records Act (Chapter 3.5 commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 2014, Ch. 395, Sec. 5. Effective January 1, 2015.)






CHAPTER 4 - Consumer Affairs

ARTICLE 1 - General Provisions and Definitions

300

This chapter may be cited as the Consumer Affairs Act.

(Added by Stats. 1970, Ch. 1394.)



301

It is the intent of the Legislature and the purpose of this chapter to promote and protect the interests of the people as consumers. The Legislature finds that vigorous representation and protection of consumer interests are essential to the fair and efficient functioning of a free enterprise market economy. The Legislature declares that government advances the interests of consumers by facilitating the proper functioning of the free enterprise market economy through (a) educating and informing the consumer to insure rational consumer choice in the marketplace; (b) protecting the consumer from the sale of goods and services through the use of deceptive methods, acts, or practices which are inimical to the general welfare of consumers; (c) fostering competition; and (d) promoting effective representation of consumers’ interests in all branches and levels of government.

(Amended by Stats. 1975, Ch. 1262.)



302

As used in this chapter, the following terms have the following meanings:

(a) “Department” means the Department of Consumer Affairs.

(b) “Director” means the Director of the Department of Consumer Affairs.

(c) “Consumer” means any individual who seeks or acquires, by purchase or lease, any goods, services, money, or credit for personal, family, or household purposes.

(d) “Person” means an individual, partnership, corporation, limited liability company, association, or other group, however organized.

(e) “Individual” does not include a partnership, corporation, association, or other group, however organized.

(f) “Division” means the Division of Consumer Services.

(g) “Interests of consumers” is limited to the cost, quality, purity, safety, durability, performance, effectiveness, dependability, availability, and adequacy of choice of goods and services offered or furnished to consumers and the adequacy and accuracy of information relating to consumer goods, services, money, or credit (including labeling, packaging, and advertising of contents, qualities, and terms of sales).

(Amended by Stats. 1994, Ch. 1010, Sec. 2. Effective January 1, 1995.)



303

There is in the department a Division of Consumer Services under the supervision and control of a chief. The chief shall be appointed by the Governor and shall serve at his pleasure. His compensation shall be fixed by the director in accordance with law.

(Added by Stats. 1972, Ch. 808.)






ARTICLE 2 - Director and Employees

305

The director shall administer and enforce the provisions of this chapter. Every power granted or duty imposed upon the director under this chapter may be exercised or performed in the name of the director by a deputy or assistant director or the chief of the department’s Division of Consumer Services, subject to such conditions and limitations as the director may prescribe.

(Amended by Stats. 1971, Ch. 114.)



306

The director, in accordance with the State Civil Service Act, may appoint and fix the compensation of such clerical or other personnel as may be necessary to carry out the provisions of this chapter. All such personnel shall perform their respective duties under the supervision and the direction of the director.

(Added by Stats. 1970, Ch. 1394.)



307

The director may contract for the services of experts and consultants where necessary to carry out the provisions of this chapter and may provide compensation and reimbursement of expenses for such experts and consultants in accordance with state law.

(Added by Stats. 1975, Ch. 1262.)






ARTICLE 3 - Powers and Duties

310

The director shall have the following powers and it shall be his duty to:

(a) Recommend and propose the enactment of such legislation as necessary to protect and promote the interests of consumers.

(b) Represent the consumer’s interests before federal and state legislative hearings and executive commissions.

(c) Assist, advise, and cooperate with federal, state, and local agencies and officials to protect and promote the interests of consumers.

(d) Study, investigate, research, and analyze matters affecting the interests of consumers.

(e) Hold public hearings, subpoena witnesses, take testimony, compel the production of books, papers, documents, and other evidence, and call upon other state agencies for information.

(f) Propose and assist in the creation and development of consumer education programs.

(g) Promote ethical standards of conduct for business and consumers and undertake activities to encourage public responsibility in the production, promotion, sale and lease of consumer goods and services.

(h) Advise the Governor and Legislature on all matters affecting the interests of consumers.

(i) Exercise and perform such other functions, powers and duties as may be deemed appropriate to protect and promote the interests of consumers as directed by the Governor or the Legislature.

(j) Maintain contact and liaison with consumer groups in California and nationally.

(Amended by Stats. 1975, Ch. 1262.)



311

The director may create an interdepartmental committee to assist and advise him in the implementation of his duties. The members of such committee shall consist of the heads of state departments, or their designees. Members of such committee shall serve without compensation but shall be reimbursed for the expenses actually and necessarily incurred by them in the performance of their duties.

(Added by Stats. 1970, Ch. 1394.)



312

(a) The director shall submit to the Governor and the Legislature on or before January 1, 2003, and annually thereafter, a report of programmatic and statistical information regarding the activities of the department and its constituent entities for the previous fiscal year. The report shall include information concerning the director’s activities pursuant to Section 326, including the number and general patterns of consumer complaints and the action taken on those complaints.

(b) The report shall include information relative to the performance of each constituent entity, including, but not limited to, length of time for a constituent entity to reach each of the following milestones in the enforcement process:

(1) Average number of days from when a constituent entity receives a complaint until the constituent entity assigns an investigator to the complaint.

(2) Average number of days from a constituent entity opening an investigation conducted by the constituent entity staff or the Division of Investigation to closing the investigation regardless of outcome.

(3) Average number of days from a constituent entity closing an investigation to imposing formal discipline.

(c) A report submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2014, Ch. 395, Sec. 6. Effective January 1, 2015.)



312.1

The Office of Administrative Hearings shall submit a report to the department, the Governor, and the Legislature on or before January 1, 2016, and on or before January 1 of each subsequent year that includes, at a minimum, all of the following for the previous fiscal year:

(a) Number of cases referred by each constituent entity to each office of the Office of Administrative Hearings for a hearing.

(b) Average number of days from receiving a request to setting a hearing date at each office of the Office of Administrative Hearings.

(c) Average number of days from setting a hearing to conducting the hearing.

(d) Average number of days after conducting a hearing to transmitting the proposed decision by each office of the Office of Administrative Hearings.

(Added by Stats. 2014, Ch. 395, Sec. 7. Effective January 1, 2015.)



313

The director shall provide for the establishment of a comprehensive library of books, documents, studies, and other materials relating to consumers and consumer problems.

(Amended by Stats. 1975, Ch. 1262.)



313.1

(a) Notwithstanding any other provision of law to the contrary, no rule or regulation, except those relating to examinations and qualifications for licensure, and no fee change proposed or promulgated by any of the boards, commissions, or committees within the department, shall take effect pending compliance with this section.

(b) The director shall be formally notified of and shall be provided a full opportunity to review, in accordance with the requirements of Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code, and this section, all of the following:

(1) All notices of proposed action, any modifications and supplements thereto, and the text of proposed regulations.

(2) Any notices of sufficiently related changes to regulations previously noticed to the public, and the text of proposed regulations showing modifications to the text.

(3) Final rulemaking records.

(c) The submission of all notices and final rulemaking records to the director and the completion of the director’s review, as authorized by this section, shall be a precondition to the filing of any rule or regulation with the Office of Administrative Law. The Office of Administrative Law shall have no jurisdiction to review a rule or regulation subject to this section until after the completion of the director’s review and only then if the director has not disapproved it. The filing of any document with the Office of Administrative Law shall be accompanied by a certification that the board, commission, or committee has complied with the requirements of this section.

(d) Following the receipt of any final rulemaking record subject to subdivision (a), the director shall have the authority for a period of 30 days to disapprove a proposed rule or regulation on the ground that it is injurious to the public health, safety, or welfare.

(e) Final rulemaking records shall be filed with the director within the one-year notice period specified in Section 11346.4 of the Government Code. If necessary for compliance with this section, the one-year notice period may be extended, as specified by this subdivision.

(1) In the event that the one-year notice period lapses during the director’s 30-day review period, or within 60 days following the notice of the director’s disapproval, it may be extended for a maximum of 90 days.

(2) If the director approves the final rulemaking record or declines to take action on it within 30 days, the board, commission, or committee shall have five days from the receipt of the record from the director within which to file it with the Office of Administrative Law.

(3) If the director disapproves a rule or regulation, it shall have no force or effect unless, within 60 days of the notice of disapproval, (A) the disapproval is overridden by a unanimous vote of the members of the board, commission, or committee, and (B) the board, commission, or committee files the final rulemaking record with the Office of Administrative Law in compliance with this section and the procedures required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) Nothing in this section shall be construed to prohibit the director from affirmatively approving a proposed rule, regulation, or fee change at any time within the 30-day period after it has been submitted to him or her, in which event it shall become effective upon compliance with this section and the procedures required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1994, Ch. 26, Sec. 13. Effective March 30, 1994.)



313.2

The director shall adopt regulations to implement, interpret, and make specific the provisions of the Americans with Disabilities Act (P.L. 101-336), as they relate to the examination process for professional licensing and certification programs under the purview of the department.

(Added by Stats. 1992, Ch. 1289, Sec. 3. Effective January 1, 1993.)



313.5

The director shall periodically publish a bibliography of consumer information available in the department library and elsewhere. Such bibliography shall be sent to subscribers upon payment of a reasonable fee therefor.

(Amended by Stats. 1975, Ch. 1262.)






ARTICLE 3.5 - Consumer Advisory Council

310

The director shall have the following powers and it shall be his duty to:

(a) Recommend and propose the enactment of such legislation as necessary to protect and promote the interests of consumers.

(b) Represent the consumer’s interests before federal and state legislative hearings and executive commissions.

(c) Assist, advise, and cooperate with federal, state, and local agencies and officials to protect and promote the interests of consumers.

(d) Study, investigate, research, and analyze matters affecting the interests of consumers.

(e) Hold public hearings, subpoena witnesses, take testimony, compel the production of books, papers, documents, and other evidence, and call upon other state agencies for information.

(f) Propose and assist in the creation and development of consumer education programs.

(g) Promote ethical standards of conduct for business and consumers and undertake activities to encourage public responsibility in the production, promotion, sale and lease of consumer goods and services.

(h) Advise the Governor and Legislature on all matters affecting the interests of consumers.

(i) Exercise and perform such other functions, powers and duties as may be deemed appropriate to protect and promote the interests of consumers as directed by the Governor or the Legislature.

(j) Maintain contact and liaison with consumer groups in California and nationally.

(Amended by Stats. 1975, Ch. 1262.)



311

The director may create an interdepartmental committee to assist and advise him in the implementation of his duties. The members of such committee shall consist of the heads of state departments, or their designees. Members of such committee shall serve without compensation but shall be reimbursed for the expenses actually and necessarily incurred by them in the performance of their duties.

(Added by Stats. 1970, Ch. 1394.)



312

(a) The director shall submit to the Governor and the Legislature on or before January 1, 2003, and annually thereafter, a report of programmatic and statistical information regarding the activities of the department and its constituent entities for the previous fiscal year. The report shall include information concerning the director’s activities pursuant to Section 326, including the number and general patterns of consumer complaints and the action taken on those complaints.

(b) The report shall include information relative to the performance of each constituent entity, including, but not limited to, length of time for a constituent entity to reach each of the following milestones in the enforcement process:

(1) Average number of days from when a constituent entity receives a complaint until the constituent entity assigns an investigator to the complaint.

(2) Average number of days from a constituent entity opening an investigation conducted by the constituent entity staff or the Division of Investigation to closing the investigation regardless of outcome.

(3) Average number of days from a constituent entity closing an investigation to imposing formal discipline.

(c) A report submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2014, Ch. 395, Sec. 6. Effective January 1, 2015.)



312.1

The Office of Administrative Hearings shall submit a report to the department, the Governor, and the Legislature on or before January 1, 2016, and on or before January 1 of each subsequent year that includes, at a minimum, all of the following for the previous fiscal year:

(a) Number of cases referred by each constituent entity to each office of the Office of Administrative Hearings for a hearing.

(b) Average number of days from receiving a request to setting a hearing date at each office of the Office of Administrative Hearings.

(c) Average number of days from setting a hearing to conducting the hearing.

(d) Average number of days after conducting a hearing to transmitting the proposed decision by each office of the Office of Administrative Hearings.

(Added by Stats. 2014, Ch. 395, Sec. 7. Effective January 1, 2015.)



313

The director shall provide for the establishment of a comprehensive library of books, documents, studies, and other materials relating to consumers and consumer problems.

(Amended by Stats. 1975, Ch. 1262.)



313.1

(a) Notwithstanding any other provision of law to the contrary, no rule or regulation, except those relating to examinations and qualifications for licensure, and no fee change proposed or promulgated by any of the boards, commissions, or committees within the department, shall take effect pending compliance with this section.

(b) The director shall be formally notified of and shall be provided a full opportunity to review, in accordance with the requirements of Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code, and this section, all of the following:

(1) All notices of proposed action, any modifications and supplements thereto, and the text of proposed regulations.

(2) Any notices of sufficiently related changes to regulations previously noticed to the public, and the text of proposed regulations showing modifications to the text.

(3) Final rulemaking records.

(c) The submission of all notices and final rulemaking records to the director and the completion of the director’s review, as authorized by this section, shall be a precondition to the filing of any rule or regulation with the Office of Administrative Law. The Office of Administrative Law shall have no jurisdiction to review a rule or regulation subject to this section until after the completion of the director’s review and only then if the director has not disapproved it. The filing of any document with the Office of Administrative Law shall be accompanied by a certification that the board, commission, or committee has complied with the requirements of this section.

(d) Following the receipt of any final rulemaking record subject to subdivision (a), the director shall have the authority for a period of 30 days to disapprove a proposed rule or regulation on the ground that it is injurious to the public health, safety, or welfare.

(e) Final rulemaking records shall be filed with the director within the one-year notice period specified in Section 11346.4 of the Government Code. If necessary for compliance with this section, the one-year notice period may be extended, as specified by this subdivision.

(1) In the event that the one-year notice period lapses during the director’s 30-day review period, or within 60 days following the notice of the director’s disapproval, it may be extended for a maximum of 90 days.

(2) If the director approves the final rulemaking record or declines to take action on it within 30 days, the board, commission, or committee shall have five days from the receipt of the record from the director within which to file it with the Office of Administrative Law.

(3) If the director disapproves a rule or regulation, it shall have no force or effect unless, within 60 days of the notice of disapproval, (A) the disapproval is overridden by a unanimous vote of the members of the board, commission, or committee, and (B) the board, commission, or committee files the final rulemaking record with the Office of Administrative Law in compliance with this section and the procedures required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) Nothing in this section shall be construed to prohibit the director from affirmatively approving a proposed rule, regulation, or fee change at any time within the 30-day period after it has been submitted to him or her, in which event it shall become effective upon compliance with this section and the procedures required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1994, Ch. 26, Sec. 13. Effective March 30, 1994.)



313.2

The director shall adopt regulations to implement, interpret, and make specific the provisions of the Americans with Disabilities Act (P.L. 101-336), as they relate to the examination process for professional licensing and certification programs under the purview of the department.

(Added by Stats. 1992, Ch. 1289, Sec. 3. Effective January 1, 1993.)



313.5

The director shall periodically publish a bibliography of consumer information available in the department library and elsewhere. Such bibliography shall be sent to subscribers upon payment of a reasonable fee therefor.

(Amended by Stats. 1975, Ch. 1262.)






ARTICLE 3.6 - Uniform Standards Regarding Substance-Abusing Healing Arts Licensees

315

(a) For the purpose of determining uniform standards that will be used by healing arts boards in dealing with substance-abusing licensees, there is established in the Department of Consumer Affairs the Substance Abuse Coordination Committee. The committee shall be comprised of the executive officers of the department’s healing arts boards established pursuant to Division 2 (commencing with Section 500), the State Board of Chiropractic Examiners, the Osteopathic Medical Board of California, and a designee of the State Department of Health Care Services. The Director of Consumer Affairs shall chair the committee and may invite individuals or stakeholders who have particular expertise in the area of substance abuse to advise the committee.

(b) The committee shall be subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Division 3 of Title 2 of the Government Code).

(c) By January 1, 2010, the committee shall formulate uniform and specific standards in each of the following areas that each healing arts board shall use in dealing with substance-abusing licensees, whether or not a board chooses to have a formal diversion program:

(1) Specific requirements for a clinical diagnostic evaluation of the licensee, including, but not limited to, required qualifications for the providers evaluating the licensee.

(2) Specific requirements for the temporary removal of the licensee from practice, in order to enable the licensee to undergo the clinical diagnostic evaluation described in paragraph (1) and any treatment recommended by the evaluator described in paragraph (1) and approved by the board, and specific criteria that the licensee must meet before being permitted to return to practice on a full-time or part-time basis.

(3) Specific requirements that govern the ability of the licensing board to communicate with the licensee’s employer about the licensee’s status and condition.

(4) Standards governing all aspects of required testing, including, but not limited to, frequency of testing, randomness, method of notice to the licensee, number of hours between the provision of notice and the test, standards for specimen collectors, procedures used by specimen collectors, the permissible locations of testing, whether the collection process must be observed by the collector, backup testing requirements when the licensee is on vacation or otherwise unavailable for local testing, requirements for the laboratory that analyzes the specimens, and the required maximum timeframe from the test to the receipt of the result of the test.

(5) Standards governing all aspects of group meeting attendance requirements, including, but not limited to, required qualifications for group meeting facilitators, frequency of required meeting attendance, and methods of documenting and reporting attendance or nonattendance by licensees.

(6) Standards used in determining whether inpatient, outpatient, or other type of treatment is necessary.

(7) Worksite monitoring requirements and standards, including, but not limited to, required qualifications of worksite monitors, required methods of monitoring by worksite monitors, and required reporting by worksite monitors.

(8) Procedures to be followed when a licensee tests positive for a banned substance.

(9) Procedures to be followed when a licensee is confirmed to have ingested a banned substance.

(10) Specific consequences for major violations and minor violations. In particular, the committee shall consider the use of a “deferred prosecution” stipulation similar to the stipulation described in Section 1000 of the Penal Code, in which the licensee admits to self-abuse of drugs or alcohol and surrenders his or her license. That agreement is deferred by the agency unless or until the licensee commits a major violation, in which case it is revived and the license is surrendered.

(11) Criteria that a licensee must meet in order to petition for return to practice on a full-time basis.

(12) Criteria that a licensee must meet in order to petition for reinstatement of a full and unrestricted license.

(13) If a board uses a private-sector vendor that provides diversion services, standards for immediate reporting by the vendor to the board of any and all noncompliance with any term of the diversion contract or probation; standards for the vendor’s approval process for providers or contractors that provide diversion services, including, but not limited to, specimen collectors, group meeting facilitators, and worksite monitors; standards requiring the vendor to disapprove and discontinue the use of providers or contractors that fail to provide effective or timely diversion services; and standards for a licensee’s termination from the program and referral to enforcement.

(14) If a board uses a private-sector vendor that provides diversion services, the extent to which licensee participation in that program shall be kept confidential from the public.

(15) If a board uses a private-sector vendor that provides diversion services, a schedule for external independent audits of the vendor’s performance in adhering to the standards adopted by the committee.

(16) Measurable criteria and standards to determine whether each board’s method of dealing with substance-abusing licensees protects patients from harm and is effective in assisting its licensees in recovering from substance abuse in the long term.

(Amended by Stats. 2013, Ch. 22, Sec. 1. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



315.2

(a) A board, as described in Section 315, shall order a licensee of the board to cease practice if the licensee tests positive for any substance that is prohibited under the terms of the licensee’s probation or diversion program.

(b) An order to cease practice under this section shall not be governed by the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) A cease practice order under this section shall not constitute disciplinary action.

(d) This section shall have no effect on the Board of Registered Nursing pursuant to Article 3.1 (commencing with Section 2770) of Chapter 6 of Division 2.

(Added by Stats. 2010, Ch. 517, Sec. 2. Effective January 1, 2011.)



315.4

(a) A board, as described in Section 315, may adopt regulations authorizing the board to order a licensee on probation or in a diversion program to cease practice for major violations and when the board orders a licensee to undergo a clinical diagnostic evaluation pursuant to the uniform and specific standards adopted and authorized under Section 315.

(b) An order to cease practice under this section shall not be governed by the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) A cease practice order under this section shall not constitute disciplinary action.

(d) This section shall have no effect on the Board of Registered Nursing pursuant to Article 3.1 (commencing with Section 2770) of Chapter 6 of Division 2.

(Added by Stats. 2010, Ch. 517, Sec. 3. Effective January 1, 2011.)






ARTICLE 4 - Representation of Consumers

320

Whenever there is pending before any state commission, regulatory agency, department, or other state agency, or any state or federal court or agency, any matter or proceeding which the director finds may affect substantially the interests of consumers within California, the director, or the Attorney General, may intervene in such matter or proceeding in any appropriate manner to represent the interests of consumers. The director, or any officer or employee designated by the director for that purpose, or the Attorney General, may thereafter present to such agency, court, or department, in conformity with the rules of practice and procedure thereof, such evidence and argument as he shall determine to be necessary, for the effective protection of the interests of consumers.

(Amended by Stats. 1975, Ch. 1262.)



321

Whenever it appears to the director that the interests of the consumers of this state are being damaged, or may be damaged, by any person who engaged in, or intends to engage in, any acts or practices in violation of any law of this state, or any federal law, the director or any officer or employee designated by the director, or the Attorney General, may commence legal proceedings in the appropriate forum to enjoin such acts or practices and may seek other appropriate relief on behalf of such consumers.

(Added by Stats. 1975, Ch. 1262.)






ARTICLE 5 - Consumer Complaints

325

It shall be the duty of the director to receive complaints from consumers concerning (a) unfair methods of competition and unfair or deceptive acts or practices undertaken by any person in the conduct of any trade or commerce; (b) the production, distribution, sale, and lease of any goods and services undertaken by any person which may endanger the public health, safety, or welfare; (c) violations of provisions of this code relating to businesses and professions licensed by any agency of the department, and regulations promulgated pursuant thereto; and (d) other matters consistent with the purposes of this chapter, whenever appropriate.

(Added by Stats. 1970, Ch. 1394.)



325.3

In addition to the duties prescribed by Section 325, it shall be the duty of the director to receive complaints from consumers concerning services provided by the entities described in paragraph (2) of subdivision (b) of Section 234 of the Public Utilities Code.

(Added by Stats. 1995, Ch. 357, Sec. 1. Effective January 1, 1996.)



326

(a) Upon receipt of any complaint pursuant to Section 325, the director may notify the person against whom the complaint is made of the nature of the complaint and may request appropriate relief for the consumer.

(b) The director shall also transmit any valid complaint to the local, state or federal agency whose authority provides the most effective means to secure the relief.

The director shall, if appropriate, advise the consumer of the action taken on the complaint and of any other means which may be available to the consumer to secure relief.

(c) If the director receives a complaint or receives information from any source indicating a probable violation of any law, rule, or order of any regulatory agency of the state, or if a pattern of complaints from consumers develops, the director shall transmit any complaint he or she considers to be valid to any appropriate law enforcement or regulatory agency and any evidence or information he or she may have concerning the probable violation or pattern of complaints or request the Attorney General to undertake appropriate legal action. It shall be the continuing duty of the director to discern patterns of complaints and to ascertain the nature and extent of action taken with respect to the probable violations or pattern of complaints.

(Amended by Stats. 1989, Ch. 1360, Sec. 1.)






ARTICLE 6 - Information

337

(a) The department shall prepare and disseminate an informational brochure for victims of psychotherapist-patient sexual contact and advocates for those victims. This brochure shall be developed by the department in consultation with members of the Sexual Assault Program of the Office of Criminal Justice Planning and the office of the Attorney General.

(b) The brochure shall include, but is not limited to, the following:

(1) A legal and an informal definition of psychotherapist-patient sexual contact.

(2) A brief description of common personal reactions and histories of victims and victim’s families.

(3) A patient’s bill of rights.

(4) Options for reporting psychotherapist-patient sexual relations and instructions for each reporting option.

(5) A full description of administrative, civil, and professional associations complaint procedures.

(6) A description of services available for support of victims.

(c) The brochure shall be provided to each individual contacting the Medical Board of California and affiliated health boards or the Board of Behavioral Sciences regarding a complaint involving psychotherapist-patient sexual relations.

(Amended by Stats. 2007, Ch. 588, Sec. 1. Effective January 1, 2008.)






ARTICLE 7 - Personal Information and Privacy Protection

337

(a) The department shall prepare and disseminate an informational brochure for victims of psychotherapist-patient sexual contact and advocates for those victims. This brochure shall be developed by the department in consultation with members of the Sexual Assault Program of the Office of Criminal Justice Planning and the office of the Attorney General.

(b) The brochure shall include, but is not limited to, the following:

(1) A legal and an informal definition of psychotherapist-patient sexual contact.

(2) A brief description of common personal reactions and histories of victims and victim’s families.

(3) A patient’s bill of rights.

(4) Options for reporting psychotherapist-patient sexual relations and instructions for each reporting option.

(5) A full description of administrative, civil, and professional associations complaint procedures.

(6) A description of services available for support of victims.

(c) The brochure shall be provided to each individual contacting the Medical Board of California and affiliated health boards or the Board of Behavioral Sciences regarding a complaint involving psychotherapist-patient sexual relations.

(Amended by Stats. 2007, Ch. 588, Sec. 1. Effective January 1, 2008.)









CHAPTER 5 - Buildings of the Department

400

The Department of Consumer Affairs may, with the approval of the Department of General Services, purchase or otherwise acquire real property and may construct and equip buildings and make improvements thereon for its use and the use of the boards and commissions comprising the department or subject to its jurisdiction and for the use of other departments, boards and agencies of the state, irrespective of the funds from which appropriations are made for their support.

(Amended by Stats. 1971, Ch. 716.)



401

When there is money in the fund of any board or commission comprising the Department of Consumer Affairs or subject to its jurisdiction, which money, the Director of Consumer Affairs finds, is not required to meet any demand which has accrued or may accrue against the fund, the Controller, upon executive order of the Director of Finance, shall transfer the sum designated by the Director of Consumer Affairs from the fund of the board or commission to the Consumer Affairs Fund to be used for the purposes of this chapter.

No money may be taken from the fund of any board or commission when it will interfere with the administrative duties imposed upon the board or commission. The unencumbered, unexpended money in the fund of any board in division number one of the department shall never be reduced to less than twenty-five thousand dollars ($25,000) by any transfer ordered by the Director of Consumer Affairs under this chapter.

(Amended by Stats. 1971, Ch. 716.)



402

The Department of Finance, from funds at its disposal for office and housing facilities for any other department, board, or agency, and any other department, board or agency, supported in whole or in part from the General Fund or special funds, may transfer in the manner authorized by law any money appropriated or made available for their use or investment to the Consumer Affairs Fund for expenditure by the Department of Consumer Affairs for the purposes of this chapter.

(Amended by Stats. 1971, Ch. 716.)



403

Any building constructed by the Department of Consumer Affairs under this chapter shall be subject to the supervision of the Department of Consumer Affairs in accordance with rules and regulations established by the Department of Consumer Affairs and the Department of General Services.

The Department of Consumer Affairs may, with the approval of the Department of General Services, rent the space therein to any other department and to any board or agency for such rentals and upon such terms and conditions as the Department of Consumer Affairs deems fit.

The costs of operation, maintenance, repairs, and other reasonable and necessary expenses shall be paid from rentals. Thereafter, from such net rentals there shall be returned to the General Fund of the state and to such other funds from which contributions were made to the cost of the facilities, amounts commensurate with the financial requirements of the various funds from which contributions were made; the returnable amounts to be determined by the Department of Consumer Affairs, with the approval of the Department of General Services, and not to exceed the amount of the original contributions from the respective funds; provided, however, that interest may be paid on the contributions in the manner and amount determined by the Department of Consumer Affairs with the approval of the Director of General Services.

(Amended by Stats. 1971, Ch. 716.)



404

The Department of Consumer Affairs and the Department of General Services may establish rules and regulations for the administration of any building constructed under this chapter.

(Amended by Stats. 1971, Ch. 716.)



405

Rentals received under Section 403 shall be deposited in and disbursed pursuant to that section from the Consumer Affairs Fund.

(Amended by Stats. 1971, Ch. 716.)






CHAPTER 6 - Public Members

450

In addition to the qualifications provided in the respective chapters of this code, a public member or a lay member of any board shall not be, nor shall he have been within the period of five years immediately preceding his appointment, any of the following:

(a) An employer, or an officer, director, or substantially full-time representative of an employer or group of employers, of any licentiate of such board, except that this shall not preclude the appointment of a person which maintains infrequent employer status with such licentiate, or maintains a client, patient, or customer relationship with any such licentiate which does not constitute more than 2 percent of the practice or business of the licentiate.

(b) A person maintaining a contractual relationship with a licentiate of such board, which would constitute more than 2 percent of the practice or business of any such licentiate, or an officer, director, or substantially full-time representative of such person or group of persons.

(c) An employee of any licentiate of such board, or a representative of such employee, except that this shall not preclude the appointment of a person who maintains an infrequent employee relationship or a person rendering professional or related services to a licentiate if such employment or service does not constitute more than 2 percent of the employment or practice of the member of the board.

(Added by Stats. 1961, Ch. 2232.)



450.2

In order to avoid a potential for a conflict of interest, a public member of a board shall not:

(a) Be a current or past licensee of that board.

(b) Be a close family member of a licensee of that board.

(Added by Stats. 2002, Ch. 1150, Sec. 1.2. Effective January 1, 2003.)



450.3

No public member shall either at the time of his appointment or during his tenure in office have any financial interest in any organization subject to regulation by the board, commission or committee of which he is a member.

(Added by Stats. 1972, Ch. 1032.)



450.5

A public member, or a lay member, at any time within five years immediately preceding his or her appointment, shall not have been engaged in pursuits which lie within the field of the industry or profession, or have provided representation to the industry or profession, regulated by the board of which he or she is a member, nor shall he or she engage in those pursuits or provide that representation during his or her term of office.

(Amended by Stats. 2003, Ch. 563, Sec. 2. Effective January 1, 2004.)



450.6

Notwithstanding any other section of law, a public member may be appointed without regard to age so long as the public member has reached the age of majority prior to appointment.

(Added by Stats. 1976, Ch. 1188.)



451

If any board shall as a part of its functions delegate any duty or responsibility to be performed by a single member of such board, such delegation shall not be made solely to any public member or any lay member of the board in any of the following instances:

(a) The actual preparation of, the administration of, and the grading of, examinations.

(b) The inspection or investigation of licentiates, the manner or method of practice or doing business, or their place of practice or business.

Nothing in this section shall be construed as precluding a public member or a lay member from participating in the formation of policy relating to the scope of the activities set forth in subdivisions (a) and (b) or in the approval, disapproval or modification of the action of its individual members, nor preclude such member from participating as a member of a subcommittee consisting of more than one member of the board in the performance of any duty.

(Added by Stats. 1961, Ch. 2232.)



452

“Board,” as used in this chapter, includes a board, advisory board, commission, examining committee, committee or other similarly constituted body exercising powers under this code.

(Amended by Stats. 1976, Ch. 1188.)



453

Every newly appointed board member shall, within one year of assuming office, complete a training and orientation program offered by the department regarding, among other things, his or her functions, responsibilities, and obligations as a member of a board. The department shall adopt regulations necessary to establish this training and orientation program and its content.

(Added by Stats. 2002, Ch. 1150, Sec. 1.4. Effective January 1, 2003.)






CHAPTER 7 - Licensee

460

(a) No city, county, or city and county shall prohibit a person or group of persons, authorized by one of the agencies in the Department of Consumer Affairs or an entity established pursuant to this code by a license, certificate, or other means to engage in a particular business, from engaging in that business, occupation, or profession or any portion of that business, occupation, or profession.

(b) (1) No city, county, or city and county shall prohibit a healing arts professional licensed with the state under Division 2 (commencing with Section 500) or licensed or certified by an entity established pursuant to this code from engaging in any act or performing any procedure that falls within the professionally recognized scope of practice of that licensee.

(2) This subdivision shall not be construed to prohibit the enforcement of a local ordinance in effect prior to January 1, 2010, related to any act or procedure that falls within the professionally recognized scope of practice of a healing arts professional licensed under Division 2 (commencing with Section 500).

(c) This section shall not be construed to prevent a city, county, or city and county from adopting or enforcing any local ordinance governing zoning, business licensing, or reasonable health and safety requirements for establishments or businesses of a healing arts professional licensed under Division 2 (commencing with Section 500) or licensed or certified by an entity established under this code or a person or group of persons described in subdivision (a).

(d) Nothing in this section shall prohibit any city, county, or city and county from levying a business license tax solely for revenue purposes, nor any city or county from levying a license tax solely for the purpose of covering the cost of regulation.

(Amended by Stats. 2014, Ch. 406, Sec. 1. Effective January 1, 2015.)



461

No public agency, state or local, shall, on an initial application form for any license, certificate or registration, ask for or require the applicant to reveal a record of arrest that did not result in a conviction or a plea of nolo contendere. A violation of this section is a misdemeanor.

This section shall apply in the case of any license, certificate or registration provided for by any law of this state or local government, including, but not limited to, this code, the Corporations Code, the Education Code, and the Insurance Code.

(Added by Stats. 1975, Ch. 883.)



462

(a) Any of the boards, bureaus, commissions, or programs within the department may establish, by regulation, a system for an inactive category of licensure for persons who are not actively engaged in the practice of their profession or vocation.

(b) The regulation shall contain the following provisions:

(1) The holder of an inactive license issued pursuant to this section shall not engage in any activity for which a license is required.

(2) An inactive license issued pursuant to this section shall be renewed during the same time period in which an active license is renewed. The holder of an inactive license need not comply with any continuing education requirement for renewal of an active license.

(3) The renewal fee for a license in an active status shall apply also for a renewal of a license in an inactive status, unless a lesser renewal fee is specified by the board.

(4) In order for the holder of an inactive license issued pursuant to this section to restore his or her license to an active status, the holder of an inactive license shall comply with all the following:

(A) Pay the renewal fee.

(B) If the board requires completion of continuing education for renewal of an active license, complete continuing education equivalent to that required for renewal of an active license, unless a different requirement is specified by the board.

(c) This section shall not apply to any healing arts board as specified in Section 701.

(Added by Stats. 1994, Ch. 26, Sec. 14. Effective March 30, 1994.)






CHAPTER 8 - Dispute Resolution Programs

ARTICLE 1 - Legislative Purpose

465

The Legislature hereby finds and declares all of the following:

(a) The resolution of many disputes can be unnecessarily costly, time-consuming, and complex when achieved through formal court proceedings where the parties are adversaries and are subjected to formalized procedures.

(b) To achieve more effective and efficient dispute resolution in a complex society, greater use of alternatives to the courts, such as mediation, conciliation, and arbitration should be encouraged. Community dispute resolution programs and increased use of other alternatives to the formal judicial system may offer less threatening and more flexible forums for persons of all ethnic, racial, and socioeconomic backgrounds. These alternatives, among other things, can assist in the resolution of disputes between neighbors, some domestic disputes, consumer-merchant disputes, and other kinds of disputes in which the parties have continuing relationships. A noncoercive dispute resolution forum in the community may also provide a valuable prevention and early intervention problem-solving resource to the community.

(c) Local resources, including volunteers reflective of the diversity of the community and available public buildings should be utilized to achieve more accessible, cost-effective resolutions of disputes. Additional financial resources are needed to expand, stabilize, and improve existing programs and entities which sponsor alternative dispute resolution.

(d) Courts, prosecuting authorities, law enforcement agencies, and administrative agencies should encourage greater use of alternative dispute resolution techniques whenever the administration of justice will be improved.

(e) Counties should consider increasing the use of alternative dispute resolution in their operations as plans for court reform are developed and implemented.

(f) The Judicial Council should consider, in redrafting or updating any of the official pleading forms used in the trial courts of this state, the inclusion of information on options for alternative dispute resolution.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



465.5

It is the intent of the Legislature to permit counties to accomplish all of the following:

(a) Encouragement and support of the development and use of alternative dispute resolution techniques.

(b) Encouragement and support of community participation in the development, administration, and oversight of local programs designed to facilitate the informal resolution of disputes among members of the community.

(c) Development of structures for dispute resolution that may serve as models for resolution programs in other communities.

(d) Education of communities with regard to the availability and benefits of alternative dispute resolution techniques.

(e) Encouragement of courts, prosecuting authorities, public defenders, law enforcement agencies, and administrative agencies to work in cooperation with, and to make referrals to, dispute resolution programs.

At the time that the state assumes the responsibility for the funding of California trial courts, consideration shall be given to the Dispute Resolution Advisory Council’s evaluation of the effectiveness of alternative dispute resolution programs and the feasibility of the operation of a statewide program of grants, with the intention of funding alternative dispute resolution programs on a statewide basis.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)






ARTICLE 2 - Definitions

466

As used in this chapter:

(a) “Dispute resolution” includes, but is not limited to, mediation, conciliation, and arbitration.

(b) “Program” means an entity that provides dispute resolution.

(c) “Advisory Council” means the Dispute Resolution Advisory Council.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)






ARTICLE 3 - Establishment and Administration of Programs

467

(a) There is in the Division of Consumer Services of the Department of Consumer Affairs a Dispute Resolution Advisory Council. The advisory council shall complete the duties required by this chapter no later than January 1, 1989.

(b) The advisory council shall consist of seven persons, five of whom shall be appointed by the Governor. One member shall be appointed by the Senate Rules Committee, and one member shall be appointed by the Speaker of the Assembly. At least four of the persons appointed to the advisory council shall be active members of the State Bar of California, and at least four persons appointed to the advisory council shall have a minimum of two years of direct experience in utilizing dispute resolution techniques. The members of the advisory council shall reflect the racial, ethnic, sexual, and geographic diversity of the State of California.

(c) The members of the advisory council shall not receive a salary for their services but shall be reimbursed for their actual and necessary travel and other expenses incurred in the performance of their duties.

(Amended by Stats. 1987, Ch. 28, Sec. 1. Effective May 28, 1987.)



467.1

(a) A program funded pursuant to this chapter shall be operated pursuant to contract with the county and shall comply with all of the requirements of this chapter and the rules and regulations of the advisory council.

(b) Counties may establish a program of grants to public entities and nonpartisan nonprofit corporations for the establishment and continuance of programs to be operated under the requirements of this chapter and the standards developed by the advisory council. The board of supervisors of a county in which, because of the county’s size, the distribution authorized by Section 470.5 is insufficient to establish a county program may enter into an agreement with the board of supervisors of one or more other such counties to establish a program authorized by this chapter on a regional basis.

(Amended by Stats. 2005, Ch. 75, Sec. 2. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



467.2

A program shall not be eligible for funding under this chapter unless it meets all of the following requirements:

(a) Compliance with this chapter and the applicable rules and regulations of the advisory council.

(b) Provision of neutral persons adequately trained in conflict resolution techniques as required by the rules and regulations promulgated by the advisory council pursuant to Section 471.

(c) Provision of dispute resolution, on a sliding scale basis, and without cost to indigents.

(d) Provision that, upon consent of the parties, a written agreement or an award resolving a dispute will be issued setting out a settlement of the issues involved in the dispute and the future responsibilities of each party.

(e) Provision of neutral procedures applicable equally to all participants without any special benefit or consideration given to persons or entities providing funding for the programs.

(f) Provision that participation in the program is voluntary and that the parties are not coerced to enter dispute resolution.

(g) Provision of alternative dispute resolution is the primary purpose of the program.

(h) Programs operated by counties that receive funding under this chapter shall be operated primarily for the purposes of dispute resolution, consistent with the purposes of this chapter.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



467.3

Programs funded pursuant to this chapter shall provide persons indicating an intention to utilize the dispute resolution process with a written statement prior to the dispute resolution proceeding, in language easy to read and understand, stating all of the following:

(a) The nature of the dispute.

(b) The nature of the dispute resolution process.

(c) The rights and obligations of the parties, including, but not limited to, all of the following:

(1) The right to call and examine witnesses.

(2) The right of the parties to be accompanied by counsel, who may participate as permitted under the rules and procedures of the program.

(d) The procedures under which the dispute resolution will be conducted.

(e) If the parties enter into arbitration, whether the dispute resolution process will be binding.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



467.4

(a) An agreement resolving a dispute entered into with the assistance of a program shall not be enforceable in a court nor shall it be admissible as evidence in any judicial or administrative proceeding, unless the consent of the parties or the agreement includes a provision that clearly states the intention of the parties that the agreement or any resulting award shall be so enforceable or admissible as evidence.

(b) The parties may agree in writing to toll the applicable statute of limitations during the pendency of the dispute resolution process.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



467.5

Notwithstanding the express application of Chapter 2 (commencing with Section 1115) of Division 9 of the Evidence Code to mediations, all proceedings conducted by a program funded pursuant to this chapter, including, but not limited to, arbitrations and conciliations, are subject to Chapter 2 (commencing with Section 1115) of Division 9 of the Evidence Code.

(Amended by Stats. 1997, Ch. 772, Sec. 1. Effective January 1, 1998.)



467.6

Each program shall maintain those statistical records required by Section 471.5, and as may be required by the county. The records shall maintain the confidentiality and anonymity of the parties.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



467.7

(a) Unless the parties have agreed to a binding award, nothing in this chapter shall be construed to prohibit any person who voluntarily enters the dispute resolution process from revoking his or her consent, withdrawing from dispute resolution, and seeking judicial or administrative redress.

(b) In cases in which a criminal complaint has been filed by a prosecutor, other than for an infraction, the advice of counsel shall be obtained before any dispute resolution process is initiated. Nothing in this subdivision shall be construed to preclude a defendant from knowingly and voluntarily waiving the right to counsel. A defendant who indicates a desire to waive the right to counsel shall be encouraged to consult with the public defender or private counsel before waiving that right.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)






ARTICLE 4 - Application Procedures

468

All funds available to a county for the purposes of this chapter shall be utilized for projects proposed by eligible programs.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



468.1

Programs shall be selected for funding by a county from the applications submitted therefor.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



468.2

Applications submitted for funding shall include, but need not be limited to, all of the following information:

(a) Evidence of compliance with Sections 467.2, 467.3, and 467.4.

(b) A description of the proposed community area of service, cost of the principal components of operation, and any other characteristics, as determined by rules of the advisory council.

(c) A description of available dispute resolution services and facilities within the defined geographical area.

(d) A description of the applicant’s proposed program, by type and purpose, including evidence of community support, the present availability of resources, and the applicant’s administrative capability.

(e) A description of existing or planned cooperation between the applicant and local human service and justice system agencies.

(f) A demonstrated effort on the part of the applicant to show the manner in which funds that may be awarded under this program may be coordinated or consolidated with other local, state, or federal funds available for the activities described in Sections 467.2, 467.3, and 467.4.

(g) An explanation of the methods to be used for selecting and training mediators and other facilitators used in the dispute resolution process.

(h) Such additional information as may be required by the county.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



468.3

Data supplied by each applicant shall be used to assign relative funding priority on the basis of criteria developed by the advisory council. The criteria may include, but shall not be limited to, all of the following, in addition to the criteria set forth in Section 468.2:

(a) Unit cost, according to the type and scope of the proposed program.

(b) Quality and validity of the program.

(c) Number of participants who may be served.

(d) Administrative capability.

(e) Community support factors.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)






ARTICLE 5 - Payment Procedures

469

Upon the approval of the county, funds available for the purposes of this chapter shall be used for the costs of operation of approved programs. Not more than 10 percent of funds available for the purposes of this chapter shall be used to finance the administration of the program by a county with a population of 500,000 or more persons, and no more than 20 percent may be so used if its population is less than that amount. All moneys allocated for the purposes of this chapter shall be apportioned and distributed to programs in the county, taking into account the relative population and needs of a community as well as the availability of existing dispute resolution facilities offering alternatives to the formal judicial system. If any program receives funding from any other county fee enhancements collected for the purpose of funding alternative dispute resolution services, the county shall consider that fact in determining the appropriate level of funding for a particular program. The methods of payment or reimbursement for dispute resolution costs shall be specified by the county and may vary among programs. All such arrangements shall conform to the regulations of the advisory council.

(Amended by Stats. 1992, Ch. 685, Sec. 1. Effective September 14, 1992.)






ARTICLE 6 - Funding

470

A county may accept and disburse funds from any public or private source for the purposes of this chapter.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



470.1

(a) A grant recipient may accept funds from any public or private source for the purposes of this chapter.

(b) A county and its representatives may inspect, examine, and audit the fiscal affairs of the programs and the projects funded under this chapter.

(c) Programs shall, whenever reasonably possible, make use of public facilities at free or nominal costs.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



470.2

A county’s share of the funding pursuant to this chapter shall not exceed 50 percent of the approved estimated cost of the program.

(Added by Stats. 1986, Ch. 1313, Sec. 1.)



470.5

(a) On and after January 1, 2006, as described in Section 68085.1 of the Government Code, the Administrative Office of the Courts shall make monthly distributions from superior court filing fees for the support of dispute resolution programs under this chapter in each county that has acted to establish a program. The amount distributed in each county shall be equal to the following:

(1) From each first paper filing fee collected by the court as provided under Section 70611 or 70612, subdivision (a) of Section 70613, subdivision (a) of Section 70614, or Section 70670 of the Government Code, and each first paper or petition filing fee collected by the court in a probate matter as provided under Section 70650, 70651, 70652, 70653, or 70655 of the Government Code, the same amount as was required to be collected for the support of dispute resolution programs in that county as of December 31, 2005, when a fee was collected for the filing of a first paper in a civil action under Section 26820.4 of the Government Code.

(2) From each first paper filing fee in a limited civil case collected by the court as provided under subdivision (b) of Section 70613 or subdivision (b) of Section 70614 of the Government Code, and each first paper or petition filing fee collected by the court in a probate matter as provided under Section 70654, 70656, or 70658 of the Government Code, the same amount as was required to be collected for the support of dispute resolution programs in that county as of December 31, 2005, when a fee was collected for the filing of a first paper in a civil action under Section 72055 of the Government Code where the amount demanded, excluding attorney’s fees and costs, was ten thousand dollars ($10,000) or less.

(b) Distributions under this section shall be used only for the support of dispute resolution programs authorized by this chapter. The county shall deposit the amounts distributed under this section in an account created and maintained for this purpose by the county. Records of these distributions shall be available for inspection by the public upon request.

(c) After January 1, 2006, a county that does not already have a distribution from superior court filing fees under this section and that establishes a dispute resolution program authorized by this chapter may approve a distribution under this section. A county that already has a distribution under this section may change the amount of the distribution. The total amount to be distributed for the support of dispute resolution programs under this section may not exceed eight dollars ($8) per filing fee.

(d) The county may make changes under subdivision (c) to be effective January 1 or July 1 of any year, on and after January 1, 2006. The county shall provide the Administrative Office of the Courts with a copy of the action of the board of supervisors that establishes the change at least 15 days before the date that the change goes into effect.

(Added by Stats. 2005, Ch. 75, Sec. 4. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



470.6

A county may carry over moneys received from distributions under Section 470.5 and from the fees for the support of dispute resolution programs authorized by this chapter that were added to fees for filing a first paper in a civil action in superior court under the laws in effect before January 1, 2006.

(Added by Stats. 2005, Ch. 75, Sec. 5. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)






ARTICLE 7 - Rules and Regulations

471

(a) The advisory council shall adopt rules and regulations to effectuate the purposes of this chapter, including, but not limited to, guidelines to be used by the programs for the recruitment and training of persons conducting dispute resolution, and provisions for periodic monitoring and evaluation of the programs funded pursuant to this chapter. The advisory council shall establish guidelines to evaluate the performance of participating programs, which shall include analysis of court caseload reduction, cost savings to the state, the efficacy of the programs, and the feasibility of operation of a statewide program of grants at the time the state assumes the responsibility for the funding of trial courts.

(b) The advisory council shall adopt temporary guidelines within six months of its initial meeting. The adoption of these temporary guidelines shall not be subject to the procedures specified in Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code.

Upon the adoption of the temporary guidelines, counties may award grants pursuant to this chapter. Programs funded pursuant to this chapter shall comply with the temporary guidelines, the requirements of this chapter and, when adopted, the formal rules and regulations.

(c) Formal rules and regulations implementing this chapter shall be adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code and, upon adoption, shall supersede the temporary guidelines adopted pursuant to subdivision (b).

(d) On and after January 1, 1989, or such earlier date as the advisory council completes its duties pursuant to this chapter, the Division of Consumer Services of the Department of Consumer Affairs shall periodically review the effectiveness of the rules and regulations adopted pursuant to this chapter and adopt changes thereto as necessary. It also shall monitor and evaluate the programs funded pursuant to this chapter as to their compliance with those rules and regulations.

(e) The Director of Consumer Affairs shall administer and enforce this chapter and the rules and regulations adopted pursuant to this chapter, and in so doing may exercise any power conferred under Chapter 4 (commencing with Section 300).

(Amended by Stats. 1990, Ch. 1272, Sec. 1.)



471.3

The rules and regulations adopted by the advisory council pursuant to Section 471 shall be formulated to promote statewide uniformity with the guidelines contained in those rules and regulations.

(Added by Stats. 1987, Ch. 28, Sec. 6. Effective May 28, 1987.)



471.5

Each program funded pursuant to this chapter shall annually provide the county with statistical data regarding its operating budget; the number of referrals, categories, or types of cases referred to the program; the number of persons served by the program; the number of disputes resolved; the nature of the disputes resolved; rates of compliance; the number of persons utilizing the process more than once; the duration of and the estimated costs of the hearings conducted by the programs; and any other information that the county may require. The data shall maintain the confidentiality and anonymity of the persons employing the dispute resolution process.

(Amended by Stats. 1987, Ch. 56, Sec. 1.)









CHAPTER 9 - Certification of Third-Party Dispute Resolution Processes for New Motor Vehicles

472

Unless the context requires otherwise, the following definitions govern the construction of this chapter:

(a) “New motor vehicle” means a new motor vehicle as defined in paragraph (2) of subdivision (e) of Section 1793.22 of the Civil Code.

(b) “Manufacturer” means a new motor vehicle manufacturer, manufacturer branch, distributor, or distributor branch required to be licensed pursuant to Article 1 (commencing with Section 11700) of Chapter 4 of Division 5 of the Vehicle Code.

(c) “Qualified third party dispute resolution process” means a third party dispute resolution process which operates in compliance with subdivision (d) of Section 1793.22 of the Civil Code and this chapter and which has been certified by the department pursuant to this chapter.

(Amended by Stats. 1992, Ch. 1232, Sec. 1. Effective January 1, 1993.)



472.1

The department shall establish a program for certifying each third-party dispute resolution process used for the arbitration of disputes pursuant to subdivision (c) of Section 1793.22 of the Civil Code. In establishing the program, the department shall do all of the following:

(a) Prescribe and provide forms to be used to apply for certification under this chapter.

(b) Establish a set of minimum standards which shall be used to determine whether a third-party dispute resolution process is in substantial compliance with subdivision (d) of Section 1793.22 of the Civil Code and this chapter.

(c) Prescribe the information which each manufacturer, or other entity, that operates a third-party dispute resolution process shall provide the department in the application for certification. In prescribing the information to accompany the application for certification, the department shall require the manufacturer, or other entity, to provide only that information which the department finds is reasonably necessary to enable the department to determine whether the third-party dispute resolution process is in substantial compliance with subdivision (d) of Section 1793.22 of the Civil Code and this chapter.

(d) Prescribe the information that each qualified third-party dispute resolution process shall provide the department, and the time intervals at which the information shall be required, to enable the department to determine whether the qualified third-party dispute resolution process continues to operate in substantial compliance with subdivision (d) of Section 1793.22 of the Civil Code and this chapter.

(Amended by Stats. 1992, Ch. 1232, Sec. 2. Effective January 1, 1993.)



472.2

(a) Each manufacturer may establish, or otherwise make available to buyers or lessees of new motor vehicles, a qualified third-party dispute resolution process for the resolution of disputes pursuant to subdivision (c) of Section 1793.22 of the Civil Code. A manufacturer that itself operates the third-party dispute resolution process shall apply to the department for certification of that process. If the manufacturer makes the third-party dispute resolution process available to buyers or lessees of new motor vehicles through contract or other arrangement with another entity, that entity shall apply to the department for certification. An entity that operates a third-party dispute resolution process for more than one manufacturer shall make a separate application for certification for each manufacturer that uses that entity’s third-party dispute resolution process. The application for certification shall be accompanied by the information prescribed by the department.

(b) The department shall review the application and accompanying information and, after conducting an onsite inspection, shall determine whether the third-party dispute resolution process is in substantial compliance with subdivision (d) of Section 1793.22 of the Civil Code and this chapter. If the department determines that the process is in substantial compliance, the department shall certify the process. If the department determines that the process is not in substantial compliance, the department shall deny certification and shall state, in writing, the reasons for denial and the modifications in the operation of the process that are required in order for the process to be certified.

(c) The department shall make a final determination whether to certify a third-party dispute resolution process or to deny certification not later than 90 calendar days following the date the department accepts the application for certification as complete.

(Amended by Stats. 1992, Ch. 1232, Sec. 3. Effective January 1, 1993.)



472.3

(a) The department, in accordance with the time intervals prescribed pursuant to subdivision (d) of Section 472.1, but at least once annually, shall review the operation and performance of each qualified third-party dispute resolution process and determine, using the information provided the department as prescribed pursuant to subdivision (d) of Section 472.1 and the monitoring and inspection information described in subdivision (c) of Section 472.4, whether the process is operating in substantial compliance with subdivision (d) of Section 1793.22 of the Civil Code and this chapter. If the department determines that the process is in substantial compliance, the certification shall remain in effect.

(b) If the department determines that the process is not in substantial compliance with subdivision (d) of Section 1793.22 of the Civil Code or this chapter, the department shall issue a notice of decertification to the entity which operates the process and shall send a copy of that notice to any manufacturer affected by the decertification. The notice of decertification shall state the reasons for the issuance of the notice and prescribe the modifications in the operation of the process that are required in order for the process to retain its certification.

(c) A notice of decertification shall take effect 180 calendar days following the date the notice is served on the manufacturer, or other entity, which uses the process that the department has determined is not in substantial compliance with subdivision (d) of Section 1793.22 of the Civil Code or this chapter. The department shall withdraw the notice of decertification prior to its effective date if the department determines, after a public hearing, that the manufacturer, or other entity, which uses the process has made the modifications in the operation of the process required in the notice of decertification and is in substantial compliance with subdivision (d) of Section 1793.22 of the Civil Code and this chapter.

(Amended by Stats. 1992, Ch. 1232, Sec. 4. Effective January 1, 1993.)



472.4

In addition to any other requirements of this chapter, the department shall do all of the following:

(a) Establish procedures to assist owners or lessees of new motor vehicles who have complaints regarding the operation of a qualified third-party dispute resolution process.

(b) Establish methods for measuring customer satisfaction and to identify violations of this chapter, which shall include an annual random postcard or telephone survey by the department of the customers of each qualified third-party dispute resolution process.

(c) Monitor and inspect, on a regular basis, qualified third-party dispute resolution processes to determine whether they continue to meet the standards for certification. Monitoring and inspection shall include, but not be limited to, all of the following:

(1) Onsite inspections of each qualified third-party dispute resolution process not less frequently than twice annually.

(2) Investigation of complaints from consumers regarding the operation of qualified third-party dispute resolution processes and analyses of representative samples of complaints against each process.

(3) Analyses of the annual surveys required by subdivision (b).

(d) Notify the Department of Motor Vehicles of the failure of a manufacturer to honor a decision of a qualified third-party dispute resolution process to enable the Department of Motor Vehicles to take appropriate enforcement action against the manufacturer pursuant to Section 11705.4 of the Vehicle Code.

(e) Submit a biennial report to the Legislature evaluating the effectiveness of this chapter, make available to the public summaries of the statistics and other information supplied by each qualified third-party dispute resolution process, and publish educational materials regarding the purposes of this chapter.

(f) Adopt regulations as necessary and appropriate to implement this chapter and subdivision (d) of Section 1793.22 of the Civil Code.

(g) Protection of the public shall be the highest priority for the department in exercising its certification, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2002, Ch. 107, Sec. 1. Effective January 1, 2003.)



472.5

The New Motor Vehicle Board in the Department of Motor Vehicles shall, in accordance with the procedures prescribed in this section, administer the collection of fees for the purposes of fully funding the administration of this chapter.

(a) Fees collected pursuant to this section shall be deposited in the Certification Account in the Consumer Affairs Fund and shall be available, upon appropriation by the Legislature, exclusively to pay the expenses incurred by the department in administering this chapter and to pay the New Motor Vehicle Board as provided in Section 3016 of the Vehicle Code. If, at the conclusion of any fiscal year, the amount of fees collected exceeds the amount of expenditures for that purpose during that fiscal year, the surplus in the Certification Account shall be carried over into the succeeding fiscal year.

(b) Beginning July 1, 1988, and on or before May 1 of each calendar year thereafter, every manufacturer shall file with the New Motor Vehicle Board a statement of the number of motor vehicles sold, leased, or otherwise distributed by or for the manufacturer in this state during the preceding calendar year, and shall, upon written notice delivered to the manufacturer by certified mail, return receipt requested, pay to the New Motor Vehicle Board a fee, not to exceed one dollar ($1) for each motor vehicle sold, leased, or distributed by or for the manufacturer in this state during the preceding calendar year. The total fee paid by each manufacturer shall be rounded to the nearest dollar in the manner described in Section 9559 of the Vehicle Code. Not more than one dollar ($1) shall be charged, collected, or received from any one or more manufacturers pursuant to this subdivision with respect to the same motor vehicle.

(c) (1) The fee required by subdivision (b) is due and payable not later than 30 days after the manufacturer has received notice of the amount due and is delinquent after that time. A penalty of 10 percent of the amount delinquent shall be added to that amount, if the delinquency continues for more than 30 days.

(2) If a manufacturer fails to file the statement required by subdivision (b) by the date specified, the New Motor Vehicle Board shall assess the amount due from the manufacturer by using as the number of motor vehicles sold, leased, or otherwise distributed by or for the manufacturer in this state during the preceding calendar year the total number of new registrations of all motor vehicles sold, leased, or otherwise distributed by or for the manufacturer during the preceding calendar year.

(d) On or before February 1 of each year, the department shall notify the New Motor Vehicle Board of the dollar amount necessary to fully fund the program established by this chapter during the following fiscal year. The New Motor Vehicle Board shall use this information in calculating the amounts of the fees to be collected from manufacturers pursuant to this section.

(e) For purposes of this section, “motor vehicle” means a new passenger or commercial motor vehicle of a kind that is required to be registered under the Vehicle Code, but the term does not include a motorcycle, a motor home, or any vehicle whose gross weight exceeds 10,000 pounds.

(f) The New Motor Vehicle Board may adopt regulations to implement this section. The regulations shall include, at a minimum, a formula for calculating the fee, established pursuant to subdivision (b), for each motor vehicle and the total amount of fees to be collected from each manufacturer.

(g) Any revenues already received by the Arbitration Certification Program and deposited in the Vehicle Inspection and Repair Fund for the 1991–92 fiscal year that have not yet been spent shall be deposited into the Certification Account in the Consumer Affairs Fund.

(Amended by Stats. 1998, Ch. 970, Sec. 3. Effective January 1, 1999.)









DIVISION 1.5 - DENIAL, SUSPENSION AND REVOCATION OF LICENSES

CHAPTER 1 - General Provisions

475

(a) Notwithstanding any other provisions of this code, the provisions of this division shall govern the denial of licenses on the grounds of:

(1) Knowingly making a false statement of material fact, or knowingly omitting to state a material fact, in an application for a license.

(2) Conviction of a crime.

(3) Commission of any act involving dishonesty, fraud or deceit with the intent to substantially benefit himself or another, or substantially injure another.

(4) Commission of any act which, if done by a licentiate of the business or profession in question, would be grounds for suspension or revocation of license.

(b) Notwithstanding any other provisions of this code, the provisions of this division shall govern the suspension and revocation of licenses on grounds specified in paragraphs (1) and (2) of subdivision (a).

(c) A license shall not be denied, suspended, or revoked on the grounds of a lack of good moral character or any similar ground relating to an applicant’s character, reputation, personality, or habits.

(Amended by Stats. 1992, Ch. 1289, Sec. 5. Effective January 1, 1993.)



476

(a) Except as provided in subdivision (b), nothing in this division shall apply to the licensure or registration of persons pursuant to Chapter 4 (commencing with Section 6000) of Division 3, or pursuant to Division 9 (commencing with Section 23000) or pursuant to Chapter 5 (commencing with Section 19800) of Division 8.

(b) Section 494.5 shall apply to the licensure of persons authorized to practice law pursuant to Chapter 4 (commencing with Section 6000) of Division 3, and the licensure or registration of persons pursuant to Chapter 5 (commencing with Section 19800) of Division 8 or pursuant to Division 9 (commencing with Section 23000).

(Amended by Stats. 2011, Ch. 455, Sec. 2. Effective January 1, 2012.)



477

As used in this division:

(a) “Board” includes “bureau,” “commission,” “committee,” “department,” “division,” “examining committee,” “program,” and “agency.”

(b) “License” includes certificate, registration or other means to engage in a business or profession regulated by this code.

(Amended by Stats. 1991, Ch. 654, Sec. 5.)



478

(a) As used in this division, “application” includes the original documents or writings filed and any other supporting documents or writings including supporting documents provided or filed contemporaneously, or later, in support of the application whether provided or filed by the applicant or by any other person in support of the application.

(b) As used in this division, “material” includes a statement or omission substantially related to the qualifications, functions, or duties of the business or profession.

(Added by Stats. 1992, Ch. 1289, Sec. 6. Effective January 1, 1993.)






CHAPTER 2 - Denial of Licenses

480

(a) A board may deny a license regulated by this code on the grounds that the applicant has one of the following:

(1) Been convicted of a crime. A conviction within the meaning of this section means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that a board is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4, 1203.4a, or 1203.41 of the Penal Code.

(2) Done any act involving dishonesty, fraud, or deceit with the intent to substantially benefit himself or herself or another, or substantially injure another.

(3) (A) Done any act that if done by a licentiate of the business or profession in question, would be grounds for suspension or revocation of license.

(B) The board may deny a license pursuant to this subdivision only if the crime or act is substantially related to the qualifications, functions, or duties of the business or profession for which application is made.

(b) Notwithstanding any other provision of this code, a person shall not be denied a license solely on the basis that he or she has been convicted of a felony if he or she has obtained a certificate of rehabilitation under Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code or that he or she has been convicted of a misdemeanor if he or she has met all applicable requirements of the criteria of rehabilitation developed by the board to evaluate the rehabilitation of a person when considering the denial of a license under subdivision (a) of Section 482.

(c) Notwithstanding any other provisions of this code, a person shall not be denied a license solely on the basis of a conviction that has been dismissed pursuant to Section 1203.4, 1203.4a, or 1203.41 of the Penal Code. An applicant who has a conviction that has been dismissed pursuant to Section 1203.4, 1203.4a, or 1203.41 of the Penal Code shall provide proof of the dismissal.

(d) A board may deny a license regulated by this code on the ground that the applicant knowingly made a false statement of fact that is required to be revealed in the application for the license.

(Amended by Stats. 2014, Ch. 737, Sec. 1. Effective January 1, 2015.)



480.5

(a) An individual who has satisfied any of the requirements needed to obtain a license regulated under this division while incarcerated, who applies for that license upon release from incarceration, and who is otherwise eligible for the license shall not be subject to a delay in processing his or her application or a denial of the license solely on the basis that some or all of the licensure requirements were completed while the individual was incarcerated.

(b) Nothing in this section shall be construed to apply to a petition for reinstatement of a license or to limit the ability of a board to deny a license pursuant to Section 480.

(c) This section shall not apply to the licensure of individuals under the initiative act referred to in Chapter 2 (commencing with Section 1000) of Division 2.

(Added by Stats. 2014, Ch. 410, Sec. 1. Effective January 1, 2015.)



481

Each board under the provisions of this code shall develop criteria to aid it, when considering the denial, suspension or revocation of a license, to determine whether a crime or act is substantially related to the qualifications, functions, or duties of the business or profession it regulates.

(Repealed and added by Stats. 1974, Ch. 1321.)



482

Each board under the provisions of this code shall develop criteria to evaluate the rehabilitation of a person when:

(a) Considering the denial of a license by the board under Section 480; or

(b) Considering suspension or revocation of a license under Section 490.

Each board shall take into account all competent evidence of rehabilitation furnished by the applicant or licensee.

(Amended by Stats. 1974, Ch. 1321.)



484

No person applying for licensure under this code shall be required to submit to any licensing board any attestation by other persons to his good moral character.

(Amended by Stats. 1974, Ch. 1321.)



485

Upon denial of an application for a license under this chapter or Section 496, the board shall do either of the following:

(a) File and serve a statement of issues in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Notify the applicant that the application is denied, stating (1) the reason for the denial, and (2) that the applicant has the right to a hearing under Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code if written request for hearing is made within 60 days after service of the notice of denial. Unless written request for hearing is made within the 60-day period, the applicant’s right to a hearing is deemed waived.

Service of the notice of denial may be made in the manner authorized for service of summons in civil actions, or by registered mail addressed to the applicant at the latest address filed by the applicant in writing with the board in his or her application or otherwise. Service by mail is complete on the date of mailing.

(Amended by Stats. 1997, Ch. 758, Sec. 2.3. Effective January 1, 1998.)



486

Where the board has denied an application for a license under this chapter or Section 496, it shall, in its decision, or in its notice under subdivision (b) of Section 485, inform the applicant of the following:

(a) The earliest date on which the applicant may reapply for a license which shall be one year from the effective date of the decision, or service of the notice under subdivision (b) of Section 485, unless the board prescribes an earlier date or a later date is prescribed by another statute.

(b) That all competent evidence of rehabilitation presented will be considered upon a reapplication.

Along with the decision, or the notice under subdivision (b) of Section 485, the board shall serve a copy of the criteria relating to rehabilitation formulated under Section 482.

(Amended by Stats. 1997, Ch. 758, Sec. 2.4. Effective January 1, 1998.)



487

If a hearing is requested by the applicant, the board shall conduct such hearing within 90 days from the date the hearing is requested unless the applicant shall request or agree in writing to a postponement or continuance of the hearing. Notwithstanding the above, the Office of Administrative Hearings may order, or on a showing of good cause, grant a request for, up to 45 additional days within which to conduct a hearing, except in cases involving alleged examination or licensing fraud, in which cases the period may be up to 180 days. In no case shall more than two such orders be made or requests be granted.

(Amended by Stats. 1986, Ch. 220, Sec. 1. Effective June 30, 1986.)



488

Except as otherwise provided by law, following a hearing requested by an applicant pursuant to subdivision (b) of Section 485, the board may take any of the following actions:

(a) Grant the license effective upon completion of all licensing requirements by the applicant.

(b) Grant the license effective upon completion of all licensing requirements by the applicant, immediately revoke the license, stay the revocation, and impose probationary conditions on the license, which may include suspension.

(c) Deny the license.

(d) Take other action in relation to denying or granting the license as the board in its discretion may deem proper.

(Added by Stats. 2000, Ch. 568, Sec. 2. Effective January 1, 2001.)



489

Any agency in the department which is authorized by law to deny an application for a license upon the grounds specified in Section 480 or 496, may without a hearing deny an application upon any of those grounds, if within one year previously, and after proceedings conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, that agency has denied an application from the same applicant upon the same ground.

(Amended by Stats. 1997, Ch. 758, Sec. 2.5. Effective January 1, 1998.)






CHAPTER 3 - Suspension and Revocation of Licenses

490

(a) In addition to any other action that a board is permitted to take against a licensee, a board may suspend or revoke a license on the ground that the licensee has been convicted of a crime, if the crime is substantially related to the qualifications, functions, or duties of the business or profession for which the license was issued.

(b) Notwithstanding any other provision of law, a board may exercise any authority to discipline a licensee for conviction of a crime that is independent of the authority granted under subdivision (a) only if the crime is substantially related to the qualifications, functions, or duties of the business or profession for which the licensee’s license was issued.

(c) A conviction within the meaning of this section means a plea or verdict of guilty or a conviction following a plea of nolo contendere. An action that a board is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code.

(d) The Legislature hereby finds and declares that the application of this section has been made unclear by the holding in Petropoulos v. Department of Real Estate (2006) 142 Cal.App.4th 554, and that the holding in that case has placed a significant number of statutes and regulations in question, resulting in potential harm to the consumers of California from licensees who have been convicted of crimes. Therefore, the Legislature finds and declares that this section establishes an independent basis for a board to impose discipline upon a licensee, and that the amendments to this section made by Chapter 33 of the Statutes of 2008 do not constitute a change to, but rather are declaratory of, existing law.

(Amended by Stats. 2010, Ch. 328, Sec. 2. Effective January 1, 2011.)



490.5

A board may suspend a license pursuant to Section 17520 of the Family Code if a licensee is not in compliance with a child support order or judgment.

(Amended by Stats. 2010, Ch. 328, Sec. 3. Effective January 1, 2011.)



491

Upon suspension or revocation of a license by a board on one or more of the grounds specified in Section 490, the board shall:

(a) Send a copy of the provisions of Section 11522 of the Government Code to the ex-licensee.

(b) Send a copy of the criteria relating to rehabilitation formulated under Section 482 to the ex-licensee.

(Amended by Stats. 1975, Ch. 678.)



492

Notwithstanding any other provision of law, successful completion of any diversion program under the Penal Code, or successful completion of an alcohol and drug problem assessment program under Article 5 (commencing with Section 23249.50) of Chapter 12 of Division 11 of the Vehicle Code, shall not prohibit any agency established under Division 2 (commencing with Section 500) of this code, or any initiative act referred to in that division, from taking disciplinary action against a licensee or from denying a license for professional misconduct, notwithstanding that evidence of that misconduct may be recorded in a record pertaining to an arrest.

This section shall not be construed to apply to any drug diversion program operated by any agency established under Division 2 (commencing with Section 500) of this code, or any initiative act referred to in that division.

(Amended by Stats. 1994, Ch. 26, Sec. 15. Effective March 30, 1994.)



493

Notwithstanding any other provision of law, in a proceeding conducted by a board within the department pursuant to law to deny an application for a license or to suspend or revoke a license or otherwise take disciplinary action against a person who holds a license, upon the ground that the applicant or the licensee has been convicted of a crime substantially related to the qualifications, functions, and duties of the licensee in question, the record of conviction of the crime shall be conclusive evidence of the fact that the conviction occurred, but only of that fact, and the board may inquire into the circumstances surrounding the commission of the crime in order to fix the degree of discipline or to determine if the conviction is substantially related to the qualifications, functions, and duties of the licensee in question.

As used in this section, “license” includes “certificate,” “permit,” “authority,” and “registration.”

(Added by renumbering Section 117 by Stats. 1989, Ch. 1104, Sec. 1.3.)



494

(a) A board or an administrative law judge sitting alone, as provided in subdivision (h), may, upon petition, issue an interim order suspending any licentiate or imposing license restrictions, including, but not limited to, mandatory biological fluid testing, supervision, or remedial training. The petition shall include affidavits that demonstrate, to the satisfaction of the board, both of the following:

(1) The licentiate has engaged in acts or omissions constituting a violation of this code or has been convicted of a crime substantially related to the licensed activity.

(2) Permitting the licentiate to continue to engage in the licensed activity, or permitting the licentiate to continue in the licensed activity without restrictions, would endanger the public health, safety, or welfare.

(b) No interim order provided for in this section shall be issued without notice to the licentiate unless it appears from the petition and supporting documents that serious injury would result to the public before the matter could be heard on notice.

(c) Except as provided in subdivision (b), the licentiate shall be given at least 15 days’ notice of the hearing on the petition for an interim order. The notice shall include documents submitted to the board in support of the petition. If the order was initially issued without notice as provided in subdivision (b), the licentiate shall be entitled to a hearing on the petition within 20 days of the issuance of the interim order without notice. The licentiate shall be given notice of the hearing within two days after issuance of the initial interim order, and shall receive all documents in support of the petition. The failure of the board to provide a hearing within 20 days following the issuance of the interim order without notice, unless the licentiate waives his or her right to the hearing, shall result in the dissolution of the interim order by operation of law.

(d) At the hearing on the petition for an interim order, the licentiate may:

(1) Be represented by counsel.

(2) Have a record made of the proceedings, copies of which shall be available to the licentiate upon payment of costs computed in accordance with the provisions for transcript costs for judicial review contained in Section 11523 of the Government Code.

(3) Present affidavits and other documentary evidence.

(4) Present oral argument.

(e) The board, or an administrative law judge sitting alone as provided in subdivision (h), shall issue a decision on the petition for interim order within five business days following submission of the matter. The standard of proof required to obtain an interim order pursuant to this section shall be a preponderance of the evidence standard. If the interim order was previously issued without notice, the board shall determine whether the order shall remain in effect, be dissolved, or modified.

(f) The board shall file an accusation within 15 days of the issuance of an interim order. In the case of an interim order issued without notice, the time shall run from the date of the order issued after the noticed hearing. If the licentiate files a Notice of Defense, the hearing shall be held within 30 days of the agency’s receipt of the Notice of Defense. A decision shall be rendered on the accusation no later than 30 days after submission of the matter. Failure to comply with any of the requirements in this subdivision shall dissolve the interim order by operation of law.

(g) Interim orders shall be subject to judicial review pursuant to Section 1094.5 of the Code of Civil Procedure and shall be heard only in the superior court in and for the Counties of Sacramento, San Francisco, Los Angeles, or San Diego. The review of an interim order shall be limited to a determination of whether the board abused its discretion in the issuance of the interim order. Abuse of discretion is established if the respondent board has not proceeded in the manner required by law, or if the court determines that the interim order is not supported by substantial evidence in light of the whole record.

(h) The board may, in its sole discretion, delegate the hearing on any petition for an interim order to an administrative law judge in the Office of Administrative Hearings. If the board hears the noticed petition itself, an administrative law judge shall preside at the hearing, rule on the admission and exclusion of evidence, and advise the board on matters of law. The board shall exercise all other powers relating to the conduct of the hearing but may delegate any or all of them to the administrative law judge. When the petition has been delegated to an administrative law judge, he or she shall sit alone and exercise all of the powers of the board relating to the conduct of the hearing. A decision issued by an administrative law judge sitting alone shall be final when it is filed with the board. If the administrative law judge issues an interim order without notice, he or she shall preside at the noticed hearing, unless unavailable, in which case another administrative law judge may hear the matter. The decision of the administrative law judge sitting alone on the petition for an interim order is final, subject only to judicial review in accordance with subdivision (g).

(i) Failure to comply with an interim order issued pursuant to subdivision (a) or (b) shall constitute a separate cause for disciplinary action against any licentiate, and may be heard at, and as a part of, the noticed hearing provided for in subdivision (f). Allegations of noncompliance with the interim order may be filed at any time prior to the rendering of a decision on the accusation. Violation of the interim order is established upon proof that the licentiate was on notice of the interim order and its terms, and that the order was in effect at the time of the violation. The finding of a violation of an interim order made at the hearing on the accusation shall be reviewed as a part of any review of a final decision of the agency.

If the interim order issued by the agency provides for anything less than a complete suspension of the licentiate from his or her business or profession, and the licentiate violates the interim order prior to the hearing on the accusation provided for in subdivision (f), the agency may, upon notice to the licentiate and proof of violation, modify or expand the interim order.

(j) A plea or verdict of guilty or a conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of this section. A certified record of the conviction shall be conclusive evidence of the fact that the conviction occurred. A board may take action under this section notwithstanding the fact that an appeal of the conviction may be taken.

(k) The interim orders provided for by this section shall be in addition to, and not a limitation on, the authority to seek injunctive relief provided in any other provision of law.

(l) In the case of a board, a petition for an interim order may be filed by the executive officer. In the case of a bureau or program, a petition may be filed by the chief or program administrator, as the case may be.

(m) “Board,” as used in this section, shall include any agency described in Section 22, and any allied health agency within the jurisdiction of the Medical Board of California. Board shall also include the Osteopathic Medical Board of California and the State Board of Chiropractic Examiners. The provisions of this section shall not be applicable to the Medical Board of California, the Board of Podiatric Medicine, or the State Athletic Commission.

(Amended by Stats. 1994, Ch. 1275, Sec. 4. Effective January 1, 1995.)



494.5

(a) (1) Except as provided in paragraphs (2), (3), and (4), a state governmental licensing entity shall refuse to issue, reactivate, reinstate, or renew a license and shall suspend a license if a licensee’s name is included on a certified list.

(2) The Department of Motor Vehicles shall suspend a license if a licensee’s name is included on a certified list. Any reference in this section to the issuance, reactivation, reinstatement, renewal, or denial of a license shall not apply to the Department of Motor Vehicles.

(3) The State Bar of California may recommend to refuse to issue, reactivate, reinstate, or renew a license and may recommend to suspend a license if a licensee’s name is included on a certified list. The word “may” shall be substituted for the word “shall” relating to the issuance of a temporary license, refusal to issue, reactivate, reinstate, renew, or suspend a license in this section for licenses under the jurisdiction of the California Supreme Court.

(4)  The Department of Alcoholic Beverage Control may refuse to issue, reactivate, reinstate, or renew a license, and may suspend a license, if a licensee’s name is included on a certified list.

(b) For purposes of this section:

(1) “Certified list” means either the list provided by the State Board of Equalization or the list provided by the Franchise Tax Board of persons whose names appear on the lists of the 500 largest tax delinquencies pursuant to Section 7063 or 19195 of the Revenue and Taxation Code, as applicable.

(2) “License” includes a certificate, registration, or any other authorization to engage in a profession or occupation issued by a state governmental licensing entity. “License” includes a driver’s license issued pursuant to Chapter 1 (commencing with Section 12500) of Division 6 of the Vehicle Code. “License” excludes a vehicle registration issued pursuant to Division 3 (commencing with Section 4000) of the Vehicle Code.

(3) “Licensee” means an individual authorized by a license to drive a motor vehicle or authorized by a license, certificate, registration, or other authorization to engage in a profession or occupation issued by a state governmental licensing entity.

(4) “State governmental licensing entity” means any entity listed in Section 101, 1000, or 19420, the office of the Attorney General, the Department of Insurance, the Department of Motor Vehicles, the State Bar of California, the Department of Real Estate, and any other state agency, board, or commission that issues a license, certificate, or registration authorizing an individual to engage in a profession or occupation, including any certificate, business or occupational license, or permit or license issued by the Department of Motor Vehicles or the Department of the California Highway Patrol. “State governmental licensing entity” shall not include the Contractors’ State License Board.

(c) The State Board of Equalization and the Franchise Tax Board shall each submit its respective certified list to every state governmental licensing entity. The certified lists shall include the name, social security number or taxpayer identification number, and the last known address of the persons identified on the certified lists.

(d) Notwithstanding any other law, each state governmental licensing entity shall collect the social security number or the federal taxpayer identification number from all applicants for the purposes of matching the names of the certified lists provided by the State Board of Equalization and the Franchise Tax Board to applicants and licensees.

(e) (1) Each state governmental licensing entity shall determine whether an applicant or licensee is on the most recent certified list provided by the State Board of Equalization and the Franchise Tax Board.

(2) If an applicant or licensee is on either of the certified lists, the state governmental licensing entity shall immediately provide a preliminary notice to the applicant or licensee of the entity’s intent to suspend or withhold issuance or renewal of the license. The preliminary notice shall be delivered personally or by mail to the applicant’s or licensee’s last known mailing address on file with the state governmental licensing entity within 30 days of receipt of the certified list. Service by mail shall be completed in accordance with Section 1013 of the Code of Civil Procedure.

(A) The state governmental licensing entity shall issue a temporary license valid for a period of 90 days to any applicant whose name is on a certified list if the applicant is otherwise eligible for a license.

(B) The 90-day time period for a temporary license shall not be extended. Only one temporary license shall be issued during a regular license term and the term of the temporary license shall coincide with the first 90 days of the regular license term. A license for the full term or the remainder of the license term may be issued or renewed only upon compliance with this section.

(C) In the event that a license is suspended or an application for a license or the renewal of a license is denied pursuant to this section, any funds paid by the applicant or licensee shall not be refunded by the state governmental licensing entity.

(f) (1) A state governmental licensing entity shall refuse to issue or shall suspend a license pursuant to this section no sooner than 90 days and no later than 120 days of the mailing of the preliminary notice described in paragraph (2) of subdivision (e), unless the state governmental licensing entity has received a release pursuant to subdivision (h). The procedures in the administrative adjudication provisions of the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code) shall not apply to the denial or suspension of, or refusal to renew, a license or the issuance of a temporary license pursuant to this section.

(2) Notwithstanding any other law, if a board, bureau, or commission listed in Section 101, other than the Contractors’ State License Board, fails to take action in accordance with this section, the Department of Consumer Affairs shall issue a temporary license or suspend or refuse to issue, reactivate, reinstate, or renew a license, as appropriate.

(g) Notices shall be developed by each state governmental licensing entity. For an applicant or licensee on the State Board of Equalization’s certified list, the notice shall include the address and telephone number of the State Board of Equalization, and shall emphasize the necessity of obtaining a release from the State Board of Equalization as a condition for the issuance, renewal, or continued valid status of a license or licenses. For an applicant or licensee on the Franchise Tax Board’s certified list, the notice shall include the address and telephone number of the Franchise Tax Board, and shall emphasize the necessity of obtaining a release from the Franchise Tax Board as a condition for the issuance, renewal, or continued valid status of a license or licenses.

(1) The notice shall inform the applicant that the state governmental licensing entity shall issue a temporary license, as provided in subparagraph (A) of paragraph (2) of subdivision (e), for 90 calendar days if the applicant is otherwise eligible and that upon expiration of that time period, the license will be denied unless the state governmental licensing entity has received a release from the State Board of Equalization or the Franchise Tax Board, whichever is applicable.

(2) The notice shall inform the licensee that any license suspended under this section will remain suspended until the state governmental licensing entity receives a release along with applications and fees, if applicable, to reinstate the license.

(3) The notice shall also inform the applicant or licensee that if an application is denied or a license is suspended pursuant to this section, any moneys paid by the applicant or licensee shall not be refunded by the state governmental licensing entity. The state governmental licensing entity shall also develop a form that the applicant or licensee shall use to request a release by the State Board of Equalization or the Franchise Tax Board. A copy of this form shall be included with every notice sent pursuant to this subdivision.

(h) If the applicant or licensee wishes to challenge the submission of his or her name on a certified list, the applicant or licensee shall make a timely written request for release to the State Board of Equalization or the Franchise Tax Board, whichever is applicable. The State Board of Equalization or the Franchise Tax Board shall immediately send a release to the appropriate state governmental licensing entity and the applicant or licensee, if any of the following conditions are met:

(1) The applicant or licensee has complied with the tax obligation, either by payment of the unpaid taxes or entry into an installment payment agreement, as described in Section 6832 or 19008 of the Revenue and Taxation Code, to satisfy the unpaid taxes.

(2) The applicant or licensee has submitted a request for release not later than 45 days after the applicant’s or licensee’s receipt of a preliminary notice described in paragraph (2) of subdivision (e), but the State Board of Equalization or the Franchise Tax Board, whichever is applicable, will be unable to complete the release review and send notice of its findings to the applicant or licensee and state governmental licensing entity within 45 days after the State Board of Equalization’s or the Franchise Tax Board’s receipt of the applicant’s or licensee’s request for release. Whenever a release is granted under this paragraph, and, notwithstanding that release, the applicable license or licenses have been suspended erroneously, the state governmental licensing entity shall reinstate the applicable licenses with retroactive effect back to the date of the erroneous suspension and that suspension shall not be reflected on any license record.

(3) The applicant or licensee is unable to pay the outstanding tax obligation due to a current financial hardship. “Financial hardship” means financial hardship as determined by the State Board of Equalization or the Franchise Tax Board, whichever is applicable, where the applicant or licensee is unable to pay any part of the outstanding liability and the applicant or licensee is unable to qualify for an installment payment arrangement as provided for by Section 6832 or Section 19008 of the Revenue and Taxation Code. In order to establish the existence of a financial hardship, the applicant or licensee shall submit any information, including information related to reasonable business and personal expenses, requested by the State Board of Equalization or the Franchise Tax Board, whichever is applicable, for purposes of making that determination.

(i) An applicant or licensee is required to act with diligence in responding to notices from the state governmental licensing entity and the State Board of Equalization or the Franchise Tax Board with the recognition that the temporary license will lapse or the license suspension will go into effect after 90 days and that the State Board of Equalization or the Franchise Tax Board must have time to act within that period. An applicant’s or licensee’s delay in acting, without good cause, which directly results in the inability of the State Board of Equalization or the Franchise Tax Board, whichever is applicable, to complete a review of the applicant’s or licensee’s request for release shall not constitute the diligence required under this section which would justify the issuance of a release. An applicant or licensee shall have the burden of establishing that he or she diligently responded to notices from the state governmental licensing entity or the State Board of Equalization or the Franchise Tax Board and that any delay was not without good cause.

(j) The State Board of Equalization or the Franchise Tax Board shall create release forms for use pursuant to this section. When the applicant or licensee has complied with the tax obligation by payment of the unpaid taxes, or entry into an installment payment agreement, or establishing the existence of a current financial hardship as defined in paragraph (3) of subdivision (h), the State Board of Equalization or the Franchise Tax Board, whichever is applicable, shall mail a release form to the applicant or licensee and provide a release to the appropriate state governmental licensing entity. Any state governmental licensing entity that has received a release from the State Board of Equalization and the Franchise Tax Board pursuant to this subdivision shall process the release within five business days of its receipt. If the State Board of Equalization or the Franchise Tax Board determines subsequent to the issuance of a release that the licensee has not complied with their installment payment agreement, the State Board of Equalization or the Franchise Tax Board, whichever is applicable, shall notify the state governmental licensing entity and the licensee in a format prescribed by the State Board of Equalization or the Franchise Tax Board, whichever is applicable, that the licensee is not in compliance and the release shall be rescinded. The State Board of Equalization and the Franchise Tax Board may, when it is economically feasible for the state governmental licensing entity to develop an automated process for complying with this subdivision, notify the state governmental licensing entity in a manner prescribed by the State Board of Equalization or the Franchise Tax Board, whichever is applicable, that the licensee has not complied with the installment payment agreement. Upon receipt of this notice, the state governmental licensing entity shall immediately notify the licensee on a form prescribed by the state governmental licensing entity that the licensee’s license will be suspended on a specific date, and this date shall be no longer than 30 days from the date the form is mailed. The licensee shall be further notified that the license will remain suspended until a new release is issued in accordance with this subdivision.

(k) The State Board of Equalization and the Franchise Tax Board may enter into interagency agreements with the state governmental licensing entities necessary to implement this section.

(l) Notwithstanding any other law, a state governmental licensing entity, with the approval of the appropriate department director or governing body, may impose a fee on a licensee whose license has been suspended pursuant to this section. The fee shall not exceed the amount necessary for the state governmental licensing entity to cover its costs in carrying out the provisions of this section. Fees imposed pursuant to this section shall be deposited in the fund in which other fees imposed by the state governmental licensing entity are deposited and shall be available to that entity upon appropriation in the annual Budget Act.

(m) The process described in subdivision (h) shall constitute the sole administrative remedy for contesting the issuance of a temporary license or the denial or suspension of a license under this section.

(n) Any state governmental licensing entity receiving an inquiry as to the licensed status of an applicant or licensee who has had a license denied or suspended under this section or who has been granted a temporary license under this section shall respond that the license was denied or suspended or the temporary license was issued only because the licensee appeared on a list of the 500 largest tax delinquencies pursuant to Section 7063 or 19195 of the Revenue and Taxation Code. Information collected pursuant to this section by any state agency, board, or department shall be subject to the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code). Any state governmental licensing entity that discloses on its Internet Web site or other publication that the licensee has had a license denied or suspended under this section or has been granted a temporary license under this section shall prominently disclose, in bold and adjacent to the information regarding the status of the license, that the only reason the license was denied, suspended, or temporarily issued is because the licensee failed to pay taxes.

(o) Any rules and regulations issued pursuant to this section by any state agency, board, or department may be adopted as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare. The regulations shall become effective immediately upon filing with the Secretary of State.

(p) The State Board of Equalization, the Franchise Tax Board, and state governmental licensing entities, as appropriate, shall adopt regulations as necessary to implement this section.

(q) (1) Neither the state governmental licensing entity, nor any officer, employee, or agent, or former officer, employee, or agent of a state governmental licensing entity, may disclose or use any information obtained from the State Board of Equalization or the Franchise Tax Board, pursuant to this section, except to inform the public of the denial, refusal to renew, or suspension of a license or the issuance of a temporary license pursuant to this section. The release or other use of information received by a state governmental licensing entity pursuant to this section, except as authorized by this section, is punishable as a misdemeanor. This subdivision may not be interpreted to prevent the State Bar of California from filing a request with the Supreme Court of California to suspend a member of the bar pursuant to this section.

(2) A suspension of, or refusal to renew, a license or issuance of a temporary license pursuant to this section does not constitute denial or discipline of a licensee for purposes of any reporting requirements to the National Practitioner Data Bank and shall not be reported to the National Practitioner Data Bank or the Healthcare Integrity and Protection Data Bank.

(3) Upon release from the certified list, the suspension or revocation of the applicant’s or licensee’s license shall be purged from the state governmental licensing entity’s Internet Web site or other publication within three business days. This paragraph shall not apply to the State Bar of California.

(r) If any provision of this section or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(s) All rights to review afforded by this section to an applicant shall also be afforded to a licensee.

(t) Unless otherwise provided in this section, the policies, practices, and procedures of a state governmental licensing entity with respect to license suspensions under this section shall be the same as those applicable with respect to suspensions pursuant to Section 17520 of the Family Code.

(u) No provision of this section shall be interpreted to allow a court to review and prevent the collection of taxes prior to the payment of those taxes in violation of the California Constitution.

(v) This section shall apply to any licensee whose name appears on a list of the 500 largest tax delinquencies pursuant to Section 7063 or 19195 of the Revenue and Taxation Code on or after July 1, 2012.

(Amended by Stats. 2012, Ch. 327, Sec. 1. Effective January 1, 2013.)



494.6

(a) A business license regulated by this code may be subject to suspension or revocation if the licensee has been determined by the Labor Commissioner or the court to have violated subdivision (b) of Section 244 of the Labor Code and the court or Labor Commissioner has taken into consideration any harm such a suspension or revocation would cause to employees of the licensee, as well as the good faith efforts of the licensee to resolve any alleged violations after receiving notice.

(b) Notwithstanding subdivision (a), a licensee of an agency within the Department of Consumer Affairs who has been found by the Labor Commissioner or the court to have violated subdivision (b) of Section 244 of the Labor Code may be subject to disciplinary action by his or her respective licensing agency.

(c) An employer shall not be subject to suspension or revocation under this section for requiring a prospective or current employee to submit, within three business days of the first day of work for pay, an I-9 Employment Eligibility Verification form.

(Amended by Stats. 2014, Ch. 71, Sec. 1. Effective January 1, 2015.)






CHAPTER 4 - Public Reprovals

495

Notwithstanding any other provision of law, any entity authorized to issue a license or certificate pursuant to this code may publicly reprove a licentiate or certificate holder thereof, for any act that would constitute grounds to suspend or revoke a license or certificate. Any proceedings for public reproval, public reproval and suspension, or public reproval and revocation shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, or, in the case of a licensee or certificate holder under the jurisdiction of the State Department of Health Services, in accordance with Section 100171 of the Health and Safety Code.

(Amended by Stats. 1997, Ch. 220, Sec. 2. Effective August 4, 1997.)






CHAPTER 5 - Examination Security

496

A board may deny, suspend, revoke, or otherwise restrict a license on the ground that an applicant or licensee has violated Section 123 pertaining to subversion of licensing examinations.

(Repealed and added by Stats. 1989, Ch. 1022, Sec. 3.)



498

A board may revoke, suspend, or otherwise restrict a license on the ground that the licensee secured the license by fraud, deceit, or knowing misrepresentation of a material fact or by knowingly omitting to state a material fact.

(Added by Stats. 1992, Ch. 1289, Sec. 8. Effective January 1, 1993.)



499

A board may revoke, suspend, or otherwise restrict a license on the ground that the licensee, in support of another person’s application for license, knowingly made a false statement of a material fact or knowingly omitted to state a material fact to the board regarding the application.

(Added by Stats. 1992, Ch. 1289, Sec. 9. Effective January 1, 1993.)









DIVISION 2 - HEALING ARTS

CHAPTER 1 - General Provisions

ARTICLE 1 - Records

500

Whenever the register or book of registration of the Medical Board of California, the Board of Dental Examiners, or the Board of Pharmacy is destroyed by fire or other public calamity, the board, whose duty it is to keep the register or book, may reproduce it so that there may be shown as nearly as possible the record existing in the original at the time of destruction.

(Amended by Stats. 1989, Ch. 886, Sec. 6.)



501

For the reproduction of the destroyed register or book the board shall make use of such existing official printed registers, books or matter, certificates, affidavits to be presented, or other official information as may be available and which may appear to the board to be authentic. Upon the completion of the reproduction, the board shall by resolution adopt the reproduced register or book as the register or book of the board, and thereafter the same shall be taken and used to all intents and purposes as well for evidence as otherwise as if it were the original.

(Enacted by Stats. 1937, Ch. 399.)






ARTICLE 1.5 - Advocacy for Appropriate Health Care

510

(a) The purpose of this section is to provide protection against retaliation for health care practitioners who advocate for appropriate health care for their patients pursuant to Wickline v. State of California 192 Cal. App. 3d 1630.

(b) It is the public policy of the State of California that a health care practitioner be encouraged to advocate for appropriate health care for his or her patients. For purposes of this section, “to advocate for appropriate health care” means to appeal a payer’s decision to deny payment for a service pursuant to the reasonable grievance or appeal procedure established by a medical group, independent practice association, preferred provider organization, foundation, hospital medical staff and governing body, or payer, or to protest a decision, policy, or practice that the health care practitioner, consistent with that degree of learning and skill ordinarily possessed by reputable health care practitioners with the same license or certification and practicing according to the applicable legal standard of care, reasonably believes impairs the health care practitioner’s ability to provide appropriate health care to his or her patients.

(c) The application and rendering by any individual, partnership, corporation, or other organization of a decision to terminate an employment or other contractual relationship with or otherwise penalize a health care practitioner principally for advocating for appropriate health care consistent with that degree of learning and skill ordinarily possessed by reputable health care practitioners with the same license or certification and practicing according to the applicable legal standard of care violates the public policy of this state.

(d) This section shall not be construed to prohibit a payer from making a determination not to pay for a particular medical treatment or service, or the services of a type of health care practitioner, or to prohibit a medical group, independent practice association, preferred provider organization, foundation, hospital medical staff, hospital governing body acting pursuant to Section 809.05, or payer from enforcing reasonable peer review or utilization review protocols or determining whether a health care practitioner has complied with those protocols.

(e) (1) Except as provided in paragraph (2), appropriate health care in a hospital licensed pursuant to Section 1250 of the Health and Safety Code shall be defined by the appropriate hospital committee and approved by the hospital medical staff and the governing body, consistent with that degree of learning and skill ordinarily possessed by reputable health care practitioners with the same license or certification and practicing according to the applicable legal standard of care.

(2) To the extent the issue is under the jurisdiction of the medical staff and its committees, appropriate health care in a hospital licensed pursuant to Section 1250 of the Health and Safety Code shall be defined by the hospital medical staff and approved by the governing body, consistent with that degree of learning and skill ordinarily possessed by reputable health care practitioners with the same license or certification and practicing according to the applicable legal standard of care.

(f) Nothing in this section shall be construed to prohibit the governing body of a hospital from taking disciplinary actions against a health care practitioner as authorized by Sections 809.05, 809.4, and 809.5.

(g) Nothing in this section shall be construed to prohibit the appropriate licensing authority from taking disciplinary actions against a health care practitioner.

(h) For purposes of this section, “health care practitioner” means a person who is described in subdivision (f) of Section 900 and who is either (1) a licentiate as defined in Section 805, or (2) a party to a contract with a payer whose decision, policy, or practice is subject to the advocacy described in subdivision (b), or (3) an individual designated in a contract with a payer whose decision, policy, or practice is subject to the advocacy described in subdivision (b), where the individual is granted the right to appeal denials of payment or authorization for treatment under the contract.

(i) Nothing in this section shall be construed to revise or expand the scope of practice of any health care practitioner, or to revise or expand the types of health care practitioners who are authorized to obtain medical staff privileges or to submit claims for reimbursement to payers.

(j) The protections afforded health care practitioners by this section shall be in addition to the protections available under any other law of this state.

(Added by Stats. 1994, Ch. 1119, Sec. 1. Effective January 1, 1995.)



511

(a) No subcontract between a physician and surgeon, physician and surgeon group, or other licensed health care practitioner who contracts with a health care service plan or health insurance carrier, and another physician and surgeon, physician and surgeon group, or licensed health care practitioner, shall contain any incentive plan that includes a specific payment made, in any type or form, to a physician and surgeon, physician and surgeon group, or other licensed health care practitioner as an inducement to deny, reduce, limit, or delay specific, medically necessary, and appropriate services covered under the contract with the health care service plan or health insurance carrier and provided with respect to a specific enrollee or groups of enrollees with similar medical conditions.

(b) Nothing in this section shall be construed to prohibit subcontracts that contain incentive plans that involve general payments such as capitation payments or shared risk agreements that are not tied to specific medical decisions involving specific enrollees or groups of enrollees with similar medical conditions.

(Added by Stats. 1996, Ch. 1014, Sec. 1. Effective January 1, 1997.)



511.1

(a) In order to prevent the improper selling, leasing, or transferring of a health care provider’s contract, it is the intent of the Legislature that every arrangement that results in a payor paying a health care provider a reduced rate for health care services based on the health care provider’s participation in a network or panel shall be disclosed to the provider in advance and that the payor shall actively encourage beneficiaries to use the network, unless the health care provider agrees to provide discounts without that active encouragement.

(b) Beginning July 1, 2000, every contracting agent that sells, leases, assigns, transfers, or conveys its list of contracted health care providers and their contracted reimbursement rates to a payor, as defined in subparagraph (A) of paragraph (3) of subdivision (d), or another contracting agent shall, upon entering or renewing a provider contract, do all of the following:

(1) Disclose whether the list of contracted providers may be sold, leased, transferred, or conveyed to other payors or other contracting agents, and specify whether those payors or contracting agents include workers’ compensation insurers or automobile insurers.

(2) Disclose what specific practices, if any, payors utilize to actively encourage a payor’s beneficiaries to use the list of contracted providers when obtaining medical care that entitles a payor to claim a contracted rate. For purposes of this paragraph, a payor is deemed to have actively encouraged its beneficiaries to use the list of contracted providers if one of the following occurs:

(A) The payor’s contract with subscribers or insureds offers beneficiaries direct financial incentives to use the list of contracted providers when obtaining medical care. “Financial incentives” means reduced copayments, reduced deductibles, premium discounts directly attributable to the use of a provider panel, or financial penalties directly attributable to the nonuse of a provider panel.

(B) The payor provides information directly to its beneficiaries, who are parties to the contract, or, in the case of workers’ compensation insurance, the employer, advising them of the existence of the list of contracted providers through the use of a variety of advertising or marketing approaches that supply the names, addresses, and telephone numbers of contracted providers to beneficiaries in advance of their selection of a health care provider, which approaches may include, but are not limited to, the use of provider directories, or the use of toll-free telephone numbers or internet web site addresses supplied directly to every beneficiary. However, internet web site addresses alone shall not be deemed to satisfy the requirements of this subparagraph. Nothing in this subparagraph shall prevent contracting agents or payors from providing only listings of providers located within a reasonable geographic range of a beneficiary.

(3) Disclose whether payors to which the list of contracted providers may be sold, leased, transferred, or conveyed may be permitted to pay a provider’s contracted rate without actively encouraging the payors’ beneficiaries to use the list of contracted providers when obtaining medical care. Nothing in this subdivision shall be construed to require a payor to actively encourage the payor’s beneficiaries to use the list of contracted providers when obtaining medical care in the case of an emergency.

(4) Disclose, upon the initial signing of a contract, and within 30 calendar days of receipt of a written request from a provider or provider panel, a payor summary of all payors currently eligible to claim a provider’s contracted rate due to the provider’s and payor’s respective written agreements with any contracting agent.

(5) Allow providers, upon the initial signing, renewal, or amendment of a provider contract, to decline to be included in any list of contracted providers that is sold, leased, transferred, or conveyed to payors that do not actively encourage the payors’ beneficiaries to use the list of contracted providers when obtaining medical care as described in paragraph (2). Each provider’s election under this paragraph shall be binding on the contracting agent with which the provider has the contract and on any other contracting agent that buys, leases, or otherwise obtains the list of contracted providers. A provider shall not be excluded from any list of contracted providers that is sold, leased, transferred, or conveyed to payors that actively encourage the payors’ beneficiaries to use the list of contracted providers when obtaining medical care, based upon the provider’s refusal to be included on any list of contracted providers that is sold, leased, transferred, or conveyed to payors that do not actively encourage the payors’ beneficiaries to use the list of contracted providers when obtaining medical care.

(6) Nothing in this subdivision shall be construed to impose requirements or regulations upon payors, as defined in subparagraph (A) of paragraph (3) of subdivision (d).

(c) Beginning July 1, 2000, a payor, as defined in subparagraph (B) of paragraph (3) of subdivision (d), shall do all of the following:

(1) Provide an explanation of benefits or explanation of review that identifies the name of the plan or network that has a written agreement signed by the provider whereby the payor is entitled, directly or indirectly, to pay a preferred rate for the services rendered.

(2) Demonstrate that it is entitled to pay a contracted rate within 30 business days of receipt of a written request from a provider who has received a claim payment from the payor. The failure of a payor to make the demonstration within 30 business days shall render the payor responsible for the amount that the payor would have been required to pay pursuant to the contract between the payor and the beneficiary, which amount shall be due and payable within 10 business days of receipt of written notice from the provider, and shall bar the payor from taking any future discounts from that provider without the provider’s express written consent until the payor can demonstrate to the provider that it is entitled to pay a contracted rate as provided in this paragraph. A payor shall be deemed to have demonstrated that it is entitled to pay a contracted rate if it complies with either of the following:

(A) Discloses the name of the network that has a written agreement with the provider whereby the provider agrees to accept discounted rates, and describes the specific practices the payor utilizes to comply with paragraph (2) of subdivision (b).

(B) Identifies the provider’s written agreement with a contracting agent whereby the provider agrees to be included on lists of contracted providers sold, leased, transferred, or conveyed to payors that do not actively encourage beneficiaries to use the list of contracted providers pursuant to paragraph (5) of subdivision (b).

(d) For the purposes of this section, the following terms have the following meanings:

(1) “Beneficiary” means:

(A) For workers’ compensation insurance, an employee seeking health care services for a work-related injury.

(B) For automobile insurance, those persons covered under the medical payments portion of the insurance contract.

(C) For group or individual health services covered through a health care service plan contract, including a specialized health care service plan contract, or a policy of disability insurance that covers hospital, medical, or surgical benefits, a subscriber, an enrollee, a policyholder, or an insured.

(2) “Contracting agent” means a third-party administrator or trust not licensed under the Health and Safety Code, the Insurance Code, or the Labor Code, a self-insured employer, a preferred provider organization, or an independent practice association, while engaged, for monetary or other consideration, in the act of selling, leasing, transferring, assigning, or conveying, a provider or provider panel to provide health care services to beneficiaries. For purposes of this section, a contracting agent shall not include a health care service plan, including a specialized health care service plan, an insurer licensed under the Insurance Code to provide disability insurance that covers hospital, medical, or surgical benefits, automobile insurance, or workers’ compensation insurance, or a self-insured employer.

(3) (A) For purposes of subdivision (b), “payor” means a health care service plan, including a specialized health care service plan, an insurer licensed under the Insurance Code to provide disability insurance that covers hospital, medical, or surgical benefits, automobile insurance, workers’ compensation insurance, or a self-insured employer that is responsible to pay for health care services provided to beneficiaries.

(B) For purposes of subdivision (c), “payor” means only those entities that provide coverage for hospital, medical, or surgical benefits that are not regulated under the Health and Safety Code, the Insurance Code, or the Labor Code.

(4) “Payor summary” means a written summary that includes the payor’s name and the type of plan, including, but not limited to, a group health plan, an automobile insurance plan, and a workers’ compensation insurance plan.

(5) “Provider” means any of the following:

(A) Any person licensed or certified pursuant to this division.

(B) Any person licensed pursuant to the Chiropractic Initiative Act or the Osteopathic Initiative Act.

(C) Any person licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code.

(D) A clinic, health dispensary, or health facility licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(E) Any entity exempt from licensure pursuant to Section 1206 of the Health and Safety Code.

(e) This section shall become operative on July 1, 2000.

(Amended by Stats. 2000, Ch. 1069, Sec. 1. Effective January 1, 2001.)



511.3

(a) When a contracting agent sells, leases, or transfers a health provider’s contract to a payor, the rights and obligations of the provider shall be governed by the underlying contract between the health care provider and the contracting agent.

(b) For purposes of this section, the following terms shall have the following meanings:

(1) “Contracting agent” has the meaning set forth in paragraph (2) of subdivision (d) of Section 511.1.

(2) “Payor” has the meaning set forth in paragraph (3) of subdivision (d) of Section 511.1.

(Amended by Stats. 2004, Ch. 183, Sec. 1. Effective January 1, 2005.)



511.4

(a) A contracting agent, as defined in paragraph (2) of subdivision (d) of Section 511.1, shall beginning July 1, 2006, prior to contracting, annually thereafter on or before the contract anniversary date, and, in addition, upon the contracted provider’s written request, disclose to contracting providers all of the following information in an electronic format:

(1) The amount of payment for each service to be provided under the contract, including any fee schedules or other factors or units used in determining the fees for each service. To the extent that reimbursement is made pursuant to a specified fee schedule, the contract shall incorporate that fee schedule by reference, including the year of the schedule. For any proprietary fee schedule, the contract shall include sufficient detail that payment amounts related to that fee schedule can be accurately predicted.

(2) The detailed payment policies and rules and nonstandard coding methodologies used to adjudicate claims, which shall, unless otherwise prohibited by state law, do all of the following:

(A) When available, be consistent with Current Procedural Terminology (CPT), and standards accepted by nationally recognized medical societies and organizations, federal regulatory bodies, and major credentialing organizations.

(B) Clearly and accurately state what is covered by any global payment provisions for both professional and institutional services, any global payment provisions for all services necessary as part of a course of treatment in an institutional setting, and any other global arrangements, such as per diem hospital payments.

(C) At a minimum, clearly and accurately state the policies regarding all of the following:

(i) Consolidation of multiple services or charges and payment adjustments due to coding changes.

(ii) Reimbursement for multiple procedures.

(iii) Reimbursement for assistant surgeons.

(iv) Reimbursement for the administration of immunizations and injectable medications.

(v) Recognition of CPT modifiers.

(b) The information disclosures required by this section shall be in sufficient detail and in an understandable format that does not disclose proprietary trade secret information or violate copyright law or patented processes, so that a reasonable person with sufficient training, experience, and competence in claims processing can determine the payment to be made according to the terms of the contract.

(c) A contracting agent may disclose the fee schedules mandated by this section through the use of a Web site, so long as it provides written notice to the contracted provider at least 45 days prior to implementing a Web site transmission format or posting any changes to the information on the Web site.

(Added by Stats. 2005, Ch. 441, Sec. 2. Effective January 1, 2006.)



512

(a) Except as provided in subdivisions (b) and (c), no contract that is issued, amended, renewed, or delivered on or after January 1, 1999, between any person or entity, including, but not limited to, any group of physicians and surgeons, any medical group, any independent practice association (IPA), or any preferred provider organization (PPO), and a health care provider shall contain provisions that prohibit, restrict, or limit the health care provider from advertising.

(b) Nothing in this section shall be construed to prohibit the establishment of reasonable guidelines in connection with the activities regulated pursuant to this division, including those to prevent advertising that is, in whole or in part, untrue, misleading, deceptive, or otherwise inconsistent with this division or the rules and regulations promulgated thereunder. For advertisements mentioning a provider’s participation in a plan or product line of any person or entity, nothing in this section shall be construed to prohibit requiring each advertisement to contain a disclaimer to the effect that the provider’s services may be covered for some, but not all, plans or product lines of that person or entity, or that the person or entity may cover some, but not all, provider services.

(c) Nothing in this section is intended to prohibit provisions or agreements intended to protect service marks, trademarks, trade secrets, or other confidential information or property. If a health care provider participates on a provider panel or network as a result of a direct contractual arrangement with a person or entity, including, but not limited to, any group of physicians and surgeons, any medical group, any independent practice association, or any preferred provider organization, that, in turn, has entered into a direct contractual arrangement with another person or entity, pursuant to which enrollees, subscribers, insureds, and other beneficiaries of that other person or entity may receive covered services from the health care provider, then nothing in this section is intended to prohibit reasonable provisions or agreements in the direct contractual arrangement between the health care provider and the person or entity that protect the name or trade name of the other person or entity or require that the health care provider obtain the consent of the person or entity prior to the use of the name or trade name of the person or entity in any advertising by the health care provider.

(d) Nothing in this section shall be construed to impair or impede the authority of any state department to regulate advertising, disclosure, or solicitation pursuant to this division.

(Added by Stats. 1998, Ch. 523, Sec. 2. Effective January 1, 1999.)






ARTICLE 2 - Eyeglasses

525

No dispensing optician, optometrist, or physician and surgeon shall dispense, prescribe, or sell any eyeglasses for use of a person whose sight is limited to one eye, a person who is a member of the California Highway Patrol or of a county sheriff’s office, a city policeman, a person who is a fireman employed by the fire department of a city, county, or fire protection district and who normally wears such glasses for on-duty employment, or a person who is under 18 years of age, unless such eyeglasses are made with case-hardened lenses, with lenses made of laminated glass, with lenses made of resin material, or with lenses made of any other material resistant to shattering and which shall not be installed in frames manufactured of flammable material.

(Amended by Stats. 1969, Ch. 1337.)



526

A dispensing optician, optometrist, or physician and surgeon shall not be subject to disciplinary action under this article unless he is informed by the person obtaining the eyeglasses, or of his own personal knowledge knows, that the eyeglasses are for a person whose sight is limited to one eye, a person who is a member of the California Highway Patrol or of a county sheriff’s office, a city policeman, or a fireman employed by the fire department of a city, county, or fire protection district, or a person who is under 18 years of age.

A dispensing optician, optometrist or physician and surgeon is not required under this article to make any independent investigation of the occupation of the person for whom eyeglasses are intended or as to whether or not the sight of such person is limited to one eye.

(Amended by Stats. 1969, Ch. 1337.)



527

Any dispensing optician, optometrist, or physician and surgeon who violates this article is subject to disciplinary action by the board which issues his certificate to engage in practice.

(Added by Stats. 1963, Ch. 1380.)






ARTICLE 3 - Ophthalmia Neonatorum

550

As used in this article, “ophthalmia neonatorum,” independent of the nature of the infection, means any condition of the eye, or eyes, of any infant in which there is any inflammation, swelling or redness in either one or both of the eyes of any infant, either apart from or together with any unnatural discharge from the eye, or eyes, of any infant, at any time within two weeks after its birth.

As used in this article, “department” refers to the State Department of Health Services.

(Amended by Stats. 1978, Ch. 429.)



551

It is the duty of any physician, surgeon, obstetrician, midwife, nurse, maternity home or hospital of any nature, parent, relative, and any person or persons attendant upon, or assisting in any way whatsoever, either the mother or child, or both, at childbirth, to treat both eyes of the infant within two hours after birth with a prophylactic efficient treatment, and in all cases where the child develops within two weeks after its birth ophthalmia neonatorum, and such person knows it to exist, to report the case within 24 hours after knowledge, in such form as the department directs, to the local health officer of the county or city within which the mother of any such infant resides.

(Amended by Stats. 1978, Ch. 429.)



552

Any case of ophthalmia neonatorum or of blindness resulting from it upon which one accused of a violation of this article has been in attendance constitutes prima facie evidence of knowledge of the case by the one accused.

(Added by Stats. 1937, Ch. 419.)



553

All maternity homes, hospitals, and similar institutions wherein childbirths occur shall keep a record of all cases of ophthalmia neonatorum occurring or discovered therein. These records shall be in the form and contain the matters which the department prescribes.

(Amended by Stats. 1978, Ch. 429.)



554

The local health officer shall:

(a) Investigate each case filed with him in pursuance of this article, and all other cases coming to his attention.

(b) Report all cases of ophthalmia neonatorum coming to his knowledge, and the result of all investigations that he makes to the department, in such form as the department directs.

(c) Conform to such rules and regulations as the department promulgates for the purpose of carrying out the provisions of this article.

(Amended by Stats. 1978, Ch. 429.)



555

The State Department of Health Services shall:

(a) Enforce the provisions of this article.

(b) Promulgate rules and regulations necessary to carry out properly the provisions of this article.

(c) Print and publish any further advice and information concerning the dangers of ophthalmia neonatorum and the necessity for prompt and effective treatment thereof, as it deems necessary.

(d) Furnish without cost copies of this article to all physicians, midwives and such other persons as may be lawfully engaged in the practice of obstetrics or assisting at childbirths.

(e) Keep a proper record of any and all cases of ophthalmia neonatorum filed in its office in pursuance of this article, and as may come to its attention in any way, and such records shall constitute a part of the biennial report to the Governor and the Legislature.

(f) Report any and all violations of this article as may come to its attention to the district attorney of the county wherein any violation of any provision of this article has been committed, for the purpose of prosecution.

(Amended by Stats. 1977, Ch. 1252.)



556

The failure of any person mentioned in Section 551 to report, or the failure of any maternity home, hospital, or similar institution, to use the treatment prescribed in Section 551 and to record any and all cases of ophthalmia neonatorum, as directed in Section 553, or the failure or refusal of any person or institution, mentioned in this article, to obey any rule or regulation adopted by the department under this article constitutes a misdemeanor, and upon conviction thereof shall be fined, for the first offense not to exceed one hundred dollars ($100); for a second offense not to exceed two hundred dollars ($200); and for a third offense, and thereafter not to exceed four hundred dollars ($400) for each violation.

(Amended by Stats. 1983, Ch. 1092, Sec. 1. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



557

If the person is a physician, midwife, or is a person who is professionally employed, the third conviction is sufficient cause for the revocation of his license by the board which has jurisdiction over it.

(Added by Stats. 1937, Ch. 419.)



558

One-half of all fines collected hereunder shall go to the county wherein the prosecution was had, and the remaining one-half thereof shall go into the state treasury and constitute a special fund to be expended by the department for the purposes of carrying out the provisions of this article.

(Amended by Stats. 1978, Ch. 429.)






ARTICLE 4 - Frauds of Medical Records

580

No person, company, or association shall sell or barter or offer to sell or barter any medical degree, podiatric degree, or osteopathic degree, or chiropractic degree, or any other degree which is required for licensure, certification, or registration under this division, or any degree, certificate, transcript, or any other writing, made or purporting to be made pursuant to any laws regulating the licensing and registration or issuing of a certificate to physicians and surgeons, podiatrists, osteopathic physicians, chiropractors, persons lawfully engaged in any other system or mode of treating the sick or afflicted, or to any other person licensed, certified, or registered under this division.

(Amended by Stats. 1986, Ch. 220, Sec. 2. Effective June 30, 1986.)



581

No person, company, or association shall purchase or procure by barter or by any unlawful means or method, or have in possession any diploma, certificate, transcript, or any other writing with intent that it shall be used as evidence of the holder’s qualifications to practice as a physician and surgeon, osteopathic physician, podiatrist, any other system or mode of treating the sick or afflicted, as provided in the Medical Practice Act, Chapter 5 (commencing with Section 2000), or to practice as any other licentiate under this division or in any fraud of the law regulating this practice or, shall with fraudulent intent, alter in a material regard, any such diploma, certificate, transcript, or any other writing.

(Amended by Stats. 1986, Ch. 220, Sec. 3. Effective June 30, 1986.)



582

No person, company, or association shall use or attempt to use any diploma, certificate, transcript, or any other writing which has been purchased, fraudulently issued, illegally obtained, counterfeited, or materially altered, either as a certificate or as to character or color of certificate, to practice as a physician and surgeon, podiatrist, osteopathic physician, or a chiropractor, or to practice any other system or mode of treating the sick or afflicted, as provided in the Medical Practice Act, Chapter 5 (commencing with Section 2000) or to practice as any other licentiate under this division.

(Amended by Stats. 1986, Ch. 220, Sec. 4. Effective June 30, 1986.)



583

No person shall in any document or writing required of an applicant for examination, license, certificate, or registration under this division, the Osteopathic Initiative Act, or the Chiropractic Initiative Act, willfully make a false statement in a material regard.

(Amended by Stats. 1986, Ch. 220, Sec. 5. Effective June 30, 1986.)



584

No person shall violate the security of any examination, as defined in subdivision (a) of Section 123, or impersonate, attempt to impersonate, or solicit the impersonation of, another in any examination for a license, certificate, or registration to practice as provided in this division, the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or under any other law providing for the regulation of any other system or method of treating the sick or afflicted in this state.

(Amended by Stats. 1989, Ch. 1022, Sec. 5.)



585

Any person, company, or association violating the provisions of this article is guilty of a felony and upon conviction thereof shall be punishable by a fine of not less than two thousand dollars ($2,000) nor more than six thousand dollars ($6,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code. The enforcement remedies provided under this article are not exclusive and shall not preclude the use of any other criminal, civil, or administrative remedy.

(Amended by Stats. 2011, Ch. 15, Sec. 2. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 5 - Illegal Advertising

601

Every person who willfully writes, composes or publishes any notice or advertisement of any medicine or means for producing or facilitating a miscarriage or abortion, or who offers his services by any notice, advertisement, or otherwise, to assist in the accomplishment of any such purpose is guilty of a felony and shall be punished as provided in the Penal Code.

(Amended by Stats. 1971, Ch. 652.)






ARTICLE 6 - Unearned Rebates, Refunds and Discounts

650

(a) Except as provided in Chapter 2.3 (commencing with Section 1400) of Division 2 of the Health and Safety Code, the offer, delivery, receipt, or acceptance by any person licensed under this division or the Chiropractic Initiative Act of any rebate, refund, commission, preference, patronage dividend, discount, or other consideration, whether in the form of money or otherwise, as compensation or inducement for referring patients, clients, or customers to any person, irrespective of any membership, proprietary interest, or coownership in or with any person to whom these patients, clients, or customers are referred is unlawful.

(b) The payment or receipt of consideration for services other than the referral of patients which is based on a percentage of gross revenue or similar type of contractual arrangement shall not be unlawful if the consideration is commensurate with the value of the services furnished or with the fair rental value of any premises or equipment leased or provided by the recipient to the payer.

(c) The offer, delivery, receipt, or acceptance of any consideration between a federally qualified health center, as defined in Section 1396d(l)(2)(B) of Title 42 of the United States Code, and any individual or entity providing goods, items, services, donations, loans, or a combination thereof to the health center entity pursuant to a contract, lease, grant, loan, or other agreement, if that agreement contributes to the ability of the health center entity to maintain or increase the availability, or enhance the quality, of services provided to a medically underserved population served by the health center, shall be permitted only to the extent sanctioned or permitted by federal law.

(d) Except as provided in Chapter 2.3 (commencing with Section 1400) of Division 2 of the Health and Safety Code and in Sections 654.1 and 654.2 of this code, it shall not be unlawful for any person licensed under this division to refer a person to any laboratory, pharmacy, clinic (including entities exempt from licensure pursuant to Section 1206 of the Health and Safety Code), or health care facility solely because the licensee has a proprietary interest or coownership in the laboratory, pharmacy, clinic, or health care facility, provided, however, that the licensee’s return on investment for that proprietary interest or coownership shall be based upon the amount of the capital investment or proportional ownership of the licensee which ownership interest is not based on the number or value of any patients referred. Any referral excepted under this section shall be unlawful if the prosecutor proves that there was no valid medical need for the referral.

(e) Except as provided in Chapter 2.3 (commencing with Section 1400) of Division 2 of the Health and Safety Code and in Sections 654.1 and 654.2 of this code, it shall not be unlawful to provide nonmonetary remuneration, in the form of hardware, software, or information technology and training services, as described in subsections (x) and (y) of Section 1001.952 of Title 42 of the Code of Federal Regulations, as amended October 4, 2007, as published in the Federal Register (72 Fed. Reg. 56632 and 56644), and subsequently amended versions.

(f) “Health care facility” means a general acute care hospital, acute psychiatric hospital, skilled nursing facility, intermediate care facility, and any other health facility licensed by the State Department of Public Health under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code.

(g) A violation of this section is a public offense and is punishable upon a first conviction by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not exceeding fifty thousand dollars ($50,000), or by both that imprisonment and fine. A second or subsequent conviction is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by that imprisonment and a fine of fifty thousand dollars ($50,000).

(Amended by Stats. 2011, Ch. 15, Sec. 3. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



650.01

(a) Notwithstanding Section 650, or any other provision of law, it is unlawful for a licensee to refer a person for laboratory, diagnostic nuclear medicine, radiation oncology, physical therapy, physical rehabilitation, psychometric testing, home infusion therapy, or diagnostic imaging goods or services if the licensee or his or her immediate family has a financial interest with the person or in the entity that receives the referral.

(b) For purposes of this section and Section 650.02, the following shall apply:

(1) “Diagnostic imaging” includes, but is not limited to, all X-ray, computed axial tomography, magnetic resonance imaging nuclear medicine, positron emission tomography, mammography, and ultrasound goods and services.

(2) A “financial interest” includes, but is not limited to, any type of ownership interest, debt, loan, lease, compensation, remuneration, discount, rebate, refund, dividend, distribution, subsidy, or other form of direct or indirect payment, whether in money or otherwise, between a licensee and a person or entity to whom the licensee refers a person for a good or service specified in subdivision (a). A financial interest also exists if there is an indirect financial relationship between a licensee and the referral recipient including, but not limited to, an arrangement whereby a licensee has an ownership interest in an entity that leases property to the referral recipient. Any financial interest transferred by a licensee to any person or entity or otherwise established in any person or entity for the purpose of avoiding the prohibition of this section shall be deemed a financial interest of the licensee. For purposes of this paragraph, “direct or indirect payment” shall not include a royalty or consulting fee received by a physician and surgeon who has completed a recognized residency training program in orthopedics from a manufacturer or distributor as a result of his or her research and development of medical devices and techniques for that manufacturer or distributor. For purposes of this paragraph, “consulting fees” means those fees paid by the manufacturer or distributor to a physician and surgeon who has completed a recognized residency training program in orthopedics only for his or her ongoing services in making refinements to his or her medical devices or techniques marketed or distributed by the manufacturer or distributor, if the manufacturer or distributor does not own or control the facility to which the physician is referring the patient. A “financial interest” shall not include the receipt of capitation payments or other fixed amounts that are prepaid in exchange for a promise of a licensee to provide specified health care services to specified beneficiaries. A “financial interest” shall not include the receipt of remuneration by a medical director of a hospice, as defined in Section 1746 of the Health and Safety Code, for specified services if the arrangement is set out in writing, and specifies all services to be provided by the medical director, the term of the arrangement is for at least one year, and the compensation to be paid over the term of the arrangement is set in advance, does not exceed fair market value, and is not determined in a manner that takes into account the volume or value of any referrals or other business generated between parties.

(3) For the purposes of this section, “immediate family” includes the spouse and children of the licensee, the parents of the licensee, and the spouses of the children of the licensee.

(4) “Licensee” means a physician as defined in Section 3209.3 of the Labor Code.

(5) “Licensee’s office” means either of the following:

(A) An office of a licensee in solo practice.

(B) An office in which services or goods are personally provided by the licensee or by employees in that office, or personally by independent contractors in that office, in accordance with other provisions of law. Employees and independent contractors shall be licensed or certified when licensure or certification is required by law.

(6) “Office of a group practice” means an office or offices in which two or more licensees are legally organized as a partnership, professional corporation, or not-for-profit corporation, licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code, for which all of the following apply:

(A) Each licensee who is a member of the group provides substantially the full range of services that the licensee routinely provides, including medical care, consultation, diagnosis, or treatment through the joint use of shared office space, facilities, equipment, and personnel.

(B) Substantially all of the services of the licensees who are members of the group are provided through the group and are billed in the name of the group and amounts so received are treated as receipts of the group, except in the case of a multispecialty clinic, as defined in subdivision (l) of Section 1206 of the Health and Safety Code, physician services are billed in the name of the multispecialty clinic and amounts so received are treated as receipts of the multispecialty clinic.

(C) The overhead expenses of, and the income from, the practice are distributed in accordance with methods previously determined by members of the group.

(c) It is unlawful for a licensee to enter into an arrangement or scheme, such as a cross-referral arrangement, that the licensee knows, or should know, has a principal purpose of ensuring referrals by the licensee to a particular entity that, if the licensee directly made referrals to that entity, would be in violation of this section.

(d) No claim for payment shall be presented by an entity to any individual, third party payer, or other entity for a good or service furnished pursuant to a referral prohibited under this section.

(e) No insurer, self-insurer, or other payer shall pay a charge or lien for any good or service resulting from a referral in violation of this section.

(f) A licensee who refers a person to, or seeks consultation from, an organization in which the licensee has a financial interest, other than as prohibited by subdivision (a), shall disclose the financial interest to the patient, or the parent or legal guardian of the patient, in writing, at the time of the referral or request for consultation.

(1) If a referral, billing, or other solicitation is between one or more licensees who contract with a multispecialty clinic pursuant to subdivision (l) of Section 1206 of the Health and Safety Code or who conduct their practice as members of the same professional corporation or partnership, and the services are rendered on the same physical premises, or under the same professional corporation or partnership name, the requirements of this subdivision may be met by posting a conspicuous disclosure statement at the registration area or by providing a patient with a written disclosure statement.

(2) If a licensee is under contract with the Department of Corrections or the California Youth Authority, and the patient is an inmate or parolee of either respective department, the requirements of this subdivision shall be satisfied by disclosing financial interests to either the Department of Corrections or the California Youth Authority.

(g) A violation of subdivision (a) shall be a misdemeanor. The Medical Board of California shall review the facts and circumstances of any conviction pursuant to subdivision (a) and take appropriate disciplinary action if the licensee has committed unprofessional conduct. Violations of this section may also be subject to civil penalties of up to five thousand dollars ($5,000) for each offense, which may be enforced by the Insurance Commissioner, Attorney General, or a district attorney. A violation of subdivision (c), (d), or (e) is a public offense and is punishable upon conviction by a fine not exceeding fifteen thousand dollars ($15,000) for each violation and appropriate disciplinary action, including revocation of professional licensure, by the Medical Board of California or other appropriate governmental agency.

(h) This section shall not apply to referrals for services that are described in and covered by Sections 139.3 and 139.31 of the Labor Code.

(i) This section shall become operative on January 1, 1995.

(Amended by Stats. 1996, Ch. 817, Sec. 1. Effective January 1, 1997.)



650.02

The prohibition of Section 650.01 shall not apply to or restrict any of the following:

(a) A licensee may refer a patient for a good or service otherwise prohibited by subdivision (a) of Section 650.01 if the licensee’s regular practice is located where there is no alternative provider of the service within either 25 miles or 40 minutes traveling time, via the shortest route on a paved road. If an alternative provider commences furnishing the good or service for which a patient was referred pursuant to this subdivision, the licensee shall cease referrals under this subdivision within six months of the time at which the licensee knew or should have known that the alternative provider is furnishing the good or service. A licensee who refers to or seeks consultation from an organization in which the licensee has a financial interest under this subdivision shall disclose this interest to the patient or the patient’s parents or legal guardian in writing at the time of referral.

(b) A licensee, when the licensee or his or her immediate family has one or more of the following arrangements with another licensee, a person, or an entity, is not prohibited from referring a patient to the licensee, person, or entity because of the arrangement:

(1) A loan between a licensee and the recipient of the referral, if the loan has commercially reasonable terms, bears interest at the prime rate or a higher rate that does not constitute usury, is adequately secured, and the loan terms are not affected by either party’s referral of any person or the volume of services provided by either party.

(2) A lease of space or equipment between a licensee and the recipient of the referral, if the lease is written, has commercially reasonable terms, has a fixed periodic rent payment, has a term of one year or more, and the lease payments are not affected by either party’s referral of any person or the volume of services provided by either party.

(3) Ownership of corporate investment securities, including shares, bonds, or other debt instruments that may be purchased on terms generally available to the public and that are traded on a licensed securities exchange or NASDAQ, do not base profit distributions or other transfers of value on the licensee’s referral of persons to the corporation, do not have a separate class or accounting for any persons or for any licensees who may refer persons to the corporation, and are in a corporation that had, at the end of the corporation’s most recent fiscal year, or on average during the previous three fiscal years, stockholder equity exceeding seventy-five million dollars ($75,000,000).

(4) Ownership of shares in a regulated investment company as defined in Section 851(a) of the federal Internal Revenue Code, if the company had, at the end of the company’s most recent fiscal year, or on average during the previous three fiscal years, total assets exceeding seventy-five million dollars ($75,000,000).

(5) A one-time sale or transfer of a practice or property or other financial interest between a licensee and the recipient of the referral if the sale or transfer is for commercially reasonable terms and the consideration is not affected by either party’s referral of any person or the volume of services provided by either party.

(6) A personal services arrangement between a licensee or an immediate family member of the licensee and the recipient of the referral if the arrangement meets all of the following requirements:

(A) It is set out in writing and is signed by the parties.

(B) It specifies all of the services to be provided by the licensee or an immediate family member of the licensee.

(C) The aggregate services contracted for do not exceed those that are reasonable and necessary for the legitimate business purposes of the arrangement.

(D) A person who is referred by a licensee or an immediate family member of the licensee is informed in writing of the personal services arrangement that includes information on where a person may go to file a complaint against the licensee or the immediate family member of the licensee.

(E) The term of the arrangement is for at least one year.

(F) The compensation to be paid over the term of the arrangement is set in advance, does not exceed fair market value, and is not determined in a manner that takes into account the volume or value of any referrals or other business generated between the parties.

(G) The services to be performed under the arrangement do not involve the counseling or promotion of a business arrangement or other activity that violates any state or federal law.

(c) (1) A licensee may refer a person to a health facility, as defined in Section 1250 of the Health and Safety Code, or to any facility owned or leased by a health facility, if the recipient of the referral does not compensate the licensee for the patient referral, and any equipment lease arrangement between the licensee and the referral recipient complies with the requirements of paragraph (2) of subdivision (b).

(2) Nothing shall preclude this subdivision from applying to a licensee solely because the licensee has an ownership or leasehold interest in an entire health facility or an entity that owns or leases an entire health facility.

(3) A licensee may refer a person to a health facility for any service classified as an emergency under subdivision (a) or (b) of Section 1317.1 of the Health and Safety Code.

(4) A licensee may refer a person to any organization that owns or leases a health facility licensed pursuant to subdivision (a), (b), or (f) of Section 1250 of the Health and Safety Code if the licensee is not compensated for the patient referral, the licensee does not receive any payment from the recipient of the referral that is based or determined on the number or value of any patient referrals, and any equipment lease arrangement between the licensee and the referral recipient complies with the requirements of paragraph (2) of subdivision (b). For purposes of this paragraph, the ownership may be through stock or membership, and may be represented by a parent holding company that solely owns or controls both the health facility organization and the affiliated organization.

(d) A licensee may refer a person to a nonprofit corporation that provides physician services pursuant to subdivision (l) of Section 1206 of the Health and Safety Code if the nonprofit corporation is controlled through membership by one or more health facilities or health facility systems and the amount of compensation or other transfer of funds from the health facility or nonprofit corporation to the licensee is fixed annually, except for adjustments caused by physicians joining or leaving the groups during the year, and is not based on the number of persons utilizing goods or services specified in Section 650.01.

(e) A licensee compensated or employed by a university may refer a person for a physician service, to any facility owned or operated by the university, or to another licensee employed by the university, provided that the facility or university does not compensate the referring licensee for the patient referral. In the case of a facility that is totally or partially owned by an entity other than the university, but that is staffed by university physicians, those physicians may not refer patients to the facility if the facility compensates the referring physicians for those referrals.

(f) The prohibition of Section 650.01 shall not apply to any service for a specific patient that is performed within, or goods that are supplied by, a licensee’s office, or the office of a group practice. Further, the provisions of Section 650.01 shall not alter, limit, or expand a licensee’s ability to deliver, or to direct or supervise the delivery of, in-office goods or services according to the laws, rules, and regulations governing his or her scope of practice.

(g) The prohibition of Section 650.01 shall not apply to cardiac rehabilitation services provided by a licensee or by a suitably trained individual under the direct or general supervision of a licensee, if the services are provided to patients meeting the criteria for Medicare reimbursement for the services.

(h) The prohibition of Section 650.01 shall not apply if a licensee is in the office of a group practice and refers a person for services or goods specified in Section 650.01 to a multispecialty clinic, as defined in subdivision (l) of Section 1206 of the Health and Safety Code.

(i) The prohibition of Section 650.01 shall not apply to health care services provided to an enrollee of a health care service plan licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(j) The prohibition of Section 650.01 shall not apply to a request by a pathologist for clinical diagnostic laboratory tests and pathological examination services, a request by a radiologist for diagnostic radiology services, or a request by a radiation oncologist for radiation therapy if those services are furnished by, or under the supervision of, the pathologist, radiologist, or radiation oncologist pursuant to a consultation requested by another physician.

(k) This section shall not apply to referrals for services that are described in and covered by Sections 139.3 and 139.31 of the Labor Code.

(l) This section shall become operative on January 1, 1995.

(Amended by Stats. 2002, Ch. 309, Sec. 1. Effective January 1, 2003.)



650.1

(a) Any amount payable to any hospital, as defined in Section 4028, or any person or corporation prohibited from pharmacy permit ownership by subdivision (a) of Section 4111 under any rental, lease or service arrangement with respect to the furnishing or supply of pharmaceutical services and products, which is determined as a percentage, fraction, or portion of (1) the charges to patients or of (2) any measure of hospital or pharmacy revenue or cost, for pharmaceuticals and pharmaceutical services is prohibited.

(b) Any lease or rental arrangement existing on the effective date of this section shall be in full compliance with subdivision (a) by January 1, 1986.

(c) Any lease or rental agreement entered into prior to January 1, 1980, that extends beyond the effective date of this section shall be construed to be in compliance with this section until its expiration or the expiration of any option which is contained in any such lease or rental agreement provided that the lease or rental agreement contains provisions which limit pharmacy charges to the amounts not in excess of the prevailing charges in similar hospitals in the general geographic area.

(d) The California State Board of Pharmacy, the Medical Board of California, and the State Department of Health Services shall enforce this section and may require information from any person as is necessary for the enforcement of this section. It shall be the duty of the licensees of the respective regulatory agencies to produce the requisite evidence to show compliance with this section. Violations of this section shall be deemed to be the mutual responsibility of both lessee and lessor, and shall be grounds for disciplinary action or other sanctions against both.

(Amended by Stats. 2000, Ch. 836, Sec. 1. Effective January 1, 2001.)



650.2

Notwithstanding Section 650 or any other provision of law, it shall not be unlawful for a person licensed pursuant to Chapter 4 (commencing with Section 1600) of Division 2 or any other person, to participate in or operate a group advertising and referral service for dentists if all of the following conditions are met:

(a) The patient referrals by the service result from patient-initiated responses to service advertising.

(b) The service advertises, if at all, in conformity with Section 651 and subdivisions (i) and (l) of Section 1680.

(c) The service does not employ a solicitor within the meaning of subdivision (j) of Section 1680.

(d) The service does not impose a fee on the member dentists dependent upon the number of referrals or amount of professional fees paid by the patient to the dentist.

(e) Participating dentists charge no more than their usual and customary fees to any patient referred.

(f) The service registers with the Board of Dental Examiners of California, providing its name and address.

(g) The service files with the Board of Dental Examiners of California a copy of the standard form contract that regulates its relationship with member dentists, which contract shall be confidential and not open to public inspection.

(h) If more than 50 percent of its referrals are made to one individual, association, partnership, corporation, or group of three or more dentists, the service discloses that fact in all public communications, including, but not limited to, communication by means of television, radio, motion picture, newspaper, book, or list or directory of healing arts practitioners.

(i) When member dentists pay any fee to the service, any advertisement by the service shall clearly and conspicuously disclose that fact by including a statement as follows: “Paid for by participating dentists.” In print advertisements, the required statement shall be in at least 9-point type. In radio advertisements, the required statement shall be articulated so as to be clearly audible and understandable by the radio audience. In television advertisements, the required statement shall be either clearly audible and understandable to the television audience, or displayed in a written form that remains clearly visible for at least five seconds to the television audience. This subdivision shall be operative on and after July 1, 1994.

The Board of Dental Examiners of California may adopt regulations necessary to enforce and administer this section.

The Board of Dental Examiners may suspend or revoke the registration of any service that fails to comply with the requirements of subdivision (i). No service may reregister with the board if it has a registration that is currently under suspension for a violation of subdivision (i), nor may a service reregister with the board if it had a registration revoked by the board for a violation of subdivision (i) less than one year after that revocation.

The Board of Dental Examiners of California may petition the superior court of any county for the issuance of an injunction restraining any conduct which constitutes a violation of this section.

It is unlawful and shall constitute a misdemeanor for a person to operate a group advertising and referral service for dentists without providing its name and address to the Board of Dental Examiners of California.

It is the intent of the Legislature in enacting this section not to otherwise affect the prohibitions provided in Section 650. The Legislature intends to allow the pooling of resources by dentists for the purposes of advertising.

This section shall not be construed in any manner which would authorize a referral service to engage in the practice of dentistry.

(Amended by Stats. 1993, Ch. 648, Sec. 1. Effective January 1, 1994.)



650.3

(a) Notwithstanding the provisions of Section 650 or any other provision of law, it shall not be unlawful for a person licensed pursuant to the Chiropractic Act, or any other person, to participate in or operate a group advertising and referral service for chiropractors if all of the following conditions are met:

(1) Patient referrals by the service are the result of patient initiated responses to service advertising.

(2) The service advertises, if at all, in conformity with Section 651.

(3) The service does not employ a solicitor.

(4) The service does not impose a fee on the member chiropractors that is dependent upon the number of referrals or amount of professional fees paid by the patient to the chiropractor.

(5) Participating chiropractors charge no more than their usual and customary fees to any patient referred.

(6) The service registers with the State Board of Chiropractic Examiners, providing its name and address.

(7) The service files with the State Board of Chiropractic Examiners a copy of the standard form contract that regulates its relationship with member chiropractors, which contract shall be confidential and not open to public inspection.

(8) If more than 50 percent of its referrals are made to one individual, association, partnership, corporation, or group of three or more chiropractors, the service discloses that fact in all public communications, including, but not limited to, communication by means of television, radio, motion picture, newspaper, book, or list or directory of healing arts practitioners.

(b) The State Board of Chiropractic Examiners may adopt regulations necessary to enforce and administer this section.

(c) The State Board of Chiropractic Examiners or 10 individual licensed chiropractors may petition the superior court of any county for the issuance of an injunction restraining any conduct which constitutes a violation of this section.

(d) It is unlawful and shall constitute a misdemeanor for a person to operate a group advertising and referral service for chiropractors without providing its name and address to the State Board of Chiropractic Examiners.

(e) It is the intent of the Legislature in enacting this section not to otherwise affect the prohibitions provided in Section 650. The Legislature intends to allow the pooling of resources by chiropractors for the purpose of advertising.

(f) This section shall not be construed in any manner which would authorize a service to engage in the practice of chiropractic.

(Added by Stats. 1992, Ch. 856, Sec. 1. Effective January 1, 1993.)



650.4

(a) Notwithstanding Section 650, subdivision (o) of Section 4982, or any other provision of law, it shall not be unlawful for a person licensed pursuant to Chapter 13 (commencing with Section 4980) or any other person, to participate in or operate a group advertising and referral service for marriage and family therapists if all of the following conditions are met:

(1) The patient referrals by the service are the result of patient-initiated responses to service advertising.

(2) The service advertises, if at all, in conformity with Section 651 and subdivision (p) of Section 4982.

(3) The service does not employ a solicitor to solicit prospective patients or clients.

(4) The service does not impose a fee on the member marriage and family therapists that is dependent upon the number of referrals or amount of professional fees paid by the patient to the marriage and family therapist.

(5) Participating marriage and family therapists charge no more than their usual and customary fees to any patient referred.

(6) The service registers with the Board of Behavioral Sciences, providing its name, street address, and telephone number.

(7) The service files with the Board of Behavioral Sciences a copy of the standard form contract that regulates its relationship with member marriage and family therapists, which contract shall be confidential and not open to public inspection.

(8) If more than 50 percent of its referrals are made to one individual, association, partnership, corporation, or group of three or more marriage and family therapists, the service discloses that fact in all public communications, including, but not limited to, communications by means of television, radio, motion picture, newspaper, book, list, or directory of healing arts practitioners.

(9) (A) When member marriage and family therapists pay any fee to the service, any advertisement by the service shall clearly and conspicuously disclose that fact by including a statement as follows: “Paid for by participating marriage and family therapists.” In print advertisements, the required statement shall be in at least 9-point type. In radio advertisements, the required statement shall be articulated so as to be clearly audible and understandable by the radio audience. In television advertisements, the required statement shall be either clearly audible and understandable to the television audience, or displayed in a written form that remains clearly visible to the television audience for at least five seconds.

(B) The Board of Behavioral Sciences may suspend or revoke the registration of any service that fails to comply with subparagraph (A). No service may reregister with the board if its registration currently is under suspension for a violation of subparagraph (A), nor may a service reregister with the board for a period of one year after it has had a registration revoked by the board for a violation of subparagraph (A).

(b) The Board of Behavioral Sciences may adopt regulations necessary to enforce and administer this section.

(c) The Board of Behavioral Sciences or 10 individual licensed marriage and family therapists may petition the superior court of any county for the issuance of an injunction restraining any conduct that constitutes a violation of this section.

(d) It is unlawful and shall constitute a misdemeanor for a person to operate a group advertising and referral service for marriage and family therapists without providing its name, address, and telephone number to the Board of Behavioral Sciences.

(e) It is the intent of the Legislature in enacting this section not to otherwise affect the prohibitions of Section 650. The Legislature intends to allow the pooling of resources by marriage and family therapists for the purpose of advertising.

(f) This section shall not be construed in any manner that would authorize a referral service to engage in the practice of marriage and family therapy.

(Amended by Stats. 2002, Ch. 1013, Sec. 5. Effective January 1, 2003.)



651

(a) It is unlawful for any person licensed under this division or under any initiative act referred to in this division to disseminate or cause to be disseminated any form of public communication containing a false, fraudulent, misleading, or deceptive statement, claim, or image for the purpose of or likely to induce, directly or indirectly, the rendering of professional services or furnishing of products in connection with the professional practice or business for which he or she is licensed. A “public communication” as used in this section includes, but is not limited to, communication by means of mail, television, radio, motion picture, newspaper, book, list or directory of healing arts practitioners, Internet, or other electronic communication.

(b) A false, fraudulent, misleading, or deceptive statement, claim, or image includes a statement or claim that does any of the following:

(1) Contains a misrepresentation of fact.

(2) Is likely to mislead or deceive because of a failure to disclose material facts.

(3) (A) Is intended or is likely to create false or unjustified expectations of favorable results, including the use of any photograph or other image that does not accurately depict the results of the procedure being advertised or that has been altered in any manner from the image of the actual subject depicted in the photograph or image.

(B) Use of any photograph or other image of a model without clearly stating in a prominent location in easily readable type the fact that the photograph or image is of a model is a violation of subdivision (a). For purposes of this paragraph, a model is anyone other than an actual patient, who has undergone the procedure being advertised, of the licensee who is advertising for his or her services.

(C) Use of any photograph or other image of an actual patient that depicts or purports to depict the results of any procedure, or presents “before” and “after” views of a patient, without specifying in a prominent location in easily readable type size what procedures were performed on that patient is a violation of subdivision (a). Any “before” and “after” views (i) shall be comparable in presentation so that the results are not distorted by favorable poses, lighting, or other features of presentation, and (ii) shall contain a statement that the same “before” and “after” results may not occur for all patients.

(4) Relates to fees, other than a standard consultation fee or a range of fees for specific types of services, without fully and specifically disclosing all variables and other material factors.

(5) Contains other representations or implications that in reasonable probability will cause an ordinarily prudent person to misunderstand or be deceived.

(6) Makes a claim either of professional superiority or of performing services in a superior manner, unless that claim is relevant to the service being performed and can be substantiated with objective scientific evidence.

(7) Makes a scientific claim that cannot be substantiated by reliable, peer reviewed, published scientific studies.

(8) Includes any statement, endorsement, or testimonial that is likely to mislead or deceive because of a failure to disclose material facts.

(c) Any price advertisement shall be exact, without the use of phrases, including, but not limited to, “as low as,” “and up,” “lowest prices,” or words or phrases of similar import. Any advertisement that refers to services, or costs for services, and that uses words of comparison shall be based on verifiable data substantiating the comparison. Any person so advertising shall be prepared to provide information sufficient to establish the accuracy of that comparison. Price advertising shall not be fraudulent, deceitful, or misleading, including statements or advertisements of bait, discount, premiums, gifts, or any statements of a similar nature. In connection with price advertising, the price for each product or service shall be clearly identifiable. The price advertised for products shall include charges for any related professional services, including dispensing and fitting services, unless the advertisement specifically and clearly indicates otherwise.

(d) Any person so licensed shall not compensate or give anything of value to a representative of the press, radio, television, or other communication medium in anticipation of, or in return for, professional publicity unless the fact of compensation is made known in that publicity.

(e) Any person so licensed may not use any professional card, professional announcement card, office sign, letterhead, telephone directory listing, medical list, medical directory listing, or a similar professional notice or device if it includes a statement or claim that is false, fraudulent, misleading, or deceptive within the meaning of subdivision (b).

(f) Any person so licensed who violates this section is guilty of a misdemeanor. A bona fide mistake of fact shall be a defense to this subdivision, but only to this subdivision.

(g) Any violation of this section by a person so licensed shall constitute good cause for revocation or suspension of his or her license or other disciplinary action.

(h) Advertising by any person so licensed may include the following:

(1) A statement of the name of the practitioner.

(2) A statement of addresses and telephone numbers of the offices maintained by the practitioner.

(3) A statement of office hours regularly maintained by the practitioner.

(4) A statement of languages, other than English, fluently spoken by the practitioner or a person in the practitioner’s office.

(5) (A) A statement that the practitioner is certified by a private or public board or agency or a statement that the practitioner limits his or her practice to specific fields.

(B) A statement of certification by a practitioner licensed under Chapter 7 (commencing with Section 3000) shall only include a statement that he or she is certified or eligible for certification by a private or public board or parent association recognized by that practitioner’s licensing board.

(C) A physician and surgeon licensed under Chapter 5 (commencing with Section 2000) by the Medical Board of California may include a statement that he or she limits his or her practice to specific fields, but shall not include a statement that he or she is certified or eligible for certification by a private or public board or parent association, including, but not limited to, a multidisciplinary board or association, unless that board or association is (i) an American Board of Medical Specialties member board, (ii) a board or association with equivalent requirements approved by that physician and surgeon’s licensing board, or (iii) a board or association with an Accreditation Council for Graduate Medical Education approved postgraduate training program that provides complete training in that specialty or subspecialty. A physician and surgeon licensed under Chapter 5 (commencing with Section 2000) by the Medical Board of California who is certified by an organization other than a board or association referred to in clause (i), (ii), or (iii) shall not use the term “board certified” in reference to that certification, unless the physician and surgeon is also licensed under Chapter 4 (commencing with Section 1600) and the use of the term “board certified” in reference to that certification is in accordance with subparagraph (A). A physician and surgeon licensed under Chapter 5 (commencing with Section 2000) by the Medical Board of California who is certified by a board or association referred to in clause (i), (ii), or (iii) shall not use the term “board certified” unless the full name of the certifying board is also used and given comparable prominence with the term “board certified” in the statement.

For purposes of this subparagraph, a “multidisciplinary board or association” means an educational certifying body that has a psychometrically valid testing process, as determined by the Medical Board of California, for certifying medical doctors and other health care professionals that is based on the applicant’s education, training, and experience.

For purposes of the term “board certified,” as used in this subparagraph, the terms “board” and “association” mean an organization that is an American Board of Medical Specialties member board, an organization with equivalent requirements approved by a physician and surgeon’s licensing board, or an organization with an Accreditation Council for Graduate Medical Education approved postgraduate training program that provides complete training in a specialty or subspecialty.

The Medical Board of California shall adopt regulations to establish and collect a reasonable fee from each board or association applying for recognition pursuant to this subparagraph. The fee shall not exceed the cost of administering this subparagraph. Notwithstanding Section 2 of Chapter 1660 of the Statutes of 1990, this subparagraph shall become operative July 1, 1993. However, an administrative agency or accrediting organization may take any action contemplated by this subparagraph relating to the establishment or approval of specialist requirements on and after January 1, 1991.

(D) A doctor of podiatric medicine licensed under Chapter 5 (commencing with Section 2000) by the Medical Board of California may include a statement that he or she is certified or eligible or qualified for certification by a private or public board or parent association, including, but not limited to, a multidisciplinary board or association, if that board or association meets one of the following requirements: (i) is approved by the Council on Podiatric Medical Education, (ii) is a board or association with equivalent requirements approved by the California Board of Podiatric Medicine, or (iii) is a board or association with the Council on Podiatric Medical Education approved postgraduate training programs that provide training in podiatric medicine and podiatric surgery. A doctor of podiatric medicine licensed under Chapter 5 (commencing with Section 2000) by the Medical Board of California who is certified by a board or association referred to in clause (i), (ii), or (iii) shall not use the term “board certified” unless the full name of the certifying board is also used and given comparable prominence with the term “board certified” in the statement. A doctor of podiatric medicine licensed under Chapter 5 (commencing with Section 2000) by the Medical Board of California who is certified by an organization other than a board or association referred to in clause (i), (ii), or (iii) shall not use the term “board certified” in reference to that certification.

For purposes of this subparagraph, a “multidisciplinary board or association” means an educational certifying body that has a psychometrically valid testing process, as determined by the California Board of Podiatric Medicine, for certifying doctors of podiatric medicine that is based on the applicant’s education, training, and experience. For purposes of the term “board certified,” as used in this subparagraph, the terms “board” and “association” mean an organization that is a Council on Podiatric Medical Education approved board, an organization with equivalent requirements approved by the California Board of Podiatric Medicine, or an organization with a Council on Podiatric Medical Education approved postgraduate training program that provides training in podiatric medicine and podiatric surgery.

The California Board of Podiatric Medicine shall adopt regulations to establish and collect a reasonable fee from each board or association applying for recognition pursuant to this subparagraph, to be deposited in the State Treasury in the Podiatry Fund, pursuant to Section 2499. The fee shall not exceed the cost of administering this subparagraph.

(6) A statement that the practitioner provides services under a specified private or public insurance plan or health care plan.

(7) A statement of names of schools and postgraduate clinical training programs from which the practitioner has graduated, together with the degrees received.

(8) A statement of publications authored by the practitioner.

(9) A statement of teaching positions currently or formerly held by the practitioner, together with pertinent dates.

(10) A statement of his or her affiliations with hospitals or clinics.

(11) A statement of the charges or fees for services or commodities offered by the practitioner.

(12) A statement that the practitioner regularly accepts installment payments of fees.

(13) Otherwise lawful images of a practitioner, his or her physical facilities, or of a commodity to be advertised.

(14) A statement of the manufacturer, designer, style, make, trade name, brand name, color, size, or type of commodities advertised.

(15) An advertisement of a registered dispensing optician may include statements in addition to those specified in paragraphs (1) to (14), inclusive, provided that any statement shall not violate subdivision (a), (b), (c), or (e) or any other section of this code.

(16) A statement, or statements, providing public health information encouraging preventative or corrective care.

(17) Any other item of factual information that is not false, fraudulent, misleading, or likely to deceive.

(i) Each of the healing arts boards and examining committees within Division 2 shall adopt appropriate regulations to enforce this section in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

Each of the healing arts boards and committees and examining committees within Division 2 shall, by regulation, define those efficacious services to be advertised by businesses or professions under their jurisdiction for the purpose of determining whether advertisements are false or misleading. Until a definition for that service has been issued, no advertisement for that service shall be disseminated. However, if a definition of a service has not been issued by a board or committee within 120 days of receipt of a request from a licensee, all those holding the license may advertise the service. Those boards and committees shall adopt or modify regulations defining what services may be advertised, the manner in which defined services may be advertised, and restricting advertising that would promote the inappropriate or excessive use of health services or commodities. A board or committee shall not, by regulation, unreasonably prevent truthful, nondeceptive price or otherwise lawful forms of advertising of services or commodities, by either outright prohibition or imposition of onerous disclosure requirements. However, any member of a board or committee acting in good faith in the adoption or enforcement of any regulation shall be deemed to be acting as an agent of the state.

(j) The Attorney General shall commence legal proceedings in the appropriate forum to enjoin advertisements disseminated or about to be disseminated in violation of this section and seek other appropriate relief to enforce this section. Notwithstanding any other provision of law, the costs of enforcing this section to the respective licensing boards or committees may be awarded against any licensee found to be in violation of any provision of this section. This shall not diminish the power of district attorneys, county counsels, or city attorneys pursuant to existing law to seek appropriate relief.

(k) A physician and surgeon or doctor of podiatric medicine licensed pursuant to Chapter 5 (commencing with Section 2000) by the Medical Board of California who knowingly and intentionally violates this section may be cited and assessed an administrative fine not to exceed ten thousand dollars ($10,000) per event. Section 125.9 shall govern the issuance of this citation and fine except that the fine limitations prescribed in paragraph (3) of subdivision (b) of Section 125.9 shall not apply to a fine under this subdivision.

(Amended by Stats. 2011, Ch. 385, Sec. 1. Effective January 1, 2012.)



651.3

(a) Any labor organization, bona fide employee group or bona fide employee association having contracted health care services from a health care service plan under the Knox-Keene Health Care Service Plan Act of 1975 (commencing with Section 1340 of the Health and Safety Code) may inform its members as to the benefits available and the charges therefor.

(b) Any new or revised written advertising or solicitation, or any form of evidence of coverage adopted by a health care service plan under the Knox-Keene Health Care Service Plan Act of 1975 (commencing with Section 1340 of the Health and Safety Code) for distribution to members pursuant to subdivision (a) shall comply with the provisions of the Knox-Keene Health Care Service Plan Act of 1975 and the regulations thereunder.

(c) Any labor organization, bona fide employee group or bona fide employee association, contracting for a health care service plan under this section, shall not derive any profit from such plan.

Nothing contained in this section shall be construed as authorizing a provider of medical assistance, including a prepaid health plan, under the Medi-Cal Act or the Waxman-Duffy Prepaid Health Plan Act to advertise in violation of any of the provisions of such acts and regulations developed thereto.

(Amended by Stats. 1981, Ch. 662, Sec. 1.)



652

Violation of this article in the case of a licensed person constitutes unprofessional conduct and grounds for suspension or revocation of his or her license by the board by whom he or she is licensed, or if a license has been issued in connection with a place of business, then for the suspension or revocation of the place of business in connection with which the violation occurs. The proceedings for suspension or revocation shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and each board shall have all the powers granted therein. However, in the case of a licensee of the State Department of Health Services, the proceedings shall be conducted in accordance with Section 110171 of the Health and Safety Code. In addition, any violation constitutes a misdemeanor as to any and all persons offering, delivering, receiving, accepting, or participating in any rebate, refund, commission, preference, patronage dividend, unearned discount, or consideration, whether or not licensed under this division, and is punishable by imprisonment in the county jail not exceeding six months, by a fine not exceeding two thousand five hundred dollars ($2,500), or by both the imprisonment and fine.

(Amended by Stats. 1997, Ch. 220, Sec. 3. Effective August 4, 1997.)



652.5

Except as otherwise provided in this article, any violation of this article constitutes a misdemeanor as to any and all persons, whether or not licensed under this division, and is punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both the imprisonment and fine.

(Amended by Stats. 1994, Ch. 1206, Sec. 6. Effective January 1, 1995.)



653

The word “person” as used in this article includes an individual, firm, partnership, association, corporation, limited liability company, or cooperative association.

(Amended by Stats. 1994, Ch. 1010, Sec. 3. Effective January 1, 1995.)



654

No person licensed under Chapter 5 (commencing with Section 2000) of this division may have any membership, proprietary interest or coownership in any form in or with any person licensed under Chapter 5.5 (commencing with Section 2550) of this division to whom patients, clients or customers are referred or any profit-sharing arrangements.

(Amended by Stats. 1979, Ch. 688.)



654.1

Persons licensed under Chapter 4 (commencing with Section 1600) of this division or licensed under Chapter 5 (commencing with Section 2000) of this division or licensed under any initiative act referred to in this division relating to osteopaths may not refer patients, clients, or customers to any clinical laboratory licensed under Section 1265 in which the licensee has any membership, proprietary interest, or coownership in any form, or has any profit-sharing arrangement, unless the licensee at the time of making such referral discloses in writing such interest to the patient, client, or customer. The written disclosure shall indicate that the patient may choose any clinical laboratory for purposes of having any laboratory work or assignment performed.

This section shall not apply to persons who are members of a medical group which contracts to provide medical care to members of a group practice prepayment plan registered under the Knox-Keene Health Care Service Act of 1975, Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

This section shall not apply to any referral to a clinical laboratory which is owned and operated by a health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code.

This section does not prohibit the acceptance of evaluation specimens for proficiency testing or referral of specimens or such assignment from one clinical laboratory to another clinical laboratory, either licensed or exempt under this chapter, providing the report indicates clearly the laboratory performing the test.

“Proprietary interest” does not include ownership of a building where space is leased to a clinical laboratory at the prevailing rate under a straight lease arrangement.

A violation of this section is a public offense and is punishable upon a first conviction by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine. A second or subsequent conviction shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 4. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



654.2

(a) It is unlawful for any person licensed under this division or under any initiative act referred to in this division to charge, bill, or otherwise solicit payment from a patient on behalf of, or refer a patient to, an organization in which the licensee, or the licensee’s immediate family, has a significant beneficial interest, unless the licensee first discloses in writing to the patient, that there is such an interest and advises the patient that the patient may choose any organization for the purpose of obtaining the services ordered or requested by the licensee.

(b) The disclosure requirements of subdivision (a) may be met by posting a conspicuous sign in an area which is likely to be seen by all patients who use the facility or by providing those patients with a written disclosure statement. Where referrals, billings, or other solicitations are between licensees who contract with multispecialty clinics pursuant to subdivision (l) of Section 1206 of the Health and Safety Code or who conduct their practice as members of the same professional corporation or partnership, and the services are rendered on the same physical premises, or under the same professional corporation or partnership name, the requirements of subdivision (a) may be met by posting a conspicuous disclosure statement at a single location which is a common area or registration area or by providing those patients with a written disclosure statement.

(c) On and after July 1, 1987, persons licensed under this division or under any initiative act referred to in this division shall disclose in writing to any third-party payer for the patient, when requested by the payer, organizations in which the licensee, or any member of the licensee’s immediate family, has a significant beneficial interest and to which patients are referred. The third-party payer shall not request this information from the provider more than once a year.

Nothing in this section shall be construed to serve as the sole basis for the denial or delay of payment of claims by third party payers.

(d) For the purposes of this section, the following terms have the following meanings:

(1) “Immediate family” includes the spouse and children of the licensee, the parents of the licensee and licensee’s spouse, and the spouses of the children of the licensee.

(2) “Significant beneficial interest” means any financial interest that is equal to or greater than the lesser of the following:

(A) Five percent of the whole.

(B) Five thousand dollars ($5,000).

(3) A third-party payer includes any health care service plan, self-insured employee welfare benefit plan, disability insurer, nonprofit hospital service plan, or private group or indemnification insurance program.

A third party payer does not include a prepaid capitated plan licensed under the Knox-Keene Health Care Service Plan Act of 1975 or Chapter 11a (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code.

(e) This section shall not apply to a “significant beneficial interest” which is limited to ownership of a building where the space is leased to the organization at the prevailing rate under a straight lease agreement or to any interest held in publicly traded stocks.

(f) (1) This section does not prohibit the acceptance of evaluation specimens for proficiency testing or referral of specimens or assignment from one clinical laboratory to another clinical laboratory, either licensed or exempt under this chapter, if the report indicates clearly the name of the laboratory performing the test.

(2) This section shall not apply to relationships governed by other provisions of this article nor is this section to be construed as permitting relationships or interests that are prohibited by existing law on the effective date of this section.

(3) The disclosure requirements of this section shall not be required to be given to any patient, customer, or his or her representative, if the licensee, organization, or entity is providing or arranging for health care services pursuant to a prepaid capitated contract with the State Department of Health Services.

(Amended by Stats. 1986, Ch. 881, Sec. 1.)



654.3

(a) For purposes of this section, the following definitions shall apply:

(1) “Licensee” means an individual, firm, partnership, association, corporation, limited liability company, or cooperative association licensed under this division or under any initiative act or division referred to in this division.

(2) “Licensee’s office” means either of the following:

(A) An office of a licensee in solo practice.

(B) An office in which services or goods are personally provided by the licensee or by employees in that office, or personally by independent contractors in that office, in accordance with law. Employees and independent contractors shall be licensed or certified when licensure or certification is required by law.

(3) “Open-end credit” means credit extended by a creditor under a plan in which the creditor reasonably contemplates repeated transactions, the creditor may impose a finance charge from time to time on an outstanding unpaid balance, and the amount of credit that may be extended to the debtor during the term of the plan, up to any limit set by the creditor, is generally made available to the extent that any outstanding balance is repaid.

(4) “Patient” includes, but is not limited to, the patient’s parent or other legal representative.

(b) It is unlawful for a licensee, or employee or agent of that licensee, to charge treatment or costs to an open-end credit or loan, that is extended by a third party and that is arranged for, or established in, that licensee’s office, before the date upon which the treatment is rendered or costs are incurred, without first providing the patient with a treatment plan, as required by subdivision (e) and a list of which treatment and services are being charged in advance of rendering or incurring of costs.

(c) A licensee shall, within 15 business days of a patient’s request, refund to the lender any payment received through credit or a loan extended by a third party that is arranged for, or established in, that licensee’s office for treatment that has not been rendered or costs that have not been incurred.

(d) A licensee, or an employee or agent of that licensee, shall not arrange for or establish credit or a loan extended by a third party for a patient without first providing the following written or electronic notice, on one page or screen, respectively, in at least 14-point type, and obtaining a signature from the patient:

“Credit or Loan for Health Care Services

The attached application and information is for a credit card/line of credit or loan to help you finance your health care treatment. You should know that:

You are applying for a ____credit card/line of credit or a ____loan for $____.

You do not have to apply for the credit card/line of credit or loan. You may pay your health care provider for treatment in another manner.

This credit card/line of credit or loan is not a payment plan with the provider’s office; it is credit with, or a loan made by, [name of company issuing the credit card/line of credit or loan]. Your health care provider does not work for this company.

Before applying for this credit card/line of credit or loan, you have the right to a written treatment plan from your health care provider that includes the anticipated treatment to be provided and the estimated costs of each service.

If you are approved for a credit card/line of credit or loan, your health care provider can only charge treatment and laboratory costs to that credit card/line of credit or loan when you get the treatment or the health care provider incurs costs unless your health care provider has first given you a list of treatments that you are paying for in advance and the cost for each treatment or service.

You have the right to receive a credit to your credit card/line of credit or loan account refunded for any costs charged to the credit card/line of credit or loan for treatment that has not been rendered or costs that your health care provider has not incurred. Your health care provider must refund the amount of the charges to the lender within 15 business days of your request, after which the lender will credit your account.

Please read carefully the terms and conditions of this credit card/line of credit or loan, including any promotional offers.

You may be required to pay interest rates on the amount charged to the credit card/line of credit or the amount of the loan. If you miss a payment or do not pay on time, you may have to pay a penalty on the entire cost of your procedure and a higher interest rate.

You may use this credit card/line of credit or loan for payments toward subsequent health care services.

If you do not pay the money that you owe the company that provides you with a credit card/line of credit or loan, your missed payments can appear on your credit report and could hurt your credit rating. You could also be sued.

[Patient’s Signature]”

(e) Prior to arranging for or establishing credit or a loan extended by a third party, a licensee shall give a patient a written treatment plan. The treatment plan shall include each anticipated service to be provided and the estimated cost of each service. If a patient is covered by a private or government medical benefit plan or medical insurance, from which the licensee takes assignment of benefits, the treatment plan shall indicate the patient’s private or government-estimated share of cost for each service. If the licensee does not take assignment of benefits from a patient’s medical benefit plan or insurance, the treatment plan shall indicate that the treatment may or may not be covered by a patient’s medical benefit or insurance plan, and that the patient has the right to confirm medical benefit or insurance information from the patient’s plan, insurer, or employer before beginning treatment.

(f) A licensee, or an employee or agent of that licensee, shall not arrange for or establish credit or a loan extended by a third party for a patient with whom the licensee, or an employee or agent of that licensee, communicates primarily in a language other than English that is one of the Medi-Cal threshold languages, unless the written notice information required by subdivision (d) is also provided in that language.

(g) A licensee, or an employee or agent of that licensee, shall not arrange for or establish credit or a loan that is extended by a third party for a patient who has been administered or is under the influence of general anesthesia, conscious sedation, or nitrous oxide.

(h) A patient who suffers any damage as a result of the use or employment by any person of a method, act, or practice that willfully violates this section may seek the relief provided by Chapter 4 (commencing with Section 1780) of Title 1.5 of Part 4 of Division 3 of the Civil Code.

(i) The rights, remedies, and penalties established by this article are cumulative, and shall not supersede the rights, remedies, or penalties established under other laws.

(Repealed and added by Stats. 2014, Ch. 256, Sec. 2. Effective January 1, 2015.)



655

(a) No person licensed under Chapter 7 (commencing with Section 3000) of this division may have any membership, proprietary interest, coownership, landlord-tenant relationship, or any profit-sharing arrangement in any form, directly or indirectly, with any person licensed under Chapter 5.5 (commencing with Section 2550) of this division.

(b) No person licensed under Chapter 5.5 (commencing with Section 2550) of this division may have any membership, proprietary interest, coownership, landlord-tenant relationship, or any profit sharing arrangement in any form directly or indirectly with any person licensed under Chapter 7 (commencing with Section 3000) of this division.

(c) No person licensed under Chapter 7 (commencing with Section 3000) of this division may have any membership, proprietary interest, coownership, landlord-tenant relationship, or any profit-sharing arrangement in any form, directly or indirectly, either by stock ownership, interlocking directors, trusteeship, mortgage, trust deed, or otherwise with any person who is engaged in the manufacture, sale, or distribution to physicians and surgeons, optometrists, or dispensing opticians of lenses, frames, optical supplies, optometric appliances or devices or kindred products.

Any violation of this section constitutes a misdemeanor as to such person licensed under Chapter 7 (commencing with Section 3000) of this division and as to any and all persons, whether or not so licensed under this division, who participate with such licensed person in a violation of any provision of this section.

(Amended by Stats. 1979, Ch. 975.)



655.2

(a) (1) No physician and surgeon or medical corporation licensed under Chapter 5 (commencing with Section 2000), nor any audiologist who is not a licensed dispensing audiologist or hearing aid dispenser shall employ any individual licensed pursuant to Article 8 (commencing with Section 2538.10) of Chapter 5.3 for the purpose of fitting or selling hearing aids.

(2) No individual licensed pursuant to Article 8 (commencing with Section 2538.10) of Chapter 5.3 shall employ any physician and surgeon or any audiologist who is not a licensed dispensing audiologist or hearing aid dispenser, or contract with a medical corporation licensed under Chapter 5 (commencing with Section 2000), for the purpose of fitting or selling hearing aids.

(b) This section shall not apply to any physician and surgeon or medical corporation that contracts with or is affiliated with a comprehensive group practice health care service plan licensed pursuant to the Knox-Keene Health Care Service Plan Act, as set forth in Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(Amended by Stats. 2014, Ch. 316, Sec. 2. Effective January 1, 2015.)



655.5

(a) It is unlawful for any person licensed under this division or under any initiative act referred to in this division, or any clinical laboratory, or any health facility when billing for a clinical laboratory of the facility, to charge, bill, or otherwise solicit payment from any patient, client, or customer for any clinical laboratory service not actually rendered by the person or clinical laboratory or under his, her or its direct supervision unless the patient, client, or customer is apprised at the first time of the charge, billing, or solicitation of the name, address, and charges of the clinical laboratory performing the service. The first such written charge, bill, or other solicitation of payment shall separately set forth the name, address, and charges of the clinical laboratory concerned and shall clearly show whether or not the charge is included in the total of the account, bill, or charge. This subdivision shall be satisfied if the required disclosures are made to the third-party payer of the patient, client, or customer. If the patient is responsible for submitting the bill for the charges to the third-party payer, the bill provided to the patient for that purpose shall include the disclosures required by this section. This subdivision shall not apply to a clinical laboratory of a health facility or a health facility when billing for a clinical laboratory of the facility nor to a person licensed under this division or under any initiative act referred to in this division if the standardized billing form used by the facility or person requires a summary entry for all clinical laboratory charges. For purposes of this subdivision, “health facility” has the same meaning as defined in Section 1250 of the Health and Safety Code.

(b) Commencing July 1, 1994, a clinical laboratory shall provide to each of its referring providers, upon request, a schedule of fees for services provided to patients of the referring provider. The schedule shall be provided within two working days after the clinical laboratory receives the request. For the purposes of this subdivision, a “referring provider” means any provider who has referred a patient to the clinical laboratory in the preceding six-month period. Commencing July 1, 1994, a clinical laboratory that provides a list of laboratory services to a referring provider or to a potential referring provider shall include a schedule of fees for the laboratory services listed.

(c) It is also unlawful for any person licensed under this division or under any initiative act referred to in this division to charge additional charges for any clinical laboratory service that is not actually rendered by the licensee to the patient and itemized in the charge, bill, or other solicitation of payment. This section shall not be construed to prohibit any of the following:

(1) Any itemized charge for any service actually rendered to the patient by the licensee.

(2) Any summary charge for services actually rendered to a patient by a health facility, as defined in Section 1250 of the Health and Safety Code, or by a person licensed under this division or under any initiative act referred to in this division if the standardized billing form used by the facility or person requires a summary entry for all clinical laboratory charges.

(d) As used in this section, the term “any person licensed under this division” includes a person licensed under paragraph (1) of subdivision (a) of Section 1265, all wholly owned subsidiaries of the person, a parent company that wholly owns the person, and any subsidiaries wholly owned by the same parent that wholly owns the person. “Wholly owned” means ownership directly or through one or more subsidiaries. This section shall not apply to billings by a person licensed under paragraph (1) of subdivision (a) of Section 1265 when the person licensed under paragraph (1) of subdivision (a) of Section 1265 bills for services performed by any laboratory owned or operated by the person licensed under paragraph (1) of subdivision (a) of Section 1265.

(e) This section shall not apply to any person or clinical laboratory who or which contracts directly with a health care service plan licensed pursuant to Section 1349 of the Health and Safety Code, if the services are to be provided to members of the plan on a prepaid basis and without additional charge or liability on account thereof.

(f) A violation of this section is a public offense and is punishable upon a first conviction by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine. A second or subsequent conviction is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(g) (1) Notwithstanding subdivision (f), a violation of this section by a physician and surgeon for a first offense shall be subject to the exclusive remedy of reprimand by the Medical Board of California if the transaction that is the subject of the violation involves a charge for a clinical laboratory service that is less than the charge would have been if the clinical laboratory providing the service billed a patient, client, or customer directly for the clinical laboratory service, and if that clinical laboratory charge is less than the charge listed in the clinical laboratory’s schedule of fees pursuant to subdivision (b).

(2) Nothing in this subdivision shall be construed to permit a physician and surgeon to charge more than he or she was charged for the laboratory service by the clinical laboratory providing the service unless the additional charge is for service actually rendered by the physician and surgeon to the patient.

(Amended by Stats. 2011, Ch. 15, Sec. 5. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



655.7

(a) (1) A person licensed under this division or under an initiative act referred to in this division shall not charge, bill, or otherwise solicit payment, directly or indirectly, for anatomic pathology services if those services were not actually rendered by that person or under his or her direct supervision.

(2) Notwithstanding paragraph (1), a clinical laboratory may seek payment for anatomic pathology services provided directly or through arrangements with a physician and surgeon in compliance with Article 18 (commencing with Section 2400) of Chapter 5 or if it is required to send a sample to another clinical laboratory for specialized testing or services and if that clinical laboratory has performed the services, directly or through arrangements with a physician and surgeon as set forth in this subdivision, described in subdivision (e) related to that sample.

(3) Notwithstanding paragraph (1), a clinical laboratory may bill for anatomic pathology services that were performed by an affiliated clinical laboratory. For purposes of this section, an “affiliated clinical laboratory” means a clinical laboratory that is wholly owned by, is the parent company of, or is under common ownership with, the clinical laboratory billing for the anatomic pathology services. For purposes of this section, “wholly owned” means 100 percent ownership directly or through one or more subsidiaries, and “common ownership” means 100 percent ownership by a common parent company.

(b) A clinical laboratory or a physician and surgeon performing anatomic pathology services shall seek payment for those services solely from the following:

(1) The patient.

(2) The insurer, health care service plan, or other third-party payer responsible for payment of the services.

(3) The hospital, public health clinic, or nonprofit health clinic ordering the services.

(4) The clinical laboratory that sent the sample for specialized testing or services only if that clinical laboratory has performed the services, directly or through arrangements with a physician and surgeon in compliance with Article 18 (commencing with Section 2400) of Chapter 5, described in subdivision (e) related to that sample.

(5) A governmental agency or its specified public or private agent, agency, or organization responsible for payment of the services.

(c) No person is required to reimburse a person licensed under this division or under an initiative act referred to in this division for a charge or claim made in violation of this section.

(d) This section shall not apply to any of the following:

(1) A person who, or a clinical laboratory that, contracts directly with a health care service plan licensed pursuant to Section 1349 of the Health and Safety Code, if services are to be provided to enrollees of the plan on a prepaid basis.

(2) A person who, or a clinic that, provides anatomic pathology services without charge to the patient, or on a sliding scale payment basis if the patient’s charge for services is determined by the patient’s ability to pay.

(3) Health care programs operated by public entities, including, but not limited to, colleges and universities.

(4) Health care programs operated by private educational institutions to serve the health care needs of their students.

(5) A person who, or a clinic that, contracts with an employer to provide medical services to its employees if the anatomic pathology services relating to the examination of gynecologic slides are provided under the contract.

(e) For the purposes of this section, the term “anatomic pathology services” means any of the following:

(1) Histopathology, meaning the gross and microscopic examination of organ tissue performed by a physician and surgeon or under the supervision of a physician and surgeon.

(2) Cytopathology, meaning the examination of cells from fluids, aspirates, washings, brushings, or smears, including the Pap test examination, performed by a physician and surgeon or under the supervision of a physician and surgeon.

(3) Hematology, meaning the microscopic evaluation of bone marrow aspirates and biopsies performed by a physician and surgeon, or under the supervision of a physician and surgeon, and peripheral blood smears when the attending or treating physician and surgeon or technologist requests that a blood smear be reviewed by a pathologist.

(4) Subcellular pathology and molecular pathology, when required to be reviewed by a pathologist.

(5) Surgical pathology, meaning the gross and microscopic examination of organ tissue performed by a physician and surgeon or under the supervision of a physician and surgeon.

(6) Transfusion medicine or blood banking services performed by a pathologist.

(Added by Stats. 2007, Ch. 656, Sec. 2. Effective January 1, 2008.)



655.8

(a) It is unlawful for any person licensed under this division or under any initiative act referred to in this division to charge, bill, or otherwise solicit payment from any patient, client, customer, or third-party payer for performance of the technical component of Computerized Tomography (CT), Positron Emission Tomography (PET), or Magnetic Resonance Imaging (MRI) diagnostic imaging services if those services were not actually rendered by the licensee or a person under his or her supervision.

(b) Radiological facilities or imaging centers performing the technical component of CT, PET, or MRI diagnostic imaging services shall directly bill either the patient or the responsible third-party payer for such services rendered by those facilities. Radiological facilities or imaging centers shall not bill the licensee who requests the services.

(c) This section shall not apply to any of the following:

(1) Any person who, or radiological facility or imaging center that, contracts directly with a health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(2) Any person who, or clinic that, provides diagnostic imaging services without charge to the patient, or on a sliding scale payment basis if the patient’s charge for services is determined by the patient’s ability to pay.

(3) Health care programs operated by public entities, including, but not limited to, colleges and universities.

(4) Health care programs operated by private educational institutions to serve the health care needs of their students.

(5) Any person who, or clinic that, contracts with an employer to provide medical services to employees of the employer if the diagnostic imaging services are provided under the contract.

(6) Diagnostic imaging services that are performed within a physician and surgeon’s office, as defined in paragraph (5) of subdivision (b) of Section 650.01, or the office of a group practice, as defined in paragraph (6) of subdivision (b) of Section 650.01.

(d) Nothing in this section prohibits a licensee or a physician entity from billing globally for professional and technical

components if both of the following conditions are met:

(1) Neither the physician, or any member of his or her medical group, nor the physician entity has ordered the diagnostic imaging services.

(2) The physician, or a member of his or her medical group, or the physician entity provides the professional interpretation of the diagnostic imaging service.

(e) Nothing in subdivision (d) is intended to authorize or permit an imaging center to engage in the practice of medicine or exercise other professional rights, privileges, or powers in violation of Section 2400 of the Business and Professions Code.

(f) For the purposes of this section, the following terms shall have the following meanings:

(1) “Physician entity” means a professional medical corporation formed pursuant to Section 2406 or a general partnership that consists entirely of physicians and surgeons or professional medical corporations.

(2) “Responsible third-party payer” means any person or entity who is responsible to pay for CT, PET, or MRI services provided to a patient.

(3) “Supervision” means that the referring licensee is providing the level of supervision set forth in paragraph (3) of subsection (b) of Section 410.32 of Title 42 of the Code of Federal Regulations.

(4) “Technical component” includes services other than those provided by a physician and surgeon for the CT, PET, or MRI including personnel, materials, space, equipment, and other facilities.

(Added by Stats. 2008, Ch. 469, Sec. 1. Effective January 1, 2009.)



656

Whenever any person has engaged, or is about to engage, in any acts or practices that constitute, or will constitute, a violation of this article, the superior court in and for the county wherein the acts or practices take place, or are about to take place, may issue an injunction, or other appropriate order, restraining the conduct on application of the State Board of Optometry, the Medical Board of California, the Osteopathic Medical Board of California, the Attorney General, or the district attorney of the county.

The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

The remedy provided for in this section shall be in addition to, and not a limitation upon, the authority provided by any other provision of this code.

(Amended by Stats. 1994, Ch. 1206, Sec. 7. Effective January 1, 1995.)



657

(a) The Legislature finds and declares all of the following:

(1) Californians spend more than one hundred billion dollars ($100,000,000,000) annually on health care.

(2) In 1994, an estimated 6.6 million of California’s 32 million residents did not have any health insurance and were ineligible for Medi-Cal.

(3) Many of California’s uninsured cannot afford basic, preventative health care resulting in these residents relying on emergency rooms for urgent health care, thus driving up health care costs.

(4) Health care should be affordable and accessible to all Californians.

(5) The public interest dictates that uninsured Californians have access to basic, preventative health care at affordable prices.

(b) To encourage the prompt payment of health or medical care claims, health care providers are hereby expressly authorized to grant discounts in health or medical care claims when payment is made promptly within time limits prescribed by the health care providers or institutions rendering the service or treatment.

(c) Notwithstanding any provision in any health care service plan contract or insurance contract to the contrary, health care providers are hereby expressly authorized to grant discounts for health or medical care provided to any patient the health care provider has reasonable cause to believe is not eligible for, or is not entitled to, insurance reimbursement, coverage under the Medi-Cal program, or coverage by a health care service plan for the health or medical care provided. Any discounted fee granted pursuant to this section shall not be deemed to be the health care provider’s usual, customary, or reasonable fee for any other purposes, including, but not limited to, any health care service plan contract or insurance contract.

(d) “Health care provider,” as used in this section, means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code; and any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(Amended by Stats. 1998, Ch. 20, Sec. 1. Effective April 14, 1998.)






ARTICLE 7 - Nursing

675

Every person, firm, association, partnership, or corporation offering a course of instruction in any type of nursing, including vocational nursing or practical nursing, which course of instruction is not accredited by the Board of Registered Nursing or by the Board of Vocational Nursing and Psychiatric Technicians and completion of which will not qualify a person to take any examination given by either board shall notify an applicant for admission thereto that the course of instruction is not accredited by either board and that completion thereof will not qualify the person to take any examination given by either board.

The notice required by this section shall be in writing in at least 12-point boldface type, and in no event less than two points larger than the type in any other portion of the notice or contract, and shall be given to an applicant prior to the signing of any contract by the applicant or, if no contract is signed, prior to the making of any deposit or other payment by the applicant.

If an applicant is required to sign a contract in order to enroll in the course of instruction, the notice required by this section shall be contained in the contract directly above the place for the applicant’s signature.

(Amended by Stats. 1997, Ch. 759, Sec. 8. Effective January 1, 1998.)



676

The provisions contained in this article shall not apply to inservice training programs given in institutions for the purpose of qualifying persons to work therein, to public schools, to private schools or institutions offering advanced nursing education to registered nurses or vocational nurses licensed in the United States, or to schools conducted by any recognized church or denomination for the purpose of training the adherents of such church or denomination in the care of the sick in accordance with its religious tenets.

(Added by Stats. 1959, Ch. 1490.)



677

Every person, firm, association, partnership, or corporation subject to the provisions of this article shall maintain records for at least three years, which records shall be open to inspection by investigators of the Division of Investigation of the department and by peace officers acting in their official capacity.

The records shall include the names and address of the persons admitted to the course of instruction and a copy of any written contract signed by such a person or, if no contract is signed, a copy of the written notice given to such person.

A correspondence school whose home office is located outside of this state need maintain the foregoing records only for persons residing in this state.

(Amended by Stats. 1971, Ch. 716.)



678

The failure to give the notice required by this article shall make any contract entered into between the parties null and void.

(Added by Stats. 1959, Ch. 1490.)



679

Any person, firm, association, partnership, or corporation who violates this article is guilty of a misdemeanor.

(Added by Stats. 1959, Ch. 1490.)






ARTICLE 7.5 - Health Care Practitioners

680

(a) Except as otherwise provided in this section, a health care practitioner shall disclose, while working, his or her name and practitioner’s license status, as granted by this state, on a name tag in at least 18-point type. A health care practitioner in a practice or an office, whose license is prominently displayed, may opt to not wear a name tag. If a health care practitioner or a licensed clinical social worker is working in a psychiatric setting or in a setting that is not licensed by the state, the employing entity or agency shall have the discretion to make an exception from the name tag requirement for individual safety or therapeutic concerns. In the interest of public safety and consumer awareness, it shall be unlawful for any person to use the title “nurse” in reference to himself or herself and in any capacity, except for an individual who is a registered nurse or a licensed vocational nurse, or as otherwise provided in Section 2800. Nothing in this section shall prohibit a certified nurse assistant from using his or her title.

(b) Facilities licensed by the State Department of Social Services, the State Department of Public Health, or the State Department of Health Care Services shall develop and implement policies to ensure that health care practitioners providing care in those facilities are in compliance with subdivision (a). The State Department of Social Services, the State Department of Public Health, and the State Department of Health Care Services shall verify through periodic inspections that the policies required pursuant to subdivision (a) have been developed and implemented by the respective licensed facilities.

(c) For purposes of this article, “health care practitioner” means any person who engages in acts that are the subject of licensure or regulation under this division or under any initiative act referred to in this division.

(Amended by Stats. 2013, Ch. 23, Sec. 1. Effective June 27, 2013.)



680.5

(a) (1) A health care practitioner licensed under Division 2 (commencing with Section 500) shall communicate to a patient his or her name, state-granted practitioner license type, and highest level of academic degree, by one or both of the following methods:

(A) In writing at the patient’s initial office visit.

(B) In a prominent display in an area visible to patients in his or her office.

(2) An individual licensed under Chapter 6 (commencing with Section 2700) or Chapter 9 (commencing with Section 4000) is not required to disclose the highest level of academic degree he or she holds.

(b) A person licensed under Chapter 5 (commencing with Section 2000) or under the Osteopathic Act, who is certified by (1) an American Board of Medical Specialties member board, (2) a board or association with requirements equivalent to a board described in paragraph (1) approved by that person’s medical licensing authority, or (3) a board or association with an Accreditation Council for Graduate Medical Education approved postgraduate training program that provides complete training in the person’s specialty or subspecialty, shall disclose the name of the board or association by either method described in subdivision (a).

(c) A health care practitioner who chooses to disclose the information required by subdivisions (a) and (b) pursuant to subparagraph (A) of paragraph (1) of subdivision (a) shall present that information in at least 24-point type in the following format:

HEALTH CARE PRACTITIONER INFORMATION

1. Name and license ........................ .

2. Highest level of academic degree ........................ .

3. Board certification (ABMS/MBC) ........................ .

(d) This section shall not apply to the following health care practitioners:

(1) A person who provides professional medical services to enrollees of a health care service plan that exclusively contracts with a single medical group in a specific geographic area to provide or arrange for professional medical services for the enrollees of the plan.

(2) A person who works in a facility licensed under Section 1250 of the Health and Safety Code or in a clinical laboratory licensed under Section 1265.

(3) A person licensed under Chapter 3 (commencing with Section 1200), Chapter 7.5 (commencing with Section 3300), Chapter 8.3 (commencing with Section 3700), Chapter 11 (commencing with Section 4800), Chapter 13 (commencing with Section 4980), Chapter 14 (commencing with Section 4990.1), or Chapter 16 (commencing with Section 4999.10).

(e) A health care practitioner, who provides information regarding health care services on an Internet Web site that is directly controlled or administered by that health care practitioner or his or her office personnel, shall prominently display on that Internet Web site the information required by this section.

(Amended by Stats. 2011, Ch. 381, Sec. 5. Effective January 1, 2012.)



681

(a) Commencing July 1, 2000, every person licensed pursuant to this division who collects human biological specimens for clinical testing or examination, shall secure, or ensure that his or her employees, agents, or contractors secure, those specimens in a locked container when those specimens are placed in a public location outside of the custodial control of the licensee, or his or her employees, agents, or contractors.

(b) Containers used for human biological specimens put into use on or after January 1, 2001, shall be marked “Caution: Biohazardous Material - Please Do Not Touch or Handle,” or words of similar meaning.

(c) This section shall not apply where the biological specimens have been placed in the mail in compliance with all applicable laws and regulations.

(d) The licensing board having jurisdiction of the licensee may impose appropriate sanctions for violations of this section, including, if otherwise authorized by the licensing act, the imposition of a fine not to exceed one thousand dollars ($1,000).

(e) As used in this section, “locked container” means a secure container that is fully enclosed and locked by a padlock, key lock, combination lock, or similar locking device.

(Added by Stats. 1999, Ch. 748, Sec. 1. Effective January 1, 2000.)



682

An individual authorized to prescribe emergency contraception who issues a prescription or order for emergency contraception drug therapy as a result of a patient contact by telephone or electronic means may not charge an administrative fee or fees totaling more than ten dollars ($10) for emergency contraception drug therapy services. This limitation is not intended to interfere with other contractually agreed-upon terms between an individual prescriber and a health care service plan, insurer, or disability insurer for payment directly to the prescriber by the plan or insurer.

(Added by Stats. 2003, Ch. 652, Sec. 2. Effective January 1, 2004.)



683

(a) A board shall report, within 10 working days, to the State Department of Health Care Services the name and license number of a person whose license has been revoked, suspended, surrendered, made inactive by the licensee, or placed in another category that prohibits the licensee from practicing his or her profession. The purpose of the reporting requirement is to prevent reimbursement by the state for Medi-Cal and Denti-Cal services provided after the cancellation of a provider’s professional license.

(b) “Board,” as used in this section, means the Dental Board of California, the Medical Board of California, the Board of Psychology, the State Board of Optometry, the California State Board of Pharmacy, the Osteopathic Medical Board of California, the State Board of Chiropractic Examiners, the Board of Behavioral Sciences, and the California Board of Occupational Therapy.

(c) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 154, Sec. 2. Effective January 1, 2013. Section operative January 1, 2015, by its own provisions.)



685

(a) (1) A board may cite and fine a currently licensed health care practitioner if he or she is in default on a United States Department of Health and Human Services education loan, including a Health Education Assistance Loan.

(2) Each board that issues citations and imposes fines shall retain the money from these fines for deposit into its appropriate fund.

(b) The board may deny a license to an applicant to be a health care practitioner or deny renewal of a license if he or she is in default on a United States Department of Health and Human Services education loan, including a Health Education Assistance Loan, until the default is cleared or until the applicant or licensee has made satisfactory repayment arrangements.

(c) In determining whether to issue a citation and the amount of the fine to a health care practitioner or to deny a license to an applicant to be a health care practitioner or to deny the renewal of a license, a board shall take into consideration the following:

(1) The population served by the health care practitioner.

(2) The health care practitioner’s economic status.

(d) For purposes of this section, the following terms shall have the following meanings:

(1) “Board” means a licensing board or agency having jurisdiction of a licensee, but does not include the Board of Chiropractic Examiners.

(2) “Health care practitioner” means a person licensed or certified pursuant to this division or licensed pursuant to the Osteopathic Initiative Act.

(e) This section shall become operative on July 1, 2003.

(Added by Stats. 2002, Ch. 683, Sec. 1. Effective January 1, 2003. Section operative July 1, 2003, by its own provisions.)



686

A health care practitioner licensed under Division 2 (commencing with Section 500) providing services via telehealth shall be subject to the requirements and definitions set forth in Section 2290.5, to the practice act relating to his or her licensed profession, and to the regulations adopted by a board pursuant to that practice act.

(Added by Stats. 2012, Ch. 782, Sec. 1. Effective January 1, 2013.)






ARTICLE 8 - Selection of Healing Arts Practitioner

690

(a) Except as provided in Section 4601 of the Labor Code and Section 2627 of the Unemployment Insurance Code, neither the administrators, agents, or employees of any program supported, in whole or in part, by funds of the State of California, nor any state agency, county, or city of the State of California, nor any officer, employee, agent, or governing board of a state agency, county, or city in the performance of its, his, or her duty, duties, function, or functions, shall prohibit any person, who is entitled to vision care that may be rendered by either an optometrist or a physician and surgeon within the scope of his or her license, from selecting a duly licensed member of either profession to render the service, provided the member has not been removed or suspended from participation in the program for cause.

(b) Whenever any person has engaged, or is about to engage, in any acts or practices that constitute, or will constitute, a violation of this section, the superior court in and for the county wherein the acts or practices take place, or are about to take place, may issue an injunction, or other appropriate order, restraining the conduct on application of the Attorney General, the district attorney of the county, or any person aggrieved.

For purposes of this subdivision, “person aggrieved” means the person who seeks the particular medical or optometric services mentioned in this section, or the holder of any certificate who is discriminated against in violation of this section.

(c) Nothing contained in this section shall prohibit any agency operating a program of services, including, but not limited to, a program established pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, from preparing lists of healing arts licensees and requiring patients to select a licensee on the list as a condition to payment by the program for the services, except that if the lists are established and a particular service may be performed by either a physician and surgeon or an optometrist the list shall contain a sufficient number of licensees so as to assure the patients an adequate choice.

(Amended by Stats. 2006, Ch. 538, Sec. 1. Effective January 1, 2007.)






ARTICLE 9 - Inactive License

700

It is the intent of the Legislature to establish in this article an inactive category of health professionals’ licensure. Such inactive licenses or certificates are intended to allow a person who has a license or certificate in one of the healing arts, but who is not actively engaged in the practice of his or her profession, to maintain licensure or certification in a nonpracticing status.

(Added by Stats. 1977, Ch. 410.)



701

Each healing arts board referred to in this division shall issue, upon application and payment of the normal renewal fee, an inactive license or certificate to a current holder of an active license or certificate whose license or certificate is not suspended, revoked, or otherwise punitively restricted by that board.

As used in this article, “board” refers to any healing arts board, division, or examining committee which licenses or certifies health professionals.

(Added by Stats. 1977, Ch. 410.)



702

The holder of an inactive healing arts license or certificate issued pursuant to this article shall not engage in any activity for which an active license or certificate is required.

(Added by Stats. 1977, Ch. 410.)



703

An inactive healing arts license or certificate issued pursuant to this article shall be renewed during the same time period at which an active license or certificate is renewed. In order to renew a license or certificate issued pursuant to this article, the holder thereof need not comply with any continuing education requirement for renewal of an active license or certificate.

The renewal fee for a license or certificate in an active status shall apply also for renewal of a license or certificate in an inactive status.

(Added by Stats. 1977, Ch. 410.)



704

In order for the holder of an inactive license or certificate issued pursuant to this article to restore his or her license or certificate to an active status, the holder of an inactive license or certificate shall comply with all the following:

(a) Pay the renewal fee; provided, that the renewal fee shall be waived for a physician and surgeon who certifies to the Medical Board of California that license restoration is for the sole purpose of providing voluntary, unpaid service to a public agency, not-for-profit agency, institution, or corporation which provides medical services to indigent patients in medically underserved or critical-need population areas of the state.

(b) If the board requires completion of continuing education for renewers of an active license or certificate, complete continuing education equivalent to that required for a single license renewal period.

(Amended by Stats. 1999, Ch. 631, Sec. 2. Effective January 1, 2000.)






ARTICLE 10 - Federal Personnel and Tribal Health Programs

710

It is the policy of the State of California that, consistent with high quality health care services, persons with skills, knowledge and experience obtained in the armed services of the United States should be permitted to apply such learning and contribute to the health manpower needs of the state at the maximum level of responsibility and skill for which they are qualified.

To this end, the rules and regulations of boards under this division shall provide for methods of evaluating education, training, and experience obtained in military service if such training is applicable to the requirements of that profession.

(Added by Stats. 1969, Ch. 1592.)



714

(a) A hospital may enter into an agreement with the Armed Forces of the United States to authorize a physician and surgeon, physician assistant, or registered nurse to provide medical care in the hospital if all of the following apply:

(1) The physician and surgeon, physician assistant, or registered nurse holds a valid license in good standing to provide medical care in the District of Columbia or any state or territory of the United States.

(2) The medical care is provided as part of a training or educational program designed to promote the combat readiness of the physician and surgeon, physician assistant, or registered nurse.

(3) The agreement complies with Section 1094 of Title 10 of the United States Code and any regulations or guidelines adopted pursuant to that section.

(b) A physician and surgeon, physician assistant, or registered nurse who is authorized to practice pursuant to subdivision (a) shall disclose, while working, on a name tag in at least 18-point type, his or her name and license status, his or her state of licensure, and a statement that he or she is a member of the Armed Forces of the United States.

(c) (1) If an agreement is entered into pursuant to subdivision (a), no board under this division that licenses physicians and surgeons, physician assistants, or registered nurses may require a person under subdivision (a) to obtain or maintain any license to practice his or her profession or render services in the State of California.

(2) Notwithstanding paragraph (1), a physician and surgeon, physician assistant, or registered nurse who enters into an agreement pursuant to subdivision (a) shall register with the board that licenses his or her respective health care profession in this state on a form provided by that board.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2010, Ch. 151, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions.)



715

Unless otherwise required by federal law or regulation, no board under this division which licenses dentists, physicians and surgeons, podiatrists, or nurses may require a person to obtain or maintain any license to practice a profession or render services in the State of California if one of the following applies:

(a) The person practicing a profession or rendering services does so exclusively as an employee of a department, bureau, office, division, or similarly constituted agency of the federal government, and provides medical services exclusively on a federal reservation or at any facility wholly supported by and maintained by the United States government.

(b) The person practicing a profession or rendering services does so solely pursuant to a contract with the federal government on a federal reservation or at any facility wholly supported and maintained by the United States government.

(c) The person practicing a profession or rendering services does so pursuant to, or as a part of a program or project conducted or administered by a department, bureau, office, division, or similarly constituted agency of the federal government which by federal statute expressly exempts persons practicing a profession or rendering services as part of the program or project from state laws requiring licensure.

(Amended by Stats. 1986, Ch. 220, Sec. 7.5. Effective June 30, 1986.)



716

Notwithstanding any other provision of law, a board under this division may deny issuance of a license to an applicant or take disciplinary action against the holder of a California license for acts or omissions committed by the applicant or licensee in the course of professional practice or rendering services described in Section 715 if both of the following apply:

(a) The acts or omissions committed by the applicant or licensee constituted grounds for denial or discipline pursuant to the laws of this state governing licensees or applicants for licensure for the profession or vocation in question.

(b) The acts or omissions constituting the basis for denial or discipline by the agency were not authorized, exempted or rendered inconsistent by federal statute.

(Added by Stats. 1983, Ch. 239, Sec. 3.)



717

This article is not intended to address the scope of practice of a dentist, physician and surgeon, or nurse licensed under this division, and nothing in this article shall be construed to restrict, expand, alter, or modify the existing scope of practice established by federal statute or regulation.

(Added by Stats. 1983, Ch. 239, Sec. 4.)



718

A physician and surgeon who is not licensed in this state but who is a commissioned officer on active duty in the medical corps of any branch of the armed forces of the United States may engage in the practice of medicine as part of a residency, fellowship, or clinical training program if all the following conditions are met:

(a) The residency, fellowship, or clinical training program is conducted by a branch of the armed forces of the United States at a health facility on a federal reservation and limited in enrollment to military physicians on active duty in the medical corps of a branch of the armed forces of the United States.

(b) The residency, fellowship, or clinical training program, as part of its program, contracts with or affiliates with a similar program in or at a health facility not on a federal reservation to offer specific courses or training not available at the facility located on the federal reservation.

(c) The officers enrolled in the residency, fellowship, or clinical training program restrict their practice only to patients who are seen as part of their duties in the program.

(d) The compensation received by the officers enrolled in the residency, fellowship, or clinical training program is limited to their regular pay and allowances as commissioned officers.

(e) The officers enrolled in the training programs or portions of training programs not conducted on a federal reservation shall register with the Division of Licensing of the Medical Board of California on a form provided by the division.

(Amended by Stats. 1989, Ch. 886, Sec. 9.)



719

(a) A person who is licensed as a health care practitioner in any other state and is employed by a tribal health program, as defined in Section 1603 of Title 25 of the United States Code, shall be exempt from any licensing requirement described in this division with respect to acts authorized under the person’s license where the tribal health program performs the services described in the contract or compact of the tribal health program under the Indian Self-Determination and Education Assistance Act (25 U.S.C. Sec. 450 et seq.).

(b) For purposes of this section, “health care practitioner” means any person who engages in acts that are the subject of licensure or regulation under the law of any other state.

(Added by Stats. 2012, Ch. 119, Sec. 2. Effective January 1, 2013. See similar section added by Stats. 2012, Ch. 799.)



719-1

(a) A person who possesses a current, valid license as a health care practitioner in any other state and is employed by a tribal health program, as defined in Section 1603 of Title 25 of the United States Code, shall be exempt from any licensing requirement described in this division with respect to acts authorized under the person’s license where the tribal health program performs the services described in the contract or compact of the tribal health program under the Indian Self-Determination and Education Assistance Act (25 U.S.C. Sec. 450 et seq.).

(b) For purposes of this section, “health care practitioner” means any person who engages in acts that are the subject of licensure or regulation under the law of any other state.

(Added by Stats. 2012, Ch. 799, Sec. 1. Effective January 1, 2013.)






ARTICLE 10.5 - Unprofessional Conduct

725

(a) Repeated acts of clearly excessive prescribing, furnishing, dispensing, or administering of drugs or treatment, repeated acts of clearly excessive use of diagnostic procedures, or repeated acts of clearly excessive use of diagnostic or treatment facilities as determined by the standard of the community of licensees is unprofessional conduct for a physician and surgeon, dentist, podiatrist, psychologist, physical therapist, chiropractor, optometrist, speech-language pathologist, or audiologist.

(b) Any person who engages in repeated acts of clearly excessive prescribing or administering of drugs or treatment is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than six hundred dollars ($600), or by imprisonment for a term of not less than 60 days nor more than 180 days, or by both that fine and imprisonment.

(c) A practitioner who has a medical basis for prescribing, furnishing, dispensing, or administering dangerous drugs or prescription controlled substances shall not be subject to disciplinary action or prosecution under this section.

(d) No physician and surgeon shall be subject to disciplinary action pursuant to this section for treating intractable pain in compliance with Section 2241.5.

(Amended by Stats. 2007, Ch. 130, Sec. 2. Effective January 1, 2008.)



726

The commission of any act of sexual abuse, misconduct, or relations with a patient, client, or customer constitutes unprofessional conduct and grounds for disciplinary action for any person licensed under this division, under any initiative act referred to in this division and under Chapter 17 (commencing with Section 9000) of Division 3.

This section shall not apply to sexual contact between a physician and surgeon and his or her spouse or person in an equivalent domestic relationship when that physician and surgeon provides medical treatment, other than psychotherapeutic treatment, to his or her spouse or person in an equivalent domestic relationship.

(Amended by Stats. 1993, Ch. 1072, Sec. 1. Effective January 1, 1994.)



727

The provisions of subdivision (2) of Section 1103 of the Evidence Code shall apply in disciplinary proceedings brought against a licensee for acts in violation of Section 726.

(Added by renumbering Section 731 by Stats. 1981, Ch. 714, Sec. 4.)



728

(a) Any psychotherapist or employer of a psychotherapist who becomes aware through a patient that the patient had alleged sexual intercourse or alleged sexual contact with a previous psychotherapist during the course of a prior treatment shall provide to the patient a brochure promulgated by the department that delineates the rights of, and remedies for, patients who have been involved sexually with their psychotherapists. Further, the psychotherapist or employer shall discuss with the patient the brochure prepared by the department.

(b) Failure to comply with this section constitutes unprofessional conduct.

(c) For the purpose of this section, the following definitions apply:

(1) “Psychotherapist” means a physician and surgeon specializing in the practice of psychiatry or practicing psychotherapy, a psychologist, a clinical social worker, a marriage and family therapist, a licensed professional clinical counselor, a psychological assistant, a marriage and family therapist registered intern or trainee, an intern or clinical counselor trainee, as specified in Chapter 16 (commencing with Section 4999.10), or an associate clinical social worker.

(2) “Sexual contact” means the touching of an intimate part of another person.

(3) “Intimate part” and “touching” have the same meaning as defined in subdivisions (g) and (e), respectively, of Section 243.4 of the Penal Code.

(4) “The course of a prior treatment” means the period of time during which a patient first commences treatment for services that a psychotherapist is authorized to provide under his or her scope of practice, or that the psychotherapist represents to the patient as being within his or her scope of practice, until the psychotherapist-patient relationship is terminated.

(Amended by Stats. 2010, Ch. 328, Sec. 5. Effective January 1, 2011.)



729

(a) Any physician and surgeon, psychotherapist, alcohol and drug abuse counselor or any person holding himself or herself out to be a physician and surgeon, psychotherapist, or alcohol and drug abuse counselor, who engages in an act of sexual intercourse, sodomy, oral copulation, or sexual contact with a patient or client, or with a former patient or client when the relationship was terminated primarily for the purpose of engaging in those acts, unless the physician and surgeon, psychotherapist, or alcohol and drug abuse counselor has referred the patient or client to an independent and objective physician and surgeon, psychotherapist, or alcohol and drug abuse counselor recommended by a third-party physician and surgeon, psychotherapist, or alcohol and drug abuse counselor for treatment, is guilty of sexual exploitation by a physician and surgeon, psychotherapist, or alcohol and drug abuse counselor.

(b) Sexual exploitation by a physician and surgeon, psychotherapist, or alcohol and drug abuse counselor is a public offense:

(1) An act in violation of subdivision (a) shall be punishable by imprisonment in a county jail for a period of not more than six months, or a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(2) Multiple acts in violation of subdivision (a) with a single victim, when the offender has no prior conviction for sexual exploitation, shall be punishable by imprisonment in a county jail for a period of not more than six months, or a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(3) An act or acts in violation of subdivision (a) with two or more victims shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of 16 months, two years, or three years, and a fine not exceeding ten thousand dollars ($10,000); or the act or acts shall be punishable by imprisonment in a county jail for a period of not more than one year, or a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(4) Two or more acts in violation of subdivision (a) with a single victim, when the offender has at least one prior conviction for sexual exploitation, shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of 16 months, two years, or three years, and a fine not exceeding ten thousand dollars ($10,000); or the act or acts shall be punishable by imprisonment in a county jail for a period of not more than one year, or a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(5) An act or acts in violation of subdivision (a) with two or more victims, and the offender has at least one prior conviction for sexual exploitation, shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of 16 months, two years, or three years, and a fine not exceeding ten thousand dollars ($10,000).

For purposes of subdivision (a), in no instance shall consent of the patient or client be a defense. However, physicians and surgeons shall not be guilty of sexual exploitation for touching any intimate part of a patient or client unless the touching is outside the scope of medical examination and treatment, or the touching is done for sexual gratification.

(c) For purposes of this section:

(1) “Psychotherapist” has the same meaning as defined in Section 728.

(2) “Alcohol and drug abuse counselor” means an individual who holds himself or herself out to be an alcohol or drug abuse professional or paraprofessional.

(3) “Sexual contact” means sexual intercourse or the touching of an intimate part of a patient for the purpose of sexual arousal, gratification, or abuse.

(4) “Intimate part” and “touching” have the same meanings as defined in Section 243.4 of the Penal Code.

(d) In the investigation and prosecution of a violation of this section, no person shall seek to obtain disclosure of any confidential files of other patients, clients, or former patients or clients of the physician and surgeon, psychotherapist, or alcohol and drug abuse counselor.

(e) This section does not apply to sexual contact between a physician and surgeon and his or her spouse or person in an equivalent domestic relationship when that physician and surgeon provides medical treatment, other than psychotherapeutic treatment, to his or her spouse or person in an equivalent domestic relationship.

(f) If a physician and surgeon, psychotherapist, or alcohol and drug abuse counselor in a professional partnership or similar group has sexual contact with a patient in violation of this section, another physician and surgeon, psychotherapist, or alcohol and drug abuse counselor in the partnership or group shall not be subject to action under this section solely because of the occurrence of that sexual contact.

(Amended by Stats. 2011, Ch. 15, Sec. 6. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



730

Any person licensed under this division or under any initiative act referred to in this division shall not perform any medical evaluation for which the evaluator is required to be certified as a qualified medical evaluator pursuant to Section 139.2 of the Labor Code without having first obtained that certification. No person shall be in violation of this section if the person is certified as a qualified medical evaluator at the time of assignment to a three-member panel under subdivision (h) of Section 139.2 of the Labor Code or, if the injured worker is represented, if the person is certified as a qualified medical evaluator at the time the injured worker is referred for a medical evaluation. A violation of this section constitutes unprofessional conduct and grounds for disciplinary action.

(Amended by Stats. 1994, Ch. 1118, Sec. 1. Effective January 1, 1995.)



730.5

(a) It is unprofessional conduct and a crime, as provided in Section 4935, for a physician and surgeon, osteopathic physician, dentist, or podiatrist to direct or supervise the performance of acupuncture involving the application of a needle to the body of a human being by a person licensed under this division who is not licensed pursuant to the Acupuncture Licensure Act established by Chapter 12 (commencing with Section 4925).

(b) It is unprofessional conduct and a crime, as provided in Section 4935, for a person licensed under this division who is not licensed pursuant to the Acupuncture Licensure Act established by Chapter 12 (commencing with Section 4925) to perform acupuncture involving the application of a needle to the body of a human being at the direction or under the supervision of a physician and surgeon, osteopathic physician, dentist, or podiatrist.

(Added by renumbering Section 730 (as added by Stats. 1997, Ch. 400) by Stats. 1999, Ch. 83, Sec. 1. Effective January 1, 2000.)



731

(a) Any person licensed, certified, registered, or otherwise subject to regulation pursuant to this division who engages in, or who aids or abets in, a violation of Section 266h, 266i, 315, 316, or 318 of, or subdivision (a) or (b) of Section 647 of, the Penal Code occurring in the work premises of, or work area under the direct professional supervision or control of, that person, shall be guilty of unprofessional conduct. The license, certification, or registration of that person shall be subject to denial, suspension, or revocation by the appropriate regulatory entity under this division.

(b) In addition to any penalty provided under any other provision of law, a violation of subdivision (a) shall subject the person to a civil penalty in an amount not to exceed two thousand five hundred dollars ($2,500) for the first offense, and not to exceed five thousand dollars ($5,000) for each subsequent offense, which may be assessed and recovered in a civil action brought by any district attorney. If the action is brought by a district attorney, the penalty recovered shall be paid to the treasurer of the county in which the judgment was entered.

(Added by Stats. 1998, Ch. 971, Sec. 2. Effective January 1, 1999.)



732

(a) A physician and surgeon and a dentist shall refund any amount that a patient has paid for services rendered that has subsequently been paid to the physician and surgeon or dentist by a third-party payor and that constitutes a duplicate payment. The refund shall be made as follows:

(1) If the patient requests a refund, within 30 days following the request from that patient for a refund if the duplicate payment has been received, or within 30 days of receipt of the duplicate payment if the duplicate payment has not been received.

(2) If the patient does not request a refund, within 90 days of the date the physician and surgeon or dentist knows, or should have known, of the receipt of the duplicate payment, the physician and surgeon or dentist shall notify the patient of the duplicate payment, and the duplicate payment shall be refunded within 30 days unless the patient requests that a credit balance be retained.

(b) Violation of this section shall constitute unprofessional conduct. Disciplinary proceedings shall be conducted in accordance with the Medical Practice Act (Chapter 5 (commencing with Section 2000)) or the Dental Practice Act (Chapter 4 (commencing with Section 1600)), as applicable.

(Added by Stats. 1993, Ch. 765, Sec. 1. Effective January 1, 1994.)



733

(a) A licentiate shall not obstruct a patient in obtaining a prescription drug or device that has been legally prescribed or ordered for that patient. A violation of this section constitutes unprofessional conduct by the licentiate and shall subject the licentiate to disciplinary or administrative action by his or her licensing agency.

(b) Notwithstanding any other law, a licentiate shall dispense drugs and devices, as described in subdivision (a) of Section 4024, pursuant to a lawful order or prescription unless one of the following circumstances exists:

(1) Based solely on the licentiate’s professional training and judgment, dispensing pursuant to the order or the prescription is contrary to law, or the licentiate determines that the prescribed drug or device would cause a harmful drug interaction or would otherwise adversely affect the patient’s medical condition.

(2) The prescription drug or device is not in stock. If an order, other than an order described in Section 4019, or prescription cannot be dispensed because the drug or device is not in stock, the licentiate shall take one of the following actions:

(A) Immediately notify the patient and arrange for the drug or device to be delivered to the site or directly to the patient in a timely manner.

(B) Promptly transfer the prescription to another pharmacy known to stock the prescription drug or device that is near enough to the site from which the prescription or order is transferred, to ensure the patient has timely access to the drug or device.

(C) Return the prescription to the patient and refer the patient. The licentiate shall make a reasonable effort to refer the patient to a pharmacy that stocks the prescription drug or device that is near enough to the referring site to ensure that the patient has timely access to the drug or device.

(3) The licentiate refuses on ethical, moral, or religious grounds to dispense a drug or device pursuant to an order or prescription. A licentiate may decline to dispense a prescription drug or device on this basis only if the licentiate has previously notified his or her employer, in writing, of the drug or class of drugs to which he or she objects, and the licentiate’s employer can, without creating undue hardship, provide a reasonable accommodation of the licentiate’s objection. The licentiate’s employer shall establish protocols that ensure that the patient has timely access to the prescribed drug or device despite the licentiate’s refusal to dispense the prescription or order. For purposes of this section, “reasonable accommodation” and “undue hardship” shall have the same meaning as applied to those terms pursuant to subdivision (l) of Section 12940 of the Government Code.

(c) For the purposes of this section, “prescription drug or device” has the same meaning as the definition in Section 4022.

(d) This section applies to emergency contraception drug therapy and self-administered hormonal contraceptives described in Section 4052.3.

(e) This section imposes no duty on a licentiate to dispense a drug or device pursuant to a prescription or order without payment for the drug or device, including payment directly by the patient or through a third-party payer accepted by the licentiate or payment of any required copayment by the patient.

(f) The notice to consumers required by Section 4122 shall include a statement that describes patients’ rights relative to the requirements of this section.

(Amended by Stats. 2013, Ch. 469, Sec. 1. Effective January 1, 2014.)






ARTICLE 11 - Professional Reporting

800

(a) The Medical Board of California, the Board of Psychology, the Dental Board of California, the Osteopathic Medical Board of California, the State Board of Chiropractic Examiners, the Board of Registered Nursing, the Board of Vocational Nursing and Psychiatric Technicians, the State Board of Optometry, the Veterinary Medical Board, the Board of Behavioral Sciences, the Physical Therapy Board of California, the California State Board of Pharmacy, the Speech-Language Pathology and Audiology and Hearing Aid Dispensers Board, the California Board of Occupational Therapy, the Acupuncture Board, and the Physician Assistant Board shall each separately create and maintain a central file of the names of all persons who hold a license, certificate, or similar authority from that board. Each central file shall be created and maintained to provide an individual historical record for each licensee with respect to the following information:

(1) Any conviction of a crime in this or any other state that constitutes unprofessional conduct pursuant to the reporting requirements of Section 803.

(2) Any judgment or settlement requiring the licensee or his or her insurer to pay any amount of damages in excess of three thousand dollars ($3,000) for any claim that injury or death was proximately caused by the licensee’s negligence, error or omission in practice, or by rendering unauthorized professional services, pursuant to the reporting requirements of Section 801 or 802.

(3) Any public complaints for which provision is made pursuant to subdivision (b).

(4) Disciplinary information reported pursuant to Section 805, including any additional exculpatory or explanatory statements submitted by the licentiate pursuant to subdivision (f) of Section 805. If a court finds, in a final judgment, that the peer review resulting in the 805 report was conducted in bad faith and the licensee who is the subject of the report notifies the board of that finding, the board shall include that finding in the central file. For purposes of this paragraph, “peer review” has the same meaning as defined in Section 805.

(5) Information reported pursuant to Section 805.01, including any explanatory or exculpatory information submitted by the licensee pursuant to subdivision (b) of that section.

(b) Each board shall prescribe and promulgate forms on which members of the public and other licensees or certificate holders may file written complaints to the board alleging any act of misconduct in, or connected with, the performance of professional services by the licensee.

If a board, or division thereof, a committee, or a panel has failed to act upon a complaint or report within five years, or has found that the complaint or report is without merit, the central file shall be purged of information relating to the complaint or report.

Notwithstanding this subdivision, the Board of Psychology, the Board of Behavioral Sciences, and the Respiratory Care Board of California shall maintain complaints or reports as long as each board deems necessary.

(c) The contents of any central file that are not public records under any other provision of law shall be confidential except that the licensee involved, or his or her counsel or representative, shall have the right to inspect and have copies made of his or her complete file except for the provision that may disclose the identity of an information source. For the purposes of this section, a board may protect an information source by providing a copy of the material with only those deletions necessary to protect the identity of the source or by providing a comprehensive summary of the substance of the material. Whichever method is used, the board shall ensure that full disclosure is made to the subject of any personal information that could reasonably in any way reflect or convey anything detrimental, disparaging, or threatening to a licensee’s reputation, rights, benefits, privileges, or qualifications, or be used by a board to make a determination that would affect a licensee’s rights, benefits, privileges, or qualifications. The information required to be disclosed pursuant to Section 803.1 shall not be considered among the contents of a central file for the purposes of this subdivision.

The licensee may, but is not required to, submit any additional exculpatory or explanatory statement or other information that the board shall include in the central file.

Each board may permit any law enforcement or regulatory agency when required for an investigation of unlawful activity or for licensing, certification, or regulatory purposes to inspect and have copies made of that licensee’s file, unless the disclosure is otherwise prohibited by law.

These disclosures shall effect no change in the confidential status of these records.

(Amended by Stats. 2012, Ch. 332, Sec. 1. Effective January 1, 2013.)



801

(a) Except as provided in Section 801.01 and subdivisions (b), (c), and (d) of this section, every insurer providing professional liability insurance to a person who holds a license, certificate, or similar authority from or under any agency specified in subdivision (a) of Section 800 shall send a complete report to that agency as to any settlement or arbitration award over three thousand dollars ($3,000) of a claim or action for damages for death or personal injury caused by that person’s negligence, error, or omission in practice, or by his or her rendering of unauthorized professional services. The report shall be sent within 30 days after the written settlement agreement has been reduced to writing and signed by all parties thereto or within 30 days after service of the arbitration award on the parties.

(b) Every insurer providing professional liability insurance to a person licensed pursuant to Chapter 13 (commencing with Section 4980), Chapter 14 (commencing with Section 4990), or Chapter 16 (commencing with Section 4999.10) shall send a complete report to the Board of Behavioral Sciences as to any settlement or arbitration award over ten thousand dollars ($10,000) of a claim or action for damages for death or personal injury caused by that person’s negligence, error, or omission in practice, or by his or her rendering of unauthorized professional services. The report shall be sent within 30 days after the written settlement agreement has been reduced to writing and signed by all parties thereto or within 30 days after service of the arbitration award on the parties.

(c) Every insurer providing professional liability insurance to a dentist licensed pursuant to Chapter 4 (commencing with Section 1600) shall send a complete report to the Dental Board of California as to any settlement or arbitration award over ten thousand dollars ($10,000) of a claim or action for damages for death or personal injury caused by that person’s negligence, error, or omission in practice, or rendering of unauthorized professional services. The report shall be sent within 30 days after the written settlement agreement has been reduced to writing and signed by all parties thereto or within 30 days after service of the arbitration award on the parties.

(d) Every insurer providing liability insurance to a veterinarian licensed pursuant to Chapter 11 (commencing with Section 4800) shall send a complete report to the Veterinary Medical Board of any settlement or arbitration award over ten thousand dollars ($10,000) of a claim or action for damages for death or injury caused by that person’s negligence, error, or omission in practice, or rendering of unauthorized professional service. The report shall be sent within 30 days after the written settlement agreement has been reduced to writing and signed by all parties thereto or within 30 days after service of the arbitration award on the parties.

(e) The insurer shall notify the claimant, or if the claimant is represented by counsel, the insurer shall notify the claimant’s attorney, that the report required by subdivision (a), (b), or (c) has been sent to the agency. If the attorney has not received this notice within 45 days after the settlement was reduced to writing and signed by all of the parties, the arbitration award was served on the parties, or the date of entry of the civil judgment, the attorney shall make the report to the agency.

(f) Notwithstanding any other provision of law, no insurer shall enter into a settlement without the written consent of the insured, except that this prohibition shall not void any settlement entered into without that written consent. The requirement of written consent shall only be waived by both the insured and the insurer. This section shall only apply to a settlement on a policy of insurance executed or renewed on or after January 1, 1971.

(Amended by Stats. 2011, Ch. 381, Sec. 6. Effective January 1, 2012.)



801.01

The Legislature finds and declares that the filing of reports with the applicable state agencies required under this section is essential for the protection of the public. It is the intent of the Legislature that the reporting requirements set forth in this section be interpreted broadly in order to expand reporting obligations.

(a) A complete report shall be sent to the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, or the Physician Assistant Board with respect to a licensee of the board as to the following:

(1) A settlement over thirty thousand dollars ($30,000) or arbitration award of any amount or a civil judgment of any amount, whether or not vacated by a settlement after entry of the judgment, that was not reversed on appeal, of a claim or action for damages for death or personal injury caused by the licensee’s alleged negligence, error, or omission in practice, or by his or her rendering of unauthorized professional services.

(2) A settlement over thirty thousand dollars ($30,000), if the settlement is based on the licensee’s alleged negligence, error, or omission in practice, or on the licensee’s rendering of unauthorized professional services, and a party to the settlement is a corporation, medical group, partnership, or other corporate entity in which the licensee has an ownership interest or that employs or contracts with the licensee.

(b) The report shall be sent by the following:

(1) The insurer providing professional liability insurance to the licensee.

(2) The licensee, or his or her counsel, if the licensee does not possess professional liability insurance.

(3) A state or local governmental agency that self-insures the licensee. For purposes of this section, “state governmental agency” includes, but is not limited to, the University of California.

(c) The entity, person, or licensee obligated to report pursuant to subdivision (b) shall send the complete report if the judgment, settlement agreement, or arbitration award is entered against or paid by the employer of the licensee and not entered against or paid by the licensee. “Employer,” as used in this paragraph, means a professional corporation, a group practice, a health care facility or clinic licensed or exempt from licensure under the Health and Safety Code, a licensed health care service plan, a medical care foundation, an educational institution, a professional institution, a professional school or college, a general law corporation, a public entity, or a nonprofit organization that employs, retains, or contracts with a licensee referred to in this section. Nothing in this paragraph shall be construed to authorize the employment of, or contracting with, any licensee in violation of Section 2400.

(d) The report shall be sent to the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, or the Physician Assistant Board as appropriate, within 30 days after the written settlement agreement has been reduced to writing and signed by all parties thereto, within 30 days after service of the arbitration award on the parties, or within 30 days after the date of entry of the civil judgment.

(e) The entity, person, or licensee required to report under subdivision (b) shall notify the claimant or his or her counsel, if he or she is represented by counsel, that the report has been sent to the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, or the Physician Assistant Board. If the claimant or his or her counsel has not received this notice within 45 days after the settlement was reduced to writing and signed by all of the parties or the arbitration award was served on the parties or the date of entry of the civil judgment, the claimant or the claimant’s counsel shall make the report to the appropriate board.

(f) Failure to substantially comply with this section is a public offense punishable by a fine of not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000).

(g) (1) The Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, and the Physician Assistant Board may develop a prescribed form for the report.

(2) The report shall be deemed complete only if it includes the following information:

(A) The name and last known business and residential addresses of every plaintiff or claimant involved in the matter, whether or not the person received an award under the settlement, arbitration, or judgment.

(B) The name and last known business and residential addresses of every licensee who was alleged to have acted improperly, whether or not that person was a named defendant in the action and whether or not that person was required to pay any damages pursuant to the settlement, arbitration award, or judgment.

(C) The name, address, and principal place of business of every insurer providing professional liability insurance to any person described in subparagraph (B), and the insured’s policy number.

(D) The name of the court in which the action or any part of the action was filed, and the date of filing and case number of each action.

(E) A description or summary of the facts of each claim, charge, or allegation, including the date of occurrence and the licensee’s role in the care or professional services provided to the patient with respect to those services at issue in the claim or action.

(F) The name and last known business address of each attorney who represented a party in the settlement, arbitration, or civil action, including the name of the client he or she represented.

(G) The amount of the judgment, the date of its entry, and a copy of the judgment; the amount of the arbitration award, the date of its service on the parties, and a copy of the award document; or the amount of the settlement and the date it was reduced to writing and signed by all parties. If an otherwise reportable settlement is entered into after a reportable judgment or arbitration award is issued, the report shall include both the settlement and a copy of the judgment or award.

(H) The specialty or subspecialty of the licensee who was the subject of the claim or action.

(I) Any other information the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, or the Physician Assistant Board may, by regulation, require.

(3) Every professional liability insurer, self-insured governmental agency, or licensee or his or her counsel that makes a report under this section and has received a copy of any written or electronic patient medical or hospital records prepared by the treating physician and surgeon, podiatrist, or physician assistant, or the staff of the treating physician and surgeon, podiatrist, or hospital, describing the medical condition, history, care, or treatment of the person whose death or injury is the subject of the report, or a copy of any deposition in the matter that discusses the care, treatment, or medical condition of the person, shall include with the report, copies of the records and depositions, subject to reasonable costs to be paid by the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, or the Physician Assistant Board. If confidentiality is required by court order and, as a result, the reporter is unable to provide the records and depositions, documentation to that effect shall accompany the original report. The applicable board may, upon prior notification of the parties to the action, petition the appropriate court for modification of any protective order to permit disclosure to the board. A professional liability insurer, self-insured governmental agency, or licensee or his or her counsel shall maintain the records and depositions referred to in this paragraph for at least one year from the date of filing of the report required by this section.

(h) If the board, within 60 days of its receipt of a report filed under this section, notifies a person named in the report, that person shall maintain for the period of three years from the date of filing of the report any records he or she has as to the matter in question and shall make those records available upon request to the board to which the report was sent.

(i) Notwithstanding any other provision of law, no insurer shall enter into a settlement without the written consent of the insured, except that this prohibition shall not void any settlement entered into without that written consent. The requirement of written consent shall only be waived by both the insured and the insurer.

(j) (1) A state or local governmental agency that self-insures licensees shall, prior to sending a report pursuant to this section, do all of the following with respect to each licensee who will be identified in the report:

(A) Before deciding that a licensee will be identified, provide written notice to the licensee that the agency intends to submit a report in which the licensee may be identified, based on his or her role in the care or professional services provided to the patient that were at issue in the claim or action. This notice shall describe the reasons for notifying the licensee. The agency shall include with this notice a reasonable opportunity for the licensee to review a copy of records to be used by the agency in deciding whether to identify the licensee in the report.

(B) Provide the licensee with a reasonable opportunity to provide a written response to the agency and written materials in support of the licensee’s position. If the licensee is identified in the report, the agency shall include this response and materials in the report submitted to a board under this section if requested by the licensee.

(C) At least 10 days prior to the expiration of the 30-day reporting requirement under subdivision (d), provide the licensee with the opportunity to present arguments to the body that will make the final decision or to that body’s designee. The body shall review the care or professional services provided to the patient with respect to those services at issue in the claim or action and determine the licensee or licensees to be identified in the report and the amount of the settlement to be apportioned to the licensee.

(2) Nothing in this subdivision shall be construed to modify either the content of a report required under this section or the timeframe for filing that report.

(k) For purposes of this section, “licensee” means a licensee of the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, or the Physician Assistant Board.

(Amended by Stats. 2012, Ch. 332, Sec. 2. Effective January 1, 2013.)



801.1

(a) Every state or local governmental agency that self-insures a person who holds a license, certificate, or similar authority from or under any agency specified in subdivision (a) of Section 800 (except a person licensed pursuant to Chapter 3 (commencing with Section 1200) or Chapter 5 (commencing with Section 2000) or the Osteopathic Initiative Act) shall send a complete report to that agency as to any settlement or arbitration award over three thousand dollars ($3,000) of a claim or action for damages for death or personal injury caused by that person’s negligence, error, or omission in practice, or rendering of unauthorized professional services. The report shall be sent within 30 days after the written settlement agreement has been reduced to writing and signed by all parties thereto or within 30 days after service of the arbitration award on the parties.

(b) Every state or local governmental agency that self-insures a person licensed pursuant to Chapter 13 (commencing with Section 4980), Chapter 14 (commencing with Section 4990), or Chapter 16 (commencing with Section 4999.10) shall send a complete report to the Board of Behavioral Science Examiners as to any settlement or arbitration award over ten thousand dollars ($10,000) of a claim or action for damages for death or personal injury caused by that person’s negligence, error, or omission in practice, or rendering of unauthorized professional services. The report shall be sent within 30 days after the written settlement agreement has been reduced to writing and signed by all parties thereto or within 30 days after service of the arbitration award on the parties.

(Amended by Stats. 2011, Ch. 381, Sec. 7. Effective January 1, 2012.)



802

(a) Every settlement, judgment, or arbitration award over three thousand dollars ($3,000) of a claim or action for damages for death or personal injury caused by negligence, error or omission in practice, or by the unauthorized rendering of professional services, by a person who holds a license, certificate, or other similar authority from an agency specified in subdivision (a) of Section 800 (except a person licensed pursuant to Chapter 3 (commencing with Section 1200) or Chapter 5 (commencing with Section 2000) or the Osteopathic Initiative Act) who does not possess professional liability insurance as to that claim shall, within 30 days after the written settlement agreement has been reduced to writing and signed by all the parties thereto or 30 days after service of the judgment or arbitration award on the parties, be reported to the agency that issued the license, certificate, or similar authority. A complete report shall be made by appropriate means by the person or his or her counsel, with a copy of the communication to be sent to the claimant through his or her counsel if the person is so represented, or directly if he or she is not. If, within 45 days of the conclusion of the written settlement agreement or service of the judgment or arbitration award on the parties, counsel for the claimant (or if the claimant is not represented by counsel, the claimant himself or herself) has not received a copy of the report, he or she shall himself or herself make the complete report. Failure of the licensee or claimant (or, if represented by counsel, their counsel) to comply with this section is a public offense punishable by a fine of not less than fifty dollars ($50) or more than five hundred dollars ($500). Knowing and intentional failure to comply with this section or conspiracy or collusion not to comply with this section, or to hinder or impede any other person in the compliance, is a public offense punishable by a fine of not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000).

(b) Every settlement, judgment, or arbitration award over ten thousand dollars ($10,000) of a claim or action for damages for death or personal injury caused by negligence, error or omission in practice, or by the unauthorized rendering of professional services, by a marriage and family therapist, a clinical social worker, or a professional clinical counselor licensed pursuant to Chapter 13 (commencing with Section 4980), Chapter 14 (commencing with Section 4990), or Chapter 16 (commencing with Section 4999.10), respectively, who does not possess professional liability insurance as to that claim shall within 30 days after the written settlement agreement has been reduced to writing and signed by all the parties thereto or 30 days after service of the judgment or arbitration award on the parties be reported to the agency that issued the license, certificate, or similar authority. A complete report shall be made by appropriate means by the person or his or her counsel, with a copy of the communication to be sent to the claimant through his or her counsel if he or she is so represented, or directly if he or she is not. If, within 45 days of the conclusion of the written settlement agreement or service of the judgment or arbitration award on the parties, counsel for the claimant (or if he or she is not represented by counsel, the claimant himself or herself) has not received a copy of the report, he or she shall himself or herself make a complete report. Failure of the marriage and family therapist, clinical social worker, or professional clinical counselor or claimant (or, if represented by counsel, his or her counsel) to comply with this section is a public offense punishable by a fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500). Knowing and intentional failure to comply with this section, or conspiracy or collusion not to comply with this section or to hinder or impede any other person in that compliance, is a public offense punishable by a fine of not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000).

(Amended by Stats. 2011, Ch. 381, Sec. 8. Effective January 1, 2012.)



802.1

(a) (1) A physician and surgeon, osteopathic physician and surgeon, a doctor of podiatric medicine, and a physician assistant shall report either of the following to the entity that issued his or her license:

(A) The bringing of an indictment or information charging a felony against the licensee.

(B) The conviction of the licensee, including any verdict of guilty, or plea of guilty or no contest, of any felony or misdemeanor.

(2) The report required by this subdivision shall be made in writing within 30 days of the date of the bringing of the indictment or information or of the conviction.

(b) Failure to make a report required by this section shall be a public offense punishable by a fine not to exceed five thousand dollars ($5,000).

(Amended by Stats. 2012, Ch. 332, Sec. 3. Effective January 1, 2013.)



802.5

(a) When a coroner receives information that is based on findings that were reached by, or documented and approved by a board-certified or board-eligible pathologist indicating that a death may be the result of a physician and surgeon’s, podiatrist’s, or physician assistant’s gross negligence or incompetence, a report shall be filed with the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, or the Physician Assistant Board. The initial report shall include the name of the decedent, date and place of death, attending physicians or podiatrists, and all other relevant information available. The initial report shall be followed, within 90 days, by copies of the coroner’s report, autopsy protocol, and all other relevant information.

(b) The report required by this section shall be confidential. No coroner, physician and surgeon, or medical examiner, nor any authorized agent, shall be liable for damages in any civil action as a result of his or her acting in compliance with this section. No board-certified or board-eligible pathologist, nor any authorized agent, shall be liable for damages in any civil action as a result of his or her providing information under subdivision (a).

(Amended by Stats. 2012, Ch. 332, Sec. 4. Effective January 1, 2013.)



803

(a) Except as provided in subdivision (b), within 10 days after a judgment by a court of this state that a person who holds a license, certificate, or other similar authority from the Board of Behavioral Sciences or from an agency mentioned in subdivision (a) of Section 800 (except a person licensed pursuant to Chapter 3 (commencing with Section 1200)) has committed a crime, or is liable for any death or personal injury resulting in a judgment for an amount in excess of thirty thousand dollars ($30,000) caused by his or her negligence, error or omission in practice, or his or her rendering unauthorized professional services, the clerk of the court that rendered the judgment shall report that fact to the agency that issued the license, certificate, or other similar authority.

(b) For purposes of a physician and surgeon, osteopathic physician and surgeon, doctor of podiatric medicine, or physician assistant, who is liable for any death or personal injury resulting in a judgment of any amount caused by his or her negligence, error or omission in practice, or his or her rendering unauthorized professional services, the clerk of the court that rendered the judgment shall report that fact to the agency that issued the license.

(Amended by Stats. 2012, Ch. 332, Sec. 5. Effective January 1, 2013.)



803.1

(a) Notwithstanding any other provision of law, the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, and the Physician Assistant Board shall disclose to an inquiring member of the public information regarding any enforcement actions taken against a licensee, including a former licensee, by the board or by another state or jurisdiction, including all of the following:

(1) Temporary restraining orders issued.

(2) Interim suspension orders issued.

(3) Revocations, suspensions, probations, or limitations on practice ordered by the board, including those made part of a probationary order or stipulated agreement.

(4) Public letters of reprimand issued.

(5) Infractions, citations, or fines imposed.

(b) Notwithstanding any other provision of law, in addition to the information provided in subdivision (a), the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, and the Physician Assistant Board shall disclose to an inquiring member of the public all of the following:

(1) Civil judgments in any amount, whether or not vacated by a settlement after entry of the judgment, that were not reversed on appeal and arbitration awards in any amount of a claim or action for damages for death or personal injury caused by the physician and surgeon’s negligence, error, or omission in practice, or by his or her rendering of unauthorized professional services.

(2) (A) All settlements in the possession, custody, or control of the board shall be disclosed for a licensee in the low-risk category if there are three or more settlements for that licensee within the last 10 years, except for settlements by a licensee regardless of the amount paid where (i) the settlement is made as a part of the settlement of a class claim, (ii) the licensee paid in settlement of the class claim the same amount as the other licensees in the same class or similarly situated licensees in the same class, and (iii) the settlement was paid in the context of a case where the complaint that alleged class liability on behalf of the licensee also alleged a products liability class action cause of action. All settlements in the possession, custody, or control of the board shall be disclosed for a licensee in the high-risk category if there are four or more settlements for that licensee within the last 10 years except for settlements by a licensee regardless of the amount paid where (i) the settlement is made as a part of the settlement of a class claim, (ii) the licensee paid in settlement of the class claim the same amount as the other licensees in the same class or similarly situated licensees in the same class, and (iii) the settlement was paid in the context of a case where the complaint that alleged class liability on behalf of the licensee also alleged a products liability class action cause of action. Classification of a licensee in either a “high-risk category” or a “low-risk category” depends upon the specialty or subspecialty practiced by the licensee and the designation assigned to that specialty or subspecialty by the Medical Board of California, as described in subdivision (f). For the purposes of this paragraph, “settlement” means a settlement of an action described in paragraph (1) entered into by the licensee on or after January 1, 2003, in an amount of thirty thousand dollars ($30,000) or more.

(B) The board shall not disclose the actual dollar amount of a settlement but shall put the number and amount of the settlement in context by doing the following:

(i) Comparing the settlement amount to the experience of other licensees within the same specialty or subspecialty, indicating if it is below average, average, or above average for the most recent 10-year period.

(ii) Reporting the number of years the licensee has been in practice.

(iii) Reporting the total number of licensees in that specialty or subspecialty, the number of those who have entered into a settlement agreement, and the percentage that number represents of the total number of licensees in the specialty or subspecialty.

(3) Current American Board of Medical Specialties certification or board equivalent as certified by the Medical Board of California, the Osteopathic Medical Board of California, or the California Board of Podiatric Medicine.

(4) Approved postgraduate training.

(5) Status of the license of a licensee. By January 1, 2004, the Medical Board of California, the Osteopathic Medical Board of California, and the California Board of Podiatric Medicine shall adopt regulations defining the status of a licensee. The board shall employ this definition when disclosing the status of a licensee pursuant to Section 2027.

(6) Any summaries of hospital disciplinary actions that result in the termination or revocation of a licensee’s staff privileges for medical disciplinary cause or reason, unless a court finds, in a final judgment, that the peer review resulting in the disciplinary action was conducted in bad faith and the licensee notifies the board of that finding. In addition, any exculpatory or explanatory statements submitted by the licentiate electronically pursuant to subdivision (f) of that section shall be disclosed. For purposes of this paragraph, “peer review” has the same meaning as defined in Section 805.

(c) Notwithstanding any other provision of law, the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, and the Physician Assistant Board shall disclose to an inquiring member of the public information received regarding felony convictions of a physician and surgeon or doctor of podiatric medicine.

(d) The Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, and the Physician Assistant Board may formulate appropriate disclaimers or explanatory statements to be included with any information released, and may by regulation establish categories of information that need not be disclosed to an inquiring member of the public because that information is unreliable or not sufficiently related to the licensee’s professional practice. The Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, and the Physician Assistant Board shall include the following statement when disclosing information concerning a settlement:

“Some studies have shown that there is no significant correlation between malpractice history and a doctor’s competence. At the same time, the State of California believes that consumers should have access to malpractice information. In these profiles, the State of California has given you information about both the malpractice settlement history for the doctor’s specialty and the doctor’s history of settlement payments only if in the last 10 years, the doctor, if in a low-risk specialty, has three or more settlements or the doctor, if in a high-risk specialty, has four or more settlements. The State of California has excluded some class action lawsuits because those cases are commonly related to systems issues such as product liability, rather than questions of individual professional competence and because they are brought on a class basis where the economic incentive for settlement is great. The State of California has placed payment amounts into three statistical categories: below average, average, and above average compared to others in the doctor’s specialty. To make the best health care decisions, you should view this information in perspective. You could miss an opportunity for high-quality care by selecting a doctor based solely on malpractice history.

When considering malpractice data, please keep in mind:

Malpractice histories tend to vary by specialty. Some specialties are more likely than others to be the subject of litigation. This report compares doctors only to the members of their specialty, not to all doctors, in order to make an individual doctor’s history more meaningful.

This report reflects data only for settlements made on or after January 1, 2003. Moreover, it includes information concerning those settlements for a 10-year period only. Therefore, you should know that a doctor may have made settlements in the 10 years immediately preceding January 1, 2003, that are not included in this report. After January 1, 2013, for doctors practicing less than 10 years, the data covers their total years of practice. You should take into account the effective date of settlement disclosure as well as how long the doctor has been in practice when considering malpractice averages.

The incident causing the malpractice claim may have happened years before a payment is finally made. Sometimes, it takes a long time for a malpractice lawsuit to settle. Some doctors work primarily with high-risk patients. These doctors may have malpractice settlement histories that are higher than average because they specialize in cases or patients who are at very high risk for problems.

Settlement of a claim may occur for a variety of reasons that do not necessarily reflect negatively on the professional competence or conduct of the doctor. A payment in settlement of a medical malpractice action or claim should not be construed as creating a presumption that medical malpractice has occurred.

You may wish to discuss information in this report and the general issue of malpractice with your doctor.”

(e) The Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, and the Physician Assistant Board shall, by regulation, develop standard terminology that accurately describes the different types of disciplinary filings and actions to take against a licensee as described in paragraphs (1) to (5), inclusive, of subdivision (a). In providing the public with information about a licensee via the Internet pursuant to Section 2027, the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, and the Physician Assistant Board shall not use the terms “enforcement,” “discipline,” or similar language implying a sanction unless the physician and surgeon has been the subject of one of the actions described in paragraphs (1) to (5), inclusive, of subdivision (a).

(f) The Medical Board of California shall adopt regulations no later than July 1, 2003, designating each specialty and subspecialty practice area as either high risk or low risk. In promulgating these regulations, the board shall consult with commercial underwriters of medical malpractice insurance companies, health care systems that self-insure physicians and surgeons, and representatives of the California medical specialty societies. The board shall utilize the carriers’ statewide data to establish the two risk categories and the averages required by subparagraph (B) of paragraph (2) of subdivision (b). Prior to issuing regulations, the board shall convene public meetings with the medical malpractice carriers, self-insurers, and specialty representatives.

(g) The Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, the Physician Assistant Board shall provide each licensee, including a former licensee under subdivision (a), with a copy of the text of any proposed public disclosure authorized by this section prior to release of the disclosure to the public. The licensee shall have 10 working days from the date the board provides the copy of the proposed public disclosure to propose corrections of factual inaccuracies. Nothing in this section shall prevent the board from disclosing information to the public prior to the expiration of the 10-day period.

(h) Pursuant to subparagraph (A) of paragraph (2) of subdivision (b), the specialty or subspecialty information required by this section shall group physicians by specialty board recognized pursuant to paragraph (5) of subdivision (h) of Section 651 unless a different grouping would be more valid and the board, in its statement of reasons for its regulations, explains why the validity of the grouping would be more valid.

(Amended by Stats. 2012, Ch. 332, Sec. 6. Effective January 1, 2013.)



803.5

(a) The district attorney, city attorney, or other prosecuting agency shall notify the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, the State Board of Chiropractic Examiners, the Physician Assistant Board, or other appropriate allied health board, and the clerk of the court in which the charges have been filed, of any filings against a licensee of that board charging a felony immediately upon obtaining information that the defendant is a licensee of the board. The notice shall identify the licensee and describe the crimes charged and the facts alleged. The prosecuting agency shall also notify the clerk of the court in which the action is pending that the defendant is a licensee, and the clerk shall record prominently in the file that the defendant holds a license from one of the boards described above.

(b) The clerk of the court in which a licensee of one of the boards is convicted of a crime shall, within 48 hours after the conviction, transmit a certified copy of the record of conviction to the applicable board.

(Amended by Stats. 2012, Ch. 332, Sec. 7. Effective January 1, 2013.)



803.6

(a) The clerk of the court shall transmit any felony preliminary hearing transcript concerning a defendant licensee to the Medical Board of California, the Osteopathic Medical Board of California, the California Board of Podiatric Medicine, the Physician Assistant Board, or other appropriate allied health board, as applicable, where the total length of the transcript is under 800 pages and shall notify the appropriate board of any proceeding where the transcript exceeds that length.

(b) In any case where a probation report on a licensee is prepared for a court pursuant to Section 1203 of the Penal Code, a copy of that report shall be transmitted by the probation officer to the board.

(Amended by Stats. 2012, Ch. 332, Sec. 8. Effective January 1, 2013.)



804

(a) Any agency to whom reports are to be sent under Section 801, 801.1, 802, or 803, may develop a prescribed form for the making of the reports, usage of which it may, but need not, by regulation, require in all cases.

(b) A report required to be made by Sections 801, 801.1, or 802 shall be deemed complete only if it includes the following information: (1) the name and last known business and residential addresses of every plaintiff or claimant involved in the matter, whether or not each plaintiff or claimant recovered anything; (2) the name and last known business and residential addresses of every physician or provider of health care services who was claimed or alleged to have acted improperly, whether or not that person was a named defendant and whether or not any recovery or judgment was had against that person; (3) the name, address, and principal place of business of every insurer providing professional liability insurance as to any person named in (2), and the insured’s policy number; (4) the name of the court in which the action or any part of the action was filed along with the date of filing and docket number of each action; (5) a brief description or summary of the facts upon which each claim, charge or judgment rested including the date of occurrence; (6) the names and last known business and residential addresses of every person who acted as counsel for any party in the litigation or negotiations, along with an identification of the party whom said person represented; (7) the date and amount of final judgment or settlement; and (8) any other information the agency to whom the reports are to be sent may, by regulation, require.

(c) Every person named in the report, who is notified by the board within 60 days of the filing of the report, shall maintain for the period of three years from the filing of the report any records he or she has as to the matter in question and shall make those available upon request to the agency with which the report was filed.

(Amended by Stats. 2006, Ch. 223, Sec. 14. Effective January 1, 2007.)



804.5

The Legislature recognizes that various types of entities are creating, implementing, and maintaining patient safety and risk management programs that encourage early intervention in order to address known complications and other unanticipated events requiring medical care. The Legislature recognizes that some entities even provide financial assistance to individual patients to help them address these unforeseen health care concerns. It is the intent of the Legislature, however, that such financial assistance not limit a patient’s interaction with, or his or her rights before, the Medical Board of California.

Any entity that provides early intervention, patient safety, or risk management programs to patients, or contracts for those programs for patients, shall not include, as part of any of those programs or contracts, any of the following:

(a) A provision that prohibits a patient or patients from contacting or cooperating with the board.

(b) A provision that prohibits a patient or patients from filing a complaint with the board.

(c) A provision that requires a patient or patients to withdraw a complaint that has been filed with the board.

(Added by Stats. 2009, Ch. 505, Sec. 2. Effective January 1, 2010.)



805

(a) As used in this section, the following terms have the following definitions:

(1) (A) “Peer review” means both of the following:

(i) A process in which a peer review body reviews the basic qualifications, staff privileges, employment, medical outcomes, or professional conduct of licentiates to make recommendations for quality improvement and education, if necessary, in order to do either or both of the following:

(I) Determine whether a licentiate may practice or continue to practice in a health care facility, clinic, or other setting providing medical services, and, if so, to determine the parameters of that practice.

(II) Assess and improve the quality of care rendered in a health care facility, clinic, or other setting providing medical services.

(ii) Any other activities of a peer review body as specified in subparagraph (B).

(B) “Peer review body” includes:

(i) A medical or professional staff of any health care facility or clinic licensed under Division 2 (commencing with Section 1200) of the Health and Safety Code or of a facility certified to participate in the federal Medicare program as an ambulatory surgical center.

(ii) A health care service plan licensed under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code or a disability insurer that contracts with licentiates to provide services at alternative rates of payment pursuant to Section 10133 of the Insurance Code.

(iii) Any medical, psychological, marriage and family therapy, social work, professional clinical counselor, dental, or podiatric professional society having as members at least 25 percent of the eligible licentiates in the area in which it functions (which must include at least one county), which is not organized for profit and which has been determined to be exempt from taxes pursuant to Section 23701 of the Revenue and Taxation Code.

(iv) A committee organized by any entity consisting of or employing more than 25 licentiates of the same class that functions for the purpose of reviewing the quality of professional care provided by members or employees of that entity.

(2) “Licentiate” means a physician and surgeon, doctor of podiatric medicine, clinical psychologist, marriage and family therapist, clinical social worker, professional clinical counselor, dentist, or physician assistant. “Licentiate” also includes a person authorized to practice medicine pursuant to Section 2113 or 2168.

(3) “Agency” means the relevant state licensing agency having regulatory jurisdiction over the licentiates listed in paragraph (2).

(4) “Staff privileges” means any arrangement under which a licentiate is allowed to practice in or provide care for patients in a health facility. Those arrangements shall include, but are not limited to, full staff privileges, active staff privileges, limited staff privileges, auxiliary staff privileges, provisional staff privileges, temporary staff privileges, courtesy staff privileges, locum tenens arrangements, and contractual arrangements to provide professional services, including, but not limited to, arrangements to provide outpatient services.

(5) “Denial or termination of staff privileges, membership, or employment” includes failure or refusal to renew a contract or to renew, extend, or reestablish any staff privileges, if the action is based on medical disciplinary cause or reason.

(6) “Medical disciplinary cause or reason” means that aspect of a licentiate’s competence or professional conduct that is reasonably likely to be detrimental to patient safety or to the delivery of patient care.

(7) “805 report” means the written report required under subdivision (b).

(b) The chief of staff of a medical or professional staff or other chief executive officer, medical director, or administrator of any peer review body and the chief executive officer or administrator of any licensed health care facility or clinic shall file an 805 report with the relevant agency within 15 days after the effective date on which any of the following occur as a result of an action of a peer review body:

(1) A licentiate’s application for staff privileges or membership is denied or rejected for a medical disciplinary cause or reason.

(2) A licentiate’s membership, staff privileges, or employment is terminated or revoked for a medical disciplinary cause or reason.

(3) Restrictions are imposed, or voluntarily accepted, on staff privileges, membership, or employment for a cumulative total of 30 days or more for any 12-month period, for a medical disciplinary cause or reason.

(c) If a licentiate takes any action listed in paragraph (1), (2), or (3) after receiving notice of a pending investigation initiated for a medical disciplinary cause or reason or after receiving notice that his or her application for membership or staff privileges is denied or will be denied for a medical disciplinary cause or reason, the chief of staff of a medical or professional staff or other chief executive officer, medical director, or administrator of any peer review body and the chief executive officer or administrator of any licensed health care facility or clinic where the licentiate is employed or has staff privileges or membership or where the licentiate applied for staff privileges or membership, or sought the renewal thereof, shall file an 805 report with the relevant agency within 15 days after the licentiate takes the action.

(1) Resigns or takes a leave of absence from membership, staff privileges, or employment.

(2) Withdraws or abandons his or her application for staff privileges or membership.

(3) Withdraws or abandons his or her request for renewal of staff privileges or membership.

(d) For purposes of filing an 805 report, the signature of at least one of the individuals indicated in subdivision (b) or (c) on the completed form shall constitute compliance with the requirement to file the report.

(e) An 805 report shall also be filed within 15 days following the imposition of summary suspension of staff privileges, membership, or employment, if the summary suspension remains in effect for a period in excess of 14 days.

(f) A copy of the 805 report, and a notice advising the licentiate of his or her right to submit additional statements or other information, electronically or otherwise, pursuant to Section 800, shall be sent by the peer review body to the licentiate named in the report. The notice shall also advise the licentiate that information submitted electronically will be publicly disclosed to those who request the information.

The information to be reported in an 805 report shall include the name and license number of the licentiate involved, a description of the facts and circumstances of the medical disciplinary cause or reason, and any other relevant information deemed appropriate by the reporter.

A supplemental report shall also be made within 30 days following the date the licentiate is deemed to have satisfied any terms, conditions, or sanctions imposed as disciplinary action by the reporting peer review body. In performing its dissemination functions required by Section 805.5, the agency shall include a copy of a supplemental report, if any, whenever it furnishes a copy of the original 805 report.

If another peer review body is required to file an 805 report, a health care service plan is not required to file a separate report with respect to action attributable to the same medical disciplinary cause or reason. If the Medical Board of California or a licensing agency of another state revokes or suspends, without a stay, the license of a physician and surgeon, a peer review body is not required to file an 805 report when it takes an action as a result of the revocation or suspension.

(g) The reporting required by this section shall not act as a waiver of confidentiality of medical records and committee reports. The information reported or disclosed shall be kept confidential except as provided in subdivision (c) of Section 800 and Sections 803.1 and 2027, provided that a copy of the report containing the information required by this section may be disclosed as required by Section 805.5 with respect to reports received on or after January 1, 1976.

(h) The Medical Board of California, the Osteopathic Medical Board of California, and the Dental Board of California shall disclose reports as required by Section 805.5.

(i) An 805 report shall be maintained electronically by an agency for dissemination purposes for a period of three years after receipt.

(j) No person shall incur any civil or criminal liability as the result of making any report required by this section.

(k) A willful failure to file an 805 report by any person who is designated or otherwise required by law to file an 805 report is punishable by a fine not to exceed one hundred thousand dollars ($100,000) per violation. The fine may be imposed in any civil or administrative action or proceeding brought by or on behalf of any agency having regulatory jurisdiction over the person regarding whom the report was or should have been filed. If the person who is designated or otherwise required to file an 805 report is a licensed physician and surgeon, the action or proceeding shall be brought by the Medical Board of California. The fine shall be paid to that agency but not expended until appropriated by the Legislature. A violation of this subdivision may constitute unprofessional conduct by the licentiate. A person who is alleged to have violated this subdivision may assert any defense available at law. As used in this subdivision, “willful” means a voluntary and intentional violation of a known legal duty.

(l) Except as otherwise provided in subdivision (k), any failure by the administrator of any peer review body, the chief executive officer or administrator of any health care facility, or any person who is designated or otherwise required by law to file an 805 report, shall be punishable by a fine that under no circumstances shall exceed fifty thousand dollars ($50,000) per violation. The fine may be imposed in any civil or administrative action or proceeding brought by or on behalf of any agency having regulatory jurisdiction over the person regarding whom the report was or should have been filed. If the person who is designated or otherwise required to file an 805 report is a licensed physician and surgeon, the action or proceeding shall be brought by the Medical Board of California. The fine shall be paid to that agency but not expended until appropriated by the Legislature. The amount of the fine imposed, not exceeding fifty thousand dollars ($50,000) per violation, shall be proportional to the severity of the failure to report and shall differ based upon written findings, including whether the failure to file caused harm to a patient or created a risk to patient safety; whether the administrator of any peer review body, the chief executive officer or administrator of any health care facility, or any person who is designated or otherwise required by law to file an 805 report exercised due diligence despite the failure to file or whether they knew or should have known that an 805 report would not be filed; and whether there has been a prior failure to file an 805 report. The amount of the fine imposed may also differ based on whether a health care facility is a small or rural hospital as defined in Section 124840 of the Health and Safety Code.

(m) A health care service plan licensed under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code or a disability insurer that negotiates and enters into a contract with licentiates to provide services at alternative rates of payment pursuant to Section 10133 of the Insurance Code, when determining participation with the plan or insurer, shall evaluate, on a case-by-case basis, licentiates who are the subject of an 805 report, and not automatically exclude or deselect these licentiates.

(Amended by Stats. 2012, Ch. 332, Sec. 9. Effective January 1, 2013.)



805.01

(a) As used in this section, the following terms have the following definitions:

(1) “Agency” has the same meaning as defined in Section 805.

(2) “Formal investigation” means an investigation performed by a peer review body based on an allegation that any of the acts listed in paragraphs (1) to (4), inclusive, of subdivision (b) occurred.

(3) “Licentiate” has the same meaning as defined in Section 805.

(4) “Peer review body” has the same meaning as defined in Section 805.

(b) The chief of staff of a medical or professional staff or other chief executive officer, medical director, or administrator of any peer review body and the chief executive officer or administrator of any licensed health care facility or clinic shall file a report with the relevant agency within 15 days after a peer review body makes a final decision or recommendation regarding the disciplinary action, as specified in subdivision (b) of Section 805, resulting in a final proposed action to be taken against a licentiate based on the peer review body’s determination, following formal investigation of the licentiate, that any of the acts listed in paragraphs (1) to (4), inclusive, may have occurred, regardless of whether a hearing is held pursuant to Section 809.2. The licentiate shall receive a notice of the proposed action as set forth in Section 809.1, which shall also include a notice advising the licentiate of the right to submit additional explanatory or exculpatory statements electronically or otherwise.

(1) Incompetence, or gross or repeated deviation from the standard of care involving death or serious bodily injury to one or more patients, to the extent or in such a manner as to be dangerous or injurious to any person or to the public. This paragraph shall not be construed to affect or require the imposition of immediate suspension pursuant to Section 809.5.

(2) The use of, or prescribing for or administering to himself or herself, any controlled substance; or the use of any dangerous drug, as defined in Section 4022, or of alcoholic beverages, to the extent or in such a manner as to be dangerous or injurious to the licentiate, any other person, or the public, or to the extent that such use impairs the ability of the licentiate to practice safely.

(3) Repeated acts of clearly excessive prescribing, furnishing, or administering of controlled substances or repeated acts of prescribing, dispensing, or furnishing of controlled substances without a good faith effort prior examination of the patient and medical reason therefor. However, in no event shall a physician and surgeon prescribing, furnishing, or administering controlled substances for intractable pain, consistent with lawful prescribing, be reported for excessive prescribing and prompt review of the applicability of these provisions shall be made in any complaint that may implicate these provisions.

(4) Sexual misconduct with one or more patients during a course of treatment or an examination.

(c) The relevant agency shall be entitled to inspect and copy the following documents in the record of any formal investigation required to be reported pursuant to subdivision (b):

(1) Any statement of charges.

(2) Any document, medical chart, or exhibit.

(3) Any opinions, findings, or conclusions.

(4) Any certified copy of medical records, as permitted by other applicable law.

(d) The report provided pursuant to subdivision (b) and the information disclosed pursuant to subdivision (c) shall be kept confidential and shall not be subject to discovery, except that the information may be reviewed as provided in subdivision (c) of Section 800 and may be disclosed in any subsequent disciplinary hearing conducted pursuant to the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(e) The report required under this section shall be in addition to any report required under Section 805.

(f) A peer review body shall not be required to make a report pursuant to this section if that body does not make a final decision or recommendation regarding the disciplinary action to be taken against a licentiate based on the body’s determination that any of the acts listed in paragraphs (1) to (4), inclusive, of subdivision (b) may have occurred.

(Added by Stats. 2010, Ch. 505, Sec. 4. Effective January 1, 2011.)



805.1

(a) The Medical Board of California, the Osteopathic Medical Board of California, and the Dental Board of California shall be entitled to inspect and copy the following documents in the record of any disciplinary proceeding resulting in action that is required to be reported pursuant to Section 805:

(1) Any statement of charges.

(2) Any document, medical chart, or exhibits in evidence.

(3) Any opinion, findings, or conclusions.

(4) Any certified copy of medical records, as permitted by other applicable law.

(b) The information so disclosed shall be kept confidential and not subject to discovery, in accordance with Section 800, except that it may be reviewed, as provided in subdivision (c) of Section 800, and may be disclosed in any subsequent disciplinary hearing conducted pursuant to the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2010, Ch. 505, Sec. 5. Effective January 1, 2011.)



805.2

(a) It is the intent of the Legislature to provide for a comprehensive study of the peer review process as it is conducted by peer review bodies defined in paragraph (1) of subdivision (a) of Section 805, in order to evaluate the continuing validity of Section 805 and Sections 809 to 809.8, inclusive, and their relevance to the conduct of peer review in California.

(b) The Medical Board of California shall contract with an independent entity to conduct this study that is fair, objective, and free from bias that is directly familiar with the peer review process and does not advocate regularly before the board on peer review matters or on physician and surgeon disciplinary matters.

(c) The study by the independent entity shall include, but not be limited to, the following components:

(1) A comprehensive description of the various steps of and decisionmakers in the peer review process as it is conducted by peer review bodies throughout the state, including the role of other related committees of acute care health facilities and clinics involved in the peer review process.

(2) A survey of peer review cases to determine the incidence of peer review by peer review bodies, and whether they are complying with the reporting requirement in Section 805.

(3) A description and evaluation of the roles and performance of various state agencies, including the State Department of Health Services and occupational licensing agencies that regulate healing arts professionals, in receiving, reviewing, investigating, and disclosing peer review actions, and in sanctioning peer review bodies for failure to comply with Section 805.

(4) An assessment of the cost of peer review to licentiates and the facilities which employ them.

(5) An assessment of the time consumed by the average peer review proceeding, including the hearing provided pursuant to Section 809.2, and a description of any difficulties encountered by either licentiates or facilities in assembling peer review bodies or panels to participate in peer review decisionmaking.

(6) An assessment of the need to amend Section 805 and Sections 809 to 809.8, inclusive, to ensure that they continue to be relevant to the actual conduct of peer review as described in paragraph (1), and to evaluate whether the current reporting requirement is yielding timely and accurate information to aid licensing boards in their responsibility to regulate and discipline healing arts practitioners when necessary, and to assure that peer review bodies function in the best interest of patient care.

(7) Recommendations of additional mechanisms to stimulate the appropriate reporting of peer review actions under Section 805.

(8) Recommendations regarding the Section 809 hearing process to improve its overall effectiveness and efficiency.

(9) An assessment of the role of medical professionals, using professionals who are experts and are actively practicing medicine in this state, to review and investigate for the protection of consumers, allegations of substandard practice or professional misconduct.

(10) An assessment of the process to identify and retain a medical professional with sufficient expertise to review allegations of substandard practice or professional misconduct by a physician and surgeon, if the peer review process is discontinued.

(d) The independent entity shall exercise no authority over the peer review processes of peer review bodies. However, peer review bodies, health care facilities, health care clinics, and health care service plans shall cooperate with the independent entity in providing raw data, information, and case files as requested in a mutually agreeable timeframe.

(e) The case files and other information obtained by the independent entity shall be confidential. The independent entity shall not release the case files or other information it obtains to any individual, agency, or entity, including the board, except as aggregate data, examples, or in the final report submitted to the board and the Legislature, but in no case shall information released under these exemptions be identifiable in any way or associated with, or related to, a specific facility, individual, or peer review body.

(f) Notwithstanding any other provision of law, information obtained by the independent entity from a peer review body or from any other person or entity and information otherwise generated by the independent entity, including, but not limited to, raw data, patient information, case files or records, interviews and records of interviews, proceedings of a peer review body, and analyses or conclusions of the independent entity, shall not be subject to discovery or to a subpoena or a subpoena duces tecum and shall not be admissible as evidence in any court of law in this state. The information described in this subdivision shall be subject to all other confidentiality protections and privileges otherwise provided by law. The independent entity and its employees and contractors shall assert all of the protections for the information described in this subdivision that may apply in order to protect the information from disclosure. However, nothing in this section shall affect provisions of law relating to otherwise admissible material obtainable from sources other than the independent entity.

(g) The independent entity shall report to the peer review body any information it obtains from the peer review body that the independent entity determines should have been reported pursuant to Section 805. The independent entity shall include with the report a clear explanation of the reasons it determined that the information warrants a report under Section 805. If the peer review body agrees with the independent entity’s determination, the peer review body shall report the information pursuant to Section 805 without being subject to penalties under subdivision (k) or (l) of Section 805, if the peer review body makes the report to the board within 30 days of the date the independent entity reported its determination to the peer review body, unless additional time is required to afford due process or fair hearing rights to the subject of the report as required by Section 805 and Sections 809.1 and following.

(h) The independent entity shall work in cooperation with and under the general oversight of the Executive Director of the Medical Board of California and shall submit a written report with its findings and recommendations to the board and the Legislature no later than July 31, 2008.

(i) Completion of the peer review study pursuant to this section shall be among the highest priorities of the Medical Board of California, and the board shall ensure that it is completed no later than July 31, 2008.

(Amended by Stats. 2006, Ch. 223, Sec. 17. Effective January 1, 2007.)



805.5

(a) Prior to granting or renewing staff privileges for any physician and surgeon, psychologist, podiatrist, or dentist, any health facility licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code, or any health care service plan or medical care foundation, or the medical staff of the institution shall request a report from the Medical Board of California, the Board of Psychology, the Osteopathic Medical Board of California, or the Dental Board of California to determine if any report has been made pursuant to Section 805 indicating that the applying physician and surgeon, psychologist, podiatrist, or dentist has been denied staff privileges, been removed from a medical staff, or had his or her staff privileges restricted as provided in Section 805. The request shall include the name and California license number of the physician and surgeon, psychologist, podiatrist, or dentist. Furnishing of a copy of the 805 report shall not cause the 805 report to be a public record.

(b) Upon a request made by, or on behalf of, an institution described in subdivision (a) or its medical staff the board shall furnish a copy of any report made pursuant to Section 805 as well as any additional exculpatory or explanatory information submitted electronically to the board by the licensee pursuant to subdivision (f) of that section. However, the board shall not send a copy of a report (1) if the denial, removal, or restriction was imposed solely because of the failure to complete medical records, (2) if the board has found the information reported is without merit, (3) if a court finds, in a final judgment, that the peer review, as defined in Section 805, resulting in the report was conducted in bad faith and the licensee who is the subject of the report notifies the board of that finding, or (4) if a period of three years has elapsed since the report was submitted. This three-year period shall be tolled during any period the licentiate has obtained a judicial order precluding disclosure of the report, unless the board is finally and permanently precluded by judicial order from disclosing the report. If a request is received by the board while the board is subject to a judicial order limiting or precluding disclosure, the board shall provide a disclosure to any qualified requesting party as soon as practicable after the judicial order is no longer in force.

If the board fails to advise the institution within 30 working days following its request for a report required by this section, the institution may grant or renew staff privileges for the physician and surgeon, psychologist, podiatrist, or dentist.

(c) Any institution described in subdivision (a) or its medical staff that violates subdivision (a) is guilty of a misdemeanor and shall be punished by a fine of not less than two hundred dollars ($200) nor more than one thousand two hundred dollars ($1,200).

(Amended by Stats. 2010, Ch. 505, Sec. 6. Effective January 1, 2011.)



805.6

(a) The Medical Board of California, the Osteopathic Medical Board, and the Dental Board of California shall establish a system of electronic notification that is either initiated by the board or can be accessed by qualified subscribers, and that is designed to achieve early notification to qualified recipients of the existence of new reports that are filed pursuant to Section 805.

(b) The State Department of Health Services shall notify the appropriate licensing agency of any reporting violations pursuant to Section 805.

(c) The Department of Managed Health Care shall notify the appropriate licensing agency of any reporting violations pursuant to Section 805.

(Added by Stats. 2001, Ch. 614, Sec. 6. Effective January 1, 2002.)



805.7

(a) The Medical Board of California shall work with interested parties in the pursuit and establishment of a pilot program, similar to those proposed by the Citizens Advocacy Center, of early detection of potential quality problems and resolutions through informal educational interventions.

(b) The Medical Board of California shall report to the Legislature its evaluation and findings and shall include recommendations regarding the statewide implementation of this pilot program before April 1, 2004.

(Amended by Stats. 2002, Ch. 1012, Sec. 4. Effective September 27, 2002.)



806

Each agency in the department receiving reports pursuant to the preceding sections shall prepare a statistical report based upon these records for presentation to the Legislature not later than 30 days after the commencement of each regular session of the Legislature, including by the type of peer review body, and, where applicable, type of health care facility, the number of reports received and a summary of administrative and disciplinary action taken with respect to these reports and any recommendations for corrective legislation if the agency considers legislation to be necessary.

(Amended by Stats. 2001, Ch. 614, Sec. 8. Effective January 1, 2002.)



807

Each agency in the department shall notify every person licensed, certified or holding similar authority issued by it, and the department shall notify every insurance company doing business in this state and every institution mentioned in Section 805 of the provisions of this article.

(Added by Stats. 1975, 2nd Ex. Sess., Ch. 1.)



808

For purposes of this article, reports affecting respiratory care practitioners required to be filed under Sections 801, 802, and 803 shall be filed with the Respiratory Care Board of California.

(Amended by Stats. 1994, Ch. 1274, Sec. 1.7. Effective January 1, 1995.)



808.5

For purposes of this article, reports affecting psychologists required to be filed under Sections 801, 801.1, 802, 803, 803.5, and 803.6 shall be filed with the Board of Psychology of the Department of Consumer Affairs.

(Added by Stats. 1999, Ch. 655, Sec. 4. Effective January 1, 2000.)



809

(a) The Legislature hereby finds and declares the following:

(1) In 1986, Congress enacted the federal Health Care Quality Improvement Act of 1986 (42 U.S.C. Sec. 11101 et seq.), to encourage physicians and surgeons to engage in effective professional peer review, but giving each state the opportunity to “opt-out” of some of the provisions of the federal act.

(2) Because of deficiencies in the federal act and the possible adverse interpretations by the courts of the federal act, it is preferable for California to “opt-out” of the federal act and design its own peer review system.

(3) Peer review, fairly conducted, is essential to preserving the highest standards of medical practice.

(4) Peer review that is not conducted fairly results in harm to both patients and healing arts practitioners by limiting access to care.

(5) Peer review, fairly conducted, will aid the appropriate state licensing boards in their responsibility to regulate and discipline errant healing arts practitioners.

(6) To protect the health and welfare of the people of California, it is the policy of the State of California to exclude, through the peer review mechanism as provided for by California law, those healing arts practitioners who provide substandard care or who engage in professional misconduct, regardless of the effect of that exclusion on competition.

(7) It is the intent of the Legislature that peer review of professional health care services be done efficiently, on an ongoing basis, and with an emphasis on early detection of potential quality problems and resolutions through informal educational interventions.

(8) Sections 809 to 809.8, inclusive, shall not affect the respective responsibilities of the organized medical staff or the governing body of an acute care hospital with respect to peer review in the acute care hospital setting. It is the intent of the Legislature that written provisions implementing Sections 809 to 809.8, inclusive, in the acute care hospital setting shall be included in medical staff bylaws that shall be adopted by a vote of the members of the organized medical staff and shall be subject to governing body approval, which approval shall not be withheld unreasonably.

(9) (A) The Legislature thus finds and declares that the laws of this state pertaining to the peer review of healing arts practitioners shall apply in lieu of Section 11101 and following of Title 42 of the United States Code, because the laws of this state provide a more careful articulation of the protections for both those undertaking peer review activity and those subject to review, and better integrate public and private systems of peer review. Therefore, California exercises its right to opt out of specified provisions of the federal Health Care Quality Improvement Act relating to professional review actions, pursuant to Section 11111(c)(2)(B) of Title 42 of the United States Code. This election shall not affect the availability of any immunity under California law.

(B) The Legislature further declares that it is not the intent or purpose of Sections 809 to 809.8, inclusive, to opt out of any mandatory national data bank established pursuant to Section 11131 and following of Title 42 of the United States Code.

(b) For the purpose of this section and Sections 809.1 to 809.8, inclusive, “healing arts practitioner” or “licentiate” means a physician and surgeon, podiatrist, clinical psychologist, marriage and family therapist, clinical social worker, professional clinical counselor, or dentist; and “peer review body” means a peer review body as specified in paragraph (1) of subdivision (a) of Section 805, and includes any designee of the peer review body.

(Amended by Stats. 2011, Ch. 381, Sec. 10. Effective January 1, 2012.)



809.05

It is the policy of this state that peer review be performed by licentiates. This policy is subject to the following limitations:

(a) The governing bodies of acute care hospitals have a legitimate function in the peer review process. In all peer review matters, the governing body shall give great weight to the actions of peer review bodies and, in no event, shall act in an arbitrary or capricious manner.

(b) In those instances in which the peer review body’s failure to investigate, or initiate disciplinary action, is contrary to the weight of the evidence, the governing body shall have the authority to direct the peer review body to initiate an investigation or a disciplinary action, but only after consultation with the peer review body. No such action shall be taken in an unreasonable manner.

(c) In the event the peer review body fails to take action in response to a direction from the governing body, the governing body shall have the authority to take action against a licentiate. Such action shall only be taken after written notice to the peer review body and shall fully comply with the procedures and rules applicable to peer review proceedings established by Sections 809.1 to 809.6, inclusive.

(d) A governing body and the medical staff shall act exclusively in the interest of maintaining and enhancing quality patient care.

(e) It is not the intent or purpose of this section to prohibit or discourage public members on state licensing boards and medical quality review committees from participating in disciplinary actions as authorized by law.

(Added by Stats. 1989, Ch. 354, Sec. 2. Note: Sec. 1.5 of Ch. 336 would have added a similar Section 809.05 on Jan. 1, 1990, but its action was rendered nonoperative on that date by Sec. 3 of Ch. 354.)



809.08

(a) The Legislature hereby finds and declares that the sharing of information between peer review bodies is essential to protect the public health.

(b) Upon receipt of reasonable processing costs, a peer review body shall respond to the request of another peer review body and produce relevant peer review information about a licentiate that was subject to peer review by the responding peer review body for a medical disciplinary cause or reason. The responding peer review body shall determine the manner by which to produce such information and may elect to do so through (1) a written summary of relevant peer review information or (2) a relevant peer review record. Relevant peer review information or peer review record includes, but is not limited to, allegations and findings, explanatory or exculpatory information submitted by the licentiate, any conclusions made, any actions taken, and the reasons for those actions, to the extent not otherwise prohibited by applicable federal or state law. The information shall not identify any person except the licentiate. The information produced by a peer review body pursuant to this section shall be used solely for peer review purposes and shall not be subject to discovery to the extent provided in Sections 1156.1 and 1157 of the Evidence Code and any other applicable provisions of law. All relevant peer review information produced pursuant to this section shall be made available to the licentiate by the requesting peer review body in accordance with Section 809.2.

(c) The responding peer review body acting in good faith is not subject to civil or criminal liability for providing information to the requesting peer review body pursuant to this section. The peer review body responding to the request shall be entitled to all confidentiality protections and privileges provided by law as to the information disclosed pursuant to this section. Prior to the release of any peer review information pursuant to this section, the requesting peer review body shall, upon request, sign a mutually agreeable peer review sharing agreement with the responding peer review body, and shall also indemnify the responding peer review body for any and all claims, demands, liabilities, losses, damages, costs, and expenses, including reasonable attorney’s fees, resulting in any manner, directly or indirectly, from the receiving peer review body’s improper release or disclosure of information shared pursuant to this section.

(d) Prior to the release of any peer review information pursuant to this section, the licentiate under review by the peer review body requesting information pursuant to this section shall, upon request, release the responding peer review body, its members, and the health care entity for which the responding peer review body conducts peer reviews, from liability for the disclosure of information in compliance with this section.

(e) The responding peer review body is not obligated to produce the relevant peer review information pursuant to this section unless both of the following conditions are met:

(1) The licentiate provides a release, as described in subdivision (d), that is acceptable to the responding peer review body.

(2) The requesting peer review body signs a mutually agreeable peer review sharing agreement, as described in subdivision (c), with the responding peer review body.

(Added by Stats. 2011, Ch. 380, Sec. 1. Effective January 1, 2012.)



809.1

(a) A licentiate who is the subject of a final proposed action of a peer review body for which a report is required to be filed under Section 805 shall be entitled to written notice as set forth in subdivisions (b) and (c). For the purposes of this section, the “final proposed action” shall be the final decision or recommendation of the peer review body after informal investigatory activity or prehearing meetings, if any.

(b) The peer review body shall give the licentiate written notice of the final proposed action. This notice shall include all the following information:

(1) That an action against the licentiate has been proposed by the peer review body which, if adopted, shall be taken and reported pursuant to Section 805.

(2) The final proposed action.

(3) That the licentiate has the right to request a hearing on the final proposed action.

(4) The time limit, within which to request such a hearing.

(c) If a hearing is requested on a timely basis, the peer review body shall give the licentiate a written notice stating all of the following:

(1) The reasons for the final proposed action taken or recommended, including the acts or omissions with which the licentiate is charged.

(2) The place, time, and date of the hearing.

(Added by Stats. 1989, Ch. 336, Sec. 2. Effective September 11, 1989. Operative January 1, 1990, by Sec. 11 of Ch. 336.)



809.2

If a licentiate timely requests a hearing concerning a final proposed action for which a report is required to be filed under Section 805, the following shall apply:

(a) The hearing shall be held, as determined by the peer review body, before a trier of fact, which shall be an arbitrator or arbitrators selected by a process mutually acceptable to the licentiate and the peer review body, or before a panel of unbiased individuals who shall gain no direct financial benefit from the outcome, who have not acted as an accuser, investigator, factfinder, or initial decisionmaker in the same matter, and which shall include, where feasible, an individual practicing the same specialty as the licentiate.

(b) If a hearing officer is selected to preside at a hearing held before a panel, the hearing officer shall gain no direct financial benefit from the outcome, shall not act as a prosecuting officer or advocate, and shall not be entitled to vote.

(c) The licentiate shall have the right to a reasonable opportunity to voir dire the panel members and any hearing officer, and the right to challenge the impartiality of any member or hearing officer. Challenges to the impartiality of any member or hearing officer shall be ruled on by the presiding officer, who shall be the hearing officer if one has been selected.

(d) The licentiate shall have the right to inspect and copy at the licentiate’s expense any documentary information relevant to the charges which the peer review body has in its possession or under its control, as soon as practicable after the receipt of the licentiate’s request for a hearing. The peer review body shall have the right to inspect and copy at the peer review body’s expense any documentary information relevant to the charges which the licentiate has in his or her possession or control as soon as practicable after receipt of the peer review body’s request. The failure by either party to provide access to this information at least 30 days before the hearing shall constitute good cause for a continuance. The right to inspect and copy by either party does not extend to confidential information referring solely to individually identifiable licentiates, other than the licentiate under review. The arbitrator or presiding officer shall consider and rule upon any request for access to information, and may impose any safeguards the protection of the peer review process and justice requires.

(e) When ruling upon requests for access to information and determining the relevancy thereof, the arbitrator or presiding officer shall, among other factors, consider the following:

(1) Whether the information sought may be introduced to support or defend the charges.

(2) The exculpatory or inculpatory nature of the information sought, if any.

(3) The burden imposed on the party in possession of the information sought, if access is granted.

(4) Any previous requests for access to information submitted or resisted by the parties to the same proceeding.

(f) At the request of either side, the parties shall exchange lists of witnesses expected to testify and copies of all documents expected to be introduced at the hearing. Failure to disclose the identity of a witness or produce copies of all documents expected to be produced at least 10 days before the commencement of the hearing shall constitute good cause for a continuance.

(g) Continuances shall be granted upon agreement of the parties or by the arbitrator or presiding officer on a showing of good cause.

(h) A hearing under this section shall be commenced within 60 days after receipt of the request for hearing, and the peer review process shall be completed within a reasonable time, after a licentiate receives notice of a final proposed action or an immediate suspension or restriction of clinical privileges, unless the arbitrator or presiding officer issues a written decision finding that the licentiate failed to comply with subdivisions (d) and (e) in a timely manner, or consented to the delay.

(Added by Stats. 1989, Ch. 336, Sec. 3. Effective September 11, 1989. Operative January 1, 1990, by Sec. 11 of Ch. 336.)



809.3

(a) During a hearing concerning a final proposed action for which reporting is required to be filed under Section 805, both parties shall have all of the following rights:

(1) To be provided with all of the information made available to the trier of fact.

(2) To have a record made of the proceedings, copies of which may be obtained by the licentiate upon payment of any reasonable charges associated with the preparation thereof.

(3) To call, examine, and cross-examine witnesses.

(4) To present and rebut evidence determined by the arbitrator or presiding officer to be relevant.

(5) To submit a written statement at the close of the hearing.

(b) The burden of presenting evidence and proof during the hearing shall be as follows:

(1) The peer review body shall have the initial duty to present evidence which supports the charge or recommended action.

(2) Initial applicants shall bear the burden of persuading the trier of fact by a preponderance of the evidence of their qualifications by producing information which allows for adequate evaluation and resolution of reasonable doubts concerning their current qualifications for staff privileges, membership, or employment. Initial applicants shall not be permitted to introduce information not produced upon request of the peer review body during the application process, unless the initial applicant establishes that the information could not have been produced previously in the exercise of reasonable diligence.

(3) Except as provided above for initial applicants, the peer review body shall bear the burden of persuading the trier of fact by a preponderance of the evidence that the action or recommendation is reasonable and warranted.

(c) The peer review body shall adopt written provisions governing whether a licentiate shall have the option of being represented by an attorney at the licentiate’s expense. No peer review body shall be represented by an attorney if the licentiate is not so represented, except dental professional society peer review bodies may be represented by an attorney provided that the peer review body grants each licentiate the option of being represented by an attorney at the licentiate’s expense, even if the licentiate declines to be represented by an attorney.

(Amended by Stats. 1990, Ch. 332, Sec. 1.)



809.4

(a) Upon the completion of a hearing concerning a final proposed action for which a report is required to be filed under Section 805, the licentiate and the peer review body involved have the right to receive all of the following:

(1) A written decision of the trier of fact, including findings of fact and a conclusion articulating the connection between the evidence produced at the hearing and the decision reached.

(2) A written explanation of the procedure for appealing the decision, if any appellate mechanism exists.

(b) If an appellate mechanism is provided, it need not provide for de novo review, but it shall include the following mimimum rights for both parties:

(1) The right to appear and respond.

(2) The right to be represented by an attorney or any other representative designated by the party.

(3) The right to receive the written decision of the appellate body.

(Added by Stats. 1989, Ch. 336, Sec. 5. Effective September 11, 1989. Operative January 1, 1990, by Sec. 11 of Ch. 336.)



809.5

(a) Notwithstanding Sections 809 to 809.4, inclusive, a peer review body may immediately suspend or restrict clinical privileges of a licentiate where the failure to take that action may result in an imminent danger to the health of any individual, provided that the licentiate is subsequently provided with the notice and hearing rights set forth in Sections 809.1 to 809.4, inclusive, or, with respect to organizations specified in Section 809.7, with the rights specified in that section.

(b) When no person authorized by the peer review body is available to summarily suspend or restrict clinical privileges under circumstances specified in subdivision (a), the governing body of an acute care hospital, or its designee, may immediately suspend a licentiate’s clinical privileges if a failure to summarily suspend those privileges is likely to result in an imminent danger to the health of any individual, provided the governing body of the acute care hospital has, before the suspension, made reasonable attempts to contact the peer review body. A suspension by the governing body of an acute care hospital which has not been ratified by the peer review body within two working days, excluding weekends and holidays, after the suspension shall terminate automatically.

(Amended by Stats. 1990, Ch. 332, Sec. 2.)



809.6

(a) The parties are bound by any additional notice and hearing provisions contained in any applicable professional society or medical staff bylaws which are not inconsistent with Sections 809.1 to 809.4, inclusive.

(b) The parties are bound by any additional notice and hearing provisions contained in any applicable agreement or contract between the licentiate and peer review body or health care entity which are not inconsistent with Sections 809.1 to 809.4, inclusive.

(c) The provisions of Sections 809.1 to 809.4, inclusive, may not be waived in any instrument specified in subdivision (a) or (b) for a final proposed action for which a report is required to be filed under Section 805.

(Added by Stats. 1989, Ch. 336, Sec. 7. Effective September 11, 1989. Operative January 1, 1990, by Sec. 11 of Ch. 336.)



809.7

Sections 809.1 to 809.4, inclusive, shall not apply to peer review proceedings conducted in state or county hospitals, in hospitals owned by, operated by, or licensed to the Regents of the University of California or any of its subsidiary corporations which serve as a primary teaching facility, or in health facilities which serve as the primary teaching facility for medical schools approved pursuant to Section 2084. In addition, Sections 809.1 to 809.4, inclusive, shall not apply to licentiates engaged in postgraduate medical education under the auspices of a medical school approved pursuant to Section 2084. This section shall not affect the obligation to afford due process of law to licentiates involved in peer review proceedings in these hospitals.

(Added by Stats. 1989, Ch. 336, Sec. 8. Effective September 11, 1989. Operative January 1, 1990, by Sec. 11 of Ch. 336.)



809.8

Nothing in Sections 809 to 809.7, inclusive, shall affect the availability of judicial review under Section 1094.5 of the Code of Civil Procedure nor the provisions relating to discovery and testimony in Section 1157 of the Evidence Code or Sections 1370 and 1370.1 of the Health and Safety Code.

(Added by Stats. 1989, Ch. 336, Sec. 9. Effective September 11, 1989. Operative January 1, 1990, by Sec. 11 of Ch. 336.)



809.9

In any suit brought to challenge an action taken or a restriction imposed which is required to be reported pursuant to Section 805, the court shall, at the conclusion of the action, award to a substantially prevailing party the cost of the suit, including a reasonable attorney’s fee, if the other party’s conduct in bringing, defending, or litigating the suit was frivolous, unreasonable, without foundation, or in bad faith. For the purposes of this section, a defendant shall not be considered to have substantially prevailed when the plaintiff obtains an award for damages or permanent injunctive or declaratory relief. For the purpose of this section, a plaintiff shall not be considered to have substantially prevailed when the plaintiff does not obtain an award of damages or permanent injunctive or declaratory relief.

(Added by Stats. 1989, Ch. 336, Sec. 9.5. Effective September 11, 1989. Operative January 1, 1990, by Sec. 11 of Ch. 336.)






ARTICLE 12 - Insurance Fraud

810

(a) It shall constitute unprofessional conduct and grounds for disciplinary action, including suspension or revocation of a license or certificate, for a health care professional to do any of the following in connection with his or her professional activities:

(1) Knowingly present or cause to be presented any false or fraudulent claim for the payment of a loss under a contract of insurance.

(2) Knowingly prepare, make, or subscribe any writing, with intent to present or use the same, or to allow it to be presented or used in support of any false or fraudulent claim.

(b) It shall constitute cause for revocation or suspension of a license or certificate for a health care professional to engage in any conduct prohibited under Section 1871.4 of the Insurance Code or Section 549 or 550 of the Penal Code.

(c) (1) It shall constitute cause for automatic suspension of a license or certificate issued pursuant to Chapter 4 (commencing with Section 1600), Chapter 5 (commencing with Section 2000), Chapter 6.6 (commencing with Section 2900), Chapter 7 (commencing with Section 3000), or Chapter 9 (commencing with Section 4000), or pursuant to the Chiropractic Act or the Osteopathic Act, if a licensee or certificate holder has been convicted of any felony involving fraud committed by the licensee or certificate holder in conjunction with providing benefits covered by worker’s compensation insurance, or has been convicted of any felony involving Medi-Cal fraud committed by the licensee or certificate holder in conjunction with the Medi-Cal program, including the Denti-Cal element of the Medi-Cal program, pursuant to Chapter 7 (commencing with Section 14000), or Chapter 8 (commencing with Section 14200), of Part 3 of Division 9 of the Welfare and Institutions Code. The board shall convene a disciplinary hearing to determine whether or not the license or certificate shall be suspended, revoked, or some other disposition shall be considered, including, but not limited to, revocation with the opportunity to petition for reinstatement, suspension, or other limitations on the license or certificate as the board deems appropriate.

(2) It shall constitute cause for automatic suspension and for revocation of a license or certificate issued pursuant to Chapter 4 (commencing with Section 1600), Chapter 5 (commencing with Section 2000), Chapter 6.6 (commencing with Section 2900), Chapter 7 (commencing with Section 3000), or Chapter 9 (commencing with Section 4000), or pursuant to the Chiropractic Act or the Osteopathic Act, if a licensee or certificate holder has more than one conviction of any felony arising out of separate prosecutions involving fraud committed by the licensee or certificate holder in conjunction with providing benefits covered by worker’s compensation insurance, or in conjunction with the Medi-Cal program, including the Denti-Cal element of the Medi-Cal program pursuant to Chapter 7 (commencing with Section 14000), or Chapter 8 (commencing with Section 14200), of Part 3 of Division 9 of the Welfare and Institutions Code. The board shall convene a disciplinary hearing to revoke the license or certificate and an order of revocation shall be issued unless the board finds mitigating circumstances to order some other disposition.

(3) It is the intent of the Legislature that paragraph (2) apply to a licensee or certificate holder who has one or more convictions prior to January 1, 2004, as provided in this subdivision.

(4) Nothing in this subdivision shall preclude a board from suspending or revoking a license or certificate pursuant to any other provision of law.

(5) “Board,” as used in this subdivision, means the Dental Board of California, the Medical Board of California, the Board of Psychology, the State Board of Optometry, the California State Board of Pharmacy, the Osteopathic Medical Board of California, and the State Board of Chiropractic Examiners.

(6) “More than one conviction,” as used in this subdivision, means that the licensee or certificate holder has one or more convictions prior to January 1, 2004, and at least one conviction on or after that date, or the licensee or certificate holder has two or more convictions on or after January 1, 2004. However, a licensee or certificate holder who has one or more convictions prior to January 1, 2004, but who has no convictions and is currently licensed or holds a certificate after that date, does not have “more than one conviction” for the purposes of this subdivision.

(d) As used in this section, health care professional means any person licensed or certified pursuant to this division, or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act.

(Amended by Stats. 2004, Ch. 333, Sec. 1. Effective January 1, 2005.)






ARTICLE 12.5 - Mental Illness or Physical Illness

820

Whenever it appears that any person holding a license, certificate or permit under this division or under any initiative act referred to in this division may be unable to practice his or her profession safely because the licentiate’s ability to practice is impaired due to mental illness, or physical illness affecting competency, the licensing agency may order the licentiate to be examined by one or more physicians and surgeons or psychologists designated by the agency. The report of the examiners shall be made available to the licentiate and may be received as direct evidence in proceedings conducted pursuant to Section 822.

(Amended by Stats. 1989, Ch. 1104, Sec. 1.7.)



821

The licentiate’s failure to comply with an order issued under Section 820 shall constitute grounds for the suspension or revocation of the licentiate’s certificate or license.

(Added by Stats. 1982, Ch. 1183, Sec. 1.)



822

If a licensing agency determines that its licentiate’s ability to practice his or her profession safely is impaired because the licentiate is mentally ill, or physically ill affecting competency, the licensing agency may take action by any one of the following methods:

(a) Revoking the licentiate’s certificate or license.

(b) Suspending the licentiate’s right to practice.

(c) Placing the licentiate on probation.

(d) Taking such other action in relation to the licentiate as the licensing agency in its discretion deems proper.

The licensing agency shall not reinstate a revoked or suspended certificate or license until it has received competent evidence of the absence or control of the condition which caused its action and until it is satisfied that with due regard for the public health and safety the person’s right to practice his or her profession may be safely reinstated.

(Added by Stats. 1982, Ch. 1183, Sec. 1.)



823

Notwithstanding any other provisions of law, reinstatement of a licentiate against whom action has been taken pursuant to Section 822 shall be governed by the procedures in this article. In reinstating a certificate or license which has been revoked or suspended under Section 822, the licensing agency may impose terms and conditions to be complied with by the licentiate after the certificate or license has been reinstated. The authority of the licensing agency to impose terms and conditions includes, but is not limited to, the following:

(a) Requiring the licentiate to obtain additional professional training and to pass an examination upon the completion of the training.

(b) Requiring the licentiate to pass an oral, written, practical, or clinical examination, or any combination thereof to determine his or her present fitness to engage in the practice of his or her profession.

(c) Requiring the licentiate to submit to a complete diagnostic examination by one or more physicians and surgeons or psychologists appointed by the licensing agency. If the licensing agency requires the licentiate to submit to such an examination, the licensing agency shall receive and consider any other report of a complete diagnostic examination given by one or more physicians and surgeons or psychologists of the licentiate’s choice.

(d) Requiring the licentiate to undergo continuing treatment.

(e) Restricting or limiting the extent, scope or type of practice of the licentiate.

(Added by Stats. 1982, Ch. 1183, Sec. 1.)



824

The licensing agency may proceed against a licentiate under either Section 820, or 822, or under both sections.

(Added by Stats. 1982, Ch. 1183, Sec. 1.)



825

As used in this article with reference to persons holding licenses as physicians and surgeons, “licensing agency” means a panel of the Division of Medical Quality.

(Amended by Stats. 1993, Ch. 1267, Sec. 9. Effective January 1, 1994.)



826

The proceedings under Sections 821 and 822 shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the licensing agency and the licentiate shall have all the rights and powers granted therein.

(Added by Stats. 1982, Ch. 1183, Sec. 1.)



827

Notwithstanding the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, relating to public meetings, the licensing agency may convene in closed session to consider any evidence relating to the licentiate’s mental or physical illness obtained pursuant to the proceedings under Section 820. The licensing agency shall only convene in closed session to the extent that it is necessary to protect the privacy of a licentiate.

(Added by Stats. 1982, Ch. 1183, Sec. 1.)



828

If the licensing agency determines, pursuant to proceedings conducted under Section 820, that there is insufficient evidence to bring an action against the licentiate pursuant to Section 822, then all licensing agency records of the proceedings, including the order for the examination, investigative reports, if any, and the report of the physicians and surgeons or psychologists, shall be kept confidential and are not subject to discovery or subpoena. If no further proceedings are conducted to determine the licentiates fitness to practice during a period of five years from the date of the determination by the licensing agency of the proceeding pursuant to Section 820, then the licensing agency shall purge and destroy all records pertaining to the proceedings. If new proceedings are instituted during the five-year period against the licentiate by the licensing agency, the records, including the report of the physicians and surgeons or psychologists, may be used in the proceedings and shall be available to the respondent pursuant to the provisions of Section 11507.6 of the Government Code.

(Added by Stats. 1982, Ch. 1183, Sec. 1.)






ARTICLE 13 - Standards for Licensure or Certification

850

No healing arts licensing board or examining committee under the Department of Consumer Affairs shall by regulation require an applicant for licensure or certification to be a member of, to be certified by, to be eligible to be certified or registered by, or otherwise meet the standards of a specified private voluntary association or professional society except as provided for in this article.

(Added by Stats. 1978, Ch. 1106.)



851

A healing arts licensure board or examining committee may by regulation require an applicant for licensure or certification to meet the standards of a specified private voluntary association or professional society when either of the following conditions is met:

(a) There is direct statutory authority or requirement that the board or examining committee utilize the standards of the specified private voluntary association or professional society; or

(b) The board or examining committee specifies in the regulation the amount of education, training, experience, examinations, or other requirements of the private voluntary association or professional society, which standards shall be consistent with the provisions of law regulating such licensees, and the board or examining committee adopts such standards in public hearing. The board or examining committee may, by regulation, require an applicant to successfully complete an examination conducted by or created by a relevant national certification association, testing firm, private voluntary association, or professional society.

Nothing in this section authorizes the Medical Board of California to limit the licensure of physicians and surgeons by specialty.

(Amended by Stats. 1989, Ch. 886, Sec. 15.)



852

(a) The Task Force on Culturally and Linguistically Competent Physicians and Dentists is hereby created and shall consist of the following members:

(1) The State Director of Health Services and the Director of Consumer Affairs, who shall serve as cochairs of the task force.

(2) The Executive Director of the Medical Board of California.

(3) The Executive Director of the Dental Board of California.

(4) One member appointed by the Senate Committee on Rules.

(5) One member appointed by the Speaker of the Assembly.

(b) Additional task force members shall be appointed by the Director of Consumer Affairs, in consultation with the State Director of Health Services, as follows:

(1) Representatives of organizations that advocate on behalf of California licensed physicians and dentists.

(2) California licensed physicians and dentists that provide health services to members of language and ethnic minority groups.

(3) Representatives of organizations that advocate on behalf of, or provide health services to, members of language and ethnic minority groups.

(4) Representatives of entities that offer continuing education for physicians and dentists.

(5) Representatives of California’s medical and dental schools.

(6) Individuals with experience in developing, implementing, monitoring, and evaluating cultural and linguistic programs.

(c) The duties of the task force shall include the following:

(1) Developing recommendations for a continuing education program that includes language proficiency standards of foreign language to be acquired to meet linguistic competency.

(2) Identifying the key cultural elements necessary to meet cultural competency by physicians, dentists, and their offices.

(3) Assessing the need for voluntary certification standards and examinations for cultural and linguistic competency.

(d) The task force shall hold hearings and convene meetings to obtain input from persons belonging to language and ethnic minority groups to determine their needs and preferences for having culturally competent medical providers. These hearings and meetings shall be convened in communities that have large populations of language and ethnic minority groups.

(e) The task force shall report its findings to the Legislature and appropriate licensing boards within two years after creation of the task force.

(f) The Medical Board of California and the Dental Board of California shall pay the state administrative costs of implementing this section.

(g) Nothing in this section shall be construed to require mandatory continuing education of physicians and dentists.

(Added by Stats. 2000, Ch. 802, Sec. 2. Effective January 1, 2001.)



853

(a) The Licensed Physicians and Dentists from Mexico Pilot Program is hereby created. This program shall allow up to 30 licensed physicians specializing in family practice, internal medicine, pediatrics, and obstetrics and gynecology, and up to 30 licensed dentists from Mexico to practice medicine or dentistry in California for a period not to exceed three years. The program shall also maintain an alternate list of program participants.

(b) The Medical Board of California shall issue three-year nonrenewable licenses to practice medicine to licensed Mexican physicians and the Dental Board of California shall issue three-year nonrenewable permits to practice dentistry to licensed Mexican dentists.

(c) Physicians from Mexico eligible to participate in this program shall comply with the following:

(1) Be licensed, certified or recertified, and in good standing in their medical specialty in Mexico. This certification or recertification shall be performed, as appropriate, by the Consejo Mexicano de Ginecología y Obstetricia, A.C., the Consejo Mexicano de Certificación en Medicina Familiar, A.C., the Consejo Mexicano de Medicina Interna, A.C., or the Consejo Mexicano de Certificación en Pediatría, A.C.

(2) Prior to leaving Mexico, each physician shall have completed the following requirements:

(A) Passed the board review course with a score equivalent to that registered by United States applicants when passing a board review course for the United States certification examination in each of his or her specialty areas and passed an interview examination developed by the National Autonomous University of Mexico (UNAM) for each specialty area. Family practitioners who shall include obstetrics and gynecology in their practice shall also be required to have appropriately documented, as specified by United States standards, 50 live births. Mexican obstetricians and gynecologists shall be fellows in good standing of the American College of Obstetricians and Gynecologists.

(B) (i) Satisfactorily completed a six-month orientation program that addressed medical protocol, community clinic history and operations, medical administration, hospital operations and protocol, medical ethics, the California medical delivery system, health maintenance organizations and managed care practices, and pharmacology differences. This orientation program shall be approved by the Medical Board of California to ensure that it contains the requisite subject matter and meets appropriate California law and medical standards where applicable.

(ii) Additionally, Mexican physicians participating in the program shall be required to be enrolled in adult English-as-a-second-language (ESL) classes that focus on both verbal and written subject matter. Each physician participating in the program shall have transcripts sent to the Medical Board of California from the appropriate Mexican university showing enrollment and satisfactory completion of these classes.

(C) Representatives from the UNAM in Mexico and a medical school in good standing or a facility conducting an approved medical residency training program in California shall confer to develop a mutually agreed upon distant learning program for the six-month orientation program required pursuant to subparagraph (B).

(3) Upon satisfactory completion of the requirements in paragraphs (1) and (2), and after having received their three-year nonrenewable medical license, the Mexican physicians shall be required to obtain continuing education pursuant to Section 2190. Each physician shall obtain an average of 25 continuing education units per year for a total of 75 units for a full three years of program participation.

(4) Upon satisfactory completion of the requirements in paragraphs (1) and (2), the applicant shall receive a three-year nonrenewable license to work in nonprofit community health centers and shall also be required to participate in a six-month externship at his or her place of employment. This externship shall be undertaken after the participant has received a license and is able to practice medicine. The externship shall ensure that the participant is complying with the established standards for quality assurance of nonprofit community health centers and medical practices. The externship shall be affiliated with a medical school in good standing in California. Complaints against program participants shall follow the same procedures contained in the Medical Practice Act (Chapter 5 (commencing with Section 2000)).

(5) After arriving in California, Mexican physicians participating in the program shall be required to be enrolled in adult ESL classes at institutions approved by the Bureau of Private Post Secondary and Vocational Education or accredited by the Western Association of Schools and Colleges. These classes shall focus on verbal and written subject matter to assist a physician in obtaining a level of proficiency in English that is commensurate with the level of English spoken at community clinics where he or she will practice. The community clinic employing a physician shall submit documentation confirming approval of an ESL program to the board for verification. Transcripts of satisfactory completion of the ESL classes shall be submitted to the Medical Board of California as proof of compliance with this provision.

(6) (A) Nonprofit community health centers employing Mexican physicians in the program shall be required to have medical quality assurance protocols and either be accredited by the Joint Commission on Accreditation of Health Care Organizations or have protocols similar to those required by the Joint Commission on Accreditation of Health Care Organizations. These protocols shall be submitted to the Medical Board of California prior to the hiring of Mexican physicians.

(B) In addition, after the program participant successfully completes the six-month externship program, a free standing health care organization that has authority to provide medical quality certification, including, but not limited to, health plans, hospitals, and the Integrated Physician Association, is responsible for ensuring and overseeing the compliance of nonprofit community health centers medical quality assurance protocols, conducting site visits when necessary, and developing any additional protocols, surveys, or assessment tools to ensure that quality of care standards through quality assurance protocols are being appropriately followed by physicians participating in the program.

(7) Participating hospitals shall have the authority to establish criteria necessary to allow individuals participating in this three-year pilot program to be granted hospital privileges in their facilities.

(8) The Medical Board of California shall provide oversight review of both the implementation of this program and the evaluation required pursuant to subdivision (j). The board shall consult with the medical schools applying for funding to implement and evaluate this program, executive and medical directors of nonprofit community health centers wanting to employ program participants, and hospital administrators who will have these participants practicing in their hospital, as it conducts its oversight responsibilities of this program and evaluation. Any funding necessary for the implementation of this program, including the evaluation and oversight functions, shall be secured from nonprofit philanthropic entities. Implementation of this program may not proceed unless appropriate funding is secured from nonprofit philanthropic entities. The board shall report to the Legislature every January during which the program is operational regarding the status of the program and the ability of the program to secure the funding necessary to carry out its required provisions. Notwithstanding Section 11005 of the Government Code, the board may accept funds from nonprofit philanthropic entities. The board shall, upon appropriation in the annual Budget Act, expend funds received from nonprofit philanthropic entities for this program.

(d) (1) Dentists from Mexico eligible to participate in this program shall comply with the following requirements or the requirements contained in paragraph (2):

(A) Be graduates from the National Autonomous University of Mexico School of Faculty Dentistry (Facultad de Odontología).

(B) Meet all criteria required for licensure in Mexico that is required and being applied by the National Autonomous University of Mexico School of Faculty Dentistry (Facultad de Odontología), including, but not limited to:

(i) A minimum grade point average.

(ii) A specified English language comprehension and conversational level.

(iii) Passage of a general examination.

(iv) Passage of an oral interview.

(C) Enroll and complete an orientation program that focuses on the following:

(i) Practical issues in pharmacology that shall be taught by an instructor who is affiliated with a California dental school approved by the Dental Board of California.

(ii) Practical issues and diagnosis in oral pathology that shall be taught by an instructor who is affiliated with a California dental school approved by the Dental Board of California.

(iii) Clinical applications that shall be taught by an instructor who is affiliated with a California dental school approved by the Dental Board of California.

(iv) Biomedical sciences that shall be taught by an instructor who is affiliated with a California dental school approved by the Dental Board of California.

(v) Clinical history management that shall be taught by an instructor who is affiliated with a California dental school approved by the Dental Board of California.

(vi) Special patient care that shall be taught by an instructor who is affiliated with a California dental school approved by the Dental Board of California.

(vii) Sedation techniques that shall be taught by an instructor who is affiliated with a California dental school approved by the Dental Board of California.

(viii) Infection control guidelines which shall be taught by an instructor who is affiliated with a California dental school approved by the Dental Board of California.

(ix) Introduction to health care systems in California.

(x) Introduction to community clinic operations.

(2) (A) Graduate within the three-year period prior to enrollment in the program, from a foreign dental school that has received provisional approval or certification by November of 2003 from the Dental Board of California under the Foreign Dental School Approval Program.

(B) Enroll and satisfactorily complete an orientation program that focuses on the health care system and community clinic operations in California.

(C) Enroll and satisfactorily complete a course taught by an approved foreign dental school on infection control approved by the Dental Board of California.

(3) Upon satisfactory completion to a competency level of the requirements in paragraph (1) or (2), dentists participating in the program shall be eligible to obtain employment in a nonprofit community health center pursuant to subdivision (f) within the structure of an extramural dental program for a period not to exceed three years.

(4) Dentists participating in the program shall be required to complete the necessary continuing education units required by the Dental Practice Act (Chapter 4 (commencing with Section 1600)).

(5) The program shall accept 30 participating dentists. The program shall also maintain an alternate list of program applicants. If an active program participant leaves the program for any reason, a participating dentist from the alternate list shall be chosen to fill the vacancy. Only active program participants shall be required to complete the orientation program specified in subparagraph (C) of paragraph (1).

(6) (A) Additionally, an extramural dental facility may be identified, qualified, and approved by the board as an adjunct to, and an extension of, the clinical and laboratory departments of an approved dental school.

(B) As used in this subdivision, “extramural dental facility” includes, but is not limited to, any clinical facility linked to an approved dental school for the purposes of monitoring or overseeing the work of a dentist licensed in Mexico participating in this program and that is employed by an approved dental school for instruction in dentistry that exists outside or beyond the walls, boundaries, or precincts of the primary campus of the approved dental school, and in which dental services are rendered. These facilities shall include nonprofit community health centers.

(C) Dental services provided to the public in these facilities shall constitute a part of the dental education program.

(D) Approved dental schools shall register extramural dental facilities with the board. This registration shall be accompanied by information supplied by the dental school pertaining to faculty supervision, scope of treatment to be rendered, arrangements for postoperative care, the name and location of the facility, the date operations shall commence at the facility, and a description of the equipment and facilities available. This information shall be supplemented with a copy of the agreement between the approved dental school and the affiliated institution establishing the contractual relationship. Any change in the information initially provided to the board shall be communicated to the board.

(7) The program shall also include issues dealing with program operations, and shall be developed in consultation by representatives of community clinics, approved dental schools, or the National Autonomous University of Mexico School of Faculty Dentistry (Facultad de Odontología).

(8) The Dental Board of California shall provide oversight review of the implementation of this program and the evaluation required pursuant to subdivision (j). The board shall consult with dental schools in California that have applied for funding to implement and evaluate this program and executive and dental directors of nonprofit community health centers wanting to employ program participants, as it conducts its oversight responsibilities of this program and evaluation. Implementation of this program may not proceed unless appropriate funding is secured from nonprofit philanthropic entities. The board shall report to the Legislature every January during which the program is operational regarding the status of the program and the ability of the program to secure the funding necessary to carry out its required provisions. Notwithstanding Section 11005 of the Government Code, the board may accept funds from nonprofit philanthropic entities.

(e) Nonprofit community health centers that employ participants shall be responsible for ensuring that participants are enrolled in local English-language instruction programs and that the participants attain English-language fluency at a level that would allow the participants to serve the English-speaking patient population when necessary and have the literacy level to communicate with appropriate hospital staff when necessary.

(f) Physicians and dentists from Mexico having met the applicable requirements set forth in subdivisions (c) and (d) shall be placed in a pool of candidates who are eligible to be recruited for employment by nonprofit community health centers in California, including, but not limited to, those located in the Counties of Ventura, Los Angeles, San Bernardino, Imperial, Monterey, San Benito, Sacramento, San Joaquin, Santa Cruz, Yuba, Orange, Colusa, Glenn, Sutter, Kern, Tulare, Fresno, Stanislaus, San Luis Obispo, and San Diego. The Medical Board of California shall ensure that all Mexican physicians participating in this program have satisfactorily met the requirements set forth in subdivision (c) prior to placement at a nonprofit community health center.

(g) Nonprofit community health centers in the counties listed in subdivision (f) shall apply to the Medical Board of California and the Dental Board of California to hire eligible applicants who shall then be required to complete a six-month externship that includes working in the nonprofit community health center and a corresponding hospital. Once enrolled in this externship, and upon payment of the required fees, the Medical Board of California shall issue a three-year nonrenewable license to practice medicine and the Dental Board of California shall issue a three-year nonrenewable dental special permit to practice dentistry. For purposes of this program, the fee for a three-year nonrenewable license to practice medicine shall be nine hundred dollars ($900) and the fee for a three-year nonrenewable dental permit shall be five hundred forty-eight dollars ($548). A licensee or permitholder shall practice only in the nonprofit community health center that offered him or her employment and the corresponding hospital. This three-year nonrenewable license or permit shall be deemed to be a license or permit in good standing pursuant to the provisions of this chapter for the purpose of participation and reimbursement in all federal, state, and local health programs, including managed care organizations and health maintenance organizations.

(h) The three-year nonrenewable license or permit shall terminate upon notice by certified mail, return receipt requested, to the licensee’s or permitholder’s address of record, if, in the Medical Board of California or Dental Board of California’s sole discretion, it has determined that either:

(1) The license or permit was issued by mistake.

(2) A complaint has been received by either board against the licensee or permitholder that warrants terminating the license or permit pending an investigation and resolution of the complaint.

(i) All applicable employment benefits, salary, and policies provided by nonprofit community health centers to their current employees shall be provided to medical and dental practitioners from Mexico participating in this pilot program. This shall include nonprofit community health centers providing malpractice insurance coverage.

(j) Beginning 12 months after this pilot program has commenced, an evaluation of the program shall be undertaken with funds provided from philanthropic foundations. The evaluation shall be conducted jointly by one medical school and one dental school in California and either UNAM or a foreign dental school approved by the Dental Board of California, in consultation with the Medical Board of California. If the evaluation required pursuant to this section does not begin within 15 months after the pilot project has commenced, the evaluation may be performed by an independent consultant selected by the Director of the Department of Consumer Affairs. This evaluation shall include, but not be limited to, the following issues and concerns:

(1) Quality of care provided by doctors and dentists licensed under this pilot program.

(2) Adaptability of these licensed practitioners to California medical and dental standards.

(3) Impact on working and administrative environment in nonprofit community health centers and impact on interpersonal relations with medical licensed counterparts in health centers.

(4) Response and approval by patients.

(5) Impact on cultural and linguistic services.

(6) Increases in medical encounters provided by participating practitioners to limited-English-speaking patient populations and increases in the number of limited-English-speaking patients seeking health care services from nonprofit community health centers.

(7) Recommendations on whether the program should be continued, expanded, altered, or terminated.

(8) Progress reports on available data listed shall be provided to the Legislature on achievable time intervals beginning the second year of implementation of this pilot program. An interim final report shall be issued three months before termination of this pilot program. A final report shall be submitted to the Legislature at the time of termination of this pilot program on all of the above data. The final report shall reflect and include how other initiatives concerning the development of culturally and linguistically competent medical and dental providers within California and the United States are impacting communities in need of these health care providers.

(k) Costs for administering this pilot program shall be secured from philanthropic entities.

(l) Program applicants shall be responsible for working with the governments of Mexico and the United States in order to obtain the necessary three-year visa required for program participation.

(Amended by Stats. 2006, Ch. 538, Sec. 4. Effective January 1, 2007.)



854

Criteria for issuing three-year nonrenewable medical licenses and dental permits under this article shall not be utilized at any time as the standard for issuing a license to practice medicine or a permit to practice dentistry in California on a permanent basis.

(Added by Stats. 2002, Ch. 1157, Sec. 4. Effective January 1, 2003.)



855

(a) Up to 70 international medical graduates who have passed their United States medical license examination on the first attempt and who have been working in the medical field in the capacity of a medical assistant, a nurse practitioner, a nurse-midwife, a physician assistant, a dental hygienist, or a quality assurance and peer review specialist for not less than three years, shall be selected to participate in a pilot program. Preference shall be given to international medical graduates who are residents of California, have experience working in communities whose language is other than English and whose culture is not from the dominant society, and have a proven level of literacy in the foreign language of a medically underserved community.

(b) If there are not 70 international medical graduates who meet the criteria of subdivision (a), the remaining openings may be filled by participants who have passed the United States medical license examination on two or more attempts, have been working in the medical field in the capacity of a medical assistant, a nurse practitioner, a nurse-midwife, a physician assistant, a dental hygienist, or a quality assurance and peer review specialist for not less than three years, and who pass an additional test to be determined by the medical facility and the medical school participating in the pilot program. Preference shall be given to international medical graduates who are residents of California, have experience working in communities whose language is other than English and whose culture is not from the dominant society, and have a proven level of literacy in the foreign language of a medically underserved community.

(c) An international medical graduate shall not be eligible for this program if he or she has not graduated from a school in good standing that is recognized by the Medical Board of California.

(d) Upon selection for the pilot program, participants may submit an application to the International Medical Graduate Liaison of the Medical Board of California’s Division of Licensing, with the appropriate fee, to initiate the medical licensing review process, providing the participant time to remediate any deficiency during the three-year international medical graduates pilot program.

(e) All program participants shall be required to have the foreign language fluency and the cultural knowledge necessary to serve the non-English-speaking community at the nonprofit community health center where they practice.

(f) The Medical Board of California shall issue an applicant status letter to participating and qualifying international medical graduates.

(g) International medical graduates shall be required to participate and satisfactorily complete a six-month orientation program that will address medical protocol, community clinic history and operations, medical administration, hospital operations and protocol, medical ethics, the California medical delivery system, health maintenance organizations and managed care practices, and pharmacology differences. International medical graduates who have passed the Educational Commission for Foreign Medical Graduates (ECFMG) language exam shall not be required to be enrolled in English language classes. However, if a participating international medical graduate has not passed the ECFMG language exam, he or she shall be enrolled in English language acquisition classes until he or she obtains a level of English language proficiency equivalent to the ECFMG language exam.

(h) (1) Upon satisfactorily completing the orientation program and the one-year residency training program, international medical graduates shall be selected by nonprofit community health centers to work in nonprofit community health centers and disproportionate share hospitals whose service areas include federally designated Health Professional Shortage Areas, Dental Professional Shortage Areas, Medically Underserved Areas, and Medically Underserved Populations for a period not to exceed three years.

(2) There shall be two residency programs operated under the auspices of a medical school in good standing, with one in southern California and one in northern California. These residency programs shall be in family practice, internal medicine, or obstetrics and gynecology.

(3) After successfully completing the one-year residency program, the training institution for the one-year residency program for international medical graduates may transfer the program participant into an approved residency program.

(i) (1) All program participants shall be required to satisfy the medical curriculum requirements of Section 2089, the clinical instruction requirements of Section 2089.5, and the examination requirements of Section 2170 prior to being admitted into an approved residency program.

(2) Those international medical graduates who are transferred into an approved residency program shall be required to work in nonprofit community health centers or disproportionate share hospitals whose service areas include federally designated Health Professional Shortage Areas, Dental Professional Shortage Areas, Medically Underserved Areas, and Medically Underserved Populations for not less than three years after being fully licensed.

(j) For individuals in this program as specified in this section, the applicant status letter shall be deemed a license in good standing pursuant to the provisions of this article for the purpose of participation and reimbursement in all federal, state, and local health programs, including managed care organizations and health maintenance organizations.

(k) (1) The Director of General Medical Education or an equivalent position in the training institution of the one-year residency program for international medical graduates shall have the authority to make a recommendation to the Medical Board of California for the full medical licensure of an international medical graduate who has successfully completed the one-year residency program if the director believes, based on the performance and competency of the international medical graduate, that the international medical graduate should be fully licensed.

(2) After reviewing the recommendation for full licensure from the director, the Medical Board of California shall have the authority to issue a permanent license to practice medicine in this state to the international medical graduate.

(l) If an international medical graduate desires to secure a permanent license to practice medicine from the board, he or she shall, among other things, be required to be admitted into an approved residency program.

(m) The Medical Board of California, in consultation with medical schools located in California, executive and medical directors of nonprofit community health centers, and with hospital administrators, shall provide oversight review of the implementation of this program. The Medical Board of California shall ensure that funding proposals by appropriate institutions to implement these provisions meet the necessary funding thresholds to fulfill the intent of this program. Implementation of this program may not proceed unless appropriate funding is secured. The Medical Board of California shall report to the Legislature every January the program is operational regarding the status of the program and the ability of the program to secure the funding necessary to carry out its required provisions.

(Amended by Stats. 2003, Ch. 62, Sec. 2. Effective January 1, 2004.)






ARTICLE 14 - Gerontology and Geriatric Training for the Healing Arts

860

(a) The Legislature finds and declares both of the following:

(1) California’s system of care suffers from a severe shortage of professionals and paraprofessionals in the healing arts to administer programs and provide services for older adults.

(2) As a result of rapidly changing age demographics in California, it is essential that we prepare a sufficient number of competent and qualified professionals and paraprofessionals in the healing arts to administer programs for, and provide services to, California’s older adults and adults with disabilities.

(b) It is the intent of the Legislature to enact legislation to require various professionals and paraprofessionals in the healing arts to complete certain educational requirements in aging and long-term care as a condition or licensure or renewal of licensure, or both.

(Added by Stats. 2002, Ch. 541, Sec. 3. Effective January 1, 2003.)






ARTICLE 15 - Sexual Orientation Change Efforts

865

For the purposes of this article, the following terms   shall have the following meanings:

(a) “Mental health provider” means a physician and surgeon specializing in the practice of psychiatry, a psychologist, a psychological assistant, intern, or trainee, a licensed marriage and family therapist, a registered marriage and family therapist, intern, or trainee, a licensed educational psychologist, a credentialed school psychologist, a licensed clinical social worker, an associate clinical social worker, a licensed professional clinical counselor, a registered clinical counselor, intern, or trainee, or any other person designated as a mental health professional under California law or regulation.

(b) (1) “Sexual orientation change efforts” means any practices by mental health providers that seek to change an individual’s sexual orientation. This includes efforts to change behaviors or gender expressions, or to eliminate or reduce sexual or romantic attractions or feelings toward individuals of the same sex.

(2) “Sexual orientation change efforts” does not include psychotherapies that: (A) provide acceptance, support, and understanding of clients or the facilitation of clients’ coping, social support, and identity exploration and development, including sexual orientation-neutral interventions to prevent or address unlawful conduct or unsafe sexual practices; and (B) do not seek to change sexual orientation.

(Added by Stats. 2012, Ch. 835, Sec. 2. Effective January 1, 2013.)



865.1

Under no circumstances shall a mental health provider engage in sexual orientation change efforts with a patient under 18 years of age.

(Added by Stats. 2012, Ch. 835, Sec. 2. Effective January 1, 2013.)



865.2

Any sexual orientation change efforts attempted on a patient under 18 years of age by a mental health provider shall be considered unprofessional conduct and shall subject a mental health provider to discipline by the licensing entity for that mental health provider.

(Added by Stats. 2012, Ch. 835, Sec. 2. Effective January 1, 2013.)









CHAPTER 1.5 - Exemption From Licensure

900

(a) Nothing in this division applies to a health care practitioner licensed in another state or territory of the United States who offers or provides health care for which he or she is licensed, if the health care is provided only during a state of emergency as defined in subdivision (b) of Section 8558 of the Government Code, which emergency overwhelms the response capabilities of California health care practitioners and only upon the request of the Director of the Emergency Medical Services Authority.

(b) The director shall be the medical control and shall designate the licensure and specialty health care practitioners required for the specific emergency and shall designate the areas to which they may be deployed.

(c) Health care practitioners shall provide, upon request, a valid copy of a professional license and a photograph identification issued by the state in which the practitioner holds licensure before being deployed by the director.

(d) Health care practitioners deployed pursuant to this chapter shall provide the appropriate California licensing authority with verification of licensure upon request.

(e) Health care practitioners providing health care pursuant to this chapter shall have immunity from liability for services rendered as specified in Section 8659 of the Government Code.

(f) For the purposes of this section, “health care practitioner” means any person who engages in acts which are the subject of licensure or regulation under this division or under any initiative act referred to in this division.

(g) For purposes of this section, “director” means the Director of the Emergency Medical Services Authority who shall have the powers specified in Division 2.5 (commencing with Section 1797) of the Health and Safety Code.

(Amended by Stats. 2010, Ch. 270, Sec. 1. Effective January 1, 2011.)



901

(a) For purposes of this section, the following provisions apply:

(1) “Board” means the applicable healing arts board, under this division or an initiative act referred to in this division, responsible for the licensure or regulation in this state of the respective health care practitioners.

(2) “Health care practitioner” means any person who engages in acts that are subject to licensure or regulation under this division or under any initiative act referred to in this division.

(3) “Sponsored event” means an event, not to exceed 10 calendar days, administered by either a sponsoring entity or a local government, or both, through which health care is provided to the public without compensation to the health care practitioner.

(4) “Sponsoring entity” means a nonprofit organization organized pursuant to Section 501(c)(3) of the Internal Revenue Code or a community-based organization.

(5) “Uninsured or underinsured person” means a person who does not have health care coverage, including private coverage or coverage through a program funded in whole or in part by a governmental entity, or a person who has health care coverage, but the coverage is not adequate to obtain those health care services offered by the health care practitioner under this section.

(b) A health care practitioner licensed or certified in good standing in another state, district, or territory of the United States who offers or provides health care services for which he or she is licensed or certified is exempt from the requirement for licensure if all of the following requirements are met:

(1) Prior to providing those services, he or she does all of the following:

(A) Obtains authorization from the board to participate in the sponsored event after submitting to the board a copy of his or her valid license or certificate from each state in which he or she holds licensure or certification and a photographic identification issued by one of the states in which he or she holds licensure or certification. The board shall notify the sponsoring entity, within 20 calendar days of receiving a request for authorization, whether that request is approved or denied, provided that, if the board receives a request for authorization less than 20 days prior to the date of the sponsored event, the board shall make reasonable efforts to notify the sponsoring entity whether that request is approved or denied prior to the date of that sponsored event.

(B) Satisfies the following requirements:

(i) The health care practitioner has not committed any act or been convicted of a crime constituting grounds for denial of licensure or registration under Section 480 and is in good standing in each state in which he or she holds licensure or certification.

(ii) The health care practitioner has the appropriate education and experience to participate in a sponsored event, as determined by the board.

(iii) The health care practitioner shall agree to comply with all applicable practice requirements set forth in this division and the regulations adopted pursuant to this division.

(C) Submits to the board, on a form prescribed by the board, a request for authorization to practice without a license, and pays a fee, in an amount determined by the board by regulation, which shall be available, upon appropriation, to cover the cost of developing the authorization process and processing the request.

(2) The services are provided under all of the following circumstances:

(A) To uninsured or underinsured persons.

(B) On a short-term voluntary basis, not to exceed a 10-calendar-day period per sponsored event.

(C) In association with a sponsoring entity that complies with subdivision (d).

(D) Without charge to the recipient or to a third party on behalf of the recipient.

(c) The board may deny a health care practitioner authorization to practice without a license if the health care practitioner fails to comply with this section or for any act that would be grounds for denial of an application for licensure.

(d) A sponsoring entity seeking to provide, or arrange for the provision of, health care services under this section shall do both of the following:

(1) Register with each applicable board under this division for which an out-of-state health care practitioner is participating in the sponsored event by completing a registration form that shall include all of the following:

(A) The name of the sponsoring entity.

(B) The name of the principal individual or individuals who are the officers or organizational officials responsible for the operation of the sponsoring entity.

(C) The address, including street, city, ZIP Code, and county, of the sponsoring entity’s principal office and each individual listed pursuant to subparagraph (B).

(D) The telephone number for the principal office of the sponsoring entity and each individual listed pursuant to subparagraph (B).

(E) Any additional information required by the board.

(2) Provide the information listed in paragraph (1) to the county health department of the county in which the health care services will be provided, along with any additional information that may be required by that department.

(e) The sponsoring entity shall notify the board and the county health department described in paragraph (2) of subdivision (d) in writing of any change to the information required under subdivision (d) within 30 calendar days of the change.

(f) Within 15 calendar days of the provision of health care services pursuant to this section, the sponsoring entity shall file a report with the board and the county health department of the county in which the health care services were provided. This report shall contain the date, place, type, and general description of the care provided, along with a listing of the health care practitioners who participated in providing that care.

(g) The sponsoring entity shall maintain a list of health care practitioners associated with the provision of health care services under this section. The sponsoring entity shall maintain a copy of each health care practitioner’s current license or certification and shall require each health care practitioner to attest in writing that his or her license or certificate is not suspended or revoked pursuant to disciplinary proceedings in any jurisdiction. The sponsoring entity shall maintain these records for a period of at least five years following the provision of health care services under this section and shall, upon request, furnish those records to the board or any county health department.

(h) A contract of liability insurance issued, amended, or renewed in this state on or after January 1, 2011, shall not exclude coverage of a health care practitioner or a sponsoring entity that provides, or arranges for the provision of, health care services under this section, provided that the practitioner or entity complies with this section.

(i) Subdivision (b) shall not be construed to authorize a health care practitioner to render care outside the scope of practice authorized by his or her license or certificate or this division.

(j) (1) The board may terminate authorization for a health care practitioner to provide health care services pursuant to this section for failure to comply with this section, any applicable practice requirement set forth in this division, any regulations adopted pursuant to this division, or for any act that would be grounds for discipline if done by a licensee of that board.

(2) The board shall provide both the sponsoring entity and the health care practitioner with a written notice of termination including the basis for that termination. The health care practitioner may, within 30 days after the date of the receipt of notice of termination, file a written appeal to the board. The appeal shall include any documentation the health care practitioner wishes to present to the board.

(3) A health care practitioner whose authorization to provide health care services pursuant to this section has been terminated shall not provide health care services pursuant to this section unless and until a subsequent request for authorization has been approved by the board. A health care practitioner who provides health care services in violation of this paragraph shall be deemed to be practicing health care in violation of the applicable provisions of this division, and be subject to any applicable administrative, civil, or criminal fines, penalties, and other sanctions provided in this division.

(k) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(l) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 111, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)






CHAPTER 1.6 - Health Care Professional Disaster Response Act

920

This chapter shall be known and may be cited as the Health Care Professional Disaster Response Act.

(Added by Stats. 2002, Ch. 1085, Sec. 7. Effective January 1, 2003.)



921

(a) The Legislature finds and declares the following:

(1) In times of national or state disasters, a shortage of qualified health care practitioners may exist in areas throughout the state where they are desperately required to respond to public health emergencies.

(2) Health care practitioners with lapsed or inactive licenses could potentially serve in those areas where a shortage of qualified health care practitioners exists, if licensing requirements were streamlined and fees curtailed.

(b) It is, therefore, the intent of the Legislature to address these matters through the provisions of the Health Care Professional Disaster Response Act.

(Added by Stats. 2002, Ch. 1085, Sec. 7. Effective January 1, 2003.)



922

(a) A physician and surgeon who satisfies the requirements of Section 2439 but whose license has been expired for less than five years may be licensed under this chapter.

(b) To be licensed under this chapter, a physician and surgeon shall complete an application, on a form prescribed by the Medical Board of California, and submit it to the board, along with the following:

(1) Documentation that the applicant has completed the continuing education requirements described in Article 10 (commencing with Section 2190) of Chapter 5 for each renewal period during which the applicant was not licensed.

(2) A complete set of fingerprints as required by Sections 144 and 2082, together with the fee required for processing those fingerprints.

(c) An applicant shall not be required to pay any licensing, delinquency, or penalty fees for the issuance of a license under this chapter.

(Added by Stats. 2002, Ch. 1085, Sec. 7. Effective January 1, 2003.)






CHAPTER 2 - Chiropractors

ARTICLE 1 - General

1000

(a) The law governing practitioners of chiropractic is found in an initiative act entitled “An act prescribing the terms upon which licenses may be issued to practitioners of chiropractic, creating the State Board of Chiropractic Examiners and declaring its powers and duties, prescribing penalties for violation hereof, and repealing all acts and parts of acts inconsistent herewith,” adopted by the electors November 7, 1922.

(b) The State Board of Chiropractic Examiners is within the Department of Consumer Affairs.

(c) Notwithstanding any other law, the powers and duties of the State Board of Chiropractic Examiners, as set forth in this article and under the act creating the board, shall be subject to review by the appropriate policy committees of the Legislature. The review shall be performed as if this chapter were scheduled to be repealed as of January 1, 2018.

(Amended by Stats. 2013, Ch. 516, Sec. 2. Effective January 1, 2014.)



1001

In each year, the State Board of Chiropractic Examiners shall compile and may thereafter publish and sell a complete directory of all persons within the state who hold unforfeited and unrevoked certificates to practice chiropractic, and whose certificate in any manner authorizes the treatment of human beings for diseases, injuries, deformities, or any other physical or mental conditions.

The directory shall contain:

(a) The following information concerning each such person:

1. The name and address of such person.

2. The names and symbols indicating his title.

3. The school, attendance at which qualified him for examination or admission to practice.

4. The date of the issuance of his certificate.

(b) The annual report of the board for the prior year.

(c) Information relating to other laws of this state and the United States which the board determines to be of interest to persons licensed to practice chiropractic.

(d) Copies of opinions of the Attorney General relating to the practice of chiropractic.

(e) A copy of the provisions of this chapter and a copy of the act cited in Section 1000.

The board may require the persons designated in this section to furnish such information as it may deem necessary to enable it to compile the directory. Every person so designated shall report immediately each and every change of residence, giving both his old and new address.

The directory shall be evidence of the right of the persons named in it to practice unless his certificate to practice chiropractic has been canceled, suspended or revoked. The board may collect from each person who voluntarily subscribes to or purchases a copy of the directory the cost of publication and distribution thereof; except that one copy of the directory shall be distributed without charge to each certificate holder of the board.

(Amended by Stats. 1980, Ch. 676, Sec. 2.)



1002

Whenever any person has engaged in or is about to engage in any acts or practices which constitute or will constitute an offense against the Chiropractic Act or its rules or regulations, the superior court of any county, on application of the State Board of Chiropractic Examiners, or on application of 10 or more persons licensed under the Chiropractic Act may issue an injunction or other appropriate order restraining that conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1989, Ch. 288, Sec. 1.)



1003

(a) Except as otherwise allowed by law, the employment of runners, cappers, steerers, or other persons to procure patients constitutes unprofessional conduct.

(b) A licensee of the State Board of Chiropractic Examiners shall have his or her license to practice revoked for a period of 10 years upon a second conviction for violating any of the following provisions or upon being convicted of more than one count of violating any of the following provisions in a single case: Section 650 of this code, Section 750 or 1871.4 of the Insurance Code, or Section 549 or 550 of the Penal Code. After the expiration of this 10-year period, an application for license reinstatement may be made pursuant to subdivision (c) of Section 10 of the Chiropractic Act.

(Added by Stats. 2000, Ch. 867, Sec. 5. Approved March 5, 2002, by adoption of Proposition 44.)



1004

The State Board of Chiropractic Examiners shall investigate any licensee against whom an information or indictment has been filed that alleges a violation of Section 550 of the Penal Code or Section 1871.4 of the Insurance Code, if the district attorney does not otherwise object to initiating an investigation.

(Added by Stats. 2000, Ch. 867, Sec. 6. Approved March 5, 2002, by adoption of Proposition 44.)



1005

The provisions of Sections 12.5, 23.9, 29.5, 30, 31, 35, 104, 114, 115, 119, 121, 121.5, 125, 125.6, 136, 137, 140, 141, 143, 163.5, 461, 462, 475, 480, 484, 485, 487, 489, 490, 490.5, 491, 494, 495, 496, 498, 499, 510, 511, 512, 701, 702, 703, 704, 710, 716, 730.5, 731, and 851 are applicable to persons licensed by the State Board of Chiropractic Examiners under the Chiropractic Act.

(Added by Stats. 2004, Ch. 695, Sec. 2. Effective January 1, 2005.)






ARTICLE 2 - Chiropractic Corporations

1050

A chiropractic corporation is a corporation which is registered with the State Board of Chiropractic Examiners with reference to corporations rendering professional services as chiropractors and has a currently effective certificate of registration from the board pursuant to the Professional Corporation Act, as contained in Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code, and this article. Subject to all applicable statutes, rules and regulations, such chiropractic corporation is entitled to practice chiropractic. With respect to a chiropractic corporation, the governmental agency referred to in the Professional Corporation Act is the State Board of Chiropractic Examiners with reference to corporations rendering professional services as chiropractors. As used in this article, the “board” refers to the State Board of Chiropractic Examiners.

(Added by Stats. 1970, Ch. 1110.)



1051

An applicant for registration as a chiropractic corporation shall supply to the board all necessary and pertinent documents and information requested by the board concerning the applicant’s plan of operations. The board may provide forms of application. If the board finds that the corporation is duly organized and existing pursuant to the General Corporation Law, that each officer as provided in Section 1055, director, shareholder and each employee who will render professional services is a licensed person as defined in the Professional Corporation Act, and that from the application it appears that the affairs of the corporation will be conducted in compliance with law and the rules and regulations of the board, the board shall upon payment of the registration fee in such amount as it may determine issue a certificate of registration.

(Added by Stats. 1970, Ch. 1110.)



1053

Each chiropractic corporation shall file with the board a report containing such information relating to professional corporations as may be required by board regulations as well as information required by law. The fee for filing such a report shall be fixed by the board. All reports shall be signed and verified by an officer of the corporation.

(Added by Stats. 1970, Ch. 1110.)



1054

Notwithstanding any other provision of law, the name of a chiropractic corporation and any name or names under which it may be rendering professional services, shall contain the name or the last name of one or more of the present, prospective, or former shareholders, and shall include the word “chiropractic” and the word “corporation” or wording or abbreviations denoting corporate existence.

(Amended by Stats. 2004, Ch. 695, Sec. 3. Effective January 1, 2005.)



1055

Except as provided in Section 13403 of the Corporations Code, relating to the Professional Corporation Act, each director and each officer of a chiropractic corporation, except an assistant secretary and an assistant treasurer, shall be a licensed person as defined in the Professional Corporation Act.

(Added by Stats. 1970, Ch. 1110.)



1056

The income of a chiropractic corporation attributable to professional services rendered while a shareholder is a disqualified person (as defined in the Professional Corporation Act) shall not in any manner accrue to the benefit of such shareholder or his shares in the chiropractic corporation.

(Added by Stats. 1970, Ch. 1110.)



1057

A chiropractic corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute, rule or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by such statutes, rules and regulations to the same extent as a person holding a license under the Chiropractic Act. The board shall have the same powers of suspension, revocation and discipline against a chiropractic corporation as are now or hereafter authorized by the initiative measure mentioned in Section 1000 or by any other similar statute against individual licensees, provided, however, that proceedings against a chiropractic corporation shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

The board may formulate and enforce rules and regulations to carry out the purposes and objectives of this article, including rules and regulations requiring (a) that the articles of incorporation or bylaws of a chiropractic corporation shall include a provision whereby the capital stock of such corporation owned by a disqualified person (as defined in the Professional Corporation Act), or a deceased person, shall be sold to the corporation or to the remaining shareholders of such corporation within such time as such rules and regulations may provide, and (b) that a chiropractic corporation as a condition of obtaining a certificate pursuant to the Professional Corporation Act and this article shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Added by Stats. 1970, Ch. 1110.)



1058

Moneys received by the board pursuant to this article shall be used to carry out the purposes of this article.

(Added by Stats. 1970, Ch. 1110.)









CHAPTER 3 - Clinical Laboratory Technology

ARTICLE 1 - Definitions

1200

Every provision of this chapter shall be liberally construed to protect the interests of all persons affected.

(Repealed and added by Stats. 1951, Ch. 1727.)



1201

As used in this chapter, “person” includes firm, association, partnership, individual, limited liability company, and corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 4. Effective January 1, 1995.)



1202

As used in this chapter, “department” means the State Department of Public Health.

(Amended by Stats. 2013, Ch. 76, Sec. 1. Effective January 1, 2014.)



1202.5

(a) For purposes of this chapter “CLIA” means the federal Clinical Laboratory Improvement Amendments of 1988 (42 U.S.C. Sec. 263a; P.L. 100-578) and the regulations adopted thereunder by the federal Health Care Financing Administration and effective on January 1, 1994, or any later date, when adopted in California pursuant to subdivision (b) of Section 1208.

(b) For purposes of this chapter “HCFA” means the Health Care Financing Administration of the federal Department of Health and Human Services.

(Added by Stats. 1995, Ch. 510, Sec. 2. Effective January 1, 1996.)



1203

As used in this chapter, “clinical laboratory bioanalyst” or “bioanalyst” means a person licensed under Section 1260 to engage in clinical laboratory practice and direction of a clinical laboratory. A person licensed as a clinical laboratory bioanalyst or bioanalyst and qualified under CLIA may perform clinical laboratory tests or examinations classified as of high complexity under CLIA and the duties and responsibilities of a laboratory director, technical consultant, clinical consultant, technical supervisor, and general supervisor, as specified under CLIA, in the specialties of histocompatibility, microbiology, diagnostic immunology, chemistry, hematology, immunohematology, genetics, or other specialty or subspecialty specified in regulations adopted by the department. A person licensed as a clinical laboratory bioanalyst or bioanalyst may perform any clinical laboratory test or examination classified as waived or of moderate complexity under CLIA.

(Amended by Stats. 1995, Ch. 510, Sec. 3. Effective January 1, 1996.)



1204

As used in this chapter, “clinical laboratory scientist” means any person, other than a licensed clinical laboratory bioanalyst or trainee, who is licensed under Sections 1261 and 1262 to engage in clinical laboratory practice under the overall operation and administration of a laboratory director, unless serving as a director of a waived laboratory as provided in Section 1209. A person licensed as a clinical laboratory scientist and qualified under CLIA may perform clinical laboratory tests or examinations classified as of high complexity under CLIA and the duties and responsibilities of a waived laboratory director, as specified under CLIA, technical consultant, clinical consultant, technical supervisor, and general supervisor, as specified under CLIA, in the specialties of histocompatibility, microbiology, diagnostic immunology, chemistry, hematology, immunohematology, genetics, or other specialty or subspecialty specified by regulation adopted by the department. A person licensed as a “clinical laboratory scientist” may perform any clinical laboratory test or examination classified as waived or of moderate complexity under CLIA.

(Amended by Stats. 2013, Ch. 199, Sec. 1. Effective January 1, 2014.)



1205

As used in this chapter, “trainee” means any person licensed under this chapter for the purpose of receiving comprehensive practical experience and instruction in clinical laboratory procedures in one of the sciences or in general clinical laboratory science under the direct and responsible supervision of a person authorized to direct a laboratory under the provisions of this chapter, clinical laboratory scientist, clinical chemist scientist, clinical microbiologist scientist, clinical toxicologist scientist, clinical immunohematologist scientist, clinical genetic molecular biologist scientist, clinical cytogeneticist scientist, clinical histocompatibility scientist, or other equivalent licensee in the science or specialty or subspecialty for which he or she is licensed in a clinical laboratory certified for this purpose by the department under this chapter.

(Amended by Stats. 1995, Ch. 510, Sec. 4.5. Effective January 1, 1996.)



1206

(a) For the purposes of this chapter the following definitions are applicable:

(1) “Analyte” means the substance or constituent being measured including, but not limited to, glucose, sodium, or theophyline, or any substance or property whose presence or absence, concentration, activity, intensity, or other characteristics are to be determined.

(2) “Biological specimen” means any material that is derived from the human body.

(3) “Blood electrolyte analysis” means the measurement of electrolytes in a blood specimen by means of ion selective electrodes on instruments specifically designed and manufactured for blood gas and acid-base analysis.

(4) “Blood gas analysis” means a clinical laboratory test or examination that deals with the uptake, transport, and metabolism of oxygen and carbon dioxide in the human body.

(5) “Clinical laboratory test or examination” means the detection, identification, measurement, evaluation, correlation, monitoring, and reporting of any particular analyte, entity, or substance within a biological specimen for the purpose of obtaining scientific data which may be used as an aid to ascertain the presence, progress, and source of a disease or physiological condition in a human being, or used as an aid in the prevention, prognosis, monitoring, or treatment of a physiological or pathological condition in a human being, or for the performance of nondiagnostic tests for assessing the health of an individual.

(6) “Clinical laboratory science” means any of the sciences or scientific disciplines used to perform a clinical laboratory test or examination.

(7) “Clinical laboratory practice” means the application of clinical laboratory sciences or the use of any means that applies the clinical laboratory sciences within or outside of a licensed or registered clinical laboratory. Clinical laboratory practice includes consultation, advisory, and other activities inherent to the profession.

(8) “Clinical laboratory” means any place used, or any establishment or institution organized or operated, for the performance of clinical laboratory tests or examinations or the practical application of the clinical laboratory sciences. That application may include any means that applies the clinical laboratory sciences.

(9) “Direct and constant supervision” means personal observation and critical evaluation of the activity of unlicensed laboratory personnel by a physician and surgeon, or by a person licensed under this chapter other than a trainee, during the entire time that the unlicensed laboratory personnel are engaged in the duties specified in Section 1269.

(10) “Direct and responsible supervision” means both of the following:

(A) Personal observation and critical evaluation of the activity of a trainee by a physician and surgeon, or by a person licensed under this chapter other than a trainee, during the entire time that the trainee is performing clinical laboratory tests or examinations.

(B) Personal review by the physician and surgeon or the licensed person of all results of clinical laboratory testing or examination performed by the trainee for accuracy, reliability, and validity before the results are reported from the laboratory.

(11) “Licensed laboratory” means a clinical laboratory licensed pursuant to paragraph (1) of subdivision (a) of Section 1265.

(12) “Location” means either a street and city address, or a site or place within a street and city address, where any of the clinical laboratory sciences or scientific disciplines are practiced or applied, or where any clinical laboratory tests or examinations are performed.

(13) “Physician office laboratory” means a clinical laboratory that is licensed or registered under Section 1265, and that is either: (A) a clinical laboratory that is owned and operated by a partnership or professional corporation that performs clinical laboratory tests or examinations only for patients of five or fewer physicians and surgeons or podiatrists who are shareholders, partners, or employees of the partnership or professional corporation that owns and operates the clinical laboratory; or (B) a clinical laboratory that is owned and operated by an individual licensed physician and surgeon or a podiatrist, and that performs clinical laboratory tests or examinations only for patients of the physician and surgeon or podiatrist who owns and operates the clinical laboratory.

(14) “Point-of-care laboratory testing device” means a portable laboratory testing instrument to which the following applies:

(A) It is used within the proximity of the patient for whom the test or examination is being conducted.

(B) It is used in accordance with the patient test management system, the quality control program, and the comprehensive quality assurance program established and maintained by the laboratory pursuant to paragraph (2) of subdivision (d) of Section 1220.

(C) It meets the following criteria:

(i) Performs clinical laboratory tests or examinations classified as waived or of moderate complexity under the federal Clinical Laboratory Improvement Amendments of 1988 (CLIA) (42 U.S.C. Sec. 263a).

(ii) Performs clinical laboratory tests or examinations on biological specimens that require no preparation after collection.

(iii) Provides clinical laboratory tests or examination results without calculation or discretionary intervention by the testing personnel.

(iv) Performs clinical laboratory tests or examinations without the necessity for testing personnel to perform calibration or maintenance, except resetting pursuant to the manufacturer’s instructions or basic cleaning.

(15) “Public health laboratory” means a laboratory that is operated by a city or county in conformity with Article 5 (commencing with Section 101150) of Chapter 2 of Part 3 of Division 101 of the Health and Safety Code and the regulations adopted thereunder.

(16) “Registered laboratory” means a clinical laboratory registered pursuant to paragraph (2) of subdivision (a) of Section 1265.

(17) “Specialty” means histocompatibility, microbiology, diagnostic immunology, chemistry, hematology, immunohematology, pathology, genetics, or other specialty specified by regulation adopted by the department.

(18) “Subspecialty” for purposes of microbiology, means bacteriology, mycobacteriology, mycology, parasitology, virology, molecular biology, and serology for diagnosis of infectious diseases, or other subspecialty specified by regulation adopted by the department; for purposes of diagnostic immunology, means syphilis serology, general immunology, or other subspecialty specified by regulation adopted by the department; for purposes of chemistry, means routine chemistry, clinical microscopy, endocrinology, toxicology, or other subspecialty specified by regulation adopted by the department; for purposes of immunohematology, means ABO/Rh Type and Group, antibody detection for transfusion, antibody detection nontransfusion, antibody identification, compatibility, or other subspecialty specified by regulation adopted by the department; for pathology, means tissue pathology, oral pathology, diagnostic cytology, or other subspecialty specified by regulation adopted by the department; for purposes of genetics, means molecular biology related to the diagnosis of human genetic abnormalities, cytogenetics, or other subspecialty specified by regulation adopted by the department.

(b) Nothing in this chapter shall restrict, limit, or prevent any person licensed to provide health care services under the laws of this state, including, but not limited to, licensed physicians and surgeons and registered nurses, from practicing the profession or occupation for which he or she is licensed.

(c) Nothing in this chapter shall authorize any person to perform or order health care services, or utilize the results of the clinical laboratory test or examination, unless the person is otherwise authorized to provide that care or utilize the results. The inclusion of a person in Section 1206.5 for purposes of performing a clinical laboratory test or examination shall not be interpreted to authorize a person, who is not otherwise authorized, to perform venipuncture, arterial puncture, or skin puncture.

(Amended by Stats. 2012, Ch. 352, Sec. 1. Effective January 1, 2013.)



1206.5

(a) Notwithstanding subdivision (b) of Section 1206 and except as otherwise provided in Sections 1206.6 and 1241, no person shall perform a clinical laboratory test or examination classified as waived under CLIA unless the clinical laboratory test or examination is performed under the overall operation and administration of the laboratory director, as described in Section 1209, including, but not limited to, documentation by the laboratory director of the adequacy of the qualifications and competency of the personnel, and the test is performed by any of the following persons:

(1) A licensed physician and surgeon holding a M.D. or D.O. degree.

(2) A licensed podiatrist, a licensed dentist, or a licensed naturopathic doctor, if the results of the tests can be lawfully utilized within his or her practice.

(3) A person licensed under this chapter to engage in clinical laboratory practice or to direct a clinical laboratory.

(4) A person authorized to perform tests pursuant to a certificate issued under Article 5 (commencing with Section 101150) of Chapter 2 of Part 3 of Division 101 of the Health and Safety Code.

(5) A licensed physician assistant if authorized by a supervising physician and surgeon in accordance with Section 3502 or 3535.

(6) A person licensed under Chapter 6 (commencing with Section 2700).

(7) A person licensed under Chapter 6.5 (commencing with Section 2840).

(8) A perfusionist if authorized by and performed in compliance with Section 2590.

(9) A respiratory care practitioner if authorized by and performed in compliance with Chapter 8.3 (commencing with Section 3700).

(10) A medical assistant, as defined in Section 2069, if the waived test is performed pursuant to a specific authorization meeting the requirements of Section 2069.

(11) A pharmacist, as defined in Section 4036, if ordering drug therapy-related laboratory tests in compliance with paragraph (2) of subdivision (a) of Section 4052.1 or paragraph (2) of subdivision (a) of Section 4052.2, or if performing skin puncture in the course of performing routine patient assessment procedures in compliance with Section 4052.1.

(12) A naturopathic assistant, as defined in Sections 3613 and 3640.2, if the waived test is performed pursuant to a specific authorization meeting the requirements of Sections 3613 and 3640.2.

(13) A licensed optometrist as authorized under Chapter 7 (commencing with Section 3000).

(14) Other health care personnel providing direct patient care.

(15) Any other person performing nondiagnostic testing pursuant to Section 1244.

(b) Notwithstanding subdivision (b) of Section 1206, no person shall perform clinical laboratory tests or examinations classified as of moderate complexity under CLIA unless the clinical laboratory test or examination is performed under the overall operation and administration of the laboratory director, as described in Section 1209, including, but not limited to, documentation by the laboratory director of the adequacy of the qualifications and competency of the personnel, and the test is performed by any of the following persons:

(1) A licensed physician and surgeon holding a M.D. or D.O. degree.

(2) A licensed podiatrist or a licensed dentist if the results of the tests can be lawfully utilized within his or her practice.

(3) A person licensed under this chapter to engage in clinical laboratory practice or to direct a clinical laboratory.

(4) A person authorized to perform tests pursuant to a certificate issued under Article 5 (commencing with Section 101150) of Chapter 2 of Part 3 of Division 101 of the Health and Safety Code.

(5) A licensed physician assistant if authorized by a supervising physician and surgeon in accordance with Section 3502 or 3535.

(6) A person licensed under Chapter 6 (commencing with Section 2700).

(7) A perfusionist if authorized by and performed in compliance with Section 2590.

(8) A respiratory care practitioner if authorized by and performed in compliance with Chapter 8.3 (commencing with Section 3700).

(9) A person performing nuclear medicine technology if authorized by and performed in compliance with Article 6 (commencing with Section 107150) of Chapter 4 of Part 1 of Division 104 of the Health and Safety Code.

(10) Any person if performing blood gas analysis in compliance with Section 1245.

(11) (A) A person certified or licensed as an “Emergency Medical Technician II” or paramedic pursuant to Division 2.5 (commencing with Section 1797) of the Health and Safety Code while providing prehospital medical care, a person licensed as a psychiatric technician under Chapter 10 (commencing with Section 4500) of Division 2, as a vocational nurse pursuant to Chapter 6.5 (commencing with Section 2840), or as a midwife licensed pursuant to Article 24 (commencing with Section 2505) of Chapter 5, or certified by the department pursuant to Division 5 (commencing with Section 70001) of Title 22 of the California Code of Regulations as a nurse assistant or a home health aide, who provides direct patient care, if the person is performing the test as an adjunct to the provision of direct patient care by the person, is utilizing a point-of-care laboratory testing device at a site for which a laboratory license or registration has been issued, meets the minimum clinical laboratory education, training, and experience requirements set forth in regulations adopted by the department, and has demonstrated to the satisfaction of the laboratory director that he or she is competent in the operation of the point-of-care laboratory testing device for each analyte to be reported.

(B) Prior to being authorized by the laboratory director to perform laboratory tests or examinations, testing personnel identified in subparagraph (A) shall participate in a preceptor program until they are able to perform the clinical laboratory tests or examinations authorized in this section with results that are deemed accurate and skills that are deemed competent by the preceptor. For the purposes of this section, a “preceptor program” means an organized system that meets regulatory requirements in which a preceptor provides and documents personal observation and critical evaluation, including review of accuracy, reliability, and validity, of laboratory testing performed.

(12) Any other person within a physician office laboratory if the test is performed under the supervision of the patient’s physician and surgeon or podiatrist who shall be accessible to the laboratory to provide onsite, telephone, or electronic consultation as needed, and shall: (A) ensure that the person is performing test methods as required for accurate and reliable tests; and (B) have personal knowledge of the results of the clinical laboratory testing or examination performed by that person before the test results are reported from the laboratory.

(13) A pharmacist, if ordering drug therapy-related laboratory tests in compliance with paragraph (2) of subdivision (a) of Section 4052.1 or paragraph (2) of subdivision (a) of Section 4052.2.

(c) Notwithstanding subdivision (b) of Section 1206, no person shall perform clinical laboratory tests or examinations classified as of high complexity under CLIA unless the clinical laboratory test or examination is performed under the overall operation and administration of the laboratory director, as described in Section 1209, including, but not limited to, documentation by the laboratory director of the adequacy of the qualifications and competency of the personnel, and the test is performed by any of the following persons:

(1) A licensed physician and surgeon holding a M.D. or D.O. degree.

(2) A licensed podiatrist or a licensed dentist if the results of the tests can be lawfully utilized within his or her practice.

(3) A person licensed under this chapter to engage in clinical laboratory practice or to direct a clinical laboratory if the test or examination is within a specialty or subspecialty authorized by the person’s licensure.

(4) A person authorized to perform tests pursuant to a certificate issued under Article 5 (commencing with Section 101150) of Chapter 2 of Part 3 of Division 101 of the Health and Safety Code if the test or examination is within a specialty or subspecialty authorized by the person’s certification.

(5) A licensed physician assistant if authorized by a supervising physician and surgeon in accordance with Section 3502 or 3535.

(6) A perfusionist if authorized by and performed in compliance with Section 2590.

(7) A respiratory care practitioner if authorized by and performed in compliance with Chapter 8.3 (commencing with Section 3700).

(8) A person performing nuclear medicine technology if authorized by and performed in compliance with Article 6 (commencing with Section 107150) of Chapter 4 of Part 1 of Division 104 of the Health and Safety Code.

(9) Any person if performing blood gas analysis in compliance with Section 1245.

(10) Any other person within a physician office laboratory if the test is performed under the onsite supervision of the patient’s physician and surgeon or podiatrist who shall: (A) ensure that the person is performing test methods as required for accurate and reliable tests; and (B) have personal knowledge of the results of clinical laboratory testing or examination performed by that person before the test results are reported from the laboratory.

(d) Clinical laboratory examinations classified as provider-performed microscopy under CLIA may be personally performed using a brightfield or phase/contrast microscope by one of the following practitioners:

(1) A licensed physician and surgeon using the microscope during the patient’s visit on a specimen obtained from his or her own patient or from a patient of a group medical practice of which the physician is a member or employee.

(2) A nurse midwife holding a certificate as specified by Section 2746.5, a licensed nurse practitioner as specified in Section 2835.5, or a licensed physician assistant acting under the supervision of a physician pursuant to Section 3502 using the microscope during the patient’s visit on a specimen obtained from his or her own patient or from the patient of a clinic, group medical practice, or other health care provider of which the certified nurse midwife, licensed nurse practitioner, or licensed physician assistant is an employee.

(3) A licensed dentist using the microscope during the patient’s visit on a specimen obtained from his or her own patient or from a patient of a group dental practice of which the dentist is a member or an employee.

(Amended by Stats. 2012, Ch. 874, Sec. 1.5. Effective January 1, 2013.)



1206.6

Subdivision (a) of Section 1206.5 shall not apply to a pharmacist at a community pharmacy who, upon customer request, performs only blood glucose, hemoglobin A1c, or cholesterol tests that are classified as waived under CLIA and are approved by the federal Food and Drug Administration for sale to the public without a prescription in the form of an over-the-counter test kit, provided that all of the following requirements are satisfied:

(a) The pharmacy obtains a valid CLIA certificate of waiver and complies with all other requirements for the performance of waived clinical laboratory tests under applicable federal regulations. For purposes of CLIA, the person identified as responsible for directing and supervising testing oversight and decisionmaking shall be the pharmacist-in-charge, as defined in Section 4036.5.

(b) The pharmacy obtains a registration from the department pursuant to Section 1265 and complies with this chapter.

(c) The tests are performed only by a pharmacist, as defined in Section 4036, in the course of performing routine patient assessment procedures in compliance with Section 4052.4.

(Added by Stats. 2012, Ch. 874, Sec. 2. Effective January 1, 2013.)



1207

(a) As used in this chapter, “clinical chemist,” or “clinical microbiologist,” or “clinical toxicologist,” or “clinical genetic molecular biologist,” or “clinical cytogeneticist,” or “oral and maxillofacial pathologist” means any person licensed by the department under Section 1264 to engage in, or supervise others engaged in, clinical laboratory practice limited to his or her area of specialization or to direct a clinical laboratory, or portion thereof, limited to his or her area of specialization. Such a licensed person who is qualified under CLIA may perform clinical laboratory tests or examinations classified as of high complexity under CLIA, and the duties and responsibilities of a laboratory director, technical consultant, clinical consultant, technical supervisor, and general supervisor, as specified under CLIA, limited to his or her area of specialty or subspecialty as described in subdivision (b), and shall only direct a clinical laboratory providing service within those specialties or subspecialties. A person licensed as a “clinical chemist,” or “clinical microbiologist,” or “clinical toxicologist,” or “clinical genetic molecular biologist,” or “clinical cytogeneticist,” or “oral and maxillofacial pathologist” may perform any clinical laboratory test or examination classified as waived or of moderate complexity under CLIA.

(b) The specialty or subspecialty for each of the limited license categories identified in subdivision (a), and the clinical laboratories that may be directed by persons licensed in each of those categories, are the following:

(1) For a person licensed under this chapter as a clinical chemist, the specialty of chemistry and the subspecialties of routine chemistry, endocrinology, clinical microscopy, toxicology, or other specialty or subspecialty specified by regulation adopted by the department.

(2) For a person licensed under this chapter as a clinical microbiologist, the specialty of microbiology and the subspecialties of bacteriology, mycobacteriology, mycology, parasitology, virology, molecular biology, and serology for diagnosis of infectious diseases, or other specialty or subspecialty specified by regulation adopted by the department.

(3) For a person licensed under this chapter as a clinical toxicologist, the subspecialty of toxicology within the specialty of chemistry or other specialty or subspecialty specified by regulation adopted by the department.

(4) For a person licensed under this chapter as a clinical genetic molecular biologist, the subspecialty of molecular biology related to diagnosis of human genetic abnormalities within the specialty of genetics or other specialty or subspecialty specified by regulation adopted by the department.

(5) For a person licensed under this chapter as a clinical cytogeneticist, the subspecialty of cytogenetics within the specialty of genetics or other specialty or subspecialty specified by regulation adopted by the department.

(6) For a person licensed under this chapter as an oral and maxillofacial pathologist, the subspecialty of oral pathology within the specialty of pathology or other specialty or subspecialty specified by regulation adopted by the department.

(Amended by Stats. 1998, Ch. 879, Sec. 1.1. Effective January 1, 1999.)



1208

(a) For the purposes of this chapter whenever the department determines that a new category of license is necessary, either to direct a laboratory, or to perform clinical laboratory tests or examinations in specific specialties or subspecialties, or that the specialties or subspecialties authorized under an existing license category should be modified, it shall adopt regulations identifying the license category or modification, the education, training, and examination necessary to obtain the license, and the specialty or subspecialty, or both, included within the new license category, or within the existing category as modified.

(b) Any CLIA regulation adopted by HCFA as a final rule after January 1, 1994, shall be evaluated by the department in consultation with the multidisciplinary committee appointed pursuant to Section 1228. Any new federal regulation that is deemed by the department to be equivalent to or more stringent than California laws or regulations, shall become effective by operation of law as a regulation adopted under this chapter, 90 days after adoption by HCFA and the department publishes the notice required by subdivision (c), or on January 1, 1996, whichever is later. After publishing the notice required by subdivision (c), any new federal regulation deemed by the department to be less stringent than current California law or regulation shall be noticed by the department as a comparable state regulation for a rulemaking proceeding in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, which shall result in the adoption, amendment, or rejection of that noticed state regulation.

(c) The department shall publish a notice in the California Regulatory Notice Register indicating that a CLIA regulation has been adopted by HCFA as a final rule. The notice shall include the citation to the Federal Register or the Code of Federal Regulations for the CLIA regulation. The notice shall also include the department’s determination regarding whether the regulation is more stringent, equivalent to, or less stringent than current California law or regulation.

(Amended by Stats. 1995, Ch. 510, Sec. 8. Effective January 1, 1996.)



1209

(a) As used in this chapter, “laboratory director” means any person who is a duly licensed physician and surgeon, or, only for purposes of a clinical laboratory test or examination classified as waived, is a duly licensed clinical laboratory scientist, a duly licensed limited clinical laboratory scientist, a duly licensed naturopathic doctor, or a duly licensed optometrist serving as the director of a laboratory which only performs clinical laboratory tests authorized in paragraph (10) of subdivision (e) of Section 3041 that are classified as waived, or is licensed to direct a clinical laboratory under this chapter and who substantially meets the laboratory director qualifications under CLIA for the type and complexity of tests being offered by the laboratory. The laboratory director, if qualified under CLIA, may perform the duties of the technical consultant, technical supervisor, clinical consultant, general supervisor, and testing personnel, or delegate these responsibilities to persons qualified under CLIA. If the laboratory director reapportions performance of those responsibilities or duties, he or she shall remain responsible for ensuring that all those duties and responsibilities are properly performed.

(b) (1) The laboratory director is responsible for the overall operation and administration of the clinical laboratory, including administering the technical and scientific operation of a clinical laboratory, the selection and supervision of procedures, the reporting of results, and active participation in its operations to the extent necessary to ensure compliance with this act and CLIA. He or she shall be responsible for the proper performance of all laboratory work of all subordinates and shall employ a sufficient number of laboratory personnel with the appropriate education and either experience or training to provide appropriate consultation, properly supervise and accurately perform tests, and report test results in accordance with the personnel qualifications, duties, and responsibilities described in CLIA and this chapter.

(2) Where a point-of-care laboratory testing device is utilized and provides results for more than one analyte, the testing personnel may perform and report the results of all tests ordered for each analyte for which he or she has been found by the laboratory director to be competent to perform and report.

(c) As part of the overall operation and administration, the laboratory director of a registered laboratory shall document the adequacy of the qualifications (educational background, training, and experience) of the personnel directing and supervising the laboratory and performing the laboratory test procedures and examinations. In determining the adequacy of qualifications, the laboratory director shall comply with any regulations adopted by the department that specify the minimum qualifications for personnel, in addition to any CLIA requirements relative to the education or training of personnel.

(d) As part of the overall operation and administration, the laboratory director of a licensed laboratory shall do all of the following:

(1) Ensure that all personnel, prior to testing biological specimens, have the appropriate education and experience, receive the appropriate training for the type and complexity of the services offered, and have demonstrated that they can perform all testing operations reliably to provide and report accurate results. In determining the adequacy of qualifications, the laboratory director shall comply with any regulations adopted by the department that specify the minimum qualifications for, and the type of procedures that may be performed by, personnel in addition to any CLIA requirements relative to the education or training of personnel. Any regulations adopted pursuant to this section that specify the type of procedure that may be performed by testing personnel shall be based on the skills, knowledge, and tasks required to perform the type of procedure in question.

(2) Ensure that policies and procedures are established for monitoring individuals who conduct preanalytical, analytical, and postanalytical phases of testing to ensure that they are competent and maintain their competency to process biological specimens, perform test procedures, and report test results promptly and proficiently, and, whenever necessary, identify needs for remedial training or continuing education to improve skills.

(3) Specify in writing the responsibilities and duties of each individual engaged in the performance of the preanalytic, analytic, and postanalytic phases of clinical laboratory tests or examinations, including which clinical laboratory tests or examinations the individual is authorized to perform, whether supervision is required for the individual to perform specimen processing, test performance, or results reporting, and whether consultant, supervisor, or director review is required prior to the individual reporting patient test results.

(e) The competency and performance of staff of a licensed laboratory shall be evaluated and documented by the laboratory director, or by a person who qualifies as a technical consultant or a technical supervisor under CLIA depending on the type and complexity of tests being offered by the laboratory.

(1) The procedures for evaluating the competency of the staff shall include, but are not limited to, all of the following:

(A) Direct observations of routine patient test performance, including patient preparation, if applicable, and specimen handling, processing, and testing.

(B) Monitoring the recording and reporting of test results.

(C) Review of intermediate test results or worksheets, quality control records, proficiency testing results, and preventive maintenance records.

(D) Direct observation of performance of instrument maintenance and function checks.

(E) Assessment of test performance through testing previously analyzed specimens, internal blind testing samples, or external proficiency testing samples.

(F) Assessment of problem solving skills.

(2) Evaluation and documentation of staff competency and performance shall occur at least semiannually during the first year an individual tests biological specimens. Thereafter, evaluations shall be performed at least annually unless test methodology or instrumentation changes, in which case, prior to reporting patient test results, the individual’s performance shall be reevaluated to include the use of the new test methodology or instrumentation.

(f) The laboratory director of each clinical laboratory of an acute care hospital shall be a physician and surgeon who is a qualified pathologist, except as follows:

(1) If a qualified pathologist is not available, a physician and surgeon or a clinical laboratory bioanalyst qualified as a laboratory director under subdivision (a) may direct the laboratory. However, a qualified pathologist shall be available for consultation at suitable intervals to ensure high-quality service.

(2) If there are two or more clinical laboratories of an acute care hospital, those additional clinical laboratories that are limited to the performance of blood gas analysis, blood electrolyte analysis, or both, may be directed by a physician and surgeon qualified as a laboratory director under subdivision (a), irrespective of whether a pathologist is available.

As used in this subdivision, a qualified pathologist is a physician and surgeon certified or eligible for certification in clinical or anatomical pathology by the American Board of Pathology or the American Osteopathic Board of Pathology.

(g) Subdivision (f) does not apply to any director of a clinical laboratory of an acute care hospital acting in that capacity on or before January 1, 1988.

(h) A laboratory director may serve as the director of up to the maximum number of laboratories stipulated by CLIA, as defined under Section 1202.5.

(Amended by Stats. 2013, Ch. 199, Sec. 2. Effective January 1, 2014.)



1209.1

(a) As used in this chapter, “histocompatibility laboratory director” means a physician and surgeon licensed to practice medicine pursuant to Chapter 5 (commencing with Section 2000) who is qualified pursuant to Section 1209, a bioanalyst licensed pursuant to Section 1260 who is qualified pursuant to Sections 1203 and 1209, or a person who has earned a doctoral degree in a biological science, who has completed, subsequent to graduation, four years of experience in immunology, two of which have been in histocompatibility testing.

(b) On and after January 1, 2007, in order to be eligible for licensure as a histocompatibility laboratory director, an applicant who is not a duly licensed physician and surgeon or a duly licensed bioanalyst shall provide evidence of satisfactory performance on a written examination in histocompatibility administered by the American Board of Histocompatibility and Immunogenetics, and have demonstrated satisfactory performance on an oral examination administered by the department regarding this chapter and Part 493 (commencing with Section 493.1) of Subchapter G of Chapter IV of Title 42 of the Code of Federal Regulations.

(c) A person licensed under Section 1260.1 as a histocompatibility laboratory director and qualified under CLIA may perform clinical laboratory tests or examinations classified as of high complexity under CLIA and the duties and responsibilities of a laboratory director, technical consultant, clinical consultant, technical supervisor, and general supervisor, as specified under CLIA, in the specialty of histocompatibility, immunology, or other specialty or subspecialty specified by regulation adopted by the department. A person licensed as a “histocompatibility laboratory director” may perform any clinical laboratory test or examination classified as waived or of moderate complexity under CLIA.

(Amended by Stats. 2006, Ch. 319, Sec. 1. Effective January 1, 2007.)



1209.5

(a) “Autoverification” means the use of a computer algorithm in conjunction with automated clinical laboratory instrumentation to review and verify the results of a clinical laboratory test or examination for accuracy and reliability.

(b) The laboratory director or authorized designee shall establish, validate, and document explicit criteria by which the clinical laboratory test or examination results are autoverified.

(c) The laboratory director or authorized designee shall annually revalidate the explicit criteria by which the clinical laboratory test or examination results are autoverified. The laboratory director shall approve and annually reapprove the computer algorithm.

(d) An authorized designee may be appointed by the laboratory director for the purposes of this section. The authorized designee shall be licensed to engage in clinical laboratory practice pursuant to this chapter and shall be qualified as a clinical consultant, technical supervisor, general supervisor, or technical consultant pursuant to regulations adopted by the department.

(e) A person licensed to perform the applicable type and complexity of testing pursuant to Section 1206.5 shall be physically present onsite in the clinical laboratory and shall have documented competency pursuant to Section 1209 in all tests being autoverified, and shall be responsible for the accuracy and reliability of the results of the clinical laboratory test or examination when the results are autoverified and reported.

(Amended by Stats. 2007, Ch. 61, Sec. 1. Effective July 12, 2007.)



1210

(a) As used in this chapter, “clinical chemist scientist,” “clinical microbiologist scientist,” “clinical toxicologist scientist,” “clinical immunohematologist scientist,” “clinical genetic molecular biologist scientist,” “clinical cytogeneticist scientist,” and “clinical histocompatibility scientist” means any person, other than a person licensed to direct a clinical laboratory, or licensed as a clinical laboratory scientist or trainee, who is licensed under Sections 1261, 1261.5, and 1262 to engage in clinical laboratory practice. Such a licensed person who is qualified under CLIA may perform clinical laboratory tests classified as of high complexity under CLIA and the duties and responsibilities of a technical consultant, clinical consultant, technical supervisor, and general supervisor limited to the specialty or subspecialty as identified in subdivision (b) for which he or she is licensed by the department. A person licensed as a “clinical chemist scientist,” or “clinical microbiologist scientist,” or “clinical toxicologist scientist,” or “clinical immunohematologist scientist,” or “clinical genetic molecular biologist scientist,” or “clinical cytogeneticist scientist,” or a “clinical histocompatibility scientist” may perform any clinical laboratory test or examination classified as waived or of moderate complexity under CLIA.

(b) The specialties and subspecialties included in each of the license categories identified in subdivision (a), are the following:

(1) For a person licensed under this chapter as a clinical chemist scientist, the specialty of chemistry and the subspecialties of routine chemistry, endocrinology, clinical microscopy, toxicology, or other specialty or subspecialty specified by regulation adopted by the department.

(2) For a person licensed under this chapter as a clinical microbiologist scientist, the specialty of microbiology and the subspecialties of bacteriology, mycobacteriology, mycology, parasitology, virology, or molecular biology and serology for diagnosis of infectious diseases, or other specialty or subspecialty specified by regulation adopted by the department.

(3) For a person licensed under this chapter as a clinical toxicologist scientist, the subspecialty of toxicology within the specialty of chemistry or other specialty or subspecialty specified by regulation adopted by the department.

(4) For a person licensed under this chapter as a clinical genetic molecular biologist scientist, the subspecialty of molecular biology related to the diagnosis of human genetic abnormalities within the specialty of genetics, or other specialty or subspecialty specified by regulation adopted by the department.

(5) For a person licensed under this chapter as a clinical cytogeneticist scientist, the subspecialty of cytogenetics within the specialty of genetics or other specialty or subspecialty specified by regulation adopted by the department.

(6) For a person licensed under this chapter as a clinical immunohematologist scientist, the specialty of immunohematology or other specialty or subspecialty specified by regulation adopted by the department.

(7) For a person licensed under this chapter as a clinical histocompatibility scientist, the specialty of histocompatibility or other specialty or subspecialty specified by regulation adopted by the department.

(c) Clinical chemist scientists, clinical microbiologist scientists, clinical toxicologist scientists, clinical immunohematologist scientists, clinical genetic molecular biologist scientists, clinical cytogeneticist scientists, and clinical histocompatibility scientists shall engage in clinical laboratory practice authorized by their licensure only under the overall operation and administration of a laboratory director.

(Amended by Stats. 1995, Ch. 510, Sec. 11. Effective January 1, 1996.)



1211

(a) As used in this chapter, “owner” means any person with an ownership or control interest in a clinical laboratory.

(b) “Person with an ownership or control interest” means a person, partnership, or corporation that meets any of the following descriptions:

(1) Has an ownership interest totaling 5 percent or more in a clinical laboratory.

(2) Has an indirect ownership interest equal to 5 percent or more in a clinical laboratory.

(3) Has a combination of direct and indirect ownership interests equal to 5 percent or more in a clinical laboratory.

(4) Owns an interest of 5 percent or more in any mortgage, deed of trust, note, or other obligation secured by the clinical laboratory if that interest equals at least 5 percent of the value of the property or assets of the clinical laboratory.

(5) Is an officer or director of a clinical laboratory that is organized as a corporation.

(6) Is a partner in a clinical laboratory that is organized as a partnership with no more than 25 partners, general or limited.

(7) Is a partner who exercises any operational or managerial control over a clinical laboratory organized as a partnership with more than 25 partners, general or limited.

(c) As used in this chapter “ownership interest” means the possession of equity in capital, stock, or profits.

(d) “Indirect ownership interest” means an ownership interest in an entity that has an ownership interest in a clinical laboratory, and includes an ownership interest in any entity that has an indirect ownership interest in a clinical laboratory.

(e) “Change in ownership” means any change in the persons who are owners.

(f) “Major change in ownership” means a change in ownership where 50 percent or more of the ownership interest is owned by persons other than the owners to whom the current clinical laboratory license or registration is issued.

(g) “Change in name” means any change in the name under which the laboratory operates or is doing business.

(h) “Change in location” means any change in the street and city address, or the site or place within the street and city address, for which a license or registration is issued.

(i) “Change in laboratory director” means any change in the laboratory director or directors to whom the current license or registration is issued.

(j) “Major change in laboratory directorship” means a change in laboratory director or directors resulting in the situation where less than 50 percent of the laboratory directors to whom the current laboratory license or registration is issued remain after the change.

(k) For purposes of this section, in the case of a pharmacy that applies for a registration pursuant to Section 1206.6, “laboratory director” means the pharmacist-in-charge identified pursuant to subdivision (a) of Section 1206.6.

(Amended by Stats. 2012, Ch. 874, Sec. 3. Effective January 1, 2013.)



1211.5

For the purposes of this chapter, “cytological slides” shall refer to cellular materials submitted for preliminary cytologic examination.

(Added by Stats. 1989, Ch. 927, Sec. 1.5.)



1212

(a) As used in this chapter, “unlicensed laboratory personnel” means a laboratory aide, histocompatibility technician, cardiopulmonary technician, or other person performing the activities authorized by Section 1269.

(b) Any person who is authorized under California law or regulation to perform a clinical laboratory test or examination, or to engage in clinical laboratory practice, shall not come within the definition of “unlicensed laboratory personnel” when performing the clinical laboratory test or examination or engaging in the clinical laboratory practice authorized.

(Amended by Stats. 1995, Ch. 510, Sec. 13. Effective January 1, 1996.)



1213

As used in this chapter, “school” means any place, establishment, or institution organized and operated to offer training for one or more of the personnel classifications included in this chapter or the regulations pertaining thereto.

(Added by renumbering Section 1208 (as added by Stats. 1970, Ch. 1377) by Stats. 1971, Ch. 438.)



1214

As used in this chapter, “health fair” means a program of health assessment procedures offered to the general public that may include screening, self-ordered, or diagnostic clinical laboratory tests or examinations performed by a clinical laboratory licensed or registered under subdivision (a) of Section 1265 that meets all the requirements of this chapter.

(Added by Stats. 2004, Ch. 450, Sec. 2. Effective January 1, 2005.)






ARTICLE 2 - Administration and Regulation

1220

(a) (1) Each clinical laboratory shall maintain records, equipment, and facilities that are adequate and appropriate for the services rendered.

(2) (A) Except for tests or examinations classified as waived under CLIA, each clinical laboratory shall enroll, and demonstrate successful participation, as defined under CLIA, for each specialty and subspecialty in which it performs clinical laboratory tests or examinations, in a proficiency testing program approved by the department or by HCFA, to the same extent as required by CLIA in Subpart H (commencing with Section 493.801) of Title 42 of the Code of Federal Regulations. This requirement shall not be interpreted to prohibit a clinical laboratory from performing clinical laboratory tests or examinations in a specialty or subspecialty for which there is no department or HCFA approved proficiency testing program.

(B) Each clinical laboratory shall authorize its proficiency test results to be reported to the department in an electronic format that is compatible with the department’s proficiency testing data monitoring system and shall authorize the release of proficiency tests results to the public to the same extent required by CLIA.

(b) Each clinical laboratory shall be conducted, maintained, and operated without injury to the public health.

(c) (1) The department shall conduct inspections of licensed clinical laboratories no less than once every two years. The department shall maintain a record of those inspections and shall ensure that every licensed clinical laboratory in California is inspected at least that often.

(2) Registered clinical laboratories shall not be routinely inspected by the department.

(3) The department shall conduct an investigation of complaints received concerning any clinical laboratory, which may include an inspection of the laboratory.

(4) Each licensed or registered clinical laboratory shall be subject to inspections by HCFA or HCFA agents, as defined by CLIA, as a condition of licensure or registration.

(d) (1) Each clinical laboratory shall perform all clinical laboratory tests or examinations classified as waived under CLIA in conformity with the manufacturer’s instructions.

(2) Except for those clinical laboratories performing only tests or examinations classified as waived under CLIA, each clinical laboratory shall establish and maintain all of the following:

(A) A patient test management system that meets the standards of CLIA in Subpart J (commencing with Section 493.1101) of Title 42 of the Code of Federal Regulations.

(B) A quality control program that meets the requirements of CLIA in Subpart K (commencing with Section 493.1201) of Title 42 of the Code of Federal Regulations.

(C) A comprehensive quality assurance program that meets the standards of CLIA in Subpart P (commencing with Section 493.1701) of Title 42 of the Code of Federal Regulations.

(Amended by Stats. 1995, Ch. 510, Sec. 14. Effective January 1, 1996.)



1220.5

(a) The Department of Health Services shall develop, and provide to all licensed clinical laboratories, a form in triplicate to be used by employees, agents, and couriers of licensed clinical laboratories to give notice when a specimen storage container has been improperly secured pursuant to Section 681.

(b) The three copies of the triplicate form shall each contain instructions so that one copy is to be attached to the unlocked specimen storage container, one copy is mailed to the Department of Consumer Affairs to be forwarded to the appropriate licensing entity pursuant to Section 1288.3, and one copy is kept by the licensed clinical laboratory for its records.

(c) This form shall be provided to all licensed clinical laboratories on and after January 1, 2001.

(Added by Stats. 1999, Ch. 748, Sec. 2. Effective January 1, 2000.)



1221

The department may employ special examiners, and may make regulations for the conduct of examinations under this chapter.

(Amended by Stats. 1977, Ch. 579.)



1222

The department may approve schools that are accredited by the National Accrediting Agency for Clinical Laboratory Sciences.

(Amended by Stats. 1995, Ch. 510, Sec. 15. Effective January 1, 1996.)



1222.5

(a) The department may approve any of the following seeking to provide clinical laboratory scientist programs for instruction in clinical laboratory technique that, in the judgment of the department, will provide instruction adequate to prepare individuals to meet the requirements for licensure or performance of duties under this chapter and regulations of the department:

(1) A California licensed clinical laboratory.

(2) An accredited college or university in the United States of America.

(3) A United States military medical laboratory specialist program of at least 52 weeks duration.

(4) A laboratory owned and operated by the United States government.

(b) Upon approval by the department, clinical laboratory scientist programs approved by the department may use multiple clinical laboratories to provide training in clinical laboratory technique, provided the following conditions are met:

(1) The program may apportion the clinical training among multiple clinical laboratories in any percentage as long as the total training meets the requirements established by the department.

(2) Each clinical laboratory has been approved by the department as part of the program in accordance with regulations. The program shall notify the department in writing within 30 days of a change in clinical laboratories used by the program to provide training.

(3) The director of the approved program shall be responsible for notifying the department in advance of the start and end date of training for each trainee. The program shall coordinate with the department in meeting established requirements.

(4) The director of the approved program shall ensure that all of the department’s requirements for training and affiliation are met.

(5) The program has submitted an application on forms provided by the department for approval.

(c) The department shall establish by regulation the ratio of licensed clinical laboratory scientists to licensed trainees on the staff of the clinical laboratory and the minimum requirements for training in any specialty or in the entire field of clinical laboratory science or practice. Application for approval shall be made on forms provided by the department.

(Amended by Stats. 2012, Ch. 352, Sec. 2. Effective January 1, 2013.)



1223

(a) The Legislature finds and declares that it is the public policy of the state to ensure that California’s laboratory standards, including its laboratory personnel standards, be sustained in order to provide accurate, reliable, and necessary test results. The Legislature further finds that inspections are the most effective means of furthering this policy. It is not the intent of the Legislature to reduce in any way the resources available to the department for inspections, but rather to provide the department with the greatest flexibility to concentrate its resources where they can be most effective. It is the intent of the Legislature to provide for an inspection process that includes state-based inspection components and that determines compliance with federal and state requirements for clinical laboratories.

(b) The department shall employ, or contract for, inspectors, special agents, and investigators, and provide any clerical and technical assistance as necessary to administer this chapter and may incur other expenses as necessary.

(c) Laboratories accredited by a private, nonprofit organization shall be deemed by the department to meet state licensure or registration requirements, and shall be issued a certificate of that deemed status by the department, provided that both of the following conditions are met:

(1) The private, nonprofit organization meets all of the following requirements:

(A) Is approved by the federal Center for Medicare and Medicaid Services as an accreditation body under CLIA and provides the department with the following information:

(i) A detailed comparison of the individual accreditation or approval requirements, with the comparable condition-level requirements.

(ii) A detailed description of its inspection process, including all of the following:

(I) Frequency of inspections.

(II) Copies of inspection forms.

(III) Instructions and guidelines.

(IV) A description of the review and decisionmaking process of inspections.

(V) A statement concerning whether inspections are announced or unannounced.

(VI) A description of the steps taken to monitor the correction of deficiencies.

(iii) A description of the process for monitoring proficiency testing performance, including action to be taken in response to unsuccessful participation.

(iv) A list of all of its current California licensed or registered laboratories and the expiration date of their accreditation, licensure, or registration, as applicable.

(B) Is approved by the department as having accreditation standards that are equal to, or more stringent than, state requirements for licensure and registration.

(C) Conducts inspections of clinical laboratories in a manner that will determine compliance with federal standards and California laws to the extent that California laws provide greater protection to residents, or are more stringent than federal standards, as determined by the department. Notwithstanding any other provision of law, the department may, without taking regulatory action pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, implement or interpret this section by means of an All Clinical Laboratories Letter (ACLL). The department shall post the ACLL on its Internet Web site so that any person may observe which California laws are more stringent than federal standards, and which accreditation bodies have been approved to conduct inspections. Public comment on the ACLL shall be accepted by the department for 30 days after posting and shall become final 45 days after the posting. Comments received shall be considered by the department. Nothing in this subdivision is intended to change existing statutory or regulatory requirements governing the operation of clinical laboratories or their personnel.

(D) Is approved by the department as meeting the requirements of this paragraph. The department shall begin accepting applications for approval, in a form and manner prescribed by the department, by January 1, 2011. The department shall make a determination on an application submitted pursuant to this subparagraph within 180 days of receiving the application.

(2) The laboratory meets all of the following requirements:

(A) Meets the accreditation standards of the private, nonprofit organization.

(B) Agrees to permit the private, nonprofit organization to provide any records or other information to the department, its agents, or contractors, as the department may require.

(C) Pays the applicable fees required under Section 1300.

(D) Authorizes its proficiency testing organization to furnish to the department and the private, nonprofit organization the results of the laboratory’s participation in an approved proficiency testing program, as defined in 42 C.F.R. 493.2, for the purpose of monitoring the laboratory’s proficiency testing, along with explanatory information needed to interpret the proficiency testing results, upon request of the department.

(E) Authorizes the private, nonprofit organization to release to the department a notification of every violation of condition-level requirements, including the actions taken by the organization as a result of the violation, within 30 days of the initiation of the action.

(F) Authorizes the private, nonprofit organization to give notice to the department of any withdrawal of the laboratory’s accreditation.

(d) If the private, nonprofit organization described in subdivision (c) has withdrawn or revoked its accreditation of a laboratory, the laboratory shall retain its certificate of deemed status issued pursuant to subdivision (c) for 45 days after the laboratory receives notice of the withdrawal or revocation of the accreditation, or the effective date of any action taken by the department, whichever is earlier.

(e) A certificate of deemed status issued pursuant to subdivision (c) shall be renewed annually provided that the conditions for issuance specified in subdivision (c) are still met. Except as authorized under subdivision (f), the department shall not conduct routine inspections of a laboratory issued a certificate of deemed status pursuant to subdivision (c). Each application for a certificate of deemed status issued under subdivision (c) and each request for renewal of that certificate shall be accompanied by the fees set forth in Section 1300. The total of those certificate application and renewal fees collected by the department shall be sufficient to cover the cost of issuing the certificate. If the department determines that those certificate fees do not fully support the costs of these activities, it shall report that determination to the Legislature.

(f) Nothing in this section shall be construed to prohibit the exercise of the department’s authority to conduct complaint investigations, sample validation inspections, or require submission of proficiency testing results to the department to ensure compliance of any clinical laboratory with state standards.

(Amended by Stats. 2009, Ch. 201, Sec. 2. Effective October 11, 2009.)



1224

The department may, pursuant to Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code, adopt, amend, or repeal any regulations necessary for the administration or enforcement of this chapter.

(Amended by Stats. 1995, Ch. 510, Sec. 17. Effective January 1, 1996.)



1224.5

The department shall conduct a study to determine whether the persons conducting tests in physician office laboratories under paragraph (12) of subdivision (b) of, and paragraph (10) of subdivision (c) of Section 1206.5, produce accurate, reliable, and necessary test results comparable to those produced by other persons performing moderate complexity or high complexity testing, or both.

(Added by Stats. 1995, Ch. 510, Sec. 18. Effective January 1, 1996.)



1225

(a) In order to carry out this chapter, any duly authorized representative of the department may do any of the following:

(1) Enter or inspect on an announced or unannounced basis any building, premise, equipment, materials, records, or information at any reasonable time to secure compliance with, or prevent a violation of this chapter or the regulations adopted pursuant thereto.

(2) Inspect, photograph, or copy any records, reports, test results, test specimens, or other information related to the requirements of this chapter or the regulations adopted pursuant thereto.

(3) Secure any sample, photograph, or other evidence from any building or premise for the purpose of enforcing this chapter or the regulations adopted pursuant thereto.

(b) The department may cooperate with, or assist persons licensed under this chapter, or other qualified persons, in evaluating laboratory procedures and techniques necessary to achieve and maintain high quality performance in clinical laboratories.

(Amended by Stats. 1989, Ch. 927, Sec. 2.)



1226

Annually the department may compile and may thereafter publish and sell a directory of persons within the state licensed under the provisions of this chapter who hold unsuspended, unforfeited and unrevoked licenses. The directory may also contain a copy of the provisions of this chapter and regulations relating thereto and such other information as the department may determine advisable.

(Added by renumbering Section 1227 by Stats. 1970, Ch. 1377.)



1227

Every person or clinical laboratory licensed or registered under this chapter shall report to the department, within 30 days thereof, any change of name or address.

(Amended by Stats. 1995, Ch. 510, Sec. 19. Effective January 1, 1996.)



1228

The department shall appoint a multidisciplinary committee to assist, advise, and make recommendations for the establishment of rules and regulations necessary to insure proper administration and enforcement of the provisions of this chapter and to assist and advise the department in matters concerning examinations for licensees of this chapter. Appointments shall be made from lists of nominees solicited by the department and shall provide adequate and proper representation of all persons affected by this chapter. Subcommittees of the committee may be appointed consisting of committee members and consultants having particular knowledge in a subject area for the purpose of assisting the department on special administrative problems and in making recommendations to the committee for consideration in the establishment of rules and regulations. The terms of office of the members shall be determined by the department.

(Added by Stats. 1970, Ch. 1125.)






ARTICLE 3 - Application of the Chapter

1240

This chapter does not authorize any person to practice medicine and surgery or to furnish the services of physicians for the practice of medicine and surgery. This chapter does not repeal or in any manner affect any provision of this code relating to the practice of medicine. This chapter does not prohibit the performance of tests not covered in Section 1206.

(Amended by Stats. 1970, Ch. 1377.)



1241

(a) This chapter applies to all clinical laboratories in California or receiving biological specimens originating in California for the purpose of performing a clinical laboratory test or examination, and to all persons performing clinical laboratory tests or examinations or engaging in clinical laboratory practice in California or on biological specimens originating in California, except as provided in subdivision (b).

(b) This chapter shall not apply to any of the following clinical laboratories, or to persons performing clinical laboratory tests or examinations in any of the following clinical laboratories:

(1) Those owned and operated by the United States of America, or any department, agency, or official thereof acting in his or her official capacity to the extent that the Secretary of the federal Department of Health and Human Services has modified the application of CLIA requirements to those laboratories.

(2) Public health laboratories, as defined in Section 1206.

(3) Those that perform clinical laboratory tests or examinations for forensic purposes only.

(4) Those that perform clinical laboratory tests or examinations for research and teaching purposes only and do not report or use patient-specific results for the diagnosis, prevention, or treatment of any disease or impairment of, or for the assessment of the health of, an individual.

(5) Those that perform clinical laboratory tests or examinations certified by the National Institutes on Drug Abuse only for those certified tests or examinations. However, all other clinical laboratory tests or examinations conducted by the laboratory are subject to this chapter.

(6) Those that register with the State Department of Health Care Services pursuant to subdivision (c) to perform blood glucose testing for the purposes of monitoring a minor child diagnosed with diabetes if the person performing the test has been entrusted with the care and control of the child by the child’s parent or legal guardian and provided that all of the following occur:

(A) The blood glucose monitoring test is performed with a blood glucose monitoring instrument that has been approved by the federal Food and Drug Administration for sale over the counter to the public without a prescription.

(B) The person has been provided written instructions by the child’s health care provider or an agent of the child’s health care provider in accordance with the manufacturer’s instructions on the proper use of the monitoring instrument and the handling of any lancets, test strips, cotton balls, or other items used during the process of conducting a blood glucose test.

(C) The person, receiving written authorization from the minor’s parent or legal guardian, complies with written instructions from the child’s health care provider, or an agent of the child’s health care provider, regarding the performance of the test and the operation of the blood glucose monitoring instrument, including how to determine if the results are within the normal or therapeutic range for the child, and any restriction on activities or diet that may be necessary.

(D) The person complies with specific written instructions from the child’s health care provider or an agent of the child’s health care provider regarding the identification of symptoms of hypoglycemia or hyperglycemia, and actions to be taken when results are not within the normal or therapeutic range for the child. The instructions shall also contain the telephone number of the child’s health care provider and the telephone number of the child’s parent or legal guardian.

(E) The person records the results of the blood glucose tests and provides them to the child’s parent or legal guardian on a daily basis.

(F) The person complies with universal precautions when performing the testing and posts a list of the universal precautions in a prominent place within the proximity where the test is conducted.

(7) Those individuals who perform clinical laboratory tests or examinations, approved by the federal Food and Drug Administration for sale to the public without a prescription in the form of an over-the-counter test kit, on their own bodies or on their minor children or legal wards.

(8) Those certified emergency medical technicians and licensed paramedics providing basic life support services or advanced life support services as defined in Section 1797.52 of the Health and Safety Code who perform only blood glucose tests that are classified as waived clinical laboratory tests under CLIA, if the provider of those services obtains a valid certificate of waiver and complies with all other requirements for the performance of waived clinical laboratory tests under applicable federal regulations.

(9) Those doctors of chiropractic listed on the most current federal Department of Transportation National Registry of Certified Medical Examiners that perform urine specific gravity, urine protein, urine blood, and urine sugar tests as those tests relate to the National Registry of Certified Medical Examiners, as adopted by the United States Department of Transportation, as published by the notice in the Federal Register, Volume 77, Number 77, Friday, April 20, 2012, on pages 24104 to 24135, inclusive, and pursuant to Section 391.42 of Title 49 of the Code of Federal Regulations, that are classified as waived clinical laboratory tests under CLIA for the sole purpose of completing the Department of Motor Vehicles Medical Examination Report, if the doctor of chiropractic obtains a valid certificate of waiver and complies with all other requirements for the performance of waived clinical laboratory tests under applicable federal regulations. If a doctor of chiropractic receives an abnormal finding, the doctor of chiropractic shall refer the applicant to the applicant’s primary care physician.

(c) Any place where blood glucose testing is performed pursuant to paragraph (6) of subdivision (b) shall register by notifying the State Department of Health Care Services in writing no later than 30 days after testing has commenced. Registrants pursuant to this subdivision shall not be required to pay any registration or renewal fees nor shall they be subject to routine inspection by the State Department of Health Care Services.

(Amended by Stats. 2014, Ch. 269, Sec. 1. Effective August 22, 2014.)



1241.1

(a) A primary care clinic, licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code, that is operating within a network of primary care clinics, may be issued a license to operate a clinical laboratory pursuant to Section 1265, which authorizes the conduct of clinical laboratory tests and examinations from its network of primary care clinics, if all of the following conditions are met:

(1) The central laboratory’s sole purpose is performing moderate or high complexity clinical laboratory tests and examinations, or both, for the patients of the clinics in the network.

(2) Prior to performing any tests or examinations, the central laboratory obtains a certificate under the federal Clinical Laboratory Improvement Amendments of 1988 (42 U.S.C. 263a) (CLIA) and a state laboratory license for the appropriate complexity level of clinical laboratory testing pursuant to Section 1265.

(b) For purposes of this section, “network of primary care clinics” means two or more primary care clinics operated by the same nonprofit corporation with the same board of directors and the same corporate officers, and operating under the same procedures and protocols.

(Added by Stats. 2006, Ch. 795, Sec. 1. Effective January 1, 2007.)



1242

Any person duly licensed under the provisions of this chapter to perform tests called for in a clinical laboratory may perform skin tests for specific diseases, arterial puncture, venipuncture, or skin puncture for purposes of withdrawing blood or for clinical laboratory test purposes as defined by regulations established by the department and upon specific authorization from any person in accordance with the authority granted under any provisions of law relating to the healing arts.

(Amended by Stats. 1999, Ch. 695, Sec. 1. Effective January 1, 2000.)



1242.5

Notwithstanding paragraphs (2) and (3) of subdivision (b) of Section 1241, the department may by regulation authorize laboratory personnel certified pursuant to Section 1246 to perform venipuncture, arterial puncture, or skin puncture for the purposes of withdrawing blood or for clinical laboratory test purposes, as defined by regulations established by the department.

(Amended by Stats. 1999, Ch. 695, Sec. 2. Effective January 1, 2000.)



1242.6

(a) Any registered nurse licensed under the provisions of Chapter 6 (commencing with Section 2700) of Division 2 may perform arterial puncture, venipuncture, or skin puncture for the purposes of withdrawing blood or for test purposes upon authorization from any licensed physician and surgeon or any licensed dentist.

(b) Any licensed vocational nurse licensed under the provisions of Chapter 6.5 (commencing with Section 2840) of Division 2 may perform arterial puncture, venipuncture, or skin puncture for the purposes of withdrawing blood or for test purposes upon authorization from any licensed physician and surgeon, or any licensed dentist if prior thereto the licensed vocational nurse has been instructed by a physician and surgeon and has demonstrated competence to the physician and surgeon in the proper procedure to be employed when withdrawing blood, or has satisfactorily completed a prescribed course of instruction approved by the Board of Vocational Nursing and Psychiatric Technicians or has demonstrated competence to the satisfaction of that board.

(c) Any respiratory care practitioner certified under the provisions of Chapter 8.3 (commencing with Section 3700) of Division 2 may perform arterial puncture, venipuncture, or skin puncture for the purposes of withdrawing blood or for test purposes upon authorization from any licensed physician and surgeon.

(Amended by Stats. 1997, Ch. 759, Sec. 10. Effective January 1, 1998.)



1243

A student regularly matriculated in any college or university accredited by an accrediting agency acceptable to the department, or in any legally chartered school approved by the department for training purposes may perform arterial puncture, venipuncture, or skin puncture as a part of the necessary training program when done under the direct and responsible supervision of a person licensed to perform tests under the provisions of this chapter or a licensed physician and surgeon.

(Amended by Stats. 1970, Ch. 1377.)



1244

(a) Nothing in this chapter shall restrict, limit, or prevent a program of nondiagnostic general health assessment provided that:

(1) The program meets the requirements of Section 1265 and complies with the requirements of CLIA for waived testing.

(2) The purpose of the program is to screen asymptomatic individuals for chronic health disorders and to refer individuals to licensed sources of care as indicated.

(3) The program does not test for human immunodeficiency virus or any reportable disease or condition identified in Section 120130 of the Health and Safety Code or the regulations adopted under that section.

(4) The program utilizes only those devices that comply with all of the following:

(A) Meet all applicable state and federal performance standards pursuant to Section 111245 of the Health and Safety Code.

(B) Are not adulterated as specified in Article 2 (commencing with Section 111250) of Chapter 6 of Part 5 of Division 104 of the Health and Safety Code.

(C) Are not misbranded as specified in Article 3 (commencing with Section 111330) of Chapter 6 of Part 5 of Division 104 of the Health and Safety Code.

(D) Are not new devices unless they meet the requirements of Section 111550 of the Health and Safety Code.

(E) Are approved as waived tests and are used according to the manufacturer’s instructions.

(5) Blood collection is performed by skin puncture only.

(6) Testing of a urine specimen is performed by the dipstick method only.

(7) Testing is performed on site and reported directly to the person requesting the test.

(8) The program maintains a supervisory committee consisting of, at a minimum, a licensed physician and surgeon and a clinical laboratory scientist licensed pursuant to this code.

(9) The supervisory committee for the program adopts written protocols that shall be followed in the program and that shall contain all of the following:

(A) Provision of written information to individuals to be assessed that shall include, but not be limited to, the following:

(i) The potential risks and benefits of assessment procedures to be performed in the program.

(ii) The limitations, including the nondiagnostic nature, of assessment examinations of biological specimens performed in the program.

(iii) Information regarding the risk factors or markers targeted by the program.

(iv) The need for followup with licensed sources of care for confirmation, diagnosis, and treatment as appropriate.

(B) Proper use of each device utilized in the program including the operation of analyzers, maintenance of equipment and supplies, and performance of quality control procedures including the determination of both accuracy and reproducibility of measurements in accordance with instructions provided by the manufacturer of the assessment device used.

(C) Proper procedures to be employed when collecting blood, if blood specimens are to be obtained.

(D) Proper procedures to be employed in handling and disposing of all biological specimens to be obtained and material contaminated by those biological specimens. These procedures shall comply with all county and city ordinances for medical waste management and blood-borne pathogen control that apply to the location where the program operates.

(E) Proper procedures to be employed in response to fainting, excessive bleeding, or other medical emergencies.

(F) Documentation that the testing personnel are following the instructions of the instrument’s manufacturer, are trained in the performance of the test, and are competent to perform the testing without supervision.

(G) Reporting of assessment results to the individual being assessed.

(H) Referral and followup to licensed sources of care as indicated.

The written protocols adopted by the supervisory committee shall be maintained for at least one year following completion of the assessment program during which period they shall be subject to review by department personnel and the local health officer or his or her designee, including the public health laboratory director.

(b) If skin puncture to obtain a blood specimen is to be performed in a program of nondiagnostic general health assessment, the individual performing the skin puncture shall be authorized to perform skin puncture under this chapter.

(c) A program of nondiagnostic general health assessment that fails to meet the requirements set forth in subdivisions (a) and (b) shall not operate.

(d) For purposes of this section, “skin puncture” means the collection of a blood specimen by the finger prick method only and does not include venipuncture, arterial puncture, or any other procedure for obtaining a blood specimen.

(e) Nothing in this chapter shall be interpreted as prohibiting a licensed clinical laboratory from operating a program of nondiagnostic general health assessment provided that the clinical laboratory complies with the requirements of this section.

(f) A program for a health fair providing diagnostic or screening tests is not a nondiagnostic general health assessment program if all of the requirements of this chapter are met, and the laboratory performing the testing is licensed or registered under subdivision (a) of Section 1265. For a test that is not authorized for self-ordering pursuant to Section 1246.5 and that is not for a nondiagnostic general health assessment pursuant to this section, the licensed or registered clinical laboratory participating in the health fair shall assure that the test is ordered on-site only by a person licensed under this division who is authorized under his or her scope of practice to order the test or by a person authorized by that licensee. The results of a test performed at a health fair shall be provided to the test subject along with an explanation of the results.

(Amended by Stats. 2004, Ch. 450, Sec. 3. Effective January 1, 2005.)



1244.1

Thirty days prior to operating a program of nondiagnostic general health assessment, the entity or person operating that program shall file the following documentation with the local health officer in each county in which the program shall operate:

(a) The location of the program, the type and kind of nondiagnostic general health assessments being conducted, the dates and times of operation of programs, and evidence that the program shall be operated in compliance with Section 1244.

(b) The local health officer shall be notified in writing of any changes to occur in locations, dates, or times indicated in the documentation required in subdivision (a). The local health officer shall be notified of any changes at least 24 hours prior to the program operating at the different locations, dates, or times.

(Added by Stats. 1990, Ch. 195, Sec. 5. Effective July 9, 1990.)



1244.3

Responsibility for enforcement of Sections 1244 and 1244.1 shall be with the local health officer or his or her authorized designee, including public health laboratory directors. Nothing in this section shall prevent the department from using any necessary enforcement actions for the protection of the public health and safety.

(Added by Stats. 1990, Ch. 195, Sec. 6. Effective July 9, 1990.)



1244.4

Any fee for the filing of documentation and related enforcement activities pursuant to Section 1244, 1244.1, and 1244.3 shall be determined by the local enforcement agency and shall not exceed one hundred dollars ($100) except that those fees shall be adjusted annually by any annual increase in the California Consumer Price Index as determined pursuant to Section 2212 of the Revenue and Taxation Code. All moneys collected as fees pursuant to this section shall be deposited in the appropriate city, county, or city and county treasury and shall only be expended in carrying out Sections 1244, 1244.1, and 1244.3.

(Added by Stats. 1990, Ch. 195, Sec. 7. Effective July 9, 1990.)



1245

(a) Any individual may perform a blood gas analysis if all the following conditions exist:

(1) He or she has earned a high school diploma or equivalent, as determined by HCFA pursuant to CLIA.

(2) He or she performs the blood gas analysis in a clinic or a general acute care hospital, as defined respectively in Sections 1202 and 1250 of the Health and Safety Code.

(3) He or she has been instructed by a physician and surgeon licensed in this state, who is in charge of a department of pulmonary physiology or clinical pathology in licensed clinics or hospitals, as defined respectively in Sections 1202 and 1250 of the Health and Safety Code, in the proper procedure to be employed when performing a blood gas analysis.

(4) He or she performs the blood gas analysis under the direction and supervision of the physician and surgeon.

(5) He or she submits the analysis for interpretation to the physician and surgeon under whose direction and supervision he or she performed the analysis.

(b) After September 1, 1997, any person may perform a blood gas analysis classified as of high complexity under CLIA, if, in addition to the requirements of subdivision (a), he or she has earned an associate degree related to pulmonary function from an accredited institution as determined by HCFA pursuant to CLIA.

(c) Nothing contained in this section shall be construed as authorizing any individual, not otherwise authorized, to withdraw blood.

(d) Nothing contained in this section is applicable to a person licensed as a respiratory care practitioner under Chapter 8.3 (commencing with Section 3700). Those persons are authorized to perform those functions set forth in that chapter.

(Amended by Stats. 1995, Ch. 510, Sec. 23. Effective January 1, 1996.)



1246

(a) Except as provided in subdivisions (b) and (c), and in Section 23158 of the Vehicle Code, an unlicensed person employed by a licensed clinical laboratory may perform venipuncture or skin puncture for the purpose of withdrawing blood or for clinical laboratory test purposes upon specific authorization from a licensed physician and surgeon provided that he or she meets both of the following requirements:

(1) He or she works under the supervision of a person licensed under this chapter or of a licensed physician and surgeon or of a licensed registered nurse. A person licensed under this chapter, a licensed physician or surgeon, or a registered nurse shall be physically available to be summoned to the scene of the venipuncture within five minutes during the performance of those procedures.

(2) He or she has been trained by a licensed physician and surgeon or by a clinical laboratory bioanalyst in the proper procedure to be employed when withdrawing blood in accordance with training requirements established by the department and has a statement signed by the instructing physician and surgeon or by the instructing clinical laboratory bioanalyst that the training has been successfully completed.

(b) (1) On and after the effective date of the regulations specified in paragraph (2), any unlicensed person employed by a clinical laboratory performing the duties described in this section shall possess a valid and current certification as a certified phlebotomy technician issued by the department. However, an unlicensed person employed by a clinical laboratory to perform these duties pursuant to subdivision (a) on that date shall have until January 1, 2007, to comply with this requirement, provided that he or she has submitted the application to the department on or before July 1, 2006.

(2) The department shall adopt regulations for certification by January 1, 2001, as a certified phlebotomy technician that shall include all of the following:

(A) The applicant shall hold a valid, current certification as a phlebotomist issued by a national accreditation agency approved by the department, and shall submit proof of that certification when applying for certification pursuant to this section.

(B) The applicant shall complete education, training, and experience requirements as specified by regulations that shall include, but not be limited to, the following:

(i) At least 40 hours of didactic instruction.

(ii) At least 40 hours of practical instruction.

(iii) At least 50 successful venipunctures.

However, an applicant who has been performing these duties pursuant to subdivision (a) may be exempted from the requirements specified in clauses (ii) and (iii), and from 20 hours of the 40 hours of didactic instruction as specified in clause (i), if he or she has at least 1,040 hours of work experience, as specified in regulations adopted by the department.

It is the intent of the Legislature to permit persons performing these duties pursuant to subdivision (a) to use educational leave provided by their employers for purposes of meeting the requirements of this section.

(C) Each certified phlebotomy technician shall complete at least three hours per year or six hours every two years of continuing education or training. The department shall consider a variety of programs in determining the programs that meet the continuing education or training requirement.

(D) He or she has been found to be competent in phlebotomy by a licensed physician and surgeon or person licensed pursuant to this chapter.

(E) He or she works under the supervision of a licensed physician and surgeon, licensed registered nurse, or person licensed under this chapter, or the designee of a licensed physician and surgeon or the designee of a person licensed under this chapter.

(3) The department shall adopt regulations establishing standards for approving training programs designed to prepare applicants for certification pursuant to this section. The standards shall ensure that these programs meet the state’s minimum education and training requirements for comparable programs.

(4) The department shall adopt regulations establishing standards for approving national accreditation agencies to administer certification examinations and tests pursuant to this section.

(5) The department shall charge fees for application for and renewal of the certificate authorized by this section of no more than one hundred dollars ($100) for a two-year period.

(c) (1) (A) A certified phlebotomy technician may perform venipuncture or skin puncture to obtain a specimen for nondiagnostic tests assessing the health of an individual, for insurance purposes, provided that the technician works under the general supervision of a physician and surgeon licensed under Chapter 5 (commencing with Section 2000). The physician and surgeon may delegate the general supervision duties to a registered nurse or a person licensed under this chapter, but shall remain responsible for ensuring that all those duties and responsibilities are properly performed. The physician and surgeon shall make available to the department, upon request, records maintained documenting when a certified phlebotomy technician has performed venipuncture or skin puncture pursuant to this paragraph.

(B) As used in this paragraph, general supervision requires the supervisor of the technician to determine that the technician is competent to perform venipuncture or skin puncture prior to the technician’s first blood withdrawal, and on an annual basis thereafter. The supervisor is also required to determine, on a monthly basis, that the technician complies with appropriate venipuncture or skin puncture policies and procedures approved by the medical director and required by state regulations. The supervisor, or another designated licensed physician and surgeon, registered nurse, or person licensed under this chapter, shall be available for consultation with the technician, either in person or through telephonic or electronic means, at the time of blood withdrawal.

(2) (A) Notwithstanding any other provision of law, a person who has been issued a certified phlebotomy technician certificate pursuant to this section may draw blood following policies and procedures approved by a physician and surgeon licensed under Chapter 5 (commencing with Section 2000), appropriate to the location where the blood is being drawn and in accordance with state regulations. The blood collection shall be done at the request and in the presence of a peace officer for forensic purposes in a jail, law enforcement facility, or medical facility, with general supervision.

(B) As used in this paragraph, “general supervision” means that the supervisor of the technician is licensed under this code as a physician and surgeon, physician assistant, clinical laboratory bioanalyst, registered nurse, or clinical laboratory scientist, and reviews the competency of the technician before the technician may perform blood withdrawals without direct supervision, and on an annual basis thereafter. The supervisor is also required to review the work of the technician at least once a month to ensure compliance with venipuncture policies, procedures, and regulations. The supervisor, or another person licensed under this code as a physician and surgeon, physician assistant, clinical laboratory bioanalyst, registered nurse, or clinical laboratory scientist, shall be accessible to the location where the technician is working to provide onsite, telephone, or electronic consultation, within 30 minutes when needed.

(d) The department may adopt regulations providing for the issuance of a certificate to an unlicensed person employed by a clinical laboratory authorizing only the performance of skin punctures for test purposes.

(Amended by Stats. 2010, Ch. 328, Sec. 6. Effective January 1, 2011.)



1246.5

Notwithstanding any other provision of law, any person may request, and any licensed clinical laboratory or public health laboratory may perform, the laboratory tests specified in this section. A registered clinical laboratory may perform the laboratory tests specified in this section if the test is subject to a certificate of waiver under CLIA and the laboratory has registered with the department under paragraph (2) of subdivision (a) of Section 1265. A program for nondiagnostic general health assessment that includes a laboratory test specified in this section shall comply with the provisions of Section 1244. The results from any test may be provided directly to the person requesting the test if the test is on or for his or her own body. These test results shall be provided in a manner that presents clear information and that identifies results indicating the need for referral to a physician and surgeon.

The tests that may be conducted pursuant to this section are: pregnancy, glucose level, cholesterol, occult blood, and any other test for which there is a test for a particular analyte approved by the federal Food and Drug Administration for sale to the public without a prescription in the form of an over-the-counter test kit. A test approved only as an over-the-counter collection device may not be conducted pursuant to this section.

(Amended by Stats. 2004, Ch. 450, Sec. 4. Effective January 1, 2005.)






ARTICLE 3.5 - Hemodialysis Training

1247

This article shall be known and may be cited as the Hemodialysis Technician Training Act.

(Amended by Stats. 1995, Ch. 302, Sec. 1. Effective January 1, 1996.)



1247.2

For the purpose of this article, the following terms have the following meaning:

(a) “Immediate supervision” means supervision of dialysis treatment in the same room in which the dialysis treatment is being performed.

(b) “Department” means the State Department of Public Health.

(c) “Hemodialysis technician” means an unlicensed health care provider who is employed by a hemodialysis clinic or unit for the purpose of participating in the direct treatment of patients undergoing hemodialysis. A hemodialysis technician certified by the state as a person meeting the requirements of Section 1247.61 shall be referred to as a Certified Hemodialysis Technician (CHT).

(d) “Standardized test” means an examination certified by faculty of the University of California to validly and reliably measure the knowledge required to demonstrate competency in the areas being tested.

(Amended by Stats. 2009, Ch. 559, Sec. 2. Effective October 11, 2009.)



1247.3

The treatment of patients by a hemodialysis technician includes performing venipuncture and arterial puncture for the purpose of providing dialysis treatment for a patient. The treatment of patients includes the administration of local anesthetics, heparin, and sodium chloride solutions. The administration of these medications shall be pursuant to protocol established by the medical director of the hemodialysis clinic or unit and shall be under the immediate supervision of a licensed physician and surgeon or a licensed registered nurse. The administration of local anesthetics shall be limited to intradermal, subcutaneous, or topical administration. Hemodialysis technicians who treat patients in the home and are certified by the Board of Nephrology Examination for Nurses and Technicians are exempted from the requirements of immediate supervision until January 1, 1991.

(Amended by Stats. 1989, Ch. 248, Sec. 2. Effective July 31, 1989.)



1247.4

The department may adopt regulations it deems necessary to implement this article.

(Amended by Stats. 2009, Ch. 559, Sec. 3. Effective October 11, 2009.)



1247.5

A hemodialysis clinic or unit within a licensed clinic or hospital, as defined respectively in Sections 1204 and 1250 of the Health and Safety Code, may operate a hemodialysis training and testing program. A hemodialysis technician training program and competency test, provided under this section, or provided by an accredited college, an accredited university, or a private training program, shall be approved by the department, shall comply with the regulations adopted pursuant to Section 1247.4, and shall include training and testing in the administration of local anesthetics, heparin, and sodium chloride solutions.

(Amended by Stats. 1997, Ch. 122, Sec. 1. Effective January 1, 1998.)



1247.6

(a) Except during training under immediate supervision, and except as provided in Section 1247.62, no person shall provide services as a hemodialysis technician without being certified by the department as a Certified Hemodialysis Technician (CHT).

(b) This article does not apply to home dialysis patients, or patient helpers not employed by the licensed facility, who have undergone a home dialysis training program operated by a licensed clinic or hospital as defined in Sections 1204 and 1250 of the Health and Safety Code and have been certified by the medical director of the facility as being competent to perform home dialysis treatment.

(Amended by Stats. 2009, Ch. 559, Sec. 4. Effective October 11, 2009.)



1247.61

To be certified by the department as a Certified Hemodialysis Technician (CHT), a person shall meet all of the following requirements:

(a) Have a high school diploma or equivalency, or have greater than four years of work experience in dialysis as of October 14, 2008.

(b) Have successfully completed a training program that is approved by the medical director and governing body of a hemodialysis clinic or unit, under the direction of a registered nurse. Following approval by the medical director and governing body, the training program shall be submitted to the department for approval. The training program shall be approved by the department prior to implementation. The training program shall focus on the operation of kidney dialysis equipment and machines, providing direct patient care, and communication and interpersonal skills, including patient sensitivity training and care of difficult patients. For purposes of this subdivision, a person “successfully completes a training program” if he or she completes all didactic portions of the program and demonstrates competency in the knowledge and skills provided by the program.

(1) The training program shall include all of the following subjects, at a minimum:

(A) Principles of dialysis.

(B) Care of patients with kidney failure, including interpersonal skills.

(C) Dialysis procedures and documentation, including initiation, proper cannulation techniques, monitoring, and termination of dialysis.

(D) Possible complications of dialysis.

(E) Water treatment and dialysate preparation.

(F) Infection control.

(G) Safety.

(H) Dialyzer reprocessing, if applicable.

(2) A community or corporate-based training program, or a training program offered by an educational institution, is acceptable if the program meets the requirements of this subdivision.

(3) A person employed as a hemodialysis technician by a hemodialysis clinic or unit for more than two years as of October 14, 2008, who does not have documentation of having successfully completed a training program meeting the requirements of this subdivision, shall be deemed to be in compliance with this subdivision by doing both of the following:

(A) Passing a written exam, offered by a hemodialysis clinic or unit, or a community or corporate-based training program that meets the requirements of this chapter, covering the subjects listed in paragraph (1).

(B) Passing a skills checklist through observation by a registered nurse of the skills listed in paragraph (1).

(c) Successfully accomplish either of the following:

(1) Pass a standardized test that is approved by the department and that covers the subjects listed in paragraph (1) of subdivision (b) and in Section 1247.5. This test shall be administered in a proctored environment by an independent examiner. For purposes of this subdivision, independent examiners may include representatives appointed by End-Stage Renal Disease Network 17, End-Stage Renal Disease Network 18, the California Dialysis Council, or any private testing organization approved by the department for that purpose.

(2) Successfully pass an examination offered by a national, commercially available certification program for hemodialysis technicians which is approved for this purpose by the Centers for Medicare and Medicaid Services.

(Added by Stats. 2009, Ch. 559, Sec. 5. Effective October 11, 2009.)



1247.63

(a) Certification of a hemodialysis technician issued by the department pursuant to subdivision (a) of Section 1247.6 shall be valid for four years.

(b) A certified hemodialysis technician applying for renewal of his or her certification shall submit proof that he or she has obtained 30 hours of in-service training or continuing education in dialysis care or general health care as a requirement for the renewal of his or her certification.

(c) An expired certification may be renewed at any time within two years after its expiration on the filing of an application for renewal and documentation of the required in-service education.

(Amended by Stats. 2009, Ch. 559, Sec. 7. Effective October 11, 2009.)



1247.64

A hemodialysis technician may obtain the in-service training or continuing education required by subdivision (b) of Section 1247.63 from one or more of the following sources:

(a) Health-related courses offered by accredited postsecondary institutions.

(b) Health-related courses offered by continuing education providers approved by the California Board of Registered Nursing.

(c) Health-related courses offered by recognized health associations if the department determines the courses to be acceptable.

(d) Health-related, employer-sponsored in-service training or continuing education programs.

(Amended by Stats. 2009, Ch. 559, Sec. 8. Effective October 11, 2009.)



1247.66

(a) The department may deny, suspend, or revoke the certification of a hemodialysis technician if it finds that the hemodialysis technician is not in compliance with this article, or any regulations adopted by the department to administer this article.

(b) The department may deny, suspend, or revoke the certification of a hemodialysis technician for any of the following causes:

(1) Unprofessional conduct, which includes incompetence or gross negligence in carrying out his or her usual functions.

(2) Procuring a certificate by fraud, misrepresentation, or mistake.

(3) Making or giving any false statement or information in conjunction with the application for issuance or renewal of a certificate.

(4) Conviction of a crime substantially related to the qualifications, functions, and duties of a hemodialysis technician in which event the record of the conviction shall be conclusive evidence thereof.

(c) In addition to other acts constituting unprofessional conduct within the meaning of this article, all of the following constitute unprofessional conduct:

(1) Conviction for, or use of, any narcotic drug, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug, as defined in Article 7 (commencing with Section 4211) of Chapter 9, or alcoholic beverages, to an extent or in a manner dangerous or injurious to the hemodialysis technician or any other person, or the public, to the extent that this use impairs the ability to conduct, with safety to the public, the practice of a hemodialysis technician.

(2) Abuse, whether verbal, physical, or mental, of a patient in any setting where health care is being rendered.

(d) Proceedings to deny, suspend, or revoke a certification under this article shall be conducted in accordance with Section 100171 of the Health and Safety Code.

(Amended by Stats. 1999, Ch. 979, Sec. 4. Effective January 1, 2000.)



1247.7

An employee in training shall be classified as a hemodialysis technician trainee and shall be under the immediate supervision of a licensed physician and surgeon or licensed registered nurse whenever involved in the treatment of a patient, as described in Section 1247.3.

(Added by Stats. 1987, Ch. 1297, Sec. 4.)



1247.8

Each hemodialysis unit or clinic shall have information available for inspection by the department survey teams which verifies that the hemodialysis technicians employed at the unit or clinic meet the requirements of Section 1247.61.

(Amended by Stats. 2009, Ch. 559, Sec. 9. Effective October 11, 2009.)



1247.9

No person or entity shall provide chronic dialysis services to patients in this state unless the services are provided under the direction of a chronic dialysis clinic, licensed pursuant to Section 1204 of the Health and Safety Code, or a general acute care hospital, licensed pursuant to Section 1250 of the Health and Safety Code.

(Amended by Stats. 2009, Ch. 39, Sec. 2. Effective January 1, 2010.)






ARTICLE 4 - Licensing

1260

The department shall issue a clinical laboratory bioanalyst’s license to each person who is a lawful holder of a degree of master of arts, master of science, or an equivalent or higher degree as determined by the department with a major in chemical, physical, biological, or clinical laboratory sciences. This education shall have been obtained in one or more established and reputable institutions maintaining standards equivalent, as determined by the department, to those institutions accredited by the Western Association of Schools and Colleges or an essentially equivalent accrediting agency, as determined by the department. The applicant also shall have a minimum of four years’ experience as a licensed clinical laboratory scientist, performing clinical laboratory work embracing the various fields of clinical laboratory activity in a clinical laboratory approved by the department. The quality and variety of this experience shall be satisfactory to the department and shall have been obtained within the six-year period immediately antecedent to admission to the examination. The applicant shall successfully pass a written examination and an oral examination conducted by the department or a committee designated by the department to conduct the examinations, indicating that the applicant is properly qualified. The department may issue a license without conducting a written examination to an applicant who has passed a written examination of a national accrediting board having requirements that are, in the determination of the department, equal to or greater than those required by this chapter and regulations adopted by the department. The department shall establish by regulation the required courses to be included in the college or university training.

(Amended by Stats. 2003, Ch. 319, Sec. 2. Effective January 1, 2004.)



1260.1

The department shall issue a histocompatibility laboratory director’s license to each person who meets the qualifications specified in Section 1209.1.

(Amended by Stats. 1978, Ch. 429.)



1260.3

(a) The department shall issue a medical laboratory technician license to each person who meets the following requirements:

(1) Has met the requirements of this chapter and any reasonable qualifications established by regulations of the department, including, but not limited to, any of the following:

(A) Lawfully holds an associate degree or an equivalent or higher degree in chemical, physical, biological, or clinical laboratory science, which includes a minimum of 36 semester units of physical or biological sciences.

(B) The completion of 60 semester (90 quarter) units from an accredited college or university, with 36 semester units in physical or biological sciences.

(C) Graduation from a medical laboratory technician training program accredited by the National Accrediting Agency for Clinical Laboratory Sciences or other recognized accrediting program approved by the department.

(D) Graduation from an advanced military medical laboratory specialist program approved by the department.

(2) Has applied for the license on forms provided by the department.

(3) Has paid a license fee established in regulations of the department in accordance with subdivision (v) of Section 1300.

(b) A licensed medical laboratory technician may perform clinical laboratory tests or examinations classified as waived or of moderate complexity under CLIA, and may report the test results. However, a licensed medical laboratory technician shall not perform microscopic analysis or immunohematology procedures. The medical laboratory technician shall work under the supervision of a licensed physician and surgeon or a baccalaureate, masters, or doctoral level person licensed pursuant to this chapter. The supervision shall be required during the entire time a medical laboratory technician performs clinical laboratory tests or examinations.

(c) The department shall adopt emergency regulations to implement this section as soon as possible.

(Added by Stats. 2002, Ch. 356, Sec. 2. Effective September 3, 2002.)



1261

The department shall issue a clinical laboratory scientist’s or a limited clinical laboratory scientist’s license to each person who is a lawful holder of a baccalaureate or an equivalent or higher degree, who has applied for the license on forms provided by the department and has met the requirements of this chapter and any reasonable qualifications established by regulations of the department. However, an exception to the degree requirement may be made by the department for the clinical laboratory scientist’s license only if the applicant for the license has completed a minimum of two years of experience as a licensed trainee or the equivalent thereof, as determined by the department, doing clinical laboratory work embracing the various fields of clinical laboratory activity in a clinical laboratory approved by the department. In addition, the applicant applying under this section must have 90 semester hours or equivalent quarter hours of university or college work or the equivalent thereof, as may be determined by the department, which shall have included at least 23 semester hours or equivalent quarter hours of science courses as specified by regulations of the department. Additional college or university work that includes courses in the fundamental sciences may be substituted for one of the two years of experience in the ratio of 30 semester hours or equivalent quarter hours for each year of experience. This exception shall not apply to the limited clinical laboratory scientist’s license. The department shall hold examinations to aid it in judging the qualifications of applicants. Licenses may be issued in any or all of the sciences applied in a clinical laboratory as determined by regulation established by the department. The department shall establish by regulation the college courses or majors to be included in the college or university training and the amount and kind of training or experience required. Examinations, training, or experience requirements for limited licenses shall cover only the science concerned. The department may identify by regulation the appropriate sciences and shall establish the minimum requirements for training and experience and required courses or major for each.

Experience as a clinical laboratory technician in any branch of the armed forces of the United States may be considered equivalent to the experience as a trainee, if the experience is approved by the department. Each year of training and experience as a clinical laboratory technician in the armed forces shall be equivalent to 15 semester hours, which shall be credited to the minimum number of hours required to qualify for licensure as a trainee. The semester hours acquired in this manner shall not consist of the science courses required by the department under this section. The maximum number of hours granted shall not exceed 60 semester hours or its equivalent.

(Amended by Stats. 1995, Ch. 510, Sec. 25. Effective January 1, 1996.)



1261.5

The department may issue limited clinical laboratory scientist’s licenses in chemistry, microbiology, toxicology, histocompatibility, immunohematology, genetic molecular biology, cytogenetics, or other areas of laboratory specialty or subspecialty when determined to be necessary by the department in order for licensure categories to keep abreast of changes in laboratory or scientific technology. Whenever the department determines that a new limited clinical laboratory scientist license category is necessary, it shall adopt regulations identifying the category and the areas of specialization included within the category.

To qualify for admission to the examination for a special clinical laboratory scientist’s license, an applicant shall have all the following:

(a) Have graduated from a college or university maintaining standards equivalent, as determined by the department, to those institutions accredited by the Western Association of Schools and Colleges or an essentially equivalent accrediting agency with a baccalaureate or higher degree with a major appropriate to the field for which a license is being sought.

(b) Have one year of full-time postgraduate training or experience in the various areas of analysis in the field for which a license is being sought in a laboratory that has a license issued under this chapter or which the department determines is equivalent thereto.

(c) Whenever a limited clinical laboratory scientist’s license is established for a specific area of specialization, the department may issue the license without examination to applicants who had met standards of education and training, defined by regulations, prior to the date of the adoption of implementing regulations.

(d) The department shall adopt regulations to implement this section.

(Amended by Stats. 1995, Ch. 510, Sec. 26. Effective January 1, 1996.)



1261.6

The department may issue a limited clinical laboratory scientist’s license in cytogenetics to any person with a minimum of seven years of work experience in this state as a cytogenetic technologist who provides evidence of satisfactory performance on a written examination administered by the National Credentialing Agency for Laboratory Personnel on or before December 31, 1991, in the specialty of cytogenetics, and who meets the federal regulatory requirements for personnel performing high-complexity testing.

(Added by Stats. 2004, Ch. 807, Sec. 1. Effective January 1, 2005.)



1262

No clinical laboratory scientist’s or limited clinical laboratory scientist’s license shall be issued by the department except after examination; provided, that a temporary clinical laboratory scientist’s license or a temporary limited clinical laboratory scientist’s license may be issued to an individual who fulfills the requirements for admission to the examination unless the individual has failed a previous examination for the license. The department may issue licenses without examination to applicants who have passed examinations of the national accrediting boards whose requirements are equal to or greater than those required by this chapter and regulations established by the department. The department may issue licenses without further examination to applicants who have passed examinations of another state whose laws and regulations are equal to or greater than those required by this chapter and regulations established by the department. The evaluation of national or state accrediting boards for the purposes of this chapter shall be carried out by the department with assistance of representatives from the licensed groups. This section shall not apply to persons who have passed an examination by a national board or another state examination prior to the establishment of requirements that are equal to or exceed those of this chapter or the regulations of the department. The department may, however, make exceptions if individuals are otherwise qualified.

(Amended by Stats. 2003, Ch. 319, Sec. 3. Effective January 1, 2004.)



1262.5

Notwithstanding Section 135, an applicant for a clinical laboratory or limited technologist license who fails to pass the written examination two times shall not be eligible to be reexamined a third time until at least one year has elapsed from the date of the second examination. An applicant who fails the third examination shall not be eligible to take the examination a fourth time until two years have elapsed from the date of the third examination. Thereafter, the examination may not be taken more frequently than once in two years.

(Added by Stats. 1985, Ch. 805, Sec. 1.)



1263

The department shall license as trainees those individuals desiring to train for either a clinical laboratory scientist’s license or a limited clinical laboratory scientist’s license, providing those individuals meet the academic requirements.

No trainee license shall be issued unless the applicant has completed at least 90 semester hours or equivalent quarter hours of university or college work or the essential equivalent as determined by the department which must have included at least 23 semester hours or equivalent quarter hours of courses in the sciences as determined by regulations of the department. Applicants who have completed military training schools may be granted academic credit toward licensure by the department on the basis of recommendations made by the American Council on Education.

Applicants shall apply for the license on forms provided by the department and meet the requirements of this chapter and any standards as are established by regulations of the department.

(Amended by Stats. 1995, Ch. 510, Sec. 28. Effective January 1, 1996.)



1264

The department shall issue a clinical chemist, clinical microbiologist, clinical toxicologist, clinical molecular biologist, or clinical cytogeneticist license to each person who has applied for the license on forms provided by the department, who is a lawful holder of a master of science or doctoral degree in the specialty for which the applicant is seeking a license and who has met such additional reasonable qualifications of training, education, and experience as the department may establish by regulations. The department shall issue an oral and maxillofacial pathologist license to every applicant for licensure who has applied for the license on forms provided by the department, who is a registered Diplomate of the American Board of Oral and Maxillofacial Pathology, and who meets any additional and reasonable qualifications of training, education, and experience as the department may establish by regulation.

(a) The graduate education shall have included 30 semester hours of coursework in the applicant’s specialty. Applicants possessing only a master of science degree shall have the equivalent of one year of full-time, directed study or training in procedures and principles involved in the development, modification or evaluation of laboratory methods, including training in complex methods applicable to diagnostic laboratory work. Each applicant must have had one year of training in his or her specialty in a clinical laboratory acceptable to the department and three years of experience in his or her specialty in a clinical laboratory, two years of which must have been at a supervisory level. The education shall have been obtained in one or more established and reputable institutions maintaining standards equivalent, as determined by the department, to those institutions accredited by an agency acceptable to the department. The department shall determine by examination that the applicant is properly qualified. Examinations, training, or experience requirements for specialty licenses shall cover only the specialty concerned.

(b) The department may issue licenses without examination to applicants who have passed examinations of other states or national accrediting boards whose requirements are equal to or greater than those required by this chapter and regulations established by the department. The evaluation of other state requirements or requirements of national accrediting boards shall be carried out by the department with the assistance of representatives from the licensed groups. This section shall not apply to persons who have passed an examination by another state or national accrediting board prior to the establishment of requirements that are equal to or exceed those of this chapter or regulations of the department.

(c) The department may issue licenses without examination to applicants who had met standards of education and training, defined by regulations, prior to the date of the adoption of implementing regulations.

(d) The department shall adopt regulations to conform to this section.

(Amended by Stats. 1998, Ch. 879, Sec. 1.15. Effective January 1, 1999.)



1265

(a) (1) A clinical laboratory performing clinical laboratory tests or examinations classified as of moderate or of high complexity under CLIA shall obtain a clinical laboratory license pursuant to this chapter. The department shall issue a clinical laboratory license to any person who has applied for the license on forms provided by the department and who is found to be in compliance with this chapter and the regulations pertaining thereto. No clinical laboratory license shall be issued by the department unless the clinical laboratory and its personnel meet the CLIA requirements for laboratories performing tests or examinations classified as of moderate or high complexity, or both.

(2) A clinical laboratory performing clinical laboratory tests or examinations subject to a certificate of waiver or a certificate of provider-performed microscopy under CLIA, shall register with the department. The department shall issue a clinical laboratory registration to any person who has applied for the registration on forms provided by the department and is found to be in compliance with this chapter, the regulations pertaining thereto, and the CLIA requirements for either a certificate of waiver or a certificate of provider-performed microscopy.

(b) An application for a clinical laboratory license or registration shall include the name or names of the owner or the owners, the name or names of the laboratory director or directors, the name and location of the laboratory, a list of the clinical laboratory tests or examinations performed by the laboratory by name and total number of test procedures and examinations performed annually (excluding tests the laboratory may run for quality control, quality assurance, or proficiency testing purposes). The application shall also include a list of the tests and the test kits, methodologies, and laboratory equipment used, and the qualifications (educational background, training, and experience) of the personnel directing and supervising the laboratory and performing the laboratory examinations and test procedures, and any other relevant information as may be required by the department. If the laboratory is performing tests subject to a provider-performed microscopy certificate, the name of the provider or providers performing those tests shall be included on the application. Application shall be made by the owners of the laboratory and the laboratory directors prior to its opening. A license or registration to conduct a clinical laboratory if the owners are not the laboratory directors shall be issued jointly to the owners and the laboratory directors and the license or registration shall include any information as may be required by the department. The owners and laboratory directors shall be severally and jointly responsible to the department for the maintenance and conduct thereof or for any violations of this chapter and regulations pertaining thereto.

(c) The department shall not issue a license or registration until it is satisfied that the clinical laboratory will be operated within the spirit and intent of this chapter, that the owners and laboratory directors are each of good moral character, and that the granting of the license will not be in conflict with the interests of public health.

(d) A separate license or registration shall be obtained for each laboratory location, with the following exceptions:

(1) Laboratories that are not at a fixed location, that is, laboratories that move from one testing site to another, such as mobile units providing laboratory testing, health screening fairs, or other temporary testing locations, may apply for and obtain one license or registration for the designated primary site or home base, using the address of that primary site.

(2) Not-for-profit, or federal, state, or local government laboratories that engage in limited (not more than a combination of 15 moderately complex or waived tests, as defined under CLIA, per license) public health testing may apply for and obtain a single license or registration.

(3) Laboratories within a hospital that are located at contiguous buildings on the same campus and under common direction, may file a single application or multiple applications for a license or registration of laboratory locations within the same campus or street address.

(4) Locations within a single street and city address that are under common ownership may apply for and obtain a single license or registration or multiple licenses or registrations, at the discretion of the owner or owners.

(e) (1) A license or registration shall be valid for one year unless revoked or suspended. A clinical laboratory license or registration shall be automatically revoked 30 days from a major change of laboratory directorship or ownership. The clinical laboratory shall be required to submit a completed application for a new clinical laboratory license or registration within those 30 days or cease engaging in clinical laboratory practice.

(2) If a clinical laboratory intends to continue to engage in clinical laboratory practice during the 30 days after a major change in directorship occurs and before the laboratory license or registration is automatically revoked, the laboratory owner may appoint an interim director who meets the requirements of this chapter and CLIA. The interim director shall be appointed within five business days of the major change of the directorship. Written notice shall be provided to the department of the appointment of the laboratory director pursuant to this paragraph within five business days of the appointment.

(f) If the department does not within 60 days after the date of receipt of the application issue a license or registration, it shall state the grounds and reasons for its refusal in writing, serving a copy upon the applicant by certified mail addressed to the applicant at his or her last known address.

(g) The department shall be notified in writing by the laboratory owners or delegated representatives of the owners and the laboratory directors of any change in ownership, directorship, name, or location, including the addition or deletion of laboratory owners or laboratory directors within 30 days. However, notice of change in ownership shall be the responsibility of both the current and new owners. Laboratory owners and directors to whom the current license or registration is issued shall remain jointly and severally responsible to the department for the operation, maintenance, and conduct of the clinical laboratory and for any violations of this chapter or the regulations adopted thereunder, including any failure to provide the notifications required by this subdivision, until proper notice is received by the department. In addition, failure of the laboratory owners and directors to notify the department within 30 days of any change in laboratory directors, including any additions or deletions, shall result in the automatic revocation of the clinical laboratory’s license or registration.

(h) The withdrawal of an application for a license or registration or for a renewal of a license, or registration, issuable under this chapter, shall not, after the application has been filed with the department, deprive the department of its authority to institute or continue a proceeding against the applicant for denial of the license, registration, or renewal upon any ground provided by law or to enter an order denying the license, registration, or renewal upon any such ground, unless the department consents in writing to the withdrawal.

(i) The suspension, expiration, or forfeiture by operation of law of a license or registration issued under this chapter, or its suspension, forfeiture, or cancellation by order of the department or by order of a court of law, or its surrender without the written consent of the department, shall not deprive the department of its authority to institute or continue an action against a license or registration issued under this chapter or against the laboratory owner or laboratory director upon any ground provided by law or to enter an order suspending or revoking the license or registration issued under this chapter.

(j) (1) Whenever a clinical laboratory ceases operations, the laboratory owners, or delegated representatives of the owners, and the laboratory directors shall notify the department of this fact, in writing, within 30 calendar days from the date a clinical laboratory ceases operation. For purposes of this subdivision, a laboratory ceases operations when it suspends the performance of all clinical laboratory tests or examinations for 30 calendar days at the location for which the clinical laboratory is licensed or registered.

(2) (A) Notwithstanding any other provision of law, owners and laboratory directors of all clinical laboratories, including those laboratories that cease operations, shall preserve medical records and laboratory records, as defined in this section, for three years from the date of testing, examination, or purchase, unless a longer retention period is required pursuant to any other provision of law, and shall maintain an ability to provide those records when requested by the department or any duly authorized representative of the department.

(B) For purposes of this subdivision, “medical records” means the test requisition or test authorization, or the patient’s chart or medical record, if used as the test requisition, the final and preliminary test or examination result, and the name of the person contacted if the laboratory test or examination result indicated an imminent life-threatening result or was of panic value.

(C) For purposes of this subdivision, “laboratory records” means records showing compliance with CLIA and this chapter during a laboratory’s operation that are actual or true copies, either photocopies or electronically reproducible copies, of records for patient test management, quality control, quality assurance, and all invoices documenting the purchase or lease of laboratory equipment and test kits, reagents, or media.

(D) Information contained in medical records and laboratory records shall be confidential, and shall be disclosed only to authorized persons in accordance with federal, state, and local laws.

(3) The department or any person injured as a result of a laboratory’s abandonment or failure to retain records pursuant to this section may bring an action in a court of proper jurisdiction for any reasonable amount of damages suffered as a result thereof.

(k) For purposes of this section, in the case of a pharmacy that applies for a registration pursuant to Section 1206.6, “laboratory director” means the pharmacist-in-charge identified pursuant to subdivision (a) of Section 1206.6.

(Amended by Stats. 2012, Ch. 874, Sec. 4. Effective January 1, 2013.)



1265.1

(a) A primary care clinic that submits an application to the State Department of Public Health for clinic licensure pursuant to subdivision (a) of Section 1204 of the Health and Safety Code may submit prior to that submission, or concurrent therewith, an application for licensure or registration of a clinical laboratory to be operated by the clinic.

(b) An application for licensure of a clinical laboratory submitted pursuant to this section shall be subject to all applicable laboratory licensing laws and regulations, including, but not limited to, any statutory or regulatory timelines and processes for review of a clinical laboratory application.

(Amended by Stats. 2008, Ch. 179, Sec. 5. Effective January 1, 2009.)



1266

The clinical laboratory license and the license or current renewal permit of each person performing tests shall be conspicuously posted in the clinical laboratory.

(Amended by Stats. 1970, Ch. 1377.)



1267

Any denial, suspension, or revocation of a license under this chapter shall be conducted in compliance with Section 100171 of the Health and Safety Code.

(Amended by Stats. 1997, Ch. 220, Sec. 5. Effective August 4, 1997.)



1268

Upon filing application therefor, containing such information as the department may require, and the payment of the license fee, the department shall issue to any person duly licensed under this chapter a duplicate license for one previously issued or, where there has been a change of name, another license in lieu of one previously issued.

(Amended by Stats. 1970, Ch. 1377.)



1269

(a) Unlicensed laboratory personnel may perform any of the activities identified in subdivision (b), in a licensed clinical laboratory, under the direct and constant supervision of a physician and surgeon, or a person licensed under this chapter other than a trainee, upon meeting all of the following criteria:

(1) Have earned a high school diploma, or its equivalent, as determined by HCFA under CLIA.

(2) Have documentation of training appropriate to ensure that the individual has all of the following skills and abilities:

(A) The skills required for proper specimen collection, including patient preparation, labeling, handling, preservation or fixation, processing or preparation, and transportation and storage of specimens.

(B) The skills required for assisting a licensed physician and surgeon or personnel licensed under this chapter, other than trainees, in a licensed clinical laboratory.

(C) The skills required for performing preventive maintenance, and troubleshooting.

(D) A working knowledge of reagent stability and storage.

(E) The skills required for assisting in the performance of quality control procedures, and an understanding of the quality control policies of the laboratory.

(F) An awareness of the factors that influence test results.

(b) The activities that may be performed are:

(1) Biological specimen collection, including patient preparation, labeling, handling, preservation or fixation, processing or preparation, and transportation and storage of specimens.

(2) Assisting a licensed physician and surgeon or personnel licensed under this chapter, other than trainees, in a licensed clinical laboratory.

(3) Assisting in preventive maintenance, and troubleshooting.

(4) Preparation and storage of reagents and culture media.

(5) Assisting in the performance of quality control procedures.

(c) Notwithstanding subdivision (a), unlicensed laboratory personnel, other than a trainee, may, under the supervision and control of a physician and surgeon or person licensed under this chapter, perform specimen labeling, handling, preservation or fixation, processing or preparation, transportation, and storing if he or she meets the requirements of subparagraph (A) of paragraph (2) of, and paragraph (1) of, subdivision (a).

(d) Unlicensed laboratory personnel shall not do any of the following:

(1) Record test results, but he or she may transcribe results that have been previously recorded, either manually by a physician and surgeon or personnel licensed under this chapter, or automatically by a testing instrument.

(2) Perform any test or part thereof that involves the quantitative measurement of the specimen or test reagent, or any mathematical calculation relative to determining the results or the validity of a test procedure.

(3) Perform any phase of clinical laboratory tests or examinations in the specialty of immunohematology beyond initial collection and centrifugation.

(e) When any of the following manual methods are employed, the activities of unlicensed laboratory personnel shall be limited as follows:

(1) In the case of qualitative and semi-quantitative “spot, tablet, or stick” tests, the personnel may add the test reagent to the specimen or vice versa, but the results must be read by a physician and surgeon or person licensed under this chapter.

(2) In the case of microbiological tests the unlicensed laboratory personnel may make primary inoculations of test material onto appropriate culture media, stain slide preparations for microscopic examination, and subculture from liquid media.

(f) When any of the following mechanical or electronic instruments are employed, unlicensed laboratory personnel shall not perform any of the following activities:

(1) Standardizing or calibrating the instrument or assessing its performance by monitoring results of appropriate standards and control.

(2) Reading or recording test results, except that the personnel may transcribe results that have been previously recorded automatically by a testing instrument.

(3) Quantitatively measuring any sample or reagents unless done automatically by the instrument in the course of its normal operation or by the use of previously calibrated and approved automatic syringes or other dispensers.

(Amended by Stats. 1999, Ch. 695, Sec. 4. Effective January 1, 2000.)



1269.3

(a) Notwithstanding Sections 1206.5 and 1269, within the specialty of pathology, a person certified as a pathologists’ assistant by the American Association of Pathologists’ Assistants, the Board of Registry of the American Society for Clinical Pathology, or another national accrediting agency approved by the department, who demonstrates competency to perform all job duties and responsibilities before an assignment to those duties and responsibilities, at the completion of six months of performing those duties and responsibilities, and annually thereafter, may perform the following activities under the supervision and control of a pathologist:

(1) Prepare human surgical specimens for gross description and dissection, including, but not limited to, description of gross features and selection of tissues for histological examination.

(2) Prepare and perform human postmortem examinations, including, but not limited to, selection of tissues and fluids for further examination.

(3) Gather other information necessary for an autopsy report.

(4) Prepare a body for release.

(b) Notwithstanding Section 1206.5 or subdivisions (b), (c), and (d) of Section 1269, the following persons may prepare human surgical specimens for gross description and dissection under the direct supervision of a qualified pathologist, including, description of gross features and selection of tissues for histological examination, if they meet the requirements specified in subdivision (a) of Section 1269 and the minimum education and training requirements for high complexity testing personnel under the CLIA:

(1) A pathologists’ assistant who does not meet the certification requirements of subdivision (a).

(2) A histologic technician.

(3) A histotechnologist.

(c) For the purposes of subdivision (b), direct supervision means that a qualified pathologist shall be physically present onsite in the vicinity of the clinical laboratory where the specialty of pathology is performed and shall be available for consultation and direction during the time the personnel specified in subdivision (b) are engaged in the processing of specimens that involve dissection. For tissue processing that does not involve dissection, a qualified pathologist may be available by telephone or other electronic means.

(d) A histologic technician or histotechnologist who meets the requirements specified in subdivision (a) of Section 1269, may accession specimens, perform maintenance of equipment, stain, cover slip, label slides, and process tissues by embedding in paraffin or performing microtomy.

(e) On and after January 1, 2011, the department may adopt regulations establishing additional qualification requirements to perform the duties described in this section.

(Added by Stats. 2006, Ch. 319, Sec. 3. Effective January 1, 2007.)



1269.5

The department may deny, suspend, or revoke any license, registration, or certificate issued under this chapter for performance by unlicensed laboratory personnel of any activity that is not authorized by Section 1269.

(Added by Stats. 2000, Ch. 322, Sec. 3. Effective January 1, 2001.)



1270

(a) On and after January 1, 1991, no person may perform examinations of cytological slides without first obtaining a license as a cytotechnologist from the department, except that those persons employed by licensed clinical laboratories as cytotechnologists and certified as cytotechnologists by the department on or before January 1, 1991, shall be licensed by the department on or before January 1, 1993. Cytotechnologist licenses shall be issued and renewed by the department for periods of two years. This subdivision shall not apply to persons holding a valid, unrevoked, unsuspended physician’s and surgeon’s certificate issued pursuant to Chapter 5 (commencing with Section 2000).

(b) The issuance of a cytotechnologist license shall be contingent upon the applicant’s satisfactory performance, as defined in regulation, in a competency testing program for cytotechnologists which may be administered by the department or by a competency testing service or program approved by the department. The competency testing program established pursuant to this section shall be periodically reviewed and revised by the department, if necessary, to ensure that the program is consistent with federal competency testing requirements issued under the Clinical Laboratory Improvement Amendments of 1988 (P.L. 100-578; 42 U.S.C. Sec. 263a, Section 353 of the Public Health Service Act).

(c) Notwithstanding subdivision (b), the department may issue a temporary cytotechnologist’s license to a person who satisfies the requirements for admission to the examination unless the person has failed a previous examination for a cytotechnologist’s license. A temporary license issued by the department pursuant to this subdivision shall be valid for a period of time not exceeding 90 days after the date the department has adopted a competency testing program pursuant to subdivision (b).

(d) The department may issue a cytotechnologist’s license without examination to an applicant who satisfies one of the following:

(1) Passage of an examination of a national accrediting board whose requirements are equal to or greater than those required by this chapter or by regulations adopted pursuant to this chapter, as determined by the department.

(2) Passage of an examination of another state in which the requirements imposed by laws and regulations regarding the examination are equal to or greater than those required by this chapter or by regulations adopted pursuant to this chapter, as determined by the department.

This subdivision shall not apply to a person who has passed an examination of a national accrediting board or another state prior to that board’s or state’s establishment of requirements which are equal to or greater than those required by this chapter or by regulations adopted pursuant to this chapter, as determined by the department. The department may, however, make exceptions to the requirements of this subdivision in cases where the department determines that the applicant is otherwise qualified for licensure.

(e) The department shall not issue any temporary cytotechnologist’s license pursuant to subdivision (c) or any cytotechnologist’s license without examination pursuant to subdivision (d) after the department adopts a competency testing program pursuant to subdivision (b).

(Amended by Stats. 1991, Ch. 243, Sec. 1. Effective July 29, 1991.)



1270.5

(a) Notwithstanding Section 1301, an application for the renewal of, and payment of the renewal fees for, a cytotechnologist license shall be governed by this section.

(b) Application for renewal of a cytotechnologist license, accompanied by the fee set forth in Section 1300, shall be filed with the department not less than 30 days prior to the expiration date.

(c) If the renewal fee is not paid during the 30 days prior to the expiration date, the license shall automatically expire at midnight on the expiration date. However, a cytotechnologist who has failed to timely pay a renewal fee may have his or her license reinstated, without completing a competency testing program, provided that he or she mails to the department a written request for reinstatement postmarked no later than the 60th day after the expiration date of the license and a reinstatement fee equal to two times the annual renewal fee set forth in Section 1300. The license shall be reinstated on the date the request for reinstatement and fee are received by the department. If the request for reinstatement and fee are received prior to the expiration date of the license, there shall be no lapse in licensure. No cytotechnologist shall perform services for which a license or certification is required under this chapter during any period for which licensure or certification has lapsed.

(Amended by Stats. 1990, Ch. 1019, Sec. 2.)



1271

(a) A cytotechnologist shall not examine more than 80 gynecologic slides in a 24-hour period when performing a manual review of slides.

(b) The maximum workload limit in subdivision (a) is the maximum number of gynecologic slides that a cytotechnologist shall examine in a 24-hour period without regard to the number of clinical laboratories or other persons for which the work is performed. Cytotechnologists, who examine both gynecologic and nongynecologic slides, shall do so on a pro rata basis so that the maximum workload limit in subdivision (a) is not exceeded, and so that the number of gynecologic slides examined is reduced proportionally if both gynecologic and nongynecologic slides are examined in a 24-hour period.

(c) The maximum workload limit in subdivision (a) is for a cytotechnologist who has no duties other than the evaluation of gynecological slides. Cytotechnologists who have other duties, including, but not limited to, the preparation and staining of cytologic slides, shall decrease on a pro rata basis the number of slides examined.

(d) All cytologic slides shall be examined in a clinical laboratory that has been licensed by the department, or in a municipal or county laboratory established under Section 101150 of the Health and Safety Code. All slides examined under the name of a clinical laboratory shall be examined on the premises of that laboratory.

(e) Each clinical laboratory shall maintain records of the number of cases and slides for gynecologic and nongynecologic samples examined on a monthly and annual basis.

(f) Each cytotechnologist shall maintain current records in a form prescribed by the department of hours worked and the names and addresses of the clinical laboratories or other persons for whom slides are examined.

(g) Each clinical laboratory shall retain all cytology slides and cell blocks examined for a minimum of five years and all cytology reports for a minimum of 10 years.

(h) The presence of any factor that would prohibit the proper examination of a cytologic slide, including, but not limited to, damaged slides or inadequate specimens, as determined by the director of the laboratory, shall result in the issuance of a statement of inadequacy to the referring physician and no report of cytologic findings shall be issued on that slide.

(i) Each clinical laboratory shall maintain records of the number of cases and slides for gynecologic and nongynecologic slides each cytotechnologist in the laboratory reads each 24-hour period, the number of hours devoted during each 24-hour period to screening cytology slides by each individual, and shall determine weekly and cumulatively the frequency of abnormal slides found by each cytotechnologist employed.

(j) Ten percent of the negative or normal slides examined by each cytotechnologist employed by a clinical laboratory shall be rescreened at least weekly by a cytopathologist or supervising cytotechnologist other than the original examiner.

(k) When reviewing gynecologic slides using automated or semiautomated screening devices approved by the federal Food and Drug Administration, a laboratory shall follow the workload requirements established by Section 493.1274 of Title 42 of the Code of Federal Regulations.

(1) Any slide reviewed using automated or semiautomated screening devices approved by the federal Food and Drug Administration that requires full manual review shall be counted against the applicable limits established in subdivision (a) and this subdivision.

(2) On or before June 30, 2007, the State Department of Health Services shall review published evidence-based peer review journal articles that review the performance of both automated and semiautomated screening devices, subsequent to the approval of the device by the federal Food and Drug Administration, and shall determine whether increasing the number of slides reviewed on a daily basis increases the rate of error. If the department determines that the volume of screening on these devices increases the rate of error, the department may issue new regulations in that regard that are consistent with Section 493.1274 of Title 42 of the Code of Federal Regulations.

(l) The technical supervisor of an individual who performs primary screening shall establish the maximum workload limit for the individual, based on the individual’s performance, in accordance with the criteria set forth in Section 493.1274(d)(1) of Title 42 of the Code of Federal Regulations.

(m) Where cytotechnologists are represented by a labor organization, the maximum workload limitations otherwise established pursuant to this section shall be contained in a collective bargaining agreement or memorandum of understanding negotiated between the employer and the labor organization.

(Amended (as amended by Stats. 2004, Ch. 735, Sec. 1) by Stats. 2007, Ch. 198, Sec. 1. Effective January 1, 2008.)



1271.1

(a) Clinical laboratories which are licensed pursuant to this chapter and provide cytology services shall, if the licensee ceases operation, preserve records, reports, cytology slides, and cell blocks as prescribed in subdivision (g) of Section 1271 and Section 1274.

(b) Any person injured as a result of the licensee’s abandonment of records may bring an action in any court of competent jurisdiction for the amount of any damages suffered as a result. In the event the licensee was a corporation or partnership which has been dissolved, the person injured may bring an action against that corporation’s or partnership’s principal officers of record at the time of the dissolution.

(c) For purposes of this section, the following definitions shall apply:

(1) “Abandonment of records” means violating subdivision (a) and thereby leaving patients and physicians and surgeons without access to information to which they are entitled pursuant to this chapter.

(2) “Principal officers” means:

(A) In the case of a partnership other than a limited partnership, any partner.

(B) In the case of a limited partnership, any general partner, as defined in subdivision (i) of Section 15611 of the Corporations Code.

(C) In the case of a corporation, the chairperson of the board, the chief executive officer, and the president of the corporation.

(Added by Stats. 1991, Ch. 243, Sec. 2. Effective July 29, 1991.)



1272

A clinical laboratory shall participate in a state-approved proficiency testing program and demonstrate satisfactory performance in all of the laboratory specialities that include tests performed in the laboratory. Proficiency shall be tested in the following specialties: microbiology, serology, clinical chemistry, hematology, cytology, and immunohematology.

(Added by Stats. 1989, Ch. 927, Sec. 7.)



1272.4

The department shall establish standards for the evaluation of cytologic slides, for reporting the adequacy of cytologic slides, for a cytotechnologist competency program, and for a proficiency testing program for clinical laboratories providing cytology services.

(Added by Stats. 1989, Ch. 927, Sec. 8.)



1272.6

The department shall, on or before January 1, 1992, develop or adopt a proficiency testing program for laboratories providing cytology services which may be administered by the department or by a proficiency testing service or program approved by the department. The proficiency program established pursuant to this section shall include announced and unannounced onsite proficiency testing, with that testing to take place, to the extent practicable, under normal working conditions.

(Amended by Stats. 1990, Ch. 1019, Sec. 5.)



1274

(a) A laboratory shall document to persons submitting cytologic samples for evaluation, on a quarterly basis, informational letters on all cases of HSIL (high-grade squamous intraepithelial lesions), adenocarcinoma, or other malignant neoplasm. Documentation may consist of followup correspondence, telephone calls, or requests included in the report. Copies of that documentation, and any responses received to those letters, shall be maintained on file by the laboratories for a period of five years.

(b) Whenever it becomes known to a clinical laboratory that an abnormality of HSIL (high-grade squamous intraepithelial lesions, adenocarcinoma, or other malignant neoplasm) has been identified for a patient for whom the clinical laboratory earlier reported a normal finding, all previous available cytologic slides on that patient shall be reexamined by the clinical laboratory.

(c) Records of the review of previous slides required by subdivision (b) shall be maintained by the clinical laboratory, including the name of the individual performing the earlier examination.

(d) A clinical laboratory shall maintain records of all false positive and false negative cases.

When any errors in the reporting of a smear evaluation are discovered, a corrected report shall be immediately sent, when medically applicable. Copies of corrected reports shall be maintained in the laboratory records for a period of 10 years.

(Amended by Stats. 2004, Ch. 695, Sec. 4. Effective January 1, 2005.)



1275

The department shall develop and implement regulations for continuing education for persons licensed pursuant to this chapter on or before January 1, 1992, after consulting with the multidisciplinary committee established pursuant to Section 1228, and other appropriate organizations. On and after January 1, 1994, the department shall require not more than 12 hours of continuing education completed within a 12-month period or not more than 24 hours of continuing education completed within a 24-month period as a condition for renewal of a license issued under this chapter. The department may establish a fee for the implementation of this section, the total fees collected not to exceed the total costs to the program for the implementation of this requirement.

(Amended by Stats. 2003, Ch. 319, Sec. 4. Effective January 1, 2004.)






ARTICLE 5 - Offenses Against the Chapter

1280

It is unlawful for any person to represent himself or act as a licensed individual under this chapter unless he is, in fact, duly licensed under this chapter.

(Amended by Stats. 1970, Ch. 1377.)



1281

It is unlawful for any person to own, operate, maintain, direct, or engage in the business of operating a clinical laboratory, as defined in this chapter, unless he or she possesses a valid clinical laboratory license issued by the department. In the event a health facility does not perform clinical laboratory services, but provides laboratory services to its patients under an agreement with another person or entity that holds and is operating under a valid clinical laboratory license, the health facility shall not be required to obtain a clinical laboratory license.

(Amended by Stats. 1994, Ch. 261, Sec. 1. Effective January 1, 1995.)



1281.1

It is unlawful for any person, including a person who owns, operates, or directs a clinical laboratory, to provide, offer, or solicit, any form of payment or gratuity for human blood or any other biological specimen provided for the purpose of clinical laboratory testing or clinical laboratory practice, unless the person is serving as an agent of a clinical laboratory or another facility legally utilizing those specimens only for purposes of research or teaching or for quality assurance purposes, or is an entity licensed under Chapter 4 (commencing with Section 1600) of Division 2 of the Health and Safety Code.

(Added by Stats. 2000, Ch. 322, Sec. 4. Effective January 1, 2001.)



1282

It is unlawful for any person to engage in clinical laboratory practice in a clinical laboratory unless he or she is a duly licensed physician and surgeon or is duly authorized to do so under this chapter.

(Amended by Stats. 1990, Ch. 195, Sec. 9. Effective July 9, 1990.)



1282.2

It is unlawful for any person to perform venipuncture, skin puncture, or arterial puncture to collect a biological specimen unless he or she is authorized to do so under this chapter, the regulations adopted thereunder, or under other provisions of law.

(Added by Stats. 2000, Ch. 322, Sec. 5. Effective January 1, 2001.)



1282.3

(a) It is unlawful for any person to act with willful or wanton disregard for a person’s safety that exposes the person to a substantial risk of, or that causes, great bodily injury by affecting the integrity of a clinical laboratory test or examination result through improper collection, handling, storage, or labeling of the biological specimen or the erroneous transcription or reporting of clinical laboratory test or examination results.

(b) Notwithstanding Section 1287, a violation of this section shall be punished as follows:

(1) A first conviction is punishable by imprisonment in a county jail for a period of not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or two or three years, by a fine not exceeding fifty thousand dollars ($50,000), or by both this imprisonment and fine.

(2) A second or subsequent conviction is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years, or by a fine not exceeding fifty thousand dollars ($50,000), or by both this imprisonment and fine.

(c) The enforcement remedies provided under this section are not exclusive, and shall not preclude the use of any other criminal or civil remedy. However, an act or omission punishable in different ways by this section and any other provision of law shall not be punished under more than one provision. Under those circumstances, the penalty to be imposed shall be determined as set forth in Section 654 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 7. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1283

It is unlawful for any person to conduct, maintain, or operate a clinical laboratory unless he is a duly licensed physician and surgeon or is duly authorized to do so under the provisions of this chapter.

(Added by renumbering Section 1284 by Stats. 1970, Ch. 1377.)



1284

It is unlawful for a duly licensed physician and surgeon, or any person authorized to serve as director under this chapter, to serve only as a nominal director.

(Added by renumbering Section 1285 by Stats. 1970, Ch. 1377.)



1285

It is unlawful for any person conducting, maintaining, or operating a clinical laboratory to employ any person to perform clinical laboratory procedures unless the person is a duly licensed physician and surgeon or is duly authorized to do so under the provisions of this chapter.

(Added by renumbering Section 1286 by Stats. 1970, Ch. 1377.)



1286

It is unlawful for any person to operate a school or conduct any course for the purpose of training or preparing persons to perform duties, as defined under this chapter and regulations of the department, without having first secured the approval of the department as herein provided.

(Amended by Stats. 1978, Ch. 429.)



1287

(a) Any person who violates any provision of this chapter is guilty of a misdemeanor punishable upon conviction by imprisonment in the county jail for a period not exceeding six months or by fine not exceeding one thousand dollars ($1,000) or by both.

(b) (1) Notwithstanding subdivision (a), a violation of Section 1281.1 is a public offense and is punishable upon conviction by imprisonment in the county jail for not more than one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

(2) Notwithstanding subdivision (a), a violation of Section 1282.2 is a public offense and is punishable upon conviction by imprisonment in the county jail for not more than one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(3) The enforcement remedies provided under this section are not exclusive, and shall not preclude the use of any other criminal or civil remedy. However, an act or omission punishable in different ways by this section and any other provision of law shall not be punished under more than one provision. Under those circumstances, the penalty to be imposed shall be determined as set forth in Section 654 of the Penal Code.

(Amended by Stats. 2000, Ch. 322, Sec. 7. Effective January 1, 2001.)



1288

Any person conducting or operating a clinical laboratory may accept assignments for tests only from and make reports only to persons licensed under the provisions of law relating to the healing arts or their representatives. This section does not prohibit the acceptance of evaluation specimens for proficiency testing or referral of specimens or such assignment from one clinical laboratory to another clinical laboratory, either licensed or exempt under this chapter, providing the report indicates clearly the laboratory performing the test. A report of results issuing from a clinical laboratory shall show clearly the name and address of the laboratory and the name of the director.

(Added by renumbering Section 1292 by Stats. 1970, Ch. 1377.)



1288.3

(a) If a clinical laboratory employee, agent, or courier retrieves biological specimens located in a public place outside of the custodial control of a licensee, or his or her employee, agent, or contractor, and those specimens are not secured in a locked container, the clinical laboratory employee, agent, or courier, utilizing the form provided by the State Department of Health Services pursuant to Section 1220.5, shall (1) notify the licensee by attaching the appropriate copy of the form to the unlocked storage container, and (2) mail the appropriate copy of the form to the Department of Consumer Affairs. The Department of Consumer Affairs shall forward all forms received to the appropriate licensing entity.

(b) This section shall not apply where the biological specimens have been received by mail in compliance with all applicable laws and regulations.

(c) For purposes of this section: (1) “locked container” means a secure container that is fully enclosed and locked by a padlock, key lock, combination lock, or similar locking device.

(2) “Licensee” means a person licensed pursuant to this division 2 (commencing with Section 500), who collects human biological specimens for clinical testing or examination.

(d) A violation of this section is not subject to Section 1287.

(e) This section shall become operative on January 1, 2001. Nothing in this section shall be construed to require clinical laboratory employees, agents, or couriers to notify licensees or the Department of Consumer Affairs of an unsecured specimen if the State Department of Health Services has not provided the appropriate forms.

(Added by Stats. 1999, Ch. 748, Sec. 3. Effective January 1, 2000. Section operative January 1, 2001, by its own provisions.)



1288.5

No person may solicit or accept any biological specimen for clinical laboratory testing or examination unless there is in effect for the clinical laboratory where the test or examination is to be performed a license or registration issued pursuant to this chapter applicable to the category of test or examination which includes that testing or examination, and the person performing the test or examination is authorized to perform the test or examination under this chapter.

(Added by Stats. 1995, Ch. 510, Sec. 31. Effective January 1, 1996.)



1289

The violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of or conspiring to violate any provision or term of this chapter or regulations promulgated thereunder constitutes unprofessional conduct within the meaning of this chapter.

(Added by Stats. 1970, Ch. 1377.)



1290

With the exception of narcotics and dangerous drugs stored on the licensed clinical laboratory premises for use exclusively as standards for the purpose of testing, the violation of any of the statutes of this state regulating narcotics and dangerous drugs constitutes unprofessional conduct within the meaning of this chapter.

(Repealed and added by Stats. 1970, Ch. 1377.)



1291

Nothing in this chapter shall prohibit a licensed physician and surgeon from instructing or training any person employed by him to work in a laboratory maintained by such physician and surgeon as an incident of his own medical practice.

(Added by Stats. 1971, Ch. 1070.)






ARTICLE 6 - Revenue

1300

The amount of application, registration, and license fees under this chapter shall be as follows:

(a) The application fee for a histocompatibility laboratory director’s, clinical laboratory bioanalyst’s, clinical chemist’s, clinical microbiologist’s, clinical laboratory toxicologist’s, clinical cytogeneticist’s, or clinical molecular biologist’s license is sixty-three dollars ($63) commencing on July 1, 1983.

(b) The annual renewal fee for a histocompatibility laboratory director’s, clinical laboratory bioanalyst’s, clinical chemist’s, clinical microbiologist’s, or clinical laboratory toxicologist’s license is sixty-three dollars ($63) commencing on July 1, 1983.

(c) The application fee for a clinical laboratory scientist’s or limited clinical laboratory scientist’s license is thirty-eight dollars ($38) commencing on July 1, 1983.

(d) The application and annual renewal fee for a cytotechnologist’s license is fifty dollars ($50) commencing on January 1, 1991.

(e) The annual renewal fee for a clinical laboratory scientist’s or limited clinical laboratory scientist’s license is twenty-five dollars ($25) commencing on July 1, 1983.

(f) A clinical laboratory applying for a license to perform tests or examinations classified as of moderate or of high complexity under CLIA and a clinical laboratory applying for certification under subdivision (c) of Section 1223 shall pay an application fee for that license or certification based on the number of tests it performs or expects to perform in a year, as follows:

(1) Less than 2,001 tests: two hundred seventy dollars ($270).

(2) Between 2,001 and 10,000, inclusive, tests: eight hundred twenty dollars ($820).

(3) Between 10,001 and 25,000, inclusive, tests: one thousand three hundred fifteen dollars ($1,315).

(4) Between 25,001 and 50,000, inclusive, tests: one thousand five hundred eighty dollars ($1,580).

(5) Between 50,001 and 75,000, inclusive, tests: one thousand nine hundred sixty dollars ($1,960).

(6) Between 75,001 and 100,000, inclusive, tests: two thousand three hundred forty dollars ($2,340).

(7) Between 100,001 and 500,000, inclusive, tests: two thousand seven hundred forty dollars ($2,740).

(8) Between 500,001 and 1,000,000, inclusive, tests: four thousand nine hundred ten dollars ($4,910).

(9) More than 1,000,000 tests: five thousand two hundred sixty dollars ($5,260) plus three hundred fifty dollars ($350) for every 500,000 tests over 1,000,000, up to a maximum of 15,000,000 tests.

(g) A clinical laboratory performing tests or examinations classified as of moderate or of high complexity under CLIA and a clinical laboratory with a certificate issued under subdivision (c) of Section 1223 shall pay an annual renewal fee based on the number of tests it performed in the preceding calendar year, as follows:

(1) Less than 2,001 tests: one hundred seventy dollars ($170).

(2) Between 2,001 and 10,000, inclusive, tests: seven hundred twenty dollars ($720).

(3) Between 10,001 and 25,000, inclusive, tests: one thousand one hundred fifteen dollars ($1,115).

(4) Between 25,001 and 50,000, inclusive, tests: one thousand three hundred eighty dollars ($1,380).

(5) Between 50,001 and 75,000, inclusive, tests: one thousand seven hundred sixty dollars ($1,760).

(6) Between 75,001 and 100,000, inclusive, tests: two thousand forty dollars ($2,040).

(7) Between 100,001 and 500,000, inclusive, tests: two thousand four hundred forty dollars ($2,440).

(8) Between 500,001 and 1,000,000, inclusive, tests: four thousand six hundred ten dollars ($4,610).

(9) More than 1,000,000 tests per year: four thousand nine hundred sixty dollars ($4,960) plus three hundred fifty dollars ($350) for every 500,000 tests over 1,000,000, up to a maximum of 15,000,000 tests.

(h) The application fee for a trainee’s license is thirteen dollars ($13) commencing on July 1, 1983.

(i) The annual renewal fee for a trainee’s license is eight dollars ($8) commencing on July 1, 1983.

(j) The application fee for a duplicate license is five dollars ($5) commencing on July 1, 1983.

(k) The personnel licensing delinquency fee is equal to the annual renewal fee.

(l) The director may establish a fee for examinations required under this chapter. The fee shall not exceed the total cost to the department in conducting the examination.

(m) A clinical laboratory subject to registration under paragraph (2) of subdivision (a) of Section 1265 and performing only those clinical laboratory tests or examinations considered waived under CLIA shall pay an annual fee of one hundred dollars ($100). A clinical laboratory subject to registration under paragraph (2) of subdivision (a) of Section 1265 and performing only provider-performed microscopy, as defined under CLIA, shall pay an annual fee of one hundred fifty dollars ($150). A clinical laboratory performing both waived and provider-performed microscopy shall pay an annual registration fee of one hundred fifty dollars ($150).

(n)The costs of the department in conducting a complaint investigation, imposing sanctions, or conducting a hearing under this chapter shall be paid by the clinical laboratory. The fee shall be no greater than the fee the laboratory would pay under CLIA for the same type of activities and shall not be payable if the clinical laboratory would not be required to pay those fees under CLIA.

(o) The state, a district, city, county, city and county, or other political subdivision, or any public officer or body shall be subject to the payment of fees established pursuant to this chapter or regulations adopted thereunder.

(p) In addition to the payment of registration or licensure fees, a clinical laboratory located outside the State of California shall reimburse the department for travel and per diem to perform any necessary onsite inspections at the clinical laboratory in order to ensure compliance with this chapter.

(q) The department shall establish an application fee and a renewal fee for a medical laboratory technician license, the total fees collected not to exceed the costs of the department for the implementation and operation of the program licensing and regulating medical laboratory technicians pursuant to Section 1260.3.

(r) The costs of the department to conduct any reinspections to ensure compliance of a laboratory applying for initial licensure shall be paid by the laboratory. This additional cost for each visit shall be equal to the initial application fee and shall be paid by the laboratory prior to issuance of a license. The department shall not charge a reinspection fee if the reinspection is due to error or omission on the part of the department.

(s) A fee of twenty-five dollars ($25) shall be assessed for approval of each additional location authorized by paragraph (2) of subdivision (d) of Section 1265.

(t) On or before July 1, 2013, the department shall report to the Legislature during the annual legislative budget hearing process the extent to which the state oversight program meets or exceeds federal oversight standards and the extent to which the federal Department of Health and Human Services is accepting exemption applications and the potential cost to the state for an exemption.

(Amended by Stats. 2009, Ch. 201, Sec. 4. Effective October 11, 2009.)



1300.1

The application and renewal fees for clinical laboratory licenses specified in Section 1300 shall be adjusted annually in the manner specified in Section 100450 of the Health and Safety Code. The adjustments shall be rounded off to the nearest whole dollar amount.

(Amended by Stats. 1996, Ch. 1023, Sec. 4. Effective September 29, 1996.)



1300.2

Notwithstanding any other provision of this article, the total fees collected under this chapter shall not exceed the costs incurred by the department for licensing, certification, inspection, or other activities relating to the regulation of clinical laboratories and their personnel.

(Added by Stats. 2009, Ch. 201, Sec. 5. Effective October 11, 2009.)



1301

(a) The annual renewal fee for a clinical laboratory license or registration set under this chapter shall be paid during the 30-day period before the expiration date of the license or registration. If the license or registration is not renewed before the expiration date, the licensee or registrant, as a condition precedent to renewal, shall pay a delinquency fee equal to 25 percent of the annual renewal fee for up to 60 days after the expiration date, in addition to the annual renewal fee in effect on the last preceding regular renewal date. Failure to pay the annual renewal fee in advance during the time the license or registration remains in force shall, ipso facto, work a forfeiture of the license or registration after a period of 60 days from the expiration date of the license or registration.

(b) (1) The department shall give written notice to all persons licensed pursuant to Section 1260, 1260.1, 1261, 1261.5, 1262, 1264, or 1270 30 days in advance of the regular renewal date that a renewal fee has not been paid. In addition, the department shall give written notice to licensed clinical laboratory bioanalysts or doctoral degree specialists and clinical laboratory scientists or limited clinical laboratory scientists by registered or certified mail 90 days in advance of the expiration of the fifth year that a renewal fee has not been paid and if not paid before the expiration of the fifth year of delinquency the licensee may be subject to reexamination.

(2) If the renewal fee is not paid for five or more years, the department may require an examination before reinstating the license, except that no examination shall be required as a condition for reinstatement if the original license was issued without an examination. No examination shall be required for reinstatement if the license was forfeited solely by reason of nonpayment of the renewal fee if the nonpayment was for less than five years.

(3) If the license is not renewed within 60 days after its expiration, the licensee, as a condition precedent to renewal, shall pay the delinquency fee identified in subdivision (k) of Section 1300, in addition to the renewal fee in effect on the last preceding regular renewal date. Payment of the delinquency fee will not be necessary if within 60 days of the license expiration date the licensee files with the department an application for inactive status.

(Amended by Stats. 2010, Ch. 328, Sec. 7. Effective January 1, 2011.)



1301.1

Notwithstanding any other provision of this chapter, the department may establish such license periods and renewal dates for all licenses issued under this chapter in a manner as to best distribute the license renewal process throughout a given year, or longer period, if necessary, to permit the most efficient and economical use of the department’s personnel and equipment. To the extent practical, provision shall be made for the proration or other fee adjustments in a manner that no licensee shall be required to pay a greater or lesser fee than he or she would have been required to pay if the change in license periods or renewal dates had not occurred.

(Added by Stats. 1990, Ch. 195, Sec. 10. Effective July 9, 1990.)



1302

(a) There is hereby established in the State Treasury, the Clinical Laboratory Improvement Fund.

(b) All fees established under this chapter and Chapter 4 (commencing with Section 1600) of Division 2 of the Health and Safety Code shall be collected by and paid to the department, and shall be deposited by the department in the Clinical Laboratory Improvement Fund, along with any other moneys received by the department for the purpose of licensing, certification, inspection, proficiency testing, or other regulation of clinical laboratories, blood banks, or clinical laboratory personnel. Notwithstanding Section 16305.7 of the Government Code, all interest earned on moneys deposited in the fund shall be maintained in the fund.

(c) Moneys deposited in the Clinical Laboratory Improvement Fund that are appropriated in the annual Budget Act, or any other appropriation, for support of, or expenditure by, the state department shall, upon appropriation, be expended by the state department to administer this chapter and Chapter 4 (commencing with Section 1600) of Division 2 of the Health and Safety Code. All fees collected pursuant to this chapter shall, upon appropriation, be expended to administer this chapter and shall not be redirected for any other purpose. All fees collected pursuant to Chapter 4 (commencing with Section 1600) of Division 2 of the Health and Safety Code shall, upon appropriation, be expended to administer that chapter and shall not be redirected for any other purpose.

(Amended by Stats. 2009, Ch. 201, Sec. 7. Effective October 11, 2009.)






ARTICLE 6.5 - Penalties

1310

If the department determines that a laboratory that has been issued a license or registration under this chapter, except for a laboratory only performing tests or examinations classified as waived under CLIA, no longer substantially meets the requirements of this chapter or the regulations adopted thereunder, the department, in lieu of, or in addition to, revocation or suspension of the license or registration under Section 1320 or 1323, may impose any of the following:

(a) Directed plans of correction, as defined under CLIA.

(b) Civil money penalties in an amount ranging from fifty dollars ($50) to three thousand dollars ($3,000) per day of noncompliance, or per violation, for a condition-level deficiency that does not pose immediate jeopardy, to an amount ranging from three thousand fifty dollars ($3,050) to ten thousand dollars ($10,000) per day of noncompliance, or per violation, for a condition-level deficiency that poses immediate jeopardy, but only after notice and an opportunity to respond in accordance with Section 100171 of the Health and Safety Code, and consideration of facts enumerated in CLIA in Section 493.1834 of Title 42 of the Code of Federal Regulations.

(c) Civil money penalties in an amount ranging from fifty dollars ($50) to three thousand dollars ($3,000) per day of noncompliance, or per violation, for a violation of subdivision (t) of Section 1320, for failure to comply with disease reporting requirements, but only after notice and an opportunity to respond in accordance with Section 100171 of the Health and Safety Code.

(d) Onsite monitoring, as defined under CLIA, and payment for the costs of onsite monitoring.

(e) Any combination of the actions described in subdivisions (a), (b), (c), and (d).

(Amended by Stats. 2005, Ch. 219, Sec. 1. Effective January 1, 2006.)



1311

The department shall have three years from the date of a violation of this chapter or of a regulation adopted thereunder to file a civil or administrative action.

(Added by Stats. 2000, Ch. 322, Sec. 9. Effective January 1, 2001.)






ARTICLE 7 - Denial, Revocation and Suspension of Licenses

1320

The department may deny, suspend, or revoke any license or registration issued under this chapter for any of the following reasons:

(a) Conduct involving moral turpitude or dishonest reporting of tests.

(b) Violation by the applicant, licensee, or registrant of this chapter or any rule or regulation adopted pursuant thereto.

(c) Aiding, abetting, or permitting the violation of this chapter, the rules or regulations adopted under this chapter or the Medical Practice Act, Chapter 5 (commencing with Section 2000) of Division 2.

(d) Permitting a licensed trainee to perform tests or procure specimens unless under the direct and responsible supervision of a person duly licensed under this chapter or physician and surgeon other than another licensed trainee.

(e) Violation of any provision of this code governing the practice of medicine and surgery.

(f) Proof that an applicant, licensee, or registrant has made false statements in any material regard on the application for a license, registration, or renewal issued under this chapter.

(g) Conduct inimical to the public health, morals, welfare, or safety of the people of the State of California in the maintenance or operation of the premises or services for which a license or registration is issued under this chapter.

(h) Proof that the applicant or licensee has used any degree, or certificate, as a means of qualifying for licensure that has been purchased or procured by barter or by any unlawful means or obtained from any institution that at the time the degree, certificate, or title was obtained was not recognized or accredited by the department of education of the state where the institution is or was located to give training in the field of study in which the degree, certificate, or title is claimed.

(i) Violation of any of the prenatal laws or regulations pertaining thereto in Chapter 2 (commencing with Section 120675) of Part 3 of Division 105 of the Health and Safety Code and Article 1 (commencing with Section 1125) of Group 4 of Subchapter 1 of Chapter 2 of Part 1 of Title 17 of the California Code of Regulations.

(j) Knowingly accepting an assignment for clinical laboratory tests or specimens from and the rendering of a report thereon to persons not authorized by law to submit those specimens or assignments.

(k) Rendering a report on clinical laboratory work actually performed in another clinical laboratory without designating clearly the name and address of the laboratory in which the test was performed.

(l) Conviction of a felony or of any misdemeanor involving moral turpitude under the laws of any state or of the United States arising out of or in connection with the practice of clinical laboratory technology. The record of conviction or a certified copy thereof shall be conclusive evidence of that conviction.

(m) Unprofessional conduct.

(n) The use of drugs or alcoholic beverages to the extent or in a manner as to be dangerous to a person licensed under this chapter, or any other person to the extent that that use impairs the ability of the licensee to conduct with safety to the public the practice of clinical laboratory technology.

(o) Misrepresentation in obtaining a license or registration.

(p) Performance of, or representation of the laboratory as entitled to perform, a clinical laboratory test or examination or other procedure that is not within the specialties or subspecialties, or category of laboratory procedures authorized by the license or registration.

(q) Refusal of a reasonable request of HCFA, a HCFA agent, the department, or any employee, agent, or contractor of the department, for permission to inspect, pursuant to this chapter, the laboratory and its operations and pertinent records during the hours the laboratory is in operation.

(r) Failure to comply with reasonable requests of the department for any information, work, or materials that the department concludes is necessary to determine the laboratory’s continued eligibility for its license or registration, or its continued compliance with this chapter or the regulations adopted under this chapter.

(s) Failure to comply with a sanction imposed under Section 1310.

(t) Failure to comply with the disease reporting requirements adopted pursuant to Section 120130 of the Health and Safety Code. However, when a laboratory is not able to obtain complete information for a patient within the reporting timeframes, it shall document that it made a good faith effort to do so and it shall submit the report with the available information within the required reporting timeframes and, in that case, the laboratory shall not be subject to sanctions for failure to submit complete patient information.

(Amended by Stats. 2005, Ch. 219, Sec. 2. Effective January 1, 2006.)



1321

For purposes of this chapter, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. An action to deny, revoke, or suspend the license or registration may be taken when the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of a sentence, notwithstanding a subsequent order pursuant to Section 1203.4 of the Penal Code permitting withdrawal of a plea of guilty, or setting aside a verdict of guilty or dismissing the accusation, information, or indictment. The director shall take into account all competent evidence or rehabilitation furnished.

(Amended by Stats. 1995, Ch. 510, Sec. 35. Effective January 1, 1996.)



1322

The proceedings under this chapter for the suspension or revocation of a license or registration shall be conducted in accordance with Section 100171 of the Health and Safety Code.

(Amended by Stats. 1997, Ch. 220, Sec. 7. Effective August 4, 1997.)



1323

The department may temporarily suspend a license or registration prior to any hearing, when it has determined that the action is necessary to protect the public welfare. The department shall notify the licensee or registrant of the temporary suspension and the effective date thereof and at the same time shall serve the licensee or registrant with an accusation. Upon receipt of a notice of defense by the licensee or registrant, the matter shall, within 15 days, be set for hearing. The hearing shall be held as soon as possible, but not later than 30 days after receipt of that notice. The temporary suspension shall remain in effect until the time the hearing is completed and the department has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the department fails to make a final decision within 60 days after the hearing has been completed.

(Amended by Stats. 1995, Ch. 510, Sec. 37. Effective January 1, 1996.)



1324

Except for a person or entity whose license was revoked automatically under Section 1265, no person or entity who has owned or operated a clinical laboratory that had its license or registration revoked may, within two years of the revocation of the license or registration, own or operate a laboratory for which a license or registration has been issued under this chapter.

(Amended by Stats. 2000, Ch. 322, Sec. 10. Effective January 1, 2001.)



1325

Notwithstanding Sections 1267 and 1322, the license or registration of a clinical laboratory that has been excluded from participation under the Medicare program (Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395 et seq.)), under the Medicaid Program (Title XIX of the Social Security Act (42 U.S.C. Sec. 1396 et seq.)), or that had its certificate revoked under CLIA, shall be automatically suspended by the department for the period the laboratory is so excluded or has its certificate revoked.

(Amended by Stats. 1995, Ch. 510, Sec. 39. Effective January 1, 1996.)



1326

The department may bring an action to enjoin the violation or threatened violation of this chapter or the regulations adopted pursuant thereto in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the department shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss. With respect to any action brought pursuant to this action alleging actual violation of this chapter or the regulations adopted pursuant thereto, the court shall, if it finds the allegations to be true, issue its order enjoining the discontinuance of the violation.

(Added by Stats. 1989, Ch. 927, Sec. 18.)



1327

The department may enter into agreements with the Secretary of Health and Human Services for the use of the services or facilities of the department for carrying out the provisions of CLIA.

(Amended by Stats. 1995, Ch. 510, Sec. 40. Effective January 1, 1996.)









CHAPTER 4 - Dentistry

ARTICLE 1 - Administration

1600

This chapter constitutes the chapter on dentistry of the Business and Professions Code. It may be known and cited as the Dental Practice Act.

Whenever a reference is made to the Dental Practice Act by the provisions of any statute, it shall be construed as referring to the provisions of this chapter.

(Added by Stats. 1937, Ch. 415.)



1601.1

(a) There shall be in the Department of Consumer Affairs the Dental Board of California in which the administration of this chapter is vested. The board shall consist of eight practicing dentists, one registered dental hygienist, one registered dental assistant, and five public members. Of the eight practicing dentists, one shall be a member of a faculty of any California dental college, and one shall be a dentist practicing in a nonprofit community clinic. The appointing powers, described in Section 1603, may appoint to the board a person who was a member of the prior board. The board shall be organized into standing committees dealing with examinations, enforcement, and other subjects as the board deems appropriate.

(b) For purposes of this chapter, any reference in this chapter to the Board of Dental Examiners shall be deemed to refer to the Dental Board of California.

(c) The board shall have all authority previously vested in the existing board under this chapter. The board may enforce all disciplinary actions undertaken by the previous board.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended (as added by Stats. 2008, Ch. 35) by Stats. 2011, Ch. 385, Sec. 3. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



1601.2

Protection of the public shall be the highest priority for the Dental Board of California in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 2. Effective January 1, 2003.)



1601.3

(a) All committees of the board have the authority to evaluate all suggestions or requests for regulatory changes related to their committee. Committees shall have the authority to hold informational hearings in order to report and make appropriate recommendations to the board, after consultation with departmental legal counsel and the board’s chief executive officer. The committees shall include in any report regarding a proposed regulatory change, at a minimum, the specific language or the proposed change or changes and the reasons therefor and any facts supporting the need for the change.

(b) No part of this section shall restrict the Dental Hygiene Committee of California from adopting, amending, or revoking regulations authorized by Article 9 (commencing with Section 1900).

(Added by Stats. 2008, Ch. 31, Sec. 4. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1601.5

For purposes of Section 1601, “practicing dentist” includes a member of a faculty of any dental college or dental department of any medical college in the State of California.

(Added by Stats. 1972, Ch. 561.)



1602

All of the members of the board, except the public members, shall have been actively and legally engaged in the practice of dentistry in the State of California, for at least five years next preceding the date of their appointment. The dental hygienist member shall have been a registered dental hygienist, and the dental assistant member shall have been a registered dental assistant, in the State of California for at least five years next preceding the date of their appointment. The public members shall not be licentiates of the board or of any other board under this division or of any board referred to in Sections 1000 and 3600. No more than one member of the board shall be a member of the faculty of any dental college or dental department of any medical college in the State of California. None of the members, including the public members, shall have any financial interest in any such college.

(Amended by Stats. 1986, Ch. 1092, Sec. 2.)



1603

Except for the initial appointments, members of the board shall be appointed for a term of four years, and each member shall hold office until the appointment and qualification of his or her successor or until one year shall have elapsed since the expiration of the term for which he or she was appointed, whichever first occurs.

A vacancy occurring during a term shall be filled by appointment for the unexpired term, within 30 days after it occurs.

No person shall serve as a member of the board for more than two terms.

The Governor shall appoint three of the public members, the dental hygienist member, the dental assistant member, and the eight licensed dentist members of the board. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member.

Of the initial appointments, one of the dentist members and one of the public members appointed by the Governor shall serve for a term of one year. Two of the dentist members appointed by the Governor shall each serve for a term of two years. One of the public members and two of the dentist members appointed by the Governor shall each serve a term of three years. The dental hygienist member, the dental assistant member, and the remaining three dentists members appointed by the Governor shall each serve for a term of four years. The public members appointed by the Senate Committee on Rules and the Speaker of the Assembly shall each serve for a term of four years.

(Amended by Stats. 2011, Ch. 385, Sec. 4. Effective January 1, 2012.)



1603a

A member of the Board of Dental Examiners who has served two terms shall not be eligible for reappointment to the board. In computing two terms hereunder, that portion of an unexpired term which a member fills as a result of a vacancy shall be excluded.

(Added by Stats. 1955, Ch. 1101.)



1604

Each member of the board, upon his or her qualification, shall file with the executive officer his or her post office address, and thereafter any notice of any change thereof. Any notice mailed to the address so on file, shall be deemed to comply with the requirements of this chapter as to notice to that member of the board.

(Amended by Stats. 1984, Ch. 47, Sec. 3. Effective March 21, 1984.)



1605

The Governor has power to remove from office at any time any member of the board for continued neglect of duty required by this chapter or for incompetency or unprofessional or dishonorable conduct.

(Added by Stats. 1937, Ch. 415.)



1606

The board shall elect a president, a vice president and a secretary from its membership. This section controls over the provisions of section 107 of this code with respect to the selection of officers.

(Added by Stats. 1937, Ch. 415.)



1607

The board shall meet regularly once each year in San Francisco and once each year in Los Angeles after the commencement of the dental schools for the purpose of examining applicants, and at such other times and places as the board may designate, for the purpose of transacting its business.

(Amended by Stats. 1963, Ch. 606.)



1608

Special meetings may be held at such times as the board may elect, or on the call of the president of the board, or of not less than four members thereof. A written notice of the time, place, and object of the special meeting shall be mailed by the executive officer to all the members not parties to the call, at least 15 days before the day of the meeting.

(Amended by Stats. 1984, Ch. 47, Sec. 4. Effective March 21, 1984.)



1609

Meetings may be held at any time and place by unanimous consent evidenced either by writing or by the presence of any member whose consent is necessary.

(Amended by Stats. 1983, Ch. 380, Sec. 1.)



1610

Eight members of the board shall constitute a quorum for the transaction of business at any meeting.

(Amended by Stats. 1986, Ch. 1092, Sec. 4.)



1611

The board shall carry out the purposes and enforce the provisions of this chapter. It shall examine all applicants for a license to practice dentistry according to the provisions of this chapter and shall issue licenses to practice dentistry in this State to such applicants as successfully pass the examination of the board and otherwise comply with the provisions of this chapter. The board shall collect and apply all fees as directed by this chapter.

(Added by Stats. 1937, Ch. 415.)



1611.3

The board shall comply with the requirements of Section 138 by January 1, 2013. The board shall require that the notice under that section include a provision that the board is the entity that regulates dentists and provide the telephone number and Internet address of the board. The board shall require the notice to be posted in a conspicuous location accessible to public view.

(Added by Stats. 2011, Ch. 385, Sec. 5. Effective January 1, 2012.)



1611.5

The board may inspect the books, records, and premises of any dentist licensed under this chapter in response to a complaint that a licensee has violated any law or regulation that constitutes grounds for disciplinary action by the board, and may employ inspectors for this purpose.

A licensee’s failure to allow an inspection or any part thereof shall be grounds for suspension or revocation of the license in accordance with Section 1670.

(Added by Stats. 1991, Ch. 521, Sec. 2.)



1612

The board shall keep a record of the names of all persons to whom licenses have been granted by it to practice dentistry, and such other records as may be necessary to show plainly all of its acts and proceedings.

(Amended by Stats. 1983, Ch. 380, Sec. 2.)



1613

The board shall have and use a seal bearing the name “Dental Board of California.”

(Amended by Stats. 2013, Ch. 473, Sec. 1. Effective January 1, 2014.)



1614

The board may adopt reasonably necessary rules not inconsistent with the provisions of this chapter concerning:

(a) The holding of meetings.

(b) The holding of examinations.

(c) The manner of issuance and reissuance of licenses.

(d) The establishment of standards for the approval of dental colleges.

(e) Prescribing subjects in which applicants are to be examined.

(f) The administration and enforcement of this chapter.

Such rules shall be adopted, amended, or repealed in accordance with the provisions of the Administrative Procedure Act.

(Amended by Stats. 1957, Ch. 2084.)



1615

Each member of the board shall receive a per diem and expenses as provided in Section 103.

The secretary shall be entitled to traveling and other expenses necessary in the performance of his duties.

The secretary shall not receive a salary for acting in such capacity.

(Amended by Stats. 1983, Ch. 380, Sec. 3.)



1616

The board shall have full power to employ all necessary investigators, clerical and other assistants and appoint its own attorney, prescribe his duties and fix his compensation. Members and employees of the board shall be entitled to other necessary traveling expenses. The investigators employed by the board shall be specifically trained to investigate dental practice activities.

(Amended by Stats. 1979, Ch. 573.)



1616.5

(a) The board, by and with the approval of the director, may appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the board and vested in him or her by this chapter.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as added by Stats. 2008, Ch. 35) by Stats. 2011, Ch. 385, Sec. 8. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



1616.6

There is hereby established within the board a full-time management level staff position, under the direction of the executive officer, whose sole responsibilities shall be the management of matters related to dental assisting, including, but not limited to, education, examination, licensure, and enforcement.

(Added by Stats. 2008, Ch. 31, Sec. 6. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1617

A copy of any part or all of the books of the board duly certified by the executive officer shall be primary evidence in any court of this state.

(Amended by Stats. 1984, Ch. 47, Sec. 6. Effective March 21, 1984.)



1618

The original books, records, and papers of the board shall be kept at the office of the executive officer, which shall be at such place as may be designated by the board.

The executive officer shall furnish to any person making application therefor a copy of any part thereof, certified by him or her as executive officer, upon payment of the fee specified in Section 163. The fee shall be deposited in the State Treasury to the credit of the board.

(Amended by Stats. 1984, Ch. 47, Sec. 7. Effective March 21, 1984.)



1618.5

(a) The board shall provide to the Director of the Department of Managed Health Care a copy of any accusation filed with the Office of Administrative Hearings pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, when the accusation is filed, for a violation of this chapter relating to the quality of care of any dental provider of a health care service plan, as defined in Section 1345 of the Health and Safety Code. There shall be no liability on the part of, and no cause of action shall arise against, the State of California, the Board of Dental Examiners, the Department of Managed Health Care, the director of that department, or any officer, agent, employee, consultant, or contractor of the state or the board or the department for the release of any false or unauthorized information pursuant to this section, unless the release is made with knowledge and malice.

(b) The board and its executive officer and staff shall maintain the confidentiality of any nonpublic reports provided by the Director of the Department of Managed Health Care pursuant to subdivision (i) of Section 1380 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 857, Sec. 1. Effective January 1, 2001.)



1619

The examination papers of any applicant shall be kept for the period of one year and may then be destroyed, but they shall be open to inspection only by members of the board, by the applicant or by someone appointed by the latter to inspect them, by a court of competent jurisdiction in a proceeding where the question of the contents of the papers is properly involved, or by the director in accordance with Section 110 or 153.

(Amended by Stats. 1967, Ch. 659.)



1619.1

Notwithstanding Section 1619, the board need not retain the National Board of Dental Examiners’ examination papers.

(Added by Stats. 1975, Ch. 872.)



1620.1

The Department of Consumer Affairs, in conjunction with the board and the Joint Committee on Boards, Commissions, and Consumer Protection, shall review the scope of practice for dental auxiliaries. The department shall employ the services of an independent consultant to perform this comprehensive analysis. The department shall be authorized to enter into an interagency agreement or be exempted from obtaining sole source approval for a sole source contract. The board shall pay for all of the costs associated with this comprehensive analysis. The department shall report its findings and recommendations to the Legislature by September 1, 2002.

(Amended by Stats. 2004, Ch. 33, Sec. 15. Effective April 13, 2004.)



1621

The board shall utilize in the administration of its licensure examinations only examiners whom it has appointed and who meet the following criteria:

(a) Possession of a valid license to practice dentistry in this state or possession of a valid license in one of the dental assistant categories licensed under this chapter.

(b) Practice as a licensed dentist or in a licensure category described in subdivision (a) for at least five years preceding his or her appointment.

(c) Hold no position as an officer or faculty member at any college, school, or institution that provides dental instruction in the same licensure category as that held by the examiner.

(Amended by Stats. 2008, Ch. 31, Sec. 7. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)






ARTICLE 2 - Admission and Practice

1625

Dentistry is the diagnosis or treatment, by surgery or other method, of diseases and lesions and the correction of malpositions of the human teeth, alveolar process, gums, jaws, or associated structures; and such diagnosis or treatment may include all necessary related procedures as well as the use of drugs, anesthetic agents, and physical evaluation. Without limiting the foregoing, a person practices dentistry within the meaning of this chapter who does any one or more of the following:

(a) By card, circular, pamphlet, newspaper or in any other way advertises himself or represents himself to be a dentist.

(b) Performs, or offers to perform, an operation or diagnosis of any kind, or treats diseases or lesions of the human teeth, alveolar process, gums, jaws, or associated structures, or corrects malposed positions thereof.

(c) In any way indicates that he will perform by himself or his agents or servants any operation upon the human teeth, alveolar process, gums, jaws, or associated structures, or in any way indicates that he will construct, alter, repair, or sell any bridge, crown, denture or other prosthetic appliance or orthodontic appliance.

(d) Makes, or offers to make, an examination of, with the intent to perform or cause to be performed any operation on the human teeth, alveolar process, gums, jaws, or associated structures.

(e) Manages or conducts as manager, proprietor, conductor, lessor, or otherwise, a place where dental operations are performed.

(Amended by Stats. 1975, Ch. 629.)



1625.1

(a) Any of the following entities may employ licensees and dental assistants and charge for the professional services they render, and shall not be deemed to be practicing dentistry within the meaning of Section 1625:

(1) A primary care clinic that is licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code.

(2) A primary care clinic that is exempt from licensure pursuant to subdivision (b), (c), or (h) of Section 1206 of the Health and Safety Code.

(3) A clinic owned or operated by a public hospital or health system.

(4) A clinic owned and operated by a hospital that maintains the primary contract with a county government to fill the county’s role under Section 17000 of the Welfare and Institutions Code.

(b) The entities described in subdivision (a) shall not interfere with, control, or otherwise direct the professional judgment of a licensee or dental assistant acting within his or her scope of practice as defined in this chapter. A requirement that licensees shall constitute all or a percentage of the governing body of the entity shall not be applicable to these entities.

(Added by Stats. 2004, Ch. 347, Sec. 1. Effective January 1, 2005.)



1625.2

(a) For purposes of subdivision (e) of Section 1625, the ownership or management, by a tax-exempt nonprofit corporation supported and maintained in whole or in substantial part by donations, bequests, gifts, grants, government funds, or contributions, that may be in the form of money, goods, or services, of a place where dental operations are performed, shall not be construed to be the unlicensed practice of dentistry, as long as all of the following apply:

(1) The entity obtains the board’s approval to offer dental services pursuant to regulations adopted by the board.

(2) The entity does nothing to interfere with, control, or otherwise direct the professional judgment of or provision of dental services by a licensee or dental assistant acting within his or her scope of practice as defined in this chapter.

(3) The licensees and dental assistants of the entity providing services are in compliance with all applicable provisions of this chapter.

(4) The entity is otherwise in compliance with this chapter and all other applicable provisions of state and federal law.

(b) This section does not apply to any of the following entities:

(1) A primary care clinic that is licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code.

(2) A primary care clinic that is exempt from licensure pursuant to subdivision (b), (c), or (h) of Section 1206 of the Health and Safety Code.

(3) A clinic owned or operated by a public hospital or health system.

(4) A clinic owned and operated by a hospital that maintains the primary contract with a county government to fill the county’s role under Section 17000 of the Welfare and Institutions Code.

(Added by Stats. 2004, Ch. 464, Sec. 1. Effective January 1, 2005.)



1625.3

(a) Notwithstanding any other provision of law, upon the incapacity or death of a dentist, if the requirements of Section 1625.4 are met, any of the following persons may employ licensees and dental assistants and charge for the professional services they render for a period not to exceed 12 months from the date of the dentist’s death or incapacity without being deemed to be practicing dentistry within the meaning of Section 1625:

(1) The legal guardian, conservator, or authorized representative of an incapacitated dentist.

(2) The executor or administrator of the estate of a dentist who is deceased.

(3) The named trustee or successor trustee of a trust or subtrust that owns assets consisting only of the incapacitated or deceased dentist’s dental practice and that was established solely for the purpose of disposition of the dental practice upon the dentist’s incapacity or death.

(b) The persons described in subdivision (a) shall not interfere with, control, or otherwise direct the professional judgment of a licensee or dental assistant acting within his or her scope of practice as defined in this chapter.

(Added by Stats. 2007, Ch. 433, Sec. 1. Effective January 1, 2008.)



1625.4

(a) Where the dental practice of an incapacitated or deceased dentist is a sole proprietorship or where an incapacitated or deceased dentist is the sole shareholder of a professional dental corporation, a person identified in subdivision (a) of Section 1625.3 may enter into a contract with one or more dentists licensed in the state to continue the operations of the incapacitated or deceased dentist’s dental practice for a period of no more than 12 months from the date of death or incapacity, or until the practice is sold or otherwise disposed of, whichever occurs first, if all of the following conditions are met:

(1) The person identified in subdivision (a) of Section 1625.3 delivers to the board a notification of death or incapacity that includes all of the following information:

(A) The name and license number of the deceased or incapacitated dentist.

(B) The name and address of the dental practice.

(C) If the dentist is deceased, the name, address, and tax identification number of the estate or trust.

(D) The name and license number of each dentist who will operate the dental practice.

(E) A statement that the information provided is true and correct, and that the person identified in subdivision (a) of Section 1625.3 understands that any interference by the person or by his or her assignee with the contracting dentist’s or dentists’ practice of dentistry or professional judgment is grounds for immediate termination of the operations of the dental practice without a hearing. The statement shall also provide that if the person required to make this notification willfully states as true any material fact that he or she knows to be false, he or she shall be subject to a civil penalty of up to ten thousand dollars ($10,000) in an action brought by any public prosecutor. A civil penalty imposed under this subparagraph shall be enforced as a civil judgment.

(2) The dentist or dentists who will operate the practice shall be licensed by the board and that license shall be current, valid, and shall not be suspended, restricted, or otherwise the subject of discipline.

(3) Within 30 days after the death or incapacity of a dentist, the person identified in subdivision (a) of Section 1625.3 or the contracting dentist or dentists shall send notification of the death or incapacity by mail to the last known address of each current patient of record with an explanation of how copies of the patient’s records may be obtained. This notice may also contain any other relevant information concerning the continuation of the dental practice. The failure to comply with the notification requirement within the 30-day period shall be grounds for terminating the operation of the dental practice under subdivision (b). The contracting dentist or dentists shall obtain a form signed by the patient, or the patient’s guardian or legal representative, that releases the patient’s confidential dental records to the contracting dentist or dentists prior to use of those records.

(b) The board may order the termination of the operations of a dental practice operating pursuant to this section if the board determines that the practice is operating in violation of this section. The board shall provide written notification at the address provided pursuant to subparagraph (B) of paragraph (1) of subdivision (a). If the board does not receive a written appeal of the determination that the practice is operating in violation of this section within 10 days of receipt of the notice, the determination to terminate the operations of the dental practice shall take effect immediately. If an appeal is received in a timely manner by the board, the executive officer of the board, or his or her designee, shall conduct an informal hearing. The decision of the executive officer or his or her designee shall be mailed to the practice no later than 10 days after the informal hearing, is the final decision in the matter, and is not subject to appeal under the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(c) Notwithstanding subdivision (b), if the board finds evidence that the person identified in subdivision (a) of Section 1625.3, or his or her assignee, has interfered with the practice or professional judgment of the contracting dentist or dentists or otherwise finds evidence that a violation of this section constitutes an immediate threat to the public health, safety, or welfare, the board may immediately order the termination of the operations of the dental practice without an informal hearing.

(d) A notice of an order of immediate termination of the dental practice without an informal hearing, as referenced in subdivision (b), shall be served by certified mail on the person identified in subdivision (a) of Section 1625.3 at the address provided pursuant to subparagraph (B) or (C) of paragraph (1) of subdivision (a), as appropriate, and on the contracting dentist or dentists at the address of the dental practice provided pursuant to subparagraph (B) of paragraph (1) of subdivision (a).

(e) A person receiving notice of an order of immediate termination pursuant to subdivision (d) may petition the board within 30 days of the date of service of the notice for an informal hearing before the executive officer or his or her designee, which shall take place within 30 days of the filing of the petition.

(f) A notice of the decision of the executive officer or his or her designee following an informal hearing held pursuant to subdivision (b) shall be served by certified mail on the person identified in subdivision (a) of Section 1625.3 at the address provided pursuant to subparagraph (B) or (C) of paragraph (1) of subdivision (a), as appropriate, and on the contracting dentist or dentists at the address of the dental practice provided pursuant to subparagraph (B) of paragraph (1) of subdivision (a).

(g) The board may require the submission to the board of any additional information necessary for the administration of this section.

(Amended by Stats. 2008, Ch. 179, Sec. 6. Effective January 1, 2009.)



1625.5

The following written notification shall be included with, or as part of, all application forms required for a license to practice dentistry pursuant to this article and for renewal of that license pursuant to Article 6 (commencing with Section 1715):

“Effective January 1, 2008, certain nondentists may, upon your death or incapacity, contract with another licensed dentist or dentists to continue your dental practice for a period not exceeding 12 months if certain conditions are met. Sections 1625.3 and 1625.4 of the Business and Professions Code permit the legal guardian or conservator or authorized representative of an incapacitated dentist, the executor or administrator of the estate of a deceased dentist, or the named trustee or successor trustee of a trust or subtrust who meets certain requirements, to contract with a licensed dentist or dentists to continue the incapacitated or deceased dentist’s dental practice for a period not to exceed 12 months from the date of death or incapacity if the practice meets specified criteria and if certain other conditions are met, including providing a specific notification to the Dental Board of California. You and your estate planner should become familiar with these requirements and the notification process. Please contact the Dental Board of California for additional information.”

(Added by Stats. 2007, Ch. 433, Sec. 3. Effective January 1, 2008.)



1626

It is unlawful for any person to engage in the practice of dentistry in the state, either privately or as an employee of a governmental agency or political subdivision, unless the person has a valid, unexpired license or special permit from the board.

The following practices, acts and operations, however, are exempt from the operation of this chapter:

(a) The practice of oral surgery by a physician and surgeon licensed under the Medical Practice Act.

(b) The operations, in dental schools approved by the board, of bona fide students of dentistry or dental hygiene in the school’s clinical departments or laboratories or in a dental extension program approved by the board or in an advanced dental education program accredited by the Commission on Dental Accreditation of the American Dental Association or a national accrediting body approved by the board.

(c) The practice of dentistry by licensed dentists of other states or countries while appearing and operating as bona fide clinicians or instructors in dental colleges approved by the Dental Board of California.

(d) The practice of dentistry by licensed dentists of other states or countries in conducting or making a clinical demonstration before any bona fide dental or medical society, association, or convention; provided, however, the consent of the Dental Board of California to the making and conducting of the clinical demonstration shall be first had and obtained.

(e) The construction, making, verification of shade taking, alteration or repairing of bridges, crowns, dentures, or other prosthetic appliances, or orthodontic appliances, when the casts or impressions for this work have been made or taken by a licensed dentist, but a written authorization signed by a licensed dentist shall accompany the order for the work or it shall be performed in the office of a licensed dentist under his or her supervision. The burden of proving written authorization or direct supervision is upon the person charged with the violation of this chapter.

It is unlawful for any person acting under the exemption of this subdivision to represent or hold out to the public in any manner that he or she will perform or render any of the services exempted by this subdivision that are rendered or performed under the provisions of this chapter by a licensed dentist, including the construction, making, alteration or repairing of dental prosthetic or orthodontic appliances.

(f) The manufacture or sale of wholesale dental supplies.

(g) The practice of dentistry or dental hygiene by applicants during a licensing examination conducted in this state by the licensing agency of another state which does not have a dental school; provided, however, that the consent of the board to the conducting of the examination shall first have been obtained and that the examination shall be conducted in a dental college accredited by the board.

(h) The practice by personnel of the Air Force, Army, Coast Guard, or Navy or employees of the United States Public Health Service, Veterans’ Administration, or Bureau of Indian Affairs when engaged in the discharge of official duties.

(Amended by Stats. 2006, Ch. 805, Sec. 1. Effective January 1, 2007.)



1626.2

A dentist licensed under this chapter is a licentiate for purposes of paragraph (2) of subdivision (a) of Section 805, and thus is a health care practitioner subject to the provisions of Section 2290.5 pursuant to subdivision (b) of that section.

(Added by Stats. 2003, Ch. 20, Sec. 1. Effective January 1, 2004.)



1626.5

(a) A licensed dentist, or group of dentists, or dental corporation shall not share in any fee charged by a person for performing acupuncture or receive anything of value from or on behalf of such acupuncturist for any referral or diagnosis.

(b) A licensed dentist shall not employ more than one person to perform acupuncture services.

(c) A group of dentists or a dental corporation shall not employ more than one person to perform acupuncture services for every 20 dentists in such group or corporation.

(Added by Stats. 1975, Ch. 267. See same-numbered section added by Stats. 1999, Ch. 655.)



1626.5-1

In addition to the exemptions set forth in Section 1626, the operations by bona fide students of registered dental assisting, registered dental assisting in extended functions, and registered dental hygiene in extended functions in the clinical departments or the laboratory of an educational program or school approved by the board, including operations by unlicensed students while engaged in clinical externship programs that have been approved by an approved educational program or school, and that are under the general programmatic and academic supervision of that educational program or school, are exempt from the operation of this chapter.

(Added by Stats. 1999, Ch. 655, Sec. 6. Effective January 1, 2000. See same-numbered section added by Stats. 1975, Ch. 267.)



1627

The license of any dentist, existing at the time of the passage of this chapter, shall continue in force until it expires or is forfeited in the manner provided by this chapter.

(Amended by Stats. 1983, Ch. 380, Sec. 7.)



1627.5

(a) No person licensed under this chapter, who in good faith renders emergency care at the scene of an emergency occurring outside the place of that person’s practice, or who, upon the request of another person so licensed, renders emergency care to a person for a complication arising from prior care of another person so licensed, shall be liable for any civil damages as a result of any acts or omissions by that person in rendering the emergency care.

(b) A person licensed under this chapter who voluntarily and without compensation or expectation of compensation, and consistent with the dental education and emergency training that he or she has received, provides emergency medical care to a person during a state of emergency declared pursuant to a proclamation issued pursuant to Section 8588, 8625, or 8630 of the Government Code or a declaration of health emergency issued pursuant to Section 101080 of the Health and Safety Code shall not be liable in negligence for any personal injury, wrongful death, or property damage caused by the licensee’s good faith but negligent act or omission. This subdivision shall not provide immunity for acts or omissions of gross negligence or willful misconduct. This subdivision does not limit any immunity provided under subdivision (a).

(c) Notwithstanding any other provision of law, for the duration of a declared state of emergency, pursuant to a proclamation of emergency issued pursuant to Section 8625 of the Government Code, the board may suspend compliance with any provision of this chapter or regulation adopted thereunder that would adversely affect a licensee’s ability to provide emergency services.

(Amended by Stats. 2009, Ch. 140, Sec. 4. Effective January 1, 2010.)



1627.7

(a) A dentist shall not be liable for damages for injury or death caused in an emergency situation occurring in the dentist’s office or in a hospital on account of a failure to inform a patient of the possible consequences of a dental procedure where the failure to inform is caused by any of the following:

(1) The patient was unconscious.

(2) The dental procedure was undertaken without the consent of the patient because the dentist reasonably believed that a dental procedure should be undertaken immediately and that there was insufficient time to fully inform the patient.

(3) A dental procedure was performed on a person legally incapable of giving consent, and the dentist reasonably believed that a dental procedure should be undertaken immediately and that there was insufficient time to obtain the informed consent of a person authorized to give such consent for the patient.

(b) This section is applicable only to actions for damages for injuries or death arising because of a dentist’s failure to inform, and not to actions for such damages arising because of a dentist’s negligence in rendering or failing to render treatment.

(c) As used in this section:

(1) “Dentist” means a person licensed as a dentist pursuant to this chapter.

(2) “Emergency situation occurring in a hospital” means a situation occurring in a hospital, whether or not it occurs in an emergency room, requiring immediate services for alleviation of severe pain or immediate diagnosis and treatment of unforeseeable dental conditions, which, if not immediately diagnosed and treated, would lead to serious disability or death.

(3) “Hospital” means a licensed general acute care hospital as defined in subdivision (a) of Section 1250 of the Health and Safety Code.

(4) “Emergency situation occurring in the dentist’s office” means a situation occurring in an office, other than a hospital, used by the dentist for the examination or treatment of patients, requiring immediate services for alleviation of severe pain, or immediate diagnosis and treatment of unforeseeable dental conditions, which, if not immediately diagnosed and treated, would lead to serious disability or death.

(Added by Stats. 1978, Ch. 412.)



1628

Any person over 18 years of age is eligible to take an examination before the board upon making application therefor and meeting all of the following requirements:

(a) Paying the fee for applicants for examination provided by this chapter.

(b) Furnishing satisfactory evidence of having graduated from a reputable dental college approved by the board; provided, also, that applicants furnishing evidence of having graduated after 1921 shall also present satisfactory evidence of having completed at dental school or schools the full number of academic years of undergraduate courses required for graduation. For purposes of this article, “reputable dental college approved by the board” or “approved dental school” include a foreign dental school accredited by a body that has a reciprocal accreditation agreement with any commission or accreditation organization whose findings are accepted by the board.

(c) Furnishing the satisfactory evidence of financial responsibility or liability insurance for injuries sustained or claimed to be sustained by a dental patient in the course of the examination as a result of the applicant’s actions.

(d) If the applicant has been issued a degree of doctor of dental medicine or doctor of dental surgery by a foreign dental school, he or she shall furnish all of the following documentary evidence to the board:

(1) That he or she has completed, in a dental school or schools approved by the board pursuant to Section 1636.4, a resident course of professional instruction in dentistry for the full number of academic years of undergraduate courses required for graduation.

(2) Subsequent thereto, he or she has been issued by the dental school a dental diploma or a dental degree, as evidence of the successful completion of the course of dental instruction required for graduation.

(e) Any applicant who has been issued a dental diploma from a foreign dental school that has not, at the time of his or her graduation from the school, been approved by the board pursuant to Section 1636.4 shall not be eligible for examination until the applicant has successfully completed a minimum of two academic years of education at a dental college approved by the board pursuant to Article 1 (commencing with Section 1024) of Chapter 2 of Division 10 of Title 16 of the California Code of Regulations and has been issued a degree of doctor of dental medicine or doctor of dental surgery or its equivalent. This subdivision shall not apply to applicants who have successfully completed the requirements of Section 1636 as it read before it was repealed on January 1, 2004, on or before December 31, 2003, or who have successfully completed the requirements of Section 1628.2 on or before December 31, 2008. An applicant who has successfully completed the requirements of Section 1636 as it read before it was repealed on January 1, 2004, on or before December 31, 2003, or who has successfully completed the requirements of Section 1628.2 on or before December 31, 2008, shall be eligible to take the examination required by Section 1632, subject to the limitations set forth in subdivisions (b) and (c) of Section 1633.

(f) Subdivisions (d) and (e) do not apply to a person who has been issued a degree of doctor of dental medicine or doctor of dental surgery by a foreign dental school accredited by a body that has a reciprocal accreditation agreement with any commission or accreditation organization whose findings are accepted by the board.

(Amended by Stats. 2004, Ch. 670, Sec. 1. Effective September 21, 2004.)



1628.5

The board may deny an application to take an examination for licensure as a dentist or dental auxiliary or an application for registration as a dental corporation, or, at any time prior to licensure, the board may deny the issuance of a license to an applicant for licensure as a dentist or dental auxiliary, if the applicant has done any of the following:

(a) Committed any act which would be grounds for the suspension or revocation of a license issued pursuant to this code.

(b) Committed any act or been convicted of a crime constituting grounds for denial of licensure or registration under Section 480.

(c) While unlicensed, committed, or aided and abetted the commission of, any act for which a license is required by this chapter.

(d) Suspension or revocation of a license issued by another state or territory on grounds which would constitute a basis for suspension or revocation of licensure in this state.

The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Amended by Stats. 1996, Ch. 492, Sec. 1. Effective January 1, 1997.)



1628.7

(a) The board may, upon an applicant’s successful completion of the board examination, in its sole discretion, issue a probationary license to an applicant for licensure as a dentist or dental auxiliary. The board may require, as a term or condition of issuing the probationary license, the applicant to do any of the following, including, but not limited to:

(1) Successfully complete a professional competency examination.

(2) Submit to a medical or psychological evaluation.

(3) Submit to continuing medical or psychological treatment.

(4) Abstain from the use of alcohol or drugs.

(5) Submit to random fluid testing for alcohol or controlled substance abuse.

(6) Submit to continuing participation in a board approved rehabilitation program.

(7) Restrict the type or circumstances of practice.

(8) Submit to continuing education and coursework.

(9) Comply with requirements regarding notification to employer and changes of employment.

(10) Comply with probation monitoring.

(11) Comply with all laws and regulations governing the practice of dentistry.

(12) Limit practice to a supervised structured environment in which the licensee’s activities shall be supervised by another dentist.

(13) Submit to total or partial restrictions on drug prescribing privileges.

(b) The probation shall be for three years and the licensee may petition the board for early termination, or modification of a condition of, the probation in accordance with subdivision (b) of Section 1686.

(c) The proceeding under this section shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(d) The board shall adopt written guidelines on how to make probation assignments for licensees and shall ensure that probationary and evaluation reports are conducted consistently and regularly.

(Amended by Stats. 2011, Ch. 385, Sec. 9. Effective January 1, 2012.)



1629

(a) Any member of the board may inquire of any applicant for examination concerning his or her qualifications or experience and may take testimony of anyone in regard thereto, under oath, which he or she is hereby empowered to administer.

(b) Each applicant for licensure under this chapter shall furnish fingerprint cards for submission to state and federal criminal justice agencies, including, but not limited to, the Federal Bureau of Investigation, in order to establish the identity of the applicant and in order to determine whether the applicant has a record of any criminal convictions in this state or in any other jurisdiction, including foreign countries. The information obtained as a result of the fingerprinting of the applicant shall be used in accordance with Section 11105 of the Penal Code, and to determine whether the applicant is subject to denial of licensure pursuant to Division 1.5 (commencing with Section 475) or Section 1628.5.

(Amended by Stats. 1996, Ch. 492, Sec. 3. Effective January 1, 1997.)



1630

The examination of applicants for a license to practice dentistry in this state, as described in Section 1632, shall be sufficiently thorough to test the fitness of the applicant to practice dentistry, and both questions and answers shall be written in the English language.

(Amended by Stats. 2010, Ch. 446, Sec. 1. Effective January 1, 2011.)



1632

(a) The board shall require each applicant to successfully complete the Part I and Part II written examinations of the National Board Dental Examination of the Joint Commission on National Dental Examinations.

(b) The board shall require each applicant to successfully complete an examination in California law and ethics developed and administered by the board. The board shall provide a separate application for this examination. The board shall ensure that the law and ethics examination reflects current law and regulations, and ensure that the examinations are randomized. Applicants shall submit this application and required fee to the board in order to take this examination. In addition to the aforementioned application, the only other requirement for taking this examination shall be certification from the dean of the qualifying dental school attended by the applicant that the applicant has graduated, or will graduate, or is expected to graduate. Applicants who submit completed applications and certification from the dean at least 15 days prior to a scheduled examination shall be scheduled to take the examination. Successful results of the examination shall, as established by board regulation, remain valid for two years from the date that the applicant is notified of having passed the examination.

(c) Except as otherwise provided in Section 1632.5, the board shall require each applicant to have taken and received a passing score on one of the following:

(1) A portfolio examination of the applicant’s competence to enter the practice of dentistry. This examination shall be conducted while the applicant is enrolled in a dental school program at a board-approved school located in California. This examination shall utilize uniform standards of clinical experiences and competencies, as approved by the board pursuant to Section 1632.1. The applicant shall pass a final assessment of the submitted portfolio at the end of his or her dental school program. Before any portfolio assessment may be submitted to the board, the applicant shall remit to the board a three hundred fifty dollar ($350) fee, to be deposited into the State Dentistry Fund, and a letter of good standing signed by the dean of his or her dental school or his or her delegate stating that the applicant has graduated or will graduate with no pending ethical issues.

(A) The portfolio examination shall not be conducted until the board adopts regulations to carry out this paragraph. The board shall post notice on its Internet Web site when these regulations have been adopted.

(B) The board shall also provide written notice to the Legislature and the Legislative Counsel when these regulations have been adopted.

(2) A clinical and written examination administered by the Western Regional Examining Board, which board shall determine the passing score for that examination.

(d) Notwithstanding subdivision (b) of Section 1628, the board is authorized to do either of the following:

(1) Approve an application for examination from, and to examine an applicant who is enrolled in, but has not yet graduated from, a reputable dental school approved by the board.

(2) Accept the results of an examination described in paragraph (2) of subdivision (c) submitted by an applicant who was enrolled in, but had not graduated from, a reputable dental school approved by the board at the time the examination was administered.

In either case, the board shall require the dean of that school or his or her delegate to furnish satisfactory proof that the applicant will graduate within one year of the date the examination was administered or as provided in paragraph (1) of subdivision (c).

(Amended by Stats. 2011, Ch. 385, Sec. 10. Effective January 1, 2012.)



1632.1

(a) With regard to the portfolio examination specified in paragraph (1) of subdivision (c) of Section 1632, the board shall independently monitor and audit the standardization and calibration of dental school competency instructors at least biennially to ensure standardization and an acceptable level of calibration in the grading of the examination. Each dental school’s competency examinations shall be audited biennially by the board.

(b) The board shall oversee all aspects of the portfolio examination process specified in paragraph (1) of subdivision (c) of Section 1632 and under this section, but shall not interfere with the dental school authority to establish and deliver an accredited curriculum. The board shall determine an end-of-year deadline, in consultation with the current board-approved dental schools, to determine when the portfolio examinations shall be completed and submitted to the board for review by the board’s examiners.

(c) The board, in consultation with the current board-approved dental schools, shall approve portfolio examination competencies and the minimum number of clinical experiences required for successful completion of the portfolio examination.

(d) The board shall require and verify successful completion of competency examinations that were performed on a patient of record of a board-approved dental school, including, but not limited to, the following:

(1) Comprehensive oral diagnosis and treatment planning.

(2) Periodontics.

(3) Direct restorations.

(4) Indirect restorations.

(5) Removable prosthodontics.

(6) Endodontics.

(Added by Stats. 2010, Ch. 446, Sec. 4. Effective January 1, 2011.)



1632.5

(a) Prior to implementation of paragraph (2) of subdivision (c) of Section 1632, the department’s Office of Professional Examination Services shall review the Western Regional Examining Board examination to ensure compliance with the requirements of Section 139 and to certify that the examination process meets those standards. If the department determines that the examination process fails to meet those standards, paragraph (2) of subdivision (c) of Section 1632 shall not be implemented. The review of the Western Regional Examining Board examination shall be conducted during or after the Dental Board of California’s occupational analysis scheduled for the 2004–05 fiscal year, but not later than September 30, 2005. However, an applicant who successfully completes the Western Regional Examining Board examination on or after January 1, 2005, shall be deemed to have met the requirements of subdivision (c) of Section 1632 if the department certifies that the Western Regional Examining Board examination meets the standards set forth in this subdivision.

(b) The Western Regional Examining Board examination process shall be regularly reviewed by the department pursuant to Section 139.

(c) The Western Regional Examining Board examination shall meet the mandates of subdivision (a) of Section 12944 of the Government Code.

(d) As part of its next scheduled review by the Joint Committee on Boards, Commissions, and Consumer Protection, the Dental Board of California shall report to that committee and the department on the pass rates of applicants who sat for the Western Regional Examining Board examination, compared with the pass rates of applicants who sat for the state clinical and written examination administered by the Dental Board of California. This report shall be a component of the evaluation of the examination process that is based on psychometrically sound principles for establishing minimum qualifications and levels of competency.

(Amended by Stats. 2009, Ch. 307, Sec. 5. Effective January 1, 2010.)



1632.6

(a) As part of the ongoing implementation of paragraph (1) of subdivision (c) of Section 1632, the board shall review the portfolio examination to ensure compliance with the requirements of Section 139 and to certify that the portfolio examination process meets those requirements. If the board determines that the portfolio examination fails to meet those requirements, paragraph (1) of subdivision (c) of Section 1632 shall cease to be implemented and the portfolio examination will no longer be an option for applicants. The board’s review and certification or determination shall be completed and submitted to the Legislature and the department by December 1, 2016.

(b) A report to the Legislature pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(c) This section shall become inoperative on December 1, 2020, pursuant to Section 10231.5 of the Government Code.

(Added by Stats. 2010, Ch. 446, Sec. 5. Effective January 1, 2011. Inoperative December 1, 2020, by its own provisions.)



1633

(a) When an applicant for a license has received a grading of 85 percent or above in any given subject, he or she shall be exempt from reexamination on that subject in subsequent examinations before the board within two years after the examination on which the applicant received the exemption.

(b) Notwithstanding Section 135, an applicant who fails to pass the examination required by Section 1632 after three attempts shall not be eligible for further reexamination until the applicant has successfully completed a minimum of 50 hours of education for each subject which the applicant failed in the applicant’s last unsuccessful examination. The coursework shall be taken at a dental school approved by either the Commission on Dental Accreditation or a comparable organization approved by the board, and shall be completed within a period of one year from the date of notification of the applicant’s third failure.

(c) The coursework described in subdivision (b) shall be required once for every three unsuccessful examination attempts. When the applicant applies for reexamination, he or she shall furnish proof satisfactory to the board that he or she has successfully completed the requirements of this section.

(Added by renumbering Section 1632.5 by Stats. 2004, Ch. 670, Sec. 5. Effective September 21, 2004.)



1634

A person successfully passing the examination shall be registered as a licensed dentist on the board register, as provided in Section 1612, and shall be granted by the board a license to practice dentistry in the State of California.

(Amended by Stats. 1973, Ch. 319.)



1634.1

Notwithstanding Section 1634, the board may grant a license to practice dentistry to an applicant who submits all of the following to the board:

(a) A completed application form and all fees required by the board.

(b) Satisfactory evidence of having graduated from a dental school approved by the board or by the Commission on Dental Accreditation of the American Dental Association.

(c) Satisfactory evidence of having completed a clinically based advanced education program in general dentistry or an advanced education program in general practice residency that is, at minimum, one year in duration and is accredited by either the Commission on Dental Accreditation of the American Dental Association or a national accrediting body approved by the board.The advanced education program shall include a certification of clinical residency program completion approved by the board, to be completed upon the resident’s successful completion of the program in order to evaluate his or her competence to practice dentistry in the state.

(d) Satisfactory evidence of having successfully completed the written examinations of the National Board Dental Examination of the Joint Commission on National Dental Examinations.

(e) Satisfactory evidence of having successfully completed an examination in California law and ethics.

(f) Proof that the applicant has not failed the examination for licensure to practice dentistry under this chapter within five years prior to the date of his or her application for a license under this chapter.

(Added by Stats. 2006, Ch. 805, Sec. 3. Effective January 1, 2007.)



1634.2

(a) An advanced education program’s compliance with subdivision (c) of Section 1634.1 shall be regularly reviewed by the department pursuant to Section 139.

(b) An advanced education program described in subdivision (c) of Section 1634.1 shall meet the requirements of subdivision (a) of Section 12944 of the Government Code.

(c) The clinical residency program completion certification required by subdivision (c) of Section 1634.1 shall include a list of core competencies commensurate to those found in the board’s examinations. The board, together with the department’s Office of Professional Examination Services, shall ensure the alignment of the competencies stated in the clinical residency program completion certification with the board’s current occupational analysis. The board shall implement use of the clinical residency program completion certification form and use of the core competency list through the adoption of emergency regulations by January 1, 2008.

(d) As part of its next scheduled review after January 1, 2007, by the Joint Committee on Boards, Commissions and Consumer Protection, the board shall report to that committee and to the department the number of complaints received for those dentists who have obtained licensure by passing the state clinical examination and for those dentists who have obtained licensure through an advanced education program. The report shall also contain tracking information on these complaints and their disposition. This report shall be a component of the evaluation of the examination process that is based on psychometrically sound principles for establishing minimum qualifications and levels of competency.

(Amended by Stats. 2009, Ch. 307, Sec. 6. Effective January 1, 2010.)



1635.5

(a) Notwithstanding Section 1634, the board may grant a license to practice dentistry to an applicant who has not taken an examination before the board, if the applicant submits all of the following to the board:

(1) A completed application form and all fees required by the board.

(2) Proof of a current license issued by another state to practice dentistry that is not revoked or suspended or otherwise restricted.

(3) Proof that the applicant has either been in active clinical practice or has been a full-time faculty member in an accredited dental education program and in active clinical practice for a total of at least 5,000 hours in five of the seven consecutive years immediately preceding the date of his or her application under this section. The clinical practice requirement shall be deemed met if documentation of any of the following is submitted:

(A) The applicant may receive credit for two of the five years of clinical practice by demonstrating completion of a residency training program accredited by the American Dental Association Commission on Dental Accreditation, including, but not limited to, a general practice residency, an advanced education in general dentistry program, or a training program in a specialty recognized by the American Dental Association.

(B)  The applicant agrees to practice dentistry full time for two years in at least one primary care clinic licensed under subdivision (a) of Section 1204 of the Health and Safety Code or primary care clinic exempt from licensure pursuant to subdivision (c) of Section 1206 of the Health and Safety Code, or a clinic owned or operated by a public hospital or health system, or a clinic owned and operated by a hospital that maintains the primary contract with a county government to fill the county’s role under Section 17000 of the Welfare and Institutions Code. The board may periodically request verification of compliance with these requirements, and may revoke the license upon a finding that the employment requirement, or any other requirement of this subparagraph, has not been met. Full-time status shall be defined by the board for the purposes of this subparagraph, and the board may establish exemptions to this requirement on a case-by-case basis.

(C)  The applicant agrees to teach or practice dentistry full time for two years in at least one accredited dental education program as approved by the Dental Board of California. The board may periodically request verification of compliance with these requirements, and may revoke the license upon a finding that the employment requirement, or any other requirement of this subparagraph, has not been met. Full-time status shall be defined by the board for the purposes of this subparagraph, and the board may establish exemptions to this requirement on a case-by-case basis.

(4) Proof that the applicant has not been subject to disciplinary action by any state in which he or she is or has been previously licensed to practice dentistry. If the applicant has been subject to disciplinary action, the board shall review that action to determine if it presents sufficient evidence of a violation of Article 4 (commencing with Section 1670) to warrant the submission of additional information from the applicant or the denial of the application for licensure.

(5) A signed release allowing the disclosure of information from the National Practitioner Data Bank and the verification of registration status with the federal Drug Enforcement Administration. The board shall review this information to determine if it presents sufficient evidence of a violation of Article 4 (commencing with Section 1670) to warrant the submission of additional information from the applicant or the denial of the application for licensure.

(6) Proof that the applicant has not failed the examination for licensure to practice dentistry under this chapter within five years prior to the date of his or her application for a license under this section.

(7) An acknowledgment by the applicant executed under penalty of perjury and automatic forfeiture of license, of the following:

(A) That the information provided by the applicant to the board is true and correct, to the best of his or her knowledge and belief.

(B) That the applicant has not been convicted of an offense involving conduct that would violate Section 810.

(8) Documentation of 50 units of continuing education completed within two years of the date of his or her application under this section. The continuing education shall include the mandatory coursework prescribed by the board pursuant to subdivision (b) of Section 1645.

(9) Any other information as specified by the board to the extent it is required of applicants for licensure by examination under this article.

(b) The board shall provide in the application packet to each out-of-state dentist pursuant to this section the following information:

(1) The location of dental manpower shortage areas that exist in the state.

(2) Those not-for-profit clinics and public hospitals seeking to contract with licensees for dental services.

(c) (1) The board shall review the impact of this section on the availability of dentists in California and report to the appropriate policy and fiscal committees of the Legislature by January 1, 2008. The report shall include a separate section providing data specific to those dentists who intend to fulfill the alternative clinical practice requirements of subparagraph (B) of paragraph (3) of subdivision (a). The report shall include, but not be limited to, all of the following:

(A) The total number of applicants from other states who have sought licensure.

(B) The number of dentists from other states licensed pursuant to this section, as well as the number of licenses not granted and the reasons why each license was not granted.

(C) The location of the practice of dentists licensed pursuant to this section.

(D) The number of dentists licensed pursuant to this section who establish a practice in a rural area or in an area designated as having a shortage of practicing dentists or no dentists at all.

(E) The length of time dentists licensed pursuant to this section maintained their practice in the reported location. This information shall be reported separately for dentists described in subparagraphs (C) and (D).

(2) In identifying a dentist’s location of practice, the board shall use medical service study areas or other appropriate geographic descriptions for regions of the state.

(3) If appropriate, the board may report the information required by paragraph (1) separately for primary care dentists and specialists.

(d) The board is authorized to contract with a third party or parties to review applications filed under this section and to advise the board as to whether the applications are complete. The contracting party, its agents, and its employees shall agree to be bound by all provisions of law applicable to the board, its members, and staff, governing custody and confidentiality of materials submitted by applicants for licensure.

(e) The board, in issuing a license under this section to an applicant qualified under subparagraph (B) or (C) of paragraph (3) of subdivision (a), may impose a restriction authorizing the holder to practice dentistry only in the facilities described in subparagraph (B) of paragraph (3) of subdivision (a) or only to practice or teach dentistry at the accredited dental education programs described in subparagraph (C) of paragraph (3) of subdivision (a). Upon the expiration of the two-year term, all location restrictions on the license shall be removed and the holder is authorized to practice dentistry in accordance with this chapter in any allowable setting in the state.

(f) Notwithstanding any other provision of law, a holder of a license issued by the board before January 1, 2006, under this section who committed to complete the remainder of the five years of clinical practice requirement by a contract either to practice dentistry full time in a facility described in subparagraph (B) of paragraph (3) of subdivision (a) or to teach or practice dentistry full time in an accredited dental education program approved by the board, shall be required to complete only two years of service under the contract in order to fulfill his or her obligation under this section. Upon the expiration of that two-year term, all location restrictions on the license shall be removed and the holder is authorized to practice dentistry in accordance with this chapter in any allowable setting in the state.

(g) A license issued pursuant to this section shall be considered a valid, unrestricted license for purposes of Section 1972.

(Amended by Stats. 2006, Ch. 4, Sec. 1. Effective January 30, 2006.)



1635.7

Any person licensed pursuant to Section 1635.5 shall be required to fulfill continuing education requirements established by the board pursuant to Section 1645 before his or her license is eligible to be renewed in accordance with this chapter.

(Added by Stats. 2004, Ch. 464, Sec. 3. Effective January 1, 2005.)



1636.4

(a) The Legislature recognizes the need to ensure that graduates of foreign dental schools who have received an education that is equivalent to that of accredited institutions in the United States and that adequately prepares their students for the practice of dentistry shall be subject to the same licensure requirements as graduates of approved dental schools or colleges. It is the purpose of this section to provide for the evaluation of foreign dental schools and the approval of those foreign dental schools that provide an education that is equivalent to that of similar accredited institutions in the United States and that adequately prepare their students for the practice of dentistry.

(b) The board shall be responsible for the approval of foreign dental schools based on standards established pursuant to subdivision (d). The board may contract with outside consultants or a national professional organization to survey and evaluate foreign dental schools. The consultant or organization shall report to the board regarding its findings in the survey and evaluation.

(c) The board shall establish a technical advisory group to review and comment upon the survey and evaluation of a foreign dental school contracted for pursuant to subdivision (b), prior to any final action by the board regarding certification of the foreign dental school. The technical advisory group shall be selected by the board and shall consist of four dentists, two of whom shall be selected from a list of five recognized United States dental educators recommended by the foreign school seeking approval. None of the members of the technical advisory group shall be affiliated with the school seeking certification.

(d) Any foreign dental school that wishes to be approved pursuant to this section shall make application to the board for this approval, which shall be based upon a finding that the educational program of the foreign dental school is equivalent to that of similar accredited institutions in the United States and adequately prepares its students for the practice of dentistry. Curriculum, faculty qualifications, student attendance, plant and facilities, and other relevant factors shall be reviewed and evaluated. The board, with the cooperation of the technical advisory group, shall identify by rule the standards and review procedures and methodology to be used in the approval process consistent with this subdivision. The board shall not grant approval if deficiencies found are of such magnitude as to prevent the students in the school from receiving an educational base suitable for the practice of dentistry.

(e) Periodic surveys and evaluations of all approved schools shall be made to ensure continued compliance with this section. Approval shall include provisional and full approval. The provisional form of approval shall be for a period determined by the board, not to exceed three years, and shall be granted to an institution, in accordance with rules established by the board, to provide reasonable time for the school seeking permanent approval to overcome deficiencies found by the board. Prior to the expiration of a provisional approval and before the full approval is granted, the school shall be required to submit evidence that deficiencies noted at the time of initial application have been remedied. A school granted full approval shall provide evidence of continued compliance with this section. In the event that the board denies approval or reapproval, the board shall give the school a specific listing of the deficiencies that caused the denial and the requirements for remedying the deficiencies, and shall permit the school, upon request, to demonstrate by satisfactory evidence, within 90 days, that it has remedied the deficiencies listed by the board.

(f) A school shall pay a registration fee established by rule of the board, not to exceed one thousand dollars ($1,000), at the time of application for approval and shall pay all reasonable costs and expenses the board incurs for the conduct of the approval survey.

(g) The board shall renew approval upon receipt of a renewal application, accompanied by a fee not to exceed five hundred dollars ($500). Each fully approved institution shall submit a renewal application every seven years. Any approval that is not renewed shall automatically expire.

(Added by Stats. 1997, Ch. 792, Sec. 4. Effective January 1, 1998.)



1636.6

The Legislature hereby finds and declares that in order to assure that the people of California receive the highest quality of dental care, dentists graduating from dental schools outside of the United States who apply for licensure in California must possess the same training and skills as applicants from schools that have been approved by the board. The Legislature further finds and declares that the current process for ensuring the adequacy of training of these applicants is deficient, that high numbers of foreign dental graduates are failing the restorative technique examination required in Section 1636, and that there are numerous repeat failures. The Legislature further finds and declares that while current law requires that a foreign dental graduate who fails the restorative technique examination is required to take a minimum of two years of additional training from a dental school approved by the board, only three of the five dental schools operating in California offer a two-year course of study for graduates of foreign dental schools.

Therefore, the Legislature hereby urges all dental schools in this state to provide in their curriculum a two-year course of study that may be utilized by graduates of foreign dental schools to attain the prerequisites for licensure in California.

(Added by Stats. 1997, Ch. 792, Sec. 6. Effective January 1, 1998.)






ARTICLE 2.4 - Oral and Maxillofacial Surgery

1638

(a) For purposes of this article, “oral and maxillofacial surgery” means the diagnosis and surgical and adjunctive treatment of diseases, injuries, and defects which involve both functional and esthetic aspects of the hard and soft tissues of the oral and maxillofacial region.

(b) Any person licensed under the Medical Practice Act (Chapter 5 (commencing with Section 2000)) as a physician and surgeon who possesses, or possessed, a license to practice dentistry in another state, but is not licensed to practice dentistry under this chapter may apply to the board on a form prescribed by the board for an oral and maxillofacial surgery permit.

(c) The board may issue an oral and maxillofacial surgery permit to an applicant who has furnished evidence satisfactory to the board that he or she is currently certified or eligible for certification in oral and maxillofacial surgery by a specialty board recognized by the Commission on Accreditation of the American Dental Association and holds a current license in good standing to practice medicine in the state.

(d) An application shall be accompanied by an application fee of one hundred fifty dollars ($150) and two classifiable sets of fingerprints on forms provided by the board.

(Added by Stats. 1991, Ch. 629, Sec. 1.)



1638.1

(a) (1) A person licensed pursuant to Section 1634 who wishes to perform elective facial cosmetic surgery shall first apply for and receive a permit to perform elective facial cosmetic surgery from the board.

(2) A permit issued pursuant to this section shall be valid for a period of two years and must be renewed by the permitholder at the time his or her license is renewed. Every six years, prior to renewal of the permitholder’s license and permit, the permitholder shall submit evidence acceptable to the credentialing committee that he or she has maintained continued competence to perform the procedures authorized by the permit. The credentialing committee may limit a permit consistent with paragraph (1) of subdivision (e) if it is not satisfied that the permitholder has established continued competence.

(b) The board may adopt regulations for the issuance of the permit that it deems necessary to protect the health, safety, and welfare of the public.

(c) A licensee may obtain a permit to perform elective facial cosmetic surgery by furnishing all of the following information on an application form approved by the board:

(1) Proof of successful completion of an oral and maxillofacial surgery residency program accredited by the Commission on Dental Accreditation of the American Dental Association.

(2) Proof that the applicant has satisfied the criteria specified in either subparagraph (A) or (B):

(A) (i) Is certified, or is a candidate for certification, by the American Board of Oral and Maxillofacial Surgery.

(ii) Submits to the board a letter from the program director of the accredited residency program, or from the director of a postresidency fellowship program accredited by the Commission on Dental Accreditation of the American Dental Association, stating that the licensee has the education, training, and competence necessary to perform the surgical procedures that the licensee has notified the board he or she intends to perform.

(iii) Submits documentation to the board of at least 10 operative reports from residency training or proctored procedures that are representative of procedures that the licensee intends to perform from both of the following categories:

(I) Cosmetic contouring of the osteocartilaginous facial structure, which may include, but is not limited to, rhinoplasty and otoplasty.

(II) Cosmetic soft tissue contouring or rejuvenation, which may include, but is not limited to, facelift, blepharoplasty, facial skin resurfacing, or lip augmentation.

(iv) Submits documentation to the board showing the surgical privileges the applicant possesses at any licensed general acute care hospital and any licensed outpatient surgical facility in this state.

(B) (i) Has been granted privileges by the medical staff at a licensed general acute care hospital to perform the surgical procedures set forth in paragraph (A) at that hospital.

(ii) Submits to the board the documentation described in clause (iii) of subparagraph (A).

(3) Proof that the applicant is on active status on the staff of a general acute care hospital and maintains the necessary privileges based on the bylaws of the hospital to maintain that status.

(d) The application shall be accompanied by an application fee of five hundred dollars ($500) for an initial permit. The fee to renew a permit shall be two hundred dollars ($200).

(e) (1) The board shall appoint a credentialing committee to review the qualifications of each applicant for a permit. Upon completion of the review of an applicant, the committee shall make a recommendation to the board on whether to issue or not issue a permit to the applicant. The permit may be unqualified, entitling the permitholder to perform any facial cosmetic surgical procedure authorized by this section, or it may contain limitations if the credentialing committee is not satisfied that the applicant has the training or competence to perform certain classes of procedures, or if the applicant has not requested to be permitted for all procedures authorized by this section.

(2) The credentialing committee shall be comprised of five members, as follows:

(A) A physician and surgeon with a specialty in plastic and reconstructive surgery who maintains active status on the staff of a licensed general acute care hospital in this state.

(B) A physician and surgeon with a specialty in otolaryngology who maintains active status on the staff of a licensed general acute care hospital in this state.

(C) Three oral and maxillofacial surgeons licensed by the board who are board certified by the American Board of Oral and Maxillofacial Surgeons, and who maintain active status on the staff of a licensed general acute care hospital in this state, at least one of whom shall be licensed as a physician and surgeon in this state. Two years after the effective date of this section, any oral and maxillofacial surgeon appointed to the committee who is not licensed as a physician and surgeon shall hold a permit pursuant to this section.

(3) The board shall solicit from the following organizations input and recommendations regarding members to be appointed to the credentialing committee:

(A) The Medical Board of California.

(B) The California Dental Association.

(C) The California Association of Oral and Maxillofacial Surgeons.

(D) The California Medical Association.

(E) The California Society of Plastic Surgeons.

(F) Any other source that the board deems appropriate.

(4) The credentialing committee shall meet at a time and place directed by the board to evaluate applicants for permits. A quorum of three members shall be required for the committee to consider applicants and make recommendations to the board.

(f) A licensee may not perform any elective, facial cosmetic surgical procedure except at a general acute care hospital, a licensed outpatient surgical facility, or an outpatient surgical facility accredited by the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), the American Association for Ambulatory Health Care (AAAHC), the Medicare program, or an accreditation agency approved by the Medical Board of California pursuant to subdivision (g) of Section 1248.1 of the Health and Safety Code.

(g) For purposes of this section, the following terms shall have the following meanings:

(1) “Elective cosmetic surgery” means any procedure defined as cosmetic surgery in subdivision (d) of Section 1367.63 of the Health and Safety Code, and excludes any procedure that constitutes reconstructive surgery, as defined in subdivision (c) of Section 1367.63 of the Health and Safety Code.

(2) “Facial” means those regions of the human body described in Section 1625 and in any regulations adopted pursuant to that section by the board.

(h) A holder of a permit issued pursuant to this section shall not perform elective facial cosmetic surgical procedures unless he or she has malpractice insurance or other financial security protection that would satisfy the requirements of Section 2216.2 and any regulations adopted thereunder.

(i) A holder of a permit shall comply with the requirements of subparagraph (D) of paragraph (2) of subdivision (a) of Section 1248.15 of the Health and Safety Code, and the reporting requirements specified in Section 2240, with respect to any surgical procedure authorized by this section, in the same manner as a physician and surgeon.

(j) Any violation of this section constitutes unprofessional conduct and is grounds for the revocation or suspension of the person’s permit, license, or both, or the person may be reprimanded or placed on probation. Proceedings initiated by the board under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(k) On or before January 1, 2009, and every four years thereafter, the board shall report to the Joint Committee on Boards, Commissions and Consumer Protection on all of the following:

(1) The number of persons licensed pursuant to Section 1634 who apply to receive a permit to perform elective facial cosmetic surgery from the board pursuant to subdivision (a).

(2) The recommendations of the credentialing committee to the board.

(3) The board’s action on recommendations received by the credentialing committee.

(4) The number of persons receiving a permit from the board to perform elective facial cosmetic surgery.

(5) The number of complaints filed by or on behalf of patients who have received elective facial cosmetic surgery by persons who have received a permit from the board to perform elective facial cosmetic surgery.

(6) Action taken by the board resulting from complaints filed by or on behalf of patients who have received elective facial cosmetic surgery by persons who have received a permit from the board to perform elective facial cosmetic surgery.

(Added by Stats. 2006, Ch. 909, Sec. 1. Effective January 1, 2007.)



1638.2

(a) Notwithstanding any other provision of law, a person licensed pursuant to Section 1634 who holds a permit to perform elective facial cosmetic surgery issued pursuant to this article may not perform elective facial cosmetic surgery on a patient, unless the patient has received, within 30 days prior to the elective facial cosmetic surgery procedure, and confirmed as up-to-date on the day of the procedure, an appropriate physical examination by, and written clearance for the procedure from, either of the following:

(1) A licensed physician and surgeon.

(2) A person licensed pursuant to Section 1634 who holds a permit to perform elective facial cosmetic surgery issued pursuant to this article.

(b) The physical examination described in subdivision (a) shall include the taking of an appropriate medical history.

(c) An appropriate medical history and physical examination done on the day of the procedure shall be presumed to be in compliance with subdivisions (a) and (b).

(d) A violation of this section shall not constitute a crime.

(Added by Stats. 2009, Ch. 509, Sec. 2. Effective January 1, 2010.)



1638.3

(a) The fee to renew an oral and maxillofacial surgery permit shall be the same as that for renewal of a dental license as determined under Section 1724.

(b) Every provision of this chapter applicable to a person licensed to practice dentistry shall apply to a person to whom a special permit is issued under this article.

(Added by Stats. 1991, Ch. 629, Sec. 1.)



1638.5

An oral and maxillofacial surgery permit shall be automatically suspended for any period of time during which the holder does not possess a current valid license to practice medicine in this state.

(Added by Stats. 1991, Ch. 629, Sec. 1.)



1638.7

The next occupational analysis of dental licensees and oral and maxillofacial facial surgeons pursuant to Section 139 shall include a survey of the training and practices of oral and maxillofacial surgeons and, upon completion of that analysis, a report shall be made to the Joint Committee on Boards, Commissions, and Consumer Protection regarding the findings.

(Amended by Stats. 2004, Ch. 33, Sec. 18. Effective April 13, 2004.)






ARTICLE 2.5 - Special Permits

1640

Any person meeting all the following eligibility requirements may apply for a special permit:

(a) Furnishing satisfactory evidence of having a pending contract with a California dental college approved by the board as a full-time professor, an associate professor, or an assistant professor.

(b) Furnishing satisfactory evidence of having graduated from a dental college approved by the board, or of having completed an advanced education program accredited by either the Commission on Dental Accreditation of the American Dental Association or a national accrediting body approved by the board.

(c) Furnishing satisfactory evidence of having been certified as a diplomate of a specialty board or, in lieu thereof, establishing his or her qualifications to take a specialty board examination or furnishing satisfactory evidence of having completed an advanced educational program in a discipline from a dental college approved by the board.

(d) Furnishing satisfactory evidence of successfully completing an examination in California law and ethics developed and administered by the board.

(e) Paying a fee for applications as provided by this chapter.

(Amended by Stats. 2012, Ch. 799, Sec. 2. Effective January 1, 2013.)



1640.1

As used in this article, the following definitions shall apply:

(a) “Specialty” means an area of dental practice approved by the American Dental Association and recognized by the board.

(b) “Discipline” means an advanced dental educational program in an area of dental practice not approved as a specialty by the American Dental Association; but offered from a dental college approved by the board.

(c) “Dental college approved by the board” means a dental school or college that is approved by the Commission on Dental Accreditation of the American Dental Association, that is accredited by a body that has a reciprocal accreditation agreement with that commission, or that has been approved by the Board of Dental Examiners through its own approval process.

(Added by Stats. 1999, Ch. 655, Sec. 8. Effective January 1, 2000.)



1640.2

(a) The board shall limit the number of special permits to practice in a discipline at a college to the number that may be properly administered and supervised by the board.

(b) The board shall allow a person who has held a special permit for at least the seven preceding years to enter into a part-time contract with a California dental college approved by the board, provided that the person notifies the board of this change and provides the board with a pending employment contract for part-time employment with a California dental college approved by the board.

(c) A holder of a special permit shall practice no more than one day per week in the school’s faculty practice.

(Amended by Stats. 2005, Ch. 534, Sec. 2. Effective January 1, 2006.)



1640.3

The board may issue a special permit to a dentist who does not meet the eligibility requirements pursuant to Section 1640 if he or she provides evidence of compliance with the following requirements to the board:

(a) A dentist shall satisfy either of the following conditions:

(1) The dentist’s expertise or skill is in a specialty area of dental practice approved by the American Dental Association and recognized by the board, and the board has received verification, in writing, from the dean of the dental school where a contract is pending, that the addition of this dentist to the faculty will benefit the students and the dental program.

(2)  Verification, in writing, from the dean of the dental school where a contract is pending, that the addition of this general dentist to the faculty will benefit the students and the dental program.

(b) A complete transcript of academic and clinical dental school records of the applicant is provided to the board.

(c) A legible, true copy of the dental diploma or dental degree conferred upon the applicant is provided to the board.

(d) A copy of the applicant’s valid dental license is provided to the board.

(e)  Satisfactory evidence of possessing a pending contract with a California dental college approved by the board as a full-time professor, associate professor, or as an assistant professor.

(f)  Satisfactory evidence that the applicant’s credentials were presented to the school’s faculty credentialing committee or similar faculty review committee and the dean of the dental school provides written acknowledgment that the applicant is an essential addition to the school’s faculty and strongly recommends to the dean that the applicant be offered an employment contract.

(g) The number of special permits issued by the board under paragraph (1) of subdivision (a) is no more than five permits per dental school. The number of special permits issued by the board under paragraph (2) of subdivision (a) is no more than five permits per dental school.

(h) The board is furnished with satisfactory evidence that the applicant has successfully completed an examination in California law and ethics developed and administered by the board.

(i) A fee for the application is paid as provided by this chapter.

(Added by Stats. 2005, Ch. 534, Sec. 3. Effective January 1, 2006.)



1642

Every person to whom a special permit is issued shall be entitled to practice in their recognized specialty or discipline at the dental college at which he or she is employed and its affiliated institutions as approved by the board on the following terms and conditions:

(a) The special permitholder shall file a copy of his or her employment contract with the board. The contract shall contain the following provision:

That the holder understands and acknowledges that when his or her full-time or part-time employment is terminated at the dental college, his or her special permit will be automatically revoked and that he or she will voluntarily surrender the permit to the board and will no longer be eligible to practice unless or until he or she has successfully passed the required licensure examination as provided in Article 2 (commencing with Section 1625).

(b) The holder shall be employed as a full-time or part-time professor, an associate professor, or as an assistant professor at a California dental college approved by the board. “Full-time employment” as used in this section means a minimum of four days per week. “Part-time employment” as used in this section, means a maximum of three days a week.

(c) The holder shall be subject to all the provisions of this chapter applicable to licensed dentists with the exception that the special permit shall be renewed annually.

(Amended by Stats. 2005, Ch. 534, Sec. 5. Effective January 1, 2006.)






ARTICLE 2.6 - Continuing Education

1645

(a) Effective with the 1974 license renewal period, if the board determines that the public health and safety would be served by requiring all holders of licenses under this chapter to continue their education after receiving a license, it may require, as a condition to the renewal thereof, that they submit assurances satisfactory to the board that they will, during the succeeding two-year period, inform themselves of the developments in the practice of dentistry occurring since the original issuance of their licenses by pursuing one or more courses of study satisfactory to the board or by other means deemed equivalent by the board.

The board shall adopt regulations providing for the suspension of the licenses at the end of the two-year period until compliance with the assurances provided for in this section is accomplished.

(b) The board may also, as a condition of license renewal, require licentiates to successfully complete a portion of the required continuing education hours in specific areas adopted in regulations by the board. The board may prescribe this mandatory coursework within the general areas of patient care, health and safety, and law and ethics. The mandatory coursework prescribed by the board shall not exceed fifteen hours per renewal period for dentists, and seven and one-half hours per renewal period for dental auxiliaries. Any mandatory coursework required by the board shall be credited toward the continuing education requirements established by the board pursuant to subdivision (a).

(c) For a retired dentist who provides only uncompensated care, the board shall not require more than 60 percent of the hours of continuing education that are required of other licensed dentists. Notwithstanding subdivision (b), all of the hours of continuing education as described in this subdivision shall be gained through courses related to the actual delivery of dental services to the patient or the community, as determined by the board. Nothing in this subdivision shall be construed to reduce any requirements imposed by the board pursuant to subdivision (b).

(d) The board shall report on the outcome of subdivision (c) pursuant to, and at the time of, its regular sunset review process, as provided in Section 1601.1.

(Amended by Stats. 2013, Ch. 299, Sec. 1. Effective January 1, 2014.)



1645.1

(a) By January 1, 2006, a person who holds a registered dental assistant license shall provide evidence of having successfully completed board-approved courses in radiation safety and coronal polishing. The length and content of the courses shall be governed by applicable board regulations. Failure to comply with this section shall result in automatic suspension of the license, which shall be reinstated upon the receipt of evidence that the licensee has successfully completed the required courses. Completion of the courses may be counted toward fulfillment of the continuing education requirements governed by Section 1645.

(b) The holder of an inactive registered dental assistant license is only required to comply with subdivision (a) as a condition of returning his or her license to active status.

(Amended by Stats. 2004, Ch. 909, Sec. 2. Effective September 30, 2004.)






ARTICLE 2.7 - Use of General Anesthesia

1646

“General anesthesia,” as used in this article, means a controlled state of depressed consciousness or unconsciousness, accompanied by partial or complete loss of protective reflexes, produced by a pharmacologic or nonpharmacologic method, or a combination thereof.

(Amended by Stats. 1986, Ch. 1382, Sec. 1.)



1646.1

(a) No dentist shall administer or order the administration of general anesthesia on an outpatient basis for dental patients unless the dentist either possesses a current license in good standing to practice dentistry in this state and holds a valid general anesthesia permit issued by the board or possesses a current permit under Section 1638 or 1640 and holds a valid general anesthesia permit issued by the board.

(b)  No dentist shall order the administration of general anesthesia unless the dentist is physically within the dental office at the time of the administration.

(c) A general anesthesia permit shall expire on the date provided in Section 1715 which next occurs after its issuance, unless it is renewed as provided in this article.

(d) This article does not apply to the administration of local anesthesia or to conscious-patient sedation.

(Amended by Stats. 1991, Ch. 629, Sec. 2.)



1646.2

(a) A dentist who desires to administer or order the administration of general anesthesia shall apply to the board on an application form prescribed by the board. The dentist must submit an application fee and produce evidence showing that he or she has successfully completed a minimum of one year of advanced training in anesthesiology and related academic subjects approved by the board, or equivalent training or experience approved by the board, beyond the undergraduate school level.

(b) The application for a permit shall include documentation that equipment and drugs required by the board are on the premises.

(Amended by Stats. 1989, Ch. 651, Sec. 2.)



1646.3

Any dentist holding a permit shall maintain medical history, physical evaluation, and general anesthesia records as required by board regulations.

(Added by Stats. 1989, Ch. 651, Sec. 4.)



1646.4

(a) Prior to the issuance or renewal of a permit for the use of general anesthesia, the board may, at its discretion, require an onsite inspection and evaluation of the licentiate and the facility, equipment, personnel, and procedures utilized by the licentiate. The permit of any dentist who has failed an onsite inspection and evaluation shall be automatically suspended 30 days after the date on which the board notifies the dentist of the failure, unless within that time period the dentist has retaken and passed an onsite inspection and evaluation. Every dentist issued a permit under this article shall have an onsite inspection and evaluation at least once every five years. Refusal to submit to an inspection shall result in automatic denial or revocation of the permit.

(b) The board may contract with public or private organizations or individuals expert in dental outpatient general anesthesia to perform onsite inspections and evaluations. The board may not, however, delegate its authority to issue permits or to determine the persons or facilities to be inspected.

(Amended by Stats. 2005, Ch. 539, Sec. 1. Effective January 1, 2006.)



1646.5

A permittee shall be required to complete 24 hours of approved courses of study related to general anesthesia as a condition of renewal of a permit. Those courses of study shall be credited toward any continuing education required by the board pursuant to Section 1645.

(Amended by Stats. 2005, Ch. 539, Sec. 2. Effective January 1, 2006.)



1646.6

(a) The application fee for a permit or renewal under this article shall not exceed two hundred fifty dollars ($250).

(b) The fee for an onsite inspection shall not exceed three hundred fifty dollars ($350).

(c) It is the intent of the Legislature that fees established pursuant to this section be equivalent to administration and enforcement costs incurred by the board in carrying out this article.

(d) At the discretion of the board, the fee for onsite inspection may be collected and retained by a contractor engaged pursuant to subdivision (b) of Section 1646.4.

(Added by renumbering Section 1646.7 by Stats. 1989, Ch. 651, Sec. 8.)



1646.7

(a) A violation of this article constitutes unprofessional conduct and is grounds for the revocation or suspension of the dentist’s permit, license, or both, or the dentist may be reprimanded or placed on probation.

(b) A violation of any provision of this article or Section 1682 is grounds for suspension or revocation of the physician’s and surgeon’s permit issued pursuant to this article by the Dental Board of California. The exclusive enforcement authority against a physician and surgeon by the Dental Board of California shall be to suspend or revoke the permit issued pursuant to this article. The Dental Board of California shall refer a violation of this article by a physician and surgeon to the Medical Board of California for its consideration as unprofessional conduct and further action, if deemed necessary by the Medical Board of California, pursuant to Chapter 5 (commencing with Section 2000). A suspension or revocation of a physician and surgeon’s permit by the Dental Board of California pursuant to this article shall not constitute a disciplinary proceeding or action for any purpose except to permit the initiation of an investigation or disciplinary action by the Medical Board of California as authorized by Section 2220.5.

(c) The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the Dental Board of California shall have all the powers granted therein.

(Amended (as amended by Stats. 1999, Ch. 177, Sec. 1) by Stats. 2001, Ch. 728, Sec. 6. Effective January 1, 2002.)



1646.8

Nothing in this chapter shall be construed to authorize a dentist to administer or directly supervise the administration of general anesthesia for reasons other than dental treatment, as defined in Section 1625.

(Added by renumbering Section 1646.10 by Stats. 1989, Ch. 651, Sec. 11.)



1646.9

(a) Notwithstanding any other provision of law, including, but not limited to, Section 1646.1, a physician and surgeon licensed pursuant to Chapter 5 (commencing with Section 2000) may administer general anesthesia in the office of a licensed dentist for dental patients, without regard to whether the dentist possesses a permit issued pursuant to this article, if both of the following conditions are met:

(1) The physician and surgeon possesses a current license in good standing to practice medicine in this state.

(2) The physician and surgeon holds a valid general anesthesia permit issued by the Dental Board of California pursuant to subdivision (b).

(b) (1) A physician and surgeon who desires to administer general anesthesia as set forth in subdivision (a) shall apply to the Dental Board of California on an application form prescribed by the board and shall submit all of the following:

(A) The payment of an application fee prescribed by this article.

(B) Evidence satisfactory to the Medical Board of California showing that the applicant has successfully completed a postgraduate residency training program in anesthesiology that is recognized by the American Council on Graduate Medical Education, as set forth in Section 2079.

(C) Documentation demonstrating that all equipment and drugs required by the Dental Board of California are possessed by the applicant and shall be available for use in any dental office in which he or she administers general anesthesia.

(D) Information relative to the current membership of the applicant on hospital medical staffs.

(2) Prior to issuance or renewal of a permit pursuant to this section, the Dental Board of California may, at its discretion, require an onsite inspection and evaluation of the facility, equipment, personnel, including, but not limited to, the physician and surgeon, and procedures utilized. At least one of the persons evaluating the procedures utilized by the physician and surgeon shall be a licensed physician and surgeon expert in outpatient general anesthesia who has been authorized or retained under contract by the Dental Board of California for this purpose.

(3) The permit of a physician and surgeon who has failed an onsite inspection and evaluation shall be automatically suspended 30 days after the date on which the board notifies the physician and surgeon of the failure unless within that time period the physician and surgeon has retaken and passed an onsite inspection and evaluation. Every physician and surgeon issued a permit under this article shall have an onsite inspection and evaluation at least once every six years. Refusal to submit to an inspection shall result in automatic denial or revocation of the permit.

(Amended by Stats. 2007, Ch. 210, Sec. 1. Effective January 1, 2008.)






ARTICLE 2.8 - Use of Conscious Sedation

1647

(a) The Legislature finds and declares that a commendable patient safety record has been maintained in the past by dentists and those other qualified providers of anesthesia services who, pursuant to a dentist’s authorization, administer patient sedation, and that the increasing number of pharmaceuticals and techniques used to administer them for patient sedation require additional regulation to maintain patient safety in the future.

(b) The Legislature further finds and declares all of the following:

(1) That previous laws enacted in 1980 contained separate and distinct definitions for general anesthesia and the state of consciousness.

(2) That in dental practice, there is a continuum of sedation used which cannot be adequately defined in terms of consciousness and general anesthesia.

(3) That the administration of sedation through this continuum results in different states of consciousness that may or may not be predictable in every instance.

(4) That in most instances, the level of sedation will result in a predictable level of consciousness during the entire time of sedation.

(c) The Legislature further finds and declares that the educational standards presently required for general anesthesia should be required when the degree of sedation in the continuum of sedation is such that there is a reasonable possibility that loss of consciousness may result, even if unintended. These degrees of sedation have been referred to as “deep sedation” and “light general anesthesia” in dental literature. However, achieving the degree of sedation commonly referred to as “light conscious sedation,” where a margin of safety exists wide enough to render unintended loss of consciousness unlikely, requires educational standards appropriate to the administration of the resulting predictable level of consciousness.

(Amended by Stats. 2005, Ch. 539, Sec. 3. Effective January 1, 2006.)



1647.1

(a) As used in this article, “conscious sedation” means a minimally depressed level of consciousness produced by a pharmacologic or nonpharmacologic method, or a combination thereof, that retains the patient’s ability to maintain independently and continuously an airway, and respond appropriately to physical stimulation or verbal command.

“Conscious sedation” does not include the administration of oral medications or the administration of a mixture of nitrous oxide and oxygen, whether administered alone or in combination with each other.

(b) The drugs and techniques used in conscious sedation shall have a margin of safety wide enough to render unintended loss of consciousness unlikely. Further, patients whose only response is reflex withdrawal from painful stimuli shall not be considered to be in a state of conscious sedation.

(c) For the very young or handicapped individual, incapable of the usually expected verbal response, a minimally depressed level of consciousness for that individual should be maintained.

(Amended by Stats. 2005, Ch. 539, Sec. 4. Effective January 1, 2006.)



1647.2

(a) No dentist shall administer or order the administration of, conscious sedation on an outpatient basis for dental patients unless one of the following conditions is met:

(1) The dentist possesses a current license in good standing to practice dentistry in California and either holds a valid general anesthesia permit or obtains a permit issued by the board authorizing the dentist to administer conscious sedation.

(2) The dentist possesses a current permit under Section 1638 or 1640 and either holds a valid anesthesia permit or obtains a permit issued by the board authorizing the dentist to administer conscious sedation.

(b) A conscious sedation permit shall expire on the date specified in Section 1715 which next occurs after its issuance, unless it is renewed as provided in this article.

(c) This article shall not apply to the administration of local anesthesia or to general anesthesia.

(d) A dentist who orders the administration of conscious sedation shall be physically present in the treatment facility while the patient is sedated.

(Amended by Stats. 2005, Ch. 539, Sec. 5. Effective January 1, 2006.)



1647.3

(a) A dentist who desires to administer or order the administration of conscious sedation, shall apply to the board on an application form prescribed by the board. The dentist shall submit an application fee and produce evidence showing that he or she has successfully completed a course of training in conscious sedation that meets the requirements of subdivision (c).

(b) The application for a permit shall include documentation that equipment and drugs required by the board are on the premises.

(c) A course in the administration of conscious sedation shall be acceptable if it meets all of the following as approved by the board:

(1) Consists of at least 60 hours of instruction.

(2) Requires satisfactory completion of at least 20 cases of administration of conscious sedation for a variety of dental procedures.

(3) Complies with the requirements of the Guidelines for Teaching the Comprehensive Control of Anxiety and Pain in Dentistry of the American Dental Association.

(Amended by Stats. 2005, Ch. 539, Sec. 6. Effective January 1, 2006.)



1647.5

A permittee shall be required to complete 15 hours of approved courses of study related to conscious sedation as a condition of renewal of a permit. Those courses of study shall be credited toward any continuing education required by the board pursuant to Section 1645.

(Added by Stats. 1989, Ch. 526, Sec. 4.)



1647.6

A physical evaluation and medical history shall be taken before the administration of conscious sedation. Any dentist holding a permit shall maintain records of the physical evaluation, medical history, and conscious sedation procedures used as required by board regulations.

(Added by Stats. 1989, Ch. 526, Sec. 5.)



1647.7

(a) Prior to the issuance or renewal of a permit to administer conscious sedation, the board may, at its discretion, require an onsite inspection and evaluation of the licentiate and the facility, equipment, personnel, and procedures utilized by the licentiate. The permit of any dentist who has failed an onsite inspection and evaluation shall be automatically suspended 30 days after the date on which the board notifies the dentist of the failure unless, within that time period, the dentist has retaken and passed an onsite inspection and evaluation. Every dentist issued a permit under this article shall have an onsite inspection and evaluation at least once in every six years. Refusal to submit to an inspection shall result in automatic denial or revocation of the permit.

(b) An applicant who has successfully completed the course required by Section 1647.3 may be granted a one-year temporary permit by the board prior to the onsite inspection and evaluation. Failure to pass the inspection and evaluation shall result in the immediate and automatic termination of the temporary permit.

(c) The board may contract with public or private organizations or individuals expert in dental outpatient conscious sedation to perform onsite inspections and evaluations. The board may not, however, delegate its authority to issue permits or to determine the persons or facilities to be inspected.

(Added by Stats. 1989, Ch. 526, Sec. 6.)



1647.8

(a) The application fee for a permit or renewal under this article shall not exceed two hundred fifty dollars ($250).

(b) The fee for an onsite inspection shall not exceed three hundred fifty dollars ($350).

(c) It is the intent of the Legislature that the board hire sufficient staff to administer the program and that the fees established pursuant to this section be equivalent to administration and enforcement costs incurred by the board in carrying out this article.

(Added by Stats. 1989, Ch. 526, Sec. 7.)



1647.9

A violation of any provision of this article constitutes unprofessional conduct and is grounds for the revocation or suspension of the dentist’s permit, license, or both, or the dentist may be reprimanded or placed on probation. The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Added by Stats. 1989, Ch. 526, Sec. 8.)






ARTICLE 2.85 - Use of Oral Conscious Sedation for Pediatric Patients

1647.10

As used in this article:

(a) “Oral conscious sedation” means a minimally depressed level of consciousness produced by oral medication that retains the patient’s ability to maintain independently and continuously an airway, and respond appropriately to physical stimulation or verbal command.

(1) The drugs and techniques used in oral conscious sedation shall have a margin of safety wide enough to render unintended loss of consciousness unlikely. Further, patients whose only response is reflex withdrawal from painful stimuli would not be considered to be in a state of oral conscious sedation.

(2) For very young or handicapped individuals, incapable of the usually expected verbal response, a minimally depressed level of consciousness should be maintained.

(b) “Minor patient” means a dental patient under the age of 13 years.

(c) “Certification” means the issuance of a certificate to a dentist licensed by the board who provides the board with his or her name, and the location where the administration of oral conscious sedation will occur, and fulfills the requirements specified in Sections 1647.12 and 1647.13.

(Amended by Stats. 2005, Ch. 539, Sec. 8. Effective January 1, 2006.)



1647.11

(a) Notwithstanding subdivision (a) of Section 1647.2, a dentist may not administer oral conscious sedation on an outpatient basis to a minor patient unless one of the following conditions is met:

(1) The dentist possesses a current license in good standing to practice dentistry in California and either holds a valid general anesthesia permit, conscious sedation permit, or has been certified by the board, pursuant to Section 1647.12, to administer oral sedation to minor patients.

(2) The dentist possesses a current permit issued under Section 1638 or 1640 and either holds a valid general anesthesia permit, or conscious sedation permit, or possesses a certificate as a provider of oral conscious sedation to minor patients in compliance with, and pursuant to, this article.

(b) Certification as a provider of oral conscious sedation to minor patients expires at the same time the license or permit of the dentist expires unless renewed at the same time the dentist’s license or permit is renewed after its issuance, unless certification is renewed as provided in this article.

(c) This article shall not apply to the administration of local anesthesia or a mixture of nitrous oxide and oxygen or to the administration, dispensing, or prescription of postoperative medications.

(Amended by Stats. 2005, Ch. 539, Sec. 9. Effective January 1, 2006.)



1647.12

A dentist who desires to administer, or order the administration of, oral conscious sedation for minor patients, who does not hold a general anesthesia permit, as provided in Sections 1646.1 and 1646.2, or a conscious sedation permit, as provided in Sections 1647.2 and 1647.3, shall register his or her name with the board on a board-prescribed registration form. The dentist shall submit the registration fee and evidence showing that he or she satisfies any of the following requirements:

(a) Satisfactory completion of a postgraduate program in oral and maxillofacial surgery or pediatric dentistry approved by either the Commission on Dental Accreditation or a comparable organization approved by the board.

(b) Satisfactory completion of a periodontics or general practice residency or other advanced education in a general dentistry program approved by the board.

(c) Satisfactory completion of a board-approved educational program on oral medications and sedation.

(Amended by Stats. 2005, Ch. 539, Sec. 10. Effective January 1, 2006.)



1647.13

A certificate holder shall be required to complete a minimum of 7 hours of approved courses of study related to oral conscious sedation of minor patients as a condition of certification renewal as an oral conscious sedation provider. Those courses of study shall be accredited toward any continuing education required by the board pursuant to Section 1645.

(Added by Stats. 1998, Ch. 513, Sec. 1. Effective January 1, 1999.)



1647.14

(a) A physical evaluation and medical history shall be taken before the administration of, oral conscious sedation to a minor. Any dentist who administers, or orders the administration of, oral conscious sedation to a minor shall maintain records of the physical evaluation, medical history, and oral conscious sedation procedures used as required by the board regulations.

(b) A dentist who administers, or who orders the administration of, oral conscious sedation for a minor patient shall be physically present in the treatment facility while the patient is sedated and shall be present until discharge of the patient from the facility.

(c) The drugs and techniques used in oral conscious sedation to minors shall have a margin of safety wide enough to render unintended loss of consciousness unlikely.

(Amended by Stats. 2005, Ch. 539, Sec. 11. Effective January 1, 2006.)



1647.15

The fee for an application for initial certification or renewal under this article shall not exceed the amount necessary to cover administration and enforcement costs incurred by the board in carrying out this article. The listed fee may be prorated based upon the date of the renewal of the dentist’s license or permit.

(Added by Stats. 1998, Ch. 513, Sec. 1. Effective January 1, 1999.)



1647.16

Any office in which oral conscious sedation of minor patients is conducted pursuant to this article shall, unless otherwise provided by law, meet the facilities and equipment standards set forth by the board in regulation.

(Added by Stats. 1998, Ch. 513, Sec. 1. Effective January 1, 1999.)



1647.17

A violation of any provision of this article constitutes unprofessional conduct and is grounds for the revocation or suspension of the dentist’s permit, certificate, license, or all three, or the dentist may be reprimanded or placed on probation. The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part I of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Added by Stats. 1998, Ch. 513, Sec. 1. Effective January 1, 1999.)






ARTICLE 2.86 - Use of Oral Conscious Sedation for Adult Patients

1647.18

As used in this article, the following terms have the following meanings:

(a) “Adult patient” means a dental patient 13 years of age or older.

(b) “Certification” means the issuance of a certificate to a dentist licensed by the board who provides the board with his or her name and the location at which the administration of oral conscious sedation will occur, and fulfills the requirements specified in Sections 1647.12 and 1647.13.

(c) “Oral conscious sedation” means a minimally depressed level of consciousness produced by oral medication that retains the patient’s ability to maintain independently and continuously an airway, and respond appropriately to physical stimulation or verbal command. “Oral conscious sedation” does not include dosages less than or equal to the single maximum recommended dose that can be prescribed for home use.

(1) The drugs and techniques used in oral conscious sedation shall have a margin of safety wide enough to render unintended loss of consciousness unlikely. Further, patients whose only response is reflex withdrawal from painful stimuli would not be considered to be in a state of oral conscious sedation.

(2) For the handicapped individual, incapable of the usually expected verbal response, a minimally depressed level of consciousness for that individual should be maintained.

(Added by Stats. 2005, Ch. 539, Sec. 12. Effective January 1, 2006.)



1647.19

(a) Notwithstanding subdivision (a) of Section 1647.2, a dentist may not administer oral conscious sedation on an outpatient basis to an adult patient unless the dentist possesses a current license in good standing to practice dentistry in California, and one of the following conditions is met:

(1) The dentist holds a valid general anesthesia permit, holds a conscious sedation permit, has been certified by the board, pursuant to Section 1647.20, to administer oral sedation to adult patients, or has been certified by the board, pursuant to Section 1647.12, to administer oral conscious sedation to minor patients.

(2) The dentist possesses a current permit issued under Section 1638 or 1640 and either holds a valid general anesthesia permit, or conscious sedation permit, or possesses a certificate as a provider of oral conscious sedation to adult patients in compliance with, and pursuant to, this article.

(b) Certification as a provider of oral conscious sedation to adult patients expires at the same time the license or permit of the dentist expires unless renewed at the same time the dentist’s license or permit is renewed after its issuance, unless certification is renewed as provided in this article.

(c) This article shall not apply to the administration of local anesthesia or a mixture of nitrous oxide and oxygen, or to the administration, dispensing, or prescription of postoperative medications.

(Added by Stats. 2005, Ch. 539, Sec. 12. Effective January 1, 2006.)



1647.20

A dentist who desires to administer, or order the administration of, oral conscious sedation for adult patients, who does not hold a general anesthesia permit, as provided in Sections 1646.1 and 1646.2, does not hold a conscious sedation permit, as provided in Sections 1647.2 and 1647.3, and has not been certified by the board, pursuant to Section 1647.12, to administer oral conscious sedation to minor patients, shall register his or her name with the board on a registration form prescribed by the board. The dentist shall submit the registration fee and evidence showing that he or she satisfies any of the following requirements:

(a) Satisfactory completion of a postgraduate program in oral and maxillofacial surgery approved by either the Commission on Dental Accreditation or a comparable organization approved by the board.

(b) Satisfactory completion of a periodontics or general practice residency or other advanced education in a general dentistry program approved by the board.

(c) Satisfactory completion of a board-approved educational program on oral medications and sedation.

(d) For an applicant who has been using oral conscious sedation in connection with the treatment of adult patients, submission of documentation as required by the board of 10 cases of oral conscious sedation satisfactorily performed by the applicant on adult patients in any three-year period ending no later than December 31, 2005.

(Added by Stats. 2005, Ch. 539, Sec. 12. Effective January 1, 2006.)



1647.21

A certificate holder shall be required to complete a minimum of seven hours of approved courses of study related to oral conscious sedation of adult patients as a condition of certification renewal as an oral conscious sedation provider. Those courses of study shall be accredited toward any continuing education required by the board pursuant to Section 1645.

(Added by Stats. 2005, Ch. 539, Sec. 12. Effective January 1, 2006.)



1647.22

(a) A physical evaluation and medical history shall be taken before the administration of oral conscious sedation to an adult. Any dentist who administers, or orders the administration of, oral conscious sedation to an adult shall maintain records of the physical evaluation, medical history, and oral conscious sedation procedures used as required by the board regulations.

(b) A dentist who administers, or who orders the administration of, oral conscious sedation for an adult patient shall be physically present in the treatment facility while the patient is sedated, and shall be present until discharge of the patient from the facility.

(c) The drugs and techniques used in oral conscious sedation to adults shall have a margin of safety wide enough to render unintended loss of consciousness unlikely.

(Added by Stats. 2005, Ch. 539, Sec. 12. Effective January 1, 2006.)



1647.23

The fee for an application for initial certification or renewal under this article shall not exceed the amount necessary to cover administration and enforcement costs incurred by the board in carrying out this article. The listed fee may be prorated based upon the date of the renewal of the dentist’s license or permit.

(Added by Stats. 2005, Ch. 539, Sec. 12. Effective January 1, 2006.)



1647.24

Any office in which oral conscious sedation of adult patients is conducted pursuant to this article shall, unless otherwise provided by law, meet the facilities and equipment standards set forth by the board in regulation.

(Added by Stats. 2005, Ch. 539, Sec. 12. Effective January 1, 2006.)



1647.25

A violation of any provision of this article constitutes unprofessional conduct and is grounds for the revocation or suspension of the dentist’s permit, certificate, license, or all three, or the dentist may be reprimanded or placed on probation. The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part I of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Added by Stats. 2005, Ch. 539, Sec. 12. Effective January 1, 2006.)



1647.26

The sum of forty-seven thousand dollars ($47,000) is hereby appropriated for the 2005–06 fiscal year from the State Dentistry Fund to the Department of Consumer Affairs for the purpose of processing applications for adult conscious sedation certificates pursuant to this article.

(Added by Stats. 2005, Ch. 539, Sec. 12. Effective January 1, 2006.)






ARTICLE 2.9 - Dental Restorative Materials

1648.10

(a) The Board of Dental Examiners of California shall develop and distribute a fact sheet describing and comparing the risks and efficacy of the various types of dental restorative materials that may be used to repair a dental patient’s oral condition or defect. The fact sheet shall include:

(1) A description of the groups of materials that are available to the profession for restoration of an oral condition or defect.

(2) A comparison of the relative benefits and detriments of each group of materials.

(3) A comparison of the cost considerations associated with each group of materials.

(4) A reference to encourage discussion between patient and dentist regarding materials and to inform the patient of his or her options.

(b) The fact sheet shall be made available by the Board of Dental Examiners of California to all licensed dentists.

(c) The Board of Dental Examiners of California shall update the fact sheet described in subdivision (a) as determined necessary by the board.

(Added by Stats. 1992, Ch. 801, Sec. 1. Effective January 1, 1993.)



1648.15

The fact sheet set forth by Section 1648.10 shall be provided by a dentist to every new patient and to patients of record prior to the performance of dental restoration work. The dentist needs to provide the fact sheet to each patient only once pursuant to the previous requirements of this section. An acknowledgment of the receipt of the fact sheet by the patient shall be signed by the patient and a copy of it shall be placed in the patient’s dental record. If updates to the fact sheet are made by the board, the updated fact sheet shall be given to patients in the manner provided above. A dentist shall also provide the fact sheet to the patient upon request.

(Added by Stats. 2001, Ch. 532, Sec. 13. Effective January 1, 2002.)



1648.20

(a) This article shall not apply to any surgical, endodontic, periodontic, or orthodontic dental procedure in which dental restorative materials are not used.

(b) For purposes of this article, “dental restorative materials” means any structure or device placed into a patient’s mouth with the intent that it remain there for an indefinite period beyond the completion of the dental procedure, including material used for filling cavities in, or rebuilding or repairing the organic structure of, a tooth or teeth, but excluding synthesized structures or devices intended to wholly replace an extracted tooth or teeth, such as implants.

(Amended by Stats. 2002, Ch. 1150, Sec. 3. Effective January 1, 2003.)






ARTICLE 3 - Registration

1650

Every person who is now or hereafter licensed to practice dentistry in this state shall register on forms prescribed by the board, his or her place of practice with the Executive Officer of the State Board of Dental Examiners, or, if he or she has more than one place of practice, all of the places of practice, or, if he or she has no place of practice, to so notify the executive officer of the board. A person licensed by the board shall register with the executive officer within 30 days after the date of his or her license.

(Amended by Stats. 1984, Ch. 47, Sec. 9. Effective March 21, 1984.)



1651

Any dentist who removes his place of practice shall register each change made by him within one month after making said change. In the event any licensed dentist fails to notify the board of any change in the address of his place of practice within the time prescribed by this section, the board shall not renew such person’s license until the penalty fixed by this chapter is paid. An applicant for renewal of a license to practice dentistry shall specify in his application whether he has changed the address of his place of practice, and if so, the date of such change, and the board may accept such statement as evidence of such fact.

(Amended by Stats. 1961, Ch. 947.)



1653

The secretary shall issue a certificate of registration for each licentiate hereunder and for each office registered by such licentiate. The license and certificate may be offered as primary evidence in all courts of the facts therein stated.

(Amended by Stats. 1939, Ch. 554.)



1654

Any licensed person who shall change his or her name according to law shall, within 10 days after that change, reregister with the executive officer of the board and the executive officer shall make a marginal note of the former name of the licentiate.

(Amended by Stats. 1984, Ch. 47, Sec. 10. Effective March 21, 1984.)



1655

Any failure on the part of any person holding such license to register it as directed for a period of six months after its issuance shall ipso facto work a forfeiture of his license, and it shall not be restored except upon the written application and payment to the board of the fee provided for restoration of license.

(Added by Stats. 1937, Ch. 415.)



1656

On and after January 1, 1985, every dentist licensed to practice dentistry in the state and any person working in a dentist’s office who operates dental radiographic equipment shall meet at least one of the following requirements:

(a) Pass a course, approved by the board, in radiation safety which includes theory and clinical application in radiographic technique. The board shall require the courses to be taught by persons qualified in radiographic technique and shall adopt regulations specifying the qualifications for course instructors.

(b) Have passed a radiation safety examination conducted by the board prior to January 1, 1985.

(Amended by Stats. 1984, Ch. 92, Sec. 1.)



1657

(a) For the purposes of this section, the following definitions shall apply:

(1) “Mobile dental unit” means a self-contained facility, which may include a trailer or van, in which dentistry is practiced that may be moved, towed, or transported from one location to another.

(2) “Portable dental unit” means a self-contained unit housing equipment used for providing dental treatment that is transported to, and used on a temporary basis at, nondental office locations.

(b) A mobile dental unit, or a dental practice that routinely uses portable dental units to provide treatment in nondental office locations, shall be registered and operated in accordance with regulations established by the board. These regulations shall not be designed to prevent or lessen competition in service areas. The regulations shall require the registrant to identify a licensed dentist responsible for the mobile dental unit or portable practice, and shall include, but shall not be limited to, requirements for availability of followup and emergency care, maintenance and availability of provider and patient records, and treatment information to be provided to patients and other appropriate parties. A mobile dental unit, or a dental practice using portable dental units, registered and operated in accordance with the board’s regulations and that has paid the fees established by the board, including a mobile dental unit registered for the purpose specified in subdivision (e), shall otherwise be exempt from this article and Article 3.5 (commencing with Section 1658).

(c) A mobile service unit, as defined in subdivision (b) of Section 1765.105 of the Health and Safety Code, and a mobile dental unit or portable dental unit operated by an entity that is exempt from licensure pursuant to subdivision (b), (c), or (h) of Section 1206 of the Health and Safety Code, are exempt from this article and Article 3.5 (commencing with Section 1658). Notwithstanding this exemption, the owner or operator of the mobile unit shall notify the board within 60 days of the date on which dental services are first delivered in the mobile unit, or the date on which the mobile unit’s application pursuant to Section 1765.130 of the Health and Safety Code is approved, whichever is earlier.

(d) A licensee practicing in a mobile unit described in subdivision (c) is not subject to subdivision (b) as to that mobile unit.

(e) Notwithstanding Section 1625, a licensed dentist shall be permitted to operate a mobile dental unit provided by his or her property and casualty insurer as a temporary substitute site for the practice registered by him or her pursuant to Section 1650 as long as both of the following apply:

(1) The licensed dentist’s registered place of practice has been rendered and remains unusable due to loss or calamity.

(2) The licensee’s insurer registers the mobile dental unit with the board in compliance with subdivision (b).

(Amended by Stats. 2013, Ch. 624, Sec. 1. Effective January 1, 2014.)






ARTICLE 3.5 - Additional Offices

1658

(a) When a licensee desires to have more than one place of practice, he or she shall, prior to the opening of the additional office, apply to the board, pay the fee required by this chapter, and receive permission in writing from the board to have the additional place of practice.

“Place of practice” means any dental office where any act of dentistry is practiced as defined by Section 1625, and includes a place of practice in which the applicant holds any proprietary interest of any nature whatsoever, or in which he or she holds any right to participate in the management or control thereof. A dentist who is the lessor of a dental office shall not be deemed to hold a proprietary interest in that place of practice, unless he or she is entitled to participate in the management or control of the dentistry practiced there.

(b) This section shall not apply to a licensee who practices dentistry outside his or her registered place of practice in any of the following places:

(1) Facilities licensed by the State Department of Health Services.

(2) Licensed health facilities as defined in Section 1250 of the Health and Safety Code.

(3) Clinics that are licensed under subdivision (a) of Section 1204 of, or that are exempt from licensure under subdivision (b), (c), or (h) of Section 1206 of, the Health and Safety Code.

(4) Licensed community care facilities as defined in Section 1502 of the Health and Safety Code.

(5) Schools of any grade level, whether public or private.

(6) Public institutions, including, but not limited to, federal, state, and local penal and correctional facilities.

(7) Mobile units that are operated by a public or governmental agency or a nonprofit or charitable organization and are approved by the board, provided that the mobile units meet all statutory or regulatory requirements.

(8) The home of a nonambulatory patient when a physician or registered nurse has provided a written note that the patient is unable to visit a dental office.

(Amended by Stats. 2005, Ch. 22, Sec. 1. Effective January 1, 2006.)



1658.1

Nothing in this chapter shall be construed to prohibit a licensed dentist from maintaining more than one dental office in this state if all of the following conditions are met:

(a) In addition to any existing legal responsibility or liability, a dentist maintaining more than one office shall assume legal responsibility and liability for the dental services rendered in each of the offices maintained by the dentist.

(b) A dentist maintaining more than one office shall ensure that each office is in compliance with the supervision requirements of this chapter.

(c) A dentist maintaining more than one office shall post, in an area which is likely to be seen by all patients who use the facility, a sign with the dentist’s name, mailing address, telephone number, and dental license number.

(Repealed and added by Stats. 2000, Ch. 224, Sec. 2. Effective January 1, 2001.)



1658.2

(a) “Additional place of practice,” as used in this article, means any place of practice that increases the number of places of practice of the applicant, and includes an additional office that the applicant proposes to originally establish, either individually or in association with another, as well as an established place of practice that the applicant acquires or proposes to acquire, in whole or in part, by purchase, repossession, reassignment, gift, devise, bequest, or operation of law, except as otherwise provided in this article.

(b) A practice location described in subdivision (b) of Section 1658 does not constitute an additional place of practice.

(Amended by Stats. 2004, Ch. 347, Sec. 4. Effective January 1, 2005.)



1658.3

Nothing in this article shall limit or authorize the board to limit the number of additional places of practice authorized by the board, which are in operation on October 1, 1961, and which conform to the provisions of this article, nor prevent or limit a licensee from acquiring from his parent, by sale, transfer, assignment, gift, succession, bequest, or operation of law, whether heretofore or hereafter made, prior to January 1, 1968 or the effective date of the amendments to this section enacted by the Legislature at the 1967 Regular Session, whichever date occurs later, and from operating any additional office or offices of his parent so acquired.

(Amended by Stats. 1967, Ch. 1402.)



1658.4

The transfer after October 1, 1961, of any additional office from one licentiate to another, other than as authorized by this article, shall terminate the privilege of operating such additional office.

(Added by Stats. 1961, Ch. 947.)



1658.5

The transfer of the location of one additional office to a new location within the same county shall not be considered the establishment of a new additional office.

(Added by Stats. 1961, Ch. 947.)



1658.6

Failure to comply with the provisions of this article relating to the operation of additional offices shall be a ground for the suspension or revocation of the permission granted by the board to operate such additional office.

(Added by Stats. 1961, Ch. 947.)



1658.7

The board shall have the power to carry out the provisions of this article by uniform rules and regulations.

(Added by Stats. 1961, Ch. 947.)



1658.8

Notwithstanding any other provision of this chapter, a licensed dentist may operate a mobile dental unit provided by his or her property and casualty insurer as a temporary substitute site for the practice registered by him or her pursuant to Section 1650, if both of the following requirements are met:

(a) The licensee’s registered place of practice has been rendered and remains unusable due to loss or calamity.

(b) The licensee’s insurer registers the unit with the board in compliance with Section 1657.

(Added by Stats. 2004, Ch. 464, Sec. 4. Effective January 1, 2005.)






ARTICLE 4 - Suspension and Revocation of Licenses

1670

Any licentiate may have his license revoked or suspended or be reprimanded or be placed on probation by the board for unprofessional conduct, or incompetence, or gross negligence, or repeated acts of negligence in his or her profession, or for the issuance of a license by mistake, or for any other cause applicable to the licentiate provided in this chapter. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Amended by Stats. 1979, Ch. 1007.)



1670.1

(a) Any licentiate under this chapter may have his or her license revoked or suspended or be reprimanded or be placed on probation by the board for conviction of a crime substantially related to the qualifications, functions, or duties of a dentist or dental assistant licensed under this chapter, in which case the record of conviction or a certified copy thereof, certified by the clerk of the court or by the judge in whose court the conviction is had, shall be conclusive evidence.

(b) The board shall undertake proceedings under this section upon the receipt of a certified copy of the record of conviction. A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge of a felony or of any misdemeanor substantially related to the qualifications, functions, or duties of a dentist or dental assistant licensed under this chapter is deemed to be a conviction within the meaning of this section. The board may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under any provision of the Penal Code, including, but not limited to, Section 1203.4 of the Penal Code, allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 2008, Ch. 31, Sec. 8. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1670.2

(a) Except as otherwise provided in this section, any proceeding initiated by the board against a licensee for the violation of any provision of this chapter shall be filed within three years after the board discovers the act or omission alleged as the ground for disciplinary action, or within seven years after the act or omission alleged as the ground for disciplinary action occurs, whichever occurs first.

(b) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging fraud or willful misrepresentation is not subject to the limitation in subdivision (a).

(c) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging unprofessional conduct based on incompetence, gross negligence, or repeated negligent acts of the licensee is not subject to the limitation in subdivision (a) upon proof that the licensee intentionally concealed from discovery his or her incompetence, gross negligence, or repeated negligent acts.

(d) If an alleged act or omission involves any conduct described in subdivision (e) of Section 1680 committed on a minor, the seven-year limitations period in subdivision (a) and the 10-year limitations period in subdivision (e) shall be tolled until the minor reaches the age of majority.

(e) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging conduct described in subdivision (e) of Section 1680 not committed on a minor shall be filed within three years after the board discovers the act or omission alleged as the ground for disciplinary action, or within 10 years after the act or omission alleged as the ground for disciplinary action occurs, whichever occurs first. This subdivision shall apply to a complaint alleging conduct received by the board on and after January 1, 2005.

(f)  In any allegation, accusation, or proceeding described in this section, the limitations period in subdivision (a) shall be tolled for the period during which material evidence necessary for prosecuting or determining whether a disciplinary action would be appropriate is unavailable to the board due to an ongoing criminal investigation.

(Added by Stats. 2004, Ch. 447, Sec. 1. Effective January 1, 2005.)



1671

The board may discipline a licentiate by placing him or her on probation under various terms and conditions, which may include, but are not limited to, the following:

(a) Requiring the licentiate to obtain additional training or pass an examination upon completion of training, or both. The examination may be written, oral, or both, and may be a practical or clinical examination or both, at the option of the board.

(b) Requiring the licentiate to submit to a complete diagnostic examination by one or more physicians appointed by the board, if warranted by the physical or mental condition of the licentiate. If the board requires the licentiate to submit to such an examination, the board shall receive and consider any other report of a complete diagnostic examination given by one or more physicians of the licentiate’s choice.

(c) Restricting or limiting the extent, scope or type of practice of the licentiate.

(d) Requiring restitution of fees to the licentiate’s patients or payers of services unless such restitution has already been made.

(e) Providing the option of alternative community service in lieu of all or part of a period of suspension in cases other than violations relating to quality of care.

(Added by Stats. 1979, Ch. 1007.)



1672

(a) When the board disciplines a licensee by placing him or her on probation, the board may, in addition to the terms and conditions described in Section 1671, require the licensee to pay the monetary costs associated with monitoring the licensee’s probation.

(b) The board shall not renew the license of a licensee who fails to pay all of the costs he or she is ordered to pay pursuant to this section once the licensee has served his or her term of probation.

(c) The board shall not reinstate a license if the petitioner has failed to pay any costs he or she was ordered to pay pursuant to this section.

(Added by Stats. 2007, Ch. 588, Sec. 3. Effective January 1, 2008.)



1678

Upon the revocation of any license, the fact shall be noted upon the records of the board and the license shall be marked as canceled upon the date of its revocation.

(Amended by Stats. 1970, Ch. 122.)



1680

Unprofessional conduct by a person licensed under this chapter is defined as, but is not limited to, any one of the following:

(a) The obtaining of any fee by fraud or misrepresentation.

(b) The employment directly or indirectly of any student or suspended or unlicensed dentist to practice dentistry as defined in this chapter.

(c) The aiding or abetting of any unlicensed person to practice dentistry.

(d) The aiding or abetting of a licensed person to practice dentistry unlawfully.

(e) The committing of any act or acts of sexual abuse, misconduct, or relations with a patient that are substantially related to the practice of dentistry.

(f) The use of any false, assumed, or fictitious name, either as an individual, firm, corporation, or otherwise, or any name other than the name under which he or she is licensed to practice, in advertising or in any other manner indicating that he or she is practicing or will practice dentistry, except that name as is specified in a valid permit issued pursuant to Section 1701.5.

(g) The practice of accepting or receiving any commission or the rebating in any form or manner of fees for professional services, radiograms, prescriptions, or other services or articles supplied to patients.

(h) The making use by the licensee or any agent of the licensee of any advertising statements of a character tending to deceive or mislead the public.

(i) The advertising of either professional superiority or the advertising of performance of professional services in a superior manner. This subdivision shall not prohibit advertising permitted by subdivision (h) of Section 651.

(j) The employing or the making use of solicitors.

(k) The advertising in violation of Section 651.

(l) The advertising to guarantee any dental service, or to perform any dental operation painlessly. This subdivision shall not prohibit advertising permitted by Section 651.

(m) The violation of any of the provisions of law regulating the procurement, dispensing, or administration of dangerous drugs, as defined in Chapter 9 (commencing with Section 4000) or controlled substances, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code.

(n) The violation of any of the provisions of this division.

(o) The permitting of any person to operate dental radiographic equipment who has not met the requirements of Section 1656.

(p) The clearly excessive prescribing or administering of drugs or treatment, or the clearly excessive use of diagnostic procedures, or the clearly excessive use of diagnostic or treatment facilities, as determined by the customary practice and standards of the dental profession.

Any person who violates this subdivision is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) or more than six hundred dollars ($600), or by imprisonment for a term of not less than 60 days or more than 180 days, or by both a fine and imprisonment.

(q) The use of threats or harassment against any patient or licensee for providing evidence in any possible or actual disciplinary action, or other legal action; or the discharge of an employee primarily based on the employee’s attempt to comply with the provisions of this chapter or to aid in the compliance.

(r) Suspension or revocation of a license issued, or discipline imposed, by another state or territory on grounds that would be the basis of discipline in this state.

(s) The alteration of a patient’s record with intent to deceive.

(t) Unsanitary or unsafe office conditions, as determined by the customary practice and standards of the dental profession.

(u) The abandonment of the patient by the licensee, without written notice to the patient that treatment is to be discontinued and before the patient has ample opportunity to secure the services of another dentist, registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions and provided the health of the patient is not jeopardized.

(v) The willful misrepresentation of facts relating to a disciplinary action to the patients of a disciplined licensee.

(w) Use of fraud in the procurement of any license issued pursuant to this chapter.

(x) Any action or conduct that would have warranted the denial of the license.

(y) The aiding or abetting of a licensed dentist, dental assistant, registered dental assistant, registered dental assistant in extended functions, dental sedation assistant permitholder, orthodontic assistant permitholder, registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions to practice dentistry in a negligent or incompetent manner.

(z) The failure to report to the board in writing within seven days any of the following: (1) the death of his or her patient during the performance of any dental or dental hygiene procedure; (2) the discovery of the death of a patient whose death is related to a dental or dental hygiene procedure performed by him or her; or (3) except for a scheduled hospitalization, the removal to a hospital or emergency center for medical treatment for a period exceeding 24 hours of any patient to whom oral conscious sedation, conscious sedation, or general anesthesia was administered, or any patient as a result of dental or dental hygiene treatment. With the exception of patients to whom oral conscious sedation, conscious sedation, or general anesthesia was administered, removal to a hospital or emergency center that is the normal or expected treatment for the underlying dental condition is not required to be reported. Upon receipt of a report pursuant to this subdivision the board may conduct an inspection of the dental office if the board finds that it is necessary. A dentist shall report to the board all deaths occurring in his or her practice with a copy sent to the Dental Hygiene Committee of California if the death was the result of treatment by a registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions. A registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions shall report to the Dental Hygiene Committee of California all deaths occurring as the result of dental hygiene treatment, and a copy of the notification shall be sent to the board.

(aa) Participating in or operating any group advertising and referral services that are in violation of Section 650.2.

(ab) The failure to use a fail-safe machine with an appropriate exhaust system in the administration of nitrous oxide. The board shall, by regulation, define what constitutes a fail-safe machine.

(ac) Engaging in the practice of dentistry with an expired license.

(ad) Except for good cause, the knowing failure to protect patients by failing to follow infection control guidelines of the board, thereby risking transmission of bloodborne infectious diseases from dentist, dental assistant, registered dental assistant, registered dental assistant in extended functions, dental sedation assistant permitholder, orthodontic assistant permitholder, registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions to patient, from patient to patient, and from patient to dentist, dental assistant, registered dental assistant, registered dental assistant in extended functions, dental sedation assistant permitholder, orthodontic assistant permitholder, registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions. In administering this subdivision, the board shall consider referencing the standards, regulations, and guidelines of the State Department of Public Health developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, guidelines, and regulations pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300) of Division 5 of the Labor Code) for preventing the transmission of HIV, hepatitis B, and other blood-borne pathogens in health care settings. The board shall review infection control guidelines, if necessary, on an annual basis and proposed changes shall be reviewed by the Dental Hygiene Committee of California to establish a consensus. The committee shall submit any recommended changes to the infection control guidelines for review to establish a consensus. As necessary, the board shall consult with the Medical Board of California, the California Board of Podiatric Medicine, the Board of Registered Nursing, and the Board of Vocational Nursing and Psychiatric Technicians, to encourage appropriate consistency in the implementation of this subdivision.

The board shall seek to ensure that all appropriate dental personnel are informed of the responsibility to follow infection control guidelines, and of the most recent scientifically recognized safeguards for minimizing the risk of transmission of bloodborne infectious diseases.

(ae) The utilization by a licensed dentist of any person to perform the functions of any registered dental assistant, registered dental assistant in extended functions, dental sedation assistant permitholder, orthodontic assistant permitholder, registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions who, at the time of initial employment, does not possess a current, valid license or permit to perform those functions.

(af) The prescribing, dispensing, or furnishing of dangerous drugs or devices, as defined in Section 4022, in violation of Section 2242.1.

(Amended by Stats. 2008, Ch. 499, Sec. 1. Effective January 1, 2009.)



1681

In addition to other acts constituting unprofessional conduct within the meaning of this chapter, it is unprofessional conduct for a person licensed under this chapter to do any of the following:

(a) Obtain or possess in violation of law, or except as directed by a licensed physician and surgeon, dentist, or podiatrist, administer to himself, any controlled substance, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug as defined in Article 8 (commencing with Section 4211) of Chapter 9.

(b) Use any controlled substance, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug as defined in Article 8 (commencing with Section 4211) of Chapter 9, or alcoholic beverages or other intoxicating substances, to an extent or in a manner dangerous or injurious to himself, to any person, or the public to the extent that such use impairs his ability to conduct with safety to the public the practice authorized by his license.

(c) The conviction of a charge of violating any federal statute or rules, or any statute or rule of this state, regulating controlled substances, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug, as defined in Article 8 (commencing with Section 4211) of Chapter 9, or the conviction of more than one misdemeanor, or any felony, involving the use or consumption of alcohol or drugs, if the conviction is substantially related to the practice authorized by his license. The record of conviction or certified copy thereof, certified by the clerk of the court or by the judge in whose court the conviction is had, shall be conclusive evidence of a violation of this section; a plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section; the board may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending imposition of sentence, irrespective of a subsequent order under any provision of the Penal Code, including, but not limited to, Section 1203.4 of the Penal Code, allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Added by Stats. 1979, Ch. 1007.)



1682

In addition to other acts constituting unprofessional conduct under this chapter, it is unprofessional conduct for:

(a) Any dentist performing dental procedures to have more than one patient undergoing conscious sedation or general anesthesia on an outpatient basis at any given time unless each patient is being continuously monitored on a one-to-one ratio while sedated by either the dentist or another licensed health professional authorized by law to administer conscious sedation or general anesthesia.

(b) Any dentist with patients recovering from conscious sedation or general anesthesia to fail to have the patients closely monitored by licensed health professionals experienced in the care and resuscitation of patients recovering from conscious sedation or general anesthesia. If one licensed professional is responsible for the recovery care of more than one patient at a time, all of the patients shall be physically in the same room to allow continuous visual contact with all patients and the patient to recovery staff ratio should not exceed three to one.

(c) Any dentist with patients who are undergoing conscious sedation to fail to have these patients continuously monitored during the dental procedure with a pulse oximeter or similar or superior monitoring equipment required by the board.

(d) Any dentist with patients who are undergoing conscious sedation to have dental office personnel directly involved with the care of those patients who are not certified in basic cardiac life support (CPR) and recertified biennially.

(e) Any dentist to fail to obtain the written informed consent of a patient prior to administering general anesthesia or conscious sedation. In the case of a minor, the consent shall be obtained from the child’s parent or guardian.

(Amended by Stats. 2001, Ch. 308, Sec. 5. Effective January 1, 2002.)



1683

(a) Every dentist, dental health professional, or other licensed health professional who performs a service on a patient in a dental office shall identify himself or herself in the patient record by signing his or her name, or an identification number and initials, next to the service performed and shall date those treatment entries in the record. Any person licensed under this chapter who owns, operates, or manages a dental office shall ensure compliance with this requirement.

(b)  Repeated violations of this section constitutes unprofessional conduct.

(Added by Stats. 1991, Ch. 596, Sec. 1.)



1684

In addition to other acts constituting unprofessional conduct under this chapter, it is unprofessional conduct for a person licensed under this chapter to perform, or hold himself or herself out as able to perform, professional services beyond the scope of his or her license and field or fields of competence as established by his or her education, experience, training, or any combination thereof. This includes, but is not limited to, the use of any instrument or device in a manner that is not in accordance with the customary standards and practices of the dental profession.

This section shall not apply to research conducted by accredited dental schools or colleges, or to research conducted pursuant to an investigational device exemption issued by the United States Food and Drug Administration.

(Added by Stats. 1994, Ch. 365, Sec. 1. Effective January 1, 1995.)



1684.1

(a) (1) A licensee who fails or refuses to comply with a request for the dental records of a patient, that is accompanied by that patient’s written authorization for release of record to the board, within 15 days of receiving the request and authorization, shall pay to the board a civil penalty of two hundred fifty dollars ($250) per day for each day that the documents have not been produced after the 15th day, up to a maximum of five thousand dollars ($5,000) unless the licensee is unable to provide the documents within this time period for good cause.

(2) A health care facility shall comply with a request for the dental records of a patient that is accompanied by that patient’s written authorization for release of records to the board together with a notice citing this section and describing the penalties for failure to comply with this section. Failure to provide the authorizing patient’s dental records to the board within 30 days of receiving this request, authorization, and notice shall subject the health care facility to a civil penalty, payable to the board, of up to two hundred fifty dollars ($250) per day for each day that the documents have not been produced after the 30th day, up to a maximum of five thousand dollars ($5,000), unless the health care facility is unable to provide the documents within this time period for good cause. This paragraph shall not require health care facilities to assist the board in obtaining the patient’s authorization. The board shall pay the reasonable cost of copying the dental records.

(b) (1) A licensee who fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board shall pay to the board a civil penalty of one thousand dollars ($1,000) per day for each day that the documents have not been produced after the date by which the court order requires the documents to be produced, unless it is determined that the order is unlawful or invalid. Any statute of limitations applicable to the filing of an accusation by the board shall be tolled during the period the licensee is out of compliance with the court order and during any related appeals.

(2) Any licensee who fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board is guilty of a misdemeanor punishable by a fine payable to the board not to exceed five thousand dollars ($5,000). The fine shall be added to the licensee’s renewal fee if it is not paid by the next succeeding renewal date. Any statute of limitations applicable to the filing of an accusation by the board shall be tolled during the period the licensee is out of compliance with the court order and during any related appeals.

(3) A health care facility that fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of patient records to the board, that is accompanied by a notice citing this section and describing the penalties for failure to comply with this section, shall pay to the board a civil penalty of up to one thousand dollars ($1,000) per day for each day that the documents have not been produced, up to ten thousand dollars ($10,000), after the date by which the court order requires the documents to be produced, unless it is determined that the order is unlawful or invalid. Any statute of limitations applicable to the filing of an accusation by the board against a licensee shall be tolled during the period the health care facility is out of compliance with the court order and during any related appeals.

(4) Any health care facility that fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board is guilty of a misdemeanor punishable by a fine payable to the board not to exceed five thousand dollars ($5,000). Any statute of limitations applicable to the filing of an accusation by the board against a licensee shall be tolled during the period the health care facility is out of compliance with the court order and during any related appeals.

(c) Multiple acts by a licensee in violation of subdivision (b) shall be punishable by a fine not to exceed five thousand dollars ($5,000) or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment. Multiple acts by a health care facility in violation of subdivision (b) shall be punishable by a fine not to exceed five thousand dollars ($5,000) and shall be reported to the State Department of Health Services and shall be considered as grounds for disciplinary action with respect to licensure, including suspension or revocation of the license or certificate.

(d) A failure or refusal to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board constitutes unprofessional conduct and is grounds for suspension or revocation of his or her license.

(e) Imposition of the civil penalties authorized by this section shall be in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code).

(f) For the purposes of this section, a “health care facility” means a clinic or health care facility licensed or exempt from licensure pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(Added by renumbering Section 1684 (as added by Stats. 1999, Ch. 655) by Stats. 2000, Ch. 836, Sec. 3. Effective January 1, 2001.)



1684.5

(a) In addition to other acts constituting unprofessional conduct under this chapter, it is unprofessional conduct for any dentist to perform or allow to be performed any treatment on a patient who is not a patient of record of that dentist. A dentist may, however, after conducting a preliminary oral examination, require or permit any dental auxiliary to perform procedures necessary for diagnostic purposes, provided that the procedures are permitted under the auxiliary’s authorized scope of practice. Additionally, a dentist may require or permit a dental auxiliary to perform all of the following duties prior to any examination of the patient by the dentist, provided that the duties are authorized for the particular classification of dental auxiliary pursuant to Article 7 (commencing with Section 1740):

(1) Expose emergency radiographs upon direction of the dentist.

(2) If the dental auxiliary is a registered dental assistant in extended functions, a registered dental hygienist, or a registered dental hygienist in alternative practice, determine and perform radiographs for the specific purpose of aiding a dentist in completing a comprehensive diagnosis and treatment plan for a patient using telehealth, as defined by Section 2290.5, for the purpose of communication with the supervising dentist pursuant to Sections 1753.55, 1910.5, and 1926.05. A dentist is not required to review patient records or make a diagnosis using telehealth.

(3) Perform extra-oral duties or functions specified by the dentist.

(4) Perform mouth-mirror inspections of the oral cavity, to include charting of obvious lesions, malocclusions, existing restorations, and missing teeth.

(b) For purposes of this section, “patient of record” refers to a patient who has been examined, has had a medical and dental history completed and evaluated, and has had oral conditions diagnosed and a written plan developed by the licensed dentist.

(c) For purposes of this section, if dental treatment is provided to a patient by a registered dental assistant in extended functions, a registered dental hygienist, or a registered dental hygienist in alternative practice pursuant to the diagnosis and treatment plan authorized by a supervising dentist, at a location other than the dentist’s practice location, it is the responsibility of the authorizing dentist that the patient or the patient’s representative receive written notification that the care was provided at the direction of the authorizing dentist and that the notification include the authorizing dentist’s name, practice location address, and telephone number. This provision shall not require patient notification for dental hygiene preventive services provided in public health programs as specified and authorized in Section 1911, or for dental hygiene care when provided as specified and authorized in Section 1926.

(d) A dentist shall not concurrently supervise more than a total of five registered dental assistants in extended functions, registered dental hygienists, or registered dental hygienists in alternative practice providing services pursuant to Sections 1753.55, 1910.5, and 1926.05.

(e) This section shall not apply to dentists providing examinations on a temporary basis outside of a dental office in settings including, but not limited to, health fairs and school screenings.

(f) This section shall not apply to fluoride mouth rinse or supplement programs administered in a school or preschool setting.

(Amended by Stats. 2014, Ch. 662, Sec. 1. Effective January 1, 2015.)



1685

In addition to other acts constituting unprofessional conduct under this chapter, it is unprofessional conduct for a person licensed under this chapter to require, either directly or through an office policy, or knowingly permit the delivery of dental care that discourages necessary treatment or permits clearly excessive treatment, incompetent treatment, grossly negligent treatment, repeated negligent acts, or unnecessary treatment, as determined by the standard of practice in the community.

(Added by Stats. 1993, Ch. 464, Sec. 2. Effective January 1, 1994.)



1686

A person whose license, certificate, or permit has been revoked or suspended, who has been placed on probation, or whose license, certificate, or permit was surrendered pursuant to a stipulated settlement as a condition to avoid a disciplinary administrative hearing, may petition the board for reinstatement or modification of penalty, including modification or termination of probation, after a period of not less than the following minimum periods have elapsed from the effective date of the decision ordering disciplinary action:

(a) At least three years for reinstatement of a license revoked for unprofessional conduct or surrendered pursuant to a stipulated settlement as a condition to avoid an administrative disciplinary hearing.

(b) At least two years for early termination, or modification of a condition, of a probation of three years or more.

(c) At least one year for modification of a condition, or reinstatement of a license revoked for mental or physical illness, or termination, or modification of a condition, of a probation of less than three years.

The petition shall state any fact required by the board.

The petition may be heard by the board, or the board may assign the petition to an administrative law judge designated in Section 11371 of the Government Code.

In considering reinstatement or modification or penalty, the board or the administrative law judge hearing the petition may consider (1) all activities of the petitioner since the disciplinary action was taken, (2) the offense for which the petitioner was disciplined, (3) the petitioner’s activities during the time the license, certificate, or permit was in good standing, and (4) the petitioner’s rehabilitative efforts, general reputation for truth, and professional ability. The hearing may be continued from time to time as the board or the administrative law judge as designated in Section 11371 of the Government Code finds necessary.

The board or the administrative law judge may impose necessary terms and conditions on the licentiate in reinstating a license, certificate, or permit or modifying a penalty.

No petition under this section shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole. No petition shall be considered while there is an accusation or petition to revoke probation pending against the person. The board may deny without a hearing or argument any petition filed pursuant to this section within a period of two years from the effective date of the prior decision following a hearing under this section.

Nothing in this section shall be deemed to alter Sections 822 and 823.

(Amended by Stats. 1999, Ch. 655, Sec. 13. Effective January 1, 2000.)



1687

(a) Notwithstanding any other provision of law, with regard to an individual who is required to register as a sex offender pursuant to Section 290 of the Penal Code, or the equivalent in another state or territory, under military law, or under federal law, the board shall be subject to the following requirements:

(1) The board shall deny an application by the individual for licensure pursuant to this chapter.

(2) If the individual is licensed under this chapter, the board shall revoke the license of the individual. The board shall not stay the revocation and place the license on probation.

(3) The board shall not reinstate or reissue the individual’s licensure under this chapter. The board shall not issue a stay of license denial and place the license on probation.

(b) This section shall not apply to any of the following:

(1) An individual who has been relieved under Section 290.5 of the Penal Code of his or her duty to register as a sex offender, or whose duty to register has otherwise been formally terminated under California law or the law of the jurisdiction that requires his or her registration as a sex offender.

(2) An individual who is required to register as a sex offender pursuant to Section 290 of the Penal Code solely because of a misdemeanor conviction under Section 314 of the Penal Code. However, nothing in this paragraph shall prohibit the board from exercising its discretion to discipline a licensee under other provisions of state law based upon the licensee’s conviction under Section 314 of the Penal Code.

(3) Any administrative adjudication proceeding under Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code that is fully adjudicated prior to January 1, 2008. A petition for reinstatement of a revoked or surrendered license shall be considered a new proceeding for purposes of this paragraph, and the prohibition against reinstating a license to an individual who is required to register as a sex offender shall be applicable.

(Amended by Stats. 2008, Ch. 517, Sec. 1. Effective January 1, 2009.)






ARTICLE 4.7 - Diversion Program

1695

It is the intent of the Legislature that the Board of Dental Examiners of California seek ways and means to identify and rehabilitate licentiates whose competency may be impaired due to abuse of dangerous drugs or alcohol, so that licentiates so afflicted may be treated and returned to the practice of dentistry in a manner which will not endanger the public health and safety. It is also the intent of the Legislature that the Board of Dental Examiners of California shall implement this legislation in part by establishing a diversion program as a voluntary alternative approach to traditional disciplinary actions.

(Added by Stats. 1982, Ch. 1261, Sec. 1.)



1695.1

As used in this article:

(a) “Board” means the Board of Dental Examiners of California.

(b) “Committee” means a diversion evaluation committee created by this article.

(c) “Program manager” means the staff manager of the diversion program, as designated by the executive officer of the board. The program manager shall have background experience in dealing with substance abuse issues.

(Amended by Stats. 2008, Ch. 548, Sec. 4. Effective January 1, 2009.)



1695.2

One or more diversion evaluation committees is hereby created in the state to be established by the board. The board shall establish criteria for the selection of the committee. No board member shall serve on any committee.

(Added by Stats. 1982, Ch. 1261, Sec. 1.)



1695.3

Each member of a committee shall receive per diem and expenses as provided in Section 103.

(Added by Stats. 1982, Ch. 1261, Sec. 1.)



1695.4

The board shall administer the provisions of this article.

(Added by Stats. 1982, Ch. 1261, Sec. 1.)



1695.5

(a) The board shall establish criteria for the acceptance, denial, or termination of licentiates in a diversion program. Unless ordered by the board as a condition of licentiate disciplinary probation, only those licentiates who have voluntarily requested diversion treatment and supervision by a committee shall participate in a diversion program.

(b) A licentiate who is not the subject of a current investigation may self-refer to the diversion program on a confidential basis, except as provided in subdivision (f).

(c) A licentiate under current investigation by the board may also request entry into the diversion program by contacting the board’s Diversion Program Manager. The Diversion Program Manager may refer the licentiate requesting participation in the program to a diversion evaluation committee for evaluation of eligibility. Prior to authorizing a licentiate to enter into the diversion program, the Diversion Program Manager may require the licentiate, while under current investigation for any violations of the Dental Practice Act or other violations, to execute a statement of understanding that states that the licentiate understands that his or her violations of the Dental Practice Act or other statutes that would otherwise be the basis for discipline, may still be investigated and the subject of disciplinary action.

(d) If the reasons for a current investigation of a licentiate are based primarily on the self-administration of any controlled substance or dangerous drugs or alcohol under Section 1681, or the illegal possession, prescription, or nonviolent procurement of any controlled substance or dangerous drugs for self-administration that does not involve actual, direct harm to the public, the board shall close the investigation without further action if the licentiate is accepted into the board’s diversion program and successfully completes the requirements of the program. If the licentiate withdraws or is terminated from the program by a diversion evaluation committee, and the termination is approved by the program manager, the investigation shall be reopened and disciplinary action imposed, if warranted, as determined by the board.

(e) Neither acceptance nor participation in the diversion program shall preclude the board from investigating or continuing to investigate, or taking disciplinary action or continuing to take disciplinary action against, any licentiate for any unprofessional conduct committed before, during, or after participation in the diversion program.

(f) If a licentiate withdraws or is terminated from the diversion program for failure to comply or is determined to be a threat to the public or his or her own health and safety, all diversion records for that licentiate shall be provided to the board’s enforcement program and may be used in any disciplinary proceeding. If a licentiate in a diversion program tests positive for any banned substance, the board’s diversion program manager shall immediately notify the board’s enforcement program and provide the documentation evidencing the positive test result to the enforcement program. This documentation may be used in a disciplinary proceeding.

(g) Any licentiate terminated from the diversion program for failure to comply with program requirements is subject to disciplinary action by the board for acts committed before, during, and after participation in the diversion program. A licentiate who has been under investigation by the board and has been terminated from the diversion program by a diversion evaluation committee shall be reported by the diversion evaluation committee to the board.

(Amended by Stats. 2011, Ch. 385, Sec. 11. Effective January 1, 2012.)



1695.6

A committee created under this article operates under the direction of the program manager. The program manager has the primary responsibility to review and evaluate recommendations of the committee. Each committee shall have the following duties and responsibilities:

(a) To evaluate those licentiates who request to participate in the diversion program according to the guidelines prescribed by the board and to make recommendations. In making the recommendations, a committee shall consider the recommendations of any licentiates designated by the board to serve as consultants on the admission of the licentiate to the diversion program.

(b) To review and designate those treatment facilities to which licentiates in a diversion program may be referred.

(c) To receive and review information concerning a licentiate participating in the program.

(d) To consider in the case of each licentiate participating in a program whether he or she may with safety continue or resume the practice of dentistry.

(e) To perform such other related duties, under the direction of the board or program manager, as the board may by regulation require.

(Amended by Stats. 2008, Ch. 548, Sec. 6. Effective January 1, 2009.)



1696

Notwithstanding the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, relating to public meetings, a committee may convene in closed session to consider reports pertaining to any licentiate requesting or participating in a diversion program. A committee shall only convene in closed session to the extent that it is necessary to protect the privacy of such a licentiate.

(Amended by Stats. 1993, Ch. 589, Sec. 2. Effective January 1, 1994.)



1697

Each licentiate who requests participation in a diversion program shall agree to cooperate with the treatment program designed by the committee and approved by the program manager and to bear all costs related to the program, unless the cost is waived by the board. Any failure to comply with the provisions of a treatment program may result in termination of the licentiate’s participation in a program.

(Amended by Stats. 2008, Ch. 548, Sec. 7. Effective January 1, 2009.)



1698

(a) After the committee and the program manager in their discretion have determined that a licentiate has been rehabilitated and the diversion program is completed, the committee shall purge and destroy all records pertaining to the licentiate’s participation in a diversion program.

(b) Except as authorized by subdivision (f) of Section 1695.5, all board and committee records and records of proceedings pertaining to the treatment of a licentiate in a program shall be kept confidential and are not subject to discovery or subpoena.

(Amended by Stats. 2008, Ch. 548, Sec. 8. Effective January 1, 2009.)



1699

The board shall provide for the representation of any person making reports to a committee or the board under this article in any action for defamation for reports or information given to the committee or the board regarding a licentiate’s participation in the diversion program.

(Added by Stats. 1982, Ch. 1261, Sec. 1.)






ARTICLE 5 - Offenses Against This Chapter

1700

Any person, company, or association is guilty of a misdemeanor, and upon conviction thereof shall be punished by imprisonment in the county jail not less than 10 days nor more than one year, or by a fine of not less than one hundred dollars ($100) nor more than one thousand five hundred dollars ($1,500), or by both fine and imprisonment, who:

(a) Assumes the degree of “doctor of dental surgery,” “doctor of dental science,” or “doctor of dental medicine” or appends the letters “D.D.S.,” or “D.D.Sc.” or “D.M.D.” to his or her name without having had the right to assume the title conferred upon him or her by diploma from a recognized dental college or school legally empowered to confer the same.

(b) Assumes any title, or appends any letters to his or her name, with the intent to represent falsely that he or she has received a dental degree or license.

(c) Engages in the practice of dentistry without causing to be displayed in a conspicuous place in his or her office the name of each and every person employed there in the practice of dentistry.

(d) Within 10 days after demand is made by the executive officer of the board, fails to furnish to the board the name and address of all persons practicing or assisting in the practice of dentistry in the office of the person, company, or association, at any time within 60 days prior to the demand, together with a sworn statement showing under and by what license or authority this person, company, or association and any employees are or have been practicing dentistry. This sworn statement shall not be used in any prosecution under this section.

(e) Is under the influence of alcohol or a controlled substance while engaged in the practice of dentistry in actual attendance on patients to an extent that impairs his or her ability to conduct the practice of dentistry with safety to patients and the public.

(Amended by Stats. 1996, Ch. 492, Sec. 6. Effective January 1, 1997.)



1700.5

Notwithstanding Section 1700, any person who holds a valid, unrevoked, and unsuspended certificate as a dentist under this chapter may append the letters “D.D.S.” to his or her name, regardless of the degree conferred upon him or her by the dental college from which the licensee graduated.

(Added by Stats. 1997, Ch. 792, Sec. 7. Effective January 1, 1998.)



1701

Any person is for the first offense guilty of a misdemeanor and shall be punishable by a fine of not less than two hundred dollars ($200) or more than three thousand dollars ($3,000), or by imprisonment in a county jail for not to exceed six months, or both, and for the second or a subsequent offense is guilty of a felony and upon conviction thereof shall be punished by a fine of not less than two thousand dollars ($2,000) nor more than six thousand dollars ($6,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both such fine and imprisonment, who:

(a) Sells or barters or offers to sell or barter any dental degree or any license or transcript made or purporting to be made pursuant to the laws regulating the license and registration of dentists.

(b) Purchases or procures by barter any such diploma, license or transcript with intent that the same shall be used in evidence of the holder’s qualification to practice dentistry, or in fraud of the laws regulating such practice.

(c) With fraudulent intent, makes or attempts to make, counterfeits or alters in a material regard any such diploma, certificate or transcript.

(d) Uses, attempts or causes to be used, any such diploma, certificate or transcript which has been purchased, fraudulently issued, counterfeited or materially altered, either as a license to practice dentistry, or in order to procure registration as a dentist.

(e) In an affidavit, required of an applicant for examination, license or registration under this chapter, willfully makes a false statement in a material regard.

(f) Practices dentistry or offers to practice dentistry as it is defined in this chapter, either without a license, or when his license has been revoked or suspended.

(g) Under any false, assumed or fictitious name, either as an individual, firm, corporation or otherwise, or any name other than the name under which he is licensed, practices, advertises or in any other manner indicates that he is practicing or will practice dentistry, except such name as is specified in a valid permit issued pursuant to Section 1701.5.

(Amended by Stats. 2011, Ch. 15, Sec. 8. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1701.1

(a) Notwithstanding Sections 1700 and 1701, a person who willfully, under circumstances or conditions that cause or create risk of bodily harm, serious physical or mental illness, or death, practices or attempts to practice, or advertises or holds himself or herself out as practicing dentistry without having at the time of so doing a valid, unrevoked, and unsuspended certificate, license, registration, or permit as provided in this chapter, or without being authorized to perform that act pursuant to a certificate, license, registration, or permit obtained in accordance with some other provision of law, is guilty of a public offense, punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, by imprisonment in a county jail not exceeding one year, or by both the fine and either imprisonment.

(b) A person who conspires with or aids and abets another to commit any act described in subdivision (a) is guilty of a public offense and subject to the punishment described in subdivision (a).

(c) The remedy provided in this section shall not preclude any other remedy provided by law.

(Amended by Stats. 2011, Ch. 15, Sec. 9. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1701.5

Any association or partnership or corporation or group of three or more dentists, engaging in practice under any name that would otherwise be in violation of Section 1701 may practice under this name if, and only if, the association, partnership, corporation or group holds an outstanding, unexpired, unsuspended, and unrevoked permit issued by the board under this section. On and after July 1, 1995, any individual dentist or pair of dentists engaging in the practice of dentistry under any name that would otherwise be in violation of Section 1701 may practice under that name if and only if the dentist or pair of dentists hold an outstanding, unexpired, unsuspended, and unrevoked permit issued by the board under this section. The board shall issue written permits authorizing the holder to use a name specified in the permit in connection with the holder’s practice if, and only if, the board finds to its satisfaction that:

(a) The applicant or applicants are duly licensed dentists.

(b) The place or establishment, or the portion thereof, where the applicant or applicants practice, is owned or leased by the applicant or applicants, and the practice conducted at the place or establishment, or portion thereof, is wholly owned and entirely controlled by the applicant or applicants.

(c) The name that the applicant or applicants propose to operate contains at least one of the following designations: “dental group,” “dental practice,” or “dental office” and contains the family name of one or more of the past, present, or prospective associates, partners, shareholders, or members of the group, and is in conformity with Section 651 and subdivisions (i) and (l) of Section 1680.

(d) All licensed persons practicing at the location designated in the application hold valid and outstanding licenses and that no charges of unprofessional conduct are pending against any persons practicing at that location.

Permits issued under this section by the board shall expire and become invalid unless renewed at the times and in the manner provided for the renewal of certificates issued under this chapter.

Any permits issued under this section may be revoked or suspended at any time that the board finds that any one of the requirements for original issuance of a permit is no longer being fulfilled by the holder to whom the permit was issued. Proceedings for revocation or suspension shall be governed by the Administrative Procedure Act.

In the event charges of unprofessional conduct are filed against the holder of a permit issued under this section, or a member of an association or partnership or a member of a group or corporation to whom a permit has been issued under this section, proceedings shall not be commenced for revocation or suspension of the permit until final determination of the charges of unprofessional conduct and unless the charges have resulted in revocation or suspension of license.

(Amended by Stats. 1999, Ch. 655, Sec. 15. Effective January 1, 2000.)



1702

Nothing in this article shall prohibit the conferring of degrees and the bestowing of diplomas by reputable dental colleges of this State which have been approved by the board.

(Added by Stats. 1937, Ch. 415.)



1703

The board, or any member or officer thereof, may prefer a complaint for violation of this chapter, or any part thereof, before any court of competent jurisdiction, and may by its officers, counsel and agents, assist in presenting the law or facts at the trial. The district attorney of each county in this State shall prosecute all violations of this chapter in their respective counties in which the violations occur.

(Added by Stats. 1937, Ch. 415.)



1705

In addition to the other proceedings provided for in this chapter, the superior court of any county, on application of the board, shall issue an injunction to restrain any unlicensed person from carrying on or conducting the practice of dentistry as defined in this chapter.

(Added by Stats. 1937, Ch. 415.)



1705.5

Whenever any person has engaged or is about to engage in any acts or practices which constitute or will constitute an offense against this chapter, the superior court of any county, on application of 10 or more persons holding licenses to practice dentistry issued under this chapter, may issue an injunction or other appropriate order restraining such conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 517, Sec. 5.)



1706

(a) Every complete upper or lower denture fabricated by a licensed dentist, or fabricated pursuant to the dentist’s work order, shall be marked with the patient’s name, unless the patient objects. The initials of the patient may be shown alone, if use of the name of the patient is not practical. The markings shall be done during fabrication and shall be permanent, legible, and cosmetically acceptable. The exact location of the markings and the methods used to implant or apply them shall be determined by the dentist or dental laboratory fabricating the denture.

(b) The dentist shall inform the patient that the markings are to be used for identification only and that the patient shall have the option to decide whether or not the dentures shall be marked.

(c) The dentist shall retain the records of those marked dentures and shall not release the records to any person except to enforcement officers, in the event of an emergency requiring personal identification by means of dental records, or to anyone authorized by the patient.

(Amended by Stats. 2005, Ch. 182, Sec. 1. Effective January 1, 2006.)






ARTICLE 6 - Fees

1715

Licenses issued under the provisions of this chapter, unless specifically excepted, expire at 12 midnight on the legal birth date of a licentiate of the board during the second year of a two-year term if not renewed.

The board shall establish procedures for the administration of the birth date renewal program, including, but not limited to, the establishment of a pro rata formula for the payment of fees by licentiates affected by the implementation of such program and the establishment of a system of staggered license expiration dates such that a relatively equal number of licenses expire annually.

(Amended by Stats. 1976, Ch. 1189.)



1715.1

The provisions of Sections 1715, 1716, 1717, 1718, 1718.1, 1718.2, and 1718.3 shall also apply to and govern the expiration, renewal, restoration, reinstatement, and reissuance of permission to conduct an additional place of practice.

(Added by Stats. 1974, Ch. 1270.)



1715.5

(a) A licensee shall, upon his or her initial licensure and any subsequent application for renewal, report the completion of any advanced educational program accredited by the Committee on Dental Accreditation in a dental specialty recognized by the American Dental Association.

(b) The licensee shall also report, upon his or her initial licensure and any subsequent application for renewal, the practice or employment status of the licensee, designated as one of the following:

(1) Full-time practice or employment in a dental practice of 32 hours per week or more in California. This reporting requirement shall also apply to a dental auxiliary licensee.

(2) Full-time practice or employment in a dental practice outside of California.

(3) Part-time practice or employment in a dental practice for less than 32 hours per week in California.

(4) Dental administrative employment that does not include direct patient care, as may further be defined by the board.

(5) Retired.

(6) Other practice or employment status, as may be further defined by the board.

(c) Information collected pursuant to subdivision (b) shall be posted on the Internet Web site of the board.

(d) (1) A licensee may report, in his or her application for renewal, and the board shall collect, information regarding the licensee’s cultural background and foreign language proficiency.

(2) Information collected pursuant to this subdivision shall be aggregated on an annual basis, based on categories utilized by the board in the collection of the data, into both statewide totals and ZIP Code of primary practice or employment location totals.

(3) Aggregated information under this subdivision shall be compiled annually, and reported on the Internet Web site of the board on or before July 1 of each year.

(Amended by Stats. 2012, Ch. 799, Sec. 3. Effective January 1, 2013.)



1716

Nothing contained in this chapter shall exempt from the payment of the renewal fee any person authorized to practice dentistry in the State of California, and every person practicing dentistry in this State shall pay the renewal fee irrespective of the time when he was licensed or first had the right to lawfully practice dentistry in this State or elsewhere.

(Amended by Stats. 1961, Ch. 364.)



1716.1

(a) Notwithstanding Section 1716, the board may, by regulation, reduce the renewal fee for a licensee who has practiced dentistry for 20 years or more in this state, has reached the age of retirement under the federal Social Security Act (42 U.S.C. Sec. 301 et seq.), and customarily provides his or her services free of charge to any person, organization, or agency. In the event that charges are made, these charges shall be nominal. In no event shall the aggregate of these charges in any single calendar year be in an amount that would render the licensee ineligible for full social security benefits. The board shall not reduce the renewal fee under this section to an amount less than one-half of the regular renewal fee.

(b) Notwithstanding Section 1716, any licensee who demonstrates to the satisfaction of the board that he or she is unable to practice dentistry due to a disability, may request a waiver of 50 percent of the renewal fee. The granting of a waiver shall be at the discretion of the board, and the board may terminate the waiver at any time. A licensee to whom the board has granted a waiver pursuant to this subdivision shall not engage in the practice of dentistry unless and until the licensee pays the current renewal fee in full and establishes to the satisfaction of the board, on a form prescribed by the board and signed under penalty of perjury, that the licensee’s disability either no longer exists or no longer affects his or her ability to safely practice dentistry.

(Amended by Stats. 2001, Ch. 728, Sec. 10. Effective January 1, 2002.)



1717

To renew an unexpired license, the licensee shall, before the time at which the license would otherwise expire, apply for renewal on a form prescribed by the board and pay the renewal fee prescribed by this chapter. The receipt of the executive officer shall be indispensable evidence that payment has been made.

(Amended by Stats. 1984, Ch. 47, Sec. 12. Effective March 21, 1984.)



1718

Except as otherwise provided in this chapter, an expired license may be renewed at any time within five years after its expiration on filing of application for renewal on a form prescribed by the board, and payment of all accrued renewal and delinquency fees. If the license is renewed more than 30 days after its expiration, the licensee, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license shall continue in effect through the expiration date provided in Section 1715 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(Amended by Stats. 1989, Ch. 607, Sec. 1.)



1718.1

A suspended license is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(Added by Stats. 1961, Ch. 364.)



1718.2

A revoked license is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 1961, Ch. 364.)



1718.3

(a) A license which is not renewed within five years after its expiration may not be renewed, restored, reinstated, or reissued thereafter, but the holder of the license may apply for and obtain a new license if the following requirements are satisfied:

(1) No fact, circumstance, or condition exists which would justify denial of licensure under Section 480.

(2) He or she pays all of the fees which would be required of him or her if he or she were then applying for the license for the first time and all renewal and delinquency fees which have accrued since the date on which he or she last renewed his or her license.

(3) He or she takes and passes the examination, if any, which would be required of him or her if he or she were then applying for the license for the first time, or otherwise establishes to the satisfaction of the board that with due regard for the public interest, he or she is qualified to practice the profession or activity in which he or she again seeks to be licensed.

(b) The board may impose conditions on any license issued pursuant to this section, as it deems necessary.

(c) The board may by regulation provide for the waiver or refund of all or any part of the examination fee in those cases in which a license is issued without an examination under this section.

(Amended by Stats. 1989, Ch. 607, Sec. 2.)



1719

Upon collection by the proper officer of the court, 75 percent of the fines or forfeitures of bail in any case in which any person is charged with a violation of the provisions of this chapter shall be paid to the executive officer of the board and the balance, or 25 percent of the fines or forfeitures of bail, shall be paid to the county where the action is tried.

(Amended by Stats. 1984, Ch. 47, Sec. 13. Effective March 21, 1984.)



1720

The executive officer shall on or before the 10th day of each month pay to the State Treasury and report to the Controller all fines, penalties, and forfeitures received for violations of this chapter, together with all examination, renewal, and license fees received by him or her prior to the date of the report and payment.

(Amended by Stats. 1984, Ch. 47, Sec. 14. Effective March 21, 1984.)



1721

Except as provided in Sections 1721.5, 1944, and 1945, all funds received by the Treasurer under the authority of this chapter shall be placed in the State Dentistry Fund. Expenditure of those funds shall be subject to appropriation by the Legislature in the annual Budget Act. Subject to that appropriation, and except as provided in Sections 1721.5, 1944, and 1945, all disbursements by the board made in the transaction of its business and in the enforcement of this chapter shall be paid out of the fund upon claims against the state.

(Amended by Stats. 2008, Ch. 31, Sec. 10. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1721.5

(a) All funds received by the Treasurer pursuant to Section 1725 shall be placed in the State Dental Assistant Fund for the purposes of administering this chapter as it relates to dental assistants, registered dental assistants, registered dental assistants in extended functions, dental sedation assistant permitholders, and orthodontic assistant permitholders. Expenditure of these funds shall be subject to appropriation by the Legislature in the annual Budget Act.

(b) On July 1, 2009, all moneys in the State Dental Auxiliary Fund, other than the moneys described in Section 1945, shall be transferred to the State Dental Assistant Fund. The board’s authority to expend those funds, as appropriated in the 2008 Budget Act, shall continue in order to carry out the provisions of this chapter as they related to dental assistants licensed under this chapter for the 2008–09 fiscal year, including the payment of any encumbrances related to dental assistants licensed under this chapter incurred by the State Dental Auxiliary Fund.

(Amended by Stats. 2008, Ch. 499, Sec. 2. Effective January 1, 2009.)



1722

The amount of seven hundred dollars ($700) of the fund shall constitute a revolving fund and may be drawn upon the warrant of the president and secretary of the board without being audited in the usual manner, in cases of emergency or where cash advances are necessary. However, after the sum of seven hundred dollars ($700) has been so expended, no further warrant shall be drawn on the revolving fund until expenditures previously made from it shall be substantiated by vouchers and itemized statements and audited. All expenditures from the revolving fund shall, at the end of each fiscal year, or at any other time when demand therefor is made by the Director of Finance or by the State Controller, be so substantiated and audited unless previously done.

(Amended by Stats. 1996, Ch. 320, Sec. 1. Effective January 1, 1997.)



1723

All fines, penalties, and forfeitures, including the examination fee, imposed or collected by the board under any provision of this chapter shall be paid to the executive officer.

(Amended by Stats. 1984, Ch. 47, Sec. 15. Effective March 21, 1984.)



1724

The amount of charges and fees for dentists licensed pursuant to this chapter shall be established by the board as is necessary for the purpose of carrying out the responsibilities required by this chapter as it relates to dentists, subject to the following limitations:

(a) The fee for application for examination shall not exceed five hundred dollars ($500).

(b) The fee for application for reexamination shall not exceed one hundred dollars ($100).

(c) The fee for examination and for reexamination shall not exceed eight hundred dollars ($800). Applicants who are found to be ineligible to take the examination shall be entitled to a refund in an amount fixed by the board.

(d) The fee for an initial license and for the renewal of a license is five hundred twenty-five dollars ($525).

(e) The fee for a special permit shall not exceed three hundred dollars ($300), and the renewal fee for a special permit shall not exceed one hundred dollars ($100).

(f) The delinquency fee shall be the amount prescribed by Section 163.5.

(g) The penalty for late registration of change of place of practice shall not exceed seventy-five dollars ($75).

(h) The application fee for permission to conduct an additional place of practice shall not exceed two hundred dollars ($200).

(i) The renewal fee for an additional place of practice shall not exceed one hundred dollars ($100).

(j) The fee for issuance of a substitute certificate shall not exceed one hundred twenty-five dollars ($125).

(k) The fee for a provider of continuing education shall not exceed two hundred fifty dollars ($250) per year.

(l) The fee for application for a referral service permit and for renewal of that permit shall not exceed twenty-five dollars ($25).

(m) The fee for application for an extramural facility permit and for the renewal of a permit shall not exceed twenty-five dollars ($25).

The board shall report to the appropriate fiscal committees of each house of the Legislature whenever the board increases any fee pursuant to this section and shall specify the rationale and justification for that increase.

(Amended by Stats. 2014, Ch. 73, Sec. 2. Effective January 1, 2015.)



1724.5

The amount of fees payable in connection with permits issued under Section 1701.5 is as follows:

(a) The initial permit fee is an amount equal to the renewal fee for the applicant’s license to practice dentistry in effect on the last regular renewal date before the date on which the permit is issued, except that, if the permit will expire less than one year after its issuance, then the initial permit fee is an amount equal to 50 percent of the renewal fee in effect on the last regular renewal date before the date on which the permit is issued.

(b) The renewal and delinquency fees shall be fixed by the board at not more than the then current amount of the renewal fee for a license to practice dentistry nor less than five dollars ($5).

(Amended by Stats. 1990, Ch. 515, Sec. 2.)



1725

The amount of the fees prescribed by this chapter that relate to the licensing and permitting of dental assistants shall be established by regulation and subject to the following limitations:

(a) The application fee for an original license shall not exceed twenty dollars ($20). On and after January 1, 2010, the application fee for an original license shall not exceed fifty dollars ($50).

(b) The fee for examination for licensure as a registered dental assistant shall not exceed fifty dollars ($50) for the written examination and shall not exceed sixty dollars ($60) for the practical examination.

(c) The fee for application and for the issuance of an orthodontic assistant permit or a dental sedation assistant permit shall not exceed fifty dollars ($50).

(d) The fee for the written examination for an orthodontic assistant permit or a dental sedation assistant permit shall not exceed the actual cost of the examination.

(e) The fee for the written examination in law and ethics for a registered dental assistant shall not exceed the actual cost of the examination.

(f) The fee for examination for licensure as a registered dental assistant in extended functions shall not exceed the actual cost of the examination.

(g) The fee for examination for licensure as a registered dental hygienist shall not exceed the actual cost of the examination.

(h) For third- and fourth-year dental students, the fee for examination for licensure as a registered dental hygienist shall not exceed the actual cost of the examination.

(i) The fee for examination for licensure as a registered dental hygienist in extended functions shall not exceed the actual cost of the examination.

(j) The board shall establish the fee at an amount not to exceed the actual cost for licensure as a registered dental hygienist in alternative practice.

(k) The biennial renewal fee for a registered dental assistant whose license expires on or after January 1, 1991, shall not exceed sixty dollars ($60). On or after January 1, 1992, the board may set the renewal fee for a registered dental assistant license, registered dental assistant in extended functions license, dental sedation assistant permit, or orthodontic assistant permit in an amount not to exceed eighty dollars ($80).

(l) The delinquency fee shall not exceed twenty-five dollars ($25) or one-half of the renewal fee, whichever is greater. Any delinquent license or permit may be restored only upon payment of all fees, including the delinquency fee.

(m) The fee for issuance of a duplicate registration, license, permit, or certificate to replace one that is lost or destroyed, or in the event of a name change, shall not exceed twenty-five dollars ($25).

(n) The fee for each curriculum review and site evaluation for educational programs for registered dental assistants that are not accredited by a board-approved agency, or the Chancellor’s office of the California Community Colleges shall not exceed one thousand four hundred dollars ($1,400).

(o) The fee for review of each approval application for a course that is not accredited by a board-approved agency, or the Chancellor’s office of the California Community Colleges shall not exceed three hundred dollars ($300).

(p) No fees or charges other than those listed in subdivisions (a) to (o), inclusive, above shall be levied by the board in connection with the licensure or permitting of dental assistants, registered dental assistant educational program site evaluations and course evaluations pursuant to this chapter.

(q) Fees fixed by the board pursuant to this section shall not be subject to the approval of the Office of Administrative Law.

(r) Fees collected pursuant to this section shall be deposited in the State Dental Assistant Fund.

(Amended by Stats. 2011, Ch. 385, Sec. 12. Effective January 1, 2012.)






ARTICLE 7 - Dental Auxiliaries

1740

It is the intention of the Legislature by enactment of this article to permit the full utilization of dental auxiliaries in order to meet the dental care needs of all the state’s citizens. The Legislature further intends that the classifications of dental auxiliaries established pursuant to this article constitute a career ladder, permitting the continual advancement of persons to successively higher levels of licensure with additional training, and without repeating training for skills already acquired. The Legislature further intends that the Board of Dental Examiners of the State of California and its Committee on Dental Auxiliaries, in implementing this article, give specific consideration to the recommendations of the Advisory Committee on Utilization and Education of Dental Auxiliaries, established pursuant to Chapter 645 of the Statutes of 1972, and contained in its report to the Legislature dated March 20, 1973.

(Amended by Stats. 1975, Ch. 872.)



1741

As used in this article:

(a) “Board” means the Dental Board of California.

(b) “Direct supervision” means supervision of dental procedures based on instructions given by a licensed dentist, who must be physically present in the treatment facility during the performance of those procedures.

(c) “General supervision” means supervision of dental procedures based on instructions given by a licensed dentist but not requiring the physical presence of the supervising dentist during the performance of those procedures.

(Amended by Stats. 2008, Ch. 499, Sec. 4. Effective January 1, 2009.)



1742

(a) There is hereby created a Dental Assisting Council of the Dental Board of California, which shall consider all matters relating to dental assistants in this state, on its own initiative or upon the request of the board, and make appropriate recommendations to the board and the standing committees of the board, including, but not limited to, the following areas:

(1) Requirements for dental assistant examination, licensure, permitting, and renewal.

(2) Standards and criteria for approval of dental assisting educational programs, courses, and continuing education.

(3) Allowable dental assistant duties, settings, and supervision levels.

(4) Appropriate standards of conduct and enforcement for dental assistants.

(5) Requirements regarding infection control.

(b) (1) The members of the council shall be appointed by the board and shall include the registered dental assistant member of the board, another member of the board, and five registered dental assistants, representing as broad a range of dental assisting experience and education as possible, who meet the requirements of paragraph (2).

(2) The board shall consider, in its appointments of the five registered dental assistant members, recommendations submitted by any incorporated, nonprofit professional society, association, or entity whose membership is comprised of registered dental assistants within the state. Two of those members shall be employed as faculty members of a registered dental assisting educational program approved by the board, and shall have been so employed for at least the prior five years. Three of those members, which shall include one registered dental assistant in extended functions, shall be employed clinically in private dental practice or public safety net or dental health care clinics. All five of those members shall have possessed a current and active registered dental assistant or registered dental assistant in extended functions license for at least the prior five years, and shall not be employed by a current member of the board.

(c) No council appointee shall have served previously on the dental assisting forum or have any financial interest in any registered dental assistant school. All final candidate qualifications and applications for board-appointed council members shall be made available in the published board materials with final candidate selection conducted during the normal business of the board during public meetings.

(d) A vacancy occurring during a term shall be filled by appointment by the board for the unexpired term, according to the criteria applicable to the vacancy within 90 days after it occurs.

(e) Each member shall comply with conflict of interest requirements that apply to board members.

(f) The council shall meet in conjunction with other board committees, and at other times as deemed necessary.

(g) Each member shall serve for a term of four years, except that, of the initial appointments of the nonboard members, one of the members shall serve a term of one year, one member shall serve a term of two years, two members shall serve a term of three years, and one member shall serve a term of four years, as determined by the board.

(h) Recommendations by the council pursuant to this section shall be approved, modified, or rejected by the board within 120 days of submission of the recommendation to the board. If the board rejects or significantly modifies the intent or scope of the recommendation, the council may request that the board provide its reasons in writing for rejecting or significantly modifying the recommendation, which shall be provided by the board within 30 days of the request.

(i) The board shall make all the initial appointments by May 1, 2012.

(j) The council shall select a chair who shall establish the agendas of the council and shall serve as the council’s liaison to the board, including the reporting of the council’s recommendations to the board.

(Repealed and added by Stats. 2011, Ch. 385, Sec. 14. Effective January 1, 2012.)



1743

(a) The board shall have the following duties and authority related to applications:

(1) Shall review and evaluate all applications for licensure in all dental assisting categories to ascertain whether a candidate meets the appropriate licensing requirements specified by statute and board regulations.

(2) Shall maintain application records, cashier application fees, and perform any other ministerial tasks as are incidental to the application process.

(3) May delegate any or all of the functions in this subdivision to its staff.

(4) Shall issue dental assistant licenses in all cases, except where there is a question as to a licensing requirement.

(b) The board shall develop or cause to be developed and administer examinations. The board shall set pass points for all dental assisting licensing examinations.

(c) The board shall be responsible for all aspects of the license renewal process, which shall be accomplished in accordance with this chapter and board regulations. The board may delegate any or all of its functions under this subdivision to its staff.

(Repealed and added by Stats. 2008, Ch. 31, Sec. 18. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1747

The procedure on all matters relating to the denial, suspension, or revocation of licenses granted under this article shall be governed by the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1975, Ch. 872.)



1749.1

In addition to any other examination required by this article, the board may require applicants for licensure under this article to successfully complete an examination in California law and ethics.

(Added by Stats. 1994, Ch. 1275, Sec. 7. Effective January 1, 1995.)



1750

(a) A dental assistant is an individual who, without a license, may perform basic supportive dental procedures, as authorized by Section 1750.1 and by regulations adopted by the board, under the supervision of a licensed dentist. “Basic supportive dental procedures” are those procedures that have technically elementary characteristics, are completely reversible, and are unlikely to precipitate potentially hazardous conditions for the patient being treated.

(b) The supervising licensed dentist shall be responsible for determining the competency of the dental assistant to perform the basic supportive dental procedures, as authorized by Section 1750.1.

(c) The employer of a dental assistant shall be responsible for ensuring that the dental assistant who has been in continuous employment for 120 days or more, has already successfully completed, or successfully completes, all of the following within a year of the date of employment:

(1) A board-approved course in the Dental Practice Act.

(2) A board-approved course in infection control.

(3) A course in basic life support offered by an instructor approved by the American Red Cross or the American Heart Association, or any other course approved by the board as equivalent and that provides the student the opportunity to engage in hands-on simulated clinical scenarios.

(d) The employer of a dental assistant shall be responsible for ensuring that the dental assistant maintains certification in basic life support.

(e) This section shall become operative on January 1, 2010.

(Amended (as amended by Stats. 2007, Ch. 588, Sec. 7) by Stats. 2008, Ch. 499, Sec. 6. Effective January 1, 2009. Section operative January 1, 2010, by its own provisions.)



1750.1

(a) A dental assistant may perform the following duties under the general supervision of a supervising licensed dentist:

(1) Extra-oral duties or procedures specified by the supervising licensed dentist, provided that these duties or procedures meet the definition of a basic supportive procedure specified in Section 1750.

(2) Operate dental radiography equipment for the purpose of oral radiography if the dental assistant has complied with the requirements of Section 1656.

(3) Perform intraoral and extraoral photography.

(b) A dental assistant may perform the following duties under the direct supervision of a supervising licensed dentist:

(1) Apply nonaerosol and noncaustic topical agents.

(2) Apply topical fluoride.

(3) Take intraoral impressions for all nonprosthodontic appliances.

(4) Take facebow transfers and bite registrations.

(5) Place and remove rubber dams or other isolation devices.

(6) Place, wedge, and remove matrices for restorative procedures.

(7) Remove postextraction dressings after inspection of the surgical site by the supervising licensed dentist.

(8) Perform measurements for the purposes of orthodontic treatment.

(9) Cure restorative or orthodontic materials in operative site with a light-curing device.

(10) Examine orthodontic appliances.

(11) Place and remove orthodontic separators.

(12) Remove ligature ties and archwires.

(13) After adjustment by the dentist, examine and seat removable orthodontic appliances and deliver care instructions to the patient.

(14) Remove periodontal dressings.

(15) Remove sutures after inspection of the site by the dentist.

(16) Place patient monitoring sensors.

(17) Monitor patient sedation, limited to reading and transmitting information from the monitor display during the intraoperative phase of surgery for electrocardiogram waveform, carbon dioxide and end tidal carbon dioxide concentrations, respiratory cycle data, continuous noninvasive blood pressure data, or pulse arterial oxygen saturation measurements, for the purpose of interpretation and evaluation by a supervising licensed dentist who shall be at the patient’s chairside during this procedure.

(18) Assist in the administration of nitrous oxide when used for analgesia or sedation. A dental assistant shall not start the administration of the gases and shall not adjust the flow of the gases unless instructed to do so by the supervising licensed dentist who shall be present at the patient’s chairside during the implementation of these instructions. This paragraph shall not be construed to prevent any person from taking appropriate action in the event of a medical emergency.

(c) Notwithstanding subdivision (b), when operating in a school-based setting or a public health program created or administered by a federal, state, county, or local governmental entity pursuant to Sections 104762 and 104830 of the Health and Safety Code, a dental assistant may apply topical fluoride under the general direction of a licensed dentist or physician.

(d) Under the supervision of a registered dental hygienist in alternative practice, a dental assistant may perform intraoral retraction and suctioning.

(e) The board may specify additional allowable duties by regulation.

(f) The duties of a dental assistant or a dental assistant holding a permit in orthodontic assisting or in dental sedation do not include any of the following procedures unless specifically allowed by law:

(1) Diagnosis and comprehensive treatment planning.

(2) Placing, finishing, or removing permanent restorations.

(3) Surgery or cutting on hard and soft tissue including, but not limited to, the removal of teeth and the cutting and suturing of soft tissue.

(4) Prescribing medication.

(5) Starting or adjusting local or general anesthesia or oral or parenteral conscious sedation, except for the administration of nitrous oxide and oxygen, whether administered alone or in combination with each other and except as otherwise provided by law.

(g) The duties of a dental assistant are defined in subdivision (a) of Section 1750 and do not include any duty or procedure that only an orthodontic assistant permitholder, dental sedation assistant permitholder, registered dental assistant, registered dental assistant in extended functions, registered dental hygienist, or registered dental hygienist in alternative practice is allowed to perform.

(h) This section shall become operative on January 1, 2010.

(Amended by Stats. 2009, Ch. 119, Sec. 1. Effective January 1, 2010. Section operative January 1, 2010, by its own provisions.)



1750.2

(a) On and after January 1, 2010, the board may issue an orthodontic assistant permit to a person who files a completed application including a fee and provides evidence, satisfactory to the board, of all of the following eligibility requirements:

(1) Completion of at least 12 months of work experience as a dental assistant.

(2) Successful completion of a board-approved course in the Dental Practice Act and a board-approved, course in infection control.

(3) Successful completion of a course in basic life support offered by an instructor approved by the American Red Cross or the American Heart Association, or any other course approved by the board as equivalent.

(4) Successful completion of a board-approved orthodontic assistant course, which may commence after the completion of six months of work experience as a dental assistant.

(5) Passage of a written examination administered by the board after completion of all of the other requirements of this subdivision. The written examination shall encompass the knowledge, skills, and abilities necessary to competently perform the duties specified in Section 1750.3.

(b) A person who holds an orthodontic assistant permit pursuant to this section shall be subject to the same continuing education requirements for registered dental assistants as established by the board pursuant to Section 1645 and the renewal requirements of Article 6 (commencing with Section 1715).

(Repealed and added by Stats. 2008, Ch. 499, Sec. 9. Effective January 1, 2009.)



1750.3

A person holding an orthodontic assistant permit pursuant to Section 1750.2 may perform the following duties under the direct supervision of a licensed dentist:

(a) All duties that a dental assistant is allowed to perform.

(b) Prepare teeth for bonding, and select, preposition, and cure orthodontic brackets after their position has been approved by the supervising licensed dentist.

(c) Remove only orthodontic brackets and attachments with removal of the bonding material by the supervising licensed dentist.

(d) Size, fit, and cement orthodontic bands.

(e) Remove orthodontic bands and remove excess cement from supragingival surfaces of teeth with a hand instrument.

(f) Place and ligate archwires.

(g) Remove excess cement with an ultrasonic scaler from supragingival surfaces of teeth undergoing orthodontic treatment.

(h) Any additional duties that the board may prescribe by regulation.

(Repealed and added by Stats. 2008, Ch. 499, Sec. 11. Effective January 1, 2009.)



1750.4

(a) On and after January 1, 2010, the board may issue a dental sedation assistant permit to a person who files a completed application including a fee and provides evidence, satisfactory to the board, of all of the following eligibility requirements:

(1) Completion of at least 12 months of work experience as a dental assistant.

(2) Successful completion of a board-approved course in the Dental Practice Act and a board-approved, course in infection control.

(3) Successful completion of a course in basic life support offered by an instructor approved by the American Red Cross or the American Heart Association, or any other course approved by the board as equivalent.

(4) Successful completion of a board-approved dental sedation assistant course, which may commence after the completion of six months of work experience as a dental assistant.

(5) Passage of a written examination administered by the board after completion of all of the other requirements of this subdivision. The written examination shall encompass the knowledge, skills, and abilities necessary to competently perform the duties specified in Section 1750.5.

(b) A person who holds a permit pursuant to this section shall be subject to the continuing education requirements established by the board pursuant to Section 1645 and the renewal requirements of Article 6 (commencing with Section 1715).

(Repealed and added by Stats. 2008, Ch. 499, Sec. 13. Effective January 1, 2009.)



1750.5

A person holding a dental sedation assistant permit pursuant to Section 1750.4 may perform the following duties under the direct supervision of a licensed dentist or other licensed health care professional authorized to administer conscious sedation or general anesthesia in the dental office:

(a) All duties that a dental assistant is allowed to perform.

(b) Monitor patients undergoing conscious sedation or general anesthesia utilizing data from noninvasive instrumentation such as pulse oximeters, electrocardiograms, capnography, blood pressure, pulse, and respiration rate monitoring devices. Evaluation of the condition of a sedated patient shall remain the responsibility of the dentist or other licensed health care professional authorized to administer conscious sedation or general anesthesia, who shall be at the patient’s chairside while conscious sedation or general anesthesia is being administered.

(c) Drug identification and draw, limited to identification of appropriate medications, ampule and vial preparation, and withdrawing drugs of correct amount as verified by the supervising licensed dentist.

(d) Add drugs, medications, and fluids to intravenous lines using a syringe, provided that a supervising licensed dentist is present at the patient’s chairside, limited to determining patency of intravenous line, selection of injection port, syringe insertion into injection port, occlusion of intravenous line and blood aspiration, line release and injection of drugs for appropriate time interval. The exception to this duty is that the initial dose of a drug or medication shall be administered by the supervising licensed dentist.

(e) Removal of intravenous lines.

(f) Any additional duties that the board may prescribe by regulation.

(g) The duties listed in subdivisions (b) to (e), inclusive, may not be performed in any setting other than a dental office or dental clinic.

(Added by Stats. 2008, Ch. 499, Sec. 14. Effective January 1, 2009.)



1751

(a) At least once every seven years, the board shall review the allowable duties for dental assistants, registered dental assistants, registered dental assistants in extended functions, dental sedation assistant permitholders, and orthodontic assistant permitholders, the supervision level for these categories, and the settings under which these duties may be performed, and shall update the regulations as necessary to keep them current with the state of the dental practice.

(b) This section shall become operative on January 1, 2010.

(Repealed (as amended by Stats. 2007, Ch. 588, Sec. 13) and added by Stats. 2008, Ch. 499, Sec. 16. Effective January 1, 2009. Added section operative January 1, 2010, by its own provisions.)



1752.1

(a) The board may license as a registered dental assistant a person who files an application and submits written evidence, satisfactory to the board, of one of the following eligibility requirements:

(1) Graduation from an educational program in registered dental assisting approved by the board, and satisfactory performance on a written and practical examination administered by the board.

(2) For individuals applying prior to January 1, 2010, evidence of completion of satisfactory work experience of at least 12 months as a dental assistant in California or another state and satisfactory performance on a written and practical examination administered by the board.

(3) For individuals applying on or after January 1, 2010, evidence of completion of satisfactory work experience of at least 15 months as a dental assistant in California or another state and satisfactory performance on a written and practical examination administered by the board.

(b) For purposes of this section, “satisfactory work experience” means performance of the duties specified in Section 1750.1 in a competent manner as determined by the employing dentist, who shall certify to such satisfactory work experience in the application.

(c) The board shall give credit toward the work experience referred to in this section to persons who have graduated from a dental assisting program in a postsecondary institution approved by the Department of Education or in a secondary institution, regional occupational center, or regional occupational program, that are not, however, approved by the board pursuant to subdivision (a). The credit shall equal the total weeks spent in classroom training and internship on a week-for-week basis. The board, in cooperation with the Superintendent of Public Instruction, shall establish the minimum criteria for the curriculum of nonboard-approved programs. Additionally, the board shall notify those programs only if the program’s curriculum does not meet established minimum criteria, as established for board-approved registered dental assistant programs, except any requirement that the program be given in a postsecondary institution. Graduates of programs not meeting established minimum criteria shall not qualify for satisfactory work experience as defined by this section.

(d) In addition to the requirements specified in subdivision (a), each applicant for registered dental assistant licensure on or after July 1, 2002, shall provide evidence of having successfully completed board-approved courses in radiation safety and coronal polishing as a condition of licensure. The length and content of the courses shall be governed by applicable board regulations.

(e) In addition to the requirements specified in subdivisions (a) and (d), individuals applying for registered dental assistant licensure on or after January 1, 2010, shall demonstrate satisfactory performance on a written examination in law and ethics administered by the board and shall provide written evidence of successful completion within five years prior to application of all of the following:

(1) A board-approved course in the Dental Practice Act.

(2) A board-approved course in infection control.

(3) A course in basic life support offered by an instructor approved by the American Red Cross or the American Heart Association, or any other course approved by the board as equivalent.

(f) A registered dental assistant may apply for an orthodontic assistant permit or a dental sedation assistant permit, or both, by submitting written evidence of the following:

(1) Successful completion of a board-approved orthodontic assistant or dental sedation assistant course, as applicable.

(2) Passage of a written examination administered by the board that shall encompass the knowledge, skills, and abilities necessary to competently perform the duties of the particular permit.

(g) A registered dental assistant with permits in either orthodontic assisting or dental sedation assisting shall be referred to as an “RDA with orthodontic assistant permit,” or “RDA with dental sedation assistant permit,” as applicable. These terms shall be used for reference purposes only and do not create additional categories of licensure.

(h) Completion of the continuing education requirements established by the board pursuant to Section 1645 by a registered dental assistant who also holds a permit as an orthodontic assistant or dental sedation assistant shall fulfill the continuing education requirements for the permit or permits.

(Amended by Stats. 2008, Ch. 499, Sec. 20. Effective January 1, 2009.)



1752.3

(a) On and after January 1, 2010, the written examination for registered dental assistant licensure required by Section 1752.1 shall comply with Section 139.

(b) On and after January 1, 2010, the practical examination for registered dental assistant licensure required by Section 1752.1 shall consist of three of the procedures described in paragraphs (1) to (4), inclusive. The specific procedures shall be assigned by the board, after considering recommendations of its Dental Assisting Council, and shall be graded by examiners appointed by the board. The procedures shall be performed on a fully articulated maxillary and mandibular typodont secured with a bench clamp. Each applicant shall furnish the required materials necessary to complete the examination.

(1) Place a base or liner.

(2) Place, adjust, and finish a direct provisional restoration.

(3) Fabricate and adjust an indirect provisional restoration.

(4) Cement an indirect provisional restoration.

(Amended by Stats. 2011, Ch. 385, Sec. 15. Effective January 1, 2012.)



1752.4

(a) A registered dental assistant may perform all of the following duties:

(1) All duties that a dental assistant is allowed to perform.

(2) Mouth-mirror inspections of the oral cavity, to include charting of obvious lesions, existing restorations, and missing teeth.

(3) Apply and activate bleaching agents using a nonlaser light-curing device.

(4) Use of automated caries detection devices and materials to gather information for diagnosis by the dentist.

(5) Obtain intraoral images for computer-aided design (CAD), milled restorations.

(6) Pulp vitality testing and recording of findings.

(7) Place bases, liners, and bonding agents.

(8) Chemically prepare teeth for bonding.

(9) Place, adjust, and finish direct provisional restorations.

(10) Fabricate, adjust, cement, and remove indirect provisional restorations, including stainless steel crowns when used as a provisional restoration.

(11) Place post-extraction dressings after inspection of the surgical site by the supervising licensed dentist.

(12) Place periodontal dressings.

(13) Dry endodontically treated canals using absorbent paper points.

(14) Adjust dentures extra-orally.

(15) Remove excess cement from surfaces of teeth with a hand instrument.

(16) Polish coronal surfaces of the teeth.

(17) Place ligature ties and archwires.

(18) Remove orthodontic bands.

(19) All duties that the board may prescribe by regulation.

(b) A registered dental assistant may only perform the following additional duties if he or she has completed a board-approved registered dental assistant educational program in those duties, or if he or she has provided evidence, satisfactory to the board, of having completed a board-approved course in those duties.

(1) Remove excess cement with an ultrasonic scaler from supragingival surfaces of teeth undergoing orthodontic treatment.

(2) The allowable duties of an orthodontic assistant permitholder as specified in Section 1750.3. A registered dental assistant shall not be required to complete further instruction in the duties of placing ligature ties and archwires, removing orthodontic bands, and removing excess cement from tooth surfaces with a hand instrument.

(3) The allowable duties of a dental sedation assistant permitholder as specified in Section 1750.5.

(4) The application of pit and fissure sealants.

(c) Except as provided in Section 1777, the supervising licensed dentist shall be responsible for determining whether each authorized procedure performed by a registered dental assistant should be performed under general or direct supervision.

(d) This section shall become operative on January 1, 2010.

(Repealed (in Sec. 32) and added by Stats. 2008, Ch. 499, Sec. 23. Effective January 1, 2009. Section operative January 1, 2010, by its own provisions.)



1752.6

A registered dental assistant licensed on and after January 1, 2010, shall provide evidence of successful completion of a board-approved course in the application of pit and fissure sealants prior to the first expiration of his or her license that requires the completion of continuing education as a condition of renewal. The license of a registered dental assistant who does not provide evidence of successful completion of that course shall not be renewed until evidence of course completion is provided.

(Repealed and added by Stats. 2008, Ch. 499, Sec. 26. Effective January 1, 2009.)



1753

(a) On and after January 1, 2010, the board may license as a registered dental assistant in extended functions a person who submits written evidence, satisfactory to the board, of all of the following eligibility requirements:

(1) Current licensure as a registered dental assistant or completion of the requirements for licensure as a registered dental assistant.

(2) Successful completion of a board-approved course in the application of pit and fissure sealants.

(3) Successful completion of either of the following:

(A) An extended functions postsecondary program approved by the board in all of the procedures specified in Section 1753.5.

(B) An extended functions postsecondary program approved by the board to teach the duties that registered dental assistants in extended functions were allowed to perform pursuant to board regulations prior to January 1, 2010, and a course approved by the board in the procedures specified in paragraphs (1), (2), (5), and (7) to (11), inclusive, of subdivision (b) of Section 1753.5.

(4) Passage of a written examination and a clinical or practical examination administered by the board. The board shall designate whether the written examination shall be administered by the board or by the board-approved extended functions program.

(b) A registered dental assistant in extended functions may apply for an orthodontic assistant permit or a dental sedation assistant permit, or both, by providing written evidence of the following:

(1) Successful completion of a board-approved orthodontic assistant or dental sedation assistant course, as applicable.

(2) Passage of a written examination administered by the board that shall encompass the knowledge, skills, and abilities necessary to competently perform the duties of the particular permit.

(c) A registered dental assistant in extended functions with permits in either orthodontic assisting or dental sedation assisting shall be referred to as an “RDAEF with orthodontic assistant permit,” or “RDAEF with dental sedation assistant permit,” as applicable. These terms shall be used for reference purposes only and do not create additional categories of licensure.

(d) Completion of the continuing education requirements established by the board pursuant to Section 1645 by a registered dental assistant in extended functions who also holds a permit as an orthodontic assistant or dental sedation assistant shall fulfill the continuing education requirement for such permit or permits.

(Repealed and added by Stats. 2008, Ch. 499, Sec. 28. Effective January 1, 2009.)



1753.4

On and after January 1, 2010, each applicant for licensure as a registered dental assistant in extended functions shall successfully complete an examination consisting of the procedures described in subdivisions (a) and (b). On and after January 1, 2010, each person who holds a current and active registered dental assistant in extended functions license issued prior to January 1, 2010, who wishes to perform the duties specified in paragraphs (1), (2), (5), and (7) to (11), inclusive, of subdivision (b) of Section 1753.5, shall successfully complete an examination consisting of the procedures described in subdivision (b). The specific procedures shall be assigned by the board, after considering recommendations of its Dental Assisting Council, and shall be graded by examiners appointed by the board. Each applicant shall furnish the required materials necessary to complete the examination.

(a) Successful completion of the following two procedures on a patient provided by the applicant. The prepared tooth, prior to preparation, shall have had mesial and distal contact. The preparation performed shall have margins at or below the free gingival crest and shall be one of the following: 7/8 crown, 3/4 crown, or full crown, including porcelain fused to metal. Alginate impression materials alone shall not be acceptable:

(1) Cord retraction of gingiva for impression procedures.

(2) Take a final impression for a permanent indirect restoration.

(b) Successful completion of two of the following procedures on a simulated patient head mounted in appropriate position and accommodating an articulated typodont in an enclosed intraoral environment, or mounted on a dental chair in a dental operatory:

(1) Place, condense, and carve an amalgam restoration.

(2) Place and contour a nonmetallic direct restoration.

(3) Polish and contour an existing amalgam restoration.

(Amended by Stats. 2011, Ch. 385, Sec. 16. Effective January 1, 2012.)



1753.5

(a) A registered dental assistant in extended functions licensed on or after January 1, 2010, is authorized to perform all duties and procedures that a registered dental assistant is authorized to perform as specified in and limited by Section 1752.4, and those duties that the board may prescribe by regulation.

(b) A registered dental assistant in extended functions licensed on or after January 1, 2010, is authorized to perform the following additional procedures under direct supervision and pursuant to the order, control, and full professional responsibility of a licensed dentist:

(1) Conduct preliminary evaluation of the patient’s oral health, including, but not limited to, charting, intraoral and extra-oral evaluation of soft tissue, classifying occlusion, and myofunctional evaluation.

(2) Perform oral health assessments in school-based, community health project settings under the direction of a dentist, registered dental hygienist, or registered dental hygienist in alternative practice.

(3) Cord retraction of gingiva for impression procedures.

(4) Size and fit endodontic master points and accessory points.

(5) Cement endodontic master points and accessory points.

(6) Take final impressions for permanent indirect restorations.

(7) Take final impressions for tooth-borne removable prosthesis.

(8) Polish and contour existing amalgam restorations.

(9) Place, contour, finish, and adjust all direct restorations.

(10) Adjust and cement permanent indirect restorations.

(11) Other procedures authorized by regulations adopted by the board.

(c) All procedures required to be performed under direct supervision shall be checked and approved by the supervising licensed dentist prior to the patient’s dismissal from the office.

(Added by renumbering Section 1753.1 by Stats. 2008, Ch. 499, Sec. 29. Effective January 1, 2009.)



1753.55

(a) A registered dental assistant in extended functions is authorized to perform additional duties as set forth in subdivision (b) pursuant to the order, control, and full professional responsibility of a supervising dentist if the licensee meets one the following requirements:

(1) Is licensed on or after January 1, 2010.

(2) Is licensed prior to January 1, 2010, has successfully completed a board-approved course in the additional procedures specified in paragraphs (1), (2), (5), and (7) to (11), inclusive, of subdivision (b) of Section 1753.5, and passed the examination as specified in Section 1753.4.

(b) (1) Determine which radiographs to perform on a patient who has not received an initial examination by the supervising dentist for the specific purpose of the dentist making a diagnosis and treatment plan for the patient. In these circumstances, the dental assistant in extended functions shall follow protocols established by the supervising dentist. This paragraph only applies in the following settings:

(A) In a dental office setting.

(B) In public health settings, using telehealth, as defined by Section 2290.5, for the purpose of communication with the supervising dentist, including, but not limited to, schools, head start and preschool programs, and community clinics, under the general supervision of a dentist.

(2) Place protective restorations, which for this purpose are identified as interim therapeutic restorations, and defined as a direct provisional restoration placed to stabilize the tooth until a licensed dentist diagnoses the need for further definitive treatment. An interim therapeutic restoration consists of the removal of soft material from the tooth using only hand instrumentation, without the use of rotary instrumentation, and subsequent placement of an adhesive restorative material. Local anesthesia shall not be necessary for interim therapeutic restoration placement. Interim therapeutic restorations shall be placed only in accordance with both of the following:

(A) In either of the following settings:

(i) In a dental office setting, under the direct or general supervision of a dentist as determined by the dentist.

(ii) In public health settings, using telehealth, as defined by Section 2290.5, for the purpose of communication with the supervising dentist, including, but not limited to, schools, head start and preschool programs, and community clinics, under the general supervision of a dentist.

(B) After the diagnosis, treatment plan, and instruction to perform the procedure provided by a dentist.

(c) The functions described in subdivision (b) may be performed by a registered dental assistant in extended functions only after completion of a program that includes training in performing those functions, or after providing evidence, satisfactory to the board, of having completed a board-approved course in those functions.

(1) No later than January 1, 2018, the board shall adopt regulations to establish requirements for courses of instruction for the procedures authorized to be performed by a registered dental assistant in extended functions pursuant to this section, using the competency-based training protocols established by the Health Workforce Pilot Project (HWPP) No. 172 through the Office of Health Planning and Development. The board shall submit to the committee proposed regulatory language for the Interim Therapeutic Restoration to the committee for the purpose of promulgating regulations for registered dental hygienists and registered dental hygienists in alternative practice as described in Section 1910.5. The language submitted by the board to the committee shall mirror the curriculum requirements for the registered dental assistant in extended functions. Any subsequent amendments to the regulations that are promulgated by the board for the Interim Therapeutic Restoration curriculum shall be submitted to the committee.

(2)  Until the regulations adopted by the board pursuant to paragraph (1) become effective, the board shall use the competency-based training protocols established by HWPP No. 172 through the Office of Statewide Health Planning and Development to approve courses of instruction for the procedures authorized in this section.

(3) A registered dental assistant in extended functions who has completed the prescribed training in HWPP No. 172 established by the Office of Statewide Health Planning and Development pursuant to Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 of the Health and Safety Code shall be deemed to have satisfied the requirement for completion of a course of instruction approved by the board.

(4) In addition to the instructional components described in this subdivision, a program shall contain both of the instructional components described in this paragraph:

(A) The course shall be established at the postsecondary educational level.

(B) All faculty responsible for clinical evaluation shall have completed a one-hour methodology course in clinical evaluation or have a faculty appointment at an accredited dental education program prior to conducting evaluations of students.

(d) The board may issue a permit to a registered dental assistant in extended functions who files a completed application, including the fee, to provide the duties specified in this section after the board has determined the registered dental assistant in extended functions has completed the coursework required in subdivision (c).

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2014, Ch. 662, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 3 of Stats. 2014, Ch. 662.)



1753.55-1

(a) A registered dental assistant in extended functions is authorized to perform the additional duties as set forth in subdivision (b) pursuant to the order, control, and full professional responsibility of a supervising dentist, if the licensee meets one of the following requirements:

(1) Is licensed on or after January 1, 2010.

(2)  Is licensed prior to January 1, 2010, has successfully completed a board-approved course in the additional procedures specified in paragraphs (1), (2), (5), and (7) to (11), inclusive, of subdivision (b) of Section 1753.5, and passed the examination as specified in Section 1753.4.

(b) (1) Determine which radiographs to perform on a patient who has not received an initial examination by the supervising dentist for the specific purpose of the dentist making a diagnosis and treatment plan for the patient. In these circumstances, the dental assistant in extended functions shall follow protocols established by the supervising dentist. This paragraph only applies in the following settings:

(A) In a dental office setting.

(B) In public health settings, using telehealth, as defined by Section 2290.5, for the purpose of communication with the supervising dentist, including, but not limited to, schools, head start and preschool programs, and community clinics, under the general supervision of a dentist.

(2) Place protective restorations, which for this purpose are identified as interim therapeutic restorations, and defined as a direct provisional restoration placed to stabilize the tooth until a licensed dentist diagnoses the need for further definitive treatment. An interim therapeutic restoration consists of the removal of soft material from the tooth using only hand instrumentation, without the use of rotary instrumentation, and subsequent placement of an adhesive restorative material. Local anesthesia shall not be necessary for interim therapeutic restoration placement. Interim therapeutic restorations shall be placed only in accordance with both of the following:

(A) In either of the following settings:

(i) In a dental office setting, under the direct or general supervision of a dentist as determined by the dentist.

(ii) In public health settings, using telehealth, as defined by Section 2290.5, for the purpose of communication with the supervising dentist, including, but not limited to, schools, head start and preschool programs, and community clinics, under the general supervision of a dentist.

(B) After the diagnosis, treatment plan, and instruction to perform the procedure provided by a dentist.

(c) The functions described in subdivision (b) may be performed by a registered dental assistant in extended functions only after completion of a program that includes training in performing those functions, or after providing evidence, satisfactory to the board, of having completed a board-approved course in those functions.

(d) No later than January 1, 2018, the board shall adopt regulations to establish requirements for courses of instruction for the procedures authorized to be performed by a registered dental assistant in extended functions pursuant to this section using the competency-based training protocols established by the Health Workforce Pilot Project (HWPP) No. 172 through the Office of Health Planning and Development. The board shall submit to the committee proposed regulatory language for the curriculum for the Interim Therapeutic Restoration to the committee for the purpose of promulgating regulations for registered dental hygienists and registered dental hygienists in alternative practice as described in Section 1910.5. The language submitted by the board shall mirror the instructional curriculum for the registered dental assistant in extended functions. Any subsequent amendments to the regulations that are promulgated by the board for the Interim Therapeutic Restoration curriculum shall be submitted to the committee.

(e) The board may issue a permit to a registered dental assistant in extended functions who files a completed application, including the fee, to provide the duties specified in this section after the board has determined the registered dental assistant in extended functions has completed the coursework required in subdivision (c).

(f) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 2) and added by Stats. 2014, Ch. 662, Sec. 3. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



1753.6

(a) Each person who holds a license as a registered dental assistant in extended functions on the operative date of this section may only perform those procedures that a registered dental assistant is allowed to perform as specified in and limited by Section 1752.4, and the procedures specified in paragraphs (1) to (6), inclusive, until he or she provides evidence of having completed a board-approved course in the additional procedures specified in paragraphs (1), (2), (5), and (7) to (11), inclusive, of subdivision (b) of Section 1753.5, and an examination as specified in Section 1753.4:

(1) Cord retraction of gingiva for impression procedures.

(2) Take final impressions for permanent indirect restorations.

(3) Formulate indirect patterns for endodontic post and core castings.

(4) Fit trial endodontic filling points.

(5) Apply pit and fissure sealants.

(6) Remove excess cement from subgingival tooth surfaces with a hand instrument.

(b) This section shall become operative on January 1, 2010.

(Added by renumbering Section 1757 by Stats. 2008, Ch. 499, Sec. 39. Effective January 1, 2009. Section operative January 1, 2010, by its own provisions.)



1753.7

(a) A licensed dentist may simultaneously utilize in his or her practice no more than three registered dental assistants in extended functions or registered dental hygienists in extended functions licensed pursuant to Section 1753 or 1918.

(b) This section shall become operative on January 1, 2010.

(Added by renumbering Section 1770 (as amended by Stats. 2007, Ch. 588, Sec. 26) by Stats. 2008, Ch. 499, Sec. 44. Effective January 1, 2009. Section operative January 1, 2010, by its own provisions.)



1765

No person other than a licensed dental hygienist or a licensed dentist may engage in the practice of dental hygiene or perform dental hygiene procedures on patients, including, but not limited to, supragingival and subgingival scaling, dental hygiene assessment, and treatment planning, except for the following persons:

(a) A student enrolled in a dental or a dental hygiene school who is performing procedures as part of the regular curriculum of that program under the supervision of the faculty of that program.

(b) A dental assistant, registered dental assistant, or registered dental assistant in extended functions acting in accordance with the provisions of this chapter.

(c) A registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions licensed in another jurisdiction performing a clinical demonstration for educational purposes.

(Amended by Stats. 2008, Ch. 499, Sec. 42. Effective January 1, 2009.)



1767

The board shall adopt regulations necessary to implement the provisions of this article.

(Amended by Stats. 2008, Ch. 31, Sec. 38. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1771

Any person, other than a person who has been issued a license or permit by the board, who holds himself or herself out as a registered dental assistant, orthodontic assistant permitholder, dental sedation assistant permitholder, or registered dental assistant in extended functions, or uses any other term indicating or implying he or she is licensed or permitted by the board as such, is guilty of a misdemeanor.

(Amended by Stats. 2008, Ch. 499, Sec. 45. Effective January 1, 2009.)



1773

The provisions of Sections 1715, 1718, 1718.1, 1718.2, and 1718.3 shall govern the renewal, restoration, reinstatement, and reissuance of licenses issued under this article.

The license shall continue in effect through the date provided in Section 1715 that next occurs after its issuance, when it shall expire if not renewed.

(Added by renumbering Section 1766 by Stats. 2002, Ch. 810, Sec. 17. Effective January 1, 2003.)



1777

While employed by or practicing in a primary care clinic or specialty clinic licensed pursuant to Section 1204 of the Health and Safety Code, in a primary care clinic exempt from licensure pursuant to subdivision (c) of Section 1206 of the Health and Safety Code, or a clinic owned and operated by a hospital that maintains the primary contract with a county government to fill the county’s role under Section 17000 of the Welfare and Institutions Code, the following shall apply:

(a) A dental assistant, registered dental assistant, or registered dental assistant in extended functions may perform any extraoral duty under the direct supervision of a registered dental hygienist or registered dental hygienist in alternative practice.

(b) A registered dental assistant or a registered dental assistant in extended functions may perform the following procedures under the direct supervision of a registered dental hygienist or a registered dental hygienist in alternative practice, pursuant to subdivision (b) of Section 1763:

(1) Coronal polishing.

(2) Application of topical fluoride.

(3) Application of sealants, after providing evidence to the board of having completed a board-approved course in that procedure.

(Amended by Stats. 2008, Ch. 499, Sec. 46. Effective January 1, 2009.)






ARTICLE 8 - Dental Corporations

1800

A dental corporation is a corporation that is authorized to render professional services, as defined in Sections 13401 and 13401.5 of the Corporations Code, if that corporation, its shareholders, officers, directors, and employees rendering professional services who are dentists, physicians and surgeons, dental assistants, registered dental assistants, registered dental assistants in extended functions, registered dental hygienists, registered dental hygienists in extended functions, or registered dental hygienists in alternative practice are in compliance with the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), this article, and other statutes, rules, and regulations applicable to a dental corporation and the conduct of its affairs. Subject to all applicable statutes, rules, and regulations, a dental corporation is entitled to practice dentistry. With respect to a dental corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the Dental Board of California.

(Amended by Stats. 2003, Ch. 549, Sec. 1. Effective January 1, 2004.)



1804

Notwithstanding subdivision (i) of Section 1680 and subdivision (g) of Section 1701, the name of a dental corporation and any name or names under which it may be rendering professional services shall contain and be restricted to the name or the last name of one or more of the present, prospective, or former shareholders and shall include the words “dental corporation” or wording or abbreviations denoting corporate existence, unless otherwise authorized by a valid permit issued pursuant to Section 1701.5.

(Amended by Stats. 1977, Ch. 477.)



1805

Except as provided in Sections 13401.5 and 13403 of the Corporations Code, each director, shareholder, and officer of a dental corporation shall be a licensed person as defined in the Moscone-Knox Professional Corporation Act.

(Amended by Stats. 2003, Ch. 549, Sec. 2. Effective January 1, 2004.)



1806

The income of a dental corporation attributable to professional services rendered while a shareholder is a disqualified person (as defined in the Moscone-Knox Professional Corporation Act) shall not in any manner accrue to the benefit of that shareholder or his or her shares in the dental corporation.

(Amended by Stats. 1997, Ch. 168, Sec. 6. Effective January 1, 1998.)



1807

A dental corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute, rule or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by such statutes, rules and regulations to the same extent as a person holding a license under Section 1634 of this code. The board shall have the same powers of suspension, revocation and discipline against a dental corporation as are now or hereafter authorized by Section 1670 of this code, or by any other similar statute against individual licensees, provided, however, that proceedings against a dental corporation shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Added by Stats. 1968, Ch. 1375.)



1808

The board may formulate and enforce rules and regulations to carry out the purposes and objectives of this article and the Moscone-Knox Professional Corporation Act, including rules and regulations requiring (a) that the articles of incorporation or bylaws of a dental corporation shall include a provision whereby the capital stock of that corporation owned by a disqualified person (as defined in the Moscone-Knox Professional Corporation Act), or a deceased person, shall be sold to the corporation or to the remaining shareholders of that corporation within the time as the rules and regulations may provide, and (b) that a dental corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Amended by Stats. 1997, Ch. 168, Sec. 7. Effective January 1, 1998.)






ARTICLE 9 - Dental Hygienists

1900

It is the intent of the Legislature by enactment of this article to permit the full utilization of registered dental hygienists, registered dental hygienists in alternative practice, and registered dental hygienists in extended functions in order to meet the dental care needs of all of the state’s citizens.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1901

(a) There is hereby created within the jurisdiction of the Dental Board of California a Dental Hygiene Committee of California in which the administration of this article is vested.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date. Notwithstanding any other law, the repeal of this section renders the committee subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2014, Ch. 396, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



1902

For purposes of this article, the following definitions apply:

(a) “Committee” means the Dental Hygiene Committee of California.

(b) “Dental board” means the Dental Board of California.

(c) “Direct supervision” means the supervision of dental procedures based on instructions given by a licensed dentist who is required to be physically present in the treatment facility during the performance of those procedures.

(d) “General supervision” means the supervision of dental procedures based on instructions given by a licensed dentist who is not required to be physically present in the treatment facility during the performance of those procedures.

(e) “Oral prophylaxis” means preventive and therapeutic dental procedures that include bacterial debridements with complete removal, supra and subgingivally, of calculus, soft deposits, plaque, and stains, and the smoothing of tooth surfaces. The objective of this treatment is to create an environment in which the patient can maintain healthy hard and soft tissues.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1902.1

Protection of the public shall be the highest priority for the committee in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2011, Ch. 350, Sec. 1. Effective January 1, 2012.)



1902.2

(a) A licensee shall report, upon his or her initial licensure and any subsequent application for renewal or inactive license, the practice or employment status of the licensee, designated as one of the following:

(1) Full-time practice or employment in a dental or dental hygiene practice of 32 hours per week or more in California.

(2) Full-time practice or employment in a dental or dental hygiene practice of 32 hours or more outside of California.

(3) Part-time practice or employment in a dental or dental hygiene practice for less than 32 hours per week in California.

(4) Part-time practice or employment in a dental or dental hygiene practice for less than 32 hours per week outside of California.

(5) Dental hygiene administrative employment that does not include direct patient care, as may be further defined by the committee.

(6) Retired.

(7) Other practice or employment status, as may be further defined by the committee.

(b) Information collected pursuant to subdivision (a) shall be posted on the Internet Web site of the committee.

(c) (1) A licensee may report on his or her application for renewal, and the committee, as appropriate, shall collect, information regarding the licensee’s cultural background and foreign language proficiency.

(2) Information collected pursuant to this subdivision shall be aggregated on an annual basis, based on categories utilized by the committee in the collection of the data, into both statewide totals and ZIP Code of primary practice or employment location totals.

(3) Aggregated information under this subdivision shall be compiled annually, and reported on the Internet Web site of the committee as appropriate, on or before July 1 of each year.

(d) It is the intent of the Legislature to utilize moneys in the State Dental Hygiene Fund to pay any cost incurred by the committee in implementing this section.

(Added by Stats. 2012, Ch. 799, Sec. 4. Effective January 1, 2013.)



1902.3

A registered dental hygienist licensed in another state may teach in a dental hygiene college without being licensed in this state if he or she has a special permit. The committee may issue a special permit to practice dental hygiene in a discipline at a dental hygiene college in this state to any person who submits an application and satisfies all of the following eligibility requirements:

(a) Furnishing satisfactory evidence of having a pending contract with a California dental hygiene college approved by the committee as a full-time or part-time professor, associate professor, assistant professor, faculty member, or instructor.

(b) Furnishing satisfactory evidence of having graduated from a dental hygiene college approved by the committee.

(c) Furnishing satisfactory evidence of having been certified as a diplomate of a specialty committee or, in lieu thereof, establishing his or her qualifications to take a specialty committee examination or furnishing satisfactory evidence of having completed an advanced educational program in a discipline from a dental hygiene college approved by the committee.

(d) Furnishing satisfactory evidence of having successfully completed an examination in California law and ethics developed and administered by the committee.

(e) Paying an application fee, subject to a biennial renewal fee, as provided by Section 1944.

(Added by Stats. 2012, Ch. 331, Sec. 1. Effective January 1, 2013.)



1903

(a) (1) The committee shall consist of nine members appointed by the Governor. Four shall be public members, one member shall be a practicing general or public health dentist who holds a current license in California, and four members shall be registered dental hygienists who hold current licenses in California. Of the registered dental hygienists members, one shall be licensed either in alternative practice or in extended functions, one shall be a dental hygiene educator, and two shall be registered dental hygienists. No public member shall have been licensed under this chapter within five years of the date of his or her appointment or have any current financial interest in a dental-related business.

(2) For purposes of this subdivision, a public health dentist is a dentist whose primary employer or place of employment is in any of the following:

(A) A primary care clinic licensed under subdivision (a) of Section 1204 of the Health and Safety Code.

(B) A primary care clinic exempt from licensure pursuant to subdivision (c) of Section 1206 of the Health and Safety Code.

(C) A clinic owned or operated by a public hospital or health system.

(D) A clinic owned and operated by a hospital that maintains the primary contract with a county government to fill the county’s role under Section 17000 of the Welfare and Institutions Code.

(b) (1) Except as specified in paragraph (2), members of the committee shall be appointed for a term of four years. Each member shall hold office until the appointment and qualification of his or her successor or until one year shall have lapsed since the expiration of the term for which he or she was appointed, whichever comes first.

(2) For the term commencing on January 1, 2012, two of the public members, the general or public health dentist member, and two of the registered dental hygienist members, other than the dental hygiene educator member or the registered dental hygienist member licensed in alternative practice or in extended functions, shall each serve a term of two years, expiring January 1, 2014.

(c) Notwithstanding any other provision of law and subject to subdivision (e), the Governor may appoint to the committee a person who previously served as a member of the committee even if his or her previous term expired.

(d) The committee shall elect a president, a vice president, and a secretary from its membership.

(e) No person shall serve as a member of the committee for more than two consecutive terms.

(f) A vacancy in the committee shall be filled by appointment to the unexpired term.

(g) Each member of the committee shall receive a per diem and expenses as provided in Section 103.

(h) The Governor shall have the power to remove any member from the committee for neglect of a duty required by law, for incompetence, or for unprofessional or dishonorable conduct.

(i) The committee, with the approval of the director, may appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the committee and vested in him or her by this article.

(j) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 396, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



1904

The committee shall meet at least two times each calendar year and shall conduct additional meetings in appropriate locations that are necessary to transact its business.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1905

(a) The committee shall perform the following functions:

(1) Evaluate all registered dental hygienist, registered dental hygienist in alternative practice, and registered dental hygienist in extended functions educational programs that apply for approval and grant or deny approval of those applications in accordance with regulations adopted by the committee. Any such educational programs approved by the dental board on or before June 30, 2009, shall be deemed approved by the committee. Any dental hygiene program accredited by the Commission on Dental Accreditation may be approved.

(2) Withdraw or revoke its prior approval of a registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions educational program in accordance with regulations adopted by the committee. The committee may withdraw or revoke a dental hygiene program approval if the Commission on Dental Accreditation has indicated an intent to withdraw approval or has withdrawn approval.

(3) Review and evaluate all registered dental hygienist, registered dental hygienist in alternative practice, and registered dental hygienist in extended functions applications for licensure to ascertain whether the applicant meets the appropriate licensing requirements specified by statute and regulations, maintain application records, cashier application fees, issue and renew licenses, and perform any other tasks that are incidental to the application and licensure processes.

(4) Determine the appropriate type of license examination consistent with the provisions of this article, and develop or cause to be developed and administer examinations in accordance with regulations adopted by the committee.

(5) Determine the amount of fees assessed under this article, not to exceed the actual cost.

(6) Determine and enforce the continuing education requirements specified in Section 1936.1.

(7) Deny, suspend, or revoke a license under this article, or otherwise enforce the provisions of this article. Any such proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the committee shall have all of the powers granted therein.

(8) Make recommendations to the dental board regarding dental hygiene scope of practice issues.

(9) Adopt, amend, and revoke rules and regulations to implement the provisions of this article, including the amount of required supervision by a registered dental hygienist, a registered dental hygienist in alternative practice, or a registered dental hygienist in extended functions of a registered dental assistant.

(b) The committee may employ employees and examiners that it deems necessary to carry out its functions and responsibilities under this article.

(Amended by Stats. 2012, Ch. 331, Sec. 2. Effective January 1, 2013.)



1905.1

Until January 1, 2010, the committee may contract with the dental board to carry out any of the provisions of this article. On and after January 1, 2010, the committee may contract with the dental board to perform investigations of applicants and licensees under this article.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1905.2

Recommendations by the committee regarding scope of practice issues, as specified in paragraph (8) of subdivision (a) of Section 1905, shall be approved, modified, or rejected by the board within 90 days of submission of the recommendation to the board. If the board rejects or significantly modifies the intent or scope of the recommendation, the committee may request that the board provide its reasons in writing for rejecting or significantly modifying the recommendation, which shall be provided by the board within 30 days of the request.

(Amended by Stats. 2011, Ch. 385, Sec. 19. Effective January 1, 2012.)



1906

(a) The committee shall adopt, amend, and revoke regulations to implement the requirements of this article.

(b) All regulations adopted by the committee shall comply with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) No regulation adopted by the committee shall impose a requirement or a prohibition directly upon a licensed dentist or on the administration of a dental office, unless specifically authorized by this article.

(d) Unless contrary to the provisions of this article, regulations adopted by the dental board shall continue to apply to registered dental hygienists, registered dental hygienists in alternative practice, and registered dental hygienists in extended functions until other regulations are adopted by the committee. All references in those regulations to “board” shall mean the committee, which shall solely enforce the regulations with respect to registered dental hygienists, registered dental hygienists in alternative practice, and registered dental hygienists in extended functions.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1907

The following functions may be performed by a registered dental hygienist, in addition to those authorized pursuant to Sections 1908 to 1914, inclusive:

(a) All functions that may be performed by a registered dental assistant.

(b) All persons holding a license as a registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions as of December 31, 2005, are authorized to perform the duties of a registered dental assistant specified in this chapter. All persons issued a license as a registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions on or after January 1, 2006, shall qualify for and receive a registered dental assistant license prior to performance of the duties of a registered dental assistant specified in this chapter.

(Amended by Stats. 2009, Ch. 308, Sec. 11.5. Effective January 1, 2010.)



1908

(a) The practice of dental hygiene includes dental hygiene assessment and development, planning, and implementation of a dental hygiene care plan. It also includes oral health education, counseling, and health screenings.

(b) The practice of dental hygiene does not include any of the following procedures:

(1) Diagnosis and comprehensive treatment planning.

(2) Placing, condensing, carving, or removal of permanent restorations.

(3) Surgery or cutting on hard and soft tissue including, but not limited to, the removal of teeth and the cutting and suturing of soft tissue.

(4) Prescribing medication.

(5) Administering local or general anesthesia or oral or parenteral conscious sedation, except for the administration of nitrous oxide and oxygen, whether administered alone or in combination with each other, or local anesthesia pursuant to Section 1909.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1909

A registered dental hygienist is authorized to perform the following procedures under direct supervision of a licensed dentist, after submitting to the committee evidence of satisfactory completion of a course of instruction, approved by the committee, in the procedures:

(a) Soft-tissue curettage.

(b) Administration of local anesthesia.

(c) Administration of nitrous oxide and oxygen, whether administered alone or in combination with each other.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1910

A registered dental hygienist is authorized to perform the following procedures under general supervision:

(a) Preventive and therapeutic interventions, including oral prophylaxis, scaling, and root planing.

(b) Application of topical, therapeutic, and subgingival agents used for the control of caries and periodontal disease.

(c) The taking of impressions for bleaching trays and application and activation of agents with nonlaser, light-curing devices.

(d) The taking of impressions for bleaching trays and placements of in-office, tooth-whitening devices.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1910.5

(a) In addition to the duties specified in Section 1910, a registered dental hygienist is authorized to perform the following additional duties, as specified:

(1) Determine which radiographs to perform on a patient who has not received an initial examination by the supervising dentist for the specific purpose of the dentist making a diagnosis and treatment plan for the patient. In these circumstances, the dental hygienist shall follow protocols established by the supervising dentist. This paragraph shall only apply in the following settings:

(A) In a dental office setting.

(B) In a public health setting, using telehealth, as defined by Section 2290.5, for the purpose of communication with the supervising dentist, including, but not limited to, schools, head start and preschool programs, and community clinics.

(2) Place protective restorations, which for this purpose are identified as interim therapeutic restorations, and defined as a direct provisional restoration placed to stabilize the tooth until a licensed dentist diagnoses the need for further definitive treatment. An interim therapeutic restoration consists of the removal of soft material from the tooth using only hand instrumentation, without the use of rotary instrumentation, and subsequent placement of an adhesive restorative material. Local anesthesia shall not be necessary for interim therapeutic restoration placement. Interim therapeutic restorations shall be placed only in accordance with both of the following:

(A) In either of the following settings:

(i) In a dental office setting.

(ii) In a public health setting, using telehealth, as defined by Section 2290.5, for the purpose of communication with the supervising dentist, including, but not limited to, schools, head start and preschool programs, and community clinics.

(B) After the diagnosis, treatment plan, and instruction to perform the procedure provided by a dentist.

(b) The functions described in subdivision (a) may be performed by a registered dental hygienist only after completion of a program that includes training in performing those functions, or after providing evidence, satisfactory to the committee, of having completed a committee-approved course in those functions.

(c) (1) No later than January 1, 2018, the committee shall adopt regulations to establish requirements for courses of instruction for the procedures authorized to be performed by a registered dental hygienist and registered dental hygienist in alternative practice pursuant to Sections 1910.5 and 1926.05 using the competency-based training protocols established by the Health Workforce Pilot Project (HWPP) No. 172 through the Office of Health Planning and Development. The committee shall use the curriculum submitted by the dental board, pursuant to Section 1753.55, to adopt regulatory language for approval of courses of instruction for the Interim Therapeutic Restoration. Any subsequent amendments to the regulations for the Interim Therapeutic Restoration curriculum that are promulgated by the committee shall be agreed upon by the board and the committee.

(2) Prior to January 1, 2018, the committee shall use the competency-based training protocols established by HWPP No. 172 through the Office of Statewide Health Planning and Development to approve courses of instruction for the procedures authorized in this section.

(3) A registered dental hygienist who has completed the prescribed training in HWPP No. 172 established by the Office of Statewide Health Planning and Development pursuant to Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 of the Health and Safety Code shall be deemed to have satisfied the requirement for completion of a course of instruction approved by the committee.

(4) In addition to the instructional components described in this subdivision, a program shall contain both of the instructional components described in this paragraph:

(A) The course shall be established at the postsecondary educational level.

(B) All faculty responsible for clinical evaluation shall have completed a one-hour methodology course in clinical evaluation or have a faculty appointment at an accredited dental education program prior to conducting evaluations of students.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2014, Ch. 662, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 5 of Stats. 2014, Ch. 662.)



1910.5-1

(a) In addition to the duties specified in Section 1910, a registered dental hygienist is authorized to perform the following additional duties, as specified:

(1) Determine which radiographs to perform on a patient who has not received an initial examination by the supervising dentist for the specific purpose of the dentist making a diagnosis and treatment plan for the patient. In these circumstances, the dental hygienist shall follow protocols established by the supervising dentist. This paragraph only applies in the following settings:

(A) In a dental office setting.

(B) In a public health setting, using telehealth, as defined by Section 2290.5, for the purpose of communication with the supervising dentist, including, but not limited to, schools, head start and preschool programs, and community clinics.

(2) Place protective restorations, which for this purpose are identified as interim therapeutic restorations, and defined as a direct provisional restoration placed to stabilize the tooth until a licensed dentist diagnoses the need for further definitive treatment. An interim therapeutic restoration consists of the removal of soft material from the tooth using only hand instrumentation, without the use of rotary instrumentation, and subsequent placement of an adhesive restorative material. Local anesthesia shall not be necessary for interim therapeutic restoration placement. Interim therapeutic restorations shall be placed only in accordance with both of the following:

(A) In either of the following settings:

(i) In a dental office setting.

(ii) In a public health setting, using telehealth, as defined by Section 2290.5, for the purpose of communication with the supervising dentist, including, but not limited to, schools, head start and preschool programs, and community clinics.

(B) After the diagnosis, treatment plan, and instruction to perform the procedure provided by a dentist.

(b) The functions described in subdivision (a) may be performed by a registered dental hygienist only after completion of a program that includes training in performing those functions, or after providing evidence, satisfactory to the committee, of having completed a committee-approved course in those functions.

(c) No later than January 1, 2018, the committee shall adopt regulations to establish requirements for courses of instruction for the procedures authorized to be performed by a registered dental hygienist and registered dental hygienist in alternative practice pursuant to Sections 1910.5 and 1926.05, using the competency-based training protocols established by the Health Workforce Pilot Project (HWPP) No. 172 through the Office of Health Planning and Development. The committee shall use the curriculum submitted by the board pursuant to Section 1753.55 to adopt regulatory language for approval of courses of instruction for the Interim Therapeutic Restoration. Any subsequent amendments to the regulations for the Interim Therapeutic Restoration curriculum that are promulgated by the committee shall be agreed upon by the board and the committee.

(d) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 4) and added by Stats. 2014, Ch. 662, Sec. 5. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



1911

(a) A registered dental hygienist may provide, without supervision, educational services, oral health training programs, and oral health screenings.

(b) A registered dental hygienist shall refer any screened patients with possible oral abnormalities to a dentist for a comprehensive examination, diagnosis, and treatment plan.

(c) In any public health program created by federal, state, or local law or administered by a federal, state, county, or local governmental entity, a registered dental hygienist may provide, without supervision, dental hygiene preventive services in addition to oral screenings, including, but not limited to, the application of fluorides and pit and fissure sealants. A registered dental hygienist employed as described in this subdivision may submit, or allow to be submitted, any insurance or third-party claims for patient services performed as authorized in this article.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1912

Any procedure performed or service provided by a registered dental hygienist that does not specifically require direct supervision shall require general supervision, so long as it does not give rise to a situation in the dentist’s office requiring immediate services for alleviation of severe pain, or immediate diagnosis and treatment of unforeseeable dental conditions that, if not immediately diagnosed and treated, would lead to serious disability or death.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1913

Unless otherwise specified in this chapter, a registered dental hygienist may perform any procedure or provide any service within the scope of his or her practice in any setting, so long as the procedure is performed or the service is provided under the appropriate level of supervision required by this article.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1914

A registered dental hygienist may use any material or device approved for use in the performance of a service or procedure within his or her scope of practice under the appropriate level of supervision, if he or she has the appropriate education and training required to use the material or device.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1915

No person other than a registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions or a licensed dentist may engage in the practice of dental hygiene or perform dental hygiene procedures on patients, including, but not limited to, supragingival and subgingival scaling, dental hygiene assessment, and treatment planning, except for the following persons:

(a) A student enrolled in a dental or a dental hygiene school who is performing procedures as part of the regular curriculum of that program under the supervision of the faculty of that program.

(b) A dental assistant acting in accordance with the rules of the dental board in performing the following procedures:

(1) Applying nonaerosol and noncaustic topical agents.

(2) Applying topical fluoride.

(3) Taking impressions for bleaching trays.

(c) A registered dental assistant acting in accordance with the rules of the dental board in performing the following procedures:

(1) Polishing the coronal surfaces of teeth.

(2) Applying bleaching agents.

(3) Activating bleaching agents with a nonlaser light-curing device.

(4) Applying pit and fissure sealants.

(d) A registered dental assistant in extended functions acting in accordance with the rules of the dental board in applying pit and fissure sealants.

(e) A registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions licensed in another jurisdiction, performing a clinical demonstration for educational purposes.

(Amended by Stats. 2013, Ch. 473, Sec. 2. Effective January 1, 2014.)



1916

(a) An applicant for licensure under this article shall furnish electronic fingerprint images for submission to state and federal criminal justice agencies, including, but not limited to, the Federal Bureau of Investigation, in order to establish the identity of the applicant and for the other purposes described in this section.

(b) The committee shall submit the fingerprint images to the Department of Justice for the purposes of obtaining criminal offender record information regarding state and federal level convictions and arrests, including arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(c) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate the response to the committee.

(d) The Department of Justice shall provide a response to the committee pursuant to subdivision (p) of Section 11105 of the Penal Code.

(e) The committee shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code.

(f) The information obtained as a result of the fingerprinting shall be used in accordance with Section 11105 of the Penal Code, and to determine whether the applicant is subject to denial of licensure pursuant to Division 1.5 (commencing with Section 475) or Section 1943.

(g) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this section.

(Amended by Stats. 2011, Ch. 350, Sec. 2. Effective January 1, 2012.)



1917

The committee shall grant initial licensure as a registered dental hygienist to a person who satisfies all of the following requirements:

(a) Completion of an educational program for registered dental hygienists, approved by the committee, accredited by the Commission on Dental Accreditation, and conducted by a degree-granting, postsecondary institution.

(b) Satisfactory performance on the state clinical examination, or satisfactory completion of the dental hygiene examination given by the Western Regional Examining Board or any other clinical dental hygiene examination approved by the committee.

(c) Satisfactory completion of the National Dental Hygiene Board Examination.

(d) Satisfactory completion of the examination in California law and ethics as prescribed by the committee.

(e) Submission of a completed application form and all fees required by the committee.

(f) Satisfactory completion of committee-approved instruction in gingival soft tissue curettage, nitrous oxide-oxygen analgesia, and local anesthesia.

(Amended by Stats. 2012, Ch. 331, Sec. 3. Effective January 1, 2013.)



1917.1

(a) The committee may grant a license as a registered dental hygienist to an applicant who has not taken a clinical examination before the committee, if the applicant submits all of the following to the committee:

(1) A completed application form and all fees required by the committee.

(2) Proof of a current license as a registered dental hygienist issued by another state that is not revoked, suspended, or otherwise restricted.

(3) Proof that the applicant has been in clinical practice as a registered dental hygienist or has been a full-time faculty member in an accredited dental hygiene education program for a minimum of 750 hours per year for at least five years immediately preceding the date of his or her application under this section. The clinical practice requirement shall be deemed met if the applicant provides proof of at least three years of clinical practice and commits to completing the remaining two years of clinical practice by filing with the committee a copy of a pending contract to practice dental hygiene in any of the following facilities:

(A) A primary care clinic licensed under subdivision (a) of Section 1204 of the Health and Safety Code.

(B) A primary care clinic exempt from licensure pursuant to subdivision (c) of Section 1206 of the Health and Safety Code.

(C) A clinic owned or operated by a public hospital or health system.

(D) A clinic owned and operated by a hospital that maintains the primary contract with a county government to fill the county’s role under Section 17000 of the Welfare and Institutions Code.

(4) Satisfactory performance on a California law and ethics examination and any examination that may be required by the committee.

(5) Proof that the applicant has not been subject to disciplinary action by any state in which he or she, is or has been previously, issued any professional or vocational license. If the applicant has been subject to disciplinary action, the committee shall review that action to determine if it warrants refusal to issue a license to the applicant.

(6) Proof of graduation from a school of dental hygiene accredited by the Commission on Dental Accreditation.

(7) Proof of satisfactory completion of the National Dental Hygiene Board Examination and of a state clinical examination, regional clinical licensure examination, or any other clinical dental hygiene examination approved by the committee.

(8) Proof that the applicant has not failed the state clinical examination, the examination given by the Western Regional Examining Board, or any other clinical dental hygiene examination approved by the committee for licensure to practice dental hygiene under this chapter more than once or once within five years prior to the date of his or her application for a license under this section.

(9) Documentation of completion of a minimum of 25 units of continuing education earned in the two years preceding application, including completion of any continuing education requirements imposed by the committee on registered dental hygienists licensed in this state at the time of application.

(10) Any other information as specified by the committee to the extent that it is required of applicants for licensure by examination under this article.

(b) The committee may periodically request verification of compliance with the requirements of paragraph (3) of subdivision (a), and may revoke the license upon a finding that the employment requirement or any other requirement of paragraph (3) of subdivision (a) has not been met.

(c) The committee shall provide in the application packet to each out-of-state dental hygienist pursuant to this section the following information:

(1) The location of dental manpower shortage areas in the state.

(2) Any not-for-profit clinics, public hospitals, and accredited dental hygiene education programs seeking to contract with licensees for dental hygiene service delivery or training purposes.

(Amended by Stats. 2013, Ch. 275, Sec. 1. Effective January 1, 2014.)



1917.2

(a) The committee shall license as a registered dental hygienist a third- or fourth-year dental student who is in good standing at an accredited California dental school and who satisfies the following requirements:

(1) Satisfactorily performs on a clinical examination and an examination in California law and ethics as prescribed by the committee.

(2) Satisfactorily completes a national written dental hygiene examination approved by the committee.

(b) A dental student who is granted a registered dental hygienist license pursuant to this section may only practice in a dental practice that serves patients who are insured under Denti-Cal, the Healthy Families Program, or other government programs, or a dental practice that has a sliding scale fee system based on income.

(c) Upon receipt of a license to practice dentistry pursuant to Section 1634, a registered dental hygienist license issued pursuant to this subdivision is automatically revoked.

(d) The dental hygienist license is granted for two years upon passage of the dental hygiene examination, without the ability for renewal.

(e) Notwithstanding subdivision (d), if a dental student fails to remain in good standing at an accredited California dental school, or fails to graduate from the dental program, a registered dental hygienist license issued pursuant to this section shall be revoked. The student shall be responsible for submitting appropriate verifying documentation to the committee.

(f) The provisions of this section shall be reviewed pursuant to Division 1.2 (commencing with Section 473). However, the review shall be limited to the fiscal feasibility and impact on the committee.

(g) This section shall become inoperative as of January 1, 2014.

(Amended by Stats. 2011, Ch. 350, Sec. 4. Effective January 1, 2012. Inoperative January 1, 2014, by its own provisions.)



1917.3

Notwithstanding Section 135, an examinee for a registered dental hygienist license who either fails to pass the clinical examination required by Section 1917 after three attempts or fails to pass the clinical examination as a result of a single incidence of imposing gross trauma on a patient shall not be eligible for further reexamination until the examinee has successfully completed remedial education at an approved dental hygiene program or a comparable organization approved by the committee.

(Added by Stats. 2012, Ch. 331, Sec. 5. Effective January 1, 2013.)



1918

The committee shall license as a registered dental hygienist in extended functions a person who meets all of the following requirements:

(a) Holds a current license as a registered dental hygienist in California.

(b) Completes clinical training approved by the committee in a facility affiliated with a dental school under the direct supervision of the dental school faculty.

(c) Performs satisfactorily on an examination required by the committee.

(d) Completes an application form and pays all application fees required by the committee.

(Amended by Stats. 2011, Ch. 350, Sec. 5. Effective January 1, 2012.)



1920

(a) A person who holds a current and active license as a registered dental hygienist in extended functions or a registered dental hygienist in alternative practice on July 1, 2009, shall automatically be issued a license as a registered dental hygienist, unless the person holds a current and active registered dental hygienist license.

(b) A registered dental hygienist license issued pursuant to this section shall expire on the same date as the person’s registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions license, and shall be subject to the same renewal and other requirements imposed by law or regulation on a license.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1921

In addition to any other duties or functions authorized by law, a registered dental hygienist in extended functions or a registered dental hygienist in alternative practice may perform any of the duties or functions authorized to be performed by a registered dental hygienist.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1922

The committee shall license as a registered dental hygienist in alternative practice a person who demonstrates satisfactory performance on an examination in California law and ethics required by the committee and who completes an application form and pays all application fees required by the committee and meets either of the following requirements:

(a) Holds a current California license as a registered dental hygienist and meets the following requirements:

(1) Has been engaged in the practice of dental hygiene, as defined in Section 1908, as a registered dental hygienist in any setting, including, but not limited to, educational settings and public health settings, for a minimum of 2,000 hours during the immediately preceding 36 months.

(2) Has successfully completed a bachelor’s degree or its equivalent from a college or institution of higher education that is accredited by a national or regional accrediting agency recognized by the United States Department of Education, and a minimum of 150 hours of additional educational requirements, as prescribed by the committee by regulation, that are consistent with good dental and dental hygiene practice, including, but not necessarily limited to, dental hygiene technique and theory including gerontology and medical emergencies, and business administration and practice management.

(b) Has received a letter of acceptance into the employment utilization phase of the Health Manpower Pilot Project No. 155 established by the Office of Statewide Health Planning and Development pursuant to Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 of the Health and Safety Code.

(Amended by Stats. 2011, Ch. 350, Sec. 6. Effective January 1, 2012.)



1924

A person licensed as a registered dental hygienist who has completed the prescribed classes through the Health Manpower Pilot Project (HMPP) and who has established an independent practice under the HMPP by June 30, 1997, shall be deemed to have satisfied the licensing requirements under Section 1922, and shall be authorized to continue to operate the practice he or she presently operates, so long as he or she follows the requirements for prescription and functions as specified in Sections 1922, 1925, 1926, 1927, 1928, 1930, and 1931, and subdivision (b) of Section 1929, and as long as he or she continues to personally practice and operate the practice or until he or she sells the practice to a licensed dentist.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1925

A registered dental hygienist in alternative practice may practice, pursuant to subdivision (a) of Section 1907, subdivision (a) of Section 1908, subdivisions (a) and (b) of Section 1910, Section 1910.5, and Section 1926.05 as an employee of a dentist or of another registered dental hygienist in alternative practice, as an independent contractor, as a sole proprietor of an alternative dental hygiene practice, as an employee of a primary care clinic or specialty clinic that is licensed pursuant to Section 1204 of the Health and Safety Code, as an employee of a primary care clinic exempt from licensure pursuant to subdivision (c) of Section 1206 of the Health and Safety Code, as an employee of a clinic owned or operated by a public hospital or health system, or as an employee of a clinic owned and operated by a hospital that maintains the primary contract with a county government to fill the county’s role under Section 17000 of the Welfare and Institutions Code.

(Amended by Stats. 2014, Ch. 662, Sec. 6. Effective January 1, 2015.)



1926

A registered dental hygienist in alternative practice may perform the duties authorized pursuant to subdivision (a) of Section 1907, subdivision (a) of Section 1908, and subdivisions (a) and (b) of Section 1910 in the following settings:

(a) Residences of the homebound.

(b) Schools.

(c) Residential facilities and other institutions.

(d) Dental health professional shortage areas, as certified by the Office of Statewide Health Planning and Development in accordance with existing office guidelines.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1926.05

(a) In addition to the duties specified in Section 1926, a registered dental hygienist in alternative practice is authorized to perform the duties pursuant to Section 1910.5, in the following settings:

(1) Residences of the homebound.

(2) Schools.

(3) Residential facilities and other institutions.

(b) A registered dental hygienist in alternative practice is authorized to perform the duties pursuant to paragraph (2) of subdivision (a) of Section 1910.5 in the settings specified in this section under the general supervision of a dentist.

(Added by Stats. 2014, Ch. 662, Sec. 7. Effective January 1, 2015.)



1926.1

Notwithstanding any other provision of law, a registered dental hygienist in alternative practice may operate a mobile dental hygiene clinic provided by his or her property and casualty insurer as a temporary substitute site for the practice registered by him or her pursuant to Section 1926.3, if both of the following requirements are met:

(a) The licensee’s registered place of practice has been rendered and remains unusable due to loss or calamity.

(b) The licensee’s insurer registers the mobile dental hygiene clinic with the committee in compliance with Section 1926.3.

(Added by Stats. 2012, Ch. 331, Sec. 6. Effective January 1, 2013.)



1926.2

(a) Notwithstanding any other provision of law, a registered dental hygienist in alternative practice may operate one mobile dental hygiene clinic registered as a dental hygiene office or facility. The owner or operator of the mobile dental hygiene clinic or unit shall be registered and operated in accordance with regulations established by the committee, which regulations shall not be designed to prevent or lessen competition in service areas, and shall pay the fees described in Section 1944.

(b) A mobile service unit, as defined in subdivision (b) of Section 1765.105 of the Health and Safety Code, and a mobile unit operated by an entity that is exempt from licensure pursuant to subdivision (b), (c), or (h) of Section 1206 of the Health and Safety Code, are exempt from this article. Notwithstanding this exemption, the owner or operator of the mobile unit shall notify the committee within 60 days of the date on which dental hygiene services are first delivered in the mobile unit, or the date on which the mobile unit’s application pursuant to Section 1765.130 of the Health and Safety Code is approved, whichever is earlier.

(c) A licensee practicing in a mobile unit described in subdivision (b) is not subject to subdivision (a) as to that mobile unit.

(Amended by Stats. 2013, Ch. 473, Sec. 3. Effective January 1, 2014.)



1926.3

Every person who is now or hereafter licensed as a registered dental hygienist in alternative practice in this state shall register with the executive officer, on forms prescribed by the committee, his or her place of practice, or, if he or she has more than one place of practice pursuant to Section 1926.4, all of the places of practice. If he or she has no place of practice, he or she shall so notify the executive officer. A person licensed by the committee shall register with the executive officer within 30 days after the date of the issuance of his or her license as a registered dental hygienist in alternative practice.

(Added by Stats. 2012, Ch. 331, Sec. 8. Effective January 1, 2013.)



1926.4

When a registered dental hygienist in alternative practice desires to have more than one place of practice, he or she shall, prior to the opening of the additional office, apply to the committee, pay the fee required by Section 1944, and obtain permission in writing from the committee to have the additional place of practice, subject to a biennial renewal fee described in Section 1944.

(Added by Stats. 2012, Ch. 331, Sec. 9. Effective January 1, 2013.)



1927

A registered dental hygienist in alternative practice shall not do any of the following:

(a) Infer, purport, advertise, or imply that he or she is in any way able to provide dental services or make any type of dental diagnosis beyond evaluating a patient’s dental hygiene status, providing a dental hygiene treatment plan, and providing the associated dental hygiene services.

(b) Hire a registered dental hygienist to provide direct patient services other than a registered dental hygienist in alternative practice.

(Amended by Stats. 2011, Ch. 350, Sec. 7. Effective January 1, 2012.)



1928

A registered dental hygienist in alternative practice may submit or allow to be submitted any insurance or third-party claims for patient services performed as authorized pursuant to this article.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1929

(a) A registered dental hygienist in alternative practice may hire other registered dental hygienists in alternative practice to assist in his or her practice.

(b) A registered dental hygienist in alternative practice may hire and supervise dental assistants performing intraoral retraction and suctioning.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1930

A registered dental hygienist in alternative practice shall provide to the committee documentation of an existing relationship with at least one dentist for referral, consultation, and emergency services.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1931

(a) (1) A dental hygienist in alternative practice may provide services to a patient without obtaining written verification that the patient has been examined by a dentist or physician and surgeon licensed to practice in this state.

(2) If the dental hygienist in alternative practice provides services to a patient 18 months or more after the first date that he or she provides services to a patient, he or she shall obtain written verification that the patient has been examined by a dentist or physician and surgeon licensed to practice in this state. The verification shall include a prescription for dental hygiene services as described in subdivision (b).

(b) A registered dental hygienist in alternative practice may provide dental hygiene services for a patient who presents to the registered dental hygienist in alternative practice a written prescription for dental hygiene services issued by a dentist or physician and surgeon licensed to practice in this state. The prescription shall be valid for a time period based on the dentist’s or physician and surgeon’s professional judgment, but not to exceed two years from the date it was issued.

(c) (1) The committee may seek to obtain an injunction against any registered dental hygienist in alternative practice who provides services pursuant to this section, if the committee has reasonable cause to believe that the services are being provided to a patient who has not received a prescription for those services from a dentist or physician and surgeon licensed to practice in this state.

(2) Providing services pursuant to this section without obtaining a prescription in accordance with subdivision (b) shall constitute unprofessional conduct on the part of the registered dental hygienist in alternative practice, and reason for the committee to revoke or suspend the license of the registered dental hygienist in alternative practice pursuant to Section 1947.

(Amended by Stats. 2012, Ch. 331, Sec. 10. Effective January 1, 2013.)



1932

(a) The committee may, in its sole discretion, issue a probationary license to an applicant who has satisfied all requirements for licensure as a registered dental hygienist, a registered dental hygienist in alternative practice, or a registered dental hygienist in extended functions. The committee may require, as a term or condition of issuing the probationary license, that the applicant comply with certain additional requirements, including, but not limited to, the following:

(1) Successfully completing a professional competency examination.

(2) Submitting to a medical or psychological evaluation.

(3) Submitting to continuing medical or psychological treatment.

(4) Abstaining from the use of alcohol or drugs.

(5) Submitting to random fluid testing for alcohol or controlled substance abuse.

(6) Submitting to continuing participation in a committee-approved rehabilitation program.

(7) Restricting the type or circumstances of practice.

(8) Submitting to continuing education and coursework.

(9) Complying with requirements regarding notifying the committee of any change of employer or employment.

(10) Complying with probation monitoring.

(11) Complying with all laws and regulations governing the practice of dental hygiene.

(12) Limiting his or her practice to a supervised, structured environment in which his or her activities are supervised by a specified person.

(b) The term of a probationary license is three years. During the term of the license, the licensee may petition the committee for a modification of a term or condition of the license or for the issuance of a license that is not probationary.

(c) The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the committee shall have all the powers granted in that chapter.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1933

A licensee shall be issued a substitute license upon request and payment of the required fee. The request shall be accompanied by an affidavit or declaration containing satisfactory evidence of the loss or destruction of the license certificate.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1934

A licensee who changes his or her physical address of record or email address shall notify the committee within 30 days of the change. A licensee who changes his or her legal name shall provide the committee with documentation of the change within 10 days.

(Amended by Stats. 2012, Ch. 799, Sec. 6. Effective January 1, 2013.)



1935

If not renewed, a license issued under the provisions of this article, unless specifically excepted, expires at 12 midnight on the last day of the month of the legal birth date of the licensee during the second year of a two-year term. To renew an unexpired license, the licensee shall, before the time at which the license would otherwise expire, apply for renewal on a form prescribed by the committee and pay the renewal fee prescribed by this article.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1936

Except as otherwise provided in this article, an expired license may be renewed at any time within five years after its expiration by filing an application for renewal on a form prescribed by the committee and payment of all accrued renewal and delinquency fees. If the license is renewed after its expiration, the licensee, as a condition precedent of renewal, shall also pay the delinquency fee prescribed by this article. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license shall continue in effect until the expiration date provided in Section 1935 that next occurs after the effective date of the renewal.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1936.1

(a) If the committee determines that the public health and safety would be served by requiring all holders of licenses under this article to continue their education after receiving a license, the committee may require, as a condition of license renewal, that licensees submit assurances satisfactory to the committee that they will, during the succeeding two-year period, inform themselves of the developments in the practice of dental hygiene occurring since the original issuance of their licenses by pursuing one or more courses of study satisfactory to the committee, or by other means deemed equivalent by the committee. The committee shall adopt, amend, and revoke regulations providing for the suspension of the licenses at the end of the two-year period until compliance with the assurances provided for in this section is accomplished.

(b) The committee may also, as a condition of license renewal, require licensees to successfully complete a portion of the required continuing education hours in specific areas adopted in regulations by the committee. The committee may prescribe this mandatory coursework within the general areas of patient care, health and safety, and law and ethics. The mandatory coursework prescribed by the committee shall not exceed seven and one-half hours per renewal period. Any mandatory coursework required by the committee shall be credited toward the continuing education requirements established by the committee pursuant to subdivision (a).

(c) The providers of courses referred to in this section shall be approved by the committee. Providers approved by the dental board shall be deemed approved by the committee.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1937

A suspended license is subject to expiration and shall be renewed as provided in this article. The renewal does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1938

A revoked license is subject to expiration as provided in this article. A revoked license may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated and the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1939

A license that is not renewed within five years after its expiration may not be renewed, restored, reinstated, or reissued. The holder of the license may apply for and obtain a new license upon meeting all of the requirements of a new applicant prescribed in this article.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1940

(a) A licensee who desires an inactive license shall submit an application to the committee on a form provided by the committee.

(b) In order to restore an inactive license to active status, the licensee shall submit an application to the committee on a form provided by the committee, accompanied by evidence that the licensee has completed the required number of hours of approved continuing education in compliance with this article within the last two years preceding the date of the application.

(c) The holder of an inactive license shall continue to pay to the committee the required biennial renewal fee.

(d) Within 30 days of receiving a request either to restore an inactive license or to inactivate a license, the committee shall inform the applicant in writing whether the application is complete and accepted for filing or is deficient and, if so, the specific information required to complete the application.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1941

(a) The committee shall grant or renew approval of only those educational programs for a registered dental hygienist, a registered dental hygienist in alternative practice, or a registered dental hygienist in extended functions that continuously maintain a high quality standard of instruction and, where appropriate, meet the minimum standards set by the Commission on Dental Accreditation of the American Dental Association or an equivalent body, as determined by the committee.

(b) A new educational program for registered dental hygienists shall submit a feasibility study demonstrating a need for a new educational program and shall apply for approval from the committee prior to seeking approval for initial accreditation from the Commission on Dental Accreditation of the American Dental Association or an equivalent body, as determined by the committee. The committee may approve, provisionally approve, or deny approval of any such new educational program.

(c) For purposes of this section, a new educational program for registered dental hygienists means a program provided by a college or institution of higher education that is accredited by a regional accrediting agency recognized by the United States Department of Education and that has as its primary purpose providing college level courses leading to an associate or higher degree, that is either affiliated with or conducted by a dental school approved by the dental board, or that is accredited to offer college level or college parallel programs by the Commission on Dental Accreditation of the American Dental Association or an equivalent body, as determined by the committee.

(Amended by Stats. 2012, Ch. 331, Sec. 11. Effective January 1, 2013.)



1942

(a)  As used in this article “extramural dental facility” means any clinical facility that has contracted with an approved dental hygiene educational program for instruction in dental hygiene, that exists outside or beyond the walls, boundaries, or precincts of the primary campus of the approved program, and in which dental hygiene services are rendered.

(b) An approved dental hygiene educational program shall register an extramural dental facility with the committee. That registration shall be accompanied by information supplied by the dental hygiene program pertaining to faculty supervision, scope of treatment to be rendered, name and location of the facility, date on which the operation will commence, discipline of which the instruction is a part, and a brief description of the equipment and facilities available. The foregoing information shall be supplemented by a copy of the agreement between the approved dental hygiene educational program or parent university, and the affiliated institution establishing the contractual relationship. Any change in the information initially provided to the committee shall be communicated to the committee.

(Added by Stats. 2012, Ch. 331, Sec. 12. Effective January 1, 2013.)



1943

(a) The committee may deny an application to take an examination for licensure as a registered dental hygienist, a registered dental hygienist in alternative practice, or a registered dental hygienist in extended functions at any time prior to licensure for any of the following reasons:

(1) The applicant committed an act that is a ground for license suspension or revocation under this code or that is a ground for the denial of licensure under Section 480.

(2) The applicant committed or aided and abetted the commission of any act for which a license is required under this chapter.

(3) Another state or territory suspended or revoked the license that it had issued to the applicant on a ground that constitutes a basis in this state for the suspension or revocation of licensure under this article.

(b) The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the committee shall have all of the powers granted therein.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1944

(a) The committee shall establish by resolution the amount of the fees that relate to the licensing of a registered dental hygienist, a registered dental hygienist in alternative practice, and a registered dental hygienist in extended functions. The fees established by board resolution in effect on June 30, 2009, as they relate to the licensure of registered dental hygienists, registered dental hygienists in alternative practice, and registered dental hygienists in extended functions, shall remain in effect until modified by the committee. The fees are subject to the following limitations:

(1) The application fee for an original license and the fee for issuance of an original license shall not exceed two hundred fifty dollars ($250).

(2) The fee for examination for licensure as a registered dental hygienist shall not exceed the actual cost of the examination.

(3) For third- and fourth-year dental students, the fee for examination for licensure as a registered dental hygienist shall not exceed the actual cost of the examination.

(4) The fee for examination for licensure as a registered dental hygienist in extended functions shall not exceed the actual cost of the examination.

(5) The fee for examination for licensure as a registered dental hygienist in alternative practice shall not exceed the actual cost of administering the examination.

(6) The biennial renewal fee shall not exceed one hundred sixty dollars ($160).

(7) The delinquency fee shall not exceed one-half of the renewal fee. Any delinquent license may be restored only upon payment of all fees, including the delinquency fee, and compliance with all other applicable requirements of this article.

(8) The fee for issuance of a duplicate license to replace one that is lost or destroyed, or in the event of a name change, shall not exceed twenty-five dollars ($25) or one-half of the renewal fee, whichever is greater.

(9) The fee for certification of licensure shall not exceed one-half of the renewal fee.

(10) The fee for each curriculum review and site evaluation for educational programs for dental hygienists who are not accredited by a committee-approved agency shall not exceed two thousand one hundred dollars ($2,100).

(11) The fee for each review or approval of course requirements for licensure or procedures that require additional training shall not exceed seven hundred fifty dollars ($750).

(12) The initial application and biennial fee for a provider of continuing education shall not exceed five hundred dollars ($500).

(13) The amount of fees payable in connection with permits issued under Section 1962 is as follows:

(A) The initial permit fee is an amount equal to the renewal fee for the applicant’s license to practice dental hygiene in effect on the last regular renewal date before the date on which the permit is issued.

(B) If the permit will expire less than one year after its issuance, then the initial permit fee is an amount equal to 50 percent of the renewal fee in effect on the last regular renewal date before the date on which the permit is issued.

(b) The renewal and delinquency fees shall be fixed by the committee by resolution at not more than the current amount of the renewal fee for a license to practice under this article nor less than five dollars ($5).

(c) Fees fixed by the committee by resolution pursuant to this section shall not be subject to the approval of the Office of Administrative Law.

(d) Fees collected pursuant to this section shall be collected by the committee and deposited into the State Dental Hygiene Fund, which is hereby created. All money in this fund shall, upon appropriation by the Legislature in the annual Budget Act, be used to implement the provisions of this article.

(e) No fees or charges other than those listed in this section shall be levied by the committee in connection with the licensure of registered dental hygienists, registered dental hygienists in alternative practice, or registered dental hygienists in extended functions.

(f) The fee for registration of an extramural dental facility shall not exceed two hundred fifty dollars ($250).

(g) The fee for registration of a mobile dental hygiene unit shall not exceed one hundred fifty dollars ($150).

(h) The biennial renewal fee for a mobile dental hygiene unit shall not exceed two hundred fifty dollars ($250).

(i) The fee for an additional office permit shall not exceed two hundred fifty dollars ($250).

(j) The biennial renewal fee for an additional office as described in Section 1926.4 shall not exceed two hundred fifty dollars ($250).

(k) The initial application and biennial special permit fee is an amount equal to the biennial renewal fee specified in paragraph (6) of subdivision (a).

(l) The fees in this section shall not exceed an amount sufficient to cover the reasonable regulatory cost of carrying out the provisions of this article.

(Amended by Stats. 2014, Ch. 662, Sec. 8. Effective January 1, 2015.)



1947

A license issued under this article and a license issued under this chapter to a registered dental hygienist, to a registered dental hygienist in alternative practice, or to a registered dental hygienist in extended functions may be revoked or suspended by the committee for any reason specified in this article for the suspension or revocation of a license to practice dental hygiene.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1949

A licensee may have his or her license revoked or suspended, or may be reprimanded or placed on probation by the committee for unprofessional conduct, incompetence, gross negligence, repeated acts of negligence in his or her profession, receiving a license by mistake, or for any other cause applicable to the licentiate provided in this article. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the committee shall have all the powers granted therein.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1950

(a) A licensee may have his or her license revoked or suspended, or may be reprimanded or placed on probation by the committee, for conviction of a crime substantially related to the licensee’s qualifications, functions, or duties. The record of conviction or a copy certified by the clerk of the court or by the judge in whose court the conviction occurred shall be conclusive evidence of conviction.

(b) The committee shall undertake proceedings under this section upon the receipt of a certified copy of the record of conviction. A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge of a felony or of any misdemeanor substantially related to the licensee’s qualifications, functions, or duties is deemed to be a conviction within the meaning of this section.

(c) The committee may reprimand a licensee or order a license suspended or revoked, or placed on probation or may decline to issue a license, when any of the following occur:

(1) The time for appeal has elapsed.

(2) The judgment of conviction has been affirmed on appeal.

(3) An order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under any provision of the Penal Code, including, but not limited to, Section 1203.4 of the Penal Code, allowing a person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 2011, Ch. 350, Sec. 9. Effective January 1, 2012.)



1950.5

Unprofessional conduct by a person licensed under this article is defined as, but is not limited to, any one of the following:

(a) The obtaining of any fee by fraud or misrepresentation.

(b) The aiding or abetting of any unlicensed person to practice dentistry or dental hygiene.

(c) The aiding or abetting of a licensed person to practice dentistry or dental hygiene unlawfully.

(d) The committing of any act or acts of sexual abuse, misconduct, or relations with a patient that are substantially related to the practice of dental hygiene.

(e) The use of any false, assumed, or fictitious name, either as an individual, firm, corporation, or otherwise, or any name other than the name under which he or she is licensed to practice, in advertising or in any other manner indicating that he or she is practicing or will practice dentistry, except that name as is specified in a valid permit issued pursuant to Section 1962.

(f) The practice of accepting or receiving any commission or the rebating in any form or manner of fees for professional services, radiographs, prescriptions, or other services or articles supplied to patients.

(g) The making use by the licensee or any agent of the licensee of any advertising statements of a character tending to deceive or mislead the public.

(h) The advertising of either professional superiority or the advertising of performance of professional services in a superior manner. This subdivision shall not prohibit advertising permitted by subdivision (h) of Section 651.

(i) The employing or the making use of solicitors.

(j) Advertising in violation of Section 651.

(k) Advertising to guarantee any dental hygiene service, or to perform any dental hygiene procedure painlessly. This subdivision shall not prohibit advertising permitted by Section 651.

(l) The violation of any of the provisions of this division.

(m) The permitting of any person to operate dental radiographic equipment who has not met the requirements to do so, as determined by the committee.

(n) The clearly excessive administering of drugs or treatment, or the clearly excessive use of treatment procedures, or the clearly excessive use of treatment facilities, as determined by the customary practice and standards of the dental hygiene profession.

Any person who violates this subdivision is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) or more than six hundred dollars ($600), or by imprisonment for a term of not less than 60 days or more than 180 days, or by both a fine and imprisonment.

(o) The use of threats or harassment against any patient or licensee for providing evidence in any possible or actual disciplinary action, or other legal action; or the discharge of an employee primarily based on the employee’s attempt to comply with the provisions of this chapter or to aid in the compliance.

(p) Suspension or revocation of a license issued, or discipline imposed, by another state or territory on grounds that would be the basis of discipline in this state.

(q) The alteration of a patient’s record with intent to deceive.

(r) Unsanitary or unsafe office conditions, as determined by the customary practice and standards of the dental hygiene profession.

(s) The abandonment of the patient by the licensee, without written notice to the patient that treatment is to be discontinued and before the patient has ample opportunity to secure the services of another registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions and provided the health of the patient is not jeopardized.

(t) The willful misrepresentation of facts relating to a disciplinary action to the patients of a disciplined licensee.

(u) Use of fraud in the procurement of any license issued pursuant to this article.

(v) Any action or conduct that would have warranted the denial of the license.

(w) The aiding or abetting of a registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions to practice dental hygiene in a negligent or incompetent manner.

(x) The failure to report to the committee in writing within seven days any of the following: (1) the death of his or her patient during the performance of any dental hygiene procedure; (2) the discovery of the death of a patient whose death is related to a dental hygiene procedure performed by him or her; or (3) except for a scheduled hospitalization, the removal to a hospital or emergency center for medical treatment for a period exceeding 24 hours of any patient as a result of dental or dental hygiene treatment. Upon receipt of a report pursuant to this subdivision, the committee may conduct an inspection of the dental hygiene practice office if the committee finds that it is necessary.

(y) A registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions shall report to the committee all deaths occurring in his or her practice with a copy sent to the dental board if the death occurred while working as an employee in a dental office. A dentist shall report to the dental board all deaths occurring in his or her practice with a copy sent to the committee if the death was the result of treatment by a registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions.

(Amended by Stats. 2012, Ch. 799, Sec. 7. Effective January 1, 2013.)



1951

The committee may discipline a licensee by placing him or her on probation under various terms and conditions that may include, but are not limited to, the following:

(a) Requiring the licensee to obtain additional training or pass an examination upon completion of training, or both. The examination may be a written or oral examination, or both, and may be a practical or clinical examination, or both, at the option of the committee.

(b) Requiring the licensee to submit to a complete diagnostic examination by one or more physicians appointed by the committee, if warranted by the physical or mental condition of the licensee. If the committee requires the licensee to submit to an examination, the committee shall receive and consider any other report of a complete diagnostic examination given by one or more physicians of the licensee’s choice.

(c) Restricting or limiting the extent, scope, or type of practice of the licensee.

(d) Requiring restitution of fees to the licensee’s patients or payers of services, unless restitution has already been made.

(e) Providing the option of alternative community service in lieu of all or part of a period of suspension in cases other than violations relating to quality of care.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1952

It is unprofessional conduct for a person licensed under this article to do any of the following:

(a) Obtain or possess in violation of law, or except as directed by a licensed physician and surgeon, dentist, or podiatrist, a controlled substance, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug as defined in Section 4022.

(b) Use a controlled substance, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or a dangerous drug as defined in Section 4022, or alcoholic beverages or other intoxicating substances, to an extent or in a manner dangerous or injurious to himself or herself, to any person, or the public to the extent that the use impairs the licensee’s ability to conduct with safety to the public the practice authorized by his or her license.

(c) Be convicted of a charge of violating any federal statute or rules, or any statute or rule of this state, regulating controlled substances, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug, as defined in Section 4022, or be convicted of more than one misdemeanor, or any felony, involving the use or consumption of alcohol or drugs, if the conviction is substantially related to the practice authorized by his or her license.

(1) The record of conviction or a copy certified by the clerk of the court or by the judge in whose court the conviction is had, shall be conclusive evidence of a violation of this section. A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section.

(2) The committee may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending imposition of sentence, irrespective of a subsequent order under any provision of the Penal Code, including, but not limited to, Section 1203.4 of the Penal Code, allowing a person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 2011, Ch. 350, Sec. 10. Effective January 1, 2012.)



1953

(a) A registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions who performs a service on a patient in a dental office shall identify himself or herself in the patient record by signing his or her name or identification number and initials next to the service performed, and shall date those treatment entries in the record.

(b) A repeated violation of this section constitutes unprofessional conduct.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1954

(a) It is unprofessional conduct for a person licensed under this article to perform, or hold himself or herself out as able to perform, professional services beyond the scope of his or her license and field of competence, as established by his or her education, experience, and training. This includes, but is not limited to, using an instrument or device in a manner that is not in accordance with the customary standards and practices of the dental hygiene profession.

(b) This section shall not apply to research conducted by accredited dental schools or dental hygiene schools, or to research conducted pursuant to an investigational device exemption issued by the United States Food and Drug Administration.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1955

(a) (1) A licensee who fails or refuses to comply with a request for a patient’s dental or dental hygiene records that is accompanied by that patient’s written authorization for release of the records to the committee, within 15 days of receiving the request and authorization, shall pay to the committee a civil or administrative penalty or fine up to a maximum of two hundred fifty dollars ($250) per day for each day that the documents have not been produced after the 15th day, up to a maximum of five thousand dollars ($5,000) unless the licensee is unable to provide the documents within this time period for good cause.

(2) A health care facility shall comply with a request for the dental or dental hygiene records of a patient that is accompanied by that patient’s written authorization for release of records to the committee together with a notice citing this section and describing the penalties for failure to comply with this section. Failure to provide the authorizing patient’s dental hygiene records to the committee within 30 days of receiving this request, authorization, and notice shall subject the health care facility to a civil or administrative penalty or fine, payable to the committee, of up to a maximum of two hundred fifty dollars ($250) per day for each day that the documents have not been produced after the 30th day, up to a maximum of five thousand dollars ($5,000), unless the health care facility is unable to provide the documents within this time period for good cause. This paragraph shall not require health care facilities to assist the committee in obtaining the patient’s authorization. The committee shall pay the reasonable cost of copying the dental hygiene records.

(b) (1) A licensee who fails or refuses to comply with a court order issued in the enforcement of a subpoena mandating the release of records to the committee shall pay to the committee a civil penalty of one thousand dollars ($1,000) per day for each day that the documents have not been produced after the date by which the court order requires the documents to be produced, unless it is determined that the order is unlawful or invalid. Any statute of limitations applicable to the filing of an accusation by the committee shall be tolled during the period the licensee is out of compliance with the court order and during any related appeals.

(2) A licensee who fails or refuses to comply with a court order issued in the enforcement of a subpoena mandating the release of records to the committee is guilty of a misdemeanor punishable by a fine payable to the committee not to exceed five thousand dollars ($5,000). The fine shall be added to the licensee’s renewal fee if it is not paid by the next succeeding renewal date. Any statute of limitations applicable to the filing of an accusation by the committee shall be tolled during the period the licensee is out of compliance with the court order and during any related appeals.

(3) A health care facility that fails or refuses to comply with a court order issued in the enforcement of a subpoena mandating the release of patient records to the committee, that is accompanied by a notice citing this section and describing the penalties for failure to comply with this section, shall pay to the committee a civil penalty of up to one thousand dollars ($1,000) per day for each day that the documents have not been produced, up to ten thousand dollars ($10,000), after the date by which the court order requires the documents to be produced, unless it is determined that the order is unlawful or invalid. Any statute of limitations applicable to the filing of an accusation by the committee against a licensee shall be tolled during the period the health care facility is out of compliance with the court order and during any related appeals.

(4) A health care facility that fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the committee is guilty of a misdemeanor punishable by a fine payable to the committee not to exceed five thousand dollars ($5,000). Any statute of limitations applicable to the filing of an accusation by the committee against a licensee shall be tolled during the period the health care facility is out of compliance with the court order and during any related appeals.

(c) Multiple acts by a licensee in violation of subdivision (b) shall be punishable by a fine not to exceed five thousand dollars ($5,000) or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment. Multiple acts by a health care facility in violation of subdivision (b) shall be punishable by a fine not to exceed five thousand dollars ($5,000) and shall be reported to the State Department of Public Health and shall be considered as grounds for disciplinary action with respect to licensure, including suspension or revocation of the license or permit.

(d) A failure or refusal to comply with a court order issued in the enforcement of a subpoena mandating the release of records to the committee constitutes unprofessional conduct and is grounds for suspension or revocation of his or her license.

(e) Imposition of the civil or administrative penalties authorized by this section shall be in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code).

(f) For the purposes of this section, a “health care facility” means a clinic or health care facility licensed or exempt from licensure pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(Amended by Stats. 2011, Ch. 350, Sec. 11. Effective January 1, 2012.)



1956

It is unprofessional conduct for a person licensed under this article to require, either directly or through an office policy, or knowingly permit the delivery of dental hygiene care that discourages necessary treatment, or permits clearly excessive, incompetent, unnecessary, or grossly negligent treatment, or repeated negligent acts, as determined by the standard of practice in the community.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1957

(a) A person whose license has been revoked or suspended, who has been placed on probation, or whose license was surrendered pursuant to a stipulated settlement as a condition to avoid a disciplinary administrative hearing, may petition the committee for reinstatement or modification of the penalty, including modification or termination of probation, after a period of not less than the following minimum periods have elapsed from the effective date of the decision ordering disciplinary action:

(1) At least three years for reinstatement of a license revoked for unprofessional conduct or surrendered pursuant to a stipulated settlement as a condition to avoid an administrative disciplinary hearing.

(2) At least two years for early termination, or modification of a condition, of a probation of three years or more.

(3) At least one year for modification of a condition, or reinstatement of a license revoked for mental or physical illness, or termination, or modification of a condition, of a probation of less than three years.

(b) The petition shall state any fact required by the committee.

(c) The petition may be heard by the committee, or the committee may assign the petition to an administrative law judge designated in Section 11371 of the Government Code.

(d) In considering reinstatement or modification or penalty, the committee or the administrative law judge hearing the petition may consider the following:

(1) All activities of the petitioner since the disciplinary action was taken.

(2) The offense for which the petitioner was disciplined.

(3) The petitioner’s activities during the time the license or permit was in good standing.

(4) The petitioner’s rehabilitative efforts, general reputation for truth, and professional ability.

(e) The hearing may be continued from time to time as the committee or the administrative law judge as designated in Section 11371 of the Government Code finds necessary.

(f) The committee or the administrative law judge may impose necessary terms and conditions on the licentiate in reinstating a license or permit or modifying a penalty.

(g) A petition shall not be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole.

(h) A petition shall not be considered while there is an accusation or petition to revoke probation pending against the person.

(i) The committee may deny without a hearing or argument any petition filed pursuant to this section within a period of two years from the effective date of the prior decision following a hearing under this section. Nothing in this section shall be deemed to alter Sections 822 and 823.

(Amended by Stats. 2011, Ch. 350, Sec. 12. Effective January 1, 2012.)



1958

A person, company, or association is guilty of a misdemeanor, and upon conviction, shall be punished by imprisonment in a county jail not less than 10 days nor more than one year, or by a fine of not less than one hundred dollars ($100) nor more than one thousand five hundred dollars ($1,500), or by both that fine and imprisonment, who does any of the following:

(a) Assumes the title of “registered dental hygienist,” “registered dental hygienist in alternative practice,” or “registered dental hygienist in extended functions” or appends the letters “R.D.H.,” “R.D.H.A.P.,” or “R.D.H.E.F.” to his or her name without having had the right to assume the title conferred upon him or her through licensure.

(b) Assumes any title, or appends any letters to his or her name, with the intent to represent falsely that he or she has received a dental hygiene degree or a license under this article.

(c) Engages in the practice of dental hygiene without causing to be displayed in a conspicuous place in his or her office his or her license under this article to practice dental hygiene.

(d) Within 10 days after demand is made by the executive officer of the committee, fails to furnish to the committee the name and address of all persons practicing or assisting in the practice of dental hygiene in the office of the person, company, or association, at any time within 60 days prior to the demand, together with a sworn statement showing under and by what license or authority this person, company, or association and any employees are or have been practicing or assisting in the practice of dental hygiene. This sworn statement shall not be used in any prosecution under this section.

(e) Is under the influence of alcohol or a controlled substance while engaged in the practice of dental hygiene in actual attendance on patients to an extent that impairs his or her ability to conduct the practice of dental hygiene with safety to patients and the public.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1958.1

(a) Notwithstanding any other law, with regard to an individual who is required to register as a sex offender pursuant to Section 290 of the Penal Code, or the equivalent in another state or territory, under military law, or under federal law, all of the following shall apply:

(1) The committee shall deny an application by the individual for licensure pursuant to this article.

(2) If the individual is licensed under this article, the committee shall promptly revoke the license of the individual. The committee shall not stay the revocation nor place the license on probation.

(3) The committee shall not reinstate or reissue the individual’s licensure under this article. The committee shall not issue a stay of license denial and place the license on probation.

(b) This section shall not apply to any of the following:

(1) An individual who has been relieved under Section 290.5 of the Penal Code of his or her duty to register as a sex offender, or whose duty to register has otherwise been formally terminated under California law or the law of the jurisdiction that requires his or her registration as a sex offender.

(2) An individual who is required to register as a sex offender pursuant to Section 290 of the Penal Code solely because of a misdemeanor conviction under Section 314 of the Penal Code. However, nothing in this paragraph shall prohibit the committee from exercising its discretion to discipline a licensee under other provisions of state law based upon the licensee’s conviction under Section 314 of the Penal Code.

(3) Any administrative adjudication proceeding under Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code that is fully adjudicated prior to January 1, 2013. A petition for reinstatement of a revoked or surrendered license shall be considered a new proceeding for purposes of this paragraph, and the prohibition against reinstating a license to an individual who is required to register as a sex offender shall be applicable.

(Added by Stats. 2012, Ch. 799, Sec. 8. Effective January 1, 2013.)



1959

A person who holds a valid, unrevoked, and unsuspended license as a registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions under this article may append the letters “R.D.H.,” “R.D.H.A.P.,” or “R.D.H.E.F.,” respectively, to his or her name.

(Amended by Stats. 2011, Ch. 350, Sec. 13. Effective January 1, 2012.)



1960

For the first offense, a person is guilty of a misdemeanor and shall be punishable by a fine of not less than two hundred dollars ($200) nor more than three thousand dollars ($3,000), or by imprisonment in a county jail for not to exceed six months, or by both that fine and imprisonment, and for the second or a subsequent offense is guilty of a felony and upon conviction thereof shall be punished by a fine of not less than two thousand dollars ($2,000) nor more than six thousand dollars ($6,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment, who does any of the following:

(a) Sells or barters or offers to sell or barter a dental hygiene degree or transcript or a license issued under, or purporting to be issued under, laws regulating licensure of registered dental hygienists, registered dental hygienists in alternative practice, or registered dental hygienists in extended functions.

(b) Purchases or procures by barter a diploma, license, or transcript with intent that it shall be used as evidence of the holder’s qualification to practice dental hygiene, or in fraud of the laws regulating the practice of dental hygiene.

(c) With fraudulent intent, makes, attempts to make, counterfeits, or materially alters a diploma, certificate, or transcript.

(d) Uses, or attempts or causes to be used, any diploma, certificate, or transcript that has been purchased, fraudulently issued, counterfeited, or materially altered or in order to procure licensure as a registered dental hygienist, registered dental hygienist in alternative practice, or registered dental hygienist in extended functions.

(e) In an affidavit required of an applicant for an examination or license under this article, willfully makes a false statement in a material regard.

(f) Practices dental hygiene or offers to practice dental hygiene, as defined in this article, either without a license, or when his or her license has been revoked or suspended.

(g) Under any false, assumed or fictitious name, either as an individual, firm, corporation or otherwise, or any name other than the name under which he or she is licensed, practices, advertises, or in any other manner indicates that he or she practices or will practice dental hygiene, except a name specified in a valid permit issued pursuant to Section 1962.

(Amended by Stats. 2011, Ch. 15, Sec. 10. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1961

A person who willfully, under circumstances that cause risk of bodily harm, serious physical or mental illness, or death, practices, attempts to practice, advertises, or holds himself or herself out as practicing dental hygiene without having at the time of so doing a valid, unrevoked, and unsuspended license as provided in this article, is guilty of a crime, punishable by imprisonment in a county jail for up to one year. The remedy provided in this section shall not preclude any other remedy provided by law.

(Amended by Stats. 2011, Ch. 350, Sec. 14. Effective January 1, 2012.)



1962

(a) An association, partnership, corporation, or group of three or more registered dental hygienists in alternative practice engaging in practice under a name that would otherwise be in violation of Section 1960 may practice under that name if the association, partnership, corporation, or group holds an unexpired, unsuspended, and unrevoked permit issued by the committee under this section.

(b) An individual registered dental hygienist in alternative practice or a pair of registered dental hygienists in alternative practice who practice dental hygiene under a name that would otherwise violate Section 1960 may practice under that name if the licensees hold a valid permit issued by the committee under this section. The committee shall issue a written permit authorizing the holder to use a name specified in the permit in connection with the holder’s practice if the committee finds all of the following:

(1) The applicant or applicants are duly licensed registered dental hygienists in alternative practice.

(2) The place where the applicant or applicants practice is owned or leased by the applicant or applicants, and the practice conducted at the place is wholly owned and entirely controlled by the applicant or applicants and is an approved area or practice setting pursuant to Section 1926.

(3) The name under which the applicant or applicants propose to operate contains at least one of the following designations: “dental hygiene group,” “dental hygiene practice,” or “dental hygiene office,” contains the family name of one or more of the past, present, or prospective associates, partners, shareholders, or members of the group, and is in conformity with Section 651 and not in violation of subdivisions (i) and (l) of Section 1950.5.

(4) All licensed persons practicing at the location designated in the application hold valid licenses and no charges of unprofessional conduct are pending against any person practicing at that location.

(c) A permit issued under this section shall expire and become invalid unless renewed in the manner provided for in this article for the renewal of permits issued under this article.

(d) A permit issued under this section may be revoked or suspended if the committee finds that any requirement for original issuance of a permit is no longer being fulfilled by the permitholder. Proceedings for revocation or suspension shall be governed by the Administrative Procedure Act.

(e) If charges of unprofessional conduct are filed against the holder of a permit issued under this section, or a member of an association, partnership, group, or corporation to whom a permit has been issued under this section, proceedings shall not be commenced for revocation or suspension of the permit until a final determination of the charges of unprofessional conduct, unless the charges have resulted in revocation or suspension of a license.

(Amended by Stats. 2011, Ch. 350, Sec. 15. Effective January 1, 2012.)



1963

The committee may file a complaint for violation of any part of this article with any court of competent jurisdiction and may, by its officers, counsel and agents, assist in presenting the law or facts at the trial. The district attorney of each county in this state shall prosecute all violations of this article in their respective counties in which the violations occur.

(Amended by Stats. 2011, Ch. 350, Sec. 16. Effective January 1, 2012.)



1964

In addition to the other proceedings provided for in this article, on application of the committee, the superior court of any county shall issue an injunction to restrain an unlicensed person from conducting the practice of dental hygiene, as defined in this article.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1965

If a person has engaged in or is about to engage in an act that constitutes an offense against this chapter, the superior court of any county, on application of 10 or more persons holding licenses to practice dental hygiene issued under this article, may issue an injunction or other appropriate order restraining that conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1966

(a) It is the intent of the Legislature that the committee seek ways and means to identify and rehabilitate licensees whose competency may be impaired due to abuse of dangerous drugs or alcohol, so that licensees so afflicted may be treated and returned to the practice of dental hygiene in a manner that will not endanger the public health and safety. It is also the intent of the Legislature that the committee establish a diversion program as a voluntary alternative approach to traditional disciplinary actions.

(b) One or more diversion evaluation committees shall be established by the committee. The committee shall establish criteria for the selection of each diversion evaluation committee. Each member of a diversion evaluation committee shall receive per diem and expenses as provided in Section 103.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1966.1

(a) The committee shall establish criteria for the acceptance, denial, or termination of licensees in a diversion program. Unless ordered by the committee as a condition of a licensee’s disciplinary probation, only those licensees who have voluntarily requested diversion treatment and supervision by a diversion evaluation committee shall participate in a diversion program.

(b) A licensee who is not the subject of a current investigation may self-refer to the diversion program on a confidential basis, except as provided in subdivision (f).

(c) A licensee under current investigation by the committee may also request entry into a diversion program by contacting the committee. The committee may refer the licensee requesting participation in the program to a diversion evaluation committee for evaluation of eligibility. Prior to authorizing a licensee to enter into the diversion program, the committee may require the licensee, while under current investigation for any violations of this article or other violations, to execute a statement of understanding that states that the licensee understands that his or her violations of this article or other statutes, that would otherwise be the basis for discipline, may still be investigated and the subject of disciplinary action.

(d) If the reasons for a current investigation of a licensee are based primarily on the self-administration of any controlled substance or dangerous drugs or alcohol under Section 1951, or the illegal possession, prescription, or nonviolent procurement of any controlled substance or dangerous drugs for self-administration that does not involve actual, direct harm to the public, the committee shall close the investigation without further action if the licensee is accepted into the committee’s diversion program and successfully completes the requirements of the program. If the licensee withdraws or is terminated from the program by a diversion evaluation committee, the investigation shall be reopened and disciplinary action imposed, if warranted, as determined by the committee.

(e) Neither acceptance nor participation in the diversion program shall preclude the committee from investigating or continuing to investigate, or taking disciplinary action or continuing to take disciplinary action against, any licensee for any unprofessional conduct committed before, during, or after participation in the diversion program.

(f) All licensees shall sign an agreement of understanding that the withdrawal or termination from the diversion program at a time when a diversion evaluation committee determines the licensee presents a threat to the public’s health and safety shall result in the utilization by the committee of diversion treatment records in disciplinary or criminal proceedings.

(g) Any licensee terminated from the diversion program for failure to comply with program requirements is subject to disciplinary action by the committee for acts committed before, during, and after participation in the diversion program. A licensee who has been under investigation by the committee and has been terminated from the diversion program by a diversion evaluation committee shall be reported by the diversion evaluation committee to the committee.

(Amended by Stats. 2011, Ch. 350, Sec. 17. Effective January 1, 2012.)



1966.2

Each diversion evaluation committee shall have the following duties and responsibilities:

(a) To evaluate those licensees who request to participate in the diversion program according to the guidelines prescribed by the committee and to consider the recommendations of any licensees designated by the committee to serve as consultants on the admission of the licensee to the diversion program.

(b) To review and designate those treatment facilities to which licensees in a diversion program may be referred.

(c) To receive and review information concerning a licensee participating in the program.

(d) To consider in the case of each licensee participating in a program whether he or she may safely continue or resume the practice of dental hygiene.

(e) To perform other related duties as the committee may by regulation require.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1966.3

Notwithstanding the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, relating to public meetings, a diversion evaluation committee may convene in closed session to consider reports pertaining to any licentiate requesting or participating in a diversion program. A diversion evaluation committee shall only convene in closed session to the extent that it is necessary to protect the privacy of a licensee.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1966.4

Each licensee who requests participation in a diversion program shall agree to cooperate with the treatment program designed by a diversion evaluation committee and to bear all costs related to the program, unless the cost is waived by the committee. Any failure to comply with the provisions of a treatment program may result in termination of the licensee’s participation in a program.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1966.5

(a) After a diversion evaluation committee, in its discretion, has determined that a licensee has been rehabilitated and the diversion program is completed, the diversion evaluation committee shall purge and destroy all records pertaining to the licensee’s participation in the diversion program.

(b) Except as authorized by subdivision (f) of Section 1966.1, all committee and diversion evaluation committee records and records of proceedings pertaining to the treatment of a licensee in a program shall be kept confidential and are not subject to discovery or subpoena.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



1966.6

The committee shall provide for the representation of any person making reports to a diversion evaluation committee or the committee under this article in any action for defamation for reports or information given to the diversion evaluation committee or the committee regarding a licensee’s participation in the diversion program.

(Added by Stats. 2008, Ch. 31, Sec. 47. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)






ARTICLE 9.5 - California Dental Corps Loan Repayment Program

1970

There is hereby established in the Dental Board of California the Dental Corps Loan Repayment Program of 2002, which shall become operative on January 1, 2003. This program shall be known and may be cited as the California Dental Corps Loan Repayment Program of 2002.

(Added by Stats. 2002, Ch. 1131, Sec. 3. Effective January 1, 2003.)



1970.5

It is the intent of the this article that the Dental Board of California, in consultation with the Office of Statewide Health Planning and Development, the dental community, including ethnic representatives, dental schools, health advocates representing ethnic communities, primary care clinics, public hospitals and health systems, statewide agencies administering state and federally funded programs targeting underserved communities, and members of the public with health care issue-area expertise shall develop and implement the California Dental Corps Loan Repayment Program of 2002.

(Added by Stats. 2002, Ch. 1131, Sec. 3. Effective January 1, 2003.)



1971

For the purposes of this article, the following terms have the following meanings:

(a) “Board” means the Dental Board of California.

(b) “Office” means the Office of Statewide Health Planning and Development.

(c) “Program” means the California Dental Corps Loan Repayment Program.

(d) “Dentally underserved area” means a geographic area eligible to be designated as having a shortage of dental professionals pursuant to Part I of Appendix B to Part 5 of Chapter 1 of Title 42 of the Code of Federal Regulations or an area of the state where unmet priority needs for dentists exist as determined by the California Healthcare Workforce Policy Commission pursuant to Section 128224 of the Health and Safety Code.

(e) “Dentally underserved population” means persons without dental insurance and persons eligible for the Denti-Cal and Healthy Families Programs who are population groups described as having a shortage of dental care professionals in Part I of Appendix B to Part 5 of Chapter 1 of Title 42 of the Code of Federal Regulations.

(f) “Practice setting” means either of the following:

(1) A community clinic, as defined in subdivision (a) of Section 1204 and subdivision (c) of Section 1206 of the Health and Safety Code, a clinic owned or operated by a public hospital and health system, or a clinic owned and operated by a hospital that maintains the primary contract with a county government to fulfill the county’s role pursuant to Section 17000 of the Welfare and Institutions Code, which is located in a dentally underserved area and at least 50 percent of whose patients are from a dentally underserved population.

(2) A dental practice or dental corporation, as defined in Section 1800 of this code, located in a dentally underserved area and at least 50 percent of whose patients are from a dentally underserved population.

(g) “Medi-Cal threshold languages” means primary languages spoken by limited-English-proficient (LEP) population groups meeting a numeric threshold of 3,000, eligible LEP Medi-Cal beneficiaries residing in a county, 1,000 Medi-Cal eligible LEP beneficiaries residing in a single ZIP Code, or 1,500 LEP Medi-Cal beneficiaries residing in two contiguous ZIP Codes.

(h) “Fund” means the State Dentistry Fund.

(i) “Account” means the Dentally Underserved Account which is contained within the fund.

(Amended by Stats. 2003, Ch. 582, Sec. 1. Effective January 1, 2004.)



1972

(a) Program applicants shall possess a current valid license to practice dentistry in this state issued by the board pursuant to Section 1626.

(b) The board, in accordance with Section 1970.5, shall develop the guidelines for selection and placement of applicants.

(1) Guidelines shall provide priority consideration to applicants who are best suited to meet the cultural and linguistic needs and demands of dentally underserved populations and that meet one or more of the following criteria:

(A) Speak a Medi-Cal threshold language.

(B) Come from an economically disadvantaged background.

(C) Have received significant training in cultural and linguistically appropriate service delivery.

(D) Have worked with dentally underserved communities for at least three years.

(E) Recently received a license to practice dentistry.

(2) The guidelines shall include a process for determining the needs for dentist services identified by the practice setting. At a minimum, the practice setting shall meet the following criteria:

(A) The practice setting shall be located in a dentally underserved area.

(B) The practice setting shall ensure that the program participant serves a patient population that consists of at least 50 percent dentally underserved populations.

(3) Guidelines shall seek to place the most qualified applicants under this section in the areas with the greatest need.

(4) Guidelines shall include a factor ensuring geographic distribution of placements.

(c) Program applicants shall be working in or have a signed agreement with an eligible practice setting. The program participant shall have full-time status. Full-time status shall be defined by the board, and the board may establish exemptions to this requirement on a case-by-case basis.

(d) Program participants shall commit to a minimum of three years of service in a dentally underserved area. The board, in accordance with Section 1970.5, shall develop the process for determining the maximum length of an absence and the process for reinstatement. Loan repayment shall be deferred until the dentist is back to full-time status.

(e) The board, in accordance with Section 1970.5, shall develop the process if a dentist is not able to complete his or her three-year obligation.

(f) The board, in accordance with Section 1970.5, shall develop a process for outreach to potentially eligible applicants.

(g) The board may adopt any other standards of eligibility, placement and termination appropriate to achieve the aim of providing competent dental services in these approved practice settings.

(Added by Stats. 2002, Ch. 1131, Sec. 3. Effective January 1, 2003.)



1973

(a) The Dentally Underserved Account is hereby created in the State Dentistry Fund.

(b) The sum of three million dollars ($3,000,000) is hereby authorized to be expended from the State Dentistry Fund on this program. These moneys are appropriated as follows:

(1) One million dollars ($1,000,000) shall be transferred from the State Dentistry Fund to the Dentally Underserved Account on July 1, 2003. Of this amount, sixty-five thousand dollars ($65,000) shall be used by the Dental Board of California in the 2003–04 fiscal year for operating expenses necessary to manage this program.

(2) One million dollars ($1,000,000) shall be transferred from the State Dentistry Fund to the Dentally Underserved Account on July 1, 2004. Of this amount, sixty-five thousand dollars ($65,000) shall be used by the Dental Board of California in the 2004–05 fiscal year for operating expenses necessary to manage this program.

(3) One million dollars ($1,000,000) shall be transferred from the State Dentistry Fund to the Dentally Underserved Account on July 1, 2005. Of this amount, sixty-five thousand dollars ($65,000) shall be used by the Dental Board of California in the 2005–06 fiscal year for operating expenses necessary to manage this program.

(c) Funds placed into the Dentally Underserved Account shall be used by the board to repay the loans per agreements made with dentists.

(1) Funds paid out for loan repayment may have a funding match from foundation or other private sources.

(2) Loan repayments may not exceed one hundred five thousand dollars ($105,000) per individual licensed dentist.

(3) Loan repayments may not exceed the amount of the educational loans incurred by the dentist applicant.

(d) Notwithstanding Section 11005 of the Government Code, the board may seek and receive matching funds from foundations and private sources to be placed into the Dentally Underserved Account. The board also may contract with an exempt foundation for the receipt of matching funds to be transferred to the Dentally Underserved Account for use by this program.

(e) Funds in the Dentally Underserved Account appropriated in subdivision (b) or received pursuant to subdivision (d) are continuously appropriated for the repayment of loans per agreements made between the board and the dentists.

(f) On or after July 1, 2010, the board shall extend the California Dental Corps Loan Repayment Program of 2002 and distribute the money remaining in the account until all the moneys in the account are expended. Regulations that were adopted by the board for the purposes of the program shall apply.

(Amended by Stats. 2011, Ch. 385, Sec. 20. Effective January 1, 2012.)



1975

The terms of loan repayment granted under this article shall be as follows:

(a) After a program participant has completed one year of providing services as a dentist in a dentally underserved area, the board shall provide up to twenty-five thousand dollars ($25,000) for loan repayment.

(b) After a program participant has completed two consecutive years of providing services as a dentist in a dentally underserved area, the board shall provide up to an additional thirty-five thousand dollars ($35,000) of loan repayment, for a total loan repayment of up to sixty thousand dollars ($60,000).

(c) After a program participant has completed three consecutive years of providing services as a dentist in a dentally underserved area, the board shall provide up to a maximum of an additional forty-five thousand dollars ($45,000) of loan repayment, for a total loan repayment of up to one hundred five thousand dollars ($105,000).

(Added by Stats. 2002, Ch. 1131, Sec. 3. Effective January 1, 2003.)



1976

(a) On January 1, 2003, applications from dentists for program participation may be submitted.

(b) The board shall report to the Legislature, no later than October 1, 2004, the experience of the program since its inception, an evaluation of its effectiveness in improving access to dental care for underserved populations, and recommendations for maintaining or expanding its operation. The report to the Legislature shall also include the following:

(1) The number of the program participants.

(2) The practice locations.

(3) The amount expended for the program.

(4) The information on annual performance reviews by practice settings and program participants.

(c) The board may promulgate emergency regulations to implement the program.

(Added by Stats. 2002, Ch. 1131, Sec. 3. Effective January 1, 2003.)









CHAPTER 5 - Medicine

ARTICLE 1 - Administration

2000

This chapter shall be known and may be cited as the Medical Practice Act. Whenever a reference is made to the Medical Practice Act by the provisions of any statute, it is to be construed as referring to the provisions of this chapter.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2001

(a) There is in the Department of Consumer Affairs a Medical Board of California that consists of 15 members, 7 of whom shall be public members.

(b) The Governor shall appoint 13 members to the board, subject to confirmation by the Senate, 5 of whom shall be public members. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date. Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 515, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



2001.1

Protection of the public shall be the highest priority for the Medical Board of California in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 4. Effective January 1, 2003.)



2002

Unless otherwise expressly provided, the term “board” as used in this chapter means the Medical Board of California. As used in this chapter or any other provision of law, “Division of Medical Quality” and “Division of Licensing” shall be deemed to refer to the board.

(Amended by Stats. 2007, Ch. 678, Sec. 2. Effective January 1, 2008.)



2004

The board shall have the responsibility for the following:

(a) The enforcement of the disciplinary and criminal provisions of the Medical Practice Act.

(b) The administration and hearing of disciplinary actions.

(c) Carrying out disciplinary actions appropriate to findings made by a panel or an administrative law judge.

(d) Suspending, revoking, or otherwise limiting certificates after the conclusion of disciplinary actions.

(e) Reviewing the quality of medical practice carried out by physician and surgeon certificate holders under the jurisdiction of the board.

(f) Approving undergraduate and graduate medical education programs.

(g) Approving clinical clerkship and special programs and hospitals for the programs in subdivision (f).

(h) Issuing licenses and certificates under the board’s jurisdiction.

(i) Administering the board’s continuing medical education program.

(Amended by Stats. 2007, Ch. 678, Sec. 4. Effective January 1, 2008.)



2006

(a) Any reference in this chapter to an investigation by the board shall be deemed to refer to a joint investigation conducted by employees of the Department of Justice and the board under the vertical enforcement and prosecution model, as specified in Section 12529.6 of the Government Code.

(b) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 515, Sec. 6. Effective January 1, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 7 of Ch. 515.)



2006-1

(a) Any reference in this chapter to an investigation by the board shall be deemed to refer to a joint investigation conducted by employees of the Department of Justice and the Health Quality Investigation Unit under the vertical enforcement and prosecution model, as specified in Section 12529.6 of the Government Code.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 6) and added by Stats. 2013, Ch. 515, Sec. 7. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



2007

Members of the board shall only be appointed from persons who have been citizens of this state for at least five years next preceding their appointment. Members of the board, except the public members, shall only be appointed from persons licensed as physicians and surgeons in this state. No person who in any manner owns any interest in any college, school, or institution engaged in medical instruction shall be appointed to the board. Four of the physician members of the board shall hold faculty appointments in a clinical department of an approved medical school in the state, but not more than four members of the board may hold full-time appointments to the faculties of such medical schools.

The public members shall not be licentiates of the board.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2008

The board may appoint panels from its members for the purpose of fulfilling the obligations established in subdivision (c) of Section 2004. Any panel appointed under this section shall at no time be comprised of less than four members and the number of public members assigned to the panel shall not exceed the number of licensed physician and surgeon members assigned to the panel. The president of the board shall not be a member of any panel unless there is a vacancy in the membership of the board. Each panel shall annually elect a chair and a vice chair.

(Amended by Stats. 2009, Ch. 505, Sec. 4. Effective January 1, 2010.)



2010

Each member of the board shall be appointed for a term of four years.

Vacancies occuring on the board shall be filled by appointment of the appointing power for the unexpired term.

(Amended by Stats. 1982, Ch. 676, Sec. 3.)



2011

The appointing power may remove any member of the board for neglect of duty required by this chapter, incompetency, or unprofessional conduct.

(Amended by Stats. 1982, Ch. 676, Sec. 4.)



2012

The board shall elect a president, a vice president, and a secretary from its members.

(Amended by Stats. 2007, Ch. 678, Sec. 9. Effective January 1, 2008.)



2013

(a) The board and a panel appointed under this chapter may convene from time to time as deemed necessary by the board.

(b) Four members of a panel of the board shall constitute a quorum for the transaction of business at any meeting of the panel. Eight members shall constitute a quorum for the transaction of business at any board meeting.

(c) It shall require the affirmative vote of a majority of those members present at a board or panel meeting, those members constituting at least a quorum, to pass any motion, resolution, or measure. A decision by a panel to discipline a physician and surgeon shall require an affirmative vote, at a meeting or by mail, of a majority of the members of that panel; except that a decision to revoke the certificate of a physician and surgeon shall require the affirmative vote of four members of that panel.

(Amended by Stats. 2007, Ch. 678, Sec. 10. Effective January 1, 2008.)



2014

Notice of each meeting of the board shall be given in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2007, Ch. 678, Sec. 11. Effective January 1, 2008.)



2015

The president of the board may call meetings of any duly appointed and created committee or panel of the board at a specified time and place.

(Amended by Stats. 2007, Ch. 678, Sec. 12. Effective January 1, 2008.)



2015.5

The board may establish advisory committees consisting of persons who have a physician’s and surgeon’s certificate issued by the board that is in good standing and members of the public with interest or knowledge of the subject matter assigned to the committee. Members of an advisory committee need not be members of the board.

(Added by Stats. 2006, Ch. 843, Sec. 1. Effective January 1, 2007.)



2016

Each member of the board and its committees shall receive per diem and travel expenses as provided in Section 103.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2017

The board and each committee or panel shall keep an official record of all their proceedings.

(Amended by Stats. 2007, Ch. 678, Sec. 13. Effective January 1, 2008.)



2018

The board may adopt, amend, or repeal, in accordance with the provisions of the Administrative Procedure Act, those regulations as may be necessary to enable it to carry into effect the provisions of law relating to the practice of medicine.

(Amended by Stats. 2007, Ch. 678, Sec. 14. Effective January 1, 2008.)



2019

The office of the board shall be in the City of Sacramento. Suboffices may be established in the Cities of Los Angeles, San Diego, and San Francisco or the environs of such cities. Legal proceedings against the board shall be instituted in any one of these four cities. The board may also establish other suboffices as it may deem necessary and such records as may be necessary may be transferred temporarily to any suboffices.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2020

(a) The board, by and with the approval of the director, may employ an executive director exempt from the provisions of the Civil Service Act and may also employ investigators, legal counsel, medical consultants, and other assistance as it may deem necessary to carry this chapter into effect. The board may fix the compensation to be paid for services subject to the provisions of applicable state laws and regulations and may incur other expenses as it may deem necessary. Investigators employed by the board shall be provided special training in investigating medical practice activities.

(b) The Attorney General shall act as legal counsel for the board for any judicial and administrative proceedings and his or her services shall be a charge against it.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 515, Sec. 8. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



2021

(a) If the board publishes a directory pursuant to Section 112, it may require persons licensed pursuant to this chapter to furnish any information as it may deem necessary to enable it to compile the directory.

(b) Each licensee shall report to the board each and every change of address within 30 days after each change, giving both the old and new address. If an address reported to the board at the time of application for licensure or subsequently is a post office box, the applicant shall also provide the board with a street address. If another address is the licensee’s address of record, he or she may request that the second address not be disclosed to the public.

(c) Each licensee shall report to the board each and every change of name within 30 days after each change, giving both the old and new names.

(d) Each applicant and licensee who has an electronic mail address shall report to the board that electronic mail address no later than July 1, 2014. The electronic mail address shall be considered confidential and not subject to public disclosure.

(e) The board shall annually send an electronic notice to each applicant and licensee that requests confirmation from the applicant or licensee that his or her electronic mail address is current.

(Amended by Stats. 2013, Ch. 515, Sec. 9. Effective January 1, 2014.)



2022

The directory shall be prima facie evidence of the authority of the persons named therein to practice under this act, unless such authority has been revoked, suspended, or otherwise limited pursuant to this chapter subsequent to the publication of the directory.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2023.5

(a) The board, in conjunction with the Board of Registered Nursing, and in consultation with the Physician Assistant Committee and professionals in the field, shall review issues and problems surrounding the use of laser or intense light pulse devices for elective cosmetic procedures by physicians and surgeons, nurses, and physician assistants. The review shall include, but need not be limited to, all of the following:

(1) The appropriate level of physician supervision needed.

(2) The appropriate level of training to ensure competency.

(3) Guidelines for standardized procedures and protocols that address, at a minimum, all of the following:

(A) Patient selection.

(B) Patient education, instruction, and informed consent.

(C) Use of topical agents.

(D) Procedures to be followed in the event of complications or side effects from the treatment.

(E) Procedures governing emergency and urgent care situations.

(b) Nothing in this section shall be construed to modify the prohibition against the unlicensed practice of medicine.

(Amended by Stats. 2014, Ch. 316, Sec. 3. Effective January 1, 2015.)



2024

(a) The board may select and contract with necessary medical consultants who are licensed physicians and surgeons to assist it in its programs. Subject to Section 19130 of the Government Code, the board may contract with these consultants on a sole source basis.

(b) Every consultant retained under this section for a given investigation of a licensee shall be a specialist, as defined in subparagraph (B) of paragraph (5) of subdivision (h) of Section 651.

(Amended by Stats. 1998, Ch. 984, Sec. 2. Effective January 1, 1999.)



2025

The board through its regular mailing shall notify all licensees of the existence of pain management guidelines published by the Agency for Health Care Policy and Research of the Public Health Service within the United States Department of Health and Human Services, and shall provide the published guidelines to licensees upon request.

(Added by Stats. 1993, Ch. 949, Sec. 1. Effective January 1, 1994.)



2027

(a) The board shall post on its Internet Web site the following information on the current status of the license for all current and former licensees:

(1) Whether or not the licensee is presently in good standing.

(2) Current American Board of Medical Specialties certification or board equivalent as certified by the board.

(3) Any of the following enforcement actions or proceedings to which the licensee is actively subjected:

(A) Temporary restraining orders.

(B) Interim suspension orders.

(C) Revocations, suspensions, probations, or limitations on practice ordered by the board or the board of another state or jurisdiction, including those made part of a probationary order or stipulated agreement.

(D) Current accusations filed by the Attorney General, including those accusations that are on appeal. For purposes of this paragraph, “current accusation” means an accusation that has not been dismissed, withdrawn, or settled, and has not been finally decided upon by an administrative law judge and the board unless an appeal of that decision is pending.

(E) Citations issued that have not been resolved or appealed within 30 days.

(b) The board shall post on its Internet Web site all of the following historical information in its possession, custody, or control regarding all current and former licensees:

(1) Approved postgraduate training.

(2) Any final revocations and suspensions, or other equivalent actions, taken against the licensee by the board or the board of another state or jurisdiction or the surrender of a license by the licensee in relation to a disciplinary action or investigation, including the operative accusation resulting in the license surrender or discipline by the board.

(3) Probation or other equivalent action ordered by the board, or the board of another state or jurisdiction, completed or terminated, including the operative accusation resulting in the discipline by the board.

(4) Any felony convictions. Upon receipt of a certified copy of an expungement order granted pursuant to Section 1203.4 of the Penal Code from a licensee, the board shall, within six months of receipt of the expungement order, post notification of the expungement order and the date thereof on its Internet Web site.

(5) Misdemeanor convictions resulting in a disciplinary action or accusation that is not subsequently withdrawn or dismissed. Upon receipt of a certified copy of an expungement order granted pursuant to Section 1203.4 of the Penal Code from a licensee, the board shall, within six months of receipt of the expungement order, post notification of the expungement order and the date thereof on its Internet Web site.

(6) Civil judgments issued in any amount, whether or not vacated by a settlement after entry of the judgment, that were not reversed on appeal, and arbitration awards issued in any amount, for a claim or action for damages for death or personal injury caused by the physician and surgeon’s negligence, error, or omission in practice, or by his or her rendering of unauthorized professional services.

(7) Except as provided in subparagraphs (A) and (B), a summary of any final hospital disciplinary actions that resulted in the termination or revocation of a licensee's hospital staff privileges for a medical disciplinary cause or reason. The posting shall provide any additional explanatory or exculpatory information submitted by the licensee pursuant to subdivision (f) of Section 805. The board shall also post on its Internet Web site a factsheet that explains and provides information on the reporting requirements under Section 805.

(A) If a licensee’s hospital staff privileges are restored and the licensee notifies the board of the restoration, the information pertaining to the termination or revocation of those privileges shall remain posted on the Internet Web site for a period of 10 years from the restoration date of the privileges, and at the end of that period shall be removed.

(B) If a court finds, in a final judgment, that peer review resulting in a hospital disciplinary action was conducted in bad faith and the licensee notifies the board of that finding, the information concerning that hospital disciplinary action posted on the Internet Web site shall be immediately removed. For purposes of this subparagraph, “peer review” has the same meaning as defined in Section 805.

(8) Public letters of reprimand issued within the past 10 years by the board or the board of another state or jurisdiction, including the operative accusation, if any, resulting in discipline by the board.

(9) Citations issued within the last three years that have been resolved by payment of the administrative fine or compliance with the order of abatement.

(10) All settlements within the last five years in the possession, custody, or control of the board shall be disclosed for a licensee in the low-risk category if there are three or more settlements for that licensee within the last five years, and for a licensee in the high-risk category if there are four or more settlements for that licensee within the last five years. Classification of a licensee in either a “high-risk category” or a “low-risk” category depends upon the specialty or subspecialty practiced by the licensee and the designation assigned to that specialty or subspecialty by the board pursuant to subdivision (f) of Section 803.1.

(A) For the purposes of this paragraph, “settlement” means a settlement in an amount of thirty thousand dollars ($30,000) or more of any claim or action for damages for death or personal injury caused by the physician and surgeon’s negligence, error, or omission in practice, or by his or her rendering of unauthorized professional services.

(B) For the purposes of this paragraph, “settlement” does not include a settlement by a licensee, regardless of the amount paid, when (i) the settlement is made as a part of the settlement of a class claim, (ii) the amount paid in settlement of the class claim is the same amount paid by the other licensees in the same class or similarly situated licensees in the same class, and (iii) the settlement was paid in the context of a case for which the complaint that alleged class liability on behalf of the licensee also alleged a products liability class action cause of action.

(C) The board shall not disclose the actual dollar amount of a settlement, but shall disclose settlement information in the same manner and with the same disclosures required under subparagraph (B) of paragraph (2) of subdivision (b) of Section 803.1.

(11) Appropriate disclaimers and explanatory statements to accompany the information described in paragraphs (1) to (10), inclusive, including an explanation of what types of information are not disclosed. These disclaimers and statements shall be developed by the board and shall be adopted by regulation.

(c) The board shall provide links to other Internet Web sites that provide information on board certifications that meet the requirements of subdivision (h) of Section 651. The board may also provide links to any other Internet Web sites that provide information on the affiliations of licensed physicians and surgeons. The board may provide links to other Internet Web sites on the Internet that provide information on health care service plans, health insurers, hospitals, or other facilities.

(Repealed and added by Stats. 2014, Ch. 285, Sec. 2. Effective January 1, 2015.)



2028.5

(a) The board may establish a pilot program to expand the practice of telehealth in this state.

(b) To implement this pilot program, the board may convene a working group of interested parties from the public and private sectors, including, but not limited to, state health-related agencies, health care providers, health plan administrators, information technology groups, and groups representing health care consumers.

(c) The purpose of the pilot program shall be to develop methods, using a telehealth model, to deliver throughout the state health care to persons with chronic diseases as well as information on the best practices for chronic disease management services and techniques and other health care information as deemed appropriate.

(Amended by Stats. 2013, Ch. 275, Sec. 2. Effective January 1, 2014.)



2029

The board shall keep a copy of a complaint it receives regarding the poor quality of care rendered by a licensee for 10 years from the date the board receives the complaint. For retrieval purposes, these complaints shall be filed by the licensee’s name and license number.

(Added by Stats. 2003, Ch. 874, Sec. 3. Effective January 1, 2004.)






ARTICLE 2 - General Provisions

2030

The provisions of this chapter insofar as they are substantially the same as provisions relating to the same subject matter of previous medical practice acts shall be construed as restatements and continuations thereof, and not as new enactments.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2031

The rights given by any certificate issued under any preceding medical practice act are not affected by the enactment of this chapter, nor by the repeal of any law upon which such rights are based, but such rights shall hereafter be exercised according to the provisions of this chapter.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2032

“Person” means any individual, partnership, corporation, limited liability company, or other organization, or any combination thereof, except that only natural persons shall be licensed under this chapter.

(Amended by Stats. 1994, Ch. 1010, Sec. 5. Effective January 1, 1995.)



2033

“Professional” relates to the art and science of medicine and surgery and to such other arts and sciences as may be included within the field of medicine and surgery.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2034

“Medical licensing authority” refers to any officer, board, commission, or department of another state upon whose certificate a reciprocity certificate may be issued.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2036

Whenever a course of instruction is required for any certificate, it shall be satisfied by a resident course of medical instruction. Whenever a resident course of instruction is mentioned in this chapter, it shall be interpreted to mean classroom, laboratory, practical, and clinical instruction, received and given the person physically present, wherever prescribed as a part of his or her instruction and for the period prescribed for such instruction.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2037

Whenever any requirement is provided for any certificate relating to a medical school or hospital, or any reference is made to a medical school or hospital, the medical school and hospital shall be ones approved by the Division of Licensing.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2038

Whenever the words “diagnose” or “diagnosis” are used in this chapter, they include any undertaking by any method, device, or procedure whatsoever, and whether gratuitous or not, to ascertain or establish whether a person is suffering from any physical or mental disorder. Such terms shall also include the taking of a person’s blood pressure and the use of mechanical devices or machines for the purpose of making a diagnosis and representing to such person any conclusion regarding his or her physical or mental condition. Machines or mechanical devices for measuring or ascertaining height or weight are excluded from this section.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2039

All certificates issued by the board shall state the extent and character of the practice which is permitted.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2040

The terms “license” and “certificate” as used in this chapter are deemed to be synonomous.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2041

The term “licensee” as used in this chapter means the holder of a physician’s and surgeon’s certificate or doctor of podiatric medicine’s certificate, as the case may be, who is engaged in the professional practice authorized by the certificate under the jurisdiction of the appropriate board.

(Amended by Stats. 2007, Ch. 678, Sec. 16. Effective January 1, 2008.)






ARTICLE 3 - License Required and Exemptions

2050

The Division of Licensing shall issue one form of certificate to all physicians and surgeons licensed by the board which shall be designated as a “physician’s and surgeon’s certificate.”

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2051

The physician’s and surgeon’s certificate authorizes the holder to use drugs or devices in or upon human beings and to sever or penetrate the tissues of human beings and to use any and all other methods in the treatment of diseases, injuries, deformities, and other physical and mental conditions.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2052

(a) Notwithstanding Section 146, any person who practices or attempts to practice, or who advertises or holds himself or herself out as practicing, any system or mode of treating the sick or afflicted in this state, or who diagnoses, treats, operates for, or prescribes for any ailment, blemish, deformity, disease, disfigurement, disorder, injury, or other physical or mental condition of any person, without having at the time of so doing a valid, unrevoked, or unsuspended certificate as provided in this chapter or without being authorized to perform the act pursuant to a certificate obtained in accordance with some other provision of law is guilty of a public offense, punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, by imprisonment in a county jail not exceeding one year, or by both the fine and either imprisonment.

(b) Any person who conspires with or aids or abets another to commit any act described in subdivision (a) is guilty of a public offense, subject to the punishment described in that subdivision.

(c) The remedy provided in this section shall not preclude any other remedy provided by law.

(Amended by Stats. 2011, Ch. 15, Sec. 11. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2052.5

(a) The proposed registration program developed pursuant to subdivision (b) shall provide that, for purposes of the proposed registration program:

(1) A physician and surgeon practices medicine in this state across state lines when that person is located outside of this state but, through the use of any medium, including an electronic medium, practices or attempts to practice, or advertises or holds himself or herself out as practicing, any system or mode of treating the sick or afflicted in this state, or diagnoses, treats, operates for, or prescribes for any ailment, blemish, deformity, disease, disfigurement, disorder, injury, or other physical or mental condition of any person in this state.

(2) A doctor of podiatric medicine practices podiatric medicine in this state across state lines when that person is located outside of this state but, through the use of any medium, including an electronic medium, practices or attempts to practice podiatric medicine, as defined in Section 2472, in this state.

(3) The proposed registration program shall not apply to any consultation described in Section 2060.

(b) The board may, at its discretion, develop a proposed registration program to permit a physician and surgeon, or a doctor of podiatric medicine, located outside this state to register with the board to practice medicine or podiatric medicine in this state across state lines.

(1) The proposed registration program shall include proposed requirements for registration, including, but not limited to, licensure in the state or country where the physician and surgeon, or the doctor of podiatric medicine, resides, and education and training requirements.

(2) The proposed registration program may also include all of the following: (A) standards for confidentiality, format, and retention of medical records, (B) access to medical records by the board, (C) registration fees, renewal fees, delinquency fees, and replacement document fees in an amount not to exceed the actual cost of administering the registration program, and (D) provisions ensuring that enforcement and consumer education shall be integral parts of administering the registration program.

(3) The proposed registration program may also provide all of the following:

(A) All laws, rules, and regulations that govern the practice of medicine or podiatric medicine in this state, including, but not limited to, confidentiality and reporting requirements, shall apply to a physician and surgeon, or a doctor of podiatric medicine, who is registered by the board to practice medicine or podiatric medicine in this state across state lines.

(B) The board may deny an application for registration or may suspend, revoke, or otherwise discipline a registrant for any of the following: (i) on any ground prescribed by this chapter, (ii) failure to possess or to maintain a valid license in the state where the registrant resides, or (iii) if the applicant or registrant is not licensed by the state or country in which he or she resides, and that state or country prohibits the practice of medicine or podiatric medicine from that state or country into any other state or country without a valid registration or license issued by the state or country in which the applicant or registrant practices. Action to deny or discipline a registrant shall be taken in the manner provided for in this chapter.

(C) Any of the following shall be grounds for discipline of a registrant: (i) to allow any person to engage in the practice of medicine or podiatric medicine in this state across state lines under his or her registration, including, but not limited to, any nurse, physician assistant, medical assistant, or other person, (ii) to fail to include his or her registration number on any invoice or other type of billing statement submitted for care or treatment provided to a patient located in this state, (iii) to practice medicine or podiatric medicine in any other state or country without meeting the legal requirements to practice medicine or podiatric medicine in that state or country, or (iv) to fail to notify the board, in a manner prescribed by the board, of any restrictions placed on his or her medical license, or podiatric medical license, in any state.

(D) A registration issued pursuant to the registration program shall automatically be suspended upon receipt of a copy, from the state that issued the license, of the surrender, revocation, suspension, or other similar type of action taken by another state or country against a medical license, or podiatric medical license, issued to a registrant. The board shall notify the registrant in writing of the suspension and of the registrant’s right to a hearing.

(4) Section 2314 shall not apply to the registration program.

(c) This section shall not be construed to authorize the board to implement a registration program for physicians and surgeons or doctors of podiatric medicine located outside this state. This section is intended to authorize the board to develop a proposed registration program to be authorized for implementation by future legislation.

(Amended by Stats. 1997, Ch. 17, Sec. 3. Effective January 1, 1998.)



2053.5

(a) Notwithstanding any other provision of law, a person who complies with the requirements of Section 2053.6 shall not be in violation of Section 2051 or 2052 unless that person does any of the following:

(1)  Conducts surgery or any other procedure on another person that punctures the skin or harmfully invades the body.

(2)  Administers or prescribes X-ray radiation to another person.

(3)  Prescribes or administers legend drugs or controlled substances to another person.

(4)  Recommends the discontinuance of legend drugs or controlled substances prescribed by an appropriately licensed practitioner.

(5)  Willfully diagnoses and treats a physical or mental condition of any person under circumstances or conditions that cause or create a risk of great bodily harm, serious physical or mental illness, or death.

(6) Sets fractures.

(7) Treats lacerations or abrasions through electrotherapy.

(8)  Holds out, states, indicates, advertises, or implies to a client or prospective client that he or she is a physician, a surgeon, or a physician and surgeon.

(b) A person who advertises any services that are not unlawful under Section 2051 or 2052 pursuant to subdivision (a) shall disclose in the advertisement that he or she is not licensed by the state as a healing arts practitioner.

(Amended by Stats. 2005, Ch. 621, Sec. 24. Effective January 1, 2006.)



2053.6

(a) A person who provides services pursuant to Section 2053.5 that are not unlawful under Section 2051 or 2052 shall, prior to providing those services, do the following:

(1) Disclose to the client in a written statement using plain language the following information:

(A) That he or she is not a licensed physician.

(B) That the treatment is alternative or complementary to healing arts services licensed by the state.

(C) That the services to be provided are not licensed by the state.

(D) The nature of the services to be provided.

(E) The theory of treatment upon which the services are based.

(F) His or her educational, training, experience, and other qualifications regarding the services to be provided.

(2) Obtain a written acknowledgment from the client stating that he or she has been provided with the information described in paragraph (1). The client shall be provided with a copy of the written acknowledgement, which shall be maintained by the person providing the service for three years.

(b) The information required by subdivision (a) shall be provided in a language that the client understands.

(c) Nothing in this section or in Section 2053.5 shall be construed to do the following:

(1) Affect the scope of practice of licensed physicians and surgeons.

(2) Limit the right of any person to seek relief for negligence or any other civil remedy against a person providing services subject to the requirements of this section.

(Amended by Stats. 2005, Ch. 621, Sec. 25. Effective January 1, 2006.)



2054

(a) Any person who uses in any sign, business card, or letterhead, or, in an advertisement, the words “doctor” or “physician,” the letters or prefix “Dr.,” the initials “M.D.,” or any other terms or letters indicating or implying that he or she is a physician and surgeon, physician, surgeon, or practitioner under the terms of this or any other law, or that he or she is entitled to practice hereunder, or who represents or holds himself or herself out as a physician and surgeon, physician, surgeon, or practitioner under the terms of this or any other law, without having at the time of so doing a valid, unrevoked, and unsuspended certificate as a physician and surgeon under this chapter, is guilty of a misdemeanor.

(b) A holder of a valid, unrevoked, and unsuspended certificate to practice podiatric medicine may use the phrases “doctor of podiatric medicine,” “doctor of podiatry,” and “podiatric doctor,” or the initials “D.P.M.,” and shall not be in violation of subdivision (a).

(c) Notwithstanding subdivision (a), any of the following persons may use the words “doctor” or “physician,” the letters or prefix “Dr.,” or the initials “M.D.”:

(1) A graduate of a medical school approved or recognized by the board while enrolled in a postgraduate training program approved by the board.

(2) A graduate of a medical school who does not have a certificate as a physician and surgeon under this chapter if he or she meets all of the following requirements:

(A) If issued a license to practice medicine in another jurisdiction, has not had that license revoked or suspended by any jurisdiction.

(B) Does not otherwise hold himself or herself out as a physician and surgeon entitled to practice medicine in this state except to the extent authorized by this chapter.

(C) Does not engage in any of the acts prohibited by Section 2060.

(3) A person authorized to practice medicine under Section 2111 or 2113 subject to the limitations set forth in those sections.

(Amended by Stats. 2009, Ch. 400, Sec. 1. Effective January 1, 2010.)



2055

Notwithstanding any other provision of law, a person issued a physician’s and surgeon’s certificate by the Medical Board of California pursuant to the provisions of this chapter shall be entitled to use of the initials “M.D.”

(Amended by Stats. 1989, Ch. 886, Sec. 19.)



2056

(a) The purpose of this section is to provide protection against retaliation for physicians who advocate for medically appropriate health care for their patients pursuant to Wickline v. State of California 192 Cal. App. 3d 1630.

(b) It is the public policy of the State of California that a physician and surgeon be encouraged to advocate for medically appropriate health care for his or her patients. For purposes of this section, “to advocate for medically appropriate health care” means to appeal a payor’s decision to deny payment for a service pursuant to the reasonable grievance or appeal procedure established by a medical group, independent practice association, preferred provider organization, foundation, hospital medical staff and governing body, or payer, or to protest a decision, policy, or practice that the physician, consistent with that degree of learning and skill ordinarily possessed by reputable physicians practicing according to the applicable legal standard of care, reasonably believes impairs the physician’s ability to provide medically appropriate health care to his or her patients.

(c) The application and rendering by any person of a decision to terminate an employment or other contractual relationship with, or otherwise penalize, a physician and surgeon principally for advocating for medically appropriate health care consistent with that degree of learning and skill ordinarily possessed by reputable physicians practicing according to the applicable legal standard of care violates the public policy of this state. No person shall terminate, retaliate against, or otherwise penalize a physician and surgeon for that advocacy, nor shall any person prohibit, restrict, or in any way discourage a physician and surgeon from communicating to a patient information in furtherance of medically appropriate health care.

(d) This section shall not be construed to prohibit a payer from making a determination not to pay for a particular medical treatment or service, or to prohibit a medical group, independent practice association, preferred provider organization, foundation, hospital medical staff, hospital governing body acting pursuant to Section 809.05, or payer from enforcing reasonable peer review or utilization review protocols or determining whether a physician has complied with those protocols.

(e) Medically appropriate health care in a hospital licensed pursuant to Section 1250 of the Health and Safety Code shall be defined by the hospital medical staff and approved by the governing body, consistent with that degree of learning and skill ordinarily possessed by reputable physicians practicing according to the applicable legal standard of care.

(f) Nothing in this section shall be construed to prohibit the governing body of a hospital from taking disciplinary actions against a physician and surgeon as authorized by Sections 809.05, 809.4, and 809.5.

(g) Nothing in this section shall be construed to prohibit the Medical Board of California from taking disciplinary actions against a physician and surgeon under Article 12 (commencing with Section 2220).

(h) For purposes of this section, “person” has the same meaning as set forth in Section 2032.

(Amended by Stats. 1996, Ch. 260, Sec. 1. Effective January 1, 1997.)



2056.1

(a) The purpose of this section is to ensure that health care service plans and their contracting entities do not enter into contracts with physicians and surgeons or other licensed health care providers that interfere with any ethical responsibility or legal right of physicians and surgeons or other licensed health care providers to discuss with their patients information relevant to their patients’ health care. It is the intent of the Legislature to guarantee that a physician and surgeon or other licensed health care provider can communicate freely with, and act as advocate for, his or her patient.

(b) Health care service plans and their contracting entities shall not include provisions in their contracts that interfere with the ability of a physician and surgeon or other licensed health care provider to communicate with a patient regarding his or her health care, including, but not limited to, communications regarding treatment options, alternative plans, or other coverage arrangements. Nothing in this section shall preclude a contract provision that provides that a physician and surgeon, or other licensed health care provider, may not solicit for alternative coverage arrangements for the primary purpose of securing financial gain.

(c) Any contractual provision inconsistent with this section shall be void and unenforceable.

(d) For purposes of this section, “licensed health care provider” means any person licensed or certified pursuant to this division or licensed pursuant to the Osteopathic Initiative Act or the Chiropractic Initiative Act.

(e) No communication regarding treatment options shall be represented or construed to expand or revise the scope of benefits or covered services under a health care service plan or insurance contract.

(Added by Stats. 1996, Ch. 1089, Sec. 1. Effective January 1, 1997.)



2058

(a) Nothing in this chapter prohibits service in the case of emergency, or the domestic administration of family remedies.

(b) Nothing in this chapter shall be construed to prohibit obtaining a blood specimen by skin puncture for the purpose of performing blood glucose testing for the purposes of monitoring a minor child in accordance with paragraph (6) of subdivision (b) of Section 1241.

(Amended by Stats. 1997, Ch. 550, Sec. 2. Effective January 1, 1998.)



2060

Nothing in this chapter applies to any practitioner located outside this state, when in actual consultation, whether within this state or across state lines, with a licensed practitioner of this state, or when an invited guest of the California Medical Association or the California Podiatric Medical Association, or one of their component county societies, or of an approved medical or podiatric medical school or college for the sole purpose of engaging in professional education through lectures, clinics, or demonstrations, if he or she is, at the time of the consultation, lecture, or demonstration a licensed physician and surgeon or a licensed doctor of podiatric medicine in the state or country in which he or she resides. This practitioner shall not open an office, appoint a place to meet patients, receive calls from patients within the limits of this state, give orders, or have ultimate authority over the care or primary diagnosis of a patient who is located within this state.

(Amended by Stats. 2003, Ch. 607, Sec. 2. Effective January 1, 2004.)



2061

Nothing in this chapter shall be construed as limiting the practice of other persons licensed, certified, or registered under any other provision of law relating to the healing arts when such person is engaged in his or her authorized and licensed practice.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2062

Testing and guidance programs in schools, colleges, and universities and physical fitness tests given by public and private agencies in connection with employment or issuance or renewal of licenses or permits do not constitute the practice of medicine within the meaning or intent of this chapter.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2063

Nothing in this chapter shall be construed so as to discriminate against any particular school of medicine or surgery, school or college of podiatric medicine, or any other treatment, nor shall it regulate, prohibit, or apply to any kind of treatment by prayer, nor interfere in any way with the practice of religion.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2064

Nothing in this chapter shall be construed to prevent a regularly matriculated student undertaking a course of professional instruction in an approved medical school, or to prevent a foreign medical student who is enrolled in an approved medical school or clinical training program in this state, or to prevent students enrolled in a program of supervised clinical training under the direction of an approved medical school pursuant to Section 2104, from engaging in the practice of medicine whenever and wherever prescribed as a part of his or her course of study.

(Amended by Stats. 2012, Ch. 799, Sec. 10. Effective January 1, 2013.)



2064.1

Notwithstanding the provisions of Section 2064 or any other provisions of this chapter, a regularly matriculated student undertaking a course of professional instruction in a medical school approved by the American Osteopathic Association or the Osteopathic Medical Board of California is eligible for enrollment in elective clerkships or preceptorships in any medical school or clinical training program in this state.

(Amended by Stats. 1991, Ch. 359, Sec. 10.)



2064.2

No medical school or clinical training program shall deny access to elective clerkships or preceptorships in any medical school or clinical training program in this state solely on the basis that a student is enrolled in an osteopathic medical school.

Any violation of this section or Section 2064.1 may be enjoined in an action brought in the name of the people of the State of California by the district attorney of the county in which the violation occurs, upon receipt of a complaint by an aggrieved student.

(Added by Stats. 1989, Ch. 425, Sec. 1.)



2065

Unless otherwise provided by law, no postgraduate trainee, intern, resident, postdoctoral fellow, or instructor may engage in the practice of medicine, or receive compensation therefor, or offer to engage in the practice of medicine unless he or she holds a valid, unrevoked, and unsuspended physician’s and surgeon’s certificate issued by the board. However, a graduate of an approved medical school, who is registered with the board and who is enrolled in a postgraduate training program approved by the board, may engage in the practice of medicine whenever and wherever required as a part of the program under the following conditions:

(a) A graduate enrolled in an approved first-year postgraduate training program may so engage in the practice of medicine for a period not to exceed one year whenever and wherever required as a part of the training program, and may receive compensation for that practice.

(b) A graduate who has completed the first year of postgraduate training may, in an approved residency or fellowship, engage in the practice of medicine whenever and wherever required as part of that residency or fellowship, and may receive compensation for that practice. The resident or fellow shall qualify for, take, and pass the next succeeding written examination for licensure, or shall qualify for and receive a physician’s and surgeon’s certificate by one of the other methods specified in this chapter. If the resident or fellow fails to receive a license to practice medicine under this chapter within one year from the commencement of the residency or fellowship or if the board denies his or her application for licensure, all privileges and exemptions under this section shall automatically cease.

(Amended by Stats. 2010, Ch. 653, Sec. 2. Effective January 1, 2011.)



2066

(a) Nothing in this chapter shall be construed to prohibit a foreign medical graduate from engaging in the practice of medicine whenever and wherever required as a part of a clinical service program under the following conditions:

(1) The clinical service is in a postgraduate training program approved by the Division of Licensing.

(2) The graduate is registered with the division for the clinical service.

(b) A graduate may engage in the practice of medicine under this section until the receipt of his or her physician and surgeon’s certificate. If the graduate fails to pass the examination and receive a certificate by the completion of the graduate’s third year of postgraduate training or if the division denies his or her application for licensure, all privileges and exemptions under this section shall automatically cease.

(c) Nothing in this section shall preclude a foreign medical graduate from engaging in the practice of medicine under any other exemption contained in this chapter.

(Amended by Stats. 2001, Ch. 728, Sec. 14. Effective January 1, 2002.)



2066.5

(a) The pilot program authorized by this section shall be known and may be cited as the University of California at Los Angeles David Geffen School of Medicine’s International Medical Graduate Pilot Program.

(b) Nothing in this chapter shall be construed to prohibit a foreign medical graduate from engaging in the practice of medicine when required as part of the pilot program authorized by this section.

(c) There is currently a preresidency training program at the University of California, Los Angeles David Geffen School of Medicine, Department of Family Medicine, hereafter referred to as UCLA, for selected international medical graduates (IMGs). Participation in the pilot program authorized by this section shall be at the option of UCLA. This section authorizes those IMGs, through the new pilot program authorized by this section, to receive, through the existing program, hands-on clinical instruction in the courses specified in subdivision (c) of Section 2089.5. The pilot program, as administered by UCLA, shall include all of the following elements:

(1) Each pilot program participant shall have done all of the following:

(A)  Graduated from a medical school recognized by the Medical Board of California at the time of selection.

(B)  Taken and passed the United States Medical Licensing Examination Steps 1 and 2 (Clinical Knowledge and Clinical Science).

(C) Submitted an application and materials to the Educational Commission for Foreign Medical Graduates.

(2) A pilot program participant shall receive all clinical instruction at health care facilities operated by the University of California, Los Angeles, or other approved UCLA-designated teaching sites, which shall be hospitals or clinics with either a signed formal affiliation agreement with UCLA or a signed letter of agreement.

(3) Participation of a trainee in clinical instruction offered by the pilot program shall not generally exceed 16 weeks. However, at the discretion of UCLA, an additional eight weeks of clinical instruction may be granted. In no event shall a participant receive more than 24 weeks of clinical instruction under the pilot program.

(4) The clinical instruction shall be supervised by licensed physicians on faculty at UCLA or faculty affiliated with UCLA as specified in an approved affiliation agreement between UCLA and the affiliated entity.

(5) The clinical instruction shall be provided pursuant to written affiliation agreements for clinical instruction of trainees established by UCLA.

(6) The supervising faculty shall evaluate each participant on a regular basis and shall document the completion of each aspect of the clinical instruction portion of the program for each participant.

(d) UCLA shall provide the board with the names of the participants in the pilot program on an annual basis, or more frequently if necessary to maintain accuracy. Upon a reasonable request of the board, UCLA shall provide additional information such as the courses successfully completed by program participants, the dates of instruction, and other relevant information.

(e) Nothing in this section shall be construed to alter the requirements for licensure set forth in Sections 2089 and 2089.5. The board may consider participation in the clinical instruction portion of the pilot program as remediation for medical education deficiencies identified in a participant’s application for licensure or authorization for postgraduate training should such a deficiency apply to that applicant.

(f) On or before January 1, 2018, UCLA is requested to prepare a report for the board and the Legislature. Topics to be addressed in the report shall include the number of participants in the pilot program, the number of participants in the pilot program who were issued physician’s and surgeon’s certificates by the board, the number of participants who practice in designated medically underserved areas, and the potential for retention or expansion of the pilot program.

(g) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2012, Ch. 109, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2019, by its own provisions.)



2067

An applicant for a physician’s and surgeon’s certificate who is found by the Division of Licensing to be deficient in the education and clinical instruction required by Sections 2089 and 2089.5 or who is required pursuant to Section 2185 to complete additional medical instruction may engage in the practice of medicine in this state in any setting approved by the Division of Licensing for the period of time prescribed by the Division of Licensing.

(Amended by Stats. 1998, Ch. 878, Sec. 7. Effective January 1, 1999.)



2068

This chapter shall not be construed to prohibit any person from providing nutritional advice or giving advice concerning proper nutrition. However, this section confers no authority to practice medicine or surgery or to undertake the prevention, treatment, or cure of disease, pain, injury, deformity, or physical or mental conditions or to state that any product might cure any disease, disorder, or condition in violation of any provision of law.

For purposes of this section the terms “providing nutritional advice or giving advice concerning proper nutrition” means the giving of information as to the use and role of food and food ingredients, including dietary supplements.

Any person in commercial practice providing nutritional advice or giving advice concerning proper nutrition shall post in an easily visible and prominent place the following statement in his or her place of business:

“NOTICE”

“State law allows any person to provide nutritional advice or give advice concerning proper nutrition—which is the giving of advice as to the role of food and food ingredients, including dietary supplements. This state law does NOT confer authority to practice medicine or to undertake the diagnosis, prevention, treatment, or cure of any disease, pain, deformity, injury, or physical or mental condition and specifically does not authorize any person other than one who is a licensed health practitioner to state that any product might cure any disease, disorder, or condition.”

The notice required by this section shall not be smaller than 81/2 inches by 11 inches and shall be legibly printed with lettering no smaller than1/2 inch in length, except the lettering of the word “NOTICE” shall not be smaller than 1 inch in length.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2069

(a) (1) Notwithstanding any other law, a medical assistant may administer medication only by intradermal, subcutaneous, or intramuscular injections and perform skin tests and additional technical supportive services upon the specific authorization and supervision of a licensed physician and surgeon or a licensed podiatrist. A medical assistant may also perform all these tasks and services upon the specific authorization of a physician assistant, a nurse practitioner, or a certified nurse-midwife.

(2) The supervising physician and surgeon may, at his or her discretion, in consultation with the nurse practitioner, certified nurse-midwife, or physician assistant, provide written instructions to be followed by a medical assistant in the performance of tasks or supportive services. These written instructions may provide that the supervisory function for the medical assistant for these tasks or supportive services may be delegated to the nurse practitioner, certified nurse-midwife, or physician assistant within the standardized procedures or protocol, and that tasks may be performed when the supervising physician and surgeon is not onsite, if either of the following apply:

(A) The nurse practitioner or certified nurse-midwife is functioning pursuant to standardized procedures, as defined by Section 2725, or protocol. The standardized procedures or protocol, including instructions for specific authorizations, shall be developed and approved by the supervising physician and surgeon and the nurse practitioner or certified nurse-midwife.

(B) The physician assistant is functioning pursuant to regulated services defined in Section 3502, including instructions for specific authorizations, and is approved to do so by the supervising physician and surgeon.

(b) As used in this section and Sections 2070 and 2071, the following definitions apply:

(1) “Medical assistant” means a person who may be unlicensed, who performs basic administrative, clerical, and technical supportive services in compliance with this section and Section 2070 for a licensed physician and surgeon or a licensed podiatrist, or group thereof, for a medical or podiatry corporation, for a physician assistant, a nurse practitioner, or a certified nurse-midwife as provided in subdivision (a), or for a health care service plan, who is at least 18 years of age, and who has had at least the minimum amount of hours of appropriate training pursuant to standards established by the board. The medical assistant shall be issued a certificate by the training institution or instructor indicating satisfactory completion of the required training. A copy of the certificate shall be retained as a record by each employer of the medical assistant.

(2) “Specific authorization” means a specific written order prepared by the supervising physician and surgeon or the supervising podiatrist, or the physician assistant, the nurse practitioner, or the certified nurse-midwife as provided in subdivision (a), authorizing the procedures to be performed on a patient, which shall be placed in the patient’s medical record, or a standing order prepared by the supervising physician and surgeon or the supervising podiatrist, or the physician assistant, the nurse practitioner, or the certified nurse-midwife as provided in subdivision (a), authorizing the procedures to be performed, the duration of which shall be consistent with accepted medical practice. A notation of the standing order shall be placed on the patient’s medical record.

(3) “Supervision” means the supervision of procedures authorized by this section by the following practitioners, within the scope of their respective practices, who shall be physically present in the treatment facility during the performance of those procedures:

(A) A licensed physician and surgeon.

(B) A licensed podiatrist.

(C) A physician assistant, nurse practitioner, or certified nurse-midwife as provided in subdivision (a).

(4) (A) “Technical supportive services” means simple routine medical tasks and procedures that may be safely performed by a medical assistant who has limited training and who functions under the supervision of a licensed physician and surgeon or a licensed podiatrist, or a physician assistant, a nurse practitioner, or a certified nurse-midwife as provided in subdivision (a).

(B) Notwithstanding any other law, in a facility licensed by the California State Board of Pharmacy under Section 4180 or 4190, other than a facility operated by the state, “technical supportive services” also includes handing to a patient a prepackaged prescription drug, excluding a controlled substance, that is labeled in compliance with Section 4170 and all other applicable state and federal laws and ordered by a licensed physician and surgeon, a licensed podiatrist, a physician assistant, a nurse practitioner, or a certified nurse-midwife in accordance with subdivision (a). In every instance, prior to handing the medication to a patient pursuant to this subparagraph, the properly labeled and prepackaged prescription drug shall have the patient’s name affixed to the package and a licensed physician and surgeon, a licensed podiatrist, a physician assistant, a nurse practitioner, or a certified nurse-midwife shall verify that it is the correct medication and dosage for that specific patient and shall provide the appropriate patient consultation regarding use of the drug.

(c) Nothing in this section shall be construed as authorizing any of the following:

(1) The licensure of medical assistants.

(2) The administration of local anesthetic agents by a medical assistant.

(3) The board to adopt any regulations that violate the prohibitions on diagnosis or treatment in Section 2052.

(4) A medical assistant to perform any clinical laboratory test or examination for which he or she is not authorized by Chapter 3 (commencing with Section 1200).

(5) A nurse practitioner, certified nurse-midwife, or physician assistant to be a laboratory director of a clinical laboratory, as those terms are defined in paragraph (8) of subdivision (a) of Section 1206 and subdivision (a) of Section 1209.

(d) A nurse practitioner, certified nurse-midwife, or physician assistant shall not authorize a medical assistant to perform any clinical laboratory test or examination for which the medical assistant is not authorized by Chapter 3 (commencing with Section 1200). A violation of this subdivision constitutes unprofessional conduct.

(e) Notwithstanding any other law, a medical assistant shall not be employed for inpatient care in a licensed general acute care hospital, as defined in subdivision (a) of Section 1250 of the Health and Safety Code.

(Amended by Stats. 2014, Ch. 333, Sec. 1. Effective January 1, 2015.)



2070

Notwithstanding any other provision of law, a medical assistant may perform venipuncture or skin puncture for the purposes of withdrawing blood upon specific authorization and under the supervision of a licensed physician and surgeon or a licensed podiatrist, or a physician assistant, a nurse practitioner, or a nurse-midwife as provided in subdivision (a) of Section 2069, if prior thereto the medical assistant has had at least the minimum amount of hours of appropriate training pursuant to standards established by the Division of Licensing. The medical assistant shall be issued a certificate by the training institution or instructor indicating satisfactory completion of the training required. A copy of the certificate shall be retained as a record by each employer of the medical assistant.

(Amended by Stats. 2001, Ch. 358, Sec. 3. Effective January 1, 2002.)



2071

The board shall adopt and administer regulations that establish standards for technical supportive services that may be performed by a medical assistant. Nothing in this section shall prohibit the board from amending or repealing regulations covering medical assistants. The board shall, prior to the adoption of any regulations, request recommendations regarding these standards from appropriate public agencies, including, but not limited to, the State Board of Optometry, the Board of Registered Nursing, the Board of Vocational Nursing and Psychiatric Technicians, the Laboratory Field Services division of the State Department of Public Health, those divisions of the State Department of Education that pertain to private postsecondary education and career and vocational preparation, the Chancellor of the California Community Colleges, the California Board of Podiatric Medicine, the Physician Assistant Examining Committee, and the Physical Therapy Board of California. The board shall also request recommendations regarding these standards from associations of medical assistants, physicians and surgeons, nurses, doctors of podiatric medicine, physician assistants, physical therapists, laboratory technologists, optometrists, and others as the board finds appropriate, including, but not limited to, the California Optometric Association, the California Nurses Association, the California Medical Association, the California Society of Medical Assistants, the California Medical Assistants Association, and the California Physical Therapy Association. Nothing in this section shall be construed to supersede or modify that portion of the Administrative Procedure Act that relates to the procedure for the adoption of regulations and which is set forth in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2013, Ch. 389, Sec. 1. Effective January 1, 2014.)



2072

Notwithstanding any other provision of law and subject to the provisions of the State Civil Service Act, any person who is licensed to practice medicine in any other state, who meets the requirements for application set forth in this chapter and who registers with and is approved by the Division of Licensing, may be appointed to the medical staff within a state institution and, under the supervision of a physician and surgeon licensed in this state, may engage in the practice of medicine on persons under the jurisdiction of any state institution. Qualified physicians and surgeons licensed in this state shall not be recruited pursuant to this section.

No person appointed pursuant to this section shall be employed in any state institution for a period in excess of two years from the date the person was first employed, and the appointment shall not be extended beyond the two-year period. At the end of the two-year period, the physician shall have been issued a physician’s and surgeon’s certificate by the board in order to continue employment. Until the physician has obtained a physician’s and surgeon’s certificate from the board, he or she shall not engage in the practice of medicine in this state except to the extent expressly permitted herein.

(Amended by Stats. 2001, Ch. 728, Sec. 15. Effective January 1, 2002.)



2073

Notwithstanding any other provision of law, any person who is licensed to practice medicine in any other state who meets the requirements for application set forth in this chapter, and who registers with and is approved by the Division of Licensing, may be employed on the resident medical staff within a county general hospital and, under the supervision of a physician and surgeon licensed in this state, may engage in the practice of medicine on persons within the county institution. Employment pursuant to this section is authorized only when an adequate number of qualified resident physicians cannot be recruited from intern staffs in this state.

No person appointed pursuant to this section shall be employed in any county general hospital for a period in excess of two years from the date the person was first employed, and the employment shall not be extended beyond the two-year period. At the end of the two-year period, the physician shall have been issued a physician’s and surgeon’s certificate by the board in order to continue as a member of the resident staff. Until the physician has obtained a physician’s and surgeon’s certificate from the board, he or she shall not engage in the practice of medicine in this state except to the extent expressly permitted herein.

(Amended by Stats. 2001, Ch. 728, Sec. 16. Effective January 1, 2002.)



2074

Nothing in this chapter shall prohibit the employment of a licensed physician and surgeon practicing in the specialty of ophthalmology by an optometrist licensed under the provisions of Chapter 7 (commencing with Section 3000) or by an optometric corporation certificated under that chapter.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2075

The performance of acupuncture by a certified acupuncturist or other licentiate legally authorized to practice acupuncture within his or her scope of practice or a person licensed or certified in another state to perform acupuncture or other forms of traditional Asian medicine, alone or in conjunction with other forms of traditional Asian medicine, when carried on in a program affiliated with and under the jurisdiction of an approved medical school or approved acupuncture school, for the primary purpose of scientific investigation of acupuncture, shall not be in violation of this chapter, but those procedures shall be carried on only under the supervision of a licensed physician and surgeon.

Any medical school or approved acupuncture school conducting research into acupuncture under this section shall report to the Legislature annually on the fifth legislative day of the regular session of the Legislature concerning the results of that research, the suitability of acupuncture as a therapeutic technique, and performance standards for persons who perform acupuncture.

(Amended by Stats. 2005, Ch. 649, Sec. 2. Effective January 1, 2006.)



2076

(a) Notwithstanding any other provision of law, a physician and surgeon who is licensed to practice medicine in another state or country shall be exempt from licensure requirements under this act while practicing medicine in this state if all of the following conditions are met:

(1) The physician and surgeon has an oral or written agreement with a sports team to provide general or emergency medical care to the team members, coaching staff, and families traveling with the team for a specific sporting event to take place in this state.

(2) Except as provided in Section 2058 or 2060, the physician and surgeon may not provide care or consultation to any person residing in this state, other than a person described in paragraph (1).

(b) The exemption shall remain in force while the physician and surgeon is traveling with the team, but shall be no longer than 10 days per individual sporting event.

(c) The executive director may grant a physician and surgeon additional time for exemption, up to 20 additional days per sporting event, upon prior request by the physician and surgeon. The total number of days a physician may be exempt, including additional time granted upon request, may not exceed 30 days per sporting event.

(d) A physician and surgeon who is exempt from licensure requirements under this section is not authorized to practice medicine at a health care clinic or facility, including an acute care facility.

(Added by Stats. 2003, Ch. 78, Sec. 1. Effective January 1, 2004.)



2076.5

(a) Notwithstanding any other provision of law, a physician and surgeon lawfully practicing medicine in another state or country may be exempted from licensure while practicing medicine in this state under the following conditions:

(1) The physician and surgeon has been invited by the United States Olympic Committee to provide medical services at training sites designated by the olympic training center or to provide medical services at an event in this state sanctioned by the committee.

(2) The United States Olympic Committee certifies to the board the name of the physician and surgeon, the state or country of the applicant’s licensure, and the dates within which the applicant has been invited to provide medical services.

(3) The physician and surgeon’s practice is limited to that required by the United States Olympic Committee. Those medical services shall be within the area of the physician’s and surgeon’s competence and shall only be provided to athletes or team personnel registered to train at the olympic training center or registered to compete in an event conducted under the sanction of the United States Olympic Committee.

(b) The exemption provided in this section shall remain in force while the holder is providing medical services at the invitation of the United States Olympic Committee and only during the time certified to the board, but in no event longer than 90 days.

(c) Notwithstanding any other provision of law, the official team manager who is responsible for any team member participating in events at the invitation of the United States Olympic Committee in California may give consent to the furnishing of hospital, medical, and surgical care to a minor who is a team member and that consent shall not be subject to disaffirmance because of minority. The consent of the parent, or parents, of that person shall not be necessary in order to authorize hospital, medical, and surgical care.

(Amended by Stats. 1997, Ch. 654, Sec. 2. Effective January 1, 1998.)



2077

(a) Notwithstanding any other provision of law, a physician and surgeon may delegate various orthopaedic medical tasks to individuals who have completed training as orthopaedic physician assistants and who are working under the supervision and direction of a physician and surgeon. Those assistants who perform only those tasks which may under existing law be so delegated shall not be required to be licensed as physician assistants under Chapter 7.7 (commencing with Section 3500).

(b) As used in this section, “orthopaedic physician assistant” means an individual who meets all of the following requirements:

(1) Successful completion of training as an orthopaedic physician assistant from an approved California orthopaedic physician assistant’s program in any year between 1971 and 1974, inclusive. As used in this section, “approved California orthopaedic physician assistant’s program” means an orthopaedic physician assistant’s course of training that has been accredited by the American Medical Association Council on Medical Education.

(2) Continuous experience as an orthopaedic physician assistant upon completion of the program described in paragraph (1), which may include experience in the United States Armed Services.

(3) Successful fulfillment of the certification requirements of the National Board for Certification of Orthopaedic Physician Assistants.

(c) Nothing in this section shall authorize any individual to hold himself or herself out as a licensed physician assistant in violation of Section 3503.

(Added by Stats. 1996, Ch. 1030, Sec. 1. Effective January 1, 1997.)



2078

(a) As used in this section, “DMSO” means dimethyl sulfoxide.

(b) A licensed physician and surgeon shall, prior to treating a patient with a DMSO preparation, inform the patient in writing if DMSO has not been approved as a treatment or cure by the Food and Drug Administration for the disorder for which it is being prescribed.

(c) If DMSO is prescribed for any purpose other than for those purposes approved pursuant to Section 111550 of the Health and Safety Code, informed consent shall first be obtained from the patient.

As used in this subdivision, “informed consent” means the authorization given by the patient for treatment with DMSO after each of the following conditions have been satisfied:

(1) The patient is informed verbally, in nontechnical terms, about all of the following:

(A) A description of treatment procedures to be used in administering DMSO.

(B) A description of any attendant discomfort and risks to the patient that can be reasonably expected from treatment with DMSO.

(C) An explanation of any benefits to the patient that can be reasonably expected.

(D) An explanation of any appropriate alternative procedures, drugs, or devices that might be advantageous to the patient, and their relative risks and benefits.

(E) An offer to answer any inquiries concerning the treatment of the procedures involved.

(2) The patient signs and dates a written consent form acknowledging that disclosure has been given pursuant to paragraph (1), and acknowledging consent to treatment with DMSO pursuant to this section. The patient shall be provided with a copy of the signed and dated form.

(d) An organized health care system may require that the administration of DMSO within the organized health care system be performed pursuant to standardized procedures developed by the organized health care system through collaboration among administrators and health professionals.

(Added by Stats. 1996, Ch. 890, Sec. 1. Effective January 1, 1997.)



2079

(a) A physician and surgeon who desires to administer general anesthesia in the office of a dentist pursuant to Section 1646.9, shall provide the Medical Board of California with a copy of the application submitted to the Dental Board of California pursuant to subdivision (b) of Section 1646.9 and a fee established by the board not to exceed the costs of processing the application as provided in this section.

(b) The Medical Board of California shall review the information submitted and take action as follows:

(1) Inform the Dental Board of California whether the physician and surgeon has a current license in good standing to practice medicine in this state.

(2) Verify whether the applicant has successfully completed a postgraduate residency training program in anesthesiology and whether the program has been recognized by the American Council on Graduate Medical Education.

(3) Inform the Dental Board of California whether the Medical Board of California has determined that the applicant has successfully completed the postgraduate residency training program in anesthesiology recognized by the American Council on Graduate Medicine.

(Amended by Stats. 2007, Ch. 210, Sec. 2. Effective January 1, 2008.)






ARTICLE 4 - Requirements for Licensure

2080

(a) Except as otherwise provided, the provisions of this article applicable to applications generally shall apply to all certificates issued.

(b) Every applicant for a physician’s and surgeon’s certificate shall comply with the requirements of this article unless other specific requirements of this chapter are applicable to a particular class of applicant.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2081

Each application shall be made upon a form provided by the Division of Licensing, and each application form shall contain a legal verification to be signed by the applicant verifying under penalty of perjury that the information provided by the applicant is true and correct and that any information in supporting documents provided by the applicant is true and correct.

(Amended by Stats. 1986, Ch. 220, Sec. 8. Effective June 30, 1986.)



2082

Each application shall include the following:

(a) A diploma issued by an approved medical school. The requirements of the school shall have been at the time of granting the diploma in no degree less than those required under this chapter or by any preceding medical practice act at the time that the diploma was granted. In lieu of a diploma, the applicant may submit evidence satisfactory to the Division of Licensing of having possessed the same.

(b) An official transcript or other official evidence satisfactory to the division showing each approved medical school in which a resident course of professional instruction was pursued covering the minimum requirements for certification as a physician and surgeon, and that a diploma and degree were granted by the school.

(c) Other information concerning the professional instruction and preliminary education of the applicant as the division may require.

(d) An affidavit showing to the satisfaction of the division that the applicant is the person named in each diploma and transcript that he or she submits, that he or she is the lawful holder thereof, and that the diploma or transcript was procured in the regular course of professional instruction and examination without fraud or misrepresentation.

(e) Either fingerprint cards or a copy of a completed Live Scan form from the applicant in order to establish the identity of the applicant and in order to determine whether the applicant has a record of any criminal convictions in this state or in any other jurisdiction, including foreign countries. The information obtained as a result of the fingerprinting of the applicant shall be used in accordance with Section 11105 of the Penal Code, and to determine whether the applicant is subject to denial of licensure under the provisions of Division 1.5 (commencing with Section 475) and Section 2221.

(Amended by Stats. 2006, Ch. 843, Sec. 2. Effective January 1, 2007.)



2083

(a) Except as provided in subdivision (b), each application for a certificate shall be accompanied by the fee required by this chapter and shall be filed with the Division of Licensing.

(b) The license fee shall be waived for a physician and surgeon residing in California who certifies to the Medical Board of California that the issuance of the license or the renewal of the license is for the sole purpose of providing voluntary, unpaid service.

(Amended by Stats. 2006, Ch. 843, Sec. 3. Effective January 1, 2007.)



2084

The Division of Licensing may approve every school which substantially complies with the requirements of this chapter for resident courses of professional instruction. Graduates of medical schools approved under this section shall be deemed to meet the requirements of Section 2089. Medical schools accredited by a national accrediting agency approved by the division and recognized by the United States Department of Education shall be deemed approved by the division under this section. Nothing in this chapter prohibits the division from considering the quality of the resident courses of professional instruction required for certification as a physician and surgeon.

(Amended by Stats. 1985, Ch. 1178, Sec. 1.)



2084.5

Notwithstanding any other law, a medical school or medical school program accredited by the Liaison Committee on Medical Education, the Committee on Accreditation of Canadian Medical Schools, or the Commission on Osteopathic College Accreditation shall be deemed to meet the requirements of Sections 2089 and 2089.5.

(Added by Stats. 2014, Ch. 143, Sec. 1. Effective January 1, 2015.)



2085

(a) Notwithstanding Section 2084, a graduate of an approved medical school located in the United States or Canada who has graduated from a special medical school program that does not substantially meet the requirements of Section 2089 with respect to any aspect of curriculum length or content may be approved by the Division of Licensing if the division determines that the applicant has otherwise received adequate instruction in the subjects listed in subdivision (b) of Section 2089.

“Adequate instruction” means the applicant has received instruction adequate to prepare the applicant to engage in the practice of medicine in the United States. This definition applies to the sufficiency of instruction of the following courses:

(1) Anatomy, including gross anatomy, embryology, histology, and neuroanatomy.

(2) Bacteriology and immunology.

(3) Biochemistry.

(4) Pathology.

(5) Pharmacology.

(6) Physiology.

The division may require an applicant under this section to undertake additional education to bring up to standard, instruction in the subjects listed in subdivision (b) of Section 2089 as a condition of issuing a physician and surgeon’s certificate. In approving an applicant under this section, the division may take into account the applicant’s total relevant academic experience, including performance on standardized national examinations.

(b) (1) Notwithstanding subdivision (a) or Sections 2084 and 2089, an applicant who is a graduate of an approved medical school located in the United States or Canada who has graduated from a special medical school program that does not substantially meet the requirements of Section 2089 with respect to any aspect of curriculum length or content shall be presumed to meet the requirements of Sections 2084 and 2089 if the special medical school program has been reviewed and approved by a national accrediting agency approved by the division and recognized by the United States Department of Education.

(2) This presumption may be overcome upon a finding by the division that the medical education received by the applicant is not the educational equivalent of the medical education received by graduates of medical schools approved pursuant to subdivision (a) or Section 2084. In making its finding, the division shall consider, at a minimum, the applicant’s total academic and medical training experience prior to, and following, as well as during, medical school, the applicant’s performance on standardized national examinations, including the National Board Examinations, the applicant’s achievements as a house staff officer, and the number of years of postgraduate medical training completed by the applicant.

(3) An applicant under this subdivision who (A) has satisfactorily completed at least two years of postgraduate clinical training approved by the Accreditation Council for Graduate Medical Education or the Coordinating Council of Medical Education of the Canadian Medical Association and whose postgraduate training has included at least one year of clinical contact with patients and (B) has achieved a passing score on the written examination required for licensure, satisfies the requirements of Sections 2084 and 2089. For purposes of this subdivision, an applicant who has satisfactorily completed at least two years of approved postgraduate clinical training on or before July 1, 1987, shall not be required to have at least one year of clinical contact with patients.

(4) Applicants under this subdivision who apply after satisfactorily completing one year of approved postgraduate training shall have their applications reviewed by the division and shall be informed by the division either that satisfactory completion of a second year of approved postgraduate training will result in their being deemed to meet the requirements of Sections 2084 and 2089, or informed of any deficiencies in their qualifications or documentation and the specific remediation, if any, required by the division to meet the requirements of Sections 2084 and 2089. Upon satisfactory completion of the specified remediation, the division shall promptly issue a license to the applicant.

(Amended by Stats. 1999, Ch. 655, Sec. 17. Effective January 1, 2000.)



2086

The Division of Licensing may utilize medical consultants and investigators employed by the board pursuant to Section 2020 to evaluate the curricula of medical schools. A medical consultant or investigator shall meet such reasonable standards of experience and education, to be determined by the division, as will enable him or her to competently perform such duties of evaluation.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2087

If any medical school is not approved by the Division of Licensing or any applicant for licensure is rejected by it, then the school or the applicant may commence an action in the superior court as provided in Section 2019 against the division to compel it to approve the school or to issue the applicant a certificate or for any other appropriate relief. If the applicant is denied a certificate on the grounds of unprofessional conduct, the provisions of Article 12 (commencing with Section 2220) shall apply. In such an action the court shall proceed under Section 1094.5 of the Code of Civil Procedure, except that the court may not exercise an independent judgment on the evidence. The action shall be speedily determined by the court and shall take precedence over all matters pending therein except criminal cases, applications for injunction, or other matters to which special precedence may be given by law.

(Amended by Stats. 2004, Ch. 695, Sec. 7. Effective January 1, 2005.)



2088

(a) An applicant for a physician’s and surgeon’s license who is otherwise eligible for that license but is unable to practice some aspects of medicine safely due to a disability may receive a limited license if he or she does both of the following:

(1) Pays the initial license fee.

(2) Signs an agreement on a form prescribed by the board in which the applicant agrees to limit his or her practice in the manner prescribed by the reviewing physician and agreed to by the board.

(b) The board may require the applicant described in subdivision (a) to obtain an independent clinical evaluation of his or her ability to practice medicine safely as a condition of receiving a limited license under this section.

(c) Any person who knowingly provides false information in the agreement submitted pursuant to subdivision (a) shall be subject to any sanctions available to the board.

(Added by Stats. 2009, Ch. 400, Sec. 2. Effective January 1, 2010.)



2089

(a) Each applicant for a physician’s and surgeon’s certificate shall show by official transcript or other official evidence satisfactory to the Division of Licensing that he or she has successfully completed a medical curriculum extending over a period of at least four academic years, or 32 months of actual instruction, in a medical school or schools located in the United States or Canada approved by the division, or in a medical school or schools located outside the United States or Canada which otherwise meets the requirements of this section. The total number of hours of all courses shall consist of a minimum of 4,000 hours. At least 80 percent of actual attendance shall be required. If an applicant has matriculated in more than one medical school, the applicant must have matriculated in the medical school awarding the degree of doctor of medicine or its equivalent for at least the last full academic year of medical education received prior to the granting of the degree.

(b) The curriculum for all applicants shall provide for adequate instruction in the following subjects:

Alcoholism and other chemical substance dependency, detection and treatment.

Anatomy, including embryology, histology, and neuroanatomy.

Anesthesia.

Biochemistry.

Child abuse detection and treatment.

Dermatology.

Geriatric medicine.

Human sexuality.

Medicine, including pediatrics.

Neurology.

Obstetrics and gynecology.

Ophthalmology.

Otolaryngology.

Pain management and end-of-life care.

Pathology, bacteriology, and immunology.

Pharmacology.

Physical medicine.

Physiology.

Preventive medicine, including nutrition.

Psychiatry.

Radiology, including radiation safety.

Spousal or partner abuse detection and treatment.

Surgery, including orthopedic surgery.

Therapeutics.

Tropical medicine.

Urology.

(c) The requirement that an applicant successfully complete a medical curriculum that provides instruction in pain management and end-of-life care shall only apply to a person entering medical school on or after June 1, 2000.

(Amended by Stats. 1999, Ch. 403, Sec. 1. Effective January 1, 2000.)



2089.5

(a) Clinical instruction in the subjects listed in subdivision (b) of Section 2089 shall meet the requirements of this section and shall be considered adequate if the requirements of subdivision (a) of Section 2089 and the requirements of this section are satisfied.

(b) Instruction in the clinical courses shall total a minimum of 72 weeks in length.

(c) Instruction in the core clinical courses of surgery, medicine, family medicine, pediatrics, obstetrics and gynecology, and psychiatry shall total a minimum of 40 weeks in length with a minimum of eight weeks instruction in surgery, eight weeks in medicine, six weeks in pediatrics, six weeks in obstetrics and gynecology, a minimum of four weeks in family medicine, and four weeks in psychiatry.

(d) Of the instruction required by subdivision (b), including all of the instruction required by subdivision (c), 54 weeks shall be performed in a hospital that sponsors the instruction and shall meet one of the following:

(1) Is a formal part of the medical school or school of osteopathic medicine.

(2) Has a residency program, approved by the Accreditation Council for Graduate Medical Education (ACGME) or the Royal College of Physicians and Surgeons of Canada (RCPSC), in family practice or in the clinical area of the instruction for which credit is being sought.

(3) Is formally affiliated with an approved medical school or school of osteopathic medicine located in the United States or Canada. If the affiliation is limited in nature, credit shall be given only in the subject areas covered by the affiliation agreement.

(4) Is formally affiliated with a medical school or a school of osteopathic medicine located outside the United States or Canada.

(e) If the institution, specified in subdivision (d), is formally affiliated with a medical school or a school of osteopathic medicine located outside the United States or Canada, it shall meet the following:

(1) The formal affiliation shall be documented by a written contract detailing the relationship between the medical school, or a school of osteopathic medicine, and hospital and the responsibilities of each.

(2) The school and hospital shall provide to the board a description of the clinical program. The description shall be in sufficient detail to enable the board to determine whether or not the program provides students an adequate medical education. The board shall approve the program if it determines that the program provides an adequate medical education. If the board does not approve the program, it shall provide its reasons for disapproval to the school and hospital in writing specifying its findings about each aspect of the program that it considers to be deficient and the changes required to obtain approval.

(3) The hospital, if located in the United States, shall be accredited by the Joint Commission on Accreditation of Hospitals, or the American Osteopathic Association’s Healthcare Facilities Accreditation Program, and if located in another country, shall be accredited in accordance with the law of that country.

(4) The clinical instruction shall be supervised by a full-time director of medical education, and the head of the department for each core clinical course shall hold a full-time faculty appointment of the medical school or school of osteopathic medicine and shall be board certified or eligible, or have an equivalent credential in that specialty area appropriate to the country in which the hospital is located.

(5) The clinical instruction shall be conducted pursuant to a written program of instruction provided by the school.

(6) The school shall supervise the implementation of the program on a regular basis, documenting the level and extent of its supervision.

(7) The hospital-based faculty shall evaluate each student on a regular basis and shall document the completion of each aspect of the program for each student.

(8) The hospital shall ensure a minimum daily census adequate to meet the instructional needs of the number of students enrolled in each course area of clinical instruction, but not less than 15 patients in each course area of clinical instruction.

(9) The board, in reviewing the application of a foreign medical graduate, may require the applicant to submit a description of the clinical program, if the board has not previously approved the program, and may require the applicant to submit documentation to demonstrate that the applicant’s clinical training met the requirements of this subdivision.

(10) The medical school or school of osteopathic medicine shall bear the reasonable cost of any site inspection by the board or its agents necessary to determine whether the clinical program offered is in compliance with this subdivision.

(Amended by Stats. 2014, Ch. 316, Sec. 4. Effective January 1, 2015.)



2089.7

(a) The requirement of four weeks of clinical course instruction in family medicine shall apply only to those applicants for licensure who graduate from medical school or a school of osteopathic medicine after May 1, 1998.

(b) This section shall become operative on June 30, 1999.

(Repealed (in Sec. 2) and added by Stats. 1994, Ch. 657, Sec. 3. Effective January 1, 1995. Section operative June 30, 1999, by its own provisions.)



2090

“Human sexuality” as used in Sections 2089 and 2191 means the study of a human being as a sexual being and how he or she functions with respect thereto.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2091

The requirement that instruction in child abuse detection and treatment be provided shall apply only to applicants who matriculate on or after September 1, 1979.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2091.1

The requirement that instruction in alcoholism and other chemical substance dependency be provided applies only to applicants who matriculate on or after September 1, 1985.

(Added by Stats. 1984, Ch. 1149, Sec. 3.)



2091.2

The requirements that instruction in spousal or partner abuse detection and treatment be provided shall apply only to applicants who matriculate on or after September 1, 1994. The requirement for coursework in spousal or partner abuse detection and treatment shall be satisfied by, and the board shall accept in satisfaction of the requirement, a certification from the chief academic officer of the educational institution from which the applicant graduated that the required coursework is included within the institution’s required curriculum for graduation.

(Added by Stats. 1993, Ch. 1234, Sec. 2. Effective January 1, 1994.)



2092

(a) The board shall develop a process to give priority review status to the application of an applicant for a physician and surgeon’s certificate who can demonstrate that he or she intends to practice in a medically underserved area or serve a medically underserved population as defined in Section 128565 of the Health and Safety Code.

(b) An applicant may demonstrate his or her intent to practice in a medically underserved area or serve a medically underserved population by providing proper documentation, including, but not limited to, a letter from the employer indicating that the applicant has accepted employment and stating the start date.

(Added by Stats. 2013, Ch. 307, Sec. 1. Effective January 1, 2014.)



2096

(a) In addition to other requirements of this chapter, before a physician’s and surgeon’s license may be issued, each applicant, including an applicant applying pursuant to Article 5 (commencing with Section 2100), except as provided in subdivision (b), shall show by evidence satisfactory to the board that he or she has satisfactorily completed at least one year of postgraduate training.

(b) An applicant applying pursuant to Section 2102 shall show by evidence satisfactory to the board that he or she has satisfactorily completed at least two years of postgraduate training.

(c) The postgraduate training required by this section shall include at least four months of general medicine and shall be obtained in a postgraduate training program approved by the Accreditation Council for Graduate Medical Education (ACGME) or the Royal College of Physicians and Surgeons of Canada (RCPSC).

(d) The amendments made to this section at the 1987 portion of the 1987–88 session of the Legislature shall not apply to applicants who completed their one year of postgraduate training on or before July 1, 1990.

(Amended by Stats. 2010, Ch. 653, Sec. 3. Effective January 1, 2011.)



2099

Notwithstanding any other provision of this chapter, the Division of Licensing may delegate to any member of the division its authority to approve the admission of candidates to examinations and to approve the issuance of physician’s and surgeon’s certificates to applicants who have met the specific requirements therefor. The division may further delegate to the executive director or other official of the board the authority to approve the admission of candidates to examinations and to approve the issuance of physician’s and surgeon’s certificates to applicants who have met the specific requirements therefor in routine cases to candidates and applicants who clearly meet the requirements of this chapter.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)






ARTICLE 4.5 - Osteopathic Requirements for Licensure

2099.5

Notwithstanding any other provision of law, an originating license for an osteopathic physician’s and surgeon’s certificate issued by the Osteopathic Medical Board of California shall require a written examination that is either prepared or selected by the Osteopathic Medical Board of California. The written examination shall include osteopathic principles and practices and all applicable provisions of Article 4 (commencing with Section 2080). An applicant shall successfully complete the written examination, as determined by the board.

(Amended by Stats. 2003, Ch. 789, Sec. 9. Effective January 1, 2004.)



2099.6

(a) The Osteopathic Medical Board of California shall develop a process to give priority review status to the application of an applicant for an osteopathic physician and surgeon’s certificate who can demonstrate that he or she intends to practice in a medically underserved area or serve a medically underserved population as defined in Section 128565 of the Health and Safety Code.

(b) An applicant may demonstrate his or her intent to practice in a medically underserved area or serve a medically underserved population by providing proper documentation, including, but not limited to, a letter from the employer indicating that the applicant has accepted employment and stating the start date.

(Added by Stats. 2013, Ch. 307, Sec. 2. Effective January 1, 2014.)






ARTICLE 5 - Foreign Medical Graduates

2100

The provisions of this article shall apply to all applications of graduates of medical schools located outside the United States or Canada. Such applicants shall otherwise comply with the provisions of this chapter, except where such provisions are in conflict with or inconsistent with the provisions of this article.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2102

An applicant whose professional instruction was acquired in a country other than the United States or Canada shall provide evidence satisfactory to the board of compliance with the following requirements to be issued a physician’s and surgeon’s certificate:

(a) Completion in a medical school or schools of a resident course of professional instruction equivalent to that required by Section 2089 and issuance to the applicant of a document acceptable to the board that shows final and successful completion of the course. However, nothing in this section shall be construed to require the board to evaluate for equivalency any coursework obtained at a medical school disapproved by the board pursuant to this section.

(b) Certification by the Educational Commission for Foreign Medical Graduates, or its equivalent, as determined by the board. This subdivision shall apply to all applicants who are subject to this section and who have not taken and passed the written examination specified in subdivision (d) prior to June 1, 1986.

(c) Satisfactory completion of the postgraduate training required under subdivision (b) of Section 2096. An applicant shall be required to have substantially completed the professional instruction required in subdivision (a) and shall be required to make application to the board and have passed steps 1 and 2 of the written examination relating to biomedical and clinical sciences prior to commencing any postgraduate training in this state. In its discretion, the board may authorize an applicant who is deficient in any education or clinical instruction required by Sections 2089 and 2089.5 to make up any deficiencies as a part of his or her postgraduate training program, but that remedial training shall be in addition to the postgraduate training required for licensure.

(d) Passage of the written examination as provided under Article 9 (commencing with Section 2170). An applicant shall be required to meet the requirements specified in subdivision (b) prior to being admitted to the written examination required by this subdivision.

(e)  Nothing in this section prohibits the board from disapproving a foreign medical school or from denying an application if, in the opinion of the board, the professional instruction provided by the medical school or the instruction received by the applicant is not equivalent to that required in Article 4 (commencing with Section 2080).

(Amended by Stats. 2010, Ch. 653, Sec. 4. Effective January 1, 2011.)



2103

An applicant shall be eligible for a physician’s and surgeon’s certificate if he or she has completed the following requirements:

(a) Submitted official evidence satisfactory to the board of completion of a resident course or professional instruction equivalent to that required in Section 2089 in a medical school located outside the United States or Canada. However, nothing in this section shall be construed to require the board to evaluate for equivalency any coursework obtained at a medical school disapproved by the board pursuant to Article 4 (commencing with Section 2080).

(b) Submitted official evidence satisfactory to the board of completion of all formal requirements of the medical school for graduation, except the applicant shall not be required to have completed an internship or social service or be admitted or licensed to practice medicine in the country in which the professional instruction was completed.

(c) Attained a score satisfactory to an approved medical school on a qualifying examination acceptable to the board.

(d) Successfully completed one academic year of supervised clinical training in a program approved by the board pursuant to Section 2104. The board shall also recognize as compliance with this subdivision the successful completion of a one-year supervised clinical medical internship operated by a medical school pursuant to Chapter 85 of the Statutes of 1972 and as amended by Chapter 888 of the Statutes of 1973 as the equivalent of the year of supervised clinical training required by this section.

(1) Training received in the academic year of supervised clinical training approved pursuant to Section 2104 shall be considered as part of the total academic curriculum for purposes of meeting the requirements of Sections 2089 and 2089.5.

(2) An applicant who has passed the basic science and English language examinations required for certification by the Educational Commission for Foreign Medical Graduates may present evidence of those passing scores along with a certificate of completion of one academic year of supervised clinical training in a program approved by the board pursuant to Section 2104 in satisfaction of the formal certification requirements of subdivision (b) of Section 2102.

(e) Satisfactorily completed the postgraduate training required under Section 2096.

(f) Passed the written examination required for certification as a physician and surgeon under this chapter.

(Amended by Stats. 2014, Ch. 752, Sec. 3. Effective January 1, 2015.)



2104

The Division of Licensing shall approve programs of supervised clinical training in hospitals for the purpose of providing basic clinical training to students who are graduates of foreign medical schools or have completed all the formal requirements for graduation except for internship or social service and who intend to apply for licensure as a physician and surgeon pursuant to Section 2103. Such programs shall be under the direction of approved medical schools.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2104.5

The board, in consultation with various medical schools located in California, the Office of Statewide Health Planning and Development, and executive directors and medical directors of nonprofit community health centers, hospital administrators, and medical directors with experience hiring graduates of the Fifth Pathway Program or foreign medical school graduates shall study methods to reactivate the Fifth Pathway Program in medical schools located in this state. The executive directors and medical directors of nonprofit community health centers, the hospital administrators, and the medical directors should serve or work with underserved populations or in facilities located in medically underserved communities or in health professional shortage areas. The board shall submit a report to the Legislature on or before July 1, 2003, that shall include options for the Legislature to consider in order to facilitate the establishment of one or more Fifth Pathway Programs in medical schools located in California. The study shall focus on whether the Fifth Pathway Program can address the needs of areas where a shortage of providers exists, communities with a non-English speaking population in need of medical providers who speak their native language and understand their culture, and whether it can provide greater provider stability in these communities.

(Added by Stats. 2002, Ch. 1136, Sec. 2. Effective January 1, 2003.)



2105

No hospital licensed by this state, or operated by the state or a political subdivision thereof, or which receives state financial assistance, directly or indirectly, shall require an individual who at the time of his or her enrollment in a medical school outside the United States is a citizen of the United States, to satisfy any requirements other than those contained in subdivisions (a), (b), (c), (d), and (e) of Section 2103 prior to commencing the postgraduate training required by subdivision (f) which are not required for graduates of approved medical schools located in the United States or Canada.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2107

(a) The Legislature intends that the board shall have the authority to substitute postgraduate education and training to remedy deficiencies in an applicant’s medical school education and training. The Legislature further intends that applicants who substantially completed their clinical training shall be granted that substitute credit if their postgraduate education took place in an accredited program.

(b) To meet the requirements for licensure set forth in Sections 2089 and 2089.5, the board may require an applicant under this article to successfully complete additional education and training. In determining the content and duration of the required additional education and training, the board shall consider the applicant’s medical education and performance on standardized national examinations, and may substitute approved postgraduate training in lieu of specified undergraduate requirements. Postgraduate training substituted for undergraduate training shall be in addition to the postgraduate training required by Sections 2102 and 2103.

(Amended by Stats. 2009, Ch. 308, Sec. 15. Effective January 1, 2010.)



2111

(a) Physicians who are not citizens but who meet the requirements of subdivision (b) and who seek postgraduate study in an approved medical school may, after receipt of an appointment from the dean of the California medical school and application to and approval by the Division of Licensing, be permitted to participate in the professional activities of the department or division in the medical school to which they are appointed. The physician shall be under the direction of the head of the department to which he or she is appointed, supervised by the staff of the medical school’s medical center, and known for these purposes as a “visiting fellow.” The visiting fellow shall wear a visible name tag containing the title “visiting fellow” when he or she provides clinical services.

(b) (1) Application for approval shall be made on a form prescribed by the division and shall be accompanied by a fee fixed by the division in an amount necessary to recover the actual application processing costs of the program. The application shall show that the person does not immediately qualify for a physician’s and surgeon’s certificate under this chapter and that the person has completed at least three years of postgraduate basic residency requirements. The application shall include a written statement of the recruitment procedures followed by the medical school before offering the appointment to the applicant.

(2) Approval shall be granted only for appointment to one medical school, and no physician shall be granted more than one approval for the same period of time.

(3) Approval may be granted for a maximum of three years and shall be renewed annually. The medical school shall submit a request for renewal on a form prescribed by the division, which shall be accompanied by a renewal fee fixed by the division in a amount necessary to recover the actual application processing costs of the program.

(c) Except to the extent authorized by this section, the visiting fellow may not engage in the practice of medicine. Neither the visiting fellow nor the medical school may assess any charge for the medical services provided by the visiting fellow, and the visiting fellow may not receive any other compensation therefor.

(d) The time spent under appointment in a medical school pursuant to this section may not be used to meet the requirements for licensure under Section 2102.

(e) The division shall notify both the visiting fellow and the dean of the appointing medical school of any complaint made about the visiting fellow.

The division may terminate its approval of an appointment for any act that would be grounds for discipline if done by a licensee. The division shall provide both the visiting fellow and the dean of the medical school with a written notice of termination including the basis for that termination. The visiting fellow may, within 30 days after the date of the notice of termination, file a written appeal to the division. The appeal shall include any documentation the visiting fellow wishes to present to the division.

(f) Nothing in this section shall preclude any United States citizen who has received his or her medical degree from a medical school located in a foreign country and recognized by the division from participating in any program established pursuant to this section.

(Amended by Stats. 2014, Ch. 752, Sec. 4. Effective January 1, 2015.)



2112

(a) Physicians who are not citizens and who seek postgraduate study, may, after application to and approval by the Division of Licensing, be permitted to participate in a fellowship program in a specialty or subspecialty field, providing the fellowship program is given in a hospital in this state which is approved by the Joint Committee on Accreditation of Hospitals and providing the service is satisfactory to the division. Such physicians shall at all times be under the direction and supervision of a licensed, board-certified physician and surgeon who is recognized as a clearly outstanding specialist in the field in which the foreign fellow is to be trained. The supervisor, as part of the application process, shall submit his or her curriculum vitae and a protocol of the fellowship program to be completed by the foreign fellow. Approval of the program and supervisor is for a period of one year, but may be renewed annually upon application to and approval by the division. The approval may not be renewed more than four times. The division may determine a fee, based on the cost of operating this program, which shall be paid by the applicant at the time the application is filed.

(b) Except to the extent authorized by this section, no such visiting physician may engage in the practice of medicine or receive compensation therefor. The time spent under appointment in a medical school pursuant to this section may not be used to meet the requirements for licensure under Section 2101 or 2102.

(c) Nothing in this section shall preclude any United States citizen who has received his or her medical degree from a medical school located in a foreign country from participating in any program established pursuant to this section.

(Amended by Stats. 2014, Ch. 752, Sec. 5. Effective January 1, 2015.)



2113

(a) Any person who does not immediately qualify for a physician’s and surgeon’s certificate under this chapter and who is offered by the dean of an approved medical school in this state a full-time faculty position may, after application to and approval by the Division of Licensing, be granted a certificate of registration to engage in the practice of medicine only to the extent that the practice is incident to and a necessary part of his or her duties as approved by the division in connection with the faculty position. A certificate of registration does not authorize a registrant to admit patients to a nursing or a skilled or assisted living facility unless that facility is formally affiliated with the sponsoring medical school. A clinical fellowship shall not be submitted as a faculty service appointment.

(b) Application for a certificate of registration shall be made on a form prescribed by the division and shall be accompanied by a registration fee fixed by the division in a amount necessary to recover the actual application processing costs of the program. To qualify for the certificate, an applicant shall submit all of the following:

(1) If the applicant is a graduate of a medical school other than in the United States or Canada, documentary evidence satisfactory to the division that he or she has been licensed to practice medicine and surgery for not less than four years in another state or country whose requirements for licensure are satisfactory to the division, or has been engaged in the practice of medicine in the United States for at least four years in approved facilities, or has completed a combination of that licensure and training.

(2) If the applicant is a graduate of an approved medical school in the United States or Canada, documentary evidence that he or she has completed a resident course of professional instruction as required in Section 2089.

(3) Written certification by the head of the department in which the applicant is to be appointed of all of the following:

(A) The applicant will be under his or her direction.

(B) The applicant will not be permitted to practice medicine unless incident to and a necessary part of his or her duties as approved by the division in subdivision (a).

(C) The applicant will be accountable to the medical school’s department chair or division chief for the specialty in which the applicant will practice.

(D) The applicant will be proctored in the same manner as other new faculty members, including, as appropriate, review by the medical staff of the school’s medical center.

(E) The applicant will not be appointed to a supervisory position at the level of a medical school department chair or division chief.

(4) Demonstration by the dean of the medical school that the applicant has the requisite qualifications to assume the position to which he or she is to be appointed and that shall include a written statement of the recruitment procedures followed by the medical school before offering the faculty position to the applicant.

(c) A certificate of registration shall be issued only for a faculty position at one approved medical school, and no person shall be issued more than one certificate of registration for the same period of time.

(d) (1) A certificate of registration is valid for one year from its date of issuance and may be renewed twice.

A request for renewal shall be submitted on a form prescribed by the division and shall be accompanied by a renewal fee fixed by the division in an amount necessary to recover the actual application processing costs of the program.

(2) The dean of the medical school may request renewal of the registration by submitting a plan at the beginning of the third year of the registrant’s appointment demonstrating the registrant’s continued progress toward licensure and, if the registrant is a graduate of a medical school other than in the United States or Canada, that the registrant has been issued a certificate by the Educational Commission for Foreign Medical Graduates. The division may, in its discretion, extend the registration for a two-year period to facilitate the registrant’s completion of the licensure process.

(e) If the registrant is a graduate of a medical school other than in the United States or Canada, he or she shall meet the requirements of Section 2102 or 2135, as appropriate, in order to obtain a physician’s and surgeon’s certificate. Notwithstanding any other provision of law, the division may accept clinical practice in an appointment pursuant to this section as qualifying time to meet the postgraduate training requirements in Section 2102, and may, in its discretion, waive the examination and the Educational Commission for Foreign Medical Graduates certification requirements specified in Section 2102 in the event the registrant applies for a physician’s and surgeon’s certificate. As a condition to waiving any examination or the Educational Commission for Foreign Medical Graduates certification requirement, the division in its discretion, may require an applicant to pass the clinical competency examination referred to in subdivision (d) of Section 2135. The division shall not waive any examination for an applicant who has not completed at least one year in the faculty position.

(f) Except to the extent authorized by this section, the registrant shall not engage in the practice of medicine, bill individually for medical services provided by the registrant, or receive compensation therefor, unless he or she is issued a physician’s and surgeon’s certificate.

(g) When providing clinical services, the registrant shall wear a visible name tag containing the title “visiting professor” or “visiting faculty member,” as appropriate, and the institution at which the services are provided shall obtain a signed statement from each patient to whom the registrant provides services acknowledging that the patient understands that the services are provided by a person who does not hold a physician’s and surgeon’s certificate but who is qualified to participate in a special program as a visiting professor or faculty member.

(h) The division shall notify both the registrant and the dean of the medical school of a complaint made about the registrant. The division may terminate a registration for any act that would be grounds for discipline if done by a licensee. The division shall provide both the registrant and the dean of the medical school with written notice of the termination and the basis for that termination. The registrant may, within 30 days after the date of the notice of termination, file a written appeal to the division. The appeal shall include any documentation the registrant wishes to present to the division.

(Amended by Stats. 2014, Ch. 752, Sec. 6. Effective January 1, 2015.)



2115

(a) Physicians who are not citizens and who seek postgraduate study may, after application to and approval by the Division of Licensing, be permitted to participate in a fellowship program in a specialty or subspecialty field, providing the fellowship program is given in a clinic or hospital in a medically underserved area of this state that is licensed by the State Department of Health Services or is exempt from licensure pursuant to subdivision (b) or (c) of Section 1206 of the Health and Safety Code, and providing service is satisfactory to the division. These physicians shall at all times be under the direction and supervision of a licensed, board certified physician and surgeon who has an appointment with a medical school in California and is a specialist in the field in which the fellow is to be trained. The supervisor, as part of the application process, shall submit his or her curriculum vitae and a protocol of the fellowship program to be completed by the foreign fellow. Approval of the program and supervisor is for a period of one year, but may be renewed annually upon application to and approval by the division. The approval may not be renewed more than four times. The division may determine a fee, based on the cost of operating this program, which shall be paid by the applicant at the time the application is filed.

(b) Except to the extent authorized by this section, no visiting physician may engage in the practice of medicine or receive compensation therefor. The time spent under appointment in a clinic pursuant to this section may not be used to meet the requirements for licensure under Section 2102.

(c) Nothing in this section shall preclude any United States citizen who has received his or her medical degree from a medical school located in a foreign country from participating in any program established pursuant to this section.

(d) For purposes of this section, a medically underserved area means a federally designated Medically Underserved Area, a federally designated Health Professional Shortage Area, and any other clinic or hospital determined by the board to be medically underserved. Clinics or hospitals determined by the board pursuant to this subdivision shall be reported to the Office of Statewide Health Planning and Development.

(Amended by Stats. 2014, Ch. 752, Sec. 7. Effective January 1, 2015.)






ARTICLE 7 - Reciprocity and National Board Diplomate Applications

2135

The board shall issue a physician and surgeon’s certificate to an applicant who meets all of the following requirements:

(a) The applicant holds an unlimited license as a physician and surgeon in another state or states, or in a Canadian province or Canadian provinces, which was issued upon:

(1) Successful completion of a resident course of professional instruction leading to a degree of medical doctor equivalent to that specified in Section 2089. However, nothing in this section shall be construed to require the board to evaluate for equivalency any coursework obtained at a medical school disapproved by the board pursuant to Article 4 (commencing with Section 2080).

(2) Taking and passing a written examination that is recognized by the board to be equivalent in content to that administered in California.

(b) The applicant has held an unrestricted license to practice medicine, in a state or states, in a Canadian province or Canadian provinces, or as a member of the active military, United States Public Health Services, or other federal program, for a period of at least four years. Any time spent by the applicant in an approved postgraduate training program or clinical fellowship acceptable to the board shall not be included in the calculation of this four-year period.

(c) The board determines that no disciplinary action has been taken against the applicant by any medical licensing authority and that the applicant has not been the subject of adverse judgments or settlements resulting from the practice of medicine that the board determines constitutes evidence of a pattern of negligence or incompetence.

(d) The applicant (1) has satisfactorily completed at least one year of approved postgraduate training and is certified by a specialty board approved by the American Board of Medical Specialties or approved by the board pursuant to subdivision (h) of Section 651; (2) has satisfactorily completed at least two years of approved postgraduate training; or (3) has satisfactorily completed at least one year of approved postgraduate training and takes and passes the clinical competency written examination.

(e) The applicant has not committed any acts or crimes constituting grounds for denial of a certificate under Division 1.5 (commencing with Section 475) or Article 12 (commencing with Section 2220).

(f) Any application received from an applicant who has held an unrestricted license to practice medicine, in a state or states, or Canadian province or Canadian provinces, or as a member of the active military, United States Public Health Services, or other federal program for four or more years shall be reviewed and processed pursuant to this section. Any time spent by the applicant in an approved postgraduate training program or clinical fellowship acceptable to the board shall not be included in the calculation of this four-year period. This subdivision does not apply to applications that may be reviewed and processed pursuant to Section 2151.

(Amended by Stats. 2009, Ch. 308, Sec. 16. Effective January 1, 2010.)



2135.5

Upon review and recommendation, the Division of Licensing may determine that an applicant for a physician’s and surgeon’s certificate has satisfied the medical curriculum requirements of Section 2089, the clinical instruction requirements of Sections 2089.5 and 2089.7, and the examination requirements of Section 2170 if the applicant meets all of the following criteria:

(a) He or she holds an unlimited and unrestricted license as a physician and surgeon in another state and has held that license continuously for a minimum of four years prior to the date of application.

(b) He or she is certified by a specialty board that is a member board of the American Board of Medical Specialties.

(c) He or she is not subject to denial of licensure under Division 1.5 (commencing with Section 475) or Article 12 (commencing with Section 2220).

(d) He or she has not graduated from a medical school that has been disapproved by the division or that does not provide a resident course of instruction.

(e) He or she has graduated from a medical school recognized by the division. If the applicant graduated from a medical school that the division recognized after the date of the applicant’s graduation, the division may evaluate the applicant under its regulations.

(f) He or she has not been the subject of a disciplinary action by a medical licensing authority or of an adverse judgment or settlement resulting from the practice of medicine that, as determined by the division, constitutes a pattern of negligence or incompetence.

(Amended by Stats. 2007, Ch. 130, Sec. 6. Effective January 1, 2008.)



2135.7

(a) Upon review and recommendation, the board may determine that an applicant for a physician and surgeon’s certificate who acquired his or her medical education or a portion thereof at a foreign medical school that is not recognized or has been previously disapproved by the board is eligible for a physician and surgeon’s certificate if the applicant meets all of the following criteria:

(1) Has successfully completed a resident course of medical education leading to a degree of medical doctor equivalent to that specified in Sections 2089 to 2091.2, inclusive.

(2) (A) (i) For an applicant who acquired any part of his or her medical education from an unrecognized foreign medical school, he or she holds an unlimited and unrestricted license as a physician and surgeon in another state, a federal territory, or a Canadian province and has held that license and continuously practiced for a minimum of 10 years prior to the date of application.

(ii) For an applicant who acquired any part of his or her professional instruction from a foreign medical school that was disapproved by the board at the time he or she attended the school, he or she holds an unlimited and unrestricted license as a physician and surgeon in another state, a federal territory, or a Canadian province and has held that license and continuously practiced for a minimum of 12 years prior to the date of application.

(B) For the purposes of clauses (i) and (ii) of subparagraph (A), the board may combine the period of time that the applicant has held an unlimited and unrestricted license in other states, federal territories, or Canadian provinces and continuously practiced therein, but each applicant under this section shall have a minimum of two years continuous licensure and practice in a single state, federal territory, or Canadian province. For purposes of this paragraph, continuous licensure and practice includes any postgraduate training after 24 months in a postgraduate training program that is accredited by the Accreditation Council for Graduate Medical Education (ACGME) or postgraduate training completed in Canada that is accredited by the Royal College of Physicians and Surgeons of Canada (RCPSC).

(3) Is certified by a specialty board that is a member board of the American Board of Medical Specialties.

(4) Has successfully taken and passed the examinations described in Article 9 (commencing with Section 2170).

(5) Has not been the subject of a disciplinary action by a medical licensing authority or of adverse judgments or settlements resulting from the practice of medicine that the board determines constitutes a pattern of negligence or incompetence.

(6) Has successfully completed three years of approved postgraduate training. The postgraduate training required by this paragraph shall have been obtained in a postgraduate training program accredited by the ACGME or postgraduate training completed in Canada that is accredited by the RCPSC.

(7) Is not subject to denial of licensure under Division 1.5 (commencing with Section 475) or Article 12 (commencing with Section 2220).

(8) Has not held a healing arts license and been the subject of disciplinary action by a healing arts board of this state or by another state, federal territory, or Canadian province.

(b) The board may adopt regulations to establish procedures for accepting transcripts, diplomas, and other supporting information and records when the originals are not available due to circumstances outside the applicant’s control. The board may also adopt regulations authorizing the substitution of additional specialty board certifications for years of practice or licensure when considering the certification for a physician and surgeon pursuant to this section.

(c) This section shall not apply to a person seeking to participate in a program described in Section 2072, 2073, 2111, 2112, 2113, 2115, or 2168, or seeking to engage in postgraduate training in this state.

(Amended by Stats. 2014, Ch. 71, Sec. 2. Effective January 1, 2015.)



2141

(a) An applicant under this article shall file a verified application on a form furnished by the Division of Licensing.

(b) Each application shall include all of the following:

(1) A list of each license to practice medicine issued by a medical licensing authority to the applicant with the date each certificate or license was issued and a description of each certificate or license. The division in its discretion may require the applicant to file an indicia of each certification or licensure. If a certificate or license has been lost, a copy may be filed together with proof satisfactory to the division that the copy is a correct one and that the certificate was issued to the applicant without fraud or misrepresentation.

(2) A list of each medical school or college at which the applicant undertook his or her resident course of professional instruction and all postsecondary educational institutions from which the applicant was graduated, including the period of study at each.

(3) Other information as may be required by the division.

(c) The application shall be accompanied by the reciprocity application fee required in Section 2435.

(Amended by Stats. 1985, Ch. 1176, Sec. 12.)



2143

An applicant for a reciprocity certificate need not have completed the first year of postgraduate training required in Section 2096 prior to the issuance of a license in another state, if the applicant complies with the requirements of Section 2096 before application is made to the Division of Licensing for a reciprocity certificate.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2144

The Division of Licensing may make an independent investigation of the educational qualifications and the ability and standing of the applicant.

If, after this investigation and any other or further examination or investigation which the division may see fit to make on its own part, it is found that the applicant does not meet the requirements for licensure as a physician and surgeon under this chapter, then the division may deny licensure under this article.

(Amended by Stats. 1994, Ch. 26, Sec. 23.6. Effective March 30, 1994.)



2151

Notwithstanding any other provision of law, the Division of Licensing may issue a physician and surgeon’s certificate to a diplomate of the National Board of Medical Examiners provided the following requirements are met:

(a) The standard of the National Board of Medical Examiners on the date the diplomate certificate was issued was in no degree or particular less than that which was required for a physician and surgeon’s certificate under this chapter on the same date.

(b) The applicant shall file an application with the division as provided in Article 4 (commencing with Section 2080). The applicant shall not, however, be required to comply with any provision of that article which is inconsistent with or in conflict with the provisions of this section.

(c) The application shall be accompanied by the fee required in Section 2435.

(d) The applicant shall satisfy the division that the diplomate certificate was procured without fraud or misrepresentation.

(e) The applicant shall not have committed any acts or crimes constituting grounds for denial of a certificate under Section 480 or Article 12 (commencing with Section 2220).

(Amended by Stats. 1998, Ch. 736, Sec. 10. Effective January 1, 1999.)



2153

In addition to the requirements of Section 164, a certificate issued under this article shall include in its description the basis upon which the certificate was issued.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)






ARTICLE 7.5 - Osteopathic Reciprocity Applications

2153.5

Notwithstanding any other provisions of law, the Osteopathic Medical Board of California shall issue an osteopathic physician’s and surgeon’s certificate on reciprocity to an applicant providing he or she meets the following requirements:

(a) The applicant holds an unlimited license to engage in the practice of osteopathic medicine in another state whose written licensing examination is recognized and approved by the board to be equivalent in content to that administered in California. For the purposes of this section, the board may recognize and approve as equivalent, along with other examinations, an examination prepared by the Federation of State Medical Boards if an applicant had been licensed in another state as a result of the successful completion, prior to December 31, 1993, of that examination. In lieu of a board recognized and approved state written license examination, the board may require the applicant to successfully complete a special examination in general medicine and osteopathic principles prepared by the National Board of Osteopathic Medical Examiners, or the Osteopathic Medical Board of California. The board may also utilize a special purpose examination prepared by the Federation of State Medical Boards.

(b) The board determines that no disciplinary action has been taken against the applicant by any medical licensing authority and that the applicant has not been the subject of adverse judgments or settlements resulting from the practice of medicine that the board determines constitutes evidence of a pattern of negligence or incompetence.

(Amended by Stats. 2003, Ch. 789, Sec. 10. Effective January 1, 2004.)






ARTICLE 8 - Loans to Medical Students

2155

For the purposes of this article:

(a) “Division” means the Division of Licensing.

(b) “The practice of medicine” means all activities authorized by a physician’s and surgeon’s certificate, except activities performed in the course of employment as a public health officer, as a medical school faculty member where teaching time is more than 25 percent of the working day, or as a resident or first-year postgraduate trainee.

(c) “Area deficient in physician services” means:

(1) Any county in the state in which the number of physicians, not employed by the federal government, engaged in the practice of medicine is found by the division to be in a ratio of less than 100 for every 100,000 county residents, and which the division finds to be in need of physician services.

(2) Any city or area within a county or city in the state which the division finds to be lacking in adequate physician services.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2160

The interest to be paid shall be two percentage points less than the authorized interest rate on California Water Bonds at the time of the loan.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2163

The loan shall be repayable to the Contingent Fund of the Medical Board of California in equal or graduated periodic installments, according to a schedule agreed upon by the division and the borrower, over a 10-year period which shall begin three years after the student ceases to pursue a full-time course of professional instruction, excluding from such 10-year period all periods, up to three years, of (a) active duty performed by the borrower as a member of the United States armed forces, or (b) nonmilitary public services performed by the borrower which the division finds to be in the public interest.

(Amended by Stats. 1989, Ch. 886, Sec. 20.)



2164

Where any borrower who has obtained one or more loans under this article engages in the practice of medicine in an area deficient in physician services, 25 percent of the total of such loans plus accrued interest on such amount which are unpaid as of the date that such practice begins shall be cancelled thereafter for each year of such practice.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2166

The liability to repay the unpaid balance of the loan and accrued interest thereon shall be cancelled upon the death of the borrower, or if the division determines that he or she has become permanently disabled and is unable to engage in substantial gainful activity.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2167

The division may assess a charge with respect to a loan made under this article for failure of the borrower to pay all or part of an installment when due and, in the case of a borrower who is entitled to a deferment under Section 2163 or cancellation of part or all of the loan under Section 2164 or 2166, for any failure to file timely and satisfactory evidence of such entitlement. The amount of any such charge may not exceed two dollars ($2) for each month by which such installment or evidence is late, except that there shall be no charge for the first month.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)






ARTICLE 8.5 - Special Permits

2168

(a) A special faculty permit authorizes the holder to practice medicine only within the medical school itself and any affiliated institution in which the permitholder is providing instruction as part of the medical school’s educational program and for which the medical school has assumed direct responsibility. The holder of a special faculty permit shall not engage in the practice of medicine except as provided above.

(b) Time spent in a faculty position under a special faculty permit shall not be counted toward the postgraduate training required for licensure and shall not qualify the holder of the permit for waiver of any written examination required for licensure.

(c) The medical school shall not appoint the holder of a special faculty permit to a position as a division chief or head of a department without express written authorization from the division.

(Amended by Stats. 2006, Ch. 565, Sec. 3. Effective January 1, 2007.)



2168.1

(a) Any person who meets all of the following eligibility requirements may apply for a special faculty permit:

(1) Is academically eminent. For purposes of this article, “academically eminent” means the applicant meets either of the following criteria:

(A) He or she holds or has been offered a full-time appointment at the level of full professor in a tenure track position, or its equivalent, at a California medical school approved by the Division of Licensing.

(B) He or she is clearly outstanding in a specific field of medicine or surgery and has been offered by the dean of a medical school in this state a full-time academic appointment at the level of full professor or associate professor, and a great need exists to fill that position.

(2) Possesses a current valid license to practice medicine issued by another state, country, or other jurisdiction.

(3) Is not subject to denial under Section 480 or any provision of this chapter.

(4) Pays the fee prescribed for application for, and initial licensure as, a physician and surgeon.

(5) Has not held a position under Section 2113 for a period of two years or more preceding the date of the application. The Division of Licensing may, in its discretion, waive this requirement.

(b) The Division of Licensing shall exercise its discretion in determining whether an applicant satisfies the requirements of paragraph (1) of subdivision (a).

(c) (1) The division shall establish a review committee comprised of two members of the division, one of whom shall be a physician and surgeon and one of whom shall be a public member, and one representative from each of the medical schools in California. The committee shall review and make recommendations to the division regarding the applicants applying pursuant to this section, including those applicants that a medical school proposes to appoint as a division chief or head of a department or as nontenure track faculty.

(2) The representative of the medical school offering the applicant an academic appointment shall not participate in any vote on the recommendation to the division for that applicant.

(Amended by Stats. 2007, Ch. 130, Sec. 7. Effective January 1, 2008.)



2168.2

An application for a special faculty permit shall be made on a form prescribed by the Division of Licensing and shall include any information that the Division of Licensing may prescribe to establish an applicant’s eligibility for a permit. This information shall include, but is not limited to, the following:

(a) A statement from the dean of the medical school at which the applicant will be employed describing the applicant’s qualifications and justifying the dean’s determination that the applicant satisfies the requirements of paragraph (1) of subdivision (a) of Section 2168.1.

(b) A statement by the dean of the medical school listing every affiliated institution in which the applicant will be providing instruction as part of the medical school’s educational program and justifying any clinical activities at each of the institutions listed by the dean.

(Amended by Stats. 2006, Ch. 565, Sec. 5. Effective January 1, 2007.)



2168.3

A special faculty permit may be denied, suspended, or revoked for any violation that would be grounds for denial, suspension, or revocation of a physician and surgeon’s certificate, or for violation of any provision of this article. The holder of a special faculty permit shall be subject to all the provisions of this chapter applicable to the holder of a physician’s and surgeon’s certificate.

(Added by Stats. 1997, Ch. 332, Sec. 1. Effective January 1, 1998.)



2168.4

(a) A special faculty permit expires and becomes invalid at midnight on the last day of the permitholder’s birth month during the second year of a two-year term, if not renewed.

(b) A person who holds a special faculty permit shall show at the time of license renewal that he or she continues to meet the eligibility criteria set forth in Section 2168.1. After the first renewal of a special faculty permit, the permitholder shall not be required to hold a full-time faculty position, and may instead be employed part-time in a position that otherwise meets the requirements set forth in paragraph (1) of subdivision (a) of Section 2168.1.

(c) A person who holds a special faculty permit shall show at the time of license renewal that he or she meets the continuing medical education requirements of Article 10 (commencing with Section 2190).

(d) In addition to the requirements set forth above, a special faculty permit shall be renewed in accordance with Article 19 (commencing with Section 2420) in the same manner as a physician’s and surgeon’s certificate.

(e) Those fees applicable to a physician’s and surgeon’s certificate shall also apply to a special faculty permit and shall be paid into the State Treasury and credited to the Contingent Fund of the Medical Board of California.

(Amended by Stats. 2009, Ch. 308, Sec. 17. Effective January 1, 2010.)



2169

A person who holds a special faculty permit shall meet the continuing medical education requirements set forth in Article 10 (commencing with Section 2190).

(Added by Stats. 2009, Ch. 308, Sec. 18. Effective January 1, 2010.)






ARTICLE 9 - Examinations

2170

(a) All applicants for a physician’s and surgeon’s certificate shall take the examination provided for in this article unless provisions of this chapter otherwise provide.

(b) The provisions of this article shall apply to all examinations administered by the Division of Licensing unless provisions of this chapter otherwise provide.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2171

All examinations shall be designed to ascertain the applicant’s fitness to practice medicine. Unless otherwise provided the examination shall be in writing.

(Amended by Stats. 1991, Ch. 983, Sec. 3.)



2175

State examination records shall be kept on file by the board until June 1, 2070. Examinees shall be known and designated by number only, and the name attached to the number shall be kept secret until the examinee is sent notification of the results of the examinations.

(Amended by Stats. 2009, Ch. 308, Sec. 22. Effective January 1, 2010.)



2176

Examinations for a physician’s and surgeon’s certificate may be conducted by the Division of Licensing under a uniform examination system, and for that purpose the division may make such arrangements with organizations furnishing examination material as it may deem desirable.

The Division of Licensing may, in its discretion, designate other written examinations for a physician’s and surgeon’s certificate that the division determines are equivalent to any other written examination for a physician’s and surgeon’s certificate conducted by the division.

(Amended by Stats. 1991, Ch. 983, Sec. 5.)



2177

(a) A passing score is required for an entire examination or for each part of an examination, as established by resolution of the board.

(b) Applicants may elect to take the written examinations conducted or accepted by the board in separate parts.

(c) (1) An applicant shall have obtained a passing score on all parts of Step 3 of the United States Medical Licensing Examination within not more than four attempts in order to be eligible for a physician’s and surgeon’s certificate.

(2)  Notwithstanding paragraph (1), an applicant who obtains a passing score on all parts of Step 3 of the United States Medical Licensing Examination in more than four attempts and who meets the requirements of Section 2135.5 shall be eligible to be considered for issuance of a physician’s and surgeon’s certificate.

(Amended by Stats. 2013, Ch. 515, Sec. 11. Effective January 1, 2014.)



2179

The Division of Licensing shall insure that nutrition is included on the examination for a certificate as a physician and surgeon.

(Repealed and added by Stats. 1984, Ch. 889, Sec. 4.)



2183

An applicant for a physician’s and surgeon’s certificate shall pass the national examination for medical licensure in biomedical sciences and clinical sciences, including geriatric medicine, determined by the Division of Licensing to be essential for the unsupervised practice of medicine.

An applicant who applies for a physician’s and surgeon’s certificate on or after January 1, 2004, shall have completed coursework in geriatric medicine in medical school or in postgraduate medical education training.

(Amended by Stats. 2000, Ch. 440, Sec. 3. Effective January 1, 2001.)



2184

(a) Each applicant shall obtain on the written examination a passing score, established by the board pursuant to Section 2177.

(b) (1) Passing scores on each step of the United States Medical Licensing Examination shall be valid for a period of 10 years from the month of the examination for purposes of qualification for licensure in California.

(2) The period of validity provided for in paragraph (1) may be extended by the board for any of the following:

(A) For good cause.

(B) For time spent in a postgraduate training program, including, but not limited to, residency training, clinical training, fellowship training, remedial or refresher training, or other training that is intended to maintain or improve medical skills.

(C) For an applicant who is a physician and surgeon in another state or a Canadian province who is currently and actively practicing medicine in that state or province.

(3) Upon expiration of the 10-year period plus any extension granted by the board under paragraph (2), the applicant shall pass the Special Purpose Examination of the Federation of State Medical Boards or a clinical competency written examination determined by the board to be equivalent.

(Amended by Stats. 2012, Ch. 799, Sec. 11. Effective January 1, 2013.)



2186

An applicant who is a diplomate of the National Board of Medical Examiners shall not be required to take the written examination prescribed by this article, provided such applicant meets the requirements of Section 2151.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)






ARTICLE 10 - Continuing Medical Education

2190

In order to ensure the continuing competence of licensed physicians and surgeons, the board shall adopt and administer standards for the continuing education of those licensees. The board may also set content standards for any educational activity concerning a chronic disease that includes appropriate information on prevention of the chronic disease, and on treatment of patients with the chronic disease, by the application of changes in nutrition and lifestyle behavior. The board shall require each licensed physician and surgeon to demonstrate satisfaction of the continuing education requirements at intervals of not less than four nor more than six years.

(Amended by Stats. 2011, Ch. 236, Sec. 2. Effective January 1, 2012.)



2190.1

(a) The continuing medical education standards of Section 2190 may be met by educational activities that meet the standards of the Division of Licensing and that serve to maintain, develop, or increase the knowledge, skills, and professional performance that a physician and surgeon uses to provide care, or to improve the quality of care provided to patients. These may include, but are not limited to, educational activities that meet any of the following criteria:

(1) Have a scientific or clinical content with a direct bearing on the quality or cost-effective provision of patient care, community or public health, or preventive medicine.

(2) Concern quality assurance or improvement, risk management, health facility standards, or the legal aspects of clinical medicine.

(3) Concern bioethics or professional ethics.

(4) Are designed to improve the physician-patient relationship.

(b) (1) On and after July 1, 2006, all continuing medical education courses shall contain curriculum that includes cultural and linguistic competency in the practice of medicine.

(2) Notwithstanding the provisions of paragraph (1), a continuing medical education course dedicated solely to research or other issues that does not include a direct patient care component or a course offered by a continuing medical education provider that is not located in this state is not required to contain curriculum that includes cultural and linguistic competency in the practice of medicine.

(3) Associations that accredit continuing medical education courses shall develop standards before July 1, 2006, for compliance with the requirements of paragraph (1). The associations may update these standards, as needed, in conjunction with an advisory group that has expertise in cultural and linguistic competency issues.

(4) A physician and surgeon who completes a continuing education course meeting the standards developed pursuant to paragraph (3) satisfies the continuing education requirement for cultural and linguistic competency.

(c) In order to satisfy the requirements of subdivision (b), continuing medical education courses shall address at least one or a combination of the following:

(1) Cultural competency. For the purposes of this section, “cultural competency” means a set of integrated attitudes, knowledge, and skills that enables a health care professional or organization to care effectively for patients from diverse cultures, groups, and communities. At a minimum, cultural competency is recommended to include the following:

(A) Applying linguistic skills to communicate effectively with the target population.

(B) Utilizing cultural information to establish therapeutic relationships.

(C) Eliciting and incorporating pertinent cultural data in diagnosis and treatment.

(D) Understanding and applying cultural and ethnic data to the process of clinical care, including, as appropriate, information pertinent to the appropriate treatment of, and provision of care to, the lesbian, gay, bisexual, transgender, and intersex communities.

(2) Linguistic competency. For the purposes of this section, “linguistic competency” means the ability of a physician and surgeon to provide patients who do not speak English or who have limited ability to speak English, direct communication in the patient’s primary language.

(3) A review and explanation of relevant federal and state laws and regulations regarding linguistic access, including, but not limited to, the federal Civil Rights Act (42 U.S.C. Sec. 1981, et seq.), Executive Order 13166 of August 11, 2000, of the President of the United States, and the Dymally-Alatorre Bilingual Services Act (Chapter 17.5 (commencing with Section 7290) of Division 7 of Title 1 of the Government Code).

(d) Notwithstanding subdivision (a), educational activities that are not directed toward the practice of medicine, or are directed primarily toward the business aspects of medical practice, including, but not limited to, medical office management, billing and coding, and marketing shall not be deemed to meet the continuing medical education standards for licensed physicians and surgeons.

(e) Educational activities that meet the content standards set forth in this section and are accredited by the California Medical Association or the Accreditation Council for Continuing Medical Education may be deemed by the Division of Licensing to meet its continuing medical education standards.

(Amended by Stats. 2014, Ch. 630, Sec. 1. Effective January 1, 2015.)



2190.2

The Division of Licensing shall establish criteria that providers of continuing medical education shall follow to ensure attendance by licensees throughout the entire course.

(Added by Stats. 2000, Ch. 440, Sec. 4. Effective January 1, 2001.)



2190.3

All general internists and family physicians who have a patient population of which over 25 percent are 65 years of age or older shall complete at least 20 percent of all mandatory continuing education hours in a course in the field of geriatric medicine or the care of older patients.

(Added by Stats. 2000, Ch. 440, Sec. 5. Effective January 1, 2001.)



2190.5

(a)All physicians and surgeons shall complete a mandatory continuing education course in the subjects of pain management and the treatment of terminally ill and dying patients. For the purposes of this section, this course shall be a one-time requirement of 12 credit hours within the required minimum established by regulation, to be completed by December 31, 2006. All physicians and surgeons licensed on and after January 1, 2002, shall complete this requirement within four years of their initial license or by their second renewal date, whichever occurs first. The board may verify completion of this requirement on the renewal application form.

(b) By regulatory action, the board may exempt physicians and surgeons by practice status category from the requirement in subdivision (a) if the physician and surgeon does not engage in direct patient care, does not provide patient consultations, or does not reside in the State of California.

(c) This section shall not apply to physicians and surgeons practicing in pathology or radiology specialty areas.

(Amended by Stats. 2003, Ch. 607, Sec. 5. Effective January 1, 2004.)



2191

(a) In determining its continuing education requirements, the board shall consider including a course in human sexuality as defined in Section 2090 and nutrition to be taken by those licensees whose practices may require knowledge in those areas.

(b) The board shall consider including a course in child abuse detection and treatment to be taken by those licensees whose practices are of a nature that there is a likelihood of contact with abused or neglected children.

(c) The board shall consider including a course in acupuncture to be taken by those licensees whose practices may require knowledge in the area of acupuncture and whose education has not included instruction in acupuncture.

(d) The board shall encourage every physician and surgeon to take nutrition as part of his or her continuing education, particularly a physician and surgeon involved in primary care.

(e) The board shall consider including a course in elder abuse detection and treatment to be taken by those licensees whose practices are of a nature that there is a likelihood of contact with abused or neglected persons 65 years of age and older.

(f) In determining its continuing education requirements, the board shall consider including a course in the early detection and treatment of substance abusing pregnant women to be taken by those licensees whose practices are of a nature that there is a likelihood of contact with these women.

(g) In determining its continuing education requirements, the board shall consider including a course in the special care needs of drug addicted infants to be taken by those licensees whose practices are of a nature that there is a likelihood of contact with these infants.

(h) In determining its continuing education requirements, the board shall consider including a course providing training and guidelines on how to routinely screen for signs exhibited by abused women, particularly for physicians and surgeons in emergency, surgical, primary care, pediatric, prenatal, and mental health settings. In the event the board establishes a requirement for continuing education coursework in spousal or partner abuse detection or treatment, that requirement shall be met by each licensee within no more than four years from the date the requirement is imposed.

(i) In determining its continuing education requirements, the board shall consider including a course in the special care needs of individuals and their families facing end-of-life issues, including, but not limited to, all of the following:

(1) Pain and symptom management.

(2) The psycho-social dynamics of death.

(3) Dying and bereavement.

(4) Hospice care.

(j) In determining its continuing education requirements, the board shall give its highest priority to considering a course on pain management.

(k) In determining its continuing education requirements, the board shall consider including a course in geriatric care for emergency room physicians and surgeons.

(Amended by Stats. 2014, Ch. 422, Sec. 2. Effective January 1, 2015.)



2191.1

The Division of Licensing shall encourage every physician and surgeon to take a course in pharmacology and pharmaceuticals as part of his or her continuing education.

(Added by Stats. 1988, Ch. 1600, Sec. 2.)



2191.2

The division shall encourage every physician and surgeon to take a course in geriatric medicine, including geriatric pharmacology, as part of his or her continuing education.

(Amended by Stats. 2000, Ch. 440, Sec. 6. Effective January 1, 2001.)



2196

The board shall periodically develop and disseminate information and educational material regarding the detection and treatment of child abuse and neglect to each licensed physician and surgeon and to each general acute care hospital in the state. The board shall consult with the Office of Child Abuse Prevention in developing the materials distributed pursuant to this section.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2196.1

The board shall periodically develop and disseminate information and educational material regarding the detection and treatment of elder abuse and neglect to each licensed physician and surgeon and to each general acute care hospital in this state. The board shall consult with the Adult Protective Services Division of the State Department of Social Services in developing the materials distributed pursuant to this section.

(Added by Stats. 1986, Ch. 267, Sec. 2.)



2196.2

The board shall periodically develop and disseminate information and educational material regarding pain management techniques and procedures to each licensed physician and surgeon and to each general acute care hospital in this state. The board shall consult with the State Department of Health Services in developing the materials to be distributed pursuant to this section.

(Added by Stats. 1998, Ch. 791, Sec. 2. Effective January 1, 1999.)



2196.5

The board shall periodically disseminate information and educational material regarding the detection and treatment of spousal or partner abuse to each licensed physician and surgeon and to each general acute care hospital in the state.

(Added by Stats. 1993, Ch. 1234, Sec. 4. Effective January 1, 1994.)



2196.6

The board shall periodically disseminate information and educational material regarding the prevention and treatment of chronic disease by the application of changes in nutrition and lifestyle behavior to each licensed physician and surgeon and to each general acute care hospital in the state.

(Added by Stats. 2011, Ch. 236, Sec. 3. Effective January 1, 2012.)



2196.7

The board shall convene a working group of interested parties to discuss nutrition and lifestyle behavior for the prevention and treatment of chronic disease at one of its quarterly meetings within three years after the operative date of this section.

(Added by Stats. 2011, Ch. 236, Sec. 4. Effective January 1, 2012.)



2196.8

The board shall periodically develop and disseminate information and educational material regarding assessing a patient’s risk of abusing or diverting controlled substances and information relating to the Controlled Substance Utilization Review and Evaluation System (CURES), described in Section 11165 of the Health and Safety Code, to each licensed physician and surgeon and to each general acute care hospital in this state. The board shall consult with the State Department of Public Health, the boards and committees specified in subdivision (d) of Section 208, and the Department of Justice in developing the materials to be distributed pursuant to this section.

(Added by Stats. 2013, Ch. 400, Sec. 4. Effective January 1, 2014.)






ARTICLE 10.5 - Cultural and Linguistic Competency of Physicians Act of 2003

2198

(a) This article shall be known and may be cited as the Cultural and Linguistic Competency of Physicians Act of 2003. The cultural and linguistic physician competency program is hereby established and shall be operated by local medical societies of the California Medical Association and shall be monitored by the Division of Licensing.

(b) This program shall be a voluntary program for all interested physicians. As a primary objective, the program shall consist of educational classes which shall be designed to teach physicians the following:

(1) A foreign language at the level of proficiency that initially improves their ability to communicate with non-English speaking patients.

(2) A foreign language at the level of proficiency that eventually enables direct communication with the non-English speaking patients.

(3) Cultural beliefs and practices that may impact patient health care practices and allow physicians to incorporate this knowledge in the diagnosis and treatment of patients who are not from the predominate culture in California.

(c) The program shall operate through local medical societies and shall be developed to address the ethnic language minority groups of interest to local medical societies.

(d) In dealing with Spanish language and cultural practices of Mexican immigrant communities, the cultural and linguistic training program shall be developed with direct input from physician groups in Mexico who serve the same immigrant population in Mexico. A similar approach may be used for any of the languages and cultures that are taught by the program or appropriate ethnic medical societies may be consulted for the development of these programs.

(e) Training programs shall be based and developed on the established knowledge of providers already serving target populations and shall be formulated in collaboration with the California Medical Association, the Division of Licensing, and other California-based ethnic medical societies.

(f) Programs shall include standards that identify the degree of competency for participants who successfully complete independent parts of the course of instruction.

(g) Programs shall seek accreditation by the Accreditation Council for Continuing Medical Education.

(h) The Division of Licensing shall convene a workgroup including, but not limited to, representatives of affected patient populations, medical societies engaged in program delivery, and community clinics to perform the following functions:

(1) Evaluation of the progress made in the achievement of the intent of this article.

(2) Determination of the means by which achievement of the intent of this article can be enhanced.

(3) Evaluation of the reasonableness and the consistency of the standards developed by those entities delivering the program.

(4) Determination and recommendation of the credit to be given to participants who successfully complete the identified programs. Factors to be considered in this determination shall include, at a minimum, compliance with requirements for continuing medical education and eligibility for increased rates of reimbursement under Medi-Cal, the Healthy Families Program, and health maintenance organization contracts.

(i) Funding shall be provided by fees charged to physicians who elect to take these educational classes and any other funds that local medical societies may secure for this purpose.

(j) A survey for language minority patients shall be developed and distributed by local medical societies, to measure the degree of satisfaction with physicians who have taken the educational classes on cultural and linguistic competency provided under this section. Local medical societies shall also develop an evaluation survey for physicians to assess the quality of educational or training programs on cultural and linguistic competency. This information shall be shared with the workgroup established by the Division of Licensing.

(Added by Stats. 2003, Ch. 510, Sec. 3. Effective January 1, 2004.)



2198.1

For purposes of this article, “cultural and linguistic competency” means cultural and linguistic abilities that can be incorporated into therapeutic and medical evaluation and treatment, including, but not limited to, the following:

(a) Direct communication in the patient-client primary language.

(b) Understanding and applying the roles that culture, ethnicity, and race play in diagnosis, treatment, and clinical care.

(c) Awareness of how the health care providers and patients attitudes, values, and beliefs influence and impact professional and patient relations.

(Added by Stats. 2003, Ch. 510, Sec. 3. Effective January 1, 2004.)






ARTICLE 11 - Physician and Surgeon Incentive Pilot Program

2200

California is currently experiencing a geographical and specialty maldistribution of physicians and surgeons. It is the intent of the Legislature to address these problems by assisting licensed physicians and surgeons in establishing medical practices in areas deficient in physician services and primary care specialties.

(Added by Stats. 1980, Ch. 1313, Sec. 2.5.)



2201

For the purposes of this article:

(a) “Commission” means the California Healthcare Workforce Policy Commission.

(b) “Division” means the Division of Licensing of the Medical Board of California.

(c) “Practice of medicine” or “medical practice” means all activities authorized by a physician’s and surgeon’s certificate, except activities performed in the course of employment as a public health officer, as a medical school faculty member where teaching time is more than 25 percent of the working day, or as a resident or first-year postgraduate trainee.

(d) “Primary care services” means those medical services involving the specialties of general practice, family practice, general internal medicine, obstetrics, gynecology, and general pediatrics.

(Amended by Stats. 2003, Ch. 582, Sec. 3. Effective January 1, 2004.)



2202

The division shall administer the loan program to licensed physicians and surgeons.

(Added by Stats. 1980, Ch. 1313, Sec. 2.5.)



2204

No licensed physician and surgeon shall be awarded a loan under this article unless he or she meets the following requirements:

(a) The applicant is licensed as a physician and surgeon by the board at the time the loan is made.

(b) The applicant agrees to establish a medical practice in an area deficient in primary care services within 180 days from the date the loan is made.

(c) The applicant agrees to report a change of his or her medical practice to the division within 30 days from the date of the change.

(Added by Stats. 1980, Ch. 1313, Sec. 2.5.)



2205

Applications for loans shall be made to the division, upon forms provided by it, at the times and in the manner prescribed by the regulations adopted by the division.

(Added by Stats. 1980, Ch. 1313, Sec. 2.5.)



2206

The division shall award loans on the basis of local need and those areas of the state which are deficient in primary care services, as determined by the commission, to applicants it determines will establish medical practices in such areas.

(Added by Stats. 1980, Ch. 1313, Sec. 2.5.)



2208

Loans made pursuant to this article shall be repayable to the Contingent Fund of the Medical Board of California or cancelled under the following conditions:

(a) A licensed physician and surgeon who establishes and maintains a medical practice in an area deficient in primary care services for less than one year shall repay the total amount of the loan, in addition to accrued interest charges.

(b) A licensed physician and surgeon who establishes and maintains a medical practice in an area deficient in primary care services for more than one year, but less than two years, shall repay half the total amount of the loan, in addition to accrued interest charges.

(c) The total amount of the loan and all accrued interest shall be canceled for a licensed physician and surgeon who establishes and maintains a medical practice in an area deficient in primary care services for more than two years from the date the loan is made.

(Amended by Stats. 1989, Ch. 886, Sec. 22.)



2209

The liability to repay the loan shall be cancelled upon the death of the borrower, or if the division determines that he or she has become permanently disabled and is unable to engage in substantial gainful activity.

(Added by Stats. 1980, Ch. 1313, Sec. 2.5.)



2210

(a) In addition to the principal of the loan, interest shall accrue on the principal of all loans made at a rate which shall be two percentage points less than the authorized interest rate on California Water Bonds at the time the application is filed. Interest shall accrue from the date the loan is made until it is repaid unless the loan is canceled pursuant to Section 2208 or 2209.

(b) Loans made pursuant to this article which are not canceled shall be repayable to the Contingent Fund of the Medical Board of California under the terms specified in such loan agreements in periodic installments, according to the schedule agreed upon by the division and the borrower, over a 10-year period which shall begin one year after the borrower ceases to operate his or her medical practice in an area deficient in primary care services, excluding from such 10-year period all periods, up to three years, of (1) active duty performed by the borrower as a member of the armed forces of the United States, or (2) nonmilitary public service performed by the borrower which the division finds to be in the public interest.

(Amended by Stats. 1989, Ch. 886, Sec. 23.)



2212

The division may assess a charge with respect to a loan made under this article for failure of the borrower to pay all or part of an installment when due and, in the case of a borrower who is entitled to a loan cancellation under Section 2208, for any failure to file timely and satisfactory evidence of such entitlement. The amount of any such charge may not exceed five dollars ($5) for each month by which the installment or evidence is late, except that there shall be no charge for the first month.

(Amended by Stats. 1991, Ch. 983, Sec. 9.)



2213

The commission shall, under the provisions of this article, make a determination in priority as to which areas of the state are deficient in primary care services and the degree to which these areas are underserved. This study shall be updated biennially and shall be the basis for notifying loan recipients of areas which will satisfy the loan repayment provisions of this article.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.5.)






ARTICLE 11.5 - Surgery in Certain Outpatient Settings

2215

The Legislature finds and declares that in this state, significant surgeries are being performed in unregulated out-of-hospital settings. The Legislature further finds and declares that without appropriate oversight, some of these settings may be operating in a manner which is injurious to the public health, welfare, and safety. Although the health professionals delivering health care services in these settings are licensed, further quality assurance is needed to ensure that health care services are safely and effectively performed in these settings. The Legislature further recognizes that there is a wide range of surgical procedures safely performed in a myriad of outpatient settings, and the degree of patient risk varies greatly. It is the intent of the Legislature to create regulations that directly impact patient safety. It is not the intent of the Legislature to require standards in excess of those requirements in Section 1248.15, or to require physical modifications to facilities unless the modifications or standards directly impact patient safety and are cost-effective. The cost effectiveness of any modifications shall be taken into consideration by the Division of Licensing of the Medical Board of California, and shall ensure that the least costly and effective method of achieving patient safety is required.

(Added by Stats. 1994, Ch. 1276, Sec. 1. Effective January 1, 1995.)



2216

On or after July 1, 1996, no physician and surgeon shall perform procedures in an outpatient setting using anesthesia, except local anesthesia or peripheral nerve blocks, or both, complying with the community standard of practice, in doses that, when administered, have the probability of placing a patient at risk for loss of the patient’s life-preserving protective reflexes, unless the setting is specified in Section 1248.1. Outpatient settings where anxiolytics and analgesics are administered are excluded when administered, in compliance with the community standard of practice, in doses that do not have the probability of placing the patient at risk for loss of the patient’s life-preserving protective reflexes.

The definition of “outpatient settings” contained in subdivision (c) of Section 1248 shall apply to this section.

(Added by Stats. 1994, Ch. 1276, Sec. 1. Effective January 1, 1995.)



2216.1

On and after July 1, 2000, it is unprofessional conduct for a physician and surgeon to perform procedures in any outpatient setting except in compliance with Section 2216, unless the setting has a minimum of two staff persons on the premises, one of whom shall either be a licensed physician and surgeon or a licensed health care professional with current certification in advanced cardiac life support (ACLS), as long as a patient is present who has not been discharged from supervised care.

(Added by Stats. 1999, Ch. 944, Sec. 2. Effective January 1, 2000.)



2216.2

(a) It is unprofessional conduct for a physician and surgeon to fail to provide adequate security by liability insurance, or by participation in an interindemnity trust, for claims by patients arising out of surgical procedures performed outside of a general acute care hospital as defined in subdivision (a) of Section 1250 of the Health and Safety Code.

(b) For purposes of this section, the board shall determine what constitutes adequate security.

(c) Nothing in this section shall require an insurer admitted to transact liability insurance in this state to provide coverage to a physician and surgeon.

(d) The security required by this section shall be acceptable only if provided by any one of the following:

(1) An insurer admitted pursuant to Section 700 of the Insurance Code to transact liability insurance in this state.

(2) An insurer that is eligible pursuant to Section 1765.1 of the Insurance Code.

(3) A cooperative corporation authorized by Section 1280.7 of the Insurance Code.

(4) An insurer licensed to transact liability insurance in at least one state of the United States.

(Amended by Stats. 2011, Ch. 83, Sec. 1. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



2216.3

(a) An outpatient setting accredited pursuant to Section 1248.1 of the Health and Safety Code shall report an adverse event to the board no later than five days after the adverse event has been detected, or, if that event is an ongoing urgent or emergent threat to the welfare, health, or safety of patients, personnel, or visitors, not later than 24 hours after the adverse event has been detected. Disclosure of individually identifiable patient information shall be consistent with applicable law.

(b) For the purposes of this section, “adverse event” has the same meaning as in subdivision (b) of Section 1279.1 of the Health and Safety Code.

(Added by Stats. 2013, Ch. 515, Sec. 12. Effective January 1, 2014.)



2216.4

If an accredited outpatient setting fails to report an adverse event pursuant to Section 2216.3, the board may assess the accredited outpatient setting a civil penalty in an amount not to exceed one hundred dollars ($100) for each day that the adverse event is not reported following the initial five-day period or 24-hour period, as applicable. If the accredited outpatient setting disputes a determination by the board regarding an alleged failure to report an adverse event, the accredited outpatient setting may, within 10 days of notification of the board’s determination, request a hearing, which shall be conducted pursuant to the administrative adjudication provisions of Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. Penalties shall be paid when appeals pursuant to those provisions have been exhausted.

(Added by Stats. 2013, Ch. 515, Sec. 13. Effective January 1, 2014.)



2217

The Division of Licensing of the Medical Board of California may adopt regulations to implement this article and Chapter 1.3 (commencing with Section 1248) of Division 2 of the Health and Safety Code.

(Added by Stats. 1994, Ch. 1276, Sec. 1. Effective January 1, 1995.)






ARTICLE 12 - Enforcement

2220

Except as otherwise provided by law, the board may take action against all persons guilty of violating this chapter. The board shall enforce and administer this article as to physician and surgeon certificate holders, including those who hold certificates that do not permit them to practice medicine, such as, but not limited to, retired, inactive, or disabled status certificate holders, and the board shall have all the powers granted in this chapter for these purposes including, but not limited to:

(a) Investigating complaints from the public, from other licensees, from health care facilities, or from the board that a physician and surgeon may be guilty of unprofessional conduct. The board shall investigate the circumstances underlying a report received pursuant to Section 805 or 805.01 within 30 days to determine if an interim suspension order or temporary restraining order should be issued. The board shall otherwise provide timely disposition of the reports received pursuant to Section 805 and Section 805.01.

(b) Investigating the circumstances of practice of any physician and surgeon where there have been any judgments, settlements, or arbitration awards requiring the physician and surgeon or his or her professional liability insurer to pay an amount in damages in excess of a cumulative total of thirty thousand dollars ($30,000) with respect to any claim that injury or damage was proximately caused by the physician’s and surgeon’s error, negligence, or omission.

(c) Investigating the nature and causes of injuries from cases which shall be reported of a high number of judgments, settlements, or arbitration awards against a physician and surgeon.

(Amended by Stats. 2012, Ch. 799, Sec. 12. Effective January 1, 2013.)



2220.05

(a) In order to ensure that its resources are maximized for the protection of the public, the Medical Board of California shall prioritize its investigative and prosecutorial resources to ensure that physicians and surgeons representing the greatest threat of harm are identified and disciplined expeditiously. Cases involving any of the following allegations shall be handled on a priority basis, as follows, with the highest priority being given to cases in the first paragraph:

(1) Gross negligence, incompetence, or repeated negligent acts that involve death or serious bodily injury to one or more patients, such that the physician and surgeon represents a danger to the public.

(2) Drug or alcohol abuse by a physician and surgeon involving death or serious bodily injury to a patient.

(3) Repeated acts of clearly excessive prescribing, furnishing, or administering of controlled substances, or repeated acts of prescribing, dispensing, or furnishing of controlled substances without a good faith prior examination of the patient and medical reason therefor. However, in no event shall a physician and surgeon prescribing, furnishing, or administering controlled substances for intractable pain consistent with lawful prescribing, including, but not limited to, Sections 725, 2241.5, and 2241.6 of this code and Sections 11159.2 and 124961 of the Health and Safety Code, be prosecuted for excessive prescribing and prompt review of the applicability of these provisions shall be made in any complaint that may implicate these provisions.

(4) Sexual misconduct with one or more patients during a course of treatment or an examination.

(5) Practicing medicine while under the influence of drugs or alcohol.

(b) The board may by regulation prioritize cases involving an allegation of conduct that is not described in subdivision (a). Those cases prioritized by regulation shall not be assigned a priority equal to or higher than the priorities established in subdivision (a).

(c) The Medical Board of California shall indicate in its annual report mandated by Section 2312 the number of temporary restraining orders, interim suspension orders, and disciplinary actions that are taken in each priority category specified in subdivisions (a) and (b).

(Added by Stats. 2002, Ch. 1085, Sec. 17. Effective January 1, 2003.)



2220.08

(a) Except for reports received by the board pursuant to Section 801.01 or 805 that may be treated as complaints by the board and new complaints relating to a physician and surgeon who is the subject of a pending accusation or investigation or who is on probation, any complaint determined to involve quality of care, before referral to a field office for further investigation, shall meet the following criteria:

(1) It shall be reviewed by one or more medical experts with the pertinent education, training, and expertise to evaluate the specific standard of care issues raised by the complaint to determine if further field investigation is required.

(2) It shall include the review of the following, which shall be requested by the board:

(A) Relevant patient records.

(B) The statement or explanation of the care and treatment provided by the physician and surgeon.

(C) Any additional expert testimony or literature provided by the physician and surgeon.

(D) Any additional facts or information requested by the medical expert reviewers that may assist them in determining whether the care rendered constitutes a departure from the standard of care.

(b) If the board does not receive the information requested pursuant to paragraph (2) of subdivision (a) within 10 working days of requesting that information, the complaint may be reviewed by the medical experts and referred to a field office for investigation without the information.

(c) Nothing in this section shall impede the board’s ability to seek and obtain an interim suspension order or other emergency relief.

(Amended by Stats. 2013, Ch. 515, Sec. 14. Effective January 1, 2014.)



2220.5

(a) The Medical Board of California is the only licensing board that is authorized to investigate or commence disciplinary actions relating to physicians and surgeons who have been issued a certificate pursuant to Section 2050.

(b) For purposes of this section, “investigate or commence disciplinary actions” shall mean written, oral, or telephonic communication with a physician or surgeon concerning his or her violation of the Medical Practice Act or any other provision of this division.

(c) Written complaints that are subject to Section 43.96 of the Civil Code, relating to the professional conduct or professional competence of physicians and surgeons, shall be processed in accordance with that section.

(Amended by Stats. 2009, Ch. 309, Sec. 3.5. Effective January 1, 2010.)



2220.6

The board shall investigate any licensee against whom an information or indictment has been filed that alleges a violation of Section 550 of the Penal Code or Section 1871.4 of the Insurance Code, if the district attorney does not otherwise object to initiating an investigation.

(Added by Stats. 2000, Ch. 867, Sec. 7. Effective January 1, 2001.)



2220.7

(a) A physician and surgeon shall not include or permit to be included any of the following provisions in an agreement to settle a civil dispute arising from his or her practice, whether the agreement is made before or after filing the action:

(1) A provision that prohibits another party to the dispute from contacting or cooperating with the board.

(2) A provision that prohibits another party to the dispute from filing a complaint with the board.

(3) A provision that requires another party to the dispute to withdraw a complaint he or she has filed with the board.

(b) A provision described in subdivision (a) is void as against public policy.

(c) A physician and surgeon who violates this section is subject to disciplinary action by the board.

(Added by Stats. 2006, Ch. 565, Sec. 7. Effective January 1, 2007.)



2221

(a) The board may deny a physician’s and surgeon’s certificate to an applicant guilty of unprofessional conduct or of any cause that would subject a licensee to revocation or suspension of his or her license; or, the board in its sole discretion, may issue a probationary physician’s and surgeon’s certificate to an applicant subject to terms and conditions, including, but not limited to, any of the following conditions of probation:

(1) Practice limited to a supervised, structured environment where the licensee’s activities shall be supervised by another physician and surgeon.

(2) Total or partial restrictions on drug prescribing privileges for controlled substances.

(3) Continuing medical or psychiatric treatment.

(4) Ongoing participation in a specified rehabilitation program.

(5) Enrollment and successful completion of a clinical training program.

(6) Abstention from the use of alcohol or drugs.

(7) Restrictions against engaging in certain types of medical practice.

(8) Compliance with all provisions of this chapter.

(9) Payment of the cost of probation monitoring.

(b) The board may modify or terminate the terms and conditions imposed on the probationary certificate upon receipt of a petition from the licensee. The board may assign the petition to an administrative law judge designated in Section 11371 of the Government Code. After a hearing on the petition, the administrative law judge shall provide a proposed decision to the board.

(c) The board shall deny a physician’s and surgeon’s certificate to an applicant who is required to register pursuant to Section 290 of the Penal Code. This subdivision does not apply to an applicant who is required to register as a sex offender pursuant to Section 290 of the Penal Code solely because of a misdemeanor conviction under Section 314 of the Penal Code.

(d) An applicant shall not be eligible to reapply for a physician’s and surgeon’s certificate for a minimum of three years from the effective date of the denial of his or her application, except that the board may, in its discretion and for good cause demonstrated, permit reapplication after not less than one year has elapsed from the effective date of the denial.

(Amended by Stats. 2009, Ch. 308, Sec. 23. Effective January 1, 2010.)



2221.05

(a) Notwithstanding subdivision (a) of Section 2221, the board may issue a physician’s and surgeon’s certificate to an applicant who has committed minor violations that the board deems, in its discretion, do not merit the denial of a certificate or require probationary status under Section 2221, and may concurrently issue a public letter of reprimand.

(b) A public letter of reprimand issued concurrently with a physician’s and surgeon’s certificate shall be purged three years from the date of issuance.

(c) A public letter of reprimand issued pursuant to this section shall be disclosed to an inquiring member of the public and shall be posted on the board’s Internet Web site.

(d) Nothing in this section shall be construed to affect the board’s authority to issue an unrestricted license.

(Added by Stats. 2008, Ch. 247, Sec. 2. Effective January 1, 2009.)



2221.1

(a) The board and the Board of Podiatric Medicine shall investigate and may take disciplinary action, including, but not limited to, revocation or suspension of licenses, against physicians and surgeons and all others licensed or regulated by the board, or by the Board of Podiatric Medicine, whichever is applicable, who, except for good cause, knowingly fail to protect patients by failing to follow infection control guidelines of the applicable board, thereby risking transmission of blood-borne infectious diseases from the physician and surgeon or other health care provider licensed or regulated by the applicable board to patients, from patients, and from patient to physician and surgeon or other health care provider regulated by the applicable board. In so doing, the boards shall consider referencing the standards, regulations, and guidelines of the State Department of Health Services developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, guidelines, and regulations pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300), Division 5, Labor Code) for preventing the transmission of HIV, hepatitis B, and other blood-borne pathogens in health care settings. As necessary, the board and the Board of Podiatric Medicine shall consult with the Board of Dental Examiners, the Board of Registered Nursing, and the Board of Vocational Nursing and Psychiatric Technicians, to encourage appropriate consistency in the implementation of this section.

(b) The board shall seek to ensure that licentiates and others regulated by the board are informed of the responsibility of licentiates to follow infection control guidelines and of the most recent scientifically recognized safeguards for minimizing the transmission of blood-borne infectious diseases.

(Amended by Stats. 1997, Ch. 759, Sec. 13. Effective January 1, 1998.)



2222

The California Board of Podiatric Medicine shall enforce and administer this article as to doctors of podiatric medicine. Any acts of unprofessional conduct or other violations proscribed by this chapter are applicable to licensed doctors of podiatric medicine and wherever the Medical Quality Hearing Panel established under Section 11371 of the Government Code is vested with the authority to enforce and carry out this chapter as to licensed physicians and surgeons, the Medical Quality Hearing Panel also possesses that same authority as to licensed doctors of podiatric medicine.

The California Board of Podiatric Medicine may order the denial of an application or issue a certificate subject to conditions as set forth in Section 2221, or order the revocation, suspension, or other restriction of, or the modification of that penalty, and the reinstatement of any certificate of a doctor of podiatric medicine within its authority as granted by this chapter and in conjunction with the administrative hearing procedures established pursuant to Sections 11371, 11372, 11373, and 11529 of the Government Code. For these purposes, the California Board of Podiatric Medicine shall exercise the powers granted and be governed by the procedures set forth in this chapter.

(Amended by Stats. 1993, Ch. 1267, Sec. 19. Effective January 1, 1994.)



2224

(a) The board may delegate the authority under this chapter to conduct investigations and inspections and to institute proceedings to the executive director of the board or to other personnel as set forth in Section 2020. The board shall not delegate its authority to take final disciplinary action against a licensee as provided in Section 2227 and other provisions of this chapter. The board shall not delegate any authority of the Senior Assistant Attorney General of the Health Quality Enforcement Section or any powers vested in the administrative law judges of the Office of Administrative Hearings, as designated in Section 11371 of the Government Code.

(b) Notwithstanding subdivision (a), the board shall delegate to its executive director the authority to adopt a decision entered by default and a stipulation for surrender of a license.

(Amended by Stats. 2007, Ch. 678, Sec. 18. Effective January 1, 2008.)



2225

(a) Notwithstanding Section 2263 and any other law making a communication between a physician and surgeon or a doctor of podiatric medicine and his or her patients a privileged communication, those provisions shall not apply to investigations or proceedings conducted under this chapter. Members of the board, the Senior Assistant Attorney General of the Health Quality Enforcement Section, members of the California Board of Podiatric Medicine, and deputies, employees, agents, and representatives of the board or the California Board of Podiatric Medicine and the Senior Assistant Attorney General of the Health Quality Enforcement Section shall keep in confidence during the course of investigations, the names of any patients whose records are reviewed and shall not disclose or reveal those names, except as is necessary during the course of an investigation, unless and until proceedings are instituted. The authority of the board or the California Board of Podiatric Medicine and the Health Quality Enforcement Section to examine records of patients in the office of a physician and surgeon or a doctor of podiatric medicine is limited to records of patients who have complained to the board or the California Board of Podiatric Medicine about that licensee.

(b) Notwithstanding any other law, the Attorney General and his or her investigative agents, and investigators and representatives of the board or the California Board of Podiatric Medicine, may inquire into any alleged violation of the Medical Practice Act or any other federal or state law, regulation, or rule relevant to the practice of medicine or podiatric medicine, whichever is applicable, and may inspect documents relevant to those investigations in accordance with the following procedures:

(1) Any document relevant to an investigation may be inspected, and copies may be obtained, where patient consent is given.

(2) Any document relevant to the business operations of a licensee, and not involving medical records attributable to identifiable patients, may be inspected and copied if relevant to an investigation of a licensee.

(c) (1) Notwithstanding subdivision (b) or any other law, in any investigation that involves the death of a patient, the board may inspect and copy the medical records of the deceased patient without the authorization of the beneficiary or personal representative of the deceased patient or a court order solely for the purpose of determining the extent to which the death was the result of the physician and surgeon’s conduct in violation of the Medical Practice Act, if the board provides a written request to the physician and surgeon that includes a declaration that the board has been unsuccessful in locating or contacting the deceased patient’s beneficiary or personal representative after reasonable efforts. Nothing in this subdivision shall be construed to allow the board to inspect and copy the medical records of a deceased patient without a court order when the beneficiary or personal representative of the deceased patient has been located and contacted but has refused to consent to the board inspecting and copying the medical records of the deceased patient.

(2) The Legislature finds and declares that the authority created in the board pursuant to this section, and a physician and surgeon’s compliance with this section, are consistent with the public interest and benefit activities of the federal Health Insurance Portability and Accountability Act (HIPAA).

(d) In all cases in which documents are inspected or copies of those documents are received, their acquisition or review shall be arranged so as not to unnecessarily disrupt the medical and business operations of the licensee or of the facility where the records are kept or used.

(e) If documents are lawfully requested from licensees in accordance with this section by the Attorney General or his or her agents or deputies, or investigators of the board or the California Board of Podiatric Medicine, the documents shall be provided within 15 business days of receipt of the request, unless the licensee is unable to provide the documents within this time period for good cause, including, but not limited to, physical inability to access the records in the time allowed due to illness or travel. Failure to produce requested documents or copies thereof, after being informed of the required deadline, shall constitute unprofessional conduct. The board may use its authority to cite and fine a physician and surgeon for any violation of this section. This remedy is in addition to any other authority of the board to sanction a licensee for a delay in producing requested records.

(f) Searches conducted of the office or medical facility of any licensee shall not interfere with the recordkeeping format or preservation needs of any licensee necessary for the lawful care of patients.

(Amended by Stats. 2013, Ch. 399, Sec. 1. Effective January 1, 2014.)



2225.3

The board, the California Board of Podiatric Medicine, and the Attorney General, shall return any original documents received pursuant to Section 2225 to the licensee from whom they were obtained within seven calendar days.

(Added by Stats. 1993, Ch. 1267, Sec. 21. Effective January 1, 1994.)



2225.5

(a) (1) A licensee who fails or refuses to comply with a request for the certified medical records of a patient, that is accompanied by that patient’s written authorization for release of records to the board, within 15 days of receiving the request and authorization, shall pay to the board a civil penalty of one thousand dollars ($1,000) per day for each day that the documents have not been produced after the 15th day, up to ten thousand dollars ($10,000), unless the licensee is unable to provide the documents within this time period for good cause.

(2) A health care facility shall comply with a request for the certified medical records of a patient that is accompanied by that patient’s written authorization for release of records to the board together with a notice citing this section and describing the penalties for failure to comply with this section. Failure to provide the authorizing patient’s certified medical records to the board within 30 days of receiving the request, authorization, and notice shall subject the health care facility to a civil penalty, payable to the board, of up to one thousand dollars ($1,000) per day for each day that the documents have not been produced after the 30th day, up to ten thousand dollars ($10,000), unless the health care facility is unable to provide the documents within this time period for good cause. For health care facilities that have electronic health records, failure to provide the authorizing patient’s certified medical records to the board within 15 days of receiving the request, authorization, and notice shall subject the health care facility to a civil penalty, payable to the board, of up to one thousand dollars ($1,000) per day for each day that the documents have not been produced after the 15th day, up to ten thousand dollars ($10,000), unless the health care facility is unable to provide the documents within this time period for good cause. This paragraph shall not require health care facilities to assist the board in obtaining the patient’s authorization. The board shall pay the reasonable costs of copying the certified medical records.

(b) (1) A licensee who fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board shall pay to the board a civil penalty of one thousand dollars ($1,000) per day for each day that the documents have not been produced after the date by which the court order requires the documents to be produced, up to ten thousand dollars ($10,000), unless it is determined that the order is unlawful or invalid. Any statute of limitations applicable to the filing of an accusation by the board shall be tolled during the period the licensee is out of compliance with the court order and during any related appeals.

(2) Any licensee who fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board is guilty of a misdemeanor punishable by a fine payable to the board not to exceed five thousand dollars ($5,000). The fine shall be added to the licensee’s renewal fee if it is not paid by the next succeeding renewal date. Any statute of limitations applicable to the filing of an accusation by the board shall be tolled during the period the licensee is out of compliance with the court order and during any related appeals.

(3) A health care facility that fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of patient records to the board, that is accompanied by a notice citing this section and describing the penalties for failure to comply with this section, shall pay to the board a civil penalty of up to one thousand dollars ($1,000) per day for each day that the documents have not been produced, up to ten thousand dollars ($10,000), after the date by which the court order requires the documents to be produced, unless it is determined that the order is unlawful or invalid. Any statute of limitations applicable to the filing of an accusation by the board against a licensee shall be tolled during the period the health care facility is out of compliance with the court order and during any related appeals.

(4) Any health care facility that fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board is guilty of a misdemeanor punishable by a fine payable to the board not to exceed five thousand dollars ($5,000). Any statute of limitations applicable to the filing of an accusation by the board against a licensee shall be tolled during the period the health care facility is out of compliance with the court order and during any related appeals.

(c) Multiple acts by a licensee in violation of subdivision (b) shall be punishable by a fine not to exceed five thousand dollars ($5,000) or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment. Multiple acts by a health care facility in violation of subdivision (b) shall be punishable by a fine not to exceed five thousand dollars ($5,000) and shall be reported to the State Department of Public Health and shall be considered as grounds for disciplinary action with respect to licensure, including suspension or revocation of the license or certificate.

(d) A failure or refusal of a licensee to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board constitutes unprofessional conduct and is grounds for suspension or revocation of his or her license.

(e) Imposition of the civil penalties authorized by this section shall be in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code).

(f) For purposes of this section, “certified medical records” means a copy of the patient’s medical records authenticated by the licensee or health care facility, as appropriate, on a form prescribed by the board.

(g) For purposes of this section, a “health care facility” means a clinic or health facility licensed or exempt from licensure pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(Amended by Stats. 2013, Ch. 515, Sec. 15. Effective January 1, 2014.)



2226

The Division of Medical Quality or the Senior Assistant Attorney General of the Health Quality Enforcement Section may inspect a licensed general or specialized hospital and require reports from them to determine if the hospital has adopted and is complying with the provisions of Sections 2282 and 2283. They may inspect medical staff and patient hospital medical records subject to the provisions of Section 2225. Notwithstanding Section 2224, the division’s authority under this section shall be delegated only to a licensed physician and surgeon.

(Amended by Stats. 1990, Ch. 1597, Sec. 11.)



2227

(a) A licensee whose matter has been heard by an administrative law judge of the Medical Quality Hearing Panel as designated in Section 11371 of the Government Code, or whose default has been entered, and who is found guilty, or who has entered into a stipulation for disciplinary action with the board, may, in accordance with the provisions of this chapter:

(1) Have his or her license revoked upon order of the board.

(2) Have his or her right to practice suspended for a period not to exceed one year upon order of the board.

(3) Be placed on probation and be required to pay the costs of probation monitoring upon order of the board.

(4) Be publicly reprimanded by the board. The public reprimand may include a requirement that the licensee complete relevant educational courses approved by the board.

(5) Have any other action taken in relation to discipline as part of an order of probation, as the board or an administrative law judge may deem proper.

(b) Any matter heard pursuant to subdivision (a), except for warning letters, medical review or advisory conferences, professional competency examinations, continuing education activities, and cost reimbursement associated therewith that are agreed to with the board and successfully completed by the licensee, or other matters made confidential or privileged by existing law, is deemed public, and shall be made available to the public by the board pursuant to Section 803.1.

(Amended by Stats. 2009, Ch. 505, Sec. 6. Effective January 1, 2010.)



2227.5

The board shall keep a copy of a complaint it receives concerning the unprofessional conduct of a licensee for seven years or until the statute of limitations for filing an accusation against a licensee has expired, whichever period is shorter, if the board finds after an investigation that there is insufficient evidence to proceed with disciplinary action.

(Added by Stats. 2002, Ch. 816, Sec. 1. Effective January 1, 2003.)



2228

The authority of the board or the California Board of Podiatric Medicine to discipline a licensee by placing him or her on probation includes, but is not limited to, the following:

(a) Requiring the licensee to obtain additional professional training and to pass an examination upon the completion of the training. The examination may be written or oral, or both, and may be a practical or clinical examination, or both, at the option of the board or the administrative law judge.

(b) Requiring the licensee to submit to a complete diagnostic examination by one or more physicians and surgeons appointed by the board. If an examination is ordered, the board shall receive and consider any other report of a complete diagnostic examination given by one or more physicians and surgeons of the licensee’s choice.

(c) Restricting or limiting the extent, scope, or type of practice of the licensee, including requiring notice to applicable patients that the licensee is unable to perform the indicated treatment, where appropriate.

(d) Providing the option of alternative community service in cases other than violations relating to quality of care.

(Amended by Stats. 2007, Ch. 678, Sec. 19. Effective January 1, 2008.)



2229

(a) Protection of the public shall be the highest priority for the Division of Medical Quality, the California Board of Podiatric Medicine, and administrative law judges of the Medical Quality Hearing Panel in exercising their disciplinary authority.

(b) In exercising his or her disciplinary authority an administrative law judge of the Medical Quality Hearing Panel, the division, or the California Board of Podiatric Medicine, shall, wherever possible, take action that is calculated to aid in the rehabilitation of the licensee, or where, due to a lack of continuing education or other reasons, restriction on scope of practice is indicated, to order restrictions as are indicated by the evidence.

(c) It is the intent of the Legislature that the division, the California Board of Podiatric Medicine, and the enforcement program shall seek out those licensees who have demonstrated deficiencies in competency and then take those actions as are indicated, with priority given to those measures, including further education, restrictions from practice, or other means, that will remove those deficiencies. Where rehabilitation and protection are inconsistent, protection shall be paramount.

(Amended by Stats. 1993, Ch. 1267, Sec. 24. Effective January 1, 1994.)



2230

(a) All proceedings against a licensee for unprofessional conduct, or against an applicant for licensure for unprofessional conduct or cause, shall be conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code) except as provided in this chapter, and shall be prosecuted by the Senior Assistant Attorney General of the Health Quality Enforcement Section.

(b) For purposes of this article, “agency itself,” as used in the Administrative Procedure Act, means any panel appointed by the board pursuant to Section 2008. The decision or order of a panel imposing any disciplinary action pursuant to this chapter and the Administrative Procedure Act shall be final.

(Amended by Stats. 2007, Ch. 678, Sec. 20. Effective January 1, 2008.)



2230.5

(a) Except as provided in subdivisions (b), (c), and (e), any accusation filed against a licensee pursuant to Section 11503 of the Government Code shall be filed within three years after the board, or a division thereof, discovers the act or omission alleged as the ground for disciplinary action, or within seven years after the act or omission alleged as the ground for disciplinary action occurs, whichever occurs first.

(b) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging the procurement of a license by fraud or misrepresentation is not subject to the limitation provided for by subdivision (a).

(c) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging unprofessional conduct based on incompetence, gross negligence, or repeated negligent acts of the licensee is not subject to the limitation provided for by subdivision (a) upon proof that the licensee intentionally concealed from discovery his or her incompetence, gross negligence, or repeated negligent acts.

(d) If an alleged act or omission involves a minor, the seven-year limitations period provided for by subdivision (a) and the 10-year limitations period provided for by subdivision (e) shall be tolled until the minor reaches the age of majority.

(e) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging sexual misconduct shall be filed within three years after the board, or a division thereof, discovers the act or omission alleged as the ground for disciplinary action, or within 10 years after the act or omission alleged as the ground for disciplinary action occurs, whichever occurs first. This subdivision shall apply to a complaint alleging sexual misconduct received by the board on and after January 1, 2002.

(f) The limitations period provided by subdivision (a) shall be tolled during any period if material evidence necessary for prosecuting or determining whether a disciplinary action would be appropriate is unavailable to the board due to an ongoing criminal investigation.

(Amended by Stats. 2001, Ch. 617, Sec. 1. Effective January 1, 2002.)



2231

An administrative law judge as designated in Section 11371 of the Government Code may utilize the procedures in Section 11515 of the Government Code concerning any matters which may be officially or judicially noticed.

(Added by Stats. 1990, Ch. 1597, Sec. 16.)



2232

(a) Except as provided in subdivisions (b), (c), and (d), the board shall promptly revoke the license of any person who, at any time after January 1, 1947, has been required to register as a sex offender pursuant to the provisions of Section 290 of the Penal Code.

(b) This section shall not apply to a person who is required to register as a sex offender pursuant to Section 290 of the Penal Code solely because of a misdemeanor conviction under Section 314 of the Penal Code.

(c) (1) Five years after the effective date of the revocation and three years after successful discharge from parole, probation, or both parole and probation if under simultaneous supervision, an individual who after January 1, 1947, and prior to January 1, 2005, was subject to subdivision (a), may petition the superior court, in the county in which the individual has resided for, at minimum, five years prior to filing the petition, to hold a hearing within one year of the date of the petition, in order for the court to determine whether the individual no longer poses a possible risk to patients. The individual shall provide notice of the petition to the Attorney General and to the board at the time of its filing. The Attorney General and the board may present written and oral argument to the court on the merits of the petition.

(2) If the court finds that the individual no longer poses a possible risk to patients, and there are no other underlying reasons for which the board pursued disciplinary action, the court shall order, in writing, the board to reinstate the individual’s license within 180 days of the date of the order. The board may issue a probationary license to a person subject to this paragraph subject to terms and conditions, including, but not limited to, any of the conditions of probation specified in Section 2221.

(3) If the court finds that the individual continues to pose a possible risk to patients, the court shall deny relief. The court’s decision shall be binding on the individual and the board, and the individual shall be prohibited from filing a subsequent petition under this section based on the same conviction.

(d) This section shall not apply to a person who has been relieved under Section 290.5 of the Penal Code of his or her duty to register as a sex offender, or whose duty to register has otherwise been formally terminated under California law.

(Amended by Stats. 2004, Ch. 756, Sec. 3. Effective January 1, 2005.)



2233

The board may, by stipulation or settlement with the affected physician and surgeon, issue a public letter of reprimand after it has conducted an investigation or inspection as provided in this article, rather than filing or prosecuting a formal accusation. The public letter of reprimand may, at the discretion of the board, include a requirement for specified training or education. The affected physician and surgeon shall indicate agreement or nonagreement in writing within 30 days of formal notification by the board of its intention to issue the letter. The board, at its option, may extend the response time. Use of a public reprimand shall be limited to minor violations and shall be issued under guidelines established by regulations of the board.

(Amended by Stats. 2014, Ch. 285, Sec. 3. Effective January 1, 2015.)



2234

The board shall take action against any licensee who is charged with unprofessional conduct. In addition to other provisions of this article, unprofessional conduct includes, but is not limited to, the following:

(a) Violating or attempting to violate, directly or indirectly, assisting in or abetting the violation of, or conspiring to violate any provision of this chapter.

(b) Gross negligence.

(c) Repeated negligent acts. To be repeated, there must be two or more negligent acts or omissions. An initial negligent act or omission followed by a separate and distinct departure from the applicable standard of care shall constitute repeated negligent acts.

(1) An initial negligent diagnosis followed by an act or omission medically appropriate for that negligent diagnosis of the patient shall constitute a single negligent act.

(2) When the standard of care requires a change in the diagnosis, act, or omission that constitutes the negligent act described in paragraph (1), including, but not limited to, a reevaluation of the diagnosis or a change in treatment, and the licensee’s conduct departs from the applicable standard of care, each departure constitutes a separate and distinct breach of the standard of care.

(d) Incompetence.

(e) The commission of any act involving dishonesty or corruption that is substantially related to the qualifications, functions, or duties of a physician and surgeon.

(f) Any action or conduct that would have warranted the denial of a certificate.

(g) The practice of medicine from this state into another state or country without meeting the legal requirements of that state or country for the practice of medicine. Section 2314 shall not apply to this subdivision. This subdivision shall become operative upon the implementation of the proposed registration program described in Section 2052.5.

(h) The repeated failure by a certificate holder, in the absence of good cause, to attend and participate in an interview by the board. This subdivision shall only apply to a certificate holder who is the subject of an investigation by the board.

(Amended by Stats. 2013, Ch. 399, Sec. 2. Effective January 1, 2014.)



2234.1

(a) A physician and surgeon shall not be subject to discipline pursuant to subdivision (b), (c), or (d) of Section 2234 solely on the basis that the treatment or advice he or she rendered to a patient is alternative or complementary medicine, including the treatment of persistent Lyme Disease, if that treatment or advice meets all of the following requirements:

(1) It is provided after informed consent and a good-faith prior examination of the patient, and medical indication exists for the treatment or advice, or it is provided for health or well-being.

(2) It is provided after the physician and surgeon has given the patient information concerning conventional treatment and describing the education, experience, and credentials of the physician and surgeon related to the alternative or complementary medicine that he or she practices.

(3) In the case of alternative or complementary medicine, it does not cause a delay in, or discourage traditional diagnosis of, a condition of the patient.

(4) It does not cause death or serious bodily injury to the patient.

(b) For purposes of this section, “alternative or complementary medicine,” means those health care methods of diagnosis, treatment, or healing that are not generally used but that provide a reasonable potential for therapeutic gain in a patient’s medical condition that is not outweighed by the risk of the health care method.

(c) Since the National Institute of Medicine has reported that it can take up to 17 years for a new best practice to reach the average physician and surgeon, it is prudent to give attention to new developments not only in general medical care but in the actual treatment of specific diseases, particularly those that are not yet broadly recognized in California.

(Amended by Stats. 2005, Ch. 621, Sec. 28.5. Effective January 1, 2006.)



2235

Upon referral from the division, the Senior Assistant Attorney General of the Health Quality Enforcement Section shall initiate action against any licensee who obtains a certificate by fraud or misrepresentation, including a reciprocity certificate which is based upon a certificate or license obtained by fraud or mistake. The division shall take action against any licensee whose certificate was issued by mistake.

(Amended by Stats. 1990, Ch. 1597, Sec. 17.)



2236

(a) The conviction of any offense substantially related to the qualifications, functions, or duties of a physician and surgeon constitutes unprofessional conduct within the meaning of this chapter. The record of conviction shall be conclusive evidence only of the fact that the conviction occurred.

(b) The district attorney, city attorney, or other prosecuting agency shall notify the Division of Medical Quality of the pendency of an action against a licensee charging a felony or misdemeanor immediately upon obtaining information that the defendant is a licensee. The notice shall identify the licensee and describe the crimes charged and the facts alleged. The prosecuting agency shall also notify the clerk of the court in which the action is pending that the defendant is a licensee, and the clerk shall record prominently in the file that the defendant holds a license as a physician and surgeon.

(c) The clerk of the court in which a licensee is convicted of a crime shall, within 48 hours after the conviction, transmit a certified copy of the record of conviction to the board. The division may inquire into the circumstances surrounding the commission of a crime in order to fix the degree of discipline or to determine if the conviction is of an offense substantially related to the qualifications, functions, or duties of a physician and surgeon.

(d) A plea or verdict of guilty or a conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of this section and Section 2236.1. The record of conviction shall be conclusive evidence of the fact that the conviction occurred.

(Amended by Stats. 1994, Ch. 1206, Sec. 19. Effective January 1, 1995.)



2236.1

(a) A physician and surgeon’s certificate shall be suspended automatically during any time that the holder of the certificate is incarcerated after conviction of a felony, regardless of whether the conviction has been appealed. The Division of Medical Quality shall, immediately upon receipt of the certified copy of the record of conviction, determine whether the certificate of the physician and surgeon has been automatically suspended by virtue of his or her incarceration, and if so, the duration of that suspension. The division shall notify the physician and surgeon of the license suspension and of his or her right to elect to have the issue of penalty heard as provided in this section.

(b) Upon receipt of the certified copy of the record of conviction, if after a hearing it is determined therefrom that the felony of which the licensee was convicted was substantially related to the qualifications, functions, or duties of a physician and surgeon, the Division of Medical Quality shall suspend the license until the time for appeal has elapsed, if no appeal has been taken, or until the judgment of conviction has been affirmed on appeal or has otherwise become final, and until further order of the division. The issue of substantial relationship shall be heard by an administrative law judge from the Medical Quality Hearing Panel sitting alone or with a panel of the division, in the discretion of the division.

(c) Notwithstanding subdivision (b), a conviction of any crime referred to in Section 2237, or a conviction of Section 187, 261, 262, or 288 of the Penal Code, shall be conclusively presumed to be substantially related to the qualifications, functions, or duties of a physician and surgeon and no hearing shall be held on this issue. Upon its own motion or for good cause shown, the division may decline to impose or may set aside the suspension when it appears to be in the interest of justice to do so, with due regard to maintaining the integrity of and confidence in the medical profession.

(d) (1) Discipline may be ordered in accordance with Section 2227, or the Division of Licensing may order the denial of the license when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, setting aside the verdict of guilty, or dismissing the accusation, complaint, information, or indictment.

(2) The issue of penalty shall be heard by an administrative law judge from the Medical Quality Hearing Panel sitting alone or with a panel of the division, in the discretion of the division. The hearing shall not be had until the judgment of conviction has become final or, irrespective of a subsequent order under Section 1203.4 of the Penal Code, an order granting probation has been made suspending the imposition of sentence; except that a licensee may, at his or her option, elect to have the issue of penalty decided before those time periods have elapsed. Where the licensee so elects, the issue of penalty shall be heard in the manner described in this section at the hearing to determine whether the conviction was substantially related to the qualifications, functions, or duties of a physician and surgeon. If the conviction of a licensee who has made this election is overturned on appeal, any discipline ordered pursuant to this section shall automatically cease. Nothing in this subdivision shall prohibit the division from pursuing disciplinary action based on any cause other than the overturned conviction.

(e) The record of the proceedings resulting in the conviction, including a transcript of the testimony therein, may be received in evidence.

(f) The other provisions of this article setting forth a procedure for the suspension or revocation of a physician and surgeon’s certificate shall not apply to proceedings conducted pursuant to this section.

(Amended by Stats. 1996, Ch. 1075, Sec. 1. Effective January 1, 1997.)



2236.2

(a) Notwithstanding Article 9 (commencing with Section 700) of Chapter 1 of Division 2 or any other provision of law, a physician and surgeon’s certificate shall be automatically placed on inactive status during any period of time that the holder of the certificate is incarcerated after conviction of a misdemeanor.

(b) A physician and surgeon’s certificate placed on inactive status pursuant to subdivision (a) shall be returned by the board to its prior or appropriate status within five business days of receiving notice that the physician and surgeon is no longer incarcerated. The board shall adopt regulations that specify the type of notice required to be submitted to the board.

(c) The reason for the inactive status described in subdivision (a) shall be disclosed on the board’s Internet Web site.

(Added by Stats. 2011, Ch. 169, Sec. 1. Effective January 1, 2012.)



2237

(a) The conviction of a charge of violating any federal statutes or regulations or any statute or regulation of this state, regulating dangerous drugs or controlled substances, constitutes unprofessional conduct. The record of the conviction is conclusive evidence of such unprofessional conduct. A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section.

(b) Discipline may be ordered in accordance with Section 2227 or the Division of Licensing may order the denial of the license when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, complaint, information, or indictment.

(Amended by Stats. 1984, Ch. 1635, Sec. 1.)



2238

A violation of any federal statute or federal regulation or any of the statutes or regulations of this state regulating dangerous drugs or controlled substances constitutes unprofessional conduct.

(Amended by Stats. 1984, Ch. 1635, Sec. 2.)



2239

(a) The use or prescribing for or administering to himself or herself, of any controlled substance; or the use of any of the dangerous drugs specified in Section 4022, or of alcoholic beverages, to the extent, or in such a manner as to be dangerous or injurious to the licensee, or to any other person or to the public, or to the extent that such use impairs the ability of the licensee to practice medicine safely or more than one misdemeanor or any felony involving the use, consumption, or self-administration of any of the substances referred to in this section, or any combination thereof, constitutes unprofessional conduct. The record of the conviction is conclusive evidence of such unprofessional conduct.

(b) A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section. The Division of Medical Quality may order discipline of the licensee in accordance with Section 2227 or the Division of Licensing may order the denial of the license when the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, complaint, information, or indictment.

(Amended by Stats. 1998, Ch. 878, Sec. 10. Effective January 1, 1999.)



2240

(a) A physician and surgeon who performs a medical procedure outside of a general acute care hospital, as defined in subdivision (a) of Section 1250 of the Health and Safety Code, that results in the death of any patient on whom that medical treatment was performed by the physician and surgeon, or by a person acting under the physician and surgeon’s orders or supervision, shall report, in writing on a form prescribed by the board, that occurrence to the board within 15 days after the occurrence.

(b) A physician and surgeon who performs a scheduled medical procedure outside of a general acute care hospital, as defined in subdivision (a) of Section 1250 of the Health and Safety Code, that results in the transfer to a hospital or emergency center for medical treatment for a period exceeding 24 hours, of any patient on whom that medical treatment was performed by the physician and surgeon, or by a person acting under the physician and surgeon’s orders or supervision, shall report, in writing, on a form prescribed by the board that occurrence, within 15 days after the occurrence. The form shall contain all of the following information:

(1) Name of the patient’s physician in the outpatient setting.

(2) Name of the physician with hospital privileges.

(3) Name of the patient and patient identifying information.

(4) Name of the hospital or emergency center where the patient was transferred.

(5) Type of outpatient procedures being performed.

(6) Events triggering the transfer.

(7) Duration of the hospital stay.

(8) Final disposition or status, if not released from the hospital, of the patient.

(9) Physician’s practice specialty and ABMS certification, if applicable.

(c) The form described in subdivision (b) shall be constructed in a format to enable the physician and surgeon to transmit the information in paragraphs (5) to (9), inclusive, to the board in a manner that the physician and surgeon and the patient are anonymous and their identifying information is not transmitted to the board. The entire form containing information described in paragraphs (1) to (9), inclusive, shall be placed in the patient’s medical record.

(d) The board shall aggregate the data and publish an annual report on the information collected pursuant to subdivisions (a) and (b).

(e) On and after January 1, 2002, the data required in subdivision (b) shall be sent to the Office of Statewide Health Planning and Development (OSHPD) instead of the board. OSHPD may revise the reporting requirements to fit state and national standards, as applicable. The board shall work with OSHPD in developing the reporting mechanism to satisfy the data collection requirements of this section.

(f) The failure to comply with this section constitutes unprofessional conduct.

(Amended by Stats. 2014, Ch. 316, Sec. 5. Effective January 1, 2015.)



2241

(a) A physician and surgeon may prescribe, dispense, or administer prescription drugs, including prescription controlled substances, to an addict under his or her treatment for a purpose other than maintenance on, or detoxification from, prescription drugs or controlled substances.

(b) A physician and surgeon may prescribe, dispense, or administer prescription drugs or prescription controlled substances to an addict for purposes of maintenance on, or detoxification from, prescription drugs or controlled substances only as set forth in subdivision (c) or in Sections 11215, 11217, 11217.5, 11218, 11219, and 11220 of the Health and Safety Code. Nothing in this subdivision shall authorize a physician and surgeon to prescribe, dispense, or administer dangerous drugs or controlled substances to a person he or she knows or reasonably believes is using or will use the drugs or substances for a nonmedical purpose.

(c) Notwithstanding subdivision (a), prescription drugs or controlled substances may also be administered or applied by a physician and surgeon, or by a registered nurse acting under his or her instruction and supervision, under the following circumstances:

(1) Emergency treatment of a patient whose addiction is complicated by the presence of incurable disease, acute accident, illness, or injury, or the infirmities attendant upon age.

(2) Treatment of addicts in state-licensed institutions where the patient is kept under restraint and control, or in city or county jails or state prisons.

(3) Treatment of addicts as provided for by Section 11217.5 of the Health and Safety Code.

(d) (1) For purposes of this section and Section 2241.5, “addict” means a person whose actions are characterized by craving in combination with one or more of the following:

(A) Impaired control over drug use.

(B) Compulsive use.

(C) Continued use despite harm.

(2) Notwithstanding paragraph (1), a person whose drug-seeking behavior is primarily due to the inadequate control of pain is not an addict within the meaning of this section or Section 2241.5.

(Amended by Stats. 2006, Ch. 350, Sec. 3. Effective January 1, 2007.)



2241.3

Notwithstanding any other provision of law, nothing shall preclude a physician and surgeon from prescribing the use of a phototherapy device to a patient of any age. For purposes of this section, the term “phototherapy device” shall have the same meaning as in Section 22702.

(Added by Stats. 2011, Ch. 664, Sec. 1. Effective January 1, 2012.)



2241.5

(a) A physician and surgeon may prescribe for, or dispense or administer to, a person under his or her treatment for a medical condition dangerous drugs or prescription controlled substances for the treatment of pain or a condition causing pain, including, but not limited to, intractable pain.

(b) No physician and surgeon shall be subject to disciplinary action for prescribing, dispensing, or administering dangerous drugs or prescription controlled substances in accordance with this section.

(c) This section shall not affect the power of the board to take any action described in Section 2227 against a physician and surgeon who does any of the following:

(1) Violates subdivision (b), (c), or (d) of Section 2234 regarding gross negligence, repeated negligent acts, or incompetence.

(2) Violates Section 2241 regarding treatment of an addict.

(3) Violates Section 2242 regarding performing an appropriate prior examination and the existence of a medical indication for prescribing, dispensing, or furnishing dangerous drugs.

(4) Violates Section 2242.1 regarding prescribing on the Internet.

(5) Fails to keep complete and accurate records of purchases and disposals of substances listed in the California Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code) or controlled substances scheduled in the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. Sec. 801 et seq.), or pursuant to the federal Comprehensive Drug Abuse Prevention and Control Act of 1970. A physician and surgeon shall keep records of his or her purchases and disposals of these controlled substances or dangerous drugs, including the date of purchase, the date and records of the sale or disposal of the drugs by the physician and surgeon, the name and address of the person receiving the drugs, and the reason for the disposal or the dispensing of the drugs to the person, and shall otherwise comply with all state recordkeeping requirements for controlled substances.

(6) Writes false or fictitious prescriptions for controlled substances listed in the California Uniform Controlled Substances Act or scheduled in the federal Comprehensive Drug Abuse Prevention and Control Act of 1970.

(7) Prescribes, administers, or dispenses in violation of this chapter, or in violation of Chapter 4 (commencing with Section 11150) or Chapter 5 (commencing with Section 11210) of Division 10 of the Health and Safety Code.

(d) A physician and surgeon shall exercise reasonable care in determining whether a particular patient or condition, or the complexity of a patient’s treatment, including, but not limited to, a current or recent pattern of drug abuse, requires consultation with, or referral to, a more qualified specialist.

(e) Nothing in this section shall prohibit the governing body of a hospital from taking disciplinary actions against a physician and surgeon pursuant to Sections 809.05, 809.4, and 809.5.

(Repealed and added by Stats. 2006, Ch. 350, Sec. 5. Effective January 1, 2007.)



2241.6

The Division of Medical Quality shall develop standards before June 1, 2002, to assure the competent review in cases concerning the management, including, but not limited to, the undertreatment, undermedication, and overmedication of a patient’s pain. The division may consult with entities such as the American Pain Society, the American Academy of Pain Medicine, the California Society of Anesthesiologists, the California Chapter of the American College of Emergency Physicians, and any other medical entity specializing in pain control therapies to develop the standards utilizing, to the extent they are applicable, current authoritative clinical practice guidelines.

(Added by Stats. 2001, Ch. 518, Sec. 3. Effective January 1, 2002.)



2242

(a) Prescribing, dispensing, or furnishing dangerous drugs as defined in Section 4022 without an appropriate prior examination and a medical indication, constitutes unprofessional conduct.

(b) No licensee shall be found to have committed unprofessional conduct within the meaning of this section if, at the time the drugs were prescribed, dispensed, or furnished, any of the following applies:

(1) The licensee was a designated physician and surgeon or podiatrist serving in the absence of the patient’s physician and surgeon or podiatrist, as the case may be, and if the drugs were prescribed, dispensed, or furnished only as necessary to maintain the patient until the return of his or her practitioner, but in any case no longer than 72 hours.

(2) The licensee transmitted the order for the drugs to a registered nurse or to a licensed vocational nurse in an inpatient facility, and if both of the following conditions exist:

(A) The practitioner had consulted with the registered nurse or licensed vocational nurse who had reviewed the patient’s records.

(B) The practitioner was designated as the practitioner to serve in the absence of the patient’s physician and surgeon or podiatrist, as the case may be.

(3) The licensee was a designated practitioner serving in the absence of the patient’s physician and surgeon or podiatrist, as the case may be, and was in possession of or had utilized the patient’s records and ordered the renewal of a medically indicated prescription for an amount not exceeding the original prescription in strength or amount or for more than one refill.

(4) The licensee was acting in accordance with Section 120582 of the Health and Safety Code.

(Amended by Stats. 2006, Ch. 350, Sec. 6. Effective January 1, 2007.)



2242.1

(a) No person or entity may prescribe, dispense, or furnish, or cause to be prescribed, dispensed, or furnished, dangerous drugs or dangerous devices, as defined in Section 4022, on the Internet for delivery to any person in this state, without an appropriate prior examination and medical indication, except as authorized by Section 2242.

(b) Notwithstanding any other provision of law, a violation of this section may subject the person or entity that has committed the violation to either a fine of up to twenty-five thousand dollars ($25,000) per occurrence pursuant to a citation issued by the board or a civil penalty of twenty-five thousand dollars ($25,000) per occurrence.

(c) The Attorney General may bring an action to enforce this section and to collect the fines or civil penalties authorized by subdivision (b).

(d) For notifications made on and after January 1, 2002, the Franchise Tax Board, upon notification by the Attorney General or the board of a final judgment in an action brought under this section, shall subtract the amount of the fine or awarded civil penalties from any tax refunds or lottery winnings due to the person who is a defendant in the action using the offset authority under Section 12419.5 of the Government Code, as delegated by the Controller, and the processes as established by the Franchise Tax Board for this purpose. That amount shall be forwarded to the board for deposit in the Contingent Fund of the Medical Board of California.

(e) If the person or entity that is the subject of an action brought pursuant to this section is not a resident of this state, a violation of this section shall, if applicable, be reported to the person’s or entity’s appropriate professional licensing authority.

(f) Nothing in this section shall prohibit the board from commencing a disciplinary action against a physician and surgeon pursuant to Section 2242.

(Amended by Stats. 2006, Ch. 350, Sec. 7. Effective January 1, 2007.)



2243

Upon referral by the National Health Services Corps to the Attorney General of the United States of any physician or surgeon who fails to provide service as a general practitioner or physician and surgeon as required pursuant to the grant agreement entered into between the physician and surgeon and the National Health Services Corps program (42 U.S.C. Sec. 254d), or the federal loan insurance program (42 U.S.C. Sec. 294), the board, upon notification by the Attorney General of the United States, shall review the facts and circumstances of the default and take appropriate disciplinary action where the board determines that the licensee has committed unprofessional conduct in violation of Section 2234.

(Added by renumbering Section 2430 by Stats. 1995, Ch. 708, Sec. 11.7. Effective January 1, 1996.)



2244

A physician and surgeon who collects biological specimens for clinical testing or examination shall secure or ensure that his or her employees, agents, or contractors secure those specimens in a locked container when those specimens are placed in a public location outside of the custodial control of the licensee, or his or her employees, agents, or contractors, pursuant to the requirements of Section 681.

Commencing July 1, 2000, the board may impose a fine against a licensee not to exceed the sum of one thousand dollars ($1,000) for a violation of this section.

This section shall not apply when the biological specimens have been received by mail in compliance with all applicable laws and regulations.

(Added by Stats. 1999, Ch. 922, Sec. 1. Effective January 1, 2000.)



2246

Any proposed decision or decision issued under this article that contains any finding of fact that the licensee engaged in any act of sexual exploitation, as described in paragraphs (3) to (5), inclusive, of subdivision (b) of Section 729, with a patient shall contain an order of revocation. The revocation shall not be stayed by the administrative law judge.

(Added by Stats. 2002, Ch. 1085, Sec. 22. Effective January 1, 2003.)



2247

(a)A licensee shall meet the requirements set forth in subdivision (f) of Section 1031 of the Government Code prior to performing either of the following:

(1) An evaluation of a peace officer applicant’s emotional and mental condition.

(2) An evaluation of a peace officer’s fitness for duty.

(b) This section shall become operative on January 1, 2005.

(Added by Stats. 2003, Ch. 777, Sec. 1. Effective January 1, 2004. Section operative January 1, 2005, by its own provisions.)



2248

This section shall be known as, and may be cited as, the Grant H. Kenyon Prostate Cancer Detection Act.

(a) If a physician and surgeon, during a physical examination, examines a patient’s prostate gland, the physician and surgeon shall provide information to the patient about the availability of appropriate diagnostic procedures, including, but not limited to, the prostate antigen (PSA) test, if any of the following conditions are present:

(1) The patient is over 50 years of age.

(2) The patient manifests clinical symptomatology.

(3) The patient is at an increased risk of prostate cancer.

(4) The provision of the information to the patient is medically necessary, in the opinion of the physician and surgeon.

(b) Violation of subdivision (a) constitutes unprofessional conduct and is not subject to Section 2314.

(c) This section shall not apply to a physician and surgeon working on a trauma case as defined in Section 1798.160 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 76, Sec. 1. Effective January 1, 2013.)



2248.5

(a) A standardized written summary in layman’s language and in a language understood by patients shall be approved by the State Department of Health Services. The department may approve the use of an existing publication from a recognized cancer authority as the written summary. Commencing on January 1, 2003, and every three years thereafter, the department shall review its approval of the use of an existing publication from a recognized cancer authority as the written summary to ensure that the approved written summary comprises timely, new, and revised information regarding prostate cancer treatment options as the department determines is necessary. The written summary shall be printed or made available by the Medical Board of California to physicians and surgeons, concerning the advantages, disadvantages, risks, and descriptions, of procedures with regard to medically viable and efficacious alternative methods of treatment of prostate cancer. Physicians and surgeons are urged to make the summary available to patients when appropriate.

(b) The board shall post this summary on its Web site for public use.

(c) If the State Department of Health Services updates this summary, the board shall make the updated summary available to its licensees and update its Web site to contain the updated summary.

(Added by Stats. 2002, Ch. 531, Sec. 1. Effective January 1, 2003.)



2249

(a) A physician and surgeon primarily responsible for providing a patient an annual gynecological examination shall provide that patient during the annual examination in layperson’s language and in a language understood by the patient a standardized summary containing a description of the symptoms and appropriate methods of diagnoses for gynecological cancers. This section does not preclude the use of existing publications or pamphlets developed by nationally recognized cancer organizations or by the State Department of Health Services pursuant to Section 138.4 of the Health and Safety Code.

(b) A physician and surgeon who violates this section may be cited and assessed an administrative fine. No citation shall be issued and no fine shall be assessed upon the first complaint against a physician and surgeon who violates this section. Upon the second and subsequent complaints against a physician and surgeon who violates this section, a citation may be issued and an administrative fine may be assessed.

(c) Notwithstanding any other provision of law, all fines collected pursuant to this section shall be credited to the Contingent Fund of the Medical Board of California to be used by the Office of Women’s Health within the State Department of Health Services for outreach services that provide information to women about gynecological cancers, but shall not be expended until they are appropriated by the Legislature in the Budget Act or another statute.

(d) Section 2314 shall not apply to this section.

(Amended by Stats. 2002, Ch. 664, Sec. 4. Effective January 1, 2003.)



2250

The willful failure to comply with the requirements of Article 6 (commencing with Section 14191) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code and the regulations promulgated thereunder, relating to informed consent for sterilization procedures, constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2251

The prescribing, dispensing, administering, or furnishing of liquid silicone for the purpose of injecting such substance into a human breast or mammary constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2252

The violation of Chapter 4 (commencing with Section 109250) of Part 4 of Division 104 of the Health and Safety Code, or any violation of an injunction or cease and desist order issued under those provisions, relating to the treatment of cancer, constitutes unprofessional conduct.

(Amended by Stats. 1996, Ch. 1023, Sec. 6. Effective September 29, 1996.)



2253

(a) Failure to comply with the Reproductive Privacy Act (Article 2.5 (commencing with Section 123460) of Chapter 2 of Part 2 of Division 106 of the Health and Safety Code) constitutes unprofessional conduct.

(b) (1) Except as provided in paragraph (2), a person is subject to Section 2052 if he or she performs an abortion, and at the time of so doing, does not have a valid, unrevoked, and unsuspended license to practice as a physician and surgeon.

(2) A person shall not be subject to Section 2052 if he or she performs an abortion by medication or aspiration techniques in the first trimester of pregnancy, and at the time of so doing, has a valid, unrevoked, and unsuspended license or certificate obtained in accordance with the Nursing Practice Act (Chapter 6 (commencing with Section 2700)) or the Physician Assistant Practice Act (Chapter 7.7 (commencing with Section 3500)), that authorizes him or her to perform the functions necessary for an abortion by medication or aspiration techniques.

(c) In order to perform an abortion by aspiration techniques pursuant to paragraph (2) of subdivision (b), a person shall comply with Section 2725.4 or 3502.4.

(Amended by Stats. 2013, Ch. 662, Sec. 1. Effective January 1, 2014.)



2254

The violation of Section 123440 of the Health and Safety Code, relating to research on aborted products of human conception, constitutes unprofessional conduct.

(Amended by Stats. 1996, Ch. 1023, Sec. 8. Effective September 29, 1996.)



2255

The violation of any provision of Chapter 2.3 (commencing with Section 1400) of Division 2 of the Health and Safety Code, relating to the unlawful referral of patients to extended care facilities, constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2256

Any intentional violation of Sections 5326.2 to 5326.8, inclusive, of the Welfare and Institutions Code, relating to the rights of involuntarily confined inpatients, constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2257

The violation of Section 109275 of the Health and Safety Code, relating to informed consent for the treatment of breast cancer, constitutes unprofessional conduct.

(Amended by Stats. 1996, Ch. 1023, Sec. 9. Effective September 29, 1996.)



2258

The violation of Section 1708.5 of the Health and Safety Code, relating to the use of laetrile or amygdalin with respect to cancer therapy, constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.9.)



2259

(a) A physician and surgeon shall give each patient a copy of the standardized written summary, as developed pursuant to subdivision (e), describing silicone implants used in cosmetic, plastic, reconstructive, or similar surgery, before the physician and surgeon performs the surgery. A physician and surgeon may substitute, in place of the standardized written summary for silicone implants, written information authorized for use by the federal Food and Drug Administration prepared by the manufacturer based upon the physician package insert. The furnishing of a copy of the standardized written summary or written information shall constitute compliance with the requirements of this section.

(b) Prior to performance of surgery, the physician and surgeon shall note on the patient’s chart that he or she has given the patient the standardized written summary or written information required by this section.

(c) The failure of a physician and surgeon to comply with this section constitutes unprofessional conduct. The provision of the standardized written summary or written information shall not alter, diminish, or modify existing duties of physicians and surgeons, including duties relating to informed consent. However, no physician and surgeon shall be liable as a distributor of a standardized written summary or written information alleged to contain erroneous or incomplete information.

(d) The facility where the surgery is performed shall not be responsible for enforcement of, or verification of, compliance with the requirements of this section.

(e) If the State Department of Health Services determines that the federal Food and Drug Administration has not authorized written information on silicone implants intended for the layperson, the state department shall develop a standardized written summary to inform the patient of the risks and possible side effects of silicone implants as used in cosmetic, plastic, reconstructive, or similar surgery. In developing these summaries, the state department shall do all of the following:

(1) Use only language that is simple and readily understood by a layperson.

(2) Include a disclaimer that the state in no way endorses any procedures, nor does the state claim to provide an exhaustive analysis of all the potential benefits or risks associated with any procedure.

(3) Provide only information approved by the federal Food and Drug Administration.

(f) The State Department of Health Services shall update the written summary described in subdivision (e) as determined necessary by the state department to protect the public health and safety.

(g) The Medical Board of California shall publish the standardized written summaries prepared pursuant to subdivision (e), and shall distribute copies of the summaries, upon request, to physicians and surgeons. The Medical Board of California shall make the summaries available for a fee not exceeding, in the aggregate, the actual costs to the State Department of Health Services and the Medical Board of California for developing, updating, publishing, and distributing the summaries. Physicians and surgeons performing surgical procedures described in subdivision (a) shall purchase the summaries from the Medical Board of California for distribution to their patients, as required in this section. Any person or entity may purchase the summaries if he, she, or it desires. The Medical Board of California shall fund the State Department of Health Services for the actual cost of developing and updating the summaries incurred by the State Department of Health Services, through an interagency agreement entered into between the Medical Board of California and the State Department of Health Services for that purpose.

The Medical Board of California and the State Department of Health Services may distribute the written information described in subdivision (a) if a manufacturer of silicone implants provides the board and state department with a sufficient number of copies of this information, as determined by the state department.

(h) Section 2314 shall not apply to this section.

(i) For purposes of this section, “silicone implant” means any implant containing silicone, including implants using a silicone gel or silicone shell. This definition includes implants using a saline solution with a silicone shell.

(j) A physician and surgeon shall not be responsible for complying with this section until the written summaries are published pursuant to subdivision (g).

(Added by Stats. 1992, Ch. 1140, Sec. 1. Effective January 1, 1993.)



2259.5

(a) A physician and surgeon shall give each patient a copy of the standardized written summary, as developed pursuant to subdivision (e), describing collagen injections used in cosmetic, plastic, reconstructive, or similar surgery, before the physician and surgeon performs the surgery. A physician and surgeon may substitute, in place of the standardized written summary for collagen injections, written information authorized for use by the federal Food and Drug Administration prepared by the manufacturer based upon the physician package insert. The furnishing of a copy of the standardized written summary or written information shall constitute compliance with the requirements of this section.

(b) Prior to the performance of surgery, the physician and surgeon shall note on the patient’s chart that he or she has given the patient the standardized written summary or written information required by this section.

(c) The failure of a physician and surgeon to comply with this section constitutes unprofessional conduct. The provision of the standardized written summary or written information shall not alter, diminish, or modify existing duties relating to informed consent. However, no physician and surgeon shall be liable as a distributor of a standardized written summary or written information alleged to contain erroneous or incomplete information.

(d) The facility where the surgery is performed shall not be responsible for enforcement of, or verification of, compliance with the requirements of this section.

(e) If the State Department of Health Services determines that the federal Food and Drug Administration has not authorized written information intended for the layperson on collagen injections used in cosmetic, plastic, reconstructive, or similar surgery, the state department shall develop a standardized written summary to inform the patient of the risks and possible side effects of collagen injections as used in cosmetic, plastic, reconstructive, or similar surgery. In developing this summary, the state department shall do all of the following:

(1) Use only language that is simple and readily understood by a layperson.

(2) Include a disclaimer that the state in no way endorses any procedure, nor does the state claim to provide an exhaustive analysis of all the potential benefits or risks associated with any procedure.

(3) Identify the type of animal used to produce the collagen and identify the situations where the federal Food and Drug Administration has given its approval for the procedure.

(4) Provide only information approved by the federal Food and Drug Administration.

(f) The State Department of Health Services shall update the written summary described in subdivision (e) as determined necessary by the state department to protect the public health and safety.

(g) The Medical Board of California shall publish the standardized written summary prepared pursuant to subdivision (e) and shall distribute copies of the summary, upon request, to physicians and surgeons. The Medical Board of California shall make the summary available for a fee not exceeding, in the aggregate, the actual costs to the State Department of Health Services and the Medical Board of California for developing, updating, publishing, and distributing the summary. A physician and surgeon performing surgical procedures described in subdivision (a) shall purchase the summary from the Medical Board of California for distribution to his or her patients, as required in this section. Any person or entity may purchase the summary if he, she, or it desires. The Medical Board of California shall fund the State Department of Health Services for the actual cost of developing and updating the summary incurred by the State Department of Health Services, through an interagency agreement entered into between the Medical Board of California and the State Department of Health Services.

The Medical Board of California and the State Department of Health Services may distribute the written information described in subdivision (a) if a manufacturer of collagen provides the board and state department with a sufficient number of copies of this information, as determined by the state department.

(h) Section 2314 shall not apply to this section.

(i) For purposes of this section, “collagen” includes, but is not limited to, any substance derived from animal protein, or combined with animal protein, that is implanted into the body for purposes of cosmetic, plastic, reconstructive, or similar surgery. However, “collagen” does not include absorbable gelatin medical devices intended for application to bleeding surfaces as a hemostatic or any other medical device used for purposes other than beautifying, promoting attractiveness, or altering the appearance of any part of the human body.

(j) A physician and surgeon shall not be responsible for complying with this section until the written summary is published pursuant to subdivision (g).

(Added by Stats. 1992, Ch. 1140, Sec. 2. Effective January 1, 1993.)



2259.7

The Medical Board of California shall adopt extraction and postoperative care standards in regard to body liposuction procedures performed by a physician and surgeon outside of a general acute care hospital, as defined in Section 1250 of the Health and Safety Code. In adopting those regulations, the Medical Board of California shall take into account the most current clinical and scientific information available. A violation of those extraction and postoperative care standards constitutes unprofessional conduct.

(Added by Stats. 1999, Ch. 631, Sec. 4. Effective January 1, 2000.)



2259.8

(a) Notwithstanding any other provision of law, an elective cosmetic surgery procedure may not be performed on a patient unless the patient has received, within 30 days prior to the elective cosmetic surgery procedure, and confirmed as up-to-date on the day of the procedure, an appropriate physical examination by, and written clearance for the procedure from, any of the following:

(1) The physician and surgeon who will be performing the surgery.

(2) Another licensed physician and surgeon.

(3) A certified nurse practitioner, in accordance with a certified nurse practitioner’s scope of practice, unless limited by protocols or a delegation agreement.

(4) A licensed physician assistant, in accordance with a licensed physician assistant’s scope of practice, unless limited by protocols or a delegation agreement.

(b) The physical examination described in subdivision (a) shall include the taking of an appropriate medical history.

(c) An appropriate medical history and physical examination done on the day of the procedure shall be presumed to be in compliance with subdivisions (a) and (b).

(d) “Elective cosmetic surgery” means an elective surgery that is performed to alter or reshape normal structures of the body in order to improve the patient’s appearance, including, but not limited to, liposuction and elective facial cosmetic surgery.

(e) Section 2314 shall not apply to this section.

(Added by Stats. 2009, Ch. 509, Sec. 3. Effective January 1, 2010.)



2260

(a) A physician and surgeon who removes sperm or ova from a patient shall, before the sperm or ova are used for a purpose other than reimplantation in the same patient or implantation in the spouse of the patient, obtain the written consent of the patient as provided in subdivision (b).

(b) The consent required by subdivision (a) shall conform to all of the following requirements:

(1) The consent shall be in writing and shall contain the following statement: I (name of donor) do hereby donate (type and number, if applicable, of sperm or ova), to (name of clinic or other donee) for (specify purpose).

(2) The consent shall contain a statement by the donor that specifies the disposition of any unused donated material.

(3) The consent shall be signed by the patient and by the physician and surgeon who removes the sperm or ova.

(4) The physician and surgeon shall retain the original consent in the medical record of the patient and give a copy of the consent to the patient.

(5) The consent shall contain a notification to the patient that the written consent is an important document that should be retained with other vital records.

(6) If the procedure to remove the sperm or ova is performed in a hospital, the physician and surgeon shall provide a copy of the consent to the hospital.

(c) Nothing in this section shall affect the obligation of a physician and surgeon under current law to obtain the informed consent of a patient before performing a medical procedure on the patient that may significantly affect the patient’s reproductive health or ability to conceive, or both.

(d) A violation of this section constitutes unprofessional conduct. Section 2314 shall not apply to this section.

(e) A physician and surgeon who fails, for the second time, to obtain any consent required in subdivision (a) or (b) before transferring sperm or ova from a provider of sperm or ova to a recipient, shall be assessed a civil penalty in an amount not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) plus court costs, as determined by the court, which penalty and costs shall be paid to the individual whose required consent was not obtained. A separate penalty shall be assessed for each individual from whom the consent was not obtained. The penalties in this section shall be available in addition to any other remedies that may be available under other provisions of law.

(Amended by Stats. 2004, Ch. 183, Sec. 4. Effective January 1, 2005.)



2260.5

A violation of Section 24185 of the Health and Safety Code, relating to human cloning, constitutes unprofessional conduct.

(Amended by Stats. 2002, Ch. 821, Sec. 1. Effective January 1, 2003.)



2261

Knowingly making or signing any certificate or other document directly or indirectly related to the practice of medicine or podiatry which falsely represents the existence or nonexistence of a state of facts, constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2262

Altering or modifying the medical record of any person, with fraudulent intent, or creating any false medical record, with fraudulent intent, constitutes unprofessional conduct.

In addition to any other disciplinary action, the Division of Medical Quality or the California Board of Podiatric Medicine may impose a civil penalty of five hundred dollars ($500) for a violation of this section.

(Amended by Stats. 1986, Ch. 655, Sec. 4.)



2263

The willful, unauthorized violation of professional confidence constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2264

The employing, directly or indirectly, the aiding, or the abetting of any unlicensed person or any suspended, revoked, or unlicensed practitioner to engage in the practice of medicine or any other mode of treating the sick or afflicted which requires a license to practice constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2266

The failure of a physician and surgeon to maintain adequate and accurate records relating to the provision of services to their patients constitutes unprofessional conduct.

(Added by Stats. 1996, Ch. 13, Sec. 3. Effective February 21, 1996.)



2271

Any advertising in violation of Section 17500, relating to false or misleading advertising, constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2272

Any advertising of the practice of medicine in which the licensee fails to use his or her own name or approved fictitious name constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2273

(a) Except as otherwise allowed by law, the employment of runners, cappers, steerers, or other persons to procure patients constitutes unprofessional conduct.

(b) A licensee shall have his or her license revoked for a period of 10 years upon a second conviction for violating any of the following provisions or upon being convicted of more than one count of violating any of the following provisions in a single case: Section 650 of this code, Section 750 or 1871.4 of the Insurance Code, or Section 549 or 550 of the Penal Code. After the expiration of this 10-year period, an application for license reinstatement may be made pursuant to Section 2307.

(Amended by Stats. 2000, Ch. 867, Sec. 8. Effective January 1, 2001.)



2274

(a) The use by any licensee of any certificate, of any letter, letters, word, words, term, or terms either as a prefix, affix, or suffix indicating that he or she is entitled to engage in a medical practice for which he or she is not licensed constitutes unprofessional conduct.

(b) Nothing in this section shall be construed to prohibit a physician and surgeon from using the designations specified in this section if he or she has been issued a retired license under Section 2439.

(Amended by Stats. 2004, Ch. 695, Sec. 10. Effective January 1, 2005.)



2275

Any person who held a physician’s and surgeon’s certificate under the jurisdiction of the Osteopathic Medical Board of California and a degree of doctor of medicine issued by a medical school located in the state at any time prior to September 30, 1962, and approved by either the Osteopathic Medical Board of California or the Medical Board of California at the time such degree was issued, who applied in writing to the Medical Board of California for permission to utilize his or her degree of doctor of medicine, shall be authorized to use the term or suffix “M.D.” and the use shall not constitute unprofessional conduct, so long as the person advised both boards, in writing, that he or she has elected to use the term or suffix “M.D.” and further has elected not to use the term or suffix “D.O.” In the event of such election, the use of the term or suffix “D.O.” constitutes unprofessional conduct within the meaning of this chapter.

(Amended by Stats. 1991, Ch. 359, Sec. 11.7.)



2276

Unless the holder of any certificate provided for in this chapter has been granted the degree of doctor of osteopathy after the completion of a full course of study as prescribed by an approved osteopathic medical school in accordance with the provisions of this chapter, the use of the term or suffix “D.O.” constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2277

Unless the holder of any certificate provided for in this chapter has been granted the degree of doctor of podiatric medicine after the completion of a full course of study as prescribed by a school or college of podiatric medicine in accordance with the provisions of this chapter, the use of the term or suffix “D.P.M.” constitutes unprofessional conduct.

(Amended by Stats. 1999, Ch. 655, Sec. 25. Effective January 1, 2000.)



2278

Unless a person authorized under this chapter to use the title “doctor” or the letters or prefix “Dr.” holds a physician’s and surgeon’s certificate, the use of such title, letters, or prefix without further indicating the type of certificate held, constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2280

No licensee shall practice medicine while under the influence of any narcotic drug or alcohol to such an extent as to impair his or her ability to conduct the practice of medicine with safety to the public and his or her patients. Violation of this section constitutes unprofessional conduct and is a misdemeanor.

(Added by Stats. 1993, Ch. 1267, Sec. 28. Effective January 1, 1994.)



2281

A physician and surgeon or a student undertaking a course of professional instruction or a clinical training program, may not perform a pelvic examination on an anesthetized or unconscious female patient unless the patient gave informed consent to the pelvic examination, or the performance of a pelvic examination is within the scope of care for the surgical procedure or diagnostic examination to be performed on the patient or, in the case of an unconscious patient, the pelvic examination is required for diagnostic purposes.

(Added by Stats. 2003, Ch. 644, Sec. 2. Effective January 1, 2004.)



2282

The regular practice of medicine in a licensed general or specialized hospital having five or more physicians and surgeons on the medical staff, which does not have rules established by the board of directors thereof to govern the operation of the hospital, which rules include, among other provisions, all the following, constitutes unprofessional conduct:

(a) Provision for the organization of physicians and surgeons licensed to practice in this state who are permitted to practice in the hospital into a formal medical staff with appropriate officers and bylaws and with staff appointments on an annual or biennial basis.

(b) Provision that membership on the medical staff shall be restricted to physicians and surgeons and other licensed practitioners competent in their respective fields and worthy in professional ethics. In this respect the division of profits from professional fees in any manner shall be prohibited and any such division shall be cause for exclusion from the staff.

(c) Provision that the medical staff shall be self-governing with respect to the professional work performed in the hospital; that the medical staff shall meet periodically and review and analyze at regular intervals their clinical experience; and the medical records of patients shall be the basis for such review and analysis.

(d) Provision that adequate and accurate medical records be prepared and maintained for all patients.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2282.5

(a) The medical staff’s right of self-governance shall include, but not be limited to, all of the following:

(1) Establishing, in medical staff bylaws, rules, or regulations, criteria and standards, consistent with Article 11 (commencing with Section 800) of Chapter 1 of Division 2, for medical staff membership and privileges, and enforcing those criteria and standards.

(2) Establishing, in medical staff bylaws, rules, or regulations, clinical criteria and standards to oversee and manage quality assurance, utilization review, and other medical staff activities including, but not limited to, periodic meetings of the medical staff and its committees and departments and review and analysis of patient medical records.

(3) Selecting and removing medical staff officers.

(4) Assessing medical staff dues and utilizing the medical staff dues as appropriate for the purposes of the medical staff.

(5) The ability to retain and be represented by independent legal counsel at the expense of the medical staff.

(6) Initiating, developing, and adopting medical staff bylaws, rules, and regulations, and amendments thereto, subject to the approval of the hospital governing board, which approval shall not be unreasonably withheld.

(b) The medical staff bylaws shall not interfere with the independent rights of the medical staff to do any of the following, but shall set forth the procedures for:

(1) Selecting and removing medical staff officers.

(2) Assessing medical staff dues and utilizing the medical staff dues as appropriate for the purposes of the medical staff.

(3) The ability to retain and be represented by independent legal counsel at the expense of the medical staff.

(c) With respect to any dispute arising under this section, the medical staff and the hospital governing board shall meet and confer in good faith to resolve the dispute. Whenever any person or entity has engaged in or is about to engage in any acts or practices that hinder, restrict, or otherwise obstruct the ability of the medical staff to exercise its rights, obligations, or responsibilities under this section, the superior court of any county, on application of the medical staff, and after determining that reasonable efforts, including reasonable administrative remedies provided in the medical staff bylaws, rules, or regulations, have failed to resolve the dispute, may issue an injunction, writ of mandate, or other appropriate order. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2004, Ch. 699, Sec. 2. Effective January 1, 2005. See similar section added by Stats. 2004, Ch. 848.)



2282.5-1

(a) The medical staff’s right of self-governance shall include, but not be limited to, all of the following:

(1) Establishing, in medical staff bylaws, rules, or regulations, criteria and standards, consistent with Article 11 (commencing with Section 800) of Chapter 1 of Division 2, for medical staff membership and privileges, and enforcing those criteria and standards.

(2) Establishing, in medical staff bylaws, rules, or regulations, clinical criteria and standards to oversee and manage quality assurance, utilization review, and other medical staff activities including, but not limited to, periodic meetings of the medical staff and its committees and departments and review and analysis of patient medical records.

(3) Selecting and removing medical staff officers.

(4) Assessing medical staff dues and utilizing the medical staff dues as appropriate for the purposes of the medical staff.

(5) The ability to retain and be represented by independent legal counsel at the expense of the medical staff, provided that medical staff at the University of California have the right to retain and be represented by independent legal counsel at the expense of the medical staff upon approval by the Regents of the University of California or their designee in accordance with the bylaws of the Regents, which approval shall not be unreasonably denied.

(6) Initiating, developing, and adopting medical staff bylaws, rules, and regulations, and amendments thereto, subject to the approval of the hospital governing board, which approval shall not be unreasonably withheld.

(b) The medical staff bylaws shall not interfere with the independent rights of the medical staff to do any of the following, but shall set forth the procedures for:

(1) Selecting and removing medical staff officers.

(2) Assessing medical staff dues and utilizing the medical staff dues as appropriate for the purposes of the medical staff.

(3) The ability to retain and be represented by independent legal counsel at the expense of the medical staff.

(c) With respect to any dispute arising under this section, the medical staff and the hospital governing board shall meet and confer in good faith to resolve the dispute. Whenever any person or entity has engaged in or is about to engage in any acts or practices that hinder, restrict, or otherwise obstruct the ability of the medical staff to exercise its rights, obligations, or responsibilities under this section, the superior court of any county, on application of the medical staff, and after determining that reasonable efforts, including reasonable administrative remedies provided in the medical staff bylaws, rules, or regulations, have failed to resolve the dispute, may issue an injunction, writ of mandate, or other appropriate order. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2004, Ch. 848, Sec. 2. Effective January 1, 2005.)



2283

The regular practice of medicine in a licensed general or specialized hospital having less than five physicians and surgeons on the medical staff, which does not have rules established by the board of directors thereof to govern the operation of the hospital, which rules include, among other provisions, all of the following, constitutes unprofessional conduct:

(a) Provision that membership on the medical staff shall be restricted to physicians and surgeons and other licensed practitioners competent in their respective fields and worthy in professional ethics. In this respect the division of profits for professional fees in any manner shall be prohibited and any such division shall be cause for exclusion from the staff.

(b) Provision that adequate and accurate medical records be prepared and maintained for all patients.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2284

(a) A licensed physician and surgeon or a licensed podiatrist, or a group of physicians and surgeons or podiatrists, or a medical or podiatry corporation shall not share in any fee charged by an acupuncturist or receive any consideration from or on behalf of such acupuncturist for any referral or diagnosis.

(b) A licensed physician and surgeon or podiatrist shall not employ more than one acupuncturist.

(c) A group of physicians and surgeons or podiatrists, or a medical or podiatry corporation, shall not employ more than one acupuncturist for every 20 practitioners in such group or corporation.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2285

The use of any fictitious, false, or assumed name, or any name other than his or her own by a licensee either alone, in conjunction with a partnership or group, or as the name of a professional corporation, in any public communication, advertisement, sign, or announcement of his or her practice without a fictitious-name permit obtained pursuant to Section 2415 constitutes unprofessional conduct. This section shall not apply to the following:

(a) Licensees who are employed by a partnership, a group, or a professional corporation that holds a fictitious name permit.

(b) Licensees who contract with, are employed by, or are on the staff of, any clinic licensed by the State Department of Health Services under Chapter 1 (commencing with Section 1200) of Division 2 of the Health and Safety Code.

(c) An outpatient surgery setting granted a certificate of accreditation from an accreditation agency approved by the medical board.

(d) Any medical school approved by the division or a faculty practice plan connected with the medical school.

(Amended by Stats. 2003, Ch. 607, Sec. 6. Effective January 1, 2004.)



2286

It shall constitute unprofessional conduct for any licensee to violate, to attempt to violate, directly or indirectly, to assist in or abet the violation of, or to conspire to violate any provision or term of Article 18 (commencing with Section 2400), of the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), or of any rules and regulations duly adopted under those laws.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2287

The purchase, sale, or barter, or offering to purchase, sell, or barter any medical or podiatric degree, or any degree, diploma, certificate, affidavit, transcript, or other evidence made or purporting to be made, pursuant to any laws regulating the licensure of persons under this chapter, or any preceding medical practice act or for use in connection with the granting of any certificates or diplomas or the purchase, procurement, or altering in any material regard, with fraudulent intent, a diploma, certificate, affidavit, transcript, or other evidence required for issuing any certificate or diploma that has been purchased, fraudulently issued, counterfeited, or materially altered constitutes unprofessional conduct. The attempt to or conspiring to violate this section also constitutes unprofessional conduct.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2288

The impersonation of any applicant or acting as proxy for any applicant in any examination required under this chapter for a certificate constitutes unprofessional conduct.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2289

The impersonation of another licensed practitioner or permitting or allowing another person to use his or her certificate to engage in the practice of medicine or podiatric medicine constitutes unprofessional conduct.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2290

The provisions of Article 4 (commencing with Section 580) of Chapter 1, relating to frauds of medical records, degrees, diplomas, certificates, and transcripts are not affected by the provisions of this article and, so far as any act is a crime within their scope, such provisions control over the provisions of this article.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2290.5

(a) For purposes of this division, the following definitions shall apply:

(1) “Asynchronous store and forward” means the transmission of a patient’s medical information from an originating site to the health care provider at a distant site without the presence of the patient.

(2) “Distant site” means a site where a health care provider who provides health care services is located while providing these services via a telecommunications system.

(3) “Health care provider” means a person who is licensed under this division.

(4) “Originating site” means a site where a patient is located at the time health care services are provided via a telecommunications system or where the asynchronous store and forward service originates.

(5) “Synchronous interaction” means a real-time interaction between a patient and a health care provider located at a distant site.

(6) “Telehealth” means the mode of delivering health care services and public health via information and communication technologies to facilitate the diagnosis, consultation, treatment, education, care management, and self-management of a patient’s health care while the patient is at the originating site and the health care provider is at a distant site. Telehealth facilitates patient self-management and caregiver support for patients and includes synchronous interactions and asynchronous store and forward transfers.

(b) Prior to the delivery of health care via telehealth, the health care provider initiating the use of telehealth shall inform the patient about the use of telehealth and obtain verbal or written consent from the patient for the use of telehealth as an acceptable mode of delivering health care services and public health. The consent shall be documented.

(c) Nothing in this section shall preclude a patient from receiving in-person health care delivery services during a specified course of health care and treatment after agreeing to receive services via telehealth.

(d) The failure of a health care provider to comply with this section shall constitute unprofessional conduct. Section 2314 shall not apply to this section.

(e) This section shall not be construed to alter the scope of practice of any health care provider or authorize the delivery of health care services in a setting, or in a manner, not otherwise authorized by law.

(f) All laws regarding the confidentiality of health care information and a patient’s rights to his or her medical information shall apply to telehealth interactions.

(g) This section shall not apply to a patient under the jurisdiction of the Department of Corrections and Rehabilitation or any other correctional facility.

(h) (1) Notwithstanding any other provision of law and for purposes of this section, the governing body of the hospital whose patients are receiving the telehealth services may grant privileges to, and verify and approve credentials for, providers of telehealth services based on its medical staff recommendations that rely on information provided by the distant-site hospital or telehealth entity, as described in Sections 482.12, 482.22, and 485.616 of Title 42 of the Code of Federal Regulations.

(2) By enacting this subdivision, it is the intent of the Legislature to authorize a hospital to grant privileges to, and verify and approve credentials for, providers of telehealth services as described in paragraph (1).

(3) For the purposes of this subdivision, “telehealth” shall include “telemedicine” as the term is referenced in Sections 482.12, 482.22, and 485.616 of Title 42 of the Code of Federal Regulations.

(Amended by Stats. 2014, Ch. 404, Sec. 1. Effective September 18, 2014.)



2291

It is unprofessional conduct for any licensee not a member or authorized official of the board, or of the California Board of Podiatric Medicine in the case of a doctor of podiatric medicine, to sign or issue or cause to be signed or issued any certificate authorized by this chapter.

(Amended by Stats. 1986, Ch. 655, Sec. 5.)



2292

(a) A licensee may be ordered to undergo a professional competency examination if, after investigation and review by a medical expert designated by the division or the Board of Podiatric Medicine, as applicable, there is reasonable cause to believe that the licensee is unable to practice medicine with reasonable skill and safety to patients. Reasonable cause shall be demonstrated by one or more of the following: (1) a single incident of gross negligence; (2) a pattern of inappropriate prescribing; (3) an act of incompetence or negligence causing death or serious bodily injury; or (4) a pattern of substandard care.

(b) The results of a competency examination shall be admissible as direct evidence and may be considered relevant in any subsequent disciplinary or interim proceeding against the licensee taking it, and, assuming it is determined to be relevant, shall be considered together with other relevant evidence in making a final determination.

(c) Upon referral from the division, the matter shall be drafted and presented by the Senior Assistant Attorney General of the Health Quality Enforcement Section or his or her designee by way of a written petition detailing the reasonable cause. The petition shall contain all conclusions and facts upon which the presumption of reasonable cause is based. A copy of the petition shall be served on the physician who shall have the opportunity to file written opposition to the petition within 30 days after service. Service of the petition and any orders shall be in accordance with the methods of service authorized by subdivision (c) of Section 11505 of the Government Code.

(d) A panel of the division shall review the petition and any opposition paper from the physician, or the panel of the division, or an administrative law judge to whom the petition is assigned by the division, may hold a hearing in accordance with the provisions of the Administrative Procedure Act to determine if reasonable cause exists, as specified in subdivision (a). The physician shall have the right to be represented at that hearing by the person of his or her choice. If the panel of the division or administrative law judge is satisfied that reasonable cause exists as to the circumstances specified in subdivision (a), the division or panel shall issue an order compelling the physician to undergo an examination of professional competency as measured by community standards. For purposes of this section, “community standards” means the statewide standards of the community of licensees. Failure to comply with the order duly served on the physician shall constitute unprofessional conduct for purposes of disciplinary proceedings.

(Amended by Stats. 1993, Ch. 1267, Sec. 29. Effective January 1, 1994.)



2293

(a) The professional competency examination shall be in the form of an oral clinical examination to be administered by three physician examiners selected by the division or its designee, who shall test for medical knowledge specific to the physician’s specialty or specific suspected deficiency. The examination shall be audio recorded.

(b) A failing grade from two of the examiners shall constitute a failure of an examination. In the event of a failure, the board shall supply a true and correct copy of the audio recording of the examination to the unsuccessful examinee.

(c) Within 45 days following receipt of the audio recording of the examination, a physician who fails the examination may request a hearing before the administrative law judge as designated in Section 11371 of the Government Code to determine whether he or she is entitled to take a second examination.

(d) If the physician timely requests a hearing concerning the right to reexamination under subdivision (c), the hearing shall be held in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code). Upon a finding that the examination or procedure is unfair or that one or more of the examiners manifest bias toward the examinee, a reexamination shall be ordered.

(e) If the examinee fails the examination and is not afforded the right to reexamination, the division may take action pursuant to Section 2230 by directing that an accusation be filed charging the examinee with incompetency under subdivision (d) of Section 2234. The modes of discipline are set forth in Sections 2227 and 2228.

(f) Findings and conclusions reported by the examiners may be received in the administrative hearing on the accusation. The passing of the examination shall constitute prima facie evidence of present competence in the area of coverage of the examination.

(g) Competency examinations shall be conducted under a uniform examination system, and for that purpose the division may make arrangements with organizations furnishing examination material as deemed desirable.

(Amended by Stats. 2009, Ch. 88, Sec. 1. Effective January 1, 2010.)



2294

(a) If the division proceeds pursuant to the provisions of Sections 2292 and 2293 and the physician passes the professional competency examination administered, the division shall be precluded from filing an accusation of incompetency based solely on the circumstances giving rise to the reasonable cause for the examination.

(b) If the division determines there is insufficient cause to file an accusation based on the examination results, then all agency records of the proceedings, including the petition and order for the examination, investigative reports, if any, reports of staff or outside medical consultants, and the reports of the examiners, shall be kept confidential and shall not be subject to discovery or subpoena.

(c) If no further proceedings are conducted to determine the physician’s fitness to practice during a period of five years from the date of the petition under Section 2292, then the agency shall purge and destroy all records pertaining to the proceedings.

(Amended by Stats. 1985, Ch. 1070, Sec. 2.)



2305

The revocation, suspension, or other discipline, restriction, or limitation imposed by another state upon a license or certificate to practice medicine issued by that state, or the revocation, suspension, or restriction of the authority to practice medicine by any agency of the federal government, that would have been grounds for discipline in California of a licensee under this chapter, shall constitute grounds for disciplinary action for unprofessional conduct against the licensee in this state.

(Amended by Stats. 1995, Ch. 708, Sec. 9. Effective January 1, 1996.)



2306

If a licensee’s right to practice medicine is suspended, he or she shall not engage in the practice of medicine during the term of such suspension. Upon the expiration of the term of suspension, the certificate shall be reinstated by the Division of Medical Quality, unless the licensee during the term of suspension is found to have engaged in the practice of medicine in this state. In that event, the division shall revoke the licensee’s certificate to engage in the practice of medicine.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2307

(a) A person whose certificate has been surrendered while under investigation or while charges are pending or whose certificate has been revoked or suspended or placed on probation, may petition the board for reinstatement or modification of penalty, including modification or termination of probation.

(b) The person may file the petition after a period of not less than the following minimum periods have elapsed from the effective date of the surrender of the certificate or the decision ordering that disciplinary action:

(1) At least three years for reinstatement of a license surrendered or revoked for unprofessional conduct, except that the board may, for good cause shown, specify in a revocation order that a petition for reinstatement may be filed after two years.

(2) At least two years for early termination of probation of three years or more.

(3) At least one year for modification of a condition, or reinstatement of a license surrendered or revoked for mental or physical illness, or termination of probation of less than three years.

(c) The petition shall state any facts as may be required by the board. The petition shall be accompanied by at least two verified recommendations from physicians and surgeons licensed in any state who have personal knowledge of the activities of the petitioner since the disciplinary penalty was imposed.

(d) The petition may be heard by a panel of the board. The board may assign the petition to an administrative law judge designated in Section 11371 of the Government Code. After a hearing on the petition, the administrative law judge shall provide a proposed decision to the board or the California Board of Podiatric Medicine, as applicable, which shall be acted upon in accordance with Section 2335.

(e) The panel of the board or the administrative law judge hearing the petition may consider all activities of the petitioner since the disciplinary action was taken, the offense for which the petitioner was disciplined, the petitioner’s activities during the time the certificate was in good standing, and the petitioner’s rehabilitative efforts, general reputation for truth, and professional ability. The hearing may be continued from time to time as the administrative law judge designated in Section 11371 of the Government Code finds necessary.

(f) The administrative law judge designated in Section 11371 of the Government Code reinstating a certificate or modifying a penalty may recommend the imposition of any terms and conditions deemed necessary.

(g) No petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole. No petition shall be considered while there is an accusation or petition to revoke probation pending against the person. The board may deny without a hearing or argument any petition filed pursuant to this section within a period of two years from the effective date of the prior decision following a hearing under this section.

(h) This section is applicable to and may be carried out with regard to licensees of the California Board of Podiatric Medicine. In lieu of two verified recommendations from physicians and surgeons, the petition shall be accompanied by at least two verified recommendations from doctors of podiatric medicine licensed in any state who have personal knowledge of the activities of the petitioner since the date the disciplinary penalty was imposed.

(i) Nothing in this section shall be deemed to alter Sections 822 and 823.

(Amended by Stats. 2009, Ch. 308, Sec. 24. Effective January 1, 2010.)



2310

(a) If a physician and surgeon possesses a license or is otherwise authorized to practice medicine (1) in any state other than California or (2) by any agency of the federal government and that license or authority is suspended or revoked outright and is reported to the National Practitioners Data Bank, the physician and surgeon’s certificate shall be suspended automatically for the duration of the suspension or revocation, unless terminated or rescinded as provided in subdivision (c). The division shall notify the physician and surgeon of the license suspension and of his or her right to have the issue of penalty heard as provided in this section.

(b) Upon its own motion or for good cause shown, the division may decline to impose or may set aside the suspension when it appears to be in the interest of justice to do so, with due regard to maintaining the integrity of and confidence in the medical profession.

(c) The issue of penalty shall be heard by an administrative law judge from the Medical Quality Panel sitting alone or with a panel of the division, in the discretion of the division. A physician and surgeon may request a hearing on the penalty and that hearing shall be held within 90 days from the date of the request. If the order suspending or revoking the physician and surgeon’s license or authority to practice medicine is overturned on appeal, any discipline ordered pursuant to this section shall automatically cease. Upon the showing to the administrative law judge or panel by the physician and surgeon that the out-of-state action is not a basis for discipline in California, the suspension shall be rescinded.

If an accusation for permanent discipline is not filed within 90 days of the suspension imposed pursuant to this section, the suspension shall automatically terminate.

(d) The record of the proceedings that resulted in the suspension or revocation of the physician and surgeon’s license or authority to practice medicine, including a transcript of the testimony therein, may be received in evidence.

(e) This section shall not apply to a physician and surgeon who maintains his or her primary practice in California, as evidenced by having maintained a practice in this state for not less than one year immediately preceding the date of suspension or revocation. Nothing in this section shall preclude a physician’s and surgeon’s license from being suspended pursuant to any other provision of law.

(f) This section shall not apply to a physician and surgeon whose license has been surrendered whose only discipline is a medical staff disciplinary action at a federal hospital not for medical disciplinary cause or reason as that term is defined in Section 805, or whose revocation or suspension has been stayed, even if the physician and surgeon remains subject to terms of probation or other discipline.

(g) This section shall not apply to a suspension or revocation imposed by a state that is based solely on the prior discipline of the physician and surgeon by another state.

(h) The other provisions of this article setting forth a procedure for the suspension or revocation of a physician and surgeon’s certificate shall not apply to summary suspensions issued pursuant to this section. If a summary suspension has been issued pursuant to this section, the physician or surgeon may request that the hearing on the penalty conducted pursuant to subdivision (c) be held at the same time as a hearing on the accusation.

(Added by Stats. 1997, Ch. 514, Sec. 1. Effective January 1, 1998.)



2311

Whenever any person has engaged in or is about to engage in any acts or practices that constitute or will constitute an offense against this chapter, the superior court of any county, on application of the board or of 10 or more persons licensed as physicians and surgeons or as podiatrists in this state, may issue an injunction or other appropriate order restraining the conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 678, Sec. 21. Effective January 1, 2008.)



2312

The Division of Medical Quality shall seek to obtain an injunction against any physician and surgeon within its jurisdiction if the division has reasonable cause to believe that allowing such person to continue to engage in the practice of medicine would endanger the public health, safety, or welfare.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2313

The board shall report annually to the Legislature, no later than October 1 of each year, the following information:

(a) The total number of temporary restraining orders or interim suspension orders sought by the board to enjoin licensees pursuant to Sections 125.7, 125.8, and 2311, the circumstances in each case that prompted the board to seek that injunctive relief, and whether a restraining order or interim suspension order was actually issued.

(b) The total number and types of actions for unprofessional conduct taken by the board against licensees, the number and types of actions taken against licensees for unprofessional conduct related to prescribing drugs, narcotics, or other controlled substances, including those related to the undertreatment or undermedication of pain.

(c) Information relative to the performance of the board, including the following: number of consumer calls received; number of consumer calls or letters designated as discipline-related complaints; number of complaint forms received; number of Section 805 and Section 805.01 reports by type; number of Section 801.01 and Section 803 reports; coroner reports received; number of convictions reported to the board; number of criminal filings reported to the division; number of complaints and referrals closed, referred out, or resolved without discipline, respectively, prior to accusation; number of accusations filed and final disposition of accusations through the board and court review, respectively; final physician discipline by category; number of citations issued with fines and without fines, and number of public reprimands issued; number of cases in process more than six months from receipt by the board of information concerning the relevant acts to the filing of an accusation; average and median time in processing complaints from original receipt of complaint by the board for all cases at each stage of discipline and court review, respectively; number of persons in diversion, and number successfully completing diversion programs and failing to do so, respectively; probation violation reports and probation revocation filings and dispositions; number of petitions for reinstatement and their dispositions; and caseloads of investigators for original cases and for probation cases, respectively.

“Action,” for purposes of this section, includes proceedings brought by, or on behalf of, the board against licensees for unprofessional conduct that have not been finally adjudicated, as well as disciplinary actions taken against licensees.

(d) The total number of reports received pursuant to Sections 805 and 805.01 by the type of peer review body reporting and, where applicable, the type of health care facility involved and the total number and type of administrative or disciplinary actions taken by the board with respect to the reports.

(e) The number of malpractice settlements in excess of thirty thousand dollars ($30,000) reported pursuant to Section 801.01. This information shall be grouped by specialty practice and shall include the total number of physicians and surgeons practicing in each specialty. For the purpose of this subdivision, “specialty” includes all specialties and subspecialties considered in determining the risk categories described in Section 803.1.

(Amended by Stats. 2012, Ch. 162, Sec. 1. Effective January 1, 2013.)



2314

(a) Unless it is otherwise expressly provided, any person, whether licensed under this chapter or not, who violates any provision of this article is guilty of a misdemeanor.

(b) A person, whether licensed under this chapter or not, who violates Section 2273 is punishable pursuant to subdivision (b) of Section 2315.

(Amended by Stats. 1991, Ch. 116, Sec. 3.)



2315

(a) Except as otherwise provided by law, any person found guilty of a misdemeanor for a violation of this chapter shall be punished by a fine of not less than two hundred dollars ($200) nor more than one thousand two hundred dollars ($1,200) or by imprisonment for a term of not less than 60 days nor more than 180 days, or by both such fine and imprisonment.

(b) A violation of Section 2273 is a public offense and is punishable upon a first conviction by imprisonment in a county jail for not more than one year. A second or subsequent conviction is punishable by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or by a fine not exceeding ten thousand dollars ($10,000) or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 12. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2316

If a licensed physician and surgeon who provides expertise to the board in the evaluation of an applicant or a licensee is, as a result of providing that expertise, the subject of a disciplinary proceeding undertaken by a specialty board of which the physician and surgeon is a member, with board approval, the Office of the Attorney General shall represent the physician and surgeon in that disciplinary proceeding regarding any allegation brought against the physician and surgeon as a direct result of providing that expertise to the board.

(Added by Stats. 2010, Ch. 451, Sec. 2. Effective January 1, 2011.)



2317

If a person, not a regular employee of the board, is hired, under contract, or retained under any other arrangement, paid or unpaid, to provide expertise or nonexpert testimony to the Medical Board of California or to the California Board of Podiatric Medicine, including, but not limited to, the evaluation of the conduct of an applicant or a licensee, and that person is named as a defendant in an action for defamation, malicious prosecution, or any other civil cause of action directly resulting from opinions rendered, statements made, or testimony given to, or on behalf of, the committee or its representatives, the board shall provide for representation required to defend the defendant in that civil action. The board shall be liable for any judgment rendered against that person, except that the board shall not be liable for any punitive damages award. If the plaintiff prevails in a claim for punitive damages, the defendant shall be liable to the board for the full costs incurred in providing representation to the defendant. The Attorney General shall be utilized in those actions as provided in Section 2020.

(Amended by Stats. 2007, Ch. 678, Sec. 22. Effective January 1, 2008.)



2318

In addition to any immunity afforded by Sections 43.8 and 47 of the Civil Code, if applicable, any person, including, but not limited to, a physician and surgeon, hospital, health facility as defined in Section 1250 of the Health and Safety Code, nursing home, convalescent home, peer review body as defined in Section 805, medical society, professional association, patient, nurse, or other healing arts licensee who provides information to the board, to the California Board of Podiatric Medicine, or to the Department of Justice indicating that a board licensee may be guilty of unprofessional conduct or may be impaired because of drug or alcohol abuse or mental illness, shall not be liable for any damages in any civil action on account of the communication of that information to the board. The immunities afforded by this section shall not affect the availability of any absolute privilege which may be afforded by Section 47 of the Civil Code.

(Added by Stats. 1990, Ch. 1597, Sec. 22.)



2319

(a) The board shall set as a goal the improvement of its disciplinary system by January 1, 1992, so that an average of no more than six months will elapse from the receipt of complaint to the completion of an investigation.

(b) Notwithstanding subdivision (a), the goal for cases which, in the opinion of the board, involve complex medical or fraud issues or complex business or financial arrangements should be no more than one year to investigate.

(Added by Stats. 1990, Ch. 1597, Sec. 23.)






ARTICLE 13 - Medical Adjudication

2330

Complainants against licensees of the board, including licensees of allied health boards within the jurisdiction of the board, and of the Board of Podiatric Medicine, who are subject to formal disciplinary proceedings shall be notified of the actions proposed to be taken against the licensee. This notification shall be provided only to complainants who are known to the boards.

Complainants shall be given an opportunity to provide a statement to the deputy attorney general from the Health Quality Enforcement Section who is assigned the case. These statements shall not be considered by a panel of the division, the Board of Podiatric Medicine, or other board for purposes of adjudicating the case to which the statement pertains, but may be considered by the division or those boards after the case is finally adjudicated for purposes of setting generally applicable policies and standards.

(Added by Stats. 1993, Ch. 1267, Sec. 32. Effective January 1, 1994.)



2332

(a) The Division of Medical Quality or the Health Quality Enforcement Section of the office of the Attorney General may establish panels or lists of experts as necessary to assist them in their respective duties. When the Division of Medical Quality or the Health Quality Enforcement Section seeks expert assistance or witnesses, and the use of voluntary services is impractical, they may retain experts to assist them, and to prepare and present testimony as appropriate, at prevailing market rates. The board shall establish policies and procedures for the selection and use of those experts.

(b) The Division of Medical Quality may also adopt regulations to create a system of volunteer physicians and others in committees or panels to assist the board in any of the following functions:

(1) Monitoring of licensees who have been disciplined and are subject to terms and conditions of probation or diversion.

(2) Evaluation and administration of competency examinations.

(3) Assistance to practitioners with special problems.

(4) Supervision of licensees with practice restrictions.

(5) Advice regarding policy options and preventive strategies.

(c) Commencing January 1, 1994, any reference to a medical quality review committee shall be deemed a reference to a panel of the Division of Medical Quality.

(Repealed and added by Stats. 1993, Ch. 1267, Sec. 32. Effective January 1, 1994.)



2334

(a) Notwithstanding any other provision of law, with respect to the use of expert testimony in matters brought by the Medical Board of California, no expert testimony shall be permitted by any party unless the following information is exchanged in written form with counsel for the other party, as ordered by the Office of Administrative Hearings:

(1) A curriculum vitae setting forth the qualifications of the expert.

(2) A brief narrative statement of the general substance of the testimony that the expert is expected to give, including any opinion testimony and its basis.

(3) A representation that the expert has agreed to testify at the hearing.

(4) A statement of the expert’s hourly and daily fee for providing testimony and for consulting with the party who retained his or her services.

(b) The exchange of the information described in subdivision (a) shall be completed at least 30 calendar days prior to the commencement date of the hearing.

(c) The Office of Administrative Hearings may adopt regulations governing the required exchange of the information described in this section.

(Added by Stats. 2005, Ch. 674, Sec. 14. Effective January 1, 2006.)



2335

(a) All proposed decisions and interim orders of the Medical Quality Hearing Panel designated in Section 11371 of the Government Code shall be transmitted to the executive director of the board, or the executive director of the California Board of Podiatric Medicine as to the licensees of that board, within 48 hours of filing.

(b) All interim orders shall be final when filed.

(c) A proposed decision shall be acted upon by the board or by any panel appointed pursuant to Section 2008 or by the California Board of Podiatric Medicine, as the case may be, in accordance with Section 11517 of the Government Code, except that all of the following shall apply to proceedings against licensees under this chapter:

(1) When considering a proposed decision, the board or panel and the California Board of Podiatric Medicine shall give great weight to the findings of fact of the administrative law judge, except to the extent those findings of fact are controverted by new evidence.

(2) The board’s staff or the staff of the California Board of Podiatric Medicine shall poll the members of the board or panel or of the California Board of Podiatric Medicine by written mail ballot concerning the proposed decision. The mail ballot shall be sent within 10 calendar days of receipt of the proposed decision, and shall poll each member on whether the member votes to approve the decision, to approve the decision with an altered penalty, to refer the case back to the administrative law judge for the taking of additional evidence, to defer final decision pending discussion of the case by the panel or board as a whole, or to nonadopt the decision. No party to the proceeding, including employees of the agency that filed the accusation, and no person who has a direct or indirect interest in the outcome of the proceeding or who presided at a previous stage of the decision, may communicate directly or indirectly, upon the merits of a contested matter while the proceeding is pending, with any member of the panel or board, without notice and opportunity for all parties to participate in the communication. The votes of a majority of the board or of the panel, and a majority of the California Board of Podiatric Medicine, are required to approve the decision with an altered penalty, to refer the case back to the administrative law judge for the taking of further evidence, or to nonadopt the decision. The votes of two members of the panel or board are required to defer final decision pending discussion of the case by the panel or board as a whole; except that, in the case of the California Board of Podiatric Medicine, the vote of only one member of that board is required to defer final decision pending discussion of the case by the board as a whole. If there is a vote by the specified number to defer final decision pending discussion of the case by the panel or board as a whole, provision shall be made for that discussion before the 100-day period specified in paragraph (3) expires, but in no event shall that 100-day period be extended.

(3) If a majority of the board or of the panel, or a majority of the California Board of Podiatric Medicine vote to do so, the board or the panel or the California Board of Podiatric Medicine shall issue an order of nonadoption of a proposed decision within 100 calendar days of the date it is received by the board. If the board or the panel or the California Board of Podiatric Medicine does not refer the case back to the administrative law judge for the taking of additional evidence or issue an order of nonadoption within 100 calendar days, the decision shall be final and subject to review under Section 2337. Members of the board or of any panel or of the California Board of Podiatric Medicine who review a proposed decision or other matter and vote by mail as provided in paragraph (2) shall return their votes by mail to the board within 30 days from receipt of the proposed decision or other matter.

(4) The board or the panel or the California Board of Podiatric Medicine shall afford the parties the opportunity to present oral argument before deciding a case after nonadoption of the administrative law judge’s decision.

(5) A vote of a majority of the board or of a panel, or a majority of the California Board of Podiatric Medicine, are required to increase the penalty from that contained in the proposed administrative law judge’s decision. No member of the board or panel or of the California Board of Podiatric Medicine may vote to increase the penalty except after reading the entire record and personally hearing any additional oral argument and evidence presented to the panel or board.

(Amended by Stats. 2012, Ch. 332, Sec. 11. Effective January 1, 2013.)



2336

The Division of Medical Quality and the California Board of Podiatric Medicine shall adopt rules, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, to govern the conduct of oral argument following nonadoption of a proposed decision. These rules shall preclude oral argument that exceeds the scope of the record of duly admitted evidence.

(Added by Stats. 1995, Ch. 708, Sec. 10.3. Effective January 1, 1996.)



2337

Notwithstanding any other provision of law, superior court review of a decision revoking, suspending, or restricting a license shall take preference over all other civil actions in the matter of setting the case for hearing or trial. The hearing or trial shall be set no later than 180 days from the filing of the action. Further continuance shall be granted only on a showing of good cause.

Notwithstanding any other provision of law, review of the superior court’s decision shall be pursuant to a petition for an extraordinary writ.

(Amended (as amended by Stats. 1994, Ch. 1206, Sec. 22) by Stats. 1995, Ch. 708, Sec. 10.5. Effective January 1, 1996.)






ARTICLE 15 - Osteopathic Physician and Surgeon Diversion Evaluation Committee

2360

It is the intent of the Legislature that the Osteopathic Medical Board of California seek ways and means to identify and rehabilitate osteopathic physicians and surgeons whose competency may be impaired due to abuse of dangerous drugs and alcohol, so that osteopathic physicians and surgeons so afflicted may be treated and returned to the practice of medicine in a manner which will not endanger the public health and safety. It is also the intent of the Legislature that the Osteopathic Medical Board of California shall implement this legislation by establishing a diversion program as a voluntary alternative approach to traditional disciplinary actions.

(Amended by Stats. 1991, Ch. 359, Sec. 12.)



2361

As used in this article:

(a) “Board” means the Osteopathic Medical Board of California.

(b) “Diversion program” means a treatment program created by this article for osteopathic physicians and surgeons whose competency may be threatened or diminished due to abuse of drugs or alcohol.

(c) “Committee” means a diversion evaluation committee created by this article.

(d) “Participant” means a California-licensed osteopathic physician and surgeon.

(e) “Program manager” means the staff manager of the diversion program, as designated by the executive officer of the board. The program manager shall have background experience in dealing with substance abuse issues.

(Amended by Stats. 2009, Ch. 140, Sec. 9. Effective January 1, 2010.)



2362

One or more diversion evaluation committees are hereby created in the state to be established by the board. The board shall establish criteria and appoint the members of the committee pursuant thereto.

(Added by Stats. 1988, Ch. 384, Sec. 1.)



2363

Each member of the committee shall receive per diem and expenses as provided in Section 103.

(Added by Stats. 1988, Ch. 384, Sec. 1.)



2364

The board shall administer this article.

(Added by Stats. 1988, Ch. 384, Sec. 1.)



2365

(a) The board shall establish criteria for the acceptance, denial, or termination of participants in the diversion program. Unless ordered by the board as a condition of disciplinary probation, only those participants who have voluntarily requested diversion treatment and supervision by a committee shall participate in the diversion program.

(b) A participant who is not the subject of a current investigation may self-refer to the diversion program on a confidential basis, except as provided in subdivision (f).

(c) A participant under current investigation by the board may also request entry into the diversion program by contacting the board’s Diversion Program Manager. The Diversion Program Manager may refer the participant requesting participation in the program to a diversion evaluation committee for evaluation of eligibility. Prior to authorizing a licentiate to enter into the diversion program, the Diversion Program Manager may require the licentiate, while under current investigation for any violations of the Medical Practice Act or other violations, to execute a statement of understanding that states that the licentiate understands that his or her violations of the Medical Practice Act or other statutes that would otherwise be the basis for discipline may still be investigated and the subject of disciplinary action.

(d) If the reasons for a current investigation of a participant are based primarily on the self-administration of any controlled substance or dangerous drugs or alcohol under Section 2239, or the illegal possession, prescription, or nonviolent procurement of any controlled substance or dangerous drugs for self-administration that does not involve actual, direct harm to the public, the board may close the investigation without further action if the licentiate is accepted into the board’s diversion program and successfully completes the requirements of the program. If the participant withdraws or is terminated from the program by a diversion evaluation committee, and the termination is approved by the program manager, the investigation may be reopened and disciplinary action imposed, if warranted, as determined by the board.

(e) Neither acceptance nor participation in the diversion program shall preclude the board from investigating or continuing to investigate, or taking disciplinary action or continuing to take disciplinary action against, any participant for any unprofessional conduct committed before, during, or after participation in the diversion program.

(f) All participants shall sign an agreement of understanding that the withdrawal or termination from the diversion program at a time when a diversion evaluation committee determines the licentiate presents a threat to the public’s health and safety shall result in the utilization by the board of diversion treatment records in disciplinary or criminal proceedings.

(g) Any participant terminated from the diversion program for failure to comply with program requirements is subject to disciplinary action by the board for acts committed before, during, and after participation in the diversion program. A participant who has been under investigation by the board and has been terminated from the diversion program by a diversion evaluation committee shall be reported by the diversion evaluation committee to the board.

(Amended by Stats. 2008, Ch. 548, Sec. 10. Effective January 1, 2009.)



2366

A committee created under this article operates under the direction of the diversion program manager. The program manager has the primary responsibility to review and evaluate recommendations of the committee. Each committee shall have the following duties and responsibilities:

(a) To evaluate those licensees who request participation in the program according to the guidelines prescribed by the board, and to make recommendations.

(b) To review and designate those treatment facilities and services to which a participant in the program may be referred.

(c) To receive and review information concerning participants in the program.

(d) To consider whether each participant in the treatment program may safely continue or resume the practice of medicine.

(e) To prepare quarterly reports to be submitted to the board, which include, but are not limited to, information concerning the number of cases accepted, denied, or terminated with compliance or noncompliance and a cost analysis of the program.

(f) To promote the program to the public and within the profession, including providing all current licentiates with written information concerning the program.

(g) To perform such other related duties, under the direction of the board or the program manager, as the board may by regulation require.

(Amended by Stats. 2008, Ch. 548, Sec. 11. Effective January 1, 2009.)



2367

(a) Each licensee who requests participation in a treatment program shall agree to cooperate with the treatment program designed by the committee and approved by the program manager. The committee shall inform each participant in the program of the procedures followed, the rights and responsibilities of the participant, and the possible results of noncompliance with the program. Any failure to comply with the treatment program may result in termination of participation.

(b) Participation in a program under this article shall not be a defense to any disciplinary action which may be taken by the board. Further, no provision of this article shall preclude the board from commencing disciplinary action against a licensee who is terminated from a program established pursuant to this article.

(Amended by Stats. 2008, Ch. 548, Sec. 12. Effective January 1, 2009.)



2368

An administrative fee to be established by the board, may be charged for participation in the program; all costs of treatment shall be paid by the participant. These fees shall be deposited into the Contingent Fund of the Osteopathic Medical Board of California.

(Amended by Stats. 1991, Ch. 359, Sec. 14.)



2369

(a) After the committee and the program manager, in their discretion, have determined that a participant has been rehabilitated and the program is completed, the committee shall purge and destroy all records pertaining to the participation in a treatment program.

(b) Except as authorized by subdivision (f) of Section 2365, all board and committee records and records of proceedings pertaining to the treatment of a participant in a program shall be confidential and are not subject to discovery or subpoena except in the case of discovery or subpoena in any criminal proceeding.

(Amended by Stats. 2008, Ch. 548, Sec. 13. Effective January 1, 2009.)



2370

The board shall provide for the representation of any persons making reports to the diversion evaluation committee or to the board under this article in any action for defamation for reports or information given to the committee or the board regarding a licensee’s participation in the diversion program.

(Added by Stats. 1988, Ch. 384, Sec. 1.)






ARTICLE 16 - Medical Statistics

2380

There is created within the board a Bureau of Medical Statistics. The purpose of the bureau is to provide the board and its divisions with statistical information necessary to carry out their functions of licensing, medical education, medical quality, and enforcement.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2381

As used in this article, “bureau” means the Bureau of Medical Statistics.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2382

The bureau shall conduct such research, including the gathering of appropriate statistics, as deemed desirable by the board and its divisions and related to their functions. The bureau shall have access to all medical and other information pertaining to the provision of health care services not privileged under law. In the gathering of such information, the bureau shall initially draw upon existing sources of pooled health data and may purchase such information or contract for the development of such data. In the event that such sources are deemed inadequate by the board or a division, the bureau may require any state agency or health care provider to transmit to the bureau statistical information not privileged under law. No provider shall be required to incur unreasonable expenses in the provision of such information. The bureau shall not gather or maintain statistical or other information that identifies individual patients, physicians and surgeons, or other health care providers, except for reports required by Article 11 (commencing with Section 800) of Chapter 1 or as is required to carry out any function of the board or its divisions which is designated by this chapter.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2383

The bureau may prepare and issue the information questionnaire and report therefrom as required in Chapter 1.6 (commencing with Section 920).

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2386

The bureau shall be the repository for all reports filed with the board pursuant to Article 11 (commencing with Section 800) of Chapter 2, and pursuant to Section 2220.

(Amended by Stats. 2003, Ch. 607, Sec. 7. Effective January 1, 2004.)



2392

The board shall report at least annually to the Legislature on the data collected by the bureau pursuant to this article. Such reports and any data not privileged or confidential under state law shall also be available to the public.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)






ARTICLE 17 - Exemptions from Liability

2395

No licensee, who in good faith renders emergency care at the scene of an emergency, shall be liable for any civil damages as a result of any acts or omissions by such person in rendering the emergency care.

“The scene of an emergency” as used in this section shall include, but not be limited to, the emergency rooms of hospitals in the event of a medical disaster. “Medical disaster” means a duly proclaimed state of emergency or local emergency declared pursuant to the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code).

Acts or omissions exempted from liability pursuant to this section shall include those acts or omissions which occur after the declaration of a medical disaster and those which occurred prior to such declaration but after the commencement of such medical disaster. The immunity granted in this section shall not apply in the event of a willful act or omission.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2395.5

(a) A licensee who serves on an on-call basis to a hospital emergency room, who in good faith renders emergency obstetrical services to a person while serving on-call, shall not be liable for any civil damages as a result of any negligent act or omission by the licensee in rendering the emergency obstetrical services. The immunity granted by this section shall not apply to acts or omissions constituting gross negligence, recklessness, or willful misconduct.

(b) The protections of subdivision (a) shall not apply to the licensee in any of the following cases:

(1) Consideration in any form was provided to the licensee for serving, or the licensee was required to serve, on an on-call basis to the hospital emergency room. In either event, the protections of subdivision (a) shall not apply unless the hospital expressly, in writing, accepts liability for the licensee’s negligent acts or omissions.

(2) The licensee had provided prior medical diagnosis or treatment to the same patient for a condition having a bearing on or relevance to the treatment of the obstetrical condition which required emergency services.

(3) Before rendering emergency obstetrical services, the licensee had a contractual obligation or agreement with the patient, another licensee, or a third-party payer on the patient’s behalf to provide obstetrical care for the patient, or the licensee had a reasonable expectation of payment for the emergency services provided to the patient.

(c) Except as provided in subdivision (b), nothing in this section shall be construed to affect or modify the liability of the hospital for ordinary or gross negligence.

(Added by Stats. 1988, Ch. 1306, Sec. 1.)



2396

No licensee, who in good faith upon the request of another person so licensed, renders emergency medical care to a person for medical complication arising from prior care by another person so licensed, shall be liable for any civil damages as a result of any acts or omissions by such licensed person in rendering such emergency medical care.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2397

(a) A licensee shall not be liable for civil damages for injury or death caused in an emergency situation occurring in the licensee’s office or in a hospital on account of a failure to inform a patient of the possible consequences of a medical procedure where the failure to inform is caused by any of the following:

(1) The patient was unconscious.

(2) The medical procedure was undertaken without the consent of the patient because the licensee reasonably believed that a medical procedure should be undertaken immediately and that there was insufficient time to fully inform the patient.

(3) A medical procedure was performed on a person legally incapable of giving consent, and the licensee reasonably believed that a medical procedure should be undertaken immediately and that there was insufficient time to obtain the informed consent of a person authorized to give such consent for the patient.

(b) This section is applicable only to actions for damages for injuries or death arising because of a licensee’s failure to inform, and not to actions for damages arising because of a licensee’s negligence in rendering or failing to render treatment.

(c) As used in this section:

(1) “Hospital” means a licensed general acute care hospital as defined in subdivision (a) of Section 1250 of the Health and Safety Code.

(2) “Emergency situation occurring in the licensee’s office” means a situation occurring in an office, other than a hospital, used by a licensee for the examination or treatment of patients, requiring immediate services for alleviation of severe pain, or immediate diagnosis and treatment of unforeseeable medical conditions, which, if not immediately diagnosed and treated, would lead to serious disability or death.

(3) “Emergency situation occurring in a hospital” means a situation occurring in a hospital, whether or not it occurs in an emergency room, requiring immediate services for alleviation of severe pain, or immediate diagnosis and treatment of unforeseeable medical conditions, which, if not immediately diagnosed and treated, would lead to serious disability or death.

(Amended by Stats. 2010, Ch. 105, Sec. 1. Effective January 1, 2011.)



2398

No licensee, who in good faith and without compensation renders voluntary emergency medical assistance to a participant in a community college or high school athletic event or contest, at the site of the event or contest, or during transportation to a health care facility, for an injury suffered in the course of such event or contest, shall be liable for any civil damages as a result of any acts or omissions by such person in rendering such voluntary medical assistance. The immunity granted by this section shall not apply to acts or omissions constituting gross negligence.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)






ARTICLE 18 - Corporations

2400

Corporations and other artificial legal entities shall have no professional rights, privileges, or powers. However, the Division of Licensing may in its discretion, after such investigation and review of such documentary evidence as it may require, and under regulations adopted by it, grant approval of the employment of licensees on a salary basis by licensed charitable institutions, foundations, or clinics, if no charge for professional services rendered patients is made by any such institution, foundation, or clinic.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2401

(a) Notwithstanding Section 2400, a clinic operated primarily for the purpose of medical education by a public or private nonprofit university medical school, which is approved by the board or the Osteopathic Medical Board of California, may charge for professional services rendered to teaching patients by licensees who hold academic appointments on the faculty of the university, if the charges are approved by the physician and surgeon in whose name the charges are made.

(b) Notwithstanding Section 2400, a clinic operated under subdivision (p) of Section 1206 of the Health and Safety Code may employ licensees and charge for professional services rendered by those licensees. However, the clinic shall not interfere with, control, or otherwise direct the professional judgment of a physician and surgeon in a manner prohibited by Section 2400 or any other provision of law.

(c) Notwithstanding Section 2400, a narcotic treatment program operated under Section 11876 of the Health and Safety Code and regulated by the State Department of Health Care Services, may employ licensees and charge for professional services rendered by those licensees. However, the narcotic treatment program shall not interfere with, control, or otherwise direct the professional judgment of a physician and surgeon in a manner prohibited by Section 2400 or any other provision of law.

(d) Notwithstanding Section 2400, a hospital owned and operated by a health care district pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code may employ a licensee pursuant to Section 2401.1, and may charge for professional services rendered by the licensee, if the physician and surgeon in whose name the charges are made approves the charges. However, the hospital shall not interfere with, control, or otherwise direct the physician and surgeon’s professional judgment in a manner prohibited by Section 2400 or any other provision of law.

(e) Notwithstanding Section 2400, a hospital that is owned and operated by a licensed charitable organization, that offers only pediatric subspecialty care, that, prior to January 1, 2013, employed licensees on a salary basis, and that has not charged for professional services rendered to patients may, commencing January 1, 2013, charge for professional services rendered to patients, provided the following conditions are met:

(1) The hospital does not increase the number of salaried licensees by more than five licensees each year.

(2) The hospital does not expand its scope of services beyond pediatric subspecialty care.

(3) The hospital accepts each patient needing its scope of services regardless of his or her ability to pay, including whether the patient has any form of health care coverage.

(4) The medical staff concur by an affirmative vote that the licensee’s employment is in the best interest of the communities served by the hospital.

(5) The hospital does not interfere with, control, or otherwise direct a physician and surgeon’s professional judgment in a manner prohibited by Section 2400 or any other provision of law.

(Amended by Stats. 2013, Ch. 22, Sec. 2. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



2402

The provisions of Section 2400 do not apply to a medical or podiatry corporation practicing pursuant to the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code) and this article, when such corporation is in compliance with the requirements of these statutes and all other statutes and regulations now or hereafter enacted or adopted pertaining to such corporations and the conduct of their affairs.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2403

The provisions of Section 2400 do not apply to physicians and surgeons or doctors of podiatric medicine enrolled in approved residency postgraduate training programs or fellowship programs.

(Added by Stats. 2013, Ch. 515, Sec. 16. Effective January 1, 2014.)



2406

A medical corporation or podiatry corporation is a corporation that is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are physicians and surgeons, psychologists, registered nurses, optometrists, podiatrists, chiropractors, acupuncturists, naturopathic doctors, physical therapists, occupational therapists, or, in the case of a medical corporation only, physician assistants, marriage and family therapists, clinical counselors, or clinical social workers, are in compliance with the Moscone-Knox Professional Corporation Act, the provisions of this article, and all other statutes and regulations now or hereafter enacted or adopted pertaining to the corporation and the conduct of its affairs.

With respect to a medical corporation or podiatry corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the board.

(Amended by Stats. 2013, Ch. 620, Sec. 2. Effective January 1, 2014.)



2406.5

(a) When a physician and surgeon, podiatrist, or other referring practitioner refers a patient to receive services by a physical therapist employed by a professional corporation as defined in Section 13401 of the Corporations Code, the referring practitioner shall comply with Article 6 (commencing with Section 650) of Chapter 1, and shall provide notice of the following to the patient, orally and in writing, in at least 14-point type and signed by the patient:

(1) That the patient may seek physical therapy treatment services from a physical therapy provider of his or her choice who may not necessarily be employed by the medical or podiatry corporation.

(2) If the patient chooses to be treated by an employed physical therapist, any financial interest the referring practitioner has in the corporation.

(b) This section shall not apply to a physician and surgeon, podiatrist, or other referring practitioner who is in a medical group with which a health care service plan, that is licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and is also exempt from federal taxation pursuant to Section 501(c)(3) of the Internal Revenue Code, exclusively contracts to provide professional medical services for its enrollees.

(Added by Stats. 2013, Ch. 620, Sec. 3. Effective January 1, 2014.)



2407

A medical or podiatry corporation shall be subject to the provisions of Sections 2285 and 2415.

(Added by Stats. 1980, Ch. 1314, Sec. 4.2.)



2408

Except as provided in Sections 13401.5 and 13403 of the Corporations Code, each shareholder, director and officer of a medical or podiatry corporation, except an assistant secretary or an assistant treasurer, shall be a licensed person as defined in Section 13401 of the Corporations Code.

Notwithstanding the provisions of this section or Sections 13401.5, 13403, 13406, and 13407 of the Corporations Code, a shareholder of a medical corporation which renders professional services may be a medical corporation which has only one shareholder who shall be a licensed person as defined in Section 13401 of the Corporations Code. The shareholder of the latter corporation may be an officer or director of the former corporation.

Nothing in this section shall be construed as prohibiting a nonlicensed person from using the business titles of executive vice president, chief executive officer, executive secretary, or any other title denoting an administrative function within the professional corporation.

(Amended by Stats. 1985, Ch. 505, Sec. 1.)



2409

The income of a medical and podiatry corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of such shareholder or his or her shares in such a professional corporation.

(Added by Stats. 1980, Ch. 1314, Sec. 4.4.)



2410

A medical or podiatry corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by such statutes and regulations to the same extent as a licensee under this chapter.

(Added by Stats. 1980, Ch. 1314, Sec. 4.5.)



2411

Notwithstanding any other provision of law, the offering and operation by a medical corporation of a health care service plan licensed pursuant to the provisions of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code is hereby authorized. For such purpose a medical corporation may employ, or enter into contracts or other arrangements with, any person or persons authorized to practice any of the healing arts, but no such employment, contract, or arrangement shall provide for the rendering, supervision, or control of professional services other than as authorized by law.

(Added by Stats. 1980, Ch. 1314, Sec. 4.6.)



2412

The Division of Licensing may adopt and enforce regulations to carry out the purposes and objectives of this article and the Moscone-Knox Professional Corporation Act including regulations requiring (a) that the bylaws of a medical or podiatry corporation shall include a provision whereby the capital stock of such corporation owned by a disqualified person (as defined in Section 13401 of the Corporations Code), or a deceased person, shall be sold to the corporation or to the remaining shareholders of such corporation within such time as such regulations may provide, and (b) that a medical or podiatry corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Added by Stats. 1980, Ch. 1314, Sec. 4.7.)



2413

This article shall apply to medical corporations which have physicians and surgeons licensed by the Osteopathic Medical Board of California as shareholders, officers, and directors only to the extent that this article is not in conflict with or inconsistent with Section 2454.

(Amended by Stats. 1991, Ch. 359, Sec. 16.)



2415

(a) Any physician and surgeon or any doctor of podiatric medicine, as the case may be, who as a sole proprietor, or in a partnership, group, or professional corporation, desires to practice under any name that would otherwise be a violation of Section 2285 may practice under that name if the proprietor, partnership, group, or corporation obtains and maintains in current status a fictitious-name permit issued by the Division of Licensing, or, in the case of doctors of podiatric medicine, the California Board of Podiatric Medicine, under the provisions of this section.

(b) The division or the board shall issue a fictitious-name permit authorizing the holder thereof to use the name specified in the permit in connection with his, her, or its practice if the division or the board finds to its satisfaction that:

(1) The applicant or applicants or shareholders of the professional corporation hold valid and current licenses as physicians and surgeons or doctors of podiatric medicine, as the case may be.

(2) The professional practice of the applicant or applicants is wholly owned and entirely controlled by the applicant or applicants.

(3) The name under which the applicant or applicants propose to practice is not deceptive, misleading, or confusing.

(c) Each permit shall be accompanied by a notice that shall be displayed in a location readily visible to patients and staff. The notice shall be displayed at each place of business identified in the permit.

(d) This section shall not apply to licensees who contract with, are employed by, or are on the staff of, any clinic licensed by the State Department of Health Services under Chapter 1 (commencing with Section 1200) of Division 2 of the Health and Safety Code or any medical school approved by the division or a faculty practice plan connected with that medical school.

(e) Fictitious-name permits issued under this section shall be subject to Article 19 (commencing with Section 2420) pertaining to renewal of licenses, except the division shall establish procedures for the renewal of fictitious-name permits every two years on an anniversary basis. For the purpose of the conversion of existing permits to this schedule the division may fix prorated renewal fees.

(f) The division or the board may revoke or suspend any permit issued if it finds that the holder or holders of the permit are not in compliance with the provisions of this section or any regulations adopted pursuant to this section. A proceeding to revoke or suspend a fictitious-name permit shall be conducted in accordance with Section 2230.

(g) A fictitious-name permit issued to any licensee in a sole practice is automatically revoked in the event the licensee’s certificate to practice medicine or podiatric medicine is revoked.

(h) The division or the board may delegate to the executive director, or to another official of the board, its authority to review and approve applications for fictitious-name permits and to issue those permits.

(i) The California Board of Podiatric Medicine shall administer and enforce this section as to doctors of podiatric medicine and shall adopt and administer regulations specifying appropriate podiatric medical name designations.

(Amended by Stats. 2003, Ch. 607, Sec. 8. Effective January 1, 2004.)



2416

Physicians and surgeons and doctors of podiatric medicine may conduct their professional practices in a partnership or group of physician and surgeons or a partnership or group of doctors of podiatric medicine, respectively. Physician and surgeons and doctors of podiatric medicine may establish a professional partnership that includes both physician and surgeons and doctors of podiatric medicine, if both of the following conditions are satisfied:

(a) A majority of the partners and partnership interests in the professional partnership are physician and surgeons or osteopathic physician and surgeons.

(b) Notwithstanding Chapter 2 (commencing with Section 15001) of Title 1 of the Corporations Code, a partner who is not a physician and surgeon shall not practice in the partnership or vote on partnership matters related to the practice of medicine that are outside his or her scope of practice. All partners may vote on general administrative, management, and business matters.

(Amended by Stats. 2007, Ch. 588, Sec. 31. Effective January 1, 2008.)



2417

(a) If the Department of Insurance has evidence that a business is being operated in violation of this chapter, Part 4 (commencing with Section 13400) of Division 3 of the Corporations Code, or Chapter 1 (commencing with Section 1200) of Division 2 of the Health and Safety Code, and that the business may be in violation of Section 1871.4 of the Insurance Code or Section 549 or 550 of the Penal Code, then the department shall report the business, and any physician and surgeon suspected of knowingly providing medical services for that business relative to a violation of Section 1871.4 of the Insurance Code or Section 549 or 550 of the Penal Code, to the appropriate regulatory agency. Upon receiving a report from the Department of Insurance of a suspected violation, the regulatory agency shall conduct an investigation. The requirement in subdivision (a) of Section 1872.95 of the Insurance Code for investigations to be conducted within existing resources does not apply to investigations required by this section. The Department of Insurance may consult with the appropriate regulatory department or agency prior to making its report to that department or agency, and this consultation shall not be deemed to require the department or agency to conduct an investigation.

(b) A physician and surgeon who practices medicine with a business organization knowing that it is owned or operated in violation of Section 1871.4 of the Insurance Code, Section 14107 or 14107.2 of the Welfare and Institutions Code, or Section 549 or 550 of the Penal Code shall have his or her license to practice permanently revoked.

(Repealed and added by Stats. 2001, Ch. 328, Sec. 2. Effective January 1, 2002.)



2417.5

(a) A business organization that offers to provide, or provides, outpatient elective cosmetic medical procedures or treatments, that is owned or operated in violation of Section 2400, and that contracts with, or otherwise employs, a physician and surgeon to facilitate its offers to provide, or the provision of, outpatient elective cosmetic medical procedures or treatments that may be provided only by the holder of a valid physician’s and surgeon’s certificate is guilty of violating paragraph (6) of subdivision (a) of Section 550 of the Penal Code.

(b) For purposes of this section, “outpatient elective cosmetic medical procedures or treatments” means medical procedures or treatments that are performed to alter or reshape normal structures of the body solely in order to improve appearance.

(c) Nothing in this section shall be construed to alter or apply to arrangements currently authorized by law, including, but not limited to, any entity operating a medical facility or other business authorized to provide medical services under Section 1206 of the Health and Safety Code.

(Added by Stats. 2012, Ch. 140, Sec. 2. Effective January 1, 2013.)






ARTICLE 18.5 - Locum Tenens Services

2418

(a) The Legislature hereby finds and declares all of the following:

(1) The State of California is facing a growing crisis in physician supply due, in part, to difficulties in recruiting and retaining physicians.

(2) This crisis is particularly harsh for facilities operated by the state and local governments due to the difficulties of funding full-time medical staff.

(3) Locum tenens physicians provide a critical source of medical services that virtually all hospitals in California use at one time or another every year.

(4) The great majority of California hospitals, and many medical groups and other providers, including many state-supported facilities, use locum tenens agencies either continuously or from time to time to help fill their medical staffing needs.

(5) Most locum tenens agencies are barred from employing physicians under the corporate practice doctrine (Article 18 (commencing with Section 2400)) and, thus, do not employ the physicians whose locum tenens services they arrange.

(b) Notwithstanding any other provision of law, a “locum tenens agency” shall not be deemed to be an employer, employment agency, employment counseling service, job listing service, nurse’s registry, temporary services employer, or leasing employer of a licensee.

(c) A locum tenens agency is an individual or entity that meets all of the following requirements:

(1) Contracts with clients or customers to identify licensees willing to perform locum tenens services and to arrange for the licensees to perform locum tenens services for the clients or customers on a temporary, nonpermanent basis .

(2) Arranges for the licensees to perform locum tenens services only to those clients and customers that are legally authorized to enter into independent contractor arrangements with licensees.

(3) Does not determine the rates of payment made to a licensee providing locum tenens services, or determine the hours of work by the licensee.

(4) Receives payment directly from its clients or customers for its services which, to the degree that the payment includes payment for the locum tenens services, remits the payment for the locum tenens services in full directly to the licensee.

(5) Charges fees that are reasonably related to the value of the services that the locum tenens agency provides its clients and customers, and that are in no way related to the quantity or value of locum tenens services provided by the licensee. This section does not prohibit a locum tenens agency from charging its clients and customers based on the number of days or hours that the locum tenens services are provided or based on the particular speciality of the locum tenens services.

(d) A locum tenens agency shall not employ a licensee to perform locum tenens services, nor shall it interfere with or attempt to influence the clinical judgment of a licensee providing locum tenens services.

(e)  It shall be a rebuttable presumption that the relationship between the client or customer of the locum tenens agency and the licensee providing locum tenens services is one of an independent contractor, pursuant to Section 656 of the Unemployment Insurance Code.

(f) For purposes of this section, “licensee” means a physician and surgeon licensed under this chapter.

(g) It is the intent of the Legislature that this section confirm and be declaratory of, rather than change, existing law.

(h) Nothing in this section shall apply to a category of health care professionals other than those specified.

(Added by Stats. 2005, Ch. 596, Sec. 1. Effective January 1, 2006.)






ARTICLE 19 - Renewal of Licenses

2420

The provisions of this article apply to, determine the expiration of, and govern the renewal of, each of the following certificates, licenses, registrations, and permits issued by or under the Medical Board of California: physician’s and surgeon’s certificates, certificates to practice podiatric medicine, physical therapy licenses and approvals, registrations of research psychoanalysts, registrations of dispensing opticians, registrations of nonresident contact lens sellers, registrations of spectacle lens dispensers, registrations of contact lens dispensers, certificates to practice midwifery, and fictitious-name permits.

(Amended by Stats. 2004, Ch. 695, Sec. 12. Effective January 1, 2005.)



2421

As used in this article, the terms:

(a) “License” includes “certificate,” “permit,” and “registration.”

(b) “Licensee” includes the holder of a license.

(c) “Licensing authority” means the appropriate division or examining committee, under the board, which has jurisdiction over a particular licensee.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2422

All licenses expire and become invalid at 12 midnight on the last day of February of each even-numbered year if not renewed.

To renew an unexpired license, a licensee shall, on or before the date it would otherwise expire, apply for renewal on a form prescribed by the licensing authority and pay the prescribed renewal fee.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2423

(a) Notwithstanding Section 2422:

(1) All physician and surgeon’s certificates, certificates to practice podiatric medicine, registrations of spectacle lens dispensers and contact lens dispensers, and certificates to practice midwifery shall expire at 12 midnight on the last day of the birth month of the licensee during the second year of a two-year term if not renewed.

(2) Registrations of dispensing opticians will expire at midnight on the last day of the month in which the license was issued during the second year of a two-year term if not renewed.

(b) The Division of Licensing shall establish by regulation procedures for the administration of a birth date renewal program, including, but not limited to, the establishment of a system of staggered license expiration dates such that a relatively equal number of licenses expire monthly.

(c) To renew an unexpired license, the licensee shall, on or before the dates on which it would otherwise expire, apply for renewal on a form prescribed by the licensing authority and pay the prescribed renewal fee.

(Amended by Stats. 2004, Ch. 695, Sec. 13. Effective January 1, 2005.)



2424

(a) The board or the California Board of Podiatric Medicine, as the case may be, shall notify in writing either by certified mail, return receipt requested, or by electronic mail if requested by the licensee, any physician and surgeon or any podiatrist who does not renew his or her license within 60 days from its date of expiration.

(b) Notwithstanding Section 163.5, any such licensee who does not renew his or her expired license within 90 days of its date of expiration shall pay all the following fees:

(1) The renewal fee in effect at the time of renewal.

(2) A penalty fee equal to 50 percent of the renewal fee.

(3) The delinquency fee required by Section 2435 or 2499.5, as the case may be.

(c) Notwithstanding any other provision of law, the renewal of any expired physician’s and surgeon’s or podiatrist’s license within six months from its date of expiration shall be retroactive to the date of expiration of that license. The division or board, for good cause, may waive the 50 percent penalty fee and may extend retroactivity up to two years from the expiration date of any such license.

(Amended by Stats. 2012, Ch. 799, Sec. 13. Effective January 1, 2013.)



2425

(a) The Division of Licensing may prepare and mail to every licensed physician at the time of license renewal a questionnaire containing any questions as are necessary to establish that the physician currently has no mental, physical, emotional, or behavioral disorder that would impair the physician’s ability to practice medicine safely.

(b) Each licensed physician shall complete, sign, and return the questionnaire to the Division of Licensing as a condition of renewing his or her license.

(Added by Stats. 1995, Ch. 279, Sec. 5. Effective January 1, 1996.)



2425.1

The Legislature finds and declares all of the following:

(a) Currently, California is experiencing an access to health care crisis that, in large measure, is the result of medical group insolvency, health facility closures, low or no reimbursement rates, and an increasing number of uninsured.

(b) Adding to the access to health care crisis is a state population that is growing in cultural and linguistic diversity as well as in absolute numbers.

(c) On paper, California appears to have an adequate number of physicians in most areas of the state. California, however, does not have data indicating the cultural and linguistic background of licensed physicians, how many physicians are actively practicing medicine, how many physicians are practicing part time, how many physicians have retired from practice, or how many physicians have moved into administrative positions and no longer treat patients.

(d) In order to fully understand and cope with California’s access to health care crisis, it is necessary to collect data concerning the status and scope of practice of California’s licensed physicians as well as his or her cultural and linguistic background.

(Added by Stats. 2001, Ch. 509, Sec. 1. Effective January 1, 2002.)



2425.3

(a) A licensed physician and surgeon shall report to the board, immediately upon issuance of an initial license and at the time of license renewal, any specialty board certification he or she holds that is issued by a member board of the American Board of Medical Specialties or approved by the Medical Board of California.

(b) A licensed physician and surgeon shall also report to the board, immediately upon issuance of an initial license and at the time of license renewal, his or her practice status, designated as one of the following:

(1) Full-time practice in California.

(2) Full-time practice outside of California.

(3) Part-time practice in California.

(4) Medical administrative employment that does not include direct patient care.

(5) Retired.

(6) Other practice status, as may be further defined by the board.

(c) (1) A licensed physician and surgeon shall report to the board, immediately upon issuance of an initial license and at the time of license renewal, and the board shall collect, information regarding his or her cultural background and foreign language proficiency. The board shall provide an option for a licensed physician and surgeon to decline to state in the report his or her cultural background and foreign language proficiency.

(2) Information collected pursuant to this subdivision shall be aggregated on an annual basis based on categories utilized by the board in the collection of the data, and shall be aggregated into both statewide totals and ZIP code of primary practice location totals.

(3) Aggregated information under this subdivision shall be compiled annually and reported on the board’s Internet Web site on or before October 1 of each year.

(d) The information collected pursuant to subdivisions (a) and (b) may also be placed on the board’s Internet Web site.

(Amended by Stats. 2009, Ch. 505, Sec. 7. Effective January 1, 2010.)



2426

(a) A licensee shall report to the board at the time of renewal of a license any financial interest that the licensee or a member of the licensee’s immediate family may have in a health-related facility. The report shall be made on a form provided by the board.

(b) For purposes of this section, all of the following shall apply:

(1) A “financial interest” includes, but is not limited to, any type of ownership interest, debt, loan, lease, compensation, remuneration, discount, rebate, refund, dividend, distribution, subsidy, or other form of direct or indirect payment, whether in money or otherwise, to a licensee or the licensee’s immediate family from a health-related facility.

(2) A “financial interest” also exists if there is an indirect relationship between a licensee and the health-related facility including, but not limited to, an arrangement whereby a licensee has an ownership interest in an entity that leases property to the health-related facility. Any financial interest transferred by a licensee to, or otherwise established in, any person or entity for the purpose of avoiding the reporting required by this section shall be deemed a financial interest of the licensee.

(3) A “financial interest” does not include a licensee’s ownership of corporate investment securities, including shares, bonds, or other debt instruments that are purchased from a licensed securities broker on terms that are available to the general public through a licensed securities exchange or NASDAQ, do not base profit distributions or other transfers of value on the licensee’s referral of persons to the corporation, do not have a separate class or accounting for any persons or for any licensees who may refer persons to the corporation, and are in a corporation that had, at the end of the corporation’s most recent fiscal year, total gross assets exceeding one hundred million dollars ($100,000,000).

(4) “Immediate family” includes a spouse, child, or parent of a licensee, and a spouse of a child of a licensee.

(5) “Licensee” means a physician and surgeon licensed pursuant to this chapter.

(6) A “health-related facility” shall include a facility for clinical laboratory services, radiation oncology, physical therapy, physical rehabilitation, psychometric testing, home infusion therapy, diagnostic imaging, and outpatient surgery centers. “Diagnostic imaging” shall include, but is not limited to, all X-ray, computed axial tomography, magnetic resonance imaging, nuclear medicine, positron emission tomography, mammography, and ultrasound goods and services.

(c) The information reported to the board shall be available to government agencies and public or private payers.

(d) The board may impose appropriate sanctions, including the issuance of a citation and civil penalty under Section 125.9, against any licensee who fails to comply with this section.

(e) This section shall become operative on July 1, 1994.

(Added by renumbering Section 2097 by Stats. 1995, Ch. 279, Sec. 2.7. Effective January 1, 1996.)



2427

(a) Except as provided in Section 2429, a license which has expired may be renewed at any time within five years after its expiration on filing an application for renewal on a form prescribed by the licensing authority and payment of all accrued renewal fees and any other fees required by Section 2424. If the license is not renewed within 30 days after its expiration, the licensee, as a condition precedent to renewal, shall also pay the prescribed delinquency fee, if any. Except as provided in Section 2424, renewal under this section shall be effective on the date on which the renewal application is filed, on the date on which the renewal fee or accrued renewal fees are paid, or on the date on which the delinquency fee or the delinquency fee and penalty fee, if any, are paid, whichever last occurs. If so renewed, the license shall continue in effect through the expiration date set forth in Section 2422 or 2423 which next occurs after the effective date of the renewal, when it shall expire and become invalid if it is not again renewed.

(b) Notwithstanding subdivision (a), the license of a doctor of podiatric medicine which has expired may be renewed at any time within three years after its expiration on filing an application for renewal on a form prescribed by the licensing authority and payment of all accrued renewal fees and any other fees required by Section 2424. If the license is not renewed within 30 days after its expiration, the licensee, as a condition precedent to renewal, shall also pay the prescribed delinquency fee, if any. Except as provided in Section 2424, renewal under this section shall be effective on the date on which the renewal application is filed, on the date on which the renewal fee or accrued renewal fees are paid, or on the date on which the delinquency fee or the delinquency fee and penalty fee, if any, are paid, whichever last occurs. If so renewed, the license shall continue in effect through the expiration date set forth in Section 2422 or 2423 which next occurs after the effective date of the renewal, when it shall expire and become invalid if it is not again renewed.

(Amended by Stats. 1994, Ch. 26, Sec. 26.5. Effective March 30, 1994.)



2428

(a) A person who fails to renew his or her license within five years after its expiration may not renew it, and it may not be reissued, reinstated, or restored thereafter, but that person may apply for and obtain a new license if he or she:

(1) Has not committed any acts or crimes constituting grounds for denial of licensure under Division 1.5 (commencing with Section 475).

(2) Takes and passes the examination, if any, which would be required of him or her if application for licensure was being made for the first time, or otherwise establishes to the satisfaction of the licensing authority that passes on the qualifications of applicants for the license that, with due regard for the public interest, he or she is qualified to practice the profession or activity for which the applicant was originally licensed.

(3) Pays all of the fees that would be required if application for licensure was being made for the first time.

The licensing authority may provide for the waiver or refund of all or any part of an examination fee in those cases in which a license is issued without an examination pursuant to this section.

Nothing in this section shall be construed to authorize the issuance of a license for a professional activity or system or mode of healing for which licenses are no longer required.

(b) In addition to the requirements set forth in subdivision (a), an applicant shall establish that he or she meets one of the following requirements: (1) satisfactory completion of at least two years of approved postgraduate training; (2) certification by a specialty board approved by the American Board of Medical Specialties or approved by the Division of Licensing pursuant to subdivision (h) of Section 651; or (3) passing of the clinical competency written examination.

(c) Subdivision (a) shall apply to persons who held licenses to practice podiatric medicine except that those persons who failed to renew their licenses within three years after its expiration may not renew it, and it may not be reissued, reinstated, or restored, except in accordance with subdivision (a).

(Amended by Stats. 1998, Ch. 736, Sec. 14. Effective January 1, 1999.)



2429

(a) A license which is suspended for unprofessional conduct is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the licensee, while the license remains suspended, and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(b) A license which is revoked for unprofessional conduct is subject to expiration as provided in this article, but it shall not be renewed. If it is reinstated by the licensing authority after its expiration, the licensee, as a condition precedent to reinstatement or restoration of licensure, shall pay a reinstatement fee which is an amount equal to the current renewal fee, plus the delinquency fee, if any.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2432

Upon filing an application therefor, containing such information as the licensing authority may require and accompanied by the required duplicate certificate fee, if any, a duplicate certificate may be issued to any person so licensed under the applicable provisions of law where the same certificate applied for has been previously issued or, where there has been a change in name, another certificate in lieu of one previously issued.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)



2433

Upon filing an application therefor, containing such information as the licensing authority may require and accompanied by the required endorsement fee, if any, the licensure or credentials of the person so licensed may be endorsed or certified.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 2.)






ARTICLE 20 - Revenue

2435

The following fees apply to the licensure of physicians and surgeons:

(a) Each applicant for a certificate based upon a national board diplomate certificate, each applicant for a certificate based on reciprocity, and each applicant for a certificate based upon written examination, shall pay a nonrefundable application and processing fee, as set forth in subdivision (b), at the time the application is filed.

(b) The application and processing fee shall be fixed by the board by May 1 of each year, to become effective on July 1 of that year. The fee shall be fixed at an amount necessary to recover the actual costs of the licensing program as projected for the fiscal year commencing on the date the fees become effective.

(c) Each applicant who qualifies for a certificate, as a condition precedent to its issuance, in addition to other fees required herein, shall pay an initial license fee, if any, in an amount fixed by the board consistent with this section. The initial license fee shall not exceed seven hundred ninety dollars ($790). An applicant enrolled in an approved postgraduate training program shall be required to pay only 50 percent of the initial license fee.

(d) The biennial renewal fee shall be fixed by the board consistent with this section and shall not exceed seven hundred ninety dollars ($790).

(e) Notwithstanding subdivisions (c) and (d), and to ensure that subdivision (k) of Section 125.3 is revenue neutral with regard to the board, the board may, by regulation, increase the amount of the initial license fee and the biennial renewal fee by an amount required to recover both of the following:

(1) The average amount received by the board during the three fiscal years immediately preceding July 1, 2006, as reimbursement for the reasonable costs of investigation and enforcement proceedings pursuant to Section 125.3.

(2) Any increase in the amount of investigation and enforcement costs incurred by the board after January 1, 2006, that exceeds the average costs expended for investigation and enforcement costs during the three fiscal years immediately preceding July 1, 2006. When calculating the amount of costs for services for which the board paid an hourly rate, the board shall use the average number of hours for which the board paid for those costs over these prior three fiscal years, multiplied by the hourly rate paid by the board for those costs as of July 1, 2005. Beginning January 1, 2009, the board shall instead use the average number of hours for which it paid for those costs over the three-year period of fiscal years 2005–06, 2006–07, and 2007–08, multiplied by the hourly rate paid by the board for those costs as of July 1, 2005. In calculating the increase in the amount of investigation and enforcement costs, the board shall include only those costs for which it was eligible to obtain reimbursement under Section 125.3 and shall not include probation monitoring costs and disciplinary costs, including those associated with the citation and fine process and those required to implement subdivision (b) of Section 12529 of the Government Code.

(f) Notwithstanding Section 163.5, the delinquency fee shall be 10 percent of the biennial renewal fee.

(g) The duplicate certificate and endorsement fees shall each be fifty dollars ($50), and the certification and letter of good standing fees shall each be ten dollars ($10).

(h) It is the intent of the Legislature that, in setting fees pursuant to this section, the board shall seek to maintain a reserve in the Contingent Fund of the Medical Board of California in an amount not less than two nor more than four months’ operating expenditures.

(i) Not later than January 1, 2012, the Office of State Audits and Evaluations within the Department of Finance shall commence a preliminary review of the board’s financial status, including, but not limited to, its projections related to expenses, revenues, and reserves, and the impact of the loan from the Contingent Fund of the Medical Board of California to the General Fund made pursuant to the Budget Act of 2008. The office shall make the results of this review available upon request by June 1, 2012. This review shall be funded from the existing resources of the office during the 2011–12 fiscal year.

(Amended by Stats. 2009, Ch. 400, Sec. 3. Effective January 1, 2010.)



2435.1

(a) In addition to the fees charged for the initial issuance or biennial renewal of a physician and surgeon’s certificate pursuant to Section 2435, and at the time those fees are charged, the board shall charge each applicant or renewing licensee an additional twenty-five dollar ($25) fee for the purposes of this section.

(b) Payment of this twenty-five dollar ($25) fee shall be voluntary, paid at the time of application for initial licensure or biennial renewal, and due and payable along with the fee for the initial certificate or biennial renewal.

(c) The board shall transfer all funds collected pursuant to this section, on a monthly basis, to the Office of Statewide Health Planning and Development to augment the local assistance line item of the annual Budget Act in support of the Song-Brown Family Physician Training Act (Article 1 (commencing with Section 128200) of Chapter 4 of Part 3 of Division 107 of the Health and Safety Code).

(Amended by Stats. 2006, Ch. 538, Sec. 5. Effective January 1, 2007.)



2435.2

(a) Notwithstanding any other provision of law, if Article 14 (commencing with Section 2340) becomes inoperative or the diversion program described in that article is discontinued, the board shall reduce the amount of the following fees:

(1) The initial license fee, as described in subdivision (c) of Section 2435.

(2) The biennial renewal fee, as described in subdivision (d) of Section 2435.

(3) An increase in the fees established pursuant to subdivision (e) of Section 2435.

(b) The amount of the reductions made pursuant to subdivision (a) shall equal the board’s cost of operating the diversion program.

(c) The board shall not make the reductions described in subdivision (a) if a diversion program is established by statute and requires the board to fund it in whole or in part from licensure fees.

(Added by Stats. 2005, Ch. 674, Sec. 18. Effective January 1, 2006.)



2435.3

Notwithstanding any other provision of law, if Section 12529.6 of the Government Code remains operative on or after July 1, 2008, and is not repealed, the board may, by regulation, beginning January 1, 2009, increase the amount of the initial licensure fee and the biennial licensure renewal fee by a maximum of twenty dollars ($20) each, if an increase is required for the cost of transferring those employees.

(Added by Stats. 2005, Ch. 674, Sec. 19. Effective January 1, 2006.)



2436

The fees in this article fixed by the board shall be set forth as emergency regulations duly adopted by the Division of Licensing.

(Amended by Stats. 1993, Ch. 1267, Sec. 34. Effective January 1, 1994.)



2436.5

(a) (1) In addition to the fees charged for the initial issuance or biennial renewal of a physician and surgeon’s certificate pursuant to Section 2435, and at the time those fees are charged, the board shall charge each applicant or renewing licensee an additional twenty-five-dollar ($25) fee for the purposes of this section.

(2) The twenty-five-dollar ($25) fee shall be paid at the time of application for initial licensure or biennial renewal and shall be due and payable along with the fee for the initial certificate or biennial renewal.

(3)  On or before July 1, 2015, the board shall develop a mechanism for a physician and surgeon to pay a voluntary contribution, at the time of application for initial licensure or biennial renewal, for the purposes of this section.

(b) The board shall transfer all funds collected pursuant to this section, on a monthly basis, to the Medically Underserved Account for Physicians created by Section 128555 of the Health and Safety Code for the Steven M. Thompson Physician Corps Loan Repayment Program. Notwithstanding Section 128555 of the Health and Safety Code, these funds shall not be used to provide funding for the Physician Volunteer Program.

(c) Up to 15 percent of the funds collected pursuant to this section shall be dedicated to loan assistance for physicians and surgeons who agree to practice in geriatric care settings or settings that primarily serve adults over 65 years of age or adults with disabilities. Priority consideration shall be given to those physicians and surgeons who are trained in, and practice, geriatrics and who can meet the cultural and linguistic needs and demands of diverse populations of older Californians.

(Amended by Stats. 2014, Ch. 439, Sec. 1. Effective January 1, 2015.)



2437

The board may fix a fee for the approval of postgraduate training for clinical service programs approved by the Division of Licensing at an amount equal to the cost to the division in reviewing applications for approval of those programs, but in no event shall the fee exceed four hundred dollars ($400).

(Added by Stats. 1985, Ch. 1176, Sec. 24.)



2439

(a) Every licensee is exempt from the payment of the renewal fee and requirement for continuing medical education if the licensee has applied to the Division of Licensing for a retired license. The holder of a retired license may not engage in the practice of medicine or the practice of podiatric medicine.

(b) If a physician and surgeon has applied to convert from retired status to active status on or after January 1, 2004, but prior to January 1, 2005, the fee to change license status shall be waived, unless the change in status coincides with the physician and surgeon’s license renewal date. The board shall refund any fees paid by a physician and surgeon to change from retired to active status after January 1, 2004, and before January 1, 2005, unless the change in status coincides with the physician and surgeon’s license renewal date.

(Amended (as added by Stats. 909, Ch. 607, Sec. 10) by Stats. 2004, Ch. 909, Sec. 3.5. Effective September 30, 2004.)



2440

(a) Every licensee is exempt from the payment of the renewal fee while engaged in full-time training or active service in the Army, Navy, Air Force, or Marines, or in the United States Public Health Service.

(b) Every person exempted from the payment of the renewal fee by this section shall not engage in any private practice and shall become liable for payment of such fee for the current renewal period upon his or her discharge from full-time active service and shall have a period of 60 days after becoming liable within which to pay the renewal fee before the delinquency fee is required. Any person who is discharged from active service within 60 days of the end of a renewal period is exempt from the payment of the renewal fee for that period.

(c) The time spent in full-time active service or training shall not be included in the computation of the five-year period for renewal and reinstatement of licensure provided in Sections 2427 and 2428.

(d) Nothing in this section shall exempt a person, exempt from renewal fees under this section, from meeting the requirements of Article 10 (commencing with Section 2190).

(Amended by Stats. 1986, Ch. 220, Sec. 11. Effective June 30, 1986.)



2441

Any licensee who demonstrates to the satisfaction of the board that he or she is unable to practice medicine due to a disability may request a waiver of the license renewal fee. The granting of a waiver shall be at the discretion of the board and may be terminated at any time. Waivers shall be based on the inability of a licensee to practice medicine. A licensee whose renewal fee has been waived pursuant to this section shall not engage in the practice of medicine unless and until the licensee pays the current renewal fee and does either of the following:

(a) Establishes to the satisfaction of the board, on a form prescribed by the board and signed under penalty of perjury, that the licensee’s disability either no longer exists or does not affect his or her ability to practice medicine safely.

(b) Signs an agreement on a form prescribed by the board, signed under penalty of perjury, in which the licensee agrees to limit his or her practice in the manner prescribed by the reviewing physician.

(Amended by Stats. 2003, Ch. 607, Sec. 11. Effective January 1, 2004.)



2442

The renewal fee shall be waived for a physician and surgeon residing in California who certifies to the Medical Board of California that license renewal is for the sole purpose of providing voluntary, unpaid service.

(Amended by Stats. 2006, Ch. 843, Sec. 6. Effective January 1, 2007.)



2443

The following fees apply to fictitious-name permits issued under Section 2415:

(a) The initial permit fee shall be fifty dollars ($50). If the permit will expire less than one year after its issuance, then the initial permit fee is an amount equal to 50 percent of the fee in effect at the beginning of the current renewal cycle.

(b) The biennial renewal fee shall be forty dollars ($40).

(c) The delinquency fee is twenty dollars ($20).

(d) The duplicate permit fee shall not exceed the cost of processing up to a maximum of fifty dollars ($50).

(Amended by Stats. 1997, Ch. 654, Sec. 7. Effective January 1, 1998.)



2445

All moneys paid to and received by the board shall be paid into the State Treasury and shall be credited to the Contingent Fund of the Medical Board of California. Those moneys shall be reported at the beginning of each month, for the month preceding, to the Controller.

The contingent fund shall be for the use of the board and from it shall be paid all salaries and all other expenses necessarily incurred in carrying into effect the provisions of this chapter.

If there is any surplus in these receipts after the board’s salaries and expenses are paid, such surplus shall be applied solely to expenses incured under the provisions of this chapter. No surplus in these receipts shall be deposited in or transferred to the General Fund.

(Amended by Stats. 1989, Ch. 886, Sec. 30.)



2446

Unless otherwise expressly provided in this chapter, all fines imposed or forfeitures of bail collected by any court in connection with any violation of the provisions of this chapter shall, as soon as practicable after receipt thereof, be deposited with the county treasurer of the county in which such court is situated.

Amounts so deposited shall be paid at least once a month as follows:

(a) Seventy-five percent to the State Treasurer by warrant of the county auditor drawn upon the requisition of the clerk or judge of the court for deposit as provided in Section 2445.

(b) Twenty-five percent to the county where the case is pending.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2447

The board shall refund any fees, fines, or forfeitures in accordance with the provisions of Section 158. The board may expend from its contingent fund whatever sums may be necessary to carry out the provisions of this section.

The State Treasurer and all other officials having custody of the funds of the board shall upon request or direction of the board pay out the refunds or approve such payments from the contingent fund.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2448

Notwithstanding the possession by a licensee of a renewal receipt or other acknowledgement of renewal of licensure, a license issued and renewed may, at any time, be suspended, revoked, or forfeited as provided in this chapter without refund of any fees.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)






ARTICLE 21 - Provisions Applicable to Osteopathic Physicians and Surgeons

2450

There is a Board of Osteopathic Examiners of the State of California, established by the Osteopathic Act, which shall be known as the Osteopathic Medical Board of California which enforces this chapter relating to persons holding or applying for physician’s and surgeon’s certificates issued by the Osteopathic Medical Board of California under the Osteopathic Act.

Persons who elect to practice using the term of suffix “M.D.,” as provided in Section 2275, shall not be subject to this article, and the Medical Board of California shall enforce the provisions of this chapter relating to persons who made the election.

Notwithstanding any other law, the powers and duties of the Osteopathic Medical Board of California, as set forth in this article and under the Osteopathic Act, shall be subject to review by the appropriate policy committees of the Legislature. The review shall be performed as if this chapter were scheduled to be repealed as of January 1, 2018.

(Amended by Stats. 2013, Ch. 516, Sec. 3. Effective January 1, 2014.)



2450.1

Protection of the public shall be the highest priority for the Osteopathic Medical Board of California in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 5. Effective January 1, 2003.)



2450.3

There is within the jurisdiction of the Osteopathic Medical Board of California a Naturopathic Medicine Committee authorized under the Naturopathic Doctors Act (Chapter 8.2 (commencing with Section 3610)). This section shall become inoperative on January 1, 2018, and, as of that date is repealed, unless a later enacted statute that is enacted before January 1, 2018, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the Naturopathic Medicine Committee subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 516, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



2451

The words “Medical Board of California,” the term “board,” or any reference to a division of the Medical Board of California as used in this chapter shall be deemed to mean the Osteopathic Medical Board of California, where that board exercises the functions granted to it by the Osteopathic Act.

(Amended by Stats. 1991, Ch. 359, Sec. 18.)



2452

This chapter applies to the Osteopathic Medical Board of California so far as consistent with the Osteopathic Act. Unless otherwise provided, this article is administered by the board.

(Amended by Stats. 1991, Ch. 359, Sec. 19.)



2453

(a) It is the policy of this state that holders of M.D. degrees and D.O. degrees shall be accorded equal professional status and privileges as licensed physicians and surgeons.

(b) Notwithstanding any other provision of law, no health facility subject to licensure under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, no health care service plan, nonprofit hospital service plan, policy of disability insurance, self-insured employer welfare benefit plan, and no agency of the state or of any city, county, city and county, district, or other political subdivision of the state shall discriminate with respect to employment, staff privileges, or the provision of, or contracts for, professional services against a licensed physician and surgeon on the basis of whether the physician and surgeon holds an M.D. or D.O. degree. This section shall not be construed to require a disability insurer health care service plan or hospital service plan to employ, offer staff privileges, or contract for professional services with a class of physician who holds an M.D. or D.O. degree. However, this subdivision shall not prohibit a school of allopathic medicine or a school of osteopathic medicine from employing a physician and surgeon as an instructor on the basis of whether the physician and surgeon holds an M.D. or D.O. degree, where the subject matter to be taught specifically requires allopathic or osteopathic training and experience.

(c) Whenever the health facility staffing requirements for staff or department privileges mandate that the physician who has been granted privileges be certified or eligible for certification by an appropriate American medical board, that position must be made available on an equal basis to an osteopathic physician who is certified or eligible for certification by the appropriate American osteopathic board.

(d) Whenever an entity that contracts with physicians and surgeons or osteopathic physicians to provide managed care or risk-based care requires that the physician who is responsible for the contract be certified or eligible for certification by an appropriate American medical board, the contract reference to American medical board shall be construed to mean American Osteopathic Board when the contracting physician is an osteopathic physician.

(e) Staff self-government, involving M.D. and D.O. physicians and surgeons, with respect to the professional work performed in the health facility, shall be accomplished by holding periodic meetings of the staff to review and analyze at regular intervals their clinical experience. Patient medical records shall be the basis for such review and analysis.

(f) The physician and surgeon staff shall be required to establish controls that are designed to ensure the achievement and maintenance of high standards of professional and ethical practices including a provision that all members of the physician and surgeon staff be required to demonstrate their ability to perform surgical and other procedures competently and to the satisfaction of an appropriate committee or committees of the staff at the time of original application for appointment to the staff and at least every two years thereafter.

(g) No health facility may adopt written bylaws in accordance with legal requirements that in any way are construed to circumvent the intent of the Legislature or any other nondiscriminatory provisions contained in either the Medical Practice Act or in any provisions applicable to osteopathic physicians.

(h) No entity that contracts with physicians and surgeons to provide managed care or risk-based care may adopt written bylaws in accordance with legal requirements that in any way are construed to circumvent the intent of the Legislature or any other nondiscriminatory provisions contained in either the Medical Practice Act or in any provisions applicable to osteopathic physicians.

(i) For the purposes of this section, no professional medical or osteopathic association may mandate membership in their respective organizations as a prerequisite for a physician to obtain staff privileges, employment, or in the offering of a contract for services.

(j) Any violation of subdivisions (b), (c), (d), (e), (f), (g), (h), and (i) may be enjoined in an action brought in the name of the people of the State of California by the district attorney of the county in which the violation occurs, upon receipt of a complaint by an aggrieved physician and surgeon.

(Amended by Stats. 1992, Ch. 619, Sec. 1. Effective January 1, 1993.)



2453.5

Individuals possessing physician’s and surgeon’s certificates issued by the Osteopathic Medical Board of California shall not hold themselves out to be board certified unless the board certification has been granted by the appropriate certifying board, as authorized by the American Osteopathic Association or the American Board of Medical Specialties, or is the result of a postgraduate training program approved by the Accreditation Council for Graduate Medical Education.

(Added by Stats. 1993, Ch. 226, Sec. 2. Effective January 1, 1994.)



2454.5

In order to ensure the continuing competence of licensed osteopathic physicians and surgeons, the board shall adopt and administer standards for the continuing education of those licensees. The board shall require each licensed osteopathic physician and surgeon to demonstrate satisfaction of the continuing education requirements as a condition for the renewal of a license at intervals of not less than one year nor more than three years. Commencing January 1, 1995, the board shall require each licensed osteopathic physician and surgeon to complete a minimum of 150 hours of American Osteopathic Association continuing education hours during each three-year cycle, of which 60 hours must be completed in American Osteopathic Association Category 1 continuing education hours as a condition for renewal of an active license.

For purposes of this section, “American Osteopathic Association Category 1” means continuing education activities and programs approved for Category 1 credit by the Committee on Continuing Medical Education of the American Osteopathic Association.

(Amended by Stats. 1994, Ch. 895, Sec. 2. Effective September 27, 1994.)



2455

The amount of fees and refunds is that established by the following schedule for any certificate issued by the Osteopathic Medical Board of California. All other fees and refunds for any certificate issued by the Osteopathic Medical Board of California which are not prescribed in this schedule, are prescribed in Sections 2455.1 and 2456. Any and all fees received by the Osteopathic Medical Board of California shall be for the sole purpose of the operation of the board and shall not be used for any other purpose, except as specified in Section 2455.1.

(a) Each applicant for an original or reciprocity Physicians and Surgeons Certificate shall pay an application fee in a sum not to exceed four hundred dollars ($400) at the time his or her application is filed.

(b) The biennial license fee, unless otherwise provided, shall be set by the board on or before November 1 of each year for the ensuing calendar year at a sum as the board determines necessary to defray the expenses of administering this chapter, under the Osteopathic Act, relating to the issuance of certificates to those applicants, which sum, however, shall not exceed four hundred dollars ($400) nor be less than twenty-five dollars ($25).

(c) The board shall set a biennial license fee in an amount less than that levied pursuant to subdivision (b) that shall be paid by any applicant who indicates to the board in writing that he or she does not intend to practice under the Osteopathic Act during the current renewal period.

(d) The fee for failure to pay the biennial license fee shall be 50 percent of the renewal fee but not more than two hundred dollars ($200).

(Amended by Stats. 2009, Ch. 600, Sec. 2. Effective January 1, 2010.)



2455.1

(a) In addition to the fees charged pursuant to Section 2455, and at the time those fees are charged, the board shall charge each applicant for an original or reciprocity certificate or for a biennial license an additional twenty-five-dollar ($25) fee for the purposes of this section. This twenty-five-dollar ($25) fee shall be due and payable along with the fee for the original or reciprocity certificate or the biennial license.

(b) On or before July 1, 2015, the board shall develop a mechanism for an osteopathic physician and surgeon to pay a voluntary contribution, at the time of initial application for licensure or biennial renewal, for the purposes of this section.

(c) The board shall transfer all funds collected pursuant to this section, on a monthly basis, to the Medically Underserved Account for Physicians created by Section 128555 of the Health and Safety Code for the purposes of the Steven M. Thompson Physician Corps Loan Repayment Program. Notwithstanding Section 128555 of the Health and Safety Code, these funds shall not be used to provide funding for the Physician Volunteer Program.

(Amended by Stats. 2014, Ch. 439, Sec. 2. Effective January 1, 2015.)



2455.2

(a) A licensed osteopathic physician and surgeon shall report to the Osteopathic Medical Board of California, at the time of initial licensure, any specialty board certification that he or she holds that is issued by a member board of the American Board of Medical Specialties or approved by the Osteopathic Medical Board of California.

(b) A licensed osteopathic physician and surgeon shall also report to the board, at the time of license renewal, his or her practice status, designated as one of the following:

(1) Full-time practice in California.

(2) Full-time practice outside of California.

(3) Part-time practice in California.

(4) Medical administrative employment that does not include direct patient care.

(5) Retired.

(6) Other practice status, as may be further defined by the board.

(c) A licensed osteopathic physician and surgeon may report to the board, at the time of initial licensure and license renewal, and the board shall collect, information regarding his or her cultural background and foreign language proficiency.

(d) The information collected pursuant to this section may be placed on the board’s Internet Web site.

(e) This section shall become operative on July 1, 2010.

(Added by Stats. 2009, Ch. 602, Sec. 1. Effective January 1, 2010. Section operative July 1, 2010, by its own provisions.)



2456

(a) Each person holding a certificate issued by the Osteopathic Medical Board of California residing in or out of California shall pay the board a biennial license fee.

(b) Fictitious name permits issued by the Osteopathic Medical Board of California as provided in Section 2415 shall expire on December 31 of each year. The initial permit fee shall not exceed one hundred dollars ($100) and the renewal permit fee shall not exceed one hundred dollars ($100).

(Amended by Stats. 2004, Ch. 691, Sec. 2. Effective January 1, 2005.)



2456.1

All osteopathic physician’s and surgeon’s certificates shall expire at 12 midnight on the last day of the birth month of the licensee during the second year of a two-year term if not renewed on or before that day.

The board shall establish by regulation procedures for the administration of a birth date renewal program, including, but not limited to, the establishment of a system of staggered license expiration dates such that a relatively equal number of licenses expire monthly.

To renew an unexpired license, the licensee shall, on or before the dates on which it would otherwise expire, apply for renewal on a form prescribed by the board and pay the prescribed renewal fee.

(Amended by Stats. 1994, Ch. 895, Sec. 5. Effective September 27, 1994.)



2456.2

(a) The board shall notify in writing by certified mail, return receipt requested, any physician and surgeon who does not renew his or her license within 60 days from its date of expiration.

(b) Any licensee who does not renew his or her expired license on or before its date of expiration shall pay all the following fees:

(1) The renewal fee in effect at the time of renewal.

(2) The delinquency fee required by Section 2455.

(c) Notwithstanding any other provision of law, the renewal of any expired physician’s and surgeon’s license within six months from its date of expiration shall be retroactive to the date of expiration of that license.

(Added by Stats. 1987, Ch. 934, Sec. 3.)



2456.3

Except as provided in Section 2429, a license which has expired may be renewed at any time within five years after its expiration by filing an application for renewal on a form prescribed by the board and payment of all accrued renewal fees and any other fees required by Section 2455. Except as provided in Section 2456.2, renewal under this section shall be effective on the date on which the renewal application is filed, on the date on which the renewal fee or accrued renewal fees are paid, or on the date on which the delinquency fee or the delinquency fee and penalty fee, if any, are paid, whichever last occurs. If so renewed, the license shall continue in effect through the expiration date set forth in Section 2456.1 which next occurs after the effective date of the renewal.

(Added by Stats. 1987, Ch. 934, Sec. 4.)



2457

The failure of any person holding a certificate issued by the Osteopathic Medical Board of California to pay the biennial license fee during the time his or her certificate remains in force shall automatically work a forfeiture of his or her certificate after a period of 60 days from the date of expiration.

The certificate shall not be restored except upon written application and the payment to the Osteopathic Medical Board of California of the fee provided by this article. No examination shall be required for the reissuance of a certificate that was forfeited under the provisions of this section.

(Amended by Stats. 2004, Ch. 691, Sec. 3. Effective January 1, 2005.)



2457.5

(a) In addition to Article 12 (commencing with Section 2220), the charging, or obtaining of an unconscionable fee for professional services rendered to a patient by an osteopathic physician and surgeon constitutes unprofessional conduct and is grounds for disciplinary action.

(b) A fee is unconscionable within the meaning of this section when it is so exorbitant and wholly disproportionate to the services performed as to shock the conscience of physicians of ordinary prudence practicing in the same community. Factors to be considered, where appropriate, in determining the reasonableness of a fee, are based on the circumstances existing at the time of the service and shall include, but not be limited to, the following:

(1) The time and effort required.

(2) The novelty and difficulty of the procedure and treatment.

(3) The skill required to perform the procedure or treatment properly.

(4) The likelihood, if apparent to the patient, that the proper treatment of the patient will preclude the physician from remuneration from other sources.

(5) Any requirements or conditions imposed by the patient or by the circumstances.

(6) The nature and length of the professional relationship with the patient.

(7) The experience, reputation, and ability of the physician performing the services.

(8) The results obtained.

(9) The existence of full fee disclosure and knowing patient consent.

(Added by Stats. 1988, Ch. 325, Sec. 1.)



2458

When the prosecution for a violation of this chapter is initiated by the Osteopathic Medical Board of California, 75 percent of all fines and forfeitures of bail shall be paid upon the collection by the proper officer of the court to the board to be deposited by it to the credit of the contingent fund of the Osteopathic Medical Board of California.

The payment to the board shall be made without placing the fine or forfeiture of bail in any special, contingent, or general fund in any city, county, or city and county.

(Amended by Stats. 1991, Ch. 359, Sec. 24.)



2459

The Osteopathic Medical Board of California shall not issue any drugless practitioner’s certificates under this chapter or any other law.

All persons holding drugless practitioner’s certificates may continue to practice under the authorization of their certificates and may renew them, subject to this chapter.

(Amended by Stats. 1991, Ch. 359, Sec. 25.)



2459.5

An osteopathic physician and surgeon licensed pursuant to the Osteopathic Initiative Act may utilize the services of an aide to assist the osteopathic physician and surgeon in the rendering of osteopathic manipulative treatment. The aide shall at all times be under the orders, direction, and immediate supervision of the osteopathic physician and surgeon. Nothing in this section shall authorize an aide to function independently of the osteopathic physician and surgeon or shall be construed as authorizing an osteopathic aide to practice medicine, surgery, or any other form of healing art.

(Added by Stats. 1990, Ch. 873, Sec. 2.)



2459.6

(a) For the purposes of Section 2459.5 and this section:

(1) “Osteopathic physician and surgeon” means a person defined in the Osteopathic Initiative Act.

(2) “Osteopathic manipulative treatment” means the therapeutic application of manually guided forces by an osteopathic physician and surgeon to alleviate somatic dysfunction.

(3) “Somatic dysfunction” means an impaired or altered function of related components of the somatic system.

(4) An “osteopathic aide” means an unlicensed person who assists an osteopathic physician and surgeon in the provision of osteopathic manipulative treatment provided that assistance is rendered under the supervision of an osteopathic physician and surgeon licensed pursuant to the Osteopathic Initiative Act. An aide is not authorized to perform osteopathic manipulative procedures.

(5) “Under the orders, direction and immediate supervision” means the evaluation of the patient by the osteopathic physician prior to the performing of an osteopathic manipulative treatment patient-related task by the aide, the formulation and recording in the patient’s record by the osteopathic physician and surgeon of an osteopathic manipulative treatment program based upon the evaluation, and any other information available to the osteopathic physician and surgeon prior to any delegation of a task to an aide. The osteopathic physician and surgeon shall assign only those patient-related tasks that can be safely and effectively performed by the aide. The supervising osteopathic physician and surgeon shall be responsible at all times for the conduct of the aide while he or she is on duty and shall provide continuous and immediate supervision of the aide. The osteopathic physician and surgeon shall be in the same facility as, and in proximity to, the location where the aide is performing patient-related tasks and shall be readily available at all times to provide advice or instructions to the aide.

(6) A “patient-related task” is restricted to assisting the osteopathic physician and surgeon in the rendering of osteopathic manipulative treatment.

(b) Osteopathic aides may not use roentgen rays and radioactive materials.

(c) The board shall require the supervising osteopathic physician and surgeon to conduct orientation of the aide regarding patient-related tasks.

(d) No osteopathic physician and surgeon shall supervise more than two osteopathic aides at any one time.

(Added by Stats. 1990, Ch. 873, Sec. 3.)



2459.7

Notwithstanding any other provision of law, no osteopathic physician and surgeon shall utilize an osteopathic aide to perform services other than those specified in Sections 2459.5 and 2459.6. A violation of this section constitutes unprofessional conduct and is grounds for disciplinary action.

(Added by Stats. 1990, Ch. 873, Sec. 4.)






ARTICLE 22 - Podiatric Medicine

2460

(a) There is created within the jurisdiction of the Medical Board of California the California Board of Podiatric Medicine.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the California Board of Podiatric Medicine subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2012, Ch. 332, Sec. 13. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



2460.1

Protection of the public shall be the highest priority for the California Board of Podiatric Medicine in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 6. Effective January 1, 2003.)



2461

As used in this article:

(a) “Division” means the Division of Licensing of the Medical Board of California.

(b) “Board” means the California Board of Podiatric Medicine.

(c) “Podiatric licensing authority” refers to any officer, board, commission, committee, or department of another state that may issue a license to practice podiatric medicine.

(Amended by Stats. 1995, Ch. 279, Sec. 10. Effective January 1, 1996.)



2462

The board shall consist of seven members, three of whom shall be public members. Not more than one member of the board shall be a full-time faculty member of a college or school of podiatric medicine.

The Governor shall appoint the four members qualified as provided in Section 2463 and one public member. The Senate Rules Committee and the Speaker of the Assembly shall each appoint a public member.

(Amended by Stats. 2004, Ch. 695, Sec. 14. Effective January 1, 2005.)



2463

Each member of the board, except the public members, shall be appointed from persons having all of the following qualifications:

(a) Be a citizen of this state for at least five years next preceding his or her appointment.

(b) Be a graduate of a recognized school or college of podiatric medicine.

(c) Have a valid certificate to practice podiatric medicine in this state.

(d) Have engaged in the practice of podiatric medicine in this state for at least five years next preceding his or her appointment.

(Amended by Stats. 1986, Ch. 655, Sec. 10.)



2464

The public members shall be appointed from persons having all of the following qualifications:

(a) Be a citizen of this state for at least five years next preceding his or her appointment.

(b) Shall not be an officer or faculty member of any college, school, or other institution engaged in podiatric medical instruction.

(c) Shall not be a licentiate of the board or of any board under this division or of any board created by an initiative act under this division.

(Amended by Stats. 1986, Ch. 655, Sec. 11.)



2465

No person who directly or indirectly owns any interest in any college, school, or other institution engaged in podiatric medical instruction shall be appointed to the board nor shall any incumbent member of the board have or acquire any interest, direct or indirect, in any such college, school, or institution.

(Amended by Stats. 2012, Ch. 332, Sec. 14. Effective January 1, 2013.)



2466

All members of the board shall be appointed for terms of four years. Vacancies shall immediately be filled by the appointing power for the unexpired portion of the terms in which they occur. No person shall serve as a member of the board for more than two consecutive terms.

(Amended by Stats. 2005, Ch. 621, Sec. 29. Effective January 1, 2006.)



2467

(a) The board may convene from time to time as it deems necessary.

(b) Four members of the board constitute a quorum for the transaction of business at any meeting.

(c) It shall require the affirmative vote of a majority of those members present at a meeting, those members constituting at least a quorum, to pass any motion, resolution, or measure.

(d) The board shall annually elect one of its members to act as president and a member to act as vice president who shall hold their respective positions at the pleasure of the board. The president may call meetings of the board and any duly appointed committee at a specified time and place.

(Amended by Stats. 2000, Ch. 836, Sec. 14. Effective January 1, 2001.)



2468

Notice of each meeting of the board shall be given in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2000, Ch. 836, Sec. 15. Effective January 1, 2001.)



2469

Each member of the board shall receive per diem and expenses as provided in Section 2016.

(Amended by Stats. 1986, Ch. 655, Sec. 16.)



2470

The board may adopt, amend, or repeal, in accordance with the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 1 of Title 2 of the Government Code), regulations necessary to enable the board to carry into effect the provisions of law relating to the practice of podiatric medicine.

(Amended by Stats. 2012, Ch. 332, Sec. 15. Effective January 1, 2013.)



2471

Except as provided by Section 159.5, the board may employ, within the limits of the funds received by the board, all personnel necessary to carry out this chapter.

(Added by Stats. 2007, Ch. 588, Sec. 32. Effective January 1, 2008.)



2472

(a) The certificate to practice podiatric medicine authorizes the holder to practice podiatric medicine.

(b) As used in this chapter, “podiatric medicine” means the diagnosis, medical, surgical, mechanical, manipulative, and electrical treatment of the human foot, including the ankle and tendons that insert into the foot and the nonsurgical treatment of the muscles and tendons of the leg governing the functions of the foot.

(c) A doctor of podiatric medicine may not administer an anesthetic other than local. If an anesthetic other than local is required for any procedure, the anesthetic shall be administered by another licensed health care practitioner who is authorized to administer the required anesthetic within the scope of his or her practice.

(d) (1) A doctor of podiatric medicine who is ankle certified by the board on and after January 1, 1984, may do the following:

(A) Perform surgical treatment of the ankle and tendons at the level of the ankle pursuant to subdivision (e).

(B) Perform services under the direct supervision of a physician and surgeon, as an assistant at surgery, in surgical procedures that are otherwise beyond the scope of practice of a doctor of podiatric medicine.

(C) Perform a partial amputation of the foot no further proximal than the Chopart’s joint.

(2) Nothing in this subdivision shall be construed to permit a doctor of podiatric medicine to function as a primary surgeon for any procedure beyond his or her scope of practice.

(e) A doctor of podiatric medicine may perform surgical treatment of the ankle and tendons at the level of the ankle only in the following locations:

(1) A licensed general acute care hospital, as defined in Section 1250 of the Health and Safety Code.

(2) A licensed surgical clinic, as defined in Section 1204 of the Health and Safety Code, if the doctor of podiatric medicine has surgical privileges, including the privilege to perform surgery on the ankle, in a general acute care hospital described in paragraph (1) and meets all the protocols of the surgical clinic.

(3) An ambulatory surgical center that is certified to participate in the Medicare program under Title XVIII (42 U.S.C. Sec. 1395 et seq.) of the federal Social Security Act, if the doctor of podiatric medicine has surgical privileges, including the privilege to perform surgery on the ankle, in a general acute care hospital described in paragraph (1) and meets all the protocols of the surgical center.

(4) A freestanding physical plant housing outpatient services of a licensed general acute care hospital, as defined in Section 1250 of the Health and Safety Code, if the doctor of podiatric medicine has surgical privileges, including the privilege to perform surgery on the ankle, in a general acute care hospital described in paragraph (1). For purposes of this section, a “freestanding physical plant” means any building that is not physically attached to a building where inpatient services are provided.

(5) An outpatient setting accredited pursuant to subdivision (g) of Section 1248.1 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 332, Sec. 16. Effective January 1, 2013.)



2474

Any person who uses in any sign or in any advertisement or otherwise, the word or words “doctor of podiatric medicine,” “doctor of podiatry,” “podiatric doctor,” “D.P.M.,” “podiatrist,” “foot specialist,” or any other term or terms or any letters indicating or implying that he or she is a doctor of podiatric medicine, or that he or she practices podiatric medicine, or holds himself out as practicing podiatric medicine or foot correction as defined in Section 2472, without having at the time of so doing a valid, unrevoked, and unsuspended certificate as provided for in this chapter, is guilty of a misdemeanor.

(Amended by Stats. 2005, Ch. 621, Sec. 31. Effective January 1, 2006.)



2475

Unless otherwise provided by law, no postgraduate trainee, intern, resident postdoctoral fellow, or instructor may engage in the practice of podiatric medicine, or receive compensation therefor, or offer to engage in the practice of podiatric medicine unless he or she holds a valid, unrevoked, and unsuspended certificate to practice podiatric medicine issued by the division. However, a graduate of an approved college or school of podiatric medicine upon whom the degree doctor of podiatric medicine has been conferred, who is issued a resident’s license, which may be renewed annually for up to eight years for this purpose by the division upon recommendation of the board, and who is enrolled in a postgraduate training program approved by the board, may engage in the practice of podiatric medicine whenever and wherever required as a part of that program and may receive compensation for that practice under the following conditions:

(a) A graduate with a resident’s license in an approved internship, residency, or fellowship program may participate in training rotations outside the scope of podiatric medicine, under the supervision of a physician and surgeon who holds a medical doctor or doctor of osteopathy degree wherever and whenever required as a part of the training program, and may receive compensation for that practice. If the graduate fails to receive a license to practice podiatric medicine under this chapter within three years from the commencement of the postgraduate training, all privileges and exemptions under this section shall automatically cease.

(b)  Hospitals functioning as a part of the teaching program of an approved college or school of podiatric medicine in this state may exchange instructors or resident or assistant resident doctors of podiatric medicine with another approved college or school of podiatric medicine not located in this state, or those hospitals may appoint a graduate of an approved school as such a resident for purposes of postgraduate training. Those instructors and residents may practice and be compensated as provided in this section, but that practice and compensation shall be for a period not to exceed two years.

(Amended by Stats. 2012, Ch. 332, Sec. 17. Effective January 1, 2013.)



2475.1

Before a resident’s license may be issued, each applicant shall show by evidence satisfactory to the board, submitted directly to the board by the national score reporting institution, that he or she has, within the past 10 years, passed Parts I and II of the examination administered by the National Board of Podiatric Medical Examiners of the United States or has passed a written examination that is recognized by the board to be the equivalent in content to the examination administered by the National Board of Podiatric Medical Examiners of the United States.

(Added by Stats. 2004, Ch. 695, Sec. 14.2. Effective January 1, 2005.)



2475.2

As used in this article, “podiatric residency” means a program of supervised postgraduate clinical training, one year or more in duration, approved by the board.

(Amended by Stats. 1986, Ch. 655, Sec. 21.)



2475.3

(a) The board shall approve podiatric residency programs, as defined in Section 2475.2, in the field of podiatric medicine, for persons who are applicants for or have been issued a certificate to practice podiatric medicine pursuant to this article.

(b) The board may only approve a podiatric residency that it determines meets all of the following requirements:

(1) Reasonably conforms with the Accreditation Council for Graduate Medical Education’s Institutional Requirements of the Essentials of Accredited Residencies in Graduate Medical Education: Institutional and Program Requirements.

(2) Is approved by the Council on Podiatric Medical Education.

(3) Complies with the requirements of this state.

(Amended by Stats. 2003, Ch. 586, Sec. 1. Effective January 1, 2004.)



2476

Nothing in this chapter shall be construed to prevent a regularly matriculated student undertaking a course of professional instruction in an approved college or school of podiatric medicine from participating in training beyond the scope of podiatric medicine under the supervision of a physician and surgeon who holds a medical doctor or doctor of osteopathy degree whenever and wherever prescribed as part of his or her course of study.

(Amended by Stats. 1992, Ch. 1289, Sec. 11.4. Effective January 1, 1993.)



2477

Nothing in this chapter prohibits the manufacture, the recommendation, or the sale of either corrective shoes or appliances for the human feet.

(Added by Stats. 1980, Ch. 1313, Sec. 2.)



2479

The division shall issue, upon the recommendation of the board, a certificate to practice podiatric medicine to each applicant who meets the requirements of this chapter. Every applicant for a certificate to practice podiatric medicine shall comply with the provisions of Article 4 (commencing with Section 2080) which are not specifically applicable to applicants for a physician’s and surgeon’s certificate, in addition to the provisions of this article.

(Amended by Stats. 1986, Ch. 655, Sec. 23.)



2480

The board shall have full authority to investigate and to evaluate each applicant applying for a certificate to practice podiatric medicine and to make a determination of the admission of the applicant to the examination and the issuance of a certificate in accordance with the provisions and requirements of this chapter.

(Amended by Stats. 1986, Ch. 655, Sec. 24.)



2481

Each applicant who commenced professional instruction in podiatric medicine after September 1, 1959, shall show by an official transcript or other official evidence submitted directly to the board by the academic institution that he or she has completed two years of preprofessional postsecondary education, or its equivalent, including the subjects of chemistry, biology or other biological science, and physics or mathematics, before completing the resident course of professional instruction.

(Amended by Stats. 2003, Ch. 586, Sec. 2. Effective January 1, 2004.)



2483

(a) Each applicant for a certificate to practice podiatric medicine shall show by an official transcript or other official evidence satisfactory to the board that is submitted directly to the board by the academic institution that he or she has successfully completed a medical curriculum extending over a period of at least four academic years, or 32 months of actual instruction, in a college or school of podiatric medicine approved by the board. The total number of hours of all courses shall consist of a minimum of 4,000 hours.

The board, by regulation, shall adopt standards for determining equivalent training authorized by this section.

(b) The curriculum for all applicants shall provide for adequate instruction related to podiatric medicine in the following:

Alcoholism and other chemical substance detection

Local anesthesia

Anatomy, including embryology, histology, and neuroanatomy

Behavioral science

Biochemistry

Biomechanics-foot and ankle

Child abuse detection

Dermatology

Geriatric medicine

Human sexuality

Infectious diseases

Medical ethics

Neurology

Orthopedic surgery

Pathology, microbiology, and immunology

Pediatrics

Pharmacology, including materia medica and toxicology

Physical and laboratory diagnosis

Physical medicine

Physiology

Podiatric medicine

Podiatric surgery

Preventive medicine, including nutrition

Psychiatric problem detection

Radiology and radiation safety

Spousal or partner abuse detection

Therapeutics

Women’s health

(Amended by Stats. 2003, Ch. 586, Sec. 3. Effective January 1, 2004.)



2484

In addition to any other requirements of this chapter, before a certificate to practice podiatric medicine may be issued, each applicant shall show by evidence satisfactory to the board, submitted directly to the board by the sponsoring institution, that he or she has satisfactorily completed at least two years of postgraduate podiatric medical and podiatric surgical training in a general acute care hospital approved by the Council on Podiatric Medical Education.

(Amended by Stats. 2012, Ch. 332, Sec. 18. Effective January 1, 2013.)



2486

The Medical Board of California shall issue, upon the recommendation of the board, a certificate to practice podiatric medicine if the applicant has submitted directly to the board from the credentialing organizations verification that he or she meets all of the following requirements:

(a) The applicant has graduated from an approved school or college of podiatric medicine and meets the requirements of Section 2483.

(b) The applicant, within the past 10 years, has passed parts I, II, and III of the examination administered by the National Board of Podiatric Medical Examiners of the United States or has passed a written examination that is recognized by the board to be the equivalent in content to the examination administered by the National Board of Podiatric Medical Examiners of the United States.

(c) The applicant has satisfactorily completed the postgraduate training required by Section 2484.

(d) The applicant has passed within the past 10 years any oral and practical examination that may be required of all applicants by the board to ascertain clinical competence.

(e) The applicant has committed no acts or crimes constituting grounds for denial of a certificate under Division 1.5 (commencing with Section 475).

(f) The board determines that no disciplinary action has been taken against the applicant by any podiatric licensing authority and that the applicant has not been the subject of adverse judgments or settlements resulting from the practice of podiatric medicine that the board determines constitutes evidence of a pattern of negligence or incompetence.

(g) A disciplinary databank report regarding the applicant is received by the board from the Federation of Podiatric Medical Boards.

(Amended by Stats. 2009, Ch. 308, Sec. 26. Effective January 1, 2010.)



2488

Notwithstanding any other provision of law, the Medical Board of California shall issue, upon the recommendation of the board, a certificate to practice podiatric medicine by credentialing if the applicant has submitted directly to the board from the credentialing organizations verification that he or she is licensed as a doctor of podiatric medicine in any other state and meets all of the following requirements:

(a) The applicant has graduated from an approved school or college of podiatric medicine.

(b) The applicant, within the past 10 years, has passed either part III of the examination administered by the National Board of Podiatric Medical Examiners of the United States or a written examination that is recognized by the board to be the equivalent in content to the examination administered by the National Board of Podiatric Medical Examiners of the United States.

(c) The applicant has satisfactorily completed a postgraduate training program approved by the Council on Podiatric Medical Education.

(d) The applicant, within the past 10 years, has passed any oral and practical examination that may be required of all applicants by the board to ascertain clinical competence.

(e) The applicant has committed no acts or crimes constituting grounds for denial of a certificate under Division 1.5 (commencing with Section 475).

(f) The board determines that no disciplinary action has been taken against the applicant by any podiatric licensing authority and that the applicant has not been the subject of adverse judgments or settlements resulting from the practice of podiatric medicine that the board determines constitutes evidence of a pattern of negligence or incompetence.

(g) A disciplinary databank report regarding the applicant is received by the board from the Federation of Podiatric Medical Boards.

(Amended by Stats. 2009, Ch. 308, Sec. 27. Effective January 1, 2010.)



2492

(a) The board shall examine every applicant for a certificate to practice podiatric medicine to ensure a minimum of entry-level competence at the time and place designated by the board in its discretion, but at least twice a year.

(b) Unless the applicant meets the requirements of Section 2486, applicants shall be required to have taken and passed the examination administered by the National Board of Podiatric Medical Examiners.

(c) The board may appoint qualified persons to give the whole or any portion of any examination as provided in this article, who shall be designated as examination commissioners. The board may fix the compensation of those persons subject to the provisions of applicable state laws and regulations.

(d) The provisions of Article 9 (commencing with Section 2170) shall apply to examinations administered by the board except where those provisions are in conflict with or inconsistent with the provisions of this article. In respect to applicants under this article any references to the “Division of Licensing” or “division” shall be deemed to apply to the board.

(Amended by Stats. 2005, Ch. 621, Sec. 33. Effective January 1, 2006.)



2493

An applicant for a certificate to practice podiatric medicine shall pass an examination in the subjects required by Section 2483 in order to ensure a minimum of entry-level competence.

(Amended by Stats. 2012, Ch. 332, Sec. 19. Effective January 1, 2013.)



2495

Notwithstanding any other provision of this chapter, the board may delegate to officials of the board the authority to approve the admission of applicants to the examination and to approve the issuance of certificates to practice podiatric medicine to applicants who have met the specific requirements therefor in routine cases where applicants clearly meet the requirements of this chapter.

(Amended by Stats. 1986, Ch. 655, Sec. 33.)



2496

In order to ensure the continuing competence of persons licensed to practice podiatric medicine, the board shall adopt and administer regulations requiring continuing education of those licensees. The board shall require those licensees to demonstrate satisfaction of the continuing education requirements and one of the following requirements at each license renewal:

(a) Passage of an examination administered by the board within the past 10 years.

(b) Passage of an examination administered by an approved specialty certifying board within the past 10 years.

(c) Current diplomate, board-eligible, or board-qualified status granted by an approved specialty certifying board within the past 10 years.

(d) Recertification of current status by an approved specialty certifying board within the past 10 years.

(e) Successful completion of an approved residency or fellowship program within the past 10 years.

(f) Granting or renewal of current staff privileges within the past five years by a health care facility that is licensed, certified, accredited, conducted, maintained, operated, or otherwise approved by an agency of the federal or state government or an organization approved by the Medical Board of California.

(g) Successful completion within the past five years of an extended course of study approved by the board.

(h) Passage within the past 10 years of Part III of the examination administered by the National Board of Podiatric Medical Examiners.

(Amended by Stats. 2012, Ch. 332, Sec. 20. Effective January 1, 2013.)



2497

(a) The board may order the denial of an application for, or the suspension of, or the revocation of, or the imposition of probationary conditions upon, a certificate to practice podiatric medicine for any of the causes set forth in Article 12 (commencing with Section 2220) in accordance with Section 2222.

(b) The board may hear all matters, including but not limited to, any contested case or may assign any such matters to an administrative law judge. The proceedings shall be held in accordance with Section 2230. If a contested case is heard by the board itself, the administrative law judge who presided at the hearing shall be present during the board’s consideration of the case and shall assist and advise the board.

(Amended by Stats. 1987, Ch. 1413, Sec. 4.)



2497.5

(a) The board may request the administrative law judge, under his or her proposed decision in resolution of a disciplinary proceeding before the board, to direct any licensee found guilty of unprofessional conduct to pay to the board a sum not to exceed the actual and reasonable costs of the investigation and prosecution of the case.

(b) The costs to be assessed shall be fixed by the administrative law judge and shall not be increased by the board unless the board does not adopt a proposed decision and in making its own decision finds grounds for increasing the costs to be assessed, not to exceed the actual and reasonable costs of the investigation and prosecution of the case.

(c) When the payment directed in the board’s order for payment of costs is not made by the licensee, the board may enforce the order for payment by bringing an action in any appropriate court. This right of enforcement shall be in addition to any other rights the board may have as to any licensee directed to pay costs.

(d) In any judicial action for the recovery of costs, proof of the board’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(e) (1) Except as provided in paragraph (2), the board shall not renew or reinstate the license of any licensee who has failed to pay all of the costs ordered under this section.

(2) Notwithstanding paragraph (1), the board may, in its discretion, conditionally renew or reinstate for a maximum of one year the license of any licensee who demonstrates financial hardship and who enters into a formal agreement with the board to reimburse the board within that one-year period for those unpaid costs.

(f) All costs recovered under this section shall be deposited in the Board of Podiatric Medicine Fund as a reimbursement in either the fiscal year in which the costs are actually recovered or the previous fiscal year, as the board may direct.

(Amended by Stats. 2012, Ch. 332, Sec. 21. Effective January 1, 2013.)



2498

(a) The board shall have the responsibility for reviewing the quality of podiatric medical practice carried out by persons licensed to practice podiatric medicine.

(b) Each member of the board, or any licensed doctor of podiatric medicine appointed by the board, shall additionally have the authority to inspect, or require reports from, a general or specialized hospital and the podiatric medical staff thereof, with respect to the podiatric medical care, services, or facilities provided therein, and may inspect podiatric medical patient records with respect to the care, services, or facilities. The authority to make inspections and to require reports as provided by this section shall not be delegated by a member of the board to any person other than a doctor of podiatric medicine and shall be subject to the restrictions against disclosure described in Section 2263.

(Amended by Stats. 2005, Ch. 621, Sec. 35. Effective January 1, 2006.)



2499

There is in the State Treasury the Board of Podiatric Medicine Fund. Notwithstanding Section 2445, the division shall report to the Controller at the beginning of each calendar month for the month preceding the amount and source of all revenue received by it on behalf of the board, pursuant to this chapter, and shall pay the entire amount thereof to the Treasurer for deposit into the fund. All revenue received by the board and the division from fees authorized to be charged relating to the practice of podiatric medicine shall be deposited in the fund as provided in this section, and shall be used to carry out the provisions of this chapter relating to the regulation of the practice of podiatric medicine.

(Amended by Stats. 2005, Ch. 74, Sec. 3. Effective July 19, 2005.)



2499.5

The following fees apply to certificates to practice podiatric medicine.The amount of fees prescribed for doctors of podiatric medicine shall be those set forth in this section unless a lower fee is established by the board in accordance with Section 2499.6. Fees collected pursuant to this section shall be fixed by the board in amounts not to exceed the actual costs of providing the service for which the fee is collected.

(a) Each applicant for a certificate to practice podiatric medicine shall pay an application fee of twenty dollars ($20) at the time the application is filed. If the applicant qualifies for a certificate, he or she shall pay a fee which shall be fixed by the board at an amount not to exceed one hundred dollars ($100) nor less than five dollars ($5) for the issuance of the certificate.

(b) The oral examination fee shall be seven hundred dollars ($700), or the actual cost, whichever is lower, and shall be paid by each applicant. If the applicant’s credentials are insufficient or if the applicant does not desire to take the examination, and has so notified the board 30 days prior to the examination date, only the examination fee is returnable to the applicant. The board may charge an examination fee for any subsequent reexamination of the applicant.

(c) Each applicant who qualifies for a certificate, as a condition precedent to its issuance, in addition to other fees required by this section, shall pay an initial license fee. The initial license fee shall be eight hundred dollars ($800). The initial license shall expire the second year after its issuance on the last day of the month of birth of the licensee. The board may reduce the initial license fee by up to 50 percent of the amount of the fee for any applicant who is enrolled in a postgraduate training program approved by the board or who has completed a postgraduate training program approved by the board within six months prior to the payment of the initial license fee.

(d) The biennial renewal fee shall be nine hundred dollars ($900). Any licensee enrolled in an approved residency program shall be required to pay only 50 percent of the biennial renewal fee at the time of his or her first renewal.

(e) The delinquency fee is one hundred fifty dollars ($150).

(f) The duplicate wall certificate fee is forty dollars ($40).

(g) The duplicate renewal receipt fee is forty dollars ($40).

(h) The endorsement fee is thirty dollars ($30).

(i) The letter of good standing fee or for loan deferment is thirty dollars ($30).

(j) There shall be a fee of sixty dollars ($60) for the issuance of a resident’s license under Section 2475.

(k) The application fee for ankle certification under Section 2472 for persons licensed prior to January 1, 1984, shall be fifty dollars ($50). The examination and reexamination fee for this certification shall be seven hundred dollars ($700).

(l) The filing fee to appeal the failure of an oral examination shall be twenty-five dollars ($25).

(m) The fee for approval of a continuing education course or program shall be one hundred dollars ($100).

(Amended by Stats. 2004, Ch. 691, Sec. 5. Effective January 1, 2005.)



2499.6

The fees in this article shall be fixed by the board in accordance with Section 313.1.

(Amended by Stats. 1989, Ch. 801, Sec. 4. Effective September 26, 1989.)



2499.8

Any licensee who demonstrates to the satisfaction of the board that he or she is unable to practice podiatric medicine due to a disability may request a waiver of the license renewal fee. The granting of a waiver shall be at the discretion of the board and may be terminated at any time. Waivers shall be based on the inability of a licensee to practice podiatric medicine. A licensee whose renewal fee has been waived pursuant to this section shall not engage in the practice of podiatric medicine unless and until the licensee pays the current renewal fee and does either of the following:

(a) Establishes to the satisfaction of the board, on a form prescribed by the board and signed under penalty of perjury, that the licensee’s disability either no longer exists or does not affect his or her ability to practice podiatric medicine safely.

(b) Signs an agreement on a form prescribed by the board, signed under penalty of perjury, in which the licensee agrees to limit his or her practice in the manner prescribed by the reviewing physician.

(Amended by Stats. 2005, Ch. 621, Sec. 36. Effective January 1, 2006.)






ARTICLE 23 - Alternative Practices and Treatments

2500

The boards acknowledge the significant interest of physicians and patients alike in integrating preventative approaches and holistic-based alternatives into the practice of medicine, including, but not limited to, biopsychosocial techniques, nutrition, and the use of natural supplements to enhance health and wellness. The boards shall establish specific policies in this regard and shall review statutes and recommend modifications of law, when appropriate, in order to assure California consumers that the quality of medicine practiced in this state is the most advanced and innovative it can be both in terms of preserving the health of, as well as providing effective diagnosis and treatment of illness for, the residents of this state.

(Added by Stats. 2000, Ch. 660, Sec. 3. Effective January 1, 2001.)



2501

In fulfilling their responsibilities under this article, the boards shall , on or before July 1, 2002, establish disciplinary policies and procedures to reflect emerging and innovative medical practices for licensed physicians and surgeons. The boards shall solicit the participation of interested parties in the development and preparation of these policies and procedures and shall consult technical advisors as necessary to fulfill the purposes of this article. In preparing these policies and procedures, the boards shall consult with professional medical associations and review the need for any changes in the boards’ services, procedures, and activities. The boards shall also assess the need for:

(a) Specific standards for informed consent, if any, in order for patients to be able to understand the risks and benefits associated with the range of treatment options available.

(b) Standards for investigations to assure competent review in cases involving the practice of any type of alternative medicine, including, but not limited to, the skills and training of investigators.

(Added by Stats. 2000, Ch. 660, Sec. 3. Effective January 1, 2001.)






ARTICLE 24 - Licensed Midwives

2505

This article shall be known and may be cited as the Licensed Midwifery Practice Act of 1993.

(Repealed and added by Stats. 1993, Ch. 1280, Sec. 3. Effective January 1, 1994.)



2506

As used in this article the following definitions shall apply:

(a) “Board” means the Medical Board of California.

(b) “Licensed midwife” means an individual to whom a license to practice midwifery has been issued pursuant to this article.

(c) “Certified nurse-midwife” means a person to whom a certificate has been issued pursuant to Article 2.5 (commencing with Section 2746) of Chapter 6.

(d) “Accrediting organization” means an organization approved by the board.

(Amended by Stats. 2007, Ch. 678, Sec. 24. Effective January 1, 2008.)



2507

(a) The license to practice midwifery authorizes the holder to attend cases of normal pregnancy and childbirth, as defined in paragraph (1) of subdivision (b), and to provide prenatal, intrapartum, and postpartum care, including family-planning care, for the mother, and immediate care for the newborn.

(b) As used in this article, the practice of midwifery constitutes the furthering or undertaking by any licensed midwife to assist a woman in childbirth as long as progress meets criteria accepted as normal.

(1) Except as provided in paragraph (2), a licensed midwife shall only assist a woman in normal pregnancy and childbirth, which is defined as meeting all of the following conditions:

(A) There is an absence of both of the following:

(i) Any preexisting maternal disease or condition likely to affect the pregnancy.

(ii) Significant disease arising from the pregnancy.

(B) There is a singleton fetus.

(C) There is a cephalic presentation.

(D) The gestational age of the fetus is greater than 370/7 weeks and less than 420/7 completed weeks of pregnancy.

(E) Labor is spontaneous or induced in an outpatient setting.

(2) If a potential midwife client meets the conditions specified in subparagraphs (B) to (E), inclusive, of paragraph (1), but fails to meet the conditions specified in subparagraph (A) of paragraph (1), and the woman still desires to be a client of the licensed midwife, the licensed midwife shall provide the woman with a referral for an examination by a physician and surgeon trained in obstetrics and gynecology. A licensed midwife may assist the woman in pregnancy and childbirth only if an examination by a physician and surgeon trained in obstetrics and gynecology is obtained and the physician and surgeon who examined the woman determines that the risk factors presented by her disease or condition are not likely to significantly affect the course of pregnancy and childbirth.

(3) The board shall adopt regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part of 1 of Division 3 of Title 2 of the Government Code) specifying the conditions described in subparagraph (A) of paragraph (1).

(c) (1) If at any point during pregnancy, childbirth, or postpartum care a client’s condition deviates from normal, the licensed midwife shall immediately refer or transfer the client to a physician and surgeon. The licensed midwife may consult and remain in consultation with the physician and surgeon after the referral or transfer.

(2) If a physician and surgeon determines that the client’s condition or concern has been resolved such that the risk factors presented by a woman’s disease or condition are not likely to significantly affect the course of pregnancy or childbirth, the licensed midwife may resume primary care of the client and resume assisting the client during her pregnancy, childbirth, or postpartum care.

(3) If a physician and surgeon determines the client’s condition or concern has not been resolved as specified in paragraph (2), the licensed midwife may provide concurrent care with a physician and surgeon and, if authorized by the client, be present during the labor and childbirth, and resume postpartum care, if appropriate. A licensed midwife shall not resume primary care of the client.

(d) A licensed midwife shall not provide or continue to provide midwifery care to a woman with a risk factor that will significantly affect the course of pregnancy and childbirth, regardless of whether the woman has consented to this care or refused care by a physician or surgeon, except as provided in paragraph (3) of subdivision (c).

(e) The practice of midwifery does not include the assisting of childbirth by any artificial, forcible, or mechanical means, nor the performance of any version of these means.

(f) A midwife is authorized to directly obtain supplies and devices, obtain and administer drugs and diagnostic tests, order testing, and receive reports that are necessary to his or her practice of midwifery and consistent with his or her scope of practice.

(g) This article does not authorize a midwife to practice medicine or to perform surgery.

(Amended by Stats. 2014, Ch. 71, Sec. 3. Effective January 1, 2015.)



2508

(a) A licensed midwife shall disclose in oral and written form to a prospective client as part of a client care plan, and obtain informed consent for, all of the following:

(1) All of the provisions of Section 2507.

(2) The client is retaining a licensed midwife, not a certified nurse-midwife, and the licensed midwife is not supervised by a physician and surgeon.

(3) The licensed midwife’s current licensure status and license number.

(4) The practice settings in which the licensed midwife practices.

(5) If the licensed midwife does not have liability coverage for the practice of midwifery, he or she shall disclose that fact. The licensed midwife shall disclose to the client that many physicians and surgeons do not have liability insurance coverage for services provided to someone having a planned out-of-hospital birth.

(6) The acknowledgment that if the client is advised to consult with a physician and surgeon, failure to do so may affect the client’s legal rights in any professional negligence actions against a physician and surgeon, licensed health care professional, or hospital.

(7) There are conditions that are outside of the scope of practice of a licensed midwife that will result in a referral for a consultation from, or transfer of care to, a physician and surgeon.

(8) The specific arrangements for the referral of complications to a physician and surgeon for consultation. The licensed midwife shall not be required to identify a specific physician and surgeon.

(9) The specific arrangements for the transfer of care during the prenatal period, hospital transfer during the intrapartum and postpartum periods, and access to appropriate emergency medical services for mother and baby if necessary, and recommendations for preregistration at a hospital that has obstetric emergency services and is most likely to receive the transfer.

(10) If, during the course of care, the client is informed that she has or may have a condition indicating the need for a mandatory transfer, the licensed midwife shall initiate the transfer.

(11) The availability of the text of laws regulating licensed midwifery practices and the procedure for reporting complaints to the Medical Board of California, which may be found on the Medical Board of California’s Internet Web site.

(12) Consultation with a physician and surgeon does not alone create a physician-patient relationship or any other relationship with the physician and surgeon. The informed consent shall specifically state that the licensed midwife and the consulting physician and surgeon are not employees, partners, associates, agents, or principals of one another. The licensed midwife shall inform the patient that he or she is independently licensed and practicing midwifery and in that regard is solely responsible for the services he or she provides.

(b) The disclosure and consent shall be signed by both the licensed midwife and the client and a copy of the disclosure and consent shall be placed in the client’s medical record.

(c) The Medical Board of California may prescribe the form for the written disclosure and informed consent statement required to be used by a licensed midwife under this section.

(Amended by Stats. 2013, Ch. 665, Sec. 3. Effective January 1, 2014.)



2509

The board shall create and appoint a Midwifery Advisory Council consisting of licensees of the board in good standing, who need not be members of the board, and members of the public who have an interest in midwifery practice, including, but not limited to, home births. At least one-half of the council members shall be California licensed midwives. The council shall make recommendations on matters specified by the board.

(Added by Stats. 2006, Ch. 536, Sec. 1. Effective January 1, 2007.)



2510

If a client is transferred to a hospital, the licensed midwife shall provide records, including prenatal records, and speak with the receiving physician and surgeon about labor up to the point of the transfer. The hospital shall report each transfer of a planned out-of-hospital birth to the Medical Board of California and the California Maternal Quality Care Collaborative using a standardized form developed by the board.

(Added by Stats. 2013, Ch. 665, Sec. 4. Effective January 1, 2014.)



2511

(a) No person, other than one who has been licensed to practice midwifery by the board, shall hold himself or herself out as a licensed midwife, or use any other term indicating or implying that he or she is a licensed midwife.

(b) Nothing in this article shall be construed to limit in any manner the practice of an individual to whom a certificate has been issued pursuant to Article 2.5 (commencing with Section 2746) of Chapter 6, or to prevent an individual to whom a certificate has been issued pursuant to Article 2.5 (commencing with Section 2746) of Chapter 6 from holding himself or herself out as a certified nurse-midwife, nurse midwife, midwife, or from using the initials “CNM.”

(Repealed and added by Stats. 1993, Ch. 1280, Sec. 3. Effective January 1, 1994.)



2512

The board shall issue a license to practice midwifery to all applicants who meet the requirements of this article and who pay the fee required by Section 2520.

(Repealed and added by Stats. 1993, Ch. 1280, Sec. 3. Effective January 1, 1994.)



2512.5

A person is qualified for a license to practice midwifery when he or she satisfies one of the following requirements:

(a) (1) Successful completion of a three-year postsecondary midwifery education program accredited by an accrediting organization approved by the board. Upon successful completion of the education requirements of this article, the applicant shall successfully complete a comprehensive licensing examination adopted by the board which is equivalent, but not identical, to the examination given by the American College of Nurse Midwives. The examination for licensure as a midwife may be conducted by the Division of Licensing under a uniform examination system, and the division may contract with organizations to administer the examination in order to carry out this purpose. The Division of Licensing may, in its discretion, designate additional written examinations for midwifery licensure that the division determines are equivalent to the examination given by the American College of Nurse Midwives.

(2) The midwifery education program curriculum shall consist of not less than 84 semester units or 126 quarter units. The course of instruction shall be presented in semester or quarter units under the following formula:

(A) One hour of instruction in the theory each week throughout a semester or quarter equals one unit.

(B) Three hours of clinical practice each week throughout a semester or quarter equals one unit.

(3) The midwifery education program shall provide both academic and clinical preparation equivalent, but not identical to that provided in programs accredited by the American College of Nurse Midwives, which shall include, but not be limited to, preparation in all of the following areas:

(A) The art and science of midwifery, one-half of which shall be in theory and one-half of which shall be in clinical practice. Theory and clinical practice shall be concurrent in the areas of maternal and child health, including, but not limited to, labor and delivery, neonatal well care, and postpartum care.

(B) Communications skills that include the principles of oral, written, and group communications.

(C) Anatomy and physiology, genetics, obstetrics and gynecology, embryology and fetal development, neonatology, applied microbiology, chemistry, child growth and development, pharmacology, nutrition, laboratory diagnostic tests and procedures, and physical assessment.

(D) Concepts in psychosocial, emotional, and cultural aspects of maternal and child care, human sexuality, counseling and teaching, maternal and infant and family bonding process, breast feeding, family planning, principles of preventive health, and community health.

(E) Aspects of the normal pregnancy, labor and delivery, postpartum period, newborn care, family planning or routine gynecological care in alternative birth centers, homes, and hospitals.

(F) The following shall be integrated throughout the entire curriculum:

(i) Midwifery process.

(ii) Basic intervention skills in preventive, remedial, and supportive midwifery.

(iii) The knowledge and skills required to develop collegial relationships with health care providers from other disciplines.

(iv) Related behavioral and social sciences with emphasis on societal and cultural patterns, human development, and behavior related to maternal and child health, illness, and wellness.

(G) Instruction shall also be given in personal hygiene, client abuse, cultural diversity, and the legal, social, and ethical aspects of midwifery.

(H) The program shall include the midwifery management process, which shall include all of the following:

(i) Obtaining or updating a defined and relevant data base for assessment of the health status of the client.

(ii) Identifying problems based upon correct interpretation of the data base.

(iii) Preparing a defined needs or problem list, or both, with corroboration from the client.

(iv) Consulting, collaborating with, and referring to, appropriate members of the health care team.

(v) Providing information to enable clients to make appropriate decisions and to assume appropriate responsibility for their own health.

(vi) Assuming direct responsibility for the development of comprehensive, supportive care for the client and with the client.

(vii) Assuming direct responsibility for implementing the plan of care.

(viii) Initiating appropriate measures for obstetrical and neonatal emergencies.

(ix) Evaluating, with corroboration from the client, the achievement of health care goals and modifying the plan of care appropriately.

(b) Successful completion of an educational program that the board has determined satisfies the criteria of subdivision (a) and current licensure as a midwife by a state with licensing standards that have been found by the board to be equivalent to those adopted by the board pursuant to this article.

(Amended by Stats. 1999, Ch. 655, Sec. 30. Effective January 1, 2000.)



2513

(a) An approved midwifery education program shall offer the opportunity for students to obtain credit by examination for previous midwifery education and clinical experience. The applicant shall demonstrate, by practical examination, the clinical competencies described in Section 2514 or established by regulation pursuant to Section 2514.5. The midwifery education program’s credit by examination policy shall be approved by the board, and shall be available to applicants upon request. The proficiency and practical examinations shall be approved by the board. Beginning January 1, 2015, new licensees shall not substitute clinical experience for formal didactic education.

(b) Completion of clinical experiences shall be verified by a licensed midwife or certified nurse-midwife, and a physician and surgeon, all of whom shall be current in the knowledge and practice of obstetrics and midwifery. Physicians and surgeons, licensed midwives, and certified nurse-midwives who participate in the verification and evaluation of an applicant’s clinical experiences shall show evidence of current practice. The method used to verify clinical experiences shall be approved by the board.

(c) Upon successful completion of the requirements of paragraphs (1) and (2), the applicant shall also complete the licensing examination described in paragraph (1) of subdivision (a) of Section 2512.5.

(Amended by Stats. 2013, Ch. 665, Sec. 5. Effective January 1, 2014.)



2514

(a) Nothing in this chapter shall be construed to prevent a bona fide student from engaging in the practice of midwifery in this state, as part of his or her course of study, if both of the following conditions are met:

(1) The student is under the supervision of a licensed midwife or certified nurse-midwife, who holds a clear and unrestricted license in this state, who is present on the premises at all times client services are provided, and who is practicing pursuant to Section 2507 or 2746.5, or a physician and surgeon.

(2) The client is informed of the student’s status.

(b) For the purposes of this section, a “bona fide student” means an individual who is enrolled and participating in a midwifery education program or who is enrolled in a program of supervised clinical training as part of the instruction of a three year postsecondary midwifery education program approved by the board.

(Amended by Stats. 2013, Ch. 515, Sec. 17. Effective January 1, 2014.)



2514.5

(a) Within 60 days following January 1, 1998, the board shall adopt regulations setting forth educational requirements. To develop these regulations, the board shall update the educational requirements set forth in Sections 2512.5, 2513, and 2514. These updated sections shall reflect national standards for the practice of midwifery and shall be subject to public hearings prior to adoption. The board shall review and update the regulations every two years.

(b) The board shall adopt the written examination required by this article by July 1, 1994.

(Added by Stats. 1993, Ch. 1280, Sec. 3. Effective January 1, 1994.)



2515

The board shall approve specific educational programs intended to meet the requirements of subdivision (a) of Section 2512.5 and Section 2514 for the course of academic study, documentation of experience and skill, and clinical evaluation. These programs shall also be accredited by an accrediting organization approved by the board.

(Repealed and added by Stats. 1993, Ch. 1280, Sec. 3. Effective January 1, 1994.)



2515.5

Each applicant shall show by evidence satisfactory to the board that he or she has met the educational standards established by the board pursuant to this article or the equivalent thereof.

(Added by Stats. 1993, Ch. 1280, Sec. 3. Effective January 1, 1994.)



2516

(a) Each licensed midwife who assists, or supervises a student midwife in assisting, in childbirth that occurs in an out-of-hospital setting shall annually report to the Office of Statewide Health Planning and Development. The report shall be submitted no later than March 30, for the prior calendar year, in a form specified by the board and shall contain all of the following:

(1) The midwife’s name and license number.

(2) The calendar year being reported.

(3) The following information with regard to cases in California in which the midwife, or the student midwife supervised by the midwife, assisted during the previous year when the intended place of birth at the onset of care was an out-of-hospital setting:

(A) The total number of clients served as primary caregiver at the onset of care.

(B) The number by county of live births attended as primary caregiver.

(C) The number, by county, of cases of fetal demise, infant deaths, and maternal deaths attended as primary caregiver at the discovery of the demise or death.

(D) The number of women whose primary care was transferred to another health care practitioner during the antepartum period, and the reason for each transfer.

(E) The number, reason, and outcome for each elective hospital transfer during the intrapartum or postpartum period.

(F) The number, reason, and outcome for each urgent or emergency transport of an expectant mother in the antepartum period.

(G) The number, reason, and outcome for each urgent or emergency transport of an infant or mother during the intrapartum or immediate postpartum period.

(H) The number of planned out-of-hospital births at the onset of labor and the number of births completed in an out-of-hospital setting.

(I) The number of planned out-of-hospital births completed in an out-of-hospital setting that were any of the following:

(i) Twin births.

(ii) Multiple births other than twin births.

(iii) Breech births.

(iv) Vaginal births after the performance of a cesarean section.

(J) A brief description of any complications resulting in the morbidity or mortality of a mother or a neonate.

(K) Any other information prescribed by the board in regulations.

(b) The Office of Statewide Health Planning and Development shall maintain the confidentiality of the information submitted pursuant to this section, and shall not permit any law enforcement or regulatory agency to inspect or have copies made of the contents of any reports submitted pursuant to subdivision (a) for any purpose, including, but not limited to, investigations for licensing, certification, or regulatory purposes.

(c) The office shall report to the board, by April 30, those licensees who have met the requirements of subdivision (a) for that year.

(d) The board shall send a written notice of noncompliance to each licensee who fails to meet the reporting requirement of subdivision (a). Failure to comply with subdivision (a) will result in the midwife being unable to renew his or her license without first submitting the requisite data to the Office of Statewide Health Planning and Development for the year for which that data was missing or incomplete. The board shall not take any other action against the licensee for failure to comply with subdivision (a).

(e) The board, in consultation with the office and the Midwifery Advisory Council, shall devise a coding system related to data elements that require coding in order to assist in both effective reporting and the aggregation of data pursuant to subdivision (f). The office shall utilize this coding system in its processing of information collected for purposes of subdivision (f).

(f) The office shall report the aggregate information collected pursuant to this section to the board by July 30 of each year. The board shall include this information in its annual report to the Legislature.

(g) The board, with input from the Midwifery Advisory Council, may adjust the data elements required to be reported to better coordinate with other reporting systems, including the reporting system of the Midwives Alliance of North America (MANA), while maintaining the data elements unique to California. To better capture data needed for the report required by this section, the concurrent use of systems, including MANA’s, by licensed midwives is encouraged.

(h) Notwithstanding any other law, a violation of this section shall not be a crime.

(Amended by Stats. 2013, Ch. 665, Sec. 6. Effective January 1, 2014.)



2517

A person who has been convicted of a misdemeanor violation of Section 2052, prior to the effective date of this article, shall not be barred from licensure under this article solely because of that conviction.

(Added by Stats. 1993, Ch. 1280, Sec. 3. Effective January 1, 1994.)



2518

(a) Licenses issued pursuant to this article shall be renewable every two years upon payment of the fee prescribed by Section 2520 and submission of documentation that the licenseholder has completed 36 hours of continuing education in areas that fall within the scope of the practice of midwifery, as specified by the board.

(b) Each license not renewed shall expire, but may be reinstated within five years from the expiration upon payment of the prescribed fee and upon submission of proof of the applicant’s qualifications as the board may require.

(c) A licensee is exempt from the payment of the renewal fee required by Section 2520 and the requirement for continuing education if the licensee has applied to the board for, and been issued, a retired status license. The holder of a retired status license may not engage in the practice of midwifery.

(Amended by Stats. 2012, Ch. 799, Sec. 15. Effective January 1, 2013.)



2519

The board may suspend or revoke the license of a midwife for any of the following:

(a) Unprofessional conduct, which includes, but is not limited to, all of the following:

(1) Incompetence or gross negligence in carrying out the usual functions of a licensed midwife.

(2) Conviction of a violation of Section 2052, in which event, the record of the conviction shall be conclusive evidence thereof.

(3) The use of advertising that is fraudulent or misleading.

(4) Obtaining or possessing in violation of law, or prescribing, or except as directed by a licensed physician and surgeon, dentist, or podiatrist administering to himself or herself, or furnishing or administering to another, any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code or any dangerous drug as defined in Article 8 (commencing with Section 4210) of Chapter 9 of Division 2 of the Business and Professions Code.

(5) The use of any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug as defined in Article 8 (commencing with Section 4210) of Chapter 9 of Division 2 of the Business and Professions Code, or alcoholic beverages, to an extent or in a manner dangerous or injurious to himself or herself, any other person, or the public or to the extent that such use impairs his or her ability to conduct with safety to the public the practice authorized by his or her license.

(6) Conviction of a criminal offense involving the prescription, consumption, or self-administration of any of the substances described in paragraphs (4) and (5), or the possession of, or falsification of, a record pertaining to, the substances described in paragraph (4), in which event the record of the conviction is conclusive evidence thereof.

(7) Commitment or confinement by a court of competent jurisdiction for intemperate use of or addiction to the use of any of the substances described in paragraphs (4) and (5), in which event the court order of commitment or confinement is prima facie evidence of such commitment or confinement.

(8) Falsifying, or making grossly incorrect, grossly inconsistent, or unintelligible entries in any hospital, patient, or other record pertaining to the substances described in subdivision (a).

(b) Procuring a license by fraud or misrepresentation.

(c) Conviction of a crime substantially related to the qualifications, functions, and duties of a midwife, as determined by the board.

(d) Procuring, aiding, abetting, attempting, agreeing to procure, offering to procure, or assisting at, a criminal abortion.

(e) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate any provision or term of this chapter.

(f) Making or giving any false statement or information in connection with the application for issuance of a license.

(g) Impersonating any applicant or acting as proxy for an applicant in any examination required under this chapter for the issuance of a license or a certificate.

(h) Impersonating another licensed practitioner, or permitting or allowing another person to use his or her license or certificate for the purpose of providing midwifery services.

(i) Aiding or assisting, or agreeing to aid or assist any person or persons, whether a licensed physician or not, in the performance of or arranging for a violation of any of the provisions of Article 12 (commencing with Section 2221) of Chapter 5.

(j)  Failing to do any of the following when required pursuant to Section 2507:

(1)  Consult with a physician and surgeon.

(2)  Refer a client to a physician and surgeon.

(3)  Transfer a client to a hospital.

(Amended by Stats. 2013, Ch. 665, Sec. 7. Effective January 1, 2014.)



2520

(a) (1) The fee to be paid upon the filing of a license application shall be fixed by the board at not less than seventy-five dollars ($75) nor more than three hundred dollars ($300).

(2) The fee for renewal of the midwife license shall be fixed by the board at not less than fifty dollars ($50) nor more than two hundred dollars ($200).

(3) The delinquency fee for renewal of the midwife license shall be 50 percent of the renewal fee in effect on the date of the renewal of the license, but not less than twenty-five dollars ($25) nor more than fifty dollars ($50).

(4) The fee for the examination shall be the cost of administering the examination to the applicant, as determined by the organization that has entered into a contract with the Division of Licensing for the purposes set forth in subdivision (a) of Section 2512.5. Notwithstanding subdivision (b), that fee may be collected and retained by that organization.

(b) The fees prescribed by this article shall be deposited in the Licensed Midwifery Fund, which is hereby established, and shall be available, upon appropriation, to the board for the purposes of this article.

(Amended by Stats. 1999, Ch. 655, Sec. 32. Effective January 1, 2000.)



2521

Any person who violates this article is guilty of a misdemeanor.

(Added by Stats. 1993, Ch. 1280, Sec. 3. Effective January 1, 1994.)









CHAPTER 5.1 - Research Psychoanalysts

2529

Graduates of the Southern California Psychoanalytic Institute, the Los Angeles Psychoanalytic Society and Institute, the San Francisco Psychoanalytic Institute, the San Diego Psychoanalytic Institute, or institutes deemed equivalent by the Medical Board of California who have completed clinical training in psychoanalysis may engage in psychoanalysis as an adjunct to teaching, training, or research and hold themselves out to the public as psychoanalysts, and students in those institutes may engage in psychoanalysis under supervision, if the students and graduates do not hold themselves out to the public by any title or description of services incorporating the words “psychological,” “psychologist,” “psychology,” “psychometrists,” “psychometrics,” or “psychometry,” or that they do not state or imply that they are licensed to practice psychology.

Those students and graduates seeking to engage in psychoanalysis under this chapter shall register with the Medical Board of California, presenting evidence of their student or graduate status. The board may suspend or revoke the exemption of such persons for unprofessional conduct as defined in Sections 725, 2234, and 2235.

(Amended by Stats. 2007, Ch. 678, Sec. 25. Effective January 1, 2008.)



2529.5

Each person to whom registration is granted under the provisions of this chapter shall pay into the Contingent Fund of the Medical Board of California a fee to be fixed by the Medical Board of California at a sum not in excess of one hundred dollars ($100).

The registration shall expire after two years. The registration may be renewed biennially at a fee to be fixed by the board at a sum not in excess of fifty dollars ($50). Students seeking to renew their registration shall present to the board evidence of their continuing student status.

The money in the Contingent Fund of the Medical Board of California shall be used for the administration of this chapter.

(Amended by Stats. 2007, Ch. 678, Sec. 26. Effective January 1, 2008.)






CHAPTER 5.3 - Speech-Language Pathologists and Audiologists

ARTICLE 1 - General Provisions

2530

This act may be cited as the “Speech-Language Pathologists and Audiologists and Hearing Aid Dispensers Licensure Act.”

(Amended by Stats. 2011, Ch. 449, Sec. 2. Effective January 1, 2012.)



2530.1

The Legislature finds and declares that the practice of speech-language pathology and audiology and hearing aid dispensing in California affects the public health, safety, and welfare and there is a necessity for those professions to be subject to regulation and control.

(Amended by Stats. 2011, Ch. 449, Sec. 3. Effective January 1, 2012.)



2530.2

As used in this chapter, unless the context otherwise requires:

(a) “Board” means the Speech-Language Pathology and Audiology and Hearing Aid Dispensers Board.

(b) “Person” means any individual, partnership, corporation, limited liability company, or other organization or combination thereof, except that only individuals can be licensed under this chapter.

(c) A “speech-language pathologist” is a person who practices speech-language pathology.

(d) The practice of speech-language pathology means all of the following:

(1) The application of principles, methods, instrumental procedures, and noninstrumental procedures for measurement, testing, screening, evaluation, identification, prediction, and counseling related to the development and disorders of speech, voice, language, or swallowing.

(2) The application of principles and methods for preventing, planning, directing, conducting, and supervising programs for habilitating, rehabilitating, ameliorating, managing, or modifying disorders of speech, voice, language, or swallowing in individuals or groups of individuals.

(3) Conducting hearing screenings.

(4) Performing suctioning in connection with the scope of practice described in paragraphs (1) and (2), after compliance with a medical facility’s training protocols on suctioning procedures.

(e) (1) Instrumental procedures referred to in subdivision (d) are the use of rigid and flexible endoscopes to observe the pharyngeal and laryngeal areas of the throat in order to observe, collect data, and measure the parameters of communication and swallowing as well as to guide communication and swallowing assessment and therapy.

(2) Nothing in this subdivision shall be construed as a diagnosis. Any observation of an abnormality shall be referred to a physician and surgeon.

(f) A licensed speech-language pathologist shall not perform a flexible fiber optic nasendoscopic procedure unless he or she has received written verification from an otolaryngologist certified by the American Board of Otolaryngology that the speech-language pathologist has performed a minimum of 25 flexible fiber optic nasendoscopic procedures and is competent to perform these procedures. The speech-language pathologist shall have this written verification on file and readily available for inspection upon request by the board. A speech-language pathologist shall pass a flexible fiber optic nasendoscopic instrument only under the direct authorization of an otolaryngologist certified by the American Board of Otolaryngology and the supervision of a physician and surgeon.

(g) A licensed speech-language pathologist shall only perform flexible endoscopic procedures described in subdivision (e) in a setting that requires the facility to have protocols for emergency medical backup procedures, including a physician and surgeon or other appropriate medical professionals being readily available.

(h) “Speech-language pathology aide” means any person meeting the minimum requirements established by the board, who works directly under the supervision of a speech-language pathologist.

(i) (1) “Speech-language pathology assistant” means a person who meets the academic and supervised training requirements set forth by the board and who is approved by the board to assist in the provision of speech-language pathology under the direction and supervision of a speech-language pathologist who shall be responsible for the extent, kind, and quality of the services provided by the speech-language pathology assistant.

(2) The supervising speech-language pathologist employed or contracted for by a public school may hold a valid and current license issued by the board, a valid, current, and professional clear clinical or rehabilitative services credential in language, speech, and hearing issued by the Commission on Teacher Credentialing, or other credential authorizing service in language, speech, and hearing issued by the Commission on Teacher Credentialing that is not issued on the basis of an emergency permit or waiver of requirements. For purposes of this paragraph, a “clear” credential is a credential that is not issued pursuant to a waiver or emergency permit and is as otherwise defined by the Commission on Teacher Credentialing. Nothing in this section referring to credentialed supervising speech-language pathologists expands existing exemptions from licensing pursuant to Section 2530.5.

(j) An “audiologist” is one who practices audiology.

(k) “The practice of audiology” means the application of principles, methods, and procedures of measurement, testing, appraisal, prediction, consultation, counseling, and instruction related to auditory, vestibular, and related functions and the modification of communicative disorders involving speech, language, auditory behavior, or other aberrant behavior resulting from auditory dysfunction; and the planning, directing, conducting, supervising, or participating in programs of identification of auditory disorders, hearing conservation, cerumen removal, aural habilitation, and rehabilitation, including hearing aid recommendation and evaluation procedures, including, but not limited to, specifying amplification requirements and evaluation of the results thereof, auditory training, and speech reading, and the selling of hearing aids.

(l) A “dispensing audiologist” is a person who is authorized to sell hearing aids pursuant to his or her audiology license.

(m) “Audiology aide” means any person meeting the minimum requirements established by the board. An audiology aid may not perform any function that constitutes the practice of audiology unless he or she is under the supervision of an audiologist. The board may by regulation exempt certain functions performed by an industrial audiology aide from supervision provided that his or her employer has established a set of procedures or protocols that the aide shall follow in performing these functions.

(n) “Medical board” means the Medical Board of California.

(o) A “hearing screening” performed by a speech-language pathologist means a binary puretone screening at a preset intensity level for the purpose of determining if the screened individuals are in need of further medical or audiological evaluation.

(p) “Cerumen removal” means the nonroutine removal of cerumen within the cartilaginous ear canal necessary for access in performance of audiological procedures that shall occur under physician and surgeon supervision. Cerumen removal, as provided by this section, shall only be performed by a licensed audiologist. Physician and surgeon supervision shall not be construed to require the physical presence of the physician, but shall include all of the following:

(1) Collaboration on the development of written standardized protocols. The protocols shall include a requirement that the supervised audiologist immediately refer to an appropriate physician any trauma, including skin tears, bleeding, or other pathology of the ear discovered in the process of cerumen removal as defined in this subdivision.

(2) Approval by the supervising physician of the written standardized protocol.

(3) The supervising physician shall be within the general vicinity, as provided by the physician-audiologist protocol, of the supervised audiologist and available by telephone contact at the time of cerumen removal.

(4) A licensed physician and surgeon may not simultaneously supervise more than two audiologists for purposes of cerumen removal.

(Amended by Stats. 2014, Ch. 71, Sec. 4. Effective January 1, 2015.)



2530.3

(a) A person represents himself or herself to be a speech-language pathologist when he or she holds himself or herself out to the public by any title or description of services incorporating the words “speech pathologist,” “speech pathology,” “speech therapy,” “speech correction,” “speech correctionist,” “speech therapist,” “speech clinic,” “speech clinician,” “language pathologist,” “language pathology,” “logopedics,” “logopedist,” “communicology,” “communicologist,” “aphasiologist,” “voice therapy,” “voice therapist,” “voice pathology,” or “voice pathologist,” “language therapist,” or “phoniatrist,” or any similar titles; or when he or she purports to treat stuttering, stammering, or other disorders of speech.

(b) A person represents himself or herself to be an audiologist when he or she holds himself or herself out to the public by any title or description of services incorporating the terms “audiology,” “audiologist,” “audiological,” “hearing clinic,” “hearing clinician,” “hearing therapist,” or any similar titles.

(Amended by Stats. 1994, Ch. 26, Sec. 32. Effective March 30, 1994.)



2530.4

Nothing in this chapter shall be construed as authorizing a speech-language pathologist or audiologist to practice medicine, surgery, or any other form of healing, except that authorized by Section 2530.2.

(Amended by Stats. 1994, Ch. 26, Sec. 33. Effective March 30, 1994.)



2530.5

(a) Nothing in this chapter shall be construed as restricting hearing testing conducted by licensed physicians and surgeons or by persons conducting hearing tests under the direct supervision of a physician and surgeon.

(b) Nothing in this chapter shall be construed to prevent a licensed hearing aid dispenser from engaging in testing of hearing and other practices and procedures used solely for the fitting and selling of hearing aids nor does this chapter restrict persons practicing their licensed profession and operating within the scope of their licensed profession or employed by someone operating within the scope of their licensed professions, including persons fitting and selling hearing aids who are properly licensed or registered under the laws of the State of California.

(c) Nothing in this chapter shall be construed as restricting or preventing the practice of speech-language pathology or audiology by personnel holding the appropriate credential from the Commission on Teacher Credentialing as long as the practice is conducted within the confines of or under the jurisdiction of a public preschool, elementary, or secondary school by which they are employed and those persons do not either offer to render or render speech-language pathology or audiology services to the public for compensation over and above the salary they receive from the public preschool, elementary, or secondary school by which they are employed for the performance of their official duties.

(d) Nothing in this chapter shall be construed as restricting the activities and services of a student or speech-language pathology intern in speech-language pathology pursuing a course of study leading to a degree in speech-language pathology at an accredited or approved college or university or an approved clinical training facility, provided that these activities and services constitute a part of his or her supervised course of study and that those persons are designated by the title as “speech-language pathology intern,” “speech-language pathology trainee,” or other title clearly indicating the training status appropriate to his or her level of training.

(e) Nothing in this chapter shall be construed as restricting the activities and services of a student or audiology intern in audiology pursuing a course of study leading to a degree in audiology at an accredited or approved college or university or an approved clinical training facility, provided that these activities and services constitute a part of his or her supervised course of study and that those persons are designated by the title as “audiology intern,” “audiology trainee,” or other title clearly indicating the training status appropriate to his or her level of training.

(f) Nothing in this chapter shall be construed as restricting the practice of an applicant who is obtaining the required professional experience specified in subdivision (c) of Section 2532.2 and who has been issued a temporary license pursuant to Section 2532.7. The number of applicants who may be supervised by a licensed speech-language pathologist or a speech-language pathologist having qualifications deemed equivalent by the board shall be determined by the board. The supervising speech-language pathologist shall register with the board the name of each applicant working under his or her supervision, and shall submit to the board a description of the proposed professional responsibilities of the applicant working under his or her supervision. The number of applicants who may be supervised by a licensed audiologist or an audiologist having qualifications deemed equivalent by the board shall be determined by the board. The supervising audiologist shall register with the board the name of each applicant working under his or her supervision, and shall submit to the board a description of the proposed professional responsibilities of the applicant working under his or her supervision.

(g) Nothing in this chapter shall be construed as restricting hearing screening services in public or private elementary or secondary schools so long as these screening services are provided by persons registered as qualified school audiometrists pursuant to Sections 1685 and 1686 of the Health and Safety Code or hearing screening services supported by the State Department of Health Care Services so long as these screening services are provided by appropriately trained or qualified personnel.

(h) Persons employed as speech-language pathologists or audiologists by a federal agency shall be exempt from this chapter.

(i) Nothing in this chapter shall be construed as restricting consultation or the instructional or supervisory activities of a faculty member of an approved or accredited college or university for the first 60 days following appointment after the effective date of this subdivision.

(Amended by Stats. 2014, Ch. 316, Sec. 6. Effective January 1, 2015.)



2530.6

Speech-language pathologists and audiologists supervising speech-language pathology or audiology aides shall register with the board the name of each aide working under their supervision. The number of aides who may be supervised by a licensee shall be determined by the board. The supervising audiologist or speech-language pathologist shall be responsible for the extent, kind, and quality of services performed by the aide, consistent with the board’s designated standards and requirements.

(Amended by Stats. 1997, Ch. 758, Sec. 6. Effective January 1, 1998.)






ARTICLE 2 - Administration

2531

(a) There is in the Department of Consumer Affairs the Speech-Language Pathology and Audiology and Hearing Aid Dispensers Board in which the enforcement and administration of this chapter are vested. The Speech-Language Pathology and Audiology and Hearing Aid Dispensers Board shall consist of nine members, three of whom shall be public members.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date. Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 516, Sec. 6. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



2531.02

Protection of the public shall be the highest priority for the Speech-Language Pathology and Audiology and Hearing Aid Dispensers Board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2011, Ch. 449, Sec. 4. Effective January 1, 2012.)



2531.05

(a) The Hearing Aid Dispensing Committee is hereby created within the jurisdiction of the board.

(b) The committee shall be comprised of the following board members:

(1) The two licensed audiologists.

(2) The two licensed hearing aid dispensers.

(3) One public member of the board.

(4) The public member of the board who is a licensed physician and surgeon and who is board certified in otolaryngology.

(c) The committee shall review and research the practice of fitting or selling hearing aids and shall advise the board about this practice based on that review and research.

(Repealed and added by Stats. 2009, Ch. 309, Sec. 7. Effective January 1, 2010.)



2531.06

(a) The board is vested with the duties, powers, purposes, responsibilities, and jurisdiction over the licensing and regulation of hearing aid dispensers as provided under Article 8 (commencing with Section 2538.10).

(b) In the performance of the duties and the exercise of the powers vested in the board under this chapter, the board may consult with hearing aid dispenser industry representatives.

(c) For the performance of the duties and the exercise of the powers vested in the board under this chapter, the board shall have possession and control of all records, papers, offices, equipment, supplies, or other property, real or personal, held for the benefit or use by the former Hearing Aid Dispensers Bureau.

(d) All regulations in Division 13.3 (commencing with Section 1399.100) of Title 16 of the California Code of Regulations are continued in existence under the administration of the board until repealed by regulation.

(Amended by Stats. 2013, Ch. 516, Sec. 7. Effective January 1, 2014.)



2531.1

(a) Each member of the board shall hold office for a term of four years, and shall serve until the appointment and qualification of his or her successor or until one year has elapsed since the expiration of the term for which he or she was appointed, whichever first occurs. No member may serve for more than two consecutive terms.

(b) Notwithstanding the four-year terms set by subdivision (a), commencing on November 30, 2004, members appointed to the board shall serve the terms set forth below. Each of these terms shall count as a full term for purposes of subdivision (a).

(1) The two public members appointed by the Senate Committee on Rules and the Speaker of the Assembly, respectively, shall each serve a term of one year.

(2) One licensed speech-language pathologist and one licensed audiologist, as designated by the appointing power, shall each serve a term of two years.

(3) One licensed speech-language pathologist and one licensed audiologist, as designated by the appointing power, and the public member who is a licensed physician and surgeon, board certified in otaryngology, shall each serve a term of three years.

(4) One licensed speech-language pathologist and one licensed audiologist, as designated by the appointing power, shall each serve a term of four years.

(c) Upon completion of each of the terms described in subdivision (b), a succeeding member shall be appointed to the board for a term of four years.

(Amended by Stats. 2004, Ch. 909, Sec. 4.5. Effective September 30, 2004.)



2531.2

The membership of the board shall include two licensed speech-language pathologists, two licensed audiologists, one of whom shall be an audiologist that dispenses hearing aids, two licensed hearing aid dispensers, and three public members one of whom is a licensed physician and surgeon, board certified in otolaryngology, and the remaining two public members who shall not be licentiates of the board or of any board under this division or of any board referred to in the Chiropractic Act or the Osteopathic Act.

The Governor shall appoint the physician and surgeon member and the other six licensed members qualified as provided in this section. The initial appointments of the licensed hearing aid dispenser members shall be made to fill the first licensed audiologist member vacancy and the first licensed speech-language pathologist member vacancy that occurs on or after January 1, 2010. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member.

(Amended by Stats. 2009, Ch. 309, Sec. 9. Effective January 1, 2010.)



2531.3

The board shall examine every applicant for a speech-language pathology license or an audiology license at the time and place designated by the board in its discretion, but at least once in each year; and for that purpose may appoint qualified persons to give the whole or any portion of the examination, who shall be designated as commissioners on examination. A commissioner on examination need not be a member of the board, but shall be subject to the same rules and regulations and shall be entitled to the same fee as if he or she were a member of the board.

The board shall perform all examination functions, including but not limited to, participation in uniform examination systems.

(Amended by Stats. 1997, Ch. 758, Sec. 11. Effective January 1, 1998.)



2531.4

The board shall have full authority to investigate and to evaluate each and every applicant applying for a license to practice speech-language pathology or a license to practice audiology and to determine the admission of the applicant to the examination, if administered by the board, or to issue a license, in conformance with the provisions of, and qualifications required by, this chapter.

(Amended by Stats. 1997, Ch. 758, Sec. 12. Effective January 1, 1998.)



2531.5

The board shall issue, suspend, and revoke licenses and approvals to practice speech-language pathology and audiology as authorized by this chapter.

(Repealed and added by Stats. 1997, Ch. 758, Sec. 14. Effective January 1, 1998.)



2531.6

The Governor has power to remove from office any member of the board for neglect of any duty required by this chapter, for incompetency, or for unprofessional conduct.

(Amended by Stats. 1997, Ch. 758, Sec. 15. Effective January 1, 1998.)



2531.7

The board shall elect annually a chairperson and vice chairperson from among its members. The board shall hold at least one regular meeting each year. Additional meetings may be held upon call of the chairperson or at the written request of any two members of the board.

(Amended by Stats. 1997, Ch. 758, Sec. 16. Effective January 1, 1998.)



2531.75

(a) The board may appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the board and vested in him or her by this chapter.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 516, Sec. 8. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



2531.8

Five members of the board shall at all times constitute a quorum.

(Amended by Stats. 1997, Ch. 758, Sec. 18. Effective January 1, 1998.)



2531.9

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Amended by Stats. 1997, Ch. 758, Sec. 19. Effective January 1, 1998.)



2531.95

The board shall from time to time adopt the regulations that may be necessary to effectuate this chapter. In adopting regulations the board shall comply with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1997, Ch. 758, Sec. 20. Effective January 1, 1998.)






ARTICLE 3 - Licenses

2532

No person shall engage in the practice of speech-language pathology or audiology or represent himself or herself as a speech-language pathologist or audiologist unless he or she is licensed in accordance with this chapter.

(Amended by Stats. 1990, Ch. 746, Sec. 9.)



2532.1

(a) Each person desiring to obtain a license shall make application to the board, upon a form as prescribed by the board.

(b) A separate license shall be granted in both speech-language pathology and audiology. An applicant may be granted both licenses upon successful completion of the requirements for both licenses.

(Amended by Stats. 1997, Ch. 758, Sec. 21. Effective January 1, 1998.)



2532.2

Except as required by Section 2532.25, to be eligible for licensure by the board as a speech-language pathologist or audiologist, the applicant shall possess all of the following qualifications:

(a) Possess at least a master’s degree in speech-language pathology or audiology from an educational institution approved by the board or qualifications deemed equivalent by the board.

(b) (1) Submit evidence of the satisfactory completion of supervised clinical practice with individuals representative of a wide spectrum of ages and communication disorders. The board shall establish by regulation the required number of clock hours, not to exceed 375 clock hours, of supervised clinical practice necessary for the applicant.

(2) The clinical practice shall be under the direction of an educational institution approved by the board.

(c) Submit evidence of no less than 36 weeks of satisfactorily completed supervised professional full-time experience or 72 weeks of professional part-time experience obtained under the supervision of a licensed speech-language pathologist or audiologist or a speech-language pathologist or audiologist having qualifications deemed equivalent by the board. This experience shall be evaluated and approved by the board. The required professional experience shall follow completion of the requirements listed in subdivisions (a) and (b). Full time is defined as at least 36 weeks in a calendar year and a minimum of 30 hours per week. Part time is defined as a minimum of 72 weeks and a minimum of 15 hours per week.

(d) (1) Pass an examination or examinations approved by the board. The board shall determine the subject matter and scope of the examinations and may waive the examination upon evidence that the applicant has successfully completed an examination approved by the board. Written examinations may be supplemented by oral examinations as the board shall determine. An applicant who fails his or her examination may be reexamined at a subsequent examination upon payment of the reexamination fee required by this chapter.

(2) A speech-language pathologist or audiologist who holds a license from another state or territory of the United States or who holds equivalent qualifications as determined by the board and who has completed no less than one year of full-time continuous employment as a speech-language pathologist or audiologist within the past three years is exempt from the supervised professional experience in subdivision (c).

(e) As applied to licensure as an audiologist, this section shall apply to applicants who graduated from an approved educational institution on or before December 31, 2007.

(Amended by Stats. 2014, Ch. 316, Sec. 7. Effective January 1, 2015.)



2532.25

(a) An applicant seeking licensure as an audiologist shall possess a doctorate in audiology earned from an educational institution approved by the board. The board may, in its discretion, accept qualifications it deems to be equivalent to a doctoral degree in audiology. The board shall not, however, accept as equivalent qualifications graduation from a master’s program that the applicant was enrolled in on or after January 1, 2008.

(b) In addition to meeting the qualifications specified in subdivision (a), an applicant seeking licensure as an audiologist shall do all of the following:

(1) Submit evidence of the satisfactory completion of supervised clinical practice with individuals representative of a wide spectrum of ages and audiological disorders. The board shall establish by regulation the required number of clock hours of supervised clinical practice necessary for the applicant. The clinical practice shall be under the direction of an educational institution approved by the board.

(2) Submit evidence of no less than 12 months of satisfactorily completed supervised professional full-time experience or its part-time equivalent obtained under the supervision of a licensed audiologist or an audiologist having qualifications deemed equivalent by the board. This experience shall be completed under the direction of a board-approved audiology doctoral program. The required professional experience shall follow completion of the didactic and clinical rotation requirements of the audiology doctoral program.

(3) Pass an examination or examinations approved by the board. The board shall determine the subject matter and scope of the examination or examinations and may waive an examination upon evidence that the applicant has successfully completed an examination approved by the board. Written examinations may be supplemented by oral examinations as the board shall determine. An applicant who fails an examination may be reexamined at a subsequent examination upon payment of the reexamination fee required by this chapter.

(c) This section shall apply to applicants who graduate from an approved educational institution on and after January 1, 2008.

(Added by Stats. 2009, Ch. 307, Sec. 10. Effective January 1, 2010.)



2532.3

(a) Upon approval of an application filed pursuant to Section 2532.1, and upon the payment of the fee prescribed by subdivision (i) of Section 2534.2, the board may issue a temporary license for a period of six months from the date of issuance to a speech-language pathologist or audiologist who holds an unrestricted license from another state or territory of the United States or who holds equivalent qualifications as determined by the board and has made application to the board for a license in this state.

(b) A temporary license shall terminate upon notice thereof by certified mail, return receipt requested, if it is issued by mistake or if the application for permanent licensure is denied.

(c) Upon written application, the board may reissue a temporary license to any person who has applied for a regular renewable license pursuant to Section 2532.1, and who, in the judgment of the board, has been excusably delayed in completing his or her application or the minimum requirements for a regular license. The board may not reissue a temporary license more than twice to any one person.

(Amended by Stats. 1999, Ch. 655, Sec. 33. Effective January 1, 2000.)



2532.4

(a) The board may direct applicants to be examined for knowledge in whatever theoretical or applied fields in speech-language pathology or audiology it deems appropriate. It may examine the applicant with regard to his or her professional skills and his or her judgment in the utilization of speech-language pathology or audiology techniques and methods.

(b) The examination may be written or oral or both. The examination shall be given at least once a year at the time and place and under such supervision as the board may determine. The board shall determine what shall constitute a passing grade.

(c) The board shall keep an accurate recording of any oral examination and keep the recordings as well as any written examination as part of its records for at least two years following the date of examination.

(Amended by Stats. 1997, Ch. 758, Sec. 23. Effective January 1, 1998.)



2532.5

Every person holding a license under this chapter shall display it conspicuously in his or her primary place of practice.

(Added by Stats. 1998, Ch. 879, Sec. 1.4. Effective January 1, 1999.)



2532.6

(a) The Legislature recognizes that the education and experience requirements of this chapter constitute only minimal requirements to assure the public of professional competence. The Legislature encourages all professionals licensed and registered by the board under this chapter to regularly engage in continuing professional development and learning that is related and relevant to the professions of speech-language pathology and audiology.

(b) The board shall not renew any license or registration pursuant to this chapter unless the applicant certifies to the board that he or she has completed in the preceding two years not less than the minimum number of continuing professional development hours established by the board pursuant to subdivision (c) for the professional practice authorized by his or her license or registration.

(c) (1) The board shall prescribe the forms utilized for and the number of hours of required continuing professional development for persons licensed or registered under this chapter.

(2) The board shall have the right to audit the records of any applicant to verify the completion of the continuing professional development requirements.

(3) Applicants shall maintain records of completion of required continuing professional development coursework for a minimum of two years and shall make these records available to the board for auditing purposes upon request.

(d) The board shall establish exceptions from the continuing professional development requirements of this section for good cause as defined by the board.

(e) (1) The continuing professional development services shall be obtained from accredited institutions of higher learning, organizations approved as continuing education providers by either the American Speech-Language Hearing Association or the American Academy of Audiology, the California Medical Association’s Institute for Medical Quality Continuing Medical Education Program, or other entities or organizations approved as continuing professional development providers by the board, in its discretion.

(2) No hours shall be credited for any course enrolled in by a licensee that has not first been approved and certified by the board, if the board has sufficient funding and staff resources to implement the approval and certification process.

(3) The continuing professional development services offered by these entities may, but are not required to, utilize pretesting and posttesting or other evaluation techniques to measure and demonstrate improved professional learning and competency.

(4) An accredited institution of higher learning, an organization approved as continuing education providers by either the American Speech-Language Hearing Association or the American Academy of Audiology, and the California Medical Association’s Institute for Medical Quality Continuing Education Program shall be exempt from any application or registration fees that the board may charge for continuing education providers.

(5) Unless a course offered by entities listed in paragraph (4) meets the requirements established by the board, the course may not be credited towards the continuing professional development requirements for license renewal.

(6) The licensee shall be responsible for obtaining the required course completion documents for courses offered by entities specified in paragraph (1).

(f) The board, by regulation, shall fund the administration of this section through professional development services provider and licensing fees to be deposited in the Speech-Language Pathology and Audiology Board Fund. The fees related to the administration of this section shall be sufficient to meet, but shall not exceed, the costs of administering the corresponding provisions of this section.

(g) The continuing professional development requirements adopted by the board shall comply with any guidelines for mandatory continuing education established by the Department of Consumer Affairs.

(Amended by Stats. 2013, Ch. 516, Sec. 9. Effective January 1, 2014.)



2532.7

(a) Upon approval of an application filed pursuant to Section 2532.1, and upon payment of the fee prescribed by Section 2534.2, the board may issue a required professional experience (RPE) temporary license for a period to be determined by the board to an applicant who is obtaining the required professional experience specified in subdivision (c) of Section 2532.2 or paragraph (2) of subdivision (b) of Section 2532.25.

(b) Effective July 1, 2003, no person shall obtain the required professional experience for licensure in either an exempt or nonexempt setting, as defined in Section 2530.5, unless he or she is licensed in accordance with this section or is completing the final clinical externship of a board-approved audiology doctoral training program in accordance with paragraph (2) of subdivision (b) of Section 2532.25 in another state.

(c) A person who obtains an RPE temporary license outside the State of California shall not be required to hold a temporary license issued pursuant to subdivision (a) if the person is completing the final clinical externship of an audiology doctoral training program in accordance with paragraph (2) of subdivision (b) of Section 2532.25.

(d) Any experience obtained in violation of this act shall not be approved by the board.

(e) An RPE temporary license shall terminate upon notice thereof by certified mail, return receipt requested, if it is issued by mistake or if the application for permanent licensure is denied.

(f) Upon written application, the board may reissue an RPE temporary license for a period to be determined by the board to an applicant who is obtaining the required professional experience specified in subdivision (c) of Section 2532.2 or paragraph (2) of subdivision (b) of Section 2532.25.

(Amended by Stats. 2014, Ch. 316, Sec. 8. Effective January 1, 2015.)



2532.8

(a) The board shall deem a person who holds a valid certificate of clinical competence in speech-language pathology or audiology issued by the American Speech-Language-Hearing Association’s Council for Clinical Certification to have met the educational and experience requirements set forth for speech-language pathologists or audiologists in Section 2532.2.

(b) If an applicant qualifying for licensure under this section has obtained any equivalent qualifications in violation of the laws and regulations governing the practices of speech-language pathology or audiology or has not met the requirements for licensure, he or she shall correct the deficiency to qualify for licensure. If the deficiency is not cured within one year from the date of the deficiency notice, the application for licensure is deemed abandoned.

(Amended by Stats. 2002, Ch. 485, Sec. 5. Effective January 1, 2003.)






ARTICLE 4 - Denial, Suspension and Revocation

2533

The board may refuse to issue, or issue subject to terms and conditions, a license on the grounds specified in Section 480, or may suspend, revoke, or impose terms and conditions upon the license of any licensee for any of the following:

(a) Conviction of a crime substantially related to the qualifications, functions, and duties of a speech-language pathologist or audiologist or hearing aid dispenser, as the case may be. The record of the conviction shall be conclusive evidence thereof.

(b) Securing a license by fraud or deceit.

(c) (1) The use or administering to himself or herself of any controlled substance.

(2) The use of any of the dangerous drugs specified in Section 4022, or of alcoholic beverages, to the extent or in a manner as to be dangerous or injurious to the licensee, to any other person, or to the public, or to the extent that the use impairs the ability of the licensee to practice speech-language pathology or audiology safely.

(3) More than one misdemeanor or any felony involving the use, consumption, or self-administration of any of the substances referred to in this section.

(4) Any combination of paragraph (1), (2), or (3).

The record of the conviction shall be conclusive evidence of unprofessional conduct.

(d) Advertising in violation of Section 17500. Advertising an academic degree that was not validly awarded or earned under the laws of this state or the applicable jurisdiction in which it was issued is deemed to constitute a violation of Section 17500.

(e) Committing a dishonest or fraudulent act that is substantially related to the qualifications, functions, or duties of a licensee.

(f) Incompetence, gross negligence, or repeated negligent acts.

(g) Other acts that have endangered or are likely to endanger the health, welfare, and safety of the public.

(h) Use by a hearing aid dispenser of the term “doctor” or “physician” or “clinic” or “audiologist,” or any derivation thereof, except as authorized by law.

(i) The use, or causing the use, of any advertising or promotional literature in a manner that has the capacity or tendency to mislead or deceive purchasers or prospective purchasers.

(j) Any cause that would be grounds for denial of an application for a license.

(k) Violation of Section 1689.6 or 1793.02 of the Civil Code.

(l) Violation of a term or condition of a probationary order of a license issued by the board pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(m) Violation of a term or condition of a conditional license issued by the board pursuant to this section.

(Amended by Stats. 2013, Ch. 516, Sec. 10. Effective January 1, 2014.)



2533.1

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions, and duties of a speech-language pathologist or audiologist is deemed to be a conviction within the meaning of this article. The board may order a licensee be disciplined or denied a license as provided in Section 2533 when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1990, Ch. 746, Sec. 13.)



2533.2

Proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1990, Ch. 746, Sec. 14.)



2533.3

Except as provided in Section 2538.42, any person who violates any of the provisions of this chapter shall be guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or both.

(Amended by Stats. 2011, Ch. 449, Sec. 7. Effective January 1, 2012.)



2533.4

Whenever any person other than a licensed speech-language pathologist or audiologist has engaged in any act or practice which constitutes an offense against this chapter, a superior court of any county, on application of the board, may issue an injunction or other appropriate order restraining that conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The board may commence action in the superior court under this section on its own motion.

(Amended by Stats. 1997, Ch. 758, Sec. 24. Effective January 1, 1998.)






ARTICLE 5 - Revenue

2534

The board shall report to the Controller at the beginning of each month for the month preceding the amount and source of all revenue received by it pursuant to this chapter and shall pay the entire amount thereof to the Treasurer for deposit in the Speech-Language Pathology and Audiology and Hearing Aid Dispensers Fund, which fund is hereby created to carry out the purposes of this chapter.

(Amended by Stats. 2011, Ch. 449, Sec. 8. Effective January 1, 2012.)



2534.1

The board shall keep records that will reasonably ensure that funds expended in the administration of each licensing or registration category shall bear a reasonable relation to the revenue derived from each category.

(Amended by Stats. 1997, Ch. 758, Sec. 26. Effective January 1, 1998.)



2534.2

The amount of the fees prescribed by this chapter is that established by the following schedule:

(a) (1) The application fee and renewal fee for speech-language pathologists and nondispensing audiologists shall be established by the board in an amount that does not exceed one hundred fifty dollars ($150) but is sufficient to support the functions of the board that relate to the functions authorized by this chapter, excluding Article 9 (commencing with Section 2539.1).

(2) The application fee and renewal fee for dispensing audiologists shall be established by the board in an amount that does not exceed two hundred eighty dollars ($280) but is sufficient to support the functions of the board that relate to the functions authorized by this chapter.

(b) The delinquency fee shall be twenty-five dollars ($25).

(c) The reexamination fee shall be established by the board in an amount that does not exceed seventy-five dollars ($75).

(d) The fee for registration of an aide shall be established by the board in an amount that does not exceed thirty dollars ($30).

(e) A fee to be set by the board of not more than one hundred dollars ($100) shall be charged for each application for approval as a speech-language pathology assistant.

(f) A fee of one hundred fifty dollars ($150) shall be charged for the issuance of and for the renewal of each approval as a speech-language pathology assistant, unless a lower fee is established by the board.

(g) The duplicate wall certificate fee is twenty-five dollars ($25).

(h) The duplicate renewal receipt fee is twenty-five dollars ($25).

(i) The application fee and renewal fee for a temporary license is thirty dollars ($30).

(j) The fee for issuance of a license status and history certification letter shall be established by the board in an amount not to exceed twenty-five dollars ($25).

(Amended by Stats. 2009, Ch. 309, Sec. 11. Effective January 1, 2010.)






ARTICLE 6 - Licensing and Registration

2535

(a) All licenses issued as of January 1, 1992, shall expire at 12 a.m. of the last date of the birth month of the licensee during the second year of a two-year term if not renewed.

(b) All licenses issued under this chapter, except those licenses issued pursuant to subdivision (a), shall expire at 12 a.m. of the last date of the birth month of the licensee during the second year of a two-year term, if not renewed.

(c) To renew an unexpired license, the licensee shall, on or before the date of expiration of the license, apply for renewal on a form provided by the board, accompanied by the prescribed renewal fee.

(Amended by Stats. 1997, Ch. 758, Sec. 28. Effective January 1, 1998.)



2535.2

Except as provided in Section 2535.3, a license that has expired may be renewed at any time within five years after its expiration upon filing of an application for renewal on a form prescribed by the board and payment of all accrued and unpaid renewal fees. If the license is not renewed on or before its expiration, the licensee, as a condition precedent to renewal, shall also pay the prescribed delinquency fee. Renewal under this section shall be effective on the date on which the application is filed, on the date on which all renewal fees are paid, or on the date on which the delinquency fee is paid, whichever last occurs. If so renewed, the license shall continue in effect through the expiration date provided in Section 2535, after the effective date of the renewal, when it shall expire and become invalid if it is not again renewed.

(Amended by Stats. 2001, Ch. 435, Sec. 4. Effective January 1, 2002.)



2535.4

A person who fails to renew his or her license within the five years after its expiration may not renew it, and it may not be restored, reissued, or reinstated thereafter, but that person may apply for and obtain a new license if he or she meets all of the following requirements:

(a) Has not committed any acts or crimes constituting grounds for denial of licensure under Division 1.5 (commencing with Section 475).

(b) Takes and passes the examination or examinations, if any, which would be required of him or her if an initial application for licensure was being made, or otherwise establishes to the satisfaction of the board that, with due regard for the public interest, he or she is qualified to practice as a speech-language pathologist or audiologist, as the case may be.

(c) Pays all of the fees that would be required if an initial application for licensure was being made. In addition, the board may charge the applicant a fee to cover the actual costs of any examination that it may administer.

(Amended by Stats. 1997, Ch. 758, Sec. 30. Effective January 1, 1998.)






ARTICLE 7 - Speech-Language Pathology Corporations and Audiology Corporations

2536

A speech-language pathology corporation or an audiology corporation is a corporation which is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are speech-language pathologists or audiologists are in compliance with the Moscone-Knox Professional Corporation Act, this article, and all other statutes and regulations now or hereafter enacted or adopted pertaining to the corporation and the conduct of its affairs.

With respect to a speech-language pathology corporation or an audiology corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the Speech-Language Pathology and Audiology Board.

(Amended by Stats. 1997, Ch. 758, Sec. 31. Effective January 1, 1998.)



2537

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate, any provision or term of this article, the Moscone-Knox Professional Corporation Act, or any regulations duly adopted under those laws.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 6.)



2537.1

A speech-language pathology corporation or an audiology corporation shall not do or fail to do any act that the doing or failing to do would constitute unprofessional conduct under any statute or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by those statutes and regulations to the same extent as a person holding a license under this chapter.

(Amended by Stats. 1994, Ch. 26, Sec. 39. Effective March 30, 1994.)



2537.2

Except as provided in Sections 13401.5 and 13403 of the Corporations Code, each shareholder, director and officer of a speech-language pathology corporation or an audiology corporation, except an assistant secretary and an assistant treasurer, shall be a licensed person as defined in Section 13401.

(Amended by Stats. 1994, Ch. 26, Sec. 40. Effective March 30, 1994.)



2537.3

The income of a speech-language pathology corporation or an audiology corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of that shareholder or his or her shares in the speech-language pathology or audiology corporation.

(Amended by Stats. 1994, Ch. 26, Sec. 41. Effective March 30, 1994.)



2537.4

(a) The name of a speech-language pathology corporation under which it may render professional services shall include one of the words specified in subdivision (a) of Section 2530.3 and the word “corporation” or wording or abbreviations denoting corporate existence.

(b) The name of an audiology corporation under which it may render professional services shall include one of the words specified in subdivision (b) of Section 2530.3 and the word “corporation” or wording or abbreviations denoting corporate existence.

(Added by renumbering Section 2538 by Stats. 1998, Ch. 1058, Sec. 5. Effective January 1, 1999.)



2537.5

The board may adopt and enforce regulations to carry out the purposes and objectives of this article, and the Moscone-Knox Professional Corporation Act, including regulations requiring any of the following:

(a) That the bylaws of a speech-language pathology corporation or an audiology corporation shall include a provision whereby the capital stock of the corporation owned by a disqualified person as defined in Section 13401 of the Corporations Code, or by the estate of a deceased person shall be sold to the corporation or to the remaining shareholders of the corporation within that time as the regulations may provide.

(b) That a speech-language pathology corporation or an audiology corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Added by renumbering Section 2539 by Stats. 1998, Ch. 1058, Sec. 7. Effective January 1, 1999.)






ARTICLE 7.5 - Speech-Language Pathology Assistant

2538

A person seeking approval as a speech-language pathology assistant shall make application to the board for that approval.

(Added by Stats. 1998, Ch. 1058, Sec. 6. Effective January 1, 1999.)



2538.1

(a) The board shall adopt regulations, in collaboration with the State Department of Education, the Commission on Teacher Credentialing, and the Advisory Commission on Special Education, that set forth standards and requirements for the adequate supervision of speech-language pathology assistants.

(b) The board shall adopt regulations as reasonably necessary to carry out the purposes of this article, that shall include, but need not be limited to, the following:

(1) Procedures and requirements for application, registration, renewal, suspension, and revocation.

(2) Standards for approval of Associate Degree Speech-Language Pathology Assistant training programs based upon standards and curriculum guidelines established by the National Council on Academic Accreditation in Audiology and Speech-Language Pathology, or the American Speech-Language-Hearing Association, or equivalent formal training programs consisting of two years of technical education, including supervised field placements. The board may impanel site review committees to conduct onsite evaluations, inspections, and investigations of a speech-language pathology assistant training program and to assess the training program’s compliance with the board’s laws and regulations. The members of the site review committee shall receive no compensation but shall be reimbursed for their actual travel and per diem expenses by the institution that is the subject of the evaluation, inspection, or investigation.

(3) Standards for accreditation of a Speech-Language Pathology Assistant training program’s institution by the Accrediting Commission for Community and Junior Colleges of the Western Association of Schools and Colleges or the Senior College Commission of the Western Association of Schools and Colleges, or equivalent accreditation.

(4) The scope of responsibility, duties, and functions of speech-language pathology assistants, that shall include, but not be limited to, all of the following:

(A) Conducting speech-language screening, without interpretation, and using screening protocols developed by the supervising speech-language pathologist.

(B) Providing direct treatment assistance to patients or clients under the supervision of a speech-language pathologist.

(C) Following and implementing documented treatment plans or protocols developed by a supervising speech-language pathologist.

(D) Documenting patient or client progress toward meeting established objectives, and reporting the information to a supervising speech-language pathologist.

(E) Assisting a speech-language pathologist during assessments, including, but not limited to, assisting with formal documentation, preparing materials, and performing clerical duties for a supervising speech-language pathologist.

(F) When competent to do so, as determined by the supervising speech-language pathologist, acting as an interpreter for non-English-speaking patients or clients and their family members.

(G) Scheduling activities and preparing charts, records, graphs, and data.

(H) Performing checks and maintenance of equipment, including, but not limited to, augmentative communication devices.

(I) Assisting with speech-language pathology research projects, in-service training, and family or community education.

The regulations shall provide that speech-language pathology assistants are not authorized to conduct evaluations, interpret data, alter treatment plans, or perform any task without the express knowledge and approval of a supervising speech-language pathologist.

(5) The requirements for the wearing of distinguishing name badges with the title of speech-language pathology assistant.

(6) Minimum continuing professional development requirements for the speech-language pathology assistant, not to exceed 12 hours in a two-year period. The speech-language pathology assistant’s supervisor shall act as a professional development advisor. The speech-language pathology assistant’s professional growth may be satisfied with successful completion of state or regional conferences, workshops, formal in-service presentations, independent study programs, or any combination of these concerning communication and related disorders.

(7) Minimum continuing professional development requirements for the supervisor of a speech-language pathology assistant.

(8) The type and amount of direct and indirect supervision required for speech-language pathology assistants.

(9) The maximum number of assistants permitted per supervisor.

(10) A requirement that the supervising speech-language pathologist shall remain responsible and accountable for clinical judgments and decisions and the maintenance of the highest quality and standards of practice when a speech-language pathology assistant is utilized.

(Amended by Stats. 2002, Ch. 485, Sec. 6. Effective January 1, 2003.)



2538.3

(a) A person applying for approval as a speech-language pathology assistant shall have graduated from a speech-language pathology assistant associate of arts degree program, or equivalent course of study, approved by the board. A person who has successfully graduated from a board-approved bachelor’s degree program in speech-language pathology or communication disorders shall be deemed to have satisfied an equivalent course of study.

(b) On or before June 1, 2003, a person who has in the last five years performed the functions of a speech-language pathology aide on a full-time basis for a minimum of one year, or on a part-time basis equivalent to a minimum of one year of full-time work, may make application for registration as a speech-language pathology assistant based upon the board’s recognition of that aide’s job training and experience and the performance of functions and tasks similar to the speech-language pathology assistant category. For purposes of this subdivision, “full time” means a minimum of 30 hours per week.

(Amended by Stats. 2001, Ch. 173, Sec. 2. Effective August 13, 2001.)



2538.5

This article shall not be construed to limit the utilization of a speech aide or other personnel employed by a public school working under the direct supervision of a credentialed speech-language pathologist as set forth in subdivision (c) of Section 3051.1 of Title 5 of the California Code of Regulations.

(Added by Stats. 1998, Ch. 1058, Sec. 6. Effective January 1, 1999.)



2538.7

(a) No person who is not registered as a speech-language pathology assistant shall utilize the title speech-language pathology assistant or a similar title that includes the words speech or language when combined with the term assistant.

(b) No person who is not registered as a speech-language pathology assistant shall perform the duties or functions of a speech-language pathology assistant, except as provided by this chapter.

(Added by Stats. 1998, Ch. 1058, Sec. 6. Effective January 1, 1999.)






ARTICLE 8 - Hearing Aid Dispensers

2538.10

For the purposes of this article, the following definitions shall apply:

(a) “Advertise” and its variants include the use of a newspaper, magazine, or other publication, book, notice, circular, pamphlet, letter, handbill, poster, bill, sign, placard, card, label, tag, window display, store sign, radio, or television announcement, or any other means or methods now or hereafter employed to bring to the attention of the public the practice of fitting or selling of hearing aids.

(b) “License” means a hearing aid dispenser’s license issued pursuant to this article and includes a temporary license.

(c) “Licensee” means a person holding a license.

(d) “Hearing aid” means any wearable instrument or device designed for, or offered for the purpose of, aiding or compensating for impaired human hearing.

(e) “Fund” means the Speech-Language Pathology and Audiology and Hearing Aid Dispensers Fund.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.11

(a) “Practice of fitting or selling hearing aids,” as used in this article, means those practices used for the purpose of selection and adaptation of hearing aids, including direct observation of the ear, testing of hearing in connection with the fitting and selling of hearing aids, taking of ear mold impressions, fitting or sale of hearing aids, and any necessary postfitting counseling.

The practice of fitting or selling hearing aids does not include the act of concluding the transaction by a retail clerk.

When any audiometer or other equipment is used in the practice of fitting or selling hearing aids, it shall be kept properly calibrated and in good working condition, and the calibration of the audiometer or other equipment shall be checked at least annually.

(b) A hearing aid dispenser shall not conduct diagnostic hearing tests when conducting tests in connection with the practice of fitting or selling hearing aids.

(c) Hearing tests conducted pursuant to this article shall include those that are in compliance with the Food and Drug Administration Guidelines for Hearing Aid Devices and those that are specifically covered in the licensing examination prepared and administered by the board.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.12

A licensee may conduct hearing screenings at a health fair or similar event by the application of a binary puretone screening at a preset intensity level for the purpose of identifying the need for further hearing or medical evaluation.

Upon the conclusion of each hearing screening, the licensee shall present to the person whose hearing was screened a written statement containing the following provisions:

“Results of a hearing screening are not a medical evaluation of your ear nor a diagnosis of a hearing disorder but are only the identification of the need for further medical or hearing evaluation.”

A licensee conducting hearing screenings pursuant to this section shall not make or seek referrals for testing, fitting, or dispensing of hearing aids.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.13

In fitting hearing aids, a hearing aid dispenser shall not take facial measurements or fit, adjust, or adapt lenses or spectacle frames, except that a hearing aid dispenser may replace the temple or temples of a person’s spectacle frames with a temple or temples incorporating hearing aid components.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.14

“Hearing aid dispenser,” as used in this article, means a person engaged in the practice of fitting or selling hearing aids to an individual with impaired hearing.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.15

“Sell” or “sale” means any transfer of title or of the right to use by lease, bailment, or any other contract, excluding wholesale transactions with distributors or dealers.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.16

The board shall keep a record of all prosecutions for violations of this article and of all examinations held for applicants for licenses together with the names and addresses of all persons taking examinations and of their success or failure to pass them.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.17

The board may recommend the preparation of and administration of a course of instruction concerned with the fitting and selection of hearing aids. The board may require applicants to first complete the required course of instruction or otherwise satisfy the board that the applicant possesses the necessary background and qualifications to fit or sell hearing aids. If the board promulgates regulations to implement this section to require a course of instruction concerned with fitting and selling hearing aids, the board shall obtain the advice of persons knowledgeable in the preparation and administration of a course of instruction.

The board may publish and distribute information concerning the examination requirements for obtaining a license to engage in the practice of fitting and selling hearing aids within this state.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.18

All holders of licenses to sell or fit hearing aids shall continue their education after receiving the license. The board shall provide by regulation, as a condition to the renewal of a license, that licensees shall submit documentation satisfactory to the board that they have informed themselves of current practices related to the fitting of hearing aids by having pursued courses of study satisfactory to the board or by other means defined as equivalent by the board.

Continuing education courses shall be subject to monitoring to ensure compliance with the regulations adopted by the board pursuant to this section.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.19

(a) The board may prosecute any and all persons for any violation of this article.

(b) The board shall hear and decide all matters, including, but not limited to, any contested case or any petition for reinstatement or modification of probation, or may assign any of those matters to an administrative law judge in accordance with the Administrative Procedure Act. Except as otherwise provided in this chapter, all hearings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.20

It is unlawful for an individual to engage in the practice of fitting or selling hearing aids, or to display a sign or in any other way to advertise or hold himself or herself out as being so engaged without having first obtained a license from the board under the provisions of this article. Nothing in this article shall prohibit a corporation, partnership, trust, association or other like organization maintaining an established business address from engaging in the business of fitting or selling, or offering for sale, hearing aids at retail without a license, provided that any and all fitting or selling of hearing aids is conducted by the individuals who are licensed pursuant to the provisions of this article. A person whose license as a hearing aid dispenser has been suspended or revoked shall not be the proprietor of a business that engages in the practice of fitting or selling hearing aids nor shall that person be a partner, shareholder, member, or fiduciary in a partnership, corporation, association, or trust that maintains or operates that business, during the period of the suspension or revocation. This restriction shall not apply to stock ownership in a corporation that is listed on a stock exchange regulated by the Securities and Exchange Commission if the stock is acquired in a transaction conducted through that stock exchange.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.21

This article does not apply to a person engaged in the practice of fitting hearing aids if his practice is for a governmental agency, or private clinic, or is part of the academic curriculum of an accredited institution of higher education, or part of a program conducted by a public, charitable institution or other nonprofit organization, and who does not engage directly or indirectly in the sale or offering for sale of hearing aids.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.22

This article does not apply to nor affect any physician and surgeon licensed under Chapter 5 (commencing with Section 2000) of Division 2 who does not directly or indirectly engage in the sale or offering for sale of hearing aids, nor to any audiologist licensed under this chapter, or to an individual supervised by the audiologist in conducting fitting procedures, and who does not directly or indirectly engage in the sale or offering for sale of hearing aids.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.23

(a) Hearing aids may be sold by catalog or direct mail provided that:

(1) The seller is licensed as a hearing aid dispenser in this state.

(2) There is no fitting, selection, or adaptation of the instrument and no advice is given with respect to fitting, selection, or adaptation of the instrument and no advice is given with respect to the taking of an ear impression for an earmold by the seller.

(3) The seller has received a statement which is signed by a physician and surgeon, audiologist, or a hearing aid dispenser, licensed by the State of California which verifies that Section 2538.36 and subdivision (b) of Section 2538.49 have been complied with.

(b) A copy of the statement referred to in paragraph (3) of subdivision (a) shall be retained by the seller for the period provided for in Section 2538.38.

(c) A licensed hearing aid dispenser who sells a hearing aid under this section shall not be required to comply with subdivision (b) of Section 2538.49.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.24

Each person desiring to obtain a license to engage in the practice of fitting or selling hearing aids shall make application to the board. The application shall be made upon a form and shall be made in the manner as is provided by the board and shall be accompanied by the fee provided for in Section 2538.57.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.25

(a) The board shall prepare, approve, grade, and conduct examinations of applicants for a hearing aid dispenser’s license. The board may provide that the preparation and grading of the examination be conducted by a competent person or organization other than the board, provided, however, that the board shall establish the guidelines for the examination and shall approve the actual examination.

(b) Each applicant shall take and pass a written examination and a practical examination compiled at the direction of the board covering the critical tasks involved in the practice of fitting and selling hearing aids and the knowledge, skills, and abilities needed to perform those tasks safely and competently.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.26

The board shall issue a license to all applicants who have satisfied this chapter, who are at least 18 years of age, who possess a high school diploma or its equivalent, who have not committed acts or crimes constituting grounds for denial of licensure under Section 480, and who have paid the fees provided for in Section 2538.57. No license shall be issued to any person other than an individual.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.27

(a) An applicant who has fulfilled the requirements of Section 2538.24 and has made application therefor, may have a temporary license issued to him or her upon satisfactory proof to the board that the applicant holds a hearing aid dispenser’s license in another state, that the licensee has not been subject to formal disciplinary action by another licensing authority, and that the applicant has been engaged in the fitting and sale of hearing aids for the two years immediately prior to application.

(b) A temporary license issued pursuant to this section shall be valid for one year from date of issuance and is not renewable. A temporary license shall automatically terminate upon issuance of a license prior to expiration of the one-year period.

(c) The holder of a temporary license issued pursuant to this section who fails either license examination shall be subject to and shall comply with the supervision requirements of Section 2538.28 and any regulations adopted pursuant thereto.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.28

(a) An applicant who has fulfilled the requirements of Section 2538.24, and has made application therefor, and who proves to the satisfaction of the board that he or she will be supervised and trained by a hearing aid dispenser who is approved by the board may have a temporary license issued to him or her. The temporary license shall entitle the temporary licensee to fit or sell hearing aids as set forth in regulations of the board. The supervising dispenser shall be responsible for any acts or omissions committed by a temporary licensee under his or her supervision that may constitute a violation of this chapter.

(b) The board shall adopt regulations setting forth criteria for its refusal to approve a hearing aid dispenser to supervise a temporary licensee, including procedures to appeal that decision.

(c) A temporary license issued pursuant to this section is effective and valid for six months from date of issue. The board may renew the temporary license for an additional period of six months. Except as provided in subdivision (d), the board shall not issue more than two renewals of a temporary license to any applicant. Notwithstanding subdivision (d), if a temporary licensee who is entitled to renew a temporary license does not renew the temporary license and applies for a new temporary license at a later time, the new temporary license shall only be issued and renewed subject to the limitations set forth in this subdivision.

(d) A new temporary license may be issued pursuant to this section if a temporary license issued pursuant to subdivision (c) has lapsed for a minimum of three years from the expiration or cancellation date of the previous temporary license. The bureau may issue only one new temporary license under this subdivision.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.29

A temporary licensee under Section 2538.28 shall take the license examination within the first 10 months after the temporary license is issued. Failure to take the license examination within that time shall result in expiration of the temporary license, and it shall not be renewed unless the temporary licensee has first taken the licensure examination. The board, however, may in its discretion renew the temporary license if the licensee failed to take the necessary examination due to illness or other hardship.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.30

(a) A temporary licensee shall not be the sole proprietor of, manage, or independently operate a business which engages in the fitting or sale of hearing aids.

(b) A temporary licensee shall not advertise or otherwise represent that he or she holds a license as a hearing aid dispenser.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.31

Practical examinations shall be held by the board at least twice a year. The time and place of any practical examination shall be fixed by the board at least 45 days prior to the date it is to be held.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.32

Every applicant who obtains a passing score determined by the Angoff criterion-referenced method of establishing the point in each examination shall be deemed to have passed that examination. An applicant shall pass the written examination before he or she may take the practical examination. An applicant shall obtain a passing score on both the written and the practical examination in order to be issued a license.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.33

(a) Before engaging in the practice of fitting or selling hearing aids, each licensee shall notify the board in writing of the address or addresses where he or she is to engage, or intends to engage, in the practice of fitting or selling hearing aids, and of any changes in his or her place of business within 30 days of engaging in that practice.

(b) If a street address is not the address at which the licensee receives mail, the licensee shall also notify the board in writing of the mailing address for each location where the licensee is to engage, or intends to engage, in the practice of fitting or selling hearing aids, and of any change in the mailing address of his or her place or places of business.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.34

(a) Every licensee who engages in the practice of fitting or selling hearing aids shall have and maintain an established retail business address to engage in that fitting or selling, routinely open for service to customers or clients. The address of the licensee’s place of business shall be registered with the bureau as provided in Section 2538.33.

(b) Except as provided in subdivision (c), if a licensee maintains more than one place of business within this state, he or she shall apply for and procure a duplicate license for each branch office maintained. The application shall state the name of the person and the location of the place or places of business for which the duplicate license is desired.

(c) A hearing aid dispenser may, without obtaining a duplicate license for a branch office, engage on a temporary basis in the practice of fitting or selling hearing aids at the primary or branch location of another licensee’s business or at a location or facility that he or she may use on a temporary basis, provided that the hearing aid dispenser notifies the board in advance in writing of the dates and addresses of those businesses, locations, or facilities at which he or she will engage in the practice of fitting or selling hearing aids.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.35

A licensee shall, upon the consummation of a sale of a hearing aid, deliver to the purchaser a written receipt, signed by or on behalf of the licensee, containing all of the following:

(a) The date of consummation of the sale.

(b) Specifications as to the make, serial number, and model number of the hearing aid or aids sold.

(c) The address of the principal place of business of the licensee, and the address and office hours at which the licensee shall be available for fitting or postfitting adjustments and servicing of the hearing aid or aids sold.

(d) A statement to the effect that the aid or aids delivered to the purchaser are used or reconditioned, as the case may be, if that is the fact.

(e) The number of the licensee’s license and the name and license number of any other hearing aid dispenser or temporary licensee who provided any recommendation or consultation regarding the purchase of the hearing aid.

(f) The terms of any guarantee or written warranty, required by Section 1793.02 of the Civil Code, made to the purchaser with respect to the hearing aid or hearing aids.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.36

(a) Whenever any of the following conditions are found to exist either from observations by the licensee or on the basis of information furnished by the prospective hearing aid user, a licensee shall, prior to fitting or selling a hearing aid to any individual, suggest to that individual in writing that his or her best interests would be served if he or she would consult a licensed physician specializing in diseases of the ear or if no such licensed physician is available in the community then to a duly licensed physician:

(1) Visible congenital or traumatic deformity of the ear.

(2) History of, or active drainage from the ear within the previous 90 days.

(3) History of sudden or rapidly progressive hearing loss within the previous 90 days.

(4) Acute or chronic dizziness.

(5) Unilateral hearing loss of sudden or recent onset within the previous 90 days.

(6) Significant air-bone gap (when generally acceptable standards have been established).

(7) Visible evidence of significant cerumen accumulation or a foreign body in the ear canal.

(8) Pain or discomfort in the ear.

(b) No referral for medical opinion need be made by any licensee in the instance of replacement only of a hearing aid that has been lost or damaged beyond repair within one year of the date of purchase. A copy of the written recommendation shall be retained by the licensee for the period provided for in Section 2538.38. A person receiving the written recommendation who elects to purchase a hearing aid shall sign a receipt for the same, and the receipt shall be kept with the other papers retained by the licensee for the period provided for in Section 2538.38. Nothing in this section required to be performed by a licensee shall mean that the licensee is engaged in the diagnosis of illness or the practice of medicine or any other activity prohibited by the provisions of this code.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.37

No hearing aid shall be sold by an individual licensed under this chapter, to a person 16 years of age or younger, unless within the preceding six months a recommendation for a hearing aid has been made by both a board-certified, or a board-eligible physician specializing in otolaryngology, and by a state licensed audiologist. A replacement of an identical hearing aid within one year shall be an exception to this requirement.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.38

A licensee shall, upon the consummation of a sale of a hearing aid, keep and maintain records in his or her office or place of business at all times and each record shall be kept and maintained for a seven-year period. All records related to the sale and fitting of hearing aids shall be open to inspection by the bureau or its authorized representatives upon reasonable notice. The records kept shall include:

(a) Results of test techniques as they pertain to fitting of the hearing aid.

(b) A copy of the written receipt required by Section 2538.35 and the written recommendation and receipt required by Section 2538.36 when applicable.

(c) Records of maintenance or calibration of equipment used in the practice of fitting or selling hearing aids.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.39

A hearing aid dispenser who is the owner, manager, or franchisee at a location where hearing aids are fit or sold, shall be responsible for the adequacy of the fitting or selling of any hearing aid fit and sold by any licensee or licensees at that location.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.40

Upon denial of an application for license, the board shall notify the applicant in writing, stating (1) the reason for the denial and (2) that the applicant has a right to a hearing under Section 2533.2 if he or she makes written request therefor within 60 days after notice of denial. Service of the notice required by this section may be made by certified mail addressed to the applicant at the latest address filed by the applicant in writing with the board in his or her application or otherwise.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.41

Before setting aside the revocation or suspension of any license or modifying the probation of any licensee, the board may require the petitioner to pass the regular examination given for applicants for licenses.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.42

Any person who violates any of the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not less than 10 days nor more than one year, or by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by both such fine and imprisonment.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.43

It is unlawful to sell or barter, or offer to sell or barter, any license issued by the board.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.44

It is unlawful to purchase or procure by barter any license issued by the board with intent to use the same as evidence of the holder’s qualification to practice the fitting or selling of hearing aids.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.45

It is unlawful to alter with fraudulent intent in any material regard a license issued by the board.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.46

It is unlawful to use or attempt to use any license issued by the board that has been purchased, fraudulently issued, counterfeited, or materially altered as a valid license.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.47

It is unlawful to willfully make any false statement in a material regard in an application for an examination before the board for a license.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.48

It is unlawful to engage in the practice of fitting or selling hearing aids in this state without having at the time of so doing a valid, unrevoked, and unexpired license or temporary license.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.49

It is unlawful for a licensed hearing aid dispenser to fit or sell a hearing aid unless he or she first does all of the following:

(a) Complies with all provisions of state laws and regulations relating to the fitting or selling of hearing aids.

(b) Conducts a direct observation of the purchaser’s ear canals.

(c) Informs the purchaser of the address and office hours at which the licensee shall be available for fitting or postfitting adjustments and servicing of the hearing aid or aids sold.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.50

It is unlawful to advertise by displaying a sign or otherwise or hold himself or herself out to be a person engaged in the practice of fitting or selling hearing aids without having at the time of so doing a valid, unrevoked license or temporary license.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.51

It is unlawful to engage in the practice of fitting or selling hearing aids without the licensee having and maintaining an established business address, routinely open for service to his or her clients.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.52

When tests are conducted by persons licensed under this article in connection with the fitting and selling of hearing aids, the provisions of this article shall apply.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.53

(a) A license issued under this article expires at midnight on its assigned renewal date.

(b) To renew an unexpired license, the licensee shall, on or before the date of expiration of the license, apply for renewal on a form provided by the board, accompanied by the prescribed renewal fee.

(c) Temporary license holders shall renew their licenses in accordance with Section 2538.27, and apply for that renewal on a form provided by the board, accompanied by the prescribed renewal fee for temporary licenses.

(d) Each duplicate license issued for a branch office shall expire on the same date as the permanent license of the hearing aid dispenser to whom the duplicate license was issued. These duplicate licenses shall be renewed according to subdivision (b).

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.54

Except as otherwise provided in this article, an expired license may be renewed at any time within three years after its expiration on filing of an application for renewal on a form prescribed by the board, and payment of all accrued and unpaid renewal fees. If the license is renewed after its expiration the licensee, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this article. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license shall continue in effect through the date provided in Section 2538.53 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.55

A license which has been suspended is subject to expiration and shall be renewed as provided in this article but such renewal does not entitle the holder of the license, while it remains suspended and until it is reinstated, to engage in the fitting or selling of hearing aids, or in any other activity or conduct in violation of the order or judgment by which the license was suspended. A license which has been revoked is subject to expiration, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.56

A license that is not renewed within three years after its expiration may not be renewed, restored, reissued, or reinstated thereafter, but the holder of the expired license may apply for and obtain a new license if all of the following apply:

(a) He or she has not committed acts or crimes constituting grounds for denial of licensure under Section 480.

(b) He or she pays all the fees that would be required of him or her if he or she were then applying for a license for the first time.

(c) He or she takes and passes the examination that would be required of him or her if he or she were then applying for a license for the first time, or otherwise establishes to the satisfaction of the board that he or she is qualified to engage in the practice of fitting or selling hearing aids. The board may, by regulation, provide for the waiver or refund of all or any part of the application fee in those cases in which a license is issued without an examination under this section.

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)



2538.57

The amount of fees and penalties prescribed by this article shall be those set forth in this section unless a lower fee is fixed by the board:

(a) The fee for applicants applying for the first time for a license is seventy-five dollars ($75), which shall not be refunded, except to applicants who are found to be ineligible to take an examination for a license. Those applicants are entitled to a refund of fifty dollars ($50).

(b) The fees for taking or retaking the written and practical examinations shall be amounts fixed by the board, which shall be equal to the actual cost of preparing, grading, analyzing, and administering the examinations.

(c) The initial temporary license fee is one hundred dollars ($100). The fee for renewal of a temporary license is one hundred dollars ($100) for each renewal.

(d) The initial permanent license fee is two hundred eighty dollars ($280). The fee for renewal of a permanent license is not more than two hundred eighty dollars ($280) for each renewal.

(e) The initial branch office license fee is twenty-five dollars ($25). The fee for renewal of a branch office license is twenty-five dollars ($25) for each renewal.

(f) The delinquency fee is twenty-five dollars ($25).

(g) The fee for issuance of a replacement license is twenty-five dollars ($25).

(h) The continuing education course approval application fee is fifty dollars ($50).

(i) The fee for official certification of licensure is fifteen dollars ($15).

(Added by Stats. 2011, Ch. 449, Sec. 9. Effective January 1, 2012.)






ARTICLE 9 - Dispensing Audiologists

2539.1

(a) (1) On and after January 1, 2010, in addition to satisfying the licensure and examination requirements described in Sections 2532 and 2532.2, no licensed audiologist shall sell hearing aids unless he or she completes an application for a dispensing audiology license, pays all applicable fees, and passes an examination, approved by the board, relating to selling hearing aids.

(2) The board shall issue a dispensing audiology license to a licensed audiologist who meets the requirements of paragraph (1).

(b) (1) On and after January 1, 2010, a licensed audiologist with an unexpired license to sell hearing aids pursuant to Article 8 (commencing with Section 2538.10) may continue to sell hearing aids pursuant to that license until that license expires pursuant to Section 2538.53, and upon that expiration the licensee shall be deemed to have satisfied the requirements described in subdivision (a) and may continue to sell hearing aids pursuant to his or her audiology license subject to the provisions of this chapter. Upon the expiration of the audiologist’s license to sell hearing aids, the board shall issue him or her a dispensing audiology license pursuant to paragraph (2) of subdivision (a). This paragraph shall not prevent an audiologist who also has a hearing aid dispenser’s license from maintaining dual or separate licenses if he or she chooses to do so.

(2) A licensed audiologist whose license to sell hearing aids, issued pursuant to Article 8 (commencing with Section 2538.10), is suspended, surrendered, or revoked shall not be authorized to sell hearing aids pursuant to this subdivision and he or she shall be subject to the requirements described in subdivision (a) as well as the other provisions of this chapter.

(c) A licensed hearing aid dispenser who meets the qualifications for licensure as an audiologist shall be deemed to have satisfied the requirements of paragraph (1) of subdivision (a) for the purposes of obtaining a dispensing audiology license.

(d) For purposes of subdivision (a), the board shall provide the hearing aid dispenser’s examination provided by the former Hearing Aid Dispensers Bureau until such time as the next examination validation and occupational analysis is completed by the Department of Consumer Affairs pursuant to Section 139 and a determination is made that a different examination is to be administered.

(Amended by Stats. 2011, Ch. 449, Sec. 11. Effective January 1, 2012.)



2539.2

(a) Hearing aids may be sold by catalog or direct mail provided that:

(1) The seller is licensed as an audiologist in this state and is authorized to sell hearing aids pursuant to Section 2539.1.

(2) There is no fitting, selection, or adaptation of the instrument and no advice is given with respect to fitting, selection, or adaptation of the instrument and no advice is given with respect to the taking of an ear impression for an earmold by the seller.

(3) The seller has received a statement which is signed by a physician and surgeon, audiologist, or a hearing aid dispenser, licensed by the State of California which verifies that Section 2539.6 has been complied with.

(b) A copy of the statement referred to in paragraph (3) of subdivision (a) shall be retained by the seller for the period provided for in Section 2539.10.

(Added by Stats. 2009, Ch. 309, Sec. 12. Effective January 1, 2010.)



2539.4

A licensed audiologist shall, upon the consummation of a sale of a hearing aid, deliver to the purchaser a written receipt, signed by or on behalf of the licensed audiologist, containing all of the following:

(a) The date of consummation of the sale.

(b) Specifications as to the make, serial number, and model number of the hearing aid or aids sold.

(c) The address of the principal place of business of the licensed audiologist, and the address and office hours at which the licensed audiologist shall be available for fitting or postfitting adjustments and servicing of the hearing aid or aids sold.

(d) A statement to the effect that the aid or aids delivered to the purchaser are used or reconditioned, as the case may be, if that is the fact.

(e) The number of the licensed audiologist’s license and the name and license number of any other hearing aid dispenser, temporary licensee, or audiologist who provided any recommendation or consultation regarding the purchase of the hearing aid.

(f) The terms of any guarantee or written warranty, required by Section 1793.02 of the Civil Code, made to the purchaser with respect to the hearing aid or hearing aids.

(Added by Stats. 2009, Ch. 309, Sec. 12. Effective January 1, 2010.)



2539.6

(a) Whenever any of the following conditions are found to exist either from observations by the licensed audiologist or on the basis of information furnished by the prospective hearing aid user, a licensed audiologist shall, prior to fitting or selling a hearing aid to any individual, suggest to that individual in writing that his or her best interests would be served if he or she would consult a licensed physician specializing in diseases of the ear or if no licensed physician is available in the community then to a duly licensed physician:

(1) Visible congenital or traumatic deformity of the ear.

(2) History of, or active, drainage from the ear within the previous 90 days.

(3) History of sudden or rapidly progressive hearing loss within the previous 90 days.

(4) Acute or chronic dizziness.

(5) Unilateral hearing loss of sudden or recent onset within the previous 90 days.

(6) Significant air-bone gap (when generally acceptable standards have been established).

(7) Visible evidence of significant cerumen accumulation or a foreign body in the ear canal.

(8) Pain or discomfort in the ear.

(b) No referral for medical opinion need be made by any licensed audiologist in the instance of replacement only of a hearing aid that has been lost or damaged beyond repair within one year of the date of purchase. A copy of the written recommendation shall be retained by the licensed audiologist for the period provided for in Section 2539.10. A person receiving the written recommendation who elects to purchase a hearing aid shall sign a receipt for the same, and the receipt shall be kept with the other papers retained by the licensed audiologist for the period provided for in Section 2539.10. Nothing in this section required to be performed by a licensed audiologist shall mean that the licensed audiologist is engaged in the diagnosis of illness or the practice of medicine or any other activity prohibited by the provisions of this code.

(Amended by Stats. 2010, Ch. 653, Sec. 10.1. Effective January 1, 2011.)



2539.8

No hearing aid shall be sold by an individual licensed as an audiologist under this chapter to a person 16 years of age or younger, unless within the preceding six months a recommendation for a hearing aid has been made by both a board-certified, or a board-eligible physician specializing in otolaryngology, and by a state licensed audiologist. A replacement of an identical hearing aid within one year shall be an exception to this requirement.

(Added by Stats. 2009, Ch. 309, Sec. 12. Effective January 1, 2010.)



2539.10

A licensed audiologist shall, upon the consummation of a sale of a hearing aid, keep and maintain records in his or her office or place of business at all times and each such record shall be kept and maintained for a seven-year period. These records shall include:

(a) Results of test techniques as they pertain to fitting of the hearing aid.

(b) A copy of the written receipt required by Section 2539.4 and the written recommendation and receipt required by Section 2539.6, when applicable.

(Added by Stats. 2009, Ch. 309, Sec. 12. Effective January 1, 2010.)



2539.12

A licensed audiologist who is the owner, manager, or franchisee at a location where hearing aids are fit or sold, shall be responsible for the adequacy of the fitting or selling of any hearing aid fit and sold by any licensee or licensees at that location.

(Added by Stats. 2009, Ch. 309, Sec. 12. Effective January 1, 2010.)



2539.14

The provisions of subdivisions (b) and (c) of Section 2538.11 and the provisions of Section 2538.12 do not apply to a licensed audiologist who satisfies the requirements of Section 2539.1.

(Amended by Stats. 2011, Ch. 449, Sec. 12. Effective January 1, 2012.)









CHAPTER 5.4 - Prescription Lenses

2540

No person other than a physician and surgeon or optometrist may measure the powers or range of human vision or determine the accommodative and refractive status of the human eye or the scope of its functions in general or prescribe ophthalmic devices.

(Amended by Stats. 2006, Ch. 148, Sec. 2. Effective January 1, 2007.)



2540.1

Any reference to the “Division of Medical Quality” or to the “Division of Licensing” in this chapter shall be deemed to refer to the Medical Board of California.

(Added by Stats. 2007, Ch. 678, Sec. 27. Effective January 1, 2008.)



2541

A prescription ophthalmic device includes each of the following:

(a) Any spectacle or contact lens ordered by a physician and surgeon or optometrist, that alters or changes the visual powers of the human eye.

(b) Any contact lens described in paragraph (1) of subdivision (n) of Section 520 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 360j and following).

(c) Any plano contact lens that is marketed or offered for sale in this state. “Plano contact lens” means a zero-power or noncorrective contact lens intended to change the appearance of the normal eye in a decorative fashion.

(Amended by Stats. 2006, Ch. 148, Sec. 3. Effective January 1, 2007.)



2541.1

(a) A spectacle lens prescription shall include all of the following:

(1) The dioptric power of the lens. When the prescription needed by the patient has not changed since the previous examination, the prescriber may write on the prescription form “copy lenses currently worn” instead.

(2) The expiration date of the prescription.

(3) The date of the issuance of the prescription.

(4) The name, address, telephone number, prescriber’s license number, and signature of the prescribing optometrist or physician and surgeon.

(5) The name of the person to whom the prescription is issued.

(b) The expiration date of a spectacle lens prescription shall not be less than two to four years from the date of issuance unless the patient’s history or current circumstances establish a reasonable probability of changes in the patient’s vision of sufficient magnitude to necessitate reexamination earlier than two years, or presence or probability of visual abnormalities related to ocular or systemic disease indicates, the need for reexamination of the patient earlier than two years. In no circumstances shall the expiration date be shorter than the period of time recommended by the prescriber for reexamination of the patient. Establishing an expiration date that is not consistent with this section shall be regarded as unprofessional conduct by the board that issued the prescriber’s certificate to practice.

(c) The prescriber of a spectacle lens shall orally inform the patient of the expiration date of a spectacle lens prescription at the time the prescription is issued. The expiration date of a prescription may be extended by the prescriber and transmitted by telephone, electronic mail, or any other means of communication. An oral prescription for a spectacle lens shall be reduced to writing and a copy of that writing shall be sent to the prescriber prior to the delivery of the lenses to the person to whom the prescription is issued.

(d) A prescriber of a spectacle lens shall abide by the rules pertaining to spectacle lens prescriptions and eye examinations adopted by the Federal Trade Commission found in Part 456 of Title 16 of the Code of Federal Regulations.

(e) An expired prescription may be filled if all of the following conditions exist:

(1) The patient’s spectacles are lost, broken, or damaged to a degree that renders them unusable.

(2) Upon dispensing a prescription pursuant to this subdivision, the person dispensing shall recommend that the patient return to the optometrist or physician and surgeon who issued the prescription for an eye examination and provide the prescriber with a written notification of the prescription that was filled.

(Added by Stats. 1998, Ch. 8, Sec. 1. Effective January 1, 1999.)



2541.2

(a) (1) The expiration date of a contact lens prescription shall not be less than one to two years from the date of issuance, unless the patient’s history or current circumstances establish a reasonable probability of changes in the patient’s vision of sufficient magnitude to necessitate reexamination earlier than one year, or the presence or probability of visual abnormalities related to ocular or systemic disease indicate the need for reexamination of the patient earlier than one year. If the expiration date of a prescription is less than one year, the health-related reasons for the limitation shall be documented in the patient’s medical record. In no circumstances shall the prescription expiration date be less than the period of time recommended by the prescriber for reexamination of the patient.

(2) For the purposes of this subdivision, the date of issuance is the date the patient receives a copy of the prescription.

(3) Establishing an expiration date that is not consistent with this section shall be regarded as unprofessional conduct by the board that issued the prescriber’s license to practice.

(b) Upon completion of the eye examination or, if applicable, the contact lens fitting process for a patient as described in subdivision (f), a prescriber or a registered dispensing optician shall provide the patient with a copy of the patient’s contact lens prescription signed by the prescriber, unless the prescription meets the standards set forth in subdivision (c).

(c) A prescriber shall retain professional discretion regarding the release of the contact lens prescription for patients who wear the following types of contact lenses:

(1) Rigid gas permeables.

(2) Bitoric gas permeables.

(3) Bifocal gas permeables.

(4) Keratoconus lenses.

(5) Custom designed lenses that are manufactured for an individual patient and are not mass produced.

(d) If a patient places an order with a contact lens seller other than a physician and surgeon, an optometrist, or a registered dispensing optician, the prescriber or his or her authorized agent shall, upon request of the contact lens seller and in the absence of the actual prescription, attempt to promptly confirm the information contained in the prescription through direct communication with the contact lens seller.

(e) The contact lens prescription shall include sufficient information for the complete and accurate filling of a prescription, including, but not limited to, the power, the material or manufacturer or both, the base curve or appropriate designation, the diameter when appropriate, and an appropriate expiration date. When a provider prescribes a private label contact lens for a patient, the prescription shall include the name of the manufacturer, the trade name of the private label brand, and, if applicable, the trade name of the equivalent national brand.

(f) The contact lens fitting process begins after the initial comprehensive eye examination, and includes an examination to determine the lens specifications, an initial evaluation of the fit of the lens on the patient’s eye, except in the case of a renewal prescription of an established patient, and followup examinations that are medically necessary, and ends when the prescriber or registered dispensing optician determines that an appropriate fit has been achieved, or in the case of a prescription renewal for an established patient, the prescriber determines that there is no change in the prescription.

(g) The payment of professional fees for the eye exam, fitting, and evaluation may be required prior to the release of the prescription, but only if the prescriber would have required immediate payment from the patient had the examination revealed that no ophthalmic goods were required. A prescriber or registered dispensing optician shall not charge the patient any fee as a condition to releasing the prescription to the patient. A prescriber may charge an additional fee for verifying ophthalmic goods dispensed by another seller if the additional fee is imposed at the time the verification is performed.

(h) A prescriber shall not condition the availability of an eye examination, a contact lens fitting, or the release of a contact lens prescription on a requirement that the patient agree to purchase contact lenses from that prescriber. A registered dispensing optician shall not condition the availability of a contact lens fitting on a requirement that the patient agrees to purchase contact lenses from that registered dispensing optician.

(i) A prescriber or a registered dispensing optician shall not place on the contact lens prescription, deliver to the patient, or require a patient to sign a form or notice waiving or disclaiming the liability or responsibility of the prescriber or registered dispensing optician for the accuracy of the ophthalmic goods and services dispensed by another seller. This prohibition against waivers and disclaimers shall not impose liability on a prescriber or registered dispensing optician for the ophthalmic goods and services dispensed by another seller pursuant to the prescriber’s prescription.

(j) The willful failure or refusal of a prescriber to comply with the provisions of this section shall constitute grounds for professional discipline, including, but not limited to, the imposition of a fine or the suspension or revocation of the prescriber’s license. The Medical Board of California and the State Board of Optometry shall adopt regulations, to implement this subdivision, including, but not limited to, standards for processing complaints each receives regarding this subdivision.

(k) For the purposes of this section, “prescriber” means a physician and surgeon or an optometrist.

(l) Nothing in this section shall be construed to expand the scope of practice of a registered dispensing optician as defined in Sections 2542, 2543, and Chapter 5.5 (commencing with Section 2550).

(Added by Stats. 2002, Ch. 814, Sec. 1. Effective January 1, 2003.)



2541.3

(a) The State Department of Public Health, the State Board of Optometry and the Division of Licensing and Division of Medical Quality of the Medical Board of California shall prepare and adopt quality standards and adopt regulations relating to prescription ophthalmic devices, including, but not limited to, lenses, frames, and contact lenses. In promulgating these rules and regulations, the department and the boards shall adopt the current standards of the American National Standards Institute regarding ophthalmic materials. Nothing in this section shall prohibit the department and the boards from jointly adopting subsequent standards that are equivalent or more stringent than the current standards of the American National Standards Institute regarding ophthalmic materials.

(b) No individual or group that deals with prescription ophthalmic devices, including, but not limited to, distributors, dispensers, manufacturers, laboratories, optometrists, or ophthalmologists shall sell, dispense, or furnish any prescription ophthalmic device that does not meet the minimum standards set by the State Department of Public Health, the State Board of Optometry, or the Division of Licensing and Division of Medical Quality of the Medical Board of California.

(c) Any violation of the regulations adopted by the State Department of Public Health, the State Board of Optometry, or the Division of Licensing and Division of Medical Quality of the Medical Board of California pursuant to this section shall be a misdemeanor.

(d) Any optometrist, ophthalmologist, or dispensing optician who violates the regulations adopted by the State Department of Public Health, the State Board of Optometry, or the Division of Licensing and Division of Medical Quality of the Medical Board of California pursuant to this section shall be subject to disciplinary action by his or her licensing board.

(e) The State Board of Optometry or the Division of Licensing and Division of Medical Quality of the Medical Board of California may send any prescription ophthalmic device to the State Department of Public Health for testing as to whether or not the device meets established standards adopted pursuant to this section, which testing shall take precedence over any other prescription ophthalmic device testing being conducted by the department. The department may conduct the testing in its own facilities or may contract with any other facility to conduct the testing.

(Amended by Stats. 2007, Ch. 483, Sec. 4. Effective January 1, 2008.)



2541.6

No prescription ophthalmic device that does not meet the standards adopted by the State Department of Public Health, the State Board of Optometry, or the Division of Licensing and Division of Medical Quality of the Medical Board of California under Section 2541.3 shall be purchased with state funds.

(Amended by Stats. 2007, Ch. 483, Sec. 5. Effective January 1, 2008.)



2542

A registered dispensing optician shall fit, adjust, or dispense contact lenses, including plano contact lenses, only on the valid prescription of a physician and surgeon or optometrist, and acting on the advice, direction, and responsibility of the physician and surgeon or optometrist. The optician shall also comply with the requirements of Section 2560. A registered dispensing optician shall not fit a contact lens or lenses, or a plano contact lens or lenses, unless the prescription specifically refers to and authorizes contact lenses. A registered dispensing optician shall not fit a generic type of contact lens or mode of wear for a contact lens contrary to the type or mode, if any, referred to in the prescription.

(Amended by Stats. 1985, Ch. 1139, Sec. 3.)



2543

(a) Except as provided in the Nonresident Contact Lens Seller Registration Act (Chapter 5.45 (commencing with Section 2546), the right to dispense, sell or furnish prescription ophthalmic devices at retail or to the person named in a prescription is limited exclusively to licensed physicians and surgeons, licensed optometrists, and registered dispensing opticians as provided in this division. This section shall not be construed to affect licensing requirements pursuant to Section 111615 of the Health and Safety Code.

(b) It shall be considered a deceptive marketing practice for:

(1) Any licensed physician and surgeon, licensed optometrist, or registered dispensing optician to publish or cause to be published any advertisement or sales presentation relating to contact lenses that represents that contact lenses may be obtained without confirmation of a valid prescription.

(2) Any individual or entity who offers for sale plano contact lenses, as defined in subdivision (c) of Section 2541, to represent by any means that those lenses may be lawfully obtained without an eye examination or confirmation of a valid prescription, or may be dispensed or furnished to a purchaser without complying with the requirements of Section 2562, except as provided in Chapter 5.45 (commencing with Section 2546).

(Amended by Stats. 2006, Ch. 148, Sec. 6. Effective January 1, 2007.)



2544

(a) Notwithstanding any other provision of law, an assistant in any setting where optometry or ophthalmology is practiced who is acting under the direct responsibility and supervision of a physician and surgeon or optometrist may fit prescription lenses. Under the direct responsibility and supervision of an ophthalmologist or optometrist, an assistant in any setting where optometry or ophthalmology is practiced may also do the following:

(1) Prepare patients for examination.

(2) Collect preliminary patient data, including taking a patient history.

(3) Perform simple noninvasive testing of visual acuity, pupils, and ocular motility.

(4) Perform automated visual field testing.

(5) Perform ophthalmic photography and digital imaging.

(6) Perform tonometry.

(7) Perform lensometry.

(8) Perform nonsubjective auto refraction in connection with subjective refraction procedures performed by an ophthalmologist or optometrist.

(9) Administer cycloplegiacs, mydriatics, and topical anesthetics that are not controlled substances, for ophthalmic purposes.

(10) Perform pachymetry, keratometry, A scans, B scans, and electrodiagnostic testing.

(b) For the purposes of this section, “setting” includes, but is not limited to, any facility licensed by the State Department of Public Health or the State Department of Social Services.

(c) Nothing in this section shall be construed to authorize activities that corporations and other artificial legal entities are prohibited from conducting by Section 2400.

(Amended by Stats. 2010, Ch. 604, Sec. 1. Effective January 1, 2011.)



2545

(a) Whenever any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, an offense against this chapter, the superior court in and for the county wherein the acts or practices take place, or are about to take place, may issue an injunction, or other appropriate order, restraining the conduct on application of the State Board of Optometry, the Division of Licensing of the Medical Board of California, the Osteopathic Medical Board of California, the Attorney General, or the district attorney of the county.

The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(b) (1) Any person who violates any of the provisions of this chapter shall be subject to a fine of not less than one thousand dollars ($1,000) nor more than two thousand five hundred dollars ($2,500) per violation. The fines collected pursuant to this section from licensed physicians and surgeons and registered dispensing opticians shall be available upon appropriation to the Medical Board of California for the purposes of administration and enforcement. The fines collected pursuant to this section from licensed optometrists shall be deposited into the Optometry Fund and shall be available upon appropriation to the State Board of Optometry for the purposes of administration and enforcement.

(2) The Medical Board of California and the State Board of Optometry shall adopt regulations implementing this section and shall consider the following factors, including, but not limited to, applicable enforcement penalties, prior conduct, gravity of the offense, and the manner in which complaints will be processed.

(3) The proceedings under this section shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2002, Ch. 814, Sec. 3. Effective January 1, 2003.)






CHAPTER 5.45 - Nonresident Contact Lens Sellers

2546

This act may be cited as the “Nonresident Contact Lens Seller Registration Act.”

(Added by Stats. 1995, Ch. 853, Sec. 1. Effective January 1, 1996.)



2546.1

(a) On and after January 1, 1997, no person located outside California shall ship, mail, or deliver in any manner, contact lenses at retail to a patient at a California address unless registered with the Division of Licensing of the Medical Board of California.

(b) With regard to any person subject to registration pursuant to this section, only replacement contact lenses provided pursuant to a valid prescription as described in Section 2546.6 may be shipped, mailed, or delivered directly to a patient.

(Added by Stats. 1995, Ch. 853, Sec. 1. Effective January 1, 1996.)



2546.2

All references in this chapter to the division shall mean the Medical Board of California.

(Amended by Stats. 2007, Ch. 678, Sec. 28. Effective January 1, 2008.)



2546.3

The division may adopt, amend, or repeal any rules and regulations that are reasonably necessary to carry out this chapter.

(Added by Stats. 1995, Ch. 853, Sec. 1. Effective January 1, 1996.)



2546.4

Application for registration as a nonresident contact lens seller shall be made on forms prescribed by the division, accompanied by the fee prescribed by this chapter, and shall bear the signature of the individual, or individuals if a copartnership, or the president or secretary if a corporation, and shall contain the name under which the person proposes to do business, location of the business, and the designation of an agent for service of process in California. The board shall be notified within 30 days of any change of name, location of business, corporate officer, or agent of service.

(Added by Stats. 1995, Ch. 853, Sec. 1. Effective January 1, 1996.)



2546.5

In order to obtain and maintain registration, a nonresident contact lens seller shall:

(a) Be in good standing and either registered or otherwise authorized in the state in which the selling facility is located and from which the contact lenses are sold.

(b) Comply with all directions and requests for information made by the board as authorized under this chapter.

(c) Maintain records of contact lenses shipped, mailed, or delivered to patients in California for a period of at least three years.

(d) Provide a toll-free telephone service for responding to patient questions and complaints during the applicant’s regular hours of operation, but in no event less than six days per week and 40 hours per week. The toll-free number shall be included in literature provided with each mailed contact lens prescription. All questions relating to eye care for the lens prescribed shall be referred back to the contact lens prescriber.

(e) Provide the following or a substantially equivalent written notification to the patient whenever contact lenses are supplied:

WARNING: IF YOU ARE HAVING ANY UNEXPLAINED EYE DISCOMFORT, WATERING, VISION CHANGE, OR REDNESS, REMOVE YOUR LENSES IMMEDIATELY AND CONSULT YOUR EYE CARE PRACTITIONER BEFORE WEARING YOUR LENSES AGAIN.

(f) Disclose in any price advertisement any required membership fees, enrollment fees, and indicate that shipping costs may apply unless the advertisement specifically and clearly states otherwise.

(g) Provide a toll-free telephone number, facsimile line, and electronic mail address that are dedicated to prescribers and their authorized agents for the purposes of confirmation of contact lens prescriptions. These numbers, along with an electronic mail address, shall be included in any communication with the prescriber when requesting confirmation of a contact lens prescription.

(h) It shall be considered a deceptive marketing practice for any nonresident contact lens seller to publish or cause to be published any advertisement or sales presentation relating to contact lenses representing that contact lenses may be obtained without confirmation of a valid prescription.

(Amended by Stats. 2002, Ch. 814, Sec. 4. Effective January 1, 2003.)



2546.6

(a) Contact lenses may be sold only upon receipt of a written prescription or a copy of a written prescription and may be sold in quantities consistent with the prescription’s established expiration date and the standard packaging of the manufacturer or vendor. If the written prescription or a copy of it is not available to the seller, the seller shall confirm the prescription by direct communication with the prescriber or his or her authorized agent prior to selling, shipping, mailing, or delivering any lens, and maintain a record of the communication. A prescription shall be deemed confirmed upon the occurrence of one of the following:

(1) The prescriber or the prescriber’s agent confirms the prescription by communication with the seller.

(2) The prescriber fails to communicate with the seller by 2 p.m. of the next business day after the seller requests confirmation, or the prescriber fails to communicate with the seller by the next business day on or before the same time of day that the seller requested confirmation, whichever is sooner. For purposes of this paragraph, “business day” means each day except a Sunday or a federal holiday.

(b) If a prescriber communicates with a seller before the time period described in paragraph (2) of subdivision (a) elapses and informs the seller that the contact lens prescription is invalid, the seller shall not fill the prescription. The prescriber shall specify in the communication with the seller the basis for invalidating the prescription.

(c) A seller shall not alter any of the specifications of a contact lens prescription other than the color or substitute a different manufacturer, brand, or other physical property of the lens. Notwithstanding the provisions of this subdivision, if the contact lens is manufactured by a company, but sold under multiple private labels by that same company to individual providers, the seller may fill the prescription with a contact lens manufactured by that company if the contact lens prescription and the related parameters are not substituted, changed, or altered for a different manufacturer or brand.

(Amended by Stats. 2002, Ch. 814, Sec. 5. Effective January 1, 2003.)



2546.7

(a) A certificate may be denied, suspended, revoked, or otherwise subjected to discipline for any of the following:

(1) Incompetence, gross negligence, or repeated similar negligent acts performed by the registrant or any employee of the registrant.

(2) An act of dishonesty or fraud.

(3) Committing any act or being convicted of a crime constituting grounds for denial of licensure or registration under Section 480.

(4) Any violation of Section 2546.5 or 2546.6.

(b) The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the division shall have all powers granted therein.

(Added by Stats. 1995, Ch. 853, Sec. 1. Effective January 1, 1996.)



2546.8

Every registration issued to a nonresident contact lens seller shall expire 24 months after the initial date of issuance. To renew an unexpired registration, the registrant shall, before the time at which the license would otherwise expire, apply for renewal on a form prescribed by the division, and pay the renewal fee prescribed by this chapter.

(Added by Stats. 1995, Ch. 853, Sec. 1. Effective January 1, 1996.)



2546.9

The amount of fees prescribed in connection with the registration of nonresident contact lens sellers is that established by the following schedule:

(a) The initial registration fee shall be one hundred dollars ($100).

(b) The renewal fee shall be one hundred dollars ($100).

(c) The delinquency fee shall be twenty-five dollars ($25).

(d) The fee for replacement of a lost, stolen, or destroyed registration shall be twenty-five dollars ($25).

(e) The fees collected pursuant to this chapter shall be deposited in the Dispensing Opticians Fund, and shall be available, upon appropriation, to the Medical Board of California for the purposes of this chapter.

(Amended by Stats. 2000, Ch. 836, Sec. 17. Effective January 1, 2001.)



2546.10

(a) Any person who violates any of the provisions of this chapter shall be subject to a fine of not less than one thousand dollars ($1,000) nor more than two thousand five hundred dollars ($2,500) per violation. The fines collected pursuant to this section shall be available upon appropriation to the Medical Board of California for the purposes of administration and enforcement.

(b) The Medical Board of California shall adopt regulations implementing this section and shall consider the following factors, including, but not limited to, applicable enforcement penalties, prior conduct, gravity of the offense, and the manner in which complaints will be processed.

(c) The proceedings under this section shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2002, Ch. 814, Sec. 6. Effective January 1, 2003.)






CHAPTER 5.5 - Registered Dispensing Opticians

ARTICLE 1 - General Provisions

2550

Individuals, corporations, and firms engaged in the business of filling prescriptions of physicians and surgeons licensed by the Division of Licensing of the Medical Board of California or optometrists licensed by the State Board of Optometry for prescription lenses and kindred products, and, as incidental to the filling of those prescriptions, doing any or all of the following acts, either singly or in combination with others, taking facial measurements, fitting and adjusting those lenses and fitting and adjusting spectacle frames, shall be known as dispensing opticians and shall not engage in that business unless registered with the Division of Licensing of the Medical Board of California.

(Amended by Stats. 1993, Ch. 1267, Sec. 40. Effective January 1, 1994.)



2550.1

All references in this chapter to the board or the Board of Medical Examiners or division shall mean the Medical Board of California.

(Amended by Stats. 2007, Ch. 678, Sec. 29. Effective January 1, 2008.)



2551

Individuals, corporations, and firms shall make application for registration and shall not engage in that business prior to being issued a certificate of registration. Application for that registration shall be on forms prescribed by the board, shall bear the signature of the individual, or general partners if a partnership, or the president or secretary if a corporation, and shall contain the name under which he or she, they or it proposes to do business and the business address. Separate applications shall be made for each place of business and each application must be accompanied by the application fee prescribed by Section 2565.

(Amended by Stats. 1990, Ch. 1190, Sec. 2.)



2552

Each application shall be verified under oath by the person required to sign the application and shall designate the name, address, and business telephone number of the applicant’s employee who will be responsible for handling customer inquiries and complaints with respect to the business address for which registration is applied.

The applicant shall furnish such additional information or proof, oral or written, which the division may request, including information and proof relating to the provisions of Division 1.5 (commencing with Section 475).

The division shall promptly notify any applicant if, as of the 30th day following the submission of an application under this chapter, the application and supporting documentation are not substantially complete and in proper form. The notification shall be in writing, shall state specifically what documents or other information are to be supplied by the applicant to the board, and shall be sent to the applicant by certified or registered mail. Within 30 days of the applicant’s submission of the requested documents or information to the board, the board shall notify the applicant by certified or registered mail if the board requires additional documents or information.

This section shall become operative on January 1, 1988.

(Repealed (in Sec. 3) and added by Stats. 1986, Ch. 773, Sec. 4. Section operative January 1, 1988, by its own provisions.)



2553

If the board, after investigation, approves the application, it shall register the applicant and issue to the applicant a certificate of dispensing optician. A separate certificate of registration shall be required for each address where the business is to be conducted.

A certificate authorizes the applicant, its agents and employees acting therefor to engage in the business defined in Section 2550 provided that the fitting and adjusting of spectacle lenses is performed in compliance with Article 1.5 (commencing with Section 2559.1) and the fitting and adjusting of contact lenses is performed in compliance with Article 2 (commencing with Section 2560).

Each certificate shall be at all times displayed in a conspicuous place at the certified place of business. The certificate shall not be transferable, but on application to the division there may be registered a change of address of the certificate.

This section shall become operative on January 1, 1988.

(Repealed (in Sec. 5) and added by Stats. 1986, Ch. 773, Sec. 6. Section operative January 1, 1988, by its own provisions.)



2553.1

(a) If a registered dispensing optician sells or transfers ownership of his or her place of business, both of the following requirements shall be satisfied:

(1) The registered dispensing optician selling or transferring ownership of the business shall return the certificate of registration to the board no later than 10 calendar days after the change of ownership is completed. This registered dispensing optician shall be responsible for complying with all laws relating to the optical dispensing business until the notice described in paragraph (2) is received by the board.

(2) The registered dispensing optician assuming ownership of the business shall record with the board a written notice of the change of ownership, providing all information required by the board. This notice shall be filed with the board no later than 10 calendar days after the change of ownership is completed.

(b) This section does not apply to a change of location of business by a registered dispensing optician.

(Added by Stats. 2011, Ch. 389, Sec. 1. Effective January 1, 2012.)



2553.5

(a) A registered dispensing optician may fit and adjust spectacle lenses and frames or take facial measurements in any of the following locations:

(1) A health facility as defined in Section 1250 of the Health and Safety Code for a person admitted to that facility or an employee of that facility.

(2) A business location as defined in subdivision (f) for an employee or independent contractor of the person operating the business at that location.

(3) Any certified place of business pursuant to Section 2553.

(b) A registered dispensing optician who fits and adjusts spectacle lenses at a health facility or business location shall provide to the patient written information disclosing the registrant’s regular business address, certificate of registration number, phone number, and the name and phone number of the person designated by the licensee to receive complaints and inquiries, as specified in Section 2554.

(c) Nothing in this section shall be deemed to permit a registered dispensing optician or registered contact lens dispenser to fit or adjust contact lenses at a health facility or at a business location, as defined in subdivision (f).

(d) A registered spectacle lens dispenser may fit and adjust spectacle lenses at a health facility or at a business location, as defined in subdivision (f), only if he or she is in personal attendance at a certified place of business pursuant to Section 2553 at least 40 percent of his or her regular working hours each week.

(e) A registered spectacle lens dispenser who fits and adjusts spectacle lenses at a health facility or at a business location, as defined in subdivision (f), other than on a temporary basis, shall maintain an emergency patient response system. This system shall consist of a telephone answering machine or service or a telephone paging device and the registered spectacle lens dispenser shall respond to patient inquiries received through the emergency system within 24 hours excluding weekends and holidays.

(f) “Business location” means the place at which any business employs more than 25 persons at any single business address, but shall not include a health facility, as defined in Section 1250 of the Health and Safety Code, or a certified place of business as specified in Section 2553.

(g) This section shall not affect the requirements regarding fitting and adjusting as set forth in Sections 2559.1 and 2560.

(Amended by Stats. 1993, Ch. 240, Sec. 1. Effective January 1, 1994.)



2553.6

The board shall deny any application for registration under this chapter if any person licensed under Chapter 5 (commencing with Section 2000), for whom the applicant, in accordance with Section 2550, proposes to fill any prescription, has any proprietary interest, or has designated or arranged for any other person to have any proprietary interest in or with the applicant.

The board may, in accordance with Section 2555, suspend, revoke, or refuse to renew the certificate of any individual or firm under this chapter, if such individual or firm, after the effective date of this section, fills, or has filled, while holding a certificate issued pursuant to this chapter, any prescription issued by any person licensed under Chapter 5 (commencing with Section 2000) who has any proprietary interest, or has designated or arranged for any other person to have any proprietary interest, in or with such individual or firm.

Such penalties shall be in addition to, and not to the exclusion of, any other remedies or penalties provided by law.

“Proprietary interest,” for the purposes of this section, means any membership, coownership, stock ownership, legal or beneficial interest, any other proprietary interest, or profit-sharing arrangement, designated or arranged or held, directly or indirectly in any form, in or with any individual or firm applying for registration or registered under this chapter, except stock ownership in a corporation which is listed on a stock exchange regulated by the Securities and Exchange Commission if the stock is acquired in a transaction conducted through such stock exchange.

This section shall apply only to a dispensing optician required to be registered pursuant to Chapter 5.5 (commencing with Section 2550) and shall not be construed to modify Section 2557, or to affect the fitting of prescription lenses by an assistant pursuant to Section 2544.

(Amended by Stats. 2010, Ch. 604, Sec. 2. Effective January 1, 2011.)



2554

Each registrant shall conspicuously and prominently display at each registered location the name of the registrant’s employee who is currently designated to handle customer inquiries and complaints and the telephone number where he or she may be reached during business hours.

This section shall become operative on January 1, 1988.

(Added by Stats. 1986, Ch. 773, Sec. 8. Section operative January 1, 1988, by its own provisions.)



2555

Certificates issued hereunder may in the discretion of the division be suspended or revoked or subjected to terms and conditions of probation for violating or attempting to violate this chapter, Chapter 5.4 (commencing with Section 2540) or any regulation adopted under this chapter or, Chapter 5.4 (commencing with Section 2540), or Section 651, 654, or 655, or for incompetence, gross negligence, or repeated similar negligent acts performed by the registrant or by an employee of the registrant. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the division shall have all the powers granted therein.

(Amended by Stats. 1989, Ch. 433, Sec. 1.)



2555.1

In the discretion of the Division of Licensing, a certificate issued hereunder may be suspended or revoked if an individual certificate holder or persons having any proprietary interest who will engage in dispensing operations, have been convicted of a crime substantially related to the qualifications, functions and duties of a dispensing optician. The record of conviction or a certified copy thereof shall be conclusive evidence of the conviction.

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions and duties of a dispensing optician is deemed to be a conviction within the meaning of this article. The board may order the certificate suspended or revoked, or may decline to issue a certificate, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

The proceeding under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

This section shall become operative on January 1, 1988.

(Amended by Stats. 1993, Ch. 1267, Sec. 42. Effective January 1, 1994.)



2556

It is unlawful to do any of the following: to advertise the furnishing of, or to furnish, the services of a refractionist, an optometrist, or a physician and surgeon; to directly or indirectly employ or maintain on or near the premises used for optical dispensing, a refractionist, an optometrist, a physician and surgeon, or a practitioner of any other profession for the purpose of any examination or treatment of the eyes; or to duplicate or change lenses without a prescription or order from a person duly licensed to issue the same.

(Amended by Stats. 1979, Ch. 653.)



2556.5

Any person who holds himself out as a “dispensing optician” or “registered dispensing optician” or who uses any other term or letters indicating or implying that he is registered and holds a certificate under the terms of this law without having at the time of so doing a valid, unrevoked certificate, as provided in this chapter, is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 1144.)



2557

This chapter shall not affect any person licensed as an optometrist under Chapter 7 of Division II of this code, or any physician and surgeon licensed under Chapter 5 of Division II of this code. Such exemption shall not apply to any optometrist or physician and surgeon exclusively engaged in the business of filling prescriptions for physicians and surgeons. This chapter does not prohibit the sale of goggles, sun glasses, colored glasses, or occupational protective eye devices if they do not have refractive values nor do the provisions of this chapter prohibit the sale of complete ready-to-wear eyeglasses as merchandise.

(Added by Stats. 1939, Ch. 955.)



2558

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail not less than 10 days nor more than one year, or by a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000) or by both such fine and imprisonment.

The Division of Licensing of the Medical Board of California may adopt, amend, or repeal, in accordance with the Administrative Procedure Act, any regulations as are reasonably necessary to carry out this chapter.

(Amended by Stats. 1993, Ch. 1267, Sec. 43. Effective January 1, 1994.)



2559

Whenever any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of any provision of this chapter, or Chapter 5.4 (commencing with Section 2540), the superior court in and for the county wherein the acts or practices take place, or are about to take place, may issue an injunction, or other appropriate order, restraining such conduct on application of the Division of Licensing of the Medical Board of California, the Attorney General or the district attorney of the county.

The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1993, Ch. 1267, Sec. 44. Effective January 1, 1994.)






ARTICLE 1.5 - Spectacle Lens Dispensing

2559.1

On and after January 1, 1988, no individual may fit and adjust spectacle lenses unless the registration requirement of Section 2550 is complied with, and unless (1) the individual is a duly registered spectacle lens dispenser as provided in Section 2559.2 or (2) the individual performs the fitting and adjusting under the direct responsibility and supervision of a duly registered spectacle lens dispenser whose certificate of registration is then conspicuously and prominently displayed on the premises. A supervising registered dispenser shall be on the registered premises when an unregistered technician fits and adjusts spectacle lenses, allowing for usual and customary absences including illness and vacation.

(Added by Stats. 1986, Ch. 773, Sec. 12. Section operative January 1, 1988, pursuant to Section 2559.5.)



2559.2

(a) An individual shall apply for registration as a registered spectacle lens dispenser on forms prescribed by the division. The division shall register an individual as a registered spectacle lens dispenser upon satisfactory proof that the individual has passed the registry examination of the American Board of Opticianry or any successor agency to that board. In the event the division should determine, after hearing, that the registry examination is not appropriate to determine entry level competence as a spectacle lens dispenser or is not designed to measure specific job performance requirements, the division may thereafter prescribe or administer a written examination that meets those specifications. If an applicant for renewal has not engaged in the full-time or substantial part-time practice of fitting and adjusting spectacle lenses within the last five years then the division may require the applicant to take and pass the examination referred to in this section as a condition of registration. Any examination prescribed or administered by the division shall be given at least twice each year on dates publicly announced at least 90 days before the examination dates. The division is authorized to contract for administration of an examination.

(b) The division may deny registration where there are grounds for denial under the provisions of Division 1.5 (commencing with Section 475).

(c) The division shall issue a certificate to each qualified individual stating that the individual is a registered spectacle lens dispenser.

(d) Any individual who had been approved as a manager of dispensing operations of a registered dispensing optician under the provisions of Section 2552 as it existed before January 1, 1988, and who had not been subject to any disciplinary action under the provisions of Section 2555.2 shall be exempt from the examination requirement set forth in this section and shall be issued a certificate as a registered spectacle lens dispenser, provided an application for that certificate is filed with the division on or before December 31, 1989.

(e) A registered spectacle lens dispenser is authorized to fit and adjust spectacle lenses at any place of business holding a certificate of registration under Section 2553 provided that the certificate of the registered spectacle lens dispenser is displayed in a conspicuous place at the place of business where he or she is fitting and adjusting.

(Amended by Stats. 1994, Ch. 26, Sec. 43. Effective March 30, 1994.)



2559.3

A certificate issued to a registered spectacle lens dispenser may, in the discretion of the division, be suspended or revoked for violating or attempting to violate any provision of this chapter or any regulation adopted under this chapter, or for incompetence, gross negligence, or repeated similar negligent acts performed by the certificate holder. A certificate may also be suspended or revoked if the individual certificate holder has been convicted of a felony as provided in Section 2555.1.

Any proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the division shall have all the powers granted therein.

(Added by Stats. 1986, Ch. 773, Sec. 12. Section operative January 1, 1988, pursuant to Section 2559.5.)



2559.4

This article shall not apply to an assistant fitting spectacle lenses pursuant to Section 2544 if the assistant is acting under the direct responsibility and supervision of a physician and surgeon or optometrist who engages in the practice of fitting spectacle lenses for his or her patients.

(Amended by Stats. 2010, Ch. 604, Sec. 3. Effective January 1, 2011.)



2559.5

This article shall become operative on January 1, 1988. However, the division may, prior to that date, accept and process applications, including the collection of fees, and perform other functions necessary to implement this article.

(Amended by Stats. 1987, Ch. 525, Sec. 2. Effective September 11, 1987. Note: This section prescribed a delayed operative date for Article 1.5, commencing with Section 2559.1.)



2559.6

No spectacle lens prescription that is issued on or after January 1, 1999, shall be dispensed unless the prescription meets the requirements of Section 2541.1. No spectacle lens prescription shall be dispensed after the expiration date of the prescription unless authorized pursuant to subdivision (e) of Section 2541.1. A person violating this section shall not be guilty of a misdemeanor pursuant to Section 2558. A violation of this section shall be considered unprofessional conduct by the board that issued the dispenser’s certificate to practice. A registered dispensing optician may defend this proceeding by establishing that the expiration date of the prescription was not established consistent with Section 2541.1. Nothing in this section shall be construed to authorize a registered dispensing optician to fill a prescription after the expiration date or to make any judgment regarding the appropriateness of the expiration date.

(Added by Stats. 1998, Ch. 8, Sec. 2. Effective January 1, 1999.)






ARTICLE 2 - Contact Lens Dispensing

2560

No individual may fit and adjust contact lenses, including plano contact lenses, unless the registration requirement of Section 2550 is complied with, and unless (a) the individual is a duly registered contact lens dispenser as provided in Section 2561 or (b) the individual performs the fitting and adjusting under the direct responsibility and supervision of a duly registered contact lens dispenser who is then present on the registered premises. In no event shall a registered contact lens dispenser supervise more than three contact lens dispenser trainees.

(Amended by Stats. 1994, Ch. 26, Sec. 44. Effective March 30, 1994.)



2561

An individual shall apply for registration as a registered contact lens dispenser on forms prescribed by the division. The division shall register an individual as a registered contact lens dispenser upon satisfactory proof that the individual has passed the contact lens registry examination of the National Committee of Contact Lens Examiners or any successor agency to that committee. In the event the division should ever find after hearing that the registry examination is not appropriate to determine entry level competence as a contact lens dispenser or is not designed to measure specific job performance requirements, the division may thereafter from time to time prescribe or administer a written examination that meets those specifications. If an applicant for renewal has not engaged in the full-time or substantial part-time practice of fitting and adjusting contact lenses within the last five years then the division may require the applicant to take and pass the examination referred to in this section as a condition of registration. Any examination administered by the division shall be given at least twice each year on dates publicly announced at least 90 days before the examination dates. The division is authorized to contract with the National Committee of Contact Lens Examiners or any successor agency to that committee to provide that the registry examination is given at least twice each year on dates publicly announced at least 90 days before the examination dates.

The division may deny registration where there are grounds for denial under the provisions of Division 1.5 (commencing with Section 475).

The division shall issue a certificate to each qualified individual stating that the individual is a registered contact lens dispenser.

A registered contact lens dispenser may use that designation, but shall not hold himself or herself out in advertisements or otherwise as a specialist in fitting and adjusting contact lenses.

(Amended by Stats. 2000, Ch. 836, Sec. 18. Effective January 1, 2001.)



2562

Upon satisfactory completion of the fitting of contact lenses, but in no event more than 60 days after receipt of the prescription, a registered contact lens dispenser shall direct the person named in the prescription to return to the prescribing physician and surgeon or optometrist for an evaluation.

(Added by Stats. 1982, Ch. 418, Sec. 8.)



2563

A certificate issued to a registered contact lens dispenser may in the discretion of the division be suspended or revoked for violating or attempting to violate any provision of this chapter or any regulation adopted under this chapter, or for incompetence, gross negligence, or repeated similar negligent acts performed by the certificate holder. A certificate may also be suspended or revoked if the individual certificate holder has been convicted of a felony as provided in Section 2555.1.

Any proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the division shall have all the powers granted therein.

(Added by Stats. 1982, Ch. 418, Sec. 8.)



2564

The provisions of this article shall not apply to an assistant fitting contact lenses while acting under the direct responsibility and supervision of a physician and surgeon or optometrist who engages in the practice of fitting contact lenses for his or her patients under Section 2544.

(Amended by Stats. 2010, Ch. 604, Sec. 4. Effective January 1, 2011.)



2564.5

A registered dispensing optician fitting contact lenses shall maintain accessible handwashing facilities on the premises and those facilities shall be used before each fitting of contact lenses.

(Added by Stats. 1982, Ch. 418, Sec. 8.)



2564.6

A registered dispensing optician shall comply with the applicable provisions of Section 2541.2.

(Added by Stats. 2002, Ch. 814, Sec. 7. Effective January 1, 2003.)






ARTICLE 3 - Fiscal Provisions

2565

The amount of fees prescribed in connection with the registration of dispensing opticians shall be as set forth in this section unless a lower fee is fixed by the division:

(a) The initial registration fee is one hundred dollars ($100).

(b) The renewal fee is one hundred dollars ($100).

(c) The delinquency fee is twenty-five dollars ($25).

(d) The fee for replacement of a lost, stolen, or destroyed certificate is twenty-five dollars ($25).

This section shall become operative on January 1, 1988.

(Amended by Stats. 1999, Ch. 655, Sec. 33.3. Effective January 1, 2000.)



2566

The amount of fees prescribed in connection with certificates for contact lens dispensers, unless a lower fee is fixed by the division, is as follows:

(a) The application fee for a registered contact lens dispenser shall be one hundred dollars ($100).

(b) The biennial fee for the renewal of certificates shall be fixed by the division in an amount not to exceed one hundred dollars ($100).

(c) The delinquency fee is twenty-five dollars ($25).

(d) The division may by regulation provide for a refund of a portion of the application fee to applicants who do not meet the requirements for registration.

(e) The fee for replacement of a lost, stolen, or destroyed certificate is twenty-five dollars ($25).

This section shall become operative on January 1, 1988.

(Amended by Stats. 1999, Ch. 655, Sec. 34. Effective January 1, 2000.)



2566.1

The amount of fees prescribed in connection with certificates for spectacle lens dispensers shall be as set forth in this section unless a lower fee is fixed by the division:

(a) The initial registration fee is one hundred dollars ($100).

(b) The renewal fee shall be one hundred dollars ($100).

(c) The delinquency fee is twenty-five dollars ($25).

(d) The fee for replacement of a lost, stolen or destroyed certificate is twenty-five dollars ($25).

(Amended by Stats. 1999, Ch. 655, Sec. 35. Effective January 1, 2000.)



2567

(a) The provisions of Article 19 (commencing with Section 2420) and Article 20 (commencing with Section 2435) of Chapter 5 which are not inconsistent or in conflict with this chapter apply to the issuance and govern the expiration and renewal of certificates issued under this chapter. All fees collected from persons registered or seeking registration under this chapter shall be paid into the Contingent Fund of the Medical Board of California.

(b) The board may employ, subject to civil service regulations, whatever additional clerical assistance is necessary for the administration of this chapter.

(Amended by Stats. 1989, Ch. 886, Sec. 46.)



2568

The board shall report to the Controller at the beginning of each month for the month preceding the amount and source of all revenue received by it pursuant to this chapter, and shall pay the entire amount thereof to the Treasurer for deposit in the Dispensing Opticians Fund, which fund is created to carry out the provisions of this chapter.

(Amended by Stats. 2005, Ch. 74, Sec. 6. Effective July 19, 2005.)






ARTICLE 4 - Review

2569

Notwithstanding any other law, the powers and duties of the board, as set forth in this chapter, shall be subject to review by the appropriate policy committees of the Legislature. The review shall be performed as if this chapter were scheduled to be repealed as of January 1, 2018.

(Amended by Stats. 2013, Ch. 515, Sec. 18. Effective January 1, 2014.)









CHAPTER 5.6 - Occupational Therapy

2570

This chapter may be cited as the Occupational Therapy Practice Act.

(Repealed and added by Stats. 2000, Ch. 697, Sec. 3. Effective January 1, 2001.)



2570.1

The Legislature finds and declares that the practice of occupational therapy in California affects the public health, safety, and welfare and there is a necessity for that practice to be subject to regulation and control.

(Added by Stats. 2000, Ch. 697, Sec. 3. Effective January 1, 2001.)



2570.2

As used in this chapter, unless the context requires otherwise:

(a) “Appropriate supervision of an aide” means that the responsible occupational therapist or occupational therapy assistant shall provide direct in-sight supervision when the aide is providing delegated client-related tasks and shall be readily available at all times to provide advice or instruction to the aide. The occupational therapist or occupational therapy assistant is responsible for documenting the client’s record concerning the delegated client-related tasks performed by the aide.

(b) “Aide” means an individual who provides supportive services to an occupational therapist and who is trained by an occupational therapist to perform, under appropriate supervision, delegated, selected client and nonclient-related tasks for which the aide has demonstrated competency. An occupational therapist licensed pursuant to this chapter may utilize the services of one aide engaged in patient-related tasks to assist the occupational therapist in his or her practice of occupational therapy.

(c) “Association” means the Occupational Therapy Association of California or a similarly constituted organization representing occupational therapists in this state.

(d) “Board” means the California Board of Occupational Therapy.

(e) “Examination” means an entry level certification examination for occupational therapists and occupational therapy assistants administered by the National Board for Certification in Occupational Therapy or by another nationally recognized credentialing body.

(f) “Good standing” means that the person has a current, valid license to practice occupational therapy or assist in the practice of occupational therapy and has not been disciplined by the recognized professional certifying or standard-setting body within five years prior to application or renewal of the person’s license.

(g) “Occupational therapist” means an individual who meets the minimum education requirements specified in Section 2570.6 and is licensed pursuant to the provisions of this chapter and whose license is in good standing as determined by the board to practice occupational therapy under this chapter. Only the occupational therapist is responsible for the occupational therapy assessment of a client, and the development of an occupational therapy plan of treatment.

(h) “Occupational therapy assistant” means an individual who is licensed pursuant to the provisions of this chapter, who is in good standing as determined by the board, and based thereon, who is qualified to assist in the practice of occupational therapy under this chapter, and who works under the appropriate supervision of a licensed occupational therapist.

(i) “Occupational therapy services” means the services of an occupational therapist or the services of an occupational therapy assistant under the appropriate supervision of an occupational therapist.

(j) “Person” means an individual, partnership, unincorporated organization, or corporation.

(k) “Practice of occupational therapy” means the therapeutic use of purposeful and meaningful goal-directed activities (occupations) which engage the individual’s body and mind in meaningful, organized, and self-directed actions that maximize independence, prevent or minimize disability, and maintain health. Occupational therapy services encompass occupational therapy assessment, treatment, education of, and consultation with, individuals who have been referred for occupational therapy services subsequent to diagnosis of disease or disorder (or who are receiving occupational therapy services as part of an Individualized Education Plan (IEP) pursuant to the federal Individuals with Disabilities Education Act (IDEA)). Occupational therapy assessment identifies performance abilities and limitations that are necessary for self-maintenance, learning, work, and other similar meaningful activities. Occupational therapy treatment is focused on developing, improving, or restoring functional daily living skills, compensating for and preventing dysfunction, or minimizing disability. Occupational therapy techniques that are used for treatment involve teaching activities of daily living (excluding speech-language skills); designing or fabricating selective temporary orthotic devices, and applying or training in the use of assistive technology or orthotic and prosthetic devices (excluding gait training). Occupational therapy consultation provides expert advice to enhance function and quality of life. Consultation or treatment may involve modification of tasks or environments to allow an individual to achieve maximum independence. Services are provided individually, in groups, or through social groups.

(l) “Hand therapy” is the art and science of rehabilitation of the hand, wrist, and forearm requiring comprehensive knowledge of the upper extremity and specialized skills in assessment and treatment to prevent dysfunction, restore function, or reverse the advancement of pathology. This definition is not intended to prevent an occupational therapist practicing hand therapy from providing other occupational therapy services authorized under this act in conjunction with hand therapy.

(m) “Physical agent modalities” means techniques that produce a response in soft tissue through the use of light, water, temperature, sound, or electricity. These techniques are used as adjunctive methods in conjunction with, or in immediate preparation for, occupational therapy services.

(Amended by Stats. 2009, Ch. 307, Sec. 12. Effective January 1, 2010.)



2570.3

(a) No person shall practice occupational therapy or hold himself or herself out as an occupational therapist or as being able to practice occupational therapy, or to render occupational therapy services in this state unless he or she is licensed as an occupational therapist under the provisions of this chapter. No person shall hold himself or herself out as an occupational therapy assistant or work as an occupational therapy assistant under the supervision of an occupational therapist unless he or she is licensed as an occupational therapy assistant under the provisions of this chapter.

(b) Only an individual may be licensed under this chapter.

(c) Nothing in this chapter shall be construed as authorizing an occupational therapist to practice physical therapy, as defined in Section 2620; speech-language pathology or audiology, as defined in Section 2530.2; nursing, as defined in Section 2725; psychology, as defined in Section 2903; or spinal manipulation or other forms of healing, except as authorized by this section.

(d) An occupational therapist may provide advanced practices if the therapist has the knowledge, skill, and ability to do so and has demonstrated to the satisfaction of the board that he or she has met educational training and competency requirements. These advanced practices include the following:

(1) Hand therapy.

(2) The use of physical agent modalities.

(3) Swallowing assessment, evaluation, or intervention.

(e) An occupational therapist providing hand therapy services shall demonstrate to the satisfaction of the board that he or she has completed post professional education and training in all of the following areas:

(1) Anatomy of the upper extremity and how it is altered by pathology.

(2) Histology as it relates to tissue healing and the effects of immobilization and mobilization on connective tissue.

(3) Muscle, sensory, vascular, and connective tissue physiology.

(4) Kinesiology of the upper extremity, such as biomechanical principles of pulleys, intrinsic and extrinsic muscle function, internal forces of muscles, and the effects of external forces.

(5) The effects of temperature and electrical currents on nerve and connective tissue.

(6) Surgical procedures of the upper extremity and their postoperative course.

(f) An occupational therapist using physical agent modalities shall demonstrate to the satisfaction of the board that he or she has completed post professional education and training in all of the following areas:

(1) Anatomy and physiology of muscle, sensory, vascular, and connective tissue in response to the application of physical agent modalities.

(2) Principles of chemistry and physics related to the selected modality.

(3) Physiological, neurophysiological, and electrophysiological changes that occur as a result of the application of a modality.

(4) Guidelines for the preparation of the patient, including education about the process and possible outcomes of treatment.

(5) Safety rules and precautions related to the selected modality.

(6) Methods for documenting immediate and long-term effects of treatment.

(7) Characteristics of the equipment, including safe operation, adjustment, indications of malfunction, and care.

(g) An occupational therapist in the process of achieving the education, training, and competency requirements established by the board for providing hand therapy or using physical agent modalities may practice these techniques under the supervision of an occupational therapist who has already met the requirements established by the board, a physical therapist, or a physician and surgeon.

(h) The board shall develop and adopt regulations regarding the educational training and competency requirements for advanced practices in collaboration with the Speech-Language Pathology and Audiology Board, the Board of Registered Nursing, and the Physical Therapy Board of California.

(i) Nothing in this chapter shall be construed as authorizing an occupational therapist to seek reimbursement for services other than for the practice of occupational therapy as defined in this chapter.

(j) “Supervision of an occupational therapy assistant” means that the responsible occupational therapist shall at all times be responsible for all occupational therapy services provided to the client. The occupational therapist who is responsible for appropriate supervision shall formulate and document in each client’s record, with his or her signature, the goals and plan for that client, and shall make sure that the occupational therapy assistant assigned to that client functions under appropriate supervision. As part of the responsible occupational therapist’s appropriate supervision, he or she shall conduct at least weekly review and inspection of all aspects of occupational therapy services by the occupational therapy assistant.

(1) The supervising occupational therapist has the continuing responsibility to follow the progress of each patient, provide direct care to the patient, and to assure that the occupational therapy assistant does not function autonomously.

(2) An occupational therapist shall not supervise more occupational therapy assistants, at any one time, than can be appropriately supervised in the opinion of the board. Two occupational therapy assistants shall be the maximum number of occupational therapy assistants supervised by an occupational therapist at any one time, but the board may permit the supervision of a greater number by an occupational therapist if, in the opinion of the board, there would be adequate supervision and the public’s health and safety would be served. In no case shall the total number of occupational therapy assistants exceed twice the number of occupational therapists regularly employed by a facility at any one time.

(k) The amendments to subdivisions (d), (e), (f), and (g) relating to advanced practices, that are made by the act adding this subdivision, shall become operative no later than January 1, 2004, or on the date the board adopts regulations pursuant to subdivision (h), whichever first occurs.

(Amended by Stats. 2009, Ch. 307, Sec. 13. Effective January 1, 2010.)



2570.4

Nothing in this chapter shall be construed as preventing or restricting the practice, services, or activities of any of the following persons:

(a) Any person licensed or otherwise recognized in this state by any other law or regulation when that person is engaged in the profession or occupation for which he or she is licensed or otherwise recognized.

(b) Any person pursuing a supervised course of study leading to a degree or certificate in occupational therapy at an accredited educational program, if the person is designated by a title that clearly indicates his or her status as a student or trainee.

(c) Any person fulfilling the supervised fieldwork experience requirements of subdivision (c) of Section 2570.6, if the experience constitutes a part of the experience necessary to meet the requirement of that provision.

(d) Any person performing occupational therapy services in the state if all of the following apply:

(1) An application for licensure as an occupational therapist or an occupational therapy assistant has been filed with the board pursuant to Section 2570.6 and an application for a license in this state has not been previously denied.

(2) The person possesses a current, active, and nonrestricted license to practice occupational therapy under the laws of another state that the board determines has licensure requirements at least as stringent as the requirements of this chapter.

(3) Occupational therapy services are performed in association with an occupational therapist licensed under this chapter, and for no more than 60 days from the date on which the application for licensure was filed with the board.

(e) Any person employed as an aide subject to the supervision requirements of this section.

(Amended by Stats. 2009, Ch. 307, Sec. 14. Effective January 1, 2010.)



2570.5

(a) A limited permit may be granted to any person who has completed the education and experience requirements of this chapter.

(b) A person who meets the qualifications to be admitted to the examination for licensure under this chapter and is waiting to take the examination or awaiting the announcement of the results of the examination, according to the application requirements for a limited permit, may practice as an occupational therapist or as an occupational therapy assistant under the direction and appropriate supervision of an occupational therapist duly licensed under this chapter. If that person fails to pass the examination during the initial eligibility period, all privileges under this section shall automatically cease upon due notice to the applicant of that failure and may not be renewed.

(c) A limited permit shall be subject to other requirements set forth in rules adopted by the board.

(Amended by Stats. 2009, Ch. 308, Sec. 28.5. Effective January 1, 2010.)



2570.6

An applicant applying for a license as an occupational therapist as an occupational therapy assistant shall file with the board a written application provided by the board, showing to the satisfaction of the board that he or she meets all of the following requirements:

(a) That the applicant is in good standing and has not committed acts or crimes constituting grounds for denial of a license under Section 480.

(b) (1) That the applicant has successfully completed the academic requirements of an educational program for occupational therapists or occupational therapy assistants that is approved by the board and accredited by the American Occupational Therapy Association’s Accreditation Council for Occupational Therapy Education (ACOTE), or accredited or approved by the American Occupational Therapy Association’s (AOTA) predecessor organization, or approved by AOTA’s Career Mobility Program.

(2) The curriculum of an educational program for occupational therapists shall contain the content required by the ACOTE accreditation standards, or as approved by AOTA’s predecessor organization, or as approved by AOTA’s Career Mobility Program, including all of the following subjects:

(A) Biological, behavioral, and health sciences.

(B) Structure and function of the human body, including anatomy, kinesiology, physiology, and the neurosciences.

(C) Human development throughout the lifespan.

(D) Human behavior in the context of sociocultural systems.

(E) Etiology, clinical course, management, and prognosis of disease processes and traumatic injuries, and the effects of those conditions on human functioning.

(F) Occupational therapy theory, practice, and processes.

(3) The curriculum of an educational program for occupational therapy assistants shall contain the content required by the ACOTE accreditation standards, or as approved or accredited by AOTA’s predecessor organization, including all of the following subjects:

(A) Biological, behavioral, and health sciences.

(B) Structure and function of the normal human body.

(C) Human development.

(D) Conditions commonly referred to occupational therapists.

(E) Occupational therapy principles and skills.

(c) (1) For an applicant who is a graduate of an occupational therapy or occupational therapy assistant educational program who is unable to provide evidence of having met the requirements of paragraph (2) or (3) of subdivision (b), he or she may demonstrate passage of the examination administered by the National Board for Certification in Occupational Therapy, the American Occupational Therapy Certification Board, or the American Occupational Therapy Association, as evidence of having successfully satisfied the requirements of paragraph (2) or (3) of subdivision (b).

(2) For an applicant who completed AOTA’s Career Mobility Program, he or she shall demonstrate participation in the program and passage of the examination administered by the National Board for Certification in Occupational Therapy, the American Occupational Therapy Certification Board, or the American Occupational Therapy Association, as evidence of having successfully satisfied the requirements of paragraphs (1) and (2) of subdivision (b).

(d) That the applicant has successfully completed a period of supervised fieldwork experience approved by the board and arranged by a recognized educational institution where he or she met the academic requirements of subdivision (b) or (c) or arranged by a nationally recognized professional association. The fieldwork requirements for applicants applying for licensure as an occupational therapist or certification as an occupational therapy assistant shall be consistent with the requirements of the ACOTE accreditation standards, or AOTA’s predecessor organization, or AOTA’s Career Mobility Program, that were in effect when the applicant completed his or her educational program.

(e) That the applicant has passed an examination as provided in Section 2570.7.

(f) That the applicant, at the time of application, is a person over 18 years of age, is not addicted to alcohol or any controlled substance, and has not committed acts or crimes constituting grounds for denial of licensure under Section 480.

(Amended by Stats. 2009, Ch. 308, Sec. 29.5. Effective January 1, 2010.)



2570.7

(a) An applicant who has satisfied the requirements of Section 2570.6 may apply for examination for licensure in a manner prescribed by the board. Subject to the provisions of this chapter, an applicant who fails an examination may apply for reexamination.

(b) Each applicant for licensure shall successfully complete the entry level certification examination for occupational therapists or occupational therapy assistants, such as the examination administered by the National Board for Certification in Occupational Therapy, the American Occupational Therapy Certification Board, or the American Occupational Therapy Association. The examination shall be appropriately validated. Each applicant shall be examined by written examination to test his or her knowledge of the basic and clinical sciences relating to occupational therapy, occupational therapy techniques and methods, and any other subjects that the board may require to determine the applicant’s fitness to practice under this chapter.

(c) Applicants for licensure shall be examined at a time and place and under that supervision as the board may require.

(Amended by Stats. 2009, Ch. 308, Sec. 30.5. Effective January 1, 2010.)



2570.8

For the purposes of verifying a license issued under this chapter, a person may rely on the licensure information posted on the board’s Internet Web site, which includes the issuance and expiration dates of a license issued by the board.

(Added by Stats. 2007, Ch. 588, Sec. 35. Effective January 1, 2008.)



2570.9

The board shall issue a license to any applicant who meets the requirements of this chapter, including the payment of the prescribed licensure or renewal fee, and who meets any other requirement in accordance with applicable state law.

(Amended by Stats. 2009, Ch. 307, Sec. 18. Effective January 1, 2010.)



2570.10

(a) Any license issued under this chapter shall be subject to renewal as prescribed by the board and shall expire unless renewed in that manner. The board may provide for the late renewal of a license as provided for in Section 163.5.

(b) In addition to any other qualifications and requirements for licensure renewal, the board may by rule establish and require the satisfactory completion of continuing competency requirements as a condition of renewal of a license.

(Amended by Stats. 2009, Ch. 307, Sec. 19. Effective January 1, 2010.)



2570.11

Upon a written request, the board may grant inactive status to an occupational therapist or occupational therapy assistant who is in good standing, who meets the requirements of Section 462.

(Added by Stats. 2000, Ch. 697, Sec. 3. Effective January 1, 2001.)



2570.13

(a) Consistent with this section, subdivisions (a), (b), and (c) of Section 2570.2, and accepted professional standards, the board shall adopt rules necessary to assure appropriate supervision of occupational therapy assistants and aides.

(b)  An occupational therapy assistant may practice only under the supervision of an occupational therapist who is authorized to practice occupational therapy in this state.

(c) An aide providing delegated, client-related supportive services shall require continuous and direct supervision by an occupational therapist or occupational therapy assistant.

(Amended by Stats. 2012, Ch. 799, Sec. 16. Effective January 1, 2013.)



2570.14

An initial applicant who has not been actively engaged in the practice of occupational therapy within the past five years shall provide to the board, in addition to the requirements for licensure under Section 2570.6, any of the following:

(a) Evidence of continued competency as referred to in subdivision (b) of Section 2570.10 for the previous two-year period.

(b) Evidence of having completed the entry-level certification examination as described in subdivision (b) of Section 2570.7 within the previous two-year period.

(Amended by Stats. 2004, Ch. 695, Sec. 17. Effective January 1, 2005.)



2570.15

Occupational therapists and occupational therapy assistants trained outside of the United States and its possessions shall be required to satisfy the examination requirements of Section 2570.7. The board shall require that these applicants have completed educational and supervised fieldwork requirements substantially equal to those contained in Section 2570.6, before taking the examination.

(Added by Stats. 2000, Ch. 697, Sec. 3. Effective January 1, 2001.)



2570.16

Initial license and renewal fees shall be established by the board in an amount that does not exceed a ceiling of one hundred fifty dollars ($150) per year. The board shall establish the following additional fees:

(a) An application fee not to exceed fifty dollars ($50).

(b) A late renewal fee as provided for in Section 2570.10.

(c) A limited permit fee.

(d) A fee to collect fingerprints for criminal history record checks.

(Amended by Stats. 2009, Ch. 307, Sec. 21. Effective January 1, 2010.)



2570.17

(a) The board shall issue, upon application and payment of a twenty-five dollar ($25) fee, a retired license to an occupational therapist or an occupational therapy assistant who holds a license that is current and active, or capable of being renewed pursuant to Section 2570.10, and whose license is not suspended, revoked, or otherwise restricted by the board or subject to discipline under this chapter.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active license is required. An occupational therapist holding a retired license shall be permitted to use the title “occupational therapist, retired” or “retired occupational therapist.” An occupational therapy assistant holding a retired license shall be permitted to use the title “occupational therapy assistant, retired” or “retired occupational therapy assistant.” The designation of retired shall not be abbreviated in any way.

(c) The holder of a retired license shall not be required to renew that license.

(d) In order for the holder of a retired license issued pursuant to this section to restore his or her license, he or she shall comply with Section 2570.14.

(Added by Stats. 2009, Ch. 307, Sec. 22. Effective January 1, 2010.)



2570.18

(a) A person shall not represent to the public by title, by description of services, methods, or procedures, or otherwise, that the person is authorized to practice occupational therapy in this state, unless authorized to practice occupational therapy under this chapter.

(b) Unless licensed to practice as an occupational therapist under this chapter, a person may not use the professional abbreviations “O.T.,” “O.T.R.,” or “O.T.R./L.,” or “Occupational Therapist,” or “Occupational Therapist Registered,” or any other words, letters, or symbols with the intent to represent that the person practices or is authorized to practice occupational therapy.

(c) Unless licensed to assist in the practice of occupational therapy as an occupational therapy assistant under this chapter, a person may not use the professional abbreviations “O.T.A.,” “O.T.A/L.,” “C.O.T.A.,” “C.O.T.A./L.,” or “Occupational Therapy Assistant,” “Licensed Occupational Therapy Assistant,” or any other words, letters, or symbols, with the intent to represent that the person assists in, or is authorized to assist in, the practice of occupational therapy as an occupational therapy assistant.

(d) The unauthorized practice or representation as an occupational therapist or as an occupational therapy assistant constitutes an unfair business practice under Section 17200 and false and misleading advertising under Section 17500.

(Amended by Stats. 2009, Ch. 307, Sec. 23. Effective January 1, 2010.)



2570.185

(a) An occupational therapist shall document his or her evaluation, goals, treatment plan, and summary of treatment in the patient record.

(b) An occupational therapy assistant shall document the services provided in the patient record.

(c) Occupational therapists and occupational therapy assistants shall document and sign the patient record legibly.

(d) Patient records shall be maintained for a period of no less than seven years following the discharge of the patient, except that the records of unemancipated minors shall be maintained at least one year after the minor has reached the age of 18 years, and not in any case less than seven years.

(Amended by Stats. 2009, Ch. 308, Sec. 31. Effective January 1, 2010.)



2570.19

(a) There is hereby created a California Board of Occupational Therapy, hereafter referred to as the board. The board shall enforce and administer this chapter.

(b) The members of the board shall consist of the following:

(1) Three occupational therapists who shall have practiced occupational therapy for five years.

(2) One occupational therapy assistant who shall have assisted in the practice of occupational therapy for five years.

(3) Three public members who shall not be licentiates of the board, of any other board under this division, or of any board referred to in Section 1000 or 3600.

(c) The Governor shall appoint the three occupational therapists and one occupational therapy assistant to be members of the board. The Governor, the Senate Committee on Rules, and the Speaker of the Assembly shall each appoint a public member. Not more than one member of the board shall be appointed from the full-time faculty of any university, college, or other educational institution.

(d) All members shall be residents of California at the time of their appointment. The occupational therapist and occupational therapy assistant members shall have been engaged in rendering occupational therapy services to the public, teaching, or research in occupational therapy for at least five years preceding their appointments.

(e) The public members may not be or have ever been occupational therapists or occupational therapy assistants or in training to become occupational therapists or occupational therapy assistants. The public members may not be related to, or have a household member who is, an occupational therapist or an occupational therapy assistant, and may not have had, within two years of the appointment, a substantial financial interest in a person regulated by the board.

(f) The Governor shall appoint two board members for a term of one year, two board members for a term of two years, and one board member for a term of three years. Appointments made thereafter shall be for four-year terms, but no person shall be appointed to serve more than two consecutive terms. Terms shall begin on the first day of the calendar year and end on the last day of the calendar year or until successors are appointed, except for the first appointed members who shall serve through the last calendar day of the year in which they are appointed, before commencing the terms prescribed by this section. Vacancies shall be filled by appointment for the unexpired term. The board shall annually elect one of its members as president.

(g) The board shall meet and hold at least one regular meeting annually in the Cities of Sacramento, Los Angeles, and San Francisco. The board may convene from time to time until its business is concluded. Special meetings of the board may be held at any time and place designated by the board.

(h) Notice of each meeting of the board shall be given in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(i) Members of the board shall receive no compensation for their services, but shall be entitled to reasonable travel and other expenses incurred in the execution of their powers and duties in accordance with Section 103.

(j) The appointing power shall have the power to remove any member of the board from office for neglect of any duty imposed by state law, for incompetency, or for unprofessional or dishonorable conduct.

(k) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date. Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 516, Sec. 11. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



2570.20

(a) The board shall administer, coordinate, and enforce the provisions of this chapter, evaluate the qualifications, and approve the examinations for licensure under this chapter.

(b) The board shall adopt rules in accordance with the Administrative Procedure Act relating to professional conduct to carry out the purpose of this chapter, including, but not limited to, rules relating to professional licensure and to the establishment of ethical standards of practice for persons holding a license to practice occupational therapy or to assist in the practice of occupational therapy in this state.

(c) Proceedings under this chapter shall be conducted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2009, Ch. 307, Sec. 24. Effective January 1, 2010.)



2570.21

Subject to Sections 107 and 154, the board may employ an executive officer and other officers and employees

(Added by Stats. 2000, Ch. 697, Sec. 3. Effective January 1, 2001.)



2570.22

All fees collected by the board shall be paid into the State Treasury and shall be credited to the Occupational Therapy Fund which is hereby created. The money in the fund shall be available, upon appropriation by the Legislature, for expenditure by the board to defray its expenses and to otherwise administer this chapter.

(Added by Stats. 2000, Ch. 697, Sec. 3. Effective January 1, 2001.)



2570.23

Any person who violates Section 2570.3 is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than five thousand dollars ($5,000), or by imprisonment of not more than one year in a county jail, or by both that fine and imprisonment.

(Added by Stats. 2000, Ch. 697, Sec. 3. Effective January 1, 2001.)



2570.24

If any provision of this chapter, or the application thereof to any person or circumstance, is held invalid, that invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are declared to be severable.

(Added by Stats. 2000, Ch. 697, Sec. 3. Effective January 1, 2001.)



2570.25

Protection of the public shall be the highest priority for the California Board of Occupational Therapy in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 8. Effective January 1, 2003.)



2570.26

(a) The board may, after a hearing, deny, suspend, revoke, or place on probation a license, inactive license, or limited permit.

(b) As used in this chapter, “license” includes a license, limited permit, or any other authorization to engage in practice regulated by this chapter.

(c) The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Amended by Stats. 2009, Ch. 307, Sec. 25. Effective January 1, 2010.)



2570.27

(a) The board may discipline a licensee by any or a combination of the following methods:

(1) Placing the license on probation with terms and conditions.

(2) Suspending the license and the right to practice occupational therapy for a period not to exceed one year.

(3) Revoking the license.

(4) Suspending or staying the disciplinary order, or portions of it, with or without conditions.

(5) Taking other action as the board, in its discretion, deems proper.

(b) The board may issue an initial license on probation, with specific terms and conditions, to any applicant who has violated any provision of this chapter or the regulations adopted pursuant to it, but who has met all other requirements for licensure.

(Added by Stats. 2002, Ch. 1079, Sec. 6. Effective September 29, 2002.)



2570.28

The board may deny or discipline a licensee for any of the following:

(a) Unprofessional conduct, including, but not limited to, the following:

(1) Incompetence or gross negligence in carrying out usual occupational therapy functions.

(2) Repeated similar negligent acts in carrying out usual occupational therapy functions.

(3) A conviction of practicing medicine without a license in violation of Chapter 5 (commencing with Section 2000), in which event a certified copy of the record of conviction shall be conclusive evidence thereof.

(4) The use of advertising relating to occupational therapy which violates Section 17500.

(5) Denial of licensure, revocation, suspension, restriction, or any other disciplinary action against a licensee by another state or territory of the United States, by any other government agency, or by another California health care professional licensing board. A certified copy of the decision, order, or judgment shall be conclusive evidence thereof.

(b) Procuring a license by fraud, misrepresentation, or mistake.

(c) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision or term of this chapter or any regulation adopted pursuant to this chapter.

(d) Making or giving any false statement or information in connection with the application for issuance or renewal of a license.

(e) Conviction of a crime or of any offense substantially related to the qualifications, functions, or duties of a licensee, in which event the record of the conviction shall be conclusive evidence thereof.

(f) Impersonating an applicant or acting as proxy for an applicant in any examination required under this chapter for the issuance of a license.

(g) Impersonating a licensed practitioner, or permitting or allowing another unlicensed person to use a license.

(h) Committing any fraudulent, dishonest, or corrupt act that is substantially related to the qualifications, functions, or duties of a licensee.

(i) Committing any act punishable as a sexually related crime, if that act is substantially related to the qualifications, functions, or duties of a licensee, in which event a certified copy of the record of conviction shall be conclusive evidence thereof.

(j) Using excessive force upon or mistreating or abusing any patient. For the purposes of this subdivision, “excessive force” means force clearly in excess of that which would normally be applied in similar clinical circumstances.

(k) Falsifying or making grossly incorrect, grossly inconsistent, or unintelligible entries in a patient or hospital record or any other record.

(l) Changing the prescription of a physician and surgeon or falsifying verbal or written orders for treatment or a diagnostic regime received, whether or not that action resulted in actual patient harm.

(m) Failing to maintain confidentiality of patient medical information, except as disclosure is otherwise permitted or required by law.

(n) Delegating to an unlicensed employee or person a service that requires the knowledge, skills, abilities, or judgment of a licensee.

(o) Committing any act that would be grounds for denial of a license under Section 480.

(p) Except for good cause, the knowing failure to protect patients by failing to follow infection control guidelines of the board, thereby risking transmission of infectious diseases from licensee to patient, from patient to patient, or from patient to licensee.

(1) In administering this subdivision, the board shall consider referencing the standards, regulations, and guidelines of the State Department of Public Health developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, guidelines, and regulations pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 63001) of Division 5 of the Labor Code) for preventing the transmission of HIV, hepatitis B, and other blood-borne pathogens in health care settings. As necessary to encourage appropriate consistency in the implementation of this subdivision, the board shall consult with the Medical Board of California, the Board of Podiatric Medicine, the Dental Board of California, the Board of Registered Nursing, and the Board of Vocational Nursing and Psychiatric Technicians.

(2) The board shall seek to ensure that licensees are informed of their responsibility to minimize the risk of transmission of infectious diseases from health care provider to patient, from patient to patient, and from patient to health care provider, and are informed of the most recent scientifically recognized safeguards for minimizing the risks of transmission.

(Amended by Stats. 2009, Ch. 307, Sec. 26. Effective January 1, 2010.)



2570.29

In addition to other acts constituting unprofessional conduct within the meaning of this chapter, it is unprofessional conduct for a person licensed under this chapter to do any of the following:

(a) Obtain or possess in violation of law, or prescribe, or, except as directed by a licensed physician and surgeon, dentist, optometrist, or podiatrist, to administer to himself or herself, or furnish or administer to another, any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code or any dangerous drug or dangerous device as defined in Section 4022.

(b) Use to an extent or in a manner dangerous or injurious to himself or herself, to any other person, or to the public, or that impairs his or her ability to conduct with safety to the public the practice authorized by his or her license, of any of the following:

(1) A controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code.

(2) A dangerous drug or dangerous device as defined in Section 4022.

(3) Alcoholic beverages.

(c) Be convicted of a criminal offense involving the prescription, consumption, or self-administration of any of the substances described in subdivisions (a) and (b) of this section, or the possession of, or falsification of a record pertaining to, the substances described in subdivision (a) of this section, in which event the record of the conviction is conclusive evidence thereof.

(d) Be committed or confined by a court of competent jurisdiction for intemperate use of any of the substances described in subdivisions (a) and (b) of this section, in which event the court order of commitment or confinement is prima facie evidence of the commitment or confinement.

(e) Falsify, or make grossly incorrect, grossly inconsistent, or unintelligible entries in any hospital or patient record, or any other record, pertaining to the substances described in subdivision (a) of this section.

(Added by Stats. 2002, Ch. 1079, Sec. 8. Effective September 29, 2002.)



2570.30

The board shall retain jurisdiction to proceed with any investigation, action or disciplinary proceeding against a license, or to render a decision suspending or revoking a license, regardless of the expiration, lapse, or suspension of the license by operation of law, by order or decision of the board or a court of law, or by the voluntary surrender of a license by the licensee.

(Added by Stats. 2002, Ch. 1079, Sec. 9. Effective September 29, 2002.)



2570.31

If a license is suspended, the holder may not practice occupational therapy during the term of suspension. Upon the expiration of the term of suspension, the license shall be reinstated and the holder entitled to resume practice under any remaining terms of the discipline, unless it is established to the satisfaction of the board that the holder of the license practiced in this state during the term of suspension. In this event, the board may, after a hearing on this issue alone, revoke the license.

(Added by Stats. 2002, Ch. 1079, Sec. 10. Effective September 29, 2002.)



2570.32

(a) A holder of a license that has been revoked, suspended, or placed on probation, may petition the board for reinstatement or modification of a penalty, including reduction or termination of probation, after a period not less than the applicable following minimum period has elapsed from either the effective date of the decision ordering that disciplinary action, or, if the order of the board or any portion of it was stayed, from the date the disciplinary action was actually implemented in its entirety. The minimum periods that shall elapse prior to a petition are as follows:

(1) For a license that was revoked for any reason other than mental or physical illness, at least three years.

(2) For early termination of probation scheduled for three or more years, at least two years.

(3) For modification of a penalty, reinstatement of a license revoked for mental or physical illness, or termination of probation scheduled for less than three years, at least one year.

(4) The board may, in its discretion, specify in its disciplinary order a lesser period of time, provided that the period shall not be less than one year.

(b) The petition submitted shall contain any information required by the board, which may include a current set of fingerprints accompanied by the fingerprinting fee.

(c) The board shall give notice to the Attorney General of the filing of the petition. The petitioner and the Attorney General shall be given timely notice by letter of the time and place of the hearing on the petition, and an opportunity to present both oral and documentary evidence and argument to the board. The petitioner shall at all times have the burden of proof to establish by clear and convincing evidence that he or she is entitled to the relief sought in the petition.

(d) The board itself shall hear the petition and the administrative law judge shall prepare a written decision setting forth the reasons supporting the decision.

(e) The board may grant or deny the petition, or may impose any terms and conditions that it reasonably deems appropriate as a condition of reinstatement or reduction of penalty.

(f) The board may refuse to consider a petition while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole or subject to an order of registration pursuant to Section 290 of the Penal Code.

(g) No petition shall be considered while there is an accusation or petition to revoke probation pending against the petitioner.

(Added by Stats. 2002, Ch. 1079, Sec. 11. Effective September 29, 2002.)



2570.36

If a licensee has knowledge that an applicant or licensee may be in violation of, or has violated, any of the statutes or regulations administered by the board, the licensee shall report this information to the board in writing and shall cooperate with the board in providing information or assistance as may be required.

(Added by Stats. 2009, Ch. 308, Sec. 32. Effective January 1, 2010.)



2571

(a) An occupational therapist licensed pursuant to this chapter and approved by the board in the use of physical agent modalities may apply topical medications prescribed by the patient’s physician and surgeon, certified nurse-midwife pursuant to Section 2746.51, nurse practitioner pursuant to Section 2836.1, or physician assistant pursuant to Section 3502.1, if the licensee complies with regulations adopted by the board pursuant to this section.

(b) The board shall adopt regulations implementing this section, after meeting and conferring with the Medical Board of California, the California State Board of Pharmacy, and the Physical Therapy Board of California, specifying those topical medications applicable to the practice of occupational therapy and protocols for their use.

(c) Nothing in this section shall be construed to authorize an occupational therapist to prescribe medications.

(Amended by Stats. 2009, Ch. 307, Sec. 27. Effective January 1, 2010.)






CHAPTER 5.65 - Dietitians

2585

(a) Any person representing himself or herself as a registered dietitian shall meet one of the following qualifications:

(1) Been granted, prior to January 1, 1981, the right to use the term “registered dietitian” by a public or private agency or institution recognized by the State Department of Public Health as qualified to grant the title, provided that person continues to meet all requirements and qualifications periodically prescribed by the agency or institution for the maintenance of that title.

(2) Possess all of the following qualifications:

(A) Be 18 years of age or older.

(B) Satisfactory completion of appropriate academic requirements for the field of dietetics and related disciplines and receipt of a baccalaureate or higher degree from a college or university accredited by the Western Association of Schools and Colleges or other regional accreditation agency.

(C) Satisfactory completion of a program of supervised practice for a minimum of 900 hours that is designed to prepare entry level practitioners through instruction and assignments in a clinical setting. Supervisors of the program shall meet minimum qualifications established by public or private agencies or institutions recognized by the State Department of Public Health to establish those qualifications.

(D) Satisfactory completion of an examination administered by a public or private agency or institution recognized by the State Department of Public Health as qualified to administer the examinations.

(E) Satisfactory completion of continuing education requirements established by a public or private agency or institution recognized by the State Department of Public Health to establish the requirements.

(b) Any person representing himself or herself as a dietetic technician, registered shall possess all of the following qualifications:

(1) Be 18 years of age or older.

(2) Satisfactory completion of either of the following:

(A) Appropriate academic requirements for dietetic technicians, registered, receipt of an associate’s degree or higher from a college or university accredited by the Western Association of Schools and Colleges or other regional accreditation agency, and at least 450 hours of supervised practice experience. Supervisors of practice experiences shall meet the minimum qualifications established by public or private agencies or institutions recognized by the State Department of Public Health to establish the qualifications.

(B) Appropriate academic requirements for the field of dietetics and related disciplines and receipt of a baccalaureate or higher degree from a college or university accredited by the Western Association of Schools and Colleges or other regional accreditation agency.

(3) Satisfactory completion of an examination administered by a public or private agency or institution recognized by the State Department of Public Health to administer the examination.

(4) Satisfactory completion of continuing education requirements established by a public or private agency or institution recognized by the State Department of Public Health to establish the requirements.

(c) It is a misdemeanor for any person not meeting the criteria of subdivision (a) or (b) to use, in connection with his or her name or place of business, the words “dietetic technician, registered,” “dietitian,” “dietician,” “registered dietitian,” “registered dietician,” “registered dietitian nutritionist,” or the letters “RD,” “RDN,” “DTR,” or any other words, letters, abbreviations, or insignia indicating or implying that the person is a dietitian, dietetic technician, registered, registered dietitian, or registered dietitian nutritionist or to represent, in any way, orally, in writing, in print or by sign, directly or by implication, that he or she is a dietitian, a dietetic technician, registered, a registered dietitian, or a registered dietitian nutritionist.

(d) Any person employed by a licensed health care facility as a registered dietitian on the effective date of this chapter may continue to represent himself or herself as a registered dietitian while employed by a licensed health care facility, if he or she has satisfied the requirements of either paragraph (1) or paragraph (2) of subdivision (a), except that he or she shall not be required to satisfy the examination requirement of subparagraph (B) of paragraph (2) of subdivision (a).

(e) Notwithstanding any other law or regulation that limits reimbursement to state licensed health care providers and upon referral by a physician and surgeon, the following persons may be reimbursed for the nutritional advice or advice concerning proper nutrition as set forth in Section 2068, or for the nutritional assessments, counseling, and treatments as set forth in Section 2586:

(1) Registered dietitians.

(2) Other nutritional professionals with a master’s or higher degree in a field covering clinical nutrition sciences, from a college or university accredited by a regional accreditation agency, who are deemed qualified to provide these services by the referring physician and surgeon.

(f) Nothing in this section shall be construed to mandate direct reimbursement of registered dietitians, or other nutrition professionals described in subdivision (e), as a separate provider type under the Medi-Cal program, nor to mandate reimbursement where expressly prohibited by federal law or regulation.

(Amended by Stats. 2014, Ch. 622, Sec. 1. Effective January 1, 2015.)



2586

(a) (1) Notwithstanding any other law, a registered dietitian, or other nutritional professional meeting the qualifications set forth in subdivision (e) of Section 2585 may, upon referral by a health care provider authorized to prescribe dietary treatments, provide nutritional and dietary counseling, conduct nutritional and dietary assessments, and develop and recommend nutritional and dietary treatments, including therapeutic diets, for individuals or groups of patients in licensed institutional facilities or in private office settings. The referral for medical nutrition therapy shall be accompanied by a written prescription signed by the health care provider detailing the patient’s diagnosis and including either a statement of the desired objective of dietary treatment or a diet order. The registered dietitian, or other nutritional professional meeting the qualifications set forth in subdivision (e) of Section 2585, may perform nutritional assessments and initiate nutritional interventions within the parameters of the prescribed diet order pursuant to a licensed health care facility’s approved nutrition screening policy and procedure. The registered dietitian, or other nutritional professional meeting the qualifications set forth in subdivision (e) of Section 2585, shall collaborate with a multidisciplinary team, which shall include the treating physician and the registered nurse, in developing the patient’s nutrition care plan. Unless otherwise stated in the diet order by a patient’s provider, the registered dietitian, or other nutritional professional meeting the qualifications set forth in subdivision (e) of Section 2585, may individualize the patient’s nutritional or dietary treatment when necessary, by modifying the distribution, type, or quantity of food and nutrients within the parameters of the diet order. Any modification, and the rationale for the modification, shall be documented in the patient’s record for review by the practitioner, or other licensed health care professional, who is legally authorized to prescribe and is responsible for the care of the patient. Nothing in this subdivision shall be construed to authorize a registered dietitian, or other nutritional professional meeting the qualifications set forth in subdivision (e) of Section 2585, to order or administer a central vein or peripheral vein nutrition.

(2) The services described in this subdivision may be termed “medical nutrition therapy.”

(b) A registered dietitian, or other nutritional professional meeting the qualifications set forth in subdivision (e) of Section 2585, may accept or transmit verbal orders or electronically transmitted orders for medical nutrition therapy from the referring physician or the physician responsible for the care of the patient in a licensed health care facility.

(c) A registered dietitian, or other nutritional professional meeting the qualifications set forth in subdivision (e) of Section 2585, may order medical laboratory tests related to medical nutrition therapy services when approved by the referring physician or the physician responsible for the care of the patient and when, in the absence of the referring physician or physician responsible for the care of the patient at a patient visit, in a clinic where there is a registered nurse on duty, a registered nurse is notified that a medical laboratory test is being ordered and is afforded an opportunity to assess the patient.

(d) (1) Notwithstanding any other law, a dietetic technician, registered meeting the qualifications set forth in Section 2585 may, under the direct supervision of a registered dietitian, assist in the implementation or monitoring of services specified in subdivision (a), but shall not develop nutritional or dietary therapy or treatments or accept or transmit verbal orders.

(2) (A) For purposes of this subdivision, “direct supervision” means the supervising registered dietitian shall be physically available to the dietetic technician, registered for consultation whenever consultation is required. However, in the case of a small or rural hospital, as defined in Section 124840 of the Health and Safety Code, the registered dietitian may be available for consultation by telephone or other electronic means, provided that the registered dietitian is physically on the facility site a sufficient amount of time to provide adequate supervision over and review of the work of the dietetic technician, registered.

(B) For purposes of this subdivision, “physically available” means physical onsite presence during regular business hours, and includes telephonic or electronic availability at all times and the ability to respond to the facility within a reasonable period of time when required. The registered dietitian shall review any activities performed by the dietetic technician, registered during any period when the registered dietitian was not physically onsite.

(3) For purposes of this subdivision, a registered dietitian shall not supervise more than two dietetic technicians, registered at one time.

(e) It is a misdemeanor for a person specified in subdivision (e) of Section 2585 to practice in a manner inconsistent with the requirements set forth in this section.

(f) Nothing in this section shall preclude a person specified in subdivision (b) or (e) of Section 2585 from providing information as permitted by Section 2068.

(g) For purposes of this section, “health care provider” means any person licensed or certified pursuant to this division, or licensed pursuant to the Osteopathic Initiative Act or the Chiropractic Initiative Act.

(h) The requirement of a written prescription shall be deemed to be satisfied by an entry in the patient records of a patient who is undergoing treatment at a licensed health care facility if the contents of the patient records reflect the information required by this section.

(i) Nothing in this section or Section 2585 shall be interpreted to establish educational criteria or practice restrictions or limitations for other health care providers licensed under Division 2 (commencing with Section 500) or the Osteopathic Initiative Act or the Chiropractic Initiative Act.

(Amended by Stats. 2014, Ch. 622, Sec. 2. Effective January 1, 2015.)



2586.2

A person may engage in the activities set forth in subdivision (a) of Section 2586 if the person meets both of the following requirements:

(a) The person is engaged in the activities as part of a supervised practice program for a registered dietitian pursuant to subparagraph (C) of paragraph (2) of subdivision (a) of Section 2585.

(b) The person is enrolled in or has completed a course of study to fulfill the educational requirements for a registered dietitian in subparagraph (B) of paragraph (2) of subdivision (a) of Section 2585.

(Added by Stats. 2003, Ch. 69, Sec. 1. Effective January 1, 2004.)



2586.4

A person may engage in the activities set forth in subdivision (d) of Section 2586 if the person meets both of the following requirements:

(a) The person is engaged in the activities as part of a supervised practice program for a dietetic technician, registered pursuant to subparagraph (A) of paragraph (2) of subdivision (b) of Section 2585.

(b) The person has completed a course of study to fulfill the educational requirements for a dietetic technician, registered in subparagraph (A) or (B) of paragraph (2) of subdivision (b) of Section 2585.

(Amended by Stats. 2014, Ch. 622, Sec. 3. Effective January 1, 2015.)



2586.6

A person may engage in the activities set forth in subdivision (a) of Section 2586 for six months from the date that he or she completed a supervised practice program, or until the person receives notice that he or she failed the examination specified in subdivision (d), whichever occurs first, if all of the following conditions apply:

(a) The person performs under the direct and immediate supervision of a registered dietitian.

(b) The person has completed the supervised practice program requirements under subdivision (a) of Section 2585.

(c) The person has written verification, including the program director’s original signature, that the person has completed the required supervised practice program.

(d) The person has applied to take the registered dietitian examination specified in subparagraph (D) of paragraph (2) of subdivision (a) of Section 2585 and is waiting for an examination date.

(Added by Stats. 2003, Ch. 69, Sec. 3. Effective January 1, 2004.)



2586.8

A person may engage in the activities set forth in subdivision (d) of Section 2586 for six months from the date he or she completed the academic requirements for dietetic technicians specified in subparagraph (A) or (B) of paragraph (2) of subdivision (b) of Section 2585, or until the person receives notice that he or she has failed the examination specified in subdivision (c), whichever occurs first, if all of the following conditions apply:

(a) The person performs under the direct and immediate supervision of a registered dietitian.

(b) The person has written verification, including the program director’s original signature, that the person has completed the educational program and possesses an associate’s degree or higher.

(c) The person has applied to take the dietetic technician, registered examination specified in paragraph (3) of subdivision (b) of Section 2585 and is waiting for an examination date.

(Amended by Stats. 2014, Ch. 622, Sec. 4. Effective January 1, 2015.)






CHAPTER 5.67 - Perfusionists

2590

(a) For purposes of this section, “perfusion” means those functions necessary for the support, treatment, measurement, or supplementation of the cardiovascular system, circulatory system with or without the oxygenation circuit, or any combination of those activities, and to ensure the safe management of physiologic functions by monitoring the necessary parameters of those systems pursuant to an order and under the supervision of a licensed physician and surgeon.

(b) Perfusion services include, but are not limited to, all of the following:

(1) The use of extracorporeal circulation, cardiopulmonary support techniques, and other ancillary therapeutic and diagnostic technologies. “Extracorporeal circulation,” as used in this section, means the diversion of a patient’s blood through a heart-lung machine or a similar device that assumes the functions of the patient’s heart, lungs, or both.

(2) Counterpulsation, ventricular assistance, autotransfusion, including blood conservation techniques, myocardial and organ preservation, extracorporeal life support, and isolated limb perfusion.

(3) The use of techniques involving blood management, advanced life support, and other related functions.

(c) Perfusion services also include, but only during the performance of functions described in subdivision (b), the following:

(1) The administration of pharmacological and therapeutic agents, blood products, or anesthetic agents through the extracorporeal circuit or through an intravenous line as ordered by a physician and surgeon.

(2) The performance and use of anticoagulation analysis, physiologic monitoring, blood gas and chemistry analysis, hematocrit analysis, hypothermia, hyperthermia, hemoconcentration, and hemodilution. Nothing in this paragraph shall exempt perfusionists from the requirements of Chapter 3 (commencing with Section 1200), including, but not limited to, quality assurance and equipment maintenance requirements.

(3) The observation of signs and symptoms related to perfusion services.

(4) Making a determination whether the signs and symptoms related to perfusion services exhibit abnormal characteristics.

(5) Implementation, based on observed abnormalities, of appropriate reporting, or perfusion protocols, or changes in treatment regimen, pursuant to an order by a physician and surgeon, or the initiation of emergency procedures. “Perfusion protocols” as used in this section means perfusion-related policies and protocols developed or approved by a licensed health facility or a physician and surgeon through collaboration with administrators and health professionals, including perfusionists.

(d) Commencing January 1, 1993, no person shall hold himself or herself out as a perfusionist, unless at the time of doing so the person meets the educational and examination requirements specified in subdivisions (e) and (f).

(e) Except as provided in subdivision (f), persons holding themselves out as perfusionists shall be graduates of a training program described in Section 2592 and produce satisfactory evidence of successful completion of the entire examination of the American Board of Cardiovascular Perfusion, or its successor agency, or the equivalent thereof if an equivalent is determined to be necessary by the Division of Licensing of the Medical Board of California.

(f) Any person may be deemed to have completed the equivalent of the examination and education requirements if that person is currently certified by the American Board of Cardiovascular Perfusion, or if, as of January 1, 1993, the person has practiced as a perfusionist and has annually performed a minimum of 40 cases of cardiopulmonary bypass during cardiac surgery in a licensed health facility and has done so for at least five years since January 1, 1987. For the purposes of this subdivision, “licensed health facility” means a health facility licensed in any jurisdiction within the United States.

(g) In order to continue to use the title of “perfusionist,” the person shall complete the continuing education requirements of, or maintain active certification by, the American Board of Cardiovascular Perfusion, or its successor agency, or the equivalent if an equivalent is determined to be necessary by the Division of Licensing of the Medical Board of California.

(h) Any person who violates this section is guilty of a misdemeanor.

(Amended by Stats. 1997, Ch. 677, Sec. 1. Effective January 1, 1998.)



2591

(a) After completion of an approved perfusion training program, as defined in Section 2592, and until notification of passage of the entire examination of the American Board of Cardiovascular Perfusion, or its successor agency, that person shall identify himself or herself only as a “graduate perfusionist.”

(b) The use of the title “graduate perfusionist” is valid for no more than three years from the date of completion of an approved perfusion training program.

(Amended by Stats. 1997, Ch. 677, Sec. 2. Effective January 1, 1998.)



2592

(a) Except as otherwise provided in Section 2590, all persons calling themselves perfusionists shall be graduates of an approved perfusion training program.

(b) For purposes of this article, an “approved perfusion training program” means a training program in perfusion reviewed by the Accreditation Committee on Perfusion Education and approved by the Commission on Accreditation of Allied Health Education Programs or its successor or the equivalent training program if an equivalent is determined to be necessary by the Division of Licensing of the Medical Board of California.

(Amended by Stats. 1997, Ch. 677, Sec. 3. Effective January 1, 1998.)



2593

(a) During the period of any clinical training provided by an approved perfusion training program, perfusion may be performed by a student enrolled in the approved perfusion training program when those services are part of his or her course of study.

(b) A person enrolled as a student in an approved perfusion training program shall be identified as a “student perfusionist” or as a “perfusion intern.”

(c) During the period of any clinical training, a student perfusionist or perfusion intern shall be under the direct supervision of a perfusionist who has met all the requirements of this chapter. For purposes of this section, “direct supervision” means assigned to a perfusionist who is on duty and immediately available in the assigned patient care area.

(Added by Stats. 1992, Ch. 343, Sec. 2. Effective January 1, 1993)



2595

Nothing in this chapter shall limit, preclude, or otherwise interfere with the practices of other persons licensed or otherwise authorized to practice under this division in performing perfusion services consistent with the laws governing their respective scopes of practice. None of the activities described in subdivisions (b) and (c) of Section 2590, including, but not limited to, extracorporeal life support, shall be construed to be exclusively perfusion services, but may be performed by other licensed persons when consistent with their respective scopes of practice.

(Added by Stats. 1992, Ch. 343, Sec. 2. Effective January 1, 1993)



2596

It is the intent of the Legislature that authority be reserved to the Division of Licensing of the Medical Board of California to adopt examination, continuing education, and training standards for perfusionists, with appropriate consultation, in the event that existing standards of the American Board of Cardiovascular Perfusion or the Accreditation Committee on Perfusion Education of the Committee on Allied Health Education and Accreditation of the American Medical Association prove inadequate after an appropriate trial period of at least three years.

(Amended by Stats. 1993, Ch. 1267, Sec. 47. Effective January 1, 1994.)






CHAPTER 5.7 - Physical Therapy

ARTICLE 1 - Administration and General Provisions

2600

This chapter may be cited as the Physical Therapy Practice Act.

(Repealed and added by Stats. 1968, Ch. 1284.)



2601

For the purpose of this chapter, the following terms shall have the following meanings, unless otherwise specified:

(a) “Board” means the Physical Therapy Board of California.

(b) “Physical therapist” means a person who is licensed pursuant to this chapter to practice physical therapy.

(c) “Physical therapist assistant” means a person who is licensed pursuant to this chapter to assist in the provision of physical therapy under the supervision of a licensed physical therapist. “Physical therapy assistant” and “physical therapist assistant” shall be deemed identical and interchangeable terms.

(d) “Physical therapist technician” and “physical therapy aide,” as described in Section 2630.4, shall be deemed identical and interchangeable terms.

(e) “Physiotherapy” shall be synonymous with “physical therapy.”

(Repealed and added by Stats. 2013, Ch. 389, Sec. 4. Effective January 1, 2014.)



2602

The Physical Therapy Board of California, hereafter referred to as the board, shall enforce and administer this chapter.

This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 389, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



2602.1

Protection of the public shall be the highest priority for the Physical Therapy Board of California in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 9. Effective January 1, 2003.)



2603

The members of the board shall consist of four physical therapists, only one of whom shall be involved in physical therapy education, and three public members.

(Amended by Stats. 2013, Ch. 389, Sec. 6. Effective January 1, 2014.)



2603.5

(a) The physical therapist members of the board shall be appointed from persons having all of the following qualifications:

(1) Be a resident of California.

(2) Possess a valid and unrestricted license in California issued pursuant to this chapter.

(3) Have been licensed pursuant to this chapter and practicing in California for at least five years prior to appointment to the board.

(b) (1) The public members of the board shall have both of the following qualifications:

(A) Be appointed from persons having all of the qualifications as set forth in Chapter 6 (commencing with Section 450) of Division 1.

(B) Be a resident of California.

(2) No public member of the board shall be, nor have been, any of the following:

(A) An officer or faculty member of any college, school, or institution involved in physical therapy education.

(B) A licentiate of the Medical Board of California or of any board under this division or of any board referred to in Section 1000 or 3600.

(Added by Stats. 2013, Ch. 389, Sec. 7. Effective January 1, 2014.)



2604

The members of the board shall be appointed for a term of four years, expiring on the first day of June of each year.

The Governor shall appoint one of the public members and the four physical therapist members of the board qualified as provided in Sections 2603 and 2603.5. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member qualified as provided in Section 2603.5.

No person may serve as a member of the board for more than two consecutive terms. Vacancies shall be filled by appointment for the unexpired term. Annually, the board shall elect one of its members as president and one of its members as vice president.

The appointing power shall have the power to remove any member of the board from office for neglect of any duty required by law or for incompetency or unprofessional or dishonorable conduct.

(Amended by Stats. 2013, Ch. 389, Sec. 8. Effective January 1, 2014.)



2605

The board shall do all of the following:

(a) Evaluate the qualifications of applicants for licensure.

(b) Provide for the examinations of physical therapists and physical therapist assistants and establish a passing score for each examination.

(c) Issue all licenses for the practice of physical therapy in California. Except as otherwise required by the director pursuant to Section 164, the license issued by the board shall describe the licensee as a “physical therapist” or “physical therapist assistant” licensed by the Physical Therapy Board of California.

(d) Suspend and revoke licenses and otherwise enforce the provisions of this chapter.

(e) Administer a continuing competency program.

(f) Participate, as a member, in the Delegate Assembly, and in applicable committee meetings, of the Federation of State Boards of Physical Therapy.

(g) Publish, at least annually, a newsletter that includes, but is not limited to, actions taken by the board, disciplinary actions, and relevant statutory and regulatory changes.

(h) Provide for the timely orientation and training of new professional and public member appointees to the board directly related to board licensing and disciplinary functions and board rules, policies, and procedures.

(i) Adopt and administer a program of education in matters relevant to the regulation of physical therapy.

(Added by Stats. 2013, Ch. 389, Sec. 10. Effective January 1, 2014.)



2606

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Amended by Stats. 1996, Ch. 829, Sec. 9. Effective January 1, 1997.)



2607

The board may employ, subject to law, such clerical assistants and, except as provided in Section 159.5, other employees as it may deem necessary to carry out its powers and duties.

The board may enter into contracts for services necessary for enforcement of this chapter and may as necessary select and contract with physical therapy consultants who are licensed physical therapists to assist it in its programs on an intermittent basis. Notwithstanding any other provision of law, the board may contract with these consultants on a sole source basis. For the purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, any consultant under contract with the board shall be considered a public employee.

(Amended by Stats. 2013, Ch. 389, Sec. 11. Effective January 1, 2014.)



2607.5

(a) The board may employ an executive officer exempt from the provisions of the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code) and may also employ investigators, legal counsel, physical therapist consultants, and other assistance as it may deem necessary to carry out this chapter. The board may fix the compensation to be paid for services and may incur other expenses as it may deem necessary. Investigators employed by the board shall be provided special training in investigating physical therapy practice activities.

(b) The Attorney General shall act as legal counsel for the board for any judicial and administrative proceedings and his or her services shall be a charge against it.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 389, Sec. 12. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



2608

The procedure in all matters and proceedings relating to the denial, suspension, revocation, or probationary restriction of licenses issued by the board under this chapter shall be governed by the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2013, Ch. 389, Sec. 13. Effective January 1, 2014.)



2608.5

Each member of the board, or any licensed physical therapist appointed by the board, may inspect, or require reports from, a general or specialized hospital or any other facility providing physical therapy care, treatment or services and the physical therapy staff thereof, with respect to the physical therapy care, treatment, services, or facilities provided therein, and may inspect physical therapy patient records with respect to the care, treatment, services, or facilities. The authority to make inspections and to require reports as provided by this section shall not be delegated by a member of the board to any person other than a physical therapist and shall be subject to the restrictions against disclosure described in subdivision (u) of Section 2660.

(Amended by Stats. 2013, Ch. 389, Sec. 14. Effective January 1, 2014.)



2611

The board shall meet at least three times each calendar year, meeting at least once each calendar year in northern California and once each calendar year in southern California. The board may convene from time to time until its business is concluded. Special meetings of the board may be held at any time and place as the board may designate. Four members of the board shall constitute a quorum for the transaction of business.

(Amended by Stats. 2013, Ch. 389, Sec. 16. Effective January 1, 2014.)



2612

The board shall comply with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2013, Ch. 389, Sec. 17. Effective January 1, 2014.)



2613

The board may appoint qualified persons to give the whole or any portion of any examination as provided in this chapter, who shall be designated as a commissioner on examination. A commissioner on examination need not be a member of the board but shall be subject to the same rules and regulations and shall be entitled to the same fee as if he or she were a member of the board.

(Amended by Stats. 1996, Ch. 829, Sec. 16. Effective January 1, 1997.)



2614

The board shall hear all matters, including, but not limited to, any contested case or any petition for reinstatement, restoration, or modification of probation. Except as otherwise provided in this chapter, all hearings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. If a contested case is heard by the board the hearing officer who presided at the hearing shall be present during the board’s consideration of the case and, if requested, shall assist and advise the board. The board shall issue its decision pursuant to Section 11517 of the Government Code.

(Amended by Stats. 2013, Ch. 389, Sec. 18. Effective January 1, 2014.)



2615

The board shall adopt those regulations as may be necessary to effectuate this chapter. In adopting regulations the board shall comply with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2013, Ch. 389, Sec. 19. Effective January 1, 2014.)






ARTICLE 2 - Scope of Regulation and Exemptions

2620

(a) Physical therapy means the art and science of physical or corrective rehabilitation or of physical or corrective treatment of any bodily or mental condition of any person by the use of the physical, chemical, and other properties of heat, light, water, electricity, sound, massage, and active, passive, and resistive exercise, and shall include physical therapy evaluation, treatment planning, instruction and consultative services. The practice of physical therapy includes the promotion and maintenance of physical fitness to enhance the bodily movement related health and wellness of individuals through the use of physical therapy interventions. The use of roentgen rays and radioactive materials, for diagnostic and therapeutic purposes, and the use of electricity for surgical purposes, including cauterization, are not authorized under the term “physical therapy” as used in this chapter, and a license issued pursuant to this chapter does not authorize the diagnosis of disease.

(b) Nothing in this section shall be construed to restrict or prohibit other healing arts practitioners licensed or registered under this division from practice within the scope of their license or registration.

(Amended by Stats. 2004, Ch. 117, Sec. 1. Effective January 1, 2005.)



2620.1

(a) In addition to receiving those services authorized by Section 2620, a person may initiate physical therapy treatment directly from a licensed physical therapist if the treatment is within the scope of practice of physical therapists, as defined in Section 2620, and all of the following conditions are met:

(1) If, at any time, the physical therapist has reason to believe that the patient has signs or symptoms of a condition that requires treatment beyond the scope of practice of a physical therapist or the patient is not progressing toward documented treatment goals as demonstrated by objective, measurable, or functional improvement, the physical therapist shall refer the patient to a person holding a physician and surgeon’s certificate issued by the Medical Board of California or by the Osteopathic Medical Board of California or to a person licensed to practice dentistry, podiatric medicine, or chiropractic.

(2) The physical therapist shall comply with Section 2633, and shall disclose to the patient any financial interest he or she has in treating the patient and, if working in a physical therapy corporation, shall comply with Article 6 (commencing with Section 650) of Chapter 1.

(3) With the patient’s written authorization, the physical therapist shall notify the patient’s physician and surgeon, if any, that the physical therapist is treating the patient.

(4) The physical therapist shall not continue treating the patient beyond 45 calendar days or 12 visits, whichever occurs first, without receiving, from a person holding a physician and surgeon’s certificate from the Medical Board of California or the Osteopathic Medical Board of California or from a person holding a certificate to practice podiatric medicine from the California Board of Podiatric Medicine and acting within his or her scope of practice, a dated signature on the physical therapist’s plan of care indicating approval of the physical therapist’s plan of care. Approval of the physical therapist’s plan of care shall include an in-person patient examination and evaluation of the patient’s condition and, if indicated, testing by the physician and surgeon or podiatrist.

(b) The conditions in paragraph (4) of subdivision (a) do not apply to a physical therapist when he or she is only providing wellness physical therapy services to a patient as described in subdivision (a) of Section 2620.

(c) (1) This section does not expand or modify the scope of practice for physical therapists set forth in Section 2620, including the prohibition on a physical therapist diagnosing a disease.

(2) This section does not restrict or alter the scope of practice of any other health care professional.

(d) Nothing in this section shall be construed to require a health care service plan, insurer, workers’ compensation insurance plan, employer, or state program to provide coverage for direct access to treatment by a physical therapist.

(e) When a person initiates physical therapy treatment services directly, pursuant to this section, the physical therapist shall not perform physical therapy treatment services without first providing the following notice to the patient, orally and in writing, in at least 14-point type and signed by the patient:

“Direct Physical Therapy Treatment Services

You are receiving direct physical therapy treatment services from an individual who is a physical therapist licensed by the Physical Therapy Board of California.

Under California law, you may continue to receive direct physical therapy treatment services for a period of up to 45 calendar days or 12 visits, whichever occurs first, after which time a physical therapist may continue providing you with physical therapy treatment services only after receiving, from a person holding a physician and surgeon’s certificate issued by the Medical Board of California or by the Osteopathic Medical Board of California, or from a person holding a certificate to practice podiatric medicine from the California Board of Podiatric Medicine and acting within his or her scope of practice, a dated signature on the physical therapist’s plan of care indicating approval of the physical therapist’s plan of care and that an in-person patient examination and evaluation was conducted by the physician and surgeon or podiatrist.

Patient’s Signature/Date”

(Added by Stats. 2013, Ch. 620, Sec. 4. Effective January 1, 2014.)



2620.3

A physical therapist licensed pursuant to this chapter may apply topical medications as part of the practice of physical therapy as defined in Section 2620 if he or she complies with regulations duly adopted by the board pursuant to this section and the Administrative Procedure Act. The board shall adopt regulations implementing this section after meeting and conferring with the Medical Board of California and the California State Board of Pharmacy specifying those topical medications applicable to the practice of physical therapy and protocols for their use. Nothing in this section shall be construed to authorize a physical therapist to prescribe medications.

(Amended by Stats. 1996, Ch. 829, Sec. 19. Effective January 1, 1997.)



2620.5

A physical therapist may, upon specified authorization of a physician and surgeon, perform tissue penetration for the purpose of evaluating neuromuscular performance as a part of the practice of physical therapy, as defined in Section 2620, provided the physical therapist is certified by the board to perform the tissue penetration and evaluation and provided the physical therapist does not develop or make diagnostic or prognostic interpretations of the data obtained. Any physical therapist who develops or makes a diagnostic or prognostic interpretation of this data is in violation of the Medical Practice Act (Chapter 5 (commencing with Section 2000) of Division 2), and may be subject to all of the sanctions and penalties set forth in that act.

The board, after meeting and conferring with the Division of Licensing of the Medical Board of California, shall do all of the following:

(a) Adopt standards and procedures for tissue penetration for the purpose of evaluating neuromuscular performance by certified physical therapists.

(b) Establish standards for physical therapists to perform tissue penetration for the purpose of evaluating neuromuscular performance.

(c) Certify physical therapists meeting standards established by the board pursuant to this section.

(Added by Stats. 2000, Ch. 427, Sec. 1. Effective January 1, 2001.)



2620.7

(a) Patient records shall be documented as required in regulations promulgated by the board.

(b) Patient records shall be maintained for a period of no less than seven years following the discharge of the patient, except that the records of unemancipated minors shall be maintained at least one year after the minor has reached 18 years of age, and not in any case less than seven years.

(Amended by Stats. 2013, Ch. 389, Sec. 21. Effective January 1, 2014.)



2621

Nothing in this chapter shall be construed as authorizing a physical therapist to practice medicine, surgery, or any other form of healing except as authorized by Section 2620.

(Repealed and added by Stats. 1968, Ch. 1284.)



2622

(a) A physical therapist shall be responsible for managing all aspects of the care of each patient as set forth in regulations promulgated by the board.

(b) A physical therapist shall not supervise more than two physical therapist assistants at one time to assist the physical therapist in his or her practice of physical therapy.

(c) A physical therapist may utilize the services of one aide engaged in patient-related tasks to aid the physical therapist in his or her practice of physical therapy.

(Repealed and added by Stats. 2013, Ch. 389, Sec. 23. Effective January 1, 2014.)



2623

The board may, by regulation, prescribe, amend, or repeal any rules contained within a code of professional conduct appropriate to the establishment and maintenance of integrity and dignity in the profession of physical therapy. Every licensee of the board shall be governed and controlled by the rules and standards adopted by the board.

(Added by Stats. 2013, Ch. 389, Sec. 24. Effective January 1, 2014.)



2630

It is unlawful for any person or persons to practice, or offer to practice, physical therapy in this state for compensation received or expected, or to hold himself or herself out as a physical therapist, unless at the time of so doing the person holds a valid, unexpired, and unrevoked physical therapist license issued under this chapter, except as authorized by subdivisions (c), (d), (e), and (g) of Section 2630.5.

(Amended by Stats. 2013, Ch. 389, Sec. 26. Effective January 1, 2014.)



2630.3

(a) A licensed physical therapist assistant holding a valid, unexpired, and unrevoked physical therapist assistant license may assist in the provision of physical therapy services only under the supervision of a physical therapist licensed by the board. A licensed physical therapist shall at all times be responsible for the extent, kind, quality, and documentation of all physical therapy services provided by the physical therapist assistant.

(b) It is unlawful for any person or persons to hold himself or herself out as a physical therapist assistant, unless at the time of so doing the person holds a valid, unexpired, and unrevoked physical therapist assistant license issued under this chapter, except as authorized in subdivisions (f) and (g) of Section 2630.5.

(c) Physical therapist assistants shall not be independently supervised by a physical therapist license applicant, as defined in Section 2639, or a physical therapist student, as defined in Section 2633.7.

(d) A physical therapist assistant shall not perform any evaluation of a patient or prepare a discharge summary. The supervising physical therapist shall determine which elements of the treatment plan, if any, shall be assigned to the physical therapist assistant. Assignment of patient care shall be commensurate with the competence of the physical therapist assistant.

(Added by Stats. 2013, Ch. 389, Sec. 27. Effective January 1, 2014.)



2630.4

(a) A “physical therapy aide” is an unlicensed person, at least 18 years of age, who aids a licensed physical therapist consistent with subdivision (b).

(b) The aide shall at all times be under the supervision of the physical therapist. An aide shall not independently perform physical therapy or any physical therapy procedure. The board shall adopt regulations that set forth the standards and requirements for the supervision of an aide by a physical therapist.

(c) Physical therapy aides shall not be independently supervised by a physical therapist license applicant, as defined in Section 2639, or a physical therapist student, as defined in Section 2633.7.

(d) This section does not prohibit the administration by a physical therapy aide of massage, external baths, or normal exercise not a part of a physical therapy treatment.

(Added by Stats. 2013, Ch. 389, Sec. 28. Effective January 1, 2014.)



2630.5

The following persons are exempt from the licensure requirements of this chapter when engaged in the following activities:

(a) A regularly matriculated physical therapist student undertaking a course of professional instruction in an approved entry-level physical therapy education program or enrolled in a program of supervised clinical education under the direction of an approved physical therapy education program as described in Section 2651. These physical therapist students may perform physical therapy as a part of their course of study.

(b) A regularly matriculated physical therapist assistant student undertaking a course of instruction in an approved physical therapy education program or enrolled in a program of supervised clinical education under the direction of an approved physical therapy education program as described in Section 2651. These physical therapist assistant students may perform physical therapy techniques as a part of their course of study.

(c) A physical therapist who holds a valid and unrestricted license in another jurisdiction of the United States or who is credentialed to practice physical therapy in another country if that person is researching, demonstrating, or providing physical therapy in connection with teaching or participating in an educational seminar of no more than 60 days in a calendar year.

(d) A physical therapist located outside this state, when in actual consultation, whether within this state or across state lines, with a licensed physical therapist of this state, or when he or she is an invited guest of the American Physical Therapy Association or one of its components, or an invited guest of an approved physical therapy school or college for the sole purpose of engaging in professional education through lectures, clinics, or demonstrations, if, at the time of the consultation, lecture, or demonstration, he or she holds a valid and unrestricted physical therapist license in the state or country in which he or she resides. The physical therapist shall not open an office, appoint a place to meet patients, receive calls from patients within the limits of this state, give orders, or have ultimate authority over the care of a physical therapy patient who is located within this state.

(e) A physical therapist who holds a valid and unrestricted license in another jurisdiction of the United States or credentialed to practice physical therapy in another country if that person, by contract or employment, is providing physical therapy to individuals affiliated with or employed by established athletic teams, athletic organizations, or performing arts companies temporarily practicing, competing, or performing in the state for no more than 60 days in a calendar year.

(f) A physical therapist assistant who holds a valid and unrestricted license in another jurisdiction of the United States and is assisting a physical therapist engaged in activities described in subdivision (c), (d), or (e).

(g) A physical therapist or physical therapist assistant who has a valid and unrestricted license in a jurisdiction of the United States who is forced to leave his or her residence in a state other than California due to a governmentally declared emergency. This exemption applies for no more than 60 days following the declaration of the emergency. In order to be eligible for this exemption, the physical therapist or physical therapist assistant shall notify the board of his or her intent to practice in this state and provide a valid mailing address, telephone number, and email address.

(Added by Stats. 2013, Ch. 389, Sec. 29. Effective January 1, 2014.)



2633

(a) A person holding a license as a physical therapist issued by the board may use the title “physical therapist” or the letters “P.T.” or any other words, letters, or figures that indicate that the person using same is a licensed physical therapist. No other person shall be so designated or shall use the term licensed or registered physical therapist, licensed or registered physiotherapist, licensed or registered physical therapy technician, or the letters “L.P.T.,” “R.P.T.,” or “P.T.”.

(b) A licensed physical therapist who has received a doctoral degree in physical therapy (DPT) or, after adoption of the regulations described in subdivision (d), a doctoral degree in a related health science may do the following:

(1) In a written communication, use the initials DPT, PhD, or EdD, as applicable, following the licensee’s name.

(2) In a written communication, use the title “Doctor” or the abbreviation “Dr.” preceding the licensee’s name, if the licensee’s name is immediately followed by an unabbreviated specification of the applicable doctoral degree held by the licensee.

(3) In a spoken communication while engaged in the practice of physical therapy, use the title “doctor” preceding the person’s name, if the speaker specifies that he or she is a physical therapist.

(c) A doctoral degree described in subdivision (b) shall be granted by an institution accredited by the Western Association of Schools and Colleges or by an accrediting agency recognized by the National Commission on Accrediting or the United States Department of Education that the board determines is equivalent to the Western Association of Schools and Colleges.

(d) The board shall define, by regulation, the doctoral degrees that are in a related health science for purposes of subdivision (b).

(Amended by Stats. 2006, Ch. 222, Sec. 1. Effective January 1, 2007.)



2633.5

(a) Only a person licensed as a physical therapist assistant by the board may use the title “physical therapist assistant” or “physical therapy assistant” or the letters “PTA” or any other words, letters, or figures that indicate that the person is a physical therapist assistant licensed pursuant to this chapter.

(b) The license of a physical therapist assistant shall not authorize the use of the prefix “LPT,” “RPT,” “PT,” or “Dr.,” or the title “physical therapist,” “therapist,” “doctor,” or any affix indicating or implying that the physical therapist assistant is a physical therapist or doctor.

(Added by Stats. 2013, Ch. 389, Sec. 31. Effective January 1, 2014.)



2633.7

During a period of clinical practice described in Section 2650 or in any similar period of observation of related educational experience involving recipients of physical therapy, a person so engaged shall be identified only as a “physical therapist student” or a “physical therapist assistant student,” as authorized by the board in its regulations.

(Added by Stats. 2013, Ch. 389, Sec. 32. Effective January 1, 2014.)



2634

The board may investigate each and every applicant for a license, before a license is issued, in order to determine whether or not the applicant has in fact the qualifications required by this chapter.

(Amended by Stats. 1996, Ch. 829, Sec. 24. Effective January 1, 1997.)






ARTICLE 3 - Qualifications and Requirements for Licensure

2635

Every applicant for a license under this chapter shall, at the time of application, be a person over 18 years of age, not addicted to alcohol or any controlled substance, have successfully completed the education and training required by Section 2650, and not have committed acts or crimes constituting grounds for denial of licensure under Section 480.

(Amended by Stats. 1994, Ch. 956, Sec. 6. Effective January 1, 1995.)



2636

(a) Except as otherwise provided in this chapter, no person shall receive a license under this chapter without first successfully passing the following examinations, where success is determined based on the examination passing standard set by the board:

(1) An examination under the direction of the board to demonstrate the applicant’s knowledge of the laws and regulations related to the practice of physical therapy in California. The examination shall reasonably test the applicant’s knowledge of these laws and regulations.

(2) The physical therapy examination for the applicant’s licensure category. The examination for licensure as a physical therapist shall test entry-level competence to practice physical therapy. The examination for licensure as a physical therapist assistant shall test entry-level competence to practice as a physical therapist assistant in the technical application of physical therapy services.

(b) An applicant may take the examinations for licensure as a physical therapist or for licensure as a physical therapist assistant after the applicant has met the educational requirements for that particular category of licensure.

(c) The examinations required by the board for a license under this chapter may be conducted by the board or by a public or private organization specified by the board. The examinations may be conducted under a uniform examination system and, for that purpose, the board may make arrangements with organizations furnishing examination materials as may, in its discretion, be desirable.

(Amended by Stats. 2013, Ch. 389, Sec. 34. Effective January 1, 2014.)



2636.5

(a) An applicant may be issued a license without a written examination if he or she meets all of the following:

(1) He or she is at the time of application licensed as a physical therapist or physical therapist assistant in a state, district, or territory of the United States having, in the opinion of the board, requirements for licensing equal to or higher than those in California, and he or she has passed, to the satisfaction of the board, an examination for licensing that is, in the opinion of the board, comparable to the examination used in this state.

(2) He or she is a graduate of a physical therapist or physical therapist assistant education program approved by the board, or has met the requirements of Section 2653.

(3) He or she files an application with the board and meets the requirements prescribed by Sections 2635 and 2650.

(b) An applicant for licensure under subdivision (a), whose application is based on a certificate issued by a physical therapy licensing authority of another state may be required to file a statement of past work activity.

(c) An applicant who has filed a physical therapy application under this section with the board for the first time may, between the date of receipt of notice that his or her application is on file and the date of receipt of his or her license, perform as a physical therapist or physical therapist assistant, as appropriate, under the supervision of a physical therapist licensed in this state.

During this period the applicant shall identify himself or herself only as a “physical therapist license applicant” or “physical therapist assistant license applicant,” as appropriate.

If the applicant under this section does not qualify and receive a license as provided in this section and does not qualify under Section 2639, all privileges under this section shall terminate upon notice by the board. An applicant may only qualify once to perform as a physical therapist license applicant or physical therapist assistant license applicant.

(Amended by Stats. 2013, Ch. 389, Sec. 35. Effective January 1, 2014.)



2638

Any applicant for licensure as a physical therapist or physical therapist assistant who fails to pass the examination required by the board may retake the licensing examination and shall pay the reexamination fee.

(Amended by Stats. 2013, Ch. 389, Sec. 36. Effective January 1, 2014.)



2639

(a) (1) Every graduate of an approved physical therapy education program who has filed a complete application, as defined in regulation, for licensure with the board and has been awarded either physical therapist license applicant status or physical therapist assistant license applicant status shall practice under the supervision of a licensed physical therapist pursuant to this chapter for no more than 120 days pending the results of the first licensing examination administered. If the applicant passes the examination, the physical therapist license applicant status or physical therapist assistant license applicant status shall remain in effect until a regular renewable license is issued, or licensure is denied, by the board. A supervising physical therapist shall document receipt of the letter authorizing the physical therapist license applicant status or physical therapist assistant license applicant status and record the expiration date of that status in the employee record. A supervising physical therapist shall require the applicant to provide documentation of the license issued at the conclusion of the physical therapist license applicant status or physical therapist assistant license applicant status. During this period the applicant shall identify himself or herself only as “physical therapist license applicant” or “physical therapist assistant license applicant,” as appropriate.

(2) A person shall not be considered a graduate unless he or she has successfully completed all the clinical training and internship required for graduation from the education program.

(b) A physical therapist license applicant who has been awarded license applicant status may perform as a physical therapist if he or she is under the supervision of a physical therapist licensed by the board. A physical therapist assistant license applicant who has been awarded license applicant status may perform as a physical therapist assistant if he or she is under the supervision of a physical therapist licensed by the board. The applicant shall comply with any requirements applicable to the license for which he or she applied. An applicant may not perform in those capacities if he or she fails the first examination attempt.

(Repealed and added by Stats. 2013, Ch. 389, Sec. 38. Effective January 1, 2014.)



2639.1

A person having, in the opinion of the board, training or experience, or a combination of training and experience, equivalent to that obtained in an approved physical therapist assistant education program and who meets the requirements of Section 2635 may apply for licensure as a physical therapist assistant.

(Added by Stats. 2013, Ch. 389, Sec. 39. Effective January 1, 2014.)






ARTICLE 4 - Renewal of Licenses

2644

(a) Every license issued under this chapter shall expire at 12 a.m. on the last day of the birth month of the licensee during the second year of a two-year term, if not renewed.

(b) To renew an unexpired license, the licensee shall, on or before the date on which it would otherwise expire, apply for renewal on a form prescribed by the board, pay the prescribed renewal fee, and submit proof of the completion of continuing competency required by the board pursuant to Section 2649. The licensee shall disclose on his or her license renewal application any misdemeanor or other criminal offense for which he or she has been found guilty or to which he or she has pleaded guilty or no contest.

(Added by Stats. 2013, Ch. 389, Sec. 41. Effective January 1, 2014.)



2645

At least 60 days before the expiration of any license, the board shall mail to each licensee under this chapter, at the latest address furnished by the licensee to the board, a notice stating the amount of the renewal fee and the date on which it is due, and that failure to pay it on or before the due date shall result in expiration of the license.

(Added by Stats. 2013, Ch. 389, Sec. 41. Effective January 1, 2014.)



2646

A license that has expired may be renewed at any time within five years after its expiration by applying for renewal as set forth in Section 2644. Renewal under this section shall be effective on the date on which the renewal application is filed, on the date on which the renewal fee or accrued renewal fees are paid, or on the date on which the delinquency fee and penalty fee, if any, are paid, whichever last occurs. A renewed license shall continue in effect through the expiration date set forth in Section 2644 that next occurs after the effective date of the renewal, at which time it shall expire and become invalid if it is not so renewed.

(Added by Stats. 2013, Ch. 389, Sec. 41. Effective January 1, 2014.)



2647

A person who fails to renew his or her license within five years after its expiration may not renew it, and it shall not be reissued, reinstated, or restored thereafter. However, the person may apply for a new license if he or she satisfies the requirements set forth in Article 3 (commencing with Section 2635).

(Added by Stats. 2013, Ch. 389, Sec. 41. Effective January 1, 2014.)



2648

(a) A licensee is exempt from the payment of the renewal fee while engaged in full-time training or active service in the United States Army, Navy, Air Force, Marines, or Coast Guard, or in the United States Public Health Service.

(b) A person exempted from the payment of the renewal fee by this section shall not engage in any practice of, or assistance in the provision of, physical therapy not related to his or her military service and shall become liable for payment of the fee for the current renewal period upon his or her discharge from full-time active service and shall have a period of 60 days after becoming liable within which to pay the renewal fee before the delinquency fee is required. Any person who is discharged from active service within 60 days of the end of the renewal period is exempt from the payment of the renewal fee for that period.

(c) The time spent in full-time active service or training shall not be included in the computation of the five-year period for renewal and reinstatement of licensure provided in Section 2646.

(d) A person exempt from renewal fees under this section shall not be exempt from meeting the requirements of Section 2649.

(Added by Stats. 2013, Ch. 389, Sec. 41. Effective January 1, 2014.)



2648.3

A licensee who demonstrates to the satisfaction of the board that he or she is unable to practice, or assist in the provision of, physical therapy due to a disability may request a waiver of the license renewal fee. The granting of a waiver shall be at the discretion of the board and may be terminated at any time. Waivers shall be based on the inability of a licensee to practice, or assist in the provision of, physical therapy. A licensee whose renewal fee has been waived pursuant to this section shall not engage in the practice of, or assist in the provision of, physical therapy unless and until the licensee pays the current renewal fee and does either of the following:

(a) Establishes to the satisfaction of the board, on a form prescribed by the board and signed under penalty of perjury, that the licensee’s disability either no longer exists or does not affect his or her ability to practice, or assist in the provision of, physical therapy safely.

(b) Signs an agreement, on a form prescribed by the board and signed under penalty of perjury, to limit his or her practice of, or assistance in the provision of, physical therapy in the manner prescribed by his or her reviewing physician.

(c) A person exempt from renewal fees under this section shall not be exempt from meeting the requirements of Section 2649.

(Added by Stats. 2013, Ch. 389, Sec. 41. Effective January 1, 2014.)



2648.5

(a) The renewal fee shall be waived for licensees residing in California who certify to the board that license renewal is for the sole purpose of providing voluntary, unpaid physical therapy services.

(b) A person exempt from renewal fees under this section shall not be exempt from meeting the requirements of Section 2649.

(Added by Stats. 2013, Ch. 389, Sec. 41. Effective January 1, 2014.)



2648.7

A licensee is exempt from the payment of the renewal fee and from meeting the requirements set forth in Section 2649 if he or she has applied to the board for retired license status. A holder of a license in retired status pursuant to this section shall not engage in the practice of, or assist in the provision of, physical therapy unless the licensee applies for renewal and meets all of the requirements as set forth in Section 2644.

(Added by Stats. 2013, Ch. 389, Sec. 41. Effective January 1, 2014.)



2649

(a) A person renewing his or her license shall submit proof satisfactory to the board that, during the preceding two years, he or she has completed the required number of continuing education hours established by regulation by the board, or such other proof of continuing competency as the board may establish by regulation. Required continuing education shall not exceed 30 hours every two years.

(b) The board shall adopt and administer regulations including, but not limited to, continuing education intended to ensure the continuing competency of persons licensed pursuant to this chapter. The board may establish different requirements for physical therapists and physical therapist assistants. The board may not require the completion of an additional postsecondary degree or successful completion of an examination as a condition of renewal, but may recognize these as demonstrative of continuing competency. This program shall include provisions requiring random audits of licensees in order to ensure compliance.

(c) The administration of this section may be funded through professional license fees, continuing education provider fees, and recognized approval agency fees. The fees shall not exceed the amounts necessary to cover the actual costs of administering this section.

(Added by renumbering Section 2676 by Stats. 2013, Ch. 389, Sec. 73. Effective January 1, 2014.)






ARTICLE 5 - Educational Standards

2650

(a) The physical therapist education requirements are as follows:

(1) Except as otherwise provided in this chapter, each applicant for a license as a physical therapist shall be a graduate of a professional degree program of an accredited postsecondary institution or institutions approved by the board and shall have completed a professional education program including academic course work and clinical internship in physical therapy.

(2) Unless otherwise specified by the board by regulation, the educational requirements shall include instruction in the subjects prescribed by the Commission on Accreditation in Physical Therapy Education (CAPTE) of the American Physical Therapy Association or Physiotherapy Education Accreditation Canada and shall include a combination of didactic and clinical experiences. The clinical experience shall include at least 18 weeks of full-time experience with a variety of patients.

(b) The physical therapist assistant educational requirements are as follows:

(1) Except as otherwise provided in this chapter, each applicant for a license as a physical therapist assistant shall be a graduate of a physical therapist assistant program of an accredited postsecondary institution or institutions approved by the board, and shall have completed both the academic and clinical experience required by the physical therapist assistant program, and have been awarded an associate degree.

(2) Unless otherwise specified by the board by regulation, the educational requirements shall include instruction in the subjects prescribed by the CAPTE of the American Physical Therapy Association or Physiotherapy Education Accreditation Canada or such other body as may be approved by the board by regulation and shall include a combination of didactic and clinical experiences. The clinical experience shall include at least 18 weeks of full-time experience with a variety of patients.

(Repealed and added by Stats. 2013, Ch. 389, Sec. 44. Effective January 1, 2014.)



2651

The board shall approve only those physical therapist and physical therapist assistant education programs that prove to the satisfaction of the board that they comply with the minimum physical therapist or physical therapist assistant educational requirements set forth in this chapter and adopted by the board pursuant to this chapter. Physical therapist and physical therapist assistant education programs that are accredited by the Commission on Accreditation in Physical Therapy Education of the American Physical Therapy Association, Physiotherapy Education Accreditation Canada, or such other body as may be approved by the board by regulation shall be deemed approved by the board unless the board determines otherwise. This chapter shall not prohibit the board from disapproving any foreign physical therapist or physical therapist assistant educational program or from denying an applicant if, in the opinion of the board, the instruction received by the applicant or the courses offered by the program were not equivalent to that which is required by this chapter.

(Amended by Stats. 2013, Ch. 389, Sec. 47. Effective January 1, 2014.)



2653

An applicant for a license as a physical therapist who has graduated from a physical therapist education program that is not approved by the board and is not located in the United States shall do all of the following:

(a) Furnish documentary evidence satisfactory to the board, that he or she has completed a professional degree in a physical therapist educational program substantially equivalent at the time of his or her graduation to that issued by a board approved physical therapist education program. The professional degree must entitle the applicant to practice as a physical therapist in the country where the diploma was issued. The applicant shall meet the educational requirements set forth in paragraph (2) of subdivision (a) of Section 2650. The board may require an applicant to submit documentation of his or her education to a credentials evaluation service for review and a report to the board.

(b) Demonstrate proficiency in English by achieving a score specified by the board on the Test of English as a Foreign Language administered by the Educational Testing Services or such other examination as may be specified by the board by regulation.

(c) Complete nine months of clinical service in a location approved by the board under the supervision of a physical therapist licensed by a United States jurisdiction, in a manner satisfactory to the board. The applicant shall have passed the written examination required in Section 2636 prior to commencing the period of clinical service. The board shall require the supervising physical therapist to evaluate the applicant and report his or her findings to the board. The board may in its discretion waive all or part of the required clinical service pursuant to guidelines set forth in its regulations. During the period of clinical service, the applicant shall be identified as a physical therapist license applicant. If an applicant fails to complete the required period of clinical service, the board may, for good cause shown, allow the applicant to complete another period of clinical service.

(Repealed and added by Stats. 2013, Ch. 389, Sec. 50. Effective January 1, 2014.)



2654

If an applicant who has graduated from a physical therapist education program that is not approved by the board and is not located in the United States does not qualify to take the physical therapist examination, his or her education may be evaluated by the board and the applicant may be eligible to take the physical therapist assistant examination.

(Added by Stats. 2013, Ch. 389, Sec. 51. Effective January 1, 2014.)






ARTICLE 6 - Enforcement

2660

Unprofessional conduct constitutes grounds for citation, discipline, denial of a license, or issuance of a probationary license. The board may, after the conduct of appropriate proceedings under the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code), issue a citation, impose discipline, deny a license, suspend for not more than 12 months, or revoke, or impose probationary conditions upon any license issued under this chapter for unprofessional conduct that includes, in addition to other provisions of this chapter, but is not limited to, the following:

(a) Violating or attempting to violate, directly or indirectly, assisting in or abetting the violation of, or conspiring to violate any provision of this chapter, any regulations duly adopted under this chapter, or the Medical Practice Act (Chapter 5 (commencing with Section 2000)).

(b) Advertising in violation of Section 17500.

(c) Obtaining or attempting to obtain a license by fraud or misrepresentation.

(d) Practicing or offering to practice beyond the scope of practice of physical therapy.

(e) Conviction of a crime that substantially relates to the qualifications, functions, or duties of a physical therapist or physical therapist assistant. The record of conviction or a certified copy thereof shall be conclusive evidence of that conviction.

(f) Unlawful possession or use of, or conviction of a criminal offense involving, a controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug as defined in Article 2 (commencing with Section 4015) of Chapter 9, as follows:

(1) Obtaining or possessing in violation of law, or except as directed by a licensed physician and surgeon, dentist, or podiatrist, administering to himself or herself, or furnishing or administering to another, any controlled substance or any dangerous drug.

(2) Using any controlled substance or any dangerous drug.

(3) Conviction of a criminal offense involving the consumption or self-administration of, or the possession of, or falsification of a record pertaining to, any controlled substance or any dangerous drug, in which event the record of the conviction is conclusive evidence thereof.

(g) Failure to maintain adequate and accurate records relating to the provision of services to his or her patients.

(h) Gross negligence or repeated acts of negligence in practice or in the delivery of physical therapy care.

(i) Aiding or abetting any person to engage in the unlawful practice of physical therapy.

(j) The commission of any fraudulent, dishonest, or corrupt act that is substantially related to the qualifications, functions, or duties of a physical therapist or physical therapist assistant.

(k) Except for good cause, the knowing failure to protect patients by failing to follow infection control guidelines of the board, thereby risking transmission of bloodborne infectious diseases from licensee to patient, from patient to patient, and from patient to licensee. In administering this subdivision, the board shall consider referencing the standards, regulations, and guidelines of the State Department of Public Health developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, regulations, and guidelines pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300) of Division 5 of the Labor Code) for preventing the transmission of HIV, hepatitis B, and other bloodborne pathogens in health care settings. As necessary, the board shall consult with the Medical Board of California, the California Board of Podiatric Medicine, the Dental Board of California, the Board of Registered Nursing, and the Board of Vocational Nursing and Psychiatric Technicians of the State of California, to encourage appropriate consistency in the implementation of this subdivision.

(l) The commission of verbal abuse or sexual harassment.

(m) Engaging in sexual misconduct or violating Section 726.

(n) Permitting a physical therapist assistant or physical therapy aide under one’s supervision or control to perform, or permitting the physical therapist assistant or physical therapy aide to hold himself or herself out as competent to perform, professional services beyond the level of education, training, and experience of the physical therapist assistant or aide.

(o) The revocation, suspension, or other discipline, restriction, or limitation imposed by another state upon a license or certificate to practice physical therapy issued by that state, or the revocation, suspension, or restriction of the authority to practice physical therapy by any agency of the federal government.

(p) Viewing a completely or partially disrobed patient in the course of treatment if the viewing is not necessary to patient evaluation or treatment under current standards.

(q) Engaging in any act in violation of Section 650, 651, or 654.2.

(r) Charging a fee for services not performed.

(s) Misrepresenting documentation of patient care or deliberate falsifying of patient records.

(t) Except as otherwise allowed by law, the employment of runners, cappers, steerers, or other persons to procure patients.

(u) The willful, unauthorized violation of professional confidence.

(v) Failing to maintain confidentiality, except as otherwise required or permitted by law, of all information that has been received from a patient in confidence during the course of treatment and all information about the patient that is obtained from tests or other means.

(w) Habitual intemperance.

(x) Failure to comply with the provisions of Section 2620.1.

(Amended by Stats. 2014, Ch. 71, Sec. 5. Effective January 1, 2015.)



2660.1

A patient, client, or customer of a licentiate under this chapter is conclusively presumed to be incapable of giving free, full, and informed consent to any sexual activity which is a violation of Section 726.

(Added by Stats. 1992, Ch. 1289, Sec. 19. Effective January 1, 1993.)



2660.2

(a) The board may refuse a license to any applicant guilty of unprofessional conduct or sexual activity referred to in Section 2660.1. The board may, in its sole discretion, issue a public letter of reprimand or may issue a probationary license to any applicant for a license who is guilty of unprofessional conduct but who has met all other requirements for licensure. The board may issue the license subject to any terms or conditions not contrary to public policy, including, but not limited to, the following:

(1) Medical or psychiatric evaluation.

(2) Continuing medical or psychiatric treatment.

(3) Restriction of the type or circumstances of practice.

(4) Continuing participation in a board-approved rehabilitation program.

(5) Abstention from the use of alcohol or drugs.

(6) Random fluid testing for alcohol or drugs.

(7) Compliance with laws and regulations governing the practice of physical therapy.

(b) The applicant shall have the right to appeal the denial, or the issuance with terms and conditions, of any license in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein. The action shall be final, except that the propriety of the action is subject to review by the superior court pursuant to Section 1094.5 of the Code of Civil Procedure.

(c) In lieu of refusing a license, the board may, upon stipulation or agreement by the licensee, issue a public letter of reprimand after it has conducted an investigation or inspection as provided for in this chapter. The public letter of reprimand may include a requirement for specified training or education, and cost recovery for investigative costs. The board shall notify the licensee of its intention to issue the letter 30 days before the intended issuance date of the letter. The licensee shall indicate in writing at least 15 days prior to the letter’s intended issuance date whether he or she agrees to the issuance of the letter. The board, at its option, may extend the time within which the licensee may respond to its notification. If the licensee does not agree to the issuance of the letter, the board shall not issue the letter and may proceed to file the accusation. The board may use a public letter of reprimand only for minor violations, as defined by the board, committed by the applicant. A public letter of reprimand issued pursuant to this section shall be disclosed by the board to an inquiring member of the public and shall be posted on the board’s Internet Web site.

(Amended by Stats. 2013, Ch. 389, Sec. 55. Effective January 1, 2014.)



2660.3

In lieu of filing or prosecuting a formal accusation against a licensee, the board may, upon stipulation or agreement by the licensee, issue a public letter of reprimand after it has conducted an investigation or inspection as provided for in this chapter. The public letter of reprimand may include a requirement for specified training or education, and cost recovery for investigative costs. The board shall notify the licensee of its intention to issue the letter 30 days before the intended issuance date of the letter. The licensee shall indicate in writing at least 15 days prior to the letter’s intended issuance date whether he or she agrees to the issuance of the letter. The board, at its option, may extend the time within which the licensee may respond to its notification. If the licensee does not agree to the issuance of the letter, the board shall not issue the letter and may proceed to file the accusation. The board may use a public letter of reprimand only for minor violations, as defined by the board, committed by the licensee. A public letter of reprimand issued pursuant to this section shall be disclosed by the board to an inquiring member of the public and shall be posted on the board’s Internet Web site.

(Amended by Stats. 2013, Ch. 389, Sec. 56. Effective January 1, 2014.)



2660.4

A licensee who fails or refuses to comply with a request from the board for the medical records of a patient, that is accompanied by that patient’s written authorization for release of records to the board, within 15 days of receiving the request and authorization shall pay to the board a civil penalty of one thousand dollars ($1,000) per day for each day that the records have not been produced after the 15th day, unless the licensee is unable to provide the records within this time period for good cause.

(Added by Stats. 2013, Ch. 389, Sec. 57. Effective January 1, 2014.)



2660.5

The board shall deny a physical therapist license or physical therapist assistant license to an applicant who is required to register pursuant to Section 290 of the Penal Code. This section does not apply to an applicant who is required to register as a sex offender pursuant to Section 290 of the Penal Code solely because of a misdemeanor conviction under Section 314 of the Penal Code.

(Amended by Stats. 2013, Ch. 389, Sec. 58. Effective January 1, 2014.)



2660.7

In addition to the penalties prescribed by Section 123, if the board determines that an applicant for licensure or a licensee has engaged, or has attempted to engage, in conduct that subverts or undermines the integrity of the examination process as described in Section 123, the board may disqualify the applicant from taking the examination or may deny his or her application for licensure or may revoke the license of the licensee.

(Added by Stats. 2008, Ch. 301, Sec. 9. Effective January 1, 2009.)



2660.8

A licensee whose matter has been heard by an administrative law judge of the Medical Quality Hearing Panel as designated in Section 11371 of the Government Code, or whose default has been entered or who has entered into a stipulation for disciplinary action with the board, may, in accordance with the provisions of this chapter:

(a) Have his or her license revoked upon order of the board.

(b) Have his or her right to practice suspended for a period not to exceed one year upon order of the board.

(c) Be placed on probation and required to pay the costs of probation monitoring upon order of the board.

(d) Be publicly reprimanded by the board.

(e) Be required to surrender his or her license based on an order of the board.

(f) Have any other action taken in relation to discipline as part of an order of probation, as the board or an administrative law judge may deem proper.

(Added by Stats. 2013, Ch. 389, Sec. 59. Effective January 1, 2014.)



2661

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article. The board may order discipline of the licensee in accordance with Section 2660 or the board may take action as authorized in Section 2660.2 on an application when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing that person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 2013, Ch. 389, Sec. 60. Effective January 1, 2014.)



2661.5

(a) In any order issued in resolution of a disciplinary proceeding before the board, the board may request the administrative law judge to direct any licensee found guilty of unprofessional conduct to pay to the board a sum not to exceed the actual and reasonable costs of the investigation and prosecution of the case.

(b) The costs to be assessed shall be fixed by the administrative law judge and shall not in any event be increased by the board. When the board does not adopt a proposed decision and remands the case to an administrative law judge, the administrative law judge shall not increase the amount of the assessed costs specified in the proposed decision.

(c) When the payment directed in an order for payment of costs is not made by the licensee, the board may enforce the order of payment by bringing an action in any appropriate court. This right of enforcement shall be in addition to any other rights the board may have as to any licensee directed to pay costs.

(d) In any judicial action for the recovery of costs, proof of the board’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(e) (1) Except as provided in paragraph (2), the board shall not renew or reinstate the license or approval of any person who has failed to pay all of the costs ordered under this section.

(2) Notwithstanding paragraph (1), the board may, in its discretion, conditionally renew or reinstate for a maximum of one year the license or approval of any person who demonstrates financial hardship and who enters into a formal agreement with the board to reimburse the board within that one year period for those unpaid costs.

(f) All costs recovered under this section shall be deposited in the Physical Therapy Fund as a reimbursement in either the fiscal year in which the costs are actually recovered or the previous fiscal year, as the board may direct.

(Amended by Stats. 1996, Ch. 829, Sec. 51. Effective January 1, 1997.)



2661.6

(a) The board shall establish a probation monitoring program to monitor probationary licenses.

(b) The program may employ nonpeace officer staff to perform its probation monitoring.

(c) The program shall be funded with moneys in the Physical Therapy Fund.

(Added by Stats. 2002, Ch. 1150, Sec. 13. Effective January 1, 2003.)



2661.7

(a) A person whose license has been revoked or suspended, or who has been placed on probation, may petition the board for reinstatement or modification of penalty, including modification or termination of probation, after a period of not less than the following minimum periods has elapsed from the effective date of the decision ordering that disciplinary action:

(1) At least three years for reinstatement of a license or approval revoked for unprofessional conduct, except that the board may, for good cause shown, specify in a revocation order that a petition for reinstatement may be filed after two years.

(2) At least two years for early termination or one year for modification of a condition of probation of three years or more.

(3) At least one year for reinstatement of a license revoked for mental or physical illness, or for modification of a condition, or termination of probation of less than three years.

(b) The petition shall state any facts as may be required by the board. The petition shall be accompanied by at least two verified recommendations from physical therapists licensed by the board who have personal knowledge of the activities of the petitioner since the disciplinary penalty was imposed.

(c) The petition may be heard by the board. The board may assign the petition to an administrative law judge designated in Section 11371 of the Government Code. After a hearing on the petition, the administrative law judge shall provide a proposed decision to the board that shall be acted upon in accordance with the Administrative Procedure Act.

(d) The board or the administrative law judge hearing the petition may consider all activities of the petitioner since the disciplinary action was taken, the offense for which the petitioner was disciplined, the petitioner’s activities during the time the license was in good standing, and the petitioner’s rehabilitative efforts, general reputation for truth, and professional ability. The hearing may be continued, as the board or the administrative law judge designated in Section 11371 of the Government Code finds necessary.

(e) The administrative law judge designated in Section 11371 of the Government Code when hearing a petition for reinstating a license, or modifying a penalty, may recommend the imposition of any terms and conditions deemed necessary.

(f) No petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole. No petition shall be considered while there is an accusation or petition to revoke probation pending against the petitioner. The board may deny, without a hearing or argument, any petition filed pursuant to this section within a period of two years from the effective date of the prior decision following a hearing under this section.

(g) Nothing in this section shall be deemed to alter Sections 822 and 823.

(Amended by Stats. 2013, Ch. 389, Sec. 61. Effective January 1, 2014.)






ARTICLE 7 - Substance Abuse Rehabilitation Program

2662

It is the intent of the Legislature that the board shall seek ways and means to identify and rehabilitate physical therapists and physical therapist assistants whose competency is impaired due to abuse of dangerous drugs or alcohol so that they may be treated and returned to the practice of physical therapy in a manner which will not endanger the public health and safety.

(Amended by Stats. 1996, Ch. 829, Sec. 52. Effective January 1, 1997.)



2663

The board shall establish and administer a substance abuse rehabilitation program, hereafter referred to as the rehabilitation program, for the rehabilitation of physical therapists and physical therapist assistants whose competency is impaired due to the abuse of drugs or alcohol. The board may contract with any other state agency or a private organization to perform its duties under this article. The board may establish one or more rehabilitation evaluation committees to assist it in carrying out its duties under this article. Any rehabilitation evaluation committee established by the board shall operate under the direction of the rehabilitation program manager, as designated by the executive officer of the board. The program manager has the primary responsibility to review and evaluate recommendations of the committee.

(Amended by Stats. 2013, Ch. 389, Sec. 63. Effective January 1, 2014.)



2664

(a) Any rehabilitation evaluation committee established by the board shall have at least three members. In making appointments to a rehabilitation evaluation committee, the board shall consider the appointment of persons who are either recovering from substance abuse and have been free from substance abuse for at least three years immediately prior to their appointment or who are knowledgeable in the treatment and recovery of substance abuse. The board also shall consider the appointment of a physician and surgeon who is board certified in psychiatry.

(b) Appointments to a rehabilitation evaluation committee shall be by the affirmative vote of a majority of members appointed to the board. Each appointment shall be at the pleasure of the board for a term not to exceed four years. In its discretion, the board may stagger the terms of the initial members so appointed.

(c) A majority of the members of a rehabilitation evaluation committee shall constitute a quorum for the transaction of business. Any action requires an affirmative vote of a majority of those members present at a meeting constituting at least a quorum. Each rehabilitation evaluation committee shall elect from its membership a chairperson and a vice chairperson. Notwithstanding the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code), relating to public meetings, a rehabilitation evaluation committee may convene in closed session to consider matters relating to any physical therapist or physical therapist assistant applying for or participating in a rehabilitation program, and a meeting which will be convened entirely in closed session need not comply with Section 11125 of the Government Code. A rehabilitation evaluation committee shall only convene in closed session to the extent it is necessary to protect the privacy of an applicant or participant. Each member of a rehabilitation evaluation committee shall receive a per diem and shall be reimbursed for expenses as provided in Section 103.

(Amended by Stats. 2013, Ch. 389, Sec. 64. Effective January 1, 2014.)



2665

Each rehabilitation evaluation committee has the following duties and responsibilities:

(a) To evaluate physical therapists and physical therapist assistants who request participation in the rehabilitation program and to make recommendations. In making recommendations, the committee shall consider any recommendations from professional consultants on the admission of applicants to the rehabilitation program.

(b) To review and designate treatment facilities to which physical therapists and physical therapist assistants in the rehabilitation program may be referred.

(c) To receive and review information concerning physical therapists and physical therapist assistants participating in the program.

(d) Calling meetings as necessary to consider the requests of physical therapists and physical therapist assistants to participate in the rehabilitation program, to consider reports regarding participants in the program, and to consider any other matters referred to it by the board.

(e) To consider whether each participant in the rehabilitation program may with safety continue or resume the practice of physical therapy.

(f) To set forth in writing the terms and conditions of the rehabilitation agreement that is approved by the program manager for each physical therapist and physical therapist assistant participating in the program, including treatment, supervision, and monitoring requirements.

(g) To hold a general meeting at least twice a year, which shall be open and public, to evaluate the rehabilitation program’s progress, to prepare reports to be submitted to the board, and to suggest proposals for changes in the rehabilitation program.

(h) For the purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, any member of a rehabilitation evaluation committee shall be considered a public employee. No board or rehabilitation evaluation committee member, contractor, or agent thereof, shall be liable for any civil damage because of acts or omissions which may occur while acting in good faith in a program established pursuant to this article.

(Amended by Stats. 2013, Ch. 389, Sec. 65. Effective January 1, 2014.)



2666

(a) Criteria for acceptance into the rehabilitation program shall include all of the following:

(1) The applicant shall be licensed as a physical therapist or as a physical therapist assistant by the board and shall be a resident of California.

(2) The applicant shall be found to abuse dangerous drugs or alcoholic beverages in a manner that may affect his or her ability to practice physical therapy safely or competently.

(3) The applicant shall have voluntarily requested admission to the program or shall be accepted into the program in accordance with terms and conditions resulting from a disciplinary action.

(4) The applicant shall agree to undertake any medical or psychiatric examination ordered to evaluate the applicant for participation in the program.

(5) The applicant shall cooperate with the program by providing medical information, disclosure authorizations, and releases of liability as may be necessary for participation in the program.

(6) The applicant shall agree in writing to cooperate with all elements of the treatment program designed for him or her.

Any applicant may be denied participation in the program if the board, the program manager, or a rehabilitation evaluation committee determines that the applicant will not substantially benefit from participation in the program or that the applicant’s participation in the program creates too great a risk to the public health, safety, or welfare.

(b) A participant may be terminated from the program for any of the following reasons:

(1) The participant has successfully completed the treatment program.

(2) The participant has failed to comply with the treatment program designated for him or her.

(3) The participant fails to meet any of the criteria set forth in subdivision (a) or (c).

(4) It is determined that the participant has not substantially benefited from participation in the program or that his or her continued participation in the program creates too great a risk to the public health, safety, or welfare. Whenever an applicant is denied participation in the program or a participant is terminated from the program for any reason other than the successful completion of the program, and it is determined that the continued practice of physical therapy by that individual creates too great a risk to the public health, safety, and welfare, that fact shall be reported to the executive officer of the board and all documents and information pertaining to and supporting that conclusion shall be provided to the executive officer. The matter may be referred for investigation and disciplinary action by the board. Each physical therapist or physical therapy assistant who requests participation in a rehabilitation program shall agree to cooperate with the recovery program designed for him or her. Any failure to comply with that program may result in termination of participation in the program.

The rehabilitation evaluation committee shall inform each participant in the program of the procedures followed in the program, of the rights and responsibilities of a physical therapist or physical therapist assistant in the program, and the possible results of noncompliance with the program.

(c) In addition to the criteria and causes set forth in subdivision (a), the board may set forth in its regulations additional criteria for admission to the program or causes for termination from the program.

(Amended by Stats. 2013, Ch. 389, Sec. 66. Effective January 1, 2014.)



2667

All board and rehabilitation evaluation committee records and records of proceedings and participation of a physical therapist or physical therapist assistant in a program shall be confidential and are not subject to discovery or subpoena.

(Amended by Stats. 2013, Ch. 389, Sec. 67. Effective January 1, 2014.)



2668

(a) A fee to cover the actual cost of administering the program shall be charged for participation in the program. If the board contracts with any other entity to carry out this article, at the discretion of the board, the fee may be collected and retained by that entity.

(b) If the board contracts with any other entity to carry out this section, the executive officer of the board, or his or her designee, shall review the activities and performance of the contractor on a biennial basis. As part of this review, the board shall review files of participants in the program. However, the names of participants who entered the program voluntarily shall remain confidential, except when the review reveals misdiagnosis, case mismanagement, or noncompliance by the participant.

(c) Subdivision (a) shall apply to all new participants entering into the board’s rehabilitation program on or after January 1, 2007. Subdivision (a) shall apply on and after January 1, 2008, to participants currently enrolled as of December 31, 2007.

(Amended by Stats. 2013, Ch. 389, Sec. 68. Effective January 1, 2014.)



2669

Participation in a rehabilitation program shall not be a defense to any disciplinary action that may be taken by the board. This section does not preclude the board from commencing disciplinary action against a physical therapist or physical therapist assistant who is terminated unsuccessfully from the program. That disciplinary action may not include as evidence any confidential information.

(Amended by Stats. 2013, Ch. 389, Sec. 69. Effective January 1, 2014.)






ARTICLE 8 - Offenses Against this Chapter

2670

Any person who violates any of the provisions of this chapter shall be guilty of a misdemeanor, punishable by a fine not exceeding one thousand dollars ($1,000) or imprisonment in a county jail not exceeding six months, or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 9. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



2672

Whenever any person has engaged or is about to engage in any acts or practices that constitute or will constitute an offense against this chapter, the superior court of any county, on application of the board, or 10 or more persons holding physical therapist licenses issued under this chapter, may issue an injunction or other appropriate order restraining the conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2013, Ch. 389, Sec. 71. Effective January 1, 2014.)






ARTICLE 9 - Fiscal Administration

2680

The board shall keep a record of its proceedings under this chapter, and a register of all persons licensed under it. The register shall show the name of every living licensee, his or her last known place of residence, and the date and number of his or her license as a physical therapist. The board shall compile a list of physical therapists authorized to practice physical therapy in the state. Any interested person is entitled to obtain a copy of that list upon application to the board and payment of such amount as may be fixed by the board which amount shall not exceed the cost of the list so furnished.

(Amended by Stats. 1996, Ch. 829, Sec. 61. Effective January 1, 1997.)



2681

Within 10 days after the beginning of each calendar month the board shall report to the State Controller the amount and source of all collections made from persons licensed or seeking to be licensed under this chapter and at the same time pay all such sums into the State Treasury, where they shall be credited to the Physical Therapy Fund.

(Added by renumbering Section 2693 by Stats. 1968, Ch. 1284.)



2682

There is in the State Treasury the Physical Therapy Fund. All collections from persons licensed or seeking to be licensed shall be paid by the board into the fund after reporting to the Controller at the beginning of each month the amount and source of the collections. All money in the Physical Therapy Fund is appropriated for the exclusive purpose of executing this chapter.

(Amended by Stats. 2013, Ch. 389, Sec. 75. Effective January 1, 2014.)



2687

All fees earned by the board and all fines and forfeitures of bail to which the board is entitled shall be reported at the beginning of each month, for the month preceding, to the State Controller. At the same time, the entire amount of these collections shall be paid into the State Treasury and shall be credited to the Physical Therapy Fund.

This fund shall be for the use of the board to pay all salaries and all other expenses necessarily incurred in carrying into effect the provisions of this chapter.

(Amended by Stats. 2005, Ch. 74, Sec. 7. Effective July 19, 2005.)



2688

The amount of fees assessed in connection with licenses issued under this chapter is as follows:

(a) (1) The fee for an application for licensure as a physical therapist submitted to the board prior to March 1, 2009, shall be seventy-five dollars ($75). The fee for an application submitted under Section 2653 to the board prior to March 1, 2009, shall be one hundred twenty-five dollars ($125).

(2) The fee for an application for licensure as a physical therapist submitted to the board on or after March 1, 2009, shall be one hundred twenty-five dollars ($125). The fee for an application submitted under Section 2653 to the board on or after March 1, 2009, shall be two hundred dollars ($200).

(3) Notwithstanding paragraphs (1) and (2), the board may decrease or increase the amount of an application fee under this subdivision to an amount that does not exceed the cost of administering the application process, but in no event shall the application fee amount exceed three hundred dollars ($300).

(b) The examination and reexamination fees for the physical therapist examination, physical therapist assistant examination, and the examination to demonstrate knowledge of the California rules and regulations related to the practice of physical therapy shall be the actual cost to the board of the development and writing of, or purchase of the examination, and grading of each written examination, plus the actual cost of administering each examination. The board, at its discretion, may require the licensure applicant to pay the fee for the examinations required by Section 2636 directly to the organization conducting the examination.

(c) (1) The fee for a physical therapist license issued prior to March 1, 2009, shall be seventy-five dollars ($75).

(2) The fee for a physical therapist license issued on or after March 1, 2009, shall be one hundred dollars ($100).

(3) Notwithstanding paragraphs (1) and (2), the board may decrease or increase the amount of the fee under this subdivision to an amount that does not exceed the cost of administering the process to issue the license, but in no event shall the fee to issue the license exceed one hundred fifty dollars ($150).

(d) (1) The fee to renew a physical therapist license that expires prior to April 1, 2009, shall be one hundred fifty dollars ($150).

(2) The fee to renew a physical therapist license that expires on or after April 1, 2009, shall be two hundred dollars ($200).

(3) Notwithstanding paragraphs (1) and (2), the board may decrease or increase the amount of the renewal fee under this subdivision to an amount that does not exceed the cost of the renewal process, but in no event shall the renewal fee amount exceed three hundred dollars ($300).

(e) (1) The fee for application and for issuance of a physical therapist assistant license shall be seventy-five dollars ($75) for an application submitted to the board prior to March 1, 2009.

(2) The fee for application and for issuance of a physical therapist assistant license shall be one hundred twenty-five dollars ($125) for an application submitted to the board on or after March 1, 2009. The fee for an application submitted under Section 2653 to the board on or after March 1, 2009, shall be two hundred dollars ($200).

(3) Notwithstanding paragraphs (1) and (2), the board may decrease or increase the amount of the fee under this subdivision to an amount that does not exceed the cost of administering the application process, but in no event shall the application fee amount exceed three hundred dollars ($300).

(f) (1) The fee to renew a physical therapist assistant license that expires prior to April 1, 2009, shall be one hundred fifty dollars ($150).

(2) The fee to renew a physical therapist assistant license that expires on or after April 1, 2009, shall be two hundred dollars ($200).

(3) Notwithstanding paragraphs (1) and (2), the board may decrease or increase the amount of the renewal fee under this subdivision to an amount that does not exceed the cost of the renewal process, but in no event shall the renewal fee amount exceed three hundred dollars ($300).

(g) Notwithstanding Section 163.5, the delinquency fee shall be 50 percent of the renewal fee in effect.

(h) (1) The duplicate wall certificate fee shall be fifty dollars ($50). The duplicate renewal receipt fee amount shall be fifty dollars ($50).

(2) Notwithstanding paragraph (1), the board may decrease or increase the amount of the fee under this subdivision to an amount that does not exceed the cost of issuing duplicates, but in no event shall that fee exceed one hundred dollars ($100).

(i) (1) The endorsement or letter of good standing fee shall be sixty dollars ($60).

(2) Notwithstanding paragraph (1), the board may decrease or increase the amount of the fee under this subdivision to an amount that does not exceed the cost of issuing an endorsement or letter, but in no event shall the fee amount exceed one hundred dollars ($100).

(Amended by Stats. 2008, Ch. 301, Sec. 10. Effective January 1, 2009.)



2688.5

The board shall submit a report to the fiscal and appropriate policy committees of the legislature whenever the board increases any fee. The report shall specify the justification for the increase and the percentage of the fee increase to be used for enforcement purposes.

(Amended by Stats. 1996, Ch. 829, Sec. 67. Effective January 1, 1997.)



2689

(a) The board may establish by regulation suitable application and renewal fees of not more than two hundred dollars ($200), for persons certified to perform electromyographical testing pursuant to Section 2620.5, based upon the cost of operating the certification program. The application fee shall be paid by the applicant at the time the application is filed and the renewal fee shall be paid as provided in Section 2683.

(b) The board shall charge an examination and reexamination fee of five hundred dollars ($500) to applicants who are examined and who have been found to otherwise meet the board’s standards for certification.

(Amended by Stats. 1996, Ch. 829, Sec. 68. Effective January 1, 1997.)






ARTICLE 10 - Physical Therapy Corporations

2690

A physical therapy corporation is a corporation that is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are physical therapists are in compliance with the Moscone-Knox Professional Corporation Act, this article and all other statutes and regulations now or hereafter enacted or adopted pertaining to the corporation and the conduct of its affairs.

With respect to a physical therapy corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the Physical Therapy Board of California.

(Amended by Stats. 1996, Ch. 829, Sec. 69. Effective January 1, 1997.)



2691

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate any provision or term of this article, the Moscone-Knox Professional Corporation Act, or any regulations duly adopted under those laws.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 10.)



2692

A physical therapy corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute or regulation, now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by such statutes and regulations to the same extent as a person holding a license under this chapter.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 10.)



2693

The name of a physical therapy corporation and any name or names under which it may render professional services shall contain the words “physical therapy” or “physical therapist”, and wording or abbreviations denoting corporate existence.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 10.)



2694

Except as provided in Section 13403 of the Corporations Code, each shareholder, director and officer of a physical therapy corporation, except an assistant secretary and an assistant treasurer, shall be a licensed person as defined in Section 13401 of the Corporations Code.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 10.)



2695

The income of a physical therapy corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of such shareholder or his or her shares in the physical therapy corporation.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 10.)



2696

The board may adopt and enforce regulations to carry out the purposes and objectives of this article, including regulations requiring (a) that the bylaws of a physical therapy corporation shall include a provision whereby the capital stock of the corporation owned by a disqualified person (as defined in Section 13401 of the Corporations Code), or a deceased person, shall be sold to the corporation or to the remaining shareholders of the corporation within the time as the regulations may provide, and (b) that a physical therapy corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Amended by Stats. 1996, Ch. 829, Sec. 70. Effective January 1, 1997.)









CHAPTER 6 - Nursing

ARTICLE 1 - Administration

2700

This chapter of the Business and Professions Code constitutes the chapter on professional nursing and shall be construed as revisory and amendatory of the laws heretofore enacted. It may be cited as the Nursing Practice Act.

(Repealed and added by Stats. 1939, Ch. 807.)



2701

(a) There is in the Department of Consumer Affairs the Board of Registered Nursing consisting of nine members.

(b) For purposes of this chapter, “board,” or “the board,” refers to the Board of Registered Nursing. Any reference in state law to the Board of Nurse Examiners of the State of California or the California Board of Nursing Education and Nurse Registration shall be construed to refer to the Board of Registered Nursing.

(c) The board shall have all authority vested in the previous board under this chapter. The board may enforce all disciplinary actions undertaken by the previous board.

(d) This section shall remain in effect only until January 1, 2016, and as of that date, is repealed, unless a later enacted statute that is enacted before January 1, 2016, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Added by Stats. 2012, Ch. 4, Sec. 2. Effective February 14, 2012. Repealed as of January 1, 2016, by its own provisions.)



2702

(a) Each member of the board shall be a citizen of the United States and a resident of the State of California.

(b) Four members shall represent the public at large, and shall not be licensed under any board under this division or any board referred to in Section 1000 or 3600 and shall have no pecuniary interests in the provision of health care services.

(c) Two members shall be licensed registered nurses under the provisions of this chapter, each of whom shall be active in the practice of his or her profession engaged primarily in direct patient care with at least five continuous years of experience, and who shall not be engaged as an educator or administrator of a nursing education program under the provisions of this chapter.

(d) One member shall be a licensed registered nurse who shall be active as an advanced practice registered nurse as defined in Section 2725.5.

(e) One member shall be a licensed registered nurse under the provisions of this chapter who shall be active as an educator or administrator in an approved program to train registered nurses.

(f) One member shall be a licensed registered nurse who is an administrator of a nursing service with at least five continuous years of experience.

(Amended by Stats. 2012, Ch. 4, Sec. 3. Effective February 14, 2012.)



2703

(a) Except as provided in subdivision (c), all appointments shall be for a term of four years and vacancies shall be filled for the unexpired term. No person shall serve more than two consecutive terms.

(b) The Governor shall appoint two of the public members and the licensed members of the board qualified as provided in Section 2702. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member.

(c) The initial appointments shall be for the following terms:

(1) One public member appointed by the Governor shall serve a term of one year. The other public member appointed by the Governor shall serve a term of five years.

(2) One licensed member described in subdivision (c) of Section 2702 shall serve a term of two years. The other licensed member described in subdivision (c) of Section 2702 shall serve a term of three years. The licensed member described in subdivision (e) of Section 2702 shall serve a term of four years. Of the two remaining licensed members, one shall serve a term of two years, and the other shall serve a term of three years.

(3) Each public member appointed by the Senate Committee on Rules or the Speaker of the Assembly shall serve a term of four years.

(Amended by Stats. 2012, Ch. 4, Sec. 4. Effective February 14, 2012.)



2706

The Governor has the power to remove any member of the board from office for neglect of any duty required by law, or for incompetency, or unprofessional or dishonorable conduct.

(Added by Stats. 1939, Ch. 807.)



2707

The board shall annually elect from its members a president, vice president, and any other officers as it may deem necessary. The officers of the board shall hold their respective positions during its pleasure.

(Amended by Stats. 1994, Ch. 1275, Sec. 11. Effective January 1, 1995.)



2708

(a) The board shall appoint an executive officer who shall perform the duties delegated by the board and who shall be responsible to it for the accomplishment of those duties.

(b) The executive officer shall be a nurse currently licensed under this chapter and shall possess other qualifications as determined by the board.

(c) The executive officer shall not be a member of the board.

(d) Notwithstanding any other provision of law, the person serving on December 31, 2011, as executive officer of the board shall serve as an interim executive officer until the board appoints a permanent executive officer. The board may appoint this interim executive officer as the permanent executive officer.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2012, Ch. 4, Sec. 5. Effective February 14, 2012. Repealed as of January 1, 2016, by its own provisions.)



2708.1

Protection of the public shall be the highest priority for the Board of Registered Nursing in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 10. Effective January 1, 2003.)



2709

The board for the purpose of transacting its business shall meet at least once every three months, at times and places it designates by resolution. Meetings shall be held in northern and southern California.

(Amended by Stats. 2012, Ch. 789, Sec. 2. Effective January 1, 2013.)



2709.5

The board shall accept in payment of any fee required by this chapter cash or any customary or generally accepted medium of exchange, including check, cashier’s check, certified check or money order. For the purposes of this section, customary or generally accepted medium of exchange does not include postage stamps.

(Amended by Stats. 2002, Ch. 810, Sec. 23. Effective January 1, 2003.)



2710

Special meetings may be held at such times as the board may elect, or on the call of the president of the board, or of not less than three members thereof.

A written notice of the time, place and object of any special meeting shall be mailed by the executive officer to all members of the board who are not parties to the call, at least fifteen days before the day of the meeting.

(Amended by Stats. 1983, Ch. 742, Sec. 2.)



2710.5

The board, with permission of the Director of the Department of Consumer Affairs, may form advisory committees to advise the board on the implementation of this chapter. Members of such advisory committees shall be entitled to a per diem and expenses as provided in Section 103.

(Added by Stats. 1974, Ch. 632.)



2712

Five members of the board constitute a quorum for the transaction of business at any meeting.

(Amended by Stats. 1985, Ch. 1055, Sec. 1.)



2713

The board shall keep a record of all its proceedings, including a register of all applicants for licenses under this chapter and the action of the board upon each application.

(Amended by Stats. 1983, Ch. 742, Sec. 4.)



2714

The office of the board shall be in the city of Sacramento. Suboffices may be established in Los Angeles and San Francisco and such records as may be necessary may be transferred temporarily to them. Legal proceedings against the board may be instituted in any county in which any of the three cities above mentioned is located.

(Added by Stats. 1939, Ch. 807.)



2715

The board shall prosecute all persons guilty of violating the provisions of this chapter.

Except as provided by Section 159.5, the board, in accordance with the provisions of the Civil Service Law, may employ such personnel as it deems necessary to carry into effect the provisions of this chapter.

The board shall have and use a seal bearing the name “Board of Registered Nursing.” The board may adopt, amend, or repeal, in accordance with the provisions of Chapter 4.5 (commencing with Section 11371), Part 1, Division 3, Title 2 of the Government Code, such rules and regulations as may be reasonably necessary to enable it to carry into effect the provisions of this chapter.

(Amended by Stats. 1974, Ch. 632.)



2716

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Repealed and added by Stats. 1959, Ch. 1645.)



2717

(a) The board shall collect and analyze workforce data from its licensees for future workforce planning. The board may collect the data at the time of license renewal or from a scientifically selected random sample of its licensees. The board shall produce reports on the workforce data it collects, at a minimum, on a biennial basis. The board shall maintain the confidentiality of the information it receives from licensees under this section and shall only release information in an aggregate form that cannot be used to identify an individual. The workforce data collected by the board shall include, at a minimum, employment information such as hours of work, number of positions held, time spent in direct patient care, clinical practice area, type of employer, and work location. The data shall also include future work intentions, reasons for leaving or reentering nursing, job satisfaction ratings, and demographic data.

(b) Aggregate information collected pursuant to this section shall be placed on the board’s Internet Web site.

(c) (1) Notwithstanding subdivision (a), the board shall collect, at least biennially, at the times of both issuing an initial license and issuing a renewal license, all of the following data on nurses licensed under this chapter:

(A) Location of practice, including city, county, and ZIP Code.

(B) Race or ethnicity, subject to paragraph (3).

(C) Gender.

(D) Languages spoken.

(E) Educational background.

(F) Classification of primary practice site among the types of practice sites specified by the board, including, but not limited to, clinic, hospital, managed care organization, or private practice.

(2) The board shall annually provide the data collected pursuant to paragraph (1) to the Office of Statewide Health Planning and Development in a manner directed by the office that allows for inclusion of the data into the annual report required by Section 128052 of the Health and Safety Code.

(3) A licensee may, but is not required to, report his or her race or ethnicity to the board.

(d) The board is authorized to expend the sum of one hundred forty-five thousand dollars ($145,000) from the Board of Registered Nursing Fund in the Professions and Vocations Fund for the purpose of implementing this section.

(Amended by Stats. 2014, Ch. 420, Sec. 2. Effective January 1, 2015.)






ARTICLE 2 - Scope of Regulation

2725

(a) In amending this section at the 1973–74 session, the Legislature recognizes that nursing is a dynamic field, the practice of which is continually evolving to include more sophisticated patient care activities. It is the intent of the Legislature in amending this section at the 1973–74 session to provide clear legal authority for functions and procedures that have common acceptance and usage. It is the legislative intent also to recognize the existence of overlapping functions between physicians and registered nurses and to permit additional sharing of functions within organized health care systems that provide for collaboration between physicians and registered nurses. These organized health care systems include, but are not limited to, health facilities licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, clinics, home health agencies, physicians’ offices, and public or community health services.

(b) The practice of nursing within the meaning of this chapter means those functions, including basic health care, that help people cope with difficulties in daily living that are associated with their actual or potential health or illness problems or the treatment thereof, and that require a substantial amount of scientific knowledge or technical skill, including all of the following:

(1) Direct and indirect patient care services that ensure the safety, comfort, personal hygiene, and protection of patients; and the performance of disease prevention and restorative measures.

(2) Direct and indirect patient care services, including, but not limited to, the administration of medications and therapeutic agents, necessary to implement a treatment, disease prevention, or rehabilitative regimen ordered by and within the scope of licensure of a physician, dentist, podiatrist, or clinical psychologist, as defined by Section 1316.5 of the Health and Safety Code.

(3) The performance of skin tests, immunization techniques, and the withdrawal of human blood from veins and arteries.

(4) Observation of signs and symptoms of illness, reactions to treatment, general behavior, or general physical condition, and (A) determination of whether the signs, symptoms, reactions, behavior, or general appearance exhibit abnormal characteristics, and (B) implementation, based on observed abnormalities, of appropriate reporting, or referral, or standardized procedures, or changes in treatment regimen in accordance with standardized procedures, or the initiation of emergency procedures.

(c) “Standardized procedures,” as used in this section, means either of the following:

(1) Policies and protocols developed by a health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code through collaboration among administrators and health professionals including physicians and nurses.

(2) Policies and protocols developed through collaboration among administrators and health professionals, including physicians and nurses, by an organized health care system which is not a health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code.

The policies and protocols shall be subject to any guidelines for standardized procedures that the Division of Licensing of the Medical Board of California and the Board of Registered Nursing may jointly promulgate. If promulgated, the guidelines shall be administered by the Board of Registered Nursing.

(d) Nothing in this section shall be construed to require approval of standardized procedures by the Division of Licensing of the Medical Board of California, or by the Board of Registered Nursing.

(e) No state agency other than the board may define or interpret the practice of nursing for those licensed pursuant to the provisions of this chapter, or develop standardized procedures or protocols pursuant to this chapter, unless so authorized by this chapter, or specifically required under state or federal statute. “State agency” includes every state office, officer, department, division, bureau, board, authority, and commission.

(Amended by Stats. 2003, Ch. 640, Sec. 5. Effective January 1, 2004.)



2725.1

(a) Notwithstanding any other provision of law, a registered nurse may dispense drugs or devices upon an order by a licensed physician and surgeon or an order by a certified nurse-midwife, nurse practitioner, or physician assistant issued pursuant to Section 2746.51, 2836.1, or 3502.1, respectively, if the registered nurse is functioning within a licensed primary care clinic as defined in subdivision (a) of Section 1204 of, or within a clinic as defined in subdivision (b), (c), (h), or (j) of Section 1206 of, the Health and Safety Code.

(b) No clinic shall employ a registered nurse to perform dispensing duties exclusively. No registered nurse shall dispense drugs in a pharmacy, keep a pharmacy, open shop, or drugstore for the retailing of drugs or poisons. No registered nurse shall compound drugs. Dispensing of drugs by a registered nurse, except a certified nurse-midwife who functions pursuant to a standardized procedure or protocol described in Section 2746.51 or a nurse practitioner who functions pursuant to a standardized procedure described in Section 2836.1, or protocol, shall not include substances included in the California Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code). Nothing in this section shall exempt a clinic from the provisions of Article 13 (commencing with Section 4180) of Chapter 9.

(c) Nothing in this section shall be construed to limit any other authority granted to a certified nurse-midwife pursuant to Article 2.5 (commencing with Section 2746), to a nurse practitioner pursuant to Article 8 (commencing with Section 2834), or to a physician assistant pursuant to Chapter 7.7 (commencing with Section 3500).

(d) Nothing in this section shall be construed to affect the sites or types of health care facilities at which drugs or devices are authorized to be dispensed pursuant to Chapter 9 (commencing with Section 4000).

(Amended by Stats. 2012, Ch. 460, Sec. 1. Effective January 1, 2013.)



2725.2

(a) Notwithstanding any other provision of law, a registered nurse may dispense self-administered hormonal contraceptives approved by the federal Food and Drug Administration (FDA) and may administer injections of hormonal contraceptives approved by the FDA in strict adherence to standardized procedures developed in compliance with subdivision (c) of Section 2725.

(b) The standardized procedure described in subdivision (a) shall include all of the following:

(1) Which nurse, based on successful completion of training and competency assessment, may dispense or administer the hormonal contraceptives.

(2) Minimum training requirements regarding educating patients on medical standards for ongoing women’s preventive health, contraception options education and counseling, properly eliciting, documenting, and assessing patient and family health history, and utilization of the United States Medical Eligibility Criteria for Contraceptive Use.

(3) Demonstration of competency in providing the appropriate prior examination comprised of checking blood pressure, weight, and patient and family health history, including medications taken by the patient.

(4) Which hormonal contraceptives may be dispensed or administered under specified circumstances, utilizing the most recent version of the United States Medical Eligibility Criteria for Contraceptive Use.

(5) Criteria and procedure for identification, documentation, and referral of patients with contraindications for hormonal contraceptives and patients in need of a followup visit to a physician and surgeon, nurse practitioner, certified nurse-midwife, or physician assistant.

(6) The extent of physician and surgeon supervision required.

(7) The method of periodic review of the nurse’s competence.

(8) The method of periodic review of the standardized procedure, including, but not limited to, the required frequency of review and the person conducting that review.

(9) Adherence to subdivision (a) of Section 2242 in a manner developed through collaboration with health care providers, including physicians and surgeons, certified nurse-midwives, nurse practitioners, physician assistants, and registered nurses. The appropriate prior examination shall be consistent with the evidence-based practice guidelines adopted by the federal Centers for Disease Control and Prevention in conjunction with the United States Medical Eligibility Criteria for Contraceptive Use.

(10) If a patient has been seen exclusively by a registered nurse for three consecutive years, the patient shall be evaluated by a physician and surgeon, nurse practitioner, certified nurse-midwife, or physician assistant prior to continuing the dispensation or administration of hormonal contraceptives.

(c) Nothing in this section shall be construed to affect the sites or types of health care facilities at which drugs or devices are authorized to be dispensed pursuant to Chapter 9 (commencing with Section 4000).

(Added by Stats. 2012, Ch. 460, Sec. 2. Effective January 1, 2013.)



2725.3

(a) A health facility licensed pursuant to subdivision (a), (b), or (f), of Section 1250 of the Health and Safety Code shall not assign unlicensed personnel to perform nursing functions in lieu of a registered nurse and may not allow unlicensed personnel to perform functions under the direct clinical supervision of a registered nurse that require a substantial amount of scientific knowledge and technical skills, including, but not limited to, any of the following:

(1) Administration of medication.

(2) Venipuncture or intravenous therapy.

(3) Parenteral or tube feedings.

(4) Invasive procedures including inserting nasogastric tubes, inserting catheters, or tracheal suctioning.

(5) Assessment of patient condition.

(6) Educating patients and their families concerning the patient’s health care problems, including postdischarge care.

(7) Moderate complexity laboratory tests.

(b) This section shall not preclude any person from performing any act or function that he or she is authorized to perform pursuant to Division 2 (commencing with Section 500) or pursuant to existing statute or regulation as of July 1, 1999.

(Added by Stats. 1999, Ch. 945, Sec. 2. Effective January 1, 2000.)



2725.4

Notwithstanding any other provision of this chapter, the following shall apply:

(a) In order to perform an abortion by aspiration techniques pursuant to Section 2253, a person with a license or certificate to practice as a nurse practitioner or a certified nurse-midwife shall complete training recognized by the Board of Registered Nursing. Beginning January 1, 2014, and until January 1, 2016, the competency-based training protocols established by Health Workforce Pilot Project (HWPP) No. 171 through the Office of Statewide Health Planning and Development shall be used.

(b) In order to perform an abortion by aspiration techniques pursuant to Section 2253, a person with a license or certificate to practice as a nurse practitioner or a certified nurse-midwife shall adhere to standardized procedures developed in compliance with subdivision (c) of Section 2725 that specify all of the following:

(1) The extent of supervision by a physician and surgeon with relevant training and expertise.

(2) Procedures for transferring patients to the care of the physician and surgeon or a hospital.

(3) Procedures for obtaining assistance and consultation from a physician and surgeon.

(4) Procedures for providing emergency care until physician assistance and consultation are available.

(5) The method of periodic review of the provisions of the standardized procedures.

(c) A nurse practitioner or certified nurse-midwife who has completed training and achieved clinical competency through HWPP No. 171 shall be authorized to perform abortions by aspiration techniques pursuant to Section 2253, in adherence to standardized procedures described in subdivision (b).

(d) It is unprofessional conduct for any nurse practitioner or certified nurse-midwife to perform an abortion by aspiration techniques pursuant to Section 2253 without prior completion of training and validation of clinical competency.

(Added by Stats. 2013, Ch. 662, Sec. 2. Effective January 1, 2014.)



2725.5

“Advanced practice registered nurse” means those licensed registered nurses who have met the requirements of Article 2.5 (commencing with Section 2746), Article 7 (commencing with Section 2825), Article 8 (commencing with Section 2834), or Article 9 (commencing with Section 2838).

(Added by Stats. 2003, Ch. 640, Sec. 6. Effective January 1, 2004.)



2726

Except as otherwise provided herein, this chapter confers no authority to practice medicine or surgery.

(Amended by Stats. 1974, Ch. 355.)



2727

This chapter does not prohibit:

(a) Gratuitous nursing of the sick by friends or members of the family.

(b) Incidental care of the sick by domestic servants or by persons primarily employed as housekeepers as long as they do not practice nursing within the meaning of this chapter.

(c) Domestic administration of family remedies by any person.

(d) Nursing services in case of an emergency. “Emergency,” as used in this subdivision includes an epidemic or public disaster.

(e) The performance by any person of such duties as required in the physical care of a patient and/or carrying out medical orders prescribed by a licensed physician; provided, such person shall not in any way assume to practice as a professional, registered, graduate or trained nurse.

(Amended by Stats. 1943, Ch. 573.)



2727.5

A person licensed under this chapter who in good faith renders emergency care at the scene of an emergency which occurs outside both the place and the course of that person’s employment shall not be liable for any civil damages as the result of acts or omissions by that person in rendering the emergency care.

This section shall not grant immunity from civil damages when the person is grossly negligent.

(Amended by Stats. 1984, Ch. 1391, Sec. 2.)



2728

If adequate medical and nursing supervision by a professional nurse or nurses is provided, nursing service may be given by attendants, psychiatric technicians, or psychiatric technician interim permittees in institutions under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services or subject to visitation by the State Department of Public Health or the Department of Corrections and Rehabilitation. Services so given by a psychiatric technician shall be limited to services which he or she is authorized to perform by his or her license as a psychiatric technician. Services so given by a psychiatric technician interim permittee shall be limited to skills included in his or her basic course of study and performed under the supervision of a licensed psychiatric technician or registered nurse.

The Director of State Hospitals, the Director of Developmental Services, and the State Public Health Officer shall determine what shall constitute adequate medical and nursing supervision in any institution under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services or subject to visitation by the State Department of Public Health.

Notwithstanding any other provision of law, institutions under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services may utilize graduates of accredited psychiatric technician training programs who are not licensed psychiatric technicians or psychiatric technician interim permittees to perform skills included in their basic course of study when supervised by a licensed psychiatric technician or registered nurse, for a period not to exceed nine months.

(Amended by Stats. 2012, Ch. 24, Sec. 1. Effective June 27, 2012.)



2728.5

Except for those provisions of law relating to directors of nursing services, nothing in this chapter or any other provision of law shall prevent the utilization of a licensed psychiatric technician or psychiatric technician interim permittee in performing services used in the care, treatment, and rehabilitation of mentally ill, emotionally disturbed, or developmentally disabled persons within the scope of practice for which he or she is licensed or authorized in facilities under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services or licensed by the State Department of Public Health, that he or she is licensed to perform as a psychiatric technician, or authorized to perform as a psychiatric technician interim permittee including any nursing services under Section 2728, in facilities under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services or subject to visitation by the State Department of Public Health.

(Amended by Stats. 2012, Ch. 24, Sec. 2. Effective June 27, 2012.)



2729

Nursing services may be rendered by a student when these services are incidental to the course of study of one of the following:

(a) A student enrolled in a board-approved prelicensure program or school of nursing.

(b) A nurse licensed in another state or country taking a board-approved continuing education course or a postlicensure course.

(Amended by Stats. 1978, Ch. 212.)



2730

If he does not represent or hold himself out as a professional nurse licensed to practice in this State and if he has an engagement, made in another State or country, requiring him to accompany and care for a patient temporarily residing in this State during the period of such engagement, a nurse legally qualified by another State or country may give nursing care to such patient in this State.

(Repealed and added by Stats. 1939, Ch. 807.)



2731

This chapter does not prohibit nursing or the care of the sick, with or without compensation or personal profit, when done by the adherents of and in connection with the practice of the religious tenets of any well recognized church or denomination, so long as they do not otherwise engage in the practice of nursing.

(Repealed and added by Stats. 1939, Ch. 807.)



2732

No person shall engage in the practice of nursing, as defined in Section 2725, without holding a license which is in an active status issued under this chapter except as otherwise provided in this act.

Every licensee may be known as a registered nurse and may place the letter “R. N.” after his name.

(Amended by Stats. 1976, Ch. 1053.)



2732.05

(a) Every employer of a registered nurse, every employer of a registered nurse required to hold any board-issued certification, and every person acting as an agent for such a nurse in obtaining employment, shall ascertain that the nurse is currently authorized to practice as a registered nurse or as a registered nurse pursuant to a board-issued certification within the provisions of this chapter. As used in this section, “board-issued certification” includes, but is not limited to, certification as a nurse practitioner, nurse practitioner with a furnishing number, nurse anesthetist, nurse midwife, nurse midwife with a furnishing number, public health nurse, clinical nurse specialist, or board listed psychiatric mental health nurse.

(b) Every employer of a temporary licensee or interim permittee and every person acting as an agent for a temporary licensee or interim permittee in obtaining employment shall ascertain that the person is currently authorized to practice as a temporary licensee or interim permittee.

(c) As used in this section, the term “agent” includes, but is not limited to, a nurses registry and a traveling nurse agency.

Examination by an employer or agent of evidence satisfactory to the board showing the nurse’s, licensee’s, or permittee’s current authority to practice under this chapter, prior to employment, shall constitute a determination of authority to so practice.

Nothing in this section shall apply to a patient, or other person acting for a specific patient, who engages the services of a registered nurse or temporary licensee to provide nursing care to a single patient.

(Amended by Stats. 2007, Ch. 588, Sec. 37. Effective January 1, 2008.)



2732.1

(a) An applicant for license by examination shall submit a written application in the form prescribed by the board.

Upon approval of the application, the board may issue an interim permit authorizing the applicant to practice nursing pending the results of the first licensing examination following completion of his or her nursing course or for a maximum period of six months, whichever occurs first.

If the applicant passes the examination, the interim permit shall remain in effect until a regular renewable license is issued by the board. If the applicant fails the examination, the interim permit shall terminate upon notice thereof by first-class mail.

(b) The board upon written application may issue a license without examination to any applicant who is licensed or registered as a nurse in a state, district or territory of the United States or Canada having, in the opinion of the board, requirements for licensing or registration equal to or higher than those in California at the time the application is filed with the Board of Registered Nursing, if he or she has passed an examination for the license or registration that is, in the board’s opinion, comparable to the board’s examination, and if he or she meets all the other requirements set forth in Section 2736.

(c) Each application shall be accompanied by the fee prescribed by this chapter for the filing of an application for a regular renewable license.

The interim permit shall terminate upon notice thereof by first-class mail, if it is issued by mistake or if the application for permanent licensure is denied.

(Amended by Stats. 1994, Ch. 26, Sec. 57.5. Effective March 30, 1994.)



2733

(a) Upon approval of an application filed pursuant to subdivision (b) of Section 2732.1, and upon the payment of the fee prescribed by subdivision (k) of Section 2815, the board may issue a temporary license to practice professional nursing, and a temporary certificate to practice as a certified nurse midwife, certified nurse practitioner, certified public health nurse, certified clinical nurse specialist, or certified nurse anesthetist for a period of six months from the date of issuance.

A temporary license or temporary certificate shall terminate upon notice thereof by certified mail, return receipt requested, if it is issued by mistake or if the application for permanent licensure is denied.

(b) Upon written application, the board may reissue a temporary license or temporary certificate to any person who has applied for a regular renewable license pursuant to subdivision (b) of Section 2732.1 and who, in the judgment of the board has been excusably delayed in completing his or her application for or the minimum requirements for a regular renewable license, but the board may not reissue a temporary license or temporary certificate more than twice to any one person.

(Amended by Stats. 2000, Ch. 568, Sec. 7. Effective January 1, 2001.)



2734

Upon application in writing to the board and payment of the biennial renewal fee, a licensee may have his license placed in an inactive status for an indefinite period of time. A licensee whose license is in an inactive status may not practice nursing. However, such a licensee does not have to comply with the continuing education standards of Section 2811.5.

(Added by Stats. 1976, Ch. 1053.)



2736

(a) An applicant for licensure as a registered nurse shall comply with each of the following:

(1) Have completed such general preliminary education requirements as shall be determined by the board.

(2) Have successfully completed the courses of instruction prescribed by the board for licensure, in a program in this state accredited by the board for training registered nurses, or have successfully completed courses of instruction in a school of nursing outside of this state which, in the opinion of the board at the time the application is filed with the Board of Registered Nursing, are equivalent to the minimum requirements of the board for licensure established for an accredited program in this state.

(3) Not be subject to denial of licensure under Section 480.

(b) An applicant who has received his or her training from a school of nursing in a country outside the United States and who has complied with the provisions of subdivision (a), or has completed training equivalent to that required by subdivision (a), shall qualify for licensure by successfully passing the examination prescribed by the board.

(Amended by Stats. 1992, Ch. 1289, Sec. 21. Effective January 1, 1993.)



2736.1

(a) The course of instruction for an applicant who matriculates on or after September 1, 1985, shall include training in the detection and treatment of alcohol and chemical substance dependency.

(b) The course of instruction for an applicant who matriculates on or after January 1, 1995, shall include training in the detection and treatment of client abuse, including, but not limited to, spousal or partner abuse. The requirement for coursework in spousal or partner abuse detection and treatment shall be satisfied by, and the board shall accept in satisfaction of the requirement, a certification from the chief academic officer of the educational institution from which the applicant graduated that the required coursework is included within the institution’s required curriculum for graduation.

(Amended by Stats. 1993, Ch. 1234, Sec. 5. Effective January 1, 1994.)



2736.5

(a) Any person who has served on active duty in the medical corps of any of the Armed Forces of the United States and who has successfully completed the course of instruction required to qualify him or her for rating as a medical service technician—independent duty, or other equivalent rating in his particular branch of the Armed Forces, and whose service in the Armed Forces has been under honorable conditions, may submit the record of such training to the board for evaluation.

(b) If such person meets the qualifications of paragraphs (1) and (3) of subdivision (a) of Section 2736, and if the board determines that his or her education would give reasonable assurance of competence to practice as a registered nurse in this state, he or she shall be granted a license upon passing the standard examination for such licensure.

(c) The board shall, by regulation, establish criteria for evaluating the education of applicants under this section.

(d) The board shall maintain records of the following categories of applicants under this section:

(1) Applicants who are rejected for examination, and the areas of such applicants’ preparation which are the causes of rejection.

(2) Applicants who are qualified by their military education alone to take the examination, and the results of their examinations.

(3) Applicants who are qualified to take the examination by their military education plus supplementary education, and the results of their examinations.

(e) The board shall attempt to contact by mail or other means individuals meeting the requirements of subdivision (a) who have been or will be discharged or separated from the Armed Forces of the United States, in order to inform them of the application procedure provided by this section. The board may enter into an agreement with the federal government in order to secure the names and addresses of such individuals.

(Amended by Stats. 2011, Ch. 350, Sec. 19. Effective January 1, 2012.)



2736.6

The board shall determine by regulation the additional preparation in nursing, in a school approved by the board, which is required for a vocational nurse, licensed under Chapter 6.5 (commencing with Section 2840) of this division, to be eligible to take the examination for licensure under this chapter as a registered nurse. The board shall not require more than 30 units in nursing and related science subjects to satisfy such preparation.

(Added by Stats. 1969, Ch. 1541.)



2737

An applicant for a license authorizing him to practice nursing in this State under this chapter, upon the filing of his application shall pay the fee required by this chapter.

(Repealed and added by Stats. 1939, Ch. 807.)



2738

The board shall hold not less than two examinations each year at such times and places as the board may determine.

(Amended by Stats. 1953, Ch. 1174.)



2740

Examinations shall be written, but in the discretion of the board may be supplemented by an oral or practical examination in such subjects as the board determines. All examinations shall be conducted by such persons and in such manner and under such rules and regulations as the board may prescribe.

The board shall finally pass or reject all applicants. Its actions shall be final and conclusive and not subject to review by any court or other authority.

(Added by Stats. 1939, Ch. 807.)



2741

An application for reexamination shall be accompanied by the fees prescribed by this chapter.

(Amended by Stats. 2005, Ch. 621, Sec. 38. Effective January 1, 2006.)



2742

The board shall issue a license to each applicant who passes the examination and meets all other licensing requirements. The form of the license shall be determined in accordance with Section 164.

(Amended by Stats. 1987, Ch. 850, Sec. 13.)






ARTICLE 2.5 - Nurse-Midwives

2746

The board shall issue a certificate to practice nurse-midwifery to any person who qualifies under this article and is licensed pursuant to the provisions of this chapter.

(Added by Stats. 1974, Ch. 1407.)



2746.1

Every applicant for a certificate to practice nurse-midwifery shall comply with all the provisions of this article in addition to the provisions of this chapter.

(Added by Stats. 1974, Ch. 1407.)



2746.2

Each applicant shall show by evidence satisfactory to the board that he has met the educational standards established by the board or has at least the equivalent thereof. The board is authorized to appoint a committee of qualified physicians and nurses, including, but not limited to, obstetricians and nurse-midwives, to develop the necessary standards relating to educational requirements, ratios of nurse-midwives to supervising physicians, and associated matters.

(Added by Stats. 1974, Ch. 1407.)



2746.3

Midwife’s certificates issued by the Medical Board of California prior to the effective date of this article shall be renewable only by such board.

(Amended by Stats. 1989, Ch. 886, Sec. 53.)



2746.4

Nothing in this article shall be construed to prevent the practice of midwifery by a person possessing a midwife’s certificate issued by the Medical Board of California on the effective date of this article.

(Amended by Stats. 1989, Ch. 886, Sec. 54.)



2746.5

(a) The certificate to practice nurse-midwifery authorizes the holder, under the supervision of a licensed physician and surgeon, to attend cases of normal childbirth and to provide prenatal, intrapartum, and postpartum care, including family-planning care, for the mother, and immediate care for the newborn.

(b) As used in this chapter, the practice of nurse-midwifery constitutes the furthering or undertaking by any certified person, under the supervision of a licensed physician and surgeon who has current practice or training in obstetrics, to assist a woman in childbirth so long as progress meets criteria accepted as normal. All complications shall be referred to a physician immediately. The practice of nurse-midwifery does not include the assisting of childbirth by any artificial, forcible, or mechanical means, nor the performance of any version.

(c) As used in this article, “supervision” shall not be construed to require the physical presence of the supervising physician.

(d) A certified nurse-midwife is not authorized to practice medicine and surgery by the provisions of this chapter.

(e) Any regulations promulgated by a state department that affect the scope of practice of a certified nurse-midwife shall be developed in consultation with the board.

(Amended by Stats. 2002, Ch. 764, Sec. 1. Effective January 1, 2003.)



2746.51

(a) Neither this chapter nor any other provision of law shall be construed to prohibit a certified nurse-midwife from furnishing or ordering drugs or devices, including controlled substances classified in Schedule II, III, IV, or V under the California Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code), when all of the following apply:

(1) The drugs or devices are furnished or ordered incidentally to the provision of any of the following:

(A) Family planning services, as defined in Section 14503 of the Welfare and Institutions Code.

(B) Routine health care or perinatal care, as defined in subdivision (d) of Section 123485 of the Health and Safety Code.

(C) Care rendered, consistent with the certified nurse-midwife’s educational preparation or for which clinical competency has been established and maintained, to persons within a facility specified in subdivision (a), (b), (c), (d), (i), or (j) of Section 1206 of the Health and Safety Code, a clinic as specified in Section 1204 of the Health and Safety Code, a general acute care hospital as defined in subdivision (a) of Section 1250 of the Health and Safety Code, a licensed birth center as defined in Section 1204.3 of the Health and Safety Code, or a special hospital specified as a maternity hospital in subdivision (f) of Section 1250 of the Health and Safety Code.

(2) The drugs or devices are furnished or ordered by a certified nurse-midwife in accordance with standardized procedures or protocols. For purposes of this section, standardized procedure means a document, including protocols, developed and approved by the supervising physician and surgeon, the certified nurse-midwife, and the facility administrator or his or her designee. The standardized procedure covering the furnishing or ordering of drugs or devices shall specify all of the following:

(A) Which certified nurse-midwife may furnish or order drugs or devices.

(B) Which drugs or devices may be furnished or ordered and under what circumstances.

(C) The extent of physician and surgeon supervision.

(D) The method of periodic review of the certified nurse-midwife’s competence, including peer review, and review of the provisions of the standardized procedure.

(3) If Schedule II or III controlled substances, as defined in Sections 11055 and 11056 of the Health and Safety Code, are furnished or ordered by a certified nurse-midwife, the controlled substances shall be furnished or ordered in accordance with a patient-specific protocol approved by the treating or supervising physician and surgeon. For Schedule II controlled substance protocols, the provision for furnishing the Schedule II controlled substance shall address the diagnosis of the illness, injury, or condition for which the Schedule II controlled substance is to be furnished.

(4) The furnishing or ordering of drugs or devices by a certified nurse-midwife occurs under physician and surgeon supervision. For purposes of this section, no physician and surgeon shall supervise more than four certified nurse-midwives at one time. Physician and surgeon supervision shall not be construed to require the physical presence of the physician, but does include all of the following:

(A) Collaboration on the development of the standardized procedure or protocol.

(B) Approval of the standardized procedure or protocol.

(C) Availability by telephonic contact at the time of patient examination by the certified nurse-midwife.

(b) (1) The furnishing or ordering of drugs or devices by a certified nurse-midwife is conditional on the issuance by the board of a number to the applicant who has successfully completed the requirements of paragraph (2). The number shall be included on all transmittals of orders for drugs or devices by the certified nurse-midwife. The board shall maintain a list of the certified nurse-midwives that it has certified pursuant to this paragraph and the number it has issued to each one. The board shall make the list available to the California State Board of Pharmacy upon its request. Every certified nurse-midwife who is authorized pursuant to this section to furnish or issue a drug order for a controlled substance shall register with the United States Drug Enforcement Administration.

(2) The board has certified in accordance with paragraph (1) that the certified nurse-midwife has satisfactorily completed a course in pharmacology covering the drugs or devices to be furnished or ordered under this section. The board shall establish the requirements for satisfactory completion of this paragraph.

(3) A physician and surgeon may determine the extent of supervision necessary pursuant to this section in the furnishing or ordering of drugs and devices.

(4) A copy of the standardized procedure or protocol relating to the furnishing or ordering of controlled substances by a certified nurse-midwife shall be provided upon request to any licensed pharmacist who is uncertain of the authority of the certified nurse-midwife to perform these functions.

(5) Certified nurse-midwives who are certified by the board and hold an active furnishing number, who are currently authorized through standardized procedures or protocols to furnish Schedule II controlled substances, and who are registered with the United States Drug Enforcement Administration shall provide documentation of continuing education specific to the use of Schedule II controlled substances in settings other than a hospital based on standards developed by the board.

(c) Drugs or devices furnished or ordered by a certified nurse-midwife may include Schedule II controlled substances under the California Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code) under the following conditions:

(1) The drugs and devices are furnished or ordered in accordance with requirements referenced in paragraphs (2) to (4), inclusive, of subdivision (a) and in paragraphs (1) to (3), inclusive, of subdivision (b).

(2) When Schedule II controlled substances, as defined in Section 11055 of the Health and Safety Code, are furnished or ordered by a certified nurse-midwife, the controlled substances shall be furnished or ordered in accordance with a patient-specific protocol approved by the treating or supervising physician and surgeon.

(d) Furnishing of drugs or devices by a certified nurse-midwife means the act of making a pharmaceutical agent or agents available to the patient in strict accordance with a standardized procedure or protocol. Use of the term “furnishing” in this section shall include the following:

(1) The ordering of a drug or device in accordance with the standardized procedure or protocol.

(2) Transmitting an order of a supervising physician and surgeon.

(e) “Drug order” or “order” for purposes of this section means an order for medication or for a drug or device that is dispensed to or for an ultimate user, issued by a certified nurse-midwife as an individual practitioner, within the meaning of Section 1306.03 of Title 21 of the Code of Federal Regulations. Notwithstanding any other provision of law, (1) a drug order issued pursuant to this section shall be treated in the same manner as a prescription of the supervising physician; (2) all references to “prescription” in this code and the Health and Safety Code shall include drug orders issued by certified nurse-midwives; and (3) the signature of a certified nurse-midwife on a drug order issued in accordance with this section shall be deemed to be the signature of a prescriber for purposes of this code and the Health and Safety Code.

(Amended by Stats. 2012, Ch. 796, Sec. 1. Effective January 1, 2013.)



2746.52

Notwithstanding Section 2746.5, the certificate to practice nurse-midwifery authorizes the holder to perform and repair episiotomies, and to repair first-degree and second-degree lacerations of the perineum, in a licensed acute care hospital, as defined in subdivision (a) of Section 1250 of the Health and Safety Code, and a licensed alternate birth center, as defined in paragraph (4) of subdivision (b) of Section 1204 of the Health and Safety Code, but only if all of the following conditions are met:

(a) The supervising physician and surgeon and any backup physician and surgeon is credentialed to perform obstetrical care in the facility.

(b) The episiotomies are performed pursuant to protocols developed and approved by all of the following:

(1) The supervising physician and surgeon.

(2) The certified nurse-midwife.

(3) The director of the obstetrics department or the director of the family practice department, or both, if a physician and surgeon in the obstetrics department or the family practice department is a supervising physician and surgeon, or an equivalent person if there is no specifically identified obstetrics department or family practice department.

(4) The interdisciplinary practices committee, if applicable.

(5) The facility administrator or his or her designee.

(c) The protocols, and the procedures which shall be developed pursuant to the protocols, shall relate to the performance and repair of episiotomies and the repair of first-degree and second-degree lacerations of the perineum, and shall do all of the following:

(1) Ensure that all complications are referred to a physician and surgeon immediately.

(2) Ensure immediate care of patients who are in need of care beyond the scope of practice of the certified nurse midwife, or emergency care for times when the supervising physician and surgeon is not on the premises.

(3) Establish the number of certified nurse–midwives that a supervising physician and surgeon may supervise.

(Added by Stats. 1996, Ch. 158, Sec. 1. Effective July 12, 1996.)



2746.7

An applicant for certification pursuant to this article shall submit a written application in the form prescribed by the board, accompanied by the fee prescribed by Section 2815.5.

(Added by Stats. 1974, Ch. 1407.)



2746.8

Each certificate issued pursuant to this article shall be renewable biennially, and each person holding a certificate under this article shall apply for a renewal of his certificate and pay the biennial renewal fee required by Section 2815.5 every two years on or before the last day of the month following the month in which his birthday occurs, beginning with the second birthday following the date on which the certificate was issued, whereupon the board shall renew the certificate.

Each such certificate not renewed in accordance with this section shall expire but may within a period of eight years thereafter be reinstated upon payment of the biennial renewal fee and penalty fee required by Section 2815.5 and upon submission of such proof of the applicant’s qualifications as may be required by the board, except that during such eight-year period no examination shall be required as a condition for the reinstatement of any such expired certificate which has lapsed solely by reason of nonpayment of the renewal fee. After the expiration of such eight-year period the board may require as a condition of reinstatement that the applicant pass such examination as it deems necessary to determine his present fitness to resume the practice of nurse-midwifery.

(Added by Stats. 1974, Ch. 1407.)






ARTICLE 3 - Disciplinary Proceedings

2750

Every certificate holder or licensee, including licensees holding temporary licenses, or licensees holding licenses placed in an inactive status, may be disciplined as provided in this article. As used in this article, “license” includes certificate, registration, or any other authorization to engage in practice regulated by this chapter. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Amended by Stats. 1994, Ch. 1275, Sec. 13. Effective January 1, 1995.)



2751

(a) Notwithstanding any other law, the board may, in its discretion, accept the surrender of a license through a stipulated agreement in the absence of a pleading when the ability of a registered nurse to practice nursing safely is impaired due to mental or physical illness.

(b) This alternative proceeding shall apply only to cases that would otherwise have been processed pursuant to Section 820.

(c) Until the time that the licensee signs the stipulated agreement for license surrender, he or she may elect to have the disciplinary process conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) The stipulated agreement in this alternative proceeding shall specify that:

(1) The license surrender shall be public information and shall be considered a disciplinary action.

(2) The licensee may petition the board for reinstatement after a period of not less than one year after the effective date of the decision.

(3) Any reinstatement proceeding shall be conducted pursuant to Section 2760.1.

(4) Upon seeking reinstatement, it is the responsibility of the former licensee to submit competent evidence of the ability to safely and competently practice as a registered nurse.

(Added by Stats. 2002, Ch. 1011, Sec. 6. Effective January 1, 2003.)



2759

The board shall discipline the holder of any license, whose default has been entered or who has been heard by the board and found guilty, by any of the following methods:

(a) Suspending judgment.

(b) Placing him upon probation.

(c) Suspending his right to practice nursing for a period not exceeding one year.

(d) Revoking his license.

(e) Taking such other action in relation to disciplining him as the board in its discretion may deem proper.

(Added by Stats. 1939, Ch. 807.)



2760

If the holder of a license is suspended, he or she shall not be entitled to practice nursing during the term of suspension.

Upon the expiration of the term of suspension, he or she shall be reinstated by the board and shall be entitled to resume his or her practice of nursing unless it is established to the satisfaction of the board that he or she has practiced nursing in this state during the term of suspension. In this event, the board shall revoke his or her license.

(Amended by Stats. 1994, Ch. 1275, Sec. 14. Effective January 1, 1995.)



2760.1

(a) A registered nurse whose license has been revoked or suspended or who has been placed on probation may petition the board for reinstatement or modification of penalty, including reduction or termination of probation, after a period not less than the following minimum periods has elapsed from the effective date of the decision ordering that disciplinary action, or if the order of the board or any portion of it is stayed by the board itself or by the superior court, from the date the disciplinary action is actually implemented in its entirety, or for a registered nurse whose initial license application is subject to a disciplinary decision, from the date the initial license was issued:

(1) Except as otherwise provided in this section, at least three years for reinstatement of a license that was revoked, except that the board may, in its sole discretion, specify in its order a lesser period of time provided that the period shall be not less than one year.

(2) At least two years for early termination of a probation period of three years or more.

(3) At least one year for modification of a condition, or reinstatement of a license revoked for mental or physical illness, or termination of probation of less than three years.

(b) The board shall give notice to the Attorney General of the filing of the petition. The petitioner and the Attorney General shall be given timely notice by letter of the time and place of the hearing on the petition, and an opportunity to present both oral and documentary evidence and argument to the board. The petitioner shall at all times have the burden of proof to establish by clear and convincing evidence that he or she is entitled to the relief sought in the petition.

(c) The hearing may be continued from time to time as the board deems appropriate.

(d) The board itself shall hear the petition and the administrative law judge shall prepare a written decision setting forth the reasons supporting the decision.

(e) The board may grant or deny the petition, or may impose any terms and conditions that it reasonably deems appropriate as a condition of reinstatement or reduction of penalty.

(f) The petitioner shall provide a current set of fingerprints accompanied by the necessary fingerprinting fee.

(g) No petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole, or subject to an order of registration pursuant to Section 290 of the Penal Code. No petition shall be considered while there is an accusation or petition to revoke probation pending against the petitioner.

(h) Except in those cases where the petitioner has been disciplined pursuant to Section 822, the board may in its discretion deny without hearing or argument any petition that is filed pursuant to this section within a period of two years from the effective date of a prior decision following a hearing under this section.

(Amended by Stats. 2009, Ch. 308, Sec. 33. Effective January 1, 2010.)



2761

The board may take disciplinary action against a certified or licensed nurse or deny an application for a certificate or license for any of the following:

(a) Unprofessional conduct, which includes, but is not limited to, the following:

(1) Incompetence, or gross negligence in carrying out usual certified or licensed nursing functions.

(2) A conviction of practicing medicine without a license in violation of Chapter 5 (commencing with Section 2000), in which event the record of conviction shall be conclusive evidence thereof.

(3) The use of advertising relating to nursing which violates Section 17500.

(4) Denial of licensure, revocation, suspension, restriction, or any other disciplinary action against a health care professional license or certificate by another state or territory of the United States, by any other government agency, or by another California health care professional licensing board. A certified copy of the decision or judgment shall be conclusive evidence of that action.

(b) Procuring his or her certificate or license by fraud, misrepresentation, or mistake.

(c) Procuring, or aiding, or abetting, or attempting, or agreeing, or offering to procure or assist at a criminal abortion.

(d) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violating of, or conspiring to violate any provision or term of this chapter or regulations adopted pursuant to it.

(e) Making or giving any false statement or information in connection with the application for issuance of a certificate or license.

(f) Conviction of a felony or of any offense substantially related to the qualifications, functions, and duties of a registered nurse, in which event the record of the conviction shall be conclusive evidence thereof.

(g) Impersonating any applicant or acting as proxy for an applicant in any examination required under this chapter for the issuance of a certificate or license.

(h) Impersonating another certified or licensed practitioner, or permitting or allowing another person to use his or her certificate or license for the purpose of nursing the sick or afflicted.

(i) Aiding or assisting, or agreeing to aid or assist any person or persons, whether a licensed physician or not, in the performance of, or arranging for, a violation of any of the provisions of Article 12 (commencing with Section 2220) of Chapter 5.

(j) Holding oneself out to the public or to any practitioner of the healing arts as a “nurse practitioner” or as meeting the standards established by the board for a nurse practitioner unless meeting the standards established by the board pursuant to Article 8 (commencing with Section 2834) or holding oneself out to the public as being certified by the board as a nurse anesthetist, nurse midwife, clinical nurse specialist, or public health nurse unless the person is at the time so certified by the board.

(k) Except for good cause, the knowing failure to protect patients by failing to follow infection control guidelines of the board, thereby risking transmission of blood-borne infectious diseases from licensed or certified nurse to patient, from patient to patient, and from patient to licensed or certified nurse. In administering this subdivision, the board shall consider referencing the standards, regulations, and guidelines of the State Department of Health Services developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, guidelines, and regulations pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300), Division 5, Labor Code) for preventing the transmission of HIV, hepatitis B, and other blood-borne pathogens in health care settings. As necessary, the board shall consult with the Medical Board of California, the Board of Podiatric Medicine, the Dental Board of California, and the Board of Vocational Nursing and Psychiatric Technicians, to encourage appropriate consistency in the implementation of this subdivision.

The board shall seek to ensure that licentiates and others regulated by the board are informed of the responsibility of licentiates to minimize the risk of transmission of blood-borne infectious diseases from health care provider to patient, from patient to patient, and from patient to health care provider, and of the most recent scientifically recognized safeguards for minimizing the risks of transmission.

(Amended by Stats. 2000, Ch. 568, Sec. 8. Effective January 1, 2001.)



2762

In addition to other acts constituting unprofessional conduct within the meaning of this chapter it is unprofessional conduct for a person licensed under this chapter to do any of the following:

(a) Obtain or possess in violation of law, or prescribe, or except as directed by a licensed physician and surgeon, dentist, or podiatrist administer to himself or herself, or furnish or administer to another, any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code or any dangerous drug or dangerous device as defined in Section 4022.

(b) Use any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug or dangerous device as defined in Section 4022, or alcoholic beverages, to an extent or in a manner dangerous or injurious to himself or herself, any other person, or the public or to the extent that such use impairs his or her ability to conduct with safety to the public the practice authorized by his or her license.

(c) Be convicted of a criminal offense involving the prescription, consumption, or self-administration of any of the substances described in subdivisions (a) and (b) of this section, or the possession of, or falsification of a record pertaining to, the substances described in subdivision (a) of this section, in which event the record of the conviction is conclusive evidence thereof.

(d) Be committed or confined by a court of competent jurisdiction for intemperate use of or addiction to the use of any of the substances described in subdivisions (a) and (b) of this section, in which event the court order of commitment or confinement is prima facie evidence of such commitment or confinement.

(e) Falsify, or make grossly incorrect, grossly inconsistent, or unintelligible entries in any hospital, patient, or other record pertaining to the substances described in subdivision (a) of this section.

(Amended by Stats. 1998, Ch. 970, Sec. 12. Effective January 1, 1999.)



2764

The lapsing or suspension of a license by operation of law or by order or decision of the board or a court of law, or the voluntary surrender of a license by a licentiate shall not deprive the board of jurisdiction to proceed with any investigation of or action or disciplinary proceeding against such license, or to render a decision suspending or revoking such license.

(Added by Stats. 1953, Ch. 1053.)



2765

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions and duties of a registered nurse is deemed to be a conviction within the meaning of this article. The board may order the license or certificate suspended or revoked, or may decline to issue a license or certificate, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1983, Ch. 696, Sec. 3.)






ARTICLE 3.1 - Diversion Program

2770

It is the intent of the Legislature that the Board of Registered Nursing seek ways and means to identify and rehabilitate registered nurses whose competency may be impaired due to abuse of alcohol and other drugs, or due to mental illness so that registered nurses so afflicted may be rehabilitated and returned to the practice of nursing in a manner which will not endanger the public health and safety. It is also the intent of the Legislature that the Board of Registered Nursing shall implement this legislation by establishing a diversion program as a voluntary alternative to traditional disciplinary actions.

(Added by Stats. 1984, Ch. 865, Sec. 1.)



2770.1

As used in this article:

(a) “Board” means the Board of Registered Nursing.

(b) “Committee” means a diversion evaluation committee created by this article.

(c) “Program manager” means the staff manager of the diversion program, as designated by the executive officer of the board. The program manager shall have background experience in dealing with substance abuse issues.

(Amended by Stats. 2008, Ch. 548, Sec. 17. Effective January 1, 2009.)



2770.2

One or more diversion evaluation committees is hereby created in the state to be established by the board. Each committee shall be composed of five persons appointed by the board. No board member shall serve on any committee.

Each committee shall have the following composition:

(a) Three registered nurses, holding active California licenses, who have demonstrated expertise in the field of chemical dependency or psychiatric nursing.

(b) One physician, holding an active California license, who specializes in the diagnosis and treatment of addictive diseases or mental illness.

(c) One public member who is knowledgeable in the field of chemical dependency or mental illness.

It shall require a majority vote of the board to appoint a person to a committee. Each appointment shall be at the pleasure of the board for a term not to exceed four years. In its discretion the board may stagger the terms of the initial members appointed.

(Amended by Stats. 1999, Ch. 655, Sec. 36. Effective January 1, 2000.)



2770.3

Each member of a committee shall receive per diem and expenses as provided in Section 103.

(Added by Stats. 1984, Ch. 865, Sec. 1.)



2770.4

Three members of a committee shall constitute a quorum for the transaction of business at any meeting. Any action requires a majority vote of the committee.

(Added by Stats. 1984, Ch. 865, Sec. 1.)



2770.5

Each committee shall elect from its membership a chairperson and a vice chairperson.

(Added by Stats. 1984, Ch. 865, Sec. 1.)



2770.6

The board shall administer the provisions of this article.

(Added by Stats. 1984, Ch. 865, Sec. 1.)



2770.7

(a) The board shall establish criteria for the acceptance, denial, or termination of registered nurses in the diversion program. Only those registered nurses who have voluntarily requested to participate in the diversion program shall participate in the program.

(b) A registered nurse under current investigation by the board may request entry into the diversion program by contacting the board. Prior to authorizing a registered nurse to enter into the diversion program, the board may require the registered nurse under current investigation for any violations of this chapter or any other provision of this code to execute a statement of understanding that states that the registered nurse understands that his or her violations that would otherwise be the basis for discipline may still be investigated and may be the subject of disciplinary action.

(c) If the reasons for a current investigation of a registered nurse are based primarily on the self-administration of any controlled substance or dangerous drug or alcohol under Section 2762, or the illegal possession, prescription, or nonviolent procurement of any controlled substance or dangerous drug for self-administration that does not involve actual, direct harm to the public, the board shall close the investigation without further action if the registered nurse is accepted into the board’s diversion program and successfully completes the requirements of the program. If the registered nurse withdraws or is terminated from the program by a diversion evaluation committee, and the termination is approved by the program manager, the investigation shall be reopened and disciplinary action imposed, if warranted, as determined by the board.

(d) Neither acceptance nor participation in the diversion program shall preclude the board from investigating or continuing to investigate, or taking disciplinary action or continuing to take disciplinary action against, any registered nurse for any unprofessional conduct committed before, during, or after participation in the diversion program.

(e) All registered nurses shall sign an agreement of understanding that the withdrawal or termination from the diversion program at a time when the program manager or diversion evaluation committee determines the licentiate presents a threat to the public’s health and safety shall result in the utilization by the board of diversion treatment records in disciplinary or criminal proceedings.

(f) Any registered nurse terminated from the diversion program for failure to comply with program requirements is subject to disciplinary action by the board for acts committed before, during, and after participation in the diversion program. A registered nurse who has been under investigation by the board and has been terminated from the diversion program by a diversion evaluation committee shall be reported by the diversion evaluation committee to the board.

(Amended by Stats. 2008, Ch. 548, Sec. 18. Effective January 1, 2009.)



2770.8

A committee created under this article operates under the direction of the diversion program manager. The program manager has the primary responsibility to review and evaluate recommendations of the committee. Each committee shall have the following duties and responsibilities:

(a) To evaluate those registered nurses who request participation in the program according to the guidelines prescribed by the board, and to make recommendations.

(b) To review and designate those treatment services to which registered nurses in a diversion program may be referred.

(c) To receive and review information concerning a registered nurse participating in the program.

(d) To consider in the case of each registered nurse participating in a program whether he or she may with safety continue or resume the practice of nursing.

(e) To call meetings as necessary to consider the requests of registered nurses to participate in a diversion program, and to consider reports regarding registered nurses participating in a program.

(f) To make recommendations to the program manager regarding the terms and conditions of the diversion agreement for each registered nurse participating in the program, including treatment, supervision, and monitoring requirements.

(Amended by Stats. 2008, Ch. 548, Sec. 19. Effective January 1, 2009.)



2770.9

The committee shall inform each registered nurse who requests participation in a program of the procedures followed in the program, of the rights and responsibilities of the registered nurse in the program, and of the possible results of noncompliance with the program.

(Added by Stats. 1984, Ch. 865, Sec. 1.)



2770.10

Notwithstanding the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, relating to public meetings, a committee may convene in closed session to consider reports pertaining to any registered nurse requesting or participating in a diversion program. A committee shall only convene in closed session to the extent that it is necessary to protect the privacy of such a licentiate.

(Amended by Stats. 1993, Ch. 589, Sec. 6. Effective January 1, 1994.)



2770.11

(a) Each registered nurse who requests participation in a diversion program shall agree to cooperate with the rehabilitation program designed by the committee and approved by the program manager. Any failure to comply with the provisions of a rehabilitation program may result in termination of the registered nurse’s participation in a program. The name and license number of a registered nurse who is terminated for any reason, other than successful completion, shall be reported to the board’s enforcement program.

(b) If the program manager determines that a registered nurse, who is denied admission into the program or terminated from the program, presents a threat to the public or his or her own health and safety, the program manager shall report the name and license number, along with a copy of all diversion records for that registered nurse, to the board’s enforcement program. The board may use any of the records it receives under this subdivision in any disciplinary proceeding.

(Amended by Stats. 2008, Ch. 548, Sec. 20. Effective January 1, 2009.)



2770.12

(a) After the committee and the program manager in their discretion have determined that a registered nurse has successfully completed the diversion program, all records pertaining to the registered nurse’s participation in the diversion program shall be purged.

(b) All board and committee records and records of a proceeding pertaining to the participation of a registered nurse in the diversion program shall be kept confidential and are not subject to discovery or subpoena, except as specified in subdivision (b) of Section 2770.11 and subdivision (c).

(c) A registered nurse shall be deemed to have waived any rights granted by any laws and regulations relating to confidentiality of the diversion program, if he or she does any of the following:

(1) Presents information relating to any aspect of the diversion program during any stage of the disciplinary process subsequent to the filing of an accusation, statement of issues, or petition to compel an examination pursuant to Article 12.5 (commencing with Section 820) of Chapter 1. The waiver shall be limited to information necessary to verify or refute any information disclosed by the registered nurse.

(2) Files a lawsuit against the board relating to any aspect of the diversion program.

(3) Claims in defense to a disciplinary action, based on a complaint that led to the registered nurse’s participation in the diversion program, that he or she was prejudiced by the length of time that passed between the alleged violation and the filing of the accusation. The waiver shall be limited to information necessary to document the length of time the registered nurse participated in the diversion program.

(Amended by Stats. 2008, Ch. 548, Sec. 21. Effective January 1, 2009.)



2770.13

The board shall provide for the legal representation of any person making reports under this article to a committee or the board in any action for defamation directly resulting from those reports regarding a registered nurse’s participation in a diversion program.

(Amended by Stats. 1999, Ch. 655, Sec. 40. Effective January 1, 2000.)



2770.14

(a) The board shall produce reports which include, but are not limited to, information concerning the number of cases accepted, denied, or terminated with compliance or noncompliance.

(b) The board shall conduct a periodic cost analysis of the program.

(Amended by Stats. 1999, Ch. 655, Sec. 41. Effective January 1, 2000.)






ARTICLE 3.5 - Nursing Corporations

2775

A nursing corporation is a corporation which is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are registered nurses are in compliance with the Moscone-Knox Professional Corporation Act, the provisions of this article and all other statutes and regulations now or hereafter enacted or adopted pertaining to such corporation and the conduct of its affairs.

With respect to a nursing corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the Board of Registered Nursing.

(Added by Stats. 1981, Ch. 621, Sec. 2.)



2776

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate any provision or term of this article, the Moscone-Knox Professional Corporation Act, or any regulations duly adopted under those laws.

(Added by Stats. 1981, Ch. 621, Sec. 2.)



2777

A nursing corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute or regulation, now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by such statutes and regulations to the same extent as a person holding a license under this chapter.

(Added by Stats. 1981, Ch. 621, Sec. 2.)



2778

The name of a nursing corporation and any name or names under which it may render professional services shall contain the words “nursing” or “registered nursing,” and wording or abbreviations denoting corporate existence.

(Added by Stats. 1981, Ch. 621, Sec. 2.)



2779

Except as provided in Sections 13401.5 and 13403 of the Corporations Code, each shareholder, director and officer of a nursing corporation, except an assistant secretary and an assistant treasurer, shall be a licensed person as defined in Section 13401 of the Corporations Code.

(Added by Stats. 1981, Ch. 621, Sec. 2.)



2780

The income of a nursing corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of such shareholder or his or her shares in the nursing corporation.

(Added by Stats. 1981, Ch. 621, Sec. 2.)



2781

The board may adopt and enforce regulations to carry out the purposes and objectives of this article, including regulations requiring (a) that the bylaws of a nursing corporation shall include a provision whereby the capital stock of such corporation owned by a disqualified person (as defined in Section 13401 of the Corporations Code), or a deceased person, shall be sold to the corporation or to the remaining shareholders of such corporation within such time as such regulations may provide, and (b) that a nursing corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Added by Stats. 1981, Ch. 621, Sec. 2.)






ARTICLE 4 - Nursing Schools

2785

The board shall prepare and maintain a list of approved schools of nursing in this state whose graduates, if they have the other necessary qualifications provided in this chapter, shall be eligible to apply for a license to practice nursing in this state.

(Amended by Stats. 1983, Ch. 742, Sec. 5.)



2785.5

The board shall establish a workgroup, or use an existing committee, to encourage and facilitate efficient transfer agreements or other enrollment models between associate degree nursing programs and baccalaureate degree nursing programs so students are able to complete the baccalaureate program without unnecessary repetition of coursework.

(Added by Stats. 2004, Ch. 271, Sec. 1. Effective January 1, 2005.)



2786

(a) An approved school of nursing, or an approved nursing program, is one that has been approved by the board, gives the course of instruction approved by the board, covering not less than two academic years, is affiliated or conducted in connection with one or more hospitals, and is an institution of higher education. For purposes of this section, “institution of higher education” includes, but is not limited to, community colleges offering an associate of arts or associate of science degree and private postsecondary institutions offering an associate of arts, associate of science, or baccalaureate degree or an entry-level master’s degree, and is an institution that is not subject to the California Private Postsecondary Education Act of 2009 (Chapter 8 (commencing with Section 94800) of Part 59 of Division 10 of Title 3 of the Education Code).

(b) A school of nursing that is affiliated with an institution that is subject to the California Private Postsecondary Education Act of 2009 (Chapter 8 (commencing with Section 94800) of Part 59 of Division 10 of Title 3 of the Education Code), may be approved by the board to grant an associate of arts or associate of science degree to individuals who graduate from the school of nursing or to grant a baccalaureate degree in nursing with successful completion of an additional course of study as approved by the board and the institution involved.

(c) The board shall determine by regulation the required subjects of instruction to be completed in an approved school of nursing for licensure as a registered nurse and shall include the minimum units of theory and clinical experience necessary to achieve essential clinical competency at the entry level of the registered nurse. The board’s standards shall be designed to require all schools to provide clinical instruction in all phases of the educational process.

(d) The board shall perform or cause to be performed an analysis of the practice of the registered nurse no less than every five years. Results of the analysis shall be utilized to assist in the determination of the required subjects of instruction, validation of the licensing examination, and assessment of the current practice of nursing.

(Amended by Stats. 2012, Ch. 789, Sec. 3. Effective January 1, 2013.)



2786.2

A private postsecondary school of nursing approved by the board pursuant to subdivision (b) of Section 2786 shall comply with Chapter 8 of Part 59 of Division 10 of Title 3 of the Education Code. The board shall have a memorandum of understanding with the Bureau for Private Postsecondary Education to delineate the powers of the board to review and approve schools of nursing and the powers of the bureau to protect the interest of students attending institutions governed by the California Private Postsecondary Education Act of 2009, Chapter 8 (commencing with Section 94800) of Division 10 of Title 3 of the Education Code.

(Added by Stats. 2012, Ch. 789, Sec. 4. Effective January 1, 2013.)



2786.5

(a) An institution of higher education or a private postsecondary school of nursing approved by the board pursuant to subdivision (b) of Section 2786 shall remit to the board for deposit in the Board of Registered Nursing Fund the following fees, in accordance with the following schedule:

(1) The fee for approval of a school of nursing shall be five thousand dollars ($5,000).

(2) The fee for continuing approval of a nursing program established after January 1, 2013, shall be three thousand five hundred dollars ($3,500).

(3) The processing fee for authorization of a substantive change to an approval of a school of nursing shall be five hundred dollars ($500).

(b) If the board determines that the annual cost of providing oversight and review of a school of nursing, as required by this article, is less than the amount of any fees required to be paid by that institution pursuant to this article, the board may decrease the fees applicable to that institution to an amount that is proportional to the board’s costs associated with that institution.

(Added by Stats. 2012, Ch. 789, Sec. 5. Effective January 1, 2013.)



2786.6

The board shall deny the application for approval made by, and shall revoke the approval given to, any school of nursing which:

(a) Does not give to student applicants credit, in the field of nursing, for previous education and the opportunity to obtain credit for other acquired knowledge by the use of challenge examinations or other methods of evaluation; or,

(b) Is operated by a community college and discriminates against an applicant for admission to a school solely on the grounds that the applicant is seeking to fulfill the units of nursing required by Section 2736.6.

The board shall prescribe, by regulation, the education for which credit is to be given and the amount of credit which is to be given for each type of education. The word “credit,” as used in the preceding sentence, is limited to credit for licensure only. The board is not authorized to prescribe the credit which an approved school of nursing shall give toward an academic certificate or degree.

(Amended by Stats. 1983, Ch. 742, Sec. 8.)



2788

It shall be the duty of the board, through its executive officer, to inspect all schools of nursing in this state at such times as the board shall deem necessary. Written reports of the executive officer’s visits shall be made to the board, which shall thereupon approve those schools of nursing that meet the requirements provided by the board.

Upon receiving the report of the executive officer, if the board determines that any approved school of nursing is not maintaining the standard required by the board, notice thereof in writing specifying the defect or defects shall be immediately given to the school. If the defects are not corrected within a reasonable time, the school of nursing may be removed from the approved list and notice thereof in writing given to it.

(Amended by Stats. 1983, Ch. 742, Sec. 10.)



2789

None of the provisions of this chapter shall be applicable to any school or schools conducted by any well recognized church or denomination for the purpose of training the adherents of such church or denomination in the care of the sick in accordance with its religious tenents.

(Added by Stats. 1939, Ch. 807.)






ARTICLE 5 - Penal Provisions

2795

Except as provided in this chapter, it is unlawful for any person to do any of the following:

(a) To practice or to offer to practice nursing in this state unless the person holds a license in an active status.

(b) To use any title, sign, card, or device to indicate that he or she is qualified to practice or is practicing nursing, unless the person has been duly licensed or certified under this chapter.

(Amended by Stats. 1990, Ch. 350, Sec. 2.)



2796

It is unlawful for any person or persons not licensed or certified as provided in this chapter to use the title “registered nurse,” the letters “R.N. ,” or the words “graduate nurse,” “trained nurse,” or “nurse anesthetist.”

It is unlawful for any person or persons not licensed or certified as provided in this chapter to impersonate a professional nurse or pretend to be licensed to practice professional nursing as provided in this chapter.

(Amended by Stats. 1983, Ch. 696, Sec. 5.)



2797

It is unlawful for a person to wilfully make any false representation or to impersonate any other person or permit or aid any person in any manner to impersonate him in connection with any examination or application for a license, or request to be examined or licensed.

(Added by Stats. 1939, Ch. 807.)



2798

(a) It is unlawful for anyone to conduct a school of nursing unless the school has been approved by the board.

(b) If the board has a reasonable belief, either by complaint or otherwise, that a school is allowing students to apply for its nursing program and that nursing program does not have the approval of the board, the board shall immediately order the school to cease and desist from offering students the ability to enroll in its nursing program. The board shall also notify the Bureau for Private Postsecondary Education and the Attorney General’s office that the school is offering students the ability to enroll in a nursing program that does not have the approval of the board.

(c) It shall be unprofessional conduct for any registered nurse to violate or attempt to violate, either directly or indirectly, or to assist or abet the violation of, this section.

(d) This section is not applicable to schools conducted under Section 2789 of this chapter.

(Amended by Stats. 2012, Ch. 789, Sec. 6. Effective January 1, 2013.)



2799

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor and upon a conviction thereof shall be punished by imprisonment in the county jail for not less than 10 days nor more than one year, or by a fine of not less than twenty dollars ($20) nor more than one thousand dollars ($1,000), or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 10. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



2800

None of the sections in this article, except Sections 2796 and 2797, shall be applicable to any person or persons specifically exempted from the general provisions of this act by Section 2731 hereof, or to schools conducted by any well recognized church or denomination for the purpose of training the adherents of such church or denomination in the care of the sick in accordance with its religious tenets; and any adherent of any well recognized church or denomination who engages in nursing or the care of the sick in connection with the practice of the religious tenets of such well recognized church or denomination may use the word “nurse” in connection with or following his or her name, provided he or she shall not use the title “registered nurse,” the letters “R.N.,” the words “graduate nurse,” “trained nurse,” “nurse anesthetist,” or any other name, word or symbol in connection with or following his or her name so as to lead another or others to believe that he or she is a professional nurse licensed under the provisions of this chapter.

(Amended by Stats. 1983, Ch. 696, Sec. 6.)






ARTICLE 6 - Revenue

2810

There is established in the State Treasury a Board of Registered Nursing Fund. The California Board of Nursing Education and Nurse Registration Fund of the State of California is abolished. The Controller, on, January 1, 1975, shall transfer any balance in that fund to the Board of Registered Nursing Fund. Any reference in state law to the Board of Nurse Examiners Fund or the Board of Nurse Examiners Fund of the State of California shall be construed to refer to the Board of Registered Nursing Fund.

(Amended by Stats. 1974, Ch. 632.)



2811

(a) Each person holding a regular renewable license under this chapter, whether in an active or inactive status, shall apply for a renewal of his license and pay the biennial renewal fee required by this chapter each two years on or before the last day of the month following the month in which his birthday occurs, beginning with the second birthday following the date on which the license was issued, whereupon the board shall renew the license.

(b) Each such license not renewed in accordance with this section shall expire but may within a period of eight years thereafter be reinstated upon payment of the biennial renewal fee and penalty fee required by this chapter and upon submission of such proof of the applicant’s qualifications as may be required by the board, except that during such eight-year period no examination shall be required as a condition for the reinstatement of any such expired license which has lapsed solely by reason of nonpayment of the renewal fee. After the expiration of such eight-year period the board may require as a condition of reinstatement that the applicant pass such examination as it deems necessary to determine his present fitness to resume the practice of professional nursing.

(c) A license in an inactive status may be restored to an active status if the licensee meets the continuing education standards of Section 2811.5.

(Amended by Stats. 1976, Ch. 1053.)



2811.5

(a) Each person renewing his or her license under Section 2811 shall submit proof satisfactory to the board that, during the preceding two-year period, he or she has been informed of the developments in the registered nurse field or in any special area of practice engaged in by the licensee, occurring since the last renewal thereof, either by pursuing a course or courses of continuing education in the registered nurse field or relevant to the practice of the licensee, and approved by the board, or by other means deemed equivalent by the board.

(b) For purposes of this section, the board shall, by regulation, establish standards for continuing education. The standards shall be established in a manner to assure that a variety of alternative forms of continuing education are available to licensees, including, but not limited to, academic studies, in-service education, institutes, seminars, lectures, conferences, workshops, extension studies, and home study programs. The standards shall take cognizance of specialized areas of practice. The continuing education standards established by the board shall not exceed 30 hours of direct participation in a course or courses approved by the board, or its equivalent in the units of measure adopted by the board.

(c) The board shall encourage continuing education in spousal or partner abuse detection and treatment. In the event the board establishes a requirement for continuing education coursework in spousal or partner abuse detection or treatment, that requirement shall be met by each licensee within no more than four years from the date the requirement is imposed.

(d) In establishing standards for continuing education, the board shall consider including a course in the special care needs of individuals and their families facing end-of-life issues, including, but not limited to, all of the following:

(1) Pain and symptom management.

(2) The psycho-social dynamics of death.

(3) Dying and bereavement.

(4) Hospice care.

(e) In establishing standards for continuing education, the board may include a course on pain management.

(f) This section shall not apply to licensees during the first two years immediately following their initial licensure in California or any other governmental jurisdiction.

(g) The board may, in accordance with the intent of this section, make exceptions from continuing education requirements for licensees residing in another state or country, or for reasons of health, military service, or other good cause.

(Amended by Stats. 1998, Ch. 791, Sec. 3. Effective January 1, 1999.)



2811.6

Providers of continuing education programs approved by the board pursuant to Section 2811.5 shall make available for board inspection records of continuing education courses given to registered nurses.

(Added by Stats. 1978, Ch. 167.)



2812

Within 10 days after the beginning of each month, the board shall report to the State Controller the amount and source of all collections made under this chapter. At the same time, all amounts shall be paid into the State Treasury, where they shall be placed to the credit of the Board of Registered Nursing Fund and to the Registered Nurse Education Fund, as specified in Section 128400 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 11. Effective September 29, 1996.)



2814

All money in the Board of Registered Nursing Fund is hereby appropriated to carry out the provisions of this chapter, and the promotion of nursing education in this state.

(Amended by Stats. 1974, Ch. 632.)



2815

Subject to the provisions of Section 128.5, the amount of the fees prescribed by this chapter in connection with the issuance of licenses for registered nurses under its provisions is that fixed by the following schedule:

(a) The fee to be paid upon the filing of an application for a licensure by examination shall be fixed by the board at not less than seventy-five dollars ($75) nor more than one hundred fifty dollars ($150).

(b) The fee to be paid for taking each examination shall be the actual cost to purchase an examination from a vendor approved by the board.

(c) The fee to be paid for application for licensure by endorsement shall be fixed by the board at not less than fifty dollars ($50) nor more than one hundred dollars ($100).

(d) The biennial fee to be paid upon the filing of an application for renewal of the license shall be not less than seventy-five dollars ($75) nor more than one hundred fifty dollars ($150). In addition, an assessment of ten dollars ($10) shall be collected and credited to the Registered Nurse Education Fund, pursuant to Section 2815.1.

(e) The penalty fee for failure to renew a license within the prescribed time shall be fixed by the board at not more than 50 percent of the regular renewal fee, but not less than thirty-seven dollars ($37) nor more than seventy-five dollars ($75).

(f) The fee to be paid for approval of a continuing education provider shall be fixed by the board at not less than two hundred dollars ($200) nor more than three hundred dollars ($300).

(g) The biennial fee to be paid upon the filing of an application for renewal of provider approval shall be fixed by the board at not less than two hundred dollars ($200) nor more than three hundred dollars ($300).

(h) The penalty fee for failure to renew provider approval within the prescribed time shall be fixed at not more than 50 percent of the regular renewal fee, but not less than one hundred dollars ($100) nor more than one hundred fifty dollars ($150).

(i) The penalty for submitting insufficient funds or fictitious check, draft or order on any bank or depository for payment of any fee to the board shall be fixed at not less than fifteen dollars ($15) nor more than thirty dollars ($30).

(j) The fee to be paid for an interim permit shall be fixed by the board at not less than thirty dollars ($30) nor more than fifty dollars ($50).

(k) The fee to be paid for a temporary license shall be fixed by the board at not less than thirty dollars ($30) nor more than fifty dollars ($50).

(l) The fee to be paid for processing endorsement papers to other states shall be fixed by the board at not less than sixty dollars ($60) nor more than one hundred dollars ($100).

(m) The fee to be paid for a certified copy of a school transcript shall be fixed by the board at not less than thirty dollars ($30) nor more than fifty dollars ($50).

(n) The fee to be paid for a duplicate license shall be fixed by the board at not less than thirty dollars ($30) nor more than fifty dollars ($50).

(o) The fee to be paid by a registered nurse for an evaluation of his or her qualifications to use the title “nurse practitioner” shall be fixed by the board at not less than seventy-five dollars ($75) nor more than one hundred fifty dollars ($150).

No further fee shall be required for a license or a renewal thereof other than as prescribed by this chapter.

(Amended by Stats. 2003, Ch. 640, Sec. 7. Effective January 1, 2004.)



2815.1

As provided in subdivision (d) of Section 2815, the Board of Registered Nursing shall collect an additional ten dollar ($10) assessment at the time of the biennial licensure renewal. This amount shall be credited to the Registered Nurse Education Fund. This assessment is separate from those fees prescribed in Section 2815.

(Amended by Stats. 2003, Ch. 640, Sec. 8. Effective January 1, 2004.)



2815.5

The amount of the fees prescribed by this chapter in connection with the issuance of certificates as nurse-midwives is that fixed by the following schedule:

(a) The fee to be paid upon the filing of an application for a certificate shall be fixed by the board at not less than seventy-five dollars ($75) nor more than one hundred fifty dollars ($150).

(b) The biennial fee to be paid upon the application for a renewal of a certificate shall be fixed by the board at not less than fifty dollars ($50) nor more than one hundred dollars ($100).

(c) The penalty fee for failure to renew a certificate within the prescribed time shall be 50 percent of the renewal fee in effect on the date of the renewal of the license, but not less than twenty-five dollars ($25) nor more than fifty dollars ($50).

(d) The fee to be paid upon the filing of an application for the nurse-midwife equivalency examination shall be fixed by the board at not less than one hundred dollars ($100) nor more than two hundred dollars ($200).

(Amended by Stats. 1991, Ch. 352, Sec. 3.)



2815.7

The board shall report to the appropriate policy and fiscal committees of each house of the Legislature whenever the board proposes or adopts an increase in any fee imposed pursuant to this chapter. The board shall specify the reasons for each fee increase and shall identify the percentage of the funds derived from an increase in any fee that will be used for investigational or enforcement related activities by the board.

(Added by Stats. 1991, Ch. 352, Sec. 4.)






ARTICLE 6.5 - Public Health Nurse Certification

2816

The nonrefundable fee to be paid by a registered nurse for an evaluation of his or her qualifications to use the title “public health nurse” shall be equal to the fees set out in subdivision (o) of Section 2815. All fees payable under this section shall be collected by and paid to the Registered Nursing Fund. It is the intention of the Legislature that the costs of carrying out the purposes of this article shall be covered by the revenue collected pursuant to this section.

(Repealed and added by Stats. 1992, Ch. 1135, Sec. 2.8. Effective January 1, 1993.)



2817

The qualifications prescribed by the board under this article shall include a requirement that an applicant for employment as a public health nurse and all public health nurses employed on or after January 1, 1981, acquire training in child abuse and neglect detection.

(Repealed and added by Stats. 1992, Ch. 1135, Sec. 2.8. Effective January 1, 1993.)



2818

(a) The Legislature recognizes that public health nursing is a service of crucial importance for the health, safety, and sanitation of the population in all of California’s communities. These services currently include, but are not limited to:

(1) Control and prevention of communicable disease.

(2) Promotion of maternal, child, and adolescent health.

(3) Prevention of abuse and neglect of children, elders, and spouses.

(4) Outreach screening, case management, resource coordination and assessment, and delivery and evaluation of care for individuals, families, and communities.

(b) The Legislature also finds that conflicting definitions of “public health nurse” have been created by various state and local agencies within California. The Legislature also finds that the public is harmed by the conflicting usage of the title “public health nurse” and lack of consistency between the use of the term and the qualifications required in state law and in administrative regulations. Therefore, the Legislature finds that the public interest would be served by determining the conditions for the legitimate use by registered nurses of a title which includes the term “public health nurse.”

(c) No individual shall hold himself or herself out as a public health nurse or use a title which includes the term “public health nurse” unless that individual is in possession of a valid California public health nurse certificate issued pursuant to this article.

(d) No employer subject to regulation by Section 602 of the Health and Safety Code shall hold out any employee to be a public health nurse or grant a title to any employee including the term “public health nurse” unless that employee holds a valid California public health nurse certificate pursuant to this article.

(Repealed and added by Stats. 1992, Ch. 1135, Sec. 2.8. Effective January 1, 1993.)



2819

In order to effect a speedy and efficient transfer of public health nurse certification from the State Department of Health Services to the board, existing Sections 4500 to 4504, inclusive, of Title 17 of the California Code of Regulations shall be repealed by the State Department of Health Services and adopted by the board to place them in Chapter 14 of Title 16 of the California Code of Regulations, and any reference to the State Department of Health Services in those regulations shall be changed to refer to the board. The repeal of the regulations and adoption of the revised regulations pursuant to this section shall be exempt from the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, except that the repealed and adopted regulations shall be filed with the Office of Administrative Law for publication in the California Code of Regulations.

(Repealed and added by Stats. 1992, Ch. 1135, Sec. 2.8. Effective January 1, 1993.)



2820

Nothing in this article shall be construed as expanding the scope of practice of a registered nurse beyond that which is authorized under Section 2725.

(Repealed and added by Stats. 1992, Ch. 1135, Sec. 2.8. Effective January 1, 1993.)






ARTICLE 7 - Nurse Anesthetists

2825

This article may be cited as the Nurse Anesthetists Act.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2826

As used in this article:

(a) “Nurse anesthetist” means a person who is a registered nurse, licensed by the board and who has met standards for certification from the board. In the certification and recertification process the board shall consider the standards of the Council on Certification of Nurse Anesthetists and the Council on Recertification of Nurse Anesthetists and may develop new standards if there is a public safety need for standards more stringent than the councils’ standards. In determining the adequacy for public safety of the councils’ standards or in developing board standards, the board shall comply with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) “Accredited Program” means a program for the education of nurse anesthetists which has received approval from the board. In the approval process the board shall consider the standards of the Council on Accreditation of Nurse Anesthesia Education Programs and Schools and may develop new standards if the councils’ standards are determined to be inadequate for public safety. In determining the adequacy for public safety of the councils’ standards or in developing board standards, the board shall comply with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) “Appropriate committee” means the committee responsible for anesthesia practice which is responsible to the executive committee of the medical staff.

(d) “Trainee” means a registered nurse enrolled in an accredited program of nurse anesthesia.

(e) “Graduate” means a nurse anesthetist who is a graduate of an accredited program of nurse anesthesia awaiting initial certification results for not more than one year from the date of graduation.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2827

The utilization of a nurse anesthetist to provide anesthesia services in an acute care facility shall be approved by the acute care facility administration and the appropriate committee, and at the discretion of the physician, dentist or podiatrist. If a general anesthetic agent is administered in a dental office, the dentist shall hold a permit authorized by Section 1646.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2828

In an acute care facility, a nurse anesthetist who is not an employee of the facility shall, nonetheless, be subject to the bylaws of the facility and may be required by the facility to provide proof of current professional liability insurance coverage. Notwithstanding any other provision of law, a nurse anesthetist shall be responsible for his or her own professional conduct and may be held liable for those professional acts.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2829

It is unlawful for any person or persons to advertise, use any title, sign, card, or device, or to otherwise hold himself or herself out as a “nurse anesthetist” unless the person meets the requirements of subdivision (a) of Section 2826 and has been so certified under the provisions of this article.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2830

The board shall issue a certificate to practice nurse anesthesia to any person who qualifies under this article and is licensed pursuant to the provisions of this chapter.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2830.5

Every applicant shall show by evidence satisfactory to the board that he or she has met the requirements of this article.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2830.6

Notwithstanding Section 2830, the board shall certify all applicants who can show certification by the Council on Certification of Nurse Anesthetists or the Council on Recertification of Nurse Anesthetists as of the effective date of this chapter. This certification shall be documented to the board in a manner to be determined by the board. Proof of certification shall be filed with the board within six months from the effective date of this article and the board shall, within one year from the effective date of this article, issue a certificate to applicants who have filed proof of certification within that six-month period.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2830.7

The amount of the fees prescribed by this chapter in connection with the issuance of certificates as nurse anesthetists is that fixed by the following schedule:

(a) The fee to be paid upon the filing of an application for a certificate shall be fixed by the board at not less than seventy-five dollars ($75) nor more than one hundred fifty dollars ($150).

(b) The biennial fee to be paid upon the application for a renewal of a certificate shall be fixed by the board at not less than fifty dollars ($50) nor more than one hundred dollars ($100).

(c) The penalty fee for failure to renew a certificate within the prescribed time shall be 50 percent of the renewal fee in effect on the date of the renewal of the license, but not less than twenty-five dollars ($25) nor more than fifty dollars ($50).

(Added by Stats. 1991, Ch. 352, Sec. 4.5.)



2831

An applicant for certification pursuant to this article shall submit a written application in the form prescribed by the board, accompanied by the fee prescribed by Section 2830.7 which shall also apply to the issuance of a certificate under the provisions of this article.

(Amended by Stats. 1991, Ch. 352, Sec. 5.)



2832

Every applicant for a certificate to practice nurse anesthesia shall comply with all the provisions of this article in addition to the provisions of this chapter.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2833

Each certificate issued pursuant to this article shall be renewable biennially, and each person holding a certificate under this article shall apply for a renewal of his or her certificate and pay the biennial renewal fee required by Section 2830.7 every two years on or before the last day of the month following the month in which his or her birthday occurs, beginning with the second birthday following the date on which the certificate was issued, whereupon the board shall renew the certificate.

Each certificate not renewed in accordance with this section shall expire but may within a period of eight years thereafter be reinstated upon payment of the biennial renewal fee and penalty fee required by Section 2830.7 and upon submission of such proof of the applicant’s qualifications as may be required by the board, except that during that eight-year period no examination shall be required as a condition for the reinstatement of any expired certificate which has lapsed solely by reason of nonpayment of the renewable fee. After the expiration of the eight-year period the board may require as a condition of reinstatement that the applicant pass an examination as it deems necessary to determine his or her present fitness to resume the practice of nurse anesthesia.

(Amended by Stats. 1991, Ch. 352, Sec. 6.)



2833.3

Nothing in this article shall be construed to limit a certified nurse anesthetist’s ability to practice nursing.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2833.5

Except as provided in Section 2725 and in this section, the practice of nurse anesthetist does not confer authority to practice medicine or surgery.

(Added by Stats. 1983, Ch. 696, Sec. 7.)



2833.6

This chapter is not intended to address the scope of practice of, and nothing in this chapter shall be construed to restrict, expand, alter, or modify the existing scope of practice of, a nurse anesthetist.

(Added by Stats. 1983, Ch. 696, Sec. 7.)






ARTICLE 8 - Nurse Practitioners

2834

The Legislature finds that various and conflicting definitions of the nurse practitioner are being created by state agencies and private organizations within California. The Legislature also finds that the public is harmed by conflicting usage of the title of nurse practitioner and lack of correspondence between use of the title and qualifications of the registered nurse using the title. Therefore, the Legislature finds the public interest served by determination of the legitimate use of the title “nurse practitioner” by registered nurses.

(Added by Stats. 1977, Ch. 439.)



2835

No person shall advertise or hold himself out as a “nurse practitioner” who is not a nurse licensed under this chapter and does not, in addition, meet the standards for a nurse practitioner established by the board.

(Added by Stats. 1977, Ch. 439.)



2835.5

(a) A registered nurse who is holding himself or herself out as a nurse practitioner or who desires to hold himself or herself out as a nurse practitioner shall, within the time prescribed by the board and prior to his or her next license renewal or the issuance of an initial license, submit educational, experience, and other credentials and information as the board may require for it to determine that the person qualifies to use the title “nurse practitioner,” pursuant to the standards and qualifications established by the board.

(b) Upon finding that a person is qualified to hold himself or herself out as a nurse practitioner, the board shall appropriately indicate on the license issued or renewed, that the person is qualified to use the title “nurse practitioner.” The board shall also issue to each qualified person a certificate evidencing that the person is qualified to use the title “nurse practitioner.”

(c) A person who has been found to be qualified by the board to use the title “nurse practitioner” prior to the effective date of this section, shall not be required to submit any further qualifications or information to the board and shall be deemed to have met the requirements of this section.

(d) On and after January 1, 2008, an applicant for initial qualification or certification as a nurse practitioner under this article who has not been qualified or certified as a nurse practitioner in California or any other state shall meet the following requirements:

(1) Hold a valid and active registered nursing license issued under this chapter.

(2) Possess a master’s degree in nursing, a master’s degree in a clinical field related to nursing, or a graduate degree in nursing.

(3) Satisfactorily complete a nurse practitioner program approved by the board.

(Amended by Stats. 2004, Ch. 344, Sec. 1. Effective January 1, 2005.)



2835.7

(a) Notwithstanding any other provision of law, in addition to any other practices that meet the general criteria set forth in statute or regulation for inclusion in standardized procedures developed through collaboration among administrators and health professionals, including physicians and surgeons and nurses, pursuant to Section 2725, standardized procedures may be implemented that authorize a nurse practitioner to do any of the following:

(1) Order durable medical equipment, subject to any limitations set forth in the standardized procedures. Notwithstanding that authority, nothing in this paragraph shall operate to limit the ability of a third-party payer to require prior approval.

(2) After performance of a physical examination by the nurse practitioner and collaboration with a physician and surgeon, certify disability pursuant to Section 2708 of the Unemployment Insurance Code.

(3) For individuals receiving home health services or personal care services, after consultation with the treating physician and surgeon, approve, sign, modify, or add to a plan of treatment or plan of care.

(b) Nothing in this section shall be construed to affect the validity of any standardized procedures in effect prior to the enactment of this section or those adopted subsequent to enactment.

(Added by Stats. 2009, Ch. 308, Sec. 34. Effective January 1, 2010.)



2836

(a) The board shall establish categories of nurse practitioners and standards for nurses to hold themselves out as nurse practitioners in each category. Such standards shall take into account the types of advanced levels of nursing practice which are or may be performed and the clinical and didactic education, experience, or both needed to practice safely at those levels. In setting such standards, the board shall consult with nurse practitioners, physicians and surgeons with expertise in the nurse practitioner field, and health care organizations utilizing nurse practitioners. Established standards shall apply to persons without regard to the date of meeting such standards. If the board sets standards for use of nurse practitioner titles which include completion of an academically affiliated program, it shall provide equivalent standards for registered nurses who have not completed such a program.

(b) Any regulations promulgated by a state department that affect the scope of practice of a nurse practitioner shall be developed in consultation with the board.

(Amended by Stats. 2002, Ch. 764, Sec. 3. Effective January 1, 2003.)



2836.1

Neither this chapter nor any other provision of law shall be construed to prohibit a nurse practitioner from furnishing or ordering drugs or devices when all of the following apply:

(a) The drugs or devices are furnished or ordered by a nurse practitioner in accordance with standardized procedures or protocols developed by the nurse practitioner and the supervising physician and surgeon when the drugs or devices furnished or ordered are consistent with the practitioner’s educational preparation or for which clinical competency has been established and maintained.

(b) The nurse practitioner is functioning pursuant to standardized procedure, as defined by Section 2725, or protocol. The standardized procedure or protocol shall be developed and approved by the supervising physician and surgeon, the nurse practitioner, and the facility administrator or the designee.

(c) (1) The standardized procedure or protocol covering the furnishing of drugs or devices shall specify which nurse practitioners may furnish or order drugs or devices, which drugs or devices may be furnished or ordered, under what circumstances, the extent of physician and surgeon supervision, the method of periodic review of the nurse practitioner’s competence, including peer review, and review of the provisions of the standardized procedure.

(2) In addition to the requirements in paragraph (1), for Schedule II controlled substance protocols, the provision for furnishing Schedule II controlled substances shall address the diagnosis of the illness, injury, or condition for which the Schedule II controlled substance is to be furnished.

(d) The furnishing or ordering of drugs or devices by a nurse practitioner occurs under physician and surgeon supervision. Physician and surgeon supervision shall not be construed to require the physical presence of the physician, but does include (1) collaboration on the development of the standardized procedure, (2) approval of the standardized procedure, and (3) availability by telephonic contact at the time of patient examination by the nurse practitioner.

(e) For purposes of this section, no physician and surgeon shall supervise more than four nurse practitioners at one time.

(f) (1) Drugs or devices furnished or ordered by a nurse practitioner may include Schedule II through Schedule V controlled substances under the California Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code) and shall be further limited to those drugs agreed upon by the nurse practitioner and physician and surgeon and specified in the standardized procedure.

(2) When Schedule II or III controlled substances, as defined in Sections 11055 and 11056, respectively, of the Health and Safety Code, are furnished or ordered by a nurse practitioner, the controlled substances shall be furnished or ordered in accordance with a patient-specific protocol approved by the treating or supervising physician. A copy of the section of the nurse practitioner’s standardized procedure relating to controlled substances shall be provided, upon request, to any licensed pharmacist who dispenses drugs or devices, when there is uncertainty about the nurse practitioner furnishing the order.

(g) (1) The board has certified in accordance with Section 2836.3 that the nurse practitioner has satisfactorily completed a course in pharmacology covering the drugs or devices to be furnished or ordered under this section.

(2) A physician and surgeon may determine the extent of supervision necessary pursuant to this section in the furnishing or ordering of drugs and devices.

(3) Nurse practitioners who are certified by the board and hold an active furnishing number, who are authorized through standardized procedures or protocols to furnish Schedule II controlled substances, and who are registered with the United States Drug Enforcement Administration, shall complete, as part of their continuing education requirements, a course including Schedule II controlled substances based on the standards developed by the board. The board shall establish the requirements for satisfactory completion of this subdivision.

(h) Use of the term “furnishing” in this section, in health facilities defined in Section 1250 of the Health and Safety Code, shall include (1) the ordering of a drug or device in accordance with the standardized procedure and (2) transmitting an order of a supervising physician and surgeon.

(i) “Drug order” or “order” for purposes of this section means an order for medication which is dispensed to or for an ultimate user, issued by a nurse practitioner as an individual practitioner, within the meaning of Section 1306.02 of Title 21 of the Code of Federal Regulations. Notwithstanding any other provision of law, (1) a drug order issued pursuant to this section shall be treated in the same manner as a prescription of the supervising physician; (2) all references to “prescription” in this code and the Health and Safety Code shall include drug orders issued by nurse practitioners; and (3) the signature of a nurse practitioner on a drug order issued in accordance with this section shall be deemed to be the signature of a prescriber for purposes of this code and the Health and Safety Code.

(Amended by Stats. 2012, Ch. 796, Sec. 2. Effective January 1, 2013.)



2836.2

Furnishing or ordering of drugs or devices by nurse practitioners is defined to mean the act of making a pharmaceutical agent or agents available to the patient in strict accordance with a standardized procedure. All nurse practitioners who are authorized pursuant to Section 2836.1 to furnish or issue drug orders for controlled substances shall register with the United States Drug Enforcement Administration.

(Amended by Stats. 2011, Ch. 350, Sec. 20. Effective January 1, 2012.)



2836.3

(a) The furnishing of drugs or devices by nurse practitioners is conditional on issuance by the board of a number to the nurse applicant who has successfully completed the requirements of subdivision (g) of Section 2836.1. The number shall be included on all transmittals of orders for drugs or devices by the nurse practitioner. The board shall make the list of numbers issued available to the Board of Pharmacy. The board may charge the applicant a fee to cover all necessary costs to implement this section.

(b) The number shall be renewable at the time of the applicant’s registered nurse license renewal.

(c) The board may revoke, suspend, or deny issuance of the numbers for incompetence or gross negligence in the performance of functions specified in Sections 2836.1 and 2836.2.

(Added by Stats. 1986, Ch. 493, Sec. 4.)



2837

Nothing in this article shall be construed to limit the current scope of practice of a registered nurse authorized pursuant to this chapter.

(Added by Stats. 1977, Ch. 439.)






ARTICLE 9 - Clinical Nurse Specialists

2838

No person shall advertise or hold himself or herself out as a “clinical nurse specialist” unless he or she is a nurse licensed under this chapter, and meets the standards for a clinical nurse specialist established by the board.

(Added by Stats. 1997, Ch. 159, Sec. 3. Effective January 1, 1998. Section operative July 1, 1998, pursuant to Section 2838.3.)



2838.1

(a) On and after July 1, 1998, any registered nurse who holds himself or herself out as a clinical nurse specialist or who desires to hold himself or herself out as a clinical nurse specialist shall, within the time prescribed by the board and prior to his or her next license renewal or the issuance of an initial license, submit his or her education, experience, and other credentials, and any other information as required by the board to determine that the person qualifies to use the title “clinical nurse specialist.”

(b) Upon finding that a person is qualified to hold himself or herself out as a clinical nurse specialist, the board shall appropriately indicate on the license issued or renewed that the person is qualified to use the title “clinical nurse specialist.” The board shall also issue to each qualified person a certificate indicating that the person is qualified to use the title “clinical nurse specialist.”

(Added by Stats. 1997, Ch. 159, Sec. 3. Effective January 1, 1998. Section operative July 1, 1998, pursuant to Section 2838.3.)



2838.2

(a) A clinical nurse specialist is a registered nurse with advanced education, who participates in expert clinical practice, education, research, consultation, and clinical leadership as the major components of his or her role.

(b) The board may establish categories of clinical nurse specialists and the standards required to be met for nurses to hold themselves out as clinical nurse specialists in each category. The standards shall take into account the types of advanced levels of nursing practice that are or may be performed and the clinical and didactic education, experience, or both needed to practice safety at those levels. In setting the standards, the board shall consult with clinical nurse specialists, physicians and surgeons appointed by the Medical Board with expertise with clinical nurse specialists, and health care organizations that utilize clinical nurse specialists.

(c) A registered nurse who meets one of the following requirements may apply to become a clinical nurse specialist:

(1) Possession of a master’s degree in a clinical field of nursing.

(2) Possession of a master’s degree in a clinical field related to nursing with course work in the components referred to in subdivision (a).

(3) On or before July 1, 1998, meets the following requirements:

(A) Current licensure as a registered nurse.

(B) Performs the role of a clinical nurse specialist as described in subdivision (a).

(C) Meets any other criteria established by the board.

(d) A nonrefundable fee of not less than seventy-five dollars ($75), but not to exceed one hundred fifty dollars ($150), shall be paid by a registered nurse applying to be a clinical nurse specialist for the evaluation of his or her qualifications to use the title “clinical nurse specialist.” A biennial renewal fee shall be paid upon submission of an application to renew the clinical nurse specialist certificate and shall be established by the board at no less than fifty dollars ($50) and no more than one hundred dollars ($100). The penalty fee for failure to renew a certificate within the prescribed time shall be 50 percent of the renewal fee in effect on the date of the renewal of the license, but not less than twenty-five dollars ($25), nor more than fifty dollars ($50). The fees authorized by this subdivision shall not exceed the amount necessary to cover the costs to the board to administer this section.

(Added by Stats. 1997, Ch. 159, Sec. 3. Effective January 1, 1998. Section operative July 1, 1998, pursuant to Section 2838.3.)



2838.3

This article shall become operative on July 1, 1998.

(Added by Stats. 1997, Ch. 159, Sec. 3. Effective January 1, 1998. Note: This section prescribed a delayed operative date for Article 9, commencing with Section 2838.)



2838.4

Nothing in this article shall be construed to limit, revise, or expand the current scope of practice of a registered nurse.

(Added by Stats. 1997, Ch. 159, Sec. 3. Effective January 1, 1998. Section operative July 1, 1998, pursuant to Section 2838.3.)









CHAPTER 6.5 - Vocational Nursing

ARTICLE 1 - Administration

2840

This chapter of the Business and Professions Code constitutes the chapter on vocational nursing and may be cited as the Vocational Nursing Practice Act.

(Added by Stats. 1951, Ch. 1689.)



2840.5

(a) The Legislature hereby declares the practice of licensed vocational nursing to be a profession.

(b) This section shall not be construed to affect the laws relating to the practice of registered nursing, including the provisions of Chapter 6 (commencing with Section 2700), nor any existing regulations relating to registered nurse staffing of licensed health facilities.

(c) The intent of this section shall not be construed to mean that licensed vocational nurses are to be considered as professional employees as defined in Sections 3507.3 and 3533 of the Government Code.

(Added by Stats. 1973, Ch. 734.)



2841

(a) There is in the Department of Consumer Affairs a Board of Vocational Nursing and Psychiatric Technicians of the State of California, consisting of 11 members.

(b) Within the meaning of this chapter, “board,” or “the board,” refers to the Board of Vocational Nursing and Psychiatric Technicians of the State of California.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2011, Ch. 338, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



2841.1

Protection of the public shall be the highest priority for the Board of Vocational Nursing and Psychiatric Technicians of the State of California in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 11. Effective January 1, 2003.)



2842

(a) Each member of the board shall be a citizen of the United States and a resident of the State of California. The board shall have the following composition:

(1) Two members shall be duly licensed vocational nurses who have been licensed for a period of not less than three years prior to appointment.

(2) Two members shall be licensed psychiatric technicians, each of whom shall have had not less than five years’ experience in a psychiatric hospital, or in a psychiatric unit of a hospital licensed by the State Department of Health Services, or a private institution licensed by the State Department of Health Services.

(3) One member shall be a licensed vocational nurse or registered nurse who shall have had not less than five years’ experience as a teacher or administrator in an accredited school of vocational nursing.

(4) Six members shall be public members who are not licentiates of the board or any other board under this division or of any board referred to in Sections 1000 and 3600.

(b) No person may serve as a member of the board for more than two consecutive terms.

(c) Per diem and expenses of members of the board who are licensed psychiatric technicians shall be paid solely from revenues received pursuant to Chapter 10 (commencing with Section 4500) of Division 2.

(Amended by Stats. 1997, Ch. 759, Sec. 19. Effective January 1, 1998.)



2843

Members of the board shall be appointed for a term of four years. Vacancies occurring shall be filled by appointment for the unexpired term.

Appointments to the office shall be for a term of four years expiring on June 1st.

The Governor shall appoint four of the public members and the licensed members of the board qualified as provided in Section 2842. The Senate Rules Committee and the Speaker of the Assembly shall each appoint a public member, and their initial appointment shall be made to fill, respectively, the first and second public member vacancies which occur on or after January 1, 1983.

(Amended by Stats. 1999, Ch. 655, Sec. 41.2. Effective January 1, 2000.)



2845

The Governor has the power to remove any member of the board from office for neglect of any duty required by law, or for incompetency, or unprofessional or dishonorable conduct.

(Added by Stats. 1951, Ch. 1689.)



2846

The board at its first meeting after appointment, and annually thereafter at its first meeting in each year, shall elect from its members a president, vice president, and such other officers as it may deem necessary. The officers of the board shall hold their respective positions during its pleasure.

(Added by Stats. 1951, Ch. 1689.)



2847

(a) The board shall select an executive officer who shall perform duties as are delegated by the board and who shall be responsible to it for the accomplishment of those duties.

(b) The person selected to be the executive officer of the board shall be a duly licensed vocational nurse under this chapter, a duly licensed professional nurse as defined in Section 2725, or a duly licensed psychiatric technician. The executive officer shall not be a member of the board.

(c) With the approval of the Director of Finance, the board shall fix the salary of the executive officer.

(d) The executive officer shall be entitled to traveling and other necessary expenses in the performance of his or her duties. He or she shall make a statement, certified before a duly authorized person, that the expenses have been actually incurred.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as added by Stats. 2008, Ch. 35) by Stats. 2011, Ch. 338, Sec. 3. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



2848

The board for the purpose of transacting its business shall meet at least twice each year, at times and places it designates by resolution.

(Amended by Stats. 1994, Ch. 1275, Sec. 17. Effective January 1, 1995.)



2849

Special meetings may be held at such times as the board may elect, or on the call of the president of the board, or of not less than five members thereof.

A written notice of the time, place, and object of any special meeting shall be mailed by the executive officer to all members of the board who are not parties to the call, at least 15 days before the day of the meeting.

(Amended by Stats. 1983, Ch. 85, Sec. 3.)



2850

Meetings may be held at any time and place by the written consent of all members of the board.

(Added by Stats. 1951, Ch. 1689.)



2851

Six members of the board constitute a quorum for transaction of business at any meeting.

(Amended by Stats. 2002, Ch. 810, Sec. 24. Effective January 1, 2003.)



2852

The board shall keep a record of all its proceedings, including a register of all applicants for licenses under this chapter and the action of the board upon each application.

(Added by Stats. 1951, Ch. 1689.)



2852.5

(a) The board shall collect, at least biennially, at the times of both issuing an initial license and issuing a renewal license, all of the following data on vocational nurses licensed under this chapter:

(1) Location of practice, including city, county, and ZIP Code.

(2) Race or ethnicity, subject to subdivision (c).

(3) Gender.

(4) Languages spoken.

(5) Educational background.

(6) Classification of primary practice site among the types of practice sites specified by the board, including, but not limited to, clinic, hospital, managed care organization, or private practice.

(b) The board shall annually provide the data collected pursuant to subdivision (a) to the Office of Statewide Health Planning and Development in a manner directed by the office that allows for inclusion of the data into the annual report required by Section 128052 of the Health and Safety Code.

(c) A licensee may, but is not required to, report his or her race or ethnicity to the board.

(Added by Stats. 2014, Ch. 420, Sec. 3. Effective January 1, 2015.)



2853

The office of the board shall be in the City of Sacramento. Suboffices may be established in Los Angeles and San Francisco and such records as may be necessary may be transferred temporarily to them. Legal proceedings against the board may be instituted in any county in which any of the three cities above mentioned is located.

(Added by Stats. 1951, Ch. 1689.)



2854

The board shall prosecute all persons guilty of violating the provisions of this chapter.

It may employ such clerical assistance as it may deem necessary to carry into effect the provisions of this chapter. The board may fix the compensation to be paid for such services and may incur such other expenses as it may deem necessary.

The board may adopt, amend, or repeal such rules and regulations as may be reasonably necessary to enable it to carry into effect the provisions of this chapter. Such rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act.

(Amended by Stats. 1971, Ch. 716.)



2855

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Repealed and added by Stats. 1959, Ch. 1645.)



2857

The board shall issue a license designated as licensed vocational nurse license.

(Amended by Stats. 1971, Ch. 716.)



2858

The board shall accept in payment of any fee required by this chapter cash or any customary or generally accepted medium of exchange, including check, cashier’s check, certified check or postal money order. For the purposes of this section, customary or generally accepted medium of exchange does not include postage stamps.

(Added by Stats. 1957, Ch. 1468.)






ARTICLE 2 - Scope of Regulation

2859

The practice of vocational nursing within the meaning of this chapter is the performance of services requiring those technical, manual skills acquired by means of a course in an approved school of vocational nursing, or its equivalent, practiced under the direction of a licensed physician, or registered professional nurse, as defined in Section 2725.

A vocational nurse, within the meaning of this chapter, is a person who has met all the legal requirements for a license as a vocational nurse in this state and who for compensation or personal profit engages in vocational nursing as the same is hereinabove defined.

(Amended by Stats. 2011, Ch. 338, Sec. 4. Effective January 1, 2012.)



2860

This chapter confers no authority to practice medicine or surgery or to undertake the prevention, treatment or cure of disease, pain, injury, deformity, or mental or physical condition in violation of any provision of law.

(Added by Stats. 1951, Ch. 1689.)



2860.5

A licensed vocational nurse when directed by a physician and surgeon may do all of the following:

(a) Administer medications by hypodermic injection.

(b) Withdraw blood from a patient, if prior thereto such nurse has been instructed by a physician and surgeon and has demonstrated competence to such physician and surgeon in the proper procedure to be employed when withdrawing blood, or has satisfactorily completed a prescribed course of instruction approved by the board, or has demonstrated competence to the satisfaction of the board.

(c) Start and superimpose intravenous fluids if all of the following additional conditions exist:

(1) The nurse has satisfactorily completed a prescribed course of instruction approved by the board or has demonstrated competence to the satisfaction of the board.

(2) The procedure is performed in an organized health care system in accordance with the written standardized procedures adopted by the organized health care system as formulated by a committee which includes representatives of the medical, nursing, and administrative staffs. “Organized health care system,” as used in this section, includes facilities licensed pursuant to Section 1250 of the Health and Safety Code, clinics, home health agencies, physician’s offices, and public or community health services. Standardized procedures so adopted will be reproduced in writing and made available to total medical and nursing staffs.

(Amended by Stats. 1974, Ch. 1084.)



2860.7

(a) A licensed vocational nurse, acting under the direction of a physician may perform: (1) tuberculin skin tests, coccidioidin skin tests, and histoplasmin skin tests, providing such administration is within the course of a tuberculosis control program, and (2) immunization techniques, providing such administration is upon standing orders of a supervising physician, or pursuant to written guidelines adopted by a hospital or medical group with whom the supervising physician is associated.

(b) The supervising physician under whose direction the licensed vocational nurse is acting pursuant to subdivision (a) shall require such nurse to:

(1) Satisfactorily demonstrate competence in the administration of immunizing agents, including knowledge of all indications and contraindications for the administration of such agents, and in the recognition and treatment of any emergency reactions to such agents which constitute a danger to the health or life of the person receiving the immunization; and

(2) Possess such medications and equipment as required, in the medical judgment of the supervising physician and surgeon, to treat any emergency conditions and reactions caused by the immunizing agents and which constitute a danger to the health or life of the person receiving the immunization, and to demonstrate the ability to administer such medications and to utilize such equipment as necessary.

(c) Nothing in this section shall be construed to require physical presence of a directing or supervising physician, or the examination by a physician of persons to be tested or immunized.

(Added by Stats. 1974, Ch. 837.)



2861

This chapter does not prohibit the performance of nursing services by any person not licensed under this chapter; provided, that such person shall not in any way assume to practice as a licensed vocational nurse.

(Added by Stats. 1951, Ch. 1689.)



2861.5

A person licensed under this chapter who in good faith renders emergency care at the scene of an emergency which occurs outside both the place and the course of his employment shall not be liable for any civil damages as the result of acts or omissions in rendering the emergency care. This section shall not be construed to grant immunity from civil damage to any person whose conduct in rendering emergency care is grossly negligent.

(Added by Stats. 1974, Ch. 824.)



2862

Vocational nursing services may be rendered by a student enrolled in an approved school of vocational nursing when these services are incidental to his or her course of study.

(Amended by Stats. 2011, Ch. 338, Sec. 5. Effective January 1, 2012.)



2863

This chapter does not prohibit vocational nursing or the care of the sick, with or without compensation or personal profit, when done by the adherents of and in connection with the practice of the religious tenets of any well recognized church or denomination, so long as they do not otherwise engage in the practice of vocational nursing.

(Added by Stats. 1951, Ch. 1689.)



2864

Every licensee under this chapter may be known as a licensed vocational nurse and may place the letters “L.V.N.” after his name.

(Added by Stats. 1951, Ch. 1689.)



2866

An applicant for a licensed vocational nurse license shall comply with each of the following:

(a) Be at least 17 years of age.

(b) Have successfully completed at least an approved course of study through the 12th grade or the equivalent thereof as specified by the board.

(c) Have successfully completed the prescribed course of study in an approved school of vocational nursing or have graduated from a school which, in the opinion of the board, maintains and gives a course which is equivalent to the minimum requirements for an approved school of vocational nursing in this state.

(d) Not be subject to denial of licensure under Section 480.

(Amended by Stats. 2011, Ch. 338, Sec. 6. Effective January 1, 2012.)



2867

An applicant for a license authorizing him to practice vocational nursing in this State under this chapter, upon the filing of his application shall pay the fee required by this chapter.

(Added by Stats. 1951, Ch. 1689.)



2867.5

Every person to whom a license is issued after August 30, 1962, shall, as a condition precedent to its issuance, and in addition to any other fee which may be payable, pay the initial license fee prescribed by this chapter.

(Added by Stats. 1961, Ch. 363.)



2867.6

After receiving the results of having passed the examination and upon receipt of the initial license fee required by subdivision (e) of Section 2895, the board shall issue a receipt or temporary certificate which will serve as a valid permit for the licensee to practice under this chapter.

(Added by Stats. 1981, Ch. 422, Sec. 1.)



2868

The board shall hold not less than two examinations each year for applicants desirous of practicing vocational nursing in this State, at such times and places as the board may determine.

(Added by Stats. 1951, Ch. 1689.)



2870

Examinations shall be written, but in the discretion of the board may be supplemented by an oral or practical examination in such subjects as the board determines. All examinations shall be conducted by such persons and in such manner and under such rules and regulations as the board may prescribe.

The board shall finally pass or reject all applicants. Its actions shall be final and conclusive and not subject to review by any court or other authority.

(Added by Stats. 1951, Ch. 1689.)



2871

Any applicant who fails to pass his first examination may take a second examination upon payment of the fee required by this chapter.

(Amended by Stats. 1978, Ch. 1161.)



2872

The board shall issue a license to each applicant who passes the examination. The form of the license shall be determined in accordance with Section 164.

(Amended by Stats. 1971, Ch. 716.)



2872.1

The board upon written application and receipt of the required application fee may issue a license without examination to any applicant who possesses a valid, unrevoked license as a vocational nurse or practical nurse issued by any other state or a foreign country, and who in the opinion of the board meets all the other requirements set forth in Sections 2866 and 2873.

(Added by Stats. 1955, Ch. 1884.)



2872.2

(a) An applicant for license by examination shall submit a written application in the form prescribed by the board.

(b) If the application for licensure by examination is received by the board no later than four months after completion of a board-approved nursing program and approval of the application, the board may issue an interim permit authorizing the applicant to practice vocational nursing pending the results of the first licensing examination, or for a period of nine months, whichever occurs first. An applicant may submit an application for an interim permit at the same time as the applicant submits his or her application for licensure by examination. The board shall make a decision whether to issue the interim permit and, if the board decides to issue the interim permit, shall issue the interim permit to the applicant within 60 days of receiving the completed application.

(c) If the applicant passes the examination, the interim permit shall remain in effect until an initial license is issued by the board or for a maximum period of six months after passing the examination, whichever occurs first. If the applicant fails the examination, the interim permit shall terminate upon notice by certified mail, return receipt requested, or if the applicant fails to receive the notice, upon the date specified in the interim permit, whichever occurs first.

(d) A permittee shall function under the supervision of a licensed vocational nurse or a registered nurse, who shall be present and available on the premises during the time the permittee is rendering professional services. The supervising licensed vocational nurse or registered nurse may delegate to the permittee any function taught in the permittee’s basic nursing program.

(e) An interim permittee shall not use any title or designation other than vocational nurse interim permittee or “V.N.I.P.”

(Amended by Stats. 2013, Ch. 301, Sec. 1. Effective January 1, 2014.)



2873

Any person possessing either the education or the experience, or any combination of both the education and the experience, equivalent to that acquired in an approved school of vocational nursing may be licensed as a vocational nurse under the provisions of this chapter, provided that he or she successfully demonstrates to the board that he or she possesses the necessary qualifications, and successfully passes the examinations or tests as may from time to time be required by the board.

(Amended by Stats. 2011, Ch. 338, Sec. 8. Effective January 1, 2012.)



2873.5

Any person who has served on active duty in the medical corps of any of the armed forces, in which no less than an aggregate of 12 months was spent in rendering bedside patient care, and who has completed the basic course of instruction in nursing required by his or her particular branch of the armed forces, and whose service in the armed forces has been under honorable conditions, or whose general discharge has been under honorable conditions, shall be granted a license upon proof that he or she possesses the necessary qualifications of this section, as set forth in his or her service records, and upon his or her passing an examination.

(Amended by Stats. 1994, Ch. 1275, Sec. 19. Effective January 1, 1995.)



2873.6

(a) Any person who on the effective date of this section is employed as a medical technical assistant or as a senior medical technical assistant by the Department of Corrections and Rehabilitation, who served on active duty in the medical corps of any of the Armed Forces of the United States or who served in the United States Public Health Service, in which no less than an aggregate of 12 months was spent in rendering patient care, who completed the basic course of instruction in nursing required by the United States Public Health Service, or by his or her particular branch of the armed forces, and who was honorably discharged therefrom, shall be granted an employment restricted license upon proof that he or she possesses the necessary qualifications of this section as set forth in his or her service and discharge records. An employment restricted license issued pursuant to this subdivision shall authorize the holder thereof to practice vocational nursing only within a facility of the Department of Corrections and Rehabilitation and shall be valid only for the period of employment. In order to obtain a nonrestricted license as a vocational nurse, a medical technical assistant shall apply and take the examination as required and normally administered by the Board of Vocational Nursing and Psychiatric Technicians of the State of California.

(b) On and after the effective date of this section, no person shall be appointed as a medical technical assistant by the Department of Corrections and Rehabilitation unless the person complies with one of the following:

(1) Is a licensed vocational nurse or a registered nurse.

(2) Has served on active duty in the medical corps of any of the Armed Forces of the United States or who served in the United States Public Health Service, in which no less than an aggregate of 12 months was spent in rendering patient care, who completed the basic course of instruction in nursing required by the United States Public Health Service, or by his or her particular branch of the armed forces, and who has been honorably discharged therefrom. The Department of Corrections and Rehabilitation is authorized only to hire persons who are eligible for licensure, and as a condition of employment shall require that those persons obtain a license as a vocational nurse within six months of employment. He or she shall be supervised by a registered nurse or physician and surgeon and shall not administer medications until licensed.

(c) Notwithstanding subdivision (a), any person who was granted a restricted vocational nurse’s license pursuant to that subdivision and who was employed in the psychiatric unit of the California Medical Facility at the time of the unit’s transfer from the Department of Corrections to the State Department of Mental Health on July 1, 1988, shall continue to hold his or her license.

(Amended by Stats. 2012, Ch. 24, Sec. 3. Effective June 27, 2012.)






ARTICLE 3 - Disciplinary Proceedings

2875

Every licensee may be disciplined as provided in this article. The proceedings under this article shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Added by Stats. 1951, Ch. 1689.)



2876

The board shall discipline the holder of any license, whose default has been entered or who has been heard by the board and found guilty, by any of the following methods:

(a) Suspending judgment.

(b) Placing him upon probation.

(c) Suspending his right to practice vocational nursing for a period not exceeding one year.

(d) Revoking his license.

(e) Taking such other action in relation to disciplining him as the board in its discretion may deem proper.

(Added by Stats. 1951, Ch. 1689.)



2877

If the holder of a license is suspended, he shall not be entitled to practice vocational nursing during the term of suspension and shall return his license to the board.

Upon the expiration of the term of suspension, he shall be reinstated by the board and shall be entitled to resume his practice of vocational nursing unless it is established to the satisfaction of the board that he has practiced vocational nursing in this state during the term of suspension. In this event, the board shall revoke his license.

(Amended by Stats. 1965, Ch. 593.)



2878

The board may suspend or revoke a license issued under this chapter for any of the following:

(a) Unprofessional conduct, which includes, but is not limited to, the following:

(1) Incompetence, or gross negligence in carrying out usual nursing functions.

(2) A conviction of practicing medicine without a license in violation of Chapter 5 (commencing with Section 2000), in which event the record of conviction shall be conclusive evidence of the conviction.

(3) The use of advertising relating to nursing which violates Section 17500.

(4) The use of excessive force upon or the mistreatment or abuse of any patient. For the purposes of this paragraph, “excessive force” means force clearly in excess of that which would normally be applied in similar clinical circumstances.

(5) The failure to maintain confidentiality of patient medical information, except as disclosure is otherwise permitted or required by law.

(6) Failure to report the commission of any act prohibited by this section.

(b) Procuring a certificate by fraud, misrepresentation, or mistake.

(c) Procuring, aiding, abetting, attempting, or agreeing or offering to procure or assist at, a criminal abortion.

(d) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violating of, or conspiring to violate any provision or term of this chapter.

(e) Making or giving any false statement or information in connection with the application for issuance of a license.

(f) Conviction of a crime substantially related to the qualifications, functions, and duties of a licensed vocational nurse, in which event the record of the conviction shall be conclusive evidence of the conviction.

(g) Impersonating any applicant or acting as proxy for an applicant in any examination required under this chapter for the issuance of a license.

(h) Impersonating another practitioner, misrepresenting professional credentials or licensure status, or permitting another person to use his or her certificate or license.

(i) Aiding or assisting, or agreeing to aid or assist any person or persons, whether a licensed physician or not, in the performance of or arranging for a violation of Article 12 (commencing with Section 2220) of Chapter 5.

(j) The commission of any act involving dishonesty, when that action is related to the duties and functions of the licensee.

(k) The commission of any act punishable as a sexually related crime, if that act is substantially related to the duties and functions of the licensee.

(l) Except for good cause, the knowing failure to protect patients by failing to follow infection control guidelines of the board, thereby risking transmission of blood-borne infectious diseases from licensee to patient, from patient to patient, and from patient to licensee. In administering this subdivision, the board shall consider referencing the standards, regulations, and guidelines of the State Department of Health Services developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, guidelines, and regulations pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300), Division 5, Labor Code) for preventing the transmission of HIV, hepatitis B, and other blood-borne pathogens in health care settings. As necessary, the board shall consult with the California Medical Board, the Board of Podiatric Medicine, the Board of Dental Examiners, and the Board of Registered Nursing, to encourage appropriate consistency in the implementation of this subdivision.

The board shall seek to ensure that licentiates and others regulated by the board are informed of the responsibility of licentiates and others to follow infection control guidelines, and of the most recent scientifically recognized safeguards for minimizing the risk of transmission of blood-borne infectious diseases.

(Amended by Stats. 2003, Ch. 640, Sec. 11. Effective January 1, 2004.)



2878.1

(a) If a licensed vocational nurse has knowledge that another person has committed any act prohibited by Section 2878, the licensed vocational nurse shall report this information to the board in writing and shall cooperate with the board in furnishing information or assistance as may be required.

(b) Any employer of a licensed vocational nurse shall report to the board the suspension or termination for cause, or resignation for cause, of any licensed vocational nurse in its employ. In the case of licensed vocational nurses employed by the state, the report shall not be made until after the conclusion of the review process specified in Section 52.3 of the California Code of Regulations and Skelly v. State Personnel Bd. (1975) 15 Cal.3d 194. This required reporting shall not constitute a waiver of confidentiality of medical records. The information reported or disclosed shall be kept confidential except as provided in subdivision (d) and shall not be subject to discovery in civil cases.

(c) An employment agency or nursing registry shall report to the board the rejection from assignment of a licensed vocational nurse by a health facility or home health care provider due to acts that would be cause for suspension or termination as described in subdivision (d).

(d) For purposes of the section, “suspension, termination, or resignation for cause” or “rejection from assignment” are defined as suspension, termination, or resignation from employment, or rejection from assignment, for any of the following reasons:

(1) Use of controlled substances or alcohol to the extent that it impairs the licensee’s ability to safely practice vocational nursing.

(2) Unlawful sale of a controlled substance or other prescription items.

(3) Patient or client abuse, neglect, physical harm, or sexual contact with a patient or client.

(4) Falsification of medical records.

(5) Gross negligence or incompetence.

(6) Theft from patients or clients, other employees, or the employer.

(e) Failure of an employer to make a report required by this section is punishable by an administrative fine not to exceed ten thousand dollars ($10,000) per violation.

(f) Pursuant to Section 43.8 of the Civil Code, no person shall incur any civil penalty as a result of making any report required by this chapter.

(g) The board shall implement this section contingent upon the necessary funding in the annual Budget Act.

(h) For purposes of this section, “employer” includes employment agencies and nursing registries.

(Amended by Stats. 2011, Ch. 338, Sec. 9. Effective January 1, 2012.)



2878.5

In addition to other acts constituting unprofessional conduct within the meaning of this chapter, it is unprofessional conduct for a person licensed under this chapter to do any of the following:

(a) Obtain or possess in violation of law, or prescribe, or except as directed by a licensed physician and surgeon, dentist or podiatrist administer to himself or herself or furnish or administer to another, any controlled substance as defined in Division 10 of the Health and Safety Code, or any dangerous drug as defined in Section 4022.

(b) Use any controlled substance as defined in Division 10 of the Health and Safety Code, or any dangerous drug as defined in Section 4022, or alcoholic beverages, to an extent or in a manner dangerous or injurious to himself or herself, any other person, or the public, or to the extent that the use impairs his or her ability to conduct with safety to the public the practice authorized by his or her license.

(c) Be convicted of a criminal offense involving possession of any narcotic or dangerous drug, or the prescription, consumption, or self-administration of any of the substances described in subdivisions (a) and (b) of this section, in which event the record of the conviction is conclusive evidence thereof.

(d) Be committed or confined by a court of competent jurisdiction for intemperate use of or addiction to the use of any of the substances described in subdivisions (a) and (b) of this section, in which event the court order of commitment or confinement is prima facie evidence of that commitment or confinement.

(e) Falsify, or make grossly incorrect, grossly inconsistent, or unintelligible entries in any hospital, patient, or other record pertaining to narcotics or dangerous drugs as specified in subdivision (b).

(Amended by Stats. 2003, Ch. 586, Sec. 4. Effective January 1, 2004.)



2878.6

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions and duties of a licensed vocational nurse is deemed to be a conviction within the meaning of this article. The board may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1978, Ch. 1161.)



2878.7

(a) A person whose license has been revoked, suspended, surrendered, or placed on probation, may petition the board for reinstatement or modification of the penalty, including modification or termination of probation, after a period not less than the following minimum periods has elapsed from the effective date of the disciplinary order or if any portion of the order is stayed by the board itself or by the superior court, from the date the disciplinary action is actually implemented in its entirety:

(1) Except as otherwise provided in this section, at least three years for the reinstatement of a license that was revoked or surrendered, except that the board may, in its sole discretion, specify in its order a lesser period of time, which shall be no less than one year, to petition for reinstatement.

(2) At least two years for the early termination of a probation period of three years or more.

(3) At least one year for the early termination of a probation period of less than three years.

(4) At least one year for the modification of a condition of probation, or for the reinstatement of a license revoked for mental or physical illness.

(b) The board shall give notice to the Attorney General of the filing of the petition. The petitioner and the Attorney General shall be given timely notice by letter of the time and place of the hearing on the petition, and an opportunity to present both oral and documentary evidence and argument to the board. The petitioner shall at all times have the burden of proof to establish by clear and convincing evidence that he or she is entitled to the relief sought in the petition.

(c) The board itself or the administrative law judge, if one is designated by the board, shall hear the petition and shall prepare a written decision setting forth the reasons supporting the decision.

(d) The board may grant or deny the petition or may impose any terms and conditions that it reasonably deems appropriate as a condition of reinstatement or reduction of penalty.

(e) No petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole or subject to an order of registration pursuant to Section 290 of the Penal Code. No petition shall be considered while there is an accusation or petition to revoke probation pending against the petitioner.

(f) Except in those cases where the petitioner has been disciplined for a violation of Section 822, the board may in its discretion deny without hearing or argument any petition that is filed pursuant to this section within a period of two years from the effective date of a prior decision following a hearing under this section.

(g) Nothing in this section shall be deemed to alter the provisions of Sections 822 and 823.

(Repealed and added by Stats. 2001, Ch. 728, Sec. 24. Effective January 1, 2002.)



2878.8

The board may deny any application or may suspend or revoke any license issued under this chapter based upon the denial of licensure, suspension, restriction, or other disciplinary action of a license by another state, any other government agency, or by another California health care professional licensing board. A certified copy of the finding shall be conclusive evidence of that action provided that, if from another state, the findings establish an act which if committed in California would be grounds for discipline.

(Added by Stats. 1992, Ch. 1289, Sec. 23. Effective January 1, 1993.)



2878.9

(a) The board may issue an initial license on probation, with specific terms and conditions, to any applicant who has violated any term of this chapter, but who has met all other requirements for licensure and who has successfully completed the examination for licensure within four years of the date of issuance of the initial license.

(b) Specific terms and conditions may include, but are not limited to, the following:

(1) Continuing medical, psychiatric, or psychological treatment.

(2) Ongoing participation in a specified rehabilitation program.

(3) Abstention from the use of alcohol or drugs.

(4) Compliance with all provisions of this chapter.

(c) (1) Notwithstanding any other provision of law, and for purposes of this section, when deciding whether to issue a probationary license, the board shall request that an applicant with a dismissed conviction provide proof of that dismissal and shall give special consideration to applicants whose convictions have been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(2) The board shall also take into account and consider any other reasonable documents or individual character references provided by the applicant that may serve as evidence of rehabilitation as deemed appropriate by the board.

(d) The board may modify or terminate the terms and conditions imposed on the probationary license upon receipt of a petition from the applicant or licensee.

(e) For purposes of issuing a probationary license to qualified new applicants, the board shall develop standard terms of probation that shall include, but not be limited to, the following:

(1) A three-year limit on the individual probationary license.

(2) A process to obtain a standard license for applicants who were issued a probationary license.

(3) Supervision requirements.

(4) Compliance and quarterly reporting requirements.

(Amended by Stats. 2008, Ch. 675, Sec. 1. Effective January 1, 2009.)



2879

(a) Notwithstanding Section 2878 or any other provision of law, the board may revoke, suspend, or deny at any time a license under this chapter on any of the grounds for disciplinary action provided in this chapter. The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(b) The board may deny a license to an applicant on any of the grounds specified in Section 480.

(c) In addition to the requirements provided in Sections 485 and 486, upon denial of an application for a license, the board shall provide a statement of reasons for the denial that does the following:

(1) Evaluates evidence of rehabilitation submitted by the applicant, if any.

(2) Provides the board’s criteria relating to rehabilitation, formulated pursuant to Section 482, that takes into account the age and severity of the offense, and the evidence relating to participation in treatment or other rehabilitation programs.

(3) If the board’s decision was based on the applicant’s prior criminal conviction, justifies the board’s denial of a license and conveys the reasons why the prior criminal conviction is substantially related to the qualifications, functions, or duties of a licensed vocational nurse.

(d) Commencing July 1, 2009, all of the following shall apply:

(1) If the denial of a license is due at least in part to the applicant’s state or federal criminal history record, the board shall, in addition to the information provided pursuant to paragraph (3) of subdivision (c), provide to the applicant a copy of his or her criminal history record if the applicant makes a written request to the board for a copy, specifying an address to which it is to be sent.

(A) The state or federal criminal history record shall not be modified or altered from its form or content as provided by the Department of Justice.

(B) The criminal history record shall be provided in such a manner as to protect the confidentiality and privacy of the applicant’s criminal history record and the criminal history record shall not be made available by the board to any employer.

(C) The board shall retain a copy of the applicant’s written request and a copy of the response sent to the applicant, which shall include the date and the address to which the response was sent.

(2) The board shall make this information available upon request by the Department of Justice or the Federal Bureau of Investigation.

(e) Notwithstanding Section 487, the board shall conduct a hearing of a license denial within 90 days of receiving an applicant’s request for a hearing. For all other hearing requests, the board shall determine when the hearing shall be conducted.

(Added by Stats. 2008, Ch. 675, Sec. 2. Effective January 1, 2009.)






ARTICLE 4 - Vocational Nursing Schools

2880

The board shall prepare and maintain a list of approved schools of vocational nursing in this state whose graduates, if they have the other necessary qualifications provided in this chapter, shall be eligible to apply for a license to practice vocational nursing in this state.

(Amended by Stats. 2011, Ch. 338, Sec. 10. Effective January 1, 2012.)



2881

An approved school of vocational nursing is one which has been approved by the Board of Vocational Nursing and Psychiatric Technicians of the State of California, gives a course of instruction in vocational nursing of not less than 1,530 hours or 50 semester units approved by the board pursuant to Section 2882 whether the same be established by the State Board of Education, other educational institutions, or other public or private agencies or institutions and is affiliated or conducted in connection with one or more hospitals.

One hour of instruction for purposes of computing the total hours of instruction or for calculating semester units as specified in this section shall consist of not less than 50 minutes of actual class time.

(Amended by Stats. 2011, Ch. 338, Sec. 11. Effective January 1, 2012.)



2881.1

The board shall deny the application for approval made by, and shall revoke the approval given to, any school of vocational nursing that does not give to student applicants credit, in the field of nursing, for previous education and the opportunity to obtain credit for other acquired knowledge by the use of challenge examinations or other methods of evaluation.

The board shall prescribe, by regulation, the education for which credit is to be given and the amount of credit that is to be given for each type of education, including the amount of credit to be given to a certified nurse assistant, a nurse assistant who has provided direct nursing services in health facilities, and an applicant who has successfully completed equivalent courses offered by a secondary school that is approved by the State Department of Education in any state or by a nationally recognized regional accrediting body. These courses shall be assessed for equivalency by the vocational nursing school.

(Amended by Stats. 2011, Ch. 338, Sec. 12. Effective January 1, 2012.)



2882

The course of instruction of an approved school of vocational nursing shall consist of not less than the required number of hours of instruction in such subjects as the board may from time to time by regulation determine, together with the required number of hours in the care of medical, surgical, obstetrical patients, sick children, and such other clinical experience as from time to time may be determined by the board.

The board shall, by regulation, provide for the approval of courses of instruction expressed in hours of instruction, or academic units, or which require satisfactory demonstration of skills and behavioral competencies.

(Amended by Stats. 2011, Ch. 338, Sec. 13. Effective January 1, 2012.)



2883

It shall be the duty of the board, through an official representative, to inspect or review all schools of vocational nursing in this state at such times as the board shall deem necessary. Written reports of the inspection or review shall be made to the board, which shall thereupon approve the schools of vocational nursing that meet the requirements provided by the board.

Upon receiving the report of the representative, if the board determines that any approved school of vocational nursing is not maintaining the standard required by the board, notice thereof in writing specifying the defect or defects shall be immediately given to the school. If the defects are not corrected within a reasonable time, the school of nursing may be removed from the approved list and notice thereof in writing given to it.

(Amended by Stats. 2011, Ch. 338, Sec. 14. Effective January 1, 2012.)



2884

None of the provisions of this chapter shall be applicable to any school or schools conducted by any well recognized church or denomination for the purpose of training the adherents of such church or denomination in the care of the sick in accordance with its religious tenets.

(Added by Stats. 1951, Ch. 1689.)






ARTICLE 5 - Penal Provisions

2885

It is unlawful for any person or persons not licensed as provided in this chapter to impersonate in any manner or pretend to be a licensed vocational nurse, or to use the title “Licensed Vocational Nurse,” the letters “L.V.N.,” or any other name, word or symbol in connection with or following his name so as to lead another or others to believe that he is a licensed vocational nurse.

(Added by Stats. 1951, Ch. 1689.)



2886

It is unlawful for a person to wilfully make any false representation or to impersonate any other person or permit or aid any person in any manner to impersonate him in connection with any examination or application for a license, or request to be examined or licensed.

(Added by Stats. 1951, Ch. 1689.)



2887

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor and upon a conviction thereof shall be punished by imprisonment in the county jail for not less than 10 days nor more than one year, or by a fine of not less than twenty dollars ($20) nor more than one thousand dollars ($1,000), or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 11. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 6 - Revenue

2890

The Vocational Nursing and Psychiatric Technicians Fund is hereby created in the State Treasury.

(Amended by Stats. 1997, Ch. 759, Sec. 24. Effective January 1, 1998.)



2892

Licenses issued under this chapter prior to January 1, 1974, shall, unless renewed, expire on the last day of the month following the month in 1974 in which the licensee’s birthday occurs and at two-year intervals thereafter on the last day of the month following the month in which the licensee’s birthday occurs. Licenses issued under this chapter on or after January 1, 1974, shall, unless renewed, expire at two-year intervals on the last day of the month following the month in which the licensee’s birthday occurs, beginning with the second birthday following the date on which the license was issued. To renew an unexpired license, the licensee shall, on or before each of the dates on which it would otherwise expire, apply for renewal on a form prescribed by the board and pay the renewal fee prescribed by this chapter.

The board shall give written notice to a licensee 30 days in advance of the renewal date and, 90 days in advance of the expiration of the fourth year that a renewal fee has not been paid, shall give written notice to the licensee informing the licensee in general terms of the provisions of Section 2892.4.

(Amended by Stats. 1981, Ch. 714, Sec. 6.)



2892.1

Except as provided in Sections 2892.3 and 2892.5, an expired license may be renewed at any time within four years after its expiration upon filing of an application for renewal on a form prescribed by the board, payment of all accrued and unpaid renewal fees, and payment of any fees due pursuant to Section 2895.1.

If the license is renewed more than 30 days after its expiration, the licensee, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which all renewal fees are paid, or on the date on which the delinquency fee is paid, whichever last occurs. If so renewed, the license shall continue in effect through the date provided in Section 2892 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(Amended by Stats. 2001, Ch. 435, Sec. 7. Effective January 1, 2002.)



2892.2

A suspended license is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(Added by Stats. 1961, Ch. 363.)



2892.3

A revoked license is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the date the application for reinstatement is filed, plus the delinquency fee, if any, accrued at the time of its revocation.

(Amended by Stats. 1973, Ch. 106.)



2892.4

A license which is not renewed within four years after its expiration may not be renewed, restored, reissued, or reinstated thereafter, but the holder of the license may apply for and obtain a new license if all of the following conditions are met:

(a) No fact, circumstance, or condition exists which, if the license were issued, would justify its revocation or suspension.

(b) The applicant pays all of the fees that would be required of an applicant for a new license.

(c) The applicant takes and passes the examination which would be required of an applicant for a new license. The examination may be waived in any case in which the applicant establishes to the satisfaction of the board that, with due regard for the public interest, the applicant is qualified to engage in the practice of vocational nursing.

The board may, by appropriate regulation, provide for the waiver or refund of all or any part of the application fee in those cases in which a license is issued without an examination under this section.

(Amended by Stats. 1984, Ch. 880, Sec. 1.)



2892.5

(a) Each person renewing his or her license under the provisions of this chapter shall submit proof satisfactory to the board that, during the preceding two-year period, he or she has informed himself or herself of developments in the vocational nurse field or in any special area of vocational nurse practice, occurring since the issuance of his or her certificate, or the last renewal thereof, whichever last occurred, either by pursuing a course or courses of continuing education approved by the board in the vocational nurse field or relevant to the practice of such licensee, and approved by the board; or by other means deemed equivalent by the board.

(b) For purposes of this section, the board shall, by regulation, establish standards for continuing education. The standards shall be established in a manner to assure that a variety of alternative forms of continuing education are available to licensees including, but not limited to, academic studies, in-service education, institutes, seminars, lectures, conferences, workshops, extension studies, and home study programs. The standards shall take cognizance of specialized areas of practice. The continuing education standards established by the board shall not exceed 30 hours of direct participation in a course or courses approved by the board, or its equivalent in the units of measure adopted by the board.

(c) This section shall not apply to the first license renewal following the initial issuance of a license.

(d) The board may, in accordance with the intent of this section, make exceptions from continuing education for licensees residing in another state or country, or for reasons of health, military service, or other good cause.

This section shall become operative on July 1, 1980.

(Amended by Stats. 1979, Ch. 651.)



2892.6

The board shall collect a biennial fee, not to exceed two hundred dollars ($200), from any provider of a course in continuing education who requests approval by the board of such course for purposes of continuing education requirements under this chapter. That fee, however, shall in no event exceed that cost required for the board to administer the approval of continuing education courses by continuing education providers.

(Amended by Stats. 1990, Ch. 1131, Sec. 1.)



2893

At least once in every calendar month, the board shall furnish the Controller a detailed statement of all moneys collected by the board under this chapter or from any other source, and, at the same time, shall pay the amount thereof to the Treasurer. On order of the Controller, the amount so paid shall be deposited in the State Treasury to the credit of the Vocational Nursing and Psychiatric Technicians Fund and to the Vocational Nurse Education Fund, as specified in Section 128500 of the Health and Safety Code.

(Amended by Stats. 2003, Ch. 640, Sec. 13. Effective January 1, 2004.)



2894

All money in the Vocational Nursing and Psychiatric Technicians Fund shall be used to carry out the provisions of this chapter, including the promotion of nursing education in this state, and for the refund, in accordance with law, of license fees or other moneys paid into the Vocational Nursing and Psychiatric Technicians Fund under the provisions of this chapter.

Claims against the Vocational Nursing and Psychiatric Technicians Fund shall be audited by the Controller, and shall be paid by the Treasurer upon warrants drawn by the Controller.

(Amended by Stats. 2005, Ch. 74, Sec. 8. Effective July 19, 2005.)



2895

The amount of the fees prescribed by this chapter in connection with the issuance of licenses under its provisions is that fixed by the following schedule:

(a) The fee to be paid upon the filing of an application shall be in an amount not less than seventy-five dollars ($75) and may be fixed by the board at an amount no more than one hundred fifty dollars ($150).

(b) The fee to be paid for taking each examination shall be the actual cost to purchase the examination from a vendor approved by the board.

(c) The fee to be paid for any examination after the first shall be in an amount not less than seventy-five dollars ($75) and may be fixed by the board at an amount no more than one hundred fifty dollars ($150).

(d) The biennial renewal fee to be paid upon the filing of an application for renewal shall be in an amount not less than one hundred dollars ($100) and may be fixed by the board at an amount no more than one hundred fifty dollars ($150). In addition, an assessment of five dollars ($5) shall be collected and credited to the Vocational Nurse Education Fund, pursuant to Section 2895.5.

(e) Notwithstanding Section 163.5, the delinquency fee for failure to pay the biennial renewal fee within the prescribed time shall be in an amount not less than fifty dollars ($50) and may be fixed by the board at not more than 50 percent of the regular renewal fee and in no case more than seventy-five dollars ($75).

(f) The initial license fee is an amount equal to the biennial renewal fee in effect on the date the application for the license is filed.

(g) The fee to be paid for an interim permit shall be in an amount not less than forty dollars ($40) and may be fixed by the board at an amount no more than fifty dollars ($50).

(h) The fee to be paid for a duplicate license shall be in an amount not less than twenty-five dollars ($25) and may be fixed by the board at an amount no more than fifty dollars ($50).

(i) The fee to be paid for processing endorsement papers to other states shall be in an amount not less than seventy-five dollars ($75) and may be fixed by the board at an amount no more than one hundred dollars ($100).

No further fee shall be required for a license or a renewal thereof other than as prescribed by this chapter.

(Amended by Stats. 2003, Ch. 640, Sec. 14. Effective January 1, 2004.)



2895.1

Notwithstanding any other provision of law, an applicant for license renewal who receives his or her license after payment by a check or money order that is subsequently returned unpaid, shall not be granted a renewal until the applicant pays the amount outstanding from the returned check or money order, the applicable returned check fee, together with the applicable fee including any delinquency fee for the pending renewal. The board may require each applicant to make payment of all fees by cashier’s check.

(Added by Stats. 1994, Ch. 26, Sec. 63. Effective March 30, 1994.)



2895.5

As provided in subdivision (d) of Section 2895, the Board of Vocational Nursing and Psychiatric Technicians shall collect an additional five dollar ($5) assessment at the time of the biennial licensure renewal. This amount shall be credited to the Vocational Nurses Education Fund. This assessment is separate from those fees prescribed in Section 2895.

(Added by Stats. 2003, Ch. 640, Sec. 15. Effective January 1, 2004.)









CHAPTER 6.6 - Psychologists

ARTICLE 1 - General Provisions

2900

The Legislature finds and declares that practice of psychology in California affects the public health, safety, and welfare and is to be subject to regulation and control in the public interest to protect the public from the unauthorized and unqualified practice of psychology and from unprofessional conduct by persons licensed to practice psychology.

(Repealed and added by Stats. 1967, Ch. 1677.)



2901

This chapter shall be known and may be cited as the “Psychology Licensing Law.”

(Repealed and added by Stats. 1967, Ch. 1677.)



2902

As used in this chapter, unless the context clearly requires otherwise and except as in this chapter expressly otherwise provided the following definitions apply:

(a) “Licensed psychologist” means an individual to whom a license has been issued pursuant to the provisions of this chapter, which license is in force and has not been suspended or revoked.

(b) “Board” means the Board of Psychology.

(c) A person represents himself or herself to be a psychologist when the person holds himself or herself out to the public by any title or description of services incorporating the words “psychology,” “psychological,” “psychologist,” “psychology consultation,” “psychology consultant,” “psychometry,” “psychometrics” or “psychometrist,” “psychotherapy,” “psychotherapist,” “psychoanalysis,” or “psychoanalyst,” or when the person holds himself or herself out to be trained, experienced, or an expert in the field of psychology.

(d) “Accredited,” as used with reference to academic institutions, means the University of California, the California State University, or an institution that is accredited by a national or an applicable regional accrediting agency recognized by the United States Department of Education.

(e) “Approved,” as used with reference to academic institutions, means an institution having “approval to operate”, as defined in Section 94718 of the Education Code.

(Amended by Stats. 2004, Ch. 695, Sec. 19. Effective January 1, 2005.)



2903

No person may engage in the practice of psychology, or represent himself or herself to be a psychologist, without a license granted under this chapter, except as otherwise provided in this chapter. The practice of psychology is defined as rendering or offering to render for a fee to individuals, groups, organizations or the public any psychological service involving the application of psychological principles, methods, and procedures of understanding, predicting, and influencing behavior, such as the principles pertaining to learning, perception, motivation, emotions, and interpersonal relationships; and the methods and procedures of interviewing, counseling, psychotherapy, behavior modification, and hypnosis; and of constructing, administering, and interpreting tests of mental abilities, aptitudes, interests, attitudes, personality characteristics, emotions, and motivations.

The application of these principles and methods includes, but is not restricted to: diagnosis, prevention, treatment, and amelioration of psychological problems and emotional and mental disorders of individuals and groups.

Psychotherapy within the meaning of this chapter means the use of psychological methods in a professional relationship to assist a person or persons to acquire greater human effectiveness or to modify feelings, conditions, attitudes and behavior which are emotionally, intellectually, or socially ineffectual or maladjustive.

As used in this chapter, “fee” means any charge, monetary or otherwise, whether paid directly or paid on a prepaid or capitation basis by a third party, or a charge assessed by a facility, for services rendered.

(Amended by Stats. 2001, Ch. 728, Sec. 24.2. Effective January 1, 2002.)



2903.1

A psychologist licensed under this chapter may use biofeedback instruments which do not pierce or cut the skin to measure physical and mental functioning.

(Added by Stats. 1976, Ch. 734.)



2904

The practice of psychology shall not include prescribing drugs, performing surgery or administering electroconvulsive therapy.

(Repealed and added by Stats. 1967, Ch. 1677.)



2904.5

A psychologist licensed under this chapter is a licentiate for purposes of paragraph (2) of subdivision (a) of Section 805, and thus is a health care provider subject to the provisions of Section 2290.5.

(Amended by Stats. 2012, Ch. 799, Sec. 17. Effective January 1, 2013.)



2905

The practice of psychology shall be as defined as in Section 2903, any existing statute in the State of California to the contrary notwithstanding.

(Added by Stats. 1967, Ch. 1677.)



2907

Corporations shall have no professional rights, privileges, or powers, and shall not be permitted to practice psychology, nor shall the liability of any licensed psychologist be limited by a corporation.

(Added by Stats. 1967, Ch. 1677.)



2907.5

Nothing in Section 2907 shall be deemed to apply to the acts of a psychological corporation practicing pursuant to the Moscone-Knox Professional Corporation Act, as contained in Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code and Article 9 (commencing with Section 2995) when the psychological corporation is in compliance with (a) the Moscone-Knox Professional Corporation Act; (b) Article 9 (commencing with Section 2995); and (c) all other statutes now or hereafter enacted or adopted pertaining to such corporation and the conduct of its affairs.

(Amended by Stats. 1980, Ch. 1314, Sec. 11.)



2908

Nothing in this chapter shall be construed to prevent qualified members of other recognized professional groups licensed to practice in the State of California, such as, but not limited to, physicians, clinical social workers, educational psychologists, marriage and family therapists, optometrists, psychiatric technicians, or registered nurses, or attorneys admitted to the California State Bar, or persons utilizing hypnotic techniques by referral from persons licensed to practice medicine, dentistry or psychology, or persons utilizing hypnotic techniques which offer avocational or vocational self-improvement and do not offer therapy for emotional or mental disorders, or duly ordained members of the recognized clergy, or duly ordained religious practitioners from doing work of a psychological nature consistent with the laws governing their respective professions, provided they do not hold themselves out to the public by any title or description of services incorporating the words “psychological,” “psychologist,” “psychology,” “psychometrist,” “psychometrics,” or “psychometry,” or that they do not state or imply that they are licensed to practice psychology; except that persons licensed under Article 5 (commencing with Section 4986) of Chapter 13 of Division 2 may hold themselves out to the public as licensed educational psychologists.

(Amended by Stats. 2002, Ch. 1013, Sec. 10. Effective January 1, 2003.)



2909

Nothing in this chapter shall be construed as restricting or preventing activities of a psychological nature or the use of the official title of the position for which they were employed on the part of the following persons, provided those persons are performing those activities as part of the duties for which they were employed, are performing those activities solely within the confines of or under the jurisdiction of the organization in which they are employed and do not offer to render or render psychological services as defined in Section 2903 to the public for a fee, monetary or otherwise, over and above the salary they receive for the performance of their official duties with the organization in which they are employed:

(a) Persons who hold a valid and current credential as a school psychologist issued by the California Department of Education.

(b) Persons who hold a valid and current credential as a psychometrist issued by the California Department of Education.

(c) Persons employed in positions as psychologists or psychological assistants, or in a student counseling service, by accredited or approved colleges, junior colleges or universities; federal, state, county or municipal governmental organizations which are not primarily involved in the provision of direct health or mental health services. However, those persons may, without obtaining a license under this act, consult or disseminate their research findings and scientific information to other such accredited or approved academic institutions or governmental agencies. They may also offer lectures to the public for a fee, monetary or otherwise, without being licensed under this chapter.

(d) Persons who meet the educational requirements of subdivision (b) of Section 2914 and who have one year or more of the supervised professional experience referenced in subdivision (c) of Section 2914, if they are employed by nonprofit community agencies that receive a minimum of 25 percent of their financial support from any federal, state, county, or municipal governmental organizations for the purpose of training and providing services. Those persons shall be registered by the agency with the board at the time of employment and shall be identified in the setting as a “registered psychologist.” Those persons shall be exempt from this chapter for a maximum period of 30 months from the date of registration.

(Amended by Stats. 2005, Ch. 658, Sec. 2. Effective January 1, 2006.)



2910

Nothing in this chapter shall be construed to restrict or prevent activities of a psychological nature on the part of persons who are salaried employees of accredited or approved academic institutions, public schools or governmental agencies, provided:

(a) Such employees are performing such psychological activities as part of the duties for which they were hired;

(b) Such employees are performing those activities solely within the jurisdiction or confines of such organizations;

(c) Such persons do not hold themselves out to the public by any title or description of activities incorporating the words “psychology,” “psychological,” “psychologist,” “psychometry,” “psychometrics” or “psychometrist”;

(d) Such persons do not offer their services to the public for a fee, monetary or otherwise;

(e) Such persons do not provide direct health or mental health services.

(Amended by Stats. 1979, Ch. 996.)



2911

Nothing in this chapter shall be construed as restricting the activities and services of a graduate student or psychological intern in psychology pursuing a course of study leading to a graduate degree in psychology at an accredited or approved college or university and working in a training program, or a postdoctoral trainee working in a postdoctoral placement overseen by the American Psychological Association (APA), the Association of Psychology Postdoctoral and Internship Centers (APPIC), or the California Psychology Internship Council (CAPIC), provided that these activities and services constitute a part of his or her supervised course of study and that those persons are designated by the title “psychological intern,” “psychological trainee,” “postdoctoral intern,” or another title clearly indicating the training status appropriate to his or her level of training. The aforementioned terms shall be reserved for persons enrolled in the doctoral program leading to one of the degrees listed in subdivision (b) of Section 2914 at an accredited or approved college or university or in a formal postdoctoral internship overseen by APA, APPIC, or CAPIC.

(Amended by Stats. 2005, Ch. 658, Sec. 3. Effective January 1, 2006.)



2912

Nothing in this chapter shall be construed to restrict or prevent a person who is licensed as a psychologist at the doctoral level in another state or territory of the United States or in Canada from offering psychological services in this state for a period not to exceed 30 days in any calendar year.

(Amended by Stats. 2005, Ch. 658, Sec. 4. Effective January 1, 2006.)



2913

A person other than a licensed psychologist may be employed by a licensed psychologist, by a licensed physician and surgeon who is board certified in psychiatry by the American Board of Psychiatry and Neurology, by a clinic which provides mental health services under contract pursuant to Section 5614 of the Welfare and Institutions Code, by a psychological corporation, by a licensed psychology clinic as defined in Section 1204.1 of the Health and Safety Code, or by a medical corporation to perform limited psychological functions provided that all of the following apply:

(a) The person is termed a “psychological assistant.”

(b) The person (1) has completed a master’s degree in psychology or education with the field of specialization in psychology or counseling psychology, or (2) has been admitted to candidacy for a doctoral degree in psychology or education with the field of specialization in psychology or counseling psychology, after having satisfactorily completed three or more years of postgraduate education in psychology and having passed preliminary doctoral examinations, or (3) has completed a doctoral degree which qualifies for licensure under Section 2914, in an accredited or approved university, college, or professional school located in the United States or Canada.

(c) The person is at all times under the immediate supervision, as defined in regulations adopted by the board, of a licensed psychologist, or board certified psychiatrist, who shall be responsible for insuring that the extent, kind, and quality of the psychological services he or she performs are consistent with his or her training and experience and be responsible for his or her compliance with this chapter and regulations duly adopted hereunder, including those provisions set forth in Section 2960.

(d) The licensed psychologist, board certified psychiatrist, contract clinic, psychological corporation, or medical corporation, has registered the psychological assistant with the board. The registration shall be renewed annually in accordance with regulations adopted by the board.

No licensed psychologist may register, employ, or supervise more than three psychological assistants at any given time unless specifically authorized to do so by the board. No board certified psychiatrist may register, employ, or supervise more than one psychological assistant at any given time. No contract clinic, psychological corporation, or medical corporation may employ more than 10 assistants at any one time. No contract clinic may register, employ, or provide supervision for more than one psychological assistant for each designated full-time staff psychiatrist who is qualified and supervises the psychological assistants. No psychological assistant may provide psychological services to the public for a fee, monetary or otherwise, except as an employee of a licensed psychologist, licensed physician, contract clinic, psychological corporation, or medical corporation.

(e) The psychological assistant shall comply with regulations that the board may, from time to time, duly adopt relating to the fulfillment of requirements in continuing education.

(f) No person shall practice as a psychological assistant who is found by the board to be in violation of Section 2960 and the rules and regulations duly adopted thereunder.

(Amended by Stats. 1989, Ch. 888, Sec. 3.)



2914

Each applicant for licensure shall comply with all of the following requirements:

(a) Is not subject to denial of licensure under Division 1.5.

(b) Possess an earned doctorate degree (1) in psychology, (2) in educational psychology, or (3) in education with the field of specialization in counseling psychology or educational psychology. Except as provided in subdivision (g), this degree or training shall be obtained from an accredited university, college, or professional school. The board shall make the final determination as to whether a degree meets the requirements of this section.

No educational institution shall be denied recognition as an accredited academic institution solely because its program is not accredited by any professional organization of psychologists, and nothing in this chapter or in the administration of this chapter shall require the registration with the board by educational institutions of their departments of psychology or their doctoral programs in psychology.

An applicant for licensure trained in an educational institution outside the United States or Canada shall demonstrate to the satisfaction of the board that he or she possesses a doctorate degree in psychology that is equivalent to a degree earned from a regionally accredited university in the United States or Canada. These applicants shall provide the board with a comprehensive evaluation of the degree performed by a foreign credential evaluation service that is a member of the National Association of Credential Evaluation Services (NACES), and any other documentation the board deems necessary.

(c) Have engaged for at least two years in supervised professional experience under the direction of a licensed psychologist, the specific requirements of which shall be defined by the board in its regulations, or under suitable alternative supervision as determined by the board in regulations duly adopted under this chapter, at least one year of which shall be after being awarded the doctorate in psychology. If the supervising licensed psychologist fails to provide verification to the board of the experience required by this subdivision within 30 days after being so requested by the applicant, the applicant may provide written verification directly to the board.

If the applicant sends verification directly to the board, the applicant shall file with the board a declaration of proof of service, under penalty of perjury, of the request for verification. A copy of the completed verification forms shall be provided to the supervising psychologist and the applicant shall prove to the board that a copy has been sent to the supervising psychologist by filing a declaration of proof of service under penalty of perjury, and shall file this declaration with the board when the verification forms are submitted.

Upon receipt by the board of the applicant’s verification and declarations, a rebuttable presumption affecting the burden of producing evidence is created that the supervised, professional experience requirements of this subdivision have been satisfied. The supervising psychologist shall have 20 days from the day the board receives the verification and declaration to file a rebuttal with the board.

The authority provided by this subdivision for an applicant to file written verification directly shall apply only to an applicant who has acquired the experience required by this subdivision in the United States.

The board shall establish qualifications by regulation for supervising psychologists and shall review and approve applicants for this position on a case-by-case basis.

(d) Take and pass the examination required by Section 2941 unless otherwise exempted by the board under this chapter.

(e) Show by evidence satisfactory to the board that he or she has completed training in the detection and treatment of alcohol and other chemical substance dependency. This requirement applies only to applicants who matriculate on or after September 1, 1985.

(f) (1) Show by evidence satisfactory to the board that he or she has completed coursework in spousal or partner abuse assessment, detection, and intervention. This requirement applies to applicants who began graduate training during the period commencing on January 1, 1995, and ending on December 31, 2003.

(2) An applicant who began graduate training on or after January 1, 2004, shall show by evidence satisfactory to the board that he or she has completed a minimum of 15 contact hours of coursework in spousal or partner abuse assessment, detection, and intervention strategies, including knowledge of community resources, cultural factors, and same gender abuse dynamics. An applicant may request an exemption from this requirement if he or she intends to practice in an area that does not include the direct provision of mental health services.

(3) Coursework required under this subdivision may be satisfactory if taken either in fulfillment of other educational requirements for licensure or in a separate course. This requirement for coursework shall be satisfied by, and the board shall accept in satisfaction of the requirement, a certification from the chief academic officer of the educational institution from which the applicant graduated that the required coursework is included within the institution’s required curriculum for graduation.

(g) An applicant holding a doctoral degree in psychology from an approved institution is deemed to meet the requirements of this section if all of the following are true:

(1) The approved institution offered a doctoral degree in psychology designed to prepare students for a license to practice psychology and was approved by the Bureau for Private Postsecondary and Vocational Education on or before July 1, 1999.

(2) The approved institution has not, since July 1, 1999, had a new location, as described in Section 94721 of the Education Code.

(3) The approved institution is not a franchise institution, as defined in Section 94729.3 of the Education Code.

(Amended by Stats. 2005, Ch. 658, Sec. 5. Effective January 1, 2006.)



2914.1

The board shall encourage every licensed psychologist to take a continuing education course in geriatric pharmacology as a part of his or her continuing education.

(Added by Stats. 1990, Ch. 1539, Sec. 3.)



2914.2

The board shall encourage licensed psychologists to take continuing education courses in psychopharmacology and biological basis of behavior as part of their continuing education.

(Added by Stats. 1998, Ch. 822, Sec. 1. Effective January 1, 1999.)



2914.3

(a) The board shall encourage institutions that offer a doctorate degree program in psychology to include in their biobehavioral curriculum, education and training in psychopharmacology and related topics including pharmacology and clinical pharmacology.

(b) The board shall develop guidelines for the basic education and training of psychologists whose practices include patients with medical conditions and patients with mental and emotional disorders, who may require psychopharmacological treatment and whose management may require collaboration with physicians and other licensed prescribers. In developing these guidelines for training, the board shall consider, but not be limited to, all of the following:

(1) The American Psychological Association’s guidelines for training in the biological bases of mental and emotional disorders.

(2) The necessary educational foundation for understanding the biochemical and physiological bases for mental disorders.

(3) Evaluation of the response to psychotropic compounds, including the effects and side effects.

(4) Competent basic practical and theoretical knowledge of neuroanatomy, neurochemistry, and neurophysiology relevant to research and clinical practice.

(5) Knowledge of the biological bases of psychopharmacology.

(6) The locus of action of psychoactive substances and mechanisms by which these substances affect brain function and other systems of the body.

(7) Knowledge of the psychopharmacology of classes of drugs commonly used to treat mental disorders.

(8) Drugs that are commonly abused that may or may not have therapeutic uses.

(9) Education of patients and significant support persons in the risks, benefits, and treatment alternatives to medication.

(10) Appropriate collaboration or consultation with physicians or other prescribers to include the assessment of the need for additional treatment that may include medication or other medical evaluation and treatment and the patient’s mental capacity to consent to additional treatment to enhance both the physical and the mental status of the persons being treated.

(11) Knowledge of signs that warrant consideration for referral to a physician.

(c) This section is intended to provide for training of clinical psychologists to improve the ability of clinical psychologists to collaborate with physicians. It is not intended to provide for training psychologists to prescribe medication. Nothing in this section is intended to expand the scope of licensure of psychologists.

(Added by Stats. 1998, Ch. 822, Sec. 2. Effective January 1, 1999.)



2915

(a) Except as provided in this section, on or after January 1, 1996, the board shall not issue any renewal license unless the applicant submits proof that he or she has completed no less than 18 hours of approved continuing education in the preceding year. On or after January 1, 1997, except as provided in this section, the board shall issue renewal licenses only to those applicants who have completed 36 hours of approved continuing education in the preceding two years.

(b) Each person renewing his or her license issued pursuant to this chapter shall submit proof of compliance with this section to the board. False statements submitted pursuant to this section shall be a violation of Section 2970.

(c) A person applying for relicensure or for reinstatement to an active license status shall certify under penalty of perjury that he or she is in compliance with this section.

(d) (1) The continuing education requirement shall include, but shall not be limited to, courses required pursuant to Sections 25 and 28. The requirement may include courses pursuant to Sections 32 and 2914.1.

(2) (A) The board shall require a licensed psychologist who began graduate study prior to January 1, 2004, to take a continuing education course during his or her first renewal period after the operative date of this section in spousal or partner abuse assessment, detection, and intervention strategies, including community resources, cultural factors, and same gender abuse dynamics. Equivalent courses in spousal or partner abuse assessment, detection, and intervention strategies taken prior to the operative date of this section or proof of equivalent teaching or practice experience may be submitted to the board and at its discretion, may be accepted in satisfaction of this requirement.

(B) Continuing education courses taken pursuant to this paragraph shall be applied to the 36 hours of approved continuing education required under subdivision (a).

(C) A licensed psychologist whose practice does not include the direct provision of mental health services may apply to the board for an exemption from the requirements of this paragraph.

(3) Continuing education instruction approved to meet the requirements of this section shall be completed within the State of California, or shall be approved for continuing education credit by the American Psychological Association or its equivalent as approved by the board.

(e) The board may establish a policy for exceptions from the continuing education requirement of this section.

(f) The board may recognize continuing education courses that have been approved by one or more private nonprofit organizations that have at least 10 years’ experience managing continuing education programs for psychologists on a statewide basis, including, but not limited to:

(1) Maintaining and managing related records and data.

(2) Monitoring and approving courses.

(g) The board shall adopt regulations as necessary for implementation of this section.

(h) A licensed psychologist shall choose continuing education instruction that is related to the assessment, diagnosis, and intervention for the client population being served or to the fields of psychology in which the psychologist intends to provide services, that may include new theoretical approaches, research, and applied techniques. Continuing education instruction shall include required courses specified in subdivision (d).

(i) A psychologist shall not practice outside his or her particular field or fields of competence as established by his or her education, training, continuing education, and experience.

(j) The administration of this section may be funded through professional license fees and continuing education provider and course approval fees, or both. The fees related to the administration of this section shall not exceed the costs of administering the corresponding provisions of this section.

(k) Continuing education credit may be approved for those licensees who serve as commissioners on any examination pursuant to Section 2947, subject to limitations established by the board.

(l) This section shall become operative on January 1, 2004.

(Repealed (in Sec. 2) and added by Stats. 2002, Ch. 481, Sec. 3. Effective January 1, 2003. Section operative January 1, 2004, by its own provisions.)



2915.5

(a) Any applicant for licensure as a psychologist who began graduate study on or after January 1, 2004, shall complete, as a condition of licensure, a minimum of 10 contact hours of coursework in aging and long-term care, which may include, but need not be limited to, the biological, social, and psychological aspects of aging. On and after January 1, 2012, this coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(b) Coursework taken in fulfillment of other educational requirements for licensure pursuant to this chapter, or in a separate course of study, may, at the discretion of the board, fulfill the requirements of this section.

(c) In order to satisfy the coursework requirement of this section, the applicant shall submit to the board a certification from the chief academic officer of the educational institution from which the applicant graduated stating that the coursework required by this section is included within the institution’s required curriculum for graduation, or within the coursework, that was completed by the applicant.

(d) The board shall not issue a license to the applicant until the applicant has met the requirements of this section.

(Amended by Stats. 2010, Ch. 552, Sec. 2. Effective January 1, 2011.)



2915.7

(a) A licensee who began graduate study prior to January 1, 2004, shall complete a three-hour continuing education course in aging and long-term care during his or her first renewal period after the operative date of this section, and shall submit to the board evidence acceptable to the board of the person’s satisfactory completion of that course.

(b) The course should include, but is not limited to, the biological, social, and psychological aspects of aging. On and after January 1, 2012, this coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(c) Any person seeking to meet the requirements of subdivision (a) of this section may submit to the board a certificate evidencing completion of equivalent courses in aging and long-term care taken prior to the operative date of this section, or proof of equivalent teaching or practice experience. The board, in its discretion, may accept that certification as meeting the requirements of this section.

(d) The board may not renew an applicant’s license until the applicant has met the requirements of this section.

(e) A licensee whose practice does not include the direct provision of mental health services may apply to the board for an exception to the requirements of this section.

(Amended by Stats. 2010, Ch. 552, Sec. 3. Effective January 1, 2011.)



2916

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect any of the provisions or applications of this chapter which can be given effect without such invalid provisions or application, and to this end the provisions of this chapter are declared to be severable.

(Repealed and added by Stats. 1967, Ch. 1677.)



2918

The confidential relations and communications between psychologist and client shall be privileged as provided by Article 7 (commencing with Section 1010) of Chapter 4 of Division 8 of the Evidence Code.

(Added by Stats. 1973, Ch. 757.)



2919

A licensed psychologist shall retain a patient’s health service records for a minimum of seven years from the patient’s discharge date. If the patient is a minor, the patient’s health service records shall be retained for a minimum of seven years from the date the patient reaches 18 years of age.

(Added by Stats. 2006, Ch. 89, Sec. 1. Effective January 1, 2007.)






ARTICLE 2 - Administration

2920

(a) The Board of Psychology shall enforce and administer this chapter. The board shall consist of nine members, four of whom shall be public members.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(c) Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2012, Ch. 332, Sec. 24. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



2920.1

Protection of the public shall be the highest priority for the Board of Psychology in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 12. Effective January 1, 2003.)



2921

Each member of the board shall hold office for a term of four years, and shall serve until the appointment and qualification of his or her successor or until one year shall have elapsed since the expiration of the term for which he or she was appointed, whichever first occurs. No member may serve for more than two consecutive terms.

(Amended by Stats. 1989, Ch. 888, Sec. 6.)



2922

In appointing the members of the board, except the public members, the Governor shall use his or her judgment to select psychologists who represent, as widely as possible, the varied professional interests of psychologists in California.

The Governor shall appoint two of the public members and the five licensed members of the board qualified as provided in Section 2923. The Senate Rules Committee and the Speaker of the Assembly shall each appoint a public member, and their initial appointment shall be made to fill, respectively, the first and second public member vacancies which occur on or after January 1, 1983.

(Amended by Stats. 1998, Ch. 589, Sec. 2. Effective January 1, 1999.)



2923

Each member of the board shall have all of the following qualifications:

(a) He or she shall be a resident of this state.

(b) Each member appointed, except the public members shall be a licensed psychologist.

The public members shall not be licentiates of the board or of any board under this division or of any board referred to in the Chiropractic Act or the Osteopathic Act.

(Amended by Stats. 1989, Ch. 888, Sec. 8.)



2924

The Governor has power to remove from office any member of the board for neglect of any duty required by this chapter, for incompetency, or for unprofessional conduct.

(Amended by Stats. 1989, Ch. 888, Sec. 9.)



2925

The board shall elect annually a president and vice president from among its members.

(Amended by Stats. 1998, Ch. 589, Sec. 3. Effective January 1, 1999.)



2926

The board shall hold at least one regular meeting each year. Additional meetings may be held upon call of the chairman or at the written request of any two members of the board.

(Amended by Stats. 1989, Ch. 888, Sec. 11.)



2927

Five members of the board shall at all times constitute a quorum.

(Added by renumbering Section 2932 by Stats. 1994, Ch. 26, Sec. 69. Effective March 30, 1994.)



2927.5

Notice of each regular meeting of the board shall be given in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 1994, Ch. 26, Sec. 66. Effective March 30, 1994.)



2928

The board shall administer and enforce this chapter.

(Amended by Stats. 1997, Ch. 758, Sec. 35. Effective January 1, 1998.)



2929

The board shall adopt a seal, which shall be affixed to all licenses issued by the board.

(Amended by Stats. 1997, Ch. 758, Sec. 36. Effective January 1, 1998.)



2930

The board shall from time to time adopt rules and regulations as may be necessary to effectuate this chapter. In adopting rules and regulations the board shall comply with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1989, Ch. 888, Sec. 14.)



2931

The board shall examine and pass upon the qualifications of the applicants for a license as provided by this chapter.

(Amended by Stats. 1989, Ch. 888, Sec. 15.)



2933

Except as provided by Section 159.5, the board shall employ and shall make available to the board within the limits of the funds received by the board all personnel necessary to carry out this chapter. The board may employ, exempt from the State Civil Service Act, an executive officer to the Board of Psychology. The board shall make all expenditures to carry out this chapter. The board may accept contributions to effectuate the purposes of this chapter.

This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 332, Sec. 25. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



2934

Notwithstanding Section 112, the board may issue, biennially, a current geographical directory of licensed psychologists. The directory may be sent to licensees and to other interested parties at cost.

(Amended by Stats. 1989, Ch. 888, Sec. 18.)



2935

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Amended by Stats. 1989, Ch. 888, Sec. 19.)



2936

The board shall adopt a program of consumer and professional education in matters relevant to the ethical practice of psychology. The board shall establish as its standards of ethical conduct relating to the practice of psychology, the “Ethical Principles of Psychologists and Code of Conduct” published by the American Psychological Association (APA). Those standards shall be applied by the board as the accepted standard of care in all licensing examination development and in all board enforcement policies and disciplinary case evaluations.

To facilitate consumers in receiving appropriate psychological services, all licensees and registrants shall be required to post, in a conspicuous location in their principal psychological business office, a notice which reads as follows:

“NOTICE TO CONSUMERS: The Department of Consumer Affair’s Board of Psychology receives and responds to questions and complaints regarding the practice of psychology. If you have questions or complaints, you may contact the board by email at bopmail@dca.ca.gov, on the Internet at www.psychology.ca.gov, by calling 1-866-503-3221, or by writing to the following address:

Board of Psychology
1625 North Market Boulevard, Suite –215
Sacramento, California 95834”

(Amended by Stats. 2014, Ch. 316, Sec. 10. Effective January 1, 2015.)






ARTICLE 3 - License

2940

Each person desiring to obtain a license from the board shall make application to the board. The application shall be made upon a form and shall be made in a manner as the board prescribes in regulations duly adopted under this chapter.

The application shall be accompanied by the application fee prescribed by Section 2949. This fee shall not be refunded by the board.

(Amended by Stats. 1997, Ch. 758, Sec. 38. Effective January 1, 1998.)



2941

Each applicant for a psychology license shall be examined by the board, and shall pay to the board, at least 30 days prior to the date of examination, the examination fee prescribed by Section 2987, which fee shall not be refunded by the board.

(Amended by Stats. 1997, Ch. 758, Sec. 39. Effective January 1, 1998.)



2942

The board may examine by written or computer-assisted examination or by both. All aspects of the examination shall be in compliance with Section 139. The examination shall be available for administration at least twice a year at the time and place and under supervision as the board may determine. The passing grades for the examinations shall be established by the board in regulations and shall be based on psychometrically sound principles of establishing minimum qualifications and levels of competency.

Examinations for a psychologist’s license may be conducted by the board under a uniform examination system, and for that purpose the board may make arrangements with organizations furnishing examination material as may in its discretion be desirable.

(Amended by Stats. 2005, Ch. 658, Sec. 9. Effective January 1, 2006.)



2943

The board may examine for knowledge in whatever theoretical or applied fields in psychology as it deems appropriate. It may examine the candidate with regard to his or her professional skills and his or her judgment in the utilization of psychological techniques and methods.

(Amended by Stats. 1989, Ch. 888, Sec. 24.)



2944

The board shall grade the written examination and keep the written examination papers for at least one year, unless a uniform examination is conducted pursuant to Section 2942.

(Amended by Stats. 1989, Ch. 888, Sec. 25.)



2946

The board shall grant a license to any person who passes the board’s supplemental licensing examination and, at the time of application, has been licensed for at least five years by a psychology licensing authority in another state or Canadian province if the requirements for obtaining a certificate or license in that state or province were substantially equivalent to the requirements of this chapter.

A psychologist certified or licensed in another state or province and who has made application to the board for a license in this state may perform activities and services of a psychological nature without a valid license for a period not to exceed 180 calendar days from the time of submitting his or her application or from the commencement of residency in this state, whichever first occurs.

The board at its discretion may waive the examinations, when in the judgment of the board the applicant has already demonstrated competence in areas covered by the examinations. The board at its discretion may waive the examinations for diplomates of the American Board of Professional Psychology.

(Amended by Stats. 2005, Ch. 658, Sec. 11. Effective January 1, 2006.)



2947

The board may appoint qualified persons to give the whole or any portion of any examination provided for in this chapter, who shall be designated as commissioners on examination. A commissioner on examination need not be a member of the board but he or she shall have the same qualifications as a member of the board, including those set forth in Chapter 6 (commencing with Section 450) of Division 1. The board may also appoint occasional professional commissioners for short-term specified periods to assist in its nonpolicy workload.

Public commissioners may examine and evaluate candidates in areas of knowledge such as the law, ethics, and awareness of community resources.

(Amended by Stats. 1989, Ch. 888, Sec. 28.)



2948

The board shall issue a license to all applicants who meet the requirements of this chapter and who pay to the board the initial license fee provided in Section 2987.

(Amended by Stats. 1997, Ch. 758, Sec. 40. Effective January 1, 1998.)






ARTICLE 4 - Denial, Suspension and Revocation

2960

The board may refuse to issue any registration or license, or may issue a registration or license with terms and conditions, or may suspend or revoke the registration or license of any registrant or licensee if the applicant, registrant, or licensee has been guilty of unprofessional conduct. Unprofessional conduct shall include, but not be limited to:

(a) Conviction of a crime substantially related to the qualifications, functions or duties of a psychologist or psychological assistant.

(b) Use of any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or dangerous drug, or any alcoholic beverage to an extent or in a manner dangerous to himself or herself, any other person, or the public, or to an extent that this use impairs his or her ability to perform the work of a psychologist with safety to the public.

(c) Fraudulently or neglectfully misrepresenting the type or status of license or registration actually held.

(d) Impersonating another person holding a psychology license or allowing another person to use his or her license or registration.

(e) Using fraud or deception in applying for a license or registration or in passing the examination provided for in this chapter.

(f) Paying, or offering to pay, accepting, or soliciting any consideration, compensation, or remuneration, whether monetary or otherwise, for the referral of clients.

(g) Violating Section 17500.

(h) Willful, unauthorized communication of information received in professional confidence.

(i) Violating any rule of professional conduct promulgated by the board and set forth in regulations duly adopted under this chapter.

(j) Being grossly negligent in the practice of his or her profession.

(k) Violating any of the provisions of this chapter or regulations duly adopted thereunder.

(l) The aiding or abetting of any person to engage in the unlawful practice of psychology.

(m) The suspension, revocation or imposition of probationary conditions by another state or country of a license or certificate to practice psychology or as a psychological assistant issued by that state or country to a person also holding a license or registration issued under this chapter if the act for which the disciplinary action was taken constitutes a violation of this section.

(n) The commission of any dishonest, corrupt, or fraudulent act.

(o) Any act of sexual abuse, or sexual relations with a patient or former patient within two years following termination of therapy, or sexual misconduct that is substantially related to the qualifications, functions or duties of a psychologist or psychological assistant or registered psychologist.

(p) Functioning outside of his or her particular field or fields of competence as established by his or her education, training, and experience.

(q) Willful failure to submit, on behalf of an applicant for licensure, verification of supervised experience to the board.

(r) Repeated acts of negligence.

(Amended by Stats. 2000, Ch. 836, Sec. 20. Effective January 1, 2001.)



2960.05

(a) Except as provided in subdivisions (b), (c), and (e), any accusation filed against a licensee pursuant to Section 11503 of the Government Code shall be filed within three years from the date the board discovers the alleged act or omission that is the basis for disciplinary action, or within seven years from the date the alleged act or omission that is the basis for disciplinary action occurred, whichever occurs first.

(b) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging the procurement of a license by fraud or misrepresentation is not subject to the limitations set forth in subdivision (a).

(c) The limitation provided for by subdivision (a) shall be tolled for the length of time required to obtain compliance when a report required to be filed by the licensee or registrant with the board pursuant to Article 11 (commencing with Section 800) of Chapter 1 is not filed in a timely fashion.

(d) If an alleged act or omission involves a minor, the seven-year limitations period provided for by subdivision (a) and the 10-year limitations period provided for by subdivision (e) shall be tolled until the minor reaches the age of majority.

(e) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging sexual misconduct shall be filed within three years after the board discovers the act or omission alleged as the ground for disciplinary action, or within 10 years after the act or omission alleged as the ground for disciplinary action occurs, whichever occurs first. This subdivision shall apply to a complaint alleging sexual misconduct received by the board on and after January 1, 2002.

(f) The limitations period provided by subdivision (a) shall be tolled during any period if material evidence necessary for prosecuting or determining whether a disciplinary action would be appropriate is unavailable to the board due to an ongoing criminal investigation.

(Amended by Stats. 2001, Ch. 617, Sec. 2. Effective January 1, 2002.)



2960.1

Notwithstanding Section 2960, any proposed decision or decision issued under this chapter in accordance with the procedures set forth in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, that contains any finding of fact that the licensee or registrant engaged in any act of sexual contact, as defined in Section 728, when that act is with a patient, or with a former patient within two years following termination of therapy, shall contain an order of revocation. The revocation shall not be stayed by the administrative law judge.

(Amended by Stats. 1998, Ch. 879, Sec. 3. Effective January 1, 1999.)



2960.2

(a) A licensee shall meet the requirements set forth in subdivision (f) of Section 1031 of the Government Code prior to performing either of the following:

(1) An evaluation of a peace officer applicant’s emotional and mental condition.

(2) An evaluation of a peace officer’s fitness for duty.

(b) This section shall become operative on January 1, 2005.

(Added by Stats. 2003, Ch. 777, Sec. 2. Effective January 1, 2004. Section operative January 1, 2005, by its own provisions.)



2960.5

The board may refuse to issue any registration or license whenever it appears that an applicant may be unable to practice his or her profession safely due to mental illness or chemical dependency. The procedures set forth in Article 12.5 (commencing with Section 820) of Chapter 1 shall apply to any denial of a license or registration pursuant to this section.

(Added by Stats. 1992, Ch. 384, Sec. 1. Effective January 1, 1993.)



2960.6

The board may deny any application for, or may suspend or revoke a license or registration issued under this chapter for, any of the following:

(a) The revocation, suspension, or other disciplinary action imposed by another state or country on a license, certificate, or registration issued by that state or country to practice psychology shall constitute grounds for disciplinary action for unprofessional conduct against that licensee or registrant in this state. A certified copy of the decision or judgment of the other state or country shall be conclusive evidence of that action.

(b) The revocation, suspension, or other disciplinary action by any board established in this division, or the equivalent action of another state’s or country’s licensing agency, of the license of a healing arts practitioner shall constitute grounds for disciplinary action against that licensee or registrant under this chapter. The grounds for the action shall be substantially related to the qualifications, functions, or duties of a psychologist or psychological assistant. A certified copy of the decision or judgment shall be conclusive evidence of that action.

(Amended by Stats. 1994, Ch. 1275, Sec. 22. Effective January 1, 1995.)



2961

The board may deny an application for, or issue subject to terms and conditions, or suspend or revoke, or impose probationary conditions upon, a license or registration after a hearing as provided in Section 2965.

(Amended by Stats. 1989, Ch. 888, Sec. 31.)



2962

(a) A person whose license or registration has been revoked, suspended, or surrendered, or who has been placed on probation, may petition the board for reinstatement or modification of the penalty, including modification or termination of probation, after a period of not less than the following minimum periods has elapsed from the effective date of the decision ordering that disciplinary action:

(1) At least three years for reinstatement of a license revoked or surrendered.

(2) At least two years for early termination of probation of three years or more.

(3) At least two years for modification of a condition of probation.

(4) At least one year for early termination of probation of less than three years.

(b) The board may require an examination for that reinstatement.

(c) Notwithstanding Section 489, a person whose application for a license or registration has been denied by the board, for violations of Division 1.5 (commencing with Section 475) of this chapter, may reapply to the board for a license or registration only after a period of three years has elapsed from the date of the denial.

(Amended by Stats. 2000, Ch. 836, Sec. 21. Effective January 1, 2001.)



2963

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge which is substantially related to the qualifications, functions and duties of a psychologist or psychological assistant is deemed to be a conviction within the meaning of this article. The board may order the license suspended or revoked, or may decline to issue a license when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1989, Ch. 888, Sec. 33.)



2964

Whenever the board orders a license revoked for cause, with the exception of nonpayment of fees, or restores a license, these facts shall be reported to all other state psychology licensing boards.

(Amended by Stats. 1989, Ch. 888, Sec. 34.)



2964.3

Any person required to register as a sex offender pursuant to Section 290 of the Penal Code, is not eligible for licensure or registration by the board.

(Added by Stats. 1998, Ch. 589, Sec. 8. Effective January 1, 1999.)



2964.5

The board at its discretion may require any licensee placed on probation or whose license is suspended, to obtain additional professional training, to pass an examination upon the completion of that training, and to pay the necessary examination fee. The examination may be written or oral or both, and may include a practical or clinical examination.

(Amended by Stats. 1991, Ch. 1091, Sec. 5.)



2964.6

An administrative disciplinary decision that imposes terms of probation may include, among other things, a requirement that the licensee who is being placed on probation pay the monetary costs associated with monitoring the probation.

(Added by Stats. 1995, Ch. 708, first Sec. 12. Effective January 1, 1996.)



2965

The proceedings under this article shall be conducted by the board in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1989, Ch. 888, Sec. 35.)



2966

(a) A psychologist’s license shall be suspended automatically during any time that the holder of the license is incarcerated after conviction of a felony, regardless of whether the conviction has been appealed. The board shall, immediately upon receipt of the certified copy of the record of conviction, determine whether the license of the psychologist has been automatically suspended by virtue of his or her incarceration, and if so, the duration of that suspension. The board shall notify the psychologist of the license suspension and of his or her right to elect to have the issue of penalty heard as provided in this section.

(b) Upon receipt of the certified copy of the record of conviction, if after a hearing it is determined therefrom that the felony of which the licensee was convicted was substantially related to the qualifications, functions, or duties of a psychologist, the board shall suspend the license until the time for appeal has elapsed, if no appeal has been taken, or until the judgment of conviction has been affirmed on appeal or has otherwise become final, and until further order of the board. The issue of substantial relationship shall be heard by an administrative law judge sitting alone or with a panel of the board, in the discretion of the board.

(c) Notwithstanding subdivision (b), a conviction of any crime referred to in Section 187, 261, 262, or 288 of the Penal Code, shall be conclusively presumed to be substantially related to the qualifications, functions, or duties of a psychologist and no hearing shall be held on this issue. Upon its own motion or for good cause shown, the board may decline to impose or may set aside the suspension when it appears to be in the interest of justice to do so, with due regard to maintaining the integrity of and confidence in the psychology profession.

(d) (1) Discipline or the denial of the license may be ordered in accordance with Section 2961, or the board may order the denial of the license when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, setting aside the verdict of guilty, or dismissing the accusation, complaint, information, or indictment.

(2) The issue of penalty shall be heard by an administrative law judge sitting alone or with a panel of the board, in the discretion of the board. The hearing shall not be commenced until the judgment of conviction has become final or, irrespective of a subsequent order under Section 1203.4 of the Penal Code, an order granting probation has been made suspending the imposition of sentence; except that a licensee may, at his or her option, elect to have the issue of penalty decided before those time periods have elapsed. Where the licensee so elects, the issue of penalty shall be heard in the manner described in this section at the hearing to determine whether the conviction was substantially related to the qualifications, functions, or duties of a psychologist. If the conviction of a licensee who has made this election is overturned on appeal, any discipline ordered pursuant to this section shall automatically cease. Nothing in this subdivision shall prohibit the board from pursuing disciplinary action based on any cause other than the overturned conviction.

(e) The record of the proceedings resulting in the conviction, including a transcript of the testimony therein, may be received in evidence.

(Added by Stats. 1998, Ch. 589, Sec. 9. Effective January 1, 1999.)



2969

(a) (1) A licensee who fails or refuses to comply with a request for the medical records of a patient, that is accompanied by that patient’s written authorization for release of records to the board, within 15 days of receiving the request and authorization, shall pay to the board a civil penalty of one thousand dollars ($1,000) per day for each day that the documents have not been produced after the 15th day, unless the licensee is unable to provide the documents within this time period for good cause.

(2) A health care facility shall comply with a request for the medical records of a patient that is accompanied by that patient’s written authorization for release of records to the board together with a notice citing this section and describing the penalties for failure to comply with this section. Failure to provide the authorizing patient’s medical records to the board within 30 days of receiving the request, authorization, and notice shall subject the health care facility to a civil penalty, payable to the board, of up to one thousand dollars ($1,000) per day for each day that the documents have not been produced after the 30th day, up to ten thousand dollars ($10,000), unless the health care facility is unable to provide the documents within this time period for good cause. This paragraph shall not require health care facilities to assist the board in obtaining the patient’s authorization. The board shall pay the reasonable costs of copying the medical records.

(b) (1) A licensee who fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board shall pay to the board a civil penalty of one thousand dollars ($1,000) per day for each day that the documents have not been produced after the date by which the court order requires the documents to be produced, unless it is determined that the order is unlawful or invalid. Any statute of limitations applicable to the filing of an accusation by the board shall be tolled during the period the licensee is out of compliance with the court order and during any related appeals.

(2) Any licensee who fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board, shall be subject to a civil penalty, payable to the board, of not to exceed five thousand dollars ($5,000). The amount of the penalty shall be added to the licensee’s renewal fee if it is not paid by the next succeeding renewal date. Any statute of limitations applicable to the filing of an accusation by the board shall be tolled during the period the licensee is out of compliance with the court order and during any related appeals.

(3) A health care facility that fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of patient records to the board, that is accompanied by a notice citing this section and describing the penalties for failure to comply with this section, shall pay to the board a civil penalty of up to one thousand dollars ($1,000) per day for each day that the documents have not been produced, up to ten thousand dollars ($10,000), after the date by which the court order requires the documents to be produced, unless it is determined that the order is unlawful or invalid. Any statute of limitations applicable to the filing of an accusation by the board against a licensee shall be tolled during the period the health care facility is out of compliance with the court order and during any related appeals.

(4) Any health care facility that fails or refuses to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board, shall be subject to a civil penalty, payable to the board, of not to exceed five thousand dollars ($5,000). Any statute of limitations applicable to the filing of an accusation by the board against a licensee shall be tolled during the period the health care facility is out of compliance with the court order and during any related appeals.

(c) Multiple acts by a licensee in violation of subdivision (b) shall be a misdemeanor punishable by a fine not to exceed five thousand dollars ($5,000) or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment. Multiple acts by a health care facility in violation of subdivision (b) shall be a misdemeanor punishable by a fine not to exceed five thousand dollars ($5,000) and shall be reported to the State Department of Health Services and shall be considered as grounds for disciplinary action with respect to licensure, including suspension or revocation of the license or certificate.

(d) A failure or refusal of a licensee to comply with a court order, issued in the enforcement of a subpoena, mandating the release of records to the board constitutes unprofessional conduct and is grounds for suspension or revocation of his or her license.

(e) The imposition of the civil penalties authorized by this section shall be in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code.

(f) For purposes of this section, “health care facility” means a clinic or health facility licensed or exempt from licensure pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(Added by Stats. 2000, Ch. 836, Sec. 22. Effective January 1, 2001.)






ARTICLE 5 - Penalties

2970

Any person who violates any of the provisions of this chapter shall be guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand dollars ($2,000), or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 12. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



2971

Whenever any person other than a licensed psychologist has engaged in any act or practice that constitutes an offense against this chapter, the superior court of any county, on application of the board, may issue an injunction or other appropriate order restraining that conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7, Part 2 of the Code of Civil Procedure, except that it shall be presumed that there is no adequate remedy at law, and that irreparable damage will occur if the continued violation is not restrained or enjoined. On the written request of the board, or on its own motion, the board may commence action in the superior court under this section.

(Amended by Stats. 1997, Ch. 758, Sec. 41. Effective January 1, 1998.)






ARTICLE 7 - Revenue

2980

There is in the State Treasury the Psychology Fund. The board shall report to the Controller at the beginning of each calendar month, for the month preceding, the amount and source of all revenue received by it, pursuant to this chapter, and shall pay the entire amount thereof to the Treasurer for deposit into that fund. All revenue received by the board from fees authorized to be charged relating to the practice of psychology shall be deposited into that fund as provided in this section.

(Amended by Stats. 1997, Ch. 758, Sec. 42. Effective January 1, 1998.)



2981

The money in the Psychology Fund shall be used for the administration of this chapter.

(Amended by Stats. 2005, Ch. 74, Sec. 9. Effective July 19, 2005.)



2982

All licenses expire and become invalid at 12 midnight on the last day of February, 1980, and thereafter shall expire at 12 midnight of the legal birth date of the licensee during the second year of a two-year term, if not renewed.

The board shall establish by regulation procedures for the administration of the birth date renewal program, including but not limited to, the establishment of a pro rata formula for the payments of fees by licentiates affected by the implementation of that program and the establishment of a system of staggered license application dates such that a relatively equal number of licenses expire annually.

To renew an unexpired license, the licensee shall, on or before the date on which it would otherwise expire, apply for renewal on a form provided by the board, accompanied by the prescribed renewal fee.

(Amended by Stats. 1989, Ch. 888, Sec. 38.)



2983

Every person to whom a license is issued shall, as a condition precedent to its issuance, and in addition to any application, examination or other fee, pay the prescribed initial license fee.

(Amended by Stats. 2005, Ch. 658, Sec. 12. Effective January 1, 2006.)



2984

Except as provided in Section 2985, a license that has expired may be renewed at any time within three years after its expiration on filing of an application for renewal on a form prescribed by the board and payment of all accrued and unpaid renewal fees. If the license is renewed after its expiration, the licensee, as a condition precedent to renewal, shall also pay the prescribed delinquency fee, if any. Renewal under this section shall be effective on the date on which the application is filed, on the date on which all renewal fees are paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license shall continue in effect through the expiration date provided in Section 2982 which next occurs after the effective date of the renewal, when it shall expire and become invalid if it is not again renewed.

(Amended by Stats. 2001, Ch. 435, Sec. 8. Effective January 1, 2002.)



2985

A suspended license is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the licensee, while the license remains suspended, and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

A license revoked on disciplinary grounds is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition to reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last preceding regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 1967, Ch. 1677.)



2986

A person who fails to renew his or her license within the three years after its expiration may not renew it, and it may not be restored, reissued, or reinstated thereafter, but that person may apply for and obtain a new license if he or she meets the requirements of this chapter provided that he or she:

(a) Has not committed any acts or crimes constituting grounds for denial of licensure.

(b) Establishes to the satisfaction of the board that with due regard for the public interest, he or she is qualified to practice psychology.

(c) Pays all of the fees that would be required if application for licensure was being made for the first time.

The board may provide for the waiver or refund of all or any part of an examination fee in those cases in which a license is issued without examination pursuant to this section.

(Amended by Stats. 1994, Ch. 26, Sec. 81. Effective March 30, 1994.)



2987

The amount of the fees prescribed by this chapter shall be determined by the board, and shall be as follows:

(a) The application fee for a psychologist shall not be more than fifty dollars ($50).

(b)  The examination and reexamination fees for the examinations shall be the actual cost to the board of developing, purchasing, and grading of each examination, plus the actual cost to the board of administering each examination.

(c) The initial license fee is an amount equal to the renewal fee in effect on the last regular renewal date before the date on which the license is issued.

(d) The biennial renewal fee for a psychologist shall be four hundred dollars ($400). The board may increase the renewal fee to an amount not to exceed five hundred dollars ($500).

(e) The application fee for registration and supervision of a psychological assistant by a supervisor under Section 2913, which is payable by that supervisor, shall not be more than seventy-five dollars ($75).

(f) The annual renewal fee for registration of a psychological assistant shall not be more than seventy-five dollars ($75).

(g) The duplicate license or registration fee is five dollars ($5).

(h) The delinquency fee is twenty-five dollars ($25).

(i) The endorsement fee is five dollars ($5).

Notwithstanding any other provision of law, the board may reduce any fee prescribed by this section, when, in its discretion, the board deems it administratively appropriate.

(Amended by Stats. 2005, Ch. 658, Sec. 13. Effective January 1, 2006.)



2987.2

In addition to the fees charged pursuant to Section 2987 for the biennial renewal of a license, the board shall collect an additional fee of ten dollars ($10) at the time of renewal. The board shall transfer this amount to the Controller who shall deposit the funds in the Mental Health Practitioner Education Fund.

(Added by Stats. 2003, Ch. 437, Sec. 2. Effective January 1, 2004.)



2987.5

Every person licensed under this chapter is exempt from the payment of the renewal fee in any one of the following instances:

While engaged in full-time active service in the Army, Navy, Air Force or Marines, or in the United States Public Health Service, or while a volunteer in the Peace Corps or Vista.

Every person exempted from the payment of the renewal fee by this section shall not engage in any private practice and shall become liable for the fee for the current renewal period upon the completion of his or her period of full-time active service and shall have a period of 60 days after becoming liable within which to pay the fee before the delinquency fee becomes applicable. Any person who completes his or her period of full-time active service within 60 days of the end of a renewal period is exempt from the payment of the renewal fee for that period.

The time spent in that full-time active service or full-time training and active service shall not be included in the computation of the three-year period for renewal of a license provided in Section 2986.

The exemption provided by this section shall not be applicable if the person engages in any practice for compensation other than full-time service in the Army, Navy, Air Force or Marines or in the United States Public Health Service or the Peace Corps or Vista.

(Amended by Stats. 1996, Ch. 829, Sec. 71. Effective January 1, 1997.)



2988

A licensed psychologist who for reasons, including, but not limited to, retirement, ill health, or absence from the state, is not engaged in the practice of psychology, may apply to the board to request that his or her license be placed on an inactive status. A licensed psychologist who holds an inactive license shall pay a biennial renewal fee, fixed by the board, of no more than forty dollars ($40). A psychologist holding an inactive license shall be exempt from continuing education requirements specified in Section 2915, but shall otherwise be subject to this chapter and shall not engage in the practice of psychology in this state. Licensees on inactive status who have not committed any acts or crimes constituting grounds for denial of licensure and have completed the continuing education requirements specified in Section 2915 may, upon their request have their license to practice psychology placed on active status.

(Amended by Stats. 2005, Ch. 658, Sec. 14. Effective January 1, 2006.)



2989

The fees in this article shall be fixed by the board and shall be set forth with the regulations which are duly adopted under this chapter.

(Amended by Stats. 1989, Ch. 888, Sec. 44.)






ARTICLE 9 - Psychological Corporations

2995

A psychological corporation is a corporation that is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are psychologists, podiatrists, registered nurses, optometrists, marriage and family therapists, licensed clinical social workers, chiropractors, acupuncturists, or physicians are in compliance with the Moscone-Knox Professional Corporation Act, this article, and all other statutes and regulations now or hereafter enacted or adopted pertaining to that corporation and the conduct of its affairs.

(Amended by Stats. 2001, Ch. 159, Sec. 10. Effective January 1, 2002.)



2996

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate, any provision or term of this article, the Moscone-Knox Professional Corporation Act, or any regulations duly adopted under those laws.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 15.)



2996.1

A psychological corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by such statutes and regulations to the same extent as a person licensed under this chapter.

(Added by Stats. 1980, Ch. 1314, Sec. 15.)



2996.2

The income of a psychological corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of such shareholder or his or her shares in the psychological corporation.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 15.)



2997

Except as provided in Sections 13401.5 and 13403 of the Corporations Code, each shareholder, director and officer of a psychological corporation, except an assistant secretary and an assistant treasurer, shall be a licensed person as defined in Section 13401 of the Corporations Code.

(Added by Stats. 1980, Ch. 1314, Sec. 15.)



2998

The name of a psychological corporation and any name or names under which it may render professional services shall contain one of the words specified in subdivision (c) of Section 2902, and wording or abbreviations denoting corporate existence.

(Added by Stats. 1980, Ch. 1314, Sec. 15.)



2999

The board may adopt and enforce regulations to carry out the purposes and objectives of this article, including regulations requiring (a) that the bylaws of a psychological corporation shall include a provision whereby the capital stock of that corporation owned by a disqualified person, as defined in Section 13401 of the Corporations Code, or a deceased person, shall be sold to the corporation or to the remaining shareholders of that corporation within any time as those regulations may provide, and (b) that a psychological corporation shall provide adequate security by insurance or otherwise for claims against it by its patients or clients arising out of the rendering of professional services.

(Amended by Stats. 1989, Ch. 888, Sec. 46.)









CHAPTER 7 - Optometry

ARTICLE 1 - General Provisions

3000

This chapter constitutes the chapter on optometry. It shall be known and may be cited as the Optometry Practice Act.

(Repealed and added by Stats. 2004, Ch. 426, Sec. 2. Effective January 1, 2005.)



3001

As used in this chapter, an ophthalmic lens is any lens which has a spherical, cylindrical or prismatic power or value.

(Added by Stats. 1937, Ch. 423.)



3002

As used in this chapter, a trial frame or test lens is any frame or lens used in testing the eye, which is not sold and is not for sale to clients.

(Added by Stats. 1937, Ch. 423.)



3003

As used in this chapter, “optometrist” means a person who is licensed to practice optometry in this state under the authority of this chapter.

(Added by Stats. 2004, Ch. 426, Sec. 3. Effective January 1, 2005.)



3004

As used in this chapter, “board” means the State Board of Optometry.

(Added by Stats. 2004, Ch. 426, Sec. 4. Effective January 1, 2005.)



3005

As used in this chapter, “place of practice” means any location where optometry is practiced.

(Added by Stats. 2004, Ch. 426, Sec. 5. Effective January 1, 2005.)



3006

As used in this chapter, the term “advertise” and any of its variants include the use of a newspaper, magazine, or other publication, book, notice, circular, pamphlet, letter, handbill, poster, bill, sign, placard, card, label, tag, window display, store sign, radio announcement, or any other means or methods now or hereafter employed to bring to the attention of the public the practice of optometry or the prescribing, fitting, or sale, in connection therewith, of lenses, frames, or other accessories or appurtenances.

(Added by Stats. 2004, Ch. 426, Sec. 6. Effective January 1, 2005.)



3007

An optometrist shall retain a patient’s records for a minimum of seven years from the date he or she completes treatment of the patient. If the patient is a minor, the patient’s records shall be retained for a minimum of seven years from the date he or she completes treatment of the patient and at least until the patient reaches 19 years of age.

(Added by Stats. 2007, Ch. 276, Sec. 1. Effective January 1, 2008.)






ARTICLE 2 - Administration

3010.1

Protection of the public shall be the highest priority for the State Board of Optometry in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 13. Effective January 1, 2003.)



3010.5

(a) There is in the Department of Consumer Affairs a State Board of Optometry in which the enforcement of this chapter is vested. The board consists of 11 members, five of whom shall be public members.

Six members of the board shall constitute a quorum.

(b) The board shall, with respect to conducting investigations, inquiries, and disciplinary actions and proceedings, have the authority previously vested in the board as created pursuant to former Section 3010. The board may enforce any disciplinary actions undertaken by that board.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date. Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2014, Ch. 71, Sec. 6. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions.)



3011

Members of the board, except the public members, shall be appointed only from persons who are registered optometrists of the State of California and actually engaged in the practice of optometry at the time of appointment or who are members of the faculty of a school of optometry. The public members shall not be a licentiate of the board or of any other board under this division or of any board referred to in Sections 1000 and 3600.

No person, including the public members, shall be eligible to membership in the board who is a stockholder in or owner of or a member of the board of trustees of any school of optometry or who shall be financially interested, directly or indirectly, in any concern manufacturing or dealing in optical supplies at wholesale.

No person, including the public members, shall serve as a member of the board for more than two consecutive terms.

A member of the faculty of a school of optometry may be appointed to the board; however, no more than two faculty members of schools of optometry may be on the board at any one time. Faculty members of the board shall not serve as public members.

(Amended by Stats. 1982, Ch. 437, Sec. 1.)



3013

(a) Each member of the board shall hold office for a term of four years, and shall serve until the appointment and qualification of his or her successor or until one year shall have elapsed since the expiration of the term for which he or she was appointed, whichever first occurs.

(b) Vacancies occurring shall be filled by appointment for the unexpired term.

(c) The Governor shall appoint three of the public members and the six members qualified as provided in Section 3011. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member.

(d) No board member serving between January 1, 2000, and June 1, 2002, inclusive, shall be eligible for reappointment.

(e) For initial appointments made on or after January 1, 2003, one of the public members appointed by the Governor and two of the professional members shall serve terms of one year. One of the public members appointed by the Governor and two of the professional members shall serve terms of three years. The remaining public member appointed by the Governor and the remaining two professional members shall serve terms of four years. The public members appointed by the Senate Committee on Rules and the Speaker of the Assembly shall each serve for a term of four years.

(Amended by Stats. 2004, Ch. 426, Sec. 8. Effective January 1, 2005.)



3014

The board shall elect from its membership a president, a vice president, and a secretary who shall hold office for one year or until the election and qualification of a successor.

(Amended by Stats. 2004, Ch. 426, Sec. 9. Effective January 1, 2005.)



3014.6

(a) The board may appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the board and vested in him or her by this chapter.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 516, Sec. 13. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



3016

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Amended by Stats. 2004, Ch. 426, Sec. 11. Effective January 1, 2005.)



3017

The board shall hold regular meetings every calendar quarter.

Special meetings shall be held upon request of a majority of the members of the board or upon the call of the president.

(Amended by Stats. 2004, Ch. 426, Sec. 12. Effective January 1, 2005.)



3018

The board shall keep an accurate record of all of its licensees, proceedings, and meetings.

(Amended by Stats. 2004, Ch. 426, Sec. 13. Effective January 1, 2005.)



3019

The board shall keep a record of all prosecutions for violations of this chapter and of all applications for licensure and examination.

(Amended by Stats. 2004, Ch. 426, Sec. 14. Effective January 1, 2005.)



3023

For the purposes of this chapter, the board shall accredit schools, colleges, and universities in or out of this state providing optometric education, that it finds giving a sufficient program of study for the preparation of optometrists.

(Amended by Stats. 2004, Ch. 426, Sec. 18. Effective January 1, 2005.)



3024

The board may grant or refuse to grant an optometrist license as provided in this chapter and may revoke or suspend the license of any optometrist for any of the causes specified in this chapter.

It shall have the power to administer oaths and to take testimony in the exercise of these functions.

(Amended by Stats. 2013, Ch. 473, Sec. 4. Effective January 1, 2014.)



3025

The board may make and promulgate rules and regulations governing procedure of the board, the admission of applicants for examination for a license as an optometrist, and the practice of optometry. All of those rules and regulations shall be in accordance with and not inconsistent with the provisions of this chapter. The rules and regulations shall be adopted, amended, or repealed in accordance with the provisions of the Administrative Procedure Act.

(Amended by Stats. 2013, Ch. 473, Sec. 5. Effective January 1, 2014.)



3025.1

The board may adopt rules and regulations that are, in its judgment, reasonable and necessary to ensure that optometrists have the knowledge to adequately protect the public health and safety by establishing educational requirements for admission to the examinations for licensure.

(Amended by Stats. 2010, Ch. 653, Sec. 12. Effective January 1, 2011.)



3025.2

The board may adopt rules and regulations that are, in its judgment, reasonable and necessary to ensure that optometrists have the knowledge to adequately protect the public health and safety by governing its accreditation of schools, colleges, and universities that provide optometric education. In promulgating these rules and regulations, or in extending accreditation, the board may, to the extent that it deems consistent with the purposes of this chapter, recognize, accept, or adopt the advice, recommendation, accreditation, or approval of a nationally recognized accrediting agency or organization.

(Added by Stats. 2004, Ch. 426, Sec. 21. Effective January 1, 2005.)



3025.5

The board may adopt regulations prescribing minimum standards governing the optometric services offered or performed, the equipment, or the sanitary conditions, in all offices for the practice of optometry, which are necessary to protect the health and safety of persons availing themselves of the services offered or performed in such offices.

(Added by Stats. 1963, Ch. 1464.)



3025.6

The board may adopt regulations clarifying the level of training and the level of supervision of assistants.

(Added by Stats. 2002, Ch. 1150, Sec. 20. Effective January 1, 2003.)



3025.7

Except as provided in Sections 3102 and 3103, nothing contained in Section 651.3 shall be construed as authorizing the board to adopt, amend, or repeal rules and regulations relating to price fixing or advertising of commodities.

(Amended by Stats. 2005, Ch. 393, Sec. 1. Effective January 1, 2006.)



3026

The board may adopt and use a common seal and establish a permanent office or offices.

(Added by Stats. 1937, Ch. 423.)



3027

The board shall employ an executive officer and other necessary assistance in the carrying out of the provisions of this chapter.

The executive officer shall perform the duties delegated by the board and shall be responsible to it for the accomplishment of those duties. The executive officer shall not be a member of the board. With the approval of the Director of Finance, the board shall fix the salary of the executive officer. The executive officer shall be entitled to traveling and other necessary expenses in the performance of his duties.

(Amended by Stats. 2004, Ch. 426, Sec. 24. Effective January 1, 2005.)



3028

The Attorney General shall act as the legal counsel for the board and his or her services shall be a charge against it.

(Added by Stats. 2004, Ch. 426, Sec. 26. Effective January 1, 2005.)






ARTICLE 3 - Admission to Practice

3040

It is unlawful for a person to engage in the practice of optometry or to display a sign or in any other way to advertise or hold himself or herself out as an optometrist without having first obtained an optometrist license from the board under the provisions of this chapter or under the provisions of any former act relating to the practice of optometry. The practice of optometry includes the performing or controlling of any acts set forth in Section 3041.

In any prosecution for a violation of this section, the use of test cards, test lenses, or of trial frames is prima facie evidence of the practice of optometry.

(Amended by Stats. 2013, Ch. 473, Sec. 6. Effective January 1, 2014.)



3041

(a) The practice of optometry includes the prevention and diagnosis of disorders and dysfunctions of the visual system, and the treatment and management of certain disorders and dysfunctions of the visual system, as well as the provision of rehabilitative optometric services, and is the doing of any or all of the following:

(1) The examination of the human eye or eyes, or its or their appendages, and the analysis of the human vision system, either subjectively or objectively.

(2) The determination of the powers or range of human vision and the accommodative and refractive states of the human eye or eyes, including the scope of its or their functions and general condition.

(3) The prescribing or directing the use of, or using, any optical device in connection with ocular exercises, visual training, vision training, or orthoptics.

(4) The prescribing of contact and spectacle lenses for, or the fitting or adaptation of contact and spectacle lenses to, the human eye, including lenses that may be classified as drugs or devices by any law of the United States or of this state.

(5) The use of topical pharmaceutical agents for the purpose of the examination of the human eye or eyes for any disease or pathological condition.

(b) (1) An optometrist who is certified to use therapeutic pharmaceutical agents, pursuant to Section 3041.3, may also diagnose and treat the human eye or eyes, or any of its or their appendages, for all of the following conditions:

(A) Through medical treatment, infections of the anterior segment and adnexa, excluding the lacrimal gland, the lacrimal drainage system, and the sclera in patients under 12 years of age.

(B) Ocular allergies of the anterior segment and adnexa.

(C) Ocular inflammation, nonsurgical in cause except when comanaged with the treating physician and surgeon, limited to inflammation resulting from traumatic iritis, peripheral corneal inflammatory keratitis, episcleritis, and unilateral nonrecurrent nongranulomatous idiopathic iritis in patients over 18 years of age. Unilateral nongranulomatous idiopathic iritis recurring within one year of the initial occurrence shall be referred to an ophthalmologist. An optometrist shall consult with an ophthalmologist or appropriate physician and surgeon if a patient has a recurrent case of episcleritis within one year of the initial occurrence. An optometrist shall consult with an ophthalmologist or appropriate physician and surgeon if a patient has a recurrent case of peripheral corneal inflammatory keratitis within one year of the initial occurrence.

(D) Traumatic or recurrent conjunctival or corneal abrasions and erosions.

(E) Corneal surface disease and dry eyes.

(F) Ocular pain, nonsurgical in cause except when comanaged with the treating physician and surgeon, associated with conditions optometrists are authorized to treat.

(G) Pursuant to subdivision (f), glaucoma in patients over 18 years of age, as described in subdivision (j).

(2) For purposes of this section, “treat” means the use of therapeutic pharmaceutical agents, as described in subdivision (c), and the procedures described in subdivision (e).

(c) In diagnosing and treating the conditions listed in subdivision (b), an optometrist certified to use therapeutic pharmaceutical agents pursuant to Section 3041.3 may use all of the following therapeutic pharmaceutical agents:

(1) Pharmaceutical agents as described in paragraph (5) of subdivision (a), as well as topical miotics.

(2) Topical lubricants.

(3) Antiallergy agents. In using topical steroid medication for the treatment of ocular allergies, an optometrist shall consult with an ophthalmologist if the patient’s condition worsens 21 days after diagnosis.

(4) Topical and oral anti-inflammatories. In using steroid medication for:

(A) Unilateral nonrecurrent nongranulomatous idiopathic iritis or episcleritis, an optometrist shall consult with an ophthalmologist or appropriate physician and surgeon if the patient’s condition worsens 72 hours after the diagnosis, or if the patient’s condition has not resolved three weeks after diagnosis. If the patient is still receiving medication for these conditions six weeks after diagnosis, the optometrist shall refer the patient to an ophthalmologist or appropriate physician and surgeon.

(B) Peripheral corneal inflammatory keratitis, excluding Moorens and Terriens diseases, an optometrist shall consult with an ophthalmologist or appropriate physician and surgeon if the patient’s condition worsens 72 hours after diagnosis.

(C) Traumatic iritis, an optometrist shall consult with an ophthalmologist or appropriate physician and surgeon if the patient’s condition worsens 72 hours after diagnosis and shall refer the patient to an ophthalmologist or appropriate physician and surgeon if the patient’s condition has not resolved one week after diagnosis.

(5) Topical antibiotic agents.

(6) Topical hyperosmotics.

(7) Topical and oral antiglaucoma agents pursuant to the certification process defined in subdivision (f).

(A) The optometrist shall refer the patient to an ophthalmologist if requested by the patient or if angle closure glaucoma develops.

(B) If the glaucoma patient also has diabetes, the optometrist shall consult with the physician treating the patient’s diabetes in developing the glaucoma treatment plan and shall inform the physician in writing of any changes in the patient’s glaucoma medication.

(8) Nonprescription medications used for the rational treatment of an ocular disorder.

(9) Oral antihistamines.

(10) Prescription oral nonsteroidal anti-inflammatory agents.

(11) Oral antibiotics for medical treatment of ocular disease.

(A) If the patient has been diagnosed with a central corneal ulcer and the central corneal ulcer has not improved 48 hours after diagnosis, the optometrist shall refer the patient to an ophthalmologist.

(B) If the patient has been diagnosed with preseptal cellulitis or dacryocystitis and the condition has not improved 48 hours after diagnosis, the optometrist shall refer the patient to an ophthalmologist.

(12) Topical and oral antiviral medication for the medical treatment of the following: herpes simplex viral keratitis, herpes simplex viral conjunctivitis, and periocular herpes simplex viral dermatitis; and varicella zoster viral keratitis, varicella zoster viral conjunctivitis, and periocular varicella zoster viral dermatitis.

(A) If the patient has been diagnosed with herpes simplex keratitis or varicella zoster viral keratitis and the patient’s condition has not improved seven days after diagnosis, the optometrist shall refer the patient to an ophthalmologist. If a patient’s condition has not resolved three weeks after diagnosis, the optometrist shall refer the patient to an ophthalmologist.

(B) If the patient has been diagnosed with herpes simplex viral conjunctivitis, herpes simplex viral dermatitis, varicella zoster viral conjunctivitis, or varicella zoster viral dermatitis, and if the patient’s condition worsens seven days after diagnosis, the optometrist shall consult with an ophthalmologist. If the patient’s condition has not resolved three weeks after diagnosis, the optometrist shall refer the patient to an ophthalmologist.

(13) Oral analgesics that are not controlled substances.

(14) Codeine with compounds and hydrocodone with compounds as listed in the California Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code) and the United States Uniform Controlled Substances Act (21 U.S.C. Sec. 801 et seq.). The use of these agents shall be limited to three days, with a referral to an ophthalmologist if the pain persists.

(d) In any case where this chapter requires that an optometrist consult with an ophthalmologist, the optometrist shall maintain a written record in the patient’s file of the information provided to the ophthalmologist, the ophthalmologist’s response, and any other relevant information. Upon the consulting ophthalmologist’s request and with the patient’s consent, the optometrist shall furnish a copy of the record to the ophthalmologist.

(e) An optometrist who is certified to use therapeutic pharmaceutical agents pursuant to Section 3041.3 may also perform all of the following:

(1) Corneal scraping with cultures.

(2) Debridement of corneal epithelia.

(3) Mechanical epilation.

(4) Venipuncture for testing patients suspected of having diabetes.

(5) Suture removal, with prior consultation with the treating physician and surgeon.

(6) Treatment or removal of sebaceous cysts by expression.

(7) Administration of oral fluorescein to patients suspected as having diabetic retinopathy.

(8) Use of an auto-injector to counter anaphylaxis.

(9) Ordering of smears, cultures, sensitivities, complete blood count, mycobacterial culture, acid fast stain, urinalysis, tear fluid analysis, and X-rays necessary for the diagnosis of conditions or diseases of the eye or adnexa. An optometrist may order other types of images subject to prior consultation with an ophthalmologist or appropriate physician and surgeon.

(10) A clinical laboratory test or examination classified as waived under CLIA and designated as waived in paragraph (9) necessary for the diagnosis of conditions and diseases of the eye or adnexa, or if otherwise specifically authorized by this chapter.

(11) Punctal occlusion by plugs, excluding laser, diathermy, cryotherapy, or other means constituting surgery as defined in this chapter.

(12) The prescription of therapeutic contact lenses, including lenses or devices that incorporate a medication or therapy the optometrist is certified to prescribe or provide.

(13) Removal of foreign bodies from the cornea, eyelid, and conjunctiva with any appropriate instrument other than a scalpel or needle. Corneal foreign bodies shall be nonperforating, be no deeper than the midstroma, and require no surgical repair upon removal.

(14) For patients over 12 years of age, lacrimal irrigation and dilation, excluding probing of the nasal lacrimal tract. The board shall certify any optometrist who graduated from an accredited school of optometry before May 1, 2000, to perform this procedure after submitting proof of satisfactory completion of 10 procedures under the supervision of an ophthalmologist as confirmed by the ophthalmologist. Any optometrist who graduated from an accredited school of optometry on or after May 1, 2000, shall be exempt from the certification requirement contained in this paragraph.

(f) The board shall grant a certificate to an optometrist certified pursuant to Section 3041.3 for the treatment of glaucoma, as described in subdivision (j), in patients over 18 years of age after the optometrist meets the following applicable requirements:

(1) For licensees who graduated from an accredited school of optometry on or after May 1, 2008, submission of proof of graduation from that institution.

(2) For licensees who were certified to treat glaucoma under this section prior to January 1, 2009, submission of proof of completion of that certification program.

(3) For licensees who have substantially completed the certification requirements pursuant to this section in effect between January 1, 2001, and December 31, 2008, submission of proof of completion of those requirements on or before December 31, 2009. “Substantially completed” means both of the following:

(A) Satisfactory completion of a didactic course of not less than 24 hours in the diagnosis, pharmacological, and other treatment and management of glaucoma.

(B) Treatment of 50 glaucoma patients with a collaborating ophthalmologist for a period of two years for each patient that will conclude on or before December 31, 2009.

(4) For licensees who completed a didactic course of not less than 24 hours in the diagnosis, pharmacological, and other treatment and management of glaucoma, submission of proof of satisfactory completion of the case management requirements for certification established by the board pursuant to Section 3041.10.

(5) For licensees who graduated from an accredited school of optometry on or before May 1, 2008, and not described in paragraph (2), (3), or (4), submission of proof of satisfactory completion of the requirements for certification established by the board pursuant to Section 3041.10.

(g) Other than for prescription ophthalmic devices described in subdivision (b) of Section 2541, any dispensing of a therapeutic pharmaceutical agent by an optometrist shall be without charge.

(h) The practice of optometry does not include performing surgery. “Surgery” means any procedure in which human tissue is cut, altered, or otherwise infiltrated by mechanical or laser means. “Surgery” does not include those procedures specified in subdivision (e). Nothing in this section shall limit an optometrist’s authority to utilize diagnostic laser and ultrasound technology within his or her scope of practice.

(i) An optometrist licensed under this chapter is subject to the provisions of Section 2290.5 for purposes of practicing telehealth.

(j) For purposes of this chapter, “glaucoma” means either of the following:

(1) All primary open-angle glaucoma.

(2) Exfoliation and pigmentary glaucoma.

(k) For purposes of this chapter, “adnexa” means ocular adnexa.

(l) In an emergency, an optometrist shall stabilize, if possible, and immediately refer any patient who has an acute attack of angle closure to an ophthalmologist.

(Amended by Stats. 2012, Ch. 714, Sec. 3. Effective January 1, 2013.)



3041.1

With respect to the practices set forth in subdivisions (b), (d), and (e) of Section 3041, optometrists diagnosing or treating eye disease shall be held to the same standard of care to which physicians and surgeons and osteopathic physicians and surgeons are held.

(Added by Stats. 2004, Ch. 426, Sec. 29. Effective January 1, 2005.)



3041.2

(a) The State Board of Optometry shall, by regulation, establish educational and examination requirements for licensure to ensure the competence of optometrists to practice pursuant to subdivision (a) of Section 3041. Satisfactory completion of the educational and examination requirements shall be a condition for the issuance of an original optometrist license under this chapter, on and after January 1, 1980. Only those optometrists who have successfully completed educational and examination requirements as determined by the State Board of Optometry shall be permitted the use of pharmaceutical agents specified by subdivision (a) of Section 3041.

(b) Nothing in this section shall authorize an optometrist issued an original optometrist license under this chapter before January 1, 1996, to use or prescribe therapeutic pharmaceutical agents specified in subdivision (d) of Section 3041 without otherwise meeting the requirements of Section 3041.3.

(Amended by Stats. 2013, Ch. 473, Sec. 7. Effective January 1, 2014.)



3041.3

(a) In order to be certified to use therapeutic pharmaceutical agents and authorized to diagnose and treat the conditions listed in subdivisions (b), (d), and (e) of Section 3041, an optometrist shall apply for a certificate from the board and meet all requirements imposed by the board.

(b) The board shall grant a certificate to use therapeutic pharmaceutical agents to any applicant who graduated from a California accredited school of optometry prior to January 1, 1996, is licensed as an optometrist in California, and meets all of the following requirements:

(1) Satisfactorily completes a didactic course of no less than 80 classroom hours in the diagnosis, pharmacological, and other treatment and management of ocular disease provided by either an accredited school of optometry in California or a recognized residency review committee in ophthalmology in California.

(2) Completes a preceptorship of no less than 65 hours, during a period of not less than two months nor more than one year, in either an ophthalmologist’s office or an optometric clinic. The training received during the preceptorship shall be on the diagnosis, treatment, and management of ocular, systemic disease. The preceptor shall certify completion of the preceptorship. Authorization for the ophthalmologist to serve as a preceptor shall be provided by an accredited school of optometry in California, or by a recognized residency review committee in ophthalmology, and the preceptor shall be licensed as an ophthalmologist in California, board-certified in ophthalmology, and in good standing with the Medical Board of California. The individual serving as the preceptor shall schedule no more than three optometrist applicants for each of the required 65 hours of the preceptorship program. This paragraph shall not be construed to limit the total number of optometrist applicants for whom an individual may serve as a preceptor, and is intended only to ensure the quality of the preceptorship by requiring that the ophthalmologist preceptor schedule the training so that each applicant optometrist completes each of the 65 hours of the preceptorship while scheduled with no more than two other optometrist applicants.

(3) Successfully completes a minimum of 20 hours of self-directed education.

(4) Passes the National Board of Examiners in Optometry’s “Treatment and Management of Ocular Disease” examination or, in the event this examination is no longer offered, its equivalent, as determined by the State Board of Optometry.

(5) Passes the examination issued upon completion of the 80-hour didactic course required under paragraph (1) and provided by the accredited school of optometry or residency program in ophthalmology.

(6) When any or all of the requirements contained in paragraph (1), (4), or (5) have been satisfied on or after July 1, 1992, and before January 1, 1996, an optometrist shall not be required to fulfill the satisfied requirements in order to obtain certification to use therapeutic pharmaceutical agents. In order for this paragraph to apply to the requirement contained in paragraph (5), the didactic examination that the applicant successfully completed shall meet equivalency standards, as determined by the board.

(7) Any optometrist who graduated from an accredited school of optometry on or after January 1, 1992, and before January 1, 1996, shall not be required to fulfill the requirements contained in paragraphs (1), (4), and (5).

(c) The board shall grant a certificate to use therapeutic pharmaceutical agents to any applicant who graduated from a California accredited school of optometry on or after January 1, 1996, who is licensed as an optometrist in California, and who meets all of the following requirements:

(1) Passes the National Board of Examiners in Optometry’s national board examination, or its equivalent, as determined by the State Board of Optometry.

(2) Of the total clinical training required by a school of optometry’s curriculum, successfully completed at least 65 of those hours on the diagnosis, treatment, and management of ocular, systemic disease.

(3) Is certified by an accredited school of optometry as competent in the diagnosis, treatment, and management of ocular, systemic disease to the extent authorized by this section.

(4) Is certified by an accredited school of optometry as having completed at least 10 hours of experience with a board-certified ophthalmologist.

(d) The board shall grant a certificate to use therapeutic pharmaceutical agents to any applicant who is an optometrist who obtained his or her license outside of California if he or she meets all of the requirements for an optometrist licensed in California to be certified to use therapeutic pharmaceutical agents.

(1) In order to obtain a certificate to use therapeutic pharmaceutical agents, any optometrist who obtained his or her license outside of California and graduated from an accredited school of optometry prior to January 1, 1996, shall be required to fulfill the requirements set forth in subdivision (b). In order for the applicant to be eligible for the certificate to use therapeutic pharmaceutical agents, the education he or she received at the accredited out-of-state school of optometry shall be equivalent to the education provided by any accredited school of optometry in California for persons who graduate before January 1, 1996. For those out-of-state applicants who request that any of the requirements contained in subdivision (b) be waived based on fulfillment of the requirement in another state, if the board determines that the completed requirement was equivalent to that required in California, the requirement shall be waived.

(2) In order to obtain a certificate to use therapeutic pharmaceutical agents, any optometrist who obtained his or her license outside of California and who graduated from an accredited school of optometry on or after January 1, 1996, shall be required to fulfill the requirements set forth in subdivision (c). In order for the applicant to be eligible for the certificate to use therapeutic pharmaceutical agents, the education he or she received by the accredited out-of-state school of optometry shall be equivalent to the education provided by any accredited school of optometry for persons who graduate on or after January 1, 1996. For those out-of-state applicants who request that any of the requirements contained in subdivision (c) be waived based on fulfillment of the requirement in another state, if the board determines that the completed requirement was equivalent to that required in California, the requirement shall be waived.

(3) The State Board of Optometry shall decide all issues relating to the equivalency of an optometrist’s education or training under this subdivision.

(Amended by Stats. 2008, Ch. 33, Sec. 7. Effective June 23, 2008.)



3042

The provisions of this chapter do not prevent a licensed physician and surgeon from treating or fitting glasses to the human eye, or from doing any act within the practice of optometry, or a licensed physician and surgeon or optometrist from filling prescriptions or orders, nor do they prevent the replacing, duplicating or repairing of ophthalmic lenses, frames, or fittings by persons qualified to write or fill prescriptions or orders under the provisions of this chapter, nor prevent the doing of the mechanical work upon those lenses, frames, or fittings by an assistant, nor prevent an assistant acting under the responsibility and direction of a physician and surgeon or an optometrist from using any optical device in connection with ocular exercises, vision training, or orthoptics, or acts set forth in Section 2544.

It is unlawful for a person to dispense, replace, or duplicate an ophthalmic lens without a prescription or order from a licensed physician and surgeon or optometrist.

(Amended by Stats. 2004, Ch. 426, Sec. 30. Effective January 1, 2005.)



3042.5

(a) The practice of persons actually enrolled as undergraduate or graduate students of optometry in the clinical departments of schools or colleges of optometry accredited by the board shall be exempt from the provisions of this chapter; provided, however, that such practice shall be entirely confined to the operations of the clinical department of the accredited school or college of optometry and shall be carried on only in pursuing the study of optometry.

(b) The board may grant, for specified periods, exemption from the provisions of this chapter to any person who is licensed in another state or country and who is employed as a clinician or instructor by an accredited school or college of optometry. Such exemption from the provisions of this chapter shall extend only to practice which is conducted for educational purposes and which is confined to the clinical department of the accredited school or college employing the person to whom the exemption is granted.

(Added by Stats. 1955, Ch. 110.)



3043

The provisions of this chapter do not prohibit the sale of goggles, sun glasses, colored glasses or occupational eye-protective devices if they do not have refractive values nor do the provisions of this chapter prohibit the sale of complete ready to wear eyeglasses as merchandise by any person not holding himself out as competent to examine, test or prescribe for the human eye or its refractive errors.

(Added by Stats. 1937, Ch. 423.)



3044

A person over the age of 18 years desiring to engage in the practice of optometry in this state may file an application for examination and an application for licensure. The application shall be accompanied by the fee required by this chapter.

(Amended by Stats. 2004, Ch. 426, Sec. 31. Effective January 1, 2005.)



3045

Applications shall be verified by the oath of the applicant and shall contain information and evidence satisfactory to the board showing the eligibility of the applicant.

(Amended by Stats. 2004, Ch. 426, Sec. 32. Effective January 1, 2005.)



3046

In order to obtain a license to practice optometry in California, an applicant shall have graduated from an accredited school of optometry, passed the required examinations for licensure, not have met any of the grounds for denial established in Section 480, and not be currently required to register as a sex offender pursuant to Section 290 of the Penal Code. The proceedings under this section shall be in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2013, Ch. 516, Sec. 14. Effective January 1, 2014.)



3051

All applicants for examination for an optometrist license in accordance with the educational and examination requirements adopted pursuant to Section 3023.1 shall show the board by satisfactory evidence that he or she has received education in child abuse detection and the detection of alcoholism and other chemical substance dependency. This section shall apply only to applicants who matriculate in a school of optometry on or after September 1, 1997.

(Amended by Stats. 2013, Ch. 473, Sec. 8. Effective January 1, 2014.)



3053

All examinations shall be practical in character, designed to ascertain applicants’ fitness to practice the profession of optometry and conducted in the English language. The board may by rule or regulation accept the examination given by other agencies or organizations which it deems equivalent to the examination required to determine an applicant’s fitness to practice optometry.

(Amended by Stats. 1978, Ch. 872.)



3054

The passing grades for the licensure examination shall be based on psychometrically sound principles of establishing minimum qualifications and levels of competency. If an applicant fails to pass any section of the examination, he or she may be examined in any succeeding examination held during the next five years only in those sections in which he or she failed to obtain a passing grade.

(Amended by Stats. 2004, Ch. 426, Sec. 37. Effective January 1, 2005.)



3055

The board shall issue a license to an applicant who meets the requirements of this chapter, including the payment of the prescribed licensure, certification, or renewal fee, and who meets any other requirement in accordance with state law. A license or certificate issued under the chapter shall be subject to renewal as prescribed by the board and shall expire unless renewed in that manner. The board may provide for the late renewal of a license or certificate as provided for in Section 163.5.

(Repealed and added by Stats. 2004, Ch. 426, Sec. 39. Effective January 1, 2005.)



3056

(a) The board may issue a license to practice optometry to a person who meets all of the following qualifications:

(1) Has a degree as a doctor of optometry issued by an accredited school or college of optometry.

(2) Is currently licensed in another state.

(3) Is currently a full-time faculty member of an accredited California school or college of optometry and has served in that capacity for a period of at least five continuous years.

(4) Has attained, at an accredited California school or college of optometry, the academic rank of professor, associate professor, or clinical professor, except that the status of adjunct or affiliated faculty member shall not be deemed sufficient.

(5) Has successfully passed the board’s jurisprudence examination.

(6) Is in good standing, with no past or pending malpractice awards or judicial or administrative actions.

(7) Has met the minimum continuing education requirements set forth in Section 3059 for the current and preceding year.

(8) Has met the requirements of Section 3041.3 regarding the use of therapeutic pharmaceutical agents under subdivision (e) of Section 3041.

(9) Has never had his or her license to practice optometry revoked or suspended.

(10) (A) Is not subject to denial based on any of the grounds listed in Section 480.

(B) Is not currently required to register as a sex offender pursuant to Section 290 of the Penal Code.

(11) Pays an application fee in an amount equal to the application fee prescribed by the board pursuant to Section 3152.

(12) Files an application on a form prescribed by the board.

(b) Any license issued pursuant to this section shall expire as provided in Section 3146, and may be renewed as provided in this chapter, subject to the same conditions as other licenses issued under this chapter.

(c) The term “in good standing,” as used in this section, means that a person under this section:

(1) Is not currently under investigation nor has been charged with an offense for any act substantially related to the practice of optometry by any public agency, nor entered into any consent agreement or subject to an administrative decision that contains conditions placed by an agency upon a person’s professional conduct or practice, including any voluntary surrender of license, nor been the subject of an adverse judgment resulting from the practice of optometry that the board determines constitutes evidence of a pattern of incompetence or negligence.

(2) Has no physical or mental impairment related to drugs or alcohol, and has not been found mentally incompetent by a physician so that the person is unable to undertake the practice of optometry in a manner consistent with the safety of a patient or the public.

(Amended by Stats. 2013, Ch. 516, Sec. 15. Effective January 1, 2014.)



3057

(a) The board may issue a license to practice optometry to a person who meets all of the following requirements:

(1) Has a degree as a doctor of optometry issued by an accredited school or college of optometry.

(2) Has successfully passed the licensing examination for an optometric license in another state.

(3) Submits proof that he or she is licensed in good standing as of the date of application in every state where he or she holds a license, including compliance with continuing education requirements.

(4) Submits proof that he or she has been in active practice in a state in which he or she is licensed for a total of at least 5,000 hours in five of the seven consecutive years immediately preceding the date of his or her application under this section.

(5) Is not subject to disciplinary action as set forth in subdivision (h) of Section 3110. If the person has been subject to disciplinary action, the board shall review that action to determine if it presents sufficient evidence of a violation of this chapter to warrant the submission of additional information from the person or the denial of the application for licensure.

(6) Has furnished a signed release allowing the disclosure of information from the Healthcare Integrity and Protection Data Bank and, if applicable, the verification of registration status with the federal Drug Enforcement Administration. The board shall review this information to determine if it presents sufficient evidence of a violation of this chapter to warrant the submission of additional information from the person or the denial of the application for licensure.

(7) Has never had his or her license to practice optometry revoked or suspended.

(8) (A) Is not subject to denial of an application for licensure based on any of the grounds listed in Section 480.

(B) Is not currently required to register as a sex offender pursuant to Section 290 of the Penal Code.

(9) Has met the minimum continuing education requirements set forth in Section 3059 for the current and preceding year.

(10) Has met the certification requirements of Section 3041.3 to use therapeutic pharmaceutical agents under subdivision (e) of Section 3041.

(11) Submits any other information as specified by the board to the extent it is required for licensure by examination under this chapter.

(12) Files an application on a form prescribed by the board, with an acknowledgment by the person executed under penalty of perjury and automatic forfeiture of license, of the following:

(A) That the information provided by the person to the board is true and correct, to the best of his or her knowledge and belief.

(B) That the person has not been convicted of an offense involving conduct that would violate Section 810.

(13) Pays an application fee in an amount equal to the application fee prescribed pursuant to subdivision (a) of Section 3152.

(14) Has successfully passed the board’s jurisprudence examination.

(b) If the board finds that the competency of a candidate for licensure pursuant to this section is in question, the board may require the passage of a written, practical, or clinical exam or completion of additional continuing education or coursework.

(c) In cases where the person establishes, to the board’s satisfaction, that he or she has been displaced by a federally declared emergency and cannot relocate to his or her state of practice within a reasonable time without economic hardship, the board is authorized to do both of the following:

(1) Approve an application where the person’s time in active practice is less than that specified in paragraph (4) of subdivision (a), if a sufficient period in active practice can be verified by the board and all other requirements of subdivision (a) are satisfied by the person.

(2) Reduce or waive the fees required by paragraph (13) of subdivision (a).

(d) Any license issued pursuant to this section shall expire as provided in Section 3146, and may be renewed as provided in this chapter, subject to the same conditions as other licenses issued under this chapter.

(e) The term “in good standing,” as used in this section, means that a person under this section:

(1) Is not currently under investigation nor has been charged with an offense for any act substantially related to the practice of optometry by any public agency, nor entered into any consent agreement or subject to an administrative decision that contains conditions placed by an agency upon a person’s professional conduct or practice, including any voluntary surrender of license, nor been the subject of an adverse judgment resulting from the practice of optometry that the board determines constitutes evidence of a pattern of incompetence or negligence.

(2) Has no physical or mental impairment related to drugs or alcohol, and has not been found mentally incompetent by a physician so that the person is unable to undertake the practice of optometry in a manner consistent with the safety of a patient or the public.

(Amended by Stats. 2013, Ch. 516, Sec. 16. Effective January 1, 2014.)



3057.5

Notwithstanding any other provision of this chapter, the board shall permit a graduate of a foreign university who meets all of the following requirements to take the examinations for an optometrist license:

(a) Is over 18 years of age.

(b) Is not subject to denial of a license under Section 480.

(c) Has a degree as a doctor of optometry issued by a university located outside of the United States.

(Amended by Stats. 2013, Ch. 473, Sec. 9. Effective January 1, 2014.)



3059

(a) It is the intent of the Legislature that the public health and safety would be served by requiring all holders of licenses to practice optometry granted under this chapter to continue their education after receiving their licenses. The board shall adopt regulations that require, as a condition to the renewal thereof, that all holders of licenses submit proof satisfactory to the board that they have informed themselves of the developments in the practice of optometry occurring since the original issuance of their licenses by pursuing one or more courses of study satisfactory to the board or by other means deemed equivalent by the board.

(b) The board may, in accordance with the intent of this section, make exceptions from continuing education requirements for reasons of health, military service, or other good cause.

(c) If for good cause compliance cannot be met for the current year, the board may grant exemption of compliance for that year, provided that a plan of future compliance that includes current requirements as well as makeup of previous requirements is approved by the board.

(d) The board may require that proof of compliance with this section be submitted on an annual or biennial basis as determined by the board.

(e) An optometrist certified to use therapeutic pharmaceutical agents pursuant to Section 3041.3 shall complete a total of 50 hours of continuing education every two years in order to renew his or her certificate. Thirty-five of the required 50 hours of continuing education shall be on the diagnosis, treatment, and management of ocular disease in any combination of the following areas:

(1) Glaucoma.

(2) Ocular infection.

(3) Ocular inflammation.

(4) Topical steroids.

(5) Systemic medication.

(6) Pain medication.

(f) The board shall encourage every optometrist to take a course or courses in pharmacology and pharmaceuticals as part of his or her continuing education.

(g) The board shall consider requiring courses in child abuse detection to be taken by those licensees whose practices are such that there is a likelihood of contact with abused or neglected children.

(h) The board shall consider requiring courses in elder abuse detection to be taken by those licensees whose practices are such that there is a likelihood of contact with abused or neglected elder persons.

(Amended by Stats. 2006, Ch. 302, Sec. 3. Effective January 1, 2007.)



3060

The board shall periodically develop and disseminate to all persons licensed to practice optometry information and educational material regarding all of the following:

(a) The detection of child abuse and neglect. The board shall consult with the Office of Child Abuse Prevention in developing the materials distributed pursuant to this subdivision.

(b) The detection of elder abuse and neglect. The board shall consult with the Adult Protective Services Division of the State Department of Social Services in developing the materials distributed pursuant to this subdivision.

(Added by Stats. 1997, Ch. 556, Sec. 3. Effective January 1, 1998.)






ARTICLE 4 - Registration

3070

(a) Before engaging in the practice of optometry, each licensed optometrist shall notify the board in writing of the address or addresses where he or she is to engage in the practice of optometry and, also, of any changes in his or her place of practice. After providing the address or addresses and place of practice information to the board, a licensed optometrist shall obtain a statement of licensure from the board to be placed in all practice locations other than an optometrist’s principal place of practice. Any licensed optometrist who holds a branch office license is not required to obtain a statement of licensure to practice at that branch office. The practice of optometry is the performing or the controlling of any of the acts set forth in Section 3041.

(b) A licensed optometrist is not required to provide the notification described in subdivision (a) if he or she engages in the temporary practice of optometry. “Temporary practice” is defined as the practice of optometry at locations other than the optometrist’s principal place of practice for not more than five calendar days during a 30-day period, and not more than 36 days within a calendar year. This limitation shall apply to all practice locations where the licensed optometrist is engaging in temporary practice, not to each practice location individually. If the time period of the temporary practice needs to be extended for any reason, the licensed optometrist shall submit an application for a statement of licensure to the board pursuant to Section 1506 of Title 16 of the California Code of Regulations.

(c) Notwithstanding Section 3075, an optometrist engaging in the temporary practice of optometry at a location described in subdivision (b) shall carry and present upon demand evidence of his or her licensure but shall not be required to post his or her current license or other evidence of current license status issued by the board.

(d) In addition to the information required by Section 3076, a receipt issued to a patient by an optometrist engaging in the temporary practice of optometry at a location described in subdivision (b) shall contain the address of the optometrist’s primary practice location and the temporary practice location where the services were provided.

(Amended by Stats. 2012, Ch. 359, Sec. 1. Effective January 1, 2013.)



3070.1

(a) For purposes of this section, the following terms have the following meanings:

(1) “Health facility” means a health facility as defined in Section 1250 of the Health and Safety Code, exclusive of a hospital defined in subdivision (a) or (b) of that section.

(2) “Residential care facility” means a residential facility, as defined in paragraph (1) of subdivision (a) of Section 1502 of the Health and Safety Code, licensed by the State Department of Social Services, including, but not limited to, the following:

(A) Adult residential facilities.

(B) Adult residential facilities for persons with special health care needs.

(C) Residential care facilities for the chronically ill.

(D) Residential care facilities for the elderly.

(E) Continuing care retirement communities.

(F) Social rehabilitation facilities.

(b) An optometrist may engage in the practice of optometry at any health facility or residential care facility provided that all of the following requirements are satisfied:

(1) The optometrist maintains a primary business office, separate from the health facility or residential care facility, that meets all of the following requirements:

(A) Is open to the public during normal business hours by telephone and for purposes of billing services or access to patient records.

(B) Is licensed to the optometrist or the employer of the optometrist as a local business with the city or county in which it is located.

(C) Is registered by the optometrist with the Board of Optometry.

(D) Is owned or leased by the optometrist or by the employer of the optometrist.

(E) Is not located in or connected with a residential dwelling.

(2) The optometrist maintains or discloses patient records in the following manner:

(A) Records are maintained and made available to the patient in such a way that the type and extent of services provided to the patient are conspicuously disclosed. The disclosure of records shall be made at or near the time services are rendered and shall be maintained at the primary business office specified in paragraph (1).

(B) The optometrist complies with all federal and state laws and regulations regarding the maintenance and protection of medical records, including, but not limited to, the federal Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. Sec. 300gg).

(C) Pursuant to Section 3007, the optometrist keeps all necessary records for a minimum of seven years from the date of service in order to disclose fully the extent of services furnished to a patient. Any information included on a printed copy of an original document to a patient shall be certified by the optometrist as being true, accurate, and complete.

(D) If a prescription is issued to a patient, records shall be maintained for each prescription as part of the patient’s chart, including all of the following information about the optometrist:

(i) Name.

(ii) Optometrist license number.

(iii) The place of practice and the primary business office.

(iv) Description of the goods and services for which the patient is charged and the amount charged.

(E) A copy of any referral or order requesting optometric services for a patient from the health facility’s or residential care facility’s administrator, director of social services, the attending physician and surgeon, the patient, or a family member shall be kept in the patient’s medical record.

(3) The optometrist possesses and appropriately uses the instruments and equipment required for all optometric services and procedures performed within the health facility or residential care facility.

(c) An optometrist who satisfies all of the requirements in this section for the practice of optometry at a health facility or residential care facility shall not be required to comply with Section 3070 with regard to providing notification to the board of each facility or residential care facility at which he or she practices.

(Added by Stats. 2010, Ch. 604, Sec. 5. Effective January 1, 2011.)



3075

An optometrist shall post in each location where he or she practices optometry, in an area that is likely to be seen by all patients who use the office, his or her current license or other evidence of current license status issued by the board. The board may charge a fee as specified in Section 3152 for each issuance of evidence of current licensure.

(Amended by Stats. 2007, Ch. 276, Sec. 3. Effective January 1, 2008.)



3076

A licensed optometrist shall deliver to each patient that makes a payment to the practice, excluding insurance copayments and deductibles, a receipt that contains all of the following information:

(a) His or her name.

(b) The number of his or her optometrist license.

(c) His or her place of practice.

(d) A description of the goods and services for which the patient is charged and the amount charged.

(Amended by Stats. 2005, Ch. 393, Sec. 2. Effective January 1, 2006.)



3077

As used in this section, “office” means any office or other place for the practice of optometry.

(a) No person, singly or in combination with others, may have an office unless he or she is licensed to practice optometry under this chapter.

(b) An optometrist, or two or more optometrists jointly, may have one office without obtaining a branch office license from the board.

(c) On and after October 1, 1959, no optometrist, and no two or more optometrists jointly, may have more than one office unless he or she or they comply with the provisions of this chapter as to an additional office. The additional office, for the purposes of this chapter, constitutes a branch office.

(d) Any optometrist who has, or any two or more optometrists, jointly, who have, a branch office prior to January 1, 1957, and who desire to continue the branch office on or after that date shall notify the board in writing of that desire in a manner prescribed by the board.

(e) On and after January 1, 1957, any optometrist, or any two or more optometrists, jointly, who desire to open a branch office shall notify the board in writing in a manner prescribed by the board.

(f) On and after January 1, 1957, no branch office may be opened or operated without a branch office license. Branch office licenses shall be valid for the calendar year in or for which they are issued and shall be renewable on January 1 of each year thereafter. Branch office licenses shall be issued or renewed only upon the payment of the fee therefor prescribed by this chapter.

On or after October 1, 1959, no more than one branch office license shall be issued to any optometrist or to any two or more optometrists, jointly.

(g) Any failure to comply with the provisions of this chapter relating to branch offices or branch office licenses as to any branch office shall work the suspension of the optometrist license of each optometrist who, individually or with others, has a branch office. An optometrist license so suspended shall not be restored except upon compliance with those provisions and the payment of the fee prescribed by this chapter for restoration of a license after suspension for failure to comply with the provisions of this chapter relating to branch offices.

(h) The holder or holders of a branch office license shall pay the annual renewal fee therefor in the amount required by this chapter between the first day of January and the first day of February of each year. The failure to pay the fee in advance on or before February 1 of each year during the time it is in force shall ipso facto work the suspension of the branch office license. The license shall not be restored except upon written application and the payment of the penalty prescribed by this chapter, and, in addition, all delinquent branch office fees.

(i) Nothing in this chapter shall limit or authorize the board to limit the number of branch offices that are in operation on October 1, 1959, and that conform to this chapter, nor prevent an optometrist from acquiring any branch office or offices of his or her parent. The sale after October 1, 1959, of any branch office shall terminate the privilege of operating the branch office, and no new branch office license shall be issued in place of the license issued for the branch office, unless the branch office is the only one operated by the optometrist or by two or more optometrists jointly.

Nothing in this chapter shall prevent an optometrist from owning, maintaining, or operating more than one branch office if he or she is in personal attendance at each of his or her offices 50 percent of the time during which the office is open for the practice of optometry.

(j) The board shall have the power to adopt, amend, and repeal rules and regulations to carry out the provisions of this section.

(k) Notwithstanding any other provision of this section, neither an optometrist nor an individual practice association shall be deemed to have an additional office solely by reason of the optometrist’s participation in an individual practice association or the individual practice association’s creation or operation. As used in this subdivision, the term “individual practice association” means an entity that meets all of the following requirements:

(1) Complies with the definition of an optometric corporation in Section 3160.

(2) Operates primarily for the purpose of securing contracts with health care service plans or other third-party payers that make available eye/vision services to enrollees or subscribers through a panel of optometrists.

(3) Contracts with optometrists to serve on the panel of optometrists, but does not obtain an ownership interest in, or otherwise exercise control over, the respective optometric practices of those optometrists on the panel.

Nothing in this subdivision shall be construed to exempt an optometrist who is a member of an individual practice association and who practices optometry in more than one physical location, from the requirement of obtaining a branch office license for each of those locations, as required by this section. However, an optometrist shall not be required to obtain a branch office license solely as a result of his or her participation in an individual practice association in which the members of the individual practice association practice optometry in a number of different locations, and each optometrist is listed as a member of that individual practice association.

(Amended by Stats. 2013, Ch. 473, Sec. 10. Effective January 1, 2014.)



3078

(a) It is unlawful to practice optometry under a false or assumed name, or to use a false or assumed name in connection with the practice of optometry, or to make use of any false or assumed name in connection with the name of a person licensed pursuant to this chapter. However, the board may issue written permits authorizing an individual optometrist or an optometric group or optometric corporation to use a name specified in the permit in connection with its practice if, and only if, the board finds to its satisfaction all of the following:

(1) The place or establishment, or the portion thereof, in which the applicant or applicants practice, is owned or leased by the applicant or applicants, and the practice conducted at that place or establishment, or portion thereof, is wholly owned and entirely controlled by the applicant or applicants. However, if the applicant or applicants are practicing optometry in a community clinic, as defined in subdivision (a) of Section 1204 of the Health and Safety Code, this subdivision shall not apply.

(2) The name under which the applicant or applicants propose to operate is in the judgment of the board not deceptive or inimical to enabling a rational choice for the consumer public and contains at least one of the following designations: “optometry” or “optometric.” However, if the applicant or applicants are practicing optometry in a community clinic, as defined in subdivision (a) of Section 1204 of the Health and Safety Code, this subdivision shall not apply. In no case shall the name under which the applicant or applicants propose to operate contain the name or names of any of the optometrists practicing in the community clinic.

(3) The names of all optometrists practicing at the location designated in the application are displayed in a conspicuous place for the public to see, not only at the location, but also in any advertising permitted by law.

(4) No charges that could result in revocation or suspension of an optometrist’s license to practice optometry are pending against any optometrist practicing at the location.

(b) Permits issued under this section by the board shall expire and become invalid unless renewed at the times and in the manner provided in Article 7 (commencing with Section 3145) for the renewal of licenses issued under this chapter.

(c) A permit issued under this section may be revoked or suspended at any time that the board finds that any one of the requirements for original issuance of a permit, other than under paragraph (4) of subdivision (a), is no longer being fulfilled by the individual optometrist, optometric corporation, or optometric group to whom the permit was issued. Proceedings for revocation or suspension shall be governed by the Administrative Procedure Act.

(d) If the board revokes or suspends the license to practice optometry of an individual optometrist or any member of a corporation or group to whom a permit has been issued under this section, the revocation or suspension shall also constitute revocation or suspension, as the case may be, of the permit.

(Amended by Stats. 2007, Ch. 276, Sec. 4. Effective January 1, 2008.)






ARTICLE 5 - Revocation and Suspension

3090

Except as otherwise provided by law, the board may take action against all persons guilty of violating this chapter or any of the regulations adopted by the board. The board shall enforce and administer this article as to licenseholders, including those who hold a retired license, a license with a retired volunteer designation, or an inactive license issued pursuant to Article 9 (commencing with Section 700) of Chapter 1, and the board shall have all the powers granted in this chapter for these purposes, including, but not limited to, investigating complaints from the public, other licensees, health care facilities, other licensing agencies, or any other source suggesting that an optometrist may be guilty of violating this chapter or any of the regulations adopted by the board.

(Amended by Stats. 2012, Ch. 359, Sec. 2. Effective January 1, 2013.)



3090.5

The board may revoke a license issued to a licensee upon a decision, made in a proceeding as provided in Section 3092, that contains a finding of fact of either of the following:

(a) The licensee has engaged in an act of sexual abuse, misconduct, or relations with a patient, as described in paragraph (2) of subdivision (m) of Section 3110.

(b) The licensee has been convicted of a crime described in paragraph (3) of subdivision (m) of Section 3110.

(Added by Stats. 2013, Ch. 516, Sec. 17. Effective January 1, 2014.)



3091

(a) The board may deny an optometrist license to any applicant guilty of unprofessional conduct or of any cause that would subject a licensee to revocation or suspension of his or her license; or, the board in its sole discretion, may issue a probationary license to an applicant subject to terms and conditions, including, but not limited to, any of the following conditions of probation:

(1) Practice limited to a supervised, structured environment in which the licensee’s activities shall be supervised by another optometrist licensed by the board.

(2) Total or partial restrictions on drug prescribing privileges for controlled substances.

(3) Continuing medical or psychiatric treatment.

(4) Ongoing participation in a specified rehabilitation program.

(5) Enrollment and successful completion of a clinical training program.

(6) Abstention from the use of alcohol or drugs.

(7) Restrictions against engaging in certain types of optometry practice.

(8) Compliance with all provisions of this chapter.

(9) Any other terms and conditions deemed appropriate by the board.

(b) The board may modify or terminate the terms and conditions imposed on the probationary license if the licensee petitions for modification or termination of terms and conditions of probation. A licensee shall not petition for modification or termination of terms and conditions until one year has passed from the effective date of the decision granting the probationary license.

(Added by Stats. 2005, Ch. 393, Sec. 6. Effective January 1, 2006.)



3092

All proceedings against a licensee for any violation of this chapter or any of the regulations adopted by the board, or against an applicant for licensure for unprofessional conduct or cause, shall be conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code) except as provided in this chapter, and shall be prosecuted by the Attorney General’s office.

(Added by Stats. 2005, Ch. 393, Sec. 7. Effective January 1, 2006.)



3093

Before setting aside the revocation or suspension of any optometrist license, the board may require the applicant to pass the regular examination given for applicants for an optometrist license.

(Amended by Stats. 2013, Ch. 473, Sec. 11. Effective January 1, 2014.)



3094

In addition to other proceedings provided for in this chapter, whenever any person has engaged, or is about to engage, in any acts or practices that constitute, or will constitute, an offense against this chapter, the superior court in and for the county wherein the acts or practices take place, or are about to take place, may issue an injunction, or other appropriate order, restraining that conduct on application of the board, the Attorney General, the district attorney of the county, or on application of 10 or more persons holding licenses issued under this chapter.

The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by renumbering Section 3131 by Stats. 2005, Ch. 393, Sec. 37. Effective January 1, 2006.)



3095

In accordance with Section 125.9, the board may establish a system for the issuance of citations, and the assessment of administrative fines, as deemed appropriate by the board.

(Added by renumbering Section 3135 by Stats. 2005, Ch. 393, Sec. 38. Effective January 1, 2006.)



3096

(a) A licensee may be ordered to undergo a professional competency examination if, after investigation and review by the Board of Optometry, there is reasonable cause to believe that the licensee is unable to practice optometry with reasonable skill and safety to patients. Reasonable cause shall be demonstrated by one or more of the following:

(1) A single incident of gross negligence.

(2) A pattern of inappropriate prescribing.

(3) An act of incompetence or negligence causing death or serious bodily injury.

(4) A pattern of substandard care.

(b) The results of a competency examination shall be admissible as direct evidence and may be considered relevant in any subsequent disciplinary or interim proceeding against the licensee taking the examination, and, assuming those results are determined to be relevant, shall be considered together with other relevant evidence in making a final determination.

(Added by renumbering Section 3090.1 by Stats. 2005, Ch. 393, Sec. 5. Effective January 1, 2006.)



3097

The sending of a solicitor from house to house or the soliciting from house to house by the holder of an optometrist license constitutes a cause to revoke or suspend his or her license.

(Added by renumbering Section 3096 by Stats. 2005, Ch. 393, Sec. 10. Effective January 1, 2006.)



3098

When the holder uses the title of “Doctor” or “Dr.” as a prefix to his or her name, without using the word “optometrist” as a suffix to his or her name or in connection with it, or, without holding a diploma from an accredited school of optometry, the letters “Opt. D.” or “O.D.” as a suffix to his or her name, it constitutes a cause to revoke or suspend his or her optometrist license.

(Amended by Stats. 2013, Ch. 473, Sec. 12. Effective January 1, 2014.)



3099

No optometrist shall advertise or otherwise hold himself or herself out to be a specialist in eye disease and the treatment thereof.

(Added by renumbering Section 3096.5 by Stats. 2005, Ch. 393, Sec. 11. Effective January 1, 2006.)



3100

The holding out as having a special knowledge of optometry, as defined in this chapter, by the holder of a license, constitutes a cause to revoke or suspend his or her license.

(Added by renumbering Section 3099 by Stats. 2005, Ch. 393, Sec. 15. Effective January 1, 2006.)



3101

It is unlawful to advertise by displaying a sign or otherwise or hold himself or herself out to be an optometrist without having at the time of so doing a valid unrevoked license from the board.

(Added by renumbering Section 3128 by Stats. 2005, Ch. 393, Sec. 34. Effective January 1, 2006.)



3102

It is unlawful to advertise as being free or without cost the furnishing of optometric services where these services are contingent upon payment or other exchange of consideration for goods or other services offered by the provider, unless that contingency is fully disclosed in the same advertisement.

(Amended by Stats. 2006, Ch. 302, Sec. 4. Effective January 1, 2007.)



3103

It is unlawful to include in any advertisement relating to the sale or disposition of goggles, sunglasses, colored glasses, or occupational eye-protective devices, any words or figures that advertise or have a tendency to advertise the practice of optometry.

This section does not prohibit the advertising of the practice of optometry by a licensed optometrist in the manner permitted by law.

(Amended by Stats. 2013, Ch. 473, Sec. 13. Effective January 1, 2014.)



3104

The employing of what are known as “cappers” or “steerers” to obtain business constitutes unprofessional conduct.

(Added by renumbering Section 3100 by Stats. 2005, Ch. 393, Sec. 16. Effective January 1, 2006.)



3105

Altering or modifying the medical record of any person, with fraudulent intent, or creating any false medical record, with fraudulent intent, constitutes unprofessional conduct. In addition to any other disciplinary action, the State Board of Optometry may impose a civil penalty of five hundred dollars ($500) for a violation of this section.

(Added by renumbering Section 3096.7 by Stats. 2005, Ch. 393, Sec. 13. Effective January 1, 2006.)



3106

Knowingly making or signing any license, certificate, or other document directly or indirectly related to the practice of optometry that falsely represents the existence or nonexistence of a state of facts constitutes unprofessional conduct.

(Amended by Stats. 2013, Ch. 473, Sec. 14. Effective January 1, 2014.)



3107

It is unlawful to use or attempt to use any license or certificate issued by the board that has been purchased, fraudulently issued, counterfeited, or issued by mistake, as a valid license or certificate.

(Amended by Stats. 2013, Ch. 473, Sec. 15. Effective January 1, 2014.)



3108

When the holder is suffering from a contagious or infectious disease, it constitutes a cause to suspend his or her license during the period of continuance of that disease.

(Added by renumbering Section 3097 by Stats. 2005, Ch. 393, Sec. 14. Effective January 1, 2006.)



3109

Directly or indirectly accepting employment to practice optometry from any person not having a valid, unrevoked license as an optometrist or from any company or corporation constitutes unprofessional conduct. Except as provided in this chapter, no optometrist may, singly or jointly with others, be incorporated or become incorporated when the purpose or a purpose of the corporation is to practice optometry or to conduct the practice of optometry.

The terms “accepting employment to practice optometry” as used in this section shall not be construed so as to prevent a licensed optometrist from practicing optometry upon an individual patient.

Notwithstanding the provisions of this section or the provisions of any other law, a licensed optometrist may be employed to practice optometry by a physician and surgeon who holds a license under this division and who practices in the specialty of ophthalmology or by a health care service plan pursuant to the provisions of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(Amended by Stats. 2013, Ch. 473, Sec. 16. Effective January 1, 2014.)



3110

The board may take action against any licensee who is charged with unprofessional conduct, and may deny an application for a license if the applicant has committed unprofessional conduct. In addition to other provisions of this article, unprofessional conduct includes, but is not limited to, the following:

(a) Violating or attempting to violate, directly or indirectly assisting in or abetting the violation of, or conspiring to violate any provision of this chapter or any of the rules and regulations adopted by the board pursuant to this chapter.

(b) Gross negligence.

(c) Repeated negligent acts. To be repeated, there must be two or more negligent acts or omissions.

(d) Incompetence.

(e) The commission of fraud, misrepresentation, or any act involving dishonesty or corruption, that is substantially related to the qualifications, functions, or duties of an optometrist.

(f) Any action or conduct that would have warranted the denial of a license.

(g) The use of advertising relating to optometry that violates Section 651 or 17500.

(h) Denial of licensure, revocation, suspension, restriction, or any other disciplinary action against a health care professional license by another state or territory of the United States, by any other governmental agency, or by another California health care professional licensing board. A certified copy of the decision or judgment shall be conclusive evidence of that action.

(i) Procuring his or her license by fraud, misrepresentation, or mistake.

(j) Making or giving any false statement or information in connection with the application for issuance of a license.

(k) Conviction of a felony or of any offense substantially related to the qualifications, functions, and duties of an optometrist, in which event the record of the conviction shall be conclusive evidence thereof.

(l) Administering to himself or herself any controlled substance or using any of the dangerous drugs specified in Section 4022, or using alcoholic beverages to the extent, or in a manner, as to be dangerous or injurious to the person applying for a license or holding a license under this chapter, or to any other person, or to the public, or, to the extent that the use impairs the ability of the person applying for or holding a license to conduct with safety to the public the practice authorized by the license, or the conviction of a misdemeanor or felony involving the use, consumption, or self-administration of any of the substances referred to in this subdivision, or any combination thereof.

(m) (1) Committing or soliciting an act punishable as a sexually related crime, if that act or solicitation is substantially related to the qualifications, functions, or duties of an optometrist.

(2) Committing any act of sexual abuse, misconduct, or relations with a patient. The commission of and conviction for any act of sexual abuse, sexual misconduct, or attempted sexual misconduct, whether or not with a patient, shall be considered a crime substantially related to the qualifications, functions, or duties of a licensee. This paragraph shall not apply to sexual contact between any person licensed under this chapter and his or her spouse or person in an equivalent domestic relationship when that licensee provides optometry treatment to his or her spouse or person in an equivalent domestic relationship.

(3) Conviction of a crime that requires the person to register as a sex offender pursuant to Chapter 5.5 (commencing with Section 290) of Title 9 of Part 1 of the Penal Code. A conviction within the meaning of this paragraph means a plea or verdict of guilty or a conviction following a plea of nolo contendere. A conviction described in this paragraph shall be considered a crime substantially related to the qualifications, functions, or duties of a licensee.

(n) Repeated acts of excessive prescribing, furnishing, or administering of controlled substances or dangerous drugs specified in Section 4022, or repeated acts of excessive treatment.

(o) Repeated acts of excessive use of diagnostic or therapeutic procedures, or repeated acts of excessive use of diagnostic or treatment facilities.

(p) The prescribing, furnishing, or administering of controlled substances or drugs specified in Section 4022, or treatment without a good faith prior examination of the patient and optometric reason.

(q) The failure to maintain adequate and accurate records relating to the provision of services to his or her patients.

(r) Performing, or holding oneself out as being able to perform, or offering to perform, any professional services beyond the scope of the license authorized by this chapter.

(s) The practice of optometry without a valid, unrevoked, unexpired license.

(t) The employing, directly or indirectly, of any suspended or unlicensed optometrist to perform any work for which an optometry license is required.

(u)  Permitting another person to use the licensee’s optometry license for any purpose.

(v) Altering with fraudulent intent a license issued by the board, or using a fraudulently altered license, permit certification or any registration issued by the board.

(w) Except for good cause, the knowing failure to protect patients by failing to follow infection control guidelines of the board, thereby risking transmission of bloodborne infectious diseases from optometrist to patient, from patient to patient, or from patient to optometrist. In administering this subdivision, the board shall consider the standards, regulations, and guidelines of the State Department of Public Health developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, guidelines, and regulations pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300) of Division 5 of the Labor Code) for preventing the transmission of HIV, hepatitis B, and other bloodborne pathogens in health care settings. As necessary, the board may consult with the Medical Board of California, the Board of Podiatric Medicine, the Board of Registered Nursing, and the Board of Vocational Nursing and Psychiatric Technicians, to encourage appropriate consistency in the implementation of this subdivision.

(x) Failure or refusal to comply with a request for the clinical records of a patient, that is accompanied by that patient’s written authorization for release of records to the board, within 15 days of receiving the request and authorization, unless the licensee is unable to provide the documents within this time period for good cause.

(y)  Failure to refer a patient to an appropriate physician in either of the following circumstances:

(1) Where an examination of the eyes indicates a substantial likelihood of any pathology that requires the attention of that physician.

(2) As required by subdivision (c) of Section 3041.

(Amended by Stats. 2014, Ch. 71, Sec. 7. Effective January 1, 2015.)



3111

It is unprofessional conduct and a violation of this chapter for a person licensed under this chapter to violate, attempt to violate, assist in the violation of, or conspire to violate the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), this article, or any regulation adopted pursuant to those provisions.

(Added by Stats. 2006, Ch. 564, Sec. 2. Effective January 1, 2007.)






ARTICLE 6 - Offenses Against the Chapter

3120

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail not less than ten days nor more than one year, or by a fine of not less than one hundred dollars nor more than one thousand five hundred dollars, or by both such fine and imprisonment.

(Added by Stats. 1937, Ch. 423.)



3137

(a) Except as otherwise provided in this section, any accusation filed against a licensee pursuant to Section 11503 of the Government Code for the violation of any provision of this chapter shall be filed within three years after the board discovers the act or omission alleged as the ground for disciplinary action, or within seven years after the act or omission alleged as the ground for disciplinary action occurs, whichever occurs first.

(b) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging fraud or willful misrepresentation is not subject to the limitation in subdivision (a).

(c) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging unprofessional conduct based on incompetence, gross negligence, or repeated negligent acts of the licensee is not subject to the limitation in subdivision (a) upon proof that the licensee intentionally concealed from discovery his or her incompetence, gross negligence, or repeated negligent acts.

(d) If an alleged act or omission involves any conduct described in Section 726 committed on a minor, the 10-year limitations period in subdivision (e) shall be tolled until the minor reaches the age of majority.

(e) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging conduct described in Section 726 shall be filed within three years after the board discovers the act or omission alleged as the ground for disciplinary action, or within 10 years after the act or omission alleged as the ground for disciplinary action occurs, whichever occurs first. This subdivision shall apply to a complaint alleging conduct received by the board on and after January 1, 2006.

(f) In any allegation, accusation, or proceeding described in this section, the limitations period in subdivision (a) shall be tolled for the period during which material evidence necessary for prosecuting or determining whether a disciplinary action would be appropriate is unavailable to the board due to an ongoing criminal investigation.

(Added by Stats. 2005, Ch. 186, Sec. 1. Effective January 1, 2006.)






ARTICLE 7 - Revenue

3145

There is the Optometry Fund in the State Treasury. Unless otherwise provided, all money collected under the authority of this chapter shall be paid into this fund. The board shall not maintain a reserve balance in the fund that is greater than six months of the appropriated operating expenses of the board in any fiscal year.

(Amended by Stats. 1994, Ch. 1275, Sec. 26. Effective January 1, 1995.)



3145.5

Administrative fines collected pursuant to Section 3095 shall be deposited in the Optometry Fund. It is the legislative intent that moneys collected as fines and deposited in the fund be used by the board primarily for enforcement purposes.

(Amended by Stats. 2005, Ch. 393, Sec. 39. Effective January 1, 2006.)



3146

A license issued under this chapter expires at midnight on the last day of the licenseholder’s birth month following its original issuance and thereafter at midnight on the last day of the licenseholder’s birth month every two years if not renewed. To renew an unexpired license, the licenseholder shall apply for renewal on a form prescribed by the board and pay the renewal fee prescribed by this chapter.

(Amended by Stats. 2005, Ch. 393, Sec. 40. Effective January 1, 2006.)



3147

Except as otherwise provided by Section 114, an expired license may be renewed at any time within three years after its expiration, and a retired license issued for less than three years may be reactivated to active status, by filing an application for renewal or reactivation on a form prescribed by the board, paying all accrued and unpaid renewal fees or reactivation fees determined by the board, paying any delinquency fees prescribed by the board, and submitting proof of completion of the required number of hours of continuing education for the last two years, as prescribed by the board pursuant to Section 3059. Renewal or reactivation to active status under this section shall be effective on the date on which all of those requirements are satisfied. If so renewed or reactivated to active status, the license shall continue as provided in Sections 3146 and 3147.5.

(Amended by Stats. 2012, Ch. 359, Sec. 3. Effective January 1, 2013.)



3147.5

A license that has been suspended is subject to expiration and shall be renewed as provided in this article, but renewal does not entitle the holder of a suspended license to engage in the practice of optometry, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

A license that has been revoked is subject to expiration, but it may not be renewed. If a revoked license is reinstated after it has expired, a reinstatement fee of 150 percent of the renewal fee shall be assessed.

(Amended by Stats. 2005, Ch. 393, Sec. 42. Effective January 1, 2006.)



3147.6

Except as otherwise provided by Section 114, a license that is not renewed within three years after its expiration may be restored, and a retired license issued for more than three years may be reactivated to active status, if no fact, circumstance, or condition exists that, if the license were restored, would justify its revocation or suspension, provided all of the following conditions are met:

(a) The holder of the expired license or retired license is not subject to denial of a license under Section 480.

(b) The holder of the expired license or retired license applies in writing for its restoration or reactivation on a form prescribed by the board.

(c) The holder of the expired license or retired license pays the fee or fees as would be required of him or her if he or she were then applying for a license for the first time.

(d) The holder of the expired license or retired license satisfactorily passes both of the following examinations:

(1) The National Board of Examiners in Optometry’s Clinical Skills examination or other clinical examination approved by the board.

(2) The board’s jurisprudence examination.

(e) After taking and satisfactorily passing the examinations identified in subdivision (d), the holder of the expired license or retired license pays a restoration fee equal to the sum of the license renewal fee in effect on the last regular renewal date for licenses or a reactivation fee determined by the board, and any delinquency fees prescribed by the board.

(Amended by Stats. 2012, Ch. 359, Sec. 4. Effective January 1, 2013.)



3147.7

The provisions of Section 3147.6 shall not apply to a person holding a license that has not been renewed within three years of expiration, if the person provides satisfactory proof that he or she holds an active license from another state and meets all of the following conditions:

(a) Is not subject to denial of a license under Section 480.

(b) Applies in writing for restoration of the license on a form prescribed by the board.

(c) Pays all accrued and unpaid renewal fees and any delinquency fees prescribed by the board.

(d) Submits proof of completion of the required number of hours of continuing education for the last two years.

(e) Takes and satisfactorily passes the board’s jurisprudence examination.

(Amended by Stats. 2010, Ch. 653, Sec. 17. Effective January 1, 2011.)



3148

From each fee for the renewal of a license for the biennial renewal of a license, there shall be paid the sum of sixteen dollars ($16) by the Director of Consumer Affairs to the University of California.

This sum shall be used at and by the University of California solely for the advancement of optometrical research and the maintenance and support of the department at the university in which the science of optometry is taught.

The balance of each renewal fee shall be paid into the Optometry Fund.

(Amended by Stats. 2005, Ch. 393, Sec. 45. Effective January 1, 2006.)



3150

The department may make all necessary disbursements to carry out the provisions of this chapter.

(Amended by Stats. 2005, Ch. 393, Sec. 46. Effective January 1, 2006.)



3151

(a) The board shall issue, upon application and payment of the fee described in Section 3152, a retired license to an optometrist who holds a license that is current and active.

(b) A licensee who has been issued a retired license is exempt from continuing education requirements pursuant to Section 3059. The holder of a retired license shall not be required to renew that license.

(c) The holder of a retired license shall not engage in the practice of optometry.

(d) An optometrist holding a retired license shall only be permitted to use the titles “retired optometrist” or “optometrist, retired.”

(e) The holder of a retired license issued for less than three years may reactivate the license to active status if he or she meets the requirements of Section 3147.

(f) The holder of a retired license issued for more than three years may reactivate the license to active status if he or she satisfies the requirements in Section 3147.6.

(Added by Stats. 2012, Ch. 359, Sec. 5. Effective January 1, 2013.)



3151.1

(a) The board shall issue, upon application and payment of the fee described in Section 3152, a license with retired volunteer service designation to an optometrist who holds a retired license or a license that is current and active.

(b) The applicant shall certify on the application that he or she has completed the required number of continuing education hours pursuant to Section 3059.

(c) The applicant shall certify on the application that the sole purpose of the license with retired volunteer service designation is to provide voluntary, unpaid optometric services at health fairs, vision screenings, and public service eye programs.

(d) The holder of the retired license with volunteer service designation shall submit a biennial renewal application, with a fee fixed by this chapter and certify on each renewal that the required number of continuing education hours pursuant to Section 3059 were completed, and certify that the sole purpose of the retired license with volunteer service designation is to provide voluntary, unpaid services as described in subdivision (c).

(Added by Stats. 2012, Ch. 359, Sec. 6. Effective January 1, 2013.)



3152

The amounts of fees and penalties prescribed by this chapter shall be established by the board in amounts not greater than those specified in the following schedule:

(a) The fee for applicants applying for a license shall not exceed two hundred seventy-five dollars ($275).

(b) The fee for renewal of an optometric license shall not exceed five hundred dollars ($500).

(c) The annual fee for the renewal of a branch office license shall not exceed seventy-five dollars ($75).

(d) The fee for a branch office license shall not exceed seventy-five dollars ($75).

(e) The penalty for failure to pay the annual fee for renewal of a branch office license shall not exceed twenty-five dollars ($25).

(f) The fee for issuance of a license or upon change of name authorized by law of a person holding a license under this chapter shall not exceed twenty-five dollars ($25).

(g) The delinquency fee for renewal of an optometric license shall not exceed fifty dollars ($50).

(h) The application fee for a certificate to perform lacrimal irrigation and dilation shall not exceed fifty dollars ($50).

(i) The application fee for a certificate to treat glaucoma shall not exceed fifty dollars ($50).

(j) The fee for approval of a continuing education course shall not exceed one hundred dollars ($100).

(k) The fee for issuance of a statement of licensure shall not exceed forty dollars ($40).

(l) The fee for biennial renewal of a statement of licensure shall not exceed forty dollars ($40).

(m) The delinquency fee for renewal of a statement of licensure shall not exceed twenty dollars ($20).

(n) The application fee for a fictitious name permit shall not exceed fifty dollars ($50).

(o) The renewal fee for a fictitious name permit shall not exceed fifty dollars ($50).

(p) The delinquency fee for renewal of a fictitious name permit shall not exceed twenty-five dollars ($25).

(q) The fee for a retired license shall not exceed twenty-five dollars ($25).

(r) The fee for a retired license with volunteer designation shall not exceed fifty dollars ($50).

(s) The biennial renewal fee for a retired license with volunteer designation shall not exceed fifty dollars ($50).

(Amended by Stats. 2012, Ch. 359, Sec. 7. Effective January 1, 2013.)



3152.5

The board may require each applicant for a certificate to use therapeutic pharmaceutical agents, pursuant to Section 3041.3, to pay an application fee, and may require each licenseholder to pay a renewal fee. The application fee and the renewal fee shall not exceed the actual costs to the board of the reviewing and processing of the application for a license or renewal of a license, monitoring the practice by licenseholders, and enforcing the provisions of law governing the use of therapeutic pharmaceutical agents, the diagnosis and treatment of certain conditions, and the performance of certain procedures by persons certified to use therapeutic pharmaceutical agents.

(Amended by Stats. 2005, Ch. 393, Sec. 48. Effective January 1, 2006.)






ARTICLE 8 - Optometric Corporations

3160

An optometric corporation is a corporation that is authorized to render professional services, as described in Sections 13401 and 13401.5 of the Corporations Code, if that corporation and its shareholders, officers, directors, and employees rendering professional services who are physicians and surgeons, psychologists, registered nurses, optometrists, or podiatrists are in compliance with the Moscone-Knox Professional Corporation Act as contained in Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code, the provisions of this article, and all other statutes and regulations now or hereafter enacted or adopted pertaining to the corporation and the conduct of its affairs. With respect to an optometric corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the State Board of Optometry.

(Repealed and added by Stats. 2006, Ch. 564, Sec. 4. Effective January 1, 2007.)



3163

Except as provided in Section 3078, the name of an optometric corporation and any name or names under which it may be rendering professional services shall contain and be restricted to the name or the last name of one or more of the present, prospective, or former shareholders and shall include the words optometric corporation or wording or abbreviations denoting corporate existence, provided that the articles of incorporation shall be amended to delete the name of a former shareholder from the name of the corporation within two years from the date the former shareholder dies or otherwise ceases to be a shareholder.

(Amended by Stats. 2013, Ch. 473, Sec. 17. Effective January 1, 2014.)



3164

Except as provided in Sections 13401.5 and 13403 of the Corporations Code, each director, shareholder, and officer of an optometric corporation shall be a licensed person as defined in the Moscone-Knox Professional Corporation Act.

(Amended by Stats. 1981, Ch. 621, Sec. 4.)



3165

The income of an optometric corporation attributable to professional services rendered while a shareholder is a disqualified person (as defined in the Moscone-Knox Professional Corporation Act) shall not in any manner accrue to the benefit of such shareholder for his shares in the optometric corporation.

(Added by Stats. 1970, Ch. 1265.)



3166

An optometric corporation shall not do or fail to do an act the doing of which or the failure to do which would constitute unprofessional conduct under any statute, rule, or regulation. In conducting its practice, an optometric corporation shall observe and be bound by statutes, rules, and regulations to the same extent as a person holding a license under Section 3055.

(Amended by Stats. 2006, Ch. 564, Sec. 7. Effective January 1, 2007.)



3167

The board may formulate and enforce rules and regulations to carry out the purposes and objectives of this article, including rules and regulations requiring (a) that the articles of incorporation or bylaws of an optometric corporation shall include a provision whereby the capital stock of such corporation owned by a disqualified person (as defined in the Moscone-Knox Professional Corporation Act), or a deceased person shall be sold to the corporation or to the remaining shareholders of such corporation within such time as such rules and regulations may provide; and (b) that an optometric corporation as a condition of obtaining a certificate pursuant to the Moscone-Knox Professional Corporation Act and this article shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Added by Stats. 1970, Ch. 1265.)









CHAPTER 7.7 - Physician Assistants

ARTICLE 1 - General Provisions

3500

In its concern with the growing shortage and geographic maldistribution of health care services in California, the Legislature intends to establish in this chapter a framework for development of a new category of health manpower—the physician assistant.

The purpose of this chapter is to encourage the more effective utilization of the skills of physicians, and physicians and podiatrists practicing in the same medical group practice, by enabling them to delegate health care tasks to qualified physician assistants where this delegation is consistent with the patient’s health and welfare and with the laws and regulations relating to physician assistants.

This chapter is established to encourage the utilization of physician assistants by physicians, and by physicians and podiatrists practicing in the same medical group, and to provide that existing legal constraints should not be an unnecessary hindrance to the more effective provision of health care services. It is also the purpose of this chapter to allow for innovative development of programs for the education, training, and utilization of physician assistants.

(Amended by Stats. 1996, Ch. 454, Sec. 1. Effective January 1, 1997.)



3500.5

This chapter shall be known and cited as the Physician Assistant Practice Act.

(Amended by Stats. 1989, Ch. 1104, Sec. 1.9.)



3501

(a) As used in this chapter:

(1) “Board” means the Physician Assistant Board.

(2) “Approved program” means a program for the education of physician assistants that has been formally approved by the board.

(3) “Trainee” means a person who is currently enrolled in an approved program.

(4) “Physician assistant” means a person who meets the requirements of this chapter and is licensed by the board.

(5) “Supervising physician” means a physician and surgeon licensed by the Medical Board of California or by the Osteopathic Medical Board of California who supervises one or more physician assistants, who possesses a current valid license to practice medicine, and who is not currently on disciplinary probation for improper use of a physician assistant.

(6) “Supervision” means that a licensed physician and surgeon oversees the activities of, and accepts responsibility for, the medical services rendered by a physician assistant.

(7) “Regulations” means the rules and regulations as set forth in Chapter 13.8 (commencing with Section 1399.500) of Title 16 of the California Code of Regulations.

(8) “Routine visual screening” means uninvasive nonpharmacological simple testing for visual acuity, visual field defects, color blindness, and depth perception.

(9) “Program manager” means the staff manager of the diversion program, as designated by the executive officer of the board. The program manager shall have background experience in dealing with substance abuse issues.

(10) “Delegation of services agreement” means the writing that delegates to a physician assistant from a supervising physician the medical services the physician assistant is authorized to perform consistent with subdivision (a) of Section 1399.540 of Title 16 of the California Code of Regulations.

(11) “Other specified medical services” means tests or examinations performed or ordered by a physician assistant practicing in compliance with this chapter or regulations of the Medical Board of California promulgated under this chapter.

(b) A physician assistant acts as an agent of the supervising physician when performing any activity authorized by this chapter or regulations adopted under this chapter.

(Amended by Stats. 2012, Ch. 332, Sec. 26. Effective January 1, 2013.)



3502

(a) Notwithstanding any other provision of law, a physician assistant may perform those medical services as set forth by the regulations adopted under this chapter when the services are rendered under the supervision of a licensed physician and surgeon who is not subject to a disciplinary condition imposed by the Medical Board of California prohibiting that supervision or prohibiting the employment of a physician assistant.

(b) Notwithstanding any other provision of law, a physician assistant performing medical services under the supervision of a physician and surgeon may assist a doctor of podiatric medicine who is a partner, shareholder, or employee in the same medical group as the supervising physician and surgeon. A physician assistant who assists a doctor of podiatric medicine pursuant to this subdivision shall do so only according to patient-specific orders from the supervising physician and surgeon.

The supervising physician and surgeon shall be physically available to the physician assistant for consultation when such assistance is rendered. A physician assistant assisting a doctor of podiatric medicine shall be limited to performing those duties included within the scope of practice of a doctor of podiatric medicine.

(c) (1) A physician assistant and his or her supervising physician and surgeon shall establish written guidelines for the adequate supervision of the physician assistant. This requirement may be satisfied by the supervising physician and surgeon adopting protocols for some or all of the tasks performed by the physician assistant. The protocols adopted pursuant to this subdivision shall comply with the following requirements:

(A) A protocol governing diagnosis and management shall, at a minimum, include the presence or absence of symptoms, signs, and other data necessary to establish a diagnosis or assessment, any appropriate tests or studies to order, drugs to recommend to the patient, and education to be provided to the patient.

(B) A protocol governing procedures shall set forth the information to be provided to the patient, the nature of the consent to be obtained from the patient, the preparation and technique of the procedure, and the followup care.

(C) Protocols shall be developed by the supervising physician and surgeon or adopted from, or referenced to, texts or other sources.

(D) Protocols shall be signed and dated by the supervising physician and surgeon and the physician assistant.

(2) The supervising physician and surgeon shall review, countersign, and date a sample consisting of, at a minimum, 5 percent of the medical records of patients treated by the physician assistant functioning under the protocols within 30 days of the date of treatment by the physician assistant. The physician and surgeon shall select for review those cases that by diagnosis, problem, treatment, or procedure represent, in his or her judgment, the most significant risk to the patient.

(3) Notwithstanding any other provision of law, the Medical Board of California or board may establish other alternative mechanisms for the adequate supervision of the physician assistant.

(d) No medical services may be performed under this chapter in any of the following areas:

(1) The determination of the refractive states of the human eye, or the fitting or adaptation of lenses or frames for the aid thereof.

(2) The prescribing or directing the use of, or using, any optical device in connection with ocular exercises, visual training, or orthoptics.

(3) The prescribing of contact lenses for, or the fitting or adaptation of contact lenses to, the human eye.

(4) The practice of dentistry or dental hygiene or the work of a dental auxiliary as defined in Chapter 4 (commencing with Section 1600).

(e) This section shall not be construed in a manner that shall preclude the performance of routine visual screening as defined in Section 3501.

(Amended by Stats. 2012, Ch. 332, Sec. 27. Effective January 1, 2013.)



3502.1

(a) In addition to the services authorized in the regulations adopted by the Medical Board of California, and except as prohibited by Section 3502, while under the supervision of a licensed physician and surgeon or physicians and surgeons authorized by law to supervise a physician assistant, a physician assistant may administer or provide medication to a patient, or transmit orally, or in writing on a patient’s record or in a drug order, an order to a person who may lawfully furnish the medication or medical device pursuant to subdivisions (c) and (d).

(1) A supervising physician and surgeon who delegates authority to issue a drug order to a physician assistant may limit this authority by specifying the manner in which the physician assistant may issue delegated prescriptions.

(2) Each supervising physician and surgeon who delegates the authority to issue a drug order to a physician assistant shall first prepare and adopt, or adopt, a written, practice specific, formulary and protocols that specify all criteria for the use of a particular drug or device, and any contraindications for the selection. Protocols for Schedule II controlled substances shall address the diagnosis of illness, injury, or condition for which the Schedule II controlled substance is being administered, provided, or issued. The drugs listed in the protocols shall constitute the formulary and shall include only drugs that are appropriate for use in the type of practice engaged in by the supervising physician and surgeon. When issuing a drug order, the physician assistant is acting on behalf of and as an agent for a supervising physician and surgeon.

(b) “Drug order,” for purposes of this section, means an order for medication that is dispensed to or for a patient, issued and signed by a physician assistant acting as an individual practitioner within the meaning of Section 1306.02 of Title 21 of the Code of Federal Regulations. Notwithstanding any other provision of law, (1) a drug order issued pursuant to this section shall be treated in the same manner as a prescription or order of the supervising physician, (2) all references to “prescription” in this code and the Health and Safety Code shall include drug orders issued by physician assistants pursuant to authority granted by their supervising physicians and surgeons, and (3) the signature of a physician assistant on a drug order shall be deemed to be the signature of a prescriber for purposes of this code and the Health and Safety Code.

(c) A drug order for any patient cared for by the physician assistant that is issued by the physician assistant shall either be based on the protocols described in subdivision (a) or shall be approved by the supervising physician and surgeon before it is filled or carried out.

(1) A physician assistant shall not administer or provide a drug or issue a drug order for a drug other than for a drug listed in the formulary without advance approval from a supervising physician and surgeon for the particular patient. At the direction and under the supervision of a physician and surgeon, a physician assistant may hand to a patient of the supervising physician and surgeon a properly labeled prescription drug prepackaged by a physician and surgeon, manufacturer as defined in the Pharmacy Law, or a pharmacist.

(2) A physician assistant may not administer, provide, or issue a drug order to a patient for Schedule II through Schedule V controlled substances without advance approval by a supervising physician and surgeon for that particular patient unless the physician assistant has completed an education course that covers controlled substances and that meets standards, including pharmacological content, approved by the board. The education course shall be provided either by an accredited continuing education provider or by an approved physician assistant training program. If the physician assistant will administer, provide, or issue a drug order for Schedule II controlled substances, the course shall contain a minimum of three hours exclusively on Schedule II controlled substances. Completion of the requirements set forth in this paragraph shall be verified and documented in the manner established by the board prior to the physician assistant’s use of a registration number issued by the United States Drug Enforcement Administration to the physician assistant to administer, provide, or issue a drug order to a patient for a controlled substance without advance approval by a supervising physician and surgeon for that particular patient.

(3) Any drug order issued by a physician assistant shall be subject to a reasonable quantitative limitation consistent with customary medical practice in the supervising physician and surgeon’s practice.

(d) A written drug order issued pursuant to subdivision (a), except a written drug order in a patient’s medical record in a health facility or medical practice, shall contain the printed name, address, and telephone number of the supervising physician and surgeon, the printed or stamped name and license number of the physician assistant, and the signature of the physician assistant. Further, a written drug order for a controlled substance, except a written drug order in a patient’s medical record in a health facility or a medical practice, shall include the federal controlled substances registration number of the physician assistant and shall otherwise comply with the provisions of Section 11162.1 of the Health and Safety Code. Except as otherwise required for written drug orders for controlled substances under Section 11162.1 of the Health and Safety Code, the requirements of this subdivision may be met through stamping or otherwise imprinting on the supervising physician and surgeon’s prescription blank to show the name, license number, and if applicable, the federal controlled substances registration number of the physician assistant, and shall be signed by the physician assistant. When using a drug order, the physician assistant is acting on behalf of and as the agent of a supervising physician and surgeon.

(e) The medical record of any patient cared for by a physician assistant for whom the physician assistant’s Schedule II drug order has been issued or carried out shall be reviewed and countersigned and dated by a supervising physician and surgeon within seven days.

(f) All physician assistants who are authorized by their supervising physicians to issue drug orders for controlled substances shall register with the United States Drug Enforcement Administration (DEA).

(g) The board shall consult with the Medical Board of California and report during its sunset review required by Division 1.2 (commencing with Section 473) the impacts of exempting Schedule III and Schedule IV drug orders from the requirement for a physician and surgeon to review and countersign the affected medical record of a patient.

(Amended by Stats. 2012, Ch. 332, Sec. 28. Effective January 1, 2013.)



3502.2

Notwithstanding any other provision of law, a physician assistant may perform the physical examination and any other specified medical services that are required pursuant to Section 2881 of the Public Utilities Code and Sections 44336, 49406, 49423, 49455, 87408, 87408.5, and 87408.6 of the Education Code, practicing in compliance with this chapter, and may sign and attest to any certificate, card, form, or other documentation evidencing the examination or other specified medical services.

(Added by Stats. 2010, Ch. 512, Sec. 2. Effective January 1, 2011.)



3502.3

(a) Notwithstanding any other provision of law, in addition to any other practices that meet the general criteria set forth in this chapter or the Medical Board of California’s regulations for inclusion in a delegation of services agreement, a delegation of services agreement may authorize a physician assistant to do any of the following:

(1) Order durable medical equipment, subject to any limitations set forth in Section 3502 or the delegation of services agreement. Notwithstanding that authority, nothing in this paragraph shall operate to limit the ability of a third-party payer to require prior approval.

(2) For individuals receiving home health services or personal care services, after consultation with the supervising physician, approve, sign, modify, or add to a plan of treatment or plan of care.

(3) After performance of a physical examination by the physician assistant under the supervision of a physician and surgeon consistent with this chapter, certify disability pursuant to Section 2708 of the Unemployment Insurance Code. The Employment Development Department shall implement this paragraph on or before January 1, 2017.

(b) Nothing in this section shall be construed to affect the validity of any delegation of services agreement in effect prior to the enactment of this section or those adopted subsequent to enactment.

(Amended by Stats. 2014, Ch. 438, Sec. 1. Effective January 1, 2015.)



3502.4

(a) In order to receive authority from his or her supervising physician and surgeon to perform an abortion by aspiration techniques pursuant to Section 2253, a physician assistant shall complete training either through training programs approved by the board pursuant to Section 3513 or by training to perform medical services which augment his or her current areas of competency pursuant to Section 1399.543 of Title 16 of the California Code of Regulations. Beginning January 1, 2014, and until January 1, 2016, the training and clinical competency protocols established by Health Workforce Pilot Project (HWPP) No. 171 through the Office of Statewide Health Planning and Development shall be used as training and clinical competency guidelines to meet this requirement.

(b) In order to receive authority from his or her supervising physician and surgeon to perform an abortion by aspiration techniques pursuant to Section 2253, a physician assistant shall comply with protocols developed in compliance with Section 3502 that specify:

(1) The extent of supervision by a physician and surgeon with relevant training and expertise.

(2) Procedures for transferring patients to the care of the physician and surgeon or a hospital.

(3) Procedures for obtaining assistance and consultation from a physician and surgeon.

(4) Procedures for providing emergency care until physician assistance and consultation are available.

(5) The method of periodic review of the provisions of the protocols.

(c) The training protocols established by HWPP No. 171 shall be deemed to meet the standards of the board. A physician assistant who has completed training and achieved clinical competency through HWPP No. 171 shall be authorized to perform abortions by aspiration techniques pursuant to Section 2253, in adherence to protocols described in subdivision (b).

(d) It is unprofessional conduct for any physician assistant to perform an abortion by aspiration techniques pursuant to Section 2253 without prior completion of training and validation of clinical competency.

(Added by Stats. 2013, Ch. 662, Sec. 3. Effective January 1, 2014.)



3502.5

Notwithstanding any other provision of law, a physician assistant may perform those medical services permitted pursuant to Section 3502 during any state of war emergency, state of emergency, or state of local emergency, as defined in Section 8558 of the Government Code, and at the request of a responsible federal, state, or local official or agency, or pursuant to the terms of a mutual aid operation plan established and approved pursuant to the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code), regardless of whether the physician assistant’s approved supervising physician is available to supervise the physician assistant, so long as a licensed physician is available to render the appropriate supervision. “Appropriate supervision” shall not require the personal or electronic availability of a supervising physician if that availability is not possible or practical due to the emergency. The local health officers and their designees may act as supervising physicians during emergencies without being subject to approval by the Medical Board of California. At all times, the local health officers or their designees supervising the physician assistants shall be licensed physicians and surgeons. Supervising physicians acting pursuant to this section shall not be subject to the limitation on the number of physician assistants supervised under Section 3516.

No responsible official or mutual aid operation plan shall invoke this section except in the case of an emergency that endangers the health of individuals. Under no circumstances shall this section be invoked as the result of a labor dispute or other dispute concerning collective bargaining.

(Amended by Stats. 2012, Ch. 332, Sec. 30. Effective January 1, 2013.)



3503

No person other than one who has been licensed to practice as a physician assistant shall practice as a physician assistant or in a similar capacity to a physician and surgeon or podiatrist or hold himself or herself out as a “physician assistant,” or shall use any other term indicating or implying that he or she is a physician assistant.

(Amended by Stats. 2009, Ch. 308, Sec. 35. Effective January 1, 2010.)



3503.5

(a) A person licensed under this chapter who in good faith renders emergency care at the scene of an emergency that occurs outside both the place and course of that person’s employment shall not be liable for any civil damage as a result of any acts or omissions by that person in rendering the emergency care.

(b) This section shall not be construed to grant immunity from civil damages to any person whose conduct in rendering emergency care is grossly negligent.

(c) In addition to the immunity specified in subdivision (a), the provisions of Article 17 (commencing with Section 2395) of Chapter 5 shall apply to a person licensed under this chapter when acting pursuant to delegated authority from an approved supervising physician.

(Added by Stats. 1998, Ch. 736, Sec. 26. Effective January 1, 1999.)






ARTICLE 2 - Administration

3504

There is established a Physician Assistant Board within the jurisdiction of the Medical Board of California. The board consists of nine members. This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2012, Ch. 332, Sec. 31. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



3504.1

Protection of the public shall be the highest priority for the Physician Assistant Board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2012, Ch. 332, Sec. 32. Effective January 1, 2013.)



3505

The members of the board shall include four physician assistants, one physician and surgeon who is also a member of the Medical Board of California, and four public members. Upon the expiration of the term of the member who is a member of the Medical Board of California, that position shall be filled by a physician assistant. Upon the expiration of the term of the member who is a member of the Medical Board of California, above, there shall be appointed to the board a physician and surgeon who is also a member of the Medical Board of California who shall serve as an ex officio, nonvoting member and whose functions shall include reporting to the Medical Board of California on the actions or discussions of the board. Following the expiration of the term of the member described above, the board shall include five physician assistants, one physician and surgeon, and four public members.

Each member of the board shall hold office for a term of four years expiring on January 1st, and shall serve until the appointment and qualification of a successor or until one year shall have elapsed since the expiration of the term for which the member was appointed, whichever first occurs. No member shall serve for more than two consecutive terms. Vacancies shall be filled by appointment for the unexpired terms.

The Governor shall appoint the licensed members qualified as provided in this section and two public members. The Senate Rules Committee and the Speaker of the Assembly shall each appoint a public member.

(Amended by Stats. 2012, Ch. 332, Sec. 33. Effective January 1, 2013.)



3506

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Amended by Stats. 2012, Ch. 332, Sec. 34. Effective January 1, 2013.)



3507

The appointing power has power to remove from office any member of the board, as provided in Section 106.

(Amended by Stats. 2012, Ch. 332, Sec. 35. Effective January 1, 2013.)



3508

(a) The board may convene from time to time as deemed necessary by the board.

(b) Notice of each meeting of the board shall be given at least two weeks in advance to those persons and organizations who express an interest in receiving notification.

(c) The board shall receive permission of the director to meet more than six times annually. The director shall approve meetings that are necessary for the board to fulfill its legal responsibilities.

(Amended by Stats. 2012, Ch. 332, Sec. 36. Effective January 1, 2013.)



3509

It shall be the duty of the board to:

(a) Establish standards and issue licenses of approval for programs for the education and training of physician assistants.

(b) Make recommendations to the Medical Board of California concerning the scope of practice for physician assistants.

(c) Make recommendations to the Medical Board of California concerning the formulation of guidelines for the consideration of applications by licensed physicians to supervise physician assistants and approval of such applications.

(d) Require the examination of applicants for licensure as a physician assistant who meet the requirements of this chapter.

(Amended by Stats. 2012, Ch. 332, Sec. 37. Effective January 1, 2013.)



3509.5

The board shall elect annually a chairperson and a vice chairperson from among its members.

(Amended by Stats. 2012, Ch. 332, Sec. 38. Effective January 1, 2013.)



3510

The board may adopt, amend, and repeal regulations as may be necessary to enable it to carry into effect the provisions of this chapter; provided, however, that the Medical Board of California shall adopt, amend, and repeal such regulations as may be necessary to enable the board to implement the provisions of this chapter under its jurisdiction. All regulations shall be in accordance with, and not inconsistent with, the provisions of this chapter. Such regulations shall be adopted, amended, or repealed in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2012, Ch. 332, Sec. 39. Effective January 1, 2013.)



3511

Five members shall constitute a quorum for transacting any business. The affirmative vote of a majority of those present at a meeting of the board shall be required to carry any motion. The physician and surgeon who serves as an ex officio member shall not be counted for purposes of a quorum.

(Amended by Stats. 2012, Ch. 332, Sec. 40. Effective January 1, 2013.)



3512

(a) Except as provided in Sections 159.5 and 2020, the board shall employ within the limits of the Physician Assistant Fund all personnel necessary to carry out the provisions of this chapter including an executive officer who shall be exempt from civil service. The Medical Board of California and board shall make all necessary expenditures to carry out the provisions of this chapter from the funds established by Section 3520. The board may accept contributions to effect the purposes of this chapter.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 332, Sec. 41. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)






ARTICLE 3 - Certification and Approval

3513

The board shall recognize the approval of training programs for physician assistants approved by a national accrediting organization. Physician assistant training programs accredited by a national accrediting agency approved by the board shall be deemed approved by the board under this section. If no national accrediting organization is approved by the board, the board may examine and pass upon the qualification of, and may issue certificates of approval for, programs for the education and training of physician assistants that meet board standards.

(Amended by Stats. 2012, Ch. 332, Sec. 42. Effective January 1, 2013.)



3514.1

(a) The board shall formulate by regulation guidelines for the consideration of applications for licensure as a physician assistant.

(b) The board shall formulate by regulation guidelines for the approval of physician assistant training programs.

(Amended by Stats. 2012, Ch. 332, Sec. 43. Effective January 1, 2013.)



3516

(a) Notwithstanding any other provision of law, a physician assistant licensed by the board shall be eligible for employment or supervision by any physician and surgeon who is not subject to a disciplinary condition imposed by the Medical Board of California prohibiting that employment or supervision.

(b) No physician and surgeon shall supervise more than four physician assistants at any one time, except as provided in Section 3502.5.

(c) The Medical Board of California may restrict a physician and surgeon to supervising specific types of physician assistants including, but not limited to, restricting a physician and surgeon from supervising physician assistants outside of the field of specialty of the physician and surgeon.

(Amended by Stats. 2012, Ch. 332, Sec. 44. Effective January 1, 2013.)



3516.5

(a) Notwithstanding any other provision of law and in accordance with regulations established by the Medical Board of California, the director of emergency care services in a hospital with an approved program for the training of emergency care physician assistants, may apply to the Medical Board of California for authorization under which the director may grant approval for emergency care physicians on the staff of the hospital to supervise emergency care physician assistants.

(b) The application shall encompass all supervising physicians employed in that service.

(c) Nothing in this section shall be construed to authorize any one emergency care physician while on duty to supervise more than four physician assistants at any one time.

(d) A violation of this section by the director of emergency care services in a hospital with an approved program for the training of emergency care physician assistants constitutes unprofessional conduct within the meaning of Chapter 5 (commencing with Section 2000).

(e) A violation of this section shall be grounds for suspension of the approval of the director or disciplinary action against the director or suspension of the approved program under Section 3527.

(Amended by Stats. 2012, Ch. 332, Sec. 45. Effective January 1, 2013.)



3517

The board shall require a written examination of physician assistants in the manner and under the rules and regulations as it shall prescribe, but the examination shall be conducted in that manner as to ensure that the identity of each applicant taking the examination will be unknown to all of the examiners until all examination papers have been graded. Except as otherwise provided in this chapter, or by regulation, no physician assistant applicant shall receive approval under this chapter without first successfully passing an examination given under the direction of the board.

Examinations for licensure as a physician assistant may be required by the board under a uniform examination system, and for that purpose the board may make those arrangements with organizations furnishing examination material as may, in its discretion, be desirable. The board shall, however, establish a passing score for each examination. The licensure examination for physician assistants shall be held by the board at least once a year with such additional examinations as the board deems necessary. The time and place of examination shall be fixed by the board.

(Amended by Stats. 2012, Ch. 332, Sec. 46. Effective January 1, 2013.)



3518

The board shall keep current, two separate registers, one for approved supervising physicians and one for licensed physician assistants, by specialty if applicable. These registers shall show the name of each licensee, his or her last known address of record, and the date of his or her licensure or approval. Any interested person is entitled to obtain a copy of the register in accordance with the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code) upon application to the board together with a sum as may be fixed by the board, which amount shall not exceed the cost of this list so furnished.

(Amended by Stats. 2012, Ch. 332, Sec. 47. Effective January 1, 2013.)



3518.1

(a) The board shall collect, at least biennially, at the times of both issuing an initial license and issuing a renewal license, all of the following data on physician assistants licensed under this chapter:

(1) Location of practice, including city, county, and ZIP Code.

(2) Race or ethnicity, subject to subdivision (c).

(3) Gender.

(4) Languages spoken.

(5) Educational background.

(6) Classification of primary practice site among the types of practice sites specified by the board, including, but not limited to, clinic, hospital, managed care organization, or private practice.

(b) The board shall annually provide the data collected pursuant to subdivision (a) to the Office of Statewide Health Planning and Development in a manner directed by the office that allows for inclusion of the data into the annual report required by Section 128052 of the Health and Safety Code.

(c) A licensee may, but is not required to, report his or her race or ethnicity to the board.

(Added by Stats. 2014, Ch. 420, Sec. 4. Effective January 1, 2015.)



3519

The board shall issue under the name of the Medical Board of California a license to all physician assistant applicants who meet all of the following requirements:

(a) Provide evidence of successful completion of an approved program.

(b) Pass any examination required under Section 3517.

(c) Not be subject to denial of licensure under Division 1.5 (commencing with Section 475) or Section 3527.

(d) Pay all fees required under Section 3521.1.

(Amended by Stats. 2012, Ch. 332, Sec. 48. Effective January 1, 2013.)



3519.5

(a) The board may issue under the name of the Medical Board of California a probationary license to an applicant subject to terms and conditions, including, but not limited to, any of the following conditions of probation:

(1) Practice limited to a supervised, structured environment where the applicant’s activities shall be supervised by another physician assistant.

(2) Total or partial restrictions on issuing a drug order for controlled substances.

(3) Continuing medical or psychiatric treatment.

(4) Ongoing participation in a specified rehabilitation program.

(5) Enrollment and successful completion of a clinical training program.

(6) Abstention from the use of alcohol or drugs.

(7) Restrictions against engaging in certain types of medical services.

(8) Compliance with all provisions of this chapter.

(b) The board and the Medical Board of California may modify or terminate the terms and conditions imposed on the probationary license upon receipt of a petition from the licensee.

(c) Enforcement and monitoring of the probationary conditions shall be under the jurisdiction of the board and the Medical Board of California. These proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2012, Ch. 332, Sec. 49. Effective January 1, 2013.)






ARTICLE 4 - Revenue

3520

Within 10 days after the beginning of each calendar month the Medical Board of California shall report to the Controller the amount and source of all collections made under this chapter and at the same time pay all those sums into the State Treasury, where they shall be credited to the Physician Assistant Fund, which fund is hereby created. All money in the fund shall be used to carry out the purpose of this chapter.

(Amended by Stats. 2012, Ch. 332, Sec. 50. Effective January 1, 2013.)



3521

The fees to be paid for approval to supervise physician assistants are to be set by the board as follows:

(a) An application fee not to exceed fifty dollars ($50) shall be charged to each physician and surgeon applicant.

(b) An approval fee not to exceed two hundred fifty dollars ($250) shall be charged to each physician and surgeon upon approval of an application to supervise physician assistants.

(c) A biennial renewal fee not to exceed three hundred dollars ($300) shall be paid for the renewal of an approval.

(d) The delinquency fee is twenty-five dollars ($25).

(e) The duplicate approval fee is ten dollars ($10).

(f) The fee for a letter of endorsement, letter of good standing, or letter of verification of approval shall be ten dollars ($10).

(Amended by Stats. 2012, Ch. 332, Sec. 51. Effective January 1, 2013.)



3521.1

The fees to be paid by physician assistants are to be set by the board as follows:

(a) An application fee not to exceed twenty-five dollars ($25) shall be charged to each physician assistant applicant.

(b) An initial license fee not to exceed two hundred fifty dollars ($250) shall be charged to each physician assistant to whom a license is issued.

(c) A biennial license renewal fee not to exceed three hundred dollars ($300).

(d) The delinquency fee is twenty-five dollars ($25).

(e) The duplicate license fee is ten dollars ($10).

(f) The fee for a letter of endorsement, letter of good standing, or letter of verification of licensure shall be ten dollars ($10).

(Amended by Stats. 2012, Ch. 332, Sec. 52. Effective January 1, 2013.)



3521.2

The fees to be paid by physician assistant training programs are to be set by the board as follows:

(a) An application fee not to exceed five hundred dollars ($500) shall be charged to each applicant seeking program approval by the board.

(b) An approval fee not to exceed one hundred dollars ($100) shall be charged to each program upon its approval by the board.

(Amended by Stats. 2012, Ch. 332, Sec. 53. Effective January 1, 2013.)



3521.3

(a) The board may establish, by regulation, a system for the placement of a license on a retired status, upon application, for a physician assistant who is not actively engaged in practice as a physician assistant or any activity that requires them to be licensed by the board.

(b) No licensee with a license on a retired status shall engage in any activity for which a license is required.

(c) The board shall deny an applicant’s application for a retired status license if the license is canceled or if the license is suspended, revoked, or otherwise punitively restricted by the board or subject to disciplinary action under this chapter.

(d) Beginning one year from the effective date of the regulations adopted pursuant to subdivision (a), if an applicant’s license is delinquent, the board shall deny an applicant’s application for a retired status license.

(e) The board shall establish minimum qualifications for a retired status license.

(f) The board may exempt the holder of a retired status license from the renewal requirements described in Section 3524.5.

(g) The board shall establish minimum qualifications for the restoration of a license in a retired status to an active status. These minimum qualifications shall include, but are not limited to, continuing education and payment of a fee as provided in subdivision (c) of Section 3521.1.

(Added by Stats. 2012, Ch. 332, Sec. 54. Effective January 1, 2013.)



3521.5

The board shall report to the appropriate policy and fiscal committees of each house of the Legislature whenever the Medical Board of California approves a fee increase pursuant to Sections 3521 and 3521.1. The board shall specify the reasons for each increase in the report. Reports prepared pursuant to this section shall identify the percentage of funds derived from an increase in fees pursuant to Senate Bill 1077 of the 1991–92 Regular Session (Chapter 917, Statutes of 1991) that will be used for investigational and enforcement activities by the Medical Board of California and board.

(Amended by Stats. 2012, Ch. 332, Sec. 55. Effective January 1, 2013.)



3522

An approval to supervise physician assistants shall expire at 12 midnight on the last day of the birth month of the physician and surgeon during the second year of a two-year term if not renewed.

The Medical Board of California shall establish a cyclical renewal program, including, but not limited to, the establishment of a system of staggered expiration dates for approvals and a pro rata formula for the payment of renewal fees by physician and surgeon supervisors.

To renew an unexpired approval, the approved supervising physician and surgeon, on or before the date of expiration, shall apply for renewal on a form prescribed by the Medical Board of California and pay the prescribed renewal fee.

(Amended by Stats. 2012, Ch. 332, Sec. 56. Effective January 1, 2013.)



3523

All physician assistant licenses shall expire at 12 midnight of the last day of the birth month of the licensee during the second year of a two-year term if not renewed.

The board shall establish by regulation procedures for the administration of a birthdate renewal program, including, but not limited to, the establishment of a system of staggered license expiration dates and a pro rata formula for the payment of renewal fees by physician assistants affected by the implementation of the program.

To renew an unexpired license, the licensee shall, on or before the date of expiration of the license, apply for renewal on a form provided by the board, accompanied by the prescribed renewal fee.

(Amended by Stats. 2012, Ch. 332, Sec. 57. Effective January 1, 2013.)



3524

A license or approval that has expired may be renewed at any time within five years after its expiration by filing an application for renewal on a form prescribed by the board or Medical Board of California, as the case may be, and payment of all accrued and unpaid renewal fees. If the license or approval is not renewed within 30 days after its expiration, the licensed physician assistant and approved supervising physician, as a condition precedent to renewal, shall also pay the prescribed delinquency fee, if any. Renewal under this section shall be effective on the date on which the application is filed, on the date on which all renewal fees are paid, or on the date on which the delinquency fee, if any, is paid, whichever occurs last. If so renewed, the license shall continue in effect through the expiration date provided in Section 3522 or 3523 which next occurs after the effective date of the renewal, when it shall expire, if it is not again renewed.

(Amended by Stats. 2012, Ch. 332, Sec. 58. Effective January 1, 2013.)



3524.5

The board may require a licensee to complete continuing education as a condition of license renewal under Section 3523 or 3524. The board shall not require more than 50 hours of continuing education every two years. The board shall, as it deems appropriate, accept certification by the National Commission on Certification of Physician Assistants (NCCPA), or another qualified certifying body, as determined by the board, as evidence of compliance with continuing education requirements.

(Amended by Stats. 2012, Ch. 332, Sec. 59. Effective January 1, 2013.)



3525

A suspended license is subject to expiration and shall be renewed as provided in this chapter. However, such renewal does not entitle such holder, to practice or otherwise violate the order or judgment by which the license was suspended.

A revoked license is subject to expiration as provided in this chapter. If the license is reinstated after expiration, the license holder, as a condition to reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last preceding regular renewal date before the date on which it is reinstated.

(Amended by Stats. 1988, Ch. 1448, Sec. 1.7.)



3526

A person who fails to renew his or her license or approval within five years after its expiration may not renew it, and it may not be reissued, reinstated, or restored thereafter, but that person may apply for and obtain a new license or approval if he or she:

(a) Has not committed any acts or crimes constituting grounds for denial of licensure under Division 1.5 (commencing with Section 475).

(b) Takes and passes the examination, if any, which would be required of him or her if application for licensure was being made for the first time, or otherwise establishes to the satisfaction of the board that, with due regard for the public interest, he or she is qualified to practice as a physician assistant.

(c) Pays all of the fees that would be required as if application for licensure was being made for the first time.

(Amended by Stats. 2012, Ch. 332, Sec. 60. Effective January 1, 2013.)






ARTICLE 5 - Denial, Suspension and Revocation

3527

(a) The board may order the denial of an application for, or the issuance subject to terms and conditions of, or the suspension or revocation of, or the imposition of probationary conditions upon a physician assistant license after a hearing as required in Section 3528 for unprofessional conduct that includes, but is not limited to, a violation of this chapter, a violation of the Medical Practice Act, or a violation of the regulations adopted by the board or the Medical Board of California.

(b) The board may order the denial of an application for, or the suspension or revocation of, or the imposition of probationary conditions upon, an approved program after a hearing as required in Section 3528 for a violation of this chapter or the regulations adopted pursuant thereto.

(c) The Medical Board of California may order the denial of an application for, or the issuance subject to terms and conditions of, or the suspension or revocation of, or the imposition of probationary conditions upon, an approval to supervise a physician assistant, after a hearing as required in Section 3528, for unprofessional conduct, which includes, but is not limited to, a violation of this chapter, a violation of the Medical Practice Act, or a violation of the regulations adopted by the board or the Medical Board of California.

(d) Notwithstanding subdivision (c), the Division of Medical Quality of the Medical Board of California, in conjunction with an action it has commenced against a physician and surgeon, may, in its own discretion and without the concurrence of the Medical Board of California, order the suspension or revocation of, or the imposition of probationary conditions upon, an approval to supervise a physician assistant, after a hearing as required in Section 3528, for unprofessional conduct, which includes, but is not limited to, a violation of this chapter, a violation of the Medical Practice Act, or a violation of the regulations adopted by the board or the Medical Board of California.

(e) The board may order the denial of an application for, or the suspension or revocation of, or the imposition of probationary conditions upon, a physician assistant license, after a hearing as required in Section 3528 for unprofessional conduct that includes, except for good cause, the knowing failure of a licensee to protect patients by failing to follow infection control guidelines of the board, thereby risking transmission of bloodborne infectious diseases from licensee to patient, from patient to patient, and from patient to licensee. In administering this subdivision, the board shall consider referencing the standards, regulations, and guidelines of the State Department of Public Health developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, regulations, and guidelines pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300) of Division 5 of the Labor Code) for preventing the transmission of HIV, hepatitis B, and other bloodborne pathogens in health care settings. As necessary, the board shall consult with the Medical Board of California, the Board of Podiatric Medicine, the Board of Dental Examiners, the Board of Registered Nursing, and the Board of Vocational Nursing and Psychiatric Technicians, to encourage appropriate consistency in the implementation of this subdivision.

The board shall seek to ensure that licensees are informed of the responsibility of licensees and others to follow infection control guidelines, and of the most recent scientifically recognized safeguards for minimizing the risk of transmission of blood-borne infectious diseases.

(f) The board may order the licensee to pay the costs of monitoring the probationary conditions imposed on the license.

(g) The expiration, cancellation, forfeiture, or suspension of a physician assistant license by operation of law or by order or decision of the board or a court of law, the placement of a license on a retired status, or the voluntary surrender of a license by a licensee shall not deprive the board of jurisdiction to commence or proceed with any investigation of, or action or disciplinary proceeding against, the licensee or to render a decision suspending or revoking the license.

(Amended by Stats. 2012, Ch. 332, Sec. 61. Effective January 1, 2013.)



3528

Any proceedings involving the denial, suspension, or revocation of the application for licensure or the license of a physician assistant, the application for approval or the approval of a supervising physician, or the application for approval or the approval of an approved program under this chapter shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1998, Ch. 878, Sec. 24. Effective January 1, 1999.)



3529

The board may hear any matters filed pursuant to subdivisions (a) and (b) of Section 3527, or may assign the matter to a hearing officer. The Medical Board of California may hear any matters filed pursuant to subdivision (c) of Section 3527, or may assign the matter to a hearing officer. If a matter is heard by the board or the Medical Board of California, the hearing officer who presided at the hearing shall be present during the board’s or the Medical Board of California’s consideration of the case, and, if requested, assist and advise the board or the Medical Board of California.

(Amended by Stats. 2012, Ch. 332, Sec. 62. Effective January 1, 2013.)



3530

(a) A person whose license or approval has been revoked or suspended, or who has been placed on probation, may petition the board for reinstatement or modification of penalty, including modification or termination of probation, after a period of not less than the following minimum periods has elapsed from the effective date of the decision ordering that disciplinary action:

(1) At least three years for reinstatement of a license or approval revoked for unprofessional conduct, except that the board may, for good cause shown, specify in a revocation order that a petition for reinstatement may be filed after two years.

(2) At least two years for early termination of probation of three years or more.

(3) At least one year for modification of a condition, or reinstatement of a license or approval revoked for mental or physical illness, or termination of probation of less than three years.

(b) The petition shall state any facts as may be required by the Medical Board of California. The petition shall be accompanied by at least two verified recommendations from physicians licensed either by the Medical Board of California or the Osteopathic Medical Board who have personal knowledge of the activities of the petitioner since the disciplinary penalty was imposed.

(c) The petition may be heard by the board. The board may assign the petition to an administrative law judge designated in Section 11371 of the Government Code. After a hearing on the petition, the administrative law judge shall provide a proposed decision to the board that shall be acted upon in accordance with the Administrative Procedure Act.

(d) The board or the administrative law judge hearing the petition, may consider all activities of the petitioner since the disciplinary action was taken, the offense for which the petitioner was disciplined, the petitioner’s activities during the time the license was in good standing, and the petitioner’s rehabilitative efforts, general reputation for truth, and professional ability. The hearing may be continued, as the board or administrative law judge finds necessary.

(e) The board or administrative law judge, when hearing a petition for reinstating a license or approval or modifying a penalty, may recommend the imposition of any terms and conditions deemed necessary.

(f) No petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole. No petition shall be considered while there is an accusation or petition to revoke probation pending against the person. The board may deny, without a hearing or argument, any petition filed pursuant to this section within a period of two years from the effective date of the prior decision following a hearing under this section.

(g) Nothing in this section shall be deemed to alter Sections 822 and 823.

(Amended by Stats. 2012, Ch. 332, Sec. 63. Effective January 1, 2013.)



3531

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge of a felony or of any offense which is substantially related to the qualifications, functions, or duties of the business or profession to which the license was issued is deemed to be a conviction within the meaning of this chapter. The board may order the license suspended or revoked, or shall decline to issue a license when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 2012, Ch. 332, Sec. 64. Effective January 1, 2013.)






ARTICLE 6 - Penalties

3532

Any person who violates Section 3502, 3503, 3515, or 3516 shall be guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 13. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



3533

Whenever any person has engaged in any act or practice which constitutes an offense against this chapter, the superior court of any county, on application of the Medical Board of California, may issue an injunction or other appropriate order restraining such conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The Medical Board of California or the board may commence action in the superior court under the provisions of this section.

(Amended by Stats. 2012, Ch. 332, Sec. 65. Effective January 1, 2013.)






ARTICLE 6.5 - Diversion of Impaired Physician Assistants

3534

It is the intent of the Legislature that the board shall seek ways and means to identify and rehabilitate physician assistants whose competency is impaired due to abuse of dangerous drugs or alcohol so that they may be treated and returned to the practice of medicine in a manner which will not endanger the public health and safety.

(Amended by Stats. 2012, Ch. 332, Sec. 66. Effective January 1, 2013.)



3534.1

The board shall establish and administer a diversion program for the rehabilitation of physician assistants whose competency is impaired due to the abuse of drugs or alcohol. The board may contract with any other state agency or a private organization to perform its duties under this article. The board may establish one or more diversion evaluation committees to assist it in carrying out its duties under this article. As used in this article, “committee” means a diversion evaluation committee. A committee created under this article operates under the direction of the diversion program manager, as designated by the executive officer of the board. The program manager has the primary responsibility to review and evaluate recommendations of the committee.

(Amended by Stats. 2012, Ch. 332, Sec. 67. Effective January 1, 2013.)



3534.2

(a) Any committee established by the board shall have at least three members. In making appointments to a committee the board shall consider the appointments of persons who are either recovering of substance abuse and have been free from abuse for at least three years immediately prior to their appointment or who are knowledgeable in the treatment and recovery of substance abuse. The board also shall consider the appointment of a physician and surgeon who is board certified in psychiatry.

(b) Appointments to a committee shall be by the affirmative vote of a majority of members appointed to the board. Each appointment shall be at the pleasure of the board for a term not to exceed four years. In its discretion, the board may stagger the terms of the initial members so appointed.

(c) A majority of the members of a committee shall constitute a quorum for the transaction of business. Any action requires an affirmative vote of a majority of those members present at a meeting constituting at least a quorum. Each committee shall elect from its membership a chairperson and a vice chairperson. Notwithstanding Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, relating to public meetings, a committee may convene in closed session to consider matters relating to any physician assistant applying for or participating in a diversion program, and a meeting which will be convened entirely in closed session need not comply with Section 11125 of the Government Code. A committee shall only convene in closed session to the extent it is necessary to protect the privacy of an applicant or participant. Each member of a committee shall receive a per diem and shall be reimbursed for expenses as provided in Section 103.

(Amended by Stats. 2012, Ch. 332, Sec. 68. Effective January 1, 2013.)



3534.3

Each committee has the following duties and responsibilities:

(a) To evaluate physician assistants who request participation in the program and to make recommendations to the program manager. In making recommendations, a committee shall consider any recommendations from professional consultants on the admission of applicants to the diversion program.

(b) To review and designate treatment facilities to which physician assistants in the diversion program may be referred, and to make recommendations to the program manager.

(c) The receipt and review of information concerning physician assistants participating in the program.

(d) To call meetings as necessary to consider the requests of physician assistants to participate in the diversion program, to consider reports regarding participants in the program, and to consider any other matters referred to it by the board.

(e) To consider whether each participant in the diversion program may with safety continue or resume the practice of medicine.

(f) To set forth in writing the terms and conditions of the diversion agreement that is approved by the program manager for each physician assistant participating in the program, including treatment, supervision, and monitoring requirements.

(g) To hold a general meeting at least twice a year, which shall be open and public, to evaluate the diversion program’s progress, to prepare reports to be submitted to the board, and to suggest proposals for changes in the diversion program.

(h) For the purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, any member of a committee shall be considered a public employee. No board or committee member, contractor, or agent thereof, shall be liable for any civil damage because of acts or omissions which may occur while acting in good faith in a program established pursuant to this article.

(Amended by Stats. 2012, Ch. 332, Sec. 69. Effective January 1, 2013.)



3534.4

Criteria for acceptance into the diversion program shall include all of the following: (a) the applicant shall be licensed as a physician assistant by the board and shall be a resident of California; (b) the applicant shall be found to abuse dangerous drugs or alcoholic beverages in a manner which may affect his or her ability to practice medicine safely or competently; (c) the applicant shall have voluntarily requested admission to the program or shall be accepted into the program in accordance with terms and conditions resulting from a disciplinary action; (d) the applicant shall agree to undertake any medical or psychiatric examination ordered to evaluate the applicant for participation in the program; (e) the applicant shall cooperate with the program by providing medical information, disclosure authorizations, and releases of liability as may be necessary for participation in the program; and (f) the applicant shall agree in writing to cooperate with all elements of the treatment program designed for him or her.

An applicant may be denied participation in the program if the board, the program manager, or a committee determines that the applicant will not substantially benefit from participation in the program or that the applicant’s participation in the program creates too great a risk to the public health, safety, or welfare.

(Amended by Stats. 2012, Ch. 332, Sec. 70. Effective January 1, 2013.)



3534.5

A participant may be terminated from the program for any of the following reasons: (a) the participant has successfully completed the treatment program; (b) the participant has failed to comply with the treatment program designated for him or her; (c) the participant fails to meet any of the criteria set forth in subdivision (d); or (d) it is determined that the participant has not substantially benefited from participation in the program or that his or her continued participation in the program creates too great a risk to the public health, safety, or welfare. Whenever an applicant is denied participation in the program or a participant is terminated from the program for any reason other than the successful completion of the program, and it is determined that the continued practice of medicine by that individual creates too great a risk to the public health and safety, that fact shall be reported to the executive officer of the board and all documents and information pertaining to and supporting that conclusion shall be provided to the executive officer. The matter may be referred for investigation and disciplinary action by the board. Each physician assistant who requests participation in a diversion program shall agree to cooperate with the recovery program designed for him or her. Any failure to comply with that program may result in termination of participation in the program.

The board shall inform each participant in the program of the procedures followed in the program, of the rights and responsibilities of a physician assistant in the program, and the possible results of noncompliance with the program.

(Amended by Stats. 2012, Ch. 332, Sec. 71. Effective January 1, 2013.)



3534.6

In addition to the criteria and causes set forth in Section 3534.4, the board may set forth in its regulations additional criteria for admission to the program or causes for termination from the program.

(Amended by Stats. 2012, Ch. 332, Sec. 72. Effective January 1, 2013.)



3534.7

All board and committee records and records of proceedings and participation of a physician assistant in a program shall be confidential and are not subject to discovery or subpoena.

(Amended by Stats. 2012, Ch. 332, Sec. 73. Effective January 1, 2013.)



3534.8

A fee may be charged for participation in the program.

(Added by Stats. 1988, Ch. 385, Sec. 2.)



3534.9

If the board contracts with any other entity to carry out this section, the executive officer of the board or the program manager shall review the activities and performance of the contractor on a biennial basis. As part of this review, the board shall review files of participants in the program. However, the names of participants who entered the program voluntarily shall remain confidential, except when the review reveals misdiagnosis, case mismanagement, or noncompliance by the participant.

(Amended by Stats. 2012, Ch. 332, Sec. 74. Effective January 1, 2013.)



3534.10

Participation in a diversion program shall not be a defense to any disciplinary action which may be taken by the board. This section does not preclude the board from commencing disciplinary action against a physician assistant who is terminated unsuccessfully from the program under this section. That disciplinary action may not include as evidence any confidential information.

(Amended by Stats. 2012, Ch. 332, Sec. 75. Effective January 1, 2013.)






ARTICLE 7 - Osteopathic Physician Assistants

3535

(a) Notwithstanding any other provision of law, physicians and surgeons licensed by the Osteopathic Medical Board of California may use or employ physician assistants provided (1) each physician assistant so used or employed is a graduate of an approved program and is licensed by the board, and (2) the scope of practice of the physician assistant is the same as that which is approved by the Division of Licensing of the Medical Board of California for physicians and surgeons supervising physician assistants in the same or similar specialty.

(b) Any person who violates subdivision (a) shall be guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(c) This section shall become operative on July 1, 2001.

(Amended by Stats. 2012, Ch. 332, Sec. 76. Effective January 1, 2013.)






ARTICLE 7.5 - International Medical Graduate Physician Assistants

3537.10

(a)Subject to the other provisions of this article, the Office of Statewide Health Planning and Development, hereafter in this article referred to as the office, shall coordinate the establishment of an international medical graduate physician assistant training program, to be conducted at an appropriate educational institution or institutions. The goal of the program shall be to place as many international medical graduate physician assistants in medically underserved areas as possible in order to provide greater access to care for the growing population of medically indigent and underserved. The method for accomplishing this goal shall be to train foreign medical graduates to become licensed as physician assistants at no cost to the participants in return for a commitment from the participants to serve full time in underserved areas for a four-year period.

(b) By February 1, 1994, or one month after federal funds to implement this article become available, whichever occurs later, the office shall establish a training program advisory task force. The task force shall be comprised of representatives from all of the following groups:

(1) Physician assistant program directors.

(2) Foreign medical graduates.

(3) The California Academy of Physician Assistants.

(4) Nonprofit community health center directors.

(5) Physicians.

(6) The board, at the board’s option.

The office may, instead, serve solely as a consultant to the task force.

(c) The task force shall do all of the following:

(1) Develop a recommended curriculum for the training program that shall be from 12 to 15 months in duration and shall, at a minimum, meet curriculum standards consistent with the board’s regulations. The program shall be subject to the board’s approval. By April 1, 1994, or three months after federal funds to implement this article become available, whichever occurs later, the curriculum shall be presented by the office to the Committee on Allied Health Education and Accreditation of the American Medical Association, or its successor organization, for approval.

(2) Develop recommended admission criteria for participation in the pilot and ongoing program.

(3) Assist in development of linkages with academic institutions for the purpose of monitoring and evaluating the pilot program.

(Amended by Stats. 2012, Ch. 332, Sec. 77. Effective January 1, 2013.)



3537.15

(a) Prior to establishment of an ongoing international medical graduate physician assistant training program, the Office of Statewide Health Planning and Development shall coordinate the establishment of a pilot program commencing September 1, 1994, or eight months after federal funds to implement this article become available, whichever occurs later, to test the validity and effectiveness of the recommended training curriculum developed by the task force. The task force shall, with the advice and assistance of the academic institutions offering the pilot program curriculum, and subject to their approval, select 10 international medical graduates to participate in the pilot program.

(b) After two classes have graduated from the pilot program, the task force, with the advice and assistance of the academic institutions, shall evaluate the results of the pilot program, to determine whether a permanent program should be established. The office may modify curriculum as needed and make appropriate revisions in order to ensure program integrity and compliance with established standards. Any permanent international medical graduate physician assistant training program shall commence at the beginning of the year following the completion of the evaluation.

(Added by Stats. 1993, Ch. 1042, Sec. 3. Effective January 1, 1994.)



3537.20

Any person who has satisfactorily completed the program established by this article shall be eligible for licensure by the board as a “physician assistant” if the person has complied with all of the following requirements:

(a) Has successfully completed the written examination required under Section 3517.

(b) Has successfully completed the Test of English as a Foreign Language (TOEFL).

(Amended by Stats. 2012, Ch. 332, Sec. 78. Effective January 1, 2013.)



3537.25

Both the pilot and the ongoing training program shall provide training at no cost to the participants in return for a written, enforceable agreement by the participants to, upon obtaining licensure under this article, serve a minimum of four years as a full-time physician assistant in an area of California designated by the Office of Statewide Health Planning and Development as a medically underserved area pursuant to Section 3537.35.

(Added by Stats. 1993, Ch. 1042, Sec. 3. Effective January 1, 1994.)



3537.30

(a) The Legislature recognizes that the goal of this program would be compromised if participants do not observe their commitments under this program to provide the required service in a medically underserved area. The goal of this program would not be met if all that it accomplished was merely to license physician assistants that served populations that are not medically underserved.

(b) Since damages would be difficult or impossible to ascertain in the event of default by the participant, this section shall set forth the extent of liquidated damages that shall be recoverable by the program in the case of default.

(c) In the case of default by a participant who has successfully completed the program and has obtained licensure under this article, the program shall collect the following damages from the participant:

(1) The total cost expended by the program for the training of the applicant, and interest thereon from the date of default.

(2) The total amount needed for the program to seek cover as set forth in subdivision (b) of Section 3537.35.

(3) The costs of enforcement, including, but not limited to, the costs of collecting the liquidated damages, the costs of litigation, and attorney’s fees.

(d) The Attorney General may represent the office, or the board, or both in any litigation necessitated by this article, or, if the Attorney General declines, the office, or the board, or both may hire other counsel for this purpose.

(e) Funds collected pursuant to subdivision (c) shall be allocated as follows:

(1) Costs of training recovered pursuant to paragraph (1) of subdivision (c) shall be allocated to the office to be used upon appropriation for the continuing training program pursuant to this article.

(2) Costs of seeking cover recovered pursuant to paragraph (2) of subdivision (c) shall be deposited in the Physician Assistant Training Fund established pursuant to Section 3537.40 for the purposes of providing grants pursuant to subdivision (c) of Section 3537.35.

(3) Costs of enforcement recovered pursuant to paragraph (3) of subdivision (c) shall be allocated between the office, and the Attorney General, or other counsel, according to actual costs.

(Amended by Stats. 2012, Ch. 332, Sec. 79. Effective January 1, 2013.)



3537.35

The Office of Statewide Health Planning and Development shall, in addition to other duties described in this article, do all of the following:

(a) Determine those areas of the state that are medically underserved in that they have a higher percentage of medically underserved and indigent persons and would benefit from the services of additional persons licensed as physician assistants.

(b) Determine the total cost of seeking cover as specified in paragraph (2) of subdivision (c) of Section 3537.30. To determine the cost, the office shall study the market forces that are at work creating the scarcity of these physician assistants in these medically underserved areas, and determine the annual level of additional funding that would be required by a health facility, clinic, or other health care provider in those areas to motivate a physician assistant to serve full-time in those underserved areas. This amount shall be calculated so that when added to the prevailing rate for these services in the underserved area, would make these positions so attractive that physician assistants would be motivated to serve in those areas. This amount, which shall equal the cost to the office to place a qualified physician assistant in the underserved area, times four years shall be the total cost of seeking cover.

(c) Provide grants, as funds become available in the Physician Assistant Training Fund, to applicant health care providers that provide services in medically underserved areas for the purpose of funding additional full-time physician assistant positions in those areas to provide services in lieu of defaulting physician assistants. Participating providers shall use these grants to attract physician assistants that are from outside the area and shall demonstrate that the grant actually increases the number of physician assistants serving the underserved population. The grantee shall demonstrate that the grant did not merely shift a physician assistant from one medically underserved area to another, but rather, resulted in a net increase in the number of physician assistants serving the underserved population as a whole. Licensees under this article shall not directly or indirectly receive grants under this section.

(Added by Stats. 1993, Ch. 1042, Sec. 3. Effective January 1, 1994.)



3537.40

The Physician Assistant Training Fund is hereby created in the State Treasury for the purpose of receipt of funds collected pursuant to paragraph (2) of subdivision (c) of Section 3537.30. The Physician Assistant Training Fund shall be available to the Office of Statewide Health Planning and Development for the purpose of providing grants pursuant to subdivision (c) of Section 3537.35, upon appropriation by the Legislature.

(Added by Stats. 1993, Ch. 1042, Sec. 3. Effective January 1, 1994.)



3537.45

The program established pursuant to this article shall not be funded, directly or indirectly, from an increase in the fees charged to physician assistants, supervising physicians, or physician assistant training programs pursuant to Section 3521, 3521.1, or 3521.2. This article does not excuse physician assistants trained pursuant to this article or their supervising physicians from paying the fees established pursuant to Section 3521 or 3521.1.

(Added by Stats. 1993, Ch. 1042, Sec. 3. Effective January 1, 1994.)



3537.50

No General Fund revenues shall be expended to carry out this article. The implementation of the pilot program and, if applicable, the permanent program established by this article shall be contingent upon the availability of federal funds, which do not divert or detract from funds currently utilized to underwrite existing physician assistant training programs or to fund existing functions of the board. The new funding shall be sufficient to cover the full additional cost to the educational institution or institutions that establish the program or programs, the cost of tuition and attendance for the students in the program or programs, and any additional costs, including enforcement costs, that the office or the board incurs as a result of implementing this article. Nothing in this article shall be construed as imposing any obligations upon the office, the board, or any physician assistant training program in the absence of adequate funding as described in this section. Nothing in this article shall be construed either as precluding applicants for the program established by this article from seeking state or federal scholarship funds, or state and federal loan repayment funds available to physician assistant students, or as requiring that any applicants be granted preference in the award of those funds. Nothing in this article shall be construed as impairing the autonomy of any institution that offers a physician assistant training program.

(Amended by Stats. 2012, Ch. 332, Sec. 80. Effective January 1, 2013.)






ARTICLE 8 - Physicians’ Assistants Corporations

3540

A physician assistants corporation is a corporation which is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are certified physician assistants are in compliance with the Moscone-Knox Professional Corporation Act, the provisions of this article, and all other statutes and regulations now or hereafter enacted or adopted pertaining to the corporation and the conduct of its affairs.

With respect to a physician assistants corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code is the board.

(Amended by Stats. 2012, Ch. 332, Sec. 81. Effective January 1, 2013.)



3541

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate any provision or term of this article, the Moscone-Knox Professional Corporation Act, or any regulations duly adopted under those laws.

(Added by Stats. 1982, Ch. 1304, Sec. 2.)



3542

A physician assistant corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute or regulation, now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by these statutes and regulations to the same extent as a person holding a license under this chapter.

(Amended by Stats. 1994, Ch. 26, Sec. 122. Effective March 30, 1994.)



3543

The name of a physician assistant corporation and any name or names under which it may render professional services shall contain the words “physician assistant,” and wording or abbreviations denoting corporate existence.

(Amended by Stats. 1994, Ch. 26, Sec. 123. Effective March 30, 1994.)



3544

Except as provided in Sections 13401.5 and 13403 of the Corporations Code, each shareholder, director and officer of a physician assistant corporation, except an assistant secretary and an assistant treasurer, shall be a licensed person as defined in Section 13401 of the Corporations Code.

(Amended by Stats. 1994, Ch. 26, Sec. 124. Effective March 30, 1994.)



3545

The income of a physician assistant corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of the shareholder or his or her shares in the physician assistant corporation.

(Amended by Stats. 1994, Ch. 26, Sec. 125. Effective March 30, 1994.)



3546

The Medical Board of California may adopt and enforce regulations to carry out the purposes and objectives of this article, including regulations requiring (a) that the bylaws of a physician assistant corporation shall include a provision whereby the capital stock of the corporation owned by a disqualified person (as defined in Section 13401 of the Corporations Code), or a deceased person, shall be sold to the corporation or to the remaining shareholders of the corporation within the time as the regulations may provide, and (b) that a physician assistant corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Amended by Stats. 2012, Ch. 332, Sec. 82. Effective January 1, 2013.)









CHAPTER 7.8 - Polysomnographic Technologists

3575

(a) For the purposes of this chapter, the following definitions shall apply:

(1) “Board” means the Medical Board of California.

(2) “Polysomnography” means the treatment, management, diagnostic testing, control, education, and care of patients with sleep and wake disorders. Polysomnography shall include, but not be limited to, the process of analysis, monitoring, and recording of physiologic data during sleep and wakefulness to assist in the treatment of disorders, syndromes, and dysfunctions that are sleep-related, manifest during sleep, or disrupt normal sleep activities. Polysomnography shall also include, but not be limited to, the therapeutic and diagnostic use of oxygen, the use of positive airway pressure including continuous positive airway pressure (CPAP) and bilevel modalities, adaptive servo-ventilation, and maintenance of nasal and oral airways that do not extend into the trachea.

(3) “Supervision” means that the supervising physician and surgeon shall remain available, either in person or through telephonic or electronic means, at the time that the polysomnographic services are provided.

(b) (1) Within one year after the effective date of this chapter, the board shall promulgate regulations relative to the qualifications for the registration of individuals as certified polysomnographic technologists, polysomnographic technicians, and polysomnographic trainees. The qualifications for a certified polysomnographic technologist shall include all of the following:

(A) He or she shall have valid, current credentials as a polysomnographic technologist issued by a national accrediting agency approved by the board.

(B) He or she shall have graduated from a polysomnographic educational program that has been approved by the board.

(C) He or she shall have passed a national certifying examination that has been approved by the board.

(2) An applicant for registration as a certified polysomnographic technologist may satisfy the qualifications described in paragraph (1) by submitting proof to the board that he or she has been practicing polysomnography for at least five years in a manner that is acceptable to the board. However, beginning three years after the effective date of this chapter, all individuals seeking to obtain certification as a polysomnographic technologist shall have passed a national certifying examination that has been approved by the board.

(c) In accordance with Section 144, any person seeking registration from the board as a certified polysomnographic technologist, a polysomnographic technician, or a polysomnographic trainee shall be subject to a state and federal level criminal offender record information search conducted through the Department of Justice as specified in paragraphs (1) to (5), inclusive, of this subdivision.

(1) The board shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice of all polysomnographic technologist, technician, or trainee certification candidates for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and state or federal arrests and also information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal.

(2) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this subdivision. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the board.

(3) The Department of Justice shall provide state and federal responses to the board pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(4) The board shall request from the Department of Justice subsequent arrest notification service, pursuant to Section 11105.2 of the Penal Code, for persons described in this subdivision.

(5) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this subdivision. The individual seeking registration shall be responsible for this cost.

(d) An individual may use the title “certified polysomnographic technologist” and may engage in the practice of polysomnography only under the following circumstances:

(1) He or she is registered with the board and has successfully undergone a state and federal level criminal offender record information search pursuant to subdivision (c).

(2) He or she works under the supervision and direction of a licensed physician and surgeon.

(3) He or she meets the requirements of this chapter.

(e) Within one year after the effective date of this chapter, the board shall adopt regulations that establish the means and circumstances in which a licensed physician and surgeon may employ polysomnographic technicians and polysomnographic trainees. The board may also adopt regulations specifying the scope of services that may be provided by a polysomnographic technician or polysomnographic trainee. Any regulation adopted pursuant to this section may specify the level of supervision that polysomnographic technicians and trainees are required to have when working under the supervision of a certified polysomnographic technologist or licensed health care professional.

(f) This section shall not apply to California licensed allied health professionals, including, but not limited to, respiratory care practitioners, working within the scope of practice of their license.

(g) Nothing in this chapter shall be interpreted to authorize a polysomnographic technologist, technician, or trainee to treat, manage, control, educate, or care for patients other than those with sleep disorders or to provide diagnostic testing for patients other than those with suspected sleep disorders.

(Amended by Stats. 2011, Ch. 350, Sec. 23. Effective January 1, 2012.)



3576

(a) A registration under this chapter may be denied, suspended, revoked, or otherwise subjected to discipline for any of the following by the holder:

(1) Incompetence, gross negligence, or repeated similar negligent acts performed by the registrant.

(2) An act of dishonesty or fraud.

(3) Committing any act or being convicted of a crime constituting grounds for denial of licensure or registration under Section 480.

(4) Violating or attempting to violate any provision of this chapter or any regulation adopted under this chapter.

(b) Proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all powers granted therein.

(Added by Stats. 2009, Ch. 635, Sec. 1. Effective October 23, 2009.)



3577

(a) Each person who applies for registration under this chapter shall pay into the Contingent Fund of the Medical Board of California a fee to be fixed by the board at a sum not in excess of one hundred dollars ($100).

(b) Each person to whom registration is granted under this chapter shall pay into the Contingent Fund of the Medical Board of California a fee to be fixed by the board at a sum not in excess of one hundred dollars ($100).

(c) The registration shall expire after two years. The registration may be renewed biennially at a fee which shall be paid into the Contingent Fund of the Medical Board of California to be fixed by the board at a sum not in excess of one hundred fifty dollars ($150).

(d) The money in the Contingent Fund of the Medical Board of California that is collected pursuant to this section shall be used for the administration of this chapter.

(Added by Stats. 2009, Ch. 635, Sec. 1. Effective October 23, 2009.)



3578

Nothing in this chapter shall prohibit a clinic or health facility licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code from employing a certified polysomnographic technologist.

(Added by Stats. 2009, Ch. 635, Sec. 1. Effective October 23, 2009.)



3579

Nothing in this chapter shall apply to diagnostic electroencephalograms conducted in accordance with the guidelines of the American Clinical Neurophysiology Society.

(Added by Stats. 2009, Ch. 635, Sec. 1. Effective October 23, 2009.)






CHAPTER 8 - Osteopathic Medicine

3600

The law governing licentiates of the Osteopathic Medical Board of California is found in the Osteopathic Act and in Chapter 5 of Division 2, relating to medicine.

(Amended by Stats. 1991, Ch. 359, Sec. 28.)






CHAPTER 8.2 - Naturopathic Doctors Act

ARTICLE 1 - General Provisions

3610

This chapter may be cited as the Naturopathic Doctors Act.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3612

The Naturopathic Medicine Committee is hereby created within the Osteopathic Medical Board of California.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 6. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3613

The following definitions apply for the purposes of this chapter:

(a) “Committee” means the Naturopathic Medicine Committee within the Osteopathic Medical Board of California. Any reference in any law or regulation to the Bureau of Naturopathic Medicine shall be deemed to refer to the Naturopathic Medicine Committee within the Osteopathic Medical Board of California.

(b) “Naturopathic childbirth attendance” means the specialty practice of natural childbirth by a naturopathic doctor that includes the management of normal pregnancy, normal labor and delivery, and the normal postpartum period, including normal newborn care.

(c) “Naturopathic medicine” means a distinct and comprehensive system of primary health care practiced by a naturopathic doctor for the diagnosis, treatment, and prevention of human health conditions, injuries, and disease.

(d) “Naturopathic doctor” means a person who holds an active license issued pursuant to this chapter.

(e) “Naturopathy” means a noninvasive system of health practice that employs natural health modalities, substances, and education to promote health.

(f) “Drug” means any substance defined as a drug by Section 11014 of the Health and Safety Code.

(g) “Naturopathic assistant” means a person who may be unlicensed, who performs basic administrative, clerical, and technical supportive services in compliance with this chapter for a licensed naturopathic doctor or naturopathic corporation and who is at least 18 years of age, and who has had at least the minimum amount of hours of appropriate training pursuant to standards established by the Medical Board of California for a medical assistant pursuant to Section 2069. The naturopathic assistant shall be issued a certificate by the training institution or instructor indicating satisfactory completion of the required training. A copy of the certificate shall be retained as a record by each employer or the naturopathic assistant.

(h) “Naturopathic technical supportive services” means simple routine medical tasks and procedures that may be safely performed by a naturopathic assistant who has limited training and who functions under the supervision of a licensed naturopathic doctor.

(i) “Specific authorization” means a specific written order prepared by the supervising naturopathic doctor authorizing the procedures to be performed on a patient, which shall be placed in the patient’s medical record, or a standing order prepared by the supervising naturopathic doctor authorizing the procedures to be performed. A notation of the standing order shall be placed on the patient’s medical record.

(j) “Supervision” means the supervision of procedures authorized under this section or Section 3640.2 by a naturopathic doctor, within his or her scope of practice, who is physically present in the treatment facility during the performance of those procedures.

(Amended by Stats. 2010, Ch. 523, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2018, pursuant to Section 3686.)



3615

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, by Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)






ARTICLE 2 - Administration

3620

The committee shall enforce and administer the provisions of this chapter and shall be solely responsible for the implementation of this chapter.

(Amended by Stats. 2010, Ch. 143, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2018, pursuant to Section 3686.)



3620.1

Protection of the public shall be the highest priority for the committee in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2010, Ch. 143, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2018, pursuant to Section 3686.)



3621

(a) The committee shall consist of nine members appointed by the Governor. Members of the committee shall include five members who are California licensed naturopathic doctors, or have met the requirements for licensure pursuant to this chapter, two members who are California licensed physicians and surgeons, and two public members.

(b) A member of the committee shall be appointed for a four-year term. A person shall not serve as a member of the committee for more than two consecutive terms. A member shall hold office until the appointment and qualification of his or her successor, or until one year from the expiration of the term for which the member was appointed, whichever first occurs. Vacancies shall be filled by appointment for unexpired terms.

(c) (1) A public member of the committee shall be a citizen of this state for at least five years preceding his or her appointment.

(2) A person shall not be appointed as a public member if the person or the person’s immediate family in any manner owns an interest in a college, school, or institution engaged in naturopathic education, or the person or the person’s immediate family has an economic interest in naturopathy or has any other conflict of interest. “Immediate family” means the public member’s spouse, parents, children, or his or her children’s spouses.

(d) Each member of the committee shall receive a per diem and expenses as provided in Section 103.

(e) The committee may appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the committee and vested in him or her by this chapter.

(Amended by Stats. 2010, Ch. 143, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2018, pursuant to Section 3686.)



3621.5

The committee shall meet at least two times each calendar year and shall conduct additional meetings in appropriate locations that are necessary to transact its business.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 10. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3622

(a) The committee shall adopt regulations in order to carry out the purposes of this chapter.

(b) Unless contrary to the provisions of this chapter, regulations adopted by the Bureau of Naturopathic Medicine shall continue to apply to the committee and its licensees.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 11. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3623

(a) The committee shall approve a naturopathic medical education program accredited by the Council on Naturopathic Medical Education or an equivalent federally recognized accrediting body for the naturopathic medical profession that has the following minimum requirements:

(1) Admission requirements that include a minimum of three-quarters of the credits required for a bachelor’s degree from a regionally accredited or preaccredited college or university or the equivalency, as determined by the council.

(2) Program requirements for its degree or diploma of a minimum of 4,100 total hours in basic and clinical sciences, naturopathic philosophy, naturopathic modalities, and naturopathic medicine. Of the total requisite hours, not less than 2,500 hours shall consist of academic instruction, and not less than 1,200 hours shall consist of supervised clinical training approved by the naturopathic medical school.

(b) A naturopathic medical education program in the United States shall offer graduate-level full-time studies and training leading to the degree of Doctor of Naturopathy or Doctor of Naturopathic Medicine. The program shall be an institution, or part of an institution of, higher education that is either accredited or is a candidate for accreditation by a regional institutional accrediting agency recognized by the United States Secretary of Education and the Council on Naturopathic Medical Education, or an equivalent federally recognized accrediting body for naturopathic doctor education.

(c) To qualify as an approved naturopathic medical school, a naturopathic medical program located in Canada or the United States shall offer a full-time, doctoral-level, naturopathic medical education program with its graduates being eligible to apply to the committee for licensure and to the North American Board of Naturopathic Examiners that administers the naturopathic licensing examination.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 12. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3624

(a) The committee may grant a certificate of registration to practice naturopathic medicine to a person who does not hold a naturopathic doctor’s license under this chapter and is offered a faculty position by the dean of a naturopathic medical education program approved by the committee, if all of the following requirements are met to the satisfaction of the committee:

(1) The applicant submits an application on a form prescribed by the committee.

(2) The dean of the naturopathic medical education program demonstrates that the applicant has the requisite qualifications to assume the position to which he or she is to be appointed.

(3) The dean of the naturopathic medical education program certifies in writing to the committee that the applicant will be under his or her direction and will not be permitted to practice naturopathic medicine unless incident to and a necessary part of the applicant’s duties as approved by the committee.

(b) The holder of a certificate of registration issued under this section shall not receive compensation for or practice naturopathic medicine unless it is incidental to and a necessary part of the applicant’s duties in connection with the holder’s faculty position.

(c) A certificate of registration issued under this section is valid for two years.

(Amended by Stats. 2014, Ch. 752, Sec. 8. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 3686.)



3624.5

(a) This chapter does not apply to a practitioner licensed as a naturopathic doctor in another state or country who meets both of the following requirements:

(1) The practitioner is in consultation with a licensed practitioner of this state, or is an invited guest of any of the following for the purpose of professional education through lectures, clinics, or demonstrations:

(A) The California Medical Association.

(B) The Osteopathic Physicians and Surgeons of California.

(C) The California Podiatric Medical Association.

(D) The California Naturopathic Doctors Association.

(E) A component county society of subparagraph (A), (B), (C), or (D).

(2) The practitioner does not open an office, appoint a place to meet patients, receive calls from patients, give orders, or have ultimate authority over the care or primary diagnosis of a patient.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 14. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3626

The committee may employ other officers and employees as necessary to discharge the duties of the committee.

(Amended by Stats. 2010, Ch. 143, Sec. 4. Effective January 1, 2011. Repealed as of January 1, 2018, pursuant to Section 3686.)



3627

(a) The committee shall establish a naturopathic formulary advisory subcommittee to determine a naturopathic formulary based upon a review of naturopathic medical education and training.

(b) The naturopathic formulary advisory subcommittee shall be composed of an equal number of representatives from the clinical and academic settings of physicians and surgeons, pharmacists, and naturopathic doctors.

(c) The naturopathic formulary advisory subcommittee shall review naturopathic education, training, and practice and make specific recommendations regarding the prescribing, ordering, and furnishing authority of a naturopathic doctor and the required supervision and protocols for those functions.

(Amended by Stats. 2012, Ch. 728, Sec. 6. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 3686.)






ARTICLE 3 - Licensure

3630

An applicant for a license as a naturopathic doctor shall file with the committee a written application on a form provided by the committee that shows, to the committee’s satisfaction, compliance with all of the following requirements:

(a) The applicant has not committed an act or crime that constitutes grounds for denial of a license under Section 480, and has complied with the requirements of Section 144.

(b) The applicant has received a degree in naturopathic medicine from an approved naturopathic medical school where the degree substantially meets the educational requirements in paragraph (2) of subdivision (a) of Section 3623.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 19. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3631

An applicant for licensure shall pass the Naturopathic Physicians Licensing Examination (NPLEX) or an equivalent approved by the North American Board of Naturopathic Examiners. In the absence of an examination approved by the North American Board of Naturopathic Examiners, the committee may administer a substantially equivalent examination.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 20. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3633

The committee may grant a license to an applicant who is licensed and in good standing as a naturopathic doctor in another state, jurisdiction, or territory in the United States, provided the applicant has met the requirements of Sections 3630 and 3631.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 21. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3633.1

The committee may grant a license to an applicant who meets the requirements of Section 3630, but who graduated prior to 1986, pre-NPLEX, and passed a state or Canadian Province naturopathic licensing examination. Applications under this section shall be received no later than December 31, 2007.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 22. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3634

A license issued under this chapter shall be subject to renewal biennially as prescribed by the committee and shall expire unless renewed in that manner. The committee may provide by regulation for the late renewal of a license.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 23. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3635

(a) In addition to any other qualifications and requirements for licensure renewal, the committee shall require the satisfactory completion of 60 hours of approved continuing education biennially. This requirement is waived for the initial license renewal. The continuing education shall meet the following requirements:

(1) At least 20 hours shall be in pharmacotherapeutics.

(2) No more than 15 hours may be in naturopathic medical journals or osteopathic or allopathic medical journals, or audio or videotaped presentations, slides, programmed instruction, or computer-assisted instruction or preceptorships.

(3) No more than 20 hours may be in any single topic.

(4) No more than 15 hours of the continuing education requirements for the specialty certificate in naturopathic childbirth attendance shall apply to the 60 hours of continuing education requirement.

(b) The continuing education requirements of this section may be met through continuing education courses approved by the committee, the California Naturopathic Doctors Association, the American Association of Naturopathic Physicians, the California State Board of Pharmacy, the State Board of Chiropractic Examiners, or other courses that meet the standards for continuing education for licensed physicians and surgeons in California.

(Amended by Stats. 2009, Ch. 308, Sec. 38.5. Effective January 1, 2010. Repealed as of January 1, 2018, pursuant to Section 3686.)



3636

(a) Upon a written request, the committee may grant inactive status to a naturopathic doctor who is in good standing and who meets the requirements of Section 462.

(b) A person whose license is in inactive status may not engage in any activity for which a license is required under this chapter.

(c) A person whose license is in inactive status shall be exempt from continuing education requirements while his or her license is in that status.

(d) To restore a license to active status, a person whose license is in inactive status must fulfill continuing education requirements for the two-year period prior to reactivation, and be current with all licensing fees as determined by the committee.

(Amended by Stats. 2009, Ch. 308, Sec. 39.5. Effective January 1, 2010. Repealed as of January 1, 2018, pursuant to Section 3686.)



3637

Only an individual may be licensed under this chapter.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)






ARTICLE 4 - Application of Chapter

3640

(a) A naturopathic doctor may order and perform physical and laboratory examinations for diagnostic purposes, including, but not limited to, phlebotomy, clinical laboratory tests, speculum examinations, orificial examinations, and physiological function tests.

(b) A naturopathic doctor may order diagnostic imaging studies, including X-ray, ultrasound, mammogram, bone densitometry, and others, consistent with naturopathic training as determined by the committee, but shall refer the studies to an appropriately licensed health care professional to conduct the study and interpret the results.

(c) A naturopathic doctor may dispense, administer, order, prescribe, and furnish or perform the following:

(1) Food, extracts of food, nutraceuticals, vitamins, amino acids, minerals, enzymes, botanicals and their extracts, botanical medicines, homeopathic medicines, all dietary supplements and nonprescription drugs as defined by the federal Food, Drug, and Cosmetic Act, consistent with the routes of administration identified in subdivision (d).

(2) Hot or cold hydrotherapy; naturopathic physical medicine inclusive of the manual use of massage, stretching, resistance, or joint play examination but exclusive of small amplitude movement at or beyond the end range of normal joint motion; electromagnetic energy; colon hydrotherapy; and therapeutic exercise.

(3) Devices, including, but not limited to, therapeutic devices, barrier contraception, and durable medical equipment.

(4) Health education and health counseling.

(5) Repair and care incidental to superficial lacerations and abrasions, except suturing.

(6) Removal of foreign bodies located in the superficial tissues.

(d) A naturopathic doctor may utilize routes of administration that include oral, nasal, auricular, ocular, rectal, vaginal, transdermal, intradermal, subcutaneous, intravenous, and intramuscular.

(e) The committee may establish regulations regarding ocular or intravenous routes of administration that are consistent with the education and training of a naturopathic doctor.

(f) Nothing in this section shall exempt a naturopathic doctor from meeting applicable licensure requirements for the performance of clinical laboratory tests, including the requirements imposed under Chapter 3 (commencing with Section 1200).

(Amended by Stats. 2012, Ch. 333, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 3686.)



3640.2

Notwithstanding any other provision of law, a naturopathic assistant may do all of the following:

(a) Administer medication only by intradermal, subcutaneous, or intramuscular injections and perform skin tests and additional technical support services upon the specific authorization and supervision of a licensed naturopathic doctor. A naturopathic assistant may also perform all these tasks and services in a clinic licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code upon the specific authorization of a naturopathic doctor.

(b) Perform venipuncture or skin puncture for the purposes of withdrawing blood upon specific authorization and under the supervision of a licensed naturopathic doctor if prior thereto the naturopathic assistant has met the educational and training requirements for medical assistants as established in Section 2070. A copy of any related certificates shall be retained as a record by each employer of the assistant.

(c) Perform the following naturopathic technical support services:

(1) Administer medications orally, sublingually, topically, vaginally, or rectally, or by providing a single dose to a patient for immediate self-administration. Administer medication by inhalation if the medications are patient-specific and have been or will be repetitively administered to the patient. In every instance, prior to administration of medication by the naturopathic assistant, the naturopathic doctor shall verify the correct medication and dosage.

(2) Apply and remove bandages.

(3) Collect by noninvasive techniques and preserve specimens for testing, including urine, sputum, semen, and stool.

(4) Assist patients to and from a patient examination room or examination table.

(5) As authorized by the naturopathic doctor, provide patient information and instructions.

(6) Collect and record patient data, including height, weight, temperature, pulse, respiration rate, and blood pressure, and basic information about the presenting and previous conditions.

(7) Perform simple laboratory and screening tests customarily performed in a medical office.

(d) Perform additional naturopathic technical support services under the regulations and standards established by the committee. The committee shall, prior to the adoption of any regulations, request recommendations regarding these standards from appropriate public agencies, including, but not limited to, the Osteopathic Medical Board of California, the Medical Board of California, the Board of Registered Nursing, the Board of Vocational Nursing and Psychiatric Technicians of the State of California, the Laboratory Field Services division of the State Department of Public Health, and the Physical Therapy Examining Committee. The Naturopathic Medicine Committee shall also request recommendations regarding these standards from associations of medical assistants, physicians, and others, as appropriate, including, but not limited to, the Osteopathic Physicians and Surgeons of California, the California Medical Association, the California Society of Medical Assistants, and the California Medical Assistants’ Association. Nothing in this subdivision shall be construed to supersede or modify that portion of the Administrative Procedure Act that relates to the procedure for the adoption of regulations set forth in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2010, Ch. 523, Sec. 4. Effective January 1, 2011. Repealed as of January 1, 2018, pursuant to Section 3686.)



3640.3

(a) Nothing in this chapter shall be construed as authorizing the licensure of naturopathic assistants. Nothing in this chapter shall be construed as authorizing the administration of local anesthetic agents by a naturopathic assistant. Nothing in this chapter shall be construed as authorizing the Naturopathic Medicine Committee to adopt any regulations that violate the prohibitions on diagnosis or treatment in Section 2052.

(b) Nothing in this chapter shall be construed as authorizing a naturopathic assistant to perform any clinical laboratory test or examination for which he or she is not authorized under Chapter 3 (commencing with Section 1200).

(c) Notwithstanding any other provision of law, a naturopathic assistant may not be employed for inpatient care in a licensed general acute care hospital as defined in subdivision (a) of Section 1250 of the Health and Safety Code.

(Added by Stats. 2010, Ch. 523, Sec. 5. Effective January 1, 2011. Repealed as of January 1, 2018, pursuant to Section 3686.)



3640.5

Nothing in this chapter or any other provision of law shall be construed to prohibit a naturopathic doctor from furnishing or ordering drugs when all of the following apply:

(a) The drugs are furnished or ordered by a naturopathic doctor in accordance with standardized procedures or protocols developed by the naturopathic doctor and his or her supervising physician and surgeon.

(b) The naturopathic doctor is functioning pursuant to standardized procedure, as defined by subdivisions (a), (b), (d), (e), (h), and (i) of Section 2836.1 and paragraph (1) of subdivision (c) of Section 2836.1, or protocol. The standardized procedure or protocol shall be developed and approved by the supervising physician and surgeon, the naturopathic doctor, and, where applicable, the facility administrator or his or her designee.

(c) The standardized procedure or protocol covering the furnishing of drugs shall specify which naturopathic doctors may furnish or order drugs, which drugs may be furnished or ordered under what circumstances, the extent of physician and surgeon supervision, the method of periodic review of the naturopathic doctor’s competence, including peer review, and review of the provisions of the standardized procedure.

(d) The furnishing or ordering of drugs by a naturopathic doctor occurs under physician and surgeon supervision. Physician and surgeon supervision shall not be construed to require the physical presence of the physician, but does include all of the following:

(1) Collaboration on the development of the standardized procedure.

(2) Approval of the standardized procedure.

(3) Availability by telephonic contact at the time of patient examination by the naturopathic doctor.

(e) For purposes of this section, a physician and surgeon shall not supervise more than four naturopathic doctors at one time.

(f) Drugs furnished or ordered by a naturopathic doctor may include Schedule III through Schedule V controlled substances under the California Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code) and shall be further limited to those drugs agreed upon by the naturopathic doctor and physician and surgeon as specified in the standardized procedure. When Schedule III controlled substances, as defined in Section 11056 of the Health and Safety Code, are furnished or ordered by a naturopathic doctor, the controlled substances shall be furnished or ordered in accordance with a patient-specific protocol approved by the treating or supervising physician. A copy of the section of the naturopathic doctor’s standardized procedure relating to controlled substances shall be provided upon request, to a licensed pharmacist who dispenses drugs, when there is uncertainty about the naturopathic doctor furnishing the order.

(g) The committee has certified that the naturopathic doctor has satisfactorily completed adequate coursework in pharmacology covering the drugs to be furnished or ordered under this section. The committee shall establish the requirements for satisfactory completion of this subdivision.

(h) Use of the term “furnishing” in this section, in health facilities defined in subdivisions (b), (c), (d), (e), and (i) of Section 1250 of the Health and Safety Code, shall include both of the following:

(1) Ordering a drug in accordance with the standardized procedure.

(2) Transmitting an order of a supervising physician and surgeon.

(i) For purposes of this section, “drug order” or “order” means an order for medication which is dispensed to or for an ultimate user, issued by a naturopathic doctor as an individual practitioner, within the meaning of Section 1306.02 of Title 21 of the Code of Federal Regulations.

(j) Notwithstanding any other provision of law, the following apply:

(1) A drug order issued pursuant to this section shall be treated in the same manner as a prescription of the supervising physician.

(2) All references to prescription in this code and the Health and Safety Code shall include drug orders issued by naturopathic doctors.

(3) The signature of a naturopathic doctor on a drug order issued in accordance with this section shall be deemed to be the signature of a prescriber for purposes of this code and the Health and Safety Code.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 28. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3640.7

Notwithstanding the requirements of Section 3640.5 or any other provision of this chapter, a naturopathic doctor may independently prescribe and administer the following:

(a) Epinephrine to treat anaphylaxis.

(b) Natural and synthetic hormones.

(c) Vitamins, minerals, amino acids, glutathione, botanicals and their extracts, homeopathic medicines, electrolytes, sugars, and diluents that may be administered utilizing routes of administration, pursuant to subdivision (d) of Section 3640, only when such substances are chemically identical to those for sale without a prescription.

(Amended by Stats. 2012, Ch. 333, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 3686.)



3640.8

(a) To qualify to administer intravenous (IV) therapy in his or her practice pursuant to Section 3640.7, a naturopathic doctor shall demonstrate that he or she has complied with both of the following requirements:

(1) Has a current naturopathic doctor’s license in this state.

(2) Has completed a qualifying course on IV therapy from a course provider approved by the committee.

(b) The qualifying course shall consist of a minimum of 25 classroom hours on IV administration through injection of applicable naturopathic formulary substances, of which at least 14 classroom hours shall be identified as practicum. At a minimum, the qualifying course shall have covered all of the following topics:

(1) Evaluation of laboratory results, including, but not limited to, the fluid status, cardiovascular status, and kidney function of the patient.

(2) The use of IV fluids, including, but not limited to, osmolarity calculations, diluents, and admixtures pertinent to IV therapeutics.

(3) Sterile techniques and admixing.

(4) Vein and site selection, site preparation, and insertion techniques.

(5) Complications with therapies, nutrient and drug interactions, errors and adverse reactions, reporting errors to appropriate agencies, error prevention, and followup with patient complications.

(6) Emergency protocols, management, and referral.

(7) Pharmacology, indications, preparation, and IV administration of vitamins, minerals, amino acids, glutathione, botanicals and their extracts, homeopathic medicines, electrolytes, sugars, and diluents.

(8) Practicum, including, but not limited to, the following:

(A) Observation of at least 10 IV setups, including administration and management.

(B) Successful completion of at least 10 IV setups, including administration and management.

(9) Successful completion of an examination with 70 percent or greater correct answers to a minimum of 50 questions, where 10 percent or more of the questions have direct content to the California formulary.

(c) For the purposes of the qualifying course required by this section, one classroom hour is defined as 50 minutes out of each 60-minute segment and may include time devoted to examinations. No credit shall be granted for distance education, including, but not limited to, correspondence courses, Internet courses, or video or remote television offerings.

(d) Pursuant to subdivision (e) of Section 3640, the committee may establish regulations regarding IV administration that are consistent with the education and training of a naturopathic doctor.

(Added by Stats. 2012, Ch. 333, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 3686.)



3641

(a) A naturopathic doctor shall document his or her observations, diagnosis, and summary of treatment in the patient record. Patient records shall be maintained for a period of not less than seven years following the discharge of the patient. The records of an unemancipated minor shall be maintained until at least one year after the minor has reached 18 years of age or seven years following the discharge of the minor, whichever is longer.

(b) A naturopathic doctor shall have the same authority and responsibility as a licensed physician and surgeon with regard to public health laws, including laws governing reportable diseases and conditions, communicable disease control and prevention, recording vital statistics, and performing health and physical examinations consistent with his or her education and training.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3642

A naturopathic doctor may not perform any of the following functions:

(a) Prescribe, dispense, or administer a controlled substance or device identified in Sections 801 to 971, inclusive, of Title 21 of the United States Code, except as authorized by this chapter.

(b) Administer therapeutic ionizing radiation or radioactive substances.

(c) Practice or claim to practice any other system or method of treatment beyond that authorized by this chapter, for which licensure is required, unless otherwise licensed to do so.

(d) Administer general or spinal anesthesia.

(e) Perform an abortion.

(f) Perform any surgical procedure.

(g) Perform acupuncture or traditional Chinese and Asian medicine, including Chinese herbal medicine, unless licensed as an acupuncturist as defined in subdivision (c) of Section 4927.

(Amended by Stats. 2005, Ch. 649, Sec. 3. Effective January 1, 2006. Repealed as of January 1, 2018, pursuant to Section 3686.)



3643

This chapter may not be construed to authorize a naturopathic doctor to practice medicine, as defined under Chapter 5 (commencing with Section 2000), except as specifically authorized in this chapter.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3643.5

(a) This chapter may not be construed to limit the practice of a person licensed, certified, or registered under any other provision of law relating to the healing arts when the person is engaged in his or her authorized and licensed practice.

(b) This chapter may not be construed to limit an activity that does not require licensure or is otherwise allowed by law, including the practice of naturopathy, when performed consistent with Sections 2053.5 and 2053.6.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3644

This chapter does not prevent or restrict the practice, services, or activities of any of the following:

(a) A person licensed, certified, or otherwise recognized in this state by any other law or regulation if that person is engaged in the profession or occupation for which he or she is licensed, certified, or otherwise recognized.

(b) A person employed by the federal government in the practice of naturopathic medicine while the person is engaged in the performance of duties prescribed by laws and regulations of the United States.

(c) A person rendering aid to a family member or in an emergency, if no fee or other consideration for the service is charged, received, expected, or contemplated.

(d) A person who makes recommendations regarding or is engaged in the sale of food, extracts of food, nutraceuticals, vitamins, amino acids, minerals, enzymes, botanicals and their extracts, botanical medicines, homeopathic medicines, dietary supplements, and nonprescription drugs or other products of nature, the sale of which is not otherwise prohibited under state or federal law.

(e) A person engaged in good faith in the practice of the religious tenets of any church or religious belief without using prescription drugs.

(f) A person acting in good faith for religious reasons as a matter of conscience or based on a personal belief, while obtaining or providing information regarding health care and the use of any product described in subdivision (d).

(g) A person who provides the following recommendations regarding the human body and its function:

(1) Nonprescription products.

(2) Natural elements such as air, heat, water, and light.

(3) Class I or class II nonprescription, approved medical devices, as defined in Section 360c of Title 21 of the United States Code.

(4) Vitamins, minerals, herbs, homeopathics, natural food products and their extracts, and nutritional supplements.

(h) A person who is licensed in another state, territory, or the District of Columbia to practice naturopathic medicine if the person is incidentally called into this state for consultation with a naturopathic doctor.

(i) A student enrolled in an approved naturopathic medical program whose services are performed pursuant to a course of instruction under the supervision of a naturopathic doctor.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3645

(a) This chapter permits, and does not restrict the use of, the following titles by persons who are educated and trained as any of the following:

(1) “Naturopath.”

(2) “Naturopathic practitioner.”

(3) “Traditional naturopathic practitioner.”

(b) This chapter permits, and does not restrict, the education of persons as described in paragraphs (1) to (3), inclusive, of subdivision (a). Those persons are not required to be licensed under this chapter.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)






ARTICLE 5 - Naturopathic Childbirth Attendance

3650

A naturopathic doctor may perform naturopathic childbirth attendance if he or she has completed additional training and has been granted a certificate of specialty practice by the committee.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 29. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3651

In order to be certified for the specialty practice of naturopathic childbirth attendance, a naturopathic doctor shall obtain a passing grade on the American College of Nurse Midwives Written Examination, or a substantially equivalent examination approved by the committee, and shall establish, to the committee’s satisfaction, compliance with one of the following requirements:

(a) Successful completion of a certificate of midwifery or naturopathic obstetrics specialty from an approved naturopathic medical education program consisting of not less than 84 semester units or 126 quarter units that substantially complies with the following educational standards and requirements:

(1) The curriculum is presented in semester or quarter units under the following formula:

(A) One hour of instruction in theory each week throughout a semester or quarter equals one unit.

(B) Three hours of clinical practice each week throughout a semester or quarter equals one unit.

(2) The program provides both academic and clinical preparation that is substantially equivalent to that provided in a program accredited by the American College of Nurse Midwives. The program includes, but is not limited to, preparation in all of the following areas:

(A) The art and science of midwifery, one-half of which shall be in theory and one-half of which shall be in clinical practice. Theory and clinical practice shall be concurrent in the areas of maternal and child health, including, but not limited to, labor and delivery, neonatal well care, and postpartum care.

(B) Communications skills that include the principles of oral, written, and group communications.

(C) Anatomy and physiology, genetics, obstetrics and gynecology, embryology and fetal development, neonatology, applied microbiology, chemistry, child growth and development, pharmacology, nutrition, laboratory diagnostic tests and procedures, and physical assessment.

(D) Concepts in psychosocial, emotional, and cultural aspects of maternal and child care, human sexuality, counseling and teaching, maternal and infant and family bonding process, breast feeding, family planning, principles of preventive health, and community health.

(E) Aspects of the normal pregnancy, labor and delivery, postpartum period, newborn care, family planning, or routine gynecological care in alternative birth centers, homes, and hospitals.

(3) The program integrates the following subjects throughout its entire curriculum:

(A) Midwifery process.

(B) Basic intervention skills in preventive, remedial, and supportive midwifery.

(C) The knowledge and skills required to develop collegial relationships with health care providers from other disciplines.

(D) Related behavioral and social sciences with emphasis on societal and cultural patterns, human development, and behavior related to maternal and child health, illness, and wellness.

(4) Instruction in personal hygiene, client abuse, cultural diversity, and the legal, social, and ethical aspects of midwifery.

(5) Instruction in the midwifery management process which shall include all of the following:

(A) Obtaining or updating a defined and relevant database for assessment of the health status of the client.

(B) Identifying problems based upon correct interpretation of the database.

(C) Preparing a defined needs or problem list, or both, with corroboration from the client.

(D) Consulting, collaborating with, and referring to, appropriate members of the health care team.

(E) Providing information to enable clients to make appropriate decisions and to assume appropriate responsibility for their own health.

(F) Assuming direct responsibility for the development of comprehensive, supportive care for the client and with the client.

(G) Assuming direct responsibility for implementing the plan of care.

(H) Initiating appropriate measures for obstetrical and neonatal emergencies.

(I) Evaluating, with corroboration from the client, the achievement of health care goals and modifying the plan of care appropriately.

(b) Successful completion of an educational program that the committee has determined satisfies the criteria of subdivision (a) and current licensure as a midwife by a state with licensing standards that have been found by the committee to be substantially equivalent to those adopted by the committee pursuant to this article.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 30. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3651.5

A naturopathic doctor certified for the specialty practice of naturopathic childbirth attendance shall do both of the following:

(a) Maintain current certification in neonatal resuscitation and cardiopulmonary resuscitation.

(b) File with the committee a written plan for the following:

(1) Consultation with other health care providers.

(2) Supervision by a licensed physician and surgeon who has current practice or training in obstetrics to assist a woman in childbirth so long as progress meets criteria accepted as normal. The plan shall provide that all complications shall be referred to a physician and surgeon immediately.

(3) Emergency transfer and transport of an infant or a maternity patient, or both, to an appropriate health care facility, and access to neonatal intensive care units and obstetrical units or other patient care areas.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 31. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3652

(a) A certificate of specialty practice in naturopathic childbirth attendance shall expire concurrently with the licensee’s naturopathic doctor’s license.

(b) The certificate may be renewed upon submission of the renewal fee set by the committee and evidence, to the committee’s satisfaction, of the completion of 30 hours of continuing education credits in naturopathic childbirth, midwifery, or obstetrics. Fifteen hours may be applied to the 60 hours of continuing education required for naturopathic doctors.

(c) Licensing or disciplinary action by the committee or a judicial authority shall be deemed to have an equal effect upon the specialty certificate to practice naturopathic childbirth issued to a licensee, unless otherwise specified in the licensing or disciplinary action. When the subject of a licensing or disciplinary action relates specifically to the practice of naturopathic childbirth by a licensee holding a specialty certificate, the action may, instead of affecting the entire scope of the licensee’s practice, suspend, revoke, condition, or restrict only the licensee’s authority under the specialty certificate.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 32. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3653

(a) Naturopathic childbirth attendance does not include the use or performance of any of the following:

(1) Forceps delivery.

(2) General or spinal anesthesia.

(3) Cesarean section delivery.

(4) Episiotomies, except to the extent that they meet the same supervision requirements set forth in Section 2746.52.

(b) Naturopathic childbirth attendance does not mean the management of complications in pregnancy, labor, delivery, or the neonatal period. All complications shall be referred to an obstetrician or other licensed physician and surgeon as appropriate.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3654

In addition to Section 3640, a naturopathic doctor who holds a specialty certificate in naturopathic childbirth attendance may administer, order, or perform any of the following:

(a) Postpartum antihemorrhagic drugs.

(b) Prophylactic opthalmic antibiotics.

(c) Vitamin K.

(d) RhoGAM.

(e) Local anesthetic medications.

(f) Intravenous fluids limited to lactated ringers, 5 percent dextrose with lactated ringers, and heparin and 0.9 percent sodium chloride for use in intravenous locks.

(g) Epinephrine for use in maternal anaphylaxis pending emergency transport.

(h) Measles, mumps, and rubella (MMR) vaccine to nonimmune, nonpregnant women.

(i) HBIG and GBV for neonates born to hepatitis B mothers, per current Centers for Disease Control guidelines.

(j) Antibiotics for intrapartum prophylaxis of Group B Betahemolytic Streptococcus (GBBS), per current Centers For Disease Control guidelines.

(k) Equipment incidental to the practice of naturopathic childbirth, specifically, dopplers, syringes, needles, phlebotomy equipment, suture, urinary catheters, intravenous equipment, amnihooks, airway suction devices, neonatal and adult resuscitation equipment, glucometer, and centrifuge.

(l) Equipment incidental to maternal care, specifically, compression stockings, maternity belts, breast pumps, diaphragms, and cervical caps.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3655

(a) A licensee holding a speciality certificate in naturopathic childbirth attendance shall disclose to each client, in writing, the following:

(1) The qualifications and credentials of the naturopathic doctor.

(2) A copy of the written plan for consultation, emergency transfer, and transport.

(3) A description of the procedures, benefits, and risks of birth in the home or outside of a hospital setting.

(4) The status of liability coverage of the licensee for the practice of naturopathic childbirth attendance.

(b) The form must be signed by the client, filed in the client’s chart, and a copy given to the client.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)






ARTICLE 6 - Offenses and Enforcement

3660

Except as provided in subdivision (h) of Section 3644, a person shall have a valid, unrevoked, or unsuspended license issued under this chapter to do any of the following:

(a) To claim to be a naturopathic doctor, licensed naturopathic doctor, doctor of naturopathic medicine, doctor of naturopathy, or naturopathic medical doctor.

(b) To use the professional abbreviation “N.D.” or other titles, words, letters, or symbols with the intent to represent that he or she practices, is authorized to practice, or is able to practice naturopathic medicine as a naturopathic doctor.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3661

A naturopathic doctor who uses the term or designation “Dr.” shall further identify himself or herself as “Naturopathic Doctor,” “Licensed Naturopathic Doctor,” “Doctor of Naturopathic Medicine,” or “Doctor of Naturopathy” and shall not use any term or designation that would tend to indicate the practice of medicine, other than naturopathic medicine, unless otherwise licensed as a physician and surgeon, osteopathic doctor, or doctor of chiropractic.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3662

It shall constitute unprofessional conduct for a naturopathic doctor to violate, attempt to violate, assist in the violation of, or conspire to violate, any provision or term of this chapter or any regulation adopted under it.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3663

(a) The committee shall have the responsibility for reviewing the quality of the practice of naturopathic medicine carried out by persons licensed as naturopathic doctors pursuant to this chapter.

(b) The committee may discipline a naturopathic doctor for unprofessional conduct. After a hearing conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), the committee may deny, suspend, revoke, or place on probation the license of, or reprimand, censure, or otherwise discipline a naturopathic doctor in accordance with Division 1.5 (commencing with Section 475).

(Amended by Stats. 2010, Ch. 143, Sec. 5. Effective January 1, 2011. Repealed as of January 1, 2018, pursuant to Section 3686.)



3664

A person who violates Section 3660 or 3661 is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than five thousand dollars ($5,000), or by imprisonment of not more than one year in a county jail, or by both that fine and imprisonment.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)






ARTICLE 7 - Naturopathic Corporations

3670

A naturopathic corporation is a corporation that is authorized to render professional services, as defined in Section 13401 of the Corporations Code, if the corporation and its shareholders, officers, directors, and employees rendering professional services who are naturopathic doctors are in compliance with the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), this chapter, and all other statutes and regulations now or hereafter enacted or adopted pertaining to that corporation and the conduct of its affairs. With respect to a naturopathic corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the committee.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 34. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3671

A naturopathic corporation shall not engage in any conduct that constitutes unprofessional conduct. In the conduct of its practice, the naturopathic corporation shall comply with statutes and regulations to the same extent as an individual holding a license under this chapter.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3672

The income of a naturopathic corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of the shareholder or his or her shares in the naturopathic corporation.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3673

Except as provided in Section 13403 of the Corporations Code, each director, shareholder, and officer of a naturopathic corporation, except an assistant secretary and an assistant treasurer, shall be a licensed person as defined by Section 13401 of the Corporations Code.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3674

The name of a naturopathic corporation and any name or names under which it may render professional services, shall contain the words “naturopathic” or “naturopathic doctor” and, as appropriate, wording or abbreviations denoting its status as a corporation.

(Added by Stats. 2003, Ch. 485, Sec. 5. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 3685 as added by Stats. 2003, Ch. 485. Repealed as of January 1, 2018, pursuant to Section 3686.)



3675

The committee may adopt and enforce regulations to carry out the purposes and objectives of this article, including, but not limited to, regulations requiring the following:

(a) That the bylaws of a naturopathic corporation include a provision whereby the capital stock of the corporation owned by a disqualified person, as defined in Section 13401 of the Corporations Code, or a deceased person, shall be sold to the corporation or to the remaining shareholders of the corporation within any time as the regulations may provide.

(b) That a naturopathic corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 35. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)






ARTICLE 8 - Fiscal Administration

3680

The committee shall establish the amount of the fee assessed to conduct activities of the committee, including the amount of fees for applicant licensure, licensure examination, licensure renewal, late renewal, and childbirth certification.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 36. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)



3681

(a) All fees collected by the committee shall be paid into the State Treasury and shall be credited to the Naturopathic Doctor’s Fund which is hereby created in the State Treasury. The money in the fund shall be available to the committee for expenditure for the purposes of this chapter only upon appropriation by the Legislature.

(b) Notwithstanding subdivision (a), all money other than revenue described in Section 207 received and credited to the Naturopathic Doctor’s Fund in the 2003–04 fiscal year is hereby appropriated to the committee for the purpose of implementing this chapter.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 37. Effective October 23, 2009. Repealed as of January 1, 2018, pursuant to Section 3686.)






ARTICLE 9 - Miscellaneous Provisions

3685

Notwithstanding any other law, the repeal of this chapter renders the committee subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 516, Sec. 19. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 3686. Note: Formerly, this section, as added by Stats. 2003, Ch. 485, prescribed a delayed operative date for Chapter 8.2 (except Article 8), commencing with Section 3610.)



3686

This chapter shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 516, Sec. 20. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Chapter 8.2, commencing with Section 3610.)









CHAPTER 8.3 - Respiratory Therapy

ARTICLE 1 - General Provisions

3700

This chapter may be cited as the “Respiratory Care Practice Act.”

(Added by Stats. 1982, Ch. 1344, Sec. 1. Operative July 1, 1983, by Sec. 3 of Ch. 1344.)



3701

The Legislature finds and declares that the practice of respiratory care in California affects the public health, safety, and welfare and is to be subject to regulation and control in the public interest to protect the public from the unauthorized and unqualified practice of respiratory care and from unprofessional conduct by persons licensed to practice respiratory care. The Legislature also recognizes the practice of respiratory care to be a dynamic and changing art and science, the practice of which is continually evolving to include newer ideas and more sophisticated techniques in patient care.

It is the intent of the Legislature in this chapter to provide clear legal authority for functions and procedures which have common acceptance and usage. It is the intent also to recognize the existence of overlapping functions between physicians and surgeons, registered nurses, physical therapists, respiratory care practitioners, and other licensed health care personnel, and to permit additional sharing of functions within organized health care systems. The organized health care systems include, but are not limited to, health facilities licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, clinics, home health agencies, physicians’ offices, and public or community health services.

(Amended by Stats. 1991, Ch. 654, Sec. 7.)



3702

Respiratory care as a practice means a health care profession employed under the supervision of a medical director in the therapy, management, rehabilitation, diagnostic evaluation, and care of patients with deficiencies and abnormalities which affect the pulmonary system and associated aspects of cardiopulmonary and other systems functions, and includes all of the following:

(a) Direct and indirect pulmonary care services that are safe, aseptic, preventive, and restorative to the patient.

(b) Direct and indirect respiratory care services, including, but not limited to, the administration of pharmacological and diagnostic and therapeutic agents related to respiratory care procedures necessary to implement a treatment, disease prevention, pulmonary rehabilitative, or diagnostic regimen prescribed by a physician and surgeon.

(c) Observation and monitoring of signs and symptoms, general behavior, general physical response to respiratory care treatment and diagnostic testing and (1) determination of whether such signs, symptoms, reactions, behavior, or general response exhibits abnormal characteristics; (2) implementation based on observed abnormalities of appropriate reporting or referral or respiratory care protocols, or changes in treatment regimen, pursuant to a prescription by a physician and surgeon or the initiation of emergency procedures.

(d) The diagnostic and therapeutic use of any of the following, in accordance with the prescription of a physician and surgeon: administration of medical gases, exclusive of general anesthesia; aerosols; humidification; environmental control systems and baromedical therapy; pharmacologic agents related to respiratory care procedures; mechanical or physiological ventilatory support; bronchopulmonary hygiene; cardiopulmonary resuscitation; maintenance of the natural airways; insertion without cutting tissues and maintenance of artificial airways; diagnostic and testing techniques required for implementation of respiratory care protocols; collection of specimens of blood; collection of specimens from the respiratory tract; analysis of blood gases and respiratory secretions.

(e) The transcription and implementation of the written and verbal orders of a physician and surgeon pertaining to the practice of respiratory care.

“Respiratory care protocols” as used in this section means policies and protocols developed by a licensed health facility through collaboration, when appropriate, with administrators, physicians and surgeons, registered nurses, physical therapists, respiratory care practitioners, and other licensed health care practitioners.

(Amended by Stats. 2008, Ch. 179, Sec. 8. Effective January 1, 2009.)



3702.7

Mechanical or physiological ventilatory support as used in subdivision (d) of Section 3702 includes, but is not limited to, any system, procedure, machine, catheter, equipment, or other device used in whole or in part, to provide ventilatory or oxygenating support.

(Added by Stats. 2004, Ch. 695, Sec. 22. Effective January 1, 2005.)



3703

(a) The settings in which respiratory care may be practiced include licensed health care facilities, hospitals, clinics, ambulatory or home health care, physicians’ offices, and public or community health services. Respiratory care may also be provided during the transportation of a patient, and under any circumstances where an emergency necessitates respiratory care.

(b) The practice of respiratory care shall be performed under the supervision of a medical director in accordance with a prescription of a physician and surgeon or pursuant to respiratory care protocols as specified in Section 3702.

(Amended by Stats. 1989, Ch. 645, Sec. 1.)



3704

As used in this chapter, these terms shall be defined as follows:

(a) “Board” means the Respiratory Care Board of California.

(b) “Department” means the Department of Consumer Affairs.

(c) “Medical director” means a physician and surgeon who is a member of a health care facility’s active medical staff and who is knowledgeable in respiratory care.

(d) “Respiratory care” includes “respiratory therapy” or “inhalation therapy,” where those terms mean respiratory care.

(e) “Respiratory therapy school” means a program reviewed and approved by the board.

(Amended by Stats. 1994, Ch. 1274, Sec. 2. Effective January 1, 1995.)



3705

Nothing in this chapter shall be construed as authorizing a respiratory care practitioner to practice medicine, surgery, or any other form of healing, except as authorized by this chapter.

(Added by Stats. 1982, Ch. 1344, Sec. 1. Operative July 1, 1983, by Sec. 3 of Ch. 1344.)



3706

A person licensed under this chapter who in good faith renders emergency care at the scene of an emergency which occurs outside both the place and the course of employment shall not be liable for any civil damages as the result of acts or omissions by the person in rendering the emergency care.

This section does not grant immunity from civil damages when the person is grossly negligent.

(Amended by Stats. 1991, Ch. 654, Sec. 8.)






ARTICLE 2 - Administration

3710

(a) The Respiratory Care Board of California, hereafter referred to as the board, shall enforce and administer this chapter.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date. Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 516, Sec. 21. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



3710.1

Protection of the public shall be the highest priority for the Respiratory Care Board of California in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 16. Effective January 1, 2003.)



3711

The members of the board shall be the following: one physician and surgeon, four respiratory care practitioners, each of whom shall have practiced respiratory care and four public members who shall not be licensed by the board.

(Amended by Stats. 1998, Ch. 991, Sec. 11. Effective January 1, 1999.)



3712

The members of the board shall be appointed as follows:

(a) Two respiratory care practitioners and one public member shall be appointed by the Speaker of the Assembly.

(b) One physician and surgeon, one respiratory care practitioner, and one public member shall be appointed by the Senate Rules Committee.

(c) One respiratory care practitioner, and two public members shall be appointed by the Governor.

Appointments shall be made for four-year terms, expiring on the first day of June of each year, and vacancies shall be filled for the unexpired term.

No member shall serve for more than two consecutive terms. Not more than two members of the board shall be appointed from the full-time faculty of any university, college, or other educational institution.

Annually, the board shall elect one of its members as president.

The appointing power shall have the authority to remove any member of the board from office for neglect of any duty required by law or for incompetency or unprofessional or dishonorable conduct.

(Amended by Stats. 1998, Ch. 991, Sec. 12. Effective January 1, 1999.)



3713

(a) The public members shall be appointed from persons having the following qualifications:

(1) Be a citizen of the United States of America.

(2) Be a resident of the State of California.

(3) Shall not be an officer or faculty member of any college, school, or institution engaged in respiratory therapy education.

(4) Shall not be licensed by the board or by any board under this division.

(5) Shall have no pecuniary interests in the provision of health care.

(b) The respiratory care practitioner members shall be appointed from persons licensed as respiratory care practitioners having the following qualifications:

(1) Be a citizen of the United States of America.

(2) Be a resident of the State of California.

(3) One respiratory care practitioner shall be an officer or faculty member of any college, school, or institution engaged in respiratory therapy education.

(4) Three respiratory care practitioners shall be involved in direct patient care.

(5) Have at least five years’ experience in respiratory care or respiratory therapy education, and have been actively engaged therein for at least three years immediately preceding appointment.

(c) The physician and surgeon member shall be appointed from persons having the following qualifications:

(1) Be a citizen of the United States of America.

(2) Be a resident of the State of California.

(3) Be a licensed practicing physician and surgeon in the State of California.

(4) Be knowledgeable in respiratory care.

(Amended by Stats. 1998, Ch. 991, Sec. 13.5. Effective January 1, 1999.)



3715

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Amended by Stats. 1994, Ch. 1274, Sec. 3.5. Effective January 1, 1995.)



3716

The board may employ an executive officer exempt from civil service and, subject to the provisions of law relating to civil service, clerical assistants and, except as provided in Section 159.5, other employees as it may deem necessary to carry out its powers and duties.

This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 516, Sec. 22. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



3717

(a) The board, or any licensed respiratory care practitioner, enforcement staff, or investigative unit appointed by the board, may inspect, or require reports from, a general or specialized hospital or any other facility or corporation providing respiratory care, treatment, or services and the respiratory care staff thereof, with respect to the respiratory care, treatment, services, or facilities provided therein, or the employment of staff providing the respiratory care, treatment, or services, and may inspect and copy respiratory care patient records with respect to that care, treatment, services, or facilities. The authority to make inspections and to require reports as provided by this section is subject to the restrictions against disclosure contained in Section 2225. Those persons may also inspect and copy employment records relevant to an official investigation provided that the written request to inspect the records specifies the portion of the records to be inspected.

(b) The failure of an employer to provide documents as required by this section is punishable by an administrative fine not to exceed ten thousand dollars ($10,000) per violation. This penalty shall be in addition to, and not in lieu of, any other civil or criminal remedies.

(Amended by Stats. 2002, Ch. 1150, Sec. 24. Effective January 1, 2003.)



3718

The board shall issue, deny, suspend, and revoke licenses to practice respiratory care as provided in this chapter.

(Amended by Stats. 2002, Ch. 1150, Sec. 25. Effective January 1, 2003.)



3719

Each person renewing his or her license shall submit proof satisfactory to the board that, during the preceding two-year period, he or she completed the required number of continuing education hours established by regulation of the board. Required continuing education shall not exceed 30 hours every two years.

Successful completion of an examination approved by the board may be submitted by a licensee for a designated portion of continuing education credit. The board shall determine the hours of credit to be granted for the passage of particular examinations.

(Amended by Stats. 1998, Ch. 553, Sec. 2. Effective January 1, 1999.)



3719.5

The board may require successful completion of one or more professional courses offered by the board, the American Association for Respiratory Care, or the California Society for Respiratory Care in any or all of the following circumstances:

(a) As part of continuing education.

(b) Prior to initial licensure.

(c) Prior to consideration of a reinstatement petition.

(Added by Stats. 2004, Ch. 695, Sec. 23. Effective January 1, 2005.)



3720

The board shall hold at least one regular meeting annually. The board may convene from time to time until its business is concluded. Special meetings may be held at the time and place the board may designate. Additional meetings may be held upon call of the president or at the written request of any two members of the board.

(Amended by Stats. 1994, Ch. 1274, Sec. 5. Effective January 1, 1995.)



3722

The board shall adopt any regulations as may be necessary to effectuate this chapter. In adopting rules and regulations, the board shall comply with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1994, Ch. 1274, Sec. 5.5. Effective January 1, 1995.)






ARTICLE 3 - Certification of Practitioners

3730

(a) All licenses for the practice of respiratory care in this state shall be issued by the board, and all applications for those licenses shall be submitted directly to and filed with the board. Except as otherwise required by the director pursuant to Section 164, the license issued by the board shall describe the license holder as a “respiratory care practitioner licensed by the Respiratory Care Board of California.”

(b) Each application shall be accompanied by the application fee prescribed in Section 3775, shall be signed by the applicant, and shall contain a statement under oath of the facts entitling the applicant to receive a license without examination or to take one or more examinations.

(c) The application shall contain other information as the board deems necessary to determine the qualifications of the applicant.

(Amended by Stats. 2014, Ch. 179, Sec. 1. Effective January 1, 2015.)



3731

A person holding a license as a respiratory care practitioner issued by the board shall use the title “respiratory care practitioner” or the letters “RCP”. The license as a respiratory care practitioner shall not authorize the use of the prefix “Dr.”, or the word “doctor”, or any suffix or affix indicating or implying that the licensed person is a doctor or a physician and surgeon.

The suffix “M.D.” shall not be used unless the licensed practitioner is licensed as a physician and surgeon in this state.

(Amended by Stats. 1994, Ch. 1274, Sec. 7. Effective January 1, 1995.)



3732

(a) The board shall investigate an applicant for a license, before a license is issued, in order to determine whether or not the applicant has the qualifications required by this chapter.

(b) The board may deny an application, or may order the issuance of a license with terms and conditions, for any of the causes specified in this chapter for suspension or revocation of a license, including, but not limited to, those causes specified in Sections 3750, 3750.5, 3752.5, 3752.6, 3755, 3757, 3760, and 3761.

(Amended by Stats. 2003, Ch. 586, Sec. 7. Effective January 1, 2004.)



3735

(a) Except as otherwise provided in this chapter, an applicant shall not receive a license under this chapter without first successfully passing all parts of the national registered respiratory therapist examination.

(b) Notwithstanding subdivision (a), any person applying for licensure who provides evidence that he or she passed the national certified respiratory therapist examination prior to January 1, 2015, shall not be required to pass the national registered respiratory therapist examination, if there is no evidence of prior license or job-related discipline, as determined by the board in its discretion.

(Amended by Stats. 2014, Ch. 179, Sec. 2. Effective January 1, 2015.)



3739

(a) Except as otherwise provided in this section, every person who has filed an application for licensure with the board may, between the dates specified by the board, perform as a respiratory care practitioner applicant under the direct supervision of a respiratory care practitioner licensed in this state if he or she has met education requirements for licensure as may be certified by his or her respiratory care program.

(b) The board may extend the dates an applicant may perform as a respiratory care practitioner applicant under either of the following circumstances:

(1) When the applicant is unable to complete the licensure application due to causes completely outside his or her control.

(2) When the applicant provides evidence that he or she has successfully passed the national certified respiratory therapist examination, and the applicant has otherwise completed the application for licensure process and has not previously been authorized to practice as a respiratory care practitioner applicant under this subdivision.

(c) Authorization to practice as a respiratory care practitioner applicant pursuant to paragraph (2) of subdivision (b) shall not exceed six months from the date of graduation or the date the application was filed, whenever is later.

(d) During this period the applicant shall identify himself or herself only as a “respiratory care practitioner applicant.”

(e) If for any reason the license is not issued, all privileges under subdivision (a) shall automatically cease on the date specified by the board.

(f) This section shall not be construed to prohibit the board from denying or rescinding the privilege to work as a respiratory care practitioner applicant for any reason, including, but not limited to, failure to pass the registered respiratory therapist examination or if cause exists to deny the license.

(g) “Under the direct supervision” means assigned to a respiratory care practitioner who is on duty and immediately available in the assigned patient care area.

(Amended by Stats. 2014, Ch. 179, Sec. 4. Effective January 1, 2015.)






ARTICLE 4 - Education Standards

3740

(a) Except as otherwise provided in this chapter, all applicants for licensure under this chapter shall have completed an education program for respiratory care that is accredited by the Commission on Accreditation for Respiratory Care or its successor and been awarded a minimum of an associate degree from an institution or university accredited by a regional accreditation agency or association recognized by the United States Department of Education.

(b) Notwithstanding subdivision (a), meeting the following qualifications shall be deemed equivalent to the required education:

(1) Enrollment in a baccalaureate degree program in an institution or university accredited by a regional accreditation agency or association recognized by the United States Department of Education.

(2) Completion of science, general academic, and respiratory therapy coursework commensurate with the requirements for an associate degree in subdivision (a).

(c) An applicant whose application is based on a diploma issued to the applicant by a foreign respiratory therapy school or a certificate or license issued by another state, district, or territory of the United States that does not meet the requirements in subdivision (a) or (b), shall enroll in an advanced standing and approved respiratory educational program for evaluation of his or her education and training and furnish documentary evidence, satisfactory to the board, that he or she satisfies all of the following requirements:

(1) Holds an associate degree or higher level degree equivalent to that required in subdivision (a) or (b).

(2) Completion of a respiratory therapy educational program equivalent to that required in subdivision (a) or (b).

(3) Possession of knowledge and skills to competently and safely practice respiratory care in accordance with national standards.

(d) Notwithstanding subdivision (c), an applicant whose application is based on education provided by a Canadian institution or university that does not meet the requirements in subdivision (a) or (b) shall furnish documentary evidence, satisfactory to the board, that he or she satisfies both of the following requirements:

(1) Holds a degree equivalent to that required in subdivision (a) or (b).

(2) Completion of a respiratory therapy educational program recognized by the Canadian Board of Respiratory Care.

(e) A school shall give the director of a respiratory care program adequate release time to perform his or her administrative duties consistent with the established policies of the educational institution.

(f) Satisfactory evidence as to educational qualifications shall take the form of certified transcripts of the applicant’s college record mailed directly to the board from the educational institution. However, the board may require an evaluation of educational credentials by an evaluation service approved by the board.

(g) At the board’s discretion, it may waive its educational requirements if evidence is presented and the board deems it as meeting the current educational requirements that will ensure the safe and competent practice of respiratory care. This evidence may include, but is not limited to:

(1) Work experience.

(2) Good standing of licensure in another state.

(3) Previous good standing of licensure in the State of California.

(h) Nothing contained in this section shall prohibit the board from disapproving any respiratory therapy school, nor from denying the applicant if the instruction, including modalities and advancements in technology, received by the applicant or the courses were not equivalent to that required by the board.

(Amended by Stats. 2009, Ch. 307, Sec. 33. Effective January 1, 2010.)



3741

(a) During the period of any clinical training, respiratory care services may be rendered by a student enrolled in an approved respiratory care training program when these services are incidental to his or her course of study.

(b) A person engaged in a respiratory care training program as a student shall be identified only as a “student respiratory care practitioner.”

(Amended by Stats. 1989, Ch. 645, Sec. 5.)



3742

During the period of any clinical training, a student respiratory care practitioner shall be under the direct supervision of a person holding a valid, current, and unrestricted license issued under this chapter. “Under the direct supervision” means assigned to a respiratory care practitioner who is on duty and immediately available in the assigned patient care area.

(Amended by Stats. 2012, Ch. 799, Sec. 19. Effective January 1, 2013.)






ARTICLE 5 - Suspension, Revocation, and Reinstatement of Certificates

3750

The board may order the denial, suspension, or revocation of, or the imposition of probationary conditions upon, a license issued under this chapter, for any of the following causes:

(a) Advertising in violation of Section 651 or Section 17500.

(b) Fraud in the procurement of any license under this chapter.

(c) Knowingly employing unlicensed persons who present themselves as licensed respiratory care practitioners.

(d) Conviction of a crime that substantially relates to the qualifications, functions, or duties of a respiratory care practitioner. The record of conviction or a certified copy thereof shall be conclusive evidence of the conviction.

(e) Impersonating or acting as a proxy for an applicant in any examination given under this chapter.

(f) Negligence in his or her practice as a respiratory care practitioner.

(g) Conviction of a violation of any of the provisions of this chapter or of any provision of Division 2 (commencing with Section 500), or violating, or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate any provision or term of this chapter or of any provision of Division 2 (commencing with Section 500).

(h) The aiding or abetting of any person to violate this chapter or any regulations duly adopted under this chapter.

(i) The aiding or abetting of any person to engage in the unlawful practice of respiratory care.

(j) The commission of any fraudulent, dishonest, or corrupt act which is substantially related to the qualifications, functions, or duties of a respiratory care practitioner.

(k) Falsifying, or making grossly incorrect, grossly inconsistent, or unintelligible entries in any patient, hospital, or other record.

(l) Changing the prescription of a physician and surgeon, or falsifying verbal or written orders for treatment or a diagnostic regime received, whether or not that action resulted in actual patient harm.

(m) Denial, suspension, or revocation of any license to practice by another agency, state, or territory of the United States for any act or omission that would constitute grounds for the denial, suspension, or revocation of a license in this state.

(n) Except for good cause, the knowing failure to protect patients by failing to follow infection control guidelines of the board, thereby risking transmission of bloodborne infectious diseases from licensee to patient, from patient to patient, and from patient to licensee. In administering this subdivision, the board shall consider referencing the standards, regulations, and guidelines of the State Department of Health Services developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, regulations, and guidelines pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300) of Division 5 of the Labor Code) for preventing the transmission of HIV, hepatitis B, and other bloodborne pathogens in health care settings. As necessary, the board shall consult with the California Medical Board, the Board of Podiatric Medicine, the Board of Dental Examiners, the Board of Registered Nursing, and the Board of Vocational Nursing and Psychiatric Technicians, to encourage appropriate consistency in the implementation of this subdivision.

The board shall seek to ensure that licensees are informed of the responsibility of licensees and others to follow infection control guidelines, and of the most recent scientifically recognized safeguards for minimizing the risk of transmission of bloodborne infectious diseases.

(o) Incompetence in his or her practice as a respiratory care practitioner.

(p) A pattern of substandard care or negligence in his or her practice as a respiratory care practitioner, or in any capacity as a health care worker, consultant, supervisor, manager or health facility owner, or as a party responsible for the care of another.

(Amended by Stats. 2012, Ch. 799, Sec. 20. Effective January 1, 2013.)



3750.5

In addition to any other grounds specified in this chapter, the board may deny, suspend, place on probation, or revoke the license of any applicant or licenseholder who has done any of the following:

(a) Obtained, possessed, used, or administered to himself or herself in violation of law, or furnished or administered to another, any controlled substances as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug as defined in Article 2 (commencing with Section 4015) of Chapter 9, except as directed by a licensed physician and surgeon, dentist, podiatrist, or other authorized health care provider, or illegally possessed any associated paraphernalia.

(b) Used any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug as defined in Article 2 (commencing with Section 4015) of Chapter 9 of this code, or alcoholic beverages, to an extent or in a manner dangerous or injurious to himself or herself, or to others, or that impaired his or her ability to conduct with safety the practice authorized by his or her license.

(c) Applied for employment or worked in any health care profession or environment while under the influence of alcohol.

(d) Been convicted of a criminal offense involving the consumption or self-administration of any of the substances described in subdivisions (a) and (b), or the possession of, or falsification of a record pertaining to, the substances described in subdivision (a), in which event the record of the conviction is conclusive evidence thereof.

(e) Been committed or confined by a court of competent jurisdiction for intemperate use of or addiction to the use of any of the substances described in subdivisions (a), (b), and (c), in which event the court order of commitment or confinement is prima facie evidence of that commitment or confinement.

(f) Falsified, or made grossly incorrect, grossly inconsistent, or unintelligible entries in any hospital, patient, or other record pertaining to the substances described in subdivision (a).

(Amended by Stats. 2012, Ch. 799, Sec. 21. Effective January 1, 2013.)



3750.51

(a) Except as provided in subdivisions (b), (c), and (e), any accusation filed against a licensee pursuant to Section 11503 of the Government Code shall be filed within three years from the date the board discovers the alleged act or omission that is the basis for disciplinary action, or within seven years from the date the alleged act or omission that is the basis for disciplinary action occurred, whichever occurs first.

(b) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging the procurement of a license by fraud or misrepresentation is not subject to the limitations set forth in subdivision (a).

(c) The limitation provided for by subdivision (a) shall be tolled for the length of time required to obtain compliance when a report required to be filed by the licensee or registrant with the board pursuant to Article 11 (commencing with Section 800) of Chapter 1 is not filed in a timely fashion.

(d) If an alleged act or omission involves a minor, the seven-year limitations period provided for by subdivision (a) and the 10-year limitations period provided for by subdivision (e) shall be tolled until the minor reaches the age of majority.

(e) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging sexual misconduct shall be filed within three years after the board discovers the act or omission alleged as the ground for disciplinary action, or within 10 years after the act or omission alleged as the ground for disciplinary action occurs, whichever occurs first.

(f) The limitations period provided by subdivision (a) shall be tolled during any period if material evidence necessary for prosecuting or determining whether a disciplinary action would be appropriate is unavailable to the board due to an ongoing criminal investigation.

(Amended by Stats. 2001, Ch. 617, Sec. 3. Effective January 1, 2002.)



3750.6

Upon request, every holder of a pocket license shall produce for inspection the original pocket license issued by the board. A facsimile of the license is not sufficient for that purpose.

Upon request, every applicant issued a work permit shall produce for inspection the original permit issued by the board. A facsimile of the work permit is not sufficient for that purpose.

(Amended by Stats. 2003, Ch. 586, Sec. 12. Effective January 1, 2004.)



3751

(a) A person whose license has been revoked, surrendered, or suspended, or placed on probation, may petition the board for reinstatement, modification, or termination of probation, provided the person has paid all outstanding fees, fines, and cost recovery in full, and monthly probation monitoring payments are current.

(b) A person petitioning for reinstatement of his or her license that has been revoked or surrendered for three or more years shall also meet the current education requirements required for initial licensure.

(c) A petition may be filed only after a period of time has elapsed, but not less than the following minimum periods from the effective date of the decision ordering that disciplinary action:

(1) At least three years for reinstatement of a license that has been revoked or surrendered.

(2) At least two years for early termination of probation of three years or more.

(3) At least one year for modification of a condition, or reinstatement of a license revoked or surrendered for mental or physical illness, or termination of probation of less than three years.

(d) The petition shall state any facts as may be required by the board. The petition shall be accompanied by at least two verified recommendations from licensed health care practitioners who have personal knowledge of the professional activities of the petitioner since the disciplinary penalty was imposed. The board may accept or reject the petition.

(e) Written or oral argument may be provided by the petitioner or, at the request of the board, by the Attorney General. Unless the board or the petitioner requests the presentation of oral argument, the petition shall be considered and voted upon by mail. If the petitioner or the board requests the opportunity for oral argument, the petition shall be heard by the board or the board may assign the petition to an administrative law judge.

(f) Consideration shall be given to all activities of the petitioner since the disciplinary action was taken, the offense for which the petitioner was disciplined, the petitioner’s activities during the time the license was in good standing, and the petitioner’s rehabilitative efforts, general reputation for truth, and professional ability.

(g) The board may deny the petition for reinstatement, reinstate the license without terms and conditions, require an examination for the reinstatement, restoration, or modification of probation, or reinstate the license with terms and conditions as it deems necessary. Where a petition is heard by an administrative law judge, the administrative law judge shall render a proposed decision to the board denying the petition for reinstatement, reinstating the license without terms and conditions, requiring an examination for the reinstatement, or reinstating the license with terms and conditions as he or she deems necessary. The board may take any action with respect to the proposed decision and petition as it deems appropriate.

(h) No petition shall be considered under either of the following circumstances:

(1) If the petitioner is under sentence for any criminal offense including any period during which the petitioner is on court-imposed probation or parole.

(2) If an accusation or a petition to revoke probation is pending against the person.

(i) The board may deny without a hearing or argument any petition filed pursuant to this section within a period of three years from the effective date of the prior decision.

(j) Petitions for reinstatement shall include a processing fee equal to fees charged pursuant to subdivisions (a) and (h) of Section 3775. In addition, petitions for reinstatement that are granted shall include a fee equal to the fee charged pursuant to subdivision (d) of Section 3775, before the license may be reinstated.

(k) Nothing in this section shall be deemed to alter Sections 822 and 823.

(Amended by Stats. 2005, Ch. 658, Sec. 15. Effective January 1, 2006.)



3751.5

Notwithstanding Section 489, a person whose application for licensure has been denied for cause may reapply to the board for licensure only after a period of three years has elapsed from the date of the denial.

(Added by Stats. 1994, Ch. 1274, Sec. 19.5. Effective January 1, 1995.)



3752

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge of any offense which substantially relates to the qualifications, functions, or duties of a respiratory care practitioner is deemed to be a conviction within the meaning of this article. The board shall order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 1994, Ch. 1274, Sec. 19.7. Effective January 1, 1995.)



3752.5

For purposes of Division 1.5 (commencing with Section 475), and this chapter, a crime involving bodily injury or attempted bodily injury shall be considered a crime substantially related to the qualifications, functions, or duties of a respiratory care practitioner.

(Added by Stats. 1987, Ch. 839, Sec. 9.)



3752.6

For purposes of Division 1.5 (commencing with Section 475), and this chapter, a crime involving sexual misconduct or attempted sexual misconduct, whether or not with a patient, shall be considered a crime substantially related to the qualifications, functions, or duties of a respiratory care practitioner.

(Added by Stats. 1992, Ch. 1289, Sec. 29. Effective January 1, 1993.)



3752.7

Notwithstanding Section 3750, any proposed decision or decision issued under this chapter in accordance with the procedures set forth in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, that contains any finding of fact that the licensee or registrant engaged in any act of sexual contact, as defined in Section 729, with a patient, or has committed an act or been convicted of a sex offense as defined in Section 44010 of the Education Code, shall contain an order of revocation. The revocation shall not be stayed by the administrative law judge. For purposes of this section, the patient shall no longer be considered a patient of the respiratory care practitioner when the order for respiratory procedures is terminated, discontinued, or not renewed by the prescribing physician and surgeon.

(Added by Stats. 1994, Ch. 1274, Sec. 20. Effective January 1, 1995.)



3753

The procedure in all matters and proceedings relating to the denial, suspension, or revocation of licenses under this chapter shall be governed by the provisions of the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 1991, Ch. 654, Sec. 29.)



3753.1

(a) An administrative disciplinary decision imposing terms of probation may include, among other things, a requirement that the licensee-probationer pay the monetary costs associated with monitoring the probation.

(b) The board shall not renew or reinstate the license of any licensee who has failed to pay all of the costs ordered under this section once a licensee has served his or her term of probation.

(Amended by Stats. 2002, Ch. 1150, Sec. 31. Effective January 1, 2003.)



3753.5

(a) In any order issued in resolution of a disciplinary proceeding before the board, the board or the administrative law judge may direct any practitioner or applicant found to have committed a violation or violations of law or any term and condition of board probation to pay to the board a sum not to exceed the costs of the investigation and prosecution of the case. A certified copy of the actual costs, or a good faith estimate of costs where actual costs are not available, signed by the official custodian of the record or his or her designated representative shall be prima facie evidence of the actual costs of the investigation and prosecution of the case.

(b) The costs shall be assessed by the administrative law judge and shall not be increased by the board; however, the costs may be imposed or increased by the board if it does not adopt the proposed decision of the case.

Where an order for recovery of costs is made and timely payment is not made as directed in the board’s decision the board may enforce the order for repayment in any appropriate court. This right of enforcement shall be in addition to any other rights the board may have as to any practitioner directed to pay costs.

(c) In any action for recovery of costs, proof of the board’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(d) (1) The board shall not renew or reinstate the license of any licensee who has failed to pay all of the costs ordered under this section.

(2) Notwithstanding paragraph (1), the board may, in its discretion, conditionally renew, for a maximum of one year, the license of any licensee who demonstrates financial hardship, through documentation satisfactory to the board, and who enters into a formal agreement with the board to reimburse the board within that one-year period for those unpaid costs.

(Amended by Stats. 2009, Ch. 308, Sec. 40. Effective January 1, 2010.)



3753.7

For purposes of this chapter, costs of prosecution shall include attorney general or other prosecuting attorney fees, expert witness fees, and other administrative, filing, and service fees.

(Added by Stats. 1993, Ch. 1069, Sec. 2. Effective January 1, 1994.)



3754

The board may deny an application for, or issue with terms and conditions, or suspend or revoke, or impose probationary conditions upon, a license in any decision made after a hearing, as provided in Section 3753.

(Amended by Stats. 1994, Ch. 1274, Sec. 21.5. Effective January 1, 1995.)



3754.5

The board shall initiate action against any licensee who obtains a license by fraud or misrepresentation. The board shall take action against any licensee whose license was issued by mistake.

(Amended by Stats. 1994, Ch. 1274, Sec. 21.7. Effective January 1, 1995.)



3755

The board may take action against any respiratory care practitioner who is charged with unprofessional conduct in administering, or attempting to administer, direct or indirect respiratory care. Unprofessional conduct includes, but is not limited to, repeated acts of clearly administering directly or indirectly inappropriate or unsafe respiratory care procedures, protocols, therapeutic regimens, or diagnostic testing or monitoring techniques, and violation of any provision of Section 3750. The board may determine unprofessional conduct involving any and all aspects of respiratory care performed by anyone licensed as a respiratory care practitioner. Any person who engages in repeated acts of unprofessional conduct shall be guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for a term not to exceed six months, or by both that fine and imprisonment.

(Amended by Stats. 1994, Ch. 1274, Sec. 22. Effective January 1, 1995.)



3756

(a) A respiratory care practitioner who provides respiratory care may be ordered to undergo a professional competency examination approved by the board if, after investigation and review by one or more respiratory care practitioner consultants of the board, there is reasonable cause to believe that the person providing respiratory care is unable or unwilling to practice respiratory care with reasonable skill and patient safety. Reasonable cause shall be determined by the board and may include, but shall not be limited to, the following:

(1) Negligence.

(2) A pattern of inappropriate direct or indirect administration of respiratory care protocols, procedures, therapeutic regimens, or diagnostic testing of monitoring techniques.

(3) An act of incompetence or negligence causing death or serious bodily injury.

(4) A pattern of substandard care.

(5) Violation of any provision of this chapter.

(b) The matter shall be presented by the board’s executive officer or designee by way of a written petition detailing the reasonable cause. The petition shall contain all conclusions and facts upon which the presumption of reasonable cause is based. A copy of the petition shall be served on the person who shall have 45 days after receipt of the copy of the petition to file written opposition to the petition. Service of the petition and any order shall be in accordance with the methods of service authorized by subdivision (c) of Section 11505 of the Government Code.

(c) The board shall review the petition and any written opposition from the person who has charges brought against him or her, or the board may hold a hearing in accordance with the Administrative Procedure Act to determine if reasonable cause exists, as specified in subdivision (a). The person who has charges brought against him or her shall have the right to be represented at that hearing by a person of his or her choice. If the board is satisfied that reasonable cause exists that is considered by the board as unprofessional conduct, the board shall issue an order compelling the person who has charges brought against him or her to undergo an examination of professional competency, as measured by community standards. For purposes of this section, “community standards” means the statewide standards of the community of licensees. Failure to comply with the order duly served the person charged shall constitute unprofessional conduct for purposes of disciplinary proceedings and failure to pass the examination shall result in denial, suspension, or revocation of the license, or registration which shall be determined by the board in its discretion.

(d) If the board proceeds pursuant to Sections 3755 and 3756 and the person charged passes the professional competency examination administered, the board shall be precluded from filing an accusation of incompetency based solely on the circumstances giving rise to the reasonable cause for the examination.

(e) If the board determines there is insufficient cause to file an accusation based on the examination results, then all agency records of the proceedings, including the petition and order for the examination, investigative reports, if any, reports of staff or the board’s consultants, and the reports of the examiners, shall be kept confidential and shall not be subject to discovery or subpoena.

(f) If no further proceedings are conducted to determine the person’s fitness to practice during a period of five years from the date of the petition under Section 3756, then the agency shall purge and destroy all records pertaining to the proceeding.

(Amended by Stats. 1994, Ch. 1274, Sec. 23. Effective January 1, 1995.)



3757

The board may refuse to issue a license or an authorization to work as a “respiratory care practitioner applicant” whenever it appears that the applicant may be unable to practice his or her profession safely due to mental illness or chemical dependency. The procedures set forth in Article 12.5 (commencing with Section 820) of Chapter 1 shall apply to any denial of a license or authorization pursuant to this section.

(Amended by Stats. 1994, Ch. 1274, Sec. 23.5. Effective January 1, 1995.)



3758

(a) Any employer of a respiratory care practitioner shall report to the Respiratory Care Board the suspension or termination for cause of any practitioner in their employ. The reporting required herein shall not act as a waiver of confidentiality of medical records. The information reported or disclosed shall be kept confidential except as provided in subdivision (c) of Section 800, and shall not be subject to discovery in civil cases.

(b) For purposes of the section, “suspension of termination for cause” is defined to mean suspension or termination from employment for any of the following reasons:

(1) Use of controlled substances or alcohol to such an extent that it impairs the ability to safely practice respiratory care.

(2) Unlawful sale of controlled substances or other prescription items.

(3) Patient neglect, physical harm to a patient, or sexual contact with a patient.

(4) Falsification of medical records.

(5) Gross incompetence or negligence.

(6) Theft from patients, other employees, or the employer.

(c) Failure of an employer to make a report required by this section is punishable by an administrative fine not to exceed ten thousand dollars ($10,000) per violation.

(Added by Stats. 1998, Ch. 553, Sec. 4. Effective January 1, 1999.)



3758.5

If a licensee has knowledge that another person may be in violation of, or has violated, any of the statutes or regulations administered by the board, the licensee shall report this information to the board in writing and shall cooperate with the board in furnishing information or assistance as may be required.

(Added by Stats. 1998, Ch. 553, Sec. 5. Effective January 1, 1999.)



3758.6

(a) In addition to the reporting required under Section 3758, an employer shall also report to the board the name, professional licensure type and number, and title of the person supervising the licensee who has been suspended or terminated for cause, as defined in subdivision (b) of Section 3758. If the supervisor is a licensee under this chapter, the board shall investigate whether due care was exercised by that supervisor in accordance with this chapter. If the supervisor is a health professional, licensed by another licensing board under this division, the employer shall report the name of that supervisor and any and all information pertaining to the suspension or termination for cause of the person licensed under this chapter to the appropriate licensing board.

(b) The failure of an employer to make a report required by this section is punishable by an administrative fine not to exceed ten thousand dollars ($10,000) per violation.

(Amended by Stats. 2002, Ch. 1150, Sec. 32. Effective January 1, 2003.)



3759

Pursuant to Section 43.8 of the Civil Code, no person shall incur any civil penalty as a result of making any report required by this chapter.

(Added by Stats. 1998, Ch. 553, Sec. 7. Effective January 1, 1999.)






ARTICLE 6 - Offenses and Enforcement

3760

(a) Except as otherwise provided in this chapter, no person shall engage in the practice of respiratory care, respiratory therapy, or inhalation therapy. For purposes of this section, engaging in the practice of respiratory care includes, but is not limited to, representations by a person whether through verbal claim, sign, advertisement, letterhead, business card, or other representation that he or she is able to perform any respiratory care service, or performance of any respiratory care service.

(b) No person who is unlicensed or whose respiratory care practitioner license has been revoked or suspended, or whose license is not valid shall engage in the practice of respiratory care during the period of suspension or revocation, even though the person may continue to hold a certificate or registration issued by a private certifying entity.

(c) Except as otherwise provided in this chapter, no person may represent himself or herself to be a respiratory care practitioner, a respiratory therapist, a respiratory care technician, or an inhalation therapist, or use the abbreviation or letters “R.C.P.,” “R.P.,” “R.T.,” or “I.T.,” or use any modifications or derivatives of those abbreviations or letters without a current and valid license issued under this chapter.

(d) No respiratory care practitioner applicant shall begin practice as a “respiratory care practitioner applicant” pursuant to Section 3739 until the applicant meets the applicable requirements of this chapter and obtains a valid work permit.

(Amended by Stats. 2003, Ch. 586, Sec. 14. Effective January 1, 2004.)



3761

(a) No person may practice respiratory care or represent himself or herself to be a respiratory care practitioner in this state, without a valid license granted under this chapter, except as otherwise provided in this chapter.

(b) No person or corporation shall knowingly employ a person who holds himself or herself out to be a respiratory care practitioner without a valid license granted under this chapter, except as otherwise provided in this chapter.

(Amended by Stats. 2003, Ch. 586, Sec. 15. Effective January 1, 2004.)



3762

Nothing in this chapter is intended to limit, preclude, or otherwise interfere with the practices of other licensed personnel in carrying out authorized and customary duties and functions.

(Amended by Stats. 1994, Ch. 1274, Sec. 25. Effective January 1, 1995.)



3763

Any person who violates any of the provisions of this chapter shall be guilty of a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000) or imprisonment in a county jail not exceeding six months, or both, for each offense.

(Amended by Stats. 1994, Ch. 1274, Sec. 26. Effective January 1, 1995.)



3764

Whenever any person has engaged or is about to engage in any acts or practices that constitute or will constitute an offense against this chapter, the superior court of any county, on application of the board, the Medical Board of California, or by 10 or more persons holding respiratory care practitioner licenses issued under this chapter, may issue an injunction or other appropriate order restraining that conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that no undertaking shall be required in any action commenced by the board.

(Amended by Stats. 1995, Ch. 279, Sec. 23. Effective January 1, 1996.)



3765

This act does not prohibit any of the following activities:

(a) The performance of respiratory care that is an integral part of the program of study by students enrolled in approved respiratory therapy training programs.

(b) Self-care by the patient or the gratuitous care by a friend or member of the family who does not represent or hold himself or herself out to be a respiratory care practitioner licensed under the provisions of this chapter.

(c) The respiratory care practitioner from performing advances in the art and techniques of respiratory care learned through formal or specialized training.

(d) The performance of respiratory care in an emergency situation by paramedical personnel who have been formally trained in these modalities and are duly licensed under the provisions of an act pertaining to their specialty.

(e) Respiratory care services in case of an emergency. “Emergency,” as used in this subdivision, includes an epidemic or public disaster.

(f) Persons from engaging in cardiopulmonary research.

(g) Formally trained licensees and staff of child day care facilities from administering to a child inhaled medication as defined in Section 1596.798 of the Health and Safety Code.

(h) The performance by a person employed by a home medical device retail facility or by a home health agency licensed by the State Department of Public Health of specific, limited, and basic respiratory care or respiratory care related services that have been authorized by the board.

(i) The performance of pulmonary function testing by persons who are currently employed by Los Angeles County hospitals and have performed pulmonary function testing for at least 15 years.

(Amended by Stats. 2013, Ch. 516, Sec. 23. Effective January 1, 2014.)



3766

(a) The board may issue a citation containing an order of abatement and civil penalties against a person who acts in the capacity of, or engages in the business of, a respiratory care practitioner in this state without having a license in good standing issued pursuant to this chapter.

(b) The board may issue a citation containing an order of abatement and civil penalties against a person employing or contracting with a person who acts in the capacity of, or engages in the business of, a respiratory care practitioner in this state without having a license in good standing issued pursuant to this chapter.

(Added by Stats. 2002, Ch. 1150, Sec. 34. Effective January 1, 2003.)



3767

(a) The board shall issue a citation to a person and to his or her employer or contractor, if, upon inspection or investigation, either upon complaint or otherwise, the following conditions are met:

(1) The board has probable cause to believe that the person is acting in the capacity of, or engaging in the practice of, a respiratory care practitioner in this state without having a license in good standing issued pursuant to this chapter.

(2) The person is not otherwise exempted from the provisions of this chapter.

(b) Each citation issued pursuant to subdivision (a) shall meet all of the following requirements:

(1) Be in writing and describe with particularity the basis of the citation.

(2) Contain an order of abatement and an assessment of a civil penalty in an amount not less than two hundred dollars ($200) nor more than fifteen thousand dollars ($15,000).

(c) A person served with a citation may appeal to the board within 15 calendar days after service of the citation with respect to any of the following:

(1) The violations alleged.

(2) The scope of the order of abatement.

(3) The amount of the civil penalty assessed.

(d) If, within 15 calendar days after service of the citation, the person cited fails to notify the board that he or she intends to appeal the citation, the citation shall be deemed a final order of the board and not subject to review by any court or agency. The board may extend the 15-day period for good cause.

(e) (1) If a person cited under this section notifies the board in a timely manner that he or she intends to contest the citation, the board shall afford an opportunity for a hearing.

(2) The board shall thereafter issue a decision, based on findings of fact, affirming, modifying, or vacating the citation, or directing other appropriate relief.

(f) With the approval of the board, the executive officer shall prescribe procedures for the issuance and appeal of a citation and procedures for a hearing under this section. The board shall adopt regulations covering the assessment of a civil penalty that shall give due consideration to the gravity of the violation, and any history of previous violations.

(g) The sanctions authorized under this section shall be separate from and in addition to, any other civil or criminal remedies.

(Added by Stats. 2002, Ch. 1150, Sec. 35. Effective January 1, 2003.)



3768

(a) After the exhaustion of the review procedures provided for in Section 3767, and as adopted by regulation, the board may apply to the appropriate superior court for both of the following:

(1) A judgment in the amount of the civil penalty.

(2) An order compelling the cited person to comply with the order of abatement.

(b) The application described in subdivision (a) shall include a certified copy of the final order of the board.

(c) The application described in subdivision (a) shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(d) The board may employ collection agencies or other methods in order to collect civil penalties.

(Added by Stats. 2002, Ch. 1150, Sec. 36. Effective January 1, 2003.)



3769.3

(a) Notwithstanding any other provision, the board may, by stipulation with the affected licensee, issue a public reprimand, after it has conducted an investigation, in lieu of filing or prosecuting a formal accusation.

(b) The stipulation shall contain the authority, grounds, and causes and circumstances for taking such action and by way of waiving the affected licensee’s rights, inform the licensee of his or her rights to have a formal accusation filed and stipulate to a settlement thereafter or have the matter in the statement of issues heard before an administrative law judge in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(c) The stipulation shall be public information and shall be used as evidence in any future disciplinary or penalty action taken by the board.

(Amended by Stats. 2011, Ch. 296, Sec. 5. Effective January 1, 2012.)






ARTICLE 7 - Fiscal Administration

3770

The department shall keep a record of its proceedings under this chapter, and a register of all persons licensed under it. The register shall show the name of every living licensed respiratory care practitioner, his or her last known place of residence, or address of record, and the date and number of his or her certificate as a respiratory care practitioner. The department shall, once every two years, compile a list of respiratory care practitioners authorized to practice respiratory care in the state. Any interested person is entitled to obtain a copy of that list upon application to the department and payment of an amount as may be fixed by the department, which amount shall not exceed the cost of the list so furnished.

(Amended by Stats. 2002, Ch. 1150, Sec. 37. Effective January 1, 2003.)



3770.1

(a) The board shall collect, at least biennially, at the times of both issuing an initial license and issuing a renewal license, all of the following data on respiratory therapists licensed under this chapter:

(1) Location of practice, including city, county, and ZIP Code.

(2) Race or ethnicity, subject to subdivision (c).

(3) Gender.

(4) Languages spoken.

(5) Educational background.

(6) Classification of primary practice site among the types of practice sites specified by the board, including, but not limited to, clinic, hospital, managed care organization, or private practice.

(b) The board shall annually provide the data collected pursuant to subdivision (a) to the Office of Statewide Health Planning and Development in a manner directed by the office that allows for inclusion of the data into the annual report required by Section 128052 of the Health and Safety Code.

(c) A licensee may, but is not required to, report his or her race or ethnicity to the board.

(Added by Stats. 2014, Ch. 420, Sec. 5. Effective January 1, 2015.)



3771

Within 10 days after the beginning of each calendar month, the board shall report to the Controller the amount and source of all collections made from persons licensed or seeking to be licensed under this chapter, and all fines and forfeitures to which the board is entitled, and at the same time, pay all these sums into the State Treasury, where they shall be credited to the Respiratory Care Fund, which is hereby created to carry out the purposes of this chapter.

(Amended by Stats. 2005, Ch. 74, Sec. 12. Effective July 19, 2005.)



3772

(a) There is established in the State Treasury the Respiratory Care Fund. All collections from persons licensed or seeking to be licensed under this chapter shall be paid by the board into the fund after the report to the Controller at the beginning of each month of the amount and source of the collections.

(Amended by Stats. 1991, Ch. 654, Sec. 39.)



3773

(a) At the time of application for renewal of a respiratory care practitioner license, the licensee shall notify the board of all of the following:

(1) Whether he or she has been convicted of any crime subsequent to the licensee’s previous renewal.

(2) The name and address of the licensee’s current employer or employers.

(b) The licensee shall cooperate in furnishing additional information as requested by the board. If the licensee fails to provide the requested information within 30 days, the license shall be made inactive until the information is received.

(Amended by Stats. 2009, Ch. 307, Sec. 35. Effective January 1, 2010.)



3774

On or before the birthday of a licensed practitioner in every other year, following the initial licensure, the board shall mail to each practitioner licensed under this chapter, at the latest address furnished by the licensed practitioner to the executive officer of the board, a notice stating the amount of the renewal fee and the date on which it is due. The notice shall state that failure to pay the renewal fee on or before the due date and submit evidence of compliance with Sections 3719 and 3773 shall result in expiration of the license.

Each license not renewed in accordance with this section shall expire but may within a period of three years thereafter be reinstated upon payment of all accrued and unpaid renewal fees and penalty fees required by this chapter. The board may also require submission of proof of the applicant’s qualifications, except that during the three-year period no examination shall be required as a condition for the reinstatement of any expired license that has lapsed solely by reason of nonpayment of the renewal fee.

(Amended by Stats. 2002, Ch. 1150, Sec. 38. Effective January 1, 2003.)



3775

The amount of fees provided in connection with licenses or approvals for the practice of respiratory care shall be as follows:

(a) The application fee shall be established by the board at not more than three hundred dollars ($300). The application fee for the applicant under subdivision (c) of Section 3740 shall be established by the board at not more than three hundred fifty dollars ($350).

(b) The fees for any examination or reexamination required by the board shall be the actual cost to the board for developing, purchasing, grading, and administering each examination or reexamination.

(c) The initial license fee for a respiratory care practitioner shall be no more than three hundred dollars ($300).

(d) For any license term beginning on or after January 1, 1999, the renewal fee shall be established at two hundred thirty dollars ($230). The board may increase the renewal fee, by regulation, to an amount not to exceed three hundred thirty dollars ($330). The board shall fix the renewal fee so that, together with the estimated amount from revenue, the reserve balance in the board’s contingent fund shall be equal to approximately six months of annual authorized expenditures. If the estimated reserve balance in the board’s contingent fund will be greater than six months, the board shall reduce the renewal fee. In no case shall the fee in any year be more than 10 percent greater than the amount of the fee in the preceding year.

(e) The delinquency fee shall be established by the board at not more than the following amounts:

(1) If the license is renewed not more than two years from the date of its expiration, the delinquency fee shall be 100 percent of the renewal fee in effect at the time or renewal.

(2) If the license is renewed after two years, but not more than three years, from the date of expiration of the license, the delinquency fee shall be 200 percent of the renewal fee in effect at the time of renewal.

(f) The duplicate license fee shall not exceed seventy-five dollars ($75).

(g) The endorsement fee shall not exceed one hundred dollars ($100).

(h) Costs incurred by the board in order to obtain and review documents or information related to the criminal history of, rehabilitation of, disciplinary actions taken by another state agency against, or acts of negligence in the practice of respiratory care by, an applicant or licensee, shall be paid by the applicant or licensee before a license will be issued or a subsequent renewal processed.

(i) Fees paid in any form other than check, money order, or cashier’s check shall be subject to an additional processing charge equal to the board’s actual processing costs.

(j) Fees incurred by the board to process return mail shall be paid by the applicant or licensee for whom the charges were incurred.

(k) Notwithstanding any other provision of this chapter, the board, in its discretion, may reduce the amount of any fee otherwise prescribed by this section.

(Amended by Stats. 2003, Ch. 586, Sec. 16. Effective January 1, 2004.)



3775.5

The fee for an inactive license shall be the same as the renewal fee for the practice of respiratory care as specified in Section 3775.

(Amended by Stats. 1996, Ch. 830, Sec. 13. Effective January 1, 1997.)



3775.6

(a) A licensee may request that his or her license be placed in a “retired” status at any time, provided the license has not been canceled, and any outstanding fines, cost recovery, and monthly probation monitoring costs are paid in full.

(b) An individual with retired status is not subject to any renewal or reporting requirements.

(c) Once an individual is placed on retired status, all privileges to practice respiratory care are rescinded. If an individual practices with a “retired” license, the individual will be subject to discipline as prescribed by this chapter for the unlicensed practice of respiratory care.

(Added by Stats. 2003, Ch. 586, Sec. 18. Effective January 1, 2004.)



3776

(a) Any person who submits to the board a check for fees that is returned unpaid shall pay all subsequent required fees by cashier’s check or money order.

(b) Any person who submits to the board a check for fees that is returned unpaid shall be assessed an additional processing fee as determined by the board.

(Amended by Stats. 1998, Ch. 991, Sec. 14.4. Effective January 1, 1999.)



3777

Where an applicant is issued a license to practice respiratory care, and it is later discovered that all required fees have not been paid, approved continuing education is not reported or completed, employer information is not reported, or any other requirements as prescribed by this chapter are not met, the license shall not be renewed or reinstated unless all past and current required fees have been paid and all requirements are met.

(Amended by Stats. 2003, Ch. 586, Sec. 19. Effective January 1, 2004.)



3778

Notwithstanding any other provision of law, the board may contract with a collection service for the purpose of collecting outstanding fees, fines, or cost recovery amounts, and may release personal information, including the birth date, telephone number, and social security number of any applicant or licensee for this purpose. The contractual agreement shall provide that the collection service shall not inappropriately use or release personal information, and shall provide safeguards to ensure that the information is protected from inappropriate disclosure. The contractual agreement shall hold the collection service liable for inappropriate use or disclosure of personal information.

(Added by Stats. 2003, Ch. 586, Sec. 20. Effective January 1, 2004.)



3779

For purposes of license verification, a person may rely upon the licensing information as it is displayed on the board’s Internet Web site that includes the issuance and expiration dates of any license issued by the board.

(Added by Stats. 2005, Ch. 621, Sec. 45. Effective January 1, 2006.)









CHAPTER 9 - Pharmacy

ARTICLE 1 - Administration

4000

This chapter constitutes, and may be cited as, the Pharmacy Law.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4001

(a) There is in the Department of Consumer Affairs a California State Board of Pharmacy in which the administration and enforcement of this chapter is vested. The board consists of 13 members.

(b) The Governor shall appoint seven competent pharmacists who reside in different parts of the state to serve as members of the board. The Governor shall appoint four public members, and the Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member who shall not be a licensee of the board, any other board under this division, or any board referred to in Section 1000 or 3600.

(c) At least five of the seven pharmacist appointees to the board shall be pharmacists who are actively engaged in the practice of pharmacy. Additionally, the membership of the board shall include at least one pharmacist representative from each of the following practice settings: an acute care hospital, an independent community pharmacy, a chain community pharmacy, and a long-term health care or skilled nursing facility. The pharmacist appointees shall also include a pharmacist who is a member of a labor union that represents pharmacists. For the purposes of this subdivision, a “chain community pharmacy” means a chain of 75 or more stores in California under the same ownership, and an “independent community pharmacy” means a pharmacy owned by a person or entity who owns no more than four pharmacies in California.

(d) Members of the board shall be appointed for a term of four years. No person shall serve as a member of the board for more than two consecutive terms. Each member shall hold office until the appointment and qualification of his or her successor or until one year shall have elapsed since the expiration of the term for which the member was appointed, whichever first occurs. Vacancies occurring shall be filled by appointment for the unexpired term.

(e) Each member of the board shall receive a per diem and expenses as provided in Section 103.

(f) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2012, Ch. 332, Sec. 83. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



4001.1

Protection of the public shall be the highest priority for the California State Board of Pharmacy in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 17. Effective January 1, 2003.)



4001.5

The Joint Committee on Boards, Commissions, and Consumer Protection shall review the state’s shortage of pharmacists and make recommendations on a course of action to alleviate the shortage, including, but not limited to, a review of the current California pharmacist licensure examination.

(Amended by Stats. 2004, Ch. 33, Sec. 19. Effective April 13, 2004.)



4002

(a) The board shall elect a president, a vice president, and a treasurer. The officers of the board shall be elected by a majority of the membership of the board.

(b) The principal office of the board shall be located in Sacramento. The board shall hold a meeting at least once in every four months. Seven members of the board constitute a quorum.

(Amended by Stats. 2003, Ch. 539, Sec. 2. Effective January 1, 2004.)



4003

(a) The board, with the approval of the director, may appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the board and vested in him or her by this chapter. The executive officer may or may not be a member of the board as the board may determine.

(b) The executive officer shall receive the compensation as established by the board with the approval of the Director of Finance. The executive officer shall also be entitled to travel and other expenses necessary in the performance of his or her duties.

(c) The executive officer shall maintain and update in a timely fashion records containing the names, titles, qualifications, and places of business of all persons subject to this chapter.

(d) The executive officer shall give receipts for all money received by him or her and pay it to the department, taking its receipt therefor. Besides the duties required by this chapter, the executive officer shall perform other duties pertaining to the office as may be required of him or her by the board.

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 332, Sec. 84. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



4004

No member of the board shall teach pharmacy in any of its branches, unless he or she teaches as either one of the following:

(a) A teacher in a public capacity and in a college of pharmacy.

(b) A teacher of an approved continuing education class as, or under the control of, an accredited provider of continuing education.

(Amended by Stats. 1997, Ch. 549, Sec. 4. Effective January 1, 1998.)



4005

(a) The board may adopt rules and regulations, not inconsistent with the laws of this state, as may be necessary for the protection of the public. Included therein shall be the right to adopt rules and regulations as follows: for the proper and more effective enforcement and administration of this chapter; pertaining to the practice of pharmacy; relating to the sanitation of persons and establishments licensed under this chapter; pertaining to establishments wherein any drug or device is compounded, prepared, furnished, or dispensed; providing for standards of minimum equipment for establishments licensed under this chapter; pertaining to the sale of drugs by or through any mechanical device; and relating to pharmacy practice experience necessary for licensure as a pharmacist.

(b) Notwithstanding any provision of this chapter to the contrary, the board may adopt regulations permitting the dispensing of drugs or devices in emergency situations, and permitting dispensing of drugs or devices pursuant to a prescription of a person licensed to prescribe in a state other than California where the person, if licensed in California in the same licensure classification would, under California law, be permitted to prescribe drugs or devices and where the pharmacist has first interviewed the patient to determine the authenticity of the prescription.

(c) The adoption, amendment, or repeal by the board of these or any other board rules or regulations shall be in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2005, Ch. 621, Sec. 46. Effective January 1, 2006.)



4006

The board may adopt regulations consistent with this chapter and Section 111485 of the Health and Safety Code or regulations adopted thereunder, limiting or restricting the furnishing of a particular drug upon a finding that the otherwise unrestricted retail sale of the drug pursuant to Section 4057 is dangerous to the public health or safety.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4007

(a) Nothing in Section 4005 shall be construed as authorizing the board to adopt rules of professional conduct relating to price fixing or advertising of commodities.

(b) Nothing in Section 4005 shall be construed as authorizing the board to adopt any rule or regulation that would require that a pharmacist personally perform any function for which the education, experience, training, and specialized knowledge of a pharmacist are not reasonably required. However, rules and regulations may require that the function be performed only under the effective supervision of a pharmacist who shall have the overall responsibility for supervising all activities that take place in the pharmacy.

(Amended by Stats. 1997, Ch. 549, Sec. 6. Effective January 1, 1998.)



4008

(a) Except as provided by Section 159.5, the board may employ inspectors of pharmacy. The inspectors, whether the inspectors are employed by the board or the department’s Division of Investigation, may inspect during business hours all pharmacies, wholesalers, dispensaries, stores, or places where drugs or devices are compounded, prepared, furnished, dispensed, or stored.

(b) Notwithstanding subdivision (a), a pharmacy inspector may inspect or examine a physician’s office or clinic that does not have a permit under Section 4180 or 4190 only to the extent necessary to determine compliance with and to enforce either Section 4080 or 4081.

(c) (1) (A) A pharmacy inspector employed by the board or in the department’s Division of Investigation shall have the authority, as a public officer, to arrest, without warrant, any person whenever the officer has reasonable cause to believe that the person to be arrested has, in his or her presence, violated a provision of this chapter or of Division 10 (commencing with Section 11000) of the Health and Safety Code.

(B) If the violation is a felony, or if the arresting officer has reasonable cause to believe that the person to be arrested has violated any provision that is declared to be a felony, although no felony has in fact been committed, he or she may make an arrest although the violation or suspected violation did not occur in his or her presence.

(2) In any case in which an arrest authorized by this subdivision is made for an offense declared to be a misdemeanor, and the person arrested does not demand to be taken before a magistrate, the arresting inspector may, instead of taking the person before a magistrate, follow the procedure prescribed by Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code. That chapter shall thereafter apply with reference to any proceeding based upon the issuance of a citation pursuant to this authority.

(d) There shall be no civil liability on the part of, and no cause of action shall arise against, a person, acting pursuant to subdivision (a) within the scope of his or her authority, for false arrest or false imprisonment arising out of an arrest that is lawful, or that the arresting officer, at the time of the arrest, had reasonable cause to believe was lawful. An inspector shall not be deemed an aggressor or lose his or her right to self-defense by the use of reasonable force to effect the arrest, to prevent escape, or to overcome resistance.

(e) Any inspector may serve all processes and notices throughout the state.

(f) A pharmacy inspector employed by the board may enter a facility licensed pursuant to subdivision (c) or (d) of Section 1250 of the Health and Safety Code to inspect an automated drug delivery system operated pursuant to Section 4119 or 4119.1.

(Amended by Stats. 2004, Ch. 342, Sec. 1. Effective January 1, 2005.)



4009

The board may not adopt or amend any rule or regulation that thereby would conflict with Section 1186 of the Labor Code.

(Added by Stats. 1999, Ch. 190, Sec. 1. Effective January 1, 2000.)



4010

All authorized officers of the law, while investigating violations of this chapter in performance of their official duties, and any person working under their immediate direction, supervision, or instruction are immune from prosecution under this chapter.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4011

The board shall administer and enforce this chapter and the Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code).

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4012

The board shall upon request furnish any person with a copy of the laws or regulations relating to dangerous drugs, the furnishing or possession of which is restricted by this article or by further rules of the board.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4013

(a) Any facility licensed by the board shall join the board’s e-mail notification list within 60 days of obtaining a license or at the time of license renewal.

(b) Any facility licensed by the board shall update its e-mail address with the board’s e-mail notification list within 30 days of a change in the facility’s e-mail address.

(c) An owner of two or more facilities licensed by the board may comply with subdivisions (a) and (b) by subscribing a single e-mail address to the board’s e-mail notification list, where the owner maintains an electronic notice system within all of its licensed facilities that, upon receipt of an e-mail notification from the board, immediately transmits electronic notice of the same notification to all of its licensed facilities. If an owner chooses to comply with this section by using such an electronic notice system, the owner shall register the electronic notice system with the board by July 1, 2011, or within 60 days of initial licensure, whichever is later, informing the board of the single e-mail address to be utilized by the owner, describing the electronic notice system, and listing all facilities to which immediate notice will be provided. The owner shall update its e-mail address with the board’s e-mail notification list within 30 days of any change in the owner’s e-mail address.

(d) This section shall become operative on July 1, 2010.

(Amended by Stats. 2010, Ch. 653, Sec. 19. Effective January 1, 2011.)






ARTICLE 2 - Definitions

4015

For purposes of this chapter, the definitions of the terms in this article shall govern the construction of this chapter, unless otherwise indicated.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4016

“Administer” means the direct application of a drug or device to the body of a patient or research subject by injection, inhalation, ingestion, or other means.

(Repealed and added by Stats. 1997, Ch. 549, Sec. 10. Effective January 1, 1998.)



4016.5

“Advanced practice pharmacist” means a licensed pharmacist who has been recognized as an advanced practice pharmacist by the board, pursuant to Section 4210. A board-recognized advanced practice pharmacist is entitled to practice advanced practice pharmacy, as described in Section 4052.6, within or outside of a licensed pharmacy as authorized by this chapter.

(Added by Stats. 2013, Ch. 469, Sec. 2. Effective January 1, 2014.)



4017

“Authorized officers of the law” means inspectors of the California State Board of Pharmacy, inspectors of the Food and Drug Branch of the State Department of Public Health, and investigators of the department’s Division of Investigation or peace officers engaged in official investigations.

(Amended by Stats. 2010, Ch. 653, Sec. 20. Effective January 1, 2011.)



4018

“Board” means the California State Board of Pharmacy.

(Amended by Stats. 1997, Ch. 549, Sec. 12. Effective January 1, 1998.)



4019

An “order,” entered on the chart or medical record of a patient registered in a hospital or a patient under emergency treatment in the hospital, by or on the order of a practitioner authorized by law to prescribe drugs, shall be authorization for the administration of the drug from hospital floor or ward stocks furnished by the hospital pharmacy or under licensure granted under Section 4056, and shall be considered to be a prescription if the medication is to be furnished directly to the patient by the hospital pharmacy or another pharmacy furnishing prescribed drugs for hospital patients; provided that the chart or medical record of the patient contains all of the information required by Sections 4040 and 4070 and the order is signed by the practitioner authorized by law to prescribe drugs, if he or she is present when the drugs are given. If he or she is not present when the drugs are given, the order shall be signed either by the attending physician responsible for the patient’s care at the time the drugs are given to the patient or by the practitioner who ordered the drugs for the patient on the practitioner’s next visit to the hospital.

(Amended by Stats. 2000, Ch. 858, Sec. 1. Effective January 1, 2001.)



4021

“Controlled substance” means any substance listed in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code.

(Amended by Stats. 1997, Ch. 549, Sec. 14. Effective January 1, 1998.)



4021.5

“Correctional pharmacy” means a pharmacy, licensed by the board, located within a correctional facility for the purpose of providing pharmaceutical care to inmates of the correctional facility.

(Amended by Stats. 2014, Ch. 316, Sec. 12. Effective January 1, 2015.)



4022

“Dangerous drug” or “dangerous device” means any drug or device unsafe for self-use in humans or animals, and includes the following:

(a) Any drug that bears the legend: “Caution: federal law prohibits dispensing without prescription,” “Rx only,” or words of similar import.

(b) Any device that bears the statement: “Caution: federal law restricts this device to sale by or on the order of a ____,” “Rx only,” or words of similar import, the blank to be filled in with the designation of the practitioner licensed to use or order use of the device.

(c) Any other drug or device that by federal or state law can be lawfully dispensed only on prescription or furnished pursuant to Section 4006.

(Amended by Stats. 2003, Ch. 250, Sec. 1. Effective January 1, 2004.)



4022.5

(a) “Designated representative” means an individual to whom a license has been granted pursuant to Section 4053. A pharmacist fulfilling the duties of Section 4053 shall not be required to obtain a license as a designated representative.

(b) “Designated representative-in-charge” means a designated representative or a pharmacist proposed by a wholesaler or veterinary food-animal drug retailer and approved by the board as the supervisor or manager responsible for ensuring the wholesaler’s or veterinary food-animal drug retailer’s compliance with all state and federal laws and regulations pertaining to practice in the applicable license category.

(Amended by Stats. 2009, Ch. 308, Sec. 41. Effective January 1, 2010.)



4022.7

(a) “Designated representative-3PL” means an individual to whom a license has been granted pursuant to Section 4053.1.

(b) “Responsible manager” means a designated representative-3PL selected by a third-party logistics provider and approved by the board as responsible for ensuring compliance of the licensed place of business with state and federal laws with respect to dangerous drugs and dangerous devices received by, stored in, or shipped from the licensed place of business of the third-party logistics provider.

(Added by Stats. 2014, Ch. 507, Sec. 2. Effective January 1, 2015.)



4023

“Device” means any instrument, apparatus, machine, implant, in vitro reagent, or contrivance, including its components, parts, products, or the byproducts of a device, and accessories that are used or intended for either of the following:

(a) Use in the diagnosis, cure, mitigation, treatment, or prevention of disease in a human or any other animal.

(b) To affect the structure or any function of the body of a human or any other animal.

For purposes of this chapter, “device” does not include contact lenses, or any prosthetic or orthopedic device that does not require a prescription.

(Amended by Stats. 1997, Ch. 549, Sec. 16. Effective January 1, 1998.)



4023.5

For the purposes of this chapter, “direct supervision and control” means that a pharmacist is on the premises at all times and is fully aware of all activities performed by either a pharmacy technician or intern pharmacist.

(Added by Stats. 2005, Ch. 621, Sec. 47. Effective January 1, 2006.)



4024

(a) Except as provided in subdivision (b), “dispense” means the furnishing of drugs or devices upon a prescription from a physician, dentist, optometrist, podiatrist, veterinarian, or naturopathic doctor pursuant to Section 3640.7, or upon an order to furnish drugs or transmit a prescription from a certified nurse-midwife, nurse practitioner, physician assistant, naturopathic doctor pursuant to Section 3640.5, or pharmacist acting within the scope of his or her practice.

(b) “Dispense” also means and refers to the furnishing of drugs or devices directly to a patient by a physician, dentist, optometrist, podiatrist, or veterinarian, or by a certified nurse-midwife, nurse practitioner, naturopathic doctor, or physician assistant acting within the scope of his or her practice.

(Amended by Stats. 2005, Ch. 506, Sec. 7. Effective October 4, 2005.)



4025

“Drug” means any of the following:

(a) Articles recognized in the official United States Pharmacopoeia, official National Formulary or official Homeopathic Pharmacopoeia of the United States, or any supplement of any of them.

(b) Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals.

(c) Articles (other than food) intended to affect the structure or any function of the body of humans or other animals.

(d) Articles intended for use as a component of any article specified in subdivision (a), (b), or (c).

(Amended by Stats. 1997, Ch. 549, Sec. 18. Effective January 1, 1998.)



4025.1

“Nonprescription drug” means a drug which may be sold without a prescription and which is labeled for use by the consumer in accordance with the requirements of the laws and rules of this state and the federal government.

(Added by Stats. 1997, Ch. 549, Sec. 19. Effective January 1, 1998.)



4026

“Furnish” means to supply by any means, by sale or otherwise.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4026.5

“Good standing” means a license issued by the board that is unrestricted by disciplinary action taken pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2004, Ch. 695, Sec. 27. Effective January 1, 2005.)



4027

(a) As used in this chapter, the terms “skilled nursing facility,” “intermediate care facility,” and other references to health facilities shall be construed with respect to the definitions contained in Article 1 (commencing with Section 1250) of Chapter 2 of Division 2 of the Health and Safety Code.

(b) As used in Section 4052.1, “licensed health care facility” means a facility licensed pursuant to Article 1 (commencing with Section 1250) of Chapter 2 of Division 2 of the Health and Safety Code or a facility, as defined in Section 1250 of the Health and Safety Code, operated by a health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(c) As used in Section 4052.2, “health care facility” means a facility, other than a facility licensed under Division 2 (commencing with Section 1200) of the Health and Safety Code, that is owned or operated by a health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of the Health and Safety Code, or by an organization under common ownership or control of the health care service plan; “licensed home health agency” means a private or public organization licensed by the State Department of Public Health pursuant to Chapter 8 (commencing with Section 1725) of Division 2 of the Health and Safety Code, as further defined in Section 1727 of the Health and Safety Code; and “licensed clinic” means a clinic licensed pursuant to Article 1 (commencing with Section 1200) of Chapter 1 of Division 2 of the Health and Safety Code.

(d) “Licensed health care facility” or “facility,” as used in Section 4065, means a health facility licensed pursuant to Article 1 (commencing with Section 1250) of Chapter 2 of Division 2 of the Health and Safety Code or a facility that is owned or operated by a health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code or by an organization under common ownership or control with the health care service plan.

(Amended by Stats. 2009, Ch. 308, Sec. 42. Effective January 1, 2010.)



4028

“Licensed hospital” means an institution, place, building, or agency that maintains and operates organized facilities for one or more persons for the diagnosis, care, and treatment of human illnesses to which persons may be admitted for overnight stay, and includes any institution classified under regulations issued by the State Department of Public Health as a general or specialized hospital, as a maternity hospital, or as a tuberculosis hospital, but does not include a sanitarium, rest home, a nursing or convalescent home, a maternity home, or an institution for treating alcoholics.

(Amended by Stats. 2010, Ch. 653, Sec. 21. Effective January 1, 2011.)



4029

(a) “Hospital pharmacy” means and includes a pharmacy, licensed by the board, located within any licensed hospital, institution, or establishment that maintains and operates organized facilities for the diagnosis, care, and treatment of human illnesses to which persons may be admitted for overnight stay and that meets all of the requirements of this chapter and the rules and regulations of the board.

(b) A hospital pharmacy also includes a pharmacy that may be located outside of the hospital in another physical plant that is regulated under a hospital’s consolidated license issued pursuant to Section 1250.8 of the Health and Safety Code. As a condition of licensure by the board, the pharmacy in another physical plant shall provide pharmaceutical services only to registered hospital patients who are on the premises of the same physical plant in which the pharmacy is located, except as provided in Article 7.6 (commencing with Section 4128). The pharmacy services provided shall be directly related to the services or treatment plan administered in the physical plant. Nothing in this subdivision shall be construed to restrict or expand the services that a hospital pharmacy may provide.

(Amended by Stats. 2012, Ch. 687, Sec. 1. Effective January 1, 2013.)



4030

“Intern pharmacist” means a person issued a license pursuant to Section 4208.

(Amended by Stats. 2004, Ch. 695, Sec. 28. Effective January 1, 2005.)



4031

“Laboratory” means a research, teaching, or testing laboratory not engaged in the dispensing or furnishing of drugs or devices but using dangerous drugs or dangerous devices for scientific or teaching purposes. Every laboratory shall maintain an established place of business and keep purchase records. Every laboratory shall be subject to the jurisdiction of the board.

(Amended by Stats. 1997, Ch. 549, Sec. 23. Effective January 1, 1998.)



4032

“License” means and includes any license, permit, registration, certificate, or exemption issued by the board and includes the process of applying for and renewing the same.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4033

(a) (1) “Manufacturer” means and includes every person who prepares, derives, produces, compounds, or repackages any drug or device except a pharmacy that manufactures on the immediate premises where the drug or device is sold to the ultimate consumer.

(2) Notwithstanding paragraph (1), “manufacturer” shall not mean a pharmacy compounding a drug for parenteral therapy, pursuant to a prescription, for delivery to another pharmacy for the purpose of delivering or administering the drug to the patient or patients named in the prescription, provided that neither the components for the drug nor the drug are compounded, fabricated, packaged, or otherwise prepared prior to receipt of the prescription.

(3) Notwithstanding paragraph (1), “manufacturer” shall not mean a pharmacy that, at a patient’s request, repackages a drug previously dispensed to the patient, or to the patient’s agent, pursuant to a prescription.

(b) Notwithstanding subdivision (a), “manufacturer” also means a person who prepares, derives, manufactures, produces, or repackages a dangerous drug, as defined in Section 4022, device, or cosmetic. Manufacturer also means the holder or holders of a New Drug Application (NDA), an Abbreviated New Drug Application (ANDA), or a Biologics License Application (BLA), provided that such application has been approved; a private label distributor (including colicensed partners) for whom the private label distributor’s prescription drugs are originally manufactured and labeled for the distributor and have not been repackaged; or the distributor agent for the manufacturer, contract manufacturer, or private label distributor, whether the establishment is a member of the manufacturer’s affiliated group (regardless of whether the member takes title to the drug) or is a contract distributor site.

(Amended by Stats. 2014, Ch. 492, Sec. 1. Effective January 1, 2015.)



4035

“Person” includes firm, association, partnership, corporation, limited liability company, state governmental agency, or political subdivision.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4036

“Pharmacist” means a natural person to whom a license has been issued by the board, under Section 4200, except as specifically provided otherwise in this chapter. The holder of an unexpired and active pharmacist license issued by the board is entitled to practice pharmacy as defined by this chapter, within or outside of a licensed pharmacy as authorized by this chapter.

(Amended by Stats. 2006, Ch. 777, Sec. 1. Effective January 1, 2007.)



4036.5

“Pharmacist-in-charge” means a pharmacist proposed by a pharmacy and approved by the board as the supervisor or manager responsible for ensuring the pharmacy’s compliance with all state and federal laws and regulations pertaining to the practice of pharmacy.

(Added by Stats. 2009, Ch. 308, Sec. 43. Effective January 1, 2010.)



4037

(a) “Pharmacy” means an area, place, or premises licensed by the board in which the profession of pharmacy is practiced and where prescriptions are compounded. “Pharmacy” includes, but is not limited to, any area, place, or premises described in a license issued by the board wherein controlled substances, dangerous drugs, or dangerous devices are stored, possessed, prepared, manufactured, derived, compounded, or repackaged, and from which the controlled substances, dangerous drugs, or dangerous devices are furnished, sold, or dispensed at retail.

(b) “Pharmacy” shall not include any area in a facility licensed by the State Department of Public Health where floor supplies, ward supplies, operating room supplies, or emergency room supplies of dangerous drugs or dangerous devices are stored or possessed solely for treatment of patients registered for treatment in the facility or for treatment of patients receiving emergency care in the facility.

(Amended by Stats. 2010, Ch. 653, Sec. 22. Effective January 1, 2011.)



4038

(a) “Pharmacy technician” means an individual who assists a pharmacist in a pharmacy in the performance of his or her pharmacy related duties, as specified in Section 4115.

(b) A “pharmacy technician trainee” is a person who is enrolled in a pharmacy technician training program operated by a California public postsecondary education institution or by a private postsecondary vocational institution approved by the Bureau for Private Postsecondary and Vocational Education.

(Amended by Stats. 2005, Ch. 621, Sec. 48. Effective January 1, 2006.)



4039

“Physicians,” “dentists,” “optometrists,” “pharmacists,” “podiatrists,” “veterinarians,” “veterinary surgeons,” “registered nurses,” “naturopathic doctors,” and “physician’s assistants” are persons authorized by a currently valid and unrevoked license to practice their respective professions in this state. “Physician” means and includes any person holding a valid and unrevoked physician’s and surgeon’s certificate or certificate to practice medicine and surgery, issued by the Medical Board of California or the Osteopathic Medical Board of California, and includes an unlicensed person lawfully practicing medicine pursuant to Section 2065, when acting within the scope of that section.

(Amended by Stats. 2005, Ch. 506, Sec. 8. Effective October 4, 2005.)



4040

(a) “Prescription” means an oral, written, or electronic transmission order that is both of the following:

(1) Given individually for the person or persons for whom ordered that includes all of the following:

(A) The name or names and address of the patient or patients.

(B) The name and quantity of the drug or device prescribed and the directions for use.

(C) The date of issue.

(D) Either rubber stamped, typed, or printed by hand or typeset, the name, address, and telephone number of the prescriber, his or her license classification, and his or her federal registry number, if a controlled substance is prescribed.

(E) A legible, clear notice of the condition or purpose for which the drug is being prescribed, if requested by the patient or patients.

(F) If in writing, signed by the prescriber issuing the order, or the certified nurse-midwife, nurse practitioner, physician assistant, or naturopathic doctor who issues a drug order pursuant to Section 2746.51, 2836.1, 3502.1, or 3640.5, respectively, or the pharmacist who issues a drug order pursuant to Section 4052.1, 4052.2, or 4052.6.

(2) Issued by a physician, dentist, optometrist, podiatrist, veterinarian, or naturopathic doctor pursuant to Section 3640.7 or, if a drug order is issued pursuant to Section 2746.51, 2836.1, 3502.1, or 3460.5, by a certified nurse-midwife, nurse practitioner, physician assistant, or naturopathic doctor licensed in this state, or pursuant to Section 4052.1, 4052.2, or 4052.6 by a pharmacist licensed in this state.

(b) Notwithstanding subdivision (a), a written order of the prescriber for a dangerous drug, except for any Schedule II controlled substance, that contains at least the name and signature of the prescriber, the name and address of the patient in a manner consistent with paragraph (2) of subdivision (a) of Section 11164 of the Health and Safety Code, the name and quantity of the drug prescribed, directions for use, and the date of issue may be treated as a prescription by the dispensing pharmacist as long as any additional information required by subdivision (a) is readily retrievable in the pharmacy. In the event of a conflict between this subdivision and Section 11164 of the Health and Safety Code, Section 11164 of the Health and Safety Code shall prevail.

(c) “Electronic transmission prescription” includes both image and data prescriptions. “Electronic image transmission prescription” means any prescription order for which a facsimile of the order is received by a pharmacy from a licensed prescriber. “Electronic data transmission prescription” means any prescription order, other than an electronic image transmission prescription, that is electronically transmitted from a licensed prescriber to a pharmacy.

(d) The use of commonly used abbreviations shall not invalidate an otherwise valid prescription.

(e) Nothing in the amendments made to this section (formerly Section 4036) at the 1969 Regular Session of the Legislature shall be construed as expanding or limiting the right that a chiropractor, while acting within the scope of his or her license, may have to prescribe a device.

(Amended by Stats. 2013, Ch. 469, Sec. 3. Effective January 1, 2014.)



4040.5

“Reverse distributor” means every person who acts as an agent for pharmacies, drug wholesalers, third-party logistics providers, manufacturers, and other entities by receiving, inventorying, warehousing, and managing the disposition of outdated or nonsaleable dangerous drugs.

(Amended by Stats. 2014, Ch. 507, Sec. 3. Effective January 1, 2015.)



4041

“Veterinary food-animal drug retailer” is an area, place, or premises, other than a pharmacy, that holds a valid license from the Board of Pharmacy of the State of California as a wholesaler and, in and from which veterinary drugs for food-producing animals are dispensed pursuant to a prescription from a licensed veterinarian. “Veterinary food-animal retailer” includes, but is not limited to, any area, place, or premises described in a permit issued by the board wherein veterinary food-animal drugs, as defined in Section 4042, are stored, possessed, or repackaged, and from which veterinary drugs are furnished, sold, or dispensed at retail pursuant to a prescription from a licensed veterinarian.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4042

“Veterinary food-animal drugs” as used in this chapter shall include the following:

(a) Any drug to be used in food-producing animals bearing the legend, “Caution, federal law restricts this drug to use by or on the order of a licensed veterinarian” or words of similar import.

(b) Any other drug as defined in Section 14206 of the Food and Agricultural Code that is used in a manner that would require a veterinary prescription.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4043

“Wholesaler” means and includes a person who acts as a wholesale merchant, broker, jobber, customs broker, reverse distributor, agent, or a nonresident wholesaler, who sells for resale, or negotiates for distribution, or takes possession of, any drug or device included in Section 4022. Unless otherwise authorized by law, a wholesaler may not store, warehouse, or authorize the storage or warehousing of drugs with any person or at any location not licensed by the board.

(Amended by Stats. 2014, Ch. 507, Sec. 4. Effective January 1, 2015.)



4044

“Repackager” means a person or entity that is registered with the federal Food and Drug Administration as a repackager and operates an establishment that packages finished drugs from bulk or that repackages dangerous drugs into different containers, excluding shipping containers.

(Added by Stats. 2008, Ch. 713, Sec. 4. Effective January 1, 2009.)



4044.5

“Reverse third-party logistics provider” means an entity that processes or manages the disposition of an outdated or nonsaleable dangerous drug or dangerous device on behalf of a manufacturer, wholesaler, or dispenser of the dangerous drug or dangerous device, but does not take ownership of the dangerous drug or dangerous device nor have the responsibility to direct its sale or disposition. Unless otherwise specified in this chapter, every provision of this chapter that applies to a third-party logistics provider shall also apply to a reverse third-party logistics provider.

(Added by Stats. 2014, Ch. 507, Sec. 5. Effective January 1, 2015.)



4045

“Third-party logistics provider” means an entity that provides or coordinates warehousing or other logistics services for a dangerous drug or dangerous device in intrastate or interstate commerce on behalf of a manufacturer, wholesaler, or dispenser of the dangerous drug or dangerous device, but does not take ownership of the dangerous drug or dangerous device, nor have responsibility to direct its sale or disposition.

(Repealed and added by Stats. 2014, Ch. 507, Sec. 7. Effective January 1, 2015.)



4046

“Surplus medication collection and distribution intermediary” means a firm, association, partnership, corporation, limited liability company, state governmental agency, or political subdivision that performs the functions specified in Section 4169.5 for the purpose of a program established pursuant to Division 116 (commencing with Section 150200) of the Health and Safety Code.

(Added by Stats. 2014, Ch. 10, Sec. 1. Effective April 9, 2014.)






ARTICLE 3 - Scope of Practice and Exemptions

4050

(a) In recognition of and consistent with the decisions of the appellate courts of this state, the Legislature hereby declares the practice of pharmacy to be a profession.

(b) Pharmacy practice is a dynamic, patient-oriented health service that applies a scientific body of knowledge to improve and promote patient health by means of appropriate drug use, drug-related therapy, and communication for clinical and consultative purposes. Pharmacy practice is continually evolving to include more sophisticated and comprehensive patient care activities.

(c) The Legislature further declares that pharmacists are health care providers who have the authority to provide health care services.

(Amended by Stats. 2013, Ch. 469, Sec. 4. Effective January 1, 2014.)



4051

(a) Except as otherwise provided in this chapter, it is unlawful for any person to manufacture, compound, furnish, sell, or dispense a dangerous drug or dangerous device, or to dispense or compound a prescription pursuant to Section 4040 of a prescriber unless he or she is a pharmacist under this chapter.

(b) Notwithstanding any other law, a pharmacist may authorize the initiation of a prescription, pursuant to Section 4052.1, 4052.2, 4052.3, or 4052.6, and otherwise provide clinical advice, services, information, or patient consultation, as set forth in this chapter, if all of the following conditions are met:

(1) The clinical advice, services, information, or patient consultation is provided to a health care professional or to a patient.

(2) The pharmacist has access to prescription, patient profile, or other relevant medical information for purposes of patient and clinical consultation and advice.

(3) Access to the information described in paragraph (2) is secure from unauthorized access and use.

(Amended by Stats. 2013, Ch. 469, Sec. 5. Effective January 1, 2014.)



4052

(a) Notwithstanding any other law, a pharmacist may:

(1) Furnish a reasonable quantity of compounded drug product to a prescriber for office use by the prescriber.

(2) Transmit a valid prescription to another pharmacist.

(3) Administer drugs and biological products that have been ordered by a prescriber.

(4) Perform procedures or functions in a licensed health care facility as authorized by Section 4052.1.

(5) Perform procedures or functions as part of the care provided by a health care facility, a licensed home health agency, a licensed clinic in which there is a physician oversight, a provider who contracts with a licensed health care service plan with regard to the care or services provided to the enrollees of that health care service plan, or a physician, as authorized by Section 4052.2.

(6) Perform procedures or functions as authorized by Section 4052.6.

(7) Manufacture, measure, fit to the patient, or sell and repair dangerous devices, or furnish instructions to the patient or the patient’s representative concerning the use of those devices.

(8) Provide consultation, training, and education to patients about drug therapy, disease management, and disease prevention.

(9) Provide professional information, including clinical or pharmacological information, advice, or consultation to other health care professionals, and participate in multidisciplinary review of patient progress, including appropriate access to medical records.

(10) Furnish the medications described in subparagraph (A) in accordance with subparagraph (B):

(A) (1) Emergency contraception drug therapy and self-administered hormonal contraceptives, as authorized by Section 4052.3.

(2) Nicotine replacement products, as authorized by Section 4052.9.

(3) Prescription medications not requiring a diagnosis that are recommended by the federal Centers for Disease Control and Prevention for individuals traveling outside of the United States.

(B) The pharmacist shall notify the patient’s primary care provider of any drugs or devices furnished to the patient, or enter the appropriate information in a patient record system shared with the primary care provider, as permitted by that primary care provider. If the patient does not have a primary care provider, the pharmacist shall provide the patient with a written record of the drugs or devices furnished and advise the patient to consult a physician of the patient’s choice.

(11) Administer immunizations pursuant to a protocol with a prescriber.

(12) Order and interpret tests for the purpose of monitoring and managing the efficacy and toxicity of drug therapies. A pharmacist who orders and interprets tests pursuant to this paragraph shall ensure that the ordering of those tests is done in coordination with the patient’s primary care provider or diagnosing prescriber, as appropriate, including promptly transmitting written notification to the patient’s diagnosing prescriber or entering the appropriate information in a patient record system shared with the prescriber, when available and as permitted by that prescriber.

(b) A pharmacist who is authorized to issue an order to initiate or adjust a controlled substance therapy pursuant to this section shall personally register with the federal Drug Enforcement Administration.

(c) This section does not affect the applicable requirements of law relating to either of the following:

(1) Maintaining the confidentiality of medical records.

(2) The licensing of a health care facility.

(Amended by Stats. 2013, Ch. 469, Sec. 6. Effective January 1, 2014.)



4052.01

(a) Notwithstanding any other provision of law, a pharmacist may furnish naloxone hydrochloride in accordance with standardized procedures or protocols developed and approved by both the board and the Medical Board of California, in consultation with the California Society of Addiction Medicine, the California Pharmacists Association, and other appropriate entities. In developing those standardized procedures or protocols, the board and the Medical Board of California shall include the following:

(1) Procedures to ensure education of the person to whom the drug is furnished, including, but not limited to, opioid overdose prevention, recognition, and response, safe administration of naloxone hydrochloride, potential side effects or adverse events, and the imperative to seek emergency medical care for the patient.

(2) Procedures to ensure the education of the person to whom the drug is furnished regarding the availability of drug treatment programs.

(3) Procedures for the notification of the patient’s primary care provider with patient consent of any drugs or devices furnished to the patient, or entry of appropriate information in a patient record system shared with the primary care provider, as permitted by that primary care provider, and with patient consent.

(b) A pharmacist furnishing naloxone hydrochloride pursuant to this section shall not permit the person to whom the drug is furnished to waive the consultation required by the board and the Medical Board of California.

(c) Prior to performing a procedure authorized under this section, a pharmacist shall complete a training program on the use of opioid antagonists that consists of at least one hour of approved continuing education on the use of naloxone hydrochloride.

(d) The board and the Medical Board of California are each authorized to ensure compliance with this section. Each board is specifically charged with enforcing this section with respect to its respective licensees. This section does not expand the authority of a pharmacist to prescribe any prescription medication.

(e) The board may adopt emergency regulations to establish the standardized procedures or protocols. The adoption of regulations pursuant to this subdivision shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this subdivision are exempt from review by the Office of Administrative Law. The emergency regulations authorized by this subdivision shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect until the earlier of 180 days following their effective date or the effective date of regulations adopted pursuant to subdivision (a).

(Added by Stats. 2014, Ch. 326, Sec. 1. Effective January 1, 2015.)



4052.1

(a) Notwithstanding any other provision of law, a pharmacist may perform the following procedures or functions in a licensed health care facility in accordance with policies, procedures, or protocols developed by health professionals, including physicians, pharmacists, and registered nurses, with the concurrence of the facility administrator:

(1) Ordering or performing routine drug therapy-related patient assessment procedures including temperature, pulse, and respiration.

(2) Ordering drug therapy-related laboratory tests.

(3) Administering drugs and biologicals by injection pursuant to a prescriber’s order.

(4) Initiating or adjusting the drug regimen of a patient pursuant to an order or authorization made by the patient’s prescriber and in accordance with the policies, procedures, or protocols of the licensed health care facility.

(b) Prior to performing any procedure authorized by this section, a pharmacist shall have received appropriate training as prescribed in the policies and procedures of the licensed health care facility.

(Added by Stats. 2006, Ch. 777, Sec. 5. Effective January 1, 2007.)



4052.2

(a) Notwithstanding any other provision of law, a pharmacist may perform the following procedures or functions as part of the care provided by a health care facility, a licensed home health agency, a licensed clinic in which there is a physician oversight, a provider who contracts with a licensed health care service plan with regard to the care or services provided to the enrollees of that health care service plan, or a physician, in accordance with the policies, procedures, or protocols of that facility, home health agency, licensed clinic, health care service plan, or physician, and in accordance with subdivision (c):

(1) Ordering or performing routine drug therapy-related patient assessment procedures including temperature, pulse, and respiration.

(2) Ordering drug therapy-related laboratory tests.

(3) Administering drugs and biologicals by injection pursuant to a prescriber’s order.

(4) Initiating or adjusting the drug regimen of a patient pursuant to a specific written order or authorization made by the individual patient’s treating prescriber, and in accordance with the policies, procedures, or protocols of the health care facility, home health agency, licensed clinic, health care service plan, or physician. Adjusting the drug regimen does not include substituting or selecting a different drug, except as authorized by the protocol. The pharmacist shall provide written notification to the patient’s treating prescriber, or enter the appropriate information in an electronic patient record system shared by the prescriber, of any drug regimen initiated pursuant to this paragraph within 24 hours.

(b) A patient’s treating prescriber may prohibit, by written instruction, any adjustment or change in the patient’s drug regimen by the pharmacist.

(c) The policies, procedures, or protocols referred to in this subdivision shall be developed by health care professionals, including physicians, pharmacists, and registered nurses, and shall, at a minimum, do all of the following:

(1) Require that the pharmacist function as part of a multidisciplinary group that includes physicians and direct care registered nurses. The multidisciplinary group shall determine the appropriate participation of the pharmacist and the direct care registered nurse.

(2) Require that the medical records of the patient be available to both the patient’s treating prescriber and the pharmacist.

(3) Require that the procedures to be performed by the pharmacist relate to a condition for which the patient has first been seen by a physician.

(4) Except for procedures or functions provided by a health care facility, a licensed clinic in which there is physician oversight, or a provider who contracts with a licensed health care plan with regard to the care or services provided to the enrollees of that health care service plan, require the procedures to be performed in accordance with a written, patient-specific protocol approved by the treating or supervising physician. Any change, adjustment, or modification of an approved preexisting treatment or drug therapy shall be provided in writing to the treating or supervising physician within 24 hours.

(d) Prior to performing any procedure authorized by this section, a pharmacist shall have done either of the following:

(1) Successfully completed clinical residency training.

(2) Demonstrated clinical experience in direct patient care delivery.

(Added by Stats. 2006, Ch. 777, Sec. 6. Effective January 1, 2007.)



4052.3

(a) (1) Notwithstanding any other law, a pharmacist may furnish self-administered hormonal contraceptives in accordance with standardized procedures or protocols developed and approved by both the board and the Medical Board of California in consultation with the American Congress of Obstetricians and Gynecologists, the California Pharmacists Association, and other appropriate entities. The standardized procedure or protocol shall require that the patient use a self-screening tool that will identify patient risk factors for use of self-administered hormonal contraceptives, based on the current United States Medical Eligibility Criteria (USMEC) for Contraceptive Use developed by the federal Centers for Disease Control and Prevention, and that the pharmacist refer the patient to the patient’s primary care provider or, if the patient does not have a primary care provider, to nearby clinics, upon furnishing a self-administered hormonal contraceptive pursuant to this subdivision, or if it is determined that use of a self-administered hormonal contraceptive is not recommended.

(2) The board and the Medical Board of California are both authorized to ensure compliance with this subdivision, and each board is specifically charged with the enforcement of this subdivision with respect to its respective licensees. This subdivision does not expand the authority of a pharmacist to prescribe any prescription medication.

(b) (1) Notwithstanding any other law, a pharmacist may furnish emergency contraception drug therapy in accordance with either of the following:

(A) Standardized procedures or protocols developed by the pharmacist and an authorized prescriber who is acting within his or her scope of practice.

(B) Standardized procedures or protocols developed and approved by both the board and the Medical Board of California in consultation with the American Congress of Obstetricians and Gynecologists, the California Pharmacists Association, and other appropriate entities. The board and the Medical Board of California are both authorized to ensure compliance with this clause, and each board is specifically charged with the enforcement of this provision with respect to its respective licensees. This subdivision does not expand the authority of a pharmacist to prescribe any prescription medication.

(2) Prior to performing a procedure authorized under this subdivision, a pharmacist shall complete a training program on emergency contraception that consists of at least one hour of approved continuing education on emergency contraception drug therapy.

(3) A pharmacist, pharmacist’s employer, or pharmacist’s agent shall not directly charge a patient a separate consultation fee for emergency contraception drug therapy services initiated pursuant to this subdivision, but may charge an administrative fee not to exceed ten dollars ($10) above the retail cost of the drug. Upon an oral, telephonic, electronic, or written request from a patient or customer, a pharmacist or pharmacist’s employee shall disclose the total retail price that a consumer would pay for emergency contraception drug therapy. As used in this paragraph, total retail price includes providing the consumer with specific information regarding the price of the emergency contraception drugs and the price of the administrative fee charged. This limitation is not intended to interfere with other contractually agreed-upon terms between a pharmacist, a pharmacist’s employer, or a pharmacist’s agent, and a health care service plan or insurer. Patients who are insured or covered and receive a pharmacy benefit that covers the cost of emergency contraception shall not be required to pay an administrative fee. These patients shall be required to pay copayments pursuant to the terms and conditions of their coverage. This paragraph shall become inoperative for dedicated emergency contraception drugs if these drugs are reclassified as over-the-counter products by the federal Food and Drug Administration.

(4) A pharmacist shall not require a patient to provide individually identifiable medical information that is not specified in Section 1707.1 of Title 16 of the California Code of Regulations before initiating emergency contraception drug therapy pursuant to this subdivision.

(c) For each emergency contraception drug therapy or self-administered hormonal contraception initiated pursuant to this section, the pharmacist shall provide the recipient of the drug with a standardized factsheet that includes, but is not limited to, the indications and contraindications for use of the drug, the appropriate method for using the drug, the need for medical followup, and other appropriate information. The board shall develop this form in consultation with the State Department of Public Health, the American Congress of Obstetricians and Gynecologists, the California Pharmacists Association, and other health care organizations. This section does not preclude the use of existing publications developed by nationally recognized medical organizations.

(Amended by Stats. 2013, Ch. 469, Sec. 7. Effective January 1, 2014.)



4052.4

Notwithstanding Section 2038 or any other provision of law, a pharmacist may perform skin puncture in the course of performing routine patient assessment procedures or in the course of performing any procedure authorized under Section 1206.5 or 1206.6. For purposes of this section, “routine patient assessment procedures” means: (a) procedures that a patient could, with or without a prescription, perform for himself or herself, or (b) clinical laboratory tests that are classified as waived pursuant to the federal Clinical Laboratory Improvement Amendments of 1988 (42 U.S.C. Sec. 263a) and the regulations adopted thereunder by the federal Health Care Financing Administration, as authorized by paragraph (11) of subdivision (a) of Section 1206.5 or Section 1206.6. A pharmacist performing these functions shall report the results obtained from a test to the patient and any physician designated by the patient. Any pharmacist who performs the service authorized by this section shall not be in violation of Section 2052.

(Amended by Stats. 2012, Ch. 874, Sec. 5. Effective January 1, 2013.)



4052.5

(a) In addition to the authority allowed under Section 4073, a pharmacist filling a prescription order for a drug product may select a different form of medication with the same active chemical ingredients of equivalent strength and duration of therapy as the prescribed drug product when the change will improve the ability of the patient to comply with the prescribed drug therapy.

(b) In no case shall a selection be made pursuant to this section if the prescriber personally indicates, either orally or in his or her own handwriting, “Do not substitute” or words of similar meaning. Nothing in this subdivision shall prohibit a prescriber from checking a box on a prescription marked “Do not substitute” if the prescriber personally initials the box or checkmark.

(c) Selection pursuant to this section is within the discretion of the pharmacist, except as provided in subdivision (b). The pharmacist who selects the drug product to be dispensed pursuant to this section shall assume the same responsibility for selecting the dispensed drug product as would be incurred in filling a prescription for a drug product using the prescribed form of medication. There shall be no liability on the prescriber for an act or omission by a pharmacist in selecting, preparing, or dispensing a drug product pursuant to this section.

(d) This section shall apply to all prescriptions, including those presented by or on behalf of persons receiving assistance from the federal government or pursuant to the California Medical Assistance Program set forth in Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(e) When a substitution is made pursuant to this section, the use of the different form of medication shall be communicated to the patient, and the name of the dispensed drug product shall be indicated on the prescription label, unless the prescriber orders otherwise.

(f) This section shall not permit substitution between long-acting and short-acting forms of a medication with the same chemical ingredients or between one drug product and two or more drug products with the same chemical ingredients.

(Added by Stats. 2001, Ch. 631, Sec. 1. Effective January 1, 2002.)



4052.6

(a) A pharmacist recognized by the board as an advanced practice pharmacist may do all of the following:

(1) Perform patient assessments.

(2) Order and interpret drug therapy-related tests.

(3) Refer patients to other health care providers.

(4) Participate in the evaluation and management of diseases and health conditions in collaboration with other health care providers.

(5) Initiate, adjust, or discontinue drug therapy in the manner specified in paragraph (4) of subdivision (a) of Section 4052.2.

(b) A pharmacist who adjusts or discontinues drug therapy shall promptly transmit written notification to the patient’s diagnosing prescriber or enter the appropriate information in a patient record system shared with the prescriber, as permitted by that prescriber. A pharmacist who initiates drug therapy shall promptly transmit written notification to, or enter the appropriate information into, a patient record system shared with the patient’s primary care provider or diagnosing provider, as permitted by that provider.

(c) This section shall not interfere with a physician’s order to dispense a prescription drug as written, or other order of similar meaning.

(d) Prior to initiating or adjusting a controlled substance therapy pursuant to this section, a pharmacist shall personally register with the federal Drug Enforcement Administration.

(e) A pharmacist who orders and interprets tests pursuant to paragraph (2) of subdivision (a) shall ensure that the ordering of those tests is done in coordination with the patient’s primary care provider or diagnosing prescriber, as appropriate, including promptly transmitting written notification to the patient’s diagnosing prescriber or entering the appropriate information in a patient record system shared with the prescriber, when available and as permitted by that prescriber.

(Added by Stats. 2013, Ch. 469, Sec. 8. Effective January 1, 2014.)



4052.7

(a) A pharmacy may, at a patient’s request, repackage a drug previously dispensed to the patient or to the patient’s agent pursuant to a prescription.

(b) Any pharmacy providing repackaging services shall have in place policies and procedures for repackaging these drugs and shall label the repackaged prescription container with the following:

(1) All the information required by Section 4076.

(2) The name and address of the pharmacy repackaging the drug and the name and address of the pharmacy that initially dispensed the drug to the patient.

(c) The repackaging pharmacy and the pharmacy that initially dispensed the drug shall only be liable for its own actions in providing the drug to the patient or the patient’s agent.

(Added by Stats. 2001, Ch. 728, Sec. 27. Effective January 1, 2002.)



4052.8

(a) In addition to the authority provided in paragraph (11) of subdivision (a) of Section 4052, a pharmacist may independently initiate and administer vaccines listed on the routine immunization schedules recommended by the federal Advisory Committee on Immunization Practices (ACIP), in compliance with individual ACIP vaccine recommendations, and published by the federal Centers for Disease Control and Prevention (CDC) for persons three years of age and older.

(b) In order to initiate and administer an immunization described in subdivision (a), a pharmacist shall do all of the following:

(1) Complete an immunization training program endorsed by the CDC or the Accreditation Council for Pharmacy Education that, at a minimum, includes hands-on injection technique, clinical evaluation of indications and contraindications of vaccines, and the recognition and treatment of emergency reactions to vaccines, and shall maintain that training.

(2) Be certified in basic life support.

(3) Comply with all state and federal recordkeeping and reporting requirements, including providing documentation to the patient’s primary care provider and entering information in the appropriate immunization registry designated by the immunization branch of the State Department of Public Health.

(c) A pharmacist administering immunizations pursuant to this section, or paragraph (11) of subdivision (a) of Section 4052, may also initiate and administer epinephrine or diphenhydramine by injection for the treatment of a severe allergic reaction.

(Added by Stats. 2013, Ch. 469, Sec. 9. Effective January 1, 2014.)



4052.9

(a) A pharmacist may furnish nicotine replacement products approved by the federal Food and Drug Administration for use by prescription only in accordance with standardized procedures and protocols developed and approved by both the board and the Medical Board of California in consultation with other appropriate entities and provide smoking cessation services if all of the following conditions are met:

(1) The pharmacist maintains records of all prescription drugs and devices furnished for a period of at least three years for purposes of notifying other health care providers and monitoring the patient.

(2) The pharmacist notifies the patient’s primary care provider of any drugs or devices furnished to the patient, or enters the appropriate information in a patient record system shared with the primary care provider, as permitted by that primary care provider. If the patient does not have a primary care provider, the pharmacist provides the patient with a written record of the drugs or devices furnished and advises the patient to consult a physician of the patient’s choice.

(3) The pharmacist is certified in smoking cessation therapy by an organization recognized by the board.

(4) The pharmacist completes one hour of continuing education focused on smoking cessation therapy biennially.

(b) The board and the Medical Board of California are both authorized to ensure compliance with this section, and each board is specifically charged with the enforcement of this section with respect to their respective licensees. Nothing in this section shall be construed to expand the authority of a pharmacist to prescribe any other prescription medication.

(Added by Stats. 2013, Ch. 469, Sec. 10. Effective January 1, 2014.)



4053

(a) Notwithstanding Section 4051, the board may issue a license as a designated representative to provide sufficient and qualified supervision in a wholesaler or veterinary food-animal drug retailer. The designated representative shall protect the public health and safety in the handling, storage, and shipment of dangerous drugs and dangerous devices in the wholesaler or veterinary food-animal drug retailer.

(b) An individual who is at least 18 years of age may apply for a designated representative license. In order to obtain and maintain that license, the individual shall meet all of the following requirements:

(1) He or she shall be a high school graduate or possess a general education development certificate equivalent.

(2) He or she shall have a minimum of one year of paid work experience in a licensed pharmacy, or with a drug wholesaler, drug distributor, or drug manufacturer, in the past three years, related to the distribution or dispensing of dangerous drugs or dangerous devices or meet all of the prerequisites to take the examination required for licensure as a pharmacist by the board.

(3) He or she shall complete a training program approved by the board that, at a minimum, addresses each of the following subjects:

(A) Knowledge and understanding of California law and federal law relating to the distribution of dangerous drugs and dangerous devices.

(B) Knowledge and understanding of California law and federal law relating to the distribution of controlled substances.

(C) Knowledge and understanding of quality control systems.

(D) Knowledge and understanding of the United States Pharmacopoeia standards relating to the safe storage and handling of drugs.

(E) Knowledge and understanding of prescription terminology, abbreviations, dosages, and format.

(4) The board may, by regulation, require training programs to include additional material.

(5) The board may not issue a license as a designated representative until the applicant provides proof of completion of the required training to the board.

(c) The veterinary food-animal drug retailer or wholesaler shall not operate without a pharmacist or a designated representative on its premises.

(d) Only a pharmacist or a designated representative shall prepare and affix the label to veterinary food-animal drugs.

(e) Section 4051 shall not apply to any laboratory licensed under Section 351 of Title III of the Public Health Service Act (Public Law 78-410).

(Amended by Stats. 2014, Ch. 316, Sec. 13. Effective January 1, 2015.)



4053.1

(a) Notwithstanding Section 4051, the board may issue a license to a qualified individual as a designated representative-3PL to provide sufficient and qualified supervision of a third-party logistics provider’s place of business. The designated representative-3PL shall protect the public health and safety in the handling, storage, warehousing, distribution, and shipment of dangerous drugs and dangerous devices in the third-party logistics provider’s place of business.

(b) An individual who is at least 18 years of age may apply for a designated representative-3PL license. In order to obtain and maintain that license, the individual shall meet all of the following requirements:

(1) He or she shall be a high school graduate or possess a general education development certificate equivalent.

(2) He or she shall meet one of the following requirements:

(A) Have a minimum of one year of paid work experience in the past three years with a third-party logistics provider.

(B) Have a minimum of one year of paid work experience in the past three years in a licensed pharmacy, or with a drug wholesaler, drug distributor, or drug manufacturer, performing duties related to the distribution or dispensing of dangerous drugs or dangerous devices.

(C) Meet all of the prerequisites to take the examination required for licensure as a pharmacist by the board.

(3) (A) He or she shall complete a training program approved by the board that, at a minimum, addresses each of the following subjects:

(i) Knowledge and understanding of California law and federal law relating to the distribution of dangerous drugs and dangerous devices.

(ii) Knowledge and understanding of California law and federal law relating to the distribution of controlled substances.

(iii) Knowledge and understanding of quality control systems.

(iv) Knowledge and understanding of the United States Pharmacopoeia or federal Food and Drug Administration standards relating to the safe storage, handling, and transport of dangerous drugs and dangerous devices.

(B) The board may, by regulation, require the training program required under this paragraph to include additional material.

(C) The board shall not issue a license as a designated representative-3PL until the applicant provides proof of completion of the training required by this paragraph to the board.

(c) A third-party logistics provider shall not operate without at least one designated representative-3PL present at each of its licensed places of business as required under Section 4160.

(Added by Stats. 2014, Ch. 507, Sec. 8. Effective January 1, 2015.)



4054

Section 4051 shall not apply to a manufacturer or wholesaler that provides dialysis drugs and devices directly to patients.

(Amended by Stats. 2004, Ch. 857, Sec. 9. Effective January 1, 2005.)



4055

Nothing in this chapter, nor any other law, shall prohibit the sale of devices to clinics that have been issued a clinic license pursuant to Article 13 (commencing with Section 4180) of this chapter, or to skilled nursing facilities or intermediate care facilities licensed pursuant to Chapter 2 (commencing with Section 1250) of, or to home health agencies licensed pursuant to Chapter 8 (commencing with Section 1725) of, or to hospices licensed pursuant to Chapter 8.5 (commencing with Section 1745) of, Division 2 of, the Health and Safety Code, as long as the devices are furnished only upon the prescription or order of a physician, dentist, or podiatrist.

(Amended by Stats. 1997, Ch. 549, Sec. 33. Effective January 1, 1998.)



4056

(a) Notwithstanding any provision of this chapter, a licensed hospital that contains 100 beds or fewer, and that does not employ a full-time pharmacist, may purchase drugs at wholesale for administration, under the direction of a physician, or for dispensation by a physician, to persons registered as inpatients of the hospital, to emergency cases under treatment in the hospital, or, under the conditions described in subdivision (f), to persons registered as outpatients in a rural hospital as defined in Section 124840 of the Health and Safety Code. The hospital shall keep records of the kind and amounts of drugs so purchased and administered or dispensed, and the records shall be available for inspection by all properly authorized personnel of the board.

(b) No hospital shall be entitled to the benefits of subdivision (a) until it has obtained a license from the board. Each license shall be issued to a specific hospital and for a specific location.

(c) Each application for a license under this section shall be made on a form furnished by the board. Upon the filing of the application and payment of the fee prescribed in subdivision (a) of Section 4400, the executive officer of the board shall issue a license authorizing the hospital to which it is issued to purchase drugs at wholesale pursuant to subdivision (a). The license shall be renewed annually on or before November 1 of each year upon payment of the renewal fee prescribed in subdivision (b) of Section 4400 and shall not be transferable.

(d) The form of application for a license under this section shall contain the name and address of the applicant, the number of beds, whether the applicant is a licensed hospital, whether it does or does not employ a full-time pharmacist, the name of its chief medical officer, and the name of its administrator.

(e) The board may deny, revoke, or suspend a license issued under this section in the manner and for the grounds specified in Article 19 (commencing with Section 4300).

(f) A physician himself or herself may dispense drugs to outpatients directly pursuant to subdivision (a) only if the physician determines that it is in the best interest of the patient that a particular drug regimen be immediately commenced or continued, and the physician reasonably believes that a pharmacy located outside the hospital is not available and accessible at the time of dispensation to the patient within 30 minutes of the hospital pharmaceutical services or within a 30-mile radius from the hospital pharmaceutical services by means of the method of transportation the patient states that he or she intends to use. The quantity of drugs dispensed to any outpatient pursuant to this subdivision shall be limited to that amount necessary to maintain uninterrupted therapy during the period when pharmaceutical services outside the hospital are not readily available or accessible, but shall not exceed a 72-hour supply. The physician shall ensure that the label on the drug contains all the information required by Section 4076.

(g) A rural hospital, as defined in Section 124840 of the Health and Safety Code, shall obtain information regarding the hours of operation of each pharmacy located within the 30 minute or 30-mile radius of the hospital. The hospital shall update this information annually, and shall make this information available to its medical staff.

(h) A licensed hospital that contains 100 beds or fewer, does not employ a full-time pharmacist, and purchases drugs at wholesale for administration or dispensation pursuant to subdivision (a), shall retain the services of a pharmacist consultant to monitor and review the pharmaceutical services provided by the hospital to inpatients of the hospital, and the dispensing of drugs by physicians to outpatients pursuant to subdivision (f).

(i) This section shall not be construed to eliminate the requirements of Section 11164 or 11167 of the Health and Safety Code.

(Amended by Stats. 1999, Ch. 900, Sec. 1. Effective October 10, 1999.)



4057

(a) Except as provided in Sections 4006, 4240, and 4342, this chapter does not apply to the retail sale of nonprescription drugs that are not subject to Section 4022 and that are packaged or bottled in the manufacturer’s or distributor’s container and labeled in accordance with applicable federal and state drug labeling requirements.

(b) This chapter does not apply to specific dangerous drugs and dangerous devices listed in board regulations, where the sale or furnishing is made to any of the following:

(1) A physician, dentist, podiatrist, pharmacist, medical technician, medical technologist, optometrist, or chiropractor holding a currently valid and unrevoked license and acting within the scope of his or her profession.

(2) A clinic, hospital, institution, or establishment holding a currently valid and unrevoked license or permit under Division 2 (commencing with Section 1200) of the Health and Safety Code, or Chapter 2 (commencing with Section 3300) of Division 3 of, or Part 2 (commencing with Section 6250) of Division 6 of, the Welfare and Institutions Code.

(c) This chapter shall not apply to a home health agency licensed under Chapter 8 (commencing with Section 1725) of, or a hospice licensed under Chapter 8.5 (commencing with Section 1745) of, Division 2 of, the Health and Safety Code, when it purchases, stores, furnishes, or transports specific dangerous drugs and dangerous devices listed in board regulations in compliance with applicable law and regulations including:

(1) Dangerous devices described in subdivision (b) of Section 4022, as long as these dangerous devices are furnished only upon the prescription or order of a physician, dentist, or podiatrist.

(2) Hypodermic needles and syringes.

(3) Irrigation solutions of 50 cubic centimeters or greater.

(d) This chapter does not apply to the storage of devices in secure central or ward supply areas of a clinic, hospital, institution, or establishment holding a currently valid and unrevoked license or permit pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code, or pursuant to Chapter 2 (commencing with Section 3300) of Division 3 of, or Part 2 (commencing with Section 6250) of Division 6 of, the Welfare and Institutions Code.

(e) This chapter does not apply to the retail sale of vitamins, mineral products, or combinations thereof or to foods, supplements, or nutrients used to fortify the diet of humans or other animals or poultry and labeled as such that are not subject to Section 4022 and that are packaged or bottled in the manufacturer’s or distributor’s container and labeled in accordance with applicable federal and state labeling requirements.

(f) This chapter does not apply to the furnishing of dangerous drugs and dangerous devices to recognized schools of nursing. These dangerous drugs and dangerous devices shall not include controlled substances. The dangerous drugs and dangerous devices shall be used for training purposes only, and not for the cure, mitigation, or treatment of disease in humans. Recognized schools of nursing for purposes of this subdivision are those schools recognized as training facilities by the California Board of Registered Nursing.

(Amended by Stats. 1999, Ch. 655, Sec. 47. Effective January 1, 2000.)



4058

Every person holding a license issued under this chapter to operate a premises shall display the original license and current renewal license upon the licensed premises in a place where it may be clearly read by the public.

(Amended by Stats. 1997, Ch. 549, Sec. 36. Effective January 1, 1998.)



4059

(a) A person may not furnish any dangerous drug, except upon the prescription of a physician, dentist, podiatrist, optometrist, veterinarian, or naturopathic doctor pursuant to Section 3640.7. A person may not furnish any dangerous device, except upon the prescription of a physician, dentist, podiatrist, optometrist, veterinarian, or naturopathic doctor pursuant to Section 3640.7.

(b) This section does not apply to the furnishing of any dangerous drug or dangerous device by a manufacturer, wholesaler, or pharmacy to each other or to a physician, dentist, podiatrist, optometrist, veterinarian, or naturopathic doctor pursuant to Section 3640.7, or to a laboratory under sales and purchase records that correctly give the date, the names and addresses of the supplier and the buyer, the drug or device, and its quantity. This section does not apply to the furnishing of any dangerous device by a manufacturer, wholesaler, or pharmacy to a physical therapist acting within the scope of his or her license under sales and purchase records that correctly provide the date the device is provided, the names and addresses of the supplier and the buyer, a description of the device, and the quantity supplied.

(c) A pharmacist, or a person exempted pursuant to Section 4054, may distribute dangerous drugs and dangerous devices directly to dialysis patients pursuant to regulations adopted by the board. The board shall adopt any regulations as are necessary to ensure the safe distribution of these drugs and devices to dialysis patients without interruption thereof. A person who violates a regulation adopted pursuant to this subdivision shall be liable upon order of the board to surrender his or her personal license. These penalties shall be in addition to penalties that may be imposed pursuant to Section 4301. If the board finds any dialysis drugs or devices distributed pursuant to this subdivision to be ineffective or unsafe for the intended use, the board may institute immediate recall of any or all of the drugs or devices distributed to individual patients.

(d) Home dialysis patients who receive any drugs or devices pursuant to subdivision (c) shall have completed a full course of home training given by a dialysis center licensed by the State Department of Public Health. The physician prescribing the dialysis products shall submit proof satisfactory to the manufacturer or wholesaler that the patient has completed the program.

(e) A pharmacist may furnish a dangerous drug authorized for use pursuant to Section 2620.3 to a physical therapist. A record containing the date, name and address of the buyer, and name and quantity of the drug shall be maintained. This subdivision shall not be construed to authorize the furnishing of a controlled substance.

(f) A pharmacist may furnish electroneuromyographic needle electrodes or hypodermic needles used for the purpose of placing wire electrodes for kinesiological electromyographic testing to physical therapists who are certified by the Physical Therapy Board of California to perform tissue penetration in accordance with Section 2620.5.

(g) Nothing in this section shall be construed as permitting a licensed physical therapist to dispense or furnish a dangerous device without a prescription of a physician, dentist, podiatrist, optometrist, or veterinarian.

(h) A veterinary food-animal drug retailer shall dispense, furnish, transfer, or sell veterinary food-animal drugs only to another veterinary food-animal drug retailer, a pharmacy, a veterinarian, or to a veterinarian’s client pursuant to a prescription from the veterinarian for food-producing animals.

(Amended by Stats. 2010, Ch. 653, Sec. 24. Effective January 1, 2011.)



4059.5

(a) Except as otherwise provided in this chapter, dangerous drugs or dangerous devices may only be ordered by an entity licensed by the board and shall be delivered to the licensed premises and signed for and received by a pharmacist. Where a licensee is permitted to operate through a designated representative, the designated representative shall sign for and receive the delivery.

(b) A dangerous drug or dangerous device transferred, sold, or delivered to a person within this state shall be transferred, sold, or delivered only to an entity licensed by the board, to a manufacturer, or to an ultimate user or the ultimate user’s agent.

(c) Notwithstanding subdivisions (a) and (b), deliveries to a hospital pharmacy may be made to a central receiving location within the hospital. However, the dangerous drugs or dangerous devices shall be delivered to the licensed pharmacy premises within one working day following receipt by the hospital, and the pharmacist on duty at that time shall immediately inventory the dangerous drugs or dangerous devices.

(d) Notwithstanding any other provision of law, a dangerous drug or dangerous device may be ordered by and provided to a manufacturer, physician, dentist, podiatrist, optometrist, veterinarian, naturopathic doctor pursuant to Section 3640.7, or laboratory, or a physical therapist acting within the scope of his or her license. A person or entity receiving delivery of a dangerous drug or dangerous device, or a duly authorized representative of the person or entity, shall sign for the receipt of the dangerous drug or dangerous device.

(e) A dangerous drug or dangerous device shall not be transferred, sold, or delivered to a person outside this state, whether foreign or domestic, unless the transferor, seller, or deliverer does so in compliance with the laws of this state and of the United States and of the state or country to which the dangerous drugs or dangerous devices are to be transferred, sold, or delivered. Compliance with the laws of this state and the United States and of the state or country to which the dangerous drugs or dangerous devices are to be delivered shall include, but not be limited to, determining that the recipient of the dangerous drugs or dangerous devices is authorized by law to receive the dangerous drugs or dangerous devices.

(f) Notwithstanding subdivision (a), a pharmacy may take delivery of dangerous drugs and dangerous devices when the pharmacy is closed and no pharmacist is on duty if all of the following requirements are met:

(1) The drugs are placed in a secure storage facility in the same building as the pharmacy.

(2) Only the pharmacist-in-charge or a pharmacist designated by the pharmacist-in-charge has access to the secure storage facility after dangerous drugs or dangerous devices have been delivered.

(3) The secure storage facility has a means of indicating whether it has been entered after dangerous drugs or dangerous devices have been delivered.

(4) The pharmacy maintains written policies and procedures for the delivery of dangerous drugs and dangerous devices to a secure storage facility.

(5) The agent delivering dangerous drugs and dangerous devices pursuant to this subdivision leaves documents indicating the name and amount of each dangerous drug or dangerous device delivered in the secure storage facility.

The pharmacy shall be responsible for the dangerous drugs and dangerous devices delivered to the secure storage facility. The pharmacy shall also be responsible for obtaining and maintaining records relating to the delivery of dangerous drugs and dangerous devices to a secure storage facility.

(Amended by Stats. 2009, Ch. 308, Sec. 46. Effective January 1, 2010.)



4060

A person shall not possess any controlled substance, except that furnished to a person upon the prescription of a physician, dentist, podiatrist, optometrist, veterinarian, or naturopathic doctor pursuant to Section 3640.7, or furnished pursuant to a drug order issued by a certified nurse-midwife pursuant to Section 2746.51, a nurse practitioner pursuant to Section 2836.1, a physician assistant pursuant to Section 3502.1, a naturopathic doctor pursuant to Section 3640.5, or a pharmacist pursuant to Section 4052.1, 4052.2, or 4052.6. This section does not apply to the possession of any controlled substance by a manufacturer, wholesaler, third-party logistics provider, pharmacy, pharmacist, physician, podiatrist, dentist, optometrist, veterinarian, naturopathic doctor, certified nurse-midwife, nurse practitioner, or physician assistant, if in stock in containers correctly labeled with the name and address of the supplier or producer.

This section does not authorize a certified nurse-midwife, a nurse practitioner, a physician assistant, or a naturopathic doctor, to order his or her own stock of dangerous drugs and devices.

(Amended by Stats. 2014, Ch. 507, Sec. 9. Effective January 1, 2015.)



4061

(a) No manufacturer’s sales representative shall distribute any dangerous drug or dangerous device as a complimentary sample without the written request of a physician, dentist, podiatrist, optometrist, veterinarian, or naturopathic doctor pursuant to Section 3640.7. However, a certified nurse-midwife who functions pursuant to a standardized procedure or protocol described in Section 2746.51, a nurse practitioner who functions pursuant to a standardized procedure described in Section 2836.1, or protocol, a physician assistant who functions pursuant to a protocol described in Section 3502.1, or a naturopathic doctor who functions pursuant to a standardized procedure or protocol described in Section 3640.5, may sign for the request and receipt of complimentary samples of a dangerous drug or dangerous device that has been identified in the standardized procedure, protocol, or practice agreement. Standardized procedures, protocols, and practice agreements shall include specific approval by a physician. A review process, consistent with the requirements of Section 2725, 3502.1, or 3640.5, of the complimentary samples requested and received by a nurse practitioner, certified nurse-midwife, physician assistant, or naturopathic doctor, shall be defined within the standardized procedure, protocol, or practice agreement.

(b) Each written request shall contain the names and addresses of the supplier and the requester, the name and quantity of the specific dangerous drug desired, the name of the certified nurse-midwife, nurse practitioner, physician assistant, or naturopathic doctor, if applicable, receiving the samples pursuant to this section, the date of receipt, and the name and quantity of the dangerous drugs or dangerous devices provided. These records shall be preserved by the supplier with the records required by Section 4059.

(c) Nothing in this section is intended to expand the scope of practice of a certified nurse-midwife, nurse practitioner, physician assistant, or naturopathic doctor.

(Amended by Stats. 2005, Ch. 506, Sec. 13. Effective October 4, 2005.)



4062

(a) Notwithstanding Section 4059 or any other provision of law, a pharmacist may, in good faith, furnish a dangerous drug or dangerous device in reasonable quantities without a prescription during a federal, state, or local emergency, to further the health and safety of the public. A record containing the date, name, and address of the person to whom the drug or device is furnished, and the name, strength, and quantity of the drug or device furnished shall be maintained. The pharmacist shall communicate this information to the patient’s attending physician as soon as possible. Notwithstanding Section 4060 or any other provision of law, a person may possess a dangerous drug or dangerous device furnished without prescription pursuant to this section.

(b) During a declared federal, state, or local emergency, the board may waive application of any provisions of this chapter or the regulations adopted pursuant to it if, in the board’s opinion, the waiver will aid in the protection of public health or the provision of patient care.

(c) During a declared federal, state, or local emergency, the board shall allow for the employment of a mobile pharmacy in impacted areas in order to ensure the continuity of patient care, if all of the following conditions are met:

(1) The mobile pharmacy shares common ownership with at least one currently licensed pharmacy in good standing.

(2) The mobile pharmacy retains records of dispensing, as required by subdivision (a).

(3) A licensed pharmacist is on the premises and the mobile pharmacy is under the control and management of a pharmacist while the drugs are being dispensed.

(4) Reasonable security measures are taken to safeguard the drug supply maintained in the mobile pharmacy.

(5) The mobile pharmacy is located within the declared emergency area or affected areas.

(6) The mobile pharmacy ceases the provision of services within 48 hours following the termination of the declared emergency.

(Amended by Stats. 2009, Ch. 308, Sec. 48. Effective January 1, 2010.)



4063

No prescription for any dangerous drug or dangerous device may be refilled except upon authorization of the prescriber. The authorization may be given orally or at the time of giving the original prescription. No prescription for any dangerous drug that is a controlled substance may be designated refillable as needed.

(Amended by Stats. 1997, Ch. 549, Sec. 43. Effective January 1, 1998.)



4064

(a) A prescription for a dangerous drug or dangerous device may be refilled without the prescriber’s authorization if the prescriber is unavailable to authorize the refill and if, in the pharmacist’s professional judgment, failure to refill the prescription might interrupt the patient’s ongoing care and have a significant adverse effect on the patient’s well-being.

(b) The pharmacist shall inform the patient that the prescription was refilled pursuant to this section.

(c) The pharmacist shall inform the prescriber within a reasonable period of time of any refills dispensed pursuant to this section.

(d) Prior to refilling a prescription pursuant to this section, the pharmacist shall make every reasonable effort to contact the prescriber. The pharmacist shall make an appropriate record, including the basis for proceeding under this section.

(e) The prescriber shall not incur any liability as the result of a refilling of a prescription pursuant to this section.

(f) Notwithstanding Section 4060 or any other law, a person may possess a dangerous drug or dangerous device furnished without prescription pursuant to this section.

(Amended by Stats. 1997, Ch. 549, Sec. 44. Effective January 1, 1998.)



4064.5

(a) A pharmacist may dispense not more than a 90-day supply of a dangerous drug other than a controlled substance pursuant to a valid prescription that specifies an initial quantity of less than a 90-day supply followed by periodic refills of that amount if all of the following requirements are satisfied:

(1) The patient has completed an initial 30-day supply of the dangerous drug.

(2) The total quantity of dosage units dispensed does not exceed the total quantity of dosage units authorized by the prescriber on the prescription, including refills.

(3) The prescriber has not specified on the prescription that dispensing the prescription in an initial amount followed by periodic refills is medically necessary.

(4) The pharmacist is exercising his or her professional judgment.

(b) For purposes of this section, if the prescription continues the same medication as previously dispensed in a 90-day supply, the initial 30-day supply under paragraph (1) of subdivision (a) is not required.

(c) A pharmacist dispensing an increased supply of a dangerous drug pursuant to this section shall notify the prescriber of the increase in the quantity of dosage units dispensed.

(d) In no case shall a pharmacist dispense a greater supply of a dangerous drug pursuant to this section if the prescriber personally indicates, either orally or in his or her own handwriting, “No change to quantity,” or words of similar meaning. Nothing in this subdivision shall prohibit a prescriber from checking a box on a prescription marked “No change to quantity,” provided that the prescriber personally initials the box or checkmark. To indicate that an increased supply shall not be dispensed pursuant to this section for an electronic data transmission prescription as defined in subdivision (c) of Section 4040, a prescriber may indicate “No change to quantity,” or words of similar meaning, in the prescription as transmitted by electronic data, or may check a box marked on the prescription “No change to quantity.” In either instance, it shall not be required that the prohibition on an increased supply be manually initialed by the prescriber.

(e) This section shall not apply to psychotropic medication or psychotropic drugs as described in subdivision (d) of Section 369.5 of the Welfare and Institutions Code.

(f) Nothing in this section shall be construed to require a health care service plan, health insurer, workers’ compensation insurance plan, pharmacy benefits manager, or any other person or entity, including, but not limited to, a state program or state employer, to provide coverage for a dangerous drug in a manner inconsistent with a beneficiary’s plan benefit.

(Added by Stats. 2012, Ch. 455, Sec. 1. Effective January 1, 2013.)



4065

(a) “Injection card system,” as used in this section, means a system that enables a facility to authorize an outpatient to receive injections of controlled substances at the facility pursuant to a prior written order by a physician, through the use of a card that is maintained at the location in the facility where the injections are administered.

(1) The injection card shall include, at a minimum, the following information: the date of authorization, the number and frequency of injections authorized, the name of the drug including the strength and amount authorized, the names of the prescribing physician and the patient, the date and time of each injection, and the signature of the person administering the injection.

(2) In addition, the patient’s medical record maintained by the facility shall contain all of the information required under Sections 4040 and 4070 and Chapter 1 (commencing with Section 70001) of Division 5 of Title 22 of the California Code of Regulations.

(b) Notwithstanding any other provision of law, a licensed health care facility may provide for the administration of controlled substances through the use of an injection card system for controlled substances.

(c) A facility that employs an injection card system shall have a written protocol for the use of this system. The protocol shall be developed by a team of health care professionals, including at least one physician, one registered nurse, and one pharmacist. The protocol shall provide for, but not be limited to, the following:

(1) Identification of drugs to be included in the injection card system.

(2) Distinction among classes of drugs.

(3) Periodic review of the efficacy of the injection card system, including, but not limited to, its effectiveness and safety for different classes of drugs.

(4) Determination as to whether each drug included in the injection card system requires the presence of a physician or only the ready availability of a physician.

(5) Implementation of recordkeeping systems that, at a minimum, record each injection and each visit, provide for the immediate entry of the injection in the patient’s medical record, provide a system for discontinuance of the order by the prescribing physician, and allow for ready identification of patterns of possible or actual patient abuse of controlled substances and other potential adverse drug interactions.

(6) Retention of the injection card by the facility at all times when a controlled substance is being administered.

(7) Adequate initial evaluation of patients, including, but not limited to, a determination as to whether each patient is a proper subject for the injection card system.

(8) Ongoing medical evaluation of the patient’s response to the injection card system.

(9) That all injection cards shall become a permanent part of the patient’s medical record within 15 days from the date the last authorized dose is administered.

(d) Nothing in this section shall be construed to prohibit the use, or impose new requirements on the use, of an injection card system for noncontrolled substances.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4066

(a) Notwithstanding Section 4059, a wholesaler or pharmacy may furnish dangerous drugs to the master or first officer of an ocean vessel, pursuant to a written prescription. The requisition shall be on the vessel’s official stationery, signed by the vessel’s first officer. The drugs shall be maintained on board the vessel and dispensed from medicine chests, first aid packets, or dispensaries, pursuant to standardized procedures established by a registered medical officer.

(b) Dangerous drugs shall be furnished in a sealed container to the vessel’s first officer, on proper identification, or delivered aboard the vessel.

(c) Wholesalers or pharmacies engaging in the activities authorized by this section shall give notice to the board within 30 days of undertaking the activity.

(d) Distribution of controlled substances shall be in accordance with federal requirements contained in Section 1301.28 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4067

(a) No person or entity shall dispense or furnish, or cause to be dispensed or furnished, dangerous drugs or dangerous devices, as defined in Section 4022, on the Internet for delivery to any person in this state without a prescription issued pursuant to a good faith prior examination of a human or animal for whom the prescription is meant if the person or entity either knew or reasonably should have known that the prescription was not issued pursuant to a good faith prior examination of a human or animal, or if the person or entity did not act in accordance with Section 1761 of Title 16 of the California Code of Regulations.

(b) Notwithstanding any other provision of law, a violation of this section may subject the person or entity that has committed the violation to either a fine of up to twenty-five thousand dollars ($25,000) per occurrence pursuant to a citation issued by the board or a civil penalty of twenty-five thousand dollars ($25,000) per occurrence.

(c) The Attorney General may bring an action to enforce this section and to collect the fines or civil penalties authorized by subdivision (b).

(d) For notifications made on and after January 1, 2002, the Franchise Tax Board, upon notification by the Attorney General or the board of a final judgment in an action brought under this section, shall subtract the amount of the fine or awarded civil penalties from any tax refunds or lottery winnings due to the person who is a defendant in the action using the offset authority under Section 12419.5 of the Government Code, as delegated by the Controller, and the processes as established by the Franchise Tax Board for this purpose. That amount shall be forwarded to the board for deposit in the Pharmacy Board Contingent Fund.

(e) Nothing in this section shall be construed to permit the unlicensed practice of pharmacy, or to limit the authority of the board to enforce any other provision of this chapter.

(f) For the purposes of this section, “good faith prior examination” includes the requirements for a physician and surgeon in Section 2242 and the requirements for a veterinarian in Section 2032.1 of Title 16 of the California Code of Regulations.

(Amended by Stats. 2003, Ch. 250, Sec. 2. Effective January 1, 2004.)



4068

(a) Notwithstanding any provision of this chapter, a prescriber may dispense a dangerous drug, including a controlled substance, to an emergency room patient if all of the following apply:

(1) The hospital pharmacy is closed and there is no pharmacist available in the hospital.

(2) The dangerous drug is acquired by the hospital pharmacy.

(3) The dispensing information is recorded and provided to the pharmacy when the pharmacy reopens.

(4) The hospital pharmacy retains the dispensing information and, if the drug is a schedule II, schedule III, or schedule IV controlled substance, reports the dispensing information to the Department of Justice pursuant to Section 11165 of the Health and Safety Code.

(5) The prescriber determines that it is in the best interest of the patient that a particular drug regimen be immediately commenced or continued, and the prescriber reasonably believes that a pharmacy located outside the hospital is not available and accessible at the time of dispensing to the patient.

(6) The quantity of drugs dispensed to any patient pursuant to this section are limited to that amount necessary to maintain uninterrupted therapy during the period when pharmacy services outside the hospital are not readily available or accessible, but shall not exceed a 72-hour supply.

(7) The prescriber shall ensure that the label on the drug contains all the information required by Section 4076.

(b) The prescriber shall be responsible for any error or omission related to the drugs dispensed.

(Amended by Stats. 2007, Ch. 588, Sec. 43. Effective January 1, 2008.)






ARTICLE 4 - Requirements for Prescriptions

4070

(a) Except as provided in Section 4019 and subdivision (b), an oral or an electronic data transmission prescription as defined in subdivision (c) of Section 4040 shall as soon as practicable be reduced to writing by the pharmacist and shall be filled by, or under the direction of, the pharmacist. The pharmacist need not reduce to writing the address, telephone number, license classification, federal registry number of the prescriber or the address of the patient or patients if the information is readily retrievable in the pharmacy.

(b) A pharmacy receiving an electronic transmission prescription shall not be required to reduce that prescription to writing or to hard copy form if, for three years from the last date of furnishing pursuant to that prescription or order, the pharmacy is able, upon request by the board, to immediately produce a hard copy report that includes for each date of dispensing of a dangerous drug or dangerous device pursuant to that prescription or order: (1) all of the information described in subparagraphs (A) to (E), inclusive, of paragraph (1) of subdivision (a) of Section 4040, and (2) the name or identifier of the pharmacist who dispensed the dangerous drug or dangerous device. This subdivision shall not apply to prescriptions for controlled substances classified in Schedule II, III, IV, or V, except as permitted pursuant to Section 11164.5 of the Health and Safety Code.

(c) If only recorded and stored electronically, on magnetic media, or in any other computerized form, the pharmacy’s computer system shall not permit the received information or the dangerous drug or dangerous device dispensing information required by this section to be changed, obliterated, destroyed, or disposed of, for the record maintenance period required by law once the information has been received by the pharmacy and once the dangerous drug or dangerous device has been dispensed. Once a dangerous drug or dangerous device has been dispensed, if the previously created record is determined to be incorrect, a correcting addition may be made only by or with the approval of a pharmacist. After a pharmacist enters the change or enters his or her approval of the change into the computer, the resulting record shall include the correcting addition and the date it was made to the record, the identity of the person or pharmacist making the correction, and the identity of the pharmacist approving the correction.

(d) Nothing in this section shall impair the requirement to have an electronically transmitted prescription transmitted only to the pharmacy of the patient’s choice or to have a written prescription. This requirement shall not apply to orders for medications to be administered in an acute care hospital.

(Amended by Stats. 2000, Ch. 293, Sec. 2. Effective January 1, 2001.)



4071

Notwithstanding any other provision of law, a prescriber may authorize his or her agent on his or her behalf to orally or electronically transmit a prescription to the furnisher. The furnisher shall make a reasonable effort to determine that the person who transmits the prescription is authorized to do so and shall record the name of the authorized agent of the prescriber who transmits the order.

This section shall not apply to orders for Schedule II controlled substances.

(Amended by Stats. 1997, Ch. 549, Sec. 46. Effective January 1, 1998.)



4071.1

(a) A prescriber, a prescriber’s authorized agent, or a pharmacist may electronically enter a prescription or an order, as defined in Section 4019, into a pharmacy’s or hospital’s computer from any location outside of the pharmacy or hospital with the permission of the pharmacy or hospital. For purposes of this section, a “prescriber’s authorized agent” is a person licensed or registered under Division 2 (commencing with Section 500). This subdivision shall not apply to prescriptions for controlled substances classified in Schedule II, III, IV, or V, except as permitted pursuant to Section 11164.5 of the Health and Safety Code.

(b) Nothing in this section shall reduce the existing authority of other hospital personnel to enter medication orders or prescription orders into a hospital’s computer.

(c) No dangerous drug or dangerous device shall be dispensed pursuant to a prescription that has been electronically entered into a pharmacy’s computer without the prior approval of a pharmacist.

(Added by Stats. 2000, Ch. 293, Sec. 3. Effective January 1, 2001.)



4072

(a) Notwithstanding any other provision of law, a pharmacist, registered nurse, licensed vocational nurse, licensed psychiatric technician, or other healing arts licentiate, if so authorized by administrative regulation, who is employed by or serves as a consultant for a licensed skilled nursing, intermediate care, or other health care facility, may orally or electronically transmit to the furnisher a prescription lawfully ordered by a person authorized to prescribe drugs or devices pursuant to Sections 4040 and 4070. The furnisher shall take appropriate steps to determine that the person who transmits the prescription is authorized to do so and shall record the name of the person who transmits the order. This section shall not apply to orders for Schedule II controlled substances.

(b) In enacting this section, the Legislature recognizes and affirms the role of the State Department of Public Health in regulating drug order processing requirements for licensed health care facilities as set forth in Title 22 of the California Code of Regulations as they may be amended from time to time.

(Amended by Stats. 2010, Ch. 653, Sec. 25. Effective January 1, 2011.)



4073

(a) A pharmacist filling a prescription order for a drug product prescribed by its trade or brand name may select another drug product with the same active chemical ingredients of the same strength, quantity, and dosage form, and of the same generic drug name as determined by the United States Adopted Names (USAN) and accepted by the federal Food and Drug Administration (FDA), of those drug products having the same active chemical ingredients.

(b) In no case shall a selection be made pursuant to this section if the prescriber personally indicates, either orally or in his or her own handwriting, “Do not substitute,” or words of similar meaning. Nothing in this subdivision shall prohibit a prescriber from checking a box on a prescription marked “Do not substitute”; provided that the prescriber personally initials the box or checkmark. To indicate that a selection shall not be made pursuant to this section for an electronic data transmission prescription as defined in subdivision (c) of Section 4040, a prescriber may indicate “Do not substitute,” or words of similar meaning, in the prescription as transmitted by electronic data, or may check a box marked on the prescription “Do not substitute.” In either instance, it shall not be required that the prohibition on substitution be manually initialed by the prescriber.

(c) Selection pursuant to this section is within the discretion of the pharmacist, except as provided in subdivision (b). The person who selects the drug product to be dispensed pursuant to this section shall assume the same responsibility for selecting the dispensed drug product as would be incurred in filling a prescription for a drug product prescribed by generic name. There shall be no liability on the prescriber for an act or omission by a pharmacist in selecting, preparing, or dispensing a drug product pursuant to this section. In no case shall the pharmacist select a drug product pursuant to this section unless the drug product selected costs the patient less than the prescribed drug product. Cost, as used in this subdivision, is defined to include any professional fee that may be charged by the pharmacist.

(d) This section shall apply to all prescriptions, including those presented by or on behalf of persons receiving assistance from the federal government or pursuant to the California Medical Assistance Program set forth in Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(e) When a substitution is made pursuant to this section, the use of the cost-saving drug product dispensed shall be communicated to the patient and the name of the dispensed drug product shall be indicated on the prescription label, except where the prescriber orders otherwise.

(Amended by Stats. 2006, Ch. 659, Sec. 6. Effective January 1, 2007.)



4074

(a) A pharmacist shall inform a patient orally or in writing of the harmful effects of a drug dispensed by prescription if both of the following apply:

(1) The drug poses substantial risk to the person consuming the drug when taken in combination with alcohol or the drug may impair a person’s ability to drive a motor vehicle, whichever is applicable.

(2) The drug is determined by the board pursuant to subdivision (c) to be a drug or drug type for which this warning shall be given.

(b) In addition to the requirement described in subdivision (a), on and after July 1, 2014, if a pharmacist exercising his or her professional judgment determines that a drug may impair a person’s ability to operate a vehicle or vessel, the pharmacist shall include a written label on the drug container indicating that the drug may impair a person’s ability to operate a vehicle or vessel. The label required by this subdivision may be printed on an auxiliary label that is affixed to the prescription container.

(c) The board may by regulation require additional information or labeling.

(d) This section shall not apply to a drug furnished to a patient in conjunction with treatment or emergency services provided in a health facility or, except as provided in subdivision (e), to a drug furnished to a patient pursuant to subdivision (a) of Section 4056.

(e) A health facility shall establish and implement a written policy to ensure that each patient shall receive information regarding each drug given at the time of discharge and each drug given pursuant to subdivision (a) of Section 4056. This information shall include the use and storage of each drug, the precautions and relevant warnings, and the importance of compliance with directions. This information shall be given by a pharmacist or registered nurse, unless already provided by a patient’s prescriber, and the written policy shall be developed in collaboration with a physician, a pharmacist, and a registered nurse. The written policy shall be approved by the medical staff. Nothing in this subdivision or any other law shall be construed to require that only a pharmacist provide this consultation.

(Amended by Stats. 2013, Ch. 304, Sec. 1. Effective January 1, 2014.)



4075

No prescription for a controlled substance transmitted by means of an oral or electronically transmitted order shall be furnished to any person unknown and unable to properly establish his or her identity. The board may by regulation establish procedures to prevent unauthorized persons from receiving prescription drugs furnished to a patient or a representative of the patient.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4076

(a) A pharmacist shall not dispense any prescription except in a container that meets the requirements of state and federal law and is correctly labeled with all of the following:

(1) Except when the prescriber or the certified nurse-midwife who functions pursuant to a standardized procedure or protocol described in Section 2746.51, the nurse practitioner who functions pursuant to a standardized procedure described in Section 2836.1 or protocol, the physician assistant who functions pursuant to Section 3502.1, the naturopathic doctor who functions pursuant to a standardized procedure or protocol described in Section 3640.5, or the pharmacist who functions pursuant to a policy, procedure, or protocol pursuant to Section 4052.1, 4052.2, or 4052.6 orders otherwise, either the manufacturer’s trade name of the drug or the generic name and the name of the manufacturer. Commonly used abbreviations may be used. Preparations containing two or more active ingredients may be identified by the manufacturer’s trade name or the commonly used name or the principal active ingredients.

(2) The directions for the use of the drug.

(3) The name of the patient or patients.

(4) The name of the prescriber or, if applicable, the name of the certified nurse-midwife who functions pursuant to a standardized procedure or protocol described in Section 2746.51, the nurse practitioner who functions pursuant to a standardized procedure described in Section 2836.1 or protocol, the physician assistant who functions pursuant to Section 3502.1, the naturopathic doctor who functions pursuant to a standardized procedure or protocol described in Section 3640.5, or the pharmacist who functions pursuant to a policy, procedure, or protocol pursuant to Section 4052.1, 4052.2, or 4052.6.

(5) The date of issue.

(6) The name and address of the pharmacy, and prescription number or other means of identifying the prescription.

(7) The strength of the drug or drugs dispensed.

(8) The quantity of the drug or drugs dispensed.

(9) The expiration date of the effectiveness of the drug dispensed.

(10) The condition or purpose for which the drug was prescribed if the condition or purpose is indicated on the prescription.

(11) (A) Commencing January 1, 2006, the physical description of the dispensed medication, including its color, shape, and any identification code that appears on the tablets or capsules, except as follows:

(i) Prescriptions dispensed by a veterinarian.

(ii) An exemption from the requirements of this paragraph shall be granted to a new drug for the first 120 days that the drug is on the market and for the 90 days during which the national reference file has no description on file.

(iii) Dispensed medications for which no physical description exists in any commercially available database.

(B) This paragraph applies to outpatient pharmacies only.

(C) The information required by this paragraph may be printed on an auxiliary label that is affixed to the prescription container.

(D) This paragraph shall not become operative if the board, prior to January 1, 2006, adopts regulations that mandate the same labeling requirements set forth in this paragraph.

(b) If a pharmacist dispenses a prescribed drug by means of a unit dose medication system, as defined by administrative regulation, for a patient in a skilled nursing, intermediate care, or other health care facility, the requirements of this section will be satisfied if the unit dose medication system contains the aforementioned information or the information is otherwise readily available at the time of drug administration.

(c) If a pharmacist dispenses a dangerous drug or device in a facility licensed pursuant to Section 1250 of the Health and Safety Code, it is not necessary to include on individual unit dose containers for a specific patient, the name of the certified nurse-midwife who functions pursuant to a standardized procedure or protocol described in Section 2746.51, the nurse practitioner who functions pursuant to a standardized procedure described in Section 2836.1 or protocol, the physician assistant who functions pursuant to Section 3502.1, the naturopathic doctor who functions pursuant to a standardized procedure or protocol described in Section 3640.5, or the pharmacist who functions pursuant to a policy, procedure, or protocol pursuant to Section 4052.1, 4052.2, or 4052.6.

(d) If a pharmacist dispenses a prescription drug for use in a facility licensed pursuant to Section 1250 of the Health and Safety Code, it is not necessary to include the information required in paragraph (11) of subdivision (a) when the prescription drug is administered to a patient by a person licensed under the Medical Practice Act (Chapter 5 (commencing with Section 2000)), the Nursing Practice Act (Chapter 6 (commencing with Section 2700)), or the Vocational Nursing Practice Act (Chapter 6.5 (commencing with Section 2840)), who is acting within his or her scope of practice.

(Amended by Stats. 2013, Ch. 469, Sec. 12. Effective January 1, 2014.)



4076.5

(a) The board shall promulgate regulations that require, on or before January 1, 2011, a standardized, patient-centered, prescription drug label on all prescription medicine dispensed to patients in California.

(b) To ensure maximum public comment, the board shall hold public meetings statewide that are separate from its normally scheduled hearings in order to seek information from groups representing consumers, seniors, pharmacists or the practice of pharmacy, other health care professionals, and other interested parties.

(c) When developing the requirements for prescription drug labels, the board shall consider all of the following factors:

(1) Medical literacy research that points to increased understandability of labels.

(2) Improved directions for use.

(3) Improved font types and sizes.

(4) Placement of information that is patient-centered.

(5) The needs of patients with limited English proficiency.

(6) The needs of senior citizens.

(7) Technology requirements necessary to implement the standards.

(d) The board may exempt from the requirements of regulations promulgated pursuant to subdivision (a) prescriptions dispensed to a patient in a health facility, as defined in Section 1250 of the Health and Safety Code, if the prescriptions are administered by a licensed health care professional. Prescriptions dispensed to a patient in a health facility that will not be administered by a licensed health care professional or that are provided to the patient upon discharge from the facility shall be subject to the requirements of this section and the regulations promulgated pursuant to subdivision (a). Nothing in this subdivision shall alter or diminish existing statutory and regulatory informed consent, patients’ rights, or pharmaceutical labeling and storage requirements, including, but not limited to, the requirements of Section 1418.9 of the Health and Safety Code or Section 72357, 72527, or 72528 of Title 22 of the California Code of Regulations.

(e) (1) The board may exempt from the requirements of regulations promulgated pursuant to subdivision (a) a prescription dispensed to a patient if all of the following apply:

(A) The drugs are dispensed by a JCAHO-accredited home infusion or specialty pharmacy.

(B) The patient receives health-professional-directed education prior to the beginning of therapy by a nurse or pharmacist.

(C) The patient receives weekly or more frequent followup contacts by a nurse or pharmacist.

(D) Care is provided under a formal plan of care based upon a physician and surgeon’s orders.

(2) For purposes of paragraph (1), home infusion and specialty therapies include parenteral therapy or other forms of administration that require regular laboratory and patient monitoring.

(Amended by Stats. 2012, Ch. 728, Sec. 9. Effective January 1, 2013.)



4077

(a) Except as provided in subdivisions (b) and (c), no person shall dispense any dangerous drug upon prescription except in a container correctly labeled with the information required by Section 4076.

(b) Physicians, dentists, podiatrists, and veterinarians may personally furnish any dangerous drug prescribed by them to the patient for whom prescribed, provided that the drug is properly labeled to show all information required in Section 4076 except the prescription number.

(c) Devices that bear the legend “Caution: federal law restricts this device to sale by or on the order of a _____,” or words of similar meaning, are exempt from the requirements of Section 4076, and Section 111480 of the Health and Safety Code, when provided to patients in skilled nursing facilities or intermediate care facilities licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code.

(d) The following notification shall be affixed to all quantities of dimethyl sulfoxide (DMSO) prescribed by a physician, or dispensed by a pharmacy pursuant to the order of a physician in California: “Warning: DMSO may be hazardous to your health. Follow the directions of the physician who prescribed the DMSO for you.”

(e) The label of any retail package of DMSO shall include appropriate precautionary measures for proper handling and first aid treatment and a warning statement to keep the product out of reach of children.

(Amended by Stats. 1997, Ch. 549, Sec. 51. Effective January 1, 1998.)



4078

(a) (1) No person shall place a false or misleading label on a prescription.

(2) No prescriber shall direct that a prescription be labeled with any information that is false or misleading.

(b) Notwithstanding subdivision (a), a person may label a prescription, or a prescriber may direct that a prescription be labeled, with information about the drug that is false under either of the following circumstances:

(1) If the labeling is a necessary part of a clinical or investigational drug program approved by the federal Food and Drug Administration or a legitimate investigational drug project involving a drug previously approved by the federal Food and Drug Administration.

(2) If, in the medical judgment of the prescriber, the labeling is appropriate for the proper treatment of the patient.

(c) The furnisher of a prescription labeled pursuant to subdivision (b) shall make, and retain for three years from the date of making, a record stating the manner in which the information on the prescription label varies from the actual drug in the container and documenting the order of the prescriber to so label the container. The prescriber shall make, and retain for at least three years, a record of his or her order to so label the container.

(Amended by Stats. 1999, Ch. 655, Sec. 48. Effective January 1, 2000.)






ARTICLE 5 - Authority of Inspectors

4080

All stock of any dangerous drug or dangerous device or of shipments through a customs broker or carrier shall be, at all times during business hours, open to inspection by authorized officers of the law.

(Amended by Stats. 1997, Ch. 549, Sec. 53. Effective January 1, 1998.)



4081

(a) All records of manufacture and of sale, acquisition, receipt, shipment, or disposition of dangerous drugs or dangerous devices shall be at all times during business hours open to inspection by authorized officers of the law, and shall be preserved for at least three years from the date of making. A current inventory shall be kept by every manufacturer, wholesaler, third-party logistics provider, pharmacy, veterinary food-animal drug retailer, physician, dentist, podiatrist, veterinarian, laboratory, clinic, hospital, institution, or establishment holding a currently valid and unrevoked certificate, license, permit, registration, or exemption under Division 2 (commencing with Section 1200) of the Health and Safety Code or under Part 4 (commencing with Section 16000) of Division 9 of the Welfare and Institutions Code who maintains a stock of dangerous drugs or dangerous devices.

(b) The owner, officer, and partner of a pharmacy, wholesaler, third-party logistics provider, or veterinary food-animal drug retailer shall be jointly responsible, with the pharmacist-in-charge, responsible manager, or designated representative-in-charge, for maintaining the records and inventory described in this section.

(c) The pharmacist-in-charge, responsible manager, or designated representative-in-charge shall not be criminally responsible for acts of the owner, officer, partner, or employee that violate this section and of which the pharmacist-in-charge, responsible manager, or designated representative-in-charge had no knowledge, or in which he or she did not knowingly participate.

(Amended by Stats. 2014, Ch. 507, Sec. 10. Effective January 1, 2015.)



4082

When called upon by an inspector, the owner or manager of any entity licensed by the board, or other store, shop, building, or premises retailing, wholesaling, or storing drugs or devices shall furnish the inspector with the names of the owner or owners, manager or managers, and employees together with a brief statement of the capacity in which these persons are employed on the premises.

(Amended by Stats. 1997, Ch. 549, Sec. 55. Effective January 1, 1998.)



4083

(a) An inspector may issue an order of correction to a licensee directing the licensee to comply with this chapter or regulations adopted pursuant to this chapter.

(b) The order of correction shall be in writing and shall describe in detail the nature and facts of the violation, including a reference to the statute or regulations violated.

(c) The order of correction shall inform the licensee that within 30 days of service of the order of correction, the licensee may do either of the following:

(1) Submit a written request for an office conference with the board’s executive officer to contest the order of correction.

(A) Upon a timely request, the executive officer, or his or her designee, shall hold an office conference with the licensee or the licensee’s legal counsel or authorized representative. Unless so authorized by the executive officer, or his or her designee, no individual other than the licensee’s legal counsel or authorized representative may accompany the licensee to the office conference.

(B) Prior to or at the office conference, the licensee may submit to the executive officer declarations and documents pertinent to the subject matter of the order of correction.

(C) The office conference is intended to be an informal proceeding and shall not be subject to the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(D) The executive officer, or his or her designee, may affirm, modify, or withdraw the order of correction. Within 14 calendar days from the date of the office conference, the executive officer, or his or her designee, shall personally serve or send by certified mail to the licensee’s address of record with the board a written decision. This decision shall be deemed the final administrative decision concerning the order of correction.

(E) Judicial review of the decision may be had by filing a petition for a writ of mandate in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure within 30 days of the date the decision was personally served or sent by certified mail. The judicial review shall extend to the question of whether or not there was a prejudicial abuse of discretion in the issuance of the order of correction.

(2) Comply with the order of correction and submit a written corrective action plan to the inspector documenting compliance. If an office conference is not requested pursuant to this section, compliance with the order of correction shall not constitute an admission of the violation noted in the order of correction.

(d) The order of correction shall be served upon the licensee personally or by certified mail at the licensee’s address of record with the board. If the licensee is served by certified mail, service shall be effective upon deposit in the United States mail.

(e) The licensee shall maintain and have readily available on the pharmacy premises a copy of the order of correction and corrective action plan for at least three years from the date of issuance of the order of correction.

(f) Nothing in this section shall in any way limit the board’s authority or ability to do any of the following:

(1) Issue a citation pursuant to Section 125.9, 148, or 4067 or pursuant to Section 1775, 1775.15, 1777, or 1778 of Title 16 of the California Code of Regulations.

(2) Issue a letter of admonishment pursuant to Section 4315.

(3) Institute disciplinary proceedings pursuant to Article 19 (commencing with Section 4300).

(g) Unless a writ of mandate is filed, a citation issued, a letter of admonishment issued, or a disciplinary proceeding instituted, an order of correction shall not be considered a public record and shall not be disclosed pursuant to a request under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Added by Stats. 2003, Ch. 539, Sec. 6. Effective January 1, 2004.)



4084

(a) When a board inspector finds, or has probable cause to believe, that any dangerous drug or dangerous device is adulterated, misbranded, or counterfeit, the board inspector shall affix a tag or other marking to that dangerous drug or dangerous device. The board inspector shall give notice to the person that the dangerous drug or dangerous device bearing the tag or marking has been embargoed.

(b) When a board inspector has found that an embargoed dangerous drug or dangerous device is not adulterated, misbranded, or counterfeit, a board inspector shall remove the tag or other marking.

(c) A board inspector may secure a sample or specimen of a dangerous drug or dangerous device. If the board inspector obtains a sample prior to leaving the premises, the board inspector shall leave a receipt describing the sample.

(d) For the purposes of this article, “counterfeit” shall have the meaning defined in Section 109905 of the Health and Safety Code.

(e) For the purposes of this article, “adulterated” shall have the meaning defined in Article 2 (commencing with Section 111250) of Chapter 6 of Part 5 of Division 104 of the Health and Safety Code.

(f) For the purposes of this article, “misbranded” shall have the meaning defined in Article 3 (commencing with Section 111330) of Chapter 6 of Part 5 of Division 104 of the Health and Safety Code.

(Amended by Stats. 2007, Ch. 588, Sec. 44. Effective January 1, 2008.)



4085

(a) It is unlawful for any person to remove, sell, or dispose of an embargoed dangerous drug or dangerous device without permission of the board.

(b) When a board inspector has reasonable cause to believe, that the embargo will be violated, a board inspector may remove the embargoed dangerous drug or dangerous device from the premises.

(Added by Stats. 2004, Ch. 857, Sec. 15. Effective January 1, 2005.)



4086

(a) If a dangerous drug or dangerous device is alleged to be adulterated or counterfeit, the board shall commence proceedings in the superior court in whose jurisdiction the dangerous drug or dangerous device is located, for condemnation of the dangerous drug or dangerous device.

(b) If the court finds that an embargoed dangerous drug or dangerous device is adulterated or counterfeit, the dangerous drug or dangerous device shall, after entry of the judgment, be destroyed at the expense of the claimant or owner, under the supervision of the board. All court costs and fees and all reasonable costs incurred by the board in investigating and prosecuting the action, including, but not limited to, the costs of storage and testing, shall be paid by the claimant or owner of the dangerous drug or dangerous device.

(c) A superior court of this state may condemn any dangerous drug or dangerous device pursuant to this article. In the absence of an order, the dangerous drug or dangerous device may be destroyed under the supervision of the board who has the written consent of the owner, his or her attorney, or authorized representative. If the board cannot ascertain ownership of the dangerous drug or dangerous device within 30 days of establishing an embargo, the board may destroy the dangerous drug or dangerous device.

(Added by Stats. 2004, Ch. 857, Sec. 16. Effective January 1, 2005.)






ARTICLE 6 - General Requirements

4100

(a) Within 30 days after changing his or her address of record with the board or after changing his or her name according to law, a pharmacist, intern pharmacist, technician, or designated representative shall notify the executive officer of the board of the change of address or change of name.

(b) This section shall become operative on January 1, 2006.

(Repealed (in Sec. 17) and added by Stats. 2004, Ch. 857, Sec. 18. Effective January 1, 2005. Section operative January 1, 2006, by its own provisions.)



4101

(a) A pharmacist may take charge of and act as the pharmacist-in-charge of a pharmacy upon application by the pharmacy and approval by the board. A pharmacist-in-charge who ceases to act as the pharmacist-in-charge of the pharmacy shall notify the board in writing within 30 days of the date of that change in status.

(b) A designated representative or a pharmacist may take charge of, and act as, the designated representative-in-charge of a wholesaler or veterinary food-animal drug retailer upon application by the wholesaler or veterinary food-animal drug retailer and approval by the board. A designated representative-in-charge who ceases to act as the designated representative-in-charge at that entity shall notify the board in writing within 30 days of the date of that change in status.

(c) A designated representative-3PL may take charge of, and act as, the responsible manager of a third-party logistics provider upon application by the third-party logistics provider and approval by the board. A responsible manager who ceases to act as the responsible manager at that entity shall notify the board in writing within 30 days of the date of that change in status.

(Amended by Stats. 2014, Ch. 507, Sec. 11. Effective January 1, 2015.)



4103

Notwithstanding Section 2038, or any other provision of law, a pharmacist may take a person’s blood pressure and may inform the person of the results, render an opinion as to whether the reading is within a high, low, or normal range, and may advise the person to consult a physician of the person’s choice. Pharmacists rendering this service shall utilize commonly accepted community standards in rendering opinions and referring patients to physicians. Enforcement of this section is vested in the Board of Pharmacy of the State of California. Any pharmacist who performs this service shall not be in violation of Section 2052.

(Amended by Stats. 1997, Ch. 549, Sec. 59. Effective January 1, 1998.)



4104

(a) Every pharmacy shall have in place procedures for taking action to protect the public when a licensed individual employed by or with the pharmacy is discovered or known to be chemically, mentally, or physically impaired to the extent it affects his or her ability to practice the profession or occupation authorized by his or her license, or is discovered or known to have engaged in the theft, diversion, or self-use of dangerous drugs.

(b) Every pharmacy shall have written policies and procedures for addressing chemical, mental, or physical impairment, as well as theft, diversion, or self-use of dangerous drugs, among licensed individuals employed by or with the pharmacy.

(c) Every pharmacy shall report and provide to the board, within 14 days of the receipt or development thereof, the following information with regard to any licensed individual employed by or with the pharmacy:

(1) Any admission by a licensed individual of chemical, mental, or physical impairment affecting his or her ability to practice.

(2) Any admission by a licensed individual of theft, diversion, or self-use of dangerous drugs.

(3) Any video or documentary evidence demonstrating chemical, mental, or physical impairment of a licensed individual to the extent it affects his or her ability to practice.

(4) Any video or documentary evidence demonstrating theft, diversion, or self-use of dangerous drugs by a licensed individual.

(5) Any termination based on chemical, mental, or physical impairment of a licensed individual to the extent it affects his or her ability to practice.

(6) Any termination of a licensed individual based on theft, diversion, or self-use of dangerous drugs.

(d) The report required in subdivision (c) shall include sufficient detail to inform the board of the facts upon which the report is based, including an estimate of the type and quantity of all dangerous drugs involved, the timeframe over which the losses are suspected, and the date of the last controlled substances inventory. Upon request of the board, the pharmacy shall prepare and submit an audit involving the dangerous drugs suspected to be missing.

(e) Anyone making a report authorized or required by this section shall have immunity from any liability, civil or criminal, that might otherwise arise from the making of the report. Any participant shall have the same immunity with respect to participation in any administrative or judicial proceeding resulting from the report.

(Amended by Stats. 2011, Ch. 646, Sec. 1. Effective January 1, 2012.)



4105

(a) All records or other documentation of the acquisition and disposition of dangerous drugs and dangerous devices by any entity licensed by the board shall be retained on the licensed premises in a readily retrievable form.

(b) The licensee may remove the original records or documentation from the licensed premises on a temporary basis for license-related purposes. However, a duplicate set of those records or other documentation shall be retained on the licensed premises.

(c) The records required by this section shall be retained on the licensed premises for a period of three years from the date of making.

(d) (1) Any records that are maintained electronically shall be maintained so that the pharmacist-in-charge, or the pharmacist on duty if the pharmacist-in-charge is not on duty, shall, at all times during which the licensed premises are open for business, be able to produce a hardcopy and electronic copy of all records of acquisition or disposition or other drug or dispensing-related records maintained electronically.

(2) In the case of a veterinary food-animal drug retailer, wholesaler, or third-party logistics provider, any records that are maintained electronically shall be maintained so that the designated representative-in-charge or the responsible manager, or the designated representative on duty or the designated representative-3PL on duty if the designated representative-in-charge or responsible manager is not on duty, shall, at all times during which the licensed place of business is open for business, be able to produce a hardcopy and electronic copy of all records of acquisition or disposition or other drug or dispensing-related records maintained electronically.

(e) (1) Notwithstanding subdivisions (a), (b), and (c), the board may, upon written request, grant to a licensee a waiver of the requirements that the records described in subdivisions (a), (b), and (c) be kept on the licensed premises.

(2) A waiver granted pursuant to this subdivision shall not affect the board’s authority under this section or any other provision of this chapter.

(f) When requested by an authorized officer of the law or by an authorized representative of the board, the owner, corporate officer, or manager of an entity licensed by the board shall provide the board with the requested records within three business days of the time the request was made. The entity may request in writing an extension of this timeframe for a period not to exceed 14 calendar days from the date the records were requested. A request for an extension of time is subject to the approval of the board. An extension shall be deemed approved if the board fails to deny the extension request within two business days of the time the extension request was made directly to the board.

(Amended by Stats. 2014, Ch. 507, Sec. 12. Effective January 1, 2015.)



4106

For purposes of license verification, a person may rely upon the licensing information as it is displayed on the board’s Internet Web site that includes the issuance and expiration dates of any license issued by the board.

(Amended by Stats. 2005, Ch. 621, Sec. 51. Effective January 1, 2006.)



4107

(a) The board may not issue more than one site license to a single premises except as follows:

(1) To issue a veterinary food-animal drug retailer license to a wholesaler pursuant to Section 4196.

(2) To issue a license to compound sterile injectable drugs to a pharmacy pursuant to Section 4127.1.

(3) To issue a centralized hospital packaging license pursuant to Section 4128.

(b) For the purposes of this subdivision, “premises” means a location with its own address and an independent means of ingress and egress.

(Amended by Stats. 2013, Ch. 473, Sec. 20. Effective January 1, 2014.)



4107.5

If a manufacturer, wholesaler, third-party logistics provider, or pharmacy has reasonable cause to believe that a dangerous drug or dangerous device in, or having been in, its possession is counterfeit or the subject of a fraudulent transaction, the manufacturer, wholesaler, third-party logistics provider, or pharmacy shall notify the board within 72 hours of obtaining that knowledge. This section shall apply to any dangerous drug or dangerous device that has been sold or distributed in or through this state.

(Added by Stats. 2014, Ch. 507, Sec. 13. Effective January 1, 2015.)






ARTICLE 7 - Pharmacies

4110

(a) No person shall conduct a pharmacy in the State of California unless he or she has obtained a license from the board. A license shall be required for each pharmacy owned or operated by a specific person. A separate license shall be required for each of the premises of any person operating a pharmacy in more than one location. The license shall be renewed annually. The board may, by regulation, determine the circumstances under which a license may be transferred.

(b) The board may, at its discretion, issue a temporary permit, when the ownership of a pharmacy is transferred from one person to another, upon the conditions and for any periods of time as the board determines to be in the public interest. A temporary permit fee shall be required in an amount established by the board as specified in subdivision (a) of Section 4400. When needed to protect public safety, a temporary permit may be issued for a period not to exceed 180 days, and may be issued subject to terms and conditions the board deems necessary. If the board determines a temporary permit was issued by mistake or denies the application for a permanent license or registration, the temporary license or registration shall terminate upon either personal service of the notice of termination upon the permitholder or service by certified mail, return receipt requested, at the permitholder’s address of record with the board, whichever comes first. Neither for purposes of retaining a temporary permit nor for purposes of any disciplinary or license denial proceeding before the board shall the temporary permitholder be deemed to have a vested property right or interest in the permit.

(c) The board may allow the temporary use of a mobile pharmacy when a pharmacy is destroyed or damaged, the mobile pharmacy is necessary to protect the health and safety of the public, and the following conditions are met:

(1) The mobile pharmacy shall provide services only on or immediately contiguous to the site of the damaged or destroyed pharmacy.

(2) The mobile pharmacy is under the control and management of the pharmacist-in-charge of the pharmacy that was destroyed or damaged.

(3) A licensed pharmacist is on the premises while drugs are being dispensed.

(4) Reasonable security measures are taken to safeguard the drug supply maintained in the mobile pharmacy.

(5) The pharmacy operating the mobile pharmacy provides the board with records of the destruction of, or damage to, the pharmacy and an expected restoration date.

(6) Within three calendar days of restoration of the pharmacy services, the board is provided with notice of the restoration of the permanent pharmacy.

(7) The mobile pharmacy is not operated for more than 48 hours following the restoration of the permanent pharmacy.

(Amended by Stats. 2009, Ch. 308, Sec. 51.5. Effective January 1, 2010.)



4111

(a) Except as otherwise provided in subdivision (b), (d), or (e), the board shall not issue or renew a license to conduct a pharmacy to any of the following:

(1) A person or persons authorized to prescribe or write a prescription, as specified in Section 4040, in the State of California.

(2) A person or persons with whom a person or persons specified in paragraph (1) shares a community or other financial interest in the permit sought.

(3) Any corporation that is controlled by, or in which 10 percent or more of the stock is owned by a person or persons prohibited from pharmacy ownership by paragraph (1) or (2).

(b) Subdivision (a) shall not preclude the issuance of a permit for an inpatient hospital pharmacy to the owner of the hospital in which it is located.

(c) The board may require any information the board deems is reasonably necessary for the enforcement of this section.

(d) Subdivision (a) shall not preclude the issuance of a new or renewal license for a pharmacy to be owned or owned and operated by a person licensed on or before August 1, 1981, under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and qualified on or before August 1, 1981, under subsection (d) of Section 1310 of Title XIII of the federal Public Health Service Act, as amended, whose ownership includes persons defined pursuant to paragraphs (1) and (2) of subdivision (a).

(e) Subdivision (a) shall not preclude the issuance of a new or renewal license for a pharmacy to be owned or owned and operated by a pharmacist authorized to issue a drug order pursuant to Section 4052.1, 4052.2, or 4052.6.

(Amended by Stats. 2013, Ch. 469, Sec. 13. Effective January 1, 2014.)



4112

(a) Any pharmacy located outside this state that ships, mails, or delivers, in any manner, controlled substances, dangerous drugs, or dangerous devices into this state shall be considered a nonresident pharmacy.

(b) A person may not act as a nonresident pharmacy unless he or she has obtained a license from the board. The board may register a nonresident pharmacy that is organized as a limited liability company in the state in which it is licensed.

(c) A nonresident pharmacy shall disclose to the board the location, names, and titles of (1) its agent for service of process in this state, (2) all principal corporate officers, if any, (3) all general partners, if any, and (4) all pharmacists who are dispensing controlled substances, dangerous drugs, or dangerous devices to residents of this state. A report containing this information shall be made on an annual basis and within 30 days after any change of office, corporate officer, partner, or pharmacist.

(d) All nonresident pharmacies shall comply with all lawful directions and requests for information from the regulatory or licensing agency of the state in which it is licensed as well as with all requests for information made by the board pursuant to this section. The nonresident pharmacy shall maintain, at all times, a valid unexpired license, permit, or registration to conduct the pharmacy in compliance with the laws of the state in which it is a resident. As a prerequisite to registering with the board, the nonresident pharmacy shall submit a copy of the most recent inspection report resulting from an inspection conducted by the regulatory or licensing agency of the state in which it is located.

(e) All nonresident pharmacies shall maintain records of controlled substances, dangerous drugs, or dangerous devices dispensed to patients in this state so that the records are readily retrievable from the records of other drugs dispensed.

(f) Any pharmacy subject to this section shall, during its regular hours of operation, but not less than six days per week, and for a minimum of 40 hours per week, provide a toll-free telephone service to facilitate communication between patients in this state and a pharmacist at the pharmacy who has access to the patient’s records. This toll-free telephone number shall be disclosed on a label affixed to each container of drugs dispensed to patients in this state.

(g) A nonresident pharmacy shall not permit a pharmacist whose license has been revoked by the board to manufacture, compound, furnish, sell, dispense, or initiate the prescription of a dangerous drug or dangerous device, or to provide any pharmacy-related service, to a person residing in California.

(h) The board shall adopt regulations that apply the same requirements or standards for oral consultation to a nonresident pharmacy that operates pursuant to this section and ships, mails, or delivers any controlled substances, dangerous drugs, or dangerous devices to residents of this state, as are applied to an in-state pharmacy that operates pursuant to Section 4037 when the pharmacy ships, mails, or delivers any controlled substances, dangerous drugs, or dangerous devices to residents of this state. The board shall not adopt any regulations that require face-to-face consultation for a prescription that is shipped, mailed, or delivered to the patient. The regulations adopted pursuant to this subdivision shall not result in any unnecessary delay in patients receiving their medication.

(i) The registration fee shall be the fee specified in subdivision (a) of Section 4400.

(j) The registration requirements of this section shall apply only to a nonresident pharmacy that ships, mails, or delivers controlled substances, dangerous drugs, and dangerous devices into this state pursuant to a prescription.

(k) Nothing in this section shall be construed to authorize the dispensing of contact lenses by nonresident pharmacists except as provided by Section 4124.

(Amended by Stats. 2011, Ch. 646, Sec. 3. Effective January 1, 2012.)



4113

(a) Every pharmacy shall designate a pharmacist-in-charge and, within 30 days thereof, shall notify the board in writing of the identity and license number of that pharmacist and the date he or she was designated.

(b) The proposed pharmacist-in-charge shall be subject to approval by the board. The board shall not issue or renew a pharmacy license without identification of an approved pharmacist-in-charge for the pharmacy.

(c) The pharmacist-in-charge shall be responsible for a pharmacy’s compliance with all state and federal laws and regulations pertaining to the practice of pharmacy.

(d) Every pharmacy shall notify the board in writing, on a form designed by the board, within 30 days of the date when a pharmacist-in-charge ceases to act as the pharmacist-in-charge, and shall on the same form propose another pharmacist to take over as the pharmacist-in-charge. The proposed replacement pharmacist-in-charge shall be subject to approval by the board. If disapproved, the pharmacy shall propose another replacement within 15 days of the date of disapproval and shall continue to name proposed replacements until a pharmacist-in-charge is approved by the board.

(e) If a pharmacy is unable, in the exercise of reasonable diligence, to identify within 30 days a permanent replacement pharmacist-in-charge to propose to the board on the notification form, the pharmacy may instead provide on that form the name of any pharmacist who is an employee, officer, or administrator of the pharmacy or the entity that owns the pharmacy and who is actively involved in the management of the pharmacy on a daily basis, to act as the interim pharmacist-in-charge for a period not to exceed 120 days. The pharmacy, or the entity that owns the pharmacy, shall be prepared during normal business hours to provide a representative of the board with the name of the interim pharmacist-in-charge with documentation of the active involvement of the interim pharmacist-in-charge in the daily management of the pharmacy, and with documentation of the pharmacy’s good faith efforts prior to naming the interim pharmacist-in-charge to obtain a permanent pharmacist-in-charge. By no later than 120 days following the identification of the interim pharmacist-in-charge, the pharmacy shall propose to the board the name of a pharmacist to serve as the permanent pharmacist-in-charge. The proposed permanent pharmacist-in-charge shall be subject to approval by the board. If disapproved, the pharmacy shall propose another replacement within 15 days of the date of disapproval, and shall continue to name proposed replacements until a pharmacist-in-charge is approved by the board.

(Amended by Stats. 2009, Ch. 307, Sec. 39. Effective January 1, 2010.)



4114

(a) An intern pharmacist may perform all functions of a pharmacist at the discretion of and under the direct supervision and control of a pharmacist whose license is in good standing with the board.

(b) A pharmacist may not supervise more than two intern pharmacists at any one time.

(Amended by Stats. 2005, Ch. 621, Sec. 52. Effective January 1, 2006.)



4115

(a) A pharmacy technician may perform packaging, manipulative, repetitive, or other nondiscretionary tasks, only while assisting, and while under the direct supervision and control of a pharmacist. The pharmacist shall be responsible for the duties performed under his or her supervision by a technician.

(b) This section does not authorize the performance of any tasks specified in subdivision (a) by a pharmacy technician without a pharmacist on duty.

(c) This section does not authorize a pharmacy technician to perform any act requiring the exercise of professional judgment by a pharmacist.

(d) The board shall adopt regulations to specify tasks pursuant to subdivision (a) that a pharmacy technician may perform under the supervision of a pharmacist. Any pharmacy that employs a pharmacy technician shall do so in conformity with the regulations adopted by the board.

(e) No person shall act as a pharmacy technician without first being licensed by the board as a pharmacy technician.

(f) (1) A pharmacy with only one pharmacist shall have no more than one pharmacy technician performing the tasks specified in subdivision (a). The ratio of pharmacy technicians performing the tasks specified in subdivision (a) to any additional pharmacist shall not exceed 2:1, except that this ratio shall not apply to personnel performing clerical functions pursuant to Section 4116 or 4117. This ratio is applicable to all practice settings, except for an inpatient of a licensed health facility, a patient of a licensed home health agency, as specified in paragraph (2), an inmate of a correctional facility of the Department of Corrections and Rehabilitation, and for a person receiving treatment in a facility operated by the State Department of State Hospitals, the State Department of Developmental Services, or the Department of Veterans Affairs.

(2) The board may adopt regulations establishing the ratio of pharmacy technicians performing the tasks specified in subdivision (a) to pharmacists applicable to the filling of prescriptions of an inpatient of a licensed health facility and for a patient of a licensed home health agency. Any ratio established by the board pursuant to this subdivision shall allow, at a minimum, at least one pharmacy technician for a single pharmacist in a pharmacy and two pharmacy technicians for each additional pharmacist, except that this ratio shall not apply to personnel performing clerical functions pursuant to Section 4116 or 4117.

(3) A pharmacist scheduled to supervise a second pharmacy technician may refuse to supervise a second pharmacy technician if the pharmacist determines, in the exercise of his or her professional judgment, that permitting the second pharmacy technician to be on duty would interfere with the effective performance of the pharmacist’s responsibilities under this chapter. A pharmacist assigned to supervise a second pharmacy technician shall notify the pharmacist in charge in writing of his or her determination, specifying the circumstances of concern with respect to the pharmacy or the pharmacy technician that have led to the determination, within a reasonable period, but not to exceed 24 hours, after the posting of the relevant schedule. No entity employing a pharmacist may discharge, discipline, or otherwise discriminate against any pharmacist in the terms and conditions of employment for exercising or attempting to exercise in good faith the right established pursuant to this paragraph.

(g) Notwithstanding subdivisions (a) and (b), the board shall by regulation establish conditions to permit the temporary absence of a pharmacist for breaks and lunch periods pursuant to Section 512 of the Labor Code and the orders of the Industrial Welfare Commission without closing the pharmacy. During these temporary absences, a pharmacy technician may, at the discretion of the pharmacist, remain in the pharmacy but may only perform nondiscretionary tasks. The pharmacist shall be responsible for a pharmacy technician and shall review any task performed by a pharmacy technician during the pharmacist’s temporary absence. Nothing in this subdivision shall be construed to authorize a pharmacist to supervise pharmacy technicians in greater ratios than those described in subdivision (f).

(h) The pharmacist on duty shall be directly responsible for the conduct of a pharmacy technician supervised by that pharmacist.

(i) In a health care facility licensed under subdivision (a) of Section 1250 of the Health and Safety Code, a pharmacy technician’s duties may include any of the following:

(1) Packaging emergency supplies for use in the health care facility and the hospital’s emergency medical system or as authorized under Section 4119.

(2) Sealing emergency containers for use in the health care facility.

(3) Performing monthly checks of the drug supplies stored throughout the health care facility. Irregularities shall be reported within 24 hours to the pharmacist in charge and the director or chief executive officer of the health care facility in accordance with the health care facility’s policies and procedures.

(Amended by Stats. 2014, Ch. 319, Sec. 1. Effective January 1, 2015.)



4115.5

(a) Notwithstanding any other provision of law, a pharmacy technician trainee may be placed in a pharmacy to complete an externship for the purpose of obtaining practical training required to become licensed as a pharmacy technician.

(b) (1) A pharmacy technician trainee participating in an externship as described in subdivision (a) may perform the duties described in subdivision (a) of Section 4115 only under the direct supervision and control of a pharmacist.

(2) A pharmacist supervising a pharmacy technician trainee participating in an externship as described in subdivision (a) shall be directly responsible for the conduct of the trainee.

(3) A pharmacist supervising a pharmacy technician trainee participating in an externship as described in subdivision (a) shall verify any prescription prepared by the trainee under supervision of the pharmacist by initialing the prescription label before the medication is disbursed to a patient or by engaging in other verification procedures that are specifically approved by board regulations.

(4) A pharmacist may only supervise one pharmacy technician trainee at any given time.

(5) A pharmacist supervising a pharmacy technician trainee participating in an externship as described in subdivision (a) shall certify attendance for the pharmacy technician trainee and certify that the pharmacy technician trainee has met the educational objectives established by a California public postsecondary education institution or the private postsecondary vocational institution in which the trainee is enrolled, as established by the institution.

(c) (1) Except as described in paragraph (2), an externship in which a pharmacy technician trainee is participating as described in subdivision (a) shall be for a period of no more than 120 hours.

(2) When an externship in which a pharmacy technician trainee is participating as described in subdivision (a) involves rotation between a community and hospital pharmacy for the purpose of training the student in distinct practice settings, the externship may be for a period of up to 320 hours. No more than 120 of the 320 hours may be completed in a community pharmacy setting or in a single department in a hospital pharmacy.

(d) An externship in which a pharmacy technician trainee may participate as described in subdivision (a) shall be for a period of no more than six consecutive months in a community pharmacy and for a total of no more than 12 months if the externship involves rotation between a community and hospital pharmacy. The externship shall be completed while the trainee is enrolled in a course of instruction at the institution.

(e) A pharmacy technician trainee participating in an externship as described in subdivision (a) shall wear identification that indicates his or her trainee status.

(Amended by Stats. 2005, Ch. 621, Sec. 54. Effective January 1, 2006.)



4116

(a) No person other than a pharmacist, an intern pharmacist, an authorized officer of the law, or a person authorized to prescribe shall be permitted in that area, place, or premises described in the license issued by the board wherein controlled substances or dangerous drugs or dangerous devices are stored, possessed, prepared, manufactured, derived, compounded, dispensed, or repackaged. However, a pharmacist shall be responsible for any individual who enters the pharmacy for the purposes of receiving consultation from the pharmacist or performing clerical, inventory control, housekeeping, delivery, maintenance, or similar functions relating to the pharmacy if the pharmacist remains present in the pharmacy during all times as the authorized individual is present.

(b) (1) The board may, by regulation, establish reasonable security measures consistent with this section in order to prevent unauthorized persons from gaining access to the area, place, or premises or to the controlled substances or dangerous drugs or dangerous devices therein.

(2) The board shall, by regulation, establish conditions for the temporary absence of a pharmacist for breaks and lunch periods pursuant to Section 512 of the Labor Code and the orders of the Industrial Welfare Commission without closing the pharmacy and removing authorized personnel from the pharmacy. These conditions shall ensure the security of the pharmacy and its operations during the temporary absence of the pharmacist and shall allow, at the discretion of the pharmacist, nonpharmacist personnel to remain and perform any lawful activities during the pharmacist’s temporary absence.

(Amended by Stats. 1999, Ch. 900, Sec. 4. Effective October 10, 1999.)



4117

No person other than a pharmacist, an intern pharmacist, a pharmacy technician, an authorized officer of the law, a person authorized to prescribe, a registered nurse, a licensed vocational nurse, a person who enters the pharmacy for purposes of receiving consultation from a pharmacist, or a person authorized by the pharmacist in charge to perform clerical, inventory control, housekeeping, delivery, maintenance, or similar functions relating to the pharmacy shall be permitted in that area, place, or premises described in the license issued by the board to a licensed hospital wherein controlled substances, dangerous drugs, or dangerous devices are stored, possessed, prepared, manufactured, derived, compounded, dispensed, or repackaged.

(Amended by Stats. 1997, Ch. 549, Sec. 69. Effective January 1, 1998.)



4118

(a) When, in the opinion of the board, a high standard of patient safety, consistent with good patient care, can be provided by the licensure of a pharmacy that does not meet all of the requirements for licensure as a pharmacy, the board may waive any licensing requirements.

(b) When, in the opinion of the board, a high standard of patient safety, consistent with good patient care, can be provided by the licensure of a hospital pharmacy, as defined by subdivision (a) of Section 4029, that does not meet all of the requirements for licensure as a hospital pharmacy, the board may waive any licensing requirements. However, when a waiver of any requirements is granted by the board, the pharmaceutical services to be rendered by this pharmacy shall be limited to patients registered for treatment in the hospital, whether or not they are actually staying in the hospital, or to emergency cases under treatment in the hospital.

(Amended by Stats. 1997, Ch. 549, Sec. 70. Effective January 1, 1998.)



4119

(a) Notwithstanding any other provision of law, a pharmacy may furnish a dangerous drug or dangerous device to a licensed health care facility for storage in a secured emergency pharmaceutical supplies container maintained within the facility in accordance with facility regulations of the State Department of Public Health set forth in Title 22 of the California Code of Regulations and the requirements set forth in Section 1261.5 of the Health and Safety Code. These emergency supplies shall be approved by the facility’s patient care policy committee or pharmaceutical service committee and shall be readily available to each nursing station. Section 1261.5 of the Health and Safety Code limits the number of oral dosage form or suppository form drugs in these emergency supplies to 24.

(b) Notwithstanding any other provision of law, a pharmacy may furnish a dangerous drug or a dangerous device to an approved service provider within an emergency medical services system for storage in a secured emergency pharmaceutical supplies container, in accordance with the policies and procedures of the local emergency medical services agency, if all of the following are met:

(1) The dangerous drug or dangerous device is furnished exclusively for use in conjunction with services provided in an ambulance, or other approved emergency medical services service provider, that provides prehospital emergency medical services.

(2) The requested dangerous drug or dangerous device is within the licensed or certified emergency medical technician’s scope of practice as established by the Emergency Medical Services Authority and set forth in Title 22 of the California Code of Regulations.

(3) The approved service provider within an emergency medical services system provides a written request that specifies the name and quantity of dangerous drugs or dangerous devices.

(4) The approved emergency medical services provider administers dangerous drugs and dangerous devices in accordance with the policies and procedures of the local emergency medical services agency.

(5) The approved emergency medical services provider documents, stores, and restocks dangerous drugs and dangerous devices in accordance with the policies and procedures of the local emergency medical services agency.

Records of each request by, and dangerous drugs or dangerous devices furnished to, an approved service provider within an emergency medical services system, shall be maintained by both the approved service provider and the dispensing pharmacy for a period of at least three years.

The furnishing of controlled substances to an approved emergency medical services provider shall be in accordance with the California Uniform Controlled Substances Act.

(Amended by Stats. 2010, Ch. 653, Sec. 27. Effective January 1, 2011.)



4119.1

(a) A pharmacy may provide pharmacy services to a health facility licensed pursuant to subdivision (c), (d), or both, of Section 1250 of the Health and Safety Code, through the use of an automated drug delivery system that need not be located at the same location as the pharmacy.

(b) Drugs stored in an automated drug delivery system shall be part of the inventory of the pharmacy providing pharmacy services to that facility, and drugs dispensed from the pharmacy system shall be considered to have been dispensed by that pharmacy.

(c) (1) The pharmacy shall maintain records of the acquisition and disposition of dangerous drugs and dangerous devices stored in the automated drug delivery system separate from other pharmacy records.

(2) The pharmacy shall own and operate the automated drug delivery system.

(3) The pharmacy shall provide training regarding the operation and use of the automated drug delivery system to both pharmacy and health facility personnel using the system.

(4) The pharmacy shall operate the automated drug delivery system in compliance with Section 1261.6 of the Health and Safety Code.

(d) The operation of the automated drug delivery system shall be under the supervision of a licensed pharmacist. To qualify as a supervisor for an automated drug delivery system, the pharmacist need not be physically present at the site of the automated drug delivery system and may supervise the system electronically.

(e) Nothing in this section shall be construed to revise or limit the use of automated drug delivery systems as permitted by the board in any licensed health facility other than a facility defined in subdivision (c) or (d), or both, of Section 1250 of the Health and Safety Code.

(Added by Stats. 2004, Ch. 342, Sec. 2. Effective January 1, 2005.)



4119.2

(a) Notwithstanding any other law, a pharmacy may furnish epinephrine auto-injectors to a school district, county office of education, or charter school pursuant to Section 49414 of the Education Code if all of the following are met:

(1) The epinephrine auto-injectors are furnished exclusively for use at a school district site, county office of education, or charter school.

(2) A physician and surgeon provides a written order that specifies the quantity of epinephrine auto-injectors to be furnished.

(b) Records regarding the acquisition and disposition of epinephrine auto-injectors furnished pursuant to subdivision (a) shall be maintained by the school district, county office of education, or charter school for a period of three years from the date the records were created. The school district, county office of education, or charter school shall be responsible for monitoring the supply of epinephrine auto-injectors and ensuring the destruction of expired epinephrine auto-injectors.

(Amended by Stats. 2014, Ch. 321, Sec. 1. Effective January 1, 2015.)



4119.3

(a) Notwithstanding any other law, a pharmacy may dispense epinephrine auto-injectors to a prehospital emergency medical care person or lay rescuer for the purpose of rendering emergency care in accordance with Section 1797.197a of the Health and Safety Code, if both of the following requirements are met:

(1) A physician and surgeon provides a written order that specifies the quantity of epinephrine auto-injectors to be dispensed to a person described in subdivision (b) of Section 1797.197a of the Health and Safety Code. The physician and surgeon may issue the prescription only upon presentation of a current certificate demonstrating that the person is trained and qualified under Section 1797.197a of the Health and Safety Code to administer an epinephrine auto-injector to another person in an emergency situation. The prescription shall specify that the dispensed epinephrine auto-injector is for “First Aid Purposes Only” and that the named recipient is a “Section 1797.197a Responder.” A new prescription shall be written for any additional epinephrine auto-injectors required.

(2) (A) The pharmacy shall label each epinephrine auto-injector dispensed with all of the following:

(i) The name of the person to whom the prescription was issued.

(ii) The designations “Section 1797.197a Responder” and “First Aid Purposes Only.”

(iii) The dosage, use, and expiration date.

(B) Each dispensed prescription shall include the manufacturer’s product information sheet for the epinephrine auto-injector.

(b) The person described in subdivision (b) of Section 1797.197a of the Health and Safety Code receiving epinephrine auto-injectors pursuant to this section shall make and maintain a record for five years reflecting dates of receipt, use, and destruction of each auto-injector dispensed, the name of any person to whom epinephrine was administered using an auto-injector, and the circumstances and manner of destruction of any auto-injectors.

(c) The epinephrine auto-injectors dispensed pursuant to this section may be used only for the purpose, and under the circumstances, described in Section 1797.197a of the Health and Safety Code.

(Added by Stats. 2013, Ch. 725, Sec. 1. Effective January 1, 2014.)



4119.5

(a) A pharmacy can transfer a reasonable supply of dangerous drugs to another pharmacy.

(b) A pharmacy may repackage and furnish to a prescriber a reasonable quantity of dangerous drugs and dangerous devices for prescriber office use.

(Added by Stats. 1997, Ch. 549, Sec. 72. Effective January 1, 1998.)



4119.6

An intern pharmacist under the direct supervision and control, as defined in Section 4023.5, of a pharmacist may stock, replenish, and inspect the emergency pharmaceutical supplies container and the emergency medical system supplies of a health care facility licensed under subdivision (a) of Section 1250 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 319, Sec. 2. Effective January 1, 2015.)



4119.7

(a) Notwithstanding any other law, a hospital pharmacy serving a health care facility licensed under subdivision (a) of Section 1250 of the Health and Safety Code may furnish a dangerous drug or dangerous device pursuant to preprinted or electronic standing orders, order sets, and protocols established under the policies and procedures of the health care facility, as approved according to the policies of the health care facility’s governing body, if the order is dated, timed, and authenticated in the medical record of the patient to whom the dangerous drug or dangerous device will be provided.

(b) A health care facility shall store and maintain drugs in accordance with national standards regarding the storage area and refrigerator or freezer temperature, and otherwise pursuant to the manufacturer’s guidelines. The health care facility’s policies and procedures shall specify these storage parameters.

(c) An intern pharmacist under the direct supervision and control, as defined in Section 4023.5, of a pharmacist, may inspect the drugs maintained in the health care facility at least once per month. The health care facility shall establish specific written policies and procedures for inspections pursuant to this subdivision.

(d) For purposes of this section, “health care facility” means a health facility licensed under subdivision (a) of Section 1250 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 319, Sec. 3. Effective January 1, 2015.)



4120

(a) A nonresident pharmacy shall not sell or distribute dangerous drugs or dangerous devices in this state through any person or media other than a wholesaler or third-party logistics provider who has obtained a license pursuant to this chapter or through a selling or distribution outlet that is licensed as a wholesaler or third-party logistics provider pursuant to this chapter without registering as a nonresident pharmacy.

(b) Applications for a nonresident pharmacy registration shall be made on a form furnished by the board. The board may require any information as the board deems reasonably necessary to carry out the purposes of this section.

(c) The Legislature, by enacting this section, does not intend a license issued to any nonresident pharmacy pursuant to this section to change or affect the tax liability imposed by Chapter 3 (commencing with Section 23501) of Part 11 of Division 2 of the Revenue and Taxation Code on any nonresident pharmacy.

(d) The Legislature, by enacting this section, does not intend a license issued to any nonresident pharmacy pursuant to this section to serve as any evidence that the nonresident pharmacy is doing business within this state.

(Amended by Stats. 2014, Ch. 507, Sec. 14. Effective January 1, 2015.)



4121

(a) Notwithstanding Section 651, an advertisement of the retail price for a drug that requires a prescription shall be limited to quantities of the drug that are consistent with good medical practice and shall include the strength, dosage form, and the exact dates during which the advertised price will be in effect.

(b) This section shall not apply to a pharmacy that is located in a licensed hospital and that is accessible only to hospital medical staff and personnel.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4122

(a) In every pharmacy there shall be prominently posted in a place conspicuous to, and readable by, prescription drug consumers a notice provided by the board concerning the availability of prescription price information, the possibility of generic drug product selection, the type of services provided by pharmacies, and a statement describing patients’ rights relative to the requirements imposed on pharmacists pursuant to Section 733. The format and wording of the notice shall be adopted by the board by regulation. A written receipt that contains the required information on the notice may be provided to consumers as an alternative to posting the notice in the pharmacy.

(b) A pharmacist, or a pharmacist’s employee, shall give the current retail price for any drug sold at the pharmacy upon request from a consumer, however that request is communicated to the pharmacist or employee.

(c) If a requester requests price information on more than five prescription drugs and does not have valid prescriptions for all of the drugs for which price information is requested, a pharmacist may require the requester to meet any or all of the following requirements:

(1) The request shall be in writing.

(2) The pharmacist shall respond to the written request within a reasonable period of time. A reasonable period of time is deemed to be 10 days, or the time period stated in the written request, whichever is later.

(3) A pharmacy may charge a reasonable fee for each price quotation, as long as the requester is informed that there will be a fee charged.

(4) No pharmacy shall be required to respond to more than three requests as described in this subdivision from any one person or entity in a six-month period.

(d) This section shall not apply to a pharmacy that is located in a licensed hospital and that is accessible only to hospital medical staff and personnel.

(e) Notwithstanding any other provision of this section, no pharmacy shall be required to do any of the following:

(1) Provide the price of any controlled substance in response to a telephone request.

(2) Respond to a request from a competitor.

(3) Respond to a request from an out-of-state requester.

(Amended by Stats. 2007, Ch. 130, Sec. 11. Effective January 1, 2008.)



4123

Any pharmacy that contracts to compound a drug for parenteral therapy, pursuant to a prescription, for delivery to another pharmacy shall report that contractual arrangement to the board. That information shall be reported by the pharmacy performing the compounding services within 30 days of commencing that compounding.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4124

(a) Notwithstanding Section 2543, a pharmacist may dispense replacement contact lenses pursuant to a valid prescription of a physician or optometrist. Nothing in this section authorizes a pharmacist to conduct an examination of the eyes or to fit or adjust contact lenses. For purposes of this section, “replacement contact lenses” means soft contact lenses that require no fitting or adjustment, and that are dispensed as packaged and sealed by the manufacturer.

(b) No replacement contact lenses may be sold or dispensed except pursuant to a prescription that meets all of the following requirements:

(1) Conforms to state and federal statutes and regulations governing those prescriptions and includes the name, address, and state license number of the prescribing practitioner.

(2) Explicitly states an expiration date of not more than one year from the date of the last prescribing examination.

(3) Explicitly states that the prescription is for contact lenses and includes the lens brand name, type, and tint, including all specifications necessary for the ordering of lenses.

(c) The contact lenses that are dispensed shall be the exact contact lenses that have been prescribed, and no substitutions shall be made.

(d) Any pharmacist and pharmacy that dispenses replacement contact lenses shall direct the patient to confer with his or her eyecare practitioner in the event of any eye problem or reaction to the lenses.

(e) Any pharmacist and pharmacy that sells replacement contact lenses shall provide the following or substantially equivalent written notification to the patient whenever contact lenses are supplied:

WARNING: IF YOU ARE HAVING ANY UNEXPLAINED EYE DISCOMFORT, WATERING, VISION CHANGE, OR REDNESS, REMOVE YOUR LENSES IMMEDIATELY AND CONSULT YOUR EYE CARE PRACTITIONER BEFORE WEARING YOUR LENSES AGAIN.

(f) Any pharmacy and pharmacist dispensing replacement contact lenses shall be subject to all statutes, regulations, and ordinances governing the advertisement of contact lenses. In addition, any advertisement by a pharmacy or pharmacist that mentions replacement contact lenses shall include within the advertisement all fees, charges, and costs associated with the purchase of the lenses from that pharmacy and pharmacist.

(g) Any pharmacy dispensing replacement contact lenses shall register with the Medical Board of California at the time of initial application for a license or at the time of annual renewal of that license.

(h) All nonresident pharmacies shall maintain records of replacement contact lenses shipped, mailed, or delivered to persons in California for a period of at least three years. The records shall be available for inspection upon request by the board or the Division of Licensing of the Medical Board of California.

(i) The requirements of this section are applicable to nonresident pharmacies as defined in subdivision (a) of Section 4112. A nonresident pharmacy may dispense contact lenses only as provided in this section.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4125

(a) Every pharmacy shall establish a quality assurance program that shall, at a minimum, document medication errors attributable, in whole or in part, to the pharmacy or its personnel. The purpose of the quality assurance program shall be to assess errors that occur in the pharmacy in dispensing or furnishing prescription medications so that the pharmacy may take appropriate action to prevent a recurrence.

(b) Records generated for and maintained as a component of a pharmacy’s ongoing quality assurance program shall be considered peer review documents and not subject to discovery in any arbitration, civil, or other proceeding, except as provided hereafter. That privilege shall not prevent review of a pharmacy’s quality assurance program and records maintained as part of that system by the board as necessary to protect the public health and safety or if fraud is alleged by a government agency with jurisdiction over the pharmacy. Nothing in this section shall be construed to prohibit a patient from accessing his or her own prescription records. Nothing in this section shall affect the discoverability of any records not solely generated for and maintained as a component of a pharmacy’s ongoing quality assurance program.

(c) This section shall become operative on January 1, 2002.

(Added by Stats. 2000, Ch. 677, Sec. 1. Effective January 1, 2001. Section operative January 1, 2002, by its own provisions.)



4126

(a) Notwithstanding any other provision of law, a covered entity may contract with a pharmacy to provide pharmacy services to patients of the covered entity, as defined in Section 256b of Title 42 of the United States Code, including dispensing preferentially priced drugs obtained pursuant to Section 256b of Title 42 of the United States Code. Contracts between those covered entities and pharmacies shall comply with guidelines published by the Health Resources and Services Administration and shall be available for inspection by board staff during normal business hours.

(b) Drugs purchased pursuant to Section 256b of Title 42 of the United States Code and received by a pharmacy shall be segregated from the pharmacy’s other drug stock by either physical or electronic means. All records of acquisition and disposition of these drugs shall be readily retrievable in a form separate from the pharmacy’s other records.

(c) Drugs obtained by a pharmacy to be dispensed to patients of a covered entity pursuant to Section 256b of Title 42 of the United States Code that cannot be distributed because of a change in circumstances for the covered entity or the pharmacy shall be returned to the distributor from which they were obtained. For the purposes of this section, a change in circumstances includes, but is not limited to, the termination or expiration of the contract between the pharmacy and the covered entity, the closure of a pharmacy, disciplinary action against the pharmacy, or closure of the covered entity.

(d) A licensee that participates in a contract to dispense preferentially priced drugs pursuant to this section shall not have both a pharmacy and a wholesaler license.

(e) Neither a covered entity nor a pharmacy shall be required to obtain a license as a wholesaler based on acts reasonably necessary to fully participate in the drug purchase program established by Section 256b of Title 42 of the United States Code.

(Added by Stats. 2001, Ch. 631, Sec. 2. Effective January 1, 2002.)



4126.5

(a) A pharmacy may furnish dangerous drugs only to the following:

(1) A wholesaler owned or under common control by the wholesaler from whom the dangerous drug was acquired.

(2) The pharmaceutical manufacturer from whom the dangerous drug was acquired.

(3) A licensed wholesaler acting as a reverse distributor.

(4) Another pharmacy or wholesaler to alleviate a temporary shortage of a dangerous drug that could result in the denial of health care. A pharmacy furnishing dangerous drugs pursuant to this paragraph may only furnish a quantity sufficient to alleviate the temporary shortage.

(5) A patient or to another pharmacy pursuant to a prescription or as otherwise authorized by law.

(6) A health care provider that is not a pharmacy but that is authorized to purchase dangerous drugs.

(7) To another pharmacy under common control.

(b) Notwithstanding any other provision of law, a violation of this section may subject the person or persons who committed the violation to a fine not to exceed the amount specified in Section 125.9 for each occurrence pursuant to a citation issued by the board.

(c) Amounts due from any person under this section on or after January 1, 2005, shall be offset as provided under Section 12419.5 of the Government Code. Amounts received by the board under this section shall be deposited into the Pharmacy Board Contingent Fund.

(d) For purposes of this section, “common control” means the power to direct or cause the direction of the management and policies of another person whether by ownership, by voting rights, by contract, or by other means.

(Amended by Stats. 2009, Ch. 308, Sec. 53. Effective January 1, 2010.)






ARTICLE 7.5 - Sterile Drug Products

4127

(a) A pharmacy that compounds sterile drug products for injection, administration into the eye, or inhalation shall possess a sterile compounding pharmacy license as provided in this article.

(b) The board shall adopt regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) to establish policies, guidelines, and procedures to implement this article.

(c) The board shall review any formal revision to General Chapter 797 of the United States Pharmacopeia and The National Formulary (USP–NF), relating to the compounding of sterile preparations, not later than 90 days after the revision becomes official, to determine whether amendments are necessary for the regulations adopted by the board pursuant to subdivision (b).

(d) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 2) and added by Stats. 2013, Ch. 565, Sec. 3. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



4127.1

(a) A pharmacy shall not compound sterile drug products unless the pharmacy has obtained a sterile compounding pharmacy license from the board pursuant to this section. The license shall be renewed annually and is not transferable.

(b) A license to compound sterile drug products shall be issued only to a location that is licensed as a pharmacy and shall be issued only to the owner of the pharmacy licensed at that location.

(c) A license to compound sterile drug products shall not be issued or renewed until the location is inspected by the board and found in compliance with this article and regulations adopted by the board.

(d) A license to compound sterile drug products shall not be issued or renewed until the board does all of the following:

(1) Reviews a current copy of the pharmacy’s policies and procedures for sterile compounding.

(2) Reviews the pharmacy’s completed self-assessment form required by Section 1735.2 of Title 16 of the California Code of Regulations.

(3) Is provided with copies of all inspection reports conducted of the pharmacy’s premises, and any reports from a private accrediting agency, conducted in the prior 12 months documenting the pharmacy’s operations.

(4) Receives a list of all sterile medications compounded by the pharmacy since the last license renewal.

(e) A pharmacy licensed pursuant to this section shall do all of the following:

(1) Provide to the board a copy of any disciplinary or other action taken by another state within 10 days of the action.

(2) Notify the board within 10 days of the suspension of any accreditation held by the pharmacy.

(3) Provide to the board, within 12 hours, any recall notice issued by the pharmacy for sterile drug products it has compounded.

(f) Adverse effects reported or potentially attributable to a pharmacy’s sterile drug product shall be reported to the board within 12 hours and immediately reported to the MedWatch program of the federal Food and Drug Administration.

(g) The reconstitution of a sterile powder shall not require a license pursuant to this section if both of the following requirements are met:

(1) The sterile powder was obtained from a manufacturer.

(2) The drug is reconstituted for administration to patients by a health care professional licensed to administer drugs by injection pursuant to this division.

(h) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 4) and added by Stats. 2013, Ch. 565, Sec. 5. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



4127.2

(a) A nonresident pharmacy shall not compound sterile drug products for shipment into this state without a sterile compounding pharmacy license issued by the board pursuant to this section. The license shall be renewed annually and shall not be transferable.

(b) A license to compound sterile drug products shall be issued only to a location that is licensed as a nonresident pharmacy and shall be issued only to the owner of the nonresident pharmacy licensed at that location.

(c) A license to compound sterile drug products shall not be issued or renewed until the location is inspected by the board and found in compliance with this article and any regulations adopted by the board. The nonresident pharmacy shall reimburse the board for all actual and necessary costs incurred by the board in conducting an inspection of the pharmacy at least once annually pursuant to subdivision (v) of Section 4400.

(d) A license to compound sterile drug products shall not be issued or renewed until the board does all of the following:

(1) Reviews a current copy of the nonresident pharmacy’s policies and procedures for sterile compounding.

(2) Reviews the pharmacy’s completed self-assessment form required by Section 1735.2 of Title 16 of the California Code of Regulations.

(3) Is provided with copies of all inspection reports conducted of the nonresident pharmacy’s premises, and any reports from a private accrediting agency, conducted in the prior 12 months documenting the nonresident pharmacy’s operations.

(4) Receives a list of all sterile drug products compounded by the pharmacy within the prior 12 months.

(e) A pharmacy licensed pursuant to this section shall do all of the following:

(1) Provide to the board a copy of any disciplinary or other action taken by its state of residence or another state within 10 days of the action.

(2) Notify the board within 10 days of the suspension of any accreditation held by the pharmacy.

(3) Provide to the board, within 12 hours, any recall notice issued by the pharmacy for sterile drug products it has compounded that have been shipped into, or dispensed in, California.

(4) Advise the board of any complaint it receives from a provider, pharmacy, or patient in California.

(f) Adverse effects reported or potentially attributable to a nonresident pharmacy’s sterile compounded drug product shall be reported to the board within 12 hours and immediately reported to the MedWatch program of the federal Food and Drug Administration.

(g) On or before January 1, 2018, the board shall provide a report to the Legislature regarding the regulation of nonresident pharmacies. The report shall be submitted to the Legislature in the manner required pursuant to Section 9795 of the Government Code. At a minimum, the report shall address all of the following:

(1) A detailed description of board activities related to the inspection and licensure of nonresident pharmacies.

(2) Whether fee revenue collected pursuant to subdivision (v) of Section 4400 and travel cost reimbursements collected pursuant to subdivision (c) of this section provide revenue in an amount sufficient to support the board’s activities related to the inspection and licensure of nonresident pharmacies.

(3) The status of proposed changes to federal law that are under serious consideration and that would govern compounding pharmacies, including legislation pending before the United States Congress, administrative rules, regulations, or orders under consideration by the federal Food and Drug Administration or other appropriate federal agency, and cases pending before the courts.

(4) If applicable, recommended modifications to the board’s statutory duties related to nonresident pharmacies as a result of changes to federal law or any additional modifications necessary to protect the health and safety of the public.

(h) The requirement for submitting a report imposed under subdivision (g) is inoperative on January 1, 2022, pursuant to Section 10231.5 of the Government Code.

(i) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 6) and added by Stats. 2013, Ch. 565, Sec. 7. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



4127.3

(a) Whenever the board has a reasonable belief, based on information obtained during an inspection or investigation by the board, that a pharmacy compounding injectable sterile drug products poses an immediate threat to the public health or safety, the executive officer of the board may issue an order to the pharmacy to immediately cease and desist from compounding injectable sterile drug products. The cease and desist order shall remain in effect for no more than 30 days or the date of a hearing seeking an interim suspension order, whichever is earlier.

(b) Whenever the board issues a cease and desist order pursuant to subdivision (a), the board shall immediately issue the owner a notice setting forth the acts or omissions with which the owner is charged, specifying the pertinent code section or sections.

(c) The order shall provide that the owner, within 15 days of receipt of the notice, may request a hearing before the president of the board to contest the cease and desist order. Consideration of the owner’s contest of the cease and desist order shall comply with the requirements of Section 11425.10 of the Government Code. The hearing shall be held no later than five days from the date the request of the owner is received by the board. The president shall render a written decision within five days of the hearing. In the absence of the president of the board, the vice president of the board may conduct the hearing permitted by this subdivision. Review of the decision of the president of the board may be sought by the owner or person in possession or control of the pharmacy pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) Failure to comply with a cease and desist order issued pursuant to this section shall be unprofessional conduct.

(Added by Stats. 2001, Ch. 827, Sec. 2. Effective January 1, 2002. Section operative September 5, 2002, pursuant to Section 4127.6.)



4127.4

Notwithstanding any other provision of law, a violation of this article, or regulations adopted pursuant thereto, may subject the person or entity that committed the violation to a fine of up to two thousand five hundred dollars ($2,500) per occurrence pursuant to a citation issued by the board.

(Added by Stats. 2001, Ch. 827, Sec. 2. Effective January 1, 2002. Section operative September 5, 2002, pursuant to Section 4127.6.)



4127.6

This article shall become operative upon the allocation of positions to the board for the implementation of the provisions of this article in the annual Budget Act.

(Added by Stats. 2001, Ch. 827, Sec. 2. Effective January 1, 2002. Note: The condition in this section for operation of Article 7.5 (comm. with Section 4127), was satisfied on September 5, 2002, when Stats. 2002, Ch. 379, took effect.)



4127.7

On and after July 1, 2005, a pharmacy shall compound sterile injectable products from one or more nonsterile ingredients in one of the following environments:

(a) An ISO class 5 laminar airflow hood within an ISO class 7 cleanroom. The cleanroom must have a positive air pressure differential relative to adjacent areas.

(b) An ISO class 5 cleanroom.

(c) A barrier isolator that provides an ISO class 5 environment for compounding.

(Added by Stats. 2004, Ch. 695, Sec. 36. Effective January 1, 2005.)



4127.8

The board may, at its discretion, issue a temporary license to compound injectable sterile drug products, when the ownership of a pharmacy that is licensed to compound injectable sterile drug products is transferred from one person to another, upon the conditions and for any periods of time as the board determines to be in the public interest. A temporary license fee shall be required in an amount established by the board as specified in subdivision (u) of Section 4400. When needed to protect public safety, a temporary license may be issued for a period not to exceed 180 days, and may be issued subject to terms and conditions the board deems necessary. If the board determines a temporary license was issued by mistake or denies the application for a permanent license, the temporary license shall terminate upon either personal service of the notice of termination upon the licenseholder or service by certified mail, return receipt requested at the licenseholder’s address of record with the board, whichever comes first. Neither for purposes of retaining a temporary license nor for purposes of any disciplinary or license denial proceeding before the board shall the temporary licenseholder be deemed to have a vested property right or interest in the license.

(Amended by Stats. 2009, Ch. 270, Sec. 15. Effective January 1, 2010.)



4127.9

(a) A pharmacy licensed pursuant to Section 4127.1 or 4127.2, including a pharmacy that is exempt from licensure pursuant to subdivision (d) of Section 4127.1 and subdivision (c) of Section 4127.2, that issues a recall notice regarding a sterile compounded drug shall, in addition to any other duties, contact the recipient pharmacy, prescriber, or patient of the recalled drug and the board as soon as possible within 12 hours of the recall notice if both of the following apply:

(1) Use of or exposure to the recalled drug may cause serious adverse health consequences or death.

(2) The recalled drug was dispensed, or is intended for use, in this state.

(b) A recall notice issued pursuant to subdivision (a) shall be made as follows:

(1) If the recalled drug was dispensed directly to the patient, the notice shall be made to the patient.

(2) If the recalled drug was dispensed directly to the prescriber, the notice shall be made to the prescriber, who shall ensure the patient is notified.

(3) If the recalled drug was dispensed directly to a pharmacy, the notice shall be made to the pharmacy, who shall notify the prescriber or patient, as appropriate. If the pharmacy notifies the prescriber, the prescriber shall ensure the patient is notified.

(Added by Stats. 2013, Ch. 302, Sec. 1. Effective January 1, 2014.)






ARTICLE 7.6 - Centralized Hospital Packaging Pharmacies

4128

(a) Notwithstanding Section 4029, a centralized hospital packaging pharmacy may prepare medications, by performing the following specialized functions, for administration only to inpatients within its own general acute care hospital and one or more general acute care hospitals if the hospitals are under common ownership and located within a 75-mile radius of each other:

(1) Preparing unit dose packages for single administration to inpatients from bulk containers, if each unit dose package is barcoded to contain at least the information required by Section 4128.4.

(2) Preparing compounded unit dose drugs for parenteral therapy for administration to inpatients, if each compounded unit dose drug is barcoded to contain at least the information required by Section 4128.4.

(3) Preparing compounded unit dose drugs for administration to inpatients, if each unit dose package is barcoded to contain at least the information required by Section 4128.4.

(b) For purposes of this article, “common ownership” means that the ownership information on file with the board pursuant to Section 4201 for the licensed pharmacy is consistent with the ownership information on file with the board for the other licensed pharmacy or pharmacies for purposes of preparing medications pursuant to this section.

(Added by Stats. 2012, Ch. 687, Sec. 2. Effective January 1, 2013.)



4128.2

(a) In addition to the pharmacy license requirement described in Section 4110, a centralized hospital packaging pharmacy shall obtain a specialty license from the board prior to engaging in the functions described in Section 4128.

(b) An applicant seeking a specialty license pursuant to this article shall apply to the board on forms established by the board.

(c) Before issuing the specialty license, the board shall inspect the pharmacy and ensure that the pharmacy is in compliance with this article and regulations established by the board.

(d) A license to perform the functions described in Section 4128 may only be issued to a pharmacy that is licensed by the board as a hospital pharmacy.

(e) A license issued pursuant to this article shall be renewed annually and is not transferrable.

(f) An applicant seeking renewal of a specialty license shall apply to the board on forms established by the board.

(g) A license to perform the functions described in Section 4128 shall not be renewed until the pharmacy has been inspected by the board and found to be in compliance with this article and regulations established by the board.

(h) The fee for issuance or annual renewal of a centralized hospital packaging pharmacy license shall be six hundred dollars ($600) and may be increased by the board to eight hundred dollars ($800).

(Added by Stats. 2012, Ch. 687, Sec. 2. Effective January 1, 2013.)



4128.3

A centralized hospital packaging pharmacy may prepare and store a limited quantity of the unit dose drugs authorized by Section 4128 in advance of receipt of a patient-specific prescription in a quantity as is necessary to ensure continuity of care for an identified population of inpatients of the general acute care hospital based on a documented history of prescriptions for that patient population.

(Added by Stats. 2012, Ch. 687, Sec. 2. Effective January 1, 2013.)



4128.4

Any unit dose medication produced by a centralized hospital packaging pharmacy shall be barcoded to be readable at the inpatient’s bedside. Upon reading the barcode, the following information shall be retrievable:

(a) The date the medication was prepared.

(b) The components used in the drug product.

(c) The lot number or control number.

(d) The expiration date.

(e) The National Drug Code Directory number.

(f) The name of the centralized hospital packaging pharmacy.

(Added by Stats. 2012, Ch. 687, Sec. 2. Effective January 1, 2013.)



4128.5

The label for each unit dose medication produced by a centralized hospital packaging pharmacy shall contain all of the following:

(a) The expiration date.

(b) The established name of the drug.

(c) The quantity of the active ingredient.

(d) Special storage or handling requirements.

(Added by Stats. 2012, Ch. 687, Sec. 2. Effective January 1, 2013.)



4128.6

All compounding and packaging functions specified in Section 4128 shall be performed only in the licensed centralized hospital packaging pharmacy and that pharmacy shall comply with all applicable federal and state statutes and regulations, including, but not limited to, regulations regarding compounding and, when appropriate, sterile injectable compounding.

(Added by Stats. 2012, Ch. 687, Sec. 2. Effective January 1, 2013.)



4128.7

A centralized hospital packaging pharmacy and the pharmacists working in the pharmacy shall be responsible for the integrity, potency, quality, and labeled strength of any unit dose drug product prepared by the centralized hospital packaging pharmacy.

(Added by Stats. 2012, Ch. 687, Sec. 2. Effective January 1, 2013.)






ARTICLE 9 - Hypodermic Needles and Syringes

4141

No person shall furnish hypodermic needles or syringes, by sale or otherwise, without a license issued by the board, except as otherwise provided by this article.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4142

Except as otherwise provided by this article, no hypodermic needle or syringe shall be sold at retail except upon the prescription of a physician, dentist, veterinarian, podiatrist, or naturopathic doctor pursuant to Section 3640.7.

(Amended by Stats. 2005, Ch. 506, Sec. 15. Effective October 4, 2005.)



4143

This article shall not apply to the sale of hypodermic syringes and needles at wholesale by pharmacies, drug wholesalers, drug manufacturers or manufacturers and dealers in surgical instruments to pharmacies, physicians, dentists, podiatrists, veterinarians, or persons to whom a license has been issued under this article.

(Amended by Stats. 1997, Ch. 549, Sec. 85. Effective January 1, 1998.)



4144.5

A person may sell or obtain hypodermic needles and hypodermic syringes without a prescription or permit, for uses that the board determines are industrial, and that person shall not be required to comply with Section 4145.5 or 4146.

(Amended by Stats. 2014, Ch. 331, Sec. 2. Effective January 1, 2015.)



4145.5

(a) Notwithstanding any other provision of law, a pharmacist or physician may, without a prescription or a permit, furnish hypodermic needles and syringes for human use, and a person may, without a prescription or license, obtain hypodermic needles and syringes from a pharmacist or physician for human use, if the person is known to the furnisher and the furnisher has previously been provided a prescription or other proof of a legitimate medical need requiring a hypodermic needle or syringe to administer a medicine or treatment.

(b) Notwithstanding any other provision of law and until January 1, 2021, as a public health measure intended to prevent the transmission of HIV, viral hepatitis, and other bloodborne diseases among persons who use syringes and hypodermic needles, and to prevent subsequent infection of sexual partners, newborn children, or other persons, a physician or pharmacist may, without a prescription or a permit, furnish hypodermic needles and syringes for human use to a person 18 years of age or older, and a person 18 years of age or older may, without a prescription or license, obtain hypodermic needles and syringes solely for personal use from a physician or pharmacist.

(c) Notwithstanding any other provision of law, a pharmacist, veterinarian, or person licensed pursuant to Section 4141 may, without a prescription or license, furnish hypodermic needles and syringes for use on animals, and a person may, without a prescription or license, obtain hypodermic needles and syringes from a pharmacist, veterinarian, or person licensed pursuant to Section 4141 for use on animals, providing that no needle or syringe shall be furnished to a person who is unknown to the furnisher and unable to properly establish his or her identity.

(d) A pharmacy that furnishes nonprescription hypodermic needles and syringes shall store hypodermic needles and syringes in a manner that ensures that they are available only to authorized personnel, and are not accessible to other persons.

(e) In order to provide for the safe disposal of hypodermic needles and syringes, a pharmacy or hypodermic needle and syringe exchange program that furnishes nonprescription hypodermic needles and syringes shall counsel consumers on safe disposal and provide consumers with one or more of the following disposal options:

(1) It shall establish an onsite, safe, hypodermic needle and syringe collection and disposal program that meets applicable state and federal standards for collection and disposal of medical sharps waste.

(2) It shall furnish, or make available, mail-back sharps containers authorized by the United States Postal Service that meet applicable state and federal requirements for the transport of medical sharps waste, and shall provide tracking forms to verify destruction at a certified disposal facility.

(3) It shall furnish, or make available, a sharps container that meets applicable state and federal standards for collection and disposal of medical sharps waste.

(f) Until January 1, 2021, a pharmacy that furnishes nonprescription syringes shall provide written information or verbal counseling to consumers at the time of furnishing or sale of nonprescription hypodermic needles or syringes on how to do the following:

(1) Access drug treatment.

(2) Access testing and treatment for HIV and hepatitis C.

(3) Safely dispose of sharps waste.

(Amended by Stats. 2014, Ch. 331, Sec. 4. Effective January 1, 2015.)



4146

A pharmacy may accept the return of needles and syringes from the public if contained in a sharps container, as defined in Section 117750 of the Health and Safety Code.

(Added by Stats. 2009, Ch. 307, Sec. 40. Effective January 1, 2010.)



4147

(a) For the purposes of this section, “playground” means any park or outdoor recreational area specifically designed to be used by children that has play equipment installed or any similar facility located on public or private school grounds or county parks.

(b) Any hypodermic needle or syringe that is to be disposed of, shall be contained, treated, and disposed of, pursuant to Part 14 (commencing with Section 117600) of Division 104 of the Health and Safety Code.

(c) It is unlawful to discard or dispose of a hypodermic needle or syringe upon the grounds of a playground, beach, park, or any public or private elementary, vocational, junior high, or high school.

(d) A person who knowingly violates subdivision (c) is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than two hundred dollars ($200) and not more than two thousand dollars ($2,000), or by imprisonment in a county jail for up to six months, or by both that fine and imprisonment.

(e) Subdivision (c) does not apply to the containment, treatment, and disposal of medical sharps waste from medical care or first aid services rendered on school grounds, nor to the containment, treatment, and disposal of hypodermic needles or syringes used for instructional or educational purposes on school grounds.

(Amended by Stats. 2004, Ch. 608, Sec. 3. Effective January 1, 2005.)



4148.5

All stocks of hypodermic needles or syringes shall be confiscated if found outside the licensed premises of any person holding a permit under Section 4141 and found not in the possession or under the control of a person entitled to an exemption under Section 4143, 4144.5, or 4145.5, or under Section 11364, 121349, or 121349.1 of the Health and Safety Code.

(Amended by Stats. 2014, Ch. 331, Sec. 6. Effective January 1, 2015.)



4149

(a) A nonresident distributor shall not sell or distribute hypodermic needles or syringes in this state without obtaining a license from the board pursuant to Section 4141.

(b) Notwithstanding subdivision (a), a license is not required if the nonresident distributor sells or distributes solely through a person who is licensed as a wholesaler or third-party logistics provider pursuant to Section 4160.

(c) The Legislature, by enacting this section, does not intend a license issued to any nonresident distributor pursuant to this article to serve as evidence that the entity is doing business within this state.

(Amended by Stats. 2014, Ch. 507, Sec. 15. Effective January 1, 2015.)






ARTICLE 10 - Pharmacy Corporations

4150

(a) A pharmacy corporation means a corporation that is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are pharmacists are in compliance with the Moscone-Knox Professional Corporation Act, this article, and all other statutes and regulations now or hereafter enacted or adopted pertaining to the corporation and the conduct of its affairs.

(b) With respect to a pharmacy corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the Board of Pharmacy of the State of California.

(Amended by Stats. 1997, Ch. 549, Sec. 87. Effective January 1, 1998.)



4151

Each shareholder, director, and officer of a pharmacy corporation, except an assistant secretary and an assistant treasurer, shall be a licensed person as defined in Section 13401 of the Corporations Code.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4152

The name of a pharmacy corporation and any name or names under which it may render professional services shall contain the word “pharmacist,” “pharmacy,” or “pharmaceutical” and wording or abbreviations denoting corporate existence.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4153

The income of a pharmacy corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of the shareholder or his or her shares in the pharmacy corporation.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4154

The board may adopt and enforce regulations to carry out the purposes and objectives of this article, including regulations requiring (a) that the bylaws of a pharmacy corporation shall include a provision whereby the capital stock of the corporation owned by a disqualified person, as defined in Section 13401 of the Corporations Code, or a deceased person, shall be sold to the corporation or to the remaining shareholders of the corporation within the time as the regulations may provide, and (b) that a pharmacy corporation shall provide adequate security by insurance or otherwise for claims against it by its patients or clients arising out of the rendering of professional services.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4155

Nothing in this article shall be construed as requiring the applicant or holder of a pharmacy permit pursuant to Section 4110 to be a pharmacy corporation.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4156

A pharmacy corporation shall not do, or fail to do, any act where doing or failing to do the act would constitute unprofessional conduct under any statute or regulation. In the conduct of its practice, a pharmacy corporation shall observe and be bound by the laws and regulations that apply to a person licensed under this chapter.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)






ARTICLE 11 - Wholesalers, Third-Party Logistics Providers, and Manufacturers

4160

(a) A person shall not act as a wholesaler or third-party logistics provider of any dangerous drug or dangerous device unless he or she has obtained a license from the board.

(b) Upon approval by the board and the payment of the required fee, the board shall issue a license to the applicant.

(c) (1) A separate license shall be required for each place of business owned or operated by a wholesaler or third-party logistics provider. Each place of business may only be issued a single license by the board, except as provided in paragraph (2). Each license shall be renewed annually and shall not be transferable. At all times during which a place of business is open for business, at least one designated representative, in the case of a wholesaler, or designated representative-3PL in the case of a third-party logistics provider, shall be present.

(2) A wholesaler and a third-party logistics provider under common ownership may be licensed at the same place of business provided that all of the following requirements are satisfied:

(A) The wholesaler and the third-party logistics provider each separately maintain the records required under Section 4081.

(B) Dangerous drugs and dangerous devices owned by the wholesaler are not commingled with the dangerous drugs and dangerous devices handled by the third-party logistics provider.

(C) Any individual acting as a designated representative for the wholesaler is not concurrently acting as a designated representative-3PL on behalf of the third-party logistics provider. Nothing in this subparagraph shall be construed to prohibit an individual from concurrently holding a license to act as a designated representative and to act as a designated representative-3PL.

(D) The wholesaler has its own designated representative-in-charge responsible for the operations of the wholesaler and the third-party logistics provider has its own responsible manager responsible for the operations of the third-party logistics provider. The same individual shall not concurrently serve as the responsible manager and the designated representative-in-charge for a wholesaler and a third-party logistics provider licensed at the same place of business.

(E) The third-party logistics provider does not handle the prescription drugs or prescription devices owned by a prescriber.

(F) The third-party logistics provider is not a reverse third-party logistics provider.

(G) The wholesaler is not acting as a reverse distributor.

(d) Every wholesaler shall be supervised or managed by a designated representative-in-charge. The designated representative-in-charge shall be responsible for the wholesaler’s compliance with state and federal laws governing wholesalers. As part of its initial application for a license, and for each renewal, each wholesaler shall, on a form designed by the board, provide identifying information and the California license number for a designated representative or pharmacist proposed to serve as the designated representative-in-charge. The proposed designated representative-in-charge shall be subject to approval by the board. The board shall not issue or renew a wholesaler license without identification of an approved designated representative-in-charge for the wholesaler. The designated representative-in-charge shall maintain an active license as a designated representative with the board at all times during which he or she is designated as the designated representative-in-charge.

(e) Each place of business of a third-party logistics provider shall be supervised and managed by a responsible manager. The responsible manager shall be responsible for the compliance of the place of business with state and federal laws governing third-party logistics providers and with the third-party logistics provider’s customer specifications, except where the customer’s specifications conflict with state or federal laws. As part of its initial application for a license, and for each renewal, each third-party logistics provider shall, on a form designated by the board, provide identifying information and the California license number for a designated representative-3PL proposed to serve as the responsible manager. The proposed responsible manager shall be subject to approval by the board. The board shall not issue or renew a third-party logistics provider license without identification of an approved responsible manager for the third-party logistics provider. The responsible manager shall maintain an active license as a designated representative-3PL with the board at all times during which he or she is designated as the responsible manager.

(f) A wholesaler shall notify the board in writing, on a form designed by the board, within 30 days of the date when a designated representative-in-charge ceases to act as the designated representative-in-charge, and shall on the same form propose another designated representative or pharmacist to take over as the designated representative-in-charge. The proposed replacement designated representative-in-charge shall be subject to approval by the board. If disapproved, the wholesaler shall propose another replacement within 15 days of the date of disapproval, and shall continue to name proposed replacements until a designated representative-in-charge is approved by the board.

(g) A third-party logistics provider shall notify the board in writing, on a form designed by the board, within 30 days of the date when a responsible manager ceases to act as the responsible manager, and shall on the same form propose another designated representative-3PL to take over as the responsible manager. The proposed replacement responsible manager shall be subject to approval by the board. If disapproved, the third-party logistics provider shall propose another replacement within 15 days of the date of disapproval, and shall continue to name proposed replacements until a responsible manager is approved by the board.

(h) A drug manufacturer premises licensed by the Food and Drug Administration or licensed pursuant to Section 111615 of the Health and Safety Code that only distributes dangerous drugs and dangerous devices of its own manufacture is exempt from this section and Section 4161.

(i) The board may issue a temporary license, upon conditions and for periods of time as the board determines to be in the public interest. A temporary license fee shall be required in an amount established by the board as specified in subdivision (f) of Section 4400. When needed to protect public safety, a temporary license may be issued for a period not to exceed 180 days, subject to terms and conditions that the board deems necessary. If the board determines that a temporary license was issued by mistake or denies the application for a permanent license, the temporary license shall terminate upon either personal service of the notice of termination upon the licenseholder or service by certified mail, return receipt requested, at the licenseholder’s address of record with the board, whichever occurs first. Neither for purposes of retaining a temporary license, nor for purposes of any disciplinary or license denial proceeding before the board, shall the temporary licenseholder be deemed to have a vested property right or interest in the license.

(Amended by Stats. 2014, Ch. 507, Sec. 17. Effective January 1, 2015.)



4161

(a) A person located outside this state that (1) ships, sells, mails, warehouses, distributes, or delivers dangerous drugs or dangerous devices into this state or (2) sells, brokers, warehouses, or distributes dangerous drugs or devices within this state shall be considered a nonresident wholesaler or a nonresident third-party logistics provider.

(b) A nonresident wholesaler or nonresident third-party logistics provider shall be licensed by the board prior to shipping, selling, mailing, warehousing, distributing, or delivering dangerous drugs or dangerous devices to a site located in this state or selling, brokering, warehousing, or distributing dangerous drugs or devices within this state.

(c) (1) A separate license shall be required for each place of business owned or operated by a nonresident wholesaler or nonresident third-party logistics provider from or through which dangerous drugs or dangerous devices are shipped, sold, mailed, warehoused, distributed, or delivered to a site located in this state or sold, brokered, warehoused, or distributed within this state. Each place of business may only be issued a single license by the board, except as provided in paragraph (2). A license shall be renewed annually and shall not be transferable.

(2) A nonresident wholesaler and a nonresident third-party logistics provider under common ownership may be licensed at the same place of business provided that all of the following requirements are satisfied:

(A) The wholesaler and the third-party logistics provider each separately maintain the records required under Section 4081.

(B) Dangerous drugs and dangerous devices owned by the wholesaler are not commingled with the dangerous drugs and dangerous devices handled by the third-party logistics provider.

(C) Any individual acting as a designated representative for the wholesaler is not concurrently acting as a designated representative-3PL on behalf of the third-party logistics provider. Nothing in this subparagraph shall be construed to prohibit an individual from concurrently holding a license to act as a designated representative and to act as a designated representative-3PL.

(D) The wholesaler has its own designated representative-in-charge responsible for the operations of the wholesaler and the third-party logistics provider has its own responsible manager responsible for the operations of the third-party logistics provider. The same individual shall not concurrently serve as the responsible manager and the designated representative-in-charge for a wholesaler and a third-party logistics provider licensed at the same place of business.

(E) The third-party logistics provider does not handle the prescription drugs or prescription devices owned by a prescriber.

(F) The third-party logistics provider is not a reverse third-party logistics provider.

(G) The wholesaler is not acting as a reverse distributor.

(d) The following information shall be reported, in writing, to the board at the time of initial application for licensure by a nonresident wholesaler or a nonresident third-party logistics provider, on renewal of a nonresident wholesaler or nonresident third-party logistics provider license, or within 30 days of a change in that information:

(1) Its agent for service of process in this state.

(2) Its principal corporate officers, as specified by the board, if any.

(3) Its general partners, as specified by the board, if any.

(4) Its owners if the applicant is not a corporation or partnership.

(e) A report containing the information in subdivision (d) shall be made within 30 days of any change of ownership, office, corporate officer, or partner.

(f) A nonresident wholesaler or nonresident third-party logistics provider shall comply with all directions and requests for information from the regulatory or licensing agency of the state in which it is licensed, as well as with all requests for information made by the board.

(g) A nonresident wholesaler or nonresident third-party logistics provider shall maintain records of dangerous drugs and dangerous devices sold, traded, transferred, warehoused, or distributed to persons in this state or within this state, so that the records are in a readily retrievable form.

(h) A nonresident wholesaler or nonresident third-party logistics provider shall at all times maintain a valid, unexpired license, permit, or registration to conduct the business of the wholesaler or nonresident third-party logistics provider in compliance with the laws of the state in which it is a resident. An application for a nonresident wholesaler or nonresident third-party logistics provider license in this state shall include a license verification from the licensing authority in the applicant’s state of residence.

(i) (1) The board shall not issue or renew a nonresident wholesaler license until the nonresident wholesaler identifies a designated representative-in-charge and notifies the board in writing of the identity and license number of the designated representative-in-charge.

(2) The board shall not issue or renew a nonresident third-party logistics provider license until the nonresident third-party logistics provider identifies a responsible manager and notifies the board in writing of the identity and license number of the designated representative-3PL who will be the responsible manager.

(j) The designated representative-in-charge shall be responsible for the compliance of the nonresident wholesaler with state and federal laws governing wholesalers. The responsible manager shall be responsible for the compliance of the nonresident third-party logistics provider’s place of business with state and federal laws governing third-party logistics providers. A nonresident wholesaler or nonresident third-party logistics provider shall identify and notify the board of a new designated representative-in-charge or responsible manager within 30 days of the date that the prior designated representative-in-charge or responsible manager ceases to be the designated representative-in-charge or responsible manager.

(k) The board may issue a temporary license, upon conditions and for periods of time as the board determines to be in the public interest. A temporary license fee shall be five hundred fifty dollars ($550) or another amount established by the board not to exceed the annual fee for renewal of a license to compound injectable sterile drug products. When needed to protect public safety, a temporary license may be issued for a period not to exceed 180 days, subject to terms and conditions that the board deems necessary. If the board determines that a temporary license was issued by mistake or denies the application for a permanent license, the temporary license shall terminate upon either personal service of the notice of termination upon the licenseholder or service by certified mail, return receipt requested, at the licenseholder’s address of record with the board, whichever occurs first. Neither for purposes of retaining a temporary license, nor for purposes of any disciplinary or license denial proceeding before the board, shall the temporary licenseholder be deemed to have a vested property right or interest in the license.

(l) The registration fee shall be the fee specified in subdivision (f) of Section 4400.

(Amended by Stats. 2014, Ch. 507, Sec. 18. Effective January 1, 2015.)



4161.5

At such time as federal regulations are promulgated to implement Section 584 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 360eee-3), the board shall immediately identify any standard, requirement, or regulation in California law governing interstate commerce that is in conflict with the federal regulations and act to remove the conflict in the manner permitted by law.

(Added by Stats. 2014, Ch. 507, Sec. 19. Effective January 1, 2015.)



4162

(a) (1) An applicant for the issuance or renewal of a wholesaler license, which is not government owned and operated, shall submit a surety bond of one hundred thousand dollars ($100,000) or other equivalent means of security acceptable to the board payable to the Pharmacy Board Contingent Fund. The purpose of the surety bond is to secure payment of any administrative fine imposed by the board and any cost recovery ordered pursuant to Section 125.3.

(2) An applicant for the issuance or renewal of a third-party logistics provider license, which is not government owned and operated, shall submit a surety bond of ninety thousand dollars ($90,000) or other equivalent means of security acceptable to the board payable to the Pharmacy Board Contingent Fund. The purpose of the surety bond is to secure payment of any administrative fine imposed by the board and any cost recovery ordered pursuant to Section 125.3.

(3) For purposes of paragraphs (1) and (2), the board may accept a surety bond less than the amount required under paragraph (1) or (2) if the annual gross receipts of the previous tax year for the wholesaler or third-party logistics provider is ten million dollars ($10,000,000) or less, in which case the surety bond shall be twenty-five thousand dollars ($25,000).

(4) A person to whom an approved new drug application has been issued by the United States Food and Drug Administration who engages in the wholesale distribution of only the dangerous drug specified in the new drug application, and is licensed or applies for licensure as a wholesaler or third-party logistics provider, shall not be required to post a surety bond as provided in paragraph (1) or (2).

(5) For licensees subject to paragraph (3) or (4), the board may require a bond up to one hundred thousand dollars ($100,000) for any licensee who has been disciplined by any state or federal agency or has been issued an administrative fine pursuant to this chapter.

(b) The board may make a claim against the bond if the licensee fails to pay a fine within 30 days after the order imposing the fine, or costs become final.

(c) A single surety bond or other equivalent means of security acceptable to the board shall satisfy the requirement of subdivision (a) for all licensed sites under common control as defined in Section 4126.5.

(Amended by Stats. 2014, Ch. 507, Sec. 20. Effective January 1, 2015.)



4162.5

(a) (1) An applicant for the issuance or renewal of a nonresident wholesaler license shall submit a surety bond of one hundred thousand dollars ($100,000), or other equivalent means of security acceptable to the board, such as an irrevocable letter of credit, or a deposit in a trust account or financial institution, payable to the Pharmacy Board Contingent Fund. The purpose of the surety bond is to secure payment of any administrative fine imposed by the board and any cost recovery ordered pursuant to Section 125.3.

(2) An applicant for the issuance or renewal of a nonresident third-party logistics provider license shall submit a surety bond of ninety thousand dollars ($90,000), or other equivalent means of security acceptable to the board, such as an irrevocable letter of credit, or a deposit in a trust account or financial institution, payable to the Pharmacy Board Contingent Fund. The purpose of the surety bond is to secure payment of any administrative fine imposed by the board and any cost recovery ordered pursuant to Section 125.3.

(3) For purposes of paragraphs (1) and (2), the board may accept a surety bond less than the amount required under paragraph (1) or (2) if the annual gross receipts of the previous tax year for the nonresident wholesaler or the nonresident third-party logistics provider is ten million dollars ($10,000,000) or less, in which case the surety bond shall be twenty-five thousand dollars ($25,000).

(4) For applicants who satisfy paragraph (3), the board may require a bond up to one hundred thousand dollars ($100,000) for any nonresident wholesaler or nonresident third-party logistics provider who has been disciplined by any state or federal agency or has been issued an administrative fine pursuant to this chapter.

(5) A person to whom an approved new drug application or a biologics license application has been issued by the United States Food and Drug Administration who engages in the wholesale distribution of only the dangerous drug specified in the new drug application or biologics license application, and is licensed or applies for licensure as a nonresident wholesaler or a nonresident third-party logistics provider, shall not be required to post a surety bond as provided in this section.

(b) The board may make a claim against the bond if the licensee fails to pay a fine within 30 days of the issuance of the fine or when the costs become final.

(c) A single surety bond or other equivalent means of security acceptable to the board shall satisfy the requirement of subdivision (a) for all licensed sites under common control as defined in Section 4126.5.

(Amended by Stats. 2014, Ch. 507, Sec. 21. Effective January 1, 2015.)



4163

(a) A manufacturer, wholesaler, repackager, or pharmacy may not furnish a dangerous drug or dangerous device to an unauthorized person.

(b) Dangerous drugs or dangerous devices shall be acquired from a person authorized by law to possess or furnish dangerous drugs or dangerous devices. If the person acquiring the dangerous drugs or dangerous devices is a wholesaler, the obligation of the wholesaler shall be limited to obtaining confirmation of licensure of those sources from whom it has not previously acquired dangerous drugs or dangerous devices.

(Repealed and added by Stats. 2014, Ch. 492, Sec. 6. Effective January 1, 2015.)



4164

(a) A wholesaler or third-party logistics provider licensed by the board that distributes controlled substances, dangerous drugs, or dangerous devices within or into this state shall report to the board all distributions of dangerous drugs and controlled substances that are subject to abuse, as determined by the board.

(b) Each wholesaler shall develop and maintain a system for tracking individual sales of dangerous drugs at preferential or contract prices to pharmacies that primarily or solely dispense prescription drugs to patients of long-term care facilities. The system shall be capable of identifying purchases of any dangerous drug at preferential or contract prices by customers that vary significantly from prior ordering patterns for the same customer, including by identifying purchases in the preceding 12 calendar months by that customer or similar customers and identifying current purchases that exceed prior purchases by either that customer or similar customers by a factor of 20 percent.

(c) Upon written, oral, or electronic request by the board, a wholesaler shall furnish data tracked pursuant to subdivision (b) to the board in written, hardcopy, or electronic form. The board shall specify the dangerous drugs, the customers, or both the dangerous drugs and customers for which data are to be furnished, and the wholesaler shall have 30 calendar days to comply with the request.

(d) As used in this section, “preferential or contract prices” means and refers to purchases by contract of dangerous drugs at prices below the market wholesale price for those drugs.

(Amended by Stats. 2014, Ch. 507, Sec. 22. Effective January 1, 2015.)



4165

A wholesaler or third-party logistics provider licensed by the board who sells or transfers any dangerous drug or dangerous device into this state or who receives, by sale or otherwise, any dangerous drug or dangerous device from any person in this state shall, on request, furnish an authorized officer of the law with all records or other documentation of that sale or transfer.

(Amended by Stats. 2014, Ch. 507, Sec. 23. Effective January 1, 2015.)



4166

(a) A wholesaler that uses the services of a third-party logistics provider or carrier, including, but not limited to, the United States Postal Service or a common carrier, shall be liable for the security and integrity of any dangerous drugs or dangerous devices through that provider or carrier until the drugs or devices are delivered to the transferee at its board-licensed premises.

(b) A third-party logistics provider that uses the services of a carrier, including, but not limited to, the United States Postal Service or a common carrier, shall have in place and comply with written policies and procedures that provide for both of the following:

(1) Verification that the third-party logistics provider, or the owner of the dangerous drugs or dangerous devices stored at the third-party logistics provider, has imposed obligations on the carrier that provide for the security and integrity of any dangerous drugs or dangerous devices transported by the carrier until the drugs or devices are delivered to the transferee at its premises.

(2) Confirmation, prior to shipping a dangerous drug or dangerous device, that the intended recipient is legally authorized to receive the dangerous drug or dangerous device.

(c) Nothing in this section is intended to affect the liability of a wholesaler, third-party logistics provider, or other distributor for dangerous drugs or dangerous devices after their delivery to the transferee.

(Amended by Stats. 2014, Ch. 507, Sec. 24. Effective January 1, 2015.)



4167

A wholesaler or third-party logistics provider shall not obtain, by purchase or otherwise, any dangerous drugs or dangerous devices that it cannot maintain, in a secure manner, at the place of business licensed by the board.

(Amended by Stats. 2014, Ch. 507, Sec. 25. Effective January 1, 2015.)



4168

A county or municipality shall not issue a business license for any establishment that requires a wholesaler or third-party logistics provider license unless the establishment possesses a current wholesaler or third-party logistics provider license issued by the board. For purposes of this section, an “establishment” is the licensee’s physical location in California.

(Amended by Stats. 2014, Ch. 507, Sec. 26. Effective January 1, 2015.)



4169

(a) A person or entity shall not do any of the following:

(1) Purchase, trade, sell, warehouse, distribute, or transfer dangerous drugs or dangerous devices at wholesale with a person or entity that is not licensed with the board as a wholesaler, third-party logistics provider, or pharmacy.

(2) Purchase, trade, sell, or transfer dangerous drugs that the person knew or reasonably should have known were adulterated, as set forth in Article 2 (commencing with Section 111250) of Chapter 6 of Part 5 of Division 104 of the Health and Safety Code.

(3) Purchase, trade, sell, or transfer dangerous drugs that the person knew or reasonably should have known were misbranded, as defined in Section 111335 of the Health and Safety Code.

(4) Purchase, trade, sell, or transfer dangerous drugs or dangerous devices after the beyond use date on the label.

(5) Fail to maintain records of the acquisition or disposition of dangerous drugs or dangerous devices for at least three years.

(b) Notwithstanding any other law, a violation of this section may subject the person or entity that has committed the violation to a fine not to exceed the amount specified in Section 125.9 for each occurrence, pursuant to a citation issued by the board.

(c) Amounts due from any person under this section shall be offset as provided under Section 12419.5 of the Government Code. Amounts received by the board under this section shall be deposited into the Pharmacy Board Contingent Fund.

(d) This section shall not apply to a pharmaceutical manufacturer licensed by the Food and Drug Administration or by the State Department of Public Health.

(Amended by Stats. 2014, Ch. 507, Sec. 27. Effective January 1, 2015.)






ARTICLE 11.5 - Surplus Medication Collection and Distribution Intermediaries

4169.5

(a) A surplus medication collection and distribution intermediary established for the purpose of facilitating the donation of medications to or transfer of medications between participating entities under a program established pursuant to Division 116 (commencing with Section 150200) of the Health and Safety Code shall be licensed by the board. The board shall enforce the requirements set forth in Section 150208 of the Health and Safety Code. The license shall be renewed annually.

(b) An application for licensure as a surplus medication collection and distribution intermediary shall be made on a form furnished by the board, and shall state the name, address, usual occupation, and professional qualifications, if any, of the applicant. If the applicant is an entity other than a natural person, the application shall state the information as to each person beneficially interested in that entity.

(c) As used in this section, and subject to subdivision (e), the term “person beneficially interested” means and includes:

(1) If the applicant is a partnership or other unincorporated association, each partner or member.

(2) If the applicant is a corporation, each of its officers, directors, and stockholders, provided that no natural person shall be deemed to be beneficially interested in a nonprofit corporation.

(3) If the applicant is a limited liability company, each officer, manager, or member.

(d) If the applicant is a charitable organization described in Section 501(c)(3) of the Internal Revenue Code, the applicant shall furnish the board with the organization’s articles of incorporation. The applicant shall also furnish the board with the names of the controlling members.

(e) If the applicant is a partnership or other unincorporated association, a limited liability company, or a corporation, and if the number of partners, members, or stockholders, as the case may be, exceeds five, the application shall so state, and shall further state the information required by subdivision (b) as to each of the five partners, members, or stockholders who own the five largest interests in the applicant’s entity. Upon request by the executive officer of the board, the applicant shall furnish the board with the information required by subdivision (b) as to partners, members, or stockholders not named in the application, or shall refer the board to an appropriate source of that information.

(f) The application shall contain a statement to the effect that the applicant or persons beneficially interested have not been convicted of a felony and have not violated any of the provisions of this chapter. If the applicant cannot make this statement, the application shall contain a statement of the violation, if any, or reasons which will prevent the applicant from being able to comply with the requirements with respect to the statement.

(g) Upon the approval of the application by the board and payment of a fee in the amount of three hundred dollars ($300), the executive officer of the board shall issue or renew a license to operate as a surplus medication collection and distribution intermediary, if all of the provisions of this chapter have been complied with. Fees received by the board pursuant to this section shall be deposited into the Pharmacy Board Contingent Fund. An applicant for licensure as a surplus medication collection and distribution intermediary that is government owned or is a nonprofit organization pursuant to subdivision (d) is exempt from the fee requirement.

(h) A surplus medication collection and distribution intermediary licensed pursuant to this section is exempt from licensure as a wholesaler.

(i) A surplus medication collection and distribution intermediary licensed pursuant to this section shall keep and maintain for three years complete records for which the intermediary facilitated the donation of medications to or transfer of medications between participating entities.

(Added by Stats. 2014, Ch. 10, Sec. 2. Effective April 9, 2014.)






ARTICLE 12 - Prescriber Dispensing

4170

(a) No prescriber shall dispense drugs or dangerous devices to patients in his or her office or place of practice unless all of the following conditions are met:

(1) The dangerous drugs or dangerous devices are dispensed to the prescriber’s own patient, and the drugs or dangerous devices are not furnished by a nurse or physician attendant.

(2) The dangerous drugs or dangerous devices are necessary in the treatment of the condition for which the prescriber is attending the patient.

(3) The prescriber does not keep a pharmacy, open shop, or drugstore, advertised or otherwise, for the retailing of dangerous drugs, dangerous devices, or poisons.

(4) The prescriber fulfills all of the labeling requirements imposed upon pharmacists by Section 4076, all of the recordkeeping requirements of this chapter, and all of the packaging requirements of good pharmaceutical practice, including the use of childproof containers.

(5) The prescriber does not use a dispensing device unless he or she personally owns the device and the contents of the device, and personally dispenses the dangerous drugs or dangerous devices to the patient packaged, labeled, and recorded in accordance with paragraph (4).

(6) The prescriber, prior to dispensing, offers to give a written prescription to the patient that the patient may elect to have filled by the prescriber or by any pharmacy.

(7) The prescriber provides the patient with written disclosure that the patient has a choice between obtaining the prescription from the dispensing prescriber or obtaining the prescription at a pharmacy of the patient’s choice.

(8) A certified nurse-midwife who functions pursuant to a standardized procedure or protocol described in Section 2746.51, a nurse practitioner who functions pursuant to a standardized procedure described in Section 2836.1, or protocol, a physician assistant who functions pursuant to Section 3502.1, or a naturopathic doctor who functions pursuant to Section 3640.5, may hand to a patient of the supervising physician and surgeon a properly labeled prescription drug prepackaged by a physician and surgeon, a manufacturer as defined in this chapter, or a pharmacist.

(b) The Medical Board of California, the State Board of Optometry, the Bureau of Naturopathic Medicine, the Dental Board of California, the Osteopathic Medical Board of California, the Board of Registered Nursing, the Veterinary Medical Board, and the Physician Assistant Committee shall have authority with the California State Board of Pharmacy to ensure compliance with this section, and those boards are specifically charged with the enforcement of this chapter with respect to their respective licensees.

(c) “Prescriber,” as used in this section, means a person, who holds a physician’s and surgeon’s certificate, a license to practice optometry, a license to practice naturopathic medicine, a license to practice dentistry, a license to practice veterinary medicine, or a certificate to practice podiatry, and who is duly registered by the Medical Board of California, the State Board of Optometry, the Bureau of Naturopathic Medicine, the Dental Board of California, the Veterinary Medical Board, or the Board of Osteopathic Examiners of this state.

(Amended by Stats. 2005, Ch. 506, Sec. 16. Effective October 4, 2005.)



4170.5

(a) Veterinarians in a veterinary teaching hospital operated by an accredited veterinary medical school may dispense and administer dangerous drugs and devices and controlled substances from a common stock.

(b) The veterinary teaching hospital shall designate a pharmacist to be responsible for ordering the drugs for the common stock and the designated pharmacist-in-charge shall be professionally responsible to insure that inventories, security procedures, training, protocol development, recordkeeping, packaging, labeling, and dispensing occur in a manner that is consistent with the promotion and protection of the health and safety of the public.

(c) The veterinary teaching hospital’s pharmacist-in-charge shall develop policies, procedures, and guidelines that recognize the unique relationship between the institution’s pharmacists and veterinarians in the control, management, dispensation, and administration of drugs.

(d) The board may inspect a veterinary teaching hospital dispensing or administering drugs pursuant to this section.

(Added by Stats. 2004, Ch. 695, Sec. 37. Effective January 1, 2005.)



4171

(a) Section 4170 shall not prohibit the furnishing of a limited quantity of samples by a prescriber, if the prescriber dispenses the samples to the patient in the package provided by the manufacturer, no charge is made to the patient therefor, and an appropriate record is entered in the patient’s chart.

(b) Section 4170 shall not apply to clinics, as defined in subdivision (a) of Section 1204 or subdivision (b) or (c) of Section 1206 of the Health and Safety Code, to programs licensed pursuant to Sections 11876, 11877, and 11877.5 of the Health and Safety Code, or to a prescriber dispensing parenteral chemotherapeutic agents, biologicals, or delivery systems used in the treatment of cancer.

(Amended by Stats. 2003, Ch. 250, Sec. 4. Effective January 1, 2004.)



4172

A prescriber who dispenses drugs pursuant to Section 4170 shall store all drugs to be dispensed in an area that is secure. The Medical Board of California shall, by regulation, define the term “secure” for purposes of this section.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4173

This chapter does not prevent the dispensing of drugs or devices by registered nurses functioning pursuant to Section 2725.1.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4174

Notwithstanding any other law, a pharmacist may dispense drugs or devices upon the drug order of a nurse practitioner functioning pursuant to Section 2836.1 or a certified nurse-midwife functioning pursuant to Section 2746.51, a drug order of a physician assistant functioning pursuant to Section 3502.1 or a naturopathic doctor functioning pursuant to Section 3640.5, or the order of a pharmacist acting under Section 4052.1, 4052.2, 4052.3, or 4052.6.

(Amended by Stats. 2013, Ch. 469, Sec. 14. Effective January 1, 2014.)



4175

(a) The California State Board of Pharmacy shall promptly forward to the appropriate licensing entity, including the Medical Board of California, the Veterinary Medical Board, the Dental Board of California, the State Board of Optometry, the Osteopathic Medical Board of California, the Board of Registered Nursing, the Bureau of Naturopathic Medicine, or the Physician Assistant Committee, all complaints received related to dangerous drugs or dangerous devices dispensed by a prescriber, certified nurse-midwife, nurse practitioner, naturopathic doctor, or physician assistant pursuant to Section 4170.

(b) All complaints involving serious bodily injury due to dangerous drugs or dangerous devices dispensed by prescribers, certified nurse-midwives, nurse practitioners, naturopathic doctors, or physician assistants pursuant to Section 4170 shall be handled by the Medical Board of California, the Dental Board of California, the State Board of Optometry, the Osteopathic Medical Board of California, the Bureau of Naturopathic Medicine, the Board of Registered Nursing, the Veterinary Medical Board, or the Physician Assistant Committee as a case of greatest potential harm to a patient.

(Amended by Stats. 2005, Ch. 506, Sec. 18. Effective October 4, 2005.)






ARTICLE 13 - Nonprofit or Free Clinics

4180

(a) (1) Notwithstanding any provision of this chapter, any of the following clinics may purchase drugs at wholesale for administration or dispensing, under the direction of a physician and surgeon, to patients registered for care at the clinic:

(A) A licensed nonprofit community clinic or free clinic as defined in paragraph (1) of subdivision (a) of Section 1204 of the Health and Safety Code.

(B) A primary care clinic owned or operated by a county as referred to in subdivision (b) of Section 1206 of the Health and Safety Code.

(C) A clinic operated by a federally recognized Indian tribe or tribal organization as referred to in subdivision (c) of Section 1206 of the Health and Safety Code.

(D) A clinic operated by a primary care community or free clinic, operated on separate premises from a licensed clinic, and that is open no more than 20 hours per week as referred to in subdivision (h) of Section 1206 of the Health and Safety Code.

(E) A student health center clinic operated by a public institution of higher education as referred to in subdivision (j) of Section 1206 of the Health and Safety Code.

(F) A nonprofit multispecialty clinic as referred to in subdivision (l) of Section 1206 of the Health and Safety Code.

(2) The clinic shall keep records of the kind and amounts of drugs purchased, administered, and dispensed, and the records shall be available and maintained for a minimum of three years for inspection by all properly authorized personnel.

(b) No clinic shall be entitled to the benefits of this section until it has obtained a license from the board. A separate license shall be required for each clinic location. A clinic shall notify the board of any change in the clinic’s address on a form furnished by the board.

(Amended by Stats. 2006, Ch. 659, Sec. 11. Effective January 1, 2007.)



4181

(a) Prior to the issuance of a clinic license authorized under Section 4180, the clinic shall comply with all applicable laws and regulations of the State Department of Public Health relating to the drug distribution service to ensure that inventories, security procedures, training, protocol development, recordkeeping, packaging, labeling, dispensing, and patient consultation occur in a manner that is consistent with the promotion and protection of the health and safety of the public. The policies and procedures to implement the laws and regulations shall be developed and approved by the consulting pharmacist, the professional director, and the clinic administrator.

(b) The dispensing of drugs in a clinic shall be performed only by a physician, a pharmacist, or other person lawfully authorized to dispense drugs, and only in compliance with all applicable laws and regulations.

(Amended by Stats. 2010, Ch. 653, Sec. 30. Effective January 1, 2011.)



4182

(a) Each clinic that makes an application for a license under Section 4180 shall show evidence that the professional director is responsible for the safe, orderly, and lawful provision of pharmacy services. In carrying out the professional director’s responsibilities, a consulting pharmacist shall be retained to approve the policies and procedures in conjunction with the professional director and the administrator. In addition, the consulting pharmacist shall be required to visit the clinic regularly and at least quarterly. However, nothing in this section shall prohibit the consulting pharmacist from visiting more than quarterly to review the application of policies and procedures based on the agreement of all the parties approving the policies and procedures.

(b) The consulting pharmacist shall certify in writing quarterly that the clinic is, or is not, operating in compliance with the requirements of this article. Each completed written certification shall be kept on file in the clinic for three years and shall include recommended corrective actions, if appropriate.

(c) For the purposes of this article, “professional director” means a physician and surgeon acting in his or her capacity as medical director or a dentist or podiatrist acting in his or her capacity as a director in a clinic where only dental or podiatric services are provided.

(d) Licensed clinics shall notify the board within 30 days of any change in professional director on a form furnished by the board.

(Amended by Stats. 2006, Ch. 659, Sec. 13. Effective January 1, 2007.)



4183

No clinic dispensing drugs pursuant to this article shall be eligible for any professional dispensing fee that may be authorized under the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4184

No Schedule II controlled substance shall be dispensed by the clinic. This limitation shall not be construed to prohibit a physician dispensing a Schedule II drug to the extent permitted by law.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4185

The board shall have the authority to inspect a clinic at any time in order to determine whether a clinic is, or is not, operating in compliance with this article.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4186

(a) Automated drug delivery systems, as defined in subdivision (h), may be located in any clinic licensed by the board pursuant to Section 4180. If an automated drug delivery system is located in a clinic, the clinic shall develop and implement written policies and procedures to ensure safety, accuracy, accountability, security, patient confidentiality, and maintenance of the quality, potency, and purity of drugs. All policies and procedures shall be maintained at the location where the automated drug system is being used.

(b) Drugs shall be removed from the automated drug delivery system only upon authorization by a pharmacist after the pharmacist has reviewed the prescription and the patient’s profile for potential contraindications and adverse drug reactions. Drugs removed from the automated drug delivery system shall be provided to the patient by a health professional licensed pursuant to this division.

(c) The stocking of an automated drug delivery system shall be performed by a pharmacist.

(d) Review of the drugs contained within, and the operation and maintenance of, the automated drug delivery system shall be the responsibility of the clinic. The review shall be conducted on a monthly basis by a pharmacist and shall include a physical inspection of the drugs in the automated drug delivery system, an inspection of the automated drug delivery system machine for cleanliness, and a review of all transaction records in order to verify the security and accountability of the system.

(e) The automated drug delivery system used at the clinic shall provide for patient consultation pursuant to Section 1707.2 of Title 16 of the California Code of Regulations with a pharmacist via a telecommunications link that has two-way audio and video.

(f) The pharmacist operating the automated drug delivery system shall be located in California.

(g) Drugs dispensed from the automated drug delivery system shall comply with the labeling requirements in Section 4076.

(h) For purposes of this section, an “automated drug delivery system” means a mechanical system controlled remotely by a pharmacist that performs operations or activities, other than compounding or administration, relative to the storage, dispensing, or distribution of prepackaged dangerous drugs or dangerous devices. An automated drug delivery system shall collect, control, and maintain all transaction information to accurately track the movement of drugs into and out of the system for security, accuracy, and accountability.

(Added by Stats. 2001, Ch. 310, Sec. 1. Effective January 1, 2002.)






ARTICLE 14 - Clinics

4190

(a) For the purposes of this article, “clinic” means a surgical clinic licensed pursuant to paragraph (1) of subdivision (b) of Section 1204 of the Health and Safety Code, an outpatient setting accredited by an accreditation agency, as defined in Section 1248 of the Health and Safety Code, or an ambulatory surgical center certified to participate in the Medicare Program under Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(b) A clinic licensed by the board may purchase drugs at wholesale for administration or dispensing, under the direction of a physician and surgeon, to patients registered for care at the clinic, as provided in subdivision (c). A separate license shall be required for each clinic location. A clinic licensed by the board shall notify the board of any change in the clinic’s address on a form furnished by the board. The clinic shall keep records of the kind and amounts of drugs purchased, administered, and dispensed, and the records shall be available and maintained for a minimum of three years for inspection by all properly authorized personnel.

(c) The drug distribution service of a clinic shall be limited to the use of drugs for administration to the patients of the clinic and to the dispensing of drugs for the control of pain and nausea for patients of the clinic. Drugs shall not be dispensed in an amount greater than that required to meet the patient’s needs for 72 hours. Drugs for administration shall be those drugs directly applied, whether by injection, inhalation, ingestion, or any other means, to the body of a patient for his or her immediate needs.

(d) No clinic shall be entitled to the benefits of this section until it has obtained a license from the board.

(e) If a clinic is licensed by the board, any proposed change in ownership or beneficial interest in the licensee shall be reported to the board, on a form to be furnished by the board, at least 30 days prior to the execution of any agreement to purchase, sell, exchange, gift or otherwise transfer any ownership or beneficial interest or prior to any transfer of ownership or beneficial interest, whichever occurs earlier.

(f) Nothing in this section shall limit the ability of a physician and surgeon to prescribe, dispense, administer, or furnish drugs at a clinic as provided in Sections 2241.5, 2242, and 4170.

(Amended by Stats. 2012, Ch. 454, Sec. 3. Effective January 1, 2013.)



4191

(a) Prior to the issuance of a clinic license authorized under this article, the clinic shall comply with all applicable laws and regulations of the State Department of Public Health and the board relating to drug distribution to ensure that inventories, security procedures, training, protocol development, recordkeeping, packaging, labeling, dispensing, and patient consultation are carried out in a manner that is consistent with the promotion and protection of the health and safety of the public. The policies and procedures to implement the laws and regulations shall be developed and approved by the consulting pharmacist, the professional director, and the clinic administrator.

(b) The dispensing of drugs in a clinic that has received a license under this article shall be performed only by a physician, a pharmacist, or other person lawfully authorized to dispense drugs, and only in compliance with all applicable laws and regulations.

(Amended by Stats. 2010, Ch. 653, Sec. 31. Effective January 1, 2011.)



4192

(a) Each clinic that makes an application for a license under this article shall show evidence that the professional director is responsible for the safe, orderly, and lawful provision of pharmacy services. In carrying out the professional director’s responsibilities, a consulting pharmacist shall be retained to approve the policies and procedures in conjunction with the professional director and the administrator. In addition, the consulting pharmacist shall be required to visit the clinic regularly and at least quarterly. However, nothing in this section shall prohibit the consulting pharmacist from visiting more than quarterly to review the application of policies and procedures based on the agreement of all the parties approving the policies and procedures.

(b) The consulting pharmacist shall certify in writing quarterly that the clinic is, or is not, operating in compliance with the requirements of this article. Each completed written certification shall be kept on file in the clinic for three years and shall include recommended corrective actions, if appropriate.

(c) For the purposes of this article, “professional director” means a physician and surgeon acting in his or her capacity as medical director or a dentist or podiatrist acting in his or her capacity as a director in a clinic where only dental or podiatric services are provided.

(d) Licensed clinics shall notify the board within 30 days of any change in professional director on a form furnished by the board.

(Amended by Stats. 2006, Ch. 659, Sec. 16. Effective January 1, 2007.)



4193

No clinic holding a license pursuant to this article shall be eligible for any professional dispensing fee that may be authorized under the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code). No clinic holding a license pursuant to this article shall offer drugs for sale or shall charge or bill for professional services for the dispensing or administering of drugs.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4194

No Schedule II controlled substance shall be dispensed in the clinic. This limitation does not prohibit a physician from dispensing a Schedule II drug to the extent permitted by subdivision (b) of Section 11158 of the Health and Safety Code and all other provisions of law, nor does it prevent the lawful administration of Schedule II drugs on the premises of the clinic.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4195

The board shall have the authority to inspect a clinic that is licensed pursuant to this article at any time in order to determine whether the clinic is, or is not, operating in compliance with this article and all other provisions of the law.

(Amended by Stats. 2012, Ch. 454, Sec. 4. Effective January 1, 2013.)






ARTICLE 15 - Veterinary Food-Animal Drug Retailers

4196

(a) No person shall conduct a veterinary food-animal drug retailer in the State of California unless he or she has obtained a license from the board. A license shall be required for each veterinary food-animal drug retailer owned or operated by a specific person. A separate license shall be required for each of the premises of any person operating a veterinary food-animal drug retailer in more than one location. The license shall be renewed annually and shall not be transferable.

(b) The board may issue a temporary license, upon conditions and for periods of time as the board determines to be in the public interest. A temporary license fee shall be fixed by the board at an amount not to exceed the annual fee for renewal of a license to conduct a veterinary food-animal drug retailer.

(c) No person other than a pharmacist, an intern pharmacist, a designated representative, an authorized officer of the law, or a person authorized to prescribe, shall be permitted in that area, place, or premises described in the permit issued by the board pursuant to Section 4041, wherein veterinary food-animal drugs are stored, possessed, or repacked. A pharmacist or designated representative shall be responsible for any individual who enters the veterinary food-animal drug retailer for the purpose of performing clerical, inventory control, housekeeping, delivery, maintenance, or similar functions relating to the veterinary food-animal drug retailer.

(d) Every veterinary food-animal drug retailer shall be supervised or managed by a designated representative-in-charge. The designated representative-in-charge shall be responsible for the veterinary food-animal drug retailer’s compliance with state and federal laws governing veterinary food-animal drug retailers. As part of its initial application for a license, and for each renewal, each veterinary food-animal drug retailer shall, on a form designed by the board, provide identifying information and the California license number for a designated representative or pharmacist proposed to serve as the designated representative-in-charge. The proposed designated representative-in-charge shall be subject to approval by the board. The board shall not issue or renew a veterinary food-animal drug retailer license without identification of an approved designated representative-in-charge for the veterinary food-animal drug retailer.

(e) Every veterinary food-animal drug retailer shall notify the board in writing, on a form designed by the board, within 30 days of the date when a designated representative-in-charge who ceases to act as the designated representative-in-charge, and shall on the same form propose another designated representative or pharmacist to take over as the designated representative-in-charge. The proposed replacement designated representative-in-charge shall be subject to approval by the board. If disapproved, the veterinary food-animal drug retailer shall propose another replacement within 15 days of the date of disapproval, and shall continue to name proposed replacements until a designated representative-in-charge is approved by the board.

(f) For purposes of this section, designated representative-in-charge means a person granted a designated representative license pursuant to Section 4053, or a registered pharmacist, who is the supervisor or manager of the facility.

(Amended by Stats. 2010, Ch. 653, Sec. 32. Effective January 1, 2011.)



4197

(a) The following minimum standards shall apply to all veterinary food-animal drug retailers licensed by the board:

(1) Each retailer shall store veterinary food-animal drugs in a secure, lockable area.

(2) Each retailer shall maintain on the premises fixtures and equipment in a clean and orderly condition. The premises shall be dry, well-ventilated, and have adequate lighting.

(b) The board may, by regulation, impose any other minimum standards pertaining to the acquisition, storage, and maintenance of veterinary food-animal drugs, or other goods, or to the maintenance or condition of the licensed premises of any veterinary food-animal drug retailer as the board determines are reasonably necessary.

(c) When, in the opinion of the board, a high standard of patient safety consistent with good animal safety and care in the case of an animal patient can be provided by the licensure of a veterinary food-animal drug retailer that does not meet all of the requirements for licensure as a veterinary food-animal drug retailer, the board may waive any licensing requirements.

(Amended by Stats. 1997, Ch. 549, Sec. 104. Effective January 1, 1998.)



4198

(a) Each veterinary food-animal drug retailer shall have written policies and procedures related to the handling and dispensing of veterinary food-animal drugs by veterinary food-animal drug retailers. These written policies and procedures shall include, but not be limited to, the following:

(1) Training of staff.

(2) Cleaning, storage, and maintenance of veterinary food-animal drugs and equipment.

(3) Recordkeeping requirements.

(4) Storage and security requirements.

(5) Quality assurance.

(b) Each retailer shall prepare and maintain records of training and demonstrated competence for each individual employed or retained by the retailer. These records shall be maintained for three years from and after the last date of employment.

(c) Each retailer shall have an ongoing, documented quality assurance program which includes, but is not limited to:

(1) Monitoring personnel performance.

(2) Storage, maintenance, and dispensing of veterinary food-animal drugs.

(d) The records and documents specified in subdivisions (a) and (b) shall be maintained for three years from the date of making. The records and documents in subdivisions (a), (b), and (c) shall be, at all times during business hours, open to inspection by authorized officers of the law.

(e) To assure compliance with the requirements of this chapter regarding operations of the veterinary food-animal drug retailer, a consulting pharmacist shall visit the veterinary food-animal drug retailer regularly and at least quarterly. The consulting pharmacist shall be retained either on a volunteer or paid basis to review, approve, and revise the policies and procedures of the veterinary food-animal drug retailer, and assure compliance with California and federal law regarding the labeling, storage, and dispensing of veterinary food-animal drugs.

The consulting pharmacist shall certify in writing at least twice a year whether or not the veterinary food-animal drug retailer is operating in compliance with the requirements of this chapter. The most recent of the written certifications shall be submitted with the annual renewal application of a veterinary food-animal drug retailer license.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4199

(a) Any veterinary food-animal drug dispensed pursuant to a prescription from a licensed veterinarian for food producing animals from a veterinary food-animal drug retailer pursuant to this chapter is subject to the labeling requirements of Sections 4076 and 4077.

(b) All prescriptions filled by a veterinary food-animal drug retailer shall be kept on file and maintained for at least three years in accordance with Section 4333.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)






ARTICLE 16 - Applications

4200

(a) The board may license as a pharmacist an applicant who meets all the following requirements:

(1) Is at least 18 years of age.

(2) (A) Has graduated from a college of pharmacy or department of pharmacy of a university recognized by the board; or

(B) If the applicant graduated from a foreign pharmacy school, the foreign-educated applicant has been certified by the Foreign Pharmacy Graduate Examination Committee.

(3) Has completed at least 150 semester units of collegiate study in the United States, or the equivalent thereof in a foreign country. No less than 90 of those semester units shall have been completed while in resident attendance at a school or college of pharmacy.

(4) Has earned at least a baccalaureate degree in a course of study devoted to the practice of pharmacy.

(5) Has completed 1,500 hours of pharmacy practice experience or the equivalent in accordance with Section 4209.

(6) Has passed the North American Pharmacist Licensure Examination and the California Practice Standards and Jurisprudence Examination for Pharmacists on or after January 1, 2004.

(b) Proof of the qualifications of an applicant for licensure as a pharmacist shall be made to the satisfaction of the board and shall be substantiated by affidavits or other evidence as may be required by the board.

(c) Each person, upon application for licensure as a pharmacist under this chapter, shall pay to the executive officer of the board the fees provided by this chapter. The fees shall be compensation to the board for investigation or examination of the applicant.

(Amended by Stats. 2011, Ch. 350, Sec. 24. Effective January 1, 2012.)



4200.1

(a) Notwithstanding Section 135, an applicant may take the North American Pharmacist Licensure Examination four times, and may take the California Practice Standards and Jurisprudence Examination for Pharmacists four times.

(b) Notwithstanding Section 135, an applicant may take the North American Pharmacist Licensure Examination and the California Practice Standards and Jurisprudence Examination for Pharmacists four additional times each if he or she successfully completes, at a minimum, 16 additional semester units of education in pharmacy as approved by the board.

(c) The applicant shall comply with the requirements of Section 4200 for each application for reexamination made pursuant to subdivision (b).

(d) An applicant may use the same coursework to satisfy the additional educational requirement for each examination under subdivision (b), if the coursework was completed within 12 months of the date of his or her application for reexamination.

(e) For purposes of this section, the board shall treat each failing score on the pharmacist licensure examination administered by the board prior to January 1, 2004, as a failing score on both the North American Pharmacist Licensure Examination and the California Practice Standards and Jurisprudence Examination for Pharmacists.

(Added by Stats. 2010, Ch. 653, Sec. 33. Effective January 1, 2011.)



4200.2

When developing the California Practice Standards and Jurisprudence Examination for Pharmacists, the board shall include all of the following:

(a) Examination items to demonstrate the candidate’s proficiency in patient communication skills.

(b) Aspects of contemporary standards of practice for pharmacists in California, including, but not limited to, the provision of pharmacist care and the application of clinical knowledge to typical pharmacy practice situations that are not evaluated by the North American Pharmacy Licensure Examination.

(Amended by Stats. 2007, Ch. 588, Sec. 52. Effective January 1, 2008.)



4200.3

(a) The examination process shall be regularly reviewed pursuant to Section 139.

(b) The examination process shall meet the standards and guidelines set forth in the Standards for Educational and Psychological Testing and the Federal Uniform Guidelines for Employee Selection Procedures. The board shall work with the Office of Professional Examination Services of the department or with an equivalent organization who shall certify at minimum once every five years that the examination process meets these national testing standards. If the department determines that the examination process fails to meet these standards, the board shall terminate its use of the North American Pharmacy Licensure Examination and shall use only the written and practical examination developed by the board.

(c) The examination shall meet the mandates of subdivision (a) of Section 12944 of the Government Code.

(d) The board shall work with the Office of Professional Examination Services or with an equivalent organization to develop the state jurisprudence examination to ensure that applicants for licensure are evaluated on their knowledge of applicable state laws and regulations.

(e) The board shall annually publish the pass and fail rates for the pharmacist’s licensure examination administered pursuant to Section 4200, including a comparison of historical pass and fail rates before utilization of the North American Pharmacist Licensure Examination.

(f) The board shall report to the Joint Committee on Boards, Commissions, and Consumer Protection and the department as part of its next scheduled review, the pass rates of applicants who sat for the national examination compared with the pass rates of applicants who sat for the prior state examination. This report shall be a component of the evaluation of the examination process that is based on psychometrically sound principles for establishing minimum qualifications and levels of competency.

(Amended by Stats. 2009, Ch. 307, Sec. 44. Effective January 1, 2010.)



4200.4

An applicant who fails the national examination may not retake the examination for at least 90 days or for a period established by regulations adopted by the board in consultation with the Office of Professional Examination Services of the department.

(Amended by Stats. 2009, Ch. 307, Sec. 45. Effective January 1, 2010.)



4200.5

(a) The board shall issue, upon application and payment of the fee established by Section 4400, a retired license to a pharmacist who has been licensed by the board. The board shall not issue a retired license to a pharmacist whose license has been revoked.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active pharmacist’s license is required. A pharmacist holding a retired license shall be permitted to use the titles “retired pharmacist” or “pharmacist, retired.”

(c) The holder of a retired license shall not be required to renew that license.

(d) In order for the holder of a retired license issued pursuant to this section to restore his or her license to active status, he or she shall pass the examination that is required for initial licensure with the board.

(Amended by Stats. 2001, Ch. 728, Sec. 30.4. Effective January 1, 2002.)



4201

(a) Each application to conduct a pharmacy, wholesaler, third-party logistics provider, or veterinary food-animal drug retailer, shall be made on a form furnished by the board, and shall state the name, address, usual occupation, and professional qualifications, if any, of the applicant. If the applicant is other than a natural person, the application shall state the information as to each person beneficially interested therein.

(b) As used in this section, and subject to subdivision (c), the term “person beneficially interested” means and includes:

(1) If the applicant is a partnership or other unincorporated association, each partner or member.

(2) If the applicant is a corporation, each of its officers, directors, and stockholders, provided that no natural person shall be deemed to be beneficially interested in a nonprofit corporation.

(3) If the applicant is a limited liability company, each officer, manager, or member.

(c) If the applicant is a partnership or other unincorporated association, a limited liability company, or a corporation, and the number of partners, members, or stockholders, as the case may be, exceeds five, the application shall so state, and shall further state the information required by subdivision (a) as to each of the five partners, members, or stockholders who own the five largest interests in the applicant entity. Upon request by the executive officer, the applicant shall furnish the board with the information required by subdivision (a) as to partners, members, or stockholders not named in the application, or shall refer the board to an appropriate source of that information.

(d) The application shall contain a statement to the effect that the applicant has not been convicted of a felony and has not violated any of the provisions of this chapter. If the applicant cannot make this statement, the application shall contain a statement of the violation, if any, or reasons which will prevent the applicant from being able to comply with the requirements with respect to the statement.

(e) Upon the approval of the application by the board and payment of the fee required by this chapter for each pharmacy, wholesaler, third-party logistics provider, or veterinary food-animal drug retailer, the executive officer of the board shall issue a license to conduct a pharmacy, wholesaler, third-party logistics provider, or veterinary food-animal drug retailer, if all of the provisions of this chapter have been complied with.

(f) Notwithstanding any other law, the pharmacy license shall authorize the holder to conduct a pharmacy. The license shall be renewed annually and shall not be transferable.

(g) Notwithstanding any other law, the wholesaler license shall authorize the holder to wholesale dangerous drugs and dangerous devices. The license shall be renewed annually and shall not be transferable.

(h) Notwithstanding any other law, the third-party logistics provider license shall authorize the holder to provide or coordinate warehousing, distribution, or other similar services of dangerous drugs and dangerous devices. The license shall be renewed annually and shall not be transferable.

(i) Notwithstanding any other law, the veterinary food-animal drug retailer license shall authorize the holder to conduct a veterinary food-animal drug retailer and to sell and dispense veterinary food-animal drugs as defined in Section 4042.

(j) For licenses referred to in subdivisions (f), (g), (h), and (i), any change in the proposed beneficial ownership interest shall be reported to the board within 30 days thereafter upon a form to be furnished by the board.

(Amended by Stats. 2014, Ch. 507, Sec. 28. Effective January 1, 2015.)



4202

(a) The board may issue a pharmacy technician license to an individual if he or she is a high school graduate or possesses a general educational development certificate equivalent, and meets any one of the following requirements:

(1) Has obtained an associate’s degree in pharmacy technology.

(2) Has completed a course of training specified by the board.

(3) Has graduated from a school of pharmacy recognized by the board.

(4) Is certified by the Pharmacy Technician Certification Board.

(b) The board shall adopt regulations pursuant to this section for the licensure of pharmacy technicians and for the specification of training courses as set out in paragraph (2) of subdivision (a). Proof of the qualifications of any applicant for licensure as a pharmacy technician shall be made to the satisfaction of the board and shall be substantiated by any evidence required by the board.

(c) The board shall conduct a criminal background check of the applicant to determine if an applicant has committed acts that would constitute grounds for denial of licensure, pursuant to this chapter or Chapter 2 (commencing with Section 480) of Division 1.5.

(d) The board may suspend or revoke a license issued pursuant to this section on any ground specified in Section 4301.

(e) Once licensed as a pharmacist, the pharmacy technician registration is no longer valid and the pharmacy technician license shall be returned to the board within 15 days.

(Amended by Stats. 2005, Ch. 621, Sec. 57. Effective January 1, 2006.)



4203

(a) Each application for a license under Section 4180 shall be made on a form furnished by the board. The form of application for a license under Section 4180 shall contain the name and address of the applicant, whether the applicant is licensed as a primary care clinic as defined in this code, the name of its professional director, the name of its administrator, and the name of its consulting pharmacist.

(b) Upon the filing of the application and payment of the fee prescribed in subdivision (s) of Section 4400, the board shall make a thorough investigation to determine whether the applicant and the premises for which application for a permit is made qualify for a license. The board shall also determine whether this article has been complied with, and shall investigate all matters directly related to the issuance of the license. The board shall not, however, investigate any matters connected with the operation of a premises, including operating hours, parking availability, or operating noise, except those matters relating to the furnishing, sale, or dispensing of drugs or devices. The board shall deny an application for a license if either the applicant or the premises for which application for a license is made do not qualify for a license under this article.

(c) If the board determines that the applicant and the premises for which application for a license is made qualify for a license under this article, the executive officer of the board shall issue a license authorizing the clinic to which it is issued to purchase drugs at wholesale pursuant to Section 4180. The license shall be renewed annually on or before December 31 of each year upon payment of the renewal fee prescribed in subdivision (s) of Section 4400 and shall not be transferable.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4204

(a) Each application for a license under Section 4190 shall be made on a form furnished by the board. The form of application for a license under this article shall contain the name and address of the applicant, whether the applicant is licensed, the type of services the facility will offer, the name of its professional director, the name of its administrator, and the name of its consulting pharmacist.

(b) Each initial application shall contain a statement from a consulting pharmacist certifying that the policies and procedures of the clinic’s drug distribution service, relative to inventories, security procedures, training, protocol development, recordkeeping, packaging, labeling, dispensing, and patient consultation are consistent with the promotion and protection of health and safety of the public. Upon the filing of the application and the payment of a fee in subdivision (s) of Section 4400, the board shall make a thorough investigation to determine whether the applicant and the premises for which application for a license is made qualify for a license. The board shall also determine whether this article has been complied with, and shall investigate all matters directly related to the issuance of the license. The board shall not however, investigate any matters connected with the operation of a premises, including operating hours, parking availability, or operating noise, except those matters relating to the furnishing, sale, or dispensing of drugs or devices. The board shall deny an application for a license if either the applicant or the premises for which application for a license is made do not qualify for a license under this article.

(c) If the board determines that the applicant and the premises for which application for a license is made qualify for a license under Section 4190, the executive officer of the board shall issue a license authorizing the clinic to which it is issued to purchase drugs at wholesale pursuant to Section 4190. The license shall be renewed annually upon payment of a renewal fee prescribed in subdivision (s) of Section 4400 and shall not be transferable.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4205

(a) A license issued pursuant to Section 4110, 4120, 4160, or 4161 shall be considered a license within the meaning of Section 4141.

(b) The board may, in its discretion, issue a license to any person authorizing the sale and dispensing of hypodermic syringes and needles for animal use.

(c) The application for a license shall be made in writing on a form to be furnished by the board. The board may require any information as the board deems reasonably necessary to carry out the purposes of Article 9 (commencing with Section 4140) of this chapter.

(d) A separate license shall be required for each of the premises of any person who sells or dispenses hypodermic syringes or needles at more than one location.

(e) A license shall be renewed annually and shall not be transferable.

(f) The board may deny, revoke, or suspend any license issued pursuant to this article for any violation of this chapter.

(Amended by Stats. 2005, Ch. 621, Sec. 58. Effective January 1, 2006.)



4207

(a) Upon receipt of an application for a license and the applicable fee, the board shall make a thorough investigation to determine whether the applicant is qualified for the license being sought. The board shall also determine whether this article has been complied with, and shall investigate all matters directly related to the issuance of the license that may affect the public welfare.

(b) The board shall not investigate matters connected with the operation of a premises other than those matters solely related to the furnishing of dangerous drugs or dangerous devices that might adversely affect the public welfare.

(c) The board shall deny an application for a license if the applicant does not qualify for the license being sought.

(d) Notwithstanding any other provision of law, the board may request any information it deems necessary to complete the application investigation required by this section, and a request for information that the board deems necessary in carrying out this section in any application or related form devised by the board shall not be required to be adopted by regulation pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2011, Ch. 296, Sec. 6. Effective January 1, 2012.)



4208

(a) At the discretion of the board, an intern pharmacist license may be issued for a period of:

(1) One to six years to a person who is currently enrolled in a school of pharmacy recognized by the board.

(2) Two years to a person who is a graduate of a school of pharmacy recognized by the board and who has applied to become licensed as a pharmacist in California.

(3) Two years to a foreign graduate who has met educational requirements described in paragraphs (1) and (2) of subdivision (a) of Section 4200.

(4) One year to a person who has failed the pharmacist licensure examination four times and has reenrolled in a school of pharmacy to satisfy the requirements of Section 4200.1.

(b) The board may issue an intern pharmacist license to an individual for the period of time specified in a decision of reinstatement adopted by the board.

(c) An intern pharmacist shall notify the board within 30 days of any change of address.

(d) An intern pharmacist whose license has been issued pursuant to paragraph (1) or (4) of subdivision (a) shall return his or her license, by registered mail, within 30 days of no longer being enrolled in a school of pharmacy. The intern pharmacist license shall be canceled by the board. Notwithstanding subdivision (c), an intern pharmacist license may be reinstated if the student reenrolls in a school of pharmacy recognized by the board to fulfill the education requirements of paragraphs (1) to (4), inclusive, of subdivision (a) of Section 4200.

(e) A person who has not completed the experience requirements necessary to be eligible for the licensure examination may have his or her intern license extended for a period of up to two years at the discretion of the board if he or she is able to demonstrate his or her inability to exercise the privileges of the intern license during the initial license period.

(Amended by Stats. 2007, Ch. 588, Sec. 53. Effective January 1, 2008.)



4209

(a) (1) An intern pharmacist shall complete 1,500 hours of pharmacy practice before applying for the pharmacist licensure examination.

(2) This pharmacy practice shall comply with the Standards of Curriculum established by the Accreditation Council for Pharmacy Education or with regulations adopted by the board.

(b) An intern pharmacist shall submit proof of his or her experience on board-approved affidavits, or another form specified by the board, which shall be certified under penalty of perjury by a pharmacist under whose supervision such experience was obtained or by the pharmacist-in-charge at the pharmacy while the pharmacist intern obtained the experience. Intern hours earned in another state may be certified by the licensing agency of that state to document proof of those hours.

(c) An applicant for the examination who has been licensed as a pharmacist in any state for at least one year, as certified by the licensing agency of that state, may submit this certification to satisfy the required 1,500 hours of intern experience, provided that the applicant has obtained a minimum of 900 hours of pharmacy practice experience in a pharmacy as a pharmacist. Certification of an applicant’s licensure in another state shall be submitted in writing and signed, under oath, by a duly authorized official of the state in which the license is held.

(Amended by Stats. 2012, Ch. 799, Sec. 22. Effective January 1, 2013.)



4210

(a) A person who seeks recognition as an advanced practice pharmacist shall meet all of the following requirements:

(1) Hold an active license to practice pharmacy issued pursuant to this chapter that is in good standing.

(2) Satisfy any two of the following criteria:

(A) Earn certification in a relevant area of practice, including, but not limited to, ambulatory care, critical care, geriatric pharmacy, nuclear pharmacy, nutrition support pharmacy, oncology pharmacy, pediatric pharmacy, pharmacotherapy, or psychiatric pharmacy, from an organization recognized by the Accreditation Council for Pharmacy Education or another entity recognized by the board.

(B) Complete a postgraduate residency through an accredited postgraduate institution where at least 50 percent of the experience includes the provision of direct patient care services with interdisciplinary teams.

(C) Have provided clinical services to patients for at least one year under a collaborative practice agreement or protocol with a physician, advanced practice pharmacist, pharmacist practicing collaborative drug therapy management, or health system.

(3) File an application with the board for recognition as an advanced practice pharmacist.

(4) Pay the applicable fee to the board.

(b) An advanced practice pharmacist recognition issued pursuant to this section shall be valid for two years, coterminous with the certificate holder’s license to practice pharmacy.

(c) The board shall adopt regulations establishing the means of documenting completion of the requirements in this section.

(d) The board shall, by regulation, set the fee for the issuance and renewal of advanced practice pharmacist recognition at the reasonable cost of regulating advanced practice pharmacists pursuant to this chapter. The fee shall not exceed three hundred dollars ($300).

(Added by Stats. 2013, Ch. 469, Sec. 15. Effective January 1, 2014.)






ARTICLE 17 - Continuing Education

4231

(a) The board shall not renew a pharmacist license unless the applicant submits proof satisfactory to the board that he or she has successfully completed 30 hours of approved courses of continuing pharmacy education during the two years preceding the application for renewal.

(b) Notwithstanding subdivision (a), the board shall not require completion of continuing education for the first renewal of a pharmacist license.

(c) If an applicant for renewal of a pharmacist license submits the renewal application and payment of the renewal fee but does not submit proof satisfactory to the board that the licensee has completed 30 hours of continuing pharmacy education, the board shall not renew the license and shall issue the applicant an inactive pharmacist license. A licensee with an inactive pharmacist license issued pursuant to this section may obtain an active pharmacist license by paying the renewal fees due and submitting satisfactory proof to the board that the licensee has completed 30 hours of continuing pharmacy education.

(d) If, as part of an investigation or audit conducted by the board, a pharmacist fails to provide documentation substantiating the completion of continuing education as required in subdivision (a), the board shall cancel the active pharmacist license and issue an inactive pharmacist license in its place. A licensee with an inactive pharmacist license issued pursuant to this section may obtain an active pharmacist license by paying the renewal fees due and submitting satisfactory proof to the board that the licensee has completed 30 hours of continuing pharmacy education.

(Amended by Stats. 2009, Ch. 308, Sec. 56. Effective January 1, 2010.)



4232

(a) The courses shall be in the form of postgraduate studies, institutes, seminars, lectures, conferences, workshops, extension studies, correspondence courses, and other similar methods of conveying continuing professional pharmacy education.

(b) The subject matter shall be pertinent to the socioeconomic and legal aspects of health care, the properties and actions of drugs and dosage forms and the etiology, and characteristics and therapeutics of the disease state.

(c) The subject matter of the courses may include, but shall not be limited to, the following: pharmacology, biochemistry, physiology, pharmaceutical chemistry, pharmacy administration, pharmacy jurisprudence, public health and communicable diseases, professional practice management, anatomy, histology, and any other subject matter as represented in curricula of accredited colleges of pharmacy.

(Amended by Stats. 2005, Ch. 621, Sec. 61. Effective January 1, 2006.)



4233

A pharmacist who is recognized as an advanced practice pharmacist shall complete 10 hours of continuing education each renewal cycle in addition to the requirements of Section 4231. The subject matter shall be in one or more areas of practice relevant to the pharmacist’s clinical practice.

(Added by Stats. 2013, Ch. 469, Sec. 16. Effective January 1, 2014.)



4234

The board may, in accordance with the intent of this article, make exceptions from the requirements of this article in emergency or hardship cases.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)






ARTICLE 18 - Poisons

4240

(a) The California Hazardous Substances Act, Chapter 4 (commencing with Section 108100) of Part 3 of Division 104 of the Health and Safety Code, applies to pharmacies and pharmacists and any other person or place subject to the jurisdiction of the board.

(b) The board may enforce that act when necessary for the protection of the health and safety of the public if prior regulatory notice is given in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Board enforcement shall focus on those hazardous substances that relate significantly to or overlap the practice of pharmacy.

(c) “Poison” as used in this chapter refers to a category of hazardous substances defined in Section 108125 of the Health and Safety Code. The board may by regulation make the category more specific.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)






ARTICLE 19 - Disciplinary Proceedings

4300

(a) Every license issued may be suspended or revoked.

(b) The board shall discipline the holder of any license issued by the board, whose default has been entered or whose case has been heard by the board and found guilty, by any of the following methods:

(1) Suspending judgment.

(2) Placing him or her upon probation.

(3) Suspending his or her right to practice for a period not exceeding one year.

(4) Revoking his or her license.

(5) Taking any other action in relation to disciplining him or her as the board in its discretion may deem proper.

(c) The board may refuse a license to any applicant guilty of unprofessional conduct. The board may, in its sole discretion, issue a probationary license to any applicant for a license who is guilty of unprofessional conduct and who has met all other requirements for licensure. The board may issue the license subject to any terms or conditions not contrary to public policy, including, but not limited to, the following:

(1) Medical or psychiatric evaluation.

(2) Continuing medical or psychiatric treatment.

(3) Restriction of type or circumstances of practice.

(4) Continuing participation in a board-approved rehabilitation program.

(5) Abstention from the use of alcohol or drugs.

(6) Random fluid testing for alcohol or drugs.

(7) Compliance with laws and regulations governing the practice of pharmacy.

(d) The board may initiate disciplinary proceedings to revoke or suspend any probationary certificate of licensure for any violation of the terms and conditions of probation. Upon satisfactory completion of probation, the board shall convert the probationary certificate to a regular certificate, free of conditions.

(e) The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of the Government Code, and the board shall have all the powers granted therein. The action shall be final, except that the propriety of the action is subject to review by the superior court pursuant to Section 1094.5 of the Code of Civil Procedure.

(Amended by Stats. 1997, Ch. 549, Sec. 113. Effective January 1, 1998.)



4300.1

The expiration, cancellation, forfeiture, or suspension of a board-issued license by operation of law or by order or decision of the board or a court of law, the placement of a license on a retired status, or the voluntary surrender of a license by a licensee shall not deprive the board of jurisdiction to commence or proceed with any investigation of, or action or disciplinary proceeding against, the licensee or to render a decision suspending or revoking the license.

(Added by Stats. 2012, Ch. 799, Sec. 23. Effective January 1, 2013.)



4301

The board shall take action against any holder of a license who is guilty of unprofessional conduct or whose license has been procured by fraud or misrepresentation or issued by mistake. Unprofessional conduct shall include, but is not limited to, any of the following:

(a) Gross immorality.

(b) Incompetence.

(c) Gross negligence.

(d) The clearly excessive furnishing of controlled substances in violation of subdivision (a) of Section 11153 of the Health and Safety Code.

(e) The clearly excessive furnishing of controlled substances in violation of subdivision (a) of Section 11153.5 of the Health and Safety Code. Factors to be considered in determining whether the furnishing of controlled substances is clearly excessive shall include, but not be limited to, the amount of controlled substances furnished, the previous ordering pattern of the customer (including size and frequency of orders), the type and size of the customer, and where and to whom the customer distributes its product.

(f) The commission of any act involving moral turpitude, dishonesty, fraud, deceit, or corruption, whether the act is committed in the course of relations as a licensee or otherwise, and whether the act is a felony or misdemeanor or not.

(g) Knowingly making or signing any certificate or other document that falsely represents the existence or nonexistence of a state of facts.

(h) The administering to oneself, of any controlled substance, or the use of any dangerous drug or of alcoholic beverages to the extent or in a manner as to be dangerous or injurious to oneself, to a person holding a license under this chapter, or to any other person or to the public, or to the extent that the use impairs the ability of the person to conduct with safety to the public the practice authorized by the license.

(i) Except as otherwise authorized by law, knowingly selling, furnishing, giving away, or administering, or offering to sell, furnish, give away, or administer, any controlled substance to an addict.

(j) The violation of any of the statutes of this state, of any other state, or of the United States regulating controlled substances and dangerous drugs.

(k) The conviction of more than one misdemeanor or any felony involving the use, consumption, or self-administration of any dangerous drug or alcoholic beverage, or any combination of those substances.

(l) The conviction of a crime substantially related to the qualifications, functions, and duties of a licensee under this chapter. The record of conviction of a violation of Chapter 13 (commencing with Section 801) of Title 21 of the United States Code regulating controlled substances or of a violation of the statutes of this state regulating controlled substances or dangerous drugs shall be conclusive evidence of unprofessional conduct. In all other cases, the record of conviction shall be conclusive evidence only of the fact that the conviction occurred. The board may inquire into the circumstances surrounding the commission of the crime, in order to fix the degree of discipline or, in the case of a conviction not involving controlled substances or dangerous drugs, to determine if the conviction is of an offense substantially related to the qualifications, functions, and duties of a licensee under this chapter. A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this provision. The board may take action when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(m) The cash compromise of a charge of violation of Chapter 13 (commencing with Section 801) of Title 21 of the United States Code regulating controlled substances or of Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code relating to the Medi-Cal program. The record of the compromise is conclusive evidence of unprofessional conduct.

(n) The revocation, suspension, or other discipline by another state of a license to practice pharmacy, operate a pharmacy, or do any other act for which a license is required by this chapter.

(o) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of or conspiring to violate any provision or term of this chapter or of the applicable federal and state laws and regulations governing pharmacy, including regulations established by the board or by any other state or federal regulatory agency.

(p) Actions or conduct that would have warranted denial of a license.

(q) Engaging in any conduct that subverts or attempts to subvert an investigation of the board.

(r) The selling, trading, transferring, or furnishing of drugs obtained pursuant to Section 256b of Title 42 of the United States Code to any person a licensee knows or reasonably should have known, not to be a patient of a covered entity, as defined in paragraph (4) of subsection (a) of Section 256b of Title 42 of the United States Code.

(s) The clearly excessive furnishing of dangerous drugs by a wholesaler to a pharmacy that primarily or solely dispenses prescription drugs to patients of long-term care facilities. Factors to be considered in determining whether the furnishing of dangerous drugs is clearly excessive shall include, but not be limited to, the amount of dangerous drugs furnished to a pharmacy that primarily or solely dispenses prescription drugs to patients of long-term care facilities, the previous ordering pattern of the pharmacy, and the general patient population to whom the pharmacy distributes the dangerous drugs. That a wholesaler has established, and employs, a tracking system that complies with the requirements of subdivision (b) of Section 4164 shall be considered in determining whether there has been a violation of this subdivision. This provision shall not be interpreted to require a wholesaler to obtain personal medical information or be authorized to permit a wholesaler to have access to personal medical information except as otherwise authorized by Section 56 and following of the Civil Code. For purposes of this section, “long-term care facility” shall have the same meaning given the term in Section 1418 of the Health and Safety Code.

(Amended by Stats. 2009, Ch. 308, Sec. 57. Effective January 1, 2010.)



4301.5

(a) If a pharmacist possesses a license or is otherwise authorized to practice pharmacy in any other state or by an agency of the federal government, and that license or authority is suspended or revoked, the pharmacist’s license shall be suspended automatically for the duration of the suspension or revocation, unless terminated or rescinded as provided in subdivision (c). The board shall notify the pharmacist of the license suspension and of his or her right to have the issue of penalty heard as provided in this section.

(b) Upon its own motion or for good cause shown, the board may decline to impose or may set aside the suspension when it appears to be in the interest of justice to do so, with due regard to maintaining the integrity of and confidence in the pharmacy profession.

(c) The issue of penalty shall be heard by an administrative law judge sitting alone, by a committee of the board sitting with an administrative law judge, or by the board sitting with an administrative law judge, at the board’s discretion. A pharmacist may request a hearing on the penalty and that hearing shall be held within 90 days from the date of the request. If the order suspending or revoking the pharmacist’s license or authority to practice pharmacy is overturned on appeal, any discipline ordered pursuant to this section shall automatically cease. Upon the showing to the administrative law judge, board, or committee of the board by the pharmacist that the out-of-state action is not a basis for discipline in California, the suspension shall be rescinded.

If an accusation for permanent discipline is not filed within 90 days of the suspension imposed pursuant to this section, the suspension shall automatically terminate.

(d) The record of the proceedings that resulted in the suspension or revocation of the pharmacist’s license or authority to practice pharmacy, including a transcript of the testimony therein, may be received in evidence.

(e) If a summary suspension has been issued pursuant to this section, the pharmacist may request that the hearing on the penalty conducted pursuant to subdivision (c) be held at the same time as a hearing on the accusation.

(Added by Stats. 1998, Ch. 878, Sec. 30. Effective January 1, 1999.)



4302

The board may deny, suspend, or revoke any license of a corporation where conditions exist in relation to any person holding 10 percent or more of the corporate stock of the corporation, or where conditions exist in relation to any officer or director of the corporation that would constitute grounds for disciplinary action against a licensee.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4303

(a) The board may report any violation by a nonresident pharmacy of the laws and regulations of this state, any other state, or of the United States, including, but not limited to, any violation of this chapter or of the regulations established by the board, to any appropriate state or federal regulatory or licensing agency, including, but not limited to, the regulatory or licensing agency of the state in which the nonresident pharmacy is a resident or in which the pharmacist is licensed.

(b) The board may cancel, deny, revoke, or suspend a nonresident pharmacy registration, issue a citation or letter of admonishment to a nonresident pharmacy, or take any other action against a nonresident pharmacy that the board may take against a resident pharmacy license, on any of the same grounds upon which such action might be taken against a resident pharmacy, provided that the grounds for the action are also grounds for action in the state in which the nonresident pharmacy is permanently located.

(c) If the home state pharmacy license of a nonresident pharmacy is canceled, revoked, or suspended for any reason, any license issued pursuant to Section 4112 or 4127.2 shall be immediately canceled, revoked, or suspended by operation of law.

(Amended by Stats. 2013, Ch. 302, Sec. 2. Effective January 1, 2014.)



4304

The board may deny, revoke, or suspend any license issued pursuant to Section 4161 for any violation of this chapter or for any violation of Part 5 (commencing with Section 109875) of Division 104 of the Health and Safety Code.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4305

(a) Failure by any pharmacist to notify the board in writing that he or she has ceased to act as the pharmacist-in-charge of a pharmacy, or by any pharmacy to notify the board in writing that a pharmacist-in-charge is no longer acting in that capacity, within the 30-day period specified in Sections 4101 and 4113 shall constitute grounds for disciplinary action.

(b) Operation of a pharmacy for more than 30 days without supervision or management by a pharmacist-in-charge shall constitute grounds for disciplinary action.

(c) Any person who has obtained a license to conduct a pharmacy, who willfully fails to timely notify the board that the pharmacist-in-charge of the pharmacy has ceased to act in that capacity, and who continues to permit the compounding or dispensing of prescriptions, or the furnishing of drugs or poisons, in his or her pharmacy, except by a pharmacist subject to the supervision and management of a responsible pharmacist-in-charge, shall be subject to summary suspension or revocation of his or her license to conduct a pharmacy.

(Amended by Stats. 2009, Ch. 308, Sec. 58. Effective January 1, 2010.)



4305.5

(a) A person that is licensed as a wholesaler, third-party logistics provider, or veterinary food-animal drug retailer, shall notify the board within 30 days of the termination of employment of the designated representative-in-charge or responsible manager. Failure to notify the board within the 30-day period shall constitute grounds for disciplinary action.

(b) A person that is licensed as a wholesaler, third-party logistics provider, or veterinary food-animal drug retailer, that willfully fails to notify the board of the termination of employment of the designated representative-in-charge or responsible manager at its licensed place of business, and that continues to operate the place of business in the absence of the designated representative-in-charge or responsible manager for that place of business shall be subject to summary suspension or revocation of its license as a wholesaler, third-party logistics provider, or veterinary food-animal drug retailer at that place of business.

(c) A designated representative-in-charge of a wholesaler or veterinary food-animal drug retailer, or a responsible manager of a third-party logistics provider, who terminates his or her employment at the licensed place of business, shall notify the board within 30 days of the termination of employment. Failure to notify the board within the 30-day period shall constitute grounds for disciplinary action.

(Amended by Stats. 2014, Ch. 507, Sec. 29. Effective January 1, 2015.)



4306

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate, any provision or term of this article, the Moscone-Knox Professional Corporation Act, or any regulations duly adopted under those laws.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4306.5

Unprofessional conduct for a pharmacist may include any of the following:

(a) Acts or omissions that involve, in whole or in part, the inappropriate exercise of his or her education, training, or experience as a pharmacist, whether or not the act or omission arises in the course of the practice of pharmacy or the ownership, management, administration, or operation of a pharmacy or other entity licensed by the board.

(b) Acts or omissions that involve, in whole or in part, the failure to exercise or implement his or her best professional judgment or corresponding responsibility with regard to the dispensing or furnishing of controlled substances, dangerous drugs, or dangerous devices, or with regard to the provision of services.

(c) Acts or omissions that involve, in whole or in part, the failure to consult appropriate patient, prescription, and other records pertaining to the performance of any pharmacy function.

(d) Acts or omissions that involve, in whole or in part, the failure to fully maintain and retain appropriate patient-specific information pertaining to the performance of any pharmacy function.

(Amended by Stats. 2006, Ch. 777, Sec. 11. Effective January 1, 2007.)



4306.6

If the board disciplines a pharmacist-in-charge for the violation of a state or federal law or regulation committed by another person and the pharmacist-in-charge reported to the board that violation or suspected violation, the board shall use the report as a mitigating factor if all of the following conditions are met:

(a) The pharmacist-in-charge did not engage, either directly or indirectly, in any conduct that violated any state or federal law or regulation pertaining to the practice of pharmacy.

(b) The pharmacist-in-charge did not permit, encourage, approve of, either tacitly or implicitly or through willful ignorance, any conduct committed by another person that violated state or federal law or regulation pertaining to the practice of pharmacy.

(c) The pharmacist-in-charge reported the violation, or suspected violation, of any state or federal law or regulation pertaining to the practice of pharmacy to the board as soon as reasonably possible following the discovery of the violation.

(d) The pharmacist-in-charge took all actions reasonably necessary to stop and remedy the violation, or suspected violation, of any state or federal law or regulation pertaining to the practice of pharmacy as soon as reasonably possible following the discovery of the violation.

(Added by Stats. 2002, Ch. 562, Sec. 1. Effective January 1, 2003.)



4307

(a) Any person who has been denied a license or whose license has been revoked or is under suspension, or who has failed to renew his or her license while it was under suspension, or who has been a manager, administrator, owner, member, officer, director, associate, or partner of any partnership, corporation, firm, or association whose application for a license has been denied or revoked, is under suspension or has been placed on probation, and while acting as the manager, administrator, owner, member, officer, director, associate, or partner had knowledge of or knowingly participated in any conduct for which the license was denied, revoked, suspended, or placed on probation, shall be prohibited from serving as a manager, administrator, owner, member, officer, director, associate, or partner of a licensee as follows:

(1) Where a probationary license is issued or where an existing license is placed on probation, this prohibition shall remain in effect for a period not to exceed five years.

(2) Where the license is denied or revoked, the prohibition shall continue until the license is issued or reinstated.

(b) “Manager, administrator, owner, member, officer, director, associate, or partner,” as used in this section and Section 4308, may refer to a pharmacist or to any other person who serves in that capacity in or for a licensee.

(c) The provisions of subdivision (a) may be alleged in any pleading filed pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of the Government Code. However, no order may be issued in that case except as to a person who is named in the caption, as to whom the pleading alleges the applicability of this section, and where the person has been given notice of the proceeding as required by Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of the Government Code. The authority to proceed as provided by this subdivision shall be in addition to the board’s authority to proceed under Section 4339 or any other provision of law.

(Amended by Stats. 1997, Ch. 549, Sec. 119. Effective January 1, 1998.)



4308

Whenever a person is prohibited from serving as a manager, administrator, owner, member, officer, director, associate, or partner of a licensee as provided by Section 4307, the board shall, in each case where it has that information, notify in writing each licensee for whom the person is a manager, administrator, owner, member, officer, director, associate, or partner of the prohibition. The board shall send the notification to the licensee’s address of record. The licensee shall have 30 days from the date that the notice is sent to remove and replace the prohibited person and, where appropriate, file a change of permit to reflect that change.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4309

(a) A person whose license has been revoked or suspended or who has been placed on probation may petition the board for reinstatement or modification of penalty, including modification or termination of probation, after not less than the following minimum periods have elapsed from the effective date of the decision ordering disciplinary action:

(1) At least three years for reinstatement of a revoked license.

(2) At least two years for early termination of probation of three years or more.

(3) At least one year for modification of a condition, or reinstatement of a license revoked for mental or physical illness, or termination of probation of less than three years.

(b) The petition shall state any facts required by the board, and the petition shall be accompanied by two or more verified recommendations from holders of licenses issued by the board to which the petition is addressed, and two or more recommendations from citizens, each having personal knowledge of the disciplinary penalty imposed by the board and the activities of the petitioner since the disciplinary penalty was imposed.

(c) The petition may be heard by the board sitting with an administrative law judge, or a committee of the board sitting with an administrative law judge, or the board may assign the petition to an administrative law judge. Where the petition is heard by a committee of the board sitting with an administrative law judge or by an administrative law judge sitting alone, the decision shall be subject to review by the board pursuant to Section 11517 of the Government Code.

(d) In considering reinstatement or modification of penalty, the board, committee of the board, or the administrative law judge hearing the petition may consider factors including, but not limited to, all of the following:

(1) All the activities of the petitioner since the disciplinary action was taken.

(2) The offense for which the petitioner was disciplined.

(3) The petitioner’s activities during the time the license was in good standing.

(4) The petitioner’s documented rehabilitative efforts.

(5) The petitioner’s general reputation for truth and professional ability.

(e) The hearing may be continued from time to time as the board, committee of the board, or the administrative law judge designated in Section 11371 of the Government Code finds necessary.

(f) The board, committee of the board, or administrative law judge may impose necessary terms and conditions on the licensee in reinstating the license.

(g) No petition under this section shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole. No petition shall be considered while there is an accusation or petition to revoke probation pending against the person. The board may deny without a hearing or argument any petition filed pursuant to this section within a period of two years from the effective date of the prior decision following a hearing under this section.

(h) Nothing in this section shall be deemed to amend or otherwise change the effect or application of Sections 822 and 823.

(i) The board may investigate any and all matters pertaining to the petition and documents submitted with or in connection with the application.

(Amended by Stats. 1997, Ch. 549, Sec. 120. Effective January 1, 1998.)



4310

Immediately upon the denial of any application for a license the board shall notify the applicant in writing. Within 10 days after the board mails the notice, the applicant may present his or her written petition for a license to the board. Upon receipt by the board of the written petition, proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4311

(a) Any license issued by the board, or the holder thereof, shall be suspended automatically during any time that the person is incarcerated after conviction of a felony, regardless of whether the conviction has been appealed. The board, immediately upon receipt of a certified copy of a record of a criminal conviction, shall determine whether the person has been automatically suspended by virtue of incarceration pursuant to a felony conviction and, if so, the duration of that suspension. The board shall notify the person so suspended of the suspension and that the person has a right to request a hearing, solely as to whether he or she is incarcerated pursuant to a felony conviction, in writing at that person’s address of record with the board and at the facility in which the person is incarcerated.

(b) In addition to any suspension under subdivision (a), the board shall summarily suspend any license issued by the board where a conviction of the holder of the license meets the requirements of paragraphs (1) and (2).

(1) A felony that was either of the following:

(A) Committed in the course of a business or practice for which the board issues a license.

(B) Committed in a manner that a client, customer, or patient of the licensee was a victim.

(2) Where an element of the offense involves either of the following:

(A) The specific intent to deceive, defraud, steal, or make a false statement.

(B) The illegal sale or possession for sale of or trafficking in any controlled substance.

(3) The suspension shall continue until the time for appeal has elapsed, if no appeal is taken, or until the judgment of conviction has been affirmed on appeal or has otherwise become final, and until further order of the board.

(4) The board shall immediately send notice in writing of the suspension to the licensee, or the holder of any other board-issued license, at his or her address of record and, if incarcerated at the time, at the facility in which the person is incarcerated. The notice shall include notification of that person’s right to elect to have the issue of penalty heard as provided in paragraph (2) of subdivision (d), and of the right to request a hearing to contest the summary suspension. Any request for a hearing under this paragraph must be received by the board within 15 days following receipt of the notice provided for by this paragraph.

(5) The hearing shall be before an administrative law judge, a committee of the board sitting with an administrative law judge, or the board sitting with an administrative law judge, at the board’s discretion, and shall be subject to review by the board, at its discretion. The hearing shall be limited to (A) whether there has been a felony conviction as stated in the board’s notice, and (B) whether the conviction meets the criteria of this subdivision, except where the licensee chooses to proceed as provided by paragraph (2) of subdivision (d), or where the board has also filed and served an accusation as provided in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and given notice of the hearing as required by that chapter; provided that if an accusation under Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code is also to be heard, only an administrative law judge sitting alone or the board, sitting with an administrative law judge, may hear the case.

(c) In addition to any suspension under subdivision (a), the board shall also suspend any license issued by the board, or the holder thereof, if the board determines that the felony conviction of the holder of the license is substantially related to the qualifications, functions, or duties of the licensee.

(1) Notice of the board’s determination shall be sent to the licensee, or the holder thereof, at that person’s address of record with the board and, if the person is incarcerated at the time, the facility in which the person is incarcerated. The notice shall advise the person that the license shall be suspended without hearing unless, within 15 days following receipt of the notice, a written request for hearing is delivered to the board.

(2) Upon receipt of a timely request for hearing, a notice of hearing shall be sent to the person at least 10 days before the date scheduled for the hearing. The notice of hearing shall include notification of that person’s right to elect to have the issue of penalty heard as provided in paragraph (2) of subdivision (d).

(3) The hearing to determine whether a felony conviction is substantially related for purposes of an interim suspension under this subdivision shall be separate from any hearing on an accusation under the Administrative Procedure Act, except where the licensee elects to proceed under paragraph (2) of subdivision (d), or where the board has filed and served an accusation as provided by Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and given notice of hearing as required by that chapter. The hearing on whether the felony conviction is substantially related shall be heard either by an administrative law judge sitting alone, by a committee of the board sitting with an administrative law judge, or by the board sitting with an administrative law judge, at the board’s discretion, and shall be subject to review by the board, at its discretion. However, if an accusation under Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code is also to be heard, only an administrative law judge sitting alone or the board, sitting with an administrative law judge, may hear the case. Except where a person proceeds under paragraph (2) of subdivision (d), or the board proceeds with an accusation at the same time, any suspension imposed under this subdivision shall continue until an accusation is filed under Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and a final decision is rendered by the board.

(4) A conviction of any crime referred to in Section 4301, or for violation of Section 187, 261, or 288 of the Penal Code, shall be conclusively presumed to be substantially related to the qualifications, functions, or duties of a licensee of the board. Upon its own motion or for good cause shown the board may decline to impose a suspension under this subdivision or may set aside a suspension previously imposed when it appears to be in the interest of justice to do so, with due regard to maintaining the integrity of and confidence in the practice of pharmacy and the handling of dangerous drugs and devices.

(d) (1) Discipline may be ordered in accordance with Section 4300 or an application denied when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, setting aside the verdict of guilty, or dismissing the accusation, complaint, information, or indictment.

(2) The issue of penalty shall be heard by an administrative law judge sitting alone or with a committee of the board or with the board itself, at the board’s discretion, and any decision shall be subject to review by the board, at its discretion. The hearing shall not be held until the judgment of conviction has become final or, irrespective of a subsequent order under Section 1203.4 of the Penal Code, an order granting probation has been made suspending the imposition of sentence, provided that a licensee may, at his or her option, elect to have the issue of penalty decided before those time periods have elapsed. Where the licensee so elects, the issue of penalty shall be heard in the manner described in this section at the hearing to determine whether the conviction was substantially related to the qualifications, functions, or duties of the licensee. If the conviction of a licensee who has made this election is overturned on appeal, any discipline ordered pursuant to this section shall automatically cease. Nothing in this subdivision shall prohibit the board from pursuing disciplinary action based on any cause, including the facts underlying the conviction, other than the overturned conviction.

(3) The record of the proceedings resulting in the criminal conviction, including a transcript of any testimony taken in connection with the proceeding, may be received in evidence in any administrative proceeding to the extent the testimony would otherwise be admissible under Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. A certified copy of the criminal conviction shall be conclusive proof of the fact of the conviction.

(e) Other provisions of this chapter setting forth procedures for the suspension or revocation of a license issued by the board shall not apply to proceedings conducted pursuant to this section, except as specifically provided in this section.

(f) For purposes of this section, a crime is a felony if it is specifically declared to be so or is made a felony by subdivision (a) of Section 17 of the Penal Code, unless it is charged as a misdemeanor pursuant to paragraph (4) or (5) of subdivision (b) of Section 17 of the Penal Code, irrespective of whether in a particular case the crime may be considered a misdemeanor as a result of postconviction proceedings. For purposes of this section, a felony also includes a conviction under federal law, or the law of any other state of the United States, of the District of Columbia, or of any territory or possession of the United States. A conviction includes a plea or verdict of guilty or a conviction following a plea of nolo contendere.

(g) The board may delegate the authority to issue a suspension under subdivision (a) or (b) or a notice of suspension under subdivision (c) to the executive officer of the board.

(Amended by Stats. 2004, Ch. 183, Sec. 7. Effective January 1, 2005.)



4312

(a) The board may cancel the license of a wholesaler, third-party logistics provider, pharmacy, or veterinary food-animal drug retailer if the licensed premises remain closed, as defined in subdivision (e), other than by order of the board. For good cause shown, the board may cancel a license after a shorter period of closure. To cancel a license pursuant to this subdivision, the board shall make a diligent, good faith effort to give notice by personal service on the licensee. If a written objection is not received within 10 days after personal service is made or a diligent, good faith effort to give notice by personal service on the licensee has failed, the board may cancel the license without the necessity of a hearing. If the licensee files a written objection, the board shall file an accusation based on the licensee remaining closed. Proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted in that chapter.

(b) If the license of a wholesaler, third-party logistics provider, pharmacy, or veterinary food-animal drug retailer is canceled pursuant to subdivision (a) or revoked pursuant to Article 19 (commencing with Section 4300), or a wholesaler, third-party logistics provider, pharmacy, or veterinary food-animal drug retailer notifies the board of its intent to remain closed or to discontinue business, the licensee shall, within 10 days thereafter, arrange for the transfer of all dangerous drugs and controlled substances or dangerous devices to another licensee authorized to possess the dangerous drugs and controlled substances or dangerous devices. The licensee transferring the dangerous drugs and controlled substances or dangerous devices shall immediately confirm in writing to the board that the transfer has taken place.

(c) If a wholesaler, third-party logistics provider, pharmacy, or veterinary food-animal drug retailer fails to comply with subdivision (b), the board may seek and obtain an order from the superior court in the county in which the wholesaler, third-party logistics provider, pharmacy, or veterinary food-animal drug retailer is located, authorizing the board to enter the wholesaler, third-party logistics provider, pharmacy, or veterinary food-animal drug retailer and inventory and store, transfer, sell, or arrange for the sale of, all dangerous drugs and controlled substances and dangerous devices found in the wholesaler, third-party logistics provider, pharmacy, or veterinary food-animal drug retailer.

(d) If the board sells or arranges for the sale of any dangerous drugs, controlled substances, or dangerous devices pursuant to subdivision (c), the board may retain from the proceeds of the sale an amount equal to the cost to the board of obtaining and enforcing an order issued pursuant to subdivision (c), including the cost of disposing of the dangerous drugs, controlled substances, or dangerous devices. The remaining proceeds, if any, shall be returned to the licensee from whose premises the dangerous drugs or controlled substances or dangerous devices were removed.

(1) The licensee shall be notified of his or her right to the remaining proceeds by personal service or by certified mail, postage prepaid.

(2) If a statute or regulation requires the licensee to file with the board his or her address, and any change of address, the notice required by this subdivision may be sent by certified mail, postage prepaid, to the latest address on file with the board and service of notice in this manner shall be deemed completed on the 10th day after the mailing.

(3) If the licensee is notified as provided in this subdivision, and the licensee fails to contact the board for the remaining proceeds within 30 calendar days after personal service has been made or service by certified mail, postage prepaid, is deemed completed, the remaining proceeds shall be deposited by the board into the Pharmacy Board Contingent Fund. These deposits shall be deemed to have been received pursuant to Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure and shall be subject to claim or other disposition as provided in that chapter.

(e) For the purposes of this section, “closed” means not engaged in the ordinary activity for which a license has been issued for at least one day each calendar week during any 120-day period.

(f) Nothing in this section shall be construed as requiring a pharmacy to be open seven days a week.

(Amended by Stats. 2014, Ch. 507, Sec. 30. Effective January 1, 2015.)



4313

In determining whether to grant an application for licensure or whether to discipline or reinstate a license, the board shall give consideration to evidence of rehabilitation. However, public protection shall take priority over rehabilitation and, where evidence of rehabilitation and public protection are in conflict, public protection shall take precedence.

(Added by Stats. 1997, Ch. 549, Sec. 123. Effective January 1, 1998.)



4314

(a) The board may issue citations containing fines and orders of abatement for any violation of Section 733, for any violation of this chapter or regulations adopted pursuant to this chapter, or for any violation of Division 116 (commencing with Section 150200) of the Health and Safety Code, in accordance with Sections 125.9, 148, and 4005 and the regulations adopted pursuant to those sections.

(b) Where appropriate, a citation issued by the board, as specified in this section, may subject the person or entity to whom the citation is issued to an administrative fine.

(c) Notwithstanding any other provision of law, where appropriate, a citation issued by the board may contain an order of abatement. The order of abatement shall fix a reasonable time for abatement of the violation. It may also require the person or entity to whom the citation is issued to demonstrate how future compliance with the Pharmacy Law, and the regulations adopted pursuant thereto, will be accomplished. A demonstration may include, but is not limited to, submission of a corrective action plan, and requiring completion of up to six hours of continuing education courses in the subject matter specified in the order of abatement. Any continuing education courses required by the order of abatement shall be in addition to those required for license renewal.

(d) Nothing in this section shall in any way limit the board from issuing a citation, fine, and order of abatement pursuant to Section 4067 or Section 56.36 of the Civil Code, and the regulations adopted pursuant to those sections.

(Amended by Stats. 2007, Ch. 588, Sec. 54. Effective January 1, 2008.)



4315

(a) The executive officer, or his or her designee, may issue a letter of admonishment to a licensee for failure to comply with Section 733, for failure to comply with this chapter or regulations adopted pursuant to this chapter, or for failure to comply with Division 116 (commencing with Section 150200) of the Health and Safety Code, directing the licensee to come into compliance.

(b) The executive officer, or his or her designee, may issue a letter of admonishment to an applicant for licensure who has committed any violation of law that the board deems, in its discretion, does not merit the denial of a license or require probationary status under Section 4300. The letter of admonishment may be issued concurrently with a license.

(c) The letter of admonishment shall be in writing and shall describe in detail the nature and facts of the violation, including a reference to the statutes or regulations violated.

(d) The letter of admonishment shall inform the licensee or applicant that within 30 days of service of the order of admonishment the licensee or applicant may do either of the following:

(1) Submit a written request for an office conference to the executive officer of the board to contest the letter of admonishment.

(A) Upon a timely request, the executive officer, or his or her designee, shall hold an office conference with the licensee or applicant or his or her legal counsel or authorized representative. Unless so authorized by the executive officer, or his or her designee, no individual other than the legal counsel or authorized representative of the licensee or applicant may accompany the licensee or applicant to the office conference.

(B) Prior to or at the office conference, the licensee or applicant may submit to the executive officer declarations and documents pertinent to the subject matter of the letter of admonishment.

(C) The office conference is intended to be an informal proceeding and shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), or Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(D) The executive officer, or his or her designee, may affirm, modify, or withdraw the letter of admonishment. Within 14 calendar days from the date of the office conference, the executive officer, or his or her designee, shall personally serve or send the board’s written decision by certified mail to the licensee’s or applicant’s address of record. This decision shall be deemed the final administrative decision concerning the letter of admonishment.

(E) Judicial review of the decision may be had by filing a petition for a writ of mandate in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure within 30 days of the date the decision was personally served or sent by certified mail. The judicial review shall extend to the question of whether or not there was a prejudicial abuse of discretion in the issuance of the letter of admonishment.

(2) Comply with the letter of admonishment and, if required, submit a written corrective action plan to the executive officer documenting compliance. If an office conference is not requested pursuant to this section, compliance with the letter of admonishment shall not constitute an admission of the violation noted in the letter of admonishment.

(e) The letter of admonishment shall be served upon the licensee or applicant personally or by certified mail at his or her address of record with the board. If the licensee or applicant is served by certified mail, service shall be effective upon deposit in the United States mail.

(f) The licensee or applicant shall maintain and have readily available a copy of the letter of admonishment and corrective action plan, if any, for at least three years from the date of issuance of the letter of admonishment.

(g) Nothing in this section shall in any way limit the board’s authority or ability to do either of the following:

(1) Issue a citation pursuant to Section 125.9, 148, or 4067, or pursuant to Section 1775 of Title 16 of the California Code of Regulations.

(2) Institute disciplinary proceedings pursuant to this article.

(h) The issuance of a letter of admonishment pursuant to subdivision (b) shall not be construed as a disciplinary action or discipline for purposes of licensure or the reporting of discipline for licensure.

(Amended by Stats. 2014, Ch. 247, Sec. 1. Effective January 1, 2015.)






ARTICLE 20 - Prohibitions and Offenses

4320

(a) The penalties prescribed in this chapter may be recovered in any court having jurisdiction, by a civil action instituted by the board in the name of the State of California, or by criminal prosecution upon complaint being made.

(b) The district attorney of the county wherein violations of this chapter occur shall conduct all felony prosecutions at the request of the board. The district attorney of the county or city attorney of the city wherein violations of this chapter occur shall conduct all other actions and prosecutions at the request of the board.

(Amended by Stats. 1997, Ch. 549, Sec. 124. Effective January 1, 1998.)



4321

(a) Any person who knowingly violates any of the provisions of this chapter, when no other penalty is provided, is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than two hundred dollars ($200), and not more than two thousand dollars ($2,000), or by imprisonment of not less than 30 days nor exceeding six months, or by both that fine and imprisonment.

(b) In all other instances, any person who violates any of the provisions of this chapter, when no other penalty is provided, is guilty of an infraction, and upon conviction thereof may be punished by a fine not to exceed one thousand dollars ($1,000).

(Amended by Stats. 1997, Ch. 549, Sec. 125. Effective January 1, 1998.)



4322

Any person who attempts to secure or secures licensure for himself or herself or any other person under this chapter by making or causing to be made any false representations, or who fraudulently represents himself or herself to be registered, is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not exceeding five thousand dollars ($5,000), or by imprisonment not exceeding 50 days, or by both that fine and imprisonment.

(Amended by Stats. 1998, Ch. 878, Sec. 31. Effective January 1, 1999.)



4323

Every person who, in order to obtain any drug, falsely represents himself or herself to be a physician or other person who can lawfully prescribe the drug, or falsely represents that he or she is acting on behalf of a person who can lawfully prescribe the drug, in a telephone or electronic communication with a pharmacist, shall be punished by imprisonment in the county jail for not more than one year.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4324

(a) Every person who signs the name of another, or of a fictitious person, or falsely makes, alters, forges, utters, publishes, passes, or attempts to pass, as genuine, any prescription for any drugs is guilty of forgery and upon conviction thereof shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail for not more than one year.

(b) Every person who has in his or her possession any drugs secured by a forged prescription shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in the county jail for not more than one year.

(Amended by Stats. 2011, Ch. 15, Sec. 13. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4325

(a) No person other than a physician, dentist, podiatrist, veterinarian, pharmacist, or other person authorized by law to dispense, administer, or prescribe controlled substances, or the person’s agent acting under authorization by the person to print prescription blanks, and acting in the regular practice of the person’s profession, shall knowingly and willfully manufacture, copy, reproduce, or possess, or cause to be manufactured, copied, reproduced, or possessed, any prescription blank that purports to bear the name, address, and federal registry or other identifying information of a physician, dentist, podiatrist, veterinarian, or other person authorized by law to dispense, administer, or prescribe controlled substances.

(b) Every person who violates this section shall be guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4326

(a) Any person who obtains a hypodermic needle or hypodermic syringe by a false or fraudulent representation or design or by a forged or fictitious name, or contrary to, or in violation of, any of the provisions of this chapter, is guilty of a misdemeanor.

(b) Any person who has obtained a hypodermic needle or hypodermic syringe from any person to whom a permit has been issued as provided in Article 9 (commencing with Section 4140) and who uses, or permits or causes, directly or indirectly, the hypodermic needle or hypodermic syringe to be used for any purpose other than that for which it was obtained is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or both a fine and imprisonment.

(Amended by Stats. 1997, Ch. 549, Sec. 127. Effective January 1, 1998.)



4327

Any person who, while on duty, sells, dispenses or compounds any drug while under the influence of any dangerous drug or alcoholic beverages shall be guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4328

Except as otherwise provided in this chapter, any person who permits the compounding or dispensing of prescriptions, or the furnishing of dangerous drugs in his or her pharmacy, except by a pharmacist, is guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4329

Any nonpharmacist who takes charge of or acts as supervisor, manager, or pharmacist-in-charge of any pharmacy, or who compounds or dispenses a prescription or furnishes dangerous drugs except as otherwise provided in this chapter, is guilty of a misdemeanor.

(Amended by Stats. 2009, Ch. 308, Sec. 59. Effective January 1, 2010.)



4330

(a) Any person who has obtained a license to conduct a pharmacy, who fails to place in charge of the pharmacy a pharmacist, or any person, who by himself or herself, or by any other person, permits the compounding or dispensing of prescriptions, or the furnishing of dangerous drugs, in his or her pharmacy, except by a pharmacist, or as otherwise provided in this chapter, is guilty of a misdemeanor.

(b) Any pharmacy owner who commits any act that would subvert or tend to subvert the efforts of the pharmacist-in-charge to comply with the laws governing the operation of the pharmacy is guilty of a misdemeanor.

(Amended by Stats. 2009, Ch. 308, Sec. 60. Effective January 1, 2010.)



4331

(a) A person who is not a pharmacist, a designated representative-in-charge, or a designated representative and who takes charge of a wholesaler or veterinary food-animal drug retailer or who dispenses a prescription or furnishes dangerous devices, except as otherwise provided in this chapter, is guilty of a misdemeanor.

(b) A person who is not a responsible manager or a designated representative-3PL who takes charge of a third-party logistics provider or coordinates the warehousing or distribution of dangerous drugs or dangerous devices within a third-party logistics provider, except as otherwise provided in this chapter, is guilty of a misdemeanor.

(c) A person licensed as a veterinary food-animal drug retailer that fails to place in charge of that veterinary food-animal drug retailer a pharmacist or designated representative, or any person who, by himself or herself, or by any other person, permits the dispensing of prescriptions, except by a pharmacist or designated representative, or as otherwise provided in this chapter, is guilty of a misdemeanor.

(d) A person licensed as a wholesaler that fails to place in charge of that wholesaler a pharmacist or designated representative, or any person who, by himself or herself, or by any other person, permits the furnishing of dangerous drugs or dangerous devices, except by a pharmacist or designated representative, or as otherwise provided in this chapter, is guilty of a misdemeanor.

(e) A person licensed as a third-party logistics provider that fails to place in charge of a licensed place of business of the third-party logistics provider a responsible manager, or any person who, by himself or herself, or by any other person, permits the furnishing of dangerous drugs or dangerous devices, except by a facility manager, or as otherwise provided in this chapter, is guilty of a misdemeanor.

(Amended by Stats. 2014, Ch. 507, Sec. 31. Effective January 1, 2015.)



4332

Any person who fails, neglects, or refuses to maintain the records required by Section 4081 or who, when called upon by an authorized officer or a member of the board, fails, neglects, or refuses to produce or provide the records within a reasonable time, or who willfully produces or furnishes records that are false, is guilty of a misdemeanor.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4333

(a) All prescriptions filled by a pharmacy and all other records required by Section 4081 shall be maintained on the premises and available for inspection by authorized officers of the law for a period of at least three years. In cases where the pharmacy discontinues business, these records shall be maintained in a board-licensed facility for at least three years.

(b) Any person who willfully fails to comply with subdivision (a) is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not exceeding two hundred dollars ($200). Any person convicted of a second or subsequent offense shall be punished by a fine of not less than two hundred dollars ($200) and not more than four hundred dollars ($400).

(c) (1) Notwithstanding subdivisions (a) and (b), the board may, upon written request, grant a waiver of the requirement that the records described in subdivisions (a) and (b) be maintained on the licensed premises or, in the event the pharmacy discontinues business, that the records be maintained in a board licensed facility. A person who maintains records in compliance with that waiver is not subject to the penalties set forth in subdivision (b).

(2) A waiver granted pursuant to this subdivision shall not affect the board’s authority under this section or any other provision of this chapter.

(Amended by Stats. 1997, Ch. 549, Sec. 129. Effective January 1, 1998.)



4335

Any person who knowingly violates subdivision (b) of Section 4312 is guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4336

(a) Every person who knowingly or willfully violates Section 4055, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4077, 4080, 4081, 4083, or 4332 with respect to dangerous drugs by use of a minor as an agent is guilty of a felony.

(b) Nothing contained in this section shall apply to a pharmacist furnishing dangerous drugs pursuant to a prescription.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4337

Except as otherwise specified, all fines collected for violations of this chapter shall be paid as follows: one-half into the State Treasury to the credit of the Contingent Fund of the Board of Pharmacy of the State of California and one-half to the treasurer of the jurisdiction in which the misdemeanor is prosecuted, to be deposited in the same fund as fines for other misdemeanors occurring in that jurisdiction are deposited.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4338

In addition to any fine assessed under Section 4321, the judge may assess a fine not to exceed seventy dollars ($70) against any person who violates Section 4140 or 4142, with the proceeds of this fine to be used in accordance with Section 1463.23 of the Penal Code. The court shall, however, take into consideration the defendant’s ability to pay and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this section.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4339

(a) The board may bring an action to enjoin the violation of any provision of this chapter in any superior court in and for the county in which the violation has occurred. Any action shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the board shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss. The action shall be brought in the name of the people of the State of California.

(b) Nothing in this section shall permit the bringing of any action with respect to any drug or product not subject to Section 4022 that is packaged or bottled in the manufacturer’s or distributor’s container and labeled in accordance with applicable federal and state drug labeling requirements.

(c) The authority granted by this section is in addition to the authority of the board to institute any other administrative, civil, or criminal action.

(Amended by Stats. 1997, Ch. 549, Sec. 130. Effective January 1, 1998.)



4340

It is unlawful for any nonresident pharmacy that is not registered pursuant to Section 4112 or for any person who is a resident of this state to advertise the pharmacy services of any pharmacy, with the knowledge that the advertisement will or is likely to induce members of the public in this state to use the pharmacy to fill prescriptions.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4341

Notwithstanding any other provision of law, prescription drugs or devices may be advertised if the advertisement conforms with the requirements of Section 651.

(Amended by Stats. 1997, Ch. 549, Sec. 131. Effective January 1, 1998.)



4342

(a) The board may institute any action or actions as may be provided by law and that, in its discretion, are necessary, to prevent the sale of pharmaceutical preparations and drugs that do not conform to the standard and tests as to quality and strength, provided in the latest edition of the United States Pharmacopoeia or the National Formulary, or that violate any provision of the Sherman Food, Drug, and Cosmetic Law (Part 5 (commencing with Section 109875) of Division 104 of the Health and Safety Code).

(b) Any knowing or willful violation of any regulation adopted pursuant to Section 4006 shall be subject to punishment in the same manner as is provided in Sections 4321 and 4336.

(Amended by Stats. 2014, Ch. 71, Sec. 8. Effective January 1, 2015.)



4343

No building shall have upon it or displayed within it or affixed to or used in connection with it a sign bearing the word or words “Pharmacist,” “Pharmacy,” “Apothecary,” “Drugstore,” “Druggist,” “Drugs,” “Medicine,” “Medicine Store,” “Drug Sundries,” “Remedies,” or any word or words of similar or like import; or the characteristic symbols of pharmacy; or the characteristic prescription sign (Rx) or similar design, unless there is upon or within the building a pharmacy holding a license issued by the board pursuant to Section 4110.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)






ARTICLE 21 - Pharmacists Recovery Program

4360

The board shall operate a pharmacists recovery program to rehabilitate pharmacists and intern pharmacists whose competency may be impaired due to abuse of alcohol, drug use, or mental illness. The intent of the pharmacists recovery program is to return these pharmacists and intern pharmacists to the practice of pharmacy in a manner that will not endanger the public health and safety.

(Amended by Stats. 2005, Ch. 621, Sec. 63. Effective January 1, 2006.)



4361

(a) “Participant” means a pharmacist or intern pharmacist who has entered the pharmacists recovery program.

(b) “Pharmacists recovery program” means the rehabilitation program created by this article for pharmacists and intern pharmacists.

(Repealed and added by Stats. 2005, Ch. 621, Sec. 65. Effective January 1, 2006.)



4362

(a) A pharmacist or intern pharmacist may enter the pharmacists recovery program if:

(1) The pharmacist or intern pharmacist is referred by the board instead of, or in addition to, other means of disciplinary action.

(2) The pharmacist or intern pharmacist voluntarily elects to enter the pharmacists recovery program.

(b) A pharmacist or intern pharmacist who enters the pharmacists recovery program pursuant to paragraph (2) of subdivision (a) shall not be subject to discipline or other enforcement action by the board solely on his or her entry into the pharmacists recovery program or on information obtained from the pharmacist or intern pharmacist while participating in the program unless the pharmacist or intern pharmacist would pose a threat to the health and safety of the public. However, if the board receives information regarding the conduct of the pharmacist or intern pharmacist, that information may serve as a basis for discipline or other enforcement by the board.

(Repealed and added by Stats. 2005, Ch. 621, Sec. 67. Effective January 1, 2006.)



4364

(a) The board shall establish criteria for the participation of pharmacists and intern pharmacists in the pharmacists recovery program.

(b) The board may deny a pharmacist or intern pharmacist who fails to meet the criteria for participation entry into the pharmacists recovery program.

(c) The establishment of criteria for participation in the pharmacists recovery program shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2005, Ch. 621, Sec. 69. Effective January 1, 2006.)



4365

The board shall contract with one or more qualified contractors to administer the pharmacists recovery program.

(Amended by Stats. 2005, Ch. 621, Sec. 70. Effective January 1, 2006.)



4366

The functions of the contractor administering the pharmacists recovery program shall include, but not be limited to, the following:

(a) To evaluate those pharmacists and intern pharmacists who request participation in the program.

(b) To develop a treatment contract with each participant in the pharmacists recovery program.

(c) To monitor the compliance of each participant with their treatment contract.

(d) To prepare reports as required by the board.

(e) To inform each participant of the procedures followed in the program.

(f) To inform each participant of their rights and responsibilities in the program.

(g) To inform each participant of the possible consequences of noncompliance with the program.

(Amended by Stats. 2005, Ch. 621, Sec. 71. Effective January 1, 2006.)



4369

(a) Any failure to comply with the treatment contract, determination that the participant is failing to derive benefit from the program, or other requirements of the pharmacists recovery program may result in the termination of the pharmacist’s or intern pharmacist’s participation in the pharmacists recovery program. The name and license number of a pharmacist or intern pharmacist who is terminated from the pharmacists recovery program and the basis for the termination shall be reported to the board.

(b) Participation in the pharmacists recovery program shall not be a defense to any disciplinary action that may be taken by the board.

(c) No provision of this article shall preclude the board from commencing disciplinary action against a licensee who is terminated from the pharmacists recovery program.

(Amended by Stats. 2005, Ch. 621, Sec. 74. Effective January 1, 2006.)



4371

(a) The executive officer of the board shall designate a program manager of the pharmacists recovery program. The program manager shall have background experience in dealing with substance abuse issues.

(b) The program manager shall review the pharmacists recovery program on a quarterly basis. As part of this evaluation, the program manager shall review files of all participants in the pharmacists recovery program.

(c) The program manager shall work with the contractor administering the pharmacists recovery program to evaluate participants in the program according to established guidelines and to develop treatment contracts and evaluate participant progress in the program.

(Amended by Stats. 2008, Ch. 548, Sec. 26. Effective January 1, 2009.)



4372

All board records and records of the pharmacists recovery program pertaining to the treatment of a pharmacist or intern pharmacist in the program shall be kept confidential and are not subject to discovery, subpoena, or disclosure pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code. However, board records and records of the pharmacists recovery program may be disclosed and testimony provided in connection with participation in the pharmacists recovery program, but only to the extent those records or testimony are relevant to the conduct for which the pharmacist or intern pharmacist was terminated from the pharmacists recovery program.

(Amended by Stats. 2005, Ch. 621, Sec. 77. Effective January 1, 2006.)



4373

No member of the board shall be liable for any civil damages because of acts or omissions that may occur while acting in good faith pursuant to this article.

(Amended by Stats. 2005, Ch. 621, Sec. 78. Effective January 1, 2006.)






ARTICLE 22 - Unfair Trade Practices

4380

(a) The resale, by any person, of drugs acquired at preferentially low prices permitted under federal law only because of the Nonprofit Institutions Act (15 U.S.C. Sec. 13c) is prohibited except in any of the following instances:

(1) When for the person’s own use, as defined by the federal courts in Abbott Labs. v. Portland Retail Druggists (425 U.S. 1, 47 L. Ed. 2d 537) and DeModena v. Kaiser Foundation Health Plan, Inc. (743 F. 2d 1388).

(2) When sold to a purchaser also eligible for those prices under the Nonprofit Institutions Act, that controls, is controlled by, or is under common control with, the seller, and that purchases the products for its own use, as defined in paragraph (1).

(3) When sold to a walk-in customer pursuant to a prescription, provided that those sales represent less than 1 percent of the drugs purchased by the seller for its own use in this state.

(b) Nothing in this article prohibits the resale of drugs to any person in the occasional emergency situation where no other sources are readily available in the community to meet the emergency need.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4381

(a) A violation of this article is an act of unfair competition within the meaning of Chapter 5 (commencing with Section 17200) of Part 2 of Division 7, and this article is enforceable as provided in that chapter.

(b) In addition thereto, any person or trade association may bring an action to enjoin and restrain any violation of this article and to recover actual damages, if any.

(c) In an action for injunctive relief under this article, it is not necessary to allege or prove actual damages or the threat thereof, or actual injury or the threat thereof, to the plaintiff. In addition to injunctive relief, the plaintiff in any action shall recover three times the amount of his or her actual damages, if any, as well as three times the actual damages, if any, sustained by any person who has assigned to the plaintiff a claim for damages resulting from a violation of this section. In any action under this article in which judgment is entered against the defendant, the plaintiff shall be awarded reasonable attorneys’ fees together with the costs of suit.

(d) In issuing an injunction against a violation under this article, the court may, in its discretion, include any other restraint it deems expedient in order to deter the defendant from and ensure against future violations of this article.

(e) Proof of malice or intent to harm competition is immaterial to sustain a cause of action under this article.

(Repealed and added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4382

The board may audit persons for compliance with the limits established in paragraph (3) of subdivision (a) of Section 4380 except that in the case of a facility or pharmacy that predominately serves members of a prepaid group practice health care service plan, those audits may be undertaken solely by the Department of Managed Health Care pursuant to its authority to audit those plans.

(Amended by Stats. 2000, Ch. 857, Sec. 2. Effective January 1, 2001.)






ARTICLE 23 - Revenue and Renewal

4400

The amount of fees and penalties prescribed by this chapter, except as otherwise provided, is that fixed by the board according to the following schedule:

(a) The fee for a nongovernmental pharmacy license shall be four hundred dollars ($400) and may be increased to five hundred twenty dollars ($520). The fee for the issuance of a temporary nongovernmental pharmacy permit shall be two hundred fifty dollars ($250) and may be increased to three hundred twenty-five dollars ($325).

(b) The fee for a nongovernmental pharmacy license annual renewal shall be two hundred fifty dollars ($250) and may be increased to three hundred twenty-five dollars ($325).

(c) The fee for the pharmacist application and examination shall be two hundred dollars ($200) and may be increased to two hundred sixty dollars ($260).

(d) The fee for regrading an examination shall be ninety dollars ($90) and may be increased to one hundred fifteen dollars ($115). If an error in grading is found and the applicant passes the examination, the regrading fee shall be refunded.

(e) The fee for a pharmacist license and biennial renewal shall be one hundred fifty dollars ($150) and may be increased to one hundred ninety-five dollars ($195).

(f) The fee for a nongovernmental wholesaler or third-party logistics provider license and annual renewal shall be seven hundred eighty dollars ($780) and may be decreased to no less than six hundred dollars ($600). The application fee for any additional location after licensure of the first 20 locations shall be three hundred dollars ($300) and may be decreased to no less than two hundred twenty-five dollars ($225). A temporary license fee shall be seven hundred fifteen dollars ($715) and may be decreased to no less than five hundred fifty dollars ($550).

(g) The fee for a hypodermic license and renewal shall be one hundred twenty-five dollars ($125) and may be increased to one hundred sixty-five dollars ($165).

(h) (1) The fee for application, investigation, and issuance of a license as a designated representative pursuant to Section 4053, or as a designated representative-3PL pursuant to Section 4053.1, shall be three hundred thirty dollars ($330) and may be decreased to no less than two hundred fifty-five dollars ($255).

(2) The fee for the annual renewal of a license as a designated representative or designated representative-3PL shall be one hundred ninety-five dollars ($195) and may be decreased to no less than one hundred fifty dollars ($150).

(i) (1) The fee for the application, investigation, and issuance of a license as a designated representative for a veterinary food-animal drug retailer pursuant to Section 4053 shall be three hundred thirty dollars ($330) and may be decreased to no less than two hundred fifty-five dollars ($255).

(2) The fee for the annual renewal of a license as a designated representative for a veterinary food-animal drug retailer shall be one hundred ninety-five dollars ($195) and may be decreased to no less than one hundred fifty dollars ($150).

(j) (1) The application fee for a nonresident wholesaler or third-party logistics provider license issued pursuant to Section 4161 shall be seven hundred eighty dollars ($780) and may be decreased to no less than six hundred dollars ($600).

(2) For nonresident wholesalers or third-party logistics providers that have 21 or more facilities operating nationwide the application fees for the first 20 locations shall be seven hundred eighty dollars ($780) and may be decreased to no less than six hundred dollars ($600). The application fee for any additional location after licensure of the first 20 locations shall be three hundred dollars ($300) and may be decreased to no less than two hundred twenty-five dollars ($225). A temporary license fee shall be seven hundred fifteen dollars ($715) and may be decreased to no less than five hundred fifty dollars ($550).

(3) The annual renewal fee for a nonresident wholesaler license or third-party logistics provider license issued pursuant to Section 4161 shall be seven hundred eighty dollars ($780) and may be decreased to no less than six hundred dollars ($600).

(k) The fee for evaluation of continuing education courses for accreditation shall be set by the board at an amount not to exceed forty dollars ($40) per course hour.

(l) The fee for an intern pharmacist license shall be ninety dollars ($90) and may be increased to one hundred fifteen dollars ($115). The fee for transfer of intern hours or verification of licensure to another state shall be twenty-five dollars ($25) and may be increased to thirty dollars ($30).

(m) The board may waive or refund the additional fee for the issuance of a license where the license is issued less than 45 days before the next regular renewal date.

(n) The fee for the reissuance of any license, or renewal thereof, that has been lost or destroyed or reissued due to a name change shall be thirty-five dollars ($35) and may be increased to forty-five dollars ($45).

(o) The fee for the reissuance of any license, or renewal thereof, that must be reissued because of a change in the information, shall be one hundred dollars ($100) and may be increased to one hundred thirty dollars ($130).

(p) It is the intent of the Legislature that, in setting fees pursuant to this section, the board shall seek to maintain a reserve in the Pharmacy Board Contingent Fund equal to approximately one year’s operating expenditures.

(q) The fee for any applicant for a nongovernmental clinic license shall be four hundred dollars ($400) and may be increased to five hundred twenty dollars ($520) for each license. The annual fee for renewal of the license shall be two hundred fifty dollars ($250) and may be increased to three hundred twenty-five dollars ($325) for each license.

(r) The fee for the issuance of a pharmacy technician license shall be eighty dollars ($80) and may be increased to one hundred five dollars ($105). The fee for renewal of a pharmacy technician license shall be one hundred dollars ($100) and may be increased to one hundred thirty dollars ($130).

(s) The fee for a veterinary food-animal drug retailer license shall be four hundred five dollars ($405) and may be increased to four hundred twenty-five dollars ($425). The annual renewal fee for a veterinary food-animal drug retailer license shall be two hundred fifty dollars ($250) and may be increased to three hundred twenty-five dollars ($325).

(t) The fee for issuance of a retired license pursuant to Section 4200.5 shall be thirty-five dollars ($35) and may be increased to forty-five dollars ($45).

(u) The fee for issuance or renewal of a nongovernmental sterile compounding pharmacy license shall be six hundred dollars ($600) and may be increased to seven hundred eighty dollars ($780). The fee for a temporary license shall be five hundred fifty dollars ($550) and may be increased to seven hundred fifteen dollars ($715).

(v) The fee for the issuance or renewal of a nonresident sterile compounding pharmacy license shall be seven hundred eighty dollars ($780). In addition to paying that application fee, the nonresident sterile compounding pharmacy shall deposit, when submitting the application, a reasonable amount, as determined by the board, necessary to cover the board’s estimated cost of performing the inspection required by Section 4127.2. If the required deposit is not submitted with the application, the application shall be deemed to be incomplete. If the actual cost of the inspection exceeds the amount deposited, the board shall provide to the applicant a written invoice for the remaining amount and shall not take action on the application until the full amount has been paid to the board. If the amount deposited exceeds the amount of actual and necessary costs incurred, the board shall remit the difference to the applicant.

(w) This section shall become operative on July 1, 2014.

(Amended (as added by Stats. 2013, Ch. 565, Sec. 9) by Stats. 2014, Ch. 507, Sec. 32. Effective January 1, 2015.)



4401

Every pharmacist who desires to retain his or her license on the books of the board shall biennially pay to the executive officer of the board the renewal fee, established by the board, within the limits prescribed by this chapter. In return for the payment of the renewal fee, a certificate of renewal shall be issued.

(Amended by Stats. 1997, Ch. 549, Sec. 139. Effective January 1, 1998.)



4402

(a) Any pharmacist license that is not renewed within three years following its expiration may not be renewed, restored, or reinstated and shall be canceled by operation of law at the end of the three-year period.

(b) (1) Any pharmacist whose license is canceled pursuant to subdivision (a) may obtain a new license if he or she takes and passes the examination that is required for initial license with the board.

(2) The board may impose conditions on any license issued pursuant to this section, as it deems necessary.

(c) A license that has been revoked by the board under former Section 4411 shall be deemed canceled three years after the board’s revocation action, unless the board has acted to reinstate the license in the interim.

(d) This section shall not affect the authority of the board to proceed with any accusation that has been filed prior to the expiration of the three-year period.

(e) Any other license issued by the board may be canceled by the board if the license is not renewed within 60 days after its expiration. Any license canceled under this subdivision may not be reissued. Instead, a new application will be required.

(Amended by Stats. 1999, Ch. 655, Sec. 53. Effective January 1, 2000.)



4403

The board shall not reissue or renew any license without the payment of the fees required by this chapter and the payment of all fees that are delinquent at the time that the application is made.

(Amended by Stats. 2003, Ch. 539, Sec. 17. Effective January 1, 2004.)



4404

If any license issued under this chapter is lost or destroyed, or if any person desires a reissuance of his or her license, the board may reissue it, subject to Section 4403, upon application therefor, and the submission of satisfactory proof, if required by the board, that the license has been lost or destroyed, or if the license has not been lost or destroyed, upon the surrender of the old license.

(Amended by Stats. 2000, Ch. 836, Sec. 27. Effective January 1, 2001.)



4405

All fines recoverable under this chapter shall be paid by the magistrate receiving the same to the board, except where other provision is made in this chapter for the disposition thereof.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4406

All fees collected on behalf of the board and all receipts of every kind and nature shall be reported each month for the month preceding to the State Controller and at the same time the entire amount shall be paid into the State Treasury and shall be credited to the Pharmacy Board Contingent Fund which is hereby created. This contingent fund shall be for the use of the board and out of it and not otherwise shall be paid all expenses of the board.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4407

All compensation of members and all other expenses of the board shall be paid out of the examination and registration fees and fines.

(Added by Stats. 1996, Ch. 890, Sec. 3. Effective January 1, 1997.)



4409

At the time a pharmacy license is renewed pursuant to subdivision (a) of Section 4110 or a pharmacist license is renewed pursuant to Section 4401, the pharmacy or pharmacist may make a contribution of at least twenty-five dollars ($25), to be submitted to the board, for the sole purpose of funding the California Pharmacist Scholarship and Loan Repayment Program established pursuant to Article 2 (commencing with Section 128198) of Chapter 3 of Part 3 of Division 107 of the Health and Safety Code. The contribution submitted pursuant to this section shall be paid into the State Treasury and credited to the California Pharmacist Scholarship and Loan Repayment Program Fund established pursuant to Section 128198.5 of the Health and Safety Code.

(Amended by Stats. 2004, Ch. 695, Sec. 43. Effective January 1, 2005.)






ARTICLE 24 - Prescription Rates for Medicare Beneficiaries

4425

(a) As a condition for the participation of a pharmacy in the Medi-Cal program pursuant to Chapter 7 (commencing with Section 14000) of Division 9 of the Welfare and Institutions Code, the pharmacy, upon presentation of a valid prescription for the patient and the patient’s Medicare card, shall charge Medicare beneficiaries a price that does not exceed the Medi-Cal reimbursement rate for prescription medicines, and an amount, as set by the State Department of Health Care Services to cover electronic transmission charges. However, Medicare beneficiaries shall not be allowed to use the Medi-Cal reimbursement rate for over-the-counter medications or compounded prescriptions.

(b) The State Department of Health Care Services shall provide a mechanism to calculate and transmit the price to the pharmacy, but shall not apply the Medi-Cal drug utilization review process for purposes of this section.

(c) The State Department of Health Care Services shall monitor pharmacy participation with the requirements of subdivision (a).

(d) The State Department of Health Care Services shall conduct an outreach program to inform Medicare beneficiaries of their right to participate in the program described in subdivision (a), including, but not limited to, the following:

(1) Including on its Internet Web site the Medi-Cal reimbursement rate for, at minimum, 200 of the most commonly prescribed medicines and updating this information monthly.

(2) Providing a sign to participating pharmacies that the pharmacies shall prominently display at the point of service and at the point of sale, reminding the Medicare beneficiaries to ask that the charge for their prescription be the same amount as the Medi-Cal reimbursement rate and providing the department’s telephone number, e-mail address, and Internet Web site address to access information about the program.

(e) If prescription drugs are added to the scope of benefits available under the federal Medicare program, the Senate Office of Research shall report that fact to the appropriate committees of the Legislature. It is the intent of the Legislature to evaluate the need to continue the implementation of this article under those circumstances.

(f) This section shall not apply to a prescription that is covered by insurance.

(Amended by Stats. 2010, Ch. 653, Sec. 34. Effective January 1, 2011.)



4426

The State Department of Health Care Services shall conduct a study of the adequacy of Medi-Cal pharmacy reimbursement rates including the cost of providing prescription drugs and services.

(Amended by Stats. 2010, Ch. 653, Sec. 35. Effective January 1, 2011.)









CHAPTER 9.5 - Audits of Pharmacy Benefits

4430

For purposes of this chapter, the following definitions shall apply:

(a) “Carrier” means a health care service plan, as defined in Section 1345 of the Health and Safety Code, or a health insurer that issues policies of health insurance, as defined in Section 106 of the Insurance Code.

(b) “Clerical or recordkeeping error” includes a typographical error, scrivener’s error, or computer error in a required document or record.

(c) “Extrapolation” means the practice of inferring a frequency or dollar amount of overpayments, underpayments, nonvalid claims, or other errors on any portion of claims submitted, based on the frequency or dollar amount of overpayments, underpayments, nonvalid claims, or other errors actually measured in a sample of claims.

(d) “Health benefit plan” means any plan or program that provides, arranges, pays for, or reimburses the cost of health benefits. “Health benefit plan” includes, but is not limited to, a health care service plan contract issued by a health care service plan, as defined in Section 1345 of the Health and Safety Code, and a policy of health insurance, as defined in Section 106 of the Insurance Code, issued by a health insurer.

(e) “Pharmacy” has the same meaning as provided in Section 4037.

(f) “Pharmacy audit” means an audit, either onsite or remotely, of any records of a pharmacy conducted by or on behalf of a carrier or a pharmacy benefits manager, or a representative thereof, for prescription drugs that were dispensed by that pharmacy to beneficiaries of a health benefit plan pursuant to a contract with the health benefit plan or the issuer or administrator thereof. “Pharmacy audit” does not include a concurrent review or desk audit that occurs within three business days of transmission of a claim, or a concurrent review or desk audit where no chargeback or recoupment is demanded.

(g) “Pharmacy benefit manager” means a person, business, or other entity that, pursuant to a contract or under an employment relationship with a carrier, health benefit plan sponsor, or other third-party payer, either directly or through an intermediary, manages the prescription drug coverage provided by the carrier, plan sponsor, or other third-party payer, including, but not limited to, the processing and payment of claims for prescription drugs, the performance of drug utilization review, the processing of drug prior authorization requests, the adjudication of appeals or grievances related to prescription drug coverage, contracting with network pharmacies, and controlling the cost of covered prescription drugs.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)



4431

(a) Nothing in this chapter shall apply to an audit conducted because a pharmacy benefit manager, carrier, health benefit plan sponsor, or other third-party payer has indications that support a reasonable suspicion that criminal wrongdoing, willful misrepresentation, fraud, or abuse has occurred.

(b) Nothing in this chapter shall apply to an audit conducted by, or at the direction of, the California State Board of Pharmacy, the State Department of Health Care Services, the State Department of Public Health, or the Medicare program.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)



4432

Notwithstanding any other law, a contract that is issued, amended, or renewed on or after January 1, 2013, between a pharmacy and a carrier or a pharmacy benefit manager to provide pharmacy services to beneficiaries of a health benefit plan shall comply with the provisions of this chapter.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)



4433

(a) An entity conducting a pharmacy audit shall not receive payment or any other consideration on any basis that is tied to the amount claimed or actual amount recovered from the pharmacy that is the subject of the audit. Nothing in this subdivision shall be construed to prevent the pharmacy benefit manager or health benefit plan from charging or assessing the plan sponsor, directly or indirectly, based on amounts recouped if both of the following conditions are met:

(1) The plan sponsor and the pharmacy benefit manager or health benefit plan have a contract that explicitly states the percentage charge or assessment to the plan sponsor.

(2) No commission or financial incentive is paid to an agent or employee of the entity conducting the pharmacy audit based, directly or indirectly, on amounts recouped.

(b) A pharmacy shall not be subject to recoupment of funds for a clerical or recordkeeping error, unless the error resulted in actual financial harm to the pharmacy benefit manager, the carrier, or the beneficiary of a health benefit plan.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)



4434

(a) Except as otherwise prohibited by state or federal law, an entity conducting a pharmacy audit shall keep confidential any information collected during the course of the audit and shall not share any information with any person other than the carrier, pharmacy benefit manager, or third-party payer for which the audit is being performed. An entity conducting a pharmacy audit shall have access only to previous audit reports relating to a particular pharmacy conducted by or on behalf of the same entity. Nothing in this subdivision shall be construed to authorize access to information that is otherwise prohibited by law. Nothing in this subdivision shall be construed to prohibit any employer, trust fund, government agency, or any other entity for which the audit is being performed from disclosing its general opinions or conclusions regarding the business practices of the pharmacy based on the audit.

(b) An entity that is not a carrier or pharmacy benefit manager and that is conducting a pharmacy audit on behalf of a carrier or pharmacy benefit manager shall, prior to conducting the audit, notify the pharmacy in writing that the entity and the carrier or pharmacy benefit manager have executed a business associate agreement or other agreement as required under state and federal privacy laws.

(c) An entity conducting a pharmacy audit shall, prior to leaving a pharmacy at the end of an onsite portion of the audit, provide the pharmacist in charge with a complete list of records reviewed to allow the pharmacy to account for disclosures as required by state and federal privacy laws.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)



4435

(a) An entity conducting an onsite pharmacy audit shall not initiate or schedule a pharmacy audit during the first five business days of any calendar month, unless it is expressly agreed to by the pharmacy being audited.

(b) An entity conducting an onsite pharmacy audit shall provide the pharmacy at least two weeks’ prior written notice before conducting an initial audit.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)



4436

(a) A pharmacy audit that involves clinical judgment shall be conducted by, or in consultation with, a licensed pharmacist.

(b) An entity conducting a pharmacy audit shall make all determinations regarding the legal validity of a prescription or other record consistent with determinations made pursuant to Article 4 (commencing with Section 4070) of Chapter 9.

(c) Nothing in this section shall be construed to prohibit a pharmacy benefits manager from denying a claim, either in whole or in part, for failure to comply with federal Food and Drug Administration or manufacturer requirements, the prescription drug formulary, prior authorization requirements, days’ supply requirements, or other coverage or plan design requirement, or for failure to include a National Provider Identification number.

(d) An entity conducting a pharmacy audit shall accept paper or electronic signature logs that document the delivery of pharmacy services to a health plan beneficiary or his or her agent.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)



4437

The time period covered by a pharmacy audit shall not exceed 24 months from the date that the claim was submitted to, or adjudicated by, the pharmacy benefits manager, unless a longer period is required under state or federal law or unless the originating prescription is required.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)



4438

(a) (1) An entity conducting a pharmacy audit shall deliver a preliminary audit report to the pharmacy before issuing a final audit report. This preliminary report shall be issued no later than 60 days after conclusion of the audit.

(2) A pharmacy shall be provided a time period of at least 30 days following receipt of the preliminary audit report under paragraph (1) to respond to the findings in the report, including addressing any alleged mistakes or discrepancies and producing documentation to that effect.

(3) To validate the pharmacy record and delivery, the pharmacy may use authentic and verifiable statements or records, including medication administration records of a nursing home, assisted living facility, hospital, physician and surgeon, or other authorized prescriber, or additional documentation parameters located in the provider manual.

(4) Any legal prescription may be used to validate claims in connection with prescriptions, refills, or changes in prescriptions, including medication administration records, facsimiles, electronic prescriptions, electronically stored images of prescriptions, electronically created annotations, or documented telephone calls from the prescriber or the prescriber’s agent. Unless specifically addressed in the audit policies and procedures contained in the contract or provider manual, documentation of an oral prescription order that has been verified by the prescriber shall meet the requirements of this subdivision.

(5) If an entity conducting a pharmacy audit uses extrapolation to calculate penalties or amounts to be recouped, the pharmacy may present evidence to validate orders for dangerous drugs or devices that are subject to invalidation due to extrapolation.

(6) Prior to issuing a final audit report, an entity conducting a pharmacy audit shall take into consideration any response by the pharmacy to the preliminary audit report provided within the timeframes allowed under this section, unless otherwise agreed to by the entity conducting the audit.

(b) (1) An entity conducting a pharmacy audit shall deliver a final audit report to the pharmacy no later than 120 days after receipt of a pharmacy’s response to the preliminary audit report.

(2) An entity conducting a pharmacy audit shall establish, in the contract between the pharmacy and the contracting entity, a process for appealing the findings in a final audit report that complies with the following requirements:

(A) A pharmacy shall be provided a time period of at least 30 days following receipt of the final audit report to file an appeal with the entity identified in the appeal process.

(B) An entity conducting a pharmacy audit shall provide the pharmacy with a written determination of appeal issued by the entity identified in the appeal process, which shall be appended to the final audit report, and a copy of the determination shall be sent to the carrier, health benefit plan sponsor, or other third-party payer.

(C) If, following the appeal, either party is not satisfied with the appeal, the party may seek relief under the terms of the contract.

(c) An entity conducting a pharmacy audit, a carrier, a health benefit plan sponsor, or other third-party payer, or any person acting on behalf of those entities, shall not attempt to make chargebacks or seek recoupment from a pharmacy, or assess or collect penalties from a pharmacy, until the time period for filing an appeal to a final audit report has passed, or until the appeal process has been exhausted, whichever is later. Should the identified discrepancy for a single audit exceed thirty thousand dollars ($30,000), future payments to the pharmacy in excess of thirty thousand dollars ($30,000) may be withheld pending adjudication of an appeal.

(d) Interest shall not accrue during the audit period for either party, beginning with the notice of the audit and ending with the conclusion of the appeal process.

(e) If, following final disposition of a pharmacy audit pursuant to this section, an entity conducting a pharmacy audit, a carrier, a health benefit plan sponsor, or other third-party payer, or any person acting on behalf of those entities, finds that an audit report or any portion thereof is unsubstantiated, the entity shall dismiss the audit report or the unsubstantiated portion thereof without the necessity of any further proceedings.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)



4439

This chapter shall not be construed to suggest or imply that the Department of Consumer Affairs or the California State Board of Pharmacy has any jurisdiction or authority over the provisions of this chapter.

(Added by Stats. 2012, Ch. 706, Sec. 1. Effective January 1, 2013.)






CHAPTER 10 - Psychiatric Technicians

ARTICLE 1 - Generally

4500

This chapter is known and may be cited as the “Psychiatric Technicians Law.”

(Added by Stats. 1959, Ch. 1851.)



4501

(a) “Board,” as used in this chapter, means the Board of Vocational Nursing and Psychiatric Technicians of the State of California.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 338, Sec. 15. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



4501.1

Protection of the public shall be the highest priority for the board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 18. Effective January 1, 2003.)



4502

As used in this chapter, “psychiatric technician” means any person who, for compensation or personal profit, implements procedures and techniques that involve understanding of cause and effect and that are used in the care, treatment, and rehabilitation of mentally ill or emotionally disturbed persons, or persons with intellectual disabilities, and who has one or more of the following:

(a) Direct responsibility for administering or implementing specific therapeutic procedures, techniques, treatments, or medications with the aim of enabling recipients or patients to make optimal use of their therapeutic regime, their social and personal resources, and their residential care.

(b) Direct responsibility for the application of interpersonal and technical skills in the observation and recognition of symptoms and reactions of recipients or patients, for the accurate recording of these symptoms and reactions, and for the carrying out of treatments and medications as prescribed by a licensed physician and surgeon or a psychiatrist.

The psychiatric technician in the performance of these procedures and techniques is responsible to the director of the service in which his or her duties are performed. The director may be a licensed physician and surgeon, psychiatrist, psychologist, rehabilitation therapist, social worker, registered nurse, or other professional personnel.

Nothing herein shall authorize a licensed psychiatric technician to practice medicine or surgery or to undertake the prevention, treatment, or cure of disease, pain, injury, deformity, or mental or physical condition in violation of the law.

(Amended by Stats. 2012, Ch. 457, Sec. 2. Effective January 1, 2013.)



4502.1

A psychiatric technician, working in a mental health facility or developmental disability facility, when prescribed by a physician and surgeon, may administer medications by hypodermic injection.

(Added by Stats. 1997, Ch. 720, Sec. 1. Effective January 1, 1998.)



4502.2

A psychiatric technician, when prescribed by a physician and surgeon, may withdraw blood from a patient with a mental illness or developmental disability if the psychiatric technician has received certification from the board that the psychiatric technician has completed a prescribed course of instruction approved by the board or has demonstrated competence to the satisfaction of the board.

(Added by Stats. 1997, Ch. 720, Sec. 2. Effective January 1, 1998.)



4502.3

(a) A psychiatric technician, when prescribed by a physician and surgeon, may perform the following activities on a patient with a mental illness or developmental disability:

(1) Tuberculin, coccidioidin, and histoplasmin skin tests, providing the administration is within the course of a tuberculosis control program.

(2) Immunization techniques, providing the administration is upon the standing orders of a supervising physician and surgeon or pursuant to written guidelines adopted by a hospital or medical group with whom the supervising physician and surgeon is associated.

(b) In performing activities pursuant to subdivision (a), the psychiatric technician shall satisfactorily demonstrate competence in all of the following:

(1) Administering the testing or immunization agents, including knowledge of all indications and contraindications for the administration of the agents.

(2) Recognizing any emergency reactions to the agent that constitute a danger to the health or life of the patient.

(3) Treating those emergency reactions by using procedures, medication, and equipment within the scope of practice of the psychiatric technician.

(Added by Stats. 1997, Ch. 720, Sec. 3. Effective January 1, 1998.)



4503

(a) The board shall administer and enforce this chapter.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 338, Sec. 16. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



4504

The board may adopt rules and regulations to carry out the provisions of this chapter.

(Added by Stats. 1959, Ch. 1851.)



4505

Except as provided by Section 159.5, the board may employ whatever personnel is necessary for the administration of this chapter.

(Amended by Stats. 1983, Ch. 376, Sec. 1.)



4506

(a) The board shall collect, at least biennially, at the times of both issuing an initial license and issuing a renewal license, all of the following data on psychiatric technicians licensed under this chapter:

(1) Location of practice, including city, county, and ZIP Code.

(2) Race or ethnicity, subject to subdivision (c).

(3) Gender.

(4) Languages spoken.

(5) Educational background.

(6) Classification of primary practice site among the types of practice sites specified by the board, including, but not limited to, clinic, hospital, managed care organization, or private practice.

(b) The board shall annually provide the data collected pursuant to subdivision (a) to the Office of Statewide Health Planning and Development in a manner directed by the office that allows for inclusion of the data into the annual report required by Section 128052 of the Health and Safety Code.

(c) A licensee may, but is not required to, report his or her race or ethnicity to the board.

(Added by Stats. 2014, Ch. 420, Sec. 6. Effective January 1, 2015.)



4507

This chapter shall not apply to the following:

(a) Physicians and surgeons licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2.

(b) Psychologists licensed pursuant to Chapter 6.6 (commencing with Section 2900) of Division 2.

(c) Registered nurses licensed pursuant to Chapter 6 (commencing with Section 2700) of Division 2.

(d) Vocational nurses licensed pursuant to Chapter 6.5 (commencing with Section 2840) of Division 2.

(e) Social workers or clinical social workers licensed pursuant to Chapter 17 (commencing with Section 9000) of Division 3.

(f) Marriage and family therapists licensed pursuant to Chapter 13 (commencing with Section 4980) of Division 2.

(g) Teachers credentialed pursuant to Article 1 (commencing with Section 44200) of Chapter 2 of Part 25 of the Education Code.

(h) Occupational therapists as specified in Chapter 5.6 (commencing with Section 2570) of Division 2.

(i) Art therapists, dance therapists, music therapists, and recreation therapists, as defined in Division 5 (commencing with Section 70001) of Title 22 of the California Code of Regulations, who are personnel of health facilities licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code.

(j) Any other categories of persons the board determines are entitled to exemption from this chapter because they have complied with other licensing provisions of this code or because they are deemed by statute or by regulations contained in the California Code of Regulations to be adequately trained in their respective occupations. The exemptions shall apply only to a given specialized area of training within the specific discipline for which the exemption is granted.

(Amended by Stats. 2006, Ch. 538, Sec. 9. Effective January 1, 2007.)



4508

This chapter does not prohibit provisions of the services regulated herein with or without compensation or personal profit, when done by the tenets of any well-recognized church or denomination, so long as they do not otherwise engage in the practice set forth in the chapter.

(Added by Stats. 1968, Ch. 1323.)



4509.5

Nothing in this chapter shall be construed to prevent persons from performing services described in Section 4502 for purposes of training to qualify for licensure under a program approved by the board or for training in another allied professional field.

(Added by Stats. 1969, Ch. 1073.)






ARTICLE 2 - Licensure

4510

The board shall issue a psychiatric technician’s license to each applicant who qualifies therefor, and, if required to take it, successfully passes the examination given pursuant to this chapter. The board shall also issue a psychiatric technician’s license to each holder of a psychiatric technician license who qualifies for renewal pursuant to this chapter and who applies for renewal.

After the applicant passes the examination and upon receipt by the board of the initial license fee required by subdivision (e) of Section 4548, the board may issue a receipt or temporary certificate that shall serve as a valid permit for the licensee to practice under this chapter.

(Amended by Stats. 1994, Ch. 26, Sec. 146. Effective March 30, 1994.)



4510.1

An applicant for license by examination shall submit a written application in the form prescribed by the board. Provided that the application for licensure is received by the board no later than four months after completion of a board approved psychiatric technician program and approval of the application, the board may issue an interim permit authorizing the applicant to practice all skills included in the permittee’s basic course of study, pending the results of the first licensing examination, or for a period of nine months, whichever occurs first.

A permittee shall function under the supervision of a licensed psychiatric technician or a registered nurse, who shall be present and available on the premises during the time the permittee is rendering professional services. The permittee may perform any function taught in the permittee’s basic psychiatric technician program.

If the applicant passes the examination, the interim permit shall remain in effect until an initial license is issued by the board or for a maximum period of six months after passing the examination, whichever occurs first. If the applicant fails the examination, the interim permit shall terminate upon notice by certified mail, return receipt requested, or if the applicant fails to receive the notice, upon the date specified in the interim permit, whichever occurs first. An interim permittee shall not use any title or designation other than psychiatric technician interim permittee or “P.T.I.P.”

(Amended by Stats. 2011, Ch. 338, Sec. 17. Effective January 1, 2012.)



4511

An applicant for a psychiatric technician’s license shall have the following qualifications:

(a) Be at least 18 years of age.

(b) Have successfully completed an approved general education course of study through the 12th grade or the equivalent thereof as determined by the board.

(c) Have successfully completed (1) a prescribed course of study and training in a school approved by the board, which course of study and training shall combine the nursing knowledge and skills necessary for the care of any ill person and in addition those special skills necessary for the care of the mentally disabled and the developmentally disabled, or (2) a course of study and training which, together with previously acquired training or experience, is determined by a school approved by the board to be equivalent in academic credits to its regular program for psychiatric technician training, or (3) have completed a course of study and training which in the opinion of the board is equivalent to the minimum requirements of an approved program for psychiatric technicians in the state. Clinical inpatient experience shall be an integral part of any such prescribed or equivalent course of study and training.

(d) Have committed no act which, if committed by a licensed psychiatric technician, would be grounds for disciplinary action.

(Amended by Stats. 2011, Ch. 338, Sec. 18. Effective January 1, 2012.)



4511.2

The board shall deny the application for approval made by, and shall revoke the approval given to, any psychiatric technician school that does not give to student applicants credit, in the fields of nursing and psychiatric technician practice, for previous education and the opportunity to obtain credit for other acquired knowledge by the use of challenge examinations or other methods of evaluation.

The board shall prescribe, by regulation, the education for which credit is to be given and the amount of credit that is to be given for each type of education, including the amount of credit to be given to a psychiatric technician assistant, a certified nurse assistant, a nurse assistant who has provided direct nursing services in health facilities, and an applicant who has successfully completed equivalent courses offered by a secondary school that is accredited by the State Department of Education in any state or by a nationally recognized, regional accrediting body. These courses shall be assessed for equivalency by the psychiatric technician school.

(Amended by Stats. 2011, Ch. 338, Sec. 19. Effective January 1, 2012.)



4512

An applicant for a psychiatric technician’s license shall, upon the filing of his application, pay to the board the application fee prescribed by this chapter.

(Amended by Stats. 1968, Ch. 1323.)



4513

Unless otherwise provided in this chapter, every applicant for a psychiatric technician’s license shall be examined by the board. The examination shall be held at least once a year and at the times and places determined by the board.

(Amended by Stats. 1968, Ch. 1323.)



4515

Upon written application and receipt of the required application fee the board may issue a license to any applicant who possesses a valid unrevoked license or certificate as a psychiatric technician issued by any other state or a foreign country, and who in the opinion of the board has the qualifications set forth in Section 4511.

(Amended by Stats. 1968, Ch. 1323.)



4516

Every person licensed under this chapter may be known as a licensed psychiatric technician and may place the letters P.T. after his name.

(Amended by Stats. 1968, Ch. 1323.)



4517

The board may, in its discretion, provide for a continuing education program in connection with the professional functions and courses described in this chapter. The number of course hours that the board may require in a continuing education program shall not exceed the number of course hours prescribed for licensed vocational nurses pursuant to Section 2892.5.

(Added by Stats. 1988, Ch. 1078, Sec. 1.)



4518

In the event the board adopts a continuing education program, the board may collect a biennial fee as prescribed under Section 4548 from any provider of a course in continuing education who requests approval by the board of the course for purposes of continuing education requirements adopted by the board. The fee, however, shall in no event exceed the cost required for the board to administer the approval of continuing education courses by continuing education providers.

(Amended by Stats. 1999, Ch. 655, Sec. 54. Effective January 1, 2000.)



4519

(a) In the case of a person who is employed by the state as a psychiatric technician, no state funds shall be expended in releasing the person from duty to attend continuing education courses, other than funds for in-service training and related state-provided programs.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that, if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2000, Ch. 208, Sec. 1. Effective January 1, 2001.)






ARTICLE 3 - Disciplinary Proceedings

4520

Every licensed psychiatric technician under this chapter may be disciplined as provided in this article. The disciplinary proceedings shall be conducted by the board in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1968, Ch. 1323.)



4521

The board may suspend or revoke a license issued under this chapter for any of the following reasons:

(a) Unprofessional conduct, which includes, but is not limited to, any of the following:

(1) Incompetence or gross negligence in carrying out usual psychiatric technician functions.

(2) A conviction of practicing medicine without a license in violation of Chapter 5 (commencing with Section 2000) of Division 2, the record of conviction being conclusive evidence thereof.

(3) The use of advertising relating to psychiatric technician services which violates Section 17500.

(4) Obtain or possess in violation of law, or prescribe, or, except as directed by a licensed physician and surgeon, dentist, or podiatrist, administer to himself or herself or furnish or administer to another, any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code or any dangerous drug as defined in Section 4022.

(5) Use any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug as defined in Section 4022, or alcoholic beverages, to an extent or in a manner dangerous or injurious to himself or herself, any other person, or the public or to the extent that the use impairs his or her ability to conduct with safety to the public the practice authorized by his or her license.

(6) Be convicted of a criminal offense involving the falsification of records concerning prescription, possession, or consumption of any of the substances described in paragraphs (4) and (5), in which event the record of the conviction is conclusive evidence of the conviction. The board may inquire into the circumstances surrounding the commission of the crime in order to fix the degree of discipline.

(7) Be committed or confined by a court of competent jurisdiction for intemperate use of or addiction to the use of any of the substances described in paragraphs (4) and (5), in which event the court order of commitment or confinement is prima facie evidence of the commitment or confinement.

(8) Falsify, or make grossly incorrect, grossly inconsistent, or unintelligible entries in any hospital, patient, or other record pertaining to the substances described in paragraph (4).

(b) Procuring a certificate or license by fraud, misrepresentation, or mistake.

(c) Procuring, or aiding, or abetting, or attempting, or agreeing or offering to procure or assist at a criminal abortion.

(d) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate any provision or terms of this chapter.

(e) Giving any false statement or information in connection with an application.

(f) Conviction of any offense substantially related to the qualifications, functions, and duties of a psychiatric technician, in which event the record of the conviction shall be conclusive evidence of the conviction. The board may inquire into the circumstances surrounding the commission of the crime in order to fix the degree of discipline.

(g) Impersonating any applicant or acting as proxy for an applicant in any examination required by this chapter.

(h) Impersonating another practitioner, or permitting another person to use his or her certificate or license.

(i) The use of excessive force upon or the mistreatment or abuse of any patient.

(j) Aiding or assisting, or agreeing to aid or assist any person or persons, whether a licensed physician or not, in the performance of or arranging for a violation of any of the provisions of Article 12 (commencing with Section 2220) of Chapter 5 of Division 2.

(k) Failure to maintain confidentiality of patient medical information, except as disclosure is otherwise permitted or required by law.

(l) Failure to report the commission of any act prohibited by this section.

(m) The commission of any act punishable as a sexually related crime, if that act is substantially related to the duties and functions of the licensee.

(n) The commission of any act involving dishonesty, when that action is substantially related to the duties and functions of the licensee.

(o) Except for good cause, the knowing failure to protect patients by failing to follow infection control guidelines, thereby risking transmission of blood-borne infectious diseases from licensee to patient, from patient to patient, and from patient to licensee. In administering this subdivision, the board shall consider the standards, regulations, and guidelines of the State Department of Health Services developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, guidelines, and regulations pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300) of Division 5 of the Labor Code) for preventing the transmission of HIV, hepatitis B, and other blood-borne pathogens in health care settings. As necessary, the board shall consult with the California Medical Board, the Board of Dental Examiners, and the Board of Registered Nursing, to encourage appropriate consistency in the implementation of this section.

The board shall seek to ensure that licentiates and others regulated by the board are informed of the responsibility of licentiates and others to follow infection control guidelines, and of the most recent scientifically recognized safeguards for minimizing the risk of transmission of blood-borne infectious diseases.

(Amended by Stats. 2003, Ch. 640, Sec. 18.5. Effective January 1, 2004.)



4521.1

(a) The board may issue an initial license on probation, with specific terms and conditions, to any applicant who has violated any term of this chapter, but who has met all other requirements for licensure and who has successfully completed the examination for licensure within four years of the date of issuance of the initial license.

(b) Specific terms and conditions may include, but are not limited to, the following:

(1) Continuing medical, psychiatric, or psychological treatment.

(2) Ongoing participation in a specified rehabilitation program.

(3) Abstention from the use of alcohol or drugs.

(4) Compliance with all provisions of this chapter.

(c) (1) Notwithstanding any other provision of law, and for purposes of this section, when deciding whether to issue a probationary license, the board shall request that an applicant with a dismissed conviction provide proof of that dismissal and shall give special consideration to applicants whose convictions have been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(2) The board shall also take into account and consider any other reasonable documents or individual character references provided by the applicant that may serve as evidence of rehabilitation as deemed appropriate by the board.

(d) The board may modify or terminate the terms and conditions imposed on the probationary license upon receipt of a petition from the applicant or licensee.

(e) For purposes of issuing a probationary license to qualified new applicants, the board shall develop standard terms of probation that shall include, but not be limited to, the following:

(1) A three-year limit on the individual probationary license.

(2) A process to obtain a standard license for applicants who were issued a probationary license.

(3) Supervision requirements.

(4) Compliance and quarterly reporting requirements.

(Amended by Stats. 2008, Ch. 675, Sec. 3. Effective January 1, 2009.)



4521.2

(a) If a psychiatric technician has knowledge that another person has committed any act prohibited by Section 4521, the psychiatric technician shall report this information to the board in writing and shall cooperate with the board in furnishing information or assistance as may be required.

(b) Any employer of a psychiatric technician shall report to the board the suspension or termination for cause, or resignation for cause, of any psychiatric technician in their employ. In the case of psychiatric technicians employed by the state, the report shall not be made until after the conclusion of the review process specified in Section 52.3 of Title 2 of the California Code of Regulations and Skelly v. State Personnel Bd. (1975) 15 Cal.3d 194. The reporting required herein shall not constitute a waiver of confidentiality of medical records. The information reported or disclosed shall be kept confidential except as provided in subdivision (d), and shall not be subject to discovery in civil cases.

(c) An employment agency or nursing registry shall report to the board the rejection from assignment of a licensed psychiatric technician by a health facility or home health care provider due to acts that would be cause for suspension or termination as described in subdivision (d).

(d) For purposes of this section, “suspension, termination, or resignation for cause” or “rejection from assignment” are defined as suspension, termination, or resignation from employment, or rejection from assignment, for any of the following reasons:

(1) Use of controlled substances or alcohol to such an extent that it impairs the licensee’s ability to safely practice as a psychiatric technician.

(2) Unlawful sale of controlled substances or other prescription items.

(3) Patient or client abuse, neglect, physical harm, or sexual contact with a patient or client.

(4) Falsification of medical records.

(5) Gross negligence or incompetence.

(6) Theft from patients or clients, other employees, or the employer.

(e) Failure of an employer to make a report required by this section is punishable by an administrative fine not to exceed ten thousand dollars ($10,000) per violation.

(f) Pursuant to Section 43.8 of the Civil Code, no person shall incur any civil penalty as a result of making any report required by this chapter.

(g) The board shall implement this section contingent upon necessary funding being provided in the annual Budget Act.

(h) For purposes of this section, “employer” includes employment agencies and nursing registries.

(Amended by Stats. 2011, Ch. 338, Sec. 20. Effective January 1, 2012.)



4521.6

The board may deny any application or may suspend or revoke any license or permit issued under this chapter, for any of the following:

(a) The denial of licensure, suspension, restriction of license, or voluntary surrender following the initiation of disciplinary action by another state or other government agency, of a license, registration, permit, or certificate to practice as a health care professional shall constitute grounds for denial of a permit or license or for disciplinary action against a licensee. A certified copy of the finding from another state which establishes an act which if committed in California would be grounds for discipline shall be conclusive evidence of that action.

(b) The denial of licensure, suspension, restriction of license, or voluntary surrender following the initiation of disciplinary action by another California health care professional licensing board shall constitute grounds for denial of a permit or license or for disciplinary action against a licensee. A certified copy of the decision or judgment shall be conclusive evidence of that action.

(Added by Stats. 1992, Ch. 1289, Sec. 38. Effective January 1, 1993.)



4522

(a) Notwithstanding Section 4521 or any other provision of law, the board may revoke, suspend, or deny at any time a license under this chapter on any of the grounds for disciplinary action provided in this chapter. The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(b) The board may deny a license to an applicant on any of the grounds specified in Section 480.

(c) In addition to the requirements provided in Sections 485 and 486, upon denial of an application for a license, the board shall provide a statement of reasons for the denial that does the following:

(1) Evaluates evidence of rehabilitation submitted by the applicant, if any.

(2) Provides the board’s criteria relating to rehabilitation, formulated pursuant to Section 482, that takes into account the age and severity of the offense, and the evidence relating to participation in treatment or other rehabilitation programs.

(3) If the board’s decision was based on the applicant’s prior criminal conviction, justifies the board’s denial of a license and conveys the reasons why the prior criminal conviction is substantially related to the qualifications, functions, or duties of a licensed psychiatric technician.

(d) Commencing July 1, 2009, all of the following shall apply:

(1) If the denial of a license is due at least in part to the applicant’s state or federal criminal history record, the board shall, in addition to the information provided pursuant to paragraph (3) of subdivision (c), provide to the applicant a copy of his or her criminal history record if the applicant makes a written request to the board for a copy, specifying an address to which it is to be sent.

(A) The state or federal criminal history record shall not be modified or altered from its form or content as provided by the Department of Justice.

(B) The criminal history record shall be provided in such a manner as to protect the confidentiality and privacy of the applicant’s criminal history record and the criminal history record shall not be made available by the board to any employer.

(C) The board shall retain a copy of the applicant’s written request and a copy of the response sent to the applicant, which shall include the date and the address to which the response was sent.

(2) The board shall make that information available upon request by the Department of Justice or the Federal Bureau of Investigation.

(e) Notwithstanding Section 487, the board shall conduct a hearing of a license denial within 90 days of receiving an applicant’s request for a hearing. For all other hearing requests, the board shall determine when the hearing shall be conducted.

(Added by Stats. 2008, Ch. 675, Sec. 4. Effective January 1, 2009.)



4523

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions and duties of a psychiatric technician is deemed to be a conviction within the meaning of this article. The board may order the license suspended or revoked or may decline to issue a license, when the time for appeal has lapsed, or the judgment or conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 1978, Ch. 1161.)



4524

(a) A person whose license has been revoked, suspended, surrendered, or placed on probation, may petition the board for reinstatement or modification of the penalty, including modification or termination of probation, after a period not less than the following minimum periods has elapsed from the effective date of the disciplinary order or if any portion of the order is stayed by the board itself or by the superior court, from the date the disciplinary action is actually implemented in its entirety:

(1) Except as otherwise provided in this section, at least three years for the reinstatement of a license that was revoked or surrendered, except that the board may, in its sole discretion, specify in its order a lesser period of time, which shall be no less than one year to petition for reinstatement.

(2) At least two years for the early termination of a probation period of three years or more.

(3) At least one year for the early termination of a probation period of less than three years.

(4) At least one year for the modification of a condition of probation, or for the reinstatement of a license revoked for mental or physical illness.

(b) The board shall give notice to the Attorney General of the filing of the petition. The petitioner and the Attorney General shall be given timely notice by letter of the time and place of the hearing on the petition, and an opportunity to present both oral and documentary evidence and argument to the board. The petitioner shall at all times have the burden of proof to establish by clear and convincing evidence that he or she is entitled to the relief sought in the petition.

(c) The board itself or the administrative law judge, if one is designated by the board, shall hear the petition and shall prepare a written decision setting forth the reasons supporting the decision.

(d) The board may grant or deny the petition or may impose any terms and conditions that it reasonably deems appropriate as a condition of reinstatement or reduction of penalty.

(e) No petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole or subject to an order of registration pursuant to Section 290 of the Penal Code. No petition shall be considered while there is an accusation or petition to revoke probation pending against the petitioner.

(f) Except in those cases where the petitioner has been disciplined for a violation of Section 822, the board may in its discretion deny without hearing or argument any petition that is filed pursuant to this section within a period of two years from the effective date of a prior decision following a hearing under this section.

(g) Nothing in this section shall be deemed to alter the provisions of Sections 822 and 823.

(Repealed and added by Stats. 2001, Ch. 728, Sec. 35. Effective January 1, 2002.)






ARTICLE 4 - Schools for Preparation of Psychiatric Technicians

4530

The board shall prepare and maintain a list of approved schools which offer an approved program for psychiatric technicians.

(Amended by Stats. 2011, Ch. 338, Sec. 21. Effective January 1, 2012.)



4531

The course of instruction of an approved school shall consist of not less than the number of hours or semester units of instruction required for the other program administered by the board. The subjects of instruction shall include the principles of the care of the mentally disabled and the developmentally disabled. Clinical inpatient experience shall be an integral part of that prescribed or equivalent course of study and training. The experience shall be obtained in a state hospital, except where the board finds that the requirement is not feasible due either to the distance of a state hospital from the school or the unavailability, as determined by the State Department of Developmental Services or the State Department of State Hospitals, of state hospital clinical training placements.

(Amended by Stats. 2012, Ch. 24, Sec. 5. Effective June 27, 2012.)



4532

The board shall provide for the periodic inspection or review of all psychiatric technician schools in this state. Written reports of the inspection or review shall be made to the board, which shall then approve the psychiatric technician schools that meet the standards prescribed by it.

If the board determines from a report that any approved school is not maintaining its prescribed standards, it shall immediately give the school a notice in writing specifying the defect. If the defect is not corrected the board shall, after written notice, remove the school from the approved list.

(Amended by Stats. 2011, Ch. 338, Sec. 23. Effective January 1, 2012.)






ARTICLE 5 - Penal Provisions

4540

After January 1, 1970, no person shall perform services described in Section 4502 without a license issued under this chapter.

(Added by Stats. 1968, Ch. 1323.)



4541

It is unlawful for any person to use any title or letters which imply that he is a certified or licensed psychiatric technician unless at the time of so doing he holds a valid, unexpired, and unrevoked certificate or license issued under this chapter.

(Added by renumbering Section 4540 by Stats. 1968, Ch. 1323.)



4542

It is unlawful for any person willfully to make any false representation, impersonate any other person, or permit or aid any other person in any manner to impersonate him in connection with any examination or application for a license.

(Added by renumbering Section 4541 by Stats. 1968, Ch. 1323.)



4543

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor and upon a conviction thereof shall be punished by imprisonment in the county jail for not less than 10 days nor more than one year, or by a fine of not less than twenty dollars ($20) nor more than one thousand dollars ($1,000), or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 18. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 6 - Revenue

4544

A license expires each year on that date prescribed by the board, if not renewed. To renew an unexpired license the holder thereof shall, on or before each of the dates on which it would otherwise expire, apply for renewal on a form prescribed by the board, and pay the renewal fee prescribed by this chapter.

(Amended by Stats. 1983, Ch. 376, Sec. 6.)



4544.5

The board may establish a biennial renewal period.

(Added by Stats. 1978, Ch. 996.)



4545

Except as provided in Section 4545.2, a license that has expired may be renewed at any time within four years after its expiration on filing an application for renewal on a form prescribed by the board, payment of all accrued and unpaid renewal fees, and payment of all fees required by this chapter. If the license is renewed more than 30 days after its expiration, the holder, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license shall continue in effect through the date provided in Section 4544 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

A certificate which was forfeited for failure to renew under the law in effect before October 1, 1961, shall, for the purposes of this article, be considered to have expired on the date that it became forfeited.

(Amended by Stats. 2001, Ch. 435, Sec. 12. Effective January 1, 2002.)



4545.1

A suspended certificate is subject to expiration in the same manner as provided in this article for an unsuspended certificate, is subject to renewal in the same manner as provided in this article for an unsuspended certificate, and is subject to the provisions of this section relating to a suspended license.

A suspended license is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the holder of the license, while it remains suspended and until it is reinstated, to engage in the activity to which the license relates, or in any other activity or conduct in violation of the order or judgment by which it was suspended.

(Amended by Stats. 1968, Ch. 1323.)



4545.2

A revoked certificate is subject to expiration in the same manner as provided in this article for an unrevoked certificate, but it may not be renewed. An application for reinstatement of a revoked certificate shall be deemed an application for reinstatement of a revoked license and shall be processed as such. The board shall issue a psychiatric technician’s license to each holder of a psychiatric technician certificate who qualifies for reinstatement pursuant to this chapter and who applies for reinstatement.

A revoked license is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the holder of the license shall, as a condition precedent to its reinstatement, pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Amended by Stats. 1968, Ch. 1323.)



4545.3

A certificate and the holder thereof are subject to this section in the same manner as are a license and the holder thereof.

A license which is not renewed within four years after its expiration may not be renewed, restored, reinstated, or reissued thereafter, but the holder may apply for and obtain a new license if:

(a) No fact, circumstance, or condition exists which would justify denial of the license under Section 480.

(b) He pays all of the fees which would be required of him if he were then applying for a license for the first time, and

(c) He takes and passes the examination, if any, which would be required of him if he were then applying for the license for the first time, or otherwise establishes to the satisfaction of the board that, with due regard for the public interest, he is qualified to perform the services described in Section 4502.

The board may, by appropriate regulation, provide for the waiver or refund of all or any part of the application fee in those cases in which a license is issued without an examination under this section.

(Amended by Stats. 1983, Ch. 376, Sec. 8.)



4546

The board shall report each month to the Controller the amount and source of all revenue received by it pursuant to this chapter and at the same time pay the entire amount thereof into the State Treasury for credit to the Vocational Nursing and Psychiatric Technicians Fund.

(Amended by Stats. 2006, Ch. 659, Sec. 17. Effective January 1, 2007.)



4547

All expenses incurred in the operation of this chapter shall be paid out of the Vocational Nursing and Psychiatric Technicians Fund from the revenue received by the board under this chapter and deposited in the Vocational Nursing and Psychiatric Technicians Fund. No part of the expenses shall be charged against any funds which are derived from any functions of the board provided for in other chapters of this code.

(Amended by Stats. 1997, Ch. 759, Sec. 32.6. Effective January 1, 1998.)



4548

The amount of the fees prescribed by this chapter in connection with the issuance of licenses under its provisions shall be according to the following schedule:

(a) The fee to be paid upon the filing of an application shall be in an amount not less than one hundred dollars ($100), and may be fixed by the board at an amount no more than one hundred fifty dollars ($150).

(b) The fee to be paid for taking each examination shall be the actual cost to purchase an examination from a vendor approved by the board.

(c) The fee to be paid for any examination after the first shall be in an amount of not less than one hundred dollars ($100), and may be fixed by the board at an amount no more than one hundred fifty dollars ($150).

(d) The biennial renewal fee to be paid upon the filing of an application for renewal shall be in an amount not less than two hundred dollars ($200), and may be fixed by the board at an amount no more than three hundred dollars ($300).

(e) Notwithstanding Section 163.5, the delinquency fee for failure to pay the biennial renewal fee within the prescribed time shall be in an amount not less than one hundred dollars ($100) and may be fixed by the board at not more than 50 percent of the regular renewal fee and in no case more than one hundred fifty dollars ($150).

(f) The initial license fee is an amount equal to the biennial renewal fee in effect on the date the application for the license is filed.

(g) The fee to be paid for an interim permit shall be in an amount no less than twenty dollars ($20) and may be fixed by the board at an amount no more than fifty dollars ($50).

(h) The fee to be paid for a duplicate license shall be in an amount not less than twenty dollars ($20) and may be fixed by the board at an amount no more than fifty dollars ($50).

(i) The fee to be paid for processing endorsement papers to other states shall be in an amount not less than twenty dollars ($20) and may be fixed by the board at an amount no more than fifty dollars ($50).

(j) The fee to be paid for postlicensure certification in blood withdrawal shall be in an amount not less than twenty dollars ($20) and may be fixed by the board at an amount no more than fifty dollars ($50).

(k) The biennial fee to be paid upon the filing of an application for renewal for a provider of an approved continuing education course or a course to meet the certification requirements for blood withdrawal shall be in an amount not less than one hundred fifty dollars ($150), and may be fixed by the board at an amount no more than two hundred dollars ($200).

(Amended by Stats. 2006, Ch. 659, Sec. 18. Effective January 1, 2007.)









CHAPTER 10.5 - Massage Therapy Act

4600

This chapter shall be known and may be cited as the Massage Therapy Act. Whenever a reference is made to the Massage Therapy Act by any statute, it shall be construed to refer to this chapter.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4600.5

(a) It is the intent of the Legislature that this act enable consumers and local governments to more easily identify certified massage professionals, provide for consistent statewide certification and oversight of massage professionals, ensure that schools approved by the council that are teaching massage provide a high level of training, assist local governments and law enforcement in meeting their duty to maintain the highest standards of conduct in massage establishments by vetting and disciplining certificate holders, provide for a self-funded nonprofit oversight body to certify massage professionals, and ensure full compliance with, and execution of, the requirements of this act.

(b) It is the intent of the Legislature that broad control over land use in regulating massage establishments be vested in local governments so that they may manage those establishments in the best interests of the individual community, and that the requirements and practice of the profession of massage therapy remain a matter of statewide concern, regulation, and oversight.

(c) It is the intent of the Legislature that local governments impose and enforce only reasonable and necessary fees and regulations, in keeping with the requirements of existing law and being mindful of the need to protect legitimate business owners and massage professionals, particularly sole providers, during the transition period after this act becomes law and thereafter for the sake of developing a healthy and vibrant local economy.

(d) It is the intent of the Legislature that local governments, law enforcement, nonprofit stakeholders, the massage industry, and massage professionals work together going forward to improve communication and share information to further increase the value of statewide certification, to collaborate in the implementation of this act, and to develop a model ordinance reflecting best practices in massage regulation for cities and counties to adopt that will respect local control, patient privacy, and the dignity of the profession of massage therapy.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4601

As used in this chapter, the following terms shall have the following meanings:

(a) “Approved school” or “approved massage school” means a school approved by the council that meets minimum standards for training and curriculum in massage and related subjects, that meets any of the following requirements, and that has not been otherwise unapproved by the council:

(1) Is approved by the Bureau for Private Postsecondary Education.

(2) Is approved by the Department of Consumer Affairs.

(3) Is an institution accredited by the Accrediting Commission for Senior Colleges and Universities or the Accrediting Commission for Community and Junior Colleges of the Western Association of Schools and Colleges and that is one of the following:

(A) A public institution.

(B) An institution incorporated and lawfully operating as a nonprofit public benefit corporation pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, and that is not managed by any entity for profit.

(C) A for-profit institution.

(D) An institution that does not meet all of the criteria in subparagraph (B) that is incorporated and lawfully operating as a nonprofit public benefit corporation pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, that has been in continuous operation since April 15, 1997, and that is not managed by any entity for profit.

(4) Is a college or university of the state higher education system, as defined in Section 100850 of the Education Code.

(5) Is a school requiring equal or greater training than what is required pursuant to this chapter and is recognized by the corresponding agency in another state or accredited by an agency recognized by the United States Department of Education.

(b) “Certificate” means a valid certificate issued by the council pursuant to this chapter.

(c) “Compensation” means a payment, loan, advance, donation, contribution, deposit, or gift of money, or anything of value.

(d) “Council” means the California Massage Therapy Council created pursuant to this chapter, which shall be a nonprofit organization exempt from taxation under Section 501(c)(3) of Title 26 of the United States Code.

(e) “Massage” means the scientific manipulation of the soft tissues. For purposes of this chapter, the terms “massage” and “bodywork” shall have the same meaning.

(f) “Massage establishment” or “establishment” means a fixed location where massage is performed for compensation, excluding those locations where massage is only provided on an out-call basis.

(g) “Massage practitioner” means a person who is certified by the council pursuant to Section 4604.2 and who administers massage for compensation.

(h) “Massage therapist” means a person who is certified by the council under Section 4604 and who administers massage for compensation.

(i) “Sole provider” means a massage business where the owner owns 100 percent of the business, is the only person who provides massage services for compensation for that business pursuant to a valid and active certificate issued in accordance with this chapter, and has no other employees or independent contractors.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4602

(a) The California Massage Therapy Council, as defined in subdivision (d) of Section 4601, is hereby established and shall carry out the responsibilities and duties set forth in this chapter.

(b) The council may take any reasonable actions necessary to carry out the responsibilities and duties set forth in this chapter, including, but not limited to, hiring staff, entering into contracts, and developing policies, procedures, rules, and bylaws to implement this chapter.

(c) The council may require background checks for all employees, contractors, volunteers, and board members as a condition of their employment, formation of a contractual relationship, or participation in council activities.

(d) The council shall issue a certificate to an individual applicant who satisfies the requirements of this chapter for that certificate.

(e) The council is authorized to determine whether the information provided to the council in relation to the certification of an applicant is true and correct and meets the requirements of this chapter. If the council has any reason to question whether the information provided is true or correct or meets the requirements of this chapter, the council is authorized to make any investigation it deems necessary to establish that the information received is accurate and satisfies any criteria established by this chapter. The applicant has the burden to prove that he or she is entitled to certification.

(f) Until September 15, 2015, the council shall be governed by a board of directors comprised of two representatives selected by each professional society, association, or other entity, which membership is comprised of massage therapists and that chooses to participate in the council. To qualify, a professional society, association, or other entity shall have a dues-paying membership in California of at least 1,000 individuals for the last three years and shall have bylaws that require its members to comply with a code of ethics. The board of directors shall also include each of the following persons:

(1) One member selected by each statewide association of private postsecondary schools incorporated on or before January 1, 2010, which member schools have together had at least 1,000 graduates in each of the previous three years from massage therapy programs that meet the approval standards set forth in subdivision (a) of Section 4601, unless a qualifying association chooses not to exercise this right of selection.

(2) One member selected by the League of California Cities, unless that entity chooses not to exercise this right of selection.

(3) One member selected by the California State Association of Counties, unless that entity chooses not to exercise this right of selection.

(4) One member selected by the Director of Consumer Affairs, unless that entity chooses not to exercise this right of selection.

(5) One member appointed by the Office of the Chancellor of the California Community Colleges, unless that entity chooses not to exercise this right of selection. The person appointed, if any, shall not be part of any massage therapy certificate or degree program.

(6) The council’s bylaws shall establish a process for appointing other professional directors to the council who have knowledge of the massage industry or can bring needed expertise to the operation of the council for purposes of complying with Section 4603.

(g) At 12 p.m. Pacific standard time on September 15, 2015, the term of each member of the board of directors established pursuant to subdivision (f) shall terminate, and the terms of 13 new members of the board of directors who shall be chosen in the following manner, shall begin:

(1) One member shall be a representative of the League of California Cities, unless that entity chooses not to exercise this right to appoint.

(2) One member shall be a representative of the California Police Chiefs Association, unless that entity chooses not to exercise this right to appoint.

(3) One member shall be a representative of the California State Association of Counties, unless that entity chooses not to exercise this right to appoint.

(4) One member shall be a representative of an “anti-human trafficking” organization to be determined by the council. This organization shall appoint one member, unless the organization chooses not to exercise this right to appoint.

(5) One member shall be appointed by the Office of the Chancellor of the California Community Colleges, unless that office chooses not to exercise this right to appoint.

(6) One member shall be a member of the public appointed by the Director of the Department of Consumer Affairs, unless the director chooses not to exercise this right to appoint.

(7) One member shall be appointed by the California Association of Private Postsecondary Schools, unless that entity chooses not to exercise this right to appoint.

(8) One member shall be appointed by the American Massage Therapy Association, California Chapter, who shall be a California-certified massage therapist or massage practitioner who is a California resident and who has been practicing massage for at least three years, unless that entity chooses not to exercise this right to appoint.

(9) One member shall be a public health official representing a city, county, city and county, or state health department, to be determined by the council. The city, county, city and county, or state health department chosen, shall appoint one member unless that entity chooses not to exercise this right to appoint.

(10) (A) One member shall be a certified massage therapist or a certified massage practitioner who is a California resident who has practiced massage for at least three years prior to the appointment, selected by a professional society, association, or other entity which membership is comprised of massage therapist professionals, and that chooses to participate in the council. To qualify, a professional society, association, or other entity shall have a dues-paying membership in California of at least 1,000 individuals, have been established since 2000, and shall have bylaws that require its members to comply with a code of ethics.

(B) If there is more than one professional society, association, or other entity that meets the requirements of subparagraph (A), the appointment shall rotate based on a four-year term between each of the qualifying entities. The qualifying entity shall maintain its appointment authority during the entirety of the four-year term during which it holds the appointment authority. The order in which a qualifying professional society, association, or other entity has the authority to appoint shall be determined by alphabetical order based on the full legal name of the entity as of January 1, 2014.

(11) The members appointed to the board in accordance with paragraphs (1) to (10), inclusive, shall appoint three additional members, at a duly held board meeting in accordance with the board’s bylaws. One of those appointees shall be an attorney licensed by the State Bar of California, who has been practicing law for at least three years and who at the time of appointment represents a city in the state. One of those appointees shall represent a massage business entity that has been operating in the state for at least three years. The council shall establish in its bylaws a process for appointing an additional member, provided that the member has knowledge of the massage industry or can bring needed expertise to the operation of the council for purposes of complying with Section 4603.

(h) Board member terms shall be for four years.

(i) The board of directors shall establish fees reasonably related to the cost of providing services and carrying out its ongoing responsibilities and duties. Initial and renewal fees for certificates shall be in an amount sufficient to support the functions of the council in the administration of this chapter, but in no event shall exceed three hundred dollars ($300). The renewal fee shall be reassessed biennially by the board.

(j) The meetings of the council shall be subject to the rules of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code). The board may adopt additional policies and procedures that provide greater transparency to certificate holders and the public than required by the Bagley-Keene Open Meeting Act.

(k) Prior to holding a meeting to vote upon a proposal to increase the certification fees, the board shall provide at least 90 days’ notice of the meeting, including posting a notice on the council’s Internet Web site unless at least two-thirds of the board members concur that there is an active threat to public safety and that voting at a meeting without prior notice is necessary. However, the board shall not waive the requirements of subdivision (j).

(l) If the board approves an increase in the certification fees, the council shall update all relevant areas of its Internet Web site and notify all certificate holders and affected applicants by email within 14 days of the board’s action.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4603

Protection of the public shall be the highest priority for the council in exercising its certification and disciplinary authority, and any other functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4604

(a) In order to obtain certification as a massage therapist, an applicant shall submit a written application and provide the council with satisfactory evidence that he or she meets all of the following requirements:

(1) The applicant is 18 years of age or older.

(2) The applicant has successfully completed the curricula in massage and related subjects totaling a minimum of 500 hours, or the credit unit equivalent, that incorporates appropriate school assessment of student knowledge and skills.

(A) Of the 500 hours, a minimum of 100 hours of instruction shall address anatomy and physiology, contraindications, health and hygiene, and business and ethics.

(B) All of the 500 hours shall be from schools approved by the council.

(3) The applicant has passed a massage and bodywork competency assessment examination that meets generally recognized psychometric principles and standards and that is approved by the council. The successful completion of this examination may have been accomplished before the date the council is authorized by this chapter to begin issuing certificates.

(4) The applicant has successfully passed a background investigation pursuant to Section 4606, and has not violated any of the provisions of this chapter.

(5) All fees required by the council have been paid.

(6) The council may issue a certificate to an applicant who meets the qualifications of this chapter if he or she holds a current and valid registration, certification, or license from any other state whose licensure requirements meet or exceed those defined within this chapter. If an applicant has received education at a school that is not approved by the council, the council shall have the discretion to give credit for comparable academic work completed by an applicant in a program outside of California.

(b) A certificate issued pursuant to this chapter and any identification card issued by the council shall be surrendered to the council by any certificate holder whose certificate is suspended or revoked.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4604.1

(a) The council shall not accept applications to issue any new certificates to practice as a certified massage practitioner on or after January 1, 2015.

(b) Certificates to practice as a certified massage practitioner for applications accepted prior to January 1, 2015, may be renewed without any additional educational requirements.

(c) A massage practitioner certificate and any identification card issued by the council, shall be surrendered to the council by any certificate holder whose certificate is suspended or revoked.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4604.2

(a) A person who was issued a conditional certificate to practice as a massage practitioner shall, within five years of being issued the conditional certificate by the council, complete and report to the council the completion of, at least 30 hours of additional education per year from approved schools or from continuing education providers approved by the council, until he or she has completed a total of at least 250 hours of education.

(b) A conditional certificate issued to any person pursuant to this section shall immediately be nullified, without need for further action by the council, if proof of completion of the requirements specified in subdivision (a) is not filed with the council within the time period specified in subdivision (a).

(c) Notwithstanding subdivision (a) of Section 4604.1, the council shall issue a new certificate to practice as a massage practitioner to a person that successfully completes the requirements described in subdivision (a).

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4605

Except as otherwise provided, a certification issued pursuant to this chapter shall be subject to renewal every two years in the manner prescribed by the council. A certificate issued by the council shall expire after two years unless renewed as prescribed. The council may provide for the late renewal of a certificate.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4606

(a) Prior to issuing a certificate to an applicant, or designating a custodian of records, the council shall require the applicant or the custodian of records candidate to submit fingerprint images as directed by the council and in a form consistent with the requirements of this section.

(b) The council shall submit the fingerprint images and related information to the Department of Justice for the purpose of obtaining information as to the existence and nature of a record of state and federal level convictions and of state and federal level arrests for which the Department of Justice establishes that the applicant or candidate was released on bail or on his or her own recognizance pending trial.

(c) Requests for federal level criminal offender record information received by the Department of Justice pursuant to this section shall be forwarded to the Federal Bureau of Investigation by the Department of Justice. The Department of Justice shall review the information returned from the Federal Bureau of Investigation, and shall compile and disseminate a fitness determination regarding the applicant or candidate to the council. The Department of Justice shall provide information to the council pursuant to subdivision (p) of Section 11105 of the Penal Code.

(d) The Department of Justice and the council shall charge a fee sufficient to cover the cost of processing the request for state and federal level criminal offender record information.

(e) The council shall request subsequent arrest notification service from the Department of Justice, as provided under Section 11105.2 of the Penal Code, for all applicants for certification or custodian of records candidates for whom fingerprint images and related information are submitted to conduct a search for state and federal level criminal offender record information.

(f) The council is authorized to receive arrest notifications and other background materials about applicants and certificate holders from a city, county, or city and county.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4607

The council may discipline an owner or operator of a massage business or establishment who is certified pursuant to this chapter for the conduct of all individuals providing massage for compensation on the business premises.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4608

In addition to the other requirements of this chapter, a certificate holder shall:

(a) Display his or her original certificate wherever he or she provides massage for compensation. A certificate holder shall have his or her identification card in his or her possession while providing massage services for compensation.

(b) Provide his or her full name and certificate number upon the request of a member of the public, the council, or a member of law enforcement, or a local government agency charged with regulating massage or massage establishments, at the location where he or she is providing massage services for compensation.

(c) Include the name under which he or she is certified and his or her certificate number in any and all advertising of massage for compensation.

(d) Notify the council within 30 days of any changes in the certificate holder’s home address or the address of any massage establishment or other location where he or she provides massage for compensation, excluding those locations where massage is only provided on an out-call basis. A certificate holder also shall notify the council of his or her primary email address, if any, and notify the council within 30 days of a change of the primary email address.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4609

(a) It is a violation of this chapter for an applicant or a certificate holder to commit any of the following acts, the commission of which is grounds for the council to deny an application for a certificate or to impose discipline on a certificate holder:

(1) Unprofessional conduct, including, but not limited to, any of the following:

(A) Engaging in sexually suggestive advertising related to massage services.

(B) Engaging in any form of sexual activity on the premises of a massage establishment where massage is provided for compensation, excluding a residence.

(C) Engaging in sexual activity while providing massage services for compensation.

(D) Practicing massage on a suspended certificate or practicing outside of the conditions of a restricted certificate.

(E) Providing massage of the genitals or anal region.

(F) Providing massage of female breasts without the written consent of the person receiving the massage and a referral from a licensed California health care provider.

(2) Procuring or attempting to procure a certificate by fraud, misrepresentation, or mistake.

(3) Failing to fully disclose all information requested on the application.

(4) Impersonating an applicant or acting as a proxy for an applicant in any examination referred to in this chapter for the issuance of a certificate.

(5) Impersonating a certificate holder, or permitting or allowing a noncertified person to use a certificate.

(6) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter or any rule or bylaw adopted by the council.

(7) Committing any fraudulent, dishonest, or corrupt act that is substantially related to the qualifications or duties of a certificate holder.

(8) Denial of licensure, revocation, suspension, restriction, citation, or any other disciplinary action against an applicant or certificate holder by another state or territory of the United States, by any other government agency, or by another California health care professional licensing board. A certified copy of the decision, order, judgment, or citation shall be conclusive evidence of these actions.

(9) Being convicted of any felony, misdemeanor, infraction, or municipal code violation, or being held liable in an administrative or civil action for an act, that is substantially related to the qualifications, functions, or duties of a certificate holder. A record of the conviction or other judgment or liability shall be conclusive evidence of the crime or liability.

(10) Dressing while engaged in the practice of massage for compensation, or while visible to clients in a massage establishment, in any of the following:

(A) Attire that is transparent, see-through, or substantially exposes the certificate holder’s undergarments.

(B) Swim attire, if not providing a water-based massage modality approved by the council.

(C) A manner that exposes the certificate holder’s breasts, buttocks, or genitals.

(D) A manner that constitutes a violation of Section 314 of the Penal Code.

(E) A manner that is otherwise deemed by the council to constitute unprofessional attire based on the custom and practice of the profession in California.

(11) Committing any act punishable as a sexually related crime or being required to register pursuant to the Sex Offender Registration Act (Chapter 5.5 (commencing with Section 290) of Title 9 of Part 1 of the Penal Code), or being required to register as a sex offender in another state.

(b) The council may deny an application for a certificate for the commission of any of the acts described in subdivision (a). The council may also discipline a certificate holder, in any manner permitted by this chapter, for the commission of any of those acts by a certificate holder.

(c) The council shall deny an application for a certificate, or revoke the certificate of a certificate holder, if the applicant or certificate holder is required to register pursuant to the Sex Offender Registration Act (Chapter 5.5 (commencing with Section 290) of Title 9 of Part 1 of the Penal Code), or is required to register as a sex offender in another state.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4610

(a) An applicant for a certificate shall not be denied a certificate, and a certificate holder shall not be disciplined pursuant to this chapter except according to procedures that satisfy the requirements of this section. Denial or discipline that is not in accord with this section shall be void and without effect.

(b) The council may discipline a certificate holder by any, or a combination, of the following methods:

(1) Placing the certificate holder on probation, which may include limitations or conditions on practice.

(2) Suspending the certificate and the rights conferred by this chapter on a certificate holder for a period not to exceed one year.

(3) Suspending or staying the disciplinary order, or portions of it, with or without conditions.

(4) Revoking the certificate.

(5) Taking other action as the council deems proper, as authorized by this chapter or policies, procedures, rules, or bylaws adopted by the board.

(c) The council may issue an initial certificate on probation, with specific terms and conditions, to any applicant.

(d) Any denial or discipline shall be decided upon and imposed in good faith and in a fair and reasonable manner. Any procedure that conforms to the requirements of subdivision (f) is fair and reasonable, but a court may also find other procedures to be fair and reasonable when the full circumstances of the denial or discipline are considered.

(e) A procedure is fair and reasonable if the procedures specified in subdivision (f) or (g) are followed or if all of the following apply:

(1) Denial or discipline shall be based on a preponderance of the evidence. In determining the basis for the denial or discipline, the council may consider all written documents or statements as evidence, but shall weigh the reliability of those documents or statements.

(2) The provisions of the procedure are publicly available on the council’s Internet Web site.

(3) The council provides 15 calendar days prior notice of the denial or discipline and the reasons for the denial or discipline.

(4) The council provides an opportunity for the applicant or certificate holder, to be heard, orally or in writing, not less than five days before the effective date of the denial or discipline, by a person or body authorized to decide whether the proposed denial or discipline should go into effect.

(f)  (1) Notwithstanding any other law, if the council receives notice that a certificate holder has been arrested and charges have been filed by the appropriate prosecuting agency against the certificate holder alleging a violation of subdivision (b) of Section 647 of the Penal Code or any other offense described in paragraph (11) of subdivision (a) of Section 4609, the council shall immediately suspend, on an interim basis, the certificate of that certificate holder, and take all of the following additional actions:

(A) Notify the certificate holder at the address last filed with the council that the certificate has been suspended and the reason for the suspension within 10 business days.

(B) Provide notification of the suspension by email to the clerk or other designated contact of the city, county, or city and county in which the certificate holder lives or works, pursuant to the council’s records, within 10 business days.

(C) Provide notification of the suspension by email to any establishment or employer, whether public or private, that the council has in its records as employing the certificate holder, within 10 business days.

(2) Upon notice to the council that the charges described in paragraph (1) have resulted in a conviction, the council shall permanently revoke the suspended certificate. The council shall provide notice to the certificate holder, at the address last filed with the council by a method providing delivery confirmation, within 10 business days that it has evidence of a valid record of conviction and that the certificate will be revoked unless the certificate holder provides evidence within 15 days from the date of the council’s mailing of the notice that the conviction is either invalid or that the information is otherwise erroneous.

(3) Upon notice that the charges described in paragraph (1) have resulted in an acquittal or have been otherwise dismissed prior to conviction, the certificate shall be immediately reinstated and the certificate holder and any establishment or employer that received notice pursuant to this section shall be notified of the reinstatement within 10 business days.

(g)  (1) Notwithstanding any other law, if the council determines that a certificate holder has committed an act punishable as a sexually related crime or a felony that is substantially related to the qualifications, functions, or duties of a certificate holder, the council may immediately suspend the certificate of that certificate holder. A determination to immediately suspend a certificate pursuant to this subdivision shall be based upon a preponderance of the evidence and the council shall also consider any available credible mitigating evidence before making a decision. Written statements by any person shall not be considered by the council when determining whether to immediately suspend a certificate unless made under penalty of perjury. If the council suspends a certificate in accordance with this subdivision, the council shall take all of the following additional actions:

(A) Notify the certificate holder within 10 business days, at the address last filed with the council, by a method providing delivery confirmation, that the certificate has been suspended, the reason for the suspension, and that the certificate holder has the right to request a hearing pursuant to paragraph (2).

(B) Notify by email or any other means consistent with the notice requirements of this chapter, any business or employer, whether public or private, that the council has in its records as employing or contracting with the certificate holder for massage services, and the California city, county, or city and county that has jurisdiction over that establishment or employer, that the certificate has been suspended within 10 business days.

(2) A certificate holder whose certificate is suspended pursuant to this subdivision shall have the right to request, in writing, a hearing to challenge the factual basis for the suspension. If the holder of the suspended certificate requests a hearing on the suspension, the hearing shall be held within 30 calendar days after receipt of the request. A holder whose certificate is suspended based on paragraph (1) shall be subject to revocation or other discipline in accordance with subdivision (a).

(3) If the council determines, after a hearing conducted pursuant to this subdivision, to lift the suspension, the certificate shall be immediately reinstated and the certificate holder, any establishment or employer, and the city, county, or city and county that has jurisdiction over that establishment or employer, that received notice pursuant to this section shall be notified of the reinstatement within 10 business days.

(h) Any notice required under this section may be given by any method reasonably calculated to provide actual notice. Any notice given by mail shall be given by first-class or certified mail sent to the last address of the applicant or certificate holder shown on the council’s records.

(i) An applicant or certificate holder may challenge a denial or discipline decision issued pursuant to this section in a court of competent jurisdiction. Any action challenging a denial or discipline, including any claim alleging defective notice, shall be commenced within one year after the effective date of the denial or discipline. If the action is successful, the court may order any relief, including reinstatement, that it finds equitable under the circumstances.

(j) This section governs only the procedures for denial or discipline decision and not the substantive grounds for the denial or discipline. Denial or discipline based upon substantive grounds that violates contractual or other rights of the applicant or certificate holder, or is otherwise unlawful, is not made valid by compliance with this section.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4611

(a) It is an unfair business practice for a person to do any of the following:

(1) To hold himself or herself out or to use the title of “certified massage therapist” or “certified massage practitioner,” or any other term, such as “licensed,” “certified,” “CMT,” or “CMP,” in any manner whatsoever that implies or suggests that the person is certified as a massage therapist or massage practitioner, unless that person currently holds an active and valid certificate issued by the council pursuant to this chapter.

(2) To falsely state or advertise or put out any sign or card or other device, or to falsely represent to the public through any print or electronic media, that he or she or any other individual is licensed, certified, or registered by a governmental agency as a massage therapist or massage practitioner.

(b) In addition to any other available remedies, engaging in any of the prohibited behaviors described in subdivision (a) constitutes unfair competition under Section 17200.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4612

(a) Notwithstanding any other law, a city, county, or city and county shall not enact or enforce an ordinance that conflicts with this chapter or Section 51034 of the Government Code.

(b) Nothing in this chapter shall prevent a city, county, or city and county from licensing, regulating, prohibiting, or permitting an individual who provides massage for compensation without a valid certificate.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4614

(a) Upon the request of any law enforcement agency or any other representative of a local government agency with responsibility for regulating or administering a local ordinance relating to massage or massage establishments, the council shall provide information concerning an applicant or a certificate holder, including, but not limited to, any of the following:

(1) The current status of an application or certificate.

(2) Any history of disciplinary actions.

(3) The home and work addresses of the applicant or certificate holder.

(4) The name and home and work addresses of any person whose certificate has been suspended and the length of the suspension, if the work address is located within the jurisdiction of agency making the request.

(5) Any other information in the council’s possession that is necessary to verify facts relevant to administering the local ordinance.

(b) Upon the request of the council, any law enforcement agency or any other representative of a local government agency with responsibility for regulating or administering a local ordinance relating to massage or massage establishments is authorized to provide information to the council concerning an applicant or certificate holder, including, but not limited to, any of the following:

(1) The current status of any local application or permit.

(2) Any history of legal or administrative action taken against the applicant or certificate holder.

(3) Any information related to criminal activity or unprofessional conduct allegedly engaged in by a certificate applicant or certificate holder, including, but not limited to, police reports and declarations of conduct.

(4) The home and work addresses of the applicant or certificate holder.

(5) Any other information in the possession of the law enforcement agency or other local government agency that is necessary to verify information or otherwise implement this chapter.

(c) The council shall accept information provided by any law enforcement agency or any other representative of a local government agency with responsibility for regulating or administering a local ordinance relating to massage and review that information in a timely manner. The council shall have the responsibility to review any information received pursuant to this subdivision and to take any actions authorized by this chapter that are warranted by that information.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4615

(a) The council shall have the responsibility to determine whether the school from which an applicant has obtained the education required by this chapter meets the requirements of this chapter.

(1) If the council has any reason to question whether or not the applicant received the education that is required by this chapter from the school or schools that the applicant is claiming, the council shall investigate the facts to determine that the applicant received the required education prior to issuing a certificate.

(2) For purposes of this section and any other provision of this chapter that authorizes the council to receive factual information as a condition of taking any action, the council may conduct oral interviews of the applicant and others or conduct any investigation deemed necessary to establish that the information received is accurate and satisfies the criteria established by this chapter.

(b) The council shall develop policies, procedures, rules, or bylaws governing the requirements and process for the approval and unapproval of schools consistent with Section 4601, including any corrective action required to return a school to approved status. These policies, procedures, rules, or bylaws shall address topics including, but not limited to, what constitutes an acceptable curriculum, facility requirements, student-teacher ratios, clinical practice requirements, and provisions for the acceptance of accreditation from a recognized accreditation body or other form of acceptance. The council shall exercise its authority to approve and unapprove schools and specify corrective action in keeping with the purposes set forth in Section 4603.

(c) The council may charge a reasonable fee for the inspection or approval of schools, provided the fees do not exceed the reasonable cost of the inspection or approval process.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4616

The council shall be sued only in the county of its principal office, which shall be in Sacramento, unless otherwise designated by the council.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4617

The superior court of a county of competent jurisdiction may, upon a petition by any person, issue an injunction or any other relief the court deems appropriate for a violation of this chapter by any person or establishment operating in that county subject to the provisions of this chapter. An injunction proceeding under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4618

The Legislature finds and declares that due to important health, safety, and welfare concerns that affect the entire state, establishing a uniform standard of certification for massage practitioners and massage therapists upon which consumers may rely to identify individuals who have achieved specified levels of education, training, and skill is a matter of statewide concern and not a municipal affair, as that term is used in Section 5 of Article XI of the California Constitution. Therefore, this chapter shall apply to all cities, counties, and cities and counties, including charter cities and charter counties.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4619

(a) This chapter shall be liberally construed to effectuate its purposes.

(b) The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(c) If any provision of this chapter or the application of these provisions to any person or circumstance is held to be invalid, the invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4620

(a) On or before June 1, 2016, for the time period beginning on January 1, 2015, the council shall provide a report to the appropriate policy committees of the Legislature that includes all of the following:

(1) A feasibility study of licensure for the massage profession, including a proposed scope of practice, legitimate techniques of massage, and related statutory recommendations.

(2) The council’s compensation guidelines and current salary levels.

(3) The status of the council’s progress towards revising the school approval process.

(4) Performance metrics, including, but not limited to:

(A) The annual number of denied certificate applications, and a brief description of the grounds for each decision.

(B) The annual number of suspended, revoked, or otherwise disciplined certificates, and a brief description of the grounds for each decision.

(C) The number of certificates taken off suspension, and a brief description of the grounds for each decision.

(D) The number of schools inspected and unapproved and a brief description of the grounds for each decision to unapprove.

(E) The total number of complaints about certificate holders received annually, including a subtotal of complaints received from local law enforcement and the action taken by the council as a result of those complaints.

(b) The council shall testify in person if requested by the appropriate policy committees of the Legislature.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 4621.)



4621

(a) This chapter shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(b) Notwithstanding any other law, the powers and duties of the council shall be subject to review by the appropriate policy committees of the Legislature.

(Added by Stats. 2014, Ch. 406, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Chapter 10.5, commencing with Section 4600.)






CHAPTER 11 - Veterinary Medicine

ARTICLE 1 - Administration

4800

(a) There is in the Department of Consumer Affairs a Veterinary Medical Board in which the administration of this chapter is vested. The board consists of the following members:

(1) Four licensed veterinarians.

(2) One registered veterinary technician.

(3) Three public members.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(c) Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature. However, the review of the board shall be limited to those issues identified by the appropriate policy committees of the Legislature and shall not involve the preparation or submission of a sunset review document or evaluative questionnaire.

(Amended by Stats. 2014, Ch. 395, Sec. 8. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



4800.1

Protection of the public shall be the highest priority for the Veterinary Medical Board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 19. Effective January 1, 2003.)



4801

(a) Each veterinarian member of the board shall be a bona fide resident of this state for a period of at least five years immediately preceding his or her appointment and shall have been a licensed veterinarian under this chapter and actually engaged in the practice of veterinary medicine in this state during that period.

(b) The registered veterinary technician member of the board shall be a bona fide resident of this state for a period of at least five years immediately preceding his or her appointment and shall have been registered under this chapter and actually engaged in the practice of a registered veterinary technician in this state during that period.

(c) Each public member of the board shall be a bona fide resident of this state for a period of at least five years immediately preceding his or her appointment and shall not be a licensee or registrant of the board, any other board under this division, or any board referred to in Section 1000 or 3600.

(d) No person shall serve as a member of the board for more than two consecutive terms.

(Repealed and added by Stats. 2010, Ch. 538, Sec. 3. Effective January 1, 2011.)



4802

The members of the board shall hold office for a term of four years. Each member shall serve until the appointment and qualification of his or her successor or until one year shall have elapsed since the expiration of the term for which he or she was appointed, whichever first occurs. A member may be reappointed subject to the limitation contained in Section 4801.

Vacancies occurring shall be filled by appointment for the unexpired term, within 90 days after they occur.

The Governor shall appoint the four veterinarian members, the one registered veterinary technician member, and one public member, qualified as provided in Section 4801. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member, qualified as provided in Section 4801.

(Amended by Stats. 2010, Ch. 538, Sec. 4. Effective January 1, 2011.)



4803

The Governor may, in his judgment, remove any member of the board for neglect of duty or other sufficient cause, after due notice and hearing.

(Repealed and added by Stats. 1937, Ch. 933.)



4804

The board shall elect a president, vice president, and any other officers of the board as shall be necessary, from its membership. The Attorney General shall act as counsel for the board and the members thereof in their official or individual capacity for any act done under the color of official right.

(Amended by Stats. 1997, Ch. 642, Sec. 3. Effective January 1, 1998.)



4804.5

The board may appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the board and vested in him or her by this chapter.

This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2014, Ch. 395, Sec. 9. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



4805

The executive officer of the board may administer oaths or affirmations upon matters pertaining to the business of the board. Any person willfully making any false oath or affirmation is guilty of perjury.

(Amended by Stats. 1984, Ch. 47, Sec. 35. Effective March 21, 1984.)



4806

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Amended by Stats. 1997, Ch. 642, Sec. 4. Effective January 1, 1998.)



4807

Five members of the board constitute a quorum for transaction of business at any meeting of the board.

(Amended by Stats. 2010, Ch. 538, Sec. 6. Effective January 1, 2011.)



4808

The board may in accordance with the provisions of the Administrative Procedure Act, adopt, amend, or repeal rules and regulations that are reasonably necessary to carry into effect the provisions of this chapter. The board may hold meetings that are necessary for the transaction of business. It shall issue all licenses to practice veterinary medicine and all registrations to practice as a veterinary technician in this state.

(Amended by Stats. 2009, Ch. 80, Sec. 2. Effective January 1, 2010.)



4809

The board shall keep an official record of its meetings, and it shall also keep an official register of all applicants for licenses.

The register shall be prima facie evidence of all matters contained therein.

(Amended by Stats. 1959, Ch. 477.)



4809.5

The board may at any time inspect the premises in which veterinary medicine, veterinary dentistry, or veterinary surgery is being practiced. The board’s inspection authority does not extend to premises that are not registered with the board. Nothing in this section shall be construed to affect the board’s ability to investigate alleged unlicensed activity or to inspect a premises for which registration has lapsed or is delinquent.

(Amended by Stats. 2013, Ch. 515, Sec. 21. Effective January 1, 2014.)



4809.6

The enforcement of Sections 4809.5 and 4854 of this chapter is a function exclusively reserved to the Veterinary Medical Board and the state has preempted and occupied this field of enforcing the cleanliness and sanitary requirements of this chapter.

(Amended by Stats. 1995, Ch. 60, Sec. 9. Effective July 6, 1995.)



4809.7

The board shall establish a regular inspection program that will provide for random, unannounced inspections. The board shall make every effort to inspect at least 20 percent of veterinary premises on an annual basis.

(Amended by Stats. 2013, Ch. 515, Sec. 22. Effective January 1, 2014.)



4809.8

(a) The board shall establish an advisory committee to assist, advise, and make recommendations for the implementation of rules and regulations necessary to ensure proper administration and enforcement of this chapter and to assist the board in its examination, licensure, and registration programs. The committee shall serve only in an advisory capacity to the board and the objectives, duties, and actions of the committee shall not be a substitute for or conflict with any of the powers, duties, and responsibilities of the board. The committee shall be known as the Veterinary Medicine Multidisciplinary Advisory Committee. The multidisciplinary committee shall consist of nine members. The following members of the multidisciplinary committee shall be appointed by the board from lists of nominees solicited by the board: four licensed veterinarians, two registered veterinary technicians, and one public member. The committee shall also include one veterinarian member of the board, to be appointed by the board president, and the registered veterinary technician member of the board. Members of the multidisciplinary committee shall represent a sufficient cross section of the interests in veterinary medicine in order to address the issues before it, as determined by the board, including veterinarians, registered veterinary technicians, and members of the public.

(b) Multidisciplinary committee members appointed by the board shall serve for a term of three years and appointments shall be staggered accordingly. A member may be reappointed, but no person shall serve as a member of the committee for more than two consecutive terms. Vacancies occurring shall be filled by appointment for the unexpired term, within 90 days after they occur. Board members of the multidisciplinary committee shall serve concurrently with their terms of office on the board.

(c) The multidisciplinary committee shall be subject to the requirements of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

(d) Multidisciplinary committee members shall receive a per diem as provided in Section 103 and shall be compensated for their actual travel expenses in accordance with the rules and regulations adopted by the Department of Human Resources.

(e) The board may remove a member of the multidisciplinary committee appointed by the board for continued neglect of a duty required by this chapter, for incompetency, or for unprofessional conduct.

(f) It is the intent of the Legislature that the multidisciplinary committee, in implementing this section, give appropriate consideration to issues pertaining to the practice of registered veterinarian technicians.

(Amended by Stats. 2013, Ch. 515, Sec. 23. Effective January 1, 2014.)



4810

(a) As used in this chapter:

(1) “Board” means the Veterinary Medical Board.

(2) “Multidisciplinary committee” means the Veterinary Medicine Multidisciplinary Advisory Committee established pursuant to Section 4809.8.

(3) “Regulations” means the rules and regulations set forth in Division 20 (commencing with Section 2000) of Title 16 of the California Code of Regulations.

(b) This section shall become operative on the July 1 following the initial appointment of a registered veterinary technician to the board.

(Repealed (in Sec. 8) and added by Stats. 2010, Ch. 538, Sec. 9. Effective January 1, 2011. Operative July 1, 2011, pursuant to its own provisions.)



4811

This chapter shall be known and may be cited as the “Veterinary Medicine Practice Act.”

(Added by Stats. 1995, Ch. 60, Sec. 11. Effective July 6, 1995.)






ARTICLE 2 - Practice Provisions

4825

It is unlawful for any person to practice veterinary medicine or any branch thereof in this State unless at the time of so doing, such person holds a valid, unexpired, and unrevoked license as provided in this chapter.

(Amended by Stats. 1961, Ch. 1395.)



4825.1

These definitions shall govern the construction of this chapter as it applies to veterinary medicine.

(a) “Diagnosis” means the act or process of identifying or determining the health status of an animal through examination and the opinion derived from that examination.

(b) “Animal” means any member of the animal kingdom other than humans, and includes fowl, fish, and reptiles, wild or domestic, whether living or dead.

(c) “Food animal” means any animal that is raised for the production of an edible product intended for consumption by humans. The edible product includes, but is not limited to, milk, meat, and eggs. Food animal includes, but is not limited to, cattle (beef or dairy), swine, sheep, poultry, fish, and amphibian species.

(d) “Livestock” includes all animals, poultry, aquatic and amphibian species that are raised, kept, or used for profit. It does not include those species that are usually kept as pets such as dogs, cats, and pet birds, or companion animals, including equines.

(Added by Stats. 1995, Ch. 60, Sec. 12. Effective July 6, 1995.)



4826

A person practices veterinary medicine, surgery, and dentistry, and the various branches thereof, when he or she does any one of the following:

(a) Represents himself or herself as engaged in the practice of veterinary medicine, veterinary surgery, or veterinary dentistry in any of its branches.

(b) Diagnoses or prescribes a drug, medicine, appliance, application, or treatment of whatever nature for the prevention, cure, or relief of a wound, fracture, bodily injury, or disease of animals.

(c) Administers a drug, medicine, appliance, application, or treatment of whatever nature for the prevention, cure, or relief of a wound, fracture, bodily injury, or disease of animals, except where the medicine, appliance, application, or treatment is administered by a registered veterinary technician or a veterinary assistant at the direction of and under the direct supervision of a licensed veterinarian subject to Article 2.5 (commencing with Section 4832) or where the drug, including, but not limited to, a drug that is a controlled substance, is administered by a registered veterinary technician or a veterinary assistant pursuant to Section 4836.1. However, no person, other than a licensed veterinarian, may induce anesthesia unless authorized by regulation of the board.

(d) Performs a surgical or dental operation upon an animal.

(e) Performs any manual procedure for the diagnosis of pregnancy, sterility, or infertility upon livestock or Equidae.

(f) Uses any words, letters, or titles in such connection or under such circumstances as to induce the belief that the person using them is engaged in the practice of veterinary medicine, veterinary surgery, or veterinary dentistry. This use shall be prima facie evidence of the intention to represent himself or herself as engaged in the practice of veterinary medicine, veterinary surgery, or veterinary dentistry.

(Amended by Stats. 2012, Ch. 239, Sec. 1. Effective January 1, 2013.)



4826.1

A veterinarian who on his or her own initiative, at the request of an owner, or at the request of someone other than the owner, renders emergency treatment to a sick or injured animal at the scene of an accident shall not be liable in damages to the owner of that animal in the absence of gross negligence.

(Amended by Stats. 1998, Ch. 879, Sec. 3.5. Effective January 1, 1999.)



4826.2

Notwithstanding any other provision of law, a veterinarian, registered veterinary technician, or a veterinary assistant working under the supervision of a veterinarian, may provide veterinary care and treatment for any animal restricted pursuant to Section 2118 of the Fish and Game Code. A veterinarian, registered veterinary technician, or a veterinary assistant working under the supervision of a veterinarian, may lawfully possess one or more of the animals only for the period of time that, in his or her judgment, veterinary care and treatment are necessary. No veterinarian, registered veterinary technician, or veterinary assistant working under the supervision of a veterinarian, has a duty to advise law enforcement if he or she becomes aware that one or more of the animals is possessed in the state. For the purposes of this section, “veterinary care and treatment” does not include boarding when no veterinary care or treatment is required.

(Amended by Stats. 2012, Ch. 239, Sec. 2. Effective January 1, 2013.)



4827

Nothing in this chapter prohibits any person from:

(a) Practicing veterinary medicine as a bona fide owner of one’s own animals. This exemption applies to the following:

(1) The owner’s bona fide employees.

(2) Any person assisting the owner, provided that the practice is performed gratuitously.

(b) Lay testing of poultry by the whole blood agglutination test. For purposes of this section, “poultry” means flocks of avian species maintained for food production, including, but not limited to, chickens, turkeys, and exotic fowl.

(c) Making any determination as to the status of pregnancy, sterility, or infertility upon livestock, equine, or food animals at the time an animal is being inseminated, providing no charge is made for this determination.

(d) Administering sodium pentobarbital for euthanasia of sick, injured, homeless, or unwanted domestic pets or animals without the presence of a veterinarian when the person is an employee of an animal control shelter and its agencies or humane society and has received proper training in the administration of sodium pentobarbital for these purposes.

(Amended by Stats. 1999, Ch. 83, Sec. 5. Effective January 1, 2000.)



4828

All veterinarians actually engaged and employed as veterinarians by the state, or a county, city, corporation, firm or individual are practicing veterinary medicine and shall secure a license issued by the board.

(Amended by Stats. 1995, Ch. 60, Sec. 14. Effective July 6, 1995.)



4829

Any license granted to any person to practice veterinary medicine, or any branch thereof, in this State issued under any preceding act relating to veterinary medicine shall remain in force until the renewal fee becomes due and thereafter so long as the holder complies with the provisions of this chapter relating to the renewal of the license and not otherwise. Notwithstanding the payment of this fee his license at any time may be suspended or revoked as provided in Article 4 of this chapter.

(Amended by Stats. 1961, Ch. 1395.)



4830

(a) This chapter does not apply to:

(1) Veterinarians while serving in any armed branch of the military service of the United States or the United States Department of Agriculture while actually engaged and employed in their official capacity.

(2) Regularly licensed veterinarians in actual consultation from other states.

(3) Regularly licensed veterinarians actually called from other states to attend cases in this state, but who do not open an office or appoint a place to do business within this state.

(4) Veterinarians employed by the University of California while engaged in the performance of duties in connection with the College of Agriculture, the Agricultural Experiment Station, the School of Veterinary Medicine, or the agricultural extension work of the university or employed by the Western University of Health Sciences while engaged in the performance of duties in connection with the College of Veterinary Medicine or the agricultural extension work of the university.

(5) Students in the School of Veterinary Medicine of the University of California or the College of Veterinary Medicine of the Western University of Health Sciences who participate in diagnosis and treatment as part of their educational experience, including those in off-campus educational programs under the direct supervision of a licensed veterinarian in good standing, as defined in paragraph (1) of subdivision (b) of Section 4848, appointed by the University of California, Davis, or the Western University of Health Sciences.

(6) A veterinarian who is employed by the Meat and Poultry Inspection Branch of the California Department of Food and Agriculture while actually engaged and employed in his or her official capacity. A person exempt under this paragraph shall not otherwise engage in the practice of veterinary medicine unless he or she is issued a license by the board.

(7) Unlicensed personnel employed by the Department of Food and Agriculture or the United States Department of Agriculture when in the course of their duties they are directed by a veterinarian supervisor to conduct an examination, obtain biological specimens, apply biological tests, or administer medications or biological products as part of government disease or condition monitoring, investigation, control, or eradication activities.

(b) This section shall become operative on January 1, 2011.

(Repealed (in Sec. 1) and added by Stats. 2006, Ch. 823, Sec. 2. Effective January 1, 2007. Section operative January 1, 2011, by its own provisions.)



4830.5

Whenever any licensee under this chapter has reasonable cause to believe that a dog has been injured or killed through participation in a staged animal fight, as prescribed in Section 597b of the Penal Code, it shall be the duty of the licensee to promptly report the same to the appropriate law enforcement authorities of the county, city, or city and county in which the same occurred.

No licensee shall incur any civil liability as a result of making any report pursuant to this section or as a result of making any report of a violation of Section 596, subdivision (a) or (b) of Section 597, or Section 597b, 597f, 597g, 597n, or 597.5 of the Penal Code.

(Amended by Stats. 1988, Ch. 810, Sec. 1.)



4830.7

Whenever any licensee under this chapter has reasonable cause to believe an animal under its care has been a victim of animal abuse or cruelty, as prescribed in Section 597 of the Penal Code, it shall be the duty of the licensee to promptly report it to the appropriate law enforcement authorities of the county, city, or city and county in which it occurred. No licensee shall incur any civil liability as a result of making any report pursuant to this section or as a result of making any report of a violation of subdivisions (a), (b), and (c) of Section 597 of the Penal Code.

(Added by Stats. 2004, Ch. 467, Sec. 4. Effective January 1, 2005.)



4830.8

(a) An attending or on-call veterinarian at a rodeo event shall, pursuant to Section 596.7 of the Penal Code, report to the board any animal injury at the event requiring veterinary treatment within 48 hours of the conclusion of the rodeo.

(b) A veterinarian, other than a veterinarian identified in subdivision (a), shall report to the board within seven days of rendering treatment to an animal for an injury that the veterinarian knows occurred at a rodeo event.

(c) A report submitted pursuant to this section shall include the title, location, and date of the rodeo event, the name of the attending veterinarian at the event, the name of the reporting veterinarian, the type of animal, and a brief description of the injury suffered by the animal. The board shall post a form on its Internet Web site to be used by veterinarians for purposes of submitting this report.

(d) For purposes of this section, “rodeo” has the same meaning set forth in Section 596.7 of the Penal Code.

(Added by Stats. 2010, Ch. 538, Sec. 10. Effective January 1, 2011.)



4831

Any person, who violates or aids or abets in violating any of the provisions of this chapter, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than five hundred dollars ($500), nor more than two thousand dollars ($2,000), or by imprisonment in a county jail for not less than 30 days nor more than one year, or by both the fine and imprisonment.

(Amended by Stats. 1997, Ch. 642, Sec. 6. Effective January 1, 1998.)






ARTICLE 2.5 - Registered Veterinary Technicians

4836

(a) The board shall adopt regulations establishing animal health care tasks and an appropriate degree of supervision required for those tasks that may be performed only by a registered veterinary technician or a licensed veterinarian.

(b) The board also may adopt regulations establishing animal health care tasks that may be performed by a veterinary assistant as well as by a registered veterinary technician or a licensed veterinarian. The board shall establish an appropriate degree of supervision by a registered veterinary technician or a licensed veterinarian over a veterinary assistant for any tasks established under this subdivision and the degree of supervision for any of those tasks shall be higher than, or equal to, the degree of supervision required when a registered veterinary technician performs the task.

(c) The board may adopt regulations, as needed, to define subdivision (c) of Section 4840, including, but not limited to, procedures for citations and fines, in accordance with Section 125.9.

(Amended by Stats. 2012, Ch. 239, Sec. 4. Effective January 1, 2013.)



4836.1

(a) Notwithstanding any other provision of law, a registered veterinary technician or a veterinary assistant may administer a drug, including, but not limited to, a drug that is a controlled substance, under the direct or indirect supervision of a licensed veterinarian when done pursuant to the order, control, and full professional responsibility of a licensed veterinarian. However, no person, other than a licensed veterinarian, may induce anesthesia unless authorized by regulation of the board.

(b)  Prior to authorizing a veterinary assistant to obtain or administer a controlled substance by the order of a supervising veterinarian, the licensee manager in a veterinary practice shall conduct a background check on that veterinary assistant. A veterinary assistant who has a drug- or alcohol-related felony conviction, as indicated in the background check, shall be prohibited from obtaining or administering controlled substances.

(c) Notwithstanding subdivision (b), if the Veterinary Medical Board, in consultation with the Board of Pharmacy, identifies a dangerous drug, as defined in Section 4022, as a drug that has an established pattern of being diverted, the Veterinary Medical Board may restrict access to that drug by veterinary assistants.

(d) For purposes of this section, the following definitions apply:

(1) “Controlled substance” has the same meaning as that term is defined in Section 11007 of the Health and Safety Code.

(2) “Direct supervision” has the same meaning as that term is defined in subdivision (e) of Section 2034 of Title 16 of the California Code of Regulations.

(3) “Drug” has the same meaning as that term is defined in Section 11014 of the Health and Safety Code.

(4) “Indirect supervision” has the same meaning as that term is defined in subdivision (f) of Section 2034 of Title 16 of the California Code of Regulations.

(e) This section shall become inoperative on the later of January 1, 2015, or the date Section 4836.2 becomes operative, and, as of January 1 next following that date, is repealed, unless a later enacted statute, that becomes operative on or before that date, deletes or extends the dates on which it becomes inoperative is repealed.

(Amended by Stats. 2013, Ch. 515, Sec. 24. Effective January 1, 2014. Inoperative on or after January 1, 2015, as provided in subd. (e). Repealed on January 1 following inoperative date. See later operative version added by Sec. 25 of Ch. 515.)



4836.1-1

(a) Notwithstanding any other law, a registered veterinary technician or a veterinary assistant may administer a drug, including, but not limited to, a drug that is a controlled substance, under the direct or indirect supervision of a licensed veterinarian when done pursuant to the order, control, and full professional responsibility of a licensed veterinarian. However, no person, other than a licensed veterinarian, may induce anesthesia unless authorized by regulation of the board.

(b) A veterinary assistant may obtain or administer a controlled substance pursuant to the order, control, and full professional responsibility of a licensed veterinarian, only if he or she meets both of the following conditions:

(1) Is designated by a licensed veterinarian to obtain or administer controlled substances.

(2) Holds a valid veterinary assistant controlled substance permit issued pursuant to Section 4836.2.

(c) Notwithstanding subdivision (b), if the Veterinary Medical Board, in consultation with the Board of Pharmacy, identifies a dangerous drug, as defined in Section 4022, as a drug that has an established pattern of being diverted, the Veterinary Medical Board may restrict access to that drug by veterinary assistants.

(d) For purposes of this section, the following definitions apply:

(1) “Controlled substance” has the same meaning as that term is defined in Section 11007 of the Health and Safety Code.

(2) “Direct supervision” has the same meaning as that term is defined in subdivision (e) of Section 2034 of Title 16 of the California Code of Regulations.

(3) “Drug” has the same meaning as that term is defined in Section 11014 of the Health and Safety Code.

(4) “Indirect supervision” has the same meaning as that term is defined in subdivision (f) of Section 2034 of Title 16 of the California Code of Regulations.

(e) This section shall become operative on the date Section 4836.2 becomes operative.

(Repealed (in Sec. 24) and added by Stats. 2013, Ch. 515, Sec. 25. Effective January 1, 2014. Section operative on January 1, 2015, or later date, pursuant to subd. (e) and Section 4836.2.)



4836.2

(a) Applications for a veterinary assistant controlled substance permit shall be upon a form furnished by the board.

(b) The fee for filing an application for a veterinary assistant controlled substance permit shall be set by the board in an amount the board determines is reasonably necessary to provide sufficient funds to carry out the purposes of this section, not to exceed one hundred dollars ($100).

(c) The board may deny, suspend, or revoke the controlled substance permit of a veterinary assistant after notice and hearing for any cause provided in this subdivision. The proceedings under this section shall be conducted in accordance with the provisions for administrative adjudication in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein. The board may revoke or suspend a veterinary assistant controlled substance permit for any of the following reasons:

(1) The employment of fraud, misrepresentation, or deception in obtaining a veterinary assistant controlled substance permit.

(2) Chronic inebriety or habitual use of controlled substances.

(3) The veterinary assistant to whom the permit is issued has been convicted of a state or federal felony controlled substance violation.

(4) Violating or attempts to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter, or of the regulations adopted under this chapter.

(d) The board shall not issue a veterinary assistant controlled substance permit to any applicant with a state or federal felony controlled substance conviction.

(e) (1) As part of the application for a veterinary assistant controlled substance permit, the applicant shall submit to the Department of Justice fingerprint images and related information, as required by the Department of Justice for all veterinary assistant applicants, for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and state or federal arrests and information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(2) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information that it receives pursuant to this section. The Department of Justice shall review any information returned to it from the Federal Bureau of Investigation and compile and disseminate a response to the board summarizing that information.

(3) The Department of Justice shall provide a state or federal level response to the board pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(4) The Department of Justice shall charge a reasonable fee sufficient to cover the cost of processing the request described in this subdivision.

(f) The board shall request from the Department of Justice subsequent notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in paragraph (1) of subdivision (e).

(g) This section shall become operative on July 1, 2015.

(Amended by Stats. 2014, Ch. 395, Sec. 10. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions. Note: The operative date of this section affects Sections 4836.1, 4836.3, and 4836.4.)



4836.3

(a) Each person who has been issued a veterinary assistant controlled substance permit by the board pursuant to Section 4836.2 shall biennially apply for renewal of his or her permit on or before the last day of the applicant’s birthday month. The application shall be made on a form provided by the board.

(b) The application shall contain a statement to the effect that the applicant has not been convicted of a felony, has not been the subject of professional disciplinary action taken by any public agency in California or any other state or territory, and has not violated any of the provisions of this chapter. If the applicant is unable to make that statement, the application shall contain a statement of the conviction, professional discipline, or violation.

(c) The board may, as part of the renewal process, make necessary inquiries of the applicant and conduct an investigation in order to determine if cause for disciplinary action exists.

(d) The fee for filing an application for a renewal of a veterinary assistant controlled substance permit shall be set by the board in an amount the board determines is reasonably necessary to provide sufficient funds to carry out the purposes of this section, not to exceed fifty dollars ($50).

(e) This section shall become operative on the date Section 4836.2 becomes operative.

(Added by Stats. 2013, Ch. 515, Sec. 27. Effective January 1, 2014. Section operative on January 1, 2015, or later date, pursuant to its own provisions and Section 4836.2.)



4836.4

(a) Every person who has been issued a veterinary assistant controlled substance permit by the board pursuant to Section 4836.2 who changes his or her mailing or employer address shall notify the board of his or her new mailing or employer address within 30 days of the change. The board shall not renew the permit of any person who fails to comply with this section unless the person pays the penalty fee prescribed in Section 4842.5. An applicant for the renewal of a permit shall specify in his or her application whether he or she has changed his or her mailing or employer address and the board may accept that statement as evidence of the fact.

(b) This section shall become operative on the date Section 4836.2 becomes operative.

(Added by Stats. 2013, Ch. 515, Sec. 28. Effective January 1, 2014.)



4836.5

The board shall take action pursuant to Article 4 (commencing with Section 4875) of this chapter against any veterinarian licensed or authorized to practice in this state who permits any registered veterinary technician or veterinary assistant to perform any animal health care services other than those allowed by this article.

(Amended by Stats. 2012, Ch. 239, Sec. 6. Effective January 1, 2013.)



4837

The board may revoke or suspend the registration of a registered veterinary technician in this state after notice and hearing for any cause provided in this article. The proceedings under this article shall be conducted in accordance with the provisions for administrative adjudication in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein. The board may revoke or suspend a certificate of registration for any of the following reasons:

(a) The employment of fraud, misrepresentation or deception in obtaining a registration.

(b) Conviction of a crime substantially related to the qualifications, functions and duties of a registered veterinary technician in which case the record of such conviction will be conclusive evidence.

(c) Chronic inebriety or habitual use of controlled substances.

(d) For having professional connection with or lending one’s name to any illegal practitioner of veterinary medicine and the various branches thereof.

(e) Violating or attempts to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter, or of the regulations adopted under this chapter.

(Amended by Stats. 1995, Ch. 60, Sec. 21. Effective July 6, 1995.)



4838

Effective with the 1976 renewal period, if the board determines that the public health and safety would be served by requiring all registrants under the provisions of this article to continue their education after receiving such registration, it may require, as a condition of renewal, that they submit assurances satisfactory to the board that they will, during the succeeding renewal period, inform themselves of the developments in the field of animal health technology since the issuance of their certificate of registration by pursuing one or more courses of study satisfactory to the board or by other means deemed equivalent by the board.

The board shall adopt regulations providing for the suspension of registration at the end of each annual renewal period until compliance with the assurances provided for in this section is accomplished.

(Amended by Stats. 1975, Ch. 762.)



4839

(a) For purposes of this article, a registered veterinary technician means a person who has met the requirements set forth in Sections 4841.4 and 4841.5, has passed the examination described in Section 4841.4, and is registered by the board.

(b) This section shall become operative on January 1, 2011.

(Amended (as added by Stats. 2009, Ch. 80, Sec. 5) by Stats. 2010, Ch. 538, Sec. 16. Effective January 1, 2011.)



4839.5

No person shall use the title “registered veterinary technician” or “veterinary technician,” or any other words, letters, or symbols, including, but not limited to, the abbreviation “R.V.T.,” with the intent to represent that the person is authorized to act as a registered veterinary technician, unless that person meets the requirements of Section 4839.

(Added by Stats. 2010, Ch. 538, Sec. 17. Effective January 1, 2011.)



4840

(a) Registered veterinary technicians and veterinary assistants are approved to perform those animal health care services prescribed by law under the supervision of a veterinarian licensed or authorized to practice in this state.

(b) Registered veterinary technicians may perform animal health care services on those animals impounded by a state, county, city, or city and county agency pursuant to the direct order, written order, or telephonic order of a veterinarian licensed or authorized to practice in this state.

(c) Registered veterinary technicians may apply for registration from the federal Drug Enforcement Administration that authorizes the direct purchase of sodium pentobarbital for the performance of euthanasia as provided for in subdivision (d) of Section 4827 without the supervision or authorization of a licensed veterinarian.

(Amended by Stats. 2012, Ch. 239, Sec. 7. Effective January 1, 2013.)



4840.2

Registered veterinary technicians and veterinary assistants shall not perform the following health care services:

(a) Surgery.

(b) Diagnosis and prognosis of animal diseases.

(c) Prescribing of drugs, medicine, and appliances.

(Amended by Stats. 2012, Ch. 239, Sec. 8. Effective January 1, 2013.)



4840.5

Under conditions of an emergency, a registered veterinary technician may render such lifesaving aid and treatment as may be prescribed under regulations adopted by the board pursuant to Section 4836. Such emergency aid and treatment if rendered to an animal patient not in the presence of a licensed veterinarian may only be continued under the direction of a licensed veterinarian. “Emergency” for the purpose of this section, means that the animal has been placed in a life-threatening condition where immediate treatment is necessary to sustain life.

(Amended by Stats. 1995, Ch. 60, Sec. 25. Effective July 6, 1995.)



4840.6

Any registered veterinary technician registered in this state who in good faith renders emergency animal health care at the scene of the emergency, or his or her employing veterinarian or agency authorized under Section 4840.9, shall not be liable for any civil damages as the result of acts or omissions by a registered veterinary technician rendering the emergency care. This section shall not grant immunity from civil damages when the registered veterinary technician is grossly negligent.

(Amended by Stats. 1995, Ch. 60, Sec. 26. Effective July 6, 1995.)



4840.7

(a) A registered veterinary technician who has been examined by the board in the area of radiation safety and techniques may operate radiographic equipment under the indirect supervision of a licensed veterinarian.

(b) (1) A veterinary assistant who has been trained in the area of radiation safety and techniques may operate radiographic equipment under the direct supervision of a registered veterinary technician or a licensed veterinarian.

(2) The responsible managing licensee of a veterinary premises shall maintain records of the training described in paragraph (1). A veterinary assistant for whom records of this training do not exist shall not operate radiographic equipment.

(3) The training records described in paragraph (2) shall be made available to the board upon request and at the time of any inspection of the veterinary premises.

(Amended by Stats. 2012, Ch. 239, Sec. 9. Effective January 1, 2013.)



4840.9

Registered veterinary technicians and veterinary assistants may be employed by any veterinarian licensed or authorized to practice in this state or by any governmental agency which employs veterinarians. However, the employer must be fully aware of the provisions of this article as stated by regulations adopted by the board pursuant to Section 4836.

(Amended by Stats. 2012, Ch. 239, Sec. 10. Effective January 1, 2013.)



4841

Any person performing any of the tasks designated by the board pursuant to Section 4836 and any person representing himself or herself as a registered veterinary technician in this state, shall hold a valid unexpired certificate of registration as provided in this article.

(Amended by Stats. 1995, Ch. 60, Sec. 29. Effective July 6, 1995.)



4841.1

(a) This article shall not apply to students in the clinical portion of their final year of study in a board-approved California veterinary technology program who perform the job tasks for registered veterinary technicians as part of their educational experience, including students both on and off campus acting under the supervision of a licensed veterinarian in good standing, as defined in paragraph (1) of subdivision (b) of Section 4848.

(b) The board shall adopt regulations defining the parameters of supervision required for the students described in subdivision (a).

(Added by Stats. 2010, Ch. 538, Sec. 19. Effective January 1, 2011.)



4841.4

(a)  The board shall, by means of examination, determine the professional qualifications of all applicants who wish to register as veterinary technicians in California. No registration shall be issued to anyone who has not demonstrated his or her competency by examination.

(b) Subject to subdivision (d), the examination for veterinary technicians shall consist of both of the following:

(1) A national licensing examination.

(2) An examination specific to the animal health care tasks limited to California registered veterinary technicians, as approved by the board.

(c) The examinations may be given at the same time or at different times as determined by the board. For examination purposes, the board may make contractual arrangements on a sole source basis with organizations furnishing examination material as it may deem desirable and shall be exempt from Section 10115 of the Public Contract Code.

(d) The national licensing examination shall be implemented upon availability of the computerized examination on or after January 1, 2011.

(Added by Stats. 2009, Ch. 80, Sec. 6. Effective January 1, 2010.)



4841.5

To be eligible to take the written and practical examination for registration as a registered veterinary technician, the applicant shall:

(a) Be at least 18 years of age.

(b) (1) Furnish satisfactory evidence of graduation from, at minimum, a two-year curriculum in veterinary technology, in a college or other postsecondary institution approved by the board, or the equivalent thereof as determined by the board. In the case of a private postsecondary institution, the institution shall also be approved by the Bureau for Private Postsecondary Education.

(2) For purposes of this subdivision, education or a combination of education and clinical practice experience may constitute the equivalent of the graduation requirement imposed under this subdivision, as determined by the board.

(Amended by Stats. 2014, Ch. 395, Sec. 11. Effective January 1, 2015.)



4842

The board may deny an application to take a written and practical examination for registration as a registered veterinary technician if the applicant has done any of the following:

(a) Committed any act which would be grounds for the suspension or revocation of registration under this chapter.

(b) While unregistered, committed, or aided and abetted the commission of, any act for which a certificate of registration is required by this chapter.

(c) Knowingly made any false statement in the application.

(d) Been convicted of a crime substantially related to the qualifications, functions and duties of a registered veterinary technician.

(e) Committed any act that resulted in a revocation by another state of his or her license, registration, or other procedure by virtue of which one is licensed or allowed to practice veterinary technology in that state.

(Amended by Stats. 1995, Ch. 60, Sec. 31. Effective July 6, 1995.)



4842.1

The board shall issue a certificate of registration to each applicant who passes the examination. The form of the certificate shall be determined by the board.

(Added by Stats. 1974, Ch. 1223.)



4842.2

All funds collected by the board under this article shall be deposited in the Veterinary Medical Board Contingent Fund.

(Amended by Stats. 2004, Ch. 467, Sec. 7. Effective January 1, 2005.)



4842.5

The amount of fees prescribed by this article is that fixed by the following schedule:

(a) The fee for filing an application for examination shall be set by the board in an amount it determines is reasonably necessary to provide sufficient funds to carry out the purposes of this chapter, not to exceed three hundred fifty dollars ($350).

(b) The fee for the California registered veterinary technician examination shall be set by the board in an amount it determines is reasonably necessary to provide sufficient funds to carry out the purposes of this chapter, not to exceed three hundred dollars ($300).

(c) The initial registration fee shall be set by the board at not more than three hundred fifty dollars ($350), except that, if the license is issued less than one year before the date on which it will expire, then the fee shall be set by the board at not more than one hundred seventy-five dollars ($175). The board may adopt regulations to provide for the waiver or refund of the initial registration fee where the registration is issued less than 45 days before the date on which it will expire.

(d) The biennial renewal fee shall be set by the board at not more than three hundred fifty dollars ($350).

(e) The delinquency fee shall be set by the board at not more than fifty dollars ($50).

(f) Any charge made for duplication or other services shall be set at the cost of rendering the services.

(g) The fee for filing an application for approval of a school or institution offering a curriculum for training registered veterinary technicians pursuant to Section 4843 shall be set by the board at an amount not to exceed three hundred dollars ($300). The school or institution shall also pay for the actual costs of an onsite inspection conducted by the board pursuant to Section 2065.6 of Title 16 of the California Code of Regulations, including, but not limited to, the travel, food, and lodging expenses incurred by an inspection team sent by the board.

(h) The fee for failure to report a change in the mailing address is twenty-five dollars ($25).

(Amended by Stats. 2008, Ch. 529, Sec. 4. Effective January 1, 2009.)



4842.6

(a) Each individual registered by the board shall biennially apply for renewal of his or her license or registration on or before the last day of the applicant’s birthday month. The application shall be made on a form provided by the board.

(b) The application shall contain a statement to the effect that the applicant has not been convicted of a felony, has not been the subject of professional disciplinary action taken by any public agency in California or any other state or territory, and has not violated any of the provisions of this chapter. If the applicant is unable to make that statement, the application shall contain a statement of the conviction, professional discipline, or violation.

(c) The board may, as part of the renewal process, make necessary inquiries of the applicant and conduct an investigation in order to determine if cause for disciplinary action exists.

(Added by Stats. 1988, Ch. 1007, Sec. 1.)



4842.7

Every person registered by the board under this article who changes his or her mailing address shall notify the board of his or her new mailing address within 30 days of the change. The board shall not renew the registration of any person who fails to comply with this section unless the person pays the penalty fee prescribed in Section 4842.5. An applicant for the renewal of a registration shall specify in his or her application whether he or she has changed his or her mailing address and the board may accept that statement as evidence of the fact.

(Added by Stats. 2008, Ch. 529, Sec. 5. Effective January 1, 2009.)



4843

The board shall approve all schools or institutions offering a curriculum for training registered veterinary technicians. Application forms for schools requesting approval shall be furnished by the board. Approval by the board shall be for a two-year period. Reapplication for approval by the board shall be made at the end of the expiration date.

(Amended by Stats. 1995, Ch. 60, Sec. 33. Effective July 6, 1995.)



4843.5

Except as otherwise provided in this article, an expired certificate of registration may be renewed at any time within five years after its expiration on filing of an application for renewal on a form prescribed by the board, and payment of all accrued and unpaid renewal fees. If the certificate of registration is renewed more than 30 days after its expiration, the registrant, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this article. Renewal under this section shall be effective on the date on which the application is filed, on the date all renewal fees are paid, or on the date on which the delinquency fee, if any, is paid, whichever occurs last.

(Amended by Stats. 2001, Ch. 306, Sec. 4. Effective January 1, 2002.)



4844

A person who fails to renew his certificate of registration within five years after its expiration may not renew it, and it shall not be restored, reissued, or reinstated thereafter, but that person may apply for and obtain a new certificate of registration if:

(a) He or she is not subject to denial of registration under Section 480.

(b) No fact, circumstance, or condition exists which, if the certificate of registration were issued, would justify its revocation or suspension.

(c) He or she takes and passes the examination, if any, that would be required of him or her if he or she were then applying for a certificate of registration for the first time, or otherwise establishes to the satisfaction of the board that, with due regard for the public interest, he or she is qualified to be a registered veterinary technician.

(d) He or she pays all of the fees that would be required of him or her if he or she were applying for the certificate of registration for the first time.

The board may, by regulation, provide for the waiver or refund of all or any part of the examination fee when a certificate of registration is issued without an examination pursuant to this section.

(Amended by Stats. 2014, Ch. 395, Sec. 12. Effective January 1, 2015.)



4845

(a) Notwithstanding any other provision of law, the board may, in its sole discretion, issue a probationary registration to an applicant subject to terms and conditions deemed appropriate by the board, including, but not limited to, the following:

(1) Continuing medical, psychiatric, or psychological treatment.

(2) Ongoing participation in a specified rehabilitation program.

(3) Abstention from the use of alcohol or drugs.

(4) Compliance with all provisions of this chapter.

(b) (1) Notwithstanding any other provision of law, and for purposes of this section, when deciding whether to issue a probationary registration, the board shall request that an applicant with a dismissed conviction provide proof of that dismissal and shall give special consideration to applicants whose convictions have been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(2) The board shall also take into account and consider any other reasonable documents or individual character references provided by the applicant that may serve as evidence of rehabilitation as deemed appropriate by the board.

(c) The board may modify or terminate the terms and conditions imposed on the probationary registration upon receipt of a petition from the applicant or registrant.

(d) For purposes of issuing a probationary license to qualified new applicants, the board shall develop standard terms of probation that shall include, but not be limited to, the following:

(1) A three-year limit on the individual probationary registration.

(2) A process to obtain a standard registration for applicants who were issued a probationary registration.

(3) Supervision requirements.

(4) Compliance and quarterly reporting requirements.

(Added by Stats. 2008, Ch. 675, Sec. 5. Effective January 1, 2009.)



4845.5

(a) Notwithstanding Sections 4837 and 4842.6 or any other provision of law, the board may revoke, suspend, or deny at any time a registration under this article on any of the grounds for disciplinary action provided in this article. The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(b) The board may deny a registration to an applicant on any of the grounds specified in Section 480.

(c) In addition to the requirements provided in Sections 485 and 486, upon denial of an application for registration, the board shall provide a statement of reasons for the denial that does the following:

(1) Evaluates evidence of rehabilitation submitted by the applicant, if any.

(2) Provides the board’s criteria relating to rehabilitation, formulated pursuant to Section 482, that takes into account the age and severity of the offense, and the evidence relating to participation in treatment or other rehabilitation programs.

(3) If the board’s decision was based on the applicant’s prior criminal conviction, justifies the board’s denial of a registration and conveys the reasons why the prior criminal conviction is substantially related to the qualifications, functions, or duties of a registered veterinary technician.

(d) Commencing July 1, 2009, all of the following shall apply:

(1) If the denial of a registration is due at least in part to the applicant’s state or federal criminal history record, the board shall, in addition to the information provided pursuant to paragraph (3) of subdivision (c), provide to the applicant a copy of his or her criminal history record if the applicant makes a written request to the board for a copy, specifying an address to which it is to be sent.

(A) The state or federal criminal history record shall not be modified or altered from its form or content as provided by the Department of Justice.

(B) The criminal history record shall be provided in such a manner as to protect the confidentiality and privacy of the applicant’s criminal history record and the criminal history record shall not be made available by the board to any employer.

(C) The board shall retain a copy of the applicant’s written request and a copy of the response sent to the applicant, which shall include the date and the address to which the response was sent.

(2) The board shall make that information available upon request by the Department of Justice or the Federal Bureau of Investigation.

(e) Notwithstanding Section 487, the board shall conduct a hearing of a registration denial within 90 days of receiving an applicant’s request for a hearing. For all other hearing requests, the board shall determine when the hearing shall be conducted.

(Added by Stats. 2008, Ch. 675, Sec. 6. Effective January 1, 2009.)






ARTICLE 3 - Issuance of Licenses

4846

Applications for a license shall be upon a form furnished by the board and, in addition, shall be accompanied by a diploma or other verification of graduation from a veterinary college recognized by the board.

(Amended by Stats. 1997, Ch. 642 (Sec. 17). Effective January 1, 1998.)



4846.1

If the veterinary college from which an applicant is graduated is not recognized by the board, the board shall have the authority to determine the qualifications of such graduates and to review the quality of the educational experience attained by them in an unrecognized veterinary college. The board shall have the authority to adopt rules and regulations to implement this provision.

(Added by Stats. 1975, Ch. 265.)



4846.2

If the board finds in evaluating the graduate described in Section 4846.1 that such applicant is deficient in qualification or in the quality of his educational experience the board may require such applicant to fulfill such other remedial or other requirements as the board, by regulation, may prescribe.

(Added by Stats. 1975, Ch. 265.)



4846.4

(a) Each individual licensed by the board shall biennially apply for renewal of his or her license or registration on or before the last day of the applicant’s birthday month. The application shall be made on a form provided by the board.

(b) The application shall contain a statement to the effect that the applicant has not been convicted of a felony, has not been the subject of professional disciplinary action taken by any public agency in California or any other state or territory, and has not violated any of the provisions of this chapter. If the applicant is unable to make that statement, the application shall contain a statement of the conviction, professional discipline, or violation.

(c) The board may, as part of the renewal process, make necessary inquiries of the applicant and conduct an investigation in order to determine if cause for disciplinary action exists.

(Added by Stats. 1988, Ch. 1007, Sec. 2.)



4846.5

(a) Except as provided in this section, the board shall issue renewal licenses only to those applicants that have completed a minimum of 36 hours of continuing education in the preceding two years.

(b) (1) Notwithstanding any other provision of law, continuing education hours shall be earned by attending courses relevant to veterinary medicine and sponsored or cosponsored by any of the following:

(A) American Veterinary Medical Association (AVMA) accredited veterinary medical colleges.

(B) Accredited colleges or universities offering programs relevant to veterinary medicine.

(C) The American Veterinary Medical Association.

(D) American Veterinary Medical Association recognized specialty or affiliated allied groups.

(E) American Veterinary Medical Association’s affiliated state veterinary medical associations.

(F) Nonprofit annual conferences established in conjunction with state veterinary medical associations.

(G) Educational organizations affiliated with the American Veterinary Medical Association or its state affiliated veterinary medical associations.

(H) Local veterinary medical associations affiliated with the California Veterinary Medical Association.

(I) Federal, state, or local government agencies.

(J) Providers accredited by the Accreditation Council for Continuing Medical Education (ACCME) or approved by the American Medical Association (AMA), providers recognized by the American Dental Association Continuing Education Recognition Program (ADA CERP), and AMA or ADA affiliated state, local, and specialty organizations.

(2) Continuing education credits shall be granted to those veterinarians taking self-study courses, which may include, but are not limited to, reading journals, viewing video recordings, or listening to audio recordings. The taking of these courses shall be limited to no more than six hours biennially.

(3) The board may approve other continuing veterinary medical education providers not specified in paragraph (1).

(A) The board has the authority to recognize national continuing education approval bodies for the purpose of approving continuing education providers not specified in paragraph (1).

(B) Applicants seeking continuing education provider approval shall have the option of applying to the board or to a board-recognized national approval body.

(4) For good cause, the board may adopt an order specifying, on a prospective basis, that a provider of continuing veterinary medical education authorized pursuant to paragraph (1) or (3) is no longer an acceptable provider.

(5) Continuing education hours earned by attending courses sponsored or cosponsored by those entities listed in paragraph (1) between January 1, 2000, and January 1, 2001, shall be credited toward a veterinarian’s continuing education requirement under this section.

(c) Every person renewing his or her license issued pursuant to Section 4846.4 or any person applying for relicensure or for reinstatement of his or her license to active status, shall submit proof of compliance with this section to the board certifying that he or she is in compliance with this section. Any false statement submitted pursuant to this section shall be a violation subject to Section 4831.

(d) This section shall not apply to a veterinarian’s first license renewal. This section shall apply only to second and subsequent license renewals granted on or after January 1, 2002.

(e) The board shall have the right to audit the records of all applicants to verify the completion of the continuing education requirement. Applicants shall maintain records of completion of required continuing education coursework for a period of four years and shall make these records available to the board for auditing purposes upon request. If the board, during this audit, questions whether any course reported by the veterinarian satisfies the continuing education requirement, the veterinarian shall provide information to the board concerning the content of the course; the name of its sponsor and cosponsor, if any; and specify the specific curricula that was of benefit to the veterinarian.

(f) A veterinarian desiring an inactive license or to restore an inactive license under Section 701 shall submit an application on a form provided by the board. In order to restore an inactive license to active status, the veterinarian shall have completed a minimum of 36 hours of continuing education within the last two years preceding application. The inactive license status of a veterinarian shall not deprive the board of its authority to institute or continue a disciplinary action against a licensee.

(g) Knowing misrepresentation of compliance with this article by a veterinarian constitutes unprofessional conduct and grounds for disciplinary action or for the issuance of a citation and the imposition of a civil penalty pursuant to Section 4883.

(h) The board, in its discretion, may exempt from the continuing education requirement any veterinarian who for reasons of health, military service, or undue hardship cannot meet those requirements. Applications for waivers shall be submitted on a form provided by the board.

(i) The administration of this section may be funded through professional license and continuing education provider fees. The fees related to the administration of this section shall not exceed the costs of administering the corresponding provisions of this section.

(j) For those continuing education providers not listed in paragraph (1) of subdivision (b), the board or its recognized national approval agent shall establish criteria by which a provider of continuing education shall be approved. The board shall initially review and approve these criteria and may review the criteria as needed. The board or its recognized agent shall monitor, maintain, and manage related records and data. The board may impose an application fee, not to exceed two hundred dollars ($200) biennially, for continuing education providers not listed in paragraph (1) of subdivision (b).

(Amended by Stats. 2009, Ch. 88, Sec. 3. Effective January 1, 2010.)



4847

The board shall number consecutively all applications received, note upon each the disposition made of it, and preserve the same for reference.

(Amended by Stats. 1971, Ch. 716.)



4848

(a) (1) The board shall, by means of examination, ascertain the professional qualifications of all applicants for licenses to practice veterinary medicine in this state and shall issue a license to every person whom it finds to be qualified. No license shall be issued to anyone who has not demonstrated his or her competency by examination.

(2) The examination shall consist of each of the following:

(A) A licensing examination that is administered on a national basis.

(B) A California state board examination.

(C) An examination concerning those statutes and regulations of the Veterinary Medicine Practice Act administered by the board. The examination shall be administered by mail and provided to applicants within 10 to 20 days of eligibility determination. The board shall have 10 to 20 days from the date of receipt to process the examination and provide candidates with the results of the examination. The applicant shall certify that he or she personally completed the examination. Any false statement is a violation subject to Section 4831. University of California and Western University of Health Sciences veterinary medical students who have successfully completed a board-approved course on veterinary law and ethics covering the Veterinary Medicine Practice Act shall be exempt from this provision.

(3) The examinations may be given at the same time or at different times as determined by the board. For examination purposes, the board may make contractual arrangements on a sole source basis with organizations furnishing examination material as it may deem desirable and shall be exempt from Section 10115 of the Public Contract Code.

(4) The licensing examination may be waived by the board in any case in which it determines that the applicant has taken and passed an examination for licensure in another state substantially equivalent in scope and subject matter to the licensing examination last given in California before the determination is made, and has achieved a score on the out-of-state examination at least equal to the score required to pass the licensing examination administered in California.

(5) Nothing in this chapter shall preclude the board from permitting a person who has completed a portion of his or her educational program, as determined by the board, in a veterinary college recognized by the board under Section 4846 to take any examination or any part thereof prior to satisfying the requirements for application for a license established by Section 4846.

(b) For purposes of reciprocity, the board shall waive the examination requirements of subdivision (a), and issue a license to an applicant to practice veterinary medicine if the applicant meets all of the following requirements and would not be denied issuance of a license by any other provision of this code:

(1) The applicant holds a current valid license in good standing in another state, Canadian province, or United States territory and, within three years immediately preceding filing an application for licensure in this state, has practiced clinical veterinary medicine for a minimum of two years and completed a minimum of 2,944 hours of clinical practice. Experience obtained while participating in an American Veterinary Medical Association (AVMA) accredited institution’s internship, residency, or specialty board training program shall be valid for meeting the minimum experience requirement.

The term “in good standing” means that an applicant under this section:

(A) Is not currently under investigation nor has been charged with an offense for any act substantially related to the practice of veterinary medicine by any public agency, nor entered into any consent agreement or been subject to an administrative decision that contains conditions placed by an agency upon an applicant’s professional conduct or practice, including any voluntary surrender of license, nor been the subject of an adverse judgment resulting from the practice of veterinary medicine that the board determines constitutes evidence of a pattern of incompetence or negligence.

(B) Has no physical or mental impairment related to drugs or alcohol, and has not been found mentally incompetent by a physician so that the applicant is unable to undertake the practice of veterinary medicine in a manner consistent with the safety of a patient or the public.

(2) At the time of original licensure, the applicant passed the national licensing requirement in veterinary science with a passing score or scores on the examination or examinations equal to or greater than the passing score required to pass the national licensing examination or examinations administered in this state.

(3) The applicant has either graduated from a veterinary college recognized by the board under Section 4846 or possesses a certificate issued by the Educational Commission for Foreign Veterinary Graduates (ECFVG) or the Program for the Assessment of Veterinary Education Equivalence (PAVE).

(4) The applicant passes an examination concerning the statutes and regulations of the Veterinary Medicine Practice Act, administered by the board, pursuant to subparagraph (C) of paragraph (2) of subdivision (a).

(5) The applicant completes an approved educational curriculum on regionally specific and important diseases and conditions. The board, in consultation with the California Veterinary Medical Association (CVMA), shall approve educational curricula that cover appropriate regionally specific and important diseases and conditions that are common in California. The curricula shall focus on small and large animal diseases consistent with the current proportion of small and large animal veterinarians practicing in the state. The approved curriculum shall not exceed 30 hours of educational time. The approved curriculum may be offered by multiple providers so that it is widely accessible to candidates licensed under this subdivision.

(c) The board shall issue a temporary license valid for one year to an applicant to practice veterinary medicine under the supervision of another California-licensed veterinarian in good standing if the applicant satisfies all of the following requirements:

(1) The applicant meets the requirements of paragraphs (1) to (4), inclusive, of subdivision (b).

(2) The applicant would not be denied issuance of a license under any other provision of this chapter.

(3) The applicant agrees to complete the approved educational curriculum described in paragraph (5) of subdivision (b) on regionally specific and important diseases and conditions during the period of temporary licensure.

(d) Upon completion of the curriculum described in paragraph (5) of subdivision (b), a temporary licensee shall submit an application for full licensure accompanied by verification of completion of that curriculum and all applicable fees.

(e) The board, in its discretion, may extend the expiration date of a temporary license issued pursuant to subdivision (c) for not more than one year for reasons of health, military service, or undue hardship. An application for an extension shall be submitted on a form provided by the board.

(Amended by Stats. 2009, Ch. 80, Sec. 7. Effective January 1, 2010.)



4848.3

(a) The board shall issue a temporary license valid for one year to an applicant accepted into a qualifying internship or residency program that meets all of the following requirements:

(1) Program participants have either graduated from a veterinary college recognized by the board under Section 4846 or possess a certificate issued by the Educational Commission for Foreign Veterinary Graduates or the Program for the Assessment of Veterinary Education Equivalency, and hold a current valid license in good standing in another state, Canadian province, or United States territory.

(2) Program participants are under the direct supervision of a board-certified California-licensed veterinarian in good standing.

(3) Two or more board-certified specialists are on the staff of the veterinary practice.

(4) The program undergoes annual evaluation and is approved by one or more existing organizations officially recognized for that purpose by the board.

(b) The temporary license issued pursuant to this section shall only be valid for activities performed in the course of, and incidental to, a qualifying internship or residency program.

(Amended by Stats. 2009, Ch. 80, Sec. 8. Effective January 1, 2010.)



4849

The state board examination shall be given at least twice each year. It shall include all the subjects that are ordinarily included in the curricula of veterinary colleges in good standing and may include any other subjects that the board may by rule authorize and direct.

(Amended by Stats. 2009, Ch. 80, Sec. 9. Effective January 1, 2010.)



4850

Every person holding a license under this chapter shall conspicuously display the license in his or her principal place of business.

(Amended by Stats. 2005, Ch. 621, Sec. 80. Effective January 1, 2006.)



4852

Every person holding a license issued under this chapter who changes his or her mailing address shall notify the board of his or her new mailing address within 30 days of the change. The board shall not renew the license of any person who fails to comply with this section unless the person pays the penalty fee prescribed in Section 4905. An applicant for the renewal of a license shall specify in his or her application whether he or she has changed his or her mailing address and the board may accept that statement as evidence of the fact.

(Amended by Stats. 1997, Ch. 642, Sec. 20. Effective January 1, 1998.)



4853

(a) All premises where veterinary medicine, veterinary dentistry, veterinary surgery, and the various branches thereof is being practiced shall be registered with the board. The certificate of registration shall be on a form prescribed in accordance with Section 164.

(b) “Premises” for the purpose of this chapter shall include a building, kennel, mobile unit, or vehicle. Mobile units and vehicles shall be exempted from independent registration with the board when they are operated from a building or facility which is the licensee manager’s principal place of business and the building is registered with the board, and the registration identifies and declares the use of the mobile unit or vehicle.

(c) Every application for registration of veterinary premises shall set forth in the application the name of the responsible licensee manager who is to act for and on behalf of the licensed premises. Substitution of the responsible licensee manager may be accomplished by application to the board if the following conditions are met:

(1) The person substituted qualifies by presenting satisfactory evidence that he or she possesses a valid, unexpired, and unrevoked license as provided by this chapter and that the license is not currently under suspension.

(2) No circumvention of the law is contemplated by the substitution.

(Amended by Stats. 1997, Ch. 642, Sec. 21. Effective January 1, 1998.)



4853.1

(a) Each application to register a premise pursuant to Section 4853 shall be made on a form provided by the board. An application for renewal of that registration shall be made annually.

(b) The application shall contain a statement to the effect that the applicant has not been convicted of a felony, has not been the subject of professional disciplinary action taken by any public agency in California or any other state or territory, and has not violated any of the provisions of this chapter. If the applicant is unable to make that statement, the application shall contain a statement of the conviction, professional discipline, or violation.

(c) The board may, as part of the renewal process, make necessary inquiries of the applicant and conduct an investigation in order to determine if cause for disciplinary action exists.

(Added by Stats. 1988, Ch. 1007, Sec. 3.)



4853.5

When it has been adjudicated in an administrative hearing that the licensee manager has failed to keep the premises and all equipment therein in a clean and sanitary condition as provided for in subdivision (h) of Section 4883, or is in violation of any of the provisions of Section 4854, the board may withhold, suspend, or revoke the registration of veterinary premises, or assess a fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500) per day until such violation has been rectified, or by both such suspension and fine. The total amount of any fine assessed pursuant to this section shall not exceed five thousand dollars ($5,000).

(Amended by Stats. 1980, Ch. 471, Sec. 8.)



4853.6

The board shall withhold, suspend or revoke registration of veterinary premises:

(a) When the licensee manager set forth in the application in accordance with Section 4853 ceases to become responsible for management of the registered premises and no substitution of the responsible licensee manager has been made by application as provided for in Section 4853.

(b) When the licensee manager has, under proceedings conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the license to practice veterinary medicine, surgery, and dentistry revoked or suspended.

(Added by Stats. 1978, Ch. 1314.)



4854

All premises where veterinary medicine, veterinary dentistry, or veterinary surgery is being practiced, and all instruments, apparatus and apparel used in connection with those practices, shall be kept clean and sanitary at all times, and shall conform to those minimum standards established by the board.

(Added by Stats. 1978, Ch. 1314.)



4854.5

(a) Every off-campus educational program site shall display in a conspicuous place a consumer notification specifying that the veterinary facilities are also being used for diagnosis and treatment of animals by graduate students enrolled in a veterinary medicine program.

(b) Notwithstanding Section 4831, or any other provision of law, a violation of subdivision (a) shall not be a crime.

(Added by Stats. 2002, Ch. 131, Sec. 3. Effective January 1, 2003.)



4855

A veterinarian subject to the provisions of this chapter shall, as required by regulation of the board, keep a written record of all animals receiving veterinary services, and provide a summary of that record to the owner of animals receiving veterinary services, when requested. The minimum amount of information which shall be included in written records and summaries shall be established by the board. The minimum duration of time for which a licensed premise shall retain the written record or a complete copy of the written record shall be determined by the board.

(Added by Stats. 1978, Ch. 1314.)



4856

(a) All records required by law to be kept by a veterinarian subject to this chapter, including, but not limited to, records pertaining to diagnosis and treatment of animals and records pertaining to drugs or devices for use on animals, shall be open to inspection by the board, or its authorized representatives, during an inspection as part of a regular inspection program by the board, or during an investigation initiated in response to a complaint that a licensee has violated any law or regulation that constitutes grounds for disciplinary action by the board. A copy of all those records shall be provided to the board immediately upon request.

(b) Equipment and drugs on the premises, or any other place, where veterinary medicine, veterinary dentistry, veterinary surgery, or the various branches thereof is being practiced, or otherwise in the possession of a veterinarian for purposes of that practice, shall be open to inspection by the board, or its authorized representatives, during an inspection as part of a regular inspection program by the board, or during an investigation initiated in response to a complaint that a licensee has violated any law or regulation that constitutes grounds for disciplinary action by the board.

(Amended by Stats. 1997, Ch. 642, Sec. 22. Effective January 1, 1998.)



4857

(a) A veterinarian licensed under the provisions of this chapter shall not disclose any information concerning an animal receiving veterinary services, the client responsible for the animal receiving veterinary services, or the veterinary care provided to an animal, except under any one of the following circumstances:

(1) Upon written or witnessed oral authorization by knowing and informed consent of the client responsible for the animal receiving services or an authorized agent of the client.

(2) Upon authorization received by electronic transmission when originated by the client responsible for the animal receiving services or an authorized agent of the client.

(3) In response to a valid court order or subpoena.

(4) As may be required to ensure compliance with any federal, state, county, or city law or regulation, including, but not limited to, the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(5) Nothing in this section is intended to prevent the sharing of veterinary medical information between veterinarians or facilities for the purpose of diagnosis or treatment of the animal who is the subject of the medical records.

(6) As otherwise provided in this section.

(b) This section shall not apply to the extent that the client responsible for an animal or an authorized agent of the client responsible for the animal has filed or caused to be filed a civil or criminal complaint that places the veterinarian’s care and treatment of the animal or the nature and extent of the injuries to the animal at issue, or when the veterinarian is acting to comply with federal, state, county, or city laws or regulations.

(c) A veterinarian shall be subject to the criminal penalties set forth in Section 4831 or any other provision of this code for a violation of this section. In addition, any veterinarian who negligently releases confidential information shall be liable in a civil action for any damages caused by the release of that information.

(d) Nothing in this section is intended to prevent the sharing of veterinary medical information between veterinarians and peace officers, humane society officers, or animal control officers who are acting to protect the welfare of animals.

(Amended by Stats. 2009, Ch. 308, Sec. 61. Effective January 1, 2010.)






ARTICLE 3.5 - Diversion Evaluation Committees

4860

It is the intent of the Legislature that the Veterinary Medical Board seek ways and means to identify and rehabilitate veterinarians and registered veterinary technicians with impairment due to abuse of dangerous drugs or alcohol, affecting competency so that veterinarians and registered veterinary technicians so afflicted may be treated and returned to the practice of veterinary medicine in a manner that will not endanger the public health and safety.

(Amended by Stats. 1995, Ch. 60, Sec. 35. Effective July 6, 1995.)



4861

One or more diversion evaluation committees is hereby authorized to be established by the board. Each diversion evaluation committee shall be composed of five persons appointed by the board.

Each diversion evaluation committee shall have the following composition:

(a) Three veterinarians licensed under this chapter. The board in making its appointments shall give consideration to recommendations of veterinary associations and local veterinary societies and shall consider, among others, where appropriate, the appointment of veterinarians who have recovered from impairment or who have knowledge and expertise in the management of impairment.

(b) Two public members.

Each person appointed to a diversion evaluation committee shall have experience or knowledge in the evaluation or management of persons who are impaired due to alchohol or drug abuse.

It shall require the majority vote of the board to appoint a person to a diversion evaluation committee. Each appointment shall be at the pleasure of the board for a term not to exceed four years. In its discretion the board may stagger the terms of the initial members appointed.

The board may appoint a program director and other personnel as necessary to carry out provisions of this article.

(Added by Stats. 1982, Ch. 870, Sec. 1.)



4862

Each member of a diversion evaluation committee shall receive per diem and expenses as provided in Section 103.

(Added by Stats. 1982, Ch. 870, Sec. 1.)



4863

Three members of a diversion evaluation committee shall constitute a quorum for the transaction of business at any meeting. Any action requires the majority vote of the diversion evaluation committee.

(Added by Stats. 1982, Ch. 870, Sec. 1.)



4864

Each diversion evaluation committee shall elect from its membership a chairperson and a vice chairperson.

(Added by Stats. 1982, Ch. 870, Sec. 1.)



4865

The board shall administer the provisions of this article.

(Added by Stats. 1982, Ch. 870, Sec. 1.)



4866

(a) The board shall establish criteria for the acceptance, denial, or termination of veterinarians and registered veterinary technicians in a diversion program. Only those veterinarians and registered veterinary technicians who have voluntarily requested diversion treatment and supervision by a diversion evaluation committee shall participate in a program.

(b) The board shall establish criteria for the selection of administrative physicians who shall examine veterinarians and registered veterinary technicians requesting diversion under a program. Any reports made under this article by the administrative physician shall constitute an exception to Sections 994 and 995 of the Evidence Code.

(c) The diversion program may accept no more than 100 participants who are licensees of the board.

(Amended by Stats. 2008, Ch. 529, Sec. 6. Effective January 1, 2009.)



4867

The diversion evaluation committee shall inform each veterinarian and registered veterinary technician who requests participation in a program of the procedures followed in the program, of the rights and responsibilities of the veterinarian and registered veterinary technician in the program, and of the possible results of noncompliance with the program.

(Amended by Stats. 2008, Ch. 529, Sec. 7. Effective January 1, 2009.)



4868

Each diversion evaluation committee shall have the following duties and responsibilities:

(a) To evaluate those veterinarians and registered veterinary technicians who request participation in the program according to the guidelines prescribed by the board and to consider the recommendation of the administrative physician on the admission of the veterinarian or registered veterinary technician to the diversion program.

(b) To review and designate those treatment facilities to which veterinarians and registered veterinary technicians in a diversion program may be referred.

(c) To receive and review information concerning veterinarians and registered veterinary technicians participating in the program.

(d) To call meetings as necessary to consider the requests of veterinarians and registered veterinary technicians to participate in a diversion program, and to consider reports regarding veterinarians and registered veterinary technicians participating in a program from an administrative physician, or from others.

(e) To consider in the case of each veterinarian and registered veterinary technician participating in a program whether he or she may with safety continue or resume the practice of veterinary medicine or the assisting in the practice of veterinary medicine.

(f) To set forth in writing for each veterinarian and registered veterinary technician participating in a program a treatment program established for each such veterinarian and registered veterinary technician with the requirements for supervision and surveillance.

(g) To hold a general meeting at least twice a year, which shall be open and public, to evaluate the program’s progress, to review data as required in reports to the board, to prepare reports to be submitted to the board, and to suggest proposals for changes in the diversion program.

(Amended by Stats. 2008, Ch. 529, Sec. 8. Effective January 1, 2009.)



4869

Notwithstanding the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, relating to public meetings, a diversion evaluation committee may convene in closed session to consider reports pertaining to any veterinarian or registered veterinary technician requesting or participating in a diversion program. A diversion evaluation committee shall only convene in closed session to the extent that it is necessary to protect the privacy of a veterinarian or registered veterinary technician.

(Amended by Stats. 2008, Ch. 529, Sec. 9. Effective January 1, 2009.)



4870

Each veterinarian and registered veterinary technician who requests participation in a diversion program shall agree to cooperate with the treatment program designed by a diversion evaluation committee. Any failure to comply with the provisions of a treatment program may result in termination of the veterinarian’s or registered veterinary technician’s participation in a program.

(Amended by Stats. 2008, Ch. 529, Sec. 10. Effective January 1, 2009.)



4871

(a) After a diversion evaluation committee in its discretion has determined that a veterinarian or registered veterinary technician has been rehabilitated and the diversion program is completed, the diversion evaluation committee shall purge and destroy all records pertaining to the veterinarian’s or registered veterinary technician’s participation in a diversion program.

(b) All board and diversion evaluation committee records and records of proceedings pertaining to the treatment of a veterinarian or registered veterinary technician in a program shall be kept confidential and are not subject to discovery or subpoena.

(Amended by Stats. 2008, Ch. 529, Sec. 11. Effective January 1, 2009.)



4872

The board shall provide for the representation of any persons making reports to a diversion evaluation committee or the board under this article in any action for defamation.

(Added by Stats. 1982, Ch. 870, Sec. 1.)



4873

The board shall charge each veterinarian and registered veterinary technician who is accepted to participate in the diversion program a diversion program registration fee. The diversion program registration fee shall be set by the board in an amount not to exceed four thousand dollars ($4,000). In the event that the diversion program registration exceeds five hundred dollars ($500), the board may provide for quarterly payments.

(Amended by Stats. 2008, Ch. 529, Sec. 13. Effective January 1, 2009.)






ARTICLE 4 - Revocation and Suspension

4875

The board may revoke or suspend for a certain time the license or registration of any person to practice veterinary medicine or any branch thereof in this state after notice and hearing for any of the causes provided in this article. In addition to its authority to suspend or revoke a license or registration, the board shall have the authority to assess a fine not in excess of five thousand dollars ($5,000) against a licensee or registrant for any of the causes specified in Section 4883. A fine may be assessed in lieu of or in addition to a suspension or revocation. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein. Notwithstanding the provisions of Section 4903, all fines collected pursuant to this section shall be deposited to the credit of the Veterinary Medical Board Contingent Fund.

(Amended by Stats. 2009, Ch. 80, Sec. 10. Effective January 1, 2010.)



4875.1

(a) In order to ensure that its resources are maximized for the protection of the public, the board shall prioritize its investigative and prosecutorial resources to ensure that veterinarians and registered veterinary technicians representing the greatest threat of harm are identified and disciplined expeditiously. Cases involving any of the following allegations shall be handled on a priority basis, as follows, with the highest priority being given to cases in paragraph (1):

(1) Negligence or incompetence that involves death or serious bodily injury to an animal patient, such that the veterinarian or registered veterinary technician represents a danger to the public.

(2) Cruelty to animals.

(3) A conviction or convictions for a criminal charge or charges or being subject to a felony criminal proceeding without consideration of the outcome of the proceeding.

(4) Practicing veterinary medicine while under the influence of drugs or alcohol.

(5) Drug or alcohol abuse by a veterinarian or registered veterinary technician involving death or serious bodily injury to an animal patient or to the public.

(6) Self-prescribing of any dangerous drug, as defined in Section 4022, or any controlled substance, as defined in Section 4021.

(7) Repeated acts of excessive prescribing, furnishing, or administering of controlled substances, as defined in Section 4021, or repeated acts of prescribing, dispensing, or furnishing of controlled substances, as defined in Section 4021, without having first established a veterinarian-client-patient relationship pursuant to Section 2032.1 of Title 16 of the California Code of Regulations.

(8) Extreme departures from minimum sanitary conditions such that there is a threat to an animal patient or the public and animal health and safety, only if the case has already been subject to Section 494 and board action.

(b) The board may prioritize cases involving an allegation of conduct that is not described in subdivision (a). Those cases prioritized shall not be assigned a priority equal to or higher than the priorities established in subdivision (a).

(c) The board shall annually report and make publicly available the number of disciplinary actions that are taken in each priority category specified in subdivisions (a) and (b).

(Added by Stats. 2008, Ch. 529, Sec. 12. Effective January 1, 2009.)



4875.2

If, upon completion of an investigation, the executive officer has probable cause to believe that a veterinarian, a registered veterinary technician, or an unlicensed person acting as a veterinarian or a registered veterinary technician has violated provisions of this chapter, he or she may issue a citation to the veterinarian, registered veterinary technician, or unlicensed person, as provided in this section. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the provision of this chapter alleged to have been violated. In addition, each citation may contain an order of abatement fixing a reasonable time for abatement of the violation, and may contain an assessment of a civil penalty. The citation shall be served upon the veterinarian, registered veterinary technician, or unlicensed individual personally or by any type of mailing requiring a return receipt. Before any citation may be issued, the executive officer shall submit the alleged violation for review and investigation to at least one designee of the board who is a veterinarian licensed in or employed by the state. The review shall include attempts to contact the veterinarian, registered veterinary technician, or unlicensed person to discuss and resolve the alleged violation. Upon conclusion of the board designee’s review, the designee shall prepare a finding of fact and a recommendation. If the board designee concludes that probable cause exists that the veterinarian, registered veterinary technician, or unlicensed person has violated any provisions of this chapter, a civil citation shall be issued to the veterinarian, registered veterinary technician, or unlicensed person.

(Amended by Stats. 2009, Ch. 80, Sec. 11. Effective January 1, 2010.)



4875.3

(a) If the board determines, as a result of its inspection of the premises pursuant to Section 4809.5, or any other place where veterinary medicine, veterinary dentistry, veterinary surgery, or the various branches thereof is practiced, or that is otherwise in the possession of a veterinarian for purpose of that practice, that it is not in compliance with the standards established by the board, the board shall provide a notice of any deficiencies and provide a reasonable time for compliance with those standards prior to commencing any further action pursuant to this article. The board may issue an interim suspension order pursuant to Section 494 in those cases where the violations represent an immediate threat to the public and animal health and safety.

(b) A veterinarian who reviews and investigates an alleged violation pursuant to Section 4875.2 shall be licensed in or employed by the state either full time or part time and shall not have been out of practice for more than four years.

(Added by Stats. 2008, Ch. 529, Sec. 14. Effective January 1, 2009.)



4875.4

(a) The board shall, in the manner prescribed in Section 4808, adopt regulations covering the assessment of civil penalties under this article which give due consideration to the appropriateness of the penalty with respect to the following factors:

(1) The gravity of the violation, including, but not limited to, whether the violation is minor.

(2) The good faith of the person being charged.

(3) The history of previous violations.

(b) In no event shall the civil penalty for each citation issued be assessed in an amount greater than five thousand dollars ($5,000).

(c) Regulations adopted by the board shall be pursuant to the procedures for citations and fines in accordance with Section 125.9.

(Amended by Stats. 2008, Ch. 529, Sec. 15. Effective January 1, 2009.)



4875.6

(a) If a veterinarian, a registered veterinary technician, or an unlicensed person desires to administratively contest a civil citation or the proposed assessment of a civil penalty therefor, he or she shall, within 10 business days after receipt of the citation, notify the executive officer in writing of his or her request for an informal conference with the executive officer or his or her designee. The executive officer or his or her designee shall hold, within 60 days from the receipt of the request, an informal conference. At the conclusion of the informal conference, the executive officer may affirm, modify, or dismiss the citation or proposed assessment of a civil penalty, and he or she shall state with particularity in writing his or her reasons for the action, and shall immediately transmit a copy thereof to the board, the veterinarian, registered veterinary technician, or unlicensed person, and the person who submitted the verified complaint. If the veterinarian, registered veterinary technician, or unlicensed person desires to administratively contest under subdivision (c) a decision made after the informal conference, he or she shall inform the executive officer in writing within 30 calendar days after he or she receives the decision resulting from the informal conference.

If the veterinarian, registered veterinary technician, or unlicensed person fails to notify the executive officer in writing that he or she intends to contest the citation or the proposed assessment of a civil penalty therefor or the decision made after an informal conference within the time specified in this subdivision, the citation or the proposed assessment of a civil penalty or the decision made after an informal conference shall be deemed a final order of the board and shall not be subject to further administrative review.

Notwithstanding any other provision of law, where a fine is paid to satisfy an assessment based on the finding of a violation, payment of the fine shall be represented as satisfactory resolution of the matter for purposes of public disclosure.

(b) A veterinarian, a registered veterinary technician, or an unlicensed person may, in lieu of contesting a citation pursuant to this section, transmit to the board the amount assessed in the citation as a civil penalty, within 10 business days after receipt of the citation. An unlicensed person may notify the board and file a petition for a writ of administrative mandamus under Section 1094.5 of the Code of Civil Procedure within 30 calendar days after receipt of the citation, without engaging in an informal conference or administrative hearing. If a petition is not filed pursuant to this section, payment of any fine shall not constitute an admission of the violation charged.

(c) If a veterinarian, a registered veterinary technician, or an unlicensed person has notified the executive officer that he or she intends to administratively contest the decision made after the informal conference, the executive officer shall forward the matter to the Attorney General’s office who shall prepare a notice of appeal of the citation and civil penalty. After the hearing, the board and administrative law judge shall issue a decision, based on findings of fact, affirming, modifying, or vacating the citation, or directing other appropriate relief that shall include, but need not be limited to, a notice that the failure of a veterinarian, registered veterinary technician, or unlicensed person to comply with any provision of the board’s decision constitutes grounds for suspension or denial of licensure, or both, or suspension or denial of registration, or both. The administrative proceedings under this section shall be conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the board shall have all the powers granted therein.

(d) After the exhaustion of the review procedures provided for in this section or if the time for all appeals has passed, the board may bring an action in the appropriate court in the county in which the offense occurred to recover the civil penalty and obtain an order compelling the cited person to comply with the order of abatement. In that action, the complaint shall include a certified copy of the final order of the board, together with the factual findings and determinations of the board and administrative law judge. The findings shall be prima facie evidence of the facts stated therein, and in the absence of contrary evidence may serve as the basis for the issuance of the judgment and order.

(e) Failure of a licensee or registrant to pay a civil penalty within 30 days of the date of receipt of the assessment, unless the citation is being appealed, may result in disciplinary action being taken by the board. When a citation is not contested and a civil penalty is not paid, the full amount of the assessed civil penalty shall be added to the fee for renewal of the license or registration. A license or registration shall not be renewed without payment of the renewal fee and civil penalty.

(f) Any civil penalties received under this chapter shall be deposited in the Veterinary Medical Board Contingent Fund.

(Amended by Stats. 2009, Ch. 80, Sec. 12. Effective January 1, 2010.)



4876

In addition to its authority to suspend or revoke a license or registration, or assess a fine on a person licensed or registered under this chapter, the board shall have the authority to place a licensee or registrant on probation. The authority of the board to discipline by placing the licensee or registrant on probation shall include, but is not limited to, the following:

(a) Requiring the licensee or registrant to complete a course of study or service, or both, as prescribed by the board, and to demonstrate renewed competence to the satisfaction of the board.

(b) Requiring the licensee or registrant to submit to a complete diagnostic examination by one or more physicians appointed by the board. If the board requires a licensee or registrant to submit to that examination, the board shall receive and consider any other report of a complete diagnostic examination given by one or more physicians of the licensee’s or registrant’s choice.

(c) Restricting or limiting the extent, scope, or type of practice of the licensee or registrant.

(Amended by Stats. 2009, Ch. 80, Sec. 13. Effective January 1, 2010.)



4881

The executive officer in all cases of suspension, revocation, or restriction of licenses or assessment of fines shall enter on the register the fact of suspension, revocation, restriction, or fine, as the case may be. The record of any suspension, revocation, restriction, or fine so made by the county clerks shall be prima facie evidence of the fact thereof, and of the regularity of all the proceedings of the board in the matter of the suspension, revocation, restriction, or fine.

(Amended by Stats. 1984, Ch. 47, Sec. 36. Effective March 21, 1984.)



4883

The board may deny, revoke, or suspend a license or registration or assess a fine as provided in Section 4875 for any of the following:

(a) Conviction of a crime substantially related to the qualifications, functions, or duties of veterinary medicine, surgery, or dentistry, in which case the record of the conviction shall be conclusive evidence.

(b) For having professional connection with, or lending the licensee’s or registrant’s name to, any illegal practitioner of veterinary medicine and the various branches thereof.

(c) Violation or attempting to violate, directly or indirectly, any of the provisions of this chapter.

(d) Fraud or dishonesty in applying, treating, or reporting on tuberculin or other biological tests.

(e) Employment of anyone but a veterinarian licensed in the state to demonstrate the use of biologics in the treatment of animals.

(f) False or misleading advertising.

(g) Unprofessional conduct, that includes, but is not limited to, the following:

(1) Conviction of a charge of violating any federal statutes or rules or any statute or rule of this state regulating dangerous drugs or controlled substances. The record of the conviction is conclusive evidence thereof. A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section. The board may order the license or registration to be suspended or revoked, or assess a fine, or decline to issue a license or registration, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4, 1210.1, or 3063.1 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(2) (A) The use of or prescribing for or administering to himself or herself, any controlled substance.

(B) The use of any of the dangerous drugs specified in Section 4022, or of alcoholic beverages to the extent, or in any manner as to be dangerous or injurious to a person licensed or registered under this chapter, or to any other person or to the public, or to the extent that the use impairs the ability of the person so licensed or registered to conduct with safety the practice authorized by the license or registration.

(C) The conviction of more than one misdemeanor or any felony involving the use, consumption, or self-administration of any of the substances referred to in this section or any combination thereof, and the record of the conviction is conclusive evidence.

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section. The board may order the license or registration to be suspended or revoked or assess a fine, or may decline to issue a license or registration, when the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending imposition of sentence, irrespective of a subsequent order under Section 1203.4, 1210.1, or 3063.1 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(3) A violation of any federal statute, rule, or regulation or any of the statutes, rules, or regulations of this state regulating dangerous drugs or controlled substances.

(h) Failure to keep the licensee’s or registrant’s premises and all equipment therein in a clean and sanitary condition.

(i) Fraud, deception, negligence, or incompetence in the practice of veterinary medicine.

(j) Aiding or abetting in any acts that are in violation of any of the provisions of this chapter.

(k) The employment of fraud, misrepresentation, or deception in obtaining the license or registration.

(l) The revocation, suspension, or other discipline by another state or territory of a license, certificate, or registration to practice veterinary medicine or as a veterinary technician in that state or territory.

(m) Cruelty to animals, conviction on a charge of cruelty to animals, or both.

(n) Disciplinary action taken by any public agency in any state or territory for any act substantially related to the practice of veterinary medicine or the practice of a veterinary technician.

(o) Violation, or the assisting or abetting violation, of any regulations adopted by the board pursuant to this chapter.

(Amended by Stats. 2009, Ch. 80, Sec. 14. Effective January 1, 2010.)



4885

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge of a felony or of any offense related to the practice of veterinary medicine or the practice of a veterinary technician is deemed to be a conviction within the meaning of this article. The board may order the license or registration to be suspended or revoked, or assess a fine as provided in Section 4883 or may decline to issue a license or registration, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4, 1210.1, or 3063.1 of the Penal Code allowing that person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 2009, Ch. 80, Sec. 15. Effective January 1, 2010.)



4886

In reinstating a license or registration that has been revoked or suspended under Section 4883, the board may impose terms and conditions to be followed by the licensee or registrant after the license or registration has been reinstated. The authority of the board to impose terms and conditions includes, but is not limited to, the following:

(a) Requiring the licensee or registrant to obtain additional professional training and to pass an examination upon completion of the training.

(b) Requiring the licensee or registrant to pass an oral, written, practical, or clinical examination, or any combination thereof to determine his or her present fitness to engage in the practice of veterinary medicine or to practice as a veterinary technician.

(c) Requiring the licensee or registrant to submit to a complete diagnostic examination by one or more physicians appointed by the board. If the board requires the licensee or registrant to submit to that examination, the board shall receive and consider any other report of a complete diagnostic examination given by one or more physicians of the licensee’s or registrant’s choice.

(d) Restricting or limiting the extent, scope, or type of practice of the licensee or registrant.

(Amended by Stats. 2009, Ch. 80, Sec. 16. Effective January 1, 2010.)



4887

A person whose license or registration has been revoked or who has been placed on probation may petition the board for reinstatement or modification of penalty including modification or termination of probation after a period of not less than one year has elapsed from the effective date of the decision ordering the disciplinary action. The petition shall state such facts as may be required by the board.

The petition shall be accompanied by at least two verified recommendations from veterinarians licensed by the board who have personal knowledge of the activities of the petitioner since the disciplinary penalty was imposed. The petition shall be heard by the board. The board may consider all activities of the petitioner since the disciplinary action was taken, the offense for which the petitioner was disciplined, the petitioner’s activities since the license or registration was in good standing, and the petitioner’s rehabilitation efforts, general reputation for truth, and professional ability. The hearing may be continued from time to time as the board finds necessary.

The board reinstating the license or registration or modifying a penalty may impose such terms and conditions as it determines necessary. To reinstate a revoked license or registration or to otherwise reduce a penalty or modify probation shall require a vote of five of the members of the board.

The petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole. The board may deny without a hearing or argument any petition filed pursuant to this section within a period of two years from the effective date of the prior decision following a hearing under this section.

(Amended by Stats. 2010, Ch. 538, Sec. 20. Effective January 1, 2011.)






ARTICLE 5 - Revenue

4900

(a) All veterinary licenses and veterinary technician registrations shall expire at 12 midnight of the last day of the birth month of the licensee or registrant during the second year of a two-year term if not renewed.

(b) The board shall establish by regulation procedures for the administration of a birth date renewal program, including, but not limited to, the establishment of a system of staggered license and registration expiration dates and a pro rata formula for the payment of renewal fees by veterinarians and registered veterinary technicians affected by the implementation of the program.

(c) To renew an unexpired license or registration, the licensee or registrant shall, on or before the date of expiration of the license or registration, apply for renewal on a form provided by the board, accompanied by the prescribed renewal fee.

(d) Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever occurs last. If so renewed, the license or registration shall continue in effect through the expiration date provided in this section which next occurs after the effective date of the renewal, when it shall expire, if it is not again renewed.

(Amended by Stats. 2009, Ch. 80, Sec. 18. Effective January 1, 2010.)



4901

Except as otherwise provided in this chapter, an expired license or registration may be renewed at any time within five years after its expiration on filing of an application for renewal on a form prescribed by the board, and payment of all accrued and unpaid renewal fees. If the license or registration is renewed more than 30 days after its expiration, the licensee or registrant, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which all renewal fees are paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license or registration shall continue in effect through the expiration date provided in Section 4900 that next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(Amended by Stats. 2009, Ch. 80, Sec. 19. Effective January 1, 2010.)



4901.1

A license or registration that is suspended is subject to expiration, and shall be renewed as provided in this chapter, but that renewal does not entitle the licensee or registrant, while the license or registration remains suspended and until it is reinstated, to engage in the licensed or registered activity, or in any other activity in violation of the order or judgment by which the license or registration was suspended.

(Amended by Stats. 2009, Ch. 80, Sec. 20. Effective January 1, 2010.)



4901.2

A revoked license or registration is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee or registrant, as a condition precedent to reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated plus the delinquency fee, if any, accrued at the time of its revocation.

(Amended by Stats. 2009, Ch. 80, Sec. 21. Effective January 1, 2010.)



4902

A person who fails to renew his license within five years after its expiration may not renew it, and it shall not be restored, reissued, or reinstated thereafter, but such person may apply for and obtain a new license if:

(a) He is not subject to denial of licensure under Section 480.

(b) He takes and passes the examination, if any, which would be required of him if he were then applying for a license for the first time, or otherwise establishes to the satisfaction of the board that, with due regard for the public interest, he is qualified to practice veterinary medicine, and

(c) He pays all of the fees that would be required of him if he were then applying for the license for the first time.

The board may, by regulation, provide for the waiver or refund of all or any part of the examination fee in those cases in which a license is issued without an examination pursuant to the provisions of this section.

(Amended by Stats. 1978, Ch. 1161.)



4903

Of all fines or forfeitures of bail in any case wherein any person is charged with a violation of any of the provisions of this act, 50 percent shall be paid upon collection by the proper officer of the court to the State Treasurer, to be deposited to the credit of the Veterinary Medical Board Contingent Fund. The other 50 percent shall be paid as provided by law, for the payment of fines or forfeitures of bail in misdemeanor cases.

(Amended by Stats. 1995, Ch. 60, Sec. 39. Effective July 6, 1995.)



4904

All fees collected on behalf of the board and all receipts of every kind and nature shall be reported each month for the month preceding to the State Controller and at the same time the entire amount shall be paid into the State Treasury and shall be credited to the Veterinary Medical Board Contingent Fund. This contingent fund shall be for the use of the Veterinary Medical Board and out of it and not otherwise shall be paid all expenses of the board.

(Amended by Stats. 1995, Ch. 60, Sec. 40. Effective July 6, 1995.)



4905

The following fees shall be collected by the board and shall be credited to the Veterinary Medical Board Contingent Fund:

(a) The fee for filing an application for examination shall be set by the board in an amount it determines is reasonably necessary to provide sufficient funds to carry out the purpose of this chapter, not to exceed three hundred fifty dollars ($350).

(b) The fee for the California state board examination shall be set by the board in an amount it determines is reasonably necessary to provide sufficient funds to carry out the purpose of this chapter, not to exceed three hundred fifty dollars ($350).

(c) The fee for the Veterinary Medicine Practice Act examination shall be set by the board in an amount it determines reasonably necessary to provide sufficient funds to carry out the purpose of this chapter, not to exceed one hundred dollars ($100).

(d) The initial license fee shall be set by the board not to exceed five hundred dollars ($500) except that, if the license is issued less than one year before the date on which it will expire, then the fee shall be set by the board at not to exceed two hundred fifty dollars ($250). The board may, by appropriate regulation, provide for the waiver or refund of the initial license fee where the license is issued less than 45 days before the date on which it will expire.

(e) The renewal fee shall be set by the board for each biennial renewal period in an amount it determines is reasonably necessary to provide sufficient funds to carry out the purpose of this chapter, not to exceed five hundred dollars ($500).

(f) The temporary license fee shall be set by the board in an amount it determines is reasonably necessary to provide sufficient funds to carry out the purpose of this chapter, not to exceed two hundred fifty dollars ($250).

(g) The delinquency fee shall be set by the board, not to exceed fifty dollars ($50).

(h) The fee for issuance of a duplicate license is twenty-five dollars ($25).

(i) Any charge made for duplication or other services shall be set at the cost of rendering the service, except as specified in subdivision (h).

(j) The fee for failure to report a change in the mailing address is twenty-five dollars ($25).

(k) The initial and annual renewal fees for registration of veterinary premises shall be set by the board in an amount not to exceed four hundred dollars ($400) annually.

(l) If the money transferred from the Veterinary Medical Board Contingent Fund to the General Fund pursuant to the Budget Act of 1991 is redeposited into the Veterinary Medical Board Contingent Fund, the fees assessed by the board shall be reduced correspondingly. However, the reduction shall not be so great as to cause the Veterinary Medical Board Contingent Fund to have a reserve of less than three months of annual authorized board expenditures. The fees set by the board shall not result in a Veterinary Medical Board Contingent Fund reserve of more than 10 months of annual authorized board expenditures.

(Amended by Stats. 2008, Ch. 529, Sec. 16. Effective January 1, 2009.)






ARTICLE 6 - Veterinary Corporations

4910

A veterinary corporation is a corporation which is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are licensed veterinarians are in compliance with the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), this article, and all other statutes and regulations pertaining to the corporation and the conduct of its affairs. With respect to a veterinary corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code) is the Veterinary Medical Board.

(Amended by Stats. 1995, Ch. 60, Sec. 42. Effective July 6, 1995.)



4911

Notwithstanding any other provision of law, the name of a veterinary corporation and any name or names under which it renders professional services shall include the words “veterinary corporation” or wording or abbreviations denoting corporate existence.

(Added by Stats. 1985, Ch. 1578, Sec. 1.)



4912

Except as provided in Section 13403 of the Corporations Code, each director, shareholder, and officer of a veterinary corporation shall be a licensed person as defined in Section 13401 of the Corporations Code.

(Added by Stats. 1985, Ch. 1578, Sec. 1.)



4913

The income of a veterinary corporation attributable to professional services rendered while a shareholder is a disqualified person (as defined in Section 13401 of the Corporations Code) shall not in any manner accrue to the benefit of that shareholder or his or her shares in the veterinary corporation.

(Added by Stats. 1985, Ch. 1578, Sec. 1.)



4914

A veterinary corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute, rule, or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by such statutes, rules and regulations to the same extent as a person holding a license under Section 4848.

(Added by Stats. 1985, Ch. 1578, Sec. 1.)



4915

It shall constitute unprofessional conduct and a violation of this chapter, punishable as specified in Section 4831, for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate, the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400), of Division 3 of Title 1 of the Corporations Code), this article, or any regulation adopted pursuant to those provisions.

(Added by Stats. 1985, Ch. 1578, Sec. 1.)



4916

The board may formulate and enforce rules and regulations to carry out the purposes and the objectives of this article, including rules and regulations requiring (1) that the articles of incorporation or bylaws of a veterinary corporation shall include a provision whereby the capital stock of the corporation owned by a disqualified person (as defined in Section 13401 of the Corporations Code), or a deceased person, shall be sold to the corporation or to the remaining shareholders of the corporation within such time as such rules and regulations may provide, and (2) that a veterinary corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Added by Stats. 1985, Ch. 1578, Sec. 1.)



4917

Nothing in this article requires an applicant for or a holder of a certificate of registration of veterinary premises described in Section 4853 to be a veterinary corporation.

(Added by Stats. 1985, Ch. 1578, Sec. 1.)









CHAPTER 12 - Acupuncture

ARTICLE 1 - Administration and General Provisions

4925

(a) This chapter constitutes the chapter on acupuncture of the Business and Professions Code.

This chapter shall be known and may be cited as the Acupuncture Licensure Act. Whenever a reference is made to the Acupuncture Licensure Act by the provisions of any statute, it is to be construed as referring to the provisions of this chapter.

(b) Any reference in this chapter, or to the regulations pertaining thereto, to “certificate” or “certification” shall hereafter mean “license” or “licensure.” Any reference to the term “certifying” means “licensing,” and the term “certificate holder” means “licensee.” Any reference to the “Acupuncture Committee” or “committee” means the “Acupuncture Board” or “board.”

(Amended by Stats. 1998, Ch. 991, Sec. 15. Effective January 1, 1999.)



4926

In its concern with the need to eliminate the fundamental causes of illness, not simply to remove symptoms, and with the need to treat the whole person, the Legislature intends to establish in this article, a framework for the practice of the art and science of Asian medicine through acupuncture.

The purpose of this article is to encourage the more effective utilization of the skills of acupuncturists by California citizens desiring a holistic approach to health and to remove the existing legal constraints which are an unnecessary hindrance to the more effective provision of health care services. Also, as it effects the public health, safety, and welfare, there is a necessity that individuals practicing acupuncture be subject to regulation and control as a primary health care profession.

(Amended by Stats. 2005, Ch. 649, Sec. 4. Effective January 1, 2006.)



4927

As used in this chapter, unless the context otherwise requires:

(a) “Board” means the Acupuncture ‛Board”.

(b) “Person” means any individual, organization, or corporate body, except that only individuals may be licensed under this chapter.

(c) “Acupuncturist” means an individual to whom a license has been issued to practice acupuncture pursuant to this chapter, which is in effect and is not suspended or revoked.

(d) “Acupuncture” means the stimulation of a certain point or points on or near the surface of the body by the insertion of needles to prevent or modify the perception of pain or to normalize physiological functions, including pain control, for the treatment of certain diseases or dysfunctions of the body and includes the techniques of electroacupuncture, cupping, and moxibustion.

(Amended by Stats. 1999, Ch. 655, Sec. 56. Effective January 1, 2000.)



4927.5

(a) For purposes of this chapter, “approved educational and training program” means a program approved by the board pursuant to Section 4939.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2014, Ch. 397, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 397.)



4927.5-1

(a) For purposes of this chapter, “approved educational and training program” means a school or college offering education and training in the practice of an acupuncturist that meets all of the following requirements:

(1) Offers curriculum that includes at least 3,000 hours of which at least 2,050 hours are didactic and laboratory training, and at least 950 hours are supervised clinical instruction. Has submitted that curriculum to the board, and has received board approval of the curriculum.

(2) Has received full institutional approval under Article 6 (commencing with Section 94885) of Chapter 8 of Part 59 of Division 10 of Title 3 of the Education Code in the field of traditional Asian medicine, or in the case of institutions located outside of this state, approval by the appropriate governmental educational authority using standards equivalent to those of Article 6 (commencing with Section 94885) of Chapter 8 of Part 59 of Division 10 of Title 3 of the Education Code.

(3) Meets any of the following:

(A) Is accredited by the Accreditation Commission for Acupuncture and Oriental Medicine.

(B) Has been granted candidacy status by the Accreditation Commission for Acupuncture and Oriental Medicine.

(C) Has submitted a letter of intent to pursue accreditation to the Accreditation Commission for Acupuncture and Oriental Medicine within 30 days of receiving full institutional approval pursuant to paragraph (2), and is granted candidacy status within three years of the date that letter was submitted.

(b) Within 30 days after receiving curriculum pursuant to paragraph (1), the board shall review the curriculum, determine whether the curriculum satisfies the requirements established by the board, and notify the school or college, the Accreditation Commission for Acupuncture and Oriental Medicine, and Bureau of Private and Postsecondary Education of whether the board has approved the curriculum.

(c) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 397, Sec. 2. Effective January 1, 2015. Section operative January 1, 2017, by its own provisions.)



4928

(a) The Acupuncture Board, which consists of seven members, shall enforce and administer this chapter.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(c) Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2014, Ch. 397, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2017, by its own provisions.)



4928.1

Protection of the public shall be the highest priority for the Acupuncture Board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 20. Effective January 1, 2003.)



4929

Three members of the board shall be acupuncturists with at least five years of experience in acupuncture and four members shall be public members who do not hold a license or certificate as a physician and surgeon or acupuncturist. The acupuncturist members shall be appointed to represent a cross section of the cultural backgrounds of licensed members of the acupuncturist profession.

The Governor shall appoint the three acupuncturist members and two of the public members. All members appointed to the board by the Governor shall be subject to confirmation by the Senate. The Senate Rules Committee and the Speaker of the Assembly shall each appoint a public member. Any member of the board may be removed by the appointing power for neglect of duty, misconduct, or malfeasance in office, after being provided with a written statement of the charges and an opportunity to be heard.

(Amended by Stats. 2005, Ch. 659, Sec. 6. Effective January 1, 2006.)



4930

Each member of the board shall be appointed for a term of four years.

(Amended by Stats. 1999, Ch. 655, Sec. 59. Effective January 1, 2000.)



4931

Each member of the board shall receive per diem and expenses as provided in Section 103.

(Amended by Stats. 1999, Ch. 655, Sec. 60. Effective January 1, 2000.)



4933

(a) The board shall administer this chapter.

(b) The board may adopt, amend, or repeal, in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), regulations as may be necessary to enable it to carry into effect the provisions of law relating to the practice of acupuncture.

(c)  Four members of the board, including at least one acupuncturist, shall constitute a quorum to conduct business.

(d) It shall require an affirmative vote of a majority of those present at a meeting of the board to take any action or pass any motion.

(Amended by Stats. 2009, Ch. 307, Sec. 47. Effective January 1, 2010.)



4933.5

The board, by and with the approval of the director, may employ personnel necessary for the administration of this chapter.

(Added by Stats. 2014, Ch. 397, Sec. 4. Effective January 1, 2015.)



4934

(a) The board, by and with the approval of the director, may appoint an executive officer who is exempt from the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code).

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2014, Ch. 397, Sec. 5. Effective January 1, 2015. Repealed as of January 1, 2017, by its own provisions.)



4934.1

(a) The Legislature requests the Milton Marks “Little Hoover” Commission on California State Government Organization and Economy to conduct a comprehensive analysis consisting of the following reviews and evaluations and shall report their findings and recommendations to the Legislature by September 1, 2004:

(1) Review and make recommendations on the scope of practice for acupuncturists.

(2) Review and make recommendations on the educational requirements for acupuncturists.

(3) Evaluate the national examination, administered by the National Certification Commission for Acupuncture and Oriental Medicine, and make recommendations as to whether or not the national examination should be offered in California in lieu of, or as part of, the state examination.

(4) Evaluate and make recommendations on the approval process of the Accreditation Commission of Acupuncture and Oriental Medicine, the approval process of the Bureau for Private Postsecondary Education, and the board’s approval process.

(b) The board shall pay for all of the costs associated with the comprehensive analysis. An amount to pay for all of the costs associated with the comprehensive analysis, up to two hundred fifty thousand dollars ($250,000), is hereby appropriated to the board from the Acupuncture Fund.

(Added by Stats. 2002, Ch. 714, Sec. 5. Effective January 1, 2003.)



4934.2

The board shall conduct the following studies and reviews, and shall report its findings and recommendations to the department and the Joint Committee on Boards, Commissions, and Consumer Protection no later that September 1, 2004:

(a) The board shall conduct a comprehensive study of the use of unlicensed acupuncture assistants and the need to license and regulate those assistants.

(b) The board shall study and recommend ways to improve the frequency and consistency of their auditing and the quality and relevance of their courses.

(Amended by Stats. 2004, Ch. 33, Sec. 20. Effective April 13, 2004.)






ARTICLE 2 - Certification Requirements

4935

(a) (1) It is a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) and not more than two thousand five hundred dollars ($2,500), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment, for any person who does not hold a current and valid license to practice acupuncture under this chapter or to hold himself or herself out as practicing or engaging in the practice of acupuncture.

(2) It is a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) and not more than two thousand five hundred dollars ($2,500), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment, for any person to fraudulently buy, sell, or obtain a license to practice acupuncture, or to violate the provisions of this chapter.

(b) Notwithstanding any other law, any person, other than a physician and surgeon, a dentist, or a podiatrist, who is not licensed under this article but is licensed under Division 2 (commencing with Section 500), who practices acupuncture involving the application of a needle to the human body, performs any acupuncture technique or method involving the application of a needle to the human body, or directs, manages, or supervises another person in performing acupuncture involving the application of a needle to the human body is guilty of a misdemeanor.

(c) A person holds himself or herself out as engaging in the practice of acupuncture by the use of any title or description of services incorporating the words “acupuncture,” “acupuncturist,” “certified acupuncturist,” “licensed acupuncturist,” “Asian medicine,” “oriental medicine,” or any combination of those words, phrases, or abbreviations of those words or phrases, or by representing that he or she is trained, experienced, or an expert in the field of acupuncture, Asian medicine, or Chinese medicine.

(d) Subdivision (a) shall not prohibit a person from administering acupuncture treatment as part of his or her educational training if he or she:

(1) Is engaged in a course or tutorial program in acupuncture, as provided in this chapter; or

(2) Is a graduate of an approved educational and training program and participating in a postgraduate review course that does not exceed one year in duration at an approved educational and training program.

(Amended by Stats. 2014, Ch. 397, Sec. 6. Effective January 1, 2015.)



4936

(a) It is unprofessional conduct for an acupuncturist to use the title “Doctor” or the abbreviation “Dr.” in connection with the practice of acupuncture unless he or she possesses a license that authorizes the use or possesses an earned doctorate degree from an accredited, approved, or authorized educational institution as set forth under Chapter 8 (commencing with Section 94800) of Part 59 of Division 10 of Title 3 of the Education Code, which is in acupuncture, oriental medicine, a biological science, or is otherwise related to the authorized practice of an acupuncturist as set forth in Sections 4927 and 4937.

(b) The use of the title “Doctor” or the abbreviation “Dr.” by an acupuncturist as authorized in subdivision (a) without further indicating the type of license or degree which authorizes that use shall constitute unprofessional conduct.

(Added by Stats. 2012, Ch. 326, Sec. 1. Effective January 1, 2013.)



4937

An acupuncturist’s license authorizes the holder thereof:

(a) To engage in the practice of acupuncture.

(b) To perform or prescribe the use of Asian massage, acupressure, breathing techniques, exercise, heat, cold, magnets, nutrition, diet, herbs, plant, animal, and mineral products, and dietary supplements to promote, maintain, and restore health. Nothing in this section prohibits any person who does not possess an acupuncturist’s license or another license as a healing arts practitioner from performing, or prescribing the use of any modality listed in this subdivision.

(c) For purposes of this section, a “magnet” means a mineral or metal that produces a magnetic field without the application of an electric current.

(d) For purposes of this section, “plant, animal, and mineral products” means naturally occurring substances of plant, animal, or mineral origin, except that it does not include synthetic compounds, controlled substances or dangerous drugs as defined in Sections 4021 and 4022, or a controlled substance listed in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code.

(e) For purposes of this section, “dietary supplement” has the same meaning as defined in subsection (ff) of Section 321 of Title 21 of the United States Code, except that dietary supplement does not include controlled substances or dangerous drugs as defined in Section 4021 or 4022, or a controlled substance listed in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code.

(Amended by Stats. 2005, Ch. 649, Sec. 6. Effective January 1, 2006.)



4938

The board shall issue a license to practice acupuncture to any person who makes an application and meets the following requirements:

(a) Is at least 18 years of age.

(b) Furnishes satisfactory evidence of completion of one of the following:

(1) (A) An approved educational and training program.

(B) If an applicant began his or her educational and training program at a school or college that submitted a letter of intent to pursue accreditation to, or attained candidacy status from, the Accreditation Commission for Acupuncture and Oriental Medicine, but the commission subsequently denied the school or college candidacy status or accreditation, respectively, the board may review and evaluate the educational training and clinical experience to determine whether to waive the requirements set forth in this subdivision with respect to that applicant.

(2) Satisfactory completion of a tutorial program in the practice of an acupuncturist which is approved by the board.

(3) In the case of an applicant who has completed education and training outside the United States and Canada, documented educational training and clinical experience that meets the standards established pursuant to Sections 4939 and 4941.

(c) Passes a written examination administered by the board that tests the applicant’s ability, competency, and knowledge in the practice of an acupuncturist. The written examination shall be developed by the Office of Professional Examination Services of the Department of Consumer Affairs.

(d) Is not subject to denial pursuant to Division 1.5 (commencing with Section 475).

(e) Completes a clinical internship training program approved by the board. The clinical internship training program shall not exceed nine months in duration and shall be located in a clinic in this state, which is an approved educational and training program. The length of the clinical internship shall depend upon the grades received in the examination and the clinical training already satisfactorily completed by the individual prior to taking the examination. On and after January 1, 1987, individuals with 800 or more hours of documented clinical training shall be deemed to have met this requirement. The purpose of the clinical internship training program shall be to ensure a minimum level of clinical competence.

Each applicant who qualifies for a license shall pay, as a condition precedent to its issuance and in addition to other fees required, the initial licensure fee.

(Amended by Stats. 2014, Ch. 397, Sec. 7. Effective January 1, 2015.)



4939

(a) The board shall establish standards for the approval of schools and colleges offering education and training in the practice of an acupuncturist, including standards for the faculty in those schools and colleges, completion of which will satisfy the requirements of Section 4938.

(b) Standards for the approval of schools and colleges described in subdivision (a) shall include a minimum of 3,000 hours of study in curriculum pertaining to the practice of an acupuncturist. This subdivision shall apply to all students entering programs on or after January 1, 2005.

(c) Each school or college approved by the board shall receive full institutional approval under Article 6 (commencing with Section 94885) of Chapter 8 of Part 59 of Division 10 of Title 3 of the Education Code in the field of traditional Asian medicine, or in the case of institutions located outside of this state, approval by the appropriate governmental educational authority using standards equivalent to those of Article 6 (commencing with Section 94885) of Chapter 8 of Part 59 of Division 10 of Title 3 of the Education Code, or the board’s approval of the program shall automatically lapse.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2014, Ch. 397, Sec. 8. Effective January 1, 2015. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 9 of Stats. 2014, Ch. 397.)



4939-1

(a) The board shall establish standards for the approval of educational training and clinical experience received outside the United States and Canada.

(b) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 8) and added by Stats. 2014, Ch. 397, Sec. 9. Effective January 1, 2015. Section operative January 1, 2017, by its own provisions.)



4940

(a) The board shall establish standards for the approval of tutorial programs for education and training in the practice of acupuncture, that satisfy the requirements of Section 4938. The board shall also establish standards for the approved supervising acupuncturists.

(b) An acupuncturist shall be approved to supervise a trainee, provided the supervisor meets the following conditions:

(1) Is licensed to practice acupuncture in this state and that license is current, valid, and has not been suspended or revoked or otherwise subject to disciplinary action.

(2) Has filed an application with the board.

(3) Files with the board the name of each trainee to be trained or employed and a training program satisfactory to the board.

(4) Does not train or employ more than two acupuncture trainees at any one time.

(5) Has at least 10 years of experience practicing as an acupuncturist and has been licensed in this state for at least five years.

(6) Is found by the board to have the knowledge necessary to educate and train the trainee in the practice of an acupuncturist.

The amendments made to this section at the 1993 portion of the 1993–94 Regular Session of the Legislature shall not affect the approval of any supervising acupuncturist which has been issued prior to the effective date of those amendments.

(Amended by Stats. 1999, Ch. 655, Sec. 64. Effective January 1, 2000.)



4941

In reviewing applications for licensure based upon the completion of a tutorial program in acupuncture, the board may provide that credit is granted for relevant prior training and experience when that training or experience otherwise meets the standards set by the board.

(Amended by Stats. 1999, Ch. 655, Sec. 65. Effective January 1, 2000.)



4944

(a) The board shall have the authority to investigate and evaluate each and every applicant applying for a license to practice acupuncture and to make the final determination of the admission of the applicant to the examination, or for the issuance of a license, in conformance with the provisions of this chapter.

(b) The board shall investigate and evaluate each school or college applying for approval under Section 4939 and may utilize and contract with consultants to evaluate those training programs. This subdivision shall become inoperative on January 1, 2017.

(c) The board may delegate to the executive officer or other official of the board its authority under this section in routine matters.

(Amended by Stats. 2014, Ch. 397, Sec. 10. Effective January 1, 2015.)



4945

(a) The committee shall establish standards for continuing education for acupuncturists.

(b) The committee shall require each acupuncturist to complete 15 hours of continuing education every year as a condition for renewal of his or her certificate. A provider of continuing education shall apply to the committee for approval to offer continuing education courses for credit toward this requirement on a form developed by the committee, shall pay a fee covering the cost of approval and for the monitoring of the provider by the committee and shall set forth the following information on the application:

(1) Course content.

(2) Test criteria.

(3) Hours of continuing education credit requested for the course.

(4) Experience and training of instructors.

(5) Other information as required by the committee.

(6) That interpreters or bilingual instruction will be made available, when necessary.

(c) Licensees residing out of state or out of the country shall comply with the continuing education requirements.

(d) Providers of continuing education shall be monitored by the committee as determined by the committee.

(e) If the committee determines that any acupuncturist has not obtained the required number of hours of continuing education, it may renew the acupuncturist’s license and require that the deficient hours of continuing education be made up during the following renewal period in addition to the current continuing education required for that period. If any acupuncturist fails to make up the deficient hours and complete the current requirement of hours of continuing education during the subsequent renewal period, then his or her license to practice acupuncture shall not be renewed until all the required hours are completed and documented to the committee.

(f) This section shall remain in effect only until January 1, 1996, and shall have no force or effect on or after that date, unless a later enacted statute, which is enacted before January 1, 1996, deletes or extends that date.

(Amended by Stats. 1991, Ch. 983, Sec. 15. Inoperative January 1, 1996, by its own provisions. See operative version (originating in Stats. 1991, Ch. 983, Sec. 16), as amended by Stats. 2005, Ch. 648.)



4945-1

(a) The board shall establish standards for continuing education for acupuncturists.

(b) The board shall require each acupuncturist to complete 50 hours of continuing education every two years as a condition for renewal of his or her license. No more than five hours of continuing education in each two-year period may be spent on issues unrelated to clinical matters or the actual provision of health care to patients. A provider of continuing education shall apply to the board for approval to offer continuing education courses for credit toward this requirement on a form developed by the board, shall pay a fee covering the cost of approval and for the monitoring of the provider by the board and shall set forth the following information on the application:

(1) Course content.

(2) Test criteria.

(3) Hours of continuing education credit requested for the course.

(4) Experience and training of instructors.

(5) Other information as required by the board.

(6) That interpreters or bilingual instruction will be made available, when necessary.

(c) Licensees residing out of state or out of the country shall comply with the continuing education requirements.

(d) Providers of continuing education shall be monitored by the board as determined by the board.

(e) If the board determines that any acupuncturist has not obtained the required number of hours of continuing education, it may renew the acupuncturist’s license and require that the deficient hours of continuing education be made up during the following renewal period in addition to the current continuing education required for that period. If any acupuncturist fails to make up the deficient hours and complete the current requirement of hours of continuing education during the subsequent renewal period, then his or her license to practice acupuncture shall not be renewed until all the required hours are completed and documented to the board.

(Amended (as amended by Stats. 2000, Ch. 568) by Stats. 2005, Ch. 648, Sec. 1. Effective January 1, 2006.)



4947

(a) Nothing in this chapter shall be construed to prevent the practice of acupuncture by a person licensed as a dentist or a podiatrist, within the scope of their respective licenses, if the licensee has received a course of instruction in acupuncture. This course material shall be approved by the licensing board having jurisdiction over the licensee. The board shall assist the licensing boards in providing information as requested by the individual licensing boards.

(b) The course requirement set forth in subdivision (a) shall not apply to a podiatrist or dentist who has completed a course in acupuncture, including a continuing education course, and has utilized acupuncture prior to July 1, 1982.

(Amended by Stats. 1999, Ch. 655, Sec. 68. Effective January 1, 2000.)



4948

The provisions of this chapter shall not be construed to make unlawful the activities of persons involved in research pursuant to Section 2075.

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 11.5. Section operative July 1, 1982, pursuant to former Section 4974.5.)



4949

The provisions of this chapter shall not prohibit an acupuncturist from another state or country, who is not a licensed acupuncturist in this state, who is the invited guest of a professional acupuncture association or scientific acupuncture foundation, an approved educational and training program, or a continuing education provider that is approved under Section 4945, solely from engaging in professional education through lectures, clinics, or demonstrations. The guest acupuncturist may engage in the practice of acupuncture in conjunction with these lectures, clinics, or demonstrations for a maximum of six months, but may not open an office or appoint a place to meet patients or receive calls from patients or otherwise engage in the practice of acupuncture.

(Amended by Stats. 2014, Ch. 397, Sec. 11. Effective January 1, 2015.)






ARTICLE 4 - Enforcement

4955

The board may deny, suspend, or revoke, or impose probationary conditions upon, the license of any acupuncturist if he or she is guilty of unprofessional conduct.

Unprofessional conduct shall include, but not be limited to, the following:

(a) Using or possessing any controlled substance as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or dangerous drug or alcoholic beverage to an extent or in a manner dangerous to himself or herself, or to any other person, or to the public, and to an extent that the use impairs his or her ability to engage in the practice of acupuncture with safety to the public.

(b) Conviction of a crime substantially related to the qualifications, functions, or duties of an acupuncturist, the record of conviction being conclusive evidence thereof.

(c) False or misleading advertising.

(d) Aiding or abetting in, or violating or conspiring in, directly or indirectly, the violation of the terms of this chapter or any regulation adopted by the board pursuant to this chapter.

(e) Except for good cause, the knowing failure to protect patients by failing to follow infection control guidelines of the board, thereby risking transmission of blood-borne infectious diseases from licensee to patient, from patient to patient, and from patient to licensee. In administering this subdivision, the board shall consider referencing the standards, regulations, and guidelines of the State Department of Health Services developed pursuant to Section 1250.11 of the Health and Safety Code and the standards, regulations, and guidelines pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300) of Division 5 of the Labor Code) for preventing the transmission of HIV, hepatitis B, and other blood-borne pathogens in health care settings. As necessary, the board shall consult with the Medical Board of California, the California Board of Podiatric Medicine, the Dental Board of California, the Board of Registered Nursing, and the Board of Vocational Nursing and Psychiatric Technicians, to encourage appropriate consistency in the implementation of this subdivision.

The board shall seek to ensure that licensees are informed of the responsibility of licensees and others to follow infection control guidelines, and of the most recent scientifically recognized safeguards for minimizing the risk of transmission of blood-borne infectious diseases.

(f) The use of threats or harassment against any patient or licensee for providing evidence in a disciplinary action, other legal action, or in an investigation contemplating a disciplinary action or other legal action.

(g) Discharging an employee primarily for attempting to comply with the terms of this chapter.

(h) Disciplinary action taken by any public agency for any act substantially related to the qualifications, functions, or duties of an acupuncturist or any professional health care licensee.

(i) Any action or conduct that would have warranted the denial of the acupuncture license.

(j) The violation of any law or local ordinance on an acupuncturist’s business premises by an acupuncturist’s employee or a person who is working under the acupuncturist’s professional license or business permit, that is substantially related to the qualifications, functions, or duties of an acupuncturist. These violations shall subject the acupuncturist who employed the individuals, or under whose acupuncturist license the employee is working, to disciplinary action.

(k) The abandonment of a patient by the licentiate without written notice to the patient that treatment is to be discontinued and before the patient has had a reasonable opportunity to secure the services of another practitioner.

(l) the failure to notify the board of the use of any false, assumed, or fictitious name other than the name under which he or she is licensed as an individual to practice acupuncture.

(Amended by Stats. 2002, Ch. 714, Sec. 8. Effective January 1, 2003.)



4955.1

The board may deny, suspend, revoke, or impose probationary conditions upon the license of any acupuncturist if he or she is guilty of committing a fraudulent act including, but not be limited to, any of the following:

(a) Securing a license by fraud or deceit.

(b) Committing a fraudulent or dishonest act as an acupuncturist.

(c) Committing any act involving dishonesty or corruption with respect to the qualifications, functions, or duties of an acupuncturist.

(d) Altering or modifying the medical record of any person, with fraudulent intent, or creating any false medical record.

(e) Failing to maintain adequate and accurate records relating to the provision of services to their patients.

(Added by Stats. 2002, Ch. 714, Sec. 9. Effective January 1, 2003.)



4955.2

The board may deny, suspend, revoke, or impose probationary conditions upon the license of any acupuncturist if he or she is guilty of committing any one of the following:

(a) Gross negligence.

(b) Repeated negligent acts.

(c) Incompetence.

(Added by Stats. 2002, Ch. 714, Sec. 10. Effective January 1, 2003.)



4956

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge which is substantially related to the qualifications, functions, or duties of an acupuncturist is deemed to be a conviction within the meaning of this chapter.

The board may order a license suspended or revoked, or may deny a license, or may impose probationary conditions upon a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the person to withdraw his or her pleas of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, complaint, information, or indictment.

(Amended by Stats. 1999, Ch. 655, Sec. 70. Effective January 1, 2000.)



4959

(a) The board may request the administrative law judge, under his or her proposed decision in resolution of a disciplinary proceeding before the board, to direct any licensee found guilty of unprofessional conduct to pay to the board a sum not to exceed actual and reasonable costs of the investigation and prosecution of the case.

(b) The costs to be assessed shall be fixed by the administrative law judge and shall not in any event be increased by the board. When the board does not adopt a proposed decision and remands the case to an administrative law judge, the administrative law judge shall not increase the amount of any costs assessed in the proposed decision.

(c) When the payment directed in the board’s order for payment of costs is not made by the licensee, the board may enforce the order for payment in the superior court in the county where the administrative hearing was held. This right of enforcement shall be in addition to any other rights the board may have as to any licensee directed to pay costs.

(d) In any judicial action for the recovery of costs, proof of the board’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(e) All costs recovered under this section shall be considered a reimbursement for costs incurred and shall be deposited in the Acupuncture Fund.

(Amended by Stats. 1999, Ch. 655, Sec. 71. Effective January 1, 2000.)



4960

Disciplinary proceedings under this article shall be conducted pursuant to the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(Repealed and added by Stats. 1980, Ch. 1313, Sec. 11.5. Section operative July 1, 1982, pursuant to former Section 4974.5.)



4960.2

The board in all cases of revocation shall certify the fact of the revocation, under the seal of the board, to the business licensing entity of the cities or counties in which the license of the acupuncturist has been revoked. The record of the revocation made by the county or city clerk shall be sufficient evidence of the revocation, and of the regularity of all proceedings of the board in the matter of the revocation.

(Added by Stats. 2002, Ch. 714, Sec. 11. Effective January 1, 2003.)



4960.5

(a) A person whose license or registration has been revoked, suspended, or surrendered, or who has been placed on probation, may petition the board for reinstatement or modification of penalty, including modification or termination of probation, after a period of not less than the following minimum periods has elapsed from the effective date of the decision ordering that disciplinary action:

(1) At least three years for reinstatement of a license revoked or surrendered.

(2) At least two years for early termination of probation of three years or more.

(3) At least two years for modification of a condition of probation.

(4) At least one year for early termination of probation of less than three years.

(b) The board may require an examination for that reinstatement.

(c) Notwithstanding Section 489, a person whose application for a license or registration has been denied by the board, for violations of Division 1.5 (commencing with Section 475) of this chapter, may reapply to the board for a license or registration only after a period of three years has elapsed from the date of the denial.

(Amended by Stats. 1999, Ch. 655, Sec. 72. Effective January 1, 2000.)



4961

(a) Every person who is now or hereafter licensed to practice acupuncture in this state shall register, on forms prescribed by the Acupuncture Board, his or her place of practice, or, if he or she has more than one place of practice, all of the places of practice. If the licensee has no place of practice, he or she shall notify the board of that fact. A person licensed by the board shall register within 30 days after the date of his or her licensure.

(b) An acupuncturist licensee shall post his or her license in a conspicuous location in his or her place of practice at all times. If an acupuncturist has more than one place of practice, he or she shall obtain from the board a duplicate license for each additional location and post the duplicate license at each location.

(c) Any licensee that changes the location of his or her place of practice shall register each change within 30 days of making that change. In the event a licensee fails to notify the board of any change in the address of a place of practice within the time prescribed by this section, the board may deny renewal of licensure. An applicant for renewal of licensure shall specify in his or her application whether or not there has been a change in the location of his or her place of practice and, if so, the date of that change. The board may accept that statement as evidence of the change of address.

(Amended by Stats. 1999, Ch. 655, Sec. 73. Effective January 1, 2000.)



4963

Whenever any person has engaged in an act or practice which constitutes an offense against this chapter, a superior court of a county on application of the board may issue an injunction or other appropriate order restraining that conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The board may commence action in such superior court under the provisions of this section on its own motion and no undertaking shall be required in any action commenced by the board.

(Amended by Stats. 1999, Ch. 655, Sec. 74. Effective January 1, 2000.)



4964

The provisions of this article insofar as they are substantially the same as provisions relating to the same subject matter of any previous acupuncture licensure law shall be construed as a restatement and continuation thereof, and not as a new enactment.

(Amended by Stats. 1999, Ch. 655, Sec. 75. Effective January 1, 2000.)






ARTICLE 5 - Renewal

4965

(a) Licenses issued pursuant to this chapter shall expire on the last day of the birth month of the licensee during the second year of a two-year term, if not renewed.

(b) The board shall establish and administer a birth date renewal program.

(c) To renew an unexpired license, the holder shall apply for renewal on a form provided by the board and pay the renewal fee fixed by the board.

(Amended (as added by Stats. 1991, Ch. 983, Sec. 19) by Stats. 1999, Ch. 655, Sec. 77. Effective January 1, 2000.)



4966

Except as provided in Section 4969, a license that has expired may be renewed at any time within three years after its expiration by filing of an application for renewal on a form provided by the board, paying all accrued and unpaid renewal fees, and providing proof of completing continuing education requirements. If the license is not renewed prior to its expiration, the acupuncturist, as a condition precedent to renewal, shall also pay the prescribed delinquency fee. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date the delinquency fee is paid, whichever occurs last. If so renewed, the license shall continue in effect through the expiration date provided in Section 4965, after the effective date of the renewal, when it shall expire and become invalid if it is not again renewed.

(Amended by Stats. 1999, Ch. 655, Sec. 78. Effective January 1, 2000.)



4967

A person who fails to renew his or her license within three years after its expiration may not renew it, and it may not be restored, reissued, or reinstated thereafter, but that person may apply for and obtain a new license if he or she meets all of the following requirements:

(a) Has not committed any acts or crimes constituting grounds for denial of licensure under Division 1.5 (commencing with Section 475).

(b) Takes and passes the examination, if any, which would be required of him or her if an initial application for licensure was being made, or otherwise establishes to the satisfaction of the board that, with due regard for the public interest, he or she is qualified to practice as an acupuncturist.

(c) Pays all of the fees that would be required if an initial application for licensure was being made. The board may provide for the waiver or refund of all or any part of an examination fee in those cases in which a license is issued without an examination pursuant to this section.

(Amended by Stats. 1999, Ch. 655, Sec. 79. Effective January 1, 2000.)



4969

(a) A suspended license is subject to expiration and shall be renewed as provided in this article, but the renewal does not entitle the acupuncturist, while the license remains suspended, and until it is reinstated, to engage in the practice of acupuncture, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(b) A revoked license is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the former licensee, as a condition to reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which the license was reinstated, plus the delinquency fee, if any, accrued at the time of its expiration.

(Amended by Stats. 1994, Ch. 26, Sec. 181. Effective March 30, 1994.)






ARTICLE 6 - Revenue

4970

The amount of fees prescribed for licensed acupuncturists shall be those set forth in this section unless a lower fee is fixed by the board in accordance with Section 4972:

(a) The application fee shall be seventy-five dollars ($75).

(b) The examination and reexamination fees shall be the actual cost to the Acupuncture Board for the development and writing of, grading, and administering of each examination.

(c) The initial license fee shall be three hundred twenty-five dollars ($325), except that if the license will expire less than one year after its issuance, then the initial license fee shall be an amount equal to 50 percent of the initial license fee.

(d) The renewal fee shall be three hundred twenty-five dollars ($325) and in the event a lower fee is fixed by the board, shall be an amount sufficient to support the functions of the board in the administration of this chapter. The renewal fee shall be assessed on an annual basis until January 1, 1996, and on and after that date the board shall assess the renewal fee biennially.

(e) The delinquency fee shall be set in accordance with Section 163.5.

(f) The application fee for the approval of a school or college under Section 4939 shall be three thousand dollars ($3,000). This subdivision shall become inoperative on January 1, 2017.

(g) The duplicate wall license fee is an amount equal to the cost to the board for the issuance of the duplicate license.

(h) The duplicate renewal receipt fee is ten dollars ($10).

(i) The endorsement fee is ten dollars ($10).

(j) The fee for a duplicate license for an additional office location as required under Section 4961 shall be fifteen dollars ($15).

(Amended by Stats. 2014, Ch. 397, Sec. 12. Effective January 1, 2015.)



4971

The amount of fees prescribed for acupuncture tutorial programs shall be as follows:

(a) The application and registration fee to supervise an acupuncture trainee is two hundred dollars ($200).

(b) The annual renewal fee for approval to supervise an acupuncture trainee is fifty dollars ($50).

(c) The application fee for an acupuncture trainee is twenty-five dollars ($25).

(d) The annual renewal fee for an acupuncture trainee is ten dollars ($10).

(e) The delinquency fee is 50 percent of the renewal fee.

(Amended by Stats. 1985, Ch. 137, Sec. 5. Effective July 1, 1985.)



4972

Fees fixed by the board shall be set forth in regulations duly adopted by the board.

(Amended by Stats. 1999, Ch. 655, Sec. 80. Effective January 1, 2000.)



4973

(a) A fee for the inspection or reinspection of a school or college of acupuncture for purposes of approval or continued approval shall be charged at an amount to recover the direct costs incurred by the board in conducting that inspection and evaluation of the school or college.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2014, Ch. 397, Sec. 13. Effective January 1, 2015. Repealed as of January 1, 2017, by its own provisions.)



4974

The board shall report to the Controller at the beginning of each month for the month preceding the amount and source of all revenue received by it pursuant to this chapter, and shall pay the entire amount thereof to the Treasurer for deposit in the Acupuncture Fund, which fund is created to carry out the provisions of this chapter.

(Amended by Stats. 2005, Ch. 74, Sec. 13. Effective July 19, 2005.)






ARTICLE 7 - Acupuncture Corporations

4975

An acupuncture corporation is a corporation which is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are acupuncturists are in compliance with the Moscone-Knox Professional Corporation Act, this article and all other statutes and regulations now or hereafter enacted or adopted pertaining to that corporation and the conduct of its affairs.

With respect to an acupuncture corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the Acupuncture Board.

(Amended by Stats. 1999, Ch. 655, Sec. 82. Effective January 1, 2000.)



4976

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate, any provision or term of this article, the Moscone-Knox Professional Corporation Act, or any regulations duly adopted under those laws.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 2.2. Operative July 1, 1982, by Sec. 19 of Ch. 1314.)



4977

An acupuncture corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under Article 4 (commencing with Section 4955). In the conduct of its practice, it shall observe and be bound by statutes and regulations to the same extent as a person holding a license under this chapter.

(Amended by Stats. 1999, Ch. 655, Sec. 83. Effective January 1, 2000.)



4977.1

The income of an acupuncture corporation attributable to professional services rendered while a shareholder is a disqualified person (as defined in Section 13401 of the Corporations Code) shall not in any manner accrue to the benefit of such shareholder or his or her shares in the acupuncture corporation.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 2.2. Operative July 1, 1982, by Sec. 19 of Ch. 1314.)



4977.2

Except as provided in Section 13403 of the Corporations Code, each director, shareholder, and officer of an acupuncture corporation, except an assistant secretary and an assistant treasurer, shall be a licensed person as defined by Section 13401 of the Corporations Code.

(Amended by Stats. 2002, Ch. 714, Sec. 12. Effective January 1, 2003.)



4978

The name of an acupuncture corporation and any name or names under which it may render professional services shall contain words “acupuncture” or “acupuncturist” and wording or abbreviations denoting corporate existence.

(Repealed and added by Stats. 1980, Ch. 1314, Sec. 2.2. Operative July 1, 1982, by Sec. 19 of Ch. 1314.)



4979

The board may adopt and enforce regulations to carry out the purposes and objectives of this article, including, but not limited to, regulations requiring (a) that the bylaws of an acupuncture corporation shall include a provision whereby the capital stock of the corporation owned by a disqualified person (as defined in Section 13401 of the Corporations Code), or a deceased person, shall be sold to the corporation or to the remaining shareholders of the corporation within the time the regulations may provide, and (b) that an acupuncture corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Amended by Stats. 1999, Ch. 655, Sec. 84. Effective January 1, 2000.)









CHAPTER 13 - Licensed Marriage and Family Therapists

ARTICLE 1 - Regulation

4980

(a) (1) Many California families and many individual Californians are experiencing difficulty and distress, and are in need of wise, competent, caring, compassionate, and effective counseling in order to enable them to improve and maintain healthy family relationships.

(2) Healthy individuals and healthy families and healthy relationships are inherently beneficial and crucial to a healthy society, and are our most precious and valuable natural resource. Licensed marriage and family therapists provide a crucial support for the well-being of the people and the State of California.

(b) No person may engage in the practice of marriage and family therapy as defined by Section 4980.02, unless he or she holds a valid license as a marriage and family therapist, or unless he or she is specifically exempted from that requirement, nor may any person advertise himself or herself as performing the services of a marriage, family, child, domestic, or marital consultant, or in any way use these or any similar titles, including the letters “L.M.F.T.” “M.F.T.,” or “M.F.C.C.,” or other name, word initial, or symbol in connection with or following his or her name to imply that he or she performs these services without a license as provided by this chapter. Persons licensed under Article 4 (commencing with Section 4996) of Chapter 14 of Division 2, or under Chapter 6.6 (commencing with Section 2900) may engage in such practice or advertise that they practice marriage and family therapy but may not advertise that they hold the marriage and family therapist’s license.

(Amended by Stats. 2014, Ch. 316, Sec. 15. Effective January 1, 2015.)



4980.01

(a) Nothing in this chapter shall be construed to constrict, limit, or withdraw the Medical Practice Act, the Social Work Licensing Law, the Nursing Practice Act, the Licensed Professional Clinical Counselor Act, or the Psychology Licensing Act.

(b) This chapter shall not apply to any priest, rabbi, or minister of the gospel of any religious denomination when performing counseling services as part of his or her pastoral or professional duties, or to any person who is admitted to practice law in the state, or who is licensed to practice medicine, when providing counseling services as part of his or her professional practice.

(c) (1) This chapter shall not apply to an employee working in any of the following settings if his or her work is performed solely under the supervision of the employer:

(A) A governmental entity.

(B) A school, college, or university.

(C) An institution that is both nonprofit and charitable.

(2) This chapter shall not apply to a volunteer working in any of the settings described in paragraph (1) if his or her work is performed solely under the supervision of the entity, school, or institution.

(d) A marriage and family therapist licensed under this chapter is a licentiate for purposes of paragraph (2) of subdivision (a) of Section 805, and thus is a health care practitioner subject to the provisions of Section 2290.5 pursuant to subdivision (b) of that section.

(e) Notwithstanding subdivisions (b) and (c), all persons registered as interns or licensed under this chapter shall not be exempt from this chapter or the jurisdiction of the board.

(Amended by Stats. 2011, Ch. 384, Sec. 1. Effective January 1, 2012.)



4980.02

For the purposes of this chapter, the practice of marriage and family therapy shall mean that service performed with individuals, couples, or groups wherein interpersonal relationships are examined for the purpose of achieving more adequate, satisfying, and productive marriage and family adjustments. This practice includes relationship and premarriage counseling.

The application of marriage and family therapy principles and methods includes, but is not limited to, the use of applied psychotherapeutic techniques, to enable individuals to mature and grow within marriage and the family, the provision of explanations and interpretations of the psychosexual and psychosocial aspects of relationships, and the use, application, and integration of the coursework and training required by Sections 4980.36, 4980.37, and 4980.41, as applicable.

(Amended by Stats. 2009, Ch. 26, Sec. 2. Effective January 1, 2010.)



4980.03

(a) “Board,” as used in this chapter, means the Board of Behavioral Sciences.

(b) “Intern,” as used in this chapter, means an unlicensed person who has earned his or her master’s or doctor’s degree qualifying him or her for licensure and is registered with the board.

(c) “Trainee,” as used in this chapter, means an unlicensed person who is currently enrolled in a master’s or doctor’s degree program, as specified in Sections 4980.36 and 4980.37, that is designed to qualify him or her for licensure under this chapter, and who has completed no less than 12 semester units or 18 quarter units of coursework in any qualifying degree program.

(d) “Applicant,” as used in this chapter, means an unlicensed person who has completed a master’s or doctoral degree program, as specified in Sections 4980.36 and 4980.37, and whose application for registration as an intern is pending, or an unlicensed person who has completed the requirements for licensure as specified in this chapter, is no longer registered with the board as an intern, and is currently in the examination process.

(e) “Advertise,” as used in this chapter, includes, but is not limited to, any public communication, as defined in subdivision (a) of Section 651, the issuance of any card, sign, or device to any person, or the causing, permitting, or allowing of any sign or marking on, or in, any building or structure, or in any newspaper or magazine or in any directory, or any printed matter whatsoever, with or without any limiting qualification. Signs within religious buildings or notices in church bulletins mailed to a congregation shall not be construed as advertising within the meaning of this chapter.

(f) “Experience,” as used in this chapter, means experience in interpersonal relationships, psychotherapy, marriage and family therapy, and professional enrichment activities that satisfies the requirement for licensure as a marriage and family therapist pursuant to Section 4980.40.

(g) “Supervisor,” as used in this chapter, means an individual who meets all of the following requirements:

(1) Has been licensed by a state regulatory agency for at least two years as a marriage and family therapist, licensed clinical social worker, licensed professional clinical counselor, licensed psychologist, or licensed physician certified in psychiatry by the American Board of Psychiatry and Neurology.

(2) If a licensed professional clinical counselor, the individual shall meet the additional training and education requirements specified in paragraph (3) of subdivision (a) of Section 4999.20.

(3) Has not provided therapeutic services to the trainee or intern.

(4) Has a current and valid license that is not under suspension or probation.

(5) Complies with supervision requirements established by this chapter and by board regulations.

(h) “Client centered advocacy,” as used in this chapter, includes, but is not limited to, researching, identifying, and accessing resources, or other activities, related to obtaining or providing services and supports for clients or groups of clients receiving psychotherapy or counseling services.

(Amended by Stats. 2011, Ch. 384, Sec. 2. Effective January 1, 2012.)



4980.04

This chapter shall be known and may be cited as the Licensed Marriage and Family Therapist Act.

(Amended by Stats. 2012, Ch. 799, Sec. 24. Effective January 1, 2013.)



4980.08

(a) The title “licensed marriage, family and child counselor” or “marriage, family and child counselor” is hereby renamed “licensed marriage and family therapist” or “marriage and family therapist,” respectively. Any reference in any statute or regulation to a “licensed marriage, family and child counselor” or “marriage, family and child counselor” shall be deemed a reference to a “licensed marriage and family therapist” or “marriage and family therapist.”

(b) Nothing in this section shall be construed to expand or constrict the scope of practice of a person licensed pursuant to this chapter.

(c) This section shall become operative July 1, 1999.

(Added by Stats. 1998, Ch. 108, Sec. 1. Effective January 1, 1999. Section operative July 1, 1999, by its own provisions.)



4980.10

A person engages in the practice of marriage and family therapy when he or she performs or offers to perform or holds himself or herself out as able to perform this service for remuneration in any form, including donations.

(Amended by Stats. 2011, Ch. 148, Sec. 1. Effective August 1, 2011.)



4980.30

Except as otherwise provided herein, a person desiring to practice and to advertise the performance of marriage and family therapy services shall apply to the board for a license, pay the license fee required by this chapter, and obtain a license from the board.

(Amended by Stats. 2009, Ch. 308, Sec. 63. Effective January 1, 2010.)



4980.31

A licensee shall display his or her license in a conspicuous place in the licensee’s primary place of practice.

(Added by Stats. 1998, Ch. 879, Sec. 4. Effective January 1, 1999.)



4980.34

It is the intent of the Legislature that the board employ its resources for each and all of the following functions:

(a) The licensing of marriage and family therapists, clinical social workers, professional clinical counselors, and educational psychologists.

(b) The development and administration of licensing examinations and examination procedures, as specified, consistent with prevailing standards for the validation and use of licensing and certification tests. Examinations shall measure knowledge and abilities demonstrably important to the safe, effective practice of the profession.

(c) Enforcement of laws designed to protect the public from incompetent, unethical, or unprofessional practitioners.

(d) Consumer education.

(Amended by Stats. 2012, Ch. 799, Sec. 25. Effective January 1, 2013.)



4980.35

(a) The Legislature acknowledges that the basic obligation to provide a complete and accurate application for a marriage and family therapist license lies with the applicant. At the same time, the Legislature recognizes that an effort should be made by the board to ensure that persons who enter degree programs and supervisorial training settings that meet the requirements of this chapter are enabled to discern the requirements for licensing and to take the examination when they have completed their educational and experience requirements.

(b) In order that the board, the educational institutions, and the supervisors who monitor the education and experience of applicants for licensure may develop greater cooperation, the board shall do all of the following:

(1) Apply a portion of its limited resources specifically to the task of communicating information about its activities, the requirements and qualifications for licensure, and the practice of marriage and family therapy to the relevant educational institutions, supervisors, professional associations, applicants, trainees, interns, and the consuming public.

(2) Develop policies and procedures to assist educational institutions in meeting the curricula requirements of Sections 4980.36 and 4980.37 and any regulations adopted pursuant to those sections, so that those educational institutions may better provide assurance to their students that the curriculum offered to fulfill the educational requirements for licensure will meet those requirements at the time of the student’s application for licensure.

(3) Notify applicants in the application procedure when applications are incomplete, inaccurate, or deficient, and inform applicants of any remediation, reconsideration, or appeal procedures that may be applicable.

(4) Undertake, or cause to be undertaken, further comprehensive review, in consultation with educational institutions, professional associations, supervisors, interns, and trainees, of the supervision of interns and trainees, which shall include, but not be limited to, the following, and shall propose regulations regarding the supervision of interns and trainees which may include, but not be limited to, the following:

(A) Supervisor qualifications.

(B) Continuing education requirements of supervisors.

(C) Registration or licensing of supervisors, or both.

(D) Responsibilities of supervisors in general.

(E) The board’s authority in cases of noncompliance or negligence by supervisors.

(F) The intern’s and trainee’s need for guidance in selecting well-balanced and high quality professional training opportunities within his or her community.

(G) The role of the supervisor in advising and encouraging his or her intern or trainee regarding the necessity or value and appropriateness of the intern or trainee engaging in personal psychotherapy, so as to enable the intern or trainee to become a more competent marriage and family therapist.

(Amended by Stats. 2009, Ch. 26, Sec. 4. Effective January 1, 2010.)



4980.36

(a) This section shall apply to the following:

(1) Applicants for licensure or registration who begin graduate study before August 1, 2012, and do not complete that study on or before December 31, 2018.

(2) Applicants for licensure or registration who begin graduate study before August 1, 2012, and who graduate from a degree program that meets the requirements of this section.

(3) Applicants for licensure or registration who begin graduate study on or after August 1, 2012.

(b) To qualify for a license or registration, applicants shall possess a doctoral or master’s degree meeting the requirements of this section in marriage, family, and child counseling, marriage and family therapy, couple and family therapy, psychology, clinical psychology, counseling psychology, or counseling with an emphasis in either marriage, family, and child counseling or marriage and family therapy, obtained from a school, college, or university approved by the Bureau for Private Postsecondary Education, or accredited by either the Commission on Accreditation for Marriage and Family Therapy Education, or a regional accrediting agency that is recognized by the United States Department of Education. The board has the authority to make the final determination as to whether a degree meets all requirements, including, but not limited to, course requirements, regardless of accreditation or approval.

(c) A doctoral or master’s degree program that qualifies for licensure or registration shall do the following:

(1) Integrate all of the following throughout its curriculum:

(A) Marriage and family therapy principles.

(B) The principles of mental health recovery-oriented care and methods of service delivery in recovery-oriented practice environments, among others.

(C) An understanding of various cultures and the social and psychological implications of socioeconomic position, and an understanding of how poverty and social stress impact an individual’s mental health and recovery.

(2) Allow for innovation and individuality in the education of marriage and family therapists.

(3) Encourage students to develop the personal qualities that are intimately related to effective practice, including, but not limited to, integrity, sensitivity, flexibility, insight, compassion, and personal presence.

(4) Permit an emphasis or specialization that may address any one or more of the unique and complex array of human problems, symptoms, and needs of Californians served by marriage and family therapists.

(5) Provide students with the opportunity to meet with various consumers and family members of consumers of mental health services to enhance understanding of their experience of mental illness, treatment, and recovery.

(d) The degree described in subdivision (b) shall contain no less than 60 semester or 90 quarter units of instruction that includes, but is not limited to, the following requirements:

(1) Both of the following:

(A) No less than 12 semester or 18 quarter units of coursework in theories, principles, and methods of a variety of psychotherapeutic orientations directly related to marriage and family therapy and marital and family systems approaches to treatment and how these theories can be applied therapeutically with individuals, couples, families, adults, including elder adults, children, adolescents, and groups to improve, restore, or maintain healthy relationships.

(B) Practicum that involves direct client contact, as follows:

(i) A minimum of six semester or nine quarter units of practicum in a supervised clinical placement that provides supervised fieldwork experience.

(ii) A minimum of 150 hours of face-to-face experience counseling individuals, couples, families, or groups.

(iii) A student must be enrolled in a practicum course while counseling clients, except as specified in subdivision (c) of Section 4980.42.

(iv) The practicum shall provide training in all of the following areas:

(I) Applied use of theory and psychotherapeutic techniques.

(II) Assessment, diagnosis, and prognosis.

(III) Treatment of individuals and premarital, couple, family, and child relationships, including trauma and abuse, dysfunctions, healthy functioning, health promotion, illness prevention, and working with families.

(IV) Professional writing, including documentation of services, treatment plans, and progress notes.

(V) How to connect people with resources that deliver the quality of services and support needed in the community.

(v) Educational institutions are encouraged to design the practicum required by this subparagraph to include marriage and family therapy experience in low income and multicultural mental health settings.

(vi) In addition to the 150 hours required in clause (ii), 75 hours of either of the following, or a combination thereof:

(I) Client centered advocacy, as defined in Section 4980.03.

(II) Face-to-face experience counseling individuals, couples, families, or groups.

(2) Instruction in all of the following:

(A) Diagnosis, assessment, prognosis, and treatment of mental disorders, including severe mental disorders, evidence-based practices, psychological testing, psychopharmacology, and promising mental health practices that are evaluated in peer reviewed literature.

(B) Developmental issues from infancy to old age, including instruction in all of the following areas:

(i) The effects of developmental issues on individuals, couples, and family relationships.

(ii) The psychological, psychotherapeutic, and health implications of developmental issues and their effects.

(iii) Aging and its biological, social, cognitive, and psychological aspects. This coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(iv) A variety of cultural understandings of human development.

(v) The understanding of human behavior within the social context of socioeconomic status and other contextual issues affecting social position.

(vi) The understanding of human behavior within the social context of a representative variety of the cultures found within California.

(vii) The understanding of the impact that personal and social insecurity, social stress, low educational levels, inadequate housing, and malnutrition have on human development.

(C) The broad range of matters and life events that may arise within marriage and family relationships and within a variety of California cultures, including instruction in all of the following:

(i) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28, and any regulations promulgated thereunder.

(ii) Spousal or partner abuse assessment, detection, intervention strategies, and same gender abuse dynamics.

(iii) Cultural factors relevant to abuse of partners and family members.

(iv) Childbirth, child rearing, parenting, and stepparenting.

(v) Marriage, divorce, and blended families.

(vi) Long-term care.

(vii) End of life and grief.

(viii) Poverty and deprivation.

(ix) Financial and social stress.

(x) Effects of trauma.

(xi) The psychological, psychotherapeutic, community, and health implications of the matters and life events described in clauses (i) to (x), inclusive.

(D) Cultural competency and sensitivity, including a familiarity with the racial, cultural, linguistic, and ethnic backgrounds of persons living in California.

(E) Multicultural development and cross-cultural interaction, including experiences of race, ethnicity, class, spirituality, sexual orientation, gender, and disability, and their incorporation into the psychotherapeutic process.

(F) The effects of socioeconomic status on treatment and available resources.

(G) Resilience, including the personal and community qualities that enable persons to cope with adversity, trauma, tragedy, threats, or other stresses.

(H) Human sexuality, including the study of physiological, psychological, and social cultural variables associated with sexual behavior and gender identity, and the assessment and treatment of psychosexual dysfunction.

(I) Substance use disorders, co-occurring disorders, and addiction, including, but not limited to, instruction in all of the following:

(i) The definition of substance use disorders, co-occurring disorders, and addiction. For purposes of this subparagraph, “co-occurring disorders” means a mental illness and substance abuse diagnosis occurring simultaneously in an individual.

(ii) Medical aspects of substance use disorders and co-occurring disorders.

(iii) The effects of psychoactive drug use.

(iv) Current theories of the etiology of substance abuse and addiction.

(v) The role of persons and systems that support or compound substance abuse and addiction.

(vi) Major approaches to identification, evaluation, and treatment of substance use disorders, co-occurring disorders, and addiction, including, but not limited to, best practices.

(vii) Legal aspects of substance abuse.

(viii) Populations at risk with regard to substance use disorders and co-occurring disorders.

(ix) Community resources offering screening, assessment, treatment, and followup for the affected person and family.

(x) Recognition of substance use disorders, co-occurring disorders, and addiction, and appropriate referral.

(xi) The prevention of substance use disorders and addiction.

(J) California law and professional ethics for marriage and family therapists, including instruction in all of the following areas of study:

(i) Contemporary professional ethics and statutory, regulatory, and decisional laws that delineate the scope of practice of marriage and family therapy.

(ii) The therapeutic, clinical, and practical considerations involved in the legal and ethical practice of marriage and family therapy, including, but not limited to, family law.

(iii) The current legal patterns and trends in the mental health professions.

(iv) The psychotherapist-patient privilege, confidentiality, the patient dangerous to self or others, and the treatment of minors with and without parental consent.

(v) A recognition and exploration of the relationship between a practitioner’s sense of self and human values and his or her professional behavior and ethics.

(vi) Differences in legal and ethical standards for different types of work settings.

(vii) Licensing law and licensing process.

(e) The degree described in subdivision (b) shall, in addition to meeting the requirements of subdivision (d), include instruction in case management, systems of care for the severely mentally ill, public and private services and supports available for the severely mentally ill, community resources for persons with mental illness and for victims of abuse, disaster and trauma response, advocacy for the severely mentally ill, and collaborative treatment. This instruction may be provided either in credit level coursework or through extension programs offered by the degree-granting institution.

(f) The changes made to law by this section are intended to improve the educational qualifications for licensure in order to better prepare future licentiates for practice, and are not intended to expand or restrict the scope of practice for marriage and family therapists.

(Amended by Stats. 2014, Ch. 316, Sec. 16. Effective January 1, 2015.)



4980.37

(a) This section shall apply to applicants for licensure or registration who begin graduate study before August 1, 2012, and complete that study on or before December 31, 2018. Those applicants may alternatively qualify under paragraph (2) of subdivision (a) of Section 4980.36.

(b) To qualify for a license or registration, applicants shall possess a doctor’s or master’s degree in marriage, family, and child counseling, marriage and family therapy, couple and family therapy, psychology, clinical psychology, counseling psychology, or counseling with an emphasis in either marriage, family, and child counseling or marriage and family therapy, obtained from a school, college, or university accredited by a regional accrediting agency that is recognized by the United States Department of Education or approved by the Bureau for Private Postsecondary Education. The board has the authority to make the final determination as to whether a degree meets all requirements, including, but not limited to, course requirements, regardless of accreditation or approval. In order to qualify for licensure pursuant to this section, a doctor’s or master’s degree program shall be a single, integrated program primarily designed to train marriage and family therapists and shall contain no less than 48 semester or 72 quarter units of instruction. This instruction shall include no less than 12 semester units or 18 quarter units of coursework in the areas of marriage, family, and child counseling, and marital and family systems approaches to treatment. The coursework shall include all of the following areas:

(1) The salient theories of a variety of psychotherapeutic orientations directly related to marriage and family therapy, and marital and family systems approaches to treatment.

(2) Theories of marriage and family therapy and how they can be utilized in order to intervene therapeutically with couples, families, adults, children, and groups.

(3) Developmental issues and life events from infancy to old age and their effect on individuals, couples, and family relationships. This may include coursework that focuses on specific family life events and the psychological, psychotherapeutic, and health implications that arise within couples and families, including, but not limited to, childbirth, child rearing, childhood, adolescence, adulthood, marriage, divorce, blended families, stepparenting, abuse and neglect of older and dependent adults, and geropsychology.

(4) A variety of approaches to the treatment of children.

The board shall, by regulation, set forth the subjects of instruction required in this subdivision.

(c) (1) In addition to the 12 semester or 18 quarter units of coursework specified in subdivision (b), the doctor’s or master’s degree program shall contain not less than six semester or nine quarter units of supervised practicum in applied psychotherapeutic technique, assessments, diagnosis, prognosis, and treatment of premarital, couple, family, and child relationships, including dysfunctions, healthy functioning, health promotion, and illness prevention, in a supervised clinical placement that provides supervised fieldwork experience within the scope of practice of a marriage and family therapist.

(2) For applicants who enrolled in a degree program on or after January 1, 1995, the practicum shall include a minimum of 150 hours of face-to-face experience counseling individuals, couples, families, or groups.

(3) The practicum hours shall be considered as part of the 48 semester or 72 quarter unit requirement.

(d) As an alternative to meeting the qualifications specified in subdivision (b), the board shall accept as equivalent degrees those master’s or doctor’s degrees granted by educational institutions whose degree program is approved by the Commission on Accreditation for Marriage and Family Therapy Education.

(e) In order to provide an integrated course of study and appropriate professional training, while allowing for innovation and individuality in the education of marriage and family therapists, a degree program that meets the educational qualifications for licensure or registration under this section shall do all of the following:

(1) Provide an integrated course of study that trains students generally in the diagnosis, assessment, prognosis, and treatment of mental disorders.

(2) Prepare students to be familiar with the broad range of matters that may arise within marriage and family relationships.

(3) Train students specifically in the application of marriage and family relationship counseling principles and methods.

(4) Encourage students to develop those personal qualities that are intimately related to the counseling situation such as integrity, sensitivity, flexibility, insight, compassion, and personal presence.

(5) Teach students a variety of effective psychotherapeutic techniques and modalities that may be utilized to improve, restore, or maintain healthy individual, couple, and family relationships.

(6) Permit an emphasis or specialization that may address any one or more of the unique and complex array of human problems, symptoms, and needs of Californians served by marriage and family therapists.

(7) Prepare students to be familiar with cross-cultural mores and values, including a familiarity with the wide range of racial and ethnic backgrounds common among California’s population, including, but not limited to, Blacks, Hispanics, Asians, and Native Americans.

(f) Educational institutions are encouraged to design the practicum required by this section to include marriage and family therapy experience in low income and multicultural mental health settings.

(g) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 316, Sec. 17. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



4980.38

(a) Each educational institution preparing applicants to qualify for registration or licensure shall notify each of its students by means of its public documents or otherwise in writing that its degree program is designed to meet the requirements of Section 4980.36 or 4980.37, and shall certify to the board that it has so notified its students.

(b) An applicant for registration or licensure shall submit to the board a certification by the applicant’s educational institution that the institution’s required curriculum for graduation and any associated coursework completed by the applicant does one of the following:

(1) Meets all of the requirements set forth in Section 4980.36.

(2) Meets all of the requirements set forth in Section 4980.37 and paragraphs (4) and (5) of subdivision (a) of Section 4980.41.

(Amended by Stats. 2009, Ch. 26, Sec. 7. Effective January 1, 2010.)



4980.39

(a) An applicant for licensure whose education qualifies him or her under Section 4980.37 shall complete, as a condition of licensure, a minimum of 10 contact hours of coursework in aging and long-term care, which may include, but is not limited to, the biological, social, and psychological aspects of aging. On and after January 1, 2012, this coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(b) Coursework taken in fulfillment of other educational requirements for licensure pursuant to this chapter, or in a separate course of study, may, at the discretion of the board, fulfill the requirements of this section.

(c) In order to satisfy the coursework requirement of this section, the applicant shall submit to the board a certification from the chief academic officer of the educational institution from which the applicant graduated stating that the coursework required by this section is included within the institution’s required curriculum for graduation, or within the coursework, that was completed by the applicant.

(d) The board shall not issue a license to the applicant until the applicant has met the requirements of this section.

(e) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2010, Ch. 552, Sec. 5. Effective January 1, 2011. Repealed as of January 1, 2019, by its own provisions.)



4980.395

(a) A licensee who began graduate study prior to January 1, 2004, shall complete a three-hour continuing education course in aging and long-term care during his or her first renewal period after the operative date of this section and shall submit to the board evidence, acceptable to the board, of the person’s satisfactory completion of the course.

(b) The course shall include, but is not limited to, the biological, social, and psychological aspects of aging.

(c) A person seeking to meet the requirements of subdivision (a) of this section may submit to the board a certificate evidencing completion of equivalent courses in aging and long-term care taken prior to the operative date of this section, or proof of equivalent teaching or practice experience. The board, in its discretion, may accept that certification as meeting the requirements of this section.

(d) The board may not renew an applicant’s license until the applicant has met the requirements of this section.

(e) Continuing education courses taken pursuant to this section shall be applied to the 36 hours of approved continuing education required in Section 4980.54.

(f) This section shall become operative on January 1, 2005.

(Amended by Stats. 2004, Ch. 695, Sec. 44. Effective January 1, 2005.)



4980.397

(a) Effective January 1, 2016, an applicant for licensure as a marriage and family therapist shall pass the following two examinations as prescribed by the board:

(1) A California law and ethics examination.

(2) A clinical examination.

(b) Upon registration with the board, a marriage and family therapist intern shall, within the first year of registration, take an examination on California law and ethics.

(c) A registrant may take the clinical examination only upon meeting all of the following requirements:

(1) Completion of all required supervised work experience.

(2) Completion of all education requirements.

(3) Passage of the California law and ethics examination.

(d) This section shall become operative on January 1, 2016.

(Amended by Stats. 2013, Ch. 473, Sec. 22. Effective January 1, 2014. Section initially operative January 1, 2016, by its own provisions.)



4980.398

(a) Each applicant who had previously taken and passed the standard written examination but had not passed the clinical vignette examination shall also obtain a passing score on the clinical examination in order to be eligible for licensure.

(b) An applicant who had previously failed to obtain a passing score on the standard written examination shall obtain a passing score on the California law and ethics examination and the clinical examination.

(c) An applicant who had obtained eligibility for the standard written examination shall take the California law and ethics examination and the clinical examination.

(d) This section shall become operative on January 1, 2016.

(Amended by Stats. 2013, Ch. 473, Sec. 23. Effective January 1, 2014. Section initially operative January 1, 2016, by its own provisions.)



4980.399

(a) Except as provided in subdivision (a) of Section 4980.398, each applicant and registrant shall obtain a passing score on a board-administered California law and ethics examination in order to qualify for licensure.

(b) A registrant shall participate in a board-administered California law and ethics examination prior to his or her registration renewal.

(c) Notwithstanding subdivision (b), an applicant who holds a registration eligible for renewal, with an expiration date no later than June 30, 2016, and who applies for renewal of that registration between January 1, 2016, and June 30, 2016, shall, if eligible, be allowed to renew the registration without first participating in the California law and ethics examination. These applicants shall participate in the California law and ethics examination in the next renewal cycle, and shall pass the examination prior to licensure or issuance of a subsequent registration number, as specified in this section.

(d) If an applicant fails the California law and ethics examination, he or she may retake the examination, upon payment of the required fees, without further application except as provided in subdivision (e).

(e) If a registrant fails to obtain a passing score on the California law and ethics examination described in subdivision (a) within his or her renewal period on or after the operative date of this section, he or she shall complete, at a minimum, a 12-hour course in California law and ethics in order to be eligible to participate in the California law and ethics examination. Registrants shall only take the 12-hour California law and ethics course once during a renewal period. The 12-hour law and ethics course required by this section shall be taken through a board-approved continuing education provider, a county, state or governmental entity, or a college or university.

(f) The board shall not issue a subsequent registration number unless the registrant has passed the California law and ethics examination.

(g) Notwithstanding subdivision (f), an applicant who holds or has held a registration, with an expiration date no later than January 1, 2017, and who applies for a subsequent registration number between January 1, 2016, and January 1, 2017, shall, if eligible, be allowed to obtain the subsequent registration number without first passing the California law and ethics examination. These applicants shall pass the California law and ethics examination during the next renewal period or prior to licensure, whichever occurs first.

(h) This section shall become operative on January 1, 2016.

(Amended by Stats. 2014, Ch. 316, Sec. 18. Effective January 1, 2015. Section initially operative January 1, 2016, by its own provisions.)



4980.40

To qualify for a license, an applicant shall have all of the following qualifications:

(a) Meet the educational requirements of Section 4980.36 or both Sections 4980.37 and 4980.41, as applicable.

(b) Be at least 18 years of age.

(c) Have at least two years of experience that meet the requirements of Section 4980.43.

(d) Pass a board administered written or oral examination or both types of examinations, except that an applicant who passed a written examination and who has not taken and passed an oral examination shall instead be required to take and pass a clinical vignette written examination.

(e) Not have committed acts or crimes constituting grounds for denial of licensure under Section 480. The board shall not issue a registration or license to any person who has been convicted of a crime in this or another state or in a territory of the United States that involves sexual abuse of children or who is required to register pursuant to Section 290 of the Penal Code or the equivalent in another state or territory.

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 29) by Stats. 2013, Ch. 473, Sec. 25. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4980.40-1

To qualify for a license, an applicant shall have all of the following qualifications:

(a) Meet the educational requirements of Section 4980.36 or both Sections 4980.37 and 4980.41, as applicable.

(b) Be at least 18 years of age.

(c) Have at least two years of experience that meet the requirements of Section 4980.43.

(d) Effective January 1, 2016, successfully pass a California law and ethics examination and a clinical examination. An applicant who has successfully passed a previously administered written examination may be subsequently required to take and pass another written examination.

(e) Not have committed acts or crimes constituting grounds for denial of licensure under Section 480. The board shall not issue a registration or license to any person who has been convicted of a crime in this or another state or in a territory of the United States that involves sexual abuse of children or who is required to register pursuant to Section 290 of the Penal Code or the equivalent in another state or territory.

(f) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 30) by Stats. 2013, Ch. 473, Sec. 26. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4980.40.5

(a) A doctoral or master’s degree in marriage, family, and child counseling, marital and family therapy, couple and family therapy, psychology, clinical psychology, counseling psychology, or counseling with an emphasis in either marriage, family, and child counseling, or marriage and family therapy, obtained from a school, college, or university approved by the Bureau for Private Postsecondary Education as of June 30, 2007, shall be considered by the board to meet the requirements necessary for licensure as a marriage and family therapist and for registration as a marriage and family therapist intern provided that the degree is conferred on or before July 1, 2010.

(b) As an alternative to meeting the qualifications specified in subdivision (a) of Section 4980.40, the board shall accept as equivalent degrees those doctoral or master’s degrees that otherwise meet the requirements of this chapter and are conferred by educational institutions accredited by any of the following associations:

(1) Northwest Commission on Colleges and Universities.

(2) Middle States Association of Colleges and Secondary Schools.

(3) New England Association of Schools and Colleges.

(4) North Central Association of Colleges and Secondary Schools.

(5) Southern Association of Colleges and Schools.

(Amended by Stats. 2011, Ch. 350, Sec. 28. Effective January 1, 2012.)



4980.41

(a) An applicant for licensure whose education qualifies him or her under Section 4980.37 shall complete the following coursework or training in order to be eligible to sit for the licensing examinations as specified in subdivision (d) of Section 4980.40:

(1) A two semester or three quarter unit course in California law and professional ethics for marriage and family therapists, which shall include, but not be limited to, the following areas of study:

(A) Contemporary professional ethics and statutory, regulatory, and decisional laws that delineate the profession’s scope of practice.

(B) The therapeutic, clinical, and practical considerations involved in the legal and ethical practice of marriage and family therapy, including family law.

(C) The current legal patterns and trends in the mental health profession.

(D) The psychotherapist-patient privilege, confidentiality, the patient dangerous to self or others, and the treatment of minors with and without parental consent.

(E) A recognition and exploration of the relationship between a practitioner’s sense of self and human values and his or her professional behavior and ethics.

This course may be considered as part of the 48 semester or 72 quarter unit requirements contained in Section 4980.37.

(2) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28 and any regulations promulgated thereunder.

(3) A minimum of 10 contact hours of training or coursework in human sexuality as specified in Section 25, and any regulations promulgated thereunder. When coursework in a master’s or doctor’s degree program is acquired to satisfy this requirement, it shall be considered as part of the 48 semester or 72 quarter unit requirement contained in Section 4980.37.

(4) For persons who began graduate study on or after January 1, 1986, a master’s or doctor’s degree qualifying for licensure shall include specific instruction in alcoholism and other chemical substance dependency as specified by regulation. When coursework in a master’s or doctor’s degree program is acquired to satisfy this requirement, it shall be considered as part of the 48 semester or 72 quarter unit requirement contained in Section 4980.37. Coursework required under this paragraph may be satisfactory if taken either in fulfillment of other educational requirements for licensure or in a separate course. The applicant may satisfy this requirement by successfully completing this coursework from a master’s or doctoral degree program at an accredited or approved institution, as described in subdivision (b) of Section 4980.37, or from a board-accepted provider of continuing education, as described in Section 4980.54.

(5) For persons who began graduate study during the period commencing on January 1, 1995, and ending on December 31, 2003, a master’s or doctor’s degree qualifying for licensure shall include coursework in spousal or partner abuse assessment, detection, and intervention. For persons who began graduate study on or after January 1, 2004, a master’s or doctor’s degree qualifying for licensure shall include a minimum of 15 contact hours of coursework in spousal or partner abuse assessment, detection, and intervention strategies, including knowledge of community resources, cultural factors, and same gender abuse dynamics. Coursework required under this paragraph may be satisfactory if taken either in fulfillment of other educational requirements for licensure or in a separate course. The applicant may satisfy this requirement by successfully completing this coursework from a master’s or doctoral degree program at an accredited or approved institution, as described in subdivision (b) of Section 4980.37, or from a board-accepted provider of continuing education, as described in Section 4980.54.

(6) For persons who began graduate study on or after January 1, 2001, an applicant shall complete a minimum of a two semester or three quarter unit survey course in psychological testing. When coursework in a master’s or doctor’s degree program is acquired to satisfy this requirement, it may be considered as part of the 48 semester or 72 quarter unit requirement of Section 4980.37.

(7) For persons who began graduate study on or after January 1, 2001, an applicant shall complete a minimum of a two semester or three quarter unit survey course in psychopharmacology. When coursework in a master’s or doctor’s degree program is acquired to satisfy this requirement, it may be considered as part of the 48 semester or 72 quarter unit requirement of Section 4980.37.

(8) The requirements added by paragraphs (6) and (7) are intended to improve the educational qualifications for licensure in order to better prepare future licentiates for practice and are not intended in any way to expand or restrict the scope of practice for licensed marriage and family therapists.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 316, Sec. 19. Effective January 1, 2015. Repealed as of January 1, 2019.)



4980.42

(a) Trainees performing services in any work setting specified in subdivision (d) of Section 4980.43 may perform those activities and services as a trainee, provided that the activities and services constitute part of the trainee’s supervised course of study and that the person is designated by the title “trainee.”

(b) Trainees subject to Section 4980.37 may gain hours of experience and counsel clients outside of the required practicum. This subdivision shall apply to hours of experience gained and client counseling provided on and after January 1, 2012.

(c) Trainees subject to Section 4980.36 may gain hours of experience outside of the required practicum but must be enrolled in a practicum course to counsel clients. Trainees subject to Section 4980.36 may counsel clients while not enrolled in a practicum course if the period of lapsed enrollment is less than 90 calendar days, and if that period is immediately preceded by enrollment in a practicum course and immediately followed by enrollment in a practicum course or completion of the degree program.

(d) All hours of experience gained pursuant to subdivisions (b) and (c) shall be subject to the other requirements of this chapter.

(e) All hours of experience gained as a trainee shall be coordinated between the school and the site where the hours are being accrued. The school shall approve each site and shall have a written agreement with each site that details each party’s responsibilities, including the methods by which supervision shall be provided. The agreement shall provide for regular progress reports and evaluations of the student’s performance at the site. If an applicant has gained hours of experience while enrolled in an institution other than the one that confers the qualifying degree, it shall be the applicant’s responsibility to provide to the board satisfactory evidence that those hours of trainee experience were gained in compliance with this section.

(Amended by Stats. 2012, Ch. 50, Sec. 1. Effective July 3, 2012.)



4980.43

(a) Prior to applying for licensure examinations, each applicant shall complete experience that shall comply with the following:

(1) A minimum of 3,000 hours completed during a period of at least 104 weeks.

(2) Not more than 40 hours in any seven consecutive days.

(3) Not less than 1,700 hours of supervised experience completed subsequent to the granting of the qualifying master’s or doctoral degree.

(4) Not more than 1,300 hours of supervised experience obtained prior to completing a master’s or doctoral degree.

The applicant shall not be credited with more than 750 hours of counseling and direct supervisor contact prior to completing the master’s or doctoral degree.

(5) No hours of experience may be gained prior to completing either 12 semester units or 18 quarter units of graduate instruction and becoming a trainee except for personal psychotherapy.

(6) No hours of experience may be gained more than six years prior to the date the application for examination eligibility was filed, except that up to 500 hours of clinical experience gained in the supervised practicum required by subdivision (c) of Section 4980.37 and subparagraph (B) of paragraph (1) of subdivision (d) of Section 4980.36 shall be exempt from this six-year requirement.

(7) Not more than a combined total of 1,000 hours of experience in the following:

(A) Direct supervisor contact.

(B) Professional enrichment activities. For purposes of this chapter, “professional enrichment activities” include the following:

(i) Workshops, seminars, training sessions, or conferences directly related to marriage and family therapy attended by the applicant that are approved by the applicant’s supervisor. An applicant shall have no more than 250 hours of verified attendance at these workshops, seminars, training sessions, or conferences.

(ii) Participation by the applicant in personal psychotherapy, which includes group, marital or conjoint, family, or individual psychotherapy by an appropriately licensed professional. An applicant shall have no more than 100 hours of participation in personal psychotherapy. The applicant shall be credited with three hours of experience for each hour of personal psychotherapy.

(8) Not more than 500 hours of experience providing group therapy or group counseling.

(9) For all hours gained on or after January 1, 2012, not more than 500 hours of experience in the following:

(A) Experience administering and evaluating psychological tests, writing clinical reports, writing progress notes, or writing process notes.

(B) Client centered advocacy.

(10) Not less than 500 total hours of experience in diagnosing and treating couples, families, and children. For up to 150 hours of treating couples and families in conjoint therapy, the applicant shall be credited with two hours of experience for each hour of therapy provided.

(11) Not more than 375 hours of experience providing personal psychotherapy, crisis counseling, or other counseling services via telehealth in accordance with Section 2290.5.

(12) It is anticipated and encouraged that hours of experience will include working with elders and dependent adults who have physical or mental limitations that restrict their ability to carry out normal activities or protect their rights.

This subdivision shall only apply to hours gained on and after January 1, 2010.

(b) All applicants, trainees, and registrants shall be at all times under the supervision of a supervisor who shall be responsible for ensuring that the extent, kind, and quality of counseling performed is consistent with the training and experience of the person being supervised, and who shall be responsible to the board for compliance with all laws, rules, and regulations governing the practice of marriage and family therapy. Supervised experience shall be gained by interns and trainees only as an employee or as a volunteer. The requirements of this chapter regarding gaining hours of experience and supervision are applicable equally to employees and volunteers. Experience shall not be gained by interns or trainees as an independent contractor.

(1) If employed, an intern shall provide the board with copies of the corresponding W-2 tax forms for each year of experience claimed upon application for licensure.

(2) If volunteering, an intern shall provide the board with a letter from his or her employer verifying the intern’s employment as a volunteer upon application for licensure.

(c) Except for experience gained pursuant to subparagraph (B) of paragraph (7) of subdivision (a), supervision shall include at least one hour of direct supervisor contact in each week for which experience is credited in each work setting, as specified:

(1) A trainee shall receive an average of at least one hour of direct supervisor contact for every five hours of client contact in each setting. No more than six hours of supervision, whether individual or group, shall be credited during any single week.

(2) An individual supervised after being granted a qualifying degree shall receive at least one additional hour of direct supervisor contact for every week in which more than 10 hours of client contact is gained in each setting. No more than six hours of supervision, whether individual or group, shall be credited during any single week.

(3) For purposes of this section, “one hour of direct supervisor contact” means one hour per week of face-to-face contact on an individual basis or two hours per week of face-to-face contact in a group.

(4) Direct supervisor contact shall occur within the same week as the hours claimed.

(5) Direct supervisor contact provided in a group shall be provided in a group of not more than eight supervisees and in segments lasting no less than one continuous hour.

(6) Notwithstanding paragraph (3), an intern working in a governmental entity, a school, a college, or a university, or an institution that is both nonprofit and charitable may obtain the required weekly direct supervisor contact via two-way, real-time videoconferencing. The supervisor shall be responsible for ensuring that client confidentiality is upheld.

(7) All experience gained by a trainee shall be monitored by the supervisor as specified by regulation.

(8) The six hours of supervision that may be credited during any single week pursuant to paragraphs (1) and (2) shall apply to supervision hours gained on or after January 1, 2009.

(d) (1) A trainee may be credited with supervised experience completed in any setting that meets all of the following:

(A) Lawfully and regularly provides mental health counseling or psychotherapy.

(B) Provides oversight to ensure that the trainee’s work at the setting meets the experience and supervision requirements set forth in this chapter and is within the scope of practice for the profession as defined in Section 4980.02.

(C) Is not a private practice owned by a licensed marriage and family therapist, a licensed professional clinical counselor, a licensed psychologist, a licensed clinical social worker, a licensed physician and surgeon, or a professional corporation of any of those licensed professions.

(2) Experience may be gained by the trainee solely as part of the position for which the trainee volunteers or is employed.

(e) (1) An intern may be credited with supervised experience completed in any setting that meets both of the following:

(A) Lawfully and regularly provides mental health counseling or psychotherapy.

(B) Provides oversight to ensure that the intern’s work at the setting meets the experience and supervision requirements set forth in this chapter and is within the scope of practice for the profession as defined in Section 4980.02.

(2) An applicant shall not be employed or volunteer in a private practice, as defined in subparagraph (C) of paragraph (1) of subdivision (d), until registered as an intern.

(3) While an intern may be either a paid employee or a volunteer, employers are encouraged to provide fair remuneration to interns.

(4) Except for periods of time during a supervisor’s vacation or sick leave, an intern who is employed or volunteering in private practice shall be under the direct supervision of a licensee that has satisfied the requirements of subdivision (g) of Section 4980.03. The supervising licensee shall either be employed by and practice at the same site as the intern’s employer, or shall be an owner or shareholder of the private practice. Alternative supervision may be arranged during a supervisor’s vacation or sick leave if the supervision meets the requirements of this section.

(5) Experience may be gained by the intern solely as part of the position for which the intern volunteers or is employed.

(f) Except as provided in subdivision (g), all persons shall register with the board as an intern in order to be credited for postdegree hours of supervised experience gained toward licensure.

(g) Except when employed in a private practice setting, all postdegree hours of experience shall be credited toward licensure so long as the applicant applies for the intern registration within 90 days of the granting of the qualifying master’s or doctoral degree and is thereafter granted the intern registration by the board.

(h) Trainees, interns, and applicants shall not receive any remuneration from patients or clients, and shall only be paid by their employers.

(i) Trainees, interns, and applicants shall only perform services at the place where their employers regularly conduct business, which may include performing services at other locations, so long as the services are performed under the direction and control of their employer and supervisor, and in compliance with the laws and regulations pertaining to supervision. Trainees and interns shall have no proprietary interest in their employers’ businesses and shall not lease or rent space, pay for furnishings, equipment, or supplies, or in any other way pay for the obligations of their employers.

(j) Trainees, interns, or applicants who provide volunteered services or other services, and who receive no more than a total, from all work settings, of five hundred dollars ($500) per month as reimbursement for expenses actually incurred by those trainees, interns, or applicants for services rendered in any lawful work setting other than a private practice shall be considered an employee and not an independent contractor. The board may audit applicants who receive reimbursement for expenses, and the applicants shall have the burden of demonstrating that the payments received were for reimbursement of expenses actually incurred.

(k) Each educational institution preparing applicants for licensure pursuant to this chapter shall consider requiring, and shall encourage, its students to undergo individual, marital or conjoint, family, or group counseling or psychotherapy, as appropriate. Each supervisor shall consider, advise, and encourage his or her interns and trainees regarding the advisability of undertaking individual, marital or conjoint, family, or group counseling or psychotherapy, as appropriate. Insofar as it is deemed appropriate and is desired by the applicant, the educational institution and supervisors are encouraged to assist the applicant in locating that counseling or psychotherapy at a reasonable cost.

(Amended by Stats. 2014, Ch. 435, Sec. 1. Effective January 1, 2015.)



4980.44

An unlicensed marriage and family therapist intern employed under this chapter shall comply with the following requirements:

(a) Possess, at a minimum, a master’s degree as specified in Section 4980.36 or 4980.37, as applicable.

(b) Register with the board prior to performing any duties, except as otherwise provided in subdivision (g) of Section 4980.43.

(c) Prior to performing any professional services, inform each client or patient that he or she is an unlicensed marriage and family therapist registered intern, provide his or her registration number and the name of his or her employer, and indicate whether he or she is under the supervision of a licensed marriage and family therapist, licensed clinical social worker, licensed professional clinical counselor, licensed psychologist, or a licensed physician and surgeon certified in psychiatry by the American Board of Psychiatry and Neurology.

(d) (1) Any advertisement by or on behalf of a marriage and family therapist registered intern shall include, at a minimum, all of the following information:

(A) That he or she is a marriage and family therapist registered intern.

(B) The intern’s registration number.

(C) The name of his or her employer.

(D) That he or she is supervised by a licensed person.

(2) The abbreviation “MFTI” shall not be used in an advertisement unless the title “marriage and family therapist registered intern” appears in the advertisement.

(Amended by Stats. 2012, Ch. 799, Sec. 32. Effective January 1, 2013.)



4980.45

(a) A licensed professional in private practice who has satisfied the requirements of subdivision (g) of Section 4980.03 may supervise or employ, at any one time, no more than a total of three individuals registered as a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker in that private practice.

(b) A marriage and family therapy corporation may employ, at any one time, no more than a total of three individuals registered as a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker for each employee or shareholder who has satisfied the requirements of subdivision (g) of Section 4980.03. In no event shall any marriage and family therapy corporation employ, at any one time, more than a total of 15 individuals registered as a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker. In no event shall any supervisor supervise, at any one time, more than a total of three individuals registered as either a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker. Persons who supervise individuals registered as either a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker shall be employed full time by the marriage and family therapy corporation and shall be actively engaged in performing professional services at and for the marriage and family therapy corporation. Employment and supervision within a marriage and family therapy corporation shall be subject to all laws and regulations governing experience and supervision gained in a private practice setting.

(Amended by Stats. 2011, Ch. 350, Sec. 30. Effective January 1, 2012.)



4980.46

Any licensed marriage and family therapist who conducts a private practice under a fictitious business name shall not use any name that is false, misleading, or deceptive, and shall inform the patient, prior to the commencement of treatment, of the name and license designation of the owner or owners of the practice.

(Amended by Stats. 2002, Ch. 1013, Sec. 25. Effective January 1, 2003.)



4980.48

(a) A trainee shall, prior to performing any professional services, inform each client or patient that he or she is an unlicensed marriage and family therapist trainee, provide the name of his or her employer, and indicate whether he or she is under the supervision of a licensed marriage and family therapist, a licensed clinical social worker, a licensed professional clinical counselor, a licensed psychologist, or a licensed physician certified in psychiatry by the American Board of Psychiatry and Neurology.

(b) Any person that advertises services performed by a trainee shall include the trainee’s name, the supervisor’s license designation or abbreviation, and the supervisor’s license number.

(c) Any advertisement by or on behalf of a marriage and family therapist trainee shall include, at a minimum, all of the following information:

(1) That he or she is a marriage and family therapist trainee.

(2) The name of his or her employer.

(3) That he or she is supervised by a licensed person.

(Amended by Stats. 2012, Ch. 799, Sec. 33. Effective January 1, 2013.)



4980.49

(a) A marriage and family therapist shall retain a client’s or patient’s health service records for a minimum of seven years from the date therapy is terminated. If the client or patient is a minor, the client’s or patient’s health service records shall be retained for a minimum of seven years from the date the client or the patient reaches 18 years of age. Health service records may be retained in either a written or an electronic format.

(b) This section shall apply only to the records of a client or patient whose therapy is terminated on or after January 1, 2015.

(Added by Stats. 2014, Ch. 312, Sec. 1. Effective January 1, 2015.)



4980.50

(a) Every applicant who meets the educational and experience requirements and applies for a license as a marriage and family therapist shall be examined by the board. The examinations shall be as set forth in subdivision (d) of Section 4980.40. The examinations shall be given at least twice a year at a time and place and under supervision as the board may determine. The board shall examine the candidate with regard to his or her knowledge and professional skills and his or her judgment in the utilization of appropriate techniques and methods.

(b) The board shall not deny any applicant, who has submitted a complete application for examination, admission to the licensure examinations required by this section if the applicant meets the educational and experience requirements of this chapter, and has not committed any acts or engaged in any conduct that would constitute grounds to deny licensure.

(c) The board shall not deny any applicant, whose application for licensure is complete, admission to the standard written examination, nor shall the board postpone or delay any applicant’s standard written examination or delay informing the candidate of the results of the standard written examination, solely upon the receipt by the board of a complaint alleging acts or conduct that would constitute grounds to deny licensure.

(d) If an applicant for examination who has passed the standard written examination is the subject of a complaint or is under board investigation for acts or conduct that, if proven to be true, would constitute grounds for the board to deny licensure, the board shall permit the applicant to take the clinical vignette written examination for licensure, but may withhold the results of the examination or notify the applicant that licensure will not be granted pending completion of the investigation.

(e) Notwithstanding Section 135, the board may deny any applicant who has previously failed either the standard written or clinical vignette written examination permission to retake either examination pending completion of the investigation of any complaints against the applicant. Nothing in this section shall prohibit the board from denying an applicant admission to any examination, withholding the results, or refusing to issue a license to any applicant when an accusation or statement of issues has been filed against the applicant pursuant to Sections 11503 and 11504 of the Government Code, respectively, or the applicant has been denied in accordance with subdivision (b) of Section 485.

(f) Notwithstanding any other provision of law, the board may destroy all examination materials two years following the date of an examination.

(g) On or after January 1, 2002, no applicant shall be eligible to participate in a clinical vignette written examination if his or her passing score on the standard written examination occurred more than seven years before.

(h) An applicant who has qualified pursuant to this chapter shall be issued a license as a marriage and family therapist in the form that the board may deem appropriate.

(i) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 800, Sec. 1) by Stats. 2013, Ch. 473, Sec. 28. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4980.50-1

Effective January 1, 2016, the following shall apply:

(a) Every applicant who meets the educational and experience requirements and applies for a license as a marriage and family therapist shall be examined by the board. The examinations shall be as set forth in subdivision (d) of Section 4980.40. The examinations shall be given at least twice a year at a time and place and under supervision as the board may determine. The board shall examine the candidate with regard to his or her knowledge and professional skills and his or her judgment in the utilization of appropriate techniques and methods.

(b) The board shall not deny any applicant, who has submitted a complete application for examination, admission to the licensure examinations required by this section if the applicant meets the educational and experience requirements of this chapter, and has not committed any acts or engaged in any conduct that would constitute grounds to deny licensure.

(c) The board shall not deny any applicant, whose application for licensure is complete, admission to the clinical examination, nor shall the board postpone or delay any applicant’s clinical examination or delay informing the candidate of the results of the clinical examination, solely upon the receipt by the board of a complaint alleging acts or conduct that would constitute grounds to deny licensure.

(d) If an applicant for examination who has passed the California law and ethics examination is the subject of a complaint or is under board investigation for acts or conduct that, if proven to be true, would constitute grounds for the board to deny licensure, the board shall permit the applicant to take the clinical examination for licensure, but may withhold the results of the examination or notify the applicant that licensure will not be granted pending completion of the investigation.

(e) Notwithstanding Section 135, the board may deny any applicant who has previously failed either the California law and ethics examination or the clinical examination permission to retake either examination pending completion of the investigation of any complaints against the applicant. Nothing in this section shall prohibit the board from denying an applicant admission to any examination, withholding the results, or refusing to issue a license to any applicant when an accusation or statement of issues has been filed against the applicant pursuant to Sections 11503 and 11504 of the Government Code, respectively, or the applicant has been denied in accordance with subdivision (b) of Section 485.

(f) Notwithstanding any other provision of law, the board may destroy all examination materials two years following the date of an examination.

(g) Effective January 1, 2016, no applicant shall be eligible to participate in the clinical examination if he or she fails to obtain a passing score on the clinical examination within seven years from his or her initial attempt, unless he or she takes and obtains a passing score on the current version of the California law and ethics examination.

(h) A passing score on the clinical examination shall be accepted by the board for a period of seven years from the date the examination was taken.

(i) An applicant who has qualified pursuant to this chapter shall be issued a license as a marriage and family therapist in the form that the board may deem appropriate.

(j) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 800, Sec. 2) by Stats. 2013, Ch. 473, Sec. 29. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4980.54

(a) The Legislature recognizes that the education and experience requirements in this chapter constitute only minimal requirements to assure that an applicant is prepared and qualified to take the licensure examinations as specified in subdivision (d) of Section 4980.40 and, if he or she passes those examinations, to begin practice.

(b) In order to continuously improve the competence of licensed marriage and family therapists and as a model for all psychotherapeutic professions, the Legislature encourages all licensees to regularly engage in continuing education related to the profession or scope of practice as defined in this chapter.

(c) Except as provided in subdivision (e), the board shall not renew any license pursuant to this chapter unless the applicant certifies to the board, on a form prescribed by the board, that he or she has completed not less than 36 hours of approved continuing education in or relevant to the field of marriage and family therapy in the preceding two years, as determined by the board.

(d) The board shall have the right to audit the records of any applicant to verify the completion of the continuing education requirement. Applicants shall maintain records of completion of required continuing education coursework for a minimum of two years and shall make these records available to the board for auditing purposes upon request.

(e) The board may establish exceptions from the continuing education requirements of this section for good cause, as defined by the board.

(f) The continuing education shall be obtained from one of the following sources:

(1) An accredited school or state-approved school that meets the requirements set forth in Section 4980.36 or 4980.37. Nothing in this paragraph shall be construed as requiring coursework to be offered as part of a regular degree program.

(2) Other continuing education providers, including, but not limited to, a professional marriage and family therapist association, a licensed health facility, a governmental entity, a continuing education unit of an accredited four-year institution of higher learning, or a mental health professional association, approved by the board.

(g) The board shall establish, by regulation, a procedure for approving providers of continuing education courses, and all providers of continuing education, as described in paragraphs (1) and (2) of subdivision (f), shall adhere to procedures established by the board. The board may revoke or deny the right of a provider to offer continuing education coursework pursuant to this section for failure to comply with the requirements of this section or any regulation adopted pursuant to this section.

(h) Training, education, and coursework by approved providers shall incorporate one or more of the following:

(1) Aspects of the discipline that are fundamental to the understanding or the practice of marriage and family therapy.

(2) Aspects of the discipline of marriage and family therapy in which significant recent developments have occurred.

(3) Aspects of other disciplines that enhance the understanding or the practice of marriage and family therapy.

(i) A system of continuing education for licensed marriage and family therapists shall include courses directly related to the diagnosis, assessment, and treatment of the client population being served.

(j) The board shall, by regulation, fund the administration of this section through continuing education provider fees to be deposited in the Behavioral Sciences Fund. The fees related to the administration of this section shall be sufficient to meet, but shall not exceed, the costs of administering the corresponding provisions of this section. For purposes of this subdivision, a provider of continuing education as described in paragraph (1) of subdivision (f) shall be deemed to be an approved provider.

(k) The continuing education requirements of this section shall comply fully with the guidelines for mandatory continuing education established by the Department of Consumer Affairs pursuant to Section 166.

(Amended by Stats. 2009, Ch. 26, Sec. 14. Effective January 1, 2010.)



4980.55

As a model for all therapeutic professions, and to acknowledge respect and regard for the consuming public, all licensed marriage and family therapists are encouraged to provide to each client, at an appropriate time and within the context of the psychotherapeutic relationship, an accurate and informative statement of the therapist’s experience, education, specialities, professional orientation, and any other information deemed appropriate by the licensee.

(Amended by Stats. 2014, Ch. 316, Sec. 21. Effective January 1, 2015.)



4980.57

(a) The board shall require a licensee who began graduate study prior to January 1, 2004, to take a continuing education course during his or her first renewal period after the operative date of this section in spousal or partner abuse assessment, detection, and intervention strategies, including community resources, cultural factors, and same gender abuse dynamics. On and after January 1, 2005, the course shall consist of not less than seven hours of training. Equivalent courses in spousal or partner abuse assessment, detection, and intervention strategies taken prior to the operative date of this section or proof of equivalent teaching or practice experience may be submitted to the board and at its discretion, may be accepted in satisfaction of this requirement.

(b) Continuing education courses taken pursuant to this section shall be applied to the 36 hours of approved continuing education required under subdivision (c) of Section 4980.54.

(Amended by Stats. 2007, Ch. 588, Sec. 61. Effective January 1, 2008.)



4980.60

(a) The board may adopt those rules and regulations as may be necessary to enable it to carry into effect the provisions of this chapter. The adoption, amendment, or repeal of those rules and regulations shall be made in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The board may, by rules or regulations, adopt, amend, or repeal rules of advertising and professional conduct appropriate to the establishment and maintenance of a high standard of integrity in the profession, provided that the rules or regulations are not inconsistent with Section 4982. Every person who holds a license to practice marriage and family therapy shall be governed by the rules of professional conduct.

(Amended by Stats. 2002, Ch. 1013, Sec. 31. Effective January 1, 2003.)



4980.70

Except as provided by Section 159.5, the board may employ whatever additional personnel is necessary to carry out the provisions of this chapter.

(Repealed and added by Stats. 1986, Ch. 1365, Sec. 4.)



4980.72

(a) This section applies to persons who are licensed outside of California and apply for licensure on or after January 1, 2016.

(b) The board may issue a license to a person who, at the time of submitting an application for a license pursuant to this chapter, holds a valid license in good standing issued by a board of marriage counselor examiners, board of marriage and family therapists, or corresponding authority, of any state or country, if all of the following conditions are satisfied:

(1) The applicant’s education is substantially equivalent, as defined in Section 4980.79. The applicant’s degree title need not be identical to that required by Section 4980.36 or 4980.37.

(2) The applicant complies with Section 4980.76, if applicable.

(3) The applicant’s supervised experience is substantially equivalent to that required for a license under this chapter. The board shall consider hours of experience obtained outside of California during the six-year period immediately preceding the date the applicant initially obtained the license described above. If the applicant has less than 3,000 hours of qualifying supervised experience, time actively licensed as a marriage and family therapist shall be accepted at a rate of 100 hours per month, up to a maximum of 1,200 hours, if the applicant’s degree meets the practicum requirement described in subparagraph (C) of paragraph (1) of subdivision (b) of Section 4980.79 without exemptions or remediation.

(4) The applicant passes the California law and ethics examination.

(5) The applicant passes a clinical examination designated by the board. An applicant who obtained his or her license or registration under another jurisdiction may apply for licensure with the board without taking the clinical examination if both of the following conditions are met:

(A) The applicant obtained a passing score on the licensing examination set forth in regulation as accepted by the board.

(B) The applicant’s license or registration in that jurisdiction is in good standing at the time of his or her application and is not revoked, suspended, surrendered, denied, or otherwise restricted or encumbered.

(Amended by Stats. 2014, Ch. 387, Sec. 1.5. Effective January 1, 2015.)



4980.74

(a) This section applies to persons who apply for licensure or registration on or after January 1, 2016, and who do not hold a license as described in Section 4980.72.

(b) The board shall accept education gained while residing outside of California for purposes of satisfying licensure or registration requirements if the education is substantially equivalent, as defined in Section 4980.78, and the applicant complies with Section 4980.76, if applicable. The applicant’s degree title need not be identical to that required by Section 4980.36 or 4980.37.

(c) The board shall accept experience gained outside of California for purposes of satisfying licensure or registration requirements if the experience is substantially equivalent to that required by this chapter.

(Amended by Stats. 2013, Ch. 551, Sec. 2. Effective January 1, 2014.)



4980.76

An applicant for licensure or registration with a degree obtained from an educational institution outside the United States shall provide the board with a comprehensive evaluation of the degree performed by a foreign credential evaluation service that is a member of the National Association of Credential Evaluation Services (NACES), and shall provide any other documentation the board deems necessary.

(Added by Stats. 2009, Ch. 26, Sec. 17. Effective January 1, 2010.)



4980.78

(a) This section applies to persons who apply for licensure or registration on or after January 1, 2016, and who do not hold a license as described in Section 4980.72.

(b) For purposes of Section 4980.74, education is substantially equivalent if all of the following requirements are met:

(1) The degree is obtained from a school, college, or university accredited by an accrediting agency that is recognized by the United States Department of Education and consists of, at a minimum, the following:

(A) (i) For an applicant who obtained his or her degree within the timeline prescribed by subdivision (a) of Section 4980.36, the degree shall contain no less than 60 semester or 90 quarter units of instruction.

(ii) Up to 12 semester or 18 quarter units of instruction may be remediated, if missing from the degree. The remediation may occur while the applicant is registered as an intern.

(B) For an applicant who obtained his or her degree within the timeline prescribed by subdivision (a) of Section 4980.37, the degree shall contain no less than 48 semester units or 72 quarter units of instruction.

(C) Six semester or nine quarter units of practicum, including, but not limited to, a minimum of 150 hours of face-to-face counseling, and an additional 75 hours of either face-to-face counseling or client-centered advocacy, or a combination of face-to-face counseling and client-centered advocacy.

(D) Twelve semester or 18 quarter units in the areas of marriage, family, and child counseling and marital and family systems approaches to treatment, as specified in subparagraph (A) of paragraph (1) of subdivision (d) of Section 4980.36.

(2) The applicant shall complete coursework in California law and ethics as follows:

(A) An applicant who completed a course in law and professional ethics for marriage and family therapists as specified in paragraph (7) of subdivision (a) of Section 4980.81, that did not contain instruction in California law and ethics, shall complete an 18-hour course in California law and professional ethics. The content of the course shall include, but not be limited to, advertising, scope of practice, scope of competence, treatment of minors, confidentiality, dangerous patients, psychotherapist-patient privilege, recordkeeping, patient access to records, state and federal laws relating to confidentiality of patient health information, dual relationships, child abuse, elder and dependent adult abuse, online therapy, insurance reimbursement, civil liability, disciplinary actions and unprofessional conduct, ethics complaints and ethical standards, termination of therapy, standards of care, relevant family law, therapist disclosures to patients, differences in legal and ethical standards in different types of work settings, and licensing law and licensing process. This coursework shall be completed prior to registration as an intern.

(B) An applicant who has not completed a course in law and professional ethics for marriage and family therapists as specified in paragraph (7) of subdivision (a) of Section 4980.81 shall complete this required coursework. The coursework shall contain content specific to California law and ethics. This coursework shall be completed prior to registration as an intern.

(3) The applicant completes the educational requirements specified in Section 4980.81 not already completed in his or her education. The coursework may be from an accredited school, college, or university as specified in paragraph (1), from an educational institution approved by the Bureau for Private Postsecondary Education, or from a continuing education provider that is acceptable to the board as defined in Section 4980.54. Undergraduate courses shall not satisfy this requirement.

(4) The applicant completes the following coursework not already completed in his or her education from an accredited school, college, or university as specified in paragraph (1) from an educational institution approved by the Bureau for Private Postsecondary Education, or from a continuing education provider that is acceptable to the board as defined in Section 4980.54. Undergraduate courses shall not satisfy this requirement.

(A) At least three semester units, or 45 hours, of instruction regarding the principles of mental health recovery-oriented care and methods of service delivery in recovery-oriented practice environments, including structured meetings with various consumers and family members of consumers of mental health services to enhance understanding of their experience of mental illness, treatment, and recovery.

(B) At least one semester unit, or 15 hours, of instruction that includes an understanding of various California cultures and the social and psychological implications of socioeconomic position.

(5)  An applicant may complete any units and course content requirements required under paragraphs (3) and (4) not already completed in his or her education while registered as an intern, unless otherwise specified.

(6) The applicant’s degree title need not be identical to that required by subdivision (b) of Section 4980.36.

(Amended by Stats. 2014, Ch. 387, Sec. 2.5. Effective January 1, 2015.)



4980.79

(a) This section applies to persons who apply for licensure or registration on or after January 1, 2016, and who hold a license as described in Section 4980.72.

(b) For purposes of Section 4980.72, education is substantially equivalent if all of the following requirements are met:

(1) The degree is obtained from a school, college, or university accredited by an accrediting agency recognized by the United States Department of Education and consists of, at a minimum, the following:

(A) (i) For an applicant who obtained his or her degree within the timeline prescribed by subdivision (a) of Section 4980.36, the degree shall contain no less than 60 semester or 90 quarter units of instruction.

(ii) Up to 12 semester or 18 quarter units of instruction may be remediated, if missing from the degree. The remediation may occur while the applicant is registered as an intern.

(B) For an applicant who obtained his or her degree within the timeline prescribed by subdivision (a) of Section 4980.37, the degree shall contain no less than 48 semester or 72 quarter units of instruction.

(C) Six semester or nine quarter units of practicum, including, but not limited to, a minimum of 150 hours of face-to-face counseling, and an additional 75 hours of either face-to-face counseling or client-centered advocacy, or a combination of face-to-face counseling and client-centered advocacy.

(i) An out-of-state applicant who has been licensed for at least two years in clinical practice, as verified by the board, is exempt from this requirement.

(ii) An out-of-state applicant who has been licensed for less than two years in clinical practice, as verified by the board, who does not meet the practicum requirement, shall remediate it by obtaining 150 hours of face-to-face counseling, and an additional 75 hours of either face-to-face counseling or client-centered advocacy, or a combination of face-to-face counseling and client-centered advocacy. These hours are in addition to the 3,000 hours of experience required by this chapter, and shall be gained while registered as an intern.

(D) Twelve semester or 18 quarter units in the areas of marriage, family, and child counseling and marital and family systems approaches to treatment, as specified in subparagraph (A) of paragraph (1) of subdivision (d) of Section 4980.36.

(2) An applicant shall complete coursework in California law and ethics as follows:

(A) An applicant who completed a course in law and professional ethics for marriage and family therapists as specified in paragraph (7) of subdivision (a) of Section 4980.81 that did not include instruction in California law and ethics, shall complete an 18-hour course in California law and professional ethics. The content of the course shall include, but not be limited to, advertising, scope of practice, scope of competence, treatment of minors, confidentiality, dangerous patients, psychotherapist-patient privilege, recordkeeping, patient access to records, state and federal laws relating to confidentiality of patient health information, dual relationships, child abuse, elder and dependent adult abuse, online therapy, insurance reimbursement, civil liability, disciplinary actions and unprofessional conduct, ethics complaints and ethical standards, termination of therapy, standards of care, relevant family law, therapist disclosures to patients, differences in legal and ethical standards in different types of work settings, and licensing law and licensing process. This coursework shall be completed prior to registration as an intern.

(B) An applicant who has not completed a course in law and professional ethics for marriage and family therapists as specified in paragraph (7) of subdivision (a) of Section 4980.81 shall complete this required coursework. The coursework shall include content specific to California law and ethics. An applicant shall complete this coursework prior to registration as an intern.

(3) The applicant completes the educational requirements specified in Section 4980.81 not already completed in his or her education. The coursework may be from an accredited school, college, or university as specified in paragraph (1), from an educational institution approved by the Bureau for Private Postsecondary Education, or from a continuing education provider that is acceptable to the board as defined in Section 4980.54. Undergraduate coursework shall not satisfy this requirement.

(4) The applicant completes the following coursework not already completed in his or her education from an accredited school, college, or university as specified in paragraph (1) above, from an educational institution approved by the Bureau for Private Postsecondary Education, or from a continuing education provider that is acceptable to the board as defined in Section 4980.54. Undergraduate coursework shall not satisfy this requirement.

(A) At least three semester units, or 45 hours, of instruction pertaining to the principles of mental health recovery-oriented care and methods of service delivery in recovery-oriented practice environments, including structured meetings with various consumers and family members of consumers of mental health services to enhance understanding of their experience of mental illness, treatment, and recovery.

(B) At least one semester unit, or 15 hours, of instruction that includes an understanding of various California cultures and the social and psychological implications of socioeconomic position.

(5) An applicant's degree title need not be identical to that required by subdivision (b) of Section 4980.36.

(6) An applicant may complete any units and course content requirements required under paragraphs (3) and (4) not already completed in his or her education while registered as an intern, unless otherwise specified.

(Added by Stats. 2014, Ch. 387, Sec. 3. Effective January 1, 2015.)



4980.80

(a) This section applies to persons who apply for licensure between January 1, 2010, and December 31, 2015, inclusive.

(b) The board may issue a license to a person who, at the time of application, holds a valid license issued by a board of marriage counselor examiners, marriage therapist examiners, or corresponding authority of any state, if all of the following requirements are satisfied:

(1) The person has held that license for at least two years immediately preceding the date of application.

(2) The education and supervised experience requirements are substantially the equivalent of this chapter. If an applicant has less than 3,000 hours of qualifying supervised experience, time actively licensed as a marriage and family therapist shall be accepted at a rate of 100 hours per month up to a maximum of 1,200 hours.

(3) The person complies with Section 4980.76, if applicable.

(4) The person successfully completes the board-administered licensing examinations as specified by subdivision (d) of Section 4980.40 and pays the fees specified.

(5) The person completes all of the following coursework or training:

(A) (i) An applicant who completed a two semester or three quarter unit course in law and professional ethics for marriage and family therapists that does not meet the requirements of Section 4980.41 as part of his or her qualifying degree shall complete an 18-hour course in California law and professional ethics that includes, but is not limited to, the following subjects: advertising, scope of practice, scope of competence, treatment of minors, confidentiality, dangerous patients, psychotherapist-patient privilege, recordkeeping, patient access to records, state and federal laws relating to the confidentiality of patient health information, dual relationships, child abuse, elder and dependent adult abuse, online therapy, insurance reimbursement, civil liability, disciplinary actions and unprofessional conduct, ethics complaints and ethical standards, termination of therapy, standards of care, relevant family law, and therapist disclosures to patients.

(ii) An applicant who has not completed a two semester or three quarter unit course in law and professional ethics for marriage and family therapists that included areas of study as specified in Section 4980.41 as part of his or her qualifying degree, shall complete a two semester or three quarter unit course in California law and professional ethics that includes, at minimum, the areas of study specified in Section 4980.41.

(B) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28 and any regulations promulgated thereunder.

(C) A minimum of 10 contact hours of training or coursework in human sexuality as specified in Section 25 and any regulations promulgated thereunder.

(D) A minimum of 15 contact hours of training or coursework in alcoholism and other chemical substance dependency as specified by regulation.

(E) (i) Instruction in spousal or partner abuse assessment, detection, and intervention. This instruction may be taken either in fulfillment of other requirements for licensure or in a separate course.

(ii) A minimum of 15 contact hours of coursework or training in spousal or partner abuse assessment, detection, and intervention strategies.

(F) A minimum of a two semester or three quarter unit survey course in psychological testing. This course may be taken either in fulfillment of other requirements for licensure or in a separate course.

(G) A minimum of a two semester or three quarter unit survey course in psychopharmacology. This course may be taken either in fulfillment of other requirements for licensure or in a separate course.

(H) With respect to human sexuality, alcoholism and other chemical substance dependency, spousal or partner abuse assessment, detection, and intervention, psychological testing, and psychopharmacology, the board may accept training or coursework acquired out of state.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 387, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



4980.81

This section applies to persons subject to Section 4980.78 or 4980.79, who apply for licensure or registration on or after January 2016.

(a) For purposes of Sections 4980.78 and 4980.79, an applicant shall meet all of the following educational requirements:

(1) A minimum of two semester units of instruction in the diagnosis, assessment, prognosis, and treatment of mental disorders, including severe mental disorders, evidence-based practices, psychological testing, psychopharmacology, and promising mental health practices that are evaluated in peer reviewed literature. This shall include at least one semester unit or 15 hours of instruction in psychological testing and at least one semester unit or 15 hours of instruction in psychopharmacology.

(2) (A) Developmental issues from infancy to old age, including demonstration of at least one semester unit, or 15 hours, of instruction that includes all of the following subjects:

(i) The effects of developmental issues on individuals, couples, and family relationships.

(ii) The psychological, psychotherapeutic, and health implications of developmental issues and their effects.

(iii) The understanding of the impact that personal and social insecurity, social stress, low educational levels, inadequate housing, and malnutrition have on human development.

(B) An applicant who is deficient in any of these subjects may remediate the coursework by completing three hours of instruction in each deficient subject.

(3) (A) The broad range of matters and life events that may arise within marriage and family relationships and within a variety of California cultures, including instruction in all of the following:

(i) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28 and any regulations promulgated under that section.

(ii) A minimum of 10 contact hours of coursework that includes all of the following:

(I) The assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(II) Aging and its biological, social, cognitive, and psychological aspects.

(III) Long-term care.

(IV) End-of-life and grief.

(iii) A minimum of 15 contact hours of coursework in spousal or partner abuse assessment, detection, intervention strategies, and same-gender abuse dynamics.

(iv) Cultural factors relevant to abuse of partners and family members.

(v) Childbirth, child rearing, parenting, and stepparenting.

(vi) Marriage, divorce, and blended families.

(vii) Poverty and deprivation.

(viii) Financial and social stress.

(ix) Effects of trauma.

(x) The psychological, psychotherapeutic, community, and health implications of the matters and life events described in clauses (i) to (ix), inclusive.

(4) At least one semester unit, or 15 hours, of instruction in multicultural development and cross-cultural interaction, including experiences of race, ethnicity, class, spirituality, sexual orientation, gender, and disability, and their incorporation into the psychotherapeutic process.

(5) A minimum of 10 contact hours of training or coursework in human sexuality, as specified in Section 25 and any regulations promulgated under that section, including the study of physiological, psychological, and social cultural variables associated with sexual behavior and gender identity, and the assessment and treatment of psychosexual dysfunction.

(6) A minimum of 15 contact hours of coursework in substance use disorders, and a minimum of 15 contact hours of coursework in cooccurring disorders and addiction. The following subjects shall be included in this coursework:

(A) The definition of substance use disorders, cooccurring disorders, and addiction. For purposes of this subparagraph “cooccurring disorders” means a mental illness and substance abuse diagnosis occurring simultaneously in an individual.

(B) Medical aspects of substance use disorders and cooccurring disorders.

(C) The effects of psychoactive drug use.

(D) Current theories of the etiology of substance abuse and addiction.

(E) The role of persons and systems that support or compound substance abuse and addiction.

(F) Major approaches to identification, evaluation, and treatment of substance use disorders, cooccurring disorders, and addiction, including, but not limited to, best practices.

(G) Legal aspects of substance abuse.

(H) Populations at risk with regard to substance use disorders and cooccurring disorders.

(I) Community resources offering screening, assessment, treatment, and followup for the affected person and family.

(J) Recognition of substance use disorders, cooccurring disorders, and addiction, and appropriate referral.

(K) The prevention of substance use disorders and addiction.

(7) A minimum of a two semester or three quarter unit course in law and professional ethics for marriage and family therapists, including instruction in all of the following subjects:

(A) Contemporary professional ethics and statutory, regulatory, and decisional laws that delineate the scope of practice of marriage and family therapy.

(B) The therapeutic, clinical, and practical considerations involved in the legal and ethical practice of marriage and family therapy, including, but not limited to, family law.

(C) The current legal patterns and trends in the mental health professions.

(D) The psychotherapist-patient privilege, confidentiality, the patient dangerous to self or others, and the treatment of minors with and without parental consent.

(E) A recognition and exploration of the relationship between a practitioner’s sense of self and human values and his or her professional behavior and ethics.

(F) Differences in legal and ethical standards for different types of work settings.

(G) Licensing law and licensing process.

(Added by Stats. 2014, Ch. 387, Sec. 5. Effective January 1, 2015.)



4980.90

(a) This section applies to persons who apply for licensure between January 1, 2010, and December 31, 2015, inclusive.

(b) Experience gained outside of California shall be accepted toward the licensure requirements if it is substantially equivalent to that required by this chapter, if the applicant complies with Section 4980.76, if applicable, and if the applicant has gained a minimum of 250 hours of supervised experience in direct counseling within California while registered as an intern with the board. The board shall consider hours of experience obtained in another state during the six-year period immediately preceding the applicant’s initial licensure by that state as a marriage and family therapist. If the applicant has less than 3,000 hours of qualifying supervised experience, time actively licensed as a marriage and family therapist shall be accepted at a rate of 100 hours per month up to a maximum of 1,200 hours.

(c) Education gained while residing outside of California shall be accepted toward the licensure requirements if it is substantially equivalent to the education requirements of this chapter, and if the applicant has completed all of the following:

(1) A two semester or three quarter unit course in California law and professional ethics for marriage, family, and child counselors that shall include areas of study as specified in Section 4980.41.

(2) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28 and any regulations promulgated thereunder.

(3) A minimum of 10 contact hours of training or coursework in sexuality as specified in Section 25 and any regulations promulgated thereunder.

(4) A minimum of 15 contact hours of training or coursework in alcoholism and other chemical substance dependency as specified by regulation.

(5) (A) Instruction in spousal or partner abuse assessment, detection, and intervention. This instruction may be taken either in fulfillment of other educational requirements for licensure or in a separate course.

(B) A minimum of 15 contact hours of coursework or training in spousal or partner abuse assessment, detection, and intervention strategies.

(6) A minimum of a two semester or three quarter unit survey course in psychological testing. This course may be taken either in fulfillment of other requirements for licensure or in a separate course.

(7) A minimum of a two semester or three quarter unit survey course in psychopharmacology. This course may be taken either in fulfillment of other requirements for licensure or in a separate course.

(8) With respect to human sexuality, alcoholism and other chemical substance dependency, spousal or partner abuse assessment, detection, and intervention, psychological testing, and psychopharmacology, the board may accept training or coursework acquired out of state.

(d) For purposes of this section, the board may, in its discretion, accept education as substantially equivalent if the applicant meets both of the following requirements:

(1) The applicant has been granted a degree in a single integrated program primarily designed to train marriage and family therapists.

(2) The applicant’s education meets the requirements of Section 4980.37. The degree title need not be identical to that required by subdivision (b) of Section 4980.37. If the applicant’s degree does not contain the content or the overall units required by Section 4980.37, the board may, in its discretion, accept the applicant’s education as substantially equivalent if the following criteria are satisfied:

(A) The applicant’s degree contains the required number of practicum units and coursework required in the areas of marriage, family, and child counseling and marital and family systems approaches to treatment as specified in Section 4980.37.

(B) The applicant remediates his or her specific deficiency by completing the course content and the units required by Section 4980.37.

(C) The applicant’s degree otherwise complies with this section.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 387, Sec. 6. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)






ARTICLE 2 - Denial, Suspension, and Revocation

4982

The board may deny a license or registration or may suspend or revoke the license or registration of a licensee or registrant if he or she has been guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, the following:

(a) The conviction of a crime substantially related to the qualifications, functions, or duties of a licensee or registrant under this chapter. The record of conviction shall be conclusive evidence only of the fact that the conviction occurred. The board may inquire into the circumstances surrounding the commission of the crime in order to fix the degree of discipline or to determine if the conviction is substantially related to the qualifications, functions, or duties of a licensee or registrant under this chapter. A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions, or duties of a licensee or registrant under this chapter shall be deemed to be a conviction within the meaning of this section. The board may order any license or registration suspended or revoked, or may decline to issue a license or registration when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or, when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw a plea of guilty and enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(b) Securing a license or registration by fraud, deceit, or misrepresentation on any application for licensure or registration submitted to the board, whether engaged in by an applicant for a license or registration, or by a licensee in support of any application for licensure or registration.

(c) Administering to himself or herself any controlled substance or using of any of the dangerous drugs specified in Section 4022, or of any alcoholic beverage to the extent, or in a manner, as to be dangerous or injurious to the person applying for a registration or license or holding a registration or license under this chapter, or to any other person, or to the public, or, to the extent that the use impairs the ability of the person applying for or holding a registration or license to conduct with safety to the public the practice authorized by the registration or license. The board shall deny an application for a registration or license or revoke the license or registration of any person, other than one who is licensed as a physician and surgeon, who uses or offers to use drugs in the course of performing marriage and family therapy services.

(d) Gross negligence or incompetence in the performance of marriage and family therapy.

(e) Violating, attempting to violate, or conspiring to violate any of the provisions of this chapter or any regulation adopted by the board.

(f) Misrepresentation as to the type or status of a license or registration held by the person, or otherwise misrepresenting or permitting misrepresentation of his or her education, professional qualifications, or professional affiliations to any person or entity.

(g) Impersonation of another by any licensee, registrant, or applicant for a license or registration, or, in the case of a licensee, allowing any other person to use his or her license or registration.

(h) Aiding or abetting, or employing, directly or indirectly, any unlicensed or unregistered person to engage in conduct for which a license or registration is required under this chapter.

(i) Intentionally or recklessly causing physical or emotional harm to any client.

(j) The commission of any dishonest, corrupt, or fraudulent act substantially related to the qualifications, functions, or duties of a licensee or registrant.

(k) Engaging in sexual relations with a client, or a former client within two years following termination of therapy, soliciting sexual relations with a client, or committing an act of sexual abuse, or sexual misconduct with a client, or committing an act punishable as a sexually related crime, if that act or solicitation is substantially related to the qualifications, functions, or duties of a marriage and family therapist.

(l) Performing, or holding oneself out as being able to perform, or offering to perform, or permitting any trainee or registered intern under supervision to perform, any professional services beyond the scope of the license authorized by this chapter.

(m) Failure to maintain confidentiality, except as otherwise required or permitted by law, of all information that has been received from a client in confidence during the course of treatment and all information about the client that is obtained from tests or other means.

(n) Prior to the commencement of treatment, failing to disclose to the client or prospective client the fee to be charged for the professional services, or the basis upon which that fee will be computed.

(o) Paying, accepting, or soliciting any consideration, compensation, or remuneration, whether monetary or otherwise, for the referral of professional clients. All consideration, compensation, or remuneration shall be in relation to professional counseling services actually provided by the licensee. Nothing in this subdivision shall prevent collaboration among two or more licensees in a case or cases. However, no fee shall be charged for that collaboration, except when disclosure of the fee has been made in compliance with subdivision (n).

(p) Advertising in a manner that is false, fraudulent, misleading, or deceptive, as defined in Section 651.

(q) Reproduction or description in public, or in any publication subject to general public distribution, of any psychological test or other assessment device, the value of which depends in whole or in part on the naivete of the subject, in ways that might invalidate the test or device.

(r) Any conduct in the supervision of any registered intern, associate clinical social worker, or trainee by any licensee that violates this chapter or any rules or regulations adopted by the board.

(s) Performing or holding oneself out as being able to perform professional services beyond the scope of one’s competence, as established by one’s education, training, or experience. This subdivision shall not be construed to expand the scope of the license authorized by this chapter.

(t) Permitting a trainee or registered intern under one’s supervision or control to perform, or permitting the trainee or registered intern to hold himself or herself out as competent to perform, professional services beyond the trainee’s or registered intern’s level of education, training, or experience.

(u) The violation of any statute or regulation governing the gaining and supervision of experience required by this chapter.

(v) Failure to keep records consistent with sound clinical judgment, the standards of the profession, and the nature of the services being rendered.

(w) Failure to comply with the child abuse reporting requirements of Section 11166 of the Penal Code.

(x) Failure to comply with the elder and dependent adult abuse reporting requirements of Section 15630 of the Welfare and Institutions Code.

(y) Willful violation of Chapter 1 (commencing with Section 123100) of Part 1 of Division 106 of the Health and Safety Code.

(z) Failure to comply with Section 2290.5.

(aa) (1) Engaging in an act described in Section 261, 286, 288a, or 289 of the Penal Code with a minor or an act described in Section 288 or 288.5 of the Penal Code regardless of whether the act occurred prior to or after the time the registration or license was issued by the board. An act described in this subdivision occurring prior to the effective date of this subdivision shall constitute unprofessional conduct and shall subject the licensee to refusal, suspension, or revocation of a license under this section.

(2) The Legislature hereby finds and declares that protection of the public, and in particular minors, from sexual misconduct by a licensee is a compelling governmental interest, and that the ability to suspend or revoke a license for sexual conduct with a minor occurring prior to the effective date of this section is equally important to protecting the public as is the ability to refuse a license for sexual conduct with a minor occurring prior to the effective date of this section.

(ab) Engaging in any conduct that subverts or attempts to subvert any licensing examination or the administration of an examination as described in Section 123.

(Amended by Stats. 2009, Ch. 307, Sec. 51. Effective January 1, 2010.)



4982.05

(a) Except as provided in subdivisions (b), (c), and (e), any accusation filed against a licensee pursuant to Section 11503 of the Government Code shall be filed within three years from the date the board discovers the alleged act or omission that is the basis for disciplinary action, or within seven years from the date the alleged act or omission that is the basis for disciplinary action occurred, whichever occurs first.

(b) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging the procurement of a license by fraud or misrepresentation is not subject to the limitations set forth in subdivision (a).

(c) The limitation provided for by subdivision (a) shall be tolled for the length of time required to obtain compliance when a report required to be filed by the licensee or registrant with the board pursuant to Article 11 (commencing with Section 800) of Chapter 1 is not filed in a timely fashion.

(d) If an alleged act or omission involves a minor, the seven-year limitations period provided for by subdivision (a) and the 10-year limitations period provided for by subdivision (e) shall be tolled until the minor reaches the age of majority.

(e) An accusation filed against a licensee pursuant to Section 11503 of the Government Code alleging sexual misconduct shall be filed within three years after the board discovers the act or omission alleged as the grounds for disciplinary action, or within 10 years after the act or omission alleged as the grounds for disciplinary action occurs, whichever occurs first. This subdivision shall apply to a complaint alleging sexual misconduct received by the board on and after January 1, 2002.

(f) The limitations period provided by subdivision (a) shall be tolled during any period if material evidence necessary for prosecuting or determining whether a disciplinary action would be appropriate is unavailable to the board due to an ongoing criminal investigation.

(g) For purposes of this section, “discovers” means the later of the occurrence of any of the following with respect to each act or omission alleged as the basis for disciplinary action:

(1) The date the board received a complaint or report describing the act or omission.

(2) The date, subsequent to the original complaint or report, on which the board became aware of any additional acts or omissions alleged as the basis for disciplinary action against the same individual.

(3) The date the board receives from the complainant a written release of information pertaining to the complainant’s diagnosis and treatment.

(Amended by Stats. 2005, Ch. 658, Sec. 19. Effective January 1, 2006.)



4982.1

The board may refuse to issue any registration or license whenever it appears that an applicant may be unable to practice his or her profession safely due to mental illness or chemical dependency. The procedures set forth in Article 12.5 (commencing with Section 820) of Chapter 1 shall apply to any denial of a license or registration pursuant to this section.

(Added by Stats. 1992, Ch. 384, Sec. 4. Effective January 1, 1993.)



4982.15

(a) The board may place a license or registration on probation under the following circumstances:

(1) In lieu of, or in addition to, any order of the board suspending or revoking the license or registration of any licensee or intern.

(2) Upon the issuance of a license to an individual who has been guilty of unprofessional conduct, but who had otherwise completed all education and training and experience required for licensure.

(3) As a condition upon the reissuance or reinstatement of any license that has been suspended or revoked by the board.

(b) The board may adopt regulations establishing a monitoring program to ensure compliance with any terms or conditions of probation imposed by the board pursuant to subdivision (a). The cost of probation or monitoring may be ordered to be paid by the licensee, registrant, or applicant.

(c) The board, in its discretion, may require any licensee or registrant who has been placed on probation, or whose license or registration has been suspended, to obtain additional professional training, and to pass an examination upon completion of that training, and to pay any necessary examination fee. The examination may be written, oral, or a practical or clinical examination.

(Added by renumbering Section 4982.2 by Stats. 1994, Ch. 26, Sec. 184. Effective March 30, 1994.)



4982.25

The board may deny an application, or may suspend or revoke a license or registration issued under this chapter, for any of the following:

(a) Denial of licensure, revocation, suspension, restriction, or any other disciplinary action imposed by another state or territory or possession of the United States, or by any other governmental agency, on a license, certificate, or registration to practice marriage and family therapy, or any other healing art, shall constitute unprofessional conduct. A certified copy of the disciplinary action decision or judgment shall be conclusive evidence of that action.

(b) Revocation, suspension, or restriction by the board of a license, certificate, or registration to practice as a marriage and family therapist, clinical social worker, professional clinical counselor, or educational psychologist shall also constitute grounds for disciplinary action for unprofessional conduct against the licensee or registrant under this chapter.

(Amended by Stats. 2011, Ch. 350, Sec. 31. Effective January 1, 2012.)



4982.26

The board shall revoke any license issued under this chapter upon a decision made in accordance with the procedures set forth in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, that contains any finding of fact that the licensee or registrant engaged in any act of sexual contact, as defined in Section 729, when that act is with a patient, or with a former patient when the relationship was terminated primarily for the purpose of engaging in that act. The revocation shall not be stayed by the administrative law judge or the board.

(Amended by Stats. 2005, Ch. 658, Sec. 20. Effective January 1, 2006.)



4982.3

The proceedings conducted under this article shall be held in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 1986, Ch. 1365, Sec. 4.)






ARTICLE 3 - Penalties

4983

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both.

(Repealed and added by Stats. 1986, Ch. 1365, Sec. 4.)



4983.1

In addition to other proceedings provided for in this chapter, whenever any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, an offense against this chapter, the superior court in and for the county wherein the acts or practices take place, or are about to take place, may issue an injunction, or other appropriate order, restraining such conduct on application of the board, the Attorney General, or the district attorney of the county.

The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1986, Ch. 1365, Sec. 4.)






ARTICLE 4 - Revenue

4984

(a) Licenses issued under this chapter shall expire no more than 24 months after the issue date. The expiration date of the original license shall be set by the board.

(b) To renew an unexpired license, the licensee, on or before the expiration date of the license, shall do all of the following:

(1) Apply for a renewal on a form prescribed by the board.

(2) Pay a two-year renewal fee prescribed by the board.

(3) Certify compliance with the continuing education requirements set forth in Section 4980.54.

(4) Notify the board whether he or she has been convicted, as defined in Section 490, of a misdemeanor or felony, or whether any disciplinary action has been taken by any regulatory or licensing board in this or any other state, subsequent to the licensee’s last renewal.

(Amended by Stats. 2000, Ch. 836, Sec. 35. Effective January 1, 2001.)



4984.01

(a) The marriage and family therapist intern registration shall expire one year from the last day of the month in which it was issued.

(b) To renew the registration, the registrant shall, on or before the expiration date of the registration, complete all of the following actions:

(1) Apply for renewal on a form prescribed by the board.

(2) Pay a renewal fee prescribed by the board.

(3) Notify the board whether he or she has been convicted, as defined in Section 490, of a misdemeanor or felony, and whether any disciplinary action has been taken against him or her by a regulatory or licensing board in this or any other state subsequent to the last renewal of the registration.

(c) The registration may be renewed a maximum of five times. No registration shall be renewed or reinstated beyond six years from the last day of the month during which it was issued, regardless of whether it has been revoked. When no further renewals are possible, an applicant may apply for and obtain a new intern registration if the applicant meets the educational requirements for registration in effect at the time of the application for a new intern registration. An applicant who is issued a subsequent intern registration pursuant to this subdivision may be employed or volunteer in any allowable work setting except private practice.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 38) by Stats. 2013, Ch. 473, Sec. 30. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4984.01-1

(a) The marriage and family therapist intern registration shall expire one year from the last day of the month in which it was issued.

(b) To renew the registration, the registrant shall, on or before the expiration date of the registration, complete all of the following actions:

(1) Apply for renewal on a form prescribed by the board.

(2) Pay a renewal fee prescribed by the board.

(3) Participate in the California law and ethics examination pursuant to Section 4980.399 each year until successful completion of this examination.

(4) Notify the board whether he or she has been convicted, as defined in Section 490, of a misdemeanor or felony, and whether any disciplinary action has been taken against him or her by a regulatory or licensing board in this or any other state subsequent to the last renewal of the registration.

(c) The registration may be renewed a maximum of five times. No registration shall be renewed or reinstated beyond six years from the last day of the month during which it was issued, regardless of whether it has been revoked. When no further renewals are possible, an applicant may apply for and obtain a new intern registration if the applicant meets the educational requirements for registration in effect at the time of the application for a new intern registration and has passed the California law and ethics examination described in Section 4980.399. An applicant who is issued a subsequent intern registration pursuant to this subdivision may be employed or volunteer in any allowable work setting except private practice.

(d) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 39) by Stats. 2013, Ch. 473, Sec. 31. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4984.1

A licensee may renew a license at any time within three years after its expiration by completing all of the actions described in subdivision (b) of Section 4984 and paying any delinquency fees.

(Amended by Stats. 2007, Ch. 588, Sec. 66. Effective January 1, 2008.)



4984.2

A suspended license is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the licensee, while it remains suspended and until it is reinstated, to engage in the activity to which the license relates, or in any other activity or conduct in violation of the order or judgment by which it was suspended.

(Repealed and added by Stats. 1986, Ch. 1365, Sec. 4.)



4984.3

A revoked license is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee shall, as a condition precedent to its reinstatement, pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Repealed and added by Stats. 1986, Ch. 1365, Sec. 4.)



4984.4

A license that is not renewed within three years after its expiration may not be renewed, restored, reinstated, or reissued; however, the former licensee may apply for and obtain a new license if the following criteria are satisfied:

(a) No fact, circumstance, or condition exists that, if the license were issued, would constitute grounds for its revocation or suspension.

(b) He or she submits an application for examination eligibility and the fee for that application.

(c) He or she takes and passes the current licensing examinations.

(d) He or she submits the fee for initial license issuance.

(e) He or she complies with the fingerprint requirements established by board regulation.

(Amended by Stats. 2012, Ch. 799, Sec. 40. Effective January 1, 2013.)



4984.41

(a) The board shall issue, upon application and payment of the fee fixed by this chapter, a retired license to a marriage and family therapist who holds a license that is current and active or a license that is inactive, and whose license is not suspended, revoked, or otherwise punitively restricted by the board or subject to disciplinary action under this chapter.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active marriage and family therapist license is required.

(c) The holder of a retired license shall not be required to renew that license.

(d) The holder of a retired license may apply to restore to active status his or her license to practice marriage and family therapy if that retired license was issued less than three years prior to the application date, and the applicant meets all of the following requirements:

(1) Has not committed an act or crime constituting grounds for denial of licensure.

(2) Pays the renewal fee required by this chapter.

(3) Completes the required continuing education as specified in Section 4980.54.

(4) Complies with the fingerprint submission requirements established by the board in regulation.

(e) An applicant requesting to restore his or her license pursuant to subdivision (d), whose license was issued in accordance with this section less than one year from the date of the application, shall complete 18 hours of continuing education as specified in Section 4980.54.

(f) An applicant requesting to restore his or her license pursuant to subdivision (d), whose license was issued in accordance with this section one or more years from the date of the application, shall complete 36 hours of continuing education as specified in Section 4980.54.

(g) The holder of a retired license may apply to restore to active status his or her license to practice marriage and family therapy if that retired license was issued three or more years prior to the application date, and the applicant meets all of the following requirements:

(1) Has not committed an act or crime constituting grounds for denial of licensure.

(2) Applies for licensure and pays the fee required by this chapter.

(3) Passes the examinations required for licensure.

(4) Complies with the fingerprint submission requirements established by the board in regulation.

(Amended by Stats. 2013, Ch. 339, Sec. 1. Effective January 1, 2014.)



4984.5

The board shall report each month to the Controller the amount and source of all revenue received pursuant to this chapter and at the same time pay the entire amount thereof into the State Treasury for credit to the Behavioral Sciences Fund.

(Amended by Stats. 1996, Ch. 829, Sec. 87. Effective January 1, 1997.)



4984.7

(a) The board shall assess the following fees relating to the licensure of marriage and family therapists:

(1) The application fee for an intern registration shall be seventy-five dollars ($75).

(2) The renewal fee for an intern registration shall be seventy-five dollars ($75).

(3) The fee for the application for examination eligibility shall be one hundred dollars ($100).

(4) The fee for the standard written examination shall be one hundred dollars ($100). The fee for the clinical vignette examination shall be one hundred dollars ($100).

(A) An applicant who fails to appear for an examination, after having been scheduled to take the examination, shall forfeit the examination fee.

(B) The amount of the examination fees shall be based on the actual cost to the board of developing, purchasing, and grading each examination and the actual cost to the board of administering each examination. The examination fees shall be adjusted periodically by regulation to reflect the actual costs incurred by the board.

(5) The fee for rescoring an examination shall be twenty dollars ($20).

(6) The fee for issuance of an initial license shall be a maximum of one hundred eighty dollars ($180).

(7) The fee for license renewal shall be a maximum of one hundred eighty dollars ($180).

(8) The fee for inactive license renewal shall be a maximum of ninety dollars ($90).

(9) The renewal delinquency fee shall be a maximum of ninety dollars ($90). A person who permits his or her license to expire is subject to the delinquency fee.

(10) The fee for issuance of a replacement registration, license, or certificate shall be twenty dollars ($20).

(11) The fee for issuance of a certificate or letter of good standing shall be twenty-five dollars ($25).

(12) The fee for issuance of a retired license shall be forty dollars ($40).

(b) With regard to license, examination, and other fees, the board shall establish fee amounts at or below the maximum amounts specified in this chapter.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 41) by Stats. 2013, Ch. 473, Sec. 32. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4984.7-1

(a) The board shall assess the following fees relating to the licensure of marriage and family therapists:

(1) The application fee for an intern registration shall be seventy-five dollars ($75).

(2) The renewal fee for an intern registration shall be seventy-five dollars ($75).

(3) The fee for the application for examination eligibility shall be one hundred dollars ($100).

(4) The fee for the clinical examination shall be one hundred dollars ($100). The fee for the California law and ethics examination shall be one hundred dollars ($100).

(A) An applicant who fails to appear for an examination, after having been scheduled to take the examination, shall forfeit the examination fee.

(B) The amount of the examination fees shall be based on the actual cost to the board of developing, purchasing, and grading each examination and the actual cost to the board of administering each examination. The examination fees shall be adjusted periodically by regulation to reflect the actual costs incurred by the board.

(5) The fee for rescoring an examination shall be twenty dollars ($20).

(6) The fee for issuance of an initial license shall be a maximum of one hundred eighty dollars ($180).

(7) The fee for license renewal shall be a maximum of one hundred eighty dollars ($180).

(8) The fee for inactive license renewal shall be a maximum of ninety dollars ($90).

(9) The renewal delinquency fee shall be a maximum of ninety dollars ($90). A person who permits his or her license to expire is subject to the delinquency fee.

(10) The fee for issuance of a replacement registration, license, or certificate shall be twenty dollars ($20).

(11) The fee for issuance of a certificate or letter of good standing shall be twenty-five dollars ($25).

(12) The fee for issuance of a retired license shall be forty dollars ($40).

(b) With regard to license, examination, and other fees, the board shall establish fee amounts at or below the maximum amounts specified in this chapter.

(c) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 42) by Stats. 2013, Ch. 473, Sec. 33. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4984.72

(a) An applicant who fails a standard or clinical vignette written examination may, within one year from the notification date of that failure, retake the examination as regularly scheduled without further application upon payment of the fee for the examination. Thereafter, the applicant shall not be eligible for further examination until he or she files a new application, meets all requirements in effect on the date of application, and pays all required fees.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 43) by Stats. 2013, Ch. 473, Sec. 34. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4984.72-1

(a) Effective January 1, 2016, an applicant who fails the clinical examination may, within one year from the notification date of that failure, retake the examination as regularly scheduled without further application upon payment of the fee for the examination. Thereafter, the applicant shall not be eligible for further examination until he or she files a new application, meets all requirements in effect on the date of application, and pays all required fees.

(b) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 44) by Stats. 2013, Ch. 473, Sec. 35. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4984.75

In addition to the fees charged pursuant to Section 4984.7 for the biennial renewal of a license pursuant to Section 4984, the board shall collect an additional fee of ten dollars ($10) at the time of renewal. The board shall transfer this amount to the Controller who shall deposit the funds in the Mental Health Practitioner Education Fund.

(Added by Stats. 2003, Ch. 437, Sec. 3. Effective January 1, 2004.)



4984.8

(a) A licensee may apply to the board to request that his or her license be placed on inactive status.

(b) A licensee on inactive status shall be subject to this chapter and shall not engage in the practice of marriage and family therapy in this state.

(c) A licensee who holds an inactive license shall pay a biennial fee in the amount of one-half of the standard renewal fee and shall be exempt from continuing education requirements.

(d) A licensee on inactive status who has not committed an act or crime constituting grounds for denial of licensure may, upon request, restore his or her license to practice marriage and family therapy to active status.

(1) A licensee requesting to restore his or her license to active status between renewal cycles shall pay the remaining one-half of his or her renewal fee.

(2) A licensee requesting to restore his or her license to active status, whose license will expire less than one year from the date of the request, shall complete 18 hours of continuing education as specified in Section 4980.54.

(3) A licensee requesting to restore his or her license to active status, whose license will expire more than one year from the date of the request, shall complete 36 hours of continuing education as specified in Section 4980.54.

(Amended by Stats. 2010, Ch. 653, Sec. 43. Effective January 1, 2011.)



4984.9

A licensee or registrant shall give written notice to the board of a name change within 30 days after each change, giving both the old and new names. A copy of the legal document authorizing the name change, such as a court order or marriage certificate, shall be submitted with the notice.

(Added by Stats. 1999, Ch. 655, Sec. 85. Effective January 1, 2000.)






ARTICLE 6 - Marriage and Family Therapy Corporations

4987.5

A marriage and family therapy corporation is a corporation that is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are licensed marriage and family therapists, physicians and surgeons, psychologists, licensed professional clinical counselors, licensed clinical social workers, registered nurses, chiropractors, or acupuncturists are in compliance with the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), this article, and any other statute or regulation pertaining to that corporation and the conduct of its affairs. With respect to a marriage and family therapy corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the Board of Behavioral Sciences.

(Amended by Stats. 2014, Ch. 316, Sec. 24. Effective January 1, 2015.)



4987.6

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate, any provision or term of this article, the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), or any regulations duly adopted under those laws.

(Repealed and added by Stats. 1999, Ch. 657, Sec. 7. Effective January 1, 2000.)



4987.7

The name of a marriage and family therapy corporation shall contain one or more of the words “marriage,” “family,” or “child” together with one or more of the words “counseling,” “counselor,” “therapy,” or “therapist,” and wording or abbreviations denoting corporate existence. A marriage and family therapy corporation that conducts business under a fictitious business name shall not use any name that is false, misleading or deceptive, and shall inform the patient, prior to the commencement of treatment, that the business is conducted by a marriage and family therapy corporation.

(Amended by Stats. 2004, Ch. 204, Sec. 6. Effective January 1, 2005.)



4987.8

Except as provided in Section 13403 of the Corporations Code, each director, shareholder, and officer of a marriage and family therapy corporation shall be a licensed person as defined in the Moscone-Knox Professional Corporation Act.

(Amended by Stats. 2002, Ch. 1013, Sec. 43. Effective January 1, 2003.)



4988

The income of a marriage and family therapy corporation attributable to professional services rendered while a shareholder is a disqualified person (as defined in the Moscone-Knox Professional Corporation Act) shall not in any manner accrue to the benefit of that shareholder or his or her shares in the marriage and family therapy corporation.

(Amended by Stats. 2002, Ch. 1013, Sec. 44. Effective January 1, 2003.)



4988.1

A marriage and family therapy corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute, rule or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by statutes, rules and regulations to the same extent as a person holding a license as a marriage and family therapist.

(Amended by Stats. 2002, Ch. 1013, Sec. 45. Effective January 1, 2003.)



4988.2

The board may formulate and enforce rules and regulations to carry out the purposes and objectives of this article, including rules and regulations requiring (a) that the articles of incorporation or bylaws of a marriage and family therapy corporation shall include a provision whereby the capital stock of the corporation owned by a disqualified person (as defined in the Moscone-Knox Professional Corporation Act), or a deceased person, shall be sold to the corporation or to the remaining shareholders of the corporation within the time that rules and regulations may provide, and (b) that a marriage and family therapy corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Amended by Stats. 2002, Ch. 1013, Sec. 46. Effective January 1, 2003.)






ARTICLE 7 - Review

4989

The powers and duties of the board, as set forth in this chapter, shall be subject to the review required by Division 1.2 (commencing with Section 473). The review shall be performed as if this chapter were scheduled to become inoperative on July 1, 2005, and would be repealed as of January 1, 2006, as described in Section 473.1.

(Amended by Stats. 1998, Ch. 589, Sec. 11. Effective January 1, 1999.)









CHAPTER 13.5 - Licensed Educational Psychologists

ARTICLE 1 - General

4989.10

This chapter shall be known, and may be cited as, the Educational Psychologist Practice Act.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.12

The Board of Behavioral Sciences shall administer and enforce the provisions of this chapter. For the purposes of this chapter it shall be designated as the board.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.13

A person engages in the practice of educational psychology when he or she performs or offers to perform or holds himself or herself out as able to perform this service for remuneration in any form, including donations.

(Added by Stats. 2011, Ch. 148, Sec. 2. Effective August 1, 2011.)



4989.14

The practice of educational psychology is the performance of any of the following professional functions pertaining to academic learning processes or the educational system or both:

(a) Educational evaluation.

(b) Diagnosis of psychological disorders related to academic learning processes.

(c) Administration of diagnostic tests related to academic learning processes including tests of academic ability, learning patterns, achievement, motivation, and personality factors.

(d) Interpretation of diagnostic tests related to academic learning processes including tests of academic ability, learning patterns, achievement, motivation, and personality factors.

(e) Providing psychological counseling for individuals, groups, and families.

(f) Consultation with other educators and parents on issues of social development and behavioral and academic difficulties.

(g) Conducting psychoeducational assessments for the purposes of identifying special needs.

(h) Developing treatment programs and strategies to address problems of adjustment.

(i) Coordinating intervention strategies for management of individual crises.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.16

(a) A person appropriately credentialed by the Commission on Teacher Credentialing may perform the functions authorized by that credential in a public school without a license issued under this chapter by the board.

(b) Nothing in this chapter shall be construed to constrict, limit, or withdraw the Medical Practice Act (Chapter 5 (commencing with Section 2000)), the Nursing Practice Act (Chapter 6 (commencing with Section 2700)), the Psychology Licensing Law (Chapter 6.6 (commencing with Section 2900)), the Licensed Marriage and Family Therapist Practice Act (Chapter 13 (commencing with Section 4980)), the Clinical Social Worker Practice Act (Chapter 14 (commencing with Section 4991)), or the Licensed Professional Clinical Counselor Act (Chapter 16 (commencing with Section 4999.10)).

(Amended by Stats. 2014, Ch. 316, Sec. 25. Effective January 1, 2015.)



4989.18

The board may, by rules or regulations, adopt, amend, or repeal rules of professional conduct appropriate to the establishment and maintenance of a high standard of integrity and dignity in the profession, provided those rules or regulations are not inconsistent with Section 4989.54. Every person licensed under this chapter shall be governed by those rules of professional conduct.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)






ARTICLE 2 - Licensure

4989.20

(a) The board may issue a license as an educational psychologist if the applicant satisfies, with proof satisfactory to the board, the following requirements:

(1) Possession of, at minimum, a master’s degree in psychology, educational psychology, school psychology, counseling and guidance, or a degree deemed equivalent by the board. This degree shall be obtained from an educational institution approved by the board according to the regulations adopted under this chapter.

(2) Attainment of 18 years of age.

(3) No commission of an act or crime constituting grounds for denial of licensure under Section 480.

(4) Successful completion of 60 semester hours of postgraduate work in pupil personnel services.

(5) Two years of full-time, or the equivalent to full-time, experience as a credentialed school psychologist in the public schools. The applicant shall not be credited with experience obtained more than six years prior to filing the application for licensure.

(6) One of the following:

(A) One year of supervised professional experience in an accredited school psychology program.

(B) In addition to the requirements of paragraph (5), one year of full-time, or the equivalent to full-time, experience as a credentialed school psychologist in the public schools obtained under the direction of a licensed educational psychologist or a licensed psychologist.

(7) Passage of an examination specified by the board.

(Amended by Stats. 2007, Ch. 586, Sec. 5. Effective January 1, 2008.)



4989.22

(a) Only persons who satisfy the requirements of Section 4989.20 are eligible to take the licensure examination.

(b) An applicant who fails the written examination may, within one year from the notification date of failure, retake the examination as regularly scheduled without further application. Thereafter, the applicant shall not be eligible for further examination until he or she files a new application, meets all current requirements, and pays all fees required.

(c) Notwithstanding any other provision of law, the board may destroy all examination materials two years after the date of an examination.

(d) The board shall not deny any applicant, whose application for licensure is complete, admission to the written examination, nor shall the board postpone or delay any applicant’s written examination or delay informing the candidate of the results of the written examination, solely upon the receipt by the board of a complaint alleging acts or conduct that would constitute grounds to deny licensure.

(e) Notwithstanding Section 135, the board may deny any applicant who has previously failed the written examination permission to retake the examination pending completion of the investigation of any complaint against the applicant. Nothing in this section shall prohibit the board from denying an applicant admission to any examination, withholding the results, or refusing to issue a license to any applicant when an accusation or statement of issues has been filed against the applicant pursuant to Section 11503 or 11504 of the Government Code, or the applicant has been denied in accordance with subdivision (b) of Section 485.

(Amended by Stats. 2014, Ch. 316, Sec. 26. Effective January 1, 2015.)



4989.24

The board shall not issue a license to a person who has been convicted of a crime in this or any other state or in a territory of the United States that involves sexual abuse of children or who is required to register pursuant to Section 290 of the Penal Code or the equivalent in another state or territory.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.26

The board may refuse to issue a license to an applicant if it appears he or she may be unable to practice safely due to mental illness or chemical dependency. The procedures set forth in Article 12.5 (commencing with Section 820) of Chapter 1 shall apply to a denial of a license pursuant to this section.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.28

The board may deny an application for licensure if the applicant is or has been guilty of unprofessional conduct as described in Section 4989.54.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)






ARTICLE 3 - Renewal and Continuing Education

4989.30

A license issued under this chapter shall expire no later than 24 months after its date of issue. The expiration date of the original license shall be set by the board.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.32

To renew an unexpired license, the licensee shall, on or before the expiration date of the license, take all of the following actions:

(a) Apply for renewal on a form prescribed by the board.

(b) Pay a renewal fee prescribed by the board.

(c) Inform the board of whether he or she has been convicted, as defined in Section 490, of any misdemeanor or felony and whether any disciplinary action has been taken by a regulatory or licensing board in this or any other state after the prior issuance or renewal of his or her license.

(d) Complete the continuing education requirements described in Section 4989.34.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.34

(a) To renew his or her license, a licensee shall certify to the board, on a form prescribed by the board, completion in the preceding two years of not less than 36 hours of approved continuing education in, or relevant to, educational psychology.

(b) (1) The continuing education shall be obtained from either an accredited university or a continuing education provider approved by the board.

(2) The board shall establish, by regulation, a procedure for approving providers of continuing education courses, and all providers of continuing education shall comply with procedures established by the board. The board may revoke or deny the right of a provider to offer continuing education coursework pursuant to this section for failure to comply with the requirements of this section or any regulation adopted pursuant to this section.

(c) Training, education, and coursework by approved providers shall incorporate one or more of the following:

(1) Aspects of the discipline that are fundamental to the understanding or the practice of educational psychology.

(2) Aspects of the discipline of educational psychology in which significant recent developments have occurred.

(3) Aspects of other disciplines that enhance the understanding or the practice of educational psychology.

(d) The board may audit the records of a licensee to verify completion of the continuing education requirement. A licensee shall maintain records of the completion of required continuing education coursework for a minimum of two years and shall make these records available to the board for auditing purposes upon its request.

(e) The board may establish exceptions from the continuing education requirements of this section for good cause, as determined by the board.

(f) The board shall, by regulation, fund the administration of this section through continuing education provider fees to be deposited in the Behavioral Sciences Fund. The amount of the fees shall be sufficient to meet, but shall not exceed, the costs of administering this section.

(g) The continuing education requirements of this section shall comply fully with the guidelines for mandatory continuing education established by the Department of Consumer Affairs pursuant to Section 166.

(Amended by Stats. 2007, Ch. 586, Sec. 6. Effective January 1, 2008.)



4989.36

A licensee may renew a license that has expired at any time within three years after its expiration date by taking all of the actions described in Section 4989.32 and by paying all unpaid prior renewal fees and delinquency fees.

(Amended by Stats. 2007, Ch. 588, Sec. 73. Effective January 1, 2008.)



4989.38

A suspended license is subject to expiration as provided in this article and may be renewed, following the period of suspension, if the licensee takes all of the actions described in Section 4989.32.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.40

A revoked license is subject to expiration as provided in this article and shall not be renewed. The applicant may apply to the board for reinstatement of his or her license and shall pay a reinstatement fee in an amount equal to the renewal fee in effect at that time and any delinquency fees that may have accrued and comply with other requirements of the board for reinstatement.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.42

A license that is not renewed within three years after its expiration may not be renewed, restored, reinstated, or reissued thereafter. A former licensee may apply for a new license if he or she satisfies all of the following requirements:

(a) No fact, circumstance, or condition exists that, if the license were issued, would constitute grounds for its revocation or suspension.

(b) Payment of the fees that would be required if he or she were applying for a license for the first time.

(c) Passage of the current licensure examination.

(d) He or she complies with the fingerprint requirements established by board regulation.

(Amended by Stats. 2012, Ch. 799, Sec. 46. Effective January 1, 2013.)



4989.44

(a) A licensee may apply to the board to request that his or her license be placed on inactive status.

(b) A licensee on inactive status shall be subject to this chapter and shall not engage in the practice of educational psychology in this state.

(c) A licensee who holds an inactive license shall pay a biennial fee of one-half of the amount of the standard renewal fee.

(d) A licensee on inactive status who has not committed an act or crime constituting grounds for denial of licensure may, upon request, restore his or her license to practice educational psychology to active status. A licensee requesting that his or her license be placed on active status between renewal cycles shall pay the remaining one-half of his or her renewal fee. A licensee requesting to restore his or her license to active status, whose license will expire less than one year from the date of the request, shall complete 18 hours of continuing education as specified in Section 4989.34. A licensee requesting to restore his or her license to active status, whose license will expire more than one year from the date of the request, shall complete 36 hours of continuing education as specified in Section 4989.34.

(Amended by Stats. 2007, Ch. 586, Sec. 7. Effective January 1, 2008.)



4989.45

(a) The board shall issue, upon application and payment of the fee fixed by this chapter, a retired license to a licensed educational psychologist who holds a license that is current and active or a license that is inactive, and whose license is not suspended, revoked, or otherwise punitively restricted by the board or subject to disciplinary action under this chapter.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active educational psychologist license is required.

(c) The holder of a retired license shall not be required to renew that license.

(d) The holder of a retired license may apply to restore to active status his or her license to practice educational psychology if that retired license was issued less than three years prior to the application date, and the applicant meets all of the following requirements:

(1) Has not committed an act or crime constituting grounds for denial of licensure.

(2) Pays the renewal fee fixed by this chapter.

(3) Completes the required continuing education as specified in Section 4989.34.

(4) Complies with the fingerprint submission requirements established by the board in regulation.

(e) An applicant requesting to restore his or her license pursuant to subdivision (d), whose license was issued in accordance with this section less than one year from the date of the application, shall complete 18 hours of continuing education as specified in Section 4989.34.

(f) An applicant requesting to restore his or her license pursuant to subdivision (d), whose license was issued in accordance with this section one or more years from the date of application, shall complete 36 hours of continuing education as specified in Section 4989.34.

(g) The holder of a retired license may apply to restore to active status his or her license to practice educational psychology if that retired license was issued three or more years prior to the application date, and the applicant meets all of the following requirements:

(1) Has not committed an act or crime constituting grounds for denial of licensure.

(2) Applies for licensure and pays the required fee.

(3) Passes the examinations required for licensure.

(4) Complies with the fingerprint submission requirements established by the board in regulation.

(Amended by Stats. 2013, Ch. 339, Sec. 2. Effective January 1, 2014.)






ARTICLE 4 - Regulation

4989.46

A licensee shall give written notice to the board of a name change within 30 days after each change, providing both the old and new names. A copy of the legal document authorizing the name change, such as a court order or marriage certificate, shall be submitted with the notice.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.48

A licensee shall display his or her license in a conspicuous place in the licensee’s primary place of practice.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.49

“Advertising,” as used in this chapter, includes, but is not limited to, any public communication as defined in subdivision (a) of Section 651, the issuance of any card, sign, or device to any person, or the causing, permitting, or allowing of any sign or marking on, or in, any building or structure, or in any newspaper, magazine, or directory, or any printed matter whatsoever, with or without any limiting qualification. Signs within religious buildings or notices in bulletins from a religious organization mailed to a congregation shall not be construed as advertising within the meaning of this chapter.

(Added by Stats. 2009, Ch. 307, Sec. 54. Effective January 1, 2010.)



4989.50

Except as authorized by this chapter, it is unlawful for any person to practice educational psychology or use any title or letters that imply that he or she is a licensed educational psychologist unless, at the time of so doing, he or she holds a valid, unexpired, and unrevoked license issued under this chapter.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.51

(a) A licensed educational psychologist shall retain a client’s health service records for a minimum of seven years from the date therapy is terminated. If the client is a minor, the client’s health service records shall be retained for a minimum of seven years from the date the client reaches 18 years of age. Health service records may be retained in either a written or an electronic format.

(b) This section shall apply only to the records of a client whose therapy is terminated on or after January 1, 2015.

(Added by Stats. 2014, Ch. 312, Sec. 2. Effective January 1, 2015.)



4989.52

All consideration, compensation, or remuneration received by the licensee shall be in relation to professional counseling services actually provided by the licensee. Nothing in this section shall prevent collaboration among two or more licensees in a case. However, no fee shall be charged for that collaboration, except when disclosure of the fee has been made to the client.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)






ARTICLE 5 - Enforcement

4989.54

The board may deny a license or may suspend or revoke the license of a licensee if he or she has been guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, the following:

(a) Conviction of a crime substantially related to the qualifications, functions, and duties of an educational psychologist.

(1) The record of conviction shall be conclusive evidence only of the fact that the conviction occurred.

(2) The board may inquire into the circumstances surrounding the commission of the crime in order to fix the degree of discipline or to determine if the conviction is substantially related to the qualifications, functions, or duties of a licensee under this chapter.

(3) A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions, or duties of a licensee under this chapter shall be deemed to be a conviction within the meaning of this section.

(4) The board may order a license suspended or revoked, or may decline to issue a license when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw a plea of guilty and enter a plea of not guilty or setting aside the verdict of guilty or dismissing the accusation, information, or indictment.

(b) Securing a license by fraud, deceit, or misrepresentation on an application for licensure submitted to the board, whether engaged in by an applicant for a license or by a licensee in support of an application for licensure.

(c) Administering to himself or herself a controlled substance or using any of the dangerous drugs specified in Section 4022 or an alcoholic beverage to the extent, or in a manner, as to be dangerous or injurious to himself or herself or to any other person or to the public or to the extent that the use impairs his or her ability to safely perform the functions authorized by the license. The board shall deny an application for a license or revoke the license of any person, other than one who is licensed as a physician and surgeon, who uses or offers to use drugs in the course of performing educational psychology.

(d)  Failure to comply with the consent provisions in Section 2290.5.

(e) Advertising in a manner that is false, fraudulent, misleading, or deceptive, as defined in Section 651.

(f) Violating, attempting to violate, or conspiring to violate any of the provisions of this chapter or any regulation adopted by the board.

(g) Commission of any dishonest, corrupt, or fraudulent act substantially related to the qualifications, functions, or duties of a licensee.

(h) Denial of licensure, revocation, suspension, restriction, or any other disciplinary action imposed by another state or territory or possession of the United States or by any other governmental agency, on a license, certificate, or registration to practice educational psychology or any other healing art. A certified copy of the disciplinary action, decision, or judgment shall be conclusive evidence of that action.

(i) Revocation, suspension, or restriction by the board of a license, certificate, or registration to practice as an educational psychologist, a clinical social worker, professional clinical counselor, or marriage and family therapist.

(j) Failure to keep records consistent with sound clinical judgment, the standards of the profession, and the nature of the services being rendered.

(k) Gross negligence or incompetence in the practice of educational psychology.

(l) Misrepresentation as to the type or status of a license held by the licensee or otherwise misrepresenting or permitting misrepresentation of his or her education, professional qualifications, or professional affiliations to any person or entity.

(m) Intentionally or recklessly causing physical or emotional harm to any client.

(n) Engaging in sexual relations with a client or a former client within two years following termination of professional services, soliciting sexual relations with a client, or committing an act of sexual abuse or sexual misconduct with a client or committing an act punishable as a sexually related crime, if that act or solicitation is substantially related to the qualifications, functions, or duties of a licensed educational psychologist.

(o) Prior to the commencement of treatment, failing to disclose to the client or prospective client the fee to be charged for the professional services or the basis upon which that fee will be computed.

(p) Paying, accepting, or soliciting any consideration, compensation, or remuneration, whether monetary or otherwise, for the referral of professional clients.

(q) Failing to maintain confidentiality, except as otherwise required or permitted by law, of all information that has been received from a client in confidence during the course of treatment and all information about the client that is obtained from tests or other means.

(r) Performing, holding himself or herself out as being able to perform, or offering to perform any professional services beyond the scope of the license authorized by this chapter or beyond his or her field or fields of competence as established by his or her education, training, or experience.

(s) Reproducing or describing in public, or in any publication subject to general public distribution, any psychological test or other assessment device the value of which depends in whole or in part on the naivete of the subject in ways that might invalidate the test or device. An educational psychologist shall limit access to the test or device to persons with professional interests who can be expected to safeguard its use.

(t) Aiding or abetting an unlicensed person to engage in conduct requiring a license under this chapter.

(u) When employed by another person or agency, encouraging, either orally or in writing, the employer’s or agency’s clientele to utilize his or her private practice for further counseling without the approval of the employing agency or administration.

(v) Failing to comply with the child abuse reporting requirements of Section 11166 of the Penal Code.

(w) Failing to comply with the elder and adult dependent abuse reporting requirements of Section 15630 of the Welfare and Institutions Code.

(x) Willful violation of Chapter 1 (commencing with Section 123100) of Part 1 of Division 106 of the Health and Safety Code.

(y) (1) Engaging in an act described in Section 261, 286, 288a, or 289 of the Penal Code with a minor or an act described in Section 288 or 288.5 of the Penal Code regardless of whether the act occurred prior to or after the time the registration or license was issued by the board. An act described in this subdivision occurring prior to the effective date of this subdivision shall constitute unprofessional conduct and shall subject the licensee to refusal, suspension, or revocation of a license under this section.

(2) The Legislature hereby finds and declares that protection of the public, and in particular minors, from sexual misconduct by a licensee is a compelling governmental interest, and that the ability to suspend or revoke a license for sexual conduct with a minor occurring prior to the effective date of this section is equally important to protecting the public as is the ability to refuse a license for sexual conduct with a minor occurring prior to the effective date of this section.

(z) Engaging in any conduct that subverts or attempts to subvert any licensing examination or the administration of the examination as described in Section 123.

(aa) Impersonation of another by any licensee or applicant for a license, or, in the case of a licensee, allowing any other person to use his or her license.

(ab) Permitting a person under his or her supervision or control to perform, or permitting that person to hold himself or herself out as competent to perform, professional services beyond the level of education, training, or experience of that person.

(Amended by Stats. 2011, Ch. 350, Sec. 32. Effective January 1, 2012.)



4989.56

The board shall revoke the license of a licensee, other than one who is also licensed as a physician and surgeon, who uses or offers to use drugs in the course of his or her practice as an educational psychologist.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.58

The board shall revoke the license of a licensee upon a decision that contains a finding of fact that the licensee engaged in an act of sexual contact, as defined in Section 729, when that act is with a client, or with a former client and the relationship was terminated primarily for the purpose of engaging in that act. The revocation shall not be stayed by the administrative law judge or the board.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.60

A person whose license has been suspended or revoked shall not, until the reinstatement of his or her license, engage in any activity to which the license relates or any other activity or conduct in violation of the order or judgment by which the license was suspended.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.62

All proceedings by the board to suspend, revoke, or to take other disciplinary action against a licensee shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.64

In addition to other proceedings provided for in this chapter, whenever a person has engaged, or is about to engage, in an act or practice that constitutes, or will constitute, an offense against this chapter, the superior court in and for the county where the act or practice takes place, or is about to take place, may issue an injunction, or other appropriate order, restraining that conduct on application of the board, the Attorney General, or the district attorney of the county. The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)



4989.66

A person who violates any of the provisions of this chapter is guilty of a misdemeanor.

(Added by Stats. 2006, Ch. 659, Sec. 20. Effective January 1, 2007.)






ARTICLE 6 - Revenue

4989.68

(a) The board shall assess the following fees relating to the licensure of educational psychologists:

(1) The application fee for examination eligibility shall be one hundred dollars ($100).

(2) The fee for issuance of the initial license shall be a maximum amount of one hundred fifty dollars ($150).

(3) The fee for license renewal shall be a maximum amount of one hundred fifty dollars ($150).

(4) The delinquency fee shall be a maximum amount of seventy-five dollars ($75). A person who permits his or her license to become delinquent may have it restored only upon payment of all the fees that he or she would have paid if the license had not become delinquent, plus the payment of any and all delinquency fees.

(5) The written examination fee shall be one hundred dollars ($100). An applicant who fails to appear for an examination, once having been scheduled, shall forfeit any examination fees he or she paid.

(6) The fee for rescoring a written examination shall be twenty dollars ($20).

(7) The fee for issuance of a replacement registration, license, or certificate shall be twenty dollars ($20).

(8) The fee for issuance of a certificate or letter of good standing shall be twenty-five dollars ($25).

(9) The fee for issuance of a retired license shall be forty dollars ($40).

(b) With regard to all license, examination, and other fees, the board shall establish fee amounts at or below the maximum amounts specified in this chapter.

(Amended by Stats. 2013, Ch. 473, Sec. 36. Effective January 1, 2014.)



4989.70

The board shall report each month to the Controller the amount and source of all revenue received pursuant to this chapter and at the same time pay the entire amount thereof into the State Treasury for credit to the Behavioral Sciences Fund.

(Amended by Stats. 2007, Ch. 130, Sec. 16. Effective January 1, 2008.)









CHAPTER 13.7 - Board of Behavioral Sciences

ARTICLE 1 - Administration

4990

(a) There is in the Department of Consumer Affairs, a Board of Behavioral Sciences that consists of the following members:

(1) Two state licensed clinical social workers.

(2) One state licensed educational psychologist.

(3) Two state licensed marriage and family therapists.

(4) One state licensed professional clinical counselor.

(5) Seven public members.

(b) Each member, except the seven public members, shall have at least two years of experience in his or her profession.

(c) Each member shall reside in the State of California.

(d) The Governor shall appoint five of the public members and the six licensed members with the advice and consent of the Senate. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member.

(e) Each member of the board shall be appointed for a term of four years. A member appointed by the Speaker of the Assembly or the Senate Committee on Rules shall hold office until the appointment and qualification of his or her successor or until one year from the expiration date of the term for which he or she was appointed, whichever first occurs. Pursuant to Section 1774 of the Government Code, a member appointed by the Governor shall hold office until the appointment and qualification of his or her successor or until 60 days from the expiration date of the term for which he or she was appointed, whichever first occurs.

(f) A vacancy on the board shall be filled by appointment for the unexpired term by the authority who appointed the member whose membership was vacated.

(g) Not later than the first of June of each calendar year, the board shall elect a chairperson and a vice chairperson from its membership.

(h) Each member of the board shall receive a per diem and reimbursement of expenses as provided in Section 103.

(i) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(j) Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2012, Ch. 332, Sec. 88. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



4990.02

“Board,” as used in this chapter, Chapter 13 (commencing with Section 4980), Chapter 13.5 (commencing with Section 4989.10), Chapter 14 (commencing with Section 4991), and Chapter 16 (commencing with Section 4999.10) means the Board of Behavioral Sciences.

(Amended by Stats. 2010, Ch. 653, Sec. 45. Effective January 1, 2011.)



4990.04

(a) The board shall appoint an executive officer. This position is designated as a confidential position and is exempt from civil service under subdivision (e) of Section 4 of Article VII of the California Constitution.

(b) The executive officer serves at the pleasure of the board.

(c) The executive officer shall exercise the powers and perform the duties delegated by the board and vested in him or her by this chapter.

(d) With the approval of the director, the board shall fix the salary of the executive officer.

(e) The chairperson and executive officer may call meetings of the board and any duly appointed committee at a specified time and place. For purposes of this section, “call meetings” means setting the agenda, time, date, or place for any meeting of the board or any committee.

(f) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 332, Sec. 89. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



4990.06

Subject to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code) and except as provided by Sections 155, 156, and 159.5, the board may employ any clerical, technical, and other personnel as it deems necessary to carry out the provisions of this chapter and the other chapters it administers and enforces, within budget limitations.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.08

The board shall keep an accurate record of all of its proceedings and a record of all applicants for licensure and all individuals to whom it has issued a license.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.09

The board shall not publish on the Internet the final determination of a citation and fine of one thousand five hundred dollars ($1,500) or less issued against a licensee or registrant pursuant to Section 125.9 for a period of time in excess of five years from the date of issuance of the citation.

(Added by Stats. 2009, Ch. 308, Sec. 65. Effective January 1, 2010.)



4990.10

The board may conduct research in, and make studies of problems involved in, the maintaining of professional standards among those engaged in the professions it licenses and may publish its recommendations thereon.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.12

The duty of administering and enforcing this chapter, Chapter 13 (commencing with Section 4980), Chapter 13.5 (commencing with Section 4989.10), Chapter 14 (commencing with Section 4991), and Chapter 16 (commencing with Section 4999.10) is vested in the board and the executive officer subject to, and under the direction of, the board. In the performance of this duty, the board and the executive officer have all the powers and are subject to all the responsibilities vested in, and imposed upon, the head of a department by Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2010, Ch. 653, Sec. 46. Effective January 1, 2011.)



4990.14

The board shall have and use a seal bearing the words “The Board of Behavioral Sciences,” and shall otherwise conform to Section 107.5.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.16

Protection of the public shall be the highest priority for the board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.18

It is the intent of the Legislature that the board employ its resources for each and all of the following functions:

(a) The licensure of marriage and family therapists, clinical social workers, professional clinical counselors, and educational psychologists.

(b) The development and administration of licensure examinations and examination procedures consistent with prevailing standards for the validation and use of licensing and certification tests. Examinations shall measure knowledge and abilities demonstrably important to the safe, effective practice of the profession.

(c) Enforcement of laws designed to protect the public from incompetent, unethical, or unprofessional practitioners.

(d) Consumer education.

(Amended by Stats. 2010, Ch. 653, Sec. 47. Effective January 1, 2011.)



4990.20

(a) The board may adopt rules and regulations as necessary to administer and enforce the provisions of this chapter and the other chapters it administers and enforces. The adoption, amendment, or repeal of those rules and regulations shall be made in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The board may formulate and enforce rules and regulations requiring the following:

(1) That the articles of incorporation or bylaws of a marriage and family therapist corporation, a licensed clinical social worker corporation, or a professional clinical counselor corporation include a provision whereby the capital stock of that corporation owned by a disqualified person, as defined in the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), or a deceased person shall be sold to the corporation or to the remaining shareholders of that corporation within the time that the rules and regulations may provide.

(2) That a marriage and family therapist corporation, a licensed clinical social worker corporation, or a professional clinical counselor corporation shall provide adequate security by insurance or otherwise for claims against it by its patients arising out of the rendering of professional services.

(Amended by Stats. 2011, Ch. 381, Sec. 11. Effective January 1, 2012.)



4990.22

(a) The Behavioral Sciences Fund shall be used for the purposes of carrying out and enforcing the provisions of this chapter and the chapters listed in Section 4990.12. All moneys in the fund shall be expended by the board for the purposes of the programs under its jurisdiction.

(b) The board shall keep records that reasonably ensure that funds expended in the administration of each licensure or registration category shall bear a reasonable relation to the revenue derived from each category and report to the department no later than May 31 of each year on those expenditures.

(c) Surpluses, if any, may be used by the board in a manner that bears a reasonable relation to the revenue derived from each licensure or registration category and may include, but not be limited to, expenditures for education and research related to each of the licensing or registration categories.

(Amended by Stats. 2010, Ch. 653, Sec. 48. Effective January 1, 2011.)



4990.24

The powers and duties of the board, as set forth in this chapter, shall be subject to the review required by Division 1.2 (commencing with Section 473).

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.26

Wherever “Board of Behavioral Science Examiners,” “Board of Social Work Examiners of the State of California,” or “Social Worker and Marriage Counselor Qualifications Board of the State of California” is used in any law or regulations of this state, it shall mean the Board of Behavioral Sciences.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)






ARTICLE 2 - Disciplinary Actions

4990.28

The board may refuse to issue a registration or license under the chapters it administers and enforces whenever it appears that the applicant may be unable to practice his or her profession safely due to mental illness or chemical dependency. The procedures set forth in Article 12.5 (commencing with Section 820) of Chapter 1 shall apply to denial of a license or registration pursuant to this section.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.30

(a) A licensed marriage and family therapist, marriage and family therapist intern, licensed clinical social worker, associate clinical social worker, licensed professional clinical counselor, professional clinical counselor intern, or licensed educational psychologist whose license or registration has been revoked, suspended, or placed on probation, may petition the board for reinstatement or modification of the penalty, including modification or termination of probation. The petition shall be on a form provided by the board and shall state any facts and information as may be required by the board including, but not limited to, proof of compliance with the terms and conditions of the underlying disciplinary order. The petition shall be verified by the petitioner who shall file an original and sufficient copies of the petition, together with any supporting documents, for the members of the board, the administrative law judge, and the Attorney General.

(b) The licensee or registrant may file the petition on or after the expiration of the following timeframes, each of which commences on the effective date of the decision ordering the disciplinary action or, if the order of the board, or any portion of it, is stayed by the board itself or by the superior court, from the date the disciplinary action is actually implemented in its entirety:

(1) Three years for reinstatement of a license or registration that was revoked for unprofessional conduct, except that the board may, in its sole discretion, specify in its revocation order that a petition for reinstatement may be filed after two years.

(2) Two years for early termination of any probation period of three years or more.

(3) One year for modification of a condition, reinstatement of a license or registration revoked for mental or physical illness, or termination of probation of less than three years.

(c) The petition may be heard by the board itself or the board may assign the petition to an administrative law judge pursuant to Section 11512 of the Government Code.

(d) The petitioner may request that the board schedule the hearing on the petition for a board meeting at a specific city where the board regularly meets.

(e) The petitioner and the Attorney General shall be given timely notice by letter of the time and place of the hearing on the petition and an opportunity to present both oral and documentary evidence and argument to the board or the administrative law judge.

(f) The petitioner shall at all times have the burden of production and proof to establish by clear and convincing evidence that he or she is entitled to the relief sought in the petition.

(g) The board, when it is hearing the petition itself, or an administrative law judge sitting for the board, may consider all activities of the petitioner since the disciplinary action was taken, the offense for which the petitioner was disciplined, the petitioner’s activities during the time his or her license or registration was in good standing, and the petitioner’s rehabilitative efforts, general reputation for truth, and professional ability.

(h) The hearing may be continued from time to time as the board or the administrative law judge deems appropriate but in no case may the hearing on the petition be delayed more than 180 days from its filing without the consent of the petitioner.

(i) The board itself, or the administrative law judge if one is designated by the board, shall hear the petition and shall prepare a written decision setting forth the reasons supporting the decision. In a decision granting a petition reinstating a license or modifying a penalty, the board itself, or the administrative law judge, may impose any terms and conditions that the agency deems reasonably appropriate, including those set forth in Sections 823 and 4990.40. If a petition is heard by an administrative law judge sitting alone, the administrative law judge shall prepare a proposed decision and submit it to the board. The board may take action with respect to the proposed decision and petition as it deems appropriate.

(j) The petitioner shall pay a fingerprinting fee and provide a current set of his or her fingerprints to the board. The petitioner shall execute a form authorizing release to the board or its designee, of all information concerning the petitioner’s current physical and mental condition. Information provided to the board pursuant to the release shall be confidential and shall not be subject to discovery or subpoena in any other proceeding, and shall not be admissible in any action, other than before the board, to determine the petitioner’s fitness to practice as required by Section 822.

(k) The board may delegate to its executive officer authority to order investigation of the contents of the petition.

(l) No petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole or the petitioner is required to register pursuant to Section 290 of the Penal Code. No petition shall be considered while there is an accusation or petition to revoke probation pending against the petitioner.

(m) Except in those cases where the petitioner has been disciplined for violation of Section 822, the board may in its discretion deny without hearing or argument any petition that is filed pursuant to this section within a period of two years from the effective date of a prior decision following a hearing under this section.

(Amended by Stats. 2010, Ch. 653, Sec. 49. Effective January 1, 2011.)



4990.32

(a) Except as otherwise provided in this section, an accusation filed pursuant to Section 11503 of the Government Code against a licensee or registrant under the chapters the board administers and enforces shall be filed within three years from the date the board discovers the alleged act or omission that is the basis for disciplinary action or within seven years from the date the alleged act or omission that is the basis for disciplinary action occurred, whichever occurs first.

(b) An accusation filed against a licensee alleging the procurement of a license by fraud or misrepresentation is not subject to the limitations set forth in subdivision (a).

(c) The limitations period provided by subdivision (a) shall be tolled for the length of time required to obtain compliance when a report required to be filed by the licensee or registrant with the board pursuant to Article 11 (commencing with Section 800) of Chapter 1 is not filed in a timely fashion.

(d) An accusation alleging sexual misconduct shall be filed within three years after the board discovers the act or omission alleged as the grounds for disciplinary action or within 10 years after the act or omission alleged as the grounds for disciplinary action occurred, whichever occurs first. This subdivision shall apply to a complaint alleging sexual misconduct received by the board on and after January 1, 2002.

(e) If an alleged act or omission involves a minor, the seven-year limitations period provided for by subdivision (a) and the 10-year limitations period provided for by subdivision (d) shall be tolled until the minor reaches the age of majority. However, if the board discovers an alleged act of sexual contact with a minor under Section 261, 286, 288, 288.5, 288a, or 289 of the Penal Code after the limitations periods described in this subdivision have otherwise expired, and there is independent evidence that corroborates the allegation, an accusation shall be filed within three years from the date the board discovers that alleged act.

(f) The limitations period provided by subdivision (a) shall be tolled during any period if material evidence necessary for prosecuting or determining whether a disciplinary action would be appropriate is unavailable to the board due to an ongoing criminal investigation.

(g) For purposes of this section, “discovers” means the latest of the occurrence of any of the following with respect to each act or omission alleged as the basis for disciplinary action:

(1) The date the board received a complaint or report describing the act or omission.

(2) The date, subsequent to the original complaint or report, on which the board became aware of any additional acts or omissions alleged as the basis for disciplinary action against the same individual.

(3) The date the board receives from the complainant a written release of information pertaining to the complainant’s diagnosis and treatment.

(Amended by Stats. 2008, Ch. 33, Sec. 10. Effective June 23, 2008.)



4990.34

(a) The board may place a license or registration issued under the chapters it administers and enforces on probation under the following circumstances:

(1) In lieu of, or in addition to, any order of the board suspending or revoking the license or registration.

(2) Upon the issuance of a license or registration to an individual who has been guilty of unprofessional conduct but who otherwise completed all education, training, and experience required for licensure or registration.

(3) As a condition upon the reissuance or reinstatement of a license or registration that has been suspended or revoked by the board.

(b) The board may adopt regulations establishing a monitoring program to ensure compliance with any terms or conditions of probation imposed by the board pursuant to subdivision (a). The cost of probation or monitoring may be ordered to be paid by the licensee or registrant.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.36

The board, in its discretion, may require a licensee or registrant whose license or registration has been placed on probation or whose license or registration has been suspended, to obtain additional professional training and to pass an examination upon completion of that training and to pay any necessary examination fee. The examination may be written, oral, or a practical or clinical examination.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.38

The board may deny an application or may suspend or revoke a license or registration issued under the chapters it administers and enforces for any disciplinary action imposed by this state or another state or territory or possession of the United States, or by a governmental agency on a license, certificate or registration to practice marriage and family therapy, clinical social work, educational psychology, professional clinical counseling, or any other healing art. The disciplinary action, which may include denial of licensure or revocation or suspension of the license or imposition of restrictions on it, constitutes unprofessional conduct. A certified copy of the disciplinary action decision or judgment shall be conclusive evidence of that action.

(Amended by Stats. 2011, Ch. 350, Sec. 33. Effective January 1, 2012.)



4990.40

The board shall revoke a license or registration issued under the chapters it administers and enforces upon a decision made in accordance with the procedures set forth in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, that contains a finding of fact that the licensee or registrant engaged in an act of sexual contact, as defined in Section 729, when that act is with a patient or with a former patient when the relationship was terminated primarily for the purpose of engaging in that act. The revocation shall not be stayed by the administrative law judge or the board.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)



4990.42

The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2006, Ch. 659, Sec. 21. Effective January 1, 2007.)









CHAPTER 14 - Social Workers

ARTICLE 2 - Application of Chapter

4992

Every applicant for a license under this chapter shall file an application with the board accompanied by the application fee prescribed by this chapter. Every application received after January 1, 1988, shall also be accompanied by the examination fee prescribed by this chapter.

The application shall contain information showing that the applicant has all the qualifications required by the board for admission to the examination.

(Amended by Stats. 1987, Ch. 826, Sec. 1.)



4992.05

(a) Effective January 1, 2016, an applicant for licensure as a clinical social worker shall pass the following two examinations as prescribed by the board:

(1) A California law and ethics examination.

(2) A clinical examination.

(b) Upon registration with the board, an associate social worker registrant shall, within the first year of registration, take an examination on California law and ethics.

(c) A registrant may take the clinical examination only upon meeting all of the following requirements:

(1) Completion of all education requirements.

(2) Passage of the California law and ethics examination.

(3) Completion of all required supervised work experience.

(d) This section shall become operative on January 1, 2016.

(Amended by Stats. 2013, Ch. 473, Sec. 37. Effective January 1, 2014. Section initially operative January 1, 2016, by its own provisions.)



4992.07

(a) An applicant who had previously taken and passed the standard written examination but had not passed the clinical vignette examination shall also obtain a passing score on the clinical examination in order to be eligible for licensure.

(b) An applicant who had previously failed to obtain a passing score on the standard written examination shall obtain a passing score on the California law and ethics examination and the clinical examination.

(c) An applicant who had obtained eligibility for the standard written examination shall take the California law and ethics examination and the clinical examination.

(d) This section shall become operative on January 1, 2016.

(Amended by Stats. 2013, Ch. 473, Sec. 38. Effective January 1, 2014. Section initially operative January 1, 2016, by its own provisions.)



4992.09

(a) Except as provided in subdivision (a) of Section 4992.07, an applicant and registrant shall obtain a passing score on a board-administered California law and ethics examination in order to qualify for licensure.

(b) A registrant shall participate in a board-administered California law and ethics examination prior to his or her registration renewal.

(c) Notwithstanding subdivision (b), an applicant who holds a registration eligible for renewal, with an expiration date no later than June 30, 2016, and who applies for renewal of that registration between January 1, 2016, and June 30, 2016, shall, if eligible, be allowed to renew the registration without first participating in the California law and ethics examination. These applicants shall participate in the California law and ethics examination in the next renewal cycle, and shall pass the examination prior to licensure or issuance of a subsequent registration number, as specified in this section.

(d) If an applicant fails the California law and ethics examination, he or she may retake the examination, upon payment of the required fees, without further application except for as provided in subdivision (e).

(e) If a registrant fails to obtain a passing score on the California law and ethics examination described in subdivision (a) within his or her renewal period on or after the operative date of this section, he or she shall complete, at a minimum, a 12-hour course in California law and ethics in order to be eligible to participate in the California law and ethics examination. Registrants shall only take the 12-hour California law and ethics course once during a renewal period. The 12-hour law and ethics course required by this section shall be taken through a board-approved continuing education provider, a county, state or governmental entity, or a college or university.

(f) The board shall not issue a subsequent registration number unless the registrant has passed the California law and ethics examination.

(g) Notwithstanding subdivision (f), an applicant who holds or has held a registration, with an expiration date no later than January 1, 2017, and who applies for a subsequent registration number between January 1, 2016, and January 1, 2017, shall, if eligible, be allowed to obtain the subsequent registration number without first passing the California law and ethics examination. These applicants shall pass the California law and ethics examination during the next renewal period or prior to licensure, whichever occurs first.

(h) This section shall become operative on January 1, 2016.

(Amended by Stats. 2014, Ch. 316, Sec. 27. Effective January 1, 2015. Section initially operative January 1, 2016, by its own provisions.)



4992.1

(a) Only individuals who have the qualifications prescribed by the board under this chapter are eligible to take the examination.

(b) Every applicant who is issued a clinical social worker license shall be examined by the board.

(c) Notwithstanding any other provision of law, the board may destroy all examination materials two years following the date of an examination.

(d) The board shall not deny any applicant, whose application for licensure is complete, admission to the standard written examination, nor shall the board postpone or delay any applicant’s standard written examination or delay informing the candidate of the results of the standard written examination, solely upon the receipt by the board of a complaint alleging acts or conduct that would constitute grounds to deny licensure.

(e) If an applicant for examination who has passed the standard written examination is the subject of a complaint or is under board investigation for acts or conduct that, if proven to be true, would constitute grounds for the board to deny licensure, the board shall permit the applicant to take the clinical vignette written examination for licensure, but may withhold the results of the examination or notify the applicant that licensure will not be granted pending completion of the investigation.

(f) Notwithstanding Section 135, the board may deny any applicant who has previously failed either the standard written or clinical vignette written examination permission to retake either examination pending completion of the investigation of any complaint against the applicant. Nothing in this section shall prohibit the board from denying an applicant admission to any examination, withholding the results, or refusing to issue a license to any applicant when an accusation or statement of issues has been filed against the applicant pursuant to Section 11503 or 11504 of the Government Code, or the applicant has been denied in accordance with subdivision (b) of Section 485.

(g) On or after January 1, 2002, no applicant shall be eligible to participate in a clinical vignette written examination if his or her passing score on the standard written examination occurred more than seven years before.

(h) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 800, Sec. 4) by Stats. 2013, Ch. 473, Sec. 40. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4992.1-1

(a) Only individuals who have the qualifications prescribed by the board under this chapter are eligible to take an examination under this chapter.

(b) Every applicant who is issued a clinical social worker license shall be examined by the board.

(c) Notwithstanding any other provision of law, the board may destroy all examination materials two years following the date of an examination.

(d) The board shall not deny any applicant, whose application for licensure is complete, admission to the clinical examination, nor shall the board postpone or delay any applicant’s clinical examination or delay informing the candidate of the results of the clinical examination, solely upon the receipt by the board of a complaint alleging acts or conduct that would constitute grounds to deny licensure.

(e) If an applicant for examination who has passed the California law and ethics examination is the subject of a complaint or is under board investigation for acts or conduct that, if proven to be true, would constitute grounds for the board to deny licensure, the board shall permit the applicant to take the clinical examination for licensure, but may withhold the results of the examination or notify the applicant that licensure will not be granted pending completion of the investigation.

(f) Notwithstanding Section 135, the board may deny any applicant who has previously failed either the California law and ethics examination or the clinical examination permission to retake either examination pending completion of the investigation of any complaint against the applicant. Nothing in this section shall prohibit the board from denying an applicant admission to any examination, withholding the results, or refusing to issue a license to any applicant when an accusation or statement of issues has been filed against the applicant pursuant to Section 11503 or 11504 of the Government Code, or the applicant has been denied in accordance with subdivision (b) of Section 485.

(g) Effective January 1, 2016, no applicant shall be eligible to participate in the clinical examination if he or she fails to obtain a passing score on the clinical examination within seven years from his or her initial attempt, unless he or she takes and obtains a passing score on the current version of the California law and ethics examination.

(h) A passing score on the clinical examination shall be accepted by the board for a period of seven years from the date the examination was taken.

(i) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 800, Sec. 5) by Stats. 2013, Ch. 473, Sec. 41. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4992.2

“Advertising,” as used in this chapter, includes, but is not limited to, any public communication as defined in subdivision (a) of Section 651, the issuance of any card, sign, or device to any person, or the causing, permitting, or allowing of any sign or marking on, or in, any building or structure, or in any newspaper, magazine, or directory, or any printed matter whatsoever, with or without any limiting qualification. Signs within religious buildings or notices in bulletins from a religious organization mailed to a congregation shall not be construed as advertising within the meaning of this chapter.

(Added by Stats. 2009, Ch. 307, Sec. 57. Effective January 1, 2010.)



4992.3

The board may deny a license or a registration, or may suspend or revoke the license or registration of a licensee or registrant if he or she has been guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, the following:

(a) The conviction of a crime substantially related to the qualifications, functions, or duties of a licensee or registrant under this chapter. The record of conviction shall be conclusive evidence only of the fact that the conviction occurred. The board may inquire into the circumstances surrounding the commission of the crime in order to fix the degree of discipline or to determine if the conviction is substantially related to the qualifications, functions, or duties of a licensee or registrant under this chapter. A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions, or duties of a licensee or registrant under this chapter is a conviction within the meaning of this section. The board may order any license or registration suspended or revoked, or may decline to issue a license or registration when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or, when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw a plea of guilty and enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(b) Securing a license or registration by fraud, deceit, or misrepresentation on any application for licensure or registration submitted to the board, whether engaged in by an applicant for a license or registration, or by a licensee in support of any application for licensure or registration.

(c) Administering to himself or herself any controlled substance or using any of the dangerous drugs specified in Section 4022 or any alcoholic beverage to the extent, or in a manner, as to be dangerous or injurious to the person applying for a registration or license or holding a registration or license under this chapter, or to any other person, or to the public, or, to the extent that the use impairs the ability of the person applying for or holding a registration or license to conduct with safety to the public the practice authorized by the registration or license. The board shall deny an application for a registration or license or revoke the license or registration of any person who uses or offers to use drugs in the course of performing clinical social work. This provision does not apply to any person also licensed as a physician and surgeon under Chapter 5 (commencing with Section 2000) or the Osteopathic Act who lawfully prescribes drugs to a patient under his or her care.

(d) Incompetence in the performance of clinical social work.

(e) An act or omission that falls sufficiently below the standard of conduct of the profession as to constitute an act of gross negligence.

(f) Violating, attempting to violate, or conspiring to violate this chapter or any regulation adopted by the board.

(g) Misrepresentation as to the type or status of a license or registration held by the person, or otherwise misrepresenting or permitting misrepresentation of his or her education, professional qualifications, or professional affiliations to any person or entity. For purposes of this subdivision, this misrepresentation includes, but is not limited to, misrepresentation of the person’s qualifications as an adoption service provider pursuant to Section 8502 of the Family Code.

(h) Impersonation of another by any licensee, registrant, or applicant for a license or registration, or, in the case of a licensee, allowing any other person to use his or her license or registration.

(i) Aiding or abetting any unlicensed or unregistered person to engage in conduct for which a license or registration is required under this chapter.

(j) Intentionally or recklessly causing physical or emotional harm to any client.

(k) The commission of any dishonest, corrupt, or fraudulent act substantially related to the qualifications, functions, or duties of a licensee or registrant.

(l) Engaging in sexual relations with a client or with a former client within two years from the termination date of therapy with the client, soliciting sexual relations with a client, or committing an act of sexual abuse, or sexual misconduct with a client, or committing an act punishable as a sexually related crime, if that act or solicitation is substantially related to the qualifications, functions, or duties of a clinical social worker.

(m) Performing, or holding one’s self out as being able to perform, or offering to perform or permitting, any registered associate clinical social worker or intern under supervision to perform any professional services beyond the scope of one’s competence, as established by one’s education, training, or experience. This subdivision shall not be construed to expand the scope of the license authorized by this chapter.

(n) Failure to maintain confidentiality, except as otherwise required or permitted by law, of all information that has been received from a client in confidence during the course of treatment and all information about the client that is obtained from tests or other means.

(o) Prior to the commencement of treatment, failing to disclose to the client or prospective client the fee to be charged for the professional services, or the basis upon which that fee will be computed.

(p) Paying, accepting, or soliciting any consideration, compensation, or remuneration, whether monetary or otherwise, for the referral of professional clients. All consideration, compensation, or remuneration shall be in relation to professional counseling services actually provided by the licensee. Nothing in this subdivision shall prevent collaboration among two or more licensees in a case or cases. However, no fee shall be charged for that collaboration, except when disclosure of the fee has been made in compliance with subdivision (o).

(q) Advertising in a manner that is false, fraudulent, misleading, or deceptive, as defined in Section 651.

(r) Reproduction or description in public, or in any publication subject to general public distribution, of any psychological test or other assessment device, the value of which depends in whole or in part on the naivete of the subject, in ways that might invalidate the test or device. A licensee shall limit access to that test or device to persons with professional interest who are expected to safeguard its use.

(s) Any conduct in the supervision of any registered associate clinical social worker, intern, or trainee by any licensee that violates this chapter or any rules or regulations adopted by the board.

(t) Failure to keep records consistent with sound clinical judgment, the standards of the profession, and the nature of the services being rendered.

(u) Failure to comply with the child abuse reporting requirements of Section 11166 of the Penal Code.

(v) Failure to comply with the elder and dependent adult abuse reporting requirements of Section 15630 of the Welfare and Institutions Code.

(w) Willful violation of Chapter 1 (commencing with Section 123100) of Part 1 of Division 106 of the Health and Safety Code.

(x) Failure to comply with Section 2290.5.

(y) (1) Engaging in an act described in Section 261, 286, 288a, or 289 of the Penal Code with a minor or an act described in Section 288 or 288.5 of the Penal Code regardless of whether the act occurred prior to or after the time the registration or license was issued by the board. An act described in this subdivision occurring prior to the effective date of this subdivision shall constitute unprofessional conduct and shall subject the licensee to refusal, suspension, or revocation of a license under this section.

(2) The Legislature hereby finds and declares that protection of the public, and in particular minors, from sexual misconduct by a licensee is a compelling governmental interest, and that the ability to suspend or revoke a license for sexual conduct with a minor occurring prior to the effective date of this section is equally important to protecting the public as is the ability to refuse a license for sexual conduct with a minor occurring prior to the effective date of this section.

(z) Engaging in any conduct that subverts or attempts to subvert any licensing examination or the administration of the examination as described in Section 123.

(Amended by Stats. 2011, Ch. 350, Sec. 34. Effective January 1, 2012.)



4992.33

The board shall revoke any license issued under this chapter upon a decision made in accordance with the procedures set forth in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, that contains any finding of fact that the licensee or registrant engaged in any act of sexual contact, as defined in Section 729, when that act is with a patient, or with a former patient when the relationship was terminated primarily for the purpose of engaging in that act. The revocation shall not be stayed by the administrative law judge or the board.

(Amended by Stats. 2005, Ch. 658, Sec. 25. Effective January 1, 2006.)



4992.35

The board may refuse to issue any registration or license whenever it appears that an applicant may be unable to practice his or her profession safely due to mental illness or chemical dependency. The procedures set forth in Article 12.5 (commencing with Section 820) of Chapter 1 shall apply to any denial of a license or registration pursuant to this section.

(Added by Stats. 1992, Ch. 384, Sec. 7. Effective January 1, 1993.)



4992.36

The board may deny an application, or may suspend or revoke a license or registration issued under this chapter, for any of the following:

(a) Denial of licensure, revocation, suspension, restriction, or any other disciplinary action imposed by another state or territory of the United States, or by any other governmental agency, on a license, certificate, or registration to practice clinical social work or any other healing art shall constitute grounds for disciplinary action for unprofessional conduct. A certified copy of the disciplinary action decision or judgment shall be conclusive evidence of that action.

(b) Revocation, suspension, or restriction by the board of a license, certificate, or registration to practice clinical social work, marriage and family therapy, professional clinical counseling, or educational psychology against a licensee or registrant shall also constitute grounds for disciplinary action for unprofessional conduct under this chapter.

(Amended by Stats. 2011, Ch. 350, Sec. 35. Effective January 1, 2012.)



4992.4

The proceedings for the suspension or revocation of licenses under this chapter shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Added by Stats. 1985, Ch. 820, Sec. 1.)



4992.5

Examinations may be held at those times and places as the board may determine. However, one examination shall be held during each calendar year.

The board may make arrangements with organizations furnishing examination materials as it may deem desirable.

(Amended by Stats. 1987, Ch. 826, Sec. 4.)



4992.7

Every person who willfully makes any false statement or who impersonates any other person or permits or aids any other person to impersonate him or her in connection with any application or examination is guilty of a misdemeanor.

(Added by Stats. 1985, Ch. 820, Sec. 1.)



4992.8

A licensee or registrant shall give written notice to the board of a name change within 30 days after each change, giving both the old and new names. A copy of the legal document authorizing the name change, such as a court order or marriage certificate, shall be submitted with the notice.

(Added by Stats. 1999, Ch. 655, Sec. 87. Effective January 1, 2000.)



4992.10

A licensed clinical social worker who conducts a private practice under a fictitious business name shall not use a name that is false, misleading, or deceptive, and shall inform the patient, prior to the commencement of treatment, of the name and license designation of the owner or owners of the practice.

(Added by Stats. 2007, Ch. 588, Sec. 77. Effective January 1, 2008.)



4993

(a) A licensed clinical social worker shall retain a client’s or patient’s health service records for a minimum of seven years from the date therapy is terminated. If the client or patient is a minor, the client’s or patient’s health service records shall be retained for a minimum of seven years from the date the client or patient reaches 18 years of age. Health service records may be retained in either a written or an electronic format.

(b) This section shall apply only to the records of a client or patient whose therapy is terminated on or after January 1, 2015.

(Added by Stats. 2014, Ch. 312, Sec. 3. Effective January 1, 2015.)






ARTICLE 4 - Licensure

4996

(a) Only individuals who have received a license under this article may style themselves as “Licensed Clinical Social Workers.” Every individual who styles himself or herself or who holds himself or herself out to be a licensed clinical social worker, or who uses any words or symbols indicating or tending to indicate that he or she is a licensed clinical social worker, without holding his or her license in good standing under this article, is guilty of a misdemeanor.

(b) It is unlawful for any person to engage in the practice of clinical social work unless at the time of so doing such person holds a valid, unexpired, and unrevoked license under this article.

(c) A clinical social worker licensed under this chapter is a licentiate for purposes of paragraph (2) of subdivision (a) of Section 805, and thus is a health care practitioner subject to the provisions of Section 2290.5 pursuant to subdivision (b) of that section.

(Amended by Stats. 2003, Ch. 20, Sec. 5. Effective January 1, 2004.)



4996.1

(a) The board shall issue a clinical social worker license to each applicant who qualifies pursuant to this article and successfully passes a board-administered written or oral examination or both examinations. An applicant who has successfully passed a previously administered written examination may be subsequently required to take and pass another written examination.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 52) by Stats. 2013, Ch. 473, Sec. 42. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4996.1-1

(a) Effective January 1, 2016, the board shall issue a clinical social worker license to each applicant who qualifies pursuant to this article and who successfully passes a California law and ethics examination and a clinical examination. An applicant who has successfully passed a previously administered written examination may be subsequently required to take and pass another written examination.

(b) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 53) by Stats. 2013, Ch. 473, Sec. 43. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4996.2

Each applicant shall furnish evidence satisfactory to the board that he or she complies with all of the following requirements:

(a) Is at least 21 years of age.

(b) Has received a master’s degree from an accredited school of social work.

(c) Has had two years of supervised post-master’s degree experience, as specified in Section 4996.23.

(d) Has not committed any crimes or acts constituting grounds for denial of licensure under Section 480. The board shall not issue a registration or license to any person who has been convicted of any crime in this or another state or in a territory of the United States that involves sexual abuse of children or who is required to register pursuant to Section 290 of the Penal Code or the equivalent in another state or territory.

(e) Has completed adequate instruction and training in the subject of alcoholism and other chemical substance dependency. This requirement applies only to applicants who matriculate on or after January 1, 1986.

(f) Has completed instruction and training in spousal or partner abuse assessment, detection, and intervention. This requirement applies to an applicant who began graduate training during the period commencing on January 1, 1995, and ending on December 31, 2003. An applicant who began graduate training on or after January 1, 2004, shall complete a minimum of 15 contact hours of coursework in spousal or partner abuse assessment, detection, and intervention strategies, including knowledge of community resources, cultural factors, and same gender abuse dynamics. Coursework required under this subdivision may be satisfactory if taken either in fulfillment of other educational requirements for licensure or in a separate course.

(g) Has completed a minimum of 10 contact hours of training or coursework in human sexuality as specified in Section 1807 of Title 16 of the California Code of Regulations. This training or coursework may be satisfactory if taken either in fulfillment of other educational requirements for licensure or in a separate course.

(h) Has completed a minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 1807.2 of Title 16 of the California Code of Regulations. This training or coursework may be satisfactory if taken either in fulfillment of other educational requirements for licensure or in a separate course.

(Amended by Stats. 2013, Ch. 376, Sec. 2. Effective January 1, 2014.)



4996.3

(a) The board shall assess the following fees relating to the licensure of clinical social workers:

(1) The application fee for registration as an associate clinical social worker shall be seventy-five dollars ($75).

(2) The fee for renewal of an associate clinical social worker registration shall be seventy-five dollars ($75).

(3) The fee for application for examination eligibility shall be one hundred dollars ($100).

(4) The fee for the standard written examination shall be a maximum of one hundred fifty dollars ($150). The fee for the clinical vignette examination shall be one hundred dollars ($100).

(A) An applicant who fails to appear for an examination, after having been scheduled to take the examination, shall forfeit the examination fees.

(B) The amount of the examination fees shall be based on the actual cost to the board of developing, purchasing, and grading each examination and the actual cost to the board of administering each examination. The written examination fees shall be adjusted periodically by regulation to reflect the actual costs incurred by the board.

(5) The fee for rescoring an examination shall be twenty dollars ($20).

(6) The fee for issuance of an initial license shall be a maximum of one hundred fifty-five dollars ($155).

(7) The fee for license renewal shall be a maximum of one hundred fifty-five dollars ($155).

(8) The fee for inactive license renewal shall be a maximum of seventy-seven dollars and fifty cents ($77.50).

(9) The renewal delinquency fee shall be a maximum of seventy-five dollars ($75). A person who permits his or her license to expire is subject to the delinquency fee.

(10) The fee for issuance of a replacement registration, license, or certificate shall be twenty dollars ($20).

(11) The fee for issuance of a certificate or letter of good standing shall be twenty-five dollars ($25).

(12) The fee for issuance of a retired license shall be forty dollars ($40).

(b) With regard to license, examination, and other fees, the board shall establish fee amounts at or below the maximum amounts specified in this chapter.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 54) by Stats. 2013, Ch. 473, Sec. 44. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4996.3-1

(a) The board shall assess the following fees relating to the licensure of clinical social workers:

(1) The application fee for registration as an associate clinical social worker shall be seventy-five dollars ($75).

(2) The fee for renewal of an associate clinical social worker registration shall be seventy-five dollars ($75).

(3) The fee for application for examination eligibility shall be one hundred dollars ($100).

(4) The fee for the clinical examination shall be one hundred dollars ($100). The fee for the California law and ethics examination shall be one hundred dollars ($100).

(A) An applicant who fails to appear for an examination, after having been scheduled to take the examination, shall forfeit the examination fees.

(B) The amount of the examination fees shall be based on the actual cost to the board of developing, purchasing, and grading each examination and the actual cost to the board of administering each examination. The written examination fees shall be adjusted periodically by regulation to reflect the actual costs incurred by the board.

(5) The fee for rescoring an examination shall be twenty dollars ($20).

(6) The fee for issuance of an initial license shall be a maximum of one hundred fifty-five dollars ($155).

(7) The fee for license renewal shall be a maximum of one hundred fifty-five dollars ($155).

(8) The fee for inactive license renewal shall be a maximum of seventy-seven dollars and fifty cents ($77.50).

(9) The renewal delinquency fee shall be a maximum of seventy-five dollars ($75). A person who permits his or her license to expire is subject to the delinquency fee.

(10) The fee for issuance of a replacement registration, license, or certificate shall be twenty dollars ($20).

(11) The fee for issuance of a certificate or letter of good standing shall be twenty-five dollars ($25).

(12) The fee for issuance of a retired license shall be forty dollars ($40).

(b) With regard to license, examination, and other fees, the board shall establish fee amounts at or below the maximum amounts specified in this chapter.

(c) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 55) by Stats. 2013, Ch. 473, Sec. 45. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4996.4

(a) An applicant who fails a standard or clinical vignette written examination may, within one year from the notification date of failure, retake that examination as regularly scheduled, without further application, upon payment of the required examination fees. Thereafter, the applicant shall not be eligible for further examination until he or she files a new application, meets all current requirements, and pays all required fees.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 56) by Stats. 2013, Ch. 473, Sec. 46. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4996.4-1

(a) Effective January 1, 2016, an applicant who fails the clinical examination may, within one year from the notification date of failure, retake that examination as regularly scheduled, without further application, upon payment of the required examination fees. Thereafter, the applicant shall not be eligible for further examination until he or she files a new application, meets all current requirements, and pays all required fees.

(b) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 57) by Stats. 2013, Ch. 473, Sec. 47. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4996.5

The board shall issue a license to each applicant meeting the requirements of this article, which license, so long as the renewal fees have been paid, licenses the holder to engage in the practice of clinical social work as defined in Section 4996.9, entitles the holder to use the title of licensed clinical social worker, and authorizes the holder to hold himself or herself out as qualified to perform any of the functions delineated by this chapter. The form and content of the license shall be determined by the director in accordance with Section 164.

(Amended by Stats. 2009, Ch. 307, Sec. 62. Effective January 1, 2010.)



4996.6

(a) Licenses issued under this chapter shall expire no more than 24 months after the issue date. The expiration date of the original license shall be set by the board.

(b) To renew an unexpired license, the licensee shall, on or before the expiration date of the license, complete the following actions:

(1) Apply for a renewal on a form prescribed by the board.

(2) Pay a two-year renewal fee prescribed by the board.

(3) Certify compliance with the continuing education requirements set forth in Section 4996.22.

(4) Notify the board whether he or she has been convicted, as defined in Section 490, of a misdemeanor or felony, or whether any disciplinary action has been taken by any regulatory or licensing board in this or any other state, subsequent to the licensee’s last renewal.

(c) To renew an expired license within three years of its expiration, the licensee shall, as a condition precedent to renewal, complete all of the actions described in subdivision (b) and pay a delinquency fee.

(d) A license that is not renewed within three years after its expiration may not be renewed, restored, reinstated, or reissued thereafter; however, the former licensee may apply for and obtain a new license if he or she satisfies all of the following requirements:

(1) No fact, circumstance, or condition exists that, if the license were issued, would justify its revocation or suspension.

(2) He or she submits an application for examination eligibility.

(3) He or she takes and passes the current licensing examinations.

(4) He or she submits the fees for examination eligibility and for initial license issuance.

(5) He or she complies with the fingerprint requirements established by board regulation.

(Amended by Stats. 2012, Ch. 799, Sec. 58. Effective January 1, 2013.)



4996.65

In addition to the fees charged pursuant to Section 4996.6 for the biennial renewal of a license, the board shall collect an additional fee of ten dollars ($10) at the time of renewal. The board shall transfer this amount to the Controller who shall deposit the funds in the Mental Health Practitioner Education Fund.

(Added by Stats. 2003, Ch. 437, Sec. 4. Effective January 1, 2004.)



4996.7

A licensee shall display his or her license in a conspicuous place in the licensee’s primary place of practice.

(Amended by Stats. 1998, Ch. 879, Sec. 20. Effective January 1, 1999.)



4996.8

The current renewal receipt shall be displayed near the license.

(Amended by Stats. 1999, Ch. 655, Sec. 88. Effective January 1, 2000.)



4996.9

The practice of clinical social work is defined as a service in which a special knowledge of social resources, human capabilities, and the part that unconscious motivation plays in determining behavior, is directed at helping people to achieve more adequate, satisfying, and productive social adjustments. The application of social work principles and methods includes, but is not restricted to, counseling and using applied psychotherapy of a nonmedical nature with individuals, families, or groups; providing information and referral services; providing or arranging for the provision of social services; explaining or interpreting the psychosocial aspects in the situations of individuals, families, or groups; helping communities to organize, to provide, or to improve social or health services; doing research related to social work; and the use, application, and integration of the coursework and experience required by Sections 4996.2 and 4996.23.

Psychotherapy, within the meaning of this chapter, is the use of psychosocial methods within a professional relationship, to assist the person or persons to achieve a better psychosocial adaptation, to acquire greater human realization of psychosocial potential and adaptation, and to modify internal and external conditions which affect individuals, groups, or communities in respect to behavior, emotions, and thinking, in respect to their intrapersonal and interpersonal processes.

(Amended by Stats. 2013, Ch. 473, Sec. 48. Effective January 1, 2014.)



4996.10

The provisions of this article shall be construed only as provisions relating to the examination and licensing of clinical social workers.

(Added by Stats. 1985, Ch. 820, Sec. 1.)



4996.11

The board may suspend or revoke the license of any person who is guilty on the grounds set forth in Section 4992.3. The proceedings for the suspension or revocation of licenses under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted in that chapter.

(Added by Stats. 1985, Ch. 820, Sec. 1.)



4996.12

Any person who violates this chapter shall be guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding a period of six months, or by a fine not exceeding one thousand dollars ($1,000), or by both.

(Added by Stats. 1985, Ch. 820, Sec. 1.)



4996.13

Nothing in this article shall prevent qualified members of other professional groups from doing work of a psychosocial nature consistent with the standards and ethics of their respective professions. However, they shall not hold themselves out to the public by any title or description of services incorporating the words psychosocial, or clinical social worker, or that they shall not state or imply that they are licensed to practice clinical social work. These qualified members of other professional groups include, but are not limited to, the following:

(a) A physician and surgeon certified pursuant to Chapter 5 (commencing with Section 2000).

(b) A psychologist licensed pursuant to Chapter 6.6 (commencing with Section 2900).

(c) Members of the State Bar of California.

(d) Marriage and family therapists licensed pursuant to Chapter 13 (commencing with Section 4980).

(e) Licensed professional clinical counselors pursuant to Chapter 16 (commencing with Section 4999.10).

(f) A priest, rabbi, or minister of the gospel of any religious denomination.

(Amended by Stats. 2011, Ch. 350, Sec. 36. Effective January 1, 2012.)



4996.14

(a) This chapter shall not apply to an employee who is working in any of the following settings if his or her work is performed solely under the supervision of the employer:

(1) A governmental entity.

(2) A school, college, or university.

(3) An institution that is both nonprofit and charitable.

(b) This chapter shall not apply to a volunteer who is working in any of the settings described in subdivision (a) if his or her work is performed solely under the supervision of the entity, school, college, university, or institution.

(c) This chapter shall not apply to a person using hypnotic techniques by referral from any of the following persons if his or her practice is performed solely under the supervision of the employer:

(1) A person licensed to practice medicine.

(2) A person licensed to practice dentistry.

(3) A person licensed to practice psychology.

(d) This chapter shall not apply to a person using hypnotic techniques that offer vocational self-improvement, and the person is not performing therapy for emotional or mental disorders.

(Repealed and added by Stats. 2007, Ch. 588, Sec. 83. Effective January 1, 2008.)



4996.15

Nothing in this article shall restrict or prevent activities of a psychosocial nature on the part of persons employed by accredited academic institutions, public schools, government agencies, or nonprofit institutions engaged in the training of graduate students or social work interns pursuing the course of study leading to a master’s degree in social work in an accredited college or university, or working in a recognized training program, provided that these activities and services constitute a part of a supervised course of study and that those persons are designated by such titles as social work interns, social work trainees, or other titles clearly indicating the training status appropriate to their level of training. The term “social work intern,” however, shall be reserved for persons enrolled in a master’s or doctoral training program in social work in an accredited school or department of social work.

(Added by Stats. 1985, Ch. 820, Sec. 1.)



4996.16

Nothing in this chapter shall apply to any clinical social worker from outside this state, when in actual consultation with a licensed practitioner of this state, or when an invited guest of a professional association, or of an educational institution for the sole purpose of engaging in professional education through lectures, clinics, or demonstrations, if he or she is at the time of the consultation, lecture, or demonstration licensed to practice clinical social work in the state or country in which he or she resides. These clinical social workers shall not open an office or appoint a place to meet clients or receive calls from clients within the limits of this state.

(Repealed and added by Stats. 1994, Ch. 26, Sec. 187. Effective March 30, 1994.)



4996.17

(a) (1) Experience gained outside of California shall be accepted toward the licensure requirements if it is substantially the equivalent of the requirements of this chapter.

(2) Commencing January 1, 2014, an applicant with education gained outside of California shall complete an 18-hour course in California law and professional ethics. The content of the course shall include, but not be limited to, the following: advertising, scope of practice, scope of competence, treatment of minors, confidentiality, dangerous patients, psychotherapist-patient privilege, recordkeeping, patient access to records, state and federal laws related to confidentiality of patient health information, dual relationships, child abuse, elder and dependent adult abuse, online therapy, insurance reimbursement, civil liability, disciplinary actions and unprofessional conduct, ethics complaints and ethical standards, termination of therapy, standards of care, relevant family law, therapist disclosures to patients, differences in legal and ethical standards in different types of work settings, and licensing law and process.

(b) The board may issue a license to any person who, at the time of application, holds a valid active clinical social work license issued by a board of clinical social work examiners or corresponding authority of any state, if the person passes, or has passed, the licensing examinations as specified in Section 4996.1 and pays the required fees. Issuance of the license is conditioned upon all of the following:

(1) The applicant has supervised experience that is substantially the equivalent of that required by this chapter. If the applicant has less than 3,200 hours of qualifying supervised experience, time actively licensed as a clinical social worker shall be accepted at a rate of 100 hours per month up to a maximum of 1,200 hours.

(2) Completion of the following coursework or training in or out of this state:

(A) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28, and any regulations promulgated thereunder.

(B) A minimum of 10 contact hours of training or coursework in human sexuality as specified in Section 25, and any regulations promulgated thereunder.

(C) A minimum of 15 contact hours of training or coursework in alcoholism and other chemical substance dependency, as specified by regulation.

(D) A minimum of 15 contact hours of coursework or training in spousal or partner abuse assessment, detection, and intervention strategies.

(3) Commencing January 1, 2014, completion of an 18-hour course in California law and professional ethics. The content of the course shall include, but not be limited to, the following: advertising, scope of practice, scope of competence, treatment of minors, confidentiality, dangerous patients, psychotherapist-patient privilege, recordkeeping, patient access to records, state and federal laws related to confidentiality of patient health information, dual relationships, child abuse, elder and dependent adult abuse, online therapy, insurance reimbursement, civil liability, disciplinary actions and unprofessional conduct, ethics complaints and ethical standards, termination of therapy, standards of care, relevant family law, therapist disclosures to patients, differences in legal and ethical standards in different types of work settings, and licensing law and process.

(4) The applicant’s license is not suspended, revoked, restricted, sanctioned, or voluntarily surrendered in any state.

(5) The applicant is not currently under investigation in any other state, and has not been charged with an offense for any act substantially related to the practice of social work by any public agency, entered into any consent agreement or been subject to an administrative decision that contains conditions placed by an agency upon an applicant’s professional conduct or practice, including any voluntary surrender of license, or been the subject of an adverse judgment resulting from the practice of social work that the board determines constitutes evidence of a pattern of incompetence or negligence.

(6) The applicant shall provide a certification from each state where he or she holds a license pertaining to licensure, disciplinary action, and complaints pending.

(7) The applicant is not subject to denial of licensure under Section 480, 4992.3, 4992.35, or 4992.36.

(c) The board may issue a license to any person who, at the time of application, holds a valid, active clinical social work license issued by a board of clinical social work examiners or a corresponding authority of any state, if the person has held that license for at least four years immediately preceding the date of application, the person passes, or has passed, the licensing examinations as specified in Section 4996.1, and the person pays the required fees. Issuance of the license is conditioned upon all of the following:

(1) Completion of the following coursework or training in or out of state:

(A) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28, and any regulations promulgated thereunder.

(B) A minimum of 10 contact hours of training or coursework in human sexuality as specified in Section 25, and any regulations promulgated thereunder.

(C) A minimum of 15 contact hours of training or coursework in alcoholism and other chemical substance dependency, as specified by regulation.

(D) A minimum of 15 contact hours of coursework or training in spousal or partner abuse assessment, detection, and intervention strategies.

(2) Commencing January 1, 2014, completion of an 18-hour course in California law and professional ethics. The content of the course shall include, but not be limited to, the following: advertising, scope of practice, scope of competence, treatment of minors, confidentiality, dangerous patients, psychotherapist-patient privilege, recordkeeping, patient access to records, state and federal laws related to confidentiality of patient health information, dual relationships, child abuse, elder and dependent adult abuse, online therapy, insurance reimbursement, civil liability, disciplinary actions and unprofessional conduct, ethics complaints and ethical standards, termination of therapy, standards of care, relevant family law, therapist disclosures to patients, differences in legal and ethical standards in different types of work settings, and licensing law and process.

(3) The applicant has been licensed as a clinical social worker continuously for a minimum of four years prior to the date of application.

(4) The applicant’s license is not suspended, revoked, restricted, sanctioned, or voluntarily surrendered in any state.

(5) The applicant is not currently under investigation in any other state, and has not been charged with an offense for any act substantially related to the practice of social work by any public agency, entered into any consent agreement or been subject to an administrative decision that contains conditions placed by an agency upon an applicant’s professional conduct or practice, including any voluntary surrender of license, or been the subject of an adverse judgment resulting from the practice of social work that the board determines constitutes evidence of a pattern of incompetence or negligence.

(6) The applicant provides a certification from each state where he or she holds a license pertaining to licensure, disciplinary action, and complaints pending.

(7) The applicant is not subject to denial of licensure under Section 480, 4992.3, 4992.35, or 4992.36.

(d) Commencing January 1, 2016, an applicant who obtained his or her license or registration under another jurisdiction may apply for licensure with the board without taking the clinical examination specified in Section 4996.1 if the applicant obtained a passing score on the licensing examination set forth in regulation as accepted by the board.

(Amended by Stats. 2014, Ch. 316, Sec. 28. Effective January 1, 2015.)



4996.18

(a) A person who wishes to be credited with experience toward licensure requirements shall register with the board as an associate clinical social worker prior to obtaining that experience. The application shall be made on a form prescribed by the board.

(b) An applicant for registration shall satisfy the following requirements:

(1) Possess a master’s degree from an accredited school or department of social work.

(2) Have committed no crimes or acts constituting grounds for denial of licensure under Section 480.

(3) Commencing January 1, 2014, have completed training or coursework, which may be embedded within more than one course, in California law and professional ethics for clinical social workers, including instruction in all of the following areas of study:

(A) Contemporary professional ethics and statutes, regulations, and court decisions that delineate the scope of practice of clinical social work.

(B) The therapeutic, clinical, and practical considerations involved in the legal and ethical practice of clinical social work, including, but not limited to, family law.

(C) The current legal patterns and trends in the mental health professions.

(D) The psychotherapist-patient privilege, confidentiality, dangerous patients, and the treatment of minors with and without parental consent.

(E) A recognition and exploration of the relationship between a practitioner’s sense of self and human values, and his or her professional behavior and ethics.

(F) Differences in legal and ethical standards for different types of work settings.

(G) Licensing law and process.

(c) An applicant who possesses a master’s degree from a school or department of social work that is a candidate for accreditation by the Commission on Accreditation of the Council on Social Work Education shall be eligible, and shall be required, to register as an associate clinical social worker in order to gain experience toward licensure if the applicant has not committed any crimes or acts that constitute grounds for denial of licensure under Section 480. That applicant shall not, however, be eligible for examination until the school or department of social work has received accreditation by the Commission on Accreditation of the Council on Social Work Education.

(d) All applicants and registrants shall be at all times under the supervision of a supervisor who shall be responsible for ensuring that the extent, kind, and quality of counseling performed is consistent with the training and experience of the person being supervised, and who shall be responsible to the board for compliance with all laws, rules, and regulations governing the practice of clinical social work.

(e) Any experience obtained under the supervision of a spouse or relative by blood or marriage shall not be credited toward the required hours of supervised experience. Any experience obtained under the supervision of a supervisor with whom the applicant has a personal relationship that undermines the authority or effectiveness of the supervision shall not be credited toward the required hours of supervised experience.

(f) An applicant who possesses a master’s degree from an accredited school or department of social work shall be able to apply experience the applicant obtained during the time the accredited school or department was in candidacy status by the Commission on Accreditation of the Council on Social Work Education toward the licensure requirements, if the experience meets the requirements of Section 4996.23. This subdivision shall apply retroactively to persons who possess a master’s degree from an accredited school or department of social work and who obtained experience during the time the accredited school or department was in candidacy status by the Commission on Accreditation of the Council on Social Work Education.

(g) An applicant for registration or licensure trained in an educational institution outside the United States shall demonstrate to the satisfaction of the board that he or she possesses a master’s of social work degree that is equivalent to a master’s degree issued from a school or department of social work that is accredited by the Commission on Accreditation of the Council on Social Work Education. These applicants shall provide the board with a comprehensive evaluation of the degree and shall provide any other documentation the board deems necessary. The board has the authority to make the final determination as to whether a degree meets all requirements, including, but not limited to, course requirements regardless of evaluation or accreditation.

(h) A registrant shall not provide clinical social work services to the public for a fee, monetary or otherwise, except as an employee.

(i) A registrant shall inform each client or patient prior to performing any professional services that he or she is unlicensed and is under the supervision of a licensed professional.

(Amended by Stats. 2013, Ch. 473, Sec. 50. Effective January 1, 2014.)



4996.19

Nothing in this article shall prohibit the acts or practices of a licensed clinical social workers’ corporation duly certificated pursuant to the Moscone-Knox Professional Corporation Act, as contained in Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code and Article 5 (commencing with Section 4998), when the corporation is in compliance with (a) the Moscone-Knox Professional Corporation Act; (b) Article 5 (commencing with Section 4998); and (c) all other statutes and all rules and regulations now or hereafter enacted or adopted pertaining to the corporation and the conduct of its affairs.

(Added by renumbering Section 4996.18 by Stats. 1987, Ch. 826, Sec. 8.)



4996.22

(a) (1) Except as provided in subdivision (c), the board shall not renew any license pursuant to this chapter unless the applicant certifies to the board, on a form prescribed by the board, that he or she has completed not less than 36 hours of approved continuing education in or relevant to the field of social work in the preceding two years, as determined by the board.

(2) The board shall not renew any license of an applicant who began graduate study prior to January 1, 2004, pursuant to this chapter unless the applicant certifies to the board that during the applicant’s first renewal period after the operative date of this section, he or she completed a continuing education course in spousal or partner abuse assessment, detection, and intervention strategies, including community resources, cultural factors, and same gender abuse dynamics. On and after January 1, 2005, the course shall consist of not less than seven hours of training. Equivalent courses in spousal or partner abuse assessment, detection, and intervention strategies taken prior to the operative date of this section or proof of equivalent teaching or practice experience may be submitted to the board and at its discretion, may be accepted in satisfaction of this requirement. Continuing education courses taken pursuant to this paragraph shall be applied to the 36 hours of approved continuing education required under paragraph (1).

(b) The board shall have the right to audit the records of any applicant to verify the completion of the continuing education requirement. Applicants shall maintain records of completion of required continuing education coursework for a minimum of two years and shall make these records available to the board for auditing purposes upon request.

(c) The board may establish exceptions from the continuing education requirement of this section for good cause as defined by the board.

(d) The continuing education shall be obtained from one of the following sources:

(1) An accredited school of social work, as defined in Section 4991.2, or a school or department of social work that is a candidate for accreditation by the Commission on Accreditation of the Council on Social Work Education. Nothing in this paragraph shall be construed as requiring coursework to be offered as part of a regular degree program.

(2) Other continuing education providers, including, but not limited to, a professional social work association, a licensed health facility, a governmental entity, a continuing education unit of an accredited four-year institution of higher learning, and a mental health professional association, approved by the board.

(e) The board shall establish, by regulation, a procedure for approving providers of continuing education courses, and all providers of continuing education, as described in paragraphs (1) and (2) of subdivision (d), shall adhere to the procedures established by the board. The board may revoke or deny the right of a provider to offer continuing education coursework pursuant to this section for failure to comply with the requirements of this section or any regulation adopted pursuant to this section.

(f) Training, education, and coursework by approved providers shall incorporate one or more of the following:

(1) Aspects of the discipline that are fundamental to the understanding, or the practice, of social work.

(2) Aspects of the social work discipline in which significant recent developments have occurred.

(3) Aspects of other related disciplines that enhance the understanding, or the practice, of social work.

(g) A system of continuing education for licensed clinical social workers shall include courses directly related to the diagnosis, assessment, and treatment of the client population being served.

(h) The continuing education requirements of this section shall comply fully with the guidelines for mandatory continuing education established by the Department of Consumer Affairs pursuant to Section 166.

(i) The board may adopt regulations as necessary to implement this section.

(j) The board shall, by regulation, fund the administration of this section through continuing education provider fees to be deposited in the Behavioral Science Examiners Fund. The fees related to the administration of this section shall be sufficient to meet, but shall not exceed, the costs of administering the corresponding provisions of this section. For purposes of this subdivision, a provider of continuing education as described in paragraph (1) of subdivision (d) shall be deemed to be an approved provider.

(Amended by Stats. 2007, Ch. 588, Sec. 85. Effective January 1, 2008.)



4996.23

The experience required by subdivision (c) of Section 4996.2 shall meet the following criteria:

(a) All persons registered with the board on and after January 1, 2002, shall have at least 3,200 hours of post-master’s degree supervised experience providing clinical social work services as permitted by Section 4996.9. At least 1,700 hours shall be gained under the supervision of a licensed clinical social worker. The remaining required supervised experience may be gained under the supervision of a licensed mental health professional acceptable to the board as defined by a regulation adopted by the board. This experience shall consist of the following:

(1) A minimum of 2,000 hours in clinical psychosocial diagnosis, assessment, and treatment, including psychotherapy or counseling.

(2) A maximum of 1,200 hours in client-centered advocacy, consultation, evaluation, and research.

(3) Of the 2,000 clinical hours required in paragraph (1), no less than 750 hours shall be face-to-face individual or group psychotherapy provided to clients in the context of clinical social work services.

(4) A minimum of two years of supervised experience is required to be obtained over a period of not less than 104 weeks and shall have been gained within the six years immediately preceding the date on which the application for licensure was filed.

(5) Experience shall not be credited for more than 40 hours in any week.

(b) “Supervision” means responsibility for, and control of, the quality of clinical social work services being provided. Consultation or peer discussion shall not be considered to be supervision.

(c) (1) Prior to the commencement of supervision, a supervisor shall comply with all requirements enumerated in Section 1870 of Title 16 of the California Code of Regulations and shall sign under penalty of perjury the “Responsibility Statement for Supervisors of an Associate Clinical Social Worker” form.

(2) Supervised experience shall include at least one hour of direct supervisor contact for a minimum of 104 weeks. For purposes of this subdivision, “one hour of direct supervisor contact” means one hour per week of face-to-face contact on an individual basis or two hours of face-to-face contact in a group conducted within the same week as the hours claimed.

(3) An associate shall receive at least one additional hour of direct supervisor contact for every week in which more than 10 hours of face-to-face psychotherapy is performed in each setting in which experience is gained. No more than five hours of supervision, whether individual or group, shall be credited during any single week.

(4) Group supervision shall be provided in a group of not more than eight supervisees and shall be provided in segments lasting no less than one continuous hour.

(5) Of the 104 weeks of required supervision, 52 weeks shall be individual supervision, and of the 52 weeks of required individual supervision, not less than 13 weeks shall be supervised by a licensed clinical social worker.

(6) Notwithstanding paragraph (2), an associate clinical social worker working for a governmental entity, school, college, or university, or an institution that is both a nonprofit and charitable institution, may obtain the required weekly direct supervisor contact via live two-way videoconferencing. The supervisor shall be responsible for ensuring that client confidentiality is preserved.

(d) The supervisor and the associate shall develop a supervisory plan that describes the goals and objectives of supervision. These goals shall include the ongoing assessment of strengths and limitations and the assurance of practice in accordance with the laws and regulations. The associate shall submit to the board the initial original supervisory plan upon application for licensure.

(e) Experience shall only be gained in a setting that meets both of the following:

(1) Lawfully and regularly provides clinical social work, mental health counseling, or psychotherapy.

(2) Provides oversight to ensure that the associate’s work at the setting meets the experience and supervision requirements set forth in this chapter and is within the scope of practice for the profession as defined in Section 4996.9.

(f) Experience shall not be gained until the applicant has been registered as an associate clinical social worker.

(g) Employment in a private practice as defined in subdivision (h) shall not commence until the applicant has been registered as an associate clinical social worker.

(h) A private practice setting is a setting that is owned by a licensed clinical social worker, a licensed marriage and family therapist, a licensed psychologist, a licensed professional clinical counselor, a licensed physician and surgeon, or a professional corporation of any of those licensed professions.

(i) If volunteering, the associate shall provide the board with a letter from his or her employer verifying his or her voluntary status upon application for licensure.

(j) If employed, the associate shall provide the board with copies of his or her W-2 tax forms for each year of experience claimed upon application for licensure.

(k) While an associate may be either a paid employee or volunteer, employers are encouraged to provide fair remuneration to associates.

(l) An associate shall not do the following:

(1) Receive any remuneration from patients or clients and shall only be paid by his or her employer.

(2) Have any proprietary interest in the employer’s business.

(3) Lease or rent space, pay for furnishings, equipment, or supplies, or in any other way pay for the obligations of his or her employer.

(m) An associate, whether employed or volunteering, may obtain supervision from a person not employed by the associate’s employer if that person has signed a written agreement with the employer to take supervisory responsibility for the associate’s social work services.

(n) Notwithstanding any other provision of law, associates and applicants for examination shall receive a minimum of one hour of supervision per week for each setting in which he or she is working.

(Amended by Stats. 2014, Ch. 316, Sec. 29. Effective January 1, 2015.)



4996.24

(a) A licensee in private practice who has satisfied the requirements of Section 1870 of Title 16 of the California Code of Regulations may supervise or employ, at any one time, no more than a total of three individuals registered as either a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker in that private practice.

(b) A licensed clinical social workers’ corporation may employ, at any one time, no more than a total of three individuals registered as either a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker for each employee or shareholder who has satisfied the requirements of Section 1870 of Title 16 of the California Code of Regulations.

(c) In no event shall any licensed clinical social workers’ corporation employ, at any one time, more than a total of 15 individuals registered as either a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker. In no event shall any supervisor supervise, at any one time, more than a total of three individuals registered as either a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker. Persons who supervise individuals registered as either a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker shall be employed full time by the licensed clinical social workers’ corporation and shall be actively engaged in performing professional services at and for the licensed clinical social workers’ corporation. Employment and supervision within the licensed clinical social workers’ corporation shall be subject to all laws and regulations governing experience and supervision gained in a private practice setting.

(Amended by Stats. 2011, Ch. 350, Sec. 37. Effective January 1, 2012.)



4996.25

(a) Any applicant for licensure as a licensed clinical social worker who began graduate study on or after January 1, 2004, shall complete, as a condition of licensure, a minimum of 10 contact hours of coursework in aging and long-term care, which could include, but is not limited to, the biological, social, and psychological aspects of aging. On and after January 1, 2012, this coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(b) Coursework taken in fulfillment of other educational requirements for licensure pursuant to this chapter, or in a separate course of study, may, at the discretion of the board, fulfill the requirements of this section.

(c) In order to satisfy the coursework requirement of this section, the applicant shall submit to the board a certification from the chief academic officer of the educational institution from which the applicant graduated stating that the coursework required by this section is included within the institution’s required curriculum for graduation, or within the coursework, that was completed by the applicant.

(d) The board shall not issue a license to the applicant until the applicant has met the requirements of this section.

(Amended by Stats. 2010, Ch. 552, Sec. 7. Effective January 1, 2011.)



4996.26

(a) A licensee who began graduate study prior to January 1, 2004, shall complete a three-hour continuing education course in aging and long-term care during his or her first renewal period after the operative date of this section, and shall submit to the board evidence acceptable to the board of the person’s satisfactory completion of the course.

(b) The course shall include, but is not limited to, the biological, social, and psychological aspects of aging. On and after January 1, 2012, this coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(c) Any person seeking to meet the requirements of subdivision (a) of this section may submit to the board a certificate evidencing completion of equivalent courses in aging and long-term care taken prior to the operative date of this section, or proof of equivalent teaching or practice experience. The board, in its discretion, may accept that certification as meeting the requirements of this section.

(d) The board may not renew an applicant’s license until the applicant has met the requirements of this section.

(e) Continuing education courses taken pursuant to this section shall be applied to the 36 hours of approved continuing education required in Section 4996.22.

(f) This section shall become operative on January 1, 2005.

(Amended by Stats. 2010, Ch. 552, Sec. 8. Effective January 1, 2011.)



4996.28

(a) Registration as an associate clinical social worker shall expire one year from the last day of the month during which it was issued. To renew a registration, the registrant shall, on or before the expiration date of the registration, complete all of the following actions:

(1) Apply for renewal on a form prescribed by the board.

(2) Pay a renewal fee prescribed by the board.

(3) Notify the board whether he or she has been convicted, as defined in Section 490, of a misdemeanor or felony, and whether any disciplinary action has been taken by a regulatory or licensing board in this or any other state, subsequent to the last renewal of the registration.

(4) On and after January 1, 2016, obtain a passing score on the California law and ethics examination pursuant to Section 4992.09.

(b) A registration as an associate clinical social worker may be renewed a maximum of five times. When no further renewals are possible, an applicant may apply for and obtain a new associate clinical social worker registration if the applicant meets all requirements for registration in effect at the time of his or her application for a new associate clinical social worker registration. An applicant issued a subsequent associate registration pursuant to this subdivision may be employed or volunteer in any allowable work setting except private practice.

(Amended by Stats. 2013, Ch. 473, Sec. 51. Effective January 1, 2014.)



4997

(a) A licensee may apply to the board to request that his or her license be placed on inactive status.

(b) A licensee on inactive status shall be subject to this chapter and shall not engage in the practice of clinical social work in this state.

(c) A licensee who holds an inactive license shall pay a biennial fee in the amount of one-half of the standard renewal fee and shall be exempt from continuing education requirements.

(d) A licensee on inactive status who has not committed an act or crime constituting grounds for denial of licensure may, upon request, restore his or her license to practice clinical social work to active status.

(1) A licensee requesting his or her license be restored to active status between renewal cycles shall pay the remaining one-half of his or her renewal fee.

(2) A licensee requesting to restore his or her license to active status whose license will expire less than one year from the date of the request shall complete 18 hours of continuing education as specified in Section 4996.22.

(3) A licensee requesting to restore his or her license to active status whose license will expire more than one year from the date of the request shall complete 36 hours of continuing education as specified in Section 4996.22.

(Repealed and added by Stats. 2007, Ch. 588, Sec. 88. Effective January 1, 2008.)



4997.1

(a) The board shall issue, upon application and payment of the fee fixed by this chapter, a retired license to a licensed clinical social worker who holds a license that is current and active or a license that is inactive, and whose license is not suspended, revoked, or otherwise punitively restricted by the board or subject to disciplinary action under this chapter.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active clinical social worker license is required.

(c) The holder of a retired license shall not be required to renew that license.

(d) The holder of a retired license may apply to restore to active status his or her license to practice clinical social work if that retired license was issued less than three years prior to the application date, and the applicant meets all of the following requirements:

(1) Has not committed an act or crime constituting grounds for denial of licensure.

(2) Pays the required renewal fee.

(3) Completes the required continuing education as specified in Section 4996.22.

(4) Complies with the fingerprint submission requirements established by the board in regulation.

(e) An applicant requesting to restore his or her license pursuant to subdivision (d), whose license was issued in accordance with this section less than one year from the date of the application, shall complete 18 hours of continuing education as specified in Section 4996.22.

(f) An applicant requesting to restore his or her license pursuant to subdivision (d), whose license was issued in accordance with this section one or more years from the date of application, shall complete 36 hours of continuing education as specified in Section 4996.22.

(g) The holder of a retired license may apply to restore to active status his or her license to practice clinical social work if that retired license was issued three or more years prior to the application date, and the applicant meets all of the following requirements:

(1) Has not committed an act or crime constituting grounds for denial of licensure.

(2) Applies for licensure and pays the required fees.

(3) Passes the examinations required for licensure.

(4) Complies with the fingerprint submission requirements established by the board in regulation.

(Amended by Stats. 2013, Ch. 339, Sec. 3. Effective January 1, 2014.)






ARTICLE 5 - Licensed Clinical Social Workers Corporations

4998

A licensed clinical social worker corporation is a corporation that is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are licensed clinical social workers, physicians and surgeons, psychologists, licensed professional clinical counselors, licensed marriage and family therapists, registered nurses, chiropractors, or acupuncturists are in compliance with the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), this article, and all other statutes and regulations now or hereafter enacted or adopted pertaining to that corporation and the conduct of its affairs. With respect to a licensed clinical social worker corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the Board of Behavioral Sciences.

(Amended by Stats. 2014, Ch. 316, Sec. 30. Effective January 1, 2015.)



4998.1

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate, any provision or term of this article, the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), or any regulations duly adopted under those laws.

(Repealed and added by Stats. 1999, Ch. 657, Sec. 18. Effective January 1, 2000.)



4998.2

Notwithstanding Section 4996, the name of a licensed clinical social worker corporation and any name or names under which it may be rendering professional services shall contain the words “licensed clinical social worker” and wording or abbreviations denoting corporate existence.

A licensed clinical social worker corporation that conducts business under a fictitious business name shall not use any name which is false, misleading, or deceptive, and shall inform the patient, prior to the commencement of treatment, that the business is conducted by a licensed clinical social worker corporation.

(Amended by Stats. 2000, Ch. 135, Sec. 6. Effective January 1, 2001.)



4998.3

Except as provided in Section 13403 of the Corporations Code, each director, shareholder, and officer of a licensed clinical social worker corporation shall be a licensed person as defined in the Moscone-Knox Professional Corporation Act.

(Added by renumbering Section 4998.4 by Stats. 1999, Ch. 657, Sec. 21. Effective January 1, 2000.)



4998.4

The income of a licensed clinical social worker corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), shall not in any manner accrue to the benefit of that shareholder or his or her shares in the licensed clinical social workers corporation.

(Added by renumbering Section 4998.5 by Stats. 1999, Ch. 657, Sec. 22. Effective January 1, 2000.)



4998.5

A licensed clinical social worker corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute, rule, or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by those statutes, rules, and regulations to the same extent as a person holding a license as a licensed clinical social worker.

(Amended by Stats. 2000, Ch. 135, Sec. 7. Effective January 1, 2001.)









CHAPTER 15 - Telephone Medical Advice Services

4999

(a) Any business entity that employs, or contracts or subcontracts, directly or indirectly, with, the full-time equivalent of five or more persons functioning as health care professionals, whose primary function is to provide telephone medical advice, that provides telephone medical advice services to a patient at a California address shall be registered with the Telephone Medical Advice Services Bureau.

(b) A medical group that operates in multiple locations in California shall not be required to register pursuant to this section if no more than five full-time equivalent persons at any one location perform telephone medical advice services and those persons limit the telephone medical advice services to patients being treated at that location.

(c) Protection of the public shall be the highest priority for the bureau in exercising its registration, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2006, Ch. 659, Sec. 29. Effective January 1, 2007.)



4999.1

Application for registration as an in-state or out-of-state telephone medical advice service shall be made on a form prescribed by the department, accompanied by the fee prescribed pursuant to Section 4999.5. The department shall make application forms available. Applications shall contain all of the following:

(a) The signature of the individual owner of the in-state or out-of-state telephone medical advice service, or of all of the partners if the service is a partnership, or of the president or secretary if the service is a corporation. The signature shall be accompanied by a resolution or other written communication identifying the individual whose signature is on the form as owner, partner, president, or secretary.

(b) The name under which the person applying for the in-state or out-of-state telephone medical advice service proposes to do business.

(c) The physical address, mailing address, and telephone number of the business entity.

(d) The designation, including the name and physical address, of an agent for service of process in California.

(e) A list of all in-state or out-of-state staff providing telephone medical advice services that are required to be licensed, registered, or certified pursuant to this chapter. This list shall be submitted to the department on a quarterly basis on a form to be prescribed by the department and shall include, but not be limited to, the name, address, state of licensure, category of license, and license number.

(f) The department shall be notified within 30 days of any change of name, physical location, mailing address, or telephone number of any business, owner, partner, corporate officer, or agent for service of process in California, together with copies of all resolutions or other written communications that substantiate these changes.

(Amended by Stats. 2006, Ch. 659, Sec. 30. Effective January 1, 2007.)



4999.2

(a) In order to obtain and maintain a registration, in-state or out-of-state telephone medical advice services shall comply with the requirements established by the department. Those requirements shall include, but shall not be limited to, all of the following:

(1) (A) Ensuring that all staff who provide medical advice services are appropriately licensed, certified, or registered as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) or the Osteopathic Initiative Act, as a dentist, dental hygienist, dental hygienist in alternative practice, or dental hygienist in extended functions pursuant to Chapter 4 (commencing with Section 1600), as an occupational therapist pursuant to Chapter 5.6 (commencing with Section 2570), as a registered nurse pursuant to Chapter 6 (commencing with Section 2700), as a psychologist pursuant to Chapter 6.6 (commencing with Section 2900), as a marriage and family therapist pursuant to Chapter 13 (commencing with Section 4980), as a licensed clinical social worker pursuant to Chapter 14 (commencing with Section 4991), as an optometrist pursuant to Chapter 7 (commencing with Section 3000), or as a chiropractor pursuant to the Chiropractic Initiative Act, and operating consistent with the laws governing their respective scopes of practice in the state within which they provide telephone medical advice services, except as provided in paragraph (2).

(B) Ensuring that all staff who provide telephone medical advice services from an out-of-state location are health care professionals, as identified in subparagraph (A), who are licensed, registered, or certified in the state within which they are providing the telephone medical advice services and are operating consistent with the laws governing their respective scopes of practice.

(2) Ensuring that the telephone medical advice provided is consistent with good professional practice.

(3) Maintaining records of telephone medical advice services, including records of complaints, provided to patients in California for a period of at least five years.

(4) Ensuring that no staff member uses a title or designation when speaking to an enrollee or subscriber that may cause a reasonable person to believe that the staff member is a licensed, certified, or registered professional described in subparagraph (A) of paragraph (1), unless the staff member is a licensed, certified, or registered professional.

(5) Complying with all directions and requests for information made by the department.

(b) To the extent permitted by Article VII of the California Constitution, the department may contract with a private nonprofit accrediting agency to evaluate the qualifications of applicants for registration pursuant to this chapter and to make recommendations to the department.

(Amended by Stats. 2010, Ch. 328, Sec. 12. Effective January 1, 2011.)



4999.3

(a) The department may suspend, revoke, or otherwise discipline a registrant or deny an application for registration as an in-state or out-of-state telephone medical advice service based on any of the following:

(1) Incompetence, gross negligence, or repeated similar negligent acts performed by the registrant or any employee of the registrant.

(2) An act of dishonesty or fraud by the registrant or any employee of the registrant.

(3) The commission of any act, or being convicted of a crime, that constitutes grounds for denial or revocation of licensure pursuant to any provision of this division.

(b) The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all powers granted therein.

(c) Copies of any complaint against an in-state or out-of-state telephone medical advice service shall be forwarded to the Department of Managed Care.

(d) The department shall forward a copy of any complaint submitted to the department pursuant to this chapter to the entity that issued the license to the licensee involved in the advice provided to the patient.

(Added by Stats. 1999, Ch. 535, Sec. 1. Effective January 1, 2000.)



4999.4

(a) Every registration issued to a telephone medical advice service shall expire 24 months after the initial date of issuance.

(b) To renew an unexpired registration, the registrant shall, before the time at which the license registration would otherwise expire, apply for renewal on a form prescribed by the bureau, and pay the renewal fee authorized by Section 4999.5.

(c) A registration that is not renewed within three years following its expiration shall not be renewed, restored, or reinstated thereafter, and the delinquent registration shall be canceled immediately upon expiration of the three-year period. An expired registration may be renewed at any time within three years after its expiration upon the filing of an application for renewal on a form prescribed by the bureau and the payment of all fees authorized by Section 4999.5.

(Amended by Stats. 2006, Ch. 659, Sec. 31. Effective January 1, 2007.)



4999.5

The department may set fees for registration, as an in-state or out-of-state telephone medical advice service sufficient to pay the costs of administration of this chapter.

(Added by Stats. 1999, Ch. 535, Sec. 1. Effective January 1, 2000.)



4999.6

The department may adopt, amend, or repeal any rules and regulations that are reasonably necessary to carry out this chapter. A telephone medical advice services provider who provides telephone medical advice to a significant total number of charity or medically indigent patients may, at the discretion of the director, be exempt from the fee requirements imposed by this chapter. However, those providers shall comply with all other provisions of this chapter.

(Amended by Stats. 2000, Ch. 857, Sec. 2.3. Effective January 1, 2001.)



4999.7

(a) This section does not limit, preclude, or otherwise interfere with the practices of other persons licensed or otherwise authorized to practice, under any other provision of this division, telephone medical advice services consistent with the laws governing their respective scopes of practice, or licensed under the Osteopathic Initiative Act or the Chiropractic Initiative Act and operating consistent with the laws governing their respective scopes of practice.

(b) For purposes of this chapter, “telephone medical advice” means a telephonic communication between a patient and a health care professional in which the health care professional’s primary function is to provide to the patient a telephonic response to the patient’s questions regarding his or her or a family member’s medical care or treatment. “Telephone medical advice” includes assessment, evaluation, or advice provided to patients or their family members.

(c) For purposes of this chapter, “health care professional” is a staff person described in Section 4999.2 who provides medical advice services and is appropriately licensed, certified, or registered as a dentist, dental hygienist, dental hygienist in alternative practice, or dental hygienist in extended functions pursuant to Chapter 4 (commencing with Section 1600), as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) or the Osteopathic Initiative Act, as a registered nurse pursuant to Chapter 6 (commencing with Section 2700), as a psychologist pursuant to Chapter 6.6 (commencing with Section 2900), as an optometrist pursuant to Chapter 7 (commencing with Section 3000), as a marriage and family therapist pursuant to Chapter 13 (commencing with Section 4980), as a licensed clinical social worker pursuant to Chapter 14 (commencing with Section 4991), or as a chiropractor pursuant to the Chiropractic Initiative Act, and who is operating consistent with the laws governing his or her respective scopes of practice in the state in which he or she provides telephone medical advice services.

(Amended by Stats. 2010, Ch. 328, Sec. 13. Effective January 1, 2011.)






CHAPTER 16 - Licensed Professional Clinical Counselors

ARTICLE 1 - Administration

4999.10

This chapter constitutes, and may be cited as, the Licensed Professional Clinical Counselor Act.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.11

In enacting this chapter, the Legislature recognizes that licensed professional clinical counselors practice a separate and distinct profession from the professions practiced by licensed marriage and family therapists and licensed clinical social workers. As such, the Legislature recognizes the need to appropriately test licensed marriage and family therapists and licensed clinical social workers seeking to become licensed professional clinical counselors on the difference in practice between the professions.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.12

For purposes of this chapter, the following terms have the following meanings:

(a) “Board” means the Board of Behavioral Sciences.

(b) “Accredited” means a school, college, or university accredited by the Western Association of Schools and Colleges, or its equivalent regional accrediting association.

(c) “Approved” means a school, college, or university that possessed unconditional approval by the Bureau for Private Postsecondary Education at the time of the applicant’s graduation from the school, college, or university.

(d) “Applicant” means an unlicensed person who has completed a master’s or doctoral degree program, as specified in Section 4999.32 or 4999.33, as applicable, and whose application for registration as an intern is pending or who has applied for examination eligibility, or an unlicensed person who has completed the requirements for licensure specified in this chapter and is no longer registered with the board as an intern.

(e) “Licensed professional clinical counselor” or “LPCC” means a person licensed under this chapter to practice professional clinical counseling, as defined in Section 4999.20.

(f) “Intern” means an unlicensed person who meets the requirements of Section 4999.42 and is registered with the board.

(g) “Clinical counselor trainee” means an unlicensed person who is currently enrolled in a master’s or doctoral degree program, as specified in Section 4999.32 or 4999.33, as applicable, that is designed to qualify him or her for licensure under this chapter, and who has completed no less than 12 semester units or 18 quarter units of coursework in any qualifying degree program.

(h) “Approved supervisor” means an individual who meets the following requirements:

(1) Has documented two years of clinical experience as a licensed professional clinical counselor, licensed marriage and family therapist, licensed clinical psychologist, licensed clinical social worker, or licensed physician and surgeon who is certified in psychiatry by the American Board of Psychiatry and Neurology.

(2) Has received professional training in supervision.

(3) Has not provided therapeutic services to the clinical counselor trainee or intern.

(4) Has a current and valid license that is not under suspension or probation.

(i) “Client centered advocacy” includes, but is not limited to, researching, identifying, and accessing resources, or other activities, related to obtaining or providing services and supports for clients or groups of clients receiving psychotherapy or counseling services.

(j) “Advertising” or “advertise” includes, but is not limited to, the issuance of any card, sign, or device to any person, or the causing, permitting, or allowing of any sign or marking on, or in, any building or structure, or in any newspaper or magazine or in any directory, or any printed matter whatsoever, with or without any limiting qualification. It also includes business solicitations communicated by radio or television broadcasting. Signs within church buildings or notices in church bulletins mailed to a congregation shall not be construed as advertising within the meaning of this chapter.

(k) “Referral” means evaluating and identifying the needs of a client to determine whether it is advisable to refer the client to other specialists, informing the client of that judgment, and communicating that determination as requested or deemed appropriate to referral sources.

(l) “Research” means a systematic effort to collect, analyze, and interpret quantitative and qualitative data that describes how social characteristics, behavior, emotion, cognitions, disabilities, mental disorders, and interpersonal transactions among individuals and organizations interact.

(m) “Supervision” includes the following:

(1) Ensuring that the extent, kind, and quality of counseling performed is consistent with the education, training, and experience of the person being supervised.

(2) Reviewing client or patient records, monitoring and evaluating assessment, diagnosis, and treatment decisions of the clinical counselor trainee.

(3) Monitoring and evaluating the ability of the intern or clinical counselor trainee to provide services to the particular clientele at the site or sites where he or she will be practicing.

(4) Ensuring compliance with laws and regulations governing the practice of licensed professional clinical counseling.

(5) That amount of direct observation, or review of audio or videotapes of counseling or therapy, as deemed appropriate by the supervisor.

(Amended by Stats. 2011, Ch. 350, Sec. 38. Effective January 1, 2012.)



4999.13

A person engages in the practice of professional clinical counseling when he or she performs or offers to perform or holds himself or herself out as able to perform this service for remuneration in any form, including donations.

(Added by Stats. 2011, Ch. 148, Sec. 4. Effective August 1, 2011.)



4999.14

The board shall do all of the following:

(a) Communicate information about its activities, the requirements and qualifications for licensure, and the practice of professional clinical counseling to the relevant educational institutions, supervisors, professional associations, applicants, clinical counselor trainees, interns, and the public.

(b) Develop policies and procedures to assist educational institutions in meeting the educational qualifications of Sections 4999.32 and 4999.33.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)






ARTICLE 2 - Scope of Practice

4999.20

(a) (1) “Professional clinical counseling” means the application of counseling interventions and psychotherapeutic techniques to identify and remediate cognitive, mental, and emotional issues, including personal growth, adjustment to disability, crisis intervention, and psychosocial and environmental problems, and the use, application, and integration of the coursework and training required by Sections 4999.32 and 4999.33. “Professional clinical counseling” includes conducting assessments for the purpose of establishing counseling goals and objectives to empower individuals to deal adequately with life situations, reduce stress, experience growth, change behavior, and make well-informed, rational decisions.

(2) “Professional clinical counseling” is focused exclusively on the application of counseling interventions and psychotherapeutic techniques for the purposes of improving mental health, and is not intended to capture other, nonclinical forms of counseling for the purposes of licensure. For purposes of this paragraph, “nonclinical” means nonmental health.

(3) “Professional clinical counseling” does not include the assessment or treatment of couples or families unless the professional clinical counselor has completed all of the following training and education:

(A) One of the following:

(i) Six semester units or nine quarter units specifically focused on the theory and application of marriage and family therapy.

(ii) A named specialization or emphasis area on the qualifying degree in marriage and family therapy; marital and family therapy; marriage, family, and child counseling; or couple and family therapy.

(B) No less than 500 hours of documented supervised experience working directly with couples, families, or children.

(C) A minimum of six hours of continuing education specific to marriage and family therapy, completed in each license renewal cycle.

(4) “Professional clinical counseling” does not include the provision of clinical social work services.

(b) “Counseling interventions and psychotherapeutic techniques” means the application of cognitive, affective, verbal or nonverbal, systemic or holistic counseling strategies that include principles of development, wellness, and maladjustment that reflect a pluralistic society. These interventions and techniques are specifically implemented in the context of a professional clinical counseling relationship and use a variety of counseling theories and approaches.

(c) “Assessment” means selecting, administering, scoring, and interpreting tests, instruments, and other tools and methods designed to measure an individual’s attitudes, abilities, aptitudes, achievements, interests, personal characteristics, disabilities, and mental, emotional, and behavioral concerns and development and the use of methods and techniques for understanding human behavior in relation to coping with, adapting to, or ameliorating changing life situations, as part of the counseling process. “Assessment” shall not include the use of projective techniques in the assessment of personality, individually administered intelligence tests, neuropsychological testing, or utilization of a battery of three or more tests to determine the presence of psychosis, dementia, amnesia, cognitive impairment, or criminal behavior.

(d) Professional clinical counselors shall refer clients to other licensed health care professionals when they identify issues beyond their own scope of education, training, and experience.

(Amended by Stats. 2013, Ch. 465, Sec. 1. Effective January 1, 2014.)



4999.22

(a) Nothing in this chapter shall prevent qualified persons from doing work of a psychosocial nature consistent with the standards and ethics of their respective professions. However, these qualified persons shall not hold themselves out to the public by any title or description of services incorporating the words “licensed professional clinical counselor” and shall not state that they are licensed to practice professional clinical counseling, unless they are otherwise licensed to provide professional clinical counseling services.

(b) Nothing in this chapter shall be construed to constrict, limit, or withdraw provisions of the Medical Practice Act, the Clinical Social Worker Practice Act, the Nursing Practice Act, the Psychology Licensing Law, or the Licensed Marriage and Family Therapist Act.

(c) This chapter shall not apply to any priest, rabbi, or minister of the gospel of any religious denomination who performs counseling services as part of his or her pastoral or professional duties, or to any person who is admitted to practice law in this state, or who is licensed to practice medicine, who provides counseling services as part of his or her professional practice.

(d) This chapter shall not apply to an employee of a governmental entity or a school, college, or university, or of an institution both nonprofit and charitable, if his or her practice is performed solely under the supervision of the entity, school, college, university, or institution by which he or she is employed, and if he or she performs those functions as part of the position for which he or she is employed.

(e) All persons registered as interns or licensed under this chapter shall not be exempt from this chapter or the jurisdiction of the board.

(Amended by Stats. 2012, Ch. 799, Sec. 60. Effective January 1, 2013.)



4999.24

Nothing in this chapter shall restrict or prevent activities of a psychotherapeutic or counseling nature on the part of persons employed by accredited or state-approved academic institutions, public schools, government agencies, or nonprofit institutions engaged in the training of graduate students or clinical counselor trainees pursuing a course of study leading to a degree that qualifies for professional clinical counselor licensure at an accredited or state-approved college or university, or working in a recognized training program, provided that these activities and services constitute a part of a supervised course of study and that those persons are designated by a title such as “clinical counselor trainee” or other title clearly indicating the training status appropriate to the level of training.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)






ARTICLE 3 - Licensure

4999.30

Except as otherwise provided in this chapter, a person shall not practice or advertise the performance of professional clinical counseling services without a license issued by the board, and shall pay the license fee required by this chapter.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.32

(a) This section shall apply to applicants for examination eligibility or registration who begin graduate study before August 1, 2012, and complete that study on or before December 31, 2018. Those applicants may alternatively qualify under paragraph (2) of subdivision (a) of Section 4999.33.

(b) To qualify for examination eligibility or registration, applicants shall possess a master’s or doctoral degree that is counseling or psychotherapy in content and that meets the requirements of this section, obtained from an accredited or approved institution, as defined in Section 4999.12. For purposes of this subdivision, a degree is “counseling or psychotherapy in content” if it contains the supervised practicum or field study experience described in paragraph (3) of subdivision (c) and, except as provided in subdivision (d), the coursework in the core content areas listed in subparagraphs (A) to (I), inclusive, of paragraph (1) of subdivision (c).

(c) The degree described in subdivision (b) shall contain not less than 48 graduate semester or 72 graduate quarter units of instruction, which shall, except as provided in subdivision (d), include all of the following:

(1) The equivalent of at least three semester units or four and one-half quarter units of graduate study in each of the following core content areas:

(A) Counseling and psychotherapeutic theories and techniques, including the counseling process in a multicultural society, an orientation to wellness and prevention, counseling theories to assist in selection of appropriate counseling interventions, models of counseling consistent with current professional research and practice, development of a personal model of counseling, and multidisciplinary responses to crises, emergencies, and disasters.

(B) Human growth and development across the lifespan, including normal and abnormal behavior and an understanding of developmental crises, disability, psychopathology, and situational and environmental factors that affect both normal and abnormal behavior.

(C) Career development theories and techniques, including career development decisionmaking models and interrelationships among and between work, family, and other life roles and factors, including the role of multicultural issues in career development.

(D) Group counseling theories and techniques, including principles of group dynamics, group process components, developmental stage theories, therapeutic factors of group work, group leadership styles and approaches, pertinent research and literature, group counseling methods, and evaluation of effectiveness.

(E) Assessment, appraisal, and testing of individuals, including basic concepts of standardized and nonstandardized testing and other assessment techniques, norm-referenced and criterion-referenced assessment, statistical concepts, social and cultural factors related to assessment and evaluation of individuals and groups, and ethical strategies for selecting, administering, and interpreting assessment instruments and techniques in counseling.

(F) Multicultural counseling theories and techniques, including counselors’ roles in developing cultural self-awareness, identity development, promoting cultural social justice, individual and community strategies for working with and advocating for diverse populations, and counselors’ roles in eliminating biases and prejudices, and processes of intentional and unintentional oppression and discrimination.

(G) Principles of the diagnostic process, including differential diagnosis, and the use of current diagnostic tools, such as the current edition of the Diagnostic and Statistical Manual, the impact of co-occurring substance use disorders or medical psychological disorders, established diagnostic criteria for mental or emotional disorders, and the treatment modalities and placement criteria within the continuum of care.

(H) Research and evaluation, including studies that provide an understanding of research methods, statistical analysis, the use of research to inform evidence-based practice, the importance of research in advancing the profession of counseling, and statistical methods used in conducting research, needs assessment, and program evaluation.

(I) Professional orientation, ethics, and law in counseling, including professional ethical standards and legal considerations, licensing law and process, regulatory laws that delineate the profession’s scope of practice, counselor-client privilege, confidentiality, the client dangerous to self or others, treatment of minors with or without parental consent, relationship between practitioner’s sense of self and human values, functions and relationships with other human service providers, strategies for collaboration, and advocacy processes needed to address institutional and social barriers that impede access, equity, and success for clients.

(2) In addition to the course requirements described in paragraph (1), a minimum of 12 semester units or 18 quarter units of advanced coursework to develop knowledge of specific treatment issues, special populations, application of counseling constructs, assessment and treatment planning, clinical interventions, therapeutic relationships, psychopathology, or other clinical topics.

(3) Not less than six semester units or nine quarter units of supervised practicum or field study experience, or the equivalent, in a clinical setting that provides a range of professional clinical counseling experience, including the following:

(A) Applied psychotherapeutic techniques.

(B) Assessment.

(C) Diagnosis.

(D) Prognosis.

(E) Treatment.

(F) Issues of development, adjustment, and maladjustment.

(G) Health and wellness promotion.

(H) Other recognized counseling interventions.

(I) A minimum of 150 hours of face-to-face supervised clinical experience counseling individuals, families, or groups.

(d) (1) An applicant whose degree is deficient in no more than two of the required areas of study listed in subparagraphs (A) to (I), inclusive, of paragraph (1) of subdivision (c) may satisfy those deficiencies by successfully completing post-master’s or postdoctoral degree coursework at an accredited or approved institution, as defined in Section 4999.12.

(2) Coursework taken to meet deficiencies in the required areas of study listed in subparagraphs (A) to (I), inclusive, of paragraph (1) of subdivision (c) shall be the equivalent of three semester units or four and one-half quarter units of study.

(3) The board shall make the final determination as to whether a degree meets all requirements, including, but not limited to, course requirements, regardless of accreditation.

(e) In addition to the degree described in this section, or as part of that degree, an applicant shall complete the following coursework or training prior to registration as an intern:

(1) A minimum of 15 contact hours of instruction in alcoholism and other chemical substance abuse dependency, as specified by regulation.

(2) A minimum of 10 contact hours of training or coursework in human sexuality as specified in Section 25, and any regulations promulgated thereunder.

(3) A two semester unit or three quarter unit survey course in psychopharmacology.

(4) A minimum of 15 contact hours of instruction in spousal or partner abuse assessment, detection, and intervention strategies, including knowledge of community resources, cultural factors, and same gender abuse dynamics.

(5) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28 and any regulations adopted thereunder.

(6) A minimum of 18 contact hours of instruction in California law and professional ethics for professional clinical counselors that includes, but is not limited to, instruction in advertising, scope of practice, scope of competence, treatment of minors, confidentiality, dangerous clients, psychotherapist-client privilege, recordkeeping, client access to records, dual relationships, child abuse, elder and dependent adult abuse, online therapy, insurance reimbursement, civil liability, disciplinary actions and unprofessional conduct, ethics complaints and ethical standards, termination of therapy, standards of care, relevant family law, therapist disclosures to clients, and state and federal laws related to confidentiality of patient health information. When coursework in a master’s or doctoral degree program is acquired to satisfy this requirement, it shall be considered as part of the 48 semester unit or 72 quarter unit requirement in subdivision (c).

(7) A minimum of 10 contact hours of instruction in aging and long-term care, which may include, but is not limited to, the biological, social, and psychological aspects of aging. On and after January 1, 2012, this coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(8) A minimum of 15 contact hours of instruction in crisis or trauma counseling, including multidisciplinary responses to crises, emergencies, or disasters, and brief, intermediate, and long-term approaches.

(f) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 76, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions.)



4999.33

(a) This section shall apply to the following:

(1) Applicants for examination eligibility or registration who begin graduate study before August 1, 2012, and do not complete that study on or before December 31, 2018.

(2) Applicants for examination eligibility or registration who begin graduate study before August 1, 2012, and who graduate from a degree program that meets the requirements of this section.

(3) Applicants for examination eligibility or registration who begin graduate study on or after August 1, 2012.

(b) To qualify for examination eligibility or registration, applicants shall possess a master’s or doctoral degree that is counseling or psychotherapy in content and that meets the requirements of this section, obtained from an accredited or approved institution, as defined in Section 4999.12. For purposes of this subdivision, a degree is “counseling or psychotherapy in content” if it contains the supervised practicum or field study experience described in paragraph (3) of subdivision (c) and, except as provided in subdivision (f), the coursework in the core content areas listed in subparagraphs (A) to (M), inclusive, of paragraph (1) of subdivision (c).

(c) The degree described in subdivision (b) shall contain not less than 60 graduate semester or 90 graduate quarter units of instruction, which shall, except as provided in subdivision (f), include all of the following:

(1) The equivalent of at least three semester units or four and one-half quarter units of graduate study in all of the following core content areas:

(A) Counseling and psychotherapeutic theories and techniques, including the counseling process in a multicultural society, an orientation to wellness and prevention, counseling theories to assist in selection of appropriate counseling interventions, models of counseling consistent with current professional research and practice, development of a personal model of counseling, and multidisciplinary responses to crises, emergencies, and disasters.

(B) Human growth and development across the lifespan, including normal and abnormal behavior and an understanding of developmental crises, disability, psychopathology, and situational and environmental factors that affect both normal and abnormal behavior.

(C) Career development theories and techniques, including career development decisionmaking models and interrelationships among and between work, family, and other life roles and factors, including the role of multicultural issues in career development.

(D) Group counseling theories and techniques, including principles of group dynamics, group process components, group developmental stage theories, therapeutic factors of group work, group leadership styles and approaches, pertinent research and literature, group counseling methods, and evaluation of effectiveness.

(E) Assessment, appraisal, and testing of individuals, including basic concepts of standardized and nonstandardized testing and other assessment techniques, norm-referenced and criterion-referenced assessment, statistical concepts, social and cultural factors related to assessment and evaluation of individuals and groups, and ethical strategies for selecting, administering, and interpreting assessment instruments and techniques in counseling.

(F) Multicultural counseling theories and techniques, including counselors’ roles in developing cultural self-awareness, identity development, promoting cultural social justice, individual and community strategies for working with and advocating for diverse populations, and counselors’ roles in eliminating biases and prejudices, and processes of intentional and unintentional oppression and discrimination.

(G) Principles of the diagnostic process, including differential diagnosis, and the use of current diagnostic tools, such as the current edition of the Diagnostic and Statistical Manual, the impact of co-occurring substance use disorders or medical psychological disorders, established diagnostic criteria for mental or emotional disorders, and the treatment modalities and placement criteria within the continuum of care.

(H) Research and evaluation, including studies that provide an understanding of research methods, statistical analysis, the use of research to inform evidence-based practice, the importance of research in advancing the profession of counseling, and statistical methods used in conducting research, needs assessment, and program evaluation.

(I) Professional orientation, ethics, and law in counseling, including California law and professional ethics for professional clinical counselors, professional ethical standards and legal considerations, licensing law and process, regulatory laws that delineate the profession’s scope of practice, counselor-client privilege, confidentiality, the client dangerous to self or others, treatment of minors with or without parental consent, relationship between practitioner’s sense of self and human values, functions and relationships with other human service providers, strategies for collaboration, and advocacy processes needed to address institutional and social barriers that impede access, equity, and success for clients.

(J) Psychopharmacology, including the biological bases of behavior, basic classifications, indications, and contraindications of commonly prescribed psychopharmacological medications so that appropriate referrals can be made for medication evaluations and so that the side effects of those medications can be identified.

(K) Addictions counseling, including substance abuse, co-occurring disorders, and addiction, major approaches to identification, evaluation, treatment, and prevention of substance abuse and addiction, legal and medical aspects of substance abuse, populations at risk, the role of support persons, support systems, and community resources.

(L) Crisis or trauma counseling, including crisis theory; multidisciplinary responses to crises, emergencies, or disasters; cognitive, affective, behavioral, and neurological effects associated with trauma; brief, intermediate, and long-term approaches; and assessment strategies for clients in crisis and principles of intervention for individuals with mental or emotional disorders during times of crisis, emergency, or disaster.

(M) Advanced counseling and psychotherapeutic theories and techniques, including the application of counseling constructs, assessment and treatment planning, clinical interventions, therapeutic relationships, psychopathology, or other clinical topics.

(2) In addition to the course requirements described in paragraph (1), 15 semester units or 22.5 quarter units of advanced coursework to develop knowledge of specific treatment issues or special populations.

(3) Not less than six semester units or nine quarter units of supervised practicum or field study experience, or the equivalent, in a clinical setting that provides a range of professional clinical counseling experience, including the following:

(A) Applied psychotherapeutic techniques.

(B) Assessment.

(C) Diagnosis.

(D) Prognosis.

(E) Treatment.

(F) Issues of development, adjustment, and maladjustment.

(G) Health and wellness promotion.

(H) Professional writing including documentation of services, treatment plans, and progress notes.

(I) How to find and use resources.

(J) Other recognized counseling interventions.

(K) A minimum of 280 hours of face-to-face supervised clinical experience counseling individuals, families, or groups.

(d) The 60 graduate semester units or 90 graduate quarter units of instruction required pursuant to subdivision (c) shall, in addition to meeting the requirements of subdivision (c), include instruction in all of the following:

(1) The understanding of human behavior within the social context of socioeconomic status and other contextual issues affecting social position.

(2) The understanding of human behavior within the social context of a representative variety of the cultures found within California.

(3) Cultural competency and sensitivity, including a familiarity with the racial, cultural, linguistic, and ethnic backgrounds of persons living in California.

(4) An understanding of the effects of socioeconomic status on treatment and available resources.

(5) Multicultural development and cross-cultural interaction, including experiences of race, ethnicity, class, spirituality, sexual orientation, gender, and disability and their incorporation into the psychotherapeutic process.

(6) Case management, systems of care for the severely mentally ill, public and private services for the severely mentally ill, community resources for victims of abuse, disaster and trauma response, advocacy for the severely mentally ill, and collaborative treatment. The instruction required in this paragraph may be provided either in credit level coursework or through extension programs offered by the degree-granting institution.

(7) Human sexuality, including the study of the physiological, psychological, and social cultural variables associated with sexual behavior, gender identity, and the assessment and treatment of psychosexual dysfunction.

(8) Spousal or partner abuse assessment, detection, intervention strategies, and same gender abuse dynamics.

(9) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting, as specified in Section 28, and any regulations promulgated thereunder.

(10) Aging and long-term care, including biological, social, cognitive, and psychological aspects of aging. This coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(e) A degree program that qualifies for licensure under this section shall do all of the following:

(1) Integrate the principles of mental health recovery-oriented care and methods of service delivery in recovery-oriented practice environments.

(2) Integrate an understanding of various cultures and the social and psychological implications of socioeconomic position.

(3) Provide the opportunity for students to meet with various consumers and family members of consumers of mental health services to enhance understanding of their experience of mental illness, treatment, and recovery.

(f) (1) An applicant whose degree is deficient in no more than three of the required areas of study listed in subparagraphs (A) to (M), inclusive, of paragraph (1) of subdivision (c) may satisfy those deficiencies by successfully completing post-master’s or postdoctoral degree coursework at an accredited or approved institution, as defined in Section 4999.12.

(2) Coursework taken to meet deficiencies in the required areas of study listed in subparagraphs (A) to (M), inclusive, of paragraph (1) of subdivision (c) shall be the equivalent of three semester units or four and one-half quarter units of study.

(3) The board shall make the final determination as to whether a degree meets all requirements, including, but not limited to, course requirements, regardless of accreditation.

(Amended by Stats. 2013, Ch. 473, Sec. 52. Effective January 1, 2014.)



4999.34

A clinical counselor trainee may be credited with predegree supervised practicum and field study experience completed in a setting that meets all of the following requirements:

(a) Lawfully and regularly provides mental health counseling and psychotherapy.

(b) Provides oversight to ensure that the clinical counselor trainee’s work at the setting meets the practicum and field study experience and requirements set forth in this chapter and is within the scope of practice for licensed professional clinical counselors.

(c) Is not a private practice.

(d) Experience may be gained by the clinical counselor trainee solely as part of the position for which the clinical counselor trainee volunteers or is employed.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.36

(a) A clinical counselor trainee may perform activities and services provided that the activities and services constitute part of the clinical counselor trainee’s supervised course of study and that the person is designated by the title “clinical counselor trainee.”

(b) All practicum and field study hours gained as a clinical counselor trainee shall be coordinated between the school and the site where hours are being accrued. The school shall approve each site and shall have a written agreement with each site that details each party’s responsibilities, including the methods by which supervision shall be provided. The agreement shall provide for regular progress reports and evaluations of the student’s performance at the site.

(c) If an applicant has gained practicum and field study hours while enrolled in an institution other than the one that confers the qualifying degree, it shall be the applicant’s responsibility to provide to the board satisfactory evidence that those practicum and field study hours were gained in compliance with this section.

(d) A clinical counselor trainee shall inform each client or patient, prior to performing any professional services, that he or she is unlicensed and under supervision.

(e) No hours earned while a clinical counselor trainee may count toward the 3,000 hours of postdegree internship hours.

(f) A clinical counselor trainee shall receive an average of at least one hour of direct supervisor contact for every five hours of client contact in each setting. For purposes of this subdivision, “one hour of direct supervisor contact” means one hour of face-to-face contact on an individual basis or two hours of face-to-face contact in a group of not more than eight persons in segments lasting no less than one continuous hour.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.40

(a) Each educational institution preparing applicants to qualify for licensure shall notify each of its students by means of its public documents or otherwise in writing that its degree program is designed to meet the requirements of Section 4999.32 or 4999.33 and shall certify to the board that it has so notified its students.

(b) An applicant trained at an educational institution outside the United States shall demonstrate to the satisfaction of the board that he or she possesses a qualifying degree that is equivalent to a degree earned from an institution of higher education that is accredited or approved. These applicants shall provide the board with a comprehensive evaluation of the degree performed by a foreign credential evaluation service that is a member of the National Association of Credential Evaluation Services and shall provide any other documentation the board deems necessary.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.42

(a) To qualify for registration as an intern, an applicant shall have all of the following qualifications:

(1) The applicant shall have earned a master’s or doctoral degree as specified in Section 4999.32 or 4999.33, as applicable. An applicant whose education qualifies him or her under Section 4999.32 shall also have completed the coursework or training specified in subdivision (e) of Section 4999.32.

(2) The applicant shall not have committed acts or crimes constituting grounds for denial of licensure under Section 480.

(3) The board shall not issue a registration to any person who has been convicted of a crime in this or another state or in a territory of the United States that involves sexual abuse of children or who is required to register pursuant to Section 290 of the Penal Code or the equivalent in another state or territory.

(b) The board shall begin accepting applications for intern registration on January 1, 2011.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.44

An intern may be credited with supervised experience completed in any setting that meets all of the following requirements:

(a) Lawfully and regularly provides mental health counseling or psychotherapy.

(b) Provides oversight to ensure that the intern’s work at the setting meets the experience and supervision requirements set forth in this chapter and is within the scope of practice for the profession as specified in Article 2 (commencing with Section 4999.20).

(c) Experience may be gained by the intern solely as part of the position for which the intern volunteers or is employed.

(d) An intern shall not be employed or volunteer in a private practice until registered as an intern.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.45

An intern employed under this chapter shall:

(a) Not perform any duties, except for those services provided as a clinical counselor trainee, until registered as an intern.

(b) Not be employed or volunteer in a private practice until registered as an intern.

(c) Inform each client prior to performing any professional services that he or she is unlicensed and under supervision.

(d) Renew annually for a maximum of five years after initial registration with the board.

(e) When no further renewals are possible, an applicant may apply for and obtain a new intern registration if the applicant meets the educational requirements for registration in effect at the time of the application for a new intern registration. An applicant issued a subsequent intern registration pursuant to this subdivision may be employed or volunteer in any allowable work setting except private practice.

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 62) by Stats. 2013, Ch. 473, Sec. 53. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4999.45-1

(a) An intern employed under this chapter shall:

(1) Not perform any duties, except for those services provided as a clinical counselor trainee, until registered as an intern.

(2) Not be employed or volunteer in a private practice until registered as an intern.

(3) Inform each client prior to performing any professional services that he or she is unlicensed and under supervision.

(4) Renew annually for a maximum of five years after initial registration with the board.

(b) When no further renewals are possible, an applicant may apply for and obtain a new intern registration if the applicant meets the educational requirements for registration in effect at the time of the application for a new intern registration and has passed the California law and ethics examination described in Section 4999.53. An applicant issued a subsequent intern registration pursuant to this subdivision may be employed or volunteer in any allowable work setting except private practice.

(c) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 63) by Stats. 2013, Ch. 473, Sec. 54. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4999.455

(a) A licensed professional in private practice who has satisfied the requirements of subdivision (h) of Section 4999.12 may supervise or employ, at any one time, no more than a total of three individuals registered as a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker in that private practice.

(b) A professional clinical counselor corporation may employ, at any one time, no more than three individuals registered as a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker for each employee or shareholder who has satisfied the requirements of subdivision (h) of Section 4999.12. In no event shall any professional clinical counselor corporation employ, at any one time, more than 15 individuals registered as a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker. In no event shall any supervisor supervise, at any one time, more than three individuals registered as a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker. Persons who supervise individuals registered as a marriage and family therapist intern, clinical counselor intern, or associate clinical social worker shall be employed full time by the professional clinical counselor corporation and shall be actively engaged in performing professional services at and for the professional clinical counselor corporation. Employment and supervision within a professional clinical counselor corporation shall be subject to all laws and regulations governing experience and supervision gained in a private practice setting.

(Added by Stats. 2011, Ch. 350, Sec. 41. Effective January 1, 2012.)



4999.46

(a) To qualify for the licensure examinations specified in subdivision (c) of Section 4999.52, applicants shall complete clinical mental health experience under the general supervision of an approved supervisor as defined in Section 4999.12.

(b) The experience shall include a minimum of 3,000 postdegree hours of supervised clinical mental health experience related to the practice of professional clinical counseling, performed over a period of not less than two years (104 weeks), which shall include:

(1) Not more than 40 hours in any seven consecutive days.

(2) Not less than 1,750 hours of direct counseling with individuals, groups, couples, or families in a setting described in Section 4999.44 using a variety of psychotherapeutic techniques and recognized counseling interventions within the scope of practice of licensed professional clinical counselors.

(3) Not more than 500 hours of experience providing group therapy or group counseling.

(4) Not more than 375 hours of experience providing personal psychotherapy, crisis counseling, or other counseling services via telehealth in accordance with Section 2290.5.

(5) Not less than 150 hours of clinical experience in a hospital or community mental health setting, as defined in Section 1820 of Title 16 of the California Code of Regulations.

(6) Not more than a combined total of 1,250 hours of experience in the following related activities:

(A) Direct supervisor contact.

(B) Client centered advocacy.

(C) Not more than 250 hours of experience administering tests and evaluating psychological tests of clients, writing clinical reports, writing progress notes, or writing process notes.

(D) Not more than 250 hours of verified attendance at workshops, seminars, training sessions, or conferences directly related to professional clinical counseling that are approved by the applicant’s supervisor.

(c) No hours of clinical mental health experience may be gained more than six years prior to the date the application for examination eligibility was filed.

(d) An applicant shall register with the board as an intern in order to be credited for postdegree hours of experience toward licensure. Postdegree hours of experience shall be credited toward licensure, provided that the applicant applies for intern registration within 90 days of the granting of the qualifying degree and is registered as an intern by the board.

(e) All applicants and interns shall be at all times under the supervision of a supervisor who shall be responsible for ensuring that the extent, kind, and quality of counseling performed is consistent with the training and experience of the person being supervised, and who shall be responsible to the board for compliance with all laws, rules, and regulations governing the practice of professional clinical counseling.

(f) Experience obtained under the supervision of a spouse or relative by blood or marriage shall not be credited toward the required hours of supervised experience. Experience obtained under the supervision of a supervisor with whom the applicant has had or currently has a personal, professional, or business relationship that undermines the authority or effectiveness of the supervision shall not be credited toward the required hours of supervised experience.

(g) Except for experience gained pursuant to subparagraph (D) of paragraph (6) of subdivision (b), supervision shall include at least one hour of direct supervisor contact in each week for which experience is credited in each work setting.

(1) No more than six hours of supervision, whether individual or group, shall be credited during any single week. This paragraph shall apply to supervision hours gained on or after January 1, 2009.

(2) An intern shall receive at least one additional hour of direct supervisor contact for every week in which more than 10 hours of face-to-face psychotherapy is performed in each setting in which experience is gained.

(3) For purposes of this section, “one hour of direct supervisor contact” means one hour of face-to-face contact on an individual basis or two hours of face-to-face contact in a group of not more than eight persons in segments lasting no less than one continuous hour.

(4) Notwithstanding paragraph (3), an intern working in a governmental entity, a school, a college, or a university, or an institution that is both nonprofit and charitable, may obtain the required weekly direct supervisor contact via two-way, real-time videoconferencing. The supervisor shall be responsible for ensuring that client confidentiality is upheld.

(h) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 473, Sec. 55) by Stats. 2014, Ch. 435, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version, as amended by Sec. 3 of Stats. 2014, Ch. 435.)



4999.46-1

(a) To qualify for the licensure examination specified by paragraph (2) of subdivision (a) of Section 4999.53, applicants shall complete clinical mental health experience under the general supervision of an approved supervisor as defined in Section 4999.12.

(b) The experience shall include a minimum of 3,000 postdegree hours of supervised clinical mental health experience related to the practice of professional clinical counseling, performed over a period of not less than two years (104 weeks), which shall include:

(1) Not more than 40 hours in any seven consecutive days.

(2) Not less than 1,750 hours of direct counseling with individuals, groups, couples, or families in a setting described in Section 4999.44 using a variety of psychotherapeutic techniques and recognized counseling interventions within the scope of practice of licensed professional clinical counselors.

(3) Not more than 500 hours of experience providing group therapy or group counseling.

(4) Not more than 375 hours of experience providing personal psychotherapy, crisis counseling, or other counseling services via telehealth in accordance with Section 2290.5.

(5) Not less than 150 hours of clinical experience in a hospital or community mental health setting, as defined in Section 1820 of Title 16 of the California Code of Regulations.

(6) Not more than a combined total of 1,250 hours of experience in the following related activities:

(A) Direct supervisor contact.

(B) Client centered advocacy.

(C) Not more than 250 hours of experience administering tests and evaluating psychological tests of clients, writing clinical reports, writing progress notes, or writing process notes.

(D) Not more than 250 hours of verified attendance at workshops, seminars, training sessions, or conferences directly related to professional clinical counseling that are approved by the applicant’s supervisor.

(c) No hours of clinical mental health experience may be gained more than six years prior to the date the application for examination eligibility was filed.

(d) An applicant shall register with the board as an intern in order to be credited for postdegree hours of experience toward licensure. Postdegree hours of experience shall be credited toward licensure, provided that the applicant applies for intern registration within 90 days of the granting of the qualifying degree and is registered as an intern by the board.

(e) All applicants and interns shall be at all times under the supervision of a supervisor who shall be responsible for ensuring that the extent, kind, and quality of counseling performed is consistent with the training and experience of the person being supervised, and who shall be responsible to the board for compliance with all laws, rules, and regulations governing the practice of professional clinical counseling.

(f) Experience obtained under the supervision of a spouse or relative by blood or marriage shall not be credited toward the required hours of supervised experience. Experience obtained under the supervision of a supervisor with whom the applicant has had or currently has a personal, professional, or business relationship that undermines the authority or effectiveness of the supervision shall not be credited toward the required hours of supervised experience.

(g) Except for experience gained pursuant to subparagraph (D) of paragraph (6) of subdivision (b), supervision shall include at least one hour of direct supervisor contact in each week for which experience is credited in each work setting.

(1) No more than six hours of supervision, whether individual or group, shall be credited during any single week. This paragraph shall apply to supervision hours gained on or after January 1, 2009.

(2) An intern shall receive at least one additional hour of direct supervisor contact for every week in which more than 10 hours of face-to-face psychotherapy is performed in each setting in which experience is gained.

(3) For purposes of this section, “one hour of direct supervisor contact” means one hour of face-to-face contact on an individual basis or two hours of face-to-face contact in a group of not more than eight persons in segments lasting no less than one continuous hour.

(4) Notwithstanding paragraph (3), an intern working in a governmental entity, a school, a college, or a university, or an institution that is both nonprofit and charitable, may obtain the required weekly direct supervisor contact via two-way, real-time videoconferencing. The supervisor shall be responsible for ensuring that client confidentiality is upheld.

(h) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2013, Ch. 473, Sec. 56) by Stats. 2014, Ch. 435, Sec. 3. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



4999.47

(a) Clinical counselor trainees, interns, and applicants shall perform services only as an employee or as a volunteer.

The requirements of this chapter regarding gaining hours of clinical mental health experience and supervision are applicable equally to employees and volunteers. Experience shall not be gained by interns or trainees as an independent contractor.

(1) If employed, a clinical counselor intern shall provide the board with copies of the corresponding W-2 tax forms for each year of experience claimed upon application for licensure as a professional clinical counselor.

(2) If volunteering, a clinical counselor intern shall provide the board with a letter from his or her employer verifying the intern’s employment as a volunteer upon application for licensure as a professional clinical counselor.

(b) Clinical counselor trainees, interns, and applicants shall not receive any remuneration from patients or clients, and shall only be paid by their employers.

(c) While an intern may be either a paid employee or a volunteer, employers are encouraged to provide fair remuneration.

(d) Clinical counselor trainees, interns, and applicants who provide voluntary services or other services, and who receive no more than a total, from all work settings, of five hundred dollars ($500) per month as reimbursement for expenses actually incurred by those clinical counselor trainees, interns, and applicants for services rendered in any lawful work setting other than a private practice shall be considered an employee and not an independent contractor.

(e) The board may audit an intern or applicant who receives reimbursement for expenses and the intern or applicant shall have the burden of demonstrating that the payments received were for reimbursement of expenses actually incurred.

(f) Clinical counselor trainees, interns, and applicants shall only perform services at the place where their employer regularly conducts business and services, which may include other locations, as long as the services are performed under the direction and control of the employer and supervisor in compliance with the laws and regulations pertaining to supervision. Clinical counselor trainees, interns, and applicants shall have no proprietary interest in the employer’s business.

(g) Each educational institution preparing applicants for licensure pursuant to this chapter shall consider requiring, and shall encourage, its students to undergo individual, marital or conjoint, family, or group counseling or psychotherapy, as appropriate. Each supervisor shall consider, advise, and encourage his or her interns and clinical counselor trainees regarding the advisability of undertaking individual, marital or conjoint, family, or group counseling or psychotherapy, as appropriate. Insofar as it is deemed appropriate and is desired by the applicant, the educational institution and supervisors are encouraged to assist the applicant in locating that counseling or psychotherapy at a reasonable cost.

(Amended by Stats. 2013, Ch. 473, Sec. 57. Effective January 1, 2014.)



4999.48

The board shall adopt regulations regarding the supervision of interns which may include, but not be limited to, the following:

(a) Supervisor qualifications.

(b) Continuing education requirements of supervisors.

(c) Registration or licensing of supervisors, or both.

(d) General responsibilities of supervisors.

(e) The board’s authority in cases of noncompliance or gross or repeated negligence by supervisors.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.50

(a) The board may issue a professional clinical counselor license to any person who meets all of the following requirements:

(1) He or she has received a master’s or doctoral degree described in Section 4999.32 or 4999.33, as applicable.

(2) He or she has completed at least 3,000 hours of supervised experience in the practice of professional clinical counseling as provided in Section 4999.46.

(3) He or she provides evidence of a passing score, as determined by the board, on examinations designated by the board pursuant to Section 4999.52.

(b) An applicant who has satisfied the requirements of this chapter shall be issued a license as a professional clinical counselor in the form that the board may deem appropriate.

(c) The board shall begin accepting applications for examination eligibility on January 1, 2012.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 66) by Stats. 2013, Ch. 473, Sec. 58. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4999.50-1

(a) The board may issue a professional clinical counselor license to any person who meets all of the following requirements:

(1) He or she has received a master’s or doctoral degree described in Section 4999.32 or 4999.33, as applicable.

(2) He or she has completed at least 3,000 hours of supervised experience in the practice of professional clinical counseling as provided in Section 4999.46.

(3) He or she provides evidence of a passing score, as determined by the board, on the examinations designated in Section 4999.53.

(b) An applicant who has satisfied the requirements of this chapter shall be issued a license as a professional clinical counselor in the form that the board may deem appropriate.

(c) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 67) by Stats. 2013, Ch. 473, Sec. 59. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4999.51

To qualify for licensure as a professional clinical counselor or registration as an intern, applicants shall meet the board’s regulatory requirements for professional clinical counselor licensure or intern registration, as applicable, including the following:

(a) The applicant has not committed acts or crimes constituting grounds for denial of licensure under Section 480.

(b) The board shall not issue a license or registration to any person who has been convicted of a crime in this or another state or in a territory of the United States that involves sexual abuse of children or who is required to register pursuant to Section 290 of the Penal Code or the equivalent in another state or territory.

(c) The applicant has successfully passed a state and federal level criminal offender record information search conducted through the Department of Justice, as follows:

(1) The board shall direct applicants to electronically submit to the Department of Justice fingerprint images and related information required by the Department of Justice for the purpose of obtaining information as to the existence and content of a record of state and federal level convictions and arrests and information as to the existence and content of a record of state or federal level arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(2) The Department of Justice shall forward the fingerprint images and related information received pursuant to paragraph (1) to the Federal Bureau of Investigation and request a federal summary for criminal history information.

(3) The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the board pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(4) The board shall request from the Department of Justice subsequent arrest notification service, pursuant to Section 11105.2 of the Penal Code, for each person who submitted information pursuant to paragraph (1).

(5) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this section.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.52

(a) Except as provided in Section 4999.54, every applicant for a license as a professional clinical counselor shall be examined by the board. The board shall examine the candidate with regard to his or her knowledge and professional skills and his or her judgment in the utilization of appropriate techniques and methods.

(b) The examinations shall be given at least twice a year at a time and place and under supervision as the board may determine.

(c) (1) It is the intent of the Legislature that national licensing examinations, such as the National Counselor Examination for Licensure and Certification (NCE) and the National Clinical Mental Health Counselor Examination (NCMHCE), be evaluated by the board as requirements for licensure as a professional clinical counselor.

(2) The board shall evaluate various national examinations in order to determine whether they meet the prevailing standards for the validation and use of licensing and certification tests in California.

(3) The Department of Consumer Affairs’ Office of Professional Examination Services shall review the occupational analysis that was used for developing the national examinations in order to determine if it adequately describes the licensing group and adequately determines the tasks, knowledge, skills, and abilities the licensed professional clinical counselor would need to perform the functions under this chapter.

(4) Examinations shall measure knowledge and abilities demonstrably important to the safe, effective practice of the profession.

(5) If national examinations do not meet the standards specified in paragraph (2), the board may require a passing score on either of the following:

(A) The national examinations plus one or more board-developed examinations.

(B) One or more board-developed examinations.

(6) If the board decides to require a national examination specified in paragraph (1), a passing score on this examination shall be accepted by the board for a period of seven years from the date the examination was taken.

(7) If the board decides to require the examinations specified in paragraph (5), a passing score on these examinations shall be accepted by the board for a period of seven years from the date the examination was taken.

(8) The licensing examinations shall also incorporate a California law and ethics examination element that is acceptable to the board, or, as an alternative, the board may develop a separate California law and ethics examination.

(d) The board shall not deny any applicant who has submitted a complete application for examination admission to the licensure examinations required by this section if the applicant meets the educational and experience requirements of this chapter, and has not committed any acts or engaged in any conduct that would constitute grounds to deny licensure.

(e) The board shall not deny any applicant whose application for licensure is complete admission to the examinations, nor shall the board postpone or delay any applicant’s examinations or delay informing the candidate of the results of the examinations, solely upon the receipt by the board of a complaint alleging acts or conduct that would constitute grounds to deny licensure.

(f) If an applicant for examination is the subject of a complaint or is under board investigation for acts or conduct that, if proven to be true, would constitute grounds for the board to deny licensure, the board shall permit the applicant to take the examinations, but may notify the applicant that licensure will not be granted pending completion of the investigation.

(g) Notwithstanding Section 135, the board may deny any applicant who has previously failed an examination permission to retake that examination pending completion of the investigation of any complaints against the applicant.

(h) Nothing in this section shall prohibit the board from denying an applicant admission to any examination, withholding the results, or refusing to issue a license to any applicant when an accusation or statement of issues has been filed against the applicant pursuant to Section 11503 or 11504 of the Government Code, respectively, or the application has been denied in accordance with subdivision (b) of Section 485.

(i) Notwithstanding any other provision of law, the board may destroy all examination materials two years following the date of an examination.

(j) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 800, Sec. 10) by Stats. 2013, Ch. 473, Sec. 60. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4999.52-1

(a) Except as provided in Section 4999.54, every applicant for a license as a professional clinical counselor shall be examined by the board. The board shall examine the candidate with regard to his or her knowledge and professional skills and his or her judgment in the utilization of appropriate techniques and methods.

(b) The examinations shall be given at least twice a year at a time and place and under supervision as the board may determine.

(c) The board shall not deny any applicant who has submitted a complete application for examination admission to the licensure examinations required by this section if the applicant meets the educational and experience requirements of this chapter, and has not committed any acts or engaged in any conduct that would constitute grounds to deny licensure.

(d) The board shall not deny any applicant whose application for licensure is complete admission to the examinations specified by paragraph (2) of subdivision (a) of Section 4999.53, nor shall the board postpone or delay this examination for any applicant or delay informing the candidate of the results of this examination, solely upon the receipt by the board of a complaint alleging acts or conduct that would constitute grounds to deny licensure.

(e) If an applicant for the examination specified by paragraph (2) of subdivision (a) of Section 4999.53, who has passed the California law and ethics examination, is the subject of a complaint or is under board investigation for acts or conduct that, if proven to be true, would constitute grounds for the board to deny licensure, the board shall permit the applicant to take this examination, but may notify the applicant that licensure will not be granted pending completion of the investigation.

(f) Notwithstanding Section 135, the board may deny any applicant who has previously failed either the California law and ethics examination, or the examination specified by paragraph (2) of subdivision (a) of Section 4999.53, permission to retake either examination pending completion of the investigation of any complaints against the applicant.

(g) Nothing in this section shall prohibit the board from denying an applicant admission to any examination, withholding the results, or refusing to issue a license to any applicant when an accusation or statement of issues has been filed against the applicant pursuant to Section 11503 or 11504 of the Government Code, respectively, or the application has been denied in accordance with subdivision (b) of Section 485.

(h) Notwithstanding any other provision of law, the board may destroy all examination materials two years following the date of an examination.

(i) On and after January 1, 2016, the examination specified by paragraph (2) of subdivision (a) of Section 4999.53 shall be passed within seven years of an applicant’s initial attempt.

(j) A passing score on the clinical examination shall be accepted by the board for a period of seven years from the date the examination was taken.

(k) No applicant shall be eligible to participate in the examination specified by paragraph (2) of subdivision (a) of Section 4999.53, if he or she fails to obtain a passing score on this examination within seven years from his or her initial attempt. If the applicant fails to obtain a passing score within seven years of initial attempt, he or she shall obtain a passing score on the current version of the California law and ethics examination in order to be eligible to retake this examination.

(l) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 800, Sec. 11) by Stats. 2013, Ch. 473, Sec. 61. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4999.53

(a) Effective January 1, 2016, a clinical counselor intern applying for licensure as a clinical counselor shall pass the following examinations as prescribed by the board:

(1) A California law and ethics examination.

(2) A clinical examination administered by the board, or the National Clinical Mental Health Counselor Examination if the board finds that this examination meets the prevailing standards for validation and use of the licensing and certification tests in California.

(b) Upon registration with the board, a clinical counselor intern shall, within the first year of registration, take an examination on California law and ethics.

(c) A registrant may take the clinical examination or the National Clinical Mental Health Counselor Examination, as established by the board through regulation, only upon meeting all of the following requirements:

(1) Completion of all required supervised work experience.

(2) Completion of all education requirements.

(3) Passage of the California law and ethics examination.

(d) This section shall become operative on January 1, 2016.

(Amended by Stats. 2013, Ch. 473, Sec. 62. Effective January 1, 2014. Section initially operative January 1, 2016, by its own provisions.)



4999.54

(a) Notwithstanding Section 4999.50, the board may issue a license to any person who submits an application for a license between January 1, 2011, and December 31, 2011, provided that all documentation is submitted within 12 months of the board’s evaluation of the application, and provided he or she meets one of the following sets of criteria:

(1) He or she meets all of the following requirements:

(A) Has a master’s or doctoral degree from a school, college, or university as specified in Section 4999.32, that is counseling or psychotherapy in content. If the person’s degree does not include all the graduate coursework in all nine core content areas as required by paragraph (1) of subdivision (c) of Section 4999.32, a person shall provide documentation that he or she has completed the required coursework prior to licensure pursuant to this chapter. Except as specified in clause (ii), a qualifying degree must include the supervised practicum or field study experience as required in paragraph (3) of subdivision (c) of Section 4999.32.

(i) A counselor educator whose degree contains at least seven of the nine required core content areas shall be given credit for coursework not contained in the degree if the counselor educator provides documentation that he or she has taught the equivalent of the required core content areas in a graduate program in counseling or a related area.

(ii) Degrees issued prior to 1996 shall include a minimum of 30 semester units or 45 quarter units and at least six of the nine required core content areas specified in paragraph (1) of subdivision (c) of Section 4999.32 and three semester units or four and one-half quarter units of supervised practicum or field study experience. The total number of units shall be no less than 48 semester units or 72 quarter units.

(iii) Degrees issued in 1996 and after shall include a minimum of 48 semester units or 72 quarter units and at least seven of the nine core content areas specified in paragraph (1) of subdivision (c) of Section 4999.32.

(B) Has completed all of the coursework or training specified in subdivision (e) of Section 4999.32.

(C) Has at least two years, full-time or the equivalent, of postdegree counseling experience, that includes at least 1,700 hours of experience in a clinical setting supervised by a licensed marriage and family therapist, a licensed clinical social worker, a licensed psychologist, a licensed physician and surgeon specializing in psychiatry, a professional clinical counselor or a person who is licensed in another state to independently practice professional clinical counseling, as defined in Section 4999.20, or a master’s level counselor or therapist who is certified by a national certifying or registering organization, including, but not limited to, the National Board for Certified Counselors or the Commission on Rehabilitation Counselor Certification.

(D) Has a passing score on the following examinations:

(i) The National Counselor Examination for Licensure and Certification or the Certified Rehabilitation Counselor Examination.

(ii) The National Clinical Mental Health Counselor Examination.

(iii) A California jurisprudence and ethics examination, when developed by the board.

(2) Is currently licensed as a marriage and family therapist in the State of California, meets the coursework requirements described in subparagraph (A) of paragraph (1), and passes the examination described in subdivision (b).

(3) Is currently licensed as a clinical social worker in the State of California, meets the coursework requirements described in subparagraph (A) of paragraph (1), and passes the examination described in subdivision (b).

(b) (1) The board and the Office of Professional Examination Services shall jointly develop an examination on the differences, if any differences exist, between the following:

(A) The practice of professional clinical counseling and the practice of marriage and family therapy.

(B) The practice of professional clinical counseling and the practice of clinical social work.

(2) If the board, in consultation with the Office of Professional Examination Services, determines that an examination is necessary pursuant to this subdivision, an applicant described in paragraphs (2) and (3) of subdivision (a) shall pass the examination as a condition of licensure.

(c) Nothing in this section shall be construed to expand or constrict the scope of practice of professional clinical counseling, as defined in Section 4999.20.

(Amended by Stats. 2011, Ch. 148, Sec. 6. Effective August 1, 2011.)



4999.55

(a) Each applicant and registrant shall obtain a passing score on a board-administered California law and ethics examination in order to qualify for licensure.

(b) A registrant shall participate in a board-administered California law and ethics examination prior to his or her registration renewal.

(c) Notwithstanding subdivision (b), an applicant who holds a registration eligible for renewal, with an expiration date no later than June 30, 2016, and who applies for renewal of that registration between January 1, 2016, and June 30, 2016, shall, if eligible, be allowed to renew the registration without first participating in the California law and ethics examination. These applicants shall participate in the California law and ethics examination in the next renewal cycle, and shall pass the examination prior to licensure or issuance of a subsequent registration number, as specified in this section.

(d) If an applicant fails the California law and ethics examination, he or she may retake the examination, upon payment of the required fees, without further application, except as provided in subdivision (e).

(e) If a registrant fails to obtain a passing score on the California law and ethics examination described in subdivision (a) within his or her renewal period on or after the operative date of this section, he or she shall complete, at minimum, a 12-hour course in California law and ethics in order to be eligible to participate in the California law and ethics examination. Registrants shall only take the 12-hour California law and ethics course once during a renewal period. The 12-hour law and ethics course required by this section shall be taken through a board-approved continuing education provider, a county, state, or governmental entity, or a college or university.

(f) The board shall not issue a subsequent registration number unless the registrant has passed the California law and ethics examination.

(g) Notwithstanding subdivision (f), an applicant who holds or has held a registration, with an expiration date no later than January 1, 2017, and who applies for a subsequent registration number between January 1, 2016, and January 1, 2017, shall, if eligible, be allowed to obtain the subsequent registration number without first passing the California law and ethics examination. These applicants shall pass the California law and ethics examination during the next renewal period or prior to licensure, whichever occurs first.

(h) This section shall become operative January 1, 2016.

(Amended by Stats. 2014, Ch. 316, Sec. 31. Effective January 1, 2015. Section initially operative January 1, 2016, by its own provisions.)



4999.57

(a) This section applies to a person who applies for examination eligibility or registration between January 1, 2011, and December 31, 2015, inclusive, who does not hold a license described in subdivision (a) of Section 4999.58.

(b) Experience gained outside of California shall be accepted toward the licensure requirements if it is substantially equivalent to that required by this chapter, if the applicant complies with Section 4999.40, if applicable, and if the applicant has gained a minimum of 250 hours of supervised experience in direct counseling within California while registered as an intern with the board.

(c) (1) Education gained while residing outside of California shall be accepted toward the licensure requirements if it is substantially equivalent to the education requirements of this chapter, and if the applicant has completed the training or coursework required under subdivision (e) of Section 4999.32.

(2) An applicant who completed a course that meets the requirements of subparagraph (I) of paragraph (1) of subdivision (c) of Section 4999.32, and that included instruction in California law and ethics, is exempt from taking the 18-hour course specified in paragraph (6) of subdivision (e) of Section 4999.32.

(d) For purposes of this section, the board may, in its discretion, accept education as substantially equivalent if the applicant’s education meets the requirements of Section 4999.32. If the applicant’s degree does not contain the content or the overall units required by Section 4999.32, the board may, in its discretion, accept the applicant’s education as substantially equivalent if the following criteria are satisfied:

(1) The applicant’s degree contains the required number of practicum units under paragraph (3) of subdivision (c) of Section 4999.32.

(2) The applicant remediates his or her specific deficiency by completing the course content and units required by Section 4999.32.

(3) The applicant’s degree otherwise complies with this section.

(e) This section shall become inoperative on January 1, 2016, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 387, Sec. 7. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



4999.58

(a) This section applies to a person who applies for examination eligibility between January 1, 2011, and December 31, 2015, inclusive, and who meets both of the following requirements:

(1) At the time of application, holds a valid license as a professional clinical counselor, or other counseling license that allows the applicant to independently provide clinical mental health services, in another jurisdiction of the United States.

(2) Has held the license described in paragraph (1) for at least two years immediately preceding the date of application.

(b) The board may issue a license to a person described in subdivision (a) if all of the following requirements are satisfied:

(1) The education and supervised experience requirements of the other jurisdiction are substantially the equivalent of this chapter, as described in subdivision (e) and in Section 4999.46.

(2) The person complies with subdivision (b) of Section 4999.40, if applicable.

(3) The person successfully completes the examinations required by the board pursuant to paragraph (3) of subdivision (a) of Section 4999.50. An applicant who obtained his or her license or registration under another jurisdiction by taking a national examination that is required by the board may apply for licensure with the board without retaking that examination if both of the following conditions are met:

(A) The applicant obtained a passing score on the national licensing examination that is required by the board.

(B) The applicant’s license or registration in that jurisdiction is in good standing at the time of his or her application and is not revoked, suspended, surrendered, denied, or otherwise restricted or encumbered.

(4) The person pays the required fees.

(c) Experience gained outside of California shall be accepted toward the licensure requirements if it is substantially equivalent to that required by this chapter. The board shall consider hours of experience obtained in another state during the six-year period immediately preceding the applicant’s initial licensure by that state as a licensed professional clinical counselor. If the applicant has less than 3,000 hours of qualifying supervised experience, time actively licensed as a licensed professional clinical counselor shall be accepted at a rate of 100 hours per month up to a maximum of 1,200 hours.

(d) (1) Education gained while residing outside of California shall be accepted toward the licensure requirements if it is substantially equivalent to the education requirements of this chapter, and if the applicant has completed the training or coursework required under subdivision (e) of Section 4999.32.

(2) An applicant who completed a course that meets the requirements of subparagraph (I) of paragraph (1) of subdivision (c) of Section 4999.32, and that included instruction in California law and ethics, is exempt from taking the 18-hour course specified in paragraph (6) of subdivision (e) of Section 4999.32.

(e) For purposes of this section, the board may, in its discretion, accept education as substantially equivalent if the applicant’s education meets the requirements of Section 4999.32. If the applicant’s degree does not contain the content or the overall units required by Section 4999.32, the board may, in its discretion, accept the applicant’s education as substantially equivalent if the following criteria are satisfied:

(1) The applicant’s degree contains the required number of practicum units under paragraph (3) of subdivision (c) of Section 4999.32.

(2) The applicant remediates his or her specific deficiency by completing the course content and units required by Section 4999.32.

(3) The applicant’s degree otherwise complies with this section.

(f) This section shall become inoperative on January 1, 2016, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 387, Sec. 8.5. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



4999.59

(a) This section applies to a person who applies for examination eligibility or registration between January 1, 2011, and December 31, 2015, inclusive, who meets both of the following requirements:

(1) At the time of application, holds a valid license described in paragraph (1) of subdivision (a) of Section 4999.58.

(2) Has held the license described in paragraph (1) for less than two years immediately preceding the date of application.

(b) Experience gained outside of California shall be accepted toward the licensure requirements if it is substantially equivalent to that required by this chapter, if the applicant complies with Section 4999.40, if applicable, and if the applicant has gained a minimum of 250 hours of supervised experience in direct counseling within California while registered as an intern with the board. The board shall consider hours of experience obtained in another state during the six-year period immediately preceding the applicant’s initial licensure in that state as a professional clinical counselor. If the applicant has less than 3,000 hours of qualifying supervised experience, time actively licensed as a licensed professional clinical counselor shall be accepted at a rate of 100 hours per month up to a maximum of 1,200 hours.

(c) (1) Education gained while residing outside of California shall be accepted toward the licensure requirements if it is substantially equivalent to the education requirements of this chapter, and if the applicant has completed the training or coursework required under subdivision (e) of Section 4999.32.

(2) An applicant who completed a course that meets the requirements of subparagraph (I) of paragraph (1) of subdivision (c) of Section 4999.32, and that included instruction in California law and ethics, is exempt from taking the 18-hour course specified in paragraph (6) of subdivision (e) of Section 4999.32.

(d) For purposes of this section, the board may, in its discretion, accept education as substantially equivalent if the applicant’s education meets the requirements of Section 4999.32. If the applicant’s degree does not contain the content or the overall units required by Section 4999.32, the board may, in its discretion, accept the applicant’s education as substantially equivalent if the following criteria are satisfied:

(1) The applicant’s degree contains the required number of practicum units under paragraph (3) of subdivision (c) of Section 4999.32.

(2) The applicant remediates his or her specific deficiency by completing the course content and units required by Section 4999.32.

(3) The applicant’s degree otherwise complies with this section.

(e) An applicant who obtained his or her license or registration under another jurisdiction by taking a national examination that is required by the board may apply for licensure with the board without retaking that examination if both of the following conditions are met:

(1) The applicant obtained a passing score on the national licensing examination that is required by the board.

(2) The applicant’s license or registration in that jurisdiction is in good standing at the time of his or her application and is not revoked, suspended, surrendered, denied, or otherwise restricted or encumbered.

(f) This section shall become inoperative on January 1, 2016, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 387, Sec. 9.5. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



4999.60

(a) This section applies to persons who are licensed outside of California and apply for examination eligibility on or after January 1, 2016.

(b) The board may issue a license to a person who, at the time of submitting an application for a license pursuant to this chapter, holds a valid license as a professional clinical counselor, or other counseling license that allows the applicant to independently provide clinical mental health services, in another jurisdiction of the United States, if all of the following conditions are satisfied:

(1) The applicant’s education is substantially equivalent, as defined in Section 4999.63.

(2) The applicant complies with subdivision (b) of Section 4999.40, if applicable.

(3) The applicant’s supervised experience is substantially equivalent to that required for a license under this chapter. The board shall consider hours of experience obtained outside of California during the six-year period immediately preceding the date the applicant initially obtained the license described above. If the applicant has less than 3,000 hours of qualifying supervised experience, time actively licensed as a professional clinical counselor shall be accepted at a rate of 100 hours per month up to a maximum of 1,200 hours if the applicant’s degree meets the practicum requirement described in subparagraph (C) of paragraph (1) of subdivision (b) of Section 4999.63 without exemptions or remediation.

(4) The applicant passes the examinations required to obtain a license under this chapter. An applicant who obtained his or her license or registration under another jurisdiction may apply for licensure with the board without taking the clinical examination if both of the following conditions are met:

(A) The applicant obtained a passing score on the licensing examination set forth in regulation as accepted by the board.

(B) The applicant’s license or registration in that jurisdiction is in good standing at the time of his or her application and is not revoked, suspended, surrendered, denied, or otherwise restricted or encumbered.

(Amended by Stats. 2014, Ch. 387, Sec. 10.5. Effective January 1, 2015.)



4999.61

(a) This section applies to persons who apply for examination eligibility or registration on or after January 1, 2016, and who do not hold a license as described in Section 4999.60.

(b) The board shall accept education gained while residing outside of California for purposes of satisfying licensure or registration requirements if the education is substantially equivalent, as defined in Section 4999.62, and the applicant complies with subdivision (b) of Section 4999.40, if applicable.

(c) The board shall accept experience gained outside of California for purposes of satisfying licensure or registration requirements if the experience is substantially equivalent to that required by this chapter.

(Amended by Stats. 2013, Ch. 551, Sec. 10. Effective January 1, 2014.)



4999.62

(a) This section applies to persons who apply for examination eligibility or registration on or after January 1, 2016, and who do not hold a license as described in Section 4999.60.

(b) For purposes of Section 4999.61, education is substantially equivalent if all of the following requirements are met:

(1) The degree is obtained from an accredited or approved institution, as defined in Section 4999.12, and consists of, at a minimum, the following:

(A) (i) For an applicant who obtained his or her degree within the timeline prescribed by subdivision (a) of Section 4999.33 the degree shall contain no less than 60 graduate semester or 90 graduate quarter units of instruction.

(ii) Up to 12 semester or 18 quarter units of instruction may be remediated, if missing from the degree. The remediation may occur while the applicant is registered as an intern.

(B) For an applicant who obtained his or her degree within the timeline prescribed by subdivision (a) of Section 4999.32 the degree shall contain no less than 48 graduate semester or 72 graduate quarter units of instruction.

(C) Six semester or nine quarter units of practicum, including, but not limited to, a minimum of 280 hours of face-to-face counseling.

(D) The required areas of study listed in subparagraphs (A) to (M), inclusive, of paragraph (1) of subdivision (c) of Section 4999.33.

(i) An applicant whose degree is deficient in no more than six of the required areas of study listed in subparagraphs (A) to (M), inclusive, of paragraph (1) of subdivision (c) may satisfy those deficiencies by successfully completing graduate level coursework at an accredited or approved institution, as defined in Section 4999.12. Coursework taken to meet those deficiencies shall be the equivalent of three semester units or four and one-half quarter units of study.

(ii) An applicant who completed a course in professional orientation, ethics, and law in counseling as required by subparagraph (I) of paragraph (1) of subdivision (c) of Section 4999.33 that did not contain instruction in California law and ethics shall complete an 18-hour course in California law and professional ethics that includes, but is not limited to, instruction in advertising, scope of practice, scope of competence, treatment of minors, confidentiality, dangerous clients, psychotherapist-client privilege, recordkeeping, client access to records, state and federal laws relating to confidentiality of patient health information, dual relationships, child abuse, elder and dependent adult abuse, online therapy, insurance reimbursement, civil liability, disciplinary actions and unprofessional conduct, ethics complaints and ethical standards, termination of therapy, standards of care, relevant family law, and therapist disclosures to clients. An applicant shall complete this coursework prior to registration as an intern.

(iii) An applicant who has not completed a course in professional orientation, ethics, and law in counseling as required by subparagraph (I) of paragraph (1) of subdivision (c) of Section 4999.33 shall complete this required coursework, including content in California law and ethics. An applicant shall complete this coursework prior to registration as an intern.

(2) The applicant completes any units required by subdivision (c) of Section 4999.33 not already completed in his or her education as follows:

(A) At least 15 semester units or 22.5 quarter units of advanced coursework to develop knowledge of specific treatment issues or special populations. This coursework is in addition to the course requirements described in subparagraph (D) of paragraph (1).

(B) Coursework shall be from an accredited or approved school, college, or university as defined in Section 4999.12.

(3) (A) The applicant completes the following coursework not already completed in his or her education:

(i) A minimum of 10 contact hours of training in human sexuality, as specified in Section 25 and any regulations promulgated thereunder, including the study of the physiological, psychological, and social cultural variables associated with sexual behavior, gender identity, and the assessment and treatment of psychosexual dysfunction.

(ii) A minimum of 15 contact hours of instruction in spousal or partner abuse assessment, detection, intervention strategies, and same-gender abuse dynamics.

(iii) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28 and any regulations promulgated thereunder.

(iv) A minimum of 10 contact hours of instruction in aging and long-term care, including biological, social, cognitive, and psychological aspects of aging. This coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(B) This coursework may be from an accredited or approved school, college, or university as defined in Section 4999.12, or from a continuing education provider that is acceptable to the board as defined in Section 4999.76. Undergraduate coursework shall not satisfy this requirement.

(4) The applicant completes the following coursework not already completed in his or her education from an accredited or approved school, college, or university as defined in Section 4999.12, or from a continuing education provider that is acceptable to the board as defined in Section 4999.76. Undergraduate coursework shall not satisfy this requirement.

(A) At least three semester units, or 45 hours, of instruction regarding the principles of mental health recovery-oriented care and methods of service delivery in recovery-oriented practice environments, including structured meetings with various consumers and family members of consumers of mental health services to enhance understanding of their experiences of mental illness, treatment, and recovery.

(B) At least one semester unit, or 15 hours, of instruction that includes an understanding of various California cultures and the social and psychological implications of socioeconomic position.

(5) An applicant may complete any units and course content requirements required under paragraphs (2), (3), or (4) not already completed in his or her education while registered with the board as an intern.

(Amended by Stats. 2014, Ch. 387, Sec. 11. Effective January 1, 2015.)



4999.63

(a) This section applies to persons who apply for examination eligibility or registration on or after January 1, 2016, and who hold a license as described in Section 4999.60.

(b) For purposes of Section 4999.60, education is substantially equivalent if all of the following requirements are met:

(1) The degree is obtained from an accredited or approved institution, as defined in Section 4999.12, and consists of the following:

(A) (i) For an applicant who obtained his or her degree within the timeline prescribed by subdivision (a) of Section 4999.33 the degree shall contain no less than 60 graduate semester or 90 graduate quarter units of instruction.

(ii) Up to 12 semester or 18 quarter units of instruction may be remediated, if missing from the degree. The remediation may occur while the applicant is registered as an intern.

(B) For an applicant who obtained his or her degree within the timeline prescribed by subdivision (a) of Section 4999.32 the degree shall contain no less than 48 graduate semester or 72 graduate quarter units of instruction.

(C) Six semester or nine quarter units of practicum, including, but not limited to, a minimum of 280 hours of face-to-face counseling.

(i) An applicant who has been licensed for at least two years in clinical practice, as verified by the board, is exempt from this requirement.

(ii) An out-of-state applicant who has been licensed for less than two years in clinical practice, as verified by the board, who does not meet the practicum requirement, shall remediate the requirement by demonstrating completion of a total of 280 hours of face-to face counseling, as specified in subparagraph (K) of paragraph (3) of subdivision (c) of Section 4999.33. Any postdegree hours gained to meet this requirement are in addition to the 3,000 hours of experience required by this chapter, and shall be gained while the applicant is registered with the board as an intern.

(D) The required areas of study specified in subparagraphs (A) to (M), inclusive, of paragraph (1) of subdivision (c) of Section 4999.33.

(i) An applicant whose degree is deficient in no more than six of the required areas of study specified in subparagraphs (A) to (M), inclusive, of paragraph (1) of subdivision (c) may satisfy those deficiencies by successfully completing graduate level coursework at an accredited or approved institution, as defined in Section 4999.12. Coursework taken to meet those deficiencies shall be the equivalent of three semester units or four and one-half quarter units of study.

(ii) An applicant who completed a course in professional orientation, ethics, and law in counseling as required by subparagraph (I) of paragraph (1) of subdivision (c) of Section 4999.33 that did not contain instruction in California law and ethics shall complete an 18-hour course in California law and professional ethics that includes, but is not limited to, instruction in advertising, scope of practice, scope of competence, treatment of minors, confidentiality, dangerous clients, psychotherapist-client privilege, recordkeeping, client access to records, state and federal laws relating to confidentiality of patient health information, dual relationships, child abuse, elder and dependent adult abuse, online therapy, insurance reimbursement, civil liability, disciplinary actions and unprofessional conduct, ethics complaints and ethical standards, termination of therapy, standards of care, relevant family law, and therapist disclosures to clients. An applicant shall complete this coursework prior to registration as an intern.

(iii) An applicant who has not completed a course in professional orientation, ethics, and law in counseling as required by subparagraph (I) of paragraph (1) of subdivision (c) of Section 4999.33 shall complete this required coursework, including content in California law and ethics. An applicant shall complete this coursework prior to registration as an intern.

(2) The applicant completes any units required under subdivision (c) of Section 4999.33 not already completed in his or her education as follows:

(A) At least 15 semester units or 22.5 quarter units of advanced coursework to develop knowledge of specific treatment issues or special populations. This coursework is in addition to the course requirements described in subparagraph (D) of paragraph (1).

(B) Coursework shall be from an accredited or approved school, college, or university as defined in Section 4999.12.

(3) The applicant completes the following coursework not already completed in his or her education:

(A) A minimum of 10 contact hours of training in human sexuality, as specified in Section 25 and any regulations promulgated thereunder, including the study of the physiological, psychological, and social cultural variables associated with sexual behavior, gender identity, and the assessment and treatment of psychosexual dysfunction.

(B) A minimum of 15 contact hours of instruction in spousal or partner abuse assessment, detection, intervention strategies, and same-gender abuse dynamics.

(C) A minimum of seven contact hours of training or coursework in child abuse assessment and reporting as specified in Section 28 and any regulations promulgated under that section.

(D) A minimum of 10 contact hours of instruction in aging and long-term care, including biological, social, cognitive, and psychological aspects of aging. This coursework shall include instruction on the assessment and reporting of, as well as treatment related to, elder and dependent adult abuse and neglect.

(E) This coursework may be from an accredited or approved school, college, or university as defined in Section 4999.12, or from a continuing education provider that is acceptable to the board as defined in Section 4999.76. Undergraduate coursework shall not satisfy this requirement.

(4) The applicant completes the following coursework not already completed in his or her education from an accredited or approved school, college, or university as defined in Section 4999.12, or from a continuing education provider that is acceptable to the board as defined in Section 4999.76. Undergraduate coursework shall not satisfy this requirement.

(A) At least three semester units or 45 hours of instruction regarding the principles of mental health recovery-oriented care and methods of service delivery in recovery-oriented practice environments, including structured meetings with various consumers and family members of consumers of mental health services to enhance understanding of their experience of mental illness, treatment, and recovery.

(B) At least one semester unit or 15 hours of instruction that includes an understanding of various California cultures and the social and psychological implications of socioeconomic position.

(5) An applicant may complete any units and course content requirements required by subparagraph (D) of paragraph (1) or paragraphs (2), (3), and (4) not already completed in his or her education while registered with the board as an intern, unless otherwise specified.

(Added by Stats. 2014, Ch. 387, Sec. 12. Effective January 1, 2015.)



4999.64

(a) Effective January 1, 2016, an applicant who fails the examination specified in paragraph (2) of subdivision (a) of Section 4999.53 may, within one year from the notification date of that failure, retake the examination as regularly scheduled without further application upon payment of the fee for the examination. Thereafter, the applicant shall not be eligible for further examination until he or she files a new application, meets all requirements in effect on the date of application, and pays all required fees.

(b) This section shall become operative on January 1, 2016.

(Amended by Stats. 2013, Ch. 473, Sec. 64. Effective January 1, 2014. Section initially operative January 1, 2016, by its own provisions.)






ARTICLE 4 - Practice Requirements

4999.70

A licensee shall display his or her license in a conspicuous place in his or her primary place of practice.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.72

Any licensed professional clinical counselor who conducts a private practice under a fictitious business name shall not use any name that is false, misleading, or deceptive, and shall inform the patient, prior to the commencement of treatment, of the name and license designation of the owner or owners of the practice.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.74

Licensed professional clinical counselors shall provide to each client accurate information about the counseling relationship and the counseling process.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.75

(a) A licensed professional clinical counselor shall retain a client’s or patient’s health service records for a minimum of seven years from the date therapy is terminated. If the client or patient is a minor, the client’s or patient’s health service records shall be retained for a minimum of seven years from the date the client or patient reaches 18 years of age. Health service records may be retained in either a written or an electronic format.

(b) This section shall apply only to the records of a client or patient whose therapy is terminated on or after January 1, 2015.

(Added by Stats. 2014, Ch. 312, Sec. 4. Effective January 1, 2015.)



4999.76

(a) Except as provided in subdivision (c), the board shall not renew any license pursuant to this chapter unless the applicant certifies to the board, on a form prescribed by the board, that he or she has completed not less than 36 hours of approved continuing education in or relevant to the field of professional clinical counseling in the preceding two years, as determined by the board.

(b) The board shall have the right to audit the records of any applicant to verify the completion of the continuing education requirement. Applicants shall maintain records of completed continuing education coursework for a minimum of two years and shall make these records available to the board for auditing purposes upon request.

(c) The board may establish exceptions from the continuing education requirement of this section for good cause, as defined by the board.

(d) The continuing education shall be obtained from one of the following sources:

(1) A school, college, or university that is accredited or approved, as defined in Section 4999.12. Nothing in this paragraph shall be construed as requiring coursework to be offered as part of a regular degree program.

(2) Other continuing education providers, including, but not limited to, a professional clinical counseling association, a licensed health facility, a governmental entity, a continuing education unit of a four-year institution of higher learning that is accredited or approved, or a mental health professional association, approved by the board.

(e) The board shall establish, by regulation, a procedure for approving providers of continuing education courses, and all providers of continuing education, as described in paragraphs (1) and (2) of subdivision (d), shall adhere to procedures established by the board. The board may revoke or deny the right of a provider to offer continuing education coursework pursuant to this section for failure to comply with the requirements of this section or any regulation adopted pursuant to this section.

(f) Training, education, and coursework by approved providers shall incorporate one or more of the following:

(1) Aspects of the discipline that are fundamental to the understanding or the practice of professional clinical counseling.

(2) Significant recent developments in the discipline of professional clinical counseling.

(3) Aspects of other disciplines that enhance the understanding or the practice of professional clinical counseling.

(g) A system of continuing education for licensed professional clinical counselors shall include courses directly related to the diagnosis, assessment, and treatment of the client population being served.

(h) The board shall, by regulation, fund the administration of this section through continuing education provider fees to be deposited in the Behavioral Sciences Fund. The fees related to the administration of this section shall be sufficient to meet, but shall not exceed, the costs of administering the corresponding provisions of this section. For the purposes of this subdivision, a provider of continuing education as described in paragraph (1) of subdivision (d) shall be deemed to be an approved provider.

(i) The continuing education requirements of this section shall fully comply with the guidelines for mandatory continuing education established by the Department of Consumer Affairs pursuant to Section 166.

(Amended by Stats. 2012, Ch. 799, Sec. 78. Effective January 1, 2013.)






ARTICLE 5 - Enforcement

4999.80

In order to carry out the provisions of this chapter, the board shall do all of the following:

(a) Enforce laws designed to protect the public from incompetent, unethical, or unprofessional practitioners.

(b) Investigate complaints concerning the conduct of any licensed professional clinical counselor.

(c) Revoke, suspend, or fail to renew a license that it has authority to issue for just cause, as enumerated in rules and regulations of the board. The board may deny, suspend, or revoke any license granted under this chapter pursuant to Section 480, 481, 484, 496, 498, or 499.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.82

It shall be unlawful for any person to engage in any of the following acts:

(a) Engage in the practice of professional clinical counseling, as defined in Section 4999.20, without first having complied with the provisions of this chapter and without holding a valid license as required by this chapter.

(b) Represent himself or herself by the title “licensed professional clinical counselor,” “LPCC,” “licensed clinical counselor,” or “professional clinical counselor” without being duly licensed according to the provisions of this chapter.

(c) Make any use of any title, words, letters, or abbreviations, that may reasonably be confused with a designation provided by this chapter to denote a standard of professional or occupational competence without being duly licensed.

(d) Materially refuse to furnish the board information or records required or requested pursuant to this chapter.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.84

It is the intent of the Legislature that any communication made by a person to a licensed professional clinical counselor in the course of professional services shall be deemed a privileged communication.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.86

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that fine and imprisonment.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.88

In addition to other proceedings provided in this chapter, whenever any person has engaged, or is about to engage, in any acts or practices that constitute, or will constitute, an offense against this chapter, the superior court in and for the county wherein the acts or practices take place, or are about to take place, may issue an injunction, or other appropriate order, restraining that conduct on application of the board, the Attorney General, or the district attorney of the county.

The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.90

The board may refuse to issue any registration or license, or may suspend or revoke the registration or license of any intern or licensed professional clinical counselor, if the applicant, licensee, or registrant has been guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, the following:

(a) The conviction of a crime substantially related to the qualifications, functions, or duties of a licensee or registrant under this chapter. The record of conviction shall be conclusive evidence only of the fact that the conviction occurred. The board may inquire into the circumstances surrounding the commission of the crime in order to fix the degree of discipline or to determine if the conviction is substantially related to the qualifications, functions, or duties of a licensee or registrant under this chapter. A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions, or duties of a licensee or registrant under this chapter shall be deemed to be a conviction within the meaning of this section. The board may order any license or registration suspended or revoked, or may decline to issue a license or registration when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or, when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw a plea of guilty and enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(b) Securing a license or registration by fraud, deceit, or misrepresentation on any application for licensure or registration submitted to the board, whether engaged in by an applicant for a license or registration, or by a licensee in support of any application for licensure or registration.

(c) Administering to himself or herself any controlled substance or using any of the dangerous drugs specified in Section 4022, or any alcoholic beverage to the extent, or in a manner, as to be dangerous or injurious to the person applying for a registration or license or holding a registration or license under this chapter, or to any other person, or to the public, or, to the extent that the use impairs the ability of the person applying for or holding a registration or license to conduct with safety to the public the practice authorized by the registration or license. The board shall deny an application for a registration or license or revoke the license or registration of any person, other than one who is licensed as a physician and surgeon, who uses or offers to use drugs in the course of performing licensed professional clinical counseling services.

(d) Gross negligence or incompetence in the performance of licensed professional clinical counseling services.

(e) Violating, attempting to violate, or conspiring to violate any of the provisions of this chapter or any regulation adopted by the board.

(f) Misrepresentation as to the type or status of a license or registration held by the person, or otherwise misrepresenting or permitting misrepresentation of his or her education, professional qualifications, or professional affiliations to any person or entity.

(g) Impersonation of another by any licensee, registrant, or applicant for a license or registration, or, in the case of a licensee or registrant, allowing any other person to use his or her license or registration.

(h) Aiding or abetting, or employing, directly or indirectly, any unlicensed or unregistered person to engage in conduct for which a license or registration is required under this chapter.

(i) Intentionally or recklessly causing physical or emotional harm to any client.

(j) The commission of any dishonest, corrupt, or fraudulent act substantially related to the qualifications, functions, or duties of a licensee or registrant.

(k) Engaging in sexual relations with a client, or a former client within two years following termination of therapy, soliciting sexual relations with a client, or committing an act of sexual abuse, or sexual misconduct with a client, or committing an act punishable as a sexually related crime, if that act or solicitation is substantially related to the qualifications, functions, or duties of a licensed professional clinical counselor.

(l) Performing, or holding oneself out as being able to perform, or offering to perform, or permitting any trainee, applicant, or registrant under supervision to perform, any professional services beyond the scope of the license authorized by this chapter.

(m) Failure to maintain confidentiality, except as otherwise required or permitted by law, of all information that has been received from a client in confidence during the course of treatment and all information about the client which is obtained from tests or other means.

(n) Prior to the commencement of treatment, failing to disclose to the client or prospective client the fee to be charged for the professional services, or the basis upon which that fee will be computed.

(o) Paying, accepting, or soliciting any consideration, compensation, or remuneration, whether monetary or otherwise, for the referral of professional clients. All consideration, compensation, or remuneration shall be in relation to professional clinical counseling services actually provided by the licensee. Nothing in this subdivision shall prevent collaboration among two or more licensees in a case or cases. However, no fee shall be charged for that collaboration, except when disclosure of the fee has been made in compliance with subdivision (n).

(p) Advertising in a manner that is false, fraudulent, misleading, or deceptive, as defined in Section 651.

(q) Reproduction or description in public, or in any publication subject to general public distribution, of any psychological test or other assessment device, the value of which depends in whole or in part on the naivete of the subject, in ways that might invalidate the test or device.

(r) Any conduct in the supervision of a registered intern, associate clinical social worker, or clinical counselor trainee by any licensee that violates this chapter or any rules or regulations adopted by the board.

(s) Performing or holding oneself out as being able to perform professional services beyond the scope of one’s competence, as established by one’s education, training, or experience. This subdivision shall not be construed to expand the scope of the license authorized by this chapter.

(t) Permitting a clinical counselor trainee or intern under one’s supervision or control to perform, or permitting the clinical counselor trainee or intern to hold himself or herself out as competent to perform, professional services beyond the clinical counselor trainee’s or intern’s level of education, training, or experience.

(u) The violation of any statute or regulation of the standards of the profession, and the nature of the services being rendered, governing the gaining and supervision of experience required by this chapter.

(v) Failure to keep records consistent with sound clinical judgment, the standards of the profession, and the nature of the services being rendered.

(w) Failure to comply with the child abuse reporting requirements of Section 11166 of the Penal Code.

(x) Failing to comply with the elder and dependent adult abuse reporting requirements of Section 15630 of the Welfare and Institutions Code.

(y) Repeated acts of negligence.

(z) (1) Engaging in an act described in Section 261, 286, 288a, or 289 of the Penal Code with a minor or an act described in Section 288 or 288.5 of the Penal Code regardless of whether the act occurred prior to or after the time the registration or license was issued by the board. An act described in this subdivision occurring prior to the effective date of this subdivision shall constitute unprofessional conduct and shall subject the licensee to refusal, suspension, or revocation of a license under this section.

(2) The Legislature hereby finds and declares that protection of the public, and in particular minors, from sexual misconduct by a licensee is a compelling governmental interest, and that the ability to suspend or revoke a license for sexual conduct with a minor occurring prior to the effective date of this section is equally important to protecting the public as is the ability to refuse a license for sexual conduct with a minor occurring prior to the effective date of this section.

(aa) Engaging in any conduct that subverts or attempts to subvert any licensing examination or the administration of an examination as described in Section 123.

(ab) Revocation, suspension, or restriction by the board of a license, certificate, or registration to practice as a professional clinical counselor, clinical social worker, educational psychologist, or marriage and family therapist.

(ac) Failing to comply with the procedures set forth in Section 2290.5 when delivering health care via telehealth.

(ad) Willful violation of Chapter 1 (commencing with Section 123100) of Part 1 of Division 106 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 799, Sec. 79.5. Effective January 1, 2013.)



4999.91

The board may deny any application, or may suspend or revoke any license or registration issued under this chapter, for any of the following:

(a) Denial of licensure, revocation, suspension, restriction, or any other disciplinary action imposed by this state or another state or territory of the United States, or by any other governmental agency, on a license, certificate, or registration to practice professional clinical counseling or any other healing art shall constitute grounds for disciplinary action for unprofessional conduct. A certified copy of the disciplinary action decision or judgment shall be conclusive evidence of that action.

(b) Revocation, suspension, or restriction by the board of a license, certificate, or registration to practice clinical social work, professional clinical counseling, marriage and family therapy, or educational psychology shall also constitute grounds for disciplinary action for unprofessional conduct under this chapter.

(Added by Stats. 2011, Ch. 350, Sec. 40. Effective January 1, 2012.)






ARTICLE 6 - Revenue

4999.100

(a) An intern registration shall expire one year from the last day of the month in which it was issued.

(b) To renew a registration, the registrant shall, on or before the expiration date of the registration, do the following:

(1) Apply for a renewal on a form prescribed by the board.

(2) Pay a renewal fee prescribed by the board.

(3) Notify the board whether he or she has been convicted, as defined in Section 490, of a misdemeanor or felony, or whether any disciplinary action has been taken by any regulatory or licensing board in this or any other state, subsequent to the registrant’s last renewal.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 80) by Stats. 2013, Ch. 473, Sec. 65. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version, as further amended by Ch. 473.)



4999.100-1

(a) An intern registration shall expire one year from the last day of the month in which it was issued.

(b) To renew a registration, the registrant shall, on or before the expiration date of the registration, do the following:

(1) Apply for a renewal on a form prescribed by the board.

(2) Pay a renewal fee prescribed by the board.

(3) Notify the board whether he or she has been convicted, as defined in Section 490, of a misdemeanor or felony, or whether any disciplinary action has been taken by any regulatory or licensing board in this or any other state, subsequent to the registrant’s last renewal.

(4) Participate in the California law and ethics examination pursuant to Section 4999.53 each year until successful completion of this examination.

(c) The intern registration may be renewed a maximum of five times. No registration shall be renewed or reinstated beyond six years from the last day of the month during which it was issued, regardless of whether it has been revoked. When no further renewals are possible, an applicant may apply for and obtain a new intern registration if the applicant meets the educational requirements for registration in effect at the time of the application for a new intern registration and has passed the California law and ethics examination described in Section 4999.53. An applicant who is issued a subsequent intern registration pursuant to this subdivision may be employed or volunteer in any allowable work setting except private practice.

(d) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 799, Sec. 81) by Stats. 2013, Ch. 473, Sec. 66. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



4999.102

(a) Licenses issued under this chapter shall expire no more than 24 months after the issue date. The expiration date of the original license shall be set by the board.

(b) To renew an unexpired license described in subdivision (a), the licensee, on or before the expiration date of the license, shall do all of the following:

(1) Apply for a renewal on a form prescribed by the board.

(2) Pay a two‑year renewal fee prescribed by the board.

(3) Certify compliance with the continuing education requirements set forth in Section 4999.76.

(4) Notify the board whether he or she has been convicted, as defined in Section 490, of a misdemeanor or felony, or whether any disciplinary action has been taken by any regulatory or licensing board in this or any other state, subsequent to the licensee’s last renewal.

(Amended by Stats. 2011, Ch. 148, Sec. 9. Effective August 1, 2011.)



4999.104

Licenses issued under this chapter that have expired may be renewed at any time within three years of expiration. To renew an expired license described in this section, the licensee shall do all of the following:

(a) File an application for renewal on a form prescribed by the board.

(b) Pay all fees that would have been paid if the license had not become delinquent.

(c) Pay all delinquency fees.

(d) Certify compliance with the continuing education requirements set forth in Section 4999.76.

(e) Notify the board whether he or she has been convicted, as defined in Section 490, of a misdemeanor or felony, or whether any disciplinary action has been taken by any regulatory or licensing board in this or any other state, subsequent to the licensee’s last renewal.

(Amended by Stats. 2011, Ch. 148, Sec. 10. Effective August 1, 2011.)



4999.106

A license that is not renewed within three years after its expiration may not be renewed, restored, reinstated, or reissued, except that a former licensee may apply for and obtain a new license if he or she complies with all of the following:

(a) No fact, circumstance, or condition exists that, if the license were issued, would justify its revocation or suspension.

(b) He or she takes and passes the current examinations required for licensing.

(c) He or she submits an application for initial licensure.

(d) He or she meets the requirements pursuant to Section 4999.51.

(Amended by Stats. 2012, Ch. 799, Sec. 82. Effective January 1, 2013.)



4999.108

A suspended license is subject to expiration and shall be renewed as provided in this article, but that renewal does not entitle the licensee, while it remains suspended and until it is reinstated, to engage in the activity to which the license relates, or in any other activity or conduct in violation of the order or judgment by which it was suspended.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.110

A revoked license is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee shall, as a condition precedent to its reinstatement, pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.112

(a) A licensed professional clinical counselor may apply to the board to request that his or her license be placed on inactive status. A licensee who holds an inactive license shall do all of the following:

(1) Pay a biennial fee of one-half of the active renewal fee.

(2) Be exempt from continuing education requirements.

(3) Not engage in the practice of professional clinical counseling in this state.

(4) Otherwise be subject to this chapter.

(b) A licensee on inactive status may have his or her license reactivated by complying with all of the following:

(1) Submitting a request to the board.

(2) Certifying that he or she has not committed any acts or crimes constituting grounds for denial of licensure.

(3) Paying the remaining one-half of the renewal fee.

(4) Completing the following continuing education requirements:

(A) Eighteen hours of continuing education is required within the two years preceding the date of the request for reactivation if the license will expire less than one year from the date of the request for reactivation.

(B) Thirty-six hours of continuing education is required within the two years preceding the date of the request for reactivation if the license will expire more than one year from the date of the request for reactivation.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.113

(a) The board shall issue, upon application and payment of the fee fixed by this chapter, a retired license to a professional clinical counselor who holds a license that is current and active or a license that is inactive, and whose license is not suspended, revoked, or otherwise punitively restricted by the board or subject to disciplinary action under this chapter.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active professional clinical counselor license is required.

(c) The holder of a retired license shall not be required to renew that license.

(d) The holder of a retired license may apply to restore to active status his or her license to practice professional clinical counseling if that retired license was issued less than three years prior to the application date, and the applicant meets all of the following requirements:

(1) Has not committed an act or crime constituting grounds for denial of licensure.

(2) Pays the required renewal fee.

(3) Completes the required continuing education as specified in Section 4999.76.

(4) Complies with the fingerprint submission requirements established by the board in regulation.

(e) An applicant requesting to restore his or her license pursuant to subdivision (d), whose license was issued in accordance with this section less than one year from the date of the application, shall complete 18 hours of continuing education as specified in Section 4999.76.

(f) An applicant requesting to restore his or her license pursuant to subdivision (d), whose license was issued in accordance with this section one or more years from the date of application, shall complete 36 hours of continuing education as specified in Section 4999.76.

(g) The holder of a retired license may apply to restore to active status his or her license to practice professional clinical counseling if that retired license was issued three or more years prior to the application date, and the applicant meets all of the following requirements:

(1) Has not committed an act or crime constituting grounds for denial of licensure.

(2) Applies for licensure and pays the required fees.

(3) Passes the examinations required for licensure.

(4) Complies with the fingerprint submission requirements established by the board in regulation.

(Amended by Stats. 2013, Ch. 339, Sec. 4. Effective January 1, 2014.)



4999.114

The board shall report each month to the Controller the amount and source of all revenue received pursuant to this chapter and at the same time deposit the entire amount thereof in the State Treasury for credit to the Behavioral Sciences Fund.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.116

(a) The moneys credited to the Behavioral Sciences Fund under Section 4999.114 shall, upon appropriation by the Legislature, be used for the purposes of carrying out and enforcing the provisions of this chapter.

(b) The board shall keep records that will reasonably ensure that funds expended in the administration of each licensing or registration category bear a reasonable relation to the revenue derived from each category, and shall so notify the department no later than May 31 of each year.

(c) Surpluses, if any, may be used in a way so as to bear a reasonable relation to the revenue derived from each category, and may include, but not be limited to, expenditures for education and research related to each of the licensing or registration categories.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.118

A licensee or registrant shall give written notice to the board of a name change within 30 days after each change, giving both the old and new names. A copy of the legal document authorizing the name change, such as a court order or marriage certificate, shall be submitted with the notice.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)



4999.120

The board shall assess fees for the application for and the issuance and renewal of licenses and for the registration of interns to cover administrative and operating expenses of the board related to this chapter. Fees assessed pursuant to this section shall not exceed the following:

(a) The fee for the application for examination eligibility shall be up to two hundred fifty dollars ($250).

(b) The fee for the application for intern registration shall be up to one hundred fifty dollars ($150).

(c) The fee for the application for licensure shall be up to one hundred eighty dollars ($180).

(d) The fee for the board-administered clinical examination, if the board chooses to adopt this examination in regulations, shall be up to two hundred fifty dollars ($250).

(e) The fee for the law and ethics examination shall be up to one hundred fifty dollars ($150).

(f) The fee for the examination described in subdivision (b) of Section 4999.54 shall be up to one hundred dollars ($100).

(g) The fee for the issuance of a license shall be up to two hundred fifty dollars ($250).

(h) The fee for annual renewal of an intern registration shall be up to one hundred fifty dollars ($150).

(i) The fee for two-year renewal of licenses shall be up to two hundred fifty dollars ($250).

(j) The fee for issuance of a retired license shall be forty dollars ($40).

(k) The fee for rescoring an examination shall be twenty dollars ($20).

(l) The fee for issuance of a replacement license or registration shall be twenty dollars ($20).

(m) The fee for issuance of a certificate or letter of good standing shall be twenty-five dollars ($25).

(Amended by Stats. 2012, Ch. 799, Sec. 83. Effective January 1, 2013.)



4999.122

The professional clinical counselor licensing program shall be supported from fees assessed to applicants, interns, and licensees. Startup funds to implement this program shall be derived, as a loan, from the reserve fund of the Board of Behavioral Sciences, subject to an appropriation by the Legislature in the annual Budget Act. The board shall not implement this chapter until funds have been appropriated.

(Added by Stats. 2009, Ch. 619, Sec. 3. Effective January 1, 2010.)






ARTICLE 7 - Professional Clinical Counselor Corporations

4999.123

A professional clinical counselor corporation is a corporation that is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees who are rendering professional services and who are licensed professional clinical counselors, licensed marriage and family therapists, physicians and surgeons, psychologists, licensed clinical social workers, registered nurses, chiropractors, or acupuncturists, are in compliance with the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), this article, and any other statute or regulation pertaining to that corporation and the conduct of its affairs. With respect to a professional clinical counselor corporation, the term “governmental agency” in the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code) shall be construed to mean the Board of Behavioral Sciences.

(Amended by Stats. 2014, Ch. 316, Sec. 35. Effective January 1, 2015.)



4999.124

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in, or abet the violation of, or conspire to violate, any provision or term of this article, the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), or any regulation adopted under those laws.

(Added by Stats. 2011, Ch. 381, Sec. 13. Effective January 1, 2012.)



4999.125

The name of a professional clinical counselor corporation and any name or names under which it may be rendering professional services shall contain the words “licensed professional clinical counselor” or “professional clinical counselor” and wording or abbreviations denoting a corporate existence. A professional clinical counselor corporation that conducts business under a fictitious business name shall not use any name that is false, misleading, or deceptive, and shall inform each patient, prior to commencement of treatment, that the business is conducted by a professional clinical counselor corporation.

(Added by Stats. 2011, Ch. 381, Sec. 13. Effective January 1, 2012.)



4999.126

Except as provided in Section 13403 of the Corporations Code, each director, shareholder, and officer of a professional clinical counselor corporation shall be a licensed person, as defined in Section 13401 of the Corporations Code.

(Added by Stats. 2011, Ch. 381, Sec. 13. Effective January 1, 2012.)



4999.127

The income of a professional clinical counselor corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined in Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of that shareholder or his or her shares in the professional clinical counselor corporation.

(Added by Stats. 2011, Ch. 381, Sec. 13. Effective January 1, 2012.)



4999.128

A professional clinical counselor corporation shall not perform or fail to perform any act the performance of which, or for which the failure to perform, would constitute unprofessional conduct under any statute, rule, or regulation. In the conduct of its practice, a professional clinical counselor corporation shall observe and be bound by any statute, rule, or regulation that applies to a licensed professional clinical counselor.

(Added by Stats. 2011, Ch. 381, Sec. 13. Effective January 1, 2012.)



4999.129

The board may formulate and enforce any rule or regulation to carry out the purposes and objectives of this article, including as follows:

(a) Any rule or regulation that requires that the articles of incorporation or bylaws of a professional clinical counselor corporation shall include a provision that requires the capital stock of the corporation owned by a disqualified person, as defined in Section 13401 of the Corporations Code, or a deceased person to be sold to the corporation or to the remaining shareholders of the corporation within the timeframe that the rule or regulation requires.

(b) Any rule or regulation that requires that a professional clinical counselor corporation shall provide adequate security by insurance or otherwise for claims against the corporation by its patients arising out of the rendering of professional services.

(Added by Stats. 2011, Ch. 381, Sec. 13. Effective January 1, 2012.)












DIVISION 3 - PROFESSIONS AND VOCATIONS GENERALLY

CHAPTER 1 - Accountants

ARTICLE 1 - Administration

5000

(a) There is in the Department of Consumer Affairs the California Board of Accountancy, which consists of 15 members, 7 of whom shall be licensees, and 8 of whom shall be public members who shall not be licentiates of the board or registered by the board. The board has the powers and duties conferred by this chapter.

(b) The Governor shall appoint four of the public members, and the seven licensee members as provided in this section. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint two public members. In appointing the seven licensee members, the Governor shall appoint individuals representing a cross section of the accounting profession.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(d) Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature. However, the review of the board shall be limited to reports or studies specified in this chapter and those issues identified by the appropriate policy committees of the Legislature and the board regarding the implementation of new licensing requirements.

(Amended by Stats. 2014, Ch. 400, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



5000.1

Protection of the public shall be the highest priority for the California Board of Accountancy in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 23. Effective January 1, 2003.)



5000.5

No public member shall be a current or former licensee of the board or an immediate family member of a licensee, or be currently or formerly employed by a public accounting firm, bookkeeping firm, or firm engaged in providing tax preparation as its primary business, or have any financial interest in the business of a licensee. Each public member shall meet all of the requirements for public membership on the board as set forth in Chapter 6 (commencing with Section 450) of Division 1.

(Added by Stats. 2002, Ch. 231, Sec. 2. Effective January 1, 2003.)



5001

(a) Except as provided in subdivision (b), each member of the board, except the public members, shall be actively engaged in the practice of public accountancy and shall have been so engaged for a period of not less than five years preceding the date of his appointment. Each member shall be a citizen of the United States and a resident of this state for at least five years next preceding his appointment, and shall be of good character. Within 30 days after their appointment, the members of the board shall take and subscribe to the oath of office as prescribed by the Government Code and shall file the same with the Secretary of State.

(b) One licensee member appointed by the Governor may be an active educator within a program that emphasizes the study of accounting within a college, university, or four-year educational institution.

(Amended by Stats. 2003, Ch. 807, Sec. 3. Effective January 1, 2004.)



5002

Each member shall be appointed for a term of four years and shall hold office until the appointment and qualification of his successor or until one year shall have elapsed since the expiration of the term for which he was appointed, whichever first occurs.

Vacancies occurring shall be filled by appointment for the unexpired term of a person licensed in the same capacity as the person being replaced. No person shall serve more than two terms consecutively. The Governor shall remove from the board any member, except a public member, whose permit to practice has become void, revoked or suspended. The Governor may, after hearing, remove any member of the board for neglect of duty or other just cause.

(Amended by Stats. 1971, Ch. 716.)



5003

The officers of the board are a president, vice president and a secretary-treasurer.

(Amended by Stats. 1959, Ch. 310.)



5004

The president, vice president, and secretary-treasurer shall be elected by the board for a term of one year from among its members at the time of the annual meeting. The newly elected president, vice president, and secretary-treasurer shall assume the duties of their respective offices at the conclusion of the annual meeting at which they were elected.

(Amended by Stats. 1996, Ch. 1137, Sec. 2. Effective January 1, 1997.)



5006

The officers of the board shall continue in office until their successors are elected and qualify.

(Added by Stats. 1945, Ch. 1353.)



5007

The president shall preside at all meetings of the board, and in the event of his absence or inability to act, the vice president shall preside. Other duties of the president, vice president, and the duties of the secretary-treasurer, shall be such as the board may prescribe.

(Added by Stats. 1945, Ch. 1353.)



5008

The board shall, from time to time, but not less than twice each year, prepare and distribute to all licensees, a report of the activities of the board, including amendments to this chapter and regulations adopted by the board, and may likewise distribute reports of other matters of interest to the public and to practitioners.

(Amended by Stats. 1986, Ch. 1226, Sec. 1.)



5009

The board shall compile and maintain, or may have compiled and maintained on its behalf, a register of licensees that contains information that the board determines is necessary for the purposes for which the board was established. The board shall make the register available to any licensee and to the public.

(Repealed and added by Stats. 1996, Ch. 639, Sec. 2. Effective January 1, 1997.)



5010

The board may adopt, repeal, or amend such regulations as may be reasonably necessary and expedient for the orderly conduct of its affairs and for the administration of this chapter. The regulations shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1985, Ch. 106, Sec. 6.)



5011

The board shall designate the location of its principal office and may establish branch offices in other locations.

(Added by renumbering Section 5016 by Stats. 1959, Ch. 310.)



5012

The board shall have a seal.

(Amended by Stats. 1965, Ch. 299.)



5013

The board shall keep records of all proceedings and actions by and before the board and before its committees. In any proceeding in court, civil or criminal, copies of those records certified as correct by the executive officer of the board under seal of the board shall be admissible in evidence and shall be prima facie evidence of the correctness of the contents thereof.

(Amended by Stats. 1984, Ch. 47, Sec. 37. Effective March 21, 1984.)



5015

The board may employ clerks, examiners and, except as provided by Section 159.5, other assistants in the performance of its duties, and pay salaries and necessary expenses.

(Amended by Stats. 1971, Ch. 716.)



5015.6

The board may appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the board and vested in him or her by this chapter.

This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 448, Sec. 6. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



5016

A majority of the board shall constitute a quorum for the transaction of any business at any meeting of the board. Notice of each meeting of the board shall be given in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code). The board shall meet at the call of the president and executive officer, but not less than twice each year. Any two members of the board may request the executive officer to call a special meeting, and the executive officer, upon receiving that notice, shall call a meeting pursuant to the procedure prescribed herein.

(Amended by Stats. 2009, Ch. 307, Sec. 64. Effective January 1, 2010.)



5017

All meetings of the board shall be open and public, except that the board may hold executive sessions to deliberate on the decision to be reached upon the evidence introduced in a proceeding conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2, of the Government Code.

The members of the board may hold executive sessions to prepare, approve, grade, or administer examinations and shall have jurisdiction or vote over these functions of preparing, approving, grading, or administering examinations in executive session as provided for in Section 11126 of the Government Code.

(Amended by Stats. 1986, Ch. 1226, Sec. 2.)



5017.1

The board shall post, within 10 days of board approval, the finalized minutes from meetings of the board that are open and public pursuant to Section 5017 on the board’s Internet Web site. The minutes shall remain on the board’s Internet Web site for at least three years. Providing a link on the Internet Web site to the minutes shall satisfy this requirement.

(Added by Stats. 2009, Ch. 378, Sec. 1. Effective January 1, 2010.)



5017.5

(a) The board shall provide a live audio or video broadcast, on its Internet Web site, of each of its board meetings that are open and public.

(b) (1) If technical failure prevents the board from providing a live broadcast as specified in subdivision (a), that failure shall not constitute a violation of this section if the board exercised reasonable diligence in providing a live broadcast.

(2) Failure to provide a live broadcast of its board meetings due to technical failure shall not prohibit the board from meeting and taking actions.

(c) The recording of the live audio or video broadcast shall remain on the Internet Web site for at least three years. Providing a link on the Internet Web site to the recording of the live audio or video broadcast shall satisfy this requirement.

(Added by Stats. 2009, Ch. 378, Sec. 2. Effective January 1, 2010.)



5018

The board may by regulation, prescribe, amend, or repeal rules of professional conduct appropriate to the establishment and maintenance of a high standard of integrity and dignity in the profession. In addition to the requirements contained in Chapter 4 (commencing with Section 11370) of Part 1 of Division 3 of Title 2 of the Government Code, a copy of the rules shall be mailed to every holder of a license under this chapter at least 30 days prior to a date named for a public hearing held for the purpose of receiving and considering objections to any of the proposed provisions. Every licensee of the California Board of Accountancy in this state shall be governed and controlled by the rules and standards adopted by the board.

(Amended by Stats. 2000, Ch. 1055, Sec. 3. Effective September 30, 2000.)



5019

Every applicant, when subscribing to an application for certificate or registration, shall acknowledge the fact that the applicant has read and understands the rules of professional conduct adopted by the board.

(Repealed and added by Stats. 2012, Ch. 661, Sec. 2. Effective January 1, 2013.)



5020

The board may, for the purpose of obtaining technical expertise, appoint an enforcement advisory committee of not more than 13 licensees to provide advice and assistance related to the functions specified in Section 5103. The committee shall act only in an advisory capacity, shall have no authority to initiate any disciplinary action against a licensee, and shall only be authorized to report its findings from any investigation or hearing conducted pursuant to this section to the board, or upon direction of the board, to the executive officer.

(Amended by Stats. 2010, Ch. 415, Sec. 1. Effective January 1, 2011.)



5021

The members of the enforcement advisory and qualifications committees shall hold office for two years.

(Amended by Stats. 2010, Ch. 415, Sec. 2. Effective January 1, 2011.)



5022

The qualifications committee shall make recommendations and forward its report to the board for action on any matter on which it is authorized to act. An applicant for registration as a certified public accountant who is aggrieved by any action taken by the committee with respect to his or her qualifications may appeal to the board in accordance with rules or regulations prescribed by the board. The board on the appeal may give an oral or written examination as an aid in determining whether the applicant is qualified under the terms of this chapter.

(Amended by Stats. 2009, Ch. 307, Sec. 66. Effective January 1, 2010.)



5023

The board may establish a qualifications committee of its own certified public accountant members or other certified public accountants of the state in good standing, to perform the following advisory duties:

(a) To examine the qualifications of all applicants for the license of certified public accountant.

(b) To recommend to the board applicants for the certified public accountant license who fulfill the requirements of this chapter.

(Amended by Stats. 2009, Ch. 307, Sec. 67. Effective January 1, 2010.)



5024

The board may create and appoint advisory committees, consisting solely of board members or consisting of board members and other persons who are not board members, for the purpose of making recommendations on matters as may be specified by the board.

(Amended by Stats. 2010, Ch. 415, Sec. 3. Effective January 1, 2011.)



5025.1

(a) The board may contract with and employ certified public accountants and public accountants as consultants and experts to assist in the investigation and prosecution of judicial and administrative matters.

(b) Contracts made pursuant to this section are not subject to Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, except that the board shall apply the standards set forth in Section 19130 in awarding personal service contracts under this section.

(c) Notwithstanding any other provision of law, the board may contract with these consultants and experts on a sole source basis.

(d) If a person, not a regular employee of the board, is hired or under contract to provide expertise to the board in the evaluation of the conduct of a licensee, and that person is named as a defendant in a civil action for defamation, tortious interference with prospective business advantage, or other civil causes of action directly resulting from opinions rendered, statements made, or testimony given to the board, its committees, staff, legal counsel, or other representatives, or in any proceeding instituted by the board or to which the board is a party, the board shall provide for representation required to defend that person in that civil action and shall indemnify that person for any judgment rendered against him or her. This right of defense and indemnification shall be the same as, and no greater than, the right provided to a public employee pursuant to Section 825 of the Government Code. Nothing herein shall be construed as expanding or limiting any immunity from liability otherwise provided by law.

(e) On or before June 1 of each year, the board shall report to the appropriate policy and fiscal committees of each house of the Legislature the terms of the contract or contracts entered into each fiscal year pursuant to this section. The report shall include the cost, services, terms and duration provided under each contract, the identity of the firms or individuals awarded any contract, and data demonstrating the cost effectiveness of the board’s sole-source contracting in the investigation and prosecution of the board’s enforcement programs.

(Added by Stats. 1994, Ch. 44, Sec. 1. Effective April 19, 1994.)



5025.2

(a) The Legislature finds that there are occasions when the California Board of Accountancy urgently requires additional expenditure authority in order to fund unanticipated enforcement and litigation activities. Without sufficient expenditure authority to obtain the necessary additional resources for urgent litigation and enforcement matters, the board is unable to adequately protect the public. Therefore, it is the intent of the Legislature that, apart from, and in addition to, the expenditure authority that may otherwise be established, the California Board of Accountancy shall be given the increase in its expenditure authority in any given current fiscal year that is authorized by the Department of Finance pursuant to the provisions of subdivision (b) of this section, for costs and services in urgent litigation and enforcement matters, including, but not limited to, costs for professional and consulting services and for the services of the Attorney General and the Office of Administrative Hearings.

(b) Notwithstanding Control Section 27.00 of the annual Budget Act, Section 11006 of the Government Code, and the amount listed in the annual Budget Act for expenditure, the Department of Finance shall authorize up to two million dollars ($2,000,000) in additional expenditures for the California Board of Accountancy upon a showing by the board that those funds are necessary for public protection and that the shortfall was not anticipated. These additional expenditures shall be payable from the Accountancy Fund for purposes of the board’s litigation or enforcement activities in any given current fiscal year.

(Added by Stats. 2004, Ch. 921, Sec. 3. Effective January 1, 2005.)



5025.3

(a) Whenever the board enters into a contract for litigation or enforcement purposes, including, but not limited to, contracts pursuant to Section 5025.1, funds may be encumbered in the fiscal year the contract is executed and expended at any time during the subsequent 24 months commencing with the last day of the fiscal year in which the contract is executed.

(b) Notwithstanding Section 13340 of the Government Code, funds encumbered for a contract pursuant to subdivision (a) of this section are continuously appropriated without regard to fiscal year, however, the appropriation is limited to the period for which funds are authorized to be encumbered under subdivision (a).

(Added by Stats. 2004, Ch. 921, Sec. 4. Effective January 1, 2005.)






ARTICLE 1.5 - Continuing Education

5026

The Legislature has determined it is in the public interest to require that certified public accountants and public accountants licensed under provisions of this chapter comply with continuing education requirements adopted by the board as a prerequisite to the renewal of public accountancy licenses on and after December 31, 1974.

(Added by Stats. 1972, Ch. 716.)



5027

The board shall by regulation prescribe, amend, or repeal rules including, but not limited to, all of the following:

(a) A definition of basic requirements for continuing education.

(b) A licensee who plans, directs, or approves any financial or compliance audit report on any governmental agency shall complete a minimum of 24 hours of qualifying continuing education in the area of governmental accounting and auditing or related subjects during the two-year license renewal period.

(c) A licensee who provides audit, review, other attestation services, or issues compiled financial statement reports shall, during the two-year license renewal period, complete a minimum of 24 hours of qualifying continuing education in the area of accounting and auditing related to reporting on financial statements.

(d) A licensee with a valid permit to practice public accountancy shall, within a six-year period, complete a continuing education course on the provisions of this chapter and the rules of professional conduct.

(e) A licensee on inactive status shall complete the continuing education course required by subdivision (d) prior to reentering public practice.

(f) A delineation of qualifying programs for maintaining competency.

(g) A system of control and compliance reporting.

In exercising its power under this section for the interests of consumer protection, the board shall establish standards which will assure reasonable currency of knowledge as a basis for a high standard of practice by licensees. The standards shall be established in a manner to assure that a variety of alternatives are available to licensees to comply with the continuing education requirements for renewal of licenses and taking cognizance of specialized areas of practice.

(Amended by Stats. 1996, Ch. 639, Sec. 3. Effective January 1, 1997.)



5028

The board may, in accordance with the intent of this article, make exceptions from continuing education requirements for licensees not engaged in public practice, or for reasons of health, military service, or other good cause; provided, however, that if the licensee returns to the practice of public accounting he or she shall meet such continuing education requirements as the board may determine.

(Amended by Stats. 2009, Ch. 409, Sec. 1. Effective January 1, 2010.)



5029

The board may establish an advisory continuing education committee of nine members, six of whom shall be certified public accountants, two of whom shall be board members, one of whom is a public member of the board, and one of whom shall be a public accountant, to perform any of the following duties:

(a) To evaluate programs and advise the board as to whether they qualify under the regulations adopted by the board pursuant to subdivision (f) of Section 5027. Educational courses offered by professional accounting societies shall be accepted by the board as qualifying if the courses are approved by the committee as meeting the requirements of the board under the regulations.

(b) To consider applications for exceptions as permitted under Section 5028 and provide a recommendation to the board.

(c) To consider other advisory matters relating to the requirements of this article as the board may assign to the committee.

(Amended by Stats. 1997, Ch. 758, Sec. 47. Effective January 1, 1998.)






ARTICLE 2 - General Powers and Definitions

5030

“Board” means the California Board of Accountancy.

(Amended by Stats. 1999, Ch. 657, Sec. 26. Effective January 1, 2000.)



5031

“Committee” means any committee created under the provisions of Article 1 (commencing at Section 5000).

(Added by Stats. 1959, Ch. 310.)



5032

“State” when not specifically referring to this State, means any state, territory or insular possession of the United States, or the District of Columbia.

(Added by Stats. 1959, Ch. 310.)



5033

“Certified public accountant” means any person who has received from the board a certificate of certified public accountant and who holds a valid permit to practice under the provisions of this chapter.

(Added by Stats. 1959, Ch. 310.)



5033.1

For purposes of this chapter, “license” shall also include “certificate.”

(Added by Stats. 1994, Ch. 1278, Sec. 1.5. Effective January 1, 1995.)



5034

“Public accountant” means any person who has registered with the board as a public accountant and who holds a valid permit for the practice of public accountancy.

(Added by Stats. 1959, Ch. 310.)



5035

“Person” includes individual, partnership, firm, association, limited liability company, or corporation, unless otherwise provided.

(Amended by Stats. 1994, Ch. 1010, Sec. 8. Effective January 1, 1995.)



5035.1

“Firm” means a sole proprietorship, a corporation, or a partnership.

(Added by Stats. 1986, Ch. 303, Sec. 2.)



5035.2

“Client”, as used in any context in this chapter, means any person for whom public accountancy services are performed or to whom financial products, financial services, or securities are sold or provided at the licensee’s public accountancy practice or through referral to any other location or business in which the certified public accountant has a material interest.

(Added by Stats. 1989, Ch. 489, Sec. 1.)



5035.3

For purposes of subdivision (b) of Section 5050 and Sections 5054 and 5096.12, “firm” includes any entity that is authorized or permitted to practice public accountancy as a firm under the laws of another state.

(Added by Stats. 2006, Ch. 458, Sec. 1. Effective September 25, 2006.)



5036

Whenever any statute requires that any reports, financial statements, and other documents for any department, division, board, commission, or agency of this state be prepared by certified public accountants, the requirement shall be construed to mean a licensee or licensees with a valid permit to practice public accountancy.

(Amended by Stats. 1996, Ch. 639, Sec. 4. Effective January 1, 1997.)



5037

(a) All statements, records, schedules, working papers and memoranda made by a licensee or a partner, shareholder, officer, director, or employee of a licensee, incident to, or in the course of, rendering services to a client in the practice of public accountancy, except the reports submitted by the licensee to the client and except for records which are part of the client’s records, shall be and remain the property of the licensee in the absence of an express agreement between the licensee and the client to the contrary. No such statement, record, schedule, working paper, or memoranda shall be sold, transferred, or bequeathed, without the consent of the client or his or her personal representative or assignee, to anyone other than one or more surviving partners or stockholders or new partners or stockholders of the licensee, or any combined or merged firm or successor in interest to the licensee.

(b) A licensee shall furnish to his or her client or former client, upon request and reasonable notice:

(1) A copy of the licensee’s working papers, to the extent that those working papers include records that would ordinarily constitute part of the client’s records and are not otherwise available to the client.

(2) Any accounting or other records belonging to, or obtained from or on behalf of, the client which the licensee removed from the client’s premises or received for the client’s account. The licensee may make and retain copies of documents of the client when they form the basis for work done by him or her.

(Amended by Stats. 1986, Ch. 303, Sec. 3.)



5037.1

Nothing in subdivision (k) of Section 17406 of the Financial Code or subdivision (a) of Section 17406.1 of the Financial Code shall be construed to impair or impede a licensee’s rights, duties, and obligations under Section 5037.

(Added by Stats. 1994, Ch. 496, Sec. 1. Effective January 1, 1995.)



5038

If any provisions of this chapter or the application thereof to any person or circumstances is held invalid, the remainder of the chapter and the application of such provision to other persons or circumstances shall not be affected thereby.

(Added by renumbering Section 5131 by Stats. 1959, Ch. 310.)



5040

The Legislature finds and declares that it is important to inform taxpayers that they may make voluntary contributions to certain funds or programs, as provided on the state income tax return. The Legislature further finds and declares that many taxpayers remain unaware of the voluntary contribution check-offs on the state income tax return. Therefore, it is the intent of the Legislature to encourage all persons who prepare state income tax returns, including accountants, to inform their clients in writing, prior to the completion of any state income tax return, that they may make a contribution to any voluntary contribution check-off on the state income tax return if they so choose.

(Amended by Stats. 1998, Ch. 485, Sec. 2. Effective January 1, 1999.)






ARTICLE 3 - Application of Chapter

5050

(a) Except as provided in subdivisions (b) and (c) of this section, in subdivision (a) of Section 5054, and in Section 5096.12, no person shall engage in the practice of public accountancy in this state unless the person is the holder of a valid permit to practice public accountancy issued by the board or a holder of a practice privilege pursuant to Article 5.1 (commencing with Section 5096).

(b) Nothing in this chapter shall prohibit a certified public accountant, a public accountant, or a public accounting firm lawfully practicing in another state from temporarily practicing in this state incident to practice in another state, provided that an individual providing services under this subdivision may not solicit California clients, may not assert or imply that the individual is licensed to practice public accountancy in California, and may not engage in the development, implementation, or marketing to California consumers of any abusive tax avoidance transaction, as defined in subdivision (c) of Section 19753 of the Revenue and Taxation Code. A firm providing services under this subdivision that is not registered to practice public accountancy in California may not solicit California clients, may not assert or imply that the firm is licensed to practice public accountancy in California, and may not engage in the development, implementation, or marketing to California consumers of any abusive tax avoidance transaction, as defined in subdivision (c) of Section 19753 of the Revenue and Taxation Code. This subdivision shall become inoperative on January 1, 2011.

(c) Nothing in this chapter shall prohibit a person who holds a valid and current license, registration, certificate, permit, or other authority to practice public accountancy from a foreign country, and lawfully practicing therein, from temporarily engaging in the practice of public accountancy in this state incident to an engagement in that country, provided that:

(1) The temporary practice is regulated by the foreign country and is performed under accounting or auditing standards of that country.

(2) The person does not hold himself or herself out as being the holder of a valid California permit to practice public accountancy or the holder of a practice privilege pursuant to Article 5.1 (commencing with Section 5096).

(Amended by Stats. 2006, Ch. 458, Sec. 2. Effective September 25, 2006.)



5050.1

(a) Any person that engages in any act that is the practice of public accountancy in this state consents to the personal, subject matter, and disciplinary jurisdiction of the board. This subdivision is declarative of existing law.

(b) Any person engaged in the practice of public accountancy under subdivision (a) is deemed to have appointed the regulatory authority of the state or foreign jurisdiction that issued the person’s permit, certificate, license or other authorization to practice as the person’s agent on whom notice, subpoenas, or other process may be served in any action or proceeding by or before the board against or involving that person.

(Added by Stats. 2006, Ch. 458, Sec. 3. Effective September 25, 2006.)



5050.2

(a) The board may revoke, suspend, issue a fine pursuant to Article 6.5 (commencing with Section 5116), or otherwise restrict or discipline the holder of an authorization to practice under subdivision (b) or (c) of Section 5050, subdivision (a) of Section 5054, or Section 5096.12 for any act that would be a violation of this code or grounds for discipline against a licensee or holder of a practice privilege, or grounds for denial of a license or practice privilege under this code. The provisions of the Administrative Procedure Act, including, but not limited to, the commencement of a disciplinary proceeding by the filing of an accusation by the board shall apply to this section. Any person whose authorization to practice under subdivision (b) or (c) of Section 5050, subdivision (a) of Section 5054, or Section 5096.12 has been revoked may apply for reinstatement of the authorization to practice under subdivision (b) or (c) of Section 5050, subdivision (b) of Section 5054, or Section 5096.12 not less than one year after the effective date of the board’s decision revoking the authorization to practice unless a longer time, not to exceed three years, is specified in the board’s decision revoking the authorization to practice.

(b) The board may administratively suspend the authorization of any person to practice under subdivision (b) or (c) of Section 5050, subdivision (a) of Section 5054, or Section 5096.12 for any act that would be grounds for administrative suspension under Section 5096.4 utilizing the procedures set forth in that section.

(Amended by Stats. 2007, Ch. 130, Sec. 18. Effective January 1, 2008.)



5051

Except as provided in Sections 5052 and 5053, a person shall be deemed to be engaged in the practice of public accountancy within the meaning and intent of this chapter if he or she does any of the following:

(a) Holds himself or herself out to the public in any manner as one skilled in the knowledge, science, and practice of accounting, and as qualified and ready to render professional service therein as a public accountant for compensation.

(b) Maintains an office for the transaction of business as a public accountant.

(c) Offers to prospective clients to perform for compensation, or who does perform on behalf of clients for compensation, professional services that involve or require an audit, examination, verification, investigation, certification, presentation, or review of financial transactions and accounting records.

(d) Prepares or certifies for clients reports on audits or examinations of books or records of account, balance sheets, and other financial, accounting and related schedules, exhibits, statements, or reports that are to be used for publication, for the purpose of obtaining credit, for filing with a court of law or with any governmental agency, or for any other purpose.

(e) In general or as an incident to that work, renders professional services to clients for compensation in any or all matters relating to accounting procedure and to the recording, presentation, or certification of financial information or data.

(f) Keeps books, makes trial balances, or prepares statements, makes audits, or prepares reports, all as a part of bookkeeping operations for clients.

(g) Prepares or signs, as the tax preparer, tax returns for clients.

(h) Prepares personal financial or investment plans or provides to clients products or services of others in implementation of personal financial or investment plans.

(i) Provides management consulting services to clients.

The activities set forth in subdivisions (f) to (i), inclusive, are “public accountancy” only when performed by a certified public accountant or public accountant, as defined in this chapter.

A person is not engaged in the practice of public accountancy if the only services he or she engages in are those defined by subdivisions (f) to (i), inclusive, and he or she does not hold himself or herself out, solicit, or advertise for clients using the certified public accountant or public accountant designation. A person is not holding himself or herself out, soliciting, or advertising for clients within the meaning of this section solely by reason of displaying a CPA or PA certificate in his or her office or identifying himself or herself as a CPA or PA on other than signs, advertisements, letterhead, business cards, publications directed to clients or potential clients, or financial or tax documents of a client.

(Amended by Stats. 1998, Ch. 485, Sec. 3. Effective January 1, 1999.)



5052

Nothing in this chapter shall apply to any person who as an employee, independent contractor, or otherwise, contracts with one or more persons, organizations, or entities, for the purpose of keeping books, making trial balances, statements, making audits or preparing reports, all as a part of bookkeeping operations, provided that such trial balances, statements, or reports are not issued over the name of such person as having been prepared or examined by a certified public accountant or public accountant.

Nothing contained in this chapter shall affect, limit or be construed as affecting or limiting the rights of any public accountant who met the requirements of prior statutes and who was registered with the board as a public accountant on or before December 31, 1955.

(Added by renumbering Section 5062 by Stats. 1959, Ch. 310.)



5053

Nothing contained in this chapter precludes a person who is not a certified public accountant or public accountant from serving as an employee of, or an assistant to, a certified public accountant or public accountant or partnership or a corporation composed of certified public accountants or public accountants holding a permit to practice pursuant to this chapter if the employee or assistant works under the control and supervision of a certified public accountant, or a public accountant authorized to practice public accountancy pursuant to this chapter and if the employee or assistant does not issue any statement over his or her name.

This section does not apply to an attorney at law in connection with his or her practice of law.

(Amended by Stats. 1998, Ch. 878, Sec. 32. Effective January 1, 1999.)



5054

(a) Notwithstanding any other provision of this chapter, an individual or firm holding a valid and current license, certificate, or permit to practice public accountancy from another state may prepare tax returns for natural persons who are California residents or estate tax returns for the estates of natural persons who were clients at the time of death without obtaining a permit to practice public accountancy issued by the board under this chapter or a practice privilege pursuant to Article 5.1 (commencing with Section 5096) provided that the individual or firm does not physically enter California to practice public accountancy pursuant to Section 5051, does not solicit California clients, and does not assert or imply that the individual or firm is licensed or registered to practice public accountancy in California.

(b) The board may, by regulation, limit the number of tax returns that may be prepared pursuant to subdivision (a).

(Added by Stats. 2005, Ch. 658, Sec. 26. Effective January 1, 2006.)



5055

Any person who has received from the board a certificate of certified public accountant may, subject to Section 5051, be styled and known as a “certified public accountant” and may also use the abbreviation “C.P.A.” No other person, except a firm registered under this chapter, shall assume or use that title, designation, or abbreviation or any other title, designation, sign, card, or device tending to indicate that the person using it is a certified public accountant.

(Amended by Stats. 1998, Ch. 878, Sec. 33. Effective January 1, 1999.)



5056

Any person who has received from the board a certificate of public accountant may, subject to Section 5051, be styled and known as a “public accountant” and may also use the abbreviation “P.A.” No other person, except a firm registered under this chapter, shall assume or use that title, designation, or abbreviation or any other title, designation, sign, card, or device tending to indicate that the person using it is a public accountant.

(Amended by Stats. 1998, Ch. 878, Sec. 34. Effective January 1, 1999.)



5057

Notwithstanding any other provision of law, an individual holding a valid and current license, certificate, or permit to practice public accountancy from another state shall be exempt from the requirement to obtain a permit to practice public accountancy issued by the board under this chapter or to secure a practice privilege pursuant to Article 5.1 (commencing with Section 5096) if all of the following conditions are satisfied:

(a) The individual’s client is located in another state.

(b) The individual’s engagement with the client relates to work product to be delivered in another state.

(c) The individual does not solicit California clients, or have his or her principal place of business in this state.

(d) The individual does not assert or imply that he or she is licensed to practice public accountancy in California.

(e) The individual’s practice of public accountancy in this state on behalf of the client located in another state is of a limited duration, not extending beyond the period required to service the engagement for the client located in another state.

(f) The individual’s practice of public accountancy in this state specifically relates to servicing the engagement for the client located in another state.

(Added by Stats. 2011, Ch. 445, Sec. 1. Effective October 3, 2011.)



5058

No person or partnership shall assume or use the title or designation “chartered accountant,” “certified accountant,” “enrolled accountant,” “registered accountant” or “licensed accountant,” or any other title or designation likely to be confused with “certified public accountant” or “public accountant,” or any of the abbreviations “C.A.,” “E.A.,” “R.A.,” or “L.A.,” or similar abbreviations likely to be confused with “C.P.A.” or “P.A.”; provided, that any person qualified as a certified public accountant under this chapter who also holds a comparable title granted under the laws of another country may use such title in conjunction with the title of “certified public accountant” or “C.P.A.” and provided, that any person enrolled to practice before the Internal Revenue Service and recognized as an enrolled agent may use the abbreviation “E.A.”

(Amended by Stats. 1979, Ch. 25.)



5058.1

A person or firm may not use any title or designation in connection with the designation “certified public accountant” or “public accountant” that is false or misleading.

The board may adopt regulations covering the use of titles or designations.

(Added by Stats. 1998, Ch. 878, Sec. 35. Effective January 1, 1999.)



5058.2

The holder of an inactive license issued by the board pursuant to Section 462, when lawfully using the title “certified public accountant,” the CPA designation, or any other reference that would suggest that the person is licensed by the board on materials such as correspondence, Internet Web sites, business cards, nameplates, or name plaques, shall place the term “inactive” immediately after that designation.

(Added by Stats. 2009, Ch. 409, Sec. 2. Effective January 1, 2010.)



5058.3

The holder of a retired license issued by the board pursuant to Section 5070.1, when lawfully using the title “certified public accountant,” the CPA designation, or any other reference that would suggest that the person is licensed by the board on materials such as correspondence, Internet Web sites, business cards, nameplates, or name plaques, shall place the term “retired” immediately after that title, designation, or reference.

(Added by Stats. 2011, Ch. 395, Sec. 1. Effective January 1, 2012.)



5058.4

The holder of a permit in a military inactive status issued by the board pursuant to Section 5070.2, when lawfully using the title “certified public accountant,” the CPA designation, or any other reference that would suggest that the person is licensed by the board, on materials such as correspondence, Internet Web sites, business cards, nameplates, or name plaques, shall place the term “military inactive” immediately after that title, designation, or reference.

(Added by Stats. 2012, Ch. 411, Sec. 1. Effective January 1, 2013.)






ARTICLE 3.5 - Standards of Professional Conduct

5060

(a) No person or firm may practice public accountancy under any name which is false or misleading.

(b) No person or firm may practice public accountancy under any name other than the name under which the person or firm holds a valid permit to practice issued by the board.

(c) Notwithstanding subdivision (b), a sole proprietor may practice under a name other than the name set forth on his or her permit to practice, provided the name is registered by the board, is in good standing, and complies with the requirements of subdivision (a).

(d) The board may adopt regulations to implement, interpret, and make specific the provisions of this section including, but not limited to, regulations designating particular forms of names as being false or misleading.

(Amended by Stats. 1998, Ch. 878, Sec. 37. Effective January 1, 1999.)



5061

(a) Except as expressly permitted by this section, a person engaged in the practice of public accountancy shall not: (1) pay a fee or commission to obtain a client or (2) accept a fee or commission for referring a client to the products or services of a third party.

(b) A person engaged in the practice of public accountancy who is not performing any of the services set forth in subdivision (c) and who complies with the disclosure requirements of subdivision (d) may accept a fee or commission for providing a client with the products or services of a third party where the products or services of a third party are provided in conjunction with professional services provided to the client by the person engaged in the practice of public accountancy. Nothing in this subdivision shall be construed to permit the solicitation or acceptance of any fee or commission solely for the referral of a client to a third party.

(c) A person engaged in the practice of public accountancy is prohibited from performing services for a client, or an officer or director of a client, or a client-sponsored retirement plan, for a commission or from receiving a commission from a third party for providing the products or services of that third party to a client, or an officer or director of a client, or a client-sponsored retirement plan, during the period in which the person also performs for that client, or officer or director of that client, or client-sponsored retirement plan, any of the services listed below and during the period covered by any historical financial statements involved in those listed services:

(1) An audit or review of a financial statement.

(2) A compilation of a financial statement when that person expects, or reasonably might expect, that a third party will use the financial statement and the compilation report does not disclose a lack of independence.

(3) An examination of prospective financial information.

For purposes of this subdivision, “director” means any person as defined under Section 164 of the Corporations Code and “officer” means any individual reported to a regulatory agency as an officer of a corporation. However, “director” and “officer” does not include a director or officer of a nonprofit corporation, or a corporation that meets the board’s definition of small business, as specified by regulation.

(d) A person engaged in the practice of public accountancy who is not prohibited from performing services for a commission, or from receiving a commission, and who is paid or expects to be paid a commission, shall disclose that fact to any client or entity to whom the person engaged in the practice of public accountancy recommends or refers a product or service to which the commission relates.

(e) The board shall adopt regulations to implement, interpret, and make specific the provisions of this section including, but not limited to, regulations specifying the terms of any disclosure required by subdivision (d), the manner in which the disclosure shall be made, and other matters regarding the disclosure that the board deems appropriate. These regulations shall require, at a minimum, that a disclosure shall comply with all of the following:

(1) Be in writing and be clear and conspicuous.

(2) Be signed by the recipient of the product or service.

(3) State the amount of the commission or the basis on which it will be computed.

(4) Identify the source of the payment and the relationship between the source of the payment and the person receiving the payment.

(5) Be presented to the client at or prior to the time the recommendation of the product or service is made.

(f) For purposes of this section, “fee” includes, but is not limited to, a commission, rebate, preference, discount, or other consideration, whether in the form of money or otherwise.

(g) This section shall not prohibit payments for the purchase of any accounting practice or retirement payments to individuals presently or formerly engaged in the practice of public accountancy or payments to their heirs or estates.

(Amended by Stats. 2003, Ch. 807, Sec. 4. Effective January 1, 2004.)



5062

A licensee shall issue a report which conforms to professional standards upon completion of a compilation, review or audit of financial statements.

(Added by Stats. 1990, Ch. 1393, Sec. 1.3.)



5062.2

A licensee shall not accept employment with a publicly traded corporation or its affiliate within 12 months of the date of issuance of a financial statement report if both of the following criteria are met:

(a) The licensee has participated in an audit engagement for the corporation and held responsibility, with respect to the audit engagement, requiring the licensee to exercise significant judgment in the audit process. Responsibilities meeting the requirements of this subdivision include, but are not limited to, positions, however titled, where the licensee was the person in charge of the fieldwork, up through positions where the licensee was a partner on the engagement.

(b) The employment would permit the licensee to exercise significant authority over accounting or financial reporting, including authority over the controls related to those functions.

(Added by Stats. 2002, Ch. 232, Sec. 1. Effective January 1, 2003.)



5063

(a) A licensee shall report to the board in writing of the occurrence of any of the following events occurring on or after January 1, 1997, within 30 days of the date the licensee has knowledge of these events:

(1) The conviction of the licensee of any of the following:

(A) A felony.

(B) Any crime related to the qualifications, functions, or duties of a public accountant or certified public accountant, or to acts or activities in the course and scope of the practice of public accountancy.

(C) Any crime involving theft, embezzlement, misappropriation of funds or property, breach of a fiduciary responsibility, or the preparation, publication, or dissemination of false, fraudulent, or materially misleading financial statements, reports, or information.

As used in this section, a conviction includes the initial plea, verdict, or finding of guilt, pleas of no contest, or pronouncement of sentence by a trial court even though that conviction may not be final or sentence actually imposed until appeals are exhausted.

(2) The cancellation, revocation, or suspension of a certificate, other authority to practice or refusal to renew a certificate or other authority to practice as a certified public accountant or a public accountant, by any other state or foreign country.

(3) The cancellation, revocation, or suspension of the right to practice as a certified public accountant or a public accountant before any governmental body or agency.

(b) A licensee shall report to the board in writing the occurrence of any of the following events occurring on or after January 1, 2003, within 30 days of the date the licensee has knowledge of the events:

(1) Any restatement of a financial statement and related disclosures by a client audited by the licensee.

(2) Any civil action settlement or arbitration award against the licensee relating to the practice of public accountancy where the amount or value of the settlement or arbitration award is thirty thousand dollars ($30,000) or greater and where the licensee is not insured for the full amount of the award.

(3) Any notice of the opening or initiation of a formal investigation of the licensee by the Securities and Exchange Commission or its designee.

(4) Any notice from the Securities and Exchange Commission to a licensee requesting a Wells Submission.

(5) Any notice of the opening or initiation of an investigation by the Public Company Accounting Oversight Board or its designee, as defined pursuant to subdivision (g).

(c) A licensee shall report to the board in writing, within 30 days of the entry of the judgment, any judgment entered on or after January 1, 2003, against the licensee in any civil action alleging any of the following:

(1) Dishonesty, fraud, gross negligence, or negligence.

(2) Breach of fiduciary responsibility.

(3) Preparation, publication, or dissemination of false, fraudulent, or materially misleading financial statements, reports, or information.

(4) Embezzlement, theft, misappropriation of funds or property, or obtaining money, property, or other valuable consideration by fraudulent means or false pretenses, or other errors or omissions.

(5) Any actionable conduct by the licensee in the practice of public accountancy, the performance of bookkeeping operations, or other professional practice.

(d) The report required by subdivisions (a), (b), and (c) shall be signed by the licensee and set forth the facts which constitute the reportable event. If the reportable event involves the action of an administrative agency or court, then the report shall set forth the title of the matter, court or agency name, docket number, and dates of occurrence of the reportable event.

(e) A licensee shall promptly respond to oral or written inquiries from the board concerning the reportable events, including inquiries made by the board in conjunction with license renewal.

(f) Nothing in this section shall impose a duty upon any licensee to report to the board the occurrence of any of the events set forth in subdivision (a), (b), or (c) either by or against any other licensee.

(g) The board may adopt regulations to further define the reporting requirements of this section.

(Amended by Stats. 2002, Ch. 231, Sec. 6. Effective January 1, 2003.)



5063.1

Within 10 days of entry of a conviction described in paragraph (1) of subdivision (a) of Section 5063 or a judgment described in subdivision (c) of Section 5063 by a court of this state, the court that rendered the conviction or judgment shall report that fact to the board and provide the board with a copy of the conviction or judgment and any orders or opinions of the court accompanying or ordering the conviction or judgment.

(Added by Stats. 2002, Ch. 231, Sec. 7. Effective January 1, 2003.)



5063.2

Within 30 days of payment of all or any portion of any civil action settlement or arbitration award against a licensee of the board in which the amount or value of the settlement or arbitration award is thirty thousand dollars ($30,000) or greater, any insurer or licensed surplus broker providing professional liability insurance to that licensee shall report to the board the name of the licensee, the amount or value of the settlement or arbitration award, the amount paid by the insurer or licensed surplus broker, and the identity of the payee.

(Added by Stats. 2002, Ch. 231, Sec. 8. Effective January 1, 2003.)



5063.3

(a) No confidential information obtained by a licensee, in his or her professional capacity, concerning a client or a prospective client shall be disclosed by the licensee without the written permission of the client or prospective client, except the following:

(1) Disclosures made by a licensee in compliance with a subpoena or a summons enforceable by order of a court.

(2) Disclosures made by a licensee regarding a client or prospective client to the extent the licensee reasonably believes it is necessary to maintain or defend himself or herself in a legal proceeding initiated by the client or prospective client.

(3) Disclosures made by a licensee in response to an official inquiry from a federal or state government regulatory agency.

(4) Disclosures made by a licensee or a licensee’s duly authorized representative to another licensee in connection with a proposed sale or merger of the licensee’s professional practice.

(5) Disclosures made by a licensee to either of the following:

(A) Another licensee to the extent necessary for purposes of professional consultation.

(B) Organizations that provide professional standards review and ethics or quality control peer review.

(6) Disclosures made when specifically required by law.

(7) Disclosures specified by the board in regulation.

(b) In the event that confidential client information may be disclosed to persons or entities outside the United States of America in connection with the services provided, the licensee shall inform the client in writing and obtain the client’s written permission for the disclosure.

(Added by Stats. 2004, Ch. 921, Sec. 7. Effective January 1, 2005.)



5063.10

(a) Any restatement of a financial statement that is included in any report filed with the United States Securities and Exchange Commission shall be exempt from the requirement described in paragraph (1) of subdivision (b) of Section 5063.

(b) Nothing in this section shall be construed to require the reporting of any restatement of a financial statement that is not required to be submitted to the board pursuant to the regulations adopted by the board in effect on the date this section becomes operative.

(Added by Stats. 2011, Ch. 448, Sec. 7. Effective January 1, 2012.)






ARTICLE 4 - Applications, Registrations, Permits Generally

5070

(a) Permits to engage in the practice of public accountancy in this state shall be issued by the board only to holders of the certificate of certified public accountant issued under this chapter and to those partnerships, corporations, and other persons who, upon application approved by the board, are registered with the board under this chapter. Notwithstanding any other law, the board may register an entity organized and authorized to practice public accountancy under the laws of another state for the purpose of allowing that entity to satisfy the registration requirement set forth in Section 5096.12, if (1) the certified public accountants providing services in California qualify for the practice privilege, and (2) the entity satisfies all other requirements to register in this state, other than its form of legal organization.

(b) All applicants for registration shall furnish satisfactory evidence that the applicant is entitled to registration and shall pay the fee as provided in Article 8 (commencing with Section 5130). Every partnership, corporation, and other person to whom a permit is issued shall, in addition to any other fee that may be payable, pay the initial permit fee provided in Article 8 (commencing with Section 5130).

(c) The board may collect, but shall not require, a valid electronic mail address at the time of application for a certified public accountant license. In the interest of protecting an applicant’s privacy, the electronic mail address shall not be considered a public record and shall not be disclosed pursuant to Section 27 or pursuant to a request under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), unless required pursuant to a court order by a court of competent jurisdiction.

(d) Each partnership, corporation, and other person issued a permit by the board to practice as a certified public accountant or as a public accountant shall be furnished with a suitable certificate evidencing that registration.

(Amended by Stats. 2014, Ch. 400, Sec. 3. Effective January 1, 2015.)



5070.1

(a) The board may establish, by regulation, a system for the placement of a license into a retired status, upon application, for certified public accountants and public accountants who are not actively engaged in the practice of public accountancy or any activity which requires them to be licensed by the board.

(b) No licensee with a license in a retired status shall engage in any activity for which a permit is required.

(c) The board shall deny an applicant’s application to place a license in a retired status if the permit is subject to an outstanding order of the board, is suspended, revoked, or otherwise punitively restricted by the board, or is subject to disciplinary action under this chapter.

(d) (1) The holder of a license that was canceled pursuant to Section 5070.7 may apply for the placement of that license in a retired status pursuant to subdivision (a).

(2) Upon approval of an application made pursuant to paragraph (1), the board shall reissue that license in a retired status.

(3) The holder of a canceled license that was placed in retired status between January 1, 1994, and January 1, 1999, inclusive, shall not be required to meet the qualifications established pursuant to subdivision (e), but shall be subject to all other requirements of this section.

(e) The board shall establish minimum qualifications to place a license in retired status.

(f) The board may exempt the holder of a license in a retired status from the renewal requirements described in Section 5070.5.

(g) The board shall establish minimum qualifications for the restoration of a license in a retired status to an active status. These minimum qualifications shall include, but are not limited to, continuing education and payment of a fee as provided in subdivision (h) of Section 5134.

(Amended by Stats. 2012, Ch. 661, Sec. 3. Effective January 1, 2013.)



5070.2

(a) (1) Beginning January 1, 2014, a holder of a permit may apply to have his or her permit placed in a military inactive status if the holder of a permit is engaged in, and provides sufficient evidence of, active duty as a member of the California National Guard or the United States Armed Forces.

(2) The board shall deny an applicant’s application for a military inactive status permit if the permit issued pursuant to Section 5070 is canceled or if it is suspended, revoked, or otherwise punitively restricted by the board or subject to disciplinary action under this chapter.

(b) No holder of a permit in a military inactive status shall engage in any activity for which a permit is required.

(c) The holder of a permit in a military inactive status shall be exempt from all of the following:

(1) Payment of the biennial renewal fee described in subdivision (f) of Section 5134.

(2) The continuing education requirements of Section 5027.

(3) The peer review requirements of Section 5076.

(d) In order to convert a permit status from military inactive status prior to discharge from active duty as a member of the California National Guard or the United States Armed Forces, the holder of a permit in a military inactive status shall comply with all of the following requirements:

(1) Pay the current biennial renewal fee described in subdivision (f) of Section 5134.

(2) Meet continuing education requirements as prescribed by the board.

(3) Meet the peer review requirements as prescribed by the board.

(e) The holder of a permit in a military inactive status shall, within one year from his or her discharge from active duty as a member of the California National Guard or the United States Armed Forces, comply with all of the following requirements:

(1) Provide evidence to the board of the discharge date.

(2) Pay the current biennial renewal fee described in subdivision (f) of Section 5134.

(3) Meet continuing education requirements as prescribed by the board.

(4) Meet the peer review requirements as prescribed by the board.

(f) The board may adopt regulations as necessary to administer this section.

(Added by Stats. 2012, Ch. 411, Sec. 3. Effective January 1, 2013.)



5070.5

(a) (1) A permit issued under this chapter to a certified public accountant or a public accountant expires at 12 midnight on the last day of the month of the legal birthday of the licensee during the second year of a two-year term if not renewed.

(2) To renew an unexpired permit, a permitholder shall, before the time at which the permit would otherwise expire, apply for renewal on a form prescribed by the board, pay the renewal fee prescribed by this chapter, and give evidence satisfactory to the board that he or she has complied with the continuing education provisions of this chapter.

(3) The board may collect, but shall not require, a valid electronic mail address on the renewal form described in paragraph (1). In the interest of protecting an applicant’s privacy, the electronic mail address shall not be considered a public record and shall not be disclosed pursuant to Section 27 or pursuant to a request under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), unless required pursuant to a court order by a court of competent jurisdiction.

(b) A permit to practice as an accountancy partnership or an accountancy corporation expires at 12 midnight on the last day of the month in which the permit was initially issued during the second year of a two-year term if not renewed. To renew an unexpired permit, the permitholder shall, before the time at which the permit would otherwise expire, apply for renewal on a form prescribed by the board, pay the renewal fee prescribed by this chapter, and provide evidence satisfactory to the board that the accountancy partnership or accountancy corporation is in compliance with this chapter.

(Amended by Stats. 2014, Ch. 400, Sec. 4. Effective January 1, 2015.)



5070.6

Except as otherwise provided in this chapter, an expired permit may be renewed at any time within five years after its expiration upon the filing of an application for renewal on a form prescribed by the board, payment of all accrued and unpaid renewal fees and providing evidence satisfactory to the board of compliance as required by Section 5070.5. If the permit is renewed after its expiration, its holder, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the accrued renewal fees are paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the permit shall continue in effect through the date provided in Section 5070.5 that next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(Amended by Stats. 1999, Ch. 657, Sec. 28. Effective January 1, 2000.)



5070.7

(a) A permit that is not renewed within five years following its expiration may not be renewed, restored, or reinstated thereafter, and the certificate of the holder of the permit shall be canceled immediately upon expiration of the five-year period, except as provided in subdivision (e).

(b) A partnership or corporation whose certificate has been canceled by operation of this section may obtain a new certificate and permit only if it again meets the requirements set forth in this chapter relating to registration and pays the registration fee and initial permit fee.

(c) A certified public accountant whose certificate is canceled by operation of this section may apply for and obtain a new certificate and permit if the applicant:

(1) Is not subject to denial of a certificate and permit under Section 480.

(2)  Pays all of the fees that would be required of him or her if he or she were then applying for the certificate and permit for the first time.

(3) Takes and passes the examination which would be required of him or her if he or she were then applying for the certificate for the first time. The examination may be waived in any case in which the applicant establishes to the satisfaction of the board that, with due regard for the public interest, he or she is qualified to engage in practice as a certified public accountant.

(d) The board may, by appropriate regulation, provide for the waiver or refund of all or any part of the application fee in those cases in which a certificate is issued without an examination under this section.

(e) Revoked permits may not be renewed, but may be reinstated by the board, without regard to the length of time that has elapsed since the permit was revoked, and with conditions and restrictions as the board shall determine.

(Amended by Stats. 1994, Ch. 1077, Sec. 2. Effective January 1, 1995.)



5070.8

A permit which has been suspended is subject to expiration, and shall be renewed as provided in this article, but such renewal does not entitle the holder of the permit, while it remains suspended, and until it is reinstated, to engage in the practice of accountancy, or in any other activity or conduct in violation of the order or judgment by which the permit was suspended.

A permit which has been revoked is subject to expiration, but it may not be renewed. If it is reinstated after its expiration, the holder of the permit, as a condition precedent to its reinstatement, shall pay a reinstatement fee which shall be in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 1961, Ch. 1254.)



5072

(a) No persons shall engage in the practice of accountancy as a partnership unless the partnership is registered by the board.

(b) A partnership, other than a limited partnership, may be registered by the board to engage in the practice of public accountancy provided it meets the following requirements:

(1) At least one general partner shall hold a valid permit to practice as a certified public accountant, public accountant, or accountancy corporation, or shall be an applicant for a certificate as a certified public accountant under Sections 5087 and 5088, or the partnership shall be registered pursuant to subdivision (c) of Section 5096.12.

(2) Each partner engaged within this state in the practice of public accountancy as defined by Section 5051 shall hold a valid permit to practice in this state or shall have applied for a certificate as a certified public accountant under Sections 5087 and 5088, except for a partner with practice privileges pursuant to Section 5096.

(3) Each partner not engaged in the practice of public accountancy within this state shall be a certified public accountant in good standing of some state, except as permitted by Section 5079.

(4) Each resident manager in charge of an office of the firm in this state shall be a licensee in good standing of this state, or shall have applied for a certificate as a certified public accountant under Sections 5087 and 5088.

(c) This section shall become operative on July 1, 2013.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Repealed (in Sec. 4.3) and added by Stats. 2012, Ch. 661, Sec. 4.5. Effective January 1, 2013. Section operative July 1, 2013, by its own provisions. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 4.7 of Ch. 661.)



5072-1

(a) No persons shall engage in the practice of accountancy as a partnership unless the partnership is registered by the board.

(b) A partnership, other than a limited partnership, may be registered by the board to engage in the practice of public accountancy provided it meets the following requirements:

(1) At least one general partner shall hold a valid permit to practice as a certified public accountant, public accountant, or accountancy corporation, or shall be an applicant for a certificate as a certified public accountant under Sections 5087 and 5088.

(2) Each partner engaged within this state in the practice of public accountancy as defined by Section 5051 shall hold a valid permit to practice in this state or shall have applied for a certificate as a certified public accountant under Sections 5087 and 5088.

(3) Each partner not engaged in the practice of public accountancy within this state shall be a certified public accountant in good standing of some state, except as permitted by Section 5079.

(4) Each resident manager in charge of an office of the firm in this state shall be a licensee in good standing of this state, or shall have applied for a certificate as a certified public accountant under Sections 5087 and 5088.

(c) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 4.5) and added by Stats. 2012, Ch. 661, Sec. 4.7. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions.)



5073

(a) Application for registration of a partnership shall be made upon a form prescribed by the board. The board shall in each case determine whether the applicant is eligible for registration.

(b) A partnership that is so registered and that holds a valid permit issued under this article and that has at least one general partner who is licensed to practice using the designation “certified public accountant” or the abbreviation “C.P.A.” and one additional licensed person may use the words “certified public accountants” or the abbreviation“C.P.A.s” in connection with its partnership name.

(c)A partnership that is so registered and that holds a valid permit issued under this article and that has at least one general partner who is licensed to practice using the designation “public accountant” or the abbreviation “P.A.” and one additional licensed person may use the words “public accountants” or the abbreviation “P.A.s” in connection with its partnership name.

(d) Notification shall be given to the board within one month after the admission to, or withdrawal of, a partner from any partnership so registered.

(e) Any registration of a partnership under this section granted in reliance upon Sections 5087 and 5088 shall terminate forthwith if the board rejects the application under Sections 5087 and 5088 of the general partner who signed the application for registration as a partnership, or any partner personally engaged in the practice of public accountancy in this state, or any resident manager of a partnership in charge of an office in this state.

(Amended by Stats. 1998, Ch. 878, Sec. 42. Effective January 1, 1999.)



5076

(a) In order to renew its registration in an active status or convert to an active status, a firm, as defined in Section 5035.1, shall have a peer review report of its accounting and auditing practice accepted by a board-recognized peer review program no less frequently than every three years.

(b) For purposes of this article, the following definitions apply:

(1) “Peer review” means a study, appraisal, or review conducted in accordance with professional standards of the professional work of a firm, and may include an evaluation of other factors in accordance with the requirements specified by the board in regulations. The peer review report shall be issued by an individual who has a valid and current license, certificate, or permit to practice public accountancy from this state or another state and is unaffiliated with the firm being reviewed.

(2) “Accounting and auditing practice” includes any services that were performed in the prior three years using professional standards defined by the board in regulations.

(c) The board shall adopt regulations as necessary to implement, interpret, and make specific the peer review requirements in this section, including, but not limited to, regulations specifying the requirements for board recognition of a peer review program, standards for administering a peer review, extensions of time for fulfilling the peer review requirement, exclusions from the peer review program, and document submission.

(d) Nothing in this section shall prohibit the board from initiating an investigation and imposing discipline against a firm or licensee, either as the result of a complaint that alleges violations of statutes, rules, or regulations, or from information contained in a peer review report received by the board.

(e) A firm issued a substandard peer review report, as defined by the board in regulation, shall submit a copy of that report to the board. The board shall establish in regulation the time period that a firm must submit the report to the board. This period shall not exceed 60 days from the time the report is accepted by a board-recognized peer review program provider to the date the report is submitted to the board.

(f) (1) A board-recognized peer review program provider shall file a copy with the board of all substandard peer review reports issued to California-licensed firms. The board shall establish in regulation the time period that a board-recognized peer review program provider shall file the report with the board. This period shall not exceed 60 days from the time the report is accepted by a board-recognized peer review program provider to the date the report is filed with the board. These reports may be filed with the board electronically.

(2) Nothing in this subdivision shall require a board-recognized peer review program provider, when administering peer reviews in another state, to violate the laws of that state.

(g) The board shall, by January 1, 2010, define a substandard peer review report in regulation.

(h) Any requirements imposed by a board-recognized peer review program on a firm in conjunction with the completion of a peer review shall be separate from, and in addition to, any action by the board pursuant to this section.

(i) Any report of a substandard peer review submitted to the board in conjunction with this section shall be collected for investigatory purposes.

(j) Nothing in this section affects the discovery or admissibility of evidence in a civil or criminal action.

(k) Nothing in this section requires any firm to become a member of any professional organization.

(l) A peer reviewer shall not disclose information concerning licensees or their clients obtained during a peer review, unless specifically authorized pursuant to this section, Section 5076.1, or regulations prescribed by the board.

(m) (1) By January 1, 2015, the board shall provide the Legislature and Governor with a report regarding the peer review requirements of this section that includes, without limitation:

(A) The number of peer review reports completed to date and the number of reports which were submitted to the board as required in subdivision (e).

(B) The number of enforcement actions that were initiated as a result of an investigation conducted pursuant to subdivision (i).

(C) The number of firms that were recommended to take corrective actions to improve their practice through the mandatory peer review process, and the number of firms that took corrective actions to improve their practice following recommendations resulting from the mandatory peer review process.

(D) The extent to which mandatory peer review of accounting firms enhances consumer protection.

(E) The cost impact on firms undergoing mandatory peer review and the cost impact of mandatory peer review on the firm’s clients.

(F) A recommendation as to whether the mandatory peer review program should continue.

(G) The extent to which mandatory peer review of small firms or sole practitioners that prepare nondisclosure compiled financial statements on an other comprehensive basis of accounting enhances consumer protection.

(H) The impact of peer review required by this section on small firms and sole practitioners that prepare nondisclosure compiled financial statements on an other comprehensive basis of accounting.

(I) The impact of peer review required by this section on small businesses, nonprofit corporations, and other entities that utilize small firms or sole practitioners for the purposes of nondisclosure compiled financial statements prepared on an other comprehensive basis of accounting.

(J) A recommendation as to whether the preparation of nondisclosure compiled financial statements on an other comprehensive basis of accounting should continue to be a part of the mandatory peer review program.

(2) A report to the Legislature pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2012, Ch. 661, Sec. 5. Effective January 1, 2013.)



5076.1

(a) The board shall appoint a peer review oversight committee of certified public accountants of this state who maintain a license in good standing and who are authorized to practice public accountancy to provide recommendations to the board on any matter upon which it is authorized to act to ensure the effectiveness of mandatory peer review.

(b) The committee may request any information from a board-recognized peer review program provider deemed necessary to ensure the provider is administering peer reviews in accordance with the standards adopted by the board in regulations. Failure of a board-recognized peer review program provider to respond to the committee shall result in referral by the committee of the provider to the board for further action. Any information obtained by the board, its representatives, or the peer review oversight committee in conjunction with its review of peer review program providers shall not be a public record, and shall be exempt from public disclosure, provided, however, this information may be disclosed under any of the following circumstances:

(1) In connection with disciplinary proceedings of the board.

(2) In connection with legal proceedings in which the board is a party.

(3) In response to an official inquiry by a federal or state governmental regulatory agency.

(4) In compliance with a subpoena or summons enforceable by court order.

(5) As otherwise specifically required by law.

(c) The members of the committee shall be appointed to two-year terms and may serve a maximum of four consecutive terms.

(d) The board may adopt, as necessary, regulations further defining the minimum qualifications for appointment as a committee member and additional administrative elements designed to ensure the effectiveness of mandatory peer review.

(Amended by Stats. 2011, Ch. 448, Sec. 9. Effective January 1, 2012.)



5078

In each office of a certified public accountant or public accountant in this state which is not under the personal management of such an accountant, respectively, work shall be supervised by a certified public accountant or public accountant.

(Added by Stats. 1978, Ch. 92.)



5079

(a) Notwithstanding any other provision of this chapter, any firm lawfully engaged in the practice of public accountancy in this state may have owners who are not licensed as certified public accountants or public accountants if the following conditions are met:

(1) Nonlicensee owners shall be natural persons or entities, such as partnerships, professional corporations, or others, provided that each ultimate beneficial owner of an equity interest in that entity shall be a natural person materially participating in the business conducted by the firm or an entity controlled by the firm.

(2) Nonlicensee owners shall materially participate in the business of the firm, or an entity controlled by the firm, and their ownership interest shall revert to the firm upon the cessation of any material participation.

(3) Licensees shall in the aggregate, directly or beneficially, comprise a majority of owners, except that firms with two owners may have one owner who is a nonlicensee.

(4) Licensees shall in the aggregate, directly or beneficially, hold more than half of the equity capital and possess majority voting rights.

(5) Nonlicensee owners shall not hold themselves out as certified public accountants or public accountants and each licensed firm shall disclose actual or potential involvement of nonlicensee owners in the services provided.

(6) There shall be a certified public accountant or public accountant who has ultimate responsibility for each financial statement attest and compilation service engagement.

(7) Except as permitted by the board in the exercise of its discretion, a person may not become a nonlicensee owner or remain a nonlicensee owner if the person has done either of the following:

(A) Been convicted of any crime, an element of which is dishonesty or fraud, under the laws of any state, of the United States, or of any other jurisdiction.

(B) Had a professional license or the right to practice revoked or suspended for reasons other than nonpayment of dues or fees, or has voluntarily surrendered a license or right to practice with disciplinary charges or a disciplinary investigation pending, and not reinstated by a licensing or regulatory agency of any state, or of the United States, including, but not limited to, the Securities and Exchange Commission or Public Company Accounting Oversight Board, or of any other jurisdiction.

(b) (1) A nonlicensee owner of a licensed firm shall report to the board in writing of the occurrence of any of the events set forth in paragraph (7) of subdivision (a) within 30 days of the date the nonlicensee owner has knowledge of the event. A conviction includes the initial plea, verdict, or finding of guilt, pleas of no contest, or pronouncement of sentence by a trial court even though that conviction may not be final or sentence actually imposed until appeals are exhausted.

(2) A California nonlicensee owner of a licensed firm shall report to the board in writing the occurrence of any of the following events occurring on or after January 1, 2006, within 30 days of the date the California nonlicensee owner has knowledge of the events:

(A) Any notice of the opening or initiation of a formal investigation of the nonlicensee owner by the Securities and Exchange Commission or its designee, or any notice from the Securities and Exchange Commission to a nonlicensee owner requesting a Wells submission.

(B) Any notice of the opening or initiation of an investigation of the nonlicensee owner by the Public Company Accounting Oversight Board or its designee.

(C) Any notice of the opening or initiation of an investigation of the nonlicensee owner by another professional licensing agency.

(3) The report required by paragraphs (1) and (2) shall be signed by the nonlicensee owner and set forth the facts that constitute the reportable event. If the reportable event involves the action of an administrative agency or court, the report shall identify the name of the agency or court, the title of the matter, and the date of occurrence of the event.

(4) Notwithstanding any other provision of law, reports received by the board pursuant to paragraph (2) shall not be disclosed to the public pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) other than (A) in the course of any disciplinary proceeding by the board after the filing of a formal accusation, (B) in the course of any legal action to which the board is a party, (C) in response to an official inquiry from a state or federal agency, (D) in response to a subpoena or summons enforceable by order of a court, or (E) when otherwise specifically required by law.

(5) Nothing in this subdivision shall impose a duty upon any licensee or nonlicensee owner to report to the board the occurrence of any events set forth in paragraph (7) of subdivision (a) or paragraph (2) of this subdivision either by or against any other nonlicensee owner.

(c) For purposes of this section, the following definitions apply:

(1) “Licensee” means a certified public accountant or public accountant in this state or a certified public accountant in good standing in another state.

(2) “Material participation” means an activity that is regular, continuous, and substantial.

(d) All firms with nonlicensee owners shall certify at the time of registration and renewal that the firm is in compliance with this section.

(e) The board shall adopt regulations to implement, interpret, or make specific this section.

(Amended by Stats. 2005, Ch. 658, Sec. 27. Effective January 1, 2006.)






ARTICLE 5 - Certificates, Information and Records

5080

The “certified public accountant” license shall be granted by the board to any person who meets the requirements of this article, has not committed acts or crimes constituting grounds for denial of a license under Section 480, and files an application for licensure on a form provided by the board.

(Amended by Stats. 1994, Ch. 1278, Sec. 2. Effective January 1, 1995.)



5080.1

The board may require an applicant for a certified public accountant license to appear in person to determine if the applicant’s qualifications are as prescribed in this chapter and in rules adopted by the board.

(Added by renumbering Section 5081.3 by Stats. 1994, Ch. 1278, Sec. 5. Effective January 1, 1995.)



5081

An applicant for an authorization to be admitted to the examination for a certified public accountant license shall:

(a) Not have committed acts or crimes constituting grounds for denial of a license under Section 480.

(b) File the application prescribed by the board. This application shall not be considered filed unless all required supporting documents, fees, and the fully completed board-approved application form are received in the board office or filed by mail in accordance with Section 11003 of the Government Code on or before the specified final filing date.

(c) Meet one of the educational requirements specified in this article.

(Amended by Stats. 2003, Ch. 807, Sec. 5. Effective January 1, 2004.)



5082

An applicant for a certified public accountant license shall have successfully passed an examination in subjects the board deems appropriate, and in the form and manner that the board deems appropriate. The board may, by regulation, prescribe the methods for applying for and conducting the examination, including methods for grading and determining a passing grade.

(Amended by Stats. 2003, Ch. 807, Sec. 6. Effective January 1, 2004.)



5082.1

(a) The examination required by the board for the granting of a license as a certified public accountant may be conducted by the board or by a public or private organization specified by the board. The examination may be conducted under a uniform examination system.

(b) The board may make arrangements with a public or private organization for the conduct of the examination, as deemed necessary by the board. The board may contract with a public or private organization for materials or services related to the examination.

(Repealed and added by Stats. 2003, Ch. 807, Sec. 8. Effective January 1, 2004.)



5082.2

A candidate who fails an examination provided for in this article shall have the right to reexamination pursuant to the provisions of this article and regulations adopted by the board.

(Amended by Stats. 2004, Ch. 909, Sec. 19. Effective September 30, 2004.)



5082.3

An applicant for a license as a certified public accountant may be deemed by the board to have met the examination requirements of Section 5082, 5092, or 5093 if the applicant satisfies all of the following requirements:

(a) The applicant is licensed or has comparable authority under the laws of any country to engage in the practice of public accountancy.

(b) The International Qualifications Appraisal Board jointly established by the National Association of State Boards of Accountancy and the American Institute of Certified Public Accountants has determined that the standards under which the applicant was licensed or under which the applicant secured comparable authority meet its standards for admission to the International Uniform Certified Public Accountant Qualification Examination.

(c) The applicant has successfully passed the International Uniform Certified Public Accountant Qualification Examination referenced in subdivision (b).

(Amended by Stats. 2001, Ch. 718, Sec. 11. Effective January 1, 2002.)



5082.4

A Canadian Chartered Accountant in good standing may be deemed by the board to have met the examination requirements of Section 5082, 5092, or 5093 if he or she has successfully passed the Canadian Chartered Accountant Uniform Certified Public Accountant Qualification Examination of the American Institute of Certified Public Accountants or the International Uniform Certified Public Accountant Qualification Examination referenced in subdivision (b) Section 5082.3.

(Amended by Stats. 2001, Ch. 718, Sec. 12. Effective January 1, 2002.)



5082.5

The board may give credit to a candidate who has passed all or part of the examination in another state or territory, if the members of the board determine that the standards under which the examination was held are as high as the standards established for examination in this chapter.

(Added by Stats. 2001, Ch. 704, Sec. 10. Effective January 1, 2002. See similar section added by Stats. 2001, Ch. 718.)



5082.5-1

The board may give credit to a candidate who has passed all or part of the examination in another state or territory, if the members of the board determine that the standards under which the examination was held are as high as the standards established for the examination in this chapter.

(Added by Stats. 2001, Ch. 718, Sec. 13. Effective January 1, 2002.)



5086

Individuals who, at the time of the enactment of this act, hold certified public accountant licenses heretofore issued under the laws of this state shall not be required to secure additional licenses under this chapter, but shall otherwise be subject to all the provisions of this act; and such licenses heretofore issued shall, for all purposes, be considered licenses under this chapter and subject to the provisions hereof.

(Amended by Stats. 1994, Ch. 1278, Sec. 8. Effective January 1, 1995.)



5087

(a) The board may issue a certified public accountant license to any applicant who is a holder of a valid and unrevoked certified public accountant license issued under the laws of any state, if the board determines that the standards under which the applicant received the license are substantially equivalent to the standards of education, examination, and experience established under this chapter and the applicant has not committed acts or crimes constituting grounds for denial under Section 480. To be authorized to sign reports on attest engagements, the applicant shall meet the requirements of Section 5095.

(b) The board may in particular cases waive any of the requirements regarding the circumstances in which the various parts of the examination were to be passed for an applicant from another state.

(Amended by Stats. 2001, Ch. 718, Sec. 16. Effective January 1, 2002.)



5088

(a) Any individual who is the holder of a current and valid license as a certified public accountant issued under the laws of any state and who applies to the board for a license as a certified public accountant under the provisions of Section 5087 may, until the time the application for a license is granted or denied, practice public accountancy in this state only under a practice privilege pursuant to the provisions of Article 5.1 (commencing with Section 5096), except that, for purposes of this section, the individual is not disqualified from a practice privilege during the period the application is pending by virtue of maintaining an office or principal place of business, or both, in this state. The board may by regulation provide for exemption, credit, or proration of fees to avoid duplication of fees.

(b) This section shall become operative on January 1, 2006.

(Repealed (in Sec. 9) and added by Stats. 2004, Ch. 921, Sec. 10. Effective January 1, 2005. Section operative January 1, 2006, by its own provisions.)



5090

An applicant for the certified public accountant license shall comply with the education, examination, and experience requirements in either Section 5092 or 5093.

(Amended by Stats. 2010, Ch. 415, Sec. 5. Effective January 1, 2011.)



5092

(a) To qualify for the certified public accountant license, an applicant who is applying under this section shall meet the education, examination, and experience requirements specified in subdivisions (b), (c), and (d), or otherwise prescribed pursuant to this article. The board may adopt regulations as necessary to implement this section.

(b) An applicant for the certified public accountant license shall present satisfactory evidence that the applicant has completed a baccalaureate or higher degree conferred by a college or university, meeting, at a minimum, the standards described in Section 5094, the total educational program to include a minimum of 24 semester units in accounting subjects and 24 semester units in business related subjects. This evidence shall be provided prior to admission to the examination for the certified public accountant license, except that an applicant who applied, qualified, and sat for at least two subjects of the examination for the certified public accountant license before May 15, 2002, may provide this evidence at the time of application for licensure.

(c) An applicant for the certified public accountant license shall pass an examination prescribed by the board pursuant to this article.

(d) The applicant shall show, to the satisfaction of the board, that the applicant has had two years of qualifying experience. This experience may include providing any type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax, or consulting skills. To be qualifying under this section, experience shall have been performed in accordance with applicable professional standards. Experience in public accounting shall be completed under the supervision or in the employ of a person licensed or otherwise having comparable authority under the laws of any state or country to engage in the practice of public accountancy. Experience in private or governmental accounting or auditing shall be completed under the supervision of an individual licensed by a state to engage in the practice of public accountancy.

(e) This section shall become inoperative on January 1, 2014, but shall become or remain operative if the educational requirements in ethics study and accounting study established by subdivision (b) of Section 5093, Section 5094.3, and Section 5094.6 are reduced or eliminated.

(Amended by Stats. 2013, Ch. 474, Sec. 1. Effective October 1, 2013. Conditionally inoperative on January 1, 2014, as provided in subd. (e).)



5092.1

Notwithstanding subdivision (a) of Section 5093, an applicant who has successfully completed the examination requirement specified in Section 5082 on or before December 31, 2013, may qualify for the issuance of a certified public accountant license until January 1, 2016, if he or she has met all remaining requirements specified in Section 5092 as they existed on December 31, 2013.

(Added by Stats. 2013, Ch. 474, Sec. 2. Effective October 1, 2013.)



5093

(a) To qualify for the certified public accountant license, an applicant who is applying under this section shall meet the education, examination, and experience requirements specified in subdivisions (b), (c), and (d), or otherwise prescribed pursuant to this article. The board may adopt regulations as necessary to implement this section.

(b) (1) An applicant for admission to the certified public accountant examination under this section shall present satisfactory evidence that the applicant has completed a baccalaureate or higher degree conferred by a degree-granting university, college, or other institution of learning accredited by a regional or national accrediting agency included in a list of these agencies published by the United States Secretary of Education under the requirements of the federal Higher Education Act of 1965 as amended (20 U.S.C. Sec. 1001 et seq.), or meeting, at a minimum, the standards described in subdivision (c) of Section 5094. The total educational program shall include a minimum of 24 semester units in accounting subjects and 24 semester units in business-related subjects. This evidence shall be provided at the time of application for admission to the examination, except that an applicant who applied, qualified, and sat for at least two subjects of the examination for the certified public accountant license before May 15, 2002, may provide this evidence at the time of application for licensure.

(A) An applicant enrolled in a program at an institution as described in this paragraph that grants conferral of a baccalaureate degree upon completion of the 150 semester units required by paragraph (2) of this subdivision may satisfy the requirements of this paragraph if the applicant’s institution mails the applicant’s official transcript or its equivalent together or separately with a letter signed by the institution’s registrar, or its equivalent, directly to the board pursuant to subdivision (c) of Section 5094. The letter shall include all of the following:

(i) A statement that the applicant is enrolled and in good standing in a program that will result in the conferral of a baccalaureate degree upon completion of either a master’s degree or the 150 semester units required by paragraph (2) of this subdivision.

(ii) A statement that the applicant has completed all requirements, including general education and elective requirements, for a baccalaureate degree and the only reason the college or university has yet to confer the degree is because the applicant is enrolled in a program that confers a baccalaureate degree upon completion of either a master’s degree or the 150 semester units required by paragraph (2) of this subdivision.

(iii) The date on which the applicant met all of the college’s or university’s requirements for conferral of a baccalaureate degree.

(B) The total educational program for an applicant described in subparagraph (A) shall include a minimum of 24 semester units in accounting subjects and 24 semester units in business-related subjects. This evidence shall be provided at the time of application for admission to the examination, except that an applicant who applied, qualified, and sat for at least two subjects of the examination for the certified public accountant license before May 15, 2002, may provide this evidence at the time of application for licensure.

(2) An applicant for issuance of the certified public accountant license under this section shall present satisfactory evidence that the applicant has completed at least 150 semester units of college education, including a baccalaureate or higher degree conferred by a college or university, meeting, at a minimum, the standards described in Section 5094, the total educational program to include a minimum of 24 semester units in accounting subjects, 24 semester units in business-related subjects, and, after December 31, 2013, shall also include a minimum of 10 units of ethics study consistent with the requirements set forth in Section 5094.3 and 20 units of accounting study consistent with the regulations promulgated under subdivision (c) of Section 5094.6. This evidence shall be presented at the time of application for the certified public accountant license. Nothing in this paragraph shall be deemed inconsistent with Section 5094 or 5094.6. Nothing in this paragraph shall be construed to be inconsistent with prevailing academic practice regarding the completion of units.

(c) An applicant for the certified public accountant license shall pass an examination prescribed by the board.

(d) (1) The applicant shall show, to the satisfaction of the board, that the applicant has had one year of qualifying experience. This experience may include providing any type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax, or consulting skills.

(2) To be qualifying under this section, experience shall have been performed in accordance with applicable professional standards. Experience in public accounting shall be completed under the supervision or in the employ of a person licensed or otherwise having comparable authority under the laws of any state or country to engage in the practice of public accountancy. Experience in private or governmental accounting or auditing shall be completed under the supervision of an individual licensed by a state to engage in the practice of public accountancy.

(3) Notwithstanding paragraph (2), the board may, by regulation, allow experience in academia to be qualifying under this section.

(e) Applicants completing education at a college or university located outside of this state, meeting, at a minimum, the standards described in Section 5094, shall be deemed to meet the educational requirements of this section if the board determines that the education is substantially equivalent to the standards of education specified under this chapter.

(f) An applicant who has successfully passed the examination requirement specified under Section 5082 on or before December 31, 2013, may qualify for the certified public accountant license without satisfying the 10 semester units of study set forth in Section 5094.3 or 20 semester units of accounting study consistent with the regulations promulgated under Section 5094.6, if the applicant completes all other requirements for the issuance of a license on or before December 31, 2015.

(Amended by Stats. 2014, Ch. 400, Sec. 5. Effective January 1, 2015.)



5094

(a) In order for education to be qualifying, it shall meet the standards described in subdivision (b) or (c) of this section.

(b) At a minimum, education shall be from a degree-granting university, college, or other institution of learning accredited by a regional or national accrediting agency included in a list of these agencies published by the United States Secretary of Education under the requirements of the Higher Education Act of 1965 as amended (20 U.S.C. Sec. 1001 et seq.).

(c) Education from a college, university, or other institution of learning located outside the United States may be qualifying provided it is deemed by the board to be equivalent to education obtained under subdivision (b). The board may require an applicant to submit documentation of his or her education to a credential evaluation service approved by the board for evaluation and to cause the results of this evaluation to be reported to the board in order to assess educational equivalency.

(d) The board shall adopt regulations specifying the criteria and procedures for approval of credential evaluation services. These regulations shall, at a minimum, require that the credential evaluation service (1) furnish evaluations directly to the board, (2) furnish evaluations written in English, (3) be a member of the American Association of Collegiate Registrars and Admission Officers, the National Association of Foreign Student Affairs, or the National Association of Credential Evaluation Services, (4) be used by accredited colleges and universities, (5) be reevaluated by the board every five years, (6) maintain a complete set of reference materials as specified by the board, (7) base evaluations only upon authentic, original transcripts and degrees and have a written procedure for identifying fraudulent transcripts, (8) include in the evaluation report, for each degree held by the applicant, the equivalent degree offered in the United States, the date the degree was granted, the institution granting the degree, an English translation of the course titles, and the semester unit equivalence for each of the courses, (9) have an appeal procedure for applicants, and (10) furnish the board with information concerning the credential evaluation service that includes biographical information on evaluators and translators, three letters of references from public or private agencies, statistical information on the number of applications processed annually for the past five years, and any additional information the board may require in order to ascertain that the credential evaluation service meets the standards set forth in this subdivision and in any regulations adopted by the board.

(Amended by Stats. 2011, Ch. 344, Sec. 2. Effective January 1, 2012.)



5094.3

(a) An applicant for licensure as a certified public accountant shall, to the satisfaction of the board, provide documentation of the completion of 10 semester units or 15 quarter units of ethics study, as set forth in paragraph (2) of subdivision (b) of Section 5093, in the manner prescribed in this section.

(b) (1) Between January 1, 2014, and December 31, 2016, inclusive, an applicant shall complete 10 semester units or 15 quarter units in courses described in subdivisions (d), (e), and (f).

(2) Beginning January 1, 2017, an applicant shall complete 10 semester units or 15 quarter units in courses described in subdivisions (c), (d), (e), and (f).

(c) A minimum of three semester units or four quarter units in courses at an upper division level or higher devoted to accounting ethics or accountants’ professional responsibilities, unless the course was completed at a community college, in which case it need not be completed at the upper division level or higher.

(d) Between January 1, 2014, and December 31, 2016, inclusive, a maximum of 10 semester units or 15 quarter units, and on and after January 1, 2017, a maximum of 7 semester units or 11 quarter units, in courses containing the following terms in the course title:

(1) Business, government, and society.

(2) Business law.

(3) Corporate governance.

(4) Corporate social responsibility.

(5) Ethics.

(6) Fraud.

(7) Human resources management.

(8) Business leadership.

(9) Legal environment of business.

(10) Management of organizations.

(11) Morals.

(12) Organizational behavior.

(13) Professional responsibilities.

(14) Auditing.

(e) (1) A maximum of three semester units or four quarter units in courses taken in the following disciplines:

(A) Philosophy.

(B) Religion.

(C) Theology.

(2) To qualify under this subdivision, the course title shall contain one or more of the terms “introduction,” “introductory,” “general,” “fundamentals of,” “principles,” “foundation of,” or “survey of,” or have the name of the discipline as the sole name of the course title.

(f) A maximum of one semester unit of ethics study for completion of a course specific to financial statement audits.

(g) An applicant who has successfully passed the examination requirement specified under Section 5082 on or before December 31, 2013, is exempt from this section unless the applicant fails to obtain the qualifying experience as specified in Section 5092 or 5093 on or before December 31, 2015.

(Amended by Stats. 2013, Ch. 474, Sec. 4. Effective October 1, 2013.)



5094.6

(a) The board shall, by regulation, adopt guidelines for accounting study to be included as part of the education required under Section 5093.

(b) For purposes of this section, “accounting study” means independent study or other academic work in accounting, business, ethics, business law, or other academic work relevant to accounting and business, so as to enhance the competency of students as practitioners.

(Amended by Stats. 2012, Ch. 661, Sec. 7. Effective January 1, 2013.)



5094.7

(a) There is hereby created within the jurisdiction of the board an Accounting Education Advisory Committee for the purposes of subdivision (c) of Section 5094.6. The members of this committee shall be appointed by the board and shall be experts in accounting education. The committee shall be subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(b) This section shall remain in effect only until January 1, 2012, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2012, deletes or extends that date.

(Added by Stats. 2009, Ch. 308, Sec. 79. Effective January 1, 2010.)



5095

(a) To be authorized to sign reports on attest engagements, a licensee shall complete a minimum of 500 hours of experience, satisfactory to the board, in attest services.

(b) To be qualifying under this section, attest experience shall have been performed in accordance with applicable professional standards. Experience in public accounting shall be completed under the supervision or in the employ of a person licensed or otherwise having comparable authority under the laws of any state or country to engage in the practice of public accountancy and provide attest services, and this experience shall be verified. Experience in private or governmental accounting or auditing shall be completed under the supervision of an individual licensed by a state to engage in the practice of public accountancy and perform attest services, and this experience shall be verified. An applicant may be required to present work papers or other evidence substantiating that the applicant has met the requirements of this section and applicable regulations.

(c) An individual who qualified for licensure by meeting the requirements of Section 5083 shall be deemed to have satisfied the requirements of this section.

(d) The board shall adopt regulations to implement this section, including, but not limited to, a procedure for applicants under Section 5092 or Section 5093 to qualify under this section.

(Added by Stats. 2001, Ch. 704, Sec. 20. Effective January 1, 2002. See similar section added by Stats. 2001, Ch. 718.)



5095-1

(a) To be authorized to sign reports on attest engagements, a licensee shall complete a minimum of 500 hours of experience, satisfactory to the board, in attest services.

(b) To qualify under this section, attest experience shall have been performed in accordance with applicable professional standards. Experience in public accounting shall be completed under the supervision or in the employ of a person licensed or otherwise having comparable authority under the laws of any state or country to engage in the practice of public accountancy and provide attest services, and this experience shall be verified. Experience in private or governmental accounting or auditing shall be completed under the supervision of an individual licensed by a state to engage in the practice of public accountancy and perform attest services, and this experience shall be verified. An applicant may be required to present work papers or other evidence substantiating that the applicant has met the requirements of this section and any applicable regulations.

(c) An individual who qualified for licensure by meeting the requirements of Section 5083 shall be deemed to have satisfied the requirements of this section.

(d) The board shall adopt regulations to implement this section, including, but not limited to, a procedure for applicants under Section 5092 or Section 5093 to qualify under this section.

(Added by Stats. 2001, Ch. 718, Sec. 23. Effective January 1, 2002.)






ARTICLE 5.1 - Practice Privileges

5096

(a) An individual whose principal place of business is not in this state and who has a valid and current license, certificate, or permit to practice public accountancy from another state may, subject to the conditions and limitations in this article, engage in the practice of public accountancy in this state under a practice privilege without obtaining a certificate or license under this chapter if the individual satisfies one of the following:

(1) The individual has continually practiced public accountancy as a certified public accountant under a valid license issued by any state for at least 4 of the last 10 years.

(2) The individual has a license, certificate, or permit from a state that has been determined by the board to have education, examination, and experience qualifications for licensure substantially equivalent to this state’s qualifications under Section 5093.

(3) The individual possesses education, examination, and experience qualifications for licensure that have been determined by the board to be substantially equivalent to this state’s qualifications under Section 5093.

(b) The board may designate states as substantially equivalent under paragraph (2) of subdivision (a) and may accept individual qualification evaluations or appraisals conducted by designated entities, as satisfying the requirements of paragraph (3) of subdivision (a).

(c) An individual who qualifies for the practice privilege under this section may engage in the practice of public accountancy in this state, and a notice, fee, or other requirement shall not be imposed on that individual by the board.

(d) An individual who qualifies for the practice privilege under this section may perform the following services only through a firm of certified public accountants that has obtained a registration from the board pursuant to Section 5096.12:

(1) An audit or review of a financial statement for an entity headquartered in California.

(2) A compilation of a financial statement when that person expects, or reasonably might expect, that a third party will use the financial statement and the compilation report does not disclose a lack of independence for an entity headquartered in California.

(3) An examination of prospective financial information for an entity headquartered in California.

(e) An individual who holds a practice privilege under this article, and is exercising the practice privilege in California:

(1) Is subject to the personal and subject matter jurisdiction and disciplinary authority of the board and the courts of this state.

(2) Shall comply with the provisions of this chapter, board regulations, and other laws, regulations, and professional standards applicable to the practice of public accountancy by the licensees of this state and to any other laws and regulations applicable to individuals practicing under practice privileges in this state, except the individual is deemed, solely for the purpose of this article, to have met the continuing education requirements and ethics examination requirements of this state when the individual has met the examination and continuing education requirements of the state in which the individual holds the valid license, certificate, or permit on which the substantial equivalency is based.

(3) Shall not provide public accountancy services in this state from any office located in this state, except as an employee of a firm registered in this state. This paragraph does not apply to public accountancy services provided to a client at the client’s place of business or residence.

(4) Is deemed to have appointed the regulatory agency of the state that issued the individual’s certificate, license, or permit upon which substantial equivalency is based as the individual’s agent on whom notices, subpoenas, or other process may be served in any action or proceeding by the board against the individual.

(5) Shall cooperate with any board investigation or inquiry and shall timely respond to a board investigation, inquiry, request, notice, demand, or subpoena for information or documents and timely provide to the board the identified information and documents.

(6) Shall cease exercising the practice privilege in this state if the regulatory agency in the state in which the individual’s certificate, license, or permit was issued takes disciplinary action resulting in the suspension or revocation, including stayed suspension, stayed revocation, or probation of the individual’s certificate, license, or permit, or takes other disciplinary action against the individual’s certificate, license, or permit that arises from any of the following:

(A) Gross negligence, recklessness, or intentional wrongdoing relating to the practice of public accountancy.

(B) Fraud or misappropriation of funds.

(C) Preparation, publication, or dissemination of false, fraudulent, or materially incomplete or misleading financial statements, reports, or information.

(7) Shall cease exercising the practice privilege in this state if convicted in any jurisdiction of any crime involving dishonesty, including, but not limited to, embezzlement, theft, misappropriation of funds or property, or obtaining money, property, or other valuable consideration by fraudulent means or false pretenses.

(8) Shall cease exercising the practice privilege if the United States Securities and Exchange Commission or the Public Company Accounting Oversight Board bars the individual from practicing before them.

(9) Shall cease exercising the practice privilege if any governmental body or agency suspends the right of the individual to practice before the body or agency.

(10) Shall report to the board in writing any pending criminal charges, other than for a minor traffic violation, in any jurisdiction within 30 days of the date the individual has knowledge of those charges.

(f) An individual who is required to cease practice pursuant to paragraphs (6) to (9), inclusive, of subdivision (e) shall notify the board within 15 calendar days, on a form prescribed by the board, and shall not practice public accountancy in this state pursuant to this section until he or she has received from the board written permission to do so.

(g) An individual who fails to cease practice as required by subdivision (e) or who fails to provide the notice required by subdivision (f) shall be subject to the personal and subject matter jurisdiction and disciplinary authority of the board as if the practice privilege were a license and the individual were a licensee. An individual in violation of subdivision (e) or (f) shall, for a minimum of one year from the date the board learns there has been a violation of subdivision (e) or (f), not practice in this state and shall not have the possibility of reinstatement during that period. If the board determines that the failure to cease practice or provide the notice was intentional, that individual’s practice privilege shall be revoked and there shall be no possibility of reinstatement for a minimum of two years.

(h) The board shall require an individual who provides notice to the board pursuant to subdivision (f) to cease the practice of public accountancy in this state until the board provides the individual with written permission to resume the practice of public accountancy in this state.

(i) (1) An individual to whom, within the last seven years immediately preceding the date on which he or she wishes to practice in this state, any of the following criteria apply, shall notify the board, on a form prescribed by the board, and shall not practice public accountancy in this state pursuant to this section until the board provides the individual with written permission to do so:

(A) He or she has been the subject of any final disciplinary action by the licensing or disciplinary authority of any other jurisdiction with respect to any professional license or has any charges of professional misconduct pending against him or her in any other jurisdiction.

(B) He or she has had his or her license in another jurisdiction reinstated after a suspension or revocation of the license.

(C) He or she has been denied issuance or renewal of a professional license or certificate in any other jurisdiction for any reason other than an inadvertent administrative error.

(D) He or she has been convicted of a crime or is subject to pending criminal charges in any jurisdiction other than a minor traffic violation.

(E) He or she has otherwise acquired a disqualifying condition as described in subdivision (a) of Section 5096.2.

(2) An individual who fails to cease practice as required by subdivision (e) or who fails to provide the notice required by paragraph (1) shall be subject to the personal and subject matter jurisdiction and disciplinary authority of the board as if the practice privilege were a license and the individual were a licensee. An individual in violation of subdivision (e) or paragraph (1) shall, for a minimum of one year from the date the board knows there has been a violation of subdivision (e) or paragraph (1), not practice in this state and shall not have the possibility of reinstatement during that period. If the board determines that the failure to cease practice or provide the notice was intentional, that individual shall be prohibited from practicing in this state in the same manner as if a licensee has his or her practice privilege revoked and there shall be no possibility of reinstatement for a minimum of two years.

(j) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 319, Sec. 3) by Stats. 2014, Ch. 400, Sec. 6. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Stats. 2012, Ch. 411, Sec. 10. Note: This version is not subject to the conditions in Section 5096.10.)



5096-1

(a) An individual whose principal place of business is not in this state and who has a valid and current license, certificate, or permit to practice public accountancy from another state may, subject to the conditions and limitations in this article, engage in the practice of public accountancy in this state under a practice privilege without obtaining a certificate or license under this chapter if the individual satisfies one of the following:

(1) The individual has continually practiced public accountancy as a certified public accountant under a valid license issued by any state for at least four of the last 10 years.

(2) The individual has a license, certificate, or permit from a state which has been determined by the board to have education, examination, and experience qualifications for licensure substantially equivalent to this state’s qualifications under Section 5093.

(3) The individual possesses education, examination, and experience qualifications for licensure which have been determined by the board to be substantially equivalent to this state’s qualifications under Section 5093.

(b) The board may designate states as substantially equivalent under paragraph (2) of subdivision (a) and may accept individual qualification evaluations or appraisals conducted by designated entities, as satisfying the requirements of paragraph (3) of subdivision (a).

(c) To obtain a practice privilege under this section, an individual who meets the requirements of subdivision (a), shall do the following:

(1) In the manner prescribed by board regulation, notify the board of the individual’s intent to practice.

(2) Pay a fee as provided in Article 8 (commencing with Section 5130).

(d) Except as otherwise provided by this article or by board regulation, the practice privilege commences when the individual notifies the board, provided the fee is received by the board within 30 days of that date. The board shall permit the notification to be provided electronically.

(e) An individual who holds a practice privilege under this article:

(1) Is subject to the personal and subject matter jurisdiction and disciplinary authority of the board and the courts of this state.

(2) Shall comply with the provisions of this chapter, board regulations, and other laws, regulations, and professional standards applicable to the practice of public accountancy by the licensees of this state and to any other laws and regulations applicable to individuals practicing under practice privileges in this state except the individual is deemed, solely for the purpose of this article, to have met the continuing education requirements and ethics examination requirements of this state when such individual has met the examination and continuing education requirements of the state in which the individual holds the valid license, certificate, or permit on which the substantial equivalency is based.

(3) Shall not provide public accountancy services in this state from any office located in this state, except as an employee of a firm registered in this state. This paragraph does not apply to public accountancy services provided to a client at the client’s place of business or residence.

(4) Is deemed to have appointed the regulatory agency of the state that issued the individual’s certificate, license, or permit upon which substantial equivalency is based as the individual’s agent on whom notices, subpoenas, or other process may be served in any action or proceeding by the board against the individual.

(5) Shall cooperate with any board investigation or inquiry and shall timely respond to a board investigation, inquiry, request, notice, demand, or subpoena for information or documents and timely provide to the board the identified information and documents.

(f) A practice privilege expires one year from the date of the notice, unless a shorter period is set by board regulation.

(g) (1) No individual may practice under a practice privilege without prior approval of the board if the individual has, or acquires at any time during the term of the practice privilege, any disqualifying condition under paragraph (2) of this subdivision.

(2) Disqualifying conditions include:

(A) Conviction of any crime other than a minor traffic violation.

(B) Revocation, suspension, denial, surrender, or other discipline or sanctions involving any license, permit, registration, certificate, or other authority to practice any profession in this or any other state or foreign country or to practice before any state, federal, or local court or agency, or the Public Company Accounting Oversight Board.

(C) Pendency of any investigation, inquiry, or proceeding by or before any state, federal or local court or agency, including, but not limited to, the Public Company Accounting Oversight Board, involving the professional conduct of the individual.

(D) Any judgment or arbitration award against the individual involving the professional conduct of the individual in the amount of thirty thousand dollars ($30,000) or greater.

(E) Any other conditions as specified by the board in regulation.

(3) The board may adopt regulations exempting specified minor occurrences of the conditions listed in subparagraph (B) of paragraph (2) from being disqualifying conditions under this subdivision.

(h) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 9) and added by Stats. 2012, Ch. 411, Sec. 10. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10)



5096.1

(a) Any individual, not a licensee of this state, who is engaged in any act which is the practice of public accountancy in this state, and who does not qualify to practice pursuant to the practice privilege described in Section 5096 and who has a license, certificate, or other authority to engage in the practice of public accountancy in any other state, regardless of whether active, inactive, suspended, or subject to renewal on payment of a fee or completion of an educational or ethics requirement, is:

(1) Deemed to be practicing public accountancy unlawfully in this state.

(2) Subject to the personal and subject matter jurisdiction and disciplinary authority of the board and the courts of this state to the same extent as a holder of a valid practice privilege.

(3) Deemed to have appointed the regulatory agency of the state that issued the individual’s certificate or license as the individual’s agent on whom notice, subpoenas, or other process may be served in any action or proceeding by the board against the individual.

(b) The board may revoke a practice privilege from any individual who has violated this section or implementing regulations or committed any act which would be grounds for discipline against the holder of a practice privilege.

(c) This section shall become operative on July 1, 2013.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Repealed (in Sec. 11) and added by Stats. 2012, Ch. 411, Sec. 12. Effective January 1, 2013. Section operative July 1, 2013, by its own provisions. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 13 of Ch. 411. Note: This version is not subject to the conditions in Section 5096.10.)



5096.1-1

(a) Any individual, not a licensee of this state, who is engaged in any act which is the practice of public accountancy in this state, and who has not given notice of intent to practice under practice privileges and paid the fee required pursuant to the provisions of this article, and who has a license, certificate, or other authority to engage in the practice of public accountancy in any other state, regardless of whether active, inactive, suspended, or subject to renewal on payment of a fee or completion of an educational or ethics requirement, is:

(1) Deemed to be practicing public accountancy unlawfully in this state.

(2) Subject to the personal and subject matter jurisdiction and disciplinary authority of the board and the courts of this state to the same extent as a holder of a valid practice privilege.

(3) Deemed to have appointed the regulatory agency of the state that issued the individual’s certificate or license as the individual’s agent on whom notice, subpoenas, or other process may be served in any action or proceeding by the board against the individual.

(b) The board may prospectively deny a practice privilege to any individual who has violated this section or implementing regulations or committed any act which would be grounds for discipline against the holder of a practice privilege.

(c) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 12) and added by Stats. 2012, Ch. 411, Sec. 13. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.2

(a) (1) Practice privileges may be revoked for any of the following reasons:

(A) If an individual no longer qualifies under, or complies with, the provisions of this article, including, but not limited to, Section 5096, or implementing regulations.

(B) If an individual commits any act that if committed by an applicant for licensure would be grounds for denial of a license under Section 480.

(C) If an individual commits any act that if committed by a licensee would be grounds for discipline under Section 5100.

(D) If an individual commits any act outside of this state that would be a violation if committed within this state.

(E) If an individual acquires at any time, while exercising the practice privilege, any disqualifying condition under paragraph (2).

(2) Disqualifying conditions include:

(A) Conviction of any crime other than a minor traffic violation.

(B) Revocation, suspension, denial, surrender, or other discipline or sanctions involving any license, permit, registration, certificate, or other authority to practice any profession in this or any other state or foreign country or to practice before any state, federal, or local court or agency, or the Public Company Accounting Oversight Board.

(C) Any judgment or arbitration award against the individual involving the professional conduct of the individual in the amount of thirty thousand dollars ($30,000) or greater.

(D) Any other conditions as specified by the board in regulation.

(3) The board may adopt regulations exempting specified minor occurrences of the conditions listed in subparagraph (B) of paragraph (2) from being disqualifying conditions under this subdivision.

(b) The board may revoke practice privileges using either of the following procedures:

(1) Notifying the individual in writing of all of the following:

(A) That the practice privilege is revoked.

(B) The reasons for revocation.

(C) The earliest date on which the individual may qualify for a practice privilege.

(D) That the individual has a right to appeal the notice and request a hearing under the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) if a written notice of appeal and request for hearing is made within 60 days.

(E) That, if the individual does not submit a notice of appeal and request for hearing within 60 days, the board’s action set forth in the notice shall become final.

(2) Filing a statement of issues under the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(c) An individual whose practice privilege has been revoked may only subsequently exercise the practice privilege upon application to the board for reinstatement of the practice privilege not less than one year after the effective date of the notice or decision revoking the practice privilege, unless a longer time period is specified in the notice or decision revoking the practice privilege.

(d) Holders of practice privileges are subject to suspension, citations, fines, or other disciplinary actions for any conduct that would be grounds for discipline against a licensee of the board or for any conduct in violation of this article or regulations adopted thereunder.

(e) The board may recover its costs pursuant to Section 5107 as part of any disciplinary proceeding against the holder of a practice privilege.

(f) The provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), including, but not limited to, the commencement of a disciplinary proceeding by the filing of an accusation by the board, shall apply under this article.

(g) If the board revokes or otherwise limits an individual’s practice privilege, the board shall promptly notify the regulatory agency of the state or states in which the individual is licensed, and the United States Securities and Exchange Commission, the Public Company Accounting Oversight Board, and the National Association of State Boards of Accountancy.

(h) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as added by Stats. 2012, Ch. 411, Sec. 15) by Stats. 2013, Ch. 319, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Stats. 2012, Ch. 411, Sec. 16. Note: This version is not subject to the conditions in Section 5096.10.)



5096.2-1

(a) Practice privileges may be denied for failure to qualify under or comply with the provisions of this article or implementing regulations, or for any act that if committed by an applicant for licensure would be grounds for denial of a license under Section 480 or if committed by a licensee would be grounds for discipline under Section 5100, or for any act committed outside of this state that would be a violation if committed within this state.

(b) The board may deny practice privileges using either of the following procedures:

(1) Notifying the individual in writing of all of the following:

(A) That the practice privilege is denied.

(B) The reasons for denial.

(C) The earliest date on which the individual is eligible for a practice privilege.

(D) That the individual has a right to appeal the notice and request a hearing under the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) if a written notice of appeal and request for hearing is made within 60 days.

(E) That, if the individual does not submit a notice of appeal and request for hearing within 60 days, the board’s action set forth in the notice shall become final.

(2) Filing a statement of issues under the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(c) An individual who had been denied a practice privilege may apply for a new practice privilege not less than one year after the effective date of the notice or decision denying the practice privilege unless a longer time period, not to exceed three years, is specified in the notice or decision denying the practice privilege.

(d) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 15) and added by Stats. 2012, Ch. 411, Sec. 16. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.3

(a) Practice privileges are subject to revocation, suspension, fines, or other disciplinary sanctions for any conduct that would be grounds for discipline against a licensee of the board or for any conduct in violation of this article or regulations implementing this article.

(b) Practice privileges are subject to discipline during any time period in which they are valid, under administrative suspension, or expired.

(c) The board may recover its costs pursuant to Section 5107 as part of any disciplinary proceeding against the holder of a practice privilege.

(d) An individual whose practice privilege has been revoked may apply for a new practice privilege not less than one year after the effective date of the board’s decision revoking the individual’s practice privilege unless a longer time period, not to exceed three years, is specified in the board’s decision revoking the practice privilege.

(e) The provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), including, but not limited to, the commencement of a disciplinary proceeding by the filing of an accusation by the board shall apply under this article.

(f) This section shall become operative on January 1, 2019.

(Repealed (on Jan. 1, 2014) and added by Stats. 2012, Ch. 411, Sec. 18. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.4

(a) The right of an individual to practice in this state under a practice privilege may be administratively suspended at any time by an order issued by the board or its executive officer, without prior notice or hearing, for the purpose of conducting a disciplinary investigation, proceeding, or inquiry concerning the individual’s competence or qualifications to practice under practice privileges, failure to timely respond to a board inquiry or request for information or documents, or under other conditions and circumstances provided for by board regulation. The board shall consult the Public Company Accounting Oversight Board and the United States Securities and Exchange Commission at least once every six months to identify out-of-state licensees who may have disqualifying conditions or who may be obliged to cease practice, and shall disclose, pursuant to this subdivision, whether those out-of-state licensees are lawfully permitted to exercise the privilege. Disclosure of this information shall not be considered discipline.

(b) The administrative suspension order is immediately effective when mailed to the individual’s address of record or agent for notice and service as provided for in this article.

(c) The administrative suspension order shall contain the following:

(1) The reason for the suspension.

(2) A statement that the individual has the right, within 30 days, to appeal the administrative suspension order and request a hearing.

(3) A statement that any appeal hearing will be conducted under the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) applicable to individuals who are denied licensure, including the filing of a statement of issues by the board setting forth the reasons for the administrative suspension of practice privileges and specifying the statutes and rules with which the individual must show compliance by producing proof at the hearing and in addition any particular matters that have come to the attention of the board and that would authorize the administrative suspension, or the revocation of practice privileges.

(d) The burden is on the holder of the suspended practice privilege to establish both qualification and fitness to practice under practice privileges.

(e) The administrative suspension shall continue in effect until terminated by an order of the board or the executive officer.

(f) Administrative suspension is not discipline and shall not preclude any individual from applying for a license to practice public accountancy in this state.

(g) Proceedings to appeal an administrative suspension order may be combined or coordinated with proceedings for revocation or discipline of a practice privilege.

(h) This section shall become operative on July 1, 2013.

(i) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as added by Stats. 2012, Ch. 411, Sec. 20) by Stats. 2014, Ch. 400, Sec. 7. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version as amended by Sec. 8 of Stats. 2014, Ch. 400. Note: This version is not subject to the conditions in Section 5096.10.)



5096.4-1

(a) The right of an individual to practice in this state under a practice privilege may be administratively suspended at any time by an order issued by the board or its executive officer, without prior notice or hearing, for the purpose of conducting a disciplinary investigation, proceeding, or inquiry concerning the representations made in the notice, the individual’s competence or qualifications to practice under practice privileges, failure to timely respond to a board inquiry or request for information or documents, or under other conditions and circumstances provided for by board regulation.

(b) The administrative suspension order is immediately effective when mailed to the individual’s address of record or agent for notice and service as provided for in this article.

(c) The administrative suspension order shall contain the following:

(1) The reason for the suspension.

(2) A statement that the individual has the right, within 30 days, to appeal the administrative suspension order and request a hearing.

(3) A statement that any appeal hearing will be conducted under the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) applicable to individuals who are denied licensure, including the filing of a statement of issues by the board setting forth the reasons for the administrative suspension of practice privileges and specifying the statutes and rules with which the individual must show compliance by producing proof at the hearing and in addition any particular matters that have come to the attention of the board and that would authorize the administrative suspension, or the denial of practice privileges.

(d) The burden is on the holder of the suspended practice privilege to establish both qualification and fitness to practice under practice privileges.

(e) The administrative suspension shall continue in effect until terminated by an order of the board or the executive officer or expiration of the practice privilege under administrative suspension.

(f) Administrative suspension is not discipline and shall not preclude any individual from applying for a license to practice public accountancy in this state or from applying for a new practice privilege upon expiration of the one under administrative suspension, except that the new practice privilege shall not be effective until approved by the board.

(g) Notwithstanding any administrative suspension, a practice privilege expires one year from the date of notice unless a shorter period is set by board regulation.

(h) Proceedings to appeal an administrative suspension order may be combined or coordinated with proceedings for denial or discipline of a practice privilege.

(i) This section shall become operative on January 1, 2019.

(Amended (as added by Stats. 2012, Ch. 411, Sec. 21) by Stats. 2014, Ch. 400, Sec. 8. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.5

(a) Notwithstanding any other provision of this article, an individual may not sign any attest report pursuant to a practice privilege unless the individual meets the experience requirements of Section 5095.

(b) This section shall become operative on July 1, 2013.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Repealed (in Sec. 22) and added by Stats. 2012, Ch. 411, Sec. 23. Effective January 1, 2013. Section operative July 1, 2013, by its own provisions. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 24 of Ch. 411. Note: This version is not subject to the conditions in Section 5096.10.)



5096.5-1

(a) Notwithstanding any other provision of this article, an individual may not sign any attest report pursuant to a practice privilege unless the individual meets the experience requirements of Section 5095 and completes any continuing education or other conditions required by the board regulations implementing this article.

(b) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 23) and added by Stats. 2012, Ch. 411, Sec. 24. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.6

(a) In addition to the authority otherwise provided for by this code, the board may delegate to the executive officer the authority to issue any notice or order provided for in this article and to act on behalf of the board, including, but not limited to, issuing an interim suspension order, subject to the right of the individual to timely appeal and request a hearing as provided for in this article.

(b) This section shall become operative on July 1, 2013.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Repealed (in Sec. 25) and added by Stats. 2012, Ch. 411, Sec. 26. Effective January 1, 2013. Section operative July 1, 2013, by its own provisions. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 27 of Ch. 411. Note: This version is not subject to the conditions in Section 5096.10.)



5096.6-1

(a) In addition to the authority otherwise provided for by this code, the board may delegate to the executive officer the authority to issue any notice or order provided for in this article and to act on behalf of the board, including, but not limited to, issuing a notice of denial of a practice privilege and an interim suspension order, subject to the right of the individual to timely appeal and request a hearing as provided for in this article.

(b) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 26) and added by Stats. 2012, Ch. 411, Sec. 27. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.7

(a) Anywhere the term “license,” “licensee,” “permit,” or “certificate” is used in this chapter or Division 1.5 (commencing with Section 475), it shall include persons holding practice privileges under this article, unless otherwise inconsistent with the provisions of the article.

(b) Anywhere the term “employee” is used in this article it shall include, but is not limited to, partners, shareholders, and other owners.

(c) For purposes of this article, the term “license” includes certificate or permit.

(d) This section shall become operative on July 1, 2013.

(e) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Repealed (in Sec. 28) and added by Stats. 2012, Ch. 411, Sec. 29. Effective January 1, 2013. Section operative July 1, 2013, by its own provisions. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 30 of Ch. 411. Note: This version is not subject to the conditions in Section 5096.10.)



5096.7-1

Except as otherwise provided in this article, the following definitions apply:

(a) Anywhere the term “license,” “licensee,” “permit,” or “certificate” is used in this chapter or Division 1.5 (commencing with Section 475), it shall include persons holding practice privileges under this article, unless otherwise inconsistent with the provisions of the article.

(b) Any notice of practice privileges under this article and supporting documents is deemed an application for licensure for purposes of the provisions of this code, including, but not limited to, the provisions of this chapter and the provisions of Division 1.5 (commencing with Section 475) related to the denial, suspension, and revocation of licenses.

(c) Anywhere the term “employee” is used in this article it shall include, but is not limited to, partners, shareholders, and other owners.

(d) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 29) and added by Stats. 2012, Ch. 411, Sec. 30. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.8

In addition to the authority otherwise provided by this code, all investigative powers of the board, including those delegated to the executive officer, shall apply to investigations concerning compliance with, or actual or potential violations of, the provisions of this article or implementing regulations, including, but not limited to, the power to conduct investigations and hearings by the executive officer under Section 5103 and to issuance of subpoenas under Section 5108.

(Added by Stats. 2004, Ch. 921, Sec. 11. Effective January 1, 2005. Section operative January 1, 2006, subject to conditions in Section 5096.10 when that control section is operative. Note: Section 5096.10 is inoperative from July 1, 2013, until January 1, 2019.)



5096.9

(a) The board is authorized to adopt regulations to implement, interpret, or make specific the provisions of this article.

(b) The board shall adopt emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) to establish policies, guidelines, and procedures to initially implement this article as it goes into effect on July 1, 2013. The adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, or general welfare. The emergency regulations shall be submitted to the Office of Administrative Law for filing with the Secretary of State in accordance with the Administrative Procedure Act.

(Amended by Stats. 2012, Ch. 411, Sec. 31. Effective January 1, 2013. Continuing operation is subject to conditions in Section 5096.10 when that control section is operative. Note: Section 5096.10 is inoperative from July 1, 2013, until January 1, 2019.)



5096.10

(a) The provisions of this article shall only be operative if there is an appropriation from the Accountancy Fund in the annual Budget Act to fund the activities in the article and sufficient hiring authority is granted pursuant to a budget change proposal to the board to provide staffing to implement this article.

(b) This section shall become operative on January 1, 2019.

(Repealed (on Jan. 1, 2014) and added by Stats. 2012, Ch. 411, Sec. 33. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions. Note: This section, when operative, controls the operation of Article 5.1, comprising Sections 5096 to 5096.21.)



5096.12

(a) A certified public accounting firm that is authorized to practice in another state and that does not have an office in this state may engage in the practice of public accountancy in this state through the holder of a practice privilege provided that:

(1) The practice of public accountancy by the firm is limited to authorized practice by the holder of the practice privilege.

(2) A firm that engages in practice under this section is deemed to consent to the personal, subject matter, and disciplinary jurisdiction of the board with respect to any practice under this section.

(b) The board may revoke, suspend, issue a fine pursuant to Article 6.5 (commencing with Section 5116), issue a citation and fine pursuant to Section 125.9, or otherwise restrict or discipline the firm for any act that would be grounds for discipline against a holder of a practice privilege through which the firm practices.

(c) A firm that provides the services described in subdivision (d) of Section 5096 shall obtain a registration from the board.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as added by Stats. 2012, Ch. 411, Sec. 35) by Stats. 2013, Ch. 319, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Stats. 2012, Ch. 411, Sec. 36. Note: This version is not subject to the conditions in Section 5096.10.)



5096.12-1

(a) A certified public accounting firm that is authorized to practice in another state and that does not have an office in this state may engage in the practice of public accountancy in this state through the holder of a practice privilege provided that:

(1) The practice of public accountancy by the firm is limited to authorized practice by the holder of the practice privilege.

(2) A firm that engages in practice under this section is deemed to consent to the personal, subject matter, and disciplinary jurisdiction of the board with respect to any practice under this section.

(b) The board may revoke, suspend, issue a fine pursuant to Article 6.5 (commencing with Section 5116), or otherwise restrict or discipline the firm for any act that would be grounds for discipline against a holder of a practice privilege through which the firm practices.

(c) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 35) and added by Stats. 2012, Ch. 411, Sec. 36. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.13

(a) The notification of intent to practice under a practice privilege pursuant to Section 5096 shall include the name of the firm, its address and telephone number, and its federal taxpayer identification number.

(b) This section shall become operative on January 1, 2019.

(Repealed (on Jan. 1, 2014) and added by Stats. 2012, Ch. 411, Sec. 38. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.14

(a) An individual shall not be deemed to be in violation of this article solely because he or she begins the practice of public accounting in California prior to notifying the board as indicated in subdivision (c) of Section 5096, provided the notice is given within five business days of the date practice begins. An individual who properly notifies the board within the five-day period provided for in this section shall be deemed to have a practice privilege from the first day of practice in California unless the individual fails to timely submit the required fee pursuant to subdivision (c) of Section 5096.

(b) Subdivision (a) does not apply in those instances in which prior approval by the board is required pursuant to subdivision (g) of Section 5096.

(c) In addition to any other applicable sanction, the board may issue a fine pursuant to Section 5096.3 for notifying the board more than five business days after beginning practice in California.

(d) This section shall become operative on January 1, 2019.

(Repealed (on Jan. 1, 2014) and added by Stats. 2012, Ch. 411, Sec. 40. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.15

(a) It is the intent of the Legislature that the board adopt regulations providing for a lower fee or no fee for out-of-state accountants who do not sign attest reports for California clients under the practice privilege. These regulations shall ensure that the practice privilege program is adequately funded. These regulations shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and, for purposes of that chapter, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(b) This section shall become operative on January 1, 2019.

(Repealed (on Jan. 1, 2014) and added by Stats. 2012, Ch. 411, Sec. 42. Effective January 1, 2013. Section operative January 1, 2019, by its own provisions, subject to conditions in Section 5096.10.)



5096.20

(a) To ensure that Californians are protected from out-of-state licensees with disqualifying conditions who may unlawfully attempt to practice in this state under a practice privilege, prior to July 1, 2013, the board shall add an out-of-state licensee feature to its license lookup tab of the home page of its Internet Web site that allows consumers to obtain information about an individual whose principal place of business is not in this state and who seeks to exercise a practice privilege in this state, that is at least equal to the information that was available to consumers through its home page prior to January 1, 2013, through the practice privilege form previously filed by out-of-state licensees pursuant to Section 5096, as added by Chapter 921 of the Statutes of 2004, and the regulations adopted thereunder. At minimum, these features shall include all of the following:

(1) The ability of the consumer to search by name and state of licensure.

(2) The disclosure of information in the possession of the board, which the board is otherwise authorized to publicly disclose, about an individual exercising a practice privilege in this state, including, but not limited to, whether the board has taken action of any form against that individual and, if so, what the action was or is.

(3) A disclaimer that the consumer must click through prior to being referred to any other Internet Web site, which in plain language explains that the consumer is being referred to an Internet Web site that is maintained by a regulatory agency or other entity that is not affiliated with the board. This disclaimer shall include a link to relevant sections of this article that set forth disqualifying conditions, including, but not limited to, Section 5096.2.

(4) A statement in plain language that notifies consumers that they are permitted to file complaints against such individuals with the board.

(5) A link to the Internet Web site or sites that the board determines, in its discretion, provides the consumer the most complete and reliable information available about the individual’s status as a licenseholder, permitholder, or certificate holder.

(6) If the board of another state does not maintain an Internet Web site that allows a consumer to obtain information about its licensees including, but not limited to, disciplinary history, and that information is not available through a link to an Internet Web site maintained by another entity, a link to contact information for that board, which contains a disclaimer in plain language that explains that the consumer is being referred to a board that does not permit the consumer to obtain information, including, but not limited to, disciplinary history, about individuals through the Internet Web site, and that the out-of-state board is not affiliated with the board.

(b) The board shall biennially survey the Internet Web sites and disclosure policies of other boards to ensure that its disclaimers are accurate.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2012, Ch. 411, Sec. 43. Effective January 1, 2013. Operation is subject to conditions in Section 5096.10 until July 1, 2013, when that control section becomes inoperative. Repealed as of January 1, 2019, by its own provisions.)



5096.21

(a) On and after January 1, 2016, if the board determines, through a majority vote of the board at a regularly scheduled meeting, that allowing individuals from a particular state to practice in this state pursuant to a practice privilege as described in Section 5096, violates the board’s duty to protect the public, pursuant to Section 5000.1, the board shall require, by regulation, out-of-state individuals licensed from that state, as a condition to exercising a practice privilege in this state, to file the notification form and pay the applicable fees as required by former Section 5096, as added by Chapter 921 of the Statutes of 2004, and regulations adopted thereunder.

(b) The board shall, at minimum, consider the following factors in making the determination required by subdivision (a):

(1) Whether the state timely and adequately addresses enforcement referrals made by the board to the accountancy regulatory board of that state, or otherwise fails to respond to requests the board deems necessary to meet its obligations under this article.

(2) Whether the state makes the disciplinary history of its licensees publicly available through the Internet in a manner that allows the board to adequately link consumers to an Internet Web site to obtain information that was previously made available to consumers about individuals from the state prior to January 1, 2013, through the notification form.

(3) Whether the state imposes discipline against licensees that is appropriate in light of the nature of the alleged misconduct.

(c) Notwithstanding subdivision (a), if (1) the National Association of State Boards of Accountancy (NASBA) adopts enforcement best practices guidelines, (2) the board, upon a majority vote at a regularly scheduled board meeting, issues a finding after a public hearing that those practices meet or exceed the board’s own enforcement practices, (3) a state has in place and is operating pursuant to enforcement practices substantially equivalent to the best practices guidelines, and (4) disciplinary history of a state’s licensees is publicly available through the Internet in a manner that allows the board to link consumers to an Internet Web site to obtain information at least equal to the information that was previously available to consumers through the practice privilege form filed by out-of-state licensees pursuant to former Section 5096, as added by Chapter 921 of the Statutes of 2004, no practice privilege form shall be required to be filed by any licensee of that state as required by subdivision (a), nor shall the board be required to report on that state to the Legislature as required by subdivision (d).

(d) (1) The board shall report to the relevant policy committees of the Legislature, the director, and the public, upon request, preliminary determinations made pursuant to this section no later than July 1, 2015. The board shall, prior to January 1, 2016, and thereafter as it deems appropriate, review its determinations made pursuant to subdivision (b) to ensure that it is in compliance with this section.

(2) This subdivision shall become inoperative on July 1, 2017, pursuant to Section 10231.5 of the Government Code.

(e) On or before July 1, 2014, the board shall convene a stakeholder group consisting of members of the board, board enforcement staff, and representatives of the accounting profession and consumer representatives to consider whether the provisions of this article are consistent with the board’s duty to protect the public consistent with Section 5000.1, and whether the provisions of this article satisfy the objectives of stakeholders of the accounting profession in this state, including consumers. The group, at its first meeting, shall adopt policies and procedures relative to how it will conduct its business, including, but not limited to, policies and procedures addressing periodic reporting of its findings to the board.

(f) On or before January 1, 2018, the board shall prepare a report to be provided to the relevant policy committees of the Legislature, the director, and the public, upon request, that, at minimum, explains in detail all of the following:

(1) How the board has implemented this article and whether implementation is complete.

(2) Whether this article is, in the opinion of the board, more, less, or equivalent in the protection it affords the public than its predecessor article.

(3) Describes how other state boards of accountancy have addressed referrals to those boards from the board, the timeframe in which those referrals were addressed, and the outcome of investigations conducted by those boards.

(g) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2012, Ch. 411, Sec. 44. Effective January 1, 2013. Operation is subject to conditions in Section 5096.10 until July 1, 2013, when that control section becomes operative. Repealed as of January 1, 2019, by its own provisions.)






ARTICLE 5.5 - Audit Documentation

5097

(a) Audit documentation shall be a licensee’s records of the procedures applied, the tests performed, the information obtained, and the pertinent conclusions reached in an audit engagement. Audit documentation shall include, but is not limited to, programs, analyses, memoranda, letters of confirmation and representation, copies or abstracts of company documents, and schedules or commentaries prepared or obtained by the licensee.

(b) Audit documentation shall contain sufficient documentation to enable a reviewer with relevant knowledge and experience, having no previous connection with the audit engagement, to understand the nature, timing, extent, and results of the auditing or other procedures performed, evidence obtained, and conclusions reached, and to determine the identity of the persons who performed and reviewed the work.

(c) Failure of the audit documentation to document the procedures applied, tests performed, evidence obtained, and relevant conclusions reached in an engagement shall raise a presumption that the procedures were not applied, tests were not performed, information was not obtained, and relevant conclusions were not reached. This presumption shall be a rebuttable presumption affecting the burden of proof relative to those portions of the audit that are not documented as required in subdivision (b). The burden may be met by a preponderance of the evidence.

(d) Audit documentation shall be maintained by a licensee for the longer of the following:

(1) The minimum period of retention provided in subdivision (e).

(2) A period sufficient to satisfy professional standards and to comply with applicable laws and regulations.

(e) Audit documentation shall be maintained for a minimum of seven years which shall be extended during the pendency of any board investigation, disciplinary action, or legal action involving the licensee or the licensee’s firm. The board may adopt regulations to establish a different retention period for specific categories of audit documentation where the board finds that the nature of the documentation warrants it.

(f) Licensees shall maintain a written documentation retention and destruction policy that shall set forth the licensee’s practices and procedures complying with this article.

(Added by Stats. 2002, Ch. 230, Sec. 2. Effective January 1, 2003.)



5098

The board may adopt regulations to implement, interpret, and make specific provisions relating to the following:

(a) Requirements for licensees maintaining an audit documentation retention policy and procedures for review and approval of audit documentation destruction.

(b) Procedures for the identification, dating, and retention of audit documentation.

(Added by Stats. 2002, Ch. 230, Sec. 2. Effective January 1, 2003.)






ARTICLE 6 - Disciplinary Proceedings

5100

After notice and hearing the board may revoke, suspend, or refuse to renew any permit or certificate granted under Article 4 (commencing with Section 5070) and Article 5 (commencing with Section 5080), or may censure the holder of that permit or certificate for unprofessional conduct that includes, but is not limited to, one or any combination of the following causes:

(a) Conviction of any crime substantially related to the qualifications, functions and duties of a certified public accountant or a public accountant.

(b) A violation of Section 478, 498, or 499 dealing with false statements or omissions in the application for a license, in obtaining a certificate as a certified public accountant, in obtaining registration under this chapter, or in obtaining a permit to practice public accountancy under this chapter.

(c) Dishonesty, fraud, gross negligence, or repeated negligent acts committed in the same or different engagements, for the same or different clients, or any combination of engagements or clients, each resulting in a violation of applicable professional standards that indicate a lack of competency in the practice of public accountancy or in the performance of the bookkeeping operations described in Section 5052.

(d) Cancellation, revocation, or suspension of a certificate or other authority to practice as a certified public accountant or a public accountant, refusal to renew the certificate or other authority to practice as a certified public accountant or a public accountant, or any other discipline by any other state or foreign country.

(e) Violation of Section 5097.

(f) Violation of Section 5120.

(g) Willful violation of this chapter or any rule or regulation promulgated by the board under the authority granted under this chapter.

(h) Suspension or revocation of the right to practice before any governmental body or agency.

(i) Fiscal dishonesty or breach of fiduciary responsibility of any kind.

(j) Knowing preparation, publication, or dissemination of false, fraudulent, or materially misleading financial statements, reports, or information.

(k) Embezzlement, theft, misappropriation of funds or property, or obtaining money, property, or other valuable consideration by fraudulent means or false pretenses.

(l) The imposition of any discipline, penalty, or sanction on a registered public accounting firm or any associated person of such firm, or both, or on any other holder of a permit, certificate, license, or other authority to practice in this state, by the Public Company Accounting Oversight Board or the United States Securities and Exchange Commission, or their designees under the Sarbanes-Oxley Act of 2002 or other federal legislation.

(m) Unlawfully engaging in the practice of public accountancy in another state.

(Amended by Stats. 2004, Ch. 921, Sec. 12. Effective January 1, 2005.)



5101

After notice and hearing the board shall revoke the registration and permit to practice of a partnership if at any time it does not have all the qualifications prescribed by the section of this chapter under which it qualified for registration. After notice and hearing the board may revoke, suspend or refuse to renew the permit to practice of a partnership or may censure the holder of such permit for any of the causes enumerated in Section 5100 and for the following additional causes:

(a) The revocation or suspension of the certificate or registration or the revocation or suspension of or refusal to renew the permit to practice of any partner.

(b) The cancellation, revocation or suspension of certificate or other authority to practice or refusal to renew the certificate or other authority of the partnership of any partner thereof to practice public accountancy in any other state.

(Amended by Stats. 1947, Ch. 502.)



5102

The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing at Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Amended by Stats. 1959, Ch. 310.)



5103

(a) Notwithstanding any other provision of law, the board may inquire into any alleged violation of this chapter or any other state or federal law, regulation, or rule relevant to the practice of accountancy.

(b) The board, or its executive officer pursuant to a delegation of authority from the board, is authorized to perform the following functions:

(1) To receive and investigate complaints and to conduct investigations or hearings, with or without the filing of any complaint, and to obtain information and evidence relating to any matter involving the conduct of licensees, as directed by the board, or as directed by the executive officer pursuant to a delegation of authority from the board.

(2) To receive and investigate complaints and to conduct investigations or hearings, with or without the filing of any complaint, and to obtain information and evidence relating to any matter involving any violation or alleged violation of this chapter by licensees, as directed by the board, or as directed by the executive officer pursuant to a delegation of authority from the board.

(Added by Stats. 2002, Ch. 231, Sec. 14. Effective January 1, 2003.)



5103.5

(a) The board shall post on its Internet Web site, in an easily marked and identifiable location, notice of all formal accusations. The notice of any formal accusation shall contain a link to where a person may request and have sent to him or her a copy of the formal accusation, and the basis for the accusation and alleged violations filed by the board against a licensee.

(b) The link to where a person may request and have sent to him or her a copy of the formal accusation shall be clearly and conspicuously located on the same Internet Web site page on which the notice is posted and shall authorize a person to request and receive the information described in subdivision (a) by regular mail or electronic mail.

(c) The board shall develop a statement that informs any person requesting a copy of a formal accusation and any person receiving a copy of a formal accusation that any allegations contained in the accusation are not a final determination of wrongdoing and are subject to adjudication and final review by the board pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). This statement shall be provided to a person requesting and receiving a copy of a formal accusation in a manner to be determined by the board.

(Added by Stats. 2009, Ch. 378, Sec. 3. Effective January 1, 2010.)



5104

Any certified public accountant or public accountant whose certificate, registration, or permit has been revoked or suspended shall upon request of the board relinquish his or her certificate or permit. However, upon the expiration of the period of suspension, the board shall immediately return any suspended certificate or permit which has been relinquished.

(Amended by Stats. 1998, Ch. 878, Sec. 46. Effective January 1, 1999.)



5105

Any certified public accountant or public accountant who is delinquent in the payment of his renewal fee shall upon request of the board relinquish his certificate and permit; provided, however, the board shall reissue any certificate and permit which has been relinquished for nonpayment of renewal fees if the permit is renewed as provided in Section 5070.6.

(Amended by Stats. 1961, Ch. 1254.)



5106

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article. The record of the conviction shall be conclusive evidence thereof. The board may order the certificate or permit suspended or revoked, or may decline to issue a certificate or permit, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made, suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty or dismissing the accusation, information or indictment.

(Added by renumbering Section 5107 by Stats. 1959, Ch. 310.)



5107

(a) The executive officer of the board may request the administrative law judge, as part of the proposed decision in a disciplinary proceeding, to direct any holder of a permit or certificate found to have committed a violation or violations of this chapter to pay to the board all reasonable costs of investigation and prosecution of the case, including, but not limited to, attorney’s fees. The board shall not recover costs incurred at the administrative hearing.

(b) A certified copy of the actual costs, or a good faith estimate of costs where actual costs are not available, signed by the executive officer, shall be prima facie evidence of reasonable costs of investigation and prosecution of the case.

(c) The administrative law judge shall make a proposed finding of the amount of reasonable costs of investigation and prosecution of the case when requested to do so by the executive officer pursuant to subdivision (a). Costs are payable 120 days after the board’s decision is final, unless otherwise provided for by the administrative law judge or if the time for payment is extended by the board.

(d) The finding of the administrative law judge with regard to cost shall not be reviewable by the board to increase the cost award. The board may reduce or eliminate the cost award, or remand to the administrative law judge where the proposed decision fails to make a finding on costs requested by the executive officer pursuant to subdivision (a).

(e) The administrative law judge may make a further finding that the amount of reasonable costs awarded shall be reduced or eliminated upon a finding that respondent has demonstrated that he or she cannot pay all or a portion of the costs or that payment of the costs would cause an unreasonable financial hardship which cannot be remedied through a payment plan.

(f) When an administrative law judge makes a finding that costs be waived or reduced, he or she shall set forth the factual basis for his or her finding in the proposed decision.

(g) Where an order for recovery of costs is made and timely payment is not made as directed by the board’s decision, the board may enforce the order for payment in any appropriate court. This right of enforcement shall be in addition to any other rights the board may have as to any holder of a permit or certificate directed to pay costs.

(h) In a judicial action for the recovery of costs, proof of the board’s decision shall be conclusive proof of the validity of the order of payment and the terms of payment.

(i) All costs recovered under this section shall be deposited in the Accountancy Fund.

(j) (1) Except as provided in paragraph (2), the board shall not renew or reinstate the permit or certificate of a holder who has failed to pay all of the costs ordered under this section.

(2) Notwithstanding paragraph (1) or paragraph (2) of subdivision (g) of Section 125.3, the board may, in its discretion, conditionally renew or reinstate for a maximum of three years the permit or certificate of a holder who demonstrates financial hardship and who enters into a formal agreement with the board to reimburse the board within that three-year period for those unpaid costs.

(k) Nothing in this section shall preclude the board from seeking recovery of costs in an order or decision made pursuant to an agreement entered into between the board and the holder of a permit or certificate.

(l) (1) Costs may not be recovered under this section as a result of a citation issued pursuant to Section 125.9 and its implementing language if the licensee complies with the citation.

(2) The Legislature hereby finds and declares that this subdivision is declaratory of existing law.

(Amended by Stats. 2012, Ch. 661, Sec. 8. Effective January 1, 2013.)



5108

In connection with any investigation or action authorized by this chapter, the board may issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, documents and testimony pertinent or material to its inquiry, investigation, hearing, proceeding, or action conducted in any part of the state.

(Amended (as added by Stats. 2002, Ch. 231) by Stats. 2002, Ch. 1150, Sec. 42. Effective January 1, 2003.)



5109

The expiration, cancellation, forfeiture, or suspension of a license, practice privilege, or other authority to practice public accountancy by operation of law or by order or decision of the board or a court of law, the placement of a license on a retired status, or the voluntary surrender of a license by a licensee shall not deprive the board of jurisdiction to commence or proceed with any investigation of or action or disciplinary proceeding against the licensee, or to render a decision suspending or revoking the license.

(Amended by Stats. 2011, Ch. 395, Sec. 3. Effective January 1, 2012.)



5110

(a) After notice and an opportunity for a hearing, the board may deny an application to take the licensing examination, deny admission to current and future licensing examinations, void examination grades, and deny an application for a license or registration to any individual who has committed any of the following acts:

(1) Made any false, fraudulent, or materially misleading statement or a material omission in any application for a license, examination, or registration.

(2) Cheated or subverted or attempted to subvert any licensing examination.

(3) Aided, abetted, or conspired with any other person to violate paragraph (1) or (2).

(4) Any act that if committed by an applicant for licensure would be grounds for denial of a license or registration under Section 480 or if committed by a licensee or a registrant would be grounds for discipline under Section 5100.

(5) Any act committed outside of this state that would be a violation of this article if committed within this state.

(b) Neither the withdrawal of an application for examination, licensure, or registration, nor the expulsion or voluntary departure from an examination shall deprive the board of its authority to deny an application for, or admittance to, current or future licensing examinations, or to commence or continue a proceeding based on a violation of this article.

(c) Nothing in this article shall be construed to limit the authority of the board to refuse admittance to or to remove from the licensing examination, any person suspected of cheating or failing to comply with examination procedures or requirements.

(d) The term “licensing examination” includes the Uniform Certified Public Accountant examination, ethics examination, and any other professional or vocational licensing examination offered or administered by, or through, the board or other agencies within or outside of this state, for professional or vocational licensing purposes.

(e) The board may take any of the actions described in subdivision (a) based upon any determination, decision, ruling, or finding made by any state or other governmental entity, foreign or domestic, that any individual has committed any of the actions described in paragraphs (1) to (5), inclusive, of subdivision (a).

(f) The provisions of this section are in addition to any other remedies that may be available under other provisions of law including, but not limited to, those set forth in Sections 123, 480, and 496.

(Added by Stats. 2000, Ch. 1054, Sec. 5. Effective January 1, 2001.)



5111

Cheating on, or subverting or attempting to subvert any licensing examination includes, but is not limited to, engaging in, soliciting, or procuring any of the following:

(a) Any communication between one or more examinees and any person, other than a proctor or examination official, while the examination is in progress.

(b) Any communication between one or more examinees and any other person at any time concerning the content of the examination including, but not limited to, any examination question or answer, unless the examination has been publicly released by the examining authority or jurisdiction.

(c) The taking of all or a part of the examination by a person other than the applicant.

(d) Possession or use at any time during the examination or while the examinee is on the examination premises of any device, material, or document that is not expressly authorized for use by examinees during the examination including, but not limited to, notes, crib sheets, textbooks, and electronic devices.

(e) Failure to follow any examination instruction or rule related to examination security.

(f) Providing false, fraudulent, or materially misleading information concerning education, experience, or other qualifications as part of, or in support of, any application for admission to any professional or vocational examination.

(Amended by Stats. 2001, Ch. 159, Sec. 19. Effective January 1, 2002.)



5112

(a) The board may deny an application to take the licensing examination, deny admittance to current and future licensing examinations, and void examination grades on the grounds set forth in Section 5110 using either of the following procedures:

(1) Notifying the individual in writing of all of the following:

(A) The action the board has taken.

(B) The reasons the action was taken.

(C) The earliest date on which the individual may reapply for admittance to the licensing examination.

(D) The individual’s right to a hearing under the provisions of Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code if a written request for a hearing is made within 60 days from the date of the board’s notice. If the individual does not request a hearing, the board’s action shall become final at the expiration of this 60-day period.

(2) Filing and serving a statement of issues in accordance with Section 11504 of the Government Code.

(b) The board shall issue the notice of action under paragraph (1) of subdivision (a) or file and serve the statement of issues under paragraph (2) of subdivision (a) within five years of the last day of the examination with respect to which the alleged prohibited act was committed or within three years of the discovery of the commission of the alleged prohibited act, whichever occurs later.

(Added by Stats. 2000, Ch. 1054, Sec. 7. Effective January 1, 2001.)



5113

An individual who has been denied admission to the licensing examination under Section 5110 may petition the board for admission to the Certified Public Accountant examination not less than one year after the effective date of the decision issued by the board following a hearing held pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code or, if there was no hearing, may petition the board not less than one year after the decision or action pursuant to the notice of action issued by the board becomes final as provided in subparagraph (D) of paragraph (1) of subdivision (a) of Section 5112, unless the decision or notice of action issued by the board specifies a different timeframe within which this petition may be filed. However, in no event shall the timeframe specified by the board be more than three years from the effective date of the board’s decision or from the date that the board’s action pursuant to the notice of action becomes final.

(Added by Stats. 2000, Ch. 1054, Sec. 8. Effective January 1, 2001.)



5115

(a) A person whose license has been revoked or surrendered may petition the board for reinstatement or reduction of penalty after a period of not less than one year has elapsed from the effective date of the decision or from the date of the denial of a similar petition, unless a longer period, not to exceed three years, is specified by the board in any decision revoking the license, accepting the surrender of the license, or denying reinstatement of the license.

(b) A person whose license has not been revoked or surrendered but who has been disciplined by imposition of a suspension or otherwise disciplined may petition the board for reinstatement or reduction of penalty after a period of not less than one year has elapsed from the effective date of the decision.

(c) The board shall give notice to the Attorney General of the filing of the petition and the Attorney General and the petitioner shall be afforded an opportunity to present either oral or written argument before the board itself. The board itself shall rule on the petition, and the decision shall include the reasons therefor and any terms and conditions that the board reasonably deems appropriate to impose as a condition of reinstatement or reduction of penalty, including, but not limited to, restrictions on the petitioner’s scope of professional practice.

(Added by Stats. 2003, Ch. 807, Sec. 13. Effective January 1, 2004.)






ARTICLE 6.5 - Administrative Penalties

5116

(a) The board, after appropriate notice and an opportunity for hearing, may order any licensee or applicant for licensure or examination to pay an administrative penalty as provided in this article as part of any disciplinary proceeding or other proceeding provided for in this chapter.

(b) The board may assess administrative penalties under one or more provisions of this article. However, the total administrative penalty to be paid by the licensee shall not exceed the amount of the highest administrative penalty authorized by this article.

(c) The board shall adopt regulations to establish criteria for assessing administrative penalties based upon factors, including, but not limited to, actual and potential consumer harm, nature and severity of the violation, the role of the person in the violation, the person’s ability to pay the administrative penalty, and the level of administrative penalty necessary to deter future violations of this chapter.

(d) Administrative penalties assessed under this article shall be in addition to any other penalties or sanctions imposed on the licensee or other person, including, but not limited to, license revocation, license suspension, denial of the application for licensure, denial of the petition for reinstatement, or denial of admission to the licensing examination. Payment of these administrative penalties may be included as a condition of probation when probation is ordered.

(e) All administrative penalties collected under this article shall be deposited in the Accountancy Fund.

(Added by Stats. 2004, Ch. 921, Sec. 14. Effective January 1, 2005.)



5116.1

In accordance with Section 5116 and applicable regulations, except as provided in Section 5116.2, any licensee who violates any provision of this chapter may be assessed an administrative penalty of not more than five thousand dollars ($5,000) for the first violation and not more than ten thousand dollars ($10,000) for each subsequent violation.

(Added by Stats. 2004, Ch. 921, Sec. 14. Effective January 1, 2005.)



5116.2

In accordance with Section 5116 and applicable regulations, any licensee who violates subdivision (a), (c), (i), (j) or (k) of Section 5100 may be assessed an administrative penalty of not more than one million dollars ($1,000,000) for the first violation and not more than five million dollars ($5,000,000) for any subsequent violation, except that a licensee who is a natural person may be assessed an administrative penalty of not more than fifty thousand dollars ($50,000) for the first violation and not more than one hundred thousand dollars ($100,000) for any subsequent violation.

(Added by Stats. 2004, Ch. 921, Sec. 14. Effective January 1, 2005.)



5116.3

In accordance with Section 5116 and applicable regulations, any person who is found to have cheated or subverted or attempted to subvert or cheat on any licensing examination or who conspired with or aided or abetted any other person to cheat, subvert or attempt to subvert any examination may be assessed an administrative penalty of not more than five thousand dollars ($5,000) for the first violation and not more than ten thousand dollars ($10,000) for each subsequent violation.

(Added by Stats. 2004, Ch. 921, Sec. 14. Effective January 1, 2005.)



5116.4

(a) The board’s executive officer may request assessment of an administrative penalty in any disciplinary or other proceeding provided in this chapter or in any notice to an applicant pursuant to Section 5112.

(b) The administrative penalty pursuant to subdivision (a) shall become final unless contested within the time period provided for the filing of a notice of appeal, for the filing of a notice of defense, or for requesting a hearing in the proceeding.

(c) Nothing in this article shall prevent an administrative penalty from being included in a final contested or default decision of the board or in a notice issued pursuant to Section 5112 once the time period for requesting a hearing has expired.

(Added by Stats. 2004, Ch. 921, Sec. 14. Effective January 1, 2005.)



5116.5

The board may obtain a judgment in any court of competent jurisdiction ordering the payment of any final administrative penalty assessed by the board pursuant to this article upon the filing of a certified copy of the board’s final decision or notice issued pursuant to Section 5112.

(Added by Stats. 2004, Ch. 921, Sec. 14. Effective January 1, 2005.)



5116.6

Anywhere the term “licensee” is used in the article it shall include certified public accountants, public accountants, partnerships, corporations, holders of practice privileges, other persons licensed, registered, or otherwise authorized to practice public accountancy under this chapter, and persons who are in violation of any provision of Article 5.1 (commencing with Section 5096).

(Added by Stats. 2004, Ch. 921, Sec. 14. Effective January 1, 2005.)






ARTICLE 7 - Prohibitions and Offenses Against the Chapter Generally

5120

Any person who violates Article 3 (commencing with Section 5050) is guilty of a misdemeanor, punishable by imprisonment for not more than six months, or by a fine of not more than one thousand dollars ($1,000), or both.

Whenever the board has reason to believe that any person is liable to punishment under this article, the board or with its approval the enforcement advisory committee, may certify the facts to the appropriate enforcement officer of the city or county where the alleged violation had taken place and the officer may cause appropriate proceedings to be brought.

(Amended by Stats. 2010, Ch. 415, Sec. 8. Effective January 1, 2011.)



5121

The display or uttering by a person of a card, sign, advertisement or other printed, engraved or written instrument or device, bearing a person’s name in conjunction with the words “certified public accountant” or any abbreviation thereof or the words “public accountant” or any abbreviation thereof shall be prima facie evidence in any prosecution, proceeding or hearing brought under this article that the person whose name is so displayed caused or procured the display or uttering of such card, sign, advertisement or other printed, engraved or written instrument or device. Any such display or uttering shall be prima facie evidence that the person whose name is so displayed holds himself or herself out as a certified public accountant, or a public accountant holding a permit to practice public accountancy in this State under the provisions of this chapter. In any prosecution or hearing under this chapter, evidence of the commission of a single act prohibited by this chapter shall be sufficient to justify a conviction without evidence of a general course of conduct.

(Added by renumbering Section 5116 by Stats. 1959, Ch. 310.)



5122

Whenever in the judgment of the board, or with its approval the enforcement advisory committee, any person has engaged, or is about to engage, in any acts or practices that constitute, or will constitute, an offense against this chapter, the board may make application to the appropriate court for an order enjoining the acts or practices, and upon showing by the board that the person has engaged, or is about to engage, in any such acts or practices, an injunction, restraining order, or other order that may be appropriate shall be granted by the court.

(Amended by Stats. 2010, Ch. 415, Sec. 9. Effective January 1, 2011.)






ARTICLE 8 - Revenue

5130

The board shall charge and collect a fee from each applicant for the certificate of certified public accountant. The fee shall accompany the application which must be made on a blank provided by the board.

(Amended by Stats. 1978, Ch. 822.)



5131

(a) The board may charge and collect an application fee and an examination fee from each applicant. The applicable fees shall accompany the application which shall be made on a form provided by the board.

(b) Notwithstanding any other provision of this chapter, the board may authorize an organization specified by the board pursuant to Section 5082.1 to receive directly from applicants payment of the examination fees charged by that organization as payment for examination materials and services.

(Amended by Stats. 2003, Ch. 807, Sec. 14. Effective January 1, 2004.)



5132

All moneys received by the board under this chapter from any source and for any purpose shall be accounted for and reported monthly by the board to the Controller and at the same time the moneys shall be remitted to the State Treasury to the credit of the Accountancy Fund.

The secretary-treasurer of the board shall, from time to time, but not less than once each fiscal year, prepare or have prepared on his or her behalf, a financial report of the Accountancy Fund that contains information that the board determines is necessary for the purposes for which the board was established.

The report of the Accountancy Fund, which shall be published pursuant to Section 5008, shall include the revenues and the related costs from examination, initial licensing, license renewal, citation and fine authority, and cost recovery from enforcement actions and case settlements.

(Amended by Stats. 1997, Ch. 921, Sec. 3. Effective January 1, 1998.)



5133

All money in the Accountancy Fund is hereby appropriated to the California Board of Accountancy to carry out the provisions of this chapter. Each member of the board and each member of a committee shall receive a per diem and expenses as provided in Section 103.

(Amended by Stats. 1999, Ch. 657, Sec. 29. Effective January 1, 2000.)



5134

The amount of fees prescribed by this chapter is as follows:

(a) The fee to be charged to each applicant for the certified public accountant examination shall be fixed by the board at an amount not to exceed six hundred dollars ($600). The board may charge a reexamination fee not to exceed seventy-five dollars ($75) for each part that is subject to reexamination.

(b) The fee to be charged to out-of-state candidates for the certified public accountant examination shall be fixed by the board at an amount not to exceed six hundred dollars ($600) per candidate.

(c) The application fee to be charged to each applicant for issuance of a certified public accountant certificate shall be fixed by the board at an amount not to exceed two hundred fifty dollars ($250).

(d) The application fee to be charged to each applicant for issuance of a certified public accountant certificate by waiver of examination shall be fixed by the board at an amount not to exceed two hundred fifty dollars ($250).

(e) The fee to be charged to each applicant for registration as a partnership or professional corporation shall be fixed by the board at an amount not to exceed two hundred fifty dollars ($250).

(f) The biennial fee for the renewal of each of the permits to engage in the practice of public accountancy specified in Section 5070 shall not exceed two hundred fifty dollars ($250).

(g) The application fee to be charged to each applicant for a retired status license, as described in Section 5070.1, shall be fixed by the board at an amount not to exceed two hundred fifty dollars ($250).

(h) The application fee to be charged to each applicant for restoration of a license in a retired status to an active status pursuant to subdivision (f) of Section 5070.1 shall be fixed by the board at an amount not to exceed one thousand dollars ($1,000).

(i) The delinquency fee shall be 50 percent of the accrued renewal fee.

(j) The initial permit fee is an amount equal to the renewal fee in effect on the last regular renewal date before the date on which the permit is issued, except that, if the permit is issued one year or less before it will expire, then the initial permit fee is an amount equal to 50 percent of the renewal fee in effect on the last regular renewal date before the date on which the permit is issued. The board may, by regulation, provide for the waiver or refund of the initial permit fee where the permit is issued less than 45 days before the date on which it will expire.

(k) (1) The annual fee to be charged an individual for a practice privilege pursuant to Section 5096 with an authorization to sign attest reports shall be fixed by the board at an amount not to exceed one hundred twenty-five dollars ($125).

(2) The annual fee to be charged an individual for a practice privilege pursuant to Section 5096 without an authorization to sign attest reports shall be fixed by the board at an amount not to exceed 80 percent of the fee authorized under paragraph (1).

(l) The fee to be charged for the certification of documents evidencing passage of the certified public accountant examination, the certification of documents evidencing the grades received on the certified public accountant examination, or the certification of documents evidencing licensure shall be twenty-five dollars ($25).

(m) The board shall fix the fees in accordance with the limits of this section and any increase in a fee fixed by the board shall be pursuant to regulation duly adopted by the board in accordance with the limits of this section.

(n) It is the intent of the Legislature that, to ease entry into the public accounting profession in California, any administrative cost to the board related to the certified public accountant examination or issuance of the certified public accountant certificate that exceeds the maximum fees authorized by this section shall be covered by the fees charged for the biennial renewal of the permit to practice.

(Amended by Stats. 2011, Ch. 395, Sec. 4. Effective January 1, 2012.)






ARTICLE 9 - Accountancy Corporations

5150

An accountancy corporation is a corporation which is registered with the California Board of Accountancy and has a currently effective certificate of registration from the board pursuant to the Moscone-Knox Professional Corporation Act, as contained in Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code, and this article. Subject to all applicable statutes, rules and regulations, an accountancy corporation is entitled to practice accountancy. With respect to an accountancy corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the California Board of Accountancy.

(Amended by Stats. 2000, Ch. 1055, Sec. 4. Effective September 30, 2000.)



5151

An applicant for registration as an accountancy corporation shall supply to the board all necessary and pertinent documents and information requested by the board concerning the applicant’s plan of operation. The board may provide forms of application. If the board finds that the corporation is duly organized and existing under the General Corporation Law or the foreign corporation is duly qualified for the transaction of intrastate business pursuant to the General Corporation Law, that, except as otherwise permitted under Section 5053 or 5079, each officer, director, shareholder, or employee who will render professional services is a licensed person as defined in the Moscone-Knox Professional Corporation Act, or a person licensed to render the same professional services in the jurisdiction or jurisdictions in which the person practices, and that from the application it appears that the affairs of the corporation will be conducted in compliance with law and the rules and regulations of the board, the board shall upon payment of the registration fee in the amount as it may determine, issue a certificate of registration. The applicant shall include with the application for each shareholder of the corporation licensed in a foreign country but not in this state or in any other state, territory, or possession of the United States, a certificate from the authority in the foreign country currently having final jurisdiction over the practice of accounting, which shall verify the shareholder’s admission to practice in the foreign country, the date thereof, and the fact that the shareholder is currently in good standing as the equivalent of a certified public accountant or public accountant. If the certificate is not in English, there shall be included with the certificate a duly authenticated English translation thereof. The application shall be signed and verified by an officer of the corporation.

(Amended by Stats. 2000, Ch. 1054, Sec. 9. Effective January 1, 2001.)



5152

Each accountancy corporation shall file with the board at the times the board may require a report containing information pertaining to qualification and compliance with the statutes, rules and regulations of the board as the board may determine. All reports shall be signed and verified by an officer of the corporation.

(Amended by Stats. 1994, Ch. 1077, Sec. 4. Effective January 1, 1995.)



5152.1

Each accountancy corporation shall renew its permit to practice biennially and shall pay the renewal fee fixed by the board in accordance with Section 5134.

(Added by Stats. 1994, Ch. 1077, Sec. 5. Effective January 1, 1995.)



5154

Except as provided in Section 5079 of this code and in Section 13403 of the Corporations Code, each director, shareholder, and officer of an accountancy corporation shall be a licensed person as defined in the Moscone-Knox Professional Corporation Act, or a person licensed to render the same professional services in the jurisdiction or jurisdictions in which the person practices.

(Amended by Stats. 2000, Ch. 1054, Sec. 10. Effective January 1, 2001.)



5155

The income of an accountancy corporation attributable to professional services rendered while a shareholder is a disqualified person (as defined in the Moscone-Knox Professional Corporation Act) shall not in any manner accrue to the benefit of such shareholder or his shares in the accountancy corporation.

(Added by Stats. 1970, Ch. 1113.)



5156

An accountancy corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute, rule or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by such statutes, rules and regulations to the same extent as a person holding a permit under Section 5070 of this code. The board shall have the same powers of suspension, revocation and discipline against an accountancy corporation as are now or hereafter authorized by Section 5100 of this code, or by any other similar statute against individual licensees, provided, however, that proceedings against an accountancy corporation shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Added by Stats. 1970, Ch. 1113.)



5157

The board may formulate and enforce rules and regulations to carry out the purposes and objectives of this article, including rules and regulations requiring (a) that the articles of incorporation or bylaws of an accountancy corporation shall include a provision whereby the capital stock of such corporation owned by a disqualified person (as defined in the Moscone-Knox Professional Corporation Act), or a deceased person, shall be sold to the corporation or to the remaining shareholders of such corporation within such time as such rules and regulations may provide, and (b) that an accountancy corporation as a condition of obtaining a certificate pursuant to the Moscone-Knox Professional Corporation Act and this article shall provide adequate security by insurance or otherwise for claims against it by its clients arising out of the rendering of professional services.

(Added by Stats. 1970, Ch. 1113.)



5158

Each office of an accountancy corporation engaged in the practice of public accountancy in this state shall be managed by a certified public accountant or public accountant.

(Added by Stats. 1978, Ch. 92.)









CHAPTER 2 - Advertisers

ARTICLE 1 - General Provisions

5200

This chapter of the Business and Professions Code constitutes the chapter on advertisers. It may be cited as the Outdoor Advertising Act.

(Repealed and added by Stats. 1970, Ch. 991.)



5201

Unless the context otherwise requires, the general provisions set forth in this article govern the construction of this chapter.

(Repealed and added by Stats. 1970, Ch. 991.)



5202

“Advertising display” refers to advertising structures and to signs.

(Repealed and added by Stats. 1970, Ch. 991.)



5203

“Advertising structure” means a structure of any kind or character erected, used, or maintained for outdoor advertising purposes, upon which any poster, bill, printing, painting or other advertisement of any kind whatsoever may be placed, including statuary, for advertising purposes.

“Advertising structure” does not include:

(a) Official notices issued by any court or public body or officer;

(b) Notices posted by any public officer in performance of a public duty or by any person in giving legal notice;

(c) Directional, warning or information structures required by or authorized by law or by federal, state or county authority.

(d) A structure erected near a city or county boundary, which contains the name of such city or county and the names of, or any other information regarding, civic, fraternal or religious organizations located therein.

(Amended by Stats. 1993, Ch. 991, Sec. 1. Effective January 1, 1994.)



5204

“Bonus segment” means any segment of an interstate highway which was covered by the Federal Aid Highway Act of 1958 and the Collier-Z'berg Act, namely, any such segment which is constructed upon right-of-way, the entire width of which was acquired subsequent to July 1, 1956.

(Repealed and added by Stats. 1970, Ch. 991.)



5205

“Business area” means an area within 1,000 feet, measured in each direction, from the nearest edge of a commercial or industrial building or activity and which is zoned under authority of state law primarily to permit industrial or commercial activities or an unzoned commercial or industrial area.

(Repealed and added by Stats. 1970, Ch. 991.)



5206

“Centerline of the highway” means a line equidistant from the edges of the median separating the main traveled way of a divided highway, or the centerline of the main traveled way of a nondivided highway.

(Repealed and added by Stats. 1970, Ch. 991.)



5208

“Collier-Z'berg Act” refers to Chapter 128, Statutes of 1964 (First Extraordinary Session).

(Repealed and added by Stats. 1970, Ch. 991.)



5208.6

“Department” means the Department of Transportation.

(Added by Stats. 1992, Ch. 649, Sec. 1. Effective January 1, 1993.)



5209

“Director” refers to the Director of Transportation of the State of California.

(Amended by Stats. 1977, Ch. 579.)



5210

“Federal Aid Highway Act of 1958” refers to Section 131 of Title 23 of the United States Code, as in effect before October 22, 1965.

(Repealed and added by Stats. 1970, Ch. 991.)



5211

“Flashing” is a light or message that changes more than once every four seconds.

(Added by Stats. 2000, Ch. 787, Sec. 1. Effective January 1, 2001.)



5212

“Freeway,” for the purposes of this chapter only, means a divided arterial highway for through traffic with full control of access and with grade separations at intersections.

(Repealed and added by Stats. 1970, Ch. 991.)



5213

“Highway” includes roads, streets, boulevards, lanes, courts, places, commons, trails, ways or other rights-of-way or easements used for or laid out and intended for the public passage of vehicles or of vehicles and persons.

(Repealed and added by Stats. 1970, Ch. 991.)



5214

“Highway Beautification Act of 1965” refers to Section 131 of Title 23 of the United States Code, as in effect October 22, 1965.

(Repealed and added by Stats. 1970, Ch. 991.)



5215

“Interstate highway” means any highway at any time officially designated as a part of the national system of interstate and defense highways by the director and approved by appropriate authority of the federal government.

(Repealed and added by Stats. 1970, Ch. 991.)



5216

(a) “Landscaped freeway” means a section or sections of a freeway that is now, or hereafter may be, improved by the planting at least on one side or on the median of the freeway right-of-way of lawns, trees, shrubs, flowers, or other ornamental vegetation requiring reasonable maintenance.

(b) Planting for the purpose of soil erosion control, traffic safety requirements, including light screening, reduction of fire hazards, or traffic noise abatement, shall not change the character of a freeway to a landscaped freeway.

(c) Notwithstanding subdivision (a), if an agreement to relocate advertising displays from within one area of a city or county to an area adjacent to a freeway right-of-way has been entered into between a city or county and the owner of an advertising display, then a “landscaped freeway” shall not include the median of a freeway right-of-way.

(Amended by Stats. 2002, Ch. 972, Sec. 1. Effective January 1, 2003.)



5216.1

“Lawfully erected” means, in reference to advertising displays, advertising displays which were erected in compliance with state laws and local ordinances in effect at the time of their erection or which were subsequently brought into full compliance with state laws and local ordinances, except that the term does not apply to any advertising display whose use is modified after erection in a manner which causes it to become illegal. There shall be a rebuttable presumption pursuant to Section 606 of the Evidence Code that an advertising display is lawfully erected if it has been in existence for a period of five years or longer without the owner having received written notice during that period from a governmental entity stating that the display was not lawfully erected.

(Added by Stats. 1983, Ch. 653, Sec. 2.)



5216.3

“Main-traveled way” is the traveled way of a highway on which through traffic is carried. In the case of a divided highway, the traveled way of each of the separate roadways for traffic in opposite directions is a main-traveled way. Main-traveled way does not include facilities such as frontage roads, ramps, auxiliary lanes, parking areas, or shoulders.

(Added by renumbering Section 5216.2 by Stats. 2000, Ch. 787, Sec. 2. Effective January 1, 2001.)



5216.4

“Message center” is an advertising display where the message is changed more than once every two minutes, but no more than once every four seconds.

(Added by Stats. 2000, Ch. 787, Sec. 5. Effective January 1, 2001.)



5216.5

“Nonconforming advertising display” is an advertising display that was lawfully placed, but that does not conform to the provisions of this chapter, or the administrative regulations adopted pursuant to this chapter, that were enacted subsequent to the date of placing.

(Added by renumbering Section 5216.3 by Stats. 2000, Ch. 787, Sec. 3. Effective January 1, 2001.)



5216.6

(a) “Officially designated scenic highway or scenic byway” is any state highway that has been officially designated and maintained as a state scenic highway pursuant to Sections 260, 261, 262, and 262.5 of the Streets and Highways Code or that has been officially designated a scenic byway as referred to in Section 131(s) of Title 23 of the United States Code.

(b) “Officially designated scenic highway or scenic byway” does not include routes listed as part of the State Scenic Highway system, Article 2.5 (commencing with Section 260) of Chapter 2 of Division 1 of the Streets and Highways Code, unless those routes, or segments of those routes, have been designated as officially designated state scenic highways.

(Amended by Stats. 2008, Ch. 179, Sec. 11. Effective January 1, 2009.)



5218

“Penalty segment” means any segment of a highway located in this state which was not covered by the Federal Aid Highway Act of 1958 and the Collier-Z'berg Act but which is covered by the Highway Beautification Act of 1965, namely, any segment of an interstate highway which is constructed upon right-of-way, any part of the width of which was acquired prior to July 1, 1956, and any segment of a primary highway.

(Repealed and added by Stats. 1970, Ch. 991.)



5219

“Person” includes natural person, firm, cooperative, partnership, association, limited liability company, and corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 9. Effective January 1, 1995.)



5220

“Primary highway” means any highway, other than an interstate highway, designated as a part of the federal-aid primary system in existence on June 1, 1991, and any highway that is not in that system but which is in the National Highway System.

(Amended by Stats. 1993, Ch. 1292, Sec. 1. Effective January 1, 1994.)



5221

“Sign” refers to any card, cloth, paper, metal, painted or wooden sign of any character placed for outdoor advertising purposes on or to the ground or any tree, wall, bush, rock, fence, building, structure or thing, either privately or publicly owned, other than an advertising structure.

“Sign” does not include any of the following:

(a) Official notices issued by any court or public body or officer.

(b) Notices posted by any public officer in performance of a public duty or by any person in giving any legal notice.

(c) Directional warning or information signs or structures required by or authorized by law or by federal, state or county authority.

(d) A sign erected near a city or county boundary that contains the name of that city or county and the names of, or any other information regarding, civic, fraternal, or religious organizations located within that city or county.

(Amended by Stats. 1998, Ch. 300, Sec. 1. Effective January 1, 1999.)



5222

“660 feet from the edge of the right-of-way” means 660 feet measured from the edge of the right-of-way horizontally along a line normal or perpendicular to the centerline of the highway.

(Added by Stats. 1970, Ch. 991.)



5222.1

“State highway system” means the state highway system as described in Section 300 of the Streets and Highways Code.

(Added by Stats. 1993, Ch. 991, Sec. 6. Effective January 1, 1994.)



5223

“Unzoned commercial or industrial area” means an area not zoned under authority of state law in which the land use is characteristic of that generally permitted only in areas which are actually zoned commercial or industrial under authority of state law, embracing all of the land on which one or more commercial or industrial activities are conducted, including all land within 1,000 feet, measured in each direction, from the nearest edge of the commercial or industrial building or activity on such land. As used in this section, “commercial or industrial activities” does not include the outdoor advertising business or the business of wayside fresh product vending.

(Added by Stats. 1970, Ch. 991.)



5224

“Visible” means capable of being seen (whether or not legible) without visual aid by a person of normal visual acuity.

(Added by Stats. 1970, Ch. 991.)



5225

The verb, “to place” and any of its variants, as applied to advertising displays, includes the maintaining and the erecting, constructing, posting, painting, printing, tacking, nailing, gluing, sticking, carving or otherwise fastening, affixing or making visible any advertising display on or to the ground or any tree, bush, rock, fence, post, wall, building, structure or thing. It does not include any of the foregoing activities when performed incident to the change of an advertising message or customary maintenance of the advertising display.

(Repealed and added by Stats. 1970, Ch. 991.)



5226

The regulation of advertising displays adjacent to any interstate highway or primary highway as provided in Section 5405 is hereby declared to be necessary to promote the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in such highways, to preserve the scenic beauty of lands bordering on such highways, and to insure that information in the specific interest of the traveling public is presented safely and effectively, recognizing that a reasonable freedom to advertise is necessary to attain such objectives. The Legislature finds:

(a) Outdoor advertising is a legitimate commercial use of property adjacent to roads and highways.

(b) Outdoor advertising is an integral part of the business and marketing function, and an established segment of the national economy, and should be allowed to exist in business areas, subject to reasonable controls in the public interest.

(Repealed and added by Stats. 1970, Ch. 991.)



5227

It is the intention of the Legislature to occupy the whole field of regulation by the provisions of this chapter except that nothing in this chapter prohibits enforcement of any or all of its provisions by persons designated so to act by appropriate ordinances duly adopted by any county of this state nor does anything prohibit the passage by any county of reasonable land use or zoning regulations affecting the placing of advertising displays in accordance with the provisions of the Planning Law, Chapter 1 (commencing with Section 65000) of Title 7 of the Government Code, relating to zoning, or, with reference to signs or structures pertaining to the business conducted or services rendered or goods produced or sold upon the property upon which such advertising signs or structures are placed, ordinances subjecting such signs or structures to building requirements.

(Repealed and added by Stats. 1970, Ch. 991.)



5228

It is declared to be the intent of the Legislature in enacting the provisions of this chapter regulating advertising displays adjacent to highways included in the national system of interstate and defense highways or the federal-aid primary highway system to establish minimum standards with respect thereto.

(Added by Stats. 1970, Ch. 991.)



5229

The provisions of this chapter shall not be construed to permit a person to place or maintain in existence on or adjacent to any street, road or highway, including any interstate or state highway, any outdoor advertising prohibited by law or by any ordinance of any city, county or city and county.

(Repealed and added by Stats. 1970, Ch. 991.)



5230

The governing body of any city, county, or city and county may enact ordinances, including, but not limited to, land use or zoning ordinances, imposing restrictions on advertising displays adjacent to any street, road, or highway equal to or greater than those imposed by this chapter, if Section 5412 is complied with. No city, county, or city and county may allow an advertising display to be placed or maintained in violation of this chapter.

(Amended by Stats. 1983, Ch. 653, Sec. 5.)



5231

The governing body of any city or city and county may enact ordinances requiring licenses or permits, or both, in addition to those imposed by this chapter, for the placing of advertising displays in view of any highway, including a highway included in the national system of interstate and defense highways or the federal-aid primary highway system, within its boundaries.

(Amended by Stats. 1983, Ch. 653, Sec. 6.)






ARTICLE 2 - Administration

5250

The director may make orders and regulations for the enforcement of this chapter and may authorize the Department of Transportation to enforce its provisions.

(Amended by Stats. 1982, Ch. 681, Sec. 1.)



5251

Regulations promulgated by the director prior to November 8, 1967, concerning interstate highways constructed upon rights-of-way, the entire width of which was acquired after July 1, 1956, shall be continued in effect to the extent necessary to comply with the agreement with the Secretary of Commerce specified in Section 131(j) of Title 23 of the United States Code.

(Repealed and added by Stats. 1970, Ch. 991.)



5252

The director shall prescribe the form of all applications, licenses, permits and other appurtenant written matter.

(Repealed and added by Stats. 1970, Ch. 991.)



5253

The director shall furnish requisite forms for applications, licenses and permits provided for in this chapter and may appoint a representative or agent in each of the counties throughout the state for the purpose of issuing the licenses and permits and collecting fees therefor as provided in this chapter. The agent or representative, in the discretion of the director, may be the county clerk in each county.

In the event of the appointment of the county clerk in any county by the director, the county clerk shall so act. Upon the issuance of any such license or permit by the authorized agent of the director, the agent shall immediately forward a copy thereof to the director.

(Repealed and added by Stats. 1970, Ch. 991.)



5254

The director may enforce the penalties for failure to comply with the provisions of this chapter.

(Repealed and added by Stats. 1970, Ch. 991.)






ARTICLE 3 - Application of Chapter

5270

The regulation of the placing of advertising displays by this chapter, insofar as such regulation may affect the placing of advertising displays within view of the public highways of this state in unincorporated areas, shall be exclusive of all other regulations for the placing of advertising dislays within view of the public highways of this state in unincorporated areas whether fixed by a law of this state or by a political subdivision thereof.

(Repealed and added by Stats. 1970, Ch. 991.)



5271

Except as otherwise provided in this chapter, the provisions of this chapter apply only to the placing of advertising displays within view of highways located in unincorporated areas of this state, except that the placing of advertising displays within 660 feet from the edge of the right-of-way of, and the copy of which is visible from, interstate highways or primary highways, including the portions of such highways located in incorporated areas, shall be governed by this chapter.

(Amended by Stats. 1980, Ch. 1278, Sec. 2.)



5272

(a) With the exception of Article 4 (commencing with Section 5300) and Sections 5400 to 5404, inclusive, this chapter does not apply to any advertising display used exclusively for any of the following purposes:

(1) To advertise the sale, lease, or exchange of real property upon which the advertising display is placed.

(2) To advertise directions to, and the sale, lease, or exchange of, real property for which the advertising display is placed; provided, that the exemption of this paragraph does not apply to advertising displays visible from a highway and subject to the Highway Beautification Act of 1965 (23 U.S.C. Sec. 131).

(3) To designate the name of the owner or occupant of the premises or to identify the premises.

(4) To advertise the business conducted, services rendered, or goods produced or sold upon the property on which the advertising display is placed if the display is on the same side of the highway and within 1,000 feet of the point on the property or within 1,000 feet of the entrance to the site at which the business is conducted, services are rendered, or goods are produced or sold.

(b) With the exception of Article 4 (commencing with Section 5300) and Sections 5400 to 5404, inclusive, this chapter does not apply to any advertising display used exclusively either to advertise products, goods, or services sold by persons on the premises of an arena on a regular basis, or to advertise any products, goods, or services marketed or promoted on the premises of an arena pursuant to a sponsorship marketing plan, if all of the following conditions are met:

(1) The arena is capable of providing a venue for professional sports on a permanent basis.

(2) The arena has a capacity of 15,000 or more seats.

(3) The advertising display is either of the following:

(A) Located on the premises of the arena.

(B) Has been authorized as of January 1, 2019, by, or in accordance with, a local ordinance, including, but not limited to, a specific plan or sign district adopted in connection with the approval of the arena by the city, county, or city and county, bears the name or logo of the arena, and is visible when approaching offramps from the interstate, primary, or state highways used to access the premises of the arena. No arena shall be permitted more than two advertising displays allowed under this subparagraph.

(c) (1) Any advertising display erected pursuant to subdivision (b) and located on the premises of the arena shall be lawful only if authorized by, or in accordance with, an ordinance, including, but not limited to, a specific plan or sign district, adopted by the city, county, or city and county, that regulates advertising displays on the premises of the arena by identifying the specific displays or establishing regulations that include, at a minimum, all of the following:

(A) Number of signs and total signage area allowed.

(B) Maximum individual signage area.

(C) Minimum sign separation.

(D) Illumination restrictions and regulations, including signage refresh rate, scrolling, and brightness.

(E) Illuminated sign hours of operation.

(2) Authorization of advertising displays under subdivision (b) is subject to the owner of the advertising display submitting to the department a copy of the ordinance adopted by the city, county, or city and county in which the arena is located authorizing the advertising display and, for signs located on the premises of the arena, identification of the provisions of the ordinance required under paragraph (1). The department shall certify that the proposed ordinance meets the minimum requirements contained in paragraph (1).

(3) An advertising display authorized pursuant to subdivision (b) shall not advertise products, goods, or services related to tobacco, firearms, or sexually explicit material.

(4) This chapter does not limit a local government from adopting ordinances prohibiting or further restricting the size, number, or type of advertising displays permitted by this section.

(d) As used in this section, “the premises of an arena” means either of the following:

(1) A venue for indoor or outdoor sports, concerts, or other events.

(2) Any development project or district encompassing the venue, adjacent to it, or separated from it only by public or private rights-of-way, the boundaries of which have been set by the city, county, or city and county in which the arena is located. The development project or district must be contiguous and may not extend more than 1,000 feet beyond the arena structure or any structure physically connected to the arena structure.

(e) As used in this section, “sponsorship marketing plan” means an agreement between the property owner, facility owner, facility operator, or occupant of the premises of an arena and a sponsor pursuant to which the sponsor is allowed to include its logo, slogan, or advertising on advertising displays and that meets both of the following conditions:

(1) The sponsorship marketing plan is for a period of not less than one year.

(2) The sponsorship marketing plan grants the sponsor the opportunity to display its logo, slogan, or advertising in the interior of structures on the premises of an arena, or conduct promotions, public relations, or marketing activities on the premises of an arena.

(f) Authorization of an advertising display under subdivision (b) that is a message center display is subject to the owner of the display complying with one of the following conditions:

(1) Making a message center display within the premises of the arena available on a space-available basis for use by the department or the Department of the California Highway Patrol for public service messages, including Emergency Alert System (Amber Alert) messages disseminated pursuant to Section 8594 of the Government Code, and messages containing, among other things, reports of commute times, drunk driving awareness messages, reports of accidents of a serious nature, and emergency disaster communications.

(2) Making a message center display not subject to this section that is under the control of the owner of the advertising display available on a space-available basis for public service messages in a location acceptable to the department and the Department of the California Highway Patrol.

(3) Providing funding to the department for the installation of a message center display to accommodate those public service messages, which may include funding as part of mitigation in connection with the approval of the arena by the city, county, or city and county.

(g) If an advertising display authorized under subdivision (b) is subject to a notice from the United States Department of Transportation, the Federal Highway Administration, or any other applicable federal agency to the state that the operation of that display will result in the reduction of federal aid highway funds provided in Section 131 of Title 23 of the United States Code, authorization of the display under subdivision (b) shall cease and the display owner shall remove all advertising copy from the display within 60 days after the state notifies the display owner of the receipt of the federal notice. Failure to remove the advertising copy pursuant to this subdivision shall result in a civil fine, imposed by the California Department of Transportation, of ten thousand dollars ($10,000) per day until the advertising copy is removed. The department shall not assume any liability in connection with cessation of operation or removal of an advertising display or advertising copy pursuant to this subdivision.

(h) The city, county, or city and county adopting the ordinance authorizing the displays erected pursuant to this section shall have primary responsibility for ensuring that the displays remain in conformance with all provisions of the ordinance and of this section. If the city, county, or city and county fails to ensure that the displays remain in conformance with all provisions of the ordinance and of this section after 30 days of receipt of a written notice from the department, the city, county, or city and county shall hold the department harmless and indemnify the department for all costs incurred by the department to ensure compliance with the ordinance and this section or to defend actions challenging the adoption of the ordinance allowing the displays.

(i) An advertising display lawfully erected on or before December 31, 2013, in conformity with subdivision (e) of this section as it read on that date, shall remain authorized, subject to the terms of that subdivision.

(Amended by Stats. 2013, Ch. 542, Sec. 1. Effective January 1, 2014.)



5272.1

(a) With the exception of Article 4 (commencing with Section 5300) and Sections 5400 and 5404, inclusive, nothing contained in this chapter applies to any advertising display that is exclusively on public property upon which is located a multimodal transit facility.

(b) This section applies to advertising displays only if the multimodal transit facility meets the following requirements:

(1) It is publicly owned and operated and is located on public land.

(2) It is identified as a critical component in the region’s sustainable communities strategy, as described in Section 65080 of the Government Code.

(3) One of the modes of transportation served at the multimodal transit facility is passenger rail.

(4) It is a current or future station for the high-speed train system in the corridor identified in paragraph (2) of subdivision (b) of Section 2704.04 of the Streets and Highways Code.

(c) To advertise any products, goods, or services on an advertising display pursuant to this section, all of the following shall apply:

(1) The advertising display shall be on the same side of the highway and within 1,000 feet of an entrance to a multimodal transit facility that meets the requirements of subdivision (b).

(2) The advertising display shall not advertise products, goods, or services related to tobacco, firearms, or sexually explicit material.

(3) Beyond the cost of erection, revenues from the advertising display shall be used to support the construction, operations, and maintenance of the multimodal transit facility.

(4) The advertising display shall not cause a reduction in federal aid highway funds as provided in Section 131 of Title 23 of the United States Code. If an advertising display authorized under this section is subject to a notice from the United States Department of Transportation, the Federal Highway Administration, or any other applicable federal agency to the state that the operation of that display will result in the reduction of federal aid highway funds as provided in Section 131 of Title 23 of the United States Code, the display owner shall remove all advertising copy from the display within 60 days after the state notifies the display owner of the receipt of the federal notice. Failure to remove the advertising copy pursuant to this paragraph shall result in a civil fine, imposed by the California Department of Transportation, of ten thousand dollars ($10,000) per day until the advertising copy is removed. The department shall not assume any liability in connection with cessation of operation or removal of an advertising display or advertising copy pursuant to this paragraph.

(d) Any advertising display erected pursuant to this section shall be lawful only if authorized by, or in accordance with, an ordinance, including, but not limited to, a specific plan or sign district, adopted by the city, county, or city and county, as applicable, that regulates advertising displays by either identifying the specific displays or by establishing regulations that include, at a minimum, all of the following:

(1) The number of signs and total signage area allowed.

(2) The maximum individual signage area.

(3) Minimum sign separation.

(4) Illumination restrictions and regulations, including signage refresh rate, scrolling, and brightness.

(5) Illuminated sign hours of operation.

(e) Authorization of an advertising display under this section shall also be subject to the owner of the display submitting, to the High-Speed Rail Authority, a copy of the ordinance authorizing the display that has been adopted by the applicable city, county, or city and county pursuant to subdivision (d). The High-Speed Rail Authority shall review and certify that the proposed display and the ordinance meet the minimum requirements of this section, including that the multimodal transit facility is or will be a current or future station for the high-speed train system pursuant to paragraph (4) of subdivision (b).

(f) The city, county, or city and county adopting the ordinance authorizing the displays erected pursuant to this section shall have the primary responsibility for ensuring that the displays remain in conformance with all provisions of the ordinance and of this section. If the city, county, or city and county fails to ensure that the displays are in conformance and shall remain in conformance with all provisions of the ordinance and of this section within 30 days of receipt of a written notice from the department, that one or more displays are out of conformance the city, county, or city and county shall hold the department harmless and indemnify the department for all costs incurred by the department to ensure compliance with the ordinance and this section or to defend actions challenging the adoption of the ordinance allowing the displays.

(g) Nothing in this section limits a city or county from adopting an ordinance prohibiting or further restricting the size, number, or types of advertising displays authorized by this section.

(h) Any law that applies to advertising displays authorized pursuant to Section 5272 shall also apply to this section.

(Added by Stats. 2013, Ch. 545, Sec. 1. Effective January 1, 2014.)



5273

(a) Notwithstanding the dissolution of a state redevelopment agency, and subject to subdivision (b), for purposes of this chapter, an advertising display advertising the businesses and activities developed within the boundary limits of, and as a part of, an individual redevelopment agency project, as those boundaries existed on December 29, 2011, may continue to exist and be considered an on-premises display, as defined in Section 5490, if the advertising display meets all of the following conditions:

(1) The advertising display is located within the boundary limits of the project.

(2) The advertising display was constructed on or before January 1, 2012.

(3) The advertising display does not cause the reduction of federal aid highway funds provided pursuant to Section 131 of Title 23 of the United States Code. If an advertising display authorized under this section is subject to a notice from the United States Department of Transportation, the Federal Highway Administration, or any other applicable federal agency to the state that the operation of that display will result in the reduction of federal aid highway funds as provided in Section 131 of Title 23 of the United States Code, the display owner or operator shall remove all advertising copy from the display within 60 days after the date the state notifies the owner or operator, and the applicable city, county, or city and county, by certified mail, of the receipt of the federal notice. Failure to remove the advertising copy pursuant to this paragraph shall result in a civil fine, imposed by the California Department of Transportation, of ten thousand dollars ($10,000) per day until the advertising copy is removed. The department shall not assume any liability in connection with the cessation of operation or removal of an advertising display or advertising copy pursuant to this paragraph. If the name of the owner or operator of the display is not indicated on the display, the state is only required to send the notice to the applicable city, county, or city and county.

(b) An advertising display described in subdivision (a) may remain until January 1, 2023, after which date the display shall be removed, unless it otherwise qualifies as a lawful advertising display pursuant to this chapter, without the payment of any compensation to the owner or operator. On and after January 1, 2022, the applicable city, county, or city and county may for good cause request from the department an extension beyond January 1, 2023, not to exceed the expiration of the redevelopment project area. “Good cause” for these purposes means all of the following are satisfied: (1) there has been a finding by the applicable city, county, or city and county that the advertising display has had a positive economic impact on the redevelopment project area and provides a public benefit, (2) there have been no violations by the display owner or operator of this section or of any applicable illumination standards in the previous 10 years that have not been corrected within 30 days of the date of mailing of a violation notice to the owner or operator by the department, and (3) there has been compliance by the owner and operator with all other standards adopted by the applicable city, county, or city and county, or by the department.

(c) The applicable city, county, or city and county shall be responsible for ensuring that an advertising display is consistent with this section and provides a public benefit. This provision shall not be construed to preclude any enforcement authority of the department under this chapter.

(d) The applicable city, county, or city and county shall annually, by December 31, certify to the department that the advertising copy of the advertising display is advertising businesses or activities operating within the boundaries of the redevelopment project area and that at least 10 percent of the advertising copy, up to a maximum of 100 square feet, is used to display the address or location or locations of the business or activity, or to identify the route to the business or activity from the nearest freeway offramp. The department may independently review compliance with this certification. An advertising display subject to this section shall be removed if it is in violation of this subdivision more than three times within a 10-year period and the violation has not been corrected within 30 days of the date of mailing of a violation notice to the owner or operator by the department.

(e) The applicable city, county, or city and county authorizing an advertising display placed pursuant to this section shall have primary responsibility for ensuring that the display remains in conformance with all provisions of this section. If the city, county, or city and county fails to do so within 30 days of the date of mailing of a notice to the city, county, or city and county by the department, the city, county, or city and county shall hold the department harmless and indemnify the department for all costs incurred by the department to ensure compliance with this section or to defend actions challenging the authorization of displays pursuant to this section.

(Amended by Stats. 2013, Ch. 544, Sec. 1. Effective October 4, 2013.)



5273.5

(a) Notwithstanding Section 5273, for the purposes of this chapter, in the City of Buena Park in Orange County, the Cities of Commerce, Covina, and South Gate in Los Angeles County, and the City of Victorville in San Bernardino County, advertising displays advertising those businesses and activities developed within the boundary limits of, and as a part of, any redevelopment agency project area or areas may, with the consent of the redevelopment agency governing the project area, be considered to be on the premises anywhere within the legal boundaries of the redevelopment agency’s project area or areas for a period not to exceed 10 years or the completion of the project, whichever occurs first, after which Sections 5272 and 5405 apply, unless an arrangement has been made for extension of the period between the redevelopment agency and the department for good cause.

(b) The governing body of a redevelopment agency in the cities set forth in subdivision (a), upon approving the purchase, lease, or other authorization for the erection of an advertising display pursuant to this section, shall prepare, adopt, and submit to the department an application for the issuance of a permit that, at a minimum, includes a finding that the advertising display would not result in a concentration of displays that will have a negative impact on the safety or aesthetic quality of the community. The department shall only deny the application if the proposed structure violates Sections 5400 to 5405, inclusive, or subdivision (d) of Section 5408, or if the display would cause a reduction in federal-aid highway funds as provided in Section 131 of Title 23 of the United States Code.

(Added by Stats. 1999, Ch. 818, Sec. 2. Effective January 1, 2000.)



5274

(a) None of the provisions of this chapter, except those in Article 4 (commencing with Section 5300), Sections 5400 to 5404, inclusive, and subdivision (d) of Section 5405, apply to an on-premises advertising display that is visible from an interstate or primary highway and located within a business center, if the display is placed and maintained pursuant to Chapter 2.5 (commencing with Section 5490) and meets all of the following conditions:

(1) The display is placed within the boundaries of an individual development project, as defined in Section 65928 of the Government Code, for commercial, industrial, or mixed commercial and industrial purposes, as shown on a subdivision or site map approved by a city, county, or city and county, and is developed and zoned for those purposes.

(2) The display identifies the name of the business center, if named.

(3) Each business identified on the display is located within the business center and on the same side of an interstate or primary highway where the display is located.

(4) The governing body of the city, county, or city and county has adopted ordinances for the display pursuant to Sections 5230 and 5231 for the area where the display will be placed, and the display meets city, county, or city and county ordinances.

(5) The display results in a consolidation of allowable displays within the business center, so that fewer displays will be erected as a result of the display.

(6) Placement of the display does not cause a reduction of federal aid highway funds as provided in Section 131 of Title 23 of the United States Code.

(Amended by Stats. 1997, Ch. 471, Sec. 1. Effective January 1, 1998. Note: Sec. 3 of Ch. 471 repealed Sec. 3 of Stats. 1996, Ch. 495, which otherwise would have repealed, on January 1, 1999, the addition of this section by Sec. 1 of Ch. 495.)



5275

Notwithstanding any other provision of this chapter, the director may not regulate noncommercial, protected speech contained within any advertising display authorized by, or exempted from, this chapter.

(Added by Stats. 2007, Ch. 81, Sec. 1. Effective January 1, 2008.)






ARTICLE 4 - Licenses

5300

(a) A person engages in the business of outdoor advertising whenever, personally or through employees, that person places an advertising display, changes the advertising message of an advertising display that does not pertain exclusively to that person’s business and is visible to a state highway or freeway.

(b) A manufacturer or distributor of a product for sale to the general public does not engage in the business of outdoor advertising when furnishing a sign pertaining to the product to a retailer of that product for installation on the retailer’s place of business or when installing on the retailer’s place of business a sign containing advertising pertaining to the product, the name or the business of the retailer.

(Amended by Stats. 2000, Ch. 787, Sec. 8. Effective January 1, 2001.)



5301

No person shall engage in or carry on the business or occupation of outdoor advertising without first having paid the license fee provided by this chapter. The fee is payable annually in advance on the first day of July of each year to the director or his authorized agent. Each license shall remain in force for the term of one year from and after the first day of July, and may be renewed annually.

A license shall be obtained whether or not the advertising display requires a permit.

(Added by Stats. 1970, Ch. 991.)



5302

All licenses issued on or after the first day of July shall expire on the 30th day of June following the date of issue. Fees for original licenses issued after the first day of July of each year shall be apportioned and collected on the basis of one-twelfth of the fee for each month or part thereof remaining in the fiscal year.

(Added by Stats. 1970, Ch. 991.)



5303

Every application for a license shall be made on a form to be furnished by the director. It shall state the full name of the applicant and the post office address of his fixed place of business and shall contain a certification that the applicant has obtained a copy of the provisions of this chapter and any regulations adopted thereunder and is aware of their contents.

The issuance of a license entitles the holder to engage in or carry on the outdoor advertising business and to apply for permits during the term of the license.

(Amended by Stats. 1983, Ch. 653, Sec. 8.)






ARTICLE 6 - Permits

5350

No person shall place any advertising display within the areas affected by the provisions of this chapter in this state without first having secured a written permit from the director or from his authorized agent.

(Added by Stats. 1970, Ch. 991.)



5351

Every person desiring a permit to place any advertising display shall file an application with the director or with his authorized agent.

(Amended by Stats. 1984, Ch. 1003, Sec. 1. Effective September 11, 1984.)



5353

The application shall be filed on a blank to be furnished by the director or by his agent. It shall set forth the name and address of the applicant and shall contain a general description of the property upon which it is proposed to place the advertising display for which a permit is sought and a diagram indicating the location of the proposed advertising display on the property, in such a manner that the property and the location of the proposed advertising display may be readily ascertained and identified.

(Added by Stats. 1970, Ch. 991.)



5354

(a) The applicant for any permit shall offer written evidence that both the owner or other person in control or possession of the property upon which the location is situated and the city or the county with land use jurisdiction over the property upon which the location is situated have consented to the placing of the advertising display.

(b) At the written request of the city or county with land use jurisdiction over the property upon which a location is situated, the department shall reserve the location and shall not issue a permit for that location to any applicant, other than the one specified in the request, in advance of receiving written evidence as provided in subdivision (a) and for a period of time not to exceed 90 days from the date the department received the request.

(c) In addition to the 90-day period set forth in subdivision (b), an additional period of 30 days may be granted at the discretion of the department upon any proof, satisfactory to the department and provided by the city or county making the original request for a 90-day period, of the existence of extenuating circumstances meriting an additional 30 days. There shall be a conclusive presumption in favor of the department that the granting or denial of the request for an additional 30 days was made in compliance with this subdivision.

(Amended by Stats. 2002, Ch. 972, Sec. 2. Effective January 1, 2003.)



5355

An application for a permit to place a display shall contain a description of the display, including its material, size, and subject and the proposed manner of placing it.

(Amended by Stats. 1983, Ch. 653, Sec. 10.)



5357

If the applicant for a permit is engaged in the outdoor advertising business, the application shall contain the number of the license issued by the director.

(Added by Stats. 1970, Ch. 991.)



5358

When the application is in full compliance with this chapter and if the advertising display will not be in violation of any other state law, the director or the director’s authorized agent shall, within 10 days after compliance and upon payment by the applicant of the fee provided by this chapter, issue a permit to place the advertising display for the remainder of the calendar year in the year in which the permit is issued and for an additional four calendar years.

(Amended by Stats. 1997, Ch. 152, Sec. 1. Effective January 1, 1998.)



5359

(a) The issuance of a permit for the placing of an advertising display includes the right to change the advertising copy without obtaining a new permit and without the payment of any additional permit fee.

(b) The issuance of a permit does not affect the obligation of the owner of the advertising display to comply with a zoning ordinance applicable to the advertising display under the provisions of this chapter nor does the permit prevent the enforcement of the applicable ordinance by the county.

(Amended by Stats. 1997, Ch. 152, Sec. 2. Effective January 1, 1998.)



5360

(a) The director shall establish a permit renewal term of five years, which shall be reflected on the face of the permit.

(b) The director shall adopt regulations for permit renewal that include procedures for late renewal within a period not to exceed one year from the date of permit expiration. Any permit that was not renewed after January 1, 1993, is deemed revoked.

(Repealed and added by Stats. 1997, Ch. 152, Sec. 4. Effective January 1, 1998.)



5361

Each permit provided in this chapter shall carry an identification number and shall entitle the holder to place the advertising display described in the application.

(Added by Stats. 1970, Ch. 991.)



5362

No person shall place any advertising display unless there is securely fastened upon the front thereof an identification number plate of the character specified in Section 5363. The placing of any advertising display without having affixed thereto an identification number plate is prima facie evidence that the advertising display has been placed and is being maintained in violation of the provisions of this chapter, and any such display shall be subject to removal as provided in Section 5463.

(Added by Stats. 1970, Ch. 991.)



5363

Identification number plates shall be furnished by the director. Identification number plates shall bear the identification number of the advertising display to which they are assigned.

(Added by Stats. 1970, Ch. 991.)



5364

The provisions of this article shall apply to any advertising display which was lawfully placed and which was in existence on November 7, 1967, adjacent to an interstate or primary highway and within the limits of an incorporated area, but for which a permit has not heretofore been required. A permit which is issued pursuant to this section shall be deemed to be a renewal of an original permit for an existing advertising display.

(Added by Stats. 1975, Ch. 1074.)



5365

When a highway within an incorporated area is designated as an interstate or a primary highway, each advertising display maintained adjacent to such highway shall thereupon become subject to all of the provisions of this act. For purposes of applying the provisions of this act, each such display shall be considered as though it had been placed along an interstate or a primary highway during all of the time that it had been in existence. Within 30 days of notification by the director of such highway designation, the owner of each advertising display adjacent to such highway shall notify the director of the location of such display on a form prescribed by the director. The director shall issue a permit for each such advertising display on the basis of the notification from the display owner; provided that such permits will be issued and renewed only if the owner pays the fees required by subdivision (b) of Section 5485. Each permit issued pursuant to this section shall be deemed to be a renewal of an original permit for an existing advertising display.

(Added by Stats. 1975, Ch. 1074.)



5366

The issuance of a permit pursuant to this chapter does not allow any person to erect an advertising display in violation of any ordinance of any city, county, or city and county.

(Added by Stats. 1983, Ch. 653, Sec. 13.)






ARTICLE 7 - Regulations

5400

No advertising structure may be maintained unless the name of the person owning or maintaining it, is plainly displayed thereon.

(Added by Stats. 1970, Ch. 991.)



5401

No advertising structure shall be placed unless it is built to withstand a wind pressure of 20 pounds per square foot of exposed surface. Any advertising structure not conforming to this section shall be removed as provided in Section 5463.

(Added by Stats. 1970, Ch. 991.)



5402

No person shall display or cause or permit to be displayed upon any advertising structure or sign, any statements or words of an obscene, indecent or immoral character, or any picture or illustration of any human figure in such detail as to offend public morals or decency, or any other matter or thing of an obscene, indecent or immoral character.

(Added by Stats. 1970, Ch. 991.)



5403

No advertising display shall be placed or maintained in any of the following locations or positions or under any of the following conditions or if the advertising structure or sign is of the following nature:

(a) If within the right-of-way of any highway.

(b) If visible from any highway and simulating or imitating any directional, warning, danger or information sign permitted under the provisions of this chapter, or if likely to be mistaken for any permitted sign, or if intended or likely to be construed as giving warning to traffic, by, for example, the use of the words “stop” or “slow down.”

(c) If within any stream or drainage channel or below the floodwater level of any stream or drainage channel where the advertising display might be deluged by flood waters and swept under any highway structure crossing the stream or drainage channel or against the supports of the highway structure.

(d) If not maintained in safe condition.

(e) If visible from any highway and displaying any red or blinking or intermittent light likely to be mistaken for a warning or danger signal.

(f) If visible from any highway which is a part of the interstate or primary systems, and which is placed upon trees, or painted or drawn upon rocks or other natural features.

(g) If any illumination shall impair the vision of travelers on adjacent highways. Illuminations shall be considered vision impairing when its brilliance exceeds the values set forth in Section 21466.5 of the Vehicle Code.

(h) If visible from a state regulated highway displaying any flashing, intermittent, or moving light or lights.

(i) If, in order to enhance the display’s visibility, the owner of the display or anyone acting on the owner’s behalf removes, cuts, cuts down, injures, or destroys any tree, shrub, plant, or flower growing on property owned by the department that is visible from the highway without a permit issued pursuant to Section 670 of the Streets and Highways Code.

(Amended by Stats. 2001, Ch. 284, Sec. 1. Effective January 1, 2002.)



5404

No advertising display shall be placed outside of any business district as defined in the Vehicle Code or outside of any unincorporated city, town or village, or outside of any area that is subdivided into parcels of not more than 20,000 square feet each in area in any of the following locations or positions, or under any of the following conditions, or if the advertising display is of the following nature:

(a) If within a distance of 300 feet from the point of intersection of highway or of highway and railroad right-of-way lines, except that this does not prevent the placing of advertising display on that side of an intercepted highway that is opposite the point of interception. But in case any permanent building, structure or other object prevents any traveler on any such highway from obtaining a clear view of approaching vehicles for a distance of 300 feet, then advertising displays may be placed on such buildings, structure or other object if such displays will not further obstruct the vision of those approaching the intersection or interception, or if any such display does not project more than one foot therefrom.

(b) If placed in such a manner as to prevent any traveler on any highway from obtaining a clear view of approaching vehicles for a distance of 500 feet along the highway.

(Added by Stats. 1970, Ch. 991.)



5405

Notwithstanding any other provision of this chapter, no advertising display shall be placed or maintained within 660 feet from the edge of the right-of-way of, and the copy of which is visible from, any interstate or primary highway, other than any of the following:

(a) Directional or other official signs or notices that are required or authorized by law, including, but not limited to, signs pertaining to natural wonders and scenic and historical attractions, and which comply with regulations adopted by the director relative to their lighting, size, number, spacing, and any other requirements as may be appropriate to implement this chapter which are consistent with national standards adopted by the United States Secretary of Transportation pursuant to subdivision (c) of Section 131 of Title 23 of the United States Code.

(b) Advertising displays advertising the sale or lease of the property upon which they are located, if all advertising displays within 660 feet of the edge of the right-of-way of a bonus segment comply with the regulations adopted under Sections 5251 and 5415.

(c) Advertising displays which advertise the business conducted, services rendered, or goods produced or sold upon the property upon which the advertising display is placed, if the display is upon the same side of the highway as the advertised activity; and if all advertising displays within 660 feet of the right-of-way of a bonus segment comply with the regulations adopted under Sections 5251, 5403, and 5415; and except that no advertising display shall be placed after January 1, 1971, if it contains flashing, intermittent, or moving lights (other than that part necessary to give public service information, including, but not limited to, the time, date, temperature, weather, or similar information, or a message center display as defined in subdivision (d)).

(d) (1) Message center displays that comply with all requirements of this chapter. The illumination or the appearance of illumination resulting in a message change of a message center display is not the use of flashing, intermittent, or moving light for purposes of subdivision (b) of Section 5408, except that no message center display may include any illumination or message change that is in motion or appears to be in motion or that changes in intensity or exposes its message for less than four seconds. No message center display may be placed within 1,000 feet of another message center display on the same side of the highway. No message center display may be placed in violation of Section 131 of Title 23 of the United States Code.

(2) Any message center display located beyond 660 feet from the edge of the right-of-way of an interstate or primary highway and permitted by a city, county, or city and county on or before December 31, 1988, is in compliance with Article 6 (commencing with Section 5350) and Article 7 (commencing with Section 5400) for purposes of this section.

(3) Any message center display legally placed on or before December 31, 1996, which does not conform with this section may continue to be maintained under its existing criteria if it advertises only the business conducted, services rendered, or goods produced or sold upon the property upon which the display is placed.

(4) This subdivision does not prohibit the adoption by a city, county, or city and county of restrictions or prohibitions affecting off-premises message center displays which are equal to or greater than those imposed by this subdivision, if that ordinance or regulation does not restrict or prohibit on-premises advertising displays, as defined in Chapter 2.5 (commencing with Section 5490).

(e) Advertising displays erected or maintained pursuant to regulations of the director, not inconsistent with the national policy set forth in subdivision (f) of Section 131 of Title 23 of the United States Code and the standards promulgated thereunder by the Secretary of Transportation, and designed to give information in the specific interest of the traveling public.

(Amended by Stats. 2000, Ch. 787, Sec. 10. Effective January 1, 2001.)



5405.3

Nothing in this chapter, including, but not limited to, Section 5405, shall prohibit the placing of temporary political signs, unless a federal agency determines that such placement would violate federal regulations. However, no such sign shall be placed within the right-of-way of any highway or within 660 feet of the edge of and visible from the right-of-way of a landscaped freeway.

A temporary political sign is a sign which:

(a) Encourages a particular vote in a scheduled election.

(b) Is placed not sooner than 90 days prior to the scheduled election and is removed within 10 days after that election.

(c) Is no larger than 32 square feet.

(d) Has had a statement of responsibility filed with the department certifying a person who will be responsible for removing the temporary political sign and who will reimburse the department for any cost incurred to remove it.

(Added by Stats. 1979, Ch. 1054.)



5405.5

In addition to those displays permitted pursuant to Section 5405, displays erected and maintained pursuant to regulations of the director, which will not be in violation of Section 131 of Title 23 of the United States Code, and which identify the location of a farm produce outlet where farmers sell directly to the public only those farm or ranch products they have produced themselves, may be placed or maintained within 660 feet from the edge of the right-of-way so that the copy of the display is visible from a highway.

The advertising displays shall indicate the location of the farm products but not the price of any product and shall not be larger than 150 square feet.

(Added by Stats. 1985, Ch. 517, Sec. 1.)



5405.6

Notwithstanding any other provision of law, no outdoor advertising display that exceeds 10 feet in either length or width, shall be built on any land or right-of-way owned by the Los Angeles County Metropolitan Transportation Authority, including any of its rights-of-way, unless the authority complies with any applicable provisions of this chapter, the federal Highway Beautification Act of 1965 (23 U.S.C.A. Sec. 131), and any local regulatory agency’s rules or policies concerning outdoor advertising displays. The authority shall not disregard or preempt any law, ordinance, or regulation of any city, county, or other local agency involving any outdoor advertising display.

(Added by Stats. 2001, Ch. 928, Sec. 1. Effective January 1, 2002.)



5406

The provisions of Sections 5226 and 5405 shall not apply to bonus segments which traverse and abut on commercial or industrial zones within the boundaries of incorporated municipalities, as such boundaries existed on September 21, 1959, wherein the use of real property adjacent to and abutting on the national system of interstate and defense highways is subject to municipal regulation or control, or which traverse and abut on other business areas where the land use, as of September 21, 1959, was clearly established by state laws as industrial or commercial, provided that advertising displays within 660 feet of the edge of the right-of-way of such bonus segments shall be subject to the provisions of Section 5408.

(Added by Stats. 1970, Ch. 991.)



5407

The provisions of Sections 5226 and 5405 shall not apply to penalty segments which are located, or which are to be located, in business areas and which comply with Section 5408, except that Sections 5226 and 5405 shall apply to unzoned commercial or industrial areas in which the commercial or industrial activity ceases and is removed or permanently converted to other than a commercial or industrial activity, and displays in such areas shall be removed not later than five years following the cessation, removal, or conversion of the commercial or industrial activity.

(Added by Stats. 1970, Ch. 991.)



5408

In addition to the advertising displays permitted by Section 5405 to be placed within 660 feet of the edge of the right-of-way of interstate or primary highways, advertising displays conforming to the following standards, and not in violation of any other provision of this chapter, may be placed in those locations if placed in business areas:

(a) Advertising displays may not be placed that exceed 1,200 square feet in area with a maximum height of 25 feet and a maximum length of 60 feet, including border and trim, and excluding base or apron supports and other structural members. This subdivision shall apply to each facing of an advertising display. The area shall be measured by the smallest square, rectangle, triangle, circle, or combination thereof, which will encompass the entire advertisement. Two advertising displays not exceeding 350 square feet each may be erected in a facing. Any advertising display lawfully in existence on August 1, 1967, that exceeds 1,200 square feet in area, and that is permitted by city or county ordinance, may be maintained in existence.

(b) Advertising displays may not be placed that are so illuminated that they interfere with the effectiveness of, or obscure any official traffic sign, device, or signal; nor shall any advertising display include or be illuminated by flashing, intermittent, or moving lights (except that part necessary to give public service information such as time, date, temperature, weather, or similar information); nor shall any advertising display cause beams or rays of light to be directed at the traveled ways if the light is of an intensity or brilliance as to cause glare or to impair the vision of any driver, or to interfere with any driver’s operation of a motor vehicle.

(c) Advertising displays may not be placed to obstruct, or otherwise physically interfere with, an official traffic sign, signal, or device or to obstruct, or physically interfere with, the vision of drivers in approaching, merging, or intersecting traffic.

(d) No advertising display shall be placed within 500 feet from another advertising display on the same side of any portion of an interstate highway or a primary highway that is a freeway. No advertising display shall be placed within 500 feet of an interchange, or an intersection at grade, or a safety roadside rest area on any portion of an interstate highway or a primary highway that is a freeway and if the interstate or primary highway is located outside the limits of an incorporated city and outside the limits of an urban area. No advertising display shall be placed within 300 feet from another advertising display on the same side of any portion of a primary highway that is not a freeway if that portion of the primary highway is located outside the limits of an incorporated city and outside the limits of an urban area. No advertising display shall be placed within 100 feet from another advertising display on the same side of any portion of a primary highway that is not a freeway if that portion of the primary highway is located inside the limits of an incorporated city or inside the limits of an urban area.

(e) Subdivision (d) does not apply to any of the following:

(1) Advertising displays that are separated by a building or other obstruction in a manner that only one display located within the minimum spacing distances set forth herein is visible from the highway at any one time.

(2) Double-faced, back-to-back, or V-type advertising display, with a maximum of two signs per facing, as permitted in subdivision (a).

(3) Advertising displays permitted by subdivisions (a) to (c), inclusive, of Section 5405. The minimum distance between signs shall be measured along the nearest edge of the pavement between points directly opposite the signs along each side of the highway.

(4) Any advertising display lawfully in existence on August 1, 1967, which does not conform to this subdivision but that is permitted by city or county ordinances.

(f) “Urban area,” as used in subdivision (d), shall be determined in accordance with Section 101(a) of Title 23 of the United States Code.

(Amended by Stats. 2000, Ch. 787, Sec. 11. Effective January 1, 2001.)



5408.1

(a) No advertising display shall be placed or maintained beyond 660 feet from the edge of the right-of-way of an interstate or primary highway if such advertising display is located outside of an urban area or within that portion of an urban area that is not a business area, is visible from the main traveled way of such highway, and is placed with the purpose of its message being read from such main traveled way, unless such advertising display is included within one of the classes of displays permitted by Section 5405 to be placed within 660 feet from the edge of such highway. Such display may be placed or maintained within the portion of an urban area that is also a business area if such display conforms to the criteria for size, spacing and lighting set forth in Section 5408.

(b) Any advertising display which was lawfully in existence on the effective date of the enactment of this section, but which does not conform to the provisions of this section, shall not be required to be removed until January 1, 1980. If federal law requires the state to pay just compensation for the removal of any such display, it may remain in place after January 1, 1980, and until just compensation is paid for its removal pursuant to Section 5412.

(c) For purposes of this section, an urban area means an area so designated in accordance with the provisions of Section 101 of Title 23 of the United States Code.

(Added by Stats. 1975, Ch. 1074.)



5408.2

Notwithstanding any other provision of this chapter, an advertising display is a lawfully erected advertising display and, upon application and payment of the application fee, the director shall issue a permit for the display if it meets all of the following conditions:

(a) The display was erected on property adjacent to State Highway Route 10 (Interstate 10) in the unincorporated area of the County of Los Angeles in order to replace a display which was required to be removed because the property on which it was located was acquired by the State of California to facilitate construction of the busway on Route 10 in the County of Los Angeles.

(b) Upon proper application, the display could have qualified for a permit at the time it was erected, except for Sections 5351 and 5408 and Article 5 (commencing with Section 5320) as in effect at the time.

(c) The display conforms to Section 5408 as in effect on January 1, 1984.

(d) The display was in existence on January 1, 1984.

(Added by Stats. 1984, Ch. 1003, Sec. 2. Effective September 11, 1984.)



5408.3

Notwithstanding Section 5408, a city or a county with land use jurisdiction over the property may adopt an ordinance that establishes standards for the spacing and sizes of advertising displays that are more restrictive than those imposed by the state.

(Added by Stats. 2002, Ch. 972, Sec. 3. Effective January 1, 2003.)



5408.5

In addition to the advertising displays permitted by Sections 5405 and 5408, advertising displays located on bus passenger shelters or benches and conforming to the following standards may be placed on or adjacent to a highway:

(a) The advertising display may not be within 660 feet of and visible from any federal-aid interstate or primary rural highway, and any advertising display within 660 feet of and visible from any urban highway shall be consistent with federal law and regulations.

(b) The advertising display shall meet traffic safety standards of the public entity having operational authority over the highway. These standards may include provisions requiring a finding and certification by an appropriate official that the proposed advertising display does not constitute a hazard to traffic.

(c) Bus passenger shelters or benches with advertising displays may only be placed at approved passenger loading areas.

(d) Bus passenger shelters or benches with advertising displays may only be placed in accordance with a permit or agreement with the public entity having operational authority over the highway adjacent to where, or upon which, the advertising display is to be placed.

(e) Any advertising display on bus passenger shelters or benches may not extend beyond the exterior limits of the shelter or bench.

(f) There may not be more than two advertising displays on any bus passenger shelter.

(g) Advertising displays placed on bus passenger shelters or benches pursuant to a permit or agreement with a local public entity shall not be subject to the state permit requirements specified in Article 6 (commencing with Section 5350).

(Amended by Stats. 1988, Ch. 452, Sec. 1.)



5408.7

(a) It is the intent of the Legislature that this section shall not serve as a precedent for other changes to the law regarding outdoor advertising displays on, or adjacent to, highways. The Legislature recognizes that the streets in the City and County of San Francisco that are designated as state or federal highways are unique in that they are also streets with street lights, sidewalks, and many of the other features of busy urban streets. At the same time, these streets double as a way, and often the only way, for people to move through the city and county from one boundary to another. The Legislature recognizes the particular topography of the City and County of San Francisco, the popularity of the area as a tourist destination, the high level of foot traffic, and the unique design of its highways.

(b) For purposes of this section, “street furniture” is any kiosk, trash receptacle, bench, public toilet, news rack, or public telephone placed on, or adjacent to, a street designated as a state or federal highway.

(c) In addition to the advertising displays permitted by Sections 5405, 5408, and 5408.5, advertising displays located on street furniture may be placed on, or adjacent to, any street designated as a state or federal highway within the jurisdiction of a city and county, subject to all of the following conditions:

(1) The advertising display meets the traffic safety standards of the city and county. These standards may include provisions requiring a finding and certification by an appropriate official of the city and county that the proposed advertising display does not constitute a hazard to traffic.

(2) Any advertising display that is within 660 feet of, and visible from, any street designated as a state or federal highway shall be consistent with federal law and regulations.

(3) Advertising displays on street furniture shall be placed in accordance with a permit or agreement with the city and county.

(4) Advertising displays on street furniture shall not extend beyond the exterior limits of the street furniture.

(d) Advertising displays placed on street furniture pursuant to a permit or agreement with the city and county shall not be subject to the state permit requirements of Article 6 (commencing with Section 5350). This subdivision does not affect the authority of the state to enforce compliance with federal law and regulations, as required by paragraph (2) of subdivision (c).

(e) (1) The city and county shall, upon written notice of any suit or claim of liability against the state for any injury arising out of the placement of an advertising display approved by the city and county pursuant to subdivision (c), defend the state against the claim and provide indemnity to the state against any liability on the suit or claim.

(2) For the purposes of this subdivision, “indemnity” has the same meaning as defined in Section 2772 of the Civil Code.

(f) (1) This section shall become inoperative not later than 60 days from the date the director receives notice from the United States Secretary of Transportation that future operation of this section will result in a reduction of the state’s share of federal highway funds pursuant to Section 131 of Title 23 of the United States Code.

(2) Upon receipt of the notice described in paragraph (1), the director shall notify in writing the Secretary of State and the City and County of San Francisco of that receipt.

(3) This section shall be repealed on January 1 immediately following the date the Secretary of State receives the notice required under paragraph (2).

(Added by Stats. 1999, Ch. 320, Sec. 1. Effective January 1, 2000. Conditionally inoperative as provided in subd. (f). Repealed as of date prescribed in subd. (f).)



5410

Any advertising display located within 660 feet of the edge of the right-of-way of, and the copy of which is visible from, any penalty segment, or any bonus segment described in Section 5406 which display was lawfully maintained in existence on the effective date of this section but which was not on that date in conformity with the provisions of this article, may be maintained, and shall not be required to be removed until July 1, 1970. Any other sign which is lawful when erected, but which does not on January 1, 1968, or any time thereafter, conform to the provisions of this article, may be maintained, and shall not be required to be removed, until the end of the fifth year after it becomes nonconforming; provided that this section shall not apply to advertising displays adjacent to a landscaped freeway.

(Added by Stats. 1970, Ch. 991.)



5412

Notwithstanding any other provision of this chapter, no advertising display which was lawfully erected anywhere within this state shall be compelled to be removed, nor shall its customary maintenance or use be limited, whether or not the removal or limitation is pursuant to or because of this chapter or any other law, ordinance, or regulation of any governmental entity, without payment of compensation, as defined in the Eminent Domain Law (Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure), except as provided in Sections 5412.1, 5412.2, and 5412.3. The compensation shall be paid to the owner or owners of the advertising display and the owner or owners of the land upon which the display is located.

This section applies to all displays which were lawfully erected in compliance with state laws and local ordinances in effect when the displays were erected if the displays were in existence on November 6, 1978, or lawfully erected after November 6, 1978, regardless of whether the displays have become nonconforming or have been provided an amortization period. This section does not apply to on-premise displays as specified in Section 5272 or to displays which are relocated by mutual agreement between the display owner and the local entity.

“Relocation,” as used in this section, includes removal of a display and construction of a new display to substitute for the display removed.

It is a policy of this state to encourage local entities and display owners to enter into relocation agreements which allow local entities to continue development in a planned manner without expenditure of public funds while allowing the continued maintenance of private investment and a medium of public communication. Cities, counties, cities and counties, and all other local entities are specifically empowered to enter into relocation agreements on whatever terms are agreeable to the display owner and the city, county, city and county, or other local entity, and to adopt ordinances or resolutions providing for relocation of displays.

(Amended by Stats. 1984, Ch. 554, Sec. 1.)



5412.1

A city, county, or city and county, whose ordinances or regulations are otherwise in full compliance with Section 5412, is not in violation of that section if the entity elects to require the removal without compensation of any display which meets all the following requirements:

(a) The display is located within an area shown as residential on a local general plan as of either the date an ordinance or regulation is enacted or becomes applicable to the area which incorporates the provisions of this section.

(b) The display is located within an area zoned for residential use either on the date on which the removal requirement is adopted or becomes applicable to the area.

(c) The display is not located within 660 feet from the edge of the right-of-way of an interstate or primary highway with its copy visible from the highway, nor is placed or maintained beyond 660 feet from the edge of the right-of-way of an interstate or primary highway with the purpose of its message being read from the main traveled way.

(d) The display is not required to be removed because of an overlay zone, combining zone, or any other special zoning district whose primary purpose is the removal or control of signs.

(e) The display is allowed to remain in existence for the period of time set forth below after the enactment or amendment after January 1, 1983, of any ordinance or regulation necessary to bring the entity requiring removal into compliance with Section 5412, and after giving notice of the removal requirement:

Fair Market Value on Date of Notice

Minimum Years

of Removal Requirement

Allowed

Under $1,999 ........................

2

$2,000 to $3,999 ........................

3

$4,000 to $5,999 ........................

4

$6,000 to $7,999 ........................

5

$8,000 to $9,999 ........................

6

$10,000 and over ........................

7

The amounts provided in this section shall be adjusted each January 1 after January 1, 1983, in accordance with the changes in building costs, as indicated in the United States Department of Commerce Composite Cost Index for Construction Costs.

(Added by Stats. 1982, Ch. 494, Sec. 5.)



5412.2

A city or city and county, whose ordinances or regulations are otherwise in full compliance with Section 5412, is not in violation of that section if the entity elects to require the removal without compensation of any display which meets all the following requirements:

(a) The display is located within an incorporated area shown as agricultural on a local general plan as of either the date an ordinance or regulation is enacted or becomes applicable to the area which incorporates the provisions of this section.

(b) The display is located within an area zoned for agricultural use either on the date on which the removal requirement is adopted or becomes applicable to the area.

(c) The display is not located within 660 feet from the edge of the right-of-way of an interstate or primary highway with its copy visible from the highway, nor is placed or maintained beyond 660 feet from the edge of the right-of-way of an interstate or primary highway with the purpose of its message being read from the main traveled way.

(d) The display is not required to be removed because of an overlay zone, combining zone, or any other special zoning district whose primary purpose is the removal or control of signs.

(e) The display is allowed to remain in existence for the period of time set forth below after the enactment or amendment after January 1, 1983, of any ordinance or regulation necessary to bring the entity requiring removal into compliance with Section 5412, and after giving notice of the removal requirement:

Fair Market Value on Date of Notice

Minimum Years

of Removal Requirement

Allowed

Under $1,999 ........................

2

$2,000 to $3,999 ........................

3

$4,000 to $5,999 ........................

4

$6,000 to $7,999 ........................

5

$8,000 to $9,999 ........................

6

$10,000 and over ........................

7

The amounts provided in this section shall be adjusted each January 1 after January 1, 1983, in accordance with the changes in building costs as indicated in the United States Department of Commerce Composite Cost Index for Construction Costs.

(Added by Stats. 1982, Ch. 494, Sec. 6.)



5412.3

A county whose ordinances or regulations are otherwise in full compliance with Section 5412, is not in violation of that section if the county elects to require the removal without compensation of any display which meets all the following requirements:

(a) The display is located within an unincorporated area shown as agricultural on a local general plan as of either the date an ordinance or regulation is enacted or becomes applicable to the area which incorporates the provisions of this section.

(b) The display is located within an area zoned for agricultural use either on the date on which the removal requirement is adopted or becomes applicable to the area.

(c) The display is not located within 660 feet from the edge of the right-of-way of an interstate or primary highway with its copy visible from the highway, nor is placed or maintained beyond 660 feet from the edge of the right-of-way of an interstate or primary highway with the purpose of its message being read from the main traveled way.

(d) The display is not required to be removed because of an overlay zone, combining zone, or any other special zoning district whose primary purpose is the removal or control of signs.

(e) The display is allowed to remain in existence for the period of time set forth below after the adoption or amendment after January 1, 1983, of any ordinance or regulation necessary to bring the entity requiring removal into compliance with Section 5412, and after giving notice of the removal requirement:

Fair Market Value on Date of Notice

Minimum Years

of Removal Requirement

Allowed

Under $1,999 ........................

3.0

$2,000 to $3,999 ........................

4.5

$4,000 to $5,999 ........................

6.0

$6,000 to $7,999 ........................

7.5

$8,000 to $9,999 ........................

9.0

$10,000 and over ........................

10.5

The amounts provided in this section shall be adjusted each January 1 after January 1, 1983, in accordance with the changes in building costs, as indicated in the United States Department of Commerce Composite Cost Index for Construction Costs.

(Added by Stats. 1982, Ch. 494, Sec. 7.)



5412.4

Section 5412 shall not be applied in any judicial proceeding which was filed and served by any city, county, or city and county prior to January 1, 1982, except that Section 5412 shall be applied in litigation to prohibit the removal without compensation of any advertising display located within 660 feet from the edge of the right-of-way of an interstate or primary highway with its copy visible from the highway, or any advertising display placed or maintained beyond 660 feet from the edge of the right-of-way of an interstate or primary highway that is placed with the purpose of its message being read from the main traveled way of the highway.

(Added by Stats. 1982, Ch. 494, Sec. 8.)



5412.6

The requirement by a governmental entity that a lawfully erected display be removed as a condition or prerequisite for the issuance or continued effectiveness of a permit, license, or other approval for any use, structure, development, or activity other than a display constitutes a compelled removal requiring compensation under Section 5412, unless the permit, license, or approval is requested for the construction of a building or structure which cannot be built without physically removing the display.

(Added by Stats. 1985, Ch. 439, Sec. 1.)



5413

Prior to commencing judicial proceedings to compel the removal of an advertising display, the director may elect to negotiate with the person entitled to compensation in order to arrive at an agreement as to the amount of compensation to be paid. If the negotiations are unsuccessful, or if the director elects not to engage in negotiations, a civil proceeding may be instituted as set forth in Section 5414.

To facilitate the negotiations, the Department of Transportation shall prepare a valuation schedule for each of the various types of advertising displays based on all applicable data. The schedule shall be updated at least once every two years. The schedule shall be made available to any public entity requesting a copy.

(Amended by Stats. 1983, Ch. 653, Sec. 17.)



5414

Proceedings to compel the removal of displays and to determine the compensation required by this chapter shall be conducted pursuant to Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure.

(Amended by Stats. 1980, Ch. 1278, Sec. 5.)



5415

The director shall prescribe and enforce regulations for the erection and maintenance of advertising displays permitted by Sections 5226, 5405, and 5408 consistent with Section 131 of Title 23 of the United States Code and the national standards promulgated thereunder by the Secretary of Transportation; provided, that the director shall not prescribe regulations imposing stricter requirements for the size, spacing or lighting of advertising displays than are prescribed by Section 5408 and provided that the director shall not prescribe regulations to conform to changes in federal law or regulations made after November 8, 1967, without prior legislative approval.

Notwithstanding any other provisions of this chapter, no outdoor advertising shall be placed or maintained adjacent to any interstate highway or primary highway in violation of the national standards promulgated pursuant to subsections (c) and (f) of Section 131 of Title 23 of the United States Code, as such standards existed on November 8, 1967.

(Added by Stats. 1970, Ch. 991.)



5416

The director shall seek, and may enter into, agreements with the Secretary of Transportation of the United States and shall take such steps as may be necessary from time to time to obtain, and may accept, any allotment of funds as provided by subdivision (j) of Section 131 of Title 23 of the United States Code, as amended from time to time, and such steps as may be necessary from time to time to obtain funds allotted pursuant to Section 131 for the purpose of paying the 75 percent federal share of the compensation required by subdivision (g) of Section 131 of Title 23 of the United States Code.

(Added by Stats. 1970, Ch. 991.)



5417

From state funds appropriated by the Legislature for such purposes and from federal funds made available for such purposes, the California Transportation Commission may allocate funds to the director for payment of compensation authorized by this chapter.

(Amended by Stats. 1980, Ch. 1278, Sec. 6.)



5418

The California Transportation Commission is authorized to allocate sufficient funds from the State Highway Account in the State Transportation Fund that are available for capital outlay purposes to match federal funds made available for the removal of outdoor advertising displays.

(Amended by Stats. 1977, Ch. 1106.)



5418.1

When allocating funds pursuant to Section 5418, the commission shall consider, and may designate for expenditure, all or any part of such funds in accordance with the following order of priorities for removal of those outdoor advertising displays for which compensation is provided pursuant to Section 5412:

(a) Hardship situations involving outdoor advertising displays located adjacent to highways which are included within the state scenic highway system, including those nonconforming outdoor advertising displays which are offered for immediate removal by the owners thereof.

(b) Hardship situations involving outdoor advertising displays located adjacent to other highways, including those nonconforming outdoor advertising displays which are offered for removal by the owners thereof.

(c) Nonconforming outdoor advertising displays located adjacent to highways which are included within the state scenic highway system.

(d) Nonconforming outdoor advertising displays which are generally used for product advertising, and which are located in unincorporated areas.

(e) Nonconforming outdoor advertising displays which are generally used for product advertising located within incorporated areas.

(f) Nonconforming outdoor advertising displays which are generally used for non-motorist-oriented directional advertising.

(g) Nonconforming outdoor advertising displays which are generally used for motorist-related directional advertising.

(Added by Stats. 1971, Ch. 1782.)



5419

(a) The director shall seek agreement with the Secretary of Transportation of the United States, or his successor, under provisions of Section 131 of Title 23 of the United States Code, to provide for effective control of outdoor advertising substantially as set forth herein, provided that such agreement can vary and change the definition of “unzoned commercial or industrial area” as set forth in Section 5222 and the definition of “business area” as set forth in Section 5223, or other sections related thereto, and provided further that if such agreement does vary from such sections it shall not be effective until the Legislature by statute amends the sections to conform with the terms of the agreement. If agreement is reached on these terms, the director shall execute the agreement on behalf of the state.

(b) In the event an agreement cannot be achieved under subdivision (a), the director shall promptly institute proceedings of the kind provided for in subdivision (l) of Section 131 of Title 23 of the United States Code, in order to obtain a judicial determination as to whether this chapter and the regulations promulgated thereunder provide effective control of outdoor advertising as set forth therein. In such action the director shall request that the court declare rights, status, and other legal relations and declare whether the standards, criteria, and definitions contained in the agreement proposed by the director are consistent with customary use. If such agreement is held by the court in a final judgment to be invalid in whole or in part as inconsistent with customary use or as otherwise in conflict with Section 131 of Title 23 of the United States Code, the director shall promptly negotiate with the Secretary of Transportation, or his successor, a new agreement or agreements which shall conform to this chapter, as interpreted by the court in such action.

(Added by Stats. 1970, Ch. 991.)






ARTICLE 8 - Landscaped Freeways

5440

Except as otherwise provided in this article, no advertising display may be placed or maintained on property adjacent to a section of a freeway that has been landscaped if the advertising display is designed to be viewed primarily by persons traveling on the main-traveled way of the landscaped freeway.

(Amended by Stats. 2003, Ch. 725, Sec. 1. Effective January 1, 2004.)



5440.1

Except as provided in Section 5442.5, no advertising display may be placed or maintained along any highway or segment of any interstate highway or primary highway that before, on, or after the effective date of Section 131(s) of Title 23 of the United States Code is an officially designated scenic highway or scenic byway.

(Added by Stats. 1993, Ch. 991, Sec. 9. Effective January 1, 1994.)



5441

Any advertising display which is now, or hereafter becomes, in violation of Section 5440 shall be subject to removal three years from the date the freeway has been declared a landscaped freeway by the director or the director’s designee and the character of the freeway has been changed from a freeway to a landscaped freeway.

(Amended by Stats. 1983, Ch. 653, Sec. 21.)



5442

Section 5440 does not apply to any advertising structure or sign if the advertising display is used exclusively for any of the following purposes:

(a) To advertise the sale or lease of the property upon which the advertising display is placed.

(b) To designate the name of the owner or occupant of the premises upon which the advertising display is placed, or to identify the premises.

(c) To advertise goods manufactured or produced, or services rendered, on the property upon which the advertising display is placed.

(Amended by Stats. 1993, Ch. 991, Sec. 10. Effective January 1, 1994.)



5442.5

Section 5440.1 does not apply to any advertising display if the advertising display is used exclusively for any of the following purposes:

(a) Directional and official signs and notices, including, but not be limited to, signs and notices pertaining to natural wonders or scenic and historical attractions that are otherwise required or authorized by law and conform to regulations adopted by the department.

(b) Signs, displays, and devices advertising the sale or lease of real property upon which they are located.

(c) Signs, displays, and devices, including, but not limited to, those that may be changed at reasonable intervals by electronic process or by remote control, advertising activities conducted on the property on which they are located.

(d) Signs lawfully in existence on October 22, 1965, as determined by the department to be landmark signs, including signs on farm structures or natural surfaces, or of historic or artistic significance the preservation of which, in the opinion of the department, would be consistent with the purposes of this section, as determined by regulations adopted by the department.

(e) Signs, displays, and devices advertising the distribution by nonprofit organizations of free coffee to individuals traveling on the interstate system or the primary system. For the purpose of this subdivision, the term “free coffee” means, coffee for which a donation may be made, but is not required.

(Added by Stats. 1993, Ch. 991, Sec. 11. Effective January 1, 1994.)



5442.7

(a) Section 5440 does not apply to any freestanding identifying structure that is used exclusively to identify development projects, business centers, or associations located within the jurisdiction of, and sponsored by, the City of Richmond to support economic development activities.

(b) A structure erected pursuant to subdivision (a) shall conform to all of the following conditions:

(1) Not more than one identifying structure may be used by the City of Richmond and only if approved by that city by ordinance or resolution after a duly noticed public hearing regarding the structure.

(2) Placement of the structure shall not require the immediate trimming, pruning, topping, or removal of existing trees to provide visibility to the structure, unless done as part of the normal landscape maintenance activities that would have been undertaken without regard to the placement of the structure.

(3) The structure shall be generic only and shall not identify any specific business.

(4) No public funds may be expended to pay for the costs of the structure.

(5) The structure shall not cause a reduction in federal aid highway funds as provided in Section 131 of Title 23 of the United States Code.

(Added by Stats. 1995, Ch. 644, Sec. 1. Effective January 1, 1996.)



5442.8

Section 5440 does not apply to any advertising structure or sign if the advertising display is used exclusively to identify development projects, business centers, or associations located within the jurisdiction of, or sponsored by, the City of Costa Mesa to support economic development activities, if all of the following conditions are met:

(a) No other display is used by the city pursuant to this section.

(b) The governing body of the city has authorized placement of the display by an ordinance or resolution adopted following a duly noticed public hearing regarding the display.

(c) Placement of the display will not necessitate the immediate trimming, pruning, topping, or removal of existing trees in order to make the display visible or to improve its visibility, unless done as part of the normal landscape maintenance activities that would have been undertaken without regard to the placement of the display.

(d) The display does not cause a reduction in federal aid highway funds, as provided in Section 131 of Title 23 of the United States Code.

(Added by Stats. 1996, Ch. 117, Sec. 2. Effective January 1, 1997.)



5442.9

(a) Notwithstanding Section 5440, a city described in subdivision (b) may erect a nonconforming display if all of the following apply:

(1) The display is placed on property that the city has owned since before January 1, 1995.

(2) Not more than one additional display is added to the number of signs within the city that do not conform to this article as of January 1, 2000.

(3) The display is located within the boundaries of the city.

(4) Placement or maintenance of the display does not require the immediate trimming, pruning, topping, or removal of existing trees to provide visibility to the display, unless done as part of the normal landscape maintenance activities that would have been undertaken without regard to the placement or maintenance of the display.

(5) No public funds are required to be expended to pay for the costs of the display.

(6) The display does not impose additional liability on the Department of Transportation.

(7) The display does not cause a reduction in federal aid highway funds, as provided in Section 131 of Title 23 of the United States Code.

(8) All proceeds received by a participating city by allowing the erection of the nonconforming display are expended by the city solely for parks and programs for at-risk youth.

(9) The display does not advertise products or services which are directed at an adult population, including, but not limited to, alcohol, tobacco, and gambling activities.

(b) For purposes of this section, city is any city that meets all of the following conditions:

(1) The city’s population is 17,000 persons or less.

(2) The city’s annual budget is less than eight million dollars ($8,000,000).

(3) The city’s geographical area is less than 1.7 square miles.

(4) The city is located in an urbanized county containing a population of 6,000,000 or more persons.

(Added by Stats. 1999, Ch. 280, Sec. 3. Effective January 1, 2000.)



5442.10

(a) Notwithstanding any other provision of this chapter, Section 5440 does not apply to any advertising display if all of the following conditions are met:

(1) Not more than five advertising displays, whose placement or maintenance is otherwise prohibited under this chapter, shall be erected and only if approved by the Oakland-Alameda County Coliseum Authority.

(2) All five advertising displays shall meet the 1,200 square foot size restriction set forth in subdivision (a) of Section 5408. However, subject to subdivision (b), three of the advertising displays may be vertically oriented so long as those displays do not exceed 60 feet in height and 25 feet in length, including border and trim and excluding base or apron supports, and other structural members.

(3) The display area of each advertising display is measured by the smallest square, rectangle, circle, or combination that will encompass the display area. For purposes of this section, embellishments and secondary signs located in the border or trim around a display area advertising the name of the coliseum complex or the identities of athletic teams who are licensees or lessees of all or portions of the Oakland-Alameda County Coliseum Complex shall not cause the border or trim areas to be included in a display face for measurement purposes. In the case of an LED display advertising on-premises activities at the Oakland-Alameda County Coliseum Complex, or off-premises, noncommercial community activities, the LED portion of the display face shall not be included for measurement purposes.

(4) Placement or maintenance of each advertising display does not require the immediate trimming, pruning, topping, or removal of trees located on a state highway right-of-way to provide visibility to the advertising display, unless done as part of the normal landscape maintenance activities that would have been undertaken without regard to the placement of the display.

(5) No advertising display shall advertise products or services that are directed at an adult population, including, but not limited to, alcohol, tobacco, gambling, or sexually explicit material.

(6) Each advertising display shall be located on the Oakland-Alameda County Coliseum Complex property and shall comply with the spacing requirements set forth in subdivision (d) of Section 5408, as implemented by department regulation.

(7) If any advertising display erected pursuant to this section is removed for purposes of a transportation project undertaken by the department, the display owner is entitled to relocate that display within the Oakland-Alameda County Coliseum Complex property, and is not entitled to monetary compensation for the removal or relocation even if relocation is not possible.

(8) The display shall not cause a reduction in federal aid highway funds as provided in Section 131 of Title 23 of the United States Code.

(b) For the specific purpose of this section and in accordance with the Memorandum for Record with the Federal Highway Administration dated January 17, 2001, upon the written request of the Oakland-Alameda County Coliseum Authority on behalf of its licensee or contractor seeking to erect one or more of the three advertising displays allowed by paragraph (2) of subdivision (a) consisting of a size not to exceed 60 feet in height and 25 feet in length, the department shall promptly request Federal Highway Administration approval of that change in orientation to ensure that the advertising displays will not cause a reduction in federal aid highway funds. Upon receipt of the approval from the Federal Highway Administration, the advertising display or displays may be erected.

(c) For the purposes of this section, the Oakland-Alameda County Coliseum Complex is the real property and improvements located at 7000 Coliseum Way, City of Oakland, and more particularly described in Parcel Map 7000, filed August 1, 1996, Map Book 223, Page 84, Alameda County Records, Assessor’s Parcel Nos. 041-3901-008 and 041-3901-009.

(Added by Stats. 2001, Ch. 54, Sec. 2. Effective July 11, 2001.)



5442.11

Notwithstanding any other provision of this chapter, Section 5440 does not apply to any advertising display in the Mid-City Recovery Redevelopment Project Area within the City of Los Angeles if all of the following conditions are met:

(a) Not more than four advertising displays, whose placement or maintenance is otherwise prohibited under this chapter, may be erected if approved by the Community Redevelopment Agency of the City of Los Angeles as part of an owner-participation agreement or disposition and development agreement.

(b) All four advertising displays meet the requirements set forth in Section 5405 and 5408.

(c) Placement or maintenance of each advertising display does not require the immediate trimming, pruning, topping, or removal of trees located on a state highway right-of-way to provide visibility to the advertising display, unless done as part of the normal landscape maintenance activities that would have been undertaken without regard to the placement of the display.

(d) No advertising display shall advertise products or services that are directed at an adult population, including, but not limited to, alcohol, tobacco, gambling, or sexually explicit material.

(e) If any advertising display erected pursuant to this section is removed for purposes of a transportation project undertaken by the department, the display owner is entitled to relocate that display and is not entitled to monetary compensation for the removal or relocation.

(f) The advertising display shall not cause a reduction in federal aid highway funds as provided in Section 131 of Title 23 of the United States Code.

(Added by Stats. 2001, Ch. 825, Sec. 2. Effective January 1, 2002.)



5442.13

(a) Notwithstanding any other provision of this chapter, Section 5440 shall not prohibit an advertising display in the City of Los Angeles by a not-for-profit educational academy that is exempt from taxation pursuant to Section 501(c)(3) of Title 26 of the United States Code, if all of the following conditions are met:

(1) The exception provided by this section is limited to only one advertising display.

(2) The site of the academy is located immediately adjacent to State Highway Routes 10 and 110 in the City of Los Angeles.

(3) The academy’s curriculum focuses on providing arts and entertainment business education.

(4) The advertising display is constructed on the roof of the academy’s facility.

(5) The advertising display meets the requirements set forth in Sections 5405 and 5408.

(6) Placement or maintenance of the advertising display does not require the immediate trimming, pruning, topping, or removal of trees located on a state highway right-of-way to provide visibility to the advertising display, unless done as part of the normal landscape maintenance activities that would have been undertaken without regard to the placement of the display.

(7) Revenues accruing to the academy from the advertising display are used exclusively for the acquisition, operation, and improvement of the academy.

(b) An advertising display erected pursuant to this section shall not advertise products or services that are directed at an adult population, including, but not limited to, alcohol, tobacco, gambling, or sexually explicit material.

(c) If an advertising display erected pursuant to this section is removed for purposes of a transportation project undertaken by the department, the display owner shall be entitled to relocate that advertising display with no compensation for the removal or relocation, and the relocation shall be limited to a site on the property of the academy specified in subdivision (a).

(d) An advertising display erected pursuant to this section shall not cause a reduction in federal aid highway funds, as provided in Section 131 of Title 23 of the United States Code.

(e) If the academy specified in subdivision (a) closes or otherwise ceases to operate, the advertising display permitted under this section shall no longer be authorized and shall be removed from the property of the academy.

(f) Notwithstanding Section 5412, if the property on which the academy specified in subdivision (a) is sold, the seller shall remove the billboard from the property without compensation before title to the property is transferred to the buyer.

(g) The academy specified in subdivision (a) shall prepare an audit of the revenues generated by the advertising display authorized under this section that includes, but is not limited to, the total revenues generated from the display, the amount of revenues received by the academy, and the expenditures and uses of the revenue. The audit shall be submitted to the Controller and the Legislature on or before January 1, 2007, and every four years thereafter.

(h) The academy specified in subdivision (a) shall comply with the provisions of the City of Los Angeles regulation designated as Section 12.21A 7 (l) of the Los Angeles Municipal Code. The requirements of this subdivision shall be waived if the City of Los Angeles fails to implement, comply with, and make a determination pursuant to the provisions of Section 12.21A7 (l) of the Los Angeles Municipal Code on or before January 1, 2005.

(Added by Stats. 2003, Ch. 725, Sec. 2. Effective January 1, 2004.)



5443

Nothing in this article prohibits either of the following:

(a) Any county from designating the districts or zones in which advertising displays may be placed or prohibited as part of a county land use or zoning ordinance.

(b) Any governmental entity from entering into a relocation agreement pursuant to Section 5412 or the department from allowing any legally permitted display to be increased in height at its permitted location or to be relocated if a noise attenuation barrier is erected in front of the display or if a building, construction, or structure, including, but not limited to, a barrier, bridge, overpass, or underpass, has been or is then being erected by any government entity that obstructs the display’s visibility within 500 feet of the display and that relocated display or that action of the department would not cause a reduction in federal aid highway funds as provided in Section 131 of Title 23 of the United States Code or an increase in the number of displays within the jurisdiction of a governmental entity which does not conform to this article. Any increase in height permitted under this subdivision shall not be more than that necessary to restore the visibility of the display to the main-traveled way. An advertising display relocated pursuant to this subdivision shall comply with all of the provisions of Article 6 (commencing with Section 5350).

(Amended by Stats. 2003, Ch. 577, Sec. 1. Effective January 1, 2004.)



5443.5

Nothing in this article prohibits the Department of Transportation from allowing any legally permitted display situated on property being acquired for a public use to be relocated, subject to the approval of the public agency acquiring the property and the approval of the jurisdiction in which the display will be relocated, so long as the action of the department in allowing the relocation of the display would not cause a reduction in federal-aid highway funds, as provided in Section 131 of Title 23 of the United States Code, or an increase in the number of displays which do not conform to this article within the jurisdiction of a governmental entity.

(Amended by Stats. 1997, Ch. 473, Sec. 1. Effective January 1, 1998.)






ARTICLE 9 - Crimes and Penalties

5460

It is unlawful for any person to place or cause to be placed, or to maintain or cause to be maintained any advertising display without the lawful permission of the owner or lessee of the property upon which the advertising display is located.

(Added by Stats. 1970, Ch. 991.)



5461

All advertising displays which are placed or which exist in violation of the provisions of this chapter are public nuisances and may be removed by any public employee as further provided in this chapter.

(Added by Stats. 1970, Ch. 991.)



5463

The director may revoke any license or permit for the failure to comply with this chapter and may remove and destroy any advertising display placed or maintained in violation of this chapter after 30 days’ written notice is forwarded by mail to the permitholder at his or her last known address. If no permit has been issued, a copy of the notice shall be forwarded by mail to the display owner, property owner, or advertiser at his or her last known address.

Notwithstanding any other provision of this chapter, the director or any authorized employee may summarily and without notice remove and destroy any advertising display placed in violation of this chapter which is temporary in nature because of the materials of which it is constructed or because of the nature of the copy thereon.

For the purpose of removing or destroying any advertising display placed in violation of this chapter, the director or the director’s authorized agent may enter upon private property.

(Amended by Stats. 2003, Ch. 594, Sec. 1. Effective January 1, 2004.)



5464

Every person as principal, agent or employee, violating any of the provisions of this chapter is guilty of a misdemeanor.

(Added by Stats. 1970, Ch. 991.)



5465

The remedies provided in this chapter for the removal of illegal advertising displays are cumulative and not exclusive of any other remedies provided by law.

(Added by Stats. 1970, Ch. 991.)



5466

(a) Notwithstanding any other provision of law, as to an advertising display in place as of August 12, 2004, a cause of action for the erection or maintenance of an advertising display that violates this chapter or the laws of a local governmental entity shall not be brought by a private party against an advertising display that has been in continuous existence in its current location for a period of five years. However, if the advertising display has been illegally modified, the cause of action for the illegal modification may be brought by a private party if it is filed within five years of the date the modification was made.

(b) This section shall not apply to a cause of action brought by a governmental entity that is based on the erection or maintenance of an advertising display that violates this chapter or the laws of the governmental entity.

(Added by Stats. 2004, Ch. 529, Sec. 1. Effective January 1, 2005.)






ARTICLE 10 - Revenue

5480

The fees for licenses and permits prescribed by this chapter are in lieu of all other license and permit fees required by the laws of the state or of any political subdivision thereof for the privilege of engaging in the outdoor advertising business or placing advertising display within view of the public highways in unincorporated areas.

(Added by Stats. 1970, Ch. 991.)



5481

All license, permit, application, and renewal fees, and all fines, collected by the director and his or her authorized agents in accordance with this chapter shall be deposited in the State Highway Account in the State Transportation Fund, except that 20 percent of all fees and fines collected by county clerks appointed by the director shall be retained by the county in which the fees are collected. All money received by the state from the United States pursuant to subsection (c) of Section 131 of Title 23 of the United States Code shall be deposited in the same account. All fees and fines shall be accounted for by the director in the manner provided by law.

(Amended by Stats. 1997, Ch. 152, Sec. 5. Effective January 1, 1998.)



5482

Any display owner who does not remove an advertising display that is placed or maintained in violation of this chapter and is removed and destroyed by the director or any authorized employee pursuant to Section 5463, shall pay to the director a fine in an amount equivalent to any costs related to that removal and destruction.

(Repealed and added by Stats. 1997, Ch. 152, Sec. 7. Effective January 1, 1998.)



5483

The expense of administering this chapter is under the control of the director. Money in the State Highway Account in the State Transportation Fund shall be available for the administration and enforcement of this chapter upon appropriation by the Legislature or when made available pursuant to Section 13322 of the Government Code.

(Amended by Stats. 1977, Ch. 1106.)



5484

(a) The license fee is two hundred fifty dollars ($250) for an original license and for each annual renewal thereof for any applicant maintaining six or less sign or structure permits, or both, except where the applicant has engaged in the business of outdoor advertising without a valid, unrevoked and unexpired license, the fee for any issuance of the first license thereafter is three hundred fifty dollars ($350), one hundred dollars ($100) of which is the penalty.

(b) The license fee is five hundred dollars ($500) for an original license and for each annual renewal for any applicant maintaining seven or more sign or structure permits, or both, except where the applicant has engaged in the business of outdoor advertising without a valid, unrevoked and unexpired license, the fee for any issuance of the first license thereafter is six hundred dollars ($600), one hundred dollars ($100) of which is the penalty.

(Amended by Stats. 1991, Ch. 524, Sec. 1.)



5485

(a) (1) The annual permit fee for each advertising display shall be set by the director.

(2) The fee shall not exceed the amount reasonably necessary to recover the cost of providing the service or enforcing the regulations for which the fee is charged, but in no event shall the fee exceed one hundred dollars ($100). This maximum fee shall be increased in the 2007–08 fiscal year and in the 2012–13 fiscal year by an amount equal to the increase in the California Consumer Price Index.

(3) The fee may reflect the department’s average cost, including the indirect costs, of providing the service or enforcing the regulations.

(b) If a display is placed or maintained without a valid, unrevoked, and unexpired permit, the following penalties shall be assessed:

(1) If the advertising display is placed or maintained in a location that conforms to the provisions of this chapter, a penalty of one hundred dollars ($100) shall be assessed.

(2) If the advertising display is placed or maintained in a location that does not conform to the provisions of this chapter or local ordinances, and is not removed within thirty days of written notice from the department or the city or the county with land use jurisdiction over the property upon which the advertising display is located, a penalty of ten thousand dollars ($10,000) plus one hundred dollars ($100) for each day the advertising display is placed or maintained after the department sends written notice shall be assessed.

(c) In addition to the penalties set forth in subdivision (b), the gross revenues from the unauthorized advertising display that are received by, or owed to, the applicant and a person working in concert with the applicant shall be disgorged.

(d) The department or a city or a county within the location upon which the advertising is located may enforce the provisions of this section.

(e) Notwithstanding any other provision of law, if an action results in the successful enforcement of this section, the department may request the court to award the department its enforcement costs, including, but not limited to, its reasonable attorneys’ fees for pursuing the action.

(f) It is the intent of the Legislature in enacting this section to strengthen the ability of local governments to enforce zoning ordinances governing advertising displays.

(Repealed and added by Stats. 2002, Ch. 972, Sec. 5. Effective January 1, 2003.)



5486

In addition to the fees set forth in Section 5485, no application for an original permit to place an advertising structure shall be accepted by the department unless it is also accompanied by an application fee of three hundred dollars ($300). The application fee shall be retained by the department whether or not a permit is issued.

An applicant may request a preliminary determination as to whether a proposed structure and location would be legally eligible for a state permit upon submission of a fee of two hundred dollars ($200), one hundred dollars ($100) of which shall be credited toward an application fee for an original permit at this location if a permit is applied for within one year of the response to the request for preliminary determination.

(Amended by Stats. 1991, Ch. 524, Sec. 3.)









CHAPTER 2.5 - On-Premises Advertising Displays

5490

(a) This chapter applies only to lawfully erected on-premises advertising displays.

(b) As used in this chapter, “on-premises advertising displays” means any structure, housing, sign, device, figure, statuary, painting, display, message placard, or other contrivance, or any part thereof, that has been designed, constructed, created, intended, or engineered to have a useful life of 15 years or more, and intended or used to advertise, or to provide data or information in the nature of advertising, for any of the following purposes:

(1) To designate, identify, or indicate the name or business of the owner or occupant of the premises upon which the advertising display is located.

(2) To advertise the business conducted, services available or rendered, or the goods produced, sold, or available for sale, upon the property where the advertising display has been lawfully erected.

(c) As used in this chapter, “introduced or adopted prior to March 12, 1983,” means an ordinance or other regulation of a city or county which was officially presented before, formally read and announced by, or adopted by the legislative body prior to March 12, 1983.

(d) This chapter does not apply to advertising displays used exclusively for outdoor advertising pursuant to the Outdoor Advertising Act (Chapter 2 (commencing with Section 5200)).

(e) As used in this chapter, illegal advertising displays do not include legally erected, but nonconforming, displays for which the applicable amortization period has not expired.

(f) As used in this chapter, “abandoned advertising display” means any display remaining in place or not maintained for a period of 90 days which no longer advertises or identifies an ongoing business, product, or service available on the business premise where the display is located.

(g) (1) For the purpose of this chapter, an on-premises advertising display that is located within the boundaries of a development project, as defined by Section 65928 of the Government Code, that identifies the name of the development project, its business logo, or the goods, wares, and services existing or available within the development project, shall continue to be deemed an on-premise advertising display regardless of any of the following occurrences:

(A) The creation or construction, in or about the project, of a common parking area, driveway, thruway, alley, passway, public or private street, roadway, overpass, divider, connector, or easement intended for ingress or egress, regardless of where or when created or constructed, and whether or not created or constructed by the project developer or its successor, or by reason of government regulation or condition.

(B) The sale, transfer, or conveyance of an individual lot, parcel, or parcels less than the whole, within the development project.

(C) The sale, transfer, conveyance, or change of name or identification of a business within the development project.

(D) The subdivision of the parcel that includes the development project in accordance with the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code).

(2) This subdivision shall not be applicable in any case in which its application would result in a loss of federal highway funds by the State of California.

(3) This subdivision applies to all counties and general law or charter cities.

(Amended (as amended by Stats. 1996, Ch. 495) by Stats. 1997, Ch. 471, Sec. 2. Effective January 1, 1998. Note: Sec. 3 of Ch. 471 repealed Sec. 3 of Stats. 1996, Ch. 495, which otherwise would have repealed, on January 1, 1999, the amendment of this section by Sec. 2 of Ch. 495.)



5490.5

(a) For purposes of this chapter, “message center” is an advertising display where the message is changed more than once every two minutes, but no more than once every four seconds.

(b) On-premise message centers visible to traffic from any interstate or primary highway shall meet all of the following requirements:

(1) The display may not include any message that is in motion or appears to be in motion.

(2) The display may not change the intensity of illumination.

(3) The display may not change the message more than once every four seconds.

(Added by Stats. 2000, Ch. 787, Sec. 12. Effective January 1, 2001.)



5491

Notwithstanding any provision of Chapter 2 (commencing with Section 5200), except as provided in this chapter, no on-premises advertising display which is used for any of the purposes set forth and conforming to Section 5490 shall be compelled to be removed or abated, and its customary maintenance, use, or repair shall not be limited, whether or not removal or limitation is required because of any ordinance or regulation of any city or county, without the payment of fair and just compensation.

(Added by Stats. 1983, Ch. 1232, Sec. 1.)



5491.1

(a) Any city or county adopting or amending any ordinance or regulation that regulates or prohibits the use of any on-premises advertising display that is more restrictive than existing law, shall include provisions in that ordinance or regulation for the identification and inventorying of all displays within its territorial limits that are determined to be illegal or abandoned pursuant to the law that is in effect prior to the adoption of, or amendment to, the ordinance or regulation.

(b) The required identification and inventory shall commence not later than 120 days from the date on which the ordinance or regulation is adopted or amended and shall be completed in a timely manner. The population of the city or county, as determined by the most recent federal census, the number of on-premise advertising displays located within the city or county, and other relevant factors may serve as a guide for the purposes of determining what constitutes “a timely manner” for the purposes of this subdivision.

(c) (1) Upon the completion of the required identification and inventory, the city or county shall consider, at a public hearing with opportunity for public comment, whether there is a need for the ordinance or regulation described in subdivision (a) to take effect.

(2) (A) Any applicable amortization schedule for the ordinance or regulation adopted or amended pursuant to this section shall not expire until at least six months after the date on which the city or county confirms, pursuant to paragraph (1), that there is a continuing need for that ordinance or regulation to take effect, unless the amortization period specified in the ordinance is for a longer term, in which case the remaining term shall apply.

(B) Until the city or county provides, pursuant to paragraph (1), that there is a continuing need for the ordinance or regulation to take effect, the new ordinance shall not apply to a change of copy, change of color, maintenance, or repair made to a sign which conformed to the prior ordinance unless those changes, maintenance, or repairs involve a change in location or structure of the sign.

(d) An identification and inventory is not required if a city or county has undertaken and completed an identification and inventory of illegal or abandoned displays not more than three years prior to the date on which the ordinance or regulation described in subdivision (a) is adopted or amended.

(e) This section does not apply if a city or county adopts or amends an ordinance or regulation that regulates only new on-premises advertising displays. For the purposes of this section, a “new on-premises advertising display” means a display whose structure or housing has not been permanently affixed to its intended premise on the date on which the ordinance or regulation is adopted.

(Repealed and added by Stats. 1996, Ch. 1150, Sec. 2. Effective January 1, 1997.)



5491.2

(a) A city or county may impose reasonable fees upon all owners or lessees of on-premises business advertising displays for the purpose of covering its actual cost of inventorying and identifying illegal or abandoned advertising displays which are within its jurisdiction. A city or county may exempt from the payment of these fees the owner of a display identifying an achievement award, the name of a farm, or the name of a business for which the farm produces, if the display is located on an operating farm within an agricultural preserve established pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code), and if the city or county finds that the exemption will further the purposes of the agricultural preserve.

(b) The actual cost to the city or county may be fixed upon a determination of the total estimated reasonable cost. The amount of that cost and the fee to be charged is exclusively within the discretion of the city or county.

(Amended by Stats. 1990, Ch. 215, Sec. 1.)



5492

For purposes of compliance with Section 5491, fair and just compensation is presumed to be paid upon the payment of the fair market value of the on-premises advertising display as of the date written notice is given to the owner of the display requiring conformance or removal thereof.

Fair market value consists of the actual cost of removal for the display, the actual cost to repair any damage caused to the real property or improvements thereon as a result of the removal of the display, and the actual cost to duplicate the advertising display required to be removed as of the date written notice requiring removal for nonconformance is given to the owner by the governmental body requiring conformance or removal.

(Added by Stats. 1983, Ch. 1232, Sec. 1.)



5493

(a) As an alternative to payment of fair and just compensation under Section 5492, a city or county may pay fair and just compensation to the owner of the on-premises advertising display by paying the actual replacement cost to the owner for an on-premises advertising display which shall conform with the laws in effect that are applicable to the owner’s business premises, and shall include, as part of the actual replacement cost, the actual cost for removal of the nonconforming on-premises advertising display and the actual cost of the repair to the real property caused by the removal of the display.

(b) The sum payable as fair and just compensation to the owner of any on-premises advertising display shall be the greater of the two methods provided in subdivision (a) of this section or Section 5492 as the basis for fair and just compensation. In any event, before any on-premises advertising display is required to be removed, the fair and just compensation required by subdivision (a) of this section or Section 5492 shall be paid.

(Added by Stats. 1983, Ch. 1232, Sec. 1.)



5494

The ordinances and regulations of any city or county, introduced or adopted prior to March 12, 1983, which have provided for amortization, and which make nonconforming any lawfully in place erected on-premises advertising displays, shall not be subject to Section 5491.

(a) All on-premises advertising displays which become nonconforming as a result of any such ordinance or regulation are presumed illegal once the amortization period provided by the ordinance or regulation rendering them nonconforming has lapsed and conformance has not been accomplished.

(b) If property containing on-premises advertising displays is annexed to a city or county which introduced or adopted, prior to March 12, 1983, an ordinance regulating on-premises advertising displays, the city or county may apply its ordinance or regulation to the annexed property, and the display shall be deemed illegal upon expiration of any applicable amortization provided by such ordinance or regulation. The amortization period is deemed to commence in such event upon the date of annexation.

(c) When amortization has not been provided in any applicable preexisting ordinance, annexed nonconforming displays ordered to conform to ordinances or regulations of any city or county shall be subject to the requirements of Section 5491.

(d) Amendments or modifications to ordinances or regulations of any city or county adopted prior to March 12, 1983, including amendments which require removal of additional displays or displays which had previously been made conforming, shall be subject to the requirements of Section 5491 if such amendment or modification makes the ordinance being amended or modified more restrictive or prohibitive.

(e) Ordinances or regulations of any city or county introduced or adopted prior to March 12, 1983, which have terminated or will terminate, may be reenacted and are not subject to Section 5491 if reenacted within 12 months of their termination, and if upon reenactment they are not made more restrictive or prohibitive than the preexisting ordinance or regulation.

(Repealed and added by Stats. 1986, Ch. 513, Sec. 4.)



5495

A city or county whose ordinances or regulations are introduced or adopted after March 12, 1983, and any amendments or modifications to those ordinances and regulations, are not in violation of Section 5491 if the entity elects to require the removal without compensation of any on-premise advertising display which meets all of the following requirements:

(a) The display is located within an area shown as residential or agricultural on a local general plan as of the date the display was lawfully erected.

(b) The display is located within an area zoned for residential or agricultural use on the date the display was lawfully erected.

(c) The display is not required to be removed because of an overlay zone, combining zone, special sign zone, or any other special zoning district whose primary purpose is the removal or control of advertising displays.

(d) The display is allowed to remain in existence after March 12, 1983, for a period of 15 years from the date of adoption of the ordinance or regulation. For purposes of this section, every sign has a useful life of 15 years. Fair and just compensation for signs required to be removed during the 15-year period and before the amortization period has lapsed shall be entitled to fair and just compensation which is equal to 1/15 of the duplication cost of construction of the display being removed multiplied by the number of years of useful life remaining for the sign as determined by this section.

(Added by Stats. 1983, Ch. 1232, Sec. 1.)



5495.5

A city or county with an ordinance or regulation introduced or adopted prior to March 12, 1983, which is applicable to designated areas within the city or county less than the entire city or county is not in violation of Section 5491 for an ordinance or regulation introduced or adopted on or after March 12, 1983, even though it requires removal of on-premises advertising displays in additional portions of the city or county, if the city or county adopts not more than two such ordinances or regulations on or after March 12, 1983, and if the total effect of the ordinance, or regulation is to apply to less than the entire city or county, and such new ordinance or regulation provides reasonable amortization for conformance. “Reasonable amortization,” for purposes of this section, shall not be less than 15 years from the date each such ordinance or regulation was adopted. If these conditions are not met, the city or county is subject to Section 5491 with respect to all those ordinances and regulations.

(Repealed and added by Stats. 1986, Ch. 513, Sec. 6.)



5496

A city or county, whose ordinances or regulations are otherwise in full compliance with Section 5491 is not in violation of that section if it elects to deactivate, without compensation, any flashing or rotating features of the on-premises advertising display, unless the flashing or rotating feature of the display has historical significance.

(Added by Stats. 1983, Ch. 1232, Sec. 1.)



5497

A city or county, whose ordinances or regulations were introduced or adopted after March 12, 1983, or any amendments to those ordinances and regulations, is not in violation of Section 5491 if it elects to require the removal, without compensation, of any on-premise advertising display which meets any of the following criteria:

(a) Any advertising display erected without first complying with all ordinances and regulations in effect at the time of its construction and erection or use.

(b) Any advertising display which was lawfully erected anywhere in this state, but whose use has ceased, or the structure upon which the display has been abandoned by its owner, for a period of not less than 90 days. Costs incurred in removing an abandoned display may be charged to the legal owner.

(c) Any advertising display which has been more than 50 percent destroyed, and the destruction is other than facial copy replacement, and the display cannot be repaired within 30 days of the date of its destruction.

(d) Any advertising display whose owner, outside of a change of copy, requests permission to remodel and remodels that advertising display, or expand or enlarge the building or land use upon which the advertising display is located, and the display is affected by the construction, enlargement, or remodeling, or the cost of construction, enlargement, or remodeling of the advertising display exceeds 50 percent of the cost of reconstruction of the building.

(e) Any advertising display whose owner seeks relocation thereof and relocates the advertising display.

(f) Any advertising display for which there has been an agreement between the advertising display owner and the city or county, for its removal as of any given date.

(g) Any advertising display which is temporary.

(h) Any advertising display which is or may become a danger to the public or is unsafe.

(i) Any advertising display which constitutes a traffic hazard not created by relocation of streets or highways or by acts of any city or county.

(j)  Ordinances adopted by a city within three years of its incorporation, which incorporation occurs after March 12, 1982, shall not be subject to Section 5491 except as provided by Section 5494.

(k) Notwithstanding subdivision (j), for any city or county incorporated after January 1, 1989, an ordinance initially adopted within three years of incorporation, or any amendment thereto within that three-year period, may require removal without compensation, except that no removal without compensation may be required within 15 years from the effective date of that ordinance or amendment.

(Amended by Stats. 1988, Ch. 991, Sec. 1.)



5498

(a) Sections 5491 and 5495 do not apply to redevelopment project areas created pursuant to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code), planned commercial districts, or to areas listed or eligible for listing on the National Register of Historical Places, or areas registered by the Department of Parks and Recreation as a state historical landmark or point of historical interest pursuant to Section 5021 of the Public Resources Code, or areas created as historic zones or individually designated properties by a city or county, pursuant to Article 12 (commencing with Section 50280) of Chapter 1 of Division 1 of Title 5 of the Government Code.

(b) As used in this section, “planned commercial districts” means areas subject to binding agreements, including, but not limited to, conditions, covenants, restrictions, which do all of the following:

(1) Affect on-premise advertising displays.

(2) Are at least as restrictive as any ordinance of a city or county, which affects on-premise advertising displays at the time the agreement was entered into.

(3) Contain a binding financing commitment sufficient to carry out the agreements.

(Added by Stats. 1983, Ch. 1232, Sec. 1.)



5498.1

A city or county may not deny, refuse to issue, or condition the issuance of a business license or a permit to construct a new legal on-premises advertising display upon the removal, conformance, repair, modification, or abatement of any other on-premises advertising display on the same real property where the business is to be or has been maintained if both of the following apply:

(a) The other display is located within the same commercial complex which is zoned for commercial occupancy or use, but at a different business location from that for which the permit or license is sought.

(b) The other display is not owned or controlled by the permit applicant, and the permit applicant is not the agent of the person who owns or controls the other display.

(Added by Stats. 1987, Ch. 1281, Sec. 4.)



5498.2

(a) During the amortization period for a nonconforming legally in place on-premises advertising display’s continued use, a city or county may not deny, refuse to issue, or condition the issuance of a permit for modification or alteration to the display upon change of ownership of any existing business if the modification or alteration does not include a structural change in the display.

(b) Subdivision (a) of this section does not apply to any ordinance introduced or adopted prior to March 12, 1983, or adopted pursuant to subdivision (j) of Section 5497, if the ordinance contains no specific amortization schedule, but instead requires conformity upon change of ownership.

(Added by Stats. 1987, Ch. 1281, Sec. 5.)



5499

Regardless of any other provision of this chapter or other law, no city or county shall require the removal of any on-premises advertising display on the basis of its height or size by requiring conformance with any ordinance or regulation introduced or adopted on or after March 12, 1983, if special topographic circumstances would result in a material impairment of visibility of the display or the owner’s or user’s ability to adequately and effectively continue to communicate with the public through the use of the display. Under these circumstances, the owner or user may maintain the advertising display at the business premises and at a location necessary for continued public visibility at the height or size at which the display was previously erected and, in doing so, the owner or user is in conformance.

(Repealed and added by Stats. 1986, Ch. 513, Sec. 8.)






CHAPTER 2.6 - Ordinances Governing On-Premise Advertising Displays

5499.1

For purposes of this chapter only:

(a) “Illegal on-premises advertising display” means any of the following:

(1) An on-premises advertising display erected without first complying with all ordinances and regulations in effect at the time of its construction and erection or use.

(2) An on-premises advertising display that was legally erected, but whose use has ceased, or the structure upon which the display is placed has been abandoned by its owner, not maintained, or not used to identify or advertise an ongoing business for a period of not less than 90 days.

(3) An on-premises advertising display that was legally erected which later became nonconforming as a result of the adoption of an ordinance, the amortization period for the display provided by the ordinance rendering the display nonconforming has expired, and conformance has not been accomplished.

(4) An on-premises advertising display which is a danger to the public or is unsafe.

(5) An on-premises advertising display which is a traffic hazard not created by relocation of streets or highways or by acts of the city or county.

(b) “On-premises advertising display” means any structure, housing, sign, device, figure, statuary, painting, display, message placard, or other contrivance, or any part thereof, which is designed, constructed, created, engineered, intended, or used to advertise, or to provide data or information in the nature of advertising, for any of the following purposes:

(1) To designate, identify, or indicate the name of the business of the owner or occupant of the premises upon which the advertising display is located.

(2) To advertise the business conducted, services available or rendered, or the goods produced, sold, or available for sale, upon the property where the advertising display is erected.

(c) “Enforcement officer” means the public employee or officer designated by the legislative body of the city or county to perform the duties imposed by this chapter on the enforcement officer.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.2

(a) The legislative body of a city or county may declare, by resolution, as public nuisances and abate all illegal on-premises advertising displays located within its jurisdiction. The resolution shall describe the property upon which or in front of which the nuisance exists by giving its lot and block number according to the county or city assessment map and its street address if known. Any number of parcels of private property may be included in one resolution.

(b) Prior to adoption of the resolution by the legislative body, the clerk of the legislative body shall send not less than a 10 days’ written notice to all persons owning property described in the proposed resolution. The notice shall be mailed to each person on whom the described property is assessed on the last equalized assessment roll available on the date the notice is prepared. The notice shall state the date, time, and place of the hearing and generally describe the purpose of the hearing and the nature of the illegality of the display.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.3

After adoption of the resolution, the enforcement officer shall cause notices to be conspicuously posted on or in front of the property on or in front of which the display exists.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.4

The notice shall be substantially in the following form:

NOTICE TO REMOVE ILLEGAL ADVERTISING DISPLAY

Notice is hereby given that on the ____ day of ____, 20__, the (name of the legislative body) of (city or county) adopted a resolution declaring that an illegal advertising display is located upon or in front of this property which constitutes a public nuisance and must be abated by the removal of the illegal display. Otherwise, it will be removed, and the nuisance abated by the city (or county). The cost of removal will be assessed upon the property from or in front of which the display is removed and will constitute a lien upon the property until paid. Reference is hereby made to the resolution for further particulars. A copy of this resolution is on file in the office of the clerk of the legislative body.

All property owners having any objection to the proposed removal of the display are hereby notified to attend a meeting of the (name of the legislative body) of (city or county) to be held (give date, time, and place), when their objections will be heard and given due consideration.

Dated this

day of ,

20

(Title)

(City or County of )

(Amended by Stats. 2002, Ch. 221, Sec. 1. Effective January 1, 2003.)



5499.5

The notices shall be posted at least 10 days prior to the time for hearing objections by the legislative body of the city or county.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.6

In addition to posting notice of the resolution and notice of the meeting when objections will be heard, the legislative body of the city or county shall direct its clerk to mail written notice of the proposed abatement to all persons owning property described in the resolution. The clerk shall cause the written notice to be mailed to each person on whom the described property is assessed in the last equalized assessment roll available on the date the resolution was adopted by the legislative body.

In cities where the county assessor performs the functions of the city assessor, the county assessor, at the request of the city clerk, shall, within 10 days thereafter, mail to the city clerk a list of the names and addresses of all of the persons owning property described in the resolution. The address of the owners shown on the assessment roll is conclusively deemed to be the proper address for the purpose of mailing the notice. The city shall reimburse the county for the actual cost of furnishing the list, and the cost shall be a part of the costs of abatement.

The notices mailed by the clerk shall be mailed at least 10 days prior to the time for hearing objections by the legislative body.

The notices mailed by the clerk shall be substantially in the form provided by Section 5499.4.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.7

At the time stated in the notices, the legislative body of the city or county shall hear and consider all objections to the proposed removal of the on-premises advertising display. It may continue the hearing from time to time. By motion or resolution at the conclusion of the hearing, the legislative body shall allow or overrule any objections. At that time, the legislative body acquires jurisdiction to proceed and perform the work of removal.

The decision of the legislative body is final. If objections have not been made or after the legislative body has disposed of those made, it shall order the enforcement officer to abate the nuisance by having the display removed. The order shall be made by motion or resolution.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.8

The enforcement officer may enter private property to abate the nuisance.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.9

Before the enforcement officer arrives, any property owner may remove the illegal on-premises advertising display at the owner’s own expense.

Nevertheless, in any case in which an order to abate is issued, the legislative body of the city or county, by motion or resolution, may further order that a special assessment and lien shall be limited to the costs incurred by the city or county, as the case may be, in enforcing abatement upon the property, including investigation, boundary determination, measurement, clerical, and other related costs.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.10

(a) The enforcement officer shall keep an account of the cost of abatement of an illegal on-premises advertising display in front of or on each separate parcel of property where the work is done by him or her. He or she shall submit to the legislative body of the city or county for confirmation an itemized written report showing that cost.

(b) A copy of the report shall be posted for at least three days, prior to its submission to the legislative body, on or near the chamber door of the legislative body, with notice of the time of submission.

(c) At the time fixed for receiving and considering the report, the legislative body shall hear it with any objections of the property owners liable to be assessed for the abatement. It may modify the report if it is deemed necessary. The legislative body shall then confirm the report by motion or resolution.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.11

Abatement of the nuisance may, in the discretion of the legislative body of the city or county, be performed by contract awarded by the legislative body on the basis of competitive bids let to the lowest responsible bidder. In that event, the contractor shall keep the account and submit the itemized written report for each separate parcel of property required by Section 5499.10.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.12

(a) The cost of abatement in front of or upon each parcel of property, and the cost incurred by the city or county, as the case may be, in enforcing abatement upon the parcels, including investigation, boundary determination, measurement, clerical, and other related costs, are a special assessment against that parcel. After the assessment is made and confirmed, a lien attaches on the parcel upon recordation of the order confirming the assessment in the office of the county recorder of the county in which the property is situated. However, if any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of the assessment would become delinquent, the lien which would otherwise be imposed by this section shall not attach to the real property and the costs of abatement and the costs of enforcing abatement, as confirmed, relating to the property shall be transferred to the unsecured roll for collection.

(b) After confirmation of the report, a copy shall be given to the city or county assessor and the tax collector, who shall add the amount of the assessment to the next regular tax bill levied against the parcel for municipal purposes.

(c) If the county assessor and the tax collector assess property and collect taxes for the city, the city shall file a certified copy of the report with the county auditor on or before August 10. The description of the parcels reported shall be those used for the same parcels on the county assessor’s map books for the current year.

(d) The county auditor shall enter each assessment on the county tax roll opposite the parcel of land.

(e) The amount of the assessment shall be collected at the time and in the manner of ordinary municipal taxes. If delinquent, the amount is subject to the same penalties and procedures of foreclosure and sale provided for ordinary municipal taxes.

The legislative body may determine that, in lieu of collecting the entire assessment at the time and in the manner of ordinary municipal taxes, assessments of fifty dollars ($50) or more may be made in annual installments, not to exceed five, and collected one installment at a time at the time and in the manner of ordinary municipal taxes in successive years. If any installment is delinquent, the amount thereof is subject to the same penalties and procedure for foreclosure and sale provided for ordinary municipal taxes. The payment of assessments so deferred shall bear interest on the unpaid balance at a rate to be determined by the legislative body, but not to exceed 6 percent per annum.

(f) As an alternative method, the county tax collector, at his or her discretion, may collect the assessments without reference to the general taxes by issuing separate bills and receipts for the assessments.

(g) Laws relating to the levy, collection, and enforcement of county taxes apply to these special assessments.

(h) The lien of the assessment has the priority of the taxes with which it is collected.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.13

The enforcement officer may receive the amount due on the abatement cost and issue receipts at any time after the confirmation of the report and until 10 days before a copy is given to the assessor and tax collector or, where a certified copy is filed with the county auditor, until August 1 following the confirmation of the report.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.14

The legislative body of the city or county may order a refund of all or part of an assessment pursuant to this chapter if it finds that all or part of the assessment has been erroneously levied. An assessment, or part thereof, shall not be refunded unless a claim is filed with the clerk of the legislative body on or before November 1 after the assessment became due and payable. The claim shall be verified by the person who paid the assessment or by the person’s guardian, conservator, executor, or administrator.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.15

If the legislative body finds that property damage was caused by the negligence of a city or county officer or employee in connection with the abatement of a nuisance pursuant to this chapter, a claim for those damages may be paid from the city or county general fund.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)



5499.16

The proceedings provided by this chapter are an alternative to any procedure established by ordinance pursuant to any other provision of law.

(Added by Stats. 1987, Ch. 1281, Sec. 6.)






CHAPTER 2.7 - Advertising for Workers’ Compensation Legal Services

5499.30

(a) Any individual, firm, corporation, partnership, organization, or association which prints, displays, publishes, distributes, or broadcasts or causes or permits to be advertised, printed, displayed, published, distributed, or broadcast any advertising which purports to provide legal services for obtaining workers’ compensation benefits shall include the name of at least one attorney associated with the individual, firm, corporation, partnership, organization, or association in all such advertising.

(b) As used in this section, the term “legal services” includes any service which refers potential clients to any attorney.

(c) A violation of this section is a misdemeanor, punishable by imprisonment in the county jail for not more than one year, or by a fine not exceeding ten thousand dollars ($10,000), or both.

(Added by Stats. 1993, Ch. 120, Sec. 2.5. Effective July 16, 1993.)






CHAPTER 3 - Architecture

ARTICLE 1 - General Provisions

5500

As used in this chapter, architect means a person who is licensed to practice architecture in this state under the authority of this chapter.

(Amended by Stats. 1985, Ch. 1223, Sec. 1.)



5500.1

(a) The practice of architecture within the meaning and intent of this chapter is defined as offering or performing, or being in responsible control of, professional services which require the skills of an architect in the planning of sites, and the design, in whole or in part, of buildings, or groups of buildings and structures.

(b) Architects’ professional services may include any or all of the following:

(1) Investigation, evaluation, consultation, and advice.

(2) Planning, schematic and preliminary studies, designs, working drawings, and specifications.

(3) Coordination of the work of technical and special consultants.

(4) Compliance with generally applicable codes and regulations, and assistance in the governmental review process.

(5) Technical assistance in the preparation of bid documents and agreements between clients and contractors.

(6) Contract administration.

(7) Construction observation.

(c) As a condition for licensure, architects shall demonstrate a basic level of competence in the professional services listed in subdivision (b) in examinations administered under this chapter.

(Amended by Stats. 1996, Ch. 184, Sec. 1. Effective January 1, 1997.)



5501

This chapter constitutes the chapter on professional architects. It shall be known and may be cited as the Architects Practice Act.

(Repealed and added by Stats. 1991, Ch. 566, Sec. 2.)



5502

As used in this chapter, board refers to the California Architects Board.

(Amended by Stats. 2000, Ch. 1054, Sec. 11. Effective January 1, 2001.)






ARTICLE 2 - Administration

5510

There is in the Department of Consumer Affairs a California Architects Board which consists of 10 members.

Any reference in law to the California Board of Architectural Examiners shall mean the California Architects Board.

This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2011, Ch. 448, Sec. 10. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



5510.1

The Legislature finds and declares that it is the mandate of the board to regulate the practice of architecture in the interest and for the protection of the public health, safety, and welfare. For this purpose, the board shall delineate the minimum professional qualifications and performance standards for admission to and practice of the profession of architecture. The board shall establish a fair and uniform enforcement policy to deter and prosecute violations of this chapter or any rules and regulations promulgated pursuant to this chapter to provide for the protection of the consumer.

(Added by Stats. 1985, Ch. 1223, Sec. 2.)



5510.15

Protection of the public shall be the highest priority for the California Architects Board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 24. Effective January 1, 2003.)



5514

The membership of the board shall be composed of 10 members, five of whom shall be architects and five of whom shall be public members.

The five professional members of the board shall be selected from architects in good standing who have been licensed and in practice in this state for at least five years at the time of appointment, all of whom shall be residents and in practice in California.

The public members of the board shall not be licensees of the board.

This section shall become operative on January 1, 1988.

(Repealed (in Sec. 2.2) and added by Stats. 1985, Ch. 1327, Sec. 2.4. Section operative January 1, 1988, by its own provisions.)



5515

Every person appointed shall serve for four years and until the appointment and qualification of his or her successor or until one year shall have elapsed since the expiration of the term for which he or she was appointed, whichever first occurs.

No person shall serve as a member of the board for more than two consecutive terms.

Vacancies occurring prior to the expiration of the term shall be filled by appointment for the unexpired term.

Each appointment shall expire on June 30 of the fourth year following the year in which the previous term expired.

The Governor shall appoint three of the public members and the five licensed members qualified as provided in Section 5514. The Senate Rules Committee and the Speaker of the Assembly shall each appoint a public member.

(Amended by Stats. 2005, Ch. 280, Sec. 1. Effective January 1, 2006.)



5515.5

(a) Notwithstanding Section 130 or 5515, the following provisions shall apply:

(1) Of the three licensed members appointed by the Governor whose terms commence on July 1, 2013, the term of two members shall expire on June 30, 2017, and the term of one member shall expire on June 30, 2019.

(2) Of the two licensed members appointed by the Governor whose terms commence on July 1, 2014, the term of one member shall expire on June 30, 2018, and the term of the other member shall expire on June 30, 2020.

(3) The term of the public member appointed by the Governor that commences on July 1, 2014, shall expire on June 30, 2019.

(4) Of the two public members appointed by the Governor whose terms commence on July 1, 2016, the term of one member shall expire on June 30, 2020, and the term of the other member shall expire on June 30, 2021.

(b) Except as provided in subdivision (a), this section shall not be construed to affect the application of Section 130 or 5515 to the terms of a current or future member of the board.

(Added by Stats. 2012, Ch. 317, Sec. 1. Effective January 1, 2013.)



5516

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Repealed and added by Stats. 1959, Ch. 1645.)



5517

The board may appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the board and vested in him or her by this chapter.

This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 448, Sec. 11. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



5518

The board shall elect from its members a president, a vice president, and a secretary to hold office for one year, or until their successors are duly elected and qualified.

(Amended by Stats. 1985, Ch. 1223, Sec. 4.)



5520

The board shall adopt a seal for its own use. The seal used shall have the words, “State Board of Architectural Examiners” inscribed thereon.

The executive officer shall have the care and custody of the seal.

(Amended by Stats. 1984, Ch. 47, Sec. 41. Effective March 21, 1984.)



5521

The executive officer shall keep an accurate record of all proceedings of the board.

(Amended by Stats. 1984, Ch. 47, Sec. 42. Effective March 21, 1984.)



5522

The board shall meet at least once each calendar quarter for the purpose of transacting such business as may lawfully come before it.

The board may hold meetings at such other times and at such places as it may designate.

(Amended by Stats. 1985, Ch. 1223, Sec. 5.)



5523

Special meetings of the board shall be called by the executive officer upon the written notice of four members by giving each member of the board 10 days’ written notice of the time and place of the meeting.

(Amended by Stats. 1984, Ch. 47, Sec. 43. Effective March 21, 1984.)



5524

Six of the members of the board constitute a quorum of the board for the transaction of business. The concurrence of five members of the board present at a meeting duly held at which a quorum is present shall be necessary to constitute an act or decision of the board, except that when all 10 members of the board are present at a meeting duly held, the concurrence of six members shall be necessary to constitute an act or decision of the board.

(Amended by Stats. 1985, Ch. 1327, Sec. 4.)



5525

The board may prosecute all persons guilty of violating the provisions of this chapter. Except as provided in Section 159.5, the board may employ inspectors, special agents, investigators, and such clerical assistants as it may deem necessary to carry into effect the provisions of this chapter. It may also fix the compensation to be paid for such services and incur such additional expense as may be deemed necessary.

(Amended by Stats. 1971, Ch. 716.)



5526

(a) The board shall adopt rules and regulations governing the examination of applicants for licenses to practice architecture in this state.

(b) The board may, by rule or regulation, adopt rules of professional conduct that are not inconsistent with state or federal law. Every person who holds a license issued by the board shall be governed and controlled by these rules.

(c) The board may adopt other rules and regulations as may be necessary and proper.

(d) The board may, from time to time, repeal, amend, or modify rules and regulations adopted under this section. No rule or regulation shall be inconsistent with this chapter.

(e) The board shall adopt, by regulation, a system as described in Section 125.9 for the issuance to a licensee of a citation and a system as described in Section 148 for the issuance of an administrative citation to an unlicensed person who is acting in the capacity of a licensee or registrant under the jurisdiction of the board.

(f) The adoption, repeal, amendment, or modification of these rules and regulations shall be made in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1997, Ch. 759, Sec. 43. Effective January 1, 1998.)



5527

Whenever any person has engaged in or is about to engage in any act or practice which constitutes or which will constitute an offense against this chapter, the superior court of the county in which the offense has occurred or is about to occur, on application of the board, may issue an injunction or other appropriate order restraining such act or practice.

The proceedings authorized by this section shall be in accordance with the provisions contained in Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 517, Sec. 15.)



5528

(a) The board may select and contract with necessary architect consultants who are licensed architects to assist it in its enforcement program on an intermittent basis. The architect consultants shall perform only those services that are necessary to carry out and enforce this chapter.

(b) For the purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, any consultant under contract with the board shall be considered a public employee.

(Amended by Stats. 1997, Ch. 475, Sec. 1.2. Effective January 1, 1998.)






ARTICLE 3 - Application of Chapter

5535

As used in this chapter, the word “person” includes any individual, firm, partnership, general corporation, professional corporation, or limited liability partnership, as authorized by the Corporations Code.

(Amended by Stats. 2007, Ch. 275, Sec. 1. Effective January 1, 2008.)



5535.1

The phrase “responsible control” means that amount of control over the content of all architectural instruments of service during their preparation that is ordinarily exercised by architects applying the required professional standard of care.

(Amended by Stats. 2007, Ch. 275, Sec. 2. Effective January 1, 2008.)



5535.2

This chapter does not prevent an architect from forming a business entity or collaborating with persons who are not architects, provided that any architects’ professional services that are provided through that entity or collaboration are offered and provided under the responsible control of an architect, or architects, and in accordance with the provisions of this chapter.

(Amended by Stats. 2007, Ch. 275, Sec. 3. Effective January 1, 2008.)



5535.25

As used in this chapter, the terms “business entity” and “collaboration” include employer and employee relationships, joint ventures, partnerships, general corporations, and consulting relationships formed by written agreement in which the architect provides immediate and responsible direction of architectural services. For purposes of this section, “immediate and responsible direction” has the same meaning as that term is defined in Section 151 of Title 16 of the California Code of Regulations.

(Added by Stats. 2007, Ch. 275, Sec. 4. Effective January 1, 2008.)



5535.3

This chapter does not prevent a corporation from furnishing or supplying by contract architectural services, as long as any architects’ professional services are offered and provided under the responsible control of a licensed architect or architects.

(Amended by Stats. 2007, Ch. 275, Sec. 5. Effective January 1, 2008.)



5536

(a) It is a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment, for any person who is not licensed to practice architecture under this chapter to practice architecture in this state, to use any term confusingly similar to the word architect, to use the stamp of a licensed architect, as provided in Section 5536.1, or to advertise or put out any sign, card, or other device that might indicate to the public that he or she is an architect, that he or she is qualified to engage in the practice of architecture, or that he or she is an architectural designer.

(b) It is a misdemeanor, punishable as specified in subdivision (a), for any person who is not licensed to practice architecture under this chapter to affix a stamp or seal that bears the legend “State of California” or words or symbols that represent or imply that the person is so licensed by the state to prepare plans, specifications, or instruments of service.

(c) It is a misdemeanor, punishable as specified in subdivision (a), for any person to advertise or represent that he or she is a “registered building designer” or is registered or otherwise licensed by the state as a building designer.

(Amended by Stats. 2001, Ch. 854, Sec. 2. Effective January 1, 2002.)



5536.1

(a) All persons preparing or being in responsible control of plans, specifications, and instruments of service for others shall sign those plans, specifications, and instruments of service and all contracts therefor, and if licensed under this chapter shall affix a stamp, which complies with subdivision (b), to those plans, specifications, and instruments of service, as evidence of the person’s responsibility for those documents. Failure of any person to comply with this subdivision is a misdemeanor punishable as provided in Section 5536. This section shall not apply to employees of persons licensed under this chapter while acting within the course of their employment.

(b) For the purposes of this chapter, any stamp used by any architect licensed under this chapter shall be of a design authorized by the board which shall at a minimum bear the licensee’s name, his or her license number, the legend “licensed architect” and the legend “State of California,” and which shall provide a means of indicating the renewal date of the license.

(c) The preparation of plans, specifications, or instruments of service for any building, except the buildings described in Section 5537, by any person who is not licensed to practice architecture in this state, is a misdemeanor punishable as provided in Section 5536.

(d) The board may adopt regulations necessary for the implementation of this section.

(Amended by Stats. 1999, Ch. 982, Sec. 1.5. Effective January 1, 2000.)



5536.2

Each county or city which requires the issuance of any permit as a condition precedent to the construction, alteration, improvement, or repair of any building or structure shall also require as a condition precedent to the issuance of the permit a signed statement that the person who prepared or was in responsible control of the plans and specifications for the construction, alteration, improvement, or repair of the building or structure is licensed under this chapter to prepare the plans and specifications, or is otherwise licensed in this state to prepare the plans and specifications.

The signature and stamp, as provided for in Section 5536.1, on the plans and specifications by the person who prepared or was in responsible control of the plans and specifications shall constitute compliance with this section.

It is the responsibility of the agency that issues the permit to determine that the person who signed and stamped the plans and specifications or who submitted the signed statement required by this section is licensed under this chapter or is otherwise licensed in this state to prepare the plans and specifications.

This section shall not apply to the issuance of permits where the preparation of plans and specifications for the construction, alteration, improvement, or repair of a building or structure is exempt from this chapter, except that the person preparing the plans and specifications for others shall sign the plans and specifications as provided by Section 5536.1.

(Amended by Stats. 1996, Ch. 184, Sec. 7. Effective January 1, 1997.)



5536.22

(a) An architect shall use a written contract when contracting to provide professional services to a client pursuant to this chapter. That written contract shall be executed by the architect and the client, or his or her representative, prior to the architect commencing work, unless the client knowingly states in writing that work may be commenced before the contract is executed. The written contract shall include, but not be limited to, all of the following items:

(1) A description of services to be provided by the architect to the client.

(2) A description of any basis of compensation applicable to the contract and method of payment agreed upon by both parties.

(3) The name, address, and license number of the architect and the name and address of the client.

(4) A description of the procedure that the architect and the client will use to accommodate additional services.

(5) A description of the procedure to be used by either party to terminate the contract.

(b) This section shall not apply to any of the following:

(1) Professional services rendered by an architect for which the client will not pay compensation.

(2) An arrangement as to the basis for compensation and manner of providing professional services implied by the fact that the architect’s services are of the same general kind which the architect has previously rendered to and received payment from the same client.

(3) If the client knowingly states in writing after full disclosure of this section that a writing which complies with the requirements of this section is not required.

(4) Professional services rendered by an architect to a professional engineer registered to practice engineering under Chapter 7 (commencing with Section 6700), or to a land surveyor licensed under Chapter 15 (commencing with Section 8700).

(Added by Stats. 1995, Ch. 117, Sec. 1. Effective January 1, 1996.)



5536.25

(a) A licensed architect who signs and stamps plans, specifications, reports, or documents shall not be responsible for damage caused by subsequent changes to or uses of those plans, specifications, reports, or documents, where the subsequent changes or uses, including changes or uses made by state or local governmental agencies, are not authorized or approved in writing by the licensed architect who originally signed the plans, specifications, reports, or documents, provided that the written authorization or approval was not unreasonably withheld by the architect and the architectural service rendered by the architect who signed and stamped the plans, specifications, reports, or documents was not also a proximate cause of the damage.

(b) The signing and stamping of plans, specifications, reports, or documents which relate to the design of fixed works shall not impose a legal duty or responsibility upon the person signing the plans, specifications, reports, or documents to observe the construction of the fixed works which are the subject of the plans, specifications, reports, or documents. However, this section shall not preclude an architect and a client from entering into a contractual agreement which includes a mutually acceptable arrangement for the provision of construction observation services. This subdivision shall not modify the liability of an architect who undertakes, contractually or otherwise, the provision of construction observation services for rendering those services.

(c) “Construction observation services” means periodic observation of completed work to determine general compliance with the plans, specifications, reports, or other contract documents. However, “construction observation services” does not mean the superintendence of construction processes, site conditions, operations, equipment, or personnel, or the maintenance of a safe place to work or any safety in, on, or about the site.

For purposes of this subdivision, “periodic observation” means visits by an architect, or his or her agent, to the site of a work of improvement.

(Amended by Stats. 1999, Ch. 982, Sec. 2. Effective January 1, 2000.)



5536.26

The use of the words “certify” or “certification” by a licensed architect in the practice of architecture constitutes an expression of professional opinion regarding those facts or findings that are the subject of the certification, and does not constitute a warranty or guarantee, either expressed or implied. Nothing in this section is intended to alter the standard of care ordinarily exercised by a licensed architect.

(Added by Stats. 2001, Ch. 728, Sec. 51. Effective January 1, 2002.)



5536.27

(a) An architect who voluntarily, without compensation or expectation of compensation, provides structural inspection services at the scene of a declared national, state, or local emergency caused by a major earthquake, flood, riot, or fire at the request of a public official, public safety officer, or city or county building inspector acting in an official capacity shall not be liable in negligence for any personal injury, wrongful death, or property damage caused by the architect’s good faith but negligent inspection of a structure used for human habitation or a structure owned by a public entity for structural integrity or nonstructural elements affecting life and safety.

The immunity provided by this section shall apply only for an inspection that occurs within 30 days of the declared emergency.

Nothing in this section shall provide immunity for gross negligence or willful misconduct.

(b) As used in this section:

(1) “Architect” has the meaning given by Section 5500.

(2) “Public safety officer” has the meaning given in Section 3301 of the Government Code.

(3) “Public official” means a state or local elected officer.

(Amended by Stats. 1997, Ch. 759, Sec. 44. Effective January 1, 1998.)



5536.3

(a) In the event of damage to residential real property caused by a natural disaster declared by the Governor, if the damage may be covered by one or more policies of insurance, any architect or other person who has prepared plans used for the construction or remodeling of the residential real property shall release a copy of the plans to the homeowner’s insurer or the homeowner, or duly authorized agent of the insurer or the homeowner, upon request and verification that the plans will be used solely for the purpose of verifying the fact and amount of damage for insurance purposes.

(b) No homeowner or any other person shall use any copy of plans obtained pursuant to subdivision (a) to rebuild all or any part of the residential real property without the prior written consent of the architect or other person who prepared the plans.

(c) In the event prior written consent is not provided pursuant to subdivision (b), no architect or other person who has prepared plans who releases a copy of plans pursuant to subdivision (a) shall be liable to any person if the plans are subsequently used by the homeowner or any other person to rebuild all or any part of the residential real property.

(d) The architect or other person may charge a reasonable fee to cover the reproduction costs of providing a copy of the plans.

(e) As used in this section, “residential real property” means a single family structure, whether or not owner-occupied.

(Added by Stats. 1992, Ch. 859, Sec. 1. Effective January 1, 1993.)



5536.4

(a) No person may use an architect’s instruments of service, as those professional services are described in paragraph (2) of subdivision (b) of Section 5500.1, without the consent of the architect in a written contract, written agreement, or written license specifically authorizing that use.

(b) An architect shall not unreasonably withhold consent to use his or her instruments of service from a person for whom the architect provided the services. An architect may reasonably withhold consent to use the instruments of service for cause, including, but not limited to, lack of full payment for services provided or failure to fulfill the conditions of a written contract.

(Added by Stats. 2013, Ch. 453, Sec. 1. Effective January 1, 2014.)



5536.5

Any person who violates subdivision (a) of Section 5536 in connection with the offer or performance of architectural services for the repair of damage to a residential or nonresidential structure caused by a natural disaster for which a state of emergency is proclaimed by the Governor pursuant to Section 8625 of the Government Code, or for which an emergency or major disaster is declared by the President of the United States, shall be punished by a fine up to ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or for two or three years, or by both the fine and imprisonment, or by a fine up to one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 14. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



5537

(a) This chapter does not prohibit any person from preparing plans, drawings, or specifications for any of the following:

(1) Single-family dwellings of woodframe construction not more than two stories and basement in height.

(2) Multiple dwellings containing no more than four dwelling units of woodframe construction not more than two stories and basement in height. However, this paragraph shall not be construed as allowing an unlicensed person to design multiple clusters of up to four dwelling units each to form apartment or condominium complexes where the total exceeds four units on any lawfully divided lot.

(3) Garages or other structures appurtenant to buildings described under subdivision (a), of woodframe construction not more than two stories and basement in height.

(4) Agricultural and ranch buildings of woodframe construction, unless the building official having jurisdiction deems that an undue risk to the public health, safety, or welfare is involved.

(b) If any portion of any structure exempted by this section deviates from substantial compliance with conventional framing requirements for woodframe construction found in the most recent edition of Title 24 of the California Code of Regulations or tables of limitation for woodframe construction, as defined by the applicable building code duly adopted by the local jurisdiction or the state, the building official having jurisdiction shall require the preparation of plans, drawings, specifications, or calculations for that portion by, or under the responsible control of, a licensed architect or registered engineer. The documents for that portion shall bear the stamp and signature of the licensee who is responsible for their preparation. Substantial compliance for purposes of this section is not intended to restrict the ability of the building officials to approve plans pursuant to existing law and is only intended to clarify the intent of Chapter 405 of the Statutes of 1985.

(Amended by Stats. 1996, Ch. 184, Sec. 8. Effective January 1, 1997.)



5537.1

A structural engineer, defined as a registered civil engineer who has been authorized to use the title structural engineer under the provisions of Chapter 7 (commencing with Section 6700), insofar as he or she practices the profession for which he or she is registered, is exempt from the provisions of this chapter, except that a structural engineer may not use the title “architect,” unless he or she holds a license as required in this chapter.

(Amended by Stats. 1991, Ch. 566, Sec. 5.)



5537.2

This chapter shall not be construed as authorizing a licensed contractor to perform design services beyond those described in Section 5537 or in Chapter 9 (commencing with Section 7000), unless those services are performed by or under the direct supervision of a person licensed to practice architecture under this chapter, or a professional or civil engineer licensed pursuant to Chapter 7 (commencing with Section 6700) of Division 3, insofar as the professional or civil engineer practices the profession for which he or she is registered under that chapter.

However, this section does not prohibit a licensed contractor from performing any of the services permitted by Chapter 9 (commencing with Section 7000) of Division 3 within the classification for which the license is issued. Those services may include the preparation of shop and field drawings for work which he or she has contracted or offered to perform, and designing systems and facilities which are necessary to the completion of contracting services which he or she has contracted or offered to perform.

However, a licensed contractor may not use the title “architect,” unless he or she holds a license as required in this chapter.

(Amended by Stats. 1985, Ch. 1327, Sec. 6.)



5537.4

A professional engineer registered to practice engineering under the provisions of Chapter 7 (commencing with Section 6700), insofar as he or she practices the profession for which he or she is registered, is exempt from the provisions of this chapter, except that a professional engineer may not use the title “architect,” unless he or she holds a license as required in this chapter.

(Added by renumbering Section 5537.3 by Stats. 1985, Ch. 1327, Sec. 7.5.)



5537.5

A civil engineer authorized to use that title under the provisions of Chapter 7 (commencing with Section 6700), insofar as he or she practices the profession for which he or she is registered, is exempt from the provisions of this chapter, except that a civil engineer may not use the title “architect,” unless he or she holds a license as required in this chapter.

(Added by renumbering Section 5537.4 by Stats. 1985, Ch. 1327, Sec. 8.5.)



5537.6

A landscape architect registered under the provisions of Chapter 3.5 (commencing with Section 5615), insofar as he or she practices the profession for which he or she is registered, is exempt from the provisions of this chapter, except that a landscape architect may not use the title “architect,” exclusive of the word “landscape,” unless he or she holds a license as required in this chapter.

(Added by renumbering Section 5537.5 by Stats. 1985, Ch. 1327, Sec. 9.5.)



5537.7

A land surveyor licensed under the provisions of Chapter 15 (commencing with Section 8700) of Division 3, insofar as he or she practices the profession for which he or she is licensed under Chapter 15 of Division 3, is exempt from the provisions of this chapter, except that a land surveyor may not use the title “architect,” unless he or she holds a license as required in this chapter.

(Amended by Stats. 1985, Ch. 1327, Sec. 11.)



5538

This chapter does not prohibit any person from furnishing either alone or with contractors, if required by Chapter 9 (commencing with Section 7000) of Division 3, labor and materials, with or without plans, drawings, specifications, instruments of service, or other data covering such labor and materials to be used for any of the following:

(a) For nonstructural or nonseismic storefronts, interior alterations or additions, fixtures, cabinetwork, furniture, or other appliances or equipment.

(b) For any nonstructural or nonseismic work necessary to provide for their installation.

(c) For any nonstructural or nonseismic alterations or additions to any building necessary to or attendant upon the installation of those storefronts, interior alterations or additions, fixtures, cabinetwork, furniture, appliances, or equipment, provided those alterations do not change or affect the structural system or safety of the building.

(Amended by Stats. 1990, Ch. 396, Sec. 2.)






ARTICLE 4 - Issuance of Certificates

5550

Subject to the rules and regulations governing examinations, any person who meets the qualifications set forth in this article shall be entitled to an examination for a license to practice architecture. Before taking the examination he or she shall file his or her application therefor with the board and pay the application fee fixed by this chapter. The fee shall be retained by the board.

(Amended by Stats. 1984, Ch. 1405, Sec. 13.)



5550.1

An applicant for a license to practice architecture shall be required, as part of the examination for licensure, to demonstrate to the board’s satisfaction his or her knowledge and understanding of and proficiency in exterior and interior barrier free design.

The board shall include questions regarding exterior and interior barrier free design as part of the examination. Those questions shall periodically be reviewed by the board in order to ensure that the examination reflects current regulations and the latest developments in barrier free design.

(Amended by Stats. 1991, Ch. 566, Sec. 6.)



5550.3

(a) Notwithstanding Section 111, the board may adopt guidelines for the delegation of its authority to grade the examinations of applicants for licensure to any vendor under contract to the board for provision of an architect’s registration examination. The guidelines shall be within the board’s legal authority to establish the standards for registration in this state, and shall include, but not be limited to:

(1) Goals for the appropriate content, development, grading, and administration of an examination, against which the vendor’s rules and procedures can be judged.

(2) Procedures through which the board can reasonably assure itself that the vendor adequately meets the goals established by the board.

(b) The board shall not delegate its authority to grade the examinations of candidates for registration in this state to any vendor or any party not in compliance with Section 111 or with the guidelines established in subdivision (a).

(Added by Stats. 1986, Ch. 204, Sec. 2.)



5550.5

Notwithstanding Section 30 of this code or Section 17520 of the Family Code, the board may accept for processing an application from an individual for an original or renewed license to practice architecture containing an individual tax identification number, or other appropriate identification number as determined by the board, in lieu of a social security number, if the individual is not eligible for a social security account number at the time of application and is not in noncompliance with a judgment or order for support pursuant to Section 17520 of the Family Code.

(Added by Stats. 2012, Ch. 317, Sec. 2. Effective January 1, 2013.)



5551

If the applicant’s examination is satisfactory, and if no charges of having resorted to deception in obtaining the license, or any other violation of the provisions of this chapter have been filed with the board, upon the payment of the license fee fixed by this chapter, the board shall issue a license to the applicant showing that the person named therein is entitled to practice architecture in this state, in accordance with the provisions of this chapter.

(Amended by Stats. 1985, Ch. 1223, Sec. 14.)



5552

The applicant for a license to practice architecture shall:

(a) Not have committed acts or crimes constituting grounds for denial of a license under Section 480.

(b) Furnish evidence of having completed eight years of training and educational experience in architectural work. A five-year degree from a school of architecture approved by the board shall be deemed equivalent to five years of training and educational experience in architectural work.

(Amended by Stats. 1985, Ch. 1223, Sec. 15.)



5552.5

The board may, by regulation, implement an intern development program.

(Amended by Stats. 2011, Ch. 448, Sec. 12. Effective January 1, 2012.)



5553

Issuance of a license may be denied if evidence is received by the board of the commission or doing by the applicant of any act which, if committed or done by the holder of a license, would be grounds for the suspension or revocation of that license. The proceedings under this section shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1985, Ch. 1223, Sec. 16.)



5554

The certificate shall contain the name of the person to whom issued. Proper index and record of each certificate shall be kept by the board.

(Amended by Stats. 1984, Ch. 1405, Sec. 16.)



5555

Licenses to practice architecture remain in full force until revoked or suspended for cause, or until they expire, as provided in this chapter.

(Amended by Stats. 1985, Ch. 1223, Sec. 17.)



5557

A duplicate license to practice architecture, replacing one which has been lost, destroyed, or mutilated, may be issued subject to the rules and regulations of the board. The duplicate license fee fixed by this chapter shall be charged for that issuance.

(Amended by Stats. 1985, Ch. 1223, Sec. 18.)



5558

Each person holding a license to practice architecture under this chapter shall file with the board his or her current mailing address and the proper and current name and address of the entity through which he or she provides architectural services. For purposes of this section, “entity” means any individual, firm, corporation, or limited liability partnership.

(Added by Stats. 2001, Ch. 313, Sec. 2. Effective January 1, 2002.)






ARTICLE 5 - Disciplinary Proceedings

5560

The board may upon its own motion, and shall upon the verified complaint in writing of any person, investigate the actions of any architect and may temporarily suspend or permanently revoke, the license of any architect who is guilty of, or commits one or more of, the acts or omissions constituting grounds for disciplinary action under this chapter.

(Amended by Stats. 1996, Ch. 184, Sec. 9. Effective January 1, 1997.)



5561

All accusations against licensees charging the holder of a license issued under this chapter with the commission of any act constituting a cause for disciplinary action shall be filed with the board within five years after the board discovers, or through the use of reasonable diligence should have discovered, the act or omission alleged as the ground for disciplinary action, whichever occurs first, but not more than 10 years after the act or omission alleged as the ground for disciplinary action. However, with respect to an accusation alleging a violation of Section 5579, the accusation may be filed within three years after the discovery by the board of the alleged facts constituting the fraud or misrepresentation prohibited by Section 5579.

(Amended by Stats. 1985, Ch. 1223, Sec. 20.)



5561.5

The proceedings for the suspension or revocation of licenses under this article shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Amended by Stats. 1985, Ch. 1223, Sec. 21.)



5565

The decision may:

(a) Provide for the immediate complete suspension by the holder of the license of all operations as an architect during the period fixed by the decision.

(b) Permit the holder of the license to complete any or all contracts for the performance of architectural services shown by evidence taken at the hearing to be then unfinished.

(c) Impose upon the holder of the license compliance with any specific conditions as may be just in connection with his or her operations as an architect disclosed at the hearing, and may further provide that until those conditions are complied with no application for restoration of the suspended or revoked license shall be accepted by the board.

(d) Assess a fine not in excess of five thousand dollars ($5,000) against the holder of a license for any of the causes specified in Section 5577. A fine may be assessed in lieu of, or in addition to, a suspension or revocation. All fines collected pursuant to this subdivision shall be deposited to the credit of the California Architects Board Fund.

(Amended by Stats. 2000, Ch. 1054, Sec. 13. Effective January 1, 2001.)



5570

In any proceeding for review by a court, the court may, in its discretion, upon the filing of a proper bond by the holder of the license in an amount to be fixed by the court, guaranteeing the compliance by the holder of the license with specific conditions imposed upon him or her by the board’s decision, if any, permit the holder of the license to continue to practice as an architect pending entry of judgment by the court in the case. There shall be no stay of the board’s decision pending an appeal or review of any proceeding unless the appellant or applicant for review shall file a bond in all respects conditioned as, and similar to, the bond required to stay the effect of the board’s decision in the first instance.

(Amended by Stats. 1985, Ch. 1223, Sec. 24.)



5571

A judgment of suspension or cancellation of a certificate by the superior court shall be subject to appeal or review in accordance with the provisions of law as to appeal from or review of judgments of superior courts.

There shall be no stay of execution or enforcement of the judgment pending any proceedings on appeal or review unless the appellant or applicant for review shall file a bond in all respects conditioned as, and similar to, the bond required to stay the effect of the board’s decision in the first instance.

The clerk of the court whose judgment has become final shall, within 10 days after its entry, transmit, by regular United States mail, to the executive officer of the board a notice containing information as to the affirmance, modification, or reversal of the judgment of the superior court in the matter.

(Amended by Stats. 1984, Ch. 47, Sec. 47. Effective March 21, 1984.)



5573

After suspension of a license upon any of the grounds set forth in this chapter, the board may reinstate the license upon proof of compliance by the architect with all provisions of the decision as to reinstatement or, in the absence of that decision or any provisions therein as to reinstatement, in the sound discretion of the board. A license which has been suspended is subject to expiration and shall be renewed as provided in this chapter, but that renewal does not entitle the holder of the license, while the license remains suspended and until it is reinstated, to practice architecture, or to engage in any other activity or conduct in violation of the order or judgment by which the license was suspended.

A revoked license is subject to expiration as provided in this chapter, but it may not be renewed. If it is reinstated after its expiration, the holder of the license, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Amended by Stats. 1985, Ch. 1223, Sec. 25.)



5577

The conviction of a crime substantially related to the qualifications, functions, and duties of an architect by the holder of a license constitutes a ground for disciplinary action. The record of conviction, or a certified copy thereof certified by the clerk of the court or by the judge in whose court the conviction is obtained, is conclusive evidence of the conviction.

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section. The board may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 1985, Ch. 1223, Sec. 26.)



5578

The fact that the holder of a license is practicing in violation of the provisions of this chapter constitutes a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1223, Sec. 27.)



5579

The fact that the holder of a license has obtained the license by fraud or misrepresentation, or that the person named in the license has obtained it by fraud or misrepresentation constitutes a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1223, Sec. 28.)



5580

The fact that the holder of a license is impersonating an architect or former architect of the same or similar name, or is practicing under an assumed, fictitious, or corporate name, constitutes a ground for disciplinary action.

(Amended by Stats. 1996, Ch. 184, Sec. 10. Effective January 1, 1997.)



5582

The fact that the holder of a license has aided or abetted in the practice of architecture any person not authorized to practice architecture under the provisions of this chapter, constitutes a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1223, Sec. 30.)



5582.1

(a) The fact that the holder of a license has affixed his or her signature to plans, drawings, specifications, or other instruments of service which have not been prepared by him or her, or under his or her responsible control, constitutes a ground for disciplinary action.

(b) The fact that the holder of a license has permitted his or her name to be used for the purpose of assisting any person to evade the provisions of this chapter constitutes a ground for disciplinary action.

(Amended by Stats. 1999, Ch. 982, Sec. 3. Effective January 1, 2000.)



5583

The fact that, in the practice of architecture, the holder of a license has been guilty of fraud or deceit constitutes a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1223, Sec. 32.)



5584

The fact that, in the practice of architecture, the holder of a license has been guilty of negligence or willful misconduct constitutes a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1223, Sec. 33.)



5585

The fact that in the practice of architecture the holder of a license has been guilty of incompetency or recklessness constitutes a ground for disciplinary action.

(Amended by Stats. 1996, Ch. 184, Sec. 12. Effective January 1, 1997.)



5586

The fact that the holder of a license has had disciplinary action taken by any public agency for any act substantially related to the qualifications, functions, or duties as an architect constitutes a ground for disciplinary action.

(Added by Stats. 1994, Ch. 258, Sec. 2. Effective January 1, 1995.)



5588

(a) A licensee shall report to the board in writing within 30 days of the date the licensee has knowledge of any civil action judgment, settlement, arbitration award, or administrative action resulting in a judgment, settlement, or arbitration award against the licensee in any action alleging fraud, deceit, negligence, incompetence, or recklessness by the licensee in the practice of architecture if the amount or value of the judgment, settlement, or arbitration award is five thousand dollars ($5,000) or greater.

(b) The report required by subdivision (a) shall be signed by the licensee and shall set forth the facts that constitute the reportable event. If the reportable event involves the action of an administrative agency or court, the report shall set forth all of the following:

(1) The title of the matter.

(2) The court or agency name.

(3) The docket number.

(4) The claim or file number.

(5) The date on which the reportable event occurred.

(c) A licensee shall promptly respond to oral or written inquiries from the board concerning the reportable events, including inquiries made by the board in conjunction with license renewal.

(d) Failure of a licensee to report to the board in the time and manner required by this section shall be grounds for disciplinary action.

(e) Any licensee who fails to comply with this section may be subject to a civil penalty of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000) as an additional intermediate sanction imposed by the board in lieu of revoking the licensee’s license. Any licensee who knowingly and intentionally fails to comply with this section may be subject to a civil penalty of up to twenty thousand dollars ($20,000) as an additional intermediate sanction imposed by the board in lieu of revoking the licensee’s license.

(Amended by Stats. 2006, Ch. 564, Sec. 8. Effective January 1, 2007.)



5588.1

(a) Within 30 days of payment of all or any portion of a civil action judgment, settlement, or arbitration award described in Section 5588 against a licensee of the board in which the amount or value of the judgment, settlement, or arbitration award is five thousand dollars ($5,000) or greater, any insurer providing professional liability insurance to that licensee or architectural entity shall report to the board all of the following:

(1) The name of the licensee.

(2) The claim or file number.

(3) The amount or value of the judgment, settlement, or arbitration award.

(4) The amount paid by the insurer.

(5) The identity of the payee.

(b) Within 30 days of payment of all or any portion of any civil action judgment, settlement, or arbitration award described in Section 5588 against a licensee of the board in which the amount or value of the judgment, settlement, or arbitration award is five thousand dollars ($5,000) or greater, any state or local governmental agency that self insures that licensee shall report to the board all of the following:

(1) The name of the licensee.

(2) The claim or file number.

(3) The amount or value of the judgment, settlement, or arbitration award.

(4) The amount paid.

(5) The identity of the payee.

(Added by Stats. 2005, Ch. 506, Sec. 21. Effective October 4, 2005.)



5588.2

The requirements of Section 5588 and 5588.1 shall apply if a party to the civil action, settlement, arbitration award, or administrative action is or was a sole proprietorship, partnership, firm, corporation, or state or local governmental agency in which a licensee is or was an owner, partner, member, officer, or employee and is or was a licensee in responsible control of that portion of the project that was the subject of the civil judgment, settlement, arbitration award, or administrative action.

(Added by Stats. 2005, Ch. 506, Sec. 22. Effective October 4, 2005.)



5588.3

Notwithstanding any other provision of law, a licensee shall not be considered to have violated a confidential settlement agreement or other confidential agreement by providing a report to the board as required by this article.

(Added by Stats. 2005, Ch. 506, Sec. 23. Effective October 4, 2005.)



5588.4

The board may adopt regulations to further define the reporting requirements of Sections 5588 and 5588.1.

(Added by Stats. 2005, Ch. 506, Sec. 24. Effective October 4, 2005.)



5590

Within 10 days after a judgment by a court of this state that a license holder has committed a crime or is liable for any death, personal or property injury, or loss caused by the license holder’s fraud, deceit, negligence, incompetency, or recklessness in practice, the clerk of the court which rendered the judgment shall report that fact to the board. However, if the judge who tried the matter finds that it does not relate to the defendant’s professional competence or integrity, the judge may, by order, dispense with the requirement that the report be sent.

(Amended by Stats. 1985, Ch. 1223, Sec. 37.)






ARTICLE 6 - Revenue

5600

(a) All licenses issued or renewed under this chapter shall expire at 12 midnight on the last day of the birth month of the licenseholder in each odd-numbered year following the issuance or renewal of the license.

(b) To renew an unexpired license, the licenseholder shall, before the time at which the license would otherwise expire, apply for renewal on a form prescribed by the board and pay the renewal fee prescribed by this chapter.

(c) The renewal form shall include a statement specifying whether the licensee was convicted of a crime or disciplined by another public agency during the preceding renewal period and that the licensee’s representations on the renewal form are true, correct, and contain no material omissions of fact, to the best knowledge and belief of the licensee.

(Amended by Stats. 2010, Ch. 240, Sec. 1. Effective January 1, 2011.)



5600.05

(a) (1) As a condition of license renewal, a licensee shall have completed coursework regarding disability access requirements pursuant to paragraphs (2) and (3). A licensee shall certify to the board, as a part of the license renewal process, that he or she has completed the required coursework prior to approval of his or her license renewal and shall, until the conclusion of the license renewal cycle beginning January 1, 2011, provide documentation to the board from the course provider that shall include the course title, subjects covered, name of provider and trainer or educator, date of completion, number of hours completed, and a statement about the trainer’s or educator’s knowledge and experience background. Commencing with the license renewal cycle beginning January 1, 2013, a licensee shall, upon a board audit, provide the documentation from the course provider to the board. A licensee who provides false or misleading information as it relates specifically to the requirements of this paragraph shall be subject to an administrative citation, which may include an administrative fine pursuant to Section 125.9, or to disciplinary action by the board.

(2) (A) For licenses renewed on and after July 1, 2009, and before January 1, 2010, a licensee shall have completed one hour of coursework.

(B) For licenses renewed on and after January 1, 2010, and before January 1, 2011, a licensee shall have completed two and one-half hours of coursework.

(C) For licenses renewed on and after January 1, 2011, a licensee shall have completed five hours of coursework within the previous two years.

(3) Coursework regarding disability access requirements shall include information and practical guidance concerning requirements imposed by the Americans with Disabilities Act of 1990 (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.), state laws that govern access to public facilities, and federal and state regulations adopted pursuant to those laws. Coursework provided pursuant to this paragraph shall be presented by trainers or educators with knowledge and expertise in these requirements.

(b) The board may audit the records of a licensee to verify the completion of the coursework requirements of subdivision (a). A licensee shall maintain records of completion of the required coursework, containing the information specified in paragraph (1) of subdivision (a), for two years from the date of license renewal and shall make those records available to the board for auditing upon request.

(c) Until January 1, 2015, the board shall audit at least 3 percent of the license renewals received each year to verify the completion of the continuing education requirements of this subdivision.

(d) On or before January 1, 2019, the board shall submit a letter to the Legislature on the disability access continuing education provisions required under this subdivision, including the level of licensee compliance with the requirements, any actions taken by the board for noncompliance with the requirements, the findings of board audits, and any recommendations of the board for improving the process.

(Added by Stats. 2010, Ch. 240, Sec. 2. Effective January 1, 2011.)



5600.1

The board shall give written notice to a licensee 30 days in advance of the regular renewal date and shall give written notice by registered mail 90 days in advance of the expiration of the fifth year that a renewal fee has not been paid.

The board shall also notify licensees of the availability of abstract and other informational materials on requirements for interior and exterior barrier-free design to permit access to and use of the architectural environment by the physically handicapped.

(Amended by Stats. 1985, Ch. 1223, Sec. 40.)



5600.2

Except as otherwise provided in this chapter, a license which has expired may be renewed at any time within five years after its expiration on filing of application for renewal on a form prescribed by the board, and payment of all accrued and unpaid renewal fees. If a license is renewed more than 30 days after its expiration, the licenseholder, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license shall continue in effect through the expiration date provided in this chapter which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(Amended by Stats. 1991, Ch. 566, Sec. 10.)



5600.3

A license which is not renewed within five years after its expiration may not be renewed, restored, reissued, or reinstated thereafter. The holder of the expired license may apply for and obtain a new license only if he or she pays all of the fees, and meets all of the requirements set forth in this chapter for obtaining an original license, except as follows:

(a) An examination shall not be required if the expired license was issued without an examination.

(b) Examination may be waived by the board if it finds that with due regard for the public interest, the holder of the expired license is qualified to practice architecture.

(c) The holder of the expired license shall not be required to meet the qualifications set forth in this chapter relating to education.

The board may, by regulation, authorize the waiver or refund of all or any part of the application fee paid by a person to whom a license is issued without an examination under this section.

(Amended by Stats. 1996, Ch. 184, Sec. 14. Effective January 1, 1997.)



5600.4

(a) The board shall issue, upon application and payment of the fee fixed by this chapter, a retired license to an architect who holds a license that is current and active or capable of being renewed pursuant to Section 5600.2 and whose license is not suspended, revoked, or otherwise punitively restricted by the board or subject to disciplinary action under this chapter.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active architect’s license is required. An architect holding a retired license shall be permitted to use the title “architect retired” or “retired architect.”

(c) The holder of a retired license shall not be required to renew that license.

(d) In order for the holder of a retired license issued pursuant to this section to restore his or her license to active status, the holder of a retired license shall comply with Section 5600.3.

(Added by Stats. 1992, Ch. 862, Sec. 2. Effective January 1, 1993.)



5601

Within 10 days after the beginning of every month, all fees collected by the department for the month preceding, under the provisions of this chapter, shall be paid into the State Treasury to the credit of the California Architects Board Fund.

(Amended by Stats. 2000, Ch. 1054, Sec. 14. Effective January 1, 2001.)



5602

The money paid into the California Architects Board Fund, which is hereby continued in existence, shall be used in the manner prescribed by law to defray the expenses of the board in carrying out and enforcing the provisions of this chapter.

(Amended by Stats. 2000, Ch. 1054, Sec. 15. Effective January 1, 2001.)



5603

The board shall make available to local building departments, and others upon request, an official roster listing the name, license number, and address of all its licensees issued licenses pursuant to this chapter and who are in good standing. The roster shall be open to inspection by the public during office hours of the board. Except for local building departments, the board may charge a fee for the maintenance, publication, and distribution of the roster, not to exceed the actual cost. All fees collected pursuant to this section shall be deposited in the California Architects Board Fund.

(Amended by Stats. 2000, Ch. 1054, Sec. 16. Effective January 1, 2001.)



5604

The fees prescribed by this chapter for architect applicants or architect licenseholders shall be fixed by the board as follows:

(a) The application fee for reviewing a candidate’s eligibility to take any section of the examination may not exceed one hundred dollars ($100).

(b) The fee for any section of the examination administered by the board may not exceed one hundred dollars ($100).

(c) The fee for an original license at an amount equal to the renewal fee in effect at the time the license is issued, except that, if the license is issued less than one year before the date on which it will expire, then the fee shall be fixed at an amount equal to 50 percent of the renewal fee in effect at the time the license is issued. The board may, by appropriate regulation, provide for the waiver or refund of the fee for an original license if the license is issued less than 45 days before the date on which it will expire.

(d) The fee for an application for reciprocity may not exceed one hundred dollars ($100).

(e) The fee for a duplicate license may not exceed twenty-five dollars ($25).

(f) The renewal fee may not exceed four hundred dollars ($400).

(g) The delinquency fee may not exceed 50 percent of the renewal fee.

(h) The fee for a retired license may not exceed the fee prescribed in subdivision (c).

(Amended by Stats. 2009, Ch. 385, Sec. 1. Effective January 1, 2010.)






ARTICLE 7 - Architectural Corporations

5610

A professional architectural corporation is a corporation which is authorized to render professional services, as defined in Section 13401 of the Corporations Code, so long as that corporation and its shareholders, officers, directors, and employees rendering professional services who are licensed architects, are in compliance with the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code), this article, and all other statutes and regulations pertaining to the corporation and the conduct of its affairs. With respect to an architectural corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the California Architects Board.

(Amended by Stats. 2000, Ch. 1054, Sec. 17. Effective January 1, 2001.)



5610.2

It is unprofessional conduct and a violation of this chapter, punishable as specified in Section 5560, for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate, the Moscone-Knox Professional Corporation Act, this article, or any regulation adopted pursuant to those provisions.

(Repealed and added by Stats. 1987, Ch. 571, Sec. 4.)



5610.3

The name of a professional architectural corporation and any name or names under which it may be rendering professional services shall contain and be restricted to the name or the last name of one or more of the present, prospective, or former shareholders, or of persons who were associated with a predecessor person, partnership, or other organization and whose name or names appeared in the name of the predecessor organization, and shall include either (1) the words “architectural corporation” or (2) the word “architect” or “architects” and wording or abbreviations denoting corporate existence.

(Amended by Stats. 1991, Ch. 566, Sec. 15.)



5610.4

Except as provided in Section 13403 of the Corporations Code, each director, shareholder, and officer of a professional architectural corporation shall be a licensed person as defined in the Moscone-Knox Professional Corporation Act.

(Amended by Stats. 1991, Ch. 566, Sec. 16.)



5610.5

The income of a professional architectural corporation attributable to professional services rendered while a shareholder is a disqualified person (as defined in the Moscone-Knox Professional Corporation Act) shall not in any manner accrue to the benefit of that shareholder or his or her shares in the professional architectural corporation.

(Amended by Stats. 1991, Ch. 566, Sec. 17.)



5610.6

A professional architectural corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute, rule, or regulation now or hereafter in effect. In the conduct of its practice, it shall observe and be bound by those statutes, rules, and regulations to the same extent as a person holding a license under Section 5551.

(Amended by Stats. 1991, Ch. 566, Sec. 18.)



5610.7

The board may formulate and enforce rules and regulations to carry out the purposes and objectives of this article, including rules and regulations requiring (a) that the articles of incorporation or bylaws of an architectural corporation shall include a provision whereby the capital stock of the corporation owned by a disqualified person (as defined in the Moscone-Knox Professional Corporation Act), or a deceased person, shall be sold to the corporation or to the remaining shareholders of the corporation within the time as those rules and regulations may provide, and (b) that an architectural corporation shall provide adequate security by insurance or otherwise for claims against it by its clients arising out of the rendering of professional services.

(Amended by Stats. 1991, Ch. 566, Sec. 19.)









CHAPTER 3.5 - Landscape Architecture

ARTICLE 1 - General Provisions

5615

As used in this chapter:

“Landscape architect” means a person who holds a license to practice landscape architecture in this state under the authority of this chapter.

A person who practices landscape architecture within the meaning and intent of this article is a person who offers or performs professional services, for the purpose of landscape preservation, development and enhancement, such as consultation, investigation, reconnaissance, research, planning, design, preparation of drawings, construction documents and specifications, and responsible construction observation. Landscape preservation, development and enhancement is the dominant purpose of services provided by landscape architects. Implementation of that purpose includes: (1) the preservation and aesthetic and functional enhancement of land uses and natural land features; (2) the location and construction of aesthetically pleasing and functional approaches and settings for structures and roadways; and, (3) design for trails and pedestrian walkway systems, plantings, landscape irrigation, landscape lighting, landscape grading and landscape drainage.

Landscape architects perform professional work in planning and design of land for human use and enjoyment. Based on analyses of environmental physical and social characteristics, and economic considerations, they produce overall plans and landscape project designs for integrated land use.

The practice of a landscape architect may, for the purpose of landscape preservation, development and enhancement, include: investigation, selection, and allocation of land and water resources for appropriate uses; feasibility studies; formulation of graphic and written criteria to govern the planning and design of land construction programs; preparation review, and analysis of master plans for land use and development; production of overall site plans, landscape grading and landscape drainage plans, irrigation plans, planting plans, and construction details; specifications; cost estimates and reports for land development; collaboration in the design of roads, bridges, and structures with respect to the functional and aesthetic requirements of the areas on which they are to be placed; negotiation and arrangement for execution of land area projects; field observation and inspection of land area construction, restoration, and maintenance.

This practice shall include the location, arrangement, and design of those tangible objects and features as are incidental and necessary to the purposes outlined herein. Nothing herein shall preclude a duly licensed landscape architect from planning the development of land areas and elements used thereon or from performing any of the services described in this section in connection with the settings, approaches, or environment for buildings, structures, or facilities, in accordance with the accepted public standards of health, safety, and welfare.

This chapter shall not empower a landscape architect, licensed under this chapter, to practice, or offer to practice, architecture or engineering in any of its various recognized branches.

(Amended by Stats. 2006, Ch. 564, Sec. 9. Effective January 1, 2007.)



5616

(a) A landscape architect shall use a written contract when contracting to provide professional services to a client pursuant to this chapter. The written contract shall be executed by the landscape architect and the client, or their representatives, prior to the landscape architect commencing work, unless the client knowingly states in writing that work may be commenced before the contract is executed. The written contract shall include, but not be limited to, all of the following:

(1) A description of services to be provided by the landscape architect to the client.

(2) A description of any basis of compensation applicable to the contract, including the total price that is required to complete the contract, and the method of payment agreed upon by both parties.

(3) A notice that reads:

“Landscape architects are licensed by the State of California.”

(4) The name, address, and license number of the landscape architect and the name and address of the client.

(5) A description of the procedure that the landscape architect and client will use to accommodate additional services.

(6) A description of the procedure to be used by either party to terminate the contract.

(b) This section shall not apply if the client knowingly states in writing after full disclosure of this section that a contract that complies with this section is not required.

(c) This section shall not apply to any of the following:

(1) Professional services rendered by a landscape architect for which the client will not pay compensation.

(2) An arrangement as to the basis for compensation and manner of providing professional services implied by the fact that the landscape architect’s services are of the same general kind that the landscape architect has previously rendered to, and received payment for from, the same client.

(3) Professional services rendered by a landscape architect to any of the following:

(A) A landscape architect licensed under this chapter.

(B) An architect licensed under Chapter 3 (commencing with Section 5500).

(C) A professional engineer licensed under Chapter 7 (commencing with Section 6700).

(D) A contractor licensed under Chapter 9 (commencing with Section 7000).

(E) A geologist or geophysicist licensed under Chapter 12.5 (commencing with Section 7800).

(F) A professional land surveyor licensed under Chapter 15 (commencing with Section 8700).

(G) A manufacturing, mining, public utility, research and development, or other industrial corporation, if the services are provided in connection with, or incidental to, the products, systems, or services of that corporation or its affiliates.

(H) A public agency.

(d) As used in this section, “written contract” includes a contract that is in electronic form.

(Amended by Stats. 2008, Ch. 179, Sec. 12. Effective January 1, 2009.)






ARTICLE 2 - Administration

5620

The duties, powers, purposes, responsibilities, and jurisdiction of the California State Board of Landscape Architects that were succeeded to and vested with the Department of Consumer Affairs in accordance with Chapter 908 of the Statutes of 1994 are hereby transferred to the California Architects Board. The Legislature finds that the purpose for the transfer of power is to promote and enhance the efficiency of state government and that assumption of the powers and duties by the California Architects Board shall not be viewed or construed as a precedent for the establishment of state regulation over a profession or vocation that was not previously regulated by a board, as defined in Section 477.

(a) There is in the Department of Consumer Affairs a California Architects Board as defined in Article 2 (commencing with Section 5510) of Chapter 3.

Whenever in this chapter “board” is used, it refers to the California Architects Board.

(b) Except as provided herein, the board may delegate its authority under this chapter to the Landscape Architects Technical Committee.

(c) After review of proposed regulations, the board may direct the examining committee to notice and conduct hearings to adopt, amend, or repeal regulations pursuant to Section 5630, provided that the board itself shall take final action to adopt, amend, or repeal those regulations.

(d) The board shall not delegate its authority to discipline a landscape architect or to take action against a person who has violated this chapter.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 448, Sec. 13. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



5620.1

Protection of the public shall be the highest priority for the Landscape Architects Technical Committee in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 25. Effective January 1, 2003.)



5621

(a) There is hereby created within the jurisdiction of the board, a Landscape Architects Technical Committee, hereinafter referred to in this chapter as the landscape architects committee.

(b) The landscape architects committee shall consist of five members who shall be licensed to practice landscape architecture in this state. The Governor shall appoint three of the members. The Senate Committee on Rules and the Speaker of the Assembly shall appoint one member each.

(c) The initial members to be appointed by the Governor are as follows: one member for a term of one year; one member for a term of two years; and one member for a term of three years. The Senate Committee on Rules and the Speaker of the Assembly shall initially each appoint one member for a term of four years. Thereafter, appointments shall be made for four-year terms, expiring on June 1 of the fourth year and until the appointment and qualification of his or her successor or until one year shall have elapsed, whichever first occurs. Vacancies shall be filled for the unexpired term.

(d) No person shall serve as a member of the landscape architects committee for more than two consecutive terms.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 448, Sec. 14. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



5622

(a) The landscape architects committee may assist the board in the examination of candidates for a landscape architect’s license and, after investigation, evaluate and make recommendations regarding potential violations of this chapter.

(b) The landscape architects committee may investigate, assist, and make recommendations to the board regarding the regulation of landscape architects in this state.

(c) The landscape architects committee may perform duties and functions that have been delegated to it by the board pursuant to Section 5620.

(d) The landscape architects committee may send a representative to all meetings of the full board to report on the committee’s activities.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 448, Sec. 15. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



5624

Each member of the landscape architects committee shall receive per diem and expenses, as provided in Section 103.

(Amended by Stats. 1998, Ch. 879, Sec. 22.5. Effective January 1, 1999.)



5626

The executive officer shall keep an accurate record of all proceedings of the landscape architects committee.

(Amended by Stats. 1998, Ch. 879, Sec. 22.6. Effective January 1, 1999.)



5629

The board shall prosecute all persons guilty of violating the provisions of this chapter. Except as provided in Section 159.5, the board may employ inspectors, special agents, investigators, and clerical assistance as it may deem necessary to carry out the provisions of this chapter. It may fix the compensation to be paid for those services and incur any additional expense as may be deemed necessary.

(Amended by Stats. 1998, Ch. 879, Sec. 22.7. Effective January 1, 1999.)



5630

The board may, in accordance with the provisions of the Administrative Procedure Act, adopt, amend, or repeal such rules and regulations as are reasonably necessary to:

(a) Govern the examinations of applicants for licenses to practice landscape architecture.

(b) Establish criteria for approving schools of landscape architecture.

(c) Establish rules or professional conduct that are not inconsistent with state or federal law. Every person who holds a license issued by the board shall be governed and controlled by these rules.

(d) Carry out the provisions of this chapter.

(Amended by Stats. 1998, Ch. 879, Sec. 22.8. Effective January 1, 1999.)






ARTICLE 3 - Application of Chapter

5640

It is a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000) or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment, for a person to do any of the following without possessing a valid, unrevoked license as provided in this chapter:

(a) Engage in the practice of landscape architecture.

(b) Use the title or term “landscape architect,” “landscape architecture,” “landscape architectural,” or any other titles, words, or abbreviations that would imply or indicate that he or she is a landscape architect as defined in Section 5615.

(c) Use the stamp of a licensed landscape architect, as provided in Section 5659.

(d) Advertise or put out a sign, card, or other device that might indicate to the public that he or she is a licensed landscape architect or qualified to engage in the practice of landscape architecture.

(Amended by Stats. 2008, Ch. 179, Sec. 13. Effective January 1, 2009.)



5641

This chapter shall not be deemed to prohibit any person from preparing drawings for the conceptual design and placement of tangible objects and landscape features or plans, drawings, and specifications for the selection, placement, or use of plants for a single family dwelling. Construction documents, details, or specifications for the tangible objects or landscape features, and alteration of site requiring grading and drainage plans shall be prepared by a licensed professional as required by law.

(Amended by Stats. 2004, Ch. 691, Sec. 12. Effective January 1, 2005.)



5641.1

This chapter shall not be deemed to prohibit any person from preparing any plans, drawings, or specifications for any property owned by that person.

(Added by Stats. 2004, Ch. 691, Sec. 13. Effective January 1, 2005.)



5641.2

Every person who holds a valid license issued by the State of California under the provisions of Chapter 1 (commencing with Section 6721) of the Food and Agricultural Code, authorizing engagement in the business of selling nursery stock in this state, may engage in the preparation of planting plans or drawings as an adjunct to merchandising nursery stock and related products, but may not use the title of landscape architect. That activity is exempt from licensure under the provisions of this chapter.

(Added by Stats. 2004, Ch. 691, Sec. 14. Effective January 1, 2005.)



5641.3

An architect, professional engineer or land surveyor licensed or registered under the statutes of this state, insofar as the licensed or registered professional practices the profession for which he or she is licensed or registered, is exempt from the provisions of this chapter, except that an architect, professional engineer, or land surveyor may not use the title “landscape architect” unless he or she holds a license as required under this chapter.

(Added by Stats. 2004, Ch. 691, Sec. 15. Effective January 1, 2005.)



5641.4

A landscape contractor licensed under the statutes of this state, insofar as he or she works within the classification for which the license is issued, may design systems and facilities for work to be performed and supervised by that landscape contractor and is exempt from the provisions of this chapter, except that a landscape contractor may not use the title “landscape architect” unless he or she holds a license as required under this chapter.

(Amended by Stats. 2005, Ch. 48, Sec. 1. Effective July 18, 2005.)



5641.5

(a) Nothing contained in this chapter shall be deemed to prohibit a person from engaging in the practice of, or offering to practice as, a golf course architect.

(b) As used in this section, “golf course architect” means a person who performs professional services such as consultation, investigation, reconnaissance, research, design, preparation of drawings and specifications and responsible supervision, where the dominant purpose of such service is the design of a golf course, in accordance with accepted professional standards of public health and safety.

(Added by Stats. 1976, Ch. 580.)



5641.6

(a) Nothing contained in this chapter shall be deemed to prohibit a person from engaging in the practice of, or offering to practice as, an irrigation consultant.

(b) As used in this section, “irrigation consultant” means a person who performs professional services such as consultation, investigation, reconnaissance, research, design, preparation of drawings and specifications and responsible supervision, where the dominant purpose of such service is the design of landscape irrigation, in accordance with accepted professional standards of public health and safety.

(Added by Stats. 2004, Ch. 691, Sec. 17. Effective January 1, 2005.)



5642

This chapter shall not be deemed to prevent a landscape architect from forming a partnership, firm, or corporation with, or employing, persons who are not landscape architects if the signature, date, and license number of the landscape architect appears on all instruments of service. In no case shall the other members of the partnership, firm, or corporation be designated or described as landscape architects.

The name of the licensed landscape architect shall appear wherever the firm name is used in the professional practice of the partnership, firm, or corporation, and the landscape architect shall reside in California when the partnership, firm, or corporation maintains a California office or mailing address. The name of the licensee shall appear on all partnership, firm, or corporation stationery, brochures, business cards and any instruments of service used or provided in the professional practice of the partnership, firm, or corporation.

No partnership, firm, or corporation shall engage in the practice of landscape architecture unless the work is under the immediate and responsible direction of a licensee of the board.

Failure of any person to comply with this section constitutes a ground for disciplinary action.

(Amended by Stats. 2000, Ch. 1054, Sec. 20. Effective January 1, 2001.)



5644

Any person who holds a valid state license or other authority that authorizes the person to engage in a business or occupation, insofar as the person engages in a professional, occupational, or business activity within the scope of that license or other authority, shall not be required to be licensed under this chapter.

(Amended by Stats. 1998, Ch. 879, Sec. 22.12. Effective January 1, 1999.)






ARTICLE 4 - Issuance of Certificates

5650

Subject to the rules and regulations governing examinations, any person, over the age of 18 years, who has had six years of training and educational experience in actual practice of landscape architectural work shall be entitled to an examination for a license to practice landscape architecture. A degree from a school of landscape architecture approved by the board shall be deemed equivalent to four years of training and educational experience in the actual practice of landscape architecture. Before taking the examination, a person shall file an application therefor with the executive officer and pay the application fee fixed by this chapter.

(Amended by Stats. 2000, Ch. 1054, Sec. 22. Effective January 1, 2001.)



5651

(a) The board shall by means of examination, ascertain the professional qualifications of all applicants for licenses to practice landscape architecture in this state and shall issue a license to every person whom it finds to be qualified on payment of the initial license fee prescribed by this chapter.

(b) The examination shall consist of a written examination. The written examination may be waived by the board if the applicant meets both of the following requirements:

(1) Is currently licensed by a United States jurisdiction, Canadian province, or Puerto Rico, has passed a written examination equivalent to that which is required in California at the time of application, and has submitted proof of job experience equivalent to that required of California applicants at the time of application.

(2) Has passed the California supplemental examination if, at the time of application, it is required of all California applicants.

(Amended by Stats. 2009, Ch. 307, Sec. 68. Effective January 1, 2010.)



5651.1

(a) Notwithstanding Section 111, the board may adopt guidelines for the delegation of its authority to grade the examinations of applicants for licensure to any vendor under contract to the board for provision of a landscape architect’s license examination. The guidelines shall be within the board’s legal authority to establish the standards for licensure in this state, and shall include, but not be limited to:

(1) Goals for the appropriate content, development, grading, and administration of an examination, against which the vendor’s rules and procedures can be judged.

(2) Procedures through which the board can reasonably assure itself that the vendor adequately meets the goals established by the board.

(b) The board shall not delegate its authority to grade the examination of candidates for licensure in this state to any vendor or any party not in compliance with Section 111 or with the guidelines established in subdivision (a).

(Added by Stats. 1991, Ch. 654, Sec. 48.)



5652

If the applicant’s examination is satisfactory, and upon the payment of the license fee fixed by this chapter, the executive officer shall issue a license to the applicant showing that the person named therein is entitled to practice landscape architecture in this state, in accordance with the provisions of this chapter.

(Amended by Stats. 1998, Ch. 879, Sec. 22.13. Effective January 1, 1999.)



5653

The board may deny or refuse to issue a license to an applicant upon proof of the commission by the applicant of any act or omission which would constitute grounds for disciplinary action under this chapter if committed by a licensee.

(Amended by Stats. 1998, Ch. 879, Sec. 22.14. Effective January 1, 1999.)



5654

The board shall keep a record of the names and addresses of all licenseholders and such additional personal data as the board may require. A proper index and record of each license issued shall be kept by the board.

(Amended by Stats. 1998, Ch. 879, Sec. 22.15. Effective January 1, 1999.)



5655

Licenses to practice landscape architecture shall remain in full force until revoked or suspended for cause, or until they expire, as provided in this chapter.

(Amended by Stats. 1998, Ch. 879, Sec. 22.16. Effective January 1, 1999.)



5656

A duplicate license to practice landscape architecture in place of one which has been lost, destroyed, or mutilated shall be issued upon proper application, subject to the rules and regulations of the board. A duplicate license fee fixed by this chapter shall be charged for the issuance of the duplicate license.

(Amended by Stats. 1998, Ch. 879, Sec. 22.17. Effective January 1, 1999.)



5657

Each licensee shall file his or her current mailing address with the board at its office in Sacramento, California, and shall notify the board of any and all changes of mailing address, providing both his or her old and new address within 30 days after a change. A penalty as provided in this chapter shall be paid by a licensee who fails to notify the board within 30 days after a change of address.

(Amended by Stats. 2004, Ch. 865, Sec. 2. Effective January 1, 2005.)



5659

Each person licensed under this chapter shall sign, date, and seal or stamp using a seal or stamp described in this section, all plans, specifications, and other instruments of service therefor, prepared for others as evidence of the person’s responsibility for those documents. Failure to comply with this section constitutes a ground for disciplinary action. Each person licensed under this chapter shall use a seal or stamp of the design authorized by the board, bearing his or her name, license number, the legend “licensed landscape architect,” the legend “State of California” and a means of providing a signature, the renewal date of the license, and date of signing and sealing or stamping.

(Amended by Stats. 2004, Ch. 865, Sec. 3. Effective January 1, 2005.)






ARTICLE 5 - Discipline

5660

The board may upon its own motion, and shall upon the verified complaint in writing of any person, investigate the actions of any landscape architect, and may suspend for a period not exceeding one year, or revoke, the license of any landscape architect who is guilty of any one or more of the acts or omissions constituting grounds for disciplinary action under the chapter.

(Amended by Stats. 1998, Ch. 879, Sec. 22.20. Effective January 1, 1999.)



5661

All accusations against a licensee shall be filed within three years after the board discovers, or through the use of reasonable diligence should have discovered, the act or omission alleged as the ground for disciplinary action or within six years after the act or omission alleged as the ground for disciplinary action, whichever occurs first. However, with respect to an accusation alleging a violation of Section 5667, the accusation may be filed within three years after the discovery by the board of the alleged facts constituting the fraud or misrepresentation prohibited by Section 5667.

If any accusation is not filed within the time provided in this section, no action against a licensee shall be commenced under this article.

(Amended by Stats. 1989, Ch. 229, Sec. 2.)



5662

All proceedings for the suspension or revocation of licenses under this chapter shall be conducted in accordance with the provisions of Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code. The board shall have all of the powers granted therein.

(Amended by Stats. 1998, Ch. 879, Sec. 22.21. Effective January 1, 1999.)



5665

A suspended license is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the holder of the license, while it remains suspended and until it is reinstated, to engage in the activity to which the license relates, or in any other activity or conduct in violation of the order or judgment by which it was suspended.

A revoked license is subject to expiration as provided in this chapter, but it may not be renewed. If it is reinstated after its expiration, the holder of the license, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Amended by Stats. 1998, Ch. 879, Sec. 22.22. Effective January 1, 1999.)



5666

The fact that the holder of a license is practicing in violation of the provisions of this chapter constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 879, Sec. 22.23. Effective January 1, 1999.)



5667

The fact that the holder of a license has obtained the license by fraud or misrepresentation, or that the person named in the license has obtained it by fraud or misrepresentation constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 879, Sec. 22.24. Effective January 1, 1999.)



5668

The fact that the holder of a license is impersonating a landscape architect or former landscape architect of the same or similar name, or is practicing under an assumed, fictitious or corporate name, constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 879, Sec. 22.25. Effective January 1, 1999.)



5669

The fact that the holder of a license has aided or abetted in the practice of landscape architecture, any person not authorized to practice landscape architecture under the provisions of this chapter, constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 879, Sec. 22.26. Effective January 1, 1999.)



5670

The fact that, in the practice of landscape architecture, the holder of a license has been guilty of fraud or deceit constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 879, Sec. 22.27. Effective January 1, 1999.)



5671

The fact that, in the practice of landscape architecture, the holder of a license has been guilty of negligence or willful misconduct constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 879, Sec. 22.28. Effective January 1, 1999.)



5672

The fact that the holder of a license has been guilty of gross incompetence constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 879, Sec. 22.29. Effective January 1, 1999.)



5673

The fact that the holder of a license has affixed his or her signature, or his or her stamp, or has permitted the use of his or her name to or on plans, drawings, specifications or other instruments of service which have not been prepared by him or her or under his or her immediate and responsible direction, or has permitted his or her name or his or her signature or his or her stamp to be used for the purpose of assisting any person, not a landscape architect, to evade the provisions of this chapter, constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 879, Sec. 22.30. Effective January 1, 1999.)



5675

The conviction of a felony in connection with the practice of landscape architecture constitutes a ground for disciplinary action. The record of a conviction shall be conclusive evidence thereof.

(Added by Stats. 1957, Ch. 1535.)



5675.5

The fact that the holder of a license has had disciplinary action taken by any public agency for any act substantially related to the qualifications, functions, or duties as a landscape architect constitutes a ground for disciplinary action.

(Added by Stats. 1998, Ch. 879, Sec. 22.31. Effective January 1, 1999.)



5676

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge of a felony is deemed to be a conviction within the meaning of this article. The board may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1998, Ch. 879, Sec. 22.32. Effective January 1, 1999.)



5678

(a) A licensee shall report to the board in writing within 30 days of the date the licensee has knowledge of any civil action judgment, settlement, arbitration award, or administrative action resulting in a judgment, settlement, or arbitration award against the licensee in any action alleging fraud, deceit, negligence, incompetence, or recklessness by the licensee in the practice of landscape architecture if the amount or value of the judgment, settlement, or arbitration award is five thousand dollars ($5,000) or greater.

(b) The report required by subdivision (a) shall be signed by the licensee and shall set forth the facts that constitute the reportable event. If the reportable event involves the action of an administrative agency or court, the report shall set forth all of the following:

(1) The title of the matter.

(2) The court or agency name.

(3) The docket number.

(4) The claim or file number.

(5) The date on which the reportable event occurred.

(c) A licensee shall promptly respond to oral or written inquiries from the board concerning the reportable events, including inquiries made by the board in conjunction with license renewal.

(d) Failure of a licensee to comply with this section shall be grounds for disciplinary action.

(e) A licensee who fails to comply with this section may be subject to a civil penalty of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000) as an intermediate sanction imposed by the board in lieu of revoking the licensee’s license. A licensee who knowingly and intentionally fails to comply with this section may be subject to a civil penalty of up to twenty thousand dollars ($20,000) as an additional intermediate sanction imposed by the board in lieu of revoking the licensee’s license.

(Added by Stats. 2006, Ch. 564, Sec. 10. Effective January 1, 2007.)



5678.1

(a) Within 30 days of payment of all or any portion of a civil action judgment, settlement, or arbitration award described in Section 5678 against a licensee of the board in which the amount or value of the judgment, settlement, or arbitration award is five thousand dollars ($5,000) or greater, any insurer providing professional liability insurance to that licensee or landscape architectural entity shall report to the board all of the following:

(1) The name of the licensee.

(2) The claim or file number.

(3) The amount or value of the judgment, settlement, or arbitration award.

(4) The amount paid by the insurer.

(5) The identity of the payee.

(b) Within 30 days of payment of all or any portion of any civil action judgment, settlement, or arbitration award described in Section 5678 against a licensee of the board in which the amount or value of the judgment, settlement, or arbitration award is five thousand dollars ($5,000) or greater, any state or local governmental agency that self insures that licensee shall report to the board all of the following:

(1) The name of the licensee.

(2) The claim or file number.

(3) The amount or value of the judgment, settlement, or arbitration award.

(4) The amount paid.

(5) The identity of the payee.

(Added by Stats. 2006, Ch. 564, Sec. 11. Effective January 1, 2007.)



5678.2

The requirements of Sections 5678 and 5678.1 shall apply if a party to the civil action, settlement, arbitration award, or administrative action is or was (a) a sole proprietorship, partnership, firm, corporation, or state or local governmental agency in which a licensee is or was an owner, partner, member, officer, or employee and (b) a licensee in responsible control of that portion of the project that was the subject of the civil judgment, settlement, arbitration award, or administrative action.

(Added by Stats. 2006, Ch. 564, Sec. 12. Effective January 1, 2007.)



5678.3

Notwithstanding any other provision of law, a licensee shall not be considered to have violated a confidential settlement agreement or other confidential agreement by providing a report to the board as required by this article.

(Added by Stats. 2006, Ch. 564, Sec. 13. Effective January 1, 2007.)



5678.4

The board may adopt regulations to further define the reporting requirements of Sections 5678 and 5678.1.

(Added by Stats. 2006, Ch. 564, Sec. 14. Effective January 1, 2007.)






ARTICLE 6 - Revenue

5680

(a) Licenses issued under this chapter shall expire no more than 24 months after the issue date. The expiration date of the original license shall be set by the board in a manner to best distribute renewal procedures throughout each year.

(b) To renew an unexpired license, the licenseholder shall, on or before the expiration date of the license, apply for renewal on a form prescribed by the board, and pay the renewal fee prescribed by this chapter.

(c) The renewal form shall include a statement specifying whether the licensee was convicted of a crime or disciplined by another public agency during the preceding renewal period and that the licensee’s representations on the renewal form are true, correct, and contain no material omissions of fact, to the best knowledge and belief of the licensee.

(Amended by Stats. 1998, Ch. 879, Sec. 22.38. Effective January 1, 1999.)



5680.05

Within 10 days after a judgment by a court of this state that a licenseholder has committed a crime or is liable for any death, personal or property injury or loss caused by the licenseholder’s fraud, deceit, negligence, incompetency, or recklessness in practice, the clerk of the court which rendered the judgment shall report this to the board.

(Amended by Stats. 1998, Ch. 879, Sec. 22.39. Effective January 1, 1999.)



5680.1

Except as otherwise provided in this chapter, a license that has expired may be renewed at any time within three years after its expiration on filing of an application for renewal on a form prescribed by the board, and payment of all accrued and unpaid renewal fees. If the license is renewed more than 30 days after its expiration, the licenseholder, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which all renewal fees are paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license shall continue in effect through the date provided in Section 5680 that next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(Amended by Stats. 2001, Ch. 306, Sec. 7. Effective January 1, 2002.)



5680.2

A license which is not renewed within three years after its expiration may not be renewed, restored, reissued, or reinstated thereafter, but the holder of the license may apply for and obtain a new license if:

(a) No fact, circumstance, or condition exists which, if the license were issued, would justify its revocation or suspension.

(b) The applicant pays all of the fees which would be required of the applicant if the applicant were then applying for the license for the first time.

(c) The applicant takes and passes the examination which would be required of the applicant if the applicant were then applying for the license for the first time, or otherwise establishes to the satisfaction of the board that the applicant is qualified to practice landscape architecture.

The board may, by regulation, authorize the waiver or refund of all or any part of the examination fee in those cases in which a license is issued without an examination under this section.

(Amended by Stats. 1998, Ch. 879, Sec. 22.41. Effective January 1, 1999.)



5681

The fees prescribed by this chapter for landscape architect applicants and landscape architect licensees shall be fixed by the board as follows:

(a) The application fee for reviewing an applicant’s eligibility to take any section of the examination may not exceed one hundred dollars ($100).

(b) The fee for any section of the examination administered by the board shall not exceed the actual cost to the board for purchasing and administering each exam.

(c) The fee for an original license may not exceed four hundred dollars ($400), except that, if the license is issued less than one year before the date on which it will expire, then the fee shall equal 50 percent of the fee fixed by the board for an original license. The board may, by appropriate regulation, provide for the waiver or refund of the initial license fee where the license is issued less than 45 days before the date on which it will expire.

(d) The fee for a duplicate license may not exceed fifty dollars ($50).

(e) The renewal fee may not exceed four hundred dollars ($400).

(f) The penalty for failure to notify the board of a change of address within 30 days from an actual change in address may not exceed fifty dollars ($50).

(g) The delinquency fee shall be 50 percent of the renewal fee for the license in effect on the date of the renewal of the license, but not less than fifty dollars ($50) nor more than two hundred dollars ($200).

(h) The fee for filing an application for approval of a school pursuant to Section 5650 may not exceed six hundred dollars ($600) charged and collected on an biennial basis.

(Amended by Stats. 2000, Ch. 1054, Sec. 24. Effective January 1, 2001.)



5682

Within 10 days after the beginning of every month, all fees collected by the department for the month preceding, under the provisions of this chapter, shall be paid into the State Treasury to the credit of the California Architects Board-Landscape Architects Fund, which is hereby created.

(Amended by Stats. 2000, Ch. 1054, Sec. 25. Effective January 1, 2001.)



5683

The money paid into the California Architects Board-Landscape Architects Fund shall be used for expenditure in the manner prescribed by law to defray the expenses of the board and in carrying out and enforcing the provisions of this chapter.

(Amended by Stats. 2005, Ch. 74, Sec. 16. Effective July 19, 2005.)









CHAPTER 3.9 - Interior Designers

5800

As used in this chapter:

(a) “Certified interior designer” means a person who prepares and submits nonstructural or nonseismic plans consistent with Sections 5805 and 5538 to local building departments that are of sufficient complexity so as to require the skills of a licensed contractor to implement them, and who engages in programming, planning, designing, and documenting the construction and installation of nonstructural or nonseismic elements, finishes and furnishings within the interior spaces of a building, and has demonstrated by means of education, experience and examination, the competency to protect and enhance the health, safety, and welfare of the public.

(b) An “interior design organization” means a nonprofit organization, exempt from taxation under Section 501(c)(3) of Title 26 of the United States Code, of certified interior designers whose governing board shall include representatives of the public, except that an organization that is not currently exempt under that section that submits an application to the Internal Revenue Service requesting an exemption under that section shall be eligible to be an interior design organization if it meets the requirements under that section within a reasonable period of time.

(Amended by Stats. 2001, Ch. 495, Sec. 1. Effective January 1, 2002. Repealed as of January 1, 2018, pursuant to Section 5810.)



5801

A certified interior designer may obtain a stamp from an interior design organization that shall include a number that uniquely identifies and bears the name of that certified interior designer. The stamp certifies that the interior designer has provided the interior design organization with evidence of passage of an interior design examination approved by that interior design organization and any of the following:

(a) He or she is a graduate of a four- or five-year accredited interior design degree program, and has two years of diversified interior design experience.

(b) He or she has completed a three-year accredited interior design certificate program, and has completed three years of diversified interior design experience.

(c) He or she has completed a two-year accredited interior design program and has completed four years of diversified interior design experience.

(d) He or she has at least eight years of interior design education, or at least eight years of diversified interior design experience, or a combination of interior design education and diversified interior design experience that together total at least eight years.

(Amended by Stats. 2009, Ch. 308, Sec. 81. Effective January 1, 2010. Repealed as of January 1, 2018, pursuant to Section 5810.)



5801.1

The procedure for the issuance of a stamp by an interior design organization under Section 5801, including the examinations recognized and required by the organization, shall be subject to the occupational analyses and examination validation required by Section 139 every five to seven years.

(Added by Stats. 2001, Ch. 495, Sec. 2. Effective January 1, 2002. Repealed as of January 1, 2018, pursuant to Section 5810.)



5802

(a) All drawings, specifications, or documents prepared for submission to any government regulatory agency by any certified interior designer, or under his or her supervision shall be affixed by a stamp, as specified in Section 5801, and signed by that certified interior designer.

(b) All such documents shall be identified as interior design documents, which are not architectural or engineering documents.

(Added by Stats. 1990, Ch. 396, Sec. 1. Repealed as of January 1, 2018, pursuant to Section 5810.)



5803

A certified interior designer, as defined in this chapter, is exempt from Chapter 9 (commencing with Section 7000) of Division 3 insofar as he or she is designing systems for work to be performed by a licensed contractor.

(Added by Stats. 1990, Ch. 396, Sec. 1. Repealed as of January 1, 2018, pursuant to Section 5810.)



5804

It is an unfair business practice for any certified interior designer or any other person to advertise or put out any sign or card or other device, including any stamp or seal, or to represent to the public through any print or electronic media, that he or she is “state certified” to practice interior design, or to use any other words or symbols that represent to the public that he or she is so certified.

(Added by Stats. 1990, Ch. 396, Sec. 1. Repealed as of January 1, 2018, pursuant to Section 5810.)



5805

Nothing in this chapter shall preclude certified interior designers or any other person from submitting interior design plans to local building officials, except as provided in Section 5538. In exercising discretion with respect to the acceptance of interior design plans, the local building official shall reference the California Building Standards Code.

(Amended by Stats. 2011, Ch. 432, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2018, pursuant to Section 5810.)



5806

Nothing in this chapter shall prohibit interior design or interior decorator services by any person or retail activity.

(Added by Stats. 2013, Ch. 333, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 5810.)



5807

(a) A certified interior designer shall use a written contract when contracting to provide interior design services to a client pursuant to this chapter. The written contract shall be executed by the certified interior designer and the client, or his or her representative, prior to the certified interior designer commencing work. The written contract shall include, but not be limited to, all of the following:

(1) A description of the services to be provided to the client by the certified interior designer.

(2) A description of any basis of compensation applicable to the contract and the method of payment agreed upon by the parties.

(3) The name, address, and certification number of the certified interior designer and the name and address of the client.

(4) A description of the procedure that the certified interior designer and the client will use to accommodate additional services.

(5) A description of the procedure to be used by any party to terminate the contract.

(6) A three-day rescission clause in accordance with Chapter 2 (commencing with Section 1688) of Title 5 of Part 2 of Division 3 of the Civil Code.

(7) A written disclosure stating whether the certified interior designer carries errors and omissions insurance.

(b) Subdivision (a) shall not apply to any of the following:

(1) Interior design services rendered by a certified interior designer for which the client will not pay compensation.

(2) Interior design services rendered by a certified interior designer to any of the following:

(A) An architect licensed under Chapter 3 (commencing with Section 5500).

(B) A landscape architect licensed under Chapter 3.5 (commencing with Section 5615).

(C) An engineer licensed under Chapter 7 (commencing with Section 6700).

(c) As used in this section, “written contract” includes a contract in electronic form.

(Added by Stats. 2013, Ch. 333, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 5810.)



5810

(a) This chapter shall be subject to review by the appropriate policy committees of the Legislature.

(b) This chapter shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 333, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Chapter 3.9, comprising Sections 5800 to 5812.)



5811

An interior design organization issuing stamps under Section 5801 shall provide to the Joint Committee on Boards, Commissions, and Consumer Protection by September 1, 2008, a report that reviews and assesses the costs and benefits associated with the California Code and Regulations Examination and explores feasible alternatives to that examination.

(Amended by Stats. 2006, Ch. 658, Sec. 88. Effective January 1, 2007. Repealed as of January 1, 2018, pursuant to Section 5810.)



5811.1

The meetings of an interior design organization issuing stamps under Section 5801 shall be subject to the rules of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2013, Ch. 333, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 5810.)



5812

It is an unfair business practice for any person to represent or hold himself or herself out as, or to use the title “certified interior designer” or any other term, such as “licensed,” “registered,” or “CID,” that implies or suggests that the person is certified as an interior designer when he or she does not hold a valid certification as provided in Sections 5800 and 5801.

(Amended by Stats. 2013, Ch. 333, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 5810.)






CHAPTER 4 - Attorneys

ARTICLE 1 - General Provisions

6000

This chapter of the Business and Professions Code constitutes the chapter on attorneys. It may be cited as the State Bar Act.

(Added by Stats. 1939, Ch. 34.)



6001

The State Bar of California is a public corporation. It is hereinafter designated as the State Bar.

The State Bar has perpetual succession and a seal and it may sue and be sued. It may, for the purpose of carrying into effect and promoting its objectives:

(a) Make contracts.

(b) Borrow money, contract debts, issue bonds, notes and debentures and secure the payment or performance of its obligations.

(c) Own, hold, use, manage and deal in and with real and personal property.

(d) Construct, alter, maintain and repair buildings and other improvements to real property.

(e) Purchase, lease, obtain options upon, acquire by gift, bequest, devise or otherwise, any real or personal property or any interest therein.

(f) Sell, lease, exchange, convey, transfer, assign, encumber, pledge, dispose of any of its real or personal property or any interest therein, including without limitation all or any portion of its income or revenues from membership fees paid or payable by members.

(g) Do all other acts incidental to the foregoing or necessary or expedient for the administration of its affairs and the attainment of its purposes.

Pursuant to those powers enumerated in subdivisions (a) to (g), inclusive, it is recognized that the State Bar has authority to raise revenue in addition to that provided for in Section 6140 and other statutory provisions. The State Bar is empowered to raise that additional revenue by any lawful means, including, but not limited to, the creation of foundations or not-for-profit corporations.

The State Bar shall conspicuously publicize to its members in the annual dues statement and other appropriate communications, including its Web site and electronic communications, that its members have the right to limit the sale or disclosure of member information not reasonably related to regulatory purposes. In those communications the State Bar shall note the location of the State Bar’s privacy policy, and shall also note the simple procedure by which a member may exercise his or her right to prohibit or restrict, at the member’s option, the sale or disclosure of member information not reasonably related to regulatory purposes. On or before May 1, 2005, the State Bar shall report to the Assembly and Senate Committees on Judiciary regarding the procedures that it has in place to ensure that members can appropriately limit the use of their member information not reasonably related to regulatory purposes, and the number of members choosing to utilize these procedures.

No law of this state restricting, or prescribing a mode of procedure for the exercise of powers of state public bodies or state agencies, or classes thereof, including, but not by way of limitation, the provisions contained in Division 3 (commencing with Section 11000), Division 4 (commencing with Section 16100), and Part 1 (commencing with Section 18000) and Part 2 (commencing with Section 18500) of Division 5, of Title 2 of the Government Code, shall be applicable to the State Bar, unless the Legislature expressly so declares.

(Amended by Stats. 2004, Ch. 356, Sec. 1. Effective January 1, 2005.)



6001.1

Protection of the public shall be the highest priority for the State Bar of California and the board of trustees in exercising their licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2011, Ch. 417, Sec. 1. Effective January 1, 2012.)



6001.2

(a) On or before February 1, 2013, there shall be created within the State Bar a Governance in the Public Interest Task Force comprised of 7 members, including 6 members appointed as provided herein and the President of the State Bar. Two members shall be elected attorney members of the board of trustees who are selected by the elected attorney members, two members shall be attorney members of the board of trustees appointed by the Supreme Court who are selected by the Supreme Court appointees, and two members shall be public members of the board of trustees selected by the public members. The president shall preside over its meetings, all of which shall be held consistent with Section 6026.5.

(b) On or before May 15, 2014, and every three years thereafter, the task force shall prepare and submit a report to the Supreme Court, the Governor, and the Assembly and Senate Committees on Judiciary that includes its recommendations for enhancing the protection of the public and ensuring that protection of the public is the highest priority in the licensing, regulation, and discipline of attorneys, to be reviewed by the Assembly and Senate Committees on Judiciary in their regular consideration of the annual State Bar dues measure. If the task force does not reach a consensus on all of the recommendations in its report, the dissenting members of the task force may prepare and submit a dissenting report to the same entities described in this subdivision, to be reviewed by the committees in the same manner.

(c) The task force shall make suggestions to the board of trustees regarding possible additions to, or revisions of, the strategic plan required by Section 6140.12. In addition, the task force shall also make suggestions to the board of trustees regarding other issues requested from time to time by the Legislature.

(d) This section shall become operative on January 1, 2013.

(Repealed (Jan. 1, 2012) and added by Stats. 2011, Ch. 417, Sec. 2.5. Effective January 1, 2012. Added section operative January 1, 2013, by its own provisions.)



6001.4

Commencing on or before February 1, 2011, the State Bar shall make available, upon request of a member of the public, the classification and total annual compensation paid to each of its employees by name, as well as any and all rules, policies, and agreements pertaining to the compensation and benefits of any employees of the State Bar.

(Added by Stats. 2010, Ch. 476, Sec. 2. Effective January 1, 2011.)



6002

The members of the State Bar are all persons admitted and licensed to practice law in this State except justices and judges of courts of record during their continuance in office.

(Added by Stats. 1939, Ch. 34.)



6002.1

(a) A member of the State Bar shall maintain all of the following on the official membership records of the State Bar:

(1) The member’s current office address and telephone number or, if no office is maintained, the address to be used for State Bar purposes or purposes of the agency charged with attorney discipline.

(2) All specialties in which the member is certified.

(3) Any other jurisdictions in which the member is admitted and the dates of his or her admission.

(4) The jurisdiction, and the nature and date of any discipline imposed by another jurisdiction, including the terms and conditions of any probation imposed, and, if suspended or disbarred in another jurisdiction, the date of any reinstatement in that jurisdiction.

(5)  Any other information as may be required by agreement with or by conditions of probation imposed by the agency charged with attorney discipline.

A member shall notify the membership records office of the State Bar of any change in the information required by paragraphs (1), (4), and (5) within 30 days of any change and of the change in the information required by paragraphs (2) and (3) on or before the first day of February of each year.

(b) Every former member of the State Bar who has been ordered by the Supreme Court to comply with Rule 9.20 of the California Rules of Court shall maintain on the official membership records of the State Bar the former member’s current address and within 10 days after any change therein, shall file a change of address with a membership records office of the State Bar until such time as the former member is no longer subject to the order.

(c) The notice initiating a proceeding conducted under this chapter may be served upon the member or former member of the State Bar to whom it is directed by certified mail, return receipt requested, addressed to the member or former member at the latest address shown on the official membership records of the State Bar. The service is complete at the time of the mailing but any prescribed period of notice and any right or duty to do any act or make any response within any prescribed period or on a date certain after the notice is served by mail shall be extended five days if the place of address is within the State of California, 10 days if the place of address is outside the State of California but within the United States, and 20 days if the place of address is outside the United States. A member of the State Bar or former member may waive the requirements of this subdivision and may, with the written consent of another member of the State Bar, designate that other member to receive service of any notice or papers in any proceeding conducted under this chapter.

(d) The State Bar shall not make available to the general public the information specified in paragraph (5) of subdivision (a) unless that information is required to be made available by a condition of probation. That information is, however, available to the State Bar, the Supreme Court, or the agency charged with attorney discipline.

(e) The State Bar may develop a prescribed form for the making of reports required by this section, usage of which it may require by rule or regulation.

(Amended by Stats. 2007, Ch. 474, Sec. 1. Effective January 1, 2008.)



6003

Members of the State Bar are divided into two classes:

(a) Active members.

(b) Inactive members.

(Added by Stats. 1939, Ch. 34.)



6004

Every member of the State Bar is an active member until as in Section 6007 of this code provided or at his request, he is enrolled as an inactive member.

(Amended by Stats. 1977, Ch. 58.)



6005

Inactive members are those members who have requested that they be enrolled as inactive members or who have been enrolled as inactive members by action of the board of trustees as set forth in Section 6007.

(Amended by Stats. 2011, Ch. 417, Sec. 3. Effective January 1, 2012.)



6006

Active members who retire from practice shall be enrolled as inactive members at their request.

Inactive members are not entitled to hold office or vote or practice law. Those who are enrolled as inactive members at their request may, on application and payment of all fees required, become active members. Those who are or have been enrolled as inactive members at their request are members of the State Bar for purposes of Section 15 of Article VI of the California Constitution. Those who are enrolled as inactive members pursuant to Section 6007 may become active members as provided in that section.

Inactive members have such other privileges, not inconsistent with this chapter, as the board of trustees provides.

(Amended by Stats. 2011, Ch. 417, Sec. 4. Effective January 1, 2012.)



6007

(a) When a member requires involuntary treatment pursuant to Article 6 (commencing with Section 5300) of Chapter 2 of Division 5 of, or Part 2 (commencing with Section 6250) of Division 6 of the Welfare and Institutions Code, or when under an order pursuant to Section 3051, 3106.5, or 3152 of the Welfare and Institutions Code he or she has been placed in or returned to inpatient status at the California Rehabilitation Center or its branches, or when he or she has been determined insane or mentally incompetent and is confined for treatment or placed on outpatient status pursuant to the Penal Code, or on account of his or her mental condition a guardian or conservator, for his or her estate or person or both, has been appointed, the Board of Trustees or an officer of the State Bar shall enroll the member as an inactive member.

The clerk of any court making an order containing any of the determinations or adjudications referred to in the immediately preceding paragraph shall send a certified copy of that order to the State Bar at the same time that the order is entered.

The clerk of any court with which is filed a notice of certification for intensive treatment pursuant to Article 4 (commencing with Section 5250) of Chapter 2 of Division 5 of the Welfare and Institutions Code, upon receipt of the notice, shall transmit a certified copy of it to the State Bar.

The State Bar may procure a certified copy of any determination, order, adjudication, appointment, or notice when the clerk concerned has failed to transmit one or when the proceeding was had in a court other than a court of this state.

In the case of an enrollment pursuant to this subdivision, the State Bar shall terminate the enrollment when the member has had the fact of his or her restoration to capacity judicially determined, upon the member’s release from inpatient status at the California Rehabilitation Center or its branches pursuant to Section 3053, 3109, or 3151 of the Welfare and Institutions Code, or upon the member’s unconditional release from the medical facility pursuant to Section 5304 or 5305 of the Welfare and Institutions Code; and on payment of all fees required.

When a member is placed in, returned to, or released from inpatient status at the California Rehabilitation Center or its branches, or discharged from the narcotics treatment program, the Director of Corrections or his or her designee shall transmit to the State Bar a certified notice attesting to that fact.

(b) The board shall also enroll a member of the State Bar as an inactive member in each of the following cases:

(1) A member asserts a claim of insanity or mental incompetence in any pending action or proceeding, alleging his or her inability to understand the nature of the action or proceeding or inability to assist counsel in representation of the member.

(2) The court makes an order assuming jurisdiction over the member’s law practice, pursuant to Section 6180.5 or 6190.3.

(3) After notice and opportunity to be heard before the board or a committee, the board finds that the member, because of mental infirmity or illness, or because of the habitual use of intoxicants or drugs, is (i) unable or habitually fails to perform his or her duties or undertakings competently, or (ii) unable to practice law without substantial threat of harm to the interests of his or her clients or the public. No proceeding pursuant to this paragraph shall be instituted unless the board or a committee finds, after preliminary investigation, or during the course of a disciplinary proceeding, that probable cause exists therefor. The determination of probable cause is administrative in character and no notice or hearing is required.

In the case of an enrollment pursuant to this subdivision, the board shall terminate the enrollment upon proof that the facts found as to the member’s disability no longer exist and on payment of all fees required.

(c) (1) The board may order the involuntary inactive enrollment of an attorney upon a finding that the attorney’s conduct poses a substantial threat of harm to the interests of the attorney’s clients or to the public or upon a finding based on all the available evidence, including affidavits, that the attorney has not complied with Section 6002.1 and cannot be located after reasonable investigation.

(2) In order to find that the attorney’s conduct poses a substantial threat of harm to the interests of the attorney’s clients or the public pursuant to this subdivision, each of the following factors shall be found, based on all the available evidence, including affidavits:

(A) The attorney has caused or is causing substantial harm to the attorney’s clients or the public.

(B) The attorney’s clients or the public are likely to suffer greater injury from the denial of the involuntary inactive enrollment than the attorney is likely to suffer if it is granted, or there is a reasonable likelihood that the harm will reoccur or continue. Where the evidence establishes a pattern of behavior, including acts likely to cause substantial harm, the burden of proof shall shift to the attorney to show that there is no reasonable likelihood that the harm will reoccur or continue.

(C) There is a reasonable probability that the State Bar will prevail on the merits of the underlying disciplinary matter.

(3) In the case of an enrollment under this subdivision, the underlying matter shall proceed on an expedited basis.

(4) The board shall order the involuntary inactive enrollment of an attorney upon the filing of a recommendation of disbarment after hearing or default. For purposes of this section, that attorney shall be placed on involuntary inactive enrollment regardless of the membership status of the attorney at the time.

(5) The board shall formulate and adopt rules of procedure to implement this subdivision.

In the case of an enrollment pursuant to this subdivision, the board shall terminate the involuntary inactive enrollment upon proof that the attorney’s conduct no longer poses a substantial threat of harm to the interests of the attorney’s clients or the public or where an attorney who could not be located proves compliance with Section 6002.1.

(d) (1) The board may order the involuntary inactive enrollment of an attorney for violation of probation upon the occurrence of all of the following:

(A) The attorney is under a suspension order any portion of which has been stayed during a period of probation.

(B) The board finds that probation has been violated.

(C) The board recommends to the court that the attorney receive an actual suspension on account of the probation violation or other disciplinary matter.

(2) The board shall terminate an enrollment under this subdivision upon expiration of a period equal to the period of stayed suspension in the probation matter, or until the court makes an order regarding the recommended actual suspension in the probation matter, whichever occurs first.

(3) If the court orders a period of actual suspension in the probation matter, any period of involuntary inactive enrollment pursuant to this subdivision shall be credited against the period of actual suspension ordered.

(e) (1) The board shall order the involuntary, inactive enrollment of a member whose default has been entered pursuant to the State Bar Rules of Procedure if both of the following conditions are met:

(A) The notice was duly served pursuant to subdivision (c) of Section 6002.1.

(B) The notice contained the following language at or near the beginning of the notice, in capital letters:

IF YOU FAIL TO FILE AN ANSWER TO THIS NOTICE WITHIN THE TIME ALLOWED BY STATE BAR RULES, INCLUDING EXTENSIONS, OR IF YOU FAIL TO APPEAR AT THE STATE BAR COURT TRIAL, (1) YOUR DEFAULT SHALL BE ENTERED, (2) YOU SHALL BE ENROLLED AS AN INVOLUNTARY INACTIVE MEMBER OF THE STATE BAR AND WILL NOT BE PERMITTED TO PRACTICE LAW UNLESS THE DEFAULT IS SET ASIDE ON MOTION TIMELY MADE UNDER THE RULES OF PROCEDURE OF THE STATE BAR, (3) YOU SHALL NOT BE PERMITTED TO PARTICIPATE FURTHER IN THESE PROCEEDINGS UNLESS YOUR DEFAULT IS SET ASIDE, AND (4) YOU SHALL BE SUBJECT TO ADDITIONAL DISCIPLINE.

(2) The board shall terminate the involuntary inactive enrollment of a member under this subdivision when the member’s default is set aside on motion timely made under the State Bar Rules of Procedure or the disciplinary proceedings are completed.

(3) The enrollment under this subdivision is administrative in character and no hearing is required.

(4) Upon the involuntary inactive enrollment of a member under this subdivision, the notice required by subdivision (b) of Section 6092.5 shall be promptly given.

(5) The board may delegate its authority under this subdivision to the presiding referee or presiding judge of the State Bar Court or his or her designee.

(f) The pendency or determination of a proceeding or investigation provided for by this section shall not abate or terminate a disciplinary investigation or proceeding except as required by the facts and law in a particular case.

(g) No membership fees shall accrue against the member during the period he or she is enrolled as an inactive member pursuant to this section.

(h) The board may order a full range of interim remedies or final discipline short of involuntary inactive enrollment, including, but not limited to, conditions of probation following final discipline, or directly ordered interim remedies, to restrict or supervise an attorney’s practice of law, as well as proceedings under subdivision (a), (b), (c), or (d), or under Section 6102 or 6190. They may include restrictions as to scope of practice, monetary accounting procedures, review of performance by probation or other monitors appointed by the board, or such other measures as may be determined, after hearing, to protect present and future clients from likely substantial harm. These restrictions may be imposed upon a showing as provided in subdivision (c), except that where license restriction is proposed, the showing required of the State Bar under the factors described in subparagraph (B) of paragraph (2) of subdivision (c) need not be made.

(Amended by Stats. 2011, Ch. 417, Sec. 5. Effective January 1, 2012.)



6008

All property of the State Bar is hereby declared to be held for essential public and governmental purposes in the judicial branch of the government and such property is exempt from all taxes of the State or any city, city and county, district, public corporation, or other political subdivision, public body or public agency.

(Added by Stats. 1957, Ch. 1526.)



6008.1

No bond, note, debenture, evidence of indebtedness, mortgage, deed of trust, assignment, pledge, contract, lease, agreement, or other contractual obligation of the State Bar shall:

(a) Create a debt or other liability of the state nor of any entity other than the State Bar (or any successor public corporation).

(b) Create any personal liability on the part of the members of the State Bar or the members of the board of trustees or any person executing the same, by reason of the issuance or execution thereof.

(c) Be required to be approved or authorized under the provisions of any other law or regulation of this state.

(Amended by Stats. 2011, Ch. 417, Sec. 6. Effective January 1, 2012.)



6008.2

Bonds, notes, debentures and other evidences of indebtedness of the State Bar are hereby declared to be issued for essential public and governmental purposes in the judicial branch of the government and, together with interest thereon and income therefrom, shall be exempt from taxes.

(Added by Stats. 1957, Ch. 1526.)



6008.3

The State Bar may vest in any obligee or trustee the right, in the event of default upon any obligation of the State Bar, to take possession of property of the State Bar, cause the appointment of a receiver for such property, acquire title thereto through foreclosure proceedings, and excercise such other rights and remedies as may be mutually agreed upon between the State Bar and the holder or proposed holder of any such obligation.

(Added by Stats. 1957, Ch. 1526.)



6008.4

All powers granted to the State Bar by Sections 6001 and 6008.3 may be exercised and carried out by action of its board of trustees. In any resolution, indenture, contract, agreement, or other instrument providing for, creating, or otherwise relating to, any obligation of the State Bar, the board may make, fix, and provide such terms, conditions, covenants, restrictions, and other provisions as the board deems necessary or desirable to facilitate the creation, issuance, or sale of such obligation or to provide for the payment or security of such obligation and any interest thereon, including, but not limited to, covenants and agreements relating to fixing and maintaining membership fees.

(Amended by Stats. 2011, Ch. 417, Sec. 7. Effective January 1, 2012.)



6008.5

Whenever the board has pledged, placed a charge upon, or otherwise made available all or any portion of the income or revenue from membership fees for the payment of security of an obligation of the State Bar or any interest thereon, and so long as any such obligation or any interest thereon remains unpaid, the Legislature shall not reduce the maximum membership fee below the maximum in effect at the time such obligation is created or incurred, and the provisions of this section shall constitute a covenant to the holder or holders of any such obligation.

(Added by Stats. 1957, Ch. 1526.)



6008.6

The State Bar shall award no contract for goods, services, or both, for an aggregate amount in excess of fifty thousand dollars ($50,000), or for information technology goods, services, or both, for an aggregate amount in excess of one hundred thousand dollars ($100,000), except pursuant to the standards established in Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code. The State Bar shall establish a request for proposal procedure by rule, pursuant to the general standards established in Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code. For the purposes of this section, “information technology” includes, but is not limited to, all electronic technology systems and services, automated information handling, system design and analysis, conversion voice, video, and data communications, network systems, requisite facilities, equipment, system controls, stimulation, electronic commerce, and all related interactions between people and machines.

(Amended by Stats. 2010, Ch. 2, Sec. 1. Effective January 25, 2010.)



6009

(a) Notwithstanding any other provision of law, a city, county, or city and county may require attorneys who qualify as lobbyists, as defined by the local jurisdiction, to register and disclose their lobbying activities directed toward the local agencies of those jurisdictions, in the same manner and to the same extent such registration and disclosure is required of nonattorney lobbyists. Any prohibitions against specified activities by lobbyists enacted by a city, county, or city and county shall also apply to attorneys who qualify as lobbyists.

(b) For purposes of this section, information about a lobbyist that may be required to be disclosed is:

(1) The name, business address, and telephone number of the lobbyist, of any lobbying firm of which the lobbyist is a partner, owner, officer, or employee; and of any persons or lobbying firms paid to lobby by the lobbyist.

(2) The name, business address, and business telephone number of each client who pays the lobbyist to lobby; the specific matter and agency lobbied, itemized by client; and the amount of money paid to the lobbyist for lobbying and the total expenses of the lobbyist for lobbying, itemized by client.

(3) All gifts or payments made by the lobbyist to officials in the jurisdiction, itemized by the name of the official, the amount, date, and description of the gift or payment, and the names of the person making the gift or payment and the person receiving the gift or payment.

(4) All campaign contributions made, arranged, or delivered by the lobbyist to officials in the jurisdiction, specified by amount, date, and name of the official receiving the contribution.

(Added by Stats. 1994, Ch. 526, Sec. 1. Effective January 1, 1995.)



6009.3

The Legislature finds and declares that it is important to inform taxpayers that they may make voluntary contributions to certain funds or programs, as provided on the state income tax return. The Legislature further finds and declares that many taxpayers remain unaware of the voluntary contribution check-offs on the state income tax return. Therefore, it is the intent of the Legislature to encourage all persons who prepare state income tax returns, including attorneys, to inform their clients in writing, prior to the completion of any state income tax return, that they may make a contribution to any voluntary contribution check-off on the state income tax return if they so choose.

(Amended by Stats. 1998, Ch. 485, Sec. 5. Effective January 1, 1999.)



6009.5

The State Bar shall adopt procedures to facilitate reporting of mandatory and voluntary information by providing members with a centralized mechanism for reporting information online at the State Bar Internet Web site, including, but not limited to, data required to be provided pursuant to the State Bar Act, or by other statutes, rules, and case law, and demographic information. Any demographic data collected shall be used only for general purposes and shall not be identified to any individual member or his or her State Bar record.

(Added by Stats. 2006, Ch. 390, Sec. 1. Effective January 1, 2007.)



6009.7

(a) (1) The State Bar shall determine the manner by which to reduce the board of trustees from 23 members to 19 members, as described in Section 6011, pursuant to the election and appointment processes specified in Sections 6012, 6013.1, 6013.2, and 6013.3.

(2) The State Bar shall develop a plan for implementing the transition to a 19-member board by January 31, 2012.

(3) By January 31, 2012, the State Bar shall submit a written report to the Senate and Assembly Committees on Judiciary that includes, but is not limited to, the implementation plan described in paragraph (2).

(b) The State Bar shall complete the transition to a 19-member board no later than October 31, 2014.

(c) The State Bar shall not change, reduce, shorten, lengthen, or abolish the terms of board members commencing prior to December 31, 2011, or force any board member to resign in order to institute a 19-member board pursuant to this section.

(d) The State Bar shall report annually to the Senate and Assembly Committees on Judiciary on its progress toward implementing the transition to a 19-member board.

(Added by Stats. 2011, Ch. 417, Sec. 8. Effective January 1, 2012.)






ARTICLE 2 - Administration

6010

(a) The State Bar is governed by a board known as the board of trustees of the State Bar. The board has the powers and duties conferred by this chapter.

(b) As used in this chapter or any other provision of law, “board of governors” shall be deemed to refer to the board of trustees.

(Amended by Stats. 2011, Ch. 417, Sec. 9. Effective January 1, 2012.)



6011

(a) The board shall consist of no more than 23 members and no less than 19 members.

(b) It is the intent of the Legislature that the board consist of no more than 23 members and no less than 19 members during the period of transition from a 23-member board to a 19-member board, as described in Section 6009.7. It is the intent of the Legislature that the board, pursuant to the plan developed by the State Bar as described in Section 6009.7, gradually decrease its size without shortening, lengthening, or abolishing terms commencing prior to December 31, 2011, with the ultimate goal of instituting a 19-member board no later than October 31, 2014, pursuant to Section 6009.7.

(Amended by Stats. 2011, Ch. 417, Sec. 10. Effective January 1, 2012.)



6012

(a) State Bar Districts, as they existed on December 31, 2011, pursuant to Section 6012.5, as added by Chapter 1223 of the Statutes of 1989, shall cease, pursuant to the act that added this section, for purposes of the election of attorney members of the board. However, attorney members who were elected in 2009, 2010, or 2011 to serve for a three-year term commencing at the conclusion of the annual meeting held in those years shall be eligible to serve their full three-year terms.

(b) Commencing on January 1, 2012, State Bar Districts shall be based on the six court of appeal districts as constituted pursuant to Section 69100 of the Government Code, as they existed on December 31, 2011. The board shall provide for the election of six attorney members of the board from these six State Bar Districts as specified in Section 6013.2.

(Added by Stats. 2011, Ch. 417, Sec. 11. Effective January 1, 2012.)



6013.1

(a) The Supreme Court shall appoint five attorney members of the board pursuant to a process that the Supreme Court may prescribe. These attorney members shall serve for a term of three years and may be reappointed by the Supreme Court for one additional term only.

(b) An attorney member elected pursuant to Section 6013.2 may be appointed by the Supreme Court pursuant to this section to a term as an appointed attorney member.

(c) The Supreme Court shall fill any vacancy in the term of, and make any reappointment of, any appointed attorney member.

(d) When making appointments to the board, the Supreme Court should consider appointing attorneys that represent the following categories: legal services; small firm or solo practitioners; historically underrepresented groups, including consideration of race, ethnicity, gender, and sexual orientation; and legal academics. In making appointments to the board, the Supreme Court should also consider geographic distribution, years of practice, particularly attorneys who are within the first five years of practice or 36 years of age and under, and participation in voluntary local or state bar activities.

(e) The State Bar shall be responsible for carrying out the administrative responsibilities related to the appointment process described in subdivision (a).

(Repealed and added by Stats. 2011, Ch. 417, Sec. 14. Effective January 1, 2012.)



6013.2

(a) Six members of the board shall be attorneys elected from the State Bar Districts created by the board pursuant to Section 6012.

(b) An attorney member elected pursuant to this section shall serve for a term of three years. An elected attorney member may run for reelection, but may be reelected to only serve one additional term.

(Added by Stats. 2011, Ch. 417, Sec. 15. Effective January 1, 2012.)



6013.3

(a) One attorney member of the board shall be appointed by the Senate Committee on Rules and one attorney member shall be appointed by the Speaker of the Assembly.

(b) An attorney member appointed pursuant to this section shall serve for a term of three years. An appointed attorney member may be reappointed pursuant to this section.

(Added by Stats. 2011, Ch. 417, Sec. 15.5. Effective January 1, 2012.)



6013.5

Notwithstanding any other provision of law, six members of the board shall be members of the public who have never been members of the State Bar or admitted to practice before any court in the United States. They shall be appointed through 1982 by the Governor, subject to the confirmation of the Senate.

Each of such members shall serve for a term of three years, commencing at the conclusion of the annual meeting next succeeding his appointment, except that for the initial term after enactment of this section, two shall serve for one year, two for two years, and the other two for three years, as determined by lot.

In 1983 one public member shall be appointed by the Senate Committee on Rules and one public member shall be appointed by the Speaker of the Assembly.

For each of the years, 1984 and 1985, two public members shall be appointed by the Governor, subject to the confirmation of the Senate.

Each respective appointing authority shall fill any vacancy in and make any reappointment to each respective office.

(Amended by Stats. 1984, Ch. 16, Sec. 1.)



6013.5.5

Sections 450 to 450.6, inclusive, shall apply to public members appointed or reappointed on or after January 1, 2012.

(Added by Stats. 2011, Ch. 417, Sec. 17. Effective January 1, 2012.)



6013.6

(a) Except as provided in subdivision (b), any full-time employee of any public agency who serves as a member of the Board of Trustees of the State Bar of California shall not suffer any loss of rights, promotions, salary increases, retirement benefits, tenure, or other job-related benefits, which he or she would otherwise have been entitled to receive.

(b) Notwithstanding the provisions of subdivision (a), any public agency which employs a person who serves as a member of the Board of Trustees of the State Bar of California may reduce the employee’s salary, but no other right or job-related benefit, pro rata to the extent that the employee does not work the number of hours required by statute or written regulation to be worked by other employees of the same grade in any particular pay period and the employee does not claim available leave time. The employee shall be afforded the opportunity to perform job duties during other than regular working hours if such a work arrangement is practical and would not be a burden to the public agency.

(c) The Legislature finds that service as a member of the Board of Trustees of the State Bar of California by a person employed by a public agency is in the public interest.

(Amended by Stats. 2011, Ch. 417, Sec. 18. Effective January 1, 2012.)



6015

No person is eligible for attorney membership on the board unless both of the following conditions are satisfied:

(a) He or she is an active member of the State Bar.

(b) Either:

(1) If elected, he or she maintains his or her principal office for the practice of law within the State Bar district from which he or she is elected.

(2) If appointed by the Supreme Court or the Legislature, he or she maintains his or her principal office for the practice of law within the State of California.

(Amended by Stats. 2011, Ch. 417, Sec. 20. Effective January 1, 2012.)



6016

The term of office of each attorney member of the board shall commence at the conclusion of the annual meeting next succeeding his or her election or appointment, and he or she shall hold office until his or her successor is elected or appointed and qualified. For the purposes of this section, the time intervening between any two successive annual meetings shall be deemed to be one year.

Except as specified in Section 6013.1, vacancies in the board of trustees shall be filled by the board by special election or by appointment for the unexpired term.

The board of trustees may provide by rule for an interim board to act in the place and stead of the board when because of vacancies during terms of office there is less than a quorum of the board.

(Amended by Stats. 2011, Ch. 417, Sec. 21. Effective January 1, 2012.)



6018

Nominations of elected members of the board shall be by petition signed by at least 20 persons entitled to vote for such nominees.

Only active members of the State Bar maintaining their principal offices for the practice of the law in the respective State Bar districts shall be entitled to vote for the member or members of the board therefrom.

(Amended by Stats. 2011, Ch. 417, Sec. 23. Effective January 1, 2012.)



6019

Each place upon the board for which a member is to be elected or appointed shall for the purposes of the election or appointment be deemed a separate office.

If only one member seeks election to an office, the member is deemed elected. If two or more members seek election to the same office, the election shall be by ballot. The ballots shall be distributed to those entitled to vote at least twenty days prior to the date of canvassing the ballots and shall be returned to a site or sites designated by the State Bar, where they shall be canvassed at least five days prior to the ensuing annual meeting. At the annual meeting, the count shall be certified and the result officially declared.

In all other respects the elections shall be as the board may by rule direct.

(Amended by Stats. 2011, Ch. 417, Sec. 24. Effective January 1, 2012.)



6020

The officers of the State Bar are a president, a vice president, a secretary, and a treasurer.

(Amended by Stats. 2011, Ch. 417, Sec. 25. Effective January 1, 2012.)



6021

(a) (1) Within the period of 90 days next preceding the annual meeting, the board, at a meeting called for that purpose, shall elect the president, vice president, and treasurer for the ensuing year. The president, the vice president, and the treasurer shall be elected from among all members of the board.

(2) The newly elected president, vice president, and treasurer shall assume the duties of their respective offices at the conclusion of the annual meeting following their election.

(b) The term of the board president shall be one year, except that he or she may be reelected to a second one-year term as the board president.

(c) Notwithstanding the provisions of Sections 6009.7 and 6011 regarding a 19-member board, if the president is elected from among those members of the board whose terms on the board expire that year and has not been reelected or reappointed to another term under Section 6013.1, 6013.2, 6013.3, or 6013.5, the president shall serve as a 20th member of the board during his or her one-year term, and he or she may vote.

(Amended by Stats. 2014, Ch. 429, Sec. 1. Effective January 1, 2015.)



6022

The secretary shall be selected annually by the board and need not be a member of the State Bar.

(Amended by Stats. 1970, Ch. 510.)



6023

The officers of the State Bar shall continue in office until their successors are elected and qualify.

(Added by Stats. 1939, Ch. 34.)



6024

The president shall preside at all meetings of the State Bar and of the board, and in the event of his or her absence or inability to act, the vice president shall preside.

Other duties of the president and the vice president, and the duties of the secretary and the treasurer, shall be such as the board may prescribe.

(Amended by Stats. 2011, Ch. 417, Sec. 27. Effective January 1, 2012.)



6025

Subject to the laws of this State, the board may formulate and declare rules and regulations necessary or expedient for the carrying out of this chapter.

The board shall by rule fix the time and place of the annual meeting of the State Bar, the manner of calling special meetings thereof and determine what number shall constitute a quorum of the State Bar.

(Added by Stats. 1939, Ch. 34.)



6026

At the annual meeting, reports of the proceedings by the board since the last annual meeting, reports of other officers and committees and recommendations of the board shall be received.

Matters of interest pertaining to the State Bar and the administration of justice may be considered and acted upon.

(Added by Stats. 1939, Ch. 34.)



6026.5

Every meeting of the board shall be open to the public except those meetings, or portions thereof, relating to:

(a) Consultation with counsel concerning pending or prospective litigation.

(b) Involuntary enrollment of active members as inactive members due to mental infirmity or illness or addiction to intoxicants or drugs.

(c) The qualifications of judicial appointees, nominees, or candidates.

(d) The appointment, employment or dismissal of an employee, consultant, or officer of the State Bar or to hear complaints or charges brought against such employee, consultant, or officer unless such person requests a public hearing.

(e) Disciplinary investigations and proceedings, including resignations with disciplinary investigations or proceedings pending, and reinstatement proceedings.

(f) Appeals to the board from decisions of the Board of Legal Specialization refusing to certify or recertify an applicant or suspending or revoking a specialist’s certificate.

(g) Appointments to or removals from committees, boards, or other entities.

(h) Joint meetings with agencies provided in Article VI of the California Constitution.

(Added by Stats. 1975, Ch. 874.)



6026.7

The board shall ensure that its open meeting requirements, as described in Section 6026.5, are consistent with, and conform to, the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2011, Ch. 417, Sec. 28. Effective January 1, 2012.)



6027

Special meetings of the State Bar may be held at such times and places as the board provides.

(Added by Stats. 1939, Ch. 34.)



6028

(a) The board may make appropriations and disbursements from the funds of the State Bar to pay all necessary expenses for effectuating the purposes of this chapter.

(b) Except as provided in subdivision (c), no member of the board shall receive any other compensation than his or her necessary expenses connected with the performance of his or her duties as a member of the board.

(c) Public members of the board appointed pursuant to the provisions of Section 6013.5 and public members of the examining committee appointed pursuant to Section 6046.5 shall receive, out of funds appropriated by the board for this purpose, fifty dollars ($50) per day for each day actually spent in the discharge of official duties, but in no event shall this payment exceed five hundred dollars ($500) per month. In addition, these public members shall receive, out of funds appropriated by the board, necessary expenses connected with the performance of their duties.

(Amended by Stats. 2004, Ch. 529, Sec. 2. Effective January 1, 2005.)



6029

The board may appoint such committees, officers and employees as it deems necessary or proper, and fix and pay salaries and necessary expenses.

(Added by Stats. 1939, Ch. 34.)



6030

The board shall be charged with the executive function of the State Bar and the enforcement of the provisions of this chapter. The violation or threatened violation of any provision of Articles 7 (commencing with Section 6125) and 9 (commencing with Section 6150) of this chapter may be enjoined in a civil action brought in the superior court by the State Bar and no undertaking shall be required of the State Bar.

(Amended by Stats. 1961, Ch. 2033.)



6031

(a) The board may aid in all matters pertaining to the advancement of the science of jurisprudence or to the improvement of the administration of justice, including, but not by way of limitation, all matters that may advance the professional interests of the members of the State Bar and such matters as concern the relations of the bar with the public.

(b) Notwithstanding this section or any other provision of law, the board shall not conduct or participate in, or authorize any committee, agency, employee, or commission of the State Bar to conduct or participate in any evaluation, review, or report on the qualifications, integrity, diligence, or judicial ability of any specific justice of a court provided for in Section 2 or 3 of Article VI of the California Constitution without prior review and statutory authorization by the Legislature.

The provisions of this subdivision shall not be construed to prohibit a member of the State Bar from conducting or participating in such an evaluation, review, or report in his or her individual capacity.

The provisions of this subdivision shall not be construed to prohibit an evaluation of potential judicial appointees or nominees as authorized by Section 12011.5 of the Government Code.

(Amended by Stats. 1984, Ch. 16, Sec. 2.)



6031.5

(a) State Bar sections, as established under and pursuant to Article 13 of the Rules and Regulations of the State Bar, and their activities shall not be funded with mandatory fees collected pursuant to subdivision (a) of Section 6140.

The State Bar may provide an individual section, or two or more sections collectively, with administrative and support services, provided the State Bar shall be reimbursed for the full cost of those services out of funds collected pursuant to subdivision (b), funds raised by or through the activities of the sections, or other funds collected from voluntary sources. The financial audit specified in Section 6145 shall confirm that the amount assessed by the State Bar for providing the services reimburses the costs of providing them, and shall verify that mandatory dues are not used to fund the sections.

(b) Notwithstanding the other provisions of this section, the State Bar is expressly authorized to collect voluntary fees to fund the State Bar sections on behalf of those organizations in conjunction with the State Bar’s collection of its annual membership dues. Funds collected pursuant to this subdivision, and other funds raised by or through the activities of the sections, or collected from voluntary sources, for their support or operation, shall not be subject to the expenditure limitations of subdivision (b) of Section 6140.05.

(c) Notwithstanding any other provision of law, the State Bar is expressly authorized to collect, in conjunction with the State Bar’s collection of its annual membership dues, voluntary fees or donations on behalf of the Conference of Delegates of California Bar Associations, the independent nonprofit successor entity to the former Conference of Delegates of the State Bar which has been incorporated for the purposes of aiding in matters pertaining to the advancement of the science of jurisprudence or to the improvement of the administration of justice, and to convey any unexpended voluntary fees or donations previously made to the Conference of Delegates of the State Bar pursuant to this section to the Conference of Delegates of California Bar Associations. The Conference of Delegates of California Bar Associations shall pay for the cost of the collection. The State Bar and the Conference of Delegates of California Bar Associations may also contract for other services. The financial audit specified in Section 6145 shall confirm that the amount of any contract shall fully cover the costs of providing the services, and shall verify that mandatory dues are not used to fund any successor entity.

(d) The Conference of Delegates of California Bar Associations, which is the independent nonprofit successor entity to the former Conference of Delegates of the State Bar as referenced in subdivision (c), is a voluntary association, is not a part of the State Bar of California, and shall not be funded in any way through mandatory dues collected by the State Bar of California. Any contribution or membership option included with a State Bar of California mandatory dues billing statement shall include a statement that the Conference of Delegates of California Bar Associations is not a part of the State Bar of California and that membership in that organization is voluntary.

(Amended by Stats. 2003, Ch. 334, Sec. 1. Effective January 1, 2004.)



6032

Notwithstanding any other provision of law, the State Bar is expressly authorized to collect, in conjunction with the State Bar’s collection of its annual membership dues, voluntary fees on behalf of and for the purpose of funding the California Supreme Court Historical Society, which advances the science of jurisprudence by preserving and disseminating to the general public the history of the Supreme Court and the Judicial Branch.

(Added by Stats. 2002, Ch. 415, Sec. 5. Effective September 9, 2002.)



6033

(a) Notwithstanding any other law, the State Bar is expressly authorized to facilitate the professional responsibilities of members by collecting, in conjunction with the State Bar’s collection of its annual membership dues or otherwise, voluntary financial support for nonprofit organizations that provide free legal services to persons of limited means. All funds received for programs related to this section shall be distributed to qualified legal services projects and support centers as provided in Section 6216 without deduction for administrative fees, costs, or expenses by the State Bar. Any fees, costs, or expenses associated with administering this section shall be absorbed within the costs allowed by and paid from the funds specified in Section 6216.

(b) To implement this section, the State Bar, in consultation with the Chief Justice of California, shall appoint a task force of key stakeholders to analyze the mechanisms and experience of bar associations that have adopted programs for the collection of financial contributions from bar members and shall propose an appropriate method for facilitating the collection and distribution of voluntary contributions that is best calculated to generate the greatest level of financial support and participation from State Bar members, taking into account such issues as the justice-gap between the legal needs of low-income people in California and the legal resources available to assist them. The method and any recommended voluntary contribution amount adopted by the Board of Trustees of the State Bar of California shall be implemented for the 2008 fiscal year, and shall be reviewed and adjusted as needed after two years and, thereafter, every five years as needed, in consultation with affected service providers and other key stakeholders.

(Amended by Stats. 2014, Ch. 429, Sec. 2. Effective January 1, 2015.)



6034

The State Bar of California is authorized and directed to participate as a state agency in the Interagency Intercept Collections Program established pursuant to Section 12419.2 of the Government Code for the collection of any unpaid amounts owed to the State Bar of California, including any fine, penalty, assessment, cost, or reimbursement imposed under Section 6086.10, subdivision (c) of Section 6140.5, and any other applicable law. All funds received by the State Bar of California shall be allocated for the purposes established pursuant to Section 6033.

(Added by Stats. 2013, Ch. 681, Sec. 1. Effective January 1, 2014.)






ARTICLE 2.5 - Conflicts of Interest

6035

Unless the contrary is stated or clearly appears from the context, the definitions set forth in Chapter 2 (commencing with Section 82000) of Title 9 of the Government Code shall govern the interpretation of this article.

(Added by Stats. 1978, Ch. 752.)



6036

(a) Any member of the board of trustees shall disqualify himself or herself from making, participating in the making of, or attempting to influence any decisions of the board or a committee of the board in which he or she has a financial interest, as that term is defined in Section 87103 of the Government Code, that it is reasonably foreseeable may be affected materially by the decision.

(b) Any member of the board of trustees shall likewise disqualify himself or herself when there exists a personal nonfinancial interest that will prevent the member from applying disinterested skill and undivided loyalty to the State Bar in making or participating in the making of decisions.

(c) Notwithstanding subdivisions (a) and (b), no member shall be prevented from making or participating in the making of any decision to the extent his or her participation is legally required for the action or decision to be made. The fact that a member’s vote is needed to break a tie does not make his or her participation legally required for the purposes of this section.

(d) A member required to disqualify himself or herself because of a conflict of interest shall (1) immediately disclose the interest, (2) withdraw from any participation in the matter, (3) refrain from attempting to influence another member, and (4) refrain from voting. It is sufficient for the purpose of this section that the member indicate only that he or she has a disqualifying financial or personal interest.

(e) For purposes of this article and unless otherwise specified, “member” means any appointed or elected member of the board of trustees.

(Amended by Stats. 2011, Ch. 417, Sec. 30. Effective January 1, 2012.)



6037

No action or decision of the board or committee of the board shall be invalid because of the participation therein by a member or members in violation of Section 6036. However, any member who intentionally violates the provisions of subdivision (a) of Section 6036 is guilty of a misdemeanor, punishable by imprisonment in the county jail not exceeding five days, or by a fine not exceeding one thousand dollars ($1,000), or by both, and, if the member is an attorney member of the board, a certified copy of the record of conviction shall be transmitted to the Supreme Court for disposition as provided in Sections 6101 and 6102. Upon entry of final judgment of conviction, the member’s term of office on the board of trustees, and duties and authority incidental thereto, shall automatically terminate. Any member who intentionally violates the provisions of subdivision (b) of Section 6036 shall be liable for a civil penalty not to exceed five hundred dollars ($500) for each violation, which shall be assessed and recovered in a civil action in a court of competent jurisdiction brought in the name of the state only by a district attorney of a county in which the member resides or maintains offices and the penalty collected shall be paid to the treasurer of that county.

(Amended by Stats. 2011, Ch. 417, Sec. 31. Effective January 1, 2012.)



6038

Attorney members of the Judicial Council, members of the Commission on Judicial Performance who are not judges, and employees designated in the Conflict of Interest Code of the State Bar of California are subject to provisions of this article with respect to making, participating in the making, or attempting to influence, governmental decisions of their respective state agencies other than decisions of a judicial or quasi-judicial nature.

(Added by Stats. 1984, Ch. 727, Sec. 1. Operative July 1, 1985, by Sec. 12 of Ch. 727.)






ARTICLE 3 - Committees of the State Bar

6040

The board of trustees may create local administrative committees and delegate to them such of its powers and duties as seems advisable. The board may in its discretion divide any committee into units or sections with concurrent powers and duties in order to handle the work of the committee more expeditiously. The board may also prescribe the powers of the committee and the units or sections thereof.

(Amended by Stats. 2011, Ch. 417, Sec. 32. Effective January 1, 2012.)



6041

A local administrative committee shall be composed of active members of the State Bar.

(Amended by Stats. 1981, Ch. 836, Sec. 2.)



6042

The members of local administrative committees, except ex officio members of the board of trustees, shall hold office at the pleasure of the board.

(Amended by Stats. 2011, Ch. 417, Sec. 33. Effective January 1, 2012.)



6043

Each local administrative committee shall:

(a) Receive and investigate complaints as to the conduct of members.

(b) Make findings, whenever ordered by the board.

(c) Make recommendations and forward its report to the board for action.

The board may:

(a) Act upon the report.

(b) Take additional evidence.

(c) Set aside the report and hear the whole case de novo.

Notwithstanding the foregoing, a local administrative committee, its chairman, or a member of the staff of the State Bar, duly authorized by the board, may, in its or his discretion, require the filing of a verified accusation by a complainant stating specific charges and specific facts, or may require specific evidence or facts in support of the complaint, before proceeding with an investigation or hearing, as may be provided in rules of procedure adopted by the board.

(Amended by Stats. 1963, Ch. 1496.)



6043.5

(a) Every person who reports to the State Bar or causes a complaint to be filed with the State Bar that an attorney has engaged in professional misconduct, knowing the report or complaint to be false and malicious, is guilty of a misdemeanor.

(b) The State Bar may, in its discretion, notify the appropriate district attorney or city attorney that a person has filed what the State Bar believes to be a false and malicious report or complaint against an attorney and recommend prosecution of the person under subdivision (a).

(Added by Stats. 1990, Ch. 1639, Sec. 2.)



6044

The board or any committee appointed by the board, with or without the filing or presentation of any complaint, may initiate and conduct investigations of all matters affecting or relating to:

(a) The State Bar, or its affairs.

(b) The practice of the law.

(c) The discipline of the members of the State Bar.

(d) The acts or practices of a person whom the board or the committee has reason to believe has violated or is about to violate any provision of Articles 7 (commencing with Section 6125) and 9 (commencing with Section 6150) of this chapter.

(e) Any other matter within the jurisdiction of the State Bar.

(Amended by Stats. 1961, Ch. 2033.)



6044.5

(a) When an investigation or formal proceeding concerns alleged misconduct which may subject a member to criminal prosecution for any felony, or any lesser crime committed during the course of the practice of law, or in any manner that the client of the member was a victim, or may subject the member to disciplinary charges in another jurisdiction, the State Bar shall disclose, in confidence, information not otherwise public under this chapter to the appropriate agency responsible for criminal or disciplinary enforcement or exchange that information with that agency.

(b) The Chief Trial Counsel or designee may disclose, in confidence, information not otherwise public under this chapter as follows:

(1) To government agencies responsible for enforcement of civil and criminal laws or for professional licensing of individuals.

(2) To members of the Judicial Nominees Evaluation Commission or a review committee thereof as to matters concerning nominees in any jurisdiction.

(Amended by Stats. 1996, Ch. 1104, Sec. 2. Effective January 1, 1997.)



6045

The local administrative committee shall perform such other duties in furtherance of the execution of the provisions of this chapter as the board may direct.

(Added by Stats. 1939, Ch. 34.)



6046

The board may establish an examining committee having the power:

(a) To examine all applicants for admission to practice law.

(b) To administer the requirements for admission to practice law.

(c) To certify to the Supreme Court for admission those applicants who fulfill the requirements provided in this chapter.

The examining committee shall be comprised of 19 members, 10 of whom shall be members of the State Bar or judges of courts of record in this state and nine of whom shall be public members who have never been members of the State Bar or admitted to practice before any court in the United States. At least one of the attorney members shall have been admitted to practice law in this state within three years from the date of their appointment to the examining committee.

(Amended by Stats. 1988, Ch. 1159, Sec. 2.3.)



6046.5

Three of the public members of the examining committee shall be appointed by the Senate Rules Committee, three of the public members shall be appointed by the Speaker of the Assembly, and three of the public members shall be appointed by the Governor. They shall serve for a term of four years, commencing at the conclusion of the annual meeting of the State Bar, except that of the initial public members so appointed, two shall serve for two years and four shall serve for four years, as shall be determined by lot. The public members appointed pursuant to the amendment of this section during the 1987–88 Regular Session of the Legislature shall serve for four years. The public members shall have the same rights, powers, and privileges as any attorney member except that such a member shall not participate in the drafting of questions submitted to applicants on the California bar examination.

(Amended by Stats. 1996, Ch. 866, Sec. 1. Effective January 1, 1997.)



6046.6

(a) The examining committee shall not alter the bar examination in a manner that requires the substantial modification of the training or preparation required for passage of the examination, except after giving two years’ notice of that change. This requirement does not apply to a change in the bar examination that is applicable only at the option of the applicant.

(b) The examining committee shall communicate and cooperate with the Law School Council.

(c) Scaling may be used on the bar examination for the purpose of maintaining an examination of uniform difficulty from year to year.

(Amended by Stats. 1996, Ch. 866, Sec. 2. Effective January 1, 1997.)



6046.7

(a) (1) Notwithstanding any other provision of law, the Committee of Bar Examiners shall adopt rules that shall be effective on and after January 1, 2008, for the regulation and oversight of unaccredited law schools that are required to be authorized to operate as a business in California and to have an administrative office in California, including correspondence schools, that are not accredited by the American Bar Association or the Committee of Bar Examiners, with the goal of ensuring consumer protection and a legal education at an affordable cost.

(2) Notwithstanding any other provision of law, the committee shall adopt rules that shall be effective on and after January 1, 2008, for the regulation and oversight of nonlaw school legal programs leading to a juris doctor (J.D.) degree, bachelor of laws (LL.B.) degree, or other law study degree.

(b) Commencing January 1, 2008, the committee shall assess and collect a fee from unaccredited law schools and legal programs in nonlaw schools in an amount sufficient to fund the regulatory and oversight responsibilities imposed by this section. Nothing in this subdivision precludes the board of trustees from using other funds or fees collected by the State Bar or by the committee to supplement the funding of the regulatory and oversight responsibilities imposed by this section with other funds, if that supplemental funding is deemed necessary and appropriate to mitigate some of the additional costs of the regulation and oversight to facilitate the provision of a legal education at an affordable cost.

(Amended by Stats. 2011, Ch. 417, Sec. 34. Effective January 1, 2012.)



6047

Subject to the approval of the board, the examining committee may adopt such reasonable rules and regulations as may be necessary or advisable for the purpose of making effective the qualifications prescribed in Article 4.

(Added by Stats. 1939, Ch. 34.)



6048

The board may also appoint one or more committees to take evidence on behalf of the board and to forward the same to the board with a recommendation for action by the board.

A record of all hearings shall be made and preserved by the board or committee.

(Added by Stats. 1939, Ch. 34.)



6049

(a) In the conduct of investigations and upon the trial and hearing of all matters, the board and any committee having jurisdiction, including the examining committee, may do all of the following:

(1) Take and hear evidence pertaining to the proceeding.

(2) Administer oaths and affirmations.

(3) Compel, by subpoena, the attendance of witnesses and the production of books, papers, and documents pertaining to the proceeding.

(b) In the conduct of investigations, the chief trial counsel or his or her designee, may compel, by subpoena, the attendance of witnesses and the production of books, papers, and documents pertaining to the investigation.

(c) In the conduct of all formal proceedings, each party may compel, by subpoena, the attendance of witnesses and the production of books, papers, and documents pertaining to the proceeding.

(Amended by Stats. 1988, Ch. 1159, Sec. 3.)



6049.1

(a) In any disciplinary proceeding under this chapter, a certified copy of a final order made by any court of record or any body authorized by law or by rule of court to conduct disciplinary proceedings against attorneys, of the United States or of any state or territory of the United States or of the District of Columbia, determining that a member of the State Bar committed professional misconduct in such other jurisdiction shall be conclusive evidence that the member is culpable of professional misconduct in this state, subject only to the exceptions set forth in subdivision (b).

(b) The board may provide by rule for procedures for the conduct of an expedited disciplinary proceeding against a member of the State Bar upon receipt by the State Bar of a certified copy of a final order determining that the member has been found culpable of professional misconduct in a proceeding in another jurisdiction conducted as specified in subdivision (a). The issues in the expedited proceeding shall be limited to the following:

(1) The degree of discipline to impose.

(2) Whether, as a matter of law, the member’s culpability determined in the proceeding in the other jurisdiction would not warrant the imposition of discipline in the State of California under the laws or rules binding upon members of the State Bar at the time the member committed misconduct in such other jurisdiction, as determined by the proceedings specified in subdivision (a).

(3) Whether the proceedings of the other jurisdiction lacked fundamental constitutional protection.

The member of the State Bar subject to the proceeding under this section shall bear the burden of establishing that the issues in paragraphs (2) and (3) do not warrant the imposition of discipline in this state.

(c) In proceedings conducted under subdivision (b), the parties need not be afforded an opportunity for discovery unless the State Bar Court department or panel having jurisdiction so orders upon a showing of good cause.

(d) In any proceedings conducted under this chapter, a duly certified copy of any portion of the record of disciplinary proceedings of another jurisdiction conducted as specified in subdivision (a) may be received in evidence.

(e) This section shall not prohibit the institution of proceedings under Section 6044, 6101, or 6102, as may be appropriate, concerning any member of the State Bar based upon the member’s conduct in another jurisdiction, whether or not licensed as an attorney in the other jurisdiction.

(Repealed and added by Stats. 1985, Ch. 453, Sec. 6.)



6049.2

In all disciplinary proceedings pursuant to this chapter, the testimony of a witness given in a contested civil action or special proceeding to which the person complained against is a party, or in whose behalf the action or proceeding is prosecuted or defended, may be received in evidence, so far as relevant and material to the issues in the disciplinary proceedings, by means of a duly authenticated transcript of such testimony and without proof of the nonavailability of the witness; provided, the board or administrative committee may order the production of and testimony by such witness, in lieu of or in addition to receiving a transcript of his testimony and may decline to receive in evidence any such transcript of testimony, in whole or in part, when it appears that the testimony was given under circumstances that did not require or allow an opportunity for full cross examination.

(Added by Stats. 1961, Ch. 2033.)



6050

Whenever any person subpoenaed to appear and give testimony or to produce books, papers or documents refuses to appear or testify before the subpoenaing body, or to answer any pertinent or proper questions, or to produce such books, papers or documents, he or she is in contempt of the subpoenaing body.

(Amended by Stats. 1985, Ch. 453, Sec. 7.)



6051

The chairman or presiding officer of the board or the committee having jurisdiction or the chief trial counsel shall report the fact that a person under subpoena is in contempt of the subpoenaing body to the superior court in and for the county in which the proceeding, investigation or other matter is being conducted and thereupon the court may issue an attachment in the form usual in the superior court, directed to the sheriff of the county, commanding the sheriff to attach the person and immediately bring him or her before the court.

On the return of the attachment, and the production of the person attached, the superior court has jurisdiction of the matter, and the person charged may purge himself or herself of the contempt in the same way, and the same proceedings shall be had, and the same penalties may be imposed, and the same punishment inflicted, as in the case of a witness subpoenaed to appear and give evidence on the trial of a civil cause before a superior court.

In lieu of the procedure specified above, the court may enter an order directing the person alleged to be in contempt to appear before the court at a specified time and place and then and there show cause why he or she has not attended or testified or produced the writings as required. A copy of the order shall be served upon that person. If it appears to the court that the subpoena was regularly issued and no good cause is shown for the refusal to appear or testify or produce the writings, the court shall enter an order that the person appear, testify, or produce writings, as the case may be. Upon failure to obey the order, the person shall be dealt with as for contempt of court.

A proceeding pursuant to this section shall be entitled “In the Matter of (state name), Alleged Contemnor re State Bar (proceeding, investigation or matter) No. (insert number).”

(Amended by Stats. 1985, Ch. 453, Sec. 8.)



6051.1

A motion to quash a subpoena issued pursuant to Section 6049 shall be brought in the State Bar Court.

(Added by Stats. 1985, Ch. 453, Sec. 9.)



6052

Any member of the board, or of any committee or unit or section thereof, having jurisdiction, or the chief trial counsel or his or her designee may administer oaths and issue any subpoena pursuant to Section 6049.

Depositions may be taken and used as provided in the rules of procedure adopted by the board pursuant to this chapter.

(Amended by Stats. 1985, Ch. 453, Sec. 10.)



6053

Whenever in an investigation or proceeding provided for or authorized by this chapter, the mental or physical condition of the member of the State Bar is a material issue, the board or the committee having jurisdiction may order the member to be examined by one or more physicians or psychiatrists designated by it. The reports of such persons shall be made available to the member and the State Bar and may be received in evidence in such investigation or proceeding.

(Added by Stats. 1968, Ch. 1374.)



6054

State and local law enforcement and licensing bodies and departments, officers and employees thereof, and officials and attachés of the courts of this state shall cooperate with and give reasonable assistance and information, including the providing of state summary criminal history information and local summary criminal history information, to the State Bar of California or any authorized representative thereof, in connection with any investigation or proceeding within the jurisdiction of the State Bar of California, regarding the admission to the practice of law or discipline of attorneys or their reinstatement to the practice of law.

The State Bar of California shall require that an applicant for admission or reinstatement to the practice of law in California, or may require a member pursuant to subdivision (k) or (l) of Section 6068, be fingerprinted in order to establish the identity of the applicant and in order to determine whether the applicant or member has a record of criminal conviction in this state or in other states. The information obtained as a result of the fingerprinting of an applicant or member shall be limited to the official use of the State Bar in establishing the identity of the applicant and in determining the character and fitness of the applicant for admission or reinstatement, and in discovering prior and subsequent criminal arrests of an applicant, member, or applicant for reinstatement. All fingerprint records of applicants who are denied admission to the State Bar shall be destroyed within one year of the decision not to admit. All fingerprint records of applicants admitted or members reinstated, or provided pursuant to subdivision (k) or (l) of Section 6068, shall be retained thereafter for the limited purpose of criminal arrest notification.

All costs of providing criminal history information to, and the processing of fingerprints for, the State Bar, except for print furnishing and encoding, as required by this section, shall be borne by the State Bar.

(Amended by Stats. 1988, Ch. 1159, Sec. 4.)






ARTICLE 4 - Admission to the Practice of Law

6060

To be certified to the Supreme Court for admission and a license to practice law, a person who has not been admitted to practice law in a sister state, United States jurisdiction, possession, territory, or dependency or in a foreign country shall:

(a) Be of the age of at least 18 years.

(b) Be of good moral character.

(c) Before beginning the study of law, have done either of the following:

(1) Completed at least two years of college work, which college work shall be not less than one-half of the collegiate work acceptable for a bachelor’s degree granted upon the basis of a four-year period of study by a college or university approved by the examining committee.

(2) Have attained in apparent intellectual ability the equivalent of at least two years of college work by taking any examinations in subject matters and achieving the scores thereon as are prescribed by the examining committee.

(d) Have registered with the examining committee as a law student within 90 days after beginning the study of law. The examining committee, upon good cause being shown, may permit a later registration.

(e) Have done any of the following:

(1) Had conferred upon him or her a juris doctor (J.D.) degree or a bachelor of laws (LL.B.) degree by a law school accredited by the examining committee or approved by the American Bar Association.

(2) Studied law diligently and in good faith for at least four years in any of the following manners:

(A) In a law school that is authorized or approved to confer professional degrees and requires classroom attendance of its students for a minimum of 270 hours a year.

A person who has received his or her legal education in a foreign state or country wherein the common law of England does not constitute the basis of jurisprudence shall demonstrate to the satisfaction of the examining committee that his or her education, experience, and qualifications qualify him or her to take the examination.

(B) In a law office in this state and under the personal supervision of a member of the State Bar of California who is, and for at least the last five years continuously has been, engaged in the active practice of law. It is the duty of the supervising attorney to render any periodic reports to the examining committee as the committee may require.

(C) In the chambers and under the personal supervision of a judge of a court of record of this state. It is the duty of the supervising judge to render any periodic reports to the examining committee as the committee may require.

(D) By instruction in law from a correspondence law school authorized or approved to confer professional degrees by this state, which requires 864 hours of preparation and study per year for four years.

(E) By any combination of the methods referred to in this paragraph (2).

(f) Have passed any examination in professional responsibility or legal ethics as the examining committee may prescribe.

(g) Have passed the general bar examination given by the examining committee.

(h) (1) Have passed a law students’ examination administered by the examining committee after completion of his or her first year of law study. Those who pass the examination within its first three administrations upon becoming eligible to take the examination shall receive credit for all law studies completed to the time the examination is passed. Those who do not pass the examination within its first three administrations upon becoming eligible to take the examination, but who subsequently pass the examination, shall receive credit for one year of legal study only.

(2) This requirement does not apply to a student who has satisfactorily completed his or her first year of law study at a law school accredited by the examining committee and who has completed at least two years of college work prior to matriculating in the accredited law school, nor shall this requirement apply to an applicant who has passed the bar examination of a sister state or of a country in which the common law of England constitutes the basis of jurisprudence.

The law students’ examination shall be administered twice a year at reasonable intervals.

(Amended by Stats. 2002, Ch. 664, Sec. 12. Effective January 1, 2003.)



6060.1

(a) Any disciplinary action taken against an individual at a university or an accredited law school for violation of university or law school rules of conduct shall not be used as the sole basis for denying the individual admission to practice law in the State of California.

(b) This section shall not apply to university or law school violations which involve moral turpitude or that result in criminal prosecution under the laws of the State of California or any other state.

(Added by Stats. 1990, Ch. 1639, Sec. 2.5.)



6060.2

All investigations or proceedings conducted by the State Bar concerning the moral character of an applicant shall be confidential unless the applicant, in writing, waives the confidentiality. However, the records of the proceeding may be subject to lawfully issued subpoenas.

(Added by Stats. 1990, Ch. 1639, Sec. 3.)



6060.3

(a) An application to take the California bar examination administered in February must be filed with the examining committee not later than the first business day of the preceding November, and an application to take the California bar examination administered in July must be filed with the examining committee not later than the first business day of the preceding April. However, an applicant who was unsuccessful on the examination last administered shall be allowed 10 business days from the date of the general announcement of results of that examination in which to timely file an application to take the next scheduled examination.

(b) The examining committee may accept applications to take the California bar examination filed after the timely deadlines specified in subdivision (a) from applicants if the application is accompanied by the timely application fee and the late filing fee fixed by the board as follows:

(1) An application to take the California bar examination filed between the first and last business days in November for the February examination or between the first and last business days of April for the July examination shall be accepted if it is accompanied by the timely filing fee and a late fee not to exceed fifty dollars ($50).

(2) An application to take the California bar examination filed between the last business day of November and January 15 for the February examination or between the last business day of April and June 15 for the July examination shall be accepted if it is accompanied by the timely filing fee and a late fee not to exceed two hundred fifty dollars ($250).

(3) An application to take the California bar examination filed after January 15 for the February examination and after June 15 for the July examination shall not be accepted.

(c) Application fees for the California bar examination, including fees for late filing, shall be refunded if the applicant does not take the California bar examination because of the death of an immediate family member or the serious illness or disabling injury of the applicant or a member of his or her immediate family. A deduction may be made from the refund for administrative costs. The board shall adopt regulations for the administration of this subdivision. This subdivision shall not be construed to prohibit the refund of fees in instances other than those specified.

(Amended by Stats. 2001, Ch. 46, Sec. 2. Effective January 1, 2002.)



6060.5

Neither the board, nor any committee authorized by it, shall require that applicants for admission to practice law in California pass different final bar examinations depending upon the manner or school in which they acquire their legal education.

This section shall not prohibit the board, or any committee authorized by it, from establishing a different bar examination for applicants who are admitted to practice before the highest court of another state or of any jurisdiction where the common law of England constitutes the basis of jurisprudence.

(Added by Stats. 1971, Ch. 1666.)



6060.6

Notwithstanding Section 30 of this code and Section 17520 of the Family Code, the Committee of Bar Examiners may accept for registration, and the State Bar may process for an original or renewed license to practice law, an application from an individual containing a federal tax identification number, or other appropriate identification number as determined by the State Bar, in lieu of a social security number, if the individual is not eligible for a social security account number at the time of application and is not in noncompliance with a judgment or order for support pursuant to Section 17520 of the Family Code.

(Added by Stats. 2005, Ch. 610, Sec. 1. Effective January 1, 2006.)



6060.7

(a) From January 1, 2007, to December 31, 2007, law schools and law study degree programs shall be subject to the following:

(1) The examining committee shall be responsible for the approval, regulation, and oversight of degree-granting law schools that (A) exclusively offer bachelor’s, master’s, or doctorate degrees in law, such as juris doctor, and (B) do not meet the criteria set forth in Section 94750 of the Education Code. This paragraph does not apply to unaccredited law schools, which remain subject to the jurisdiction of the Bureau of Private Postsecondary Education or its successor agency.

(2) If a law school that does not meet the criteria set forth in Section 94750 of the Education Code offers educational services other than bachelor’s, master’s, or doctorate-degree programs in law, only the law school’s degree programs in law shall be subject to the approval, regulation, and oversight of the examining committee.

(b) On and after January 1, 2008, law schools and law study degree programs shall be subject to the following:

(1) The examining committee shall be responsible for the approval, regulation, and oversight of degree-granting law schools that (A) exclusively offer bachelor’s, master’s, or doctorate degrees in law, such as juris doctor, and (B) do not meet the criteria set forth in Section 94750 of the Education Code.

(2) If a law school that does not meet the criteria set forth in Section 94750 of the Education Code offers educational services other than bachelor’s, master’s, or doctorate-degree programs in law, only the law school’s degree programs in law shall be subject to the approval, regulation, and oversight of the examining committee.

(3) If a nonlaw school that does not meet the criteria set forth in Section 94750 of the Education Code offers educational programs leading to a juris doctor (J.D.) degree, bachelor of laws (LL.B.) degree, or other law study degree, those programs shall be subject to the regulation and oversight of the examining committee. The provisions of this paragraph shall not apply to paralegal programs.

(Added by Stats. 2006, Ch. 534, Sec. 4. Effective January 1, 2007.)



6060.9

Approval of any agency or agencies not existing under and by virtue of the laws of this State shall not be made a condition for accreditation of any California law school.

(Added by Stats. 1957, Ch. 647.)



6061

Any law school that is not accredited by the examining committee of the State Bar shall provide every student with a disclosure statement, subsequent to the payment of any application fee but prior to the payment of any registration fee, containing all of the following information:

(a) The school is not accredited. However, in addition, if the school has been approved by other agencies, that fact may be so stated.

(b) Where the school has not been in operation for 10 years, the assets and liabilities of the school. However, if the school has had prior affiliation with another school that has been in operation more than 10 years, has been under the control of another school that has been in operation more than 10 years, or has been a successor to a school in operation more than 10 years, this subdivision is not applicable.

(c) The number and percentage of students who have taken and who have passed the first-year law student’s examination and the final bar examination in the previous five years, or since the establishment of the school, whichever time is less, which shall include only those students who have been certified by the school to take the examinations.

(d) The number of legal volumes in the library. This subdivision does not apply to correspondence schools.

(e) The educational background, qualifications, and experience of the faculty, and whether or not the faculty members and administrators (e.g., the dean) are members of the California State Bar.

(f) The ratio of faculty to students for the previous five years or since the establishment of the school, whichever time is less.

(g) Whether or not the school has applied for accreditation, and, if so, the date of application and whether or not that application has been withdrawn, is currently pending, or has been finally denied. The school need only disclose information relating to applications made in the previous five years.

(h) That the education provided by the school may not satisfy the requirements of other states for the practice of law. Applicants should inquire regarding those requirements, if any, to the state in which they may wish to practice.

The disclosure statement required by this section shall be signed by each student, who shall receive as a receipt a copy of his or her signed disclosure statement. If any school does not comply with these requirements, it shall make a full refund of all fees paid by students.

Subject to approval by the board, the examining committee may adopt reasonable rules and regulations as are necessary for the purpose of ensuring compliance with this section.

(Amended by Stats. 2007, Ch. 130, Sec. 20. Effective January 1, 2008.)



6061.5

A law school that is not accredited by the examining committee of the State Bar may refer to itself as a university or part of a university and, if it so refers to itself, shall state whether or not the law school is associated with an undergraduate school.

(Added by Stats. 2006, Ch. 534, Sec. 3. Effective January 1, 2007.)



6062

(a) To be certified to the Supreme Court for admission, and a license to practice law, a person who has been admitted to practice law in a sister state, United States jurisdiction, possession, territory, or dependency the United States may hereafter acquire shall:

(1) Be of the age of at least 18 years.

(2) Be of good moral character.

(3) Have passed the general bar examination given by the examining committee. However, if that person has been an active member in good standing of the bar of the admitting sister state or United States jurisdiction, possession, or territory for at least four years immediately preceding the first day of the examination applied for, he or she may elect to take the Attorneys’ Examination rather than the general bar examination. Attorneys admitted less than four years and attorneys admitted four years or more in another jurisdiction but who have not been active members in good standing of their admitting jurisdiction for at least four years immediately preceding the first day of the examination applied for must take the general bar examination administered to general applicants not admitted as attorneys in other jurisdictions.

(4) Have passed an examination in professional responsibility or legal ethics as the examining committee may prescribe.

(b) To be certified to the Supreme Court for admission, and a license to practice law, a person who has been admitted to practice law in a jurisdiction other than in a sister state, United States jurisdiction, possession, or territory shall:

(1) Be of the age of at least 18 years.

(2) Be of good moral character.

(3) Have passed the general bar examination given by the examining committee.

(4)  Have passed an examination in professional responsibility or legal ethics as the examining committee may prescribe.

(c) The amendments to this section made at the 1997–98 Regular Session of the Legislature shall be applicable on and after January 1, 1997, and do not constitute a change in, but are declaratory of, existing law.

(Amended by Stats. 2002, Ch. 664, Sec. 13. Effective January 1, 2003.)



6063

Applicants for admission to practice shall pay such reasonable fees, fixed by the board, as may be necessary to defray the expense of administering the provisions of this chapter, relating to admission to practice. These fees shall be collected by the examining committee and paid into the treasury of the State Bar.

(Added by Stats. 1939, Ch. 34.)



6064

(a) Upon certification by the examining committee that the applicant has fulfilled the requirements for admission to practice law, the Supreme Court may admit the applicant as an attorney at law in all the courts of this state and may direct an order to be entered upon its records to that effect. A certificate of admission thereupon shall be given to the applicant by the clerk of the court.

(b) Upon certification by the examining committee that an applicant who is not lawfully present in the United States has fulfilled the requirements for admission to practice law, the Supreme Court may admit that applicant as an attorney at law in all the courts of this state and may direct an order to be entered upon its records to that effect. A certificate of admission thereupon shall be given to the applicant by the clerk of the court.

(Amended by Stats. 2013, Ch. 573, Sec. 1. Effective January 1, 2014.)



6064.1

No person who advocates the overthrow of the Government of the United States or of this State by force, violence, or other unconstitutional means, shall be certified to the Supreme Court for admission and a license to practice law.

(Added by Stats. 1951, Ch. 179.)



6065

(a) (1) Any unsuccessful applicant for admission to practice, after he or she has taken any examination and within four months after the results thereof have been declared, has the right to inspect his or her examination papers at the office of the examining committee located nearest to the place at which the applicant took the examination.

(2) The applicant also has the right to inspect the grading of the papers whether the record thereof is marked upon the examination or otherwise.

(b) This section shall become operative on January 1, 2009.

(Amended (as added by Stats. 2002, Ch. 415, Sec. 7) by Stats. 2003, Ch. 334, Sec. 3. Effective January 1, 2004. Section operative January 1, 2009, by its own provisions.)



6066

Any person refused certification to the Supreme Court for admission to practice may have the action of the board, or of any committee authorized by the board to make a determination on its behalf, pursuant to the provisions of this chapter, reviewed by the Supreme Court, in accordance with the procedure prescribed by the court.

(Added by Stats. 1939, Ch. 34.)



6067

Every person on his admission shall take an oath to support the Constitution of the United States and the Constitution of the State of California, and faithfully to discharge the duties of any attorney at law to the best of his knowledge and ability. A certificate of the oath shall be indorsed upon his license.

(Added by Stats. 1939, Ch. 34.)



6068

It is the duty of an attorney to do all of the following:

(a) To support the Constitution and laws of the United States and of this state.

(b) To maintain the respect due to the courts of justice and judicial officers.

(c) To counsel or maintain those actions, proceedings, or defenses only as appear to him or her legal or just, except the defense of a person charged with a public offense.

(d) To employ, for the purpose of maintaining the causes confided to him or her those means only as are consistent with truth, and never to seek to mislead the judge or any judicial officer by an artifice or false statement of fact or law.

(e) (1) To maintain inviolate the confidence, and at every peril to himself or herself to preserve the secrets, of his or her client.

(2) Notwithstanding paragraph (1), an attorney may, but is not required to, reveal confidential information relating to the representation of a client to the extent that the attorney reasonably believes the disclosure is necessary to prevent a criminal act that the attorney reasonably believes is likely to result in death of, or substantial bodily harm to, an individual.

(f) To advance no fact prejudicial to the honor or reputation of a party or witness, unless required by the justice of the cause with which he or she is charged.

(g) Not to encourage either the commencement or the continuance of an action or proceeding from any corrupt motive of passion or interest.

(h) Never to reject, for any consideration personal to himself or herself, the cause of the defenseless or the oppressed.

(i) To cooperate and participate in any disciplinary investigation or other regulatory or disciplinary proceeding pending against himself or herself. However, this subdivision shall not be construed to deprive an attorney of any privilege guaranteed by the Fifth Amendment to the Constitution of the United States, or any other constitutional or statutory privileges. This subdivision shall not be construed to require an attorney to cooperate with a request that requires him or her to waive any constitutional or statutory privilege or to comply with a request for information or other matters within an unreasonable period of time in light of the time constraints of the attorney’s practice. Any exercise by an attorney of any constitutional or statutory privilege shall not be used against the attorney in a regulatory or disciplinary proceeding against him or her.

(j) To comply with the requirements of Section 6002.1.

(k) To comply with all conditions attached to any disciplinary probation, including a probation imposed with the concurrence of the attorney.

(l) To keep all agreements made in lieu of disciplinary prosecution with the agency charged with attorney discipline.

(m) To respond promptly to reasonable status inquiries of clients and to keep clients reasonably informed of significant developments in matters with regard to which the attorney has agreed to provide legal services.

(n) To provide copies to the client of certain documents under time limits and as prescribed in a rule of professional conduct which the board shall adopt.

(o) To report to the agency charged with attorney discipline, in writing, within 30 days of the time the attorney has knowledge of any of the following:

(1) The filing of three or more lawsuits in a 12-month period against the attorney for malpractice or other wrongful conduct committed in a professional capacity.

(2) The entry of judgment against the attorney in a civil action for fraud, misrepresentation, breach of fiduciary duty, or gross negligence committed in a professional capacity.

(3) The imposition of judicial sanctions against the attorney, except for sanctions for failure to make discovery or monetary sanctions of less than one thousand dollars ($1,000).

(4) The bringing of an indictment or information charging a felony against the attorney.

(5) The conviction of the attorney, including any verdict of guilty, or plea of guilty or no contest, of a felony, or a misdemeanor committed in the course of the practice of law, or in a manner in which a client of the attorney was the victim, or a necessary element of which, as determined by the statutory or common law definition of the misdemeanor, involves improper conduct of an attorney, including dishonesty or other moral turpitude, or an attempt or a conspiracy or solicitation of another to commit a felony or a misdemeanor of that type.

(6) The imposition of discipline against the attorney by a professional or occupational disciplinary agency or licensing board, whether in California or elsewhere.

(7) Reversal of judgment in a proceeding based in whole or in part upon misconduct, grossly incompetent representation, or willful misrepresentation by an attorney.

(8) As used in this subdivision, “against the attorney” includes claims and proceedings against any firm of attorneys for the practice of law in which the attorney was a partner at the time of the conduct complained of and any law corporation in which the attorney was a shareholder at the time of the conduct complained of unless the matter has to the attorney’s knowledge already been reported by the law firm or corporation.

(9) The State Bar may develop a prescribed form for the making of reports required by this section, usage of which it may require by rule or regulation.

(10) This subdivision is only intended to provide that the failure to report as required herein may serve as a basis of discipline.

(Amended by Stats. 2003, Ch. 765, Sec. 1. Effective January 1, 2004. Operative July 1, 2004, by Sec. 4 of Ch. 765.)



6069

(a) Every member of the State Bar shall be deemed by operation of this law to have irrevocably authorized the disclosure to the State Bar and the Supreme Court pursuant to Section 7473 of the Government Code of any and all financial records held by financial institutions as defined in subdivisions (a) and (b) of Section 7465 of the Government Code pertaining to accounts which the member must maintain in accordance with the Rules of Professional Conduct; provided that no such financial records shall be disclosed to the State Bar without a subpoena therefor having been issued pursuant to Section 6049 of this code, and further provided that the board of trustees shall by rule provide notice to the member similar to that notice provided for in subdivision (d) of Section 7473 of the Government Code. Such notice may be sent by mail addressed to the member’s current office or other address for State Bar purposes as shown on the member’s registration records of the State Bar.

The State Bar shall, by mail addressed to the member’s current office or other address for State Bar purposes as shown on the member’s registration records of the State Bar, notify its members annually of the provisions of this subdivision.

(b) With regard to the examination of all financial records other than those mentioned in subdivision (a), held by financial institutions as defined in subdivisions (a) and (b) of Section 7465 of the Government Code, no such financial records shall be disclosed to the State Bar without a subpoena therefor having been issued pursuant to Section 6049 of this code and the board of trustees shall by rule provide for service of a copy of the subpoena on the customer as defined in subdivision (d) of Section 7465 of the Government Code and an opportunity for the customer to move the board or committee having jurisdiction to quash the subpoena prior to examination of the financial records. Review of the actions of the board or any committee on such motions shall be had only by the Supreme Court in accordance with the procedure prescribed by the court. Service of a copy of any subpoena issued pursuant to this subdivision (b) may be made on a member of the State Bar by mail addressed to the member’s current office or other address for State Bar purposes as shown on the member’s registration records of the State Bar. If the customer is other than a member, service shall be made pursuant to Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure, except that service may be made by an employee of the State Bar.

(c) For purposes of this section, “member of the State Bar” or “member” means every member of the State Bar, law firm in California of which a member of the State Bar is a member, and law corporation within the meaning of Article 10 of Chapter 4 of Division 3 of this code.

(Amended by Stats. 2011, Ch. 417, Sec. 35. Effective January 1, 2012.)






ARTICLE 4.5 - Mandatory Continuing Legal Education

6070

(a) The State Bar shall request the California Supreme Court to adopt a rule of court authorizing the State Bar to establish and administer a mandatory continuing legal education program. The rule that the State Bar requests the Supreme Court to adopt shall require that, within designated 36-month periods, all active members of the State Bar shall complete at least 25 hours of legal education activities approved by the State Bar or offered by a State Bar approved provider, with four of those hours in legal ethics. A member of the State Bar who fails to satisfy the mandatory continuing legal education requirements of the program authorized by the Supreme Court rule shall be enrolled as an inactive member pursuant to rules adopted by the Board of Trustees of the State Bar.

(b) For purposes of this section, statewide associations of public agencies and incorporated, nonprofit professional associations of attorneys, shall be certified as State Bar approved providers upon completion of an appropriate application process to be established by the State Bar. The certification may be revoked only by majority vote of the board, after notice and hearing, and for good cause shown. Programs provided by the California District Attorneys Association or the California Public Defenders Association, or both, including, but not limited to, programs provided pursuant to Title 1.5 (commencing with Section 11500) of Part 4 of the Penal Code, are deemed to be legal education activities approved by the State Bar or offered by a State Bar approved provider.

(c) Notwithstanding the provisions of subdivision (a), officers and elected officials of the State of California, and full-time professors at law schools accredited by the State Bar of California, the American Bar Association, or both, shall be exempt from the provisions of this section. Full-time employees of the State of California, acting within the scope of their employment, shall be exempt from the provisions of this section. Nothing in this section shall prohibit the State of California, or any political subdivision thereof, from establishing or maintaining its own continuing education requirements for its employees.

(d) The State Bar shall provide and encourage the development of low-cost programs and materials by which members may satisfy their continuing education requirements. Special emphasis shall be placed upon the use of internet capabilities and computer technology in the development and provision of no-cost and low-cost programs and materials. Towards this purpose, the State Bar shall ensure that by July 1, 2000, any member possessing or having access to the Internet or specified generally available computer technology shall be capable of satisfying the full self-study portion of his or her MCLE requirement at a cost of fifteen dollars ($15) per hour or less.

(Amended by Stats. 2011, Ch. 417, Sec. 36. Effective January 1, 2012.)



6071

(a) The State Bar shall request the California Supreme Court to amend Rule 9.31 of the California Rules of Court, relating to the mandatory continuing education program, to provide that one hour of the mandatory eight hours of legal education activities in legal ethics or law practice management, instead, may be satisfied by one hour of legal education activity in the civil and criminal remedies available for civil rights violations.

(b) This section shall not affect the requirement that all active members of the State Bar complete at least four hours of legal education activity in ethics within designated 36-month periods.

(Amended by Stats. 2007, Ch. 474, Sec. 2. Effective January 1, 2008.)






ARTICLE 4.7 - Contracts For Legal Services

6072

(a) A contract with the state for legal services that exceeds fifty thousand dollars ($50,000) shall include a certification by the contracting law firm that the firm agrees to make a good faith effort to provide, during the duration of the contract, a minimum number of hours of pro bono legal services, or an equivalent amount of financial contributions to qualified legal services projects and support centers, as defined in Section 6213, during each year of the contract equal to the lesser of either (1) 30 multiplied by the number of full-time attorneys in the firm’s offices in the state, with the number of hours prorated on an actual day basis for any contract period of less than a full year or (2) 10 percent of its contract with the state. “Ten percent of the contract” shall mean the number of hours equal to 10 percent of the contract amount divided by the average billing rate of the firm.

(b) Failure to make a good faith effort may be cause for nonrenewal of a state contract for legal services, and may be taken into account when determining the award of future contracts with the state for legal services. If a firm fails to provide the hours of pro bono legal services set forth in its certification, the following factors shall be considered in determining whether the firm made a good faith effort:

(1) The actual number of hours of pro bono legal services or the amount of financial contributions provided by the firm during the term of the contract.

(2) The firm’s efforts to obtain pro bono legal work from legal services programs, pro bono programs, and other relevant communities or groups.

(3) The firm’s history of providing pro bono legal services or financial contributions, or other activities of the firm that evidence a good faith effort to provide pro bono legal services or financial contributions, such as the adoption of a pro bono policy or the creation of a pro bono committee.

(4) The types of pro bono legal services provided, including the quantity and complexity of cases as well as the nature of the relief sought.

(5) The extent to which the failure to provide the hours of pro bono legal services or financial contributions set forth in the certification is the result of extenuating circumstances unforeseen at the time of the certification.

(c) In awarding a contract with the state for legal services that exceeds fifty thousand dollars ($50,000), the awarding department shall consider the efforts of a potential contracting law firm to provide, during the 12-month period prior to award of the contract, the minimum number of hours of pro bono legal services described in subdivision (a). Other things being equal, the awarding department shall award a contract for legal services to firms that have provided, during the 12-month period prior to award of the contract, the minimum number of hours of pro bono legal services described in subdivision (a).

(d) As used in this section, “pro bono legal services” means the provision of legal services either:

(1) Without fee or expectation of fee to either:

(A) Persons who are indigent or of limited means.

(B) Charitable, religious, civic, community, governmental, and educational organizations in matters designed primarily to address the economic, health, and social needs of persons who are indigent or of limited means.

(2) At no fee or substantially reduced fee to groups or organizations seeking to secure or protect civil rights, civil liberties, or public rights.

(e) Nothing in this section shall subject a contracting law firm that fails to provide the minimum number of hours of pro bono legal services described in subdivision (a) to civil or criminal liability, nor shall that failure be grounds for invalidating an existing contract for legal services.

(f) This article shall not apply to state contracts with, or appointments made by the judiciary of, an attorney, law firm, or organization for the purposes of providing legal representation to low- or middle-income persons, in either civil, criminal, or administrative matters.

(g) This article shall not apply to contracts entered into between the state and an attorney or law firm if the legal services contracted for are to be performed outside the State of California.

(h) The provisions of this article shall become operative on January 1, 2003.

(Amended by Stats. 2012, Ch. 758, Sec. 1. Effective January 1, 2013.)






ARTICLE 4.8 - Pro Bono Services

6073

It has been the tradition of those learned in the law and licensed to practice law in this state to provide voluntary pro bono legal services to those who cannot afford the help of a lawyer. Every lawyer authorized and privileged to practice law in California is expected to make a contribution. In some circumstances, it may not be feasible for a lawyer to directly provide pro bono services. In those circumstances, a lawyer may instead fulfill his or her individual pro bono ethical commitment, in part, by providing financial support to organizations providing free legal services to persons of limited means. In deciding to provide that financial support, the lawyer should, at minimum, approximate the value of the hours of pro bono legal service that he or she would otherwise have provided. In some circumstances, pro bono contributions may be measured collectively, as by a firm’s aggregate pro bono activities or financial contributions. Lawyers also make invaluable contributions through their other voluntary public service activities that increase access to justice or improve the law and the legal system. In view of their expertise in areas that critically affect the lives and well-being of members of the public, lawyers are uniquely situated to provide invaluable assistance in order to benefit those who might otherwise be unable to assert or protect their interests, and to support those legal organizations that advance these goals.

(Amended by Stats. 2008, Ch. 179, Sec. 14. Effective January 1, 2009.)






ARTICLE 5 - Disciplinary Authority of the Board of Governors

6075

In their relation to the provisions of Article 6, concerning the disciplinary authority of the courts, the provisions of this article provide a complete alternative and cumulative method of hearing and determining accusations against members of the State Bar.

(Added by Stats. 1939, Ch. 34.)



6076

With the approval of the Supreme Court, the Board of Trustees may formulate and enforce rules of professional conduct for all members of the State Bar.

(Amended by Stats. 2011, Ch. 417, Sec. 37. Effective January 1, 2012.)



6076.5

(a) With the approval of the Supreme Court, the members of the State Bar may formulate by initiative, pursuant to the provisions of this section, rules of professional conduct for all members of the bar in the state.

(b) Only active members of the State Bar shall be proponents of initiative measures pursuant to this section.

(c) Prior to the circulation of any initiative petition for signatures, the proponents shall file the text of the proposed initiative measure with both the Secretary of the State Bar and the Clerk of the Supreme Court.

(d) Upon receipt of the text of a proposed initiative measure, the secretary shall prepare a summary of the chief purposes and points of the proposed initiative measure. The summary shall give a true and impartial statement of the purpose of the measure in such language that it shall not be an argument or likely to create prejudice either for or against the measure. The secretary shall provide a copy of the summary to the proponents within 30 days after receipt of the final version of the proposed measure. If during the 30-day period the proponents submit amendments, other than technical, nonsubstantive amendments, to the final version of such measure, the secretary shall provide a copy of the summary to the proponents within 30 days after receipt of such amendments.

(e) The proponents of any proposed initiative measure shall, prior to its circulation, place upon each section of the petition, above the text of the measure and across the top of each page of the petition on which signatures are to appear, in boldface type not smaller than 12-point, the summary prepared by the secretary.

(f) All such initiative petitions shall have printed across the top thereof in 12-point boldface type the following: “Initiative measure to be submitted directly to the members of the State Bar of California.”

(g) Any initiative petition may be presented in sections, but each section shall contain a full and correct copy of the title and text of the proposed measure.

(h) The petition sections shall be designed so that each signer shall personally affix his or her:

(1) Signature;

(2) Printed name;

(3) State Bar membership number; and

(4) Principal office address for the practice of law.

Only a person who is an active member of the State Bar at the time of signing the petition is entitled to sign it.

The number of signatures attached to each section shall be at the discretion of the person soliciting the signatures.

(i) Any member of the State Bar, or employee or agent thereof, may circulate an initiative petition anywhere within the state.

Any person circulating a petition may sign the section he or she is circulating if he or she is otherwise qualified to do so.

(j) Each section shall have attached thereto the affidavit of the person soliciting the signatures stating:

(1) The qualifications of the solicitor;

(2) That the signatures affixed to the section were made in his or her presence;

(3) That to the best of his or her knowledge and belief, each signature is the genuine signature of the person whose name it purports to be;

(4) That to the best of his or her knowledge and belief, each State Bar membership number is the genuine membership number of the person whose number it purports to be; and

(5) The dates between which all signatures were obtained.

The affidavit shall be verified free of charge by any officer authorized to administer oaths.

Petitions so verified shall be prima facie evidence that the signatures thereon are genuine and that the persons signing are active members of the State Bar. Unless and until it be otherwise proven upon official investigation, it shall be presumed that the petition presented contains the signatures of the requisite number of active members of the State Bar.

(k) All sections of the petition shall be filed with the Secretary of the State Bar within 180 days after the date upon which the secretary mailed or delivered to the proponents a copy of the summary specified in subdivision (d), but all sections circulated in any State Bar district shall be filed at the same time.

(l) No initiative measure shall be submitted to the members of the State Bar for a vote unless with regard to each State Bar district the petition has been signed by at least 20 percent of the number of active members whose principal office for the practice of law was within the district as of the January 1 preceding the date upon which all sections of the petition from all State Bar districts were filed with the secretary.

(m) The secretary shall promptly determine the total number of signatures from each State Bar district affixed to the petition. If the total number of signatures from any State Bar district is less than the number required by subdivision (l), the secretary shall so notify the proponents and no further action shall be taken in regard to the petition. If the total number of signatures from each and every State Bar district is equal to or greater than the number required by subdivision (l), the secretary shall verify the names and State Bar membership numbers, and may, in his or her discretion, verify the office addresses and signatures of the persons who signed the petition. If the total number of verified signers of the petition from any State Bar district is less than the number required by subdivision (l), the secretary shall so notify the proponents and no further action shall be taken in regard to the petition. If the total number of verified signers of the petition from each and every State Bar district is equal to or greater than the number required by subdivision (l), the secretary shall cause the initiative measure to be submitted within 90 days to all of the active members of the State Bar for mail vote pursuant to such rules and regulations as the board may from time to time prescribe.

(n) The board of trustees, without petition, may also direct the secretary to cause an initiative measure embodying a rule of professional conduct formulated by the board to be submitted to all of the active members of the State Bar for mail vote in accordance with the rules and regulations prescribed by the board.

(o) If a majority of the active members of the State Bar fail to approve the initiative measure, the secretary shall so notify the proponents and the Clerk of the Supreme Court.

If a majority of the active members of the State Bar approve the initiative measure, the secretary shall cause the measure to be submitted to the Supreme Court for its consideration as a rule of professional conduct.

(p) The rules of professional conduct submitted to the Supreme Court pursuant to the provisions of this section, when approved by the Supreme Court, shall have the same force and effect as the rules of professional conduct formulated by the board of trustees and approved by the Supreme Court pursuant to Sections 6076 and 6077.

(Amended by Stats. 2011, Ch. 417, Sec. 38. Effective January 1, 2012.)



6077

The rules of professional conduct adopted by the board, when approved by the Supreme Court, are binding upon all members of the State Bar.

For a wilful breach of any of these rules, the board has power to discipline members of the State Bar by reproval, public or private, or to recommend to the Supreme Court the suspension from practice for a period not exceeding three years of members of the State Bar.

(Amended by Stats. 1957, Ch. 1249.)



6077.5

An attorney and his or her employees who are employed primarily to assist in the collection of a consumer debt owed to another, as defined by Section 1788.2 of the Civil Code, shall comply with all of the following:

(a) The obligations imposed on debt collectors pursuant to Article 2 (commencing with Section 1788.10) of Title 1.6C of Part 4 of Division 3 of the Civil Code.

(b) Any employee of an attorney who is not a member of the State Bar of California, when communicating with a consumer debtor or with any person other than the debtor concerning a consumer debt, shall identify himself or herself, by whom he or she is employed, and his or her title or job capacity.

(c) Without the prior consent of the debtor given directly to the attorney or his or her employee or the express permission of a court of competent jurisdiction, an attorney or his or her employee shall not communicate with a debtor in connection with the collection of any debt at any unusual time or place, or time or place known, or which should be known, to be inconvenient to the debtor. In the absence of knowledge of circumstances to the contrary, an attorney or his or her employee shall assume that the convenient time for communicating with the debtor is after 8 a.m. and before 9 p.m., local time at the consumer’s location.

(d) If a debtor notifies an attorney or his or her employee in writing that the debtor refuses to pay a debt or that the debtor wishes the attorney or his or her employee to cease further communications with the debtor, the attorney or his or her employee shall not communicate further with the debtor with respect to such debt, except as follows:

(1) To advise the debtor that the attorney or his or her employee’s further efforts are being terminated.

(2) To notify the debtor that the attorney or his or her employee or creditor may invoke specific remedies which are ordinarily invoked by such attorney or creditor.

(3) Where applicable, to notify the debtor that the attorney or creditor intends to invoke his or her specific remedy.

(4) Where a suit has been filed or is about to be filed and the debtor is not represented by counsel or has appeared in the action on the debt in propria persona.

For the purpose of this section, “debtor” includes the debtor’s spouse, parent, or guardian, if the debtor is a minor, executor, or administrator.

(e) An attorney or his or her employee shall not take or threaten to take any nonjudicial action to effect disposition or disablement of property if (1) there is no present right to possession of the property claimed as collateral through an enforceable security interest; (2) there is no present intention to take possession of the property; or (3) the property is exempt by law from that disposition or disablement.

(f) An attorney or his or her employee shall not cause charges to be made to any person for communications, by concealment of the true purposes of the communication. The charges include, but are not limited to, collect telephone calls and telegram fees.

(g) Within five days after the initial communication with a debtor in connection with the collection of any unsecured debt, an attorney or his or her employee shall, unless the following information is contained in the initial communication or the debtor has paid the debt, send the debtor a written notice containing the following:

(1) The amount of the debt.

(2) The name of the creditor to whom the debt is owed.

(3) A statement that unless the debtor, within 30 days receipt of the notice, disputes the validity of the debt or any portion thereof, the debt will be assumed to be valid by the attorney or his or her employee.

(4) A statement that if the debtor notifies the debt collector in writing within the 30-day period that the debt, or any portion thereof, is disputed, the attorney or his or her employee will obtain a writing, if any exists, evidencing the debt or a copy of the judgment against the debtor and a copy of such writing or judgment will be mailed to the debtor by the attorney or his or her employee.

(5) A statement that, upon the debtor’s written request within the 30-day period, the attorney or his or her employee will provide the debtor the name and address of the original creditor, if different from the current creditor.

If the debtor notifies the attorney or his or her employee in writing within the 30-day period described in this section that the debt or any portion thereof is disputed, or that the debtor requests the name and address of the original creditor, the attorney and his or her employee shall cease collection of the debt or any disputed portion thereof, except for filing suit thereon, until the attorney obtains a writing, if any exists, evidencing the debt or a copy of a judgment or the name and address of the original creditor, and a copy of such writing or judgment or the name and address of the original creditor is mailed to the debtor by the attorney or his or her employee.

(h) If any debtor owes multiple debts and makes any single payment to any attorney or his or her employee with respect to the debts, the attorney may not apply such payment to any debt which is disputed by the debtor and, where applicable, shall apply such payment in accordance with the debtor’s directions.

(i) A willful breach of this section constitutes cause for the imposition of discipline of the attorney in accordance with Section 6077.

(Added by Stats. 1984, Ch. 118, Sec. 1.)



6078

After a hearing for any of the causes set forth in the laws of the State of California warranting disbarment, suspension or other discipline, the board has the power to recommend to the Supreme Court the disbarment or suspension from practice of members or to discipline them by reproval, public or private, without such recommendation.

The board may pass upon all petitions for reinstatement.

(Added by Stats. 1939, Ch. 34.)



6079.1

(a) The Supreme Court shall appoint a presiding judge of the State Bar Court. In addition, five hearing judges shall be appointed, two by the Supreme Court, one by the Governor, one by the Senate Committee on Rules, and one by the Speaker of the Assembly, to efficiently decide any and all regulatory matters pending before the Hearing Department of the State Bar Court. The presiding judge and all other judges of that department shall be appointed for a term of six years and may be reappointed for additional six-year terms. Any judge appointed under this section shall be subject to admonition, censure, removal, or retirement by the Supreme Court upon the same grounds as provided for judges of courts of record of this state.

(b) Judges of the State Bar Court appointed under this section shall not engage in the private practice of law. The State Bar Court shall be broadly representative of the ethnic, sexual, and racial diversity of the population of California and composed in accordance with Sections 11140 and 11141 of the Government Code. Each judge:

(1) Shall have been a member of the State Bar for at least five years.

(2) Shall not have any record of the imposition of discipline as an attorney in California or any other jurisdiction.

(3) Shall meet any other requirements as may be established by subdivision (d) of Section 12011.5 of the Government Code.

(c) Applicants for appointment or reappointment as a State Bar Court judge shall be screened by an applicant evaluation committee as directed by the Supreme Court. The committee, appointed by the Supreme Court, shall submit evaluations and recommendations to the appointing authority and the Supreme Court as provided in Rule 9.11 of the California Rules of Court, or as otherwise directed by the Supreme Court. The committee shall submit no fewer than three recommendations for each available position.

(d) For judges appointed pursuant to this section or Section 6086.65, the board shall fix and pay reasonable compensation and expenses and provide adequate supporting staff and facilities. Hearing judges shall be paid 91.3225 percent of the salary of a superior court judge. The presiding judge shall be paid the same salary as a superior court judge.

(e) From among the members of the State Bar or retired judges, the Supreme Court or the board may appoint pro tempore judges to decide matters in the Hearing Department of the State Bar Court when a judge of the State Bar Court is unavailable to serve without undue delay to the proceeding. Subject to modification by the Supreme Court, the board may set the qualifications, terms, and conditions of service for pro tempore judges and may, in its discretion, compensate some or all of them out of funds appropriated by the board for this purpose.

(f) A judge or pro tempore judge appointed under this section shall hear every regulatory matter pending in the Hearing Department of the State Bar Court as to which the taking of testimony or offering of evidence at trial has not commenced, and when so assigned, shall sit as the sole adjudicator, except for rulings that are to be made by the presiding judge of the State Bar Court or referees of other departments of the State Bar Court.

(g) Any judge or pro tempore judge of the State Bar Court as well as any employee of the State Bar assigned to the State Bar Court shall have the same immunity that attaches to judges in judicial proceedings in this state. Nothing in this subdivision limits or alters the immunities accorded the State Bar, its officers and employees, or any judge or referee of the State Bar Court as they existed prior to January 1, 1989. This subdivision does not constitute a change in, but is cumulative with, existing law.

(h) Nothing in this section shall be construed to prohibit the board from appointing persons to serve without compensation to arbitrate fee disputes under Article 13 (commencing with Section 6200) or to monitor the probation of a member of the State Bar, whether those appointed under Section 6079, as added by Chapter 1114 of the Statutes of 1986, serve in the State Bar Court or otherwise.

(Amended by Stats. 2007, Ch. 474, Sec. 4. Effective January 1, 2008.)



6079.4

The exercise by an attorney of his or her privilege under the Fifth Amendment to the Constitution of the United Sates, or of any other constitutional or statutory privileges shall not be deemed a failure to cooperate within the meaning of subdivision (i) of Section 6068.

(Added by Stats. 1990, Ch. 1639, Sec. 6.)



6079.5

(a) The board shall appoint a lawyer admitted to practice in California to serve as chief trial counsel. He or she shall be appointed for a term of four years and may be reappointed for additional four-year periods. He or she shall serve at the pleasure of the board. He or she shall not engage in private practice. The State Bar shall notify the Senate Committee on Rules and the Senate and Assembly Committees on Judiciary within seven days of the dismissal or hiring of a chief trial counsel.

The appointment of the chief trial counsel is subject to confirmation by the Senate, and the time limits prescribed in Section 1774 of the Government Code for Senate confirmation and for service in office are applicable to the appointment.

He or she shall report to and serve under the Regulation, Admissions, and Discipline Oversight Committee of the Board of Trustees of the State Bar or its successor committee on attorney discipline, and shall not serve under the direction of the chief executive officer.

(b) The chief trial counsel shall have the following qualifications:

(1) Be an attorney licensed to practice in the State of California, be in good standing and shall not have committed any disciplinary offenses in California or any other jurisdiction.

(2) Have a minimum of five years of experience in the practice of law, including trial experience, with law practice in broad areas of the law.

(3) Have a minimum of two years of prosecutorial experience or similar experience in administrative agency proceedings or disciplinary agencies.

(4) Have a minimum of two years of experience in an administrative role, overseeing staff functions.

The board may except an appointee from any of the above qualifications for good cause upon a determination of necessity to obtain the most qualified person.

On or after July 1, 1987, the chief trial counsel may, as prescribed by the Supreme Court, petition the court for a different disposition of a matter than the recommendations of the review department or the board to the court.

(Amended by Stats. 2011, Ch. 417, Sec. 39. Effective January 1, 2012.)



6080

The board shall keep a record of all disciplinary proceedings. In all disciplinary proceedings resulting in a recommendation to the Supreme Court for disbarment or suspension, the board shall keep a transcript of the evidence and proceedings therein and shall make findings of fact thereon. The board shall render a decision to be recorded in its minutes. In disciplinary proceedings in which no discipline has been imposed, the records thereof may be destroyed after five years.

(Amended by Stats. 1965, Ch. 920.)



6081

Upon the making of any decision recommending the disbarment or suspension from practice of any member of the State Bar, the board shall immediately file a certified copy of the decision, together with the transcript and the findings, with the Clerk of the Supreme Court. Upon enrolling a member as an inactive member pursuant to Section 6007 of this code, or upon terminating or refusing to terminate such enrollment pursuant to such section the board shall immediately give appropriate written notice to the member and to the Clerk of the Supreme Court.

(Amended by Stats. 1957, Ch. 737.)



6081.1

Nothing in Sections 6080 and 6081 shall require the State Bar Court to transcribe oral testimony unless ordered by the Supreme Court or requested by a party at the party’s expense.

(Added by Stats. 1988, Ch. 1159, Sec. 8.)



6082

Any person complained against and any person whose reinstatement the board may refuse to recommend may have the action of the board, or of any committee authorized by it to make a determination on its behalf, pursuant to the provisions of this chapter, reviewed by the California Supreme Court or by a California Court of Appeal in accordance with the procedure prescribed by the California Supreme Court.

(Amended by Stats. 1988, Ch. 1217, Sec. 1.)



6083

(a) A petition to review or to reverse or modify any decision recommending the disbarment or suspension from practice of a member of the State Bar may be filed with the Supreme Court by the member within 60 days after the filing of the decision recommending such discipline.

(b) A petition to review or to reverse or modify any decision reproving a member of the State Bar, or any action enrolling him as an inactive member pursuant to Section 6007 of this code or refusing to restore him to active membership, pursuant to such section may be filed with the Supreme Court by the member within 60 days after service upon him of notice of such decision or action.

(c) Upon such review the burden is upon the petitioner to show wherein the decision or action is erroneous or unlawful.

(Amended by Stats. 1957, Ch. 737.)



6084

(a) When no petition to review or to reverse or modify has been filed by either party within the time allowed therefor, or the petition has been denied, the decision or order of the State Bar Court shall be final and enforceable. In any case in which a petition to review or to reverse or modify is filed by either party within the time allowed therefor, the Supreme Court shall make such order as it may deem proper in the circumstances. Nothing in this subdivision abrogates the Supreme Court’s authority, on its own motion, to review de novo the decision or order of the State Bar Court.

(b) Notice of such order shall be given to the member and to the State Bar.

(c) A petition for rehearing may be filed within the time generally provided for petitions for rehearing in civil cases.

(d) For willful failure to comply with a disciplinary order or an order of the Supreme Court, or any part thereof, a member may be held in contempt of court. The contempt action may be brought by the State Bar in any of the following courts:

(1) In the Los Angeles or San Francisco Superior Court.

(2) In the superior court of the county of the member’s address as shown on current State Bar membership records.

(3) In the superior court of the county where the act or acts occurred.

(4) In the superior court of the county in which the member’s regular business address is located.

Changes of venue may be requested pursuant to the applicable provisions of Title 4 (commencing with Section 392) of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1988, Ch. 1159, Sec. 9.)



6085

Any person complained against shall be given fair, adequate, and reasonable notice and have a fair, adequate, and reasonable opportunity and right:

(a) To defend against the charge by the introduction of evidence.

(b) To receive any and all exculpatory evidence from the State Bar after the initiation of a disciplinary proceeding in State Bar Court, and thereafter when this evidence is discovered and available. This subdivision shall not require the disclosure of mitigating evidence.

(c) To be represented by counsel.

(d) To examine and cross-examine witnesses.

(e) To exercise any right guaranteed by the California Constitution or the United States Constitution, including the right against self-incrimination.

He or she shall also have the right to the issuance of subpoenas for attendance of witnesses to appear and testify or produce books and papers, as provided in this chapter.

(Amended by Stats. 1999, Ch. 342, Sec. 4. Effective January 1, 2000.)



6085.5

There are three kinds of pleas to the allegations of a notice of disciplinary charges or other pleading which initiates a disciplinary proceeding against a member:

(a) Admission of culpability.

(b) Denial of culpability.

(c) Nolo contendere, subject to the approval of the State Bar Court. The court shall ascertain whether the member completely understands that a plea of nolo contendere shall be considered the same as an admission of culpability and that, upon a plea of nolo contendere, the court shall find the member culpable. The legal effect of such a plea shall be the same as that of an admission of culpability for all purposes, except that the plea and any admissions required by the court during any inquiry it makes as to the voluntariness of, or the factual basis for, the pleas, may not be used against the member as an admission in any civil suit based upon or growing out of the act upon which the disciplinary proceeding is based.

(Added by Stats. 1996, Ch. 1104, Sec. 3. Effective January 1, 1997.)



6086

The board of trustees, subject to the provisions of this chapter, may by rule provide the mode of procedure in all cases of complaints against members.

(Amended by Stats. 2011, Ch. 417, Sec. 40. Effective January 1, 2012.)



6086.1

(a) (1) Subject to subdivision (b), and except as otherwise provided by law, hearings and records of original disciplinary proceedings in the State Bar Court shall be public, following a notice to show cause.

(2) Subject to subdivision (b), and except as otherwise provided by law, hearings and records of the following matters shall be public:

(A) Filings for involuntary inactive enrollment or restriction under subdivision (a), (c), (d), or (e) of Section 6007.

(B) Petitions for reinstatement under Section 6078.

(C) Proceedings for suspension or disbarment under Section 6101 or 6102.

(D) Payment information from the Client Security Fund pursuant to Section 6140.5.

(E) Actions to cease a law practice or assume a law practice under Section 6180 or 6190.

(b) All disciplinary investigations are confidential until the time that formal charges are filed and all investigations of matters identified in paragraph (2) of subdivision (a) are confidential until the formal proceeding identified in paragraph (2) of subdivision (a) is instituted. This confidentiality requirement may be waived under any of the following exceptions:

(1) The member whose conduct is being investigated may waive confidentiality.

(2) The Chief Trial Counsel or President of the State Bar may waive confidentiality, but only when warranted for protection of the public. Under those circumstances, after private notice to the member, the Chief Trial Counsel or President of the State Bar may issue, if appropriate, one or more public announcements or make information public confirming the fact of an investigation or proceeding, clarifying the procedural aspects and current status, and defending the right of the member to a fair hearing. If the Chief Trial Counsel or President of the State Bar for any reason declines to exercise the authority provided by this paragraph, or disqualifies himself or herself from acting under this paragraph, he or she shall designate someone to act in his or her behalf. Conduct of a member that is being inquired into by the State Bar but that is not the subject of a formal investigation shall not be disclosed to the public.

(3) The Chief Trial Counsel or his or her designee may waive confidentiality pursuant to Section 6044.5.

(c) Notwithstanding the confidentiality of investigations, the State Bar shall disclose to any member of the public so inquiring, any information reasonably available to it pursuant to subdivision (o) of Section 6068, and to Sections 6086.7, 6086.8, and 6101, concerning a member of the State Bar which is otherwise a matter of public record, including civil or criminal filings and dispositions.

(Amended by Stats. 1992, Ch. 1265, Sec. 1. Effective January 1, 1993.)



6086.2

All State Bar records pertaining to admissions, membership, and the administration of the program authorized by Article 14 of this chapter shall be available to the Office of Trial Counsel and the Office of Investigations for use in the investigation and prosecution of complaints against members of the State Bar, except to the extent that disclosure is prohibited by law.

(Added by Stats. 1988, Ch. 1159, Sec. 10.)



6086.5

The board of trustees shall establish a State Bar Court, to act in its place and stead in the determination of disciplinary and reinstatement proceedings and proceedings pursuant to subdivisions (b) and (c) of Section 6007 to the extent provided by rules adopted by the board of trustees pursuant to this chapter. In these proceedings the State Bar Court may exercise the powers and authority vested in the board of trustees by this chapter, including those powers and that authority vested in committees of, or established by, the board, except as limited by rules of the board of trustees within the scope of this chapter.

For the purposes of Sections 6007, 6043, 6049, 6049.2, 6050, 6051, 6052, 6077 (excluding the first sentence), 6078, 6080, 6081, and 6082, “board” includes the State Bar Court.

Nothing in this section shall authorize the State Bar Court to adopt rules of professional conduct or rules of procedure.

The Executive Committee of the State Bar Court may adopt rules of practice for the conduct of all proceedings within its jurisdiction. These rules may not conflict with the rules of procedure adopted by the board, unless approved by the Supreme Court.

(Amended by Stats. 2011, Ch. 417, Sec. 41. Effective January 1, 2012.)



6086.65

(a) There is a Review Department of the State Bar Court, that consists of the Presiding Judge of the State Bar Court and two Review Department judges appointed by the Supreme Court. The judges of the Review Department shall be nominated, appointed, and subject to discipline as provided by subdivision (a) of Section 6079.1, shall be qualified as provided by subdivision (b) of Section 6079.1, and shall be compensated as provided for the presiding judge by subdivision (d) of Section 6079.1. However, the two Review Department judges may be appointed to, and paid as, positions occupying one-half the time and pay of the presiding judge. Candidates shall be rated and screened pursuant to Rule 9.11 of the California Rules of Court or as otherwise directed by the Supreme Court.

(b) The Presiding Judge of the State Bar Court shall appoint an Executive Committee of the State Bar Court of no fewer than seven persons, including one person who has never been a member of the State Bar or admitted to practice law before any court in the United States. The Executive Committee may adopt rules of practice for the operation of the State Bar Court as provided in Section 6086.5.

(c) Any decision or order reviewable by the Review Department and issued by a judge of the State Bar Court appointed pursuant to Section 6079.1 may be reviewed only upon timely request of a party to the proceeding and not on the Review Department’s own motion. The standard to be applied by the Review Department in reviewing a decision, order, or ruling by a hearing judge fully disposing of a proceeding is established in Rule 9.12 of the California Rules of Court, or as otherwise directed by the Supreme Court.

(Amended by Stats. 2007, Ch. 474, Sec. 5. Effective January 1, 2008.)



6086.7

(a) A court shall notify the State Bar of any of the following:

(1) A final order of contempt imposed against an attorney that may involve grounds warranting discipline under this chapter. The court entering the final order shall transmit to the State Bar a copy of the relevant minutes, final order, and transcript, if one exists.

(2) Whenever a modification or reversal of a judgment in a judicial proceeding is based in whole or in part on the misconduct, incompetent representation, or willful misrepresentation of an attorney.

(3) The imposition of any judicial sanctions against an attorney, except sanctions for failure to make discovery or monetary sanctions of less than one thousand dollars ($1,000).

(4) The imposition of any civil penalty upon an attorney pursuant to Section 8620 of the Family Code.

(b) In the event of a notification made under subdivision (a) the court shall also notify the attorney involved that the matter has been referred to the State Bar.

(c) The State Bar shall investigate any matter reported under this section as to the appropriateness of initiating disciplinary action against the attorney.

(Amended by Stats. 2003, Ch. 469, Sec. 1. Effective January 1, 2004.)



6086.8

(a) Within 20 days after a judgment by a court of this state that a member of the State Bar of California is liable for any damages resulting in a judgment against the attorney in any civil action for fraud, misrepresentation, breach of fiduciary duty, or gross negligence committed in a professional capacity, the court which rendered the judgment shall report that fact in writing to the State Bar of California.

(b) Every claim or action for damages against a member of the State Bar of California for fraud, misrepresentation, breach of fiduciary duty, or negligence committed in a professional capacity shall be reported to the State Bar of California within 30 days of receipt by the admitted insurer or licensed surplus brokers providing professional liability insurance to that member of the State Bar.

(c) An attorney who does not possess professional liability insurance shall send a complete written report to the State Bar as to any settlement, judgment, or arbitration award described in subdivision (b), in the manner specified in that subdivision.

(Amended by Stats. 1988, Ch. 1159, Sec. 15.)



6086.10

(a) Any order imposing a public reproval on a member of the State Bar shall include a direction that the member shall pay costs. In any order imposing discipline, or accepting a resignation with a disciplinary matter pending, the Supreme Court shall include a direction that the member shall pay costs. An order pursuant to this subdivision is enforceable both as provided in Section 6140.7 and as a money judgment.

(b) The costs required to be imposed pursuant to this section include all of the following:

(1) The actual expense incurred by the State Bar for the original and copies of any reporter’s transcript of the State Bar proceedings, and any fee paid for the services of the reporter.

(2) All expenses paid by the State Bar which would qualify as taxable costs recoverable in civil proceedings.

(3) The charges determined by the State Bar to be “reasonable costs” of investigation, hearing, and review. These amounts shall serve to defray the costs, other than fees for the services of attorneys or experts, of the State Bar in the preparation or hearing of disciplinary proceedings, and costs incurred in the administrative processing of the disciplinary proceeding and in the administration of the Client Security Fund.

(c) A member may be granted relief, in whole or in part, from an order assessing costs under this section, or may be granted an extension of time to pay these costs, in the discretion of the State Bar, upon grounds of hardship, special circumstances, or other good cause.

(d) In the event an attorney is exonerated of all charges following a formal hearing, he or she is entitled to reimbursement from the State Bar in an amount determined by the State Bar to be the reasonable expenses, other than fees for attorneys or experts, of preparation for the hearing.

(e) In addition to other monetary sanctions as may be ordered by the Supreme Court pursuant to Section 6086.13, costs imposed pursuant to this section are penalties, payable to and for the benefit of the State Bar of California, a public corporation created pursuant to Article VI of the California Constitution, to promote rehabilitation and to protect the public. This subdivision is declaratory of existing law.

(Amended by Stats. 2003, Ch. 334, Sec. 4. Effective January 1, 2004.)



6086.13

(a) Any order of the Supreme Court imposing suspension or disbarment of a member of the State Bar, or accepting a resignation with a disciplinary matter pending may include an order that the member pay a monetary sanction not to exceed five thousand dollars ($5,000) for each violation, subject to a total limit of fifty thousand dollars ($50,000).

(b) Monetary sanctions collected under subdivision (a) shall be deposited into the Client Security Fund.

(c) The State Bar shall, with the approval of the Supreme Court, adopt rules setting forth guidelines for the imposition and collection of monetary sanctions under this section.

(d) The authority granted under this section is in addition to the provisions of Section 6086.10 and any other authority to impose costs or monetary sanctions.

(e) Monetary sanctions imposed under this section shall not be collected to the extent that the collection would impair the collection of criminal penalties or civil judgments arising out of transactions connected with the discipline of the attorney. In the event monetary sanctions are collected under this section and criminal penalties or civil judgments arising out of transactions connected with the discipline of the attorney are otherwise uncollectible, those penalties or judgments may be reimbursed from the Client Security Fund to the extent of the monetary sanctions collected under this section.

(Amended (as added by Stats. 1992, Ch. 1270) by Stats. 1993, Ch. 926, Sec. 1. Effective January 1, 1994.)



6086.14

(a) The Board of Trustees of the State Bar is authorized to formulate and adopt rules and regulations necessary to establish an alternative dispute resolution discipline mediation program to resolve complaints against attorneys that do not warrant the institution of formal investigation or prosecution. The program should identify sources of client dissatisfaction and provide a mediation process to resolve those complaints or disputes unless the client objects to mediation. The refusal of an attorney to participate in the State Bar’s alternative dispute resolution discipline mediation program established pursuant to this section, or the failure of an attorney to comply with any agreement reached in the State Bar’s alternative dispute resolution discipline mediation program may subject that attorney to discipline. The rules may authorize discipline mediation under this article to proceed under discipline mediation programs sponsored by local bar associations in this state. The rules shall authorize a local bar association to charge a reasonable administrative fee for the purpose of offsetting the costs of maintaining the discipline mediation programs.

(b) The board of trustees shall have the authority to formulate and adopt standards and guidelines to implement the alternative dispute resolution discipline mediation program. The standards and guidelines formulated and adopted by the board, as from time to time amended, shall be effective and binding on all members, and may encompass any discipline mediation programs sponsored by local bar associations.

(c) It is the intent of the Legislature that the authorization of an alternative dispute resolution discipline mediation program not be construed as limiting or altering the powers of the Supreme Court of this state or the State Bar to disbar or discipline members of the State Bar. The records relating to the alternative dispute resolution discipline mediation program may be made available in any subsequent disciplinary action pursuant to any rule, standard, or guideline adopted by the Board of Trustees of the State Bar.

(Amended by Stats. 2011, Ch. 417, Sec. 42. Effective January 1, 2012.)



6086.15

(a) The State Bar shall issue an Annual Discipline Report by April 30 of each year describing the performance and condition of the State Bar discipline system. The report shall cover the previous calendar year and shall include accurate and complete descriptions of all of the following:

(1) The existing backlog of cases within the discipline system, including, but not limited to, the number of complaints as of December 31 of the preceding year that were pending beyond six months after receipt without dismissal, admonition, or the filing of a notice to show cause, and tables showing time periods beyond six months and the number in each category and a discussion of the reason for the extended periods.

(2) The number of inquiries and complaints and their disposition.

(3) The number and types of matters self-reported by members of the State Bar pursuant to subdivision (o) of Section 6068 and subdivision (c) of Section 6086.8.

(4) The number and types of matters reported by other sources pursuant to Sections 6086.7 and 6086.8.

(5) The speed of complaint handling and dispositions by type.

(6) The number and types of filed notices to show cause and formal disciplinary outcomes.

(7) The number and types of informal discipline outcomes, including petitions to terminate practice, interim suspensions and license restrictions, criminal conviction monitoring, letters of warning, private reprovals, admonitions, and agreements in lieu of discipline.

(8) A description of the programs of the State Bar directed at assuring honesty and competence by attorneys.

(9) A description of the programs of the State Bar directed at preventing acts warranting discipline.

(10) A description of the condition of the Client Security Fund, including an accounting of payouts.

(11) An accounting of the cost of the discipline system by function.

(b) The Annual Discipline Report shall include statistical information presented in a consistent manner for year-to-year comparison and shall compare the information required under subdivision (a) to similar information for the previous three years. The report shall include the general data and tables included in the previous reports of the State Bar Discipline Monitor where feasible.

(c) The Annual Discipline Report shall be presented to the Chief Justice of California, to the Governor, to the Speaker of the Assembly, to the President pro Tempore of the Senate, and to the Assembly and Senate Judiciary Committees, for their consideration and shall be considered a public document.

(Amended by Stats. 2001, Ch. 745, Sec. 3. Effective October 12, 2001.)



6086.16

The State Bar shall report to the Assembly and Senate Committees on Judiciary by January 1, 2005, on the status of its regulatory and disciplinary efforts concerning alleged abuses by private actions brought on behalf of the general public pursuant to Section 17204 of the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Division 6).

(Added by Stats. 2003, Ch. 334, Sec. 5. Effective January 1, 2004.)



6087

Nothing in this chapter shall be construed as limiting or altering the powers of the Supreme Court of this State to disbar or discipline members of the bar as this power existed prior to the enactment of Chapter 34 of the Statutes of 1927, relating to the State Bar of California.

Notwithstanding any other provision of law, the Supreme Court may by rule authorize the State Bar to take any action otherwise reserved to the Supreme Court in any matter arising under this chapter or initiated by the Supreme Court; provided, that any such action by the State Bar shall be reviewable by the Supreme Court pursuant to such rules as the Supreme Court may prescribe.

(Amended by Stats. 1988, Ch. 1159, Sec. 19.)



6088

The board may provide by rule that alleged facts in a proceeding are admitted upon failure to answer, failure to appear at formal hearing, or failure to deny matters specified in a request for admissions; the party in whose favor the facts are admitted shall not be required to otherwise prove any facts so admitted. However, the rules shall provide a fair opportunity for the party against whom facts are admitted to be relieved of the admission upon a satisfactory showing, made within 30 days of notice that facts are admitted, that (a) the admissions were the result of mistake or excusable neglect, and (b) the admitted facts are actually denied by the party.

(Added by Stats. 1986, Ch. 1114, Sec. 7.)






ARTICLE 5.5 - Miscellaneous Disciplinary Provisions

6090

As used in this article, “disciplinary agency” means the agency charged with the discipline of attorneys for professional misconduct.

(Added by Stats. 1986, Ch. 475, Sec. 4.)



6090.5

(a) It is cause for suspension, disbarment, or other discipline for any member, whether as a party or as an attorney for a party, to agree or seek agreement, that:

(1) The professional misconduct or the terms of a settlement of a claim for professional misconduct shall not be reported to the disciplinary agency.

(2) The plaintiff shall withdraw a disciplinary complaint or shall not cooperate with the investigation or prosecution conducted by the disciplinary agency.

(3) The record of any civil action for professional misconduct shall be sealed from review by the disciplinary agency.

(b) This section applies to all settlements, whether made before or after the commencement of a civil action.

(Amended by Stats. 1996, Ch. 1104, Sec. 4. Effective January 1, 1997.)



6090.6

In a disciplinary proceeding, the State Bar shall have access, on an ex parte basis, to all nonpublic court records relevant to the competence or performance of its members , provided that these records shall remain confidential. This access, for investigation and enforcement purposes, shall not be limited by any court order sealing those records, except a court order authorized by Section 851.6, 851.7, 851.8, or 851.85 of the Penal Code. The State Bar may disclose publicly the nature and content of those records, including sealed records other than those specified immediately above in this section, after notice of intention to disclose all or a part of the records has been given to the parties in the underlying action. A party to the underlying action who would be adversely affected by the disclosure may serve notice on the State Bar within 10 days of receipt of the notice of intention to disclose the records that it opposes the disclosure and will seek a hearing in the court of competent jurisdiction on an expedited basis.

(Added by Stats. 1988, Ch. 1159, Sec. 20.)



6091

If a client files a complaint with the State Bar alleging that his or her trust fund is being mishandled, the State Bar shall investigate and may require an audit if it determines that circumstances warrant.

At the client’s written request, the attorney shall furnish the client with a complete statement of the funds received and disbursed and any charges upon the trust account, within 10 calendar days after receipt of the request. Such requests may not be made more often than once each 30 days unless a client files a complaint with the State Bar and the State Bar determines that more statements are warranted.

(Added by Stats. 1986, Ch. 475, Sec. 4.)



6091.1

(a) The Legislature finds that overdrafts and misappropriations from attorney trust accounts are serious problems, and determines that it is in the public interest to ensure prompt detection and investigation of instances involving overdrafts and misappropriations from attorney trust accounts.

A financial institution, including any branch, which is a depository for attorney trust accounts under subdivision (a) or (b) of Section 6211, shall report to the State Bar in the event any properly payable instrument is presented against an attorney trust account containing insufficient funds, irrespective of whether or not the instrument is honored.

(b) All reports made by the financial institution shall be in the following format:

(1) In the case of a dishonored instrument, the report shall be identical to the overdraft notice customarily forwarded to the depositor, and shall include a copy of the dishonored instrument, if such a copy is normally provided to depositors.

(2) In the case of instruments that are presented against insufficient funds but which instruments are honored, the report shall identify the financial institution, the attorney or law firm, the account number, the date of presentation for payment, and the date paid, as well as the amount of overdraft created thereby. These reports shall be made simultaneously with, and within the time provided by law for notice of dishonor, if any. If an instrument presented against insufficient funds is honored, then the report shall be made within five banking days of the date of presentation for payment against insufficient funds.

(c) Every attorney practicing or admitted to practice in this state shall, as a condition thereof, be conclusively deemed to have consented to the reporting and production requirements of this section.

(d) Nothing in this section shall preclude a financial institution from charging an attorney or law firm for the reasonable cost of producing the reports and records required by subdivisions (a) and (b).

(Added by Stats. 1988, Ch. 1159, Sec. 21.)



6091.2

As used in Section 6091.1:

(a) “Financial institution” means a bank, savings and loan, or other financial institution serving as a depository for attorney trust accounts under subdivision (a) or (b) of Section 6211.

(b) “Properly payable” means an instrument that, if presented in the normal course of business, is in a form requiring payment under the laws of this state.

(c) “Notice of dishonor” means the notice that a financial institution is required to give, under the laws of this state, upon presentation of an instrument that the institution dishonors.

(Amended by Stats. 2007, Ch. 422, Sec. 1. Effective January 1, 2008.)



6092

The disciplinary agency may engage the services of consultants and an unpaid volunteer peer review committee and undertake any other steps that may be appropriate for devising methods for determining and improving attorney competence.

(Amended by Stats. 2001, Ch. 24, Sec. 5. Effective January 1, 2002.)



6092.5

In addition to any other duties specified by law, the disciplinary agency shall do all of the following:

(a) Promptly notify the complainant of the disposition of each matter.

(b) Notify all of the following of a lawyer’s involuntary enrollment as an inactive member and termination of that enrollment, or any suspension or disbarment, and the reinstatement to active membership of a suspended or disbarred attorney:

(1) The presiding judge of the superior court in the county where the attorney most recently maintained an office for the practice of law, with a request that the judge notify the courts and judges in the county.

(2) The local bar association, if there is one, in the county or area where the attorney most recently maintained an office for the practice of law.

(3) The appropriate disciplinary authority in any other jurisdiction where the attorney is admitted to practice.

(c) Upon receipt of the certified copy of the record of conviction of a lawyer, as provided by subdivision (c) of Section 6101, promptly forward a certified copy of the judgment of conviction to the disciplinary agency in each jurisdiction in which the lawyer is admitted.

(d) Maintain permanent records of discipline and other matters within its jurisdiction, and compile statistics to aid in the administration of the system, including, but not limited to, a single log of all complaints received, investigative files, statistical summaries of docket processing and case dispositions, transcripts of all proceedings which have been transcribed, and other records as the disciplinary agency or court require to be maintained.

(e) Expunge records of the agency as directed by the California Supreme Court.

(f) Pursuant to directions from the California Supreme Court, undertake whatever investigations are assigned to it.

(g) Provide information to prospective complainants regarding the nature and procedures of the disciplinary system, the criteria for prosecution of disciplinary complaints, the client security fund, and fee arbitration procedures.

(h) Inform the public, local bar associations and other organizations, and any other interested parties about the work of the disciplinary agency and the right of all persons to make a complaint.

(i) Make agreements with respondents in lieu of disciplinary proceedings, regarding conditions of practice, further legal education, or other matters. These agreements may be used by the disciplinary agency in any subsequent proceeding involving the lawyer.

(Added by Stats. 1986, Ch. 475, Sec. 4.)



6093

(a) Whenever probation is imposed by the State Bar Court or the Office of Trial Counsel with the agreement of the respondent, any conditions may be imposed which will reasonably serve the purposes of the probation.

(b) Violation of a condition of probation constitutes cause for revocation of any probation then pending, and may constitute cause for discipline.

(c) Proceedings to revoke probation shall be expedited. The standard of proof is the preponderance of the evidence.

(Amended by Stats. 1988, Ch. 1159, Sec. 23.)



6093.5

Upon request, the disciplinary agency shall notify a complainant of the status of his or her complaint and shall provide him or her with a written summary of any response by the attorney to his or her complaint if the response was the basis for dismissal of the complaint. A complainant shall be notified in writing of the disposition of his or her complaint, and of the reasons for the disposition.

Receipt of a written complaint shall be acknowledged by the disciplinary agency within two weeks of its receipt.

A complainant may also designate another person as his or her agent to receive copies of the information to which he or she is entitled pursuant to this section. This is in addition to any designation by a complainant of one of his or her elected representatives to receive the information.

(Amended by Stats. 1995, Ch. 88, Sec. 4. Effective January 1, 1996.)



6094

(a) Communications to the disciplinary agency relating to lawyer misconduct or disability or competence, or any communication related to an investigation or proceeding and testimony given in the proceeding are privileged, and no lawsuit predicated thereon may be instituted against any person. The disciplinary agency and officers and employees are subject to the rules governing liability of public entities, officers, and employees specified in Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

Nothing in this subdivision limits or alters the privileges accorded communications to the State Bar or testimony given in investigations or proceedings conducted by it or the immunities accorded complainants, informants, witnesses, the State Bar, its officers, and employees as existed prior to the enactment of this section. This subdivision does not constitute a change in, but is cumulative with the existing law.

(b) Upon application by the disciplinary agency and notice to the appropriate prosecuting authority, the superior court may grant immunity from criminal prosecution to a witness in any disciplinary agency proceeding.

(Added by Stats. 1986, Ch. 475, Sec. 4.)



6094.5

(a) It shall be the goal and policy of the disciplinary agency to dismiss a complaint, admonish the attorney, or forward a completed investigation to the Office of Trial Counsel within six months after receipt of a written complaint. As to complaints designated as complicated matters by the Chief Trial Counsel, it shall be the goal and policy of the disciplinary agency to dismiss, terminate by admonition, or forward those complaints to the Office of Trial Counsel within 12 months. A notice to show cause is a public record when filed. This goal and policy is not jurisdictional and shall not serve as a bar or defense to, any disciplinary investigation or proceeding.

(b) The disciplinary agency, subject to its record retention policy, shall respond within a reasonable time to inquiries as to the status of pending disciplinary cases in which a notice to show cause has been filed, or as to public discipline that has been imposed upon an attorney in California, or to the extent known by the agency, elsewhere, and, to the extent such information is known to the agency, all criminal cases in which an indictment or information has been brought charging a felony against an attorney or an attorney has been convicted of a felony, or convicted of any misdemeanor committed in the course of the practice of law or in any manner such that a client of the attorney was the victim, or any felony or misdemeanor, a necessary element of which, as determined by the statutory or common law definition of the crime, involves improper conduct of an attorney, including interference with the administration of justice, running and capping, false swearing, misrepresentation, fraud, deceit, bribery, extortion, misappropriation, theft, dishonesty or other moral turpitude, or an attempt of a conspiracy or solicitation of another to commit such a crime. Such information acquired from the disciplinary agency under this section shall not be used by an attorney to solicit business. The disciplinary agency shall adopt regulations to carry out the purposes of this subdivision.

(Amended by Stats. 2001, Ch. 745, Sec. 4. Effective October 12, 2001.)



6095

(a) The disciplinary agency shall annually hold at least two public hearings, one in southern California and one in northern California, to hear proposals on bar disciplinary procedures, attorney competency, and admissions procedures.

(b) To the extent the information is known to the disciplinary agency, it shall report annually to the Assembly and Senate Judiciary Committees concerning the judicial or disciplinary disposition of all criminal or disciplinary proceedings involving the allegation of the commission of a felony by an attorney.

(Amended by Stats. 2004, Ch. 193, Sec. 5. Effective January 1, 2005.)



6095.1

(a) Beginning on April 1, 2000, and through March 31, 2001, the State Bar shall compile statistics indicating the number of complaints against attorneys, broken down to reflect the percentage of complaints brought against attorneys practicing as solo practitioners, in small law firms or partnerships, and in large law firms. The State Bar shall also compile statistics indicating the percentage of complaints that are investigated, the percentage of complaints that are prosecuted, and the outcomes of those prosecutions against solo practitioners, attorneys practicing in small law firms or partnerships, and attorneys practicing in large law firms. For the purposes of the study, agreements in lieu of discipline shall not be counted as prosecutions. Practicing attorneys shall provide any information that is requested by the bar deemed necessary for the purpose of compiling the statistics. For purposes of this section, “small law firm” means a firm, partnership, association, corporation, or limited liability partnership that includes 10 or fewer attorneys.

(b) On or before June 30, 2001, the State Bar shall issue a written report to the Senate Committee on Judiciary and the Assembly Committee on Judiciary on procedures used in the disciplinary process to ensure that resources of the State Bar are used fairly and equitably in the investigation and prosecution of complaints against attorneys. In particular, the report shall focus on whether disciplinary proceedings are brought in disproportionate numbers against attorneys practicing as solo practitioners or in small law firms or partnerships, as compared to proceedings brought against attorneys practicing in large law firms. The report shall also describe any procedures in place or under consideration to correct any institutional bias and shall include a discussion of, and recommendations regarding, any additional changes to the discipline process that would make it more equitable. In particular, the State Bar shall consider disciplinary avenues other than the investigation and prosecution of complaints against attorneys. After issuing the report, the State Bar shall continue to compile and maintain statistics pursuant to subdivision (a), and shall make those statistics available to the public upon request.

(c) Procedures used in the disciplinary process shall ensure that resources of the State Bar are used fairly and equitably in the investigation and prosecution of complaints against all attorneys. Disciplinary proceedings shall not be brought in disproportionate numbers against attorneys practicing as solo practitioners or in small law firms or partnerships, as compared to proceedings brought against attorneys practicing in large law firms, unless the number of complaints against solo practitioners, or attorneys practicing in small law firms or partnerships, is commensurate with the higher number of disciplinary proceedings.

(d) The report of the State Bar prepared pursuant to this section shall not be used as a defense or mitigating factor in any disciplinary proceeding against an attorney.

(Added by Stats. 1999, Ch. 221, Sec. 7. Effective January 1, 2000.)






ARTICLE 6 - Disciplinary Authority of the Courts

6100

For any of the causes provided in this article, arising after an attorney’s admission to practice, he or she may be disbarred or suspended by the Supreme Court. Nothing in this article limits the inherent power of the Supreme Court to discipline, including to summarily disbar, any attorney.

(Amended by Stats. 1985, Ch. 453, Sec. 14.)



6101

(a) Conviction of a felony or misdemeanor, involving moral turpitude, constitutes a cause for disbarment or suspension.

In any proceeding, whether under this article or otherwise, to disbar or suspend an attorney on account of that conviction, the record of conviction shall be conclusive evidence of guilt of the crime of which he or she has been convicted.

(b) The district attorney, city attorney, or other prosecuting agency shall notify the Office of the State Bar of California of the pendency of an action against an attorney charging a felony or misdemeanor immediately upon obtaining information that the defendant is an attorney. The notice shall identify the attorney and describe the crimes charged and the alleged facts. The prosecuting agency shall also notify the clerk of the court in which the action is pending that the defendant is an attorney, and the clerk shall record prominently in the file that the defendant is an attorney.

(c) The clerk of the court in which an attorney is convicted of a crime shall, within 48 hours after the conviction, transmit a certified copy of the record of conviction to the Office of the State Bar. Within five days of receipt, the Office of the State Bar shall transmit the record of any conviction which involves or may involve moral turpitude to the Supreme Court with such other records and information as may be appropriate to establish the Supreme Court’s jurisdiction. The State Bar of California may procure and transmit the record of conviction to the Supreme Court when the clerk has not done so or when the conviction was had in a court other than a court of this state.

(d) The proceedings to disbar or suspend an attorney on account of such a conviction shall be undertaken by the Supreme Court pursuant to the procedure provided in this section and Section 6102, upon the receipt of the certified copy of the record of conviction.

(e) A plea or verdict of guilty, an acceptance of a nolo contendere plea, or a conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of those sections.

(Amended by Stats. 1996, Ch. 1104, Sec. 5. Effective January 1, 1997.)



6102

(a) Upon the receipt of the certified copy of the record of conviction, if it appears therefrom that the crime of which the attorney was convicted involved, or that there is probable cause to believe that it involved, moral turpitude or is a felony under the laws of California, the United States, or any state or territory thereof, the Supreme Court shall suspend the attorney until the time for appeal has elapsed, if no appeal has been taken, or until the judgment of conviction has been affirmed on appeal, or has otherwise become final, and until the further order of the court. Upon its own motion or upon good cause shown, the court may decline to impose, or may set aside, the suspension when it appears to be in the interest of justice to do so, with due regard being given to maintaining the integrity of, and confidence in, the profession.

(b) For the purposes of this section, a crime is a felony under the law of California if it is declared to be so specifically or by subdivision (a) of Section 17 of the Penal Code, unless it is charged as a misdemeanor pursuant to paragraph (4) or (5) of subdivision (b) of Section 17 of the Penal Code, irrespective of whether in a particular case the crime may be considered a misdemeanor as a result of postconviction proceedings, including proceedings resulting in punishment or probation set forth in paragraph (1) or (3) of subdivision (b) of Section 17 of the Penal Code.

(c) After the judgment of conviction of an offense specified in subdivision (a) has become final or, irrespective of any subsequent order under Section 1203.4 of the Penal Code or similar statutory provision, an order granting probation has been made suspending the imposition of sentence, the Supreme Court shall summarily disbar the attorney if the offense is a felony under the laws of California, the United States, or any state or territory thereof, and an element of the offense is the specific intent to deceive, defraud, steal, or make or suborn a false statement, or involved moral turpitude.

(d) For purposes of this section, a conviction under the laws of another state or territory of the United States shall be deemed a felony if:

(1) The judgment or conviction was entered as a felony irrespective of any subsequent order suspending sentence or granting probation and irrespective of whether the crime may be considered a misdemeanor as a result of postconviction proceedings.

(2) The elements of the offense for which the member was convicted would constitute a felony under the laws of the State of California at the time the offense was committed.

(e) Except as provided in subdivision (c), if after adequate notice and opportunity to be heard (which hearing shall not be had until the judgment of conviction has become final or, irrespective of any subsequent order under Section 1203.4 of the Penal Code, an order granting probation has been made suspending the imposition of sentence), the court finds that the crime of which the attorney was convicted, or the circumstances of its commission, involved moral turpitude, it shall enter an order disbarring the attorney or suspending him or her from practice for a limited time, according to the gravity of the crime and the circumstances of the case; otherwise it shall dismiss the proceedings. In determining the extent of the discipline to be imposed in a proceeding pursuant to this article, any prior discipline imposed upon the attorney may be considered.

(f) The court may refer the proceedings or any part thereof or issue therein, including the nature or extent of discipline, to the State Bar for hearing, report, and recommendation.

(g) The record of the proceedings resulting in the conviction, including a transcript of the testimony therein, may be received in evidence.

(h) The Supreme Court shall prescribe rules for the practice and procedure in proceedings conducted pursuant to this section and Section 6101.

(i) The other provisions of this article providing a procedure for the disbarment or suspension of an attorney do not apply to proceedings pursuant to this section and Section 6101, unless expressly made applicable.

(Amended by Stats. 1996, Ch. 1104, Sec. 6. Effective January 1, 1997.)



6103

A wilful disobedience or violation of an order of the court requiring him to do or forbear an act connected with or in the course of his profession, which he ought in good faith to do or forbear, and any violation of the oath taken by him, or of his duties as such attorney, constitute causes for disbarment or suspension.

(Added by Stats. 1939, Ch. 34.)



6103.5

(a) A member of the State Bar shall promptly communicate to the member’s client all amounts, terms, and conditions of any written offer of settlement made by or on behalf of an opposing party. As used in this section, “client” includes any person employing the member of the State Bar who posseses the authority to accept an offer of settlement, or in a class action, who is a representative of the class.

(b) Any written offer of settlement or any required communication of a settlement offer, as described in subdivision (a), shall be discoverable by either party in any action in which the existence or communication of the offer of settlement is an issue before the trier of fact.

(Amended by Stats. 1987, Ch. 213, Sec. 1.)



6103.6

Violation of Section 15687 of the Probate Code, or of Part 3.5 (commencing with Section 21350) or Part 3.7 (commencing with Section 21360) of Division 11 of the Probate Code, shall be grounds for discipline, if the attorney knew or should have known of the facts leading to the violation. This section shall only apply to violations that occur on or after January 1, 1994.

(Amended by Stats. 2010, Ch. 620, Sec. 1. Effective January 1, 2011.)



6103.7

It is cause for suspension, disbarment, or other discipline for any member of the State Bar to report suspected immigration status or threaten to report suspected immigration status of a witness or party to a civil or administrative action or his or her family member to a federal, state, or local agency because the witness or party exercises or has exercised a right related to his or her employment, broadly interpreted. As used in this section, “family member” means a spouse, parent, sibling, child, uncle, aunt, niece, nephew, cousin, grandparent, or grandchild related by blood, adoption, marriage, or domestic partnership.

(Added by Stats. 2013, Ch. 577, Sec. 2. Effective January 1, 2014.)



6104

Corruptly or wilfully and without authority appearing as attorney for a party to an action or proceeding constitutes a cause for disbarment or suspension.

(Added by Stats. 1939, Ch. 34.)



6105

Lending his name to be used as attorney by another person who is not an attorney constitutes a cause for disbarment or suspension.

(Added by Stats. 1939, Ch. 34.)



6106

The commission of any act involving moral turpitude, dishonesty or corruption, whether the act is committed in the course of his relations as an attorney or otherwise, and whether the act is a felony or misdemeanor or not, constitutes a cause for disbarment or suspension.

If the act constitutes a felony or misdemeanor, conviction thereof in a criminal proceeding is not a condition precedent to disbarment or suspension from practice therefor.

(Added by Stats. 1939, Ch. 34.)



6106.1

Advocating the overthrow of the Government of the United States or of this State by force, violence, or other unconstitutional means, constitutes a cause for disbarment or suspension.

(Added by Stats. 1951, Ch. 179.)



6106.2

(a) It shall constitute cause for the imposition of discipline of an attorney within the meaning of this chapter for an attorney to engage in any conduct in violation of Section 55.3 of the Civil Code.

(b) Commencing January 1, 2013, it shall constitute cause for the imposition of discipline of an attorney within the meaning of this chapter for an attorney to engage in any conduct in violation of subdivision (b) or (c) of Section 55.31, or paragraph (3) of subdivision (a) or subdivision (b) of Section 55.32 of the Civil Code, or paragraph (2) of subdivision (a) of Section 55.32 of the Civil Code as provided in subdivision (c) of that section.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 383, Sec. 1. Effective September 19, 2012. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 383.)



6106.2-1

(a) It shall constitute cause for the imposition of discipline of an attorney within the meaning of this chapter for an attorney to engage in any conduct in violation of Section 55.3, subdivision (b) or (c) of Section 55.31, or paragraph (2) of subdivision (a) or subdivision (b) of Section 55.32 of the Civil Code.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 383, Sec. 2. Effective September 19, 2012. Section operative January 1, 2016, by its own provisions.)



6106.3

(a) It shall constitute cause for the imposition of discipline of an attorney within the meaning of this chapter for an attorney to engage in any conduct in violation of Section 2944.6 or 2944.7 of the Civil Code.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended (as added by Stats. 2009, Ch. 630, Sec. 1) by Stats. 2012, Ch. 563, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 563.)



6106.3-1

(a) It shall constitute cause for the imposition of discipline of an attorney within the meaning of this chapter for an attorney to engage in any conduct in violation of Section 2944.6 of the Civil Code.

(b) This section shall become operative on January 1, 2017.

(Amended (as added by Stats. 2009, Ch. 630, Sec. 2) by Stats. 2012, Ch. 563, Sec. 2. Effective January 1, 2013. Section operative January 1, 2017, by its own provisions.)



6106.5

It shall constitute cause for disbarment or suspension for an attorney to engage in any conduct prohibited under Section 1871.4 of the Insurance Code or Section 550 of the Penal Code.

(Amended by Stats. 2000, Ch. 867, Sec. 10. Effective January 1, 2001.)



6106.6

The State Bar shall investigate any licensee against whom an information or indictment has been filed that alleges a violation of Section 550 of the Penal Code or Section 1871.4 of the Insurance Code, if the district attorney does not otherwise object to initiating an investigation.

(Added by Stats. 2000, Ch. 867, Sec. 11. Effective January 1, 2001.)



6106.7

It shall constitute cause for the imposition of discipline of an attorney within the meaning of this chapter for an attorney to violate any provision of the Miller-Ayala Athlete Agents Act (Chapter 2.5 (commencing with Section 18895) of Division 8), or to violate any provision of Chapter 1 (commencing with Section 1500) of Part 6 of Division 2 of the Labor Code, prior to January 1, 1997, or to violate any provision of the law of any other state regulating athlete agents.

(Amended by Stats. 1996, Ch. 858, Sec. 1. Effective January 1, 1997.)



6106.8

(a) The Legislature hereby finds and declares that there is no rule that governs propriety of sexual relationships between lawyers and clients. The Legislature further finds and declares that it is difficult to separate sound judgment from emotion or bias which may result from sexual involvement between a lawyer and his or her client during the period that an attorney-client relationship exists, and that emotional detachment is essential to the lawyer’s ability to render competent legal services. Therefore, in order to ensure that a lawyer acts in the best interest of his or her client, a rule of professional conduct governing sexual relations between attorneys and their clients shall be adopted.

(b) With the approval of the Supreme Court, the State Bar shall adopt a rule of professional conduct governing sexual relations between attorneys and their clients in cases involving, but not limited to, probate matters and domestic relations, including dissolution proceedings, child custody cases, and settlement proceedings.

(c) The State Bar shall submit the proposed rule to the Supreme Court for approval no later than January 1, 1991.

(d) Intentional violation of this rule shall constitute a cause for suspension or disbarment.

(Added by Stats. 1989, Ch. 1008, Sec. 1.)



6106.9

(a) It shall constitute cause for the imposition of discipline of an attorney within the meaning of this chapter for an attorney to do any of the following:

(1) Expressly or impliedly condition the performance of legal services for a current or prospective client upon the client’s willingness to engage in sexual relations with the attorney.

(2) Employ coercion, intimidation, or undue influence in entering into sexual relations with a client.

(3) Continue representation of a client with whom the attorney has sexual relations if the sexual relations cause the attorney to perform legal services incompetently in violation of Rule 3-110 of the Rules of Professional Conduct of the State Bar of California, or if the sexual relations would, or would be likely to, damage or prejudice the client’s case.

(b) Subdivision (a) shall not apply to sexual relations between attorneys and their spouses or persons in an equivalent domestic relationship or to ongoing consensual sexual relationships that predate the initiation of the attorney-client relationship.

(c) Where an attorney in a firm has sexual relations with a client but does not participate in the representation of that client, the attorneys in the firm shall not be subject to discipline under this section solely because of the occurrence of those sexual relations.

(d) For the purposes of this section, “sexual relations” means sexual intercourse or the touching of an intimate part of another person for the purpose of sexual arousal, gratification, or abuse.

(e) Any complaint made to the State Bar alleging a violation of subdivision (a) shall be verified under oath by the person making the complaint.

(Added by Stats. 1992, Ch. 740, Sec. 1. Effective January 1, 1993.)



6107

The proceedings to disbar or suspend an attorney, on grounds other than the conviction of a felony or misdemeanor, involving moral turpitude, may be taken by the court for the matters within its knowledge, or may be taken upon the information of another.

(Added by Stats. 1939, Ch. 34.)



6108

If the proceedings are upon the information of another, the accusation shall be in writing and shall state the matters charged, and be verified by the oath of some person, to the effect that the charges therein contained are true.

The verification may be made upon information and belief when the accusation is presented by an organized bar association.

(Added by Stats. 1939, Ch. 34.)



6109

Upon receiving the accusation, the court shall make an order requiring the accused to appear and answer it at a specified time, and shall cause a copy of the order and of the accusation to be served upon the accused at least five days before the day appointed in the order.

(Added by Stats. 1939, Ch. 34.)



6110

The court or judge may direct the service of a citation to the accused, requiring him to appear and answer the accusation, to be made by publication for thirty days in a newspaper of general circulation published in the county in which the proceeding is pending, if it appears by affidavit to the satisfaction of the court or judge that the accused either:

(a) Resides out of the State.

(b) Has departed from the State.

(c) Can not, after due diligence, be found within the State.

(d) Conceals himself to avoid the service of the order to show cause.

The citation shall be:

(a) Directed to the accused.

(b) Recite the date of the filing of the accusation, the name of the accuser, and the general nature of the charges against him.

(c) Require him to appear and answer the accusation at a specified time.

On proof of the publication of the citation as herein required, the court has jurisdiction to proceed to hear the accusation and render judgment with like effect as if an order to show cause and a copy of the accusation had been personally served on the accused.

(Added by Stats. 1939, Ch. 34.)



6111

The accused shall appear at the time appointed in the order, and answer the accusation, unless, for sufficient cause, the court assigns another day for that purpose. If he does not appear, the court may proceed and determine the accusation in his absence.

(Added by Stats. 1939, Ch. 34.)



6112

The accused may answer to the accusation either by objecting to its sufficiency or by denying it.

If he objects to the sufficiency of the accusation, the objection shall be in writing, but need not be in any specific form. It is sufficient if it presents intelligibly the grounds of the objection.

If he denies the accusation, the denial may be oral and without oath, and shall be entered upon the minutes.

(Added by Stats. 1939, Ch. 34.)



6113

If an objection to the sufficiency of the accusation is not sustained, the accused shall answer within the time designated by the court.

(Added by Stats. 1939, Ch. 34.)



6114

If the accused pleads guilty, or refuses to answer the accusation, the court shall proceed to judgment of disbarment or suspension.

If he denies the matters charged, the court shall, at such time as it may appoint, proceed to try the accusation.

(Added by Stats. 1939, Ch. 34.)



6115

The court may, in its discretion, order a reference to a committee to take depositions in the matter.

(Added by Stats. 1939, Ch. 34.)



6116

When an attorney has been found guilty of the charges made in proceedings not based upon a record of conviction, judgment shall be rendered disbarring the attorney or suspending him from practice for a limited time, according to the gravity of the offense charged.

(Added by Stats. 1939, Ch. 34.)



6117

During such disbarment or suspension, the attorney shall be precluded from practicing law.

When disbarred, his name shall be stricken from the roll of attorneys.

(Added by Stats. 1939, Ch. 34.)






ARTICLE 7 - Unlawful Practice of Law

6125

No person shall practice law in California unless the person is an active member of the State Bar.

(Amended by Stats. 1990, Ch. 1639, Sec. 8.)



6126

(a) Any person advertising or holding himself or herself out as practicing or entitled to practice law or otherwise practicing law who is not an active member of the State Bar, or otherwise authorized pursuant to statute or court rule to practice law in this state at the time of doing so, is guilty of a misdemeanor punishable by up to one year in a county jail or by a fine of up to one thousand dollars ($1,000), or by both that fine and imprisonment. Upon a second or subsequent conviction, the person shall be confined in a county jail for not less than 90 days, except in an unusual case where the interests of justice would be served by imposition of a lesser sentence or a fine. If the court imposes only a fine or a sentence of less than 90 days for a second or subsequent conviction under this subdivision, the court shall state the reasons for its sentencing choice on the record.

(b) Any person who has been involuntarily enrolled as an inactive member of the State Bar, or has been suspended from membership from the State Bar, or has been disbarred, or has resigned from the State Bar with charges pending, and thereafter practices or attempts to practice law, advertises or holds himself or herself out as practicing or otherwise entitled to practice law, is guilty of a crime punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or in a county jail for a period not to exceed six months. However, any person who has been involuntarily enrolled as an inactive member of the State Bar pursuant to paragraph (1) of subdivision (e) of Section 6007 and who knowingly thereafter practices or attempts to practice law, or advertises or holds himself or herself out as practicing or otherwise entitled to practice law, is guilty of a crime punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or in a county jail for a period not to exceed six months.

(c) The willful failure of a member of the State Bar, or one who has resigned or been disbarred, to comply with an order of the Supreme Court to comply with Rule 9.20 of the California Rules of Court, constitutes a crime punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or in a county jail for a period not to exceed six months.

(d) The penalties provided in this section are cumulative to each other and to any other remedies or penalties provided by law.

(Amended by Stats. 2011, Ch. 15, Sec. 15. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



6126.3

(a) In addition to any criminal penalties pursuant to Section 6126 or to any contempt proceedings pursuant to Section 6127, the courts of the state shall have the jurisdiction provided in this section when a person advertises or holds himself or herself out as practicing or entitled to practice law, or otherwise practices law, without being an active member of the State Bar or otherwise authorized pursuant to statute or court rule to practice law in this state at the time of doing so.

(b) The State Bar, or the superior court on its own motion, may make application to the superior court for the county where the person described in subdivision (a) maintains or more recently has maintained his or her principal office for the practice of law or where he or she resides, for assumption by the court of jurisdiction over the practice to the extent provided in this section. In any proceeding under this section, the State Bar shall be permitted to intervene and to assume primary responsibility for conducting the action.

(c) An application made pursuant to subdivision (b) shall be verified, and shall state facts showing all of the following:

(1) Probable cause to believe that the facts set forth in subdivision (a) of Section 6126 have occurred.

(2) The interest of the applicant.

(3) Probable cause to believe that the interests of a client or of an interested person or entity will be prejudiced if the proceeding is not maintained.

(d) The application shall be set for hearing, and an order to show cause shall be issued directing the person to show cause why the court should not assume jurisdiction over the practice as provided in this section. A copy of the application and order to show cause shall be served upon the person by personal delivery or, as an alternate method of service, by certified or registered mail, return receipt requested, addressed to the person either at the address at which he or she maintains, or more recently has maintained, his or her principal office or at the address where he or she resides. Service is complete at the time of mailing, but any prescribed period of notice and any right or duty to do any act or make any response within that prescribed period or on a date certain after notice is served by mail shall be extended five days if the place of address is within the State of California, 10 days if the place of address is outside the State of California but within the United States, and 20 days if the place of address is outside the United States. If the State Bar is not the applicant, copies shall also be served upon the Office of the Chief Trial Counsel of the State Bar in similar manner at the time of service on the person who is the subject of the application. The court may prescribe additional or alternative methods of service of the application and order to show cause, and may prescribe methods of notifying and serving notices and process upon other persons and entities in cases not specifically provided herein.

(e) If the court finds that the facts set forth in subdivision (a) of Section 6126 have occurred and that the interests of a client or an interested person or entity will be prejudiced if the proceeding provided herein is not maintained, the court may make an order assuming jurisdiction over the person’s practice pursuant to this section. If the person to whom the order to show cause is directed does not appear, the court may make its order upon the verified application or upon such proof as it may require. Thereupon, the court shall appoint one or more active members of the State Bar to act under its direction to mail a notice of cessation of practice, pursuant to subdivision (g), and may order those appointed attorneys to do one or more of the following:

(1) Examine the files and records of the practice and obtain information as to any pending matters that may require attention.

(2) Notify persons and entities who appear to be clients of the person of the occurrence of the event or events stated in subdivision (a) of Section 6126, and inform them that it may be in their best interest to obtain other legal counsel.

(3) Apply for an extension of time pending employment of legal counsel by the client.

(4) With the consent of the client, file notices, motions, and pleadings on behalf of the client where jurisdictional time limits are involved and other legal counsel has not yet been obtained.

(5) Give notice to the depositor and appropriate persons and entities who may be affected, other than clients, of the occurrence of the event or events.

(6) Arrange for the surrender or delivery of clients’ papers or property.

(7) Arrange for the appointment of a receiver, where applicable, to take possession and control of any and all bank accounts relating to the affected person’s practice.

(8) Do any other acts that the court may direct to carry out the purposes of this section.

The court shall have jurisdiction over the files and records and over the practice of the affected person for the limited purposes of this section, and may make all orders necessary or appropriate to exercise this jurisdiction. The court shall provide a copy of any order issued pursuant to this section to the Office of the Chief Trial Counsel of the State Bar.

(f) Anyone examining the files and records of the practice of the person described in subdivision (a) shall observe any lawyer-client privilege under Sections 950 and 952 of the Evidence Code and shall make disclosure only to the extent necessary to carry out the purposes of this section. That disclosure shall be a disclosure that is reasonably necessary for the accomplishment of the purpose for which the person described in subdivision (a) was consulted. The appointment of a member of the State Bar pursuant to this section shall not affect the lawyer-client privilege, which privilege shall apply to communications by or to the appointed members to the same extent as it would have applied to communications by or to the person described in subdivision (a).

(g) The notice of cessation of law practice shall contain any information that may be required by the court, including, but not limited to, the finding by the court that the facts set forth in subdivision (a) of Section 6126 have occurred and that the court has assumed jurisdiction of the practice. The notice shall be mailed to all clients, to opposing counsel, to courts and agencies in which the person has pending matters with an identification of the matter, to the Office of the Chief Trial Counsel of the State Bar, and to any other person or entity having reason to be informed of the court’s assumption of the practice.

(h) Nothing in this section shall authorize the court or an attorney appointed by it pursuant to this section to approve or disapprove of the employment of legal counsel, to fix terms of legal employment, or to supervise or in any way undertake the conduct of the practice, except to the limited extent provided by paragraphs (3) and (4) of subdivision (e).

(i) Unless court approval is first obtained, neither the attorney appointed pursuant to this section, nor his or her corporation, nor any partner or associate of the attorney shall accept employment as an attorney by any client of the affected person on any matter pending at the time of the appointment. Action taken pursuant to paragraphs (3) and (4) of subdivision (e) shall not be deemed employment for purposes of this subdivision.

(j) Upon a finding by the court that it is more likely than not that the application will be granted and that delay in making the orders described in subdivision (e) will result in substantial injury to clients or to others, the court, without notice or upon notice as it shall prescribe, may make interim orders containing any provisions that the court deems appropriate under the circumstances. Such an interim order shall be served in the manner provided in subdivision (d) and, if the application and order to show cause have not yet been served, the application and order to show cause shall be served at the time of serving the interim order.

(k) No person or entity shall incur any liability by reason of the institution or maintenance of a proceeding brought under this section. No person or entity shall incur any liability for an act done or omitted to be done pursuant to order of the court under this section. No person or entity shall be liable for failure to apply for court jurisdiction under this section. Nothing in this section shall affect any obligation otherwise existing between the affected person and any other person or entity.

(l) An order pursuant to this section is not appealable and shall not be stayed by petition for a writ, except as ordered by the superior court or by the appellate court.

(m) A member of the State Bar appointed pursuant to this section shall serve without compensation. However, the member may be paid reasonable compensation by the State Bar in cases where the State Bar has determined that the member has devoted extraordinary time and services that were necessary to the performance of the member’s duties under this article. All payments of compensation for time and services shall be at the discretion of the State Bar. Any member shall be entitled to reimbursement from the State Bar for necessary expenses incurred in the performance of the member’s duties under this article. Upon court approval of expenses or compensation for time and services, the State Bar shall be entitled to reimbursement therefor from the person described in subdivision (a) or his or her estate.

(Amended by Stats. 2006, Ch. 538, Sec. 10. Effective January 1, 2007.)



6126.4

Section 6126.3 shall apply to a person acting in the capacity of an immigration consultant pursuant to Chapter 19.5 (commencing with Section 22440) who advertises or holds himself or herself out as practicing or entitled to practice law, or otherwise practices law.

(Added by Stats. 2006, Ch. 605, Sec. 1. Effective January 1, 2007.)



6126.5

(a) In addition to any remedies and penalties available in any enforcement action brought in the name of the people of the State of California by the Attorney General, a district attorney, or a city attorney, acting as a public prosecutor, the court shall award relief in the enforcement action for any person who obtained services offered or provided in violation of Section 6125 or 6126 or who purchased any goods, services, or real or personal property in connection with services offered or provided in violation of Section 6125 or 6126 against the person who violated Section 6125 or 6126, or who sold goods, services, or property in connection with that violation. The court shall consider the following relief:

(1) Actual damages.

(2) Restitution of all amounts paid.

(3) The amount of penalties and tax liabilities incurred in connection with the sale or transfer of assets to pay for any goods, services, or property.

(4) Reasonable attorney’s fees and costs expended to rectify errors made in the unlawful practice of law.

(5) Prejudgment interest at the legal rate from the date of loss to the date of judgment.

(6) Appropriate equitable relief, including the rescission of sales made in connection with a violation of law.

(b) The relief awarded under paragraphs (1) to (6), inclusive, of subdivision (a) shall be distributed to, or on behalf of, the person for whom it was awarded or, if it is impracticable to do so, shall be distributed as may be directed by the court pursuant to its equitable powers.

(c) The court shall also award the Attorney General, district attorney, or city attorney reasonable attorney’s fees and costs and, in the court’s discretion, exemplary damages as provided in Section 3294 of the Civil Code.

(d) This section shall not be construed to create, abrogate, or otherwise affect claims, rights, or remedies, if any, that may be held by a person or entity other than those law enforcement agencies described in subdivision (a). The remedies provided in this section are cumulative to each other and to the remedies and penalties provided under other laws.

(Added by Stats. 2001, Ch. 304, Sec. 1. Effective January 1, 2002.)



6126.7

(a) It is a violation of subdivision (a) of Section 6126 for any person who is not an attorney to literally translate from English into another language, in any document, including an advertisement, stationery, letterhead, business card, or other comparable written material, any words or titles, including, but not limited to, “notary public,” “notary,” “licensed,” “attorney,” or “lawyer,” that imply that the person is an attorney. As provided in this subdivision, the literal translation of the phrase “notary public” into Spanish as “notario publico” or “notario,” is expressly prohibited.

(b) For purposes of this section, “literal translation of” or “to literally translate” a word, title, or phrase from one language means the translation of a word, title, or phrase without regard to the true meaning of the word or phrase in the language that is being translated.

(c) (1) In addition to any other remedies and penalties prescribed in this article, a person who violates this section shall be subject to a civil penalty not to exceed one thousand dollars ($1,000) per day for each violation, to be assessed and collected in a civil action brought by the State Bar.

(2) In assessing the amount of the civil penalty, the court may consider relevant circumstances presented by the parties to the case, including, but not limited to, the following:

(A) The nature and severity of the misconduct.

(B) The number of violations.

(C) The length of time over which the misconduct occurred, and the persistence of the misconduct.

(D) The wilfulness of the misconduct.

(E) The defendant’s assets, liabilities, and net worth.

(3) The court shall grant a prevailing plaintiff reasonable attorneys’ fees and costs.

(4) A civil action brought under this section shall be commenced within four years after the cause of action accrues.

(5) In a civil action brought by the State Bar under this section, the civil penalty collected shall be paid to the State Bar and allocated to the fund established pursuant to Section 6033 to provide free legal services related to immigration reform act services to clients of limited means or to a fund for the purposes of mitigating unpaid claims of injured immigrant clients under Section 22447, as directed by the Board of Trustees of the State Bar. The board shall annually report any collection and expenditure of funds for the preceding calendar year, as authorized by this section, to the Assembly and Senate Committees on Judiciary. The report required by this section may be included in the report described in Section 6086.15.

(Added by Stats. 2013, Ch. 574, Sec. 1. Effective October 5, 2013.)



6127

The following acts or omissions in respect to the practice of law are contempts of the authority of the courts:

(a) Assuming to be an officer or attorney of a court and acting as such, without authority.

(b) Advertising or holding oneself out as practicing or as entitled to practice law or otherwise practicing law in any court, without being an active member of the State Bar.

Proceedings to adjudge a person in contempt of court under this section are to be taken in accordance with the provisions of Title V of Part III of the Code of Civil Procedure.

(Amended by Stats. 1939, Ch. 980.)



6127.5

Nothing in Sections 6125, 6126 and 6127 shall be deemed to apply to the acts and practices of a law corporation duly certificated pursuant to the Professional Corporation Act, as contained in Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code, and pursuant to Article 10 (commencing with Section 6160) of Chapter 4 of Division 3 of this code, when the law corporation is in compliance with the requirements of (a) the Professional Corporation Act; (b) Article 10 (commencing with Section 6160) of Chapter 4 of Division 3 of this code; and (c) all other statutes and all rules and regulations now or hereafter enacted or adopted pertaining to such corporation and the conduct of its affairs.

(Added by Stats. 1968, Ch. 1375.)



6128

Every attorney is guilty of a misdemeanor who either:

(a) Is guilty of any deceit or collusion, or consents to any deceit or collusion, with intent to deceive the court or any party.

(b) Willfully delays his client’s suit with a view to his own gain.

(c) Willfully receives any money or allowance for or on account of any money which he has not laid out or become answerable for.

Any violation of the provisions of this section is punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both.

(Amended by Stats. 1976, Ch. 1125.)



6129

Every attorney who, either directly or indirectly, buys or is interested in buying any evidence of debt or thing in action, with intent to bring suit thereon, is guilty of a misdemeanor.

Any violation of the provisions of this section is punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both.

(Amended by Stats. 1976, Ch. 1125.)



6130

No person, who has been an attorney, shall while a judgment of disbarment or suspension is in force appear on his own behalf as plaintiff in the prosecution of any action where the subject of the action has been assigned to him subsequent to the entry of the judgment of disbarment or suspension and solely for purpose of collection.

(Added by Stats. 1939, Ch. 34.)



6131

Every attorney is guilty of a misdemeanor and, in addition to the punishment prescribed therefor, shall be disbarred:

(a) Who directly or indirectly advises in relation to, or aids, or promotes the defense of any action or proceeding in any court the prosecution of which is carried on, aided or promoted by any person as district attorney or other public prosecutor with whom such person is directly or indirectly connected as a partner.

(b) Who, having himself prosecuted or in any manner aided or promoted any action or proceeding in any court as district attorney or other public prosecutor, afterwards, directly or indirectly, advises in relation to or takes any part in the defense thereof, as attorney or otherwise, or who takes or receives any valuable consideration from or on behalf of any defendant in any such action upon any understanding or agreement whatever having relation to the defense thereof.

This section does not prohibit an attorney from defending himself in person, as attorney or counsel, when prosecuted, either civilly or criminally.

(Added by Stats. 1939, Ch. 34.)



6132

Any law firm, partnership, corporation, or association which contains the name of an attorney who is disbarred, or who resigned with charges pending, in its business name shall remove the name of that attorney from its business name, and from all signs, advertisements, letterhead, and other materials containing that name, within 60 days of the disbarrment or resignation.

(Added by Stats. 1988, Ch. 1159, Sec. 27.)



6133

Any attorney or any law firm, partnership, corporation, or association employing an attorney who has resigned, or who is under actual suspension from the practice of law, or is disbarred, shall not permit that attorney to practice law or so advertise or hold himself or herself out as practicing law and shall supervise him or her in any other assigned duties. A willful violation of this section constitutes a cause for discipline.

(Added by Stats. 1988, Ch. 1159, Sec. 28.)






ARTICLE 8 - Revenue

6140

(a) The board shall fix the annual membership fee for active members for 2015 at a sum not exceeding three hundred fifteen dollars ($315).

(b) The annual membership fee for active members is payable on or before the first day of February of each year. If the board finds it appropriate and feasible, it may provide by rule for payment of fees on an installment basis with interest, by credit card, or other means, and may charge members choosing any alternative method of payment an additional fee to defray costs incurred by that election.

(c) This section shall remain in effect only until January 1, 2016, and, as of that date, is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 429, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



6140.03

(a) The board shall increase each of the annual membership fees fixed by Sections 6140 and 6141 by an additional forty dollars ($40), to be allocated only for the purposes established pursuant to Section 6033, except to the extent that a member elects not to support those activities.

(b) The invoice provided to members for payment of the annual membership fee shall provide each member the option of deducting forty dollars ($40) from the annual membership fee if the member elects not to have this amount allocated for the purposes established pursuant to Section 6033.

(Amended by Stats. 2014, Ch. 429, Sec. 4. Effective January 1, 2015.)



6140.05

(a) The invoice provided to members for payment of the annual membership fee shall provide each member the option of deducting five dollars ($5) from the annual fee if the member elects not to support lobbying and related activities by the State Bar outside of the parameters established by the United States Supreme Court in Keller v. State Bar of California (1990) 496 U.S. 1.

(b) For the support or defense of lobbying and related activities conducted by the State Bar on or after January 1, 2000, outside of the parameters of Keller v. State Bar of California, and in support or defense of any litigation arising therefrom, the Board of Trustees of the State Bar shall not expend a sum exceeding the following: the product of the number of members paying their annual dues who did not elect the optional deduction multiplied by five dollars ($5).

Moneys collected pursuant to this section shall not be deemed voluntary fees or funds for the purpose of subdivision (c) of Section 6031.5.

(c) As used in this section, “lobbying and related activities by the State Bar” includes the consideration of measures by the Board of Trustees of the State Bar that are deemed outside the parameters established in Keller v. State Bar, the purview determination, lobbying and the preparation for lobbying of the measures, and any litigation in support or defense of that lobbying. The determination of these costs shall include, but not be limited to, overhead and administrative costs.

(Amended by Stats. 2011, Ch. 417, Sec. 46. Effective January 1, 2012.)



6140.1

The State Bar annually shall submit its proposed baseline budget for the following fiscal year to the Legislature by November 15, and its proposed final budget by February 15, so that the budget can be reviewed and approved in conjunction with any bill that would authorize the imposition of membership dues. Each proposed budget shall include the estimated revenues, expenditures, and staffing levels for all of the programs and funds administered by the State Bar. Any bill that authorizes the imposition of membership dues shall be a fiscal bill and shall be referred to the appropriate fiscal committees; provided, however, that the bill may be approved by a majority vote.

The State Bar shall submit the budget documents in a form comparable to the documents prepared by state departments for inclusion in the Governor’s Budget and the salaries and wages supplement. In addition, the bar shall provide supplementary schedules detailing operating expenses and equipment, all revenue sources, any reimbursements or interfund transfers, fund balances, and other related supporting documentation. The bar shall submit budget change proposals with its final budget, explaining the need for any differences between the current and proposed budgets.

(Amended by Stats. 1992, Ch. 1296, Sec. 1. Effective September 30, 1992.)



6140.12

The board shall complete and implement a five-year strategic plan to be updated every two years. In conjunction with the submission of the board’s proposed final budget as required by Section 6140.1, the president shall report to the Supreme Court, the Governor, and the Senate and Assembly Committees on Judiciary on the measures the board has taken to implement the strategic plan and shall indicate the measures the board will need to take in the remaining years of the strategic plan to address the projected needs contained in the plan.

(Added by Stats. 2011, Ch. 417, Sec. 47. Effective January 1, 2012.)



6140.16

The State Bar shall review its workload standards to measure the effectiveness and efficiency of its disciplinary activities, including, but not limited to, the State Bar Court and the Client Security Fund, and provide guidance to the State Bar and the Legislature in allocating resources. The standards shall be used to reassess the numbers and classifications of staff required to conduct the activities of the State Bar’s disciplinary activities. The review shall cover the calendar years of 1998, 1999, and 2000. The State Bar shall submit a report to the Legislature on its review of workload standards by June 30, 2001.

(Amended by Stats. 2000, Ch. 246, Sec. 3. Effective January 1, 2001.)



6140.2

The State Bar shall set as a goal the improvement of its disciplinary system so that no more than six months will elapse from the receipt of complaints to the time of dismissal, admonishment of the attorney involved, or the filing of formal charges by the State Bar Office of Trial Counsel.

(Amended by Stats. 2004, Ch. 193, Sec. 6. Effective January 1, 2005.)



6140.37

The State Bar shall have a preference for using in-house employees for information technology projects, whenever possible. Nothing in this section shall be read to be inconsistent with any memorandum of understanding between the State Bar and the recognized employee organizations or any relevant principles of labor law.

(Added by Stats. 2010, Ch. 2, Sec. 3. Effective January 25, 2010.)



6140.5

(a) The board shall establish and administer a Client Security Fund to relieve or mitigate pecuniary losses caused by the dishonest conduct of active members of the State Bar, Foreign Legal Consultants registered with the State Bar, and attorneys registered with the State Bar under the Multijurisdictional Practice Program, arising from or connected with the practice of law. Any payments from the fund shall be discretionary and shall be subject to regulation and conditions as the board shall prescribe. The board may delegate the administration of the fund to the State Bar Court, or to any board or committee created by the board of trustees.

(b) Upon making a payment to a person who has applied to the fund for payment to relieve or mitigate pecuniary losses caused by the dishonest conduct of an active member of the State Bar, the State Bar is subrogated, to the extent of that payment, to the rights of the applicant against any person or persons who, or entity that, caused the pecuniary loss. The State Bar may bring an action to enforce those rights within three years from the date of payment to the applicant.

(c) Any attorney whose actions have caused the payment of funds to a claimant from the Client Security Fund shall reimburse the fund for all moneys paid out as a result of his or her conduct with interest, in addition to payment of the assessment for the procedural costs of processing the claim, as a condition of continued practice. The reimbursed amount, plus applicable interest and costs, shall be added to and become a part of the membership fee of a publicly reproved or suspended member for the next calendar year. For a member who resigns with disciplinary charges pending or a member who is suspended or disbarred, the reimbursed amount, plus applicable interest and costs, shall be paid as a condition of reinstatement of membership.

(d) Any assessment against an attorney pursuant to subdivision (c) that is part of an order imposing a public reproval on a member or is part of an order imposing discipline or accepting a resignation with a disciplinary matter pending, may also be enforced as a money judgment. This subdivision does not limit the power of the Supreme Court to alter the amount owed or to authorize the State Bar Court, in the enforcement of a judgment under this subdivision, to approve an agreement for the compromise of that judgment.

(Amended by Stats. 2011, Ch. 417, Sec. 48. Effective January 1, 2012.)



6140.55

The board may increase the annual membership fees fixed by it pursuant to Section 6140 by an additional amount per active member not to exceed forty dollars ($40), and the annual membership fees fixed by it pursuant to Section 6141 by an additional amount per inactive member not to exceed ten dollars ($10), in any year, the additional amount to be applied only for the purposes of the Client Security Fund and the costs of its administration, including, but not limited to, the costs of processing, determining, defending, or insuring claims against the fund.

(Amended by Stats. 2005, Ch. 341, Sec. 4. Effective January 1, 2006.)



6140.6

The board may increase the annual membership fees fixed by Sections 6140 and 6141 by an additional amount not to exceed twenty-five dollars ($25) to be applied to the costs of the disciplinary system.

(Amended by Stats. 2005, Ch. 341, Sec. 5. Effective January 1, 2006.)



6140.7

Costs assessed against a member publicly reproved or suspended, where suspension is stayed and the member is not actually suspended, shall be added to and become a part of the membership fee of the member, for the next calendar year. Unless time for payment of discipline costs is extended pursuant to subdivision (c) of Section 6086.10, costs assessed against a member who resigns with disciplinary charges pending or by a member who is actually suspended or disbarred shall be paid as a condition of reinstatement of or return to active membership.

(Amended by Stats. 2004, Ch. 529, Sec. 3. Effective January 1, 2005.)



6140.9

Moneys for the support of the program established pursuant to Article 15 (commencing with Section 6230) and related programs approved by the committee established pursuant to Section 6231 shall be paid in whole or part by a fee of ten dollars ($10) per active member per year, and by a fee of five dollars ($5) per inactive member per year.

The board may seek alternative sources for funding the program. To the extent that funds from alternative sources are obtained and used for the support of the program, and provided that at least ten dollars ($10) per active member and five dollars ($5) per inactive member is available for support of the program each year, funds provided by the fee established by this section may be applied to the costs of State Bar general fund programs.

(Amended by Stats. 2005, Ch. 341, Sec. 6. Effective January 1, 2006.)



6141

(a)  Until December 31, 2006, the board shall fix the annual membership fee for inactive members at a sum not exceeding sixty-five dollars ($65). On January 1, 2007, and thereafter, the board shall fix the annual membership fee for inactive members at a sum not exceeding seventy-five dollars ($75). The annual membership fee for inactive members is payable on or before the first day of February of each year.

(b) An inactive member shall not be required to pay the annual membership fee for inactive members for any calendar year following the calendar year in which the member attains the age of 70 years.

(Amended by Stats. 2012, Ch. 348, Sec. 2. Effective January 1, 2013.)



6141.1

(a) The payment by any member of the annual membership fee, any portion thereof, or any penalty thereon, may be waived by the board as it may provide by rule. The board may require submission of recent federal and state income tax returns and other proof of financial condition as to those members seeking waiver of all or a portion of their fee or penalties on the ground of financial hardship.

(b) The board shall adopt a rule or rules providing that an active member who can demonstrate total gross annual individual income from all sources of less than forty thousand dollars ($40,000) shall presumptively qualify for a waiver of 25 percent of the annual membership fee.

(Amended by Stats. 2005, Ch. 341, Sec. 8. Effective January 1, 2006.)



6142

Upon the payment of the annual membership fees, including any costs imposed pursuant to Section 6140.7, and penalties imposed pursuant to Section 6143, each member shall receive a certificate issued under the direction of the board evidencing the payment.

(Amended by Stats. 1988, Ch. 1149, Sec. 6.)



6143

Any member, active or inactive, failing to pay any fees, penalties, or costs after they become due, and after two months written notice of his or her delinquency, shall be suspended from membership in the State Bar.

The member may be reinstated upon the payment of accrued fees or costs and such penalties as may be imposed by the board, not exceeding double the amount of delinquent dues, penalties, or costs.

(Amended by Stats. 1988, Ch. 1149, Sec. 7.)



6143.5

Any member, active or inactive, failing to pay any child support after it becomes due shall be subject to Section 17520 of the Family Code.

(Amended by Stats. 2000, Ch. 808, Sec. 2. Effective September 28, 2000.)



6144

All fees shall be paid into the treasury of the State Bar, and, when so paid, shall become part of its funds.

(Added by Stats. 1939, Ch. 34.)



6144.1

The net proceeds from the sale or lease of real property, after payment of obligations and encumbrances and reasonable costs of acquiring and relocating its facilities, if any, shall be held by the State Bar without expenditure or commitment for any purpose until approved by the Legislature by statute.

(Added by Stats. 2014, Ch. 429, Sec. 5. Effective January 1, 2015.)



6144.5

It is the intent of the Legislature to confirm, validate, and declare effective the annual membership fees, and all augmentations, including, but not limited to, those made under Sections 6140.3 and 6140.6, fixed and collected by the board for 1990, and all other acts arising from and related thereto.

(Added by Stats. 1990, Ch. 1639, Sec. 16.)



6145

(a) The board shall engage the services of an independent national or regional public accounting firm with at least five years of experience in governmental auditing for an audit of its financial statement for each fiscal year. The financial statement shall be promptly certified under oath by the Treasurer of the State Bar, and a copy of the audit and financial statement shall be submitted within 120 days of the close of the fiscal year to the board, to the Chief Justice of the Supreme Court, and to the Assembly and Senate Committees on Judiciary.

The audit shall examine the receipts and expenditures of the State Bar and the State Bar sections to ensure that the receipts of the sections are being applied, and their expenditures are being made, in compliance with subdivision (a) of Section 6031.5, and that the receipts of the sections are applied only to the work of the sections.

The audit also shall examine the receipts and expenditures of the State Bar to ensure that the funds collected on behalf of the Conference of Delegates of California Bar Associations as the independent successor entity to the former Conference of Delegates of the State Bar are conveyed to that entity, that the State Bar has been paid or reimbursed for the full cost of any administrative and support services provided to the successor entity, including the collection of fees or donations on its behalf, and that no mandatory dues are being used to fund the activities of the successor entity.

In selecting the accounting firm, the board shall consider the value of continuity, along with the risk that continued long-term engagements of an accounting firm may affect the independence of that firm.

(b) The board shall contract with the California State Auditor’s Office to conduct a performance audit of the State Bar’s operations from July 1, 2000, to December 31, 2000, inclusive. A copy of the performance audit shall be submitted by May 1, 2001, to the board, to the Chief Justice of the Supreme Court, and to the Assembly and Senate Committees on Judiciary.

Every two years thereafter, the board shall contract with the California State Auditor’s Office to conduct a performance audit of the State Bar’s operations for the respective fiscal year, commencing with January 1, 2002, to December 31, 2002, inclusive. A copy of the performance audit shall be submitted within 120 days of the close of the fiscal year for which the audit was performed to the board, to the Chief Justice of the Supreme Court, and to the Assembly and Senate Committees on Judiciary.

For the purposes of this subdivision, the California State Auditor’s Office may contract with a third party to conduct the performance audit. This subdivision is not intended to reduce the number of audits the California State Auditor’s Office may otherwise be able to conduct.

(Amended by Stats. 2012, Ch. 281, Sec. 1. Effective January 1, 2013.)






ARTICLE 8.5 - Fee Agreements

6146

(a) An attorney shall not contract for or collect a contingency fee for representing any person seeking damages in connection with an action for injury or damage against a health care provider based upon such person’s alleged professional negligence in excess of the following limits:

(1) Forty percent of the first fifty thousand dollars ($50,000) recovered.

(2) Thirty-three and one-third percent of the next fifty thousand dollars ($50,000) recovered.

(3) Twenty-five percent of the next five hundred thousand dollars ($500,000) recovered.

(4)  Fifteen percent of any amount on which the recovery exceeds six hundred thousand dollars ($600,000).

The limitations shall apply regardless of whether the recovery is by settlement, arbitration, or judgment, or whether the person for whom the recovery is made is a responsible adult, an infant, or a person of unsound mind.

(b) If periodic payments are awarded to the plaintiff pursuant to Section 667.7 of the Code of Civil Procedure, the court shall place a total value on these payments based upon the projected life expectancy of the plaintiff and include this amount in computing the total award from which attorney’s fees are calculated under this section.

(c) For purposes of this section:

(1) “Recovered” means the net sum recovered after deducting any disbursements or costs incurred in connection with prosecution or settlement of the claim. Costs of medical care incurred by the plaintiff and the attorney’s office-overhead costs or charges are not deductible disbursements or costs for such purpose.

(2) “Health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500), or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code; and any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Health care provider” includes the legal representatives of a health care provider.

(3) “Professional negligence” is a negligent act or omission to act by a health care provider in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death, provided that the services are within the scope of services for which the provider is licensed and which are not within any restriction imposed by the licensing agency or licensed hospital.

(Amended by Stats. 1987, Ch. 1498, Sec. 2.)



6147

(a) An attorney who contracts to represent a client on a contingency fee basis shall, at the time the contract is entered into, provide a duplicate copy of the contract, signed by both the attorney and the client, or the client’s guardian or representative, to the plaintiff, or to the client’s guardian or representative. The contract shall be in writing and shall include, but is not limited to, all of the following:

(1) A statement of the contingency fee rate that the client and attorney have agreed upon.

(2) A statement as to how disbursements and costs incurred in connection with the prosecution or settlement of the claim will affect the contingency fee and the client’s recovery.

(3) A statement as to what extent, if any, the client could be required to pay any compensation to the attorney for related matters that arise out of their relationship not covered by their contingency fee contract. This may include any amounts collected for the plaintiff by the attorney.

(4) Unless the claim is subject to the provisions of Section 6146, a statement that the fee is not set by law but is negotiable between attorney and client.

(5) If the claim is subject to the provisions of Section 6146, a statement that the rates set forth in that section are the maximum limits for the contingency fee agreement, and that the attorney and client may negotiate a lower rate.

(b) Failure to comply with any provision of this section renders the agreement voidable at the option of the plaintiff, and the attorney shall thereupon be entitled to collect a reasonable fee.

(c) This section shall not apply to contingency fee contracts for the recovery of workers’ compensation benefits.

(d) This section shall become operative on January 1, 2000.

(Amended (as amended by Stats. 1994, Ch. 479, Sec. 3) by Stats. 1996, Ch. 1104, Sec. 9. Effective January 1, 1997. Section operative January 1, 2000, by its own provisions.)



6147.5

(a) Sections 6147 and 6148 shall not apply to contingency fee contracts for the recovery of claims between merchants as defined in Section 2104 of the Commercial Code, arising from the sale or lease of goods or services rendered, or money loaned for use, in the conduct of a business or profession if the merchant contracting for legal services employs 10 or more individuals.

(b) (1) In the instances in which no written contract for legal services exists as permitted by subdivision (a), an attorney shall not contract for or collect a contingency fee in excess of the following limits:

(A) Twenty percent of the first three hundred dollars ($300) collected.

(B) Eighteen percent of the next one thousand seven hundred dollars ($1,700) collected.

(C) Thirteen percent of sums collected in excess of two thousand dollars ($2,000).

(2) However, the following minimum charges may be charged and collected:

(A) Twenty-five dollars ($25) in collections of seventy-five dollars ($75) to one hundred twenty-five dollars ($125).

(B) Thirty-three and one-third percent of collections less than seventy-five dollars ($75).

(Added by Stats. 1990, Ch. 713, Sec. 1.)



6148

(a) In any case not coming within Section 6147 in which it is reasonably foreseeable that total expense to a client, including attorney fees, will exceed one thousand dollars ($1,000), the contract for services in the case shall be in writing. At the time the contract is entered into, the attorney shall provide a duplicate copy of the contract signed by both the attorney and the client, or the client’s guardian or representative, to the client or to the client’s guardian or representative. The written contract shall contain all of the following:

(1) Any basis of compensation including, but not limited to, hourly rates, statutory fees or flat fees, and other standard rates, fees, and charges applicable to the case.

(2) The general nature of the legal services to be provided to the client.

(3) The respective responsibilities of the attorney and the client as to the performance of the contract.

(b) All bills rendered by an attorney to a client shall clearly state the basis thereof. Bills for the fee portion of the bill shall include the amount, rate, basis for calculation, or other method of determination of the attorney’s fees and costs. Bills for the cost and expense portion of the bill shall clearly identify the costs and expenses incurred and the amount of the costs and expenses. Upon request by the client, the attorney shall provide a bill to the client no later than 10 days following the request unless the attorney has provided a bill to the client within 31 days prior to the request, in which case the attorney may provide a bill to the client no later than 31 days following the date the most recent bill was provided. The client is entitled to make similar requests at intervals of no less than 30 days following the initial request. In providing responses to client requests for billing information, the attorney may use billing data that is currently effective on the date of the request, or, if any fees or costs to that date cannot be accurately determined, they shall be described and estimated.

(c) Failure to comply with any provision of this section renders the agreement voidable at the option of the client, and the attorney shall, upon the agreement being voided, be entitled to collect a reasonable fee.

(d) This section shall not apply to any of the following:

(1) Services rendered in an emergency to avoid foreseeable prejudice to the rights or interests of the client or where a writing is otherwise impractical.

(2) An arrangement as to the fee implied by the fact that the attorney’s services are of the same general kind as previously rendered to and paid for by the client.

(3) If the client knowingly states in writing, after full disclosure of this section, that a writing concerning fees is not required.

(4) If the client is a corporation.

(e) This section applies prospectively only to fee agreements following its operative date.

(f) This section shall become operative on January 1, 2000.

(Amended (as amended by Stats. 1994, Ch. 479, Sec. 5) by Stats. 1996, Ch. 1104, Sec. 11. Effective January 1, 1997. Section operative January 1, 2000, by its own provisions.)



6149

A written fee contract shall be deemed to be a confidential communication within the meaning of subdivision (e) of Section 6068 and of Section 952 of the Evidence Code.

(Added by Stats. 1986, Ch. 475, Sec. 8.)



6149.5

(a) Upon the payment of one hundred dollars ($100) or more in settlement of any third-party liability claim the insurer shall provide written notice to the claimant if both of the following apply:

(1) The claimant is a natural person.

(2) The payment is delivered to the claimant’s lawyer or other representative by draft, check, or otherwise.

(b) For purposes of this section, “written notice” includes providing to the claimant a copy of the cover letter sent to the claimant’s attorney or other representative that accompanied the settlement payment.

(c) This section shall not create any cause of action for any person against the insurer based upon the insurer’s failure to provide the notice to a claimant required by this section. This section shall not create a defense for any party to any cause of action based upon the insurer’s failure to provide this notice.

(Added by Stats. 1994, Ch. 479, Sec. 6. Effective January 1, 1995.)






ARTICLE 9 - Unlawful Solicitation

6150

This article is a part of Chapter 4 of this division of the Business and Professions Code, but the phrase “this chapter” as used in Chapter 4 does not apply to the provisions of this article unless expressly made applicable.

(Added by Stats. 1939, Ch. 34.)



6151

As used in this article:

(a) A runner or capper is any person, firm, association or corporation acting for consideration in any manner or in any capacity as an agent for an attorney at law or law firm, whether the attorney or any member of the law firm is admitted in California or any other jurisdiction, in the solicitation or procurement of business for the attorney at law or law firm as provided in this article.

(b) An agent is one who represents another in dealings with one or more third persons.

(Amended by Stats. 1991, Ch. 116, Sec. 6.)



6152

(a) It is unlawful for:

(1) Any person, in an individual capacity or in a capacity as a public or private employee, or for any firm, corporation, partnership or association to act as a runner or capper for any attorneys or to solicit any business for any attorneys in and about the state prisons, county jails, city jails, city prisons, or other places of detention of persons, city receiving hospitals, city and county receiving hospitals, county hospitals, superior courts, or in any public institution or in any public place or upon any public street or highway or in and about private hospitals, sanitariums or in and about any private institution or upon private property of any character whatsoever.

(2) Any person to solicit another person to commit or join in the commission of a violation of subdivision (a).

(b) A general release from a liability claim obtained from any person during the period of the first physical confinement, whether as an inpatient or outpatient, in a clinic or health facility, as defined in Sections 1203 and 1250 of the Health and Safety Code, as a result of the injury alleged to have given rise to the claim and primarily for treatment of the injury, is presumed fraudulent if the release is executed within 15 days after the commencement of confinement or prior to release from confinement, whichever occurs first.

(c) Nothing in this section shall be construed to prevent the recommendation of professional employment where that recommendation is not prohibited by the Rules of Professional Conduct of the State Bar of California.

(d) Nothing in this section shall be construed to mean that a public defender or assigned counsel may not make known his or her services as a criminal defense attorney to persons unable to afford legal counsel whether those persons are in custody or otherwise.

(Amended by Stats. 2002, Ch. 784, Sec. 2. Effective January 1, 2003.)



6153

Any person, firm, partnership, association, or corporation violating subdivision (a) of Section 6152 is punishable, upon a first conviction, by imprisonment in a county jail for not more than one year or by a fine not exceeding fifteen thousand dollars ($15,000), or by both that imprisonment and fine. Upon a second or subsequent conviction, a person, firm, partnership, association, or corporation is punishable by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or by a fine not exceeding fifteen thousand dollars ($15,000), or by both that imprisonment and fine.

Any person employed either as an officer, director, trustee, clerk, servant or agent of this state or of any county or other municipal corporation or subdivision thereof, who is found guilty of violating any of the provisions of this article, shall forfeit the right to his office and employment in addition to any other penalty provided in this article.

(Amended by Stats. 2011, Ch. 15, Sec. 16. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



6154

(a) Any contract for professional services secured by any attorney at law or law firm in this state through the services of a runner or capper is void. In any action against any attorney or law firm under the Unfair Practices Act, Chapter 4 (commencing with Section 17000) of Division 7, or Chapter 5 (commencing with Section 17200) of Division 7, any judgment shall include an order divesting the attorney or law firm of any fees and other compensation received pursuant to any such void contract. Those fees and compensation shall be recoverable as additional civil penalties under Chapter 4 (commencing with Section 17000) or Chapter 5 (commencing with Section 17200) of Division 7.

(b) Notwithstanding Section 17206 or any other provision of law, any fees recovered pursuant to subdivision (a) in an action involving professional services related to the provision of workers’ compensation shall be allocated as follows: if the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the State General Fund, and one-half of the penalty collected shall be paid to the Workers’ Compensation Fraud Account in the Insurance Fund; if the action is brought by a district attorney, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half of the penalty collected shall be paid to the Workers’ Compensation Fraud Account in the Insurance Fund; if the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered, and one-half of the penalty collected shall be paid to the Workers’ Compensation Fraud Account in the Insurance Fund. Moneys deposited into the Workers’ Compensation Fraud Account pursuant to this subdivision shall be used in the investigation and prosecution of workers’ compensation fraud, as appropriated by the Legislature.

(Amended by Stats. 1993, Ch. 120, Sec. 2. Effective July 16, 1993.)



6155

(a) An individual, partnership, corporation, association, or any other entity shall not operate for the direct or indirect purpose, in whole or in part, of referring potential clients to attorneys, and no attorney shall accept a referral of such potential clients, unless all of the following requirements are met:

(1) The service is registered with the State Bar of California and (a) on July 1, 1988, is operated in conformity with minimum standards for a lawyer referral service established by the State Bar, or (b) upon approval by the Supreme Court of minimum standards for a lawyer referral service, is operated in conformity with those standards.

(2) The combined charges to the potential client by the referral service and the attorney to whom the potential client is referred do not exceed the total cost that the client would normally pay if no referral service were involved.

(b) A referral service shall not be owned or operated, in whole or in part, directly or indirectly, by those lawyers to whom, individually or collectively, more than 20 percent of referrals are made. For purposes of this subdivision, a referral service that is owned or operated by a bar association, as defined in the minimum standards, shall be deemed to be owned or operated by its governing committee so long as the governing committee is constituted and functions in the manner prescribed by the minimum standards.

(c) None of the following is a lawyer referral service:

(1) A plan of legal insurance as defined in Section 119.6 of the Insurance Code.

(2) A group or prepaid legal plan, whether operated by a union, trust, mutual benefit or aid association, public or private corporation, or other entity or person, which meets both of the following conditions:

(A) It recommends, furnishes, or pays for legal services to its members or beneficiaries.

(B) It provides telephone advice or personal consultation.

(3) A program having as its purpose the referral of clients to attorneys for representation on a pro bono basis.

(d) The following are in the public interest and do not constitute an unlawful restraint of trade or commerce:

(1) An agreement between a referral service and a participating attorney to eliminate or restrict the attorney’s fee for an initial office consultation for each potential client or to provide free or reduced fee services.

(2) Requirements by a referral service that attorneys meet reasonable participation requirements, including experience, education, and training requirements.

(3) Provisions of the minimum standards as approved by the Supreme Court.

(4) Requirements that the application and renewal fees for certification as a lawyer referral service be determined, in whole or in part, by a consideration of any combination of the following factors: a referral service’s gross annual revenues, number of panels, number of panel members, amount of fees charged to panel members, or for-profit or nonprofit status; provided that the application and renewal fees do not exceed ten thousand dollars ($10,000) or 1 percent of the gross annual revenues, whichever is less.

(5) Requirements that, to increase access to the justice system for all Californians, lawyer referral services establish separate ongoing activities or arrangements that serve persons of limited means.

(e) A violation or threatened violation of this section may be enjoined by any person.

(f) With the approval of the Supreme Court, the State Bar shall formulate and enforce rules and regulations for carrying out this section, including rules and regulations which do the following:

(1) Establish minimum standards for lawyer referral services. The minimum standards shall include provisions ensuring that panel membership shall be open to all attorneys practicing in the geographical area served who are qualified by virtue of suitable experience, and limiting attorney registration and membership fees to reasonable sums which do not discourage widespread attorney membership.

(2) Require that an entity seeking to qualify as a lawyer referral service register with the State Bar and obtain from the State Bar a certificate of compliance with the minimum standards for lawyer referral services.

(3) Require that the certificate may be obtained, maintained, suspended, or revoked pursuant to procedures set forth in the rules and regulations.

(4) Require the lawyer referral service to pay an application and renewal fee for the certificate in such reasonable amounts as may be determined by the State Bar. The State Bar shall adopt rules authorizing the waiver or reduction of the fees upon a demonstration of financial necessity. The State Bar may require that the application and renewal fees for certification as a lawyer referral service be determined, in whole or in part, by a consideration of any combination of the following factors: a referral service’s gross annual revenues, number of panels, number of panel members, amount of fees charged to panel members, or for-profit or nonprofit status; provided that the application and renewal fees do not exceed ten thousand dollars ($10,000) or 1 percent of the gross annual revenues, whichever is less.

(5) Require that, to increase access to the justice system for all Californians, lawyer referral services establish separate ongoinq activities or arrangements that serve persons of limited means.

(6) Require each lawyer who is a member of a certified lawyer referral service to comply with all applicable professional standards, rules, and regulations, and to possess a policy of errors and omissions insurance in an amount not less than one hundred thousand dollars ($100,000) for each occurrence and three hundred thousand dollars ($300,000) aggregate, per year. By rule, the State Bar may provide for alternative proof of financial responsibility to meet this requirement.

(g) Provide that cause for denial of certification or recertification or revocation of certification of a lawyer referral service shall include, but not be limited to:

(1) Noncompliance with the statutes or minimum standards governing lawyer referral services as adopted and from time to time amended.

(2) Sharing common or cross ownership, interests, or operations with any entity which engages in referrals to licensed or unlicensed health care providers.

(3) Direct or indirect consideration regarding referrals between an owner, operator, or member of a lawyer referral service and any licensed or unlicensed health care provider.

(4) Advertising on behalf of attorneys in violation of the Rules of Professional Conduct or the Business and Professions Code.

(h) This section shall not be construed to prohibit attorneys from jointly advertising their services.

(1) Permissible joint advertising, among other things, identifies by name the advertising attorneys or law firms whom the consumer of legal services may select and initiate contact with.

(2) Certifiable referral activity involves, among other things, some person or entity other than the consumer and advertising attorney or law firms which, in person, electronically, or otherwise, refers the consumer to an attorney or law firm not identified in the advertising.

(i) A lawyer referral service certified under this section and operating in full compliance with this section, and in full compliance with the minimum standards and the rules and regulations of the State Bar governing lawyer referral services, shall not be deemed to be in violation of Section 3215 of the Labor Code or Section 750 of the Insurance Code.

(j) The payment by an attorney or law firm member of a certified referral service of the normal fees of that service shall not be deemed to be in violation of Section 3215 of the Labor Code or Section 750 of the Insurance Code, provided that the attorney or law firm member is in full compliance with the minimum standards and the rules and regulations of the State Bar governing lawyer referral services.

(k) Certifications of lawyer referral services issued by the State Bar shall not be transferable.

(Amended by Stats. 1994, Ch. 711, Sec. 2. Effective January 1, 1995.)



6156

(a) Any individual, partnership, association, corporation, or other entity, including, but not limited to, any person or entity having an ownership interest in a lawyer referral service, that engages, has engaged, or proposes to engage in violations of Section 6155, shall be liable for a civil penalty as defined in Sections 17206, 17206.1, and 17536, respectively, which shall be assessed and recovered in a civil action brought:

(1) In the manner specified in subdivision (a) of Section 17206 or Section 17536.

(2) By the State Bar of California.

(b) If the action is brought pursuant to subdivision (a), the court shall determine the reasonable expenses, if any, incurred by the State Bar in its investigation and prosecution of the action. In these cases, before any penalty collected is paid out pursuant to subdivision (b) of Section 17206 or Section 17536, the amount of the reasonable expenses incurred by the State Bar shall be paid to the State Bar and shall be deposited and used as provided in subdivision (c).

(c) If the action is brought pursuant to paragraph (2) of subdivision (a), the civil penalty shall be paid to the State Bar and shall be deposited into a special fund to be used first for the investigation and prosecution of other such cases by the State Bar, with any excess to be used for the investigation and prosecution of attorney discipline cases.

(Amended by Stats. 2006, Ch. 538, Sec. 11. Effective January 1, 2007.)






ARTICLE 9.5 - Legal Advertising

6157

As used in this article, the following definitions apply:

(a) “Member” means a member in good standing of the State Bar and includes any agent of the member and any law firm or law corporation doing business in the State of California.

(b) “Lawyer” means a member of the State Bar or a person who is admitted in good standing and eligible to practice before the bar of any United States court or the highest court of the District of Columbia or any state, territory, or insular possession of the United States, or is licensed to practice law in, or is admitted in good standing and eligible to practice before the bar of the highest court of, a foreign country or any political subdivision thereof, and includes any agent of the lawyer, law firm, or law corporation doing business in the state.

(c) “Advertise” or “advertisement” means any communication, disseminated by television or radio, by any print medium, including, but not limited to, newspapers and billboards, or by means of a mailing directed generally to members of the public and not to a specific person, that solicits employment of legal services provided by a member, and is directed to the general public and is paid for by, or on the behalf of, an attorney.

(d) “Electronic medium” means television, radio, or computer networks.

(Amended by Stats. 2006, Ch. 538, Sec. 12. Effective January 1, 2007.)



6157.1

No advertisement shall contain any false, misleading, or deceptive statement or omit to state any fact necessary to make the statements made, in light of circumstances under which they are made, not false, misleading, or deceptive.

(Added by Stats. 1993, Ch. 518, Sec. 1. Effective January 1, 1994.)



6157.2

No advertisement shall contain or refer to any of the following:

(a) Any guarantee or warranty regarding the outcome of a legal matter as a result of representation by the member.

(b) Statements or symbols stating that the member featured in the advertisement can generally obtain immediate cash or quick settlements.

(c) (1) An impersonation of the name, voice, photograph, or electronic image of any person other than the lawyer, directly or implicitly purporting to be that of a lawyer.

(2) An impersonation of the name, voice, photograph, or electronic image of any person, directly or implicitly purporting to be a client of the member featured in the advertisement, or a dramatization of events, unless disclosure of the impersonation or dramatization is made in the advertisement.

(3) A spokesperson, including a celebrity spokesperson, unless there is disclosure of the spokesperson’s title.

(d) A statement that a member offers representation on a contingent basis unless the statement also advises whether a client will be held responsible for any costs advanced by the member when no recovery is obtained on behalf of the client. If the client will not be held responsible for costs, no disclosure is required.

(Amended by Stats. 1994, Ch. 711, Sec. 5. Effective January 1, 1995.)



6157.3

Any advertisement made on behalf of a member, which is not paid for by the member, shall disclose any business relationship, past or present, between the member and the person paying for the advertisement.

(Added by Stats. 1993, Ch. 518, Sec. 1. Effective January 1, 1994.)



6157.4

Any advertisement that is created or disseminated by a lawyer referral service shall disclose whether the attorneys on the organization’s referral list, panel, or system, paid any consideration, other than a proportional share of actual cost, to be included on that list, panel, or system.

(Added by Stats. 1993, Ch. 518, Sec. 1. Effective January 1, 1994.)



6157.5

(a) All advertisements published, distributed, or broadcasted by or on behalf of a member seeking professional employment for the member in providing services relating to immigration or naturalization shall include a statement that he or she is an active member of the State Bar, licensed to practice law in this state. If the advertisement seeks employment for a law firm or law corporation employing more than one attorney, the advertisement shall include a statement that all the services relating to immigration and naturalization provided by the firm or corporation shall be provided by an active member of the State Bar or by a person under the supervision of an active member of the State Bar. This subdivision shall not apply to classified or “yellow pages” listings in a telephone or business directory of three lines or less that state only the name, address, and telephone number of the listed entity.

(b) If the advertisement is in a language other than English, the statement required by subdivision (a) shall be in the same language as the advertisement.

(c) This section shall not apply to members employed by public agencies or by nonprofit entities registered with the Secretary of State.

(d) A violation of this section by a member shall be cause for discipline by the State Bar.

(Added by Stats. 2000, Ch. 674, Sec. 1. Effective January 1, 2001.)



6158

In advertising by electronic media, to comply with Sections 61571.1 and 6157.2, the message as a whole may not be false, misleading, or deceptive, and the message as a whole must be factually substantiated. The message means the effect in combination of the spoken word, sound, background, action, symbols, visual image, or any other technique employed to create the message. Factually substantiated means capable of verification by a credible source.

(Added by Stats. 1994, Ch. 711, Sec. 6. Effective January 1, 1995.)



6158.1

There shall be a rebuttable presumption affecting the burden of producing evidence that the following messages are false, misleading, or deceptive within the meaning of Section 6158:

(a) A message as to the ultimate result of a specific case or cases presented out of context without adequately providing information as to the facts or law giving rise to the result.

(b) The depiction of an event through methods such as the use of displays of injuries, accident scenes, or portrayals of other injurious events which may or may not be accompanied by sound effects and which may give rise to a claim for compensation.

(c) A message referring to or implying money received by or for a client in a particular case or cases, or to potential monetary recovery for a prospective client. A reference to money or monetary recovery includes, but is not limited to, a specific dollar amount, characterization of a sum of money, monetary symbols, or the implication of wealth.

(Added by Stats. 1994, Ch. 711, Sec. 7. Effective January 1, 1995.)



6158.2

The following information shall be presumed to be in compliance with this article for purposes of advertising by electronic media, provided the message as a whole is not false, misleading, or deceptive:

(a) Name, including name of law firm, names of professional associates, addresses, telephone numbers, and the designation “lawyer,” “attorney,” “law firm,” or the like.

(b) Fields of practice, limitation of practice, or specialization.

(c) Fees for routine legal services, subject to the requirements of subdivision (d) of Section 6157.2 and the Rules of Professional Conduct.

(d) Date and place of birth.

(e) Date and place of admission to the bar of state and federal courts.

(f) Schools attended, with dates of graduation, degrees, and other scholastic distinctions.

(g) Public or quasi-public offices.

(h) Military service.

(i) Legal authorship.

(j) Legal teaching positions.

(k) Memberships, offices, and committee assignments in bar associations.

(l) Memberships and offices in legal fraternities and legal societies.

(m) Technical and professional licenses.

(n) Memberships in scientific, technical, and professional associations and societies.

(o) Foreign language ability of the advertising lawyer or a member of lawyer’s firm.

(Added by Stats. 1994, Ch. 711, Sec. 8. Effective January 1, 1995.)



6158.3

In addition to any disclosure required by Section 6157.2, Section 6157.3, and the Rules of Professional Conduct, the following disclosure shall appear in advertising by electronic media. Use of the following disclosure alone may not rebut any presumption created in Section 6158.1. If an advertisement in the electronic media conveys a message portraying a result in a particular case or cases, the advertisement must state, in either an oral or printed communication, either of the following disclosures: The advertisement must adequately disclose the factual and legal circumstances that justify the result portrayed in the message, including the basis for liability and the nature of injury or damage sustained, or the advertisement must state that the result portrayed in the advertisement was dependent on the facts of that case, and that the results will differ if based on different facts.

(Added by Stats. 1994, Ch. 711, Sec. 9. Effective January 1, 1995.)



6158.4

(a) Any person claiming a violation of Section 6158, 6158.1, or 6158.3 may file a complaint with the State Bar that states the name of the advertiser, a description of the advertisement claimed to violate these sections, and that specifically identifies the alleged violation. A copy of the complaint shall be served simultaneously upon the advertiser. The advertiser shall have nine days from the date of service of the complaint to voluntarily withdraw from broadcast the advertisement that is the subject of the complaint. If the advertiser elects to withdraw the advertisement, the advertiser shall notify the State Bar of that fact, and no further action may be taken by the complainant. The advertiser shall provide a copy of the complained of advertisement to the State Bar for review within seven days of service of the complaint. Within 21 days of the delivery of the complained of advertisement, the State Bar shall determine whether substantial evidence of a violation of these sections exists. The review shall be conducted by a State Bar attorney who has expertise in the area of lawyer advertising.

(b) (1) Upon a State Bar determination that substantial evidence of a violation exists, if the member or certified lawyer referral service withdraws that advertisement from broadcast within 72 hours, no further action may be taken by the complainant.

(2) Upon a State Bar determination that substantial evidence of a violation exists, if the member or certified lawyer referral service fails to withdraw the advertisement within 72 hours, a civil enforcement action brought pursuant to subdivision (e) may be commenced within one year of the State Bar decision. If the member or certified lawyer referral service withdraws an advertisement upon a State Bar determination that substantial evidence of a violation exists and subsequently rebroadcasts the same advertisement without a finding by the trier of fact in an action brought pursuant to subdivision (c) or (e) that the advertisement does not violate Section 6158, 6158.1, or 6158.3, a civil enforcement action may be commenced within one year of the rebroadcast.

(3) Upon a determination that substantial evidence of a violation does not exist, the complainant is barred from bringing a civil enforcement action pursuant to subdivision (e), but may bring an action for declaratory relief pursuant to subdivision (c).

(c) Any member or certified lawyer referral service who was the subject of a complaint and any complainant affected by the decision of the State Bar may bring an action for declaratory relief in the superior court to obtain a judicial declaration of whether Section 6158, 6158.1, or 6158.3 has been violated, and, if applicable, may also request injunctive relief. Any defense otherwise available at law may be raised for the first time in the declaratory relief action, including any constitutional challenge. Any civil enforcement action filed pursuant to subdivision (e) shall be stayed pending the resolution of the declaratory relief action. The action shall be defended by the real party in interest. The State Bar shall not be considered a party to the action unless it elects to intervene in the action.

(1) Upon a State Bar determination that substantial evidence of a violation exists, if the complainant or the member or certified lawyer referral service brings an action for declaratory relief to obtain a judicial declaration of whether the advertisement violates Section 6158, 6158.1, or 6158.3, and the court declares that the advertisement violates one or more of the sections, a civil enforcement action pursuant to subdivision (e) may be filed or maintained if the member or certified lawyer referral service failed to withdraw the advertisement within 72 hours of the State Bar determination. The decision of the court that an advertisement violates Section 6158, 6158.1, or 6158.3 shall be binding on the issue of whether the advertisement is unlawful in any pending or prospective civil enforcement action brought pursuant to subdivision (e) if that binding effect is supported by the doctrine of collateral estoppel or res judicata.

If, in that declaratory relief action, the court declares that the advertisement does not violate Section 6158, 6158.1, or 6158.3, the member or lawyer referral service may broadcast the advertisement. The decision of the court that an advertisement does not violate Section 6158, 6158.1, or 6158.3 shall bar any pending or prospective civil enforcement action brought pursuant to subdivision (e) if that prohibitive effect is supported by the doctrine of collateral estoppel or res judicata.

(2) If, following a State Bar determination that does not find substantial evidence that an advertisement violates Section 6158, 6158.1, or 6158.3, the complainant or the member or certified lawyer referral service brings an action for declaratory relief to obtain a judicial declaration of whether the advertisement violates Section 6158, 6158.1, or 6158.3, and the court declares that the advertisement violates one or more of the sections, a civil enforcement action pursuant to subdivision (e) may be filed or maintained if the member or certified lawyer referral service broadcasts the same advertisement following the decision in the declaratory relief action. The decision of the court that an advertisement violates Section 6158, 6158.1, or 6158.3 shall be binding on the issue of whether the advertisement is unlawful in any pending or prospective civil enforcement action brought pursuant to subdivision (e) if that binding effect is supported by the doctrine of collateral estoppel or res judicata.

If, in that declaratory relief action, the court declares that the advertisement does not violate Section 6158, 6158.1, or 6158.3, the member or lawyer referral service may continue broadcast of the advertisement. The decision of the court that an advertisement does not violate Section 6158, 6158.1, or 6158.3 shall bar any pending or prospective civil enforcement action brought pursuant to subdivision (e) if that prohibitive effect is supported by the doctrine of collateral estoppel or res judicata.

(d) The State Bar review procedure shall apply only to members and certified referral services. A direct civil enforcement action for a violation of Section 6158, 6158.1, or 6158.3 may be maintained against any other advertiser after first giving 14 days’ notice to the advertiser of the alleged violation. If the advertiser does not withdraw from broadcast the advertisement that is the subject of the notice within 14 days of service of the notice, a civil enforcement action pursuant to subdivision (e) may be commenced. The civil enforcement action shall be commenced within one year of the date of the last publication or broadcast of the advertisement that is the subject of the action.

(e) Subject to Section 6158.5, a violation of Section 6158, 6158.1, or 6158.3 shall be cause for a civil enforcement action brought by any person residing within the State of California for an amount up to five thousand dollars ($5,000) for each individual broadcast that violates Section 6158, 6158.1, or 6158.3. Venue shall be in a county where the advertisement was broadcast.

(f) In any civil action brought pursuant to this section, the matter shall be determined according to the law and procedure relating to the trial of civil actions, including trial by jury, if demanded.

(g) The decision of the State Bar pursuant to subdivision (a) shall be admissible in the civil enforcement action brought pursuant to subdivision (e). However, the State Bar shall not be a party or a witness in either a declaratory relief proceeding brought pursuant to subdivision (c) or the civil enforcement action brought pursuant to subdivision (e). Additionally, no direct action may be filed against the State Bar challenging the State Bar’s decision pursuant to subdivision (a).

(h)Amounts recovered pursuant to this section shall be paid into the Client Security Fund maintained by the State Bar.

(i) In any civil action brought pursuant to this section, the court shall award attorney’s fees pursuant to Section 1021.5 of the Code of Civil Procedure if the court finds that the action has resulted in the enforcement of an important public interest or that a significant benefit has been conferred on the public.

(j) The State Bar shall maintain records of all complainants and complaints filed pursuant to subdivision (a) for a period of seven years. If a complainant files five or more unfounded complaints within seven years, the complainant shall be considered a vexatious litigant for purposes of this section. The State Bar shall require any person deemed a vexatious litigant to post security in the minimum amount of twenty-five thousand dollars ($25,000) prior to considering any complaint filed by that person and shall refrain from taking any action until the security is posted. In any civil action arising from this section brought by a person deemed a vexatious litigant, the defendant may advise the court and trier of fact that the plaintiff is deemed to be a vexatious litigant under the provisions of this section and disclose the basis for this determination.

(k) Nothing in this section shall restrict any other right available under existing law or otherwise available to a citizen seeking redress for false, misleading, or deceptive advertisements.

(Added by Stats. 1994, Ch. 711, Sec. 10. Effective January 1, 1995.)



6158.5

This article applies to all lawyers, members, law partnerships, law corporations, entities subject to regulation under Section 6155, advertising collectives, cooperatives, or other individuals, including nonlawyers, or groups advertising the availability of legal services. Subdivisions (a) to (k), inclusive, of Section 6158.4 do not apply to qualified legal services projects as defined in Article 14 (commencing with Section 6210) and nonprofit lawyer referral services certified under Section 6155. Sections 6157 to 6158.5, inclusive, do not apply to the media in which the advertising is displayed or to an advertising agency that prepares the contents of an advertisement and is not directly involved in the formation or operation of lawyer advertising collectives or cooperatives, referral services, or other groups existing primarily for the purpose of advertising the availability of legal services or making referrals to attorneys.

(Added by Stats. 1994, Ch. 711, Sec. 11. Effective January 1, 1995.)



6158.7

A violation of Section 6158, 6158.1, or 6158.3 by a member shall be cause for discipline by the State Bar. In addition to the existing grounds for initiating a disciplinary proceeding set forth in a statute or in the Rules of Professional Conduct, the State Bar may commence an investigation based upon a complaint filed by a person pursuant to Section 6158.4. The State Bar’s decision pursuant to subdivision (a) of Section 6158.4 shall be admissible, but shall not be determinative, in any disciplinary proceeding brought as a result of that complaint.

(Added by Stats. 1994, Ch. 711, Sec. 12. Effective January 1, 1995.)



6159

The court shall report the name, address, and professional license number of any person found in violation of this article to the appropriate professional licensing agency for review and possible disciplinary action.

(Added by renumbering Section 6157.5 by Stats. 1994, Ch. 711, Sec. 13. Effective January 1, 1995.)



6159.1

A true and correct copy of any advertisement made by a person or member shall be retained for one year by the person or member who pays for an advertisement soliciting employment of legal services.

(Added by renumbering Section 6157.6 by Stats. 1994, Ch. 711, Sec. 14. Effective January 1, 1995.)



6159.2

(a) Nothing in this article shall be deemed to limit or preclude enforcement of any other provision of law, or of any court rule, or of the State Bar Rules of Professional Conduct.

(b) Nothing in this article shall limit the right of advertising protected under the Constitution of the State of California or of the United States. If any provision of this article is found to violate either Constitution, that provision is severable and the remaining provisions shall be enforceable without the severed provision.

(Added by renumbering Section 6157.7 by Stats. 1994, Ch. 711, Sec. 15. Effective January 1, 1995.)






ARTICLE 9.6 - Legal Aid Organizations

6159.5

The Legislature hereby finds and declares all of the following:

(a) Legal aid programs provide a valuable service to the public by providing free legal services to the poor.

(b) Private, for-profit organizations that have no lawyers have been using the name “legal aid” in order to obtain business from people who believe they are obtaining services from a nonprofit legal aid organization.

(c) Public opinion research has shown that the term “legal aid” is commonly understood by the public to mean free legal assistance for the poor.

(d) Members of the public seeking free legal assistance are often referred by telephone and other directory assistance information providers to for-profit organizations that charge a fee for their services, and there are a large number of listings in many telephone directories for “legal aid” that are not nonprofit but are actually for-profit organizations.

(e) The Los Angeles Superior Court has held that there is a common law trademark on the name “legal aid,” which means legal services for the poor provided by a nonprofit organization.

(f) The public will be benefited if for-profit organizations are prohibited from using the term “legal aid,” in order to avoid confusion.

(Added by Stats. 2009, Ch. 457, Sec. 3. Effective January 1, 2010.)



6159.51

For purposes of this article, “legal aid organization” means a nonprofit organization that provides civil legal services for the poor without charge.

(Added by Stats. 2009, Ch. 457, Sec. 3. Effective January 1, 2010.)



6159.52

It is unlawful for any person or organization to use the term “legal aid,” “legal aide,” or any confusingly similar name in any firm name, trade name, fictitious business name, or any other designation, or on any advertisement, letterhead, business card, or sign, unless the person or organization is a legal aid organization subject to fair use principles for nominative, descriptive, or noncommercial use.

(Added by Stats. 2009, Ch. 457, Sec. 3. Effective January 1, 2010.)



6159.53

(a) Any consumer injured by a violation of Section 6159.52 may file a complaint and seek injunctive relief, restitution, and damages in the superior court of any county in which the defendant maintains an office, advertises, or is listed in a telephone directory.

(b) A person who violates Section 6159.52 shall be subject to an injunction against further violation of Section 6159.52 by any legal aid organization that maintains an office in any county in which the defendant maintains an office, advertises, or is listed in a telephone directory. In an action under this subdivision, it is not necessary to allege or prove actual damage to the plaintiff, and irreparable harm and interim harm to the plaintiff shall be presumed.

(c) Reasonable attorney’s fees shall be awarded to the prevailing plaintiff in any action under this section.

(Added by Stats. 2009, Ch. 457, Sec. 3. Effective January 1, 2010.)






ARTICLE 10 - Law Corporations

6160

A law corporation is a corporation which is registered with the State Bar of California and has a currently effective certificate of registration from the State Bar pursuant to the Professional Corporation Act, as contained in Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code, and this article. Subject to all applicable statutes, rules and regulations, such law corporation is entitled to practice law. With respect to a law corporation the governmental agency referred to in the Professional Corporation Act is the State Bar.

(Added by Stats. 1968, Ch. 1375.)



6161

An applicant for registration as a law corporation shall supply to the State Bar all necessary and pertinent documents and information requested by the State Bar concerning the applicant’s plan of operation, including, but not limited to, a copy of its articles of incorporation, certified by the Secretary of State, a copy of its bylaws, certified by the secretary of the corporation, the name and address of the corporation, the names and addresses of its officers, directors, shareholders, members, if any, and employees who will render professional services, the address of each office, and any fictitious name or names which the corporation intends to use. The State Bar may provide forms of application. If the Board of Trustees or a committee authorized by it finds that the corporation is duly organized and existing or duly qualified for the transaction of intrastate business pursuant to the General Corporation Law, or pursuant to subdivision (b) of Section 13406 of the Corporations Code, that each officer (except as provided in Section 13403 of the Corporations Code), director, shareholder (except as provided in subdivision (b) of Section 13406 of the Corporations Code), and each employee who will render professional services is a licensed person as defined in the Professional Corporation Act, or a person licensed to render the same professional services in the jurisdiction or jurisdictions in which the person practices, and that from the application it appears that the affairs of the corporation will be conducted in compliance with law and the rules and regulations of the State Bar, the State Bar shall upon payment of the registration fee in such amount as it may determine issue a certificate of registration. The applicant shall include with the application, for each shareholder of the corporation licensed in a foreign country but not in this state or in any other state, territory, or possession of the United States, a certificate from the authority in the foreign country currently having final jurisdiction over the practice of law, which shall verify the shareholder’s admission to practice in the foreign country, the date thereof, and the fact that the shareholder is currently in good standing as an attorney or counselor at law or the equivalent. If the certificate is not in English, there shall be included with the certificate a duly authenticated English translation thereof. The application shall be signed and verified by an officer of the corporation.

(Amended by Stats. 2011, Ch. 417, Sec. 50. Effective January 1, 2012.)



6161.1

Each law corporation shall renew its certificate of registration annually at a time to be fixed by the State Bar and shall pay a fee therefor which shall be fixed by the State Bar in accordance with subdivision (a) of Section 6163.

(Added by Stats. 1985, Ch. 465, Sec. 5.)



6161.2

All fees for registration and renewal paid pursuant to Sections 6161 and 6161.1 shall be paid into the treasury of the State Bar and shall be used for its regulatory and disciplinary purposes.

(Added by Stats. 2010, Ch. 2, Sec. 5. Effective January 25, 2010.)



6162

Within such time as the State Bar may by rule provide, the law corporation shall report in writing to the State Bar any change in directors, officers, employees performing professional services and share ownership, and amendments to its articles of incorporation and bylaws.

(Added by Stats. 1968, Ch. 1375.)



6163

(a) Each law corporation shall file with the State Bar annually and at such other times as the State Bar may require a report containing such information pertaining to qualification and compliance with the statutes, rules, and regulations referred to in Section 6127.5 as the State Bar may determine. The fee for filing such a report shall be fixed by the State Bar. All reports shall be signed and verified by an officer of the corporation. The State Bar may fix a penalty for the late filing of an annual report in an amount not to exceed double the amount of the applicable filing fee and may also fix the date upon which the penalty shall attach if the report has not been filed and the fee paid prior to that date. The date upon which the penalty shall attach shall be not less than 31 days following the date fixed for filing the report. The filing of the annual report together with the filing fee and any penalty due for late filing constitutes the annual renewal of the certificate of registration. The fee fixed by the board for the filing of the annual report and any penalty due for late filing constitutes the fee required by Section 6161.1 for renewal of the certificate for the year in which the annual report is due to be filed.

(b) The certificate of registration of any law corporation failing to file the annual report, renew its certificate, and pay the fee therefor and any penalty due thereon for late filing, shall be suspended 60 days following written notice of delinquency. The written notice shall be mailed to the corporation at its current office or other address for State Bar purposes, as shown on the law corporation records of the State Bar. The suspension shall be ordered by the chief executive officer of the State Bar or his or her designee.

(c) A certificate of registration suspended pursuant to subdivision (b) may be reinstated upon the filing by the law corporation of all delinquent annual reports and payment of all accrued fees and penalties required by this section and Section 6161.1 which are due on the date of the suspension, and any such fees and penalties which become due on or before the date of the reinstatement.

(Amended by Stats. 1985, Ch. 465, Sec. 6.)



6165

Except as provided in Sections 13403 and 13406 of the Corporations Code, each director, shareholder, and each officer of a law corporation shall be a licensed person as defined in the Professional Corporation Act, or a person licensed to render the same professional services in the jurisdiction or jurisdictions in which the person practices.

(Amended by Stats. 1993, Ch. 955, Sec. 2.5. Effective January 1, 1994.)



6166

The income of a law corporation attributable to professional services rendered while a shareholder is a disqualified person (as defined in the Professional Corporation Act) shall not in any manner accrue to the benefit of such shareholder or his shares in the law corporation.

(Added by Stats. 1968, Ch. 1375.)



6167

A law corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute a cause for discipline of a member of the State Bar, under any statute, rule or regulation now or hereafter in effect. In the conduct of its business, it shall observe and be bound by such statutes, rules and regulations to the same extent as if specifically designated therein as a member of the State Bar.

(Added by Stats. 1968, Ch. 1375.)



6168

The State Bar may conduct an investigation of the conduct of the business of a law corporation.

Upon such investigation, the Board of Trustees, or a committee authorized by it, shall have power to issue subpoenas, administer oaths, examine witnesses, and compel the production of records, in the same manner as upon an investigation or formal hearing in a disciplinary matter under the State Bar Act. Such investigation shall be private and confidential, except to the extent that disclosure of facts and information may be required if a cease and desist order is thereafter issued and subsequent proceedings are had.

(Amended by Stats. 2011, Ch. 417, Sec. 51. Effective January 1, 2012.)



6169

(a) When there is reason to believe that a law corporation has violated or is about to violate any of the provisions of this article or the Professional Corporation Act or of any other pertinent statute, rule, or regulation, the State Bar may issue a notice directing the corporation to show cause why it should not be ordered to cease and desist from specified acts or conduct or its certificate of registration should not be suspended or revoked. A copy of the notice shall be served upon the corporation in the manner provided for service of summons upon a California corporation.

(b) A hearing upon the notice to show cause shall be held before a standing or special committee appointed by the board of trustees. Upon the hearing, the State Bar and the corporation shall be entitled to the issue of subpoenas, to be represented by counsel, to present evidence, and examine and cross-examine witnesses.

(c) The hearing committee shall make findings in writing and shall either recommend that the proceeding be dismissed or that a cease and desist order be issued or that the certificate of registration of the corporation be suspended or revoked. The determination may be reviewed by the board of trustees or by a committee authorized by the Board of Trustees to act in its stead, upon written petition for review, filed with the State Bar by the corporation or the State Bar within 20 days after service of the findings and recommendation. Upon review, the board of trustees or the committee may take additional evidence, may adopt new or amended findings, and make such order as may be just, as to the notice to show cause.

(d) Subdivisions (a), (b), and (c) shall not apply to the suspension or revocation of the certificate of registration of a corporation in either of the following cases:

(1) The death of a sole shareholder, as provided in Section 6171.1.

(2) Failure to file the annual report and renew the certificate of registration, as provided in Sections 6161.1 and 6163.

(Amended by Stats. 2011, Ch. 417, Sec. 52. Effective January 1, 2012.)



6170

Any action of the State Bar or the Board of Trustees or a committee of the State Bar, or the chief executive officer of the State Bar or the designee of the chief executive officer, provided for in this article, may be reviewed by the Supreme Court by petition for review pursuant to rules prescribed by the Supreme Court.

(Amended by Stats. 2011, Ch. 417, Sec. 53. Effective January 1, 2012.)



6171

With the approval of the Supreme Court, the State Bar may formulate and enforce rules and regulations to carry out the purposes and objectives of this article, including rules and regulations requiring all of the following:

(a) That the articles of incorporation or bylaws of a law corporation shall include a provision whereby the capital stock of the corporation owned by a disqualified person (as defined in the Professional Corporation Act) or a deceased person shall be sold to the corporation or to the remaining shareholders of the corporation within such time as the rules and regulations may provide.

(b) That a law corporation, as a condition of obtaining a certificate pursuant to the Professional Corporation Act and this article, shall provide and maintain security by insurance or otherwise for claims against it by its clients for errors and omissions arising out of the rendering of professional services.

(c) That the name of the law corporation and any name or names under which it renders legal services shall be in compliance with the rules and regulations.

(d) That the law corporation shall obtain from the State Bar, and maintain current, a fictitious name permit when required by the rules and regulations; that the permit may be obtained, maintained, suspended, and revoked pursuant to procedures set forth in the rules and regulations; and that the law corporation shall pay an application and renewal fee for the permit in such amounts as may be determined by the State Bar.

(e) This section shall become operative January 1, 1996.

(Repealed (in Sec. 3) and added by Stats. 1993, Ch. 955, Sec. 3.5. Effective January 1, 1994. Section operative January 1, 1996, by its own provisions.)



6171.1

Six months and one day following the death of a sole shareholder of a law corporation, the certificate of registration of the law corporation shall be deemed canceled by operation of this section. However, the certificate may be sooner canceled by receipt in the State Bar office of a written request for the cancellation from the personal representative or sole heir of the deceased shareholder or the person to whom the shares passed by will or operation of law following the death of the sole shareholder.

(Added by Stats. 1985, Ch. 465, Sec. 11.)



6172

Nothing in this article shall be construed as affecting or impairing the disciplinary powers and authority of the Supreme Court or of the State Bar in respect of conduct of members of the State Bar nor modifying the statutes and rules governing such conduct, except as expressly provided in this article and except that members of the State Bar may properly render legal services as officers or employees of a law corporation and may participate as shareholders, officers and directors thereof, under the terms and conditions provided by this article and the Professional Corporation Act.

(Added by Stats. 1968, Ch. 1375.)






ARTICLE 10.2 - Limited Liability Partnerships

6174

Pursuant to subdivision (h) of Section 16953 of the Corporations Code, a limited liability partnership providing legal services shall comply with all administrative or filing requirements of the State Bar, including, but not limited to, the payment of fees, and all rules and regulations adopted by the board and approved by the Supreme Court. All fees shall be paid into the treasury of the State Bar and shall be used for its regulatory and disciplinary purposes.

(Added by Stats. 2010, Ch. 2, Sec. 6. Effective January 25, 2010.)



6174.5

At the time of filing an Application for Issuance of a Certificate of Registration as a Limited Liability Partnership pursuant to the Rules of the State Bar, an applicant for registration shall also file with the State Bar a separate form stating that the limited liability partnership has complied with the security requirements described in paragraph (2) of subdivision (a) of Section 16956 of the Corporations Code.

(Added by Stats. 2010, Ch. 2, Sec. 6. Effective January 25, 2010.)






ARTICLE 10.5 - Provision of Financial Services by Lawyers

6175

As used in this article, the following definitions apply:

(a) “Lawyer” means a member of the State Bar or a person who is admitted and in good standing and eligible to practice before the bar of any United States court or the highest court of the District of Columbia or any state, territory, or insular possession of the United States, or licensed to practice law in, or is admitted in good standing and eligible to practice before the bar of the highest court of, a foreign country or any political subdivision thereof, and includes any agent of the lawyer or law firm or law corporation doing business in the state.

(b) “Client” means a person who has, within the three years preceding the sale of financial products by a lawyer to that person, employed that lawyer for legal services. The settlor and trustee of a trust shall be considered one person.

(c) “Elder” and “dependent elder” shall have the meaning as defined in Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code.

(d) “Financial products” means long-term care insurance, life insurance, and annuities governed by the Insurance Code, or its successors.

(e) “Sell” means to act as a broker for a commission.

(Added by Stats. 1999, Ch. 454, Sec. 1. Effective January 1, 2000.)



6175.3

A lawyer, while acting as a fiduciary, may sell financial products to a client who is an elder or dependent adult with whom the lawyer has or has had, within the preceding three years, an attorney-client relationship, if the transaction or acquisition and its terms are fair and reasonable to the client, and if the lawyer provides that client with a disclosure that satisfies all of the following conditions:

(a) The disclosure is in writing and is clear and conspicuous. The disclosure shall be a separate document, appropriately entitled, in 12-point print with one inch of space on all borders.

(b) The disclosure, in a manner that should reasonably have been understood by that client, is signed by the client, or the client’s conservator, guardian, or agent under a valid durable power of attorney.

(c) The disclosure states that the lawyer shall receive a commission and sets forth the amount of the commission and the actual percentage rate of the commission, if any. If the actual amount of the commission cannot be ascertained at the outset of the transaction, the disclosure shall include the actual percentage rate of the commission or the alternate basis upon which the commission will be computed, including an example of how the commission would be calculated.

(d) The disclosure identifies the source of the commission and the relationship between the source of the commission and the person receiving the commission.

(e) The disclosure is presented to the client at or prior to the time the recommendation of the financial product is made.

(f) The disclosure advises the client that he or she may obtain independent advice regarding the purchase of the financial product and will be given a reasonable opportunity to seek that advice.

(g) The disclosure contains a statement that the financial product may be returned to the issuing company within 30 days of receipt by the client for a refund as set forth in Section 10127.10 of the Insurance Code.

(h) The disclosure contains a statement that if the purchase of the financial product is for the purposes of Medi-Cal planning, the client has been advised of other appropriate alternatives, including spend-down strategies, and of the possibility of obtaining a fair hearing or obtaining a court order.

(Added by Stats. 1999, Ch. 454, Sec. 1. Effective January 1, 2000.)



6175.4

(a) A client who suffers any damage as the result of a violation of this article by any lawyer may bring an action against that person to recover or obtain one or more of the following remedies:

(1) Actual damages, but in no case shall the total award of damages in a class action be less than five thousand dollars ($5,000).

(2) An order enjoining the violation.

(3) Restitution of property.

(4) Punitive damages.

(5) Any other relief that the court deems proper.

(b) A client may seek and be awarded, in addition to the remedies specified in subdivision (a), an amount not to exceed ten thousand dollars ($10,000) where the trier of fact (1) finds that the client has suffered substantial physical, emotional, or economic damage resulting from the defendant’s conduct, (2) makes an affirmative finding in regard to one or more of the factors set forth in subdivision (b) of Section 3345 of the Civil Code, and (3) finds that an additional award is appropriate. Judgment in a class action may award each class member the additional award where the trier of fact has made the foregoing findings.

(Added by Stats. 1999, Ch. 454, Sec. 1. Effective January 1, 2000.)



6175.5

A violation of this article by a member shall be cause for discipline by the State Bar.

(Added by Stats. 1999, Ch. 454, Sec. 1. Effective January 1, 2000.)



6175.6

The court shall report the name, address, and professional license number of any person found in violation of this article to the appropriate professional licensing agencies for review and possible disciplinary action.

(Added by Stats. 1999, Ch. 454, Sec. 1. Effective January 1, 2000.)



6176

Nothing in this article shall be deemed to limit, reduce, or preclude enforcement of any obligation, statute, State Bar Rule of Professional Conduct, or court rule, including, but not limited to, those relating to the lawyer’s fiduciary duties, that are otherwise applicable to any transaction in which a lawyer is involved.

(Added by Stats. 1999, Ch. 454, Sec. 1. Effective January 1, 2000.)



6177

The State Bar by December 31 of each year shall report to the Legislature on the number of complaints filed against California attorneys alleging a violation of this article. The report shall also include the type of charges made in each complaint, the number of resulting investigations initiated, and the number and nature of any disciplinary actions take by the State Bar for violations of this article.

(Added by Stats. 2000, Ch. 442, Sec. 1. Effective January 1, 2001.)






ARTICLE 11 - Cessation of Law Practice—Jurisdiction of Courts

6180

When an attorney engaged in law practice in this state dies, resigns, becomes an inactive member of the State Bar, is disbarred, or is suspended from the active practice of law and is required by the order of suspension to give notice of the suspension, notice of cessation of law practice shall be given and the courts of this state shall have jurisdiction, as provided in this article.

(Amended by Stats. 1985, Ch. 453, Sec. 16.)



6180.1

The notice shall contain any information that may be required by any order of disbarment, suspension, or of acceptance of the attorneys’ resignation, by any rule of the Supreme Court, Judicial Council, or the State Bar, and by any order of a court of the state having jurisdiction pursuant to this article or Article 12 (commencing with Section 6190) of this chapter. It shall be mailed to all persons who are then clients, to opposing counsel, to courts and agencies in which the attorney then had pending matters with an identification of the matter, to any errors and omissions insurer, to the Office of the Chief Trial Counsel of the State Bar and to any other person or entity having reason to be informed of the death, change of status or discontinuance or interruption of law practice. In the event of the death or incompetency of the attorney, the notice shall be given by the personal representative or guardian or conservator of the attorney or, if none, by the person having custody or control of the files and records of the attorney. In other cases, the notice shall be given by the attorney or a person authorized by the attorney or by the person having custody and control of the files and records.

(Amended by Stats. 1992, Ch. 156, Sec. 1. Effective January 1, 1993.)



6180.2

Notwithstanding the giving of notice pursuant to Section 6180.1, the superior court on its own motion, or a client of the attorney, the State Bar, or an interested person or entity may make application to the superior court for the county where the attorney maintains or more recently has maintained his or her principal office for the practice of law or where he or she resides, for assumption by the court of jurisdiction over the law practice to the extent provided in this article. In any proceeding under this article, the State Bar shall be permitted to intervene and to assume primary responsibility for conducting the action.

(Amended by Stats. 1989, Ch. 582, Sec. 2. Effective September 21, 1989.)



6180.3

The application shall be verified, and shall state facts supporting the occurrence of one or more of the events stated in Section 6180 and either of the following:

(a) Belief that supervision of the court is warranted because the attorney has left an unfinished client matter for which no other active member of the State Bar has, with the consent of the client, agreed to assume responsibility.

(b) Belief that the interests of one or more clients of the attorney or of one or more other interested persons or entities will be prejudiced if the proceeding herein provided is not maintained.

(Amended by Stats. 1985, Ch. 453, Sec. 18.)



6180.4

The application shall be set for hearing and an order to show cause shall be issued, directing the attorney, or his or her personal representative, or, if none, the person having custody and control of the files and records, to show cause why the court should not assume jurisdiction over the law practice as provided in this article. A copy of the application and order to show cause shall be served upon the person to whom it is directed by personal delivery or, as an alternate method of service, by certified or registered mail, return receipt requested, addressed to the attorney at the latest address shown on the official membership records of the State Bar or to the personal representative at the latest address shown in the probate proceeding. Service is complete at the time of mailing, but any prescribed period of notice and any right or duty to do any act or make any response within that prescribed period or on a date certain after notice is served by mail shall be extended five days if the place of address is within the State of California, 10 days if the place of address is outside the State of California but within the United States, and 20 days if the place of address is outside the United States. If the attorney has a guardian or conservator, copies shall also be served upon such fiduciary in similar manner. If the State Bar is not the applicant, copies shall also be served upon the Office of the Chief Trial Counsel of the State Bar in similar manner at the time of service on the attorney. The court may prescribe additional or alternative methods of service of the application and order to show cause, and may prescribe methods of notifying and serving notices and process upon other persons and entities in cases not specifically provided for herein.

(Amended by Stats. 1989, Ch. 582, Sec. 3. Effective September 21, 1989.)



6180.5

If the court finds that one or more of the events stated in Section 6180 has occurred, and that supervision of the courts is warranted because the affected attorney has left an unfinished client matter for which no other active member of the State Bar has with consent of the client agreed to assume responsibility , or that the interest of one or more of the clients of the attorney or one or more other interested persons or entities will be prejudiced if the proceeding herein provided is not maintained, it may make an order assuming jurisdiction over the attorney’s practice pursuant to this article. If the person to whom the order to show cause is directed does not appear the court may make its order upon the verified application or such proof as it may require. Thereupon the court shall appoint one or more active members of the State Bar to act under its direction to mail a notice of cessation of law practice pursuant to Section 6180.1 and may order such appointed attorneys to do one or more of the following:

(a) Examine the files and records of the law practice, and obtain information as to any pending matters which may require attention.

(b) Notify persons and entities who appear to be clients of the attorney of the occurrence of the event or events stated in Section 6180 and inform them that it may be to their best interest to obtain other legal counsel.

(c) Apply for an extension of time pending employment of such other counsel by the client.

(d) With the consent of the client, file notices, motions and pleadings on behalf of the client where jurisdictional time limits are involved and other legal counsel has not yet been obtained.

(e) Give notice to the depositor and appropriate persons and entities who may be affected, other than clients, of the occurrence of such event or events.

(f) Arrange for the surrender or delivery of clients’ papers or property.

(g) Arrange for the appointment of a receiver, where applicable, to take possession and control of any and all bank accounts relating to the affected attorney’s practice of law, including the general or office account and the clients’ trust account.

(h) Do such other acts as the court may direct to carry out the purposes of this article.

The court shall have jurisdiction over the files and records and law practice of the affected attorney for the limited purposes of this section, and may make all orders necessary or appropriate to exercise this jurisdiction. The court shall provide a copy of any order issued pursuant to this article to the Office of the Chief Trial Counsel of the State Bar.

(Amended by Stats. 1992, Ch. 156, Sec. 2. Effective January 1, 1993.)



6180.6

Nothing in this article shall authorize the court or an attorney appointed by it pursuant to this article to approve or disapprove of the employment of legal counsel, fix terms of legal employment, fix the compensation which may have been earned by the affected attorney, or supervise or in any way to undertake to conduct the law practice except to the limited extent provided by subdivisions (c) and (d) of Section 6180.5.

(Amended by Stats. 1992, Ch. 156, Sec. 3. Effective January 1, 1993.)



6180.7

Unless court approval is first obtained, neither the attorney appointed pursuant to this article nor his corporation nor any partners or associates of the attorney shall accept employment as an attorney by any client of the affected attorney on any matter pending at the time of the appointment. Action taken pursuant to subdivisions (c) and (d) of Section 6180.5 shall not be deemed such employment.

(Amended by Stats. 1992, Ch. 156, Sec. 4. Effective January 1, 1993.)



6180.8

Upon a finding by the court that it is more likely than not that the application will be granted and that delay in making the orders described in Section 6180.5 will result in substantial injury to clients, or to others, the court, without notice or upon such notice as it shall prescribe, may make interim orders containing such provisions as the court deems appropriate under the circumstances. Such order shall be served in the manner provided in Section 6180.4, and if the application and order to show cause have not yet been served, they shall be served at the time of serving the order made pursuant to this section.

(Added by Stats. 1974, Ch. 589.)



6180.9

If there is a pending proceeding in probate, guardianship, or conservatorship relating to the affected attorney, the court having jurisdiction pursuant to this article may inquire into acts done by the legal representative of the attorney concerning the law practice. Upon reasonable notice to the legal representative, the court may determine that the acts of the legal representative relating to such law practice shall be subject to its orders pursuant to this article.

(Added by Stats. 1974, Ch. 589.)



6180.10

Persons examining the files and records of the law practice of the affected attorney pursuant to this article shall observe the lawyer-client privilege and shall make disclosure only to the extent necessary to carry out the purposes of this article. Such disclosure is a disclosure which is reasonably necessary for the accomplishment of the purpose for which the affected attorney was consulted. The appointment of such member of the State Bar shall not affect the lawyer-client privilege which privilege shall apply to communications by or to the appointed lawyers to the same extent as it would have applied to communications by or to the affected attorney.

(Added by Stats. 1974, Ch. 589.)



6180.11

No person or entity shall incur any liability by reason of the institution or maintenance of the proceeding. No person shall incur any liability for any act done or omitted to be done pursuant to order of the court under this article. No person or entity shall be liable for failure to apply for court jurisdiction under this article. Nothing in this section shall affect any obligation otherwise existing between the affected attorney and any other person or entity.

(Amended by Stats. 1985, Ch. 453, Sec. 20.)



6180.12

A member of the State Bar appointed pursuant to Section 6180.5 shall serve without compensation. However, the member may be paid reasonable compensation by the State Bar in cases where the State Bar has determined that the member has devoted extraordinary time and services which were necessary to the performance of the member’s duties under this article. All payments of compensation for time and services shall be at the discretion of the State Bar. Any member shall be entitled to reimbursement from the State Bar for necessary expenses incurred in the performance of the member’s duties under this article. Upon court approval of expenses or compensation for time and services, the State Bar shall be entitled to reimbursement therefor from the affected attorney or his or her estate.

(Amended by Stats. 1983, Ch. 254, Sec. 2.)



6180.13

An order made pursuant to this article is nonappealable, and shall not be stayed by petition for a writ except as ordered by the superior court or the appellate court.

(Added by Stats. 1974, Ch. 589.)



6180.14

As used in this article, “attorney” means a member or former member of the State Bar; “law practice” means (a) a law practice conducted by an individual; (b) a law practice conducted by a partnership, if Section 6180 applies to all partners; and (c) a law practice conducted by a law corporation, if Section 6180 applies to all shareholders of the corporation or if the corporation is described in subdivision (b) of Section 13406 of the Corporations Code. This article does not apply to legal services rendered as an employee, or under a contract which does not create the relationship of lawyer and client.

(Amended by Stats. 1993, Ch. 955, Sec. 4. Effective January 1, 1994.)



6185

(a) Upon appointment by the superior court pursuant to Section 2468, 9764, or paragraph (22) or (23) of subdivision (b) of Section 17200 of the Probate Code, a practice administrator, who is an active member of the State Bar, may be granted, by order of the court appointing this person, one or more of the following powers to take control of the practice of a deceased or disabled member of the State Bar of California:

(1) Take control of all operating and client trust accounts, business assets, equipment, client directories, and premises that were used in the conduct of the deceased or disabled member’s practice.

(2) Take control and review all client files of the deceased or disabled member.

(3) Contact each client of the deceased or disabled member who can be reasonably ascertained and located to inform the client of the condition of the member and of the appointment of a practice administrator. The practice administrator may discuss various options for the selection of successor counsel with the client.

(4) In each case that is pending before any court or administrative body, notify the appropriate court or administrative body and contact opposing counsel in the cases under the control of the deceased or disabled member and obtain additional time for new counsel to appear for the affected client.

(5) Determine the liabilities of the practice and pay them for the assets of the practice. If the assets of the practice are insufficient to pay these obligations or for the expenses incurred by the practice administrator to carry out the powers ordered pursuant to this section, the practice administrator shall apply to the personal representative to obtain the additional funds that may be required. If the personal representative and the practice administrator are unable to agree on the amount that is necessary for the practice administrator to undertake the duties ordered pursuant to this paragraph, either party may apply to the court having jurisdiction over the estate of the deceased or disabled member for an order requesting funds from the estate.

(6) Employ any person, including but not limited to the employees of the deceased or disabled member, who may be necessary to assist the practice administrator in the management, winding up, and disposal of the practice.

(7) Create a plan for disposition of the practice of the deceased or disabled member to protect its value as an asset of the estate of the member. Subject to the approval of the personal representative of the estate, agree to the sale of the practice and its goodwill.

(8) Subject to the approval of the personal representative of the estate, reach agreements with successor counsel for division of fees for work in process on the cases of the deceased or disabled member.

(9) Subject to the prohibitions against soliciting cases, the practice administrator may act as successor counsel for a client of the deceased or disabled member.

(b) If the practice administrator is uncertain as to how to proceed with the powers granted pursuant to this section, he or she may apply to the Superior Court that has jurisdiction over the estate of the deceased or disabled member for instructions.

(Added by Stats. 1998, Ch. 682, Sec. 1. Effective January 1, 1999.)






ARTICLE 12 - Incapacity to Attend to Law Practice—Jurisdiction of Courts

6190

The courts of the state shall have the jurisdiction as provided in this article when an attorney engaged in the practice of law in this state has, for any reason, including but not limited to excessive use of alcohol or drugs, physical or mental illness, or other infirmity or other cause, become incapable of devoting the time and attention to, and providing the quality of service for, his or her law practice which is necessary to protect the interest of a client if there is an unfinished client matter for which no other active member of the State Bar, with the consent of the client, has agreed to assume responsiblity.

(Added by Stats. 1975, Ch. 387.)



6190.1

(a) An application for assumption by the court of jurisdiction under this article shall be made to the superior court for the county where the attorney maintains or most recently has maintained his or her principal office for the practice of law or where such attorney resides. The court may assume jurisdiction over the law practice of an attorney to the extent provided in Article 11 (commencing with Section 6180) of Chapter 4 of Division 3.

(b) Where an attorney consents to the assumption by the court of jurisdiction under the article, the State Bar, a client, or an interested person or entity may apply to the court for assumption of jurisdiction over the law practice of the attorney. In any proceeding under this subdivision, the State Bar shall be permitted to intervene and to assume primary responsibility for conducting the action.

(c) Where an attorney does not consent to the assumption by the court of jurisdiction under this article, only the State Bar may apply to the court for assumption of jurisdiction over the law practice of the attorney.

(d) The chief trial counsel may appoint, pursuant to rules adopted by the board of trustees, an examiner or coexaminer from among the members of the State Bar in an investigation or formal proceeding under this article.

(Amended by Stats. 2011, Ch. 417, Sec. 54. Effective January 1, 2012.)



6190.2

The application shall be verified and shall state facts showing each of the following:

(a) Probable cause to believe that the facts set forth in Section 6190 have occurred.

(b) The interest of the applicant.

(c) Probable cause to believe that the interests of the client or of an interested person or entity will be prejudiced if the proceeding herein provided is not maintained.

(Amended by Stats. 1989, Ch. 582, Sec. 6. Effective September 21, 1989.)



6190.3

The application shall be set for hearing. A copy of the application and notice of the hearing shall be served upon the attorney by personal delivery or, as an alternate method of service, by certified or registered mail, return receipt requested, addressed to the attorney at the latest address shown on the official membership records of the State Bar. Service is complete at the time of mailing, but any prescribed period of notice and any right or duty to do any act or make any response within that prescribed period or on a date certain after notice is served by mail shall be extended five days if the place of address is within the State of California, 10 days if the place of address is outside the State of California but within the United States, and 20 days if the place of address is outside the United States. If the attorney has a guardian or conservator, copies shall also be served upon such fiduciary in similar manner. If the State Bar is not an applicant, copies shall also be served upon the Office of the Chief Trial Counsel of the State Bar in similar manner at the time of service on the attorney. The court may prescribe additional or alternative methods of service of the application and notice, and may prescribe methods of notifying and serving notices and process upon other persons and entities in cases not specifically provided for herein.

(Added by Stats. 1989, Ch. 582, Sec. 8. Effective September 21, 1989.)



6190.34

If the court finds that (a) the facts set forth in Section 6190 have occurred and, (b) that the interests of the client, or of an interested person or entity will be prejudiced if the proceeding provided herein is not maintained, the court shall order the applicant to mail a notice of cessation of law practice pursuant to Section 6180.1 and may make all orders provided for by the provisions of Article 11 (commencing with Section 6180) of Chapter 4 of Division 3. The court shall provide a copy of any order issued pursuant to this article to the Office of the Chief Trial Counsel of the State Bar.

(Amended by Stats. 1992, Ch. 156, Sec. 5. Effective January 1, 1993.)



6190.4

The provisions of Article 11 (commencing with Section 6180) of Chapter 4 of Division 3 of this code shall apply to the proceeding, whenever possible.

(Added by Stats. 1975, Ch. 387.)



6190.5

The proceeding may be maintained concurrently with a disciplinary investigation or proceeding provided for by this chapter.

(Added by Stats. 1975, Ch. 387.)



6190.6

Upon motion duly made by any interested party, the court may terminate the proceedings.

(Added by Stats. 1975, Ch. 387.)






ARTICLE 13 - Arbitration of Attorney’s Fees

6200

(a) The board of trustees shall, by rule, establish, maintain, and administer a system and procedure for the arbitration, and may establish, maintain, and administer a system and procedure for mediation of disputes concerning fees, costs, or both, charged for professional services by members of the State Bar or by members of the bar of other jurisdictions. The rules may include provision for a filing fee in the amount as the board may, from time to time, determine.

(b) This article shall not apply to any of the following:

(1) Disputes where a member of the State Bar of California is also admitted to practice in another jurisdiction or where an attorney is only admitted to practice in another jurisdiction, and he or she maintains no office in the State of California, and no material portion of the services were rendered in the State of California.

(2) Claims for affirmative relief against the attorney for damages or otherwise based upon alleged malpractice or professional misconduct, except as provided in subdivision (a) of Section 6203.

(3) Disputes where the fee or cost to be paid by the client or on his or her behalf has been determined pursuant to statute or court order.

(c) Unless the client has agreed in writing to arbitration under this article of all disputes concerning fees, costs, or both, arbitration under this article shall be voluntary for a client and shall be mandatory for an attorney if commenced by a client. Mediation under this article shall be voluntary for an attorney and a client.

(d) The board of trustees shall adopt rules to allow arbitration and mediation of attorney fee and cost disputes under this article to proceed under arbitration and mediation systems sponsored by local bar associations in this state. Rules of procedure promulgated by local bar associations are subject to review by the board or a committee designated by the board to ensure that they provide for a fair, impartial, and speedy hearing and award.

(e) In adopting or reviewing rules of arbitration under this section, the board shall provide that the panel shall include one attorney member whose area of practice is either, at the option of the client, civil law, if the attorney’s representation involved civil law, or criminal law, if the attorney’s representation involved criminal law, as follows:

(1) If the panel is composed of three members the panel shall include one attorney member whose area of practice is either, at the option of the client, civil or criminal law, and shall include one lay member.

(2) If the panel is composed of one member, that member shall be an attorney whose area of practice is either, at the option of the client, civil or criminal law.

(f) In any arbitration or mediation conducted pursuant to this article by the State Bar or by a local bar association, pursuant to rules of procedure approved by the board of trustees, an arbitrator or mediator, as well as the arbitrating association and its directors, officers, and employees, shall have the same immunity which attaches in judicial proceedings.

(g) In the conduct of arbitrations under this article the arbitrator or arbitrators may do all of the following:

(1) Take and hear evidence pertaining to the proceeding.

(2) Administer oaths and affirmations.

(3) Issue subpoenas for the attendance of witnesses and the production of books, papers, and documents pertaining to the proceeding.

(h) Participation in mediation is a voluntary consensual process, based on direct negotiations between the attorney and his or her client, and is an extension of the negotiated settlement process. All discussions and offers of settlement are confidential and may not be disclosed in any subsequent arbitration or other proceedings.

(Amended by Stats. 2011, Ch. 417, Sec. 55. Effective January 1, 2012.)



6201

(a) The rules adopted by the board of trustees shall provide that an attorney shall forward a written notice to the client prior to or at the time of service of summons or claim in an action against the client, or prior to or at the commencement of any other proceeding against the client under a contract between attorney and client which provides for an alternative to arbitration under this article, for recovery of fees, costs, or both. The written notice shall be in the form that the board of trustees prescribes, and shall include a statement of the client’s right to arbitration under this article. Failure to give this notice shall be a ground for the dismissal of the action or other proceeding. The notice shall not be required, however, prior to initiating mediation of the dispute.

The rules adopted by the board of trustees shall provide that the client’s failure to request arbitration within 30 days after receipt of notice from the attorney shall be deemed a waiver of the client’s right to arbitration under the provisions of this article.

(b) If an attorney, or the attorney’s assignee, commences an action in any court or any other proceeding and the client is entitled to maintain arbitration under this article, and the dispute is not one to which subdivision (b) of Section 6200 applies, the client may stay the action or other proceeding by serving and filing a request for arbitration in accordance with the rules established by the board of trustees pursuant to subdivision (a) of Section 6200. The request for arbitration shall be served and filed prior to the filing of an answer in the action or equivalent response in the other proceeding; failure to so request arbitration prior to the filing of an answer or equivalent response shall be deemed a waiver of the client’s right to arbitration under the provisions of this article if notice of the client’s right to arbitration was given pursuant to subdivision (a).

(c) Upon filing and service of the request for arbitration, the action or other proceeding shall be automatically stayed until the award of the arbitrators is issued or the arbitration is otherwise terminated. The stay may be vacated in whole or in part, after a hearing duly noticed by any party or the court, if and to the extent the court finds that the matter is not appropriate for arbitration under the provisions of this article. The action or other proceeding may thereafter proceed subject to the provisions of Section 6204.

(d) A client’s right to request or maintain arbitration under the provisions of this article is waived by the client commencing an action or filing any pleading seeking either of the following:

(1) Judicial resolution of a fee dispute to which this article applies.

(2) Affirmative relief against the attorney for damages or otherwise based upon alleged malpractice or professional misconduct.

(e) If the client waives the right to arbitration under this article, the parties may stipulate to set aside the waiver and to proceed with arbitration.

(Amended by Stats. 2011, Ch. 417, Sec. 56. Effective January 1, 2012.)



6202

The provisions of Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code shall not prohibit the disclosure of any relevant communication, nor shall the provisions of Chapter 4 (commencing with Section 2018.010) of Title 4 of Part 4 of the Code of Civil Procedure be construed to prohibit the disclosure of any relevant work product of the attorney in connection with: (a) an arbitration hearing or mediation pursuant to this article; (b) a trial after arbitration; or (c) judicial confirmation, correction, or vacation of an arbitration award. In no event shall such disclosure be deemed a waiver of the confidential character of such matters for any other purpose.

(Amended by Stats. 2004, Ch. 182, Sec. 1. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



6203

(a) The award shall be in writing and signed by the arbitrators concurring therein. It shall include a determination of all the questions submitted to the arbitrators, the decision of which is necessary in order to determine the controversy. The award shall not include any award to either party for costs or attorney’s fees incurred in preparation for or in the course of the fee arbitration proceeding, notwithstanding any contract between the parties providing for such an award or costs or attorney’s fees. However, the filing fee paid may be allocated between the parties by the arbitrators. This section shall not preclude an award of costs or attorney’s fees to either party by a court pursuant to subdivision (c) of this section or of subdivision (d) of Section 6204. The State Bar, or the local bar association delegated by the State Bar to conduct the arbitration, shall deliver to each of the parties with the award, an original declaration of service of the award.

Evidence relating to claims of malpractice and professional misconduct, shall be admissible only to the extent that those claims bear upon the fees, costs, or both, to which the attorney is entitled. The arbitrators shall not award affirmative relief, in the form of damages or offset or otherwise, for injuries underlying the claim. Nothing in this section shall be construed to prevent the arbitrators from awarding the client a refund of unearned fees, costs, or both previously paid to the attorney.

(b) Even if the parties to the arbitration have not agreed in writing to be bound, the arbitration award shall become binding upon the passage of 30 days after service of notice of the award, unless a party has, within the 30 days, sought a trial after arbitration pursuant to Section 6204. If an action has previously been filed in any court, any petition to confirm, correct, or vacate the award shall be to the court in which the action is pending, and may be served by mail on any party who has appeared, as provided in Chapter 4 (commencing with Section 1003) of Title 14 of Part 2 of the Code of Civil Procedure; otherwise it shall be in the same manner as provided in Chapter 4 (commencing with Section 1285) of Title 9 of Part 3 of the Code of Civil Procedure. If no action is pending in any court, the award may be confirmed, corrected, or vacated by petition to the court having jurisdiction over the amount of the arbitration award, but otherwise in the same manner as provided in Chapter 4 (commencing with Section 1285) of Title 9 of Part 3 of the Code of Civil Procedure.

(c) Neither party to the arbitration may recover costs or attorney’s fees incurred in preparation for or in the course of the fee arbitration proceeding with the exception of the filing fee paid pursuant to subdivision (a) of this section. However, a court confirming, correcting, or vacating an award under this section may award to the prevailing party reasonable fees and costs incurred in obtaining confirmation, correction, or vacation of the award including, if applicable, fees and costs on appeal. The party obtaining judgment confirming, correcting, or vacating the award shall be the prevailing party except that, without regard to consideration of who the prevailing party may be, if a party did not appear at the arbitration hearing in the manner provided by the rules adopted by the board of trustees, that party shall not be entitled to attorney’s fees or costs upon confirmation, correction, or vacation of the award.

(d) (1) In any matter arbitrated under this article in which the award is binding or has become binding by operation of law or has become a judgment either after confirmation under subdivision (c) or after a trial after arbitration under Section 6204, or in any matter mediated under this article, if: (A) the award, judgment, or agreement reached after mediation includes a refund of fees or costs, or both, to the client and (B) the attorney has not complied with that award, judgment, or agreement the State Bar shall enforce the award, judgment, or agreement by placing the attorney on involuntary inactive status until the refund has been paid.

(2) The State Bar shall provide for an administrative procedure to determine whether an award, judgment, or agreement should be enforced pursuant to this subdivision. An award, judgment, or agreement shall be so enforced if:

(A) The State Bar shows that the attorney has failed to comply with a binding fee arbitration award, judgment, or agreement rendered pursuant to this article.

(B) The attorney has not proposed a payment plan acceptable to the client or the State Bar.

However, the award, judgment, or agreement shall not be so enforced if the attorney has demonstrated that he or she (i) is not personally responsible for making or ensuring payment of the refund, or (ii) is unable to pay the refund.

(3) An attorney who has failed to comply with a binding award, judgment, or agreement shall pay administrative penalties or reasonable costs, or both, as directed by the State Bar. Penalties imposed shall not exceed 20 percent of the amount to be refunded to the client or one thousand dollars ($1,000), whichever is greater. Any penalties or costs, or both, that are not paid shall be added to the membership fee of the attorney for the next calendar year.

(4) The board shall terminate the inactive enrollment upon proof that the attorney has complied with the award, judgment, or agreement and upon payment of any costs or penalties, or both, assessed as a result of the attorney’s failure to comply.

(5) A request for enforcement under this subdivision shall be made within four years from the date (A) the arbitration award was mailed, (B) the judgment was entered, or (C) the date the agreement was signed. In an arbitrated matter, however, in no event shall a request be made prior to 100 days from the date of the service of a signed copy of the award. In cases where the award is appealed, a request shall not be made prior to 100 days from the date the award has become final as set forth in this section.

(Amended by Stats. 2011, Ch. 417, Sec. 57. Effective January 1, 2012.)



6204

(a) The parties may agree in writing to be bound by the award of arbitrators appointed pursuant to this article at any time after the dispute over fees, costs, or both, has arisen. In the absence of such an agreement, either party shall be entitled to a trial after arbitration if sought within 30 days, pursuant to subdivisions (b) and (c), except that if either party willfully fails to appear at the arbitration hearing in the manner provided by the rules adopted by the board of trustees, that party shall not be entitled to a trial after arbitration. The determination of willfulness shall be made by the court. The party who failed to appear at the arbitration shall have the burden of proving that the failure to appear was not willful. In making its determination, the court may consider any findings made by the arbitrators on the subject of a party’s failure to appear.

(b) If there is an action pending, the trial after arbitration shall be initiated by filing a rejection of arbitration award and request for trial after arbitration in that action within 30 days after service of notice of the award. If the rejection of arbitration award has been filed by the plaintiff in the pending action, all defendants shall file a responsive pleading within 30 days following service upon the defendant of the rejection of arbitration award and request for trial after arbitration. If the rejection of arbitration award has been filed by the defendant in the pending action, all defendants shall file a responsive pleading within 30 days after the filing of the rejection of arbitration award and request for trial after arbitration. Service may be made by mail on any party who has appeared; otherwise service shall be made in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure. Upon service and filing of the rejection of arbitration award, any stay entered pursuant to Section 6201 shall be vacated, without the necessity of a court order.

(c) If no action is pending, the trial after arbitration shall be initiated by the commencement of an action in the court having jurisdiction over the amount of money in controversy within 30 days after service of notice of the award. After the filing of such an action, the action shall proceed in accordance with the provisions of Part 2 (commencing with Section 307) of the Code of Civil Procedure, concerning civil actions generally.

(d) The party seeking a trial after arbitration shall be the prevailing party if that party obtains a judgment more favorable than that provided by the arbitration award, and in all other cases the other party shall be the prevailing party. The prevailing party may, in the discretion of the court, be entitled to an allowance for reasonable attorney’s fees and costs incurred in the trial after arbitration, which allowance shall be fixed by the court. In fixing the attorney’s fees, the court shall consider the award and determinations of the arbitrators, in addition to any other relevant evidence.

(e) Except as provided in this section, the award and determinations of the arbitrators shall not be admissible nor operate as collateral estoppel or res judicata in any action or proceeding.

(Amended by Stats. 2011, Ch. 417, Sec. 58. Effective January 1, 2012.)



6204.5

(a) The State Bar shall provide by rule for an appropriate procedure to disqualify an arbitrator or mediator upon request of either party.

(b) The State Bar, or the local bar association delegated by the State Bar to conduct the arbitration, shall deliver a notice to the parties advising them of their rights to judicial relief subsequent to the arbitration proceeding.

(Amended by Stats. 1996, Ch. 1104, Sec. 17. Effective January 1, 1997.)



6206

The time for filing a civil action seeking judicial resolution of a dispute subject to arbitration under this article shall be tolled from the time an arbitration is initiated in accordance with the rules adopted by the board of trustees until (a) 30 days after receipt of notice of the award of the arbitrators, or (b) receipt of notice that the arbitration is otherwise terminated, whichever comes first. Arbitration may not be commenced under this article if a civil action requesting the same relief would be barred by any provision of Title 2 (commencing with Section 312) of Part 2 of the Code of Civil Procedure; provided that this limitation shall not apply to a request for arbitration by a client, pursuant to the provisions of subdivision (b) of Section 6201, following the filing of a civil action by the attorney.

(Amended by Stats. 2011, Ch. 417, Sec. 59. Effective January 1, 2012.)






ARTICLE 14 - Funds for the Provision of Legal Services to Indigent Persons

6210

The Legislature finds that, due to insufficient funding, existing programs providing free legal services in civil matters to indigent persons, especially underserved client groups, such as the elderly, the disabled, juveniles, and non-English-speaking persons, do not adequately meet the needs of these persons. It is the purpose of this article to expand the availability and improve the quality of existing free legal services in civil matters to indigent persons, and to initiate new programs that will provide services to them. The Legislature finds that the use of funds collected by the State Bar pursuant to this article for these purposes is in the public interest, is a proper use of the funds, and is consistent with essential public and governmental purposes in the judicial branch of government. The Legislature further finds that the expansion, improvement, and initiation of legal services to indigent persons will aid in the advancement of the science of jurisprudence and the improvement of the administration of justice.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6211

(a) An attorney or law firm that, in the course of the practice of law, receives or disburses trust funds shall establish and maintain an IOLTA account in which the attorney or law firm shall deposit or invest all client deposits or funds that are nominal in amount or are on deposit or invested for a short period of time. All such client funds may be deposited or invested in a single unsegregated account. The interest and dividends earned on all those accounts shall be paid to the State Bar of California to be used for the purposes set forth in this article.

(b) Nothing in this article shall be construed to prohibit an attorney or law firm from establishing one or more interest bearing bank trust deposit accounts or dividend-paying trust investment accounts as may be permitted by the Supreme Court, with the interest or dividends earned on the accounts payable to clients for trust funds not deposited or invested in accordance with subdivision (a).

(c) With the approval of the Supreme Court, the State Bar may formulate and enforce rules of professional conduct pertaining to the use by attorneys or law firms of an IOLTA account for unsegregated client funds pursuant to this article.

(d) Nothing in this article shall be construed as affecting or impairing the disciplinary powers and authority of the Supreme Court or of the State Bar or as modifying the statutes and rules governing the conduct of members of the State Bar.

(Amended by Stats. 2007, Ch. 422, Sec. 2. Effective January 1, 2008.)



6212

An attorney who, or a law firm that, establishes an IOLTA account pursuant to subdivision (a) of Section 6211 shall comply with all of the following provisions:

(a) The IOLTA account shall be established and maintained with an eligible institution offering or making available an IOLTA account that meets the requirements of this article. The IOLTA account shall be established and maintained consistent with the attorney’s or law firm’s duties of professional responsibility. An eligible financial institution shall have no responsibility for selecting the deposit or investment product chosen for the IOLTA account.

(b) Except as provided in subdivision (f), the rate of interest or dividends payable on any IOLTA account shall not be less than the interest rate or dividends generally paid by the eligible institution to nonattorney customers on accounts of the same type meeting the same minimum balance and other eligibility requirements as the IOLTA account. In determining the interest rate or dividend payable on any IOLTA account, an eligible institution may consider, in addition to the balance in the IOLTA account, risk or other factors customarily considered by the eligible institution when setting the interest rate or dividends for its non-IOLTA accounts, provided that the factors do not discriminate between IOLTA customers and non-IOLTA customers and that these factors do not include the fact that the account is an IOLTA account. The eligible institution shall calculate interest and dividends in accordance with its standard practice for non-IOLTA customers. Nothing in this article shall preclude an eligible institution from paying a higher interest rate or dividend on an IOLTA account or from electing to waive any fees and service charges on an IOLTA account.

(c) Reasonable fees may be deducted from the interest or dividends remitted on an IOLTA account only at the rates and in accordance with the customary practices of the eligible institution for non-IOLTA customers. No other fees or service charges may be deducted from the interest or dividends earned on an IOLTA account. Unless and until the State Bar enacts regulations exempting from compliance with subdivision (a) of Section 6211 those accounts for which maintenance fees exceed the interest or dividends paid, an eligible institution may deduct the fees and service charges in excess of the interest or dividends paid on an IOLTA account from the aggregate interest and dividends remitted to the State Bar. Fees and service charges other than reasonable fees shall be the sole responsibility of, and may only be charged to, the attorney or law firm maintaining the IOLTA account. Fees and charges shall not be assessed against or deducted from the principal of any IOLTA account. It is the intent of the Legislature that the State Bar develop policies so that eligible institutions do not incur uncompensated administrative costs in adapting their systems to comply with the provisions of Chapter 422 of the Statutes of 2007 or in making investment products available to IOLTA members.

(d) The attorney or law firm shall report IOLTA account compliance and all other IOLTA account information required by the State Bar in the manner specified by the State Bar.

(e) The eligible institution shall be directed to do all of the following:

(1) To remit interest or dividends on the IOLTA account, less reasonable fees, to the State Bar, at least quarterly.

(2) To transmit to the State Bar with each remittance a statement showing the name of the attorney or law firm for which the remittance is sent, for each account the rate of interest applied or dividend paid, the amount and type of fees deducted, if any, and the average balance for each account for each month of the period for which the report is made.

(3) To transmit to the attorney or law firm customer at the same time a report showing the amount paid to the State Bar for that period, the rate of interest or dividend applied, the amount of fees and service charges deducted, if any, and the average daily account balance for each month of the period for which the report is made.

(f) An eligible institution has no affirmative duty to offer or make investment products available to IOLTA customers. However, if an eligible institution offers or makes investment products available to non-IOLTA customers, in order to remain an IOLTA-eligible institution, it shall make those products available to IOLTA customers or pay an interest rate on the IOLTA deposit account that is comparable to the rate of return or the dividends generally paid on that investment product for similar customers meeting the same minimum balance and other requirements applicable to the investment product. If the eligible institution elects to pay that higher interest rate, the eligible institution may subject the IOLTA deposit account to equivalent fees and charges assessable against the investment product.

(Amended by Stats. 2009, Ch. 129, Sec. 1. Effective January 1, 2010.)



6213

As used in this article:

(a) “Qualified legal services project” means either of the following:

(1) A nonprofit project incorporated and operated exclusively in California that provides as its primary purpose and function legal services without charge to indigent persons and that has quality control procedures approved by the State Bar of California.

(2) A program operated exclusively in California by a nonprofit law school accredited by the State Bar of California that meets the requirements of subparagraphs (A) and (B).

(A) The program shall have operated for at least two years at a cost of at least twenty thousand dollars ($20,000) per year as an identifiable law school unit with a primary purpose and function of providing legal services without charge to indigent persons.

(B) The program shall have quality control procedures approved by the State Bar of California.

(b) “Qualified support center” means an incorporated nonprofit legal services center that has as its primary purpose and function the provision of legal training, legal technical assistance, or advocacy support without charge and which actually provides through an office in California a significant level of legal training, legal technical assistance, or advocacy support without charge to qualified legal services projects on a statewide basis in California.

(c) “Recipient” means a qualified legal services project or support center receiving financial assistance under this article.

(d) “Indigent person” means a person whose income is (1) 125 percent or less of the current poverty threshold established by the United States Office of Management and Budget, or (2) who is eligible for Supplemental Security Income or free services under the Older Americans Act or Developmentally Disabled Assistance Act. With regard to a project that provides free services of attorneys in private practice without compensation, “indigent person” also means a person whose income is 75 percent or less of the maximum levels of income for lower income households as defined in Section 50079.5 of the Health and Safety Code. For the purpose of this subdivision, the income of a person who is disabled shall be determined after deducting the costs of medical and other disability-related special expenses.

(e) “Fee generating case” means a case or matter that, if undertaken on behalf of an indigent person by an attorney in private practice, reasonably may be expected to result in payment of a fee for legal services from an award to a client, from public funds, or from the opposing party. A case shall not be considered fee generating if adequate representation is unavailable and any of the following circumstances exist:

(1) The recipient has determined that free referral is not possible because of any of the following reasons:

(A) The case has been rejected by the local lawyer referral service, or if there is no such service, by two attorneys in private practice who have experience in the subject matter of the case.

(B) Neither the referral service nor any attorney will consider the case without payment of a consultation fee.

(C) The case is of the type that attorneys in private practice in the area ordinarily do not accept, or do not accept without prepayment of a fee.

(D) Emergency circumstances compel immediate action before referral can be made, but the client is advised that, if appropriate and consistent with professional responsibility, referral will be attempted at a later time.

(2) Recovery of damages is not the principal object of the case and a request for damages is merely ancillary to an action for equitable or other nonpecuniary relief, or inclusion of a counterclaim requesting damages is necessary for effective defense or because of applicable rules governing joinder of counterclaims.

(3) A court has appointed a recipient or an employee of a recipient pursuant to a statute or a court rule or practice of equal applicability to all attorneys in the jurisdiction.

(4) The case involves the rights of a claimant under a publicly supported benefit program for which entitlement to benefit is based on need.

(f) “Legal Services Corporation” means the Legal Services Corporation established under the Legal Services Corporation Act of 1974 (P.L. 93-355; 42 U.S.C. Sec. 2996 et seq.).

(g) “Older Americans Act” means the Older Americans Act of 1965, as amended (P.L. 89-73; 42 U.S.C. Sec. 3001 et seq.).

(h) “Developmentally Disabled Assistance Act” means the Developmentally Disabled Assistance and Bill of Rights Act, as amended (P.L. 94-103; 42 U.S.C. Sec. 6001 et seq.).

(i) “Supplemental security income recipient” means an individual receiving or eligible to receive payments under Title XVI of the federal Social Security Act, or payments under Chapter 3 (commencing with Section 12000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(j) “IOLTA account” means an account or investment product established and maintained pursuant to subdivision (a) of Section 6211 that is any of the following:

(1) An interest-bearing checking account.

(2) An investment sweep product that is a daily (overnight) financial institution repurchase agreement or an open-end money market fund.

(3) An investment product authorized by California Supreme Court rule or order.

A daily financial institution repurchase agreement shall be fully collateralized by United States Government Securities or other comparably conservative debt securities, and may be established only with any eligible institution that is “well-capitalized” or “adequately capitalized” as those terms are defined by applicable federal statutes and regulations. An open-end money market fund shall be invested solely in United States Government Securities or repurchase agreements fully collateralized by United States Government Securities or other comparably conservative debt securities, shall hold itself out as a “money market fund” as that term is defined by federal statutes and regulations under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.), and, at the time of the investment, shall have total assets of at least two hundred fifty million dollars ($250,000,000).

(k) “Eligible institution” means either of the following:

(1) A bank, savings and loan, or other financial institution regulated by a federal or state agency that pays interest or dividends in the IOLTA account and carries deposit insurance from an agency of the federal government.

(2) Any other type of financial institution authorized by the California Supreme Court.

(Amended by Stats. 2010, Ch. 328, Sec. 14. Effective January 1, 2011.)



6214

(a) Projects meeting the requirements of subdivision (a) of Section 6213 which are funded either in whole or part by the Legal Services Corporation or with Older American Act funds shall be presumed qualified legal services projects for the purpose of this article.

(b) Projects meeting the requirements of subdivision (a) of Section 6213 but not qualifying under the presumption specified in subdivision (a) shall qualify for funds under this article if they meet all of the following additional criteria:

(1) They receive cash funds from other sources in the amount of at least twenty thousand dollars ($20,000) per year to support free legal representation to indigent persons.

(2) They have demonstrated community support for the operation of a viable ongoing program.

(3) They provide one or both of the following special services:

(A) The coordination of the recruitment of substantial numbers of attorneys in private practice to provide free legal representation to indigent persons or to qualified legal services projects in California.

(B) The provision of legal representation, training, or technical assistance on matters concerning special client groups, including the elderly, the disabled, juveniles, and non-English-speaking groups, or on matters of specialized substantive law important to the special client groups.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6214.5

A law school program that meets the definition of a “qualified legal services project” as defined in paragraph (2) of subdivision (a) of Section 6213, and that applied to the State Bar for funding under this article not later than February 17, 1984, shall be deemed eligible for all distributions of funds made under Section 6216.

(Added by Stats. 1984, Ch. 784, Sec. 2.)



6215

(a) Support centers satisfying the qualifications specified in subdivision (b) of Section 6213 which were operating an office and providing services in California on December 31, 1980, shall be presumed to be qualified support centers for the purposes of this article.

(b) Support centers not qualifying under the presumption specified in subdivision (a) may qualify as a support center by meeting both of the following additional criteria:

(1) Meeting quality control standards established by the State Bar.

(2) Being deemed to be of special need by a majority of the qualified legal services projects.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6216

The State Bar shall distribute all moneys received under the program established by this article for the provision of civil legal services to indigent persons. The funds first shall be distributed 18 months from the effective date of this article, or upon such a date, as shall be determined by the State Bar, that adequate funds are available to initiate the program. Thereafter, the funds shall be distributed on an annual basis. All distributions of funds shall be made in the following order and in the following manner:

(a) To pay the actual administrative costs of the program, including any costs incurred after the adoption of this article and a reasonable reserve therefor.

(b) Eighty-five percent of the funds remaining after payment of administrative costs allocated pursuant to this article shall be distributed to qualified legal services projects. Distribution shall be by a pro rata county-by-county formula based upon the number of persons whose income is 125 percent or less of the current poverty threshold per county. For the purposes of this section, the source of data identifying the number of persons per county shall be the latest available figures from the United States Department of Commerce, Bureau of the Census. Projects from more than one county may pool their funds to operate a joint, multicounty legal services project serving each of their respective counties.

(1) (A) In any county which is served by more than one qualified legal services project, the State Bar shall distribute funds for the county to those projects which apply on a pro rata basis, based upon the amount of their total budget expended in the prior year for legal services in that county as compared to the total expended in the prior year for legal services by all qualified legal services projects applying therefor in the county. In determining the amount of funds to be allocated to a qualified legal services project specified in paragraph (2) of subdivision (a) of Section 6213, the State Bar shall recognize only expenditures attributable to the representation of indigent persons as constituting the budget of the program.

(B) The State Bar shall reserve 10 percent of the funds allocated to the county for distribution to programs meeting the standards of subparagraph (A) of paragraph (3) and paragraphs (1) and (2) of subdivision (b) of Section 6214 and which perform the services described in subparagraph (A) of paragraph (3) of Section 6214 as their principal means of delivering legal services. The State Bar shall distribute the funds for that county to those programs which apply on a pro rata basis, based upon the amount of their total budget expended for free legal services in that county as compared to the total expended for free legal services by all programs meeting the standards of subparagraph (A) of paragraph (3) and paragraphs (1) and (2) of subdivision (b) of Section 6214 in that county. The State Bar shall distribute any funds for which no program has qualified pursuant hereto, in accordance with the provisions of subparagraph (A) of paragraph (1) of this subdivision.

(2) In any county in which there is no qualified legal services projects providing services, the State Bar shall reserve for the remainder of the fiscal year for distribution the pro rata share of funds as provided for by this article. Upon application of a qualified legal services project proposing to provide legal services to the indigent of the county, the State Bar shall distribute the funds to the project. Any funds not so distributed shall be added to the funds to be distributed the following year.

(c) Fifteen percent of the funds remaining after payment of administrative costs allocated for the purposes of this article shall be distributed equally by the State Bar to qualified support centers which apply for the funds. The funds provided to support centers shall be used only for the provision of legal services within California. Qualified support centers that receive funds to provide services to qualified legal services projects from sources other than this article, shall submit and shall have approved by the State Bar a plan assuring that the services funded under this article are in addition to those already funded for qualified legal services projects by other sources.

(Amended by Stats. 1984, Ch. 784, Sec. 3.)



6217

With respect to the provision of legal assistance under this article, each recipient shall ensure all of the following:

(a) The maintenance of quality service and professional standards.

(b) The expenditure of funds received in accordance with the provisions of this article.

(c) The preservation of the attorney-client privilege in any case, and the protection of the integrity of the adversary process from any impairment in furnishing legal assistance to indigent persons.

(d) That no one shall interfere with any attorney funded in whole or in part by this article in carrying out his or her professional responsibility to his or her client as established by the rules of professional responsibility and this chapter.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6218

All legal services projects and support centers receiving funds pursuant to this article shall adopt financial eligibility guidelines for indigent persons.

(a) Qualified legal services programs shall ensure that funds appropriated pursuant to this article shall be used solely to defray the costs of providing legal services to indigent persons or for such other purposes as set forth in this article.

(b) Funds received pursuant to this article by support centers shall only be used to provide services to qualified legal services projects as defined in subdivision (a) of Section 6213 which are used pursuant to a plan as required by subdivision (c) of Section 6216, or as permitted by Section 6219.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6219

Qualified legal services projects and support centers may use funds provided under this article to provide work opportunities with pay, and where feasible, scholarships for disadvantaged law students to help defray their law school expenses.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6220

Attorneys in private practice who are providing legal services without charge to indigent persons shall not be disqualified from receiving the services of the qualified support centers.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6221

Qualified legal services projects shall make significant efforts to utilize 20 percent of the funds allocated under this article for increasing the availability of services to the elderly, the disabled, juveniles, or other indigent persons who are members of disadvantaged and underserved groups within their service area.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6222

A recipient of funds allocated pursuant to this article annually shall submit a financial statement to the State Bar, including an audit of the funds by a certified public accountant or a fiscal review approved by the State Bar, a report demonstrating the programs on which they were expended, a report on the recipient’s compliance with the requirements of Section 6217, and progress in meeting the service expansion requirements of Section 6221.

The Board of Trustees of the State Bar shall include a report of receipts of funds under this article, expenditures for administrative costs, and disbursements of the funds, on a county-by-county basis, in the annual report of State Bar receipts and expenditures required pursuant to Section 6145.

(Amended by Stats. 2011, Ch. 417, Sec. 60. Effective January 1, 2012.)



6223

No funds allocated by the State Bar pursuant to this article shall be used for any of the following purposes:

(a) The provision of legal assistance with respect to any fee generating case, except in accordance with guidelines which shall be promulgated by the State Bar.

(b) The provision of legal assistance with respect to any criminal proceeding.

(c) The provision of legal assistance, except to indigent persons or except to provide support services to qualified legal services projects as defined by this article.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6224

The State Bar shall have the power to determine that an applicant for funding is not qualified to receive funding, to deny future funding, or to terminate existing funding because the recipient is not operating in compliance with the requirements or restrictions of this article.

A denial of an application for funding or for future funding or an action by the State Bar to terminate an existing grant of funds under this article shall not become final until the applicant or recipient has been afforded reasonable notice and an opportunity for a timely and fair hearing. Pending final determination of any hearing held with reference to termination of funding, financial assistance shall be continued at its existing level on a month-to-month basis. Hearings for denial shall be conducted by an impartial hearing officer whose decision shall be final. The hearing officer shall render a decision no later than 30 days after the conclusion of the hearing. Specific procedures governing the conduct of the hearings of this section shall be determined by the State Bar pursuant to Section 6225.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6225

The Board of Trustees of the State Bar shall adopt the regulations and procedures necessary to implement this article and to ensure that the funds allocated herein are utilized to provide civil legal services to indigent persons, especially underserved client groups such as but not limited to the elderly, the disabled, juveniles, and non-English-speaking persons.

In adopting the regulations the Board of Trustees shall comply with the following procedures:

(a) The board shall publish a preliminary draft of the regulations and procedures, which shall be distributed, together with notice of the hearings required by subdivision (b), to commercial banking institutions, to members of the State Bar, and to potential recipients of funds.

(b) The board shall hold at least two public hearings, one in southern California and one in northern California where affected and interested parties shall be afforded an opportunity to present oral and written testimony regarding the proposed regulations and procedures.

(Amended by Stats. 2011, Ch. 417, Sec. 61. Effective January 1, 2012.)



6226

The program authorized by this article shall become operative only upon the adoption of a resolution by the Board of Trustees of the State Bar stating that regulations have been adopted pursuant to Section 6225 which conform the program to all applicable tax and banking statutes, regulations, and rulings.

(Amended by Stats. 2011, Ch. 417, Sec. 62. Effective January 1, 2012.)



6227

Nothing in this article shall create an obligation or pledge of the credit of the State of California or of the State Bar of California. Claims arising by reason of acts done pursuant to this article shall be limited to the moneys generated hereunder.

(Added by Stats. 1981, Ch. 789, Sec. 1.)



6228

If any provision of this article or the application thereof to any group or circumstances is held invalid, such invalidity shall not affect the other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by Stats. 1981, Ch. 789, Sec. 1.)






ARTICLE 15 - Attorney Diversion and Assistance Act

6230

It is the intent of the Legislature that the State Bar of California seek ways and means to identify and rehabilitate attorneys with impairment due to abuse of drugs or alcohol, or due to mental illness, affecting competency so that attorneys so afflicted may be treated and returned to the practice of law in a manner that will not endanger the public health and safety.

(Added by Stats. 2001, Ch. 129, Sec. 2. Effective January 1, 2002.)



6231

(a) The board shall establish and administer an Attorney Diversion and Assistance Program, and shall establish a committee to oversee the operation of the program. The committee shall be comprised of 12 members who shall be appointed as follows:

(1) Six members appointed by the Board of Trustees, including the following:

(A) Two members who are licensed mental health professionals with knowledge and expertise in the identification and treatment of substance abuse and mental illness.

(B) One member who is a physician with knowledge and expertise in the identification and treatment of alcoholism and substance abuse.

(C) One member of the board of directors of a statewide nonprofit organization established for the purpose of assisting lawyers with alcohol or substance abuse problems, which has been in continuous operation for a minimum of five years.

(D) Two members who are attorneys, at least one of which is in recovery and has at least five years of continuous sobriety.

(2) Four members appointed by the Governor, including the following:

(A) Two members who are attorneys.

(B) Two members of the public.

(3) One member of the public appointed by the Speaker of the Assembly.

(4) One member of the public appointed by the Senate Committee on Rules.

(b) Committee members shall serve terms of four years, and may be reappointed as many times as desired. The board shall stagger the terms of the initial members appointed.

(c) Subject to the approval of the board, the committee may adopt reasonable rules and regulations as may be necessary or advisable for the purpose of implementing and operating the program.

(Amended by Stats. 2011, Ch. 417, Sec. 63. Effective January 1, 2012.)



6232

(a) The committee shall establish practices and procedures for the acceptance, denial, completion, or termination of attorneys in the Attorney Diversion and Assistance Program, and may recommend rehabilitative criteria for adoption by the board for acceptance, denial, completion of, or termination from, the program.

(b) An attorney currently under investigation by the State Bar may enter the program in the following ways:

(1) By referral of the Office of the Chief Trial Counsel.

(2) By referral of the State Bar Court following the initiation of a disciplinary proceeding.

(3) Voluntarily, and in accordance with terms and conditions agreed upon by the attorney participant with the Office of the Chief Trial Counsel or upon approval by the State Bar Court, as long as the investigation is based primarily on the self-administration of drugs or alcohol or the illegal possession, prescription, or nonviolent procurement of drugs for self-administration, or on mental illness, and does not involve actual harm to the public or his or her clients. An attorney seeking entry under this paragraph may be required to execute an agreement that violations of this chapter, or other statutes that would otherwise be the basis for discipline, may nevertheless be prosecuted if the attorney is terminated from the program for failure to comply with program requirements.

(c) Neither acceptance into nor participation in the Attorney Diversion and Assistance Program shall relieve the attorney of any lawful duties and obligations otherwise required by any agreements or stipulations with the Office of the Chief Trial Counsel, court orders, or applicable statutes relating to attorney discipline.

(d) An attorney who is not the subject of a current investigation may voluntarily enter, whether by self-referral or referral by a third party, the diversion and assistance program on a confidential basis. Confidentiality pursuant to this subdivision shall be absolute unless waived by the attorney.

(Added by Stats. 2001, Ch. 129, Sec. 2. Effective January 1, 2002.)



6233

An attorney entering the diversion and assistance program pursuant to subdivision (b) of Section 6232 may be enrolled as an inactive member of the State Bar and not be entitled to practice law, or may be required to agree to various practice restrictions, including, where appropriate, restrictions on scope of practice and monetary accounting procedures. Upon the successful completion of the program, attorney participants who were placed on inactive status by the State Bar Court as a condition of program participation and who have complied with any and all conditions of probation may receive credit for the period of inactive enrollment towards any period of actual suspension imposed by the Supreme Court, and shall be eligible for reinstatement to active status and a dismissal of the underlying allegations or a reduction in the recommended discipline. Those attorneys who participated in the program with practice restrictions shall be eligible to have those restrictions removed and to a dismissal of the underlying allegations or a reduction in the recommended discipline.

(Amended by Stats. 2005, Ch. 273, Sec. 2. Effective January 1, 2006.)



6234

Any information provided to or obtained by the Attorney Diversion and Assistance Program, or any subcommittee or agent thereof, shall be as follows:

(a) Confidential and this confidentiality shall be absolute unless waived by the attorney.

(b) Exempt from the provisions of Section 6086.1.

(c) Not discoverable or admissible in any civil proceeding without the written consent of the attorney to whom the information pertains.

(d) Not discoverable or admissible in any disciplinary proceeding without the written consent of the attorney to whom the information pertains.

(e) Except with respect to the provisions of subdivision (d) of Section 6232, the limitations on the disclosure and admissibility of information in this section shall not apply to information relating to an attorney’s noncooperation with, or unsuccessful completion of, the Attorney Diversion and Assistance Program, or any subcommittee or agent thereof, or to information otherwise obtained by the Office of the Chief Trial Counsel, by independent means, or from any other lawful source.

(Amended by Stats. 2003, Ch. 334, Sec. 10. Effective January 1, 2004.)



6235

(a) Participants in the Attorney Diversion and Assistance Program shall be responsible for all expenses relating to treatment and recovery. In addition, the State Bar may charge a reasonable administrative fee to participants for the purpose of offsetting the costs of maintaining the program.

(b) Notwithstanding subdivision (a), the State Bar shall establish a financial assistance program to ensure that no member is denied acceptance into the program solely due to the lack of ability to pay.

(Added by Stats. 2001, Ch. 129, Sec. 2. Effective January 1, 2002.)



6236

The State Bar shall actively engage in outreach activities to make members, the legal community, and the general public aware of the existence and availability of the Attorney Diversion and Assistance Program. Outreach shall include, but not be limited to, the development and certification of minimum continuing legal education courses relating to the prevention, detection, and treatment of substance abuse, including no-cost and low-cost programs and materials pursuant to subdivision (d) of Section 6070, informing all members of the State Bar of the program’s existence and benefits through both direct communication and targeted advertising, working in coordination with the judicial branch to inform the state’s judges of the program’s existence and availability as a disciplinary option, and working in cooperation with organizations that provide services and support to attorneys with issues related to substance abuse.

(Added by Stats. 2001, Ch. 129, Sec. 2. Effective January 1, 2002.)



6237

It is the intent of the Legislature that the authorization of an Attorney Diversion and Assistance Program not be construed as limiting or altering the powers of the Supreme Court of this state to disbar or discipline members of the State Bar.

(Added by Stats. 2001, Ch. 129, Sec. 2. Effective January 1, 2002.)



6238

The committee shall report to the Board of Trustees and to the Legislature not later than March 1, 2003, and annually thereafter, on the implementation and operation of the program. The report shall include, but is not limited to, information concerning the number of cases accepted, denied, or terminated with compliance or noncompliance, and annual expenditures related to the program.

(Amended by Stats. 2011, Ch. 417, Sec. 64. Effective January 1, 2012.)






ARTICLE 16 - Attorneys Providing Immigration Reform Act Services

6240

For purposes of this article, the following definitions apply:

(a) “Immigration reform act” means any pending or future act of Congress that is enacted after the effective date of this section but before January 1, 2017, including, but not limited to, the federal act known as the “Border Security, Economic Opportunity, and Immigration Modernization Act” (S. 744, 2013), that authorizes an undocumented immigrant who either entered the United States without inspection or who did not depart after the expiration of a nonimmigrant visa, to attain a lawful status under federal law. The State Bar shall announce and post on its Internet Web site when an immigration reform act has been enacted.

(b) “Immigration reform act services” means services offered in connection with an immigration reform act that are necessary in the preparation of an application and other related initial processes in order for an undocumented immigrant, who either entered the United States without inspection or who did not depart after the expiration of a nonimmigrant visa, to attain a lawful status under an immigration reform act.

(Added by Stats. 2013, Ch. 574, Sec. 2. Effective October 5, 2013.)



6241

This article shall apply to the following:

(a) An attorney who is an active member of the State Bar who provides immigration reform act services.

(b) An attorney who is not an active member of the State Bar, but who meets both of the following:

(1) The attorney is authorized by federal law to practice law and to represent persons before the Board of Immigration Appeals or the United States Citizenship and Immigration Services.

(2) The attorney is providing immigration reform act services in an office or business in California.

(Added by Stats. 2013, Ch. 574, Sec. 2. Effective October 5, 2013.)



6242

(a) It is unlawful for an attorney to demand or accept the advance payment of any funds from a person for immigration reform act services before the enactment of an immigration reform act.

(b) Any funds received after the effective date of this section, but before the enactment of an immigration reform act, shall be refunded to the client promptly, but no later than 30 days after the receipt of the funds.

(c) (1) If an attorney providing immigration reform act services accepted funds for immigration reform act services prior to the effective date of this section, and the services to be performed in connection with payment of those funds were rendered, the attorney shall promptly, but no later than 30 days after the effective date of this section, provide the client with a statement of accounting describing the services rendered.

(2) (A) Any funds received before the effective date of this section for which immigration reform act services were not rendered prior to the effective date of this section, shall be either refunded to the client or deposited in a client trust account.

(B) If an attorney deposits funds in a client trust account pursuant to this paragraph, he or she shall provide a written notice, in both English and the client’s native language, informing the client of the following:

(i) That there are no benefits or relief available, and that no application for such benefits or relief may be processed, until enactment of an immigration reform act and the related necessary federal regulations or forms, and that, commencing with the effective date of this section, it is unlawful for an attorney to demand or accept the advance payment of any funds from a person for immigration reform act services before the enactment of an immigration reform act.

(ii) That he or she may report complaints to the Executive Office for Immigration Review of the United States Department of Justice, to the State Bar of California, or to the bar of the court of any state, possession, territory, or commonwealth of the United States or of the District of Columbia where the attorney is admitted to practice law. The notice shall include the toll-free telephone numbers and Internet Web sites of those entities.

(Added by Stats. 2013, Ch. 574, Sec. 2. Effective October 5, 2013.)



6243

(a) (1) When a contract for legal services is required in writing pursuant to Section 6148, or is subject to Section 1632 of the Civil Code, an attorney providing immigration reform act services shall provide a written notice informing the client that he or she may report complaints to the Executive Office for Immigration Review of the United States Department of Justice, to the State Bar of California, or to the bar of the court of any state, possession, territory, or commonwealth of the United States or of the District of Columbia where the attorney is admitted to practice law. The notice shall include the toll-free telephone numbers and Internet Web sites of those entities.

(2) The notice shall be in English and in one of the languages of the forms translated by the State Bar pursuant to paragraph (1) of subdivision (b), if the contract for immigration reform act services was negotiated in one of those languages.

(3) The notice shall be attached or incorporated into any written contract for immigration reform act services. If the notice is attached to a written contract, it shall be signed by both the attorney and the client.

(b) (1) The State Bar shall provide the form of the notice required in subdivision (a) and shall post the form and translations on its Internet Web site. The State Bar shall translate the form into the following languages: Spanish, Chinese, Tagalog, Vietnamese, Korean, Armenian, Persian, Japanese, Russian, Hindi, Arabic, French, Punjabi, Portuguese, Mon-Khmer, Hmong, Thai, Gujarati. The State Bar, upon request, may translate the forms into other languages.

(2) Notwithstanding paragraph (1), an attorney providing immigration reform act services who meets the criteria of subdivision (b) of Section 6241 shall be responsible for adding and translating the name of, toll-free telephone number of, and information on the Internet Web site for, the bar of the court of any state, possession, territory, or commonwealth of the United States or the District of Columbia in which he or she is admitted to practice law.

(c) Failure to comply with any provision of this section renders the contract voidable at the option of the client, and the attorney shall, upon the contract being voided, be entitled to collect a reasonable fee.

(d) This section shall become operative when the State Bar posts on its Internet Web site the form and translations required by paragraph (1) of subdivision (b). The State Bar shall post the form and translations as soon as practicable, but no later than 45 days after the effective date of this section.

(Added by Stats. 2013, Ch. 574, Sec. 2. Effective October 5, 2013. Section operative on date prescribed by its own provisions.)









CHAPTER 5 - Law Libraries

ARTICLE 1 - Boards of Law Library Trustees

6300

There is in each county of this State a board of law library trustees, which governs the law library established for the county under the provisions of this chapter.

(Added by Stats. 1941, Ch. 452.)



6301

(a) Except as otherwise provided by statute, a board of law library trustees is constituted as follows:

(1) In a county where there are no more than three judges of the superior court, each of those judges is ex officio a trustee. The judges may at their option select only one of their number to serve as a trustee, and in that event they shall appoint two additional trustees who are residents of the county or members of the State Bar.

(2) In a county where there are more than three judges of the superior court, the judges of that court shall elect either four or five of their number to serve as trustees.

(3) Any judge of the superior court who is an ex officio or elected member may, at the judge’s option, designate a resident of the county or a member of the State Bar to act for the judge as trustee.

(4) The chair of the board of supervisors is ex officio a trustee, but the board of supervisors at the request of the chair may appoint a member of the State Bar, any other member of the board of supervisors of the county, or a resident of the county to serve as trustee in place of the chair. The appointment of the person selected in place of the chair of the board of supervisors shall expire when a new chair of the board of supervisors is selected, and that appointment shall not be subject to the provisions of Section 6302.

(5) The board of supervisors shall appoint as many additional trustees, who are members of the State Bar, as may be necessary to constitute a board of at least six and not more than seven members.

(b) No more than two law library trustees may be residents of the county who are not judges of the county, members of the State Bar, or members of the board of supervisors of the county.

(Amended by Stats. 2001, Ch. 52, Sec. 1. Effective January 1, 2002.)



6301.1

Notwithstanding Section 6301, in San Diego County the board of law library trustees shall be constituted, as follows:

(a) Up to five judges of the superior court, to be elected by and from the superior court judges of the county. Each superior court judge so elected shall serve a three-year term. In order to maintain overlapping terms, those judges holding office as of the date of unification of the municipal and superior courts of San Diego County shall remain in office until the expiration of their original terms.

(b) The board of supervisors shall appoint up to four attorneys resident in the county to the board of law library trustees, to serve overlapping three-year terms. In order to stagger the appointments, the board of supervisors shall, in January of 1997, appoint one attorney to a one-year term, one attorney to a two-year term, and one attorney to a three-year term; and as each term expires, the new appointee shall thereafter serve three-year terms. At least one attorney appointed pursuant to this subdivision shall be a member of the San Diego County Bar Association.

(c)In the event a trustee cannot serve a full term, the appointing authority for that individual shall appoint another qualified person to complete that term. Interim appointments may be made by the board of law library trustees in accordance with Section 6305.

(Amended by Stats. 2009, Ch. 332, Sec. 1.1. Effective January 1, 2010.)



6301.5

In any county where there are no more than three judges of the superior court, the board of supervisors, with the concurrence of the majority of the incumbent judges of the superior court, may reduce the number of law library trustees to not less than three members.

(Amended by Stats. 2001, Ch. 52, Sec. 2. Effective January 1, 2002.)



6302

Appointments of trustees which are to be made by the board of supervisors of the county shall be made at the first meeting of the board of supervisors after the establishment of a law library in the county, the appointees to serve until the first meeting of the board of supervisors in the succeeding January. The board shall, at any such meeting in each succeeding January, appoint such trustees to serve for the term of one year.

(Added by Stats. 1941, Ch. 452.)



6302.5

(a) Notwithstanding any other provision of law, in Los Angeles County appointments made by judges of the superior court shall be for a term of four years, and appointments made by the board of supervisors of the county shall be for a term of two years.

(b) The terms of no more than three judge-appointed members shall expire in the same year.

(c) The term of one member appointed by the board of supervisors shall expire each year.

(Amended by Stats. 2002, Ch. 784, Sec. 3. Effective January 1, 2003.)



6303

The office of trustee is honorary, without salary or other compensation.

(Added by Stats. 1941, Ch. 452.)



6304

Each board of law library trustees shall meet regularly each month on such day as it shall appoint, but if it appoint no day, it shall meet on the first Tuesday after the first Saturday of each month, and any board may meet at such other times as it may appoint, at a place to be designated for that purpose. The president of the board may call a special meeting at any time for the transaction of necessary business. A majority of the members constitutes a quorum for business, and an affirmative vote of a majority of the members is required to exercise the powers of the board.

(Amended by Stats. 1945, Ch. 1113.)



6305

A board of law library trustees may remove any trustee, except an ex officio trustee, who is absent from three consecutive meetings of the board, and may fill all vacancies that from any cause occur in the board.

(Amended by Stats. 2009, Ch. 332, Sec. 1.2. Effective January 1, 2010.)



6306

Each board shall appoint one of its number as president.

(Added by Stats. 1941, Ch. 452.)



6307

Each board shall elect a secretary, who shall keep a full statement and account of all property, money, receipts and expenditures, and shall keep a record and full minutes in writing, with the ayes and noes at length, of all proceedings of the board.

Under the secretary’s hand, the proceedings may be verified by an official seal adopted and provided by the board for that purpose.

(Amended by Stats. 2009, Ch. 332, Sec. 1.3. Effective January 1, 2010.)






ARTICLE 2 - Law Library Funds

6320

All money collected for the law library in each county, must be deposited with the treasurer of the county, who must keep the same separate and apart in a trust fund or trust account, to be disbursed by the board of law library trustees. Money may be disbursed only as in this chapter provided, and only for the purposes herein authorized.

Whenever a law library and a board of trustees to govern the same, is in existence under the provisions of any law, other than the law superseded by this chapter, in any county, or city and county, in this State, money so collected shall be paid into the hands of those, and in the manner, provided by such law.

(Amended by Stats. 1961, Ch. 396.)



6321

(a) On and after January 1, 2006, as described in Section 68085.1 of the Government Code, the Administrative Office of the Courts shall make monthly distributions from superior court filing fees to the law library fund in each county in the amounts described in this section and Section 6322.1. From each first paper filing fee as provided under Section 70611, 70612, 70613, 70614, or 70670 of the Government Code, each first paper or petition filing fee in a probate matter as provided under Section 70650, 70651, 70652, 70653, 70654, 70655, 70656, or 70658 of the Government Code, Section 103470 of the Health and Safety Code, or Section 7660 of the Probate Code, each filing fee for a small claim or limited civil case appeal as provided under Section 116.760 of the Code of Civil Procedure or Section 70621 of the Government Code, and each vehicle forfeiture petition fee as provided under subdivision (e) of Section 14607.6 of the Vehicle Code, that is collected in each of the following counties, the amount indicated in this subdivision shall be paid to the law library fund in that county:

Jurisdiction

Amount

Alameda ........................

$37.00

Alpine ........................

4.00

Amador ........................

20.00

Butte ........................

35.00

Calaveras ........................

32.00

Colusa ........................

17.00

Contra Costa ........................

35.00

Del Norte ........................

20.00

El Dorado ........................

29.00

Fresno ........................

37.00

Glenn ........................

20.00

Humboldt ........................

40.00

Imperial ........................

20.00

Inyo ........................

29.00

Kern ........................

27.00

Kings ........................

29.00

Lake ........................

23.00

Lassen ........................

28.00

Los Angeles ........................

24.00

Madera ........................

32.00

Marin ........................

32.00

Mariposa ........................

27.00

Mendocino ........................

35.00

Merced ........................

29.00

Modoc ........................

20.00

Mono ........................

20.00

Monterey ........................

31.00

Napa ........................

23.00

Nevada ........................

29.00

Orange ........................

35.00

Placer ........................

35.00

Plumas ........................

23.00

Riverside ........................

32.00

Sacramento ........................

50.00

San Benito ........................

26.00

San Bernardino ........................

29.00

San Diego ........................

38.00

San Francisco ........................

42.00

San Joaquin ........................

29.00

San Luis Obispo ........................

34.00

San Mateo ........................

38.50

Santa Barbara ........................

41.00

Santa Clara ........................

26.00

Santa Cruz ........................

35.00

Shasta ........................

26.00

Sierra ........................

20.00

Siskiyou ........................

26.00

Solano ........................

29.00

Sonoma ........................

35.00

Stanislaus ........................

24.00

Sutter ........................

7.00

Tehama ........................

23.00

Trinity ........................

20.00

Tulare ........................

35.00

Tuolumne ........................

20.00

Ventura ........................

32.00

Yolo ........................

35.00

Yuba ........................

10.00

(b) If a board of supervisors in any county acted before January 1, 2006, to increase the law library fee in that county effective January 1, 2006, the amount distributed to the law library fund in that county under subdivision (a) shall be increased by the amount that the board of supervisors acted to increase the fee, up to three dollars ($3). Notwithstanding subdivision (b) of Section 6322.1, as it read on January 1, 2005, the maximum increase permitted under this subdivision in Los Angeles County is three dollars ($3), rather than two dollars ($2).

(c) The amounts of twenty-three dollars ($23) for Inyo County, twenty-nine dollars ($29) for Mendocino County, twenty-three dollars ($23) for Plumas County, and twenty-three dollars ($23) for San Benito County listed in subdivision (a) shall apply to distributions made under subdivision (a) beginning January 1, 2006.

(Amended by Stats. 2009, Ch. 332, Sec. 1.4. Effective January 1, 2010.)



6322

(a) It is the intent of the Legislature that the change in the method of distributing funds to law libraries from fees collected by the superior courts under the Uniform Civil Fees and Standard Fee Schedule Act of 2005 will not result in undue financial hardship for any law library. On and after January 1, 2006, any law library that experiences undue financial hardship from the change in the method of distributing funding to law libraries may request a one-time advance from the Administrative Office of the Courts. The Administrative Office of the Courts shall provide the advance within 15 days after the request is received, but no earlier than February 1, 2006, if all of the following conditions are met:

(1) The law library board of trustees certifies that the law library is experiencing financial hardship caused by an increase in the time between collection of a fee by the court and the receipt of the money by the law library fund resulting from the implementation of the new distribution method for money received from superior court filing fees.

(2) The law library board of trustees certifies that the law library is operating under this chapter.

(3) The Administrative Office of the Courts receives the request on or before February 15, 2006.

(b) The amount of the advance shall be equal to one-twelfth of the law library’s total receipts from superior court fees for the 2003-04 fiscal year.

(c) The funding for the advance shall be provided from amounts deposited into the bank account established by the Administrative Office of the Courts under subdivision (b) of Section 68085.1 of the Government Code. The advance shall be returned within 30 days if a law library ceases to operate or the responsibility for the law library is transferred from the law library board of trustees.

(Repealed (in Sec. 8) and added by Stats. 2005, Ch. 75, Sec. 9. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



6322.1

(a) Until the end of the moratorium described in Section 70601 of the Government Code, the board of supervisors of any county may increase, as provided in this section, the amount distributed to its county law library fund from the uniform filing fees listed in Section 6321 whenever it determines that the increase is necessary to defray the expenses of the law library.

Any increase in the amount distributed to the law library fund in any county under this subdivision shall not be effective until January 1 of the next year after the adoption by the board of supervisors of the increase. The amount of the increase in any calendar year shall be no greater than three dollars ($3) over the previous calendar year. A copy of the action of the board of supervisors that establishes the increase shall be provided to the Administrative Office of the Courts as soon as it becomes available but no later than December 15 of the year before the increased distribution goes into effect.

(b) Distribution changes after January 1, 2008, shall be determined by the process described in Section 70601 of the Government Code.

(c) (1) In an action or proceeding in which a claim for money damages falls within the monetary jurisdiction of the small claims court and is filed by an assignee who is prohibited from filing or maintaining a claim pursuant to Section 116.420 of the Code of Civil Procedure, the uniform filing fee shall be reduced by twenty-four dollars ($24) to one hundred eighty-one dollars ($181) if the complaint contains a declaration under penalty of perjury, executed by the party requesting the reduction in fees, that the case qualifies for the lower fee because the claim for money damages will not exceed the monetary jurisdiction of small claims court and is filed by an assignee of the claim.

(2) When the uniform filing fee is reduced as provided under this subdivision, the amount distributed from each uniform filing fee to the law library fund in the county shall be as follows:

Jurisdiction

Amount

Alameda ........................

$12.00

Alpine ........................

1.00

Amador ........................

6.00

Butte ........................

12.00

Calaveras ........................

7.00

Colusa ........................

12.00

Contra Costa ........................

8.00

Del Norte ........................

6.00

El Dorado ........................

9.00

Fresno ........................

9.00

Glenn ........................

6.00

Humboldt ........................

12.00

Imperial ........................

12.00

Inyo ........................

6.00

Kern ........................

12.00

Kings ........................

12.00

Lake ........................

12.00

Lassen ........................

12.00

Los Angeles ........................

5.00

Madera ........................

12.00

Marin ........................

12.00

Mariposa ........................

4.00

Mendocino ........................

12.00

Merced ........................

12.00

Modoc ........................

6.00

Mono ........................

6.00

Monterey ........................

10.00

Napa ........................

12.00

Nevada ........................

7.00

Orange ........................

8.00

Placer ........................

7.00

Plumas ........................

6.00

Riverside ........................

12.00

Sacramento ........................

8.50

San Benito ........................

6.00

San Bernardino ........................

12.00

San Diego ........................

12.00

San Francisco ........................

12.00

San Joaquin ........................

10.00

San Luis Obispo ........................

12.00

San Mateo ........................

12.00

Santa Barbara ........................

12.00

Santa Clara ........................

8.00

Santa Cruz ........................

12.00

Shasta ........................

8.50

Sierra ........................

9.00

Siskiyou ........................

8.00

Solano ........................

9.00

Sonoma ........................

12.00

Stanislaus ........................

6.50

Sutter ........................

1.00

Tehama ........................

9.00

Trinity ........................

6.00

Tulare ........................

12.00

Tuolumne ........................

2.00

Ventura ........................

12.00

Yolo ........................

10.00

Yuba ........................

7.00

The increases described in subdivision (a) do not apply to the law library distributions in this subdivision.

(3) Notwithstanding subdivision (d) of Section 68085.4 of the Government Code, when the uniform filing fee is reduced as provided in this subdivision, the amounts distributed to dispute resolution programs, the State Court Facilities Construction Fund, the Judges’ Retirement Fund, children’s waiting rooms, and the Equal Access Fund shall remain as provided under subdivisions (b) and (c) of Section 68085.4 of the Government Code and shall not be changed. Only the amounts distributed to the Trial Court Trust Fund, the law libraries, and the Immediate and Critical Needs Account of the State Court Facilities Construction Fund shall be adjusted. The amount distributed from each uniform filing fee under this section to the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5 of the Government Code, shall be eleven dollars ($11). If the fee is further reduced below one hundred eighty-one dollars ($181), as with a partial waiver or partial payment, the proportional reductions described in subdivision (g) of Section 68085.1 of the Government Code shall apply.

(d) Distributions under this section to the law library fund in each county shall be used only for the purposes authorized by this chapter.

(e) As used in this section and Section 6321, “law library fund” includes a law library account described in the second paragraph of Section 6320.

(f) This section shall become operative on July 1, 2013.

(Amended (as added by Stats. 2010, Ch. 720, Sec. 2) by Stats. 2011, Ch. 296, Sec. 9. Effective January 1, 2012. Section operative July 1, 2013, by its own provisions.)



6324

The board of supervisors may appropriate from the county treasury for law library purposes such sums as may in their discretion appear proper. When so paid into the law library fund, those sums shall constitute a part of the fund and be used for the same purposes.

(Amended by Stats. 2005, Ch. 75, Sec. 12. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



6325

The orders and demands of the trustees of the law library, when duly made and authenticated as hereinafter provided, shall be verified and audited by the auditing officer, and paid by the treasurer of the county out of the law library fund. Full entry and record shall be kept as in other cases.

(Amended by Stats. 2005, Ch. 75, Sec. 13. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



6326

A revolving fund of not more than fifty thousand dollars ($50,000) may be established from money in the law library fund, by resolution of the board of law library trustees, for expenditures of not exceeding ten thousand dollars ($10,000) each for purposes for which the law library fund may lawfully be expended. The board shall prescribe the procedure by which money may be drawn from the revolving fund, the records to be kept, and the manner in which reimbursements shall be made to the revolving fund by demand and order from the law library fund. All or any part of the money in the revolving fund may be deposited in a commercial account in a bank, subject to payments of not exceeding ten thousand dollars ($10,000) each by check on the signature of the secretary or any other person or persons designated by the board.

(Amended by Stats. 2009, Ch. 332, Sec. 1.5. Effective January 1, 2010.)






ARTICLE 3 - Duties and Powers of Boards

6340

Each board of law library trustees shall establish and maintain a law library at the county seat of the county in which it is appointed and may lease suitable quarters therefor or construct quarters pursuant to the provisions of this chapter, and may provide leased or constructed quarters with suitable furniture and utility services.

(Amended by Stats. 1959, Ch. 1076.)



6341

Any board of law library trustees may establish and maintain a branch of the law library in any city in the county, other than the county seat, in which a session of the superior court is held. In any city constituting the county seat, any board of law library trustees may establish and maintain a branch of the law library at any location therein where four or more judges of the superior court are designated to hold sessions more than 10 miles distant from the principal office of the court. In any city and county any board of law library trustees may establish and maintain branches of the law library. A branch is in all respects a part of the law library and is governed accordingly.

(Amended by Stats. 2002, Ch. 784, Sec. 5. Effective January 1, 2003.)



6342

A board of law library trustees may order the drawing and payment, upon properly authenticated vouchers, of money from out of the law library fund, for any liability or expenditure herein authorized, and generally do all that may be necessary to carry into effect the provisions of this chapter.

(Amended by Stats. 2009, Ch. 332, Sec. 1.6. Effective January 1, 2010.)



6343

A board may make and enforce all rules, regulations, and by-laws necessary for the administration, government, and protection of the law library, and of all property belonging thereto, or that may be loaned, devised, bequeathed, or donated to it. A board may make expenditures for the suitable maintenance, repair, protection and insurance against loss of such property, both real and personal.

(Amended by Stats. 1941, Ch. 453.)



6344

A board may purchase books, journals, other publications, and other personal property. It may dispose of obsolete or duplicate books, and other unneeded or unusable property.

(Amended by Stats. 1945, Ch. 1113.)



6345

A board may appoint a law librarian and define the powers and prescribe the duties of any law library employees, determine the number, and elect all necessary subordinate law librarians and law library employees, and at its pleasure remove any law librarian or law library employees.

For the purpose of facilitating the recruitment of professional and technically trained persons to fill positions for which there is a shortage of qualified applicants, a board may authorize payment of all or a part of the reasonable travel expense of applicants who are called for interview and all or part of the reasonable travel and moving expense of persons who change their place of residence to accept employment with the law library.

(Amended by Stats. 2009, Ch. 332, Sec. 1.7. Effective January 1, 2010.)



6346

A board shall fix the salaries of the law librarian and law library employees, and may require a bond of any law librarian or law library employee, in such sum as it may fix. The premium on a bond given by an authorized surety company may be paid from the law library fund.

(Amended by Stats. 2009, Ch. 332, Sec. 1.8. Effective January 1, 2010.)



6346.5

A board of law library trustees may contract with the California Public Employees’ Retirement System, to make all or any of the employees of the law library members of the system.

(Amended by Stats. 2009, Ch. 332, Sec. 1.9. Effective January 1, 2010.)



6346.6

As an alternative to Section 6346.5, a board of law library trustees may, with the consent of the board of administration of the applicable retirement system, elect to make all or any of the officers or employees of the law library members of the retirement system which covers the officers and employees of the county in which the law library is established and to have the law library officers and employees deemed to be county employees for purposes of that retirement system. In the event of such an election, the employer contributions on behalf of the covered law library officers and employees shall be made from law library funds.

(Added by Stats. 1981, Ch. 156, Sec. 1.)



6347

A board may contract with any other law library board, law library association, superior court, or legal-related entity, including a self-help group or other organization that provides a similar service, to provide public law library services as may best carry into effect the purposes of this chapter.

(Amended by Stats. 2009, Ch. 332, Sec. 1.10. Effective January 1, 2010.)



6348

A board may expend surplus funds under its control, not necessary for use to maintain the law library, to acquire or lease real property and erect thereon a library building to house the law library. In the alternative, a board of law library trustees may appropriate from the surplus funds so much as in the discretion of the board may be necessary to obtain adequate quarters for the law library in any building hereafter erected by the board of supervisors of the county in which the law library is maintained. The moneys so appropriated shall not be more than the proportion of the total cost of the building which the space allotted to the law library bears to the total usable space in the building. The moneys so appropriated may be transferred to the board of supervisors of the county for use in erecting the building, or may be paid directly on contracts for the erection thereof made by the board of supervisors.

(Amended by Stats. 2009, Ch. 332, Sec. 1.11. Effective January 1, 2010.)



6348.1

An appropriation to obtain quarters for the law library in a building to be erected by the board of supervisors of the county, may be made subject to such terms and conditions, including approval of plans and specifications, and regarding maintenance and use of the quarters, as may be mutually agreed upon by the board of law library trustees and the board of supervisors.

Where a board of law library trustees determines to erect a library building to house the law library, the State of California or the county or the city in which the building is to be located, may set apart and dedicate or lease land owned by any of them for the permanent use of the building and access thereto.

(Amended by Stats. 1965, Ch. 1069.)



6348.2

When a board of law library trustees in any county determines to erect a library building to house the law library, it may borrow money for that purpose and repay the loan from its future income. The board may borrow the money from any person, or private or public agency, or corporation, in an amount not exceeding half of the funds of the board allocated to the construction of the building, upon such terms as may be agreed upon by the board and the lender and approved by resolution of the board of supervisors of the county.

(Amended by Stats. 1987, Ch. 1299, Sec. 1.)



6348.3

A library building erected to house the law library may include courtrooms with offices in connection therewith, offices for use of a county bar association, and an office for a notary public and public stenographer, which courtrooms and offices the board of law library trustees may lease, the income to be deposited in the law library fund.

(Amended by Stats. 2009, Ch. 332, Sec. 1.12. Effective January 1, 2010.)



6348.4

Real property acquired by a board may be sold, leased, rented, or licensed with the proceeds to be deposited in the law library fund.

(Amended by Stats. 2014, Ch. 201, Sec. 2. Effective January 1, 2015.)



6348.5

A board of law library trustees may invest surplus funds in excess of one hundred thousand dollars ($100,000) or of the average annual expenditures of the library for the four fiscal years immediately preceding the investment, whichever is lesser, in the Local Agency Investment Fund pursuant to Article 11 (commencing with Section 16429.1) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code or bonds of the government of the United States or of this state. Bonds so purchased may be sold at any time in the discretion of the board. In computing average annual expenditures for the purposes of this section, capital expenditures for the purchase of real property and construction of a library building shall not be included.

(Amended by Stats. 2009, Ch. 332, Sec. 1.14. Effective January 1, 2010.)



6348.6

A board of law library trustees may contract with the board of supervisors of the county upon such terms as may be mutually agreeable for the construction by the board of supervisors of a law library building or any part thereof or for quarters in a building to be erected by the board of supervisors. The agreement may be made subject to such terms and conditions including approval of plans and specifications, regarding the furnishing and equipping of the building or quarters, and regarding maintenance and use of the quarters, as may be mutually agreed upon by the board of law library trustees and the board of supervisors. The contract may provide that the board of law library trustees shall make payments to the board of supervisors out of future income in payment for constructing or furnishing or equipping the law library building or part thereof or those quarters in a building. Any contract executed by a board of law library trustees and a board of supervisors, which, if executed subsequent to the effective date of this section would be valid, is hereby ratified and validated.

(Amended by Stats. 2009, Ch. 332, Sec. 1.15. Effective January 1, 2010.)



6348.7

A board of law library trustees may enter into an agreement with a county for the joint exercise of powers pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code for the purpose of constructing a building or buildings to house the law library and court or county facilities, without limitation as to the number of courtrooms such building or buildings may contain, and may lease from any authority created pursuant to such agreement the space required for law library purposes.

(Added by Stats. 1983, Ch. 31, Sec. 1. Effective May 11, 1983.)



6349

Each board of law library trustees, on or before the 15th day of October of each year, shall make an annual report to the board of supervisors of the county in which the law library is maintained, for the preceding fiscal year ending on the 30th day of June. A copy of the report shall be filed with the auditor of the county.

The report shall give the condition of their trust, with full statements of all their property and money received, whence derived, how used and expended, the number of books, periodicals and other publications on hand, the number added by purchase, gift, or otherwise during the year, the number lost or missing, and other information as might be of interest.

(Amended by Stats. 2009, Ch. 332, Sec. 1.16. Effective January 1, 2010.)



6350

A financial report, showing all receipts and disbursements of money, shall be made by the secretary, duly verified by oath, at the same time that the report of the board is made.

(Amended by Stats. 2009, Ch. 332, Sec. 1.17. Effective January 1, 2010.)






ARTICLE 4 - General Provisions

6360

A law library established under this chapter shall be free to the judiciary, to state and county officials, to members of the State Bar, and to all residents of the county, for the examination of books and other publications at the library or its branches.

The board of law library trustees may permit the removal of such books and other publications from the library and its branches as it considers proper, subject to such rules, and, in its discretion, the giving of such security, as it may provide to ensure the safekeeping and prompt return thereof, but no security shall be required of members of the judiciary or county officials. The board may provide for the levying of fines and charges for violation of the rules, and may make charges to cover the cost of special services, such as the making of photo copies of pages of library books, and messenger service.

The board of law library trustees may require persons other than members of the judiciary, county officials, and members of the bar resident in the county, to pay such dues as the board may fix for the privilege of removing books and other publications from the library. With the approval of the board of supervisors, the board of law library trustees may charge individual members of the bar resident in the county fees for the removal of books and other publications from the library. These fees shall not exceed the cost of providing the service.

(Amended by Stats. 1990, Ch. 56, Sec. 2. Effective April 20, 1990.)



6361

The board of supervisors of the county in which the law library is established shall provide sufficient quarters for the use of the library upon request of the board of law library trustees, except that the board of supervisors need not provide such quarters when the board of law library trustees determines it has sufficient funds, over and above those necessary for operation and maintenance expenses, to provide its own quarters. Such provision may include, with the room or rooms provided, suitable furniture, window shades, floor coverings, lighting, heat and telephone and janitor service.

(Amended by Stats. 1959, Ch. 1076.)



6362.5

The State Librarian shall periodically supply to each law library established under the provisions of this chapter, and requesting the same, information regarding newly published materials to aid such libraries in their selection of new materials.

(Added by Stats. 1965, Ch. 1385.)



6363

Whenever a law library, and a board of trustees to govern the same, is in existence under the provisions of any law, other than the law superseded by this chapter, in any county, or city and county, in this State, this chapter shall not be considered a repeal of any legislation under which such library was established and is now governed, but shall be deemed to confer upon such library the benefits of Sections 6321, 6322, 6322.1, 6326, 6341, 6345, 6346, 6346.5, and 6347.

(Amended by Stats. 1955, Ch. 1786.)









CHAPTER 5.5 - Legal Document Assistants and Unlawful Detainer Assistants

ARTICLE 1 - General Provisions

6400

(a) “Unlawful detainer assistant” means any individual who for compensation renders assistance or advice in the prosecution or defense of an unlawful detainer claim or action, including any bankruptcy petition that may affect the unlawful detainer claim or action.

(b) “Unlawful detainer claim” means a proceeding, filing, or action affecting rights or liabilities of any person that arises under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure and that contemplates an adjudication by a court.

(c) “Legal document assistant” means:

(1) Any person who is not exempted under Section 6401 and who provides, or assists in providing, or offers to provide, or offers to assist in providing, for compensation, any self-help service to a member of the public who is representing himself or herself in a legal matter, or who holds himself or herself out as someone who offers that service or has that authority. This paragraph does not apply to any individual whose assistance consists merely of secretarial or receptionist services.

(2) A corporation, partnership, association, or other entity that employs or contracts with any person not exempted under Section 6401 who, as part of his or her responsibilities, provides, or assists in providing, or offers to provide, or offers to assist in providing, for compensation, any self-help service to a member of the public who is representing himself or herself in a legal matter or holds himself or herself out as someone who offers that service or has that authority. This paragraph does not apply to an individual whose assistance consists merely of secretarial or receptionist services.

(d) “Self-help service” means all of the following:

(1) Completing legal documents in a ministerial manner, selected by a person who is representing himself or herself in a legal matter, by typing or otherwise completing the documents at the person’s specific direction.

(2) Providing general published factual information that has been written or approved by an attorney, pertaining to legal procedures, rights, or obligations to a person who is representing himself or herself in a legal matter, to assist the person in representing himself or herself. This service in and of itself, shall not require registration as a legal document assistant.

(3) Making published legal documents available to a person who is representing himself or herself in a legal matter.

(4) Filing and serving legal forms and documents at the specific direction of a person who is representing himself or herself in a legal matter.

(e) “Compensation” means money, property, or anything else of value.

(f) A legal document assistant, including any legal document assistant employed by a partnership or corporation, may not provide any self-help service for compensation, unless the legal document assistant is registered in the county in which his or her principal place of business is located and in any other county in which he or she performs acts for which registration is required.

(g) A legal document assistant may not provide any kind of advice, explanation, opinion, or recommendation to a consumer about possible legal rights, remedies, defenses, options, selection of forms, or strategies. A legal document assistant shall complete documents only in the manner prescribed by paragraph (1) of subdivision (d).

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6401

This chapter does not apply to any person engaged in any of the following occupations, provided that the person does not also perform the duties of a legal document assistant in addition to those occupations:

(a) Any government employee who is acting in the course of his or her employment.

(b) A member of the State Bar of California, or his or her employee, paralegal, or agent, or an independent contractor while acting on behalf of a member of the State Bar.

(c) Any employee of a nonprofit, tax-exempt corporation who either assists clients free of charge or is supervised by a member of the State Bar of California who has malpractice insurance.

(d) A licensed real estate broker or licensed real estate salesperson, as defined in Chapter 3 (commencing with Section 10130) of Part 1 of Division 4, who acts pursuant to subdivision (b) of Section 10131 on an unlawful detainer claim as defined in subdivision (b) of Section 6400, and who is a party to the unlawful detainer action.

(e) An immigration consultant, as defined in Chapter 19.5 (commencing with Section 22441) of Division 8.

(f) A person registered as a process server under Chapter 16 (commencing with Section 22350) or a person registered as a professional photocopier under Chapter 20 (commencing with Section 22450) of Division 8.

(g) A person who provides services relative to the preparation of security instruments or conveyance documents as an integral part of the provision of title or escrow service.

(h) A person who provides services that are regulated by federal law.

(i) A person who is employed by, and provides services to, a supervised financial institution, holding company, subsidiary, or affiliate.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6401.5

This chapter does not sanction, authorize, or encourage the practice of law by nonlawyers. Registration under this chapter, or an exemption from registration, does not immunize any person from prosecution or liability pursuant to Section 6125, 6126, 6126.5, or 6127.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6401.6

A legal document assistant may not provide service to a client who requires assistance that exceeds the definition of self-help service in subdivision (d) of Section 6400, and shall inform the client that the client requires the services of an attorney.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)






ARTICLE 2 - Registration Procedures

6402

A legal document assistant or unlawful detainer assistant shall be registered pursuant to this chapter by the county clerk in the county in which his or her principal place of business is located (deemed primary registration), and in any other county in which he or she performs acts for which registration is required (deemed secondary registration). Any registration in a county, other than the county of the person’s place of business, shall state the person’s principal place of business and provide proof that the registrant has satisfied the bonding requirement of Section 6405. No person who has been disbarred or suspended from the practice of law pursuant to Article 6 (commencing with Section 6100) of Chapter 4 may, during the period of any disbarment or suspension, register as a legal document assistant or unlawful detainer assistant. The Department of Consumer Affairs shall develop the application required to be completed by a person for purposes of registration as a legal document assistant. The application shall specify the types of proof that the applicant shall provide to the county clerk in order to demonstrate the qualifications and requirements of Section 6402.1.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6402.1

To be eligible to apply for registration under this chapter as a legal document assistant, the applicant shall possess at least one of the following:

(a) A high school diploma or general equivalency diploma, and either a minimum of two years of law-related experience under the supervision of a licensed attorney, or a minimum of two years experience, prior to January 1, 1999, providing self-help service.

(b) A baccalaureate degree in any field and either a minimum of one year of law-related experience under the supervision of a licensed attorney, or a minimum of one year of experience, prior to January 1, 1999, providing self-help service.

(c) A certificate of completion from a paralegal program that is institutionally accredited but not approved by the American Bar Association, that requires successful completion of a minimum of 24 semester units, or the equivalent, in legal specialization courses.

(d) A certificate of completion from a paralegal program approved by the American Bar Association.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6403

(a) The application for registration of a natural person shall contain all of the following statements about the applicant:

(1) Name, age, address, and telephone number.

(2) Whether he or she has been convicted of a felony, or of a misdemeanor under Section 6126 or 6127, or found liable under Section 6126.5.

(3) Whether he or she has been held liable in a civil action by final judgment or entry of a stipulated judgment, if the action alleged fraud, the use of an untrue or misleading representation, or the use of an unfair, unlawful, or deceptive business practice.

(4) Whether he or she has ever been convicted of a misdemeanor violation of this chapter.

(5) Whether he or she has had a civil judgment entered against him or her in an action arising out of the applicant’s negligent, reckless, or willful failure to properly perform his or her obligation as a legal document assistant or unlawful detainer assistant.

(6) Whether he or she has had a registration revoked pursuant to Section 6413.

(7) Whether this is a primary or secondary registration. If it is a secondary registration, the county in which the primary registration is filed.

(b) The application for registration of a natural person shall be accompanied by the display of personal identification, such as a California driver’s license, birth certificate, or other identification acceptable to the county clerk to adequately determine the identity of the applicant.

(c) The application for registration of a partnership or corporation shall contain all of the following statements about the applicant:

(1) The names, ages, addresses, and telephone numbers of the general partners or officers.

(2) Whether the general partners or officers have ever been convicted of a felony, or a misdemeanor under Section 6126 or 6127, or found liable under Section 6126.5.

(3) Whether the general partners or officers have ever been held liable in a civil action by final judgment or entry of a stipulated judgment, if the action alleged fraud, the use of an untrue or misleading representation, or the use of an unfair, unlawful, or deceptive business practice.

(4) Whether the general partners or officers have ever been convicted of a misdemeanor violation of this chapter.

(5) Whether the general partners or officers have had a civil judgment entered against them in an action arising out of a negligent, reckless, or willful failure to properly perform the obligations of a legal document assistant or unlawful detainer assistant.

(6) Whether the general partners or officers have ever had a registration revoked pursuant to Section 6413.

(7) Whether this is a primary or secondary registration. If it is a secondary registration, the county in which the primary registration is filed.

(d) The applications made under this section shall be made under penalty of perjury.

(e) The county clerk shall retain the application for registration for a period of three years following the expiration date of the application, after which time the application may be destroyed if it is scanned or if the conditions specified in Section 26205.1 of the Government Code are met. If the application is scanned, the scanned image shall be retained for a period of 10 years, after which time that image may be destroyed and, notwithstanding Section 26205.1 of the Government Code, no reproduction thereof need be made or preserved.

(Amended by Stats. 2007, Ch. 402, Sec. 1. Effective January 1, 2008.)



6404

An applicant shall pay a fee of one hundred seventy-five dollars ($175) to the county clerk at the time he or she files an application for initial registration, including a primary or secondary registration, or renewal of registration. An additional fee of ten dollars ($10) shall be paid to the county clerk for each additional identification card.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6405

(a) (1) An application for a certificate of registration by an individual shall be accompanied by a bond of twenty-five thousand dollars ($25,000) executed by a corporate surety qualified to do business in this state and conditioned upon compliance with this chapter. The total aggregate liability on the bond shall be limited to twenty-five thousand dollars ($25,000). An application for secondary registration shall meet all of the requirements of this subdivision, except that in place of posting another original bond or cash deposit, the applicant shall include a certified copy of the bond or cash deposit posted in the county in which the applicant filed the primary registration.

(2) An application for a certificate of registration by a partnership or corporation shall be accompanied by a bond executed by a corporate surety qualified to do business in this state and conditioned upon compliance with this chapter in the following amount, based on the total number of legal document assistants and unlawful detainer assistants employed by the partnership or corporation:

(A) Twenty-five thousand dollars ($25,000) for one to four assistants.

(B) Fifty thousand dollars ($50,000) for five to nine assistants.

(C) One hundred thousand dollars ($100,000) for 10 or more assistants. An application for a certificate of registration by a person employed by a partnership or corporation shall be accompanied by a bond of twenty-five thousand dollars ($25,000) only if the partnership or corporation has not posted a bond in the amount required by this subdivision. An application for secondary registration shall meet all of the requirements of this subdivision, except that in place of posting another original bond or cash deposit, the applicant shall include a certified copy of the bond or cash deposit posted in the county in which the applicant filed the primary registration.

(3) If a partnership or corporation increases the number of assistants it employs above the number stated in its application for a certificate of registration, the partnership or corporation shall promptly increase the bond to the applicable amount in subparagraphs (B) or (C) of paragraph (2) based on the actual number of assistants it employs, and shall promptly submit the increased bond to the county clerk. The partnership or corporation shall promptly send a certified copy of the increased bond to the county clerk in any county of secondary registration.

(4) The bond may be terminated pursuant to Section 995.440 of, and Article 13 (commencing with Section 996.310) of Chapter 2 of Title 14 of Part 2 of, the Code of Civil Procedure.

(b) The county clerk shall, upon filing of the bond, deliver the bond forthwith to the county recorder for recording. The recording fee specified in Section 27361 of the Government Code shall be paid by the registrant. The fee may be paid to the county clerk who shall transmit it to the recorder.

(c) The fee for filing, canceling, revoking, or withdrawing the bond is seven dollars ($7).

(d) The county recorder shall record the bond and any notice of cancellation, revocation, or withdrawal of the bond, and shall thereafter mail the instrument, unless specified to the contrary, to the person named in the instrument and, if no person is named, to the party leaving it for recording. The recording fee specified in Section 27361 of the Government Code for notice of cancellation, revocation, or withdrawal of the bond shall be paid to the county clerk, who shall transmit it to the county recorder.

(e) In lieu of the bond required by subdivision (a), a registrant may deposit the amount required by subdivision (a) in cash with the county clerk.

(f) If the certificate is revoked, the bond or cash deposit shall be returned to the bonding party or depositor subject to subdivision (g) and the right of a person to recover against the bond or cash deposit under Section 6412.

(g) The county clerk may retain a cash deposit until the expiration of three years from the date the registrant has ceased to do business, or three years from the expiration or revocation date of the registration, in order to ensure there are no outstanding claims against the deposit. A judge may order the return of the deposit prior to the expiration of three years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit.

(h) The bond required by this section shall be in favor of the State of California for the benefit of any person who is damaged as a result of the violation of this chapter or by the fraud, dishonesty, or incompetency of an individual, partnership, or corporation registered under this chapter. The bond required by this section shall also indicate the name of the county in which it will be filed.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6406

(a) If granted, a certificate of registration shall be effective for a period of two years, until the date the bond expires, or until the total number of legal document assistants and unlawful detainer assistants employed by a partnership or corporation exceeds the number allowed for the amount of the bond in effect, whichever occurs first. Thereafter, a registrant shall file a new certificate of registration or a renewal of the certificate of registration and pay the fee required by Section 6404, and increase the amount of the bond if required to comply with subdivision (a) of Section 6405. A certificate of registration that is currently effective may be renewed up to 60 days prior to its expiration date and the effective date of the renewal shall be the date the current registration expires. The renewal shall be effective for a period of two years from the effective date or until the expiration date of the bond, or until the total number of legal document assistants and unlawful detainer assistants employed by a partnership or corporation exceeds the number allowed for the dollar amount of the bond in effect, whichever occurs first.

(b) Except as provided in subdivisions (d) to (f), inclusive, an applicant shall be denied registration or renewal of registration if the applicant has been any of the following:

(1) Convicted of a felony, or of a misdemeanor under Section 6126 or 6127, or found liable under Section 6126.5.

(2) Held liable in a civil action by final judgment or entry of a stipulated judgment, if the action alleged fraud, or the use of an untrue or misleading representation, or the use of an unfair, unlawful, or deceptive business practice.

(3) Convicted of a misdemeanor violation of this chapter.

(4) Had a civil judgment entered against him or her in an action arising out of the applicant’s negligent, reckless, or willful failure to properly perform his or her obligation as a legal document assistant or unlawful detainer assistant.

(5) Had his or her registration revoked pursuant to Section 6413.

(c) If the county clerk finds that the applicant has failed to demonstrate having met the requisite requirements of Section 6402 or 6402.1, or that any of the paragraphs of subdivision (b) apply, the county clerk, within three business days of submission of the application and fee, shall return the application and fee to the applicant with a notice to the applicant indicating the reason for the denial and the method of appeal.

(d) The denial of an application may be appealed by the applicant by submitting, to the director, the following:

(1) The completed application and notice from the county clerk specifying the reasons for the denial of the application.

(2) A copy of any final judgment or order that resulted from any conviction or civil judgment listed on the application.

(3) Any relevant information the applicant wishes to include for the record.

(e) The director shall order the applicant’s certificate of registration to be granted if the director determines that the issuance of a certificate of registration is not likely to expose consumers to a significant risk of harm based on a review of the application and any other information relating to the applicant’s unlawful act or unfair practice described in paragraphs (1) to (5), inclusive, of subdivision (b). The director shall order the applicant’s certificate of registration to be denied if the director determines that issuance of a certificate of registration is likely to expose consumers to a significant risk of harm based on a review of the application and any other information relating to the applicant’s unlawful act or unfair practice described in paragraphs (1) to (5), inclusive, of subdivision (b). The director shall send to the applicant and the county clerk a written decision listing the reasons registration shall be granted or denied within 30 days of the submission of the matter.

(f) If the director orders that the certificate of registration be granted, the applicant may resubmit the application, with the appropriate application fee and the written decision of the director. The county clerk shall grant the certificate of registration to the applicant within three business days of being supplied this information.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6407

(a) The county clerk shall maintain a register of legal document assistants, and a register of unlawful detainer assistants, assign a unique number to each legal document assistant, or unlawful detainer assistant, and issue an identification card to each one. Upon renewal of registration, the same number shall be assigned, provided there is no lapse in the period of registration.

(b) The identification card shall be a card not less than 31/4 by 2 inches, and shall contain at the top, the title “Legal Document Assistant” or “Unlawful Detainer Assistant,” as appropriate, followed by the registrant’s name, address, registration number, date of expiration, and county of registration. It shall also contain a photograph of the registrant in the lower left corner. The identification card for a partnership or corporation registration shall be issued in the name of the partnership or corporation, and shall not contain a photograph. The front of the card, above the title, shall also contain the following statement in 12-point boldface type: “This person is not a lawyer.” The front of the card, at the bottom, shall also contain the following statement in 12-point boldface type: “The county clerk has not evaluated this person’s knowledge, experience, or services.”

(Amended by Stats. 2009, Ch. 458, Sec. 1. Effective January 1, 2010.)






ARTICLE 3 - Conduct of Business and Prohibited Acts

6408

The registrant’s name, business address, telephone number, registration number, expiration date of the registration, and county of registration shall appear in any solicitation or advertisement, and on any papers or documents prepared or used by the registrant, including, but not limited to, contracts, letterhead, business cards, correspondence, documents, forms, claims, petitions, checks, receipts, money orders, and pleadings.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6408.5

(a) All advertisements or solicitations published, distributed, or broadcast offering legal document assistant or unlawful detainer assistant services shall include the following statement: “I am not an attorney. I can only provide self help services at your specific direction.” This subdivision does not apply to classified or “yellow pages” listings in a telephone or business directory of three lines or less that state only the name, address, and telephone number of the legal document assistant or unlawful detainer assistant.

(b) If the advertisement or solicitation is in a language other than English, the statement required by subdivision (a) shall be in the same language as the advertisement or solicitation.

(Added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6409

No legal document assistant or unlawful detainer assistant shall retain in his or her possession original documents of a client. A legal document assistant or an unlawful detainer assistant shall immediately return all of a client’s original documents to the client in any one or more of the following circumstances:

(a) If the client so requests at any time.

(b) If the written contract required by Section 6410 is not executed or is rescinded, canceled, or voided for any reason.

(c) If the services described pursuant to paragraph (1) of subdivision (b) of Section 6410 have been completed.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6410

(a) Every legal document assistant or unlawful detainer assistant who enters into a contract or agreement with a client to provide services shall, prior to providing any services, provide the client with a written contract, the contents of which shall be prescribed by regulations adopted by the Department of Consumer Affairs.

(b) The written contract shall include all of the following provisions:

(1) The services to be performed.

(2) The costs of the services to be performed.

(3) There shall be printed on the face of the contract in 12-point boldface type a statement that the legal document assistant or unlawful detainer assistant is not an attorney and may not perform the legal services that an attorney performs.

(4) The contract shall contain a statement in 12-point boldface type that the county clerk has not evaluated or approved the registrant’s knowledge or experience, or the quality of the registrant’s services.

(5) The contract shall contain a statement in 12-point boldface type that the consumer may obtain information regarding free or low-cost representation through a local bar association or legal aid foundation and that the consumer may contact local law enforcement, a district attorney, or a legal aid foundation if the consumer believes that he or she has been a victim of fraud, the unauthorized practice of law, or any other injury.

(6) The contract shall contain a statement in 12-point boldface type that a legal document assistant or unlawful detainer assistant is not permitted to engage in the practice of law, including providing any kind of advice, explanation, opinion, or recommendation to a consumer about possible legal rights, remedies, defenses, options, selection of forms, or strategies.

(c) The contract shall be written both in English and in any other language comprehended by the client and principally used in any oral sales presentation or negotiation leading to execution of the contract. The legal document assistant or the unlawful detainer assistant is responsible for translating the contract into the language principally used in any oral sales presentation or negotiation leading to the execution of the contract.

(d) Failure of a legal document assistant or unlawful detainer assistant to comply with subdivisions (a), (b), and (c) shall make the contract or agreement for services voidable at the option of the client. Upon the voiding of the contract, the legal document assistant or unlawful detainer assistant shall immediately return in full any fees paid by the client.

(e) In addition to any other right to rescind, the client shall have the right to rescind the contract within 24 hours of the signing of the contract. The client may cancel the contract by giving the legal document assistant or the unlawful detainer assistant any written statement to the effect that the contract is canceled. If the client gives notice of cancellation by mail addressed to the legal document assistant or unlawful detainer assistant, with first-class postage prepaid, cancellation is effective upon the date indicated on the postmark. Upon the voiding or rescinding of the contract or agreement for services, the legal document assistant or unlawful detainer assistant shall immediately return to the client any fees paid by the client, except fees for services that were actually, necessarily, and reasonably performed on the client’s behalf by the legal document assistant or unlawful detainer assistant with the client’s knowing and express written consent. The requirements of this subdivision shall be conspicuously set forth in the written contract.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6410.5

(a) It is unlawful for any legal document assistant or unlawful detainer assistant, in the first in-person or telephonic solicitation of a prospective client of legal document or unlawful detainer assistant services, to enter into a contract or agreement for services or accept any compensation unless the legal document assistant or the unlawful detainer assistant states orally, clearly, affirmatively and expressly all of the following, before making any other statement, except statements required by law in telephonic or home solicitations, and a greeting, or asking the prospective client any questions:

(1) The identity of the person making the solicitation.

(2) The trade name of the person represented by the person making the solicitation, if any.

(3) The kind of services being offered for sale.

(4) The statement: “I am not an attorney” and, if the person offering legal document assistant or unlawful detainer assistant services is a partnership or a corporation, or uses a fictitious business name, “[name] is not a law firm. I/we cannot represent you in court, advise you about your legal rights or the law, or select legal forms for you.”

(b) If the first contact between a legal document assistant or an unlawful detainer assistant and a prospective client is initiated by the prospective client, it is unlawful for the legal document assistant or unlawful detainer assistant to enter into a contract or agreement for services or accept any compensation unless the legal document assistant or the unlawful detainer assistant states orally, clearly, affirmatively and expressly, during that first contact, and before offering any contract or agreement for services to the prospective client, the following: “I am not an attorney [and, if the person offering legal document assistant or unlawful detainer assistant services is a partnership or a corporation, or uses a fictitious business name, “[name] is not a law firm.”] [I/We] cannot (1) represent you in court, (2) advise you about your legal rights or the law, or (3) select legal forms for you.” After making this statement, and before offering the prospective client a contract or agreement for services, a legal document assistant or unlawful detainer assistant who has made the statement in accordance with this subsection may ask the prospective client to read the “Notice to Consumer” set forth below, and after allowing the prospective client time to read the notice, may ask the prospective client to sign and date the notice. The notice shall be set forth in black, bold, 14-point type on a separate, white, 81/2 by 11 inch sheet of paper which contains no other print or graphics, and shall be in the following form. The notice shall contain only the appropriate name or other designation from those indicated in brackets below. At the time a prospective client signs the notice and before that prospective client is offered any contract or agreement for signature, the legal document assistant or unlawful detainer assistant shall give the prospective client a clearly legible copy of the signed notice. A legal document assistant or unlawful detainer assistant shall not ask or require a prospective client or a client to sign any other form of acknowledgment regarding this notice.

NOTICE TO CONSUMER

DO NOT SIGN ANYTHING BEFORE YOU READ THIS PAGE

In the first conversation when you contacted [the unlawful detainer assistant or the legal document assistant], did [he or she] explain . . . . . . . . .

[Name of unlawful detainer assistant or legal document assistant] is not an attorney.

[Name of corporation or partnership, if any, that is offering legal document assistant services or unlawful detainer assistant services] is not a law firm.

[He/she/name of the business] cannot represent you in court.

[He/she/name of the business] cannot advise you about your legal rights or the law.

[He/she/name of the business] cannot select legal forms for you.

Choose one:

Yes, [he/she] explained.

No, [he/she] did not explain.

Date:

Signature:

(Added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6411

It is unlawful for any person engaged in the business or acting in the capacity of a legal document assistant or unlawful detainer assistant to do any of the following:

(a) Make false or misleading statements to the consumer concerning the subject matter, legal issues, or self-help service being provided by the legal document assistant or unlawful detainer assistant.

(b) Make any guarantee or promise to a client or prospective client, unless the guarantee or promise is in writing and the legal document assistant or unlawful detainer assistant has a reasonable factual basis for making the guarantee or promise.

(c) Make any statement that the legal document assistant or unlawful detainer assistant can or will obtain favors or has special influence with a court, or a state or federal agency.

(d) Provide assistance or advice which constitutes the unlawful practice of law pursuant to Section 6125, 6126, or 6127.

(e) Engage in the unauthorized practice of law, including, but not limited to, giving any kind of advice, explanation, opinion, or recommendation to a consumer about possible legal rights, remedies, defenses, options, selection of forms, or strategies. A legal document assistant shall complete documents only in the manner prescribed by subdivision (d) of Section 6400.

(f) Use in the person’s business name or advertising the words “legal aid,” “legal services,” or any similar term that has the capacity, tendency, or likelihood to mislead members of the public about that person’s status as a nonprofit corporation or governmentally supported organization offering legal services without charge to indigent people, or employing members of the State Bar to provide those services.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6412

(a) Any owner or manager of residential or commercial rental property, tenant, or other person who is awarded damages in any action or proceeding for injuries caused by the acts of a registrant while in the performance of his or her duties as a legal document assistant or unlawful detainer assistant may recover damages from the bond or cash deposit required by Section 6405.

(b) If there has been a recovery against a bond or cash deposit under subdivision (a) and the registration has not been revoked pursuant to Section 6413, the registrant shall file a new bond or deposit an additional amount of cash within 30 days to reinstate the bond or cash deposit to the amount required by Section 6405. If the registrant does not file a bond, or deposit this amount within 30 days, his or her certificate of registration shall be revoked.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6412.1

(a) Any person injured by the unlawful act of a legal document assistant or unlawful detainer assistant shall retain all rights and remedies cognizable under law. The penalties, relief, and remedies provided in this chapter are not exclusive, and do not affect any other penalties, relief, and remedies provided by law.

(b) Any person injured by a violation of this chapter by a legal document assistant or unlawful detainer assistant may file a complaint and seek redress in any superior court for injunctive relief, restitution, and damages. Attorney’s fees shall be awarded to the prevailing plaintiff. A claim under this chapter may be maintained in small claims court, if the claim and relief sought are within the small claims court’s jurisdiction.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6412.5

A legal document assistant or an unlawful detainer assistant may neither seek nor obtain a client’s waiver of any of the provisions of this chapter. Any waiver of the provisions of this chapter is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6413

The county clerk shall revoke the registration of a legal document assistant or unlawful detainer assistant upon receipt of an official document or record stating that the registrant has been found guilty of the unauthorized practice of law pursuant to Section 6125, 6126, or 6127, has been found guilty of a misdemeanor violation of this chapter, has been found liable under Section 6126.5, or that a civil judgment has been entered against the registrant in an action arising out of the registrant’s negligent, reckless, or willful failure to properly perform his or her obligation as a legal document assistant or unlawful detainer assistant. The county clerk shall be given notice of the disposition in any court action by the city attorney, district attorney, or plaintiff, as applicable. A registrant whose registration is revoked pursuant to this section may reapply for registration three years after the revocation.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6414

A registrant whose certificate is revoked shall be entitled to challenge the decision in a court of competent jurisdiction.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)



6415

A failure, by a person who engages in acts of a legal document assistant or unlawful detainer assistant, to comply with any of the requirements of Section 6401.6, 6402, 6408, or 6410, subdivision (a), (b), or (c) of Section 6411, or Section 6412.5 is a misdemeanor punishable by a fine of not less than one thousand dollars ($1,000) or more than two thousand dollars ($2,000), as to each client with respect to whom a violation occurs, or imprisonment for not more than one year, or by both that fine and imprisonment. Payment of restitution to a client shall take precedence over payment of a fine.

(Repealed and added by Stats. 2002, Ch. 1018, Sec. 2. Effective January 1, 2003.)









CHAPTER 5.6 - Paralegals

6450

(a) “Paralegal” means a person who holds himself or herself out to be a paralegal, who is qualified by education, training, or work experience, who either contracts with or is employed by an attorney, law firm, corporation, governmental agency, or other entity, and who performs substantial legal work under the direction and supervision of an active member of the State Bar of California, as defined in Section 6060, or an attorney practicing law in the federal courts of this state, that has been specifically delegated by the attorney to him or her. Tasks performed by a paralegal include, but are not limited to, case planning, development, and management; legal research; interviewing clients; fact gathering and retrieving information; drafting and analyzing legal documents; collecting, compiling, and utilizing technical information to make an independent decision and recommendation to the supervising attorney; and representing clients before a state or federal administrative agency if that representation is permitted by statute, court rule, or administrative rule or regulation.

(b) Notwithstanding subdivision (a), a paralegal shall not do the following:

(1) Provide legal advice.

(2) Represent a client in court.

(3) Select, explain, draft, or recommend the use of any legal document to or for any person other than the attorney who directs and supervises the paralegal.

(4) Act as a runner or capper, as defined in Sections 6151 and 6152.

(5) Engage in conduct that constitutes the unlawful practice of law.

(6) Contract with, or be employed by, a natural person other than an attorney to perform paralegal services.

(7) In connection with providing paralegal services, induce a person to make an investment, purchase a financial product or service, or enter a transaction from which income or profit, or both, purportedly may be derived.

(8) Establish the fees to charge a client for the services the paralegal performs, which shall be established by the attorney who supervises the paralegal’s work. This paragraph does not apply to fees charged by a paralegal in a contract to provide paralegal services to an attorney, law firm, corporation, governmental agency, or other entity as provided in subdivision (a).

(c) A paralegal shall possess at least one of the following:

(1) A certificate of completion of a paralegal program approved by the American Bar Association.

(2) A certificate of completion of a paralegal program at, or a degree from, a postsecondary institution that requires the successful completion of a minimum of 24 semester, or equivalent, units in law-related courses and that has been accredited by a national or regional accrediting organization or approved by the Bureau for Private Postsecondary and Vocational Education.

(3) A baccalaureate degree or an advanced degree in any subject, a minimum of one year of law-related experience under the supervision of an attorney who has been an active member of the State Bar of California for at least the preceding three years or who has practiced in the federal courts of this state for at least the preceding three years, and a written declaration from this attorney stating that the person is qualified to perform paralegal tasks.

(4) A high school diploma or general equivalency diploma, a minimum of three years of law-related experience under the supervision of an attorney who has been an active member of the State Bar of California for at least the preceding three years or who has practiced in the federal courts of this state for at least the preceding three years, and a written declaration from this attorney stating that the person is qualified to perform paralegal tasks. This experience and training shall be completed no later than December 31, 2003.

(d) Every two years, commencing January 1, 2007, any person that is working as a paralegal shall be required to certify completion of four hours of mandatory continuing legal education in legal ethics and four hours of mandatory continuing legal education in either general law or in an area of specialized law. All continuing legal education courses shall meet the requirements of Section 6070. Certification of these continuing education requirements shall be made with the paralegal’s supervising attorney. The paralegal shall be responsible for keeping a record of the paralegal’s certifications.

(e) A paralegal does not include a nonlawyer who provides legal services directly to members of the public, or a legal document assistant or unlawful detainer assistant as defined in Section 6400, unless the person is a person described in subdivision (a).

(f) This section shall become operative on January 1, 2004.

(Amended by Stats. 2006, Ch. 567, Sec. 1. Effective January 1, 2007.)



6451

It is unlawful for a paralegal to perform any services for a consumer except as performed under the direction and supervision of the attorney, law firm, corporation, government agency, or other entity that employs or contracts with the paralegal. Nothing in this chapter shall prohibit a paralegal who is employed by an attorney, law firm, governmental agency, or other entity from providing services to a consumer served by one of these entities if those services are specifically allowed by statute, case law, court rule, or federal or state administrative rule or regulation. “Consumer” means a natural person, firm, association, organization, partnership, business trust, corporation, or public entity.

(Amended by Stats. 2001, Ch. 311, Sec. 3. Effective January 1, 2002.)



6452

(a) It is unlawful for a person to identify himself or herself as a paralegal on any advertisement, letterhead, business card or sign, or elsewhere unless he or she has met the qualifications of subdivision (c) of Section 6450 and performs all services under the direction and supervision of an attorney who is an active member of the State Bar of California or an attorney practicing law in the federal courts of this state who is responsible for all of the services performed by the paralegal. The business card of a paralegal shall include the name of the law firm where he or she is employed or a statement that he or she is employed by or contracting with a licensed attorney.

(b) An attorney who uses the services of a paralegal is liable for any harm caused as the result of the paralegal’s negligence, misconduct, or violation of this chapter.

(Added by Stats. 2000, Ch. 439, Sec. 1. Effective January 1, 2001.)



6453

A paralegal is subject to the same duty as an attorney specified in subdivision (e) of Section 6068 to maintain inviolate the confidentiality, and at every peril to himself or herself to preserve the attorney-client privilege, of a consumer for whom the paralegal has provided any of the services described in subdivision (a) of Section 6450.

(Added by Stats. 2000, Ch. 439, Sec. 1. Effective January 1, 2001.)



6454

The terms “paralegal,” “legal assistant,” “attorney assistant,” “freelance paralegal,” “independent paralegal,” and “contract paralegal” are synonymous for purposes of this chapter.

(Added by Stats. 2000, Ch. 439, Sec. 1. Effective January 1, 2001.)



6455

(a) Any consumer injured by a violation of this chapter may file a complaint and seek redress in superior court for injunctive relief, restitution, and damages. Attorney’s fees shall be awarded in this action to the prevailing plaintiff.

(b) Any person who violates the provisions of Section 6451 or 6452 is guilty of an infraction for the first violation, which is punishable upon conviction by a fine of up to two thousand five hundred dollars ($2,500) as to each consumer with respect to whom a violation occurs, and is guilty of a misdemeanor for the second and each subsequent violation, which is punishable upon conviction by a fine of two thousand five hundred dollars ($2,500) as to each consumer with respect to whom a violation occurs, or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment. Any person convicted of a violation of this section shall be ordered by the court to pay restitution to the victim pursuant to Section 1202.4 of the Penal Code.

(Amended by Stats. 2007, Ch. 43, Sec. 1. Effective January 1, 2008.)



6456

An individual employed by the state as a paralegal, legal assistant, legal analyst, or similar title, is exempt from the provisions of this chapter.

(Added by Stats. 2000, Ch. 439, Sec. 1. Effective January 1, 2001.)






CHAPTER 6 - Professional Fiduciaries

ARTICLE 1 - General Provisions

6500

This chapter shall be known as the Professional Fiduciaries Act.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6501

As used in this chapter, the following terms have the following meanings:

(a) “Act” means this chapter.

(b) “Bureau” means the Professional Fiduciaries Bureau within the Department of Consumer Affairs, established pursuant to Section 6510.

(c) “Client” means an individual who is served by a professional fiduciary.

(d) “Department” means the Department of Consumer Affairs.

(e) “Licensee” means a person who is licensed under this chapter as a professional fiduciary.

(f) (1) “Professional fiduciary” means a person who acts as a conservator of the person, the estate, or person and estate, or guardian of the estate, or person and estate, for two or more individuals at the same time who are not related to the professional fiduciary or to each other.

(2) “Professional fiduciary” also means a person who acts as a trustee, agent under a durable power of attorney for health care, or agent under a durable power of attorney for finances, for more than three individuals, at the same time.

In counting individuals under this paragraph to determine whether a person is a professional fiduciary:

(A) Individuals who are related to the fiduciary shall not be counted.

(B) All individuals who are related to each other shall be counted as one individual.

(C) All trustors who are related to each other shall be counted as one individual, and neither the number of trusts nor the number of beneficiaries of those trusts shall be counted.

(3) For purposes of this subdivision, “related” means related by blood, adoption, marriage, or registered domestic partnership.

(4) “Professional fiduciary” does not include any of the following:

(A) A trust company, as defined in Section 83 of the Probate Code.

(B) An FDIC-insured institution, or its holding companies, subsidiaries, or affiliates. For the purposes of this subparagraph, “affiliate” means any entity that shares an ownership interest with, or that is under the common control of, the FDIC-insured institution.

(C) Any public agency, including the public guardian, public conservator, or other agency of the State of California or of a county of California or any regional center for persons with developmental disabilities as defined in Section 4620 of the Welfare and Institutions Code.

(D) Any nonprofit corporation or charitable trust that is described in Section 501(c)(3) of the Internal Revenue Code and that satisfies all of the following requirements:

(i) Is an organization described in Section 509(a)(1), Section 509(a)(2), or Section 509(a)(3) of the Internal Revenue Code.

(ii) Has been in existence for at least five years.

(iii) Has total institutional funds as described in subdivision (e) of Section 18502 of the Probate Code according to its most recent audited financial statement with a value of at least two million dollars ($2,000,000) net of encumbrances.

(iv) Is acting as a trustee, incidental to the purposes for which it was organized, of a trust that meets at least one of the following conditions:

(I) It is a trust from which annual distributions are limited to income, a sum certain, or a fixed percentage of the net fair market value of the trust assets as described in Section 664(d) of the Internal Revenue Code governing charitable remainder trusts.

(II) It is a trust from which annual distributions are limited to a guaranteed annuity or a fixed percentage of the fair market value of the property as described in Section 2055(e)(2)(B) or Section 2522(c)(2)(B) of the Internal Revenue Code.

(III) It is a trust from which annual distributions are limited to income, including a pooled income fund from which annual distributions are limited to income as described in Section 642(c)(5) of the Internal Revenue Code governing pooled income funds.

(IV) It is a trust as to which the value of the charitable interest was presently ascertainable upon creation of the trust and deductible for federal gift, estate, or income tax purposes under the Internal Revenue Code as in effect prior to enactment of the federal Tax Reform Act of 1969 (Public Law 91-172).

(E) A person employed by or acting as an agent on behalf of an entity or agency described in subparagraph (A), (B), (C), or (D) who is acting within the course and scope of that employment or agency, and a public officer of an agency described in subparagraph (C) acting in the course and scope of official duties.

(F) Any person whose sole activity as a professional fiduciary is as a broker-dealer, broker-dealer agent, investment adviser, or investment adviser representative registered and regulated under the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code), the Investment Advisers Act of 1940 (15 U.S.C. Sec. 80b-1 et seq.), or the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78a et seq.), or involves serving as a trustee to a company regulated by the Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.).

(g) “Committee” means the Professional Fiduciaries Advisory Committee, as established pursuant to Section 6511.

(Amended by Stats. 2011, Ch. 323, Sec. 1. Effective January 1, 2012.)



6502

(a) Every person who is required to register with the Statewide Registry maintained by the Department of Justice under Chapter 13 (commencing with Section 2850) of Part 4 of Division 4 of the Probate Code prior to January 1, 2007, shall be required to obtain a license as a professional fiduciary under this chapter.

(b) Every person who is required to file information with the clerk of the court under Article 4 (commencing with Section 2340) of Chapter 3 of Part 4 of Division 4 of the Probate Code prior to January 1, 2007, shall be required to obtain a license as a professional fiduciary under this chapter.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)






ARTICLE 2 - Administration

6510

(a) There is within the jurisdiction of the department the Professional Fiduciaries Bureau. The bureau is under the supervision and control of the director. The duty of enforcing and administering this chapter is vested in the chief of the bureau, who is responsible to the director. Every power granted or duty imposed upon the director under this chapter may be exercised or performed in the name of the director by a deputy director or by the chief, subject to conditions and limitations as the director may prescribe.

(b) The Governor shall appoint, subject to confirmation by the Senate, the chief of the bureau, at a salary to be fixed and determined by the director with the approval of the Director of Finance. The chief shall serve under the direction and supervision of the director and at the pleasure of the Governor.

(c) (1) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(2) Notwithstanding any other provision of law, the repeal of this section renders the bureau subject to review by the appropriate policy committees of the Legislature.

(3) Notwithstanding any other law, upon the repeal of this section, the responsibilities and jurisdiction of the bureau shall be transferred to the Professional Fiduciaries Advisory Committee, as provided by Section 6511.

(Amended by Stats. 2014, Ch. 344, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



6511

(a) There is within the bureau a Professional Fiduciaries Advisory Committee. The committee shall consist of seven members; three of whom shall be licensees actively engaged as professional fiduciaries in this state, and four of whom shall be public members. One of the public members shall be a member of a nonprofit organization advocating on behalf of the elderly, and one of the public members shall be a probate court investigator.

(b) Each member of the committee shall be appointed for a term of four years, and shall hold office until the appointment of his or her successor or until one year shall have elapsed since the expiration of the term for which he or she was appointed, whichever first occurs.

(c) Vacancies shall be filled by the appointing power for the unexpired portion of the terms in which they occur. No person shall serve as a member of the committee for more than two consecutive terms.

(d) The Governor shall appoint the member from a nonprofit organization advocating on behalf of the elderly, the probate court investigator, and the three licensees. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member.

(e) Every member of the committee shall receive per diem and expenses as provided in Sections 103 and 113.

(f) The committee shall do all of the following:

(1) Examine the functions and policies of the bureau and make recommendations with respect to policies, practices, and regulations as may be deemed important and necessary by the director or the chief to promote the interests of consumers or that otherwise promote the welfare of the public.

(2) Consider and make appropriate recommendations to the bureau in any matter relating to professional fiduciaries in this state.

(3) Provide assistance as may be requested by the bureau in the exercise of its powers or duties.

(4) Meet at least once each quarter. All meetings of the committee shall be public meetings.

(g) The bureau shall meet and consult with the committee regarding general policy issues related to professional fiduciaries.

(h) Notwithstanding any other provision of law, if the bureau becomes inoperative or is repealed in accordance with Section 6510, or by subsequent acts, the committee shall succeed to and is vested with all the duties, powers, purposes, responsibilities, and jurisdiction, not otherwise repealed or made inoperative, of the bureau and its chief. The succession of the committee to the functions of the bureau as provided in this subdivision shall establish the committee as the Professional Fiduciaries Committee in the department within the meaning of Section 22, and all references to the bureau in this code shall be considered as references to the committee.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6513

The bureau may employ, subject to civil service and other provisions of law, other employees as may be necessary to carry out the provisions of this chapter under the direction of the

chief.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6514

The bureau shall keep a complete record of all its proceedings and all licenses issued, renewed, or revoked, and a detailed statement of receipts and disbursements.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6515

The duty of administering and enforcing this chapter is vested in the bureau and the chief. In the performance of this duty, the bureau and the chief have all of the powers of, and are subject to all of the responsibilities vested in and imposed upon, the head of a department by Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6516

Protection of the public shall be the highest priority for the bureau in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6517

The bureau may adopt, amend, or repeal, in accordance with the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), regulations necessary to enable the bureau to carry into effect the provisions of law relating to this chapter.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6518

(a) The bureau shall be responsible for administering the licensing and regulatory program established in this chapter.

(b) The bureau shall approve classes qualifying for prelicense education, as well as classes qualifying for annual continuing education required by this chapter. The bureau shall maintain a current list of all approved classes.

(c) The bureau shall arrange for the preparation and administration of licensing examinations.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6520

The bureau shall adopt, by regulation, a Professional Fiduciaries Code of Ethics. The Professional Fiduciaries Code of Ethics shall be consistent with all statutory requirements, as well as requirements developed by the courts and the Judicial Council. The Professional Fiduciaries Code of Ethics shall be provided electronically on the bureau’s Internet Web site and to persons who request an application for licensure. The bureau may, by regulation, amend the Professional Fiduciaries Code of Ethics from time to time, as it deems necessary, provided that no amendment shall be effective with regard to a licensee until the licensee’s next annual license renewal cycle, as specified in subdivision (a) of Section 6541, is completed. Any amendment to the Professional Fiduciaries Code of Ethics shall be included in the license renewal materials sent to a licensee.

(Amended by Stats. 2007, Ch. 354, Sec. 3. Effective January 1, 2008.)






ARTICLE 3 - Licensing

6530

(a) On and after January 1, 2009, no person shall act or hold himself or herself out to the public as a professional fiduciary unless that person is licensed as a professional fiduciary in accordance with the provisions of this chapter.

(b) This section does not apply to a person licensed as an attorney under the State Bar Act (Chapter 4 (commencing with Section 6000)).

(c) This section does not apply to a person licensed as, and acting within the scope of practice of, a certified public accountant pursuant to Chapter 1 (commencing with Section 5000) of Division 3.

(d) This section does not apply to a person enrolled as an agent to practice before the Internal Revenue Service who is acting within the scope of practice pursuant to Part 10 of Title 31 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 354, Sec. 4. Effective January 1, 2008.)



6531

A professional fiduciary shall not operate with an expired, suspended, retired, canceled, or revoked license.

(Amended by Stats. 2014, Ch. 336, Sec. 1. Effective January 1, 2015.)



6532

A person who has been licensed by the bureau may identify himself or herself as a “licensed professional fiduciary.”

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6533

In order to meet the qualifications for licensure as a professional fiduciary a person shall meet all of the following requirements:

(a) Be at least 21 years of age.

(b) Have not committed any acts that are grounds for denial of a license under Section 480 or 6536.

(c) Submit fingerprint images as specified in Section 6533.5 in order to obtain criminal offender record information.

(d) Have completed the required prelicensing education described in Section 6538.

(e) Have passed the licensing examination administered by the bureau pursuant to Section 6539.

(f) Have at least one of the following:

(1) A baccalaureate degree of arts or sciences from a college or university accredited by a nationally recognized accrediting body of colleges and universities or a higher level of education.

(2) An associate of arts or sciences degree from a college or university accredited by a nationally recognized accrediting body of colleges and universities, and at least three years of experience working as a professional fiduciary or working with substantive fiduciary responsibilities for a professional fiduciary, public agency, or financial institution acting as a conservator, guardian, trustee, personal representative, or agent under a power of attorney.

(3) Experience of not less than five years, prior to July 1, 2012, working as a professional fiduciary or working with substantive fiduciary responsibilities for a professional fiduciary, public agency, or financial institution acting as a conservator, guardian, trustee, personal representative, or agent under a power of attorney.

(g) Agree to adhere to the Professional Fiduciaries Code of Ethics and to all statutes and regulations.

(h) Consent to the bureau conducting a credit check on the applicant.

(i) File a completed application for licensure with the bureau on a form provided by the bureau and signed by the applicant under penalty of perjury.

(j) Submit with the license application a nonrefundable application fee, as specified in this chapter.

(Amended by Stats. 2014, Ch. 752, Sec. 9. Effective January 1, 2015.)



6533.5

Criminal offender record information shall be obtained on each applicant as provided in this section.

(a) Each applicant shall submit fingerprint images to the Department of Justice for the purpose of obtaining criminal offender record information regarding state and federal level convictions and arrests, including arrests where the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(b) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a fitness determination to the bureau.

(c) The Department of Justice shall provide a response to the bureau pursuant to subdivision (p) of Section 11105 of the Penal Code.

(d) The bureau shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code.

(e) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this section.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6534

(a) The bureau shall maintain the following information in each licensee’s file, shall make this information available to a court for any purpose, including the determination of the appropriateness of appointing or continuing the appointment of, or removing, the licensee as a conservator, guardian, trustee, or personal representative, and shall otherwise keep this information confidential, except as provided in subdivisions (b) and (c) of this section:

(1) The names of the licensee’s current conservatees or wards and the trusts or estates currently administered by the licensee.

(2) The aggregate dollar value of all assets currently under the licensee’s supervision as a professional fiduciary.

(3) The licensee’s current addresses and telephone numbers for his or her place of business and place of residence.

(4) Whether the licensee has ever been removed for cause as a conservator, guardian, trustee, or personal representative or has ever resigned as a conservator, guardian, trustee, or personal representative in a specific case, the circumstances causing that removal or resignation, and the case names, court locations, and case numbers associated with the removal or resignation.

(5) The case names, court locations, and case numbers of all conservatorship, guardianship, or trust or other estate administration cases that are closed for which the licensee served as the conservator, guardian, trustee, or personal representative.

(6) Information regarding any discipline imposed upon the licensee by the bureau.

(7) Whether the licensee has filed for bankruptcy or held a controlling financial interest in a business that filed for bankruptcy in the last 10 years.

(b) The bureau shall make the information in paragraphs (2), (4), (6), and (7) of subdivision (a) available to the public.

(c) The bureau shall also publish information regarding licensees on the Internet as specified in Section 27. The information shall include, but shall not be limited to, information regarding license status and the information specified under subdivision (b).

(Amended by Stats. 2009, Ch. 308, Sec. 82. Effective January 1, 2010.)



6535

The bureau shall approve or deny licensure in a timely manner to applicants who apply for licensure. Upon approval of a license, the bureau shall notify the applicant of issuance of the license, and shall issue a license certificate identifying him or her as a “licensed professional fiduciary.”

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6536

The bureau shall review all applications for licensure and may investigate an applicant’s qualifications for licensure. The bureau shall approve those applications that meet the requirements for licensure, but shall not issue a license to any applicant who meets any of the following criteria:

(a) Does not meet the qualifications for licensure under this chapter.

(b) Has been convicted of a crime substantially related to the qualifications, functions, or duties of a fiduciary.

(c) Has engaged in fraud or deceit in applying for a license under this chapter.

(d) Has engaged in dishonesty, fraud, or gross negligence in performing the functions or duties of a fiduciary, including engaging in such conduct prior to January 1, 2009.

(e) Has been removed as a fiduciary by a court for breach of trust committed intentionally, with gross negligence, in bad faith, or with reckless indifference, or has demonstrated a pattern of negligent conduct, including a removal prior to January 1, 2009, and all appeals have been taken, or the time to file an appeal has expired.

(Amended by Stats. 2009, Ch. 308, Sec. 83. Effective January 1, 2010.)



6537

The bureau may deny a license for the reasons specified in Section 480 or 6536. An applicant notified of the denial of his or her application for licensure shall have the right to appeal to the bureau as specified in Chapter 2 (commencing with Section 480) of Division 1.5.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6538

(a) To qualify for licensure, an applicant shall have completed 30 hours of prelicensing education courses provided by an educational program approved by the bureau.

(b) To renew a license, or to restore a license from retired status to active status, a licensee shall complete 15 hours of approved continuing education courses each year.

(c) The cost of any educational course required by this chapter shall not be borne by any client served by a licensee.

(Amended by Stats. 2014, Ch. 336, Sec. 3. Effective January 1, 2015.)



6539

As a requirement for licensure, an applicant shall take and pass the licensing examination administered by the bureau. The bureau shall determine the frequency with which the examination will be given. The bureau shall also determine the frequency with which an applicant for reexamination may sit for the examination. The bureau shall administer the examination through a computer-based examination process and may also administer the examination through other means.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6540

Individuals, entities, agencies, and associations that propose to offer educational programs qualifying for the prelicensing educational or continuing educational requirements of this chapter shall apply for and obtain the approval of the bureau.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6541

(a) A license shall expire one year after it was issued on the last day of the month in which it was issued.

(b) A license may be renewed by filing a renewal application with the bureau, submitting the annual statement required by Section 6561, submitting proof of the licensee’s compliance with the continuing education requirements of this chapter, and payment of the renewal fee set by the bureau, provided that the licensee has not engaged in conduct that would justify the bureau’s refusal to grant the renewal. Acts justifying the bureau’s refusal to renew a license shall include any of the following:

(1) Conviction of a crime substantially related to the qualifications, functions, or duties of a fiduciary.

(2) Fraud or deceit in obtaining a license under this chapter.

(3) Dishonesty, fraud, or gross negligence in performing the functions or duties of a professional fiduciary.

(4) Removal by a court as a fiduciary for breach of fiduciary duty if all appeals have been taken or the time to file an appeal has expired.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6541.1

A license that is not renewed within three years following its expiration shall not be renewed, restored, or reinstated, and the license shall be canceled immediately upon expiration of the three-year period.

(Added by Stats. 2014, Ch. 336, Sec. 2. Effective January 1, 2015.)



6542

(a) The bureau may establish, by regulation, a system for the placement of a license into retired status, upon application and submission to the bureau of a statement as required by Section 6561, for a professional fiduciary who is not actively engaged in the practice of a professional fiduciary or any activity that requires him or her to be licensed by the bureau.

(b) The bureau shall deny an applicant’s application to place a license in retired status if the license is subject to an outstanding order of the bureau, suspended, placed on probation, revoked, or otherwise punitively restricted by the bureau, or subject to disciplinary action under this chapter.

(c) The holder of a retired license shall not be required to renew that license.

(d) The bureau shall establish minimum qualifications to place a license in retired status.

(e) The bureau shall establish minimum qualifications for the restoration of a license from retired status to active status. These minimum qualifications shall include, but are not limited to, completion of continuing education hours as provided in subdivision (b) of Section 6538, submission of a statement as provided in subdivision (a) of Section 6561, and payment of a fee as provided in subdivision (e) of Section 6592.

(Added by Stats. 2014, Ch. 336, Sec. 4. Effective January 1, 2015.)






ARTICLE 4 - Practice Provisions

6560

A licensee shall keep complete and accurate records of client accounts, and shall make those records available for audit by the bureau.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6561

(a) A licensee shall initially, and annually thereafter, file with the bureau a statement under penalty of perjury containing the following:

(1) Her or his business address, telephone number, and facsimile number.

(2) Whether or not he or she has been removed as a conservator, guardian, trustee, or personal representative for cause. The licensee may file an additional statement of the issues and facts pertaining to the case.

(3) The case names, court locations, and case numbers for all matters where the licensee has been appointed by the court.

(4) Whether he or she has been found by a court to have breached a fiduciary duty.

(5) Whether he or she has resigned or settled a matter in which a complaint has been filed, along with the case number and a statement of the issues and facts pertaining to the allegations.

(6) Any licenses or professional certificates held by the licensee.

(7) Any ownership or beneficial interests in any businesses or other enterprises held by the licensee or by a family member that receives or has received payments from a client of the licensee.

(8) Whether the licensee has filed for bankruptcy or held a controlling financial interest in a business that filed for bankruptcy in the last ten years.

(9) The name of any persons or entities that have an interest in the licensee’s professional fiduciary business.

(10) Whether the licensee has been convicted of a crime.

(b) The statement by the licensee required by this section may be filed electronically with the bureau, in a form approved by the bureau. However, any additional statement filed under paragraph (2) of subdivision (a) shall be filed in writing.

(Amended by Stats. 2009, Ch. 308, Sec. 84. Effective January 1, 2010.)



6562

The annual statement shall be filed with the bureau 60 days prior to the expiration of the license as provided in subdivision (a) of Section 6541.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)






ARTICLE 5 - Enforcement and Disciplinary Proceedings

6580

(a) The bureau may upon its own, and shall, upon the receipt of a complaint from any person, investigate the actions of any professional fiduciary, including a person with a license that either restricts or prohibits the practice of that person as a professional fiduciary, including, but not limited to, a license that is retired, inactive, canceled, or suspended. The bureau shall review a professional fiduciary’s alleged violation of statute, regulation, or the Professional Fiduciaries Code of Ethics and any other complaint referred to it by the public, a public agency, or the department, and may impose sanctions upon a finding of a violation or a breach of fiduciary duty.

(b) Sanctions shall include any of the following:

(1) Administrative citations and fines as provided in Section 125.9 for a violation of this chapter, the Professional Fiduciaries Code of Ethics, or any regulation adopted under this chapter.

(2) License suspension, probation, or revocation.

(c) The bureau shall provide on the Internet information regarding any sanctions imposed by the bureau on licensees, including, but not limited to, information regarding citations, fines, suspensions, and revocations of licenses or other related enforcement action taken by the bureau relative to the licensee.

(Amended by Stats. 2014, Ch. 336, Sec. 5. Effective January 1, 2015.)



6582

All proceedings against a licensee for any violation of this chapter or any regulations adopted by the bureau shall be conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and shall be prosecuted by the Attorney General’s office, and the bureau shall have all the powers granted therein.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6582.2

(a) Notwithstanding Section 6582 and Section 11415.60 of the Government Code, the bureau may enter into a settlement with a licensee or applicant instead of the issuance of an accusation or statement of issues against that licensee or applicant.

(b) The settlement shall identify the factual basis for the action being taken and the statutes or regulations violated.

(c) Any settlement with a licensee executed pursuant to this section shall be considered discipline and a public record and shall be posted on the bureau’s Internet Web site. Any settlement with an applicant executed pursuant to this section shall be considered a public record and shall be posted on the bureau’s Internet Web site.

(Added by Stats. 2011, Ch. 448, Sec. 17. Effective January 1, 2012.)



6582.5

Notwithstanding Section 6582, if any violation occurs, in its discretion, the bureau may refer the case to the Attorney General or to the local district attorney for criminal prosecution. The referral of a case for criminal prosecution shall not preclude the bureau from taking any other action provided for in this chapter.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6583

The bureau shall establish a system of administrative citations and fines under Section 125.9 for violations of this chapter, the Professional Fiduciaries Code of Ethics, or any regulation adopted under this chapter.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6584

A license issued under this chapter may be suspended, revoked, denied, or other disciplinary action may be imposed for one or more of the following causes:

(a) Conviction of any felony or any misdemeanor, if the misdemeanor is substantially related to the functions and duties of a professional fiduciary. The record of conviction, or a certified copy thereof, is conclusive evidence of the conviction.

(b) Failure to notify the bureau of a conviction as required by paragraph (10) of subdivision (a) of Section 6561.

(c) Fraud or misrepresentation in obtaining a license.

(d) Fraud, dishonesty, corruption, willful violation of duty, gross negligence or incompetence in practice, or unprofessional conduct in, or related to, the practice of a professional fiduciary. For purposes of this section, unprofessional conduct includes, but is not limited to, acts contrary to professional standards concerning any provision of law substantially related to the duties of a professional fiduciary.

(e) Failure to comply with, or to pay a monetary sanction imposed by, a court for failure to provide timely reports. The record of the court order, or a certified copy thereof, is conclusive evidence that the sanction was imposed.

(f) Failure to pay a civil penalty relating to the licensee’s professional fiduciary duties.

(g) The revocation of, suspension of, or other disciplinary action against, any other professional license by the State of California or by another state. A certified copy of the revocation, suspension, or disciplinary action is conclusive evidence of that action.

(h) Violation of this chapter or of the applicable provisions of Division 4 (commencing with Section 1400), Division 4.5 (commencing with Section 4000), Division 4.7 (commencing with Section 4600), or Division 5 (commencing with Section 5000) of the Probate Code or of any of the statutes, rules, or regulations pertaining to duties or functions of a professional fiduciary.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)






ARTICLE 6 - Revenue

6590

All fees collected by the bureau shall be paid into the Professional Fiduciary Fund in the State Treasury, which is hereby created. The money in the fund shall be available to the bureau for expenditure for the purposes of this chapter only upon appropriation by the Legislature.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6591

The Professional Fiduciary Fund shall be the successor fund to those funds deposited under the Statewide Registry with the Department of Justice pursuant to Chapter 13 (commencing with Section 2850) of Part 4 of Division 4 of the Probate Code.

(Added by Stats. 2006, Ch. 491, Sec. 3. Effective January 1, 2007.)



6592

(a) The fee for a professional fiduciary examination and reexamination shall be set by the bureau through regulation at the amount necessary to recover the actual costs to develop and administer the examination.

(b) The license fee to obtain a professional fiduciary license shall be set by the bureau.

(c) The renewal fee for a professional fiduciary license shall be set by the bureau.

(d) The bureau shall set the fee to designate a license status of “retired.”

(e) The fee to designate a license status of “inactive” shall be set by the bureau.

(f) The bureau shall set the fee to reinstate a license to “active” from a status of “retired” or “inactive.”

(g) The bureau shall set the fees pursuant to subdivisions (b), (c), (d), (e), and (f) by regulation at an amount necessary to recover the reasonable costs to the bureau in carrying out those functions pursuant to this chapter.

(Amended by Stats. 2014, Ch. 336, Sec. 6. Effective January 1, 2015.)









CHAPTER 7 - Professional Engineers

ARTICLE 1 - General Provisions

6700

This chapter constitutes the chapter on professional engineers. It may be cited as the Professional Engineers Act.

(Amended by Stats. 1985, Ch. 732, Sec. 1.)



6701

“Professional engineer,” within the meaning and intent of this act, refers to a person engaged in the professional practice of rendering service or creative work requiring education, training and experience in engineering sciences and the application of special knowledge of the mathematical, physical and engineering sciences in such professional or creative work as consultation, investigation, evaluation, planning or design of public or private utilities, structures, machines, processes, circuits, buildings, equipment or projects, and supervision of construction for the purpose of securing compliance with specifications and design for any such work.

(Amended by Stats. 1978, Ch. 1161.)



6702

“Civil engineer” as used in this chapter means a professional engineer in the branch of civil engineering and refers to one who practices or offers to practice civil engineering in any of its phases.

(Amended by Stats. 1978, Ch. 1161.)



6702.1

“Electrical engineer” as used in this chapter means a professional engineer in the branch of electrical engineering and refers to one who practices or offers to practice electrical engineering in any of its phases.

(Amended by Stats. 1978, Ch. 1161.)



6702.2

“Mechanical engineer” as used in this chapter means a professional engineer in the branch of mechanical engineering and refers to one who practices or offers to practice mechanical engineering in any of its phases.

(Amended by Stats. 1978, Ch. 1161.)



6703

The phrase “responsible charge of work” means the independent control and direction, by the use of initiative, skill, and independent judgment, of the investigation or design of professional engineering work or the direct engineering control of such projects. The phrase does not refer to the concept of financial liability.

(Amended by Stats. 1986, Ch. 229, Sec. 1.)



6703.1

“Supervision of the construction of engineering structures” means the periodic observation of materials and completed work to determine general compliance with plans, specifications, and design and planning concepts. However, “supervision of the construction of engineering structures” does not include responsibility for the superintendence of construction processes, site conditions, operations, equipment, personnel, or the maintenance of a safe place to work or any safety in, on, or about the site.

For purposes of this subdivision, “periodic observation” means visits by an engineer, or his or her agent, to the site of a work of improvement.

(Amended by Stats. 1987, Ch. 959, Sec. 2.)



6704

(a) In order to safeguard life, health, property, and public welfare, no person shall practice civil, electrical, or mechanical engineering unless appropriately licensed or specifically exempted from licensure under this chapter, and only persons licensed under this chapter shall be entitled to take and use the titles “consulting engineer,” “professional engineer,” or “registered engineer,” or any combination of those titles or abbreviations thereof, and according to licensure with the board the engineering branch titles specified in Section 6732, or the authority titles specified in Sections 6736 and 6736.1, or the title “engineer-in-training.”

(b) The provisions of this section shall not prevent the use of the title “consulting engineer” by a person who has qualified for and maintained exemption for using that title under the provisions of Section 6732.1, or by a person licensed as a photogrammetric surveyor.

(Amended by Stats. 2006, Ch. 658, Sec. 89. Effective January 1, 2007.)



6704.1

(a) The Department of Consumer Affairs, in conjunction with the board, and the Joint Committee on Boards, Commissions, and Consumer Protection shall review the engineering branch titles specified in Section 6732 to determine whether certain title acts should be eliminated from this chapter, retained, or converted to practice acts similar to civil, electrical, and mechanical engineering, and whether supplemental engineering work should be permitted for all branches of engineering. The department shall contract with an independent consulting firm to perform this comprehensive analysis of title act registration.

(b) The independent consultant shall perform, but not be limited to, the following: (1) meet with representatives of each of the engineering branches and other professional groups; (2) examine the type of services and work provided by engineers in all branches of engineering and interrelated professions within the marketplace, to determine the interrelationship that exists between the various branches of engineers and other interrelated professions; (3) review and analyze educational requirements of engineers; (4) identify the degree to which supplemental or “overlapping” work between engineering branches and interrelated professions occurs; (5) review alternative methods of regulation of engineers in other states and what impact the regulations would have if adopted in California; (6) identify the manner in which local and state agencies utilize regulations and statutes to regulate engineering work; and (7) recommend changes to existing laws regulating engineers after considering how these changes may affect the health, safety, and welfare of the public.

(c) The board shall reimburse the department for costs associated with this comprehensive analysis. The department shall report its findings and recommendations to the Legislature by September 1, 2002.

(Amended by Stats. 2005, Ch. 22, Sec. 2. Effective January 1, 2006.)



6705

A subordinate is any person who assists a registered professional engineer in the practice of professional engineering without assuming responsible charge of work.

(Repealed and added by Stats. 1951, Ch. 1709.)



6706

(a) An engineer who voluntarily, without compensation or expectation of compensation, provides structural inspection services at the scene of a declared national, state, or local emergency at the request of a public official, public safety officer, or city or county building inspector acting in an official capacity shall not be liable in negligence for any personal injury, wrongful death, or property damage caused by the engineer’s good faith but negligent inspection of a structure used for human habitation or owned by a public entity for structural integrity or nonstructural elements affecting life and safety.

The immunity provided by this section shall apply only for an inspection that occurs within 30 days of the declared emergency.

Nothing in this section shall provide immunity for gross negligence or willful misconduct.

(b) As used in this section:

(1) “Engineer” means a person registered under this chapter as a professional engineer, including any of the branches thereof.

(2) “Public safety officer” has the meaning given in Section 3301 of the Government Code.

(3) “Public official” means a state or local elected officer.

(Amended by Stats. 2002, Ch. 1013, Sec. 52.5. Effective January 1, 2003.)



6706.3

Any reference in any law or regulation to a registered engineer, or to a registered civil, electrical, or mechanical engineer, is deemed to refer to a licensed engineer, or to a licensed civil, electrical, or mechanical engineer, as the case may be.

(Added by Stats. 1998, Ch. 59, Sec. 6. Effective January 1, 1999.)






ARTICLE 2 - Administration

6710

(a) There is in the Department of Consumer Affairs a Board for Professional Engineers, Land Surveyors, and Geologists, which consists of 15 members.

(b) Any reference in any law or regulation to the Board of Registration for Professional Engineers and Land Surveyors, or the Board for Professional Engineers and Land Surveyors, is deemed to refer to the Board for Professional Engineers, Land Surveyors, and Geologists.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2011, Ch. 448, Sec. 18. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



6710.1

Protection of the public shall be the highest priority for the Board for Professional Engineers, Land Surveyors, and Geologists in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2011, Ch. 432, Sec. 2. Effective January 1, 2012.)



6711

Each member of the board shall be a citizen of the United States. Five members shall be registered under this chapter. One member shall be licensed under the Professional Land Surveyors’ Act, Chapter 15 (commencing with Section 8700), one member shall be licensed under the Geologist and Geophysicist Act, Chapter 12.5 (commencing with Section 7800), and eight shall be public members who are not registered under this act, licensed under the Geologist and Geophysicist Act, or licensed under the Professional Land Surveyors’ Act. Each member, except the public members, shall have at least 12 years active experience and shall be of good standing in his or her profession. Each member shall be at least 30 years of age, and shall have been a resident of this state for at least five years immediately preceding his or her appointment.

(Amended by Stats. 2011, Ch. 432, Sec. 3. Effective January 1, 2012.)



6712

(a) All appointments to the board shall be for a term of four years. Vacancies shall be filled by appointment for the unexpired term. Each appointment thereafter shall be for a four-year term expiring on June 30 of the fourth year following the year in which the previous term expired.

(b) Each member shall hold office until the appointment and qualification of his or her successor or until one year shall have elapsed since the expiration of the term for which he or she was appointed, whichever first occurs. No person shall serve as a member of the board for more than two consecutive terms.

(c) The Governor shall appoint professional members so that one is licensed to practice engineering as a civil engineer, one as an electrical engineer, one as a mechanical engineer, another is authorized to use the title of structural engineer, and one is a member of one of the remaining branches of engineering. One of the professional members licensed under this chapter, under Chapter 12.5 (commencing with Section 7800), or under Chapter 15 (commencing with Section 8700) shall be from a local public agency, and one shall be from a state agency.

(d) The Governor shall appoint six of the public members and the professional members qualified as provided in Section 6711. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member.

(Amended by Stats. 2011, Ch. 432, Sec. 4. Effective January 1, 2012.)



6713

The Governor may remove any member of the board for misconduct, incompetency or neglect of duty.

(Added by Stats. 1951, Ch. 1709.)



6714

The board shall appoint an executive officer at a salary to be fixed and determined by the board with the approval of the Director of Finance.

This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 448, Sec. 19. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



6715

The board shall compile and maintain, or may have compiled and maintained on its behalf, a register of all licensees that contains information showing the name, address of record, type of branch license, license number, the date the license was issued, and the date the license will expire.

(Amended by Stats. 2005, Ch. 657, Sec. 3. Effective January 1, 2006.)



6716

(a) The board may adopt rules and regulations consistent with law and necessary to govern its action. These rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(b) The board may adopt rules and regulations of professional conduct that are not inconsistent with state and federal law. The rules and regulations may include definitions of incompetence and negligence. Every person who holds a license or certificate issued by the board pursuant to this chapter shall be governed by these rules and regulations.

(c) The board shall hold at least two regular meetings each year. Special meetings shall be held at those times that the board’s rules provide. A majority of the board constitutes a quorum.

(Amended by Stats. 2006, Ch. 658, Sec. 93. Effective January 1, 2007.)



6717

The board may, by regulation, define the scope of each branch of professional engineering other than civil, electrical, and mechanical engineering for which registration is provided under this chapter.

(Amended by Stats. 2000, Ch. 1006, Sec. 6. Effective January 1, 2001.)



6718

Any member of the board may administer oaths and may take testimony and proofs concerning all matters within the board’s jurisdiction.

(Repealed and added by Stats. 1951, Ch. 1709.)



6719

The board shall adopt and have an official seal which shall be affixed to all certificates of registration.

(Repealed and added by Stats. 1951, Ch. 1709.)



6720

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Repealed and added by Stats. 1959, Ch. 1645.)



6721

The board shall establish relations with bodies that regulate the practice of professional engineering, or closely related professions, or that register or license professional engineers in other states, and may establish relations with those bodies in other countries, for the purposes of working toward uniformly high professional standards and mutual recognition of registration and licensure.

(Added by Stats. 2011, Ch. 432, Sec. 5. Effective January 1, 2012.)



6726

The board may establish one or more technical advisory committees to advise and assist the board with respect to the following:

(1) Application review and verification for any level of registration, licensure, authority, or title.

(2) Evaluation and investigation of potential violations of the act.

(3) Amendment, repeal, adoption, or revision of board rules, regulations, policies, and procedures.

(Amended by Stats. 1985, Ch. 1134, Sec. 1.2.)



6726.1

Each member of each technical advisory committee shall be appointed by the board and shall serve at the pleasure of the board. Each committee shall be composed of no more than five members.

(Amended by Stats. 1985, Ch. 1134, Sec. 1.3.)



6726.2

Each member of each technical advisory committee shall be an expert in the branch of engineering within the committee’s jurisdiction and shall be licensed under this chapter.

(Amended by Stats. 2006, Ch. 658, Sec. 94. Effective January 1, 2007.)



6726.3

All the members of each technical advisory committee shall serve without compensation but shall receive per diem and expenses as provided in Section 103.

(Amended by Stats. 1985, Ch. 1134, Sec. 1.5.)



6726.4

Each member of each technical advisory committee shall be granted the same immunity as is granted to a public employee pursuant to Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 1985, Ch. 1134, Sec. 1.6.)






ARTICLE 2.3 - Professional Engineers Review Committees

6728

The board, when it deems necessary, may establish professional engineers review committees to hear all matters assigned by the board, including, but not limited to, any contested case which is assigned by the board. Each committee shall exist so long as the board deems that it is necessary.

(Added by Stats. 1972, Ch. 558.)



6728.1

Each review committee shall consist of no fewer than three registered professional engineers appointed by the board. Each member of a committee shall have the same qualifications and shall be subject to the same rules and regulations as if he were a member of the board.

(Added by Stats. 1972, Ch. 558.)



6728.2

Each member of a committee shall receive a per diem and expenses as provided in Section 103 of this code.

(Added by Stats. 1972, Ch. 558.)



6728.3

Except as otherwise provided in this article, all hearings which are conducted by a committee shall be conducted in accordance with the provisions of Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code.

If a contested case is heard by a committee, the hearing officer who presided at the hearing shall be present during the committee’s consideration of the case and, if requested, shall assist and advise the committee.

(Amended by Stats. 2002, Ch. 1013, Sec. 53. Effective January 1, 2003.)



6728.4

At the conclusion of any hearing which is conducted by a committee, the committee shall prepare a proposed decision, in such form that it may be adopted by the board as the decision in the case, and shall transmit it to the board. The proposed decision shall be subject to the same procedure as the proposed decision of a hearing officer under subdivisions (b) and (c) of Section 11517 of the Government Code.

(Added by Stats. 1972, Ch. 558.)



6728.5

The board may adopt, amend, or repeal, in accordance with the provisions of Chapter 3.5 (commencing with Section 11340), Part 1, Division 3, Title 2 of the Government Code, rules and regulations necessary to implement these sections.

(Amended by Stats. 2002, Ch. 1013, Sec. 54. Effective January 1, 2003.)



6728.6

Each member of a professional engineers review committee or other board-appointed committee and any board-appointed representative of the board shall be granted the same immunity as is granted to a public employee pursuant to Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 1986, Ch. 229, Sec. 2.)






ARTICLE 3 - Application of Chapter

6730

In order to safeguard life, health, property and public welfare, any person, either in a public or private capacity, except as in this chapter specifically excepted, who practices, or offers to practice, civil engineering, electrical engineering or mechanical engineering, in any of its branches in this state, including any person employed by the State of California, or any city, county, or city and county, who practices engineering, shall submit evidence that he or she is qualified to practice, and shall be licensed accordingly as a civil engineer, electrical engineer or mechanical engineer by the board.

(Amended by Stats. 2006, Ch. 658, Sec. 95. Effective January 1, 2007.)



6730.2

(a) It is the intent of the Legislature that the licensure requirements that are imposed upon private sector professional engineers and engineering partnerships, firms, or corporations shall be imposed upon the state and any city, county, or city and county that shall adhere to those requirements. Therefore, for the purposes of Section 6730 and this chapter, at least one licensed engineer shall be designated the person in responsible charge of professional engineering work for each branch of professional engineering practiced in any department or agency of the state, city, county, or city and county.

(b) Any department or agency of the state or any city, county, or city and county that has an unlicensed person in responsible charge of engineering work on January 1, 1985, shall be exempt from this requirement until that time as the person currently in responsible charge is replaced.

(c) The designated person in responsible charge of professional civil engineering work of any department or agency of the state, city, county, city and county, district, or special district pursuant to this section is responsible for compliance with subdivisions (b) and (c) of Section 8771.

(Amended by Stats. 2014, Ch. 400, Sec. 9. Effective January 1, 2015.)



6731

Civil engineering embraces the following studies or activities in connection with fixed works for irrigation, drainage, waterpower, water supply, flood control, inland waterways, harbors, municipal improvements, railroads, highways, tunnels, airports and airways, purification of water, sewerage, refuse disposal, foundations, grading, framed and homogeneous structures, buildings, or bridges:

(a) The economics of, the use and design of, materials of construction and the determination of their physical qualities.

(b) The supervision of the construction of engineering structures.

(c) The investigation of the laws, phenomena and forces of nature.

(d) Appraisals or valuations.

(e) The preparation or submission of designs, plans and specifications and engineering reports.

(f) Coordination of the work of professional, technical, or special consultants.

(g) Creation, preparation, or modification of electronic or computerized data in the performance of the activities described in subdivisions (a) through (f).

Civil engineering also includes city and regional planning insofar as any of the above features are concerned therein.

Civil engineers registered prior to January 1, 1982, shall be authorized to practice all land surveying as defined in Chapter 15 (commencing with Section 8700) of Division 3.

(Amended by Stats. 1990, Ch. 1226, Sec. 1.)



6731.1

Civil engineering also includes the practice or offer to practice, either in a public or private capacity, all of the following:

(a) Locates, relocates, establishes, reestablishes, or retraces the alignment or elevation for any of the fixed works embraced within the practice of civil engineering, as described in Section 6731.

(b) Determines the configuration or contour of the earth’s surface or the position of fixed objects above, on, or below the surface of earth by applying the principles of trigonometry or photogrammetry.

(c) Creates, prepares, or modifies electronic or computerized data in the performance of the activities described in subdivisions (a) and (b).

(d) Renders a statement regarding the accuracy of maps or measured survey data pursuant to subdivisions (a), (b), and (c).

(Amended by Stats. 2006, Ch. 760, Sec. 1. Effective January 1, 2007.)



6731.2

Any registered civil engineer may offer to practice, procure, and offer to procure, land surveying work incidental to his or her civil engineering practice, even though he or she is not authorized to perform that work, provided all the land surveying work is performed by, or under the direction of, a licensed land surveyor or registered civil engineer authorized to practice land surveying. Further, any registered civil engineer may manage or conduct as manager, proprietor, or agent, a civil engineering practice which offers to practice, procure, and offers to procure, such incidental land surveying work.

(Added by Stats. 1983, Ch. 760, Sec. 3.)



6731.3

A registered civil engineer may also practice or offer to practice, either in a public or private capacity, construction project management services, including, but not limited to, construction project design review and evaluation, construction mobilization and supervision, bid evaluation, project scheduling, cost-benefit analysis, claims review and negotiation, and general management and administration of a construction project.

(Added by Stats. 1990, Ch. 786, Sec. 1.)



6731.4

If a registered civil engineer provides construction management services pursuant to Section 6731.3, Section 6703.1 shall not limit the responsibility of the engineer for the services actually provided.

(Added by Stats. 1990, Ch. 786, Sec. 2.)



6731.5

(a) Electrical engineering is that branch of professional engineering described in Section 6734.1 that embraces studies or activities relating to the generation, transmission, and utilization of electrical energy, including the design of electrical, electronic, and magnetic circuits, and the technical control of their operation and of the design of electrical gear. It is concerned with the research, organizational, and economic aspects of the above.

(b) The design of electronic and magnetic circuits is not exclusive to the practice of electrical engineering, as defined in subdivision (a).

(Added by Stats. 2000, Ch. 1006, Sec. 8. Effective January 1, 2001.)



6731.6

Mechanical engineering is that branch of professional engineering described in Section 6734.2 that deals with engineering problems relating to generation, transmission, and utilization of energy in the thermal or mechanical form and also with engineering problems relating to the production of tools, machinery, and their products, and to heating, ventilation, refrigeration, and plumbing. It is concerned with the research, design, production, operational, organizational, and economic aspects of the above.

(Added by Stats. 2000, Ch. 1006, Sec. 9. Effective January 1, 2001.)



6732

It is unlawful for anyone other than a professional engineer licensed under this chapter to stamp or seal any plans, specifications, plats, reports, or other documents with the seal or stamp of a professional engineer, or in any manner, use the title “professional engineer,” “licensed engineer,” “registered engineer,” or “consulting engineer,” or any of the following branch titles: “agricultural engineer,” “chemical engineer,” “civil engineer,” “control system engineer,” “electrical engineer,” “fire protection engineer,” “industrial engineer,” “mechanical engineer,” “metallurgical engineer,” “nuclear engineer,” “petroleum engineer,” or “traffic engineer,” or any combination of these words and phrases or abbreviations thereof unless licensed under this chapter.

(Amended by Stats. 2003, Ch. 789, Sec. 15. Effective January 1, 2004.)



6732.1

Any person who has been granted permission to use the title “consulting engineer” pursuant to legislation enacted at the 1963, 1965, or 1968 Regular Session is exempt from the provisions of Section 6732 as it restricts the use of the title “consulting engineer”, and such exemption shall apply so long as the applicant remains in practice and advises the board of any change of address within 30 days of such change. The board may adopt such rules under provisions of the Administrative Procedure Act as are necessary to implement this section.

The provisions of Articles 5 (commencing with Section 6775), 6 (commencing with Section 6785), and 7 (commencing with Section 6795) of this chapter shall apply to all persons who are granted permission to use the title “consulting engineer” pursuant to legislation enacted in 1963 and 1965 and the amendments to this section enacted at the 1968 Regular Session.

(Amended by Stats. 1975, Ch. 896.)



6732.2

Any person who possesses a valid certificate to practice photogrammetry issued to him under the provisions of Chapter 15 (commencing with Section 8700) of this division may apply for, and be issued, a certificate of authority to use the title “consulting engineer,” if all of the following requirements are satisfied:

(a) Application is made on a form provided by the board and is accompanied by the fees prescribed in Section 8805.

(b) Information submitted evidences to the satisfaction of the board that the applicant has had five years of independent control in furnishing consulting photogrammetric, geodetic, or topographic surveying services or consulting surveying services in connection with fixed works as defined in Section 6731.

Authority to use the title “consulting engineer” granted under this section does not affect authorizations made under the several provisions provided in Section 6732.1.

Authority to use the title “consulting engineer” granted under this section shall remain valid only while its holder’s basic license is valid, and if it lapses it may be renewed only as provided in Article 7 (commencing with Section 6795).

The provisions of Article 5 (commencing with Section 6775), Article 6 (commencing with Section 6785), and Article 7 (commencing with Section 6795), of this chapter, shall apply to the certificates issued as provided in this section and to the persons so certificated.

(Added by Stats. 1970, Ch. 888.)



6732.3

(a) Any person who has received from the board a license in corrosion, manufacturing, quality, or safety engineering, and who holds a valid license under this chapter, may continue to use the branch title of the branch in which the professional engineer is legally licensed. A person holding a license in corrosion, manufacturing, quality, or safety engineering is subject to the license renewal provisions of this chapter.

(b) The professional engineer also may continue to use the title of “professional engineer,” “licensed engineer,” “registered engineer,” or “consulting engineer.”

(Amended by Stats. 2006, Ch. 658, Sec. 96. Effective January 1, 2007.)



6732.4

(a) Notwithstanding any other provision of law, any person who has applied for registration as a corrosion, quality, or safety engineer, and who has completed the written examination in one or more of these branch titles prior to January 1, 1999, shall be issued a registration in the branch title for which the applicant was examined, provided that he or she has met all other qualifications for registration. The board shall not administer any examination for registration as a corrosion, quality, or safety engineer on or after January 1, 1999.

(b) Notwithstanding any other provision of law, any person who has applied for registration as a manufacturing engineer, and who has completed the written examination for this branch title prior to January 1, 2004, shall be issued a registration as a manufacturing engineer, provided that he or she has met all other qualifications for registration. The board shall not administer any examination for registration as a manufacturing engineer on or after January 1, 2004.

(Amended by Stats. 2003, Ch. 789, Sec. 17. Effective January 1, 2004.)



6732.5

(a) Upon the discontinuance of a national examination for a branch specified in this chapter, the board shall not be required to administer an examination for a license in that branch or be required to issue licenses in that branch.

(b) Any person who has received from the board a license in a branch for which the national examination is discontinued, and who holds a valid license under this chapter, may continue to use the branch title of the branch in which the professional engineer is legally licensed. A person holding a license in the affected branch of engineering is subject to the license renewal provisions of this chapter. The professional engineer may also continue to use the title of “professional engineer,” “licensed engineer,” or “consulting engineer.”

(Added by Stats. 2006, Ch. 658, Sec. 97. Effective January 1, 2007.)



6733

It is unlawful for anyone to stamp or seal any plans, specifications, plats, reports, or other documents with the seal after the certificate of the registrant, named thereon, has expired or has been suspended or revoked, unless the certificate has been renewed or reissued.

(Repealed and added by Stats. 1951, Ch. 1709.)



6734

Any person practices civil engineering when he professes to be a civil engineer or is in responsible charge of civil engineering work.

(Repealed and added by Stats. 1951, Ch. 1709.)



6734.1

Any person practices electrical engineering when he professes to be an electrical engineer or is in responsible charge of electrical engineering work.

(Amended by Stats. 1977, Ch. 526.)



6734.2

Any person practices mechanical engineering when he professes to be a mechanical engineer or is in responsible charge of mechanical engineering work.

(Amended by Stats. 1977, Ch. 526.)



6735

(a) All civil (including structural and geotechnical) engineering plans, calculations, specifications, and reports (hereinafter referred to as “documents”) shall be prepared by, or under the responsible charge of, a licensed civil engineer and shall include his or her name and license number. Interim documents shall include a notation as to the intended purpose of the document, such as “preliminary,” “not for construction,” “for plan check only,” or “for review only.” All civil engineering plans and specifications that are permitted or that are to be released for construction shall bear the signature and seal or stamp of the licensee and the date of signing and sealing or stamping. All final civil engineering calculations and reports shall bear the signature and seal or stamp of the licensee, and the date of signing and sealing or stamping. If civil engineering plans are required to be signed and sealed or stamped and have multiple sheets, the signature, seal or stamp, and date of signing and sealing or stamping shall appear on each sheet of the plans. If civil engineering specifications, calculations, and reports are required to be signed and sealed or stamped and have multiple pages, the signature, seal or stamp, and date of signing and sealing or stamping shall appear at a minimum on the title sheet, cover sheet, or signature sheet.

(b) (1) All civil engineering plans, calculations, specifications, and reports for the construction of structures described in paragraph (2) shall be prepared by, or under the responsible charge of, a licensed architect holding a valid certificate under Chapter 3 (commencing with Section 5500) or a licensed civil engineer who is also licensed as a structural engineer in accordance with Section 6736.

(2) All public school structures, as provided under Chapter 3 (commencing with Section 17251) of Part 10.5 of Division 1 of Title 1 of the Education Code.

(c) (1) All civil engineering plans, calculations, specifications, and reports for the construction of the structures described in paragraph (2) shall be prepared by, or under the responsible charge of, a licensed civil engineer who is also licensed as a structural engineer in accordance with Section 6736.

(2) Hospitals and other medical facilities having surgery and emergency treatment areas, as provided under Part 7 (commencing with Section 129675) of Division 107 of the Health and Safety Code.

(d) Notwithstanding subdivision (a) or (b), a licensed civil engineer who signs civil engineering documents shall not be responsible for damage caused by subsequent changes to or uses of those documents, if the subsequent changes or uses, including changes or uses made by state or local governmental agencies, are not authorized or approved by the licensed civil engineer who originally signed the documents, provided that the engineering service rendered by the civil engineer who signed the documents was not also a proximate cause of the damage.

(Amended by Stats. 2014, Ch. 400, Sec. 10. Effective January 1, 2015.)



6735.1

The signing of civil engineering plans, specifications, reports, or documents which relate to the design of fixed works shall not impose a legal duty or responsibility upon the person signing the plans, specifications, reports, or documents to supervise the construction of engineering structures or the construction of the fixed works which are the subject of the plans, specifications, reports, or documents. However, nothing in this section shall preclude a civil engineer and a client from entering into a contractual agreement which includes a mutually acceptable arrangement for the provision of construction supervision services. Nothing contained in this subdivision shall modify the liability of a civil engineer who undertakes, contractually or otherwise, the provision of construction supervision services for rendering those services.

(Added by Stats. 1985, Ch. 1507, Sec. 3.)



6735.3

(a) All electrical engineering plans, specifications, calculations, and reports (hereinafter referred to as “documents”) prepared by, or under the responsible charge of, a licensed electrical engineer shall include his or her name and license number. Interim documents shall include a notation as to the intended purpose of the document, such as “preliminary,” “not for construction,” “for plan check only,” or “for review only.” All electrical engineering plans and specifications that are permitted or that are to be released for construction shall bear the signature and seal or stamp of the licensee and the date of signing and sealing or stamping. All final electrical engineering calculations and reports shall bear the signature and seal or stamp of the licensee and the date of signing and sealing or stamping. If electrical engineering plans are required to be signed and sealed and have multiple sheets, the signature, seal or stamp, and date of signing and sealing or stamping shall appear on each sheet of the plans. If electrical engineering specifications, calculations, and reports are required to be signed and sealed or stamped and have multiple pages, the signature, seal or stamp, and date of signing and sealing or stamping shall appear at a minimum on the title sheet, cover sheet, or signature sheet.

(b) Notwithstanding subdivision (a), a licensed electrical engineer who signs electrical engineering documents shall not be responsible for damage caused by subsequent changes to or uses of those documents, if the subsequent changes or uses, including changes or uses made by state or local governmental agencies, are not authorized or approved by the licensed electrical engineer who originally signed the documents, provided that the engineering service rendered by the electrical engineer who signed the documents was not also a proximate cause of the damage.

(Amended by Stats. 2009, Ch. 368, Sec. 2. Effective January 1, 2010.)



6735.4

(a) All mechanical engineering plans, specifications, calculations, and reports (hereinafter referred to as “documents”) prepared by, or under the responsible charge of, a licensed mechanical engineer shall include his or her name and license number. Interim documents shall include a notation as to the intended purpose of the document, such as “preliminary,” “not for construction,” “for plan check only,” or “for review only.” All mechanical engineering plans and specifications that are permitted or that are to be released for construction shall bear the signature and seal or stamp of the licensee and the date of signing and sealing or stamping. All final mechanical engineering calculations and reports shall bear the signature and seal or stamp of the licensee and the date of signing and sealing or stamping. If mechanical engineering plans are required to be signed and sealed and have multiple sheets, the signature, seal or stamp, and date of signing and sealing or stamping shall appear on each sheet of the plans. If mechanical engineering specifications, calculations, and reports are required to be signed and sealed or stamped and have multiple pages, the signature, seal or stamp, and date of signing and sealing or stamping shall appear at a minimum on the title sheet, cover sheet, or signature sheet.

(b) Notwithstanding subdivision (a), a licensed mechanical engineer who signs mechanical engineering documents shall not be responsible for damage caused by subsequent changes to or uses of those documents, if the subsequent changes or uses, including changes or uses made by state or local governmental agencies, are not authorized or approved by the licensed mechanical engineer who originally signed the documents, provided that the engineering service rendered by the mechanical engineer who signed the documents was not also a proximate cause of the damage.

(Amended by Stats. 2009, Ch. 368, Sec. 3. Effective January 1, 2010.)



6735.5

The use of the word “certify” or “certification” by a registered professional engineer in the practice of professional engineering or land surveying constitutes an expression of professional opinion regarding those facts or findings which are the subject of the certification, and does not constitute a warranty or guarantee, either expressed or implied.

(Added by Stats. 1986, Ch. 229, Sec. 3.)



6735.6

If a registered civil engineer is required to provide as built, as constructed, or record plans for improvements or grading, which plans show changes during the construction process, the following shall apply:

(a) If the registered civil engineer provided construction phase services on the project that include supervision of the construction of engineering structures, the plans shall be based upon the field observations of the registered civil engineer and his or her agents, and information received from the project owner, project contractors, and public agencies.

(b) If the registered civil engineer did not provide construction phase services on the project that include supervision of the construction of engineering structures, the plans shall be based on information received from the project owner, project contractors, and public agencies, but need not be based upon a field verification or investigation of the improvements or grades, unless the registered civil engineer is engaged to provide such field verification services.

(c) The registered civil engineer shall not be required to include a certificate or statement on as built, as constructed, or record plans that is inconsistent with or varies from the provisions of this section.

(Added by Stats. 1992, Ch. 275, Sec. 1. Effective January 1, 1993.)



6736

No person shall use the title, “structural engineer,” or any combination of these words or abbreviations thereof, unless he or she is a licensed civil engineer in this state and unless he or she has been found qualified as a structural engineer according to the rules and regulations established for structural engineers by the board.

(Amended by Stats. 2005, Ch. 657, Sec. 4. Effective January 1, 2006.)



6736.1

(a) No person shall use the title, “soil engineer,” “soils engineer,” or “geotechnical engineer,” or any combination of these words or abbreviations thereof, unless he or she is a licensed civil engineer in this state and files an application to use the appropriate title with the board and the board determines the applicant is qualified to use the requested title.

(b) The board shall establish qualifications and standards to use the title “soil engineer,” “soils engineer,” or “geotechnical engineer.” However, each applicant shall demonstrate a minimum of four years qualifying experience beyond that required for licensure as a civil engineer, and shall pass the examination specified by the board.

(c) For purposes of this section, “qualifying experience” means proof of responsible charge of soil engineering projects in at least 50 percent of the major areas of soil engineering, as determined by the board.

(d) Nothing contained in this chapter requires existing references to “soil engineering,” “soils engineering,” “geotechnical engineering,” “soil engineer,” “soils engineer,” or “geotechnical engineer,” in local agency ordinances, building codes, regulations, or policies, to mean that those activities or persons must be registered or authorized to use the relevant title or authority.

(Amended by Stats. 2005, Ch. 657, Sec. 5. Effective January 1, 2006.)



6737

An architect, who holds a certificate to practice architecture in this State under the provisions of Chapter 3 of Division 3 of this code insofar as he practices architecture in its various branches, is exempt from registration under the provisions of this chapter.

(Repealed and added by Stats. 1951, Ch. 1709.)



6737.1

(a) This chapter does not prohibit any person from preparing plans, drawings, or specifications for any of the following:

(1) Single-family dwellings of woodframe construction not more than two stories and basement in height.

(2) Multiple dwellings containing no more than four dwelling units of woodframe construction not more than two stories and basement in height. However, this paragraph shall not be construed as allowing an unlicensed person to design multiple clusters of up to four dwelling units each to form apartment or condominium complexes where the total exceeds four units on any lawfully divided lot.

(3) Garages or other structures appurtenant to buildings described under subdivision (a), of woodframe construction not more than two stories and basement in height.

(4) Agricultural and ranch buildings of woodframe construction, unless the building official having jurisdiction deems that an undue risk to the public health, safety or welfare is involved.

(b) If any portion of any structure exempted by this section deviates from substantial compliance with conventional framing requirements for woodframe construction found in the most recent edition of Title 24 of the California Code of Regulations or tables of limitation for woodframe construction, as defined by the applicable building code duly adopted by the local jurisdiction or the state, the building official having jurisdiction shall require the preparation of plans, drawings, specifications, or calculations for that portion by, or under the responsible charge of, a licensed engineer, or by, or under the responsible control of, an architect licensed pursuant to Chapter 3 (commencing with Section 5500). The documents for that portion shall bear the stamp and signature of the licensee who is responsible for their preparation.

(Amended by Stats. 2003, Ch. 607, Sec. 27. Effective January 1, 2004.)



6737.2

Nothing in this chapter shall prohibit a civil engineer, registered under the provisions of this chapter, from practicing or offering to practice any engineering in connection with or supplementary to civil engineering studies or activities as defined in Section 6731.

(Added by Stats. 1967, Ch. 1463.)



6737.3

A contractor licensed under Chapter 9 (commencing with Section 7000) of Division 3 is exempt from the provisions of this chapter relating to the practice of electrical or mechanical engineering so long as the services he or she holds himself or herself out as able to perform or does perform, which services are subject to the provisions of this chapter, are performed by, or under the responsible charge of a registered electrical or mechanical engineer insofar as the electrical or mechanical engineer practices the branch of engineering for which he or she is registered.

This section shall not prohibit a licensed contractor, while engaged in the business of contracting for the installation of electrical or mechanical systems or facilities, from designing those systems or facilities in accordance with applicable construction codes and standards for work to be performed and supervised by that contractor within the classification for which his or her license is issued, or from preparing electrical or mechanical shop or field drawings for work which he or she has contracted to perform. Nothing in this section is intended to imply that a licensed contractor may design work which is to be installed by another person.

(Amended by Stats. 2003, Ch. 607, Sec. 28. Effective January 1, 2004.)



6738

(a) This chapter does not prohibit one or more civil, electrical, or mechanical engineers from practicing or offering to practice, within the scope of their license, civil (including geotechnical and structural), electrical, or mechanical engineering as a sole proprietorship, partnership, limited liability partnership, firm, or corporation (hereinafter called business), if all of the following requirements are met:

(1) A civil, electrical, or mechanical engineer currently licensed in this state is an owner, partner, or officer in charge of the engineering practice of the business.

(2) All civil, electrical, or mechanical engineering services are performed by, or under the responsible charge of, a professional engineer licensed in the appropriate branch of professional engineering.

(3) If the business name of a California engineering business contains the name of any person, then that person shall be licensed as a professional engineer, a licensed land surveyor, a licensed architect, or a geologist registered under the Geologist and Geophysicist Act (Chapter 12.5 (commencing with Section 7800)). Any offer, promotion, or advertisement by the business that contains the name of any individual in the business, other than by use of the name of an individual in the business name, shall clearly and specifically designate the license or registration discipline of each individual named.

(b) An out-of-state business with a branch office in this state shall meet the requirements of subdivision (a) and shall have an owner, partner, or officer who is in charge of the engineering work in the branch in this state, who is licensed in this state, and who is physically present at the branch office in this state on a regular basis. However, the name of the business may contain the name of any person not licensed in this state if that person is appropriately registered or licensed in another state. Any offer, promotion, or advertisement that contains the name of any individual in the business, other than by use of the names of the individuals in the business name, shall clearly and specifically designate the license or registration discipline of each individual named.

(c) The business name of a California engineering business may be a fictitious name. However, if the fictitious name includes the name of any person, the requirements of paragraph (3) of subdivision (a) shall be met.

(d) A person not licensed under this chapter may also be a partner or an officer of a civil, electrical, or mechanical engineering business if the requirements of subdivision (a) are met. Nothing in this section shall be construed to permit a person who is not licensed under this chapter to be the sole owner of a civil, electrical, or mechanical engineering business, unless otherwise exempt under this chapter.

(e) This chapter does not prevent an individual or business engaged in any line of endeavor other than the practice of civil, electrical, or mechanical engineering from employing or contracting with a licensed civil, electrical, or mechanical engineer to perform the respective engineering services incidental to the conduct of business.

(f) This section shall not prevent the use of the name of any business engaged in rendering civil, electrical, or mechanical engineering services, including the use by any lawful successor or survivor, that lawfully was in existence on December 31, 1987. However, the business is subject to paragraphs (1) and (2) of subdivision (a).

(g) A business engaged in rendering civil, electrical, or mechanical engineering services may use in its name the name of a deceased or retired person provided all of the following conditions are satisfied:

(1) The person’s name had been used in the name of the business, or a predecessor in interest of the business, prior to and after the death or retirement of the person.

(2) The person shall have been an owner, partner, or officer of the business, or an owner, partner, or officer of the predecessor in interest of the business.

(3) The person shall have been licensed as a professional engineer, or a land surveyor, or an architect, or a geologist, (A) by the appropriate licensing board if that person is operating a place of business or practice in this state, or (B) by the applicable state board if no place of business existed in this state.

(4) The person, if retired, has consented to the use of the name and does not permit the use of the name in the title of another professional engineering business in this state during the period of the consent. However, the retired person may use his or her name as the name of a new or purchased business if it is not identical in every respect to that person’s name as used in the former business.

(5) The business shall be subject to the provisions of paragraphs (1) and (2) of subdivision (a).

(h) This section does not affect the provisions of Sections 6731.2 and 8726.1.

(i) A current organization record form shall be filed with the board for all businesses engaged in rendering civil, electrical, or mechanical engineering services.

(j) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 634, Sec. 1. Effective September 30, 2010. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 634.)



6738-1

(a) This chapter does not prohibit one or more civil, electrical, or mechanical engineers from practicing or offering to practice within the scope of their license civil (including geotechnical and structural), electrical, or mechanical engineering as a sole proprietorship, partnership, firm, or corporation (hereinafter called business), if all of the following requirements are met:

(1) A civil, electrical, or mechanical engineer currently licensed in this state is an owner, partner, or officer in charge of the engineering practice of the business.

(2) All civil, electrical, or mechanical engineering services are performed by, or under the responsible charge of, a professional engineer licensed in the appropriate branch of professional engineering.

(3) If the business name of a California engineering business contains the name of any person, then that person shall be licensed as a professional engineer, a licensed land surveyor, a licensed architect, or a geologist registered under the Geologist and Geophysicist Act (Chapter 12.5 (commencing with Section 7800)). Any offer, promotion, or advertisement by the business that contains the name of any individual in the business, other than by use of the name of an individual in the business name, shall clearly and specifically designate the license or registration discipline of each individual named.

(b) An out-of-state business with a branch office in this state shall meet the requirements of subdivision (a) and shall have an owner, partner, or officer who is in charge of the engineering work in the branch in this state, who is licensed in this state, and who is physically present at the branch office in this state on a regular basis. However, the name of the business may contain the name of any person not licensed in this state if that person is appropriately registered or licensed in another state. Any offer, promotion, or advertisement that contains the name of any individual in the business, other than by use of the names of the individuals in the business name, shall clearly and specifically designate the license or registration discipline of each individual named.

(c) The business name of a California engineering business may be a fictitious name. However, if the fictitious name includes the name of any person, the requirements of paragraph (3) of subdivision (a) shall be met.

(d) A person not licensed under this chapter may also be a partner or an officer of a civil, electrical, or mechanical engineering business if the requirements of subdivision (a) are met. Nothing in this section shall be construed to permit a person who is not licensed under this chapter to be the sole owner of a civil, electrical, or mechanical engineering business, unless otherwise exempt under this chapter.

(e) This chapter does not prevent an individual or business engaged in any line of endeavor other than the practice of civil, electrical, or mechanical engineering from employing or contracting with a licensed civil, electrical, or mechanical engineer to perform the respective engineering services incidental to the conduct of business.

(f) This section shall not prevent the use of the name of any business engaged in rendering civil, electrical, or mechanical engineering services, including the use by any lawful successor or survivor, that lawfully was in existence on December 31, 1987. However, the business is subject to paragraphs (1) and (2) of subdivision (a).

(g) A business engaged in rendering civil, electrical, or mechanical engineering services may use in its name the name of a deceased or retired person provided all of the following conditions are satisfied:

(1) The person’s name had been used in the name of the business, or a predecessor in interest of the business, prior to and after the death or retirement of the person.

(2) The person shall have been an owner, partner, or officer of the business, or an owner, partner, or officer of the predecessor in interest of the business.

(3) The person shall have been licensed as a professional engineer, or a land surveyor, or an architect, or a geologist, (A) by the appropriate licensing board if that person is operating a place of business or practice in this state, or (B) by the applicable state board if no place of business existed in this state.

(4) The person, if retired, has consented to the use of the name and does not permit the use of the name in the title of another professional engineering business in this state during the period of the consent. However, the retired person may use his or her name as the name of a new or purchased business if it is not identical in every respect to that person’s name as used in the former business.

(5) The business shall be subject to the provisions of paragraphs (1) and (2) of subdivision (a).

(h) This section does not affect the provisions of Sections 6731.2 and 8726.1.

(i) A current organization record form shall be filed with the board for all businesses engaged in rendering civil, electrical, or mechanical engineering services.

(j) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2010, Ch. 634, Sec. 2. Effective September 30, 2010. Section operative January 1, 2016, by its own provisions.)



6739

Officers and employees of the United States of America practicing solely as such officers or employees are exempt from registration under the provisions of this chapter.

(Repealed and added by Stats. 1951, Ch. 1709.)



6740

A subordinate to a civil, electrical or mechanical engineer licensed under this chapter, or a subordinate to a civil, electrical or mechanical engineer exempted from licensure under this chapter, insofar as he or she acts solely in that capacity, is exempt from licensure under the provisions of this chapter. This exemption, however, does not permit any such subordinate to practice civil, electrical or mechanical engineering in his or her own right or to use the titles listed in Sections 6732, 6736, and 6736.1.

(Amended by Stats. 2006, Ch. 658, Sec. 99. Effective January 1, 2007.)



6741

Any person, firm, partnership, or corporation is exempt from registration under the provisions of this chapter who meets all the following:

(a) Is a nonresident of the State of California.

(b) Is legally qualified in another state to practice as a civil, electrical, or mechanical engineer.

(c) Does not maintain a regular place of business in this state.

(d) Offers to but does not practice civil, electrical, or mechanical engineering in this state.

(Amended by Stats. 2000, Ch. 1006, Sec. 15. Effective January 1, 2001.)



6742

Any person, firm or corporation holding a license as real estate broker or real estate salesman, when making appraisals and valuations of real estate properties, while engaged in the business or acting in the capacity of a real estate broker or a real estate salesman, within the meaning of the California Real Estate Act is exempt from registration under the provisions of this chapter.

(Repealed and added by Stats. 1951, Ch. 1709.)



6743

This chapter does not affect Chapter 15 of Division 3 of this code, relating to surveyors, except insofar as this chapter is expressly made applicable.

(Added by Stats. 1951, Ch. 1709.)



6744

This chapter does not require registration for the purpose of practicing civil engineering, by an individual, a member of a firm or partnership, or by an officer of a corporation on or in connection with property owned or leased by the individual, firm, partnership, or corporation, unless the civil engineering work to be performed involves the public health or safety or the health and safety of employees of the individual, firm, partnership or corporation.

(Added by Stats. 1951, Ch. 1709.)



6745

This chapter does not prohibit any person, firm or corporation from furnishing, either alone or with subcontractors, labor and materials, with or without plans, drawings, specifications, instruments of service or other data covering such labor and materials:

(a) For store fronts, interior alterations or additions, fixtures, cabinet work, furniture or other appliances or equipment.

(b) For any work necessary to provide for their installation.

(c) For any alterations or additions to any building necessary to or attendant upon the installation of such store fronts, interior alterations or additions, fixtures, cabinet work, furniture, appliances or equipment; provided, such alterations do not affect the structural safety of the building.

(Added by Stats. 1951, Ch. 1709.)



6746

Plans, specifications, reports and documents relating to communication lines and equipment prepared by employees of communications companies which come under the jurisdiction of the Public Utilities Commission, and by employees of contractors while engaged in work on communication equipment for communications companies which come under the jurisdiction of the Public Utilities Commission, are not subject to the provisions of this chapter.

(Amended by Stats. 1957, Ch. 1708.)



6746.1

The provisions of this chapter pertaining to licensure of professional engineers, other than civil engineers, do not apply to employees in the communications industry, nor to the employees of contractors while engaged in work on communications equipment. However, those employees may not use any of the titles listed in Sections 6732, 6736, and 6736.1, unless licensed.

(Added by Stats. 2006, Ch. 658, Sec. 100. Effective January 1, 2007.)



6747

(a) This chapter, except for those provisions that apply to civil engineers and civil engineering, shall not apply to the performance of engineering work by a manufacturing, mining, public utility, research and development, or other industrial corporation, or by employees of that corporation, provided that work is in connection with, or incidental to, the products, systems, or services of that corporation or its affiliates.

(b) For purposes of this section, “employees” also includes consultants, temporary employees, contract employees, and those persons hired pursuant to third-party contracts.

(Amended by Stats. 1997, Ch. 705, Sec. 3. Effective January 1, 1998.)



6748

(a) Notwithstanding Section 6747, this chapter applies to engineering work approved by a person employed by a privately or publicly owned utility in the planning, designing, construction, operation, or maintenance of a nuclear powerplant which is owned or operated by the utility.

(b) Any engineering work subject to subdivision (a) shall be approved by a professional engineer registered in the applicable discipline of engineering specified in Section 6732.

(Added by Stats. 1987, Ch. 368, Sec. 1.)



6749

(a) A professional engineer shall use a written contract when contracting to provide professional engineering services to a client pursuant to this chapter. The written contract shall be executed by the professional engineer and the client, or his or her representative, prior to the professional engineer commencing work, unless the client knowingly states in writing that work may be commenced before the contract is executed. The written contract shall include, but not be limited to, all of the following:

(1) A description of the services to be provided to the client by the professional engineer.

(2) A description of any basis of compensation applicable to the contract, and the method of payment agreed upon by the parties.

(3) The name, address, and license or certificate number of the professional engineer, and the name and address of the client.

(4) A description of the procedure that the professional engineer and the client will use to accommodate additional services.

(5) A description of the procedure to be used by any party to terminate the contract.

(b) This section shall not apply to any of the following:

(1) Professional engineering services rendered by a professional engineer for which the client will not pay compensation.

(2) A professional engineer who has a current or prior contractual relationship with the client to provide engineering services, and that client has paid the professional engineer all of the fees that are due under the contract.

(3) If the client knowingly states in writing after full disclosure of this section that a contract which complies with the requirements of this section is not required.

(4) Professional engineering services rendered by a professional engineer to any of the following:

(A) A professional engineer licensed or registered under this chapter.

(B) A land surveyor licensed under Chapter 15 (commencing with Section 8700).

(C) An architect licensed under Chapter 3 (commencing with Section 5500).

(D) A contractor licensed under Chapter 9 (commencing with Section 7000).

(E) A geologist or a geophysicist licensed under Chapter 12.5 (commencing with Section 7800).

(F) A manufacturing, mining, public utility, research and development, or other industrial corporation, if the services are provided in connection with or incidental to the products, systems, or services of that corporation or its affiliates.

(G) A public agency.

(c) “Written contract” as used in this section includes a contract that is in electronic form.

(Added by Stats. 2000, Ch. 976, Sec. 2. Effective January 1, 2001.)






ARTICLE 4 - Registration

6750

(a) An application for licensure as a professional engineer or certification as an engineer-in-training shall be made to the board on the prescribed form, with all statements made therein under oath, and shall be accompanied by the fee prescribed by this chapter. An application for licensure as a professional engineer shall specify, additionally, the branch of engineering in which the applicant desires licensure.

(b) The board may authorize an organization specified by the board pursuant to Section 6754 to receive directly from applicants payment of the examination fees charged by that organization as payment for examination materials and services.

(Amended by Stats. 2010, Ch. 415, Sec. 10. Effective January 1, 2011.)



6751

(a) The applicant for certification as an engineer-in-training shall comply with all of the following:

(1) Not have committed acts or crimes constituting grounds for denial of registration under Section 480.

(2) Successfully pass the first division of the examination. The applicant shall be eligible to sit for the first division of the examination after satisfactory completion of three years or more of postsecondary engineering education, three years or more of engineering experience, or a combination of postsecondary education and experience in engineering totaling three years.

The board need not verify the applicant’s eligibility other than to require the applicant to sign a statement of eligibility on the application form.

(b) The applicant for registration as a professional engineer shall comply with all of the following:

(1) Not have committed acts or crimes constituting grounds for denial of registration under Section 480.

(2) Furnish evidence of six years or more of qualifying experience in engineering work satisfactory to the board evidencing that the applicant is competent to practice the character of engineering in the branch for which he or she is applying for registration, and successfully pass the second division of the examination.

(3) The applicant for the second division of the examination shall successfully pass the first division examination or shall be exempt therefrom.

(Amended by Stats. 2010, Ch. 415, Sec. 11. Effective January 1, 2011.)



6751.2

The board may consider the professional experience and education acquired by applicants outside the United States which in the opinion of the board is equivalent to the minimum requirements of the board established by regulation for professional experience and education in this state.

(Added by Stats. 1968, Ch. 895.)



6751.5

The board shall by rule establish the criteria to be used for approving curricula of schools of engineering.

(Added by Stats. 1957, Ch. 2084.)



6752

An applicant for registration as a civil engineer must have gained his experience under the direction of a civil engineer legally qualified to practice.

(Amended by Stats. 1971, Ch. 92.)



6753

With respect to applicants for licensure as professional engineers, the board:

(a) Shall give credit as qualifying experience of four years, for graduation with an engineering degree from a college or university the curriculum of which has been approved by the board.

(b) May at its discretion give credit as qualifying experience up to a maximum of two years, for graduation with an engineering degree from a nonapproved engineering curriculum or graduation with an engineering technology degree in an approved engineering technology curriculum.

(c) May at its discretion give credit as qualifying experience of up to one-half year, for each year of successfully completed postsecondary study in an engineering curriculum up to a maximum of four years credit. A year of study shall be at least 32 semester units or 48 quarter units.

(d) May at its discretion give credit as qualifying experience not in excess of five years, for a postgraduate degree in a school of engineering with a board approved undergraduate or postgraduate curriculum.

(e) May at its discretion give credit as qualifying experience for engineering teaching, not in excess of one year, if of a character satisfactory to the board.

The sum of qualifying experience credit for subdivision (a) to (e), inclusive, shall not exceed five years.

(Amended by Stats. 2006, Ch. 658, Sec. 102. Effective January 1, 2007.)



6753.5

All applicants shall be given equal credit for engineering experience in the armed forces of United States as with any other comparable engineering experience.

(Added by Stats. 1951, Ch. 1709.)



6754

Examination for licensure shall be held at such times and places as the board shall determine.

The second division of the examination for all branches specified in Section 6732 shall be administered at least once each year.

Work of the board relating to examination and licensure may be divided into committees as the board shall direct. The scope of examinations and the methods of procedure may be prescribed by board rule.

The board may make arrangements with a public or private organization to conduct the examination. The board may contract with a public or private organization for materials or services related to the examination.

(Amended by Stats. 2006, Ch. 658, Sec. 103. Effective January 1, 2007.)



6755

(a) Examination duration and composition shall be designed to conform to the following general principle: The first division of the examination shall test the applicant’s knowledge of appropriate fundamental engineering subjects, including mathematics and the basic sciences; the second division of the examination shall test the applicant’s ability to apply his or her knowledge and experience and to assume responsible charge in the professional practice of the branch of engineering in which the applicant is being examined.

(b) The applicant for the second division of the examination shall have successfully passed the first division examination or shall be exempt therefrom.

(c) The board may by rule provide for a waiver of the first division of the examination for applicants whose education and experience qualifications substantially exceed the requirements of Section 6751.

(d) The board may by rule provide for a waiver of the second division of the examination for persons eminently qualified for registration in this state by virtue of their standing in the engineering community, their years of experience, and those other qualifications as the board deems appropriate.

(Amended by Stats. 1985, Ch. 1134, Sec. 5.)



6755.1

(a) The second division of the examination for registration as a professional engineer shall include questions to test the applicant’s knowledge of state laws and the board’s rules and regulations regulating the practice of professional engineering. The board shall administer the test on state laws and board rules regulating the practice of engineering in this state as a separate part of the second division of the examination for registration as a professional engineer.

(b) On and after April 1, 1988, the second division of the examination for registration as a civil engineer shall also include questions to test the applicant’s knowledge of seismic principles and engineering surveying principles as defined in Section 6731.1. No registration for a civil engineer shall be issued by the board on or after January 1, 1988, to any applicant unless he or she has successfully completed questions to test his or her knowledge of seismic principles and engineering surveying principles.

The board shall administer the questions to test the applicant’s knowledge of seismic principles and engineering surveying principles as a separate part of the second division of the examination for registration as a civil engineer.

It is the intent of the Legislature that this section confirm the authority of the board to issue registrations prior to April 1, 1988, to applicants based on examinations not testing the applicant’s knowledge of seismic principles and engineering surveying principles as defined in Section 6731.1.

(Amended by Stats. 2005, Ch. 657, Sec. 6. Effective January 1, 2006.)



6756

(a) An applicant for certification as an engineer-in-training shall, upon making a passing grade in that division of the examination prescribed in Section 6755, relating to fundamental engineering subjects, be issued a certificate as an engineer-in-training. A renewal or other fee, other than the application and examination fees, may not be charged for this certification. The certificate shall become invalid when the holder has qualified as a professional engineer as provided in Section 6762.

(b) An engineer-in-training certificate does not authorize the holder thereof to practice or offer to practice civil, electrical, or mechanical engineering work, in his or her own right, or to use the titles specified in Sections 6732, 6736, and 6736.1.

(c) It is unlawful for anyone other than the holder of a valid engineer-in-training certificate issued under this chapter to use the title of “engineer-in-training” or any abbreviation of that title.

(Amended by Stats. 2010, Ch. 415, Sec. 12. Effective January 1, 2011.)



6757

Applicants who profess to be qualified in more than one branch of engineering shall be required to file an application for each branch in which they wish to be registered.

(Amended by Stats. 1975, Ch. 896.)



6758

An applicant failing in an examination may be examined again upon filing a new application and the payment of the fee fixed by this chapter.

(Amended by Stats. 2010, Ch. 415, Sec. 13. Effective January 1, 2011.)



6759

The board, upon application therefor, on its prescribed form, and the payment of the fee fixed by this chapter, may issue a certificate of registration as a professional engineer, without written examination, to any person holding a certificate of registration issued to him or her by any state or country when the applicant’s qualifications meet the requirements of this chapter and rules established by the board. The board shall not require a comity applicant to meet any requirement not required of California applicants. For purposes of this section, equivalent second division examinations shall be written examinations prepared by or administered by a state or territory either by single or combined branch at the level generally administered by the board to persons who passed or were exempted from the first division examination. Applicants who have passed an equivalent second division combined branch or a single branch examination in a branch not recognized for registration in California shall be registered in the branch in which their experience and education indicate the closest relationship.

(Amended by Stats. 2014, Ch. 400, Sec. 11. Effective January 1, 2015.)



6762

Any applicant who has passed the second division examination and has otherwise qualified hereunder as a professional engineer, shall have a certificate of registration issued to him or her as a professional engineer in the particular branch for which he or she is found qualified.

(Amended by Stats. 1985, Ch. 1134, Sec. 8.)



6762.5

(a) The board shall issue, upon application and payment of the fee established by Section 6799, a retired license (registration), to an engineer who has been licensed by the board for a minimum of 5 years within California and a minimum of 20 years within the United States or territory of the United States, and who holds a license that is not suspended, revoked, or otherwise disciplined, or subject to pending discipline under this chapter.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active engineer’s license is required. An engineer holding a retired license shall be permitted to use the titles “retired professional engineer,” “professional engineer, retired,” or either of those titles with the licensee’s branch designation inserted for the word “professional” for example, “retired civil engineer” or “civil engineer, retired.”

(c) The holder of a retired license shall not be required to renew that license.

(d) In order for the holder of a retired license issued pursuant to this section to restore his or her license to active status, he or she shall pass the second division examination that is required for initial licensure with the board.

(Added by Stats. 1999, Ch. 983, Sec. 2. Effective January 1, 2000.)



6763

Application for authority to use the title “structural engineer,” “soil engineer,” “soils engineer,” or “geotechnical engineer” shall be made to the board on forms prescribed by it and shall be accompanied by the fee fixed by this chapter.

An applicant for authority to use the title “structural engineer,” “soil engineer,” “soils engineer,” or “geotechnical engineer” who has passed the examination prescribed by the board, or an applicant for authority to use the title “soil engineer,” “soils engineer,” or “geotechnical engineer” whose application is submitted prior to July 1, 1986, and who has otherwise demonstrated that he or she is qualified, shall have a certificate of authority issued to him or her.

For purposes of this chapter, an authority to use the title “structural engineer,” “soil engineer,” “soils engineer,” or “geotechnical engineer” is an identification of competence and specialization in a subspecialty of civil engineering and necessitates education or experience in addition to that required for registration as a civil engineer.

(Amended by Stats. 2010, Ch. 415, Sec. 15. Effective January 1, 2011.)



6763.1

An applicant to use the title “structural engineer” shall have successfully passed a written examination for structural engineering that is administered by a nationally recognized entity approved by the board.

(Amended by Stats. 2011, Ch. 448, Sec. 20. Effective January 1, 2012.)



6763.5

If an applicant for registration as a professional engineer or certification as an engineer-in-training, or for authorization to use the title “structural engineer” or “soil engineer,” is found by the board to lack the qualifications required for admission to the examination for such registration, certification, or authorization, the board may, in accordance with the provisions of Section 158 of this code, refund to him or her one-half of the amount of his or her application fee.

(Amended by Stats. 1984, Ch. 1356, Sec. 3.)



6764

Each professional engineer licensed under this chapter shall, upon licensure, obtain a seal or stamp of a design authorized by the board bearing the licensee’s name, number of his or her certificate or authority, the legend “professional engineer” and the designation of the particular branch or authority in which he or she is licensed.

(Amended by Stats. 2009, Ch. 368, Sec. 4. Effective January 1, 2010.)



6765

A duplicate certificate of registration to replace one lost, destroyed, or mutilated may be issued subject to the rules and regulations of the board. The duplicate certificate fee fixed by this chapter shall be charged.

(Added by Stats. 1951, Ch. 1709.)



6766

An unsuspended, unrevoked and unexpired certificate and endorsement of registry made under this chapter, is presumptive evidence in all courts and places that the person named therein is legally registered.

(Added by Stats. 1951, Ch. 1709.)






ARTICLE 4.5 - Reporting Requirements

6770

(a) A licensee shall report to the board in writing the occurrence of any of the following events that occurred on or after January 1, 2008, within 90 days of the date the licensee has knowledge of the event:

(1) The conviction of the licensee of any felony.

(2) The conviction of the licensee of any other crime that is substantially related to the qualifications, functions, and duties of a licensed professional engineer.

(3) A civil action settlement or administrative action resulting in a settlement against the licensee in any action alleging fraud, deceit, misrepresentation, breach or violation of contract, negligence, incompetence, or recklessness by the licensee in the practice of professional engineering if the amount or value of the settlement is greater than fifty thousand dollars ($50,000).

(4) A civil action judgment or binding arbitration award or administrative action resulting in a judgment or binding arbitration award against the licensee in any action alleging fraud, deceit, misrepresentation, breach or violation of contract, negligence, incompetence, or recklessness by the licensee in the practice of professional engineering if the amount or value of the judgment or binding arbitration award is twenty-five thousand dollars ($25,000) or greater.

(b) The report required by subdivision (a) shall be signed by the licensee and set forth the facts that constitute the reportable event. If the reportable event involves the action of an administrative agency or court, the report shall set forth the title of the matter, court or agency name, docket number, and the date the reportable event occurred.

(c) A licensee shall promptly respond to oral or written inquiries from the board concerning the reportable events, including inquiries made by the board in conjunction with license renewal.

(d) Nothing in this section shall impose a duty upon any licensee to report to the board the occurrence of any of the events set forth in subdivision (a) either by or against any other licensee.

(e) Failure of a licensee to report to the board in the time and manner required by this section shall be grounds for disciplinary action.

(f) For the purposes of this section, a conviction includes the initial plea, verdict, or finding of guilt; a plea of no contest; or pronouncement of sentence by a trial court even though the conviction may not be final or sentence actually imposed until all appeals are exhausted.

(Amended by Stats. 2013, Ch. 471, Sec. 1. Effective January 1, 2014.)



6770.1

Within 30 days of entry of a conviction described in paragraphs (1) and (2) of subdivision (a) of Section 6770, a settlement described in paragraph (3) of subdivision (a) of Section 6770, or a judgment described in paragraph (4) of subdivision (a) of Section 6770, by a court of this state that has been notified that the defendant is a licensee of the board, the court that rendered the conviction, settlement, or judgment shall report that fact to the board and provide the board with a copy of the conviction, settlement, or judgment and any orders or opinions of the court accompanying or ordering the conviction, settlement, or judgment.

(Amended by Stats. 2013, Ch. 471, Sec. 2. Effective January 1, 2014.)



6770.2

(a) Within 30 days of payment of all or any portion of any civil action judgment, settlement, or binding arbitration award described in Section 6770 against a licensee of the board, any insurer providing professional liability insurance to that licensee shall report to the board the name of the licensee; the amount or value of the judgment, settlement, or binding arbitration award; the amount paid by the insurer; and the identity of the payee.

(b) Within 30 days of payment of all or any portion of any civil action judgment, settlement, or binding arbitration award described in Section 6770 against a licensee of the board, any state or local government agency that self-insures that licensee shall report to the board the name of the licensee; the amount or value of the judgment, settlement, or binding arbitration award; the amount paid; and the identity of the payee.

(Amended by Stats. 2013, Ch. 471, Sec. 3. Effective January 1, 2014.)



6770.3

The requirements of Sections 6770, 6770.1, and 6770.2 shall apply if a party to the civil action, settlement, or arbitration award is or was a sole proprietorship, partnership, firm, corporation, or state or local government agency in which the licensee is or was an owner, partner, member, officer, or employee and is or was the licensee in responsible charge of that portion of the project that was the subject of the civil judgment, settlement, or arbitration award.

(Added by Stats. 2004, Ch. 691, Sec. 19.6. Effective January 1, 2005. Section conditionally operative on January 1, 2008, pursuant to Section 6770.6.)



6770.4

(a) Notwithstanding any other provision of law, a licensee shall not be considered to have violated a confidential settlement agreement or other confidential agreement by providing a report to the board as required by this article.

(Added by Stats. 2004, Ch. 691, Sec. 19.6. Effective January 1, 2005. Section conditionally operative on January 1, 2008, pursuant to Section 6770.6.)



6770.5

The board may adopt regulations to further define the reporting requirements of Sections 6770, 6770.1, and 6770.2.

(Added by Stats. 2004, Ch. 691, Sec. 19.6. Effective January 1, 2005. Section conditionally operative on January 1, 2008, pursuant to Section 6770.6.)



6770.6

This article shall become operative on January 1, 2008, only if an appropriation is made from the Professional Engineer’s and Land Surveyor’s Fund for the 2007–08 fiscal year in the annual Budget Act to fund the activities of this article, and sufficient hiring authority is granted to the board pursuant to a budget change proposal to provide sufficient staffing to implement this article.

(Amended by Stats. 2007, Ch. 354, Sec. 12. Effective January 1, 2008. Note: This section prescribes a conditional operative date for Article 4.5, commencing with Section 6770.)






ARTICLE 5 - Disciplinary Proceedings

6775

The board may, upon its own initiative or upon the receipt of a complaint, investigate the actions of any professional engineer licensed under this chapter and make findings thereon.

By a majority vote, the board may publicly reprove, suspend for a period not to exceed two years, or revoke the certificate of any professional engineer licensed under this chapter on any of the following grounds:

(a) Any conviction of a crime substantially related to the qualifications, functions, and duties of a licensed professional engineer, in which case the certified record of conviction shall be conclusive evidence thereof.

(b) Any deceit, misrepresentation, or fraud in his or her practice.

(c) Any negligence or incompetence in his or her practice.

(d) A breach or violation of a contract to provide professional engineering services.

(e) Any fraud, deceit, or misrepresentation in obtaining his or her certificate as a professional engineer.

(f) Aiding or abetting any person in the violation of any provision of this chapter or any regulation adopted by the board pursuant to this chapter.

(g) A violation in the course of the practice of professional engineering of a rule or regulation of unprofessional conduct adopted by the board.

(h) A violation of any provision of this chapter or any other law relating to or involving the practice of professional engineering.

(Amended by Stats. 2013, Ch. 178, Sec. 2. Effective January 1, 2014.)



6775.1

The board may, upon its own initiative or upon the receipt of a complaint, investigate the actions of any engineer-in-training and make findings thereon.

By a majority vote, the board may revoke the certificate of any engineer-in-training:

(a) Who has been convicted of a crime as defined in subdivision (a) of Section 480.

(b) Who has committed any act that would be grounds for denial of licensure pursuant to Section 480 or 496.

(c) Who has committed any act of fraud, deceit, or misrepresentation in obtaining his or her engineer-in-training certificate or certificate of registration, certification, or authority as a professional engineer.

(d) Who aids or abets any person in the violation of any provision of this chapter or any regulation adopted by the board pursuant to this chapter.

(e) Who violates Section 119 with respect to an engineer-in-training certificate.

(f) Who commits any act described in Section 6787.

(g) Who violates any provision of this chapter or any regulation adopted by the board pursuant to this chapter.

(Amended by Stats. 2011, Ch. 432, Sec. 7. Effective January 1, 2012.)



6776

The proceedings under this article shall be conducted in accordance with Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Amended by Stats. 2000, Ch. 1006, Sec. 22. Effective January 1, 2001.)



6777

The board may reissue a certificate of registration, certification, or authority, to any person whose certificate has been revoked if a majority of the members of the board vote in favor of such reissuance for reasons the board deems sufficient.

(Added by Stats. 1951, Ch. 1709.)



6779

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions and duties of a registered professional engineer is deemed to be a conviction within the meaning of this article. The board may order the certificate suspended or revoked, or may decline to issue a certificate, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1978, Ch. 1161.)



6780

(a) A petitioner may petition the board for reinstatement or modification of penalty, including reduction, modification, or termination of probation, after the following minimum periods have elapsed from the effective date of the decision ordering the disciplinary action, or if the order of the board or any portion of it is stayed by a court of law, from the date the disciplinary action is actually implemented in its entirety:

(1) Except as otherwise provided in this section, at least three years for reinstatement of a certificate that was revoked or surrendered. However, the board may, in its sole discretion, specify in its order of revocation or surrender a lesser period of time that shall be at minimum one year.

(2) At least two years for early termination of a probation period of three years or more.

(3) At least one year for early termination of a probation period of less than three years.

(4) At least one year for reduction or modification of a condition of probation.

(b) The board shall notify the Attorney General of the filing of the petition. The petitioner and the Attorney General shall be given timely notice by letter of the time and place of the hearing on the petition, and the petitioner and the Attorney General shall be given the opportunity to present both oral and documentary evidence and argument to the board. The petitioner shall at all times have the burden of proof to establish by clear and convincing evidence that he or she is entitled to the relief sought in the petition.

(c) The board itself or an administrative law judge, if one is designated by the board, shall hear the petition and shall prepare a written decision setting forth the reasons supporting the decision.

(d) The board may grant or deny the petition or may impose any terms and conditions that it reasonably deems appropriate as a condition of reinstatement or reduction or modification of the penalty.

(e) No petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole. No petition shall be considered while there is an accusation or petition to revoke probation pending against the petitioner.

(f) The board may, in its discretion, deny without hearing or argument any petition that is filed pursuant to this section within a period of two years from the effective date of a prior decision following a hearing under this section.

(g) Judicial review of the board’s decision following a hearing under this section may be sought by way of a petition for writ of administrative mandamus pursuant to Section 1094.5 of the Code of Civil Procedure. The party seeking to overturn the board’s decision shall have the burden of proof in any mandamus proceeding. In the mandamus proceeding, if it is alleged that there has been an abuse of discretion because the board’s findings are not supported by the evidence, abuse of discretion is established if the court determines that the findings are not supported by substantial evidence in light of the whole record.

(h) The following definitions apply for purposes of this section:

(1) “Certificate” includes certificate of registration or license as a professional engineer; certificates of authority to use the titles “structural engineer,” “geotechnical engineer,” “soil engineer,” “soils engineer,” or “consulting engineer;” and certification as an engineer-in-training.

(2) “Petitioner” means a professional engineer or an engineer-in-training whose certificate has been revoked, suspended, or surrendered or placed on probation.

(Amended by Stats. 2005, Ch. 657, Sec. 7. Effective January 1, 2006.)






ARTICLE 6 - Offenses Against the Chapter

6785

The board shall have the power, duty, and authority to investigate violations of the provisions of this chapter.

(Repealed and added by Stats. 1951, Ch. 1709.)



6786

It is the duty of the respective members of the legal system to prosecute all persons charged with the violation of any of the provisions of this chapter.

It is the duty of the executive officer of the board, under the direction of the board, to aid these officers in the enforcement of this chapter.

(Amended by Stats. 1984, Ch. 47, Sec. 61. Effective March 21, 1984.)



6787

Every person is guilty of a misdemeanor:

(a) Who, unless he or she is exempt from licensure under this chapter, practices or offers to practice civil, electrical, or mechanical engineering in this state according to the provisions of this chapter without legal authorization.

(b) Who presents or attempts to file as his or her own the certificate of licensure of a licensed professional engineer unless he or she is the person named on the certificate of licensure.

(c) Who gives false evidence of any kind to the board, or to any member thereof, in obtaining a certificate of licensure.

(d) Who impersonates or uses the seal of a licensed professional engineer.

(e) Who uses an expired, suspended, surrendered, or revoked certificate issued by the board.

(f) Who represents himself or herself as, or uses the title of, a licensed or registered civil, electrical, or mechanical engineer, or any other title whereby that person could be considered as practicing or offering to practice civil, electrical, or mechanical engineering in any of its branches, unless he or she is correspondingly qualified by licensure as a civil, electrical, or mechanical engineer under this chapter.

(g) Who, unless appropriately licensed, manages, or conducts as manager, proprietor, or agent, any place of business from which civil, electrical, or mechanical engineering work is solicited, performed, or practiced, except as authorized pursuant to subdivision (d) of Section 6738 and Section 8726.1.

(h) Who uses the title, or any combination of that title, of “professional engineer,” “licensed engineer,” “registered engineer,” or the branch titles specified in Section 6732, or the authority titles specified in Sections 6736 and 6736.1, or “engineer-in-training,” or who makes use of any abbreviation of that title that might lead to the belief that he or she is a licensed engineer, is authorized to use the titles specified in Section 6736 or 6736.1, or holds a certificate as an engineer-in-training, without being licensed, authorized, or certified as required by this chapter.

(i) Who uses the title “consulting engineer” without being licensed as required by this chapter or without being authorized to use that title pursuant to legislation enacted at the 1963, 1965 or 1968 Regular Session.

(j) Who violates any provision of this chapter.

(Amended by Stats. 2006, Ch. 658, Sec. 104. Effective January 1, 2007.)



6788

Any person who violates any provision of subdivisions (a) to (i), inclusive, of Section 6787 in connection with the offer or performance of engineering services for the repair of damage to a residential or nonresidential structure caused by a disaster for which a state of emergency is proclaimed by the Governor pursuant to Section 8625 of the Government Code, or for which an emergency or major disaster is declared by the President of the United States, shall be punished by a fine up to ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or for two or three years, or by both the fine and imprisonment, or by a fine up to one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 17. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 7 - Revenue

6795

Certificates of registration as a professional engineer, and certificates of authority, shall be valid for a period of two years from the assigned date of renewal. Biennial renewals shall be staggered on a quarterly basis. To renew an unexpired certificate, the certificate holder shall, on or before the date of expiration indicated on the renewal receipt, apply for renewal on a form prescribed by the board, and pay the renewal fee prescribed by this chapter.

(Amended by Stats. 2012, Ch. 661, Sec. 9. Effective January 1, 2013.)



6795.1

Within 60 to 90 days prior to the expiration of a certificate of registration or certificate of authority, the board shall mail to the registrant or authority holder a notice of the pending expiration. That notice shall include application forms for renewal. If there is no response by the expiration date, the board shall provide a second notice to the registrant’s or authority holder’s address.

(Amended by Stats. 1996, Ch. 829, Sec. 98. Effective January 1, 1997.)



6796

Except as otherwise provided in this article, certificates of registration as a professional engineer, and certificates of authority may be renewed at any time within three years after expiration on filing of application for renewal on a form prescribed by the board and payment of all accrued and unpaid renewal fees. If the certificate is renewed more than 60 days after its expiration, the certificate holder, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs.

The expiration date of a certificate renewed pursuant to this section shall be determined pursuant to Section 6795.

(Amended by Stats. 1994, Ch. 26, Sec. 203. Effective March 30, 1994.)



6796.1

A suspended certificate is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the holder of the certificate, while it remains suspended and until it is reinstated, to engage in the activity to which the certificate relates, or in any other activity or conduct in violation of the order or judgment by which it was suspended.

(Added by Stats. 1961, Ch. 1252.)



6796.2

A revoked certificate is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the holder of the certificate, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 1961, Ch. 1252.)



6796.3

Certificates of registration as a professional engineer, and certificates of authority to use the title “structural engineer,” “soil engineer,” or “consulting engineer” that are not renewed within three years after expiration may not be renewed, restored, reinstated, or reissued unless all of the following apply:

(a) The registrant or certificate holder has not committed any acts or crimes constituting grounds for denial of registration or of a certificate under Section 480.

(b) The registrant or certificate holder takes and passes the examination that would be required of him or her if he or she were then applying for the certificate for the first time, or otherwise establishes to the satisfaction of the board that, with due regard for the public interest, he or she is qualified to practice the branch of engineering in which he or she seeks renewal or reinstatement.

(c) The registrant or certificate holder pays all of the fees that would be required of him or her if he or she were then applying for the certificate for the first time. If the registrant or certificate holder has been practicing in this state with an expired or delinquent license and receives a waiver from taking the examination as specified in subdivision (b) then he or she shall pay all accrued and unpaid renewal fees.

The board may, by regulation, provide for the waiver or refund of all or any part of the application fee in those cases in which a certificate is issued without an examination pursuant to this section.

(Amended by Stats. 1994, Ch. 1275, Sec. 39. Effective January 1, 1995.)



6796.5

Once an expired or delinquent certificate of registration or certificate of authority is renewed, restored, reinstated, or reissued pursuant to Section 6796 or 6796.3, all the following shall apply:

(a) The board shall continue to have full jurisdiction and authority over the registrant or certificate holder as if the registration or authority had not expired or become delinquent.

(b) The work performed by the registrant or certificate holder during a period of expiration or delinquency shall be deemed lawful and validly performed as to persons or entities other than the registrant or authority holder.

(c) The renewal, restoration, reinstatement, or reissuance of a registration or certificate of authority shall not affect liability issues regarding work performed during a period of expiration or delinquency, nor does the fact of performance during a period of expiration on delinquency affect liability issues.

(Added by Stats. 1985, Ch. 1134, Sec. 13.)



6797

The department shall receive and account for all money derived from the operation of this chapter and, at the end of each month, shall report such money to the State Controller and shall pay it to the State Treasurer, who shall keep the money in a separate fund known as the Professional Engineer’s and Land Surveyor’s Fund.

For accounting and recordkeeping purposes, the Professional Engineer’s and Land Surveyor’s Fund shall be deemed to be a single special fund, and shall be available for expenditure only for the purposes as are now or may hereafter be provided by law.

The fees and civil penalties received under this chapter shall be deposited in the Professional Engineer’s and Land Surveyor’s Fund. All moneys in the fund are hereby appropriated for the purposes of this chapter.

(Amended by Stats. 1983, Ch. 1200, Sec. 2.)



6798

The board may make refunds of all fees in accordance with Section 158 of this code.

(Amended by Stats. 1975, Ch. 896.)



6799

(a) The amount of the fees prescribed by this chapter shall be fixed by the board in accordance with the following schedule:

(1) The fee for filing each application for licensure as a professional engineer and each application for authority level designation at not more than four hundred dollars ($400) and for each application for certification as an engineer-in-training at not more than one hundred dollars ($100).

(2) The fee to take an examination administered by a public or private organization pursuant to Section 6754 shall be no greater than the actual cost of the development and administration of the examination and may be paid directly to the organization by the applicant.

(3) The renewal fee for each branch of professional engineering in which licensure is held, and the renewal fee for each authority level designation held, at no more than the professional engineer application fee currently in effect.

(4) The fee for a retired license at not more than 50 percent of the professional engineer application fee in effect on the date of application.

(5) The delinquency fee at not more than 50 percent of the renewal fee in effect on the date of reinstatement.

(6) The board shall establish by regulation an appeal fee for examination. The regulation shall include provisions for an applicant to be reimbursed the appeal fee if the appeal results in passage of examination. The fee charged shall be no more than the costs incurred by the board.

(7) All other document fees are to be set by the board by rule.

(b) Applicants wishing to be examined in more than one branch of engineering shall be required to pay the additional fee for each examination after the first.

(Amended by Stats. 2013, Ch. 178, Sec. 3. Effective January 1, 2014.)









CHAPTER 8.5 - Locksmiths

ARTICLE 1 - General Provisions

6980

The following terms as used in this chapter have the meaning expressed in this article:

(a) “Branch office” means any additional physical location, other than the principal place of business of a licensee, where any locksmith service is provided. Branch office includes the California office of any out-of-state business conducting, directing, dispatching, or managing a locksmith business, service, or service providers in California. A telephone answering service or a telephone call-forwarding device, for routing calls within the immediate geographic area, shall not be deemed to be a branch office.

(b) “Bureau” means the Bureau of Security and Investigative Services.

(c) “Chief” means the Chief of the Bureau of Security and Investigative Services.

(d) “Department” means the Department of Consumer Affairs.

(e) “Director” means the Director of the Department of Consumer Affairs.

(f) “Employer” means a person who employs an individual for wages or salary, lists the individual on the employer’s payroll records, and withholds all legally required deductions and contributions.

(g) “Employee” means an individual who works for an employer, is listed on the employer’s payroll records, and is under the employer’s direction and control. An independent contractor is not an employee pursuant to this chapter.

(h) “Employer-employee relationship” means an individual who works for another and where the individual’s name appears on the payroll records of the employer.

(i) “Licensee” means a business entity, whether an individual, partnership, or corporation, licensed under this chapter.

(j) “Locksmith” means any person who, for any consideration or compensation whatsoever, engages, directly or indirectly and as a primary or secondary object, in the business of rekeying, installing, repairing, opening, modifying locks, or who originates keys for locks, including, but not limited to, electronic cloning of transponder keys and any other electronic programming of automotive keys and electronic operating devices, such as key fobs, door and ignition key devices, and successive electronic and other high-security key technology. A “locksmith” does not mean a person whose activities are limited to making a duplicate key from an existing key.

(k) “Person” means any individual, firm, company, association, organization, partnership, or corporation.

(l) “Registrant” means an employee registered pursuant to the provisions of this chapter.

(m) “Lock” means any mechanical, electromechanical, electronic, or electromagnetic device, or similar device, including any peripheral hardware, that is designed to control access from one area to another, or that is designed to control the use of a device, including, but not limited to, a safe, vault, or safe deposit box.

(n) “Recombination” means changing the combination of any combination-actuated lock.

(o) “Master key system” means any system in which a lock is rekeyed so that the lock can be operated by its own individual key and can also be operated by a key that can operate other locks if the other locks cannot be operated with the lock’s individual key.

(p) “Key duplication machine” means any tool whose only capability is to manufacture a new key by using an existing key as a guide, which includes, but is not limited to, any of the following:

(1) Standard key duplication machines that are limited to duplication of a metallic key from an existing metallic key, standard single- or double-sided key, including a plastic “credit card” emergency key.

(2) High-security key machines that include the duplication of restricted keys, such as sidewinders and laser cut styles of machines.

(3) Transponder cloning and reprogramming machines that transfer electronic codes and signals and successive technology to keys, fobs, and door and ignition operating devices.

(q) “Key blank” means a key that has not been altered or cut and does not include depth keys.

(r) “Pin kit” means a container that holds only the following lock parts and materials:

(1) Bottom pins.

(2) Top pins (not including master pins).

(3) Springs.

(4) Plug follower.

(5) Proprietary tools, provided by a lock manufacturer, designed for the purpose of rekeying a lock.

(s) “Locksmith tool” means (1) any tool designed for the purpose of opening, bypassing, altering, rekeying, servicing, or repairing any lock, or (2) any burglar tool, as described in Section 466 of the Penal Code.

(t) “Motor service vehicle” means any vehicle, as defined in Section 6161 of the Vehicle Code, or other mode of transportation, that is used in the business of rekeying, installing, repairing, opening, or modifying locks, or originating keys for locks.

(Amended by Stats. 2008, Ch. 679, Sec. 1. Effective January 1, 2009.)






ARTICLE 2 - Administration

6980.1

There is in the Department of Consumer Affairs the Bureau of Security and Investigative Services. The bureau is under the supervision and control of the director. The director shall administer and enforce the provisions of this chapter.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.2

The Governor shall appoint a chief of the bureau at a salary to be fixed in accordance with Section 12080.3 of the Government Code. The chief shall serve under the direction and supervision of the director.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.3

The director, in accordance with the State Civil Service Act, and Section 159.5, may appoint and fix the compensation of such clerical, inspection, investigation, and auditing personnel, as well as an assistant chief, as may be necessary to carry out the provisions of this chapter. Except as otherwise provided in Section 159.5, all personnel shall perform their respective duties under the supervision and direction of the chief.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.4

The chief shall gather evidence of violations of this chapter and of any rule or regulation established under this chapter by unlicensed persons who engage in a business for which a license is required under this chapter, and shall furnish the evidence to prosecuting officers of any county, city, or city and county for the purpose of prosecuting those violations.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.5

It shall be the duty of the chief to initiate and conduct investigations into the business operations of any locksmith, on his or her own motion, if the locksmith is not operating in accordance with the provisions of this chapter, or there has been a written complaint to the bureau about the actions and conduct of the locksmith or his or her employees.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.6

(a) Every power and duty granted to, or imposed upon, the director under this chapter may be delegated to the chief, except that the director may not delegate authority to adopt, or otherwise act upon, any proposed decision of a hearing officer after a hearing under the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The chief may delegate any power or duty granted to, or imposed upon, him or her under this chapter to the deputy chief, the assistant chief, or any inspection, investigation, or auditing personnel of the bureau or the department.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.7

(a) The director may adopt and enforce rules and regulations as may be reasonable and necessary for issuing licenses to applicants, for the conduct of the licensees, or for the general enforcement of this chapter in the protection of the public.

(b) These rules and regulations shall be adopted in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.8

The chief or his or her designee may inspect, examine, or investigate the relevant records, books, accounts, and files created and maintained by a locksmith. The chief shall have access to those relevant business records necessary to the examination for the purpose of performing a random audit to determine compliance with the provisions of this chapter.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)






ARTICLE 3 - Application of Chapter

6980.10

(a) No person shall engage within this state in the activities of a locksmith as defined in subdivision (j) of Section 6980, unless the person holds a valid locksmith license, is registered pursuant to the provisions of this chapter, or is exempt from the provisions of this chapter.

(b) Any person who does any of the following is guilty of a misdemeanor, punishable by a fine of ten thousand dollars ($10,000), or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment:

(1) Acts as or represents himself or herself to be a licensee under this chapter when that person is not a licensee under this chapter.

(2) Falsely represents that he or she is employed by a licensee under this chapter when he or she is not employed by a licensee under this chapter.

(3) Carries a badge, identification card, or business card, indicating that he or she is a licensee under this chapter when he or she is not a licensee under this chapter.

(4) Uses a letterhead or other written or electronically generated materials indicating that he or she is a licensee under this chapter when he or she is not a licensee under this chapter.

(5) Advertises that he or she is a licensee under this chapter when he or she is not a licensee under this chapter.

(c) A proceeding to impose the fine specified in subdivision (b) may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, the city prosecutor in any city or city and county having a full-time city prosecutor for the jurisdiction in which the violation occurred. If the action is brought by the district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Security Services Fund.

(Amended by Stats. 2008, Ch. 679, Sec. 2. Effective January 1, 2009.)



6980.12

This chapter does not apply to the following persons:

(a) A person, or his or her agent or employee, who is the manufacturer of a product, other than locks and keys, and who installs, repairs, opens, or modifies locks or who makes keys for the locks of that product as a normal incident to its marketing.

(b) An employee who is an industrial or institutional locksmith, provided that the employee provides locksmith services only to a single employer that does not provide locksmith services for hire to the public for any consideration or compensation whatsoever.

(c) A tow truck driver who does not originate keys for locks and whose locksmith services are limited to opening motor vehicles.

(d) A person employed exclusively and regularly by a state correctional institution, or other state or federal agency, and who does not provide locksmith services for hire to the public for any consideration or compensation whatsoever.

(e) (1) A person registered with the bureau pursuant to Chapter 11 (commencing with Section 7500) if the duties of that person’s position that constitute locksmithing are ancillary to the primary duties and functions of that person’s position.

(2) A person licensed, certified, or registered pursuant to Chapter 11.6 (commencing with Section 7590) if the duties of that person’s position that constitute locksmithing are performed in combination with the installation, maintenance, moving, repairing, replacing, servicing, or reconfiguration of an alarm system, as defined in subdivision (n) of Section 7590.1, and limited to work on electronic locks or access control devices that are controlled by an alarm system control device, including the removal of existing hardware.

(f) An agent or employee of a retail establishment that has a primary business other than providing locksmith services, providing all of the following criteria are met:

(1) The services provided by the retail establishment are limited to rekeying and recombination of locks.

(2) All rekeying, recombination, and installation of locks must take place on the premises of the retail establishment.

(3) All rekeying, recombination, and installation services provided by the retail establishment subject to this chapter are limited to locks purchased on the retail establishment’s premises and are conducted prior to purchasers taking possession of the locks.

(4) An unlicensed agent or employee of the retail establishment shall not advertise or represent himself or herself to be licensed under this chapter, and an agent or employee of the retail establishment shall not advertise or represent himself or herself to be a locksmith.

(5) An agent or employee of the retail establishment shall not design or implement a master key system, as defined in subdivision (o) of Section 6980.

(6) An agent or employee of the retail establishment shall not rekey, change the combination of, alter, or install any automotive locks.

(7) The retail establishment shall not have on its premises any locksmith tool, as defined in subdivision (s) of Section 6980, other than the following:

(A) Standard key duplication machines.

(B) Key blanks.

(C) Pin kits.

(g) A law enforcement officer employed by any city, county, city and county, state, or federal law enforcement agency, if all services are performed during the course of the officer’s professional duties.

(h) A firefighter or emergency medical person employed by any city, county, city and county, district, or state agency, if all services are performed during the course of duties as a firefighter or emergency medical person.

(i) A new motor vehicle dealer, as defined in Section 426 of the Vehicle Code, and an employee of a new motor vehicle dealer acting within the scope of employment at a dealership.

(Amended by Stats. 2014, Ch. 14, Sec. 1. Effective May 13, 2014.)



6980.13

(a) Any person who violates any provision of this chapter, or who conspires with another person to violate any provision of this chapter, or who knowingly engages a nonexempt or unlicensed locksmith after being notified in writing by the bureau of the individual’s unlicensed status with the bureau, is guilty of a misdemeanor, punishable by a fine of ten thousand dollars ($10,000), or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment, except as otherwise provided in this chapter.

(b) A proceeding to impose the fine specified in subdivision (a) may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, the city prosecutor in any city or city and county having a full-time city prosecutor for the jurisdiction in which the violation occurred. If the action is brought by the district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Security Services Fund.

(c) Any person who is convicted of a violation of this section or Section 6980.10 shall not be issued a license for a period of one year following a first conviction and shall not be issued a license for a period of five years following a second or subsequent conviction of this section or Section 6980.10 or any combination of those sections.

(d) It is the intent of the Legislature that the prosecuting officer of any county or city shall prosecute all violations of this chapter occurring within his or her jurisdiction.

(Amended by Stats. 2008, Ch. 679, Sec. 4. Effective January 1, 2009.)



6980.14

(a) The superior court in and for the county where any person has engaged or is about to engage in any act that constitutes a violation of this chapter, or where any person engages in the business of a locksmith after the revocation or expiration of any license or during the period of suspension of any license, may, upon application of the chief or any person licensed under these provisions or any association representing those licensees or any member of the general public, issue an injunction or other appropriate order restraining this conduct and may impose civil fines not exceeding ten thousand dollars ($10,000). The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that there shall be no requirement to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable injury.

(b) During the period of revocation, expiration, or suspension, any business telephone number used to conduct, direct, operate, dispatch, manage, or utilize an illegal, nonexempt, or unlicensed locksmith business, locksmith service, service provider, or related activity, may be disconnected by ruling of the chief.

(c) The superior court for the county in which any person has engaged in any act that constitutes a violation of this chapter may, upon a petition filed by the chief with the approval of the director, order this person to make restitution to persons injured as a result of the violation.

(d) The court may order a person subject to an injunction or restraining order, provided for in subdivision (a), or subject to an order requiring restitution pursuant to subdivision (c), to reimburse the bureau for expenses incurred by the bureau in its investigation related to its petition.

(e) A proceeding to impose the fine specified in subdivision (a) and enjoin the unlicensed operation may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, the city prosecutor in any city or city and county having a full-time city prosecutor for the jurisdiction in which the violation occurred. If the action is brought by the district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Security Services Fund.

(f) The remedy provided for by this section shall be in addition to any other remedy provided for in this chapter.

(Repealed and added by Stats. 2008, Ch. 679, Sec. 6. Effective January 1, 2009.)



6980.15

No person engaged in performing any service requiring a license under this chapter may bring or maintain any action in any court of this state for the collection of compensation for the performance of any act or agreement, without alleging and proving, that the person was duly licensed at all times during the performance of the act or agreement.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)






ARTICLE 4 - Licenses

6980.17

(a) An application for a locksmith license shall be made in writing to, and filed with, the chief in the form as may be required by the director, and shall be accompanied by the application fee prescribed by this chapter. The chief may require the submission of any other relevant information, evidence, statements, or documents.

(b) Every application for a locksmith license shall state, among other things that may be required, the name of the applicant, the name under which the applicant will do business, and the location by street, number, and city of the office of the business for which the license is sought.

(c) No license shall be issued in any fictitious name that may be confused with, or that is similar to, any federal, state, county, or municipal governmental function or agency, or to any law enforcement agency, or in any name that may tend to describe any business function or enterprise not actually engaged in by the applicant.

(d) No license shall be issued in any fictitious name that is misleading or would constitute false advertising.

(Amended by Stats. 1994, Ch. 1275, Sec. 40. Effective January 1, 1995.)



6980.18

(a) Each individual applicant, each partner of a partnership, and designated officers of a corporation shall submit with the application one personal identification form provided by the chief upon which shall appear a photograph taken within one year immediately preceding the date of the filing of the application, together with two legible sets of fingerprints, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check, and a personal description of each person, respectively. Any photograph submitted by an applicant shall measure 11/4 by 11/2 inches, with a face size no greater than 1 by 11/4 inches. The identification form shall include residence addresses and employment history for the previous five years.

(b) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants, excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(Amended by Stats. 1999, Ch. 318, Sec. 1. Effective January 1, 2000.)



6980.19

If the applicant for a license is an individual, the application shall state the full name of the individual, the full residence address of the applicant, and that the applicant is to be personally and actively in charge of the business for which the license is sought. The application shall be subscribed, verified, and signed by the applicant, under penalty of perjury.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.20

If the applicant for a license is a partnership, the application shall state the true names and addresses of all the general partners and the name of the partner to be actively in charge of the business for which the license is sought. The application shall be subscribed, verified, and signed under penalty of perjury by all of the general partners.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.21

(a) If the applicant for a license is a corporation, the application shall state the true names and complete residence addresses of the chief executive officer, secretary, chief financial officer, and any other corporate officer who will be active in the business to be licensed. The corporation identification number issued by the Secretary of State shall be indicated on the application. The application shall also state the name and address of a designated person to be actively in charge of the business for which the license is sought. The application shall be subscribed, verified, and signed by a duly authorized officer of the applicant under penalty of perjury.

(b) Except as herein otherwise provided, no individual shall be placed in active charge of the business if the individual has ever had a license revoked for cause or has ever been disqualified from further employment in the locksmith business pursuant to this chapter.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.22

No new or original license shall be issued to any applicant pending final disposition of any disciplinary action previously filed against the person or applicant or partner, or officer of the applicant, or pending final disposition of any disciplinary action related to the locksmith business previously filed in another state against the person or applicant or partner, or officer of the applicant.

(Amended by Stats. 2008, Ch. 679, Sec. 7. Effective January 1, 2009.)



6980.23

The chief shall issue a pocket identification card to the owner, partners, and officers. The chief shall determine the form and content of the card. The pocket card shall be composed of durable material and may incorporate technologically advanced security features. The bureau may charge a fee sufficient to reimburse the department for costs for furnishing the pocket card. The fee charged may not exceed the actual cost for system development, maintenance, and processing necessary to provide the service, and may not exceed six dollars ($6).

(Amended by Stats. 1997, Ch. 401, Sec. 1.2. Effective January 1, 1998.)



6980.24

The director shall issue a license, the form and content of which shall be determined in accordance with Section 164. In addition, the director shall issue a “Certificate of Licensure” to any licensee, upon request, with the fee prescribed in this chapter. A “Certificate of Licensure” shall include an embossed seal of the State of California and the signature of the chief or his or her designated representative.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.25

If an applicant fails to complete his or her application within one year after it has been filed, the application shall be considered to be abandoned. An application submitted subsequent to the abandonment of a former application shall be treated as a new application.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.26

(a) Each locksmith license, together with the current renewal certificate, if any, shall at all times be conspicuously displayed at the place of business, each branch office, and in each mobile service vehicle for which the license is issued.

(b) The director may assess a fine of two hundred fifty dollars ($250) per violation of subdivision (a). These fines shall be deposited in the Private Security Services Fund.

(Amended by Stats. 2008, Ch. 679, Sec. 8. Effective January 1, 2009.)



6980.27

Every locksmith license shall expire at 12 midnight of the last day of the month two years following the date of issuance unless renewed; provided however, that the bureau may establish procedures, pursuant to Sections 152.5 and 152.6, for the administration of a staggered license renewal program. To renew an unexpired license or registration, the licensee shall apply for renewal on a form prescribed by the director, pay any and all fines assessed by the chief or the director which are not pending appeal, and pay the renewal fee prescribed by this chapter. On renewal, such evidence of renewal of the license or registration as the director may prescribe shall be issued to the licensee. The bureau shall send to each licensee a notice of renewal at least 45 calendar days prior to the expiration of each unexpired license.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.28

A locksmith license not renewed within three years following its expiration may not be renewed thereafter. Renewal of the license within three years, or issuance of an original license thereafter, shall be subject to payment of any and all fines assessed by the chief or the director which are not pending appeal and all other applicable fees.

(Amended by Stats. 1998, Ch. 970, Sec. 13.3. Effective January 1, 1999.)



6980.29

A suspended locksmith license is subject to expiration and shall be renewed as provided in this article, but renewal of the license does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended. The bureau shall not issue a license renewal certificate on a suspended license until the period of suspension has terminated.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.30

A locksmith whose license has been canceled pursuant to this article, may obtain a new license only upon compliance with all of the provisions of this chapter relating to the issuance of an initial license.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.31

No license issued pursuant to this chapter shall be transferred to another person.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.32

Every licensee shall notify the bureau, in writing, within 30 days, of any change of residence or business address.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.33

A licensee, or a partner or officer of a licensee, shall carry a valid pocket identification card, issued by the bureau pursuant to Section 6980.23, and either a valid driver’s license issued pursuant to Section 12811 of the Vehicle Code or a valid identification card issued pursuant to Section 13000 of the Vehicle Code, at all times the licensee, or partner or officer, is engaged in the work of a locksmith, as defined in this chapter, whether on or off the premises of the licensee’s place of business. Every person, while engaged in any activity for which licensure is required, shall display his or her valid pocket card, and driver’s license or identification card, as provided by regulation.

(Amended by Stats. 2008, Ch. 679, Sec. 9. Effective January 1, 2009.)






ARTICLE 5 - Licensed and Registered Locations

6980.34

(a) Every application for a locksmith license in which the person applying desires to have the license issued under a fictitious business name shall include a certified copy of the fictitious business name statement filed with the county clerk pursuant to Chapter 5 (commencing with Section 17900) of Part 3 of Division 7.

(b) A licensee desiring to operate a locksmith business under one or more fictitious business names shall apply and qualify for an initial license for each fictitious business name.

(c) No licensee shall indicate, or cause to be indicated, in any printed matter, or in any directory or listing, that he or she conducts a locksmith business under any name, other than the name for which he or she is licensed.

(d) An application for a license for an additional fictitious business name shall be in the same form, and the applicant shall meet the same requirements, as for an initial license.

(Amended by Stats. 1994, Ch. 1275, Sec. 41. Effective January 1, 1995.)



6980.35

A licensee desiring to operate a locksmith business at a location other than the principal place of business as shown on the license shall apply for a branch office registration for each additional location as set forth in this chapter.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.37

A licensee who maintains or proposes to maintain a branch office as defined in this article, shall apply and qualify for a branch office registration.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.38

An application for a branch office registration under this article shall be on a form prescribed by the director and shall be accompanied by the fee as set forth in this chapter.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.39

An application for a branch office registration shall include:

(a) The full name and address of, and the telephone number at, the principal licensed location, and the license number of the applicant.

(b) The address of, and the telephone number at, the branch office.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.40

Upon receipt of the application for a branch office registration, the chief shall issue a “Branch Office Registration.” The registration shall be posted in a conspicuous place at the branch office location.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.41

Every branch office registration issued under this chapter shall be subject to the same renewal provisions which apply to a license as provided in this chapter.

(Repealed and added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)






ARTICLE 6 - Registration of Employees

6980.42

(a) Within seven days after commencing employment, any employee of a locksmith who is not currently registered with the bureau and who is performing the services of a locksmith shall submit to the bureau a completed application for registration, two classifiable fingerprint cards, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check, and the appropriate registration fee. No application is required to be submitted if the employee terminated employment within seven days. “Within seven days” means 168 hours from the time an employee provides any service for which he or she shall be compensated by a licensee.

(b) Except as provided in subdivision (c), an employee of a licensee may be assigned to work with a temporary registration card issued by the licensee until the bureau issues a registration card or denies the application for registration. A temporary registration card shall in no event be valid for more than 120 days. However, the director may extend the expiration date beyond the 120 days if there is an abnormal delay in processing applications for locksmith employees. For purposes of this section, the 120-day period shall commence on the date the applicant signs the application.

(c) An employee who has been convicted of a crime prior to applying for a position as a locksmith employee performing the services of a locksmith shall not be issued a temporary registration card and shall not be assigned to work as a locksmith until the bureau issues a permanent registration card. This subdivision shall apply only if the applicant for registration has disclosed the conviction to the bureau on his or her application form, or if the fact of the conviction has come to the attention of the bureau through official court or other governmental documents.

(d) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants, excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(Amended by Stats. 1999, Ch. 318, Sec. 2. Effective January 1, 2000.)



6980.43

The application for registration under this article shall be on a form prescribed by the director and shall be accompanied by the fee as prescribed in this chapter.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.44

The application shall be verified and shall include the following:

(a) The full name, residence address, telephone number, and date of birth of the employee.

(b) The name, address, telephone number, and license number of the employer, and the date the employment commenced.

(c) A statement as to whether the employee has been arrested or convicted of a misdemeanor, excluding minor traffic violations.

(d) A statement as to whether the employee has been convicted of a felony.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.45

The bureau, upon receipt of a criminal offense record or record of a subsequent arrest from the Department of Justice, shall make an immediate determination of fitness for registration of applicants for registration, when information contained in the records of the Department of Justice makes such a determination possible. Applications for registration of those determined to be unfit shall be immediately denied.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.46

(a) If the chief determines that an applicant’s criminal history contains arrest information for which no disposition appears, the chief shall issue a notice to the applicant allowing the applicant 45 days to provide documentation concerning the disposition of the arrest or arrests.

(b) The notice shall be sent to the applicant and shall provide sufficient information to assist the applicant in complying with the chief’s request. If the applicant fails to respond within 45 days, the applicant’s employment shall be automatically suspended until the bureau obtains the necessary documentation to approve or deny the application.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.47

If the director determines that continued employment of an applicant or registrant, in his or her current capacity, may present an undue hazard to public safety, the licensee, upon proper notification from the director, shall suspend the applicant or registrant from employment in that capacity.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.48

(a) Upon determining that the applicant is qualified for registration pursuant to this chapter, the bureau shall issue a pocket registration card to the employee. The applicant may request to be issued an enhanced pocket card that shall be composed of durable material and may incorporate technologically advanced security features. The bureau may charge a fee sufficient to reimburse the department for costs for furnishing the enhanced pocket card. The fee charged may not exceed the actual cost for system development, maintenance, and processing necessary to provide the service, and may not exceed six dollars ($6). If the applicant does not request an enhanced card, the department shall issue a standard card at no cost to the applicant.

(b) The registrant shall carry a valid registration card issued by the bureau under this section, and either a valid driver’s license issued pursuant to Section 12811 of the Vehicle Code or a valid identification card issued pursuant to Section 13000 of the Vehicle Code, at all times the registrant is engaged in the work of a locksmith whether on or off the premises of the licensee’s place of business. Every person, while engaged in any activity for which licensure is required, shall display his or her valid pocket card, and driver’s license or identification card, as provided by regulation.

(Amended by Stats. 2008, Ch. 679, Sec. 11. Effective January 1, 2009.)



6980.49

A licensee shall at all times be responsible for ascertaining that his or her employees subject to registration are currently registered or have made proper application for registration as provided in this article. The licensee shall not have in his or her employment a person performing the services of a locksmith whose registration has expired, or been revoked, denied, suspended, or canceled.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.50

(a) All registrations shall be placed on a cyclical renewal and shall expire two years following the date of issuance or assigned renewal date.

(b) At least 60 days prior to the expiration of a registration, a registrant who desires to renew his or her registration shall forward to the bureau a copy of his or her current registration card, along with the renewal fee as set forth in this chapter.

(c) The licensee shall provide to any employee information regarding procedures for renewal of registration.

(d) An expired registration may still be renewed within 30 days from the date of expiration provided the registrant pays a delinquency fee provided by this chapter. A registration not renewed within 30 days following its expiration may not be renewed thereafter. The holder of an expired registration may obtain a new registration only on compliance with all the provisions of this chapter relating to the issuance of an original registration. The holder of an expired registration shall not engage in any activity requiring registration under this chapter until the bureau issues a renewal or new registration.

(e) If the renewed registration card has not been delivered to the registrant, prior to the date of expiration of the prior registration, the registrant may present evidence of renewal to substantiate continued registration, for a period not to exceed 90 days after the date of expiration.

(f) A registration shall not be renewed until any and all fines, not pending appeal, assessed by the chief or the director have been paid.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)






ARTICLE 7 - Conduct of Business

6980.53

A locksmith licensed by the bureau shall be subject to the provisions of Sections 466.6 and 466.8 of the Penal Code requiring verification of identification of clients and maintenance of work orders containing required client information. A copy of each work order completed pursuant to Sections 466.6 and 466.8 of the Penal Code shall be retained for two years, shall include the name and license number of the locksmith performing the service, and shall be open to inspection by the bureau or any peace officer during business hours or submitted to the bureau upon request.

(Amended by Stats. 2008, Ch. 679, Sec. 12. Effective January 1, 2009.)



6980.54

(a) A locksmith licensed by the bureau shall be subject to the provisions of Section 466.6 of the Penal Code, and shall be able to duplicate any key for any vehicle from another key.

(b) A locksmith licensed by the bureau shall be subject to the provisions of Section 466.8 of the Penal Code, and shall be able to duplicate any key for a residence, commercial establishment, or personal property from another key, except as follows:

(1) Duplication is prohibited when a key is stamped, imprinted, marked, or incised with the wording “Do Not Duplicate” or “Unlawful To Duplicate” and includes the originator’s company name and telephone number.

(2) Duplication is prohibited when a key is a Restricted Key or a High Security Key and includes the originator’s company name and telephone number or registration number.

(Added by Stats. 2008, Ch. 679, Sec. 13. Effective January 1, 2009.)



6980.55

(a) Any locksmith who knowingly and willfully opens any residence, or commercial establishment for another by any method involving an on-site inspection of a door or entrance, whether or not for compensation, shall obtain the street address of the residence or commercial establishment, and the signature of the person for whom the residence or commercial establishment was opened on a work order form. The following information regarding the person requesting entry to the residence or commercial property shall be recorded on a work order form:

(1) Name.

(2) Address.

(3) Telephone Number.

(4) Date of Birth.

(5) Driver’s license or identification number. A copy of each work order form shall be retained for two years, shall include the name and license number of the locksmith performing the service, and shall be open for inspection by any peace officer or by the bureau during business hours or submitted to the bureau upon request.

(b) Any locksmith who makes keys capable of opening a motor vehicle or personal property registered under the Vehicle Code for another by any method, whether or not for compensation, shall obtain the name, date of birth, and driver’s license number or identification number of the person requesting entrance, and the registration or identification number of the vehicle or personal property registered under the Vehicle Code for which entrance is requested. This information together with the date the service was performed, and the signature of the person requesting entrance, shall be set forth on a work order. A copy of each work order form shall be retained for two years, shall include the license number of the locksmith performing the service, and shall be open for inspection by a peace officer or by the bureau during business hours or submitted to the bureau upon request.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.58

A licensee shall at all times be responsible for those actions of his or her employees performed in violation of this chapter, when acting within the course and scope of his or her employment.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.59

(a) A licensee shall notify the bureau within 30 days of any change of its officers required to be named pursuant to Section 6980.21 and of the addition of any new partners. Applications, on forms prescribed by the director, shall be submitted by all new officers and partners. The director may deny the application of a new officer or partner if the director determines that the officer or partner has committed any act which constitutes grounds for the denial of a license pursuant to Section 6980.71.

(b) A Notice of Warning shall be issued for the first violation of this section. Thereafter, the director shall assess a fine of five hundred dollars ($500) for each subsequent violation of this section.

(Amended by Stats. 2008, Ch. 679, Sec. 14. Effective January 1, 2009.)



6980.60

No licensee or employee shall conduct business from any location other than the location for which a license or branch office registration was issued.

(Amended by Stats. 2008, Ch. 679, Sec. 15. Effective January 1, 2009.)



6980.61

No licensee shall conduct a business as an individual, partnership, or corporation, unless the licensee holds a valid license issued to the same individual, partnership, or corporation.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.62

(a) Each licensee shall maintain a file or record containing the name, address, commencing date of employment, and position of each employee, and the date of termination of employment when an employee is terminated. The files and records, together with usual payroll records, shall be available for inspection by the bureau, and copies thereof and information pertaining thereto or contained therein shall be submitted to the bureau upon written request.

(b) A licensee shall respond to the bureau’s request to forward copies of the files or records and information pertaining thereto or contained therein within 30 days of the bureau’s request.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.63

Within seven days, each licensee shall verify proof of current and valid registration issued by the bureau for each employee who is subject to registration, or shall require an employee to complete and submit an application for registration, pursuant to Section 6980.42, after employing an individual who does not possess a current and valid registration from the bureau.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.64

(a) Every advertisement by a licensee soliciting or advertising business shall contain his or her business name, business address, or business telephone number, and license number as they appear in the records of the bureau.

(b) For the purpose of this section, “advertisement” includes any business card, stationery, brochure, flyer, circular, newsletter, fax form, printed or published paid advertisement in any media form, directory listing, or telephone book listing.

(c) The director may assess a fine of five hundred dollars ($500) for the first violation of this section and one thousand dollars ($1,000) for each subsequent violation. These fines shall be deposited in the Private Security Services Fund.

(Amended by Stats. 2008, Ch. 679, Sec. 16. Effective January 1, 2009.)



6980.65

No licensee or person shall aid and abet an unlicensed or nonexempt locksmith in any activity for which a license is required. For purposes of this section, to aid or abet includes, but is not limited to, the falsification of documents or facilitation of the acquisition of locksmith tools. Any licensee or person found in violation of this section shall be subject to Section 6980.14. A person shall not be subject to this section if he or she reasonably relied on a copy of a license, registration, pocket registration, or pocket identification card.

(Amended by Stats. 2008, Ch. 679, Sec. 17. Effective January 1, 2009.)



6980.68

No licensee shall willfully or deliberately disregard any building or safety laws of the state or any political subdivision thereof.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.69

No licensee shall fail in any material respect to complete the installation, repair, opening, or modification of a lock for the price stated in the contract for services.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)






ARTICLE 8 - Disciplinary Proceedings and Administrative Citations

6980.71

(a) The director may deny a license or registration regulated by this chapter on the grounds that the applicant has done any of the following:

(1) Knowingly made a false statement of fact required to be revealed in the application for a license.

(2) Been convicted of a crime. A conviction within the meaning of this section means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action which the bureau is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code.

(3) Committed any act involving dishonesty, fraud, or deceit, with the intent to substantially benefit himself, herself, or another, or to substantially injure another.

(4) Committed any act which, if done by a licensee, would be grounds for suspension or revocation of a license.

(5) Been refused a license under this chapter or had a license revoked.

(6) Been an officer, partner, or manager of any person who has been refused a license under this chapter or whose license has been suspended or revoked.

(b) The bureau may deny a license or registration pursuant to this section only if the crime or act is substantially related to the qualifications, functions, or duties of the license or registration for which application has been made.

(c) The denial of a license or registration shall be in writing and shall describe the basis for the denial. The denial shall inform the applicant that if he or she desires a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the review shall be requested within 30 days of the issuance of the denial.

(d) Notwithstanding any other provision of this chapter, no person shall be denied a license or registration solely on the basis that he or she has been convicted of a felony, if he or she has obtained a certificate of rehabilitation pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code, or solely on the basis that he or she has been convicted of a misdemeanor, if he or she has met all applicable requirements of the criteria of rehabilitation as provided in Section 6980.72.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.72

(a) When considering the denial, suspension, or revocation of a license or registration for which application has been made under this chapter, the chief, in evaluating the rehabilitation of the applicant and his or her present eligibility for a license or registration, shall consider all the following criteria:

(1) The nature and severity of the act or crime under consideration as grounds for denial.

(2) The applicant’s total criminal record.

(3) Evidence of any act committed subsequent to the act or crime under consideration as grounds for denial, suspension, or revocation which also could be considered as grounds for denial under Section 6980.71.

(4) The time that has elapsed since commission of the act or crime referred to in paragraph (1) or (2).

(5) The extent to which the applicant has complied with any terms of parole, probation, restitution, or any other sanctions lawfully imposed against the applicant.

(6) Evidence, if any, of rehabilitation submitted by the applicant.

(b) When considering a petition for reinstatement of a license or registration, the chief shall evaluate evidence of rehabilitation, considering those criteria of rehabilitation listed in subdivision (a).

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.73

(a) The license or registration of a locksmith shall be automatically suspended if the locksmith is convicted of any crime which is substantially related to the functions, duties, and responsibilities of a locksmith. The automatic suspension shall be effectuated by the mailing of a notice of conviction and suspension of license to be sent by the bureau to the licensee at his or her address of record.

(b) The notice shall contain a statement of preliminary determination by the director or his or her designee that the crime stated is reasonably related to the functions, duties, and responsibilities of a locksmith.

(c) In enacting this section, the Legislature finds and declares that locksmiths convicted of crimes reasonably related to the functions, duties, and responsibilities of a locksmith shall be subject to automatic suspension of their license and that summary suspension is justified by compelling state interests of public safety and security within the meaning of the California Supreme Court’s decision in Eye Dog Foundation v. State Board of Guide Dogs for the Blind, 67 Cal. 2d 536.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.74

(a) The bureau may suspend or revoke a license issued pursuant to this chapter for acts including, but not limited to, any of the following acts which shall also be unlawful:

(1) Misrepresentation or concealment of a material fact in a license application.

(2) Interference with authorized personnel engaged in the enforcement or administration of this chapter.

(3) Knowingly using or permitting the use of any of his or her skills, tools, or facilities for the commission of any crime.

(4) Conviction of a crime substantially related to the qualifications, functions, or duties of a locksmith.

(5) A violation of this chapter or the rules and regulations adopted under the authority of this chapter.

(b) The bureau may suspend or revoke a license issued to a corporation or to a partnership for the commission of any act listed in subdivision (a) by an officer of the corporation or by a partner in the partnership.

(Amended by Stats. 2000, Ch. 568, Sec. 16. Effective January 1, 2001.)



6980.75

A record of conviction, or a certified copy thereof, shall be conclusive evidence of conviction.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.76

The proceedings of the bureau to deny a license application, or to revoke or suspend a license, shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of the Government Code.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)






ARTICLE 9 - Revenue

6980.79

The fees prescribed by this chapter are those fixed in the following schedule:

(a) A locksmith license application fee may not exceed thirty dollars ($30).

(b) An original license and renewal fee for a locksmith license may not exceed forty-five dollars ($45).

(c) A branch office registration fee and branch office renewal fee may not exceed thirty-five dollars ($35).

(d) Notwithstanding Section 163.5, the reinstatement fee as required by Section 6980.28 is the amount equal to the renewal fee plus a penalty of 50 percent thereof.

(e) An initial registration fee for an employee may not exceed twenty dollars ($20).

(f) A registration renewal fee for an employee performing the services of a locksmith may not exceed twenty dollars ($20).

(g) The fingerprint processing fee is that amount charged the bureau by the Department of Justice.

(h) All applicants seeking a license pursuant to this chapter shall also remit to the bureau the fingerprint fee that is charged to the bureau by the Department of Justice.

(i) The fee for a “Certificate of Licensure” may not exceed twenty dollars ($20).

(j) A delinquency fee is the amount equal to the renewal fee plus a penalty of 50 percent thereof.

(Amended by Stats. 2001, Ch. 607, Sec. 1. Effective January 1, 2002.)



6980.80

The initial application fee is considered an earned fee at the time an application for a license is received by the bureau. No refund shall be made to the applicant in the event that the applicant is found to lack the required qualifications, or is otherwise denied a license pursuant to this chapter.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.81

(a) The bureau shall report each month to the Controller the amount and source of all revenue received pursuant to this chapter and shall pay the entire amount thereof into the State Treasury for credit to the Private Security Services Fund.

(b) All moneys paid into the Private Security Services Fund pursuant to subdivision (a) shall be used for the purposes of this chapter.

(Amended by Stats. 2005, Ch. 74, Sec. 17. Effective July 19, 2005.)



6980.82

The director shall furnish one copy of the licensing law and rules and regulations to any applicant or licensee without charge. The director shall charge and collect a fee equivalent to the cost of producing such laws, rules and regulations, manuals, or guides, plus sales tax for each additional copy which may be furnished on request to any applicant or licensee, and for each copy furnished on request to any other person. All moneys derived pursuant to this section, except for any sales tax collected, shall be used to cover the costs of producing copies of these laws, rules and regulations, manuals, or guides. All moneys collected for sales tax shall be remitted to the State Board of Equalization.

(Amended by Stats. 2005, Ch. 74, Sec. 18. Effective July 19, 2005.)



6980.83

Application or licensee fees shall not be refunded except in accordance with Section 158.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)



6980.84

(a) There shall be a separate budget and expenditure statement, and a separate revenue statement, outlining all moneys derived from, and expended for, the licensing and regulation of locksmiths and registrants in accordance with the provisions of this chapter.

(b) If, at the end of any fiscal year, the moneys derived from the licensing of locksmiths and registrants is in surplus in an amount equal or greater than the moneys necessary for the regulation of locksmiths and registrants for the next two fiscal years, license or other fees shall be reduced during the following fiscal year by an amount that will reduce any surplus moneys derived from the licensing of locksmiths and registrants to an amount less than the moneys expended for the regulation of locksmiths and registrants for the next two fiscal years.

(Added by Stats. 1993, Ch. 1263, Sec. 5. Effective January 1, 1994.)









CHAPTER 9 - Contractors

ARTICLE 1 - Administration

7000

This chapter constitutes, and may be cited as, the Contractors’ State License Law.

(Amended by Stats. 1984, Ch. 193, Sec. 1.)



7000.2

Nothing in this code shall be interpreted to prohibit cities, counties, and cities and counties from requiring contractors to show proof that they are in compliance with local business tax requirements of the entity prior to issuing any city, county, or city and county permit. Nothing in this code shall be interpreted to prohibit cities, counties, and cities and counties from denying the issuance of a permit to a licensed contractor who is not in compliance with local business tax requirements.

Any business tax required or collected as part of this process shall not exceed the amount of the license tax or license fee authorized by Section 37101 of the Government Code or Section 16000 of the Business and Professions Code.

(Added by Stats. 1992, Ch. 325, Sec. 1. Effective January 1, 1993.)



7000.5

(a) There is in the Department of Consumer Affairs a Contractors’ State License Board, which consists of 15 members.

(b) Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 448, Sec. 21. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



7000.6

Protection of the public shall be the highest priority for the Contractors’ State License Board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 27. Effective January 1, 2003. See identical section added by Stats. 2002, Ch. 744.)



7000.6-1

Protection of the public shall be the highest priority for the Contractors’ State License Board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 744, Sec. 3. Effective January 1, 2003.)



7001

All members of the board, except the public members, shall be contractors actively engaged in the contracting business, have been so engaged for a period of not less than five years preceding the date of their appointment and shall so continue in the contracting business during the term of their office. No one, except a public member, shall be eligible for appointment who does not at the time hold an unexpired license to operate as a contractor.

The public members shall not be licentiates of the board.

(Amended by Stats. 2000, Ch. 1005, Sec. 2. Effective January 1, 2001.)



7002

(a) One member of the board shall be a general engineering contractor, two members shall be general building contractors, two members shall be specialty contractors, one member shall be a member of a labor organization representing the building trades, one member shall be an active local building official, and eight members shall be public members, one of whom shall be from a statewide senior citizen organization.

(b) No public member shall be a current or former licensee of the board or a close family member of a licensee or be currently or formerly connected with the construction industry or have any financial interest in the business of a licensee of the board. Each public member shall meet all of the requirements for public membership on a board as set forth in Chapter 6 (commencing with Section 450) of Division 1. Notwithstanding the provisions of this subdivision and those of Section 450, a representative of a labor organization shall be eligible for appointment to serve as a public member of the board.

(c) Each contractor member of the board shall be of recognized standing in his or her branch of the contracting business and hold an unexpired license to operate as a contractor. In addition, each contractor member shall, as of the date of his or her appointment, be actively engaged in the contracting business and have been so engaged for a period of not less than five years. Each contractor member shall remain actively engaged in the contracting business during the entire term of his or her membership on the board.

(d) Each member of the board shall be at least 30 years of age and of good character. In addition, each member shall have been a citizen and resident of the State of California for at least five years next preceding his or her appointment.

(e) For the purposes of construing this article, the terms “general engineering contractor,” “general building contractor,” and “specialty contractor” shall have the meanings given in Article 4 (commencing with Section 7055) of this chapter.

(Amended by Stats. 2000, Ch. 1005, Sec. 3. Effective January 1, 2001.)



7003

Except as otherwise provided, an appointment to fill a vacancy caused by the expiration of the term of office shall be for a term of four years and shall be filled, except for a vacancy in the term of a public member, by a member from the same branch of the contracting business as was the branch of the member whose term has expired. A vacancy in the term of a public member shall be filled by another public member. Each member shall hold office until the appointment and qualification of his or her successor or until the office is deemed to be vacant pursuant to Section 1774 of the Government Code, whichever first occurs.

Vacancies occurring in the membership of the board for any cause shall be filled by appointment for the balance of the unexpired term.

No person shall serve as a member of the board for more than two consecutive terms.

The Governor shall appoint four of the public members, including the public member who is from a statewide senior citizen organization, the local building official, the member of a labor organization representing the building trades, and the five contractor members qualified as provided in Section 7002. The Senate Rules Committee and the Speaker of the Assembly shall each appoint two public members.

(Amended by Stats. 2000, Ch. 1005, Sec. 4. Effective January 1, 2001.)



7005

The Governor may remove any member of the board for misconduct, incompetency or neglect of duty.

(Added by Stats. 1939, Ch. 37.)



7006

The board shall meet at least once each calendar quarter for the purpose of transacting business as may properly come before it.

Special meetings of the board may be held at times as the board may provide in its bylaws. Four members of the board may call a special meeting at any time.

(Amended by Stats. 2001, Ch. 728, Sec. 52. Effective January 1, 2002.)



7007

Eight members constitute a quorum at a board meeting.

Due notice of each meeting and the time and place thereof shall be given each member in the manner provided by the bylaws.

(Amended by Stats. 2000, Ch. 1005, Sec. 5. Effective January 1, 2001.)



7008

The board may appoint such committees and make such rules and regulations as are reasonably necessary to carry out the provisions of this chapter. Such rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act.

(Amended by Stats. 1983, Ch. 891, Sec. 1.)



7009

Any member or committee of the board may administer oaths and may take testimony and proofs concerning all matters within the jurisdiction of the board.

(Added by Stats. 1939, Ch. 37.)



7010

The board is vested with all functions and duties relating to the administration of this chapter, except those functions and duties vested in the director under the provisions of Division I of this code.

(Added by Stats. 1939, Ch. 37.)



7011

(a) The board, by and with the approval of the director, shall appoint a registrar of contractors and fix his or her compensation.

(b) The registrar shall be the executive officer and secretary of the board and shall carry out all of the administrative duties as provided in this chapter and as delegated to him or her by the board.

(c) For the purpose of administration of this chapter, there may be appointed a deputy registrar, a chief reviewing and hearing officer, and, subject to Section 159.5, other assistants and subordinates as may be necessary.

(d) Appointments shall be made in accordance with the provisions of civil service laws.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 448, Sec. 22. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



7011.3

The registrar shall not assess a civil penalty against a licensed contractor who has been assessed a specified civil penalty by the Labor Commissioner under Section 1020 or 1022 of the Labor Code for the same offense.

(Added by Stats. 1982, Ch. 327, Sec. 5. Effective June 30, 1982.)



7011.4

(a) Notwithstanding Section 7011, there is in the Contractors’ State License Board, a separate enforcement division that shall rigorously enforce this chapter prohibiting all forms of unlicensed activity.

(b) Persons employed as enforcement representatives of the Contractors’ State License Board and designated by the Director of Consumer Affairs shall have the authority to issue a written notice to appear in court pursuant to Chapter 5c (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code. An employee so designated is not a peace officer and is not entitled to safety member retirement benefits as a result of that designation. He or she does not have the power of arrest.

(c) When participating in the activities of the Joint Enforcement Strike Force on the Underground Economy pursuant to Section 329 of the Unemployment Insurance Code, the enforcement division shall have free access to all places of labor.

(Amended by Stats. 2014, Ch. 392, Sec. 1. Effective January 1, 2015.)



7011.5

Persons employed as investigators of the Special Investigations Unit of the Contractors’ State License Board and designated by the Director of Consumer Affairs have the authority of peace officers while engaged in exercising the powers granted or performing the duties imposed upon them in investigating the laws administered by the Contractors’ State License Board or commencing directly or indirectly any criminal prosecution arising from any investigation conducted under these laws. All persons herein referred to shall be deemed to be acting within the scope of employment with respect to all acts and matters in this section set forth.

(Added by Stats. 1982, Ch. 1277, Sec. 1.)



7011.7

(a) The registrar shall review and investigate complaints filed in a manner consistent with this chapter and the Budget Act. It is the intent of the Legislature that complaints be reviewed and investigated as promptly as resources allow.

(b) The board shall set as a goal the improvement of its disciplinary system so that an average of no more than six months elapses from the receipt of a complaint to the completion of an investigation.

(c) Notwithstanding subdivision (a), the goal for completing the review and investigation of complaints that, in the opinion of the board, involve complex fraud issues or complex contractual arrangements, should be no more than one year.

(Amended by Stats. 2000, Ch. 1005, Sec. 6. Effective January 1, 2001.)



7011.8

(a) Any person subject to licensure under this chapter who reports to, or causes a complaint to be filed with, the Contractors’ State License Board that a person licensed by that entity has engaged in professional misconduct, knowing the report or complaint to be false, may be issued a citation by the registrar.

(b) The board may notify the appropriate district attorney or city attorney that a person subject to licensure under this chapter has made or filed what the entity believes to be a false report or complaint against a licensee.

(Amended by Stats. 2012, Ch. 661, Sec. 10. Effective January 1, 2013.)



7012

The registrar, with the approval of the board and the director, may, when funds are available, cooperate in the enforcement of governmental legislation relating to the construction industry, and, except as provided by Section 159.5, shall appoint such assistants as may be necessary therefor.

(Amended by Stats. 1971, Ch. 716.)



7013

The board may in its discretion review and sustain or reverse by a majority vote any action or decision of the registrar.

This section shall apply to any action, decision, order, or proceeding of the registrar conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1979, Ch. 410.)



7013.5

In all application, citation, or disciplinary proceedings pursuant to this chapter and conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the testimony of a witness given in any contested civil or criminal action or special proceeding, in any state or before any governmental body or agency, to which the licensee or person complained against is a party, or in whose behalf the action or proceeding is prosecuted or defended, may be received in evidence, so far as relevant and material to the issues in the proceedings, by means of a duly authenticated transcript of that testimony and without proof of the unavailability of the witness; provided that the registrar may order the production of and testimony by that witness, in lieu of or in addition to receiving a transcript of his or her testimony and may decline to receive in evidence the transcript of testimony, in whole or in part, when it appears that the testimony was given under circumstances that did not require or allow an opportunity for full cross-examination.

(Added by Stats. 2003, Ch. 607, Sec. 30. Effective January 1, 2004.)



7014

The board may procure equipment and records necessary to carry out the provisions of this chapter.

(Added by Stats. 1939, Ch. 37.)



7015

The board shall adopt a seal for its own use. The seal shall have the words “Contractors’ State License Board, State of California, Department of Consumer Affairs,” and the care and custody thereof shall be in the hands of the registrar.

(Amended by Stats. 1972, Ch. 1138.)



7016

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Repealed and added by Stats. 1959, Ch. 1645.)



7017.3

The Contractors’ State License Board shall report annually to the Legislature, not later than October 1 of each year, the following statistical information for the prior fiscal year. The following data shall be reported on complaints filed with the board against licensed contractors, registered home improvement salespersons, and unlicensed persons acting as licensees or registrants:

(a) The number of complaints received by the board categorized by source, such as public, trade, profession, government agency, or board-initiated, and by type of complaint, such as licensee or nonlicensee.

(b) The number of complaints closed prior to referral for field investigation, categorized by the reason for the closure, such as settled, referred for mandatory arbitration, or referred for voluntary arbitration.

(c) The number of complaints referred for field investigation categorized by the type of complaint, such as licensee or nonlicensee.

(d) The number of complaints closed after referral for field investigation categorized by the reason for the closure, such as settled, referred for mandatory arbitration, or referred for voluntary arbitration.

(e) For the board’s Intake/Mediation Center and the board’s Investigation Center closures, respectively, the total number of complaints closed prior to a field investigation per consumer services representative, and the total number of complaints closed after referral for a field investigation per enforcement representative. Additionally, the board shall report the total number of complaints closed by other board staff during the year.

(f) The number of complaints pending at the end of the fiscal year grouped in 90-day increments, and the percentage of total complaints pending, represented by the number of complaints in each grouping.

(g) The number of citations issued to licensees categorized by the type of citation such as order of correction only or order of correction and fine, and the number of citations issued to licensees that were vacated or withdrawn.

(h) The number of citations issued to nonlicensees and the number of these citations that were vacated or withdrawn.

(i) The number of complaints referred to a local prosecutor for criminal investigation or prosecution, the number of complaints referred to the Attorney General for the filing of an accusation, and the number of complaints referred to both a local prosecutor and the Attorney General, categorized by type of complaint, such as licensee and nonlicensee.

(j) Actions taken by the board, including, but not limited to, the following:

(1) The number of disciplinary actions categorized by type, such as revocations or suspensions, categorized by whether the disciplinary action resulted from an accusation, failure to comply with a citation, or failure to comply with an arbitration award.

(2) The number of accusations dismissed or withdrawn.

(k) For subdivisions (g) and (j), the number of cases containing violations of Sections 7121 and 7121.5, and paragraph (5) of subdivision (a) of Section 7159.5, categorized by section.

(l) The number of interim suspension orders sought, the number of interim suspension orders granted, the number of temporary restraining orders sought, and the number of temporary restraining orders granted.

(m) The amount of cost recovery ordered and the amount collected.

(n) Case aging data, including data for each major stage of the enforcement process, including the following:

(1) The average number of days from the filing of a complaint to its closure by the board’s Intake/Mediation Center prior to the referral for an investigation categorized by the type of complaint, such as licensee or nonlicensee.

(2) The average number of days from the referral of a complaint for an investigation to its closure by the Investigation Center categorized by the type of complaint, such as licensee or nonlicensee.

(3) The average number of days from the filing of a complaint to the referral of the completed investigation to the Attorney General.

(4) The average number of days from the referral of a completed investigation to the Attorney General to the filing of an accusation by the Attorney General.

(5) The average number of days from the filing of an accusation to the first hearing date or date of a stipulated settlement.

(6) The average number of days from the receipt of the Administrative Law Judge’s proposed decision to the registrar’s final decision.

(Amended by Stats. 2007, Ch. 130, Sec. 28. Effective January 1, 2008.)



7017.5

By the close of the first business day of each week, the board shall post the following home improvement salesperson registration information on its Web site:

(a) The earliest enrolled date of the unprocessed applications on file at the close of the prior business day.

(b) The earliest enrolled date of an application for which a registration number has been issued at the time of the posting required by this section.

(Added by Stats. 2002, Ch. 372, Sec. 1. Effective January 1, 2003.)



7019

(a) If funding is made available for that purpose, the board may contract with licensed professionals, as appropriate, for the site investigation of consumer complaints.

(b) The board may contract with other professionals, including, but not limited to, interpreters and manufacturer’s representatives, whose skills or expertise are required to aid in the investigation or prosecution of a licensee, registrant, applicant for a license or registration, or those subject to licensure or registration by the board.

(c) The registrar shall determine the rate of reimbursement for those individuals providing assistance to the board pursuant to this section. All reports shall be completed on a form prescribed by the registrar.

(d) As used in this section, “licensed professionals” means, but is not limited to, engineers, architects, landscape architects, geologists, and accountants licensed, certificated, or registered pursuant to this division.

(Amended by Stats. 2002, Ch. 1013, Sec. 59. Effective January 1, 2003.)



7020

The board shall maintain a computerized enforcement tracking system for consumer complaints.

(Amended by Stats. 1991, Ch. 1160, Sec. 5.)






ARTICLE 2 - Application of Chapter

7025

(a) “Members of the personnel of record” as used in this chapter means every person listed in the records of the registrar as then associated with a licensee.

(b) “Person” as used in this chapter includes an individual, a firm, partnership, corporation, limited liability company, association or other organization, or any combination thereof.

(c) “Qualifying person,” “qualifying individual,” or “qualifier,” as used in this chapter, means a person who qualifies for a license pursuant to Section 7068.

(Amended by Stats. 2010, Ch. 698, Sec. 2. Effective January 1, 2011.)



7026

“Contractor,” for the purposes of this chapter, is synonymous with “builder” and, within the meaning of this chapter, a contractor is any person who undertakes to or offers to undertake to, or purports to have the capacity to undertake to, or submits a bid to, or does himself or herself or by or through others, construct, alter, repair, add to, subtract from, improve, move, wreck or demolish any building, highway, road, parking facility, railroad, excavation or other structure, project, development or improvement, or to do any part thereof, including the erection of scaffolding or other structures or works in connection therewith, or the cleaning of grounds or structures in connection therewith, or the preparation and removal of roadway construction zones, lane closures, flagging, or traffic diversions, or the installation, repair, maintenance, or calibration of monitoring equipment for underground storage tanks, and whether or not the performance of work herein described involves the addition to, or fabrication into, any structure, project, development or improvement herein described of any material or article of merchandise. “Contractor” includes subcontractor and specialty contractor. “Roadway” includes, but is not limited to, public or city streets, highways, or any public conveyance.

(Amended by Stats. 2001, Ch. 728, Sec. 53. Effective January 1, 2002.)



7026.1

(a) The term “contractor” includes all of the following:

(1) Any person not exempt under Section 7053 who maintains or services air-conditioning, heating, or refrigeration equipment that is a fixed part of the structure to which it is attached.

(2) (A) Any person, consultant to an owner-builder, firm, association, organization, partnership, business trust, corporation, or company, who or which undertakes, offers to undertake, purports to have the capacity to undertake, or submits a bid to construct any building or home improvement project, or part thereof.

(B) For purposes of this paragraph, a consultant is a person, other than a public agency or an owner of privately owned real property to be improved, who meets either of the following criteria as it relates to work performed pursuant to a home improvement contract as defined in Section 7151.2:

(i) Provides or oversees a bid for a construction project.

(ii) Arranges for and sets up work schedules for contractors and subcontractors and maintains oversight of a construction project.

(3) A temporary labor service agency that, as the employer, provides employees for the performance of work covered by this chapter. The provisions of this paragraph shall not apply if there is a properly licensed contractor who exercises supervision in accordance with Section 7068.1 and who is directly responsible for the final results of the work. Nothing in this paragraph shall require a qualifying individual, as provided in Section 7068, to be present during the supervision of work covered by this chapter. A contractor requesting the services of a temporary labor service agency shall provide his or her license number to that temporary labor service agency.

(4) Any person not otherwise exempt by this chapter, who performs tree removal, tree pruning, stump removal, or engages in tree or limb cabling or guying. The term contractor does not include a person performing the activities of a nurseryperson who in the normal course of routine work performs incidental pruning of trees, or guying of planted trees and their limbs. The term contractor does not include a gardener who in the normal course of routine work performs incidental pruning of trees measuring less than 15 feet in height after planting.

(5) Any person engaged in the business of drilling, digging, boring, or otherwise constructing, deepening, repairing, reperforating, or abandoning any water well, cathodic protection well, or monitoring well.

(b) The term “contractor” or “consultant” does not include a common interest development manager, as defined in Section 11501, and a common interest development manager is not required to have a contractor’s license when performing management services, as defined in subdivision (d) of Section 11500.

(Amended by Stats. 2013, Ch. 319, Sec. 6. Effective January 1, 2014.)



7026.2

(a) For the purposes of this chapter, “contractor” includes any person engaged in the business of the construction, installation, alteration, repair, or preparation for moving of a mobilehome or mobilehome accessory buildings and structures upon a site for the purpose of occupancy as a dwelling.

(b) “Contractor” does not include the manufacturer of the mobilehome or mobilehome accessory building or structure if it is constructed at a place other than the site upon which it is installed for the purpose of occupancy as a dwelling, and does not include the manufacturer when the manufacturer is solely performing work in compliance with the manufacturer’s warranty. “Contractor” includes the manufacturer if the manufacturer is engaged in onsite construction, alteration, or repair of a mobilehome or mobilehome accessory buildings and structures pursuant to specialized plans, specifications, or models, or any work other than in compliance with the manufacturer’s warranty.

(c) “Contractor” does not include a seller of a manufactured home or mobilehome who holds a retail manufactured home or mobilehome dealer’s license under Chapter 7 (commencing with Section 18045) of Part 2 of Division 13 of the Health and Safety Code, if the installation of the manufactured home or mobilehome is to be performed by a licensed contractor and the seller certifies that fact in writing to the buyer prior to the performance of the installation. The certification shall include the name, business address, and contractor’s license number of the licensed contractor by whom the installation will be performed.

(d) For the purposes of this chapter, the following terms have the following meanings:

(1) “Mobilehome” means a vehicle defined in Section 18008 of the Health and Safety Code.

(2) “Mobilehome accessory building or structure” means a building or structure defined in Section 18008.5 of the Health and Safety Code.

(3) “Manufactured home” means a structure defined in Section 18007 of the Health and Safety Code.

(Added by renumbering Section 7027 by Stats. 1991, Ch. 1160, Sec. 17.)



7026.3

For the purpose of this chapter, “contractor” includes any person who installs or contracts for the installation of carpet wherein the carpet is attached to the structure by any conventional method as determined by custom and usage in the trade; except that a seller of installed carpet who holds a retail furniture dealer’s license under Chapter 3 (commencing with Section 19000) of Division 8 shall not be required to have a contractor’s license if the installation of the carpet is performed by a licensed contractor and the seller so certifies in writing to the buyer prior to the performance of the installation, which certification shall include the name, business address, and contractor’s license number of the licensed contractor by whom the installation will be performed.

(Repealed and added by Stats. 1991, Ch. 1160, Sec. 9.)



7026.11

Notwithstanding any other provision of law, the permissible scope of work for the General Manufactured Housing Contractor (C-47) license classification set forth in Section 832.47 of Division 8 of Title 16 of the California Code of Regulations shall include manufactured homes, as defined in Section 18007 of the Health and Safety Code, mobilehomes, as defined in Section 18008 of the Health and Safety Code, and multifamily manufactured homes, as defined in Section 18008.7 of the Health and Safety Code.

(Added by Stats. 2007, Ch. 540, Sec. 1. Effective January 1, 2008.)



7026.12

Except as provided in Section 7026.13, the installation of a fire protection system, excluding an electrical alarm system, shall be performed only by either of the following:

(a) A contractor holding a fire protection contractor classification, as defined in the regulations of the board.

(b) An owner-builder of an owner-occupied, single-family dwelling, if not more than two single-family dwellings on the same parcel are constructed within one year, plans are submitted to, and approved by, the city, county, or city and county authority, and the city, county, or city and county authority inspects and approves the installation.

(Amended by Stats. 2013, Ch. 377, Sec. 1. Effective January 1, 2014.)



7026.13

(a) A residential fire protection system, excluding an electrical alarm system, for a one- or two-family dwelling may be installed by a contractor holding a fire protection contractor classification or a plumbing contractor classification, as defined in the regulations of the board. A “one- or two-family dwelling” is a residential group R-3 occupancy, as defined in Section 310.1 of Part 2 of Title 24 of the California Building Code.

(b) It is the intent of the Legislature that this section apply to the installation of fire protection system components within a one- or two-family dwelling and outside the dwelling up to the utility meter for the property.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 377, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions.)



7027

Any person who advertises or puts out any sign or card or other device that would indicate to the public that he or she is a contractor, or who causes his or her name or business name to be included in a classified advertisement or directory under a classification for construction or work of improvement covered by this chapter is subject to the provisions of this chapter regardless of whether his or her operations as a builder are otherwise exempted.

(Amended by Stats. 2011, Ch. 432, Sec. 8. Effective January 1, 2012.)



7027.1

(a) It is a misdemeanor for any person to advertise for construction or work of improvement covered by this chapter unless that person holds a valid license under this chapter in the classification so advertised, except that a licensed building or engineering contractor may advertise as a general contractor.

(b) “Advertise,” as used in this section, includes, but not by way of limitation, the issuance of any card, sign, or device to any person, the causing, permitting, or allowing of any sign or marking on or in any building or structure, or in any newspaper, magazine, or by airwave or any electronic transmission, or in any directory under a listing for construction or work of improvement covered by this chapter, with or without any limiting qualifications.

(c) A violation of this section is punishable by a fine of not less than seven hundred dollars ($700) and not more than one thousand dollars ($1,000), which fine shall be in addition to any other punishment imposed for a violation of this section.

(d) If upon investigation, the registrar has probable cause to believe that an unlicensed individual is in violation of this section, the registrar may issue a citation pursuant to Section 7028.7 or 7099.10.

(Amended by Stats. 1998, Ch. 599, Sec. 2. Effective January 1, 1999.)



7027.2

Notwithstanding any other provision of this chapter, a person who is not licensed pursuant to this chapter may advertise for construction work or a work of improvement covered by this chapter only if the aggregate contract price for labor, material, and all other items on a project or undertaking is less than five hundred dollars ($500), and he or she states in the advertisement that he or she is not licensed under this chapter.

(Amended by Stats. 2014, Ch. 392, Sec. 2. Effective January 1, 2015.)



7027.3

Any person, licensed or unlicensed, who willfully and intentionally uses, with intent to defraud, a contractor’s license number that does not correspond to the number on a currently valid contractor’s license held by that person, is punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in state prison, or in county jail for not more than one year, or by both that fine and imprisonment. The penalty provided by this section is cumulative to the penalties available under all other laws of this state. If, upon investigation, the registrar has probable cause to believe that an unlicensed individual is in violation of this section, the registrar may issue a citation pursuant to Section 7028.7.

(Amended by Stats. 2001, Ch. 728, Sec. 54. Effective January 1, 2002.)



7027.4

(a) It is a cause for discipline for any contractor to advertise that he or she is “insured” or has insurance without identifying in the advertisement the type of insurance, including, for example, “commercial general liability insurance” or “workers’ compensation insurance” that is carried by the contractor. The contractor may abbreviate the title of the type of insurance.

(b) It is cause for discipline for a contractor to advertise that he or she is “bonded” if the reference is to a contractor’s license bond required pursuant to Section 7071.6 or to a disciplinary bond required pursuant to Section 7071.8.

(c) “Advertise,” as used in this section, includes, but is not limited to, the issuance of any card, sign, or device to any person, the causing, permitting, or allowing of any sign or marking on or in any building or structure or business vehicle or in any newspaper, magazine, or by airwave or any electronic transmission, or in any directory under a listing for construction or work of improvement covered by this chapter, for the direct or indirect purpose of performing or offering to perform services that require a contractor’s license.

(Added by Stats. 2003, Ch. 607, Sec. 31. Effective January 1, 2004.)



7027.5

(a) A landscape contractor working within the classification for which the license is issued may design systems or facilities for work to be performed and supervised by that contractor.

(b) Notwithstanding any other provision of this chapter, a landscape contractor working within the classification for which the license is issued may enter into a prime contract for the construction of any of the following:

(1) A swimming pool, spa, or hot tub, provided that the improvements are included within the landscape project that the landscape contractor is supervising and the construction of any swimming pool, spa, or hot tub is subcontracted to a single licensed contractor holding a Swimming Pool (C-53) classification, as set forth in Section 832.53 of Title 16 of the California Code of Regulations, or performed by the landscape contractor if the landscape contractor also holds a Swimming Pool (C-53) classification. The contractor constructing the swimming pool, spa, or hot tub may subcontract with other appropriately licensed contractors for the completion of individual components of the construction.

(2) An outdoor cooking center, provided that the improvements are included within a residential landscape project that the contractor is supervising. For purposes of this subdivision, “outdoor cooking center” means an unenclosed area within a landscape that is used for the cooking or preparation of food or beverages.

(3) An outdoor fireplace, provided that it is included within a residential landscape project that the contractor is supervising and is not attached to a dwelling.

(4) A rainwater capture system, as defined in Section 10573 of the Water Code, used exclusively for landscape irrigation or as a water supply for a fountain, pond, or similar decorative water feature in a landscaping project.

(c) (1) Work performed in connection with a landscape project specified in paragraph (2), (3), or (4) of subdivision (b) that is outside of the field and scope of activities authorized to be performed under the Landscape Contractor (C-27) classification, as set forth in Section 832.27 of Title 16 of the California Code of Regulations, may only be performed by a landscape contractor if the landscape contractor also either holds an appropriate specialty license classification to perform the work or is licensed as a General Building contractor. If the landscape contractor neither holds an appropriate specialty license classification to perform the work nor is licensed as a General Building contractor, the work shall be performed by a Specialty contractor holding the appropriate license classification or by a General Building contractor performing work in accordance with the requirements of subdivision (b) of Section 7057.

(2) Notwithstanding paragraph (1), a landscape contractor performing work under the Landscape Contractor (C-27) classification, as set forth in Section 832.27 of Title 16 of the California Code of Regulations, may design and install all exterior components of a rainwater capture system, as defined in Section 10573 of the Water Code, that are not a part of, or attached to, a structure.

(d) A violation of this section shall be cause for disciplinary action.

(e) Nothing in this section authorizes a landscape contractor to engage in or perform activities that require a license pursuant to the Professional Engineers Act (Chapter 7 (commencing with Section 6700)).

(Amended by Stats. 2012, Ch. 537, Sec. 1. Effective January 1, 2013.)



7028

(a) Unless exempted from this chapter, it is a misdemeanor for a person to engage in the business of, or act in the capacity of, a contractor within this state under either of the following conditions:

(1) The person is not licensed in accordance with this chapter.

(2) The person performs acts covered by this chapter under a license that is under suspension for failure to pay a civil penalty or to comply with an order of correction, pursuant to Section 7090.1, or for failure to resolve all outstanding final liabilities, pursuant to Section 7145.5.

(b) A first conviction for the offense described in this section is punishable by a fine not exceeding five thousand dollars ($5,000) or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(c) If a person has been previously convicted of the offense described in this section, unless the provisions of subdivision (d) are applicable, the court shall impose a fine of 20 percent of the contract price, or 20 percent of the aggregate payments made to, or at the direction of, the unlicensed person, or five thousand dollars ($5,000), whichever is greater, and, unless the sentence prescribed in subdivision (d) is imposed, the person shall be confined in a county jail for not less than 90 days, except in an unusual case where the interests of justice would be served by imposition of a lesser sentence or a fine. If the court imposes only a fine or a jail sentence of less than 90 days for second or subsequent convictions under this section, the court shall state the reasons for its sentencing choice on the record.

(d) A third or subsequent conviction for the offense described in this section is punishable by a fine of not less than five thousand dollars ($5,000) nor more than the greater amount of ten thousand dollars ($10,000) or 20 percent of the contract price, or 20 percent of the aggregate payments made to, or at the direction of, the unlicensed person, and by imprisonment in a county jail for not more than one year or less than 90 days. The penalty provided by this subdivision is cumulative to the penalties available under all other laws of this state.

(e) A person who violates this section is subject to the penalties prescribed in subdivision (d) if the person was named on a license that was previously revoked and, either in fact or under law, was held responsible for any act or omission resulting in the revocation.

(f) If the unlicensed person engaging in the business of or acting in the capacity of a contractor has agreed to furnish materials and labor on an hourly basis, “the contract price” for the purposes of this section means the aggregate sum of the cost of materials and labor furnished and the cost of completing the work to be performed.

(g) Notwithstanding any other law, an indictment for any violation of this section by an unlicensed person shall be found, or information or a complaint shall be filed, within four years from the date of the contract proposal, contract, completion, or abandonment of the work, whichever occurs last.

(h) For any conviction under this section, a person who utilized the services of the unlicensed person is a victim of crime and is eligible, pursuant to subdivision (f) of Section 1202.4 of the Penal Code, for restitution for economic losses, regardless of whether he or she had knowledge that the person was unlicensed.

(i) The changes made to this section by the act adding this subdivision are declaratory of existing law.

(Amended by Stats. 2014, Ch. 392, Sec. 3. Effective January 1, 2015.)



7028.1

It is a misdemeanor for any contractor, whether licensed or unlicensed, to perform or engage in asbestos-related work, as defined in Section 6501.8 of the Labor Code, without certification pursuant to Section 7058.5 of this code, or to perform or engage in a removal or remedial action, as defined in subdivision (d) of Section 7058.7, or, unless otherwise exempted by this chapter, to bid for the installation or removal of, or to install or remove, an underground storage tank, without certification pursuant to Section 7058.7. A contractor in violation of this section is subject to one of the following penalties:

(a) Conviction of a first offense is punishable by a fine of not less than one thousand dollars ($1,000) or more than three thousand dollars ($3,000), and by possible revocation or suspension of any contractor’s license.

(b) Conviction of a subsequent offense requires a fine of not less than three thousand dollars ($3,000) or more than five thousand dollars ($5,000), or imprisonment in the county jail not exceeding one year, or both the fine and imprisonment, and a mandatory action to suspend or revoke any contractor’s license.

(Amended by Stats. 2004, Ch. 865, Sec. 7. Effective January 1, 2005.)



7028.2

A criminal complaint pursuant to this chapter may be brought by the Attorney General or by the district attorney or prosecuting attorney of any city, in any county in the state with jurisdiction over the contractor or employer, by reason of the contractor’s or employer’s act, or failure to act, within that jurisdiction. Any penalty assessed by the court shall be paid to the office of the prosecutor bringing the complaint.

(Amended by Stats. 1998, Ch. 931, Sec. 8. Effective September 28, 1998.)



7028.3

In addition to all other remedies, when it appears to the registrar, either upon complaint or otherwise, that a licensee has engaged in, or is engaging in, any act, practice, or transaction which constitutes a violation of this chapter whereby another person may be substantially injured, or that any person, who does not hold a state contractor’s license in any classification, has engaged in, or is engaging in, any act, practice, or transaction which constitutes a violation of this chapter, whether or not there is substantial injury, the registrar may, either through the Attorney General or through the district attorney of the county in which the act, practice, or transaction is alleged to have been committed, apply to the superior court of that county or any other county in which such person maintains a place of business or resides, for an injunction restraining such person from acting in the capacity of a contractor without a license in violation of this chapter, or from acting in violation of this chapter when another person may be substantially injured, and, upon a proper showing, a temporary restraining order, a preliminary injunction, or a permanent injunction shall be granted.

(Amended by Stats. 1982, Ch. 517, Sec. 17.)



7028.4

In addition to the remedies set forth in Section 7028.3, on proper showing by (1) a licensed contractor, or an association of contractors, (2) a consumer affected by the violation, (3) a district attorney, or (4) the Attorney General, of a continuing violation of this chapter by a person who does not hold a state contractor’s license in any classification, an injunction shall issue by a court specified in Section 7028.3 at the request of any such party, prohibiting such violation. The plaintiff in any such action shall not be required to prove irreparable injury.

(Amended by Stats. 1971, Ch. 442.)



7028.5

It is unlawful for a person who is or has been a partner, officer, director, manager, responsible managing employee, responsible managing member, responsible managing manager, or responsible managing officer of, or an individual who is listed in the personnel of record of, a licensed partnership, corporation, limited liability company, firm, association or other organization to individually engage in the business or individually act in the capacity of a contractor within this state without having a license in good standing to so engage or act.

(Amended by Stats. 2010, Ch. 698, Sec. 3. Effective January 1, 2011.)



7028.6

The Registrar of Contractors is hereby empowered to issue citations containing orders of abatement and civil penalties against persons acting in the capacity of or engaging in the business of a contractor within this state without having a license in good standing to so act or engage.

(Amended by Stats. 2010, Ch. 415, Sec. 17. Effective January 1, 2011.)



7028.7

(a) If upon inspection or investigation, either upon complaint or otherwise, the registrar has probable cause to believe that a person is acting in the capacity of or engaging in the business of a contractor or salesperson within this state without having a license or registration in good standing to so act or engage, and the person is not otherwise exempted from this chapter, the registrar shall issue a citation to that person.

(b) Within 72 hours of receiving notice that a public entity is intending to award, or has awarded, a contract to an unlicensed contractor, the registrar shall give written notice to the public entity that a citation may be issued if a contract is awarded to an unlicensed contractor. If after receiving the written notice from the registrar that the public entity has awarded or awards the contract to an unlicensed contractor, the registrar may issue a citation to the responsible officer or employee of the public entity as specified in Section 7028.15.

(c) Each citation shall be in writing and shall describe with particularity the basis of the citation. Notwithstanding Sections 125.9 and 148, each citation shall contain an order of abatement and an assessment of a civil penalty in an amount not less than two hundred dollars ($200) nor more than fifteen thousand dollars ($15,000).

(d) With the approval of the Contractors’ State License Board, the registrar shall prescribe procedures for the issuance of a citation under this section. The board shall adopt regulations covering the assessment of a civil penalty that shall give due consideration to the gravity of the violation, and any history of previous violations.

(e) The sanctions authorized under this section shall be separate from, and in addition to, all other remedies either civil or criminal.

(Amended by Stats. 2010, Ch. 415, Sec. 18. Effective January 1, 2011.)



7028.8

Service of a citation issued under Section 7028.7 may be made by certified mail at the last known business address or residence address of the person cited.

(Added by Stats. 1981, Ch. 1124, Sec. 3.)



7028.9

A citation under Section 7028.7 shall be issued by the registrar within four years after the act or omission that is the basis for the citation or within 18 months after the date of the filing of the complaint with the registrar, whichever is later.

(Amended by Stats. 2010, Ch. 415, Sec. 19. Effective January 1, 2011.)



7028.10

Any person served with a citation under Section 7028.7 may appeal to the registrar within 15 working days after service of the citation with respect to violations alleged, scope of the order of abatement, or amount of civil penalty assessed.

(Amended by Stats. 1985, Ch. 1281, Sec. 1.)



7028.11

If within 15 working days after service of the citation, the person cited fails to notify the registrar that he or she intends to appeal the citation, the citation shall be deemed a final order of the registrar and not subject to review by any court or agency. The 15-day period may be extended by the registrar for good cause.

(Amended by Stats. 1985, Ch. 1281, Sec. 2.)



7028.12

If the person cited under Section 7028.7 timely notifies the registrar that he or she intends to contest the citation, the registrar shall afford an opportunity for a hearing. The registrar shall thereafter issue a decision, based on findings of fact, affirming, modifying, or vacating the citation or directing other appropriate relief. The proceedings under this section shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the registrar shall have all the powers granted therein.

(Added by Stats. 1981, Ch. 1124, Sec. 7.)



7028.13

(a) After the exhaustion of the review procedures provided for in Sections 7028.10 to 7028.12, inclusive, the registrar may apply to the appropriate superior court for a judgment in the amount of the civil penalty and an order compelling the cited person to comply with the order of abatement. The application, which shall include a certified copy of the final order of the registrar, shall constitute a sufficient showing to warrant the issuance of the judgment and order. If the cited person did not appeal the citation, a certified copy of the citation and proof of service, and a certification that the person cited is not or was not a licensed contractor or applicant for a license at the time of issuance of the citation, shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(b) Notwithstanding any other provision of law, the registrar may delegate the collection of the civil penalty for any citation issued to any person or entity legally authorized to engage in collections. Costs of collection shall be borne by the person cited. The registrar shall not delegate the authority to enforce the order of abatement.

(c) Notwithstanding any other provision of law, the registrar shall have the authority to assign the rights to the civil penalty, or a portion thereof, for adequate consideration. The assignee and the registrar shall have all the rights afforded under the ordinary laws of assignment of rights and delegation of duties. The registrar shall not assign the order of abatement. The assignee may apply to the appropriate superior court for a judgment based upon the assigned rights upon the same evidentiary showing as set forth in subdivision (a).

(d) Notwithstanding any other provision of law, including subdivisions (a) and (b) of Section 340 of the Code of Civil Procedure, the registrar or his or her designee or assignee shall have four years from the date of the final order to collect civil penalties except that the registrar or his or her designee or assignee shall have 10 years from the date of the judgment to enforce civil penalties on citations that have been converted to judgments through the process described in subdivisions (a) and (c).

(Amended by Stats. 2005, Ch. 280, Sec. 2. Effective January 1, 2006.)



7028.14

Notwithstanding any other provision of the law, the registrar may waive part of the civil penalty if the person against whom the civil penalty is assessed satisfactorily completes all the requirements for, and is issued, a contractor’s license. Any outstanding injury to the public shall be satisfactorily settled prior to issuance of the license.

(Added by Stats. 1989, Ch. 1174, Sec. 1.)



7028.15

(a) It is a misdemeanor for any person to submit a bid to a public agency in order to engage in the business or act in the capacity of a contractor within this state without having a license therefor, except in any of the following cases:

(1) The person is particularly exempted from this chapter.

(2) The bid is submitted on a state project governed by Section 10164 of the Public Contract Code or on any local agency project governed by Section 20103.5 of the Public Contract Code.

(b) If a person has been previously convicted of the offense described in this section, the court shall impose a fine of 20 percent of the price of the contract under which the unlicensed person performed contracting work, or four thousand five hundred dollars ($4,500), whichever is greater, or imprisonment in the county jail for not less than 10 days nor more than six months, or both.

In the event the person performing the contracting work has agreed to furnish materials and labor on an hourly basis, “the price of the contract” for the purposes of this subdivision means the aggregate sum of the cost of materials and labor furnished and the cost of completing the work to be performed.

(c) This section shall not apply to a joint venture license, as required by Section 7029.1. However, at the time of making a bid as a joint venture, each person submitting the bid shall be subject to this section with respect to his or her individual licensure.

(d) This section shall not affect the right or ability of a licensed architect, land surveyor, or registered professional engineer to form joint ventures with licensed contractors to render services within the scope of their respective practices.

(e) Unless one of the foregoing exceptions applies, a bid submitted to a public agency by a contractor who is not licensed in accordance with this chapter shall be considered nonresponsive and shall be rejected by the public agency. Unless one of the foregoing exceptions applies, a local public agency shall, before awarding a contract or issuing a purchase order, verify that the contractor was properly licensed when the contractor submitted the bid. Notwithstanding any other provision of law, unless one of the foregoing exceptions applies, the registrar may issue a citation to any public officer or employee of a public entity who knowingly awards a contract or issues a purchase order to a contractor who is not licensed pursuant to this chapter. The amount of civil penalties, appeal, and finality of such citations shall be subject to Sections 7028.7 to 7028.13, inclusive. Any contract awarded to, or any purchase order issued to, a contractor who is not licensed pursuant to this chapter is void.

(f) Any compliance or noncompliance with subdivision (e) of this section, as added by Chapter 863 of the Statutes of 1989, shall not invalidate any contract or bid awarded by a public agency during which time that subdivision was in effect.

(g) A public employee or officer shall not be subject to a citation pursuant to this section if the public employee, officer, or employing agency made an inquiry to the board for the purposes of verifying the license status of any person or contractor and the board failed to respond to the inquiry within three business days. For purposes of this section, a telephone response by the board shall be deemed sufficient.

(Amended by Stats. 1992, Ch. 294, Sec. 1. Effective January 1, 1993.)



7028.16

A person who engages in the business or acts in the capacity of a contractor, without having a license therefor, in connection with the offer or performance of repairs to a residential or nonresidential structure for damage caused by a natural disaster for which a state of emergency is proclaimed by the Governor pursuant to Section 8625 of the Government Code, or for which an emergency or major disaster is declared by the President of the United States, shall be punished by a fine up to ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or for two or three years, or by both that fine and imprisonment, or by a fine up to one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment. In addition, a person who utilized the services of the unlicensed contractor is a victim of crime regardless of whether that person had knowledge that the contractor was unlicensed.

(Amended by Stats. 2011, Ch. 15, Sec. 18. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



7028.17

(a) The failure of an unlicensed individual to comply with a citation after it is final is a misdemeanor.

(b) Notwithstanding Section 1462.5 or 1463 of the Penal Code or any other provision of law, any fine collected upon conviction in a criminal action brought under this section shall be distributed as follows:

(1) If the action is brought by a district attorney, any fine collected shall be paid to the treasurer of the county in which the judgment was entered to be designated for use by the district attorney.

(2) If the action is brought by a city attorney or city prosecutor, any fine collected shall be paid to the treasurer of the city in which the judgment was entered, to be designated for use by the city attorney.

(Added by renumbering Section 7099.85 by Stats. 1991, Ch. 1160, Sec. 30.)



7029

A joint venture license is a license issued to any combination of individuals, corporations, limited liability companies, partnerships, or other joint ventures, each of which holds a current, active license in good standing. A joint venture license may be issued in any classification in which at least one of the entities is licensed. An active joint venture license shall be automatically suspended by operation of law during any period in which any member of the entity does not hold a current, active license in good standing.

(Amended by Stats. 2010, Ch. 698, Sec. 4. Effective January 1, 2011.)



7029.1

(a) Except as provided in this section, it is unlawful for any two or more licensees, each of whom has been issued a license to act separately in the capacity of a contractor within this state, to be awarded a contract jointly or otherwise act as a contractor without first having secured a joint venture license in accordance with the provisions of this chapter.

(b) Prior to obtaining a joint venture license, contractors licensed in accordance with this chapter may jointly bid for the performance of work covered by this section. If a combination of licensees submit a bid for the performance of work for which a joint venture license is required, a failure to obtain that license shall not prevent the imposition of any penalty specified by law for the failure of a contractor who submits a bid to enter into a contract pursuant to the bid.

(c) A violation of this section constitutes a cause for disciplinary action.

(Amended by Stats. 2003, Ch. 607, Sec. 32. Effective January 1, 2004.)



7029.5

Every C-36 plumbing contractor, C-45 sign contractor, and C-57 well-drilling contractor licensed under this chapter shall have displayed on each side of each motor vehicle used in his or her business, for which a commercial vehicle registration fee has been paid pursuant to Article 3 (commencing with Section 9400) of Chapter 6 of Division 3 of the Vehicle Code, his or her name, permanent business address, and contractor’s license number, all in letters and numerals not less than 11/2 inches high.

The identification requirements of this section shall also apply to any drill rig used for the drilling of water wells.

Failure to comply with this section constitutes a cause for disciplinary action.

(Amended by Stats. 2011, Ch. 432, Sec. 9. Effective January 1, 2012.)



7029.6

Except for contractors identified in Section 7029.5, every contractor licensed under this chapter shall have displayed, in or on each motor vehicle used in his or her construction business, for which a commercial vehicle registration fee has been paid pursuant to Article 3 (commencing with Section 9400) of Chapter 6 of Division 3 of the Vehicle Code, his or her business name and contractors’ license number in a clearly visible location in print type of at least 72-point font or three-quarters of an inch in height and width.

(Added by Stats. 2003, Ch. 118, Sec. 1. Effective January 1, 2004.)



7030

(a) Except for contractors writing home improvement contracts pursuant to Section 7151.2 and contractors writing service and repair contracts pursuant to Section 7159.10, every person licensed pursuant to this chapter shall include the following statement in at least 10-point type on all written contracts with respect to which the person is a prime contractor:

“Contractors are required by law to be licensed and regulated by the Contractors’ State License Board which has jurisdiction to investigate complaints against contractors if a complaint regarding a patent act or omission is filed within four years of the date of the alleged violation. A complaint regarding a latent act or omission pertaining to structural defects must be filed within 10 years of the date of the alleged violation. Any questions concerning a contractor may be referred to the Registrar, Contractors’ State License Board, P.O. Box 26000, Sacramento, CA 95826.”

(b) Every person licensed pursuant to this chapter shall include the following statement in at least 12-point type in all home improvement contracts written pursuant to Section 7151.2 and service and repair contracts written pursuant to Section 7159.10:

“Information about the Contractors’ State License Board (CSLB): CSLB is the state consumer protection agency that licenses and regulates construction contractors.

Contact CSLB for information about the licensed contractor you are considering, including information about disclosable complaints, disciplinary actions and civil judgments that are reported to CSLB.

Use only licensed contractors. If you file a complaint against a licensed contractor within the legal deadline (usually four years), CSLB has authority to investigate the complaint. If you use an unlicensed contractor, CSLB may not be able to help you resolve your complaint. Your only remedy may be in civil court, and you may be liable for damages arising out of any injuries to the unlicensed contractor or the unlicensed contractor’s employees.

For more information:

Visit CSLB’s Internet Web site at www.cslb.ca.gov

Call CSLB at 800-321-CSLB (2752)

Write CSLB at P.O. Box 26000, Sacramento, CA 95826.”

(c) Failure to comply with the notice requirements set forth in subdivision (a) or (b) of this section is cause for disciplinary action.

(Amended by Stats. 2011, Ch. 432, Sec. 10. Effective January 1, 2012.)



7030.1

(a) A contractor, who has his or her license suspended or revoked two or more times within an eight-year period, shall disclose either in capital letters in 10-point roman boldface type or in contrasting red print in at least 8-point roman boldface type, in a document provided prior to entering into a contract to perform work on residential property with four or fewer units, any disciplinary license suspension, or license revocation during the last eight years resulting from any violation of this chapter by the contractor, whether or not the suspension or revocation was stayed.

(b) The disclosure notice required by this section may be provided in a bid, estimate, or other document prior to entering into a contract.

(c) A violation of this section is subject to the following penalties:

(1) A penalty of one thousand dollars ($1,000) shall be assessed for the first violation.

(2) A penalty of two thousand five hundred dollars ($2,500) shall be assessed for the second violation.

(3) A penalty of five thousand dollars ($5,000) shall be assessed for a third violation in addition to a one-year suspension of license by operation of law.

(4) A fourth violation shall result in the revocation of license in accordance with this chapter.

(Added by Stats. 1996, Ch. 282, Sec. 3. Effective January 1, 1997.)



7030.5

Every person licensed pursuant to this chapter shall include his license number in: (a) all construction contracts; (b) subcontracts and calls for bid; and (c) all forms of advertising, as prescribed by the registrar of contractors, used by such a person.

(Amended by Stats. 1973, Ch. 153.)



7031

(a) Except as provided in subdivision (e), no person engaged in the business or acting in the capacity of a contractor, may bring or maintain any action, or recover in law or equity in any action, in any court of this state for the collection of compensation for the performance of any act or contract where a license is required by this chapter without alleging that he or she was a duly licensed contractor at all times during the performance of that act or contract, regardless of the merits of the cause of action brought by the person, except that this prohibition shall not apply to contractors who are each individually licensed under this chapter but who fail to comply with Section 7029.

(b) Except as provided in subdivision (e), a person who utilizes the services of an unlicensed contractor may bring an action in any court of competent jurisdiction in this state to recover all compensation paid to the unlicensed contractor for performance of any act or contract.

(c) A security interest taken to secure any payment for the performance of any act or contract for which a license is required by this chapter is unenforceable if the person performing the act or contract was not a duly licensed contractor at all times during the performance of the act or contract.

(d) If licensure or proper licensure is controverted, then proof of licensure pursuant to this section shall be made by production of a verified certificate of licensure from the Contractors’ State License Board which establishes that the individual or entity bringing the action was duly licensed in the proper classification of contractors at all times during the performance of any act or contract covered by the action. Nothing in this subdivision shall require any person or entity controverting licensure or proper licensure to produce a verified certificate. When licensure or proper licensure is controverted, the burden of proof to establish licensure or proper licensure shall be on the licensee.

(e) The judicial doctrine of substantial compliance shall not apply under this section where the person who engaged in the business or acted in the capacity of a contractor has never been a duly licensed contractor in this state. However, notwithstanding subdivision (b) of Section 143, the court may determine that there has been substantial compliance with licensure requirements under this section if it is shown at an evidentiary hearing that the person who engaged in the business or acted in the capacity of a contractor (1) had been duly licensed as a contractor in this state prior to the performance of the act or contract, (2) acted reasonably and in good faith to maintain proper licensure, (3) did not know or reasonably should not have known that he or she was not duly licensed when performance of the act or contract commenced, and (4) acted promptly and in good faith to reinstate his or her license upon learning it was invalid.

(f) The exceptions to the prohibition against the application of the judicial doctrine of substantial compliance found in subdivision (e) shall apply to all contracts entered into on or after January 1, 1992, and to all actions or arbitrations arising therefrom, except that the amendments to subdivisions (e) and (f) enacted during the 1994 portion of the 1993–94 Regular Session of the Legislature shall not apply to either of the following:

(1) Any legal action or arbitration commenced prior to January 1, 1995, regardless of the date on which the parties entered into the contract.

(2) Any legal action or arbitration commenced on or after January 1, 1995, if the legal action or arbitration was commenced prior to January 1, 1995, and was subsequently dismissed.

(Amended by Stats. 2003, Ch. 289, Sec. 1. Effective January 1, 2004.)



7031.5

Each county or city which requires the issuance of a permit as a condition precedent to the construction, alteration, improvement, demolition or repair of any building or structure shall also require that each applicant for such a permit file as a condition precedent to the issuance of a permit a statement which he has prepared and signed stating that the applicant is licensed under the provisions of this chapter, giving the number of the license and stating that it is in full force and effect, or, if the applicant is exempt from the provisions of this chapter, the basis for the alleged exemption.

Any violation of this section by any applicant for a permit shall be subject to a civil penalty of not more than five hundred dollars ($500).

(Amended by Stats. 1977, Ch. 1052.)



7032

Nothing in this chapter shall limit the power of a city or county to regulate the quality and character of installations made by contractors through a system of permits and inspections which are designed to secure compliance with and aid in the enforcement of applicable state and local building laws, or to enforce other local laws necessary for the protection of the public health and safety. Nothing in this chapter shall limit the power of a city or county to adopt any system of permits requiring submission to and approval by the city or county of plans and specifications for an installation prior to the commencement of construction of the installation.

Cities or counties may direct complaints to the registrar against licensees based upon determinations by city or county enforcement officers of violations by such licensees of codes the enforcement of which is the responsibility of the complaining city or county. Such complaints shall to the extent determined to be necessary by the registrar be given priority in processing over other complaints.

Nothing contained in this section shall be construed as authorizing a city or county to enact regulations relating to the qualifications necessary to engage in the business of contracting.

(Amended by Stats. 1961, Ch. 198.)



7033

Every city or city and county which requires the issuance of a business license as a condition precedent to engaging, within the city or city and county, in a business which is subject to regulation under this chapter, shall require that each licensee and each applicant for issuance or renewal of such license shall file, or have on file, with such city or city and county, a signed statement that such licensee or applicant is licensed under the provisions of this chapter and stating that the license is in full force and effect, or, if such licensee or applicant is exempt from the provisions of this chapter, he shall furnish proof of the facts which entitle him to such exemption.

(Added by Stats. 1965, Ch. 1082.)



7034

(a) No contractor that is required to be licensed under this chapter shall insert in any contract, or be a party, with a subcontractor that is licensed under this chapter to any contract which contains a provision, clause, covenant, or agreement which is void or unenforceable under Section 2782 of the Civil Code.

(b) No contractor that is required to be licensed under this chapter shall require a waiver of lien rights from any subcontractor, employee, or supplier in violation of Section 8122 of the Civil Code.

(Amended by Stats. 2010, Ch. 697, Sec. 1. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 3 - Exemptions

7040

(a) This chapter does not apply to an authorized representative of the United States government, the State of California, or any incorporated town, city, county, irrigation district, reclamation district or other municipal or political corporation or subdivision of this state when the entity or its representative is acting within the scope of the entity’s or representative’s official capacity.

(b) Nothing in this section authorizes the entity or it’s authorized representative thereof either to enter into or authorize a contract with an unlicensed contractor for work which is required by this chapter to be performed by a licensed contractor.

(Amended by Stats. 1995, Ch. 467, Sec. 2. Effective January 1, 1996.)



7041

This chapter does not apply to officers of a court when they are acting within the scope of their office.

(Added by Stats. 1939, Ch. 37.)



7042

This chapter does not apply to public utilities operating under the regulation of the State Railroad Commission on construction, maintenance and development work incidental to their own business.

(Added by Stats. 1939, Ch. 37.)



7042.1

(a) Notwithstanding any other provisions of this chapter, gas, heat, or electrical corporations and their subsidiaries that are regulated as public utilities by the Public Utilities Commission shall not conduct work for which a contractor’s license is required, except under any one or more of the following conditions:

(1) The work is performed upon the gas, heat, or electrical corporation’s properties.

(2) The work is performed through a contract with a contractor or contractors licensed pursuant to this chapter or the work is performed for low-income citizens pursuant to a program authorized by order of the Public Utilities Commission.

(3) The work is undertaken by the gas, heat, or electrical corporation in furtherance of the generation, transmission, or distribution of electricity, gas, or steam, whether within or without the service area of the corporation, if any work performed within a structure and beyond a customer’s utility meter is necessary to protect the public safety or to avoid interruption of service.

(4) The work is otherwise exempt from the provisions of this chapter.

(5) The work is performed to comply with programs or procedures ordered or authorized by the Public Utilities Commission not inconsistent with the objectives expressed in Chapter 984 of the Statutes of 1983.

(b) For the purposes of this section, the following terms have the following meanings:

(1) “Gas, heat, or electrical corporation properties” means properties which a gas, heat, or electrical corporation owns or leases, or over which it has been granted an easement for utility purposes, or facilities which a gas, heat, or electrical corporation owns or operates for utility purposes.

(2) “Subsidiaries” means subsidiaries of a gas, heat, or electrical corporation regulated as public utilities by the Public Utilities Commission which carry out activities solely for utility purposes.

(c) It is the intention of the Legislature in enacting this section that public utility regulations be clearly based on the principle that the energy conservation industry should be allowed to develop in a competitive manner, as declared in Chapter 984 of the Statutes of 1983.

(Amended by Stats. 1989, Ch. 29, Sec. 1.)



7042.5

This chapter does not apply to public utilities operating under the regulation of the Public Utilities Commission on construction, maintenance, and development work incidental to their own business, or to those activities of a cable television corporation subject to regulation pursuant to Section 768.5 of the Public Utilities Code, except underground trenching by a cable television corporation within the public streets, other than that necessary solely for the connection of its distribution system to, or within the properties of, subscribers or potential subscribers.

As used in this section, a cable television corporation is a corporation or person that transmits television programs by cable to subscribers for a fee.

(Amended by Stats. 1984, Ch. 945, Sec. 1.)



7043

This chapter does not apply to any construction, repair or operation incidental to the discovering or producing of petroleum or gas, or the drilling, testing, abandoning or other operation of any petroleum or gas well, when performed by an owner or lessee.

(Added by Stats. 1939, Ch. 37.)



7044

(a) This chapter does not apply to any of the following:

(1) An owner who builds or improves a structure on his or her property, provided that both of the following conditions are met:

(A) None of the improvements are intended or offered for sale.

(B) The property owner personally performs all of the work or any work not performed by the owner is performed by the owner’s employees with wages as their sole compensation.

(2) An owner who builds or improves a structure on his or her property, provided that both of the following conditions are met:

(A) The owner directly contracts with licensees who are duly licensed to contract for the work of the respective trades involved in completing the project.

(B) For projects involving single-family residential structures, no more than four of these structures are intended or offered for sale in a calendar year. This subparagraph shall not apply if the owner contracts with a general contractor for the construction.

(3) A homeowner improving his or her principal place of residence or appurtenances thereto, provided that all of the following conditions exist:

(A) The work is performed prior to sale.

(B) The homeowner has actually resided in the residence for the 12 months prior to completion of the work.

(C) The homeowner has not availed himself or herself of the exemption in this paragraph on more than two structures more than once during any three-year period.

(b) In all actions brought under this chapter, both of the following shall apply:

(1) Except as provided in paragraph (2), proof of the sale or offering for sale of a structure by or for the owner-builder within one year after completion of the structure constitutes a rebuttable presumption affecting the burden of proof that the structure was undertaken for purposes of sale.

(2) Proof of the sale or offering for sale of five or more structures by the owner-builder within one year after completion constitutes a conclusive presumption that the structures were undertaken for purposes of sale.

(Amended by Stats. 2009, Ch. 307, Sec. 70. Effective January 1, 2010.)



7044.01

In addition to all other remedies, any licensed contractor or association of contractors, labor organization, consumer affected by the violation, district attorney, or the Attorney General shall be entitled to seek injunctive relief prohibiting any violation of this chapter by an owner-builder who is neither licensed nor exempted from licensure under this chapter. The plaintiff in that action shall not be required to prove irreparable injury and shall be entitled to attorney’s fees and all costs incurred in the prosecution of the action, provided the plaintiff is the prevailing party. The defendant in that action shall be entitled to attorney’s fees and all costs incurred in the defense against the action, provided the defendant is the prevailing party.

(Added by Stats. 2009, Ch. 307, Sec. 71. Effective January 1, 2010.)



7044.1

This chapter does not apply to a real estate licensee acting within the course and scope of his or her license pursuant to the Real Estate Law (Part 1 (commencing with Section 10000) of Division 4). However, nothing in this section shall authorize a real estate licensee or a property manager to act in the capacity of a contractor unless licensed by the board.

(Added by Stats. 1994, Ch. 361, Sec. 1. Effective January 1, 1995.)



7044.2

This chapter does not apply to an admitted surety insurer whenever that surety insurer engages a contractor to undertake the completion of a contract on which a performance or completion bond was issued by the surety insurer, provided all actual construction work is performed by duly licensed contractors.

(Amended by Stats. 1997, Ch. 17, Sec. 7. Effective January 1, 1998.)



7045

This chapter does not apply to the sale or installation of any finished products, materials, or articles of merchandise that do not become a fixed part of the structure, nor shall it apply to a material supplier or manufacturer furnishing finished products, materials, or articles of merchandise who does not install or contract for the installation of those items. The term “finished products” shall not include installed carpets or mobilehomes or mobilehome accessory structures, as defined in Section 7026.2.

This chapter shall apply to the installation of home improvement goods, as defined in Section 7151.

(Amended by Stats. 1993, Ch. 589, Sec. 11. Effective January 1, 1994.)



7046

This chapter does not apply to any construction, alteration, improvement, or repair of personal property. The term “personal property” shall not include mobilehomes or mobilehome accessory structures as defined in Section 7026.2.

(Amended by Stats. 1991, Ch. 1160, Sec. 24.)



7048

This chapter does not apply to any work or operation on one undertaking or project by one or more contracts, the aggregate contract price which for labor, materials, and all other items, is less than five hundred dollars ($500), that work or operations being considered of casual, minor, or inconsequential nature.

This exemption does not apply in any case wherein the work of construction is only a part of a larger or major operation, whether undertaken by the same or a different contractor, or in which a division of the operation is made in contracts of amounts less than five hundred dollars ($500) for the purpose of evasion of this chapter or otherwise.

This exemption does not apply to a person who advertises or puts out any sign or card or other device which might indicate to the public that he or she is a contractor or that he or she is qualified to engage in the business of a contractor.

(Amended by Stats. 2004, Ch. 865, Sec. 8. Effective January 1, 2005.)



7049

This chapter does not apply to any construction or operation incidental to the construction and repair of irrigation and drainage ditches of regularly constituted irrigation districts, reclamation districts, or to farming, dairying, agriculture, viticulture, horticulture, or stock or poultry raising, or clearing or other work upon the land in rural districts for fire prevention purposes, except when performed by a licensee under this chapter.

The provisions of this chapter do apply to the business of drilling digging, boring, or otherwise constructing, deepening, repairing, reperforating, or abandoning water wells.

(Amended by Stats. 1959, Ch. 1691.)



7051

This chapter does not apply to a licensed architect or a registered civil or professional engineer acting solely in his or her professional capacity or to a licensed structural pest control operator acting within the scope of his or her license or a licensee operating within the scope of the Geologist and Geophysicist Act.

(Amended by Stats. 1994, Ch. 26, Sec. 206. Effective March 30, 1994.)



7052

This chapter does not apply to any person who only furnishes materials or supplies without fabricating them into, or consuming them in the performance of, the work of the contractor.

(Added by Stats. 1949, Ch. 90.)



7053

Except as provided in Article 10 (commencing with Section 7150), this chapter does not apply to any person who engages in the activities herein regulated as an employee who receives wages as his or her sole compensation, does not customarily engage in an independently established business, and does not have the right to control or discretion as to the manner of performance so as to determine the final results of the work performed.

(Amended by Stats. 1982, Ch. 1427, Sec. 2.)



7054

This chapter does not apply to any person who performs work in the installation, maintenance, monitoring, selling, alteration, or servicing of alarm systems, as defined in subdivision (n) of Section 7590.1, and who holds an alarm company operator’s license issued pursuant to Chapter 11.6 (commencing with Section 7590).

(Amended by Stats. 1991, Ch. 1160, Sec. 25.)



7054.5

The licensing provisions of this chapter do not apply to any person registered under Chapter 20 (commencing with Section 9800) if that person’s activities consist only of installing satellite antenna systems on residential structures or property.

(Added by Stats. 1987, Ch. 422, Sec. 1.)






ARTICLE 4 - Classifications

7055

For the purpose of classification, the contracting business includes any or all of the following branches:

(a) General engineering contracting.

(b) General building contracting.

(c) Specialty contracting.

(Added by Stats. 1945, Ch. 1159.)



7056

A general engineering contractor is a contractor whose principal contracting business is in connection with fixed works requiring specialized engineering knowledge and skill, including the following divisions or subjects: irrigation, drainage, water power, water supply, flood control, inland waterways, harbors, docks and wharves, shipyards and ports, dams and hydroelectric projects, levees, river control and reclamation works, railroads, highways, streets and roads, tunnels, airports and airways, sewers and sewage disposal plants and systems, waste reduction plants, bridges, overpasses, underpasses and other similar works, pipelines and other systems for the transmission of petroleum and other liquid or gaseous substances, parks, playgrounds and other recreational works, refineries, chemical plants and similar industrial plants requiring specialized engineering knowledge and skill, powerhouses, powerplants and other utility plants and installations, mines and metallurgical plants, land leveling and earthmoving projects, excavating, grading, trenching, paving and surfacing work and cement and concrete works in connection with the above-mentioned fixed works.

(Amended by Stats. 2011, Ch. 296, Sec. 12. Effective January 1, 2012.)



7057

(a) Except as provided in this section, a general building contractor is a contractor whose principal contracting business is in connection with any structure built, being built, or to be built, for the support, shelter, and enclosure of persons, animals, chattels, or movable property of any kind, requiring in its construction the use of at least two unrelated building trades or crafts, or to do or superintend the whole or any part thereof.

This does not include anyone who merely furnishes materials or supplies under Section 7045 without fabricating them into, or consuming them in the performance of, the work of the general building contractor.

(b) A general building contractor may take a prime contract or a subcontract for a framing or carpentry project. However, a general building contractor shall not take a prime contract for any project involving trades other than framing or carpentry unless the prime contract requires at least two unrelated building trades or crafts other than framing or carpentry, or unless the general building contractor holds the appropriate license classification or subcontracts with an appropriately licensed contractor to perform the work. A general building contractor shall not take a subcontract involving trades other than framing or carpentry, unless the subcontract requires at least two unrelated trades or crafts other than framing or carpentry, or unless the general building contractor holds the appropriate license classification. The general building contractor shall not count framing or carpentry in calculating the two unrelated trades necessary in order for the general building contractor to be able to take a prime contract or subcontract for a project involving other trades.

(c) A general building contractor shall not contract for any project that includes a fire protection system as provided for in Section 7026.12 or 7026.13, or the “C-57” Well Drilling classification as provided for in Section 13750.5 of the Water Code, unless the general building contractor holds the appropriate license classification, or subcontracts with the appropriately licensed contractor.

(Amended by Stats. 2013, Ch. 377, Sec. 3. Effective January 1, 2014.)



7058

(a) A specialty contractor is a contractor whose operations involve the performance of construction work requiring special skill and whose principal contracting business involves the use of specialized building trades or crafts.

(b) A specialty contractor includes a contractor whose operations include the business of servicing or testing fire extinguishing systems.

(c) A specialty contractor includes a contractor whose operations are concerned with the installation and laying of carpets, linoleum, and resilient floor covering.

(d) A specialty contractor includes a contractor whose operations are concerned with preparing or removing roadway construction zones, lane closures, flagging, or traffic diversions on roadways, including, but not limited to, public streets, highways, or any public conveyance.

(Amended by Stats. 2007, Ch. 354, Sec. 15. Effective January 1, 2008.)



7058.5

(a) No contractor shall engage in asbestos-related work, as defined in Section 6501.8 of the Labor Code, that involves 100 square feet or more of surface area of asbestos containing materials, unless the qualifier for the license passes an asbestos certification examination. Additional updated asbestos certification examinations may be required based on new health and safety information. The decision on whether to require an updated certification examination shall be made by the Contractors State License Board, in consultation with the Division of Occupational Safety and Health in the Department of Industrial Relations and the Division of Environmental and Occupational Disease Control in the State Department of Public Health.

No asbestos certification examination shall be required for contractors involved with the installation, maintenance, and repair of asbestos cement pipe or sheets, vinyl asbestos floor materials, or asbestos bituminous or resinous materials.

“Asbestos,” as used in this section, has the same meaning as defined in Section 6501.7 of the Labor Code.

(b) The Contractors State License Board shall make available to all applicants, either on the board’s Internet Web site or, if requested, in hard copy, a booklet containing information relative to handling and disposal of asbestos, together with an open book examination concerning asbestos-related work. All applicants for an initial contractor license shall complete the open book examination and, prior to the issuance of a contractor’s license, submit it to the board electronically or by mail if the applicant elects to use the hard-copy format.

(Amended by Stats. 2010, Ch. 415, Sec. 20. Effective January 1, 2011.)



7058.6

(a) The board shall not issue an asbestos certification, as required by Section 7058.5, unless the contractor is registered with the Division of Occupational Safety and Health of the Department of Industrial Relations pursuant to Section 6501.5 of the Labor Code. The board may issue an asbestos certification to a contractor who is not registered, provided the contractor in a written statement acknowledges that he or she does not perform asbestos-related work. The board shall notify both the division and the contractor, in writing, of the contractor’s passage of the certification examination, for the purpose of allowing the contractor to satisfy the requirement of paragraph (1) of subdivision (a) of Section 6501.5 of the Labor Code. The contractor shall register with the division within 90 days from the date the contractor is notified of the passage of the certification examination. The board may require a reexamination if the contractor fails to register within 90 days following issuance of the notification. Applicable test fees shall be paid for any reexamination required under this section.

(b) Any contractor who is certified to engage in asbestos-related work shall present proof of current registration with the division pursuant to Section 6501.5 of the Labor Code upon application for renewal of his or her license, if the contractor engages in asbestos-related work, as defined in Section 6501.8 of the Labor Code.

(c) A contractor who is not certified pursuant to this section may bid on and contract to perform a project involving asbestos-related work as long as the asbestos-related work is performed by a contractor who is certified and registered pursuant to this section and Section 6501.5 of the Labor Code.

(d) The board shall obtain and periodically update the list of contractors certified to engage in asbestos-related work who are registered pursuant to Section 6501.5 of the Labor Code.

(Amended by Stats. 2011, Ch. 432, Sec. 11. Effective January 1, 2012.)



7058.7

(a) No contractor may engage in a removal or remedial action, as defined in subdivision (d), unless the qualifier for the license has passed an approved hazardous substance certification examination.

(b) (1) The Contractors’ State License Board, the Division of Occupational Safety and Health of the Department of Industrial Relations, and the Department of Toxic Substances Control shall jointly select an advisory committee, which shall be composed of two representatives of hazardous substance removal workers in California, two general engineering contractors in California, and two representatives of insurance companies in California who shall be selected by the Insurance Commissioner.

(2) The Contractors’ State License Board shall develop a written test for the certification of contractors engaged in hazardous substance removal or remedial action, in consultation with the Division of Occupational Safety and Health, the State Water Resources Control Board, the Department of Toxic Substances Control, and the advisory committee.

(c) The Contractors’ State License Board may require additional updated approved hazardous substance certification examinations of licensees currently certified based on new public or occupational health and safety information. The Contractors’ State License Board, in consultation with the Department of Toxic Substances Control and the State Water Resources Control Board, shall approve other initial and updated hazardous substance certification examinations and determine whether to require an updated certification examination of all current certificate holders.

(d) For purposes of this section “removal or remedial action” has the same meaning as found in Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code, if the action requires the contractor to dig into the surface of the earth and remove the dug material and the action is at a site listed pursuant to Section 25356 of the Health and Safety Code or any other site listed as a hazardous substance release site by the Department of Toxic Substances Control or a site listed on the National Priorities List compiled pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.). “Removal or remedial action” does not include asbestos-related work, as defined in Section 6501.8 of the Labor Code, or work related to a hazardous substance spill on a highway.

(e) (1) A contractor may not install or remove an underground storage tank, unless the contractor has passed the hazardous substance certification examination developed pursuant to this section.

(2) A contractor who is not certified may bid on or contract for the installation or removal of an underground tank, if the work is performed by a contractor who is certified pursuant to this section.

(3) For purposes of this subdivision, “underground storage tank” has the same meaning as defined in subdivision (y) of Section 25281 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 999, Sec. 1. Effective January 1, 2003.)



7058.8

The board shall make available to the public upon request information about contracting for the removal or encapsulation of asbestos-containing materials in a building including all of the following:

(a) Steps to take when contracting with a company to remove asbestos.

(b) Existing laws and regulations pertaining to asbestos-related work in California.

(c) Basic health information as contained in the United States Environmental Protection Agency publication, “Guidance for Controlling Asbestos-Containing Materials in Buildings.”

(d) A current list of contractors who are certified pursuant to Section 7058.5 to engage in asbestos-related work and who are registered pursuant to Section 6501.5 of the Labor Code.

(Amended by Stats. 2011, Ch. 432, Sec. 12. Effective January 1, 2012.)



7059

(a) The board may adopt reasonably necessary rules and regulations to effect the classification of contractors in a manner consistent with established usage and procedure as found in the construction business, and may limit the field and scope of the operations of a licensed contractor to those in which he or she is classified and qualified to engage, as defined by Sections 7055, 7056, 7057, and 7058. A licensee may make application for classification and be classified in more than one classification if the licensee meets the qualifications prescribed by the board for such additional classification or classifications. The application shall be in a form as prescribed by the registrar and shall be accompanied by the application fee fixed by this chapter. No license fee shall be charged for an additional classification or classifications.

Nothing contained in this section shall prohibit a specialty contractor from taking and executing a contract involving the use of two or more crafts or trades, if the performance of the work in the crafts or trades, other than in which he or she is licensed, is incidental and supplemental to the performance of the work in the craft for which the specialty contractor is licensed.

(b) In public works contracts, as defined in Section 1101 of the Public Contract Code, the awarding authority shall determine the license classification necessary to bid and perform the project. In no case shall the awarding authority award a prime contract to a specialty contractor whose classification constitutes less than a majority of the project. When a specialty contractor is authorized to bid a project, all work to be performed outside of his or her license specialty, except work authorized by subdivision (a), shall be performed by a licensed subcontractor in compliance with the Subletting and Subcontracting Fair Practices Act (Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code).

(Amended by Stats. 1987, Ch. 485, Sec. 1.)



7059.1

(a) A licensee shall not use any business name that indicates the licensee is qualified to perform work in classifications other than those issued for that license, or any business name that is incompatible with the type of business entity licensed.

(b) A licensee shall not conduct business under more than one name for each license. Nothing in this section shall prevent a licensee from obtaining a business name change as otherwise provided by this chapter.

(Amended by Stats. 2001, Ch. 728, Sec. 57. Effective January 1, 2002.)






ARTICLE 5 - Licensing

7065

(a) Under rules and regulations adopted by the board and approved by the director, the registrar shall investigate, classify, and qualify applicants for contractors’ licenses by written examination. This examination shall include questions designed to show that the applicant has the necessary degree of knowledge required by Section 7068 and shall include pertinent questions relating to the laws of this state and the contracting business and trade.

(b) Contractors’ licenses are to be issued to individual owners, partnerships, corporations, and limited liability companies in accordance with this chapter.

(1) Every person who is an officer, member, responsible manager, or director of a corporation or limited liability company seeking licensure under this chapter shall be listed on the application as a member of the personnel of record.

(2) Every person who is a member of a partnership seeking licensure under this chapter shall be listed on the application as a member of the personnel record.

(c) An applicant shall qualify for licensure in accordance with this subdivision as follows:

(1) An individual owner may qualify by examination for a contractor’s license upon the appearance of the owner or a qualifying individual appearing as a responsible managing employee on behalf of the owner.

(2) A partnership may qualify by examination for a contractor’s license upon the appearance of a partner or a qualifying individual appearing as a responsible managing employee on behalf of the partnership.

(3) A corporation may qualify by examination for a contractor’s license upon the appearance of a qualifying individual appearing either as a responsible managing officer or a responsible managing employee on behalf of the corporation.

(4) A limited liability company may qualify by examination for a contractor’s license upon the appearance of a qualifying individual appearing as a responsible managing officer, a responsible managing manager, a responsible managing member, or a responsible managing employee on behalf of the company.

(d) No examination shall be required of a qualifying individual if, within the five-year period immediately preceding the application for licensure, the qualifying individual has either personally passed the written examination for the same classification being applied for, or has served as the qualifying individual for a licensee whose license was in good standing at any time during the five-year period immediately preceding the application for licensure and in the same classification being applied for.

(Amended by Stats. 2011, Ch. 296, Sec. 13. Effective January 1, 2012.)



7065.01

Notwithstanding Section 7065, no trade examination shall be required of an applicant for the limited specialty license classification.

(Repealed and added by Stats. 2002, Ch. 311, Sec. 2. Effective January 1, 2003.)



7065.05

The board shall periodically review and, if needed, revise the contents of qualifying examinations to insure that the examination questions are timely and relevant to the business of contracting. The board shall, in addition, construct and conduct examinations in such a manner as to preclude the possibility of any applicant having prior knowledge of any specific examination question.

(Amended by Stats. 2005, Ch. 280, Sec. 3. Effective January 1, 2006.)



7065.1

Notwithstanding Section 7065, the registrar may waive the examination for a contractor’s license under any of the following circumstances:

(a) The qualifying individual has, for five of the seven years immediately preceding the application for licensure, been listed on the official records of the board as a member of the personnel of any licensee who held a license, which was active and in good standing, in the same classification being applied for, and who during the period listed on the license has been actively engaged in a licensee’s construction activities in the same classification within which the applicant applies for a license.

(b) The qualifying individual is an immediate member of the family of a licensee whose individual license was active and in good standing for five of the seven years immediately preceding the application for licensure, and the qualifying individual is able to show all of the following:

(1) The qualifying individual has been actively engaged in the licensee’s business for five of the seven years immediately preceding the application for licensure.

(2) The license is required to continue the existing family business in the event of the absence or death of the licensee.

(3) An application is made for a new license in the same classifications in which the licensee is or was licensed.

(c) The qualifying individual is an employee of a corporation or a limited liability company seeking to replace its former qualifying individual and has been employed by that corporation or limited liability company under the following conditions:

(1) For five of the seven years immediately preceding the application for licensure, the qualifying individual has been continually employed by the corporation or limited liability company in a supervisory capacity in the same classifications being applied for.

(2) For five of the seven years immediately preceding the application for licensure, the corporation or limited liability company has held an active license in good standing in the same classifications being applied for.

(3) The corporation or limited liability company has not requested a waiver under this subdivision within the past five years.

For purposes of this section, employees of a corporation or limited liability company shall include, but not be limited to, the officers of a corporation and the officers and managers of a limited liability company.

(Amended by Stats. 2010, Ch. 698, Sec. 6. Effective January 1, 2011.)



7065.2

Notwithstanding Section 7065, the registrar may waive the examination for a contractor’s license if the applicant has previously held a valid contractor’s license in this state and has been acting in the capacity of a contractor for the United States government in a position exempt from licensure under this chapter.

(Added by Stats. 1987, Ch. 630, Sec. 1.)



7065.3

Notwithstanding Section 7065, upon a conclusive showing by a licensee that he or she possesses experience satisfactory to the registrar in the classification applied for, an additional classification may be added, without further examination, under all of the following conditions:

(a) For five of the seven years immediately preceding the application, the qualifying individual of the licensee has been listed as a member of the personnel of any licensee whose license was active and in good standing, and who during the period listed on a license was actively engaged in the licensee’s construction activities.

(b) The qualifying individual for the applicant has had within the last 10 years immediately preceding the filing of the application, not less than four years experience as a journeyman, foreman, supervising employee, or contractor in the classification within which the licensee intends to engage in the additional classification as a contractor.

(c) The application is, as determined by the registrar, for a classification that is closely related to the classification or classifications in which the licensee is licensed, or the qualifying individual is associated with a licensed general engineering contractor or licensed general building contractor and is applying for a classification that is a significant component of the licensed contractor’s construction business as determined by the registrar. This section shall not apply to an applicant who is licensed solely within the limited-specialty classifications.

Pursuant to Section 7065, the registrar shall conduct a comprehensive investigation of no less than 3 percent of applications filed under this section to ensure that the applicants met the experience requirements of this section.

(Amended by Stats. 2013, Ch. 319, Sec. 7. Effective January 1, 2014.)



7065.4

The registrar may accept the qualifications of an applicant who is licensed as a contractor in a similar classification in another state if that state accepts the qualifications of a contractor licensed in this state for purposes of licensure in that other state, and if the board ascertains, on a case-by-case basis, that the professional qualifications and conditions of good standing for licensure and continued licensure are at least the same or greater in that state as in California. The registrar may waive the trade examination for that applicant if the applicant provides written certification from that other state in which he or she is licensed, that the applicant’s license has been in good standing for the previous five years.

(Added by Stats. 1990, Ch. 1326, Sec. 2. Effective September 26, 1990.)



7065.5

No license shall be issued to a minor, nor to any partnership a partner of which is a minor, nor to any corporation any officer, director or responsible managing employee of which is a minor, nor to any limited liability company any officer, manager, or responsible managing employee of which is a minor, nor to any other kind of business organization in which a minor holds a responsible official position, unless the minor shall first have had a guardian appointed by a court of competent jurisdiction.

(Amended by Stats. 2010, Ch. 698, Sec. 7. Effective January 1, 2011.)



7066

To obtain an original license, an applicant shall submit to the registrar an application in writing containing the statement that the applicant desires the issuance of a license under the terms of this chapter.

The application shall be made on a form prescribed by the registrar in accordance with the rules and regulations adopted by the board and shall be accompanied by the fee fixed by this chapter.

(Added by Stats. 1939, Ch. 37.)



7066.5

Any person may obtain blank license application forms from the board or may cause to be printed forms used by or approved by the Registrar of Contractors.

(Amended by Stats. 2011, Ch. 432, Sec. 13. Effective January 1, 2012.)



7067.5

Every applicant for an original license, or for the reactivation of an inactive license, or for the reissuance or reinstatement of a revoked license shall possess and every such applicant, other than one applying under Section 7029 unless required by the registrar, shall evidence financial solvency. The registrar shall deny the application of any applicant who fails to comply with this section. For purposes of this section financial solvency shall mean that the applicant’s operating capital shall exceed two thousand five hundred dollars ($2500).

The applicant shall provide answers to questions contained in a standard form of questionnaire as required by the registrar relative to his financial ability and condition and signed by the applicant under penalty of perjury.

In any case in which further financial information would assist the registrar in an investigation, the registrar may obtain such information or may require any licensee or applicant under investigation pursuant to this chapter to provide such additional financial information as the registrar may deem necessary.

The financial information required by the registrar shall be confidential and not a public record, but, where relevant, shall be admissible as evidence in any administrative hearing or judicial action or proceeding.

The registrar may destroy any financial information which has been on file for a period of at least three years.

(Amended by Stats. 1979, Ch. 1013.)



7067.6

Every application form for an original license, for renewal thereof, for reinstatement or for reissuance, including both active and inactive licenses, shall be signed by both the applicant and by the person qualifying on behalf of an individual or firm as referred to in Section 7068.1.

(Added by Stats. 1963, Ch. 1016.)



7068

(a) The board shall require an applicant to show the degree of knowledge and experience in the classification applied for, and the general knowledge of the building, safety, health, and lien laws of the state and of the administrative principles of the contracting business that the board deems necessary for the safety and protection of the public.

(b) An applicant shall qualify in regard to his or her experience and knowledge in one of the following ways:

(1) If an individual, he or she shall qualify by personal appearance or by the appearance of his or her responsible managing employee who is qualified for the same license classification as the classification being applied for.

(2) If a partnership or a limited partnership, it shall qualify by the appearance of a general partner or by the appearance of a responsible managing employee who is qualified for the same license classification as the classification being applied for.

(3) If a corporation, or any other combination or organization, it shall qualify by the appearance of a responsible managing officer or responsible managing employee who is qualified for the same license classification as the classification being applied for.

(4) If a limited liability company, it shall qualify by the appearance of a responsible managing officer, a responsible managing manager, responsible managing member, or a responsible managing employee who is qualified for the same license classification as the classification being applied for.

(c) A responsible managing employee for the purpose of this chapter shall mean an individual who is a bona fide employee of the applicant and is actively engaged in the classification of work for which that responsible managing employee is the qualifying person on behalf of the applicant.

(d) The board shall, in addition, require an applicant who qualifies by means of a responsible managing employee under either paragraph (1) or (2) of subdivision (b) to show his or her general knowledge of the building, safety, health, and lien laws of the state and of the administrative principles of the contracting business as the board deems necessary for the safety and protection of the public.

(e) Except in accordance with Section 7068.1, no person qualifying on behalf of an individual or firm under paragraph (1), (2), (3), or (4) of subdivision (b) shall hold any other active contractor’s license while acting in the capacity of a qualifying individual pursuant to this section.

(f) At the time of application for renewal of a license, the current qualifying individual shall file a statement with the registrar, on a form prescribed by the registrar, verifying his or her capacity as a qualifying individual to the licensee.

(g) Statements made by or on behalf of an applicant as to the applicant’s experience in the classification applied for shall be verified by a qualified and responsible person. In addition, the registrar shall, as specified by board regulation, randomly review a percentage of such statements for their veracity.

(h) The registrar shall review experience gained by applicants from other states to determine whether all of that experience was gained in a lawful manner in that state.

(Amended by Stats. 2010, Ch. 698, Sec. 8. Effective January 1, 2011.)



7068.1

(a) The person qualifying on behalf of an individual or firm under paragraph (1), (2), (3), or (4) of subdivision (b) of Section 7068 shall be responsible for exercising that direct supervision and control of his or her employer’s or principal’s construction operations to secure compliance with this chapter and the rules and regulations of the board. This person shall not act in the capacity of the qualifying person for an additional individual or firm unless one of the following conditions exists:

(1) There is a common ownership of at least 20 percent of the equity of each individual or firm for which the person acts in a qualifying capacity.

(2) The additional firm is a subsidiary of or a joint venture with the first. “Subsidiary,” as used in this subdivision, means any firm at least 20 percent of the equity of which is owned by the other firm.

(3) With respect to a firm under paragraph (2), (3), or (4) of subdivision (b) of Section 7068, the majority of the partners, officers, or managers are the same.

(b) Notwithstanding paragraphs (1) to (3), inclusive, of subdivision (a), a qualifying individual may act as the qualifier for no more than three firms in any one-year period.

(c) The following definitions shall apply for purposes of this section:

(1) “Firm” means a partnership, a limited partnership, a corporation, a limited liability company, or any other combination or organization described in Section 7068.

(2) “Person” is limited to natural persons, notwithstanding the definition of “person” in Section 7025.

(d) The board shall require every applicant or licensee qualifying by the appearance of a qualifying individual to submit detailed information on the qualifying individual’s duties and responsibilities for supervision and control of the applicant’s construction operations.

(e) Violation of this section shall constitute a cause for disciplinary action and shall be punishable as a misdemeanor by imprisonment in a county jail not to exceed six months, by a fine of not less than three thousand dollars ($3,000), but not to exceed five thousand dollars ($5,000), or by both the fine and imprisonment.

(Amended by Stats. 2013, Ch. 180, Sec. 1. Effective January 1, 2014.)



7068.2

(a) If the responsible managing officer, responsible managing employee, responsible managing member, or responsible managing manager disassociates from the licensed entity, the licensee or the qualifier shall notify the registrar in writing within 90 days after the date of disassociation. The licensee shall have 90 days after the date of disassociation in which to replace the qualifier. Upon failure to replace the qualifier within 90 days after the date of disassociation, the license shall be automatically suspended or the classification removed at the end of the 90 days.

(b) To replace a responsible managing officer, responsible managing employee, responsible managing member, or responsible managing manager, the licensee shall file an application as prescribed by the registrar, accompanied by the fee fixed by this chapter, designating an individual to qualify as required by this chapter.

(c) Upon failure of the licensee or the qualifier to notify the registrar of the disassociation of the qualifier within 90 days after the date of disassociation, the license shall be automatically suspended or the classification removed and the qualifier removed from the license effective the date the written notification is received at the board’s headquarters office.

(d) The person qualifying on behalf of a licensee under Section 7068 shall be responsible for the licensee’s construction operations until the date of disassociation or the date the board receives the written notification of disassociation, whichever is later.

(e) (1) Upon a showing of good cause by the licensee, the registrar may review and accept a petition for one 90-day extension to replace the qualifier immediately following the initial 90-day period described in subdivision (a) only under one or more of the following circumstances:

(A) If the licensee is disputing the date of disassociation.

(B) If the responsible managing officer, employee, member, or manager has died.

(C) If there has been a delay in processing the application to replace the qualifier that is out of the applicant’s control and it is the responsibility of the board or another state or federal agency that is relied upon in the application process.

(2) This petition shall be received within 90 days after the date of disassociation or death or delay. The petition shall only be considered if an application to replace the qualifier as prescribed by the registrar is on file with the board. Under the circumstances described in subparagraphs (A) and (B) of paragraph (1), the licensee shall have no more than a total of 180 days after the date of disassociation or death in which to replace the qualifier.

(f) Failure of the licensee or the qualifier to notify the registrar of the qualifier’s disassociation within 90 days after the date of disassociation shall constitute grounds for disciplinary action.

(Amended by Stats. 2012, Ch. 162, Sec. 2. Effective January 1, 2013.)



7068.5

It is a misdemeanor for any person other than the examinee named in the application to take the qualifying examination on behalf of an applicant for a contractor’s license.

(Added by Stats. 1961, Ch. 491.)



7068.7

Any person who obtains and provides for another the qualifying examination, or any part thereof, when not authorized to do so, is guilty of a misdemeanor.

(Added by Stats. 1979, Ch. 1013.)



7069

(a) An applicant, and each officer, director, partner, manager, associate, and responsible managing employee thereof, shall not have committed acts or crimes that are grounds for denial of licensure under Section 480.

(b) As part of an application for a contractor’s license, the board shall require an applicant to furnish a full set of fingerprints for purposes of conducting a criminal history record check. Fingerprints furnished pursuant to this subdivision shall be submitted in an electronic format if readily available. Requests for alternative methods of furnishing fingerprints are subject to the approval of the registrar. The board shall use the fingerprints furnished by an applicant to obtain criminal history information on the applicant from the Department of Justice and the United States Federal Bureau of Investigation, and the board may obtain any subsequent arrest information that is available.

(Amended by Stats. 2010, Ch. 698, Sec. 11. Effective January 1, 2011.)



7069.1

(a) Upon notification of an arrest of a member of the personnel of a licensee or a home improvement salesperson, the registrar, by first-class mail to the last official address of record, may require the arrestee to provide proof of the disposition of the matter.

(b) The proof required by this section shall be satisfactory for carrying out the purposes of this chapter, and at the registrar’s discretion may include, but is not limited to, certified court documents, certified court orders, or sentencing documents. Any proof required by this section shall be received by the registrar within 90 days of the date of the disposition, or within 90 days of the registrar’s demand for information if that date is later.

(c) Failure to comply with the provisions of this section constitutes cause for disciplinary action.

(Added by Stats. 2004, Ch. 586, Sec. 1. Effective January 1, 2005.)



7070

An applicant shall show that he or she has never been denied a license or had a license revoked for reasons that would preclude the granting of the license applied for. Where the board has denied an application for license under this chapter or Chapter 2 (commencing with Section 480) of Division 1.5, it shall, in its decision, or in its notice under subdivision (b) of Section 485, inform the applicant of the earliest date that the applicant may reapply for a license, which shall be one year from the effective date of the decision or service of notice under subdivision (b) of Section 485, unless the board prescribes an earlier date.

(Amended by Stats. 1997, Ch. 334, Sec. 1. Effective January 1, 1998.)



7071

No license shall be issued to a corporation, partnership, limited liability company, or other combination or organization if a responsible officer or director of the corporation, or other combination or organization, or a partner of the partnership, or a manager or officer of the limited liability company, or any member of an organization seeking licensure under this chapter does not meet the qualifications required of an applicant other than those qualifications relating to knowledge and experience.

(Amended by Stats. 2011, Ch. 296, Sec. 15. Effective January 1, 2012.)



7071.3

Notwithstanding any other provision of this code, the holder of a current valid license under this chapter who has entered or enters the armed forces of the United States may designate a responsible managing person or persons to act for him while in the armed forces and until one year after his discharge therefrom, after which time the authority to so act for the licensee shall terminate. The renewal fee shall be paid for any such licensee so designating others to act for him.

Any license shall remain in full force and effect for 30 days after the entrance of the licensee into the armed forces, but he shall prior to the expiration of such 30-day period provide the registrar with the name or names of the persons so designated to conduct his business. The registrar may qualify such persons in any manner he may adopt. Persons so designated shall not have committed acts or crimes constituting grounds for denial of licensure under Section 480.

Persons so designated committing any of the acts or crimes constituting grounds for denial of licensure under Section 480 shall be removed from the business of such licensee after a hearing as provided in this chapter.

(Amended by Stats. 1978, Ch. 1161.)



7071.5

The contractor’s bond required by this article shall be executed by an admitted surety in favor of the State of California, in a form acceptable to the registrar and filed with the registrar by the licensee or applicant. The contractor’s bond shall be for the benefit of the following:

(a) A homeowner contracting for home improvement upon the homeowner’s personal family residence damaged as a result of a violation of this chapter by the licensee.

(b) A property owner contracting for the construction of a single-family dwelling who is damaged as a result of a violation of this chapter by the licensee. That property owner shall only recover under this subdivision if the single-family dwelling is not intended for sale or offered for sale at the time the damages were incurred.

(c) A person damaged as a result of a willful and deliberate violation of this chapter by the licensee, or by the fraud of the licensee in the execution or performance of a construction contract.

(d) An employee of the licensee damaged by the licensee’s failure to pay wages.

(e) A person or entity, including a laborer described in subdivision (b) of Section 8024 of the Civil Code, to which a portion of the compensation of an employee of a licensee is paid by agreement with that employee or the collective bargaining agent of that employee, damaged as the result of the licensee’s failure to pay fringe benefits for its employees, including, but not limited to, employer payments described in Section 1773.1 of the Labor Code and regulations thereunder (without regard to whether the work was performed on a private or public work). Damage to a person or entity under this subdivision is limited to actual employer payments required to be made on behalf of employees of the licensee, as part of the overall compensation of those employees, which the licensee fails to pay.

(Amended by Stats. 2010, Ch. 697, Sec. 2. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



7071.6

(a) The board shall require as a condition precedent to the issuance, reinstatement, reactivation, renewal, or continued maintenance of a license, that the applicant or licensee file or have on file a contractor’s bond in the sum of twelve thousand five hundred dollars ($12,500).

(b) Excluding the claims brought by the beneficiaries specified in subdivision (a) of Section 7071.5, the aggregate liability of a surety on claims brought against a bond required by this section shall not exceed the sum of seven thousand five hundred dollars ($7,500). The bond proceeds in excess of seven thousand five hundred dollars ($7,500) shall be reserved exclusively for the claims of the beneficiaries specified in subdivision (a) of Section 7071.5. However, nothing in this section shall be construed so as to prevent any beneficiary specified in subdivision (a) of Section 7071.5 from claiming or recovering the full measure of the bond required by this section.

(c) No bond shall be required of a holder of a license that has been inactivated on the official records of the board during the period the license is inactive.

(d) Notwithstanding any other provision of law, as a condition precedent to licensure, the board may require an applicant to post a contractor’s bond in twice the amount required pursuant to subdivision (a) until the time that the license is renewed, under the following conditions:

(1) The applicant has either been convicted of a violation of Section 7028 or has been cited pursuant to Section 7028.7.

(2) If the applicant has been cited pursuant to Section 7028.7, the citation has been reduced to a final order of the registrar.

(3) The violation of Section 7028, or the basis for the citation issued pursuant to Section 7028.7, constituted a substantial injury to the public.

(Amended by Stats. 2007, Ch. 354, Sec. 16. Effective January 1, 2008.)



7071.7

(a) Except as provided in subdivision (b), the registrar shall accept a bond required by Section 7071.6, 7071.6.5, 7071.8, or 7071.9 as of the effective date shown on the bond, if the bond is received by the registrar within 90 days after that date, and shall reinstate the license to which the bond pertains, if otherwise eligible, retroactive to the effective date of the bond.

(b) Notwithstanding subdivision (a), the registrar shall accept a bond as of the effective date shown on the bond, even if the bond is not received by the registrar within 90 days after that date, upon a showing by the licensee, on a form acceptable to the registrar, that the failure to have a bond on file was due to circumstances beyond the control of the licensee. The registrar shall reinstate the license to which the bond pertains, if otherwise eligible, retroactive to the effective date of the bond.

(Amended by Stats. 2010, Ch. 698, Sec. 14. Effective January 1, 2011.)



7071.8

(a) This section applies to an application for a license, for renewal or restoration of a license, an application to change officers or members of a corporation or a limited liability company, or for continued valid use of a license which has been disciplined, whether or not the disciplinary action has been stayed, made by any of the following persons or firms:

(1) A person whose license has been suspended or revoked as a result of disciplinary action, or a person who was a qualifying individual for a licensee at any time during which cause for disciplinary action occurred resulting in suspension or revocation of the licensee’s license, whether or not the qualifying individual had knowledge or participated in the prohibited act or omission.

(2) A person who was an officer, director, manager, partner, or member of the personnel of record of a licensee at any time during which cause for disciplinary action occurred resulting in suspension or revocation of the licensee’s license and who had knowledge of or participated in the act or omission which was the cause for the disciplinary action.

(3) A partnership, corporation, limited liability company, firm, or association of which an existing or new officer, director, manager, partner, qualifying person, or member of the personnel of record has had a license suspended or revoked as a result of disciplinary action.

(4) A partnership, corporation, limited liability company, firm, or association of which a member of the personnel of record, including, but not limited to, an officer, director, manager, partner, or qualifying person was, likewise, a manager, officer, director, or partner of a licensee at any time during which cause for disciplinary action occurred resulting in suspension or revocation of the license, and who had knowledge of or participated in the act or omission which was the cause for the disciplinary action.

(b) The board shall require as a condition precedent to the issuance, reissuance, renewal, or restoration of a license to the applicant, or to the approval of an application to change officers of a corporation or a limited liability company, or removal of suspension, or to the continued valid use of a license which has been suspended or revoked, but which suspension or revocation has been stayed, that the applicant or licensee file or have on file a contractor’s bond in a sum to be fixed by the registrar based upon the seriousness of the violation, but which sum shall not be less than fifteen thousand dollars ($15,000) nor more than 10 times that amount required by Section 7071.6.

(c) The bond is in addition to, may not be combined with, and does not replace any other type of bond required by this chapter. The bond shall remain on file with the registrar for a period of at least two years and for any additional time that the registrar determines. The bond period shall run only while the license is current, active, and in good standing, and shall be extended until the license has been current, active, and in good standing for the required period. Each applicant or licensee shall be required to file only one disciplinary contractor’s bond of the type described in this section for each application or license subject to this bond requirement.

(Amended by Stats. 2010, Ch. 698, Sec. 15. Effective January 1, 2011.)



7071.9

(a) If the qualifying individual, as referred to in Sections 7068 and 7068.1, is neither the proprietor, a general partner, nor a joint licensee, he or she shall file or have on file a qualifying individual’s bond as provided in Section 7071.10 in the sum of twelve thousand five hundred dollars ($12,500). This bond is in addition to, and may not be combined with, any contractor’s bond required by Sections 7071.5 to 7071.8, inclusive, and is required for the issuance, reinstatement, reactivation, or continued valid use of a license.

(b) Excluding the claims brought by the beneficiaries specified in paragraph (1) of subdivision (a) of Section 7071.10, the aggregate liability of a surety on claims brought against the bond required by this section shall not exceed the sum of seven thousand five hundred dollars ($7,500). The bond proceeds in excess of seven thousand five hundred dollars ($7,500) shall be reserved exclusively for the claims of the beneficiaries specified in paragraph (1) of subdivision (a) of Section 7071.10. However, nothing in this section shall be construed to prevent any beneficiary specified in paragraph (1) of subdivision (a) of Section 7071.10 from claiming or recovering the full measure of the bond required by this section. This bond is in addition to, and may not be combined with, any contractor’s bond required by Sections 7071.5 to 7071.8, inclusive, and is required for the issuance, reinstatement, reactivation, or continued valid use of a license.

(c) The responsible managing officer of a corporation shall not be required to file or have on file a qualifying individual’s bond, if he or she owns 10 percent or more of the voting stock of the corporation and certifies to that fact on a form prescribed by the registrar.

(d) The qualifying individual for a limited liability company shall not be required to file or have on file a qualifying individual’s bond if he or she owns at least a 10-percent membership interest in the limited liability company and certifies to that fact on a form prescribed by the registrar.

(Amended by Stats. 2010, Ch. 698, Sec. 16. Effective January 1, 2011.)



7071.10

The qualifying individual’s bond required by this article shall be executed by an admitted surety insurer in favor of the State of California, in a form acceptable to the registrar and filed with the registrar by the qualifying individual. The qualifying individual’s bond shall not be required in addition to the contractor’s bond when, as set forth under paragraph (1) of subdivision (b) of Section 7068, the individual proprietor has qualified for the license by his or her personal appearance, or the qualifier is a general partner as set forth under paragraph (2) of subdivision (b) of Section 7068. The qualifying individual’s bond shall be for the benefit of the following persons:

(a) A homeowner contracting for home improvement upon the homeowner’s personal family residence damaged as a result of a violation of this chapter by the licensee.

(b) A property owner contracting for the construction of a single-family dwelling who is damaged as a result of a violation of this chapter by the licensee. That property owner shall only recover under this subdivision if the single-family dwelling is not intended for sale or offered for sale at the time the damages were incurred.

(c) A person damaged as a result of a willful and deliberate violation of this chapter by the licensee, or by the fraud of the licensee in the execution or performance of a construction contract.

(d) An employee of the licensee damaged by the licensee’s failure to pay wages.

(e) A person or entity, including a laborer described in subdivision (b) of Section 8024 of the Civil Code, to which a portion of the compensation of an employee of a licensee is paid by agreement with that employee or the collective bargaining agent of that employee, that is damaged as the result of the licensee’s failure to pay fringe benefits for its employees including, but not limited to, employer payments described in Section 1773.1 of the Labor Code and regulations adopted thereunder (without regard to whether the work was performed on a public or private work). Damage to a person or entity under this subdivision is limited to employer payments required to be made on behalf of employees of the licensee, as part of the overall compensation of those employees, which the licensee fails to pay.

(Amended by Stats. 2010, Ch. 697, Sec. 3. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



7071.11

(a) The aggregate liability of a surety on a claim for wages and fringe benefits brought against a bond required by this article, other than a bond required by Section 7071.8, shall not exceed the sum of four thousand dollars ($4,000). If a bond required by this article is insufficient to pay all claims in full, the sum of the bond shall be distributed to all claimants in proportion to the amount of their respective claims.

(b) No license may be renewed, reissued, or reinstated while a judgment or admitted claim in excess of the amount of the bond remains unsatisfied.

(c) Except for claims covered by subdivision (d), any action against a bond required under this article, excluding the judgment bond specified under Section 7071.17, shall be brought in accordance with the following:

(1) Within two years after the expiration of the license period during which the act or omission occurred. The provisions of this paragraph shall be applicable only if the license has not been inactivated, canceled, or revoked during the license period for which the bond was posted and accepted by the registrar as specified under Section 7071.7.

(2) If the license has been inactivated, canceled, or revoked, an action shall be brought within two years of the date the license of the active licensee would have expired had the license not been inactivated, canceled, or revoked. For the provisions of this paragraph to be applicable, the act or omission for which the action is filed must have occurred prior to the date the license was inactivated, canceled, or revoked.

(3) An action against a disciplinary bond filed by an active licensee pursuant to Section 7071.8 shall be brought in accordance with the provisions of paragraph (1) or (2), as applicable, or within two years after the last date for which a disciplinary bond filed pursuant to Section 7071.8 was required, whichever date is first.

(d) A claim to recover wages or fringe benefits shall be brought within six months from the date that the wage or fringe benefit delinquencies were discovered, but in no event shall a civil action thereon be brought later than two years from the date the wage or fringe benefit contributions were due.

(e) Whenever the surety makes payment on a claim against a bond required by this article, whether or not payment is made through a court action or otherwise, the surety shall, within 30 days of the payment, provide notice to the registrar. The notice required by this subdivision shall provide the following information by declaration on a form prescribed by the registrar:

(1) The name and license number of the contractor.

(2) The surety bond number.

(3) The amount of payment.

(4) The statutory basis upon which the claim is made.

(5) The names of the person or persons to whom payments have been made.

(6) Whether or not the payments were the result of a good faith action by the surety.

The notice shall also clearly indicate whether or not the licensee filed a protest in accordance with this section.

(f) Prior to the settlement of a claim through a good faith payment by the surety, a licensee shall have not less than 15 days in which to provide a written protest. This protest shall instruct the surety not to make payment from the bond on the licensee’s account upon the specific grounds that the claim is opposed by the licensee, and provide the surety a specific and reasonable basis for the licensee’s opposition to payment.

(1) Whenever a licensee files a protest in accordance with this subdivision, the board shall investigate the matter and file disciplinary action as set forth under this chapter if there is evidence that the surety has sustained a loss as the result of a good faith payment made for the purpose of mitigating any damages incurred by any person or entity covered under Section 7071.5.

(2) A licensee that fails to file a protest as specified in this subdivision shall have 90 days from the date of notification by the board to submit proof of payment of the actual amount owed to the surety and, if applicable, proof of payment of any judgment or admitted claim in excess of the amount of the bond or, by operation of law, the license shall be suspended at the end of the 90 days. A license suspension pursuant to this subdivision shall be disclosed indefinitely as a failure to settle outstanding final liabilities in violation of this chapter. The disclosure specified by this subdivision shall also be applicable to all licenses covered by the provisions of subdivision (g).

(g) During any period in which a surety remains unreimbursed for a loss or expense sustained on a bond issued pursuant to this article, the license for which the bond was issued, and any other license on which any member of the licensee’s personnel of record has also been listed, may not be renewed, reissued, or reinstated while the licensee was subject to suspension or disciplinary action under this section.

(h) The licensee may provide the board with a notarized copy of an accord, reached with the surety to satisfy the debt in lieu of full payment. By operation of law, failure to abide by the accord shall result in the automatic suspension of a license to which this section applies. A license that is suspended for failure to abide by the accord may only be renewed or reinstated when proof of satisfaction of all debts is made.

(i) Legal fees may not be charged against the bond by the board.

(Amended by Stats. 2010, Ch. 698, Sec. 17. Effective January 1, 2011.)



7071.12

(a) Instead of the bond provided by this article a deposit may be given pursuant to Article 7 (commencing with Section 995.710) of Chapter 2 of Title 14 of Part 2 of the Code of Civil Procedure.

(b) If the board is notified, in writing, of a civil action against the deposit authorized under this section, the deposit or any portion thereof shall not be released for any purpose, except as determined by the court.

(c) If any deposit authorized under this section is insufficient to pay, in full, all claims that have been adjudicated under any action filed in accordance with this section, the sum of the deposit shall be distributed to all claimants in proportion to the amount of their respective claims.

(d) The following limitations periods apply to deposits in lieu of the bond required by this article:

(1) Any action, other than an action to recover wages or fringe benefits, against a deposit given in lieu of a contractor’s bond or bond of a qualifying individual filed by an active licensee shall be brought within three years after the expiration of the license period during which the act or omission occurred, or within three years of the date the license of the active licensee was inactivated, canceled, or revoked by the board, whichever occurs first.

(2) Any action, other than an action to recover wages or fringe benefits, against a deposit given in lieu of a disciplinary bond filed by an active licensee pursuant to Section 7071.8 shall be brought within three years after the expiration of the license period during which the act or omission occurred, or within three years of the date the license of the active licensee was inactivated, canceled, or revoked by the board, or within three years after the last date for which a deposit given in lieu of a disciplinary bond filed pursuant to Section 7071.8 was required, whichever date is first.

(3) A claim to recover wages or fringe benefits shall be brought within six months from the date that the wage or fringe benefit delinquencies were discovered, but in no event shall a civil action thereon be brought later than two years from the date the wage or fringe benefit contributions were due.

(e) In any case in which a claim is filed against a deposit given in lieu of a bond by any employee or by an employee organization on behalf of an employee, concerning wages or fringe benefits based upon the employee’s employment, claims for the nonpayment shall be filed with the Labor Commissioner. The Labor Commissioner shall, pursuant to the authority vested by Section 96.5 of the Labor Code, conduct hearings to determine whether or not the wages or fringe benefits should be paid to the complainant. Upon a finding by the commissioner that the wages or fringe benefits should be paid to the complainant, the commissioner shall notify the register of the findings. The registrar shall not make payment from the deposit on the basis of findings by the commissioner for a period of 10 days following determination of the findings. If, within the period, the complainant or the contractor files written notice with the registrar and the commissioner of an intention to seek judicial review of the findings pursuant to Section 11523 of the Government Code, the registrar shall not make payment if an action is actually filed, except as determined by the court. If, thereafter, no action is filed within 60 days following determination of findings by the commissioner, the registrar shall make payment from the deposit to the complainant.

(f) Legal fees may not be charged by the board against any deposit posted pursuant to this section.

(Amended by Stats. 2005, Ch. 280, Sec. 6. Effective January 1, 2006.)



7071.13

Any reference by a contractor in his advertising, soliciting, or other presentments to the public to any bond required to be filed pursuant to this chapter is a ground for the suspension of the license of such contractor.

(Added by renumbering Section 7071.8 by Stats. 1967, Ch. 1604.)



7071.14

No licensee or applicant for a license under this chapter shall be denied a contractor’s license bond solely because of his race, religious creed, color, national origin, ancestry, or sex. Whoever denies a contractor’s license bond solely on the grounds specified herein is liable for each and every such offense for the actual damages, and two hundred fifty dollars ($250) in addition thereto, suffered by the licensee or applicant for a license.

(Added by Stats. 1971, Ch. 669.)



7071.15

If a licensee fails to maintain a sufficient bond required by this article, the license is subject to suspension or revocation pursuant to Section 996.020 of the Code of Civil Procedure.

(Added by Stats. 1983, Ch. 18, Sec. 1.5. Effective April 21, 1983.)



7071.17

(a) Notwithstanding any other provision of law, the board shall require, as a condition precedent to accepting an application for licensure, renewal, reinstatement, or to change officers or other personnel of record, that an applicant, previously found to have failed or refused to pay a contractor, subcontractor, consumer, materials supplier, or employee based on an unsatisfied final judgment, file or have on file with the board a bond sufficient to guarantee payment of an amount equal to the unsatisfied final judgment or judgments. The applicant shall have 90 days from the date of notification by the board to file the bond or the application shall become void and the applicant shall reapply for issuance, reinstatement, or reactivation of a license. The board may not issue, reinstate, or reactivate a license until the bond is filed with the board. The bond required by this section is in addition to the contractor’s bond. The bond shall be on file for a minimum of one year, after which the bond may be removed by submitting proof of satisfaction of all debts. The applicant may provide the board with a notarized copy of any accord, reached with any individual holding an unsatisfied final judgment, to satisfy a debt in lieu of filing the bond. The board shall include on the license application for issuance, reinstatement, or reactivation, a statement, to be made under penalty of perjury, as to whether there are any unsatisfied judgments against the applicant on behalf of contractors, subcontractors, consumers, materials suppliers, or the applicant’s employees. Notwithstanding any other provision of law, if it is found that the applicant falsified the statement then the license will be retroactively suspended to the date of issuance and the license will stay suspended until the bond, satisfaction of judgment, or notarized copy of any accord applicable under this section is filed.

(b) Notwithstanding any other provision of law, all licensees shall notify the registrar in writing of any unsatisfied final judgment imposed on the licensee. If the licensee fails to notify the registrar in writing within 90 days, the license shall be automatically suspended on the date that the registrar is informed, or is made aware of the unsatisfied final judgment. The suspension shall not be removed until proof of satisfaction of the judgment, or in lieu thereof, a notarized copy of an accord is submitted to the registrar. If the licensee notifies the registrar in writing within 90 days of the imposition of any unsatisfied final judgment, the licensee shall, as a condition to the continual maintenance of the license, file or have on file with the board a bond sufficient to guarantee payment of an amount equal to all unsatisfied judgments applicable under this section. The licensee has 90 days from date of notification by the board to file the bond or at the end of the 90 days the license shall be automatically suspended. In lieu of filing the bond required by this section, the licensee may provide the board with a notarized copy of any accord reached with any individual holding an unsatisfied final judgment.

(c) By operation of law, failure to maintain the bond or failure to abide by the accord shall result in the automatic suspension of any license to which this section applies.

(d) A license that is suspended for failure to comply with the provisions of this section can only be reinstated when proof of satisfaction of all debts is made, or when a notarized copy of an accord has been filed as set forth under this section.

(e) This section applies only with respect to an unsatisfied final judgment that is substantially related to the construction activities of a licensee licensed under this chapter, or to the qualifications, functions, or duties of the license.

(f) Except as otherwise provided, this section shall not apply to an applicant or licensee when the financial obligation covered by this section has been discharged in a bankruptcy proceeding.

(g) Except as otherwise provided, the bond shall remain in full force in the amount posted until the entire debt is satisfied. If, at the time of renewal, the licensee submits proof of partial satisfaction of the financial obligations covered by this section, the board may authorize the bond to be reduced to the amount of the unsatisfied portion of the outstanding judgment. When the licensee submits proof of satisfaction of all debts, the bond requirement may be removed.

(h) The board shall take the actions required by this section upon notification by any party having knowledge of the outstanding judgment upon a showing of proof of the judgment.

(i) For the purposes of this section, the term “judgment” also includes any final arbitration award where the time to file a petition for a trial de novo or a petition to vacate or correct the arbitration award has expired, and no petition is pending.

(j) The qualifying person and any partner of the licensee or personnel of the licensee named as a judgment debtor in an unsatisfied final judgment shall be automatically prohibited from serving as an officer, director, associate, partner, owner, manager, qualifying individual, or other personnel of record of another licensee. This prohibition shall cause the license of any other existing renewable licensed entity with any of the same personnel of record as the judgment debtor licensee to be suspended until the license of the judgment debtor is reinstated or until those same personnel of record disassociate themselves from the renewable licensed entity.

(k) For purposes of this section, a cash deposit may be submitted in lieu of the bond.

(l) Notwithstanding subdivision (f), the failure of a licensee to notify the registrar of an unsatisfied final judgment in accordance with this section is cause for disciplinary action.

(Amended by Stats. 2010, Ch. 698, Sec. 18. Effective January 1, 2011.)



7071.19

(a) As a condition of the issuance, reinstatement, reactivation, or continued valid use of a license under this chapter, in addition to any bond required under this article, a limited liability company shall, in accordance with this section, maintain a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims based upon acts, errors, or omissions arising out of the contracting services it provides.

(b) The total aggregate limit of liability under the policy or policies of insurance required under this section shall be as follows:

(1) For a limited liability company licensee with five or fewer persons listed on the members of the personnel of record, the aggregate limit shall not be less than one million dollars ($1,000,000).

(2) For a limited liability company licensee with more than five persons listed on the members of the personnel of record, an additional one hundred thousand dollars ($100,000) of insurance shall be obtained for each person listed on the personnel of record of the licensee except that the maximum amount of insurance is not required to exceed five million dollars ($5,000,000) in any one designated period, less amounts paid in defending, settling, or discharging claims as set forth under this section.

(c) The policy or policies required by this section may be issued on a claims-made or occurrence basis, and shall cover: (1) in the case of a claims-made policy, claims initially asserted in the designated period, and (2) in the case of an occurrence policy, occurrences during the designated period. For purposes of this section, “designated period” means a policy year or any other period designated in the policy that is not greater than 12 months. Any policy or policies secured to satisfy the requirements of this section shall be written by an insurer or insurers duly licensed by this state or an eligible surplus line insurer, with the insurance procured pursuant to Section 1765.1 of the Insurance Code, and may be in a form reasonably available in the commercial insurance market and may be subject to those terms, conditions, exclusions, and endorsements that are typically contained in those policies. A policy or policies of insurance maintained pursuant to this section may be subject to a deductible or self-insured retention.

(d) The impairment or exhaustion of the aggregate limit of liability by amounts paid under any policy in connection with the settlement, discharge, or defense of claims applicable to a designated period shall not require the licensee to acquire additional insurance coverage for that designated period. However, the aggregate limit of liability coverage (coverage limit) required by this section shall be reinstated by not later than the commencement date of the next designated period, and the license of any licensee that fails to comply with this provision shall be suspended by operation of law until the date that the licensee complies with the coverage limit requirements of this section. In addition, the amount to which any coverage limit is depleted may be reported on the license record.

(e) Upon the dissolution and winding up of the company, the company shall, with respect to any insurance policy or policies then maintained pursuant to this section, maintain or obtain an extended reporting period endorsement or equivalent provision in the maximum total aggregate limit of liability required to comply with this section for a minimum of three years if reasonably available from the insurer.

(f) Prior to the issuance, reinstatement, or reactivation of a limited liability company license as provided under this chapter, the applicant or licensee shall, in the manner prescribed by the registrar, submit the information and documentation required by this section and requested by the registrar, demonstrating compliance with the financial security requirements specified by this section.

(g) For any insurance policy secured by a licensee in satisfaction of this section, a Certificate of Liability Insurance, signed by an authorized agent or employee of the insurer, shall be submitted electronically or otherwise to the registrar. The insurer issuing the certificate, or, in the case of a surplus line policy, the surplus line broker, shall report to the registrar the following information for any policy required under this section: name, license number, policy number, dates that coverage is scheduled to commence and lapse, the date and amount of any payment of claims, and cancellation date if applicable.

(h) Upon the issuance, reinstatement, or reactivation of a license under this section, the registrar may post the following information to the licensee’s license record on the Internet:

(1) The name of the insurer or insurers providing the liability policy or policies submitted by the licensee for the most recent designated period.

(2) Any policy numbers and the sum of the aggregate limit of liability provided by each.

(Amended by Stats. 2013, Ch. 114, Sec. 1. Effective January 1, 2014.)



7071.6.5

(a) The board shall require, as a condition precedent to the issuance, reissuance, reinstatement, reactivation, renewal, or continued valid use of a limited liability company license, that the applicant or licensee file or have on file a surety bond in the sum of one hundred thousand dollars ($100,000).

(b) The bond required by this section shall be executed by an admitted surety in favor of the State of California, in a form acceptable to the registrar and filed with the registrar, electronically or otherwise, by the applicant or licensee.

(c) The bond required by this section shall be for the benefit of any employee damaged by his or her employer’s failure to pay wages, interest on wages, or fringe benefits and is intended to serve as an additional safeguard for workers employed by or contracted to work for a limited liability company.

(d) If an applicant or licensee subject to subdivision (a) is also a party to a collective bargaining agreement, the bond required by this section shall also cover, in addition to the coverage described in subdivision (c), welfare fund contributions, pension fund contributions, and apprentice program contributions.

(e) The bond required by this section shall not be applicable to a licensee whose license has been inactivated on the official records of the board during the period the license is inactive.

(Added by Stats. 2010, Ch. 698, Sec. 13. Effective January 1, 2011.)



7072

Following receipt of the application fee and an application furnishing complete information in the manner required by the registrar, and after such examination and investigation as he may require, the registrar, within 15 days after approval of the application, shall notify the applicant that a license may be issued to him on payment of the initial license fee provided in Article 8 (commencing at Section 7135), and, when the initial license fee is paid, shall issue a license to him permitting him to engage in business as a contractor under the terms of this chapter.

(Amended by Stats. 1970, Ch. 340.)



7072.5

(a) Upon the issuance of a license, a plasticized pocket card of a size, design, and content as may be determined by the registrar shall be issued at no cost to each licensee, or to the partners, managers, officers, or responsible managing officers of licensees licensed as other than individuals, which card shall be evidence that the licensee is duly licensed pursuant to this chapter. All cards issued shall be surrendered upon the suspension, revocation, or denial of renewal of the license, and shall be mailed or delivered to the board within five days of the suspension, revocation, or denial.

(b) When a person to whom a card is issued terminates his or her position, office, or association with a licensee that is licensed as other than an individual, that person shall surrender his or her card to the licensee and within five days thereafter the card shall be mailed or delivered by the licensee to the board for cancellation.

(Amended by Stats. 2010, Ch. 698, Sec. 20. Effective January 1, 2011.)



7073

(a) The registrar may deny any application for a license or supplemental classification where the applicant has failed to comply with any rule or regulation adopted pursuant to this chapter or where there are grounds for denial under Section 480. Procedures for denial of an application shall be conducted in accordance with Section 485.

(b) When the board has denied an application for a license on grounds that the applicant has committed a crime substantially related to qualifications, functions, or duties of a contractor, it shall, in its decision or in its notice under subdivision (b) of Section 485, inform the applicant of the earliest date on which the applicant may reapply for a license. The board shall develop criteria, similar to the criteria developed to evaluate rehabilitation, to establish the earliest date on which the applicant may reapply. The date set by the registrar shall not be more than five years from the effective date of the decision or service of notice under subdivision (b) of Section 485.

(c) The board shall inform an applicant that all competent evidence of rehabilitation shall be considered upon reapplication.

(d) Along with the decision or notice under subdivision (b) of Section 485, the board shall serve a copy of the criteria for rehabilitation formulated under Section 482.

(e) In lieu of denying licensure as authorized under this section, the registrar may issue an applicant a probationary license with terms and conditions. During the probationary period, if information is brought to the attention of the registrar regarding any act or omission of the licensee constituting grounds for discipline or denial of licensure for which the registrar determines that revocation of the probationary license would be proper, the registrar shall notify the applicant to show cause within 30 days why the probationary license should not be revoked. The proceedings shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the registrar shall have all the powers granted therein. A probationary license shall not be renewed during any period in which any proceeding brought pursuant to this section is pending.

(Amended by Stats. 2005, Ch. 280, Sec. 7. Effective January 1, 2006.)



7074

(a) Except as otherwise provided by this section, an application for an original license, for an additional classification or for a change of qualifier shall become void when:

(1) The applicant or examinee for the applicant has failed to appear for the scheduled qualifying examination and fails to request and pay the fee for rescheduling within 90 days of notification of failure to appear, or, after being rescheduled, has failed to appear for a second examination.

(2) The applicant or the examinee for the applicant has failed to achieve a passing grade in the scheduled qualifying examination, and fails to request and pay the fee for rescheduling within 90 days of notification of failure to pass the examination.

(3) The applicant or the examinee for the applicant has failed to achieve a passing grade in the qualifying examination within 18 months after the application has been deemed acceptable by the board.

(4) The applicant for an original license, after having been notified to do so, fails to pay the initial license fee within 90 days from the date of the notice.

(5) The applicant, after having been notified to do so, fails to file within 90 days from the date of the notice any bond or cash deposit or other documents that may be required for issuance or granting pursuant to this chapter.

(6) After filing, the applicant withdraws the application.

(7) The applicant fails to return the application rejected by the board for insufficiency or incompleteness within 90 days from the date of original notice or rejection.

(8) The application is denied after disciplinary proceedings conducted in accordance with the provisions of this code.

(b) The void date on an application may be extended up to 90 days or one examination may be rescheduled without a fee upon documented evidence by the applicant that the failure to complete the application process or to appear for an examination was due to a medical emergency or other circumstance beyond the control of the applicant.

(c) An application voided pursuant to the provisions of this section shall remain in the possession of the registrar for the period as he or she deems necessary and shall not be returned to the applicant. Any reapplication for a license shall be accompanied by the fee fixed by this chapter.

(Amended by Stats. 2001, Ch. 728, Sec. 59. Effective January 1, 2002.)



7075

The license shall be displayed in the licensee’s main office or chief place of business. Satisfactory evidence of the possession of a license and the current renewal thereof shall be provided by the licensee upon demand.

(Amended by Stats. 1990, Ch. 1326, Sec. 4. Effective September 26, 1990.)



7075.1

(a) No license, regardless of type or classification, shall be transferable to any other person or entity under any circumstances.

(b) A license number may be reissued after cancellation, revocation, suspension, or expiration beyond the renewal period specified in Section 7141, only under the following circumstances:

(1) To an individual upon application.

(2) To a partnership upon application if there is no change in the partners or partnership structure.

(3) To a corporation upon application if there is no change in the status of the corporation as registered with the Secretary of State.

(4) To a limited liability company upon application if there is no change in the status of the company as registered with the Secretary of State.

(c) A license number may be reissued or reassigned to a different entity only under the following conditions:

(1) To a corporation when the parent corporation has merged or created a subsidiary, the subsidiary has merged into the parent corporation, or the corporation has changed its filing status with the Secretary of State from a domestic corporation to a foreign corporation or from a foreign corporation to a domestic corporation, and the new entity is being formed to continue the business of the formerly licensed corporation.

(2) To a limited liability company when the parent limited liability company has merged or created a subsidiary, the subsidiary has merged into the parent limited liability company, or the limited liability company has changed its filing status with the Secretary of State from a domestic limited liability company to a foreign limited liability company or from a foreign limited liability company to a domestic limited liability company, and the new entity is being formed to continue the business of the formerly licensed limited liability company.

(3) To an individual when the individual is an immediate family member of a licensed individual who is deceased or absent and the license is required to continue an existing family contracting business.

(4) To a corporation or limited liability company when created by immediate members of an individual licensee’s family to continue an existing deceased or absent individual licensee’s contracting business.

(5) To a corporation or limited liability company when the corporation or limited liability company is formed by an individual licensee and the individual licensee maintains ownership directly or indirectly of shares or membership interests evidencing more than 50 percent of the voting power.

(6) To a corporation or limited liability company that acquires a licensee pursuant to an asset sale provided that the corporation or limited liability company has a qualifier as required by Section 7068.

(7) To a limited liability company that is formed by a corporation to continue the business of the corporation subsequent to the cancellation of the corporate entity’s license, provided the personnel listed for each entity are the same.

For purposes of this section, an immediate family member of a deceased or absent licensed individual is either a spouse, father, mother, brother, sister, son, daughter, stepson, stepdaughter, grandson, granddaughter, son-in-law, or daughter-in-law.

(Amended by Stats. 2010, Ch. 698, Sec. 21. Effective January 1, 2011.)



7076

(a) An individual license shall be canceled upon the death of a person licensed as an individual. An immediate member of the family of the deceased licensee may request a continuance of the license to complete projects in progress and undertake new work for a reasonable amount of time to be determined by rules of the board. The request for a continuance must be made in writing and received at the board’s headquarters office within 90 days after the death. Approval of the continuance of an individual license may be contingent upon meeting the bond requirements of Sections 7071.5 and 7071.6 within 90 days of notification by the board of that requirement. The immediate member of the family must apply for and obtain his or her own license to continue contracting after the continuance expires.

(b) A partnership license shall be canceled upon the death of a general partner. The remaining partner or partners shall notify the registrar in writing within 90 days of the death of a general partner. Failure to notify the registrar within 90 days of the death is grounds for disciplinary action.

The remaining general partner or partners may request a continuance of the license to complete projects in progress and undertake new work for a reasonable amount of time to be determined by rules of the board. The request for a continuance must be made in writing and received at the board’s headquarters office within 90 days after the death. The remaining general partner or partners must apply for and obtain a new license to continue contracting after the continuance expires.

(c) A partnership license shall be canceled upon the disassociation of a general partner or upon the dissolution of the partnership. The disassociating partner or the remaining partner or partners shall notify the registrar in writing within 90 days of the disassociation of a general partner or dissolution of the partnership. Failure to notify the registrar of the disassociation or dissolution within 90 days shall cause the license to be canceled effective the date the written notification is received at the board’s headquarters office. Failure to notify the registrar within 90 days of the disassociation or dissolution is grounds for disciplinary action. The remaining general partner or partners may request a continuance of the license to complete projects contracted for or in progress prior to the date of disassociation or dissolution for a reasonable length of time to be determined by rules of the board. The request for a continuance must be made in writing and received at the board’s headquarters office within 90 days after the disassociation or dissolution. The remaining general partner or partners must apply for and obtain a new license to undertake new work and to continue contracting after the continuance expires.

(d) The general partner or partners shall notify the registrar in writing within 90 days of the death of a limited partner. Failure to notify the registrar within 90 days of the death is grounds for disciplinary action.

The death of a limited partner will not affect the partnership license unless the partnership license has only one limited partner. In this case, the license will be canceled upon the death of the limited partner unless a new limited partner is added to the license within 90 days of the death.

If the license is canceled, the remaining general partner or partners may request a continuance of the license to complete projects in progress and to undertake new work for a reasonable amount of time to be determined by rules of the board. The request for a continuance must be made in writing and received at the board’s headquarters office within 90 days after the death. The remaining general partner or partners must apply for and obtain a new license to continue contracting after the continuance expires.

(e) The general partner or partners shall notify the registrar in writing within 90 days of the disassociation of a limited partner. Failure to notify the registrar of the disassociation, within 90 days, shall cause the disassociation to be effective the date the written notification is received at the board’s headquarters office. Failure to notify the registrar within 90 days of the disassociation is grounds for disciplinary action.

The disassociation of a limited partner will not affect the partnership license unless the partnership license has only one limited partner. In this case, the license will be canceled upon the disassociation of the limited partner unless a new limited partner is added to the license within 90 days of the disassociation. If the license is canceled, the remaining general partner or partners may request a continuance of the license to complete projects contracted for or in progress prior to the date of disassociation for a reasonable amount of time to be determined by rules of the board. The request for a continuance must be made in writing and received at the board’s headquarters office within 90 days after the disassociation. The remaining general partner or partners must apply for and obtain a new license to undertake new work and to continue contracting after the continuance expires.

(f) A joint venture license shall be canceled upon the cancellation, revocation, or disassociation of any of its entity licenses or upon the dissolution of the joint venture. The registrar shall be notified in writing within 90 days of the disassociation of a joint venture entity or dissolution of the joint venture. Failure to notify the registrar of the disassociation or dissolution within 90 days shall cause the license to be canceled effective the date the written notification is received at the board’s headquarters office. Failure to notify the registrar within 90 days of the disassociation or dissolution is grounds for disciplinary action.

Any remaining entity or entities may request a continuance of the license to complete projects contracted for or in progress prior to the date of disassociation or dissolution for a reasonable amount of time to be determined by rules of the board. The request for a continuance must be made in writing and received at the board’s headquarters office within 90 days of the disassociation or dissolution. The remaining entity or entities must apply for and obtain a new license to undertake new work and to continue contracting after the continuance expires.

(g) Any individual, partnership, or joint venture license continued in accordance with this section is subject to all other provisions of this chapter.

(h) A corporation license shall be canceled upon the corporation’s dissolution, merger, or surrender of its right to do business in this state. The corporation shall notify the registrar in writing within 90 days of the dissolution, merger, or surrender. Failure to notify the registrar of the dissolution, merger, or surrender within 90 days shall cause the license to be canceled effective the date written notification is received at the board’s headquarters office. If the corporation fails to notify the board of the dissolution, merger, or surrender, the corporation license shall be canceled 60 days after the board’s discovery when researching the corporate records of the Secretary of State. Failure to notify the registrar within 90 days of the dissolution, merger, or surrender is grounds for disciplinary action.

(i) A limited liability company license shall be canceled upon the company’s dissolution, merger, or surrender of its right to do business in this state. The limited liability company shall notify the registrar in writing within 90 days of the dissolution, merger, or surrender. Failure to notify the registrar of the dissolution, merger, or surrender within 90 days shall cause the license to be canceled effective the date written notification is received at the board’s headquarters office. If the limited liability company fails to notify the board of the dissolution, merger, or surrender, the limited liability company license shall be canceled 60 days after the board’s discovery when researching the records of the Secretary of State. Failure to notify the registrar within 90 days of the dissolution, merger, or surrender is grounds for disciplinary action.

(j) The registrar shall review and accept the petition of a licensee who disputes the date of cancellation upon a showing of good cause. This petition shall be received within 90 days of the board’s official notice of cancellation.

(Amended by Stats. 2012, Ch. 661, Sec. 11. Effective January 1, 2013.)



7076.1

Upon the voluntary surrender of a license by a licensee, the registrar shall order the license canceled. Cancellation will be effected upon receipt of the request by the registrar. No refund will be made of any fee which a licensee may have paid prior to the surrender of the license.

To reinstate a canceled license the licensee must pay all of the fees and meet all of the qualifications and requirements set forth in this chapter for obtaining an original license.

(Added by Stats. 1975, Ch. 329.)



7076.2

(a) Notwithstanding any other provision of law, the failure of a contractor licensed to do business as a corporation or limited liability company in this state to be registered and in good standing with the Secretary of State after notice from the registrar shall result in the automatic suspension of the license by operation of law. The registrar shall notify the licensee in writing of its failure to be registered and in good standing with the Secretary of State and that the licensee shall be suspended 30 days from the date of the notice if the licensee does not provide proof satisfactory to the registrar that it is properly registered and in good standing with the Secretary of State. Reinstatement may be made at any time following the suspension by providing proof satisfactory to the registrar that the license is properly registered and in good standing.

(b) Where the license of a limited liability company is suspended pursuant to subdivision (a), each person within the company identified in Section 7028.5 shall be personally liable up to one million dollars ($1,000,000) each for damages resulting to third parties in connection with the company’s performance, during the period of suspension, of any act or contract where a license is required by this chapter. This personal liability shall not apply where there has been substantial compliance with the licensure requirements, as described in subdivision (e) of Section 7031.

(Amended by Stats. 2010, Ch. 698, Sec. 23. Effective January 1, 2011.)



7076.5

(a) A contractor may inactivate his or her license by submitting a form prescribed by the registrar accompanied by the current active license certificate. When the current license certificate has been lost, the licensee shall pay the fee prescribed by law to replace the license certificate. Upon receipt of an acceptable application to inactivate, the registrar shall issue an inactive license certificate to the contractor. The holder of an inactive license shall not be entitled to practice as a contractor until his or her license is reactivated.

(b) Any licensed contractor who is not engaged in work or activities which require a contractor’s license may apply for an inactive license.

(c) Inactive licenses shall be valid for a period of four years from their due date.

(d) During the period that an existing license is inactive, no bonding requirement pursuant to Section 7071.6, 7071.8 or 7071.9 or qualifier requirement pursuant to Section 7068 shall apply. An applicant for license having met the qualifications for issuance may request that the license be issued inactive unless the applicant is subject to the provisions of Section 7071.8.

(e) The board shall not refund any of the renewal fee which a licensee may have paid prior to the inactivation of his or her license.

(f) An inactive license shall be renewed on each established renewal date by submitting the renewal application and paying the inactive renewal fee.

(g) An inactive license may be reactivated by submitting an application acceptable to the registrar, by paying the full renewal fee for an active license and by fulfilling all other requirements of this chapter. No examination shall be required to reactivate an inactive license.

(h) The inactive status of a license shall not bar any disciplinary action by the board against a licensee for any of the causes stated in this chapter.

(Amended by Stats. 1987, Ch. 875, Sec. 1.)



7077

Every original license, except an additional classification issued pursuant to Section 7059, shall be a probationary license until such time as the license is renewed. If information is brought to the attention of the registrar, during such probationary period, regarding any act or omission of the licensee constituting grounds for denial, revocation, or suspension of an application or license, such that, in the registrar’s discretion, it would be proper to revoke the probationary license, the registrar shall forthwith notify the applicant to show cause within not more than 30 days, why the probationary license should not be revoked. The proceedings shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the registrar shall have all the powers granted therein. A probationary license shall not be renewed during the pendency of any proceedings brought pursuant to this section.

(Added by Stats. 1979, Ch. 1013.)






ARTICLE 6 - Records

7080.5

When an application has been accepted by the registrar, the name and address of the applicant, every classification for which the applicant has applied, and the names and titles of all personnel who have signed the application shall be publicly posted by the registrar, on the day following acceptance, in the office of the Contractors’ State License Board in Sacramento.

(Added by Stats. 1984, Ch. 1252, Sec. 2.)



7081

Whenever funds are available for the purpose, the registrar shall publish a list of the names and addresses of contractors, registered under this chapter and of the licenses issued, suspended or revoked, and such further information with respect to this chapter and its administration as he deems proper.

He may furnish the lists to such public works and building departments, public officials or public bodies, and other persons interested in or allied with the building and construction industry in this or any other State as he deems advisable and, at such intervals as he deems necessary whenever funds are available.

Copies of the lists may also be furnished by the registrar upon request to any firm or individual upon payment of a reasonable fee fixed by the registrar.

(Added by Stats. 1939, Ch. 37.)



7082

Whenever funds are available for the purpose, the registrar may publish and disseminate to licentiates of the board, and public officials or other persons interested in or allied with the building and construction industry, such information with relation to the administration and enforcement of this chapter as he deems necessary to carry out its purposes.

(Added by Stats. 1939, Ch. 37.)



7083

All licensees shall notify the registrar, on a form prescribed by the registrar, in writing within 90 days of any change to information recorded under this chapter. This notification requirement shall include, but not be limited to, changes in business address, personnel, business name, qualifying individual bond exemption pursuant to Section 7071.9, or exemption to qualify multiple licenses pursuant to Section 7068.1.

Failure of the licensee to notify the registrar of any change to information within 90 days shall cause the change to be effective the date the written notification is received at the board’s headquarters office.

Failure to notify the registrar of the changes within the 90 days is grounds for disciplinary action.

(Amended by Stats. 2004, Ch. 865, Sec. 12. Effective January 1, 2005.)



7083.1

A licensee whose license is expired or suspended, and is renewable under Section 7141, or whose license is canceled, shall notify the registrar in writing of a change of address of record within 90 days, and shall maintain a current address of record during the five-year period immediately following the expiration or cancellation of the license.

(Amended by Stats. 2007, Ch. 240, Sec. 2. Effective January 1, 2008.)



7084

The registrar, with the approval of the director may adopt and promulgate the rules and regulations he deems necessary to carry out the provisions of this article.

(Added by Stats. 1939, Ch. 37.)






ARTICLE 6.2 - Arbitration

7085

(a) After investigating any verified complaint alleging a violation of Section 7107, 7109, 7110, 7113, 7119, or 7120, and any complaint arising from a contract involving works of improvement and finding a possible violation, the registrar may, with the concurrence of both the licensee and the complainant, refer the alleged violation, and any dispute between the licensee and the complainant arising thereunder, to arbitration pursuant to this article, provided the registrar finds that:

(1) There is evidence that the complainant has suffered or is likely to suffer material damages as a result of a violation of Section 7107, 7109, 7110, 7113, 7119, or 7120, and any complaint arising from a contract involving works of improvement.

(2) There are reasonable grounds for the registrar to believe that the public interest would be better served by arbitration than by disciplinary action.

(3) The licensee does not have a history of repeated or similar violations.

(4) The licensee was in good standing at the time of the alleged violation.

(5) The licensee does not have any outstanding disciplinary actions filed against him or her.

(6) The parties have not previously agreed to private arbitration of the dispute pursuant to contract or otherwise.

(7) The parties have been advised of the provisions of Section 2855 of the Civil Code.

For the purposes of paragraph (1), “material damages” means damages greater than the amount of the bond required under subdivision (a) of Section 7071.6, but less than fifty thousand dollars ($50,000).

(b) In all cases in which a possible violation of the sections set forth in paragraph (1) of subdivision (a) exists and the contract price, or the demand for damages is equal to or less than the amount of the bond required under Section 7071.6, but, regardless of the contract price, the complaint shall be referred to arbitration, utilizing the criteria set forth in paragraphs (2) to (6), inclusive, of subdivision (a).

(Amended by Stats. 2005, Ch. 280, Sec. 8. Effective January 1, 2006.)



7085.2

An arbitrator may render an award and that award shall be deemed to be an order of the registrar.

(Added by Stats. 1987, Ch. 1311, Sec. 2. Effective September 28, 1987.)



7085.3

Once the registrar determines that arbitration pursuant to subdivision (a) of Section 7085 would be a suitable means of resolving the dispute, the registrar shall notify the complainant and the licensee of this decision. The registrar shall also notify the complainant of the consequences of selecting administrative arbitration over judicial remedies and advise the parties of their rights to retain counsel at their own expense. The registrar shall forward an “agreement to arbitrate” to the complainant and the licensee. This agreement shall be returned to the registrar within 30 calendar days of the date that the agreement is mailed by the registrar. The return of this agreement by the parties shall authorize the registrar to proceed with administrative arbitration.

(Amended by Stats. 1989, Ch. 1132, Sec. 3. Effective September 30, 1989.)



7085.4

(a) For cases that the registrar determines to refer to arbitration under subdivision (a) of Section 7085, once the complainant and the licensee authorize the registrar to proceed with administrative arbitration, the registrar shall refer the agreement to arbitrate to an arbitrator or an arbitration association approved by the board.

(b) Once the registrar determines that a complaint must be referred to arbitration pursuant to subdivision (b) of Section 7085, the registrar shall notify the complainant and the licensee of that decision. The registrar shall inform the parties of the consequences of administrative arbitration over judicial remedies and shall advise the parties of their right to retain counsel at their own expense if they so choose. The registrar shall forward a notice to arbitrate to the complainant and the licensee. This notice shall be returned to the registrar within 30 calendar days of the date that the notice is mailed by the registrar. The complainant’s failure to return an executed copy of the notice shall result in the closure of the complaint.

Notwithstanding Section 7085.5, a licensee’s failure to return an executed copy of the notice shall not prohibit the registrar from referring the dispute to arbitration or bar the registrar from issuing an order enforcing any award resulting therefrom, pursuant to Section 7085.6, whether the award resulted from a contested hearing or a noncontested hearing.

(Amended by Stats. 1989, Ch. 1132, Sec. 4. Effective September 30, 1989.)



7085.5

Arbitrations of disputes arising out of cases filed with or by the board shall be conducted in accordance with the following rules:

(a) All “agreements to arbitrate” shall include the names, addresses, and telephone numbers of the parties to the dispute, the issue in dispute, and the amount in dollars or any other remedy sought. The appropriate fee shall be paid by the board from the Contractors’ License Fund.

(b) (1) The board or appointed arbitration association shall appoint an arbitrator in the following manner: immediately after the filing of the agreement to arbitrate, the board or appointed arbitration association shall submit simultaneously to each party to the dispute, an identical list of names of persons chosen from the panel. Each party to the dispute shall have seven days from the mailing date in which to cross off any names to which it objects, number the remaining names to indicate the order of preference, and return the list to the board or appointed arbitration association. If a party does not return the list within the time specified, all persons named in the list are acceptable. From among the persons who have been approved on both lists, and in accordance with the designated order of mutual preference, the board or appointed arbitration association shall appoint an arbitrator to serve. If the parties fail to agree on any of the parties named, if acceptable arbitrators are unable to act, or if, for any other reason, the appointment cannot be made from the submitted lists, the board or appointed arbitration association shall have the power to make the appointment from among other members of the panel without the submission of any additional lists. Each dispute shall be heard and determined by one arbitrator unless the board or appointed arbitration association, in its discretion, directs that a greater number of arbitrators be appointed.

(2) In all cases in which a complaint has been referred to arbitration pursuant to subdivision (b) of Section 7085, the board or the appointed arbitration association shall have the power to appoint an arbitrator to hear the matter.

(3) The board shall adopt regulations setting minimum qualification standards for listed arbitrators based upon relevant training, experience, and performance.

(c) No person shall serve as an arbitrator in any arbitration in which that person has any financial or personal interest in the result of the arbitration. Prior to accepting an appointment, the prospective arbitrator shall disclose any circumstances likely to prevent a prompt hearing or to create a presumption of bias. Upon receipt of that information, the board or appointed arbitration association shall immediately replace the arbitrator or communicate the information to the parties for their comments. Thereafter, the board or appointed arbitration association shall determine whether the arbitrator should be disqualified and shall inform the parties of its decision, which shall be conclusive.

(d) The board or appointed arbitration association may appoint another arbitrator if a vacancy occurs, or if an appointed arbitrator is unable to serve in a timely manner.

(e) (1) The board or appointed arbitration association shall provide the parties with a list of the times and dates, and locations of the hearing to be held. The parties shall notify the arbitrator, within seven calendar days of the mailing of the list, of the times and dates convenient to each party. If the parties fail to respond to the arbitrator within the seven-day period, the arbitrator shall fix the time, place, and location of the hearing. An arbitrator may, at the arbitrator’s sole discretion, make an inspection of the construction site which is the subject of the arbitration. The arbitrator shall notify the parties of the time and date set for the inspection. Any party who so desires may be present at the inspection.

(2) The board or appointed arbitration association shall fix the time, place, and location of the hearing for all cases referred to arbitration pursuant to subdivision (b) of Section 7085. An arbitrator may, at the arbitrator’s sole discretion, make an inspection of the construction site which is the subject of the arbitration. The arbitrator shall notify the parties of the time and date set for the inspection. Any party who desires may be present at the inspection.

(f) Any person having a direct interest in the arbitration is entitled to attend the hearing. The arbitrator shall otherwise have the power to require the exclusion of any witness, other than a party or other essential person, during the testimony of any other witness. It shall be discretionary with the arbitrator to determine the propriety of the attendance of any other person.

(g) Hearings shall be adjourned by the arbitrator only for good cause.

(h) A record is not required to be taken of the proceedings. However, any party to the proceeding may have a record made at its own expense. The parties may make appropriate notes of the proceedings.

(i) The hearing shall be conducted by the arbitrator in any manner which will permit full and expeditious presentation of the case by both parties. Consistent with the expedited nature of arbitration, the arbitrator shall establish the extent of, and schedule for, the production of relevant documents and other information, the identification of any witnesses to be called, and a schedule for any hearings to elicit facts solely within the knowledge of one party. The complaining party shall present its claims, proofs, and witnesses, who shall submit to questions or other examination. The defending party shall then present its defenses, proofs, and witnesses, who shall submit to questions or other examination. The arbitrator has discretion to vary this procedure but shall afford full and equal opportunity to the parties for the presentation of any material or relevant proofs.

(j) The arbitration may proceed in the absence of any party who, after due notice, fails to be present. The arbitrator shall require the attending party to submit supporting evidence in order to make an award. An award for the attending party shall not be based solely on the fact that the other party has failed to appear at the arbitration hearing.

(k) The arbitrator shall be the sole judge of the relevancy and materiality of the evidence offered and conformity to legal rules of evidence shall not be required.

(l) The arbitrator may receive and consider documentary evidence. Documents to be considered by the arbitrator may be submitted prior to the hearing. However, a copy shall be simultaneously transmitted to all other parties and to the board or appointed arbitration association for transmittal to the arbitrator or board appointed arbitrator.

(m) The arbitrator shall specifically inquire of the parties whether they have any further proofs to offer or witnesses to be heard. Upon receiving negative replies, the arbitrator shall declare the hearing closed and minutes thereof shall be recorded. If briefs are to be filed, the hearing shall be declared closed as of the final date set by the arbitrator for the receipt of briefs. If documents are to be filed as requested by the arbitrator and the date set for their receipt is later than that set for the receipt of briefs, the later date shall be the date of closing the hearings. The time limit within which the arbitrator is required to make the award shall commence to run, in the absence of other agreements by the parties, upon the closing of the hearings.

(n) The hearing may be reopened on the arbitrator’s own motion.

(o) Any party who proceeds with the arbitration after knowledge that any provision or requirement of these rules has not been complied with, and who fails to state his or her objections to the arbitrator in writing, within 10 calendar days of close of hearing, shall be deemed to have waived his or her right to object.

(p) (1) Except as provided in paragraph (2), any papers or process necessary or proper for the initiation or continuation of an arbitration under these rules and for any court action in connection therewith, or for the entry of judgment on an award made thereunder, may be served upon any party (A) by regular mail addressed to that party or his or her attorney at the party’s last known address, or (B) by personal service.

(2) Notwithstanding paragraph (1), in all cases referred to arbitration pursuant to subdivision (b) of Section 7085 in which the contractor fails or refuses to return an executed copy of the notice to arbitrate within the time specified, any papers or process specified in paragraph (1) to be sent to the contractor, including the notice of hearing, shall be mailed by certified mail to the contractor’s address of record.

(q) The award shall be made promptly by the arbitrator, and unless otherwise agreed by the parties, no later than 30 calendar days from the date of closing the hearing, closing a reopened hearing, or if oral hearing has been waived, from the date of transmitting the final statements and proofs to the arbitrator.

The arbitrator may for good cause extend any period of time established by these rules, except the time for making the award. The arbitrator shall notify the parties of any extension and the reason therefor.

(r) (1) The arbitrator may grant any remedy or relief that the arbitrator deems just and equitable and within the scope of the board’s referral and the requirements of the board. The arbitrator, in his or her sole discretion, may award costs or expenses.

(2) The amendments made in paragraph (1) during the 2003–04 Regular Session shall not be interpreted to prevent an arbitrator from awarding a complainant all direct costs and expenses for the completion or repair of the project.

(s) The award shall become final 30 calendar days from the date the arbitration award is issued. The arbitrator, upon written application of a party to the arbitration, may correct the award upon the following grounds:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, things, or property referred to in the award.

(2) There is any other clerical error in the award, not affecting the merits of the controversy.

An application for correction of the award shall be made within 10 calendar days of the date of service of the award by serving a copy of the application on the arbitrator, and all other parties to the arbitration. Any party to the arbitration may make a written objection to the application for correction by serving a copy of the written objection on the arbitrator, the board, and all other parties to the arbitration, within 10 calendar days of the date of service of the application for correction.

The arbitrator shall either deny the application or correct the award within 30 calendar days of the date of service of the original award by mailing a copy of the denial or correction to all parties to the arbitration. Any appeal from the denial or correction shall be filed with a court of competent jurisdiction and a true copy thereof shall be filed with the arbitrator or appointed arbitration association within 30 calendar days after the award has become final. The award shall be in writing, and shall be signed by the arbitrator or a majority of them. If no appeal is filed within the 30-calendar day period, it shall become a final order of the registrar.

(t) Service of the award by certified mail shall be effective if a certified letter containing the award, or a true copy thereof, is mailed by the arbitrator or arbitration association to each party or to a party’s attorney of record at their last known address, address of record, or by personally serving any party. Service may be proved in the manner authorized in civil actions.

(u) The board shall pay the expenses of one expert witness appointed by the board when the services of an expert witness are requested by either party involved in arbitration pursuant to this article and the case involves workmanship issues that are itemized in the complaint and have not been repaired or replaced. Parties who choose to present the findings of another expert witness as evidence shall pay for those services. Payment for expert witnesses appointed by the board shall be limited to the expert witness costs for inspection of the problem at the construction site, preparation of the expert witness’ report, and expert witness fees for appearing or testifying at a hearing. All requests for payment to an expert witness shall be submitted on a form that has been approved by the registrar. All requests for payment to an expert witness shall be reviewed and approved by the board prior to payment. The registrar shall advise the parties that names of industry experts may be obtained by requesting this information from the registrar.

(v) The arbitrator shall interpret and apply these rules insofar as they relate to his or her powers and duties.

(w) The following shall apply as to court procedure and exclusion of liability:

(1) The board, the appointed arbitration association, or any arbitrator in a proceeding under these rules is not a necessary party in judicial proceedings relating to the arbitration.

(2) Parties to these rules shall be deemed to have consented that judgment upon the arbitration award may be entered in any federal or state court having jurisdiction thereof.

(3) The board, the appointed arbitration association, or any arbitrator is not liable to any party for any act or omission in connection with any arbitration conducted under these rules.

(Amended by Stats. 2003, Ch. 363, Sec. 2. Effective January 1, 2004.)



7085.6

(a) (1) The failure of a licensee to comply with an arbitration award rendered under this article shall result in the automatic suspension of a license by operation of law.

(2) The registrar shall notify the licensee by certified mail of the failure to comply with the arbitrator’s award, and that the license shall be automatically suspended 30 calendar days from the date of that notice.

(3) The licensee may appeal the suspension for noncompliance within 15 calendar days after service of the notice by written notice to the registrar.

(4) Reinstatement may be made at any time following the suspension by complying with the arbitrator’s award and the final order of the registrar. If no reinstatement of the license is made within 90 days of the date of the automatic suspension, the license and any other contractor’s license issued to the licensee shall be automatically revoked by operation of law for a period to be determined by the registrar pursuant to Section 7102.

(5) The registrar may delay, for good cause, the revocation of a contractor’s license for failure to comply with the arbitration award. The delay in the revocation of the license shall not exceed one year. When seeking a delay of the revocation of his or her license, a licensee shall apply to the registrar in writing prior to the date of the revocation of the licensee’s license by operation of law and state the reasons that establish good cause for the delay. The registrar’s power to grant a delay of the revocation shall expire upon the effective date of the revocation of the licensee’s license by operation of law.

(b) The licensee shall be automatically prohibited from serving as an officer, director, associate, partner, manager, or qualifying individual of another licensee, for the period determined by the registrar and the employment, election, or association of that person by another licensee shall constitute grounds for disciplinary action. A qualifier disassociated pursuant to this section shall be replaced within 90 days from the date of disassociation. Upon failure to replace the qualifier within 90 days of the disassociation, the license of the other licensee shall be automatically suspended or the qualifier’s classification removed at the end of the 90 days.

(Amended by Stats. 2010, Ch. 698, Sec. 24. Effective January 1, 2011.)



7085.7

A complainant may enforce an arbitrator’s award in accordance with Chapter 2 (commencing with Section 1285) of Title 9 of Part 3 of the Code of Civil Procedure.

(Repealed and added by Stats. 1987, Ch. 1311, Sec. 8. Effective September 28, 1987.)



7085.9

Notwithstanding any other provision of law, a complaint referred to arbitration pursuant to Section 7085 is not subject to disclosure to the public until such time as an investigation into an alleged violation of Section 7085.6 has been initiated by the registrar.

(Added by Stats. 1988, Ch. 1035, Sec. 2.)






ARTICLE 7 - Disciplinary Proceedings

7090

The registrar may upon his or her own motion and shall upon the verified complaint in writing of any person, investigate the actions of any applicant, contractor, or home improvement salesperson within the state and may deny the licensure or the renewal of licensure of, or cite, temporarily suspend, or permanently revoke any license or registration if the applicant, licensee, or registrant, is guilty of or commits any one or more of the acts or omissions constituting causes for disciplinary action.

The registrar may proceed to take disciplinary action as in this article provided against an applicant or a person licensed or registered under the provisions of this chapter even though the grounds or cause for such disciplinary action arose upon projects or while the applicant, licensee, or registrant was acting in a capacity or under circumstances or facts which, under the provisions of Sections 7044, 7045, 7046, and 7048, would otherwise exempt the person or his or her operations from the provisions of this chapter.

Notwithstanding any provision of this chapter, if the registrar finds that any contractor licensed or registered under the provisions of this chapter has willfully and deliberately violated any state or local law relating to the issuance of building permits, other than failure to obtain a county or city permit for repair, maintenance, and adjustment of equipment where such repair, maintenance, or adjustment is valued at less than five hundred dollars ($500) for labor or materials, or where the repair of a part or component part of mechanical equipment consists of replacing such part or component part of mechanical equipment in need of repair with the identical part or component part, the registrar shall take disciplinary action against the contractor’s license in accordance with this chapter.

For the purpose of this section, there shall be a rebuttable presumption affecting the burden of proof that construction performed without a permit is a willful and deliberate violation.

For the purposes of this section, with respect to administrative proceedings or hearings to suspend or revoke a contractor’s license, the registrar at all times shall have the burden of proof to establish by clear and convincing evidence that he or she is entitled to the relief sought in the petition.

(Amended by Stats. 2010, Ch. 698, Sec. 25. Effective January 1, 2011.)



7090.1

(a) (1) Notwithstanding any other provisions of law, the failure to pay a civil penalty, or to comply with an order of correction or an order to pay a specified sum to an injured party in lieu of correction once the order has become final, shall result in the automatic suspension of a license by operation of law 30 days after noncompliance with the terms of the order.

(2) The registrar shall notify the licensee in writing of the failure to comply with the final order and that the license shall be suspended 30 days from the date of the notice.

(3) The licensee may contest the determination of noncompliance within 15 days after service of the notice, by written notice to the registrar. Upon receipt of the written notice, the registrar may reconsider the determination and after reconsideration may affirm or set aside the suspension.

(4) Reinstatement may be made at any time following the suspension by complying with the final order of the citation. If no reinstatement of the license is made within 90 days of the date of the automatic suspension, the cited license and any other contractor’s license issued to the licensee shall be automatically revoked by operation of law for a period to be determined by the registrar pursuant to Section 7102.

(5) The registrar may delay, for good cause, the revocation of a contractor’s license for failure to comply with the final order of the citation. The delay in the revocation of the license shall not exceed one year. When seeking a delay of the revocation of his or her license, a licensee shall apply to the registrar in writing prior to the date of the revocation of the licensee’s license by operation of law and state the reasons that establish good cause for the delay. The registrar’s power to grant a delay of the revocation shall expire upon the effective date of the revocation of the licensee’s license by operation of law.

(b) The cited licensee shall also be automatically prohibited from serving as an officer, director, associate, partner, manager, or qualifying individual of another licensee, for the period determined by the registrar, and the employment, election, or association of that person by a licensee shall constitute grounds for disciplinary action. A qualifier disassociated pursuant to this section shall be replaced within 90 days of the date of disassociation. Upon failure to replace the qualifier within 90 days of the prohibition, the license of the other licensee shall be automatically suspended or the qualifier’s classification removed at the end of the 90 days.

(Amended by Stats. 2010, Ch. 698, Sec. 26. Effective January 1, 2011.)



7090.5

In the event a licensee commits a fraudulent act which is a ground for disciplinary action under Section 7116 of this article, the correction of any condition resulting from such act shall not in and of itself preclude the registrar from taking disciplinary action under this article.

If the registrar finds a licensee has engaged in repeated acts which would be grounds for disciplinary action under this article, and if by correction of conditions resulting from those acts the licensee avoided disciplinary action as to each individual act, the correction of those conditions shall not in and of itself preclude the registrar from taking disciplinary action under this article.

(Amended by Stats. 1978, Ch. 985.)



7091

(a) (1) A complaint against a licensee alleging commission of any patent acts or omissions that may be grounds for legal action shall be filed in writing with the registrar within four years after the act or omission alleged as the ground for the disciplinary action.

(2) A disciplinary action against a licensee relevant to this subdivision shall be filed or a referral to the arbitration program outlined in Section 7085 shall be referred within four years after the patent act or omission alleged as the ground for disciplinary action or arbitration or within 18 months from the date of the filing of the complaint with the registrar, whichever is later.

(b) (1) A complaint against a licensee alleging commission of any latent acts or omissions that may be grounds for legal action pursuant to subdivision (a) of Section 7109 regarding structural defects, as defined by regulation, shall be filed in writing with the registrar within 10 years after the act or omission alleged as the ground for the disciplinary action.

(2) A disciplinary action against a licensee relevant to this subdivision shall be filed within 10 years after the latent act or omission alleged as the ground for disciplinary action or within 18 months from the date of the filing of the complaint with the registrar, whichever is later. As used in this subdivision “latent act or omission” means an act or omission that is not apparent by reasonable inspection.

(c) A disciplinary action alleging a violation of Section 7112 shall be filed within two years after the discovery by the registrar or by the board of the alleged facts constituting the fraud or misrepresentation prohibited by the section.

(d) With respect to a licensee who has been convicted of a crime and, as a result of that conviction is subject to discipline under Section 7123, the disciplinary action shall be filed within two years after the discovery of the conviction by the registrar or by the board.

(e) A disciplinary action regarding an alleged breach of an express, written warranty issued by the contractor shall be filed not later than 18 months from the expiration of the warranty.

(f) The proceedings under this article shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the registrar shall have all the powers granted therein.

(g) Nothing in this section shall be construed to affect the liability of a surety or the period of limitations prescribed by law for the commencement of actions against a surety or cash deposit.

(Amended by Stats. 2007, Ch. 85, Sec. 1. Effective January 1, 2008.)



7095

The decision may:

(a) Provide for the immediate complete suspension by the licensee of all operations as a contractor during the period fixed by the decision.

(b) Permit the licensee to complete any or all contracts shown by competent evidence taken at the hearing to be then uncompleted.

(c) Impose upon the licensee compliance with such specific conditions as may be just in connection with his operations as a contractor disclosed at the hearing and may further provide that until such conditions are complied with no application for restoration of the suspended or revoked license shall be accepted by the registrar.

(Added by Stats. 1939, Ch. 37.)



7096

For the purposes of this chapter, the term “licensee” shall include an individual, partnership, corporation, limited liability company, joint venture, or any combination or organization licensed under this chapter, and shall also include any named responsible managing officer, responsible managing manager, responsible managing member, or personnel of that licentiate whose appearance has qualified the licentiate under the provisions of Section 7068.

(Amended by Stats. 2010, Ch. 698, Sec. 27. Effective January 1, 2011.)



7097

Notwithstanding the provisions of Sections 7121 and 7122, when any license has been suspended by a decision of the registrar pursuant to an accusation or pursuant to subdivision (b) of Section 7071.17, Section 7085.6 or 7090.1, any additional license issued under this chapter in the name of the licensee or for which the licensee furnished qualifying experience and appearance under the provisions of Section 7068, may be suspended by the registrar without further notice.

(Amended by Stats. 1995, Ch. 467, Sec. 11. Effective January 1, 1996.)



7098

Notwithstanding the provisions of Sections 7121 and 7122, when any license has been revoked under the provisions of this chapter, any additional license issued under this chapter in the name of the licensee or for which the licensee furnished qualifying experience and appearance under the provisions of Section 7068, may be revoked by the registrar without further notice.

(Amended by Stats. 1995, Ch. 467, Sec. 12. Effective January 1, 1996.)



7099

If, upon investigation, the registrar has probable cause to believe that a licensee, or an applicant for a license under this chapter, has committed any acts or omissions which are grounds for denial, revocation, or suspension of license, he or she may, in lieu of proceeding pursuant to this article, issue a citation to the licensee or applicant. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the provisions alleged to have been violated. In addition, each citation may contain an order of correction fixing a reasonable time for correction of the violation or an order, against the licensee only, for payment of a specified sum to an injured party in lieu of correction, and may contain an assessment of a civil penalty.

(Amended by Stats. 1987, Ch. 930, Sec. 7. Effective September 22, 1987.)



7099.1

The board shall promulgate regulations covering the formulation of an order of correction which gives due consideration to the time required to correct and the practical feasibility of correction.

(Added by Stats. 1979, Ch. 1013, Sec. 18.)



7099.2

(a) The board shall promulgate regulations covering the assessment of civil penalties under this article that give due consideration to the appropriateness of the penalty with respect to the following factors:

(1) The gravity of the violation.

(2) The good faith of the licensee or applicant for licensure being charged.

(3) The history of previous violations.

(b) Except as otherwise provided by this chapter, no civil penalty shall be assessed in an amount greater than five thousand dollars ($5,000). Notwithstanding Section 125.9, a civil penalty not to exceed fifteen thousand dollars ($15,000) may be assessed for a violation of Section 7114 or 7118.

(Amended by Stats. 2010, Ch. 415, Sec. 21. Effective January 1, 2011.)



7099.3

Any licensee or applicant for licensure served with a citation pursuant to Section 7099, may appeal to the registrar within 15 working days from service of the citation with respect to violations alleged by the registrar, correction periods, amount of penalties, and the reasonableness of the change required by the registrar to correct the condition.

(Amended by Stats. 1984, Ch. 606, Sec. 2.)



7099.4

If within 15 working days from service of the citation issued by the registrar, the licensee or applicant for licensure fails to notify the registrar that he or she intends to contest the citation, the citation shall be deemed a final order of the registrar and not be subject to review by any court or agency. The 15-day period may be extended by the registrar for cause.

(Amended by Stats. 1984, Ch. 606, Sec. 3.)



7099.5

If a licensee or applicant for licensure notifies the registrar that he or she intends to contest a citation issued under Section 7099, the registrar shall afford an opportunity for a hearing. The registrar shall thereafter issue a decision, based on findings of fact, affirming, modifying, or vacating the citation or penalty, or directing other appropriate relief. The proceedings under this section shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the registrar shall have all the powers granted therein.

(Amended by Stats. 1984, Ch. 606, Sec. 4.)



7099.6

(a) The failure of a licensee to comply with a citation after it is final is a ground for suspension or revocation of license.

(b) The failure of an applicant for licensure to comply with a citation after it is final is a ground for denial of license.

(Amended by Stats. 1986, Ch. 1205, Sec. 2.)



7099.7

No order for payment of a civil penalty shall be made against any bond required pursuant to Sections 7071.5 to 7071.8.

(Added by Stats. 1979, Ch. 1013, Sec. 24.)



7099.10

(a) If, upon investigation, the registrar has probable cause to believe that a licensee, an applicant for a license, or an unlicensed individual acting in the capacity of a contractor who is not otherwise exempted from the provisions of this chapter, has violated Section 7027.1 by advertising for construction or work of improvement covered by this chapter in an alphabetical or classified directory, without being properly licensed, the registrar may issue a citation under Section 7099 containing an order of correction which requires the violator to cease the unlawful advertising and to notify the telephone company furnishing services to the violator to disconnect the telephone service furnished to any telephone number contained in the unlawful advertising, and that subsequent calls to that number shall not be referred by the telephone company to any new telephone number obtained by that person.

(b) If the person to whom a citation is issued under subdivision (a) notifies the registrar that he or she intends to contest the citation, the registrar shall afford an opportunity for a hearing, as specified in Section 7099.5, within 90 days after receiving the notification.

(c) If the person to whom a citation and order of correction is issued under subdivision (a) fails to comply with the order of correction after the order is final, the registrar shall inform the Public Utilities Commission of the violation, and the Public Utilities Commission shall require the telephone corporation furnishing services to that person to disconnect the telephone service furnished to any telephone number contained in the unlawful advertising.

(d) The good faith compliance by a telephone corporation with an order of the Public Utilities Commission to terminate service issued pursuant to this section shall constitute a complete defense to any civil or criminal action brought against the telephone corporation arising from the termination of service.

(Amended by Stats. 1992, Ch. 294, Sec. 3. Effective January 1, 1993.)



7099.11

(a) No person shall advertise, as that term is defined in Section 7027.1, to promote his or her services for the removal of asbestos unless he or she is certified to engage in asbestos-related work pursuant to Section 7058.5, and registered for that purpose pursuant to Section 6501.5 of the Labor Code. Each advertisement shall include that person’s certification and registration numbers and shall use the same name under which that person is certified and registered.

(b) The registrar shall issue a notice to comply with the order of correction provisions of subdivision (a) of Section 7099.10, to any person who is certified and registered, as described in subdivision (a), and who fails to include in any advertisement his or her certification and registration numbers.

(c) The registrar shall issue a citation pursuant to Section 7099 to any person who fails to comply with the notice required by subdivision (b), or who advertises to promote his or her services for the removal of asbestos but does not possess valid certification and registration numbers as required by subdivision (a), or who fails to use in that advertisement the same name under which he or she is certified and registered.

Citations shall be issued and conducted pursuant to Sections 7099 to 7099.10, inclusive.

(Amended by Stats. 1992, Ch. 294, Sec. 4. Effective January 1, 1993.)



7100

In any proceeding for review by a court, the court may in its discretion, upon the filing of a proper bond by the licensee in an amount to be fixed by the court, but not less than one thousand dollars ($1,000) or an amount the court finds is sufficient to protect the public, whichever is greater, guaranteeing the compliance by the licensee with specific conditions imposed upon him by the registrar’s decision, if any, permit the licensee to continue to do business as a contractor pending entry of judgment by the court in the case. There shall be no stay of the registrar’s decision pending an appeal or review of any such proceeding unless the appellant or applicant for review shall file a bond in all respects conditioned as, and similar to, the bond required to stay the effect of the registrar’s decision in the first instance.

(Amended by Stats. 1979, Ch. 1013.)



7102

After suspension of a license upon any of the grounds set forth in this chapter, the registrar may reinstate the license upon proof of compliance by the contractor with all provisions of the decision as to reinstatement or, in the absence of a decision or any provisions of reinstatement, in the sound discretion of the registrar.

After revocation of a license upon any of the grounds set forth in this chapter, the license shall not be reinstated or reissued and a license shall not be issued to any member of the personnel of the revoked licensee found to have had knowledge of or participated in the acts or omissions constituting grounds for revocation, within a minimum period of one year and a maximum period of five years after the final decision of revocation and then only on proper showing that all loss caused by the act or omission for which the license was revoked has been fully satisfied and that all conditions imposed by the decision of revocation have been complied with.

The board shall promulgate regulations covering the criteria to be considered when extending the minimum one-year period. The criteria shall give due consideration to the appropriateness of the extension of time with respect to the following factors:

(a) The gravity of the violation.

(b) The history of previous violations.

(c) Criminal convictions.

When any loss has been reduced to a monetary obligation or debt, however, the satisfaction of the monetary obligation or debt as a prerequisite for the issuance, reissuance, or reinstatement of a license shall not be required to the extent the monetary obligation or debt was discharged in a bankruptcy proceeding. However, any nonmonetary condition not discharged in a bankruptcy proceeding shall be complied with prior to the issuance, the reissuance, or reinstatement of the license.

(Amended by Stats. 2006, Ch. 123, Sec. 1. Effective January 1, 2007.)



7103

The revocation, suspension, or other disciplinary action of a license to act as a contractor by another state shall constitute grounds for disciplinary action in this state if the individual is a licensee, or applies for a license, in this state. A certified copy of the revocation, suspension, or other disciplinary action by the other state is conclusive evidence of that action.

(Added by Stats. 1994, Ch. 1135, Sec. 3. Effective January 1, 1995.)



7104

When the board resolves a complaint, the board shall notify the complainant in writing of its action and the reasons for taking that action. The board shall provide the same notice in writing to the contractor provided that the contractor is licensed and the notification would not jeopardize an action or investigation that involves the contractor.

(Added by Stats. 1994, Ch. 1135, Sec. 4. Effective January 1, 1995.)



7106

The suspension or revocation of license as in this chapter provided may also be embraced in any action otherwise proper in any court involving the licensee’s performance of his legal obligation as a contractor.

(Added by Stats. 1939, Ch. 37.)



7106.5

The expiration, cancellation, forfeiture, revocation, or suspension of a license by operation of law or by order or decision of the registrar or a court of law, or the voluntary surrender of a license by a licensee, shall not deprive the registrar of jurisdiction to proceed with any investigation of or action or disciplinary proceeding against the license, or to render a decision suspending or revoking the license.

(Amended by Stats. 2012, Ch. 85, Sec. 2. Effective January 1, 2013.)



7107

Abandonment without legal excuse of any construction project or operation engaged in or undertaken by the licensee as a contractor constitutes a cause for disciplinary action.

(Added by Stats. 1939, Ch. 37.)



7108

Diversion of funds or property received for prosecution or completion of a specific construction project or operation, or for a specified purpose in the prosecution or completion of any construction project or operation, or failure substantially to account for the application or use of such funds or property on the construction project or operation for which such funds or property were received constitutes a cause for disciplinary action.

(Amended by Stats. 1959, Ch. 97.)



7108.5

(a) A prime contractor or subcontractor shall pay to any subcontractor, not later than seven days after receipt of each progress payment, unless otherwise agreed to in writing, the respective amounts allowed the contractor on account of the work performed by the subcontractors, to the extent of each subcontractor’s interest therein. In the event that there is a good faith dispute over all or any portion of the amount due on a progress payment from the prime contractor or subcontractor to a subcontractor, the prime contractor or subcontractor may withhold no more than 150 percent of the disputed amount.

(b) Any violation of this section shall constitute a cause for disciplinary action and shall subject the licensee to a penalty, payable to the subcontractor, of 2 percent of the amount due per month for every month that payment is not made.

(c) In any action for the collection of funds wrongfully withheld, the prevailing party shall be entitled to his or her attorney’s fees and costs.

(d) The sanctions authorized under this section shall be separate from, and in addition to, all other remedies, either civil, administrative, or criminal.

(e) This section applies to all private works of improvement and to all public works of improvement, except where Section 10262 of the Public Contract Code applies.

(Amended by Stats. 2011, Ch. 700, Sec. 1. Effective January 1, 2012.)



7108.6

A licensed contractor is required to pay all transportation charges submitted by a duly authorized motor carrier of property in dump truck equipment by the 20th day following the last day of the calendar month in which the transportation was performed, if the charges, including all necessary documentation, are submitted by the fifth day following the last day of the calendar month in which the transportation was performed. The payment shall be made unless otherwise agreed to in writing by the contractor and by the duly authorized motor carrier of property in dump truck equipment. In the event that there is a good faith dispute over a portion of the charges claimed, the contractor may withhold payment of up to 150 percent of the disputed amount or an amount otherwise agreed to by the parties. A violation of this section constitutes a cause for disciplinary action under Section 7120 and shall also subject the contractor licensee to a penalty, payable to the carrier, of 2 percent of the amount due per month for every month that payment is outstanding. In an action for the collection of moneys not paid in accordance with this section, the prevailing party shall be entitled to his or her attorney’s fees and costs.

This section applies to all private works of improvement and to all public works of improvement.

(Amended by Stats. 1996, Ch. 712, Sec. 3. Effective January 1, 1997.)



7109

(a) A willful departure in any material respect from accepted trade standards for good and workmanlike construction constitutes a cause for disciplinary action, unless the departure was in accordance with plans and specifications prepared by or under the direct supervision of an architect.

(b) A willful departure from or disregard of plans or specifications in any material respect, which is prejudicial to another, without the consent of the owner or his or her duly authorized representative and without the consent of the person entitled to have the particular construction project or operation completed in accordance with such plans or specifications, constitutes a cause for disciplinary action.

(Amended by Stats. 1988, Ch. 1619, Sec. 4. Effective September 30, 1988.)



7109.5

Violation of any safety provision in, or authorized by, Division 5 (commencing with Section 6300) of the Labor Code resulting in death or serious injury to an employee constitutes a cause for disciplinary action.

(Added by Stats. 1963, Ch. 1083.)



7110

Willful or deliberate disregard and violation of the building laws of the state, or of any political subdivision thereof, or of Section 8550 or 8556 of this code, or of Sections 1689.5 to 1689.15, inclusive, of the Civil Code, or of the safety laws or labor laws or compensation insurance laws or Unemployment Insurance Code of the state, or of the Subletting and Subcontracting Fair Practices Act (Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code), or violation by any licensee of any provision of the Health and Safety Code or Water Code, relating to the digging, boring, or drilling of water wells, or Article 2 (commencing with Section 4216) of Chapter 3.1 of Division 5 of Title 1 of the Government Code, constitutes a cause for disciplinary action.

(Amended by Stats. 2010, Ch. 415, Sec. 22. Effective January 1, 2011.)



7110.1

The requiring of an execution of release of any claim or the causing of the execution of any such release in violation of Section 206.5 of the Labor Code is a cause for disciplinary action.

(Added by Stats. 1959, Ch. 1066.)



7110.5

Upon receipt of a certified copy of the Labor Commissioner’s finding of a willful or deliberate violation of the Labor Code by a licensee, pursuant to Section 98.9 of the Labor Code, the registrar shall initiate disciplinary action against the licensee within 180 days of notification.

(Amended by Stats. 2014, Ch. 392, Sec. 4. Effective January 1, 2015.)



7111

(a) Failure to make and keep records showing all contracts, documents, records, receipts, and disbursements by a licensee of all of his or her transactions as a contractor, and failure to have those records available for inspection by the registrar or his or her duly authorized representative for a period of not less than five years after completion of any construction project or operation to which the records refer, or refusal by a licensee to comply with a written request of the registrar to make the records available for inspection constitutes a cause for disciplinary action.

(b) Failure of a licensee, applicant, or registrant subject to the provisions of this chapter, who without lawful excuse, delays, obstructs, or refuses to comply with a written request of the registrar or designee for information or records, to provide that information or make available those records, when the information or records are required in the attempt to discharge any duty of the registrar, constitutes a cause for disciplinary action.

(Amended by Stats. 1991, Ch. 1160, Sec. 33.)



7111.1

The failure of, or refusal by, a licensee to respond to a written request of the registrar to cooperate in the investigation of a complaint against that licensee constitutes a cause for disciplinary action.

(Added by Stats. 1984, Ch. 1174, Sec. 8.)



7112

Omission or misrepresentation of a material fact by an applicant or a licensee in obtaining, or renewing a license, or in adding a classification to an existing license constitutes a cause for disciplinary action.

(Amended by Stats. 2001, Ch. 728, Sec. 61. Effective January 1, 2002.)



7112.1

Any classification that has been added to an existing license record as a result of an applicant or licensee omitting or misrepresenting a material fact shall be expunged from the license record pursuant to a final order of the registrar evidencing a violation of Section 7112.

(Added by Stats. 2001, Ch. 728, Sec. 62. Effective January 1, 2002.)



7113

Failure in a material respect on the part of a licensee to complete any construction project or operation for the price stated in the contract for such construction project or operation or in any modification of such contract constitutes a cause for disciplinary action.

(Added by Stats. 1939, Ch. 37.)



7113.5

The avoidance or settlement by a licensee for less than the full amount of the lawful obligations of the licensee incurred as a contractor, whether by (a) composition, arrangement, or reorganization with creditors under state law, (b) composition, arrangement, or reorganization with creditors under any agreement or understanding, (c) receivership as provided in Chapter 5 (commencing at Section 564) of Title 7 of Part 2 of the Code of Civil Procedure, (d)  assignment for the benefit of creditors, (e) trusteeship, or (f) dissolution, constitutes a cause for disciplinary action.

This section shall not apply to an individual settlement of the obligation of a licensee by the licensee with a creditor that is not a part of or in connection with a settlement with other creditors of the licensee.

No disciplinary action shall be commenced against a licensee for discharge of or settling in bankruptcy under federal law, the licensee’s lawful obligations incurred as a contractor for less than the full amount of the obligations, so long as the licensee satisfies all of those lawful obligations, to the extent the obligations are not discharged under federal law.

(Amended by Stats. 2009, Ch. 500, Sec. 1. Effective January 1, 2010.)



7114

(a) Aiding or abetting an unlicensed person to evade the provisions of this chapter or combining or conspiring with an unlicensed person, or allowing one’s license to be used by an unlicensed person, or acting as agent or partner or associate, or otherwise, of an unlicensed person with the intent to evade the provisions of this chapter constitutes a cause for disciplinary action.

(b) A licensee who is found by the registrar to have violated subdivision (a) shall, in accordance with the provisions of this article, be subject to the registrar’s authority to order payment of a specified sum to an injured party, including, but not limited to, payment for any injury resulting from the acts of the unlicensed person.

(Amended by Stats. 2013, Ch. 319, Sec. 8. Effective January 1, 2014.)



7114.1

Any licensee whose signature appears on a falsified certificate in support of an examinee’s experience qualifications, or otherwise certifying to false or misleading experience claims by an applicant, which have been submitted to obtain a contractor’s license shall be subject to disciplinary action.

(Added by Stats. 1983, Ch. 891, Sec. 26.)



7114.2

Any licensed or unlicensed person who commits any act prohibited by Section 119 is subject to the administrative remedies authorized by this chapter. Unless otherwise expressly provided, the remedies authorized under this section shall be separate from, and in addition to, all other available remedies, whether civil or criminal.

(Added by Stats. 2013, Ch. 163, Sec. 1. Effective January 1, 2014.)



7115

Failure in any material respect to comply with the provisions of this chapter, or any rule or regulation adopted pursuant to this chapter, or to comply with the provisions of Section 7106 of the Public Contract Code, constitutes a cause for disciplinary action.

(Amended by Stats. 1991, Ch. 1160, Sec. 34.)



7116

The doing of any wilful or fraudulent act by the licensee as a contractor in consequence of which another is substantially injured constitutes a cause for disciplinary action.

(Added by Stats. 1939, Ch. 37.)



7116.5

It is a cause for discipline for a licensee to do any of the following:

(a) Engage in any conduct that subverts or attempts to subvert an investigation of the board.

(b) Threaten or harass any person or licensee for providing evidence in any possible or actual disciplinary action, arbitration, or other legal action.

(c) Discharge an employee primarily because of the employee’s attempt to comply with or aid in compliance with the provisions of this chapter.

(Added by Stats. 2003, Ch. 607, Sec. 33. Effective January 1, 2004.)



7117

Acting in the capacity of a contractor under any license issued hereunder except: (a) in the name of the licensee as set forth upon the license, or (b) in accordance with the personnel of the licensee as set forth in the application for such license, or as later changed as provided in this chapter, constitutes a cause for disciplinary action.

(Added by Stats. 1939, Ch. 37.)



7117.5

(a) Acting in the capacity of a contractor under any license which has been made inactive, as provided in Section 7076.5, constitutes a cause for disciplinary action.

(b) Acting in the capacity of a contractor under any license that has been suspended for any reason constitutes a cause for disciplinary action.

(c) Acting in the capacity of a contractor under any license that has expired constitutes a cause for disciplinary action if the license is subject to renewal pursuant to Section 7141. The actions authorized under this section shall be separate from, and in addition to, all other remedies either civil or criminal.

(Amended by Stats. 1995, Ch. 467, Sec. 15. Effective January 1, 1996.)



7117.6

Acting in the capacity of a contractor in a classification other than that currently held by the licensee constitutes a cause for disciplinary action.

(Added by Stats. 1983, Ch. 891, Sec. 28.)



7118

Entering into a contract with a contractor while such contractor is not licensed as provided in this chapter constitutes a cause for disciplinary action.

(Amended by Stats. 1975, Ch. 329.)



7118.4

(a) If a contractor has made an inspection for the purpose of determining the presence of asbestos or the need for related remedial action with knowledge that the report has been required by a person as a condition of making a loan of money secured by the property, or is required by a public entity as a condition of issuing a permit concerning the property, the contractor shall disclose orally and in writing if it is owned or has any common ownership, or any financial relationship whatsoever, including, but not limited to, commissions or referral fees, with an entity in the business of performing the corrective work.

(b) This section does not prohibit a contractor that has contracted to perform corrective work after the report of another company has indicated the presence of asbestos or the need for related remedial action from making its own inspection prior to performing that corrective work or from making an inspection to determine whether the corrective measures were successful and, if not, thereafter peforming additional corrective work.

(c) A violation of this section is grounds for disciplinary action.

(d) A violation of this section is a misdemeanor punishable by a fine of not less than three thousand dollars ($3,000) and not more than five thousand dollars ($5,000), or by imprisonment in the county jail for not more than one year, or both.

(e) For the purpose of this section, “asbestos” has the meaning set forth in Section 6501.7 of the Labor Code.

(Added by Stats. 1988, Ch. 1491, Sec. 1.)



7118.5

Any contractor, applicant for licensure, or person required to be licensed, who, either knowingly or negligently, or by reason of a failure to inquire, enters into a contract with another person who is required to be, and is not, certified pursuant to Section 7058.5 to engage in asbestos-related work, as defined in Section 6501.8 of the Labor Code, is subject to the following penalties:

(a) Conviction of a first offense is an infraction punishable by a fine of not less than one thousand dollars ($1,000) or more than three thousand dollars ($3,000), and by possible revocation or suspension of any contractor’s license.

(b) Conviction of a subsequent offense is a misdemeanor requiring revocation or suspension of any contractor’s license, and a fine of not less than three thousand dollars ($3,000) or more than five thousand dollars ($5,000), or imprisonment in the county jail for not more than one year, or both the fine and imprisonment.

(Amended by Stats. 1991, Ch. 1160, Sec. 35.)



7118.6

Any contractor who, either knowingly or negligently, or by reason of a failure to inquire, enters into a contract with another person who is required to be, and is not certified pursuant to Section 7058.7 to engage in a removal or remedial action, as defined in Section 7058.7, is subject to the following penalties:

(a) Conviction of a first offense is an infraction punishable by a fine of not less than one thousand dollars ($1,000) or more than three thousand dollars ($3,000), and by possible revocation or suspension of any contractor’s license.

(b) Conviction of a subsequent offense is a misdemeanor requiring revocation or suspension of any contractor’s license, and a fine of not less than three thousand dollars ($3,000) or more than five thousand dollars ($5,000), or imprisonment in the county jail for not more than one year, or both the fine and imprisonment.

(Amended by Stats. 1991, Ch. 1160, Sec. 36.)



7119

Wilful failure or refusal without legal excuse on the part of a licensee as a contractor to prosecute a construction project or operation with reasonable diligence causing material injury to another constitutes a cause for disciplinary action.

(Added by Stats. 1939, Ch. 37.)



7120

Wilful or deliberate failure by any licensee or agent or officer thereof, to pay any moneys, when due for any materials or services rendered in connection with his operations as a contractor, when he has the capacity to pay or when he has received sufficient funds therefor as payment for the particular construction work, project, or operation for which the services or materials were rendered or purchased constitutes a cause for disciplinary action, as does the false denial of any such amount due or the validity of the claim thereof with intent to secure for himself, his employer, or other person, any discount upon such indebtedness or with intent to hinder, delay, or defraud the person to whom such indebtedness is due.

(Added by Stats. 1939, Ch. 37.)



7121

A person who has been denied a license for a reason other than failure to document sufficient satisfactory experience for a supplemental classification for an existing license, or who has had his or her license revoked, or whose license is under suspension, or who has failed to renew his or her license while it was under suspension, or who has been a partner, officer, director, manager, or associate of any partnership, corporation, limited liability company, firm, or association whose application for a license has been denied for a reason other than failure to document sufficient satisfactory experience for a supplemental classification for an existing license, or whose license has been revoked, or whose license is under suspension, or who has failed to renew a license while it was under suspension, and while acting as a partner, officer, director, manager, or associate had knowledge of or participated in any of the prohibited acts for which the license was denied, suspended, or revoked, shall be prohibited from serving as an officer, director, associate, partner, manager, qualifying individual, or member of the personnel of record of a licensee, and the employment, election, or association of this type of person by a licensee in any capacity other than as a nonsupervising bona fide employee shall constitute grounds for disciplinary action.

(Amended by Stats. 2010, Ch. 698, Sec. 28. Effective January 1, 2011.)



7121.1

Notwithstanding any other provision of this chapter, the disassociation of a partner, officer, director, manager, or associate from the license of a partnership, corporation, limited liability company, firm, or association whose license has been cited pursuant to Section 7099 shall not relieve the partner, officer, director, manager, or associate from responsibility for complying with the citation if he or she had knowledge of, or participated in, any of the prohibited acts for which the citation was issued. Section 7121 shall apply to a partner, officer, director, manager, or associate of a licensee that fails to comply with a citation after it is final.

(Amended by Stats. 2010, Ch. 698, Sec. 29. Effective January 1, 2011.)



7121.5

A person who was the qualifying individual on a revoked license, or of a license under suspension, or of a license that was not renewed while it was under suspension, shall be prohibited from serving as an officer, director, associate, partner, manager, or qualifying individual of a licensee, whether or not the individual had knowledge of or participated in the prohibited acts or omissions for which the license was revoked, or suspended, and the employment, election, or association of that person by a licensee shall constitute grounds for disciplinary action.

(Amended by Stats. 2010, Ch. 698, Sec. 30. Effective January 1, 2011.)



7121.6

(a) An individual who meets all of the following criteria shall not perform any act regulated under this chapter for or on behalf of a licensee, other than as a bona fide nonsupervising employee:

(1) The individual was listed as an officer, director, owner, manager, partner, or associate of a license that was revoked.

(2) The individual had knowledge of or participated in any act or omission for which the license was revoked.

(3) The individual is not eligible for reinstatement for licensure under Section 7102.

(b) An individual who meets all of the following criteria shall not perform any act regulated under this chapter for or on behalf of a licensee, other than as a bona fide nonsupervising employee:

(1) The individual furnished the qualifications for licensure, as set forth under Section 7068, and that license was revoked.

(2) The individual served in the capacity of the qualifying individual during the commission or omission of any of the acts that resulted in the revocation of the license, whether or not he or she had knowledge of or participated in those acts.

(3) The individual is not eligible for reinstatement for licensure under Section 7102.

(c) A violation of this section is a misdemeanor punishable by a fine of not less than four thousand five hundred dollars ($4,500), by imprisonment in a county jail for not less than 90 days nor more than one year, or by both the fine and imprisonment. The penalty provided by this subdivision is cumulative to the penalties available under other laws of this state.

(d) Notwithstanding any other provision of law to the contrary, an indictment for any violation of this section shall be found or an information or complaint filed within four years from the performance of any act that is prohibited under this section.

(Amended by Stats. 2010, Ch. 698, Sec. 31. Effective January 1, 2011.)



7121.65

Prior to becoming employed in any capacity by an entity that is subject to licensure under this chapter, an individual who is described in subdivision (a) or (b) of Section 7121.6 shall provide the prospective employer with written notice of the license revocation.

(Added by Stats. 2006, Ch. 171, Sec. 2. Effective January 1, 2007.)



7121.7

(a) A qualifying individual, officer, partner, or other person named on a license shall not knowingly employ an individual who is described in subdivision (a) or (b) of Section 7121.6, except as a bona fide nonsupervising employee.

(b) A violation of this section is a misdemeanor punishable by a fine of not less than four thousand five hundred dollars ($4,500), by imprisonment in a county jail for not less than 30 days nor more than one year, or by both the fine and imprisonment.

(c) Notwithstanding any other provision of law to the contrary, an indictment for any violation of this section shall be found or an information or complaint filed within four years from the performance of any act that is prohibited under this section.

(Added by Stats. 2006, Ch. 171, Sec. 3. Effective January 1, 2007.)



7121.8

For purposes of this article, “bona fide nonsupervising employee” means a person who is exempt from the provisions of this chapter under Section 7053, and who does not otherwise meet the test of an independent contractor, as set forth under Section 2750.5 of the Labor Code.

(Added by Stats. 2006, Ch. 171, Sec. 4. Effective January 1, 2007.)



7122

The performance by an individual, partnership, corporation, limited liability company, firm, or association of an act or omission constituting a cause for disciplinary action, likewise constitutes a cause for disciplinary action against a licensee other than the individual qualifying on behalf of the individual or entity, if the licensee was a partner, officer, director, manager, or associate of that individual, partnership, corporation, limited liability company, firm, or association at the time the act or omission occurred, and had knowledge of or participated in the prohibited act or omission.

(Amended by Stats. 2010, Ch. 698, Sec. 32. Effective January 1, 2011.)



7122.1

Notwithstanding Section 7068.2 or any other provision of this chapter, the disassociation of a qualifying individual from a license after the act or omission has occurred that resulted in a citation pursuant to Section 7099 shall not relieve the qualifying individual from responsibility for complying with the citation. Section 7122.5 shall apply to a qualifying individual of a licensee that fails to comply with a citation after it is final.

(Amended by Stats. 2010, Ch. 698, Sec. 33. Effective January 1, 2011.)



7122.2

(a) Notwithstanding Section 7068.2 or any other provisions of this chapter, the disassociation of a qualifying individual from a license that has been referred to arbitration pursuant to Section 7085 shall not relieve the qualifying individual from the responsibility of complying with an arbitration award rendered as a result of acts or omissions committed while acting as the qualifying individual for the license as provided under Sections 7068 and 7068.1.

(b) Section 7122.5 shall apply to a qualifying individual of a licensee that fails to comply with an arbitration award once it is rendered.

(Amended by Stats. 2010, Ch. 698, Sec. 34. Effective January 1, 2011.)



7122.5

The performance by an individual, partnership, corporation, limited liability company, firm, or association of an act or omission constituting a cause for disciplinary action, likewise constitutes a cause for disciplinary action against a licensee who at the time that the act or omission occurred was the qualifying individual of that individual, partnership, corporation, limited liability company, firm, or association, whether or not he or she had knowledge of or participated in the prohibited act or omission.

(Amended by Stats. 2010, Ch. 698, Sec. 35. Effective January 1, 2011.)



7123

A conviction of a crime substantially related to the qualifications, functions and duties of a contractor constitutes a cause for disciplinary action. The record of the conviction shall be conclusive evidence thereof.

(Amended by Stats. 1978, Ch. 1161.)



7123.5

If a contractor is convicted of violating Section 396 of the Penal Code or any substantially similar local ordinance in connection with the sale, or offer for sale, of repair or reconstruction services, as defined in Section 396 of the Penal Code, the Contractors’ State License Board shall take disciplinary action against the contractor, which shall include a suspension of at least six months or the permanent revocation of the contractor’s license.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 52, Sec. 1. Effective November 30, 1994.)



7124

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article. The board may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Added by Stats. 1955, Ch. 1532.)



7124.6

(a) The registrar shall make available to members of the public the date, nature, and status of all complaints on file against a licensee that do either of the following:

(1) Have been referred for accusation.

(2) Have been referred for investigation after a determination by board enforcement staff that a probable violation has occurred, and have been reviewed by a supervisor, and regard allegations that if proven would present a risk of harm to the public and would be appropriate for suspension or revocation of the contractor’s license or criminal prosecution.

(b) The board shall create a disclaimer that shall accompany the disclosure of a complaint that shall state that the complaint is an allegation. The disclaimer may also contain any other information the board determines would be relevant to a person evaluating the complaint.

(c) A complaint resolved in favor of the contractor shall not be subject to disclosure.

(d) Except as described in subdivision (e), the registrar shall make available to members of the public the date, nature, and disposition of all legal actions.

(e) Disclosure of legal actions shall be limited as follows:

(1) Citations shall be disclosed from the date of issuance and for five years after the date of compliance if no additional disciplinary actions have been filed against the licensee during the five-year period. If additional disciplinary actions were filed against the licensee during the five-year period, all disciplinary actions shall be disclosed for as long as the most recent disciplinary action is subject to disclosure under this section. At the end of the specified time period, those citations shall no longer be disclosed.

(2) Accusations that result in suspension, stayed suspension, or stayed revocation of the contractor’s license shall be disclosed from the date the accusation is filed and for seven years after the accusation has been settled, including the terms and conditions of probation if no additional disciplinary actions have been filed against the licensee during the seven-year period. If additional disciplinary actions were filed against the licensee during the seven-year period, all disciplinary actions shall be posted for as long as the most recent disciplinary action is subject to disclosure under this section. At the end of the specified time period, those accusations shall no longer be disclosed.

(3) All revocations that are not stayed shall be disclosed indefinitely from the effective date of the revocation.

(Amended by Stats. 2003, Ch. 607, Sec. 34. Effective January 1, 2004.)






ARTICLE 7.5 - Workers’ Compensation Insurance Reports

7125

(a) Except as provided in subdivision (b), the board shall require as a condition precedent to the issuance, reinstatement, reactivation, renewal, or continued maintenance of a license, that the applicant or licensee have on file at all times a current and valid Certificate of Workers’ Compensation Insurance or Certification of Self-Insurance in the applicant’s or licensee’s business name. A Certificate of Workers’ Compensation Insurance shall be issued and filed, electronically or otherwise, by an insurer duly licensed to write workers’ compensation insurance in this state. A Certification of Self-Insurance shall be issued and filed by the Director of Industrial Relations. If reciprocity conditions exist, as provided in Section 3600.5 of the Labor Code, the registrar shall require the information deemed necessary to ensure compliance with this section.

(b) This section does not apply to an applicant or licensee who meets both of the following conditions:

(1) Has no employees provided that he or she files a statement with the board on a form prescribed by the registrar prior to the issuance, reinstatement, reactivation, or continued maintenance of a license, certifying that he or she does not employ any person in any manner so as to become subject to the workers’ compensation laws of California or is not otherwise required to provide for workers’ compensation insurance coverage under California law.

(2) Does not hold a C-39 license, as defined in Section 832.39 of Title 16 of the California Code of Regulations.

(c) No Certificate of Workers’ Compensation Insurance, Certification of Self-Insurance, or exemption certificate is required of a holder of a license that has been inactivated on the official records of the board during the period the license is inactive.

(d) (1) The insurer, including the State Compensation Insurance Fund, shall report to the registrar the following information for any policy required under this section: name, license number, policy number, dates that coverage is scheduled to commence and lapse, and cancellation date if applicable.

(2) A workers’ compensation insurer shall also report to the registrar a licensee whose workers’ compensation insurance policy is canceled by the insurer if all of the following conditions are met:

(A) The insurer has completed a premium audit or investigation.

(B) A material misrepresentation has been made by the insured that results in financial harm to the insurer.

(C) No reimbursement has been paid by the insured to the insurer.

(3) Willful or deliberate disregard and violation of workers’ compensation insurance laws constitutes a cause for disciplinary action by the registrar against the licensee.

(e) (1) For any license that, on January 1, 2013, is active and includes a C-39 classification in addition to any other classification, the registrar shall, in lieu of the automatic license suspension otherwise required under this article, remove the C-39 classification from the license unless a valid Certificate of Workers’ Compensation Insurance or Certification of Self-Insurance is received by the registrar.

(2) For any licensee whose license, after January 1, 2013, is active and has had the C-39 classification removed as provided in paragraph (1), and who is found by the registrar to have employees and to lack a valid Certificate of Workers’ Compensation Insurance or Certification of Self-Insurance, that license shall be automatically suspended as required under this article.

(f) The information reported pursuant to paragraph (2) of subdivision (d) shall be confidential, and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Amended (as amended by Stats. 2011, Ch. 686, Sec. 1) by Stats. 2012, Ch. 389, Sec. 1. Effective January 1, 2013.)



7125.1

(a) The registrar shall accept a certificate required by Section 7125 as of the effective date shown on the certificate, if the certificate is received by the registrar within 90 days after that date, and shall reinstate the license to which the certificate pertains, if otherwise eligible, retroactive to the effective date of the certificate.

(b) Notwithstanding subdivision (a), the registrar shall accept the certificate as of the effective date shown on the certificate, even if the certificate is not received by the registrar within 90 days after that date, upon a showing by the licensee, on a form acceptable to the registrar, that the failure to have a certificate on file was due to circumstances beyond the control of the licensee. The registrar shall reinstate the license to which the certificate pertains, if otherwise eligible, retroactive to the effective date of the certificate.

(Repealed and added by Stats. 1995, Ch. 467, Sec. 18. Effective January 1, 1996.)



7125.2

The failure of a licensee to obtain or maintain workers’ compensation insurance coverage, if required under this chapter, shall result in the automatic suspension of the license by operation of law in accordance with the provisions of this section, but this suspension shall not affect, alter, or limit the status of the licensee as an employer for purposes of Section 3716 of the Labor Code.

(a) The license suspension imposed by this section is effective upon the earlier of either of the following:

(1) On the date that the relevant workers’ compensation insurance coverage lapses.

(2) On the date that workers’ compensation coverage is required to be obtained.

(b) A licensee who is subject to suspension under paragraph (1) of subdivision (a) shall be provided a notice by the registrar that includes all of the following:

(1) The reason for the license suspension and the effective date.

(2) A statement informing the licensee that a pending suspension will be posted to the license record for not more than 45 days prior to the posting of any license suspension periods required under this article.

(3) The procedures required to reinstate the license.

(c) Reinstatement may be made at any time following the suspension by showing proof of compliance as specified in Sections 7125 and 7125.1.

(d) In addition, with respect to an unlicensed individual acting in the capacity of a contractor who is not otherwise exempted from the provisions of this chapter, a citation may be issued by the registrar under Section 7028.7 for failure to comply with this article and to maintain workers’ compensation insurance. An opportunity for a hearing as specified in Section 7028.10 will be granted if requested within 15 working days after service of the citation.

(Amended by Stats. 2002, Ch. 311, Sec. 5. Effective January 1, 2003.)



7125.3

A contractor shall be considered duly licensed during all periods in which the registrar is required to accept the certificate prescribed by Section 7125, provided the licensee has otherwise complied with the provisions of this chapter.

(Added by Stats. 2002, Ch. 311, Sec. 6. Effective January 1, 2003.)



7125.4

(a) The filing of the exemption certificate prescribed by this article that is false, or the employment of a person subject to coverage under the workers’ compensation laws after the filing of an exemption certificate without first filing a Certificate of Workers’ Compensation Insurance or Certification of Self-Insurance in accordance with the provisions of this article, or the employment of a person subject to coverage under the workers’ compensation laws without maintaining coverage for that person, constitutes cause for disciplinary action.

(b) Any qualifier for a license who, under Section 7068.1 is responsible for assuring that a licensee complies with the provisions of this chapter, is also guilty of a misdemeanor for committing or failing to prevent the commission of any of the acts that are cause for disciplinary action under this section.

(Amended by Stats. 2005, Ch. 205, Sec. 2. Effective January 1, 2006.)



7125.5

(a) At the time of renewal, all active licensees with an exemption for workers’ compensation insurance on file with the board, submitted pursuant to subdivision (b) of Section 7125, shall either recertify the licensee’s exemption by completing a recertification statement on the license renewal form, as provided by the board, or shall provide a current and valid Certificate of Workers’ Compensation Insurance or Certificate of Self-Insurance, whichever is applicable.

(b) The license shall not be renewed unless a licensee with an exemption for workers’ compensation insurance on file with the board recertifies the exemption status or provides a current and valid Certificate of Workers’ Compensation Insurance or Certificate of Self-Insurance in conjunction with the license renewal.

(c) If the documentation required by subdivision (a) is not provided with the license renewal but is received within 30 days after notification by the board of the renewal rejection, the registrar shall grant a retroactive renewal pursuant to Section 7141.5 back to the date of the postmark of the otherwise acceptable renewal. A renewal that is still incomplete for any reason after 30 days after notification of rejection shall not be eligible for retroactive renewal under this subdivision.

(Added by Stats. 2011, Ch. 546, Sec. 1. Effective January 1, 2012.)



7126

Any licensee or agent or officer thereof, who violates, or omits to comply with, any of the provisions of this article is guilty of a misdemeanor.

(Added by Stats. 1943, Ch. 132.)



7127

(a) (1) If an employer subject to licensure under this chapter has failed to secure the payment of compensation as required by Section 3700 of the Labor Code, and whether that employer is or is not licensed under this chapter, the registrar may, in addition to any other administrative remedy, issue and serve on that employer a stop order prohibiting the use of employee labor. The stop order shall become effective immediately upon service. An employee affected by the work stoppage shall be paid by the employer for his or her time lost, not exceeding 10 days, pending compliance by the employer.

(2) Failure of any employer, officer, or any person having direction, management, or control of any place of employment or of employees to observe a stop order issued and served upon him or her pursuant to this section is a misdemeanor punishable by imprisonment in the county jail not exceeding 60 days or by a fine not exceeding ten thousand dollars ($10,000), or both.

(b) An employer who is subject to this section may protest the stop order by making and filing with the registrar a written request for a hearing within 20 days after service of the stop order. The hearing shall be held within five days from the date of filing the request. The registrar shall notify the employer of the time and place of the hearing by mail. At the conclusion of the hearing, the stop order shall be immediately affirmed or dismissed, and within 24 hours thereafter the registrar shall issue and serve on all parties to the hearing by registered or certified mail a written notice of findings and findings. A writ of mandate may be taken from the findings to the appropriate superior court. Such writ must be taken within 45 days after the mailing of the notice of findings and findings.

(Added by Stats. 2010, Ch. 643, Sec. 1. Effective January 1, 2011.)






ARTICLE 8 - Revenue

7135

(a) The fees and civil penalties received under this chapter shall be deposited in the Contractors’ License Fund. All moneys in the fund are hereby appropriated for the purposes of this chapter.

(b) It is the intent of the Legislature that the board shall use moneys appropriated from the fund to improve its administrative and investigative oversight activities and capacity.

(Amended by Stats. 1986, Ch. 137, Sec. 1.)



7135.1

It is the intent of the Legislature that, each fiscal year the board shall designate, if appropriated in the Budget Act and to the extent that it does not conflict with the control language of the Budget Act, no less than 20 percent of the annual amount collected as a result of the fees increased by statutes enacted during the 1993 portion of the 1993–94 Regular Session to be used to enforce the provision of this chapter relative to unlicensed activity.

(Added by Stats. 1993, Ch. 1188, Sec. 1. Effective January 1, 1994.)



7136

The director shall designate a sum not to exceed 10 percent of the total income of the Contractors’ State License Board for each fiscal year to be transferred to the Consumer Affairs Fund as the board’s share of the cost of administration of the department.

(Amended by Stats. 1984, Ch. 193, Sec. 2.)



7137

The board shall set fees by regulation. These fees shall not exceed the following schedule:

(a) The application fee for an original license in a single classification shall not be more than three hundred dollars ($300).

The application fee for each additional classification applied for in connection with an original license shall not be more than seventy-five dollars ($75).

The application fee for each additional classification pursuant to Section 7059 shall not be more than seventy-five dollars ($75).

The application fee to replace a responsible managing officer, responsible managing manager, responsible managing member, or responsible managing employee pursuant to Section 7068.2 shall not be more than seventy-five dollars ($75).

(b) The fee for rescheduling an examination for an applicant who has applied for an original license, additional classification, a change of responsible managing officer, responsible managing manager, responsible managing member, or responsible managing employee, or for an asbestos certification or hazardous substance removal certification, shall not be more than sixty dollars ($60).

(c) The fee for scheduling or rescheduling an examination for a licensee who is required to take the examination as a condition of probation shall not be more than sixty dollars ($60).

(d) The initial license fee for an active or inactive license shall not be more than one hundred eighty dollars ($180).

(e) The renewal fee for an active license shall not be more than three hundred sixty dollars ($360).

The renewal fee for an inactive license shall not be more than one hundred eighty dollars ($180).

(f) The delinquency fee is an amount equal to 50 percent of the renewal fee, if the license is renewed after its expiration.

(g) The registration fee for a home improvement salesperson shall not be more than seventy-five dollars ($75).

(h) The renewal fee for a home improvement salesperson registration shall not be more than seventy-five dollars ($75).

(i) The application fee for an asbestos certification examination shall not be more than seventy-five dollars ($75).

(j) The application fee for a hazardous substance removal or remedial action certification examination shall not be more than seventy-five dollars ($75).

(k) In addition to any other fees charged to C-10 and C-7 contractors, the board may charge a fee not to exceed twenty dollars ($20), which shall be used by the board to enforce provisions of the Labor Code related to electrician certification.

(Amended by Stats. 2010, Ch. 698, Sec. 36. Effective January 1, 2011.)



7137.5

The sum of ten thousand dollars ($10,000) shall be transferred from the Contractors’ License Fund to the Controller for the exclusive use of the California Uniform Construction Cost Accounting Commission.

The commission shall prepare a recommendation to the Legislature for a local public agency source to fund the commission beginning July 1, 1991, which will provide revenue supported by the contract activities represented by the commission’s authority.

Upon adoption of this funding program, the commission shall reimburse the Contractors’ License Fund in the amount of ten thousand dollars ($10,000).

(Added by Stats. 1990, Ch. 1326, Sec. 8. Effective September 26, 1990.)



7138

Notwithstanding any other provision of law, a fee paid in connection with a service or application covered by Section 7137 shall accrue to the Contractors’ License Fund as an earned fee and shall not be refunded.

(Amended by Stats. 2010, Ch. 698, Sec. 37. Effective January 1, 2011.)



7138.1

Notwithstanding Section 7137, the board shall fix fees to be collected pursuant to that section in order to generate revenues sufficient to maintain the board’s reserve fund at a level not to exceed approximately six months of annual authorized board expenditures.

(Amended by Stats. 2002, Ch. 744, Sec. 9. Effective January 1, 2003.)






ARTICLE 8.5 - The Construction Management Education Sponsorship Act of 1991

7139

This article shall be known as the Construction Management Education Sponsorship Act of 1991.

(Added by Stats. 1991, Ch. 1158, Sec. 1.)



7139.1

The Legislature hereby finds and declares all of the following:

(a) There is a demand and increasing need for construction management education programs and resources within the postsecondary education system that prepare graduates for the management of construction operations and companies regulated by the Contractors’ State License Law and enforced by the Contractors’ State License Board.

(b) Although construction management programs do exist within the state university system, these programs are woefully underfunded and insufficiently funded to provide training on state-of-the-art management information systems for either graduates or extension programs for continuing education of licensed contractors. Construction industry associations have provided some assistance through direct grants and scholarships, but the industrywide service of these programs and the need for additional assistance mandates broad based industrywide support.

(c) It is the intent of the Legislature that by enabling contractors to designate a portion of their licensure fee and providing a format for contractors to contribute funds to construction management education, this article will receive broad based industry support. In addition, this article allows the contractor to demonstrate the importance of construction management education. This assistance will enable greater development of construction management curricula and will improve the overall quality of construction by providing construction management training to California licensed contractors and their current and future management personnel.

(Added by Stats. 1991, Ch. 1158, Sec. 1.)



7139.2

(a) There is hereby created the Construction Management Education Account (CMEA) as a separate account in the Contractors’ License Fund for the purposes of construction management education. Funds in the account shall be available for the purposes of this article upon appropriation by the Legislature.

(b) The Contractors’ State License Board shall allow a contractor to make a contribution to the Construction Management Education Account at the time of the contractor license fee payment. The license fee form shall clearly display this alternative on its face and shall clearly inform the licensee that this provision is a contribution to the Construction Management Education Account and is in addition to the fees.

(c) The board may accept grants from federal, state, or local public agencies, or from private foundations or individuals, in order to assist it in carrying out its duties, functions, and powers under this article. Grant moneys shall be deposited into the Construction Management Education Account.

(Amended by Stats. 2003, Ch. 807, Sec. 15. Effective January 1, 2004.)



7139.3

(a) The board may award grants to qualified public postsecondary educational institutions for the support of courses of study in construction management.

(b) Any organization of contractors, or organization of contractor organizations, incorporated under Division 2 (commencing with Section 5000) of the Corporations Code may request the board to award grants pursuant to subdivision (a) directly to qualified public postsecondary educational institutions of its choice. However, the total amount of money that may be awarded to one public postsecondary educational institution pursuant to subdivision (a) may not exceed an amount equal to 25 percent of the total funds available under this article.

(c) The board shall establish an advisory committee to recommend grant awards. The advisory committee shall be known as the Construction Management Education Account Advisory Committee and shall consist of 11 members, with at least one representative from each of the following: Associated General Contractors of California, Associated Builders and Contractors, California Building Industry Association, National Electrical Contractors Association, Plumbing-Heating-Cooling Contractor’s Association, Southern California Contractor’s Association, Associated General Contractors of San Diego, Engineering and Utility Contractors Association, Engineering Contractors Association, California Sheet Metal and Air Conditioning Contractor’s Association, and one member representing the California State University and University of California construction management programs accredited by the American Council for Construction Education. Advisory committee member terms shall be for three years and the representatives shall be appointed by each identified group. Members of the advisory committee shall not receive per diem or reimbursement for traveling and other expenses pursuant to Section 103.

(d) The mission of the Construction Management Education Account Advisory Committee is to maintain, and increase the quality and availability of, education programs for the construction industry. The primary focus is to provide financial resources not now available to accredited construction management programs in California colleges and universities to maintain and upgrade facilities and provide greater access by the industry to modern construction standards and management practices. The advisory committee shall do all of the following:

(1) Confirm the qualifications of programs applying for grants.

(2) Award less than full grants when the account has insufficient funds to award full grants to all qualifying programs.

(3) Receive and review year-end reports of use and impact of funds.

(4) Affirm applications for American Council for Construction Education accreditation and, when funds are available, award grants to complete the accreditation process.

(5) Promote close ties between feeder junior colleges and four-year construction management programs.

(6) Support development of new educational programs with specific emphasis on outreach to the construction industry at large.

(Amended by Stats. 1994, Ch. 647, Sec. 1. Effective January 1, 1995.)



7139.4

Qualified public postsecondary educational institutions shall provide postsecondary construction management programs at the baccalaureate or higher level that either award or provide one of the following:

(a) A bachelor of science construction management degree accredited by the American Council for Construction Education.

(b) A degree with an American Council for Construction Education accredited option, including, but not limited to, engineering technology and industrial technology.

(c) A bachelor of science or higher degree program documenting placement of more than 50 percent of their graduates with California licensed contractors. The placement of a person who holds a master or doctorate degree in the faculty of a construction program shall be counted as though placed with a California licensed contractor.

(d) The development of a construction management curriculum to meet the American Council for Construction Education criteria.

(Added by Stats. 1991, Ch. 1158, Sec. 1.)



7139.5

Grants shall be made pursuant to this article to public postsecondary educational institutions that meet the qualifications specified in Section 7139. 4 in the following amounts:

(a) Three thousand dollars ($3,000) per graduate during the past academic year for institutions qualifying under subdivision (a) of Section 7139.4.

(b) Three thousand dollars ($3,000) per graduate during the past academic year for institutions qualifying under subdivision (b) of Section 7139.4.

(c) Three thousand dollars ($3,000) per graduate placed with California licensed contractors during the past academic year for institutions qualifying under subdivision (c) of Section 7139.4. These funds shall be used for the purpose of becoming accredited by the American Council for Construction Education and shall be available for up to three years. The board may continue to provide this grant to an institution that in its judgment is meeting the intent of this act and is continuing its development towards accreditation.

(d) Institutions qualifying under subdivision (d) of Section 7139.4 may receive a grant in an amount up to twenty-five thousand dollars ($25,000) per year for up to two years. Thereafter, these institutions may receive grants based upon the criteria described in subdivisions (a) to (c), inclusive. The board may continue to award a grant to an institution that in its judgment is meeting the intent of this article and is continuing its development towards accreditation.

(Added by Stats. 1991, Ch. 1158, Sec. 1.)



7139.6

(a) The grants issued pursuant to Sections 7139.3 and 7139.5 may be used for all of the following:

(1) Instructional materials and support, equipment, curriculum development, and delivery.

(2) Support and development of outreach, continuing education, and cooperative education or internship programs.

(3) Administrative and clerical support positions.

(4) Faculty recruitment and development, to include support for postgraduate work leading to advanced degrees, visiting lecturer compensation and expenses, teaching assistant positions, and faculty positions.

(b) Grant moneys may also be used to support general classroom and laboratory operating expenses and related administrative supplies, including, but not limited to, reference materials, testing equipment, and equipment maintenance. The list of support items in this subdivision and subdivision (a) are intended to be descriptive rather than limiting. “Support” does not include faculty salary supplements.

(Added by Stats. 1991, Ch. 1158, Sec. 1.)



7139.8

The president of each public postsecondary educational institution receiving a grant under this article shall submit, with its respective request for a grant each year following the initial year for which grants are issued, a report to the board delineating the amount of the past grant awarded from the Construction Management Education Account to that institution and the utilization of those funds. The report shall include, but not be limited to, the following:

(a) The number of graduates placed with the California licensed contractors during the previous academic year.

(b) The expected enrollment in construction management courses in the upcoming academic year.

(c) Continuing education and extension courses offered during the previous academic year and their enrollments.

(Added by Stats. 1991, Ch. 1158, Sec. 1.)



7139.9

The board may allocate up to fifteen thousand dollars ($15,000) per year from the Construction Management Education Account for the administration of this article.

(Added by Stats. 1991, Ch. 1158, Sec. 1.)



7139.10

It is the intent of the Legislature that state funding for the grants authorized to be awarded under this section be provided only from the Contractors’ License Fund to the extent that funds are available in that fund and that no other state funding be provided for those grants.

(Added by Stats. 1991, Ch. 1158, Sec. 1.)






ARTICLE 9 - Renewal of Licenses

7140

All licenses issued under the provisions of this chapter shall expire two years from the last day of the month in which the license is issued, or two years from the date on which the renewed license last expired.

To renew a license which has not expired, the licensee shall, before the time at which the license would otherwise expire, apply for renewal on a form prescribed by the registrar and pay the renewal fee prescribed by this chapter. Renewal of an unexpired license shall continue the license in effect for the two-year period following the expiration date of the license, when it shall expire if it is not again renewed.

(Amended by Stats. 1991, Ch. 1160, Sec. 39.)



7141

(a) Except as otherwise provided in this chapter, a license that has expired may be renewed at any time within five years after its expiration by filing an application for renewal on a form prescribed by the registrar and payment of the appropriate renewal fee. Renewal under this section shall be effective on the date an acceptable renewal application is filed with the board. The licensee shall be considered unlicensed and there will be a break in the licensing time between the expiration date and the date the renewal becomes effective. Except as provided in subdivision (b), if the license is renewed after the expiration date, the licensee shall also pay the delinquency fee prescribed by this chapter.

(b) An incomplete renewal application that had originally been submitted on or before the license expiration date shall be returned to the licensee by the registrar with an explanation of the reasons for its rejection. If a corrected and acceptable renewal application is not returned within 30 days after the license expiration date, the delinquency fee shall apply. The 30 day grace period shall apply only to the delinquency fee. The license shall reflect an expired status for any period between the expiration date and the date of submission of a correct and acceptable renewal application.

(c) If so renewed, the license shall continue in effect through the date provided in Section 7140 that next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(d) If a license is not renewed within five years, the licensee shall make an application for a license pursuant to Section 7066.

(Amended by Stats. 2013, Ch. 319, Sec. 9. Effective January 1, 2014.)



7141.5

The registrar may grant the retroactive renewal of a license if the licensee requests the retroactive renewal in a petition to the registrar, files an application for renewal on a form prescribed by the registrar, and pays the appropriate renewal fee and delinquency fee prescribed by this chapter. This section shall only apply for a period not to exceed 90 days from the due date and only upon a showing by the contractor that the failure to renew was due to circumstances beyond the control of the licensee.

(Amended by Stats. 1984, Ch. 1174, Sec. 11.)



7143

A license that is suspended for any reason which constitutes a basis for suspension under this chapter, is subject to expiration and shall be renewed as provided in this chapter, but this renewal does not entitle the licensee, while the license remains suspended, and until it is reinstated, to engage in any activity to which the license relates, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(Amended by Stats. 2003, Ch. 363, Sec. 8. Effective January 1, 2004.)



7143.5

A person who, by reason of the provisions of Section 7141, is not entitled to renew his license, may apply for and obtain a new license only if he pays all of the fees and meets all of the qualifications and requirements set forth in this chapter for obtaining an original license.

(Amended by Stats. 1972, Ch. 1138.)



7144

A revoked license shall be considered as having expired as of the date of revocation and shall not be renewed. To reinstate a revoked license a licensee may apply for reinstatement of the license only if he pays all of the fees and meets all of the qualifications and requirements set forth in this chapter for obtaining an original license.

(Amended by Stats. 1974, Ch. 433.)



7145

The registrar may refuse to renew a license for the failure or refusal by the licensee to complete the renewal application prescribed by the registrar. If a licensee fails to return an application for renewal which was rejected for insufficiency or incompleteness within 90 days from the original date of rejection, the application and fee shall be deemed abandoned. Any application abandoned may not be reinstated. However, the applicant may file another application accompanied by the required fee.

The registrar may review and accept the petition of a licensee who disputes the invalidation of his or her application for renewal upon a showing of good cause. This petition shall be received within 90 days from the date the renewal application is deemed abandoned.

(Amended by Stats. 1984, Ch. 1174, Sec. 12.)



7145.5

(a) The registrar may refuse to issue, reinstate, reactivate, or renew a license or may suspend a license for the failure of a licensee to resolve all outstanding final liabilities, which include taxes, additions to tax, penalties, interest, and any fees that may be assessed by the board, the Department of Industrial Relations, the Employment Development Department, the Franchise Tax Board, or the State Board of Equalization.

(1) Until the debts covered by this section are satisfied, the qualifying person and any other personnel of record named on a license that has been suspended under this section shall be prohibited from serving in any capacity that is subject to licensure under this chapter, but shall be permitted to act in the capacity of a nonsupervising bona fide employee.

(2) The license of any other renewable licensed entity with any of the same personnel of record that have been assessed an outstanding liability covered by this section shall be suspended until the debt has been satisfied or until the same personnel of record disassociate themselves from the renewable licensed entity.

(b) The refusal to issue a license or the suspension of a license as provided by this section shall be applicable only if the registrar has mailed a notice preliminary to the refusal or suspension that indicates that the license will be refused or suspended by a date certain. This preliminary notice shall be mailed to the licensee at least 60 days before the date certain.

(c) In the case of outstanding final liabilities assessed by the Franchise Tax Board, this section shall be operative within 60 days after the Contractors’ State License Board has provided the Franchise Tax Board with the information required under Section 30, relating to licensing information that includes the federal employee identification number or social security number.

(d) All versions of the application for contractors’ licenses shall include, as part of the application, an authorization by the applicant, in the form and manner mutually agreeable to the Franchise Tax Board and the board, for the Franchise Tax Board to disclose the tax information that is required for the registrar to administer this section. The Franchise Tax Board may from time to time audit these authorizations.

(e) In the case of outstanding final liabilities assessed by the State Board of Equalization, this section shall not apply to any outstanding final liability if the licensee has entered into an installment payment agreement for that liability with the State Board of Equalization and is in compliance with the terms of that agreement.

(Amended by Stats. 2011, Ch. 734, Sec. 1. Effective January 1, 2012.)






ARTICLE 10 - Home Improvement Business

7150

“Person” as used in this article is limited to natural persons, notwithstanding the definition of person in Section 7025.

(Amended by Stats. 1972, Ch. 1138.)



7150.1

A home improvement contractor, including a swimming pool contractor, is a contractor as defined and licensed under this chapter who is engaged in the business of home improvement either full time or part time. A home improvement contractor shall satisfy all requirements imposed by this article.

(Amended by Stats. 1997, Ch. 888, Sec. 1. Effective January 1, 1998.)



7151

“Home improvement” means the repairing, remodeling, altering, converting, or modernizing of, or adding to, residential property and shall include, but not be limited to, the construction, erection, replacement, or improvement of driveways, swimming pools, including spas and hot tubs, terraces, patios, awnings, storm windows, landscaping, fences, porches, garages, fallout shelters, basements, and other improvements of the structures or land which is adjacent to a dwelling house. “Home improvement” shall also mean the installation of home improvement goods or the furnishing of home improvement services.

For purposes of this chapter, “home improvement goods or services” means goods and services, as defined in Section 1689.5 of the Civil Code, which are bought in connection with the improvement of real property. Such home improvement goods and services include, but are not limited to, carpeting, texture coating, fencing, air conditioning or heating equipment, and termite extermination. Home improvement goods include goods which are to be so affixed to real property as to become a part of real property whether or not severable therefrom.

(Amended by Stats. 1991, Ch. 1160, Sec. 41.)



7151.2

“Home improvement contract” means an agreement, whether oral or written, or contained in one or more documents, between a contractor and an owner or between a contractor and a tenant, regardless of the number of residence or dwelling units contained in the building in which the tenant resides, if the work is to be performed in, to, or upon the residence or dwelling unit of the tenant, for the performance of a home improvement as defined in Section 7151, and includes all labor, services, and materials to be furnished and performed thereunder. “Home improvement contract” also means an agreement, whether oral or written, or contained in one or more documents, between a salesperson, whether or not he or she is a home improvement salesperson, and (a) an owner or (b) a tenant, regardless of the number of residence or dwelling units contained in the building in which the tenant resides, which provides for the sale, installation, or furnishing of home improvement goods or services.

(Amended by Stats. 1991, Ch. 1160, Sec. 42.)



7152

(a) “Home improvement salesperson” is a person employed by a home improvement contractor licensed under this chapter to solicit, sell, negotiate, or execute contracts for home improvements, for the sale, installation or furnishing of home improvement goods or services, or of swimming pools, spas, or hot tubs.

(b) The following shall not be required to be registered as home improvement salespersons:

(1) An officer of record of a corporation licensed pursuant to this chapter, or a manager of record of a limited liability company licensed pursuant to this chapter.

(2) A general partner listed on the license record of a partnership licensed pursuant to this chapter.

(3) A qualifying person, as defined in Section 7025.

(4) A salesperson whose sales are all made pursuant to negotiations between the parties if the negotiations are initiated by the prospective buyer at or with a general merchandise retail establishment that operates from a fixed location where goods or services are offered for sale.

(5) A person who contacts the prospective buyer for the exclusive purpose of scheduling appointments for a registered home improvement salesperson.

(6) A bona fide service repairperson who is in the employ of a licensed contractor and whose repair or service call is limited to the service, repair, or emergency repair initially requested by the buyer of the service.

(c) The exemption to registration provided under paragraphs (1), (2), and (3) of subdivision (b) shall apply only to those individuals who, at the time of the sales transaction, are listed as personnel of record for the licensee responsible for soliciting, negotiating, or contracting for a service or improvement that is subject to regulation under this article.

(Amended by Stats. 2010, Ch. 698, Sec. 38. Effective January 1, 2011.)



7153

(a) It is a misdemeanor for any person to engage in the occupation of salesperson for one or more home improvement contractors within this state without having a registration issued by the registrar for each of the home improvement contractors by whom he or she is employed as a home improvement salesperson. If, upon investigation, the registrar has probable cause to believe that a salesperson is in violation of this section, the registrar may issue a citation pursuant to Section 7028.7.

It is a misdemeanor for any person to engage in the occupation of salesperson of home improvement goods or services within this state without having a registration issued by the registrar.

(b) Any security interest taken by a contractor, to secure any payment for the performance of any act or conduct described in Section 7151 that occurs on or after January 1, 1995, is unenforceable if the person soliciting the act or contract was not a duly registered salesperson or was not exempt from registration pursuant to Section 7152 at the time the homeowner signs the home improvement contract solicited by the salesperson.

(Amended by Stats. 2001, Ch. 728, Sec. 63. Effective January 1, 2002.)



7153.1

(a) The home improvement salesperson shall submit to the registrar an application in writing containing the statement that he or she desires the issuance of a registration under the terms of this article.

The application shall be made on a form prescribed by the registrar and shall be accompanied by the fee fixed by this chapter.

(b) The registrar may refuse to register the applicant under the grounds specified in Section 480.

(c) As part of an application for a home improvement salesperson, the board shall require an applicant to furnish a full set of fingerprints for purposes of conducting criminal history record checks. Fingerprints furnished pursuant to this subdivision shall be submitted in an electronic format where readily available. Requests for alternative methods of furnishing fingerprints are subject to the approval of the registrar. The board shall use the fingerprints furnished by an applicant to obtain criminal history information on the applicant from the Department of Justice and the United States Federal Bureau of Investigation, including any subsequent arrest information available.

(Amended by Stats. 2007, Ch. 240, Sec. 3. Effective January 1, 2008.)



7153.2

All registrations issued under the provisions of this article shall expire on a date established pursuant to Section 152.6.

(Amended by Stats. 1991, Ch. 1160, Sec. 44.)



7153.3

(a) To renew a registration, the registrant shall before the time at which the registration would otherwise expire, apply for renewal on a form prescribed by the registrar and pay a renewal fee prescribed by this chapter.

(b) An application for renewal of registration is delinquent if the application is not postmarked by the date on which the registration would otherwise expire. A registration may, however, still be renewed at any time within three years after its expiration upon the filing of an application for renewal on a form prescribed by the registrar and the payment of the renewal fee prescribed by this chapter and a delinquent renewal penalty in the amount of twenty-five dollars ($25). If a registration is not renewed within three years, the person shall make application for registration pursuant to Section 7153.1.

(c) The registrar may refuse to renew a registration for failure by the registrant to complete the application for renewal of registration. If a registrant fails to return the application rejected for insufficiency or incompleteness within 90 days from the original date of rejection, the application and fee shall be deemed abandoned. Any application abandoned may not be reinstated. However, the person may file a new application for registration pursuant to Section 7153.1.

The registrar may review and accept the petition of a person who disputes the abandonment of his or her renewal application upon a showing of good cause. This petition shall be received within 90 days of the date the application for renewal is deemed abandoned.

(Amended by Stats. 1984, Ch. 1174, Sec. 13.)



7154

A home improvement contractor who employs a person to sell home improvement contracts while such person is not registered by the registrar as a home improvement salesman as provided in this article, is subject to disciplinary action by the registrar.

(Repealed and added by Stats. 1972, Ch. 1138.)



7155

Violation of any provision of this chapter by a home improvement salesperson constitutes cause for disciplinary action. The registrar may suspend or revoke the registration of the home improvement salesperson if he or she is found to be in violation. The disciplinary proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2011, Ch. 296, Sec. 16. Effective January 1, 2012.)



7155.5

Violations of any provisions of this chapter by a home improvement salesperson, likewise constitutes a cause for disciplinary action against the contractor, whether or not he or she had knowledge of or participated in the act or omission constituting violations of this chapter.

(Amended by Stats. 1997, Ch. 813, Sec. 3. Effective January 1, 1998.)



7156

It shall be a misdemeanor and a cause for disciplinary action to commit any of the following acts:

(a) For any salesperson to fail to account for or to remit to his or her employing contractor any payment received in connection with any home improvement transaction or any other transaction involving a work of improvement.

(b) For any person to use a contract form in connection with any home improvement transaction or any other transaction involving a work of improvement if the form fails to disclose the name of the contractor principal by whom he or she is employed.

(Amended by Stats. 1997, Ch. 813, Sec. 4. Effective January 1, 1998.)



7157

(a) Except as otherwise provided in subdivision (b), as a part of or in connection with the inducement to enter into any home improvement contract or other contract, which may be performed by a contractor, no person may promise or offer to pay, credit, or allow to any owner, compensation or reward for the procurement or placing of home improvement business with others.

(b) A contractor or his or her agent or salesperson may give tangible items to prospective customers for advertising or sales promotion purposes where the gift is not conditioned upon obtaining a contract for home improvement work if the gift does not exceed a value of five dollars ($5) and only one such gift is given in connection with any one transaction.

(c) No salesperson or contractor’s agent may accept any compensation of any kind, for or on account of a home improvement transaction, or any other transaction involving a work of improvement, from any person other than the contractor whom he or she represents with respect to the transaction, nor shall the salesperson or agent make any payment to any person other than his or her employer on account of the sales transaction.

(d) No contractor shall pay, credit, or allow any consideration or compensation of any kind to any other contractor or salesperson other than a licensee for or on account of the performance of any work of improvement or services, including, but not limited to, home improvement work or services, except: (1) where the person to or from whom the consideration is to be paid is not subject to or is exempted from the licensing requirements of this chapter, or (2) where the transaction is not subject to the requirements of this chapter.

As used in this section “owners” shall also mean “tenant.”

Commission of any act prohibited by this section is a misdemeanor and constitutes a cause for disciplinary action.

(Amended by Stats. 1997, Ch. 813, Sec. 5. Effective January 1, 1998.)



7158

(a) Any person who shall accept or receive a completion certificate or other evidence that performance of a contract for a work of improvement, including but not limited to a home improvement, is complete or satisfactorily concluded, with knowledge that the document is false and that the performance is not substantially completed, and who shall utter, offer, or use the document in connection with the making or accepting of any assignment or negotiation of the right to receive any payment from the owner, under or in connection with a contract, or for the purpose of obtaining or granting any credit or loan on the security of the right to receive any payment shall be guilty of a misdemeanor and subject to a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), or to imprisonment in the county jail for a term of not less than one month nor more than one year, or both.

(b) Any person who violates this section as part of a plan or scheme to defraud an owner of a residential or nonresidential structure, including a mobilehome or manufactured home, in connection with the offer or performance of repairs to the structure for damage caused by a natural disaster, shall be ordered by the court to make full restitution to the victim based on the person’s ability to pay, as defined in subdivision (e) of Section 1203.1b of the Penal Code. In addition to full restitution, and imprisonment authorized by subdivision (a), the court may impose a fine of not less than five hundred dollars ($500) nor more than twenty-five thousand dollars ($25,000), based upon the defendant’s ability to pay. This subdivision applies to natural disasters for which a state of emergency is proclaimed by the Governor pursuant to Section 8625 of the Government Code or for which an emergency or major disaster is declared by the President of the United States.

(Amended by Stats. 1994, Ch. 175, Sec. 2. Effective July 11, 1994.)



7159

(a) (1) This section identifies the projects for which a home improvement contract is required, outlines the contract requirements, and lists the items that shall be included in the contract, or may be provided as an attachment.

(2) This section does not apply to service and repair contracts that are subject to Section 7159.10, if the contract for the applicable services complies with Sections 7159.10 to 7159.14, inclusive.

(3) This section does not apply to the sale, installation, and servicing of a fire alarm sold in conjunction with an alarm system, as defined in subdivision (n) of Section 7590.1, if all costs attributable to making the fire alarm system operable, including sale and installation costs, do not exceed five hundred dollars ($500), and the licensee complies with the requirements set forth in Section 7159.9.

(4) This section does not apply to any costs associated with monitoring a burglar or fire alarm system.

(5) Failure by the licensee, his or her agent or salesperson, or by a person subject to be licensed under this chapter, to provide the specified information, notices, and disclosures in the contract, or to otherwise fail to comply with any provision of this section, is cause for discipline.

(b) For purposes of this section, “home improvement contract” means an agreement, whether oral or written, or contained in one or more documents, between a contractor and an owner or between a contractor and a tenant, regardless of the number of residence or dwelling units contained in the building in which the tenant resides, if the work is to be performed in, to, or upon the residence or dwelling unit of the tenant, for the performance of a home improvement, as defined in Section 7151, and includes all labor, services, and materials to be furnished and performed thereunder, if the aggregate contract price specified in one or more improvement contracts, including all labor, services, and materials to be furnished by the contractor, exceeds five hundred dollars ($500). “Home improvement contract” also means an agreement, whether oral or written, or contained in one or more documents, between a salesperson, whether or not he or she is a home improvement salesperson, and an owner or a tenant, regardless of the number of residence or dwelling units contained in the building in which the tenant resides, which provides for the sale, installation, or furnishing of home improvement goods or services.

(c) In addition to the specific requirements listed under this section, every home improvement contract and any person subject to licensure under this chapter or his or her agent or salesperson shall comply with all of the following:

(1) The writing shall be legible.

(2) Any printed form shall be readable. Unless a larger typeface is specified in this article, text in any printed form shall be in at least 10-point typeface and the headings shall be in at least 10-point boldface type.

(3) (A) Before any work is started, the contractor shall give the buyer a copy of the contract signed and dated by both the contractor and the buyer. The buyer’s receipt of the copy of the contract initiates the buyer’s rights to cancel the contract pursuant to Sections 1689.5 to 1689.14, inclusive, of the Civil Code.

(B) The contract shall contain on the first page, in a typeface no smaller than that generally used in the body of the document, both of the following:

(i) The date the buyer signed the contract.

(ii) The name and address of the contractor to which the applicable “Notice of Cancellation” is to be mailed, immediately preceded by a statement advising the buyer that the “Notice of Cancellation” may be sent to the contractor at the address noted on the contract.

(4) The contract shall include a statement that, upon satisfactory payment being made for any portion of the work performed, the contractor, prior to any further payment being made, shall furnish to the person contracting for the home improvement or swimming pool work a full and unconditional release from any potential lien claimant claim or mechanics lien authorized pursuant to Sections 8400 and 8404 of the Civil Code for that portion of the work for which payment has been made.

(5) A change-order form for changes or extra work shall be incorporated into the contract and shall become part of the contract only if it is in writing and signed by the parties prior to the commencement of any work covered by a change order.

(6) The contract shall contain, in close proximity to the signatures of the owner and contractor, a notice stating that the owner or tenant has the right to require the contractor to have a performance and payment bond.

(7) If the contract provides for a contractor to furnish joint control, the contractor shall not have any financial or other interest in the joint control.

(8) The provisions of this section are not exclusive and do not relieve the contractor from compliance with any other applicable provision of law.

(d) A home improvement contract and any changes to the contract shall be in writing and signed by the parties to the contract prior to the commencement of work covered by the contract or an applicable change order and, except as provided in paragraph (8) of subdivision (a) of Section 7159.5, shall include or comply with all of the following:

(1) The name, business address, and license number of the contractor.

(2) If applicable, the name and registration number of the home improvement salesperson that solicited or negotiated the contract.

(3) The following heading on the contract form that identifies the type of contract in at least 10-point boldface type: “Home Improvement.”

(4) The following statement in at least 12-point boldface type: “You are entitled to a completely filled in copy of this agreement, signed by both you and the contractor, before any work may be started.”

(5) The heading: “Contract Price,” followed by the amount of the contract in dollars and cents.

(6) If a finance charge will be charged, the heading: “Finance Charge,” followed by the amount in dollars and cents. The finance charge is to be set out separately from the contract amount.

(7) The heading: “Description of the Project and Description of the Significant Materials to be Used and Equipment to be Installed,” followed by a description of the project and a description of the significant materials to be used and equipment to be installed. For swimming pools, the project description required under this paragraph also shall include a plan and scale drawing showing the shape, size, dimensions, and the construction and equipment specifications.

(8) If a downpayment will be charged, the details of the downpayment shall be expressed in substantially the following form, and shall include the text of the notice as specified in subparagraph (C):

(A) The heading: “Downpayment.”

(B) A space where the actual downpayment appears.

(C) The following statement in at least 12-point boldface type:

“THE DOWNPAYMENT MAY NOT EXCEED $1,000 OR 10 PERCENT OF THE CONTRACT PRICE, WHICHEVER IS LESS.”

(9) If payments, other than the downpayment, are to be made before the project is completed, the details of these payments, known as progress payments, shall be expressed in substantially the following form, and shall include the text of the statement as specified in subparagraph (C):

(A) A schedule of progress payments shall be preceded by the heading: “Schedule of Progress Payments.”

(B) Each progress payment shall be stated in dollars and cents and specifically reference the amount of work or services to be performed and materials and equipment to be supplied.

(C) The section of the contract reserved for the progress payments shall include the following statement in at least 12-point boldface type:

“The schedule of progress payments must specifically describe each phase of work, including the type and amount of work or services scheduled to be supplied in each phase, along with the amount of each proposed progress payment. IT IS AGAINST THE LAW FOR A CONTRACTOR TO COLLECT PAYMENT FOR WORK NOT YET COMPLETED, OR FOR MATERIALS NOT YET DELIVERED. HOWEVER, A CONTRACTOR MAY REQUIRE A DOWNPAYMENT.”

(10) The contract shall address the commencement of work to be performed in substantially the following form:

(A) A statement that describes what constitutes substantial commencement of work under the contract.

(B) The heading: “Approximate Start Date.”

(C) The approximate date on which work will be commenced.

(11) The estimated completion date of the work shall be referenced in the contract in substantially the following form:

(A) The heading: “Approximate Completion Date.”

(B) The approximate date of completion.

(12) If applicable, the heading: “List of Documents to be Incorporated into the Contract,” followed by the list of documents incorporated into the contract.

(13) The heading: “Note About Extra Work and Change Orders,” followed by the following statement:

“Extra Work and Change Orders become part of the contract once the order is prepared in writing and signed by the parties prior to the commencement of work covered by the new change order. The order must describe the scope of the extra work or change, the cost to be added or subtracted from the contract, and the effect the order will have on the schedule of progress payments.”

(e) Except as provided in paragraph (8) of subdivision (a) of Section 7159.5, all of the following notices shall be provided to the owner as part of the contract form as specified or, if otherwise authorized under this subdivision, may be provided as an attachment to the contract:

(1) A notice concerning commercial general liability insurance. This notice may be provided as an attachment to the contract if the contract includes the following statement: “A notice concerning commercial general liability insurance is attached to this contract.” The notice shall include the heading “Commercial General Liability Insurance (CGL),” followed by whichever of the following statements is both relevant and correct:

(A) “(The name on the license or ‛This contractor’) does not carry commercial general liability insurance.”

(B) “(The name on the license or ‛This contractor’) carries commercial general liability insurance written by (the insurance company). You may call (the insurance company) at __________ to check the contractor’s insurance coverage.”

(C) “(The name on the license or ‛This contractor’) is self-insured.”

(D) “(The name on the license or ‘This contractor’) is a limited liability company that carries liability insurance or maintains other security as required by law. You may call (the insurance company or trust company or bank) at ____ to check on the contractor’s insurance coverage or security.”

(2) A notice concerning workers’ compensation insurance. This notice may be provided as an attachment to the contract if the contract includes the statement: “A notice concerning workers’ compensation insurance is attached to this contract.” The notice shall include the heading “Workers’ Compensation Insurance” followed by whichever of the following statements is correct:

(A) “(The name on the license or ‛This contractor’) has no employees and is exempt from workers’ compensation requirements.”

(B) “(The name on the license or ‛This contractor’) carries workers’ compensation insurance for all employees.”

(3) A notice that provides the buyer with the following information about the performance of extra or change-order work:

(A) A statement that the buyer may not require a contractor to perform extra or change-order work without providing written authorization prior to the commencement of work covered by the new change order.

(B) A statement informing the buyer that extra work or a change order is not enforceable against a buyer unless the change order also identifies all of the following in writing prior to the commencement of work covered by the new change order:

(i) The scope of work encompassed by the order.

(ii) The amount to be added or subtracted from the contract.

(iii) The effect the order will make in the progress payments or the completion date.

(C) A statement informing the buyer that the contractor’s failure to comply with the requirements of this paragraph does not preclude the recovery of compensation for work performed based upon legal or equitable remedies designed to prevent unjust enrichment.

(4) A notice with the heading “Mechanics Lien Warning” written as follows:

“MECHANICS LIEN WARNING:

Anyone who helps improve your property, but who is not paid, may record what is called a mechanics lien on your property. A mechanics lien is a claim, like a mortgage or home equity loan, made against your property and recorded with the county recorder.

Even if you pay your contractor in full, unpaid subcontractors, suppliers, and laborers who helped to improve your property may record mechanics liens and sue you in court to foreclose the lien. If a court finds the lien is valid, you could be forced to pay twice or have a court officer sell your home to pay the lien. Liens can also affect your credit.

To preserve their right to record a lien, each subcontractor and material supplier must provide you with a document called a ‘Preliminary Notice.’ This notice is not a lien. The purpose of the notice is to let you know that the person who sends you the notice has the right to record a lien on your property if he or she is not paid.

BE CAREFUL.  The Preliminary Notice can be sent up to 20 days after the subcontractor starts work or the supplier provides material. This can be a big problem if you pay your contractor before you have received the Preliminary Notices.

You will not get Preliminary Notices from your prime contractor or from laborers who work on your project. The law assumes that you already know they are improving your property.

PROTECT YOURSELF FROM LIENS.  You can protect yourself from liens by getting a list from your contractor of all the subcontractors and material suppliers that work on your project. Find out from your contractor when these subcontractors started work and when these suppliers delivered goods or materials. Then wait 20 days, paying attention to the Preliminary Notices you receive.

PAY WITH JOINT CHECKS.  One way to protect yourself is to pay with a joint check. When your contractor tells you it is time to pay for the work of a subcontractor or supplier who has provided you with a Preliminary Notice, write a joint check payable to both the contractor and the subcontractor or material supplier.

For other ways to prevent liens, visit CSLB’s Internet Web site at www.cslb.ca.gov or call CSLB at 800-321-CSLB (2752).

REMEMBER, IF YOU DO NOTHING, YOU RISK HAVING A LIEN PLACED ON YOUR HOME. This can mean that you may have to pay twice, or face the forced sale of your home to pay what you owe.”

(5) The following notice shall be provided in at least 12-point typeface:

“Information about the Contractors’ State License Board (CSLB): CSLB is the state consumer protection agency that licenses and regulates construction contractors.

Contact CSLB for information about the licensed contractor you are considering, including information about disclosable complaints, disciplinary actions, and civil judgments that are reported to CSLB.

Use only licensed contractors. If you file a complaint against a licensed contractor within the legal deadline (usually four years), CSLB has authority to investigate the complaint. If you use an unlicensed contractor, CSLB may not be able to help you resolve your complaint. Your only remedy may be in civil court, and you may be liable for damages arising out of any injuries to the unlicensed contractor or the unlicensed contractor’s employees.

For more information:

Visit CSLB’s Internet Web site at www.cslb.ca.gov

Call CSLB at 800-321-CSLB (2752)

Write CSLB at P.O. Box 26000, Sacramento, CA 95826.”

(6) (A) The notice set forth in subparagraph (B) and entitled “Three-Day Right to Cancel,” shall be provided to the buyer unless the contract is:

(i) Negotiated at the contractor’s place of business.

(ii) Subject to the “Seven-Day Right to Cancel,” as set forth in paragraph (7).

(iii) Subject to licensure under the Alarm Company Act (Chapter 11.6 (commencing with Section 7590)), provided the alarm company licensee complies with Sections 1689.5, 1689.6, and 1689.7 of the Civil Code, as applicable.

(B) “Three-Day Right to Cancel

You, the buyer, have the right to cancel this contract within three business days. You may cancel by e-mailing, mailing, faxing, or delivering a written notice to the contractor at the contractor’s place of business by midnight of the third business day after you received a signed and dated copy of the contract that includes this notice. Include your name, your address, and the date you received the signed copy of the contract and this notice.

If you cancel, the contractor must return to you anything you paid within 10 days of receiving the notice of cancellation. For your part, you must make available to the contractor at your residence, in substantially as good condition as you received them, goods delivered to you under this contract or sale. Or, you may, if you wish, comply with the contractor’s instructions on how to return the goods at the contractor’s expense and risk. If you do make the goods available to the contractor and the contractor does not pick them up within 20 days of the date of your notice of cancellation, you may keep them without any further obligation. If you fail to make the goods available to the contractor, or if you agree to return the goods to the contractor and fail to do so, then you remain liable for performance of all obligations under the contract.”

(C) The “Three-Day Right to Cancel” notice required by this paragraph shall comply with all of the following:

(i) The text of the notice is at least 12-point boldface type.

(ii) The notice is in immediate proximity to a space reserved for the owner’s signature.

(iii) The owner acknowledges receipt of the notice by signing and dating the notice form in the signature space.

(iv) The notice is written in the same language, e.g., Spanish, as that principally used in any oral sales presentation.

(v) The notice may be attached to the contract if the contract includes, in at least 12-point boldface type, a checkbox with the following statement: “The law requires that the contractor give you a notice explaining your right to cancel. Initial the checkbox if the contractor has given you a ‛Notice of the Three-Day Right to Cancel.’ ”

(vi) The notice shall be accompanied by a completed form in duplicate, captioned “Notice of Cancellation,” which also shall be attached to the agreement or offer to purchase and be easily detachable, and which shall contain the following statement written in the same language, e.g., Spanish, as used in the contract:

“Notice of Cancellation”

/enter date of transaction/

(Date)

“You may cancel this transaction, without any penalty or obligation, within three business days from the above date.

If you cancel, any property traded in, any payments made by you under the contract or sale, and any negotiable instrument executed by you will be returned within 10 days following receipt by the seller of your cancellation notice, and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale, or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller’s expense and risk.

If you do make the goods available to the seller and the seller does not pick them up within 20 days of the date of your notice of cancellation, you may retain or dispose of the goods without any further obligation. If you fail to make the goods available to the seller, or if you agree to return the goods to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.”

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice, or send a telegram

to ,

/name of seller/

at

/address of seller’s place of business/

not later than midnight of .

(Date)

I hereby cancel this transaction.

(Date)

(Buyer’s signature)

(7) (A) The following notice entitled “Seven-Day Right to Cancel” shall be provided to the buyer for any contract that is written for the repair or restoration of residential premises damaged by any sudden or catastrophic event for which a state of emergency has been declared by the President of the United States or the Governor, or for which a local emergency has been declared by the executive officer or governing body of any city, county, or city and county:

“Seven-Day Right to Cancel

You, the buyer, have the right to cancel this contract within seven business days. You may cancel by e-mailing, mailing, faxing, or delivering a written notice to the contractor at the contractor’s place of business by midnight of the seventh business day after you received a signed and dated copy of the contract that includes this notice. Include your name, your address, and the date you received the signed copy of the contract and this notice.

If you cancel, the contractor must return to you anything you paid within 10 days of receiving the notice of cancellation. For your part, you must make available to the contractor at your residence, in substantially as good condition as you received them, goods delivered to you under this contract or sale. Or, you may, if you wish, comply with the contractor’s instructions on how to return the goods at the contractor’s expense and risk. If you do make the goods available to the contractor and the contractor does not pick them up within 20 days of the date of your notice of cancellation, you may keep them without any further obligation. If you fail to make the goods available to the contractor, or if you agree to return the goods to the contractor and fail to do so, then you remain liable for performance of all obligations under the contract.”

(B) The “Seven-Day Right to Cancel” notice required by this subdivision shall comply with all of the following:

(i) The text of the notice is at least 12-point boldface type.

(ii) The notice is in immediate proximity to a space reserved for the owner’s signature.

(iii) The owner acknowledges receipt of the notice by signing and dating the notice form in the signature space.

(iv) The notice is written in the same language, e.g., Spanish, as that principally used in any oral sales presentation.

(v) The notice may be attached to the contract if the contract includes, in at least 12-point boldface type, a checkbox with the following statement: “The law requires that the contractor give you a notice explaining your right to cancel. Initial the checkbox if the contractor has given you a ‛Notice of the Seven-Day Right to Cancel.’ ”

(vi) The notice shall be accompanied by a completed form in duplicate, captioned “Notice of Cancellation,” which shall also be attached to the agreement or offer to purchase and be easily detachable, and which shall contain the following statement written in the same language, e.g., Spanish, as used in the contract:

“Notice of Cancellation”

/enter date of transaction/

(Date)

“You may cancel this transaction, without any penalty or obligation, within seven business days from the above date.

If you cancel, any property traded in, any payments made by you under the contract or sale, and any negotiable instrument executed by you will be returned within 10 days following receipt by the seller of your cancellation notice, and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale, or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller’s expense and risk.

If you do make the goods available to the seller and the seller does not pick them up within 20 days of the date of your notice of cancellation, you may retain or dispose of the goods without any further obligation. If you fail to make the goods available to the seller, or if you agree to return the goods to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.”

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice, or send a telegram

to ,

/name of seller/

at

/address of seller’s place of business/

not later than midnight of .

(Date)

I hereby cancel this transaction.

(Date)

(Buyer’s signature)

(Amended by Stats. 2011, Ch. 44, Sec. 1. Effective January 1, 2012. Operative July 1, 2012, by Sec. 7 of Ch. 44.)



7159.1

(a) In any contract for the sale of home improvement goods or services offered by door-to-door sale that contains or is secured by a lien on real property, the contract shall be accompanied by the following notice in 18-point boldfaced type:

“WARNING TO BUYER: IF YOU SIGN THE CONTRACT WHICH ACCOMPANIES THIS NOTICE, YOU WILL BE PUTTING UP YOUR HOME AS SECURITY. THIS MEANS THAT YOUR HOME COULD BE SOLD WITHOUT YOUR PERMISSION AND WITHOUT ANY COURT ACTION IF YOU MISS ANY PAYMENT REQUIRED BY THIS CONTRACT.”

This notice shall be written in the same language as the rest of the contract. It shall be on a separate piece of paper from the rest of the contract and shall be signed and dated by the buyer. The home improvement contractor or home improvement salesperson shall deliver to the buyer at the time of the buyer’s signing and dating of the notice a legible copy of the signed and dated notice. A security interest created in any contract described in this section that does not provide the notice as required by this section shall be void and unenforceable.

(b) This section shall not apply to any of the following:

(1) Any contract that is subject to Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of the Civil Code.

(2) A mechanics lien established pursuant to Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4 of the Civil Code.

(3) Any contract that is subject to subdivision (a) of Section 7159.2.

(Amended by Stats. 2010, Ch. 697, Sec. 5. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



7159.2

(a) No home improvement goods or services contract of a value of five thousand dollars ($5,000) or less shall provide for a security interest in real property, except for a mechanic’s lien or other interest in property that arises by operation of law. Any lien in violation of this subdivision is void and unenforceable.

(b) When the proceeds of a loan secured by a mortgage on real property are used to fund goods or services pursuant to a home improvement goods or services contract of more than five thousand dollars ($5,000), the person or entity making the loan shall only pay a contractor under the home improvement goods or services contract from the proceeds of the loan by either of the following methods:

(1) By an instrument payable to the borrower or jointly to the borrower and the contractor.

(2) At the election of the borrower, through a third-party escrow agent pursuant to the terms of a written agreement signed by the borrower, the person or entity making the loan, and the contractor prior to the disbursement.

(c) Any person or entity who violates any provision of this section shall be liable for actual damages suffered by the borrower for damages that proximately result from the violation.

(d) Any person or entity who intentionally or as a pattern or practice violates any provision of this section shall be additionally liable for three times the contract price for the home improvement.

(e) Any person who is a senior citizen or disabled person, as defined in subdivisions (f) and (g) of Section 1761 of the Civil Code, as part of any action for a violation of this section, may seek and be awarded, in addition to the remedies provided in this section, up to five thousand dollars ($5,000) as provided in subdivision (b) of Section 1780 of the Civil Code.

(f) The court shall award court costs and attorney’s fees to a prevailing plaintiff in an action brought pursuant to this section. Reasonable attorney’s fees may be awarded to a prevailing defendant upon a finding by the court that the plaintiff’s prosecution of the action was not in good faith.

(Amended by Stats. 1999, Ch. 512, Sec. 1. Effective January 1, 2000.)



7159.5

This section applies to all home improvement contracts, as defined in Section 7151.2, between an owner or tenant and a contractor, whether a general contractor or a specialty contractor, that is licensed or subject to be licensed pursuant to this chapter with regard to the transaction.

(a) Failure by the licensee or a person subject to be licensed under this chapter, or by his or her agent or salesperson, to comply with the following provisions is cause for discipline:

(1) The contract shall be in writing and shall include the agreed contract amount in dollars and cents. The contract amount shall include the entire cost of the contract, including profit, labor, and materials, but excluding finance charges.

(2) If there is a separate finance charge between the contractor and the person contracting for home improvement, the finance charge shall be set out separately from the contract amount.

(3) If a downpayment will be charged, the downpayment may not exceed one thousand dollars ($1,000) or 10 percent of the contract amount, whichever is less.

(4) If, in addition to a downpayment, the contract provides for payments to be made prior to completion of the work, the contract shall include a schedule of payments in dollars and cents specifically referencing the amount of work or services to be performed and any materials and equipment to be supplied.

(5) Except for a downpayment, the contractor may neither request nor accept payment that exceeds the value of the work performed or material delivered.

(6) Upon any payment by the person contracting for home improvement, and prior to any further payment being made, the contractor shall, if requested, obtain and furnish to the person a full and unconditional release from any potential lien claimant claim or mechanics lien authorized pursuant to Sections 8400 and 8404 of the Civil Code for any portion of the work for which payment has been made. The person contracting for home improvement may withhold all further payments until these releases are furnished.

(7) If the contract provides for a payment of a salesperson’s commission out of the contract price, that payment shall be made on a pro rata basis in proportion to the schedule of payments made to the contractor by the disbursing party in accordance with paragraph (4).

(8) A contractor furnishing a performance and payment bond, lien and completion bond, or a bond equivalent or joint control approved by the registrar covering full performance and payment is exempt from paragraphs (3), (4), and (5), and need not include, as part of the contract, the statement regarding the downpayment specified in subparagraph (C) of paragraph (8) of subdivision (d) of Section 7159, the details and statement regarding progress payments specified in paragraph (9) of subdivision (d) of Section 7159, or the Mechanics Lien Warning specified in paragraph (4) of subdivision (e) of Section 7159. A contractor furnishing these bonds, bond equivalents, or a joint control approved by the registrar may accept payment prior to completion. If the contract provides for a contractor to furnish joint control, the contractor shall not have any financial or other interest in the joint control.

(b) A violation of paragraph (1), (3), or (5) of subdivision (a) by a licensee or a person subject to be licensed under this chapter, or by his or her agent or salesperson, is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(1) An indictment or information against a person who is not licensed but who is required to be licensed under this chapter shall be brought, or a criminal complaint filed, for a violation of this section, in accordance with paragraph (4) of subdivision (d) of Section 802 of the Penal Code, within four years from the date of the contract or, if the contract is not reduced to writing, from the date the buyer makes the first payment to the contractor.

(2) An indictment or information against a person who is licensed under this chapter shall be brought, or a criminal complaint filed, for a violation of this section, in accordance with paragraph (2) of subdivision (d) of Section 802 of the Penal Code, within two years from the date of the contract or, if the contract is not reduced to writing, from the date the buyer makes the first payment to the contractor.

(3) The limitations on actions in this subdivision shall not apply to any administrative action filed against a licensed contractor.

(c) Any person who violates this section as part of a plan or scheme to defraud an owner or tenant of a residential or nonresidential structure, including a mobilehome or manufactured home, in connection with the offer or performance of repairs to the structure for damage caused by a natural disaster, shall be ordered by the court to make full restitution to the victim based on the person’s ability to pay, as defined in subdivision (e) of Section 1203.1b of the Penal Code. In addition to full restitution, and imprisonment authorized by this section, the court may impose a fine of not less than five hundred dollars ($500) nor more than twenty-five thousand dollars ($25,000), based upon the defendant’s ability to pay. This subdivision applies to natural disasters for which a state of emergency is proclaimed by the Governor pursuant to Section 8625 of the Government Code, or for which an emergency or major disaster is declared by the President of the United States.

(Amended (as to be amended July 1, 2012, by Stats. 2010, Ch. 697) by Stats. 2011, Ch. 44, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 7 of Ch. 44.)



7159.6

(a) An extra work or change order is not enforceable against a buyer unless the change order sets forth all of the following:

(1) The scope of work encompassed by the order.

(2) The amount to be added or subtracted from the contract.

(3) The effect the order will make in the progress payments or the completion date.

(b) The buyer may not require a contractor to perform extra or change-order work without providing written authorization.

(c) Failure to comply with the requirements of this section does not preclude the recovery of compensation for work performed based upon legal or equitable remedies designed to prevent unjust enrichment.

(d) This section shall become operative on January 1, 2006.

(Amended by Stats. 2005, Ch. 48, Sec. 12. Effective July 18, 2005. Note: This section was inoperative from July 18, 2005, until January 1, 2006, pursuant to subd. (d) from this amendment (Stats. 2005, Ch. 48).)



7159.9

(a) Section 7159 does not apply to the sale, installation, and servicing of a fire alarm sold in conjunction with an alarm system, as defined in subdivision (n) of Section 7590.1 of the Alarm Company Act (Chapter 11.6 (commencing with Section 7590)), provided the licensee does all of the following:

(1) Complies with the contract requirements set forth in Section 7599.54.

(2) Complies with Sections 1689.5, 1689.6, and 1689.7 of the Civil Code, as applicable.

(3) Executes the following certification statement in the contract or in a separate certification document signed by all parties to the contract:

“All costs attributable to making the fire alarm system operable for the residence identified by this document, including sale and installation costs, do not exceed five hundred dollars ($500).”

(4) Certifies to the following if the certification statement described in paragraph (3) is in a separate document:

“I certify that all statements and representations made by me in this document are true and accurate.”

(b) The contract or separate certification document shall also include both of the following:

(1) The physical address of the residence for which the certification is applicable.

(2) The name, business address, and license number of the contractor as contained in the official records of the board.

(c) The licensee shall give an exact copy of all documents required pursuant to this section to the party who is contracting to have the alarm system installed.

(d) All documents required pursuant to this section shall be retained by the licensee for a period of five years in accordance with the provisions of Section 7111, and shall be made available to the board within 30 days of a written request.

(e) Failure by the contractor to provide the board with the certification or contract within 30 days of a written request is cause for discipline.

(f) Failure by the licensee to provide the board with the certification or contract within 30 days of a written request creates a presumption that the licensee has violated the provisions of Section 7159, unless evidence to the contrary is presented within the timeframe specified by the board.

(Amended by Stats. 2007, Ch. 130, Sec. 31. Effective January 1, 2008.)



7159.10

(a) (1) “Service and repair contract” means an agreement between a contractor or salesperson for a contractor, whether a general contractor or a specialty contractor, who is licensed or subject to be licensed pursuant to this chapter with regard to the transaction, and a homeowner or a tenant, for the performance of a home improvement as defined in Section 7151, that conforms to the following requirements:

(A) The contract amount is seven hundred fifty dollars ($750) or less.

(B) The prospective buyer initiated contact with the contractor to request the work.

(C) The contractor does not sell the buyer goods or services beyond those reasonably necessary to take care of the particular problem that caused the buyer to contact the contractor.

(D) No payment is due, or accepted by the contractor, until the work is completed.

(2) As used in this subdivision, “the work is completed” means that all of the conditions that caused the buyer to contact the contractor for service and repairs have been fully corrected and, if applicable, the building department has accepted and approved the corrective work.

(b) For any contract written pursuant to subdivision (a) or otherwise presented to the buyer as a service and repair contract, unless all of the conforming requirements for service and repair contracts specified in subdivision (a) are met, the contract requirements for home improvements set forth in subdivisions (c), (d), and (e) of Section 7159 shall be applicable, including any rights to rescind the contract as set forth in Section 1689.6 or 1689.7 of the Civil Code, regardless of the aggregate contract price.

(c) If all of the requirements of subdivision (a) are met, only those notices and other requirements set forth in this section are applicable to the contract.

(d) Every service and repair contract described in subdivision (a) shall include, or otherwise comply with, all of the following:

(1) The contract, any changes to the contract, and any attachments shall be in writing and signed or acknowledged by the parties as set forth in this section, and shall be written in the same language (for example Spanish) as principally used in the oral sales presentation.

(2) The writing shall be legible.

(3) Any printed form shall be readable. Unless a larger typeface is specified in this article, the text shall be in at least 10-point typeface and the headings shall be in at least 10-point boldface type.

(4) Before any work is started, the contractor shall give the buyer a copy of the contract signed and dated by the buyer and by the contractor or the contractor’s representative.

(5) The name, business address, and license number of the contractor.

(6) The date the contract was signed.

(7) A notice concerning commercial general liability insurance. This notice may be provided as an attachment to the contract if the contract includes the statement, “A notice concerning commercial general liability insurance is attached to this contract.” The notice shall include the heading “Commercial General Liability Insurance (CGL)” followed by whichever of the following statements is both relevant and correct:

(A) “(The name on the license or ‘This contractor’) does not carry commercial general liability insurance.”

(B) “(The name on the license or ‘This contractor’) carries commercial general liability insurance written by (the insurance company). You may call the (insurance company) at ____ to check the contractor’s insurance coverage.”

(C) “(The name on the license or ‘This contractor’) is self-insured.”

(D) “(The name on the license or ‘This contractor’) is a limited liability company that carries liability insurance or maintains other security as required by law. You may call (the insurance company or trust company or bank) at ____ to check on the contractor’s insurance coverage or security.”

(8) A notice concerning workers’ compensation insurance. This notice may be provided as an attachment to the contract if the contract includes the statement “A notice concerning workers’ compensation insurance is attached to this contract.” The notice shall include the heading “Workers’ Compensation Insurance” followed by whichever of the following statements is both relevant and correct:

(A) “(The name on the license or ‘This contractor’) has no employees and is exempt from workers’ compensation requirements.”

(B) “(The name on the license or ‘This contractor’) carries workers’ compensation insurance for all employees.”

(e) Every service and repair contract described in subdivision (a) shall provide the following information, notices, and disclosures in the contract:

(1) Notice of the type of contract in at least 10-point boldface type: “Service and Repair.”

(2) A notice in at least 12-point boldface type, signed and dated by the buyer: “Notice to the Buyer: The law requires that service and repair contracts must meet all of the following requirements:

(A) The price must be no more than seven hundred and fifty dollars ($750).

(B) You, the buyer, must have initiated contact with the contractor to request the work.

(C) The contractor must not sell you goods or services beyond those reasonably necessary to take care of the particular problem that caused you to contact the contractor.

(D) No payment is due and the contractor may not accept any payment until the work is completed.”

(3) The notice in at least 12-point boldface type: “Notice to the Buyer: You are entitled to a completely filled in and signed copy of this agreement before any work may be started.”

(4) If applicable, the heading “List of Documents to be Incorporated into the Contract,” followed by the list of documents to be incorporated into the contract.

(5) Where the contract is a fixed contract amount, the heading: “Contract Price” followed by the amount of the contract in dollars and cents.

(6) If a finance charge will be charged, the heading: “Finance Charge” followed by the amount in dollars and cents. The finance charge is to be set out separately from the contract amount.

(7) Where the contract is estimated by a time and materials formula, the heading “Estimated Contract Price” followed by the estimated contract amount in dollars and cents. The contract must disclose the set rate and the estimated cost of materials. The contract must also disclose how time will be computed, for example, in increments of quarter hours, half hours, or hours, and the statement: “The actual contract amount of a time and materials contract may not exceed the estimated contract amount without written authorization from the buyer.”

(8) The heading: “Description of the Project and Materials to be Used and Equipment to be Installed” followed by a description of the project and materials to be used and equipment to be installed.

(9) The statement: “The law requires that the contractor offer you any parts that were replaced during the service call. If you do not want the parts, initial the checkbox labeled ‘OK for contractor to take replaced parts.’ ”

(10) A checkbox labeled “OK for contractor to take replaced parts.”

(11) If a service charge is charged, the heading “Amount of Service Charge” followed by the service charge, and the statement “You may be charged only one service charge, including any trip charge or inspection fee.”

(12) (A) The contract, or an attachment to the contract as specified under subparagraph (C) of this paragraph, must include, in immediate proximity to the space reserved for the buyer’s signature, the following statement, in at least 12-point boldface type, which shall be dated and signed by the buyer:

“YOUR RIGHTS TO CANCEL BEFORE WORK BEGINS

(A) You, the buyer, have the right to cancel this contract until:

1. You receive a copy of this contract signed and dated by you and the contractor; and

2. The contractor starts work.

(B) However, even if the work has begun you, the buyer, may still cancel the contract for any of the reasons specified in items 1 through 4 of this paragraph. If any of these reasons occur, you may cancel the contract within three business days of signing the contract for normal service and repairs, or within seven business days of signing a contract to repair or correct conditions resulting from any sudden or catastrophic event for which a state of emergency has been declared by the President of the United States or the Governor, or for which a local emergency has been declared by the executive officer or governing body of any city, county, or city and county:

1. You may cancel the contract if the price, including all labor and materials, is more than seven hundred fifty dollars ($750).

2. You may cancel the contract if you did not initiate the contact with the contractor to request the work.

3. You may cancel the contract if the contractor sold you goods or services beyond those reasonably necessary to take care of the particular problem that caused you to contact the contractor.

4. You may cancel the contract if the payment was due or the contractor accepted any money before the work was complete.

(C) If any of these reasons for canceling occurred, you may cancel the contract as specified under paragraph (B) above by e-mailing, mailing, faxing, or delivering a written notice to the contractor at the contractor’s place of business within three business days or, if applicable, seven business days of the date you received a signed and dated copy of this contract. Include your name, your address, and the date you received a signed copy of the contract and this notice.

If you cancel, the contractor must return to you anything you paid within 10 days of receiving the notice of cancellation. For your part, you must make available to the contractor at your residence, in substantially as good condition as you received it, any goods delivered to you under this contract. Or, you may, if you wish, comply with the contractor’s instructions on how to return the goods at the contractor’s expense and risk. If you make the goods available to the contractor and the contractor does not pick them up within 20 days of the date of your notice of cancellation, you may keep them without any further obligation. If you fail to make the goods available to the contractor, or if you agree to return the goods to the contractor and fail to do so, then you remain liable for performance of all obligations under the contract.”

(B) This paragraph does not apply to home improvement contracts entered into by a person who holds an alarm company operator’s license issued pursuant to Chapter 11.6 (commencing with Section 7590), provided the person complies with Sections 1689.5, 1689.6, and 1689.7 of the Civil Code, as applicable.

(C) The notice required in this paragraph may be incorporated as an attachment to the contract if the contract includes a checkbox and whichever statement is relevant in at least 12-point boldface type:

(i) “The law requires that the contractor give you a notice explaining your right to cancel. Initial the checkbox if the contractor has given you a ‘Notice of Your Right to Cancel.’ ”

(ii) “The law requires that the contractor give you a notice explaining your right to cancel contracts for the repair or restoration of residential premises damaged by a disaster. Initial the checkbox if the contractor has given you a ‘Notice of Your Right to Cancel.’ ”

(f) A bona fide service repairperson employed by a licensed contractor or subcontractor hired by a licensed contractor may enter into a service and repair contract on behalf of that contractor.

(g) The provisions of this section are not exclusive and do not relieve the contractor from compliance with any other applicable provision of law.

(Amended by Stats. 2010, Ch. 698, Sec. 40. Effective January 1, 2011.)



7159.11

A violation of any provision of Section 7159.10 by a licensee, or a person subject to be licensed under this chapter, or by his or her agent or salesperson, is cause for discipline.

(Amended by Stats. 2005, Ch. 385, Sec. 7. Effective January 1, 2006.)



7159.14

(a) This section applies to a service and repair contract as defined in Section 7159.10. A violation of this section by a licensee or a person subject to be licensed under this chapter, or by his or her agent or salesperson, is cause for discipline.

(1) The contract may not exceed seven hundred fifty dollars ($750).

(2) The contract shall be in writing and shall state the agreed contract amount, which may be stated as either a fixed contract amount in dollars and cents or, if a time and materials formula is used, as an estimated contract amount in dollars and cents.

(3) The contract amount shall include the entire cost of the contract including profit, labor, and materials, but excluding finance charges.

(4) The actual contract amount of a time and materials contract may not exceed the estimated contract amount without written authorization from the buyer.

(5) The prospective buyer must have initiated contact with the contractor to request work.

(6) The contractor may not sell the buyer goods or services beyond those reasonably necessary to take care of the particular problem that caused the buyer to contact the contractor.

(7) No payment may be due before the project is completed.

(8) A service and repair contractor may charge only one service charge. For purposes of this chapter, a service charge includes such charges as a service or trip charge, or an inspection fee.

(9) A service and repair contractor charging a service charge must disclose in all advertisements that there is a service charge and, when the customer initiates the call for service, must disclose the amount of the service charge.

(10) The service and repair contractor must offer to the customer any parts that were replaced.

(11) Upon any payment by the buyer, the contractor shall, if requested, obtain and furnish to the buyer a full and unconditional release from any potential lien claimant claim or mechanics lien authorized pursuant to Sections 8400 and 8404 of the Civil Code for any portion of the work for which payment has been made.

(b) A violation of paragraph (1), (2), (3), (4), (5), (6), or (8) of subdivision (a) by a licensee or a person subject to be licensed under this chapter, or by his or her agent or salesperson, is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(1) An indictment or information against a person who is not licensed but who is required to be licensed under this chapter shall be brought, or a criminal complaint filed, for a violation of this section, in accordance with paragraph (4) of subdivision (d) of Section 802 of the Penal Code, within four years from the date of the contract or, if the contract is not reduced to writing, from the date the buyer makes the first payment to the contractor.

(2) An indictment or information against a person who is licensed under this chapter shall be brought, or a criminal complaint filed, for a violation of this section, in accordance with paragraph (2) of subdivision (d) of Section 802 of the Penal Code, within two years from the date of the contract or, if the contract is not reduced to writing, from the date the buyer makes the first payment to the contractor.

(3) The limitations on actions in this subdivision shall not apply to any administrative action filed against a licensed contractor.

(c) Any person who violates this section as part of a plan or scheme to defraud an owner or tenant of a residential or nonresidential structure, including a mobilehome or manufactured home, in connection with the offer or performance of repairs to the structure for damage caused by a natural disaster, shall be ordered by the court to make full restitution to the victim based on the person’s ability to pay, as defined in subdivision (e) of Section 1203.1b of the Penal Code. In addition to full restitution, and imprisonment authorized by this section, the court may impose a fine of not less than five hundred dollars ($500) nor more than twenty-five thousand dollars ($25,000), based upon the defendant’s ability to pay. This subdivision applies to natural disasters for which a state of emergency is proclaimed by the Governor pursuant to Section 8625 of the Government Code, or for which an emergency or major disaster is declared by the President of the United States.

(Amended (as to be amended July 1, 2012, by Stats. 2010, Ch. 697) by Stats. 2011, Ch. 44, Sec. 3. Effective January 1, 2012. Operative July 1, 2012, by Sec. 7 of Ch. 44.)



7160

Any person who is induced to contract for a work of improvement, including but not limited to a home improvement, in reliance on false or fraudulent representations or false statements knowingly made, may sue and recover from such contractor or solicitor a penalty of five hundred dollars ($500), plus reasonable attorney’s fees, in addition to any damages sustained by him by reason of such statements or representations made by the contractor or solicitor.

(Added by renumbering Section 7028.2 by Stats. 1972, Ch. 1138.)



7161

It is a misdemeanor for any person to engage in any of the following acts, the commission of which shall be cause for disciplinary action against any licensee or applicant:

(a) Using false, misleading, or deceptive advertising as an inducement to enter into any contract for a work of improvement, including, but not limited to, any home improvement contract, whereby any member of the public may be misled or injured.

(b) Making any substantial misrepresentation in the procurement of a contract for a home improvement or other work of improvement or making any false promise of a character likely to influence, persuade, or induce any person to enter into the contract.

(c) Any fraud in the execution of, or in the material alteration of, any contract, trust deed, mortgage, promissory note, or other document incident to a home improvement transaction or other transaction involving a work of improvement.

(d) Preparing or accepting any trust deed, mortgage, promissory note, or other evidence of indebtedness upon the obligations of a home improvement transaction or other transaction for a work of improvement with knowledge that it specifies a greater monetary obligation than the consideration for the improvement work, which consideration may be a time sale price.

(e) Directly or indirectly publishing any advertisement relating to home improvements or other works of improvement that contains an assertion, representation, or statement of fact that is false, deceptive, or misleading, or by any means advertising or purporting to offer to the general public this improvement work with the intent not to accept contracts for the particular work or at the price that is advertised or offered to the public, except that any advertisement that is subject to and complies with the existing rules, regulations, or guides of the Federal Trade Commission shall not be deemed false, deceptive, or misleading.

(f) Any person who violates subdivision (b), (c), (d), or (e) as part of a plan or scheme to defraud an owner of a residential or nonresidential structure, including a mobilehome or manufactured home, in connection with the offer or performance of repairs to the structure for damage caused by a natural disaster, shall be ordered by the court to make full restitution to the victim based on the person’s ability to pay, as defined in subdivision (e) of Section 1203.1b of the Penal Code. In addition to full restitution and imprisonment as authorized by this section, the court may impose a fine of not less than five hundred dollars ($500) nor more than twenty-five thousand dollars ($25,000), based upon the defendant’s ability to pay. This subdivision applies to natural disasters for which a state of emergency is proclaimed by the Governor pursuant to Section 8625 of the Government Code or for which an emergency or major disaster is declared by the President of the United States.

(Amended by Stats. 2006, Ch. 538, Sec. 13. Effective January 1, 2007.)



7162

(a) Notwithstanding any other provision of law, any representation by a person licensed pursuant to this chapter with respect to a trademark or brand name, quality, or size of any goods or materials, in reference to bathroom fixtures, a sink, stove, refrigerator, lighting, carpeting and other floor surfaces, burglar and smoke alarms, paints, textured coatings, siding and other wall surfaces, insulation, roofing, air conditioning and heating systems, and appliances, to be provided by the person pursuant to a home improvement contract, as defined in Section 7151.2, shall set forth, in writing, in the contract or specifications and shall include a description of the goods or materials, including any brand name, model number, or similar designation.

(b) Failure to install the specific goods or materials as represented as required by this section constitutes a cause for disciplinary action under this chapter.

(Added by Stats. 1981, Ch. 916, Sec. 3.)



7163

(a) No contract for home improvement shall be enforceable against the buyer if the obtaining of a loan for all or a portion of the contract price is a condition precedent to the contract or if the contractor provides financing, or in any manner assists the buyer to obtain a loan or refers the buyer to any person who may loan or arrange a loan for all or a portion of the contract price unless all of the following requirements are satisfied:

(1) The third party, if any, agrees to make the loan.

(2) The buyer agrees to accept the loan or financing.

(3) The buyer does not rescind the loan or financing transaction, within the period prescribed for rescission, pursuant to the federal Truth in Lending Act (15 U.S.C. Sec. 1601 et seq.) or Regulation Z, if applicable.

(b) Until the requirements of paragraphs (1), (2), and (3) of subdivision (a) are satisfied, it shall be unlawful for the contractor to do any of the following:

(1) Deliver any property or perform any services other than obtaining building permits or other similar services preliminary to the commencement of the home improvement for which no mechanic’s lien can be claimed.

(2) Represent in any manner that the contract is enforceable or that the buyer has any obligation thereunder.

Any violation of this subdivision shall render the contract unenforceable.

(c) If the contract is unenforceable pursuant to subdivision (a) or subdivision (b), the contractor shall immediately and without condition return all money, property, and other consideration given by the buyer. If the buyer gave any property as consideration and the contractor does not or cannot return it for whatever reason, the contractor shall immediately return the fair market value of the property or its value as designated in the contract, whichever is greater. Nothing herein shall prohibit a contractor from receiving a downpayment otherwise permitted by law provided the contractor returns the downpayment as herein required if the contract is unenforceable pursuant to subdivision (a) or (b).

(d) (1) Except as provided in paragraph (2), the buyer may retain without obligation in law or equity any services or property provided pursuant to a contract that is unenforceable pursuant to subdivision (a) or subdivision (b).

(2) If the contractor has delivered any property to the buyer pursuant to a contract which is unenforceable pursuant to subdivision (a) or subdivision (b), the buyer shall make the property available to the contractor for return provided that all of the following requirements are satisfied:

(A) The property can be practically returned to the contractor without causing any damage to the buyer.

(B) The contractor, at the contractor’s expense, first returns to the buyer any money, property, and other consideration taken by the contractor provided that the property is returned in the condition that it was in immediately prior to its taking. If applicable, the contractor shall also, at its expense, reinstall any property taken in the manner in which the property had been installed prior to its taking.

(C) The contractor, at the contractor’s expense, picks up the property within 60 days of the execution of the contract.

(e) For the purpose of this section, “home improvement” means “home improvement” as defined in Section 7151. Goods are included within the definition notwithstanding whether they are to be attached to real property or to be so affixed to real property as to become a part thereof whether or not severable therefrom.

(f) The rights and remedies provided the buyer under this section are nonexclusive and cumulative to all other rights and remedies under other laws.

(g) Any waiver of this section shall be deemed contrary to public policy and shall be void and unenforceable. However, the buyer may waive subdivisions (a) and (b) to the extent that the contract is executed in connection with the making of emergency repairs or services that are necessary for the immediate protection of persons or real or personal property. The buyer’s waiver for emergency repairs or services shall be in a dated written statement that describes the emergency, states that the contractor has informed the buyer of subdivisions (a) and (b) and that the buyer waives those provisions, and is signed by each owner of the property. Waivers made on printed forms are void and unenforceable.

(Amended by Stats. 1993, Ch. 589, Sec. 13. Effective January 1, 1994.)



7164

(a) Notwithstanding Section 7044, every contract and any changes in a contract, between an owner and a contractor, for the construction of a single-family dwelling to be retained by the owner for at least one year shall be evidenced in writing signed by both parties.

(b) The writing shall contain the following:

(1) The name, address, and license number of the contractor.

(2) The approximate dates when the work will begin and be substantially completed.

(3) A legal description of the location where the work will be done.

(4) A statement with the heading “Mechanics Lien Warning” as follows:

“MECHANICS LIEN WARNING:

Anyone who helps improve your property, but who is not paid, may record what is called a mechanics lien on your property. A mechanics lien is a claim, like a mortgage or home equity loan, made against your property and recorded with the county recorder.

Even if you pay your contractor in full, unpaid subcontractors, suppliers, and laborers who helped to improve your property may record mechanics liens and sue you in court to foreclose the lien. If a court finds the lien is valid, you could be forced to pay twice or have a court officer sell your home to pay the lien. Liens can also affect your credit.

To preserve their right to record a lien, each subcontractor and material supplier must provide you with a document called a ‘Preliminary Notice.’ This notice is not a lien. The purpose of the notice is to let you know that the person who sends you the notice has the right to record a lien on your property if he or she is not paid.

BE CAREFUL.  The Preliminary Notice can be sent up to 20 days after the subcontractor starts work or the supplier provides material. This can be a big problem if you pay your contractor before you have received the Preliminary Notices.

You will not get Preliminary Notices from your prime contractor or other persons you contract with directly or from laborers who work on your project. The law assumes that you already know they are improving your property.

PROTECT YOURSELF FROM LIENS.  You can protect yourself from liens by getting a list from your contractor of all the subcontractors and material suppliers that work on your project. Find out from your contractor when these subcontractors started work and when these suppliers delivered goods or materials. Then wait 20 days, paying attention to the Preliminary Notices you receive.

PAY WITH JOINT CHECKS.  One way to protect yourself is to pay with a joint check. When your contractor tells you it is time to pay for the work of a subcontractor or supplier who has provided you with a Preliminary Notice, write a joint check payable to both the contractor and the subcontractor or material supplier.

For other ways to prevent liens, visit CSLB’s Web site at www.cslb.ca.gov or call CSLB at 800-321-CSLB (2752).

REMEMBER, IF YOU DO NOTHING, YOU RISK HAVING A LIEN PLACED ON YOUR HOME.  This can mean that you may have to pay twice, or face the forced sale of your home to pay what you owe.”

(5) (A) A statement prepared by the board through regulation that emphasizes the value of commercial general liability insurance and encourages the owner to verify the contractor’s insurance coverage and status.

(B) A check box indicating whether or not the contractor carries commercial general liability insurance, and if that is the case, the name and the telephone number of the insurer.

(c) The writing may also contain other matters agreed to by the parties to the contract. The writing shall be legible and shall clearly describe any other document which is to be incorporated into the contract. Prior to commencement of any work, the owner shall be furnished a copy of the written agreement, signed by the contractor. The provisions of this section are not exclusive and do not relieve the contractor from compliance with all other applicable provisions of law.

(d) Every contract subject to the provisions of this section shall contain, in close proximity to the signatures of the owner and contractor, a notice in at least 10-point boldface type or in all capital letters, stating that the owner has the right to require the contractor to have a performance and payment bond and that the expense of the bond may be borne by the owner.

(e) The requirements in paragraph (5) of subdivision (b) shall become operative three months after the board adopts the regulations referenced in subparagraph (A) of paragraph (5) of subdivision (b).

(f) This section shall become operative on January 1, 2006.

(Amended by Stats. 2010, Ch. 697, Sec. 8. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



7165

The requirements of this section may be substituted for the requirements of paragraphs (1), (2), and (3) of subdivision (a) of Section 7163 if a swimming pool contract is to be financed by a third-party lender and if all the following conditions are met:

(a) The lender has agreed, in writing, to provide financing to the buyer for the maximum estimated construction cost of the swimming pool.

(b) The lender has provided the buyer a written copy of the terms and conditions of the loan for the maximum estimated construction cost of the swimming pool, including the following terms disclosed in the manner required by the federal Truth in Lending Act and Regulation Z: the annual percentage rate, the finance charge, the amount financed, the total number of payments, the payment schedule, and a description of the security interest to be taken by the lender.

(c) The lender has agreed in writing to the following:

(1) To offer to loan the maximum estimated construction cost on the terms and conditions disclosed pursuant to subdivision (b).

(2) If the construction cost of the swimming pool is determined after the completion of excavation to be less than the maximum estimated construction cost, to offer to loan the lesser amount needed to complete the construction of the swimming pool on the same security as, and at an annual percentage rate and monthly payment amount not to exceed, that disclosed in subdivision (b).

The lender’s written agreement shall state the duration of the offer, which shall not be less than 15 days following the completion of the excavation of the swimming pool.

(d) The buyer acknowledges receipt of the writings required by subdivisions (a), (b), and (c) and, no sooner than three business days after receiving all of these writings, requests on the form prescribed in subdivision (e) that the contractor begin performance of the swimming pool contract prior to the expiration of any rescission period applicable to the loan.

(e) The request of a buyer, described in subdivision (d), shall be set forth on a document separate and apart from the swimming pool contract and shall contain the following notice in at least 10-point type unless otherwise stated:

“NOTICE

Under the law, this contract is not enforceable until:

(1) A third party agrees to make a loan to finance the construction cost of the swimming pool;

(2) You agree to accept the loan; and

(3) You do not cancel the loan within the period prescribed for cancellation under the federal Truth in Lending Act or Regulation Z (usually three business days after the loan is consummated).

Until the cancellation period is over, the contractor cannot deliver any materials or perform any services except preliminary services for which no mechanic’s lien can be claimed.

However, as an alternative to the above, you can ask the contractor to start work and deliver materials before the cancellation period on the loan is over if all of the following have occurred:

(1) The lender has agreed, in writing, to provide you with financing for up to the maximum estimated construction cost of the swimming pool.

(2) The lender has provided you with a written copy of the terms and conditions of a loan for the maximum estimated cost, including the annual percentage rate, the finance charge, the amount financed, the total of payments, the payment schedule, and a description of the security interest to be taken by the lender.

(3) The lender has agreed in writing to offer these terms and conditions for a period not less than 15 days following completion of the excavation of the swimming pool.

(4) Three business days have passed since you received the writing mentioned in paragraphs (1), (2), and (3), and you then sign a copy of this form to request that the contractor begin construction of the swimming pool before the cancellation period on your loan is over.

The first day you can sign the request for the contractor to begin construction of the swimming pool is

.

(contractor to insert third business day after buyer receives writings described in subdivisions (a), (b), and (c))

If you sign this request, the contractor will be permitted to immediately begin performance of the contract, and if the contractor is not paid in accordance with the terms of the contract, he or she may file a lien against your property for the value of the labor and materials provided. [This paragraph shall be printed in 12-point type.]

REQUEST

I/we request that the contractor immediately start construction of the swimming pool.
______ Date __________ Buyer(s)”

(f) The contractor shall provide the buyer a copy of the buyer’s signed request at the time of signature.

(g) This section applies to each buyer who signs the swimming pool contract or the promissory note, other evidence of indebtedness, or security instrument incident to the loan for swimming pool construction.

(h) For the purpose of this section, “business day” has the meaning provided in Section 9 of the Civil Code.

(Added by renumbering Section 7167.5 by Stats. 1991, Ch. 1160, Sec. 51.)



7166

The provisions of Article 10 shall not apply to contracts for the construction of swimming pools to be built for the use and enjoyment of other than a single-family unit upon or contiguous to premises occupied only by a single-family unit, nor shall they apply to the construction of swimming pools built as part of an original building plan by the same contractor who builds a single-family dwelling unit on the premises.

(Added by renumbering Section 7170 by Stats. 1991, Ch. 1160, Sec. 54.)



7167

(a) Any contract, the primary purpose of which is the construction of a swimming pool, that does not substantially comply with paragraph (4) or (5) of subdivision (c) or paragraph (7), (8), or (9) of subdivision (d) of Section 7159, shall be void and unenforceable by the contractor as contrary to public policy.

(b) Failure by the contractor to comply with paragraph (5) of subdivision (c) of Section 7159 as set forth in subdivision (a) of this section does not preclude the recovery of compensation for work performed based on quasi-contract, quantum meruit, restitution, or other similar legal or equitable remedies designed to prevent unjust enrichment.

(Amended (as added by Stats. 2005, Ch. 48, Sec. 21) by Stats. 2005, Ch. 385, Sec. 10. Effective January 1, 2006.)



7168

In any action between a person contracting for construction of a swimming pool and a swimming pool contractor arising out of a contract for swimming pool construction, the court shall award reasonable attorney’s fees to the prevailing party.

(Added by renumbering Section 7169 by Stats. 1991, Ch. 1160, Sec. 53.)






ARTICLE 11 - Asbestos Consultants

7180

(a) No person shall, on or after July 1, 1992, engage in the practice of an asbestos consultant as defined in Section 7181, or as a site surveillance technician as defined in Section 7182, unless he or she is certified by the Division of Occupational Safety and Health pursuant to regulations required by subdivision (b) of Section 9021.5 of the Labor Code.

(b) Certification as an asbestos consultant or site surveillance technician shall not be required when a licensed contractor or registered asbestos abatement contractor takes no more than 12 bulk samples of suspected asbestos-containing material that is required to be removed, repaired, or disturbed as part of a construction project in a residential dwelling solely for any of the following purposes: (1) bid preparation for asbestos abatement; (2) evaluating exposure to its own employees during construction or asbestos abatement; or (3) determining for its own purposes or for the purpose of communicating whether or not a contract for asbestos abatement has been satisfactorily completed. Persons taking samples for the purposes described in this section shall be certified building inspectors under the Asbestos Hazard Emergency Response Act, as specified in Section 763 of Title 40 of the Code of Federal Regulations, appendix (c) to subpart (e). No licensed contractor or asbestos abatement contractor may provide professional health and safety services or perform any asbestos risk assessment. A bid for asbestos abatement may communicate the results and location of sampling for the presence of asbestos and how the asbestos will be abated. This section does not affect the requirement that asbestos abatement contractors be registered under Section 6501.5 of the Labor Code, nor does it permit a licensed contractor or asbestos abatement contractor to perform clearance air monitoring following asbestos abatement, unless otherwise permitted by law.

(Amended by Stats. 1996, Ch. 526, Sec. 1. Effective January 1, 1997.)



7180.5

When a building owner or operator engages the services of a person to perform asbestos consulting or site surveillance technician activities as defined in Sections 7181 and 7182 after July 1, 1992, the building owner or operator shall contract with a person who is certified by the Division of Occupational Safety and Health pursuant to the regulations required by subdivision (b) of Section 9021.5 of the Labor Code.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)



7181

An “asbestos consultant,” as used in this chapter, means any person who contracts to provide professional health and safety services relating to asbestos-containing material, as defined in subdivision (b) of Section 6501.8 of the Labor Code, including building inspections, abatement project design, contract administration, supervision of site surveillance technicians as defined in Section 7182, sample collections, preparation of asbestos management plans, and clearance air monitoring.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)



7182

A “site surveillance technician” means any person who acts as an independent onsite representative of an asbestos consultant who monitors the asbestos abatement activities of others, provides asbestos air monitoring services for area and personnel samples, and performs building surveys and contract administration at the direction of an asbestos consultant.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)



7183

(a) Within 15 days of receipt of an application for certification pursuant to this article, the division shall inform the applicant in writing either (1) that the application is complete and accepted, or (2) that it is deficient and that additional information, documentation, or examination, specified in the notification, is required to complete the application. Within 45 days of the date of filing of a completed application, the division shall issue to each person who qualifies for certification pursuant to this article, a certification card which shall identify the holder thereof and the type of certification for which he or she has qualified. If the division cannot comply with the notification deadlines specified in this section, the division shall issue a provisional certification card until all procedures specified in this section are completed.

(b) The certification required by this article shall satisfy all certification requirements of the division for asbestos consultants and site surveillance technicians.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)



7183.5

The division shall enforce this article. In the event the division determines that a certified asbestos consultant or site surveillance technician obtained certification under false pretenses, or that a certified asbestos consultant or site surveillance technician acted in a grossly negligent or fraudulent manner, or engaged in repeated acts of negligence, the division shall revoke that person’s certification. The division shall only revoke a certification after complying with all of the procedural requirements of Chapter 5 (commencing with Section 11500) of Division 3 of Part 1 of Title 2 of the Government Code.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)



7184

A person shall qualify as a certified asbestos consultant by meeting all of the following requirements:

(a) Having any one of the following:

(1) One year of asbestos-related experience, and a bachelor of science degree in engineering, architecture, industrial hygiene, construction management, or a related biological or physical science.

(2) Two years of asbestos-related experience, and a bachelor’s degree.

(3) Three years of asbestos-related experience, and an associate of arts degree in engineering, architecture, industrial hygiene, construction management, or a related biological or physical science.

(4) Four years of asbestos-related experience and a high school diploma or its equivalent.

(b)  Possession of a valid federal Asbestos Hazard Emergency Response Act (Subchapter II (commencing with Section 2641) of Chapter 53 of Title 15 of the United States Code) certificate for the type of work being performed, or its equivalent, as determined by the division.

(c) Demonstration of proficiency by achieving a passing score as determined by the division on an examination approved or administered by the division including, but not limited to, the following subjects:

(1) Physical characteristics of asbestos.

(2) Health effects of asbestos.

(3) Federal Occupational Safety and Health Administration, Division of Occupational Safety and Health, Environmental Protection Agency, air quality management districts, and State Department of Health Services regulatory requirements, including protective clothing, respiratory protection, exposure limits, personal hygiene, medical monitoring, disposal, and general industry safety hazards.

(4) State-of-the-art asbestos abatement and control work procedures. The division shall define and incorporate into the certification standards the term “state-of-the-art” for purposes of this article, in the regulations required by subdivision (b) of Section 9021.5 of the Labor Code.

(5) Federal Asbestos Hazard Emergency Response Act training information and procedures for inspectors, management planners, and supervisors, as provided for under Subchapter II (commencing with Section 2641) of Chapter 53 of Title 15 of the United States Code, or the equivalent, as determined by the division.

(6) Information concerning industrial hygiene sampling methodology, including asbestos sampling and analysis techniques and recordkeeping.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)



7185

A person shall qualify as a certified site surveillance technician by meeting all of the following requirements:

(a) Having six months of asbestos-related experience under the supervision of an asbestos consultant.

(b) Possession of a high school diploma or equivalent.

(c)  Possession of a valid federal Asbestos Hazard Emergency Response Act (Subchapter II (commencing with Section 2641) of Chapter 53 of Title 15 of the United States Code) certificate for the type of work being performed, or its equivalent, as determined by the division.

(d) Demonstration of proficiency by achieving a passing score, as determined by the division, on an examination approved or administered by the division covering the following subjects:

(1) Physical characteristics of asbestos.

(2) Health effects of asbestos.

(3) Federal Occupational Safety and Health Administration, Division of Occupational Safety and Health, Environmental Protection Agency, air quality management districts, and State Department of Health Services regulatory requirements, including protective clothing, respiratory protection, exposure limits, personal hygiene, medical monitoring, and general industry safety hazards.

(4) State-of-the-art asbestos abatement and control work procedures.

(5) Industrial hygiene sampling methodology, including sampling techniques and recordkeeping.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)



7187

When a building owner or operator contracts with an asbestos consultant or site surveillance technician for performance of the activities described in Sections 7181 and 7182, that asbestos consultant or site surveillance technician shall not have any financial or proprietary interest in an asbestos abatement contractor hired for the same project. However, this section shall not preclude the hiring of a consultant by a contractor for the purpose of providing health and safety services for the personnel of the contractor. This section shall not apply when a licensed contractor or registered asbestos abatement contractor takes no more than 12 bulk samples of suspected asbestos-containing material that is required to be removed, repaired, or disturbed as part of a construction project in a residential dwelling solely for any of the following purposes: (1) bid preparation for asbestos abatement; (2) evaluating exposure to its own employees during construction or asbestos abatement; or (3) determining for its own purposes or for the purpose of communicating whether or not a contract for asbestos abatement has been satisfactorily completed. Persons taking samples for the purposes described in this section shall be certified building inspectors under the Asbestos Hazard Emergency Response Act, as specified in Section 763 of Title 40 of the Code of Federal Regulations, appendix (c) to subpart (e). No licensed contractor or asbestos abatement contractor may provide professional health and safety services or perform any asbestos risk assessment. A licensed contractor or asbestos abatement contractor may seek compensation for bid preparation, including the cost of laboratory analysis of asbestos-containing material.

It is the intent of the Legislature in enacting this section to make certain that the asbestos-related work performed by a consultant, including, but not limited to, clearance air monitoring, project design, and contract administration, is performed in a manner which provides for independent professional judgment undertaken without consideration of the financial or beneficial interest of the contractor.

(Amended by Stats. 1996, Ch. 526, Sec. 2. Effective January 1, 1997.)



7189

Any person who engages in the practices of an asbestos consultant or a site surveillance technician, who is not certified pursuant to this article, or who violates Section 7187, is subject to one of the following penalties:

(a) Conviction of a first offense is an infraction punishable by a fine of not less than one thousand dollars ($1,000) or more than three thousand dollars ($3,000).

(b) Conviction of a subsequent offense is a misdemeanor requiring revocation or suspension of any asbestos consultant’s or site surveillance technician’s certification, and a fine not not less than three thousand dollars ($3,000) or more than five thousand dollars ($5,000), or imprisonment in the county jail not exceeding one year, or both the fine and imprisonment.

The division shall only impose these penalties after complying with all of the procedural requirements of Chapter 5 (commencing with Section 11500) of Division 3 of Part 1 of Title 2 of the Government Code.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)



7189.5

This article shall apply to asbestos abatement projects within the meaning of asbestos-related work as defined in Section 6501.8 of the Labor Code, and which involves 100 square feet or more of surface area of asbestos containing material.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)



7189.7

(a) Nothing in this article shall be construed to require agencies of the state to contract with asbestos consultants or site surveillance technicians who are not employees of the state as long as employees of the state who are assigned to perform the activities described in Sections 7181 and 7182 have been certified by the division pursuant to the regulations required by subdivision (b) of Section 9021.5 of the Labor Code. Where feasible, the state shall assign a state civil service classification of associate industrial hygienist or senior industrial hygienist to carry out asbestos consultation activities as described in Section 7181 for state-owned and leased buildings. The individuals in the classification assigned shall be certified as required in this article before performing these activities.

(b) Nothing in this article shall be construed to require attorneys who provide legal advice on asbestos-related matters to building owners or operators to be certified by the division pursuant to the regulations required by subdivision (b) of Section 9021.5 of the Labor Code.

(Added by Stats. 1990, Ch. 1255, Sec. 1.)






ARTICLE 12 - Prohibitions

7190

(a) The name or position of a public official may not be used in an advertisement or any promotional material by a person licensed under this chapter, without the written authorization of the public official. A printed advertisement or promotional material that uses the name or position of a public official with that public official’s written authorization, shall also include a disclaimer in at least 10-point roman boldface type, that shall be in a color or print which contrasts with the background so as to be easily legible, and set apart from any other printed matter. The disclaimer shall consist of a statement that reads “The name of (specify name of public official) does not imply that (specify name of public official) endorses this product or service in (his or her) official capacity and does not imply an endorsement by any governmental entity.” If the advertisement is broadcast, this statement shall be read in a clearly audible tone of voice.

(b) For purposes of this section, “public official” means a member, officer, employee, or consultant of a local government agency, as defined in Section 82041 of the Government Code, or state agency, as defined in Section 82049 of the Government Code.

(Added by Stats. 1994, Ch. 1135, Sec. 5. Effective January 1, 1995.)



7191

(a) If a contract for work on residential property with four or fewer units contains a provision for arbitration of a dispute between the principals in the transaction, the provision shall be clearly titled “ARBITRATION OF DISPUTES.”

If a provision for arbitration is included in a printed contract, it shall be set out in at least 10-point roman boldface type or in contrasting red print in at least 8-point roman boldface type, and if the provision is included in a typed contract, it shall be set out in capital letters.

(b) Immediately before the line or space provided for the parties to indicate their assent or nonassent to the arbitration provision described in subdivision (a), and immediately following that arbitration provision, the following shall appear:

“NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE ‛ARBITRATION OF DISPUTES’ PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE ‛ARBITRATION OF DISPUTES’ PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE BUSINESS AND PROFESSIONS CODE OR OTHER APPLICABLE LAWS. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.” “WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THE ‛ARBITRATION OF DISPUTES’ PROVISION TO NEUTRAL ARBITRATION.”

If the above provision is included in a printed contract, it shall be set out either in at least 10-point roman boldface type or in contrasting red print in at least 8-point roman boldface type, and if the provision is included in a typed contract, it shall be set out in capital letters.

(c) A provision for arbitration of a dispute between a principal in a contract for work on a residential property with four or fewer units that does not comply with this section may not be enforceable against any person other than the licensee.

(d) This section does not limit the board’s authority to investigate complaints or to discipline a licensee for violations of this code.

(Added by Stats. 1994, Ch. 1135, Sec. 5. Effective January 1, 1995.)









CHAPTER 9.3 - Home Inspectors

7195

For purposes of this chapter, the following definitions apply:

(a) (1) “Home inspection” is a noninvasive, physical examination, performed for a fee in connection with a transfer, as defined in subdivision (e), of real property, of the mechanical, electrical, or plumbing systems or the structural and essential components of a residential dwelling of one to four units designed to identify material defects in those systems, structures and components. “Home inspection” includes any consultation regarding the property that is represented to be a home inspection or any confusingly similar term.

(2) “Home inspection,” if requested by the client, may include an inspection of energy efficiency . Energy efficiency items to be inspected may include the following:

(A) A noninvasive inspection of insulation R-values in attics, roofs, walls, floors, and ducts.

(B) The number of window glass panes and frame types.

(C) The heating and cooling equipment and water heating systems.

(D) The age and fuel type of major appliances.

(E) The exhaust and cooling fans.

(F) The type of thermostat and other systems.

(G) The general integrity and potential leakage areas of walls, window areas, doors, and duct systems.

(H) The solar control efficiency of existing windows.

(b) A “material defect” is a condition that significantly affects the value, desirability, habitability, or safety of the dwelling. Style or aesthetics shall not be considered in determining whether a system, structure, or component is defective.

(c) A “home inspection report” is a written report prepared for a fee and issued after a home inspection. The report clearly describes and identifies the inspected systems, structures, or components of the dwelling, any material defects identified, and any recommendations regarding the conditions observed or recommendations for evaluation by appropriate persons.

(d) A “home inspector” is any individual who performs a home inspection.

(e) “Transfer” is a transfer by sale, exchange, installment land sales contract, as defined in Section 2985 of the Civil Code, lease with an option to purchase, any other option to purchase, or ground lease coupled with improvements, of real property or residential stock cooperative, improved with or consisting of not less than one nor more than four dwelling units.

(Amended by Stats. 2001, Ch. 773, Sec. 2. Effective January 1, 2002.)



7196

It is the duty of a home inspector who is not licensed as a general contractor, structural pest control operator, or architect, or registered as a professional engineer to conduct a home inspection with the degree of care that a reasonably prudent home inspector would exercise.

(Added by Stats. 1996, Ch. 338, Sec. 2. Effective January 1, 1997.)



7196.1

(a) Nothing in this chapter shall be construed to allow home inspectors who are not registered engineers to perform any analysis of the systems, components, or structural integrity of a dwelling that would constitute the practice of civil, electrical, or mechanical engineering, or to exempt a home inspector from Chapter 3 (commencing with Section 5500), Chapter 7 (commencing with Section 6700), Chapter 9 (commencing with Section 7000), or Chapter 14 (commencing with Section 8500) of Division 3.

(b) This chapter does not apply to a registered engineer, licensed land surveyor, or licensed architect acting pursuant to his or her professional registration or license, nor does it affect the obligations of a real estate licensee or transferor under Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 3 of Division 2 of, or Article 2 (commencing with Section 2079) of Chapter 3 of Title 6 of Part 4 of Division 3 of, the Civil Code.

(Added by Stats. 1996, Ch. 338, Sec. 2. Effective January 1, 1997.)



7197

(a) It is an unfair business practice for a home inspector, a company that employs the inspector, or a company that is controlled by a company that also has a financial interest in a company employing a home inspector, to do any of the following:

(1) To perform or offer to perform, for an additional fee, any repairs to a structure on which the inspector, or the inspector’s company, has prepared a home inspection report in the past 12 months.

(2) Inspect for a fee any property in which the inspector, or the inspector’s company, has any financial interest or any interest in the transfer of the property.

(3) To offer or deliver any compensation, inducement, or reward to the owner of the inspected property, the broker, or agent, for the referral of any business to the inspector or the inspection company.

(4) Accept an engagement to make an inspection or to prepare a report in which the employment itself or the fee payable for the inspection is contingent upon the conclusions in the report, preestablished findings, or the close of escrow.

(5) A home protection company that is affiliated with or that retains the home inspector does not violate this section if it performs repairs pursuant to claims made under the home protection contract.

(b) This section shall not affect the ability of a structural pest control operator to perform repairs pursuant to Section 8505 as a result of a structural pest control inspection.

(Amended by Stats. 2004, Ch. 443, Sec. 1. Effective January 1, 2005.)



7198

Contractual provisions that purport to waive the duty owed pursuant to Section 7196, or limit the liability of the home inspector to the cost of the home inspection report, are contrary to public policy and invalid.

(Added by Stats. 1996, Ch. 338, Sec. 2. Effective January 1, 1997.)



7199

The time for commencement of a legal action for breach of duty arising from a home inspection report shall not exceed four years from the date of the inspection.

(Added by Stats. 1996, Ch. 338, Sec. 2. Effective January 1, 1997.)






CHAPTER 9.4 - Home Energy Rating System (HERS) Home Inspections

7199.5

(a) All home inspections, including those defined in paragraph (1) of subdivision (a) of Section 7195, may, if requested by the client, be accompanied by a Home Energy Rating System (HERS) California home energy audit pursuant to regulations adopted by the Energy Commission in compliance with Section 25942 of the Public Resources Code.

(b) If the client requests a HERS California home energy audit, the HERS California home inspection report accompanying any home inspection report defined in subdivision (c) of Section 7195 shall comply with the standards and requirements established by the Energy Commission for HERS California home energy audits as specified in Article 8 (commencing with Section 1670) of Chapter 4 of Division 2 of Title 20 of the California Code of Regulations, implementing the California Home Energy Rating System Program.

(Added by Stats. 2010, Ch. 453, Sec. 1. Effective January 1, 2011.)



7199.7

It is the intent of the Legislature that a Home Energy Rating System (HERS) California home energy audit may, at the request of the client, be performed by a home inspector who meets the requirements of Article 8 (commencing with Section 1670) of Chapter 4 of Division 2 of Title 20 of the California Code of Regulations.

(Added by Stats. 2010, Ch. 453, Sec. 1. Effective January 1, 2011.)






CHAPTER 9.5 - Guide Dogs for the Blind

7200

(a) There is in the Department of Consumer Affairs a State Board of Guide Dogs for the Blind in whom enforcement of this chapter is vested. The board shall consist of seven members appointed by the Governor. One member shall be the Director of Rehabilitation or his or her designated representative. The remaining members shall be persons who have shown a particular interest in dealing with the problems of the blind, and at least two of them shall be blind persons who use guide dogs.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date. Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 333, Sec. 6. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



7200.1

Protection of the public shall be the highest priority for the State Board of Guide Dogs for the Blind in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 28. Effective January 1, 2003.)



7200.5

The board shall have exclusive authority in this state to issue licenses for the instruction of blind persons in the use of guide dogs and for the training of guide dogs for use by blind persons. It shall also have exclusive authority in this state to issue licenses to operate schools for the training of guide dogs for the blind, and the instruction of blind persons in the use of guide dogs.

(Added by Stats. 1978, Ch. 107.)



7200.7

A fee equal to no more than 0.005 of all school expenses incurred in the most recently concluded school calendar year, as specified in the audit required under Section 7217, shall be paid no later than April 30 of each year for renewal of a school’s license pursuant to Section 7200.5. The board shall, by regulation, define the exact amount of the fee. All fees collected pursuant to this section shall be deposited into the Guide Dogs for the Blind Fund, which is hereby created.

(Amended by Stats. 2009, Ch. 51, Sec. 1. Effective January 1, 2010.)



7201

No person shall be eligible to membership in the board who is a stockholder in, or an owner of, or financially interested directly or indirectly, in any company, organization, or concern supplying, delivering, or furnishing any guide dogs for use by the blind.

(Added by Stats. 1947, Ch. 1249.)



7202

Each of the appointed members of the board shall hold office for a term of four years and until his successor is appointed and qualified or until one year shall have elapsed since the expiration of the term for which he was appointed, whichever first occurs. No person shall serve as an appointed member of the board for more than two consecutive terms, but this provision shall not apply to any member in office at the time this provision takes effect.

(Amended by Stats. 1978, Ch. 1161.)



7203

The board shall organize and elect from its membership a president and vice president and secretary who shall hold office for one year or until the election and qualification of a successor.

(Added by Stats. 1947, Ch. 1249.)



7204

The executive officer shall keep all the records of the board and discharge such other duties as the board shall, from time to time, prescribe.

(Amended by Stats. 2011, Ch. 432, Sec. 14. Effective January 1, 2012.)



7205

Each member of the board, except the Director of Rehabilitation or his or her designated representative, shall receive a per diem and expenses as provided in Section 103. The Director of Rehabilitation or his or her designated representative shall receive the necessary expenses for each day actually spent in the performance of his or her duties.

(Amended by Stats. 1980, Ch. 292, Sec. 2.)



7206

Special meetings shall be held upon request of a majority of the members of the board or upon the call of the president.

(Amended by Stats. 2013, Ch. 319, Sec. 10. Effective January 1, 2014.)



7207

The board shall keep an accurate record of all its proceedings and of all its meetings.

(Added by Stats. 1947, Ch. 1249.)



7208

Pursuant to the provisions of the Administrative Procedure Act the board may make such rules and regulations as are reasonably necessary to:

(a) Govern the procedure of the board.

(b) Govern the admission of applicants for examination for license to instruct blind persons in the use of guide dogs or to engage in the business of training, selling, hiring, or being in the business of supplying guide dogs for the blind.

(c) Govern the operation of schools which furnish guide dogs and train blind persons to use guide dogs.

(d) The reissuance of licenses.

(e) The reexamination of licensees.

(Amended by Stats. 1978, Ch. 107.)



7209

A person to be eligible for examination as an instructor must (1) have a knowledge of the special problems of the blind and how to teach them, (2) be able to demonstrate by actual blindfold test under traffic conditions his ability to train guide dogs with whom a blind person would be safe, (3) be suited temperamentally and otherwise to instruct blind persons in the use of guide dogs, and (4) have had at least three years’ actual experience, comprising such number of hours as the board may require, as an instructor, and have handled twenty-two (22) man-dog units; or its equivalent, as determined by the board, as an apprentice under a licensed instructor or under an instructor in a school satisfactory to the board.

(Amended by Stats. 1978, Ch. 107.)



7209.5

Except as the context otherwise requires, as used in this chapter the term “instructor” means a person who instructs blind persons in the use of guide dogs or who engages in the business of training, selling, hiring, or supplying guide dogs for the blind.

(Added by Stats. 1978, Ch. 107.)



7210

It shall be unlawful for any person to sell, offer for sale, give, hire or furnish under any other arrangement, any guide dog or to engage in the business or occupation of training a guide dog unless he or she holds a valid and unimpaired license issued pursuant to this chapter.

(Amended by Stats. 2013, Ch. 319, Sec. 11. Effective January 1, 2014.)



7210.5

It is unlawful to solicit funds for any person purporting to provide guide dogs for the blind in this state unless the person for whose benefit the solicitation is made holds a valid and unimpaired license issued by the State Board of Guide Dogs for the Blind.

As used in this section “person” means an individual, firm, partnership, association, corporation, limited liability company, or cooperative association.

(Amended by Stats. 1994, Ch. 1010, Sec. 10. Effective January 1, 1995.)



7210.6

A person desiring to establish a licensed guide dog school in this state, whose plan of operation has been approved by the State Board of Guide Dogs for the Blind and who has furnished to the board satisfactory evidence of financial responsibility, may secure from such board a license to solicit funds for the establishment of a guide dog training school for a period of one year, provided that:

(a) All funds raised during such one-year period shall be held in a trust and under the control of the trust department of a bank or trust company in this state.

(b) A record of the names and addresses of donors to the fund shall be kept by the fund raiser and furnished to the board on demand with respect to all contributions in excess of ten dollars ($10) in funds or property from any one donor.

(c) In the event sufficient funds have not been raised within one year from the issuance of such license to finance establishment and initial operation of a guide dog school, all such funds, after payment of the costs of fund raising, and the option to buy land, the cost of which shall not exceed 20 percent of the funds raised, shall be repaid prorata to the donors thereof with respect to any donations in excess of ten dollars ($10) from any one donor.

(d) A fee of fifty dollars ($50) shall be paid upon issuance of a license for advance solicitation. In the discretion of the board, for good cause shown by the applicant, the license for advance solicitation may be extended for one additional year. During the period of advance solicitation, no funds shall be expended for purposes other than the cost of fund raising and the cost of obtaining an option to buy or lease land for a school site.

(Added by Stats. 1978, Ch. 107.)



7210.7

Schools and instructors licensed by the board may provide home training in the use of guide dogs.

Schools and instructors providing home training in the use of guide dogs shall, annually, provide the board with the names and addresses of those persons who are receiving home training and shall include those persons who have received home training from the school or instructor subsequent to the last report filed with the board.

(Amended by Stats. 2010, Ch. 415, Sec. 23. Effective January 1, 2011.)



7211

(a) Each applicant for an instructor’s license shall file an application with the board at least 10 days before the date fixed for examination, and shall pay to the board at the time of filing an application the sum of two hundred fifty dollars ($250). No license shall be granted until the applicant has satisfactorily completed the examination prescribed by the board and has shown that he or she is equipped by a school or by equivalent facilities satisfactory to the board. An annual fee of one hundred dollars ($100) shall be required for the renewal of a license.

(b) All fees received under this chapter shall be deposited in the Guide Dogs for the Blind Fund.

(Amended by Stats. 2011, Ch. 432, Sec. 15. Effective January 1, 2012.)



7211.1

(a) As a condition of renewal of an instructor’s license, the instructor shall provide proof of completion of not less than 8 hours of continuing education. The board shall determine the form of proof.

(b) Continuing education shall meet the criteria specified in Section 166, and shall be in one or more of the following subject matter areas:

(1) Blindness and mobility.

(2) Health issues relating to blindness.

(3) Instructing blind persons.

(4) Care and training of dogs.

(c) This section shall apply to renewal of instructors’ licenses which expire on or after June 30, 1996.

(Added by Stats. 1993, Ch. 1149, Sec. 2. Effective January 1, 1994.)



7211.2

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article. The board may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Added by Stats. 1957, Ch. 1540.)



7211.9

The board may suspend or revoke a license issued under this chapter if it determines that the licensee or its manager or responsible directing officer has:

(a) Made any false statements or given any false information in connection with an application for a license or a renewal or reinstatement thereof.

(b) Violated any provision of this chapter.

(c) Violated any rule of the board adopted pursuant to the authority contained in this chapter.

(d) Been convicted of a felony or of any crime involving moral turpitude, or has been convicted of any offense involving cruelty to animals. The record of conviction, or a certified copy thereof, shall be conclusive evidence of such conviction.

(e) Committed any act which would be grounds for denial of a license.

(Amended by Stats. 1978, Ch. 107.)



7212

The proceedings for the revocation or suspension of a license shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Added by Stats. 1947, Ch. 1249.)



7213

Violation of any provision of this chapter is a misdemeanor.

(Added by Stats. 1947, Ch. 1249.)



7214

The license of a school shall be automatically suspended if there is no licensed instructor in charge of the training of guide dogs and in the instruction of persons in the use of guide dogs. Upon a showing satisfactory to the board that an emergency exists a temporary instructor’s permit may be granted under conditions prescribed by the board.

(Amended by Stats. 1978, Ch. 107.)



7215

No person shall sell, give, or furnish any guide dog to a blind person unless the following requirements have been met:

(a) The dog has been immunized against distemper and rabies.

(b) The dog has been spayed or neutered.

(c) The dog has been examined by a licensed veterinarian and found to be in good health.

A certificate from a veterinarian certifying to the foregoing shall be delivered to the recipient of the dog at the time the dog is assigned to a client.

(Amended by Stats. 2011, Ch. 432, Sec. 16. Effective January 1, 2012.)



7215.5

During the first year following the successful training of each person-dog unit, and release from a guide dog training school of the trained person supplied with a guide dog, the school may retain title to the trained dog. During this probationary year, the school may enter into a contractual agreement with the user of the dog describing the conditions under which the user may maintain the status of legal custodian of the dog. During the probationary year, the school, acting in what it deems to be the best interest of the user, the dog, or the public, may temporarily or permanently resume possession of the dog.

Within 15 days after the end of each calendar year, each licensed school shall report to the board the following:

(1) The number of dog ownership titles transferred to dog users pursuant to this section during the calendar year.

(2) The number of title recoveries and repossessions made by the school pursuant to this section during the calendar year.

(3) The number, type, and amount of charges assessed for followup training, instruction, veterinary, or boarding services, pursuant to this section, which make a distinction between users who have acquired title to their dogs and users who have not acquired title.

(4) The views of the governing entity of the school as to any problems or concerns relative to compliance with the provisions of this section, along with recommendations for appropriate legislative or administrative changes commensurate with the purposes of this section.

Immediately upon completion of the first year following the successful training referred to above, if the training school and the dog user are mutually satisfied with the operation of the person-dog unit, title to the dog shall be transferred to the blind user if the user so desires. Transfer of title shall be evidenced by a transfer of title agreement executed by both parties thereto. The school may retain an option to recover title and possession to the guide dog subject to conditions described in the transfer of title agreement. These conditions may include, but are not limited to, the following:

(1) If in the school’s opinion, the guide dog is being misused or neglected or mistreated by its blind user.

(2) If the blind person to whom the dog was furnished has ceased to use the dog as a guide and the dog is not too old to be retrained as a guide for another blind person.

(3) If, in the school’s opinion, the dog is no longer a safe guide and the user refuses to cease using the dog as a guide after being requested by the school to cease this use.

The guide dog school shall make no distinction as to the quality or extent of followup or supportive services available to its blind graduates based on whether they elect to acquire title to their dogs or allow title to remain with the school after the probationary year. The school may, however, make this distinction when assessing reasonable and appropriate charges for followup training, instruction, veterinary, or boarding services.

No applicant for admission to a guide dog training school, nor any enrolled student, shall be required by the school prior to completion of his or her training to sign any instrument or to announce his or her intention regarding transfer of title of the dog from the school to himself or herself upon completion of the training and probation period.

(Amended by Stats. 2002, Ch. 405, Sec. 12. Effective January 1, 2003.)



7215.6

(a) In order to provide a procedure for the resolution of disputes between guide dog users and guide dog schools relating to the continued physical custody and use of a guide dog, in all cases except those in which the dog user is the unconditional legal owner of the dog, the following arbitration procedure shall be established as a pilot project.

(b) This procedure establishes an arbitration panel for the settlement of disputes between a guide dog user and a licensed guide dog school regarding the continued use of a guide dog by the user in all cases except those in which the dog user is the unconditional legal owner of the dog. The disputes that may be subject to this procedure concern differences between the user and school over whether or not a guide dog should continue to be used, differences between the user and school regarding the treatment of a dog by the user, and differences over whether or not a user should continue to have custody of a dog pending investigation of charges of abuse. It specifically does not address issues such as admissions to schools, training practices, or other issues relating to school standards. The board and its representative are not parties to any dispute described in this section.

(c) The licensed guide dog schools in California and the board shall provide to guide dog users graduating from guide dog programs in these schools a new avenue for the resolution of disputes that involve continued use of a guide dog, or the actual physical custody of a guide dog. Guide dog users who are dissatisfied with decisions of schools regarding continued use of guide dogs may appeal to the board to convene an arbitration panel composed of all of the following:

(1) One person designated by the guide dog user.

(2) One person designated by the licensed guide dog school.

(3) A representative of the board who shall coordinate the activities of the panel and serve as chair.

(d) If the guide dog user or guide dog school wishes to utilize the arbitration panel, this must be stated in writing to the board. The findings and decision of the arbitration panel shall be final and binding. By voluntarily agreeing to having a dispute resolved by the arbitration panel and subject to its procedures, each party to the dispute shall waive any right for subsequent judicial review.

(e) (1) A licensed guide dog school that fails to comply with any provision of this section shall automatically be subject to a penalty of two hundred fifty dollars ($250) per day for each day in which a violation occurs. The penalty shall be paid to the board. The license of a guide dog school shall not be renewed until all penalties have been paid.

(2) The penalty shall be assessed without advance hearing, but the licensee may apply to the board for a hearing on the issue of whether the penalty should be modified or set aside. This application shall be in writing and shall be received by the board within 30 days after service of notice of the penalty. Upon receipt of this written request, the board shall set the matter for hearing within 60 days.

(f) As a general rule, custody of the guide dog shall remain with the guide dog user pending a resolution by the arbitration panel. In circumstances where the immediate health and safety of the guide dog user or guide dog is threatened, the licensed school may take custody of the dog at once. However, if the dog is removed from the user’s custody without the user’s concurrence, the school shall provide to the board the evidence that caused this action to be taken at once and without fail; and within five calendar days a special committee of two members of the board shall make a determination regarding custody of the dog pending hearing by the arbitration panel.

(g) (1) The arbitration panel shall decide the best means to determine final resolution in each case. This shall include, but is not limited to, a hearing of the matter before the arbitration panel at the request of either party to the dispute, an opportunity for each party in the dispute to make presentations before the arbitration panel, examination of the written record, or any other inquiry as will best reveal the facts of the disputes. In any case, the panel shall make its findings and complete its examination within 45 calendar days of the date of filing the request for arbitration, and a decision shall be rendered within 10 calendar days of the examination.

(2) All arbitration hearings shall be held at sites convenient to the parties and with a view to minimizing costs. Each party to the arbitration shall bear its own costs, except that the arbitration panel, by unanimous agreement, may modify this arrangement.

(h) The board may study the effectiveness of the arbitration panel pilot project in expediting resolution and reducing conflict in disputes between guide dog users and guide dog schools and may share its findings with the Legislature upon request.

(i) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 333, Sec. 7. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



7216

The board may refuse to issue a license to a school or instructor if the applicant, if an individual, or any officer or partner, if the applicant is other than an individual, has committed any act or crime constituting grounds for denial of licensure under Section 480. Proceedings under this section shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all of the powers granted therein.

(Amended by Stats. 1978, Ch. 107.)



7217

(a) Within 60 days after the end of a calendar year or after the termination of the fiscal year of a school, there shall be furnished to the board the following:

(1) A list of students accepted for training and those who have completed training.

(2) A list of the number of dogs trained.

(b) Within 90 days after the end of a calendar year, there shall be furnished to the board an independent audit of the school’s finances by a certified public accountant licensed by this state.

(Amended by Stats. 2011, Ch. 432, Sec. 17. Effective January 1, 2012.)






CHAPTER 10 - Barbering and Cosmetology

ARTICLE 1 - Administration

7301

This chapter constitutes the chapter on hair, skin, nail care, and electrolysis and may be known and cited as the Barbering and Cosmetology Act.

(Amended by Stats. 2002, Ch. 1148, Sec. 1. Effective January 1, 2003.)



7302

The following definitions shall apply for purposes of this chapter:

(a) “Department” means the Department of Consumer Affairs.

(b) “Director” means the Director of Consumer Affairs.

(c) “Board” or “bureau” means the State Board of Barbering and Cosmetology.

(d) “Executive officer” means the executive officer of the State Board of Barbering and Cosmetology.

(Amended by Stats. 2006, Ch. 538, Sec. 14. Effective January 1, 2007.)



7303

(a) Notwithstanding Article 8 (commencing with Section 9148) of Chapter 1.5 of Part 1 of Division 2 of Title 2 of the Government Code, there is in the Department of Consumer Affairs the State Board of Barbering and Cosmetology in which the administration of this chapter is vested.

(b) The board shall consist of nine members. Five members shall be public members, and four members shall represent the professions. The Governor shall appoint three of the public members and the four professional members. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint one public member. Members of the board shall be appointed for a term of four years, except that of the members appointed by the Governor, two of the public members and two of the professions members shall be appointed for an initial term of two years. No board member may serve longer than two consecutive terms.

(c) The board may appoint an executive officer who is exempt from civil service. The executive officer shall exercise the powers and perform the duties delegated by the board and vested in him or her by this chapter. The appointment of the executive officer is subject to the approval of the director. In the event that a newly authorized board replaces an existing or previous bureau, the director may appoint an interim executive officer for the board who shall serve temporarily until the new board appoints a permanent executive officer.

(d) The executive officer shall provide examiners, inspectors, and other personnel necessary to carry out the provisions of this chapter.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date. Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 333, Sec. 8. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions.)



7303.1

Protection of the public shall be the highest priority for the Board of Barbering and Cosmetology in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2003, Ch. 788, Sec. 8. Effective January 1, 2004.)



7303.2

The board shall conduct the following studies and reviews, and shall report its findings and recommendations to the department and the Joint Committee on Boards, Commissions, and Consumer Protection no later than September 1, 2005:

(a) The board, pursuant to Section 139 and in conjunction with the Office of Professional Examination Services of the department, shall review the 1600 hour training requirement for cosmetologists.

(b) The board, in conjunction with the Office of Professional Examination Services of the department, shall evaluate the equivalency of the national exam.

(c) The board shall conduct a study to assess the costs and benefits associated with requiring all applicants to submit fingerprint cards for background investigations.

(d) The board, in coordination with the Department of Industrial Relations, shall review all components of the apprenticeship program, including, but not limited to, the following:

(1) Apprenticeship curriculum requirements.

(2) The standards for the preapprentice trainers, program sponsors, trainers, and placement establishments. The board shall pay particular attention to ways to eliminate duplicative regulations.

(e) The board shall review all components of the externship program. In addition to structural changes, the board shall address the following:

(1) Whether the program should be eliminated.

(2) Whether the program should be available to all students, not just cosmetology students attending private schools.

(3) Whether the students should be paid.

(f) The board shall assess the costs and benefits associated with same day licensing. If the board determines that the benefits of same day licensing outweigh the costs, the board shall immediately plan and implement safety measures to protect site staff and undispersed licenses.

(g) The board, in conjunction with the Office of Professional Examination Services of the department, shall assess the validity of aggregate scoring for board applicants.

(Amended by Stats. 2009, Ch. 307, Sec. 77. Effective January 1, 2010.)



7304

The board shall be subject to review pursuant to Division 1.2 (commencing with Section 473).

(Amended by Stats. 2002, Ch. 1148, Sec. 4. Effective January 1, 2003.)



7305

The board shall elect officers annually from among its members, each of whom shall hold office for a term of one year. An officer shall not serve in a particular officer position for more than two terms.

(Added by Stats. 2006, Ch. 253, Sec. 2. Effective January 1, 2007.)



7308

(a) The board shall study the effects of current law, regulations, and policy related to the licensing functions of the board that may create unnecessary barriers to employing people with criminal records. The objective of the study shall be to identify changes in law or board policy to help remove unnecessary barriers to licensing due to criminal records while protecting the safety and security of customers and the integrity of the occupations regulated by the board. The board shall report all of its findings to the Legislature on or before September 1, 2007.

(b) For each of the calendar years 2002, 2003, 2004, 2005, and 2006, the study shall provide the following information:

(1) The total number of applicants, by occupation.

(2) The number of applicants who were denied licensure.

(3) The number of applicants, by occupation, who disclosed a criminal record on their application. Of those applicants:

(A) The number of applicants who were denied licensure.

(B) The number of applicants who were denied licensure who requested a hearing to appeal the decision.

(C) The number of applicants whose appeal resulted in reversal or modification of the decision, including the issuance of a probationary license.

(D) The age and severity of each offense.

(E) The number of applicants with nonviolent drug offenses.

(F) The number of applicants with misdemeanor offenses.

(G) The number of applicants that were asked by the board to supply additional information relating to their criminal record.

(H) The number of applicants who provided evidence of rehabilitation.

(4) The criteria applied by the board to determine whether an applicant’s criminal record is substantially related to the requested license, including the specific categories of disqualifying offenses and any criteria related to the age and severity of the disqualifying offenses.

(5) The criteria applied by the board to determine whether an applicant has been sufficiently rehabilitated, including an analysis of the factors that most often lead to a determination of rehabilitation resulting in licensing.

(6) The average length of time that an appeal is pending relative to the date of the hearing request and final decision.

(7) The number and percentage of appeals pending longer than 30 days and longer than 100 days from the time the applicant requested the hearing.

(Added by Stats. 2006, Ch. 411, Sec. 1. Effective January 1, 2007.)



7309

The board shall establish a principal office, and may establish branch offices and examination facilities in the state as may be deemed necessary for the board to conduct its business.

(Amended by Stats. 2003, Ch. 788, Sec. 10. Effective January 1, 2004.)



7311

The board shall adopt and use a common seal for the authentication of the board’s records.

(Amended by Stats. 2002, Ch. 1148, Sec. 6. Effective January 1, 2003.)



7312

The board shall do all of the following:

(a) Make rules and regulations in aid or furtherance of this chapter in accordance with the Administrative Procedure Act.

(b) Conduct and administer examinations of applicants for licensure.

(c) Issue licenses to those applicants that may be entitled thereto.

(d) Discipline persons who have been determined to be in violation of this chapter or the regulations adopted pursuant to this chapter.

(e) Adopt rules governing sanitary conditions and precautions to be employed as are reasonably necessary to protect the public health and safety in establishments, schools approved by the board, and in the practice of any profession provided for in this chapter. The rules shall be adopted in accordance with the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Title 2 of the Government Code, and shall be submitted to the State Department of Health Services and approved by that department prior to filing with the Secretary of State. A written copy of all those rules shall be furnished to each licensee.

(Amended by Stats. 2002, Ch. 1148, Sec. 7. Effective January 1, 2003.)



7313

(a) (1) To ensure compliance with the laws and regulations of this chapter, the board’s executive officer and authorized representatives shall, except as provided by Section 159.5, have access to, and shall inspect, any establishment or mobile unit during business hours or at any time in which barbering, cosmetology, or electrolysis are being performed. It is the intent of the Legislature that inspections be conducted on Saturdays and Sundays as well as weekdays, if collective bargaining agreements and civil service provisions permit.

(2) The board shall maintain a program of random and targeted inspections of establishments to ensure compliance with applicable laws relating to the public health and safety and the conduct and operation of establishments. The board or its authorized representatives shall inspect establishments to reasonably determine compliance levels and to identify market conditions that require targeted enforcement. The board shall not reduce the number of employees assigned to perform random inspections, targeted inspections, and investigations relating to field operations below the level funded by the annual Budget Act and described in supporting budget documents, and shall not redirect funds or personnel-years allocated to those inspection and investigation purposes to other purposes.

(b) To ensure compliance with health and safety requirements adopted by the board, the executive officer and authorized representatives shall, except as provided in Section 159.5, have access to, and shall inspect the premises of, all schools in which the practice of barbering, cosmetology, or electrolysis is performed on the public. Notices of violation shall be issued to schools for violations of regulations governing conditions related to the health and safety of patrons. Each notice shall specify the section violated and a timespan within which the violation must be corrected. A copy of the notice of violation shall be provided to the Bureau for Private Postsecondary and Vocational Education.

(c) With prior written authorization from the board or its executive officer, any member of the board may enter and visit, in his or her capacity as a board member, any establishment, during business hours or at any time when barbering, cosmetology, or electrolysis is being performed. The visitation by a board member shall be for the purpose of conducting official board business, but shall not be used as a basis for any licensing disciplinary action by the board.

(Amended by Stats. 2003, Ch. 788, Sec. 11. Effective January 1, 2004.)



7314

The board shall keep a record of its proceedings relating to its public meetings, meetings of committees, and records relating to the issuance, refusal, renewal, suspension and revocation of licenses.

The board shall keep a registration record of each licensee containing the name, address, license number and date issued. This record shall also contain any facts that the applicants may have stated in their application for examination for licensure.

(Amended by Stats. 2002, Ch. 1148, Sec. 8. Effective January 1, 2003.)



7315

A majority of the board may, in any meeting properly noticed in accordance with the Bagley-Keene Open Meeting Act, exercise all the duties and powers devolving upon the board.

(Repealed and added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)






ARTICLE 2 - Application of Chapter

7316

(a) The practice of barbering is all or any combination of the following practices:

(1) Shaving or trimming the beard or cutting the hair.

(2) Giving facial and scalp massages or treatments with oils, creams, lotions, or other preparations either by hand or mechanical appliances.

(3) Singeing, shampooing, arranging, dressing, curling, waving, chemical waving, hair relaxing, or dyeing the hair or applying hair tonics.

(4) Applying cosmetic preparations, antiseptics, powders, oils, clays, or lotions to scalp, face, or neck.

(5) Hairstyling of all textures of hair by standard methods that are current at the time of the hairstyling.

(b) The practice of cosmetology is all or any combination of the following practices:

(1) Arranging, dressing, curling, waving, machineless permanent waving, permanent waving, cleansing, cutting, shampooing, relaxing, singeing, bleaching, tinting, coloring, straightening, dyeing, applying hair tonics to, beautifying, or otherwise treating by any means, the hair of any person.

(2) Massaging, cleaning, or stimulating the scalp, face, neck, arms, or upper part of the human body, by means of the hands, devices, apparatus or appliances, with or without the use of cosmetic preparations, antiseptics, tonics, lotions, or creams.

(3) Beautifying the face, neck, arms, or upper part of the human body, by use of cosmetic preparations, antiseptics, tonics, lotions, or creams.

(4) Removing superfluous hair from the body of any person by the use of depilatories or by the use of tweezers, chemicals, or preparations or by the use of devices or appliances of any kind or description, except by the use of light waves, commonly known as rays.

(5) Cutting, trimming, polishing, tinting, coloring, cleansing, or manicuring the nails of any person.

(6) Massaging, cleansing, treating, or beautifying the hands or feet of any person.

(c) Within the practice of cosmetology there exist the specialty branches of skin care and nail care.

(1) Skin care is any one or more of the following practices:

(A) Giving facials, applying makeup, giving skin care, removing superfluous hair from the body of any person by the use of depilatories, tweezers or waxing, or applying eyelashes to any person.

(B) Beautifying the face, neck, arms, or upper part of the human body, by use of cosmetic preparations, antiseptics, tonics, lotions, or creams.

(C) Massaging, cleaning, or stimulating the face, neck, arms, or upper part of the human body, by means of the hands, devices, apparatus, or appliances, with the use of cosmetic preparations, antiseptics, tonics, lotions, or creams.

(2) Nail care is the practice of cutting, trimming, polishing, coloring, tinting, cleansing, manicuring, or pedicuring the nails of any person or massaging, cleansing, or beautifying from the elbow to the fingertips or the knee to the toes of any person.

(d) The practice of barbering and the practice of cosmetology do not include any of the following:

(1) The mere sale, fitting, or styling of wigs or hairpieces.

(2) Natural hair braiding. Natural hair braiding is a service that results in tension on hair strands or roots by twisting, wrapping, weaving, extending, locking, or braiding by hand or mechanical device, provided that the service does not include haircutting or the application of dyes, reactive chemicals, or other preparations to alter the color of the hair or to straighten, curl, or alter the structure of the hair.

(3) Threading. Threading is a technique that results in removing hair by twisting thread around unwanted hair and pulling it from the skin and the incidental trimming of eyebrow hair.

(e) Notwithstanding paragraph (2) of subdivision (d), a person who engages in natural hairstyling, which is defined as the provision of natural hair braiding services together with any of the services or procedures defined within the regulated practices of barbering or cosmetology, is subject to regulation pursuant to this chapter and shall obtain and maintain a barbering or cosmetology license as applicable to the services respectively offered or performed.

(f) Electrolysis is the practice of removing hair from, or destroying hair on, the human body by the use of an electric needle only.

“Electrolysis” as used in this chapter includes electrolysis or thermolysis.

(Amended by Stats. 2010, Ch. 415, Sec. 24. Effective January 1, 2011.)



7317

Except as provided in this article, it is unlawful for any person, firm, or corporation to engage in barbering, cosmetology, or electrolysis for compensation without a valid, unexpired license issued by the board, or in an establishment or mobile unit other than one licensed by the board, or conduct or operate an establishment, or any other place of business in which barbering, cosmetology, or electrolysis is practiced unless licensed under this chapter. Persons licensed under this chapter shall limit their practice and services rendered to the public to only those areas for which they are licensed. Any violation of this section is subject to an administrative fine and may be subject to a misdemeanor.

(Amended by Stats. 2010, Ch. 415, Sec. 25. Effective January 1, 2011.)



7318

This chapter does not prohibit the administration of any practice subject to this chapter outside of a licensed establishment, when necessary due to the illness or other physical or mental incapacitation of the recipient of the service, and when performed by a licensee obtained for the purpose from a licensed establishment.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7319

The following persons are exempt from this chapter:

(a) All persons authorized by the laws of this state to practice medicine, surgery, dentistry, pharmacy, osteopathic medicine, chiropractic, naturopathy, podiatry, or nursing and acting within the scope of practice for which they are licensed.

(b) Commissioned officers of the United States Army, Navy, Air Force, Marine Corps, members of the United States Public Health Service, and attendants attached to those services when engaged in the actual performance of their official duties.

(c) Persons employed to render barbering, cosmetology, or electrolysis services in the course of and incidental to the business of employers engaged in the theatrical, radio, television or motion picture production industry.

(d) Persons engaged in any practice within its scope when done outside of a licensed establishment, without compensation.

(e) Persons engaged in the administration of hair, skin, or nail products for the exclusive purpose of recommending, demonstrating, or selling those products.

(f) Persons who render barbering or cosmetology services in an institutional program during the course of and incidental to the incarceration or confinement of inmates, prisoners, or persons charged with a crime. However, all of the following conditions shall apply:

(1) Those persons shall complete a barbering training course, developed by the Department of Corrections and approved by the Department of Consumer Affairs, in the proper care of instruments and the prevention of infectious diseases.

(2) Those persons shall successfully pass an examination, developed and administered by the Department of Corrections, on the proper care of instruments and the prevention of infectious diseases.

(3) All barbering facilities located in correctional institutions shall be subject to all appropriate health and safety sanitation standards, as determined by the Department of Corrections.

(Amended by Stats. 1998, Ch. 410, Sec. 1. Effective January 1, 1999.)



7319.5

Students engaged in performing services on the public while enrolled in a school approved by the board shall not be required to be licensed under this chapter if they perform those services at the approved school in which they are enrolled.

(Amended by Stats. 2003, Ch. 788, Sec. 13. Effective January 1, 2004.)



7320

This chapter confers no authority to practice medicine or surgery.

(Repealed and added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7320.1

When providing a manicure or pedicure, no metal instruments shall be used except those metal instruments necessary for the cutting, trimming, manicuring, or pedicuring of nails or cuticles or for the smoothing and massaging of the hands and feet.

(Amended by Stats. 2010, Ch. 415, Sec. 26. Effective January 1, 2011.)



7320.2

Any licensee who uses an X-ray appliance, apparatus or machine in the treatment of any human being or for the purpose of or with the intent to remove superfluous hair from the face or body of any human being, or who applies to any human being a solution of phenol greater than 10 percent, or corrosive sublimate (mercury) or any of its preparations, derivatives, or compounds in a solution greater than one in five hundred, is guilty of a misdemeanor.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7320.3

Persons who are not licensed to perform all of the practices of a cosmetologist may not represent themselves as a cosmetologist.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7320.4

Persons who are not licensed as barbers in this state may not represent themselves as barbers.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7320.5

Any licensee who uses a laser in the treatment of any human being is guilty of a misdemeanor.

(Added by Stats. 2006, Ch. 253, Sec. 3. Effective January 1, 2007.)






ARTICLE 3 - Qualifications for Examination

7321

The board shall admit to examination for a license as a cosmetologist to practice cosmetology any person who has made application to the board in proper form, paid the fee required by this chapter, and is qualified as follows:

(a) Is not less than 17 years of age.

(b) Has completed the 10th grade in the public schools of this state or its equivalent.

(c) Is not subject to denial pursuant to Section 480.

(d) Has done any of the following:

(1) Completed a course in cosmetology from a school approved by the board.

(2) Practiced cosmetology as defined in this chapter outside of this state for a period of time equivalent to the study and training of a qualified person who has completed a course in cosmetology from a school the curriculum of which complied with requirements adopted by the board. Each three months of practice shall be deemed the equivalent of 100 hours of training for qualification under paragraph (1) of this subdivision.

(3) Holds a license as a barber in this state and has completed a cosmetology crossover course in a school approved by the board.

(4) Completed a barbering course in a school approved by the board and has completed a cosmetology crossover course in a school approved by the board.

(5) Completed the apprenticeship program in cosmetology specified in Article 4 (commencing with Section 7332).

(Amended by Stats. 2003, Ch. 788, Sec. 14. Effective January 1, 2004.)



7321.5

The board shall admit to examination for a license as a barber to practice barbering, any person who has made application to the board in proper form, paid the fee required by this chapter, and is qualified as follows:

(a) Is not less than 17 years of age.

(b) Has completed the 10th grade in the public schools of this state or its equivalent.

(c) Is not subject to denial pursuant to Section 480.

(d) Has done any of the following:

(1) Completed a course in barbering from a school approved by the board.

(2) Completed an apprenticeship program in barbering approved by the board as conducted under the provisions of the Shelley-Maloney Apprentice Labor Standards Act of 1939, Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(3) Practiced barbering as defined in this chapter outside of this state for a period of time equivalent to the study and training of a qualified person who has completed a course in barbering from a school the curriculum of which complied with requirements adopted by the board. Each three months of practice shall be deemed the equivalent of 100 hours of training for qualification under paragraph (1).

(4) Holds a license as a cosmetologist in this state and has completed a barber crossover course in a school approved by the board.

(5) Completed a cosmetology course in a school approved by the board and has completed a barber crossover course in a school approved by the board.

(6) Completed comparable military training as documented by submission of Verification of Military Experience and Training (V-MET) records.

(Amended by Stats. 2003, Ch. 788, Sec. 15. Effective January 1, 2004.)



7324

The board shall admit to examination for a license as an esthetician to practice skin care, any person who has made application to the board in proper form, paid the fee required by this chapter, and is qualified as follows:

(a) Is not less than 17 years of age.

(b) Has completed the 10th grade in the public schools of this state or its equivalent.

(c) Is not subject to denial pursuant to Section 480.

(d) Has done any of the following:

(1) Completed a course in skin care from a school approved by the board.

(2) Practiced skin care, as defined in this chapter, outside of this state for a period of time equivalent to the study and training of a qualified person who has completed a course in skin care from a school the curriculum of which complied with requirements adopted by the board. Each three months of practice shall be deemed the equivalent of 100 hours of training for qualification under paragraph (1).

(3) Completed the apprenticeship program in skin care specified in Article 4 (commencing with Section 7332).

(Amended by Stats. 2003, Ch. 788, Sec. 16. Effective January 1, 2004.)



7326

The board shall admit to examination for a license as a manicurist to practice nail care, any person who has made application to the board in proper form, paid the fee required by this chapter, and is qualified as follows:

(a) Is not less than 17 years of age.

(b) Has completed the 10th grade in the public schools of this state or its equivalent.

(c) Is not subject to denial pursuant to Section 480.

(d) Has done any of the following:

(1) Completed a course in nail care from a school approved by the board.

(2) Practiced nail care, as defined in this chapter, outside of this state for a period of time equivalent to the study and training of a qualified person who has completed a course in nail care from a school the curriculum of which complied with requirements adopted by the board. Each three months of practice shall be deemed the equivalent of 100 hours of training for qualification under paragraph (1).

(3) Completed the apprenticeship program in nail care specified in Article 4 (commencing with Section 7332).

(Amended by Stats. 2003, Ch. 788, Sec. 17. Effective January 1, 2004.)



7330

The board shall admit to examination for a license as an electrologist to practice electrolysis, any person who has made application to the board in proper form, paid the fee required by this chapter, and is qualified as follows:

(a) Is not less than 17 years of age.

(b) Has completed the 12th grade or an accredited senior high school course of study in public schools of this state or its equivalent.

(c) Is not subject to denial pursuant to Section 480.

(d) Has done any of the following:

(1) Completed a course of training in electrolysis from a school approved by the board.

(2) Practiced electrolysis, as defined in this chapter, for a period of 18 months outside of this state within the time equivalent to the study and training of a qualified person who has completed a course in electrolysis from a school the curriculum of which complied with requirements adopted by the board. Each three months of practice shall be deemed the equivalent of 100 hours of training for qualification under paragraph (1).

(3) Completed the apprenticeship program in electrology specified in Article 4 (commencing with Section 7332).

(Amended by Stats. 2003, Ch. 788, Sec. 18. Effective January 1, 2004.)



7331

The board shall grant a license to practice to an applicant if the applicant submits all of the following to the board:

(a) A completed application form and all fees required by the board.

(b) Proof of a current license issued by another state to practice that meets all of the following requirements:

(1) It is not revoked, suspended, or otherwise restricted.

(2) It is in good standing.

(3) It has been active for three of the last five years, during which time the applicant has not been subject to disciplinary action or a criminal conviction.

(Amended by Stats. 2006, Ch. 253, Sec. 4. Effective January 1, 2007.)






ARTICLE 4 - Apprenticeship

7332

An apprentice is any person who is licensed by the board to engage in learning or acquiring a knowledge of barbering, cosmetology, skin care, nail care, or electrology, in a licensed establishment under the supervision of a licensee approved by the board.

(Amended by Stats. 2003, Ch. 788, Sec. 22. Effective January 1, 2004.)



7333

The apprentice training program shall be conducted in compliance with the Shelley-Maloney Apprentice Labor Standards Act of 1939, Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code, according to apprenticeship standards approved by the administrator of apprenticeship. A copy of the act shall be maintained on file with the board.

(Amended by Stats. 2003, Ch. 788, Sec. 23. Effective January 1, 2004.)



7334

(a) The board may license as an apprentice in barbering, cosmetology, skin care, or nail care any person who has made application to the board upon the proper form, has paid the fee required by this chapter, and who is qualified as follows:

(1) Is over 16 years of age.

(2) Has completed the 10th grade in the public schools of this state or its equivalent.

(3) Is not subject to denial pursuant to Section 480.

(4) Has submitted evidence acceptable to the board that any training the apprentice is required by law to obtain shall be conducted in a licensed establishment and under the supervision of a licensee approved by the board.

(b) The board may license as an apprentice in electrolysis any person who has made application to the board upon the proper form, has paid the fee required by this chapter, and who is qualified as follows:

(1) Is not less than 17 years of age.

(2) Has completed the 12th grade or an accredited senior high school course of study in schools of this state or its equivalent.

(3) Is not subject to denial pursuant to Section 480.

(4) Has submitted evidence acceptable to the board that any training the apprentice is required by law to obtain shall be conducted in a licensed establishment and under the supervision of a licensee approved by the board.

(c) All persons making application as an apprentice in barbering shall also complete a minimum of 39 hours of preapprentice training in a facility approved by the board prior to serving the general public.

(d) All persons making application as an apprentice in cosmetology, skin care, nail care, or electrology shall also complete minimum preapprentice training for the length of time established by the board in a facility approved by the board prior to serving the general public.

(e) Apprentices may only perform services on the general public for which they have received technical training.

(f) Apprentices shall be required to obtain at least the minimum hours of technical instruction and minimum number of practical operations for each subject as specified in board regulations for courses taught in schools approved by the board, in accordance with Sections 3074 and 3078 of the Labor Code.

(Amended by Stats. 2003, Ch. 788, Sec. 24. Effective January 1, 2004.)



7335

(a) The license of an apprentice shall expire two years from the date the license was issued, or on the date the apprentice is issued a license following the license examination, or if the apprentice fails the license examination twice, on the date the results of the second examination are issued, whichever occurs first.

(b) No person holding a license as an apprentice shall work more than three months after completing the required training without applying for and taking the examination for licensure.

(c) The board may extend the two-year or three-month period described in subdivisions (a) and (b) upon a showing of good cause which shall include, but not be limited to, delays in applying for and taking the examination caused by the illness of, or accident to, the apprentice, or service in the armed forces of the United States.

(Amended by Stats. 2003, Ch. 788, Sec. 25. Effective January 1, 2004.)



7336

An apprentice may do any or all of the acts for which he or she is licensed only in the licensed establishment and under the supervision and employment of a licensee approved by the board.

(Amended by Stats. 2003, Ch. 788, Sec. 26. Effective January 1, 2004.)






ARTICLE 5 - Examinations

7337

Every application for admission to examination and licensure shall be in writing, on forms prepared and furnished by the board.

Each application shall be accompanied by the required fee, and shall contain proof of the qualifications of the applicant for examination and licensure. It shall be verified by the oath of the applicant. Every applicant shall, as a condition of admittance to the examination facility, present satisfactory proof of identification. Satisfactory proof of identification shall be in the form of a valid, unexpired driver’s license or identification card, containing the photograph of the person to whom it was issued, issued by any state, federal, or other government entity.

(Amended by Stats. 2003, Ch. 788, Sec. 27. Effective January 1, 2004.)



7337.5

(a) The board shall adopt regulations providing for the submittal of applications for admission to examination of students of approved cosmetology, electrology, or barbering schools who have completed at least 75 percent of the required course clock hours and curriculum requirements (60 percent for students of the manicurist course), or any person licensed as an apprentice in barbering, cosmetology, skin care, or nail care who has completed at least 75 percent of the required apprenticeship training hours. The regulations shall include provisions that ensure that all proof of qualifications of the applicant is received by the board before the applicant is examined.

(b) An application for examination submitted by a student of an approved cosmetology, electrology, or barbering school under this section shall be known as a “school preapplication” and an additional preapplication fee may be required.

(c) An application for examination submitted by a person licensed as an apprentice in barbering, cosmetology, skin care, or nail care shall be known as an “apprenticeship preapplication” and an additional fee may be required.

(d) The board shall administer the licensing examination not later than 10 working days after graduation from an approved cosmetology, electrology, or barbering school to students who have submitted an application for admission for examination under the preapplication procedure, or not later than 10 working days after completion of an approved barbering, cosmetology, skin care, or nail care apprenticeship program for a person licensed as an apprentice.

(Amended by Stats. 2003, Ch. 788, Sec. 28. Effective January 1, 2004.)



7338

The examination of applicants for a license shall include both a practical demonstration and a written test and shall embrace the subjects typically taught in a program approved by the board.

The examination shall not be confined to any particular system or method. It shall be consistent in both practical and technical requirements, and of sufficient thoroughness to satisfy the board as to the applicant’s skill in, and knowledge of, the practice of the occupation or occupations for which a license is sought.

In the conduct and grading of examinations, practical demonstrations shall prevail over written tests.

The scope of examinations shall be consistent with the definition of the activities licensed under this chapter, and shall be as the board, by regulation, may require to protect the health and safety of consumers of the services provided by licensees.

The board’s examinations shall be limited to clearly job-related questions, activities, and practical services. Examinations shall also include written tests in antisepsis, disinfection, sanitation, the use of mechanical apparatus and electricity as applicable to the practice of barbering, cosmetology, or electrolysis. They may include other demonstrations and tests as the board, in its discretion, may require.

(Amended by Stats. 2003, Ch. 788, Sec. 29. Effective January 1, 2004.)



7340

All examinations shall be prepared by or under the direction of the board. The board shall establish standards and procedures governing administration and grading and shall exercise supervision as may be necessary to assure compliance therewith.

(Amended by Stats. 2003, Ch. 788, Sec. 30. Effective January 1, 2004.)



7341

The board shall mail or deliver to every person failing any examination provided for in this chapter the total grade received on the examination.

An unsuccessful applicant for licensure, after taking an examination and within 90 days after the results thereof have been declared, shall have the right to inspect his or her examination paper in the city in which the examination was taken.

(Amended by Stats. 2003, Ch. 788, Sec. 32. Effective January 1, 2004.)



7342

Licenses in the practice of the occupation for which the license was sought shall be issued by the board to any applicant who satisfactorily passes an examination, who possesses the other qualifications required by law and who has remitted the license fee required by this chapter. The license shall entitle the holder to engage in the practice of that occupation in a licensed establishment. The license shall be issued by the board on the same day that the applicant satisfactorily passes the examination.

(Amended by Stats. 2003, Ch. 788, Sec. 33. Effective January 1, 2004.)



7344

The board may contract or otherwise arrange for reasonably required physical accommodations and facilities to conduct examinations.

(Amended by Stats. 2003, Ch. 788, Sec. 34. Effective January 1, 2004.)



7345

If an applicant fails to complete his or her application within one year after it has been filed, or fails to take the examination within one year after becoming eligible therefor, the application shall be considered abandoned and the fee forfeited. An application submitted after the abandonment of a former application shall be treated as a new application and shall be required to meet all of the requirements for an initial license.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)






ARTICLE 6 - Establishments

7346

(a) For purposes of this chapter, “establishment” means any premises, building or part of a building where any activity licensed under this chapter is practiced.

(b) “Establishment” also includes any premises, building, or part of a building in which natural hair styling is practiced for compensation.

(Amended by Stats. 2000, Ch. 37, Sec. 2. Effective January 1, 2001.)



7347

Any person, firm, or corporation desiring to operate an establishment shall make an application to the bureau for a license accompanied by the fee prescribed by this chapter. The application shall be required whether the person, firm, or corporation is operating a new establishment or obtaining ownership of an existing establishment. If the applicant is obtaining ownership of an existing establishment, the bureau may establish the fee in an amount less than the fee prescribed by this chapter. The applicant, if an individual, or each officer, director, and partner, if the applicant is other than an individual, shall not have committed acts or crimes which are grounds for denial of licensure in effect at the time the new application is submitted pursuant to Section 480. A license issued pursuant to this section shall authorize the operation of the establishment only at the location for which the license is issued. Operation of the establishment at any other location shall be unlawful unless a license for the new location has been obtained upon compliance with this section, applicable to the issuance of a license in the first instance.

(Amended by Stats. 2000, Ch. 568, Sec. 49. Effective January 1, 2001.)



7348

An establishment shall at all times be in the charge of a person licensed pursuant to this chapter except an apprentice.

(Amended by Stats. 1998, Ch. 878, Sec. 48.3. Effective January 1, 1999.)



7349

It is unlawful for any person, firm, or corporation to hire, employ, or allow to be employed, or permit to work, in or about an establishment, any person who performs or practices any occupation regulated under this chapter and is not duly licensed by the bureau, except that a licensed cosmetology establishment may utilize a student extern, as described in Section 7395.1.

Any person violating this section is subject to citation and fine pursuant to Section 7406 and is also guilty of a misdemeanor.

(Amended by Stats. 2000, Ch. 568, Sec. 50. Effective January 1, 2001.)



7349.1

It is an unfair business practice for any person, firm, or corporation who engages in a practice regulated under this chapter to use the traditional symbol known as the barber pole, which comprises a striped vertical cylinder with a ball on top, with the intent to mislead the public in any manner that would make the public believe that barbering was being practiced in, or that a licensed barber is employed in, an establishment that does not employ licensed barbers.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7350

No person having charge of an establishment, whether as an owner or an employee, shall permit any room or part thereof in which any occupation regulated under this chapter is conducted or practiced to be used for residential purposes or for any other purpose that would tend to make the room unsanitary, unhealthy, or unsafe, or endanger the health and safety of the consuming public.

An establishment shall have a direct entrance separate and distinct from any entrance in connection with private quarters.

A violation of this section is a misdemeanor.

(Repealed and added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7351

Every establishment shall provide at least one public toilet room located on or near the premises for its patrons. Any toilet room installed on or after July 1, 1992, shall be not less than 18 square feet in area. The entrance to the room shall be effectively screened so that no toilet compartment is visible from any workroom. The room shall be kept in a clean condition and in good repair, well lighted and ventilated to the outside air, and effectively screened against insects and free from rodents. The floor shall be of concrete, tile laid in cement, vitrified brick, or other nonabsorbent material. All sewer drains shall be connected to an approved disposal system, and shall be properly trapped. No restroom shall be used for storage.

(Repealed and added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7352

Every establishment shall provide adequate and convenient handwashing facilities, including running water, soap, and towels or air hand dryers.

(Amended by Stats. 2010, Ch. 415, Sec. 27. Effective January 1, 2011.)



7353

(a) (1) Within 90 days after issuance of the establishment license, the board or its agents or assistants shall inspect the establishment for compliance with the applicable requirements of this chapter and the applicable rules and regulations of the board adopted pursuant to this chapter.

(2) The board may inspect the establishment for which a license application has been made prior to the issuance of the license.

(b) The board shall maintain a program of random and targeted inspections of establishments to ensure compliance with applicable laws relating to the public health and safety and the conduct and operation of establishments.

(c) The board or its authorized representatives shall inspect establishments to reasonably determine compliance levels and to identify market conditions that require targeted enforcement.

(d) The board shall not reduce the number of employees assigned to perform random inspections, targeted inspections, and investigations relating to field operations below the level funded by the annual Budget Act and described in supporting budget documents, and shall not redirect funds or personnel-years allocated to those inspection and investigation purposes to other purposes.

(Amended by Stats. 2003, Ch. 788, Sec. 35. Effective January 1, 2004.)






ARTICLE 7 - Mobile Units

7354

For purposes of this article, “mobile unit” means any self-contained, self-supporting, enclosed mobile unit which is at least 24 feet in length which is licensed as an establishment for the practice of any occupation licensed by the board and which complies with this article and all health and safety regulations established by the board.

(Amended by Stats. 2003, Ch. 788, Sec. 36. Effective January 1, 2004.)



7355

(a) Any person, firm, or corporation desiring to operate a mobile unit shall make an application to the board for a license containing the information and data set forth in subdivision (b). The applicant, if an individual, or each officer, director, and partner, if the applicant is other than an individual, shall not have committed acts or crimes which are grounds for denial of licensure pursuant to Section 480. A license issued pursuant to this section shall authorize the operation of the unit only within those geographical boundaries designated by the board. Operation of the unit outside of the geographical boundaries for which the license is issued shall be unlawful, unless a license for the expanded geographic area has been obtained upon compliance with this article applicable to the issuance of a license in the first instance.

(b) Each application shall include the following:

(1) A detailed floor plan showing the location of doors, windows, restroom facilities, sinks, lift or ramps, ventilation, equipment, and dimensions of the mobile unit in compliance with this article.

(2) Proof of purchase or lease of the mobile unit and shop equipment.

(3) The required fee.

(4) Copies of applicable county and city licenses or permits to provide the mobile barbering, cosmetology, or electrolysis services in each county and city of operation and the locations therein where the services will be offered.

(5) Proof of compliance with applicable city, county, and state plumbing, electrical, and fire laws.

(6) Proof of a valid California driver’s license issued to an officer or employee responsible for driving the mobile unit.

(7) A permanent base address from which the mobile unit shall operate.

(c) After initial approval of the floor plan and application has been granted, the applicant shall schedule an appointment to show the mobile unit to the board, or representative of the board, for final approval.

(Amended by Stats. 2003, Ch. 788, Sec. 37. Effective January 1, 2004.)



7356

An application to transfer ownership or control of an existing licensed mobile unit shall be filed by the purchaser or lessor with the board within 10 days after purchase. Each application shall include the following:

(a) A detailed floor plan showing the location of doors, windows, restroom facilities, sinks, lift or ramps, ventilation, equipment, and dimensions of the mobile unit.

(b) Bills of sale or lease documents proving purchase or lease of existing equipment and the mobile unit.

(c) The existing mobile unit license.

(d) The required fee.

(e) Copies of applicable city and county licenses or permits to provide the mobile services in each county and city of operation issued in the new owner’s name.

(f) Proof of compliance with applicable city, county, and state plumbing, electrical, and fire laws.

(g) Proof of a valid California driver’s license issued to an officer or employee responsible for driving the mobile unit.

(Amended by Stats. 2003, Ch. 788, Sec. 38. Effective January 1, 2004.)



7357

(a) Mobile units shall comply with regulations adopted by the board that assure that the unit shall be kept clean, in good repair, and in compliance with this article.

(b) Each mobile unit shall be equipped with each of the following functioning systems:

(1) A self-contained, potable water supply. The potable water tanks shall be not less than 100 gallons, and the holding tanks shall be of adequate capacity. In the event of depletion of potable water, operation shall cease until the supply is replenished.

(2) Continuous, on-demand hot water tanks which shall be not less than six-gallon capacity.

(3) A self-contained, recirculating, flush chemical toilet with holding tank.

(4) A covered galvanized, stainless steel, or other noncorrosive metal container for purposes of depositing hair clippings, refuse, and other waste materials.

(5) A split-lead generator with a remote starter, muffler, and a vent to the outside.

(6) A sealed combustible heater with an outside vent.

(Amended by Stats. 2003, Ch. 788, Sec. 39. Effective January 1, 2004.)



7358

A mobile unit shall at all times be in the charge of a person licensed pursuant to this chapter except an apprentice.

(Amended by Stats. 1998, Ch. 878, Sec. 48.4. Effective January 1, 1999.)



7359

It is unlawful for any person, firm or corporation to hire, employ, allow to be employed, or permit to work, in or about a mobile unit, any person who performs or practices any occupation regulated under this chapter who is not duly licensed by the board.

Any person violating this section is guilty of a misdemeanor.

(Amended by Stats. 2003, Ch. 788, Sec. 40. Effective January 1, 2004.)



7360

No person having charge of a mobile unit, whether as an owner or an employee, shall permit any room, or part thereof, in which any occupation regulated under this chapter is conducted or practiced, to be used for residential purposes or for any other purpose that would tend to make the unit unsanitary, unhealthy, or unsafe, or endanger the health and safety of the consuming public.

This section shall not apply when the mobile unit is used for purposes other than the practice of any occupation regulated under this chapter outside of the designated geographical boundaries for which it is licensed.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7361

All laws governing establishments under this chapter, except Article 6 (commencing with Section 7346), apply to mobile units, unless otherwise provided.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)






ARTICLE 8 - Schools, Instructors, and Curricula

7362

(a) A school approved by the board is one that is first approved by the board and subsequently approved by the Bureau for Private Postsecondary Education or is a public school in this state, and provides a course of instruction approved by the board. However, notwithstanding any other law, both the board and the Bureau for Private Postsecondary Education may simultaneously process a school’s application for approval.

(b) The board shall determine by regulation the required subjects of instruction to be completed in all approved courses, including the minimum hours of technical instruction and minimum number of practical operations for each subject, and shall determine how much training is required before a student may begin performing services on paying patrons.

(c) Notwithstanding any other law, the board may revoke, suspend, or deny approval of a school, in a proceeding that shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, when an owner or employee of the school has engaged in any of the acts specified in paragraphs (1) to (8), inclusive.

(1) Unprofessional conduct which includes, but is not limited to, any of the following:

(A) Incompetence or gross negligence, including repeated failure to comply with generally accepted standards for the practice of barbering, cosmetology, or electrology, or disregard for the health and safety of patrons.

(B) Repeated similar negligent acts.

(C) Conviction of any crime substantially related to the qualifications, functions, or duties of the owner of an approved school, in which case, the records of conviction or a certified copy thereof shall be conclusive evidence of the conviction.

(2) Repeated failure to comply with the rules governing health and safety adopted by the board and approved by the State Department of Public Health, for the regulation of board-approved schools.

(3) Repeated failure to comply with the rules adopted by the board for the regulation of board-approved schools.

(4) Continued practice by a person knowingly having an infectious or contagious disease.

(5) Habitual drunkenness, or habitual use of, or addiction to the use of, any controlled substance.

(6) Obtaining or attempting to obtain practice in any occupation licensed and regulated under this chapter, or money, or compensation in any form, by fraudulent misrepresentation.

(7) Refusal to permit or interference with an inspection authorized under this chapter.

(8) Any action or conduct that would have warranted the denial of a school approval.

(Amended by Stats. 2013, Ch. 333, Sec. 9. Effective January 1, 2014.)



7362.1

A school of cosmetology approved by the board shall also meet all of the following:

(a) Possess the equipment and floor space necessary for comprehensive instruction of 25 cosmetology students or the number of students enrolled in the course, whichever is greater.

(b) Have entered on the roll of a proposed school of cosmetology at least 25 bona fide, full-time students for the cosmetology course. For purposes of this section, a bona fide, full-time student is a person who has been entered on the roll of a proposed school of cosmetology and has committed to attend a full course in cosmetology.

(c) Maintain a course of practical training and technical instruction for the full cosmetology course as specified in this chapter and in board regulations. A course of instruction in any branch of cosmetology shall be taught in a school of cosmetology.

(Amended by Stats. 2003, Ch. 788, Sec. 42. Effective January 1, 2004.)



7362.2

A school of barbering approved by the board shall also do all of the following:

(a) Possess the equipment and floor space necessary for comprehensive instruction of 15 barber students or the number of students enrolled in the course, whichever is greater.

(b) Have entered on the roll of a proposed school of barbering at least 15 bona fide, full-time students for the barbering course. For purposes of this section, a bona fide, full-time student is a person who has been entered on the roll of a proposed school of barbering and has committed to attend a full course in barbering.

(c) Maintain a course of practical training and technical instruction for the full barbering course as specified in this chapter and in board regulations.

(Amended by Stats. 2003, Ch. 788, Sec. 43. Effective January 1, 2004.)



7362.3

A school of electrology approved by the board shall also do all of the following:

(a) Possess the equipment and floor space necessary for comprehensive instruction of five electrology students or the number of students enrolled in the course, whichever is greater.

(b) Have entered on the roll of a proposed school of electrology at least five bona fide, full-time students for the electrology course. For purposes of this section, a bona fide, full-time student is a person who has been entered on the roll of a proposed school of electrology and has committed to attend a full course in electrology.

(c) Maintain a course of practical training and technical instruction for the full electrology course as specified in this chapter and in board regulations.

(Amended by Stats. 2003, Ch. 788, Sec. 44. Effective January 1, 2004.)



7362.5

(a) A course in barbering established by a school shall consist of not less than 1,500 hours of practical training and technical instruction in the practice of barbering as defined in Section 7316.

(b) A course in cosmetology established by a school shall consist of not less than 1,600 hours of practical training and technical instruction in the practice of cosmetology as defined in Section 7316, except as provided in this chapter.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7364

A skin care course established by a school shall consist of not less than 600 hours of practical training and technical instruction in accordance with a curriculum established by board regulation.

(Amended by Stats. 2003, Ch. 788, Sec. 45. Effective January 1, 2004.)



7365

A nail care course established by a school shall consist of not less than 350 hours of practical training and technical instruction in accordance with a curriculum established by board regulation.

(Amended by Stats. 2003, Ch. 788, Sec. 46. Effective January 1, 2004.)



7366

An electrolysis course established by a school shall consist of not less than 600 hours of practical training and technical instruction in accordance with a curriculum established by board regulation.

(Amended by Stats. 2003, Ch. 788, Sec. 47. Effective January 1, 2004.)



7367

For students who change from one program of instruction to another, the board shall grant credit for training obtained in one course that is identical to training required in another course.

(Amended by Stats. 2003, Ch. 788, Sec. 48. Effective January 1, 2004.)



7368

No school shall advertise barbering, cosmetology or electrolysis services to the public through any medium unless those services are expressly designated as student work.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7389

The board shall develop or adopt a health and safety course on hazardous substances which shall be taught in schools approved by the board. Course development shall include pilot testing of the course and training classes to prepare instructors to effectively use the course.

(Amended by Stats. 2003, Ch. 788, Sec. 49. Effective January 1, 2004.)



7389.5

A course of training in barbering or cosmetology established by federal or state correctional institutions in California may qualify a person thereby trained to take the examination for licensure as a barber or cosmetologist provided the course complies with all applicable provisions of this act and the regulations adopted pursuant thereto.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7395.1

(a) A student who is enrolled in a school of cosmetology approved by the Bureau for Private Postsecondary and Vocational Education in a course approved by the board may, upon completion of a minimum of 60 percent of the clock hours required for graduation in the course, work as an unpaid extern in a cosmetology establishment participating in the educational program of the school of cosmetology.

(b) A person working as an extern shall receive clock hour credit toward graduation, but that credit shall not exceed eight hours per week and shall not exceed 10 percent of the total clock hours required for completion of the course.

(c) The externship program shall be conducted in cosmetology establishments meeting all of the following criteria:

(1) The establishment is licensed by the board.

(2) The establishment has a minimum of four licensees working at the establishment, including employees and owners or managers.

(3) All licensees at the establishment are in good standing with the board.

(4) Licensees working at the establishment work for salaries or commissions rather than on a space rental basis.

(5) No more than one extern shall work in an establishment for every four licensees working in the establishment. No regularly employed licensee shall be displaced or have his or her work hours reduced or altered to accommodate the placement of an extern in an establishment. Prior to placement of the extern, the establishment shall agree in writing sent to the school and to all affected licensees that no reduction or alteration of any licensee’s current work schedule shall occur. This shall not prevent a licensee from voluntarily reducing or altering his or her work schedule.

(6) Externs shall wear conspicuous school identification at all times while working in the establishment, and shall carry a school laminated identification, that includes a picture, in a form approved by the board.

(d) (1) A school participating in the externship program shall provide the participating establishment and the extern with a syllabus containing applicable information specified in Section 73880 of Title 5 of the California Code of Regulations. The extern, the school, and the establishment shall agree to the terms of and sign the syllabus prior to the extern beginning work at the establishment. No less than 90 percent of the responsibilities and duties of the extern shall consist of the acts included within the practice of cosmetology as defined in Section 7316.

(2) The establishment shall consult with the assigning school regarding the extern’s progress during the unpaid externship. The owner or manager of the establishment shall monitor and report on the student’s progress to the school on a regular basis, with assistance from supervising licensees.

(3) A participating school shall assess the extern’s learning outcome from the externship program. The school shall maintain accurate records of the extern’s educational experience in the externship program and records that indicate how the extern’s learning outcome translates into course credit.

(e) Participation in an externship program made available by a school shall be voluntary, may be terminated by the student at any time, and shall not be a prerequisite for graduation.

(f) The cosmetology establishment that chooses to utilize the extern is liable for the extern’s general liability insurance, as well as cosmetology malpractice liability insurance, and shall furnish proof to the participating school that the establishment is covered by both forms of liability insurance and that the extern is covered under that insurance.

(g) (1) It is the purpose of the externship program authorized by this section to provide students with skills, knowledge, and attitudes necessary to acquire employment in the field for which they are being trained, and to extend formalized classroom instruction.

(2) Instruction shall be based on skills, knowledge, attitudes, and performance levels in the area of cosmetology for which the instruction is conducted.

(3) An extern may perform only acts listed within the definition of the practice of cosmetology as provided in Section 7316, if a licensee directly supervises those acts, except that an extern may not use or apply chemical treatments unless the extern has received appropriate training in application of those treatments from an approved cosmetology school. An extern may work on a paying client only in an assisting capacity and only with the direct and immediate supervision of a licensee.

(4) The extern shall not perform any work in a manner that would violate law.

(Amended by Stats. 2003, Ch. 788, Sec. 56. Effective January 1, 2004.)






ARTICLE 10 - Licenses

7396

The form and content of a license issued by the board shall be determined in accordance with Section 164.

The license shall prominently state that the holder is licensed as a barber, cosmetologist, esthetician, manicurist, electrologist, or apprentice, and shall contain a photograph of the licensee.

(Amended by Stats. 2003, Ch. 788, Sec. 57. Effective January 1, 2004.)



7396.5

(a) Notwithstanding any other provision of law, the board may, in its sole discretion, issue a probationary license to an applicant subject to terms and conditions deemed appropriate by the board, including, but not limited to, the following:

(1) Continuing medical, psychiatric, or psychological treatment.

(2) Ongoing participation in a specified rehabilitation program.

(3) Abstention from the use of alcohol or drugs.

(4) Compliance with all provisions of this chapter.

(b) (1) Notwithstanding any other provision of law, and for purposes of this section, when deciding whether to issue a probationary license, the board shall request that an applicant with a dismissed conviction provide proof of that dismissal and shall give special consideration to applicants whose convictions have been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(2) The board shall also take into account and consider any other reasonable documents or individual character references provided by the applicant that may serve as evidence of rehabilitation as deemed appropriate by the board.

(c) The board may modify or terminate the terms and conditions imposed on the probationary license upon receipt of a petition from the applicant or licensee.

(d) For purposes of issuing a probationary license to qualified new applicants, the board shall develop standard terms of probation that shall include, but not be limited to, the following:

(1) A three-year limit on the individual probationary license.

(2) A process to obtain a standard license for applicants who were issued a probationary license.

(3) Supervision requirements.

(4) Compliance and quarterly reporting requirements.

(Amended by Stats. 2008, Ch. 675, Sec. 7. Effective January 1, 2009.)



7397

Every licensee shall display the license in a conspicuous place in his or her place of business or place of employment.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7398

A duplicate license shall be issued upon the filing of a statement explaining the loss, verified by the oath of the applicant, and accompanied by the fee required by this chapter.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7399

Under no circumstances shall a temporary license be issued.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7400

Every licensee of the board, except establishments shall, within 30 days after a change of address, notify the board of the new address, and, upon receipt of the notification, the board shall make the necessary changes in the register.

(Amended by Stats. 2003, Ch. 788, Sec. 58. Effective January 1, 2004.)



7401

(a) An individual licensed pursuant to Section 7396 shall report to the board at the time of license renewal, his or her practice status, designated as one of the following:

(1) Full-time practice in California.

(2) Full-time practice outside of California.

(3) Part-time practice in California.

(4) Not working in the industry.

(5) Retired.

(6) Other practice status, as may be further defined by the board.

(b) An individual licensed pursuant to Section 7396 shall, at the time of license renewal, identify himself or herself on the application as one of the following:

(1) Employee.

(2) Independent contractor or booth renter.

(3) Salon owner.

(c) An individual licensed pursuant to Section 7347 shall report to the board at the time of license renewal, whether either of the following is applicable to him or her:

(1) He or she has a booth renter operating in the establishment.

(2) He or she has an independent contractor operating in the establishment.

(d) The board shall report to the Senate Committee on Business and Professions and the Assembly Committee on Business and Professions within five years after the implementation of the provisions of this section on the licensee information collected, including an assessment of whether a certain type of licensee is more likely to receive complaints or citations, or to fail to pay taxes, and any recommendation on how to remedy problems found.

(Amended by Stats. 2003, Ch. 788, Sec. 59. Effective January 1, 2004.)



7402

Any person, firm, association or corporation violating this chapter, for which violation there is no specific penalty otherwise provided, is guilty of a misdemeanor and subject to a fine not to exceed two thousand five hundred dollars ($2,500) or imprisonment in the county jail not to exceed six months, or both a fine and imprisonment.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)






ARTICLE 11 - Disciplinary Proceedings

7403

(a) Notwithstanding any other provision of law, the board may revoke, suspend, or deny at any time any license required by this chapter on any of the grounds for disciplinary action provided in this article. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(b) The board may deny a license to an applicant on any of the grounds specified in Section 480.

(c) In addition to the requirements provided in Sections 485 and 486, upon denying a license to an applicant, the board shall provide a statement of reasons for the denial that does the following:

(1) Evaluates evidence of rehabilitation submitted by the applicant, if any.

(2) Provides the board’s criteria relating to rehabilitation, formulated pursuant to Section 482, that takes into account the age and severity of the offense, and the evidence relating to participation in treatment or other rehabilitation programs.

(3) If the board’s decision was based on the applicant’s prior criminal conviction, justifies the board’s denial of a license and conveys the reasons why the prior criminal conviction is substantially related to the qualifications, functions, or duties of a barber or cosmetologist.

(d) Commencing July 1, 2009, all of the following shall apply:

(1) If the denial of a license is due at least in part to the applicant’s state or federal criminal history record, the board shall, in addition to the information provided pursuant to paragraph (3) of subdivision (c), provide to the applicant a copy of his or her criminal history record if the applicant makes a written request to the board for a copy, specifying an address to which it is to be sent.

(A) The state or federal criminal history record shall not be modified or altered from its form or content as provided by the Department of Justice.

(B) The criminal history record shall be provided in such a manner as to protect the confidentiality and privacy of the applicant’s criminal history record and the criminal history record shall not be made available by the board to any employer.

(C) The board shall retain a copy of the applicant’s written request and a copy of the response sent to the applicant, which shall include the date and the address to which the response was sent.

(2) The board shall make this information available upon request by the Department of Justice or the Federal Bureau of Investigation.

(e) Notwithstanding Section 487, the board shall conduct a hearing of a license denial within 90 days of receiving an applicant’s request for a hearing. For all other hearing requests, the board shall determine when the hearing shall be conducted.

(f) In any case in which the administrative law judge recommends that the board revoke, suspend, or deny a license, the administrative law judge may, upon presentation of suitable proof, order the licensee to pay the board the reasonable costs of the investigation and adjudication of the case. For purposes of this section, “costs” include charges by the board for investigating the case, charges incurred by the office of the Attorney General for investigating and presenting the case, and charges incurred by the Office of Administrative Hearings for hearing the case and issuing a proposed decision.

(g) The costs to be assessed shall be fixed by the administrative law judge and shall not, in any event, be increased by the board. When the board does not adopt a proposed decision and remands the case to an administrative law judge, the administrative law judge shall not increase the amount of any costs assessed in the proposed decision.

(h) The board may enforce the order for payment in the superior court in the county where the administrative hearing was held. This right of enforcement shall be in addition to any other rights the board may have as to any licensee directed to pay costs.

(i) In any judicial action for the recovery of costs, proof of the board’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(j) Notwithstanding any other provision of law, all costs recovered under this section shall be deposited in the board’s contingent fund as a scheduled reimbursement in the fiscal year in which the costs are actually recovered.

(Amended by Stats. 2009, Ch. 140, Sec. 16. Effective January 1, 2010.)



7403.2

(a) Notwithstanding any other provision of law, the executive officer or his or her designee, pursuant to an inspection of an establishment where health and safety laws and regulations related to manicure and pedicure equipment have been violated and a citation issued, may, without advance hearing, suspend temporarily a license issued under this chapter if, in the opinion of the executive officer or his or her designee, the action is necessary to protect the public’s health and safety. The suspension shall be effective upon the executive officer or his or her designee providing written notice of the suspension to the licensee.

(b)  The suspension of a license pursuant to this section shall be immediately stayed. The license shall be placed on probation for one year from the date of the suspension and be subject to the following terms and conditions:

(1) The licensee shall undertake board-approved remedial training related to the health and safety laws and regulations applicable to the establishment.

(2) The licensee shall be subject to reinspection by the board. The owner of the establishment shall pay all costs of inspection.

(3) The licensee shall pay all citation fines to the board. In cases of economic hardship, the licensee may enter into an agreement with the board to make periodic payments to pay the citation fine amount.

(c) The licensee whose license was suspended under this section may appeal in writing to the disciplinary review committee to determine if the suspension and the probationary terms and conditions should be modified or set aside. The appeal shall be submitted to the committee within 30 days of the effective date of the license suspension. An appeal not submitted within that timeframe shall be rejected by the committee. The appeal shall be conducted pursuant to the process described in Section 7410. The licensee may appeal the decision of the committee to the program administrator pursuant to the process described in Section 7411.

(d) If the licensee fails to comply with the probationary terms and conditions imposed under this section, the board may petition to revoke the licensee’s probation. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) Upon the licensee’s successful completion of the probationary terms and conditions, the board shall reinstate the license.

(Added by Stats. 2006, Ch. 381, Sec. 1. Effective September 22, 2006.)



7403.5

(a) In addition to the authority provided by Sections 494 and 7403, the executive officer, in his or her discretion, may upon written notice immediately close any establishment which, upon completion of an inspection, is found to have health and safety violations of such a severe nature as to pose an immediate threat to public health and safety.

(b) The executive officer shall issue a written notice of suspension of the establishment license including the grounds therefor and a notice of closure. The notice of closure shall be posted at the establishment so as to be clearly visible to the general public and to patrons.

(c) Upon issuance of the written notice of suspension of the establishment license, the establishment shall immediately close to the general public and to patrons and shall discontinue all operations until the suspension has been vacated by the executive officer, the suspension expires, is superseded by an order issued under the authority of Section 494, or until the establishment no longer operates under this chapter.

(d) (1) Before issuing a suspension order under this section, the executive officer shall, if practical, give the establishment notice and an opportunity to be heard. If no hearing is provided prior to the issuance of the suspension order, the establishment may request one after the suspension has been issued.

(2) Notice and hearing under this section may be oral or written, including notice and hearing by telephone, facsimile transmission, or other electronic means as the circumstances permit.

(e) Upon correction of violations the establishment may request that the written notice of suspension be terminated. The executive officer shall conduct an inspection within 48 hours to determine whether the written notice of suspension may be terminated. If the written notice of suspension is not terminated upon inspection for failure of the establishment to correct violations, a charge of one hundred dollars ($100) shall be imposed for each subsequent inspection under this section.

(f) The notice of suspension shall remain posted until removed by the executive officer, but shall be in effect for no longer than 30 days. Removal of the notice of suspension by any person other than the executive officer or designated representative, or the refusal of an establishment to close upon issuance of the written notice of suspension of the establishment license is a violation of this chapter and may result in any sanctions authorized by this chapter.

(Added by Stats. 2003, Ch. 788, Sec. 61. Effective January 1, 2004.)



7404

The grounds for disciplinary action are as follows:

(a) Unprofessional conduct which includes, but is not limited to, any of the following:

(1) Incompetence or gross negligence, including failure to comply with generally accepted standards for the practice of barbering, cosmetology, or electrology or disregard for the health and safety of patrons.

(2) Repeated similar negligent acts.

(3) Conviction of any crime substantially related to the qualifications, functions, or duties of the licenseholder, in which case, the records of conviction or a certified copy shall be conclusive evidence thereof.

(4) Advertising by means of knowingly false or deceptive statements.

(b) Failure to comply with the requirements of this chapter.

(c) Failure to comply with the rules governing health and safety adopted by the board and approved by the State Department of Health Services, for the regulation of establishments, or any practice licensed and regulated under this chapter.

(d) Failure to comply with the rules adopted by the board for the regulation of establishments, or any practice licensed and regulated under this chapter.

(e) Continued practice by a person knowingly having an infectious or contagious disease.

(f) Habitual drunkenness, habitual use of or addiction to the use of any controlled substance.

(g) Obtaining or attempting to obtain practice in any occupation licensed and regulated under this chapter, or money, or compensation in any form, by fraudulent misrepresentation.

(h) Failure to display the license or health and safety rules and regulations in a conspicuous place.

(i) Engaging, outside of a licensed establishment and for compensation in any form whatever, in any practice for which a license is required under this chapter, except that when the service is provided because of illness or other physical or mental incapacitation of the recipient of the service and when performed by a licensee obtained for the purpose from a licensed establishment.

(j) Permitting a license to be used where the holder is not personally, actively, and continuously engaged in business.

(k) The making of any false statement as to a material matter in any oath or affidavit, which is required by the provisions of this chapter.

(l) Refusal to permit or interference with an inspection authorized under this chapter.

(m) Any action or conduct which would have warranted the denial of a license.

(n) Failure to surrender a license that was issued in error or by mistake.

(Amended by Stats. 2003, Ch. 788, Sec. 62. Effective January 1, 2004.)



7404.1

Any person, firm, association, or corporation violating this chapter is guilty of a misdemeanor unless a specific penalty is otherwise provided.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7405

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article. The board may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 2003, Ch. 788, Sec. 63. Effective January 1, 2004.)






ARTICLE 12 - Administrative Fines and Citations

7406

In addition to the authority to conduct disciplinary proceedings under this chapter, the board, through its duly authorized representatives, shall have authority to assess administrative fines for the violation of any section of this chapter or the violation of any rules and regulations adopted by the board under this chapter.

(Amended by Stats. 2003, Ch. 788, Sec. 64. Effective January 1, 2004.)



7407

The board shall establish by regulation a schedule of administrative fines for violations of this chapter. All moneys collected under this section shall be deposited in the board’s contingent fund.

The schedule shall indicate for each type of violation whether, in the board’s discretion, the violation can be corrected. The board shall review and revise the schedule of administrative fines for violations by January 1, 2005. The board shall ensure that it and the Bureau for Private Postsecondary and Vocational Education do not issue citations for the same violation.

(Amended by Stats. 2003, Ch. 788, Sec. 65. Effective January 1, 2004.)



7408

The board, through its duly authorized representatives, shall issue a citation with respect to any violation for which an administrative fine may be assessed. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the specific provision alleged to have been violated. The administrative fine, if any, shall attach at the time the citation is written. The citation shall include an order to correct any condition or violation which lends itself to correction, as determined by the board pursuant to Section 7406.

(Amended by Stats. 2003, Ch. 788, Sec. 66. Effective January 1, 2004.)



7409

Any licensee served with a citation may avoid the payment of the associated administrative fine by presentation of written proof satisfactory to the board, or its executive officer, that the violation has been corrected. This provision applies only to a licensee’s first violation in any three-year period of any single provision of this chapter or the rules and regulations adopted pursuant to this chapter. Proof of correction shall be presented to the board, through its executive officer, in a time and manner prescribed by the board. The board may, in its discretion, extend for a reasonable period the time within which to correct the violation upon the showing of good cause. Notices of correction filed after the prescribed date shall not be acceptable and the administrative fine shall be paid.

(Amended by Stats. 2003, Ch. 788, Sec. 67. Effective January 1, 2004.)



7410

Persons to whom a notice of violation or a citation is issued and an administrative fine assessed may appeal the citation to a disciplinary review committee established by the board. All appeals shall be submitted in writing to the program within 30 days of the date the citation was issued. Appeals of citations that are not submitted in a timely manner shall be rejected.

After a timely appeal has been filed with the program, the administrative fine, if any, shall be stayed until the appeal has been adjudicated.

Persons appealing a citation, or their appointed representatives, may appear in person before the disciplinary review committee. The appellant may present written or oral evidence relating to the facts and circumstances relating to the citation that was issued. Following an appeal to a disciplinary review committee, the disciplinary review committee shall issue a decision, based on findings of fact, which may affirm, reduce, dismiss, or alter any charges filed in the citation. In no event shall the administrative fine be increased. The appellant shall be provided with a written copy of the disciplinary review committee’s decision relating to the appeal.

(Amended by Stats. 2010, Ch. 415, Sec. 28. Effective January 1, 2011.)



7411

Persons receiving a decision from a disciplinary review committee may appeal the decision by filing a written request, within 30 days after receipt of the decision, to the program administrator. Following a hearing to appeal the decision of a disciplinary review committee, the director shall thereafter issue a decision, based on findings of fact, affirming, modifying or vacating the citation or penalty, or directing other appropriate relief. In no event shall the administrative fine be increased. The hearing to contest the decision of a disciplinary review committee shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all powers granted therein.

(Amended by Stats. 1998, Ch. 970, Sec. 15. Effective January 1, 1999.)



7413

Appeals of citations not filed in a timely manner or failure of the appellant or the appellant’s representative to appear before the disciplinary review committee at the appointed time except when good cause is shown, shall cause the citation to become final and there shall be no administrative appeal except as otherwise provided by law.

(Amended by Stats. 1998, Ch. 970, Sec. 17. Effective January 1, 1999.)



7414

Persons who fail to pay administrative fines that were not contested or were contested but the appeal has been adjudicated, shall not be issued a license or allowed to renew any licenses issued to them until all fines are paid in addition to any application, renewal, or delinquency fees which are required.

(Amended by Stats. 2000, Ch. 568, Sec. 82. Effective January 1, 2001.)






ARTICLE 12.5 - Tanning Facilities

7414.1

All records required by law to be kept by tanning facilities subject to the Filante Tanning Facility Act of 1988 (Chapter 23 (commencing with Section 22700) of Division 8), including, but not limited to, records relating to written warning statements, the sign required to be posted, the qualifications of facility operators, statements of acknowledgment, parental consent forms, and injury reports, shall be open to inspection by the board, or its authorized representatives, during any inspection, or during any investigation initiated in response to a complaint that the tanning facility has violated any provision of the Filante Tanning Facility Act of 1988. A copy of any or all of those records shall be provided to the board, or its authorized representatives, immediately upon request.

(Amended by Stats. 2003, Ch. 788, Sec. 69. Effective January 1, 2004.)



7414.2

(a) Notwithstanding any other provision of law, a violation of the Filante Tanning Facility Act of 1988 (Chapter 23 (commencing with Section 22700) of Division 8), is an infraction subject to the procedures described in Sections 19.6 and 19.7 of the Penal Code when:

(1) A complaint or a written notice to appear in court pursuant to Chapter 5c (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code is filed in court charging the offense as an infraction, or

(2) The court, with the consent of the defendant and the prosecution, determines that the offense is an infraction in which event the case shall proceed as if the defendant has been arraigned on an infraction complaint.

(b) Notwithstanding any other provision of law, a violation of any of the provisions of the Filante Tanning Facility Act of 1988, which is an infraction, is punishable by a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000).

(c) This section shall become effective July 1, 1994.

(Added by Stats. 1993, Ch. 521, Sec. 1. Effective January 1, 1994. Section operative July 1, 1994, by its own provisions.)



7414.3

(a) Any representative of the board designated by the director shall have the authority to issue a written notice to appear in court pursuant to Chapter 5c (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code. Representatives so designated are not peace officers and are not entitled to safety member retirement benefits, as a result of that designation. Except as otherwise provided, the representative’s authority is limited to the issuance of written notices to appear for infraction violations of the Filante Tanning Facility Act of 1988 and only when the violation is committed in the presence of the representative.

(b) There shall be no civil liability on the part of, and no cause of action shall arise against, any representative, acting pursuant to subdivision (a) and within the scope of his or her authority, for false arrest or false imprisonment arising out of any arrest which is lawful or which the representative, at the time of that arrest, had reasonable cause to believe was lawful.

(c) This section shall become effective July 1, 1994.

(Amended by Stats. 2003, Ch. 788, Sec. 70. Effective January 1, 2004.)



7414.4

The board, and its authorized representatives, may disseminate information to tanning facilities regarding compliance with the Filante Tanning Facility Act of 1988.

(Amended by Stats. 2003, Ch. 788, Sec. 71. Effective January 1, 2004.)



7414.5

This article shall be applicable only to those tanning facilities operated in conjunction with, or at the same location as, an establishment licensed under this chapter.

(Added by Stats. 1993, Ch. 521, Sec. 1. Effective January 1, 1994.)



7414.6

The board may adopt regulations concerning the operation of tanning facilities in licensed establishments.

(Amended by Stats. 2003, Ch. 788, Sec. 72. Effective January 1, 2004.)






ARTICLE 13 - Revenue

7415

Licenses issued under this chapter, unless specifically excepted, shall be issued for a two-year period and shall expire at midnight on the last day of the month of issuance by the board.

(Amended by Stats. 2003, Ch. 788, Sec. 73. Effective January 1, 2004.)



7417

Except as otherwise provided in this article, a license that has expired for failure of the licensee to renew within the time fixed by this article may be renewed at any time within five years following its expiration upon application and payment of all accrued and unpaid renewal fees and delinquency fees. If the license is renewed after its expiration, the licensee, as a condition precedent to renewal, shall also pay the delinquency fee and meet current continuing education requirements, if applicable, prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, or on the date on which the accrued renewal fees are paid, or on the date on which the delinquency fee, if any, is paid, whichever occurs last. If so renewed, the license shall continue in effect through the expiration date provided in this article which next occurs following the effective date of the renewal, when it shall expire if it is not again renewed.

(Amended by Stats. 1998, Ch. 970, Sec. 17.5. Effective January 1, 1999.)



7418

Except as otherwise provided in this article, a license which has not been renewed within five years following its expiration shall be deemed canceled and may not be renewed, restored, reinstated, or reissued thereafter. The holder of the canceled license may obtain a new license only by submitting an application, paying all required fees, and qualifying for and passing the examination that would be required if the holder were applying for the license for the first time.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7419

A suspended license is subject to expiration and shall be renewed by the licensee as provided in this article, but that renewal does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7420

A revoked license is subject to expiration as provided in this article, but may not be renewed. If it is reinstated pursuant to the Administrative Procedure Act after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the current renewal fee.

(Repealed and added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7421

The fees shall be set by the board, within the limits set forth in this article, in amounts necessary to cover the expenses of the board in performing its duties under this chapter.

(Amended by Stats. 2003, Ch. 788, Sec. 75. Effective January 1, 2004.)



7422

All fees collected on behalf of the board and all receipts of every kind and nature, shall be reported to the Controller at the beginning of each month for the month preceding. At the same time the entire amount of collections shall be paid into the State Treasury, and shall be credited to the Barbering and Cosmetology Contingent Fund, which fund is hereby created.

The moneys in the contingent fund shall be appropriated to the board pursuant to the annual Budget Act and out of it shall be paid all salaries and all other expenses necessarily incurred in carrying into effect this chapter.

(Amended by Stats. 2003, Ch. 788, Sec. 76. Effective January 1, 2004.)



7423

The amounts of the fees required by this chapter relating to licenses for individual practitioners are as follows:

(a) (1) Cosmetologist application and examination fee shall be the actual cost to the board for developing, purchasing, grading, and administering the examination.

(2) A cosmetologist initial license fee shall not be more than fifty dollars ($50).

(b) (1) An esthetician application and examination fee shall be the actual cost to the board for developing, purchasing, grading, and administering the examination.

(2) An esthetician initial license fee shall not be more than forty dollars ($40).

(c) (1) A manicurist application and examination fee shall be the actual cost to the board for developing, purchasing, grading, and administering the examination.

(2) A manicurist initial license fee shall not be more than thirty-five dollars ($35).

(d) (1) A barber application and examination fee shall be the actual cost to the board for developing, purchasing, grading, and administering the examination.

(2) A barber initial license fee shall be not more than fifty dollars ($50).

(e) (1) An electrologist application and examination fee shall be the actual cost to the board for developing, purchasing, grading, and administering the examination.

(2) An electrologist initial license fee shall be not more than fifty dollars ($50).

(f) An apprentice application and license fee shall be not more than twenty-five dollars ($25).

(g) The license renewal fee for individual practitioner licenses that are subject to renewal shall be not more than fifty dollars ($50).

(h) Notwithstanding Section 163.5 the license renewal delinquency fee shall be 50 percent of the renewal fee in effect on the date of renewal.

(i) Any preapplication fee shall be established by the board in an amount sufficient to cover the costs of processing and administration of the preapplication.

(Repealed and added by Stats. 2003, Ch. 788, Sec. 78. Effective January 1, 2004.)



7424

The amounts of the fees payable under this chapter relating to licenses to operate an establishment are as follows:

(a) The application and initial license fee shall be not more than eighty dollars ($80).

(b) The renewal fee shall be not more than forty dollars ($40).

(c) The delinquency fee is 50 percent of the renewal fee in effect on the date of renewal.

(d) Any application and initial license fee for the change of ownership of an existing establishment may be established by the board in an amount less than the fee prescribed for a new establishment, but sufficient to cover the costs of processing the application and issuing the license.

(Amended by Stats. 1992, Ch. 213, Sec. 4. Effective July 15, 1992. Applicable from July 1, 1992, pursuant to Sec. 6 of Ch. 213.)



7425

The amounts of the fees payable under this chapter relating to licenses to operate a mobile unit are as follows:

(a) The application fee shall be not more than fifty dollars ($50).

(b) The initial inspection and license fee shall not be more than one hundred dollars ($100).

(c) The renewal fee shall be not more than forty dollars ($40).

(d) The delinquency fee shall be 50 percent of the renewal fee in effect on the date of renewal, notwithstanding Section 163. 5.

(Amended (as added by Stats. 1990, Ch. 1672) by Stats. 1991, Ch. 1172, Sec. 20. Operative July 1, 1992, by Sec. 30 of Ch. 1172.)



7426

The fee for a duplicate license as provided for in Section 7398 shall be ten dollars ($10).

(Added by Stats. 1990, Ch. 1672, Sec. 3. Operative July 1, 1992, by Sec. 10 of Ch. 1672.)



7426.5

The board may, by regulation, divide the fees payable under this chapter relating to licenses into separate categories based upon processing functions, such as application review, examination administration, or license issuance, provided that the combined fees for those processing functions do not exceed the maximum amount prescribed by the license category.

The board may, by regulation, establish procedures whereby some or all of a fee submitted in connection with an application for licensure would be forfeited by an applicant who has withdrawn his or her application, fails to appear for an examination, or is required to retake an examination.

(Added by Stats. 1999, Ch. 983, Sec. 8. Effective January 1, 2000.)









CHAPTER 11 - Repossessors

ARTICLE 1 - General Provisions

7500

This chapter of the Business and Professions Code constitutes the chapter on repossessors. It may be cited as the “Collateral Recovery Act.”

(Amended by Stats. 1995, Ch. 505, Sec. 1. Effective January 1, 1996.)



7500.1

The following terms as used in this chapter have the meaning expressed in this section:

(a) “Advertisement” means any written or printed communication, including a directory listing, except a free telephone directory listing that does not allow space for a license number.

(b) “Assignment” means a written authorization by the legal owner, lienholder, lessor or lessee, or the agent of any of them, to skip trace, locate, or repossess or to collect money payment in lieu of repossession of any collateral, including, but not limited to, collateral registered under the Vehicle Code that is subject to a security agreement that contains a repossession clause. “Assignment” also means a written authorization by an employer to recover any collateral entrusted to an employee or former employee in possession of the collateral. A photocopy of an assignment, facsimile copy of an assignment, or electronic format of an assignment shall have the same force and effect as an original written assignment.

(c) “Bureau” means the Bureau of Security and Investigative Services.

(d) “Chief” means the Chief of the Bureau of Security and Investigative Services.

(e) “Collateral” means any specific vehicle, trailer, boat, recreational vehicle, motor home, appliance, or other property that is subject to a security agreement.

(f) “Combustibles” means any substance or article that is capable of undergoing combustion or catching fire, or that is flammable, if retained.

(g) “Dangerous drugs” means any controlled substances as defined in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code.

(h) “Deadly weapon” means and includes any instrument or weapon of the kind commonly known as a blackjack, slungshot, billy, sandclub, sandbag, metal knuckles, dirk, dagger, pistol, or revolver, or any other firearm, any knife having a blade longer than five inches, any razor with an unguarded blade, and any metal pipe or bar used or intended to be used as a club.

(i) “Debtor” means any person obligated under a security agreement.

(j) “Department” means the Department of Consumer Affairs.

(k) “Director” means the Director of Consumer Affairs.

(l) “Electronic format” includes, but is not limited to, a text message, e-mail, or Internet posting.

(m) “Health hazard” means any personal effects which if retained would produce an unsanitary or unhealthful condition, or which might damage other personal effects.

(n) “Legal owner” means a person holding a security interest in any collateral that is subject to a security agreement, a lien against any collateral, or an interest in any collateral that is subject to a lease agreement.

(o) “Licensee” means an individual, partnership, limited liability company, or corporation licensed under this chapter as a repossession agency.

(p) “Multiple licensee” means a repossession agency holding more than one repossession license under this chapter, with one fictitious trade style and ownership, conducting repossession business from additional licensed locations other than the location shown on the original license.

(q) “Person” includes any individual, partnership, limited liability company, or corporation.

(r) “Personal effects” means any property that is not the property of the legal owner.

(s) “Private building” means and includes any dwelling, outbuilding, or other enclosed structure.

(t) “Qualified certificate holder” or “qualified manager” is a person who possesses a valid qualification certificate in accordance with the provisions of Article 5 (commencing with Section 7504) and is in active control or management of, and who is a director of, the licensee’s place of business.

(u) “Registrant” means a person registered under this chapter.

(v) “Secured area” means and includes any fenced and locked area.

(w) “Security agreement” means an obligation, pledge, mortgage, chattel mortgage, lease agreement, deposit, or lien, given by a debtor as security for payment or performance of his or her debt, by furnishing the creditor with a recourse to be used in case of failure in the principal obligation. “Security agreement” also includes a bailment where an employer-employee relationship exists or existed between the bailor and the bailee.

(x) “Services” means any duty or labor to be rendered by one person for another.

(y) “Violent act” means any act that results in bodily harm or injury to any party involved.

(z) The amendments made to this section during the 2005–06 Regular Session shall not be deemed to exempt any person from the provisions of this chapter.

(Amended by Stats. 2011, Ch. 432, Sec. 18. Effective January 1, 2012.)



7500.2

(a) A repossession agency means and includes any person who, for any consideration whatsoever, engages in business or accepts employment to locate or recover collateral, whether voluntarily or involuntarily, including, but not limited to, collateral registered under the provisions of the Vehicle Code which is subject to a security agreement, except for any person registered pursuant to Article 7 (commencing with Section 7506).

(b) A repossession agency licensed pursuant to this chapter shall only transact business with another person or entity as an independent contractor.

(c) A repossession agency shall not allow a person or entity other than the qualified certificate holder, as provided in Section 7505.1, or the owner or officer of the repossession agency, to manage the day-to-day operations, operate, control, or transact business covered by this act, except as provided in Section 7503.3.

(Amended by Stats. 2014, Ch. 390, Sec. 1. Effective September 17, 2014.)



7500.3

(a) A repossession agency shall not include any of the following:

(1) Any bank subject to the jurisdiction of the Commissioner of Financial Institutions of the State of California under Division 1 (commencing with Section 99) of the Financial Code or the Comptroller of the Currency of the United States.

(2) Any person organized, chartered, or holding a license or authorization certificate to make loans pursuant to the laws of this state or the United States who is subject to supervision by any official or agency of this state or the United States.

(3) An attorney at law in performing his or her duties as an attorney at law.

(4) The legal owner of collateral that is subject to a security agreement; or a bona fide employee employed exclusively and regularly by the legal owner of collateral that is subject to a security agreement. With regard to collateral subject to registration under the Vehicle Code, the legal owner shall be the legal owner listed on the records of the Department of Motor Vehicles or the seller or lessor named on a valid conditional sales contract or rental or lease agreement if the seller or lessor is a licensed vehicle dealer as defined in Section 285 of the Vehicle Code.

(5) An officer or employee of the United States of America, or of this state or a political subdivision thereof, while the officer or employee is engaged in the performance of his or her official duties.

(6) A qualified certificate holder or a registrant when performing services for, or on behalf of, a licensee.

(7) A dealer, including its bona fide employees, regularly engaged in the sale of collateral designed primarily for agricultural use, as defined in subdivision (b) of Section 51201 of the Government Code, for use in the care of lawns and gardens, or for use as special construction equipment, as defined in subdivision (b) of Section 565 of the Vehicle Code, or for use in the production, generation, storage, or transmission of mechanical or electric energy, that is subject to a security agreement of the manufacturer or an affiliate of that manufacturer, provided the following requirements are met:

(A) The dealer or the secured party maintains adequate records of all repossessions.

(B) The dealer or the secured party completes a collateral condition report.

(C) The dealer or the secured party records any odometer or hour meter readings.

(D) The dealer or the secured party creates records of all transactions pertaining to the sale of the collateral, including, but not limited to, bids solicited and received, cash received, remittances to the seller, and allocation of any moneys not so remitted to appropriate ledger accounts.

(E) The dealer removes and stores any personal effects that were taken with the collateral for a minimum of 60 days in a secure manner, completes an inventory of the personal effects, and notes the date that inventory is taken.

(F) If personal effects that were taken with the collateral are to be released to someone other than the debtor, the dealer shall request written authorization to do so from the debtor. The dealer may dispose of personal effects after storing them for at least 60 days pursuant to subparagraph (E).

(b) Entities described in paragraph (7) of subdivision (a), or a debtor, lienholder, lessor or lessee, or an agent thereof shall not by any means, directly or indirectly, expressed or implied, instruct, coerce, or attempt to coerce another person to violate any law, regulation, or rule regarding the recovery of collateral, including, but not limited to, the provisions of this chapter or Section 9609 of the Commercial Code.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 476, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Ch. 476.)



7500.3-1

A repossession agency shall not include any of the following:

(a) Any bank subject to the jurisdiction of the Commissioner of Financial Institutions of the State of California under Division 1 (commencing with Section 99) of the Financial Code or the Comptroller of the Currency of the United States.

(b) Any person organized, chartered, or holding a license or authorization certificate to make loans pursuant to the laws of this state or the United States who is subject to supervision by any official or agency of this state or the United States.

(c) An attorney at law in performing his or her duties as an attorney at law.

(d) The legal owner of collateral that is subject to a security agreement or a bona fide employee employed exclusively and regularly by the legal owner of collateral that is subject to a security agreement. With regard to collateral subject to registration under the Vehicle Code, the legal owner shall be the legal owner listed on the records of the Department of Motor Vehicles or the seller or lessor named on a valid conditional sales contract or rental or lease agreement if the seller or lessor is a licensed vehicle dealer as defined in Section 285 of the Vehicle Code.

(e) An officer or employee of the United States of America, or of this state or a political subdivision thereof, while the officer or employee is engaged in the performance of his or her official duties.

(f) A qualified certificate holder or a registrant when performing services for, or on behalf of, a licensee.

(g) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 476, Sec. 2. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)






ARTICLE 2 - Administration

7501

There is in the Department of Consumer Affairs a Bureau of Security and Investigative Services. The bureau is under the supervision and control of the director. The director shall administer and enforce the provisions of this chapter.

(Amended by Stats. 1993, Ch. 1263, Sec. 7. Effective January 1, 1994.)



7501.05

Protection of the public shall be the highest priority for the Bureau of Security and Investigative Services in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 30. Effective January 1, 2003.)



7501.1

The Governor shall appoint a chief of the bureau at a salary to be fixed in accordance with Section 12080.3 of the Government Code. The chief shall serve under the direction and supervision of the director.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7501.2

Every power and duty granted to or imposed upon the director under this chapter may be delegated to the chief, except that the director may not delegate authority to adopt or otherwise act upon any proposed decision of a hearing officer after a hearing under the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The chief may delegate any power or duty granted to or imposed upon him or her under this chapter to the deputy chief, to the assistant chief, or to any inspection, investigation, or auditing personnel of the bureau.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7501.3

The director, in accordance with the State Civil Service Act, and Section 159.5, may appoint and fix the compensation of such clerical, inspection, investigation, and auditing personnel, as well as an assistant chief, as may be necessary to carry out the provisions of this chapter. Except as otherwise provided in Section 159.5, all personnel shall perform their respective duties under the supervision and direction of the chief.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7501.4

The chief shall gather evidence of violations of this chapter and of any rule or regulation established pursuant to this chapter by persons engaged in the business of repossession who fail to obtain licenses and shall gather evidence of violations and furnish that evidence to the prosecuting officers of any county or city for the purpose of prosecuting all violations occurring within their jurisdiction.

The chief, with the approval of the director, may require the attendance of witnesses and examine under oath all persons whose testimony he or she requires, relative to the affairs of a licensee or to the subject matter of any examination, investigation, or hearing.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7501.5

It shall be the duty of the chief to initiate and conduct investigations into the business and affairs of licensees on the chief’s own motion.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7501.6

The director may establish and enforce such rules and regulations as may be reasonable and necessary for the examination and licensing of applicants, for the conduct of licensees, and for the general enforcement of various provisions of this chapter in the protection of the public.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7501.7

If, upon investigation, the director determines that a licensee, a qualified certificate holder, or a registrant is in violation of Section 7508.1, 7508.2, 7508.3, 7508.4, 7508.5, or 7508.6, the director may issue a citation to the licensee, qualified certificate holder, or registrant. The citation shall be in writing and shall describe with particularity the nature of the violation, including specific references to the provision of law determined to have been violated, and shall be delivered by certified mail to the licensee’s, qualified certificate holder’s, or registrant’s address of record. If the citation is issued to the qualified certificate holder or registrant, a copy of the citation shall also be sent by certified mail to the licensee’s address of record. If the director deems it appropriate, the citation may contain an order of abatement fixing a reasonable time for abatement of the violation and may contain assessment of an administrative fine not to exceed two thousand five hundred dollars ($2,500).

A citation or fine assessment shall inform the licensee, qualified certificate holder, or registrant that if he or she desires a hearing to contest the finding of a violation, the hearing shall be requested by written notice to the director within 30 days of the issuance of the citation or assessment, as appropriate. Any request for reconsideration received in writing by the director within the 30 days shall stay the 30 days allowed to request a hearing while the director reconsiders the fine assessment. Upon decision, the director shall notify the licensee, qualified certificate holder, or registrant in writing whether the fine assessment has been withdrawn or the fine assessment has been reaffirmed. If the fine assessment has been reaffirmed, the director shall again inform the licensee, qualified certificate holder, or registrant in writing that he or she has 30 days to request a hearing. If a hearing is not requested pursuant to this section, payment of any fine shall not constitute an admission of the violation charged. Hearings shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

If the licensee, qualified certificate holder, or registrant neither requests a hearing nor pays the assessed fine within 30 days of the assessment, the license, qualification certificate, or registration of the person shall not be renewed pursuant to Section 7503.10 and no registration shall be issued pursuant to Article 7 (commencing with Section 7506) until the assessed fine is paid.

Administrative fines collected pursuant to this section shall be deposited in the Private Security Services Fund.

(Amended by Stats. 1996, Ch. 624, Sec. 2. Effective January 1, 1997.)



7501.8

(a) When considering the denial of a license, registration, or certificate under Section 7503.5, for which application has been made under this chapter, the director, in evaluating the rehabilitation of the applicant and the applicant’s present eligibility for a license, registration, or certificate, shall consider the following criteria:

(1) The nature and severity of the act or crime under consideration as grounds for denial.

(2) Evidence of any act committed subsequent to the act or crime under consideration as grounds for denial, which also could be considered as grounds for denial under Section 7503.5.

(3) The time that has elapsed since commission of the act or crime referred to in paragraph (1) or (2).

(4) The extent to which the applicant has complied with any terms of parole, probation, restitution, or any other sanctions lawfully imposed against the applicant.

(5) Evidence, if any, of rehabilitation submitted by the appplicant.

(b) When considering the suspension or revocation of a license, registration, or certificate issued under this chapter on the grounds of conviction of a crime, the director, in evaluating the rehabilitation of the person and the person’s present eligibility for a license, registration, or certificate, shall consider the following criteria:

(1) Nature and severity of the act or offense.

(2) Total criminal record.

(3) The time that has elapsed since commission of the act or offense.

(4) Whether the licensee has complied with any terms of parole, probation, restitution, or any other sanctions lawfully imposed against the licensee.

(5) If applicable, evidence of expungement proceedings pursuant to Section 1203.4 of the Penal Code.

(6) Evidence, if any, of rehabilitation submitted by the licensee.

(c) When considering a petition for reinstatement of a license, registration, or certificate, the director shall evaluate evidence of rehabilitation, considering those criteria of rehabilitation listed in subdivision (b).

(Added by Stats. 1981, Ch. 1138, Sec. 11.)






ARTICLE 3 - Application of Chapter

7502

No person shall engage within this state in the activities of a repossession agency as defined in Section 7500.2 unless the person holds a valid repossession agency license or is exempt from licensure pursuant to Section 7500.2 or 7500.3.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7502.1

(a) Any person who violates any provision of this chapter, or who conspires with another person to violate any provision of this chapter, or who knowingly engages a nonexempt unlicensed person to repossess collateral on his or her behalf is guilty of a misdemeanor, and is punishable by a fine of five thousand dollars ($5,000), or by imprisonment in the county jail for not more than one year, or by both the fine and imprisonment. In addition, any tow vehicle subject to registration under the Vehicle Code that is used to violate any provision of this chapter is subject to removal and impound pursuant to Section 22850 of the Vehicle Code.

(b) Within existing resources, the Commissioner of Financial Institutions, the Commissioner of Corporations, and the Director of Motor Vehicles may each designate employees to investigate and report on violations of this chapter by any of the licensees of their respective departments. Those employees are authorized to actively cooperate with the bureau in the investigation of those activities.

(c) A proceeding to impose the penalties specified in subdivision (a) may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, by the city prosecutor in any city or city and county having a full-time city prosecutor, for the jurisdiction in which the violation occurred. If the action is brought by a district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Security Services Fund.

(Amended by Stats. 2009, Ch. 322, Sec. 1. Effective January 1, 2010.)



7502.2

(a) A financial institution or a buy-here-pay-here dealer, as defined by Section 241 of the Vehicle Code, that knowingly engages a nonexempt unlicensed person to repossess collateral on its behalf is guilty of a misdemeanor, and is punishable by a fine of five thousand dollars ($5,000).

(b) Within existing resources, the Commissioner of Business Oversight may designate employees to investigate and report on violations of this section by any of the licensees of their department. Those employees are authorized to actively cooperate with the bureau in the investigation of those activities.

(c) A proceeding to impose the fine specified in subdivision (a) may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, by the city prosecutor in any city or city and county having a full-time city prosecutor, for the jurisdiction in which the violation occurred. If the action is brought by a district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Security Services Fund.

(Amended by Stats. 2014, Ch. 390, Sec. 2. Effective September 17, 2014.)



7502.3

Any person who knowingly falsifies the fingerprints or photographs required by any provision of this chapter is guilty of a felony.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7502.4

In addition to the remedy provided for in Section 125.5, the superior court for the county in which any licensee licensed under this chapter has engaged or is about to engage in any act which constitutes a violation of this chapter may, upon a petition filed by the director and accompanied by an affidavit or affidavits in support thereof and a memorandum of points and authorities, issue a temporary restraining order or other appropriate order restraining the licensee from engaging in the business or profession for which the person is licensed or from any part thereof, in accordance with the provisions of this section.

(a) If an affidavit in support of the petition show that the licensee has engaged or is about to engage in acts or ommissions constituting a violation of this chapter and if the court is satisfied that permitting the licensee to continue to engage in the business and profession for which the license was issued will endanger the public health, safety, or welfare, the court may issue an order temporarily restraining the licensee from engaging in the profession for which he or she is licensed.

(b) The order may not be issued without notice to the licensee unless it appears from facts shown by the affidavit that serious injury would result to the public before the matter can be heard on notice.

(c) Except as otherwise specifically provided by this section, proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that no undertaking shall be required.

(d) When a restraining order is issued pursuant to this section, or within a time to be allowed by the superior court, but in any case not more than 30 days after the restraining order is issued, an accusation shall be filed by the director pursuant to Section 11503 of the Government Code. The accusation shall be served upon the licensee as provided by Section 11505 of the Government Code. The licensee shall have all of the rights and privileges available as specified in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. However, if the licensee requests a hearing on the accusation, the director shall provide the licensee with a hearing within 30 days of the request and a decision within 15 days of the date of the conclusion of the hearing, or the court may nullify the restraining order previously issued. Any restraining order issued pursuant to this section shall be dissolved by operation of law at such time the director’s decision is subject to judicial review pursuant to Section 1094.5 of the Code of Civil Procedure.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7502.5

The provisions of this chapter do not prevent the local authorities in any city, county, or city and county, by ordinance and within the exercise of the police power of the city, county, or city and county from requiring repossession agency licensees or registrants to register their names and a file copy of their state identification cards with the city, county, or city and county. No fee may be charged nor may any application be required by the city, county, or city and county for the registration.

(Amended by Stats. 1995, Ch. 505, Sec. 7. Effective January 1, 1996.)



7502.6

(a) The superior court in and for the county wherein any person carries on, or attempts to carry on, business as a repossession agency without first having obtained a license pursuant to this chapter, or carries on that business after the revocation or expiration of any license or during the period of suspension of any license, may, on application of the director, or any person licensed under this act or association representing those licensees or any member of the general public, issue an injunction or other appropriate order restraining that conduct and may impose civil fines not exceeding ten thousand dollars ($10,000).

(b) A proceeding to impose the fine specified in subdivision (a) and enjoin the unlicensed operation of a repossession agency business may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, by a city prosecutor in any city or city and county having a full-time city prosecutor, for the jurisdiction in which the unlicensed activity has occurred. If the action is brought by a district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered, and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Investigator Fund.

(c) The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that there shall be no requirement to allege facts necessary to show or tending to show lack of an adequate remedy at law or irreparable injury.

(Added by Stats. 1990, Ch. 1015, Sec. 1.5.)






ARTICLE 4 - Licenses

7503

An application for a repossession agency license shall be made in writing to, and filed with, the bureau in the form that may be required by the director and shall be accompanied by the original license fee prescribed by this chapter. The director may require the submission of any other pertinent information, evidence, statements, or documents.

Every application for a repossession agency license shall be signed by the applicant and state, among other things that may be required, the name of the applicant and the name under which the applicant will do business, the location by number and street and city of the office of the business for which the license is sought, and the usual business hours the business will maintain. An applicant who declares as true any material matter pursuant to this section that he or she knows to be false is guilty of a misdemeanor. The residence address, residence telephone number, and driver’s license number of each licensee, principal owner of each licensee, and any applicant for a license, if requested, shall be confidential pursuant to the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code) and shall not be released to the public.

No license shall be issued in any fictitious name which may be confused with or which is similar to any federal, state, county, or municipal governmental function or agency, or in any name which may tend to describe any business function or enterprise not actually engaged in by the applicant, or in any name which is the same as or so similar to that of any existing licensee as would tend to deceive the public, or in any name which would otherwise tend to be deceptive or misleading.

The application form shall contain a statement informing the applicant that a false or dishonest answer to a question may be grounds for denial or subsequent suspension or revocation of a repossession agency license.

(Amended by Stats. 2002, Ch. 402, Sec. 1. Effective January 1, 2003.)



7503.1

(a) Each individual applicant for examination and each manager, partner of a partnership, and officer of a corporation shall submit with the application, one personal identification form provided by the chief upon which shall appear a photograph taken within one year immediately preceding the date of the filing of the application together with two legible sets of fingerprints, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check, and a personal description of each person respectively.

(b) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants, excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(Amended by Stats. 1999, Ch. 318, Sec. 3. Effective January 1, 2000.)



7503.2

If the applicant for license is an individual, the application shall state the full residence address of the applicant and that the applicant is to be personally and actively in charge of the business for which the license is sought, or if any other qualified certificate holder is to be actively in charge of such business, the application shall so state and set forth the name of the person. The application shall also state whether the applicant has ever used an alias. The application shall be subscribed and verified by the applicant and, if any other person is to be actively in charge of the business, the application shall also be subscribed and verified by that person.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7503.3

If the applicants for license are copartners, the application shall state the true names and addresses of all partners and the name of the partner to be actively in charge of the business for which the license is sought. If a qualified certificate holder other than a partner is to be actively in charge of the business then the application shall state the name and address of that person. The application shall be subscribed and verified by all of the partners and, if any other person is to be actively in charge of the business, the application shall also be subscribed and verified by that person. The application shall also state whether any of the partners has ever used an alias.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7503.4

(a) If the applicant for a license is a corporation, the application shall state the true names and complete residence addresses of all officers. The application shall also state the name and address of the person to be actively in charge of the business for which the license is sought. The application shall be subscribed and verified by a duly authorized officer of the applicant and by the qualified certificate holder thereof. The application shall also state whether any of the officers has ever used an alias.

(b) If the applicant for a license is a limited liability company, the application shall state the true names and complete residence addresses of all owners and the name and address of the owner to be actively in charge of the business for which the license is sought. If a qualified certificate holder, other than an owner, is to be actively in charge of the business, then the application shall state the name and address of that person. The application shall be subscribed and verified by each owner and, if any other person is to be actively in charge of the business, the application shall also be subscribed and verified by that person. The application shall also state whether any of the owners has ever used an alias.

(c) Nothing in this chapter permits a domestic or foreign limited liability company to be licensed as a repossession agency.

(Amended by Stats. 1995, Ch. 505, Sec. 8. Effective January 1, 1996.)



7503.5

If the director determines that the applicant, if an individual, or if the applicant is a person other than an individual, that its manager and any of its officers and partners have committed any of the following acts, the director may deny the license:

(a) Committed any act, which, if committed by a licensee, would be a ground for the suspension or revocation of a license under this chapter.

(b) Committed any act constituting dishonesty or fraud.

(c) Been refused a license under this chapter or had a license revoked.

(d) Been an officer, partner, or manager of any person who has been refused a license under this chapter or whose license has been revoked.

(e) Committed, or aided and abetted the commission of, any act for which a license is required by this chapter while unlicensed.

(f) Knowingly made any false statement in his or her application.

(g) Committed any act or crime constituting grounds for denial of licensure under Section 480.

The denial shall be in writing and shall describe the basis for the denial. The denial shall inform the applicant that if he or she desires a hearing to contest the denial, the hearing shall be requested of the director, in writing, within 30 days of the issuance of the denial.

When a hearing is held under this section, it shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1985, Ch. 876, Sec. 10.)



7503.6

No license may be issued to any applicant pending final disposition of any disciplinary action by the director previously filed against the person or applicant or against any partner or officer.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7503.7

The form and content of the license shall be determined by the director in accordance with Section 164.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7503.8

Each repossession agency license or duplicate license, together with current renewal license, if any, shall at all times be conspicuously displayed at the place of business on record with the bureau.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7503.9

(a) Except as provided in this section, a repossession agency license issued under this chapter is not assignable.

(b) A repossession agency may apply to the chief for consent and, upon receipt of the consent and payment of the processing fee authorized by Section 7511, may assign a license to another business entity as long as the direct and indirect owners of the assignor own all of the assignee immediately after the assignment.

(Amended by Stats. 1995, Ch. 505, Sec. 9. Effective January 1, 1996.)



7503.10

(a) An original repossession agency license shall expire one year following the date of issuance, unless renewed as provided in this chapter.

(b) A renewal repossession agency license shall expire two years following the date of renewal, unless renewed as provided in this chapter.

(c) At least 60 days prior to the expiration of the license, the bureau shall mail to the licensee a renewal form prescribed by the director. To renew an unexpired license, the licensee shall complete and mail the renewal form to the bureau, pay any and all fines assessed pursuant to Section 7501.7 and resolved in accordance with the provisions of that section, and pay the renewal fee prescribed by this chapter.

(d) Upon the issuance of the initial license or renewal license, the bureau shall issue to the licensee a suitable pocket identification card which includes a photograph of the licensee. The photograph shall be of a size prescribed by the bureau. The card shall contain the name of the licensee’s company.

(Amended by Stats. 1999, Ch. 456, Sec. 3. Effective January 1, 2000.)



7503.11

An expired license may be reinstated within one year of the date of expiration upon compliance with the provisions of this chapter, application by the licensee, and payment of any and all fines assessed pursuant to Section 7501.7 and not resolved in accordance with the provisions of that section and payment of the reinstatement fee provided by this chapter. Reinstatement of an expired license shall not prohibit the bringing of disciplinary proceedings for any act committed in violation of this chapter during the period the license is expired.

(Amended by Stats. 1984, Ch. 1299, Sec. 3.)



7503.12

A suspended repossession agency license is subject to expiration and shall be renewed as provided in this article, but renewal of the license does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7503.13

A revoked repossession agency license is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7503.14

A repossession agency license which is not renewed within three years after its expiration may not be renewed, restored, reinstated, or reissued thereafter.

The holder of the repossession agency license may obtain a new license only upon compliance with all of the provisions of this chapter relating to the issuance of an original license.

(Amended by Stats. 1998, Ch. 970, Sec. 18.1. Effective January 1, 1999.)






ARTICLE 5 - Examination

7504

(a) Except as otherwise provided in this chapter, an applicant for a qualification certificate shall comply with all of the following:

(1) Be at least 18 years of age.

(2) Have been, for at least two years of lawful experience, during the five years preceding the date on which his or her application is filed, a registrant or have had two years of lawful experience in recovering collateral within this state. Lawful experience means experience in recovering collateral as a registrant pursuant to this chapter or as a salaried employee of a financial institution or vehicle dealer. Lawful experience does not include any employment performing work other than skip tracing, debt collection, or actual collateral recovery.

Two years’ experience shall consist of not less than 4,000 hours of actual compensated work performed by the applicant preceding the filing of an application.

An applicant shall certify that he or she has completed the claimed hours of qualifying experience and the exact details as to the character and nature thereof by written certifications from the employer, licensee, financial institution, or vehicle dealer, subject to independent verification by the director as he or she may determine. In the event of the inability of an applicant to supply the written certifications from the employer, licensee, financial institution or vehicle dealer, in whole or in part, applicants may offer other written certifications from other persons substantiating their experience for consideration by the director. All certifications shall include a statement that representations made are true, correct, and contain no material omissions of fact to the best knowledge and belief of the applicant or the person submitting the certification. An applicant or person submitting the certification who declares as true any material matter pursuant to this paragraph that he or she knows to be false is guilty of a misdemeanor.

(3) Complete and forward to the bureau a qualified certificate holder application which shall be on a form prescribed by the director and signed by the applicant. An applicant who declares as true any material matter pursuant to this paragraph that he or she knows to be false is guilty of a misdemeanor. The application shall be accompanied by two recent photographs of the applicant, of a type prescribed by the director, and two classifiable sets of his or her fingerprints. The residence address, residence telephone number, and driver’s license number of each qualified certificate holder or applicant for a qualification certificate, if requested, shall be confidential pursuant to the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code) and shall not be released to the public.

(4) Pass the required examination.

(5) Pay the required application and examination fees to the bureau.

(b) Upon the issuance of the initial qualification certificate or renewal qualification certificate, the bureau shall issue to the certificate holder a suitable pocket identification card which includes a photograph of the certificate holder. The photograph shall be of a size prescribed by the bureau. The card shall contain the name of the licensee with whom the certificate holder is employed.

(c) The application form shall contain a statement informing the applicant that a false or dishonest answer to a question may be grounds for denial or subsequent suspension or revocation of a qualification certificate.

(Amended by Stats. 2009, Ch. 322, Sec. 2. Effective January 1, 2010.)



7504.1

The director may refuse to issue a qualification certificate, or may suspend or revoke a previously issued qualification certificate, if the individual has committed any act which, if committed by a licensee, would be grounds for refusing to issue a license, or for the suspension or revocation of a license under this chapter.

The denial shall be in writing and shall describe the basis for the denial. The denial shall inform the applicant that if he or she desires a hearing to contest the denial, the hearing shall be requested of the director within 30 days of the issuance of the denial.

When a hearing is held under this section, it shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7504.2

Examinations and reexaminations shall be given at least once every other month at such places and on such specific dates as the chief may from time to time determine and fix.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7504.3

In order to be eligible for an initial examination, an applicant shall have completed and filed his or her application together with the application fee prescribed by this chapter in the office of the bureau in Sacramento, California, not later than 30 days prior to the next scheduled examination date. Applicants whose applications are not completed and filed within the time limits of this section may, at the discretion of the bureau, be scheduled for the first examination next following the scheduled examination.

(Amended by Stats. 1990, Ch. 1015, Sec. 3.)



7504.4

If an applicant fails to pass an initial examination, he or she shall not be eligible for any subsequent examination except upon payment of the reexamination fee for each subsequent examination, accompanied by a completed application for reexamination filed within the time limits and conditions relating to applications for initial examinations provided in Section 7504.3.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7504.5

All applicants shall be examined concerning their competency, experience, and qualifications by the chief and the chief may take testimony of anyone in regard thereto under oath.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7504.6

If an applicant fails to complete his or her application within one year after it has been filed, or fails to take the examination within a one-year period after becoming eligible therefor, the application shall be considered to be abandoned. An application submitted subsequent to the abandonment of a former application shall be treated as a new application.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7504.7

(a) Except as provided in this section, every qualification certificate issued or renewed under this chapter on or after July 1, 1998, is subject to the same renewal provisions that apply to a repossession agency license as set forth in Sections 7503.10, 7503.11, 7503.12, 7503.13, and 7503.14.

(b) An initial qualification certificate shall expire one year following the date of issuance, unless renewed as provided in this chapter.

(c) A renewal qualification certificate shall expire two years following the date of renewal, unless renewed as provided in this chapter.

(Amended by Stats. 1997, Ch. 401, Sec. 4. Effective January 1, 1998.)



7504.8

A person may work as a qualified certificate holder pending receipt of the qualification certificate if he or she has been approved by the bureau and carries on his or her person a hardcopy printout of the bureau’s approval from the bureau’s Internet Web site and a valid picture identification. If a qualification certificate is lost, damaged, or destroyed, a certificate holder may continue to operate by carrying on his or her person a hardcopy printout or electronic copy of the bureau’s approval of the certificate from the bureau’s Internet Web site and a valid picture identification.

(Added by Stats. 2011, Ch. 432, Sec. 19. Effective January 1, 2012.)






ARTICLE 6 - Offices

7505

A licensee desiring to operate a repossession business at a location other than the address shown on his or her license shall apply and qualify for a license for each additional location. A licensee desiring to operate a repossession business under one or more fictitious trade styles shall apply and qualify for a license for each fictitious trade style. No licensee shall indicate, or cause to be indicated, in any printed matter, or in any directory or listing, that he or she conducts a repossession business under any name, or at any address, other than the names and addresses for which he or she is licensed.

An application for a license for an additional location or an additional trade style shall be in the same form, and the applicant shall meet the same requirements, as for an original license.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7505.1

Every office licensed as a repossession agency shall be under the active charge of a qualified certificate holder. Nothing in this chapter prohibits a licensee from having more than one qualified certificate holder in an office.

(Amended by Stats. 2009, Ch. 322, Sec. 3. Effective January 1, 2010.)



7505.3

(a) Whenever a qualified certificate holder actively in charge of an office ceases to be in charge, the licensee shall file with the bureau notice, in writing, within 30 days from such cessation.

If the notice is filed, the license shall remain in force for a period of 90 days after the filing of the notice. At the end of the 90-day period or an additional period, not to exceed one year, as specified by the director, if written notice is not given that a qualified person is then actively in charge of the office, the agency license shall be automatically suspended.

If the licensee shall fail to give written notice at the end of the 30-day period, the agency license shall be automatically suspended.

A license suspended under this section may be reinstated upon payment of the reinstatement fee and submission of a reinstatement application.

A person who performs any act for which a repossession agency license is required during the period of suspension is subject to the penal provisions of Article 3 (commencing with Section 7502), in addition to the provisions of Article 9 (commencing with Section 7508) and Article 10 (commencing with Section 7510).

(b) In case of the death of a person licensed as an individual, a member of the immediate family of the deceased licensee shall be entitled to continue the business under the same license for 120 days following the death of the licensee, provided that written notice is made to the bureau within 30 days following the death of the licensee. At the end of the 120-day period, the license shall be automatically canceled. If no request is received within the 30-day period, the license shall be automatically canceled at the end of that period.

(c) In the case of the death or disassociation of a partner of an entity licensed as a partnership, the licensee shall notify the bureau, in writing, within 30 days from the death or disassociation of the individual. If notice is given, the license shall remain in force for 90 days following the death or disassociation. At the end of that period, the license shall be automatically canceled. If the licensee fails to notify the bureau within the 30-day period, the license shall be automatically canceled at the end of that period.

(d) A license extended under this section is subject to all other provisions of this chapter.

(Amended by Stats. 1985, Ch. 876, Sec. 12.)



7505.4

Except as herein otherwise provided, no person shall be in charge of any licensed office if the person has ever had a license revoked or suspended or has ever been denied registration pursuant to Article 7 (commencing with Section 7506); or if the person was a partner, managing employee, or officer, of a repossession agency the license of which has been revoked for cause.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7505.5

The person deemed to be actively in charge of an office shall be the holder of a qualification certificate and the certificate, together with the current renewal certificate, shall be prominently displayed below the repossession agency’s license. The person shall be in charge of not more than two licensed locations. The person shall share equally with the licensee the responsibility for the conduct of the business and the personnel of the licensed agency or agencies, if more than one agency is licensed at that location. This section shall not apply to any licensee who notifies the bureau in writing that the licensee is not conducting any business, but wishes to maintain a current license status with the bureau. When the licensee resumes conducting business, the licensee shall so inform the bureau in writing within 30 days.

(Amended by Stats. 2009, Ch. 307, Sec. 79. Effective January 1, 2010.)






ARTICLE 7 - Registration

7506.3

Except as otherwise provided in this article, every person entering the employ of, or contracting with, a licensee or multiple licensee after the effective date of this article shall immediately complete an application for an initial registration or a reregistration and file the appropriate application with the chief within 15 working days after the commencement of employment or contracted services for the licensee or multiple licensee for whom the applicant is employed or contracted. Applicants for registration must be at least 18 years of age. An applicant who declares as true any material matter pursuant to this section that he or she knows to be false is guilty of a misdemeanor.

(a) An initial registration application shall be required of those persons who have not previously submitted an application for registration, or been registered as a registrant.

(b) A reregistration application shall be required of those persons who have previously submitted or been registered as a registrant.

(c) No registrant of a multiple licensee shall be required to file more than one application for registration or reregistration for each multiple licensee.

(d) The application form shall contain a statement informing the applicant that a false or dishonest answer to a question may be grounds for denial or subsequent suspension or revocation of a registration or reregistration.

(Amended by Stats. 2002, Ch. 402, Sec. 4. Effective January 1, 2003.)



7506.4

The application for an initial registration or a reregistration under this article shall be on a form prescribed by the director and shall be accompanied by the fee provided for in Section 7511.

(Amended by Stats. 1984, Ch. 1245, Sec. 5. Effective September 18, 1984.)



7506.5

All information obtained on the application shall be confidential pursuant to the Information Practices Act (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code) and shall not be released to the public except for the registrant’s full name, the licensee’s name and address, and the registration number. The application shall be verified and shall include:

(a) The full name, residence address, residence telephone number, date and place of birth, and driver’s license number of the applicant or registrant.

(b) A statement listing any and all names used by the applicant or registrant, other than the name by which he or she is currently known. If the applicant or registrant has never used a name other than his or her true name, this fact shall be set forth in the statement.

(c) The name and address of the licensee and the date the employment or contract commenced.

(d) The title of the position occupied by the applicant or registrant and a description of his or her duties.

(e) Two recent photographs of the applicant or registrant, of a type prescribed by the chief, and two classifiable sets of his or her fingerprints, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check.

(f) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants, excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(Amended by Stats. 1999, Ch. 456, Sec. 6.5. Effective January 1, 2000.)



7506.6

Qualified certificate holders who comply with other provisions of this chapter are not required to register under this article.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7506.7

Employees of a licensee who are engaged exclusively in stenographic, typing, filing, clerical, in-office skip tracing, or other office activities are not required to register under this article.

(Amended by Stats. 1995, Ch. 505, Sec. 13. Effective January 1, 1996.)



7506.8

(a) The director may refuse to register any applicant if the individual has failed to pay any or all fines assessed pursuant to Section 7501.7 and not resolved in accordance with that section, or has committed any act that, if committed by a licensee, would be grounds for refusing to issue a license or for the suspension or revocation of a license under this chapter, or has committed acts or crimes constituting grounds for denial of a license under Section 480.

The denial shall be in writing and shall describe the basis for the denial. The denial shall inform the applicant that if he or she desires a hearing to contest the denial, the hearing shall be requested of the director, in writing, within 30 days of the issuance of the denial.

When a hearing is held under this section, it shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The director may suspend or revoke a registration if the registrant has committed any act that, if committed by a licensee, would be grounds for refusing to issue a license or for the suspension or revocation of a license under this chapter.

(Amended by Stats. 1995, Ch. 505, Sec. 14. Effective January 1, 1996.)



7506.9

(a) Upon the issuance of the initial registration, reregistration, or renewal, the chief shall issue to the registrant a suitable pocket identification card. At the request of the registrant, the identification card may include a photograph of the registrant. The photograph shall be of a size prescribed by the bureau. The card shall contain the name of the licensee with whom the registrant is registered. The applicant may request to be issued an enhanced pocket card that shall be composed of durable material and may incorporate technologically advanced security features. The bureau may charge a fee sufficient to reimburse the department for costs for furnishing the enhanced pocket card. The fee charged may not exceed the actual cost for system development, maintenance, and processing necessary to provide the service, and may not exceed six dollars ($6). If the applicant does not request an enhanced card, the department shall issue a standard card at no cost to the applicant.

(b) Until the registration certificate is issued or denied, a person may be assigned to work with a temporary registration on a secure form prescribed by the chief, and issued by the qualified certificate holder, for a period not to exceed 120 days from the date the employment or contract commenced, provided the person signs a declaration under penalty of perjury that he or she has not been convicted of a felony or committed any other act constituting grounds for denial of a registration pursuant to Section 7506.8 (unless he or she declares that the conviction of a felony or the commission of a specified act or acts occurred prior to the issuance of a registration by the chief and the conduct was not the cause of any subsequent suspension or termination of a registration), and that he or she has read and understands the provisions of this chapter.

(c) The chief shall issue an additional temporary registration for not less than 60 days nor more than 120 days, if the chief determines that the investigation of the applicant will take longer to complete than the initial temporary registration time period.

(d) No person shall perform the duties of a registrant for a licensee unless the person has in his or her possession a valid repossessor registration card or evidence of a valid temporary registration or registration renewal as described in subdivision (b) or (e) of this section or subdivision (c) of Section 7506.10. Every person, while engaged in any activity for which licensure is required, shall display his or her valid pocket card as provided by regulation.

(e) A person may work as a registrant pending receipt of the registration card if he or she has been approved by the bureau and carries on his or her person a hardcopy printout or electronic copy of the bureau’s approval from the bureau’s Internet Web site and a valid picture identification.

(Amended by Stats. 2013, Ch. 340, Sec. 2. Effective January 1, 2014.)



7506.10

(a) Every initial registration shall expire one year following the date of issuance, unless renewed as provided in this section, except for those registrations issued on or after January 1, 1984, which shall expire on December 31, 1985, and every year thereafter, unless renewed as provided in this section. A renewal registration shall expire two years following the date of renewal, unless renewed as provided in this section.

(b) At least 60 days prior to the expiration, the bureau shall mail a renewal form to the registrant at the licensee’s place of business. A registrant who desires to renew his or her registration shall forward to the bureau for each registration the properly completed renewal form obtained from the bureau, with the renewal fee prescribed by this chapter, for renewal of his or her registration. Until the registration renewal certificate is issued, a registrant may continue to work with a temporary registration renewal certificate on a secure form prescribed by the chief and issued by the qualified certificate holder that has been embossed by the bureau with the state seal for a period not to exceed 120 days from the date of expiration of the registration.

(c) A licensee shall provide to his or her registrants information regarding procedures for renewal of registration.

(d) A registration that is not renewed within 60 days after its expiration may not be renewed. If the registration is renewed within 60 days after its expiration, the registrant, as a condition precedent to renewal, shall pay the renewal fee and also pay the delinquency fee prescribed in this chapter. Registrants working with expired registrations shall pay all accrued fees and penalties prior to renewal or reregistration.

(e) The delinquency fee is 50 percent of the renewal fee in effect on the date of expiration, but not less than twenty-five dollars ($25).

(f) Upon renewal, evidence of renewal, as the director may prescribe, shall be issued to the registrant. If evidence of renewal has not been delivered to the registrant prior to the date of expiration, the registrant may present evidence of renewal to substantiate continued registration for a period not to exceed 60 days after the date of expiration or a temporary registration renewal certificate as described in subdivision (b).

(g) A registration shall not be renewed until any and all fines assessed pursuant to this chapter and not resolved in accordance with this chapter have been paid.

(Amended by Stats. 1997, Ch. 401, Sec. 6. Effective January 1, 1998.)



7506.11

(a) Each registration is valid until the registrant ceases performing services for the licensee indicated on the registration card or until the registration expires.

(b) Each person registered under this article shall notify the chief, in writing, within 30 days of any change in employment or contract status with a licensee. If the person ceases to be employed by or perform services for a licensee, the licensee shall notify the chief, in writing, within 30 days. The registered individual shall surrender his or her registration card to the licensee. The licensee shall forward the registration card to the chief. If at some subsequent time the person is again employed or retained by a licensee, he or she shall apply for reregistration in the manner provided in this article.

(c) Each registrant, while registered, shall notify the chief, in writing, within 30 days after any change in his or her residence address.

(Amended by Stats. 1999, Ch. 456, Sec. 8. Effective January 1, 2000.)



7506.12

The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all the powers granted therein.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7506.13

(a) The licensee shall at all times be responsible for ascertaining that his or her registrants are currently registered or have made proper application for registration as provided in this article. The licensee may not have in his or her employment or under contract a person subject to registration who has not registered within the time required or whose registration has expired or been revoked, denied, suspended, or canceled.

(b) The bureau shall keep current and accurate records of all persons registered under this article.

(Amended by Stats. 1999, Ch. 456, Sec. 9. Effective January 1, 2000.)



7506.14

If the chief determines that continued services by an applicant for registration in his or her current capacity may present undue hazard to public safety, the licensee, upon proper notification from the chief, shall suspend the applicant from rendering services in that capacity until the licensee is notified in writing by the chief within 60 days from the date of notification of suspension that the applicant’s registration has been approved or denied.

(Amended by Stats. 1999, Ch. 456, Sec. 10. Effective January 1, 2000.)






ARTICLE 8 - Conduct of Business

7507

A licensee shall notify the bureau within 30 days of any change of its corporate officers or of the addition of any partners. Applications, on forms prescribed by the director, shall be submitted by all new officers and partners. The director may suspend or revoke a license issued under this chapter if the director determines that a new officer or partner has committed any act that constitutes grounds for the denial of a license pursuant to Section 7503.5.

(Amended by Stats. 2000, Ch. 568, Sec. 92. Effective January 1, 2001.)



7507.1

A licensee or a qualified certificate holder shall, within 30 days after such change, notify the bureau of any change of his or her address. The principal place of business may be at a residence or at a business address, but it shall be the place at which the licensee maintains a permanent office.

(Amended by Stats. 1984, Ch. 1299, Sec. 5.)



7507.2

(a) A licensee is responsible for those actions that are performed in violation of this chapter by his or her registrants, including his or her manager, when acting within the course and scope of his or her employment or contract.

(b) Each licensee shall maintain a file or record of the name, address, commencing date of employment or retention, and position of each registrant, and the date of termination of the employment or contract when a registrant is terminated. The file and records, together with usual compensation records, shall be available for inspection by the bureau, and copies thereof, and information pertaining thereto or contained therein, shall be submitted to the bureau upon request.

(Amended by Stats. 1999, Ch. 456, Sec. 11. Effective January 1, 2000.)



7507.3

A repossession agency shall be required to keep and maintain adequate records of all transactions, including, but not limited to, assignment forms; vehicle report of repossession required by Section 28 of the Vehicle Code; vehicle condition reports, including odometer readings, if available; personal effects inventory; notice of seizure; and records of all transactions pertaining to the sale of collateral that has been repossessed, including, but not limited to, bids solicited and received, cash received, deposits made to the trust account, remittances to the seller, and allocation of any moneys not so remitted to appropriate ledger accounts. Records, including bank statements of the trust account, shall be retained for a period of not less than four years and shall be available for examination by the bureau upon demand. In addition, collateral and personal effects storage areas shall be made accessible for inspection by the bureau upon demand. An assignment form may be an original, a photocopy, a facsimile copy, or a copy stored in an electronic format.

(Amended by Stats. 2004, Ch. 532, Sec. 6. Effective January 1, 2005.)



7507.4

A licensed repossession agency or its registrants shall not make demand for payment in lieu of repossession and shall not sell collateral recovered under this chapter.

(Amended by Stats. 2013, Ch. 340, Sec. 3. Effective January 1, 2014.)



7507.5

No charge shall be made for services incurred in connection with the recovery, transportation, and storage of collateral except under terms agreed to by the legal owner at the time of the repossession authorization or specifically agreed upon at a subsequent time. Repair work may not be charged to the legal owner unless expressly authorized by him or her.

(Amended by Stats. 1995, Ch. 505, Sec. 22. Effective January 1, 1996.)



7507.6

(a) Within seven days after a violent act has occurred involving a licensee, or any officer, partner, qualified certificate holder, registrant or employee of a licensee, while acting within the course and scope of his or her employment or contract, that results in a police report or bodily harm or bodily injury, the licensee or the licensee’s qualified certificate holder or registrant, shall mail or deliver to the chief a notice concerning the incident upon a form provided by the bureau.

(b) Within seven days after the occurrence of a violent act or a threatened violent act involving a licensee, or any officer, partner, qualified certificate holder, registrant, or employee of a licensee while acting within the course and scope of his or her employment or contract, that results in a police report or bodily harm or bodily injury, the licensee or the licensee’s qualified certificate holder or registrant shall send by certified mail, return receipt requested, a notice containing information about the incident to the person or individual who made the assignment. If the assignor is not the legal owner, the assignor shall notify the legal owner of the contents of the notice.

(c) A licensee, qualified certificate holder, or registrant may send the notice set forth in subdivision (b) for a violent act or threatened violent act even if a police report is not made or no bodily harm or bodily injury occurs. Any notice of a threatened violent act provided pursuant to subdivision (b) may only be used to notify a subsequent assignee and not for any collateral purpose. Nothing in this subdivision or subdivision (b) shall be construed to provide immunity against any claim for defamation.

(Amended by Stats. 2007, Ch. 192, Sec. 2. Effective September 7, 2007.)



7507.7

Within seven days after receiving a final civil court judgment filed against the licensee or any officer, partner, qualified certificate holder, or registrant of a licensee, for an amount of more than the then prevailing maximum claim that may be brought in a small claims court pertaining to an act done within the course and scope of his or her employment or contract, the licensee, or his or her qualified certificate holder, or his or her registrant, shall mail or deliver to the chief a copy of the judgment.

(Amended by Stats. 1995, Ch. 505, Sec. 24. Effective January 1, 1996.)



7507.8

Every advertisement by a licensee, soliciting or advertising business, shall contain the licensee’s name, address, and license number as they appear in the records of the bureau.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7507.9

Personal effects shall be removed from the collateral, including any personal effect that is mounted but detachable from the collateral by a release mechanism. A complete and accurate inventory of the personal effects shall be made, and the personal effects shall be labeled and stored by the licensee for a minimum of 60 days in a secure manner, except those personal effects removed by or in the presence of the debtor or the party in possession of the collateral at the time of the repossession. If the licensee or the licensee’s agent cannot determine whether the property attached to the collateral is a personal effect or a part of the collateral, then that fact shall be noted on the inventory and the licensee or agent shall not be obligated to remove the item from the collateral, unless the item can be removed without the use of tools, in which case it shall be removed and inventoried. The licensee or the licensee’s agent shall notify the debtor that if the debtor takes the position that an item is a personal effect, then the debtor shall contact the legal owner to resolve the issue.

(a) The date and time the inventory is made shall be indicated. The permanent records of the licensee shall indicate the name of the employee or registrant who performed the inventory.

(b) The following items of personal effects are items determined to present a danger or health hazard when recovered by the licensee and shall be disposed of in the following manner:

(1) Deadly weapons and dangerous drugs shall be turned over to any law enforcement agency for retention. These items shall be entered on the inventory and a notation shall be made as to the date and the time and the place the deadly weapon or dangerous drug was turned over to the law enforcement agency, and a receipt from the law enforcement agency shall be maintained in the records of the repossession agency.

(2) Combustibles shall be inventoried and noted as “disposed of, dangerous combustible,” and the item shall be disposed of in a reasonable and safe manner.

(3) Food and other health hazard items shall be inventoried and noted as “disposed of, health hazard,” and disposed of in a reasonable and safe manner.

(c) Personal effects may be disposed of after being held for at least 60 days. The inventory, and adequate information as to how, when, and to whom the personal effects were disposed of, shall be filed in the permanent records of the licensee and retained for four years.

(d) The inventory shall include the name, address, business hours, and telephone number of the repossession agency to contact for recovering the personal effects and an itemization of all personal effects removal and storage charges that will be made by the repossession agency. The inventory shall also include the following statement: “Please be advised that the property listed on this inventory will be disposed of by the repossession agency after being held for 60 days from the date of this notice IF UNCLAIMED.”

(e) The inventory shall be provided to a debtor not later than 48 hours after the recovery of the collateral, except that if:

(1) The 48-hour period encompasses a Saturday, Sunday, or postal holiday, the inventory shall be provided no later than 72 hours after the recovery of the collateral.

(2) The 48-hour period encompasses a Saturday or Sunday and a postal holiday, the inventory shall be provided no later than 96 hours after the recovery of the collateral.

(3) Inventory resulting from repossession of a yacht, motor home, or travel trailer is such that it shall take at least four hours to inventory, then the inventory shall be provided no later than 96 hours after the recovery of the collateral. When the 96-hour period encompasses a Saturday, Sunday, or postal holiday, the inventory shall be provided no later than 120 hours after the recovery of the collateral.

(f) Environmental, Olympic, special interest, or other license plates issued pursuant to Article 8 (commencing with Section 5000), Article 8.4 (commencing with Section 5060), or Article 8.5 (commencing with Section 5100) of Chapter 1 of Division 3 of the Vehicle Code that remain the personal effects of the debtor shall be removed from the collateral and inventoried pursuant to this section. If the plates are not claimed by the debtor within 60 days, they shall either (1) be effectively destroyed and the licensee shall, within 30 days thereafter, notify the Department of Motor Vehicles of their effective destruction on a form promulgated by the chief that has been approved as to form by the Director of the Department of Motor Vehicles; or (2) be retained by the licensee indefinitely to be returned to the debtor upon request, in which case the licensee shall not charge more than 60 days’ storage on the plates.

(g) The notice may be given by regular mail addressed to the last known address of the debtor or by personal service at the option of the repossession agency.

(h) With the consent of the licensee, the debtor waives the preparation and presentation of an inventory if the debtor redeems the personal effects or other personal property not covered by a security interest within the time period for the notices required by this section and signs a statement that he or she has received all the property.

(i) If personal effects or other personal property not covered by a security agreement are to be released to someone other than the debtor, the repossession agency may request written authorization to do so from the debtor.

(j) The inventory shall be a confidential document. A licensee shall only disclose the contents of the inventory under the following circumstances:

(1) In response to the order of a court having jurisdiction to issue the order.

(2) In compliance with a lawful subpoena issued by a court of competent jurisdiction.

(3) When the debtor has consented in writing to the release and the written consent is signed and dated by the debtor subsequent to the repossession and states the entity or entities to whom the contents of the inventory may be disclosed.

(4) To the debtor.

(Amended by Stats. 2011, Ch. 432, Sec. 21. Effective January 1, 2012.)



7507.10

A licensee shall serve a debtor with a notice of seizure as soon as possible after the recovery of collateral and not later than 48 hours, except that if the 48-hour period encompasses a Saturday, Sunday, or postal holiday, the notice of seizure shall be provided not later than 72 hours or, if the 48-hour period encompasses a Saturday or Sunday and a postal holiday, the notice of seizure shall be provided not later than 96 hours, after the repossession of collateral. The notice shall include all of the following:

(a) The name, address, and telephone number of the legal owner to be contacted regarding the repossession.

(b) The name, address, and telephone number of the repossession agency to be contacted regarding the repossession.

(c) A statement printed on the notice containing the following: “Repossessors are regulated by the Bureau of Security and Investigative Services, Department of Consumer Affairs, Sacramento, CA. Repossessors are required to provide you, not later than 48 hours after the recovery of collateral, with an inventory of personal effects or other personal property recovered during repossession unless the 48-hour period encompasses a Saturday, Sunday, or a postal holiday, then the inventory shall be provided no later than 96 hours after the recovery of collateral.”

(d) A disclosure that “Damage to a vehicle during or subsequent to a repossession and only while the vehicle is in possession of the repossession agency and which is caused by the repossession agency is the liability of the repossession agency. A mechanical, electrical, or tire failure, or the loss of, or any damage to, or as a result of, or caused by, any aftermarket parts and accessories not in compliance with Section 24008 of the Vehicle Code shall not be the responsibility of the repossession agency unless the failure, damage, or loss is due to the negligence of the repossession agency.”

(e) If applicable, a disclosure that “Environmental, Olympic, special interest, or other license plates issued pursuant to Article 8 (commencing with Section 5000), Article 8.4 (commencing with Section 5060) or Article 8.5 (commencing with Section 5100) of Chapter 1 of Division 3 of the Vehicle Code that remain the personal effects of the debtor will be removed from the collateral and inventoried, and that if the plates are not claimed by the debtor within 60 days, they will be destroyed.”

(f) A disclosure of the charges payable by the debtor to the repossession agency for the storage of the collateral and personal effects from the date of repossession until release of the property from storage.

The notice may be given by regular mail addressed to the last known address of the debtor or by personal service at the option of the repossession agency.

(Amended by Stats. 2009, Ch. 322, Sec. 4. Effective January 1, 2010.)



7507.11

Any written report to a client shall be submitted by the licensee, the qualified certificate holder, or a person authorized by one or either of them, and the person submitting the report shall exercise diligence in ascertaining whether or not the facts and information in the report are true and correct.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7507.115

(a) A licensee shall not appraise or determine the value of any collateral, whether damaged or not.

(b) (1) Notwithstanding subdivision (a), a licensee may complete a condition report that makes a general assessment of the collateral.

(2) A condition report does not include all damage or missing parts.

(3) A condition report shall include the following statement: “In accordance with Section 7505.115 of the Business and Professions Code, this condition report is a general assessment of the collateral and does not include all damage or missing parts.”

(Amended by Stats. 2014, Ch. 390, Sec. 4. Effective September 17, 2014.)



7507.12

(a) With regard to collateral subject to registration under the Vehicle Code, a repossession is complete if any of the following occurs:

(1) The repossessor gains entry to the collateral.

(2) The collateral becomes connected to a tow truck or the repossessor’s tow vehicle, as those terms are defined in Section 615 of the Vehicle Code.

(3) The repossessor moves the entire collateral present.

(4) The repossessor gains control of the collateral.

(b) No person other than the legal owner may direct a repossessor to release a vehicle without legal authority to do so.

(Amended by Stats. 2013, Ch. 340, Sec. 4. Effective January 1, 2014.)



7507.125

Nothing in this chapter prohibits the using or taking of personal effects that are connected, adjoined, or affixed to the collateral through an unbroken sequence, if that use or taking is reasonably necessary to effectuate the recovery in a safe manner or to protect the collateral or personal effects. Nothing in this chapter prohibits the removal of a locking mechanism or security device on the collateral, before, during, or after a repossession. No storage fee shall be charged for the first week on any personal effects used to effectuate a recovery pursuant to this section. Any personal effects used or taken pursuant to this section shall be processed in a reasonably expedient manner pursuant to Sections 7507.9 and 7507.10.

(Added by renumbering Section 7505.2 by Stats. 2014, Ch. 390, Sec. 3. Effective September 17, 2014.)



7507.13

(a) A licensed repossession agency is not liable for the act or omission of a legal owner, debtor, lienholder, lessor or lessee, or an agent of any of them, in making an assignment to it or for accepting an assignment from any legal owner, debtor, lienholder, lessor or lessee, or an agent of any of them, and is entitled to indemnity from the legal owner, debtor, lienholder, lessor or lessee for any loss, damage, cost, or expense, including court costs and attorney’s fees, that it may reasonably incur as a result thereof. Nothing in this subdivision limits the liability of any person for his or her tortious conduct.

(b) The legal owner, debtor, lienholder, lessor or lessee, or the agent of any of them, is not liable for any act or omission by a licensed repossession agency, or its agent, in carrying out an assignment and is entitled to indemnity from the repossession agency for any loss, damage, cost, or expense, including court costs and attorney’s fees, that the legal owner, debtor, lienholder, lessor or lessee, or the agent of any of them, may reasonably incur as a result thereof. Nothing in this subdivision limits the liability of any person for his or her tortious conduct.

(c) The legal owner, debtor, lienholder, lessor or lessee, or the agent of any of them, is not guilty of a violation of Section 7502.1 or 7502.2 if, at the time of the assignment, the party making the assignment has in its possession a copy of the repossessor’s current, unexpired repossession agency license, and a copy of the current, unexpired repossession agency’s qualified manager’s certificate, and does not have actual knowledge of any order of suspension or revocation of the license or certificate.

(d) Neither a licensed repossession agency nor a legal owner, debtor, lienholder, lessor or lessee, or an agent of any of them may, by any means, direct or indirect, express or implied, instruct or attempt to coerce the other to violate any law, regulation, or rule regarding the recovery of any collateral, including, but not limited to, the provisions of this chapter or Section 9609 of the Commercial Code.

(Amended by Stats. 2006, Ch. 418, Sec. 5. Effective January 1, 2007.)






ARTICLE 9 - Prohibited Acts and Citations

7508

The director may assess administrative fines against any repossession agency licensee, qualified certificate holder, or registrant for any of the prohibited acts outlined in this article.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7508.1

The director may assess administrative fines for the following prohibited acts:

(a) Knowingly making any false report to his or her employer or client for whom information was being obtained. The fine shall be one hundred dollars ($100) for the first violation, and five hundred dollars ($500) for each violation thereafter.

(b) Using any identification to indicate registration as a repossessor, other than the bureau-issued registration card, except an employer identification card issued by the repossession agency which has met bureau approval, or a badge, cap insignia, or jacket patch as provided in Section 7508.8. A bureau-issued registration card shall be carried by those individuals specified by Section 7506.3, and shall be shown on demand to any bureau employee or law enforcement officer. The fine shall be twenty-five dollars ($25) for each violation.

(c) Using an alias in connection with the official activities of the licensee’s business. A notice of warning shall be issued for the first violation. Thereafter the fine shall be twenty-five dollars ($25) for each violation.

(d) Appearing as an assignee party in any court proceeding involving claim and delivery, replevin, or other possessory court action, action to foreclose a chattel mortgage, mechanic’s lien, materialman’s lien, or any other lien. This section shall not prohibit a licensee from appearing as a defendant in any of the preceding actions. The fine shall be one hundred dollars ($100) for each violation.

(Amended by Stats. 2014, Ch. 390, Sec. 5. Effective September 17, 2014.)



7508.2

The director may assess administrative fines for any of the following prohibited acts:

(a) Recovering collateral or making any money demand in lieu thereof, including, but not limited to, collateral registered under the Vehicle Code, that has been sold under a security agreement before a signed or telegraphic authorization has been received from the legal owner, debtor, lienholder, lessor, or repossession agency acting on behalf of the legal owner, debtor, lienholder, or lessor of the collateral. A telephonic assignment is acceptable if the legal owner, debtor, lienholder, lessor, or repossession agency acting on behalf of the legal owner, debtor, lienholder, or lessor is known to the licensee and a written authorization from the legal owner, debtor, lienholder, lessor, or repossession agency acting on behalf of the legal owner, debtor, lienholder, or lessor is received by the licensee within 10 working days or a request by the licensee for a written authorization from the legal owner, debtor, lienholder, lessor, or repossession agency acting on behalf of the legal owner, debtor, lienholder, or lessor is made in writing within 10 working days. Referrals of assignments from one licensee to another licensee are acceptable. The referral of an assignment shall be made under the same terms and conditions as in the original assignment. The fine shall be twenty-five dollars ($25) for each of the first five violations and one hundred dollars ($100) for each violation thereafter, per audit.

(b) Using collateral or personal effects, which have been recovered, for the personal benefit of a licensee, or officer, partner, manager, registrant, or employee of a licensee. The fine shall be twenty-five dollars ($25) for the first violation and one hundred dollars ($100) for each violation thereafter. This subdivision does not apply to personal effects disposed of pursuant to subdivision (c) of Section 7507.9. Nothing in this subdivision prohibits the using or taking of personal property connected, adjoined, or affixed to the collateral through an unbroken sequence if that use or taking is reasonably necessary to effectuate the recovery in a safe manner or to protect the collateral or personal effects.

(c) Selling collateral recovered under this chapter, or making a demand for payment in lieu of repossession. The fine shall be two hundred fifty dollars ($250) for the first violation and one thousand dollars ($1,000) for each subsequent violation.

(d) Unlawfully entering any private building or secured area without the consent of the owner, or of the person in legal possession thereof, at the time of repossession. The fine shall be five hundred dollars ($500) for each violation.

(e) Committing unlawful assault or battery on another person. The fine shall be five hundred dollars ($500) for each violation.

(f) Falsification or alteration of an inventory. The fine shall be twenty-five dollars ($25) for each violation.

(g) Soliciting from the legal owner the recovery of specific collateral registered under the Vehicle Code or under the motor vehicle licensing laws of other states after the collateral has been seen or located on a public street or on public or private property without divulging the location of the vehicle. The fine shall be one hundred dollars ($100) for the first violation and two hundred fifty dollars ($250) for each violation thereafter.

(Amended by Stats. 2013, Ch. 340, Sec. 5. Effective January 1, 2014.)



7508.3

A licensee, or any of his or her registrants or employees, or a qualified certificate holder, shall be prohibited from using any false or misleading representation during the course of recovery of collateral and may be issued a notice of warning for the first violation; assessed a twenty-five dollar ($25) fine for the second violation; and assessed a one hundred dollar ($100) fine for any subsequent violation of any of the following:

(a) The false representation or implication that the individual is vouched for, bonded by, or affiliated with the United States or with any state, county, city, or city and county, including the use of any badge, uniform, or facsimile thereof.

(b) The false representation or implication that any individual is an attorney or that any communication is from any attorney.

(c) The representation or implication by a repossession agency or its registrants or employees that nonpayment of any debt will result in the arrest or imprisonment of any person or the seizure, garnishment, attachment, or sale of any property or wages of any person, unless the action is lawful and the creditor has instructed the repossession agency to inform the debtor that the creditor intends to take the action.

(d) The threat to take any action that cannot legally be taken or that is not intended to be taken.

(e) The false representation or implication that the debtor committed any crime or other conduct in order to disgrace the debtor.

(f) The use or distribution of any written communication which simulates or is falsely represented to be a document authorized, issued, or approved by any court, official, or agency of the United States or any state, or which creates a false impression as to its source, authorization, or approval.

(g) The false representation or implication that documents are legal process.

(h) The use of any business, company, or organization name other than the true name of the repossession agency’s business, company, or organization.

(i) The use of any deceptive forms.

(Amended by Stats. 1996, Ch. 624, Sec. 8. Effective January 1, 1997.)



7508.4

The director may assess administrative fines for any of the following prohibited acts:

(a) Conducting business from any location other than that location to which a license was issued or conducting a business as an individual, partnership, limited liability company, or corporation unless the licensee holds a valid license issued to that exact same individual, partnership, limited liability company, or corporation. The fine shall be one thousand dollars ($1,000) for each violation.

(b) Aiding or abetting an unlicensed repossessor or assigning his or her license. “Assigning his or her license” means that no licensee shall permit a registrant, employee, or agent in his or her own name to advertise, engage clients, furnish reports, or present bills to clients, or in any manner whatsoever to conduct business for which a license is required under this chapter. The fine shall be one thousand dollars ($1,000) for each violation.

(c) Failing to register registrants within 15 days. The fine shall be two hundred fifty dollars ($250) for each of the first two violations and one thousand dollars ($1,000) for each violation thereafter.

(d) Employing a person whose registration has expired or been revoked, denied, suspended, or canceled, if the bureau has furnished a listing of these persons to the licensee. The fine shall be twenty-five dollars ($25) for each violation.

(e) Failing to notify the bureau, within 30 days, of any change in officers. A notice of warning shall be issued for the first violation. Thereafter, the fine shall be twenty-five dollars ($25) for each violation.

(f) Failing to submit the notices regarding a violent act or threatened violent act within seven days pursuant to Section 7507.6 or to submit a copy of a judgment awarded against the licensee for an amount of more than the then prevailing maximum claim that may be brought in small claims court within seven days pursuant to Section 7507.7. The fine shall be twenty-five dollars ($25) for the first violation and one hundred dollars ($100) per violation thereafter.

(g) Failing to include the licensee’s name, address, and license number in any advertisement. A notice of warning shall be issued for the first violation. Thereafter, the fine shall be twenty-five dollars ($25) for each violation.

(h) Failing to maintain personal effects for at least 60 days. The fine shall be twenty-five dollars ($25) for the first violation and one hundred dollars ($100) for each violation thereafter.

(i) Failing to provide a personal effects list or a notice of seizure within the time limits set forth in Section 7507.9 or 7507.10. The fine shall be twenty-five dollars ($25) for the first violation and one hundred dollars ($100) for each violation thereafter.

(j) Failing to file the required report pursuant to Section 28 of the Vehicle Code. The fine shall be twenty-five dollars ($25) for each of the first five violations and one hundred dollars ($100) for each violation thereafter, per audit.

(k) Failing to maintain an accurate record and accounting of secure temporary registration forms. The qualified certificate holder shall be fined twenty-five dollars ($25) for the first violation, one hundred dollars ($100) for the second violation, two hundred fifty dollars ($250) for the third violation, and two hundred fifty dollars ($250) plus a one-year suspension of the privilege to issue temporary registrations pursuant to Section 7506.9 for the fourth and subsequent violations.

(l) Representing that a licensee has an office and conducts business at a specific address when that is not the case. The fine shall be five thousand dollars ($5,000) for each violation.

(m) Notwithstanding any other provision of law, the money in the Private Security Services Fund that is attributable to administrative fines imposed pursuant to subdivision (c) shall not be continuously appropriated and shall be available for expenditure only upon appropriation by the Legislature.

(Amended by Stats. 2014, Ch. 390, Sec. 6. Effective September 17, 2014.)



7508.5

The director may assess administrative fines against a repossession agency registrant for the following acts, in addition to fines imposed pursuant to any other section in this article. The fine shall be twenty-five dollars ($25) for each of the following violations:

(a) Knowingly submit a false report.

(b) Submitting a report to a client without authorization by his or her employer.

(c) Failing to carry a bureau-issued identification card and failing to show that card upon demand to a bureau employee or a law enforcement officer.

(d) Failing to register.

(e) Failing to return his or her registration card to the employer upon termination.

(f) Failing to report a violent act involving the registrant to the licensee or the licensee’s qualified certificate holder within 24 hours.

(Amended by Stats. 2014, Ch. 390, Sec. 7. Effective September 17, 2014.)



7508.6

The director may assess administrative fines against any repossession agency licensee, qualified certificate holder, or registrant for failure to notify the bureau within 30 days of any change of residence or business address. The fine shall be twenty-five dollars ($25) for each violation.

(Amended by Stats. 1990, Ch. 1015, Sec. 14.)



7508.7

Except as otherwise provided by law, a repossession agency shall not disclose to the public, without a court order, the residence address, residence telephone number, cellular telephone number, driver’s license number, work schedule, past, present, or future location, or any other personal information of any licensee, registrant, qualified certificate holder, qualified manager, employee, or independent contractor that it employs.

(Added by Stats. 2013, Ch. 340, Sec. 6. Effective January 1, 2014.)



7508.8

(a) Notwithstanding Section 7508.3, an oval, shield, round, square, or non-seven-point badge, cap insignia, or jacket patch may be worn by a licensee, officer, director, partner, manager, independent contractor, qualified certificate holder, qualified manager, or employee of a repossession agency. If a badge, cap insignia, or jacket patch is worn, it shall bear on its face all of the following:

(1) All or a substantial part of the repossession agency’s name.

(2) The repossession agency license number issued by the director to that individual or agency.

(3) The word “repossessor.”

(b) A repossessor shall not wear a badge on his or her belt or hang a badge around his or her neck.

(c) All badges, cap insignias, and jacket patches worn by a repossessor shall be a standard design approved by the director and shall be clearly visible.

(d) This section shall not apply to a holder of a temporary registration pursuant to Section 7506.9.

(e) The director may assess a fine of one hundred dollars ($100) for the first violation, one hundred seventy-five dollars ($175) for the second violation, and two hundred fifty dollars ($250) for each subsequent violation.

(Added by Stats. 2013, Ch. 340, Sec. 7. Effective January 1, 2014.)






ARTICLE 10 - Disciplinary Proceedings

7510

Except as otherwise required to comply with the provisions of this chapter, the proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all the powers granted therein.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)



7510.1

In addition to any other remedies authorized by this chapter, the director may suspend or revoke a repossession agency license, a qualification certificate, or registration issued under this chapter if the director determines that the licensee or the licensee’s manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, partners, registrants, employees, or its manager, has:

(a) Made any false statement or given any false information in connection with an application for a license, qualification certificate, or registration, or a renewal or reinstatement thereof.

(b) Violated any provisions of this chapter.

(c) Violated any rule of the director adopted pursuant to authority contained in this chapter.

(d) Been convicted of a felony or any crime substantially related to the repossession agency business including illegally using, carrying, or possessing a deadly weapon.

(e) Committed or permitted any registrant or employee to commit any act while the license was expired which would be cause for the suspension or revocation of a license, or grounds for the denial of an application for a license.

(f) Unlawfully committed assault, battery, or kidnapping, or used force or violence on any person.

(g) Knowingly violated, or advised, encouraged, or assisted the violation of any court order or injunction in the course of business as a licensee.

(h) Been convicted of a violation of Section 148 of the Penal Code, resisting or obstructing a public officer.

(i) Committed any act which is a ground for denial of an application for license under this chapter.

(j) Committed any act prohibited by Chapter 1.5 (commencing with Section 630) of Title 15 of Part 1 of the Penal Code.

(k) Committed any act in the course of the licensee’s business constituting dishonesty or fraud, including, but not limited to:

(1) Knowingly making a false statement relating to evidence or information obtained in the course of employment or while under contract, or knowingly publishing a slander or a libel in the course of business.

(2) Using illegal means in the collection or attempted collection of a debt or obligation.

(l) Represented that the licensee has an office and conducts business at a specific address when that is not the case.

(Amended by Stats. 2002, Ch. 402, Sec. 6. Effective January 1, 2003.)



7510.2

(a) Any licensee, or any officer, partner, registrant, employee, or manager of a licensee, who is found by the director to have committed any acts prohibited by Section 7510.1, resulting in revocation of a license, shall dispose of any financial interest in any repossession agency required to be licensed by this act within 90 days of the effective date of the revocation, or at a later date, approved in writing by the director, not to exceed 180 days.

(b) No licensee, or any officer, partner, registrant, employee, or manager of a licensee, who is found by the director to have committed any acts prohibited by Section 7510.1, shall, during the period of suspension or revocation, acquire any financial interest in any repossession agency required to be licensed by this act.

(c) The requirements and prohibitions of this section shall also apply to any immediate family member of a licensee, or officer, partner, registrant, employee, or manager of a licensee, if the family member actively participated in the management or operation of the repossession agency whose license was revoked.

(d) Any immediate family member of a licensee, or officer, partner, registrant, employee, or manager of a licensee, not subject to subdivision (c), shall dispose of all financial interest in the repossession agency of the licensee whose license was revoked, within the time period required in subdivision (a).

(e) Any financial interest transferred for the purpose of avoiding the prohibitions of this section shall be deemed a financial interest of the transferor.

(f) As used in this section, “financial interest” includes, but is not limited to, any type of ownership interest, debt, loan, lease, compensation, remuneration, discount, rebate, refund, dividend, distribution, subsidy, or other form of direct or indirect payment, whether in money or otherwise.

(g) As used in this section, “immediate family” includes one’s spouse, children, parents, siblings, and spouses of one’s children or siblings.

(Amended by Stats. 1995, Ch. 505, Sec. 34. Effective January 1, 1996.)



7510.4

The record of conviction, or a certified copy thereof, shall be conclusive evidence of such conviction.

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article. The director may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty or dismissing the accusation, information, or indictment.

(Added by Stats. 1981, Ch. 1138, Sec. 11.)






ARTICLE 11 - Revenue

7511

Effective July 1, 1998, the bureau shall establish and assess fees and penalties for licensure and registration as displayed in this section. The fees prescribed by this chapter are as follows:

(a) The application fee for an original repossession agency license may not exceed eight hundred twenty-five dollars ($825).

(b) The application fee for an original qualification certificate may not exceed three hundred twenty-five dollars ($325).

(c) The renewal fee for a repossession agency license may not exceed seven hundred fifteen dollars ($715) biennially.

(d) The renewal fee for a license as a qualified certificate holder may not exceed four hundred fifty dollars ($450) biennially.

(e) Notwithstanding Section 163.5, the reinstatement fee for a repossession agency license required pursuant to Sections 7503.11 and 7505.3 is the amount equal to the renewal fee plus a penalty of 50 percent thereof.

(f) Notwithstanding Section 163.5, the reinstatement fee for a license as a qualified certificate holder required pursuant to Sections 7504.7 and 7503.11 is the amount equal to the renewal fee plus a penalty of 50 percent thereof.

(g) A fee for reexamination of an applicant for a qualified manager may not exceed thirty dollars ($30).

(h) An initial registrant registration fee may not exceed seventy-five dollars ($75), a registrant reregistration fee may not exceed thirty dollars ($30), and a registrant biennial renewal fee may not exceed sixty dollars ($60) per registration. Notwithstanding Section 163.5 and this subdivision, the reregistration fee for a registrant whose registration expired more than one year prior to the filing of the application for reregistration may not exceed seventy-five dollars ($75).

(i) The delinquency fee is 50 percent of the renewal fee in effect on the date of expiration, but not less than twenty-five dollars ($25).

(j) The fingerprint processing fee is that amount charged the bureau by the Department of Justice.

(k) The director shall furnish one copy of any issue or edition of the licensing law and rules and regulations to any applicant or licensee without charge. The director shall charge and collect a fee not to exceed ten dollars ($10) plus sales tax for each additional copy which may be furnished on request to any applicant or licensee, and for each copy furnished on request to any other person.

(l) The processing fee for the assignment of a repossession agency license pursuant to Section 7503.9 may not exceed one hundred twenty-five dollars ($125).

This section shall become operative July 1, 1998, except that the changes to this section enacted during the first year of the 1999–2000 Regular Session shall become operative January 1, 2000. Notwithstanding the operative date of this section, before, on, or after July 1, 1998, the bureau may adopt regulations specifying the fees authorized by this section.

(Amended by Stats. 1999, Ch. 456, Sec. 13. Effective January 1, 2000.)









CHAPTER 11.3 - Private Investigators

ARTICLE 1 - General

7512

This chapter may be cited as the Private Investigator Act.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.1

As used in this chapter, “director” means the Director of Consumer Affairs, unless the context indicates otherwise.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.2

The director shall administer and enforce the provisions of this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.3

(a) As used in this chapter, “person” includes any individual, firm, company, limited liability company, association, organization, partnership, and corporation.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 669, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 669.)



7512.3-1

(a) As used in this chapter, “person” includes any individual, firm, company, association, organization, partnership, and corporation.

(b) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 669, Sec. 2. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



7512.4

As used in this chapter, “bureau” means the Bureau of Security and Investigative Services.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.5

As used in this chapter, “chief” means the Chief of the Bureau of Security and Investigative Services.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.6

As used in this chapter, “licensee” means a person licensed under this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.7

As used in this chapter, “manager” means the individual under whose direction, control, charge, or management the business of a licensee is operated.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.10

As used in this chapter, “employer” means a person who employs an individual for wages or salary, lists the individual on the employer’s payroll records, and withholds all legally required deductions and contributions.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.11

As used in this chapter, “employee” means an individual who works for an employer, is listed on the employer’s payroll records, and is under the employer’s direction and control.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.12

As used in this chapter, “employer-employee” relationship means a relationship in which an individual works for another, the individual’s name appears on the payroll records of the employer, and the employee is under the direction and control of the employer.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7512.13

As used in this chapter, “firearm permit” includes “firearms permit,” “firearms qualification card,” “firearms qualification,” and “firearms qualification permit.”

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7513

Every power and duty granted to or imposed upon the director may be exercised by any other officer or employee of the Department of Consumer Affairs authorized by the director, but the director shall have the supervision of and the responsibility for all powers and duties exercised by these officers and employees.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7513.5

The director may, in accordance with the State Civil Service Act and subject to the provisions of Section 159.5, appoint and fix the compensation of inspectors, investigators, and other personnel as may be necessary for the enforcement of this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7514

Nothing in this chapter shall be construed as entitling any person to practice law in this state unless he or she is an active member of the State Bar of California.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)






ARTICLE 2 - Administration

7515

The director may adopt and enforce reasonable rules, as follows:

(a) Fixing the qualifications of licensees and managers, in addition to those prescribed in this chapter, necessary to promote and protect the public welfare.

(b) Carrying out generally the provisions of this chapter, including regulation of the conduct of licensees.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7518

Where a hearing is held under this chapter to determine whether an application for a license should be granted or to determine the qualifications of a licensee’s manager, the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all of the powers granted therein.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7519

The director shall furnish, at least once every two years, one copy of the current licensing law, rules, and regulations to every licensed business governed under this chapter, without charge. The director may charge and collect a fee equivalent to the cost of producing these documents for each additional copy which may be furnished upon request to any licensee or any applicant for licensure and for each copy furnished on request to any other person.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)






ARTICLE 3 - Regulation, Licensing, and Registration

7520

No person shall engage in a business regulated by this chapter; act or assume to act as, or represent himself or herself to be, a licensee unless he or she is licensed under this chapter; and no person shall falsely represent that he or she is employed by a licensee.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7520.1

(a) Notwithstanding any other provision of law, any person engaging in a business as a private investigator who violates Section 7520 is guilty of an infraction subject to the procedures described in Sections 19.6 and 19.7 of the Penal Code under either of the following circumstances:

(1) A complaint or a written notice to appear in court pursuant to Chapter 5c (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code is filed in court charging the offense as an infraction unless the defendant, at the time he or she is arraigned, after being advised of his or her rights, elects to have the case proceed as a misdemeanor.

(2) The court, with the consent of the defendant and the prosecution, determines that the offense is an infraction in which event the case shall proceed as if the defendant has been arraigned on an infraction complaint.

(b) This section does not apply to a violation of Section 7520 if the defendant has had his or her license previously revoked or suspended.

(c) Notwithstanding any other provision of law, a violation of Section 7520, which is an infraction, is punishable by a fine of one thousand dollars ($1,000). No portion of the fine may be suspended by the court unless as a condition of that suspension the defendant is required to submit proof of a current valid license for the profession of private investigator which was the basis for his or her conviction.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7520.3

(a) As a condition of the issuance, reinstatement, reactivation, or continued valid use of a license under this chapter, a limited liability company shall, in accordance with this section, maintain a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims based upon acts, errors, or omissions arising out of the private investigator services it provides.

(b) The total aggregate limit of liability under the policy or policies of insurance required under this section shall be as follows:

(1) For a limited liability company licensee with five or fewer persons named as managing members pursuant to subdivision (i) of Section 7525.1, the aggregate limit shall not be less than one million dollars ($1,000,000).

(2) For a limited liability company licensee with more than five persons named as managing members pursuant to subdivision (i) of Section 7525.1, an additional one hundred thousand dollars ($100,000) of insurance shall be obtained for each person named as managing members of the licensee except that the maximum amount of insurance is not required to exceed five million dollars ($5,000,000) in any one designated period, less amounts paid in defending, settling, or discharging claims as set forth under this section.

(c) Prior to the issuance, reinstatement, or reactivation of a limited liability company license as provided under this chapter, the applicant or licensee shall, in the manner prescribed by the bureau, submit the information and documentation required by this section and requested by the bureau, demonstrating compliance with the financial security requirements specified by this section.

(d) For any insurance policy secured by a licensee in satisfaction of this section, a Certificate of Liability Insurance, signed by an authorized agent or employee of the insurer, shall be submitted electronically or otherwise to the bureau. The insurer issuing the certificate shall report to the bureau the following information for any policy required under this section: name, license number, policy number, dates that coverage is scheduled to commence and lapse, the date and amount of any payment of claims, and cancellation date if applicable.

(e) (1) If a licensee fails to maintain sufficient insurance as required by this section, or fails to provide proof of the required insurance upon request by the bureau, the license is subject to suspension and shall be automatically suspended pursuant to this subdivision until the date that the licensee provides proof to the bureau of compliance with the insurance coverage requirement.

(2) Prior to an automatic suspension, the bureau shall notify the licensee, in writing, that it has 30 days to provide proof to the bureau of having the required insurance or the license shall be automatically suspended.

(3) If the licensee fails to provide proof of insurance coverage within this period, the bureau may automatically suspend the license.

(f) If the license of a limited liability company is suspended pursuant to subdivision (e), each member of the limited liability company shall be personally liable up to one million dollars ($1,000,000) each for damages resulting to third parties in connection with the company’s performance, during the period of suspension, of any act or contract when a license is required by this chapter.

(g) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2014, Ch. 669, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions.)



7520.5

The director may authorize a licensed private investigator from another state to continue in this state for 60 days an investigation that originated in the state which is the location of the private investigator’s principal place of business if that state provides reciprocal authority for California’s licensees. The private investigator shall notify the department in writing upon entering the state for the purpose of continuing an investigation and shall be subject to all provisions of this chapter. For purposes of this section, “originated” means investigatory activities conducted subsequent to an agreement to conduct an investigation.

(Amended by Stats. 2000, Ch. 216, Sec. 1. Effective January 1, 2001.)



7521

A private investigator within the meaning of this chapter is a person, other than an insurance adjuster subject to the provisions of Chapter 1 (commencing with Section 14000) of Division 5 of the Insurance Code, who, for any consideration whatsoever engages in business or accepts employment to furnish or agrees to furnish any person to protect persons pursuant to Section 7521.5, or engages in business or accepts employment to furnish, or agrees to make, or makes, any investigation for the purpose of obtaining, information with reference to:

(a) Crime or wrongs done or threatened against the United States of America or any state or territory of the United States of America.

(b) The identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation, or character of any person.

(c) The location, disposition, or recovery of lost or stolen property.

(d) The cause or responsibility for fires, libels, losses, accidents, or damage or injury to persons or to property.

(e) Securing evidence to be used before any court, board, officer, or investigating committee.

For the purposes of this section, a private investigator is any person, firm, company, association, partnership, or corporation acting for the purpose of investigating, obtaining, and reporting to any employer, its agent, supervisor, or manager, information concerning the employer’s employees involving questions of integrity, honesty, breach of rules, or other standards of performance of job duties.

This section shall not apply to a public utility regulated by the State Public Utilities Commission, or its employees.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7521.5

(a) A private investigator may provide services to protect a person, but not property, which is incidental to an investigation for which the private investigator has been previously hired to perform.

(b) If the private investigator provides those services, he or she shall comply with the requirements of Article 4 (commencing with Section 7540), as those provisions relate to the carrying of firearms and the receipt of a valid firearms qualification card from the bureau.

(c) If the private investigator provides those services, he or she shall comply with the requirements of Sections 7583.39, 7583.40, and 7583.41, as those provisions relate to the maintenance of an insurance policy.

(d) If the private investigator provides those services, he or she shall be subject to the jurisdiction of the disciplinary review committee, pursuant to Section 7581.2, only with respect to violation of the law or regulations relating to firearms.

(e) If a person acts for, or on behalf of a private investigator in providing those services, that person shall be an employee of the private investigator, as defined by Section 7512.11, and there shall be an employer-employee relationship, as defined in Section 7512.12, and that person shall comply with the requirements of this section with the exception of the maintenance of an insurance policy.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7522

This chapter does not apply to:

(a) A person employed exclusively and regularly by any employer who does not provide contract security services for other entities or persons, in connection with the affairs of such employer only and where there exists an employer-employee relationship if that person at no time carries or uses any deadly weapon in the performance of his or her duties. For purposes of this subdivision, “deadly weapon” is defined to include any instrument or weapon of the kind commonly known as a blackjack, slungshot, billy, sandclub, sandbag, metal knuckles, any dirk, dagger, pistol, revolver, or any other firearm, any knife having a blade longer than five inches, any razor with an unguarded blade and any metal pipe or bar used or intended to be used as a club.

(b) An officer or employee of the United States of America, or of this state or a political subdivision thereof, while the officer or employee is engaged in the performance of his or her official duties, including uniformed peace officers employed part time by a public agency pursuant to a written agreement between a chief of police or sheriff and the public agency, provided the part-time employment does not exceed 50 hours in any calendar month.

(c) A person engaged exclusively in the business of obtaining and furnishing information as to the financial rating of persons.

(d) A charitable philanthropic society or association duly incorporated under the laws of this state which is organized and maintained for the public good and not for private profit.

(e) An attorney at law in performing his or her duties as an attorney at law.

(f) Admitted insurers and agents and insurance brokers licensed by the state, performing duties in connection with insurance transacted by them.

(g) Any bank subject to the jurisdiction of the Commissioner of Financial Institutions of the State of California under Division 1 (commencing with Section 99) of the Financial Code or the Comptroller of Currency of the United States.

(h) A person engaged solely in the business of securing information about persons or property from public records.

(i) A peace officer of this state or a political subdivision thereof while the peace officer is employed by a private employer to engage in off-duty employment in accordance with Section 1126 of the Government Code. However, nothing herein shall exempt a peace officer who either contracts for his or her services or the services of others as a private investigator or contracts for his or her services as or is employed as an armed private investigator. For purposes of this subdivision, “armed private investigator” means an individual who carries or uses a firearm in the course and scope of that contract or employment.

(j) A licensed insurance adjuster in performing his or her duties within the scope of his or her license as an insurance adjuster.

(k) Any savings association subject to the jurisdiction of the Commissioner of Financial Institutions or the Office of Thrift Supervision.

(l) Any secured creditor engaged in the repossession of the creditor’s collateral and any lessor engaged in the repossession of leased property in which it claims an interest.

(m) The act of serving process by an individual who is registered as a process server pursuant to Section 22350.

(n) (1) A person or business engaged in conducting objective observations of consumer purchases of products or services in the public environments of a business establishment by the use of a preestablished questionnaire, provided that person or business entity does not engage in any other activity that requires licensure pursuant to this chapter. The questionnaire may include objective comments.

(2) If a preestablished questionnaire is used as a basis, but not the sole basis, for disciplining or discharging an employee, or for conducting an interview with the employee that might result in the employee being terminated, the employer shall provide the employee with a copy of that questionnaire using the same procedures that an employer is required to follow under Section 2930 of the Labor Code for providing an employee with a copy of a shopping investigator’s report. This subdivision does not exempt from this chapter a person or business described in paragraph (1) if a preestablished questionnaire of that person or business is used as the sole basis for evaluating an employee’s work performance.

(o) Any joint labor-management committee established pursuant to the federal Labor Management Cooperation Act of 1978 (Section 175a of Title 29 of the United States Code), or its employees, where either the committee or employee is performing a function authorized by the Labor Management Cooperation Act of 1978, which includes, but is not limited, to monitoring public works projects to ensure that employers are complying with federal and state public works laws.

(Amended by Stats. 2002, Ch. 895, Sec. 1. Effective January 1, 2003.)



7523

(a) Unless specifically exempted by Section 7522, no person shall engage in the business of private investigator, as defined in Section 7521, unless that person has applied for and received a license to engage in that business pursuant to this chapter.

(b) Any person who violates any provision of this chapter or who conspires with another person to violate any provision of this chapter, relating to private investigator licensure, or who knowingly engages a nonexempt unlicensed person is guilty of a misdemeanor punishable by a fine of five thousand dollars ($5,000) or by imprisonment in the county jail not to exceed one year, or by both that fine and imprisonment.

(c) A proceeding to impose the fine specified in subdivision (b) may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, the city prosecutor in any city or city and county having a full-time city prosecutor for the jurisdiction in which the violation occurred. If the action is brought by the district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Investigator Fund.

(d) Any person who: (1) acts as or represents himself or herself to be a private investigator licensee under this chapter when that person is not a licensee under this chapter; (2) falsely represents that he or she is employed by a licensee under this chapter when that person is not employed by a licensee under this chapter; (3) carries a badge, identification card, or business card, indicating that he or she is a licensee under this chapter when that person is not a licensee under this chapter; (4) uses a letterhead or other written or electronically generated materials indicating that he or she is a licensee under this chapter when that person is not a licensee under this chapter; or (5) advertises that he or she is a licensee under this chapter when that person is not a licensee, is guilty of a misdemeanor that is punishable by a fine of ten thousand dollars ($10,000) or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(e) A proceeding to impose the fine specified in subdivision (d) may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, the city prosecutor in any city or city and county having a full-time city prosecutor for the jurisdiction in which the violation occurred. If the action is brought by the district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Investigator Fund.

(f) Any person who is convicted of a violation of the provisions of this section shall not be issued a license under this chapter, within one year following that conviction.

(g) Any person who is convicted of a violation of subdivision (a), (b), or (d) shall not be issued a license for a period of one year following a first conviction and shall not be issued a license for a period of five years following a second or subsequent conviction of subdivision (a), (b), or (d), or any combination of subdivision (a), (b), or (d).

(h) The chief shall gather evidence of violations of this chapter and of any rule or regulation established pursuant to this chapter by persons engaged in the business of private investigator who fail to obtain a license and shall gather evidence of violations and furnish that evidence to prosecuting officers of any county or city for the purpose of prosecuting all violations occurring within their jurisdiction.

(i) The prosecuting officer of any county or city shall prosecute all violations of this chapter occurring within his or her jurisdiction.

(Amended by Stats. 1996, Ch. 710, Sec. 2. Effective January 1, 1997.)



7523.5

(a) The superior court in and for the county wherein any person has engaged or is about to engage in any act which constitutes a violation of Section 7523 may, upon a petition filed by the bureau with the approval of the director, issue an injunction or other appropriate order restraining this conduct and may impose civil fines not exceeding ten thousand dollars ($10,000). The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that there shall be no requirement to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable injury.

(b) The superior court for the county in which any person has engaged in any act which constitutes a violation of Section 7523 may, upon a petition filed by the bureau with the approval of the director, order this person to make restitution to persons injured as a result of the violation.

(c) The court may order a person subject to an injunction or restraining order, provided for in subdivision (a), or subject to an order requiring restitution pursuant to subdivision (b), to reimburse the bureau for expenses incurred by the bureau in its investigation related to its petition.

(d) A proceeding to impose the fine specified in subdivision (a) and enjoin the unlicensed operation may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, the city prosecutor in any city or city and county having a full-time city prosecutor for the jurisdiction in which the violation occurred. If the action is brought by the district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Investigator Fund.

(e) The remedy provided for by this section shall be in addition to any other remedy provided for in this chapter.

(Amended by Stats. 1996, Ch. 710, Sec. 3. Effective January 1, 1997.)



7525

An application for a license under this chapter shall be on a form prescribed by the director and accompanied by the application fee provided by this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7525.1

An application shall be verified and shall include:

(a) The full name and business address of the applicant.

(b) The name under which the applicant intends to do business.

(c) A statement as to the general nature of the business in which the applicant intends to engage.

(d) A verified statement of his or her experience qualifications.

(e) (1) If the applicant is an individual, a qualified manager, a partner of a partnership, an officer of a corporation designated in subdivision (h), or a managing member of a limited liability company designated in subdivision (i), one personal identification form provided by the bureau upon which shall appear a photograph taken within one year immediately preceding the date of the filing of the application together with two legible sets of fingerprints, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check, on a form approved by the Department of Justice, and a personal description of each person, respectively. The identification form shall include residence addresses and employment history for the previous five years and be signed under penalty of perjury.

(2) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants, excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(f) In addition, if the applicant for a license is an individual, the application shall list all other names known as or used during the past 10 years and shall state that the applicant is to be personally and actively in charge of the business for which the license is sought. If any other qualified manager is to be actively in charge of the business, the application shall be subscribed, verified, and signed by the applicant, under penalty of perjury. If any other person is to be actively in charge of the business, the application shall also be subscribed, verified, and signed by that person under penalty of perjury.

(g) If the applicants for a license are copartners, the application shall state the true names and addresses of all partners and the name of the partner to be actively in charge of the business for which the license is sought and list all other names known as or used during the past 10 years. If a qualified manager other than a partner is to be actively in charge of the business, then the application shall be subscribed, verified, and signed by all of the partners under penalty of perjury. If any other person is to be actively in charge of the business, the application shall also be subscribed, verified, and signed by that person, under penalty of perjury, under penalty of perjury by all of the partners and the qualified manager, or by all of the partners or the qualified manager.

(h) If the applicant for a license is a corporation, the application shall state the true names and complete residence addresses of the chief executive officer, secretary, chief financial officer, and any other corporate officer who will be active in the business to be licensed. The application shall also state the name and address of the designated person to be actively in charge of the business for which the license is sought. The application shall be subscribed, verified, and signed by a duly authorized officer of the applicant and by the qualified manager thereof, under penalty of perjury.

(i) If the applicant for a license is a limited liability company, the application shall state the true name and complete residence address of each managing member and any other officer or member who will be active in the business to be licensed. A copy of the most recent articles of organization, as filed by the Secretary of State, shall be supplied to the bureau upon request. The application shall also state the name and residence address of the designated person to be actively in charge of the business for which the license is sought. The application shall be subscribed, verified, and signed by a duly authorized member of the applicant under penalty of perjury.

(j) Any other information, evidence, statements, or documents as may be required by the director.

(k) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 669, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 5 of Stats. 2014, Ch. 669.)



7525.1-1

An application shall be verified and shall include:

(a) The full name and business address of the applicant.

(b) The name under which the applicant intends to do business.

(c) A statement as to the general nature of the business in which the applicant intends to engage.

(d) A verified statement of his or her experience qualifications.

(e) (1) If the applicant is an individual, a qualified manager, a partner of a partnership, or an officer of a corporation designated in subdivision (h), one personal identification form provided by the bureau upon which shall appear a photograph taken within one year immediately preceding the date of the filing of the application together with two legible sets of fingerprints, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check, on a form approved by the Department of Justice, and a personal description of each person, respectively. The identification form shall include residence addresses and employment history for the previous five years and be signed under penalty of perjury.

(2) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants, excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(f) In addition, if the applicant for a license is an individual, the application shall list all other names known as or used during the past 10 years and shall state that the applicant is to be personally and actively in charge of the business for which the license is sought. If any other qualified manager is to be actively in charge of the business, the application shall be subscribed, verified, and signed by the applicant, under penalty of perjury. If any other person is to be actively in charge of the business, the application shall also be subscribed, verified, and signed by that person under penalty of perjury.

(g) If the applicants for a license are copartners, the application shall state the true names and addresses of all partners and the name of the partner to be actively in charge of the business for which the license is sought and list all other names known as or used during the past 10 years. If a qualified manager other than a partner is to be actively in charge of the business, then the application shall be subscribed, verified, and signed by all of the partners under penalty of perjury. If any other person is to be actively in charge of the business, the application shall also be subscribed, verified, and signed under penalty of perjury by that person, by all of the partners and the qualified manager, or by all of the partners or the qualified manager.

(h) If the applicant for a license is a corporation, the application shall state the true names and complete residence addresses of the chief executive officer, secretary, chief financial officer, and any other corporate officer who will be active in the business to be licensed. The application shall also state the name and address of the designated person to be actively in charge of the business for which the license is sought. The application shall be subscribed, verified, and signed by a duly authorized officer of the applicant and by the qualified manager thereof, under penalty of perjury.

(i) Any other information, evidence, statements, or documents as may be required by the director.

(j) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 4) and added by Stats. 2014, Ch. 669, Sec. 5. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



7526

Before an application for a license is granted, the applicant for a license or his or her manager shall meet all of the following:

(a) Be at least 18 years of age.

(b) Not have committed acts or crimes constituting grounds for denial of a license under Section 480.

(c) Comply with the requirements specified in this chapter for the particular license for which an application is made.

(d) Comply with other qualifications as the director may fix by rule.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7526.1

(a) Notwithstanding any other provision of law, the director may, in his or her sole discretion, grant a probationary license to an applicant subject to terms and conditions deemed appropriate by the director, including, but not limited to, the following:

(1) Continuing medical, psychiatric, or psychological treatment.

(2) Ongoing participation in a specified rehabilitation program.

(3) Abstention from the use of alcohol or drugs.

(4) Compliance with all provisions of this chapter.

(b) (1) Notwithstanding any other provision of law, and for purposes of this section, when deciding whether to grant a probationary license, the director shall request that an applicant with a dismissed conviction provide proof of that dismissal and shall give special consideration to applicants whose convictions have been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(2) The director shall also take into account and consider any other reasonable documents or individual character references provided by the applicant that may serve as evidence of rehabilitation as deemed appropriate by the director.

(c) The director may modify or terminate the terms and conditions imposed on the probationary license upon receipt of a petition from the applicant or licensee.

(d) For purposes of granting a probationary license to qualified new applicants, the director shall develop standard terms of probation that shall include, but not be limited to, the following:

(1) A three-year limit on the individual probationary license.

(2) A process to obtain a standard license for applicants who were issued a probationary license.

(3) Supervision requirements.

(4) Compliance and quarterly reporting requirements.

(Added by Stats. 2008, Ch. 675, Sec. 9. Effective January 1, 2009.)



7527

The director may require an applicant or his or her manager, to demonstrate his or her qualifications by a written or oral examination, or a combination of both.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7527.1

(a) When creating or updating the licensing examination required pursuant to Section 7527, the bureau shall consider all of the following:

(1) Including in the examination questions on the subject of laws relating to privacy and professional ethics.

(2) Supplementing the examination with a separate examination on the subject of professional ethics.

(b) If the bureau determines pursuant to subdivision (a) that a separate professional ethics examination is necessary, the bureau shall require that current licensees take the separate professional ethics examination if this requirement is appropriate.

(Added by Stats. 2001, Ch. 309, Sec. 2. Effective January 1, 2002.)



7527.5

Payment of the application fee prescribed by this chapter entitles an applicant or his or her manager to one examination without further charge. If the person fails to pass the examination, he or she shall not be eligible for any subsequent examination except upon payment of the reexamination fee prescribed by this chapter for each subsequent examination.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7528

The chief shall issue a license, the form and content of which shall be determined by the chief in accordance with Section 164. In addition, the chief shall issue a “Certificate of Licensure” to any licensee, upon request and upon the payment of a fee of fifty dollars ($50).

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7528.5

The license shall at all times be posted in a conspicuous place in the principal place of business of the licensee.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7529

(a) Upon the issuance of a license, a pocket card of the size, design, and content as may be determined by the director shall be issued by the bureau to each licensee, if an individual, or if the licensee is a person other than an individual, to its managing member or manager and to each of its officers and partners. The pocket card is evidence that the licensee is licensed pursuant to this chapter. The card shall contain the signature of the licensee, signature of the chief, and a photograph of the licensee, or bearer of the card, if the licensee is other than an individual. The card shall clearly state that the person is licensed as a private investigator or is the manager or officer of the licensee. The pocket card is to be composed of a durable material and may incorporate technologically advanced security features. The bureau may charge a fee sufficient to reimburse the department’s costs for furnishing the pocket card. The fee charged shall not exceed the actual direct costs for system development, maintenance, and processing necessary to provide this service, and shall not exceed sixteen dollars ($16). When a person to whom a card is issued terminates his or her position, office, or association with the licensee, the card shall be surrendered to the licensee and within five days thereafter shall be mailed or delivered by the licensee to the bureau for cancellation. Every person, while engaged in any activity for which licensure is required, shall display his or her valid pocket card as provided by regulation.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 669, Sec. 6. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 7 of Stats. 2014, Ch. 669.)



7529-1

(a) Upon the issuance of a license, a pocket card of the size, design, and content as may be determined by the director shall be issued by the bureau to each licensee, if an individual, or if the licensee is a person other than an individual, to its manager and to each of its officers and partners. The pocket card is evidence that the licensee is licensed pursuant to this chapter. The card shall contain the signature of the licensee, signature of the chief, and a photograph of the licensee, or bearer of the card, if the licensee is other than an individual. The card shall clearly state that the person is licensed as a private investigator or is the manager or officer of the licensee. The pocket card is to be composed of a durable material and may incorporate technologically advanced security features. The bureau may charge a fee sufficient to reimburse the department’s costs for furnishing the pocket card. The fee charged shall not exceed the actual direct costs for system development, maintenance, and processing necessary to provide this service, and shall not exceed sixteen dollars ($16). When a person to whom a card is issued terminates his or her position, office, or association with the licensee, the card shall be surrendered to the licensee and within five days thereafter shall be mailed or delivered by the licensee to the bureau for cancellation. Every person, while engaged in any activity for which licensure is required, shall display his or her valid pocket card as provided by regulation.

(b) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 6) and added by Stats. 2014, Ch. 669, Sec. 7. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



7530

(a) Except as provided in this section, a license issued under this chapter is not assignable.

(b) A licensee may apply to the chief for consent, and upon receipt of the consent and payment of the processing fee authorized by Section 7570, may assign a license to another business entity as long as the direct and indirect owners of the assignor own all of the assignee immediately after the assignment.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 669, Sec. 8. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 9 of Stats. 2014, Ch. 669.)



7530-1

(a) A license issued under this chapter is not assignable.

(b) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 8) and added by Stats. 2014, Ch. 669, Sec. 9. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



7531

A licensee shall at all times be legally responsible for the good conduct in the business of each of his or her employees or agents, including his or her manager.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7531.5

Each licensee shall maintain a record containing information relative to his or her employees as may be prescribed by the director.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7532

No licensee shall conduct a business under a fictitious or other business name unless and until he or she has obtained the written authorization of the bureau to do so.

The bureau shall not authorize the use of a fictitious or other business name which is so similar to that of a public officer or agency or of that used by another licensee that the public may be confused or misled thereby.

The authorization shall require, as a condition precedent to the use of any fictitious name, that the licensee comply with Chapter 5 (commencing with Section 17900) of Part 3 of Division 7.

A licensee desiring to conduct his or her business under more than one fictitious business name shall obtain the authorization of the bureau in the manner prescribed in this section for the use of each name.

The licensee shall pay a fee of twenty-five dollars ($25) for each authorization to use an additional fictitious business name and for each change in the use of a fictitious business name. If the original license is issued in a nonfictitious name and authorization is requested to have the license reissued in a fictitious business name the licensee shall pay a fee of twenty-five dollars ($25) for the authorization.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7533

Each licensee shall file with the bureau the complete address of his or her principal place of business including the name and number of the street, or, if the street where the business is located is not numbered, the number of the post office box. The director may require the filing of other information for the purpose of identifying the principal place of business.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7533.5

(a) A licensee shall notify the bureau within 30 days of any change in its corporate officers or of any addition of a new partner.

(b) Applications, on forms prescribed by the director, shall be submitted by all new officers and partners. The director may suspend or revoke a license issued under this chapter if the director determines that the new officer or partner of a licensee has committed any of the acts constituting grounds to deny an application for a license or to take disciplinary action against a licensee pursuant to Section 7538 or 7538.5, respectively.

(Amended by Stats. 2000, Ch. 568, Sec. 93. Effective January 1, 2001.)



7534

Every advertisement by a licensee soliciting or advertising business shall contain his or her business name, business address or telephone number, and license number as they appear in the records of the bureau. For the purposes of this section, “advertisement” shall include any business card, stationery, brochure, flyer, circular, newsletter, fax form, printed or published paid advertisement in any media form, or telephone book listing. Every advertisement by a licensee soliciting or advertising their business shall contain his or her business name, business address or telephone number, and license number, as they appear in the records of the bureau.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7535

A licensee shall not advertise or conduct business from any location other than that shown on the records of the bureau as his or her principal place of business unless he or she has received a branch office certificate for the location after compliance with the provisions of this chapter and any additional requirements necessary for the protection of the public as the director may by regulation prescribe. A licensee shall notify the bureau in writing within 30 days after closing or changing the location of a branch office.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7536

(a) The business of each licensee shall be operated under the active direction, control, charge, or management, in this state, of the licensee, if he or she is qualified, or the person who is qualified to act as the licensee’s manager, if the licensee is not qualified.

(b) No person shall act as a qualified manager of a licensee until he or she has complied with each of the following:

(1) Demonstrated his or her qualifications by a written or oral examination, or a combination of both, if required by the director.

(2) Made a satisfactory showing to the director that he or she has the qualifications prescribed in Section 7526 and that none of the facts stated in Section 7538 or 7538.5 exist as to him or her.

(c) A person shall not act as a qualified manager of more than five licensees. The person acting as a qualified manager shall share equally with the licensee the responsibility and any liability for the conduct of the business of the licensee and the actions of the employees and other personnel of the licensee. This section shall not apply to any licensee that notifies the bureau in writing that he or she is not conducting any business, but requests to maintain a current license status with the bureau. Whenever the licensee resumes conducting business, the licensee shall so inform the bureau in writing within 30 days.

(d) Any person acting as a qualified manager of a licensee shall be the holder of a qualification certificate issued by the bureau. The certificate, together with the current renewal certificate, shall be predominantly displayed below the private investigator’s license.

(Amended by Stats. 1998, Ch. 879, Sec. 22.43. Effective January 1, 1999.)



7537

(a) In case of the death of a person licensed as an individual, a member of the immediate family of the deceased licensee shall be entitled to continue the business under the same license for 120 days following the death of the licensee, provided that written application for permission is made to the bureau within 30 days following the death of the licensee. At the end of the 120-day period, the license shall be automatically canceled. If no request is received within the 30-day period, the license shall be automatically canceled at the end of that period.

(b) If the manager, who has qualified as provided in Section 7536, ceases for any reason whatsoever to be connected with the licensee to whom the license is issued, the licensee shall notify the bureau in writing 30 days from this cessation. If the notice of cessation is filed timely, the license shall remain in force for a period of 90 days after cessation or for an additional period, not to exceed one year, as approved by the director, pending the qualification of another manager as provided in this chapter. After the 90-day period or additional period, as approved by the director, the license shall be automatically suspended, unless the bureau receives written notification that the license is under the active charge of a qualified manager. If the licensee fails to notify the bureau within the 30-day period, his or her license shall be automatically suspended and may be reinstated only upon the filing of an application for reinstatement, payment of the reinstatement fee, and the qualification of a manager as provided in this chapter.

(c) In the case of the death or disassociation of a partner of an entity licensed as a partnership, the licensee shall notify the bureau, in writing, within 30 days from the death or disassociation of the individual. If notice is given, the license shall remain in force for 90 days following the death or disassociation. At the end of this period the license shall be automatically canceled. If the licensee fails to notify the bureau within the 30-day period, the license shall be automatically canceled.

(d) A license extended under this section is subject to all other provisions of this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7538

(a) After a hearing the director may deny a license unless the applicant makes a showing satisfactory to the director that the applicant, if an individual, has not, or, if the applicant is a person other than an individual, that its manager and each of its officers have not:

(1) Committed any act that, if committed by a licensee, would be a ground for the suspension or revocation of a license under this chapter.

(2) Committed any act constituting dishonesty or fraud.

(3) Committed any act or crime constituting grounds for denial of licensure under Section 480, including illegally using, carrying, or possessing a deadly weapon.

(4) Been refused a license under this chapter or had a license revoked.

(5) Been an officer, partner, managing member, or manager of any person who has been refused a license under this chapter or whose license has been revoked.

(6) While unlicensed committed, or aided and abetted the commission of, any act for which a license is required by this chapter.

(7) Knowingly made any false statement in his or her application.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 669, Sec. 10. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 11 of Stats. 2014, Ch. 669.)



7538-1

(a) After a hearing the director may deny a license unless the applicant makes a showing satisfactory to the director that the applicant, if an individual, has not, or, if the applicant is a person other than an individual, that its manager and each of its officers have not:

(1) Committed any act that, if committed by a licensee, would be a ground for the suspension or revocation of a license under this chapter.

(2) Committed any act constituting dishonesty or fraud.

(3) Committed any act or crime constituting grounds for denial of licensure under Section 480, including illegally using, carrying, or possessing a deadly weapon.

(4) Been refused a license under this chapter or had a license revoked.

(5) Been an officer, partner, or manager of any person who has been refused a license under this chapter or whose license has been revoked.

(6) While unlicensed committed, or aided and abetted the commission of, any act for which a license is required by this chapter.

(7) Knowingly made any false statement in his or her application.

(b) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 10) and added by Stats. 2014, Ch. 669, Sec. 11. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



7538.5

(a) The director may refuse to issue any license provided for in this chapter to any of the following:

(1) A person who has had any license revoked, has a license currently under suspension, or failed to renew his or her license while under suspension.

(2) A person who, while acting as a member of a partnership, an officer or director of a corporation, an officer or person acting in a managerial capacity of a firm or association, or a managing member of a limited liability company, had his or her license revoked, has a license currently under suspension, or failed to renew his or her license while under suspension.

(3) A person who, while acting as a member of the partnership, an officer or director of the corporation, or an officer or person acting in a managerial capacity of the firm or association, meets both of the following conditions:

(A) He or she was a member of any partnership, an officer or director of any corporation, an officer or person acting in a managerial capacity of any firm or association, or a managing member of any limited liability company whose license was revoked, is currently under suspension, or was not renewed while under suspension.

(B) While acting as a member, officer, director, or person acting in a managerial capacity in any corporation, firm, association, or limited liability company, he or she participated in any of the prohibited acts for which the license was revoked or suspended.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 669, Sec. 12. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 13 of Stats. 2014, Ch. 669.)



7538.5-1

(a) The director may refuse to issue any license provided for in this chapter to any of the following:

(1) A person who has had any license revoked, has a license currently under suspension, or failed to renew his or her license while under suspension.

(2) A person who, while acting as a member of a partnership, an officer or director of a corporation, or an officer or person acting in a managerial capacity of a firm or association, had his or her license revoked, has a license currently under suspension, or failed to renew his or her license while under suspension.

(3) A person who, while acting as a member of the partnership, an officer or director of the corporation, or an officer or person acting in a managerial capacity of the firm or association, meets both of the following conditions:

(A) He or she was a member of any partnership, an officer or director of any corporation, or an officer or person acting in a managerial capacity of any firm or association, whose license was revoked, is currently under suspension, or was not renewed while under suspension.

(B) He or she, while acting as a member, officer, director, or person acting in a managerial capacity in any corporation, firm, or association, participated in any of the prohibited acts for which the license was revoked or suspended.

(b) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 12) and added by Stats. 2014, Ch. 669, Sec. 13. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



7539

(a) Any licensee or officer, director, partner, managing member, or manager of a licensee may divulge to any law enforcement officer or district attorney, or his or her representative, any information he or she may acquire as to any criminal offense, but he or she shall not divulge to any other person, except as otherwise required by law, any information acquired by him or her except at the direction of the employer or client for whom the information was obtained.

(b) A licensee or officer, director, partner, manager, managing member, or employee of a licensee shall not knowingly make any false report to his or her employer or client for whom information was being obtained.

(c) A written report shall not be submitted to a client except by the licensee, qualifying manager, managing member, or a person authorized by one or either of them, and the person submitting the report shall exercise diligence in ascertaining whether or not the facts and information in the report are true and correct.

(d) A licensee, or officer, director, partner, manager, managing member, or employee of a licensee shall not use a badge in connection with the official activities of the licensee’s business.

(e) A licensee, or officer, director, partner, manager, managing member, or employee of a licensee, shall not use a title, or wear a uniform, or use an insignia, or use an identification card, or make any statement with the intent to give an impression that he or she is connected in any way with the federal government, a state government, or any political subdivision of a state government.

(f) A licensee, or officer, partner, qualified manager, managing member, or employee of a licensee shall not use any identification to indicate that he or she is licensed as a private investigator other than the official identification card issued by the bureau or the business card regularly used by the business. However, a licensee may issue an employer identification card.

(g) A licensee, or officer, director, partner, manager, managing member, or employee of a licensee, shall not enter any private building or portion thereof, except premises commonly accessible to the public, without the consent of the owner or of the person in legal possession thereof.

(h) A licensee shall not permit an employee or agent in his or her own name to advertise, engage clients, furnish reports or present bills to clients, or in any manner conduct business for which a license is required under this chapter. All business of the licensee shall be conducted in the name of and under the control of the licensee.

(i) A licensee, officer, director, partner, manager, managing member, or employee of a licensee shall not knowingly and directly solicit employment from any person who has directly sustained bodily injury or from that person’s spouse or other family member to obtain authorization on behalf of the injured person as an investigator to investigate the accident or act that resulted in injury or death to that person or damage to the property of that person. Nothing in this subdivision shall prohibit the soliciting of employment from that injured person’s attorney, insurance company, self-insured administrator, insurance adjuster, employer, or any other person having an indirect interest in the investigation of the injury. This subdivision shall not apply to any business agent or attorney employed by a labor organization. A licensee, officer, director, partner, managing member, or manager of a licensee shall not pay or compensate any of his or her employees or agents on the basis of a bonus, bounty, or quota system whereby a premium is placed on the number of employer or client rule violations or infractions purportedly discovered as a result of any investigation made by a licensee.

(j) A licensee shall not use a fictitious business name in connection with the official activities of the licensee’s business, except as provided by the bureau.

(k) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 669, Sec. 14. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 15 of Stats. 2014, Ch. 669.)



7539-1

(a) Any licensee or officer, director, partner, or manager of a licensee may divulge to any law enforcement officer or district attorney, or his or her representative, any information he or she may acquire as to any criminal offense, but he or she shall not divulge to any other person, except as otherwise required by law, any information acquired by him or her except at the direction of the employer or client for whom the information was obtained.

(b) A licensee or officer, director, partner, manager, or employee of a licensee shall not knowingly make any false report to his or her employer or client for whom information was being obtained.

(c) A written report shall not be submitted to a client except by the licensee, qualifying manager, or a person authorized by one or either of them, and the person submitting the report shall exercise diligence in ascertaining whether or not the facts and information in the report are true and correct.

(d) A licensee, or officer, director, partner, manager, or employee of a licensee shall not use a badge in connection with the official activities of the licensee’s business.

(e) A licensee, or officer, director, partner, manager, or employee of a licensee, shall not use a title, or wear a uniform, or use an insignia, or use an identification card, or make any statement with the intent to give an impression that he or she is connected in any way with the federal government, a state government, or any political subdivision of a state government.

(f) A licensee, or officer, partner, qualified manager, or employee of a licensee shall not use any identification to indicate that he or she is licensed as a private investigator other than the official identification card issued by the bureau or the business card regularly used by the business. However, a licensee may issue an employer identification card.

(g) A licensee, or officer, director, partner, manager, or employee of a licensee, shall not enter any private building or portion thereof, except premises commonly accessible to the public, without the consent of the owner or of the person in legal possession thereof.

(h) A licensee shall not permit an employee or agent in his or her own name to advertise, engage clients, furnish reports or present bills to clients, or in any manner conduct business for which a license is required under this chapter. All business of the licensee shall be conducted in the name of and under the control of the licensee.

(i) A licensee, officer, director, partner, manager, or employee of a licensee shall not knowingly and directly solicit employment from any person who has directly sustained bodily injury or from that person’s spouse or other family member to obtain authorization on behalf of the injured person as an investigator to investigate the accident or act that resulted in injury or death to that person or damage to the property of that person. Nothing in this subdivision shall prohibit the soliciting of employment from that injured person’s attorney, insurance company, self-insured administrator, insurance adjuster, employer, or any other person having an indirect interest in the investigation of the injury. This subdivision shall not apply to any business agent or attorney employed by a labor organization. A licensee, officer, director, partner, or manager of a licensee shall not pay or compensate any of his or her employees or agents on the basis of a bonus, bounty, or quota system whereby a premium is placed on the number of employer or client rule violations or infractions purportedly discovered as a result of any investigation made by a licensee.

(j) A licensee shall not use a fictitious business name in connection with the official activities of the licensee’s business, except as provided by the bureau.

(k) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 14) and added by Stats. 2014, Ch. 669, Sec. 15. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)






ARTICLE 4 - Application of Chapter

7540

For purposes of this article, “licensee” means a licensed private investigator.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7541

Except as otherwise provided by this section, an applicant, or his or her manager, for a license as a private investigator shall have had at least three years’ experience in investigation work.

A year’s experience shall consist of not less than 2,000 hours of actual compensated work performed by each applicant preceding the filing of an application.

An applicant who holds a law degree or who has completed a four-year course in police science, criminal justice, criminal law, or the equivalent thereof shall be required to have had two years’ experience in investigation work.

An applicant shall substantiate the claimed years of qualifying experience and the exact details as to the character and nature thereof by written certifications from the employer, subject to independent verification by the director as he or she may determine.

Notwithstanding any other provision of law, only an employer or his or her designated agent may certify experience for purposes of this section. For purposes of this section, the term “employer” shall mean only those persons, corporations, partnerships, proprietorships, or other associations which, in the employ of the designated individual, regularly and routinely withheld income taxes and other payroll deductions for direct forwarding to governmental taxing authorities.

An employer who is a licensee shall respond in writing within 30 days to an applicant’s written request for certifications of the applicant’s work experience as an employee and either provide the certifications or the reasons for denial. If the applicant notifies the director in writing, under penalty of perjury, that the applicant is unable to obtain the required written response from a licensee or provides the licensee’s written denial and states, under penalty of perjury, that the licensee’s reasons for denial are invalid or insufficient and the director concurs, the director may require the licensee to provide the bureau with all relevant employment records maintained pursuant to Section 7531.5 regarding the applicant for evaluation in substantiating the applicant’s employment experience.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7541.1

(a) Notwithstanding any other provision of law, experience for purposes of taking the examination for licensure as a private investigator shall be limited to those activities actually performed in connection with investigations, as defined in Section 7521, and only if those activities are performed by persons who are employed in the following capacities:

(1) Sworn law enforcement officers possessing powers of arrest and employed by agencies in the federal, state, or local government.

(2) Military police of the armed forces of the United States or the national guard.

(3) An insurance adjuster or their employees subject to Chapter 1 (commencing with Section 14000) of Division 5 of the Insurance Code.

(4) Persons employed by a private investigator who are duly licensed in accordance with this chapter.

(5) Persons employed by repossessors duly licensed in accordance with Chapter 11 (commencing with Section 7500), only to the extent that those persons are routinely and regularly engaged in the location of debtors or the location of personal property utilizing methods commonly known as “skip tracing.” For purposes of this section, only that experience acquired in that skip tracing shall be credited toward qualification to take the examination.

(6) Persons duly trained and certified as an arson investigator and employed by a public agency engaged in fire suppression.

(7) Persons trained as investigators and employed by a public defender to conduct investigations.

(b) For purposes of Section 7541, persons possessing an associate of arts degree in police science, criminal law or justice from an accredited college shall be credited with 1,000 hours of experience in investigative activities.

(c) The following activities shall not be deemed to constitute acts of investigation for purposes of experience toward licensure:

(1) The serving of legal process or other documents.

(2) Activities relating to the search for heirs or similar searches which involve only a search of public records or other reference sources in the public domain.

(3) The transportation or custodial attendance of persons in the physical custody of a law enforcement agency.

(4) The provision of bailiff or other security services to a court of law.

(5) The collection or attempted collection of debts by telephone or written solicitation after the debtor has been located.

(6) The repossession or attempted repossession of personal property after that property has been located and identified.

(d) Where the activities of employment of an applicant include those which qualify as bona fide experience as stated in this section as well as those which do not qualify, the director may, by delegation to the bureau, determine and apportion that percentage of experience for which any applicant is entitled to credit.

(Amended by Stats. 2000, Ch. 216, Sec. 3. Effective January 1, 2001.)



7541.2

The bureau shall consider requiring, and may require, an applicant for licensure to submit proof of satisfactory completion of a course in professional ethics. If the bureau requires an applicant to submit proof of satisfactory completion of a course in professional ethics the bureau may specify which courses and course providers satisfy the requirement.

(Added by Stats. 2001, Ch. 309, Sec. 3. Effective January 1, 2002.)



7542

Every licensee and qualified manager who in the course of his or her employment or business carries a deadly weapon shall complete a course of training in the exercise of the powers to arrest as specified in Section 7583.7 and a course of training in the carrying and use of firearms as specified in Article 4 (commencing with Section 7583) of Chapter 11.5. No licensee or qualified manager shall carry or use a firearm unless he or she has met the requirements of Sections 7583.23, 7583.28, and 7583.29 and has in his or her possession a valid firearms qualification card as provided in Section 7583.30. A licensee or qualified manager who possesses a valid firearms qualification card shall comply with and be subject to the provisions of Sections 7583.31, 7583.32, and 7583.37.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7542.1

Every licensee and any person employed and compensated by a licensee who in the course of that employment or business carries tear gas or any other nonlethal chemical agent shall complete the required course pursuant to Section 22835 of the Penal Code.

(Amended by Stats. 2010, Ch. 178, Sec. 1. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)






ARTICLE 5 - Expiration and Renewal of License

7558

A private investigator license, branch office certificate, and pocket card issued under this chapter expires two years following the date of issuance or on the assigned renewal date. Every private investigator issued a license under this chapter that expires on or after January 1, 1997, and who is also issued or renews a firearms qualification card on or after January 1, 1997, shall be placed on a cyclical renewal so that the private investigator license or pocket card expires on the expiration date of the firearms qualification card. Notwithstanding any other provision of law, the bureau is authorized to extend or shorten the first term of licensure following January 1, 1997, and to prorate the required license fee in order to implement this cyclical renewal.

(Repealed and added by Stats. 1997, Ch. 401, Sec. 13. Effective January 1, 1998.)



7558.1

(a) To renew an unexpired license or certificate, the licensee shall, on or before the date on which it would otherwise expire, apply for renewal on a form prescribed by the director, and pay the renewal fee prescribed by this chapter. On renewal, such evidence of renewal of the license or certificate as the director may prescribe, and renewal pocket cards for the persons mentioned in Section 7529, shall be issued to the licensee.

(b) A license or certificate shall not be renewed until any and all fines assessed pursuant to Section 7564 and not resolved in accordance with the provisions of that section have been paid.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7558.5

Except as otherwise provided in this article, an expired license or branch office certificate may be renewed at any time within three years after its expiration on filing of application for renewal on a form prescribed by the director, and payment of the renewal fee in effect on the last preceding regular renewal date. If the license or certificate is renewed more than 30 days after its expiration, the licensee, as a condition precedent to renewal, shall also pay the delinquency fee prescribed in this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license or certificate shall continue in effect through the date provided in Section 7558 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

Renewal of a license or certificate shall not prohibit the bringing of disciplinary proceedings for an act committed before the effective date of the renewal.

(Amended by Stats. 1998, Ch. 970, Sec. 18.2. Effective January 1, 1999.)



7559

A suspended license or branch office certificate is subject to expiration and shall be renewed as provided in this article, but renewal of the license does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended, and renewal of the branch office certificate does not entitle the licensee, while the certificate remains suspended, and until it is reinstated, to engage in the licensed activity at the location for which the certificate was issued, or to engage in any other activity or conduct in violation of the order or judgment by which the certificate was suspended.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7559.5

A revoked license or branch office certificate is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7560

A license or branch office certificate which is not renewed within three years after its expiration may not be renewed, restored, reinstated, or reissued thereafter.

The holder of the license or certificate may obtain a new license or certificate only on compliance with all of the provisions of this chapter relating to the issuance of an original license or certificate.

(Amended by Stats. 1998, Ch. 970, Sec. 18.3. Effective January 1, 1999.)






ARTICLE 6 - Disciplinary Proceedings

7561

Except as otherwise required to comply with the provisions of Article 5 (commencing with Section 7558), the proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all the powers granted therein.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7561.1

The director may deny, suspend, or revoke a license issued under this chapter if he or she determines that the licensee or his or her manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, directors, partners, or its manager, has:

(a) Made any false statement or given any false information in connection with an application for a license or a renewal or reinstatement of a license.

(b) Violated any provisions of this chapter.

(c) Violated any rule of the director adopted pursuant to the authority contained in this chapter.

(d) Been convicted of any act or crime constituting grounds for denial of licensure under Section 480, including illegally using, carrying, or possessing a deadly weapon.

(e) Impersonated, or permitted or aided and abetted an employee to impersonate a law enforcement officer or employee of the United States of America, or of any state or political subdivision thereof.

(f) Committed or permitted any employee to commit any act, while the license was expired which would be cause for the suspension or revocation of a license, or grounds for the denial of an application for a license.

(g) Willfully failed or refused to render to a client services or a report as agreed between the parties and for which compensation has been paid or tendered in accordance with the agreement of the parties.

(h) Committed assault, battery, or kidnapping, or using force or violence on any person, without proper justification.

(i) Knowingly violated, or advised, encouraged, or assisted the violation of any court order or injunction in the course of business as a licensee.

(j) Acted as a runner or capper for any attorney.

(k) Been convicted of a violation of Section 148 of the Penal Code.

(l) Committed any act which is a ground for denial of an application for a license under this chapter.

(m) Committed any act prohibited by Chapter 1.5 (commencing with Section 630) of Title 15 of Part 1 of the Penal Code.

(n) Purchased, possessed, or transported any tear gas weapon except as authorized by law. A violation of this subdivision may be punished by the suspension of a license for a period to be determined by the director.

(o) Been convicted of a violation of Section 95.3 of the Penal Code.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7561.3

The director may suspend or revoke a license issued under this chapter if he or she determines that the licensee or his or her manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, directors, partners, or its manager, has:

(a) Used any letterhead, advertisement, or other printed matter, or in any manner whatever represented that he or she is an instrumentality of the federal government, a state, or any political subdivision thereof.

(b) Used a name different from that under which he or she is currently licensed in any advertisement, solicitation, or contract for business.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7561.4

The director may suspend or revoke a license issued under this chapter if he or she determines that the licensee or his or her manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, directors, partners, or its manager, has committed any act in the course of the licensee’s business constituting dishonesty or fraud.

“Dishonesty or fraud” as used in this section, includes, in addition to other acts not specifically enumerated herein:

(a) Knowingly making a false statement relating to evidence or information obtained in the course of employment, or knowingly publishing a slander or a libel in the course of business.

(b) Using illegal means in the collection or attempted collection of a debt or obligation.

(c) Manufacture of evidence.

(d) Acceptance of employment adverse to a client or former client relating to a matter with respect to which the licensee has obtained confidential information by reason of or in the course of his or her employment by the client or former client.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7562

The record of conviction, or a certified copy thereof, shall be conclusive evidence of the conviction as that term is used in this article, Section 7538, or Section 480.

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article, Section 7538, or Section 480. The director may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7563

The director, in lieu of suspending or revoking a license issued under this chapter for violations of Sections 7561.1, 7561.3, and 7561.4, may impose a civil penalty not to exceed five hundred dollars ($500) upon a licensee, if the director determines that this action better serves the purposes of this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7564

If, upon investigation, the director determines a licensee, including a corporation, or registrant is in violation of Section 7566, the director may issue a citation to the licensee or registrant. The citation shall be in writing and shall describe with particularity the nature of the violation, including specific reference to the provision of law determined to have been violated. If the director deems it appropriate, the citation may contain an order of abatement fixing a reasonable time for abatement of the violation and may contain an assessment of an administrative fine. The amount of the fine shall in no event exceed one thousand dollars ($1,000) or as otherwise provided in this chapter, whichever is less.

A citation or fine assessment shall inform the licensee or registrant that if he or she contests the finding of a violation, they may request a hearing in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code if he or she wishes to contest the findings of a violation and if a hearing is not requested, payment of any fines shall not constitute an admission of the violation charged.

If the licensee or registrant neither requests a hearing, nor pays the assessed fine within 30 days of the assessment, the license or registration of the person shall not be renewed pursuant to the provisions of this chapter until the assessed fine is paid.

Administrative fines collected pursuant to this article shall be deposited in the Private Investigator Fund.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7564.1

(a) Notwithstanding Sections 7561.1 and 7561.4 or any other provision of law, the director may revoke, suspend, or deny at any time a license under this chapter on any of the grounds for disciplinary action provided in this chapter. The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all the powers granted therein.

(b) The director may deny a license to an applicant on any of the grounds specified in Section 480.

(c) In addition to the requirements provided in Sections 485 and 486, upon denial of an application for a license, the director shall provide a statement of reasons for the denial that does the following:

(1) Evaluates evidence of rehabilitation submitted by the applicant, if any.

(2) Provides the director’s criteria relating to rehabilitation, formulated pursuant to Section 482, that takes into account the age and severity of the offense, and the evidence relating to participation in treatment or other rehabilitation programs.

(3) If the director’s decision was based on the applicant’s prior criminal conviction, justifies the director’s denial of a license and conveys the reasons why the prior criminal conviction is substantially related to the qualifications, functions, or duties of a licensed private investigator.

(d) Commencing July 1, 2009, all of the following shall apply:

(1) If the denial of a license is due at least in part to the applicant’s state or federal criminal history record, the director shall, in addition to the information provided pursuant to paragraph (3) of subdivision (c), provide to the applicant a copy of his or her criminal history record if the applicant makes a written request to the director for a copy, specifying an address to which it is to be sent.

(A) The state or federal criminal history record shall not be modified or altered from its form or content as provided by the Department of Justice.

(B) The criminal history record shall be provided in such a manner as to protect the confidentiality and privacy of the applicant’s criminal history record and the criminal history record shall not be made available by the director to any employer.

(C) The director shall retain a copy of the applicant’s written request and a copy of the response sent to the applicant, which shall include the date and the address to which the response was sent.

(2) The director shall make that information available upon request by the Department of Justice or the Federal Bureau of Investigation.

(e) Notwithstanding Section 487, the director shall conduct a hearing of a license denial within 90 days of receiving an applicant’s request for a hearing. For all other hearing requests, the director shall determine when the hearing shall be conducted.

(Added by Stats. 2008, Ch. 675, Sec. 10. Effective January 1, 2009.)



7565

Any person who knowingly falsifies the fingerprints or photographs submitted pursuant to any provision of this chapter is guilty of a felony. Any person who violates any of the other provisions of this chapter is guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail not to exceed one year, or by both such fine and imprisonment.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7566

The director may assess administrative fines against any licensee, registrant, or firearms qualification cardholder for failure to notify the bureau within 30 days of any change of residence or business address. The principal place of business may be at a home or at a business address, but it shall be the place at which the licensee maintains a permanent office.

(a) The fine shall be twenty-five dollars ($25) for each violation by a licensee.

(b) The fine shall be fifteen dollars ($15) for each violation by a registrant or a firearms qualification cardholder.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7567

The bureau may require a licensee who violates any provision of this chapter to do either of the following:

(a) Satisfactorily complete relevant coursework as determined by the bureau.

(b) Retake the licensing examination.

(Added by Stats. 2001, Ch. 309, Sec. 4. Effective January 1, 2002.)






ARTICLE 7 - Revenue

7570

The fees prescribed by this chapter are as follows:

(a) The application and examination fee for an original license shall not exceed fifty dollars ($50).

(b) The application fee for an original branch office certificate shall not exceed thirty dollars ($30).

(c) The fee for an original license for a private investigator shall not exceed one hundred seventy-five dollars ($175).

(d) The renewal fee is as follows:

(1) For a license as a private investigator, the fee shall not exceed one hundred twenty-five dollars ($125).

(2) For a combination license as a private investigator and private patrol operator under Chapter 11.5 (commencing with Section 7580), AC or DC prefix, the fee shall not exceed six hundred dollars ($600).

(3) For a branch office certificate for a private investigator, the fee shall not exceed thirty dollars ($30), and for a combination private investigator and private patrol operator under Chapter 11.5 (commencing with Section 7580), the fee shall not exceed forty dollars ($40).

(e) The delinquency fee is 50 percent of the renewal fee in effect on the date of expiration.

(f) A reinstatement fee is equal to the amount of the renewal fee plus the regular delinquency fee.

(g) The fee for reexamination of an applicant or his or her manager shall not exceed fifteen dollars ($15).

(h) The processing fee for the assignment of a license pursuant to Section 7530 shall not exceed one hundred twenty-five dollars ($125).

(i) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 669, Sec. 16. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 17 of Stats. 2014, Ch. 669.)



7570-1

The fees prescribed by this chapter are as follows:

(a) The application and examination fee for an original license shall not exceed fifty dollars ($50).

(b) The application fee for an original branch office certificate shall not exceed thirty dollars ($30).

(c) The fee for an original license for a private investigator shall not exceed one hundred seventy-five dollars ($175).

(d) The renewal fee is as follows:

(1) For a license as a private investigator, the fee shall not exceed one hundred twenty-five dollars ($125).

(2) For a combination license as a private investigator and private patrol operator under Chapter 11.5 (commencing with Section 7580), AC or DC prefix, the fee shall not exceed six hundred dollars ($600).

(3) For a branch office certificate for a private investigator, the fee shall not exceed thirty dollars ($30), and for a combination private investigator and private patrol operator under Chapter 11.5 (commencing with Section 7580), the fee shall not exceed forty dollars ($40).

(e) The delinquency fee is 50 percent of the renewal fee in effect on the date of expiration.

(f) A reinstatement fee is equal to the amount of the renewal fee plus the regular delinquency fee.

(g) The fee for reexamination of an applicant or his or her manager shall not exceed fifteen dollars ($15).

(h) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 16) and added by Stats. 2014, Ch. 669, Sec. 17. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



7570.1

The fee for processing fingerprints for all registrations and licenses is that amount charged the bureau by the Department of Justice.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7571

The Department of Consumer Affairs shall receive and account for all money derived from the operation of this chapter and, at the end of each month, shall report such money to the Controller and shall pay it to the Treasurer, who shall keep the money in a separate fund known as the Private Investigator Fund. All money in the Private Investigator Fund shall be expended in accordance with law by the bureau for the purpose of carrying out the provisions of this chapter when appropriated by the Legislature. Effective July 1, 1995, the department shall propose a separate budget and expenditure statement and a separate revenue statement outlining all money derived from and expended for the licensing and regulation of private investigators in accordance with this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7572

All money derived from the licensing and regulation of private investigators shall be expended exclusively on the licensing and regulation of private investigators. If, at the end of any fiscal year, the money derived from the licensing of private investigators and not expended pursuant to this section is an amount which equals or is more than the money necessary for the regulation of private investigators for the next two fiscal years, license or other fees shall be reduced during the following fiscal year in an amount which will reduce any surplus money derived from the licensing of private investigators to an amount less than the money expended for the regulation of private investigators for the next two fiscal years.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)



7573

Application or license fees shall not be refunded except in accordance with Section 158.

(Added by Stats. 1994, Ch. 1285, Sec. 4. Effective January 1, 1995.)









CHAPTER 11.4 - Proprietary Security Services

ARTICLE 1 - General

7574

This chapter may be cited as the Proprietary Security Services Act.

(Repealed (in Sec. 1) and added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.08.)



7574.01

For the purposes of this chapter, the following terms shall have the following meanings:

(a) “Bureau” means the Bureau of Security and Investigative Services.

(b) “Chief” means the Chief of the Bureau of Security and Investigative Services.

(c) “Director” means the Director of Consumer Affairs, unless the context indicates otherwise.

(d) “Person” includes any individual, firm, company, association, organization, partnership, and corporation.

(e) “Proprietary private security employer” means a person who has one or more employees who provide security services for the employer and only for the employer. A person who employs proprietary private security officers pursuant to this chapter at more than one location shall be considered a single employer.

(f) “Proprietary private security officer” means an unarmed individual who is employed exclusively by any one employer whose primary duty is to provide security services for his or her employer, whose services are not contracted to any other entity or person, and who is not exempt pursuant to Section 7582.2, and who meets both of the following criteria:

(1) Is required to wear a distinctive uniform clearly identifying the individual as a security officer.

(2) Is likely to interact with the public while performing his or her duties.

(g) “Registrant” means an individual registered with the bureau under this chapter.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.08.)



7574.02

The director shall administer and enforce the provisions of this chapter.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.08.)



7574.03

Every power granted or duty imposed upon the director under this chapter may be exercised or performed by any other officer or employee of the Department of Consumer Affairs as authorized by the director, however, the director shall have the supervision of and the responsibility for all powers and duties exercised by those officers and employees.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.08.)



7574.04

The director may, in accordance with the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code) and subject to the provisions of Section 159.5, appoint and fix the compensation of inspectors, investigators, and other personnel as may be necessary for the enforcement of this chapter.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.08.)



7574.05

The director may adopt regulations as necessary for the administration and enforcement of this chapter.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.08.)



7574.06

(a)  All fees and fines collected pursuant to this chapter shall be deposited in the Private Security Services Fund.

(b) All money derived from the registration and regulation of proprietary private security officers and proprietary private security employers registered under this chapter shall be expended exclusively on the registration and regulation of proprietary private security officers and proprietary private security employers.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.08.)



7574.08

This article shall become operative on January 1, 2011.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Note: This section prescribes a delayed operative date for Article 1, commencing with Section 7574.)






ARTICLE 2 - Registration

7574.10

No person shall engage in the business of a proprietary private security officer unless registered with the department pursuant to this chapter.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.16.)



7574.11

(a) An applicant seeking registration as a proprietary private security officer shall apply to the department on forms provided by the department.

(b) An application for registration as a proprietary private security officer shall include, but not be limited to, the following:

(1) Submission of fingerprints for submission to the Department of Justice.

(A) The department shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice for all proprietary private security officer registration applicants, as defined by subdivision (f) of Section 7574.01, for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and state or federal arrests and also information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(B) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the department.

(C) The Department of Justice shall provide a state and federal level response to the department pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(D) The department shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in subdivision (a).

(E) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this section.

(2) A fee of fifty dollars ($50).

(c) Upon approval of an application for registration as a proprietary private security officer by the director, the chief shall cause to be issued to the applicant a registration card in a form approved by the director. A registration card shall be valid for two years from the date of issue.

(d) A person may work as a proprietary private security officer pending receipt of the registration card if he or she has been approved by the director and carries on his or her person a hard copy printout of the bureau’s approval from the bureau’s Internet Web site and either a valid driver’s license issued pursuant to Section 12811 of the Vehicle Code or a valid identification card issued pursuant to Section 13000 of the Vehicle Code.

(e) In the event of the loss or destruction of a registration card, the registrant may apply to the bureau on a form provided by the bureau for a certified replacement of the card, stating the circumstances surrounding the loss, and pay a replacement fee of ten dollars ($10), whereupon the bureau shall issue a replacement of the card.

(f) A registered proprietary private security officer shall apply for renewal biennially with the department on forms provided by the department. The department shall charge a renewal fee of thirty-five dollars ($35).

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.16.)



7574.12

No person shall engage in the business of a proprietary private security employer unless registered with the department pursuant to this chapter. However, a proprietary private security employer meeting one of the requirements of Section 7574.14 shall be considered exempt from registration.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.16.)



7574.13

(a) An applicant seeking registration as a proprietary private security employer shall apply to the department on forms provided by the department.

(b) An application for registration as a proprietary private security employer shall include, but not be limited to, a fee of seventy-five dollars ($75).

(c) Upon approval of an application for registration as a proprietary private security employer by the director, the chief shall cause to be issued to the applicant a registration certificate in a form approved by the director. A registration certificate shall be valid for two years from the date of issue.

(d) A registered proprietary private security employer shall apply for renewal biennially with the department on forms provided by the department. The department shall charge a renewal fee of thirty-five dollars ($35).

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.16.)



7574.14

This chapter shall not apply to the following:

(a) An officer or employee of the United States of America, or of this state or a political subdivision thereof, while the officer or employee is engaged in the performance of his or her official duties, including uniformed peace officers employed part time by a public agency pursuant to a written agreement between a chief of police or sheriff and the public agency, provided the part-time employment does not exceed 50 hours in a calendar month.

(b) A person engaged exclusively in the business of obtaining and furnishing information as to the financial rating of persons.

(c) A charitable philanthropic society or association incorporated under the laws of this state that is organized and duly maintained for the public good and not for private profit.

(d) Patrol special police officers appointed by the police commission of a city, county, or city and county under the express terms of its charter who also under the express terms of the charter (1) are subject to suspension or dismissal after a hearing on charges duly filed with the commission after a fair and impartial trial, (2) must be not less than 18 years of age nor more than 40 years of age, (3) must possess physical qualifications prescribed by the commission, and (4) are designated by the police commission as the owners of a certain beat or territory as may be fixed from time to time by the police commission.

(e) An attorney at law in performing his or her duties as an attorney at law.

(f) A collection agency or an employee thereof while acting within the scope of his or her employment, while making an investigation incidental to the business of the agency, including an investigation of the location of a debtor or his or her property where the contract with an assignor creditor is for the collection of claims owed or due or asserted to be owed or due or the equivalent thereof.

(g) Admitted insurers and agents and insurance brokers licensed by the state, performing duties in connection with insurance transacted by them.

(h) A bank subject to the jurisdiction of the Commissioner of Financial Institutions of the State of California under Division 1 (commencing with Section 99) of the Financial Code or the Comptroller of Currency of the United States.

(i) A person engaged solely in the business of securing information about persons or property from public records.

(j) A peace officer of this state or a political subdivision thereof while the peace officer is employed by a private employer to engage in off-duty employment in accordance with Section 1126 of the Government Code. However, nothing herein shall exempt such a peace officer who either contracts for his or her services or the services of others as a private patrol operator or contracts for his or her services as or is employed as an armed private security officer. For purposes of this subdivision, “armed security officer” means an individual who carries or uses a firearm in the course and scope of that contract or employment.

(k) A retired peace officer of the state or political subdivision thereof when the retired peace officer is employed by a private employer in employment approved by the chief law enforcement officer of the jurisdiction where the employment takes place, provided that the retired officer is in a uniform of a public law enforcement agency, has registered with the bureau on a form approved by the director, and has met any training requirements or their equivalent as established for security personnel under Section 7583.5. This officer may not carry an unloaded and exposed handgun unless he or she is exempted under the provisions of Article 2 (commencing with Section 26361) of Chapter 6 of Division 5 of Title 4 of Part 6 of the Penal Code, may not carry an unloaded firearm that is not a handgun unless he or she is exempted under the provisions of Article 2 (commencing with Section 26405) of Chapter 7 of Division 5 of Title 4 of Part 6 of the Penal Code, and may not carry a loaded or concealed firearm unless he or she is exempted under the provisions of Sections 25450 to 25475, inclusive, of the Penal Code or Sections 25900 to 25910, inclusive, of the Penal Code or has met the requirements set forth in subdivision (d) of Section 26030 of the Penal Code. However, nothing herein shall exempt the retired peace officer who contracts for his or her services or the services of others as a private patrol operator.

(l) A licensed insurance adjuster in performing his or her duties within the scope of his or her license as an insurance adjuster.

(m) A savings association subject to the jurisdiction of the Commissioner of Financial Institutions or the Office of Thrift Supervision.

(n) A secured creditor engaged in the repossession of the creditor’s collateral and a lessor engaged in the repossession of leased property in which it claims an interest.

(o) A peace officer in his or her official police uniform acting in accordance with subdivisions (c) and (d) of Section 70 of the Penal Code.

(p) An unarmed, uniformed security person employed exclusively and regularly by a motion picture studio facility employer who does not provide contract security services for other entities or persons in connection with the affairs of that employer only and where there exists an employer-employee relationship if that person at no time carries or uses a deadly weapon, as defined in subdivision (a), in the performance of his or her duties, which may include, but are not limited to, the following business purposes:

(1) The screening and monitoring access of employees of the same employer.

(2) The screening and monitoring access of prearranged and preauthorized invited guests.

(3) The screening and monitoring of vendors and suppliers.

(4) Patrolling the private property facilities for the safety and welfare of all who have been legitimately authorized to have access to the facility.

(q) An armored contract carrier operating armored vehicles pursuant to the authority of the Department of the California Highway Patrol or the Public Utilities Commission, or an armored vehicle guard employed by an armored contract carrier.

(Amended by Stats. 2012, Ch. 700, Sec. 1. Effective January 1, 2013.)



7574.15

(a) The director may refuse to approve a proprietary private security officer or proprietary private security employer registration pursuant to this chapter to a person who has had any license or registration revoked, or whose license or registration is under suspension, or who has failed to renew his or her license or registration while it was under suspension.

(b) The director may refuse to issue a proprietary private security officer or proprietary private security employer registration to a person who has committed any act that, if committed by a registrant, would be grounds for refusing to issue a registration, or for the suspension or revocation of a registration issued pursuant to this chapter.

(c) The director may refuse to approve a proprietary private security officer registration pursuant to Section 7574.11 to a person who has committed any act or crime constituting grounds for denial under Section 480.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.16.)



7574.16

This article shall become operative on January 1, 2011.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Note: This section prescribes a delayed operative date for Article 2, commencing with Section 7574.10.)






ARTICLE 3 - Training

7574.18

(a) Except for a person who has completed the course of training required by Section 7583.45, a person registered and hired as a proprietary private security officer shall complete training in security officer skills within six months from the date upon which registration is issued, or within six months of his or her employment with a proprietary private security employer.

(b) (1) Except as provided in paragraph (2), a course provider shall issue a certificate to a proprietary private security officer upon satisfactory completion of a required course, conducted in accordance with the department’s requirements.

(2) If a proprietary private security employer administers a course of training pursuant to this section, that proprietary private security employer shall issue a certificate to a proprietary private security officer for the completion of training in security officer skills that each proprietary private security officer is required to complete, as determined by the department, including, but not limited to, power-to-arrest training. However, the employer shall not be required to provide a certificate for training courses provided pursuant to a curriculum adopted by the department that are specific to that employer’s business and where the subject of training is not specifically required by the department.

(c) An employer of a proprietary private security officer may provide training programs and courses in addition to the training required in this section.

(d) The department shall develop and establish by regulation a standard course and curriculum, which shall include a minimum number of hours of instruction, for the skills training required by subdivision (a) to promote and protect the safety of persons and the security of property. For this purpose, the regulations adopted by the department pursuant to Section 7574.5, as added by Chapter 721 of the Statutes of 2007, are continued in existence, and shall be amended by the department as necessary.

(e) The course of training required by subdivision (a) may be administered, tested, and certified by any proprietary private security employer, organization, or school approved by the department. The department may approve any proprietary private security employer, organization, or school to teach the course.

(f) (1) A proprietary private security employer shall annually provide each employee registered pursuant to this chapter with specifically dedicated review or practice of security officer skills prescribed in the training required in this section. The bureau shall adopt and approve by regulation the minimum number of hours required for annual review.

(2) A proprietary private security employer shall maintain at the principal place of business or branch office a record verifying completion of the review or practice training for a period of not less than two years. The records shall be available for inspection by the department upon request.

(g) This section does not apply to a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who has successfully completed a course of study in the exercise of the power to arrest approved by the Commission on Peace Officer Standards and Training. This section does not apply to armored vehicle guards.

(h) A person registered and hired as a proprietary private security officer may submit Verification of Military Experience and Training (VMET) records that document that the person has completed equivalent military training in lieu of completing a course of training in security officer skills pursuant to subdivision (a). The department shall determine the type of equivalent military training that qualifies to serve as a substitute.

(Amended by Stats. 2014, Ch. 657, Sec. 2. Effective January 1, 2015.)



7574.19

This article shall become operative on July 1, 2011.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Note: This section prescribes a delayed operative date for Article 3, commencing with Section 7574.18.)






ARTICLE 4 - Conduct of Business

7574.20

No proprietary private security employer shall sublet proprietary private security officers employed by them to any other person, business, or entity. Nothing in this section shall be construed to prohibit an employer from transferring employees from one location to another or from one subsidiary to another.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.23.)



7574.21

A person registered as a proprietary private security employer shall do the following with respect to proprietary private security officers in his or her employment:

(a) Maintain an accurate and current record of the name, address, commencing date of employment, and position of each proprietary private security officer, and the date of termination of employment when a proprietary private security officer is terminated.

(b) Maintain an accurate and current record of proof of completion by each proprietary private security officer of the training described in Section 7574.5.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.23.)



7574.22

A person registered as a proprietary private security officer shall carry on his or her person, while on duty, a valid and current proprietary private security officer’s registration card or a hard copy printout of the bureau’s approval from the bureau’s Internet Web site and either a valid driver’s license issued pursuant to Section 12811 of the Vehicle Code or a valid identification card issued pursuant to Section 13000 of the Vehicle Code.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.23.)



7574.23

This article shall become operative on January 1, 2011.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Note: This section prescribes a delayed operative date for Article 4, commencing with Section 7574.20.)






ARTICLE 5 - Enforcement and Disciplinary Proceedings

7574.30

(a) Pursuant to Section 125.9, the director may issue a citation, which may include an order of abatement or an order to pay an administrative fine, for a violation of this chapter or any regulations adopted pursuant to this chapter.

(b) Pursuant to Section 148, the director may issue an administrative citation, which may include an order of abatement or an order to pay an administrative fine, to an unregistered person who is acting as a proprietary private security officer without a valid registration or to a person who is acting as a proprietary private security employer without a valid registration.

(c) The department shall establish by regulation a schedule of fines for violations of this chapter, or any regulations adopted pursuant to this chapter.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.34.)



7574.31

The director may suspend or revoke a proprietary private security officer registration issued pursuant to Section 7574.11 if the registrant has committed any act or crime constituting grounds for suspension or revocation under Section 490.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.34.)



7574.32

(a) Notwithstanding any other provision of law, a violation of Section 7574.10 is an infraction subject to the procedures described in Sections 19.6 and 19.7 of the Penal Code when either of the following applies:

(1) A complaint or a written notice to appear in court pursuant to Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code is filed in court charging the offense as an infraction unless the defendant, at the time he or she is arraigned, after being advised of his or her rights, elects to have the case proceed as a misdemeanor.

(2) The court, with the consent of the defendant and the prosecution, determines that the offense is an infraction in which event the case shall proceed as if the defendant has been arraigned on an infraction complaint.

(b) Subdivision (a) does not apply to a violation of Section 7574.10 if the defendant has had his or her registration previously revoked or suspended.

(c) Notwithstanding any other provision of law, a violation of Section 7574.10, which is an infraction, is punishable by a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000). No portion of the minimum fine may be suspended by the court unless as a condition of that suspension the defendant is required to submit proof of a current valid registration pursuant to this chapter.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.34.)



7574.33

(a) A person registered with the department under this chapter may request a review by a private security disciplinary review committee, as established in Section 7581.1, to contest the assessment of an administrative fine or to appeal a denial, revocation, or suspension of a registration unless the denial, revocation, or suspension is ordered by the director in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

A request for a review shall be by written notice to the department within 30 days of the issuance of the citation and assessment, denial, revocation, or suspension.

Following a review by a disciplinary review committee, the appellant shall be notified within 30 days, in writing, by regular mail, of the committee’s decision.

If the appellant disagrees with the decision made by a disciplinary review committee, he or she may request a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. A request for a hearing following a decision by a disciplinary review committee shall be by written notice to the department within 30 days following notice of the committee’s decision.

If the appellant does not request a hearing within 30 days, the review committee’s decision shall become final.

(b) Notwithstanding subdivision (a), where a hearing is held under this chapter to determine whether an application for registration should be granted, the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all of the powers granted therein.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, pursuant to Section 7574.34.)



7574.34

This article shall become operative on January 1, 2011.

(Added by Stats. 2009, Ch. 361, Sec. 2. Effective January 1, 2010. Note: This section prescribes a delayed operative date for Article 5, commencing with Section 7574.30.)









CHAPTER 11.5 - Private Security Services

ARTICLE 1 - General

7580

This chapter may be cited as the Private Security Services Act.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.1

As used in this chapter, “director” means the Director of Consumer Affairs, unless the context indicates otherwise.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.2

The director shall administer and enforce the provisions of this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.3

As used in this chapter, “person” includes any individual, firm, company, association, organization, partnership, and corporation.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.4

As used in this chapter, “bureau” means the Bureau of Security and Investigative Services.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.5

As used in this chapter, “chief” means the Chief of the Bureau of Security and Investigative Services.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.6

As used in this chapter, “licensee” means a person licensed under this chapter and includes, but is not limited to, private patrol operator and armored contract carrier.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.7

As used in this chapter, “manager” means the individual under whose direction, control, charge, or management the business of a licensee is operated.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.8

As used in this chapter, “employer” means a person who employs an individual for wages or salary, lists the individual on the employer’s payroll records, and withholds all legally required deductions and contributions.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.9

As used in this chapter, “employee” means an individual who works for an employer, is listed on the employer’s payroll records, and is under the employer’s direction and control.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.10

As used in this chapter, “employer-employee” relationship means a relationship in which an individual works for another, the individual’s name appears on the payroll records of the employer, and the employee is under the direction and control of the employer.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.11

As used in this chapter, “firearm permit” includes “firearms permit,” “firearms qualification card,” “firearms qualification,” and “firearms qualification permit.”

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.12

Every power and duty granted to or imposed upon the director may be exercised by any other officer or employee of the Department of Consumer Affairs authorized by the director, but the director shall have the supervision of and the responsibility for all powers and duties exercised by these officers and employees.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.13

The director may, in accordance with the State Civil Service Act and subject to the provisions of Section 159.5, appoint and fix the compensation of inspectors, investigators, and other personnel as may be necessary for the enforcement of this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7580.14

Nothing in this chapter shall be construed as entitling any person to practice law in this state unless he or she is an active member of the State Bar of California.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)






ARTICLE 2 - Administration

7581

The director may adopt and enforce reasonable rules, as follows:

(a) Classifying licensees according to the type of business regulated by this chapter in which they are engaged, including, but not limited to, persons employed by any lawful business as security guards or patrolpersons, and armored contract carriers and limiting the field and scope of the operations of a licensee to those in which he or she is classified and qualified to engage.

(b) Fixing the qualifications of licensees and managers, in addition to those prescribed in this chapter, necessary to promote and protect the public welfare.

(c) Carrying out generally the provisions of this chapter, including regulation of the conduct of licensees.

(d) Establishing the qualifications that any person employed by a private patrol operator or any lawful business as a security guard or patrolperson, or employed by an armored contract carrier, must meet as a condition of becoming eligible to carry firearms pursuant to Section 26030 of the Penal Code.

(e) Requiring each uniformed employee of a private patrol operator and each armored vehicle guard, as defined in this chapter, and any other person employed and compensated by a private patrol operator or any lawful business as a security guard or patrolperson and who in the course of this employment carries a deadly weapon to be registered with the bureau upon application on a form prescribed by the director accompanied by the registration fee and by two classifiable sets of fingerprints of the applicant or its equivalent as determined by the director and approved by the Department of Justice, establishing the term of the registration for a period of not less than two nor more than four years, and providing for the renewal thereof upon proper application and payment of the renewal fee. The director may, after opportunity for a hearing, refuse this registration to any person who lacks good moral character, and may impose reasonable additional requirements as are necessary to meet local needs that are not inconsistent with the provisions of this chapter.

(f) Establishing procedures whereby the local authorities of any city, county, or city and county may file charges with, or any person in this state, may file a complaint with the director alleging that any licensed private patrol operator, registered security guard, or patrolperson, or anyone who is an applicant for registration or licensure with the bureau, fails to meet standards for registration or licensure, or violates any provision of this chapter, and providing further for the investigation of the charges and a response to the charging or complaining party in the manner described in subdivision (b) of Section 129.

(g) Requiring private patrol operators and any lawful business to maintain detailed records identifying all firearms in their possession or under their control, and the employees or persons authorized to carry or have access to those firearms.

(Amended by Stats. 2010, Ch. 178, Sec. 3. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



7581.1

The Governor shall appoint two private security disciplinary review committees, and may remove any member of a disciplinary review committee for misconduct, incompetency, or neglect of duty. One committee shall meet in the southern portion of the state and the other committee shall meet in the northern portion of the state.

Each disciplinary review committee shall consist of five members. Of the five members, one member shall be actively engaged in the business of a licensed private patrol operator, one member shall be actively engaged in the business of a firearm training facility, one member shall be actively engaged in the business of a registered security guard, and two members shall be public members. None of the public members shall be licensees or registrants or engaged in any business or profession in which any part of the fees, compensation, or revenue thereof, is derived from any licensee.

Each committee shall meet every 60 days or more or less frequently as may be required. The members shall be paid per diem pursuant to Section 103 and shall be reimbursed for actual travel expenses. The members shall be appointed for a term of four years.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7581.2

Each disciplinary review committee shall perform the following functions as they pertain to private patrol operators, security guards, firearm qualification cardholders, firearm training facilities, firearm training instructors, baton training facilities, and baton training instructors, as licensed, certified, or registered by the bureau under this chapter, and proprietary security officers, as registered by the bureau under Chapter 11.4 (commencing with Section 7574):

(a) Affirm, rescind, or modify all appealed decisions which concern administrative fines assessed by the director.

(b) Affirm, rescind, or modify all appealed decisions which concern denials, revocations, or suspensions of a license, certificate, or registration except denials, revocations, or suspensions ordered by the director in accordance with Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2006, Ch. 760, Sec. 3. Effective January 1, 2007.)



7581.3

A private patrol operator, qualified manager of a private patrol operator, security guard, firearm qualification cardholder, firearm training facility, firearm training instructor, baton training facility, or baton training instructor may request a review by a disciplinary review committee to contest the assessment of an administrative fine or to appeal a denial, revocation, or suspension of a license, certificate, or registration unless the denial, revocation, or suspension is ordered by the director in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

A request for a review shall be by written notice to the bureau within 30 days of the issuance of the citation and assessment, denial, revocation, or suspension.

Following a review by a disciplinary review committee, the appellant shall be notified within 30 days, in writing, by regular mail, of the committee’s decision.

If the appellant disagrees with the decision made by a disciplinary review committee, he or she may request a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. A request for a hearing following a decision by a disciplinary review committee shall be by written notice to the bureau within 30 days following notice of the committee’s decision.

If the appellant does not request a hearing within 30 days, the review committee’s decision shall become final.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7581.4

Except in cases where licensees are required to comply with the provisions of Section 7581.3, where a hearing is held under this chapter to determine whether an application for a license should be granted or to determine the qualifications of a licensee’s manager, the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all of the powers granted therein.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7581.5

The director shall furnish, at least once every two years, one copy of the current licensing law, rules, and regulations to every licensed business governed under this chapter, without charge. The director may charge and collect a fee equivalent to the cost of producing these documents for each additional copy which may be furnished upon request to any licensee or any applicant for licensure and for each copy furnished on request to any other person.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)






ARTICLE 3 - Regulation, Licensing, and Registration

7582

No person shall engage in a business regulated by this chapter; act or assume to act as, or represent himself or herself to be, a licensee unless he or she is licensed under this chapter; and no person shall falsely represent that he or she is employed by a licensee.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.05

(a) Notwithstanding any other provision of law, any person engaging in a business as a private patrol operator who violates Section 7582 is guilty of an infraction subject to the procedures described in Sections 19.6 and 19.7 of the Penal Code under either of the following circumstances:

(1) A complaint or a written notice to appear in court pursuant to Chapter 5c (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code is filed in court charging the offense as an infraction unless the defendant, at the time he or she is arraigned, after being advised of his or her rights, elects to have the case proceed as a misdemeanor.

(2) The court, with the consent of the defendant and the prosecution, determines that the offense is an infraction in which event the case shall proceed as if the defendant has been arraigned on an infraction complaint.

(b) This section does not apply to a violation of Section 7582 if the defendant has had his or her license previously revoked or suspended.

(c) Notwithstanding any other provision of law, a violation of Section 7582, which is an infraction, is punishable by a fine of one thousand dollars ($1,000). No portion of the fine may be suspended by the court unless as a condition of that suspension the defendant is required to submit proof of a current valid license for the profession of private patrol operator which was the basis for his or her conviction.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.1

(a) A private patrol operator, or operator of a private patrol service, within the meaning of this chapter is a person, other than an armored contract carrier, who, for any consideration whatsoever:

Agrees to furnish, or furnishes, a watchman, guard, patrolperson, or other person to protect persons or property or to prevent the theft, unlawful taking, loss, embezzlement, misappropriation, or concealment of any goods, wares, merchandise, money, bonds, stocks, notes, documents, papers, or property of any kind; or performs the service of a watchman, guard, patrolperson, or other person, for any of these purposes.

(b) A person licensed as a private patrol operator only may not make any investigation or investigations except those that are incidental to the theft, loss, embezzlement, misappropriation, or concealment of any property, or any other thing enumerated in this section, which he or she has been hired or engaged to protect, guard, or watch.

(c) An armored contract carrier within the meaning of this chapter is a contract carrier operating armored vehicles pursuant to California Highway Patrol and Public Utilities Commission authority.

(d) An armored vehicle guard within the meaning of this chapter is any person employed by an armored contract carrier who in the course of that employment carries a deadly weapon.

(e) A security guard or security officer, within the meaning of this chapter, is an employee of a private patrol operator, or an employee of a lawful business or public agency who is not exempted pursuant to Section 7582.2, who performs the functions as described in subdivision (a) on or about the premises owned or controlled by the customer of the private patrol operator or by the guard’s employer or in the company of persons being protected.

(f) A street patrolperson, within the meaning of this chapter, is a security guard or security officer employed by a private patrol operator who performs the functions described in subdivision (a) by street patrol service utilizing foot patrol, motor patrol, or other means of transportation in public areas, streets or public thoroughfares in order to serve multiple customers. “Street patrolperson” does not include management or supervisory employees of the private patrol operator moving from one customer location to another to inspect personnel or security guard or security officers.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.2

This chapter does not apply to the following:

(a) A person who does not meet the requirements to be a proprietary private security officer, as defined in Section 7574.01, and is employed exclusively and regularly by an employer who does not provide contract security services for other entities or persons, in connection with the affairs of the employer only and where there exists an employer-employee relationship if that person at no time carries or uses a deadly weapon in the performance of his or her duties. For purposes of this subdivision, “deadly weapon” is defined to include an instrument or weapon of the kind commonly known as a blackjack, slungshot, billy, sandclub, sandbag, metal knuckles, a dirk, dagger, pistol, revolver, or any other firearm, a knife having a blade longer than five inches, a razor with an unguarded blade, and a metal pipe or bar used or intended to be used as a club.

(b) An officer or employee of the United States of America, or of this state or a political subdivision thereof, while the officer or employee is engaged in the performance of his or her official duties, including uniformed peace officers employed part time by a public agency pursuant to a written agreement between a chief of police or sheriff and the public agency, provided the part-time employment does not exceed 50 hours in any calendar month.

(c) A person engaged exclusively in the business of obtaining and furnishing information as to the financial rating of persons.

(d) A charitable philanthropic society or association duly incorporated under the laws of this state that is organized and maintained for the public good and not for private profit.

(e) Patrol special police officers appointed by the police commission of a city, county, or city and county under the express terms of its charter who also under the express terms of the charter (1) are subject to suspension or dismissal after a hearing on charges duly filed with the commission after a fair and impartial trial, (2) must be not less than 18 years of age nor more than 40 years of age, (3) must possess physical qualifications prescribed by the commission, and (4) are designated by the police commission as the owners of a certain beat or territory as may be fixed from time to time by the police commission.

(f) An attorney at law in performing his or her duties as an attorney at law.

(g) A collection agency or an employee thereof while acting within the scope of his or her employment, while making an investigation incidental to the business of the agency, including an investigation of the location of a debtor or his or her property where the contract with an assignor creditor is for the collection of claims owed or due or asserted to be owed or due or the equivalent thereof.

(h) Admitted insurers and agents and insurance brokers licensed by the state, performing duties in connection with insurance transacted by them.

(i) A bank subject to the jurisdiction of the Commissioner of Financial Institutions of the State of California under Division 1 (commencing with Section 99) of the Financial Code or the Comptroller of the Currency of the United States.

(j) A person engaged solely in the business of securing information about persons or property from public records.

(k) A peace officer of this state or a political subdivision thereof while the peace officer is employed by a private employer to engage in off-duty employment in accordance with Section 1126 of the Government Code. However, nothing herein shall exempt a peace officer who either contracts for his or her services or the services of others as a private patrol operator or contracts for his or her services as or is employed as an armed private security officer. For purposes of this subdivision, “armed security officer” means an individual who carries or uses a firearm in the course and scope of that contract or employment.

(l) A retired peace officer of the state or political subdivision thereof when the retired peace officer is employed by a private employer in employment approved by the chief law enforcement officer of the jurisdiction where the employment takes place, provided that the retired officer is in a uniform of a public law enforcement agency, has registered with the bureau on a form approved by the director, and has met any training requirements or their equivalent as established for security personnel under Section 7583.5. This officer may not carry an unloaded and exposed handgun unless he or she is exempted under the provisions of Article 2 (commencing with Section 26361) of Chapter 6 of Division 5 of Title 4 of Part 6 of the Penal Code, may not carry an unloaded firearm that is not a handgun unless he or she is exempted under the provisions of Article 2 (commencing with Section 26405) of Chapter 7 of Division 5 of Title 4 of Part 6 of the Penal Code, and may not carry a loaded or concealed firearm unless he or she is exempted under the provisions of Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6 of the Penal Code or Sections 25900 to 25910, inclusive, of the Penal Code or has met the requirements set forth in subdivision (d) of Section 26030 of the Penal Code. However, nothing herein shall exempt the retired peace officer who contracts for his or her services or the services of others as a private patrol operator.

(m) A licensed insurance adjuster in performing his or her duties within the scope of his or her license as an insurance adjuster.

(n) A savings association subject to the jurisdiction of the Commissioner of Financial Institutions or the Office of Thrift Supervision.

(o) A secured creditor engaged in the repossession of the creditor’s collateral and a lessor engaged in the repossession of leased property in which it claims an interest.

(p) A peace officer in his or her official police uniform acting in accordance with subdivisions (c) and (d) of Section 70 of the Penal Code.

(q) An unarmed, uniformed security person employed exclusively and regularly by a motion picture studio facility employer who does not provide contract security services for other entities or persons in connection with the affairs of that employer only and where there exists an employer-employee relationship if that person at no time carries or uses a deadly weapon, as defined in subdivision (a), in the performance of his or her duties, which may include, but are not limited to, the following business purposes:

(1) The screening and monitoring access of employees of the same employer.

(2) The screening and monitoring access of prearranged and preauthorized invited guests.

(3) The screening and monitoring of vendors and suppliers.

(4) Patrolling the private property facilities for the safety and welfare of all who have been legitimately authorized to have access to the facility.

(r) The changes made to this section by the act adding this subdivision during the 2005–06 Regular Session of the Legislature shall apply as follows:

(1) On and after July 1, 2006, to a person hired as a security officer on and after January 1, 2006.

(2) On and after January 1, 2007, to a person hired as a security officer before January 1, 2006.

(Amended by Stats. 2012, Ch. 700, Sec. 2. Effective January 1, 2013.)



7582.3

(a) Unless specifically exempted by Section 7582.2, no person shall engage in the business of private patrol operator, as defined in Section 7582.1, unless that person has applied for and received a license to engage in that business pursuant to this chapter.

(b) Any person who violates any provision of this chapter or who conspires with another person to violate any provision of this chapter relating to private patrol operator licensure, or who knowingly engages a nonexempt unlicensed person is guilty of a misdemeanor punishable by a fine of five thousand dollars ($5,000) or by imprisonment in the county jail not to exceed one year, or by both that fine and imprisonment.

(c) A proceeding to impose the fine specified in subdivision (b) may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, the city prosecutor in any city or city and county having a full-time city prosecutor for the jurisdiction in which the violation occurred. If the action is brought by the district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Security Services Fund.

(d) Any person who: (1) acts as or represents himself or herself to be a private patrol operator under this chapter when that person is not a licensee under this chapter; (2) falsely represents that he or she is employed by a licensee under this chapter when that person is not employed by a licensee under this chapter; (3) carries a badge, identification card, or business card, indicating that he or she is a licensee under this chapter when that person is not a licensee under this chapter; (4) uses a letterhead or other written or electronically generated materials indicating that he or she is a licensee under this chapter when that person is not a licensee under this chapter; or (5) advertises that he or she is a licensee under this chapter when that person is not a licensee, is guilty of a misdemeanor that is punishable by a fine of ten thousand dollars ($10,000) or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(e) A proceeding to impose the fine specified in subdivision (d) may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General or by any district attorney or city attorney, or with the consent of the district attorney, the city prosecutor in any city or city and county having a full-time city prosecutor for the jurisdiction in which the violation occurred. If the action is brought by the district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Security Services Fund.

(f) Any person who is convicted of a violation of the provisions of this section shall not be issued a license under this chapter, within one year following that conviction.

(g) Any person who is convicted of a violation of subdivision (a), (b), or (d) shall not be issued a license for a period of one year following a first conviction and shall not be issued a license for a period of five years following a second or subsequent conviction of subdivision (a), (b), or (d), or any combination of subdivision (a), (b), or (d).

(h) The chief shall gather evidence of violations of this chapter and of any rule or regulation established pursuant to this chapter by persons engaged in the business of private patrol operator who fail to obtain licenses and shall gather evidence of violations and furnish that evidence to prosecuting officers of any county or city for the purpose of prosecuting all violations occurring within their jurisdiction.

(i) The prosecuting officer of any county or city shall prosecute all violations of this chapter occurring within his or her jurisdiction.

(Amended by Stats. 1996, Ch. 710, Sec. 4.5. Effective January 1, 1997.)



7582.4

(a) The superior court in and for the county in which any person has engaged or is about to engage in any act which constitutes a violation of Section 7582.3 may, upon a petition filed by the bureau with the approval of the director, issue an injunction or other appropriate order restraining this conduct and may impose a civil fine not exceeding ten thousand dollars ($10,000). The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that there shall be no requirement to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable injury.

(b) The superior court for the county in which any person has engaged in any act which constitutes a violation of Section 7582.3 may, upon a petition filed by the bureau with the approval of the director, order this person to make restitution to persons injured as a result of the violation.

(c) The court may order a person subject to an injunction or restraining order, provided for in subdivision (a), or subject to an order requiring restitution pursuant to subdivision (b), to reimburse the bureau for expenses incurred by the bureau in its investigation related to its petition.

(d) A proceeding to impose the fine specified in subdivision (a) or to enjoin the unlicensed operation may be brought in any court of competent jurisdiction in the name of the people of the State of California by the Attorney General, or by any district attorney or city attorney, or, with the consent of the district attorney, the city prosecutor in any city or city and county having a full-time city prosecutor, for the jurisdiction in which the violation occurred. If the action is brought by the district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered. If the action is brought by the Attorney General, all of the penalty collected shall be deposited in the Private Security Services Fund.

(e) The remedy provided for by this section shall be in addition to any other remedy provided for in this chapter.

(Amended by Stats. 1996, Ch. 710, Sec. 5. Effective January 1, 1997.)



7582.5

(a) The provisions of this chapter shall not prevent the local authorities of any city, county, or city and county, by ordinance and within the exercise of the police power of the city, county, or city and county from imposing local regulations upon any street patrol service or street patrol special officers requiring registration with an agency to be designated by the city, county, or city and county, including in the registration full information as to the identification and employment and subject to the right of the city, county, or city and county to allocate certain portions of the territory in the city, county, or city and county within which the activities of any street patrol service or person shall be confined. Any city, county, or city and county may refuse registration to any person of bad moral character and may impose reasonable additional requirements as are necessary to meet local needs and are not inconsistent with the provisions of this chapter.

(b) The provisions of this chapter shall not prevent the local authorities of any city, county, or city and county, by ordinance and within the exercise of the police power of the city, county, or city and county from imposing local regulations upon any employees of a private patrol operator who are unable to furnish evidence of current registration pursuant to subdivision (f) of Section 7581.

(c) The provisions of this chapter shall not prevent the local authorities of any city, county, or city and county, by ordinance and within the exercise of the police power of the city, county, or city and county from requiring private patrol operators and their employees to register their name and file a copy of their state identification card with the city, county, or city and county. No fee may be charged and no application may be required by the city, county, or city and county for this registration.

(d) The provisions of this chapter shall not prevent the local authorities in any city, county, or city and county, by ordinance and within the exercise of the police power of the city, county, or city and county from imposing reasonable additional requirements necessary to regulate and control protection dogs according to their local needs and not inconsistent with the provisions of this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.6

An application for a license under this chapter shall be on a form prescribed by the director and accompanied by the application fee provided by this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.7

An application shall be verified and shall include:

(a) The full name and business address of the applicant.

(b) The name under which the applicant intends to do business.

(c) A statement as to the general nature of the business in which the applicant intends to engage.

(d) A statement as to the type of license for which the applicant is applying.

(e) A verified statement of his or her experience qualifications.

(f) (1) If the applicant is an individual, a qualified manager, partner of a partnership, or officer of a corporation designated in subdivision (i), one personal identification form provided by the bureau upon which shall appear a photograph taken within one year immediately preceding the date of the filing of the application together with two legible sets of fingerprints, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check, on a form approved by the Department of Justice, and a personal description of each person, respectively. The identification form shall include residence addresses and employment history for the previous five years and be signed under penalty of perjury.

(2) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants, excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(g) In addition, if the applicant for a license is an individual, the application shall list all other names known as or used during the past 10 years and shall state that the applicant is to be personally and actively in charge of the business for which the license is sought, or if any other qualified manager is to be actively in charge of the business, the application shall be subscribed, verified, and signed by the applicant, under penalty of perjury, and if any other person is to be actively in charge of the business, the application shall also be subscribed, verified, and signed by that person under penalty of perjury.

(h) If the applicants for license are copartners, the application shall state the true names and addresses of all partners and the name of the partner to be actively in charge of the business for which the license is sought; and list all other names known as or used during the past 10 years, or if a qualified manager other than a partner is to be actively in charge of the business, then the application shall be subscribed, verified, and signed by all of the partners under penalty of perjury, and if any other person is to be actively in charge of the business, the application shall also be subscribed, verified, and signed by that person, under penalty of perjury, under penalty of perjury by all of the partners and qualified manager, or by all of the partners or the qualified manager.

(i) If the applicant for license is a corporation, the application shall state the true names, and complete residence addresses of the chief executive officer, secretary, chief financial officer, and any other corporate officer who will be active in the business to be licensed. The application shall also state the name and address of the designated person to be actively in charge of the business for which the license is sought. The application shall be subscribed, verified, and signed by a duly authorized officer of the applicant and by the qualified manager thereof, under penalty of perjury.

(j) Any other information, evidence, statements, or documents as may be required by the director.

(Amended by Stats. 1999, Ch. 318, Sec. 6. Effective January 1, 2000.)



7582.8

Before an application for a license or registration is granted, the applicant for a license or his or her manager or the applicant for a security guard registration shall meet all of the following:

(a) Be at least 18 years of age.

(b) Not have committed acts or crimes constituting grounds for denial of a license under Section 480.

(c) Comply with the requirements specified in this chapter for the particular license or registration for which an application is made.

(d) Comply with other qualifications as the director may fix by rule.

(e) In lieu of meeting any other training-related requirements of this section, an applicant may apply for licensure or registration if he or she has completed comparable military training as documented by submission of Verification of Military Experience and Training (V-MET) records.

(Amended by Stats. 1998, Ch. 405, Sec. 2. Effective January 1, 1999.)



7582.9

The director may require an applicant or his or her manager, to demonstrate his or her qualifications by a written or oral examination, or a combination of both.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.10

Payment of the application fee prescribed by this chapter entitles an applicant or his or her manager to one examination without further charge. If the person fails to pass the examination, he or she shall not be eligible for any subsequent examination except upon payment of the reexamination fee prescribed by this chapter for each subsequent examination.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.11

The chief shall issue a license, the form and content of which shall be determined by the chief in accordance with Section 164. In addition, the chief shall issue a “Certificate of Licensure” to any licensee, upon request and upon the payment of a fee of fifty dollars ($50).

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.12

(a) The license shall at all times be posted in a conspicuous place in the principal place of business of the licensee.

(b) The director may assess a fine of two hundred fifty dollars ($250) per violation of subdivision (a).

(Amended by Stats. 2001, Ch. 607, Sec. 3. Effective January 1, 2002.)



7582.13

Upon the issuance of a license, a pocket card of the size, design, and content determined by the director shall be issued to each licensee, if an individual, or if the licensee is a person other than an individual, to its manager and to each of its officers and partners. The pocket card is evidence that the licensee is licensed pursuant to this chapter. The card shall contain the signature of the licensee, signature of the chief, and a photograph of the licensee, or bearer of the card, if the licensee is other than an individual. The card shall clearly state that the person is licensed as a private patrol operator or is the manager or officer of the licensee. The applicant may request to be issued an enhanced pocket card that shall be composed of a durable material and may incorporate technologically advanced security features. The bureau may charge a fee sufficient to reimburse the department’s costs for furnishing the enhanced pocket card. The fee charged may not exceed the actual costs for system development, maintenance, and processing necessary to provide this service, and may not exceed six dollars ($6). If the applicant does not request an enhanced card, the department shall issue a standard card at no cost. When a person to whom a card is issued terminates his or her position, office, or association with the licensee, the card shall be surrendered to the licensee and within five days thereafter shall be mailed or delivered by the licensee to the bureau for cancellation. Every person, while engaged in any activity for which registration is required, shall display their valid pocket card as provided by regulation.

(Amended by Stats. 1997, Ch. 401, Sec. 17. Effective January 1, 1998.)



7582.14

A license issued under this chapter is not assignable.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.15

A licensee shall at all times be legally responsible for the good conduct in the business of each of his or her employees or agents, including his or her manager.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.16

Each licensee shall maintain a record containing information relative to his or her employees as may be prescribed by the director.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.17

No licensee shall conduct a business under a fictitious or other business name unless and until he or she has obtained the written authorization of the bureau to do so.

The bureau shall not authorize the use of a fictitious or other business name which is so similar to that of a public officer or agency or of that used by another licensee that the public may be confused or misled thereby.

The authorization shall require, as a condition precedent to the use of any fictitious name, that the licensee comply with Chapter 5 (commencing with Section 17900) of Part 3 of Division 7.

A licensee desiring to conduct his or her business under more than one fictitious business name shall obtain the authorization of the bureau in the manner prescribed in this section for the use of each name.

The licensee shall pay a fee of twenty-five dollars ($25) for each authorization to use an additional fictitious business name and for each change in the use of a fictitious business name. If the original license is issued in a nonfictitious name and authorization is requested to have the license reissued in a fictitious business name the licensee shall pay a fee of twenty-five dollars ($25) for the authorization.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.18

Each licensee shall file with the bureau the complete address of his or her principal place of business including the name and number of the street, or, if the street where the business is located is not numbered, the number of the post office box. The director may require the filing of other information for the purpose of identifying the principal place of business.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.19

(a) A licensee shall notify the bureau within 30 days of any change in its corporate officers or of any addition of a new partner.

(b) Applications, on forms prescribed by the director, shall be submitted by all new officers and partners. The director may suspend or revoke a license issued under this chapter if the director determines that the new officer or partner of a licensee has committed any of the acts constituting grounds to deny an application for a license or to take disciplinary action against a licensee pursuant to Section 7582.24 or 7582.25 respectively.

(Amended by Stats. 2000, Ch. 568, Sec. 94. Effective January 1, 2001.)



7582.20

(a) Every advertisement by a licensee soliciting or advertising business shall contain his or her name, address, and license number as they appear in the records of the bureau. For the purpose of this section, “advertisement” includes any business card, stationery, brochure, flyer, circular, newsletter, fax form, printed or published paid advertisement in any media form, or telephone book listing. Every advertisement by a licensee soliciting or advertising the licensee’s business shall contain his or her business name, business address or business telephone number, and license number, as they appear in the records of the bureau.

(b) The director may assess a fine of two hundred fifty dollars ($250) per violation of subdivision (a).

(Amended by Stats. 2006, Ch. 538, Sec. 15. Effective January 1, 2007.)



7582.21

(a) A licensee shall not advertise or conduct business from any location other than that shown on the records of the bureau as his or her principal place of business unless he or she has received a branch office certificate for the location after compliance with the provisions of this chapter and any additional requirements necessary for the protection of the public as the director may by regulation prescribe. A licensee shall notify the bureau in writing within 10 days after closing or changing the location of a branch office.

(b) The director may assess a fine of five hundred dollars ($500) for the first violation of subdivision (a) and one thousand dollars ($1,000) for each violation thereafter.

(Amended by Stats. 2001, Ch. 607, Sec. 5. Effective January 1, 2002.)



7582.22

(a) The business of each licensee shall be operated under the active direction, control, charge, or management, in this state, of the licensee, if he or she is qualified, or the person who is qualified to act as the licensee’s manager, if the licensee is not qualified. Any licensee conducting business in this state whose primary office is located outside of this state shall do both of the following:

(1) Maintain an office in this state operated under the active direction, control, charge, or management of a qualified manager.

(2) Maintain at the office in this state all records required under this chapter and under rules adopted by the bureau.

(b) No person shall act as a qualified manager of a licensee until he or she has complied with each of the following:

(1) Demonstrated his or her qualifications by a written or oral examination, or a combination of both, if required by the director.

(2) Made a satisfactory showing to the director that he or she has the qualifications prescribed in Section 7582.8 and that none of the facts stated in Section 7582.24 or 7582.25 exist as to him or her.

(Amended by Stats. 1999, Ch. 665, Sec. 1. Effective January 1, 2000.)



7582.23

(a) In case of the death of a person licensed as an individual, a member of the immediate family of the deceased licensee shall be entitled to continue the business under the same license for 120 days following the death of the licensee, provided that written application for permission is made to the bureau within 30 days following the death of the licensee. At the end of the 120-day period, the license shall be automatically canceled. If no request is received within the 30-day period, the license shall be automatically canceled at the end of that period.

(b) If the manager, who has qualified as provided in Section 7582.22, ceases for any reason whatsoever to be connected with the licensee to whom the license is issued, the licensee shall notify the bureau in writing 30 days from this cessation. If the notice of cessation is filed timely, the license shall remain in force for a period of 90 days after cessation or for an additional period, not to exceed one year, as approved by the director, pending the qualification of another manager as provided in this chapter. After the 90-day period or additional period, as approved by the director, the license shall be automatically suspended, unless the bureau receives written notification that the license is under the active charge of a qualified manager. If the licensee fails to notify the bureau within the 30-day period, his or her license shall be automatically suspended and may be reinstated only upon the filing of an application for reinstatement, payment of the reinstatement fee, and the qualification of a manager as provided in this chapter.

(c) In the case of the death or disassociation of a partner of an entity licensed as a partnership, the licensee shall notify the bureau, in writing, within 30 days from the death or disassociation of the individual. If notice is given, the license shall remain in force for 90 days following the death or disassociation. At the end of this period the license shall be automatically canceled. If the licensee fails to notify the bureau within the 30-day period, the license shall be automatically canceled.

(d) A license extended under this section is subject to all other provisions of this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.24

After a hearing the director may deny a license unless the applicant makes a showing satisfactory to the director that the applicant, if an individual, has not, or if the applicant is a person other than an individual, that its manager and each of its officers have not:

(a) Committed any act, which, if committed by a licensee, would be a ground for the suspension or revocation of a license under this chapter.

(b) Committed any act constituting dishonesty or fraud.

(c) Committed any act or crime constituting grounds for denial of licensure under Section 480, including illegally using, carrying, or possessing a deadly weapon.

(d) Been refused a license under this chapter or had a license revoked.

(e) Been an officer, partner, or manager of any person who has been refused a license under this chapter or whose license has been revoked.

(f) While unlicensed committed, or aided and abetted the commission of, any act for which a license is required by this chapter.

(g) Knowingly made any false statement in his or her application.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.25

The director may refuse to issue any license provided for in this chapter to any person:

(a) Who has had any license revoked, or whose license is under suspension, or has failed to renew his or her license while it was under suspension.

(b) If any member of any partnership, or any officer or director of any corporation, or any officer or person acting in a managerial capacity of any firm or association has had any license issued to him or her revoked, or whose license is under suspension, or who has failed to renew his or her license while it was under suspension.

(c) If any member of the partnership, or any officer or director of the corporation, or any officer or person acting in a managerial capacity of the firm or association, was either a member of any partnership, or an officer or director of any corporation, or an officer or person acting in a managerial capacity of any firm or association, whose license has been revoked, or whose license is under suspension, or who failed to renew a license while it was under suspension, and while acting as such member, officer, director, or person acting in a managerial capacity participated in any of the prohibited acts for which any such license was revoked or suspended.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7582.26

(a) Any licensee or officer, director, partner, or manager of a licensee may divulge to any law enforcement officer or district attorney, or his or her representative, any information he or she may acquire as to any criminal offense, but he or she shall not divulge to any other person, except as he or she may be required by law so to do, any information acquired by him or her except at the direction of the employer or client for whom the information was obtained.

(b) No licensee or officer, director, partner, manager, or employee of a licensee shall knowingly make any false report to his or her employer or client for whom information was being obtained.

(c) No written report shall be submitted to a client except by the licensee, qualifying manager, or a person authorized by one or either of them, and the person submitting the report shall exercise diligence in ascertaining whether or not the facts and information in the report are true and correct.

(d) No licensee, or officer, director, partner, manager, or employee of a licensee, shall use a title, or wear a uniform, or use an insignia, or use an identification card, or make any statement with the intent to give an impression that he or she is connected in any way with the federal government, a state government, or any political subdivision of a state government.

(e) No licensee, or officer, director, partner, manager, or employee of a licensee, shall enter any private building or portion thereof, except premises commonly accessible to the public, without the consent of the owner or of the person in legal possession thereof.

(f) No private patrol licensee or officer, director, partner, manager, or employee of a private patrol licensee shall use or wear a badge, except while engaged in guard or patrol work and while wearing a distinctive uniform. A private patrol licensee or officer, director, partner, manager, or employee of a private patrol licensee wearing a distinctive uniform shall wear a patch on each shoulder of his or her uniform that reads “private security” and that includes the name of the private patrol company by which the person is employed or for which the person is a representative and a badge or cloth patch on the upper left breast of the uniform. All patches and badges worn on a distinctive uniform shall be of a standard design approved by the director and shall be clearly visible.

The director may assess a fine of two hundred fifty dollars ($250) per violation of this subdivision.

(g) No licensee shall permit an employee or agent in his or her own name to advertise, engage clients, furnish reports or present bills to clients, or in any manner whatever conduct business for which a license is required under this chapter. All business of the licensee shall be conducted in the name of and under the control of the licensee.

(h) No licensee shall use a fictitious name in connection with the official activities of the licensee’s business.

(i) No private patrol operator licensee or officer, director, partner, or manager of a private patrol operator licensee, or person required to be registered as a security guard pursuant to this chapter shall use or wear a baton or exposed firearm as authorized by this chapter unless he or she is wearing a uniform which complies with the requirements of Section 7582.27.

(Amended by Stats. 2001, Ch. 607, Sec. 6. Effective January 1, 2002.)



7582.27

(a) Any person referred to in subdivision (i) of Section 7582.26 who uses or wears a baton or exposed firearm as authorized pursuant to this chapter shall wear a patch on each arm that reads “private security” and that includes the name of the company by which the person is employed or for which the person is a representative. The patch shall be clearly visible at all times. The patches of a private patrol operator licensee, or his or her employees or representatives shall be of a standard design approved by the director.

(b) The director may assess a fine of two hundred fifty dollars ($250) per violation of subdivision (a).

(Amended by Stats. 2001, Ch. 607, Sec. 7. Effective January 1, 2002.)



7582.28

(a) Any badge or cap insignia worn by a person who is a licensee, officer, director, partner, manager, or employee of a licensee shall be of a design approved by the director, and shall bear on its face a distinctive word indicating the name of the licensee and an employee number by which the person may be identified by the licensee.

The provisions of this section shall not be construed to authorize persons to wear badges who are prohibited by Section 7582.26 from wearing badges.

(b) The director may assess a fine of two hundred fifty dollars ($250) per violation of subdivision (a).

(Amended by Stats. 2001, Ch. 607, Sec. 8. Effective January 1, 2002.)






ARTICLE 4 - Private Patrol Operators

7583

For purposes of this article, “licensee” means a licensed private patrol operator.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.1

(a) An applicant, or his or her manager, for a license as a private patrol operator shall have had at least one year of experience as a patrolperson, guard or watchman, or the equivalent thereof as determined by the director. An applicant shall substantiate the claimed year of qualifying experience and the exact details as to the character and nature thereof by written certifications from the employer, subject to independent verification by the chief as he or she may determine. In the event of inability of an applicant to supply the written certifications from the employer in whole or in part, applicants may offer other written certifications from other than employers substantiating employment for consideration by the chief.

(b) An individual who, upon the determination of the chief, has served in the armed services and possesses the proper skills may be eligible to take the private patrol operator licensing examination. In that case the chief may waive any other required training courses, as he or she determines. However, if the applicant fails the licensing examination, the chief may not thereafter waive completion of any required training courses.

(Amended by Stats. 1998, Ch. 405, Sec. 3. Effective January 1, 1999.)



7583.2

No person licensed as a private patrol operator shall do any of the following:

(a) Fail to properly maintain an accurate and current record of all firearms or other deadly weapons that are in the possession of the licensee or of any employee while on duty. Within seven days after a licensee or his or her employees discover that a deadly weapon that has been recorded as being in his or her possession has been misplaced, lost, or stolen, or is in any other way missing, the licensee or his or her manager shall mail or deliver to any local law enforcement agency that has jurisdiction, a written report concerning the incident. The report shall describe fully the circumstances surrounding the incident, any injuries or damages incurred, the identity of all participants, and whether a police investigation was conducted.

(b) Fail to properly maintain an accurate and current record of the name, address, commencing date of employment, and position of each employee, and the date of termination of employment when an employee is terminated.

(c) Fail to properly maintain an accurate and current record of proof of completion by each employee of the licensee of the course of training in the exercise of the power to arrest as required by Section 7583.5, the security officer skills training required by subdivision (b) of Section 7583.6, and the annual practice and review required by subdivision (f) of Section 7583.6.

(d) Fail to certify an employee’s completion of the course of training in the exercise of the power to arrest prior to placing the employee at a duty station.

(e) Fail to certify proof of current and valid registration for each employee who is subject to registration.

(f) Permit any employee to carry a firearm or other deadly weapon without first ascertaining that the employee is proficient in the use of each weapon to be carried. With respect to firearms, evidence of proficiency shall include a certificate from a firearm training facility approved by the director certifying that the employee is proficient in the use of that specified caliber of firearm and a current and valid firearm qualification permit issued by the department. With respect to other deadly weapons, evidence of proficiency shall include a certificate from a training facility approved by the director certifying that the employee is proficient in the use of that particular deadly weapon.

(g) Fail to deliver to the director a written report describing fully the circumstances surrounding the discharge of any firearm, or physical altercation with a member of the public while on duty, by a licensee or any officer, partner, or employee of a licensee while acting within the course and scope of his or her employment within seven days after the incident. For the purposes of this subdivision, a report shall be required only for physical altercations that result in any of the following: (1) the arrest of a security guard, (2) the filing of a police report by a member of the public, (3) injury on the part of a member of the public that requires medical attention, or (4) the discharge, suspension, or reprimand of a security guard by his or her employer. The report shall include, but not be limited to, a description of any injuries or damages incurred, the identity of all participants, and whether a police investigation was conducted. Any report may be investigated by the director to determine if any disciplinary action is necessary.

(h) Fail to notify the bureau in writing and within 30 days that a manager previously qualified pursuant to this chapter is no longer connected with the licensee.

(i) Fail to administer to each registered employee of the licensee, the review or practice training required by subdivision (f) of Section 7583.6.

(Amended by Stats. 2002, Ch. 886, Sec. 1.5. Effective January 1, 2003.)



7583.3

No person required to be registered as a security guard pursuant to this chapter shall do any of the following:

(a) Fail to carry on his or her person, while on duty, a valid and current security guard registration card.

(b) Fail to carry on his or her person a valid and current firearms permit when carrying a firearm on duty.

(c) Carry or use a firearm unless he or she possesses a valid and current firearms permit issued pursuant to this chapter.

(d) Fail to report to his or her employer within 24 hours of the incident the circumstances surrounding any incident involving the discharge of any firearm in which he or she is involved while acting within the course and scope of his or her employment.

(Amended by Stats. 2002, Ch. 609, Sec. 2. Effective January 1, 2003.)



7583.4

Any person registered as a security guard or patrolperson shall deliver to the director a written report describing fully the circumstances surrounding any incident involving the discharge of any firearm in which he or she was involved while acting within the course and scope of his or her employment, within seven days after the incident. The report shall be made on a form prescribed by the director which shall include, but not be limited to, the following:

(a) The name, address, and date of birth of the guard or patrolperson.

(b) The registration number of the guard or patrolperson.

(c) The firearm permit number and baton permit number of the guard or patrolperson, if applicable.

(d) The name of the employer of the person.

(e) The description of any injuries and damages that occurred.

(f) The identity of all participants in the incident.

(g) Whether a police investigation was conducted relating to the incident.

(h) The date and location of the incident. Any report may be investigated by the director to determine if any disciplinary action is necessary.

A copy of the report delivered to the director pursuant to this section shall also be delivered within seven days of the incident to the local police or sheriff’s department which has jurisdiction over the geographic area where the incident occurred.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.5

(a) Every licensee and any person employed and compensated by a licensee, other lawful business or public agency as a security guard or patrolperson, and who in the course of that employment or business carries a firearm, shall complete a course of training in the exercise of the powers to arrest and a course of training in the carrying and use of firearms. This subdivision shall not apply to armored vehicle guards hired prior to January 1, 1977. Armored vehicle guards hired on or after January 1, 1977, shall complete a course of training in the carrying and use of firearms, but shall not be required to complete a course of training in the exercise of the powers to arrest. The course of training in the carrying and use of firearms shall not be required of any employee who is not required or permitted by a licensee to carry or use firearms. The course in the carrying and use of firearms and the course of training in the exercise of the powers to arrest shall meet the standards which shall be prescribed by the Department of Consumer Affairs. The department shall encourage restraint and caution in the use of firearms.

(b) No uniformed employee of a licensee shall carry or use any firearm unless the employee has in his or her possession a valid firearm qualification card.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.6

(a) A person entering the employ of a licensee to perform the functions of a security guard or a security patrolperson shall complete a course in the exercise of the power to arrest prior to being assigned to a duty location.

(b) Except for a registrant who has completed the course of training required by Section 7583.45, a person registered pursuant to this chapter shall complete not less than 32 hours of training in security officer skills within six months from the date the registration card is issued. Sixteen of the 32 hours shall be completed within 30 days from the date the registration card is issued.

(c) A course provider shall issue a certificate to a security guard upon satisfactory completion of a required course, conducted in accordance with the department’s requirements. A private patrol operator may provide training programs and courses in addition to the training required in this section. A registrant who is unable to provide his or her employing licensee the certificate of satisfactory completion required by this subdivision shall complete 16 hours of the training required by subdivision (b) within 30 days of the date of his employment and shall complete the 16 remaining hours within six months of his or her employment date.

(d) The department shall develop and approve by regulation a standard course and curriculum for the skills training required by subdivision (b) to promote and protect the safety of persons and the security of property. For this purpose, the department shall consult with consumers, labor organizations representing private security officers, private patrol operators, educators, and subject matter experts.

(e) The course of training required by subdivision (b) may be administered, tested, and certified by any licensee, or by any organization or school approved by the department. The department may approve any person or school to teach the course.

(f) (1) On and after January 1, 2005, a licensee shall annually provide each employee registered pursuant to this chapter with eight hours of specifically dedicated review or practice of security officer skills prescribed in either course required in Section 7583.6 or 7583.7.

(2) A licensee shall maintain at the principal place of business or branch office a record verifying completion of the review or practice training for a period of not less than two years. The records shall be available for inspection by the bureau upon request.

(g) This section does not apply to a peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code who has successfully completed a course of study in the exercise of the power to arrest approved by the Commission on Peace Officer Standards and Training. This section does not apply to armored vehicle guards.

(h) This section shall become operative on July 1, 2004.

(Amended (as amended by Stats. 2003, Ch. 807) by Stats. 2004, Ch. 909, Sec. 29. Effective September 30, 2004.)



7583.7

(a) The course of training in the exercise of the power to arrest may be administered, tested, and certified by any licensee or by any organization or school approved by the department. The department may approve any person or school to teach the course in the exercise of the power to arrest. The course of training shall be approximately eight hours in length and shall cover the following topics:

(1) Responsibilities and ethics in citizen arrest.

(2) Relationship between a security guard and a peace officer in making an arrest.

(3) Limitations on security guard power to arrest.

(4) Restrictions on searches and seizures.

(5) Criminal and civil liabilities.

(A) Personal liability.

(B) Employer liability.

(6) Trespass law.

(7) Ethics and communications.

(8) Emergency situation response, including response to medical emergencies.

(9) Security officer safety.

(10) Any other topic deemed appropriate by the bureau.

(b) The majority of the course shall be taught by means of verbal instruction. This instruction may include the use of a video presentation.

(c) The department shall make available a guidebook as a standard for teaching the course in the exercise of the power to arrest. The department shall encourage additional training and may provide a training guide recommending additional courses to be taken by security personnel.

(d) Private patrol operators shall provide a copy of the guidebook described in subdivision (c) to each person that they currently employ as a security guard and to each individual that they intend to hire as a security guard. The private patrol operator shall provide the guidebook to each person he or she intends to hire as a security guard a reasonable time prior to the time the person begins the course in the exercise of the power to arrest.

(e) The bureau may inspect, supervise, or view the administration of the test at any time and without any prior notification. Any impropriety in the administration of the course or the test shall constitute grounds for disciplinary action.

(f) This section shall become operative on July 1, 2004.

(Repealed (in Sec. 4) and added by Stats. 2002, Ch. 886, Sec. 5. Effective January 1, 2003. Section operative July 1, 2004, by its own provisions.)



7583.8

No employee of a licensee who performs the function of a security guard or security patrolperson shall be issued a registration card until there is proper certification by the instructor that the exercise of the power to arrest course has been taught and the employee’s certification that the instruction was received has been delivered to the department. Except as provided in subdivision (f) of Section 7583.9, no security guard registration shall be issued until a criminal history background check has been completed pursuant to subdivision (e) of Section 7583.9 and a determination has been made by the bureau.

(Amended by Stats. 2002, Ch. 609, Sec. 3. Effective January 1, 2003.)



7583.9

(a) Upon accepting employment by a private patrol operator, any employee who performs the function of a security guard or security patrolperson who is not currently registered with the bureau, shall complete an application for registration on a form as prescribed by the director, and obtain two classifiable fingerprint cards for submission to the Department of Justice. The applicant shall submit the application, the registration fee, and his or her fingerprints to the bureau. The bureau shall forward the classifiable fingerprint cards to the Department of Justice. The Department of Justice shall forward one classifiable fingerprint card to the Federal Bureau of Investigation for purposes of a background check.

(b) If a private patrol operator pays the application fee on behalf of the applicant, nothing in this section shall preclude the private patrol operator from withholding the amount of the fee from the applicant’s compensation.

(c) The licensee shall maintain supplies of applications and fingerprint cards that shall be provided by the bureau upon request.

(d) In lieu of classifiable fingerprint cards provided for in this section, the bureau may authorize applicants to submit their fingerprints into an electronic fingerprinting system administered by the Department of Justice. Applicants who submit their fingerprints by electronic means shall have their fingerprints entered into the system through a terminal operated by a law enforcement agency or other facility authorized by the Department of Justice to conduct electronic fingerprinting. The enforcement agency responsible for operating the terminal may charge a fee sufficient to reimburse it for the costs incurred in providing this service.

(e) Upon receipt of an applicant’s electronic or hard card fingerprints as provided in this section, the Department of Justice shall disseminate the following information to the bureau:

(1) Every conviction rendered against the applicant.

(2) Every arrest for an offense for which the applicant is presently awaiting trial, whether the applicant is incarcerated or has been released on bail or on his or her own recognizance pending trial.

(f) (1) The requirement in subdivision (a) to submit a fingerprint card does not apply to any of the following:

(A) A currently employed, full-time peace officer holding peace officer status under Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(B) A level I or level II reserve officer under paragraphs (1) and (2) of subdivision (a) of Section 832.6 of the Penal Code.

(2) An individual listed in subparagraph (A) or (B) of paragraph (1) may immediately perform the functions of a security guard or security patrolperson provided that he or she has submitted an application, the applicable fees, and his or her fingerprints, if required to submit fingerprints pursuant to subdivision (a), to the bureau for a security guard registration.

(3) This subdivision does not apply to a peace officer required to obtain a firearm qualification card pursuant to Section 7583.12.

(g) Peace officers exempt from the submission of classifiable fingerprints pursuant to subdivision (f) shall submit verification of their active duty peace officer status to the bureau with their application for registration. A photocopy of the front and back of their peace officer identification badge shall be adequate verification.

(h) Peace officers exempt from the submission of classifiable fingerprints pursuant to subdivision (f) shall report a change in their active duty peace officer status to the bureau within 72 hours of the change in active duty peace officer status.

(i) (1) Peace officers exempt from obtaining a firearm qualification card pursuant to subdivision (c) of Section 7583.12 shall submit to the bureau with their application for registration a letter of approval from his or her primary employer authorizing him or her to carry a firearm while working as a security guard or security officer.

(2) For purposes of this section, “primary employer” means a public safety agency currently employing a peace officer subject to this section.

(j)  In addition to the amount authorized pursuant to Section 7570.1, the bureau may impose an additional fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(k)  An employee shall, on the first day of employment, display to the client his or her registration card if it is feasible and practical to comply with this disclosure requirement. The employee shall thereafter display to the client his or her registration card upon the request of the client.

(Amended by Stats. 2003, Ch. 807, Sec. 17. Effective January 1, 2004.)



7583.10

The application shall be verified and shall include all of the following:

(a) The full name, residence address, telephone number, and date of birth of the employee.

(b) The name, address, telephone number, and license number of the employer and the date the employment commenced.

(c) The signature of the employee and the employer’s certification that the employee has received a course in the exercise of the power to arrest.

(d) A statement as to whether the employee has been convicted of a misdemeanor, excluding minor traffic violations.

(e) A statement as to whether the employee has been convicted of a felony.

(f) The application fee provided for in this chapter or the regulations adopted pursuant thereto, except as provided in Section 7583.9.

(Amended by Stats. 1998, Ch. 830, Sec. 3. Effective January 1, 1999.)



7583.12

(a) No employee of a licensee shall carry or use a firearm unless the employee has in his or her possession both of the following:

(1) A valid guard registration card issued pursuant to this chapter.

(2) A valid firearm qualification card issued pursuant to this chapter.

(b) An employee of a licensee may carry or use a firearm while working as a security guard or security patrolperson pending receipt of a firearm qualification card if he or she has been approved by the bureau and carries on his or her person a hardcopy printout of the bureau’s approval from the bureau’s Internet Web site and a valid picture identification.

(c) In the event of the loss or destruction of the firearm qualification card, the cardholder may apply to the bureau for a certified replacement of the card, stating the circumstances surrounding the loss, and pay a ten-dollar ($10) certification fee, whereupon the bureau shall issue a certified replacement of the card.

(d) Paragraph (2) of subdivision (a) and subdivision (b) shall not apply to a duly appointed peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who meets all of the following:

(1) He or she has successfully completed a course of study in the use of firearms.

(2) He or she is authorized to carry a concealed firearm in the course and scope of his or her employment pursuant to Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6 of the Penal Code.

(3) He or she has proof that he or she has applied to the bureau for a firearm qualification card.

(e) (1) This section shall not apply to a duly appointed peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who has written approval from his or her primary employer, as defined in paragraph (2) of subdivision (i) of Section 7583.9, to carry a firearm while working as a security guard or security officer.

(2) A peace officer exempt under this subdivision shall carry on his or her person a letter of approval from his or her primary employer authorizing him or her to carry a firearm while working as a security guard or security officer.

(Amended by Stats. 2012, Ch. 117, Sec. 1. Effective January 1, 2013.)



7583.13

(a) The bureau, upon receipt of a criminal offense record or record of a subsequent arrest from the Department of Justice, shall make an immediate determination of fitness of (1) applicants for registration under this article, or (2) applicants for firearm qualification cards, when information contained in the records of the Department of Justice makes this determination possible. Applications of those determined to be unfit shall be immediately denied.

(b) The bureau shall keep a current and accurate record of the individuals who have applied for and been denied registration under this article or a firearms qualification card. A list consisting of individual names and other pertinent identifying information may be made of those individuals who have been denied registration. The list may be updated bimonthly and made available to interested licensees and law enforcement agencies.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.14

(a) If the chief determines that an applicant’s criminal history contains open arrest information, the chief shall issue a notice to the applicant allowing 45 days for the applicant to provide documentation concerning the disposition of the arrest or arrests.

(b) The notice shall be sent to the applicant at his or her last known residential address and shall provide sufficient information to assist the applicant in complying with the chief’s request. If the applicant fails to respond within 45 days, the applicant’s employment shall be automatically suspended until the bureau obtains the necessary documentation to approve or deny the application, or suspend the registration.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.15

If the director determines that continued employment of an applicant, firearms qualification cardholder, or registrant, in his or her current capacity, may present an undue hazard to the public safety, the licensee, upon proper notification from the director, shall suspend the applicant, firearms qualification cardholder, or registrant from employment in that capacity.

A registrant, firearms qualification card holder, or applicant may request a review by the Private Security Disciplinary Review Committee as set forth in Section 7581.3 to appeal the suspension.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.16

(a) The director may refuse to register any employee, or may suspend or revoke a previously issued registration, if the individual has committed any action which, if committed by a licensee, would be grounds for refusing to issue a license, or for the suspension or revocation of a license issued under this chapter.

(b) The denial of an application for registration under this article shall be in writing and shall describe the basis for the denial. The denial shall inform the applicant that if he or she desires a review by a disciplinary review committee to contest the denial, the review shall be requested of the director within 30 days following notice of the issuance of the denial.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.17

(a) Upon approval of an application for registration, the chief shall cause to be issued to the applicant at his or her last known residential address a registration card in a form approved by the director.

(b) A person may work as a security guard or security patrolperson pending receipt of the registration card if he or she has been approved by the bureau and carries on his or her person a hardcopy printout of the bureau’s approval from the bureau’s Web site and a valid picture identification.

(c) In the event of the loss or destruction of the card, the cardholder may apply to the bureau for a certified replacement of the card, stating the circumstances surrounding the loss, and pay a ten dollar ($10) certification fee, whereupon the bureau shall issue a certified replacement of the card.

(Amended by Stats. 2002, Ch. 609, Sec. 6. Effective January 1, 2003.)



7583.18

A qualified manager who complies with Section 7582.22 is not required to register under this article.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.19

A licensee shall at all times be responsible for ascertaining that those of his or her employees who are subject to registration are currently registered or have made proper application for registration as provided in this article. A licensee may not have in his or her employment a person whose registration has expired or been revoked, denied, suspended, or canceled.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.20

(a) A registration issued under this chapter expires two years following the date of issuance or on the assigned renewal date. Every security guard issued a registration under this chapter that expires on or after January 1, 1997, and who is also issued or renews a firearms qualification card on or after January 1, 1997, shall be placed on a cyclical renewal so that the registration expires on the expiration date of the firearms qualification card. Notwithstanding any other provision of law, the bureau is authorized to extend or shorten the first term of registration following January 1, 1997, and to prorate the required registration fee in order to implement this cyclical renewal. At least 60 days prior to the expiration, a registrant seeking to renew a security guard registration shall forward to the bureau a completed registration renewal application and the renewal fee. The renewal application shall be on a form prescribed by the director, dated and signed by the applicant, certifying under penalty of perjury that the information in the application is true and correct.

(b) The licensee shall provide to any employee information regarding procedures for renewal or registration.

(c) In the event a registrant fails to request a renewal of his or her registration as provided for in this chapter, the registration shall expire as indicated on the registration. If the registration is renewed within 60 days after its expiration, the registrant, as a condition precedent to renewal, shall pay the renewal fee and the delinquency fee.

(d) The delinquency fee is 50 percent of the renewal fee in effect on the date of expiration, but not less than twenty-five dollars ($25).

(e) If the renewed registration card has not been delivered to the registrant prior to the expiration of the prior registration, the registrant may present evidence of renewal to substantiate continued registration for a period not to exceed 90 days after the date of expiration.

(f) A registration may not be renewed or reinstated unless a registrant meets both of the following requirements:

(1) All fines assessed pursuant to Section 7587.7 and not resolved in accordance with the provisions of that section have been paid.

(2) On and after July 1, 2005, the registrant certifies, on a form prescribed by the bureau, that he or she has completed the 32 hours of the training required by subdivision (b) of Section 7583.6.

(Amended by Stats. 2002, Ch. 886, Sec. 6. Effective January 1, 2003.)



7583.21

The registration of a security guard shall be automatically suspended if the guard is convicted of any crime which is substantially related to the functions, duties, and responsibilities of a security guard. The automatic suspension shall be effectuated by the mailing of a notice of conviction and suspension of license to be sent by the bureau to the registered guard at his or her address of record. A copy of the notice shall be sent to the private patrol operator employing the guard with notice that the employer shall suspend any and all employment of the guard forthwith. The notice shall contain a statement of preliminary determination by the director or his or her designee that the crime stated is reasonably related to the functions, duties, and responsibilities of a security guard. Upon proper request by the guard, a hearing shall be convened within 60 days of the request, before the private security disciplinary review committee, as specified in Section 7581.3, for a determination as to whether the automatic suspension shall be made permanent or whether the registration shall be revoked or the guard otherwise disciplined.

In enacting this provision, the Legislature finds and declares that registered guards convicted of the commission of crimes reasonably related to the functions, duties, and responsibilities of a security guard shall be subject to automatic suspension of their license and that summary suspension is justified by compelling state interests of public safety and security within the meaning of the California Supreme Court’s decision in Eye Dog Foundation v. State Board of Guide Dogs for the Blind, 67 Cal. 2d 536.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.22

(a) A licensee, qualified manager of a licensee, or security guard who, in the course of his or her employment, may be required to carry a firearm shall, prior to carrying a firearm, do both of the following:

(1) Complete a course of training in the carrying and use of firearms.

(2) Receive a firearms qualification card or be otherwise qualified to carry a firearm as provided in Section 7583.12.

(b) A licensee shall not permit an employee to carry or use a loaded or unloaded firearm, whether or not it is serviceable or operative, unless the employee possesses a valid and current firearms qualification card issued by the bureau or is so otherwise qualified to carry a firearm as provided in Section 7583.12.

(c) A pocket card issued by the bureau pursuant to Section 7582.13 may also serve as a firearms qualification card if so indicated on the face of the card.

(d) Paragraph (1) of subdivision (a) shall not apply to a peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who has successfully completed a course of study in the use of firearms.

(e) This section shall become operative on January 1, 1998.

(Repealed (in Sec. 3.2) and added by Stats. 1997, Ch. 452, Sec. 3.4. Effective September 24, 1997. Section operative January 1, 1998, by its own provisions.)



7583.23

The bureau shall issue a firearms permit when all of the following conditions are satisfied:

(a) The applicant is a licensee, a qualified manager of a licensee, or a registered uniformed security guard.

(b) A certified firearms training instructor has certified that the applicant has successfully completed a written examination prepared by the bureau and training course in the carrying and use of firearms approved by the bureau.

(c) The applicant has filed with the bureau a classifiable fingerprint card, a completed application for a firearms permit on a form prescribed by the director, dated and signed by the applicant, certifying under penalty of perjury that the information in the application is true and correct.

(d) The bureau has determined, after investigation, that the carrying and use of a firearm by the applicant, in the course of his or her duties, presents no apparent threat to the public safety, or that the carrying and use of a firearm by the applicant is not in violation of the Penal Code.

(e) The applicant has produced evidence to the firearm training facility that he or she is a citizen of the United States or has permanent legal alien status in the United States. Evidence of citizenship or permanent legal alien status shall be that deemed sufficient by the bureau to ensure compliance with federal laws prohibiting possession of firearms by persons unlawfully in the United States and may include, but not be limited to, Department of Justice, Immigration and Naturalization Service Form I-151 or I-551, Alien Registration Receipt Card, naturalization documents, or birth certificates evidencing lawful residence or status in the United States.

(f) The application is accompanied by the application fees prescribed in this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.24

(a) The bureau shall not issue a firearm permit if the applicant is prohibited from possessing, receiving, owning, or purchasing a firearm pursuant to state or federal law.

(b) Before issuing an initial firearm permit the bureau shall provide the Department of Justice with the name, address, social security number, and fingerprints of the applicant.

(c) The Department of Justice shall inform the bureau, within 60 days from receipt of the information specified in subdivision (b), of the applicant’s eligibility to possess, receive, purchase, or own a firearm pursuant to state and federal law.

(d) An applicant who has been denied a firearm permit based upon subdivision (a) may reapply for the permit after the prohibition expires. The bureau shall treat this application as an initial application and shall follow the required screening process as specified in this section.

(Amended by Stats. 2008, Ch. 698, Sec. 1. Effective January 1, 2009.)



7583.25

(a) The bureau shall not renew a firearm permit if the applicant is prohibited from possessing, receiving, purchasing, or owning a firearm pursuant to state or federal law.

(b) Before renewing a firearm permit, the bureau shall provide the Department of Justice with the information necessary to identify the renewal applicant. No firearm permit shall be renewed if the expiration date of the permit is between October 1, 1993, and October 1, 1994, unless the application for renewal is also accompanied by a classifiable fingerprint card and the fingerprint processing fees for that card.

(c) The Department of Justice shall inform the bureau, within 30 days of receipt of the information specified in subdivision (b), of the renewal applicant’s eligibility to possess, receive, purchase, or own a firearm pursuant to state and federal law.

(d) An applicant who is denied a firearm permit renewal based upon subdivision (a) may reapply for the permit after the prohibition expires. The bureau shall treat this as an initial application and shall follow the screening process specified in Section 7583.24.

(Amended by Stats. 2008, Ch. 698, Sec. 2. Effective January 1, 2009.)



7583.26

(a) The Department of Justice may charge the bureau a fee sufficient to reimburse the department’s costs for furnishing firearm eligibility information upon submission of the application for issuance or renewal of a firearm permit. The fee charged shall not exceed the actual costs for system development, maintenance, and processing necessary to provide this service.

(b) The bureau shall collect the fee described in subdivision (a) for all initial and renewal applications for firearm permits.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.27

A firearm permit shall be automatically revoked if at any time the Department of Justice notifies the bureau that the holder of the firearm permit is prohibited from possessing, receiving, or purchasing a firearm pursuant to state or federal law. Following the automatic revocation, an administrative hearing shall be provided upon written request to the bureau in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2008, Ch. 698, Sec. 3. Effective January 1, 2009.)



7583.28

If an applicant fails to complete his or her application within one year after it has been filed, the application shall be considered to be abandoned. An application submitted subsequent to the abandonment of the former application shall be treated as a new application.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.29

If a firearms permit is denied, the denial of the permit shall be in writing and shall describe the basis for the denial. The denial shall inform the applicant that if he or she desires a review by a disciplinary review committee to contest the denial, the review shall be requested of the director within 30 days following notice of the issuance of the denial. However, no review or hearing shall be granted to an individual who is otherwise prohibited by law from carrying a firearm.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.30

The firearms qualification card, if issued, shall be mailed to the applicant at the address which appears on the application. In the event of the loss or destruction of the card, the cardholder may apply to the bureau for a certified replacement of the card, stating the circumstances surrounding the loss, and pay a ten dollar ($10) certification fee, whereupon the bureau shall issue a certified replacement of the card.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.31

A firearms qualification card does not authorize the holder thereof to carry a pistol, revolver, or other firearm capable of being concealed upon the person in a concealed manner pursuant to Section 26150, 26155, 26170, or 26215 of the Penal Code.

(Amended by Stats. 2010, Ch. 178, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



7583.32

(a) A firearms qualification card expires two years from the date of issuance, if not renewed. A person who wishes to renew a firearms qualification card shall file an application for renewal at least 60 days prior to the card’s expiration. A person whose card has expired shall not carry a firearm until he or she has been issued a renewal card by the bureau.

(b) The bureau shall not renew a firearms qualification card unless all of the following conditions are satisfied:

(1) The cardholder has filed with the bureau a completed application for renewal of a firearms qualification card, on a form prescribed by the director, dated and signed by the applicant under penalty of perjury certifying that the information on the application is true and correct.

(2) The applicant has requalified on the range and has successfully passed a written examination based on course content as specified in the firearms training manual approved by the department and taught at a training facility approved by the bureau.

(3) The application is accompanied by a firearms requalification fee as prescribed in this chapter.

(4) The applicant has produced evidence to the firearm training facility, either upon receiving his or her original qualification card or upon filing for renewal of that card, that he or she is a citizen of the United States or has permanent legal alien status in the United States. Evidence of citizenship or permanent legal alien status is that deemed sufficient by the bureau to ensure compliance with federal laws prohibiting possession of firearms by persons unlawfully in the United States and may include, but not be limited to, Department of Justice, Immigration and Naturalization Service Form I-151 or I-551, Alien Registration Receipt Card, naturalization documents, or birth certificates evidencing lawful residence or status in the United States.

(c) An expired firearms qualification card may not be renewed. A person with an expired registration is required to apply for a new firearms qualification in the manner required of persons not previously registered. A person whose card has expired shall not carry a firearm until he or she has been issued a new firearms qualification card by the bureau.

(d) Paragraph (2) of subdivision (b) shall not apply to a duly appointed peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code who is authorized to carry a firearm in the course of his or her duties and who has successfully completed requalification training.

(Amended by Stats. 2014, Ch. 423, Sec. 1. Effective January 1, 2015.)



7583.33

(a) Any licensee, qualified manager, or a registered uniformed security guard who wishes to carry a baton in the performance of his or her duties, shall qualify to carry the weapon pursuant to Article 5 (commencing with Section 7585).

(b) Subdivision (a) does not apply to a peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code who has successfully completed a course of study in the use of batons.

(Amended by Stats. 1997, Ch. 452, Sec. 4. Effective September 24, 1997.)



7583.34

A licensee shall not permit any employee to carry a baton prior to ascertaining that the employee is proficient in the use of the weapon. Evidence of proficiency shall include a certificate from a baton training facility approved by the bureau which certifies that the employee is proficient in the use of the baton.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.35

Every licensee, qualified manager, or a registered uniformed security guard, who in the course of his or her employment carries tear gas or any other nonlethal chemical agent, shall complete the required course pursuant to Section 22835 of the Penal Code.

(Amended by Stats. 2010, Ch. 178, Sec. 7. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



7583.36

A licensee shall not permit any employee to carry tear gas or any other nonlethal chemical agent prior to ascertaining that the employee is proficient in the use of tear gas or other nonlethal chemical agent. Evidence of proficiency shall include a certificate from a training facility approved by the Department of Consumer Affairs, Bureau of Security and Investigative Services that the person is proficient in the use of tear gas or any other nonlethal chemical agent.

(Amended by Stats. 2003, Ch. 325, Sec. 3. Effective January 1, 2004.)



7583.37

The director may assess fines as enumerated in Article 7 (commencing with Section 7587). Assessment of administrative fines shall be independent of any other action by the bureau or any local, state, or federal governmental agency that may result from a violation of this article. In addition to other prohibited acts under this chapter, no licensee, qualified manager, or registered security guard shall, during the course and scope of licensed activity, do any of the following:

(a) Carry any inoperable, replica, or other simulated firearm.

(b) Use a firearm in violation of the law, or in knowing violation of the standards for the carrying and usage of firearms as taught in the course of training in the carrying and use of firearms. Unlawful or prohibited uses of firearms shall include, but not be limited to, the following:

(1) Illegally using, carrying, or possessing a dangerous weapon.

(2) Brandishing a weapon.

(3) Drawing a weapon without proper cause.

(4) Provoking a shooting incident without cause.

(5) Carrying or using a firearm while on duty while under the influence of alcohol or dangerous drugs.

(6) Carrying or using a firearm of a caliber for which a firearms permit has not been issued by the bureau.

(c) Carry or use a baton in the performance of his or her duties, unless he or she has in his or her possession a valid baton certificate issued pursuant to Section 7585.14.

(d) Carry or use tear gas or any other nonlethal chemical agent in the performance of his or her duties unless he or she has in his or her possession proof of completion of a course in the carrying and use of tear gas or any other nonlethal chemical agent.

(e) Carry a concealed pistol, revolver, or other firearm capable of being concealed upon the person unless one of the following circumstances applies:

(1) The person has been issued a permit to carry a pistol, revolver, or other firearm capable of being concealed upon the person in a concealed manner by a local law enforcement agency pursuant to Section 26150, 26155, 26170, or 26215 of the Penal Code.

(2) The person is employed as a guard or messenger of a common carrier, bank, or other financial institution and he or she carries the weapon while actually employed in and about the shipment, transportation, or delivery of any money, treasure, bullion, bonds, or other thing of value within this state, as specified in Section 25630 of the Penal Code.

(3) The person is an honorably retired peace officer authorized to carry a concealed firearm pursuant to Section 25650 of the Penal Code or Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6 of the Penal Code.

(4) The person is a duly appointed peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who is authorized to carry a concealed firearm in the course and scope of his or her employment pursuant to Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6 of the Penal Code.

(Amended by Stats. 2010, Ch. 178, Sec. 8. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



7583.38

A city, county, or city and county may regulate the uniforms and insignias worn by uniformed employees of a private patrol operator and vehicles used by a private patrol operator to make the uniforms and vehicles clearly distinguishable from the uniforms worn by, and the vehicles used by, local regular law enforcement officers.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.39

(a) The bureau shall require, as a condition precedent to the issuance, reinstatement, reactivation, renewal, or continued maintenance of a license, that the applicant or licensee file or have on file with the bureau, an insurance policy, as defined in Section 7583.40.

(b) If a licensee fails to maintain sufficient insurance, as required by this section, or fails to provide proof of the required insurance policy upon request by the bureau, the license shall be automatically suspended by operation of law until the date that the licensee provides proof to the bureau of compliance with the insurance coverage requirement. Prior to an automatic suspension, the bureau shall notify the licensee, in writing, that it has 30 days to provide proof to the bureau of having the required insurance policy or the license shall be automatically suspended.

(c) (1) A Certificate of Liability Insurance issued by an authorized agent or employee of the insurer shall be submitted to the bureau electronically, or in a manner authorized by the bureau, for an insurance policy secured by a licensee in satisfaction of this section.

(2) An insurer issuing a Certificate of Liability Insurance pursuant to paragraph (1) shall report the following information to the bureau for an insurance policy required by this section:

(A) The name of the insured.

(B) The licensee’s license number.

(C) The policy number.

(D) The dates that coverage is scheduled to commence and end.

(E) The cancellation date, if applicable.

(Repealed and added by Stats. 2014, Ch. 423, Sec. 3. Effective January 1, 2015.)



7583.40

“Insurance policy,” as used in this article, means a commercial general liability policy of insurance issued by an insurance company authorized to transact business in this state that provides minimum limits of insurance of one million dollars ($1,000,000) for any one loss or occurrence due to bodily injury, including death, or property damage, or both.

(Amended by Stats. 2014, Ch. 423, Sec. 4. Effective January 1, 2015.)



7583.41

Proof that a licensee maintains an insurance policy as required by this article shall be provided by the licensee to the bureau upon demand.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.42

The failure of a private patrol operator to maintain an insurance policy as required by this article shall constitute grounds for the suspension of the private patrol operator’s license.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7583.45

(a) After July 1, 2000, every security guard working on the property of a public K-12 school district or community college district pursuant to a contract with a private licensed security agency who works more than 20 hours per week, shall complete a course of training developed no later than July 1, 1999, by the Bureau of Security and Investigative Services of the Department of Consumer Affairs. The course shall be developed in consultation with the Commission on Peace Officer Standards and Training.

(b) No security guard required to register pursuant to this chapter who completes the course of training specified in subdivision (a) shall be hired on contract to work or shall continue to work as a school security officer on the property of a K-12 or community college school district after July 1, 2000, unless both of the following conditions are met:

(1) (A) The applicant or contracted employee has submitted two copies of his or her fingerprints on forms or electronically, as prescribed by the Department of Justice, to the Bureau of Security and Investigative Services of the Department of Consumer Affairs. The Bureau of Security and Investigative Services of the Department of Consumer Affairs shall submit the fingerprints to the Department of Justice, which shall submit one copy of the fingerprints to the United States Federal Bureau of Investigation.

(B) An applicant or contracted employee who holds a permanent registration with the Bureau of Security and Investigative Services as a security guard need only submit one copy of his or her fingerprints, which copy shall be submitted to the United States Federal Bureau of Investigation.

(C) An applicant or contracted employee who is registered by the Bureau of Security and Investigative Services, and who holds a firearms qualification card as specified in Section 7583.22, is exempt from the requirements of this subdivision.

(2) The applicant or contracted employee has been determined not to be prohibited from employment by a K-12 school district pursuant to Sections 44237 and 45122.1 of the Education Code or legally prohibited from employment by a community college, and had been determined by the Department of Justice not to be a person prohibited from possessing a firearm if the applicant is required to carry a firearm.

The Department of Justice may participate in the National Instant Criminal Background Check System (NICS) in lieu of submitting fingerprints to the United States Federal Bureau of Investigation in order to meet the requirements of this subdivision relating to firearms.

(c) For the purposes of this section, “security guard” means any person primarily employed or assigned to provide security services as a watchperson, security guard, or patrolperson on or about premises owned or operated by a school district to protect persons or property, to prevent the theft or unlawful taking of district property of any kind, or to report any unlawful activity to the district and local law enforcement agencies.

(Added by Stats. 1998, Ch. 745, Sec. 1. Effective January 1, 1999.)



7583.46

(a) (1) It shall be a violation of Section 1102.5 of the Labor Code for a private patrol operator to discharge, demote, threaten, or in any manner discriminate against an employee in the terms and conditions of his or her employment, for disclosing information or causing information to be disclosed, to a government or law enforcement agency, when the information is related to conduct proscribed in this chapter.

(2) A private patrol operator who intentionally violates this subdivision shall be liable in an action for damages brought against him or her by the injured party.

(b) A person who believes that he or she has been discharged, demoted, threatened, or in any other manner discriminated against in the terms and conditions of his or her employment, because that person disclosed or caused information to be disclosed to a government or law enforcement agency, may bring a claim against the private patrol operator within three years of the date of the discharge, demotion, threat, or discrimination.

(c) Neither the bureau nor the department is responsible for resolving claims under this section.

(Added by Stats. 2002, Ch. 884, Sec. 2. Effective January 1, 2003.)






ARTICLE 5 - Firearms and Baton Training Facilities

7585

The course of training in the carrying and usage of firearms, the satisfactory completion of which shall be required of applicants who wish to obtain a firearms qualification card, shall be in the format prescribed by the Department of Consumer Affairs as delineated in the bureau’s “Firearms Training Manual.” The course of training contained in the manual shall include, but not be limited to, the following:

(a) Moral and legal aspects of firearms usage.

(b) Firearms nomenclature and maintenance.

(c) Weapon handling and shooting fundamentals.

(d) Emergency procedures.

(e) Prequalification range training, including the firing of practice rounds.

(f) Qualification course of fire.

(g) Examination which has been provided by the bureau of the subject matter taught.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.1

For purposes of this article, “firearms course” means the firearms training course as outlined in Section 7585.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.2

The firearms requalification course shall consist of the successful completion of a firearms requalification course approved by the bureau.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.3

(a) Any institution, firm, or individual wishing the approval of the bureau to offer the firearms course shall complete an application for certification as a firearms training facility. The application shall be in a form prescribed by the chief and shall include, but not be limited to, the following information:

(1) The name, business address, and telephone number of the institution, firm, or individual.

(2) A detailed description of the places, days, and times the course will be offered.

(3) An estimate of the minimum and maximum class size.

(4) The location and description of the range facilities.

(5) The name or names of the firearms training instructors who will teach the course who have been certified by the bureau, and their certificate numbers, if available.

(b) The application shall be accompanied by the fee prescribed in this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.4

Upon approval by the bureau of a firearms training facility, the chief shall issue to the facility a “Firearms Training Facility Certificate.” The certificate is valid only when the firearms training facility has in its employ a firearms training instructor who has been certified by the bureau. The certificate shall be posted in a conspicuous place at the facility.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.5

(a) Any individual who desires certification by the bureau to instruct a firearms course shall complete an application for a firearms training instructor certificate. An application shall be made on a form provided by the bureau.

(b) An applicant for a firearms training instructor certificate shall meet the following minimum qualifications:

(1) Possess an associate of arts degree in the administration of justice or one year of teaching or training experience in firearms or the equivalent thereof.

(2) Possess a police or security firearms instructor training certificate issued by the National Rifle Association or a firearms instructor training certificate issued by a federal, state, or local agency.

(c) The application shall be accompanied by the fee prescribed in this chapter.

(d) Upon approval by the bureau of an applicant for certification as a firearms training instructor, the chief shall issue to the applicant a “Firearms Training Instructor Certificate.” The certificate shall be posted at the training site.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.6

(a) All firearms course material provided to the certificate holder in the “Firearms Training Manual” issued by the bureau shall be covered in each class session. Any course textbook or manual developed to be used by a firearm training facility as a course in the carrying and usage of firearms shall include the aspects of employee restraint and defensive missions of security guards in addition to following the format delineated in the bureau’s “Firearms Training Manual” and shall be examined and approved by the bureau prior to use. Once the bureau has approved the textbooks or manuals, all firearm training facilities shall be required to instruct in accordance with one of the textbooks or manuals. In no event shall the class instruction total less than eight hours for the initial firearms qualification.

The range instruction for the initial firearms qualification shall not exceed eight hours and shall cover the following subjects:

(1) Range safety and procedure.

(2) Demonstration and dry firing.

(3) Practice rounds.

(4) Qualification firing.

(b) If a person fails to successfully complete the range instruction, that person may, at the discretion of the firearms training facility, continue range instruction for an additional eight hours. However, the person shall, in order to receive a firearms qualification card, be required to successfully pass the range instruction within 30 days of the passage of the classroom instruction.

(c) Prior to range instruction a person shall participate in the classroom instruction and pass a bureau-developed examination of the subject matter with a minimum score of 85 percent. If a person fails to pass the written examination, he or she shall once more participate in the entire classroom instruction prior to retaking the examination. In no event shall a firearm instructor review the examination question by question with a person, allow a person to review the examination questions and answers, or in any manner assist a person with the examination.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.7

(a) Each firearms training facility shall be required to retain for two years the following information regarding each student:

(1) The student’s name.

(2) The date of course completion.

(3) Any information regarding the passage or failure of the firearms training course.

(4) The instructor’s name.

(5) The make and caliber of the qualifying weapon.

(6) The range scores.

(7) The written examination scores.

(b) Records shall be made available for examination by the bureau on demand.

(c) Each firearm training facility shall have a written procedure for the security of the written examination which shall be made available for inspection by the bureau on demand.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.8

(a) Each firearm training facility shall, prior to allowing any person to participate in the course of training in the carrying and usage of firearms, verify and certify on the firearms qualification application that they have seen documentation verifying that the person to whom they are providing firearms training is a citizen of the United States or possesses permanent legal alien status in the United States in accordance with Sections 7583.23 and 7596.7.

(b) During calendar year 1985, each firearm training facility shall, prior to allowing any person to participate in the requalification course in the carrying and usage of firearms, verify and certify on the firearm requalification application that they have seen documentation verifying that the person to whom they are providing firearms training is a citizen of the United States or possesses permanent legal alien status in the United States in accordance with Sections 7583.32 and 7596.3.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.9

(a) The course of training in the carrying and usage of the baton, the satisfactory completion of which shall be required of applicants who wish to obtain a baton permit, shall be in the format prescribed by the Department of Consumer Affairs as delineated in the bureau’s “Baton Training Manual.” The course of training contained in the manual shall include, but not be limited to, the following subjects:

(1) Moral and legal aspects of baton usage.

(2) Use of force.

(3) Baton familiarization and uses.

(4) First aid for baton injuries.

(5) Fundamentals of baton handling.

(A) Stances and grips.

(B) Target areas.

(C) Defensive techniques.

(D) Control techniques.

(E) Arrest and control techniques.

(6) Examination of the subject matter as taught in the classroom and as provided by the bureau.

(b) The baton training outline distributed by the Department of Justice shall be recognized as an approved outline for the baton training course until January 1, 1984, or until the bureau distributes the “Baton Training Manual.”

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.10

For purposes of this article “a baton course” means the baton training course as outlined in Section 7585.9.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.11

(a) Any institution, firm, or individual wishing approval of the bureau to offer the baton course shall complete an application for certification as a baton training facility. The application shall be in a form prescribed by the chief and shall include, but not be limited to, all of the following information:

(1) The name, business address, and telephone number of the institution, firm or individual.

(2) A detailed description of the places, days, and times the course will be offered.

(3) An estimate of the minimum and maximum class size.

(4) Location and description of the facilities.

(5) The name or names of the baton instructors who will teach the course who have been certified by the bureau, and their certificate numbers if available.

(b) The application shall be accompanied by the fee prescribed in this chapter.

(c) No approval shall be given, and no certification shall be issued, to a baton training facility until a baton training instructor who has been certified by the bureau has been approved to teach the course.

(d) Upon approval by the bureau of a baton training facility, the chief shall issue to the facility a “Baton Training Facility Certificate.” The certificate is valid only when the baton training facility has in its employ a baton training instructor who has been certified by the bureau. The certificate shall be posted in a conspicuous place at the facility.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.12

Any individual who desires certification by the bureau to instruct the baton course shall complete an application for a baton training instructor certificate. An application shall be made on a form provided by the bureau.

An applicant for a baton training instructor certificate shall meet the following minimum qualifications:

(a) Possess an associate of arts degree in the administration of justice or the equivalent thereof.

(b) Possess a baton instructor certificate issued by a federal, state, or local agency or one year of verifiable baton teaching or training experience or the equivalent thereof to be determined by the chief.

(c) The application shall be accompanied by the fee prescribed in this chapter.

(d) Upon approval by the bureau of an applicant for certification as a baton training instructor, the chief shall issue to the applicant a “Baton Training Instructor Certificate.” The certificate shall be posted at the baton training site.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.13

All baton course material provided to the certificate holder in the “Baton Training Manual” issued by the bureau shall be covered in each class session. In no event shall the class instruction for the course required for baton certification total less than eight hours.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.14

(a) A baton training facility shall issue a bureau-developed baton permit to any person who successfully completes a baton training course as described in Section 7585.9 and possesses a valid security guard registration card issued pursuant to Article 4 (commencing with Section 7583) or who has made application for that registration card. The permit is valid only when the holder possesses a valid guard registration card.

(b) The bureau shall issue baton permits to a baton training facility, in good standing, upon request and upon payment of the fees as set forth in this chapter.

(c) Each baton training facility shall submit to the bureau, on forms as prescribed by the director, no later than five working days following the issuance of a permit for each person, the name, address, bureau registration or license number, date of birth, and baton permit number of each person issued a permit.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.15

(a) Each baton training facility shall be required to retain for two years the following information regarding each student:

(1) The student’s name.

(2) The date of course completion.

(3) Any information regarding the passage or failure of the baton training course.

(4) The instructor’s name.

(5) Written examination scores.

(b) Records shall be made available for examination by the bureau on demand.

(c) Each baton training facility shall have a written procedure for the security of the examinations and the baton certificates which shall be made available for inspection by the bureau on demand.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.16

In the event of the loss, theft, or destruction of a baton permit, a permitholder may request the bureau to issue a replacement permit. The request shall be in writing, shall state the circumstances surrounding the loss, theft, or destruction of the permit and the name of the instructor, training facility, and date of instruction relating to the issuance of the original baton permit. The request shall be accompanied by a five dollar ($5) replacement fee. The bureau may issue a replacement baton permit upon verification of successful baton training.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.17

Each firearms training facility or baton training facility shall notify the bureau within five working days whenever any training instructor certified by the bureau is employed or ceases to be employed with the training facility.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.18

Each firearms training facility, firearms training instructor, baton training facility, or baton training instructor shall report to the bureau the name of any person who, while taking the course, demonstrated that the carrying and usage of a firearm or the carrying and usage of a baton by that person would present an undue hazard to the safety of the public. The report shall contain the name and address of the student, the name of the student’s employer, if available, and the reasons or specific incident which caused the certificate holder to make the report. All substantiating documents, including, but not limited to, an affidavit from the instructor regarding the incident, or reasons, shall be included in the report.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.19

(a) The chief may refuse to issue or may cancel a previously issued firearms training facility certificate, firearms training instructor certificate, baton training facility certificate, or baton training instructor certificate, or may assess fines pursuant to Section 7587.7, on the grounds that one or more instructors have done any of the following:

(1) Failed to maintain the records required by Section 7585.7 or 7585.15.

(2) Failed to submit the records to the bureau as required by Section 7585.14.

(3) Given inaccurate instructions regarding the laws of California and the regulations of the bureau, including, but not limited to, the necessity of an individual to possess a valid firearms qualification card issued by the bureau prior to carrying any firearm; or the necessity of an individual to possess a valid baton permit issued by the bureau prior to carrying any baton.

(4) Used improper caution while instructing students, so as to endanger the safety of students.

(5) Failed to instruct completely in accordance with the bureau’s “Firearms Training Manual” as required by Section 7585.6.

(6) Failed to instruct completely in accordance with the bureau’s “Baton Training Manual” as required by Section 7585.9.

(7) Allowed a noncertified instructor to teach any portion of the firearms course, including range qualification. This does not include range coaches employed to assist the instructor.

(8) Allowed a noncertified instructor to teach any portion of the baton course.

(9) Falsified any application for registration, firearms qualification card, firearms requalification permit, or baton certificate.

(10) Failed to inform the bureau of any range or classroom incident as required by Section 7585.18.

(11) Failed to notify the bureau of any change of employment pursuant to Section 7585.17.

(12) Made any false statement of fact required to be revealed in the application for certification as a firearms training facility or as a firearms training instructor.

(b) Fines shall not be assessed on firearms training facilities which are a part of the California community college system.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7585.20

(a) A firearms training facility certificate, a firearms training instructor certificate, a baton training facility certificate, or a baton training instructor certificate which expires on or after January 1, 1985, shall be placed on a cyclical renewal and shall expire two years following the date of issuance or assigned renewal date. In order to implement the cyclical renewal, the population of licensees mentioned in this section shall be divided into 24 equal groups, the licenses of each group to expire on the last day of each successive month. Notwithstanding any other provision of law, the bureau shall have authority to extend or shorten the first term of licensure following January 1, 1985, and to prorate the required license fee in order to implement this cyclical renewal. To renew an unexpired certificate, the certificate holder shall apply for renewal on a form prescribed by the director and pay the renewal fee prescribed by this chapter.

(b) If renewal is granted, evidence of renewal of the certificate that the director may prescribe shall be issued to the certificate holder.

(c) In the event the certificate holder fails to renew his or her training facility certificate, the certificate shall be automatically canceled, but may be reinstated within three years of the date of cancellation upon application for reinstatement and upon the payment of the reinstatement fee provided by this chapter. In the event the certificate holder fails to renew his or her training instructor certificate, the certificate shall be automatically canceled, but may be reinstated within 30 days of the date of cancellation upon application for reinstatement and upon the payment of the reinstatement fee provided by this chapter. Reinstatement of a canceled certificate shall not prohibit the bringing of disciplinary proceedings for any act committed in violation of this chapter during the period the certificate is canceled.

(d) A firearms training facility, a firearms training instructor, a baton training facility, or a baton training instructor whose certificate has not been renewed may obtain a new license only upon compliance with all of the provisions of this article relating to the issuance of an original certificate.

(e) A firearms training facility, firearms training instructor, baton training facility, or a baton training instructor certificate shall not be renewed until any and all fines assessed pursuant to Section 7587.7 and not resolved in accordance with the provisions of that section have been paid.

(Amended by Stats. 1998, Ch. 970, Sec. 18.6. Effective January 1, 1999.)






ARTICLE 6 - Expiration and Renewal of License

7586

A private patrol operator license, branch office certificate, and pocket card issued under this chapter expires two years following the date of issuance or on the assigned renewal date. Every private patrol operator issued a license under this chapter that expires on or after January 1, 1997, and who is also issued or renews a firearms qualification card on or after January 1, 1997, shall be placed on a cyclical renewal so that the license expires on the expiration date of the firearms qualification card. Notwithstanding any other provision of law, the bureau is authorized to extend or shorten the first term of licensure following January 1, 1997, and to prorate the required license fee in order to implement this cyclical renewal.

(Repealed and added by Stats. 1997, Ch. 401, Sec. 21. Effective January 1, 1998.)



7586.1

(a) To renew an unexpired license or certificate, the licensee shall, on or before the date on which it would otherwise expire, apply for renewal on a form prescribed by the director, and pay the renewal fee prescribed by this chapter. On renewal, such evidence of renewal of the license or certificate as the director may prescribe, and renewal pocket cards for the persons mentioned in Section 7582.13, shall be issued to the licensee.

(b) A license or certificate shall not be renewed until any and all fines assessed pursuant to Section 7587.7 and not resolved in accordance with the provisions of that section have been paid.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7586.2

Except as otherwise provided in this article, an expired license or branch office certificate may be renewed at any time within three years after its expiration on filing of application for renewal on a form prescribed by the director, and payment of the renewal fee in effect on the last preceding regular renewal date. If the license or certificate is renewed more than 30 days after its expiration, the licensee, as a condition precedent to renewal, shall also pay the delinquency fee prescribed in this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license or certificate shall continue in effect through the date provided in Section 7586 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

Renewal of a license or certificate shall not prohibit the bringing of disciplinary proceedings for an act committed before the effective date of the renewal.

(Amended by Stats. 1998, Ch. 970, Sec. 18.7. Effective January 1, 1999.)



7586.3

A suspended license or branch office certificate is subject to expiration and shall be renewed as provided in this article, but renewal of the license does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended, and renewal of the branch office certificate does not entitle the licensee, while the certificate remains suspended, and until it is reinstated, to engage in the licensed activity at the location for which the certificate was issued, or to engage in any other activity or conduct in violation of the order or judgment by which the certificate was suspended.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7586.4

A revoked license or branch office certificate is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7586.5

A license or branch office certificate which is not renewed within three years after its expiration may not be renewed, restored, reinstated, or reissued thereafter.

The holder of the license or certificate may obtain a new license or certificate only on compliance with all of the provisions of this chapter relating to the issuance of an original license or certificate.

(Amended by Stats. 1998, Ch. 970, Sec. 18.8. Effective January 1, 1999.)






ARTICLE 7 - Disciplinary Proceedings

7587

Except as otherwise required to comply with the provisions of Section 7581.3 or Article 6 (commencing with Section 7586), the proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all the powers granted therein.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7587.1

Notwithstanding Section 477, a firearm qualification card and a baton permit shall be considered a license subject to the terms of this section.

Notwithstanding the assessment or payment of fines for any violations of this chapter, the director may deny, suspend, or revoke a license issued under this chapter if he or she determines that the licensee or his or her manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, directors, partners, or its manager, has:

(a) Made any false statement or given any false information in connection with an application for a license or a renewal or reinstatement of a license.

(b) Violated any provisions of this chapter.

(c) Violated any rule of the director adopted pursuant to the authority contained in this chapter.

(d) Committed any act or crime constituting grounds for denial of licensure under Section 480, including illegally using, carrying, or possessing a deadly weapon.

(e) Impersonated, or permitted or aided and abetted an employee to impersonate a law enforcement officer or employee of the United States of America, or of any state or political subdivision thereof.

(f) Committed or permitted any employee to commit any act, while the license was expired which would be cause for the suspension or revocation of a license, or grounds for the denial of an application for a license.

(g) Willfully failed or refused to render to a client services or a report as agreed between the parties and for which compensation has been paid or tendered in accordance with the agreement of the parties.

(h) Committed assault, battery, or kidnapping, or used force or violence on any person, without proper justification.

(i) Knowingly violated, or advised, encouraged, or assisted the violation of any court order or injunction in the course of business as a licensee.

(j) Acted as a runner or capper for any attorney.

(k) Been convicted of a violation of Section 148 of the Penal Code.

(l) Committed any act which is a ground for denial of an application for a license under this chapter.

(m) Committed any act prohibited by Chapter 1.5 (commencing with Section 630) of Title 15 of Part 1 of the Penal Code.

(n) Purchased, possessed, or transported any tear gas weapon except as authorized by law. A violation of this subdivision may be punished by the suspension of a license for a period to be determined by the director.

(o) Been convicted of a violation of Section 95.3 of the Penal Code.

(Amended by Stats. 2002, Ch. 886, Sec. 7. Effective January 1, 2003.)



7587.2

Any person who knowingly makes a false statement in his or her application for a license or registration as a security guard is guilty of a misdemeanor.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7587.3

The director may suspend or revoke a license issued under this chapter if he or she determines that the licensee or his or her manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, directors, partners, or its manager, has:

(a) Used any letterhead, advertisement, or other printed matter, or in any manner whatever represented that he or she is an instrumentality of the federal government, a state, or any political subdivision thereof.

(b) Used a name different from that under which he or she is currently licensed in any advertisement, solicitation, or contract for business.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7587.4

The director may suspend or revoke a license issued under this chapter if he or she determines that the licensee or his or her manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, directors, partners, or its manager, has committed any act in the course of the licensee’s business constituting dishonesty or fraud.

“Dishonesty or fraud” as used in this section, includes, in addition to other acts not specifically enumerated herein:

(a) Knowingly making a false statement relating to evidence or information obtained in the course of employment, or knowingly publishing a slander or a libel in the course of business.

(b) Using illegal means in the collection or attempted collection of a debt or obligation.

(c) Manufacture of evidence.

(d) Acceptance of employment adverse to a client or former client relating to a matter with respect to which the licensee has obtained confidential information by reason of or in the course of his or her employment by the client or former client.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7587.5

The record of conviction, or a certified copy thereof, shall be conclusive evidence of the conviction as that term is used in this article, Section 7582.24, or Section 480.

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article, Section 7582.24, or Section 480. The director may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7587.6

The director, in lieu of suspending or revoking a license issued under this chapter for violations of Sections 7587.1, 7587.3, and 7587.4, may impose a civil penalty not to exceed five hundred dollars ($500) upon a licensee, if the director determines that this action better serves the purposes of this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7587.7

If, upon investigation, the director determines a licensee, including a corporation, or registrant is in violation of Section 7583.2, 7583.3, 7583.37, 7585.19, 7587.2, or 7587.14, the director may issue a citation to the licensee or registrant. The citation shall be in writing and shall describe with particularity the nature of the violation, including specific reference to the provision of law determined to have been violated. If the director deems it appropriate, the citation may contain an order of abatement fixing a reasonable time for abatement of the violation and may contain an assessment of an administrative fine. The amount of the fine shall in no event exceed two thousand five hundred dollars ($2,500) or as otherwise provided in this chapter, whichever is less.

A citation or fine assessment shall inform the licensee or registrant that if he or she contests the finding of a violation, they may request a review by a disciplinary review committee in accordance with Section 7581.3. If a review is not requested pursuant to this section, payment of any fine shall not constitute an admission of the violation charged. If a review is not allowed under this chapter, a licensee or registrant may request a hearing in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code if he or she wishes to contest the findings of a violation, and if a hearing is not requested, payment of any fines shall not constitute an admission of the violation charged.

If the licensee or registrant neither requests a review, nor pays the assessed fine within 30 days of the assessment, the license or registration of the person shall not be renewed pursuant to the provisions of this chapter until the assessed fine is paid.

Administrative fines collected pursuant to this article shall be deposited in the Private Security Services Fund, which fund is hereby created to carry out the purposes of this chapter.

(Amended by Stats. 2001, Ch. 607, Sec. 10. Effective January 1, 2002.)



7587.8

The director may assess fines for the following acts pursuant to Article 4 (commencing with Section 7583) only as follows:

(a) Violation of subdivisions (a), (b), and (c) of Section 7583.2; one hundred dollars ($100) per violation.

(b) Violation of subdivisions (h) and (i) of Section 7583.2; one hundred dollars ($100) for the first violation and two hundred fifty dollars ($250) per violation for each violation thereafter.

(c) Violation of subdivision (d) of Section 7583.2; one hundred dollars ($100) per violation.

(d) Violation of subdivision (g) of Section 7583.2; five hundred dollars ($500) for the first violation and one thousand five hundred dollars ($1,500) per violation for each violation thereafter.

(e) Violation of subdivision (f) of Section 7583.2; two thousand five hundred dollars ($2,500) per violation, notwithstanding any other provision of law.

(Amended by Stats. 2001, Ch. 607, Sec. 11. Effective January 1, 2002.)



7587.9

The director may assess fines for the following acts pursuant to Article 4 (commencing with Section 7583) only as follows:

(a) Violation of subdivisions (a) and (b) of Section 7583.3; twenty-five dollars ($25) for the first violation and fifty dollars ($50) per violation for each violation thereafter.

(b) Violation of subdivision (c) of Section 7583.3; two hundred fifty dollars ($250) for the first violation and five hundred dollars ($500) per violation for each violation thereafter.

(c) Violation of Section 7583.4; two hundred fifty dollars ($250) for the first violation and five hundred dollars ($500) per violation for each violation thereafter.

(Amended by Stats. 2001, Ch. 607, Sec. 12. Effective January 1, 2002.)



7587.10

The director may assess fines for the following acts pursuant to Article 4 (commencing with Section 7583) only as follows:

(a) Violation of subdivisions (c) and (d) of Section 7583.37; one hundred dollars ($100) for the first violation and two hundred dollars ($200) for each violation thereafter.

(b) Violation of subdivision (a) of Section 7583.37; one hundred dollars ($100) for the first violation and five hundred dollars ($500) for each violation thereafter.

(c) Violation of subdivision (e) of Section 7583.37; one thousand dollars ($1000).

(d) Violation of subdivision (b) of Section 7583.37; one thousand dollars ($1000) for the first violation and suspension of a firearm qualification card for six months for each violation thereafter.

(Amended by Stats. 2001, Ch. 607, Sec. 13. Effective January 1, 2002.)



7587.12

The director may assess fines for the following acts only as follows:

(a) Violations of paragraph (1), (2), (11), or (12) of subdivision (a) of Section 7585.19; one hundred dollars ($100) for the first violation and five hundred dollars ($500) for subsequent violations.

(b) Violations of paragraph (3), (7), (8), or (10) of subdivision (a) of Section 7585.19; five hundred dollars ($500) for each violation.

(c) Violations of paragraph (6) of subdivision (a) of Section 7585.19; two hundred fifty dollars ($250) for each hour shortened.

(d) Violations of paragraph (4) of subdivision (a) of Section 7585.19; five hundred dollars ($500) for each violation.

(e) Violations of paragraph (5) of subdivision (a) of Section 7585.19; five hundred dollars ($500) for every hour the course has been shortened.

(f) Violations of paragraph (9) of subdivision (a) of Section 7585.19; one thousand dollars ($1,000) for each violation.

(Amended by Stats. 2001, Ch. 607, Sec. 14. Effective January 1, 2002.)



7587.13

Any person who knowingly falsifies the fingerprints or photographs submitted pursuant to any provision of this chapter is guilty of a felony. Any person who violates any of the other provisions of this chapter is guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail not to exceed one year, or by both such fine and imprisonment.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7587.14

The director may assess administrative fines against any licensee, registrant, or firearms qualification cardholder for failure to notify the bureau within 30 days of any change of residence or business address. The principal place of business may be at a home or at a business address, but it shall be the place at which the licensee maintains a permanent office.

(a) The fine shall be twenty-five dollars ($25) for the first violation and fifty dollars ($50) per violation for each violation thereafter by a licensee.

(b) The fine shall be fifty dollars ($50) for each violation by a registrant or a firearms qualification cardholder.

(Amended by Stats. 2001, Ch. 607, Sec. 15. Effective January 1, 2002.)



7587.15

Notwithstanding any other provision of law, the director may assess a fine of up to five thousand dollars ($5,000) per violation against any licensee for a failure to comply with subdivision (e) of Section 7583.2 or Section 7583.11. In addition, the director may deny, suspend, or revoke a license issued under this chapter for a failure to comply with Section 7583.11.

(Added by Stats. 2000, Ch. 683, Sec. 5. Effective January 1, 2001.)



7587.16

(a) The director, through his or her designee, may assess an administrative fine pursuant to Section 28022 of the Penal Code.

(b)  An assessment imposed pursuant to that section may be appealed pursuant to Section 7581.3.

(Added by Stats. 2014, Ch. 423, Sec. 5. Effective January 1, 2015.)






ARTICLE 8 - Revenue

7588

The fees prescribed by this chapter are as follows:

(a) The application and examination fee for an original license for a private patrol operator may not exceed five hundred dollars ($500).

(b) The application fee for an original branch office certificate for a private patrol operator may not exceed two hundred fifty dollars ($250).

(c) The fee for an original license for a private patrol operator may not exceed seven hundred dollars ($700).

(d) The renewal fee is as follows:

(1) For a license as a private patrol operator, the fee may not exceed seven hundred dollars ($700).

(2) For a combination license as a private investigator under Chapter 11.3 (commencing with Section 7512) and private patrol operator, AC or DC prefix, the fee may not exceed six hundred dollars ($600).

(3) For a branch office certificate for a combination private investigator under Chapter 11.3 (commencing with Section 7512) and private patrol operator, the fee may not exceed forty dollars ($40), and for a private patrol operator, the fee may not exceed seventy-five dollars ($75).

(e) The delinquency fee is 50 percent of the renewal fee in effect on the date of expiration.

(f) A reinstatement fee is equal to the amount of the renewal fee plus the regular delinquency fee.

(g) The fee for reexamination of an applicant or his or her manager shall be the actual cost to the bureau for developing, purchasing, grading, and administering each examination.

(h) Registration fees pursuant to this chapter are as follows:

(1) A registration fee for a security guard shall not exceed fifty dollars ($50).

(2) A security guard registration renewal fee shall not exceed thirty-five dollars ($35).

(i) Fees to carry out other provisions of this chapter are as follows:

(1) A firearms qualification fee may not exceed eighty dollars ($80).

(2) A firearms requalification fee may not exceed sixty dollars ($60).

(3) An initial baton certification fee may not exceed fifty dollars ($50).

(4) An application fee and renewal fee for certification as a firearms training facility or a baton training facility may not exceed five hundred dollars ($500).

(5) An application fee and renewal fee for certification as a firearms training instructor or a baton training instructor may not exceed two hundred fifty dollars ($250).

(Amended by Stats. 2006, Ch. 760, Sec. 4. Effective January 1, 2007.)



7588.1

The fee for processing fingerprints for all registrations and licenses is that amount charged the bureau by the Department of Justice.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7588.2

The Department of Consumer Affairs shall receive and account for all money derived from the operation of this chapter and, at the end of each month, shall report such money to the Controller and shall pay it to the Treasurer, who shall keep the money in a separate fund known as the Private Security Services Fund. All money in the Private Security Services Fund shall be expended in accordance with law by the bureau for the purpose of carrying out the provisions of this chapter when appropriated by the Legislature. Effective July 1, 1995, the department shall propose a separate budget and expenditure statement and a separate revenue statement outlining all money derived from and expended for the licensing and regulation of private security services in accordance with this chapter.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995. See same-numbered section added by Stats. 2002, Ch. 689.)



7588.2-1

(a) A peace officer of this state or a political subdivision thereof who engages in off-duty employment solely and exclusively as a security guard or security officer, and who is required to be registered as a security guard or security officer pursuant to this chapter, shall only be subject to the fees required by subdivision (h) of Section 7588.

(b) A peace officer shall also be subject to the fees required by paragraphs (1) and (2) of subdivision (i) of Section 7588 if the peace officer carries or uses a firearm as part of the off-duty employment and has not received approval of his or her primary employer, as defined in paragraph (2) of subdivision (i) of Section 7583.9, to carry a firearm while working as a security guard or security officer, and has not submitted verification of that approval to the bureau pursuant to subdivision (i) of Section 7583.9.

(Added by Stats. 2002, Ch. 689, Sec. 3. Effective January 1, 2003. See same-numbered section added by Stats. 1994, Ch. 1285.)



7588.3

All money derived from the licensing and regulation of persons licensed under this chapter shall be expended exclusively on the licensing and regulation of these persons. If, at the end of any fiscal year, the money derived from this licensing and not expended pursuant to this section is an amount which equals or is more than the money necessary for the regulation of licensees for the next two fiscal years, license or other fees shall be reduced during the following fiscal year in an amount which will reduce any surplus money derived from the licensing to an amount less than the money expended for the regulation of licensees for the next two fiscal years.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7588.4

Application or license fees shall not be refunded except in accordance with Section 158.

(Added by Stats. 1994, Ch. 1285, Sec. 6. Effective January 1, 1995.)



7588.5

Notwithstanding any other provision of law, the Director of Consumer Affairs is authorized to temporarily reduce fees required by either paragraph (1) or (2) of subdivision (h) of Section 7588, or both, upon receipt of federal funds by the Department of Consumer Affairs for implementation of this act or any enhancement of private security services in this state, provided that the funds received are sufficient to justify the reduction.

(Added by Stats. 2002, Ch. 886, Sec. 9. Effective January 1, 2003.)









CHAPTER 11.6 - Alarm Companies

ARTICLE 1 - General Provisions

7590

This chapter constitutes the chapter on alarm company operators and alarm agents. It may be cited as the Alarm Company Act.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7590.1

The following terms as used in this chapter have the meaning expressed in this article:

(a) “Person” means any individual, firm, company, association, organization, partnership, limited liability company, or corporation.

(b) “Department” means the Department of Consumer Affairs.

(c) “Director” means the Director of Consumer Affairs.

(d) “Bureau” means the Bureau of Security and Investigative Services.

(e) “Chief” means the Chief of the Bureau of Security and Investigative Services.

(f) “Employer” means a person who employs an individual for wages or salary, lists the individual on the employer’s payroll records, and withholds all legally required deductions and contributions.

(g) “Employee” means an individual who works for an employer, is listed on the employer’s payroll records, and is under the employer’s direction and control.

(h) “Employer-employee relationship” means an individual who works for another and where the individual’s name appears on the payroll records of the employer.

(i) “Licensee” means a business entity, whether an individual, partnership, limited liability company, or corporation licensed under this chapter.

(j) “Qualified manager” means an individual who is in active control, management, and direction of the licensee’s business, and who is in possession of a current and valid qualified manager’s certificate pursuant to this chapter.

(k) “Registrant” means any person registered or who has applied for registration under this chapter.

(l) “Branch office” means any location, other than the principal place of business of the licensee, which is licensed as set forth in Article 11 (commencing with Section 7599.20).

(m) “Branch office manager” means an individual designated by the qualified manager to manage the licensee’s branch office and who has met the requirements as set forth in Article 11 (commencing with Section 7599.20).

(n) “Alarm system” means an assembly of equipment and devices arranged to signal the presence of a hazard requiring urgent attention and to which police are expected to respond.

(o) “Alarm agent” means a person employed by an alarm company operator whose duties include selling on premises, altering, installing, maintaining, moving, repairing, replacing, servicing, responding, or monitoring an alarm system, or a person who manages or supervises a person employed by an alarm company to perform any of the duties described in this subdivision or any person in training for any of the duties described in this subdivision.

(p) “Deadly weapon” means and includes any instrument or weapon of the kind commonly known as a blackjack, slungshot, billy, sandclub, sandbag, metal knuckles; any dirk, dagger, pistol, revolver, or any other firearm; any knife having a blade longer than five inches; any razor with an unguarded blade; or any metal pipe or bar used or intended to be used as a club.

(q) “Firearms permit” means a permit issued by the bureau, pursuant to Article 6 (commencing with Section 7596), to a licensee, a qualified manager, or an alarm agent, to carry an exposed firearm while on duty.

(r) (1) “Advertisement” means:

(A) Any written or printed communication for the purpose of soliciting, describing, or promoting the licensed business of the licensee, including a brochure, letter, pamphlet, newspaper, periodical, publication, or other writing.

(B) A directory listing caused or permitted by the licensee which indicates his or her licensed activity.

(C) A radio, television, or similar airwave transmission which solicits or promotes the licensed business of the licensee.

(2) “Advertisement” does not include any of the following:

(A) Any printing or writing used on buildings, vehicles, uniforms, badges, or other property where the purpose of the printing or writing is identification.

(B) Any printing or writing on communications, memoranda, or any other writings used in the ordinary course of business where the sole purpose of the writing is other than the solicitation or promotion of business.

(C) Any printing or writing on novelty objects used in the promotion of the licensee’s business where the printing of the information required by this chapter would be impractical due to the available area or surface.

(s) “Residential sales agreement” means and includes an agreement between an alarm company operator and an owner or tenant for the purchase of an alarm system to be utilized in the personal residence of the owner or tenant.

(t) “Firearm permit” means and includes “firearms permit,” “firearms qualification card,” “firearms qualification,” and “firearms qualification permit.”

(u) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 3 of Ch. 291.)



7590.1-1

The following terms as used in this chapter have the meaning expressed in this article:

(a) “Person” means any individual, firm, company, association, organization, partnership, limited liability company, or corporation.

(b) “Department” means the Department of Consumer Affairs.

(c) “Director” means the Director of Consumer Affairs.

(d) “Bureau” means the Bureau of Security and Investigative Services.

(e) “Chief” means the Chief of the Bureau of Security and Investigative Services.

(f) “Employer” means a person who employs an individual for wages or salary, lists the individual on the employer’s payroll records, and withholds all legally required deductions and contributions.

(g) “Employee” means an individual who works for an employer, is listed on the employer’s payroll records, and is under the employer’s direction and control.

(h) “Employer-employee relationship” means an individual who works for another and where the individual’s name appears on the payroll records of the employer.

(i) “Licensee” means a business entity, whether an individual, partnership, or corporation licensed under this chapter.

(j) “Qualified manager” means an individual who is in active control, management, and direction of the licensee’s business, and who is in possession of a current and valid qualified manager’s certificate pursuant to this chapter.

(k) “Registrant” means any person registered or who has applied for registration under this chapter.

(l) “Branch office” means any location, other than the principal place of business of the licensee, which is licensed as set forth in Article 11 (commencing with Section 7599.20).

(m) “Branch office manager” means an individual designated by the qualified manager to manage the licensee’s branch office and who has met the requirements as set forth in Article 11 (commencing with Section 7599.20).

(n) “Alarm system” means an assembly of equipment and devices arranged to signal the presence of a hazard requiring urgent attention and to which police are expected to respond.

(o) “Alarm agent” means a person employed by an alarm company operator whose duties include selling on premises, altering, installing, maintaining, moving, repairing, replacing, servicing, responding, or monitoring an alarm system, or a person who manages or supervises a person employed by an alarm company to perform any of the duties described in this subdivision or any person in training for any of the duties described in this subdivision.

(p) “Deadly weapon” means and includes any instrument or weapon of the kind commonly known as a blackjack, slungshot, billy, sandclub, sandbag, metal knuckles; any dirk, dagger, pistol, revolver, or any other firearm; any knife having a blade longer than five inches; any razor with an unguarded blade; or any metal pipe or bar used or intended to be used as a club.

(q) “Firearms permit” means a permit issued by the bureau, pursuant to Article 6 (commencing with Section 7596), to a licensee, a qualified manager, or an alarm agent, to carry an exposed firearm while on duty.

(r) (1) “Advertisement” means:

(A) Any written or printed communication for the purpose of soliciting, describing, or promoting the licensed business of the licensee, including a brochure, letter, pamphlet, newspaper, periodical, publication, or other writing.

(B) A directory listing caused or permitted by the licensee which indicates his or her licensed activity.

(C) A radio, television, or similar airwave transmission which solicits or promotes the licensed business of the licensee.

(2) “Advertisement” does not include any of the following:

(A) Any printing or writing used on buildings, vehicles, uniforms, badges, or other property where the purpose of the printing or writing is identification.

(B) Any printing or writing on communications, memoranda, or any other writings used in the ordinary course of business where the sole purpose of the writing is other than the solicitation or promotion of business.

(C) Any printing or writing on novelty objects used in the promotion of the licensee’s business where the printing of the information required by this chapter would be impractical due to the available area or surface.

(s) “Residential sales agreement” means and includes an agreement between an alarm company operator and an owner or tenant for the purchase of an alarm system to be utilized in the personal residence of the owner or tenant.

(t) “Firearm permit” means and includes “firearms permit,” “firearms qualification card,” “firearms qualification,” and “firearms qualification permit.”

(u) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 2) and added by Stats. 2012, Ch. 291, Sec. 3. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7590.2

(a) An “alarm company operator” means a person who, for any consideration whatsoever, engages in business or accepts employment to install, maintain, alter, sell on premises, monitor, or service alarm systems or who responds to alarm systems except for any alarm agent. “Alarm company operator,” includes any entity that is retained by a licensed alarm company operator, a customer, or any other person or entity, to monitor one or more alarm systems, whether or not the entity performs any other duties within the definition of an alarm company operator. The provisions of this chapter, to the extent that they can be made applicable, shall be applicable to the duties and functions performed in monitoring alarm systems.

(b) A person licensed as an alarm company operator may not conduct any investigation or investigations except those that are incidental to personal injury, or the theft, loss, embezzlement, misappropriation, or concealment of any property, or any other thing enumerated in this section, which he or she has been hired or engaged to protect.

(c) A person who is licensed, certified, or registered pursuant to this chapter is exempt from locksmithing requirements, pursuant to subdivision (e) of Section 6980.12, if the duties performed that constitute locksmithing are performed in combination with the installation, maintenance, moving, repairing, replacing, servicing, or reconfiguration of an alarm system, as defined in subdivision (n) of Section 7590.1, and limited to work on electronic locks or access control devices that are controlled by an alarm system control device, including the removal of existing hardware.

(Amended by Stats. 2014, Ch. 14, Sec. 2. Effective May 13, 2014.)



7590.3

This chapter does not apply to:

(a) A person employed exclusively and regularly by any employer who does not provide contract alarm services for other entities or persons, in connection with the affairs of that employer only and where there exists an employer-employee relationship. A person so employed shall at no time carry or use any deadly weapon in the performance of his or her duties.

(b) An officer or employee of the United States of America, or of this state or a political subdivision thereof, while the officer or employee is engaged in the performance of his or her official duties, including uniformed peace officers employed part time by a public agency pursuant to a written agreement between a chief of police or sheriff and the public agency.

(c) Patrol special police officers appointed by the police commission of any city, county, or city and county under the express terms of its charter.

(d) A licensed private patrol operator or any employee of a licensed private patrol operator who is employed as a security guard, security officer, or street patrol person as defined in Section 7582.1 and who is employed to respond to alarm systems.

(Amended by Stats. 1998, Ch. 376, Sec. 1. Effective January 1, 1999.)



7590.5

Notwithstanding any other requirements for licensure as an alarm company operator or for registration as an alarm agent pursuant to this chapter, an applicant for an alarm company operator license or an alarm agent registration shall be at least 18 years of age. This section shall apply only to applications for licensure or registration or applications for renewal of that licensure or registration submitted to the bureau on or after January 1, 1991.

(Added by Stats. 1990, Ch. 649, Sec. 2.)






ARTICLE 2 - Administration

7591

There is in the Department of Consumer Affairs a Bureau of Security and Investigative Services. The bureau is under the supervision and control of the director. The director shall administer and enforce the provisions of this chapter.

(Amended by Stats. 1993, Ch. 1263, Sec. 13. Effective January 1, 1994.)



7591.1

The Governor shall appoint a chief of the bureau at a salary to be fixed in accordance with Section 12080.3 of the Government Code. The chief shall serve under the direction and supervision of the director.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7591.2

Every power and duty granted to or imposed upon the director under this chapter may be delegated to the chief, except that the director may not delegate authority to adopt or otherwise act upon any proposed decision of a hearing officer after a hearing under the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The chief may delegate any power or duty granted to or imposed upon him or her under this chapter to the deputy chief, to the assistant chief, or to any inspection, investigation, or auditing personnel of the bureau.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7591.3

The director, in accordance with the State Civil Service Act, and Section 159.5, may appoint and fix the compensation of such clerical, inspection, investigation, and auditing personnel, as well as an assistant chief, as may be necessary to carry out the provisions of this chapter. Except as otherwise provided in Section 159.5, all personnel shall perform their respective duties under the supervision and direction of the chief.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7591.4

The chief shall gather evidence of violations of this chapter and of any rule or regulation established under this chapter by unlicensed persons who engage in a business for which a license is required under this chapter and shall furnish the same to prosecuting officers of any county or city or city and county for the purpose of prosecuting those violations.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7591.5

It shall be the duty of the chief to initiate and conduct investigations into the business operations of alarm company operators on his or her own motion, if the alarm company operator is not operating in accordance with the provisions of this chapter, or there has been a written complaint to the bureau about the actions and conduct of the alarm company operator or his or her employees or agents.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7591.6

The director, taking into consideration the recommendations of the advisory board, may establish and enforce such rules and regulations as may be reasonable and necessary for the examination and licensing of applicants, for the conduct of licensees, and for the general enforcement of the various provisions of this chapter in the protection of the public.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7591.7

The chief or his or her designee may inspect, examine, or investigate the relevant records, books, accounts, and files created and maintained by the alarm company operator. The chief shall have access to those relevant business records, not including client information relating to the operational integrity of the alarm system, necessary to the examination for the purpose of performing a random audit to determine compliance with the provisions of this chapter.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7591.8

The director may automatically suspend a license, registration, or firearm qualification card if it is determined that the continued possession of such a license, registration, or card by the licensee, registrant, or card holder presents an undue hazard to public safety which may result in substantial injury to another.

A licensee, registrant, or firearm qualification card holder may request a review by the Alarm Company Operator Disciplinary Review Committee as set forth in Section 7591.19 to appeal the suspension.

(Amended by Stats. 1984, Ch. 1299, Sec. 23.)



7591.9

If, upon investigation, the chief determines that an alarm company operator, a qualified manager, or an alarm agent is in violation of Sections 7597.1, 7597.2, 7597.3, 7597.5, 7597.6, 7598.51, 7598.53, 7599.32, 7599.33, 7599.34, 7599.36, 7599.37, 7599.38, 7599.39, 7599.40, 7599.41, 7599.42, 7599.43, 7599.44, 7599.45, 7599.46, 7599.47, 7599.48, 7599.49, 7599.50, 7599.51, 7599.52, 7599.53, 7599.54, 7599.55, 7599.58, and 7599.59, the director may issue a citation to, and fine, the alarm company operator, qualified manager, or alarm agent. The citation and fine assessment shall be in writing and shall describe with particularity the nature of the violation, including specific reference to the provision of law determined to have been violated. The citation shall contain an order of abatement fixing a reasonable time for abatement of the violation and may contain assessment of an administrative fine. The amount of the fine for any single investigation or audit of an alarm company operator, a qualified manager, or an alarm agent shall not exceed two thousand five hundred dollars ($2,500).

A citation and fine assessment shall inform the alarm company operator, qualified manager, or alarm agent that if he or she desires a review by the Alarm Company Operator Disciplinary Review Committee, the review shall be requested by written notice to the chief within 30 days of the issuance of the citation and assessment, as appropriate. If a review is not requested pursuant to this section, payment of any fine shall not constitute an admission of the violation charged. A review shall be held pursuant to the provisions of Section 7591.19.

If the alarm company operator, qualified manager, or alarm agent fails to request a review or fails to pay the assessed fine within 30 days of the assessment, the license, certificate, or registration shall not be renewed pursuant to the provisions of this chapter until the assessed fine is paid.

Administrative fines collected pursuant to this section shall be deposited in the Private Investigator Fund.

(Amended by Stats. 1984, Ch. 1299, Sec. 24.)



7591.10

(a) The director may deny a license, certificate, or registration regulated by this chapter on the grounds that the applicant has done any of the following:

(1) Knowingly made a false statement of fact required to be revealed in the application for a license.

(2) Been convicted of a crime. A conviction within the meaning of this section means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action which the bureau is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code.

(3) Done any act involving dishonesty, fraud, or deceit with the intent to substantially benefit himself, herself, or another, or to substantially injure another.

(4) Done any act which if done by a licensee would be grounds for suspension or revocation of a license.

(5) Done any act without a license for which a license is required under this chapter.

(6) Been refused a license under this chapter or had a license revoked.

(7) Been an officer, partner, managing member, or manager of any person who has been refused a license under this chapter or whose license has been suspended or revoked.

The bureau may deny a license, certificate, or registration pursuant to this section only if the crime or act is substantially related to the qualifications, functions, or duties of the license, certificate, or registration for which application has been made.

The denial of a license, certificate, or registration shall be in writing and shall describe the basis for the denial. The denial shall inform the applicant that if he or she desires a review by the disciplinary review committee the review shall be requested within 30 days of the issuance of the denial. A review shall be held pursuant to the provisions of Section 7591.19.

(b) Notwithstanding any other provision of this chapter, no person shall be denied a license, certificate, or registration solely on the basis that he or she has been convicted of a felony, if he or she has obtained a certificate of rehabilitation pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code, or solely on the basis that he or she has been convicted of a misdemeanor, if he or she has met all applicable requirements of the criteria of rehabilitation as provided in Section 7591.12.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 4. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 5 of Ch. 291.)



7591.10-1

(a) The director may deny a license, certificate, or registration regulated by this chapter on the grounds that the applicant has done any of the following:

(1) Knowingly made a false statement of fact required to be revealed in the application for a license.

(2) Been convicted of a crime. A conviction within the meaning of this section means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action which the bureau is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code.

(3) Done any act involving dishonesty, fraud, or deceit with the intent to substantially benefit himself, herself, or another, or to substantially injure another.

(4) Done any act which if done by a licensee would be grounds for suspension or revocation of a license.

(5) Done any act without a license for which a license is required under this chapter.

(6) Been refused a license under this chapter or had a license revoked.

(7) Been an officer, partner, or manager of any person who has been refused a license under this chapter or whose license has been suspended or revoked.

The bureau may deny a license, certificate, or registration pursuant to this section only if the crime or act is substantially related to the qualifications, functions, or duties of the license, certificate, or registration for which application has been made.

The denial of a license, certificate, or registration shall be in writing and shall describe the basis for the denial. The denial shall inform the applicant that if he or she desires a review by the disciplinary review committee the review shall be requested within 30 days of the issuance of the denial. A review shall be held pursuant to the provisions of Section 7591.19.

(b) Notwithstanding any other provision of this chapter, no person shall be denied a license, certificate, or registration solely on the basis that he or she has been convicted of a felony, if he or she has obtained a certificate of rehabilitation pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code, or solely on the basis that he or she has been convicted of a misdemeanor, if he or she has met all applicable requirements of the criteria of rehabilitation as provided in Section 7591.12.

(c) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 4) and added by Stats. 2012, Ch. 291, Sec. 5. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7591.11

The bureau shall deny a firearms permit, pursuant to Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6 of the Penal Code, to any licensee, qualified manager, or alarm agent who has been convicted of a felony, unless the felony conviction has been reduced pursuant to Section 17 of the Penal Code or the person has been pardoned by the Governor. The licensee, qualified manager, or alarm agent shall not have a right to a review or a hearing if the denial is made pursuant to this section.

(Amended by Stats. 2010, Ch. 178, Sec. 9. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



7591.12

(a) When considering the denial, suspension, or revocation of a license, certificate, or registration, for which application has been made under this chapter, the chief, in evaluating the rehabilitation of the applicant and his or her present eligibility for a license, certificate, or registration shall consider all the following criteria:

(1) The nature and severity of the act or crime under consideration as grounds for denial.

(2) Total criminal record.

(3) Evidence of any act committed subsequent to the act or crime under consideration as grounds for a denial, suspension, or revocation which also could be considered as grounds for denial under Section 7591.10.

(4) The time that has elapsed since commission of the act or crime referred to in paragraph (1) or (2).

(5) The extent to which the applicant has complied with any terms of parole, probation, restitution, or any other sanctions lawfully imposed against the applicant.

(6) Evidence, if any, of rehabilitation submitted by the applicant.

(b) When considering a petition for reinstatement of a license, certificate, or registration, the chief shall evaluate evidence of rehabilitation, considering those criteria of rehabilitation listed in subdivision (a).

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7591.13

(a) The chief or his or her designee may issue a citation, in accordance with Section 148, against a person who is not otherwise exempt under this chapter and is acting or offering to act in the capacity of a licensee, registrant, permitholder, or certificate holder under this chapter without a valid license, registration, permit, or certificate, as applicable, under this chapter.

(b) The chief or his or her designee may issue a citation against a person who places, or causes to be placed, an advertisement in any written, printed, or verbal communication for the purposes of soliciting business as an alarm company operator without a license under or an exemption from this chapter.

(c) A citation issued under this section may contain an assessment of an administrative fine up to five thousand dollars ($5,000) or, where appropriate, an order of abatement fixing a reasonable period of time not to exceed 30 days for abatement, or both that fine and order of abatement.

(d) A citation issued under this section shall meet the following requirements:

(1) Be in writing and describe with particularity the nature of the violation, including specific reference to the provision of this chapter or the regulation adopted thereunder determined to have been violated.

(2) Inform the cited person that if he or she desires a hearing to contest the finding of a violation, that hearing shall be requested by written notice to the bureau within 30 days of the issuance of the citation.

(3) Inform the cited person that if he or she desires an informal conference with the chief or his or her designee to contest the finding of a violation, that informal conference shall be requested by written notice to the bureau within 10 days of the issuance of the citation.

(4) Be served upon the cited person in person or by certified mail.

(e) The chief or his or her designee shall consider the following factors when determining the amount of an administrative fine under this section:

(1) The good or bad faith exhibited by the cited person.

(2) The nature and severity of the violation.

(3) Evidence that the violation was willful.

(4) History of violations of the same or similar nature.

(5) The extent to which the cited person has cooperated with the bureau.

(6) The extent to which the cited person has mitigated or attempted to mitigate any damage or injury caused by his or her violation.

(7) Any other factors as justice may require.

(f) The time allowed for abatement of a citation issued under this section shall begin the first day after the order of abatement has been served. If a cited person who has been issued an order of abatement is unable to complete the correction within the timeframe set forth in the citation because of conditions beyond his or her control after the exercise of reasonable diligence, the person cited may request any extension of time in which to complete the correction from the chief or his or her designee. The request for an extension shall be in writing and shall be made within the timeframe set forth for abatement.

(g) If a person cited pursuant to this section desires a hearing to contest the citation, the cited person shall, within 30 days after service of the citation, file in writing a request for an administrative hearing to the chief or his or her designee regarding the acts charged in the citation, in accordance with paragraph (4) of subdivision (b) of Section 125.9.

(h) (1) In addition to, or instead of, requesting an administrative hearing, as provided for in subdivision (d), a person cited pursuant to this section may, within 10 days after service of the citation, contest the citation by submitting a written request for an informal citation conference to the chief or his or her designee.

(2) Upon receipt of a written request for an informal citation conference pursuant to paragraph (1), the chief or his or her designee shall, within 30 days, hold an informal citation conference with the cited person. If an informal citation conference is held, the chief or his or her designee may affirm, modify, or dismiss the citation, including any fine levied or order of abatement issued, at the conclusion of the informal citation conference. If affirmed or modified, the citation originally issued shall be considered withdrawn and an affirmed or modified citation shall be mailed to the cited person and his or her legal counsel, if any, within 15 days of the date of the informal citation conference.

(3) If a cited person wishes to contest a citation that is affirmed or modified pursuant to paragraph (2), the person shall, within 30 days of receiving the affirmed or modified citation, file in writing a request for an administrative hearing to the chief or his or her designee regarding the acts charged in the affirmed or modified citation, in accordance with paragraph (4) of subdivision (b) of Section 125.9.

(4) A cited person shall not request a subsequent informal conference with respect to a citation that is modified or affirmed during an informal conference under this subdivision.

(i) When an order of abatement is not contested or if the order is appealed and the person or entity cited does not prevail, failure to abate the violation charged within the timeframe specified in the citation or within 30 days after the appeal, whichever is later, shall constitute a violation and failure to comply with the order of abatement.

(j) This section shall not apply to a violation of this chapter that is subject to Section 7591.9.

(k) The sanctions authorized under this section shall be separate from, and in addition to, all other remedies either civil or criminal.

(l) Administrative fines collected pursuant to this section shall be deposited in the Private Security Services Fund.

(Added by Stats. 2012, Ch. 291, Sec. 6. Effective January 1, 2013.)



7591.17

The Governor shall appoint an Alarm Company Operator Disciplinary Review Committee.

The disciplinary review committee shall consist of three members who are actively engaged in business as licensed alarm company operators and two public members. The committee shall meet every 60 days, or more or less frequently as may be required. The members shall be paid per diem pursuant to Section 103 and shall be reimbursed for actual travel expenses. The members shall serve at the pleasure of the Governor.

(Amended by Stats. 1992, Ch. 1135, Sec. 10.4. Effective January 1, 1993. Operative March 1, 1993, pursuant to Sec. 30 of Ch. 1135.)



7591.18

(a) The Alarm Company Operator Disciplinary Review Committee shall perform the following functions:

(1) Affirm, rescind, or modify all appealed decisions concerning administrative fines assessed by the bureau against alarm company operators or their employees.

(2) Affirm, rescind, or modify all appealed decisions concerning denial, revocation, or suspension of licenses, and certificates, registrations, or permits issued by the bureau, except denials or suspensions ordered by the director in accordance with Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code.

(b) The Alarm Company Operator Disciplinary Review Committee may grant a probationary license, certificate, registration, or permit with respect to the appealed decisions described in subdivision (a).

(Amended by Stats. 2012, Ch. 291, Sec. 7. Effective January 1, 2013.)



7591.19

(a) (1) An alarm company operator, qualified manager, or alarm agent may request a review by the Alarm Company Operator Disciplinary Review Committee to contest the assessment of an administrative fine, unless the fine is assessed pursuant to Section 7591.13, or to appeal a denial, revocation, or suspension, unless the denial or suspension is ordered by the director in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code or in accordance with Section 7591.8 of this code.

(2) A request for a review shall be by written notice to the bureau within 30 days of the issuance of the citation and assessment, denial, or suspension.

(3) Following a review by the disciplinary review committee, the appellant shall be notified within 30 days, in writing, by regular mail, of the committee’s decision.

(4) If the appellant disagrees with the decision made by the Alarm Company Operator Disciplinary Review Committee, he or she may request a hearing as outlined in subdivision (b). A request for a hearing following a decision by the disciplinary review committee shall be by written notice to the bureau within 30 days of the committee’s decision.

(5) If the appellant does not request a hearing within 30 days, the review committee’s decision shall become final.

(b) (1) An alarm company operator, qualified manager, or alarm agent may request a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code if he or she contests an assessment of an administrative fine, or to appeal a denial, suspension, or revocation. A hearing may also be requested if the appellant disagrees with the decision made by the Alarm Company Operator Disciplinary Review Committee.

(2) A request for a hearing shall be by written notice to the bureau within 30 days of the issuance of the decision by the review committee. A hearing pursuant to this subdivision shall be available only after a review by the disciplinary review committee.

(Amended by Stats. 2012, Ch. 291, Sec. 8. Effective January 1, 2013.)



7591.20

The disciplinary review committee shall be provided all evidence used by the bureau in reaching its decision prior to hearing an appeal.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)






ARTICLE 3 - Application of Chapter

7592

No person shall engage within this state in the activities of an alarm company operator as defined in Section 7590.2, unless the person holds a valid alarm company operator’s license or is exempt from the provisions of this chapter.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7592.2

Any person who violates any provision of this chapter, or who conspires with another person to violate any provision of this chapter, or who knowingly engages an unlicensed alarm company operator after being notified in writing by the bureau of the alarm company operator’s unlicensed status with the bureau, is guilty of a misdemeanor, and is punishable by a fine of one thousand dollars ($1,000), or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7592.3

Any person who engages in any business regulated by this chapter, who acts as or represents himself or herself to be a licensee under this chapter, who falsely represents that he or she is employed by a licensee, or who carries a badge, identification card, or business card, or uses a letterhead or advertises that he or she is a licensee under this chapter, unless such person is licensed under this chapter, is guilty of a misdemeanor, and is punishable by a fine of one thousand dollars ($1,000), or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7592.5

No person engaged in performing any service requiring a license under this chapter may bring or maintain any action in any court of this state for the collection of compensation for the performance of any act or agreement, without alleging and proving, that the person was duly licensed at all times during the performance of the act or agreement.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7592.6

Any person who knowingly falsifies fingerprints or photographs as required for any provisions of this chapter is guilty of a felony.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7592.8

The provisions of this chapter shall not prevent the local authorities of any city, county, or city and county, by ordinance and within the exercise of the police power of the city, county, or city and county from:

(a) Requiring alarm company operator licensees to meet the requirements for and obtain a business permit.

(b) Requiring alarm agents or alarm company operators, or both, to register their name and file a copy of their state issued identification card with the city, county, or city and county. No fee, other than a fee for a business license permit, may be charged nor may any application be required by the city, county, or city and county for that registration.

(c) Enacting ordinances governing false alarm activations and responses.

(d) Requiring persons who own, lease, rent, or otherwise possess an alarm system to obtain a permit to operate the alarm system.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)






ARTICLE 4 - Licenses

7593

An application for an alarm company operator license shall be made in writing to, and filed with, the chief in the form that may be required by the director and shall be accompanied by the original license fee prescribed by this chapter. The chief may require the submission of any other relevant information, evidence, statements, or documents.

Every application for an alarm company operator license shall state, among other things that may be required, the name of the applicant with the name under which the applicant will do business, and the location by street and number, and city of the office of the business for which the license is sought. All information obtained on the application shall be confidential pursuant to the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code) and shall not be released to the public except for the registrant’s full name, the employer’s name and address, and the registration number. Nothing in this section shall preclude the release of information to the public regarding the status of an operator’s license, or the release of information to law enforcement agencies or other governmental agencies for other authorized purposes.

No license shall be issued in any fictitious name which may be confused with or which is similar to any federal, state, county, or municipal governmental function or agency or to any law enforcement agency, or in any name which may tend to describe any business function or enterprise not actually engaged in by the applicant.

(Amended by Stats. 1995, Ch. 359, Sec. 1. Effective January 1, 1996.)



7593.1

(a) Each individual applicant and each qualified manager, partner of a partnership, designated officer of a corporation, and designated officer and managing member of a limited liability company shall submit with the application one personal identification form provided by the chief, upon which shall appear a photograph taken within one year immediately preceding the date of the filing of the application together with two legible sets of fingerprints, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check, and personal description of each such person, respectively. The identification form shall include residence addresses and employment history for the previous five years.

(b) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 9. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 10 of Ch. 291.)



7593.1-1

(a) Each individual applicant and each qualified manager, partner of a partnership, and designated officer of a corporation shall submit with the application, one personal identification form provided by the chief upon which shall appear a photograph taken within one year immediately preceding the date of the filing of the application together with two legible sets of fingerprints, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check, and personal description of each such person, respectively. The identification form shall include residence addresses and employment history for the previous five years.

(b) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(c) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 9) and added by Stats. 2012, Ch. 291, Sec. 10. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7593.2

If the applicant for license is an individual, the application shall state the full name of the individual, the full residence address of the applicant, and that the applicant is to be personally and actively in charge of the business for which the license is sought; or if any other qualified manager is to be actively in charge of the business, the application shall so state and set forth the name of that person. The application shall be subscribed, verified, and signed by the applicant, under penalty of perjury.

(Amended by Stats. 1985, Ch. 876, Sec. 40.)



7593.3

If the applicants for license are copartners, the application shall state the true names and addresses of all the general partners and the name of the partner to be actively in charge of the business for which the license is sought; or if a qualified manager other than a partner is to be actively in charge of the business then the application shall state the name and address of that person. The application shall be subscribed, verified, and signed under penalty of perjury by all of the general partners.

(Amended by Stats. 1985, Ch. 876, Sec. 41.)



7593.4

If the applicant for license is a corporation, the application shall state the true names and complete residence addresses of the chief executive officer, secretary, chief financial officer, and any other corporate officer who will be active in the business to be licensed. A copy of the articles of incorporation issued by the Secretary of State shall be supplied to the bureau upon request. The application shall also state the name and address of the designated person to be actively in charge of the business for which the license is sought. The application shall be subscribed, verified, and signed by a duly authorized officer of the applicant under penalty of perjury.

(Amended by Stats. 1985, Ch. 876, Sec. 42.)



7593.5

If the applicant for a license is a limited liability company, the application shall state the true names and complete residence addresses of the managing members and any other officers and members who will be active in the business to be licensed. A copy of the articles of organization issued by the Secretary of State shall be supplied to the bureau upon request. The application shall also state the name and address of the designated person to be actively in charge of the business for which the license is sought. The application shall be subscribed, verified, and signed by a duly authorized member of the applicant under penalty of perjury.

(Added by Stats. 2012, Ch. 291, Sec. 11. Effective January 1, 2013.)



7593.6

(a) The director may refuse to issue a license to an applicant pending final disposition of an investigation of criminal activity or of a disciplinary action previously filed against the person or applicant or against a qualified manager, partner, managing member, or officer of the applicant.

(b) A new alarm company operator license, qualified manager certificate, or alarm agent registration shall be subject to payment of any and all fines assessed pursuant to this section and not resolved in accordance with the provisions of this section and payment of all applicable fees.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 12. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 13 of Ch. 291.)



7593.6-1

(a) The director may refuse to issue a license to an applicant pending final disposition of an investigation of criminal activity or of a disciplinary action previously filed against the person or applicant or against a qualified manager, partner, or officer of the applicant.

(b) A new alarm company operator license, qualified manager certificate, or alarm agent registration shall be subject to payment of any and all fines assessed pursuant to this section and not resolved in accordance with the provisions of this section and payment of all applicable fees.

(c) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 12) and added by Stats. 2012, Ch. 291, Sec. 13. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7593.7

(a) The chief shall issue a pocket identification card to the owner, partners, officers, managing members, and qualified manager. The chief shall determine the form and content of the card. A photo identification card will be furnished to any owner, partner, officer, managing member, qualified manager, or branch office manager upon written request and payment of the fee prescribed by this chapter.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 14. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 15 of Ch. 291.)



7593.7-1

(a) The chief shall issue a pocket identification card to the owner, partners, officers, and qualified manager. The chief shall determine the form and content of the card. A photo identification card will be furnished to any owner, partner, officer, qualified manager, or branch office manager upon written request and payment of the fee prescribed by this chapter.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 14) and added by Stats. 2012, Ch. 291, Sec. 15. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7593.8

The director shall issue a license, the form and content of which shall be determined in accordance with Section 164. In addition, the director shall issue a “Certificate of Licensure” to any licensee, upon request, with the fee prescribed in this chapter. A “certificate of licensure” shall include an embossed seal of the State of California and the signature of the chief or his or her designated representative.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7593.9

Each alarm company operator license, together with the current renewal certificate, if any, shall at all times be conspicuously displayed at the place of business for which the license is issued.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7593.11

An alarm company operator license issued under this chapter expires two years following the date of issuance or on the assigned renewal date. Every alarm company operator issued a license under this chapter that expires on or after January 1, 1997, and who is also issued or renews a firearms qualification card on or after January 1, 1997, shall be placed on a cyclical renewal so that the license expires on the expiration date of the firearms qualification card. Notwithstanding any other provision of law, the bureau is authorized to extend or shorten the first term of licensure following January 1, 1997, and to prorate the required license fee in order to implement this cyclical renewal. To renew an unexpired license or certificate, the licensee shall apply for renewal on a form prescribed by the director, pay all fines assessed pursuant to Section 7591.9 and not resolved in accordance with the provisions of that section, and pay the renewal fee. On renewal, evidence of renewal of the license or certificate that the director may prescribe shall be issued to the licensee. The bureau shall send to each licensee a notice of renewal at least 45 calendar days prior to the expiration of each license.

(Amended by Stats. 1997, Ch. 401, Sec. 25. Effective January 1, 1998.)



7593.12

An alarm company operator’s license not renewed within three years following its expiration may not be renewed thereafter. Renewal of the license within one year, or issuance of an original license thereafter, shall be subject to payment of any and all fines assessed pursuant to Section 7591.9 and not resolved in accordance with the provisions of that section and payment of all applicable fees.

(Amended by Stats. 1998, Ch. 970, Sec. 19.5. Effective January 1, 1999.)



7593.13

A suspended alarm company operator license is subject to expiration and shall be renewed as provided in this article, but renewal of the license does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7593.14

An alarm company operator whose license has been canceled pursuant to this article, may obtain a new license only upon compliance with all of the provisions of this chapter relating to the issuance of an initial license.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7593.15

(a) Except as provided in this section, an alarm company operator license issued under this chapter is not assignable.

(b) An alarm company operator may apply to the chief for consent and, upon receipt of the consent and payment of the processing fee authorized by Section 7599.70, may assign a license to another business entity as long as the direct and indirect owners of the assignor own all of the assignee immediately after the assignment.

(Added by Stats. 2012, Ch. 291, Sec. 16. Effective January 1, 2013.)



7593.16

(a) Notwithstanding any other provision of law, the director may, in his or her sole discretion, grant a probationary license, certificate, registration, or permit to an applicant subject to terms and conditions deemed appropriate by the director, including, but not limited to, the following:

(1) Continuing medical, psychiatric, or psychological treatment.

(2) Ongoing participation in a specified rehabilitation program.

(3) Abstention from the use of alcohol or drugs.

(4) Compliance with all provisions of this chapter.

(b) (1)  Notwithstanding any other provision of law, and for purposes of this section, when deciding whether to grant a probationary license, certificate, registration, or permit, the director shall request that an applicant with a dismissed conviction provide proof of that dismissal and shall give special consideration to applicants whose convictions have been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(2) The director shall also take into account and consider any other reasonable documents or individual character references provided by the applicant that may serve as evidence of rehabilitation as deemed appropriate by the director.

(c) The director may modify or terminate the terms and conditions imposed on the probationary license, certificate, registration, or permit upon receipt of a petition from the applicant or licensee, certificate holder, registrant, or permitholder.

(d) For purposes of granting a probationary license, certificate, registration, or permit to qualified new applicants, the director shall develop standard terms of probation that shall include, but not be limited to, the following:

(1) A three-year limit on the individual probationary license, certificate, registration, or permit.

(2) A process to obtain a standard license, certificate, registration, or permit for applicants who were issued a probationary license, certificate, registration, or permit.

(3) Supervision requirements.

(4) Compliance and quarterly reporting requirements.

(Added by Stats. 2012, Ch. 291, Sec. 17. Effective January 1, 2013.)






ARTICLE 5 - Licensed and Registered Locations

7594

A licensee desiring to operate an alarm company operator business under one or more fictitious trade names shall apply and qualify for an initial license for each fictitious trade name.

No licensee shall indicate, or cause to be indicated, in any printed matter, or in any directory or listing, that he or she conducts an alarm company operator business under any name, other than the name for which he or she is licensed.

An application for a license for an additional trade name shall be in the same form and the applicant shall meet the same requirements as for an initial license.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7594.1

A licensee desiring to operate an alarm company operator business at a location other than the principal place of business as shown on the license shall apply for a branch office registration for each additional location as set forth in this chapter.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7594.2

Every licensed business, including registered branch offices, shall be under the active charge of a qualified manager. Every licensed registered branch office shall be managed by a designated branch office manager as set forth in this chapter.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7594.3

(a) Whenever a qualified manager ceases to be in active charge of the business, the license shall be automatically suspended within 30 days unless the licensee notifies the bureau within the 30-day period of such cessation.

(b) Whenever a designated branch office manager ceases management of a registered branch office, the branch office registration shall be automatically suspended within 30 days unless the qualified manager notifies the bureau within the 30-day period of such cessation.

(c) If the notice of cessation is filed timely, the license or branch office registration shall remain in force for a period of 90 days after cessation or for an additional period, not to exceed one year, as specified by the director. After the 90-day period or additional period, as approved by the director, the license or branch office registration shall be automatically suspended, unless the bureau receives written notification that the license is under the active charge of a qualified manager or that a branch office manager has been designated.

A license or branch office registration suspended under this section may be reinstated only upon the filing of an application for reinstatement, payment of the reinstatement fee, and the qualification of a manager as provided by this chapter.

A person who performs any act for which an alarm company operator license is required during the period of a suspension is subject to the penal provisions of Article 3 (commencing with Section 7592), in addition to any other provisions of this chapter.

(d) In case of the death of a person licensed as an individual, a member of the immediate family of the deceased licensee shall be entitled to continue the business under the same license for 120 days following the death of the licensee, provided that written notification is made to the bureau within 30 days following the death of the licensee. At the end of the 120-day period, the license shall be automatically canceled. If no request is received within the 30-day period, the license shall be automatically canceled at the end of that period.

(e) In the case of the death or disassociation of a partner of an entity licensed as a partnership, the licensee shall notify the bureau, in writing, within 30 days from the death or disassociation of the individual. If notice is given, the license shall remain in force for 90 days following the death or disassociation. At the end of such period the license shall be automatically canceled. If the licensee fails to notify the bureau within the 30-day period, the license shall be automatically canceled.

(Amended by Stats. 1985, Ch. 876, Sec. 43.)



7594.4

(a) Except as herein otherwise provided, no individual shall be in active charge of the business if the individual has ever had a license revoked for cause or has ever been disqualified from further employment in the alarm company operator business pursuant to this chapter, or was a qualified manager, partner, managing member, or officer of a business whose license has been revoked.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 18. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 19 of Ch. 291.)



7594.4-1

(a) Except as herein otherwise provided, no individual shall be in active charge of the business if the individual has ever had a license revoked for cause or has ever been disqualified from further employment in the alarm company operator business pursuant to this chapter, or was a qualified manager, partner, or officer of a business whose license has been revoked.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 18) and added by Stats. 2012, Ch. 291, Sec. 19. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7594.5

(a) The business of each licensee shall be operated under the active direction, control, charge, or management, in this state, of the licensee, if he or she is qualified, or the person who is qualified and certified to act as the licensee’s manager, if the licensee is not qualified.

(b) The individual deemed to be actively in charge of the business shall be the qualified manager, as defined in this chapter, and the certificate of the qualified manager shall be prominently displayed below the alarm company operator’s license. Such individual shall share equally with the licensee the responsibility for compliance with this chapter.

(c) The director may assess fines for any violations as enumerated in this article, pursuant to Section 7591.9. Fines may be assessed against an alarm company operator’s license or a qualified manager’s certificate, or both, as deemed appropriate by the director.

(d) Assessment of the administrative fines shall be independent of any other action by the bureau or any local, state, or federal governmental agency which may result from a violation of this article.

(Amended by Stats. 1993, Ch. 1264, Sec. 26. Effective January 1, 1994.)



7594.6

The designated branch office manager shall spend an average of 51 percent of the usual business hours in the conduct of the business at the registered branch office location under the active management and supervision of the qualified manager.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)






ARTICLE 6 - Firearms Permits and Permits for Other Deadly and Nonlethal Weapons

7596

Every person licensed, registered, or designated under this chapter, who in the course of his or her employment carries a firearm, shall complete a course of training in the carrying and use of firearms and shall receive a firearms qualification card prior to the carrying of such a firearm and shall complete a course in the exercise of the powers to arrest. A registration card issued by the bureau pursuant to Section 7598.14 may also serve as a firearms qualification card if so indicated on the face of the card.

(Amended by Stats. 1997, Ch. 401, Sec. 26. Effective January 1, 1998.)



7596.3

The director shall issue a firearms permit when all of the following conditions exist:

(a) The applicant is a licensee, a qualified manager of a licensee, a designated branch office manager of a licensee, or a registered alarm agent.

(b) The applicant has filed with the bureau a classifiable fingerprint card, a completed application for a firearms permit on a form prescribed by the director, dated and signed by the applicant, certifying under penalty of perjury that the information in the application is true and correct.

(c) A certified firearms training instructor certifies that the applicant has successfully completed the bureau-approved training course in the carrying and use of firearms.

(d) The applicant has provided the bureau with evidence that the applicant has completed a course in the exercise of the powers to arrest.

(e) The bureau has determined, after investigation, that the carrying and use of a firearm by the applicant, in the course of his or her duties, presents no apparent threat to the public safety, or the carrying and use of a firearm by the applicant is not in violation of the Penal Code.

(f) The applicant has produced evidence to the firearm training facility that he or she is a citizen of the United States or has permanent legal alien status in the United States. Evidence of citizenship or permanent legal alien status shall be that deemed sufficient by the bureau to ensure compliance with federal laws prohibiting possession of firearms by persons unlawfully in the United States and may include, but not be limited to, Department of Justice, Immigration and Naturalization Service Form I-151 or I-551, Alien Registration Receipt Card, naturalization documents, or birth certificates evidencing lawful residence or status in the United States.

(g) The application is accompanied by the fee prescribed in this chapter.

(Amended by Stats. 1989, Ch. 1104, Sec. 33.)



7596.4

If a firearms permit is denied, the denial of the permit shall be in writing and shall describe the basis for the denial. The denial shall inform the applicant that if he or she desires a review by the Alarm Company Operator Disciplinary Review Committee or a hearing to contest the denial, the review or hearing shall be requested within 30 days of the issuance of the denial.

A review or hearing shall be held pursuant to Section 7591.19. However, no review or hearing shall be granted to an individual who is otherwise prohibited by law from carrying a firearm.

(Amended by Stats. 1989, Ch. 1104, Sec. 34.)



7596.5

The firearms qualification card shall be mailed to the applicant at the address which appears on the application. In the event of the loss or destruction of the card, the cardholder may apply to the bureau for a certified replacement of the card, stating the circumstances surrounding the loss, and pay a ten dollar ($10) certification fee, whereupon, the bureau shall issue a certified replacement of the card.

(Amended by Stats. 1993, Ch. 1266, Sec. 8. Effective October 11, 1993.)



7596.6

A firearms qualification card does not authorize the holder thereof to carry a pistol, revolver, or other firearm capable of being concealed upon the person in a concealed manner pursuant to Section 26150, 26155, 26170, or 26215 of the Penal Code.

(Amended by Stats. 2010, Ch. 178, Sec. 10. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



7596.7

A firearms qualification card expires two years from the date of issuance, if not renewed. A person who wishes to renew a firearms qualification card shall file an application for renewal at least 60 days prior to the card’s expiration. A person whose card has expired shall not carry a firearm until he or she has been issued a renewal card by the bureau.

The director shall not renew a firearms qualification card unless all of the following conditions exist:

(a) The cardholder has filed with the bureau a completed application for renewal of a firearms qualification card, on a form prescribed by the director, dated and signed by the applicant under penalty of perjury certifying that the information on the application is true and correct.

(b) The application is accompanied by a firearms requalification fee as prescribed in this chapter.

(c) The applicant has requalified on the range and has successfully passed a written examination based on course content as specified in the firearms training manual approved by the department and taught at a training facility approved by the bureau.

(d) During calendar year 1985, the applicant has produced evidence to the firearm training facility, either upon receiving his or her original qualification card or upon filing for renewal of that card, that he or she is a citizen of the United States or has permanent legal alien status in the United States. Such evidence of citizenship or permanent legal alien status is that deemed sufficient by the bureau to ensure compliance with federal laws prohibiting possession of firearms by persons unlawfully in the United States and may include, but not be limited to, Department of Justice, Immigration and Naturalization Service Form I-151 or I-551, Alien Registration Receipt Card, naturalization documents, or birth certificates evidencing lawful residence or status in the United States.

(e) An expired firearms qualification card may not be renewed. A person with an expired firearms qualification card is required to apply for a new card in the manner required of persons not previously registered. A person whose card has expired shall not carry a firearm until he or she has been issued a new firearms qualification card by the bureau.

(Amended by Stats. 1997, Ch. 401, Sec. 27. Effective January 1, 1998.)



7596.8

(a) Effective October 1, 1993, the bureau shall not issue a firearm permit if the applicant is prohibited from possessing, receiving, owning, or purchasing a firearm pursuant to state or federal law.

(b) Before issuing an initial firearm permit the bureau shall provide the Department of Justice with the name, address, social security number, and fingerprints of the applicant.

(c) The Department of Justice shall inform the bureau, within 60 days from receipt of the information specified in subdivision (b), of the applicant’s eligibility to possess, receive, purchase, or own a firearm pursuant to state and federal law.

(d) An applicant who has been denied a firearm permit based upon subdivision (a) may reapply for the permit after the prohibition expires. The bureau shall treat this application as an initial application and shall follow the required screening process as specified in this section.

(Amended by Stats. 2008, Ch. 698, Sec. 4. Effective January 1, 2009.)



7596.81

(a) Effective October 1, 1993, the bureau shall not renew a firearm permit if the applicant is prohibited from possessing, receiving, purchasing, or owning a firearm pursuant to state or federal law.

(b) Before renewing a firearm permit, the bureau shall provide the Department of Justice with the information necessary to identify the renewal applicant. No firearm permit shall be renewed if the expiration date of the permit is between October 1, 1993, and October 1, 1994, unless the application for renewal is also accompanied by a classifiable fingerprint card and the fingerprint processing fees for that card.

(c) The Department of Justice shall inform the bureau, within 30 days of receipt of the information specified in subdivision (b), of the renewal applicant’s eligibility under state and federal law to possess, receive, purchase, or own a firearm.

(d) An applicant who is denied a firearm permit renewal based upon subdivision (a) may reapply for the permit after the prohibition expires. The bureau shall treat this as an initial application and shall follow the screening process specified in Section 7596.8.

(Amended by Stats. 2008, Ch. 698, Sec. 5. Effective January 1, 2009.)



7596.82

(a) The Department of Justice may charge the bureau a fee sufficient to reimburse the department’s costs for furnishing firearm eligibility information upon submission of the application for issuance or renewal of a firearm permit. The fee charged shall not exceed the actual costs for system development, maintenance, and processing necessary to provide this service.

(b) The bureau shall collect the fee described in subdivision (a) for all initial and renewal applications for firearm permits.

(Added by Stats. 1992, Ch. 1341, Sec. 7. Effective January 1, 1993.)



7596.83

A firearm permit shall be automatically revoked if at any time the Department of Justice notifies the bureau that the holder of the firearm permit is prohibited from possessing, receiving, or purchasing a firearm pursuant to state or federal law. Following the automatic revocation, an administrative hearing shall be provided upon written request to the bureau in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2008, Ch. 698, Sec. 6. Effective January 1, 2009.)



7596.12

Every person licensed, registered, or designated under this chapter, who in the course of his or her employment carries tear gas, or any other nonlethal chemical agent, shall complete the course required pursuant to Section 22835 of the Penal Code.

(Amended by Stats. 2010, Ch. 178, Sec. 11. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



7596.13

A licensee shall not permit any employee to carry tear gas, or any other nonlethal chemical agent, prior to ascertaining that the employee is proficient in the use of tear gas or other nonlethal chemical agent. Evidence of proficiency shall include a certificate from a POST-approved or Department of Justice-approved training facility that the person is proficient in the use of tear gas or other nonlethal chemical agent.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)






ARTICLE 7 - Prohibited Acts and Citations for Firearms and Nonlethal Weapons

7597

The director may assess fines as enumerated in this article pursuant to Section 7591.9. Assessment of administrative fines shall be independent of any other action by the bureau or any local, state, or federal governmental agency which may result from a violation of this article.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7597.1

(a) No licensee, qualified manager, branch office manager, or alarm agent shall carry, use, or possess a loaded or unloaded firearm in the course and scope of his or her employment, whether or not it is serviceable or operative, unless he or she has in his or her possession a valid and current firearms qualification card issued to him or her by the bureau. The card shall be shown to any peace officer or bureau representative upon demand.

(b) Subdivision (a) shall not apply to a duly appointed peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who meets all of the following:

(1) He or she has successfully completed a course of study in the use of firearms.

(2) He or she is authorized to carry a concealed firearm in the course and scope of his or her employment pursuant to Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6 of the Penal Code.

(3) He or she has proof that he or she has applied to the bureau for a firearms qualification card.

(c) A fine of twenty-five dollars ($25) may be assessed for the first violation of this section and a fine of one hundred dollars ($100) for each subsequent violation.

(Amended by Stats. 2010, Ch. 178, Sec. 12. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



7597.2

No licensee, qualified manager, branch office manager, or alarm agent shall carry any inoperable, replica, or other simulated firearm.

A violation of this section shall result in a fine of twenty-five dollars ($25) for the first violation and a fine of one hundred dollars ($100) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7597.3

No licensee, qualified manager, branch office manager, or alarm agent shall use a firearm which is in violation of law, or in knowing violation of the standards for carrying and usage of firearms, as taught in the course of training in the carrying and use of firearms, including, but not limited to:

(a) Illegally using, carrying, or possessing a dangerous weapon.

(b) Brandishing a weapon.

(c) Drawing a weapon without proper cause.

(d) Provoking a shooting incident without cause.

(e) Carrying or using a firearm while on duty under the influence of alcohol or dangerous drugs.

(f) Carrying or using a firearm of a caliber for which a bureau firearms permit has not been issued.

A fine of one hundred dollars ($100) may be assessed for the first violation of this section and a fine of five hundred dollars ($500) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7597.5

No licensee, qualified manager, branch office manager, or alarm agent shall carry or use tear gas or any other nonlethal chemical agent in the performance of his or her duties, unless he or she has in his or her possession proof of completion of a course in the carrying and use of tear gas or other nonlethal chemical agent.

A fine of twenty-five dollars ($25) may be assessed for the first violation of this section and a fine of one hundred dollars ($100) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7597.6

(a) No licensee, qualified manager, branch office manager, or alarm agent shall carry a pistol, revolver, or other firearm capable of being concealed upon the person in a concealed manner unless one of the following circumstances apply:

(1) The person has been issued a permit to carry that firearm in a concealed manner by a local law enforcement agency pursuant to Section 26150, 26155, 26170, or 26215 of the Penal Code.

(2) The person is an honorably retired peace officer authorized to carry a concealed firearm pursuant to Section 25650 of the Penal Code or Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6 of the Penal Code.

(3) The person is a duly appointed peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who is authorized to carry a concealed firearm in the course and scope of his or her employment pursuant to Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6 of the Penal Code.

(b) A fine of five hundred dollars ($500) may be assessed for each violation of subdivision (a).

(Amended by Stats. 2010, Ch. 178, Sec. 13. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)






ARTICLE 8 - Powers to Arrest and Registration of Employees

7598.1

Every person entering the employ of a licensee, performing the function of an alarm agent who responds to alarm systems shall complete a course in the exercise of the powers to arrest, prior to being assigned to a duty location responding to an alarm system.

Evidence of completion shall consist of certification by the licensee or instructor that the exercise of the powers to arrest course has been taught, the date the course was taught, and certification by the employee that the instruction was received. Evidence of completion of the powers to arrest shall be maintained in the licensee’s employee records and made available to the bureau upon request.

A qualified manager is not required to register under this article.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7598.2

The course of training in the exercise of the power to arrest may be administered, tested, and certified by any licensee. The department may approve any person or school to teach the course in the exercise of the power to arrest. The course of training shall be approximately two hours in length and cover the following topics:

(a) Responsibilities and ethics in citizen arrest.

(b) Relationship with the public police in arrest.

(c) Limitations on security guard power to arrest.

(d) Restrictions on searches and seizures.

(e) Criminal and civil liabilities.

(1) Personal liability.

(2) Employer liability.

The department shall make available a guide book as a standard for teaching the course in the exercise of the power to arrest. The department shall encourage additional training and may provide a training guide recommending additional courses.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7598.3

No employee of a licensee performing the function of an alarm agent who responds to alarm systems shall be issued a firearms qualification card until proper certification by the instructor that the exercise of the power to arrest course has been taught and the employee’s certification that the instruction was received has been delivered to the department.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7598.4

(a) Within three working days after commencing employment, any employee performing the function of alarm agent, who is not currently registered with the bureau, shall submit to the bureau a completed application for registration, two classifiable fingerprint cards, one set of which shall be forwarded to the Federal Bureau of Investigation for purposes of a background check, and the appropriate registration fee. All information obtained on the application shall be confidential pursuant to the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code) and shall not be released to the public except for the registrant’s full name, the employer’s name and address, and the registration number. Nothing in this section shall preclude the release of information to the public regarding the status of a registrant, or the release of information to law enforcement agencies or other governmental agencies for other authorized purposes.

(b) No application is required to be submitted if the employee terminated employment within the three working days. “Within three working days” means 72 hours from the time an employee is first compensated for alarm agent services by a licensee.

(c) The bureau may impose a fee not to exceed three dollars ($3) for processing classifiable fingerprint cards submitted by applicants, excluding those submitted into an electronic fingerprint system using electronic fingerprint technology.

(Amended by Stats. 1999, Ch. 318, Sec. 9. Effective January 1, 2000.)



7598.5

The application for registration under this article shall be on a form prescribed by the director and shall be accompanied by the fee as prescribed in this chapter.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7598.6

The application shall be verified and shall include the following:

(a) The full name, residence address, telephone number, and date of birth of the employee.

(b) The name, address, telephone number, and license number of the employer and the date the employment commenced.

(c) A statement as to whether the employee has been convicted of a misdemeanor, excluding minor traffic violations.

(d) A statement as to whether the employee has been convicted of a felony.

(Amended by Stats. 1985, Ch. 876, Sec. 46.)



7598.7

(a) Except as provided in subdivision (b), an employee of a licensee may be assigned to work with a temporary application for registration until the bureau issues a registration card or denies the application for registration. A temporary application for registration shall be a copy of the initial application. Any alarm agent employee assigned to work must carry either a temporary application for registration or a valid registration. A temporary application for registration shall in no event be valid for more than 120 days. However, the director may extend the expiration date beyond the 120 days if there is an abnormal delay in processing applications for registration. For purposes of this section, the 120-day period shall commence on the date the applicant signs and submits the application.

(b) Notwithstanding subdivision (a), an employee who has been convicted of a crime prior to applying for registration shall not be issued a temporary application for registration and shall not be assigned to work as an alarm agent until the bureau issues a permanent registration card. This subdivision shall apply only if the applicant for registration has disclosed the conviction to the bureau on his or her application form, or if the fact of the conviction has come to the attention of the bureau through official court or other governmental documents.

(Amended by Stats. 1998, Ch. 970, Sec. 20. Effective January 1, 1999.)



7598.8

No employee of a licensee shall carry or use a firearm unless the employee has in his or her possession a valid alarm agent registration card and a valid firearm qualification card issued pursuant to this chapter.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7598.9

The bureau, upon receipt of a criminal offense record or record of a subsequent arrest from the California Department of Justice, shall make an immediate determination of fitness for registration of applicants for registration or firearms qualification permit, when information contained in the records of the Department of Justice makes such a determination possible. Applications for registration of those determined to be unfit shall be immediately denied.

The bureau shall keep a current and accurate record of the individuals who have applied for and been denied registration or firearms qualification permits. A listing consisting of individual names and other pertinent identifying information may be made of those individuals who have been denied. The listing may be updated bimonthly and made available to interested licensees and law enforcement agencies.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7598.11

If the chief determines that an applicant’s criminal history contains arrest information for which there appears no disposition, the chief shall issue a notice to the applicant allowing the applicant 45 days for the applicant to provide documentation concerning the disposition of the arrest or arrests.

The notice shall be sent to the applicant and shall provide sufficient information to assist the applicant in complying with the chief’s request. If the applicant fails to respond within 45 days, the applicant’s employment shall be automatically suspended until the bureau obtains the necessary documentation to approve or deny the application.

(Amended by Stats. 1984, Ch. 1299, Sec. 32.)



7598.12

If the director determines that continued employment of an applicant or registrant, in his or her current capacity, may present an undue hazard to public safety, the licensee, upon proper notification from the director, shall suspend the applicant or registrant from employment in that capacity.

A registrant or applicant may request a review by the Alarm Company Disciplinary Review Committee as set forth in Section 7591.19 to appeal the suspension.

(Amended by Stats. 1984, Ch. 1299, Sec. 33.)



7598.14

Upon approval of an application for registration, the chief shall cause to be issued to the applicant, at his or her last known address, a registration card in a form approved by the director. A photo identification card shall be issued upon written request of the applicant, submission of two recent photographs of the applicant, and payment of the fee. The applicant may request to be issued an enhanced pocket card that shall be composed of a durable material and may incorporate technologically advanced security features. The bureau may charge a fee sufficient to reimburse the department’s costs for furnishing the enhanced license. The fee charged may not exceed the actual costs for system development, maintenance, and processing necessary to provide this service, and may not exceed six dollars ($6). If the applicant does not request an enhanced card, the department shall issue a standard card at no cost to the applicant. In the event of the loss or destruction of the card, the cardholder may apply to the bureau for a certified replacement of the card, stating the circumstances surrounding the loss, and pay a ten dollar ($10) certification fee, whereupon the bureau shall issue a certified replacement of the card. Every person, while engaged in any activity for which registration is required, shall display their valid pocket card as provided by regulation.

(Amended by Stats. 1997, Ch. 401, Sec. 28. Effective January 1, 1998.)



7598.16

A licensee shall at all times be responsible for ascertaining that his or her employees subject to registration are currently registered or have made proper application for registration as provided in this article. The licensee may not have in his or her employment a person whose registration has expired, or been revoked, denied, suspended, or canceled.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7598.17

A registration issued under this chapter expires two years following the date of issuance or on the assigned renewal date. Every alarm agent issued a registration under this chapter that expires on or after January 1, 1997, and who is also issued or renews a firearms qualification card on or after January 1, 1997, shall be placed on a cyclical renewal so that the registration expires on the expiration date of the firearms qualification card. Notwithstanding any other provision of law, the bureau is authorized to extend or shorten the first term of registration following January 1, 1997, and to prorate the required registration fee in order to implement this cyclical renewal. At least 60 days prior to the expiration of a registration, a registrant who desires to renew his or her registration shall forward to the bureau a copy of his or her current registration card, along with the renewal fee as set forth in this chapter, to the bureau for renewal of his or her registration.

The licensee shall provide to any employee information regarding procedures for renewal of registration.

An expired registration may be renewed provided the registrant files a renewal application on a form prescribed by the director and the renewal and delinquency fees prescribed by this chapter are returned to the bureau within 60 days of the expiration date of the registration. A firearms permit is not valid while the registration is expired.

A registration not renewed within 60 days following its expiration may not be renewed thereafter. The holder of the expired registration may obtain a new registration only on compliance with all of the provisions of this chapter relating to the issuance of an original registration. The delinquency fee is 50 percent of the renewal fee in effect on the date of expiration, but not less than twenty-five dollars ($25).

The holder of an expired registration shall not engage in the activity for which a registration is required until the bureau issues a renewal registration.

If the renewed registration card has not been delivered to the registrant, prior to the date of expiration of the prior registration, the registrant may present evidence of renewal to substantiate continued registration, for a period not to exceed 90 days after the date of expiration.

A registration may not be renewed or reinstated until all fines assessed pursuant to Section 7591.9 and not resolved in accordance with the provisions of that section have been paid.

A new registration shall be issued subject to payment of all fines assessed pursuant to Section 7591.9 and not resolved in accordance with the provisions of Section 7591.9 and payment of all applicable fees.

(Amended by Stats. 1997, Ch. 401, Sec. 29. Effective January 1, 1998.)






ARTICLE 9 - Prohibited Acts and Citations for Registered Employees

7598.50

The director may assess fines as enumerated in this article pursuant to Section 7591.9. Assessment of administrative fines shall be independent of any other action by the bureau, or any local, state, or federal governmental agency, which may result from a violation of this article.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7598.51

An alarm agent shall carry on his or her person, while on duty, either a valid and current registration card or a temporary application for registration.

A fine of ten dollars ($10) may be assessed for the first violation of this section and a fine of twenty-five dollars ($25) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7598.53

An alarm agent who responds to an alarm system shall wear a prominently displayed patch or other designation which clearly identifies the name of the licensee. An alarm agent who carries a deadly weapon while responding to an alarm system shall wear a recognizable uniform with a prominently displayed patch or other designation which clearly identifies the name of the licensee. The uniform must be distinguishable from the uniforms worn by local regular law enforcement officers. A violation of this section may result in a fine of twenty-five dollars ($25) for each violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)






ARTICLE 10 - Alarm Company Operators—Qualifications and Examination

7599

Except as otherwise provided in this chapter, an applicant for a qualified manager certificate for an alarm company operator license shall:

(a) Have had at least two years’ experience in alarm company work or the equivalent thereof as determined by the director.

A year’s experience shall consist of not less than 2,000 hours of actual compensated alarm company work performed by each applicant preceding the filing of an application.

Applicants shall substantiate the claimed years and hours of qualifying experience and the exact details as to the character and nature thereof by written certifications from employers on forms prescribed by the director, subject to independent verification by the director as he or she may determine. In the event the applicant is unable to supply a written certification from an employer, the applicant may offer such other written certifications as may be properly considered by the director. In addition, applicants shall supply such evidence for consideration, as may be required by the director.

(b) Be at least 18 years of age.

(c) Complete and forward to the bureau an application for a qualified manager certificate for an alarm company operator license, which shall be on a form prescribed by the director. The application shall be accompanied by two recent photographs of the applicant, measuring 11/4″ by 11/2″, with a face size no greater than 1″ by 11/4″, and two classifiable sets of his or her fingerprints.

(d) Pass the required examination.

(e) Pay the required application and examination fees to the chief.

(Amended by Stats. 1985, Ch. 876, Sec. 47.)



7599.4

The director shall issue a qualified manager certificate to any person meeting the requirements of Section 7599. The certificate shall be posted, along with the alarm company operator license, in a conspicuous place at the principal place of business.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.5

Examinations shall be given at least once every other month at such places and on such specific dates as the director may from time to time determine and fix.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.6

In order to be eligible for an initial examination, an applicant shall have completed and filed his or her application together with the application fee prescribed by this chapter in the office of the bureau in Sacramento, California, and have his or her experience independently verified by the bureau, not later than 30 days prior to the next scheduled examination date. Applicants shall not be scheduled until a thorough investigation has been concluded by the bureau. Applicants whose applications are not completed and filed within the time limits of this section may, at the discretion of the director, be scheduled for the next scheduled examination.

(Amended by Stats. 1985, Ch. 876, Sec. 48.)



7599.7

If an applicant fails to pass an initial examination or fails to appear as scheduled for an examination, he or she shall not be eligible for any subsequent examination except upon payment of the reexamination fee for each subsequent examination, accompanied by a completed application for reexamination duly filed within the time limits and conditions relating to applications for original examinations provided in Section 7599.6.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.8

All applicants shall be examined concerning their competency, experience, and qualifications by the chief. The chief may take testimony of anyone in regard thereto under oath.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.9

If an applicant fails to complete his or her application within one year after it has been filed, or fails to take the examination within a one-year period after becoming eligible therefor, the application shall be considered to be abandoned. An application submitted subsequent to the abandonment of a former application shall be treated as a new application.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.10

Every qualified manager certificate issued under this chapter shall be subject to the same renewal provisions which apply to an alarm company operator license as set forth in Sections 7593.11, 7593.12, 7593.13, and 7593.14.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)






ARTICLE 11 - Alarm Company Operators—Licensed and Registered Locations

7599.20

For purposes of this article, “branch office” means any additional location, other than the alarm company operator’s principal place of business, where the selling, monitoring, installation, or servicing of alarms is administered, directed, or controlled.

A telephone answering service or a telephone call forwarding device shall not be deemed to be a branch office.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.21

Any licensed alarm company operator, who maintains or proposes to maintain a branch office as defined in this article, shall apply and qualify for a branch office registration.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.22

The application for a branch office registration under this article shall be on a form prescribed by the director and shall be accompanied by the fee as set forth in this chapter.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.23

The application shall include:

(a) The full name, address of the licensed location, telephone number at the licensed location, the name of the qualified manager, and license number of the applicant.

(b) The name and registration number of the designated branch office manager. The individual shall:

(1) Be at least 18 years of age.

(2) Be currently registered as an alarm agent.

(3) Read the Alarm Company Act and sign a statement declaring that he or she has read the act. The statement shall be dated, signed by the qualified manager, maintained in the licensee’s employee records and made available to the bureau upon request.

(c) The address of the branch office and the telephone number at the branch office.

(d) The signature of the qualified manager.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.24

Upon receipt of the application for a branch office registration, the chief shall issue a “Branch Office Registration.” The registration shall be posted in a conspicuous place at the branch office location.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.25

Each branch office registration shall be managed and supervised by a designated branch office manager. However, each registered branch office and designated branch office manager shall be under the active management supervision of the qualified manager of the licensee. A branch office may be managed for 120 days from the date of initial application for registration under the direction of the qualified manager of the licensee.

(Amended by Stats. 1989, Ch. 1104, Sec. 36.)



7599.29

Every branch office registration issued under this chapter shall be subject to the same renewal provisions which apply to a license as set forth in Sections 7593.11, 7593.12, 7593.13, and 7593.14.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)






ARTICLE 12 - Alarm Company Operators—Conduct of Business, Prohibited Acts and Citations

7599.30

The director may assess fines for any violation as enumerated in this article, pursuant to Section 7591.9.

Assessment of administrative fines shall be independent of any other action by the bureau or any local, state, or federal governmental agency which may result from a violation of this article.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.31

For purposes of this article, “licensee” means an alarm company operator. A licensee shall at all times be responsible for those actions of his or her employees, including his or her qualified manager, performed in violation of this chapter, when acting within the course and scope of his or her employment.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.32

(a) A licensee shall notify the bureau within 30 days of any change of its officers or members required to be named pursuant to Section 7593.4 or 7593.5 and of any addition of a new partner.

(b) Applications, on forms prescribed by the director, shall be submitted by all new officers, managing members, and partners. The director may suspend or revoke a license issued under this chapter if the director determines that the new officer, managing member, or partner has committed any act which constitutes grounds for the denial of a license pursuant to Section 7591.10.

(c) A notice of warning may be issued for the first violation of this section and a fine of twenty-five dollars ($25) for each subsequent violation.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 20. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 21 of Ch. 291.)



7599.32-1

(a) A licensee shall notify the bureau within 30 days of any change of its officers required to be named pursuant to Section 7593.4 and of any addition of a new partner.

(b) Applications, on forms prescribed by the director, shall be submitted by all new officers and partners. The director may suspend or revoke a license issued under this chapter if the director determines that the new officer or partner has committed any act which constitutes grounds for the denial of a license pursuant to Section 7591.10.

(c) A notice of warning may be issued for the first violation of this section and a fine of twenty-five dollars ($25) for each subsequent violation.

(d) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 20) and added by Stats. 2012, Ch. 291, Sec. 21. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7599.33

No licensee shall conduct business as defined in Section 7599.20 from any location other than that location for which a license or branch office registration was issued. A violation of this section may result in a fine of twenty-five dollars ($25) for each violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.34

(a) No licensee shall conduct a business as an individual, partnership, limited liability company, or corporation unless the licensee holds a valid license issued to that exact same individual, partnership, limited liability company, or corporation. A violation of this section may result in a fine of one hundred dollars ($100) for each violation.

(b) As a condition of the issuance, reinstatement, reactivation, or continued valid use of a license under this chapter, a limited liability company shall, in accordance with the provisions of this section, maintain a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims based upon acts, errors, or omissions arising out of the alarm company services it provides.

(c) The total aggregate limit of liability under the policy or policies of insurance required under this section shall be as follows:

(1) For a limited liability company licensee with five or fewer persons named as managing members pursuant to Section 7593.5 or 7599.32, the aggregate limit shall not be less than one million dollars ($1,000,000).

(2) For a limited liability company licensee with more than five persons named as managing members pursuant to Section 7593.5 or 7599.32, an additional one hundred thousand dollars ($100,000) of insurance shall be obtained for each person named as managing members of the licensee except that the maximum amount of insurance is not required to exceed five million dollars ($5,000,000) in any one designated period, less amounts paid in defending, settling, or discharging claims as set forth under this section.

(d) Prior to the issuance, reinstatement, or reactivation of a limited liability company license as provided under this chapter, the applicant or licensee shall, in the manner prescribed by the bureau, submit the information and documentation required by this section and requested by the bureau, demonstrating compliance with the financial security requirements specified by this section.

(e) For any insurance policy secured by a licensee in satisfaction of this section, a Certificate of Liability Insurance, signed by an authorized agent or employee of the insurer, shall be submitted electronically or otherwise to the bureau. The insurer issuing the certificate shall report to the bureau the following information for any policy required under this section: name, license number, policy number, dates that coverage is scheduled to commence and lapse, the date and amount of any payment of claims, and cancellation date if applicable.

(f) If a licensee fails to maintain sufficient insurance as required by this section, the license is subject to suspension.

(g) Where the license of a limited liability company is suspended pursuant to subdivision (f), each member of the limited liability company shall be personally liable up to one million dollars ($1,000,000) each for damages resulting to third parties in connection with the company’s performance, during the period of suspension, of any act or contract where a license is required by this chapter.

(h) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 22. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 23 of Ch. 291.)



7599.34-1

(a) No licensee shall conduct a business as an individual, partnership, or corporation unless the licensee holds a valid license issued to that exact same individual, partnership, or corporation. A violation of this section may result in a fine of one hundred dollars ($100) for each violation.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 22) and added by Stats. 2012, Ch. 291, Sec. 23. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7599.36

Each licensee shall maintain a file or record containing the name, address, commencing date of employment, and position of each employee, and the date of termination. Those files and records shall be retained during the time of employment and for a period of not less than two years thereafter, and, together with usual payroll records, shall be available for inspection by the bureau, and copies thereof and information pertaining thereto or contained therein shall be submitted to the bureau upon written request. A violation concerning the maintenance of the files or records may result in a fine of twenty-five dollars ($25) for each violation.

A failure of a licensee to respond to the bureau’s request to forward copies of the files or records and information pertaining thereto or contained therein within 30 days of the bureau’s request may result in a fine of twenty-five dollars ($25) and ten dollars ($10) for each additional day that elapses following the 30th day.

(Amended by Stats. 1995, Ch. 359, Sec. 3. Effective January 1, 1996.)



7599.37

Each licensee shall maintain an accurate and current record of proof of completion of the course of training in the exercise of the power to arrest as required by Section 7598.1, by each of his or her employees. A violation of this section may result in a fine of twenty-five dollars ($25) for each violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.38

Each licensee shall certify an employee’s completion of the course of training in the exercise of power to arrest, or obtain proof that the training has been administered by a bureau-approved training facility, prior to allowing the employee to respond to an alarm system as required by Section 7598.1. A violation of this section may result in a fine of one hundred dollars ($100) for each violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.39

Within three working days, each licensee shall verify proof of current and valid registration issued by the bureau for each employee who is subject to registration, or shall require an employee to complete and submit an application for registration after employing an individual who does not possess a current and valid registration from the bureau. “Within three working days” means 72 hours from the time an employee is first compensated for alarm agent services for a licensee. A violation of this section may result in a fine of twelve dollars ($12) for the first 10 violations and fifty dollars ($50) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.40

No licensee shall allow any employee to carry a firearm or other deadly weapon without first ascertaining that the employee is proficient in the use of each weapon to be carried. A current and valid firearm qualification card which indicates the specific caliber of the firearm which may be carried shall be deemed evidence of proficiency. A firearm qualification permit is not valid unless the employee holds a valid, current registration card. With respect to other deadly weapons, evidence of proficiency shall include a certificate from a training facility, certifying that the employee is proficient in the use of that particular deadly weapon. A violation of this section may result in a fine of two hundred fifty dollars ($250) for each violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.41

A licensee shall maintain an accurate and current record of all firearms or other deadly weapons that are in the possession of the licensee, or of any employee of the licensee, while on duty. The record shall contain the make, model, and serial number, or a description of any other deadly weapon, and the name of the person who has title of ownership. A violation of this section may result in a fine of twenty-five dollars ($25) for each violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.42

(a) Within seven days after any violent incident involving a dangerous weapon that has been caused by or occurred upon a licensee or any officer, partner, managing member, qualified manager, or employee of a licensee, while acting within the course and scope of his or her employment, and that results in bodily injury to any person or death of any person involved in that incident or of any discharge of a weapon, excluding any discharge which occurs on the range, the licensee or his or her manager shall mail or deliver to the chief a detailed report of the incident. The report shall describe fully the circumstances surrounding the incident, any injuries or damages incurred, the identity of all participants, and whether a police investigation was conducted. A violation of this section may result in a fine of twenty-five dollars ($25) for the first violation and one hundred dollars ($100) for each subsequent violation.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 24. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 25 of Ch. 291.)



7599.42-1

(a) Within seven days after any violent incident involving a dangerous weapon, that has been caused by or occurred upon a licensee or any officer, partner, qualified manager, or employee of a licensee, while acting within the course and scope of his or her employment, and that results in bodily injury to any person or death of any person involved in that incident or of any discharge of a weapon, excluding any discharge which occurs on the range, the licensee or his or her manager shall mail or deliver to the chief a detailed report of the incident. The report shall describe fully the circumstances surrounding the incident, any injuries or damages incurred, the identity of all participants, and whether a police investigation was conducted. A violation of this section may result in a fine of twenty-five dollars ($25) for the first violation and one hundred dollars ($100) for each subsequent violation.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 24) and added by Stats. 2012, Ch. 291, Sec. 25. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7599.43

(a) Within seven days after receiving a final civil court judgment filed against the licensee or any officer, partner, managing member, qualified manager, or employee of a licensee for an amount of more than five hundred dollars ($500) pertaining to any act done within the course and scope of his or her employment that may be in violation of this chapter, the licensee or his or her manager shall mail or deliver to the chief a copy of the judgment. A violation of this section may result in a fine of twenty-five dollars ($25) for the first violation and one hundred dollars ($100) for each subsequent violation.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 26. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 27 of Ch. 291.)



7599.43-1

(a) Within seven days after receiving a final civil court judgment filed against the licensee or any officer, partner, qualified manager, or employee of a licensee for an amount of more than five hundred dollars ($500) pertaining to any act done within the course and scope of his or her employment that may be in violation of this chapter, the licensee or his or her manager shall mail or deliver to the chief a copy of the judgment. A violation of this section may result in a fine of twenty-five dollars ($25) for the first violation and one hundred dollars ($100) for each subsequent violation.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 26) and added by Stats. 2012, Ch. 291, Sec. 27. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7599.44

Every advertisement by a licensee soliciting or advertising business shall contain his or her name and license number as they appear in the records of the bureau. A violation of this section may result in a Notice of Warning for the first violation, and a fine of twenty-five dollars ($25) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.45

No licensee or employee of a licensee shall enter any private building or portion thereof, excepting premises open to the public, without the consent of the owner or the person in legal possession thereof. A violation of this section may result in a fine of twenty-five dollars ($25) for the first violation and one hundred dollars ($100) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.46

No licensee shall aid and abet an unlicensed alarm company operator in any activity for which a license is required. A violation of this section may result in a fine of one thousand dollars ($1,000) for each violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.47

No licensee shall transfer his or her license. This means that no licensee shall permit an employee or agent, in his or her own name, to advertise, engage clients, furnish reports or present bills to clients, or in any manner perform any activities for which a license is required under this chapter. A violation of this section may result in a fine of one thousand dollars ($1,000) for each violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.48

(a) No licensee, or officer, partner, managing member, manager, or employee of a licensee, shall knowingly make any false report to his or her employer or client for whom information is being obtained. A violation of this section may result in a fine of one hundred dollars ($100) for the first violation, and five hundred dollars ($500) for each subsequent violation.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 28. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 29 of Ch. 291.)



7599.48-1

(a) No licensee, or officer, partner, manager, or employee of a licensee, shall knowingly make any false report to his or her employer or client for whom information is being obtained. A violation of this section may result in a fine of one hundred dollars ($100) for the first violation, and five hundred dollars ($500) for each subsequent violation.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 28) and added by Stats. 2012, Ch. 291, Sec. 29. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7599.49

No licensee shall abandon the completion of any installation of an alarm system without legal excuse. A violation of this section may result in a fine of one hundred dollars ($100) for the first violation and five hundred dollars ($500) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.50

No licensee shall willfully depart from or disregard any plans or specifications, or in the absence of specific requirements, within the plans or specifications of accepted trade standards for good and workerlike construction in any material respect and prejudicial to another, without consent of the owner or his or her duly authorized representative, and without the consent of the person entitled to have the particular installation of alarm system substantially completed in accordance with such plans and specifications. A violation of this section may result in a fine of one hundred dollars ($100) for the first violation and five hundred dollars ($500) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.51

No licensee shall willfully or deliberately disregard any building laws, safety law, or labor laws of the state or any political subdivision thereof. A violation of this section may result in a fine of one hundred dollars ($100) for the first violation and five hundred dollars ($500) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.52

No licensee shall fail in any material respect to complete any alarm system installation for the price stated in the contract for the alarm system. A violation of this section may result in a fine of one hundred dollars ($100) for the first violation and five hundred dollars ($500) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.53

No licensee shall willfully refuse, without legal excuse, to pursue the installation of an alarm system with reasonable diligence, causing material injury to another. A violation of this section may result in a fine of one hundred dollars ($100) for the first violation and five hundred dollars ($500) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.54

Every agreement, including, but not limited to, lease agreements, monitoring agreements, and service agreements, including all labor, services, and materials to be provided for the installation of an alarm system, shall be in writing. All amendments subject to the provisions of this section to an initial agreement shall be in writing. Each initial agreement shall contain, but not be limited to, the following:

(a) The name, business address, business telephone number, and license number of the licensed alarm company operator and the registration number of any alarm agent who solicited or negotiated the agreement.

(b) The approximate dates when the work will begin and be substantially completed.

(c) A description of the work to be done, a description of the materials to be used, and the agreed consideration for the work.

(d) A disclosure that alarm company operators are licensed and regulated by the Bureau of Security and Investigative Services, Department of Consumer Affairs, Sacramento, CA, 95814.

(e) A description of the alarm system including the major components thereof and services to be provided to the purchaser once the alarm is installed, including response or monitoring services, if any.

(f) Other matters agreed to by the parties of the contract. The agreement shall be legible and shall be in a form as to clearly describe any other document which is to be incorporated into the contract, and, before any work is done, the client shall be furnished with a copy of the written agreement signed by the licensee.

(g) A statement setting forth that upon completion of the installation of the alarm system, the alarm company shall thoroughly instruct the purchaser in the proper use of the alarm system.

(h) In the event a mechanic’s lien is to be utilized, a notice-to-owner statement which shall describe, in nontechnical language and in a clear and coherent manner using words with common and everyday meaning, the pertinent provisions of this state’s mechanics’ lien laws and the rights and responsibilities of an owner of property and a contractor thereunder, including the provisions relating to the filing of a contract concerning a work of improvement with the county recorder and the recording in the office of a contractor’s payment bond for private work.

(i) In addition to the above, every initial residential sales and lease agreement, the total cost which over the time period fixed by the agreement exceeds two hundred fifty dollars ($250), including the cost of all labor, service, or material to be provided by the licensee for the installation, shall include, but not be limited to, the following:

(1) A schedule of payments showing the amount of each payment as a sum in dollars and cents. This schedule of payments shall be referenced to the amount of work for services to be performed or to any materials or equipment to be supplied.

(2) If the payment schedule contained in the agreement provides for a down payment to be paid to the licensee by the owner or the tenant before commencement of the work, that down payment shall not exceed one thousand dollars ($1,000) or 10 percent of the contract price, excluding finance charges, whichever is the lesser.

(3) In no event shall the payment schedule provide that the licensee receive, nor shall the licensee actually receive, payment in excess of 100 percent of the value of the work performed on the project at any time, excluding finance charges, except that the licensee may receive an initial down payment authorized by paragraph (2). A failure by the licensee, without legal excuse, to substantially commence work within 20 days of the approximate date specified in the contract when work is to commence, shall postpone the next succeeding payment to the licensee for that period of time equivalent to the time between when substantial commencement was to have occurred and when it did occur.

(4) A notice-to-owner statement which shall describe, in nontechnical language and in a clear and coherent manner using words with common and everyday meaning, the pertinent provisions of this state’s mechanics’ lien laws and the rights and responsibilities of an owner of property and a contractor thereunder, including the provisions relating to the filing of a contract concerning a work of improvement with the county recorder and the recording in the office of a contractor’s payment bond for private work.

(5) A description of what constitutes substantial commencement of work pursuant to the contract.

(6) A disclosure that failure by the licensee, without legal excuse, to substantially commence work within 20 days from the approximate date specified in the agreement when the work will begin is a violation of the Alarm Company Act.

(7) A disclosure informing the buyer of any potential permit fees which may be required by local jurisdictions concerning the monitoring of an existing alarm system.

(8) This section shall not be construed to prohibit the parties to a residential alarm system sale contract from agreeing to a contract or account subject to Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of the Civil Code.

A violation of this section or failure to commence work pursuant to paragraph (6) of subdivision (h) may result in a fine of one hundred dollars ($100) for the first violation and a five hundred dollar ($500) fine for each subsequent violation.

(Amended by Stats. 1994, Ch. 1275, Sec. 46. Effective January 1, 1995.)



7599.55

No licensee shall make any untrue or misleading statements in connection with the business of the licensee. “Untrue or misleading statements” include, but are not limited to, a representation by an alarm company operator or agent that:

(a) An alarm system is “Underwriters Laboratory approved or listed” (UL approved or listed) unless the entire system, and not only one or more components, is in fact, UL approved or listed.

(b) An alarm system is insurance approved, police approved, or approved by the Department of Defense, unless in fact the approval has been obtained in writing.

A violation of this section may result in a fine of one hundred dollars ($100) for the first violation and a five hundred dollar ($500) fine for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.58

No alarm company operator shall:

(a) Knowingly install a defective alarm system.

(b) Willfully fail to service the alarm system pursuant to the terms of the warranty or service agreement.

(c) Willfully fail to notify the owner of a defective system when the alarm company operator makes a discovery of a defect in a system after installation.

(d) Willfully fails to provide any service described in the agreement pursuant to Section 7599.54.

Notwithstanding the provisions of Section 7591.9, a violation of this section shall result in a fine of one thousand dollars ($1,000) for the first violation, and a fine of not less than two thousand five hundred dollars ($2,500), nor more than five thousand dollars ($5,000) for each subsequent violation.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.59

The director may assess administrative fines against any licensee, qualified certificate holder, firearms qualification card holder, or registrant for failure to notify the bureau within 30 days of any change of residence or business address.

(a) The fine shall be twenty-five dollars ($25) for each violation by a licensee or qualified certificate holder.

(b) The fine shall be fifteen dollars ($15) for each violation by a firearms qualification card holder or registrant.

(Added by Stats. 1984, Ch. 1299, Sec. 36.)






ARTICLE 13 - Disciplinary Proceedings

7599.60

Except as otherwise required to comply with the provisions of this chapter, the proceedings under this article shall be conducted in accordance with Section 7591.19.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.61

(a) The director may suspend or revoke an alarm company operator license, a qualified manager certificate, an alarm agent registration, or a firearms permit, issued under this chapter, if the director determines that the licensee or his or her manager, if an individual, or if the licensee is a person other than an individual, or his or her employees, that any of its officers, partners, managing members, employees, or its manager, has:

(1) Made any false statement or given any false information in connection with an application for a license or a renewal or reinstatement of a license.

(2) Violated any provisions or committed any prohibited acts of this chapter.

(3) Been convicted of any felony or misdemeanor including illegally using, carrying, or possessing a dangerous weapon.

(4) Committed or permitted any employee to commit any act, while the license was expired, which would be cause for the suspension or revocation of a license, or grounds for the denial of an application for a license.

(5) Committed assault, battery, or kidnapping, or used force or violence on any person, without proper justification.

(6) Violated, or advised, encouraged, or assisted the violation of any court order or injunction in the course of business as a licensee.

(7) Been convicted of a violation of Section 148 of the Penal Code.

(8) Committed any act which is a ground for denial of an application for license under this chapter.

(9) Committed any act prohibited by Chapter 1.5 (commencing with Section 630) of Title 15 of Part 1 of the Penal Code.

(10) Committed any act in the course of the licensee’s business constituting dishonesty or fraud.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 291, Sec. 30. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 31 of Ch. 291.)



7599.61-1

(a) The director may suspend or revoke an alarm company operator license, a qualified manager certificate, an alarm agent registration, or a firearms permit, issued under this chapter, if the director determines that the licensee or his or her manager, if an individual, or if the licensee is a person other than an individual, or his or her employees, that any of its officers, partners, employees, or its manager, has:

(1) Made any false statement or given any false information in connection with an application for a license or a renewal or reinstatement of a license.

(2) Violated any provisions or committed any prohibited acts of this chapter.

(3) Been convicted of any felony or misdemeanor including illegally using, carrying, or possessing a dangerous weapon.

(4) Committed or permitted any employee to commit any act, while the license was expired, which would be cause for the suspension or revocation of a license, or grounds for the denial of an application for a license.

(5) Committed assault, battery, or kidnapping, or used force or violence on any person, without proper justification.

(6) Violated, or advised, encouraged, or assisted the violation of any court order or injunction in the course of business as a licensee.

(7) Been convicted of a violation of Section 148 of the Penal Code.

(8) Committed any act which is a ground for denial of an application for license under this chapter.

(9) Committed any act prohibited by Chapter 1.5 (commencing with Section 630) of Title 15 of Part 1 of the Penal Code.

(10) Committed any act in the course of the licensee’s business constituting dishonesty or fraud.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 30) and added by Stats. 2012, Ch. 291, Sec. 31. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



7599.63

The record of conviction, or a certified copy thereof, shall be conclusive evidence of conviction as that term is used in Section 7591.10.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)






ARTICLE 14 - Revenue

7599.70

Effective July 1, 1998, the bureau shall establish and assess fees and penalties for licensure and registration as follows:

(a) A company license application fee may not exceed thirty-five dollars ($35).

(b) An original license fee for an alarm company operator license may not exceed two hundred eighty dollars ($280). A renewal fee for an alarm company operator license may not exceed three hundred thirty-five dollars ($335).

(c) A qualified manager application and examination fee may not exceed one hundred five dollars ($105).

(d) A renewal fee for a qualified manager may not exceed one hundred twenty dollars ($120).

(e) An original license fee and renewal fee for a branch office certificate may not exceed thirty-five dollars ($35).

(f) Notwithstanding Section 163.5, the reinstatement fee as required by Sections 7593.12 and 7598.17 is the amount equal to the renewal fee plus a penalty of 50 percent thereof.

(g) A fee for reexamination of an applicant for a qualified manager may not exceed two hundred forty dollars ($240).

(h) An initial registration fee for an alarm agent may not exceed seventeen dollars ($17).

(i) A registration renewal fee for an alarm agent may not exceed seven dollars ($7).

(j) A firearms qualification fee may not exceed eighty dollars ($80) and a firearms requalification fee may not exceed sixty dollars ($60).

(k) The fingerprint processing fee is that amount charged the bureau by the Department of Justice.

(l) The processing fee required pursuant to Sections 7593.7 and 7598.14 is the amount equal to the expenses incurred to provide a photo identification card.

(m) The fee for a “Certificate of Licensure” may not exceed fifty dollars ($50).

(n) The delinquency fee is 50 percent of the renewal fee in effect on the date of expiration, but not less than twenty-five dollars ($25).

(o) The processing fee for the assignment of an alarm company operator license pursuant to Section 7593.15 may not exceed one hundred twenty-five dollars ($125).

(Amended by Stats. 2012, Ch. 291, Sec. 32. Effective January 1, 2013.)



7599.71

The director shall furnish one copy of any issue or edition of the licensing law, rules and regulations, manuals, or guides to any applicant or licensee without charge. The director shall charge and collect a fee equivalent to the cost of producing such laws, rules and regulations, manuals, or guides, plus sales tax for each additional copy which may be furnished on request to any applicant or licensee, and for each copy furnished on request to any other person. All moneys derived, pursuant to this section except for any sales tax collected shall be used to cover the costs of producing copies of such laws, rules and regulations, manuals or guides. All moneys collected for sales tax shall be remitted to the State Board of Equalization.

(Amended by Stats. 2005, Ch. 74, Sec. 19. Effective July 19, 2005.)



7599.72

The department shall receive and account for all money derived from the operation of this chapter and, at the end of each month, shall report that money to the Controller and shall pay it to the Treasurer, who shall keep the money in the Private Security Services Fund.

(Amended by Stats. 1994, Ch. 1285, Sec. 7. Effective January 1, 1995.)



7599.73

Application or licensee fees shall not be refunded except in accordance with Section 158.

(Added by Stats. 1982, Ch. 1210, Sec. 12.)



7599.74

All money derived from Section 7591.9 shall be used to support the bureau’s enforcement program.

(Amended by Stats. 2005, Ch. 74, Sec. 20. Effective July 19, 2005.)



7599.75

There shall be a separate budget and expenditure statement and a separate revenue statement outlining all moneys derived from and expended for the licensing and regulation of alarm company operators and alarm agents in accordance with the provisions of this chapter.

All moneys derived from the licensing of alarm company operators and alarm agents shall be expended exclusively on the regulation of alarm company operators and alarm agents.

If at the end of any fiscal year, the moneys derived from the licensing of alarm company operators and alarm agents is in surplus in an amount which equals or is more than the moneys necessary for the regulation of alarm company operators and alarm agents for the next two fiscal years, license or other fees shall be reduced, during the following fiscal year in an amount which will reduce any surplus moneys derived from the licensing of alarm company operators and alarm agents to an amount less than the moneys expended for the regulation of alarm company operators and alarm agents for the next two fiscal years.

This section shall become operative on and after July 1, 1983.

(Added by Stats. 1982, Ch. 1210, Sec. 12. Section operative July 1, 1983, by its own provisions.)









CHAPTER 12 - Funeral Directors and Embalmers

ARTICLE 1 - Administration

7600

This chapter of the Business and Professions Code constitutes the chapter on funeral directors and embalmers. It may be cited as the Funeral Directors and Embalmers Law.

(Added by Stats. 1939, Ch. 39.)



7601

The following terms as used in this chapter shall have meanings expressed in this section:

(a) “Department” means the Department of Consumer Affairs.

(b) “Director” means the Director of Consumer Affairs.

(c) “Bureau” means the Cemetery and Funeral Bureau.

(Amended by Stats. 2000, Ch. 568, Sec. 97. Effective January 1, 2001.)



7601.1

Protection of the public shall be the highest priority for the Cemetery and Funeral Bureau in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 31. Effective January 1, 2003.)



7602

There is in the department the Cemetery and Funeral Bureau, under the supervision and control of the director.

The director may appoint a chief at a salary to be fixed and determined by the director, with the approval of the Director of Finance. The duty of enforcing and administering this chapter is vested in the chief, and he or she is responsible to the director therefor. The chief shall serve at the pleasure of the director.

Every power granted or duty imposed upon the director under this chapter may be exercised or performed in the name of the director by a deputy director or by the chief, subject to such conditions and limitations as the director may prescribe.

(Amended by Stats. 2000, Ch. 568, Sec. 98. Effective January 1, 2001.)



7606

The bureau may, pursuant to the provisions of the Administrative Procedure Act, adopt and enforce reasonably necessary rules and regulations relating to:

(a) The practice of embalming.

(b) The business of a funeral director.

(c) The sanitary conditions of places where such practice or business is conducted with particular regard to plumbing, sewage, ventilation and equipment.

(d) Specifying conditions for approval of funeral establishments for apprentices and for approval of mortuary science programs.

(e) The scope of examinations.

(f) Carrying out generally the various provisions of this chapter for the protection of the peace, health, safety, welfare and morals of the public.

(Amended by Stats. 2009, Ch. 307, Sec. 83. Effective January 1, 2010.)



7607

The bureau may inspect the premises in which the business of a funeral director is conducted, where embalming is practiced, or where human remains are stored.

(Amended by Stats. 2003, Ch. 874, Sec. 21. Effective January 1, 2004.)



7608

The Director of Consumer Affairs may employ and appoint all employees necessary to properly administer the work of the bureau, in accordance with civil service regulations.

With the approval of the Director of Finance, and, subject to the provisions of Section 159.5, the bureau shall employ investigators and attorneys to assist the bureau in prosecuting violations of this chapter, whose compensation and expenses shall be payable only out of the State Funeral Directors and Embalmers Fund.

(Amended by Stats. 2000, Ch. 568, Sec. 101. Effective January 1, 2001.)



7609

This chapter does not apply to, or in any way interfere with, the duties of any officer of any public institution or of any duly accredited medical college, nor does it apply to any hospital licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, anyone engaged only in the furnishing of burial receptacles, or anyone engaged in the operation of a cemetery solely for the interment of human dead.

(Amended by Stats. 1974, Ch. 1512.)



7610

All suits or actions commenced in the superior court against the bureau shall be filed and tried either in the County of Sacramento, or in the county of the residence of the plaintiff or petitioner, or in the county where the act occurred, which is the basis of the suit or action.

(Amended by Stats. 2000, Ch. 568, Sec. 102. Effective January 1, 2001.)






ARTICLE 2 - Funeral Establishments and Directors

7615

A funeral director is a person engaged in or conducting, or holding himself or herself out as engaged in any of the following:

(a) Preparing for the transportation or burial or disposal, or directing and supervising for transportation or burial or disposal of human remains.

(b) Maintaining an establishment for the preparation for the transportation or disposition or for the care of human remains.

(c) Using, in connection with his or her name, the words “funeral director,” or “undertaker,” or “mortician,” or any other title implying that he or she is engaged as a funeral director.

(Amended by Stats. 1996, Ch. 1151, Sec. 1. Effective January 1, 1997.)



7616

(a) A licensed funeral establishment is a place of business conducted in a building or separate portion of a building having a specific street address or location and devoted exclusively to those activities as are incident, convenient, or related to the preparation and arrangements, financial and otherwise, for the funeral, transportation, burial or other disposition of human remains and including, but not limited to, either of the following:

(1) A suitable room for the storage of human remains.

(2) A preparation room equipped with a sanitary flooring and necessary drainage and ventilation and containing necessary instruments and supplies for the preparation, sanitation, or embalming of human remains for burial or transportation.

(b) Licensed funeral establishments under common ownership or by contractual agreement within close geographical proximity of each other shall be deemed to be in compliance with the requirements of paragraph (1) or (2) of subdivision (a) if at least one of the establishments has a room described in those paragraphs.

(c) Except as provided in Section 7609, and except accredited mortuary science programs engaged in teaching students the art of embalming, no person shall operate or maintain or hold himself or herself out as operating or maintaining any of the facilities specified in paragraph (2) of subdivision (a), unless he or she is licensed as a funeral director.

(d) Nothing in this section shall be construed to require a funeral establishment to conduct its business or financial transactions at the same location as its preparation or storage of human remains.

(e) Nothing in this chapter shall be deemed to render unlawful the conduct of any ambulance service from the same premises as those on which a licensed funeral establishment is conducted, including the maintenance in connection with the funeral establishment of garages for the ambulances and living quarters for ambulance drivers.

(Amended by Stats. 2009, Ch. 308, Sec. 86.5. Effective January 1, 2010.)



7616.2

A licensed funeral establishment shall at all times employ a licensed funeral director to manage, direct, or control its business or profession. Notwithstanding any other provisions of this chapter, licensed funeral establishments within close geographical proximity of each other, may request the bureau to allow a licensed funeral director to manage, direct, or control the business or profession of more than one facility.

(Amended by Stats. 2000, Ch. 568, Sec. 103. Effective January 1, 2001.)



7617

The business of a licensed funeral establishment shall be conducted and engaged in at a fixed place or facility.

No person, partnership, association, corporation, or other organization shall open or maintain a place or establishment at which to engage in or conduct, or hold himself or herself or itself out as engaging in or conducting, the business of a funeral establishment without a license.

(Amended by Stats. 1996, Ch. 1151, Sec. 4. Effective January 1, 1997.)



7617.1

The applicant for a funeral establishment license, or in the case the applicant is an association, partnership, or corporation, all officers of the corporation or association or all general partners of the partnership shall be at least 18 years of age and shall not have committed acts or crimes constituting grounds for denial of licensure under Section 480.

(Amended by Stats. 2001, Ch. 305, Sec. 1. Effective January 1, 2002.)



7618

An application for a funeral director’s license shall be written on a form provided by the bureau, verified by the applicant, accompanied by the fee fixed by this chapter and filed at its Sacramento office.

(Amended by Stats. 2000, Ch. 568, Sec. 104. Effective January 1, 2001.)



7619

The applicant for a funeral director’s license shall be at least 18 years of age, possess an associate of arts or science degree, or the equivalent, or a higher level of education as recognized by the Western Association of Colleges and Universities, or any other nationally recognized accrediting body of colleges and universities, and shall not have committed acts or crimes constituting grounds for denial of licensure under Section 480.

(Amended by Stats. 1996, Ch. 1151, Sec. 6. Effective January 1, 1997.)



7619.2

The bureau shall grant a funeral director’s license to any applicant who complies with this article, notwithstanding Section 7619, if the applicant can demonstrate that he or she has complied with Section 7622 on or before July 1, 1999.

(Amended by Stats. 2000, Ch. 568, Sec. 105. Effective January 1, 2001.)



7619.3

No licensed funeral director shall engage in or conduct, or hold himself or herself out as engaging in or conducting, the activities of a funeral director without being employed by, or without being a sole proprietor of, a licensed funeral establishment.

(Added by Stats. 1996, Ch. 1151, Sec. 7.5. Effective January 1, 1997.)



7620

The application shall specify the address at which the applicant proposes to engage in or conduct a place of business as a funeral director.

(Amended by Stats. 1978, Ch. 1161.)



7621

The applicant shall also furnish the bureau with satisfactory proof that the facility in which he or she intends to conduct business as a funeral director is or will be constructed, equipped and maintained in all respects as a licensed funeral establishment as defined in this chapter.

(Amended by Stats. 2000, Ch. 568, Sec. 106. Effective January 1, 2001.)



7622

Before an individual is granted a funeral director’s license, he or she shall successfully pass an examination upon the following subjects:

(a) The signs of death.

(b) The manner by which death may be determined.

(c) The laws governing the preparation, burial and disposal of human remains, and the shipment of bodies dying from infectious or contagious diseases.

(d) Local health and sanitary ordinances and regulations relating to funeral directing and embalming.

(Amended by Stats. 1996, Ch. 1151, Sec. 9. Effective January 1, 1997.)



7622.2

No person, partnership, association, corporation, or other organization shall open or maintain a place or establishment at which to engage in or conduct, or hold himself, herself, or itself out as engaging in or conducting, the activities of a funeral director without a license.

(Added by Stats. 1996, Ch. 1151, Sec. 10. Effective January 1, 1997.)



7622.5

An applicant for examination under Section 7622 shall pay the funeral director’s examination fee fixed by this chapter.

(Added by Stats. 1967, Ch. 1338.)



7623

If an applicant for a funeral establishment license proposes to engage in or conduct more than one funeral establishment, the applicant shall make a separate application and procure a separate license for each separate establishment.

(Amended by Stats. 2001, Ch. 305, Sec. 2. Effective January 1, 2002.)



7624

Not more than one person, partnership, association, corporation, or other organization engaged in business as a funeral establishment shall transact business in one specific funeral facility.

(Amended by Stats. 1996, Ch. 1151, Sec. 12. Effective January 1, 1997.)



7625

Upon receipt of an application for a license, the bureau shall cause an investigation to be made of the physical status or plans and specifications of the proposed funeral establishment, and of the other qualifications required of the applicant under this chapter, and for this purpose may subpoena witnesses, administer oaths, and take testimony.

The bureau shall grant a license if it finds that the proposed funeral establishment is or will be constructed and equipped as required by this chapter and that the applicant is qualified in all other respects as required by this chapter.

(Amended by Stats. 2000, Ch. 568, Sec. 107. Effective January 1, 2001.)



7626

The bureau shall examine and pass upon the qualifications of the applicant as to ability and experience before passing upon the physical status or plans and specifications of the proposed funeral establishment.

(Amended by Stats. 2000, Ch. 568, Sec. 108. Effective January 1, 2001.)



7626.5

Where a hearing is held to determine whether an application for a license should be granted, the proceeding shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the bureau shall have all of the powers granted therein.

(Amended by Stats. 2000, Ch. 568, Sec. 109. Effective January 1, 2001.)



7627

Every application for a funeral director’s license under this article shall be granted or refused within ninety days from the date of the filing of the application, or within thirty days after the close of the hearing upon the application, in case a hearing is held.

(Added by Stats. 1939, Ch. 39.)



7628

Any person, partnership, association, corporation, or other organization desiring to change the location of a licensed funeral establishment shall apply therefor on forms furnished by the bureau and shall include a fee fixed by this chapter.

The application shall be granted by the bureau upon the filing with the bureau of a favorable report from an inspector concerning the physical status or plans and specifications of the proposed licensed funeral establishment to the effect that it conforms to the requirements of this article.

(Amended by Stats. 2000, Ch. 568, Sec. 110. Effective January 1, 2001.)



7629

No funeral establishment shall be conducted or held forth as being conducted or advertised as being conducted under any name which might tend to mislead the public or which would be sufficiently like the name of any other licensed funeral establishment so as to constitute an unfair method of competition.

Any funeral director desiring to change the name appearing on his or her license may do so by applying to the bureau and paying the fee fixed by this chapter.

(Amended by Stats. 2009, Ch. 308, Sec. 87. Effective January 1, 2010.)



7630

(a) A funeral establishment’s license may be assigned upon payment of the fee fixed by this chapter, the filing of a completed application, and upon submission of an audit report prepared and signed by an independent certified public accountant or public accountant currently licensed in this state. The audit report shall include an unqualified opinion on the accuracy of the trust fund balances and a report of compliance with the provisions of this article and Article 9 (commencing with Section 7735). Any shortages in the trust funds shall be funded.

(b) (1) If the applicant cannot submit the audit report required in subdivision (a) due to estate matters or litigation for which the director or his or her designee is a party, the applicant may request approval from the bureau to secure a bond by an admitted surety insurer guaranteeing the payment to each account of any shortages in the trust funds. Along with the fee and the application to assign the license and transfer ownership, any applicant requesting an exception to subdivision (a) shall submit to the bureau a report, signed by an authorized representative, setting forth the reasons requested for the exception to the audit requirement and a list of all trust accounts for the funeral establishment showing the corpus of the trust, accumulated income, and current account balances for each account. If the bureau approves the request to secure a bond, the bureau shall notify the applicant of the approval and of the requirements of this section.

(2) Any applicant who knowingly provides false or misleading information pursuant to the requirements of this subdivision shall be subject to an administrative citation, which may include an order of abatement and a fine in an amount not to exceed five thousand dollars ($5,000) per violation, in addition to any other remedies that may be available to the bureau for violations of this chapter.

(3) Within 30 days from the date of the approval by the bureau, the applicant shall file satisfactory proof of the posting of a bond meeting the requirements of this section with the bureau. Once satisfactory proof of the bond is filed with the bureau and any other requirements for assignment have been met, the funeral establishment’s license may be assigned.

(c) Any applicant that obtains approval from the bureau to post a bond shall obtain a bond that is in an amount equal to 50 percent greater than the corpus of the trust and otherwise meet the requirements of this chapter. Within one year from the date of acceptance of the surety bond by the bureau and prior to the expiration of the current bond, the funeral establishment shall file a new request with the bureau to post another bond and receive approval by the bureau consistent with the requirements set forth in subdivision (b). This requirement shall be met for each year in which the assignee fails to submit an audit report and fund any shortages as required in subdivision (a).

(d) The assignee shall comply with all provisions previously placed on the assignor. The assignee shall maintain the bond referred to in this section after assignment of the funeral establishment’s license by the bureau.

(Amended by Stats. 2012, Ch. 364, Sec. 1. Effective January 1, 2013.)



7631

In case of the death of a licensed funeral director who leaves a funeral establishment as part or all of the assets of his or her estate, the bureau may issue a temporary license to his or her legal representative, unless the legal representative has committed acts or crimes constituting grounds for denial of licensure under Section 480. A temporary establishment license is valid for six months from the date of issue. However, upon the petition of the estate’s legal representative, the bureau, in its discretion, may grant a reasonable extension to allow for the assets of the estate to be distributed as circumstances warrant.

(Amended by Stats. 2003, Ch. 874, Sec. 22. Effective January 1, 2004.)



7632

A funeral director shall cause all human remains embalmed in or at the direction of his or her funeral establishment to be embalmed by a licensed embalmer, by an apprentice embalmer under the supervision of his or her licensed supervising embalmer, or by a student in a program accredited by the American Board of Funeral Service Education under the supervision of a licensed embalmer.

(Amended by Stats. 2004, Ch. 531, Sec. 1. Effective January 1, 2005.)



7633

No funeral director shall charge a fee for filing a certificate of death or for providing copies thereof in excess of fees set by statute for filing and providing certified copies of such certificates.

(Added by Stats. 1972, Ch. 557.)



7634

Notwithstanding any other provision of law, a licensed embalmer, at the request of a licensed physician, may remove tissue from human remains for transplant, or therapeutic, or scientific purposes specified in, and pursuant to, the provisions of the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code), if such embalmer has completed a course in tissue removal for transplant, or therapeutic, or scientific purposes approved by the Medical Board of California of the State of California.

(Amended by Stats. 1998, Ch. 970, Sec. 44. Effective January 1, 1999.)



7635

(a) Any person employed by, or an agent of, a licensed funeral establishment, who consults with the family or representatives of a family of a deceased person for the purpose of arranging for services as set forth in subdivision (a) of Section 7615, shall receive documented training and instruction which results in a demonstrated knowledge of all applicable federal and state laws, rules, and regulations including those provisions dealing with vital statistics, the coroner, anatomical gifts, and other laws, rules, and regulations pertaining to the duties of a funeral director. A written outline of the training program, including documented evidence of the training time, place, and participants, shall be maintained in the funeral establishment and shall be available for inspection and comment by an inspector of the bureau.

(b) This section shall not apply to anyone who has successfully passed the funeral director’s examination pursuant to Section 7622.

(Amended by Stats. 2000, Ch. 568, Sec. 113. Effective January 1, 2001.)



7636

(a) (1) Any person who holds or has held, or was named on, any license or registration under the jurisdiction of the bureau that has been, within the immediately preceding 10 years, revoked, suspended, placed on probation, or surrendered under a stipulated decision, and who is employed by, or who seeks employment with, a licensed funeral establishment in any capacity, shall inform the managing funeral director of that revocation, suspension, probation, or surrender.

(2) A person subject to this subdivision shall inform the managing funeral director upon application for employment by completing a form that shall be made available by the bureau.

(b) A managing funeral director who is informed pursuant to subdivision (a) shall notify the bureau by submitting the form within 30 days of so being informed. Failure of the managing funeral director to notify the bureau shall be a cause for a warning. A managing funeral director shall not be subject to a warning if his or her failure to notify the bureau is due to a false statement made by an employee.

(c) Any person required to notify the managing funeral director under subdivision (a) who fails to do so or who makes a false statement on the required form shall be subject to disciplinary action if that person is a licensee of the bureau, or that failure or false statement shall be cause for denial of a license under Section 480.

(d) For purposes of subdivision (a), the term “named on” applies to a person who was an owner, partner, or corporate officer of an entity that was licensed or registered under the act at the time that entity’s license or registration under the act was revoked, suspended, placed on probation, or surrendered.

(Added by Stats. 2008, Ch. 490, Sec. 1. Effective January 1, 2009.)






ARTICLE 3 - Embalmers

7640

An embalmer is one who is duly qualified to disinfect or preserve human remains by the injection or external application of antiseptics, disinfectants or preservative fluids; to prepare human bodies for transportation which are dead of contagious or infectious diseases; and to use derma surgery or plastic art for restoring mutilated features; and who is duly licensed as an embalmer under the laws of the State of California.

(Amended by Stats. 1998, Ch. 970, Sec. 46. Effective January 1, 1999.)



7641

It is unlawful for any person to embalm a body, or engage in, or hold himself or herself out as engaged in practice as an embalmer, unless he or she is licensed by the bureau. However, this section shall have no effect on students and instructors of embalming in mortuary science programs approved by the bureau.

(Amended by Stats. 2009, Ch. 307, Sec. 85. Effective January 1, 2010.)



7642

An application for an embalmer’s license shall be written on a form provided by the bureau, verified by the applicant, and accompanied by the fee fixed by this chapter.

(Amended by Stats. 2000, Ch. 568, Sec. 115. Effective January 1, 2001.)



7643

In order to qualify for a license as an embalmer, the applicant shall comply with all of the following requirements:

(a) Be over 18 years of age.

(b) Not have committed acts or crimes constituting grounds for denial of licensure under Section 480.

(c) Have completed at least two years of apprenticeship under an embalmer licensed and engaged in practice as an embalmer in this state in a funeral establishment which shall have been approved for apprentices by the bureau and while so apprenticed shall have assisted in embalming not fewer than 100 human remains; provided, however, that a person who has been licensed and has practiced as an embalmer for a minimum of three years within the seven years preceding his or her application in any other state or country and whose license has never been suspended or revoked for unethical conduct shall not be required to serve any apprenticeship in this state.

(d) Have graduated from a mortuary science program approved by the bureau and accredited by the American Board of Funeral Service Education, or its equivalent, as determined by the bureau, and furnished official transcripts from that program or equivalent.

(Amended by Stats. 2009, Ch. 307, Sec. 86. Effective January 1, 2010.)



7646

(a) The bureau shall require the applicant to pass both of the following:

(1) The sciences section of the national examination administered by the International Conference of Funeral Service Examining Boards, or its equivalent, as determined by the bureau.

(2) An examination, administered by the bureau, on the state’s laws and the rules and regulations of the bureau, including those sections of the Health and Safety Code which pertain to the funeral industry.

(b) An applicant who has previously passed the sciences section of the national examination described in paragraph (1) of subdivision (a) shall be deemed to be in compliance with that paragraph.

(c) An applicant who has previously failed the examination administered by the bureau prior to January 1, 2010, may, until June 30, 2010, retake that examination. If the applicant passes that examination, he or she shall be deemed to be in compliance with this section.

(Amended by Stats. 2009, Ch. 307, Sec. 87. Effective January 1, 2010.)



7647

Examinations shall be administered at times and places determined by the bureau and the International Conference of Funeral Service Examining Boards.

The bureau shall give notice of the time and place of the examination described in paragraph (2) of subdivision (a) of Section 7646.

(Amended by Stats. 2009, Ch. 307, Sec. 88. Effective January 1, 2010.)



7647.5

Where a hearing is held to determine whether an application for a license should be granted, the proceeding shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the bureau shall have all of the powers granted therein.

(Amended by Stats. 2000, Ch. 568, Sec. 119. Effective January 1, 2001.)



7648

No embalmer’s license is assignable, and only the licensee may engage in the practice of embalming under the license.

(Added by Stats. 1939, Ch. 39.)



7649

Except as provided in Section 102805 of the Health and Safety Code, whenever the name of any licensed embalmer is subscribed to any certificate, the purport of which is that he or she has performed any act mentioned in the certificate, the licensed embalmer shall actually sign his or her name thereto.

(Amended by Stats. 2003, Ch. 874, Sec. 24. Effective January 1, 2004.)



7650

From time to time, the bureau may examine the requirements for the issuance of licenses to embalmers in other states of the United States and cause a record to be kept of those states in which standards are maintained for embalmers, not lower than those provided in this chapter.

(Amended by Stats. 2000, Ch. 568, Sec. 120. Effective January 1, 2001.)






ARTICLE 4 - Apprentices

7660

An apprentice embalmer is a person engaged in the study of embalming under the instruction and supervision of a licensed embalmer who has had at least two years’ practical experience as a California licensed embalmer.

(Amended by Stats. 1996, Ch. 1151, Sec. 23. Effective January 1, 1997.)



7661

An application for registration as an embalmer’s apprentice shall be made upon a form provided by the bureau, verified by the applicant and accompanied by the fee fixed by this chapter.

(Amended by Stats. 2000, Ch. 568, Sec. 121. Effective January 1, 2001.)



7662

In order to qualify as an apprentice embalmer, an applicant shall comply with all of the following requirements:

(a) Be over 18 years of age.

(b) Not have committed acts or crimes constituting grounds for denial of licensure under Section 480.

(c) Do one of the following:

(1) Furnish proof showing completion of a high school course.

(2) Furnish the bureau with evidence that he or she has been licensed and has practiced as an embalmer for a minimum of three years within the seven years preceding his or her application in any other state or country and that the license has never been suspended or revoked for unethical conduct.

(3) Have graduated from a mortuary science program approved by the bureau and accredited by the American Board of Funeral Service Education, or its equivalent, as determined by the bureau, and furnished official transcripts from that program or equivalent.

(Amended by Stats. 2009, Ch. 307, Sec. 89. Effective January 1, 2010.)



7664

Certificates of apprenticeship issued pursuant to this article shall expire when the holder has been issued a license as an embalmer, or six years from the date of registration, whichever first occurs. The certificates may not be renewed, but an apprentice embalmer who has not completed his or her term of apprenticeship at the time his or her certificate expires may apply for reregistration upon compliance with Section 7661. The bureau may, when the circumstances warrant, allow an apprentice credit under a reregistration for the time actually served under a previous registration, but no reregistration shall have the effect of continuing the term of apprenticeship beyond the period specified in Section 7666.

(Amended by Stats. 2000, Ch. 568, Sec. 123. Effective January 1, 2001.)



7665

All registered apprentice embalmers shall comply with the following requirements during their period of apprenticeship:

(a) Shall file a report of apprenticeship as follows:

(1) On or before January 15 of each year covering the period of apprenticeship ending as of December 31 preceding.

(2) Upon change of supervising embalmer or employer, or both.

(3) Upon completion of apprenticeship.

(4) Upon application for leave of absence for a period in excess of 15 days.

(5) Upon suspending apprenticeship to attend a mortuary science program.

(6) Upon application for reregistration after suspension or revocation of registration if a complete report of previous registration has not been filed.

(b) The information contained in the report shall consist of a concise summary of the work done by the apprentice during the period covered thereby, shall be verified by the apprentice and certified to as correct by his or her supervising embalmer and employer. Upon request of the bureau, each funeral director in whose establishment an apprenticeship is being, or has been, served, and each embalmer under whose instruction or supervision an apprenticeship is being or has been served, shall promptly file with the bureau a report or such other information as may be requested relating to the apprenticeship. Failure to comply with the request is cause for revocation by the bureau of the approval granted to the funeral director or embalmer for the training of apprentices and is also a cause for disciplinary action against the funeral director or embalmer.

(Amended by Stats. 2009, Ch. 307, Sec. 90. Effective January 1, 2010.)



7666

(a) The term of apprenticeship shall be two years. However, if an apprentice after having served his or her apprenticeship fails to pass the examinations required for an embalmer’s license, he or she may continue for one additional term of apprenticeship, which shall be the maximum apprenticeship permitted and provided further that an apprentice may, upon filing an application therefor, be permitted to continue the apprenticeship for a period not to exceed six months, if approved, for any of the following reasons:

(1) While awaiting the processing of applications submitted to the bureau.

(2) While awaiting notification of grades of examinations required under Section 7646.

(3) While awaiting the commencement of a class of a mortuary science program when the apprentice intends to enroll in the program.

Applications filed for an extension of apprenticeship shall be filed by the applicant with the bureau not fewer than 15 days prior to the date the applicant requests the extension to commence.

(b) Terms of apprenticeship may be served before, after, or divided by the mortuary science program at the option of the apprentice; provided, however, that the term of apprenticeship must be completed, excluding time spent in active military service, within six years from the date of original registration, or from the date an apprentice successfully passes the examinations for an embalmer’s license required in Section 7646, whichever first occurs, and provided further that if the term of apprenticeship is not completed within the six-year period, the bureau may require that the applicant serve the additional term of apprenticeship, not to exceed two years.

(c) A student attending a mortuary science program may register as an apprentice during the program term but shall receive no credit for apprenticeship on the term required by this code unless he or she is also a full-time employee of a funeral director.

(d) An apprentice while serving his or her required term of apprenticeship shall be a full-time employee in the funeral establishment in which he or she is employed.

(Amended by Stats. 2009, Ch. 307, Sec. 91. Effective January 1, 2010.)



7667

(a) The bureau shall have the power to grant leaves of absence and extensions of leaves of absence and approve absences during the term of apprenticeship.

(b) A leave of absence, including any extensions, shall not be approved for a longer period than an aggregate of one year.

(c) No credit will be given to an apprentice on his or her apprenticeship for the period during which he or she is absent from duty on leave.

(d) Application for a leave of absence and for an extension thereof shall be made by the apprentice on a form provided by the bureau.

(e) Upon termination of a leave of absence, the apprentice shall report that fact to the bureau within 10 days of his or her resumption of apprenticeship by returning to the bureau, his or her certificate of registration accompanied by a statement as to the resumption of apprenticeship which statement shall be certified as correct by the funeral director in whose establishment he or she is to resume his or her duties and by the embalmer under whose supervision he or she is to resume his or her apprenticeship.

(f) Failure to report within 10 days after the expiration date of any leave of absence shall be cause for cancellation of the registration of an apprentice.

(Amended by Stats. 2000, Ch. 568, Sec. 126. Effective January 1, 2001.)



7668

The bureau may suspend or revoke a certificate of apprenticeship, after notice and upon complaint and hearing in accordance with the provisions of Article 6, if the apprentice is guilty of any of the following acts or omissions:

(a) Failure to devote full-time employment to the duties of his or her apprenticeship.

(b) Failure to make any report required by this chapter.

(c) Absence from duty except as provided in this code.

(d) Being on duty as an apprentice while under the influence of any controlled substance, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, or any dangerous drug as defined in Article 2 (commencing with Section 4015) of Chapter 9 of the Business and Professions Code, or alcoholic beverages or other intoxicating substances, to an extent dangerous or injurious to himself, herself, any person, or the public to the extent that such use impairs his or her ability to conduct with safety to the public the practice authorized by his or her certification.

(e) Disobedience of proper orders or instructions of his or her superior.

(f) Violation of any provision of this chapter or any rule or regulation of the bureau.

(g) Soliciting business for a funeral director or for an embalmer in violation of this chapter.

(h) Fraud or misrepresentation in obtaining a certificate of registration as an apprentice.

(i) Conviction of a crime substantially related to the qualifications, functions and duties of an apprentice, in which case the record of conviction, or a certified copy, shall be conclusive evidence of the conviction.

(Amended by Stats. 2000, Ch. 568, Sec. 127. Effective January 1, 2001.)



7669

An apprentice who has had his or her certificate of apprenticeship suspended or revoked may, within one year after the suspension or revocation apply for reregistration upon compliance with the law in effect at the time he or she so applies and payment of the apprentice application fee fixed by this chapter. No reregistration shall have the effect of continuing an apprenticeship beyond the period specified in Section 7666.

The bureau may, when the circumstances warrant, allow an apprentice credit under a reregistration for the time actually served under a previous registration, but if the previous registration has been suspended or revoked for unprofessional conduct, not more than 75 percent of the time previously served shall be credited on the reregistration.

(Amended by Stats. 2000, Ch. 568, Sec. 128. Effective January 1, 2001.)



7670

(a) The apprenticeship required by this article shall be served in a licensed funeral establishment that shall have been previously approved for apprenticeship training by the bureau. In order to qualify for approval the funeral director shall submit to the bureau an application, accompanied by the fee fixed by this chapter, showing:

(1) That not less than 50 human remains per apprentice employed have been embalmed in the establishment during the 12 months immediately preceding the date of the application.

(2) That the applicant has, and will continue to have, in full-time employment, for each two apprentices employed in his or her establishment, a California embalmer who has had not less than two years’ practical experience as a California licensed embalmer immediately preceding the date of the application.

(3) That the licensed funeral establishment of that applicant meets the requirements of law as to equipment, cleanliness and sanitation as determined by an inspection report filed with the bureau.

(b) Licensed funeral establishments under common ownership within close geographical proximity of each other may request any of the following from the bureau:

(1) To be treated in aggregate for the purpose of meeting the requirements of paragraph (1) of subdivision (a).

(2) To designate one additional supervising embalmer per registered apprentice.

(3) To allow a registered apprentice to serve in any or all of the licensed funeral establishments requested and approved pursuant to this section.

(c) Approval granted under this section shall be renewed annually upon application by the funeral director, showing continued compliance with the foregoing provisions of this section, filed with the bureau not later than January 15 of each year. An application for renewal shall be accompanied by the fee fixed by this chapter.

(Amended by Stats. 2000, Ch. 568, Sec. 129. Effective January 1, 2001.)



7671

No person who is a duly registered apprentice or a student at an approved mortuary science program in California at the time of any amendment to this chapter raising the requirements for apprentice embalmers or license as an embalmer shall be required to comply with the provisions of that amendment.

(Amended by Stats. 2009, Ch. 307, Sec. 92. Effective January 1, 2010.)






ARTICLE 5 - Licenses

7680

Every license issued shall be displayed conspicuously in the place of business or employment of the licensee.

The form and content of every license issued shall be determined in accordance with Section 164.

(Amended by Stats. 1971, Ch. 716.)






ARTICLE 5.5 - Funeral Practices

7685

(a) (1) Every funeral director shall provide to any person, upon beginning discussion of prices or of the funeral goods and services offered, a written or printed list containing, but not necessarily limited to, the price for professional services offered, which may include the funeral director’s services, the preparation of the body, the use of facilities, and the use of automotive equipment. All services included in this price or prices shall be enumerated. The funeral director shall also provide a statement on that list that gives the price range for all caskets offered for sale.

(2) The list shall also include a statement indicating that the survivor of the deceased who is handling the funeral arrangements, or the responsible party, is entitled to receive, prior to the drafting of any contract, a copy of any preneed agreement that has been signed and paid for, in full or in part, by or on behalf of the deceased, and that is in the possession of the funeral establishment.

(3) The funeral director shall also provide a written statement or list that, at a minimum, specifically identifies a particular casket or caskets by price and by thickness of metal, or type of wood, or other construction, interior and color, in addition to other casket identification requirements under Part 453 of Title 16 of the Code of Federal Regulations and any subsequent version of this regulation, when a request for specific information on a casket or caskets is made in person by any individual. Prices of caskets and other identifying features such as thickness of metal, or type of wood, or other construction, interior and color, in addition to other casket identification requirements required to be given over the telephone by Part 453 of Title 16 of the Code of Federal Regulations and any subsequent version of this regulation, shall be provided over the telephone, if requested.

(b) (1) Each licensed funeral establishment that maintains an Internet Web site shall post on its Internet Web site the list of funeral goods and services that are required to be included in the establishment’s general price list, pursuant to federal rule, and a statement that the general price list is available upon request.

(2) Information posted pursuant to paragraph (1) shall be provided by a link from the home page of the Internet Web site.

(3) An establishment that posts on its Internet Web site home page the words “price information” or a similar phrase that includes the word “price,” with a link that leads to the establishment’s general price list, need not comply with paragraphs (1) or (2).

(4) Nothing in this subdivision shall be construed to affect an establishment’s obligations under federal or state law effective prior to January 1, 2013.

(5) This subdivision shall become operative on January 1, 2013.

(Amended by Stats. 2011, Ch. 386, Sec. 1. Effective January 1, 2012.)



7685.1

(a) The funeral director shall in a conspicuous manner place the price on each casket. Individual price tags on caskets shall include the thickness of metal, or type of wood, or other construction, as applicable, in addition to interior and color information. Each casket shall be priced individually, irrespective of the type of service purchased. If a funeral director advertises a funeral service for a stated amount, he or she shall display in a reasonably convenient location in the showroom and have available for sale, any casket which is used for determining that price.

(b) No funeral director shall charge the survivor of the deceased who is handling the funeral or burial arrangements or the responsible party a handling fee for a casket supplied by the survivor or responsible party.

(c) No funeral director or embalmer shall charge any additional fee for handling or embalming a body when death was due to a contagious or infectious disease.

(Amended by Stats. 1992, Ch. 797, Sec. 2. Effective January 1, 1993.)



7685.2

(a) No funeral director shall enter into a contract for furnishing services or property in connection with the burial or other disposal of human remains until he or she has first submitted to the potential purchaser of those services or property a written or printed memorandum containing the following information, provided that information is available at the time of execution of the contract:

(1) The total charge for the funeral director’s services and the use of his or her facilities, including the preparation of the body and other professional services, and the charge for the use of automotive and other necessary equipment.

(2) An itemization of charges for the following merchandise as selected: the casket, an outside receptacle, and clothing.

(3) An itemization of fees or charges and the total amount of cash advances made by the funeral director for transportation, flowers, cemetery or crematory charges, newspaper notices, clergy honorarium, transcripts, telegrams, long distance telephone calls, music, and any other advances as authorized by the purchaser.

(4) An itemization of any other fees or charges not included above.

(5) The total of the amount specified in paragraphs (1) to (4), inclusive.

If the charge for any of the above items is not known at the time the contract is entered into, the funeral director shall advise the purchaser of the charge therefor, within a reasonable period after the information becomes available. All prices charged for items covered under Sections 7685 and 7685.1 shall be the same as those given under such sections.

(b) A funeral establishment shall obtain from the person with the right to control the disposition pursuant to Section 7100 of the Health and Safety Code, or the person prearranging the cremation and disposition of his or her own remains, a signed declaration designating specific instructions with respect to the disposition of cremated remains. The bureau shall make available a form upon which the declaration shall be made. The form shall include, but not be limited to, the names of the persons with the right to control the disposition of the cremated remains and the person who is contracting for the cremation services; the name of the deceased; the name of the funeral establishment in possession of the remains; the name of the crematorium; and specific instructions regarding the manner, location, and other pertinent details regarding the disposition of cremated remains. The form shall be signed and dated by the person arranging for the cremation and the funeral director, employee, or agent of the funeral establishment in charge of arranging or prearranging the cremation service.

(c) A funeral director entering into a contract to furnish cremation services shall provide to the purchaser of cremation services, either on the first page of the contract for cremation services, or on a separate page attached to the contract, a written or printed notice containing the following information:

(1) A person having the right to control disposition of cremated remains may remove the remains in a durable container from the place of cremation or interment, pursuant to Section 7054.6 of the Health and Safety Code.

(2) If the cremated remains container cannot accommodate all cremated remains of the deceased, the crematory shall provide a larger cremated remains container at no additional cost, or place the excess in a second container that cannot easily come apart from the first, pursuant to Section 8345 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 568, Sec. 130. Effective January 1, 2001.)



7685.3

The current address, telephone number, and name of the Department of Consumer Affairs, Cemetery and Funeral Bureau shall appear on the first page of any contract for goods and services offered by a funeral director. At a minimum, the information shall be in 8-point boldface type and make this statement:

“FOR MORE INFORMATION ON FUNERAL, CEMETERY, AND CREMATION MATTERS, CONTACT: DEPARTMENT OF CONSUMER AFFAIRS, CEMETERY AND FUNERAL BUREAU (ADDRESS), (TELEPHONE NUMBER).”

(Amended by Stats. 2001, Ch. 305, Sec. 4. Effective January 1, 2002.)



7685.5

(a) The bureau shall make available to funeral establishments and cemetery authorities a copy of a consumer guide for funeral and cemetery purchases for purposes of reproduction and distribution. The funeral and cemetery guide that is approved by the bureau, in consultation with the funeral and cemetery industries and any other interested parties, shall be made available in printed form and electronically through the Internet.

(b) A funeral establishment shall prominently display and make available to any individual who, in person, inquires about funeral or cemetery purchases, a copy of the consumer guide for funeral and cemetery purchases, reproduced as specified in subdivision (a).

(c) Prior to the drafting of a contract for funeral services, the funeral establishment shall provide, for retention, the consumer with a copy of the consumer guide for funeral and cemetery purchases described in subdivisions (a) and (b).

(Amended by Stats. 2001, Ch. 715, Sec. 2. Effective January 1, 2002.)



7685.6

(a) Every funeral establishment, prior to drafting any contract for funeral goods or services, shall present to the survivor of the deceased who is handling the funeral arrangements, or the responsible party, a statement disclosing whether or not the funeral establishment has any preneed agreement made by or on behalf of the deceased. If the funeral establishment has a preneed agreement made by or on behalf of the deceased, the statement shall also declare the establishment’s compliance with Section 7745. The disclosure statement shall be signed and dated by the representative of the funeral establishment and by the survivor or responsible party. The completed disclosure statement shall be retained by the funeral establishment for a period of time determined by the bureau, and a copy shall be given to the survivor or responsible party.

(b) The bureau shall develop a form, in consultation with the funeral industry and any other interested parties, that is separate and distinct from other forms, upon which the disclosure statement shall be made. The bureau shall make the form available to funeral establishments for purposes of reproduction and distribution, and the form shall also be available electronically through the Internet. The form shall be simple and easy to read and shall include all of the following:

(1) The definition of a preneed arrangement, adopted by the bureau by regulation.

(2) A statement of the funeral establishment’s responsibilities under Section 7745.

(3) Information about how the consumer may contact the bureau for more information or how to file a complaint against a licensee.

(c) A violation of this section constitutes grounds for disciplinary action.

(d) This section shall become operative July 1, 2002.

(Added by Stats. 2001, Ch. 715, Sec. 3. Effective January 1, 2002. Section operative July 1, 2002, by its own provisions.)






ARTICLE 6 - Disciplinary Proceedings

7686

The bureau may suspend or revoke licenses, after proper notice and hearing to the licensee, if the licensee has been found guilty by the bureau of any of the acts or omissions constituting grounds for disciplinary action. The proceedings under this article shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the bureau shall have all the powers granted therein.

(Amended by Stats. 2000, Ch. 568, Sec. 133. Effective January 1, 2001.)



7686.5

All accusations against licensees shall be filed with the bureau within two years after the performance of the act or omission alleged as the ground for disciplinary action; provided, however, that the foregoing provision shall not constitute a defense to an accusation alleging fraud or misrepresentation as a ground for disciplinary action. The cause for disciplinary action in such case shall not be deemed to have accrued until discovery, by the bureau, of the facts constituting the fraud or misrepresentation, and, in such case, the accusation shall be filed within three years after such discovery.

(Amended by Stats. 2000, Ch. 568, Sec. 134. Effective January 1, 2001.)



7687

Upon receipt of a complaint, the bureau may make or cause to be made such investigation as it deems necessary.

(Amended by Stats. 2000, Ch. 568, Sec. 135. Effective January 1, 2001.)



7690

The bureau may discipline every accused licensee whose default has been entered or who has been tried and found guilty, after formal hearing, of any act or omission constituting a ground for disciplinary action.

Any of the following penalties may be imposed by the bureau:

(a) Suspension of the disciplinary order.

(b) Reproval, public or private.

(c) Probation.

(d) Suspension of the right to practice.

(e) Revocation of the right to practice.

(f) Such other penalties as the bureau deems fit.

(Amended by Stats. 2000, Ch. 568, Sec. 136. Effective January 1, 2001.)



7691

Conviction of a crime substantially related to the qualifications, functions and duties of the license holder in question constitutes a ground for disciplinary action. The record of conviction, or a certified copy thereof, shall be conclusive evidence of such conviction.

(Amended by Stats. 1978, Ch. 1161.)



7692

Misrepresentation or fraud in the conduct of the business or the profession of a funeral director or embalmer constitutes a ground for disciplinary action.

(Added by Stats. 1939, Ch. 39.)



7692.5

Any false or misleading statement regarding any law or regulation pertaining to the preparation for burial, transportation for burial, or burial of the dead, made wilfully by a licensee to obtain business as a funeral director or embalmer, constitutes a ground for disciplinary action.

(Added by Stats. 1953, Ch. 1383.)



7693

False or misleading advertising as a funeral establishment, funeral director, or embalmer constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 970, Sec. 72. Effective January 1, 1999.)



7694

Solicitation, after a death or while a death is impending, of funeral directing or embalming business by the licensee, or by the agents, assistants or employees of the licensee, when such solicitation is authorized or ratified by the licensee, constitutes a ground for disciplinary action. This section does not prohibit general advertising.

(Amended by Stats. 1941, Ch. 87.)



7695

Employment by the licensee of persons known as “cappers” or “steerers” or “solicitors,” or other such persons to solicit, after a death or while a death is impending, funeral directing or embalming business constitutes a ground for disciplinary action.

(Amended by Stats. 1941, Ch. 88.)



7696

Employment, directly or indirectly, of any apprentice, agent, assistant, embalmer, employee or other person, on part or full time, or on commission, for the purpose of calling upon individuals or institutions by whose influence human remains may be turned over to a particular funeral director or embalmer constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 970, Sec. 73. Effective January 1, 1999.)



7697

The buying, after a death or while a death is impending, of funeral directing and embalming business by the licensee, the licensee’s agents, assistants or employees, or the direct or indirect payment, or offer of payment, of a commission by the licensee, the licensee’s agents, assistants or employees for the purpose of such buying of business, constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 970, Sec. 74. Effective January 1, 1999.)



7699

Aiding or abetting an unlicensed person to practice funeral directing or embalming constitutes a ground for disciplinary action.

(Added by Stats. 1939, Ch. 39.)



7700

Using profane, indecent, or obscene language in the course of the preparation for burial, removal, or other disposition of, or during the funeral service for, human remains, or within the immediate hearing of the family or relatives of a deceased, whose remains have not yet been interred or otherwise disposed of constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 970, Sec. 75. Effective January 1, 1999.)



7701

Solicitation or acceptance by a licensee of any commission or bonus or rebate in consideration of recommending or causing human remains to be disposed of in any crematory, mausoleum or cemetery constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 970, Sec. 76. Effective January 1, 1999.)



7701.5

Solicitation or acceptance by a licensee of any commission or bonus or rebate in consideration of recommending or causing the purchase of flowers from any particular florist or dealer in flowers, for use in connection with a funeral service, constitutes a ground for disciplinary action.

(Added by Stats. 1953, Ch. 1240.)



7702

Using any casket or part of a casket which has previously been used as a receptacle for, or in connection with the burial or other disposition of, human remains constitutes a ground for disciplinary action; provided, however, this section shall not apply to exterior casket hardware which is not sold to the purchaser, or where same is reserved by contract.

(Amended by Stats. 1998, Ch. 970, Sec. 77. Effective January 1, 1999.)



7703

Violation of any of the provisions of this chapter or of the rules and regulations adopted pursuant to this chapter constitutes a ground for disciplinary action.

(Amended by Stats. 1976, Ch. 961.)



7704

Violation of any state law or municipal or county ordinance or regulation affecting the handling, custody, care or transportation of human remains constitutes a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 970, Sec. 78. Effective January 1, 1999.)



7705

Fraud or misrepresentation in obtaining a license constitutes a ground for disciplinary action.

(Added by Stats. 1939, Ch. 39.)



7706

Refusing to surrender promptly the custody of human remains, the personal effects, and any certificate or permit required under Division 102 (commencing with Section 102100) of the Health and Safety Code that is in the possession or control of the licensee upon the express order of the person lawfully entitled to custody of the human remains constitutes a ground for disciplinary action.

(Amended by Stats. 2003, Ch. 874, Sec. 25. Effective January 1, 2004.)



7707

Gross negligence, gross incompetence or unprofessional conduct in the practice of funeral directing or embalming constitutes a ground for disciplinary action.

(Amended by Stats. 1957, Ch. 652.)



7708

The bureau, after a hearing, may deny the application of a funeral establishment, funeral director, embalmer, or apprentice embalmer on proof that the applicant has committed acts or crimes constituting grounds for denial of licensure under Section 480. The record of conviction, or a certified copy thereof, shall be conclusive evidence of the conviction.

(Amended by Stats. 2000, Ch. 568, Sec. 137. Effective January 1, 2001.)



7709

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article. The bureau may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 2000, Ch. 568, Sec. 138. Effective January 1, 2001.)



7711

When a funeral establishment, funeral director or embalmer has had his, or her, or its license suspended, canceled, or revoked by the bureau, the bureau, upon written application by the licensee affected, upon not less than 10 days’ notice to all parties of record in the particular case, and after hearing all evidence offered in support of and in opposition to that application, may, in its discretion, and upon those terms as it may deem just, reinstate the applicant.

(Amended by Stats. 2000, Ch. 568, Sec. 139. Effective January 1, 2001.)






ARTICLE 7 - Penal Provisions

7715

Any person, partnership, association, corporation, or other form of organization, or any agent or representative thereof, who violates any of the provisions of this chapter is guilty of a misdemeanor.

(Amended by Stats. 1998, Ch. 970, Sec. 83. Effective January 1, 1999.)



7716

Every funeral establishment, funeral director or embalmer, or the agents or representatives thereof, who, after a death or while a death is impending, pays, offers to pay or causes to be paid, directly or indirectly, any sum of money or other valuable consideration for the securing of business is guilty of a misdemeanor.

(Amended by Stats. 1996, Ch. 1151, Sec. 35. Effective January 1, 1997.)



7717

Every person, who pays or causes to be paid or offers to pay to any funeral establishment, funeral director or embalmer, or to the agent, assistant or employee of either, any commission or bonus or rebate or other thing of value in consideration of the funeral establishment, funeral director or embalmer recommending or causing human remains to be disposed of in any crematory, mausoleum or cemetery, is guilty of a misdemeanor.

(Amended by Stats. 1996, Ch. 1151, Sec. 36. Effective January 1, 1997.)



7717.5

Every person who pays or causes to be paid or offers to pay to any funeral establishment, funeral director or embalmer, or to the agent, assistant or employee of either, any commission or bonus or rebate or other thing of value in consideration of the funeral establishment, funeral director or embalmer recommending or causing the purchase of flowers from any particular florist or dealer in flowers, for use in connection with a funeral service, is guilty of a misdemeanor; provided, that this section shall not apply to a funeral establishment or funeral director who owns or operates a flower shop as a part of his, her or its funeral business, or to his, her or its agents or employees.

(Amended by Stats. 1996, Ch. 1151, Sec. 37. Effective January 1, 1997.)



7718

Every person who, after a death or while a death is impending, solicits or accepts any sum of money or other valuable consideration, directly or indirectly, from a funeral establishment, funeral director or embalmer, his, her, or its agent or representative, in order that the funeral establishment, funeral director or embalmer might obtain business, is guilty of a misdemeanor.

(Amended by Stats. 1996, Ch. 1151, Sec. 38. Effective January 1, 1997.)



7718.5

Every person as an individual, as a partner in a partnership or as an officer or employee of a corporation, association or other organization, who, without a license, holds himself or herself out as a funeral director, is guilty of a misdemeanor.

(Amended by Stats. 1998, Ch. 970, Sec. 84. Effective January 1, 1999.)



7719

Every person guilty of a misdemeanor under the provisions of this chapter, shall, upon conviction thereof, be punished by imprisonment in the county jail for not more than six months, or by a fine not exceeding one thousand dollars ($1,000), or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 29. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 8 - Revenue

7725

A license issued under this chapter shall expire each year on the last day of the month in which the license was originally issued. To renew an unexpired license, the licenseholder shall on or before the date on which it would otherwise expire, apply for renewal on a form prescribed by the bureau, and pay the renewal fee prescribed by this chapter.

The bureau shall mail to each licensed funeral establishment, funeral director, and embalmer, addressed to him or her at his or her address of record, a notice that a renewal fee is due and payable.

(Amended by Stats. 2003, Ch. 874, Sec. 26. Effective January 1, 2004.)



7725.2

Except as otherwise provided in this article, a license that has expired may be renewed at any time within five years after its expiration on filing of an application for renewal on a form prescribed by the bureau and payment of all accrued and unpaid renewal fees. If the license is not renewed within 30 days after its expiration the licensee, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which all renewal fees are paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license shall continue in effect through the date provided in Section 7725 that next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

If a license is not renewed within one year following its expiration, the bureau may require as a condition of renewal that the holder of the license pass an examination on the appropriate subjects provided by this chapter.

(Amended by Stats. 2001, Ch. 306, Sec. 9. Effective January 1, 2002.)



7725.3

A suspended license is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the holder of the license, while it remains suspended and until it is reinstated, to engage in the activity to which the license relates, or in any other activity or conduct in violation of the order or judgment by which it was suspended.

(Amended by Stats. 1967, Ch. 1338.)



7725.4

A revoked license is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the holder of the license, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated plus the delinquency fee, if any, accrued at the time of its revocation.

(Amended by Stats. 1967, Ch. 1338.)



7725.5

A license that is not renewed within five years after its expiration may not be renewed, restored, reissued, or reinstated thereafter. The holder of the expired license may obtain a new license only if the holder pays all of the fees, and meets all of the requirements, other than requirements relating to education, set forth in this chapter for obtaining an original license, except that the bureau may issue a new license to the holder without examination if the holder establishes to the bureau’s satisfaction that, with due regard for the public interest, the holder is qualified to engage in the activity in which the holder again seeks to be licensed. The bureau may, by appropriate regulation, provide for the waiver or refund of all or any part of the application fee in those cases in which a license is issued without examination under this section.

The provisions of this section do not apply to certificates of apprenticeship.

(Amended by Stats. 2009, Ch. 307, Sec. 93. Effective January 1, 2010.)



7727

On or before the 10th day of each month, the department shall pay into the State Treasury and report to the State Controller all the fees received for the bureau. The fees shall be received by the State Treasurer and placed in the State Funeral Directors and Embalmers Fund, which fund is available for expenditures necessary for the proper administration of this chapter.

(Amended by Stats. 2000, Ch. 568, Sec. 143. Effective January 1, 2001.)



7729

The amount of the fees prescribed by this chapter shall be fixed according to the following schedule with the minimum amount specified being the amount fixed on January 1, 1988.

(a) The application fee for a funeral director’s license shall be not less than one hundred dollars ($100) and not more than two hundred dollars ($200).

(b) The application fee for change of location of a funeral establishment’s license shall be not less than one hundred fifty dollars ($150) and not more than two hundred fifty dollars ($250).

(c) The application fee for permission to assign a funeral establishment’s license shall be not less than two hundred dollars ($200) and not more than three hundred dollars ($300).

(d) The license renewal fee payable by a licensed funeral director shall be not less than one hundred dollars ($100) and not more than two hundred dollars ($200). The fee for a delinquent renewal of a funeral director’s license shall be 150 percent of the timely renewal fee.

(e) The application fee for an embalmer’s license and the examination on the state’s laws required under paragraph (2) of subdivision (a) of Section 7646 for the license shall be not less than one hundred dollars ($100) and not more than one hundred fifty dollars ($150).

(f) The renewal fee payable by a licensed embalmer shall be not less than seventy-five dollars ($75) and not more than one hundred twenty-five dollars ($125). The fee for a delinquent renewal of an embalmer’s license shall be 150 percent of the timely renewal fee.

(g) The application fee for a certificate of registration as an apprentice embalmer shall be not less than thirty dollars ($30) and not more than sixty dollars ($60).

(h) The fee for an application by a funeral establishment for approval to train apprentice embalmers and for renewal of that approval shall be not less than fifty dollars ($50) and not more than one hundred dollars ($100).

(i) The application fee for a funeral director’s examination shall be not less than seventy-five dollars ($75) and not more than one hundred dollars ($100).

(j) The fee for a timely filing of an individual report or a combined report on preneed trust funds shall be not less than one hundred dollars ($100) and not more than two hundred dollars ($200). The fee for a late filing of any report on preneed trust funds shall be 150 percent of the applicable timely fee.

(k) The application fee for permission to change the name appearing on a funeral establishment’s license shall be not less than one hundred dollars ($100) and not more than two hundred dollars ($200), and for permission to change the name on any other license or certificate, not less than twenty dollars ($20) and not more than forty dollars ($40).

(l) The application fee for a duplicate funeral director’s license, a duplicate funeral establishment’s license, a duplicate embalmer’s license, or a duplicate certificate of registration as an apprentice embalmer, shall be not less than twenty dollars ($20) and not more than forty dollars ($40).

(m) The fee for filing a report of a change of corporate officers, managers, or preneed trust fund trustees shall be not less than twenty-five dollars ($25) and not more than fifty dollars ($50).

(n) The application fee for a funeral establishment license shall be not less than three hundred dollars ($300) and not more than four hundred dollars ($400).

(o) The license renewal fee for a licensed funeral establishment shall be not less than three hundred dollars ($300) nor more than four hundred dollars ($400).

(Amended by Stats. 2009, Ch. 307, Sec. 94. Effective January 1, 2010.)






ARTICLE 9 - Preneed Funeral Arrangements

7735

No funeral establishment licensed under the laws of the State of California, or the agents or employees of a funeral establishment, shall enter into or solicit any preneed arrangement, contract, or plan, hereinafter referred to as “contract,” requiring the payment to the licensee of money or the delivery to the licensee of securities to pay for the final disposition of human remains or for funeral services or for the furnishing of personal property or funeral merchandise, wherein the use or delivery of those services, property or merchandise is not immediately required, unless the contract requires that all money paid directly or indirectly and all securities delivered under that agreement or under any agreement collateral thereto, shall be held in trust for the purpose for which it was paid or delivered until the contract is fulfilled according to its terms; provided, however, that any payment made or securities deposited pursuant to this article shall be released upon the death of the person for whose benefit the trust was established as provided in Section 7737. The income from the trust may be used to pay for a reasonable annual fee for administering the trust, including a trustee fee to be determined by the bureau, and to establish a reserve of not to exceed 10 percent of the corpus of the trust as a revocation fee in the event of cancellation on the part of the beneficiary. The annual fee for trust administration may be recovered by withdrawals from accumulated trust income, provided that total withdrawals for this purpose shall not exceed the amount determined by the bureau. In no case shall the total amount withdrawn in a year for trust administration exceed the total amount of posted trust income for the immediate 12 preceding months. In addition to annual fees and reserves authorized by this section, a trustee may, at its election, pay taxes on the earnings on any trust pursuant to Section 17760.5 of the Revenue and Taxation Code. In no event, however, shall taxes paid on the earnings of any trust be considered part of the fees or reserves authorized by this section. All remaining income shall be accumulated in trust.

None of the corpus of the trust shall be used for payment of any commission nor shall any of the corpus of the trust be used for other expenses of trust administration, or for the payment of taxes on the earnings of the trust.

(Amended by Stats. 2000, Ch. 757, Sec. 1. Effective January 1, 2001.)



7735.5

The preneed funeral arrangement contract shall clearly state if benefits are unavailable or limited for any reason.

(Added by Stats. 2001, Ch. 715, Sec. 4. Effective January 1, 2002.)



7736

For the purposes of this article the term “trustee” shall mean any banking institution or trust company legally authorized and empowered by the State of California to act as trustee in the handling of trust funds or not less than three persons one of whom may be an employee of the funeral establishment; the word “trustor” shall mean any person who pays the money or deposits the securities used for those preneed arrangements; the term “beneficiary” shall be the person for whom the funeral services are arranged; the words “corpus of the trust” shall include all moneys paid and securities delivered by the trustor pursuant to the provisions of the article.

(Amended by Stats. 2000, Ch. 757, Sec. 2. Effective January 1, 2001.)



7737

All securities purchased by the trustor for deposit in trust and all money received from the trustor for deposit in trust shall be placed in trust with a trustee within 30 days of their receipt by the funeral establishment pursuant to a trust agreement executed by the funeral establishment, the trustor and trustee which shall provide that the trustee shall hold the money or securities in trust for the purposes for which deposited and that the trustee, upon the signature of a majority of such trustees, shall deliver the corpus of the trust to the funeral establishment upon the filing of a certified copy of the death certificate or other satisfactory evidence of the death of the beneficiary, together with satisfactory evidence that the funeral establishment has furnished the merchandise and services, provided, however, that (1) in the case of a trust agreement between any of the trustees set forth in Section 7736 and a recipient of public assistance, under the provisions of subdivision (a) of Section 11158 or paragraph (1) of subdivision (e) of Section 12152 of the Welfare and Institutions Code, and provided the value limitations of those sections are not exceeded, such trust agreement may further provide that it is irrevocable, and (2) in all other cases such trust agreement shall further provide that at any time before the funeral establishment has furnished the merchandise and services provided for in the contract the trustor or the legally appointed representative may in writing demand and receive the return of the corpus of the trust, together with any income accrued in the trust, less the revocation fee provided for in Section 7735; provided, however, that if and when the trustor becomes otherwise eligible, or in order to become eligible, for public social services, as provided in Division 9 (commencing with Section 10000) of the Welfare and Institutions Code, he or she may agree, at his or her option, that the trust shall be irrevocable in order to avail himself or herself of the provisions of Section 11158 or Section 12152 of the Welfare and Institutions Code. The delivery of the corpus of the trust and the accumulated income to the funeral establishment performing the services, trustor or beneficiary pursuant to the terms of this article and the trust agreement herein referred to, shall relieve the trustee of any further liabilities with regard to those funds or income therefrom.

(Amended by Stats. 1996, Ch. 1151, Sec. 42. Effective January 1, 1997.)



7737.3

All commingled preneed trust funds held by a funeral establishment shall be subject to an annual, independent certified financial audit with a copy of the audit to be submitted to the bureau for review within 120 days of the close of the fund’s fiscal year. Any findings of noncompliance with existing law regarding preneed trust funds shall be identified by the auditor in a separate report for review and action by the bureau. Audits and reports of noncompliance shall be filed simultaneously.

(Amended by Stats. 2000, Ch. 568, Sec. 144. Effective January 1, 2001.)



7737.5

A trustee may deposit the corpus of the trust in any financial institution insured by the Federal Deposit Insurance Corporation.

(Amended by Stats. 1998, Ch. 970, Sec. 91. Effective January 1, 1999.)



7737.7

A trustee may deposit the corpus of the trust in any credit union which is insured by the National Credit Union Share Insurance Fund.

(Added by Stats. 1987, Ch. 764, Sec. 1.)



7738

A licensed funeral establishment that is also a licensed cemetery authority shall not deposit any money or securities received in connection with preneed funeral arrangements in a special endowment care fund as provided in Article 4 (commencing with Section 8775) of Chapter 5 of Part 3 of Division 8 of the Health and Safety Code, nor shall a licensed funeral establishment permit the deposit of any money or securities received in connection with a special endowment care fund into a preneed funeral trust fund. Nothing in this section shall require the liquidation or conversion of any lawful investment existing on December 31, 1981.

(Amended by Stats. 1996, Ch. 1151, Sec. 44. Effective January 1, 1997.)



7739

Any person willfully violating the provisions of this article or any of them shall be punishable either by imprisonment in a county jail for a period not exceeding six months, or by fine not exceeding five hundred dollars ($500), or by both imprisonment and fine, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or two or three years. If the violator is a funeral establishment licensee, he or she shall also be subject to disciplinary action as provided in Article 6 (commencing with Section 7686).

(Amended by Stats. 2011, Ch. 15, Sec. 19. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



7740

The bureau is authorized to enforce of its own initiative the provisions of this article and may adopt such rules and regulations as in its opinion may be necessary to perform such duties and to safeguard the trust funds subject to this chapter.

(Amended by Stats. 2000, Ch. 568, Sec. 145. Effective January 1, 2001.)



7740.5

A funeral establishment shall pay to the bureau the fee fixed by this chapter for filing with the bureau any report on preneed trust funds required by rules and regulations of the bureau adopted pursuant to Section 7740.

(Amended by Stats. 2000, Ch. 568, Sec. 146. Effective January 1, 2001.)



7741

Nothing in this article shall apply to cemetery property; cemetery commodities; cemetery service; or merchandise that is delivered as soon as paid for.

(Added by Stats. 1965, Ch. 1414.)



7742

Nothing in this article shall apply to any arrangement, contract or plan for the issuance of securities now or hereafter authorized under a permit of the Commissioner of Corporations of this state.

(Added by Stats. 1965, Ch. 1414.)



7745

Every funeral establishment shall present to the survivor of the deceased who is handling the funeral arrangements or the responsible party a copy of any preneed agreement which has been signed and paid for in full, or in part by, or on behalf of the deceased and is in the possession of the funeral establishment. The copy may be presented in person, by certified mail, or by facsimile transmission, as agreed upon by the survivor of the deceased or the responsible party. A funeral establishment that knowingly fails to present a preneed agreement to the survivor of the deceased or the responsible party shall be liable for a civil fine equal to three times the cost of the preneed agreement, or one thousand dollars ($1,000), whichever is greater.

(Amended by Stats. 1996, Ch. 1151, Sec. 47. Effective January 1, 1997.)



7746

(a) Notwithstanding any other provision of law, a funeral establishment that is otherwise exempt from the requirement of filing an annual preneed trust report or whose preneed trust funds are reported in a combined preneed annual preneed trust report, shall annually file a declaration of nonreporting status with the bureau.

(b) The declaration shall be filed on or before May 1 of each year and shall also be filed upon the transfer of ownership or the cessation of business.

(c) The declaration shall be filed on a form provided by the bureau and shall include, but shall not be limited to, both of the following:

(1) The basis upon which the funeral establishment is exempt from the annual trust reporting requirement.

(2) The specific kind and nature of the exempt preneed arrangements, if any, in which the funeral establishment engages.

(d) The declaration shall be verified by the funeral establishment’s owner, a partner, or in the case of a corporation, by the president or vice president.

(Added by Stats. 2002, Ch. 825, Sec. 4. Effective January 1, 2003.)









CHAPTER 12.5 - Geologists and Geophysicists

ARTICLE 1 - General Provisions

7800

This chapter of the Business and Professions Code constitutes the chapter on geologists and geophysicists. It may be cited as the Geologist and Geophysicist Act.

(Amended by Stats. 1972, Ch. 1396.)



7801

(a) “Board,” as used in this chapter, means the Board for Professional Engineers, Land Surveyors, and Geologists established under Section 6710. Any reference in any law or regulation to the Board for Geologists and Geophysicists or the State Board of Registration for Geologists and Geophysicists shall be deemed to refer to the Board for Professional Engineers, Land Surveyors, and Geologists.

(b) The board shall succeed to, and is vested with, all the duties, powers, purposes, responsibilities, and jurisdiction previously vested in the Board for Geologists and Geophysicists.

(c) The board shall receive two personnel years that were previously allocated to the Board for Geologists and Geophysicists for the performance of the board’s responsibilities under this chapter.

(Amended by Stats. 2010, Ch. 696, Sec. 4. Effective January 1, 2011.)



7802

“Geology,” as used in this chapter, refers to that science which treats of the earth in general; investigation of the earth’s crust and the rocks and other materials which compose it; and the applied science of utilizing knowledge of the earth and its constituent rocks, minerals, liquids, gases and other materials for the benefit of mankind.

(Added by Stats. 1968, Ch. 942.)



7802.1

“Geophysics,” as used in this chapter, refers to that science which involves study of the physical earth by means of measuring its natural and induced fields of force, including, but not limited to, electric, gravity, and magnetic, and its responses to natural and induced energy and the interpreting of these measurements and the relating of them to the physics of the earth.

(Amended by Stats. 1973, Ch. 873.)



7803

“Geologist,” as used in this chapter, refers to a person engaged in the practice of geology.

(Added by Stats. 1968, Ch. 942.)



7803.1

“Geophysicist,” as used in this chapter, refers to a person engaged in the practice of geophysics.

(Added by Stats. 1972, Ch. 1396.)



7804

Only a person registered as a geologist under the provisions of this chapter shall be entitled to take and use the title “professional geologist.” Only a person registered as a geologist and certified under the provisions of this chapter shall be entitled to take and use the title of a registered certified specialty geologist.

(Amended by Stats. 2004, Ch. 865, Sec. 18. Effective January 1, 2005.)



7804.1

Only a person registered as a geophysicist under the provisions of this chapter shall be entitled to take and use the title “professional geophysicist.” Only a person registered as a geophysicist and certified under the provisions of this chapter shall be entitled to take and use the title of a registered certified specialty geophysicist.

(Amended by Stats. 2005, Ch. 657, Sec. 8. Effective January 1, 2006.)



7805

The term “responsible charge of work” means the independent control and direction by the use of initiative, skill and independent judgment of geological or geophysical work or the supervision of such work.

(Amended by Stats. 1972, Ch. 1396.)



7806

A subordinate is any person who assists a professional geologist or professional geophysicist in the practice of geology or geophysics without assuming the responsible charge of work.

(Amended by Stats. 2005, Ch. 657, Sec. 9. Effective January 1, 2006.)



7807

A qualified geologist is a person who possesses all the qualifications specified in Section 7841 for registration except that he is not registered.

(Added by Stats. 1968, Ch. 942.)



7807.1

A qualified geophysicist is a person who possesses all the qualifications specified in Section 7841.1 for registration except that he is not registered.

(Added by Stats. 1972, Ch. 1396.)






ARTICLE 2 - Administration

7810.1

Protection of the public shall be the highest priority for the board in exercising its licensing, regulatory, and disciplinary functions pursuant to this chapter. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 42. Effective October 23, 2009.)



7818

The board, pursuant to the provisions contained in Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code, may adopt, amend or repeal rules and regulations to carry out the provisions of this chapter.

(Added by Stats. 1968, Ch. 942.)



7819

Except as otherwise provided by law, all records of the board shall be open to inspection by the public during regular office hours.

(Added by Stats. 1968, Ch. 942.)



7820

The board shall have and use a seal bearing the name “Board for Professional Engineers, Land Surveyors, and Geologists.”

(Amended by Stats. 2011, Ch. 432, Sec. 22. Effective January 1, 2012.)



7821

The board shall compile and maintain, or may have compiled and maintained on its behalf, a register of all licensees that contains the licensee’s name, address of record, type of branch license, license number, the date the license was issued, and the date the license will expire.

(Amended by Stats. 2011, Ch. 432, Sec. 23. Effective January 1, 2012.)



7822

The board may, by regulation, provide for the division of the certification of registration into different specialties, including, but not limited to, petroleum, mining, and ground water, and may issue certificates in one or more of the specialties in which the applicant demonstrated proficiency. The board shall provide such a certificate for those qualified in engineering geology.

(Added by Stats. 1968, Ch. 942.)



7825

The board shall establish relations with bodies which regulate the practice of geology and geophysics, or closely related geologic and geophysical disciplines, or which register geologists and geophysicists in the other states, and may establish relations with such bodies in other countries, for the purposes of working toward (1) uniformly high professional standards and (2) mutual recognition of registration.

(Amended by Stats. 1972, Ch. 1396.)






ARTICLE 2.1 - Technical Advisory Committees

7826

The board may establish one or more technical advisory committees to advise and assist the board with respect to the following:

(a) Application review and verification for any level of registration, licensure, authority, or title.

(b) Evaluation and investigation of potential violations of this chapter.

(c) Amendment, repeal, adoption, or revision of board rules, regulations, policies, and procedures.

(Added by Stats. 2011, Ch. 432, Sec. 25. Effective January 1, 2012.)



7826.1

Each member of each technical advisory committee shall be appointed by the board and shall serve at the pleasure of the board. Each committee shall be composed of no more than five members.

(Added by Stats. 2011, Ch. 432, Sec. 25. Effective January 1, 2012.)



7826.2

Each member of each technical advisory committee shall be an expert in the area of geology or geophysics within the committee’s jurisdiction and shall be licensed under this chapter.

(Added by Stats. 2011, Ch. 432, Sec. 25. Effective January 1, 2012.)



7826.3

All the members of each technical advisory committee shall serve without compensation but shall receive per diem and expenses as provided in Section 103.

(Added by Stats. 2011, Ch. 432, Sec. 25. Effective January 1, 2012.)



7826.4

Each member of each technical advisory committee shall be granted the same immunity as is granted to a public employee pursuant to Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 2011, Ch. 432, Sec. 25. Effective January 1, 2012.)






ARTICLE 3 - Scope of Regulation

7830

It is unlawful for anyone other than a geologist registered under this chapter to stamp or seal any plans, specifications, plats, reports, or other documents with the seal or stamp of a professional geologist or registered certified specialty geologist, or to use in any manner the title “professional geologist” or the title of any registered certified specialty geologist unless registered or registered and certified under this chapter.

(Amended by Stats. 2004, Ch. 865, Sec. 20. Effective January 1, 2005.)



7830.1

It is unlawful for anyone other than a geophysicist registered under this chapter to stamp or seal any plans, specifications, plats, reports, or other documents with the seal or stamp of a registered geophysicist, professional geophysicist, or registered certified specialty geophysicist, or to use in any manner the title “registered geophysicist,” “professional geophysicist,” or the title of any registered certified specialty geophysicist unless registered, or registered and certified, under this chapter.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 49. Effective October 23, 2009.)



7831

It is unlawful for anyone to stamp or seal any plans, specifications, plats, reports, or other documents with the seal after the certificate of the registrant, named thereon, has expired or has been suspended or revoked, unless the certificate has been renewed or reissued.

(Added by Stats. 1968, Ch. 942.)



7832

Any person, except as in this chapter specifically exempted, who shall practice or offer to practice geology or geophysics for others in this state is subject to the provisions of this chapter.

(Amended by Stats. 1972, Ch. 1396.)



7833

This chapter does not prohibit one or more geologists or geophysicists from practicing through the entity of a sole proprietorship, partnership, or corporation. In a partnership or corporation whose primary activity consists of geological services, at least one partner or officer shall be a professional geologist. In a partnership or corporation whose primary activity consists of geophysical services, at least one partner or officer shall be a professional geophysicist.

(Amended by Stats. 2005, Ch. 657, Sec. 13. Effective January 1, 2006.)



7834

This chapter does not prevent or prohibit an individual, firm, company, association or corporation whose principal business is other than the practice of geology or geophysics from employing a geologist or geophysicist to perform professional services in geology or geophysics incidental to the conduct of their business.

(Amended by Stats. 1972, Ch. 1396.)



7835

All geologic plans, specifications, reports, or documents shall be prepared by a professional geologist or registered certified specialty geologist, or by a subordinate employee under his or her direction. In addition, they shall be signed by the professional geologist or registered certified specialty geologist or stamped with his or her seal, either of which shall indicate his or her responsibility for them.

(Amended by Stats. 2004, Ch. 865, Sec. 22. Effective January 1, 2005.)



7835.1

All geophysical plans, specifications, reports, or documents shall be prepared by a professional geophysicist, registered certified specialty geophysicist, professional geologist, registered certified specialty geologist, or by a subordinate employee under his or her direction. In addition, they shall be signed by the professional geophysicist, registered certified specialty geophysicist, professional geologist, or registered certified specialty geologist, or stamped with his or her seal, either of which shall indicate his or her responsibility for them.

(Amended by Stats. 2005, Ch. 657, Sec. 14. Effective January 1, 2006.)



7836

Officers and employees of the United States of America practicing solely as such officers or employees are exempt from registration under the provisions of this chapter.

(Added by Stats. 1968, Ch. 942.)



7837

A subordinate to a geologist or geophysicist registered under this chapter, insofar as he or she acts solely in that capacity, is exempt from registration under the provisions of this chapter. This exemption, however, does not permit any subordinate to practice geology or geophysics for others in his or her own right or to use the title “professional geologist” or “professional geophysicist.”

(Amended by Stats. 2005, Ch. 657, Sec. 15. Effective January 1, 2006.)



7838

A civil engineer empowered to practice civil engineering in this state, and a petroleum engineer registered in this state, under provisions of Chapter 7 (commencing with Section 6700) of Division 3 of this code insofar as they practice civil engineering in its various branches or petroleum engineering, respectively, are exempt from registration under the provisions of this chapter.

(Added by Stats. 1968, Ch. 942.)



7839

This chapter shall not empower a geologist or geophysicist registered under this chapter to practice or offer to practice civil engineering and any of its various recognized branches.

(Amended by Stats. 1972, Ch. 1396.)



7839.1

This chapter shall not empower a geologist registered under this chapter to practice or offer to practice geophysics for others in this state except as such geophysical work is related to his practice of geology.

This chapter shall not empower a geophysicist registered under this chapter to practice or offer to practice geology for others in this state except as such geological work is related to his practice of geophysics.

(Added by Stats. 1972, Ch. 1396.)



7839.2

(a) A geologist or geophysicist shall use a written contract when contracting to provide geological or geophysical services to a client pursuant to this chapter. The written contract shall be executed by the geologist or geophysicist and the client or the client’s representative prior to the geologist or geophysicist commencing work, unless the client states in writing that work may be commenced before the contract is executed. The written contract shall include, but is not limited to, all of the following:

(1) A description of the services to be provided to the client by the geologist or geophysicist.

(2) A description of any basis of compensation applicable to the contract, and the method of payment agreed upon by the parties.

(3) The name, address, and license or certificate number of the geologist or geophysicist, and the name and address of the client.

(4) A description of the procedure that the geologist or geophysicist and the client will use to accommodate additional services.

(5) A description of the procedure to be used by any party to terminate the contract.

(b) Subdivision (a) shall not apply to any of the following:

(1) Geologic or geophysical services rendered by a geologist or geophysicist for which the client will not pay compensation.

(2) A geologist or geophysicist who has a current or prior contractual relationship with the client to provide geologic or geophysical services, and who has already been paid the fees that are due under the contract by the client.

(3) If the client executes a waiver in writing after full disclosure of this section that a contract that complies with the requirements of this section is not required.

(4) Geological or geophysical services rendered by a geologist or geophysicist to any of the following:

(A) A geologist or geophysicist licensed under this chapter.

(B) An engineer licensed under Chapter 7 (commencing with Section 6700).

(C) A land surveyor licensed under Chapter 15 (commencing with Section 8700).

(D) An architect licensed under Chapter 3 (commencing with Section 5500).

(E) A contractor licensed under Chapter 9 (commencing with Section 7000).

(F) A public agency.

(c) As used in this section, “written contract” includes a contract in electronic form.

(Added by Stats. 2013, Ch. 178, Sec. 4. Effective January 1, 2014.)






ARTICLE 4 - Registration

7840

An application for registration as a geologist or for registration as a geophysicist shall be made to the board on a form prescribed by it and shall be accompanied by the application fee fixed by this chapter.

(Amended by Stats. 1972, Ch. 1396.)



7841

An applicant for registration as a geologist shall have all the following qualifications:

(a) Not have committed any acts or crimes constituting grounds for denial of licensure under Section 480.

(b) Graduation with a major in geological sciences from college or university.

(c) Have a documented record of a minimum of five years of professional geological experience of a character satisfactory to the board, demonstrating that the applicant is qualified to assume responsible charge of this work upon licensure as a geologist. This experience shall be gained under the supervision of a geologist or geophysicist licensed in this or any other state, or under the supervision of others who, in the opinion of the board, have the training and experience to have responsible charge of geological work. Professional geological work does not include routine sampling, laboratory work, or geological drafting.

Each year of undergraduate study in the geological sciences shall count as one-half year of training up to a maximum of two years, and each year of graduate study or research counts as a year of training.

Teaching in the geological sciences at college level shall be credited year for year toward meeting the requirement in this category, provided that the total teaching experience includes six semester units per semester, or equivalent if on the quarter system, of upper division or graduate courses.

Credit for undergraduate study, graduate study, and teaching, individually, or in any combination thereof, shall in no case exceed a total of three years towards meeting the requirement for at least five years of professional geological work as set forth above.

The ability of the applicant shall have been demonstrated by the applicant having performed the work in a responsible position, as the term “responsible position” is defined in regulations adopted by the board. The adequacy of the required supervision and experience shall be determined by the board in accordance with standards set forth in regulations adopted by it.

(d) Successfully pass a written examination that incorporates a national examination for geologists created by a nationally recognized entity approved by the board, and a supplemental California specific examination. The California specific examination shall test the applicant’s knowledge of state laws, rules and regulations, and of seismicity and geology unique to practice within this state.

(Amended by Stats. 2003, Ch. 325, Sec. 5. Effective January 1, 2004.)



7841.1

An applicant for registration as a geophysicist shall have all of the following qualifications. This section shall not apply to applicants for registration as geologists.

(a) Not have committed any acts or crimes constituting grounds for denial of licensure under Section 480.

(b) Meet one of the following educational requirements fulfilled at a school or university whose curricula meet criteria established by rules of the board.

(1) Graduation with a major in a geophysical science or any other discipline which in the opinion of the board is relevant to geophysics.

(2) Completion of a combination of at least 30 semester hours, in courses which in the opinion of the board are relevant to geophysics. At least 24 semester hours, or the equivalent, shall be in the third or fourth year, or graduate courses.

(c) Have at least seven years of professional geophysical work which shall include either a minimum of three years of professional geophysical work under the supervision of a professional geophysicist, except that prior to July 1, 1973, professional geophysical work shall qualify under this subdivision if it is under the supervision of a qualified geophysicist, or a minimum of five years’ experience in responsible charge of professional geophysical work. Professional geophysical work does not include the routine maintenance or operation of geophysical instruments, or, even if carried out under the responsible supervision of a professional geophysicist, the routine reduction or plotting of geophysical observations.

Each year of undergraduate study in the geophysical sciences referred to in this section shall count as one-half year of training up to a maximum of two years, and each year of graduate study or research counts as a year of training.

Teaching in the geophysical sciences referred to in this section at a college level shall be credited year for year toward meeting the requirement in this category, provided that the total teaching experience includes six semester units per semester, or equivalent if on the quarter system, of third or fourth year or graduate courses.

Credit for undergraduate study, graduate study, and teaching, individually, or in any combination thereof, shall in no case exceed a total of four years towards meeting the requirements for at least seven years of professional geophysical work as set forth above.

The ability of the applicant shall have been demonstrated by his or her having performed the work in a responsible position, as the term “responsible position” is defined in regulations adopted by the board. The adequacy of the required supervision and experience shall be determined by the board in accordance with standards set forth in regulations adopted by it.

(d) Successfully pass a written examination.

(Amended by Stats. 2005, Ch. 657, Sec. 16. Effective January 1, 2006.)



7841.2

An applicant for certification as a geologist-in-training shall comply with all of the following:

(a) Not have committed acts or crimes constituting grounds for denial of certification under Section 480.

(b) Successfully pass the Fundamentals of Geology examination. The applicant shall be eligible to sit for the Fundamentals of Geology examination after graduation with a degree in a geological science from a college or university, the curriculum of which has been approved by the board.

(Added by Stats. 2011, Ch. 432, Sec. 26. Effective January 1, 2012.)



7842

An applicant for certification in a specialty in geology shall meet all of the requirements of Section 7841 and, in addition, his or her seven years of professional geological work shall include one of the following:

(a) A minimum of three years performed under the supervision of a geologist certified in the specialty for which the applicant is seeking certification or under the supervision of a licensed civil engineer if the applicant is seeking certification as an engineering geologist, except that prior to July 1, 1970, professional geological work shall qualify under this subdivision if it is performed under the supervision of a geologist qualified in the specialty for which the applicant is seeking certification or under the supervision of a licensed civil engineer if the applicant is seeking certification as an engineering geologist.

(b) A minimum of five years’ experience in responsible charge of professional geological work in the specialty for which the applicant is seeking certification.

(Amended by Stats. 2014, Ch. 400, Sec. 12. Effective January 1, 2015.)



7842.1

An applicant for certification in a specialty in geophysics shall meet all of the requirements of Section 7841.1 and in addition, his seven years of professional geophysical work shall include one of the following:

(a) A minimum of three years performed under the supervision of a geophysicist, certified in the specialty for which he is seeking certification.

(b) A minimum of five years’ experience in responsible charge of professional geophysical work in the specialty for which the applicant is seeking certification.

(Amended by Stats. 1973, Ch. 873.)



7843

(a) An applicant for certification as a geologist-in-training shall, upon making a passing grade in the National Association of State Boards of Geology’s Fundamentals of Geology examination be issued a certificate as a geologist-in-training. A renewal or other fee, other than the application fee, may not be charged for this certification. The certificate shall become invalid when the holder has qualified as a professional geologist as provided in Section 7841.

(b) A geologist-in-training certificate does not authorize the holder thereof to practice or offer to practice geology, in his or her own right, or to use the title specified in Section 7804.

(c) It is unlawful for anyone other than the holder of a valid geologist-in-training certificate issued under this chapter to use the title of “geologist-in-training” or any abbreviation of that title.

(Added by Stats. 2004, Ch. 865, Sec. 25. Effective January 1, 2005.)



7844

Examination for registration shall be held at the times and places within the state as the board shall determine. The scope of examinations and the methods of procedure may be prescribed by rule of the board.

(Added by Stats. 1968, Ch. 942.)



7845

Examinations for registration as a geologist or registered certified specialty geologist shall test the applicant’s knowledge of geology and of any established specialty for which he or she applies and his or her ability to apply that knowledge and to assume responsible charge in the professional practice of geology or a certified specialty geology, or both geology and a certified specialty geology.

(Amended by Stats. 2004, Ch. 865, Sec. 26. Effective January 1, 2005.)



7845.1

Examinations for registration as a geophysicist or registered certified specialty geophysicist shall test the applicant’s knowledge basic to geophysics and his ability to apply that knowledge and to assume responsible charge in the professional practice of geophysics or a certified specialty geophysics, or both geophysics and a certified specialty geophysics.

(Added by Stats. 1972, Ch. 1396.)



7846

An applicant failing in an examination may be examined again upon filing a new application and the payment of the application fee fixed by this chapter.

(Added by Stats. 1968, Ch. 942.)



7847

The board, upon application therefor, on its prescribed form, and upon the payment of the application and registration fees fixed by this chapter, which fees shall be retained by the board, may issue a certificate of registration as a geologist or as a geophysicist to a person holding an equivalent certificate of registration as a geologist or as a geophysicist, issued to him or her by any state or country when the applicant’s qualifications meet the other requirements of this chapter and the rules established by the board.

(Amended by Stats. 2009, Ch. 140, Sec. 17. Effective January 1, 2010.)



7850

Any applicant who has passed the examination and has otherwise qualified hereunder as a geologist, upon payment of the registration fee fixed by this chapter shall have a certificate of registration issued to him or her as a professional geologist.

(Amended by Stats. 2005, Ch. 657, Sec. 17. Effective January 1, 2006.)



7850.1

Any applicant who has passed the examination and has otherwise qualified hereunder as a geophysicist, upon payment of the registration fee fixed by this chapter shall have a certificate of registration issued to him or her as a professional geophysicist.

(Amended by Stats. 2005, Ch. 657, Sec. 18. Effective January 1, 2006.)



7850.5

An applicant who has passed the examination for a certified specialty geologist and has otherwise qualified under this chapter in the specialty, upon payment of the fee fixed by this chapter shall have a certificate issued to him or her as a certified specialty geologist.

A certificate of certified specialty geologist shall be signed by the president and executive officer and issued under the seal of the board.

(Amended by Stats. 1984, Ch. 47, Sec. 74. Effective March 21, 1984.)



7850.6

An applicant who has passed the examination for a certified specialty geophysicist and has otherwise qualified under this chapter in the specialty, upon payment of the fee fixed by this chapter shall have a certificate issued to him or her as a certified specialty geophysicist. A certificate of certified specialty geophysicist shall be signed by the president and executive officer and issued under the seal of the board.

(Amended by Stats. 1984, Ch. 47, Sec. 75. Effective March 21, 1984.)



7851

(a) The board shall issue, upon application and payment of the fee established by Section 7887, a retired license to a geologist or geophysicist who has been licensed by the board for a minimum of five years within California and a minimum of 20 years within the United States or its territories, and who holds a license that is not suspended, revoked, or otherwise disciplined, or subject to pending discipline under this chapter.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active geologist’s or geophysicist’s license is required. A geologist or geophysicist holding a retired license may use the titles “retired professional geologist” or “professional geologist, retired,” or “retired professional geophysicist” or “professional geophysicist, retired.”

(c) The holder of a retired license shall not be required to renew that registration.

(d) In order for the holder of a retired license, issued pursuant to this section, to restore his or her license to active status he or she shall pass the examination required for initial licensure with the board.

(Added by Stats. 2013, Ch. 319, Sec. 12. Effective January 1, 2014.)



7852

(a) Each geologist registered under this chapter may, upon registration, obtain a seal of the design authorized by the board bearing the registrant’s name, number of his or her certificate, and the legend “professional geologist.”

(b) Each specialty geologist certified under this chapter may, upon certification, obtain a seal of the design authorized by the board bearing the registrant’s name, number of his or her certificate, and the legend of the appropriate specialty in geology in which he or she is certified under this chapter.

(Amended by Stats. 2011, Ch. 432, Sec. 27. Effective January 1, 2012.)



7852.1

(a) Each geophysicist registered under this chapter may, upon registration, obtain a seal of the design authorized by the board bearing the registrant’s name, number of his or her certificate, and the legend “professional geophysicist.”

(b) Each specialty geophysicist certified under this chapter may, upon certification, obtain a seal of the design authorized by the board bearing the registrant’s name, number of his or her certificate, and the legend of the appropriate specialty in geophysics in which he or she is certified under this chapter.

(Amended by Stats. 2011, Ch. 432, Sec. 28. Effective January 1, 2012.)



7853

A duplicate certificate of registration to replace one lost, destroyed, or mutilated may be issued subject to the rules and regulations of the board. The duplicate certificate fee fixed by this chapter shall be charged.

(Added by Stats. 1968, Ch. 942.)



7854

An unsuspended, unrevoked and unexpired certificate and endorsement of registry made under this chapter is presumptive evidence in all courts and places that the person named therein is legally registered.

(Added by Stats. 1968, Ch. 942.)



7855

Any applicant who is denied registration or authorization shall, in writing, be so notified and informed of the reason therefor. Within 30 days after receipt of notice, such applicant may make written request to the board for a hearing which, if granted, shall be conducted as specified in Section 7861.

(Added by Stats. 1968, Ch. 942.)






ARTICLE 5 - Disciplinary Proceedings

7860

(a) The board may, upon its own initiative or upon the receipt of a complaint, investigate the actions of any professional geologist or geophysicist, and make findings thereon.

(b) By a majority vote, the board may publicly reprove, suspend for a period not to exceed two years, or revoke the certificate of any geologist or geophysicist registered hereunder, on any of the following grounds:

(1) Conviction of a crime substantially related to the qualifications, functions, or duties of a geologist or geophysicist.

(2) Misrepresentation, fraud, or deceit by a geologist or geophysicist in his or her practice.

(3) Negligence or incompetence by a geologist or geophysicist in his or her practice.

(4) Violation of any contract undertaken in the capacity of a geologist or geophysicist.

(5) Fraud or deceit in obtaining a certificate to practice as a geologist or geophysicist.

(c) By a majority vote, the board may publicly reprove, suspend for a period not to exceed two years, or may revoke the certificate of any geologist or geophysicist registered under this chapter, for unprofessional conduct. Unprofessional conduct includes, but is not limited to, any of the following:

(1) Aiding or abetting any person in a violation of this chapter or any regulation adopted by the board pursuant to this chapter.

(2) Violating this chapter or any regulation adopted by the board pursuant to this chapter.

(3) Conduct in the course of practice as a geologist or geophysicist that violates professional standards adopted by the board.

(Amended by Stats. 2014, Ch. 400, Sec. 13. Effective January 1, 2015.)



7861

The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Added by Stats. 1968, Ch. 942.)



7862

The board may reissue a certificate of registration, certification, or authority, to any person whose certificate has been revoked if a majority of the members of the board vote in favor of such reissuance for reasons the board deems sufficient.

(Added by Stats. 1968, Ch. 942.)



7863

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions and duties of a geologist or geophysicist is deemed to be a conviction within the meaning of this article. The board may order the certificate or authorization suspended or revoked, or may decline to issue a certificate or authorization, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1978, Ch. 1161.)



7864

(a) A petitioner may petition the board for reinstatement or modification of penalty, including reduction, modification, or termination of probation, after the following minimum periods have elapsed from the effective date of the decision ordering the disciplinary action, or if the order of the board or any portion of it is stayed by a court, from the date the disciplinary action is actually implemented in its entirety:

(1) Except as otherwise provided in this section, at least three years for reinstatement of a certificate that was revoked or surrendered. However, the board may, in its sole discretion, specify in its order of revocation or surrender a lesser period of time that shall be at a minimum of one year.

(2) At least two years for early termination of a probation period of three years or more.

(3) At least one year for early termination of a probation period of less than three years.

(4) At least one year for reduction or modification of a condition of probation.

(b) The board shall notify the Attorney General of the filing of the petition. The petitioner and the Attorney General shall be given timely notice by letter of the time and place of the hearing on the petition, and the petitioner and the Attorney General shall be given the opportunity to present both oral and documentary evidence and argument to the board. The petitioner shall at all times have the burden of proof to establish by clear and convincing evidence that he or she is entitled to the relief sought in the petition.

(c) The board itself or an administrative law judge, if one is designated by the board, shall hear the petition and shall prepare a written decision setting forth the reasons supporting the decision.

(d) The board may grant or deny the petition or may impose any terms and conditions that it reasonably deems appropriate as a condition of reinstatement or reduction or modification of the penalty.

(e) A petition shall not be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole. A petition shall not be considered while there is an accusation or petition to revoke probation pending against the petitioner.

(f) The board may, in its discretion, deny without hearing or argument any petition that is filed pursuant to this section within a period of two years from the effective date of a prior decision following a hearing under this section.

(g) Judicial review of the board’s decision following a hearing under this section may be sought by way of a petition for writ of administrative mandamus pursuant to Section 1094.5 of the Code of Civil Procedure. The party seeking to overturn the board’s decision shall have the burden of proof in any mandamus proceeding. In the mandamus proceeding, if it is alleged that there has been an abuse of discretion because the board’s findings are not supported by the evidence, abuse of discretion is established if the court determines that the findings are not supported by substantial evidence in light of the whole record.

(h) The following definitions shall apply for purposes of this section:

(1) “Certificate” includes a certificate of registration or license as a professional geologist or professional geophysicist or certification as a geologist-in-training.

(2) “Petitioner” means a professional geologist or professional geophysicist or a geologist-in-training whose certificate has been revoked, suspended, or surrendered or placed on probation.

(Added by Stats. 2014, Ch. 400, Sec. 14. Effective January 1, 2015.)






ARTICLE 6 - Offenses Against the Chapter

7870

The board shall have the power, duty and authority to investigate violations of the provisions of this chapter.

(Added by Stats. 1968, Ch. 942.)



7871

It shall be the duty of the respective officers charged with the enforcement of laws and ordinances to prosecute all persons charged with the violation of any of the provisions of this chapter.

It shall be the duty of the executive officer of the board, under the direction of the board, to aid these officers in the enforcement of this chapter.

(Amended by Stats. 1984, Ch. 47, Sec. 76. Effective March 21, 1984.)



7872

Every person is guilty of a misdemeanor and for each offense of which he or she is convicted is punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment not to exceed three months, or by both fine and imprisonment:

(a) Who, unless he or she is exempt from registration under this chapter, practices or offers to practice geology or geophysics for others in this state according to the provisions of this chapter without legal authorization.

(b) Who presents or attempts to file as his or her own the certificate of registration of another.

(c) Who gives false evidence of any kind to the board, or to any member thereof, in obtaining a certificate of registration.

(d) Who impersonates or uses the seal of any other practitioner.

(e) Who uses an expired or revoked certificate of registration.

(f) Who shall represent himself or herself as, or use the title of, professional geologist, or any other title whereby the person could be considered as practicing or offering to practice geology for others, unless he or she is qualified by registration as a geologist under this chapter, or who shall represent himself or herself as, or use the title of, professional geophysicist, or any other title whereby the person could be considered as practicing or offering to practice geophysics for others, unless he or she is qualified by registration as a geophysicist under this chapter.

(g) Who manages, or conducts as manager, proprietor, or agent, any place of business from which geological or geophysical work is solicited, performed or practiced for others, unless the geological work is supervised or performed by a professional geologist, or unless the geophysical work is supervised or performed by a professional geophysicist or geologist.

(h) Who violates any provision of this chapter.

(Amended by Stats. 2005, Ch. 657, Sec. 20. Effective January 1, 2006.)



7873

Whenever any person has engaged in or is about to engage in any act or practice which constitutes or which, in the opinion of the board, will constitute an offense against this chapter, the superior court of the county in which the offense has occurred or is about to occur, on application of the board, may issue an injunction or other appropriate order restraining such act or practice.

The proceedings authorized by this section shall be in accordance with the provisions contained in Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 517, Sec. 28.)






ARTICLE 7 - Revenue

7880

A certificate of registration as a geologist or as a specialty geologist or as a geophysicist or as a specialty geophysicist shall expire at 12 a.m. of the last day of the birth month of the certificate holder during the second year of a two-year term if not renewed. To renew an unexpired certificate, the certificate holder shall, on or before the date of expiration of the certificate, apply for renewal on a form prescribed by the board, and pay the renewal fee prescribed by this chapter.

For purposes of implementing the distribution of the renewal of registrations throughout the year, the board may establish a system of staggered certificate expiration dates and a pro rata formula for the payment of renewal fees by certificate holders affected by the implementation of the program.

(Amended by Stats. 1992, Ch. 1289, Sec. 43. Effective January 1, 1993.)



7881

Except as otherwise provided in this article, certificates of registration as a geologist or as a geophysicist, or certified specialty certificates, may be renewed at any time within five years after expiration on filing an application for renewal on a form prescribed by the board and payment of all accrued and unpaid renewal fees. If the certificate is renewed more than 30 days after its expiration, the certificate holder, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which all renewal fees are paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the certificate shall continue in effect through the date provided in Section 7880 that next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(Amended by Stats. 2001, Ch. 306, Sec. 10. Effective January 1, 2002.)



7882

A suspended certificate is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the holder of the certificate, while it remains suspended and until it is reinstated, to engage in the activity to which the certificate relates, or in any other activity or conduct in violation of the order or judgment by which it was suspended.

(Added by Stats. 1968, Ch. 942.)



7883

A revoked certificate is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the holder of the certificate, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular date before the date on which it is reinstated, plus all accrued and unpaid renewal fees and the delinquency fee, if any, accrued at the time of its revocation.

(Amended by Stats. 2003, Ch. 325, Sec. 7. Effective January 1, 2004.)



7884

Certificates of registration as a geologist or as a geophysicist or certified specialty certificates which are not renewed within five years after expiration may not be renewed, restored, reinstated, or reissued thereafter. The holder of such certificate may apply for and obtain a new certificate, however, if:

(a) He has not committed any acts or crimes constituting grounds for denial of licensure under Section 480.

(b) He takes and passes the examination, if any, which would be required of him if he were then applying for the certificate for the first time.

The board may, by regulation, provide for the waiver or refund of all or any part of the application fee in those cases in which a certificate is issued without an examination pursuant to the provisions of this section.

(Amended by Stats. 1978, Ch. 1161.)



7885

(a) The board shall report each month to the State Controller the amount and source of all revenue received by it pursuant to this chapter and at the same time pay the entire amount thereof into the State Treasury for credit to the Geology and Geophysics Account, which is hereby created within the Professional Engineer’s and Land Surveyor’s Fund established in Section 6797.

(b) All moneys in the Geology and Geophysics Fund on January 1, 2012, shall be transferred on that date to the Geology and Geophysics Account of the Professional Engineer’s and Land Surveyor’s Fund.

(Amended by Stats. 2011, Ch. 448, Sec. 25. Effective January 1, 2012.)



7886

The moneys paid into the Geology and Geophysics Account of the Professional Engineer’s and Land Surveyor’s Fund pursuant to this chapter are hereby appropriated to be used by the board to carry out the provisions of this chapter.

(Amended by Stats. 2011, Ch. 448, Sec. 26. Effective January 1, 2012.)



7887

The amount of the fees prescribed by this chapter shall be fixed by the board in accordance with the following schedule:

(a) The fee for filing each application for licensure as a geologist or a geophysicist or certification as a specialty geologist or a specialty geophysicist and for administration of the examination shall be fixed at not more than two hundred fifty dollars ($250).

(b) The license fee for a geologist or for a geophysicist and the fee for the certification in a specialty shall be fixed at an amount equal to the renewal fee in effect on the last regular renewal date before the date on which the certificate is issued, except that, with respect to certificates that will expire less than one year after issuance, the fee shall be fixed at an amount equal to 50 percent of the renewal fee in effect on the last regular renewal date before the date on which the certificate is issued. The board may, by appropriate regulation, provide for the waiver or refund of the initial certificate fee where the certificate is issued less than 45 days before the date on which it will expire.

(c) The duplicate certificate fee shall be fixed at not more than six dollars ($6).

(d) The renewal fee for a geologist or for a geophysicist shall be fixed at not more than four hundred dollars ($400).

(e) The renewal fee for a specialty geologist or for a specialty geophysicist shall be fixed at not more than one hundred dollars ($100).

(f) Notwithstanding Section 163.5, the delinquency fee for a certificate is an amount equal to 50 percent of the renewal fee in effect on the last regular renewal date.

(g) Each applicant for licensure as a geologist shall pay an examination fee fixed at an amount equal to the actual cost to the board to administer the examination described in subdivision (d) of Section 7841.

(h) Each applicant for licensure as a geophysicist or certification as an engineering geologist or certification as a hydrogeologist shall pay an examination fee fixed by the board at an amount equal to the actual cost to the board for the development and maintenance of the written examination, and shall not exceed one hundred dollars ($100).

(i) The fee for a retired license shall be fixed at not more than 50 percent of the fee for filing an application for licensure as a geologist or a geophysicist in effect on the date of application for a retired license.

(Amended by Stats. 2013, Ch. 319, Sec. 13.5. Effective January 1, 2014.)









CHAPTER 13 - Shorthand Reporters

ARTICLE 1 - Administration

8000

(a) There is in the Department of Consumer Affairs a Court Reporters Board of California, which consists of five members, three of whom shall be public members and two of whom shall be holders of certificates issued under this chapter who have been actively engaged as shorthand reporters within this state for at least five years immediately preceding their appointment.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(c) Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2012, Ch. 332, Sec. 90. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



8001

Appointment as a member of the board shall be for a term of four years. Members of the board shall hold office until the appointment and qualification of their successors or until one year shall have elapsed since the expiration of the term for which they were appointed, whichever first occurs. No person shall serve as a member of the board for more than two consecutive terms except as provided in Section 131. Vacancies occurring shall be filled by appointment for the unexpired term.

The Governor shall appoint one of the public members and the two certified members qualified as provided in Section 8000. The Senate Rules Committee and the Speaker of the Assembly shall each appoint a public member.

(Amended by Stats. 1996, Ch. 694, Sec. 1. Effective January 1, 1997.)



8002

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Repealed and added by Stats. 1959, Ch. 1645.)



8003

At each yearly meeting a chairman and vice chairman shall be elected from the membership of the board. Three members shall constitute a quorum for the transaction of business. The board shall keep a complete record of all its proceedings and all certificates issued, renewed, or revoked, together with a detailed statement of receipts and disbursements.

(Amended by Stats. 1973, Ch. 319.)



8004

The expenses of the members of the board and the expenses of the board that are necessary to carry out the provisions of this chapter shall be paid from the fees collected under this chapter and such expenses shall not exceed the amount so collected.

(Added by Stats. 1953, Ch. 191.)



8005

The Court Reporters Board of California is charged with the executive functions necessary for effectuating the purposes of this chapter. It may appoint committees as it deems necessary or proper. The board may appoint, prescribe the duties, and fix the salary of an executive officer. Except as provided by Section 159.5, the board may also employ other employees as may be necessary, subject to civil service and other provisions of law.

This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 332, Sec. 91. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



8005.1

Protection of the public shall be the highest priority for the Court Reporters Board of California in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 33. Effective January 1, 2003.)



8007

The board shall:

(a) Determine the qualifications of persons applying for certificates under this chapter.

(b) Make rules for the examination of applicants and the issuing of certificates provided for in this chapter.

(c) Grant certificates to such applicants as may, upon examination, be qualified in professional shorthand reporting and in such other subjects as the board may deem advisable.

(d) Adopt, amend, or repeal rules and regulations which are reasonably necessary to carry out the provisions of this chapter.

(Amended by Stats. 1979, Ch. 608.)



8008

The board has the following powers and duties:

(a) To adopt a seal.

(b) By affirmative vote of at least three members of the board, to suspend, revoke, or impose any other disciplinary action against a certificate for any cause specified in this chapter.

(c) To charge and collect all fees as provided for in this chapter.

(d) To require the renewal of all certificates.

(e) To issue subpoenas, to administer oaths, and to take testimony concerning any matter within the jurisdiction of the board.

(f) To investigate the actions of any licensee, upon receipt of a verified complaint in writing from any person, for alleged acts or omissions constituting grounds for disciplinary action under the chapter.

(g) To administer the Transcript Reimbursement Fund described in Section 8030.2.

(Amended by Stats. 2002, Ch. 664, Sec. 18. Effective January 1, 2003.)



8009

Disciplinary proceedings under this chapter shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code and the board shall have all the powers granted therein.

(Added by Stats. 1953, Ch. 191.)



8010

Information regarding a complaint against a specific licensee may not be disclosed to the public until an accusation has been filed by the board and the licensee has been notified of the filing of the accusation against his or her license and the disciplinary proceedings to be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. This section does not apply to citations, fines, letters of reprimand, or orders of abatement, which shall be disclosed to the public upon notice to the licensee.

(Amended by Stats. 2005, Ch. 658, Sec. 30. Effective January 1, 2006.)



8011

The board shall promulgate, by regulation, a definition of a “full-time student” for the purposes of this chapter.

(Added by Stats. 2001, Ch. 615, Sec. 11. Effective October 9, 2001.)






ARTICLE 2 - Application of Chapter

8015

This chapter is designed to establish and maintain a standard of competency for those engaged in the practice of shorthand reporting, for the protection of the public, in general, and for the protection of all litigants whose rights to personal freedom and property are affected by the competency of shorthand reporters, in particular.

This section shall become operative on June 30, 1996.

(Amended (as amended by Stats. 1986, Ch. 529, Sec. 4) by Stats. 1990, Ch. 505, Sec. 4. Section operative June 30, 1996, by its own provisions.)



8016

No person shall engage in the practice of shorthand reporting as defined in this chapter, unless that person is the holder of a certificate in full force and effect issued by the board. This section does not apply to a salaried, full-time employee of any department or agency of the state who is employed as a hearing reporter.

This section shall apply to all persons who are appointed, on and after January 1, 1983, to the position of official reporter or pro tempore official reporter of any court, as defined in the Government Code.

(Amended by Stats. 1999, Ch. 983, Sec. 9. Effective January 1, 2000.)



8017

The practice of shorthand reporting is defined as the making, by means of written symbols or abbreviations in shorthand or machine shorthand writing, of a verbatim record of any oral court proceeding, deposition, court ordered hearing or arbitration, or proceeding before any grand jury, referee, or court commissioner and the accurate transcription thereof. Nothing in this section shall require the use of a certified shorthand reporter when not otherwise required by law.

(Amended by Stats. 2000, Ch. 1009, Sec. 1. Effective January 1, 2001.)



8018

Any natural person holding a valid certificate as a shorthand reporter, as provided in this chapter, shall be known as a “certified shorthand reporter.” Except as provided in Section 8043, no other person, firm, or corporation may assume or use the title “certified shorthand reporter,” or the abbreviation “C.S.R.,” or use any words or symbols indicating or tending to indicate that he, she, or it is certified under this chapter.

(Amended by Stats. 1997, Ch. 475, Sec. 15. Effective January 1, 1998.)



8019

A violation of any provision of this chapter is a misdemeanor.

Any person who directly or indirectly assists in or abets the violation of, or conspires to aid or abet in the violation of, any provision of this chapter, is guilty of a misdemeanor.

(Amended by Stats. 1982, Ch. 1265, Sec. 6.)






ARTICLE 3 - Application, Examination, and Certificate; Requirement and Contents

8020

Any person over the age of 18 years, who has not committed any acts or crimes constituting grounds for the denial of licensure under Sections 480, 8025, and 8025.1, who has a high school education or its equivalent as determined by the board, and who has satisfactorily passed an examination under any regulations that the board may prescribe, shall be entitled to a certificate and shall be styled and known as a certified shorthand reporter. No person shall be admitted to the examination without first presenting satisfactory evidence to the board that the applicant has obtained one of the following:

(a) One year of experience in making verbatim records of depositions, arbitrations, hearings, or judicial or related proceedings by means of written symbols or abbreviations in shorthand or machine shorthand writing and transcribing these records.

(b) A verified certificate of satisfactory completion of a prescribed course of study in a recognized court reporting school or a certificate from the school that evidences an equivalent proficiency and the ability to make a verbatim record of material dictated in accordance with regulations adopted by the board contained in Title 16 of the California Code of Regulations.

(c) A certificate from the National Court Reporters Association demonstrating proficiency in machine shorthand reporting.

(d) A passing grade on the California state hearing reporters examination.

(e) A valid certified shorthand reporters certificate or license to practice shorthand reporting issued by a state other than California whose requirements and licensing examination are substantially the same as those in California.

(Amended (as amended by Stats. 2001, Ch. 616, Sec. 3) by Stats. 2002, Ch. 1079, Sec. 14. Effective September 29, 2002.)



8021

Examinations shall be held at least semiannually, and at such times and places as the board may designate.

(Added by Stats. 1953, Ch. 191.)



8022

(a) Each applicant for a certificate under this chapter shall file an application with the executive officer, on a form as prescribed by the board. The last date to file an application shall be a set number of days as established by the board’s regulations. The application shall be accompanied by the required fee. For purposes of determining the date upon which an application is deemed filed with the executive officer, the date of postmark as affixed by the United States Postal Service, or the date certified by a bona fide private courier service on the envelope containing the application shall control.

(b) Nothing in this section shall be construed to limit the board’s authority to seek from any applicant any other information pertinent to the background, education, and experience of the applicant that may be deemed necessary in order to evaluate the applicant’s qualifications and fitness for licensure.

(Amended by Stats. 2002, Ch. 1079, Sec. 16. Effective September 29, 2002.)



8023

No certificate shall be issued until the applicant has passed the examination prescribed by the board.

(Amended by Stats. 1957, Ch. 665.)



8023.5

If an applicant for a certificate is from a country where the principal language spoken is one other than English, the board may, in addition to any other examination required by this chapter, examine the applicant on his or her knowledge of the English language.

(Amended by Stats. 1991, Ch. 1097, Sec. 5.)



8024

All certificates issued under this chapter shall be valid for a period of one year, except for the initial period of licensure as prescribed by the board, and shall expire at 12 midnight on the last day of the month of birth of the licensee unless renewed.

To renew an unexpired certificate, the certificate holder shall, on or before each of the dates on which it would otherwise expire, do all of the following:

(a) Apply for renewal on a form prescribed by the board.

(b) Pay the renewal fee prescribed by this chapter.

(c) Notify the board whether he or she has been convicted of any felony or any misdemeanor if the misdemeanor is substantially related to the functions and duties of a court reporter and whether any disciplinary action by any regulatory or licensing board in this or any other state was taken against the licensee subsequent to the licensee’s last renewal.

(Amended by Stats. 2001, Ch. 616, Sec. 5. Effective January 1, 2002.)



8024.1

Every person to whom a certificate is issued shall, as a condition precedent to its issuance, and in addition to any other fee which may be payable, pay the initial certificate fee prescribed by this chapter. Prior to receipt of an initial certificate fee, the board may issue an interim permit of a limited duration, but only to candidates eligible for certification under Section 8020. A limited permit shall be valid for 45 days, or until the board issues a certificate to the limited permitholder. If the board issues interim permits, the initial certificate fee, and any other fee that may be payable, shall be paid prior to the issuance of the certificate.

(Amended by Stats. 2004, Ch. 865, Sec. 29. Effective January 1, 2005.)



8024.2

(a) Except as otherwise provided in this article, a certificate that has expired may be renewed at any time within the period set forth in Section 8024.5 by doing all of the following:

(1) Applying for renewal on a form prescribed by the board.

(2) Paying the renewal fee prescribed by this chapter.

(3) Notifying the board whether the licensee has been convicted of any felony or any misdemeanor if the misdemeanor is substantially related to the functions and duties of a court reporter and whether any disciplinary action was taken against the licensee by any regulatory or licensing board in this or any other state, subsequent to the licensee’s last renewal.

(b) If the certificate is not renewed within 30 days after its expiration, the certificate holder, as a condition precedent to renewal, shall also pay the delinquency fee set forth in Section 163.5. Renewal under this section shall be effective on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the certificate shall continue in effect through the date provided in Section 8024 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

The certificate shall not be renewed if the certificate holder has failed to pay monetary sanctions identified in subdivision (g) of Section 8025.

(Amended by Stats. 2001, Ch. 616, Sec. 6. Effective January 1, 2002.)



8024.3

A suspended certificate is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the holder of the certificate, while it remains suspended and until it is reinstated, to engage in the activity to which the certificate relates, or in any other activity or conduct in violation of the order or judgment by which it was suspended.

The certificate shall not be renewed if the certificate holder has failed to pay monetary sanctions identified in subdivision (g) of Section 8025.

(Amended by Stats. 1999, Ch. 983, Sec. 9.3. Effective January 1, 2000.)



8024.4

A revoked certificate is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the holder of the certificate, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

The certificate shall not be renewed if the certificate holder has failed to pay monetary sanctions identified in subdivision (g) of Section 8025.

(Amended by Stats. 1999, Ch. 983, Sec. 9.4. Effective January 1, 2000.)



8024.5

A certificate that is not renewed within three years after its expiration may not be renewed, restored, reinstated, or reissued thereafter. The holder of the certificate shall return the expired certificate to the board. To obtain a new certificate, the holder shall pay all of the fees and meet all of the qualifications and requirements set forth in this chapter for obtaining an original certificate, including qualifying for, taking, and passing the licensing examination.

(Amended by Stats. 1997, Ch. 475, Sec. 16. Effective January 1, 1998.)



8024.6

(a) A certificate holder shall give written notice to the board at its office in Sacramento of a name change within 30 days after each change, giving both the old and the new names. A copy of the legal document affecting the name change, such as a court order or marriage certificate, shall be submitted with the notice.

(b) Each certificate holder shall notify the board in writing at its office in Sacramento of a change of address within 30 days after each change, giving both the old and the new addresses.

(c) A penalty as provided in this chapter shall be paid by each certificate holder who fails to notify the board within 30 days as specified in this section. Any certificate holder to whom this penalty applies who fails to pay that penalty shall not have their certificate renewed without payment of that penalty, and the board may take disciplinary action.

(Amended by Stats. 1999, Ch. 983, Sec. 9.5. Effective January 1, 2000.)



8024.7

The board shall establish an inactive category of licensure for persons who are not actively engaged in the practice of shorthand reporting.

(a) The holder of an inactive license issued pursuant to this section shall not engage in any activity for which a license is required.

(b) An inactive license issued pursuant to this section shall be renewed during the same time period in which an active license is renewed. The holder of an inactive license is exempt from any continuing education requirement for renewal of an active license.

(c) The renewal fee for a license in an active status shall apply also for a renewal of a license in an inactive status, unless a lesser renewal fee is specified by the board.

(d) In order for the holder of an inactive license issued pursuant to this section to restore his or her license to an active status, the holder of an inactive license shall comply with both of the following:

(1) Pay the renewal fee.

(2) If the board requires completion of continuing education for renewal of an active license, complete continuing education equivalent to that required for renewal of an active license, unless a different requirement is specified by the board.

(Added by Stats. 1994, Ch. 660, Sec. 1. Effective January 1, 1995.)



8025

A certificate issued under this chapter may be suspended, revoked, denied, or other disciplinary action may be imposed for one or more of the following causes:

(a) Conviction of any felony or any misdemeanor if the misdemeanor is substantially related to the functions and duties of a court reporter. The record of conviction, or a certified copy thereof, is conclusive evidence of the conviction.

(b) Failure to notify the board of a conviction described in subdivision (a), in accordance with Section 8024 or 8024.2.

(c) Fraud or misrepresentation resorted to in obtaining a certificate hereunder.

(d) Fraud, dishonesty, corruption, willful violation of duty, gross negligence or incompetence in practice, or unprofessional conduct in or directly related to the practice of shorthand reporting.

“Unprofessional conduct” includes, but is not limited to, acts contrary to professional standards concerning confidentiality; impartiality; filing and retention of notes; notifications, availability, delivery, execution and certification of transcripts; and any provision of law substantially related to the duties of a certified shorthand reporter.

(e) Repeated unexcused failure, whether or not willful, to transcribe notes of cases pending on appeal and to file the transcripts of those notes within the time required by law or to transcribe or file notes of other proceedings within the time required by law or agreed to by contract. Violation of this subdivision shall also be deemed an act endangering the public health, safety, or welfare within the meaning of Section 494.

(f) Loss or destruction of stenographic notes, whether on paper or electronic media, that prevents the production of a transcript due to negligence of the licensee.

(g) Failure to comply with, or to pay a monetary sanction imposed by, any court for failure to provide timely transcripts. The record of the court order, or a certified copy thereof, is conclusive evidence that the sanction was imposed.

(h) Failure to pay a civil penalty relating to the provision of court reporting services or products.

(i) The revocation of, suspension of, or other disciplinary action against a license to act as a certified shorthand reporter by another state. A certified copy of the revocation, suspension, or disciplinary action by the other state is conclusive evidence of that action.

(j) Violation of this chapter or the statutes, rules, and regulations pertaining to certified shorthand reporters.

(Amended by Stats. 2005, Ch. 658, Sec. 31. Effective January 1, 2006.)



8025.1

(a) In addition to the causes for discipline or denial of certification set forth in Section 8025, the board may suspend or revoke any certificate, or deny certification, on any of the following grounds:

(1) That the applicant or licensee is incapable of performing the duties of a certified shorthand reporter due to physical or mental infirmity or incapacity.

(2) That the applicant or licensee is unable to perform the duties of a certified shorthand reporter due to the abuse of chemical substances or alcohol.

(b) For purposes of determining the existence or nonexistence of grounds for denial, suspension, or revocation of a license as set forth in this section, the board may, based upon a reasonable belief that grounds exist, require the applicant or licensee to submit to a physical or mental examination or examinations by a licensed physician as designated by the board. Failure to submit to, or to schedule, a physical or mental examination within 10 days of written demand by the board shall result in the automatic suspension of any license or the denial of any application. The denial of an application on any of the grounds set forth in this section shall be subject to the provisions of Sections 11504 and 11504.5 of the Government Code. The licensee may request a hearing to contest an automatic suspension of licensure under this section by sending a written request for hearing to the offices of the board within 12 days of the date that the board mails a notice of suspension to the licensee. If a hearing is requested, it shall be convened within 30 days after the receipt by the board of the written request for the hearing. The hearing shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The sole issue for determination in the hearing, whether for denial or suspension of license, shall be whether the licensee failed or refused to submit to the physical or mental examination after being duly ordered to do so by the board. Evidence that the licensee has, since the date of automatic suspension, submitted to a mental or physical examination shall be considered as mitigation of any failure or refusal to comply with the board’s order, and may, in the sound discretion of the administrative law judge, constitute cause to set aside any automatic suspension. A decision shall be rendered by the administrative law judge within 10 days of the hearing and shall constitute the final determination as to the continuing status of any automatic suspension.

(c) Following a physical or mental examination pursuant to subdivision (b), the physician conducting the examination shall determine whether the applicant or licensee is incapable of performing the duties of a certified shorthand reporter due to physical or mental infirmity or incapacity, or whether the applicant or licensee is unable to perform the duties of a certified shorthand reporter due to the abuse of chemical substances or alcohol. Where a medical determination is made that an impairment exists, and the finding is reported to the board, the board shall deny any application and any license shall be automatically suspended. The denial of an application on these grounds shall be subject to the provisions of Sections 11504 and 11504.5 of the Government Code. The licensee may request a hearing to contest an automatic suspension of licensure under this section by sending a written request for hearing to the offices of the board within 12 days of the date that the board mails a notice of suspension to the licensee. If a hearing is requested, it shall be convened within 30 days after the receipt by the board of the written request for hearing. The hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The sole issue for determination in the hearing, whether for denial or suspension of license, shall be whether the applicant or licensee is incapable of performing the duties of a certified shorthand reporter due to physical or mental infirmity or incapacity, or whether the applicant or licensee is unable to perform the duties of a certified shorthand reporter due to the abuse of chemical substances or alcohol.

(d) For purposes of the hearing conducted pursuant to subdivision (c), the applicant or licensee shall, at a minimum, have the following rights:

(1) To be represented by counsel.

(2) To have a record made of the proceedings, copies of which may be obtained by the licentiate upon payment of any reasonable charges associated with the record.

(3) To call, examine, and cross-examine witnesses.

(4) To present and rebut evidence determined to be relevant.

(5) To present oral argument.

(e) The statutory period governing reapplication for licensure following denial of the application as set forth in Section 486 does not apply to licenses denied under this section.

(Amended by Stats. 1994, Ch. 146, Sec. 9. Effective January 1, 1995.)



8026

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions and duties of a certified shorthand reporter is deemed to be a conviction within the meaning of this article.

The board may order the certificate suspended or revoked, or may decline to issue a certificate, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1978, Ch. 1161.)



8027

(a) As used in this section, “school” means a court reporter training program or an institution that provides a course of instruction approved by the board and the Bureau for Private Postsecondary Education, is a public school in this state, or is accredited by the Western Association of Schools and Colleges.

(b) A court reporting school shall be primarily organized to train students for the practice of shorthand reporting, as defined in Sections 8016 and 8017. Its educational program shall be on the postsecondary or collegiate level. It shall be legally organized and authorized to conduct its program under all applicable laws of the state, and shall conform to and offer all components of the minimum prescribed course of study established by the board. Its records shall be kept and shall be maintained in a manner to render them safe from theft, fire, or other loss. The records shall indicate positive daily and clock-hour attendance of each student for all classes, apprenticeship and graduation reports, high school transcripts or the equivalent or self-certification of high school graduation or the equivalent, transcripts of other education, and student progress to date, including all progress and counseling reports.

(c) Any school intending to offer a program in court reporting shall notify the board within 30 days of the date on which it provides notice to, or seeks approval from, the State Department of Education, the Bureau for Private Postsecondary Education, the Office of the Chancellor of the California Community Colleges, or the Western Association of Schools and Colleges, whichever is applicable. The board shall review the proposed curriculum and provide the school tentative approval, or notice of denial, within 60 days of receipt of the notice. The school shall apply for provisional recognition pursuant to subdivision (d) within no more than one year from the date it begins offering court reporting classes.

(d) The board may grant provisional recognition to a new court reporting school upon satisfactory evidence that it has met all of the provisions of subdivision (b) and this subdivision. Recognition may be granted by the board to a provisionally recognized school after it has been in continuous operation for a period of no less than three consecutive years from the date provisional recognition was granted, during which period the school shall provide satisfactory evidence that at least one person has successfully completed the entire course of study established by the board and complied with the provisions of Section 8020, and has been issued a certificate to practice shorthand reporting as defined in Sections 8016 and 8017. The board may, for good cause shown, extend the three-year provisional recognition period for not more than one year. Failure to meet the provisions and terms of this section shall require the board to deny recognition. Once granted, recognition may be withdrawn by the board for failure to comply with all applicable laws and regulations.

(e) Application for recognition of a court reporting school shall be made upon a form prescribed by the board and shall be accompanied by all evidence, statements, or documents requested. Each branch, extension center, or off-campus facility requires separate application.

(f) All recognized and provisionally recognized court reporting schools shall notify the board of any change in school name, address, telephone number, responsible court reporting program manager, owner of private schools, and the effective date thereof, within 30 days of the change. All of these notifications shall be made in writing.

(g) A school shall notify the board in writing immediately of the discontinuance or pending discontinuance of its court reporting program or any of the program’s components. Within two years of the date this notice is sent to the board, the school shall discontinue its court reporting program in its entirety. The board may, for good cause shown, grant not more than two one-year extensions of this period to a school. If a student is to be enrolled after this notice is sent to the board, a school shall disclose to the student the fact of the discontinuance or pending discontinuance of its court reporting program or any of its program components.

(h) The board shall maintain a roster of currently recognized and provisionally recognized court reporting schools, including, but not limited to, the name, address, telephone number, and the name of the responsible court reporting program manager of each school.

(i) The board shall maintain statistics that display the number and passing percentage of all first-time examinees, including, but not limited to, those qualified by each recognized or provisionally recognized school and those first-time examinees qualified by other methods as defined in Section 8020.

(j) Inspections and investigations shall be conducted by the board as necessary to carry out this section, including, but not limited to, unannounced site visits.

(k) All recognized and provisionally recognized schools shall print in their school or course catalog the name, address, and telephone number of the board. At a minimum, the information shall be in 8-point bold type and include the following statement:

“IN ORDER FOR A PERSON TO QUALIFY FROM A SCHOOL TO TAKE THE STATE LICENSING EXAMINATION, THE PERSON SHALL COMPLETE A PROGRAM AT A RECOGNIZED SCHOOL. FOR INFORMATION CONCERNING THE MINIMUM REQUIREMENTS THAT A COURT REPORTING PROGRAM MUST MEET IN ORDER TO BE RECOGNIZED, CONTACT: THE COURT REPORTERS BOARD OF CALIFORNIA; (ADDRESS); (TELEPHONE NUMBER).”

(l) Each court reporting school shall file with the board, not later than June 30 of each year, a current school catalog that shows all course offerings and staff, and for private schools, the owner, except that where there have been no changes to the catalog within the previous year, no catalog need be sent. In addition, each school shall also file with the board a statement certifying whether the school is in compliance with all statutes and the rules and regulations of the board, signed by the responsible court reporting program manager.

(m) A school offering court reporting shall not make any written or verbal claims of employment opportunities or potential earnings unless those claims are based on verified data and reflect current employment conditions.

(n) If a school offers a course of instruction that exceeds the board’s minimum requirements, the school shall disclose orally and in writing the board’s minimum requirements and how the course of instruction differs from those criteria. The school shall make this disclosure before a prospective student executes an agreement obligating that person to pay any money to the school for the course of instruction. The school shall also make this disclosure to all students enrolled on January 1, 2002.

(o) Private and public schools shall provide each prospective student with all of the following and have the prospective student sign a document that shall become part of that individual’s permanent record, acknowledging receipt of each item:

(1) A student consumer information brochure published by the board.

(2) A list of the school’s graduation requirements, including the number of tests, the pass point of each test, the speed of each test, and the type of test, such as jury charge or literary.

(3) A list of requirements to qualify for the state-certified shorthand reporter licensing examination, including the number of tests, the pass point of each test, the speed of each test, and the type of test, such as jury charge or literary, if different than those requirements listed in paragraph (2).

(4) A copy of the school’s board-approved benchmarks for satisfactory progress as identified in subdivision (u).

(5) A report showing the number of students from the school who qualified for each of the certified shorthand reporter licensing examinations within the preceding two years, the number of those students that passed each examination, the time, as of the date of qualification, that each student was enrolled in court reporting school, and the placement rate for all students that passed each examination.

(6) On and after January 1, 2005, the school shall also provide to prospective students the number of hours each currently enrolled student who has qualified to take the next licensing test, exclusive of transfer students, has attended court reporting classes.

(p) All enrolled students shall have the information in subdivisions (n) and (o) on file no later than June 30, 2005.

(q) Public schools shall provide the information in subdivisions (n) and (o) to each new student the first day he or she attends theory or machine speed class, if it was not provided previously.

(r) Each enrolled student shall be provided written notification of any change in qualification or graduation requirements that is being implemented due to the requirements of any one of the school’s oversight agencies. This notice shall be provided to each affected student at least 30 days before the effective date of the change and shall state the new requirement and the name, address, and telephone number of the agency that is requiring it of the school. Each student shall initial and date a document acknowledging receipt of that information and that document, or a copy thereof, shall be made part of the student’s permanent file.

(s) Schools shall make available a comprehensive final examination in each academic subject to any student desiring to challenge an academic class in order to obtain credit towards certification for the state licensing examination. The points required to pass a challenge examination shall not be higher than the minimum points required of other students completing the academic class.

(t) An individual serving as a teacher, instructor, or reader shall meet the qualifications specified by regulation for his or her position.

(u) Each school shall provide a substitute teacher or instructor for any class for which the teacher or instructor is absent for two consecutive days or more.

(v) The board has the authority to approve or disapprove benchmarks for satisfactory progress which each school shall develop for its court reporting program. Schools shall use only board-approved benchmarks to comply with the provisions of paragraph (4) of subdivision (o) and subdivision (u).

(w) Each school shall counsel each student a minimum of one time within each 12-month period to identify the level of attendance and progress, and the prognosis for completing the requirements to become eligible to sit for the state licensing examination. If the student has not progressed in accordance with the board-approved benchmarks for that school, the student shall be counseled a minimum of one additional time within that same 12-month period.

(x) The school shall provide to the board, for each student qualifying through the school as eligible to sit for the state licensing examination, the number of hours the student attended court reporting classes, both academic and machine speed classes, including theory.

(y) The pass rate of first-time examination takers for each school offering court reporting shall meet or exceed the average pass rate of all first-time test takers for a majority of examinations given for the preceding three years. Failure to do so shall require the board to conduct a review of the program. In addition, the board may place the school on probation and may withdraw recognition if the school continues to place below the above-described standard on the two examinations that follow the three-year period.

(z) A school shall not require more than one 10-minute qualifying examination, as defined in the regulations of the board, for a student to be eligible to sit for the state certification examination.

(aa) A school shall provide the board the actual number of hours of attendance for each applicant the school qualifies for the state licensing examination.

(ab) The board shall, by December 1, 2001, do the following by regulation as necessary:

(1) Establish the format that shall be used by schools to report tracking of all attendance hours and actual timeframes for completed coursework.

(2) Require schools to provide a minimum of 10 hours of live dictation class each school week for every full-time student.

(3) Require schools to provide students with the opportunity to read back from their stenographic notes a minimum of one time each day to his or her instructor.

(4) Require schools to provide students with the opportunity to practice with a school-approved speed-building audio recording, or other assigned material, a minimum of one hour per day after school hours as a homework assignment and provide the notes from this audio recording to their instructor the following day for review.

(5) Develop standardization of policies on the use and administration of qualifier examinations by schools.

(6) Define qualifier examination as follows: the qualifier examination shall consist of 4-voice testimony of 10-minute duration at 200 words per minute, graded at 97.5 percent accuracy, and in accordance with the guidelines followed by the board. Schools shall be required to date and number each qualifier and announce the date and number to the students at the time of administering the qualifier. All qualifiers shall indicate the actual dictation time of the test and the school shall catalog and maintain the qualifier for a period of not less than three years for the purpose of inspection by the board.

(7) Require schools to develop a program to provide students with the opportunity to interact with professional court reporters to provide skill support, mentoring, or counseling that they can document at least quarterly.

(8) Define qualifications and educational requirements required of instructors and readers that read test material and qualifiers.

(ac) The board shall adopt regulations to implement the requirements of this section not later than September 1, 2002.

(ad) The board may recover costs for any additional expenses incurred under the enactment amending this section in the 2001–02 Regular Session of the Legislature pursuant to its fee authority in Section 8031.

(Amended by Stats. 2012, Ch. 332, Sec. 92. Effective January 1, 2013.)



8027.5

In addition to the authority to conduct disciplinary proceedings under this chapter, the board, through its duly authorized representatives, shall have authority to issue administrative citations or assess fines for the violation of any rules and regulations adopted by the board under the provisions of this chapter.

(Added by Stats. 2001, Ch. 615, Sec. 13. Effective October 9, 2001.)






ARTICLE 4 - Revenue

8030

All fees and other revenues received by the board shall be reported promptly to the State Controller and shall be deposited with the State Treasurer to be placed in the Court Reporters’ Fund, which fund is continued in existence in the State Treasury and is appropriated to carry out this chapter.

(Amended by Stats. 1994, Ch. 26, Sec. 214. Effective March 30, 1994.)



8030.2

(a) To provide shorthand reporting services to low-income litigants in civil cases, who are unable to otherwise afford those services, funds generated by fees received by the board pursuant to subdivision (c) of Section 8031 in excess of funds needed to support the board’s operating budget for the fiscal year in which a transfer described below is made shall be used by the board for the purpose of establishing and maintaining a Transcript Reimbursement Fund. The Transcript Reimbursement Fund shall be established by a transfer of funds from the Court Reporters’ Fund in the amount of three hundred thousand dollars ($300,000) at the beginning of each fiscal year. Notwithstanding any other provision of this article, a transfer to the Transcript Reimbursement Fund in excess of the fund balance established at the beginning of each fiscal year shall not be made by the board if the transfer will result in the reduction of the balance of the Court Reporters’ Fund to an amount less than six months’ operating budget.

(b) All moneys held in the Court Reporters’ Fund on the effective date of this section in excess of the board’s operating budget for the 1996–97 fiscal year shall be used as provided in subdivision (a).

(c) Refunds and unexpended funds that are anticipated to remain in the Transcript Reimbursement Fund at the end of the fiscal year shall be considered by the board in establishing the fee assessment pursuant to Section 8031 so that the assessment shall maintain the level of funding for the Transcript Reimbursement Fund, as specified in subdivision (a), in the following fiscal year.

(d) The Transcript Reimbursement Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, moneys in the Transcript Reimbursement Fund are continuously appropriated for the purposes of this chapter.

(e) (1) Applicants, including applicants pursuant to Section 8030.5, who have been reimbursed pursuant to this chapter for services provided to litigants and who are awarded court costs or attorney’s fees by judgment or by settlement agreement shall refund the full amount of that reimbursement to the fund within 90 days of receipt of the award or settlement.

(2) An applicant pursuant to Section 8030.5 who has been reimbursed for services provided to litigants under this chapter shall refund the full amount reimbursed if a court orders the applicant’s fee waiver withdrawn or denied retroactively pursuant to Section 68636 of the Government Code, within 90 days of the court’s order withdrawing or denying the fee waiver.

(f) Subject to the limitations of this chapter, the board shall maintain the fund at a level that is sufficient to pay all qualified claims. To accomplish this objective, the board shall utilize all refunds, unexpended funds, fees, and any other moneys received by the board.

(g) Notwithstanding Section 16346 of the Government Code, all unencumbered funds remaining in the Transcript Reimbursement Fund as of January 1, 2017, shall be transferred to the Court Reporters’ Fund.

(h) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 332, Sec. 93. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



8030.4

As used in this chapter:

(a) “Applicant” means a qualified legal services project, qualified support center, other qualified project, or pro bono attorney applying to receive funds from the Transcript Reimbursement Fund established by this chapter. The term “applicant” shall not include a person appearing pro se to represent himself or herself at any stage of a case.

(b) “Case” means a single legal proceeding from its inception, through all levels of hearing, trial, and appeal, until its ultimate conclusion and disposition.

(c) “Certified shorthand reporter” means a shorthand reporter certified pursuant to Article 3 (commencing with Section 8020) performing shorthand reporting services pursuant to Section 8017.

(d) “Developmentally Disabled Assistance Act” means the Developmentally Disabled Assistance and Bill of Rights Act of 1975 (Public Law 94-103), as amended.

(e) “Fee-generating case” means any case or matter that, if undertaken on behalf of an eligible client by an attorney in private practice, reasonably may be expected to result in payment of a fee for legal services from an award to a client, from public funds, or from an opposing party. A reasonable expectation as to payment of a legal fee exists wherever a client enters into a contingent fee agreement with his or her lawyer. If there is no contingent fee agreement, a case is not considered fee generating if adequate representation is deemed to be unavailable because of the occurrence of any of the following circumstances:

(1) If the applicant has determined that referral is not possible because of any of the following:

(A) The case has been rejected by the local lawyer referral service, or if there is no such service, by two private attorneys who have experience in the subject matter of the case.

(B) Neither the referral service nor any lawyer will consider the case without payment of a consultation fee.

(C) The case is of the type that private attorneys in the area ordinarily do not accept, or do not accept without prepayment of a fee.

(D) Emergency circumstances compel immediate action before referral can be made, but the client is advised that, if appropriate and consistent with professional responsibility, referral will be attempted at a later time.

(2) If recovery of damages is not the principal object of the case and a request for damages is merely ancillary to an action for equitable or other nonpecuniary relief or inclusion of a counterclaim requesting damages is necessary for effective defense or because of applicable rules governing joinder of counterclaims.

(3) If a court appoints an applicant or an employee of an applicant pursuant to a statute or a court rule or practice of equal applicability to all attorneys in the jurisdiction.

(4) In any case involving the rights of a claimant under a public-supported benefit program for which entitlement to benefit is based on need.

(f) (1) “Indigent person” means any of the following:

(A) A person whose income is 125 percent or less of the current poverty threshold established by the United States Office of Management and Budget.

(B) A person who is eligible for supplemental security income.

(C) A person who is eligible for, or receiving, free services under the federal Older Americans Act or the Developmentally Disabled Assistance Act.

(D) A person whose income is 75 percent or less of the maximum level of income for lower income households as defined in Section 50079.5 of the Health and Safety Code, for purposes of a program that provides legal assistance by an attorney in private practice on a pro bono basis.

(E) A person who qualifies for a waiver of fees pursuant to Section 68632 of the Government Code.

(2) For the purposes of this subdivision, the income of a person who is disabled shall be determined after deducting the costs of medical and other disability-related special expenses.

(g) “Lawyer referral service” means a lawyer referral program authorized by the State Bar of California pursuant to the rules of professional conduct.

(h) “Legal Services Corporation” means the Legal Services Corporation established under the Legal Services Corporation Act of 1974 (Public Law 93-355), as amended.

(i) “Older Americans Act” means the Older Americans Act of 1965 (Public Law 89-73), as amended.

(j) “Other qualified project” means a nonprofit organization formed for charitable or other public purposes, that does not receive funds from the Legal Services Corporation or pursuant to the federal Older Americans Act, and provides free legal services to indigent persons.

(k) “Pro bono attorney” means any attorney, law firm, or legal corporation, licensed to practice law in this state, that undertakes, without charge to the party, the representation of an indigent person, referred by a qualified legal services project, qualified support center, or other qualified project, in a case not considered to be fee generating, as defined in this chapter.

(l) “Qualified legal services project” means a nonprofit project, incorporated and operated exclusively in California, that provides as its primary purpose and function legal services without charge to indigent persons, has a board of directors or advisory board composed of both attorneys and consumers of legal services, and provides for community participation in legal services programming. A legal services project funded, either in whole or in part, by the Legal Services Corporation or with the federal Older Americans Act funds is presumed to be a qualified legal services project for the purposes of this chapter.

(m) “Qualified support center” means an incorporated nonprofit legal services center that has an office or offices in California that provide legal services or technical assistance without charge to qualified legal services projects and their clients on a multicounty basis in California. A support center funded, either in whole or in part, by the Legal Services Corporation or with the federal Older Americans Act funds is presumed to be a qualified legal services project for the purposes of this chapter.

(n) “Rules of professional conduct” means those rules adopted by the State Bar of California pursuant to Sections 6076 and 6077.

(o) “Supplemental security income recipient” means an individual receiving or eligible to receive payments under Title XVI of the Social Security Act (Public Law 92-603), as amended, or payment under Chapter 3 (commencing with Section 12000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(p) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 474, Sec. 5. Effective October 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



8030.5

(a) Notwithstanding subdivision (a) of Section 8030.4, as used in this chapter the term “applicant” also means an indigent person, as defined in subdivision (f) of Section 8030.4, appearing pro se to represent himself or herself at any stage of the case and applying to receive funds from the Transcript Reimbursement Fund established by this chapter.

(b) Notwithstanding Section 8030.6, total disbursements to cover the cost of providing transcripts to all applicants pursuant to this section shall not exceed thirty thousand dollars ($30,000) annually and shall not exceed one thousand five hundred dollars ($1,500) per case.

(c) The board shall provide a report to the Senate and Assembly Committees on Judiciary by March 1, 2012, that includes a summary of the expenditures and claims relating to this article, including the initial fund balance as of January 1, 2011; all funds received, including the amount of, and reason for, any refunds pursuant to subdivision (e) of Section 8030.2; all claims received, including the type of case, court involved, service for which reimbursement was sought, amount paid, and amount denied, if any, and the reason for denial; and all administrative fees. This report shall be provided using existing resources.

(d) The Legislature finds and declares that there are funds available for indigent pro se parties under this article only because the Transcript Reimbursement Fund has not been fully utilized in recent years by the eligible applicants for whom its use has been intended, despite the evident financial need among legal services organizations and pro bono attorneys. Accordingly, the board shall, using existing resources, undertake further efforts to publicize the availability of the Transcript Reimbursement Fund to prospective applicants, as defined in subdivision (a) of Section 8030.4, through appropriate entities serving these applicants, including the State Bar of California, the California Commission on Access to Justice, and the Legal Aid Association of California. These efforts shall be described in the report required by subdivision (c).

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 474, Sec. 6. Effective October 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



8030.6

The board shall disburse funds from the Transcript Reimbursement Fund for the costs, exclusive of per diem charges by official reporters, of preparing either an original transcript and one copy thereof, or where appropriate, a copy of the transcript, of court or deposition proceedings, or both, incurred as a contractual obligation between the shorthand reporter and the applicant, for litigation conducted in California. If there is no deposition transcript, the board may reimburse the applicant or the certified shorthand reporter designated in the application for per diem costs. The rate of per diem for depositions shall not exceed seventy-five dollars ($75) for one-half day, or one hundred twenty-five dollars ($125) for a full day. If a transcript is ordered within one year of the date of the deposition, but subsequent to the per diem having been reimbursed by the Transcript Reimbursement Fund, the amount of the per diem shall be deducted from the regular customary charges for a transcript. Reimbursement may be obtained through the following procedures:

(a) The applicant or certified shorthand reporter shall promptly submit to the board the certified shorthand reporter’s invoice for transcripts together with the appropriate documentation as is required by this chapter.

(b) Except as provided in subdivision (c), the board shall promptly determine if the applicant or the certified shorthand reporter is entitled to reimbursement under this chapter and shall make payment as follows:

(1) Regular customary charges for preparation of original deposition transcripts and one copy thereof, or a copy of the transcripts.

(2) Regular customary charges for expedited deposition transcripts up to a maximum of two thousand five hundred dollars ($2,500) per case.

(3) Regular customary charges for the preparation of original transcripts and one copy thereof, or a copy of transcripts of court proceedings.

(4) Regular customary charges for expedited or daily charges for preparation of original transcripts and one copy thereof or a copy of transcripts of court proceedings.

(5) The charges shall not include notary or handling fees. The charges may include actual shipping costs and exhibits, except that the cost of exhibits may not exceed thirty-five cents ($0.35) each or a total of thirty-five dollars ($35) per transcript.

(c) The maximum amount reimbursable by the fund under subdivision (b) shall not exceed twenty thousand dollars ($20,000) per case per year.

(d) If entitled, and funds are available, the board shall disburse the appropriate sum to the applicant or the certified shorthand reporter when the documentation described in Section 8030.8 accompanies the application. A notice shall be sent to the recipient requiring the recipient to file a notice with the court in which the action is pending stating the sum of reimbursement paid pursuant to this section. The notice filed with the court shall also state that if the sum is subsequently included in any award of costs made in the action, that the sum is to be ordered refunded by the applicant to the Transcript Reimbursement Fund whenever the sum is actually recovered as costs. The court shall not consider whether payment has been made from the Transcript Reimbursement Fund in determining the appropriateness of any award of costs to the parties. The board shall also notify the applicant that the reimbursed sum has been paid to the certified shorthand reporter and shall notify the applicant of the duty to refund any of the sum actually recovered as costs in the action.

(e) If not entitled, the board shall return a copy of the invoice to the applicant and the designated certified shorthand reporter together with a notice stating the grounds for denial.

(f) The board shall complete its actions under this section within 30 days of receipt of the invoice and all required documentation, including a completed application.

(g) Applications for reimbursements from the fund shall be filed on a first-come-first-served basis.

(h) Applications for reimbursement that cannot be paid from the fund due to insufficiency of the fund for that fiscal year shall be held over until the next fiscal year to be paid out of the renewed fund. Applications held over shall be given a priority standing in the next fiscal year.

(i) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 474, Sec. 7. Effective October 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



8030.8

(a) For purposes of this chapter, documentation accompanying an invoice is sufficient to establish entitlement for reimbursement from the Transcript Reimbursement Fund if it is filed with the executive officer on an application form prescribed by the board that is complete in all respects, and that establishes all of the following:

(1) The case name and number and that the litigant or litigants requesting the reimbursement are indigent persons. If the applicant is an indigent person applying pursuant to Section 8030.5, the application shall be accompanied by a copy of the fee waiver form approved by the court in the matter for which the applicant seeks reimbursement.

(2) The applicant is qualified under the provisions of this chapter.

(3) The case is not a fee-generating case, as defined in Section 8030.4.

(4) The invoice or other documentation shall evidence that the certified shorthand reporter to be reimbursed was, at the time the services were rendered, a duly licensed certified shorthand reporter.

(5) The invoice shall be accompanied by a statement, signed by the applicant, stating that the charges are for transcripts actually provided as indicated on the invoice.

(6) The applicant has acknowledged, in writing, that as a condition of entitlement for reimbursement that the applicant agrees to refund the entire amount disbursed from the Transcript Reimbursement Fund from any costs or attorney’s fees awarded to the applicant by the court or provided for in any settlement agreement in the case.

(7) The certified shorthand reporter’s invoice for transcripts shall include separate itemizations of charges claimed, as follows:

(A) Total charges and rates for customary services in preparation of an original transcript and one copy or a copy of the transcript of depositions.

(B) Total charges and rates for expedited deposition transcripts.

(C) Total charges and rates in connection with transcription of court proceedings.

(b) For an applicant claiming to be eligible pursuant to subdivision (j), (l), or (m) of Section 8030.4, a letter from the director of the project or center, certifying that the project or center meets the standards set forth in one of those subdivisions and that the litigant or litigants are indigent persons, is sufficient documentation to establish eligibility.

(c) For an applicant claiming to be eligible pursuant to subdivision (k) of Section 8030.4, a letter certifying that the applicant meets the requirements of that subdivision, that the case is not a fee-generating case, as defined in subdivision (e) of Section 8030.4, and that the litigant or litigants are indigent persons, together with a letter from the director of a project or center defined in subdivision (j), (l), or (m) of Section 8030.4 certifying that the litigant or litigants had been referred by that project or center to the applicant, is sufficient documentation to establish eligibility.

(d) The applicant may receive reimbursement directly from the board if the applicant has previously paid the certified shorthand reporter for transcripts as provided in Section 8030.6. To receive payment directly, the applicant shall submit, in addition to all other required documentation, an itemized statement signed by the certified shorthand reporter performing the services that describes payment for transcripts in accordance with the requirements of Section 8030.6.

(e) The board may prescribe appropriate forms to be used by applicants and certified shorthand reporters to facilitate these requirements.

(f) This chapter does not restrict the contractual obligation or payment for services, including, but not limited to, billing the applicant directly, during the pendency of the claim.

(g) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 474, Sec. 8. Effective October 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



8031

The amount of the fees required by this chapter is that fixed by the board in accordance with the following schedule:

(a) The fee for filing an application for each examination shall be no more than forty dollars ($40).

(b) The fee for examination and reexamination for the written or practical part of the examination shall be in an amount fixed by the board, which shall be equal to the actual cost of preparing, administering, grading, and analyzing the examination, but shall not exceed seventy-five dollars ($75) for each separate part, for each administration.

(c) The initial certificate fee is an amount equal to the renewal fee in effect on the last regular renewal date before the date on which the certificate is issued, except that, if the certificate will expire less than 180 days after its issuance, then the fee is 50 percent of the renewal fee in effect on the last regular renewal date before the date on which the certificate is issued, or fifty dollars ($50), whichever is greater. The board may, by appropriate regulation, provide for the waiver or refund of the initial certificate fee where the certificate is issued less than 45 days before the date on which it will expire.

(d) By a resolution adopted by the board, a renewal fee may be established in such amounts and at such times as the board may deem appropriate to meet its operational expenses and funding responsibilities as set forth in this chapter. The renewal fee shall not be more than one hundred twenty-five dollars ($125) nor less than ten dollars ($10) annually, with the following exception:

Any person who is employed full time by the State of California as a hearing reporter and who does not otherwise render shorthand reporting services for a fee shall be exempt from licensure while in state employment and shall not be subject to the renewal fee provisions of this subdivision until 30 days after leaving state employment. The renewal fee shall, in addition to the amount fixed by this subdivision, include any unpaid fees required by this section plus any delinquency fee.

(e) The duplicate certificate fee shall be no greater than ten dollars ($10).

(f) The penalty for failure to notify the board of a change of name or address as required by Section 8024.6 shall be no greater than fifty dollars ($50).

(Amended by Stats. 1999, Ch. 983, Sec. 9.7. Effective January 1, 2000.)






ARTICLE 5 - Shorthand Reporting Corporations

8040

A shorthand reporting corporation is a corporation which is authorized to render professional services, as defined in Section 13401 of the Corporations Code, as long as that corporation and all of its shareholders, officers, directors, and employees rendering professional services who are certified shorthand reporters are in compliance with the Moscone-Knox Professional Corporation Act, this article, and all other statutes and regulations now or hereafter enacted or adopted pertaining to that corporation and the conduct of its officers. With respect to a shorthand reporting corporation, the governmental agency referred to in the Moscone-Knox Professional Corporation Act is the Court Reporters Board of California.

(Amended by Stats. 1994, Ch. 26, Sec. 216. Effective March 30, 1994.)



8042

It shall constitute unprofessional conduct and a violation of this chapter for any person licensed under this chapter to violate, attempt to violate, directly or indirectly, or assist in or abet the violation of, or conspire to violate any provision or term of this article, the Moscone-Knox Professional Corporation Act, or any regulations duly adopted under those laws.

(Repealed and added by Stats. 1992, Ch. 1289, Sec. 48. Effective January 1, 1993.)



8043

The name of a shorthand reporting corporation and any name or names under which it may be rendering professional services shall contain and be restricted to the name or the last name of one or more of the present, prospective, or former shareholders or of persons who were associated with a predecessor person, partnership, corporation or other organization and whose name or names appeared in the name of such predecessor organization, and shall include either (a) the words “shorthand reporting corporation;” (b) the title “certified shorthand reporter,” or the abbreviation “C.S.R.,” and wording or abbreviations denoting corporate existence; or (c) the words “a professional corporation.”

(Added by Stats. 1972, Ch. 1306.)



8044

Except as provided in Section 13403 of the Corporations Code, each director, shareholder, and officer of a shorthand reporting corporation shall be a licensed person as defined by Section 13401 of the Corporations Code.

(Added by Stats. 1972, Ch. 1306.)



8045

The income of a shorthand reporting corporation attributable to professional services rendered while a shareholder is a disqualified person, as defined by Section 13401 of the Corporations Code, shall not in any manner accrue to the benefit of such shareholder for his shares in the shorthand reporting corporation.

(Added by Stats. 1972, Ch. 1306.)



8046

A shorthand reporting corporation shall not do or fail to do any act the doing of which or the failure to do which would constitute unprofessional conduct under any statute, rule or regulation now or hereafter in effect which pertains to shorthand reporters or shorthand reporting. In conducting its practice it shall observe and be bound by such statutes, rules and regulations to the same extent as a person holding a license under this chapter.

(Amended by Stats. 1992, Ch. 1289, Sec. 49. Effective January 1, 1993.)



8047

The board may formulate and enforce rules and regulations to carry out the provisions of this article, including rules and regulations requiring (a) that the articles of incorporation or bylaws of a shorthand reporting corporation shall include a provision whereby the capital stock of such corporation owned by a disqualified person, as defined by Section 13401 of the Corporations Code, or a deceased person shall be sold to the corporation or the remaining shareholders within such time as such rules and regulations may provide; and (b) that a shorthand reporting corporation as a condition of obtaining a certificate pursuant to the Moscone-Knox Professional Corporation Act and this article shall provide adequate security by insurance or otherwise for claims against it by its clients for errors and omissions arising out of the rendering of professional services.

(Added by Stats. 1972, Ch. 1306.)









CHAPTER 14 - Structural Pest Control Operators

ARTICLE 1 - General Provisions

8500

Unless the text otherwise requires, the general provisions hereinafter set forth govern the construction of this chapter.

(Repealed and added by Stats. 1941, Ch. 1163.)



8501

“Director” refers to the Director of Consumer Affairs.

(Amended by Stats. 2013, Ch. 352, Sec. 8. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8502

“Board” refers to the Structural Pest Control Board within the Department of Consumers Affairs.

(Amended by Stats. 2013, Ch. 352, Sec. 9. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8503

“Registrar” refers to the registrar of the Structural Pest Control Board.

(Repealed and added by Stats. 1941, Ch. 1163.)



8503.5

“Committee” means the Disciplinary Review Committee established pursuant to Section 8660.

(Amended by Stats. 1986, Ch. 1266, Sec. 1.)



8504

“Person” includes an individual, firm, partnership, corporation, limited liability company, association or other organization or any combination thereof.

(Amended by Stats. 1994, Ch. 1010, Sec. 14. Effective January 1, 1995.)



8504.1

“Pesticide” includes any of the following:

(a) Any spray adjuvant.

(b) Any substance, or mixture of substances, which is intended to be used for preventing, destroying, repelling, or mitigating any pest or organism.

(Added by Stats. 2014, Ch. 560, Sec. 1. Effective January 1, 2015.)



8505

(a) “Structural pest control” and “pest control” as used in this chapter are synonymous. Except as provided in Section 8555 and elsewhere in this chapter, it is, with respect to household pests and wood destroying pests or organisms, or other pests that may invade households or other structures, including railroad cars, ships, docks, trucks, airplanes, or the contents thereof, the engaging in, offering to engage in, advertising for, soliciting, or the performance of, any of the following:

(1) Identification of infestations or infections.

(2) The making of an inspection or inspections for the purpose of identifying or attempting to identify infestations or infections of household or other structures by those pests or organisms.

(3) The making of inspection reports, recommendations, estimates, and bids, whether oral or written, with respect to those infestations or infections.

(4) The making of contracts, or the submitting of bids for, or the performance of any work including the making of structural repairs or replacements, or the use of pesticides, or mechanical devices for the purpose of eliminating, exterminating, controlling or preventing infestations or infections of those pests, or organisms.

(b) “Household pests” are defined for the purpose of this chapter as those pests other than wood destroying pests or organisms, which invade households and other structures, including, but not limited to, rodents, vermin, and insects.

(Amended by Stats. 2014, Ch. 560, Sec. 2. Effective January 1, 2015.)



8505.1

(a) Except as provided in subdivisions (b) and (c), for the purpose of this act, “fumigation” shall be defined as the use within an enclosed space for the destruction of plant or animal life, a substance having a vapor pressure greater than 5 millimeters of mercury at 25 degrees centigrade when the substance is labeled for those purposes.

The following is a list of lethal fumigants:

(1) Methyl bromide.

(2) Sulfuryl fluoride.

(3) Aluminum phosphide.

The board may adopt, and may as necessary amend, by regulation, a list of fumigants.

(b) For the purpose of this act, “warning agent” is any agent used in combination with any fumigant that lacks warning properties.

The following is a warning agent:

Chloropicrin.

The board may adopt, and may as necessary amend, by regulation, a list of warning agents.

(c) For the purpose of this act “simple asphyxiants” shall not be deemed to be fumigants.

The following is a list of simple asphyxiants:

(1) Liquid nitrogen.

(2) Carbon dioxide.

The board may adopt, and may as necessary amend, by regulation, a list of simple asphyxiants.

(Amended by Stats. 2014, Ch. 560, Sec. 3. Effective January 1, 2015.)



8505.2

Fumigation shall be performed only under the direct and personal supervision of an individual who is licensed by the board as an operator or field representative in Branch 1 as set forth in Section 8560.

(Amended by Stats. 2014, Ch. 560, Sec. 4. Effective January 1, 2015.)



8505.3

“Direct and personal supervision” as used in Section 8505.2 means that the Branch 1 licensee exercising that supervision shall be present at the site of the fumigation during the entire time the fumigants are being released, the time ventilation is commenced, and at the time property is released for occupancy.

(Amended by Stats. 2007, Ch. 354, Sec. 19. Effective January 1, 2008.)



8505.4

Fumigation shall be performed in compliance with all applicable state, county, and city laws and ordinances and all applicable laws and regulations of the United States.

(Amended by Stats. 2007, Ch. 354, Sec. 20. Effective January 1, 2008.)



8505.5

(a) Notice of the date and place of fumigation, and chemicals to be used, shall be given by the fumigator to the fire department serving the area in which fumigation is to be performed not less than two hours prior to the time fumigation begins. The fire department shall not charge any fees for any service related to structural pest control activities except for the costs of an emergency response necessitated by illegal or negligent actions.

(b) Notice of each fumigation to be performed shall be given to the commissioner in the county in which the job is to be performed. The notice, which may be mailed or given by telephone, at the option of the commissioner, shall be given at least 24 hours prior to the time fumigation begins, unless the commissioner determines that less time is sufficient. A fee shall not be assessed for processing this notice.

(Amended by Stats. 2014, Ch. 560, Sec. 5. Effective January 1, 2015.)



8505.7

The space to be fumigated shall be vacated by all occupants prior to the commencement of fumigation, and all entrances thereto shall be locked, barricaded, or otherwise secured against entry until the end of exposure period, then opened for ventilation and relocked, barricaded, or otherwise secured against re-entry, until declared by the licensee exercising direct and personal supervision over the fumigation to be safe for reoccupancy.

(Amended by Stats. 1985, Ch. 1348, Sec. 4. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8505.8

Prior to the commencement of fumigation, the space to be fumigated shall be sealed in such manner that tests taken before ventilation is begun will show that the required concentration of the fumigant released within the space has been retained therein, in compliance with the manufacturer’s recommendations.

(Added by Stats. 1961, Ch. 1201.)



8505.9

Prior to the commencement of fumigation, warning signs shall be posted in plainly visible locations on or in the immediate vicinity of all entrances to the space under fumigation and shall not be removed until fumigation and ventilation has been completed, and the premises safe for reoccupancy. Ventilation shall be conducted with due regard for the public safety.

(Added by Stats. 1961, Ch. 1201.)



8505.10

Warning signs shall be printed in red on white background and shall contain the following statement in letters not less than two inches in height: “DANGER—FUMIGATION.” They shall also depict a skull and crossbones not less than one inch in height and shall state in letters not less than one-half inch in height the name of the fumigant. These signs shall also include in legible ink of any color, the date and time fumigant was injected, and the name, address, and telephone number of the registered company performing the fumigation. Warning signs placed under a tarpaulin shall not be required to state the time the fumigant was injected.

(Amended by Stats. 2014, Ch. 560, Sec. 7. Effective January 1, 2015.)



8505.11

If the structure which has been fumigated has an attic or if the area underneath such structure is accessible to inspection for purposes of structural pest control, the registered company which performed the fumigation shall, immediately upon completion, post in the attic, immediately adjacent to the entrance thereto, or in the area underneath the structure, immediately adjacent to the main entrance vent thereof, or in both of such places if the structure has an attic and an accessible underarea, a durable sign not less than five inches by seven inches in size stating the name of the registered company, the date of fumigation, and the type of fumigant used.

(Amended by Stats. 1985, Ch. 1348, Sec. 6. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8505.12

A registered company performing fumigation shall use an adequate warning agent with all fumigants which lack those properties. There may be circumstances in which the use of chloropicrin is not possible due to its unknown effects on sensitive items, including, but not limited to, artifacts in museums or in police evidence storage. In these circumstances, waiving the use of chloropicrin shall be approved by the state regulatory authority and documented in advance and shall include alternative safety precautions which address initial clearance of the site to be fumigated, potential movement of the fumigant to unattended areas, and continued site security. When conditions involving abnormal hazards exist, the licensee exercising direct and personal supervision shall take those safety precautions in addition to those prescribed by this chapter as are reasonably necessary to protect the public health and safety.

(Amended by Stats. 2014, Ch. 560, Sec. 8. Effective January 1, 2015.)



8505.13

A registered company shall maintain a log of each fumigation job performed by it in this state. The log shall be in the form required by the regulations of the board and shall be preserved for a period of at least three years, during which time it shall be available at all times during business hours for inspection by the board and its authorized representatives.

(Amended by Stats. 1994, Ch. 844, Sec. 3. Effective January 1, 1995.)



8505.14

“Fumigator” means any individual licensed by the board as a structural pest control operator or as a structural pest control field representative in Branch 1 as set forth in Section 8560.

(Amended by Stats. 2014, Ch. 560, Sec. 9. Effective January 1, 2015.)



8505.16

All fumigators shall be familiar with and able to administer artificial respiration by the best method or methods recommended currently by the Red Cross in its standard texts on first aid.

All fumigating crews shall be outfitted with a safety kit containing safety equipment as specified by the manufacturer’s label instructions and by all applicable laws and regulations.

(Amended by Stats. 1994, Ch. 844, Sec. 4. Effective January 1, 1995.)



8505.17

(a) There is hereby continued in existence in the State Treasury a special fund to be known as the Structural Pest Control Education and Enforcement Fund. Funds derived from the pesticide use report filing fee provided for in Section 8674 and all proceeds from civil penalties collected by the board pursuant to Section 8617 shall be deposited in the Education and Enforcement Account which is hereby created in the fund. The account shall be used by the board (1) for the purposes of training as provided in Section 8616, (2) for reimbursement to the Director of Pesticide Regulation for work performed as the agent of the board pursuant to Sections 8616, 8616.4, and 8617 and Section 15202 of the Food and Agricultural Code and for cases referred to the board pursuant to subdivision (b) of Section 8616.5, and (3) for reasonable expenses incurred by the Disciplinary Review Committee. There is no reimbursement from this fund for inspections and routine investigations.

(b) The board may withhold funds from its agent if it is not satisfied that its agent has corrected the problems which resulted in a suspension as provided in Section 8616.6. The authority to withhold funds shall be limited only to the withholding of an amount otherwise due the agent for reimbursable activities performed in the county or counties for which a notice has been filed pursuant to Section 8616.6.

(c) Registered structural pest control companies shall prepare and submit to the county agricultural commissioner a monthly report of all pesticides used in that county. The report shall be on a form approved by the Director of Pesticide Regulation and shall contain the name and registration number of each pesticide and the amount used. The report shall be submitted to the commissioner by the 10th day of the month following the month of application and a copy shall be maintained by the licensee for a period of three years after the report submission date. Each pesticide use report or combination of use reports representing a registered structural pest control company’s total county pesticide use for the month shall require a pesticide use stamp or stamp number issued by the board in the denomination fixed by the board in accordance with Section 8674 as the pesticide use report filing fee. The board shall provide for the sale of these stamps and stamp numbers and for the refund of moneys paid for stamps and stamp numbers which are returned to it unused. When a registered structural pest control company performs no pest control during a month in a county in which it has given notice pursuant to Section 15204 of the Food and Agricultural Code, the registered company shall submit a use report stating this fact to the commissioner. A pesticide use stamp or stamp number is not required on negative use reports.

(d) All other proceeds from civil penalties collected by the board shall be deposited in the Civil Penalties Account which is hereby created in the fund. These funds shall be available to the board upon appropriation by the Legislature for the purposes of enforcing this chapter.

(Amended by Stats. 2014, Ch. 560, Sec. 10. Effective January 1, 2015.)



8506

(a) “Structural pest control operator” is any individual licensed by the board to practice structural pest control.

(b) As used in this chapter, “operator” refers to “structural pest control operator.”

(c) In the event of death of a licensee, the executor or administrator of the deceased person may obtain from the board written authorization for such executor or administrator to conduct the business of such deceased licensee for a period not to exceed one year after the date of death for the purpose of winding up or disposing of the structural pest control business of the deceased licensee; but such authorization shall not entitle such executor or administrator to solicit, engage in, or undertake any structural pest control work not already contracted for by such deceased licensee unless a properly classified and licensed operator is employed to manage, supervise, and direct the business.

(Amended by Stats. 1985, Ch. 1348, Sec. 12. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8506.1

A “registered company” is any sole proprietorship, partnership, corporation, or other organization or any combination thereof that is registered with the Structural Pest Control Board to engage in the practice of structural pest control.

A registered company may secure structural pest control work, submit bids, or otherwise contract for pest control work. A registered company may employ licensed field representatives and licensed operators to identify infestations or infections, make inspections, and represent the company in the securing of pest control work. A registered company may hire or employ individuals who are not licensed under this chapter to perform work on contracts covering wood-destroying organisms only after an operator or field representative has fully completed the negotiation or signing of the contract covering a given job.

A registered company may hire and use individuals who are not licensed under this chapter on service contracts already established.

(Amended by Stats. 2007, Ch. 354, Sec. 22. Effective January 1, 2008.)



8506.2

A “qualifying manager” is the licensed operator or operators designated by a registered company to supervise the daily business of the company and to be available to supervise and assist the company’s employees.

(Added by Stats. 1985, Ch. 1348, Sec. 14. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8507

(a) “Structural pest control field representative” is any individual who is licensed by the board to secure structural pest control work, identify infestations or infections, make inspections, apply pesticides, submit bids for or otherwise contract, on behalf of a registered company.

A pest control field representative shall not contract for pest control work or perform pest control work on his or her own behalf.

(b) As used in this chapter, “field representative” refers to “structural pest control field representative.”

(Amended by Stats. 2007, Ch. 354, Sec. 23. Effective January 1, 2008.)



8507.1

(a) (1) “Structural pest control applicator” is any individual who is licensed by the board to apply pesticides in Branch 2 or Branch 3 on behalf of a registered company.

(2) A structural pest control applicator shall not contract for pest control work or perform pest control work in his or her own behalf.

(b) As used in this chapter, “applicator” refers to “structural pest control applicator.”

(Amended by Stats. 2014, Ch. 560, Sec. 11. Effective January 1, 2015.)



8508

“Household” means any structure and its contents which are used for man and his convenience.

(Repealed and added by Stats. 1941, Ch. 1163.)



8509

“Branch office” is any fixed place of business in addition to the location of the principal office for which the company registration is issued, where records are kept, mail received, statements rendered, money is collected, or requests are received for service or bids, or information is given pertaining to the practice of pest control, other than governmental offices.

(Amended by Stats. 2007, Ch. 354, Sec. 24. Effective January 1, 2008.)



8510

For purposes of this chapter, “wood preservative” means any coating formulated to protect wood surfaces from deterioration caused by insects, fungus, rot, and decay and which contains a wood preservative chemical that is registered with the Department of Pesticide Regulation and the United States Environmental Protection Agency.

(Amended by Stats. 2007, Ch. 354, Sec. 25. Effective January 1, 2008.)



8511

“Manufacturer” is a person engaged in the processing of materials used in the practice of pest control, but who does not himself engage in such practice.

(Added by Stats. 1941, Ch. 1163.)



8512

“Employer” refers to a registered company that employs operators, field representatives, applicators, and other individuals, the latter not being required to be licensed under this chapter, who work on pest control jobs under the supervision of an operator or field representative.

(Amended by Stats. 2007, Ch. 354, Sec. 26. Effective January 1, 2008.)



8513

(a) The board shall prescribe a form entitled “Notice to Owner” that shall describe, in nontechnical language and in a clear and coherent manner using words with common and everyday meaning, the pertinent provisions of this state’s mechanics lien laws and the rights and responsibilities of an owner of property and a registered pest control company thereunder. Each company registered under this chapter, prior to entering into a contract with an owner for work for which a company registration is required, shall give a copy of this “Notice to Owner” to the owner, his or her agent, or the payer.

(b) No company that is required to be registered under this chapter shall require or request a waiver of lien rights from any subcontractor, employee, or supplier.

(c) Each company registered under this chapter that acts as a subcontractor for another company registered under this chapter shall, within 20 days of commencement of any work for which a company registration is required, give the preliminary notice in accordance with Chapter 2 (commencing with Section 8200) of Title 2 of Part 6 of Division 4 of the Civil Code, to the owner, his or her agent, or the payer.

(d) Each company registered under this chapter that acts as a prime contractor for work for which a company registration is required shall, prior to accepting payment for the work, furnish to the owner, his or her agent, or the payer a full and unconditional release from any claim of mechanics lien by any subcontractor entitled to enforce a mechanics lien pursuant to Section 8410 of the Civil Code.

(e) Each company registered under this chapter that subcontracts to another company registered under this chapter work for which a company registration is required shall furnish to the subcontractor the name of the owner, his or her agent, or the payer.

(f) The provisions of this section shall be applicable only to those registered companies, as defined in Section 8506.1, operating pursuant to a Branch 1 or Branch 3 registration.

(g) A violation of the provisions of this section is a ground for disciplinary action.

(Amended (as to be amended July 1, 2012, by Stats. 2010, Ch. 697) by Stats. 2011, Ch. 44, Sec. 4. Effective January 1, 2012. Operative July 1, 2012, by Sec. 7 of Ch. 44.)



8514

(a) A Branch 2 or 3 registered company shall not commence work on a contract, or sign, issue, or deliver any documents expressing an opinion or statement relating to the control of household pests, or wood destroying pests or organisms until the registered company has completed an inspection.

(b) Notwithstanding any provision of this chapter, after an inspection has been made, a registered company which holds a branch registration for the control of household pests, or wood destroying pests or organisms, but whose branch registration restricts the method of eradication or control permitted, may recommend and enter into a contract for the eradication or control of pests within the scope of its branch registration, provided that it subcontracts, in writing, the actual performance of the work to a registered company which holds a branch registration authorizing the particular method to be used.

(c) A registered company may subcontract, in writing, any pest control work for which it is registered in any branch or branches to a registered company holding a valid branch registration to do that work.

(d) Nothing in this chapter shall be construed to prohibit a registered company or the consumer from subcontracting with a licensed contractor to do any work authorized under Section 8556.

(e) A registered company shall not subcontract structural fumigation work, as permitted in this section, without the written consent of the consumer. The consumer shall be informed in advance, in writing, of any proposed work which the registered company intends to subcontract and of the consumer’s right to select another person or entity of the consumer’s choosing to perform the work. The consumer may authorize the subcontracting of the work as proposed or may contract directly with another registered company licensed to perform the work. Nothing in this paragraph shall be construed to eliminate any otherwise applicable licensure requirements, nor permit a licensed contractor to perform any work beyond that authorized by Section 8556.

(f) Nothing contained in this section shall permit or authorize a registered company to perform, attempt to perform, advertise or hold out to the public or to any person that it is authorized, qualified, or registered to perform, pest control work in a branch, or by a method, for which it is not registered, except that a Branch 2 or Branch 3 registered company may advertise fumigation or any all encompassing treatment described in paragraph (8) of subdivision (a) of Section 1991 of Title 16 of the California Code of Regulations if the company complies with the requirements of this section.

(g) Subcontracting of work, as permitted in this section, shall not relieve the prime contractor or the subcontractor from responsibility for, or from disciplinary action because of, an act or omission on its part, which would otherwise be a ground for disciplinary action. However, the registered company making the initial proposal including proposed work that the registered company intends to subcontract shall not be subject to disciplinary action or otherwise responsible for an act or omission in the performance of the work that the consumer directly contracts with another registered company, person, or entity to perform, as permitted by this section. All home solicitation contracts shall comply with Chapter 2 (commencing with Section 1688) of Title 5 of Part 2 of Division 3 of the Civil Code.

(Amended by Stats. 2014, Ch. 560, Sec. 12. Effective January 1, 2015.)



8514.5

It is unlawful for any registered company under this chapter when billing for any subcontracted work authorized under Section 8514, to charge, bill, or otherwise solicit payment from the consumer for any structural fumigation work not actually rendered by the registered company or under its direct supervision unless the consumer, prior to authorizing the performance of the work, is provided in writing with the following statement:

“NOTICE: The charge for service that this company subcontracts to another registered company may include the company’s charges for arranging and administering such services that are in addition to the direct costs associated with paying the subcontractor. You may accept (company name’s) bid or you may contract directly with another registered company licensed to perform the work.

If you choose to contract directly with another registered company, (company name) will not in any way be responsible for any act or omission in the performance of work that you directly contract with another to perform.”

(Amended by Stats. 1996, Ch. 398, Sec. 2. Effective January 1, 1997.)



8515

Nothing in this chapter shall prohibit a company registered hereunder from authorizing an officer, partner, or employee to submit bids, after an inspection by an individual licensed as an operator or field representative under this act, or to sign contracts after negotiation by an individual licensed as an operator or field representative under this act, on behalf of the registered company.

(Amended by Stats. 1994, Ch. 844, Sec. 9. Effective January 1, 1995.)



8516

(a) This section, and Section 8519, apply only to wood destroying pests or organisms.

(b) No registered company or licensee shall commence work on a contract, or sign, issue, or deliver any documents expressing an opinion or statement relating to the absence or presence of wood destroying pests or organisms until an inspection has been made by a licensed Branch 3 field representative or operator. The address of each property inspected or upon which work is completed shall be reported on a form prescribed by the board and shall be filed with the board no later than 10 business days after the commencement of an inspection or upon completed work.

Every property inspected pursuant to this subdivision or Section 8518 shall be assessed a filing fee pursuant to Section 8674.

Failure of a registered company to report and file with the board the address of any property inspected or work completed pursuant to Section 8518 or this section is grounds for disciplinary action and shall subject the registered company to a fine of not more than two thousand five hundred dollars ($2,500).

A written inspection report conforming to this section and a form approved by the board shall be prepared and delivered to the person requesting the inspection or to the person’s designated agent within 10 business days of the inspection, except that an inspection report prepared for use by an attorney for litigation purposes is not required to be reported to the board. The report shall be delivered before work is commenced on any property. The registered company shall retain for three years all original inspection reports, field notes, and activity forms.

Reports shall be made available for inspection and reproduction to the executive officer of the board or his or her duly authorized representative during business hours. Original inspection reports or copies thereof shall be submitted to the board upon request within two business days. The following shall be set forth in the report:

(1) The date of the inspection and the name of the licensed field representative or operator making the inspection.

(2) The name and address of the person or firm ordering the report.

(3) The name and address of any person who is a party in interest.

(4) The address or location of the property.

(5) A general description of the building or premises inspected.

(6) A foundation diagram or sketch of the structure or structures or portions of the structure or structures inspected, indicating thereon the approximate location of any infested or infected areas evident, and the parts of the structure where conditions that would ordinarily subject those parts to attack by wood destroying pests or organisms exist.

(7) Information regarding the substructure, foundation walls and footings, porches, patios and steps, air vents, abutments, attic spaces, roof framing that includes the eaves, rafters, fascias, exposed timbers, exposed sheathing, ceiling joists, and attic walls, or other parts subject to attack by wood destroying pests or organisms. Conditions usually deemed likely to lead to infestation or infection, such as earth-wood contacts, excessive cellulose debris, faulty grade levels, excessive moisture conditions, evidence of roof leaks, and insufficient ventilation are to be reported.

(8) One of the following statements, as appropriate, printed in bold type:

(A) The exterior surface of the roof was not inspected. If you want the water tightness of the roof determined, you should contact a roofing contractor who is licensed by the Contractors’ State License Board.

(B) The exterior surface of the roof was inspected to determine whether or not wood destroying pests or organisms are present.

(9) Indication or description of any areas that are inaccessible or not inspected with recommendation for further inspection if practicable. If, after the report has been made in compliance with this section, authority is given later to open inaccessible areas, a supplemental report on conditions in these areas shall be made.

(10) Recommendations for corrective measures.

(11) Information regarding the pesticide or pesticides to be used for their control as set forth in subdivision (a) of Section 8538.

(12) The inspection report shall clearly disclose that if requested by the person ordering the original report, a reinspection of the structure will be performed if an estimate or bid for making repairs was given with the original inspection report, or thereafter.

(13) The inspection report shall contain the following statement, printed in boldface type:

“NOTICE: Reports on this structure prepared by various registered companies should list the same findings (i.e. termite infestations, termite damage, fungus damage, etc.). However, recommendations to correct these findings may vary from company to company. You have a right to seek a second opinion from another company.”

An estimate or bid for repairs shall be given separately allocating the costs to perform each and every recommendation for corrective measures as specified in subdivision (c) with the original inspection report if the person who ordered the original inspection report so requests, and if the registered company is regularly in the business of performing corrective measures.

If no estimate or bid was given with the original inspection report, or thereafter, then the registered company shall not be required to perform a reinspection.

A reinspection shall be an inspection of those items previously listed on an original report to determine if the recommendations have been completed. Each reinspection shall be reported on an original inspection report form and shall be labeled “Reinspection” in capital letters by rubber stamp or typewritten. Each reinspection shall also identify the original report by date.

After four months from an original inspection, all inspections shall be original inspections and not reinspections.

Any reinspection shall be performed for not more than the price of the registered company’s original inspection price and shall be completed within 10 working days after a reinspection has been ordered.

(c) At the time a report is ordered, the registered company or licensee shall inform the person or entity ordering the report, that a separated report is available pursuant to this subdivision. If a separated report is requested at the time the inspection report is ordered, the registered company or licensee shall separately identify on the report each recommendation for corrective measures as follows:

(1) The infestation or infection that is evident.

(2) The conditions that are present that are deemed likely to lead to infestation or infection.

If a registered company or licensee fails to inform as required by this subdivision and a dispute arises, or if any other dispute arises as to whether this subdivision has been complied with, a separated report shall be provided within 24 hours of the request but, in no event, later than the next business day, and at no additional cost.

(d) When a corrective condition is identified, either as paragraph (1) or (2) of subdivision (c), and the responsible party, as negotiated between the buyer and the seller, chooses not to correct those conditions, the registered company or licensee shall not be liable for damages resulting from a failure to correct those conditions or subject to any disciplinary action by the board. Nothing in this subdivision, however, shall relieve a registered company or a licensee of any liability resulting from negligence, fraud, dishonest dealing, other violations pursuant to this chapter, or contractual obligations between the registered company or licensee and the responsible parties.

(e) The inspection report form prescribed by the board shall separately identify the infestation or infection that is evident and the conditions that are present that are deemed likely to lead to infestation or infection. If a separated form is requested, the form shall explain the infestation or infection that is evident and the conditions that are present that are deemed likely to lead to infestation or infection and the difference between those conditions. In no event, however, shall conditions deemed likely to lead to infestation or infection be characterized as actual “defects” or as actual “active” infestations or infections or in need of correction as a precondition to issuing a certification pursuant to Section 8519.

(f) The report and any contract entered into shall also state specifically when any guarantee for the work is made, and if so, the specific terms of the guarantee and the period of time for which the guarantee shall be in effect.

(g) Control service is defined as the regular reinspection of a property after a report has been made in compliance with this section and any corrections as have been agreed upon have been completed. Under a control service agreement a registered company shall refer to the original report and contract in a manner as to identify them clearly, and the report shall be assumed to be a true report of conditions as originally issued, except it may be modified after a control service inspection. A registered company is not required to issue a report as outlined in paragraphs (1) to (11), inclusive, of subdivision (b) after each control service inspection. If after control service inspection, no modification of the original report is made in writing, then it will be assumed that conditions are as originally reported. A control service contract shall state specifically the particular wood destroying pests or organisms and the portions of the buildings or structures covered by the contract.

(h) A registered company or licensee may enter into and maintain a control service agreement provided the following requirements are met:

(1) The control service agreement shall be in writing, signed by both parties, and shall specifically include the following:

(A) The wood destroying pests and organisms that could infest and infect the structure.

(B) The wood destroying pests and organisms covered by the control service agreement. Any wood destroying pest or organism that is not covered must be specifically listed.

(C) The type and manner of treatment to be used to correct the infestations or infections.

(D) The structures or buildings, or portions thereof, covered by the agreement, including a statement specifying whether the coverage for purposes of periodic inspections is limited or full. Any exclusions from those described in the original report must be specifically listed.

(E) A reference to the original inspection report and agreement.

(F) The frequency of the inspections to be provided, the fee to be charged for each renewal, and the duration of the agreement.

(G) Whether the fee includes structural repairs.

(H) If the services provided are guaranteed, and, if so, the terms of the guarantee.

(I) A statement that all corrections of infestations or infections covered by the control service agreement shall be completed within six months of discovery, unless otherwise agreed to in writing by both parties.

(2) Inspections made pursuant to a control service agreement shall be conducted by a Branch 3 licensee. Section 8506.1 does not modify this provision.

(3) A full inspection of the property covered by the control service agreement shall be conducted and a report filed pursuant to subdivision (b) at least once every three years from the date that the agreement was entered into, unless the consumer cancels the contract within three years from the date the agreement was entered into.

(4) A written report shall be required for the correction of any infestation or infection unless all of the following conditions are met:

(A) The infestation or infection has been previously reported.

(B) The infestation or infection is covered by the control service agreement.

(C) There is no additional charge for correcting the infestation or infection.

(D) Correction of the infestation or infection takes place within 45 days of its discovery.

(E) Correction of the infestation or infection does not include fumigation.

(5) All notice requirements pursuant to Section 8538 shall apply to all pesticide treatments conducted under control service agreements.

(6) For purposes of this section, “control service agreement” means any agreement, including extended warranties, to have a licensee conduct over a period of time regular inspections and other activities related to the control or eradication of wood destroying pests and organisms.

(i) All work recommended by a registered company, where an estimate or bid for making repairs was given with the original inspection report, or thereafter, shall be recorded on this report or a separate work agreement and shall specify a price for each recommendation. This information shall be provided to the person requesting the inspection, and shall be retained by the registered company with the inspection report copy for three years.

(Amended by Stats. 2002, Ch. 405, Sec. 14. Effective January 1, 2003.)



8516.5

Any registered company that makes an inspection of any property relating to the absence or presence of wood destroying pests or organisms on such property and makes a report of such inspection shall furnish a copy of the report either to the owner of the property or to the agent of the owner, within 10 working days after the date the inspection is commenced, except an inspection report prepared for use by an attorney for litigation is not required to be furnished.

(Amended by Stats. 1994, Ch. 844, Sec. 12. Effective January 1, 1995.)



8517

Any work contract, billing, agreement, letter of work completed, or other correspondence or document expressing an opinion or making a statement relating to the presence or absence of wood destroying pests or organisms or nondecay fungi, shall refer to the inspection report required by Section 8516. These documents shall indicate specifically whether all of the recommended work as set forth in the inspection report was completed, or, if not, the document shall indicate specifically which recommendations were not completed.

(Amended by Stats. 2001, Ch. 306, Sec. 16. Effective January 1, 2002.)



8518

(a) When a registered company completes work under a contract, it shall prepare, on a form prescribed by the board, a notice of work completed and not completed, and shall furnish that notice to the owner of the property or the owner’s agent within 10 business days after completing the work. The notice shall include a statement of the cost of the completed work and estimated cost of work not completed.

(b) The address of each property inspected or upon which work was completed shall be reported on a form prescribed by the board and shall be filed with the board no later than 10 business days after completed work.

(c) A filing fee shall be assessed pursuant to Section 8674 for every property upon which work is completed.

(d) Failure of a registered company to report and file with the board the address of any property upon which work was completed pursuant to subdivision (b) of Section 8516 or Section 8518 is grounds for disciplinary action and shall subject the registered company to a fine of not more than two thousand five hundred dollars ($2,500).

(e) The registered company shall retain for three years all original notices of work completed, work not completed, and activity forms.

(f) Notices of work completed and not completed shall be made available for inspection and reproduction to the executive officer of the board or his or her duly authorized representative during business hours. Original notices of work completed or not completed or copies thereof shall be submitted to the board upon request within two business days.

(Amended by Stats. 2014, Ch. 560, Sec. 13. Effective January 1, 2015.)



8519

Certification as used in this section means a written statement by the registered company attesting to the statement contained therein relating to the absence or presence of wood-destroying pests or organisms and, listing such recommendations, if any, which appear on an inspection report prepared pursuant to Section 8516, and which relate to (1) infestation or infection of wood-destroying pests or organisms found, or (2) repair of structurally weakened members caused by such infestation or infection, and which recommendations have not been completed at the time of certification.

Any registered company which makes an inspection report pursuant to Section 8516, shall, if requested by the person ordering the inspection report, prepare and deliver to that person or his or her designated agent, a certification, to provide:

(a) When the inspection report prepared pursuant to Section 8516 has disclosed no infestation or infection: “This is to certify that the above property was inspected on ____ (date) in accordance with the Structural Pest Control Act and rules and regulations adopted pursuant thereto, and that no evidence of active infestation or infection was found in the visible and accessible areas.”

(b) When the inspection report prepared pursuant to Section 8516 discloses infestation or infection and the notice of work completed prepared pursuant to Section 8518 indicates that all recommendations to remove that infestation or infection and to repair damage caused by that infestation or infection have been completed: “This is to certify that the property described herein is now free of evidence of active infestation or infection in the visible and accessible areas.”

(c) When the inspection report prepared pursuant to Section 8516 discloses infestation or infection and the notice of work completed prepared pursuant to Section 8518 indicates that the registered company has not completed all recommendations to remove that infestation or infection or to repair damage caused by it: “This is to certify that the property described herein is now free of evidence of active infestation or infection in the visible and accessible areas except as follows: ____ (describing infestations, infections, damage or evidence thereof, excepted).”

This certificate shall be accompanied by a copy of the inspection report prepared pursuant to Section 8516, and by a copy of the notice of work completed prepared pursuant to Section 8518, if any notice has been prepared at the time of the certification, or the certification may be endorsed on and made a part of that inspection report or notice of work completed.

(Amended by Stats. 1992, Ch. 270, Sec. 1. Effective January 1, 1993.)



8519.5

(a) After an inspection report has been prepared by a Branch 3 registered company pursuant to Section 8516, which discloses a wood destroying pest that can be eradicated by fumigation, and the fumigation has been duly performed by a Branch 1 registered company, the Branch 1 registered company, on a company document that identifies the licensee performing the fumigation and the name and address of the registered company, shall issue the following certification: “This is to certify that the property located at ____ (address) was fumigated on ____ (date) for the extermination of ____ (target pest).” This certification shall be issued to the person ordering the fumigation and to the registered company that prepared the inspection report within five working days after completing the fumigation.

(1) Where a consumer has authorized a Branch 3 registered company to subcontract the fumigation to a Branch 1 registered company, a copy of the certification shall accompany any reinspection report, notice of work completed pursuant to Section 8518, or any certification issued by the Branch 3 company.

(2) Where the consumer has elected to contract directly with a Branch 1 registered company to perform a fumigation, the distribution of any documents pertinent to the fumigation shall be the responsibility of the Branch 1 registered company.

(b) In the event of a failed fumigation performed by a Branch 1 registered company that has contracted directly with the consumer, the Branch 1 registered company shall do all of the following:

(1) Verify the need for a refumigation.

(2) Maintain with the original inspection report, on a company document, all of the following:

(A) The name of the current owner of the structure fumigated, the address of the structure, and the date of the failed fumigation.

(B) An explanation of the need for refumigation.

(C) The proposed date for the refumigation.

(3) Within five working days after the completion of the refumigation, the Branch 1 registered company, on a company document, shall file with the current owner, and the Branch 3 registered company whose report was used for the original fumigation, information regarding the completion of the refumigation, a new certification, and any warranty or guarantee.

(Amended by Stats. 1999, Ch. 983, Sec. 10.3. Effective January 1, 2000.)






ARTICLE 2 - Administration

8520

(a) There is in the Department of Consumer Affairs a Structural Pest Control Board, which consists of seven members.

(b) Subject to the jurisdiction conferred upon the director by Division 1 (commencing with Section 100), the board is vested with the power to and shall administer the provisions of this chapter.

(c) It is the intent of the Legislature that consumer protection is the primary mission of the board.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date. Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2014, Ch. 560, Sec. 14. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



8520.1

Protection of the public shall be the highest priority for the Structural Pest Control Board in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 34. Effective January 1, 2003.)



8520.2

(a) The Structural Pest Control Board is hereby transferred from the jurisdiction of the Department of Pesticide Regulation and placed under the jurisdiction of the Department of Consumer Affairs.

(b) The registrar of the board under the jurisdiction of the Department of Pesticide Regulation shall remain as the registrar of the board under the jurisdiction of the Department of Consumer Affairs.

(c) The members appointed to the board while under the jurisdiction of the Department of Pesticide Regulation shall remain as members of the board under the jurisdiction of the Department of Consumer Affairs.

(d) All employees of the board under the jurisdiction of the Department of Pesticide Regulation are hereby transferred to the board under the jurisdiction of the Department of Consumer Affairs.

(e) The duties, powers, purposes, responsibilities, and jurisdictions of the board under the jurisdiction of the Department of Pesticide Regulation shall remain with the board under the jurisdiction of the Department of Consumer Affairs.

(f) For the performance of the duties and the exercise of the powers vested in the board under this chapter, the board shall have possession and control of all records, papers, offices, equipment, supplies, or other property, real or personal, held for the benefit or use by the board formerly within the jurisdiction of the Department of Pesticide Regulation.

(g) Any reference to the board in this chapter or in any other provision of law or regulation shall be construed as a reference to the board under the jurisdiction of the Department of Consumer Affairs.

(Amended by Stats. 2013, Ch. 352, Sec. 11. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8521

The board is composed of seven members, three of whom shall be, and shall have been for a period of not less than five years preceding the date of their appointment, operators licensed under this chapter actively engaged in the business of pest control and who are residents of this state, and four public members who shall not be licentiates of the board.

(Amended by Stats. 1983, Ch. 189, Sec. 2.)



8522

(a) Members of the board shall be appointed for a term of four years, subject to removal by the appointing power at his or her pleasure.

(b) Vacancies shall be filled by the appointing power for the unexpired term.

(c) Each member shall hold office until the appointment of his or her successor not to exceed one year from the expiration of the term for which he or she was appointed. No person shall serve as a member of the board for more than two consecutive terms.

(d) Each appointment shall be for a four-year term expiring four years after either the date of the appointment or the date a previous term expired.

(e) From the nominations received pursuant to subdivision (f), the Governor shall appoint two of the public members and the three licensed members qualified as provided in Section 8521. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a public member, and their initial appointment shall be made to fill, respectively, the first and second public member vacancies that occur on or after January 1, 1983.

(f) (1) At least 60 days prior to the appointment by the Governor of a public member or licensed member to the board, the director shall solicit nominations to the board from interested parties by mailing them a notice and by posting a notice on the department’s Internet Web site. Interested parties include, but are not limited to, members or representatives from the structural pest control industry and organizations representing consumer, environmental, and real estate interests.

(2) All nominations shall be made in writing and shall include (A) the name and address of each nominee, (B) if an operator, his or her license number, and (C) the name, address, and affiliation, if any, of the nominator.

(3) The nominations shall be mailed to the director and shall be made available to the Governor and the director.

(Amended by Stats. 2010, Ch. 238, Sec. 1. Effective January 1, 2011.)



8523

The board shall organize and elect a president who shall serve for one year.

The board shall meet annually during the month of October.

Special meetings may be called at any time by the president or by any three members of the board, upon notice for such time and in such manner as the board may provide.

(Amended by Stats. 1945, Ch. 1027.)



8524

Four members of the board shall constitute a quorum for the transaction of business, for the performance of any duty, or the exercise of any power or authority of the board.

A vacancy on the board shall not impair the power of the remaining members to perform all duties and exercise all powers of the board providing the members remaining constitute a quorum.

(Amended by Stats. 1961, Ch. 1821.)



8525

(a) The board, subject to the approval of the director, may, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, adopt, amend, repeal, and enforce reasonably necessary rules and regulations relating to the practice of pest control and its various branches as established by Section 8560 and the administration of this chapter.

(b) The board shall consult with the Department of Pesticide Regulation when developing or adopting regulations that may affect the Department of Pesticide Regulation or a county agricultural commissioner’s responsibilities pursuant to Division 7 (commencing with Section 12500) of the Food and Agricultural Code.

(Amended by Stats. 2013, Ch. 352, Sec. 12. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8526

Each member of the board shall receive a per diem and expenses as provided in Section 103.

(Repealed and added by Stats. 1959, Ch. 1645.)



8527

The board shall adopt and use a seal. The seal shall have the words “Structural Pest Control Board, State of California,” and such other devices as the board may desire, engrossed thereon. The registrar shall have the care and custody of the seal.

(Added by Stats. 1941, Ch. 1163.)



8528

(a) With the approval of the director, the board shall appoint a registrar, fix his or her compensation, and prescribe his or her duties.

(b) The registrar is the executive officer and secretary of the board.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 560, Sec. 15. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



8529

The registrar, with the approval of the board and of the director, and subject to the State Civil Service Act, may appoint and fix the compensation of such other assistants as may be necessary.

(Amended by Stats. 1985, Ch. 1382, Sec. 11.)



8530

The board, with the approval of the director, may establish the main office of the board, and branch offices of the board in any city of this State.

(Repealed and added by Stats. 1941, Ch. 1163.)



8531

The registrar shall keep a complete record of the board’s actions, and shall maintain at the office of the board a complete index record of all applications for licenses and registrations issued, licenses renewed, and all revocations, cancellations, and suspensions of licenses and registrations.

(Amended by Stats. 1985, Ch. 1348, Sec. 25. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8531.5

The board shall prepare minutes of its annual meeting and any special meetings, which shall be permanently maintained at the office of the registrar.

(Amended by Stats. 1969, Ch. 371.)



8532

Copies of all records and papers in the office of the board, certified by the registrar under the seal of the board shall be received in evidence in all courts of this State in all cases equally and with like effect as the originals of such papers and records.

(Repealed and added by Stats. 1941, Ch. 1163.)



8533

Whenever funds are available for the purpose, the registrar, at the discretion of the board, may publish, or cause to be published, a roster of the individuals licensed and companies registered under the provisions of this chapter. A copy of such roster may be furnished to registered companies and such state agencies as the registrar may select, at such intervals as he or she deems necessary. Copies of the roster may be sold at a price fixed by the board.

(Amended by Stats. 1985, Ch. 1348, Sec. 26. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8534

Whenever funds are available for the purpose, the registrar, at the direction of the board, may publish and disseminate to individuals licensed and companies registered under this chapter and to public officials and other persons interested in the practice of pest control, such information relative to the administration and enforcement of this chapter as the board deems necessary to carry out its purposes.

(Amended by Stats. 1985, Ch. 1348, Sec. 27. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8535

The registrar, and any member of the board, may administer oaths for the purpose of administering this chapter.

(Added by Stats. 1941, Ch. 1163.)



8536

No manufacturer, his or her agents or employees, nor any person who is a consultant of or connected with any manufacturer, shall be appointed to the board.

(Amended by Stats. 2010, Ch. 238, Sec. 3. Effective January 1, 2011.)






ARTICLE 2.5 - Pesticides

8538

(a) A registered structural pest control company shall provide the owner, or owner’s agent, and tenant of the premises for which the work is to be done with clear written notice which contains the following statements and information using words with common and everyday meaning:

(1) The pest to be controlled.

(2) The pesticide or pesticides proposed to be used, and the active ingredient or ingredients.

(3) “State law requires that you be given the following information: CAUTION—PESTICIDES ARE TOXIC CHEMICALS. Structural Pest Control Companies are registered and regulated by the Structural Pest Control Board, and apply pesticides which are registered and approved for use by the California Department of Pesticide Regulation and the United States Environmental Protection Agency. Registration is granted when the state finds that, based on existing scientific evidence, there are no appreciable risks if proper use conditions are followed or that the risks are outweighed by the benefits. The degree of risk depends upon the degree of exposure, so exposure should be minimized.

“If within 24 hours following application you experience symptoms similar to common seasonal illness comparable to the flu, contact your physician or poison control center (telephone number) and your pest control company immediately.” (This statement shall be modified to include any other symptoms of overexposure which are not typical of influenza.)

“For further information, contact any of the following: Your Pest Control Company (telephone number); for Health Questions—the County Health Department (telephone number); for Application Information—the County Agricultural Commissioner (telephone number), and for Regulatory Information—the Structural Pest Control Board (telephone number and address).”

(4) If a contract for periodic pest control has been executed, the frequency with which the treatment is to be done.

(b) In the case of Branch 1 applications, the notice prescribed by subdivision (a) shall be provided at least 48 hours prior to application unless fumigation follows inspection by less than 48 hours.

In the case of Branch 2 or Branch 3 registered company applications, the notice prescribed by subdivision (a) shall be provided no later than prior to application.

In either case, the notice shall be given to the owner, or owner’s agent, and tenant, if there is a tenant, in at least one of the following ways:

(1) First-class or electronic mail, if an electronic mailing address has been provided.

(2) Posting in a conspicuous place on the real property.

(3) Personal delivery.

If the building is commercial or industrial, a notice shall be posted in a conspicuous place, unless the owner or owner’s agent objects, in addition to any other notification required by this section.

The notice shall only be required to be provided at the time of the initial treatment if a contract for periodic service has been executed. If the pesticide to be used is changed, another notice shall be required to be provided in the manner previously set forth herein.

(c) Any person or licensee who, or registered company which, violates any provision of this section is guilty of a misdemeanor and is punishable as set forth in Section 8553.

(Amended by Stats. 2014, Ch. 304, Sec. 1. Effective January 1, 2015.)






ARTICLE 3 - Application of the Chapter

8550

(a) It is unlawful for any individual to engage or offer to engage in the business or practice of structural pest control, as defined in Section 8505, unless he or she is licensed under this chapter.

(b) Notwithstanding subdivision (a), an unlicensed individual may solicit pest control work on behalf of a structural pest control company only if the company is registered pursuant to this chapter, and the unlicensed individual does not perform or offer to perform any act for which an operator, field representative, or applicator license is required pursuant to this chapter. As used in this subdivision, to “solicit pest control work” means to introduce consumers to a registered company and the services it provides, to distribute advertising literature, and to set appointments on behalf of a licensed operator or field representative.

(c) It is unlawful for an unlicensed individual, soliciting pest control work on behalf of a registered structural pest control company pursuant to subdivision (b), to perform or offer to perform any act for which an operator, field representative, or applicator license is required, including, but not limited to, performing or offering pest control evaluations or inspections, pest identification, making any claims of pest control safety or pest control efficacy, or to offer price quotes other than what is provided and printed on the company advertising or literature, or both.

(d) It is also unlawful for any unlicensed individual to offer any opinion, or to make any recommendations, concerning the need for structural pest control work in general, or in connection with a particular structure.

(e)It is unlawful for any firm, sole proprietorship, partnership, corporation, association, or other organization or combination thereof to engage or offer to engage in the practice of structural pest control, unless registered in accordance with Article 6 (commencing with Section 8610).

(Amended by Stats. 1999, Ch. 257, Sec. 1. Effective January 1, 2000.)



8551

It is unlawful for any unlicensed person to perform fumigation with dangerous or lethal fumigating chemicals in any public structure, including rooming houses, or households when used as public structures, hotels, apartment houses, or any part thereof.

(Amended by Stats. 1945, Ch. 1027.)



8551.5

Except as provided in this chapter, an unlicensed individual in the employ of a registered company shall not apply any pesticides included in Branch 2 or Branch 3. However, an individual may, for 90 days from the date of employment, apply pesticides for the purposes of training under the direct supervision of a licensed field representative or operator employed by the company. This direct supervision means in the presence of the licensed field representative or operator at all times. The 90-day time period may not be extended.

(Amended by Stats. 2014, Ch. 560, Sec. 16. Effective January 1, 2015.)



8552

It is unlawful for any person to advertise or represent in any manner that any pest control work, in whole or in part, has been done upon any structure, unless the work has been performed by a company registered under this chapter.

(Amended by Stats. 1985, Ch. 1348, Sec. 31. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8553

Any person who violates any provision of this chapter, or who conspires with another person to violate any provision of this chapter, is guilty of a misdemeanor, and is punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 31. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



8554

No individual engaged in the business or acting in the capacity of an operator may bring or maintain an action in any court of this state for the collection of compensation for the performance of any act or contract without alleging and proving that he or she was a duly licensed operator at all times during the performance of such act or contract.

No firm, partnership, corporation, association or other organization or combination thereof engaged in the practice of structural pest control may bring or maintain an action in any court of this state for the collection of compensation for the performance of any act or contract without alleging and proving that it was a duly registered company at all times during the performance of the act or contract.

Nothing herein shall prohibit the bringing or maintaining an action for the collection of compensation in the event of a suspension or revocation of a license or company registration by the board, if the order of suspension or revocation authorized the performance of the act or work, compensation for which the action is brought or maintained.

(Amended by Stats. 1985, Ch. 1348, Sec. 32. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8555

This chapter does not apply to:

(a) Public utilities operating under the regulations of the Public Utilities Commission, except to work performed upon property of the utilities not subject to the jurisdiction of the Public Utilities Commission or work done by the utility for hire.

(b) Persons engaged only in agricultural pest control work under permit or license by the Department of Pesticide Regulation or a county agricultural commissioner.

(c) Pest control performed by persons upon property that they own, lease or rent, except that the persons shall be subject to the limitations imposed by Article 3 of this chapter.

(d) Governmental agencies, state, federal, city, or county officials, and their employees while officially engaged.

(e) Authorized representatives of an educational institution or state or federal agency engaged in research or study of pest control, or engaged in investigation or preparation for expert opinion or testimony. A professional engaging in research, study, investigation, or preparation for expert opinion or testimony on his or her own behalf shall comply with the requirements of this chapter.

(f) Certified architects and registered civil engineers, acting solely within their professional capacity, except that they shall be subject to the limitations imposed by Article 3 of this chapter.

(g) Persons engaged in the live capture and removal or exclusion of vertebrate pests, bees, or wasps from a structure without the use of pesticides, provided those persons maintain insurance coverage as described in Section 8692. “Vertebrate pests” include, but are not limited to, bats, raccoons, skunks, and squirrels, but do not include mice, rats, or pigeons. This section does not exempt a person from the provisions of Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code.

(Amended by Stats. 1995, Ch. 718, Sec. 1. Effective January 1, 1996.)



8556

(a) Licensed contractors acting in their capacity as such, may remove and replace any structure or portions of a structure damaged by wood destroying pests or organisms if that work is incidental to other work being performed on the structure involved or if that work has been identified by a structural pest control inspection report. Licensed contractors acting in their capacity as such may apply wood preservatives directly to end cuts and drill holes of pressure treated wood, and to foundation wood as required by building codes, as well as to fencing and decking, by brush, dip, or spray method and need not obtain a license under this chapter for performance of that work, provided a disclosure in the following form is submitted to the customer in writing: “The application of a wood preservative is intended to prevent the establishment and flourishing of organisms which can deteriorate wood. If you suspect pest infestation or infection, contact a registered structural pest control company prior to the application of a wood preservative.”

These exemptions do not authorize the performance of any other acts defined in Section 8505.

(b) A licensed contractor may contract for the performance of any soil treatment pest control work to eliminate, exterminate, control, or prevent infestations or infections of pests or organisms in the ground beneath or adjacent to any existing building or structure or in or upon any site upon which any building or structure is to be constructed, but the actual performance of any such work must be done by a registered structural pest control company.

(Amended by Stats. 1999, Ch. 983, Sec. 10.4. Effective January 1, 2000.)



8557

No city, county, or city and county shall prohibit a person or group of persons, authorized by the board by a license, certificate, or other such means under this chapter to engage in a particular business, from engaging in that business, occupation, or profession or any portion thereof as authorized in this chapter.

(Added by Stats. 2011, Ch. 99, Sec. 1. Effective January 1, 2012.)






ARTICLE 4 - Issuance of Licenses

8560

(a) Licenses issued to operators, field representatives, or applicators shall be limited to the branch or branches of pest control for which the applicant has qualified by application and examination.

(b) For the purpose of delimiting the type and character of work authorized by the various branch licenses, the practice of pest control is classified into the following branches:

(1) Branch 1.  Fumigation. The practice relating to the control of household and wood-destroying pests or organisms by fumigation with poisonous or lethal gases.

(2) Branch 2.  General pest. The practice relating to the control of household pests, excluding fumigation with poisonous or lethal gases.

(3) Branch 3.  Termite. The practice relating to the control of wood-destroying pests or organisms by the use of insecticides, or structural repairs and corrections, excluding fumigation with poisonous or lethal gases.

(c) The board may issue a license for a combination of two or more branches for which an applicant qualifies under the provisions of this chapter, and the combination license shall be considered one license.

(d) Unless otherwise authorized by the board, all examinations shall be supplied by the board. All examinations shall be kept for a period of one year, upon the expiration of which these records may be destroyed on order of the board. Each applicant for license as an operator or a field representative shall be designated by a number instead of by name, and the identity thereof shall not be disclosed until the examinations are graded. A person shall not be admitted to the examination room except members of the board, the examining personnel, and the applicants.

(e) The board shall make rules and regulations for the purpose of securing fair, impartial, and proper examinations.

(f) Licensees may be licensed in other branches upon complying with the requirements for qualification and by examination in those other branches. A failure of the licensee to pass examination in the other branch or branches shall not have any effect on existing licenses.

(g) The examination shall be in each of the subjects specified in the branch or branches relating to the respective applications. A license according to the applications shall be granted to any applicant who shall make a general average of not less than 70 percent on each of the subjects of the branch or branches.

(Amended by Stats. 2014, Ch. 560, Sec. 17. Effective January 1, 2015.)



8561

Any individual 18 years of age or over may apply for a license as an operator.

The applicant shall possess the qualifications and be examined as hereinafter prescribed. The applicant shall apply to the board for the issuance of an operator’s license within one year of passing the examination.

(Amended by Stats. 1989, Ch. 1401, Sec. 5.)



8562

(a) To obtain an original operator’s license, an applicant shall submit to the registrar an application containing the statement that the applicant desires the issuance of an operator’s license under the terms of this chapter.

(b) The application shall be made on forms prescribed by the board and issued by the registrar in accordance with rules and regulations adopted by the board, and shall contain the following:

(1) The name of the applicant.

(2) Proof satisfactory to the board that the applicant has had actual experience for a period of not less than the time specified opposite the branches of pest control listed below in the employ of a registered company in the State of California in the particular branch or branches of pest control for which the applicant desires to be licensed, or the equivalent of that experience:

Branch 1 ........................

2 years

Branch 2 ........................

2 years

Branch 3 ........................

4 years

(c) For the purpose of this subdivision one year shall equal 1,600 hours of actual experience in the field.

(d) A designation of the branch or branches for which the application is made.

(e) The fees prescribed by this chapter.

(f) No operator’s license shall be issued to an individual under 18 years of age.

(g) Effective January 1, 1993, an operator’s license shall not be issued to an individual unless that individual has been licensed as a field representative in the branch in which the individual has applied for an operator’s license for a period of at least one year, in the case of Branches 1 and 2, or for a period of at least two years for Branch 3, or has demonstrated to the satisfaction of the board that he or she has the equivalent of that training and experience.

(Amended by Stats. 2014, Ch. 560, Sec. 18. Effective January 1, 2015.)



8563

Any individual 18 years of age or over may apply for a license as field representative.

The applicant shall possess the qualifications and be examined as hereinafter prescribed. The applicant shall apply to the board for the issuance of a field representative’s license within one year from the date the applicant passes the examination.

(Amended by Stats. 1989, Ch. 1401, Sec. 7.)



8564

(a) To obtain an original field representative’s license, an applicant shall submit to the registrar an application containing a statement that the applicant desires the issuance of a field representative’s license under the terms of this chapter.

(b) The application shall be made on a form prescribed by the board and issued by the registrar in accordance with rules and regulations adopted by the board, and shall contain the following:

(1) The length of time during which the applicant has engaged in any work relating to pest control.

(2) The name and place of business of the person who last employed him or her.

(3) The name of the person by whom the applicant is employed.

(4) The name of the registered company by which the applicant is to be employed.

(5) The fees prescribed by this chapter.

(c) The board shall not accept any application for a field representative’s license in Branch 1 unless the applicant submits proof satisfactory to the board that he or she has had six months’ training and experience in the practice of fumigating with poisonous or lethal gases under the immediate supervision of an individual licensed to practice fumigating, or the equivalent of that training and experience.

(d) The board shall not accept any application for a field representative’s license in Branch 2 unless the applicant submits proof satisfactory to the board that he or she has had training and experience in the practice of pesticide application, Branch 2 pest identification and biology, pesticide application equipment, and pesticide hazards and safety practice under the immediate supervision of an operator or field representative licensed in Branch 2, or the equivalent of that training and experience.

(e) The board shall not accept any application for a field representative’s license in Branch 3 unless the applicant submits proof satisfactory to the board that he or she has had training and experience in the practice of pesticide application, Branch 3 pest identification and biology, pesticide application equipment, pesticide hazards and safety practices, structural repairs, and structural inspection procedures and report writing under the immediate supervision of an operator or field representative licensed in Branch 3, or the equivalent of that training and experience.

(Amended by Stats. 2014, Ch. 560, Sec. 19. Effective January 1, 2015.)



8564.5

(a) Any individual 18 years of age or older may apply for a license as an applicator.

(b) The board shall ascertain by written examination that an applicant for a license as applicator in Branch 2 or Branch 3 has sufficient knowledge in pesticide equipment, pesticide mixing and formulation, pesticide application procedures and pesticide label directions.

(c) Passage of the written examination authorizes an individual to apply any chemical substance in Branch 2 or Branch 3.

(d) The board may charge a fee for any examination required by this section in an amount sufficient to cover the reasonable regulatory cost of administering the examination, but not to exceed the amount set forth in subdivision (k) of Section 8674.

(e) Nothing in this chapter shall prohibit an applicator, authorized to apply any chemical substance in Branch 2 or Branch 3 before January 1, 1995, from acting as an applicator pursuant to that authorization. Upon expiration of the authorization, an applicator’s license shall be required.

(Amended by Stats. 2014, Ch. 304, Sec. 2. Effective January 1, 2015.)



8564.6

(a) To obtain an original applicator’s license, an applicant shall submit to the registrar an application containing a statement that the applicant requests the issuance of an applicator’s license under the terms of this chapter.

(b) The application shall be made on a form prescribed by the board and issued by the registrar in accordance with rules and regulations adopted by the board and shall contain the following:

(1) The name of the registered company by which the applicant is to be employed.

(2) The fee prescribed by this chapter.

(Amended by Stats. 2014, Ch. 560, Sec. 20. Effective January 1, 2015.)



8565

The board shall ascertain by examination that an applicant for a license as operator is qualified in the use and understanding of all of the following:

(a) The English language, including reading and writing.

(b) The building and safety laws of the state and any of its political subdivisions, if the branch or branches of pest control for which he or she is applying, require that knowledge.

(c) The labor laws of the state.

(d) The provisions of this chapter.

(e) Pesticides used in pest control, if the branch license or licenses for which he or she is applying, require that knowledge.

(f) The theory and practice of the branch or branches of pest control in which the applicant desires to be licensed.

(g) Other state laws, safety or health measures, or practices that are reasonably within the scope of structural pest control in the various branches, including an applicant’s knowledge of the requirements regarding health effects and restrictions on applications, as set forth in Section 8538.

(Amended by Stats. 2014, Ch. 560, Sec. 21. Effective January 1, 2015.)



8565.5

(a) An applicant for a Branch 1 operator’s license shall demonstrate to the board that he or she has passed satisfactorily board-approved courses in the following areas:

(1) Pesticides.

(2) Pest identification and biology.

(3) Contract law.

(4) Rules and regulations.

(5) Business practices.

(6) Fumigation safety.

(b) An applicant for a Branch 2 operator’s license shall demonstrate to the board that he or she has passed satisfactorily board-approved courses in the following areas:

(1) Pesticides.

(2) Pest identification and biology.

(3) Contract law.

(4) Rules and regulations.

(5) Business practices.

(c) An applicant for a Branch 3 operator’s license shall demonstrate to the board that he or she has passed satisfactorily board-approved courses in the following areas:

(1) Pesticides.

(2) Pest identification and biology.

(3) Contract law.

(4) Rules and regulations.

(5) Business practices.

(6) Construction repair and preservation techniques.

(Amended by Stats. 2007, Ch. 354, Sec. 29. Effective January 1, 2008.)



8566

The board shall ascertain by examination that an applicant for a license as field representative is qualified in the use and understanding of the following:

(a) The safety laws of the state, if the branch or branches of pest control for which he or she is applying, require that knowledge.

(b) The provisions of this chapter.

(c) Pesticides used in pest control, if the branch or branches of pest control for which he or she is applying, require that knowledge.

(d) The theory and practice of pest control in the branch or branches thereof for which the applicant desires to be licensed.

(e) Other state laws, safety or health measures, or practices as are reasonably within the scope of structural pest control in the various branches.

(Amended by Stats. 2014, Ch. 560, Sec. 23. Effective January 1, 2015.)



8566.5

An individual shall be permitted to hold only one license in the same branch at the same time.

If an individual who holds an operator’s license requests to be licensed as a field representative or applicator, he or she may apply for a field representative’s license or applicator’s license and shall be granted the license without examination, if he or she surrenders his or her operator’s license to the board, and provided that no disciplinary action has been initiated against the operator’s license prior to the date of the individual’s application for a field representative’s license or applicator’s license.

If an individual who holds a field representative’s license requests to be licensed as an applicator, he or she may apply for an applicator’s license and he or she shall be granted the license without examination, if he or she surrenders his or her field representative’s license to the board, and if no disciplinary action has been initiated against the field representative’s license prior to the date of the individual’s application for an applicator’s license.

(Amended by Stats. 2001, Ch. 306, Sec. 27. Effective January 1, 2002.)



8567

Should a field representative or applicator change his or her employment, or should an operator enter the employ of a registered company, or being already employed by a registered company change his or her employment, or being employed by a registered company leave that employment and enter the pest control business on his or her own behalf, he or she shall notify the registrar on a form prescribed by the board and issued by the registrar in accordance with rules and regulations adopted by the board. The registrar shall register the change in his or her records.

(Amended by Stats. 2014, Ch. 560, Sec. 24. Effective January 1, 2015.)



8568

After a hearing the board may deny a license or a company registration unless the applicant makes a showing satisfactory to the board that the applicant, if an individual, has not, or if the applicant is a company applying for a company registration, that its manager and each of its officers, directors, employees, members and partners have not:

(a) Committed any act or crime constituting grounds for denial of licensure under Section 480.

(b) While unlicensed or not registered, knowingly committed or aided and abetted the commission of any act for which a license or company registration is required under this chapter.

(c) While acting as a partner, officer, managing employee, or qualifying manager of a firm, partnership, or corporation, had knowledge of and participated in the commission of any act resulting in the suspension or revocation of a license or company registration.

When a hearing is held under this section it shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all of the powers granted therein.

(Amended by Stats. 1985, Ch. 1348, Sec. 42. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8569

In addition to the partner or other individual designated as the qualifying manager for a registered company which is organized as a partnership, if any of the company’s partners desire to actively engage in pest control on behalf of the partnership each shall be required to qualify for and to be licensed as an operator or field representative.

Nothing in this chapter shall prohibit any partner who is duly qualified and licensed in one or more of the branches of pest control designated in Section 8560, from representing the partnership in any other branch of pest control for which the partnership is registered, except that he or she may actively engage in pest control as an operator or field representative only in the branch for which he or she is qualified and licensed.

Upon being licensed as an operator or field representative, the other partner may engage in pest control only on behalf of the partnership of which he or she is a member, as long as he or she remains a partner thereof, but he or she may become associated with another partnership, or with a firm or corporation, in a capacity other than as a qualifying manager.

(Amended by Stats. 1992, Ch. 270, Sec. 2. Effective January 1, 1993.)



8570

In addition to the officer or other individual designated as the qualifying manager for a registered company which is organized as an association or corporation, if any of the company’s other officers desire to actively engage in pest control in behalf of the association or corporation, each shall be required to qualify for and to be licensed as an operator or field representative.

Nothing in this chapter shall prohibit any officer of such corporation who is duly qualified and licensed in one or more of the branches of pest control designated in Section 8560, from representing the corporation in any other branch of pest control for which the corporation is registered, except that he or she may actively engage in pest control as an operator or field representative only in the branch for which he or she is qualified and licensed.

Upon being licensed as an operator or field representative, the officer may engage in pest control only on behalf of the association or corporation of which he or she is an officer, so long as he or she remains an officer thereof, but he or she may become associated with another association or corporation, or with a firm or partnership, in a capacity other than as a qualifying manager.

(Amended by Stats. 1992, Ch. 270, Sec. 3. Effective January 1, 1993.)



8571

If the licensed operator who is designated as the qualifying manager for a registered company ceases for any reason whatsoever to be connected with the company, the company shall notify the registrar in writing within 10 days from such cessation. If the notice is given the registration shall remain in force for a reasonable length of time, to be determined by rules of the board, during which period the company must submit to the registrar in writing the name of another qualified, or to be qualified, qualifying manager to replace the qualifying manager who has ceased to be connected with it, and who shall qualify as such within the time allowed by rules and regulations of the board.

If the company fails to notify the registrar within the 10-day period, or fails to replace with a qualifying manager within the period fixed by the regulations of the board, at the end of the period the registration shall be ipso facto suspended. The registration shall be reinstated upon the filing of an affidavit, executed by a representative of the company, and filed with the registrar, to the effect that the qualifying manager who ceased to be connected with the company has been replaced by another operator who is authorized by this chapter to act in such capacity, and that such operator has not had his or her license suspended or revoked or that he or she has not been connected with a company which has had its registration suspended or revoked.

(Amended by Stats. 1985, Ch. 1348, Sec. 45. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8572

(a) Notwithstanding any other provision of law, the board may, in its sole discretion, issue a probationary license to an applicant subject to terms and conditions deemed appropriate by the board, including, but not limited to, the following:

(1) Continuing medical, psychiatric, or psychological treatment.

(2) Ongoing participation in a specified rehabilitation program.

(3) Abstention from the use of alcohol or drugs.

(4) Compliance with all provisions of this chapter.

(b) (1) Notwithstanding any other provision of law, and for purposes of this section, when deciding whether to issue a probationary license, the board shall request that an applicant with a dismissed conviction provide proof of that dismissal and shall give special consideration to applicants whose convictions have been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(2) The board shall also take into account and consider any other reasonable documents or individual character references provided by the applicant that may serve as evidence of rehabilitation as deemed appropriate by the board.

(c) The board may modify or terminate the terms and conditions imposed on the probationary license upon receipt of a petition from the applicant or licensee.

(d) For purposes of issuing a probationary license to qualified new applicants, the board shall develop standard terms of probation that shall include, but not be limited to, the following:

(1) A three-year limit on the individual probationary license.

(2) A process to obtain a standard license for applicants who were issued a probationary license.

(3) Supervision requirements.

(4) Compliance and quarterly reporting requirements.

(Added by Stats. 2008, Ch. 675, Sec. 11. Effective January 1, 2009.)






ARTICLE 5 - Renewal of Licenses

8590

(a) Except as otherwise provided herein, an operator’s, field representative’s, and applicator’s licenses shall expire at 12 midnight on June 30 of the third year from the date of issue.

(b) An individual licensed in more than one category may request that each license expire on the same date. The date requested shall be the date of the earliest expiration.

(c) An operator, field representative, and applicator shall pay a fee for the renewal of his or her license.

(d) The board shall on or before the first day of June of each year mail to each operator, field representative, and applicator whose license will expire in that year, addressed to him or her at his or her last known address, a notice that his or her renewal fee is due and payable and that, if not paid by June 30, a penalty will be added thereto.

(e) In no case shall the penalty be waived.

(f) Upon the receipt of the fee the board shall cause the renewal certificate to be issued.

(Amended by Stats. 2014, Ch. 560, Sec. 25. Effective January 1, 2015.)



8591

If delinquency in the payment of the fee for renewal of any license extends beyond three months, the license shall not be reinstated and the licensee shall be required to obtain a new license in accordance with the provisions of Article 4 (commencing with Section 8560).

(Amended by Stats. 2007, Ch. 354, Sec. 30. Effective January 1, 2008.)



8592

Any licensee whose license is under suspension may make application for renewal of his or her license as provided in this article, but the board may not renew his or her license until the suspension has been lifted.

(Amended by Stats. 2007, Ch. 354, Sec. 31. Effective January 1, 2008.)



8593

(a) The board shall require as a condition to the renewal of each operator’s and field representative’s license that the holder submit proof satisfactory to the board that he or she has informed himself or herself of developments in the field of pest control either by completion of courses of continuing education in pest control approved by the board or equivalent activity approved by the board. In lieu of submitting that proof, the licenseholder, if he or she so desires, may take and successfully complete an examination given by the board, designed to test his or her knowledge of developments in the field of pest control since the issuance of his or her license.

(b) The board shall develop a correspondence course or courses with any educational institution or institutions as it deems appropriate. This course may be used to fulfill the requirements of this section. The institution may charge a reasonable fee for each course.

(c) The board may charge a fee for the taking of an examination in each branch of pest control pursuant to this section in an amount sufficient to cover the reasonable regulatory cost of administering each examination.

(Amended by Stats. 2014, Ch. 304, Sec. 3. Effective January 1, 2015.)



8593.1

The board shall require as a condition to the renewal of each applicator’s license that the holder thereof submit proof satisfactory to the board that he or she has completed courses of continuing education in pesticide application and use approved by the board or equivalent activity approved by the board. In lieu of submitting that proof, the licenseholder, if he or she so desires, may successfully apply for and pass an appropriate applicator’s examination for renewal of a license given by the board.

(Amended by Stats. 2014, Ch. 560, Sec. 27. Effective January 1, 2015.)



8593.2

Commencing July 1, 2016, a licensee shall comply with the training requirements of the Healthy Schools Act of 2000 (Article 4 (commencing with Section 17608) of Chapter 5 of Part 10.5 of Division 1 of Title 1 of the Education Code and Article 17 (commencing with Section 13180) of Chapter 2 of Division 7 of the Food and Agricultural Code) if the licensee intends to apply a pesticide at a schoolsite, as defined in subdivision (f) of Section 17609 of the Education Code. Courses completed in furtherance of the training requirements of the Healthy Schools Act of 2000 shall count toward the continuing education requirements of the board and shall qualify as continuing education in integrated pest management.

(Added by Stats. 2014, Ch. 848, Sec. 1. Effective January 1, 2015.)






ARTICLE 6 - Regulation of Licensees

8610

(a) Every company that engages in the practice of structural pest control, as a sole proprietorship, partnership, corporation, or other organization or any combination thereof, shall be registered with the Structural Pest Control Board. Each application for a company registration shall include the name of the company’s owner if it is a sole proprietorship, the names of the partners, if it is a partnership, or the names of its officers and shareholders with 10 percent or more ownership interest, if it is a corporation, and the address of the company’s principal office in this state.

(b) (1) A company registration shall not be issued to an applicant that has an officer, director, qualifying manager, responsible managing employee, or an individual who otherwise exercises dominion or control over the company, whose license or registration is revoked or suspended at the time of the application as the result of disciplinary action pursuant to this chapter.

(2) A company registration shall not be issued to an applicant that has an officer, director, qualifying manager, responsible managing employee, or an individual who otherwise exercises dominion or control over the company, who owns or has owned in the past more than a 10 percent interest in another sole proprietorship, partnership, corporation, or other organization that has its license or registration revoked or suspended at the time of the application as the result of disciplinary action pursuant to this chapter.

(c) Each registered company shall designate an individual or individuals who hold an operator’s license to act as its qualifying manager or managers. The qualifying manager or managers must be licensed in each branch of pest control in which the company engages in business. The designated qualifying manager or managers shall supervise the daily business of the company and shall be available to supervise and assist all employees of the company, in accordance with regulations which the board may establish.

(d) No individual who holds an operator’s license shall act as a qualifying manager for more than two registered companies.

(1) Any individual, who on January 1, 2008, is acting as the qualifying manager for more than two registered companies shall comply with this subdivision by January 1, 2010.

(2) Commencing January 1, 2010, failure to comply with this subdivision shall result in the disassociation of the qualifying manager and the automatic suspension of the company’s registration.

(3) This subdivision shall not apply to a company engaging in the practice of structural pest control as a corporation and which has an additional company or companies operating under that corporation and doing business in a name other than the corporation name.

(Amended by Stats. 2007, Ch. 354, Sec. 32. Effective January 1, 2008.)



8611

Each branch office shall have a branch supervisor designated by the registered company to supervise and assist the company’s employees who are located at that branch. The branch supervisor shall be an individual who is licensed by the board as an operator or a field representative and his or her license shall be prominently displayed in the branch office.

If a branch supervisor ceases for any reason to be connected with a registered company, the company shall notify the registrar in writing within 10 days from that cessation. If this notice is given, the company’s branch office registration shall remain in force for a reasonable length of time to be determined by rules of the board, during which period the company shall submit to the registrar in writing the name of another qualified branch supervisor.

(Amended by Stats. 2007, Ch. 354, Sec. 33. Effective January 1, 2008.)



8612

(a) The licenses of qualifying managers and company registrations shall be prominently displayed in the registered company’s office, and no registration issued hereunder shall authorize the company to do business except from the location for which the registration was issued. Each registered company having a branch office or more than one branch office shall be required to display its branch office registration prominently in each branch office it maintains.

(b) When a registered company opens a branch office it shall notify the registrar on a form prescribed by the board and issued by the registrar in accordance with rules and regulations adopted by the board. The notification shall include the name of the individual designated as the branch supervisor and shall be submitted with the fee for a branch office prescribed by this chapter.

(Amended by Stats. 2014, Ch. 560, Sec. 28. Effective January 1, 2015.)



8613

A registered company which changes the location of its principal office or any branch office or which changes its qualifying manager, branch supervisor, officers, or its bond or insurance shall notify the registrar on a form prescribed by the board of that change within 30 days thereafter. A fee for filing those changes shall be charged in accordance with Section 8674.

(Amended by Stats. 2014, Ch. 560, Sec. 29. Effective January 1, 2015.)



8616

The Director of Pesticide Regulation shall be designated by the board as its agent for the purposes of carrying out Section 8616.4. The board and the Department of Pesticide Regulation shall jointly develop a training program specifically relating to the various aspects of structural pest control and train all county agricultural commissioners and other personnel involved in structural pest control investigations and enforcement. No disciplinary action pursuant to Section 8617 may be taken by a county agricultural commissioner until training has been completed.

(Amended by Stats. 1994, Ch. 844, Sec. 36. Effective January 1, 1995.)



8616.4

The Director of Pesticide Regulation shall designate county agricultural commissioners as his or her representatives to carry out the provisions of Sections 8616.5, 8616.7, and 8617. The Director of Pesticide Regulation shall enter into a contract specifying their responsibilities and providing for reimbursement in accordance with Section 8505.17.

(Amended by Stats. 1994, Ch. 844, Sec. 37. Effective January 1, 1995.)



8616.5

(a) The county agricultural commissioner shall be the lead agency for inspections and routine investigations of pesticide use by the board licensees and registered companies, and of persons engaged in unlicensed structural pest control. When a matter is referred to the board for action, the board shall be the lead agency and may require that the commissioner assist in any investigation.

(b) The board and the Director of Pesticide Regulation shall jointly develop the list of the types of investigations to be conducted by the commissioner that may result in the suspension of a license or company registration, or the imposition of a fine, pursuant to Section 8617 and the list of the types of violations that the commissioner shall refer to the board for disciplinary action.

(c) As used in subdivision (a), the term “routine investigations” means all investigations of pesticide misuse by a board licensee or registered company except (1) investigation of misuse incidents that are referred to the board for disciplinary action or that are the basis for county actions to suspend or fine structural pest control licensees or registered companies in accordance with the lists promulgated pursuant to subdivision (b), or (2) any investigation performed by the county agricultural commissioner that has been requested by the board and involves exclusively a violation of this code.

(Amended by Stats. 2001, Ch. 306, Sec. 29. Effective January 1, 2002.)



8616.6

The Director of Pesticide Regulation shall be notified by the board when it determines that persons acting pursuant to Sections 8616 and 8616.4 have not fulfilled their responsibilities under this chapter in a specific county or counties. The notice to the Director of Pesticide Regulation, which shall be dealt with in a timely manner, shall specifically list the actions which caused the filing of the notice. If the notice is not dealt with in a manner satisfactory to the board, the board may then suspend the activities of its agent pursuant to Section 8616.5, who is subject to the notice in the specific county or counties for which the notice was filed for a period not to exceed 60 days.

(Amended by Stats. 1994, Ch. 844, Sec. 39. Effective January 1, 1995.)



8616.7

When a county agricultural commissioner is acting, pursuant to Section 8616.4, only the commissioner may conduct inspections and routine investigations pursuant to Section 8616.5 and take disciplinary action pursuant to Section 8617. Except as otherwise provided, nothing in this section shall be construed as limiting or excluding the assistance provided to the board by the Division of Investigation under Sections 155 and 159.5 other than by board personnel.

(Amended by Stats. 1986, Ch. 1266, Sec. 8.)



8616.9

If an employee is found during an inspection or investigation not wearing personal protective equipment required by regulation, the commissioner shall have the option to use discretion in citing an employer only if evidence of all of the following is provided:

(a) The employer has a written training program, has provided training to the employee, and has maintained a record of training as required by regulation.

(b) The employer provided personal protective equipment required by regulation, the equipment was available at the site when the employee was handling the pesticide or pesticides, and the equipment was properly maintained and in good working order.

(c) The employer is in compliance with regulations relating to the workplace and supervision of employees.

(d) The employer has implemented and adheres to a written company policy of disciplinary action for employees who violate company policy or state or local laws or regulations.

(e) The employer has no history of repeated violations of this section.

(Added by Stats. 1994, Ch. 844, Sec. 39.5. Effective January 1, 1995.)



8617

(a) The board or county agricultural commissioners, when acting pursuant to Section 8616.4, may suspend the right of a structural pest control licensee or registered company to work in a county for up to three working days or, for a licensee, registered company, or an unlicensed individual acting as a licensee, may levy an administrative fine up to one thousand dollars ($1,000) or direct the licensee to attend and pass a board-approved course of instruction at a cost not to exceed the administrative fine, or both, for each violation of this chapter or Chapter 14.5 (commencing with Section 8698), or any regulations adopted pursuant to these chapters, or Chapter 2 (commencing with Section 12751), Chapter 3 (commencing with Section 14001), Chapter 3.5 (commencing with Section 14101), or Chapter 7 (commencing with Section 15201) of Division 7 of the Food and Agricultural Code, or any regulations adopted pursuant to those chapters, relating to pesticides. However, any violation determined by the board or the commissioner to be a serious violation as defined in Section 1922 of Title 16 of the California Code of Regulations shall be subject to a fine of not more than five thousand dollars ($5,000) for each violation. Fines collected shall be paid to the Education and Enforcement Account in the Structural Pest Control Education and Enforcement Fund. Suspension may include all or part of the registered company’s business within the county based on the nature of the violation, but shall, whenever possible, be restricted to that portion of a registered company’s business in a county that was in violation.

(b) A licensee who passes a course pursuant to this section shall not be awarded continuing education credit for that course.

(c) Before a suspension action is taken, a fine levied, or a licensee is required to attend and pass a board-approved course of instruction, the person charged with the violation shall be provided a written notice of the proposed action, including the nature of the violation, the amount of the proposed fine or suspension, or the requirement to attend and pass a board-approved course of instruction. The notice of proposed action shall inform the person charged with the violation that if he or she desires a hearing before the commissioner issuing the proposed action to contest the finding of a violation, that hearing shall be requested by written notice to the commissioner within 20 days of the date of receipt of the written notice of proposed action.

(d) A notice of the proposed action that is sent by certified mail to the last known address of the person charged shall be considered received even if delivery is refused or the notice is not accepted at that address.

(e) If a hearing is requested, notice of the time and place of the hearing shall be given at least 10 days before the date set for the hearing. At the hearing, the person shall be given an opportunity to review the commissioner’s evidence and a right to present evidence on his or her own behalf. If a hearing is not requested within the prescribed time, the commissioner may take the action proposed without a hearing.

(f) If the person upon whom the commissioner imposed a fine or suspension or required attendance at a board-approved course of instruction requested and appeared at a hearing before the commissioner, the person may appeal the commissioner’s decision to the Disciplinary Review Committee and shall be subject to the procedures in Section 8662.

(g) If a suspension or fine is ordered, it may not take effect until 20 days after the date of the commissioner’s decision if no appeal is filed. If an appeal pursuant to Section 8662 is filed, the commissioner’s order shall be stayed until 30 days after the Disciplinary Review Committee has ruled on the appeal.

(h) Failure of a licensee or registered company to pay a fine within 30 days of the date of assessment or to comply with the order of suspension, unless the citation is being appealed, may result in disciplinary action being taken by the board.

(i) If a citation containing a fine is issued to a licensee and it is not contested or the time to appeal the citation has expired and the fine is not paid, the full amount of the assessed fine shall be added to the fee for renewal of that license. A license shall not be renewed without payment of the renewal fee and fine.

(j) If a citation containing a fine is issued to a registered company and it is not contested or the time to appeal the citation has expired and the fine is not paid, the board shall not sell to the registered company any pesticide use stamps until the assessed fine has been paid.

(k) If a citation containing the requirement that a licensee attend and pass a board-approved course of instruction is not contested or the time to appeal the citation has expired and the licensee has not attended and passed the required board-approved course of instruction, the licensee’s license shall not be renewed without proof of attendance and passage of the required board-approved course of instruction.

(l) Once final action pursuant to this section is taken, no other administrative or civil action may be taken by any state governmental agency for the same violation. However, action taken pursuant to this section may be used by the board as evidence of prior discipline, and multiple local actions may be the basis for statewide disciplinary action by the board pursuant to Section 8620. A certified copy of the order of suspension or fine issued pursuant to this section or Section 8662 shall constitute conclusive evidence of the occurrence of the violation.

(m) If the board is the party issuing the notice of proposed action to suspend or impose a fine pursuant to subdivision (a), “commissioner” as used in subdivisions (c), (f), and (g) includes the board’s registrar.

(n) An action brought pursuant to this section shall be commenced by the commissioner within two years of the occurrence of the violation. If a commissioner submits a completed investigation to the board for action by the registrar or the Attorney General, the action shall be commenced within one year of that submission.

(Amended by Stats. 2014, Ch. 560, Sec. 30. Effective January 1, 2015.)



8617.5

Regulations adopted pursuant to Section 11503 of the Food and Agricultural Code are not applicable to this chapter.

(Added by Stats. 1984, Ch. 766, Sec. 8.)



8618

Documents as specified by regulation must be maintained by all registered companies for three years.

(Added by Stats. 1994, Ch. 844, Sec. 40. Effective January 1, 1995.)



8619

(a) An inspection tag shall be posted whenever an inspection for wood destroying pests or organisms is made.

(b) If the registered company completes any work with respect to wood destroying pests or organisms, it shall post a completion tag next to the inspection tag.

(Added by Stats. 1994, Ch. 844, Sec. 41. Effective January 1, 1995.)






ARTICLE 7 - Disciplinary Proceedings

8620

The board may upon its own motion, and shall upon verified complaint in writing of any person, investigate the actions of any individual acting as a licensee, or making application for a license.

After a hearing, the board may temporarily suspend or permanently revoke a license issued under this chapter if the holder, while a licensee or applicant, is guilty of or commits any one or more of the acts or omissions constituting grounds for disciplinary action. In addition to its authority to suspend or revoke a license, the board may assess a civil penalty as follows:

(a) Upon the conclusion of a hearing held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, if the proposed decision of the hearing officer is that the licensee is guilty of or has committed any one of the acts or omissions constituting grounds for disciplinary action, the proposed decision shall provide for the imposition of a suspension or for the revocation of the license. In this case, the board may impose the suspension or revocation. The board may also, in lieu of a suspension, assess a civil penalty. The licensee may express a preference for a form of discipline, but the board shall not be bound by any expression of preference.

If a licensee elects to stipulate to a disciplinary action prior to an administrative hearing, the board may impose a civil penalty, in accordance with this section, in lieu of suspension.

If a proposed stipulation is rejected by the board, it is null and void and does not constitute an admission of any violation charged.

(b) The civil penalty shall not be more than five thousand dollars ($5,000) for an actual suspension of one to 19 days.

(c) The civil penalty shall not be more than ten thousand dollars ($10,000) for an actual suspension of 20 to 45 days.

(d) If a licensee is assessed the civil penalty in lieu of an actual suspension, the penalty shall be paid before the effective date of the decision.

(e) If the civil penalty is not paid before the effective date of the suspension, the license shall be suspended until the penalty is paid or until the actual suspension is served.

No civil penalty shall be assessed in lieu of any suspension which exceeds 45 days. With the exception of the proceedings on suspensions undertaken or on fines levied pursuant to Section 8617, the proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

In any order of suspension or revocation, the board may authorize the completion of any contract or work contracted for under terms and conditions set forth in the order.

(Amended by Stats. 1994, Ch. 844, Sec. 42. Effective January 1, 1995.)



8621

All complaints against licensees or registered companies shall be filed with the board within two years after the act or omission alleged as the ground for disciplinary action or, in the case of fraud, within four years after commission of the fraudulent act or omission. The board shall file any accusation within one year after the complaint has been filed with the board, except that with respect to an accusation alleging a violation of Section 8637, the accusation may be filed within two years after the discovery by the board of the alleged facts constituting the fraud or misrepresentation prohibited by the section.

(Amended by Stats. 1985, Ch. 1348, Sec. 57. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8622

(a) When a complaint is accepted for investigation of a registered company, the board, through an authorized representative, may inspect any or all properties on which a report has been issued pursuant to Section 8516 or a notice of completion has been issued pursuant to Section 8518 by the registered company to determine compliance with the provisions of this chapter and the rules and regulations issued thereunder. If the board determines the property or properties are not in compliance, a notice shall be sent to the registered company so stating. The registered company shall have 30 days from the receipt of the notice to bring the property into compliance, unless an extension is authorized by the board, and it shall submit a new original report or completion notice or both and an inspection fee of not more than one hundred twenty-five dollars ($125) for each property inspected. If a subsequent reinspection is necessary, pursuant to the board’s review of the new original report or notice or both, a commensurate reinspection fee shall also be charged. If the board’s authorized representative makes no determination or determines the property is in compliance, no inspection fee shall be charged.

(b) The notice sent to the registered company shall inform the registered company that if it desires a hearing to contest the finding of noncompliance, the hearing shall be requested by written notice to the board within 20 days of receipt of the notice of noncompliance from the board. If a hearing is not requested pursuant to this section, payment of any assessment shall not constitute an admission of any noncompliance charged.

(Amended by Stats. 2014, Ch. 560, Sec. 31. Effective January 1, 2015.)



8623

(a) Notwithstanding Section 8620 or any other provision of law, the board may revoke, suspend, or deny at any time a license under this chapter on any of the grounds for disciplinary action provided in this chapter. The proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(b) The board may deny a license to an applicant on any of the grounds specified in Section 480.

(c) In addition to the requirements provided in Sections 485 and 486, upon denial of an application for a license, the board shall provide a statement of reasons for the denial that does the following:

(1) Evaluates evidence of rehabilitation submitted by the applicant, if any.

(2) Provides the board’s criteria relating to rehabilitation, formulated pursuant to Section 482, that takes into account the age and severity of the offense, and the evidence relating to participation in treatment or other rehabilitation programs.

(3) If the board’s decision was based on the applicant’s prior criminal conviction, justifies the board’s denial of a license and conveys the reasons why the prior criminal conviction is substantially related to the qualifications, functions, or duties of a licensed structural pest control operator.

(d) Commencing July 1, 2009, all of the following shall apply:

(1) If the denial of a license is due at least in part to the applicant’s state or federal criminal history record, the board shall, in addition to the information provided pursuant to paragraph (3) of subdivision (c), provide to the applicant a copy of his or her criminal history record if the applicant makes a written request to the board for a copy, specifying an address to which it is to be sent.

(A) The state or federal criminal history record shall not be modified or altered from its form or content as provided by the Department of Justice.

(B) The criminal history record shall be provided in such a manner as to protect the confidentiality and privacy of the applicant’s criminal history record and the criminal history record shall not be made available by the board to any employer.

(C) The board shall retain a copy of the applicant’s written request and a copy of the response sent to the applicant, which shall include the date and the address to which the response was sent.

(2) The board shall make that information available upon request by the Department of Justice or the Federal Bureau of Investigation.

(e) Notwithstanding Section 487, the board shall conduct a hearing of a license denial within 90 days of receiving an applicant’s request for a hearing. For all other hearing requests, the board shall determine when the hearing shall be conducted.

(Added by Stats. 2008, Ch. 675, Sec. 12. Effective January 1, 2009.)



8624

If the board suspends or revokes an operator’s license and one or more branch offices are registered under the name of the operator, the suspension or revocation may be applied to each branch office.

If the operator is the qualifying manager, a partner, responsible officer, or owner of a registered structural pest control company, the suspension or revocation may be applied to the company registration.

The performance by any partnership, corporation, firm, association, or registered company of any act or omission constituting a cause for disciplinary action, likewise constitutes a cause for disciplinary action against any licensee who, at the time the act or omission occurred, was the qualifying manager, a partner, responsible officer, or owner of the partnership, corporation, firm, association, or registered company whether or not he or she had knowledge of, or participated in, the prohibited act or omission.

(Amended by Stats. 1987, Ch. 56, Sec. 6.)



8625

The lapsing or suspension of a license or company registration by operation of law or by order or decision of the board or a court of law, or the voluntary surrender of a license or company registration shall not deprive the board of jurisdiction to proceed with any investigation of or action or disciplinary proceeding against such licensee or company, or to render a decision suspending or revoking such license or registration.

(Amended by Stats. 1985, Ch. 1348, Sec. 60. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8632

The suspension or revocation of a license or a company registration as in this chapter provided may also be ordered in any action otherwise proper in any court involving the licensee’s or a company’s performance of a legal obligation as a licensee or registrant under this chapter.

(Amended by Stats. 1985, Ch. 1348, Sec. 61. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8635

Departure from, or disregard of, plans or specifications in the performance of structural pest control work in any material respect, without consent of the owner or his duly authorized representative, is a ground for disciplinary action.

(Amended by Stats. 1961, Ch. 1192.)



8636

Disregard and violation of the buildings laws of the state, or of any of its political subdivisions, or of the safety laws, labor laws, health laws, or compensation insurance laws of the state relating to the practice of structural pest control is a ground for disciplinary action.

(Amended by Stats. 1984, Ch. 193, Sec. 3.)



8637

Misrepresentation of a material fact by the applicant in obtaining a license or company registration is a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1348, Sec. 62. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8638

Failure on the part of a registered company to complete any operation or construction repairs for the price stated in the contract for such operation or construction repairs or in any modification of such contract is a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1348, Sec. 63. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8639

Aiding or abetting an unlicensed individual or unregistered company to evade the provisions of this chapter or knowingly combining or conspiring with an unlicensed individual or unregistered company, or allowing one’s license or company registration to be used by an unlicensed individual or unregistered company, or acting as agent or partner or associate, or otherwise, of an unlicensed individual or unregistered company to evade the provisions of this chapter is a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1348, Sec. 64. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8640

Payment, or the offer to pay, by any licensee or registered company to any party to a real estate transaction of any commission, bonus, rebate, or other thing of value as compensation or inducement for the referral to such licensee or registered company of pest control work arising out of such transaction is a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1348, Sec. 65. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8641

Failure to comply with the provisions of this chapter, or any rule or regulation adopted by the board, or the furnishing of a report of inspection without the making of a bona fide inspection of the premises for wood-destroying pests or organisms, or furnishing a notice of work completed prior to the completion of the work specified in the contract, is a ground for disciplinary action.

(Amended by Stats. 1994, Ch. 282, Sec. 5. Effective January 1, 1995.)



8642

The commission of any grossly negligent or fraudulent act by the licensee as a pest control operator, field representative, or applicator or by a registered company is a ground for disciplinary action.

(Amended by Stats. 1994, Ch. 844, Sec. 44. Effective January 1, 1995.)



8643

The negligent handling or use of any pesticide is a ground for disciplinary action.

(Amended by Stats. 2014, Ch. 560, Sec. 32. Effective January 1, 2015.)



8644

Fraud or misrepresentation, after inspection, by any licensee or registered company engaged in pest control work of any infestation or infection of wood-destroying pests or organisms found in property or structures, or respecting any conditions of the structure that would ordinarily subject structures to attack by wood-destroying pests or organisms, whether or not a report was made pursuant to Sections 8516 and 8517 of this code, is a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1348, Sec. 67. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8645

Impersonation of any state, county or city inspector or official is a ground for disciplinary action.

(Amended by Stats. 1961, Ch. 1192.)



8646

Disregard and violation of pesticide use and application, structural pest control device, fumigation, or extermination laws of the state or of any of its political subdivisions, or regulations adopted pursuant to those laws, is a ground for disciplinary action.

(Amended by Stats. 1998, Ch. 651, Sec. 2. Effective January 1, 1999.)



8646.5

A notice of noncompliance shall be issued to a licensee or registered company whenever an authorized representative of the board finds that a pesticide application, fumigation or extermination procedure being performed by the licensee or registered company is not in compliance with applicable laws, rules, or regulations. Upon receiving such notice, the licensee or registered company shall discontinue such pest control work until the procedure is brought into compliance. Failure to discontinue after receiving a notice of noncompliance is a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1348, Sec. 68. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8647

Failure to comply in the sale or use of pesticides with the provisions of Chapter 2 (commencing with Section 12751) of Division 7 of the Food and Agricultural Code is a ground for disciplinary action.

(Amended by Stats. 2014, Ch. 560, Sec. 33. Effective January 1, 2015.)



8648

Authorizing, directing, conniving at or aiding in the publication, advertisement, distribution or circulation of any material by false statement or representation concerning a registered company’s business is a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1348, Sec. 69. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8649

Conviction of a crime substantially related to the qualifications, functions, and duties of a structural pest control operator, field representative, applicator, or registered company is a ground for disciplinary action. The certified record of conviction shall be conclusive evidence thereof.

(Amended by Stats. 1994, Ch. 844, Sec. 45. Effective January 1, 1995.)



8650

Acting in the capacity of a licensee or registered company under any of the licenses or registrations issued hereunder except:

(a) In the name of the licensee or registered company as set forth upon the license or registration, or

(b) At the address and location or place or places of business as licensed or registered or as later changed as provided in this chapter is a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1348, Sec. 71. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8651

The performing or soliciting of structural pest control work, the inspecting for structural or household pests, or the applying of any pesticide for the purpose of eliminating, exterminating, controlling, or preventing structural or household pests in branches of pest control other than those for which the operator, field representative, or applicator is licensed or the company is registered is a ground for disciplinary action.

(Amended by Stats. 2014, Ch. 560, Sec. 34. Effective January 1, 2015.)



8652

Failure of a registered company to make and keep all inspection reports, field notes, contracts, documents, notices of work completed, and records, other than financial records, for a period of not less than three years after completion of any work or operation for the control of structural pests or organisms, is a ground for disciplinary action. These records shall be made available to the executive officer of the board or his or her duly authorized representative during business hours.

(Amended by Stats. 1999, Ch. 983, Sec. 10.8. Effective January 1, 2000.)



8653

The failure of any registered company or agent or officer thereof, to pay any moneys due for any materials or services rendered in connection with its operations as a registered pest control company, when it has the ability to pay or when it has received sufficient funds therefor as payment for the particular pest control work, project, or operation for which the services or materials were rendered or purchased, is a ground for disciplinary action, as is the false denial of any such indebtedness or of the validity of the claim thereof with intent to secure for itself, or other person any discount upon such indebtedness or with intent to hinder, delay, or defraud the person to whom such indebtedness is due.

(Amended by Stats. 1985, Ch. 1348, Sec. 74. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8654

Any individual who has been denied a license for any of the reasons specified in Section 8568, or who has had his or her license revoked, or whose license is under suspension, or who has failed to renew his or her license while it was under suspension, or who has been a member, officer, director, associate, qualifying manager, or responsible managing employee of any partnership, corporation, firm, or association whose application for a company registration has been denied for any of the reasons specified in Section 8568, or whose company registration has been revoked as a result of disciplinary action, or whose company registration is under suspension, and while acting as such member, officer, director, associate, qualifying manager, or responsible managing employee had knowledge of or participated in any of the prohibited acts for which the license or registration was denied, suspended or revoked, shall be prohibited from serving as an officer, director, associate, partner, qualifying manager, or responsible managing employee of a registered company, and the employment, election or association of such person by a registered company is a ground for disciplinary action.

(Amended by Stats. 1985, Ch. 1348, Sec. 75. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8655

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions, and duties of a structural pest control operator, field representative, applicator, or registered company is deemed to be a conviction within the meaning of this article or Section 8568 of this chapter. The board may order the license or registration suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the individual or registered company to withdraw a plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1994, Ch. 844, Sec. 48. Effective January 1, 1995.)



8656

In addition to the remedies provided for in Section 125.9, when the licensee who is a registered company has failed to pay the fine assessed pursuant to a citation within 30 days of the date of assessment, unless the citation is being appealed, the board shall not sell to the registered company any pesticide use stamps until the assessed fine has been paid.

(Amended by Stats. 1999, Ch. 983, Sec. 10.85. Effective January 1, 2000.)



8657

The appointment of a receiver of the property of a licensee or registered company as provided in Chapter 5 (commencing with Section 564) of Title 7 of Part 2 of the Code of Civil Procedure, or the making of an assignment for the benefit of creditors, constitutes a cause for disciplinary action.

If a license or registration is suspended or revoked upon the grounds set forth in this section, the registrar in his or her discretion may renew or reissue such license upon the condition that each contract undertaken by the licensee or registered company be separately covered by a bond or bonds conditioned upon the performance of, and the payment of labor and material required by, the contract.

(Amended by Stats. 1985, Ch. 1348, Sec. 77. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8658

The board may bring an action to enjoin the violation of any provision of this chapter in any superior court in and for the county in which the violation has occurred. Any such action shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the board shall not be required to allege facts necessary to show or tending to show lack of an adequate remedy at law or irreparable damage or loss. The action shall be brought in the name of the people of the State of California.

(Added by Stats. 1961, Ch. 1314.)



8660

A disciplinary review committee consisting of three members shall be established for the purposes of reviewing appeals of orders issued pursuant to Section 8617. The committee shall be made up of one member representing the Director of Pesticide Regulation and one member representing the board. The third member shall be a licensed pest control operator actively involved in the business of pest control and shall be selected by agreement of the other members.

(Amended by Stats. 2014, Ch. 560, Sec. 35. Effective January 1, 2015.)



8662

(a) Whenever the right of a structural pest control licensee or registered company to make pesticide applications is to be suspended or the licensee, registered company, or unlicensed individual is to be fined pursuant to Section 8617, and if the person upon whom the commissioner imposed a fine or suspension requested and appeared at a hearing before the commissioner in accordance with Section 8617, the party to be suspended or fined may appeal to the Disciplinary Review Committee by filing a written appeal with the committee within 30 days of receipt of the fine or suspension order.

(b) The following procedures shall apply to the appeal:

(1) The appeal shall be in writing and signed by the appellant or his or her or its authorized agent, state the grounds for the appeal, and include a copy of the commissioner’s decision. The appellant shall file a copy of the appeal with the commissioner at the same time it is filed with the committee.

(2) Any party may, at the time of filing the appeal or within 10 days thereafter, or at a later time prescribed by the committee or its designee, present the record of the hearing, including written evidence that was submitted at the hearing and written argument to the committee stating the grounds for affirming, modifying, or reversing the commissioner’s decision.

(3) The committee or its designee may grant oral argument upon application made at the time written arguments are filed. If an application to present an oral argument is granted, written notice of the time and place for the oral argument shall be given each party at least 10 days before the date set therefor. The times may be altered by mutual agreement of the appellant, the commissioner, and the committee.

(4) At any time written evidence is submitted to the committee, a copy shall be immediately provided to the other party.

(5) The committee shall decide the appeal on the record of the hearing, including the written evidence and the written argument described in paragraph (2) that the committee may have received. If the committee finds substantial evidence in the record to support the commissioner’s decision, the committee shall affirm the decision.

(6) The committee shall render its written decision within 45 days of the date of appeal or within 15 days from the date of oral arguments, or as soon thereafter as practical.

(7) On an appeal pursuant to this section, the committee may sustain, modify by reducing the time of suspension or the amount of the fine levied, or reverse the decision. A copy of the committee’s decision shall be delivered or mailed to each party.

(8) Review of the decision of the committee may be sought by the licensee, registered company, or unlicensed individual pursuant to Section 1094.5 of the Code of Civil Procedure.

(Amended by Stats. 2004, Ch. 443, Sec. 3. Effective January 1, 2005.)



8663

(a) This section only applies to work conducted under a Branch 1 license.

(b) The board or county agricultural commissioners, when acting pursuant to Section 8616.4, may levy a fine of up to one thousand dollars ($1,000) against a registered company acting as a prime contractor for any major violation committed by any licensee with whom the prime contractor has subcontracted if, before that violation occurred, the prime contractor had been notified by certified mail, return receipt requested, of more than two major violations committed by the subcontractor within 12 consecutive months.

Fines collected pursuant to this section shall be paid to the Education and Enforcement Account in the Structural Pest Control Education and Enforcement Fund.

(c) For purposes of this section, “major violation” means a violation of any of the following provisions of this code or of the California Code of Regulations that poses a serious hazard to humans:

(1) A violation of subdivision (a) or (b) of Section 1970.4 of Title 16 of, or Section 6454 of Title 3 of, the California Code of Regulations, or a violation of Section 8505.5.

(2) Any violation of the structural pest control law that results in a serious injury to any person.

(3) A violation of Section 8505.2 or 8505.3, relating to direct and personal supervision.

(4) A violation of Section 8505.7, relating to vacating and securing structures.

(5) A violation of subdivision (a) of Section 6780 of Title 3 of the California Code of Regulations.

(6) A violation of Section 6454 of Title 3 of the California Code of Regulations.

(7) A violation of Section 8505.12, relating to warning agents.

(8) A violation of Section 8505.9 or 8505.10, relating to warning signs.

(d) A copy of a notice of violation issued for any violation committed by a subcontractor shall be sent by certified mail to the prime contractor by the issuing authority within 15 days from the date the violation was committed.

(e) Notwithstanding subdivision (b), a prime contractor may be fined for a subcontractor’s first violation for failing to have a signed factsheet on the premises being treated, or if the subcontractor fails to provide advance notice of a treatment to the occupants of the premises being treated.

(Amended by Stats. 2002, Ch. 405, Sec. 15. Effective January 1, 2003.)



8664

(a) This section only applies to work conducted under a Branch 1 license.

(b) Before a fine can be levied pursuant to Section 8663, the prime contractor shall be provided notice of the nature of the violation and shall be given an opportunity to be heard, including the right to review the commissioner’s evidence and a right to present evidence on his or her own behalf.

(c) The prime contractor may appeal the fine to the Disciplinary Review Committee and shall be subject to the procedures in Section 8662.

(d) If a fine is ordered, it may not take effect until 20 days after the date of the decision provided that no appeal is filed. If an appeal is filed pursuant to Section 8662, the order shall be stayed until 20 days after the committee has ruled on the appeal.

(e) Once final action is taken pursuant to this section, no other administrative or civil action may be taken by any state governmental agency for the same violation. However, action taken pursuant to this section may be used by the board as evidence of prior discipline, and multiple local actions may be the basis for statewide disciplinary action by the board pursuant to Section 8620. A certified copy of the fine order issued pursuant to this section or Section 8662 shall constitute conclusive evidence of the occurrence of the violation.

(Added by Stats. 1993, Ch. 384, Sec. 4. Effective January 1, 1994.)



8665

The fact that an applicator is licensed shall not affect any liability or responsibility for disciplinary action of any operator, field representative, or registered company that employs or supervises an applicator.

(Added by Stats. 1994, Ch. 844, Sec. 49. Effective January 1, 1995.)



8666

It shall be unlawful for any licensee under this chapter to recommend or to perform any pest control corrective work under any contract or agreement that the licensee knows or has reason to know is in excess of that required to eliminate the condition for which the licensee was employed.

A violation of this section is a public offense and is punishable upon the first conviction by imprisonment in the county jail for not more than six months, or by a fine not to exceed ten thousand dollars ($10,000), or by both that imprisonment and fine.

(Added by Stats. 1996, Ch. 829, Sec. 106. Effective January 1, 1997.)






ARTICLE 8 - Revenue

8670

As used in this chapter, “original operator’s license” means an operator’s license that is not a renewal license.

(Added by Stats. 1941, Ch. 1163.)



8671

As used in this chapter, “renewal operator’s license” means a license issued to an individual who had an operator’s license unrevoked and unsuspended on June 30th of the preceding renewal period.

(Amended by Stats. 1985, Ch. 1348, Sec. 79. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8672

As used in this chapter, “original field representative’s license” means a field representative’s license issued to an individual who did not have a license on the preceding June 30th.

For the purpose of this chapter, a renewal field representative’s license means a field representative’s license issued to an individual who had a field representative’s license on June 30th of the preceding renewal period.

(Amended by Stats. 1981, Ch. 360, Sec. 9.)



8672.1

(a) As used in this chapter, “original applicator’s license” means an applicator’s license issued for an individual who did not have a license on the preceding June 30.

(b) For the purposes of this chapter, a renewal of an applicator’s license means an applicator’s license issued to an individual who had an applicator’s license on June 30 of the preceding renewal period.

(Added by Stats. 2014, Ch. 560, Sec. 36. Effective January 1, 2015.)



8673

License fees shall not be prorated unless an individual licensed as an operator, a field representative, or an applicator requests an earlier expiration date of one of the licenses in accordance with Section 8590. All license and registration fees shall be paid in advance of the issuance of the license or registration, and all examination fees shall be paid in advance of the examination.

(Amended by Stats. 2014, Ch. 560, Sec. 37. Effective January 1, 2015.)



8674

The fees prescribed by this chapter are the following:

(a) A duplicate license fee of not more than two dollars ($2).

(b) A fee for filing a change of name of a licensee of not more than two dollars ($2).

(c) An operator’s examination fee of not more than one hundred dollars ($100).

(d) An operator’s license fee of not more than one hundred fifty dollars ($150).

(e) An operator’s license renewal fee of not more than one hundred fifty dollars ($150).

(f) A company registration fee of not more than one hundred twenty dollars ($120).

(g) A branch office registration fee of not more than sixty dollars ($60).

(h) A field representative’s examination fee of not more than seventy-five dollars ($75).

(i) A field representative’s license fee of not more than forty-five dollars ($45).

(j) A field representative’s license renewal fee of not more than forty-five dollars ($45).

(k) An applicator’s examination fee of not more than sixty dollars ($60).

(l) An applicator’s license fee of not more than fifty dollars ($50).

(m) An applicator’s license renewal fee of not more than fifty dollars ($50).

(n) An activity form fee, per property address, of not more than three dollars ($3).

(o) A fee for certifying a copy of an activity form of not more than three dollars ($3).

(p) A fee for filing a change of a registered company’s name, principal office address, or branch office address, qualifying manager, or the names of a registered company’s officers, or bond or insurance of not more than twenty-five dollars ($25) for each change.

(q) A fee for approval of continuing education providers of not more than fifty dollars ($50).

(r) A pesticide use report filing fee of not more than five dollars ($5) for each pesticide use report or combination of use reports representing a registered structural pest control company’s total county pesticide use for the month.

(s) A fee for approval of continuing education courses of not more than twenty-five dollars ($25).

(t) (1) Any person who pays a fee pursuant to subdivision (r) shall, in addition, pay a fee of two dollars ($2) for each pesticide use stamp or stamp number purchased from the board. Notwithstanding any other law, the fee established pursuant to this subdivision shall be deposited into the Structural Pest Control Research Fund that is hereby continued in existence and continuously appropriated to be used only for structural pest control research.

(2) A charge for administrative expenses of the board in an amount not to exceed 5 percent of the amount collected and deposited in the Structural Pest Control Research Fund may be assessed against the fund. The charge shall be limited to expenses directly related to the administration of the fund.

(3) The board shall, by regulation, establish a five-member research advisory panel, including, but not limited to, representatives from the Structural Pest Control Board, the structural pest control industry, the Department of Pesticide Regulation, and the University of California. The panel, or other entity designated by the board, shall solicit on behalf of the board all requests for proposals and present to the panel all proposals that meet the criteria established by the panel. The panel shall review the proposals and recommend to the board which proposals to accept. The recommendations shall be accepted upon a two-thirds vote of the board. The board shall direct the panel, or other entity designated by the board, to prepare and issue the research contracts and authorize the transfer of funds from the Structural Pest Control Research Fund to the applicants whose proposals were accepted by the board.

(4) A charge for requests for proposals, contracts, and monitoring of contracted research shall not exceed 5 percent of the research funds available each year and shall be paid from the Structural Pest Control Research Fund.

(Amended by Stats. 2014, Ch. 560, Sec. 38.5. Effective January 1, 2015.)



8675

The delinquent penalty for a renewal of any license issued under this chapter applied for after the expiration date of the license shall be 50 percent of the fee required for the renewal of the license applied for before the expiration date but not more than one hundred dollars ($100).

(Amended by Stats. 1996, Ch. 829, Sec. 106.5. Effective January 1, 1997.)



8676

The Department of Consumer Affairs shall receive and account for all moneys collected under this chapter at the end of each month, and shall pay it into the Treasury to the credit of the Structural Pest Control Fund, which is hereby continued in existence.

The moneys in this fund shall be expended for the pro rata cost of administration of the Department of Consumer Affairs and for the purpose of carrying out the provisions of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 14. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 9 - Financial Responsibility

8690

The board shall not issue any company registration under this chapter unless the applicant shall have filed with the board on a form prescribed by the board evidence of an insurance policy approved by the board as specified in this article, being in effect at the time of the issuance of the company registration. This evidence shall include a provision that the board shall be given a 10-day notice by the insurance company should the policy be canceled or changed during the policy period in a manner as to affect the evidence. Another method of deposit, including a certificate of deposit, or other undertaking shall not satisfy this requirement.

(Amended by Stats. 2013, Ch. 218, Sec. 1. Effective January 1, 2014.)



8691

A registered company shall not engage in the practices for which it is required to be registered by this chapter unless it maintains an insurance policy as specified in this article.

(Amended by Stats. 2013, Ch. 218, Sec. 2. Effective January 1, 2014.)



8692

(a) An “insurance policy” as used in this article means a contract of liability insurance issued by an insurance company authorized to transact business in this state or one issued by a nonadmitted carrier whose activities in this state are controlled by the Surplus Line Association, which insures the policyholder against loss from legal liability for damages on property upon which work is being performed or has been completed, including third-party losses, as a result of an accident or occurrence due to participation in control, prevention, or repair activities that require a license under this chapter. The insurance policy shall provide minimum limits of five hundred thousand dollars ($500,000) for any one loss due to bodily injury, sickness, or disease, including death at any time resulting therefrom, sustained by any person, and five hundred thousand dollars ($500,000) minimum for any one loss due to injury or destruction of property, including the loss of use of the property.

(b) This section shall not be construed to require errors and omissions insurance for all activities relating to or during inspections, inspection reports, recommendations, estimates, and bids, whether oral or written.

(Amended by Stats. 2013, Ch. 218, Sec. 3. Effective January 1, 2014.)



8695

The violation of any provision of this article is a misdemeanor and shall be grounds for the suspension or revocation by the board of the operator’s license of the owner or qualifying manager or managers of the registered company and of the company registration.

(Amended by Stats. 1985, Ch. 1348, Sec. 90. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)






ARTICLE 10 - Indemnity Bonds

8697

Each company registered under the provisions of this chapter shall maintain a bond executed by an admitted surety insurer in the amount of twelve thousand five hundred dollars ($12,500). Another method of deposit, including a certificate of deposit, or other undertaking shall not satisfy this requirement.

(Amended by Stats. 2013, Ch. 218, Sec. 5. Effective January 1, 2014.)



8697.2

The bonds required by this article shall be in favor of the State of California for the benefit of any person who, after entering into a contract with a registered company, is damaged by fraud or dishonesty of the registered company in the performance of the contract, or any person who is damaged as a result of a violation of this chapter by the registered company.

(Amended by Stats. 1985, Ch. 1348, Sec. 93. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)



8697.3

(a) If, after a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, a license or company registration is suspended or revoked upon the grounds set forth in Article 7 (commencing with Section 8620), the registrar shall require the applicant, licensee, or registered company, as a condition to the issuance, reissuance, or restoration of the license or company registration, to file a surety bond in the sum to be determined by the registrar based upon the seriousness of the violation, but the sum shall not be less than one thousand dollars ($1,000) nor more than twenty-five thousand dollars ($25,000).

(b) The bond required by this section shall be in addition to the bond required by Section 8697 of this article.

(c) Each applicant, licensee, or registered company required to maintain a bond of the type provided in this section shall post the bond with the registrar for a period of at least two years and during the additional time as there may be unsatisfied claims outstanding against the same.

(Amended by Stats. 2013, Ch. 218, Sec. 6. Effective January 1, 2014.)



8697.4

Upon failure of a licensee or registered company to maintain in full force and effect any bond required by this article the registrar shall issue an order suspending or revoking the license or company registration, which shall not be reinstated until a new bond is filed.

(Amended by Stats. 1985, Ch. 1348, Sec. 95. Operative January 1, 1987, by Sec. 97 of Ch. 1348.)









CHAPTER 14.5 - Structural Fumigation Enforcement Program

8698

The Director of the Department of Pesticide Regulation shall provide oversight for the purposes of carrying out Section 8698.1. The Los Angeles County Agricultural Commissioner, the Orange County Agricultural Commissioner, the Santa Clara County Agricultural Commissioner, and the San Diego County Agricultural Commissioner may perform increased structural fumigation, inspection, and enforcement activities, to be funded by the eight-dollar ($8) fee collected pursuant to Section 8698.1.

(Amended by Stats. 2013, Ch. 596, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 8698.6.)



8698.1

(a) Any company that performs a structural fumigation in Los Angeles County, Orange County, Santa Clara County, or San Diego County shall pay to the county agricultural commissioner a fee of eight dollars ($8) for each fumigation conducted at a specific location.

(b) The fees shall be submitted by the 10th day of the month following the month in which the structural fumigation was performed. The fees shall be accompanied by report that lists the addresses of all locations in that county at which a structural fumigation was performed during the prior month.

(Amended by Stats. 2013, Ch. 596, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 8698.6.)



8698.2

The Director of the Department of Pesticide Regulation may adopt regulations to carry out the provisions of this chapter. In adopting regulations the director shall, in consultation with the Structural Pest Control Board, review recommendations from any individual, including any licensed pest control operator regarding matters which pertain to the use of structural fumigation to control pests. The director shall respond within a reasonable period of time to recommendations which the director deems are practicable and in the interest of the structural pest control industry and the public. The response of the director shall be in writing and shall contain statements regarding reasons for acceptance or rejection of a recommendation.

(Added by Stats. 1993, Ch. 393, Sec. 1. Effective January 1, 1994. Repealed as of January 1, 2018, pursuant to Section 8698.6.)



8698.3

(a) The Director of the Department of Pesticide Regulation may levy a civil penalty against a person or company violating this chapter, including any regulation adopted pursuant to this chapter.

(b) Before a civil penalty is levied, the person charged with the violation shall receive notice of the nature of the violation and shall be given an opportunity to be heard, including the right to review the director’s evidence and a right to present evidence on his or her own behalf.

(c) Review of the decision of the director may be sought by the person against whom the penalty was levied, within 30 days of receiving notice of the decision, pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) After the exhaustion of the review procedure provided in this section, the director, or his or her representative, may file a certified copy of a final decision of the director that directs the payment of a civil penalty and, if applicable, any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity with the decision or order. No fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of judgment pursuant to this section.

(Amended by Stats. 2013, Ch. 596, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 8698.6.)



8698.4

Pursuant to Section 15204.6 of the Food and Agricultural Code, a county agricultural commissioner may require full payment of any delinquent fees due to that county pursuant to Section 8698.1 as a condition to registering a structural pest control licensee to operate a structural pest control business in that county.

(Added by Stats. 2013, Ch. 596, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 8698.6.)



8698.5

Funds collected pursuant to this chapter shall be paid to the county and used for the sole purpose of funding enforcement and training activities directly related to the structural fumigation program created pursuant to Section 8698. The fees collected under this chapter shall be in addition to, and shall not be used to supplant, other funds provided to the county agricultural commissioner pursuant to Section 12844 of the Food and Agricultural Code.

(Amended by Stats. 2008, Ch. 179, Sec. 19. Effective January 1, 2009. Repealed as of January 1, 2018, pursuant to Section 8698.6.)



8698.6

This chapter shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, which is chaptered before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 596, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Chapter 14.5, commencing with Section 8698.)






CHAPTER 15 - Land Surveyors

ARTICLE 1 - General Provisions

8700

This chapter may be cited as the Professional Land Surveyors’ Act. Whenever reference is made to the Land Surveyors’ Act by any statute, it shall be construed as referring to the Professional Land Surveyors’ Act.

(Amended by Stats. 1987, Ch. 582, Sec. 1.)



8701

“Professional land surveyor” refers to one who practices or offers to practice land surveying. Whenever reference is made to a land surveyor by any statute, it shall be construed as referring to a professional land surveyor.

(Amended by Stats. 1987, Ch. 582, Sec. 2.)



8702

“Director” refers to the Director of Consumer Affairs.

(Amended by Stats. 1971, Ch. 716.)



8703

The phrase “responsible charge of work” means the independent control and direction, by the use of initiative, skill, and independent judgment, of the observations, measurements, and descriptions involved in land surveying work. The phrase does not refer to the concept of financial liability.

(Amended by Stats. 1986, Ch. 229, Sec. 6.)



8704

Any person practices land surveying when he professes to be a land surveyor or is in responsible charge of land surveying work.

(Added by Stats. 1939, Ch. 41.)



8705

A subordinate is any person directly supervised by a licensed land surveyor or registered civil engineer and who assists a licensed land surveyor or registered civil engineer in the practice of land surveying without assuming responsible charge of work.

(Amended by Stats. 1941, Ch. 834.)



8706

“Board” refers to the Board for Professional Engineers, Land Surveyors, and Geologists.

(Amended by Stats. 2010, Ch. 696, Sec. 5. Effective January 1, 2011.)



8707

“Executive officer” refers to the executive officer of the board.

(Amended by Stats. 1984, Ch. 47, Sec. 79. Effective March 21, 1984.)



8708

In order to safeguard property and public welfare, no person shall practice land surveying unless appropriately licensed or specifically exempted from licensure under this chapter, and only persons licensed under this chapter shall be entitled to take and use the titles “licensed land surveyor,” “professional land surveyor,” or “land surveyor,” or any combination of these words, phrases, or abbreviations thereof.

(Amended by Stats. 2000, Ch. 1006, Sec. 24. Effective January 1, 2001.)






ARTICLE 2 - Administration

8710

(a) The Board for Professional Engineers, Land Surveyors, and Geologists is vested with power to administer the provisions and requirements of this chapter, and may make and enforce rules and regulations that are reasonably necessary to carry out its provisions.

(b) The board may adopt rules and regulations of professional conduct that are not inconsistent with state and federal law. The rules and regulations may include definitions of incompetence and negligence. Every person who holds a license or certificate issued by the board pursuant to this chapter, or a license or certificate issued to a civil engineer pursuant to Chapter 7 (commencing with Section 6700), shall be governed by these rules and regulations.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date. Notwithstanding any other provision of law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2011, Ch. 448, Sec. 28. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



8710.1

Protection of the public shall be the highest priority for the Board for Professional Engineers, Land Surveyors, and Geologists in exercising its licensing, regulatory, and disciplinary functions. Whenever protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2011, Ch. 432, Sec. 29. Effective January 1, 2012.)



8711

The executive officer of the board shall keep a complete record of all applications for license and the board’s action thereon.

(Amended by Stats. 1984, Ch. 47, Sec. 80. Effective March 21, 1984.)



8712

The board shall compile and maintain, or may have compiled and maintained on its behalf, a register of all licensed land surveyors that includes the following information for each licensee:

(a) Name.

(b) Address of record.

(c) Type of branch license.

(d) License number.

(e) The date the license was issued.

(f) The date the license will expire.

(Repealed and added by Stats. 2007, Ch. 354, Sec. 37. Effective January 1, 2008.)



8713

The department may employ such clerical assistance under civil service regulations as may be necessary properly to carry out and enforce the provisions of this chapter.

(Added by Stats. 1939, Ch. 41.)



8714

The board shall establish relations with bodies that regulate the practice of professional land surveying, or closely related professions, or that register or license professional land surveyors in other states, and may establish relations with those bodies in other countries, for the purposes of working toward uniformly high professional standards and mutual recognition of registration and licensure.

(Added by Stats. 2011, Ch. 432, Sec. 30. Effective January 1, 2012.)



8715

The board may establish licensed land surveyor technical advisory committees to advise and assist the board with respect to the following:

(1) The review and verification of applications for licensure.

(2) The evaluation and investigation of potential violations of this chapter.

(3) The amendment, repeal, adoption, or revision of board rules, regulations, policies, or procedures.

(Amended by Stats. 1986, Ch. 229, Sec. 8.)



8715.1

Each member of each technical advisory committee shall be appointed by the board and shall serve at the pleasure of the board. Each committee shall be composed of no more than five members.

(Amended by Stats. 1986, Ch. 229, Sec. 9.)



8715.2

Each member of each technical advisory committee shall be licensed under this chapter.

(Amended by Stats. 1986, Ch. 229, Sec. 10.)



8715.3

All members of each technical advisory committee shall serve without compensation but shall receive per diem and expenses as provided in Section 103.

(Amended by Stats. 1986, Ch. 229, Sec. 11.)



8715.4

Each member of each technical advisory committee shall be granted the same immunity as is granted to a public employee pursuant to Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 1986, Ch. 229, Sec. 12.)






ARTICLE 2.3 - Land Surveyors Review Committees

8720

The board, when it deems necessary, may establish land surveyors review committees to hear all matters assigned by the board, including, but not limited to, any contested case which is assigned by the board. Each committee shall exist so long as the board deems that it is necessary.

(Added by Stats. 1972, Ch. 1036.)



8720.1

Each review committee shall consist of no fewer than three licensed land surveyors appointed by the board. Each member of a committee shall have the same qualifications and shall be subject to the same rules and regulations as if he were a member of the board.

(Added by Stats. 1972, Ch. 1036.)



8720.2

Each member of a committee shall receive a per diem and expenses as provided in Section 103.

(Added by Stats. 1972, Ch. 1036.)



8720.3

Except as otherwise provided in this article, all hearings which are conducted by a committee shall be conducted in accordance with the provisions of Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code.

If a contested case is heard by a committee, the hearing officer who presided at the hearing shall be present during the committee’s consideration of the case and, if requested, shall assist and advise the committee.

(Amended by Stats. 2002, Ch. 1013, Sec. 64. Effective January 1, 2003.)



8720.4

At the conclusion of any hearing which is conducted by a committee, the committee shall prepare a proposed decision, in such form that it may be adopted by the board as the decision in the case, and shall transmit it to the board. The proposed decision shall be subject to the same procedure as the proposed decision of a hearing officer under subdivisions (b) and (c) of Section 11517 of the Government Code.

(Added by Stats. 1972, Ch. 1036.)



8720.5

The board may adopt, amend, or repeal, in accordance with the provisions of Chapter 3.5 (commencing with Section 11340), Part 1, Division 3, Title 2 of the Government Code, rules and regulations necessary to implement the provisions of this article.

(Amended by Stats. 2002, Ch. 1013, Sec. 65. Effective January 1, 2003.)



8720.6

Each member of a land surveyors review committee or other board-appointed committee and any board-appointed representative of the board shall be granted the same immunity as is granted to a public employee pursuant to Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 1986, Ch. 229, Sec. 13.)






ARTICLE 3 - Application of the Chapter

8725

Any person practicing, or offering to practice, land surveying in this state shall submit evidence that he or she is qualified to practice and shall be licensed under this chapter.

It is unlawful for any person to practice, offer to practice, or represent himself or herself, as a land surveyor in this state, or to set, reset, replace, or remove any survey monument on land in which he or she has no legal interest, unless he or she has been licensed or specifically exempted from licensing under this chapter.

(Amended by Stats. 1987, Ch. 805, Sec. 2.)



8725.1

It is the intent of the Legislature that the licensure requirements that are imposed upon private sector professional land surveyors and land surveying partnerships, firms, or corporations shall be imposed upon the state and any city, county, city and county, district, and special district that shall adhere to those requirements. Therefore, for the purposes of Section 8725 and this chapter, at least one person authorized to practice land surveying shall be designated the person in responsible charge of professional land surveying work practiced in any department or agency of the state, city, county, city and county, district, or special district.

(Added by Stats. 2014, Ch. 400, Sec. 15. Effective January 1, 2015.)



8726

A person, including any person employed by the state or by a city, county, or city and county within the state, practices land surveying within the meaning of this chapter who, either in a public or private capacity, does or offers to do any one or more of the following:

(a) Locates, relocates, establishes, reestablishes, or retraces the alignment or elevation for any of the fixed works embraced within the practice of civil engineering, as described in Section 6731.

(b) Determines the configuration or contour of the earth’s surface, or the position of fixed objects above, on, or below the surface of the earth by applying the principles of mathematics or photogrammetry.

(c) Locates, relocates, establishes, reestablishes, or retraces any property line or boundary of any parcel of land, right-of-way, easement, or alignment of those lines or boundaries.

(d) Makes any survey for the subdivision or resubdivision of any tract of land. For the purposes of this subdivision, the term “subdivision” or “resubdivision” shall be defined to include, but not be limited to, the definition in the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code) or the Subdivided Lands Law (Chapter 1 (commencing with Section 11000) of Part 2 of Division 4 of this code).

(e) By the use of the principles of land surveying determines the position for any monument or reference point which marks a property line, boundary, or corner, or sets, resets, or replaces any monument or reference point.

(f) Geodetic or cadastral surveying. As used in this chapter, geodetic surveying means performing surveys, in which account is taken of the figure and size of the earth to determine or predetermine the horizontal or vertical positions of fixed objects thereon or related thereto, geodetic control points, monuments, or stations for use in the practice of land surveying or for stating the position of fixed objects, geodetic control points, monuments, or stations by California Coordinate System coordinates.

(g) Determines the information shown or to be shown on any map or document prepared or furnished in connection with any one or more of the functions described in subdivisions (a), (b), (c), (d), (e), and (f).

(h) Indicates, in any capacity or in any manner, by the use of the title “land surveyor” or by any other title or by any other representation that he or she practices or offers to practice land surveying in any of its branches.

(i) Procures or offers to procure land surveying work for himself, herself, or others.

(j) Manages, or conducts as manager, proprietor, or agent, any place of business from which land surveying work is solicited, performed, or practiced.

(k) Coordinates the work of professional, technical, or special consultants in connection with the activities authorized by this chapter.

(l) Determines the information shown or to be shown within the description of any deed, trust deed, or other title document prepared for the purpose of describing the limit of real property in connection with any one or more of the functions described in subdivisions (a) to (f), inclusive.

(m) Creates, prepares, or modifies electronic or computerized data in the performance of the activities described in subdivisions (a), (b), (c), (d), (e), (f), (k), and (l).

(n) Renders a statement regarding the accuracy of maps or measured survey data.

Any department or agency of the state or any city, county, or city and county that has an unregistered person in responsible charge of land surveying work on January 1, 1986, shall be exempt from the requirement that the person be licensed as a land surveyor until the person currently in responsible charge is replaced.

The review, approval, or examination by a governmental entity of documents prepared or performed pursuant to this section shall be done by, or under the direct supervision of, a person authorized to practice land surveying.

(Amended by Stats. 2006, Ch. 760, Sec. 6. Effective January 1, 2007.)



8726.1

Any licensed land surveyor may offer to practice, procure, and offer to procure civil engineering work incidental to his or her land surveying practice, even though he or she is not authorized to perform such work, provided all such civil engineering work is performed by or under the direction of a registered civil engineer. Further, any licensed land surveyor may manage or conduct as manager, proprietor, or agent, a land surveying practice which offers to practice, procure, and offers to procure, such incidental civil engineering work.

(Added by Stats. 1983, Ch. 760, Sec. 5.)



8726.2

A licensed land surveyor may also perform land planning in connection with the land surveying activities authorized by this chapter.

(Added by Stats. 1988, Ch. 817, Sec. 2.)



8727

Surveys made exclusively for geological or landscaping purposes, which do not involve the determination of any property line do not constitute surveying within the meaning of this chapter.

(Amended by Stats. 1959, Ch. 1132.)



8728

Surveys authorized under this chapter do not include the design, either in whole or in part, of any structure or fixed works embraced within the practice of civil engineering.

(Amended by Stats. 1941, Ch. 834.)



8729

(a) This chapter does not prohibit one or more licensed land surveyors or civil engineers licensed in this state prior to 1982 (hereinafter called civil engineers) from practicing or offering to practice, within the scope of their licensure, land surveying as a sole proprietorship, partnership, limited liability partnership, firm, or corporation (hereinafter called business), if the following conditions are satisfied:

(1) A land surveyor or civil engineer currently licensed in the state is an owner, partner, or officer in charge of the land surveying practice of the business.

(2) All land surveying services are performed by or under the responsible charge of a land surveyor or civil engineer.

(3) If the business name of a California land surveying business contains the name of a person, then that person shall be licensed by the board as a land surveyor or licensed by the board in any year as a civil engineer. Any offer, promotion, or advertisement by the business that contains the name of any individual in the business, other than by use of the name of the individual in the business name, shall clearly and specifically designate the license discipline of each individual named.

(b) An out-of-state business with a branch office in this state shall meet the requirements of subdivision (a) and shall have an owner, partner, or officer who is in charge of the land surveying work in this state, who is licensed in this state, and who is physically present at the branch office in this state on a regular basis. However, the name of the business may contain the name of a person not licensed in this state, if that person is appropriately licensed or registered in another state. Any offer, promotion, or advertisement that contains the name of any individual in the business, other than by use of the name of the individual in the business name, shall clearly and specifically designate the license or registration discipline of each individual named.

(c) The business name of a California land surveying business may be a fictitious name. However, if the fictitious name includes the names of any person, the requirements of paragraph (3) of subdivision (a) shall be met.

(d) A person not licensed under this chapter or licensed as a civil engineer in this state prior to 1982 may also be a partner or an officer of a land surveying business if the conditions of subdivision (a) are satisfied. Nothing in this section shall be construed to permit a person who is not licensed under this chapter or licensed as a civil engineer in this state prior to 1982 to be the sole owner or office of a land surveying business, unless otherwise exempt under this chapter.

(e) This chapter does not prevent an individual or business engaged in any line of endeavor, other than the practice of land surveying, from employing or contracting with a licensed land surveyor or a licensed civil engineer to perform the respective land surveying services incidental to the conduct of business.

(f) This section shall not prevent the use of the name of any business engaged in rendering land surveying services, including the use by any lawful successor or survivor, that lawfully was in existence on June 1, 1941. However, the business is subject to the provisions of paragraphs (1) and (2) of subdivision (a).

(g) A business engaged in rendering land surveying services may use in its name the name of a deceased or retired person if the following conditions are satisfied:

(1) The person’s name had been used in the name of the business, or a predecessor in interest of the business, prior to the death or retirement of the person.

(2) The person shall have been an owner, partner, or officer of the business, or an owner, partner, or officer of the predecessor in interest of the business.

(3) The person shall have been licensed as a land surveyor or a civil engineer by the board, if operating a place of business or practice in this state, or by an applicable state board in the event no place of business existed in this state.

(4) The person, if retired, has consented to the use of the name and does not permit the use of the name in the title of another land surveying business in this state during the period of that consent, except that a retired person may use his or her name as the name of a new or purchased business, if that business is not identical in every respect to that person’s name as used in the former business.

(5) The business shall be subject to paragraphs (1) and (2) of subdivision (a).

(h) This section does not affect Sections 6731.2 and 8726.1.

(i) A current organization record form shall be filed with the board for all businesses engaged in rendering professional land surveying services.

(j) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 634, Sec. 3. Effective September 30, 2010. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 4 of Ch. 634.)



8729-1

(a) This chapter does not prohibit one or more licensed land surveyors or civil engineers licensed in this state prior to 1982 (hereinafter called civil engineers) from practicing or offering to practice within the scope of their licensure, land surveying as a sole proprietorship, partnership, firm, or corporation (hereinafter called business), if the following conditions are satisfied:

(1) A land surveyor or civil engineer currently licensed in the state is an owner, partner, or officer in charge of the land surveying practice of the business.

(2) All land surveying services are performed by or under the responsible charge of a land surveyor or civil engineer.

(3) If the business name of a California land surveying business contains the name of a person, then that person shall be licensed by the board as a land surveyor or licensed by the board in any year as a civil engineer. Any offer, promotion, or advertisement by the business that contains the name of any individual in the business, other than by use of the name of the individual in the business name, shall clearly and specifically designate the license discipline of each individual named.

(b) An out-of-state business with a branch office in this state shall meet the requirements of subdivision (a) and shall have an owner, partner, or officer who is in charge of the land surveying work in this state, who is licensed in this state, and who is physically present at the branch office in this state on a regular basis. However, the name of the business may contain the name of a person not licensed in this state, if that person is appropriately licensed or registered in another state. Any offer, promotion, or advertisement that contains the name of any individual in the business, other than by use of the name of the individual in the business name, shall clearly and specifically designate the license or registration discipline of each individual named.

(c) The business name of a California land surveying business may be a fictitious name. However, if the fictitious name includes the names of any person, the requirements of paragraph (3) of subdivision (a) shall be met.

(d) A person not licensed under this chapter or licensed as a civil engineer in this state prior to 1982 may also be a partner or an officer of a land surveying business if the conditions of subdivision (a) are satisfied. Nothing in this section shall be construed to permit a person who is not licensed under this chapter or licensed as a civil engineer in this state prior to 1982 to be the sole owner or office of a land surveying business, unless otherwise exempt under this chapter.

(e) This chapter does not prevent an individual or business engaged in any line of endeavor, other than the practice of land surveying, from employing or contracting with a licensed land surveyor or a licensed civil engineer to perform the respective land surveying services incidental to the conduct of business.

(f) This section shall not prevent the use of the name of any business engaged in rendering land surveying services, including the use by any lawful successor or survivor, that lawfully was in existence on June 1, 1941. However, the business is subject to the provisions of paragraphs (1) and (2) of subdivision (a).

(g) A business engaged in rendering land surveying services may use in its name the name of a deceased or retired person if the following conditions are satisfied:

(1) The person’s name had been used in the name of the business, or a predecessor in interest of the business, prior to the death or retirement of the person.

(2) The person shall have been an owner, partner, or officer of the business, or an owner, partner, or officer of the predecessor in interest of the business.

(3) The person shall have been licensed as a land surveyor or a civil engineer by the board, if operating a place of business or practice in this state, or by an applicable state board in the event no place of business existed in this state.

(4) The person, if retired, has consented to the use of the name and does not permit the use of the name in the title of another land surveying business in this state during the period of that consent, except that a retired person may use his or her name as the name of a new or purchased business, if that business is not identical in every respect to that person’s name as used in the former business.

(5) The business shall be subject to paragraphs (1) and (2) of subdivision (a).

(h) This section does not affect Sections 6731.2 and 8726.1.

(i) A current organization record form shall be filed with the board for all businesses engaged in rendering professional land surveying services.

(j) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 3) and added by Stats. 2010, Ch. 634, Sec. 4. Effective September 30, 2010. Section operative January 1, 2016, by its own provisions.)



8730

The following persons are not required to be licensed under this chapter:

(a) Officers and employees of the United States of America, practicing solely as those officers or employees, except when surveying the exterior boundaries of federal lands in this state.

(b) Insofar as he or she acts in the following capacity:

(1) Any state, county, city, city and county, or district employee directly responsible to a licensed land surveyor or registered civil engineer.

(2) Any subordinate to a land surveyor or civil engineer licensed or registered as required by the laws of this state insofar as he or she acts as a subordinate.

(c) Any officer or employee of an electric, gas, or telephone corporation, as defined in Sections 218, 222, and 234, respectively, of the Public Utilities Code, with annual revenues of twenty-five million dollars ($25,000,000) or more, whenever he or she prepares a legal description of an easement for utility distribution lines and service facilities, provided the following conditions are met:

(1) Each description identifies the corporation that prepared the description and states that it was prepared pursuant to this exemption.

(2) Each corporation has in its employ, or on contract, an individual authorized to practice land surveying who shall be responsible for establishing criteria for determining the qualifications of technical specialists preparing those legal descriptions, specifying the format and information to be shown on maps or documents containing those descriptions, and capable of answering questions regarding the preparation of those descriptions.

(d) Any state, county, city, or city and county public safety employee investigating any crime or infraction for the purpose of determining or prosecuting a crime or infraction. This exemption shall not permit a public safety employee to offer or perform land surveying as defined in Section 8726 for any purpose other than determining or prosecuting a crime or infraction.

(Amended by Stats. 1999, Ch. 125, Sec. 1. Effective January 1, 2000.)



8731

A registered civil engineer and a civil engineer exempt from registration under Chapter 7 (commencing with Section 6700) of Division 3 are exempt from licensing under this chapter and may engage in the practice of land surveying with the same rights and privileges, and the same duties and responsibilities of a licensed land surveyor, provided that for civil engineers who become registered after January 1, 1982, they shall pass the second division examination provided for in Section 8741 and obtain a land surveyor’s license, before practicing land surveying as defined in this chapter.

(Amended by Stats. 1986, Ch. 229, Sec. 15.)






ARTICLE 4 - Issuance of License

8740

(a) An application for each division of the examination for a license as a land surveyor shall be made to the board on the form prescribed by it, with all statements therein made under oath, and shall be accompanied by the fee fixed by this chapter.

(b) The board may authorize an organization specified by the board pursuant to Section 8745 to receive directly from applicants payment of the examination fees charged by that organization as payment for examination materials and services.

(Amended by Stats. 2010, Ch. 415, Sec. 29. Effective January 1, 2011.)



8741

(a) The first division of the examination shall test the applicant’s fundamental knowledge of surveying, mathematics, and basic science. The board may prescribe by regulation reasonable educational or experience requirements including two years of postsecondary education in land surveying, two years of experience in land surveying, or a combination of postsecondary education and experience in land surveying totaling two years for admission to the first division of the examination. Applicants registered by the board as a California civil engineer are exempt from this division of the examination.

The second division of the examination shall test the applicant’s ability to apply his or her knowledge and experience and to assume responsible charge in the professional practice of land surveying.

(b) The applicant for the second division examination shall have successfully passed the first division examination, or shall be exempt therefrom. The applicant shall be thoroughly familiar with (1) the procedure and rules governing the survey of public lands as set forth in Manual of Surveying Instructions (2009), published by the federal Bureau of Land Management and (2) the principles of real property relating to boundaries and conveyancing.

(c) The board may by rule provide for a waiver of the first division of the examination for applicants whose education and experience qualifications substantially exceed the requirements of Section 8742.

(d) The board may by rule provide for a waiver of the second division of the examination and the assignment to a special examination for those applicants whose educational qualifications are equal to, and whose experience qualifications substantially exceed, those qualifications established under subdivision (c). The special examination may be either written or oral, or a combination of both.

(Amended by Stats. 2012, Ch. 661, Sec. 12. Effective January 1, 2013.)



8741.1

The second division of the examination for licensure as a land surveyor shall include an examination that incorporates a national examination for land surveying by a nationally recognized entity approved by the board, and a supplemental California specific examination. The California specific examination shall test the applicant’s knowledge of the provisions of this chapter and the board’s rules and regulations regulating the practice of professional land surveying in this state.

The board shall use the national examination on or before June 1, 2003. In the meantime, the board may continue to provide the current state-only second division examination and administer the test on the provisions of this chapter and board rules as a separate part of the second division examination for licensure as a land surveyor.

(Amended by Stats. 2005, Ch. 657, Sec. 23. Effective January 1, 2006.)



8742

(a) The educational qualifications and experience in land surveying, which an applicant for the second division examination shall possess, shall not be less than one of the following prescribed criteria:

(1) Graduation from a four-year curriculum with an emphasis in land surveying approved by the board or accredited by a national or regional accrediting agency recognized by the United States Office of Education at a postsecondary educational institution and two years of actual broad based progressive experience in land surveying, including one year of responsible field training and one year of responsible office training, satisfactory to the board.

(2) Actual broad based progressive experience in land surveying for at least six years, including one year of responsible field training and one year of responsible office training, satisfactory to the board.

(3) Registration as a civil engineer with two years of actual broad based progressive experience in land surveying satisfactory to the board.

(b) With respect to an applicant for a license as a land surveyor, the board shall count one year of postsecondary education in land surveying as one year of experience in land surveying up to a maximum of four years, provided the applicant has graduated from the course in land surveying and the curriculum in land surveying is approved by the board or is accredited by a regional or national accrediting agency recognized for the purpose by the United States Office of Education. Each year of study in an approved or an accredited course in land surveying without graduation shall be counted the same as one-half year of experience.

Each applicant claiming equivalent credit for education may be required to produce a complete transcript of all college level courses completed.

Until January 1, 2000, the board may, at its discretion, confer credit as experience in land surveying, not in excess of two years, for successfully passing the first division of the examination prescribed in Section 8741.

(Amended by Stats. 1998, Ch. 878, Sec. 52. Effective January 1, 1999.)



8743

The names and addresses of at least four land surveyors or civil engineers, duly qualified to practice in the place in which such practice has been conducted, each of whom has sufficient knowledge of the applicant to enable him to certify to the applicant’s professional integrity, ability and fitness to receive a license, shall be submitted with the application for the second division of the examination.

(Amended by Stats. 1972, Ch. 1204.)



8744

The applicant for the second division of the examination shall state in his application that, should he be licensed, he will support the Constitution of this State and of the United States, and that he will faithfully discharge the duties of a licensed land surveyor.

(Amended by Stats. 1972, Ch. 1204.)



8745

Examinations for license shall be held at such times and at such places within the state as determined by board rule.

The scope of examinations and the method of procedure shall be prescribed by board rule.

The board may make arrangements with a public or private organization to conduct the examination. The board may contract with a public or private organization for materials or services related to the examination.

(Amended by Stats. 2006, Ch. 658, Sec. 115. Effective January 1, 2007.)



8746

An applicant failing an examination may be examined again upon filing a new application and the payment of the fee fixed by the board.

(Amended by Stats. 2010, Ch. 415, Sec. 30. Effective January 1, 2011.)



8747

Any applicant who has passed the examinations prescribed by the board shall have a suitable license issued to him or her.

(a) An applicant who has passed the first division of the examination shall be issued a certificate as a land surveyor-in-training. No renewal or other fee, other than the application fee, shall be charged for this certification. This certificate shall become invalid upon the person passing the second division of the examination and being issued a license as a land surveyor, as provided in subdivision (b). A land surveyor-in-training certificate shall not authorize the holder thereof to practice or offer to practice land surveying. No person shall use the title of land surveyor-in-training, or any abbreviation of this title, unless he or she is the holder of a valid land surveyor-in-training certificate.

(b) An applicant who has passed the second division of the examination shall be issued a license as a land surveyor. The license shall authorize him or her to practice as a land surveyor.

(Amended by Stats. 2000, Ch. 1006, Sec. 27. Effective January 1, 2001.)



8747.5

(a) The board shall issue, upon application and payment of the fee established by Section 8805, a retired license to a land surveyor who has been licensed by the board for a minimum of five years within California, and a minimum of 20 years within the United States or territories of the United States, and who holds a license that is not suspended, revoked, or otherwise disciplined, or subject to pending discipline under this chapter.

(b) The holder of a retired license issued pursuant to this section shall not engage in any activity for which an active land surveyor’s license is required. A land surveyor holding a retired license shall be permitted to use the titles “retired professional land surveyor” or “professional land surveyor, retired.”

(c) The holder of a retired license shall not be required to renew that license.

(d) In order for the holder of a retired license issued pursuant to this section to restore his or her license to active status, he or she shall pass the examination that is required for initial licensure with the board.

(Added by Stats. 1999, Ch. 983, Sec. 10.16. Effective January 1, 2000.)



8748

The board, upon application therefor, and the payment of the fee fixed by this chapter, may issue a land surveyor’s license, without written examination, to any person who holds a valid land surveyor’s license issued to him or her by any state or country when the applicant’s qualifications meet the requirements of this chapter and rules established by the board.

(Amended by Stats. 2010, Ch. 415, Sec. 31. Effective January 1, 2011.)



8748.5

If an applicant for license as a land surveyor or certification as a land surveyor-in-training is found by the board to lack the qualifications required for admission to the examination for such license or certification, the board may, in accordance with the provisions of Section 158 of this code, refund to him one-half of the amount of his application fee.

(Amended by Stats. 1975, Ch. 896.)



8749

A duplicate certificate of license to replace one lost, destroyed or mutilated may be issued subject to the rules and regulations of the board. The duplicate certificate fee fixed by this chapter shall be charged.

(Added by Stats. 1939, Ch. 41.)



8750

Upon being licensed, each licensee shall obtain a stamp or seal of the design authorized by the board bearing the licensee’s name, number of certificate, and the legend “Licensed Land Surveyor,” or “Professional Land Surveyor.”

(Amended by Stats. 2009, Ch. 368, Sec. 5. Effective January 1, 2010.)



8751

No person shall represent himself or herself as, or use the title of, or any abbreviation or combination of the words in the title of, professional land surveyor, licensed land surveyor, land surveyor, land survey engineer, survey engineer, geodetic engineer, geomatics engineer, or geometronic engineer unless he or she is the holder of a valid, unsuspended, and unrevoked license.

(Amended by Stats. 2002, Ch. 1013, Sec. 66. Effective January 1, 2003.)



8752

An unrevoked, unsuspended and unexpired license, or renewal certificate, issued by the board is presumptive evidence in all courts and places that the person named is legally licensed under this chapter.

(Added by Stats. 1939, Ch. 41.)






ARTICLE 5 - Surveying Practice

8759

(a) A licensed land surveyor or registered civil engineer authorized to practice land surveying shall use a written contract when contracting to provide professional services to a client pursuant to this chapter. The written contract shall be executed by the licensed land surveyor or registered civil engineer and the client, or his or her representative, prior to the licensed land surveyor or registered civil engineer commencing work, unless the client knowingly states in writing that work may be commenced before the contract is executed. The written contract shall include, but not be limited to, all of the following:

(1) A description of the services to be provided to the client by the licensed land surveyor or registered civil engineer.

(2) A description of any basis of compensation applicable to the contract, and the method of payment agreed upon by the parties.

(3) The name, address, and license or certificate number of the licensed land surveyor or registered civil engineer, and the name and address of the client.

(4) A description of the procedure that the licensed land surveyor or registered civil engineer and the client will use to accommodate additional services.

(5) A description of the procedure to be used by any party to terminate the contract.

(b) This section shall not apply to any of the following:

(1) Professional land surveying services rendered by a licensed land surveyor or registered civil engineer for which the client will not pay compensation.

(2) A licensed land surveyor or registered civil engineer who has a current or prior contractual relationship with the client to provide professional services pursuant to this chapter, and that client has paid the surveyor or engineer all of the fees that are due under the contract.

(3) If the client knowingly states in writing after full disclosure of this section that a contract which complies with the requirements of this section is not required.

(4) Professional services rendered by a licensed land surveyor or a registered civil engineer to any of the following:

(A) A professional engineer licensed or registered under Chapter 7 (commencing with Section 6700).

(B) A land surveyor licensed under this chapter.

(C) An architect licensed under Chapter 3 (commencing with Section 5500).

(D) A contractor licensed under Chapter 9 (commencing with Section 7000).

(E) A geologist or a geophysicist licensed under Chapter 12.5 (commencing with Section 7800).

(F) A manufacturing, mining, public utility, research and development, or other industrial corporation, if the services are provided in connection with or incidental to the products, systems, or services of that corporation or its affiliates.

(G) A public agency.

(c) “Written contract” as used in this section includes a contract that is in electronic form.

(Added by Stats. 2000, Ch. 976, Sec. 5. Effective January 1, 2001.)



8760

Every licensed land surveyor or registered civil engineer may administer and certify oaths:

(a) When it becomes necessary to take testimony for the identification or establishment of old, lost or obliterated corners.

(b) When a corner or monument is found in a perishable condition, and it appears desirable that evidence concerning it be perpetuated.

(c) When the importance of the survey makes it desirable, to administer an oath to his assistants for the faithful performance of their duty.

A record of oaths shall be preserved as part of the field notes of the survey and a memorandum of them shall be made on the record of survey filed under this article.

(Added by Stats. 1939, Ch. 41.)



8761

(a) Any licensed land surveyor or civil engineer authorized to practice land surveying may practice land surveying and prepare maps, plats, reports, descriptions, or other documentary evidence in connection with that practice.

(b) All maps, plats, reports, descriptions, or other land surveying documents shall be prepared by, or under the responsible charge of, a licensed land surveyor or civil engineer authorized to practice land surveying and shall include his or her name and license number.

(c) Interim maps, plats, reports, descriptions, or other land surveying documents shall include a notation as to the intended purpose of the map, plat, report, description, or other document, such as “preliminary” or “for examination only.”

(d) All final maps, plats, reports, descriptions, or other land surveying documents issued by a licensed land surveyor or civil engineer authorized to practice land surveying shall bear the signature and seal or stamp of the licensee and the date of signing and sealing or stamping. If the land surveying document has multiple pages or sheets, the signature, seal or stamp, and date of signing and sealing or stamping shall appear, at a minimum, on the title sheet, cover sheet or page, or signature sheet, unless otherwise required by law.

(e) It is unlawful for any person to sign, stamp, seal, or approve any map, plat, report, description, or other land surveying document unless the person is authorized to practice land surveying.

(f) It is unlawful for any person to stamp or seal any map, plat, report, description, or other land surveying document with the seal or stamp after the certificate of the licensee that is named on the seal or stamp has expired or has been suspended or revoked, unless the certificate has been renewed or reissued.

(Amended by Stats. 2010, Ch. 328, Sec. 19. Effective January 1, 2011.)



8761.1

The authority of a licensed land surveyor or registered civil engineer to prepare, sign, issue, stamp, seal, or approve any map, plat, report, description, or other document shall be consistent with that person’s authority to practice land surveying.

(Amended by Stats. 1987, Ch. 805, Sec. 5.)



8761.2

Notwithstanding the provisions of Section 8761, a registered civil engineer or licensed land surveyor who signs land surveying maps, plats, reports, descriptions, or other surveying documents shall not be responsible for damage caused by subsequent changes to or uses of those maps, plats, reports, descriptions, or other surveying documents, where the subsequent changes or uses, including changes or uses made by state or local governmental agencies, are not authorized or approved by the registered civil engineer or licensed land surveyor who originally signed the maps, plats, reports, descriptions, or other surveying documents, provided that the engineering or surveying service rendered by the civil engineer or land surveyor who signed the maps, plats, reports, descriptions, or other surveying documents was not also a proximate cause of the damage.

(Added by Stats. 1985, Ch. 1507, Sec. 6.)



8762

(a) Except as provided in subdivision (b), after making a field survey in conformity with the practice of land surveying, the licensed surveyor or licensed civil engineer may file with the county surveyor in the county in which the field survey was made, a record of the survey.

(b) Notwithstanding subdivision (a), after making a field survey in conformity with the practice of land surveying, the licensed land surveyor or licensed civil engineer shall file with the county surveyor in the county in which the field survey was made a record of the survey relating to land boundaries or property lines, if the field survey discloses any of the following:

(1) Material evidence or physical change, which in whole or in part does not appear on any subdivision map, official map, or record of survey previously recorded or properly filed in the office of the county recorder or county surveying department, or map or survey record maintained by the Bureau of Land Management of the United States.

(2) A material discrepancy with the information contained in any subdivision map, official map, or record of survey previously recorded or filed in the office of the county recorder or the county surveying department, or any map or survey record maintained by the Bureau of Land Management of the United States. For purposes of this subdivision, a “material discrepancy” is limited to a material discrepancy in the position of points or lines, or in dimensions.

(3) Evidence that, by reasonable analysis, might result in materially alternate positions of lines or points, shown on any subdivision map, official map, or record of survey previously recorded or filed in the office of the county recorder or the county surveying department, or any map or survey record maintained by the Bureau of Land Management of the United States.

(4) The location, relocation, establishment, reestablishment, or retracement of one or more points or lines not shown on any subdivision map, official map, or record of survey, the positions of which are not ascertainable from an inspection of the subdivision map, official map, or record of survey.

(5) The points or lines set during the performance of a field survey of any parcel described in any deed or other instrument of title recorded in the county recorder’s office are not shown on any subdivision map, official map, or record of survey.

(c) The record of survey required to be filed pursuant to this section shall be filed within 90 days after the setting of boundary monuments during the performance of a field survey or within 90 days after completion of a field survey, whichever occurs first.

(d) (1) If the 90-day time limit contained in subdivision (c) cannot be complied with for reasons beyond the control of the licensed land surveyor or licensed civil engineer, the 90-day time period shall be extended until the time at which the reasons for delay are eliminated. If the licensed land surveyor or licensed civil engineer cannot comply with the 90-day time limit, he or she shall, prior to the expiration of the 90-day time limit, provide the county surveyor with a letter stating that he or she is unable to comply. The letter shall provide an estimate of the date for completion of the record of survey, the reasons for the delay, and a general statement as to the location of the survey, including the assessor’s parcel number or numbers.

(2)  The licensed land surveyor or licensed civil engineer shall not initially be required to provide specific details of the survey. However, if other surveys at the same location are performed by others which may affect or be affected by the survey, the licensed land surveyor or licensed civil engineer shall then provide information requested by the county surveyor without unreasonable delay.

(e)  Any record of survey filed with the county surveyor shall, after being examined by him or her, be filed with the county recorder.

(f)  If the preparer of the record of survey provides a postage-paid, self-addressed envelope or postcard with the filing of the record of survey, the county recorder shall return the postage-paid, self-addressed envelope or postcard to the preparer of the record of survey with the filing data within 10 days of final filing. For the purposes of this subdivision, “filing data” includes the date, the book or volume, and the page at which the record of survey is filed with the county recorder.

(Amended by Stats. 2012, Ch. 661, Sec. 13. Effective January 1, 2013.)



8762.5

No record of survey of land shown on the latest adopted county assessment roll as a unit or as contiguous units, which shows a division of such land into additional parcels, shall be filed with the county surveyor or with the county recorder, unless there is attached thereto a certificate by the county surveyor if the land lies within an unincorporated area, or a certificate by the city engineer if the land lies within a city, of compliance with the provisions of the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code, and any applicable local ordinance enacted pursuant thereto.

(Amended by Stats. 1975, Ch. 24.)



8763

The record of survey shall be a map, legibly drawn, printed, or reproduced by a process guaranteeing a permanent record in black on tracing cloth, or polyester base film, 18 by 26 inches or 460 by 660 millimeters. If ink is used on polyester base film, the ink surface shall be coated with a suitable substance to assure permanent legibility. A marginal line shall be drawn completely around each sheet leaving an entirely blank margin of one inch or 25 millimeters.

(Amended by Stats. 2002, Ch. 1013, Sec. 68. Effective January 1, 2003.)



8764

The record of survey shall show the applicable provisions of the following consistent with the purpose of the survey:

(a) All monuments found, set, reset, replaced, or removed, describing their kind, size, and location, and giving other data relating thereto.

(b) Bearing or witness monuments, basis of bearings, bearing and length of lines, scale of map, and north arrow.

(c) Name and legal designation of the property in which the survey is located, and the date or time period of the survey.

(d) The relationship to those portions of adjacent tracts, streets, or senior conveyances which have common lines with the survey.

(e) Memorandum of oaths.

(f) Statements required by Section 8764.5.

(g) Any other data necessary for the intelligent interpretation of the various items and locations of the points, lines, and areas shown, or convenient for the identification of the survey or surveyor, as may be determined by the civil engineer or land surveyor preparing the record of survey.

The record of survey shall also show, either graphically or by note, the reason or reasons, if any, why the mandatory filing provisions of paragraphs (1) to (5), inclusive, of subdivision (b) of Section 8762 apply.

The record of survey need not consist of a survey of an entire property.

(Amended by Stats. 2005, Ch. 657, Sec. 26. Effective January 1, 2006.)



8764.5

Statements shall appear on the map as follows:

Surveyor’s Statement

This map correctly represents a survey made by me or under my direction in conformance with the requirements of the Professional Land Surveyors’ Act
at the request of

Name of Person Authorizing Survey

in _______, 20__.

(Signed and sealed)

L.S. (or R.C.E.) No.

County Surveyor’s Statement

This map has been examined in accordance with Section 8766 of the Professional Land Surveyors’ Act this ____ day of ____, 20__.

(Signed and sealed) _____ County Surveyor _____

L.S. (or R.C.E.) No.

Recorder’s Statement

Filed this ____ day of ____, 20__, at ____.m. in Book ____ of ____ at page ____, at the request of ____.

(Signed) _____ County Recorder _____

No other statements may appear on the face of the map except those required or authorized by this article.

(Amended by Stats. 2009, Ch. 368, Sec. 7. Effective January 1, 2010.)



8765

A record of survey is not required of any survey:

(a) When it has been made by a public officer in his or her official capacity and a reproducible copy thereof, showing all data required by Section 8764, except the recorder’s statement, has been filed with the county surveyor of the county in which the land is located. Any map so filed shall be indexed and kept available for public inspection.

(b) Made by the United States Bureau of Land Management.

(c) When a map is in preparation for recording or shall have been recorded under the provisions of the Subdivision Map Act.

(d) When the survey is a retracement of lines shown on a subdivision map, official map, or a record of survey, where no material discrepancies with those records are found and sufficient monumentation is found to establish the precise location of property corners thereon, provided that a corner record is filed for any property corners which are set or reset or found to be of a different character than indicated by prior records. For purposes of this subdivision, a “material discrepancy” is limited to a material discrepancy in the position of points or lines, or in dimensions.

(e) When the survey is a survey of a mobilehome park interior lot as defined in Section 18210 of the Health and Safety Code, provided that no subdivision map, official map, or record of survey has been previously filed for the interior lot or no conversion to residential ownership has occurred pursuant to Section 66428.1 of the Government Code.

(Amended by Stats. 1999, Ch. 608, Sec. 1.5. Effective January 1, 2000.)



8766

(a) Within 20 working days after receiving the record of survey, or within the additional time as may be mutually agreed upon by the land surveyor or civil engineer and the county surveyor, the county surveyor shall examine it with respect to all of the following:

(1)  Its accuracy of mathematical data and substantial compliance with the information required by Section 8764.

(2)  Its compliance with Sections 8762.5, 8763, 8764.5, 8771.5, and 8772.

(b) The examination pursuant to this section shall not require the licensed land surveyor or registered civil engineer submitting the record of survey to change the methods or procedures utilized or employed in the performance of the survey, nor shall the examination require a field survey to verify the data shown on the record of survey.

(c) Nothing in this section shall limit the county surveyor from including notes expressing opinions regarding the record of survey, or the methods or procedures utilized or employed in the performance of the survey.

(d) The examination pursuant to this section shall be performed by, or under the direct supervision of, a licensed land surveyor or registered civil engineer.

(Amended by Stats. 2003, Ch. 607, Sec. 40. Effective January 1, 2004.)



8766.5

The county surveyor may charge a reasonable fee for examining a record of survey pursuant to Section 8766 which shall not exceed the cost of the service or one hundred dollars ($100), whichever is the lesser. However, this one hundred dollars ($100) maximum fee may be increased by the board of supervisors if such an increase is authorized by a duly adopted ordinance and the ordinance was adopted pursuant to a staff report demonstrating that the cost of providing the examination service actually exceeds one hundred dollars ($100) per record of survey.

(Amended by Stats. 1984, Ch. 943, Sec. 6.)



8767

If the county surveyor finds that the record of survey complies with the examination in Section 8766, the county surveyor shall endorse a statement on it of his or her examination, and shall present it to the county recorder for filing. Otherwise the county surveyor shall return it to the person who presented it, together with a written statement of the changes necessary to make it conform to the requirements of Section 8766. The licensed land surveyor or registered civil engineer submitting the record of survey may then make the agreed changes and note those matters which cannot be agreed upon in accordance with the provisions of Section 8768 and shall resubmit the record of survey within 60 days, or within the time as may be mutually agreed upon by the licensed surveyor or registered engineer and the county surveyor, to the county surveyor for filing pursuant to Section 8768.

(Amended by Stats. 1997, Ch. 580, Sec. 1.1. Effective January 1, 1998.)



8768

If the matters appearing on the record of survey cannot be agreed upon by the licensed land surveyor or the registered civil engineer and the county surveyor within 10 working days after the licensed land surveyor or registered civil engineer resubmits and requests the record of survey be filed without further change, an explanation of the differences shall be noted on the map and it shall be presented by the county surveyor to the county recorder for filing, and the county recorder shall file the record of survey. The licensed land surveyor or registered civil engineer filing the record of survey shall attempt to reach agreement with the county surveyor regarding the language for the explanation of the differences. If they cannot agree on the language explaining the differences, then both shall add a notation on the record of survey explaining the differences. The explanation of the differences shall be sufficiently specific to identify the factual basis for the difference.

(Amended by Stats. 1997, Ch. 580, Sec. 1.2. Effective January 1, 1998.)



8768.5

If the county surveyor fails to timely file the record of survey with the county recorder in accordance with Section 8768, the licensed land surveyor or registered civil engineer submitting the map may bring an action pursuant to Section 1085 of the Code of Civil Procedure to compel the filing of the record of survey. After the licensed land surveyor or registered civil engineer resubmits and requests the record of survey be filed without further change, the filing of the record of survey shall be deemed to be a ministerial act.

In any action brought pursuant to Section 1085 of the Code of Civil Procedure between a licensed land surveyor or a registered civil engineer and the county surveyor of any county, the court may award to the prevailing party costs and other expenses of litigation, including the payment of experts and other witnesses, and reasonable attorney’s fees.

(Added by Stats. 1984, Ch. 943, Sec. 8.5.)



8769

The charge for filing any record of survey, and for indexing the same, shall be the same as provided for subdivided land under Section 27372 of the Government Code.

(Amended by Stats. 1957, Ch. 1865.)



8770

The record of survey filed with the county recorder of any county shall be securely fastened by him into a suitable book provided for that purpose.

He shall keep proper indexes of such record of survey by the name of grant, tract, subdivision or United States subdivision.

The original map shall be stored for safekeeping in a reproducible condition. It shall be proper procedure for the recorder to maintain for public reference a set of counter maps that are prints of the original maps, and the original maps to be produced for comparison upon demand.

(Amended by Stats. 1957, Ch. 1812.)



8770.5

Any record of survey filed under the provisions of this chapter may be amended to show any course or distance that was omitted therefrom, or to correct any error in: course or distance shown thereon, the description of the land which the record of survey comprised, lot numbers, street names, acreages, identification of adjacent record maps, or the character of monuments being set, or to correct any other minor errors approved for correction by the county surveyor in the same manner that subdivision maps may be amended under the provisions of the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code.

(Amended by Stats. 1975, Ch. 24.)



8770.6

The use of the word “certify” or “certification” by a licensed land surveyor or registered civil engineer in the practice of professional engineering or land surveying or the preparation of maps, plats, reports, descriptions, or other surveying documents only constitutes an expression of professional opinion regarding those facts or findings which are the subject of the certification, and does not constitute a warranty or guarantee, either expressed or implied.

(Added by Stats. 1986, Ch. 229, Sec. 21.)



8771

(a) Monuments set shall be sufficient in number and durability and efficiently placed so as not to be readily disturbed, to ensure, together with monuments already existing, the perpetuation or facile reestablishment of any point or line of the survey.

(b) When monuments exist that control the location of subdivisions, tracts, boundaries, roads, streets, or highways, or provide horizontal or vertical survey control, the monuments shall be located and referenced by or under the direction of a licensed land surveyor or licensed civil engineer legally authorized to practice land surveying, prior to the time when any streets, highways, other rights-of-way, or easements are improved, constructed, reconstructed, maintained, resurfaced, or relocated, and a corner record or record of survey of the references shall be filed with the county surveyor.

(c) A permanent monument shall be reset in the surface of the new construction or a witness monument or monuments set to perpetuate the location if any monument could be destroyed, damaged, covered, disturbed, or otherwise obliterated, and a corner record or record of survey shall be filed with the county surveyor prior to the recording of a certificate of completion for the project. Sufficient controlling monuments shall be retained or replaced in their original positions to enable property, right-of-way and easement lines, property corners, and subdivision and tract boundaries to be reestablished without devious surveys necessarily originating on monuments differing from those that currently control the area.

(d) The governmental agency performing or permitting construction or maintenance work is responsible for ensuring that either the governmental agency or landowner performing the construction or maintenance work provides for monument perpetuation required by this section.

(e) It shall be the duty of every licensed land surveyor or licensed civil engineer legally authorized to practice land surveying to assist the governmental agency in matters of maps, field notes, and other pertinent records. Monuments set to mark the limiting lines of highways, roads, streets or right-of-way or easement lines shall not be deemed adequate for this purpose, unless specifically noted on the corner record or record of survey of the improvement works with direct ties in bearing or azimuth and distance between these and other monuments of record.

(f) The decision to file either a corner record or a record of survey as required by subdivision (b) or (c) shall be at the election of the licensed land surveyor or the licensed civil engineer legally authorized to practice land surveying submitting the document.

(Amended by Stats. 2014, Ch. 400, Sec. 16. Effective January 1, 2015.)



8771.5

When coordinates in the California Coordinate System are shown for points on a record of survey map the map may not be recorded unless it also shows, or is accompanied by a map showing, the control scheme through which the coordinates were determined from points of known coordinates.

(Added by Stats. 1957, Ch. 1041.)



8772

Any monument set by a licensed land surveyor or registered civil engineer to mark or reference a point on a property or land line shall be permanently and visibly marked or tagged with the certificate number of the surveyor or civil engineer setting it, each number to be preceeded by the letters “L.S.” or “R.C.E.,” respectively, as the case may be or, if the monument is set by a public agency, it shall be marked with the name of the agency and the political subdivision it serves.

Nothing in this section shall prevent the inclusion of other information on the tag which will assist in the tracing or location of the survey records which relate to the tagged monument.

(Amended by Stats. 1984, Ch. 943, Sec. 9.)



8773

(a) Except as provided in subdivision (b) of Section 8773.4, a person authorized to practice land surveying in this state shall complete, sign, stamp with his or her seal, and file with the county surveyor or engineer of the county where the corners are situated, a written record of corner establishment or restoration to be known as a “corner record” for every corner established by the Survey of the Public Lands of the United States, except “lost corners,” as defined by the Manual of Surveying Instructions (2009), published by the federal Bureau of Land Management and every accessory to such corner which is found, set, reset, or used as control in any survey by such authorized person.

(b) After the establishment of a lost corner, as defined by the Manual of Surveying Instructions (2009), published by the federal Bureau of Land Management a record of survey shall be filed as set forth in Section 8764.

(c) Any person authorized to practice land surveying in this state may file such corner record for any property corners, property controlling corners, reference monuments, or accessories to a property corner.

(Amended by Stats. 2012, Ch. 661, Sec. 14. Effective January 1, 2013.)



8773.1

The board shall by regulation provide and prescribe the information which shall be necessary to be included in the corner record and the board shall prescribe the form in which the corner record shall be submitted and filed, and the time limits within which the form shall be filed. A corner record shall be a single 8.5 by 11 inch sheet which may consist of a front and back page.

(Amended by Stats. 1999, Ch. 608, Sec. 2. Effective January 1, 2000.)



8773.2

(a) A “corner record” submitted to the county surveyor or engineer shall be examined by him or her for compliance with subdivision (d) of Section 8765 and Sections 8773, 8773.1, and 8773.4, endorsed with a statement of his or her examination, and filed with the county surveyor or returned to the submitting party within 20 working days after receipt.

(b) In the event the submitted “corner record” fails to comply with the examination criteria of subdivision (a), the county surveyor or engineer shall return it to the person who submitted it together with a written statement of the changes necessary to make it conform to the requirements of subdivision (a). The licensed land surveyor or licensed civil engineer submitting the corner record may then make the agreed changes in compliance with subdivision (a) and note those matters that cannot be agreed upon in accordance with the provisions of subdivision (c), and shall resubmit the corner record within 60 days, or within the time as may be mutually agreed upon by the licensed land surveyor or licensed civil engineer and the county surveyor, to the county surveyor for filing pursuant to subdivision (c). The county surveyor or engineer shall file the corner record within 10 working days after receipt of the resubmission.

(c) If the matters appearing on the corner record cannot be agreed upon by the licensed land surveyor or the licensed civil engineer and the county surveyor within 10 working days after the licensed land surveyor or licensed civil engineer resubmits and requests the corner record be filed without further change, an explanation of the differences shall be noted on the corner record and it shall be submitted to and filed by the county surveyor. The licensed land surveyor or licensed civil engineer filing the corner record shall attempt to reach agreement with the county surveyor regarding the language for the explanation of the differences. If they cannot agree on the language explaining the differences, then both shall add a notation on the corner record explaining the differences. The explanation of the differences shall be sufficiently specific to identify the factual basis for the differences.

(d) The corner record filed with the county surveyor of any county shall be securely fastened by him or her into a suitable book provided for that purpose.

(e) A charge for examining, indexing, and filing the corner record may be collected by the county surveyor, not to exceed the amount required for the recording of a deed.

(f) If the preparer of the corner record provides a postage-paid, self-addressed envelope or postcard with the filing of the corner record, the county surveyor shall return the postage-paid, self-addressed envelope or postcard to the preparer of the corner record with the filing data within 20 days of final filing. For the purposes of this subdivision, “filing data” includes the date, book or volume, and the page at which the corner record is filed by the county surveyor. This subdivision shall not apply to a county surveyor’s office that maintains an electronic database of filed corner records that is accessible to the public by reference to the preparer’s license number.

(Amended by Stats. 2003, Ch. 607, Sec. 41. Effective January 1, 2004.)



8773.3

In every case where a corner record is filed pursuant to Section 8773, the licensed land surveyor or registered civil engineer shall reconstruct or rehabilitate the monument of such corner, and accessories to such corner, so that the same shall be left by him in such physical condition that it remains as permanent a monument as is reasonably possible and so that the same may be reasonably expected to be located with facility at all times in the future.

(Added by Stats. 1973, Ch. 702.)



8773.4

(a) A corner record shall be signed by a licensed land surveyor or licensed civil engineer and stamped with his or her seal, or in the case of an agency of the United States government or the State of California, the certificate may be signed by the chief of the survey party making the survey, setting forth his or her official title, prior to filing.

(b) A corner record need not be filed when:

(1) A corner record is on file and the corner is found as described in the existing corner record.

(2) All conditions of Section 8773 are complied with by proper notations on a record of survey map filed in compliance with the Professional Land Surveyors’ Act or a parcel or subdivision map, in compliance with the Subdivision Map Act.

(3) When the survey is a survey of a mobilehome park interior lot as defined in Section 18210 of the Health and Safety Code, provided that no subdivision map, official map, or record of survey has been previously filed for the interior lot or no conversion to residential ownership has occurred pursuant to Section 66428.1 of the Government Code.

(c) This section shall not apply to maps filed prior to January 1, 1974.

(Amended by Stats. 2003, Ch. 607, Sec. 42. Effective January 1, 2004.)



8774

(a) The right of entry upon or to real property to investigate and utilize boundary evidence, and to perform surveys, is a right of persons legally authorized to practice land surveying, and it is the responsibility of the owner or tenant who owns or controls property to provide reasonable access without undue delay. The right of entry is not contingent upon the provision of prior notice to the owner or tenant. However, the owner or tenant shall be notified of the proposed time of entry where practicable.

(b) The requirements of subdivision (a) do not apply to monuments within access-controlled portions of freeways.

(c) When required for a property survey, monuments within a freeway right-of-way shall be referenced to usable points outside the access control line by the agency having jurisdiction over the freeway when requested in writing by the registered civil engineer or licensed land surveyor who is to perform the property survey. The work shall be done within a reasonable time period by the agency in direct cooperation with the engineer or surveyor and at no charge to him or her.

(Added by Stats. 1987, Ch. 805, Sec. 7.)



8774.5

(a) Upon the filing of a record of survey, amended record of survey, or certificate of correction for recordation pursuant to this chapter, the surveyor or engineer who prepared the document shall transmit a copy of the document, including all recording information, to the county surveyor, who shall maintain an index, by geographic location, of the documents.

(b) The county surveyor may charge a fee equal to the fee charged for recording the documents specified in subdivision (a), for purposes of financing the costs of maintaining the index of those documents.

(c) The requirements of this section shall not apply to any county which requires the documents specified in subdivision (a) to be transmitted to the county surveyor and requires that official to maintain an index of those documents.

(Added by Stats. 1991, Ch. 350, Sec. 2.)






ARTICLE 5.5 - Photogrammetry

8775

No person shall use the title or any abbreviation of the title photogrammetrist or photogrammetric surveyor unless he or she holds registration as a civil engineer or licensed land surveyor, or unless he or she is licensed as a photogrammetric surveyor.

(Amended by Stats. 2000, Ch. 1006, Sec. 31. Effective January 1, 2001.)



8775.1

Persons meeting the requirements of this article may engage in and perform all photogrammetric services germane to this chapter, either as individuals, employees, or as independent contractors; provided, however, that the field surveys to be done are performed by registered civil engineers or licensed land surveyors, and in the preparation of any topographic map which contains the delineation of property corners or a property boundary or boundaries the work is certified or attested to by a registered civil engineer or land surveyor.

(Added by Stats. 1965, Ch. 1967.)



8775.2

Maps, documents, or reports prepared by, or under the direction of, a licensed photogrammetric surveyor shall carry his signature and certificate number which will indicate his responsibility for the work.

(Added by Stats. 1965, Ch. 1967.)



8775.3

Photogrammetric surveyor licenses shall be renewable upon payment of the fee fixed by the board for which a renewal certificate shall be issued. Photogrammetric surveyor license fees shall be the same as those prescribed for land surveyor’s licensing; and the provisions of this chapter relating to revenue, and with respect to disciplinary proceedings, shall similarly apply.

(Amended by Stats. 1971, Ch. 108.)






ARTICLE 5.7 - Reporting Requirements

8776

(a) A licensee shall report to the board in writing the occurrence of any of the following events that occurred on or after January 1, 2008, within 90 days of the date the licensee has knowledge of the event:

(1) The conviction of the licensee of any felony.

(2) The conviction of the licensee of any other crime that is substantially related to the qualifications, functions, and duties of a licensed land surveyor.

(3) A civil action settlement or administrative action resulting in a settlement against the licensee in any action alleging fraud, deceit, misrepresentation, breach or violation of contract, negligence, incompetence, or recklessness by the licensee in the practice of land surveying if the amount or value of the settlement is greater than fifty thousand dollars ($50,000).

(4) A civil action judgment or binding arbitration award, or administrative action resulting in a judgment or binding arbitration award, against the licensee in any action alleging fraud, deceit, misrepresentation, breach or violation of contract, negligence, incompetence, or recklessness by the licensee in the practice of land surveying if the amount or value of the judgment or binding arbitration award is twenty-five thousand dollars ($25,000) or greater.

(b) The report required by subdivision (a) shall be signed by the licensee and set forth the facts that constitute the reportable event. If the reportable event involves the action of an administrative agency or court, the report shall set forth the title of the matter, court or agency name, docket number, and the dates the reportable event occurred.

(c) A licensee shall promptly respond to oral or written inquiries from the board concerning the reportable events, including inquiries made by the board in conjunction with license renewal.

(d) Nothing in this section shall impose a duty upon any licensee to report to the board the occurrence of any of the events set forth in subdivision (a) either by or against any other licensee.

(e) Failure of a licensee to report to the board in the time and manner required by this section shall be grounds for disciplinary action.

(f) For purposes of this section, a conviction includes the initial plea, verdict, or finding of guilt; a plea of no contest; or pronouncement of sentence by a trial court even though the conviction may not be final or sentence actually imposed until all appeals are exhausted.

(Amended by Stats. 2014, Ch. 71, Sec. 9. Effective January 1, 2015.)



8776.1

Within 30 days of entry of a conviction described in paragraphs (1) and (2) of subdivision (a) of Section 8776, a settlement described in paragraph (3) of subdivision (a) of Section 8776, or a judgment described in paragraph (4) of subdivision (a) of Section 8776, by a court of this state that has been notified that the defendant is a licensee of the board, the court that rendered the conviction or judgment shall report that fact to the board and provide the board with a copy of the conviction, settlement, or judgment and any orders or opinions of the court accompanying or ordering the conviction, settlement, or judgment.

(Amended by Stats. 2013, Ch. 471, Sec. 5. Effective January 1, 2014.)



8776.2

(a) Within 30 days of payment of all or any portion of any civil action judgment, settlement, or binding arbitration award described in Section 8776 against a licensee of the board, any insurer providing professional liability insurance to that licensee shall report to the board the name of the licensee; the amount or value of the judgment, settlement, or binding arbitration award; the amount paid by the insurer; and the identity of the payee.

(b) Within 30 days of payment of all or any portion of any civil action judgment, settlement, or binding arbitration award described in Section 8776 against a licensee of the board, any state or local government agency that self-insures that licensee shall report to the board the name of the licensee; the amount or value of the judgment, settlement, or binding arbitration award; the amount paid; and the identity of the payee.

(Amended by Stats. 2013, Ch. 471, Sec. 6. Effective January 1, 2014.)



8776.3

The requirements of Sections 8776, 8776.1, and 8776.2 shall apply if a party to the civil action, settlement, or arbitration award is or was a sole proprietorship, partnership, firm, corporation, or state or local government agency in which the licensee is or was an owner, partner, member, officer, or employee and is or was the licensee in responsible charge of that portion of the project that was the subject of the civil judgment, settlement, or arbitration award.

(Added by Stats. 2004, Ch. 691, Sec. 25. Effective January 1, 2005. Section conditionally operative on January 1, 2008, pursuant to Section 8776.7.)



8776.4

Notwithstanding any other provision of law, a licensee shall not be considered to have violated a confidential settlement agreement or other confidential agreement by providing a report to the board as required by this article.

(Amended by Stats. 2005, Ch. 22, Sec. 4. Effective January 1, 2006. Section conditionally operative on January 1, 2008, pursuant to Section 8776.7.)



8776.5

The provisions of this article apply to a civil engineer licensed under Chapter 7 (commencing with Section 6700) prior to January 1, 1982, if the civil action judgment, settlement, or arbitration award relates to the practice of professional land surveying.

(Added by Stats. 2004, Ch. 691, Sec. 25. Effective January 1, 2005. Section conditionally operative on January 1, 2008, pursuant to Section 8776.7.)



8776.6

The board may adopt regulations to further define the reporting requirements of Sections 8776, 8776.1, and 8776.2.

(Added by Stats. 2004, Ch. 691, Sec. 25. Effective January 1, 2005. Section conditionally operative on January 1, 2008, pursuant to Section 8776.7.)



8776.7

This article shall become operative on January 1, 2008, only if an appropriation is made from the Professional Engineer’s and Land Surveyor’s Fund for the 2007–08 fiscal year in the annual Budget Act to fund the activities of this article, and sufficient hiring authority is granted to the board pursuant to a budget change proposal to provide sufficient staffing to implement this article.

(Amended by Stats. 2007, Ch. 354, Sec. 39. Effective January 1, 2008. Note: This section prescribes a conditional operative date for Article 5.7, commencing with Section 8776.)






ARTICLE 6 - Disciplinary Proceedings

8780

The board may, upon its own initiative or upon the receipt of a complaint, investigate the actions of any land surveyor licensed under this chapter or any civil engineer licensed under the provisions of Chapter 7 (commencing with Section 6700) who is legally authorized to practice land surveying and make findings thereon.

By a majority vote, the board may publicly reprove, suspend for a period not to exceed two years, or revoke the license or certificate of any land surveyor licensed under this chapter or civil engineer licensed under the provisions of Chapter 7 (commencing with Section 6700) who is legally authorized to practice land surveying on any of the following grounds:

(a) Any fraud, deceit, or misrepresentation in his or her practice of land surveying.

(b) Any negligence or incompetence in his or her practice of land surveying.

(c) Any fraud or deceit in obtaining his or her license.

(d) Any violation of any provision of this chapter or of any other law relating to or involving the practice of land surveying.

(e) Any conviction of a crime substantially related to the qualifications, functions, and duties of a land surveyor. The record of the conviction shall be conclusive evidence thereof.

(f) Aiding or abetting any person in the violation of any provision of this chapter or any regulation adopted by the board pursuant to this chapter.

(g) A breach or violation of a contract to provide land surveying services.

(h) A violation in the course of the practice of land surveying of a rule or regulation of unprofessional conduct adopted by the board.

(Amended by Stats. 2011, Ch. 432, Sec. 31. Effective January 1, 2012.)



8780.1

The board may, upon its own initiative or upon the receipt of a complaint, investigate the actions of any land surveyor-in-training and make findings thereon.

By a majority vote, the board may revoke the certificate of any land surveyor-in-training:

(a) Who has been convicted of a crime as defined in subdivision (a) of Section 480.

(b) Who has committed any act that would be grounds for denial of a license pursuant to Section 480 or 496.

(c) Who has committed any act of fraud, deceit, or misrepresentation in obtaining his or her land surveyor-in-training certificate or license as a professional land surveyor.

(d) Who aids or abets any person in the violation of any provision of this chapter or any regulation adopted by the board pursuant to this chapter.

(e) Who violates Section 119 with respect to a land surveyor-in-training certificate.

(f) Who commits any act described in Section 8792.

(g) Who violates any provision of this chapter.

(Amended by Stats. 2011, Ch. 432, Sec. 32. Effective January 1, 2012.)



8781

The proceedings under this article shall be conducted in accordance with Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted therein.

(Amended by Stats. 2000, Ch. 1006, Sec. 33. Effective January 1, 2001.)



8783

A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions and duties of a land surveyor is deemed to be a conviction within the meaning of this article. The board may order the license or certificate suspended or revoked, or may decline to issue a license or certificate, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 1978, Ch. 1161.)



8784

The board may reissue a license to any person, whose license has been revoked, if a majority of the members of the board vote in favor of such reinstatement, for reasons the board may deem sufficient.

(Amended by Stats. 1949, Ch. 1028.)



8785

(a) A petitioner may petition the board for reinstatement or modification of penalty, including reduction, modification, or termination of probation, after the following minimum periods have elapsed from the effective date of the decision ordering the disciplinary action, or if the order of the board or any portion of it is stayed by a court of law, from the date the disciplinary action is actually implemented in its entirety:

(1) Except as otherwise provided in this section, at least three years for reinstatement of a license or certificate that was revoked or surrendered. However, the board may, in its sole discretion, specify in its order of revocation or surrender a lesser period of time that shall be at minimum one year.

(2) At least two years for early termination of a probation period of three years or more.

(3) At least one year for early termination of a probation period of less than three years.

(4) At least one year for reduction or modification of a condition of probation.

(b) The board shall notify the Attorney General of the filing of the petition. The petitioner and the Attorney General shall be given timely notice by letter of the time and place of the hearing on the petition, and the petitioner and the Attorney General shall be given the opportunity to present both oral and documentary evidence and argument to the board. The petitioner shall at all times have the burden of proof to establish by clear and convincing evidence that he or she is entitled to the relief sought in the petition.

(c) The board itself or an administrative law judge, if one is designated by the board, shall hear the petition and shall prepare a written decision setting forth the reasons supporting the decision.

(d) The board may grant or deny the petition or may impose any terms and conditions that it reasonably deems appropriate as a condition of reinstatement or reduction or modification of the penalty.

(e) No petition shall be considered while the petitioner is under sentence for any criminal offense, including any period during which the petitioner is on court-imposed probation or parole. No petition shall be considered while there is an accusation or petition to revoke probation pending against the petitioner.

(f) The board may, in its discretion, deny without hearing or argument any petition that is filed pursuant to this section within a period of two years from the effective date of a prior decision following a hearing under this section.

(g) Judicial review of the board’s decision following a hearing under this section may be sought by way of a petition for writ of administrative mandamus pursuant to Section 1094.5 of the Code of Civil Procedure. The party seeking to overturn the board’s decision shall have the burden of proof in any mandamus proceeding. In the mandamus proceeding, if it is alleged that there has been an abuse of discretion because the board’s findings are not supported by the evidence, abuse of discretion is established if the court determines that the findings are not supported by substantial evidence in light of the whole record.

(h) For the purposes of this section, “petitioner” means a professional land surveyor or licensed civil engineer or a land surveyor-in-training whose license or certificate has been revoked, suspended, or surrendered or placed on probation.

(Added by Stats. 2004, Ch. 691, Sec. 26. Effective January 1, 2005.)






ARTICLE 7 - Offenses Against the Chapter

8790

The board shall enforce all of the provisions of this chapter and cause the prosecution of all violations coming to its notice.

(Added by Stats. 1939, Ch. 41.)



8791

It is the duty of the respective officers charged with the enforcement of laws to prosecute all persons charged with the violation of any of the provisions of this chapter.

(Added by Stats. 1939, Ch. 41.)



8792

Every person is guilty of a misdemeanor:

(a) Who, unless he or she is exempt from licensing under this chapter, practices, or offers to practice, land surveying in this state without legal authorization.

(b) Who presents as his or her own the license of a professional land surveyor unless he or she is the person named on the license.

(c) Who attempts to file as his or her own any record of survey under the license of a professional land surveyor.

(d) Who gives false evidence of any kind to the board, or to any member, in obtaining a license.

(e) Who impersonates or uses the seal of a professional land surveyor.

(f) Who uses an expired, suspended, or revoked license.

(g) Who represents himself or herself as, or uses the title of, professional land surveyor, or any other title whereby that person could be considered as practicing or offering to practice land surveying, unless he or she is correspondingly qualified by licensure as a land surveyor under this chapter.

(h) Who uses the title, or any combination of that title, of “professional land surveyor,” “licensed land surveyor,” “land surveyor,” or the titles specified in Sections 8751 and 8775, or “land surveyor-in-training,” or who makes use of any abbreviation of that title that might lead to the belief that he or she is a licensed land surveyor or holds a certificate as a land surveyor-in-training, without being licensed or certified as required by this chapter.

(i) Who, unless appropriately licensed, manages, or conducts as manager, proprietor, or agent, any place of business from which land surveying work is solicited, performed, or practiced, except as authorized pursuant to Section 6731.2 and subdivision (d) of Section 8729.

(j) Who violates any provision of this chapter.

(Amended by Stats. 2000, Ch. 1006, Sec. 34. Effective January 1, 2001.)






ARTICLE 8 - Revenue

8800

The department shall receive and account for all money derived under the operation of this chapter and, at the end of each month, shall report such money to the State Controller and shall pay it to the State Treasurer, who shall keep the money in a separate fund known as the Professional Engineer’s and Land Surveyor’s Fund.

For accounting and recordkeeping purposes, the Professional Engineer’s and Land Surveyor’s Fund shall be deemed to be a single special fund, and shall be available for expenditure only for the purposes as are now or may hereafter be provided by law.

The fees and civil penalties received under this chapter shall be deposited in the Professional Engineer’s and Land Surveyor’s Fund. All moneys in the fund are hereby appropriated for the purposes of this chapter.

(Amended by Stats. 1983, Ch. 1200, Sec. 4.)



8801

Licenses issued under this chapter expire every two years, if not renewed. Biennial renewals shall be staggered on a quarterly basis. To renew an unexpired license the licenseholder shall on or before the date of expiration indicated on the renewal receipt, apply for renewal on a form prescribed by the board, and pay the renewal fee prescribed by this chapter.

(Amended by Stats. 2001, Ch. 495, Sec. 14. Effective January 1, 2002.)



8802

Except as otherwise provided in this article, licenses issued under this chapter may be renewed at any time within three years after expiration on filing of application for renewal on a form prescribed by the board and payment of all accrued and unpaid renewal fees. If the license is renewed more than 30 days after its expiration, the licensee, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license shall continue in effect through the date provided in Section 8801 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

(Amended by Stats. 1994, Ch. 26, Sec. 220. Effective March 30, 1994.)



8802.1

A suspended license is subject to expiration and shall be renewed as provided in this article, but such renewal does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(Added by Stats. 1961, Ch. 1257.)



8802.2

A revoked license is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 1961, Ch. 1257.)



8803

A license which is not renewed within three years after its expiration may not be renewed, restored, reissued, or reinstated thereafter, unless all of the following apply:

(a) The licensee has not committed any acts or crimes constituting grounds for denial of licensure under Section 480.

(b) The licensee pays all of the fees which would be required if applying for the license for the first time. If the registrant or certificate holder has been practicing in this state with an expired or delinquent license and receives a waiver from taking the examination as specified in subdivision (c) then he or she shall pay all accrued and unpaid renewal fees.

(c) The licensee takes and passes the examination which would be required if applying for the license for the first time, or otherwise establishes to the satisfaction of the board that, with due regard for the public interest, the licensee is qualified to engage in the practice of land surveying.

The board may, by appropriate regulation, authorize the waiver or refund of all or any part of the application fee in those cases in which a license is issued without an examination under this section.

(Amended by Stats. 1994, Ch. 26, Sec. 221. Effective March 30, 1994.)



8803.1

Once an expired or delinquent license is renewed, restored, reinstated, or reissued pursuant to Section 8803, all of the following apply:

(a) The board shall continue to have full jurisdiction and authority over the licensee as if the license had not expired or become delinquent.

(b) The work performed by the licensee during a period of expiration or delinquency shall be deemed lawful and validly performed as to persons or entities other than the licensee.

(c) The renewal, restoration, reinstatement, or reissuance of a license shall not affect liability issues regarding work performed during a period of expiration or delinquency, nor does the fact of performance during a period of expiration or delinquency affect liability issues.

(Added by Stats. 1986, Ch. 229, Sec. 23.)



8804

The renewal or reinstatement of any certificate of registration of a civil engineer under Chapter 7 (commencing with Section 6700) of Division 3, who is also a licensed land surveyor, shall not include the renewal or restoration of his land surveyor’s license, without the payment of the surveyor’s renewal fee or penalty.

(Amended by Stats. 1972, Ch. 1300.)



8804.5

The board may make refunds of all fees in accordance with Section 158 of this code.

(Amended by Stats. 1983, Ch. 1200, Sec. 7.)



8805

The amount of the fees prescribed by this chapter shall be fixed by the board in accordance with the following schedule:

(a) The fee for filing each application for licensure as a land surveyor at not more than four hundred dollars ($400) and for each application for certification as a land surveyor-in-training (LSIT) at not more than one hundred dollars ($100).

(b) The fees to take an examination administered by a public or private organization pursuant to Section 8745 shall be no greater than the actual cost of the development and administration of the examination and may be paid directly to the organization by the applicant.

(c) The renewal fee for a land surveyor at not more than the application fee.

(d) The fee for a retired license at not more than 50 percent of the professional land surveyor application fee in effect on the date of application.

(e) The delinquency fee at not more than 50 percent of the renewal fee in effect on the date of reinstatement.

(f) The board shall establish by regulation an appeal fee for examination. The regulation shall include provisions for an applicant to be reimbursed the appeal fee if the appeal results in passage of examination. The fee shall be no more than the costs incurred by the board.

(g) All other document fees are to be set by the board by rule.

(Amended by Stats. 2011, Ch. 432, Sec. 33. Effective January 1, 2012.)









CHAPTER 19 - Cemeteries

ARTICLE 1 - General Provisions

9600

This chapter of the Business and Professions Code constitutes the chapter on cemetery regulation. It may be cited as the “Cemetery Act.”

(Added by Stats. 1949, Ch. 1487.)



9601

The definitions in this article govern the meaning of terms used in the act except as otherwise provided expressly or by necessary implication.

(Added by Stats. 1949, Ch. 1487.)



9602

“Act” means Cemetery Act.

(Added by Stats. 1949, Ch. 1487.)



9603

The following terms as used in this chapter shall have the meanings expressed in this section:

(a) “Department” means the Department of Consumer Affairs.

(b) “Director” means the Director of Consumer Affairs.

(c) “Bureau” means the Cemetery and Funeral Bureau.

(Amended by Stats. 2000, Ch. 568, Sec. 147. Effective January 1, 2001.)



9604

A cemetery broker is a person who, other than in reference to an occasional sale, sells or offers for sale, buys, or offers to buy, lists, leases or offers to lease, or solicits, or negotiates the purchase or sale, lease or exchange of cemetery property or interment services, or interest therein, for his or her own account or for another.

(Amended by Stats. 1998, Ch. 970, Sec. 97. Effective January 1, 1999.)



9605

A cemetery salesperson is a natural person who, other than in reference to an occasional sale, is employed by a cemetery broker to sell, or offer for sale, list or offer to list, or to buy, or to offer to buy, or to lease, or offer to lease, or to solicit, or to negotiate the purchase or sale or lease or exchange of cemetery property or interment services, or any interest therein, for his or her own account or for another.

(Amended by Stats. 1998, Ch. 970, Sec. 98. Effective January 1, 1999.)



9605.1

(a) A cemetery manager is a person engaged in or conducting, or holding himself or herself out as engaged in those activities involved in, or incidental to, the maintaining, operating, or improving a cemetery licensed under this chapter, the interring of human remains, and the care, preservation, and embellishment of cemetery property.

(b) For persons licensed pursuant to Section 9676, a cemetery manager is a person engaged in or conducting, or holding himself or herself out as engaged in those activities involved in, or incidental to, the following:

(1) The maintaining, operating, or improving of a cemetery licensed under this chapter.

(2) The interment of human remains.

(3) The care, preservation, and embellishment of cemetery property.

(4) Activities described in Section 9677.

(Added by Stats. 2002, Ch. 825, Sec. 5. Effective January 1, 2003.)



9605.2

A crematory manager is a person engaged in or conducting, or holding himself or herself out as engaged in those activities involved in, or incidental to, the maintaining, or operating a crematory licensed under this chapter, and the cremation of human remains.

(Added by Stats. 2002, Ch. 825, Sec. 6. Effective January 1, 2003.)



9606

The definitions in Chapter 1 of Part 1 of Division 7 of the Health and Safety Code are applicable to this act.

(Added by Stats. 1949, Ch. 1487.)



9607

“Cemetery licensee” means any cemetery broker, cemetery salesperson, or cemetery manager.

(Amended by Stats. 2002, Ch. 825, Sec. 7. Effective January 1, 2003.)



9607.5

“Crematory licensee” shall mean a corporation, partnership, or natural person licensed pursuant to Article 8 (commencing with Section 9780) and shall mean a cemetery licensee for purposes of disciplinary action under Article 6 (commencing with Section 9725).

(Added by Stats. 1979, Ch. 756.)



9607.6

A cremated remains disposer is a person who, for his or her own account or for another, disposes of, or offers to dispose of, cremated human remains by scattering over or on land or sea.

(Added by Stats. 1985, Ch. 391, Sec. 1.)



9608

“Endowment care” or “endowed care” shall include both general and special care funds.

(Amended by Stats. 1951, Ch. 176.)



9608.5

An “occasional sale” is a sale of cemetery property not acquired or held for purposes of resale or speculation, provided such sale is not one of a series of sales sufficient in number, scope and character to constitute engaging in the business of selling or reselling or holding for speculation cemetery property.

(Added by Stats. 1951, Ch. 338.)



9608.6

“Public cemetery” means a cemetery owned and operated by a city, county, city and county, or public cemetery district.

(Added by Stats. 1953, Ch. 386.)



9609

This act does not apply to any of the following:

(a) A religious corporation, church, religious society or denomination, a corporation sole administering temporalities of any church or religious society or denomination, or any cemetery organized, controlled, and operated by any of them.

(b) A public cemetery.

(c) Any private or fraternal burial park not exceeding 10 acres in area, established prior to September 19, 1939; however, (1) such cemeteries shall be subject to the cemetery brokerage provisions of this act, and (2) any such cemetery shall be subject to all of the provisions of this act if it collects a care, maintenance or embellishment deposit or sets up a trust for burial purposes pursuant to Section 8775 of the Health and Safety Code, including funeral services such as mortuary, cremation or other commodities or services furnished at the time of and in connection with such funeral or cremation.

(Amended by Stats. 1972, Ch. 1269.)



9611

The bureau shall disclose on its Web site information about each cemetery subject to the jurisdiction of the bureau. In addition to the information required by Section 27, the bureau shall disclose the name of the owner of each cemetery, the name of the cemetery, the business address of the cemetery owner, and the physical address of the cemetery.

(Added by Stats. 2006, Ch. 401, Sec. 1. Effective January 1, 2007.)



9612

Notwithstanding Section 8115 of the Health and Safety Code, in order to protect consumers, the bureau shall adopt regulations that establish minimum standards of maintenance for endowment care cemeteries under the jurisdiction of the bureau. The regulations shall consider differences in cemetery size, location, topography, and type of interments. The regulations shall also consider the extent to which funds are available from the cemetery’s endowment care funds to perform maintenance.

The standards established pursuant to this section shall not supersede any standards of a higher level of care established pursuant to Section 8115 of the Health and Safety Code.

(Added by Stats. 2006, Ch. 401, Sec. 2. Effective January 1, 2007.)



9613

(a)  The bureau shall survey each of its licensees to obtain information to determine if the endowment care fund levels of the licensee’s cemetery are sufficient to cover the cost of future operation. The bureau shall also review the levels of endowment care funds that have previously been reported pursuant to this chapter by licensed cemeteries.

(b) The bureau shall report its findings and recommendations to the Legislature by January 1, 2008.

(Added by Stats. 2006, Ch. 401, Sec. 3. Effective January 1, 2007.)



9615

(a) (1) Any person who holds or has held, or was named on, any license or registration under the jurisdiction of the bureau that has been, within the immediately preceding 10 years, revoked, suspended, placed on probation, or surrendered under a stipulated decision, and who is employed by, or who seeks employment with, a licensed cemetery, a licensed crematory, or a licensed cemetery broker in any capacity, shall inform the licensed cemetery manager, the licensed crematory manager, or the licensed cemetery broker of that revocation, suspension, probation, or surrender.

(2) A person subject to this subdivision shall inform the licensed cemetery manager, the licensed crematory manager, or the licensed cemetery broker upon application for employment by completing a form that shall be made available by the bureau.

(b) The cemetery manager, crematory manager, or cemetery broker who is informed pursuant to subdivision (a) shall notify the bureau by submitting the form within 30 days of being so informed. Failure of the cemetery manager, crematory manager, or cemetery broker to notify the bureau shall be a cause for a warning. A cemetery manager, crematory manager, or cemetery broker shall not be subject to a warning if his or her failure to notify the bureau is due to a false statement made by an employee.

(c) Any person required to notify the cemetery manager, crematory manager, or cemetery broker under subdivision (a) who fails to do so or who makes a false statement on the required form shall be subject to disciplinary action if that person is a licensee of the bureau, or that failure or false statement shall be cause for denial of a license under Section 480.

(d) For purposes of subdivision (a), the term “named on” applies to a person who was an owner, partner, or corporate officer of an entity that was licensed or registered under the act at the time that entity’s license or registration under the act was revoked, suspended, placed on probation, or surrendered.

(Added by Stats. 2008, Ch. 490, Sec. 2. Effective January 1, 2009.)






ARTICLE 2 - Administration

9625

There is in the department, the Cemetery and Funeral Bureau, under the supervision and control of the director.

The director may appoint a chief at a salary to be fixed and determined by the director, with the approval of the Director of Finance. The duty of enforcing and administering this chapter is vested in the chief, and he or she is responsible to the director therefor. The chief shall serve at the pleasure of the director.

(Amended by Stats. 2000, Ch. 568, Sec. 148. Effective January 1, 2001.)



9630

The bureau may establish necessary rules and regulations for the administration and enforcement of this act and the laws subject to its jurisdiction and prescribe the form of statements and reports provided for in this act. The rules and regulations shall be adopted, amended, or repealed in accordance with the provisions of the Administrative Procedure Act.

(Amended by Stats. 2000, Ch. 568, Sec. 149. Effective January 1, 2001.)



9631

In the enforcement of this act and the laws subject to its jurisdiction, the bureau has all the powers and is subject to all the responsibilities vested in and imposed upon the head of a department under Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2000, Ch. 568, Sec. 150. Effective January 1, 2001.)






ARTICLE 3 - Regulation of Cemeteries

9650

(a) Each cemetery authority shall file with the bureau annually, on or before June 1, or within five months after close of their fiscal year provided approval has been granted by the bureau as provided for in Section 9650.1, a written report in a form prescribed by the bureau setting forth the following:

(1) The number of square feet of grave space and the number of crypts and niches sold or disposed of under endowment care by specific periods as set forth in the form prescribed.

(2) The amount collected and deposited in both the general and special endowment care funds segregated as to the amounts for crypts, niches and grave space by specific periods as set forth either on the accrual or cash basis at the option of the cemetery authority.

(3) A statement showing separately the total amount of the general and special endowment care funds invested in each of the investments authorized by law and the amount of cash on hand not invested, which statement shall actually show the financial condition of the funds.

(4) A statement showing separately the location, description, and character of the investments in which the special endowment care funds are invested. The statement shall show the valuations of any securities held in the endowment care fund as valued pursuant to Section 9659.

(5) A statement showing the transactions entered into between the corporation or any officer, employee or stockholder thereof and the trustees of the endowment care funds with respect to those endowment care funds. The statement shall show the dates, amounts of the transactions, and shall contain a statement of the reasons for those transactions.

(b) The report shall be verified by the president or vice president and one other officer of the cemetery corporation. The information submitted pursuant to paragraphs (2), (3), (4), and (5) shall be accompanied by an annual audit report of the endowment care fund and special care fund signed by a certified public accountant or public accountant. The scope of the audit shall include the inspection, review, and audit of the general purpose financial statements of the endowment care fund and special care fund, which shall include the balance sheet, the statement of revenues, expenditures, and changes in fund balance.

(c) If a cemetery authority files a written request prior to the date the report is due, the bureau may, in its discretion, grant an additional 30 days within which to file the report.

(Amended by Stats. 2000, Ch. 568, Sec. 151. Effective January 1, 2001.)



9650.1

Each cemetery authority requesting a change of filing date of the endowment care fund report from a calendar year to a fiscal year or a change in fiscal year shall file a petition with the bureau prior to the close of the year of request. The bureau may approve such petition provided that no report shall be for a period of more than 12 months.

(Amended by Stats. 2000, Ch. 568, Sec. 152. Effective January 1, 2001.)



9650.2

The report shall state the name of the trustee or trustees of the endowment care fund. Any change of trustee shall be reported to the bureau within a period of 30 days after the change is made.

(Amended by Stats. 2000, Ch. 568, Sec. 153. Effective January 1, 2001.)



9650.3

A copy of each annual audit report shall be transmitted to the bureau and shall be a public record. It shall also be open for public inspection at the offices of the cemetery authority during normal business hours. If the cemetery authority does not maintain offices in the county in which its cemetery is located, it shall file a copy of the annual audit report with the county clerk of the county, which shall be subject to public inspection.

(Amended by Stats. 2000, Ch. 568, Sec. 154. Effective January 1, 2001.)



9650.4

(a) Any cemetery authority that does not file its report within the time prescribed by Section 9650 may be assessed a fine by the bureau in an amount not to exceed four hundred dollars ($400) per month for a maximum of five months. The amount of the fine shall be established by regulation in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Failure to pay the fine within 15 days after receipt of written notification of the assessment or, where a timely request for waiver or reduction of the fine has been filed, within 15 days after receipt of written notification of the bureau’s decision in the matter, shall be cause for disciplinary action.

(b) A cemetery authority may request waiver or reduction of a fine by making a written request therefor. The request shall be postmarked within the time specified above for payment of the fine and shall be accompanied by a statement showing good cause for the request.

(c) The bureau may waive or reduce the fine where a timely request is made and where it determines, in its discretion, that the cemetery authority has made a sufficient showing of good cause for the waiver or reduction.

(Amended by Stats. 2000, Ch. 568, Sec. 155. Effective January 1, 2001.)



9651

The bureau shall examine the reports filed with it as to their compliance with the requirements of the Health and Safety Code as to the amount of endowment care funds collected and as to the manner of investment of such funds.

(Amended by Stats. 2000, Ch. 568, Sec. 156. Effective January 1, 2001.)



9652

The bureau shall examine the endowment care funds of a cemetery authority:

(a) Whenever it deems necessary and at least once every five years;

(b) Whenever the cemetery authority in charge of endowment care funds fails to file the report required by this article; or

(c) Whenever the accountant or auditor qualifies his or her certification of the report that is prepared and signed by a certified public accountant licensed in the state and prepared in accordance with Section 9650.

(d) The reasonable and necessary cost of the examination performed under subdivision (b) or (c) shall be paid by the cemetery authority.

A certified copy of the actual costs, or a good faith estimate of the costs where actual costs are not available, signed by the director or his or her designee, shall be prima facie evidence of the reasonable and necessary costs of the examination.

The actual and necessary expense of the examination under subdivision (a) shall, in the discretion of the bureau, be paid by the cemetery authority whenever the examination requires more than one day and the need for continuing the examination is directly related to identified omissions and errors in the management of endowment care funds.

(Amended by Stats. 2000, Ch. 568, Sec. 157. Effective January 1, 2001.)



9652.1

If any cemetery authority refuses to pay such expenses, the bureau shall refuse it a certificate of authority and shall revoke any existing certificate of authority. All examination expense moneys collected by the bureau shall be paid into the State Treasury to the credit of the Cemetery Fund.

(Amended by Stats. 2000, Ch. 568, Sec. 158. Effective January 1, 2001.)



9653

(a) In making the examination the bureau:

(1) Shall have free access to the books and records relating to the trust funds, their collection and investment, and the number of graves, crypts, and niches under endowment care.

(2) Shall inspect and examine the trust funds to determine their condition and the existence of the investments.

(3) Shall ascertain if the cemetery corporation has complied with all the laws applicable to trust funds.

(b) Upon request by the bureau, a cemetery authority shall provide records to substantiate the expenditures of the income of the trust funds. If a cemetery authority fails to reasonably comply with this request, the bureau may have access to books, records, and accounts of a cemetery authority for purposes of ascertaining compliance with applicable laws.

(Amended by Stats. 2003, Ch. 874, Sec. 28. Effective January 1, 2004.)



9653.5

(a) Subject to subdivision (b), a limited liability company certificated as a cemetery authority pursuant to Section 7018 of the Health and Safety Code may provide services of licensed cemetery brokers, cemetery salespersons, cemetery managers, funeral directors, embalmers, crematorium licensees, and any other person licensed under this code to provide services relating to cemeteries and funerals by employing one or more of these licensed persons.

(b) At the time of certification, and at all times during which a limited liability company transacts intrastate business as a cemetery authority, the company shall be required to provide security for claims against it based upon acts, errors, or omissions of its licensed employees as described in subdivision (a) by complying with one, or a combination, of the following:

(1) (A) Maintaining a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims. However, the total aggregate limit of liability under the policy or policies of insurance for a limited liability company that employs five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for a limited liability company that employs more than five licensees, an additional one hundred thousand dollars ($100,000) of insurance shall be obtained for each additional licensee except that the maximum amount of insurance is not required to exceed five million dollars ($5,000,000) in any one designated period, less amounts paid in defending, settling, or discharging claims as set forth in this paragraph. The policy or policies may be issued on a claims-made or occurrence basis, and shall cover:

(i) In the case of a claims-made policy, claims initially asserted in the designated period.

(ii) In the case of an occurrence policy, occurrences during the designated period.

(B) For purposes of this paragraph, “designated period” means a policy year or any other designated period in the policy that is not greater than 12 months.

(C)  The impairment or exhaustion of the aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims applicable to a designated period shall not require the limited liability company to acquire additional insurance coverage for that designated period. The policy or policies of insurance may be in a form reasonably available in the commercial insurance market and may be subject to those terms, conditions, exclusions, and endorsements that are typically contained in those policies. A policy or policies of insurance maintained pursuant to this paragraph may be subject to a deductible or self-insured retention.

(D) Upon the dissolution and winding up of the limited liability company, the company shall, with respect to any insurance policy or policies then maintained pursuant to this paragraph, maintain or obtain an extended reporting period endorsement or equivalent provision in the maximum aggregate limit of liability required to comply with this paragraph for a minimum of three years if reasonably available from the insurer.

(2) Maintaining in trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance or surety companies as security for payment of liabilities imposed by law for damages arising out of all claims. However, the maximum amount of security for a limited liability company that employs five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for a limited liability company that employs more than five licensees rendering professional services on behalf of the company, an additional one hundred thousand dollars ($100,000) of security shall be obtained for each additional licensee except that the maximum amount of security is not required to exceed five million dollars ($5,000,000). The limited liability company remains in compliance with this section during a calendar year notwithstanding amounts paid during that calendar year from the accounts, funds, Treasury obligations, letters of credit, or bonds in defending, settling, or discharging claims of the type described in this paragraph, provided that the amount of those accounts, funds, Treasury obligations, letters of credit, or bonds was at least the amount specified in the preceding sentence as of the first business day of that calendar year. Notwithstanding the pendency of other claims against the limited liability company, it shall be deemed to be in compliance with this paragraph as to a claim if within 30 days after the time that a claim is initially asserted through service of a summons, complaint, or comparable pleading in a judicial or administrative proceeding, the limited liability company has provided the required amount of security by designating and segregating funds in compliance with the requirements of this paragraph.

(3) Unless the limited liability company has satisfied paragraph (4), each member of a limited liability company certificated as a cemetery authority that provides professional services rendered by employees who are licensed professionals described in subdivision (a), by virtue of that person’s status as a member, thereby automatically guarantees payment of the difference between the maximum amount of security required for the limited liability company by this subdivision and the security otherwise provided in accordance with paragraphs (1) and (2), provided that the aggregate amount paid by all members under these guarantees shall not exceed the difference. Neither withdrawal by a member nor the dissolution and winding up of the limited liability company shall affect the rights or obligations of a member arising prior to withdrawal or dissolution and winding up, and the guarantee provided for in this paragraph shall apply only to conduct that occurred prior to the withdrawal or dissolution and winding up. Nothing contained in this subdivision shall affect or impair the rights or obligations of the members among themselves, or the limited liability company, including, but not limited to, rights of contribution, subrogation, or indemnification.

(4) Confirming, pursuant to the procedure in subdivision (c) of Section 16956 of the Corporations Code, that, as of the most recently completed fiscal year of the limited liability company, it had a net worth equal to or exceeding ten million dollars ($10,000,000). The limited liability company shall transmit evidence of this paragraph to the Cemetery and Funeral Board in a form similar to the form submitted by a limited liability partnership providing alternative security provisions pursuant to subdivision (c) of Section 16956 of the Corporations Code.

(c) (1) A limited liability company may aggregate the security required pursuant to paragraphs (1) to (4), inclusive, of subdivision (b).

(2) For purposes of compliance with this section, the provisions of subdivision (d) of Section 16956 of the Corporations Code shall apply to a limited liability company certificated as a cemetery authority.

(Added by Stats. 2008, Ch. 114, Sec. 1. Effective January 1, 2009.)



9653.6

(a) No person licensed under this code as a cemetery broker, cemetery salesperson, cemetery manager, funeral director, embalmer, crematorium licensee, or other person licensed to provide services related to cemeteries and funerals shall have any ownership interest as a member in a limited liability company certificated as a cemetery authority pursuant to Section 7018 of the Health and Safety Code.

(b) If a limited liability company admits, as a member with ownership interest, a licensed person described in subdivision (a), the limited liability company, by operation of law, shall be deemed in violation of subdivision (e) of Section 17701.04 of the Corporations Code, and the members shall be treated as partners with joint and several liability for claims made upon acts, errors, or omissions arising out of services provided by any licensed person described in subdivision (a).

(c) If the bureau determines that a licensed cemetery broker, cemetery salesperson, cemetery manager, funeral director, embalmer, crematorium licensee, or other person licensed to provide services related to cemeteries and funerals has an ownership interest as a member in the limited liability company, the bureau shall suspend the limited liability company’s certificate of authority. The bureau shall reinstate the certificate of authority only upon finding that the licensed cemetery broker, cemetery salesperson, cemetery manager, funeral director, embalmer, crematorium licensee, or other person licensed to provide services related to cemeteries and funerals has been divested of his or her ownership interest in the limited liability company or has voluntarily surrendered his or her license.

(Amended by Stats. 2012, Ch. 419, Sec. 1. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



9654

The bureau may administer oaths and examine under oath any person relative to the endowment care fund. Such examination shall be conducted in the principal office of the person or body in charge of the endowment care fund and shall be private.

(Amended by Stats. 2000, Ch. 568, Sec. 160. Effective January 1, 2001.)



9655

If any examination made by the bureau, or any report filed with it, shows that there has not been collected and deposited in the endowment care funds the minimum amounts required by the Health and Safety Code since September 19, 1939, the bureau shall require such cemetery corporation to comply with Sections 8743 and 8744 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 568, Sec. 161. Effective January 1, 2001.)



9656

Whenever the bureau finds, after notice and hearing, that any endowment care funds have been invested in violation of the Health and Safety Code, it shall by written order mailed to the person or body in charge of the fund require the reinvestment of the funds in conformity to that code within a period which shall be not less than two years if the investment was made prior to October 1, 1949, not less than six months if the investment was made on or after October 1, 1949, and before the effective date of the amendment of this section by the 1969 Regular Session of the Legislature, and not less than 30 days if the investment is made on or after the effective date of the amendment. The period may be extended by the bureau in its discretion.

(Amended by Stats. 2000, Ch. 568, Sec. 162. Effective January 1, 2001.)



9656.1

The superior court of the county in which the principal office of the cemetery authority in charge of endowment care funds is located shall, upon the filing by the bureau of a verified application showing any of the following conditions hereinafter enumerated to exist, issue its order vesting title to any endowment care funds of a cemetery authority in the bureau, and directing the bureau forthwith to take possession of all necessary books, records, property, real and personal, and assets, and to conduct as conservator, the management of such endowment care funds, or so much thereof as to the bureau may seem appropriate:

(a) That the cemetery authority has refused to submit its books, papers, accounts, or affairs to the reasonable examination of the bureau.

(b) That the cemetery authority has neglected to observe an order of the bureau to make good within the time prescribed by law any deficiency in its investments of endowment care funds.

(c) That the cemetery authority is found, after an examination, to be in such condition that its further management of its endowment care funds will be hazardous to its members, plotholders, or to the public.

(d) That the cemetery authority has violated its articles of incorporation or any law of the state.

(e) That any officer, director, agent, servant or employee of the cemetery authority person refuses to be examined under oath relative to the endowment care funds thereof.

(f) That any person has embezzled or otherwise wrongfully diverted any of the endowment care funds of the cemetery authority.

The order shall continue in force and effect until, on the application either of the bureau or of the cemetery authority, it shall, after a full hearing, appear to the court that the ground for the order does not exist or has been removed and that the cemetery authority can properly resume title and possession of its property and the management of its endowment care funds.

(Amended by Stats. 2000, Ch. 568, Sec. 163. Effective January 1, 2001.)



9656.2

When it has been alleged by verified petition pursuant to Section 9652 or when the bureau on its own investigation determines that there is probable cause to believe that any of the conditions set forth in Section 9656.1 exist or that irreparable loss and injury to the endowment care funds of a cemetery authority has occurred or may occur unless the bureau so acts immediately, the bureau, without notice and before applying to the court for any order, may take possession of the endowment care funds and the books, records, and accounts relating thereto of the cemetery authority, and retain possession subject to the order of the court. Any person having possession of and refusing to deliver any assets, books or records of a cemetery authority against which a seizure order has been issued by the bureau shall be guilty of a misdemeanor and punishable by a fine not exceeding one thousand dollars ($1,000) or imprisonment not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2000, Ch. 568, Sec. 164. Effective January 1, 2001.)



9656.25

If any city, county, or city and county exercises its authority to address public health, safety, or welfare issues in connection with a cemetery within its jurisdiction and if the certificate of authority of the cemetery has been revoked or suspended or has not been renewed, and the bureau holds the endowment care fund of the certificate of authority under applicable provisions of this code, the costs of any action that constitutes care, maintenance, or embellishment of the cemetery within the meaning of Section 8726 of the Health and Safety Code shall be eligible for reimbursement from available income from any endowment care fund in existence for the cemetery. For purposes of this section, local jurisdiction action may be based on charter, ordinance, or inherent police powers. Any claim for money or damages for an act or omission by the local jurisdiction acting in accord with this section shall be subject to all otherwise applicable immunities contained in Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(Amended by Stats. 2000, Ch. 568, Sec. 165. Effective January 1, 2001.)



9656.3

Whenever the bureau makes any seizure as provided in Section 9656.2, it shall, on demand of the bureau, be the duty of the sheriff of any county of this state, and of the police department of any municipal corporation therein, to furnish the bureau with deputies, patrolmen or officers as may be necessary to assist the bureau in making and enforcing that seizure.

(Amended by Stats. 2000, Ch. 568, Sec. 166. Effective January 1, 2001.)



9656.4

Immediately after effecting a seizure pursuant to Section 9656.2, the bureau shall institute a proceeding as provided for in Section 9656.1.

(Amended by Stats. 2000, Ch. 568, Sec. 167. Effective January 1, 2001.)



9656.45

Notwithstanding any other provision of law, the bureau shall be the custodian of all moneys collected or surrendered pursuant to Sections 9656.1 and 9656.2. As custodian, the bureau may deposit those moneys, or any part thereof, without court approval, in any of the following: a bank or trust company legally authorized and empowered by the state to act as a trustee in the handling of trust funds; in a centralized State Treasury system bank account; or in funds administered by the State Treasurer.

(Amended by Stats. 2000, Ch. 568, Sec. 168. Effective January 1, 2001.)



9656.5

The bureau shall maintain, regulate, operate, and control the property situated in Amador County, referred to as the Elkin Property in Judicial Council Coordination Proceedings Nos. 1814 and 1817, Order Re Proposed Neptune Memorial, Disposition of the Elkin Property, and Order Re Final Disposition of Ashes of the Sacramento Superior Court, and legally described as “Parcel 16-B as shown on the certain Record or Survey for Eugene S. Lowrance, et ux, filed for record May 17, 1971, in Book 17 of Maps and Plats at page 87, Amador County Records.” The bureau shall administer and supervise endowment funds established by the court for the property. The bureau shall exercise the authority granted by this section for the sole purpose of protecting the human remains resting on the property and preserving the property in its natural state.

(Amended by Stats. 2000, Ch. 568, Sec. 169. Effective January 1, 2001.)



9657

The bureau is authorized to bring action to enforce the provisions of the law subject to its jurisdiction, in which actions it shall be represented by the Attorney General.

(Amended by Stats. 2000, Ch. 568, Sec. 170. Effective January 1, 2001.)



9658

The bureau shall enforce and administer Part 1 (commencing with Section 8100), Part 3 (commencing with Section 8250), and Part 5 (commencing with Section 9501) of Division 8 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 568, Sec. 171. Effective January 1, 2001.)



9659

In any report to the bureau all bonds, debentures or other evidences of debt held by a cemetery corporation if amply secured and if not in default as to principal or interest may be valued as follows:

(a) If purchased at par at the par value.

(b) If purchased above or below par on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield the effective rate of interest on the basis at which the purchase was made.

(c) In such valuation the purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase.

(Amended by Stats. 2000, Ch. 568, Sec. 172. Effective January 1, 2001.)



9660

Any security or other evidence of debt if in default as to principal or interest or if not amply secured shall not be valued as an asset of the endowment care fund above its market value.

(Added by Stats. 1951, Ch. 176.)



9661

Notwithstanding any other provision of law, every cemetery authority shall present to the survivor of the deceased who is handling the burial or cremation arrangements or the responsible party a copy of any preneed agreement that has been signed and paid in full, or in part, by or on behalf of the deceased and is in the possession of the cemetery authority. The copy may be presented in person, by certified mail, or by facsimile transmission, as agreed upon by the survivor of the deceased or the responsible party. A cemetery authority who knowingly fails to present the preneed agreement to the survivor of the deceased or the responsible party shall be liable for a civil fine equal to three times the cost of the preneed agreement, or one thousand dollars ($1,000), whichever is greater.

(Added by Stats. 1992, Ch. 797, Sec. 7. Effective January 1, 1993.)



9662

The current address, telephone number, and name of the bureau shall appear on the first page of any contract for goods and services offered by a cemetery authority or crematory. At a minimum, the information shall be in 8-point boldface type and make the following statement:

“FOR MORE INFORMATION ON FUNERAL, CEMETERY, AND CREMATION MATTERS, CONTACT: DEPARTMENT OF CONSUMER AFFAIRS, CEMETERY AND FUNERAL BUREAU, (ADDRESS), (TELEPHONE NUMBER).”

A cemetery authority or crematory operator shall supply the above information in writing when presenting a sales contract to any individual.

(Amended by Stats. 2001, Ch. 305, Sec. 5. Effective January 1, 2002.)



9663

(a) The bureau shall make available to funeral establishments and cemetery authorities a copy of a consumer guide for funeral and cemetery purchases for purposes of reproduction and distribution. The funeral and cemetery guide that is approved by the bureau, in consultation with the funeral and cemetery industries and any other interested parties, shall be made available in printed form and electronically through the Internet.

(b) A cemetery authority shall prominently display and make available to any individual who, in person, inquires about funeral or cemetery purchases, a copy of the consumer guide for funeral and cemetery purchases, reproduced as specified in subdivision (a).

(c) Prior to drafting a contract for cemetery goods or services, the cemetery authority or cemetery licensee shall provide to the consumer, for retention, a copy of the consumer guide for funeral and cemetery purchases specified.

(Amended by Stats. 2002, Ch. 825, Sec. 9. Effective January 1, 2003.)






ARTICLE 4 - Cemetery Brokerage Regulations

9675

This article does not apply to the following cases or to the following persons:

(a) A person acting with reference to an occasional sale of his or her own property.

(b) The regular officers of a cemetery corporation holding a certificate of authority acting with reference to the corporation’s property when they receive no special compensation therefor.

(c) Persons making an occasional sale under a duly executed power of attorney from others.

(d) The services rendered by an attorney at law in performing his or her duties in that capacity.

(e) A receiver, trustee in bankruptcy, any person acting under orders of any court, or a trustee selling under a deed of trust.

(f) A real estate broker or real estate salesperson, acting in that capacity in connection with the sale, lease or exchange of real property, or interest therein, when the transfer of cemetery property is purely incidental to the sale, lease or exchange of real property.

(Amended by Stats. 1998, Ch. 970, Sec. 128. Effective January 1, 1999.)



9676

No person shall engage in the business of, act in the capacity of, advertise or assume to act as, a cemetery broker or cemetery salesperson in this state without first obtaining a license from the bureau.

(Amended by Stats. 2000, Ch. 568, Sec. 175. Effective January 1, 2001.)



9677

Any act other than an occasional sale of buying or selling, leasing or exchanging cemetery property or interment services of or for another or on his or her own account, or offering for another or for his or her own account to buy or sell, lease or exchange cemetery property or interment services, or negotiating the purchase or sale, lease or exchange of cemetery property or interment services, or negotiating the purchase or sale, lease or exchange, or listing or soliciting, or negotiating a loan on or leasing of cemetery property or interment services constitutes the person making such offer, sale or purchase, exchange or lease, or negotiating the loan, or listing or soliciting, a cemetery broker or cemetery salesperson.

(Amended by Stats. 1998, Ch. 970, Sec. 130. Effective January 1, 1999.)



9678

No person engaged in the business or acting in the capacity of a broker or a salesperson within this state shall bring or maintain any action in the courts of this state for the collection of compensation for the performance of any of the acts mentioned in this article without alleging and proving that he or she was a duly licensed cemetery broker or cemetery salesperson at the time the alleged cause of action arose.

(Amended by Stats. 1998, Ch. 970, Sec. 131. Effective January 1, 1999.)



9679

No cemetery broker shall employ or compensate, directly or indirectly, any person for performing any of the acts within the scope of this article who is not a licensed cemetery broker, or a cemetery salesperson licensed under the cemetery broker employing or compensating him or her. No cemetery salesperson shall be employed by or accept compensation from any person other than the cemetery broker under whom he or she is at the time licensed.

No salesperson shall pay any compensation for performing any of the acts within the scope of this article to any licensee except through the cemetery broker under whom he or she is at the time licensed.

For a violation of any of the provisions of this section, the bureau may temporarily suspend or permanently revoke the license of the cemetery licensee in accordance with the provisions of this act relating to disciplinary proceedings.

(Amended by Stats. 2000, Ch. 568, Sec. 176. Effective January 1, 2001.)



9680

It is a misdemeanor, punishable by a fine not exceeding one hundred dollars ($100) for each offense, for any person, whether obligor, escrowholder or otherwise, to pay or deliver to anyone a compensation for performing any of the acts within the scope of this article who is not known to be or who does not present evidence to such payer that he or she is a licensed cemetery broker at the time such compensation is earned.

For violation of any of the provisions of this section, the bureau may temporarily suspend or permanently revoke the license of the cemetery licensee in accordance with the provisions of this act relating to disciplinary proceedings.

(Amended by Stats. 2000, Ch. 568, Sec. 177. Effective January 1, 2001.)



9681

Any person acting as a cemetery broker or cemetery salesperson without a license, or who advertises so as to indicate he or she is a cemetery broker without being so licensed, is guilty of a misdemeanor. If that person is a corporation, it shall be punished by a fine of not to exceed five thousand dollars ($5,000).

(Amended by Stats. 1998, Ch. 970, Sec. 134. Effective January 1, 1999.)



9682

Any cemetery salesperson or cemetery broker who sells, causes to be sold, or offers for sale any cemetery property upon the promise, guarantee or representation to the purchaser that the same may be resold or repurchased at a financial profit is guilty of a misdemeanor.

For violation of any of the provisions of this section, the bureau may temporarily suspend or permanently revoke the license of the cemetery salesperson or cemetery broker in accordance with the provisions of this act relating to disciplinary proceedings.

No violation of any of the provisions of this section by any cemetery salesperson or employee of any licensed cemetery broker shall cause the suspension or revocation of the license of the employer of the salesperson or employee unless it appears upon a hearing by the bureau that the employer had guilty knowledge of such violation.

(Amended by Stats. 2000, Ch. 568, Sec. 178. Effective January 1, 2001.)



9683

Every officer, agent or employee of any company, and every other person who knowingly authorizes, directs or aids in the publication, advertisement, distribution, or circularization of any false statement or representation concerning any cemetery or cemetery brokerage business and every person who, with knowledge that any advertisement, pamphlet, prospectus or letter concerning any cemetery brokerage business or any written statement that is false or fraudulent, issues, circulates, publishes or distributes the same, or causes it to be issued, circulated, published or distributed, or who in any other respect willfully violates or fails, omits or neglects to obey, observe or comply with any order, permit, decision, demand or requirement of the bureau under the provisions of this act relating to cemetery brokerage, is guilty of a misdemeanor, and, if a cemetery licensee, he or she shall be held to trial by the bureau for a suspension or revocation of this cemetery license, as provided in the provisions of this act relating to disciplinary proceedings.

(Amended by Stats. 2000, Ch. 568, Sec. 179. Effective January 1, 2001.)



9684

Each cemetery broker, other than a cemetery corporation holding a certificate of authority, and each cemetery salesperson must include in any advertising a statement that he or she is acting as a cemetery broker or cemetery salesperson.

(Amended by Stats. 1998, Ch. 970, Sec. 137. Effective January 1, 1999.)



9685

For violation of any of the provisions of Section 9684 the bureau may temporarily suspend or permanently revoke the license of the cemetery licensee in accordance with the provisions of this act relating to disciplinary proceedings.

(Amended by Stats. 2000, Ch. 568, Sec. 180. Effective January 1, 2001.)



9686

Any person, other than a person making an occasional sale, who advertises cemetery property for sale or exchange, without being duly licensed as a cemetery broker or a cemetery salesperson, or without possessing a certificate of authority as a cemetery corporation, is guilty of a misdemeanor. If such person is a corporation, it shall be punished by a fine of not to exceed five thousand dollars ($5,000).

(Amended by Stats. 1998, Ch. 970, Sec. 138. Effective January 1, 1999.)






ARTICLE 5 - Licenses and Certificates of Authority

9700

Application for license as a cemetery broker shall be made in writing on the form prescribed by the bureau and filed at the principal office of the bureau. The application shall be accompanied by the original cemetery broker’s license fee.

(Amended by Stats. 2000, Ch. 568, Sec. 181. Effective January 1, 2001.)



9700.5

The bureau shall not grant an original cemetery broker’s license to any person who is not a resident of this state. Change of residence to another state shall terminate the license.

(Amended by Stats. 2000, Ch. 568, Sec. 182. Effective January 1, 2001.)



9700.6

The bureau shall not grant an original cemetery broker’s license to any person who has not held a cemetery salesperson’s license for at least two years prior to the date of his or her application for the broker’s license, and during that time was not actively engaged in the business of a cemetery salesperson except that if an applicant for a cemetery broker’s license having at least the equivalent of two years’ general cemetery experience files a written petition with the bureau setting forth his or her qualifications and experience and the bureau approves, he or she may be issued a cemetery broker’s license immediately upon passing the appropriate examinations and satisfying the other requirements of this article.

(Amended by Stats. 2000, Ch. 568, Sec. 183. Effective January 1, 2001.)



9701

Application for license as a cemetery salesperson shall be made in writing on the form prescribed by the bureau and filed at the principal office of the bureau. The application shall be signed by the applicant, and shall be accompanied by the cemetery salesperson’s license fee.

(Amended by Stats. 2000, Ch. 568, Sec. 184. Effective January 1, 2001.)



9701.5

Notwithstanding any other provision of this chapter, Section 9702.5 does not apply to an applicant for a cemetery salesperson’s license.

(Amended by Stats. 1997, Ch. 142, Sec. 5. Effective January 1, 1998.)



9702.1

The bureau shall investigate the qualifications of the applicants. Except as otherwise prescribed in this article, it may issue the license applied for to an applicant on a showing satisfactory to it that the following facts exist:

(a) The applicant is properly qualified to perform the duties of a cemetery broker or salesperson.

(b) Granting the license will not be against public interest.

(c) The applicant intends actively and in good faith to carry on the business of a cemetery broker or a cemetery salesperson.

(d) In the case of a corporate applicant, the articles of incorporation permit it to act as a cemetery broker.

(e) In the case of an association or copartnership applying for such a license its articles of association or agreement of partnership authorize it to act as a cemetery broker.

(f) The license is not being secured for the purpose of permitting the applicant to advertise as a cemetery broker or salesperson without actually engaging in such business.

(g) The applicant has not committed acts or crimes constituting grounds for denial of licensure under Section 480.

(Amended by Stats. 2000, Ch. 568, Sec. 185. Effective January 1, 2001.)



9702.2

All cemetery brokers who do not possess a certificate of authority shall in addition to the requirements of this chapter file with the bureau a satisfactory bond to the people of the State of California, duly executed by a sufficient surety or sureties to be approved by the bureau, in the amount of ten thousand dollars ($10,000). That bond shall be conditioned for the honest and faithful performance by such broker and his or her salespersons and employees of any undertaking as a licensed cemetery broker or salesperson or employee of said broker at any time when licensed under this chapter, and the strict compliance with the provisions of this chapter and of Division 8 of the Health and Safety Code relating to cemeteries, and the honest and faithful application of all funds received. That bond shall be further conditioned upon the payment of all damages suffered by any person damaged or defrauded by reason of the violation of any of the provisions of this chapter or of Division 8 of the Health and Safety Code relating to cemeteries, or by reason of the violation of the obligation of such broker as an agent, as such obligations are laid down by the Civil Code of the State of California, or by reason of any fraud connected with or growing out of any transactions contemplated by this chapter or Division 8 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 568, Sec. 186. Effective January 1, 2001.)



9702.5

The bureau shall ascertain by written examination that the applicant, and, in case of a copartnership or corporation applicant for a cemetery broker’s license, that each officer, agent or member thereof through whom it proposes to act as a cemetery licensee has:

(a) Appropriate knowledge of the English language, including reading, writing and spelling, and of elementary arithmetic.

(b) A fair understanding of:

(1) Cemetery associations, cemetery corporations and duties of directors.

(2) Plot ownership, deeds, certificates of ownership, contracts of sale, liens and leases.

(3) Establishing, dedicating, maintaining, managing, operating, improving and conducting a cemetery.

(4) The care, preservation and embellishment of cemetery property.

(5) The care and preservation of endowment care funds, trust funds, and the investment thereof.

(c) A general and fair understanding of the obligations between principal and agent, of the principles of cemetery brokerage practice and the business ethics pertaining thereto, as well as of the provisions of this act relating to cemetery brokerage.

(Amended by Stats. 2000, Ch. 568, Sec. 187. Effective January 1, 2001.)



9703

The bureau may, in its discretion, waive the examination of any applicant for a cemetery broker’s license who held an unrevoked or unsuspended cemetery license on June 30th of the preceding fiscal year as an individual broker, an officer of a corporation, or member of a copartnership.

(Amended by Stats. 2000, Ch. 568, Sec. 188. Effective January 1, 2001.)



9704

An application on the form prescribed by the bureau for the renewal of any unrevoked and unsuspended license filed before midnight of June 30th of the year for which such unrevoked and unsuspended license was issued, accompanied by the applicable renewal fee, entitles the applicant to continue operating under his or her existing license after its usual expiration date, if not previously suspended or revoked, and until such date as he or she is notified in writing that the application has been granted or denied.

(Amended by Stats. 2000, Ch. 568, Sec. 189. Effective January 1, 2001.)



9706

No cemetery license gives authority to do any act specified in this act to any person other than the person to whom the license is issued.

(Added by Stats. 1949, Ch. 1487.)



9707

When a cemetery brokerage license is issued to a cemetery brokerage corporation, if it desires any of its officers other than the officer through whom it is already licensed to act under its license as a cemetery broker, it shall procure an additional license for each such officer. When a cemetery brokerage license is granted to cemetery brokerage copartnership, if it desires any of its members other than the one through whom it is already licensed to act as a cemetery broker, it shall procure an additional license for each such member.

(Added by Stats. 1949, Ch. 1487.)



9708

Each officer of a corporation through whom it is licensed to act as a cemetery broker, and each member of a copartnership through whom it is licensed to act as a cemetery broker, is, while so employed under such license, a licensed cemetery broker, but licensed only to act as such for and on behalf of the corporation or the copartnership, as officer or member, respectively.

(Added by Stats. 1949, Ch. 1487.)



9709

The cemetery licenses of both broker and salesperson shall be prominently displayed in the office of the broker.

The cemetery salesperson’s license shall remain in the possession of the licensed cemetery broker employer until canceled or until the salesperson leaves the employ of the broker.

(Amended by Stats. 1998, Ch. 970, Sec. 149. Effective January 1, 1999.)



9710

Immediately upon the salesperson’s withdrawal from the employ of the broker, the broker shall return the salesperson’s license to the bureau for cancellation. A license canceled but not suspended or revoked may be reinstated within the fiscal year upon receipt of application therefor and the fee for the reinstatement of the license.

(Amended by Stats. 2000, Ch. 568, Sec. 191. Effective January 1, 2001.)



9711

Every licensed cemetery broker shall have and maintain a definite place of business in this state which shall serve as his or her office for the transaction of business.

No cemetery license authorizes the licensee to do business except from the location for which the cemetery license was issued.

Notice in writing shall be given the bureau of change of business location of a cemetery broker, whereupon the bureau shall issue a new cemetery license for the unexpired period. The change or abandonment of business location without notification to the bureau shall automatically cancel the license theretofore issued.

(Amended by Stats. 2000, Ch. 568, Sec. 192. Effective January 1, 2001.)



9712

If the applicant for a cemetery broker’s license maintains more than one place of business within the state he or she shall apply for and procure an additional license for each branch office so maintained. Every such application shall state the name of the person and the location of the place of business for which such license is desired.

The bureau may determine whether or not a broker is doing a cemetery brokerage business at or from any particular location which requires him or her to have a branch office license.

(Amended by Stats. 2000, Ch. 568, Sec. 193. Effective January 1, 2001.)



9713

Each cemetery broker shall erect and maintain a sign in a conspicuous place on the premises to indicate that he or she is a licensed cemetery broker and his or her name shall be clearly shown thereon. The size and place of the sign shall conform to regulations that may be adopted by the bureau.

(Amended by Stats. 2000, Ch. 568, Sec. 194. Effective January 1, 2001.)



9714

For a violation of any of the provisions of Sections 9709, 9710, 9711 and 9713, the bureau may temporarily suspend or permanently revoke the license of the cemetery licensee in accordance with the provisions of this act relating to disciplinary proceedings.

(Amended by Stats. 2000, Ch. 568, Sec. 195. Effective January 1, 2001.)



9715

Application for a certificate of authority shall be made in writing on the form prescribed by the bureau and filed at the principal office of the bureau. The application shall be accompanied by the fee provided for in this act and shall show that the cemetery authority owns or is actively operating a cemetery in this state which is subject to the provisions of the Cemetery Act or that the applicant is in a position to commence operating a cemetery.

(Amended by Stats. 2000, Ch. 568, Sec. 196. Effective January 1, 2001.)



9715.1

(a) Each cemetery for which a certificate of authority is required shall be operated under the supervision of a manager who is qualified in accordance with the regulations adopted by the bureau. Each cemetery manager shall be required to successfully pass a written examination evidencing an understanding of the applicable provisions of this code and of the Health and Safety Code. No person shall engage in the business of, act in the capacity of, or advertise or assume to act as, a cemetery manager without first obtaining a license from the bureau.

(b) This section shall become operative on July 1, 2003.

(Added by Stats. 2002, Ch. 819, Sec. 1. Effective January 1, 2003. Section operative July 1, 2003, by its own provisions.)



9716

The bureau may require such proof as it deems advisable concerning the compliance by such applicant to all the laws, rules, regulations, ordinances and orders applicable.

(Amended by Stats. 2000, Ch. 568, Sec. 197. Effective January 1, 2001.)



9717

(a) The bureau shall adopt, and may from time to time amend, rules and regulations prescribing standards of knowledge and experience and financial responsibility for applicants for certificates of authority. In reviewing an application for a certificate of authority, the bureau may consider acts of incorporators, officers, directors, and stockholders of the applicant, which shall constitute grounds for the denial of a certificate of authority under Division 1.5 (commencing with Section 475).

(b) Upon receipt of an application for a certificate of authority, the bureau may cause an investigation to be made of the physical status, plans, specifications and financing of the proposed cemetery, and any other qualifications required of the applicant under this act, and for this purpose may subpoena witnesses, administer oaths, and take testimony.

At the time of the filing of the application required by this section, the applicant shall pay to the Cemetery Fund the sum fixed by the bureau at not in excess of four hundred dollars ($400) to defray the expenses of investigation. In the event the sum shall be insufficient to defray all of the expenses, the applicant shall within five days after request therefor deposit an additional sum sufficient to defray such expenses, provided that the total sum shall not exceed the sum of nine hundred dollars ($900).

(Amended by Stats. 2000, Ch. 568, Sec. 198. Effective January 1, 2001.)



9718

The bureau may, in accordance with its rules and regulations, authorize interments in cemeteries for which there is no currently valid certificate of authority outstanding if the bureau finds that rights to interment therein will otherwise be impaired. However, nothing in this section authorizes sales of lots, vaults, or niches by cemeteries for which there is no currently valid certificate of authority. Interments permitted under this section shall be conducted by persons authorized by the bureau in accordance with its regulations, and Section 9768 shall not be applicable to such interments.

The bureau or its representative shall be entitled to inspect and copy any cemetery records necessary to the performance of interments under this section, and any person having custody of those records shall permit inspection and copying thereof for that purpose. The bureau may apply to the superior court for the county in which the cemetery is located for an order temporarily transferring custody of cemetery records to it for purposes of this section.

(Amended by Stats. 2000, Ch. 568, Sec. 199. Effective January 1, 2001.)



9719

The bureau shall inspect the books, records, and premises of any crematory licensed under this chapter. In making those inspections, the bureau shall have access to all books and records, the crematory building, the cremation chambers or furnaces, and the storage areas for human remains before and after cremation, during regular office hours or the hours the crematory is in operation. No prior notification of the inspection is required to be given to the crematory licensee. If any crematory licensee fails to allow that inspection or any part thereof, it shall be grounds for the suspension or revocation of a license or other disciplinary action against the licensee. All proceedings under this section shall be conducted in accordance with the provisions of this chapter relating to disciplinary proceedings.

(Amended by Stats. 2003, Ch. 874, Sec. 29. Effective January 1, 2004.)



9720

The bureau shall annually conduct a minimum of one unannounced inspection of each licensed crematory.

(Amended by Stats. 2000, Ch. 568, Sec. 201. Effective January 1, 2001.)



9721

(a) The bureau shall inspect the books, records, and premises of any cemetery where a certificate of authority is required under this chapter. In making the inspections, the bureau shall have access to all books and records, buildings, mausoleums, columbariums, storage areas, including storage areas for human remains, during regular office hours or the hours the cemetery is in operation. No prior notification of the inspection is required to be given to the holder of the certificate of authority. If any certificate holder fails to allow the inspection or any part thereof, disciplinary action including, but not limited to, revocation or suspension may be taken against the certificate of authority. All disciplinary proceedings shall be conducted in accordance with this chapter.

(b) This section shall become operative on July 1, 2003.

(Added by Stats. 2002, Ch. 819, Sec. 2. Effective January 1, 2003. Section operative July 1, 2003, by its own provisions.)



9722

(a) The bureau shall annually conduct a minimum of one unannounced inspection of each cemetery for which a certificate of authority is required.

(b) This section shall become operative on July 1, 2003.

(Added by Stats. 2002, Ch. 819, Sec. 3. Effective January 1, 2003. Section operative July 1, 2003, by its own provisions.)



9723

A cemetery licensed under this chapter shall at all times employ a licensed cemetery manager to manage, supervise, and direct its operations. Notwithstanding any other provision of this chapter, licensed cemeteries within close geographical proximity of each other may request the bureau to allow a licensed cemetery manager to manage, supervise, and direct the business or profession of more than one facility.

(a) Every cemetery shall designate a licensed cemetery manager to manage the cemetery, and shall report the designation to the bureau within 10 days of the effective date. Any change in the designated manager shall be reported to the bureau within 10 days.

(b) The designated cemetery manager shall be responsible for exercising direct supervision and control over the operations, employees, and agents of the cemetery as is necessary to ensure full compliance with the applicable provisions of the Business and Professions Code, the Health and Safety Code, and any regulations adopted thereto. Failure of the designated cemetery manager or the licensed cemetery to exercise that supervision or control shall constitute a ground for disciplinary action.

(c) A cemetery may employ, in addition to the designated cemetery manager, additional licensed cemetery managers. However, only one licensed cemetery manager may be appointed as the designated cemetery manager of the cemetery.

(Added by Stats. 2002, Ch. 825, Sec. 10. Effective January 1, 2003.)



9723.1

(a) Application for a cemetery manager license shall be made in writing on the form provided by the bureau, verified by the applicant, and filed at the principal office of the bureau. The application shall be accompanied by the fee fixed by this chapter.

(b) The applicant for a cemetery manager license shall be at least 18 years of age, possess a high school diploma or its equivalent, shall not have committed acts or crimes constituting grounds for denial of licensure under Section 480, shall demonstrate compliance with the training and experience requirements established by the bureau, and shall be a resident of this state.

(c) The bureau shall grant a cemetery manager license to any applicant who meets the requirements of this chapter and who has successfully passed the cemetery manager examination administered by the bureau.

(d) Notwithstanding subdivision (c), until July 1, 2004, the bureau shall grant a cemetery manager license to any applicant who meets the requirements of this chapter and can demonstrate that he or she has, prior to January 1, 2003, successfully passed the cemetery manager examination administered by the bureau. Any person who is eligible to obtain a cemetery manager license under this subdivision and who does not apply for a license by July 1, 2004, shall apply for and successfully pass the examination.

(Added by Stats. 2002, Ch. 825, Sec. 11. Effective January 1, 2003.)



9723.2

(a) No person shall engage in or conduct, or hold himself or herself out as engaging in or conducting, the activities of a cemetery manager without holding a valid, unexpired cemetery manager license issued by the bureau.

(b) No licensed cemetery manager shall engage in or conduct, or hold himself or herself out as engaging in or conducting, the activities of a cemetery manager without being employed by, or without being a corporate officer of a licensed cemetery.

(Added by Stats. 2002, Ch. 825, Sec. 12. Effective January 1, 2003.)



9723.3

(a) Notwithstanding any other provision of law, based upon a finding by a court of competent jurisdiction that a cemetery manager of a private cemetery has ceased to perform his or her duties, as described in subdivision (a) of Section 9605.1, due to a lapse, suspension, surrender, abandonment, or revocation of his or her license, the court may appoint a temporary manager to manage the cemetery property and to service the prepaid interments of the private cemetery. The court shall appoint a licensed cemetery manager as the temporary manager.

(b) The appointed temporary manager shall have the same powers over the care and maintenance of the private cemetery as a licensed cemetery manager, as described in subdivision (a) of Section 9605.1. The temporary manager shall serve for a limited term not to exceed six months, or until a new licensed manager has been hired, at which time the court shall terminate the appointment of the temporary manager.

(c) The court may authorize the payment of reasonable compensation for the temporary manager’s services, which shall be paid by the trustees from available income from the cemetery. In exercising its discretion pursuant to this subdivision, the court shall give due consideration to the ability of the cemetery income to otherwise pay for care and maintenance of the cemetery.

(Added by Stats. 2009, Ch. 83, Sec. 1. Effective August 6, 2009.)






ARTICLE 6 - Disciplinary Proceedings

9725

Upon grounds provided in this article and the other articles of this act, the license of any cemetery licensee and the certificate of authority of any cemetery corporation may be revoked or suspended in accordance with the provisions of this article.

(Added by Stats. 1949, Ch. 1487.)



9725.1

Unprofessional conduct by any licensee or registrant or by any agent or employee of a licensee or registrant constitutes grounds for disciplinary action. Unprofessional conduct includes, but is not limited to, the following:

(a) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of this chapter and any regulation adopted thereunder, or of any federal or state law or regulation governing the disposition of human remains, operation of cemeteries or crematories, the sale of cemetery property, or the sale of crematory services or commodities.

(b) Negligence in performing any act related to the operation of a cemetery or crematory.

(Added by Stats. 1988, Ch. 1422, Sec. 1.)



9726

The bureau may, upon its own motion, and shall, upon the verified complaint in writing of any person, investigate the actions of any person engaged in the business or acting in the capacity of a cemetery licensee, and may temporarily suspend or permanently revoke a license at any time where the licensee, within the immediately preceding three years, while a cemetery licensee in performing or attempting to perform any of the acts specified in this act, has been guilty of any of the following:

(a) Making any substantial misrepresentation.

(b) Making any false statement of a character likely to influence or persuade.

(c) A continued and flagrant course of misrepresentation or making of false promises through cemetery agents or salespersons.

(d) Acting for more than one party in a transaction without the knowledge or consent of all parties thereto.

(e) Commingling the money or other property of his or her principal with his or her own.

(f) The practice of claiming or demanding a fee, compensation or commission under any exclusive agreement authorizing or employing a licensee to sell, buy or exchange cemetery property for compensation or commission where such agreement does not contain a definite, specified date of final and complete termination.

(g) The claiming or taking by a licensee of any secret or undisclosed amount of compensation, commission or profit or the failure of a licensee to reveal to the employer of such licensee the full amount of such licensee’s compensation, commission or profit under any agreement authorizing or employing such licensee to sell, buy or exchange cemetery property for compensation or commission prior to or coincident with the signing of such agreement evidencing the meeting of the minds of the contracting parties, regardless of the form of such agreement, whether evidenced by documents in an escrow or by any other or different procedure.

(h) The use by a licensee of any provision allowing the licensee an option to purchase in an agreement authorizing or employing such licensee to sell, buy, or exchange cemetery property for compensation or commission, except when such licensee prior to or coincident with election to exercise such option to purchase reveals in writing to the employer the full amount of licensee’s profit and obtains the written consent of the employer approving the amount of such profit.

(i) Any other conduct, whether of the same or a different character than specified in this section, which constitutes fraud or dishonest dealing.

The misrepresentations and false statements mentioned in this section include also misrepresentation and false statements as to other property than that which the cemetery licensee may be selling or attempting to sell.

(Amended by Stats. 2000, Ch. 568, Sec. 202. Effective January 1, 2001.)



9727

The bureau may suspend or revoke the license of any cemetery licensee who, within the immediately preceding three years, has done any of the following:

(a) Been convicted of a crime substantially related to the qualifications, functions and duties of such licensee. The record of conviction, or a certified copy thereof, shall be conclusive evidence of such conviction.

(b) Knowingly authorized, directed, connived at or aided in the publication, advertisement, distribution, or circulation of any material false statement or representation concerning his or her business or any cemetery property offered for sale.

(c) Willfully disregarded or violated any of the provisions of this act relating to cemetery brokerage.

(d) Acted or conducted himself or herself in a manner which would have warranted the denial of his or her application for a cemetery license, or for a renewal thereof.

(Amended by Stats. 2000, Ch. 568, Sec. 203. Effective January 1, 2001.)



9727.1

The bureau may suspend or revoke the license of any cemetery licensee who procures a cemetery license, for himself or herself or any salesperson, by fraud, misrepresentation or deceit. An action to suspend or revoke a license for a violation of the provisions of this section shall be commenced within three years after the discovery by the bureau of that violation.

(Amended by Stats. 2000, Ch. 568, Sec. 204. Effective January 1, 2001.)



9727.2

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article. The bureau may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Amended by Stats. 2000, Ch. 568, Sec. 205. Effective January 1, 2001.)



9728

When any salesperson is discharged by his or her employer for a violation of any of the provisions of this article prescribing a ground for disciplinary action, a verified written statement of the facts with reference thereto shall be filed forthwith with the bureau by the employer and, if the employer fails to notify the bureau as required by this section, the bureau may temporarily suspend or permanently revoke the cemetery license of the employer in accordance with the provisions of this act.

(Amended by Stats. 2000, Ch. 568, Sec. 206. Effective January 1, 2001.)



9729

The bureau may deny, suspend or revoke the cemetery license of a corporation as to any officer or agent acting under its cemetery license, and the cemetery license of a copartnership as to any member acting under its cemetery license, without revoking the cemetery license of the corporation or of the copartnership.

(Amended by Stats. 2000, Ch. 568, Sec. 207. Effective January 1, 2001.)



9730

The fees for cemetery licenses at all periods of the fiscal year is the same as provided in this article. All cemetery license fees are payable in advance of issuing the licenses and at the time of filing the application. All licenses shall be issued for the fiscal year and shall expire on June 30th of each fiscal year at midnight.

(Amended by Stats. 2000, Ch. 568, Sec. 208. Effective January 1, 2001.)



9731

If a person fails to apply for a license renewal, no renewal license shall be issued except upon payment of the delinquent renewal fee required under Section 9750.5.

No person who fails to renew his or her license within one year of the expiration date can engage in any of the activities authorized by a license unless he or she first files the application required for an original license, pays the original license fee, and otherwise complies with all of the provisions of this act pertaining to the issuance of an original license.

(Amended by Stats. 2002, Ch. 825, Sec. 13. Effective January 1, 2003.)



9732

The definitions contained in this article are solely for the purposes of this article.

(Added by Stats. 1949, Ch. 1487.)



9733

An original cemetery broker’s license is a cemetery license issued to a person who did not have a cemetery broker’s license on June 30th of the fiscal year previous to the fiscal year for which the license is issued.

(Added by Stats. 1949, Ch. 1487.)



9734

A renewal cemetery broker’s license is a cemetery license issued to a person who had a cemetery broker’s license unrevoked and unsuspended on June 30th of the fiscal year previous to the fiscal year for which the renewal cemetery license is issued.

(Added by Stats. 1949, Ch. 1487.)



9735

An original cemetery salesperson’s license is a cemetery license issued to a person who did not have a cemetery salesperson’s or a broker’s license either individually or as an officer of a corporation, or as a member of a copartnership, on June 30th of the fiscal year previous to the fiscal year for which the salesperson’s license is issued.

(Amended by Stats. 1998, Ch. 970, Sec. 169. Effective January 1, 1999.)



9736

A renewal cemetery salesperson’s license is a cemetery license issued to a person who had a cemetery salesperson’s or a broker’s license either individually or as an officer of a corporation, or as a member of a copartnership, on June 30th of the fiscal year previous to the fiscal year for which the salesperson’s license is issued.

(Amended by Stats. 1998, Ch. 970, Sec. 170. Effective January 1, 1999.)



9737

The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the bureau shall have all the powers granted therein.

(Amended by Stats. 2000, Ch. 568, Sec. 209. Effective January 1, 2001.)






ARTICLE 6.5 - Cremated Remains Disposers

9740

No person shall dispose of or offer to dispose of any cremated human remains unless registered as a cremated remains disposer by the bureau. This article shall not apply to any person, partnership, or corporation holding a certificate of authority as a cemetery, crematory license, cemetery broker’s license, cemetery salesperson’s license, or funeral director’s license, nor shall this article apply to any person having the right to control the disposition of the cremated remains of any person or that person’s designee if the person does not dispose of or offer to dispose of more than 10 cremated human remains within any calendar year.

(Amended by Stats. 2000, Ch. 568, Sec. 210. Effective January 1, 2001.)



9741

(a) Registration shall be on the form prescribed by the bureau and shall include, but not be limited to, the full name of the registrant, business and residence addresses, description and identification of aircraft or boats which may be used in dispensing cremated human remains, and the area to be served. Each registration application shall be accompanied by the cremated remains disposer fee.

(b) Every registered cremated remains disposer who dispenses human remains by air shall post a copy of his or her current pilot’s license, and the address of the cremated remains storage area at his or her place of business. Every registered cremated remains disposer who dispenses human remains by boat shall post a copy of his or her current boating license and the address of the cremated remains storage area at his or her place of business.

(Amended by Stats. 2000, Ch. 568, Sec. 211. Effective January 1, 2001.)



9741.1

The bureau shall prepare and deliver to each registered cremated remains disposer a booklet that includes, but is not limited to, the following information: details about the registration and renewal requirements for cremated remains disposers; requirements for obtaining state permits to dispose of cremated human remains; state storage requirements, if any; statutory duties pursuant to this article, and other applicable state laws.

(Amended by Stats. 2000, Ch. 568, Sec. 212. Effective January 1, 2001.)



9742

All aircraft used for the scattering of cremated human remains shall be validly certified by the Federal Aviation Administration. All boats or vessels used for the scattering of cremated human remains shall be registered with the Department of Motor Vehicles or documented by a federal agency, as appropriate. The certification or registration shall be available for inspection by the bureau.

(Amended by Stats. 2000, Ch. 568, Sec. 213. Effective January 1, 2001.)



9743

A cremated remains disposer who scatters any cremated human remains without specific written instructions from the person having the right to control the disposition of the remains or who scatters any remains in a manner not in accordance with those instructions shall be subject to disciplinary action.

(Added by Stats. 1985, Ch. 391, Sec. 2.)



9744

Each cremated remains disposer shall provide the person with the right to control the disposition of the remains under Section 7100 of the Health and Safety Code with a copy of the completed permit for disposition of human remains pursuant to Chapter 8 (commencing with Section 103050) of Part 1 of Division 102 of the Health and Safety Code within 30 days of the date of the scattering .

(Amended by Stats. 2000, Ch. 276, Sec. 1. Effective January 1, 2001.)



9744.5

(a) Every cremated remains disposer shall do both of the following:

(1) Dispose of cremated remains within 60 days of the receipt of those remains, unless a written signed reason for a delay is presented to the person with the right to control the disposition of the remains under Section 7100 of the Health and Safety Code.

(2) Provide the bureau with the address and phone number of any storage facility being used by the registrant to store cremated remains. Cremated remains shall be stored in a place free from exposure to the elements, and shall be responsibly maintained until disposal. The bureau and its representatives shall conduct, on an annual basis, random inspections of the operations of 5 to 10 percent of the registered cremated remains disposers, and is authorized to inspect any place used by a cremated remains disposer for the storage of cremated remains without notice to the cremated remains disposer.

(b) A violation of the requirements of this section is grounds for disciplinary action.

(Amended by Stats. 2000, Ch. 568, Sec. 214. Effective January 1, 2001.)



9745

(a) Each cremated remains disposer shall file, and thereafter maintain an updated copy of, an annual report on a form prescribed by the bureau. The report shall include, but not be limited to, the names of the deceased persons whose cremated remains were disposed of, the dates of receipt of the cremated remains, the names and addresses of the persons who authorized disposal of those remains, the dates and locations of disposal of those remains, and the means and manner of disposition. The report shall cover the fiscal year ending on June 30th and shall be filed with the bureau no later than September 30th of each year.

(b) Any cremated remains disposer that makes a willful and material false statement regarding the disposal of cremated remains in the annual report filed or updated pursuant to subdivision (a) shall be subject to disciplinary action.

(c) Any cremated remains disposer that makes a willful and material false statement in the annual report filed or updated pursuant to subdivision (a) shall be guilty of a misdemeanor.

(Amended by Stats. 2000, Ch. 568, Sec. 215.5. Effective January 1, 2001.)



9746

All cremated remains disposer registrations shall expire at 12 midnight on September 30th of each year. A person desiring to renew his or her registration shall file an application for renewal on a form prescribed by the bureau accompanied by the required fee. A registration that has expired may be renewed within five years of its expiration upon payment of all accrued and unpaid renewal fees. The bureau shall not renew the registration of any person who has not filed the required annual report until he or she has filed a complete annual report with the department.

(Amended by Stats. 2001, Ch. 306, Sec. 31. Effective January 1, 2002.)



9747

If a person fails to apply for renewal of his or her cremated remains disposer registration prior to midnight of September 30th of the year for which the registration was issued, no renewal shall be issued except upon payment of the delinquent renewal fee required under Section 9750.5.

(Amended by Stats. 2002, Ch. 825, Sec. 14. Effective January 1, 2003.)



9748

Any person who scatters cremated human remains without a valid registration and who is not otherwise exempt from this article shall be guilty of a misdemeanor. The remains of each person scattered shall constitute a separate violation.

(Added by Stats. 1985, Ch. 391, Sec. 2.)



9749

Any person who scatters any cremated human remains without specific written instructions from the person having the right to control the disposition of the remains or who scatters any remains in a manner not in accordance with those instructions shall be guilty of a misdemeanor.

(Added by Stats. 1985, Ch. 391, Sec. 2.)



9749.3

Any cremated remains disposer who stores cremated remains in a reckless manner that results in either of the following is guilty of a public offense punishable by imprisonment in a county jail not exceeding one year or by a fine not to exceed five thousand dollars ($5,000), or by both that fine and imprisonment:

(a) Loss of all or part of the cremated remains.

(b) Inability to individually identify the cremated remains.

(Added by Stats. 1998, Ch. 168, Sec. 3. Effective January 1, 1999.)



9749.5

A cremated remains disposer shall be subject to and shall be disciplined by the bureau in accordance with Article 6 (commencing with Section 9725). Any violation of this article shall also be grounds for disciplinary action.

(Amended by Stats. 2000, Ch. 568, Sec. 217. Effective January 1, 2001.)






ARTICLE 7 - Fees

9750

The amount of fees prescribed for a license or certificate of authority under this act is that fixed by the following provisions of this article. Any license or certificate of authority provided under this act that has expired may be renewed within five years of its expiration upon payment of all accrued and unpaid renewal and regulatory fees.

(Amended by Stats. 2001, Ch. 306, Sec. 32. Effective January 1, 2002.)



9750.5

The delinquent renewal fee for a license, registration, or certificate of authority under this chapter shall be 150 percent of the timely fee, but not less than the renewal fee plus twenty-five dollars ($25).

(Added by Stats. 2002, Ch. 825, Sec. 15. Effective January 1, 2003.)



9751

The original cemetery broker’s license fee shall be fixed by the bureau at not more than four hundred dollars ($400).

(Amended by Stats. 2000, Ch. 568, Sec. 218. Effective January 1, 2001.)



9752

The original cemetery broker’s license fee is payable at the time of the filing of an application for an original cemetery broker’s license.

If the applicant fails the required written examination, he or she may be permitted to take another examination upon the filing of an application for reexamination and the payment of a reexamination fee. This reexamination fee shall be fixed by the bureau at not more than one hundred dollars ($100).

No part of any original cemetery broker’s license fee or reexamination fee is refundable. It is deemed earned upon receipt by the bureau, whether the accompanying application for a license is complete or incomplete.

(Amended by Stats. 2000, Ch. 568, Sec. 219. Effective January 1, 2001.)



9753

The annual renewal fee for a cemetery broker’s license shall be fixed by the bureau at not more than three hundred dollars ($300).

(Amended by Stats. 2000, Ch. 568, Sec. 220. Effective January 1, 2001.)



9754

If the licensee is a cemetery brokerage corporation, the license issued to it entitles one officer only, on behalf of the corporation, to engage in the business of a cemetery broker without the payment of a further fee, that officer to be designated in the application of the corporation for a license. For each other officer of a licensed cemetery brokerage corporation, through whom it engages in the business of a cemetery broker, the annual renewal fee, in addition to the fee paid by the corporation, shall be fixed by the bureau at not more than one hundred dollars ($100).

(Amended by Stats. 2000, Ch. 568, Sec. 221. Effective January 1, 2001.)



9755

If the licensee is a cemetery brokerage copartnership, the license issued to it entitles one member only of the copartnership to engage on behalf of the copartnership in the business of a cemetery broker, which member shall be designated in the application of the copartnership for a license. For each other member of the copartnership who on behalf of the copartnership engages in the business of a cemetery broker, the annual renewal fee, in addition to the fee paid by the copartnership, shall be fixed by the bureau at not more than one hundred dollars ($100).

(Amended by Stats. 2000, Ch. 568, Sec. 222. Effective January 1, 2001.)



9756

The cemetery salesperson’s license fee shall be fixed by the bureau at not more than thirty dollars ($30).

(Amended by Stats. 2000, Ch. 568, Sec. 223. Effective January 1, 2001.)



9757

A cemetery salesperson’s license fee is payable on each filing of an application for a cemetery salesperson’s license.

(Amended by Stats. 1997, Ch. 142, Sec. 6. Effective January 1, 1998.)



9759

The annual renewal fee for a cemetery salesperson’s license shall be fixed by the bureau at not more than twenty-five dollars ($25).

(Amended by Stats. 2000, Ch. 568, Sec. 225. Effective January 1, 2001.)



9760

For a branch office broker’s license, the fee shall be fixed by the bureau at not more than one hundred dollars ($100).

(Amended by Stats. 2000, Ch. 568, Sec. 226. Effective January 1, 2001.)



9760.5

The cremated remains disposer registration fee shall be one hundred dollars ($100).

(Added by Stats. 1985, Ch. 391, Sec. 3.)



9760.6

The renewal fee for a cremated remains disposer registration shall be fifty dollars ($50).

(Added by Stats. 1985, Ch. 391, Sec. 4.)



9761

For change of name or of address of licensee on the records of the bureau, the fee shall be fixed by the bureau at not more than twenty-five dollars ($25).

(Amended by Stats. 2000, Ch. 568, Sec. 227. Effective January 1, 2001.)



9762

For transfer of a salesperson’s license on change of employer, the fee shall be fixed by the bureau at not more than twenty-five dollars ($25).

(Amended by Stats. 2000, Ch. 568, Sec. 228. Effective January 1, 2001.)



9763

For a duplicate license the fee shall be fixed by the bureau at not more than twenty-five dollars ($25).

(Amended by Stats. 2000, Ch. 568, Sec. 229. Effective January 1, 2001.)



9764

For reinstatement of a license within the fiscal year, the fee shall be fixed by the bureau at not more than twenty-five dollars ($25).

As used in this section, “reinstatement of a license” means the reissuance of a canceled cemetery broker’s license, or a cemetery salesperson’s license which was canceled during the year for which it was issued upon the salesperson’s withdrawal from the employ of a cemetery broker.

(Amended by Stats. 2000, Ch. 568, Sec. 230. Effective January 1, 2001.)



9764.1

(a) The fee for a crematory manager examination and reexamination may not exceed five hundred dollars ($500).

(b) The license fee to obtain a crematory manager license may not exceed one hundred dollars ($100).

(c) The renewal fee for a crematory manager license may not exceed one hundred dollars ($100).

(Added by Stats. 2002, Ch. 825, Sec. 16. Effective January 1, 2003.)



9764.2

(a) The fee for a cemetery manager examination and reexamination may not exceed nine hundred dollars ($900).

(b) The license fee to obtain a cemetery manager license may not exceed one hundred dollars ($100).

(c) The renewal fee for a cemetery manager license may not exceed one hundred dollars ($100).

(Added by Stats. 2002, Ch. 825, Sec. 17. Effective January 1, 2003.)



9764.3

The fee for filing a report of a change of designated manager or a request for approval to share a designated cemetery manager shall not exceed fifty dollars ($50).

(Added by Stats. 2002, Ch. 825, Sec. 18. Effective January 1, 2003.)



9765

Every cemetery authority operating a cemetery shall pay an annual regulatory charge for each cemetery to be fixed by the bureau at not more than four hundred dollars ($400). In addition to an annual regulatory charge for each cemetery, an additional quarterly charge to be fixed by the bureau at not more than eight dollars and fifty cents ($8.50) for each burial, entombment, or inurnment made during the preceding quarter shall be paid to the bureau and these charges shall be deposited in the Cemetery Fund. If the cemetery authority performs a burial, entombment, or inurnment, and the cremation was performed at a crematory located on the grounds of the cemetery and under common ownership with the cemetery authority, the total of all additional charges shall be not more than eight dollars and fifty cents ($8.50).

(Amended by Stats. 2008, Ch. 504, Sec. 1. Effective January 1, 2009.)



9766

Upon payment of the charges set forth, the bureau shall issue a renewal of the certificate of authority to the cemetery authority.

(Amended by Stats. 2000, Ch. 568, Sec. 232. Effective January 1, 2001.)



9767

Failure to pay the charges set forth by Section 9765 of this code prior to February 1st for each year shall be cause for suspension of the certificate of authority. The certificate may be restored upon payment to the bureau of the prescribed charges.

(Amended by Stats. 2000, Ch. 568, Sec. 233. Effective January 1, 2001.)



9768

It is a misdemeanor for any cemetery corporation to make any interments without a valid certificate of authority. Each interment shall be a separate violation.

(Amended by Stats. 2003, Ch. 874, Sec. 30. Effective January 1, 2004.)



9769

All moneys received by the bureau under the provisions of this chapter shall be accounted for and reported by detailed statements furnished by the bureau to the Controller at least once a month, and at the same time these moneys shall be remitted to the Treasurer, and, upon order of the Controller, shall be deposited in the Cemetery Fund in the State Treasury, which fund is hereby created.

(Amended by Stats. 2000, Ch. 568, Sec. 234. Effective January 1, 2001.)



9770

All money paid into the State Treasury and credited to the Cemetery Fund shall be expended in accordance with law for the payment of all actual and necessary expenses incurred in carrying out the provisions of this act.

(Amended by Stats. 1951, Ch. 550.)






ARTICLE 8 - Crematories

9780

A crematory established, operated, or maintained, may be operated by a corporation, partnership, or natural person, provided that a valid crematory license shall have been issued by the bureau. Any existing crematory operated by a licensed cemetery authority on January 1, 2002, shall have until January 1, 2003, to make application for a crematory license.

(Amended by Stats. 2001, Ch. 305, Sec. 6. Effective January 1, 2002.)



9780.5

Any change in the ownership of a crematory shall be reported to the Cemetery and Funeral Bureau. Any transfer in a single transaction or a related series of transactions of more than 50 percent of the equitable interest in a licensed crematory shall constitute a change of ownership. When a change of ownership in a crematory occurs, the existing crematory license shall lapse and the new owner shall obtain a new license from the bureau as otherwise provided in this act. The bureau shall not require an applicant under this section to obtain any new permit or license from any other governmental agency when the existing permit or license is valid.

(Added by Stats. 2001, Ch. 305, Sec. 7. Effective January 1, 2002.)



9781

Application for a crematory license shall be made in writing on the form prescribed by the bureau and filed at the principal office of the bureau. The application shall be accompanied by the fee provided for in this article and shall show that the applicant owns or is actively operating a crematory in this state or that the applicant is in a position to commence operating such a crematory.

(Amended by Stats. 2000, Ch. 568, Sec. 236. Effective January 1, 2001.)



9781.5

The provisions of Article 5 (commencing with Section 8340) of Chapter 2 of Part 3 of Division 8 of the Health and Safety Code shall apply to crematories licensed under this chapter.

(Added by Stats. 2003, Ch. 874, Sec. 31. Effective January 1, 2004.)



9782

The bureau may require such proof as it deems advisable concerning the compliance by such applicant with all the laws, rules, regulations, ordinances, and orders applicable to the applicant and shall not issue such crematory license until it has satisfied itself that the public interest will be served by such applicant.

(Amended by Stats. 2000, Ch. 568, Sec. 237. Effective January 1, 2001.)



9783

(a) The bureau shall adopt, and may from time to time amend, rules and regulations prescribing standards of knowledge and experience and financial responsibility for applicants for a crematory license. In reviewing an application for a crematory license, the bureau may consider acts of the applicant, including acts of incorporators, officers, directors, and stockholders of the applicant, which shall constitute grounds for the denial of a crematory license under Division 1.5 (commencing with Section 475).

(b) Upon receipt of an application for a crematory license, the bureau may cause an investigation to be made of the physical status, plans, specifications, and financing of the proposed crematory, the character of the applicant, including, if applicable, its officers, directors, shareholders, or members, and any other qualifications required of the applicant under this article, and for this purpose may subpoena witnesses, administer oaths, and take testimony.

At the time of the filing of the application required by this article, the applicant shall pay to the Cemetery Fund the sum fixed by the bureau at not in excess of four hundred dollars ($400) to defray the expenses of investigation. In the event the sum shall be insufficient to defray all of the expenses, the applicant shall within five days after request therefor deposit an additional sum sufficient to defray such expenses, provided that the total sum shall not exceed the sum of nine hundred dollars ($900).

(Amended by Stats. 2000, Ch. 568, Sec. 238. Effective January 1, 2001.)



9784

No crematory licensee under this article shall conduct any cremations:

(a) Unless the licensee has a written contract with the person or persons entitled to custody of the remains clearly stating the location, manner, and time of disposition to be made of the remains, agreeing to pay the regular fees of the licensee for cremation, disposition, and other services rendered, and any other contractual provisions as may be required by the bureau.

(b) Of any remains more than 24 hours after delivery of the remains, unless the remains have been preserved in the interim by refrigeration or embalming.

(c) Unless the licensee has a contractual relationship with a licensed cemetery authority for final disposition of cremated human remains by burial, entombment or inurnment of any and all remains which are not lawfully disposed of or which are not called for or accepted by the person or persons entitled to the custody and control of the disposition thereof within 90 days of the date of death.

(Amended by Stats. 2000, Ch. 568, Sec. 239. Effective January 1, 2001.)



9784.5

Every crematory licensee, who prohibits relatives or the responsible party from viewing the cremation process, shall disclose this fact in writing to the person or persons entitled to custody of the remains prior to the signing of any contract.

(Added by Stats. 1992, Ch. 797, Sec. 9. Effective January 1, 1993.)



9785

Each crematory licensee shall keep such records as may be required by the bureau to assure compliance with all laws relating to the disposition of cremated human remains and shall file annually with the bureau, a report in the form prescribed by the bureau, describing the operations of the licensee, including the number of cremations made, the disposition thereof, and any other information as the bureau may, from time to time, require.

(Amended by Stats. 2000, Ch. 568, Sec. 240. Effective January 1, 2001.)



9786

Every crematory licensee operating a crematory pursuant to a license issued in compliance with this article shall pay an annual regulatory charge for each crematory, to be fixed by the bureau at not more than four hundred dollars ($400). In addition to an annual regulatory charge for each crematory, every licensee operating a crematory pursuant to a license issued pursuant to this article shall pay an additional charge to be fixed by the bureau at not more than eight dollars and fifty cents ($8.50) per cremation made during the preceding quarter, which charges shall be deposited in the Cemetery Fund.

(Amended by Stats. 2008, Ch. 504, Sec. 2. Effective January 1, 2009.)



9787

(a) Each crematory for which a crematory license is required shall be operated under the supervision of a manager qualified in accordance with rules adopted by the bureau. Each manager shall be required to successfully pass a written examination evidencing an understanding of the applicable provisions of this code and of the Health and Safety Code.

(b) On and after July 1, 2003, no person shall engage in the business of, act in the capacity of, or advertise or assume to act as, a crematory manager without first obtaining a license from the bureau.

(Amended by Stats. 2002, Ch. 819, Sec. 4. Effective January 1, 2003.)



9787.2

A crematory shall at all times employ a licensed crematory manager to manage, supervise, and direct its operations.

(a) Every crematory shall designate a licensed crematory manager to manage the crematory, and shall report the designation to the bureau within 10 days of the effective date. Any change in the designated manager shall be reported to the bureau within 10 days.

(b) The designated crematory manager shall be responsible for exercising direct supervision and control over the operations, employees, and agents of the crematory as is necessary to ensure full compliance with the applicable provisions of the Business and Professions Code, the Health and Safety Code, and any regulations adopted thereto. Failure of the designated crematory manager or the licensed crematory to exercise that supervision or control shall constitute a ground for disciplinary action.

(c) A crematory may employ, in addition to the designated crematory manager, additional licensed crematory managers. However, only one licensed crematory manager may be appointed as the designated crematory manager of the crematory.

(Added by Stats. 2002, Ch. 825, Sec. 21. Effective January 1, 2003.)



9787.3

(a) Application for a crematory manager license shall be made in writing on the form provided by the bureau, verified by the applicant and filed at the principal office of the bureau. The application shall be accompanied by the fee fixed by this chapter.

(b) The applicant for a crematory manager license shall be at least 18 years of age, possess a high school diploma or its equivalent, shall not have committed acts or crimes constituting grounds for denial of licensure under Section 480, shall demonstrate compliance with the training and experience requirements established by the bureau, and shall be a resident of this state.

(c) The bureau shall grant a crematory manager license to any applicant who meets the requirements of this chapter and who has successfully passed the crematory manager examination administered by the bureau.

(d) Notwithstanding subdivision (c), until July 1, 2004, the bureau shall grant a crematory manager license to any applicant who meets the requirements of this chapter and can demonstrate that he or she has, prior to January 1, 2003, successfully passed the crematory manager examination administered by the bureau. Any person who is eligible to obtain a crematory manager license under this subdivision and who does not apply for a license by July 1, 2004, shall apply for and successfully pass the examination.

(Added by Stats. 2002, Ch. 825, Sec. 22. Effective January 1, 2003.)



9787.4

(a) No person shall engage in or conduct, or hold himself or herself out as engaging in or conducting, the activities of a crematory manager without holding a valid, unexpired crematory manager license issued by the bureau.

(b) No licensed crematory manager shall engage in or conduct, or hold himself or herself out as engaging in or conducting, the activities of a crematory manager without being employed by, or without being a sole proprietor, partner, or corporate officer of, a licensed crematory.

(Added by Stats. 2002, Ch. 825, Sec. 23. Effective January 1, 2003.)



9788

It is a misdemeanor for any person, firm, or corporation to cremate human remains or to engage in the disposition thereof without a valid, unexpired crematory license. Each cremation shall be a separate violation.

(Amended by Stats. 2003, Ch. 874, Sec. 32. Effective January 1, 2004.)



9789

A crematory licensee shall be subject to and shall be disciplined by the bureau in accordance with Article 6 (commencing with Section 9725).

(Amended by Stats. 2000, Ch. 568, Sec. 243. Effective January 1, 2001.)









CHAPTER 19.5 - Aircraft Repair

9790

As used in this chapter, the following definitions apply:

(a) To the extent applicable, the definitions which are now or may hereafter be set forth in Section 1301 of Title 49 of the United States Code are incorporated herein by reference.

(b) To the extent applicable, the definitions which are now or may hereafter be set forth in Sections 1.1, and 1.2 of Part 1 of Title 14 of the Code of Federal Regulations, are incorporated herein by reference.

(c) To the extent applicable, the definitions which are now or may hereafter be set forth in Chapter 2 (commencing with Section 1201) of Division 1 of the Commercial Code are incorporated herein by reference.

(d) “General aviation” means all aviation with the exception of air carrier and military aviation.

(e) “Repairperson” means any person engaged in the business of repairing general aviation aircraft.

(f) “Customer” means any person who requests a repairperson to do work on a general aviation aircraft which is in the possession of that person.

(g) “Certificated repair station” means a person or business entity which is the duly authorized holder of a Federal Aviation Administration certificated repair station designation pursuant to the provisions of Part 145 of Title 14 of the Code of Federal Regulations. A certificated repair station is a subcategory of a “repairperson.”

(h) “Certificated mechanic” means an individual person who is the duly authorized holder of a Federal Aviation Administration Mechanic Certificate, with either an “Airframe,” a “Powerplant,” or an “Inspection Authorization” rating, which has been issued to that person pursuant to the provisions of Part 65 of Title 14 of the Code of Federal Regulations. A certificated mechanic is a subcategory of a “repairperson.”

(i) “Fixed base operator” means a person or business entity which is the duly authorized holder of a business license issued by all applicable state or local governmental entities, to engage in the business of providing fuel, oil, storage, parking, cleaning, and other products and services for use in general aviation aircraft, or by customers utilizing general aviation aircraft. A fixed-base operator is a subcategory of a “repairperson.”

(j) A “noncertificated repairperson” means a repairperson that is not a certificated repair station, a certificated mechanic, nor a fixed-base operator. A noncertificated repairperson is a subcategory of a “repairperson.”

(k) The “FAA Aircraft Registry” means that particular system for the recording of conveyances and other documents which affect the title to, or any interest in, civil aircraft of the United States, which was originally created pursuant to Section 503 of the Federal Aviation Act of 1958 as set forth in Section 1403 of Title 49 of the United States Code and which is more specifically identified in Section 49.11 of Title 14 of the Code of Federal Regulations as:

FAA Aircraft Registry
Department of Transportation
P.O. Box 25504
Oklahoma City, OK 73125
or delivered to the Registry at:
6500 South MacArthur Boulevard
Oklahoma City, OK 73169

(Repealed and added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9791

This chapter applies only to work done on a general aviation aircraft with either an estimated cost or an actual cost of one hundred dollars ($100) or more.

(Repealed and added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9792

(a) It is the public policy of this state that parties to all business transactions, including those transactions which are the subject of this chapter, exhibit mutual financial responsibility with respect to one another. Accordingly, the existence of liens, the concurrence of liens, and the priorities of liens subject to this chapter are determined so as to implement this public policy.

(b) In addition, it is the public policy of this state that all persons engaged in the business of aviation be subject to the highest level of certification by the Federal Aviation Administration of the United States of America (hereafter “the FAA”) available to those persons, and further, that these certificated persons be subject to the highest level of FAA surveillance activities and enforcement proceedings. This certification and surveillance contributes substantially towards the protection of the public by attempting to assure continued and ongoing compliance with all applicable FAA standards and certification criteria. Accordingly, the existence of liens, concurrence of liens, and priorities of liens as set forth in this chapter are determined so as to implement this public policy.

(Repealed and added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9793

No repairperson shall commence work for compensation without specific authorization from the customer or his or her agent, in accordance with all of the following requirements:

(a) The repairperson shall give to the customer either of the following:

(1) A written estimated price for labor and parts for a specific job.

(2) A written estimate of the maximum cost for a specific job that does not differentiate between labor and parts, but which shall not be exceeded by the actual cost of the job, including labor and parts.

No work shall be done or parts supplied in excess of, or different from, the original written estimate without the separate oral or written consent of the customer. If the consent is oral, the repairperson shall make a notation on the work order and on the invoice of the date, time, name of person authorizing the additional work or change in work, and the telephone number called, if any, together with a specification of the additional parts and labor and the total additional cost.

(b) If it is necessary to disassemble a general aviation aircraft or its component in order to prepare a written estimated price for required work, the repairperson shall first give the customer a written estimated price for the disassembly and reassembly. The estimate shall also include the cost of parts and necessary labor to replace items such as gaskets and seals that are normally destroyed by disassembling the component. If the disassembling might prevent the restoration of the component to its former condition, the repairperson shall write that information on the work order containing the estimate before the work order is signed by the customer.

The repairperson shall inform the customer orally, and conspicuously in writing on the work order, of the maximum time it will take the repairperson to reassemble the aircraft or its component if the customer elects not to proceed with the work. The repairperson shall not charge the customer for more time than the specified maximum time if the customer elects not to proceed with the work.

(Amended by Stats. 1993, Ch. 589, Sec. 14. Effective January 1, 1994.)



9794

Any repairperson who gives an original estimate in good faith, shall not be obligated to complete a job within the quoted or written estimated price if additional, unforeseen work is necessary to complete the job and the customer refuses to consent to payment for the cost of that additional work.

(Repealed and added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9795

All work done by a repairperson, including all warranty work, shall be recorded on an invoice and shall describe all work done and parts supplied.

Work and parts shall be listed separately on the invoice, which shall also state separately the subtotal prices for work and for parts, not including sales tax, and shall state separately the sales tax, if any, applicable to each.

If any used, rebuilt, or reconditioned parts are supplied, the invoice shall clearly state that fact. If a part of a component system is composed of new and used, rebuilt, or reconditioned parts, the invoice shall clearly state that fact.

One copy of the invoice shall be given to the customer and one copy shall be retained by the repairperson.

(Repealed and added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9796

The invoice shall show the repairperson’s business name and address.

If the repairperson’s telephone number is on the invoice, it shall be the telephone number that appears in any advertisement or on an advertising sign, and shall be the same number as that listed for the repairperson’s firm name and address in the telephone directory, or on the telephone company records if the number is assigned to the repairperson subsequent to the publication of the telephone directory.

(Repealed and added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9797

Notwithstanding any provision to the contrary, upon authorization from the customer as to a specific job, a repairperson may work on an aircraft on a time and materials basis.

(Repealed and added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9798

(a) Sections 9793, 9794, 9795, and 9796 of this chapter shall not apply to services provided to a general aviation aircraft in distress which is in need of immediate work critical to its preservation and safety, for which consent cannot be expeditiously obtained. In all such instances, the work performed shall be done on a time and material basis, notwithstanding the absence of consent by the customer.

(b) In all instances in which the provisions of subdivision (a) are applicable, Sections 9798.1, 9798.2, 9798.3, and 9798.4 shall also be applicable.

(Repealed and added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9798.1

(a) Subject to the provisions set forth in this chapter, each repairperson shall have a special lien pursuant to Sections 2872 and 2875 of the Civil Code, upon the civil aircraft, engine, or aircraft appliance upon which the repairperson has bestowed labor or furnished material. The special lien shall be in an amount equal to the agreed upon value of the labor and material furnished, or in the absence of any agreement, for the reasonable value thereof.

(b) The statutory lien created pursuant to subdivision (a) is applicable to any civil aircraft engine, aircraft propeller, or aircraft appliance which is capable of having the ownership, or an interest in the ownership, affected by a conveyance, recorded at the FAA Aircraft Registry.

(c) The statutory lien created pursuant to subdivision (a) is not dependent upon possession by the repairperson of the property which is subject to the lien.

(d) The statutory lien created pursuant to subdivision (a) is dependent upon the recordation of the lien at the FAA Aircraft Registry in accordance with Section 9798.2.

(e) The statutory lien created pursuant to subdivision (a) is created by written contract between the parties but only if the written contract is signed by the customer, and predates the commencement of work for which the lien is applicable.

(f) The statutory lien created pursuant to subdivision (a) is in addition to the statutory lien created pursuant to Section 3051 of the Civil Code if:

(1) The repairperson is a certificated repair station.

(2) The repairperson is a certificated mechanic.

(3) The repairperson is a fixed-base operator.

(g) The statutory lien created pursuant to subdivision (a) is in addition to the statutory lien created pursuant to Chapter 5 (commencing with Section 1208.61) of Title 4 of Part 3 of the Code of Civil Procedure if:

(1) The repairperson is a certificated repair station.

(2) The repairperson is a certificated mechanic.

(3) The repairperson is a fixed-base operator.

(h) The statutory lien created pursuant to subdivision (a) shall not exist unless the repairperson has complied with all provisions of Sections 9793, 9794, 9795, 9796, 9797, and 9798.

(i) The statutory lien created pursuant to subdivision (a) shall not exist unless the repairperson complies with either of the following:

(1) The repairperson is insured pursuant to a policy of liability insurance predating the commencement of work for which the lien is applicable, which was applicable and in full force and effect, and contained no policy defenses with respect to the work for which the lien is applicable.

(2) The repairperson is the duly authorized holder of a written surety bond predating the commencement of the work for which the lien is applicable, which obligates the surety to satisfy any and all valid legal claims which may be asserted against the repairperson by the customer in an amount up to and including the value of the property to which the lien applies.

(j) Any statutory lien pursuant to Section 3051 of the Civil Code, and any statutory lien pursuant to Chapter 5 (commencing with Section 1208.61) of Title 4 of Part 3 of the Code of Civil Procedure, and any lien created by the written agreement of the parties pursuant to Section 2884 of the Civil Code, in addition to being dependent upon possession, shall be subject to the applicability of the Commercial Code and “financing statements” as described in Division 9 (commencing with Section 9101) of the Commercial Code may be filed in accordance with the provisions of the Commercial Code.

(Added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9798.2

(a) The statutory lien created pursuant to subdivision (a) of Section 9798.1 is not valid unless and until it is recorded with the FAA Aircraft Registry in the manner and in the form generally required for the “Recording of Aircraft Titles and Security Documents” pursuant to Part 49 of Title 14 of the Code of Federal Regulations.

(b) In addition to any requirements set forth in Part 49 of Title 14 of the Code of Federal Regulations, the statutory lien created pursuant to subdivision (a) of Section 9798.1 is valid upon recordation by the FAA Aircraft Registry of a written document entitled “NOTICE OF LIEN (PURSUANT TO CHAPTER 19.5 OF THE CALIFORNIA BUSINESS AND PROFESSIONS CODE).” This document shall be:

(1) Signed by the repairperson or by a duly authorized agent or attorney of the repairperson.

(2) Verified by the person signing the notice of lien upon that person’s personal knowledge of the matters stated in the notice of lien, and which shall affirmatively state: “Except as to those matters asserted as being upon my information and belief, I declare under penalty of perjury in accordance with the laws of the State of California and of the laws of the United States of America that the matters stated herein are true and correct; and, as to those matters asserted as being upon my information and belief, I declare under penalty of perjury in accordance with the laws of the State of California and of the United States of America that, upon reasonable inquiry, I honestly and genuinely believe these matters to be true as stated.”

(3) Contain the date, time, and place of signing of the notice of lien.

(c) The notice of lien referred to in subdivision (b) shall contain the following information:

(1) The United States Registration Number, make, model, and serial number of the aircraft subject to the lien.

(2) The name of the manufacturer, the model, and the serial number of all applicable engines, propellers, or appliances subject to the lien, to the extent they are not otherwise identifiable merely by reference to the Aircraft Registration Number.

(3) The name, address, and business telephone number of the repairperson asserting the lien.

(4) The name, address, and business telephone number of the registered owner of the civil aircraft or other property subject to the lien.

(5) The name, address, and business telephone number of the person consenting to the performance of the work giving rise to the lien.

(6) The amount of the lien, exclusive of prospective storage costs.

(7) A narrative statement describing the nature of the work accomplished.

(8) The affirmative statement that a copy of the notice of lien is concurrently being sent by United States mail, certified, return receipt requested with postage fully prepaid thereon, or by other comparable or more expeditious delivery services, to both the registered owner and to the person consenting to the work.

(9) The date of last services or materials provided.

(d) No notice of lien pursuant to subdivision (b) is valid unless it is presented for recording at the FAA Registry within 180 days of the completion of the work giving rise to the lien.

(Added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9798.3

(a) Any repairperson having perfected his or her statutory lien pursuant to Section 9798.2 shall be entitled to the ex parte issuance of an order to show cause why the aircraft or other property should not be sold at auction. The order to show cause shall be issued by the Superior Court of the State of California upon the filing in the superior court of a verified application for ex parte order to show cause why the aircraft or other property should not be sold at auction, which sets forth a true copy of the notice of lien described in Section 9798.2. The order to show cause shall set a hearing date not less than 20 days after the date of the order, upon which the customer, the registered owner, or any other person having an interest therein may present evidence to the court, by way of declarations under penalty of perjury, or oral testimony as may be authorized by the court, as to any reason why the aircraft or other property subject to the lien should not be sold at auction in accordance with the provisions pertaining to the enforcement of judgments generally within this state.

(b) The order to show cause shall be personally served upon the registered owner, the customer, and any other person then known to the repairperson to have an interest in the aircraft or other property subject to the lien within five days of the date of issuance of the order to show cause; and concurrent with all attempts to obtain personal service, a copy of the order to show cause shall be sent by United States mail, certified, return receipts requested, to each customer, the registered owner, and any other person or entity then known to the repair person to have an interest in the aircraft or other property subject to the lien or any other person who has registered a lien upon, conveyance of, or other interest in, the aircraft or other property subject to the lien with the FAA Aircraft Registry.

(c) At the hearing, the court shall have in rem jurisdiction with respect to the aircraft or other property subject to the lien, and shall have personal jurisdiction over all persons or entities appearing at the hearing, and may make orders and enter judgments in accordance with applicable law.

(d) The registered owner or customer of the aircraft or other property subject to the lien shall have a right of redemption in the full amount of all amounts due to the repairperson, to be paid in cash, or in the equivalent, to the repairperson at any time up to, but not including, the entering of any judgment affecting the title to the aircraft or other property subject to the lien.

(e) Any judgment entered by the court shall be deemed to be a “conveyance” within the meaning of subdivision (17) of Section 1301 of Title 49 of the United States Code, and shall be recordable at the FAA Aircraft Registry pursuant to Section 49.17 of Title 14 of the Code of Federal Regulations.

(f) Upon payment to the repairperson by or on behalf of the registered owner of the aircraft or other property subject to the lien, or by the customer, the repairperson shall cause to be filed with the FAA Aircraft Registry a notice of cancellation of lien. The filing of the notice of cancellation of lien shall terminate all interest of the repairperson that was otherwise subject to the notice of lien.

(g) In any action for the enforcement of the statutory lien provided by this chapter, the prevailing party or parties shall be entitled to recover from the nonprevailing party or parties such costs of suit and attorney fees as may be deemed by the court, in its discretion, to be just and reasonable.

(Added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)



9798.4

(a) The priority of liens set forth in this section supersedes the priority otherwise set forth in Section 2897 of the Civil Code.

(b) The time of creation of the lien shall be the time that the FAA Aircraft Registry actually records the notice of lien described in Section 9798.2.

(c) With respect to the subcategory of “repairpersons” as described in Section 9790, as between lien claimants of equal subcategory, different liens upon the same property have priority according to the time of their creation.

(d) With respect to the subcategories of “repairperson” as described in Section 9790 as between different liens upon the same property which are created within 30 days of one another:

(1) The lien of a certificated repair station has priority over the liens of all other repairpersons.

(2) The lien of a certificated mechanic has priority over the liens of all other repairpersons other than certificated repair stations.

(3) The liens of a fixed-base operator have priority over all other repairpersons other than certificated repair stations and certificated mechanics.

(Added by Stats. 1992, Ch. 1001, Sec. 2. Effective January 1, 1993.)






CHAPTER 20 - Electronic and Appliance Repair Dealers

ARTICLE 1 - General Provisions

9800

This chapter of the Business and Professions Code constitutes the chapter on electronic and appliance repair dealers. It may be cited as the Electronic and Appliance Repair Dealer Registration Law.

(Amended by Stats. 1972, Ch. 1288.)



9801

The following terms as used in this chapter have the meaning expressed in this section:

(a) “Person” includes a firm, partnership, association, limited liability company, or corporation.

(b) “Department” means the Department of Consumer Affairs.

(c) “Director” means the Director of Consumer Affairs.

(d) “Bureau” means the Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation.

(e) “Chief” means the Chief of the Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation.

(f) “Service dealer” means a person who, for compensation, engages in, or holds himself or herself out to the public as offering services in the business of:

(1) Repairing, servicing, or maintaining an electronic set normally used or sold for personal, family, household, or home office use.

(2) Installing, repairing, servicing, or maintaining equipment or a burglar alarm system for use in private motor vehicles.

(3) Installing, repairing, servicing, or maintaining television or radio receiver antennas, rotators, and accessories or direct satellite signal receiving equipment located on or adjacent to a residence and not involving a function that is subject to and regulated under the provisions of Chapter 9 (commencing with Section 7000).

(4) Repairing, servicing, or maintaining major appliances.

(g) “Equipment” for the purposes of this chapter means an electronic set, appliance, antenna, rotator, and accessories.

(h) “Electronic set” includes, but is not limited to, any television, radio, audio or video recorder or playback equipment, video camera, video game, video monitor, computer system, photocopier, or facsimile machine normally used or sold for personal, family, household, or home office use.

(i) “Appliance” or “major home appliance” includes, but is not limited to, any refrigerator, freezer, range, microwave oven, washer, dryer, dishwasher, trash compactor, or room air-conditioner normally used or sold for personal, family, household, or home office use, or for use in private motor vehicles.

(j) “Antenna” includes, but is not limited to, a resonant device designed especially for the purpose of capturing electromagnetic energy transmitted by direct satellite or commercial radio or television broadcasting facilities. An antenna and its associated accessories are not deemed to be a part of a set and shall be considered, under this section, to be located outside or in the attic of a residence.

(k) “Rotator,” when used in connection with an antenna installation or repair, includes, but is not limited to, an electromechanical device operated from a remote location to rotate an antenna on a horizontal plane. A rotator and its associated accessories are not deemed to be a part of a set and shall be considered under this section, with the exception of the directional control unit, to be located outside or in the attic of a residence.

(l) “Accessories,” when used in connection with an antenna or rotator installation or repair, includes, but is not limited to, masts, towers, clamps, guy wires, eye hooks, standoff insulators, roof saddles, vent pipe mounts, chimney mount kits, signal amplifiers/boosters, multiset couplers, transmission lines, control cables, directional control units, and other devices as may be used from time to time to effect installation or repair.

(m) “Computer system” includes, but is not limited to, a central processing unit that performs data manipulation functions, and any associated peripheral devices, including, but not limited to, keyboards, display terminals, printers, or disk drives.

(n) “Video game” includes, but is not limited to, any electronic amusement device that utilizes a computer, microprocessor, or similar electronic circuitry and its own cathode ray tube or a television set or a monitor.

(o) “Direct satellite signal receiving equipment” includes, but is not limited to, receivers, down converters, amplifiers, and audio or video processors related to the reception of audio, video, or data signals broadcasted or rebroadcasted by communication satellites located in space.

(p) “Electronic repair industry” means those activities defined in paragraph (1), (2), or (3) of subdivision (f).

(q) “Appliance repair industry” means those activities defined in paragraph (4) of subdivision (f).

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 57. Effective October 23, 2009.)



9802

This chapter does not apply to:

(a) Any employee of a service dealer while the employee is engaged in activities within the normal scope of the employer’s business.

(b) The repair, service, or maintenance of equipment used in commercial, nonresidential, industrial, or governmental establishments.

(c) The repair, services, or maintenance of equipment the ordinary and usual use of which requires a license or permit issued by the Federal Communications Commission.

(d) Any person licensed under Chapter 9 (commencing with Section 7000) as an electrical contractor (C10) or a low-voltage communications master contractor (C61-D05) and acting within the scope of his or her license.

(Amended by Stats. 1987, Ch. 422, Sec. 2.)



9804

No person who is licensed pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of this code shall be required to register under this chapter if such person’s activities are within the scope of his license; nor shall such person be prohibited from repairing, servicing, or maintaining equipment of any type, the installation of which may be performed under his license.

(Added by Stats. 1963, Ch. 1492.)



9805

No person registered under this chapter shall be required to apply for a license pursuant to Chapter 9 (commencing with Section 7000) if that person’s activities consist only of (a) installing satellite antenna systems on residential structures or property, or (b) installing, repairing, servicing, or maintaining televisions, or an electronic set normally used or sold for personal, family, household, or home office use, or any appliances, and that installation, repair, service, or maintenance is not subject to and regulated under Chapter 9.

(Amended by Stats. 1993, Ch. 1264, Sec. 33. Effective January 1, 1994.)



9806

(a) An automobile dealer or manufacturer, licensed pursuant to Chapter 4 (commencing with Section 11700) of Division 5 of the Vehicle Code shall not be required to be registered under this chapter where such dealer or manufacturer installs or replaces an electronic set or automobile burglar alarm as a function related to the sale or repair of a motor vehicle.

(b) No person registered pursuant to Chapter 20.3 (commencing with Section 9880) shall be required to register under this chapter where that person’s activities are within the scope of his or her registration and consist of installing an electronic set or automobile burglar alarm system for use in private motor vehicles.

(Amended by Stats. 1993, Ch. 1264, Sec. 34. Effective January 1, 1994.)



9807

(a) Notwithstanding any other law, a service dealer licensed under this chapter and authorized to engage in the electronic repair industry, as defined in subdivision (p) of Section 9801, may install, calibrate, service, maintain, and monitor ignition interlock devices.

(b) The bureau shall adopt regulations to implement this section consistent with the standards adopted by the Bureau of Automotive Repair and the Office of Traffic Safety under Section 9882.14.

(Amended by Stats. 2013, Ch. 319, Sec. 14. Effective January 1, 2014.)






ARTICLE 2 - Administration

9810

(a) There is in the Department of Consumer Affairs a Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation, under the supervision and control of the director. The director shall administer and enforce the provisions of this chapter and Chapter 3 (commencing with Section 19000) of Division 8.

(b) The Governor shall appoint, subject to confirmation by the Senate, a chief of the bureau at a salary to be fixed and determined by the director with the approval of the Director of Finance. The chief shall serve under the direction and supervision of the director and at the pleasure of the Governor.

(c) Every power granted to or duty imposed upon the director under this chapter and Chapter 3 (commencing with Section 19000) of Division 8 may be exercised or performed in the name of the director by a deputy or assistant director or by the chief, subject to conditions and limitations that the director may prescribe.

(d) Whenever the laws of this state refer to the Bureau of Electronic Repair Dealer Registration or the Bureau of Electronic and Appliance Repair, the reference shall be construed to be to the Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation.

(e) Notwithstanding any other law, the powers and duties of the Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation, as set forth in this chapter and Chapter 3 (commencing with Section 19000) of Division 8, shall be subject to review by the appropriate policy committees of the Legislature. The review shall be performed as if this chapter and Chapter 3 (commencing with Section 19000) of Division 8 were scheduled to be repealed on January 1, 2019.

(Amended by Stats. 2014, Ch. 428, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



9810.1

Protection of the public shall be the highest priority for the Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation in exercising its licensing, regulatory, and disciplinary functions under this chapter. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 59. Effective October 23, 2009.)



9811

The director, in accordance with the State Civil Service Act and Section 159.5, may appoint and fix the compensation of such clerical, inspection, investigation, and auditing personnel as well as a deputy chief, as may be necessary to carry out the provisions of this chapter. All such personnel shall perform their respective duties under the supervision and the direction of the chief.

(Amended by Stats. 1993, Ch. 1264, Sec. 37. Effective January 1, 1994.)



9812

The director shall gather evidence of violations of this chapter and of any regulation established hereunder, by any service dealer, whether registered or not, and by any employee, partner, officer, or member of any service dealer. The director shall, on his own initiative, conduct spot check investigations of service dealers throughout the State on a continuous basis.

(Added by Stats. 1963, Ch. 1492.)



9812.5

The director shall gather evidence of violations of this chapter and of any regulation established hereunder by any service contractor, whether registered or not, and by any employee, partner, officer, or member of any service contractor. The director shall, on his or her own initiative, conduct spot check investigations of service contractors throughout the state on a continuous basis. This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 428, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



9813

The director shall have the powers granted to the head of a department by, and shall conform to the provisions of Article 2 (commencing with Section 11180) of Chapter 2 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1963, Ch. 1492.)



9814

The director may establish and enforce regulations as may be reasonable for the conduct of service dealers and for the general enforcement of the various provisions of this chapter in the protection of the public. The director may, by regulation, define the scope of the terms described in subdivisions (g) to (q), inclusive, of Section 9801 to include items of the same general nature or class as those enumerated therein. The director shall distribute to each registered service dealer copies of this chapter and of the regulations thereunder. These regulations shall be adopted, amended, or repealed in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2002, Ch. 405, Sec. 18. Effective January 1, 2003.)



9814.5

The director may establish and enforce reasonable regulations for the conduct of service contractors, and for the general enforcement of the various provisions of this chapter in the protection of the public. The director shall distribute to each registered service contractor copies of this chapter and of the regulations adopted under this chapter. Regulations shall be adopted, amended, or repealed in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1997, Ch. 401, Sec. 35. Effective January 1, 1998.)






ARTICLE 3 - Registration Procedure

9830

Each service dealer shall pay the fee required by this chapter for each place of business and each drop-off location, as defined by bureau regulations, operated by him or her in this state and shall register with the bureau upon forms prescribed by the director. The forms shall contain sufficient information to identify the service dealer, including name, address, retail seller’s permit number, if a permit is required under the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code), a copy of the certificate of qualification as filed with the Secretary of State if the service dealer is a foreign corporation, and other identifying data to be prescribed by the bureau. If the business is to be carried on under a fictitious name, that fictitious name shall be stated. If the service dealer is a partnership, identifying data shall be stated for each partner. If the service dealer is a private company that does not file an annual report on Form 10-K with the Securities and Exchange Commission, data shall be included for each of the officers and directors of the company as well as for the individual in charge of each place of the service dealer’s business in the State of California, subject to any regulations the director may adopt. If the service dealer is a publicly held corporation or a private company that files an annual report on Form 10-K with the Securities and Exchange Commission, it shall be sufficient for purposes of providing data for each of the officers and directors of the corporation or company to file with the director the most recent annual report on Form 10-K that is filed with the Securities and Exchange Commission.

A service dealer who does not operate a place of business in this state, but who engages in the electronic repair industry or the appliance repair industry in this state, shall hold a valid registration issued by the bureau and shall pay the registration fee required by this chapter as if he or she had a place of business in this state.

(Amended by Stats. 1994, Ch. 1275, Sec. 47. Effective January 1, 1995.)



9830.5

(a) Each service contractor shall pay the fee required by this chapter for each place of business operated by him or her in this state and shall register with the bureau upon forms prescribed by the director. The forms shall contain sufficient information to identify the service contractor, including name, address, retail seller’s permit number, if a permit is required under the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code), a copy of the certificate of qualification as filed with the Secretary of State if the service contractor is a foreign corporation, and other identifying data to be prescribed by the bureau. If the business is to be carried on under a fictitious name, that fictitious name shall be stated. If the service contractor is a partnership, identifying data shall be stated for each partner. If the service contractor is a private company that does not file an annual report on Form 10-K with the Securities and Exchange Commission, data shall be included for each of the officers and directors of the company as well as for the individual in charge of each place of the service contractor’s business in the State of California, subject to any regulations the director may adopt. If the service contractor is a publicly held corporation or a private company that files an annual report on Form 10-K with the Securities and Exchange Commission, it shall be sufficient for purposes of providing data for each of the officers and directors of the corporation or company to file with the director the most recent annual report on Form 10-K that is filed with the Securities and Exchange Commission.

(b) A service contractor who does not operate a place of business in this state but who sells, issues, or administers service contracts in this state, shall hold a valid registration issued by the bureau and shall pay the registration fee required by this chapter as if he or she had a place of business in this state.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 428, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



9831

Upon receipt of the form properly filled out and receipt of the required fee, the director shall, provided the applicant has not committed acts or crimes constituting grounds for denial of licensure under Section 480, issue the registration and send a proof of issuance to the service dealer. The director shall by regulation prescribe conditions upon which a person whose registration has previously been revoked or has previously been denied, may have his or her registration issued.

(Amended by Stats. 2007, Ch. 354, Sec. 44. Effective January 1, 2008.)



9832

(a) Registrations issued under this chapter shall expire no more than 12 months after the issue date. The expiration date of registrations shall be set by the director in a manner to best distribute renewal procedures throughout the year.

(b) To renew an unexpired registration, the service dealer shall, on or before the expiration date of the registration, apply for renewal on a form prescribed by the director, and pay the renewal fee prescribed by this chapter.

(c) To renew an expired registration, the service dealer shall apply for renewal on a form prescribed by the director, pay the renewal fee in effect on the last regular renewal date, and pay all accrued and unpaid delinquency and renewal fees.

(d) Renewal is effective on the date that the application is filed, the renewal fee is paid, and all delinquency fees are paid.

(e) For purposes of implementing the distribution of the renewal of registrations throughout the year, the director may extend by not more than six months, the date fixed by law for renewal of a registration, except that in that event any renewal fee that may be involved shall be prorated in a manner that no person shall be required to pay a greater or lesser fee than would have been required had the change in renewal dates not occurred.

(Amended by Stats. 1997, Ch. 401, Sec. 37. Effective January 1, 1998.)



9832.5

(a) Registrations issued under this chapter shall expire no more than 12 months after the issue date. The expiration date of registrations shall be set by the director in a manner to best distribute renewal procedures throughout the year.

(b) To renew an unexpired registration, the service contractor shall, on or before the expiration date of the registration, apply for renewal on a form prescribed by the director, and pay the renewal fee prescribed by this chapter.

(c) To renew an expired registration, the service contractor shall apply for renewal on a form prescribed by the director, pay the renewal fee in effect on the last regular renewal date, and pay all accrued and unpaid delinquency and renewal fees.

(d) Renewal is effective on the date that the application is filed, the renewal fee is paid, and all delinquency fees are paid.

(e) For purposes of implementing the distribution of the renewal of registrations throughout the year, the director may extend, by not more than six months, the date fixed by law for renewal of a registration, except that, in that event, any renewal fee that may be involved shall be prorated in such a manner that no person shall be required to pay a greater or lesser fee than would have been required had the change in renewal dates not occurred.

(f) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 428, Sec. 5. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



9833

A registrant shall notify the bureau in writing, within 30 days, of any change to the information provided by the form specified in Section 9830. A service dealer shall not be required to notify the bureau of employee changes. The director shall make regulations prescribing the procedure for keeping the registration information current.

(Amended by Stats. 2001, Ch. 306, Sec. 34. Effective January 1, 2002.)






ARTICLE 4 - Offenses Against the Chapter

9840

It shall be unlawful to act as a service dealer without first having registered in accordance with the provisions of this chapter and unless such registration is currently valid.

(Amended by Stats. 1978, Ch. 1161.)



9841

(a) The director may deny, suspend, revoke, or place on probation the registration of a service dealer for any of the following acts or omissions done by himself or herself or any employee, partner, officer, or member of the service dealer and related to the conduct of his or her business:

(1) Making or authorizing any statement or advertisement that is untrue or misleading, and that is known, or which by the exercise of reasonable care should be known, to be untrue or misleading.

(2) Making any false promises of a character likely to influence, persuade, or induce a customer to authorize the repair, installation, service, or maintenance of the equipment as specified by this chapter.

(3) Any other conduct that constitutes fraud or dishonest dealing.

(4) Conduct constituting incompetence or negligence.

(5) Failure to comply with the provisions of this chapter or any regulation, rule, or standard established pursuant to this chapter.

(6) Any willful departure from or disregard of accepted trade standards for good and workmanlike installation or repair.

(7) Conviction of a crime that has a substantial relationship to the qualifications, functions and duties of a registrant under this chapter, in which event the record of the conviction shall be conclusive evidence thereof.

(8) A violation of any order of the bureau made pursuant to this chapter.

(b) The director may also deny, or may suspend, revoke, or place on probation, the registration of a service dealer if the applicant or registrant, as the case may be, has committed acts or crimes constituting grounds for denial of licensure under Section 480.

(c) The director may also deny, or may suspend, revoke, or place on probation, the registration of a service dealer if the applicant or registrant, as the case may be, will be or is holding the registration for the benefit of a former registrant whose registration has been suspended or revoked and who will continue to have some involvement in the applicant’s or new registrant’s business.

(Amended by Stats. 2007, Ch. 354, Sec. 46. Effective January 1, 2008.)



9842

All work done by a service dealer shall be recorded on an invoice in such detail as is required by regulations issued by the director and shall describe all service work done and all parts supplied. If any used parts are supplied, the invoice shall clearly state that fact. One copy shall be given to the customer and one copy shall be retained by the service dealer for a period of at least three years.

(Amended by Stats. 1993, Ch. 1264, Sec. 43. Effective January 1, 1994.)



9843

The service dealer shall return replaced parts to the customer excepting such parts as may be exempted from this requirement by regulations of the director and excepting such parts as the service dealer needs to return to the manufacturer or distributor under a warranty arrangement.

(Added by Stats. 1963, Ch. 1492.)



9844

An initial written estimate for the cost of repair shall be given to the customer before performing any repairs. The written estimate shall include all costs for parts and labor, and the service dealer may not charge for work done or parts supplied in excess of the estimate without the previous consent of the customer. The service dealer may charge a reasonable fee for services provided in determining the nature of the malfunction in preparation of a written estimate for repair. The service dealer shall advise the customer in writing of the amount of the fee prior to a repair made in the residence, before removal of the consumer goods from the customer’s residence, or upon acceptance of the goods at the repair facility or registered location.

(Amended by Stats. 1986, Ch. 207, Sec. 5.)



9844.1

The charge for the installation of any equipment subject to the requirements of this chapter shall be given to the customer in writing prior to making the installation. Whenever the charge for installation is included in the sale price of the item and is not separately stated, or whenever the charge for installation is reduced as an incentive to effectuate the purchase and sale, the bureau may determine the reasonable charge attributable to the installation for purposes of enforcement.

(Added by Stats. 1986, Ch. 207, Sec. 6.)



9844.5

No lien or other right to maintain possession of the equipment pending payment of charges for repair or installation, including those arising from Chapter 6 (commencing with Section 3046) of Title 14, Part 4, Division 3 of the Civil Code, shall exist where the total charges levied for the repair or installation of such equipment exceeds the higher of (1) any amount estimated in writing pursuant to Section 9844, or (2) a written revision of such estimate signed and dated by the owner of the equipment, or in lieu thereof an oral revision of the written estimate, authorized by the owner and fully documented by the service dealer.

(Amended by Stats. 1986, Ch. 207, Sec. 7.)



9845

A service dealer may not make the compensation of any employee, partner, officer, or member dependent upon the value of parts replaced in any equipment by, or with the consent of, such employee, partner, officer, subcontractor, or member. This does not include the sale of equipment as defined in subdivision (h) of Section 9801.

(Amended by Stats. 1993, Ch. 1264, Sec. 44. Effective January 1, 1994.)



9846

The use of “guarantee” and words of like import shall conform to the regulations adopted by the director.

(Added by Stats. 1963, Ch. 1492.)



9847

Each service dealer shall maintain all records that are required by the regulations adopted to carry out the provisions of this chapter for a period of at least three years. These records shall be open for reasonable inspection by the director or other law enforcement officials.

(Amended by Stats. 1993, Ch. 1265, Sec. 3. Effective January 1, 1994.)



9847.5

(a) Each service contractor shall maintain those records as are required by the regulations adopted to carry out the provisions of this chapter for a period of at least three years. These records shall be open for reasonable inspection by the director or other law enforcement officials.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 428, Sec. 6. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



9848

All proceedings to deny registration or suspend, revoke, or place on probation a registration shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2007, Ch. 354, Sec. 48. Effective January 1, 2008.)



9849

(a) The expiration of a valid registration shall not deprive the director of jurisdiction to proceed with any investigation or hearing on a cease and desist order against a service dealer or service contractor or to render a decision to suspend, revoke, or place on probation a registration.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 99) by Stats. 2014, Ch. 428, Sec. 7. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 8 of Stats. 2014, of Ch. 428.)



9849-1

(a) The expiration of a valid registration shall not deprive the director of jurisdiction to proceed with any investigation or hearing on a cease and desist order against a service dealer or to render a decision to suspend, revoke, or place on probation a registration.

(b) This section shall become operative on January 1, 2019.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 100) by Stats. 2014, Ch. 428, Sec. 8. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions.)



9850

Any person who fails to comply with the provisions of this chapter or of the regulations made pursuant to this chapter is guilty of a misdemeanor and punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment not exceeding six months, or by both such fine and imprisonment.

(Amended by Stats. 1993, Ch. 1264, Sec. 46. Effective January 1, 1994.)



9851

(a) The superior court in and for the county wherein any person carries on, or attempts to carry on, business as a service dealer or service contractor in violation of the provisions of this chapter, or any regulation thereunder, shall, on application of the director, issue an injunction or other appropriate order restraining that conduct.

(b) The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of an adequate remedy at law or irreparable injury.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 101) by Stats. 2014, Ch. 428, Sec. 9. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 10 of Stats. 2014, Ch. 428.)



9851-1

(a) The superior court in and for the county wherein any person carries on, or attempts to carry on, business as a service dealer in violation of the provisions of this chapter, or any regulation thereunder, shall, on application of the director, issue an injunction or other appropriate order restraining that conduct.

(b) The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of an adequate remedy at law or irreparable injury.

(c) This section shall become operative on January 1, 2019.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 102) by Stats. 2014, Ch. 428, Sec. 10. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions.)



9852

No person required to have a valid registration under the provisions of this chapter shall have the benefit of any lien for labor or materials or the right to sue on a contract for repairs or installation done by such individual, unless he or she has such a valid registration.

(Amended by Stats. 1986, Ch. 207, Sec. 8.)



9853

(a) A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions, and duties of a service dealer or service contractor is deemed to be a conviction within the meaning of this article. The director may suspend, revoke, or place on probation a registration, or may deny registration, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code, allowing that person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 103) by Stats. 2014, Ch. 428, Sec. 11. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 12 of Stats. 2014, Ch. 428.)



9853-1

(a) A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge substantially related to the qualifications, functions, and duties of a service dealer is deemed to be a conviction within the meaning of this article. The director may suspend, revoke, or place on probation a registration, or may deny registration, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing that person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(b) This section shall become operative on January 1, 2019.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 104) by Stats. 2014, Ch. 428, Sec. 12. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions.)






ARTICLE 4.5 - Service Contractors

9855

The definitions used in this section shall govern the construction and terms as used in this chapter:

(a) “Service contract” means a contract in writing to perform, over a fixed period of time or for a specified duration, services relating to the maintenance, replacement, or repair of an electronic set or appliance, as defined by this chapter, and their accessories or of furniture, jewelry, lawn and garden equipment, power tools, fitness equipment, telephone equipment, small kitchen appliances and tools, optical products, or home health care products, and may include provisions for incidental payment of indemnity under limited circumstances, including, but not limited to, power surges, food spoilage, or accidental damage from handling. “Service contract” shall not include a contract in writing to maintain structural wiring associated with the delivery of cable, telephone, or other broadband communications services. “Service contract” shall not include a contract in which a consumer agrees to pay a provider of vision care services for a discount on optical products or contact lenses for a specified duration.

(b) “Service contract administrator” or “administrator” means a person who performs or arranges the collection, maintenance, or disbursement of moneys to compensate any party for claims or repairs pursuant to a service contract, and who also performs or arranges any of the following activities on behalf of service contract sellers:

(1) Providing service contract sellers with service contract forms.

(2) Participating in the adjustment of claims arising from service contracts.

(3) Arranging on behalf of service contract sellers the insurance required by Section 9855.2.

A service contract administrator shall not be an obligor on a service contract unless all service contracts under which the service contract administrator is obligated to perform are insured under a service contract reimbursement insurance policy.

(c) (1) “Service contract seller” or “seller” means a person who sells or offers to sell a service contract to a service contractholder, including a person who is the obligor under a service contract sold by the seller, manufacturer, or repairer of the product covered by the service contract.

(2) “Service contract seller” or “seller” also means a third party, including an obligor, who is not the seller, manufacturer, or repairer of the product. However, a third party shall not be an obligor on a service contract unless the obligor obtains a service contract reimbursement insurance policy for all service contracts under which the third party is obligated under the terms of a service contract.

(3) “Service contract seller” or “seller” shall not include the following:

(A) A bank or bank holding company, or the subsidiary or affiliate of either, or a financial institution, licensed under state or federal law, selling or offering to sell a service contract unless that entity is financially and legally obligated under the terms of a service contract.

(B) An electrical device manufacturer or electrical contractor who constructs, installs, or services electrical devices, which include any unit of an electrical system intended to carry electrical energy as part of a building’s electrical system, including raceways, conductors, invertors, conduit, wires, switches, or other similar devices.

(d) “Service contractholder” means a person who purchases or receives a service contract from a service contract seller.

(e) “Service contractor” means a service contract administrator or a service contract seller.

(f) “Service contract reimbursement insurance policy” means a policy of insurance issued by an insurer admitted to do business in this state providing coverage for all obligations and liabilities incurred by a service contract seller under the terms of the service contracts sold in this state by the service contract seller to a service contractholder. The service contract reimbursement insurance policy shall either cover all service contracts sold or specifically cover those contracts sold to residents of the State of California.

(g) “Obligor” is the entity financially and legally obligated under the terms of a service contract.

(h) “Optical products” means prescription and nonprescription eyewear. “Optical products” shall not include contact lenses of any kind.

(i) The terms “consumer goods,” “manufacturer,” “retail seller,” “retailer,” and “sale” shall have the same meanings ascribed to them in Section 1791 of the Civil Code.

(Amended by Stats. 2013, Ch. 421, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.05

On and after January 1, 2000, for the purposes of this chapter, “service contract” also includes a service contract as described in subdivision (e) of Section 12741 of the Insurance Code.

(Added by Stats. 1998, Ch. 1075, Sec. 1. Effective January 1, 1999. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.1

(a) It shall be unlawful for any person to act as a service contractor in this state unless that person first registers with the bureau in accordance with the provisions of this chapter and maintains a valid registration.

(b) Except as expressly provided in this chapter, service contractors registered in accordance with the provisions of this chapter shall be exempt from all provisions of the Insurance Code.

(Amended by Stats. 2010, Ch. 543, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.15

A service contract administrator who is an obligor on a service contract and is registered as a service contract administrator may perform all the functions permitted by a seller and shall not be required to register separately as a seller.

(Added by Stats. 2010, Ch. 543, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.2

(a) A service contract seller shall not issue, sell, or offer for sale a service contract unless the obligor under the service contract has complied with one of the following requirements:

(1) Files with the director one of the following:

(A) The most recent annual report on Form 10-K required by the Securities and Exchange Commission, reflecting a net worth greater than the sum of the deferred revenues from service contracts in force. If the service contractor is a foreign corporation that files a comparable audited financial statement with its home government or with the United States government, the director may deem that statement an acceptable substitute for Form 10-K.

(B) The most recent audited financial statement reflecting a net worth of not less than one hundred million dollars ($100,000,000). The financial statement shall be certified by a certified public accountant who is licensed in the state where the service contract seller maintains its principal place of business or the seller’s state of domestic incorporation.

(2) Obtains a service contract reimbursement insurance policy.

(3) Sells service contracts that are administered by a service contract administrator who has obtained a service contract reimbursement insurance policy covering the seller’s service contracts.

(4) Maintains and annually verifies to the director a funded account held in escrow equal to a minimum of 25 percent of the deferred revenues from the service contracts in force.

(b) A service contract administrator shall not administer service contracts sold in this state unless a service contract reimbursement insurance policy covering these service contracts has been obtained.

(Amended by Stats. 2010, Ch. 543, Sec. 4. Effective January 1, 2011. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.3

(a) The service contract form to be issued by the service contractor shall be filed with the director by the service contractor prior to its use.

(b) Every service contract administrator shall file with its application for registration, and thereafter, with its application for registration renewal, a service contract reimbursement insurance policy.

(c) Every service contract seller shall file with his or her application for registration, and thereafter with his or her application for registration renewal, one of the following:

(1) The most recent annual report on Form 10-K required by the Securities and Exchange Commission, reflecting a net worth greater than the sum of the deferred revenues from service contracts in force. If the service contractor is a foreign corporation that files a comparable audited financial statement with its home government or with the United States government, the director may deem that statement an acceptable substitute for Form 10-K.

(2) A service contract reimbursement insurance policy.

(3) Evidence that his or her service contracts are administered by a service contract administrator who has obtained a service contract reimbursement insurance policy covering the seller’s service contracts.

(4) Evidence of a funded account held in escrow equal to a minimum of 25 percent of the deferred revenues from the service contracts in force.

(Amended by Stats. 1997, Ch. 401, Sec. 48. Effective January 1, 1998. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.4

(a) The service contract reimbursement insurance policy shall cover the obligations of the service contract seller under the service contracts sold during the period of time that the service contract reimbursement insurance policy was in force. The service contract reimbursement insurance policy shall either cover all service contracts sold or specifically cover those contracts sold to residents of the State of California.

(b) A service contract reimbursement insurance policy shall contain a provision under which the insurer shall notify the bureau in writing of the termination or nonrenewal of the service contract reimbursement insurance policy.

(c) Upon the effective date of the termination or cancellation of a service contractor’s service contract reimbursement insurance policy, the registration of the service contractors whose service contracts are covered thereby shall be automatically suspended, unless the affected service contractors have filed with the director, prior to the date of the termination or cancellation of the service contract reimbursement insurance policy, a new service contract reimbursement insurance policy or otherwise meet one of the requirements of Section 9855.2. Upon receipt of a written request from the service contractor, the director may delay the suspension of a service contractor’s registration for no more than 60 days. Following the automatic suspension, an administrative hearing shall be provided upon written request to the director in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1993, Ch. 1265, Sec. 7. Effective January 1, 1994. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.5

A service contractor shall comply with the provisions of Sections 1794.4 and 1794.41 of the Civil Code.

(Added by Stats. 1993, Ch. 1265, Sec. 7. Effective January 1, 1994. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.6

Where a service contractholder cancels a service contract in accordance with Section 1794.41 of the Civil Code and the refund due is not paid to the service contractholder or credited to his or her account within 30 days after the service contractor receives written notice of cancellation, the amount of the required refund or credit shall bear interest, payable to the service contractholder, at the rate of 10 percent per annum for each additional 30 days or fraction thereof.

(Amended by Stats. 2006, Ch. 538, Sec. 18. Effective January 1, 2007. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.7

The director may deny, or may suspend, revoke, or place on probation the registration of a service contractor for any act, omission, or crime that is committed by the service contractor or any employee, partner, officer, or agent of the service contractor for any of the following reasons:

(a) Any conduct that constitutes fraud or dishonest dealing.

(b) Conviction of a crime that has a substantial relationship to the qualifications, functions and duties of a registrant under this chapter, in which event the record of conviction shall be conclusive evidence thereof.

(c) Assisting in or abetting the violation of, or conspiring to violate, any provision of this article, or of regulations adopted under this article.

(Amended by Stats. 2007, Ch. 354, Sec. 55. Effective January 1, 2008. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.8

(a) The director may issue a citation to the service contractor for any of the following reasons:

(1) Violation of subdivision (a) of Section 9855.3 or Section 9855.5, or any regulation adopted thereunder.

(2) Upon a determination by the director that the service contractor has committed a violation by (A) making or authorizing statements or advertisements which are untrue or misleading; or (B) making false promises of a character likely to influence, persuade, or induce a customer to purchase a service contract as provided by this chapter.

(3) For purposes of this section, a violation consists of a single publication or single course of conduct that is determined by the director to be untrue or misleading.

(b) The citation may contain an order of abatement and an order to pay an administrative fine assessed by the director.

(1) Each citation shall be in writing and shall describe with particularity the nature of the violation, including a specific reference to the provision of law determined to have been violated.

(2) Where appropriate, the citation shall contain an order of abatement fixing a reasonable time for abatement of the violation.

(3) A citation or fine assessment issued pursuant to a citation shall inform the service contractor that if he or she desires a hearing to contest the finding of a violation, that hearing shall be requested by written notice to the bureau within 30 days of the date of issuance of the citation or assessment. If a hearing is not requested pursuant to this section, payment of any fine shall not constitute an admission of the violation charged. Hearings shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(4) (A) In addition to requesting a hearing as provided for herein, the service contractor may request a citation review conference with the director or his or her designee regarding the acts charged in the citation. A citation review conference shall be requested by written notice to the bureau within 20 days of the date of the issuance of the citation or assessment.

(B) The director or his or her designee shall hold a citation review conference within 60 days from the receipt of the request. At the conclusion of the citation review conference, the director or his or her designee shall state, in writing, the reasons for his or her action and transmit a copy of his or her findings and decision to the service contractor.

(5) The failure of a service contractor to pay a fine within 30 days of the date of assessment, unless the citation is being appealed, may result in disciplinary action being taken by the director. Where a citation is not contested and a fine is not paid, the full amount of the assessed fine shall be added to the fee for renewal of the registration. A registration shall not be renewed without payment of the renewal fee and fine.

(c) Where a citation includes an administrative fine, it shall be issued in accordance with the following procedures:

(1) For the first citation, the director may assess an administrative fine of not less than one hundred dollars ($100) but not more than five hundred dollars ($500).

(2) For the second citation issued during any one-year period, the director may assess an administrative fine of not less than five hundred dollars ($500) but not more than one thousand dollars ($1,000).

(3) For the third citation issued during any two-year period, the director may assess an administrative fine of not less than one thousand dollars ($1,000) but not more than two thousand dollars ($2,000).

(4) For the fourth violation of subdivision (a) of Section 9855.3 or of Section 9855.5, or any regulation adopted thereunder, during any two-year period, the director may either assess an administrative fine of not less than one thousand dollars ($1,000) but not more than two thousand dollars ($2,000) or suspend, revoke, or place on probation a registration of the service contractor.

(Amended by Stats. 2007, Ch. 354, Sec. 56. Effective January 1, 2008. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.85

Unless otherwise lawfully transacting the business of insurance pursuant to a certificate of authority issued pursuant to Section 700 of the Insurance Code for the appropriate class, a service contract administrator or third-party seller acting as an obligor on a service contract without having a service contract reimbursement insurance policy covering all service contracts under which the service contract administrator or third-party seller is obligated shall be deemed to be unlawfully transacting the business of insurance and shall be subject to subdivision (b) of Section 700 and Section 12921.8 of the Insurance Code.

(Added by Stats. 2010, Ch. 543, Sec. 5. Effective January 1, 2011. Repealed as of January 1, 2019, pursuant to Section 9855.9.)



9855.9

This article shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 428, Sec. 13. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Article 4.5, commencing with Section 9855.)






ARTICLE 5 - Informal Adjustment of Complaints

9860

(a) The director shall establish procedures for accepting complaints from the public against any service dealer or service contractor.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 105) by Stats. 2014, Ch. 428, Sec. 14. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 15 of Stats. 2014, Ch. 428.)



9860-1

(a) The director shall establish procedures for accepting complaints from the public against any service dealer.

(b) This section shall become operative on January 1, 2019.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 106) by Stats. 2014, Ch. 428, Sec. 15. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions.)



9861

If the complaint does not appear to state any violations of this chapter or of the regulations made pursuant to this chapter, the director shall so advise the complainant and take no further action.

(Added by Stats. 1963, Ch. 1492.)



9862

If a complaint indicates a possible violation of this chapter or of the regulations adopted pursuant to this chapter, the director may advise the service dealer of the contents of the complaint and, if the service dealer is so advised, the director shall make a summary investigation of the facts after the service dealer has had reasonable opportunity to reply thereto.

(Amended by Stats. 1994, Ch. 1275, Sec. 52. Effective January 1, 1995.)



9862.5

(a) If a complaint indicates a possible violation of this chapter or of the regulations adopted pursuant to this chapter, the director may advise the service contractor of the contents of the complaint and, if the service contractor is so advised, the director shall make a summary investigation of the facts after the service contractor has had reasonable opportunity to reply thereto.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 428, Sec. 16. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



9863

(a) If, upon summary investigation, it appears probable to the director that a violation of this chapter, or the regulations thereunder, has occurred, the director, in his or her discretion, may suggest measures that in the director’s judgment would compensate the complainant for the damages he or she has suffered as a result of the alleged violation. If the service dealer or service contractor accepts the director’s suggestions and performs accordingly, the director shall give that fact due consideration in any subsequent disciplinary proceeding. If the service dealer or service contractor declines to abide by the suggestions of the director, the director may investigate further and may institute disciplinary proceedings in accordance with the provisions of this chapter.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 108) by Stats. 2014, Ch. 428, Sec. 17. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 18 of Stats. 2014, Ch. 428.)



9863-1

(a) If, upon summary investigation, it appears probable to the director that a violation of this chapter, or the regulations thereunder, has occurred, the director, in his or her discretion, may suggest measures that in the director’s judgment would compensate the complainant for the damages he or she has suffered as a result of the alleged violation. If the service dealer accepts the director’s suggestions and performs accordingly, the director shall give that fact due consideration in any subsequent disciplinary proceeding. If the service dealer declines to abide by the suggestions of the director, the director may investigate further and may institute disciplinary proceedings in accordance with the provisions of this chapter.

(b) This section shall become operative on January 1, 2019.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 109) by Stats. 2014, Ch. 428, Sec. 18. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions.)






ARTICLE 6 - Revenue

9870

All fees collected pursuant to this chapter shall be paid into the State Treasury to the credit of the Electronic and Appliance Repair Fund, which fund is hereby created.

(Amended by Stats. 1978, Ch. 1161.)



9871

The director shall report to the State Controller at the beginning of each month, for the month preceding, the amount and source of all revenue received by the bureau pursuant to this chapter, and at that time shall pay the entire amount thereof into the State Treasury for credit to the Electronic and Appliance Repair Fund.

(Amended by Stats. 1978, Ch. 1161.)



9872

The money in the Electronic and Appliance Repair Fund necessary for the administration of the bureau and the administration of this chapter shall be used for such purposes.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 60. Effective October 23, 2009.)



9873

The fees prescribed by this chapter shall be set by the director by regulation, according to the following schedule:

(a) (1) The initial registration fee for an electronic repair industry service dealer or for an appliance repair industry service dealer is not more than one hundred sixty-five dollars ($165) for each place of business in this state. The initial registration fee for a service contractor is not more than seventy-five dollars ($75) for each place of business in this state.

(2) The initial registration fee for a person who engages in business as both an electronic repair industry service dealer and an appliance repair industry service dealer is not more than three hundred twenty-five dollars ($325) for each place of business in this state. The initial registration fee for a person who is a service contractor and engages in business as either an electronic repair industry service dealer or an appliance repair industry service dealer is not more than two hundred forty dollars ($240) for each place of business in this state.

(3) The initial registration fee for a person who engages in both the electronic repair industry and the appliance repair industry as a service dealer and is a service contractor is not more than four hundred dollars ($400) for each place of business in this state.

(4) A service dealer or service contractor who does not operate a place of business in this state, but engages in the electronic repair industry, the appliance repair industry, or sells, issues, or administers service contracts in this state shall pay the registration fee specified herein as if he or she had a place of business in this state.

(b) (1) The annual registration renewal fee for an electronic repair industry service dealer or for an appliance repair industry service dealer is not more than one hundred sixty-five dollars ($165) for each place of business in this state, if renewed prior to its expiration date. The annual registration renewal fee for a service contractor is seventy-five dollars ($75) for each place of business in this state, if renewed prior to its expiration date.

(2) The annual renewal fee for a service dealer who engages in the business as both an electronic repair industry service dealer and an appliance repair industry service dealer is not more than three hundred dollars ($300) for each place of business in this state.

(3) The annual renewal fee for a service dealer who engages in the electronic repair industry and the appliance repair industry and is a service contractor is not more than three hundred seventy-five dollars ($375) for each place of business in this state.

(4) A service dealer or service contractor who does not operate a place of business in this state, but who engages in the electronic repair industry, the appliance repair industry, or sells or issues service contracts in this state shall pay the registration fee specified herein as if he or she had a place of business in this state.

(c) The delinquency fee is an amount equal to 50 percent of the renewal fee for a license in effect on the date of renewal of the license, except as otherwise provided in Section 163.5.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2019, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 110) by Stats. 2014, Ch. 428, Sec. 19. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 20 of Stats. 2014, Ch. 428.)



9873-1

The fees prescribed by this chapter shall be set by the director by regulation, according to the following schedule:

(a) The initial registration fee for an electronic repair industry service dealer or for an appliance repair industry service dealer is not more than one hundred sixty-five dollars ($165) for each place of business in this state. The initial registration fee for a person who engages in business as both an electronic repair industry service dealer and an appliance repair industry service dealer is not more than three hundred twenty-five dollars ($325).

(b) The annual registration renewal fee for an electronic repair industry service dealer or for an appliance repair industry service dealer is not more than one hundred sixty-five dollars ($165) for each place of business in this state, if renewed prior to its expiration date. The annual renewal fee for a service dealer who engages in the business as both an electronic repair industry service dealer and an appliance repair industry service dealer is not more than three hundred dollars ($300).

(c) The delinquency fee is an amount equal to 50 percent of the renewal fee for a license in effect on the date of renewal of the license, except as otherwise provided in Section 163.5.

(d) This section shall become operative on January 1, 2019.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 111) by Stats. 2014, Ch. 428, Sec. 20. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions.)



9874

All salaries, expenses, or costs incurred or sustained pursuant to this chapter shall be payable only out of the Electronic and Appliance Repair Fund.

(Amended by Stats. 1978, Ch. 1161.)









CHAPTER 20.1 - Motor Vehicle Replacement Parts

9875

As used in this chapter, the following definitions shall apply:

(a) “Insurer” includes an insurance company and any person authorized to represent the insurer with respect to a claim.

(b) “Aftermarket crash part” means a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels.

(c) “Nonoriginal equipment manufacturer (Non-OEM) aftermarket crash part” means aftermarket crash parts not made for or by the manufacturer of the motor vehicle.

(Added by Stats. 1989, Ch. 817, Sec. 2.)



9875.1

No insurer shall require the use of nonoriginal equipment manufacturer aftermarket crash parts in the repair of an insured’s motor vehicle, unless the consumer is advised in a written estimate of the use of nonoriginal equipment manufacturer aftermarket crash parts before repairs are made. In all instances where nonoriginal equipment manufacturer aftermarket crash parts are intended for use by an insurer:

(a) The written estimate shall clearly identify each such part with the name of its nonoriginal equipment manufacturer or distributor.

(b) A disclosure document containing the following information in 10-point type or larger type shall be attached to the insured’s copy of the estimate: “This estimate has been prepared based on the use of crash parts supplied by a source other than the manufacturer of your motor vehicle. Any warranties applicable to these replacement parts are provided by the manufacturer or distributor of the parts, rather than by the original manufacturer of your vehicle.”

(Added by Stats. 1989, Ch. 817, Sec. 2.)



9875.2

Any violation of this chapter shall be enforced by the penalties provided in Section 790.06 of the Insurance Code.

(Added by Stats. 1989, Ch. 817, Sec. 2.)






CHAPTER 20.3 - Automotive Repair

ARTICLE 1 - General Provisions

9880

This chapter constitutes the chapter on automotive repair dealers. It may be cited as the Automotive Repair Act.

(Added by Stats. 1971, Ch. 1578.)



9880.1

The following definitions apply for the purposes of this chapter:

(a) “Automotive repair dealer” means a person who, for compensation, engages in the business of repairing or diagnosing malfunctions of motor vehicles.

(b) “Chief” means the Chief of the Bureau of Automotive Repair.

(c) “Bureau” means the Bureau of Automotive Repair.

(d) “Motor vehicle” means a passenger vehicle required to be registered with the Department of Motor Vehicles and all motorcycles whether or not required to be registered by the Department of Motor Vehicles.

(e) “Repair of motor vehicles” means all maintenance of and repairs to motor vehicles performed by an automotive repair dealer including automotive body repair work, but excluding those repairs made pursuant to a commercial business agreement and also excluding repairing tires, changing tires, lubricating vehicles, installing light bulbs, batteries, windshield wiper blades and other minor accessories, cleaning, adjusting, and replacing spark plugs, replacing fan belts, oil, and air filters, and other minor services, which the director, by regulation, determines are customarily performed by gasoline service stations.

No service shall be designated as minor, for purposes of this section, if the director finds that performance of the service requires mechanical expertise, has given rise to a high incidence of fraud or deceptive practices, or involves a part of the vehicle essential to its safe operation.

(f) “Person” includes firm, partnership, association, limited liability company, or corporation.

(g) An “automotive technician” is an employee of an automotive repair dealer or is that dealer, if the employer or dealer repairs motor vehicles and who for salary or wage performs maintenance, diagnostics, repair, removal, or installation of any integral component parts of an engine, driveline, chassis or body of any vehicle, but excluding repairing tires, changing tires, lubricating vehicles, installing light bulbs, batteries, windshield wiper blades, and other minor accessories; cleaning, replacing fan belts, oil and air filters; and other minor services which the director, by regulation, determines are customarily performed by a gasoline service station.

(h) “Director” means the Director of Consumer Affairs.

(i) “Commercial business agreement” means an agreement, whether in writing or oral, entered into between a business or commercial enterprise and an automobile repair dealer, prior to the repair which is requested being made, which agreement contemplates a continuing business arrangement under which the automobile repair dealer is to repair any vehicle covered by the agreement, but does not mean any warranty or extended service agreement normally given by an automobile repair facility to its customers.

(j) “Customer” means the person presenting a motor vehicle for repair and authorizing the repairs to that motor vehicle. “Customer” shall not mean the automotive repair dealer providing the repair services or an insurer involved in a claim that includes the motor vehicle being repaired or an employee or agent or a person acting on behalf of the dealer or insurer.

(Amended by Stats. 2004, Ch. 874, Sec. 1. Effective January 1, 2005.)



9880.2

The following persons are exempt from the requirement of registration:

(a) An employee of an automotive repair dealer if the employee repairs motor vehicles only as an employee.

(b) A person who solely engages in the business of repairing the motor vehicles of one or more commercial, industrial, or governmental establishments.

(c) A person who is registered pursuant to Chapter 20 (commencing with Section 9800) and whose work is limited to the installation or replacement of a motor vehicle radio, antenna, audio recorder, audio playback equipment, ignition interlock device, or burglar alarm.

(d) A person whose primary business is the wholesale supply of new or rebuilt automotive parts who solely engages in the remachining of individual automotive parts without compensation for warranty adjustments to those parts and who does not engage in repairing or diagnosing malfunctions of motor vehicles or motorcycles. “Primary business” means the business that accounts for the majority of the company’s gross sales. “Wholesale supply” means the sale, by a seller who possesses a California Resale Permit, of automotive parts to a retailer or jobber for the purpose of resale. However, a person described in this subdivision, prior to commencing work, shall do both of the following:

(1) Provide a notice containing the bureau’s toll-free telephone number to the customer that the person is not regulated by the bureau.

(2) Provide a written description of the remachining services to be performed to the customer.

(Amended by Stats. 2012, Ch. 661, Sec. 16. Effective January 1, 2013.)



9880.3

Protection of the public shall be the highest priority for the Bureau of Automotive Repair in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 36. Effective January 1, 2003.)






ARTICLE 2 - Administration

9882

(a) There is in the Department of Consumer Affairs a Bureau of Automotive Repair under the supervision and control of the director. The duty of enforcing and administering this chapter is vested in the chief who is responsible to the director. The director may adopt and enforce those rules and regulations that he or she determines are reasonably necessary to carry out the purposes of this chapter and declaring the policy of the bureau, including a system for the issuance of citations for violations of this chapter as specified in Section 125.9. These rules and regulations shall be adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Notwithstanding any other law, the powers and duties of the bureau, as set forth in this article and under the Automotive Repair Act, shall be subject to review by the appropriate policy committees of the Legislature. In that review, the bureau shall have the burden of demonstrating a compelling public need for the continued existence of the bureau and its regulatory program, and that its function is the least restrictive regulation consistent with the public health, safety, and welfare. The review shall be performed as if this chapter were scheduled to be repealed as of January 1, 2019.

(Amended by Stats. 2014, Ch. 255, Sec. 1. Effective January 1, 2015.)



9882.1

The director in accordance with the State Civil Service Act, Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code, may appoint and fix the compensation of such clerical, inspection, investigation, and auditing personnel, as well as an assistant chief, as may be necessary to carry out the provisions of this chapter except as otherwise provided by Section 159.5. All such personnel shall perform their respective duties under the supervision and the direction of the chief.

(Added by Stats. 1971, Ch. 1578.)



9882.2

The Governor shall appoint, subject to confirmation by the Senate, a chief of the bureau at a salary to be fixed and determined by the director with the approval of the Director of Finance. The chief shall serve under the direction and supervision of the director and at the pleasure of the Governor.

(Amended by Stats. 2014, Ch. 255, Sec. 2. Effective January 1, 2015.)



9882.3

Every power granted to or duty imposed upon the director under this chapter may be exercised or performed in the name of the director by a deputy or assistant director or by the chief, subject to such conditions and limitations as the director may prescribe.

(Added by Stats. 1971, Ch. 1578.)



9882.4

The director shall keep a complete record of all registered automotive repair dealers showing the names and addresses of all such dealers. A copy of the roster shall be made available to any person requesting it upon the payment of such sum as shall be established by the chief as sufficient to cover the costs thereof. The bureau shall send to registered automotive repair dealers, at least twice a year, a newsletter which may describe recently adopted regulations, proposed regulations, disciplinary hearings, and any other information that the director shall determine will assist the bureau in its enforcement program.

(Added by Stats. 1971, Ch. 1578.)



9882.5

The director shall on his or her own initiative or in response to complaints, investigate on a continuous basis and gather evidence of violations of this chapter and of any regulation adopted pursuant to this chapter, by any automotive repair dealer or automotive technician, whether registered or not, and by any employee, partner, officer, or member of any automotive repair dealer. The director shall establish procedures for accepting complaints from the public against any dealer or automotive technician. The director may suggest measures that, in the director’s judgment, would compensate for any damages suffered as a result of an alleged violation. If the dealer accepts the suggestions and performs accordingly, such fact shall be given due consideration in any subsequent disciplinary proceeding.

(Amended by Stats. 1998, Ch. 879, Sec. 24. Effective January 1, 1999.)



9882.14

(a) The bureau shall cooperate with the Office of Traffic Safety and adopt standards for the installation, maintenance, and servicing of ignition interlock devices by automotive repair dealers.

(b) The manufacturers of ignition interlock devices shall comply with standards established by the bureau for the installation of those ignition interlock devices.

(c) The bureau may charge manufacturers of certified interlock ignition devices a fee to recover the cost of monitoring installation standards.

(Amended by Stats. 2012, Ch. 661, Sec. 17. Effective January 1, 2013.)






ARTICLE 3 - Registration Procedure

9884

(a) An automotive repair dealer shall pay the fee required by this chapter for each place of business operated by the dealer in this state and shall register with the director upon forms prescribed by the director. The forms shall contain sufficient information to identify the automotive repair dealer, including name, address of each location, a statement by the dealer that each location is in an area that, pursuant to local zoning ordinances, permits the operation of a facility for the repair of motor vehicles, the dealer’s retail seller’s permit number, if a permit is required under the Sales and Use Tax Law (Part 1 (commencing with Section 6001), Division 2, Revenue and Taxation Code), and other identifying data that are prescribed by the director. If the business is to be carried on under a fictitious name, the fictitious name shall be stated. To the extent prescribed by the director, an automotive repair dealer shall identify the owners, directors, officers, partners, members, trustees, managers, and any other persons who directly or indirectly control or conduct the business. The forms shall include a statement signed by the dealer under penalty of perjury that the information provided is true.

(b) A state agency is not authorized or required by this section to enforce a city, county, regional, air pollution control district, or air quality management district rule or regulation regarding the site or operation of a facility that repairs motor vehicles.

(Amended by Stats. 1999, Ch. 983, Sec. 11. Effective January 1, 2000.)



9884.1

Any business maintaining more than one automotive repair facility shall be permitted to file a single application annually, which along with the other information required by this article, clearly indicates the location of, and the individual in charge of, each facility. In that case, fees shall be paid for each location.

(Amended by Stats. 1992, Ch. 674, Sec. 1. Effective January 1, 1993.)



9884.2

Upon receipt of the form properly filled out and receipt of the required fee, the director shall issue the registration and send a proof of issuance to the automotive repair dealer. The director shall by regulation prescribe conditions that he or she determines are necessary to ensure future compliance with this chapter, upon which a person, whose registration has previously been revoked or has previously been denied or who has committed acts prohibited by Section 9884.7 while an automotive repair dealer or mechanic or while an employee, partner, officer or member of an automotive repair dealer, may have his or her registration issued.

(Amended by Stats. 2009, Ch. 307, Sec. 95. Effective January 1, 2010.)



9884.3

Every registration shall cease to be valid one year from the last day of the month in which registration was issued unless the automotive repair dealer has paid the renewal fee required by this chapter.

(Amended by Stats. 1998, Ch. 970, Sec. 206. Effective January 1, 1999.)



9884.4

A registration shall cease to be valid when the director finds that any of the information provided by the form specified in Section 9884, which the director by regulation deems material, ceases to be current.

(Added by Stats. 1971, Ch. 1578.)



9884.5

A registration that is not renewed within three years following its expiration shall not be renewed, restored, or reinstated thereafter, and the delinquent registration shall be canceled immediately upon expiration of the three-year period.

An automotive repair dealer whose registration has been canceled by operation of this section shall obtain a new registration only if he or she again meets the requirements set forth in this chapter relating to registration, is not subject to denial under Section 480, and pays the applicable fees.

An expired registration may be renewed at any time within three years after its expiration upon the filing of an application for renewal on a form prescribed by the bureau and the payment of all accrued renewal and delinquency fees. Renewal under this section shall be effective on the date on which the application is filed and all renewal and delinquency fees are paid. If so renewed, the registration shall continue in effect through the expiration date of the current registration year as provided in Section 9884.3, at which time the registration shall be subject to renewal.

(Added by Stats. 1998, Ch. 970, Sec. 206.5. Effective January 1, 1999.)



9884.6

(a) It is unlawful for any person to be an automotive repair dealer unless that person has registered in accordance with this chapter and unless that registration is currently valid.

(b) A person who, for compensation, adjusts, installs, or tests retrofit systems for purposes of Chapter 6 (commencing with Section 44200) of Part 5 of Division 26 of the Health and Safety Code is an automotive repair dealer for purposes of this chapter.

(Amended by Stats. 1985, Ch. 1138, Sec. 1.)



9884.7

(a) The director, where the automotive repair dealer cannot show there was a bona fide error, may deny, suspend, revoke, or place on probation the registration of an automotive repair dealer for any of the following acts or omissions related to the conduct of the business of the automotive repair dealer, which are done by the automotive repair dealer or any automotive technician, employee, partner, officer, or member of the automotive repair dealer.

(1) Making or authorizing in any manner or by any means whatever any statement written or oral which is untrue or misleading, and which is known, or which by the exercise of reasonable care should be known, to be untrue or misleading.

(2) Causing or allowing a customer to sign any work order that does not state the repairs requested by the customer or the automobile’s odometer reading at the time of repair.

(3) Failing or refusing to give to a customer a copy of any document requiring his or her signature, as soon as the customer signs the document.

(4) Any other conduct that constitutes fraud.

(5) Conduct constituting gross negligence.

(6) Failure in any material respect to comply with the provisions of this chapter or regulations adopted pursuant to it.

(7) Any willful departure from or disregard of accepted trade standards for good and workmanlike repair in any material respect, which is prejudicial to another without consent of the owner or his or her duly authorized representative.

(8) Making false promises of a character likely to influence, persuade, or induce a customer to authorize the repair, service, or maintenance of automobiles.

(9) Having repair work done by someone other than the dealer or his or her employees without the knowledge or consent of the customer unless the dealer can demonstrate that the customer could not reasonably have been notified.

(10) Conviction of a violation of Section 551 of the Penal Code.

Upon denying a registration, the director shall notify the applicant thereof, in writing, by personal service or mail addressed to the address of the applicant set forth in the application, and the applicant shall be given a hearing under Section 9884.12 if, within 30 days thereafter, he or she files with the bureau a written request for hearing, otherwise the denial is deemed affirmed.

(b) Except as provided for in subdivision (c), if an automotive repair dealer operates more than one place of business in this state, the director pursuant to subdivision (a) shall only suspend, revoke, or place on probation the registration of the specific place of business which has violated any of the provisions of this chapter. This violation, or action by the director, shall not affect in any manner the right of the automotive repair dealer to operate his or her other places of business.

(c) Notwithstanding subdivision (b), the director may suspend, revoke, or place on probation the registration for all places of business operated in this state by an automotive repair dealer upon a finding that the automotive repair dealer has, or is, engaged in a course of repeated and willful violations of this chapter, or regulations adopted pursuant to it.

(Amended by Stats. 2009, Ch. 307, Sec. 96. Effective January 1, 2010.)



9884.76

Notwithstanding Section 9889.20, an automotive repair dealer who prepares a written estimate for repairs pursuant to Section 9884.9 that includes replacement of a deployed airbag that is part of an inflatable restraint system, and who fails to restore the airbag that is part of an inflatable restraint system to its original operating condition, where the customer has paid for the replacement of the deployed airbag as provided in the estimate, is guilty of a misdemeanor punishable by a fine of five thousand dollars ($5,000) or by imprisonment in a county jail for one year, or by both that fine and imprisonment.

(Added by Stats. 2011, Ch. 430, Sec. 1. Effective January 1, 2012.)



9884.8

All work done by an automotive repair dealer, including all warranty work, shall be recorded on an invoice and shall describe all service work done and parts supplied. Service work and parts shall be listed separately on the invoice, which shall also state separately the subtotal prices for service work and for parts, not including sales tax, and shall state separately the sales tax, if any, applicable to each. If any used, rebuilt, or reconditioned parts are supplied, the invoice shall clearly state that fact. If a part of a component system is composed of new and used, rebuilt or reconditioned parts, that invoice shall clearly state that fact. The invoice shall include a statement indicating whether any crash parts are original equipment manufacturer crash parts or nonoriginal equipment manufacturer aftermarket crash parts. One copy of the invoice shall be given to the customer and one copy shall be retained by the automotive repair dealer.

(Amended by Stats. 2000, Ch. 336, Sec. 1. Effective January 1, 2001.)



9884.9

(a) The automotive repair dealer shall give to the customer a written estimated price for labor and parts necessary for a specific job. No work shall be done and no charges shall accrue before authorization to proceed is obtained from the customer. No charge shall be made for work done or parts supplied in excess of the estimated price without the oral or written consent of the customer that shall be obtained at some time after it is determined that the estimated price is insufficient and before the work not estimated is done or the parts not estimated are supplied. Written consent or authorization for an increase in the original estimated price may be provided by electronic mail or facsimile transmission from the customer. The bureau may specify in regulation the procedures to be followed by an automotive repair dealer if an authorization or consent for an increase in the original estimated price is provided by electronic mail or facsimile transmission. If that consent is oral, the dealer shall make a notation on the work order of the date, time, name of person authorizing the additional repairs, and telephone number called, if any, together with a specification of the additional parts and labor and the total additional cost, and shall do either of the following:

(1) Make a notation on the invoice of the same facts set forth in the notation on the work order.

(2) Upon completion of the repairs, obtain the customer’s signature or initials to an acknowledgment of notice and consent, if there is an oral consent of the customer to additional repairs, in the following language:

“I acknowledge notice and oral approval of an increase in the original estimated price.

_____

_____

(signature or initials)”

Nothing in this section shall be construed as requiring an automotive repair dealer to give a written estimated price if the dealer does not agree to perform the requested repair.

(b) The automotive repair dealer shall include with the written estimated price a statement of any automotive repair service that, if required to be done, will be done by someone other than the dealer or his or her employees. No service shall be done by other than the dealer or his or her employees without the consent of the customer, unless the customer cannot reasonably be notified. The dealer shall be responsible, in any case, for any service in the same manner as if the dealer or his or her employees had done the service.

(c) In addition to subdivisions (a) and (b), an automotive repair dealer, when doing auto body or collision repairs, shall provide an itemized written estimate for all parts and labor to the customer. The estimate shall describe labor and parts separately and shall identify each part, indicating whether the replacement part is new, used, rebuilt, or reconditioned. Each crash part shall be identified on the written estimate and the written estimate shall indicate whether the crash part is an original equipment manufacturer crash part or a nonoriginal equipment manufacturer aftermarket crash part.

(d) A customer may designate another person to authorize work or parts supplied in excess of the estimated price, if the designation is made in writing at the time that the initial authorization to proceed is signed by the customer. The bureau may specify in regulation the form and content of a designation and the procedures to be followed by the automotive repair dealer in recording the designation. For the purposes of this section, a designee shall not be the automotive repair dealer providing repair services or an insurer involved in a claim that includes the motor vehicle being repaired, or an employee or agent or a person acting on behalf of the dealer or insurer.

(Amended by Stats. 2004, Ch. 874, Sec. 2. Effective January 1, 2005.)



9884.10

Upon request of the customer at the time the work order is taken, the automotive repair dealer shall return replaced parts to the customer at the time of the completion of the work excepting such parts as may be exempt because of size, weight, or other similar factors from this requirement by regulations of the department and excepting such parts as the automotive repair dealer is required to return to the manufacturer or distributor under a warranty arrangement. If such parts must be returned to the manufacturer or distributor, the dealer at the time the work order is taken shall offer to show, and upon acceptance of such offer or request shall show, such parts to the customer upon completion of the work, except that the dealer shall not be required to show a replaced part when no charge is being made for the replacement part.

(Added by Stats. 1971, Ch. 1578.)



9884.11

Each automotive repair dealer shall maintain any records that are required by regulations adopted to carry out this chapter. Those records shall be open for reasonable inspection by the chief or other law enforcement officials. All of those records shall be maintained for at least three years.

(Amended by Stats. 1992, Ch. 674, Sec. 2. Effective January 1, 1993.)



9884.12

All proceedings to deny, suspend, revoke, or place on probation a registration shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2009, Ch. 307, Sec. 97. Effective January 1, 2010.)



9884.13

The expiration of a valid registration shall not deprive the director or chief of jurisdiction to proceed with any investigation or disciplinary proceeding against an automotive repair dealer or to render a decision invalidating a registration temporarily or permanently.

(Added by Stats. 1971, Ch. 1578.)



9884.14

The superior court in and for the county wherein any person carries on, or attempts to carry on, a business as an automotive repair dealer or as a mechanic in violation of the provisions of this chapter, or any regulation made pursuant to this chapter, shall, on application of the director or the chief, issue an injunction or other appropriate order restraining such conduct. This section shall be cumulative to and shall not prohibit the enforcement of any other law.

The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director or chief shall not be required to allege facts necessary to show or tending to show lack of an adequate remedy at law or irreparable injury.

(Amended by Stats. 1982, Ch. 517, Sec. 39.)



9884.15

The director may file charges with the district attorney or city attorney against any automotive repair dealer who violates the provisions of this chapter or any regulation made pursuant to this chapter.

(Added by Stats. 1971, Ch. 1578.)



9884.16

No person required to have a valid registration under the provisions of this chapter shall have the benefit of any lien for labor or materials or the right to sue on a contract for motor vehicle repairs done by him unless he has such a valid registration.

(Added by Stats. 1971, Ch. 1578.)



9884.17

The bureau shall design and approve of a sign which shall be placed in all automotive repair dealer locations in a place and manner conspicuous to the public. That sign shall give notice that inquiries concerning service may be made to the bureau and shall contain the telephone number and Internet Web site address of the bureau. The sign shall also give notice that the customer is entitled to a return of replaced parts upon his or her request therefor at the time the work order is taken.

(Amended by Stats. 2004, Ch. 572, Sec. 3. Effective January 1, 2005.)



9884.18

Nothing in the provisions of this chapter shall prohibit the bringing of a civil action against an automotive repair dealer by an individual.

(Added by Stats. 1971, Ch. 1578.)



9884.19

The bureau may adopt, amend or repeal in accordance with the provisions of Chapter 4.5 (commencing with Section 11371), Part 1, Division 3, Title 2 of the Government Code such regulations as may be reasonably necessary to carry out the provisions of this chapter in the protection of the public from fraudulent or misleading advertising by an automotive repair dealer, including formulation of definitions, to the extent feasible, of the terms “fraud,” “guarantee,” and words of like import, and of “negligence,” and guidelines for the suspension and revocation of licenses. The bureau shall distribute to each registered repair dealer copies of this chapter and of the regulations adopted pursuant to this chapter.

(Added by Stats. 1971, Ch. 1578.)



9884.20

All accusations against automotive repair dealers shall be filed within three years after the performance of the act or omission alleged as the ground for disciplinary action, except that with respect to an accusation alleging fraud or misrepresentation as a ground for disciplinary action, the accusation may be filed within two years after the discovery, by the bureau, of the alleged facts constituting the fraud or misrepresentation.

(Added by Stats. 2007, Ch. 354, Sec. 65. Effective January 1, 2008.)



9884.21

(a) Notwithstanding any other provision of law, the director may, in his or her sole discretion, issue a probationary registration to an applicant subject to terms and conditions deemed appropriate by the director, including, but not limited to, the following:

(1) Continuing medical, psychiatric, or psychological treatment.

(2) Ongoing participation in a specified rehabilitation program.

(3) Abstention from the use of alcohol or drugs.

(4) Compliance with all provisions of this chapter.

(b) (1) Notwithstanding any other provision of law, and for purposes of this section, when deciding whether to issue a probationary registration, the director shall request that an applicant with a dismissed conviction provide proof of that dismissal and shall give special consideration to applicants whose convictions have been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(2) The director shall also take into account and consider any other reasonable documents or individual character references provided by the applicant that may serve as evidence of rehabilitation as deemed appropriate by the director.

(c) The director may modify or terminate the terms and conditions imposed on the probationary registration upon receipt of a petition from the applicant or registrant.

(d) For purposes of issuing a probationary registration to qualified new applicants, the director shall develop standard terms of probation that shall include, but not be limited to, the following:

(1) A three-year limit on the individual probationary registration.

(2) A process to obtain a standard registration for applicants who were issued a probationary registration.

(3) Supervision requirements.

(4) Compliance and quarterly reporting requirements.

(Added by Stats. 2008, Ch. 675, Sec. 13. Effective January 1, 2009.)



9884.22

(a) Notwithstanding any other provision of law, the director may revoke, suspend, or deny at any time any registration required by this article on any of the grounds for disciplinary action provided in this article. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all the powers granted therein.

(b) The director may deny a registration to an applicant on any of the grounds specified in Section 480.

(c) In addition to the requirements provided in Sections 485 and 486, upon denial of an application for registration to an applicant, the director shall provide a statement of reasons for the denial that does the following:

(1) Evaluates evidence of rehabilitation submitted by the applicant, if any.

(2) Provides the director’s criteria relating to rehabilitation, formulated pursuant to Section 482, that takes into account the age and severity of the offense, and the evidence relating to participation in treatment or other rehabilitation programs.

(3) If the director’s decision was based on the applicant’s prior criminal conviction, justifies the director’s denial of a registration and conveys the reasons why the prior criminal conviction is substantially related to the qualifications, functions, or duties of a registered automotive repair dealer.

(d) Commencing July 1, 2009, all of the following shall apply:

(1) If the denial of a registration is due at least in part to the applicant’s state or federal criminal history record, the director shall, in addition to the information provided pursuant to paragraph (3) of subdivision (c), provide to the applicant a copy of his or her criminal history record if the applicant makes a written request to the director for a copy, specifying an address to which it is to be sent.

(A) The state or federal criminal history record shall not be modified or altered from its form or content as provided by the Department of Justice.

(B) The criminal history record shall be provided in such a manner as to protect the confidentiality and privacy of the applicant’s criminal history record and the criminal history record shall not be made available by the director to any employer.

(C) The director shall retain a copy of the applicant’s written request and a copy of the response sent to the applicant, which shall include the date and the address to which the response was sent.

(2) The director shall make that information available upon request by the Department of Justice or the Federal Bureau of Investigation.

(e) Notwithstanding Section 487, the director shall conduct a hearing of a registration denial within 90 days of receiving an applicant’s request for a hearing. For all other hearing requests, the director shall determine when the hearing shall be conducted.

(Added by Stats. 2008, Ch. 675, Sec. 14. Effective January 1, 2009.)






ARTICLE 4 - Revenue

9886

All fees and revenues collected pursuant to this chapter and Chapter 5 (commencing with Section 44000) of Part 5 of Division 26 of the Health and Safety Code shall be paid into the State Treasury to the credit of the Vehicle Inspection and Repair Fund, which is hereby created.

(Amended by Stats. 1988, Ch. 1544, Sec. 1.)



9886.1

The director shall report to the Controller at the beginning of each month, for the month preceding, the amount and source of all fees and revenues received by the department pursuant to this chapter and Chapter 5 (commencing with Section 44000) of Part 5 of Division 26 of the Health and Safety Code, and at that time shall pay the entire amount of those fees and revenues into the State Treasury for credit to the Vehicle Inspection and Repair Fund.

(Amended by Stats. 1988, Ch. 1544, Sec. 2.)



9886.2

The money in the Vehicle Inspection and Repair Fund necessary for the administration of this chapter and Chapter 5 (commencing with Section 44000) of Part 5 of Division 26 of the Health and Safety Code is available to the department, when appropriated for those purposes.

(Amended by Stats. 1998, Ch. 970, Sec. 207. Effective January 1, 1999.)



9886.3

The fees prescribed by this chapter shall be set by the director in an amount estimated to provide for the administration of this chapter within the limits of the following schedule:

(a) The automotive repair dealer registration fee is not more than two hundred dollars ($200), for each place of business in this state.

(b) The annual renewal fee for an automotive repair dealer registration shall not be more than two hundred dollars ($200) for each place of business in this state, if renewed prior to its expiration date.

(c) The renewal fee for a registration that is not renewed prior to its expiration date shall be 11/2 times the renewal fee required for a registration renewal prior to its expiration date, but not more than the renewal fee plus fifty dollars ($50).

(Amended by Stats. 1991, Ch. 386, Sec. 2.)



9886.4

All salaries, expenses, or costs incurred or sustained pursuant to this chapter and Chapter 5 (commencing with Section 44000) of Part 5 of Division 26 of the Health and Safety Code shall be payable only out of the Vehicle Inspection and Repair Fund.

(Amended by Stats. 1988, Ch. 1544, Sec. 4.)






ARTICLE 5 - Licenses

9887.1

The director shall have the authority to issue licenses for official lamp and brake adjusting stations and shall license lamp and brake adjusters. The licenses shall be issued in accordance with this chapter and regulations adopted by the director pursuant thereto. The director shall establish by regulation the terms of adjusters’ licenses as are necessary for the practical administration of the provisions relating to adjusters, but those terms shall not be for less than one nor more than four years. Licenses may be renewed upon application and payment of the renewal fees if the application for renewal is made within the 30-day period prior to the date of expiration. Persons whose licenses have expired shall immediately cease the activity requiring a license, but the director shall accept applications for renewal during the 30-day period following the date of expiration if they are accompanied by a new license fee. In no case shall a license be renewed where the application is received more than 30 days after the date of expiration.

(Amended by Stats. 1990, Ch. 1433, Sec. 1.)



9887.2

Each application for a new or renewal license shall be accompanied by a fee of ten dollars ($10) for a new license or five dollars ($5) for a renewal license. The application shall be made upon a form furnished by the director. It shall contain such information concerning the applicant’s background and experience as the director may prescribe, in addition to other information required by law. No license as a lamp or brake adjuster shall be issued or renewed unless the applicant has demonstrated his or her experience and qualifications in accordance with such standards and examinations as the director may prescribe.

(Amended by Stats. 1990, Ch. 1433, Sec. 2.)



9887.3

(a) Licenses issued by the director shall not be transferable.

(b) In the event of a change of name of a licensee, not involving a change of ownership, or of a change of address of a licensed station, the license shall be returned to the director for cancellation, and a new license application form shall be submitted. The director shall cancel the returned license and issue a new license for the unexpired term without fee.

(c) If the owner of a licensed station desires to vacate the license in favor of another license permitting a greater or lesser scope of activity, the license to be vacated shall be returned to the director for cancellation and an application shall be submitted for the new license accompanied by the ten-dollar ($10) new license fee.

(d) In the event of loss, destruction, or mutilation of a license issued by the director, the person to whom it was issued may obtain a duplicate upon furnishing satisfactory proof of such fact and paying a fee of two dollars ($2). Any person who loses a license issued by the director and who, after obtaining a duplicate, finds the original license shall immediately surrender the original license to the director.

(Amended by Stats. 1972, Ch. 967.)



9887.4

It is unlawful to violate any regulation adopted by the director pursuant to Articles 5, 6, and 7 of this chapter.

(Added by Stats. 1971, Ch. 1578.)






ARTICLE 6 - Lamp and Brake Adjusting Stations

9888.1

As used in this chapter:

(a) “Station” means a lamp adjusting station or a brake adjusting station.

(b) “Licensed station” means a station licensed by the bureau pursuant to this chapter.

(c)  “Licensed adjuster” means a person licensed by the bureau for adjusting lamps in licensed lamp adjusting stations or for adjusting brakes in licensed brake adjusting stations.

(Amended by Stats. 1990, Ch. 1433, Sec. 4.)



9888.2

The director shall adopt regulations which prescribe the equipment and other qualifications of any station as a condition to licensing the station as an official station for adjusting lamps or brakes and shall prescribe the qualifications of adjusters employed therein.

After consulting with the Department of the California Highway Patrol, the director may, by regulation, approve testing and calibrating equipment, which is capable of measuring or calibrating the standards imposed by statute and by rules and regulations, for use in official stations, and may approve the testing laboratories and the equipment they use to certify the performance of testing and calibrating equipment.

(Amended by Stats. 1990, Ch. 1433, Sec. 5.)



9888.3

No person shall operate an “official” lamp or brake adjusting station unless a license therefor has been issued by the director. No person shall issue, or cause or permit to be issued, any certificate purporting to be an official lamp adjustment certificate unless he or she is a licensed lamp adjuster or an official brake adjustment certificate unless he or she is a licensed brake adjuster.

(Amended by Stats. 1990, Ch. 1433, Sec. 6.)



9888.4

An owner of a fleet of three or more vehicles who is not an interstate carrier may be licensed by the director as a licensed station, if the owner complies with the rules and regulations of the bureau. Those fleet owner stations shall not certify the adjustment of lamps or brakes except on vehicles which constitute the owner’s fleet.

(Amended by Stats. 1990, Ch. 1433, Sec. 7.)






ARTICLE 7 - Denial, Suspension and Revocation

9889.1

Any license issued pursuant to Articles 5 and 6, may be suspended or revoked by the director. The director may refuse to issue a license to any applicant for the reasons set forth in Section 9889.2. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all the powers granted therein.

(Added by Stats. 1971, Ch. 1578.)



9889.2

The director may deny a license if the applicant or any partner, officer, or director thereof:

(a) Fails to meet the qualifications established by the bureau pursuant to Articles 5 and 6 of this chapter for the issuance of the license applied for.

(b) Was previously the holder of a license issued under this chapter which license has been revoked and never reissued or which license was suspended and the terms of the suspension have not been fulfilled.

(c) Has committed any act which, if committed by any licensee, would be grounds for the suspension or revocation of a license issued pursuant to this chapter.

(d) Has committed any act involving dishonesty, fraud, or deceit whereby another is injured or whereby the applicant has benefited.

(e) Has acted in the capacity of a licensed person or firm under this chapter without having a license therefor.

(f) Has entered a plea of guilty or nolo contendere to, or been found guilty of, or been convicted of a crime substantially related to the qualifications, functions and duties of the license holder in question, and the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal, irrespective of an order granting probation following such conviction, suspending the imposition of sentence, or of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the plea or verdict of guilty, or dismissing the accusation or information.

(Amended by Stats. 1978, Ch. 1161.)



9889.3

The director may suspend, revoke, or take other disciplinary action against a license as provided in this article if the licensee or any partner, officer, or director thereof:

(a) Violates any section of the Business and Professions Code that relates to his or her licensed activities.

(b) Is convicted of any crime substantially related to the qualifications, functions, or duties of the licenseholder in question.

(c) Violates any of the regulations promulgated by the director pursuant to this chapter.

(d) Commits any act involving dishonesty, fraud, or deceit whereby another is injured.

(e) Has misrepresented a material fact in obtaining a license.

(f) Aids or abets an unlicensed person to evade the provisions of this chapter.

(g) Fails to make and keep records showing his or her transactions as a licensee, or fails to have the records available for inspection by the director or his or her duly authorized representative for a period of not less than three years after completion of any transaction to which the records refer, or refuses to comply with a written request of the director to make the record available for inspection.

(h) Violates or attempts to violate the provisions of this chapter relating to the particular activity for which he or she is licensed.

(i) Is convicted of a violation of Section 551 of the Penal Code.

(Amended by Stats. 2009, Ch. 307, Sec. 98. Effective January 1, 2010.)



9889.4

A plea or verdict of guilty or a conviction following a plea of nolo eontendere is deemed to be a conviction within the meaning of this article. The director may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Added by Stats. 1971, Ch. 1578.)



9889.5

The director may take disciplinary action against any licensee after a hearing as provided in this article by any of the following:

(a) Imposing probation upon terms and conditions to be set forth by the director.

(b) Suspending the license.

(c) Revoking the license.

(Added by Stats. 1971, Ch. 1578.)



9889.6

Upon the effective date of any order of suspension or revocation of any license governed by this chapter, the licensee shall surrender the license to the director.

(Added by Stats. 1971, Ch. 1578.)



9889.7

The expiration or suspension of a license by operation of law or by order or decision of the director or a court of law, or the voluntary surrender of a license by a licensee shall not deprive the director of jurisdiction to proceed with any investigation of or action or disciplinary proceedings against such licensee, or to render a decision suspending or revoking such license.

(Added by Stats. 1971, Ch. 1578.)



9889.8

All accusations against licensees shall be filed within three years after the act or omission alleged as the ground for disciplinary action, except that with respect to an accusation alleging a violation of subdivision (d) of Section 9889.3, the accusation may be filed within two years after the discovery by the bureau of the alleged facts constituting the fraud or misrepresentation prohibited by that section.

(Amended by Stats. 2001, Ch. 357, Sec. 3. Effective January 1, 2002.)



9889.9

When any license has been revoked or suspended following a hearing under the provisions of this article, any additional license issued under Articles 5 and 6 of this chapter in the name of the licensee may be likewise revoked or suspended by the director.

(Added by Stats. 1971, Ch. 1578.)



9889.10

After suspension of the license upon any of the grounds set forth in this article, the director may reinstate the license upon proof of compliance by the applicant with all provisions of the decision as to reinstatement. After revocation of a license upon any of the grounds set forth in this article, the license shall not be reinstated or reissued within a period of one year after the effective date of revocation.

(Added by Stats. 1971, Ch. 1578.)






ARTICLE 8 - Lamp and Brake Adjustment Certificates

9889.15

As used in this article, “station,” “licensed station,” and “licensed adjuster” have the same meaning as defined in Article 6 (commencing with Section 9888.1).

(Amended by Stats. 1990, Ch. 1433, Sec. 9.)



9889.16

Whenever a licensed adjuster in a licensed station upon an inspection or after an adjustment, made in comformity with the instructions of the bureau, determines that the lamps or the brakes upon any vehicle conform with the requirements of the Vehicle Code, he shall, when requested by the owner or driver of the vehicle, issue a certificate of adjustment on a form prescribed by the director, which certificate shall contain the date of issuance, the make and registration number of the vehicle, the name of the owner of the vehicle, and the official license of the station.

(Added by Stats. 1971, Ch. 1578.)



9889.19

The director may charge a fee for lamp and brake adjustment certificates furnished to licensed stations. The fee charged shall be established by regulation and shall not produce a total estimated revenue which, together with license fees or certification fees charged pursuant to Sections 9886.3, 9887.2, and 9887.3, is in excess of the estimated total cost to the bureau of the administration of this chapter. The fee charged by licensed stations for lamp and brake adjustment certificates shall be the same amount the director charges.

(Amended by Stats. 1990, Ch. 1433, Sec. 12.)






ARTICLE 9 - Penalties

9889.20

Except as otherwise provided in Section 9889.21, any person who fails to comply in any respect with the provisions of this chapter is guilty of a misdemeanor and punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment not exceeding six months, or by both that fine and imprisonment.

(Amended by Stats. 2010, Ch. 328, Sec. 20. Effective January 1, 2011.)



9889.21

Any person who violates any provision of Articles 5, 6, and 7 of this chapter is guilty of an infraction and punishable as specified in subdivision (a) of Section 42001 of the Vehicle Code.

(Added by Stats. 1971, Ch. 1578.)



9889.22

The willful making of any false statement or entry with regard to a material matter in any oath, affidavit, certificate of compliance or noncompliance, or application form which is required by this chapter or Chapter 5 (commencing with Section 44000) of Part 5 of Division 26 of the Health and Safety Code constitutes perjury and is punishable as provided in the Penal Code.

(Added by Stats. 1986, Ch. 951, Sec. 5.)






ARTICLE 10.5 - Auto Body Repair

9889.50

The Legislature finds the following:

(1) Thousands of California automobile owners each year require repair of their vehicles as a result of collision or other damage.

(2) California automobile owners are suffering direct and indirect harm through unsafe, improper, incompetent, and fraudulent auto body repairs.

(3) There is a lack of proper training and equipment that auto body repair shops need to meet the demands of the highly evolved and sophisticated automobile manufacturing industry.

(4) California has no minimum standards or requirements for auto body repair shops.

(5) Existing laws currently regulating the auto body industry could be strengthened.

(6) There is a compelling need to increase competency and standards for the auto body repair industry.

(Added by Stats. 1995, Ch. 445, Sec. 2. Effective January 1, 1996.)



9889.51

“Auto body repair shop” means a place of business operated by an automotive repair dealer where automotive collision repair or reconstruction of automobile or truck bodies is performed.

(Added by Stats. 1995, Ch. 445, Sec. 2. Effective January 1, 1996.)



9889.52

An application for registration pursuant to Section 9884 shall designate that the applicant is registering as an auto body repair shop if the applicant intends to perform auto body repair. In addition, an application for registration to operate an auto body repair shop shall include a written statement signed under penalty of perjury that the applicant has been issued licenses or permits, if required by law, including, but not limited to, all of the following:

(1) A city or county business license.

(2) A State Board of Equalization identification or resale permit number.

(3) An Environmental Protection Agency hazardous waste permit number.

(4) An Air Quality Management District spray booth permit number.

(Added by Stats. 1995, Ch. 445, Sec. 2. Effective January 1, 1996.)



9889.53

A check or draft issued to a repairer pursuant to Section 560 of the Insurance Code shall include the repairer’s registration number or taxpayer identification number.

(Added by Stats. 1995, Ch. 445, Sec. 2. Effective January 1, 1996.)






ARTICLE 11 - Auto Body Repair Study

9889.66

The form for registration pursuant to Section 9884 shall contain sufficient information to enable the Bureau of Automotive Repair to identify all registrants performing automotive collision repair work.

(Added by Stats. 1992, Ch. 479, Sec. 3. Effective January 1, 1993.)



9889.68

Any auto insurance company check or draft issued to a repairer pursuant to Insurance Code Section 560 shall include the repairer’s registration number or Tax Payer Identification Number.

(Added by Stats. 1992, Ch. 479, Sec. 3. Effective January 1, 1993.)









CHAPTER 21.5 - Foreign Labor Contractors

9998

This chapter shall apply only to “nonagricultural workers” as defined by Section 1101(a)(15)(H)(ii)(b) of Title 8 of the federal Immigration and Nationality Act. It shall not apply to any person duly licensed as a “farm labor contractor” as that term is defined in Section 1682 of the Labor Code nor shall it apply to any person exempt from the licensing requirement in Section 1682.5 of the Labor Code or to any employer employing agricultural workers as defined by Section 1101(a)(15)(H)(ii)(a) of Title 8 of the federal Immigration and Nationality Act.

(Added by Stats. 1988, Ch. 1450, Sec. 1.)



9998.1

The following definitions are applicable to this chapter:

(a) “Person” includes any natural person, company, firm, partnership or joint venture, association, corporation, limited liability company, or sole proprietorship.

(b)  “Foreign labor contracting activity” means recruiting or soliciting for compensation a foreign worker who resides outside of the United States in furtherance of that worker’s employment in California, including when that activity occurs wholly outside the United States. “Foreign labor contracting activity” does not include the services of an employer, or employee of an employer, if those services are provided directly to foreign workers solely to find workers for the employer’s own use.

(c) “Foreign worker” means any person seeking employment who is not a United States citizen or permanent resident but who is authorized by the federal government to work in the United States, including a person who engages in temporary nonagricultural labor pursuant to Section 101(a)(15)(H)(ii)(b) of the federal Immigration and Nationality Act (8 U.S.C. Sec. 1101(a)(15)(H)(ii)(b)).

(d) “Foreign labor contractor” means any person who performs foreign labor contracting activity, including any person who performs foreign labor contracting activity wholly outside the United States, except that the term does not include any entity of federal, state, or local government. “Foreign labor contractor” does not include a person licensed by the Labor Commissioner as a talent agency under Chapter 4 (commencing with Section 1700) of Part 6 of Division 2 of the Labor Code, or a person who obtained and maintains full written designation from the United States Department of State under Part 62 of Title 22 of the Code of Federal Regulations.

(Amended by Stats. 2014, Ch. 711, Sec. 2. Effective January 1, 2015.)



9998.1.5

(a) On and after July 1, 2016, a person acting as a foreign labor contractor shall register with the Labor Commissioner in accordance with the terms and procedures for registration established by the commissioner by January 1, 2016. On and after August 1, 2016, the commissioner shall post on its Internet Web site the names and contact information for all registered foreign labor contractors and a list of the names and contact information for any foreign labor contractors denied renewal or registration.

(b) The Labor Commissioner may not register a person to act as a foreign labor contractor, and may not renew a registration, until all of the following conditions are satisfied:

(1) The person has executed a written application in a form prescribed by the commissioner, subscribed and sworn to by the person, and containing all of the following:

(A) A statement by the person of all facts required by the commissioner concerning the applicant’s character, competency, responsibility, and the manner and means by which the person proposes to conduct operations as a foreign labor contractor if registered.

(B) The names and addresses of all persons, except bona fide employees on stated salaries, financially interested, either as partners, associates, or profit sharers, in the proposed operation as a foreign labor contractor, together with the amount of their respective interests.

(C) A declaration consenting to the designation by a court or the commissioner as an agent available to accept service of summons in any action against the registrant, if the registrant has left the jurisdiction in which the action is commenced or otherwise has become unavailable to accept service.

(2) The commissioner, after investigation, is satisfied as to the character, competency, and responsibility of the person.

(3) (A) The person has deposited with the commissioner a surety bond in an amount based on the size of the person’s annual gross receipts from operations as a foreign labor contractor, as follows:

(i) For gross receipts up to five hundred thousand dollars ($500,000), a fifty-thousand-dollar ($50,000) bond.

(ii) For gross receipts of five hundred thousand dollars ($500,000) to two million dollars ($2,000,000), a one-hundred-thousand-dollar ($100,000) bond.

(iii) For gross receipts greater than two million dollars ($2,000,000), a one-hundred-fifty-thousand-dollar ($150,000) bond.

(B) If the foreign labor contractor has been the subject of a final judgment in a year in an amount equal to that of the bond required, that contractor shall be required to deposit an additional bond within 60 days. The bond shall be payable to the people of the State of California and shall be conditioned on the foreign labor contractor complying with all the terms and provisions of this chapter and paying all damages occasioned to any person by failure to do so, or by any violation of this chapter, or false statements or misrepresentations made in the registration process. The bond shall also be payable for interest on wages and for any damages arising from violation of applicable orders of the Industrial Welfare Commission, and for any other monetary relief awarded to a foreign worker as a result of a violation of law by the foreign labor contractor.

(4) The person has paid to the commissioner a registration fee and a filing fee in a total amount the commissioner determines is sufficient to support the ongoing costs of the program.

(c) The commissioner may not register a person as a foreign labor contractor, if the person was found by a court, the Secretary of Labor, or the commissioner to have violated any of the following provisions:

(1) The federal Trafficking Victims Protection Act of 2000 (Division A, Public Law 106-386), as amended.

(2) Sections 1682 to 1699, inclusive, of the Labor Code.

(3) Section 236.1 of the Penal Code.

(4) An applicable guest worker program.

(Added by Stats. 2014, Ch. 711, Sec. 3. Effective January 1, 2015.)



9998.2

(a) On and after July 1, 2016, a person who knows or should have known that the person is using the services of a foreign labor contractor to procure foreign workers or employees pursuant to subdivision (b) of Section 9998.1 shall disclose this information to the Labor Commissioner in accordance with the terms and procedures established by the commissioner by January 1, 2016.

(b) The disclosure shall include, but is not limited to, the following:

(1) The name, address, and contact information of the person designated by the employer to work with a foreign labor contractor.

(2) A declaration consenting to the designation by a court of the commissioner as an agent available to accept service of summons in any action against the person, if the person has left the jurisdiction in which the action is commenced or otherwise has become unavailable to accept service.

(c) A person may not knowingly enter into an agreement for the services of a foreign labor contractor that is not registered under this chapter.

(Repealed and added by Stats. 2014, Ch. 711, Sec. 5. Effective January 1, 2015.)



9998.2.5

(a) A foreign labor contractor shall ascertain and disclose in writing to each foreign worker who is recruited for employment in English and in the primary language of the foreign worker being recruited, at the time of the foreign worker’s recruitment, the following information:

(1) The identity of the employer and the identity of the person conducting the recruiting on behalf of the employer, including any subcontractor or agent involved in the recruiting.

(2) A signed copy of the work contract, including all assurances and terms and conditions of employment, from the prospective employer for whom the foreign worker is being recruited, including the compensation to be paid, the place and period of employment, a description of the type and nature of employment activities, any withholdings or deductions from compensation, and any penalties for terminating employment.

(3) The type of visa under which the foreign worker is to be employed, the length of time the visa is valid, and the terms and conditions under which the visa will be renewed with a clear statement of whether the employer will secure renewal of the visa or if renewal must be obtained by the foreign worker, and any expenses associated with securing or renewing the visa.

(4) An itemized list of any costs or expenses to be charged to the foreign worker, including, but not limited to, the costs of housing or accommodation, transportation to and from the worksite, meals, medical examinations, health care or safety equipment costs, and any other costs, expenses, or deductions to be charged the foreign worker.

(5) A statement, in a form specified by the Labor Commissioner, that does each of the following:

(A) States that no foreign labor contractor, or agent or employee of a foreign labor contractor, can lawfully assess any fee, including visa fees, processing fees, transportation fees, legal expenses, placement fees, and other costs to a foreign worker for foreign labor contracting activities, and that the employer may bear the costs or fees for the foreign labor contractor, but that these fees cannot be assessed to the foreign worker.

(B) Explains that no additional requirements or changes may be made to the terms of the contract originally provided by the foreign labor contractor and signed by the foreign worker, unless the foreign worker is provided at least 48 hours to review and consider the additional requirements or changes and the foreign worker gives specific consent, voluntarily and without threat of penalty, to each additional requirement or change.

(C) Describes the protections afforded the foreign worker by this chapter and by the federal Trafficking Victims Protection Act of 2000 (Division A, Public Law 106-386), as amended, and any applicable guest worker program, including relevant information about the procedure for filing a complaint under this chapter, and the telephone number for the national human trafficking resource center hotline.

(6) Any education or training to be provided or required, including the nature, timing, and cost of training and the person who will pay training costs, whether the training is a condition of employment, continued employment, or future employment, and whether the foreign worker will be paid or remunerated during the training period, including the rate of pay or remuneration.

(b) The foreign labor contractor shall file the disclosure required under subdivision (a) with the Labor Commissioner within seven business days of providing it to the foreign worker.

(c) A foreign labor contractor, or the agent, subcontractor, or employee of a foreign labor contractor, or a person using the services of a foreign labor contractor to obtain foreign workers or employees, may not assess any fee, including, but not limited to, visa fees, processing fees, transportation fees, legal expenses, placement fees, and other costs, to a foreign worker for foreign labor contracting activities.

(d) A foreign worker may not be required to pay any costs or expenses that are not customarily assessed against all workers similarly employed in the United States. No costs or expenses shall be required to be paid by the foreign worker prior to the commencement of work. The amount charged for providing housing to the foreign worker shall be limited to market rate for similar housing.

(e) Additional requirements or changes shall not be made to the terms of the contract originally provided by the foreign labor contractor and signed by the foreign worker, unless the foreign worker is provided at least 48 hours to review and consider the additional requirements or changes and the foreign worker gives specific consent, voluntarily and without threat of penalty, to each additional requirement or change.

(Added by Stats. 2014, Ch. 711, Sec. 6. Effective January 1, 2015.)



9998.3

No foreign labor contractor shall make, publish, or circulate or cause to be made, published, or circulated, to any person any false, fraudulent, or misleading representation or information concerning the terms or conditions of employment at any place or places of employment.

(Added by Stats. 1988, Ch. 1450, Sec. 1.)



9998.4

No foreign labor contractor shall recruit for employment or cause any minor who is a foreign worker to be employed.

(Added by Stats. 1988, Ch. 1450, Sec. 1.)



9998.5

Any foreign labor contractor who recruits or solicits without a bona fide job order and who induces a foreign worker to be transported to a proposed jobsite and who does not then provide employment for the foreign worker shall pay wages to the foreign worker at the agreed rate of pay for the job to which the foreign worker was being transported and for the elapsed time from the point of recruitment to the jobsite to the point the worker returns to the place of original departure, and for any transportation costs incurred by the foreign worker in connection with the pursuit of the labor contractor’s services.

(Added by Stats. 1988, Ch. 1450, Sec. 1.)



9998.6

A person may not intimidate, threaten, restrain, coerce, discharge, or in any manner discriminate against a foreign worker or a member of his or her family in retaliation for the foreign worker’s exercise of any right under this chapter.

(Amended by Stats. 2014, Ch. 711, Sec. 7. Effective January 1, 2015.)



9998.7

No foreign labor contractor shall make promises or otherwise induce a foreign worker to travel or accept promises of employment by promising or providing assurances to the foreign worker that citizenship or permanent residency status in the United States shall be secured or pursued if the worker accepts the offer of services of the foreign labor contractor.

(Added by Stats. 1988, Ch. 1450, Sec. 1.)



9998.8

(a) A person who violates this chapter or who causes or induces another to violate this chapter is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or imprisonment in the county jail for not more than six months, or both. A person shall not be liable under this subdivision for any act or omission by a foreign labor contractor engaged by the person if the foreign labor contractor was registered with the Labor Commissioner pursuant to Section 9998.1.5 no later than the first day of engagement.

(b) A person who violates any provision of this chapter shall be subject to a civil penalty of no less than one thousand dollars ($1,000) and no more than twenty-five thousand dollars ($25,000) per violation, in addition to any other civil remedies available to the Labor Commissioner or an aggrieved person.

(c) The commissioner or a person aggrieved by a violation of this chapter may do all of the following:

(1) Bring an action for injunctive relief against a person who violates this chapter and, upon prevailing, recover costs and reasonable attorney’s fees.

(2) Bring an action for damages, against a person who violates this chapter to recover the greater of all of his or her actual damages or five hundred dollars ($500) per employee per violation for an initial violation, and one thousand dollars ($1,000) per employee for each subsequent violation, and, upon prevailing in an action brought pursuant to this section, recover costs and reasonable attorney’s fees.

(3) Enforce the liability on the bonds required under Section 9998.1.5.

(d) A person shall not be jointly and severally liable for any act or omission by a foreign labor contractor engaged by the person if the foreign labor contractor was registered with the Labor Commissioner pursuant to Section 9998.1.5 no later than the first day of engagement.

(e) Nothing in this section shall be construed to preempt or alter any other rights or remedies, including any causes of action, available under any other federal or state law.

(Amended by Stats. 2014, Ch. 711, Sec. 8. Effective January 1, 2015.)



9998.10

The Labor Commissioner and the deputies and representatives authorized by the commissioner in writing may take assignments of actions on the bonds required under Section 9998.1.5 by aggrieved persons and may prosecute the actions on behalf of persons who, in the judgment of the commissioner, are financially unable to employ counsel, in the same manner that claims are prosecuted under Section 98 of the Labor Code.

(Added by Stats. 2014, Ch. 711, Sec. 9. Effective January 1, 2015.)



9998.11

The Labor Commissioner may adopt regulations or policies and procedures to implement the provisions of this chapter.

(Added by Stats. 2014, Ch. 711, Sec. 10. Effective January 1, 2015.)









DIVISION 4 - REAL ESTATE

PART 1 - LICENSING OF PERSONS

CHAPTER 1 - General Provisions

10000

This part may be cited as the Real Estate Law.

(Added by Stats. 1943, Ch. 127.)



10001

The definitions in this chapter apply to the provisions of this part only and do not affect any other provisions of this code.

(Added by Stats. 1943, Ch. 127.)



10003

“Commissioner” refers to the Real Estate Commissioner.

(Added by Stats. 1943, Ch. 127.)



10004

“Bureau” means the Bureau of Real Estate in the Department of Consumer Affairs.

(Amended by Stats. 2013, Ch. 352, Sec. 15. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10005

Whenever the terms “bureau,” “division,” “department,” “Department of Real Estate,” “State Real Estate Division,” or “Real Estate Division” are used in this division, they mean the Bureau of Real Estate.

Whenever the terms “Department of Real Estate,” “ State Real Estate Division,” or “ Real Estate Division” are used in any other law, they mean the Bureau of Real Estate.

(Amended by Stats. 2013, Ch. 352, Sec. 16. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10006

“Person” includes corporation, company and firm.

(Amended by Stats. 1968, Ch. 75.)



10007

“Provisions of this part relating to real estate” refers to the provisions of Chapters 1, 2, 3 and 6 of Part 1.

(Added by Stats. 1943, Ch. 127.)



10008

“Provisions of this part relating to business opportunity regulation” refers to the provisions of Chapters 1, 2, and 6 of Part 1.

(Amended by Stats. 1969, Ch. 216.)



10008.5

Solely with regard to any transaction involving the sale, lease, or exchange of a business opportunity occurring before, on, or after the effective date of this section, this division shall not apply to any person licensed at the time of the transaction as a securities broker or securities dealer under any law of this state or of the United States, or by any employee, officer, or agent of that person while acting under the direction of, and within the scope of, his or her employment with that person in connection with the transaction.

As used in this section, “any transaction involving the sale, lease, or exchange of a business opportunity” does not include any of the acts described in Section 10131 or Section 10131.2 if the substance of the transaction is to transfer, sell, lease, or exchange an interest in real property for the purpose of evading this part.

(Added by Stats. 1989, Ch. 1116, Sec. 1. Effective September 30, 1989.)



10009.5

“Provisions of this part relating to mineral, oil and gas brokerage” refers to the provisions of Chapters 1, 2, 6 and 7, of Part 1.

(Added by Stats. 1943, Ch. 749.)



10010

“Provisions of this part relating to hearings” refers to the provisions of Article 3 of Chapter 2 of Part 1.

(Added by Stats. 1943, Ch. 127.)



10011

“Licensee,” when used without modification, refers to a person, whether broker or salesman, licensed under any of the provisions of this part.

(Added by Stats. 1943, Ch. 127.)



10012

“Broker,” when used without modification, refers to a person licensed as a broker under any of the provisions of this part.

(Added by Stats. 1943, Ch. 127.)



10013

“Salesman,” when used without modification, refers to a person licensed as a saleman under any of the provisions of this part.

(Added by Stats. 1943, Ch. 127.)



10014

“Real estate licensee” refers to a person, whether broker or salesman, licensed under Chapter 3 of this part.

(Added by Stats. 1943, Ch. 127.)



10015

“Real estate broker” refers to a person licensed as a broker under Chapter 3 of this part.

(Added by Stats. 1943, Ch. 127.)



10016

“Real estate salesman” refers to a person licensed as a salesman under Chapter 3 of this part.

(Added by Stats. 1943, Ch. 127.)



10017

Whenever the word salesman is used in this division, or in the rules and regulations of the commissioner, it means salesperson. A licensee, however, may elect to refer to the licensed status as real estate salesman, real estate saleswoman, or real estate salesperson.

(Added by Stats. 1977, Ch. 392.)



10023

“Mineral, oil and gas licensee” refers to a person licensed under Chapter 7 (commencing with Section 10500) of this part.

(Amended by Stats. 1967, Ch. 747.)



10024

“Mineral, oil and gas broker” refers to a person licensed as a broker under Chapter 7 of this part.

(Added by Stats. 1943, Ch. 749.)



10026

(a) The term “advance fee,” as used in this part, is a fee, regardless of the form, that is claimed, demanded, charged, received, or collected by a licensee for services requiring a license, or for a listing, as that term is defined in Section 10027, before fully completing the service the licensee contracted to perform or represented would be performed. Neither an advance fee nor the services to be performed shall be separated or divided into components for the purpose of avoiding the application of this division.

(b) For the purposes of this section, the term “advance fee” does not include:

(1) “Security” as that term is used in Section 1950.5 of the Civil Code.

(2) A “screening fee” as that term is used in Section 1950.6 of the Civil Code.

(3) A fee that is claimed, demanded, charged, received, or collected for the purpose of advertising the sale, lease, or exchange of real estate, or of a business opportunity, in a newspaper of general circulation, any other written publication, or through electronic media comparable to any type of written publication, provided that the electronic media or the publication is not under the control or ownership of the broker.

(4) A fee earned for a specific service under a “limited service” contract. For purposes of this section, a “limited service” contract is a written agreement for real estate services described in subdivision (a), (b), or (c) of Section 10131, and pursuant to which such services are promoted, advertised, or presented as stand-alone services, to be performed on a task-by-task basis, and for which compensation is received as each separate, contracted-for task is completed. To qualify for this exclusion, all services performed pursuant to the contract must be described in subdivision (a), (b), or (c) of Section 10131.

(c) A contract between a real estate broker and a principal that requires payment of a commission to the broker after the contract is fully performed does not represent an agreement for an advance fee.

(d) This section does not exempt from regulation the charging or collecting of a fee under Section 1950.5 or 1950.6 of the Civil Code, but instead regulates fees that are not subject to those sections.

(Repealed and added by Stats. 2010, Ch. 85, Sec. 2. Effective January 1, 2011.)



10027

The term “listing” as used in this part includes, but is not limited to:

(a) The name or a list of the names, of the owners, landlords, exchangers, or lessors, or the location or locations, of property, or of an interest in property, offered for rent, sale, lease, or exchange.

(b) The name, or a list of the names, or the location or locations at which prospective or potential purchasers, buyers, lessees, tenants or exchangers of property may be found or contacted.

(c) An agreement by which a person who is engaged in the business of promoting the sale or lease of business opportunities or real estate agrees to render to an owner or lessee of such property any services, to promote the sale or lease of said property.

(d) An agreement by which a person who is engaged in the business of finding, locating or promoting the sale or lease of business opportunities or real estate, agrees to circularize, notify or refer real estate brokers or salesmen to said property which is offered for sale or lease.

(Amended by Stats. 1965, Ch. 172.)



10028

“Trust deed” or “deed of trust” as used in this part includes “mortgage.”

(Added by Stats. 1961, Ch. 886.)



10029

“Real property sales contract” as used in this part is an agreement wherein one party agrees to convey title to real property to another party upon the satisfaction of specified conditions set forth in the contract and which does not require conveyance of title within one year from the date of formation of the contract.

(Added by Stats. 1961, Ch. 886.)



10030

As used in this part, the words “business opportunity” shall include the sale or lease of the business and goodwill of an existing business enterprise or opportunity.

(Amended by Stats. 1969, Ch. 216.)



10032

(a) All obligations created under Section 10000, and following, all regulations issued by the commissioner relating to real estate salespersons, and all other obligations of brokers and real estate salespersons to members of the public shall apply regardless of whether the real estate salesperson and the broker to whom he or she is licensed have characterized their relationship as one of “independent contractor” or of “employer and employee.”

(b) A real estate broker and a real estate salesperson licensed under that broker may contract between themselves as independent contractors or as employer and employee, for purposes of their legal relationship with and obligations to each other. Characterization of a relationship as either “employer and employee” or “independent contractor” for statutory purposes, including, but not limited to, withholding taxes on wages and for purposes of unemployment compensation, shall be governed by Section 650 and Sections 13000 to 13054, inclusive, of the Unemployment Insurance Code. For purposes of workers compensation the characterization of the relationship shall be governed by Section 3200, and following, of the Labor Code.

(Added by Stats. 1991, Ch. 679, Sec. 1.)



10035

Neither Section 10185 nor any other provision of this part which makes violation of this part a crime shall be construed to preclude application of any other criminal provision of the law of this state to an act or omission which constitutes a violation of this part.

(Added by Stats. 1985, Ch. 57, Sec. 1.)






CHAPTER 2 - Administration

ARTICLE 1 - The Real Estate Commissioner

10050

(a) There is in the Department of Consumer Affairs a Bureau of Real Estate, the chief officer of which bureau is named the Real Estate Commissioner.

(b) It shall be the principal responsibility of the commissioner to enforce all laws in this part (commencing with Section 10000) and Chapter 1 (commencing with Section 11000) of Part 2 of this division in a manner that achieves the maximum protection for the purchasers of real property and those persons dealing with real estate licensees.

(c) Wherever the term “commissioner” is used in this division, it means the Real Estate Commissioner.

(Amended by Stats. 2013, Ch. 352, Sec. 17. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10050.1

Protection of the public shall be the highest priority for the Department of Real Estate in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2011, Ch. 712, Sec. 3. Effective January 1, 2012.)



10051

The commissioner shall be appointed by the Governor.

(Repealed and added by Stats. 1976, Ch. 375.)



10052

The commissioner shall have been for five years a real estate broker actively engaged in business as such in California, or shall possess related experience associated with real estate activity in California for five years within the last 10 years.

(Repealed and added by Stats. 1976, Ch. 375.)



10053

The commissioner shall receive an annual salary as provided in Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code, to be paid monthly out of the State Treasury upon a warrant of the Controller, and shall be allowed his or her actual and necessary expenses in the discharge of his or her duties.

(Amended by Stats. 2013, Ch. 352, Sec. 18. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10071

The commissioner shall enforce the provisions of this part and of Chapter 1 of Part 2. He has full power to regulate and control the issuance and revocation, both temporary and permanent, of all licenses to be issued under the provisions of this part, and to perform all other acts and duties provided in this part and Chapter 1 of Part 2 and necessary for their enforcement.

(Added by Stats. 1943, Ch. 127.)



10073

The commissioner shall employ such deputies, clerks and employees as he may need to discharge in proper manner the duties imposed upon him by law.

(Added by Stats. 1943, Ch. 127.)



10074

After qualifying as such neither the commissioner nor any of the deputies, clerks or employees of the department shall be interested in any mineral, oil or gas business, mineral, oil or gas brokerage firm, real estate company or any real estate brokerage firm, as director, stockholder, officer, member, agent or employee, or act as a broker or salesman, or act as a co-partner or agent for any broker or brokers, salesman or salesmen.

(Amended by Stats. 1969, Ch. 138.)



10075

Deputies, clerks and employees shall perform such duties as the commissioner shall assign to them.

Subject to the powers of the State Personnel Board and the Director of Finance, the commissioner shall fix the compensation of such deputies, clerks and employees, which compensation shall be paid monthly on a certificate of the commissioner, and on the warrant of the Controller out of the State Treasury.

(Added by Stats. 1943, Ch. 127.)



10076

Each deputy shall, after his appointment, take and subscribe to the constitutional oath of office and file the same in the office of the Secretary of State.

(Added by Stats. 1943, Ch. 127.)



10077

The commissioner shall have his principal office in the City of Sacramento, and may establish branch offices in the City and County of San Francisco, the City of Los Angeles and in such other cities as the commissioner may deem necessary, subject to the approval of the Department of Finance.

(Added by Stats. 1943, Ch. 127.)



10078

The commissioner shall adopt a seal with the words “Real Estate Commissioner State of California” and such other device as the commissioner may desire engraved thereon, by which he shall authenticate the proceedings of his office.

Copies of all records and papers in the office of the commissioner certified under the hand and seal of the commissioner shall be received in evidence in all cases equally and with like effect as the originals.

(Added by Stats. 1943, Ch. 127.)



10079

(a) The Attorney General shall render to the commissioner opinions upon all questions of law relating to the construction or interpretation of this part or Chapter 1 of Part 2 or arising in the administration thereof that may be submitted to him or her by the commissioner. Except as provided in subdivision (b), the Attorney General shall act as the attorney for the commissioner in all actions and proceedings brought by or against him or her under or pursuant to any of the provisions of this part or of Chapter 1 of Part 2.

(b) In the case of refusal by a licensee to obey a subpoena issued to that licensee, the commissioner may, by a noticed motion, apply to the superior court for, and the superior court may issue to the licensee, an order requiring the licensee to appear before the commissioner, or the representative designated by the commissioner, to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question. Failure of the licensee to obey the order of the court may be punished by the court as a contempt.

(Amended by Stats. 2011, Ch. 717, Sec. 1. Effective January 1, 2012.)



10080

The commissioner may adopt, amend, or repeal rules and regulations that are reasonably necessary for the enforcement of the provisions of this part and of Chapter 1 (commencing with Section 11000) of Part 2 of this division. The rules and regulations shall be adopted, amended, or repealed in accordance with the provisions of the Administrative Procedure Act.

(Amended by Stats. 2005, Ch. 77, Sec. 9. Effective January 1, 2006.)



10080.5

In the event the commissioner employs the services of an agency engaged in the business of furnishing credit reports, such agency shall have been engaged in such business continuously in this State for a period of not less than five years prior to the time of such employment.

(Added by Stats. 1945, Ch. 660.)



10080.9

(a) If, upon inspection, examination, or investigation, the commissioner has cause to believe that a person who does not possess a real estate license is engaged or has engaged in activities for which a real estate license is required, or that a person who does not possess a prepaid rental listing service license or a real estate broker license is engaged or has engaged in activities for which a license is required pursuant to Section 10167.2, or that a licensee is violating or has violated any provision of this division or any rule or order thereunder, the commissioner or his or her designated representative may issue a citation to that person in writing, describing with particularity the basis of the citation. Each citation may contain an order to correct the violation or violations identified and a reasonable time period or periods by which the violation or violations must be corrected. In addition, each citation may assess an administrative fine not to exceed two thousand five hundred dollars ($2,500), which shall be deposited into the Recovery Account of the Real Estate Fund and shall, upon appropriation by the Legislature, be available for expenditure for the purposes specified in Chapter 6.5 (commencing with Section 10470). In assessing a fine, the commissioner shall give due consideration to the appropriateness of the amount of the fine with respect to factors such as the gravity of the violation, the good faith of the person cited, and the history of previous violations. A citation issued and a fine assessed pursuant to this section, while constituting discipline for a violation of the law, shall be in lieu of other administrative discipline by the commissioner for the offense or offenses cited, and the citation against and payment of any fine by a licensee shall not be reported as disciplinary action taken by the commissioner.

(b) Notwithstanding subdivision (a), nothing in this section shall prevent the commissioner from issuing an order to desist and refrain from engaging in a specific business activity or activities or an order to suspend all business operations to a person who is engaged in or has engaged in continued or repeated violations of this part. In any of these circumstances, the sanctions authorized under this section shall be separate from, and in addition to, all other administrative, civil, or criminal penalties.

(c) If, within 30 days from the receipt of the citation or the citation and fine, the person cited fails to notify the commissioner that he or she intends to request a hearing as described in subdivision (d), the citation or the citation and fine shall be deemed final.

(d) Any hearing under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) After the exhaustion of the review procedures provided for in this section, the commissioner may apply to the appropriate superior court for a judgment in the amount of any administrative penalty imposed pursuant to subdivision (a) and an order compelling the cited person to comply with the order of the commissioner. The application, which shall include a certified copy of the final order of the commissioner, shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(f) Failure of any person to comply with the terms of a citation or pay a fine assessed pursuant to this section, within a reasonable period specified by the commissioner, shall subject that person to disciplinary action by the commissioner. In no event may a license be renewed if an unpaid fine remains outstanding or the terms of a citation have not been complied with.

(Amended by Stats. 2013, Ch. 436, Sec. 2. Effective January 1, 2014.)



10081

(a) Whenever the commissioner believes from evidence satisfactory to him that any person has violated or is about to violate any of the provisions of this part or of Chapter 1 (commencing with Section 11000) of Part 2 or any order, license, permit, decision, demand or requirement, or any part or provision thereof, he or she may bring an action in the name of the people of the State of California in the superior court of the State of California against that person to enjoin him or her from continuing the violation or engaging therein or doing any act or acts in furtherance thereof.

In this action an order or judgment may be entered awarding such preliminary or final injunction as may be proper, but no preliminary injunction or temporary restraining order shall be granted without at least five days’ notice to the defendant.

If the commissioner makes a showing satisfactory to the court that the violations or threatened violations jeopardize funds and properties of others in the custody or under the control of the defendant, the court may appoint a receiver for management of the business of the defendant, including, but not limited to, the funds and properties of others in his or her possession or may make any other order as it deems appropriate to protect and preserve those funds and properties.

The order appointing the receiver shall specify the source of the funds for payment of the fees of the receiver and the costs attributable to administering the receivership. Unless provided for in the order, the commissioner shall not be liable for payment of the fees or costs.

(b) The commissioner may include in any action authorized by subdivision (a), a claim for restitution on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award appropriate relief to such persons.

(Amended by Stats. 1988, Ch. 468, Sec. 1.)



10081.5

Whenever the commissioner believes from evidence satisfactory to him or her that any real estate licensee has violated or is about to violate, the provisions of Section 10145, the commissioner may bring an action in the name of the people of the State of California, in the superior court of the State of California, to enjoin the licensee from continuing the violation or engaging therein or doing any act or acts in furtherance thereof.

In the event the commissioner has conducted an audit which reflects commingling or conversion of trust funds in excess of ten thousand dollars ($10,000), the court may enter an order restraining the licensee from doing any act or acts in furtherance thereof, and from further exercising the privileges of his or her license pending further order of the court, provided that a hearing shall be held on the order within five days after the date thereof.

After such hearing in the manner provided by law, an order may be entered appointing a receiver, or such other order as the court may deem proper. The order appointing the receiver shall specify the source of the funds from which the fees of the receiver and the costs of administering the receivership are to be paid. Unless provided for in the order, the commissioner shall not be liable for payment of the fees or costs.

A receiver appointed by the court pursuant to this section may, with the approval of the court, exercise all of the powers of the licensee or its officers, directors, partners, trustees, or persons who exercise similar powers and perform similar duties, including the filing of a petition for bankruptcy of the licensee.

(Amended by Stats. 1988, Ch. 468, Sec. 2.)



10082

The commissioner may publish or cause to be published at appropriate intervals a directory or list of licensed brokers and salesmen and may publish therewith such matter as he may deem pertinent to this part and Chapter 1 (commencin with Section 11000) of Part 2. He shall furnish one copy of such directory to each licensed broker upon his request and the payment of an appropriate charge based upon cost of publication. Such directory may contain copies of the Real Estate Law, Chapter 1 (commencing with Section 11000) of Part 2 of Division 4 of the Business and Professions Code, and the Rules and Regulations of the Real Estate Commissioner.

(Amended by Stats. 1957, Ch. 1285.)



10083

The commissioner may periodically issue a bulletin containing matter relating to the department, and to the provisions of this part and of Chapter 1 (commencing with Section 11000) of Part 2, and the administration thereof, and may publish the same character of matter in any established periodical published in the state which in his opinion would be most likely to disseminate such matter and information to licensees under this part.

(Amended by Stats. 1969, Ch. 138.)



10083.2

(a) The commissioner shall provide on the Internet information regarding the status of every license issued by the department in accordance with the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code). The public information to be provided on the Internet shall include information on suspensions and revocations of licenses issued by the department and accusations filed pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) relative to persons or businesses subject to licensure or regulation by the department. The information shall not include personal information, including home telephone number, date of birth, or social security number. The commissioner shall disclose a licensee’s address of record. However, the commissioner shall allow a licensee to provide a post office box number or other alternate address, instead of his or her home address, as the address of record. This section shall not preclude the commissioner from also requiring a licensee who has provided a post office box number or other alternative mailing address as his or her address of record to provide a physical business address or residence address only for the department’s internal administrative use and not for disclosure as the licensee’s address of record or disclosure on the Internet.

(b) For purposes of this section, “Internet” has the meaning set forth in paragraph (6) of subdivision (f) of Section 17538.

(Added by Stats. 2011, Ch. 712, Sec. 4. Effective January 1, 2012.)



10084

The commissioner may prepare a pamphlet or brochure dealing with disclosures of information in residential real estate transactions. The costs of preparation and distribution may be paid from such moneys as may from time to time be appropriated from the Real Estate Fund for education and research. The commissioner shall make copies of the pamphlet or brochure available upon request to sellers, buyers, and real estate licensees for a fee commensurate with the cost of preparation and distribution. Such fees as are collected shall be paid into the education and research account of the Real Estate Fund.

(Added by Stats. 1977, Ch. 826.)



10084.1

(a) Notwithstanding Section 10450.6, on or before January 1, 1991, the department, using funds appropriated from the Education and Research Account in the Real Estate Fund, shall develop a booklet to educate and inform consumers on all of the following:

(1) Common environmental hazards that are located on, and affect, real property. The types of common environmental hazards shall include, but not be limited to, asbestos, radon gas, lead-based paint, formaldehyde, fuel and chemical storage tanks, and water and soil contamination.

(2) The significance of common environmental hazards and what can be done to mitigate these hazards.

(3)  What sources can provide more information on common environmental hazards for the consumer.

(b) The department shall seek the advice of the State Department of Health Services to assist it in determining the contents of the booklet prepared pursuant to this section, and shall seek the assistance of the State Department of Health Services in the writing of the booklet.

(Added by Stats. 1989, Ch. 969, Sec. 1. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



10085

The commissioner may require that any or all materials used in obtaining advance fee agreements, including but not limited to the contract forms, letters or cards used to solicit prospective sellers, and radio and television advertising be submitted to him or her at least 10 calendar days before they are used. Should the commissioner determine that any such matter, when used alone or with any other matter, would tend to mislead he or she may, within 10 calendar days of the date he or she receives same, order that it not be used, disseminated, nor published. Any person or entity using, disseminating, or publishing any matter which the commissioner has ordered, pursuant to this section, not to be used, published, or disseminated shall be guilty of a misdemeanor punishable by a fine not exceeding two thousand five hundred dollars ($2,500) or by imprisonment in the county jail not exceeding six months, or both, for each such use, dissemination, or publication.

The commissioner may determine the form of the advance fee agreements, and all material used in soliciting prospective owners and sellers shall be used in the form and manner which he or she determines is necessary to carry out the purposes and intent of this part.

Any violation of any of the provisions of this part or of the rules, regulations, orders or requirements of the commissioner thereunder shall constitute grounds for disciplinary action against a licensee, or for proceedings under Section 10081 of this code, or both. These sanctions are in addition to the criminal proceedings hereinbefore provided.

(Amended by Stats. 2009, Ch. 630, Sec. 4. Effective October 11, 2009.)



10085.5

(a) It shall be unlawful for any person to claim, demand, charge, receive, collect, or contract for an advance fee (1) for soliciting lenders on behalf of borrowers or performing services for borrowers in connection with loans to be secured directly or collaterally by a lien on real property, before the borrower becomes obligated to complete the loan or, (2) for performing any other activities for which a license is required, unless the person is a licensed real estate broker and has complied with the provisions of this part.

(b) This section does not prohibit the acceptance or receipt of an advance fee by any bank, savings association, credit union, industrial loan company, or person acting within the scope of a license issued to that person pursuant to Division 9 (commencing with Section 22000) of the Financial Code, in connection with loans to be secured directly or collaterally by a lien on real property. This section does not apply to charges made by title insurers and controlled escrow companies pursuant to Chapter 1 (commencing with Section 12340) of Part 6 of Division 2 of the Insurance Code.

(c) A violation of this section is a public offense punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail for a term not to exceed six months, or by both that fine and imprisonment, or if by a corporation, the violation is punishable by a fine not exceeding fifty thousand dollars ($50,000).

(Amended by Stats. 1998, Ch. 485, Sec. 7. Effective January 1, 1999.)



10085.6

(a) Notwithstanding any other provision of law, it shall be unlawful for any licensee who negotiates, attempts to negotiate, arranges, attempts to arrange, or otherwise offers to perform a mortgage loan modification or other form of mortgage loan forbearance for a fee or other compensation paid by the borrower, to do any of the following:

(1) Claim, demand, charge, collect, or receive any compensation until after the licensee has fully performed each and every service the licensee contracted to perform or represented that he, she, or it would perform.

(2) Take any wage assignment, any lien of any type on real or personal property, or other security to secure the payment of compensation.

(3) Take any power of attorney from the borrower for any purpose.

(b) A violation of this section by a natural person who is a licensee is a public offense punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail for a term not to exceed one year, or by both that fine and imprisonment, or if by a corporation, the violation is punishable by a fine not exceeding fifty thousand dollars ($50,000). These penalties are cumulative to any other remedies or penalties provided by law.

(c) This section shall apply only to mortgages and deeds of trust secured by residential real property containing four or fewer dwelling units.

(Amended by Stats. 2012, Ch. 569, Sec. 1. Effective January 1, 2013.)



10086

(a) If the commissioner determines through an investigation that (1) a person has engaged or is engaging in an activity which is a violation of a provision of this part, other than a provision of Article 8 (commencing with Section 10249) of Chapter 3, or which is a violation of a regulation of the commissioner adopted for the purpose of implementing any provision of this part, other than a regulation adopted pursuant to a provision of Article 8 (commencing with Section 10249) of Chapter 3, or (2) a real estate broker has engaged in or is engaging in an activity which is a violation of a provision of Division 6 (commencing with Section 17000) of the Financial Code, and which is not exempt pursuant to paragraph (4) of subdivision (a) of Section 17006, the commissioner may direct the person to desist and refrain from such activity by issuance of an order specifying the nature of the activity and the factual and legal basis for his or her determination. The respondent to whom the order is directed shall immediately, upon receipt of the order, cease the activity described in the order.

(b) The respondent may, within 30 days after service of the order to desist and refrain, file a request for a hearing. If, with the request for hearing, the respondent also files a written verification that the order of the commissioner precludes him or her from further engaging in a substantial proportion of his or her business, the commissioner shall, within 10 days thereafter, file an action in superior court to restrain the respondent from continuing the activity or doing any act in furtherance thereof pending the completion of a hearing pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

If the commissioner fails to bring the action in superior court within the time prescribed by this section, or if the court refuses to restrain the respondent pending the decision of the commissioner following the administrative hearing, the respondent may resume the activities in question pending the rendering of the decision of the commissioner following the administrative hearing.

(c) The administrative hearing shall be commenced by the commissioner within 30 days after receipt of respondent’s request unless the respondent agrees to a postponement. If the hearing is not commenced within 30 days after receipt of respondent’s request or on the date to which continued with respondent’s consent, or if the commissioner does not render a decision within 15 days after receipt of the proposed decision following the hearing, the order shall be deemed rescinded.

(d) The provisions of Section 11019, and not the provisions of this section, shall apply in the case of an activity which the commissioner determines to be in violation of Article 8 (commencing with Section 10249) of Chapter 3 or of a regulation of the commissioner for implementation of any provision of that article.

(Amended by Stats. 1992, Ch. 861, Sec. 1. Effective January 1, 1993.)



10087

(a) In addition to acting pursuant to the authority provided under Sections 10086, 10176, and 10177, the commissioner may, after appropriate notice and opportunity for a hearing, by order, suspend, bar from any position of employment, management, or control, or bar from participation in an examination for licensure, for a period not exceeding 36 months, a real estate salesperson or real estate broker, or an unlicensed person issued an order under Section 10086, if the commissioner finds either of the following:

(1) That the suspension or bar is in the public interest and that the person has committed or caused a violation of this division or rule or order of the commissioner, which violation was either known or should have been known by the person committing or causing it or has caused material damage to the public.

(2) That the person has been convicted of or pleaded nolo contendere to any crime, or has been held liable in any civil action by final judgment, or any administrative judgment by any public agency, if that crime or civil or administrative judgment involved any offense involving dishonesty, fraud, or deceit, or any other offense reasonably related to the qualifications, functions, or duties of a person engaged in the real estate business in accordance with the provisions of this division.

(b) Within 15 days from the date of a notice of intention to issue an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) of Division 3 of Title 2 of the Government Code). If no hearing is requested within 15 days after the mailing or service of that notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing.

(c) Upon receipt of a notice of intention to issue an order pursuant to this section, the person who is the subject of the proposed order is immediately prohibited from engaging in any business activity involving real estate that is subject to regulation under this division.

(d) Persons suspended or barred under this section are prohibited from participating in any business activity of a real estate salesperson or a real estate broker and from engaging in any real estate-related business activity on the premises where a real estate salesperson or real estate broker is conducting business. Persons suspended or barred under this section are also prohibited from participating in any real estate-related business activity of a finance lender, residential mortgage lender, bank, credit union, escrow company, title company, or underwritten title company. Persons suspended or barred from a position of employment, management, or control under this section are also barred from participating in examinations for licensure.

(Amended by Stats. 2012, Ch. 380, Sec. 1. Effective January 1, 2013.)



10088

After the filing of a desist and refrain order or a bar order, or the commencement of a formal disciplinary action by the commissioner, and upon a finding by the commissioner that action is warranted for the protection of the public, and that failure to act is likely to result in grievous harm to the public, the commissioner may make information public confirming the fact of an investigation or proceeding regarding a licensee or unlicensed person believed to be engaging in activities for which a real estate license is required. Any release that contains the identity of a person or business under investigation shall include language explaining that the subject of the release is entitled to a public hearing on the merits of the desist and refrain order, bar order, or accusation or accusations against that person or business. The release may also clarify the procedural aspects and current status of the investigation or proceeding.

(Added by Stats. 2011, Ch. 717, Sec. 3. Effective January 1, 2012.)






ARTICLE 3 - Hearings

10100

(a) Before suspending or revoking a license or license endorsement issued under the provisions of this part, the department shall proceed as prescribed by Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted therein.

(b) Upon denial of an application for a license or license endorsement issuable under the provisions of this part, the department shall proceed under Sections 485 to 488, inclusive.

(Amended by Stats. 2012, Ch. 380, Sec. 2. Effective January 1, 2013.)



10100.2

A licensee against whom an investigation is pending or an accusation has been filed pursuant to Section 11503 of the Government Code may petition the commissioner to voluntarily surrender his or her license. The surrender of a license shall become effective upon acceptance by the commissioner and thereafter, a surrendered licensee may be relicensed only by petitioning for reinstatement pursuant to Section 11522 of the Government Code. When deciding a petition for reinstatement, the commissioner may consider all relevant evidence, including affidavits.

(Added by Stats. 1996, Ch. 587, Sec. 1. Effective January 1, 1997.)



10100.4

(a) Notwithstanding Section 11415.60 of the Government Code, the department may enter into a settlement with a licensee or applicant instead of the issuance of an accusation or statement of issues against that licensee or applicant.

(b) The settlement shall identify the factual basis for the action being taken and the statutes or regulations violated.

(c) A person who enters a settlement pursuant to this section is not precluded from filing a petition, in the timeframe permitted by law, to modify the terms of the settlement or a petition for early termination of probation, if probation is part of the settlement.

(d) Any settlement with a licensee executed pursuant to this section shall be considered discipline by the department.

(Added by Stats. 2011, Ch. 712, Sec. 5. Effective January 1, 2012.)



10101

The accusation provided for by Section 11503 of the Government Code shall be filed not later than three years from the occurrence of the alleged grounds for disciplinary action unless the acts or omissions with which the licensee is charged involves fraud, misrepresentation or a false promise in which case the accusation shall be filed within one year after the date of discovery by the aggrieved party of the fraud, misrepresentation or false promise or within three years after the occurrence thereof, whichever is later, except that in no case shall an accusation be filed later than 10 years from the occurrence of the alleged grounds for disciplinary action.

(Amended by Stats. 1977, Ch. 546.)



10103

The lapsing or suspension of a license by operation of law or by order or decision of the department or a court of law, or the voluntary surrender of a license by a licensee shall not deprive the department of jurisdiction to proceed with any investigation of or action or disciplinary proceeding against such licensee, or to render a decision suspending or revoking such license.

(Amended by Stats. 1978, Ch. 651.)



10106

(a) Except as otherwise provided by law, in any order issued in resolution of a disciplinary proceeding before the department, the commissioner may request the administrative law judge to direct a licensee found to have committed a violation of this part to pay a sum not to exceed the reasonable costs of the investigation and enforcement of the case.

(b) In the case of a disciplined licensee that is a corporation or a partnership, the order may be made against the licensed corporate entity or licensed partnership.

(c) A certified copy of the actual costs, or a good faith estimate of costs where actual costs are not available, signed by the commissioner or the commissioner’s designated representative, shall be prima facie evidence of reasonable costs of investigation and prosecution of the case. The costs shall include the amount of investigative and enforcement costs up to the date of the hearing, including, but not limited to, charges imposed by the Attorney General.

(d) The administrative law judge shall make a proposed finding of the amount of reasonable costs of investigation and prosecution of the case when requested pursuant to subdivision (a). The finding of the administrative law judge with regard to costs shall not be reviewable by the commissioner to increase the cost award. The commissioner may reduce or eliminate the cost award, or remand to the administrative law judge where the proposed decision fails to make a finding on costs requested pursuant to subdivision (a).

(e) Where an order for recovery of costs is made and timely payment is not made as directed in the commissioner’s decision, the commissioner may enforce the order for repayment in any appropriate court. This right of enforcement shall be in addition to any other rights the commissioner may have as to any licentiate to pay costs.

(f) In any action for recovery of costs, proof of the commissioner’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(g) (1) Except as provided in paragraph (2), the department shall not renew or reinstate the license of any licensee who has failed to pay all of the costs ordered under this section.

(2) The department may, in its discretion, conditionally renew or reinstate for a maximum of one year the license of any licensee who demonstrates financial hardship and who enters into a formal agreement with the department to reimburse the department within that one-year period for the unpaid costs.

(h) All costs recovered under this section shall be considered a reimbursement for costs incurred and shall be deposited in the Real Estate Fund to be available, notwithstanding Section 10451, upon appropriation by the Legislature.

(i) Nothing in this section shall preclude the department from including the recovery of the costs of investigation and enforcement of a case in any stipulated settlement.

(Added by Stats. 2011, Ch. 712, Sec. 6. Effective January 1, 2012.)









CHAPTER 3 - Real Estate Regulations

ARTICLE 1 - Scope of Regulation

10130

It is unlawful for any person to engage in the business of, act in the capacity of, advertise as, or assume to act as a real estate broker or a real estate salesperson within this state without first obtaining a real estate license from the department, or to engage in the business of, act in the capacity of, advertise as, or assume to act as a mortgage loan originator within this state without having obtained a license endorsement.

The commissioner may prefer a complaint for violation of this section before any court of competent jurisdiction, and the commissioner and his or her counsel, deputies, or assistants may assist in presenting the law or facts at the trial.

It is the duty of the district attorney of each county in this state to prosecute all violations of this section in their respective counties in which the violations occur.

(Amended by Stats. 2012, Ch. 569, Sec. 2. Effective January 1, 2013.)



10131

A real estate broker within the meaning of this part is a person who, for a compensation or in expectation of a compensation, regardless of the form or time of payment, does or negotiates to do one or more of the following acts for another or others:

(a) Sells or offers to sell, buys or offers to buy, solicits prospective sellers or puchasers of, solicits or obtains listings of, or negotiates the purchase, sale or exchange of real property or a business opportunity.

(b) Leases or rents or offers to lease or rent, or places for rent, or solicits listings of places for rent, or solicits for prospective tenants, or negotiates the sale, purchase or exchanges of leases on real property, or on a business opportunity, or collects rents from real property, or improvements thereon, or from business opportunities.

(c) Assists or offers to assist in filing an application for the purchase or lease of, or in locating or entering upon, lands owned by the state or federal government.

(d) Solicits borrowers or lenders for or negotiates loans or collects payments or performs services for borrowers or lenders or note owners in connection with loans secured directly or collaterally by liens on real property or on a business opportunity.

(e) Sells or offers to sell, buys or offers to buy, or exchanges or offers to exchange a real property sales contract, or a promissory note secured directly or collaterally by a lien on real property or on a business opportunity, and performs services for the holders thereof.

(Amended by Stats. 1984, Ch. 177, Sec. 1.)



10131.01

(a) Subdivision (b) of Section 10131 does not apply to (1) the manager of a hotel, motel, auto and trailer park, to the resident manager of an apartment building, apartment complex, or court, or to the employees of that manager, or (2) any person or entity, including a person employed by a real estate broker, who, on behalf of another or others, solicits or arranges, or accepts reservations or money, or both, for transient occupancies described in paragraphs (1) and (2) of subdivision (b) of Section 1940 of the Civil Code, in a dwelling unit in a common interest development, as defined in Section 4100 of the Civil Code, in a dwelling unit in an apartment building or complex, or in a single-family home, or (3) any person other than the resident manager or employees of that manager, performing the following functions, who is the employee of the property management firm retained to manage a residential apartment building or complex or court and who is performing under the supervision and control of a broker of record who is an employee of that property management firm or a salesperson licensed to the broker who meets certain minimum requirements as specified in a regulation issued by the commissioner:

(A) Showing rental units and common areas to prospective tenants.

(B) Providing or accepting preprinted rental applications, or responding to inquiries from a prospective tenant concerning the completion of the application.

(C) Accepting deposits or fees for credit checks or administrative costs and accepting security deposits and rents.

(D) Providing information about rental rates and other terms and provisions of a lease or rental agreement, as set out in a schedule provided by an employer.

(E) Accepting signed leases and rental agreements from prospective tenants.

(b) A broker or salesperson shall exercise reasonable supervision and control over the activities of nonlicensed persons acting under paragraph (3) of subdivision (a).

(c) A broker employing nonlicensed persons to act under paragraph (3) of subdivision (a) shall comply with Section 10163 for each apartment building or complex or court where the nonlicensed persons are employed.

(Amended by Stats. 2012, Ch. 181, Sec. 1. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



10131.1

(a) A real estate broker within the meaning of this part is also a person who engages as a principal in the business of making loans or buying from, selling to, or exchanging with the public, real property sales contracts or promissory notes secured directly or collaterally by liens on real property, or who makes agreements with the public for the collection of payments or for the performance of services in connection with real property sales contracts or promissory notes secured directly or collaterally by liens on real property.

(b) As used in this section:

(1) “In the business” means any of the following:

(A) The acquisition for resale to the public, and not as an investment, of eight or more real property sales contracts or promissory notes secured directly or collaterally by liens on real property during a calendar year.

(B) The sale to or exchange with the public of eight or more real property sales contracts or promissory notes secured directly or collaterally by liens on real property during a calendar year. However, no transaction negotiated through a real estate licensee shall be considered in determining whether a person is a real estate broker within the meaning of this section.

(C) The making of eight or more loans in a calendar year from the person’s own funds to the public when those loans are held or resold and are secured directly or collaterally by a lien on residential real property consisting of a single dwelling unit in a condominium or cooperative or on any parcel containing only residential buildings if the total number of units on the parcel is four or less. However, no transaction negotiated through a real estate broker who meets the criteria of subdivision (a) or (b) of Section 10232 shall be considered in determining whether a person is a real estate broker within the meaning of this section.

(2) “Sale,” “resale,” and “exchange” include every disposition of any interest in a real property sales contract or promissory note secured directly or collaterally by a lien on real property, except the original issuance of a promissory note by a borrower or a real property sales contract by a vendor, either of which is to be secured directly by a lien on real property owned by the borrower or vendor.

(3) “Own funds” means either of the following:

(A) Cash, corporate capital, or warehouse credit lines at commercial banks, savings banks, savings and loan associations, industrial loan companies, or other sources that are liability items on the person’s financial statements, whether secured or unsecured.

(B) Cash, corporate capital, or warehouse credit lines at commercial banks, savings banks, savings and loan associations, industrial loan companies, or other sources that are liability items on the financial statement of an affiliate of the person, whether secured or unsecured.

(4) “Own funds” does not include funds provided by a third party to fund a loan on condition that the third party will subsequently purchase or accept an assignment of the loan.

(Amended by Stats. 2007, Ch. 301, Sec. 2. Effective January 1, 2008.)



10131.2

A real estate broker within the meaning of this part is also a person who engages in the business of claiming, demanding, charging, receiving, collecting or contracting for the collection of an advance fee in connection with any employment undertaken to promote the sale or lease of real property or of a business opportunity by advance fee listing, advertisement or other offering to sell, lease, exchange or rent property or a business opportunity, or to obtain a loan or loans thereon.

(Amended by Stats. 1965, Ch. 172.)



10131.3

A real estate broker within the meaning of this part is also a person who, for another or others, for compensation or in expectation of compensation, issues or sells, solicits prospective sellers or purchasers of, solicits or obtains listings of, or negotiates the purchase, sale, or exchange of securities as specified in Section 25206 of the Corporations Code.

The provisions of this section do not apply to a broker-dealer or agent of a broker-dealer licensed by the Commissioner of Corporations under the provisions of the Corporate Securities Law of 1968.

(Amended by Stats. 1977, Ch. 991.)



10131.4

A real estate broker within the meaning of this part is also a person who acts for another or others for compensation or in expectation of compensation, to do one or more of the following acts:

(a) To sell or offer for sale, buy or offer to buy, solicit prospective sellers or purchasers, solicit or obtain listings, or negotiate the purchase, sale, or exchange of mineral, oil, or gas property.

(b) To solicit borrowers or lenders for or negotiate loans on mineral, oil, or gas property, or collect payments for lenders in connection with these loans.

(c) To lease or offer to lease or negotiate the sale, purchase, or exchange of leases on mineral, oil, or gas property.

(d) To rent or place for rent, mineral, oil, or gas property or to collect rent or royalties from mineral, oil, or gas property or improvements thereon.

(e) Other than as an officer or employee of the state or federal government, to assist or offer to assist another or others in filing an application for the purchase or lease of, or to locate or enter upon mineral, oil, or gas property owned by the state or federal government.

(Added by Stats. 1993, Ch. 416, Sec. 1. Effective January 1, 1994.)



10131.45

A real estate broker within the meaning of this part is also a person who engages in the following businesses as a principal:

(a) Except as provided in subdivision (d) of Section 10133.35, buying or leasing, or taking an option on mineral, oil, or gas property for the purpose of sale, exchange, lease, sublease, or assignment of a lease of the property or any part of the property.

(b) Offering mining claims or any interest therein for sale or assignment.

(Added by Stats. 1993, Ch. 416, Sec. 2. Effective January 1, 1994.)



10131.5

A nonresident of California may become a real estate broker by conforming to all of the provisions of this part.

(Added by Stats. 1947, Ch. 455.)



10131.6

(a) Notwithstanding any other provision of law, a person licensed as a real estate broker may sell or offer to sell, buy or offer to buy, solicit prospective purchasers of, solicit or obtain listings of, or negotiate the purchase, sale, or exchange of any manufactured home or mobilehome only if the manufactured home or mobilehome has been registered under Part 2 (commencing with Section 18000) of Division 13 of the Health and Safety Code.

(b) No real estate broker who engages in the activities authorized by this section shall maintain any place of business where two or more manufactured homes or mobilehomes are displayed and offered for sale by the person, unless the broker is also licensed as a mobilehome dealer as provided for by Part 2 (commencing with Section 18000) of Division 13 of the Health and Safety Code.

(c) As used in this chapter, “manufactured home” means a structure as defined in Section 18007 of the Health and Safety Code, and “mobilehome” means a structure as defined in Section 18008 of the Health and Safety Code. “Manufactured home” and “Mobilehome” do not include a recreational vehicle, as defined in Section 18010 of the Health and Safety Code, a commercial modular, as defined in Section 18001.8 of the Health and Safety Code, or factory-built housing, as defined in Section 19971 of the Health and Safety Code.

(d) In order to carry out this section, the commissioner shall prescribe by regulation, after consultation with the Department of Housing and Community Development, methods and procedures to assure compliance with requirements of the Health and Safety Code pertaining to manufactured home and mobilehome registration, collection of sales and use taxes, and transaction documentation.

(e) Nothing in this section increases or decreases, or in any way preempts, consumer notice requirements of the National Manufactured Housing Construction and Safety Standards Act of 1974 and related regulations which are set forth in Sections 5414 and 5422 of Title 42 of the United States Code and Subparts E and I of Title 24 of the Code of Federal Regulations.

(Amended by Stats. 2010, Ch. 610, Sec. 1. Effective January 1, 2011.)



10131.7

It is unlawful for any real estate licensee acting under authority of Section 10131.6 to do any of the following:

(a) To advertise or offer for sale in any manner any manufactured home or mobilehome, unless it is either in place on a lot rented or leased for human habitation within an established mobilehome park as defined in Section 18214 of the Health and Safety Code and the advertising or offering for sale is not contrary to any terms of a contract between the seller of the manufactured home or mobilehome and the owner of the mobilehome park, or is otherwise located, pursuant to a local zoning ordinance or permit, on a lot where its presence has been authorized or its continued presence and that use would be authorized for a total and uninterrupted period of at least one year.

(b) To fail to withdraw any advertisement of a manufactured home or mobilehome for sale, lease, or exchange within 48 hours after the real estate licensee’s receipt of notice that the manufactured home or mobilehome is no longer available for sale, lease, or exchange.

(c) To advertise or represent a mobilehome as a new mobilehome or a manufactured home as a new manufactured home.

(d) To include as an added cost to the selling price of a mobilehome, an amount for licensing, as prescribed by Section 10751 of the Revenue and Taxation Code, except where the buyer and seller agree to the proration of the license fees for the applicable license period, or transfer of title of the mobilehome as a vehicle, which amount is not due to the state unless, prior to the sale, the amount has been paid by the licensee to the state in order to avoid penalties that would have accrued because of late payment of the fees.

(e) To make any representation that a manufactured home or mobilehome is capable of being transported on California highways if the manufactured home or mobilehome does not meet all of the equipment requirements applicable to manufactured homes or mobilehomes of Division 12 (commencing with Section 24000) of the Vehicle Code, or to fail to disclose any material fact respecting those equipment requirements.

(f) To advertise or otherwise represent, or knowingly to allow to be advertised or represented on the real estate licensee’s behalf or at the real estate licensee’s place of business, that no downpayment is required in connection with the sale of a manufactured home or mobilehome when downpayment is in fact required and the buyer is advised or induced to finance the downpayment by a loan in addition to any other loan financing the remainder of the purchase price of the manufactured home or mobilehome.

(g) To fail or neglect properly to cause the endorsement, dating, and delivery (or fail to endorse, date, and deliver) of the certificate of ownership or certificate of title of the manufactured home or mobilehome, and, when having possession, to fail to deliver the registration card to a transferee who is lawfully entitled to a transfer of registration. Except when the certificate of ownership or certificate of title is demanded in writing by a purchaser, the licensee shall satisfy the delivery requirement of this subdivision by submitting appropriate documents and fees to the Department of Housing and Community Development for transfer of registration in accordance with Chapter 8 (commencing with Section 18075) of Part 2 of Division 13 of the Health and Safety Code and rules and regulations promulgated thereunder.

(Amended by Stats. 2010, Ch. 610, Sec. 1.3. Effective January 1, 2011.)



10132

A real estate salesman within the meaning of this part is a natural person who, for a compensation or in expectation of a compensation, is employed by a licensed real estate broker to do one or more of the acts set forth in Sections 10131, 10131.1, 10131.2, 10131.3, 10131.4, and 10131.6.

(Amended by Stats. 1996, Ch. 587, Sec. 2. Effective January 1, 1997.)



10133

(a) The acts described in Section 10131 are not acts for which a real estate license is required if performed by:

(1) A regular officer of a corporation or a general partner of a partnership with respect to real property owned or leased by the corporation or partnership, respectively, or in connection with the proposed purchase or leasing of real property by the corporation or partnership, respectively, if the acts are not performed by the officer or partner in expectation of special compensation.

(2) A person holding a duly executed power of attorney from the owner of the real property with respect to which the acts are performed.

(3) An attorney at law in rendering legal services to a client.

(4) A receiver, trustee in bankruptcy or other person acting under order of a court of competent jurisdiction.

(5) A trustee for the beneficiary of a deed of trust when selling under authority of that deed of trust.

(b) The exemptions in subdivision (a) are not applicable to a person who uses or attempts to use them for the purpose of evading the provisions of this part.

(Amended by Stats. 1985, Ch. 476, Sec. 1.)



10133.1

(a) Subdivisions (d) and (e) of Section 10131, Section 10131.1, Article 5 (commencing with Section 10230), and Article 7 (commencing with Section 10240) of this code and Section 1695.13 of the Civil Code do not apply to any of the following:

(1) Any person or employee thereof doing business under any law of this state, any other state, or the United States relating to banks, trust companies, savings and loan associations, industrial loan companies, pension trusts, credit unions, or insurance companies.

(2) Any nonprofit cooperative association organized under Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code, in loaning or advancing money in connection with any activity mentioned therein.

(3) Any corporation, association, syndicate, joint stock company, or partnership engaged exclusively in the business of marketing agricultural, horticultural, viticultural, dairy, livestock, poultry, or bee products on a cooperative nonprofit basis, in loaning or advancing money to the members thereof or in connection with any business of that type.

(4) Any corporation securing money or credit from any federal intermediate credit bank organized and existing pursuant to the provisions of an act of Congress entitled the “Agricultural Credits Act of 1923,” in loaning or advancing money or credit so secured.

(5) Any person licensed to practice law in this state, not actively and principally engaged in the business of negotiating loans secured by real property, when that person renders services in the course of his or her practice as an attorney at law, and the disbursements of that person, whether paid by the borrower or other person, are not charges or costs and expenses regulated by or subject to the limitations of Article 7 (commencing with Section 10240), and the fees and disbursements are not shared, directly or indirectly, with the person negotiating the loan or the lender.

(6) Any person licensed as a finance lender when acting under the authority of that license.

(7) Any cemetery authority as defined by Section 7018 of the Health and Safety Code, that is authorized to do business in this state or its authorized agent.

(8) Any person authorized in writing by a savings institution to act as an agent of that institution, as authorized by Section 6520 of the Financial Code or comparable authority of the Office of Thrift Supervision of the United States Department of the Treasury by its regulations, when acting under the authority of that written authorization.

(9) Any person who is licensed as a securities broker or securities dealer under any law of this state, or of the United States, or any employee, officer, or agent of that person, if that person, employee, officer, or agent is acting within the scope of authority granted by that license in connection with a transaction involving the offer, sale, purchase, or exchange of a security representing an ownership interest in a pool of promissory notes secured directly or indirectly by liens on real property, which transaction is subject to any law of this state or the United States regulating the offer or sale of securities.

(10) Any person licensed as a residential mortgage lender or servicer when acting under the authority of that license.

(11) Any organization that has been approved by the United States Department of Housing and Urban Development pursuant to Section 106(a)(1)(iii) of the federal Housing and Urban Development Act of 1968 (12 U.S.C. Sec. 1701x), to provide counseling services, or an employee of such an organization, when those services are provided at no cost to the borrower and are in connection with the modification of the terms of a loan secured directly or collaterally by a lien on residential real property containing four or fewer dwelling units.

(b) Persons described in paragraph (1), (2), or (3), as follows, are exempt from the provisions of subdivisions (d) and (e) of Section 10131 or Section 10131.1 with respect to the collection of payments or performance of services for lenders or on notes of owners in connection with loans secured directly or collaterally by liens on real property:

(1) The person makes collections on 10 or less of those loans, or in amounts of forty thousand dollars ($40,000) or less, in any calendar year.

(2) The person is a corporation licensed as an escrow agent under Division 6 (commencing with Section 17000) of the Financial Code and the payments are deposited and maintained in the escrow agent’s trust account.

(3) An employee of a real estate broker who is acting as the agent of a person described in paragraph (4) of subdivision (b) of Section 10232.4.

For purposes of this subdivision, performance of services does not include soliciting borrowers, lenders, or purchasers for, or negotiating, loans secured directly or collaterally by a lien on real property.

(c) (1) Subdivision (d) of Section 10131 does not apply to an employee of a real estate broker who, on behalf of the broker, assists the broker in meeting the broker’s obligations to its customers in residential mortgage loan transactions, as defined in Section 50003 of the Financial Code, where the lender is an institutional lender, as defined in Section 50003 of the Financial Code, provided the employee does not participate in any negotiations occurring between the principals.

(2) A broker shall exercise reasonable supervision and control over the activities of nonlicensed employees acting under this subdivision, and shall comply with Section 10163 for each location where the nonlicensed persons are employed.

This section does not restrict the ability of the commissioner to discipline a broker or corporate broker licensee or its designated officer, or both the corporate broker licensee and its designated officer, for misconduct of a nonlicensed employee acting under this subdivision, or, pursuant to Section 10080, to adopt, amend, or repeal rules or regulations governing the employment or supervision of an employee who is a nonlicensed person as described in this subdivision.

(Amended by Stats. 2009, Ch. 630, Sec. 6. Effective October 11, 2009.)



10133.15

The provisions of Article 5 (commencing with Section 10230) and Article 7 (commencing with Section 10240) do not apply to any person whose business is that of acting as an authorized representative, agent, or loan correspondent of any person or employee thereof doing business under any law of this state, any other state, or the United States relating to banks, trust companies, savings and loan associations, industrial loan companies, pension trusts, credit unions, or insurance companies or when making loans qualified for sale to any of the foregoing insofar as that business is concerned.

(Amended by Stats. 1998, Ch. 485, Sec. 9. Effective January 1, 1999.)



10133.2

The provisions of Sections 10131, 10131.1, 10131.2, and 10132 do not apply to any stenographer, bookkeeper, receptionist, telephone operator, or other clerical help in carrying out their functions as such.

(Amended by Stats. 1965, Ch. 305.)



10133.3

The provisions of Sections 10131 and 10131.2 relating to business opportunities do not apply to any person, partnership, corporation, or other legal entity which for another or others sells or offers to sell, solicits prospective sellers or purchasers of, solicits or obtains listings of, advertises for sale, buys or offers to buy, or negotiates the purchase, sale, or exchange of radio, television, or cable enterprises which are licensed and regulated by the Federal Communications Commission, or any successor agency, pursuant to the Communications Act of 1934, as amended and which purchase, sale, or exchange is not in substance a transfer of real property.

(Added by Stats. 1990, Ch. 729, Sec. 1.)



10133.35

A real estate broker’s license shall not be required to engage in any of the following activities with respect to a mineral, oil, or gas property:

(a) To act as a depository under an oil lease, gas lease, or oil and gas lease other than for purpose of sale.

(b) To engage in any transaction subject to an order of a court of competent jurisdiction.

(c) To engage in the business of drilling for or producing oil or gas or mining for or producing minerals.

(d) To negotiate leases or agreements between an owner of mineral, oil, or gas lands, leases, or mineral rights, and a person organized for or engaging in oil or gas or mineral or metal production, or to enter into leases or agreements with an owner of mineral, oil, or gas lands, leases, or mineral rights on behalf of a disclosed or undisclosed person organized for or engaging in oil or gas or mineral or metal production.

(e) To deal with mineral rights or land, other than oil or gas rights or land, as the owner of the rights or land.

(Added by Stats. 1993, Ch. 416, Sec. 3. Effective January 1, 1994.)



10133.4

(a) The provisions of subdivision (b) of Section 10131 do not apply to persons acting in the capacity of a film location representative in connection with a transaction which complies with the requirements of subdivision (c).

(b) As used in this section:

(1) “Film location representative” means an employee of a principal arranging for the use of real property for photographic purposes.

(2) “Principal” means the person who will use the real property for photographic purposes.

(c) In every transaction arranged by a film location representative, the principal shall maintain liability insurance insuring both that principal and the real property owner against death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the real property which is the subject of the transaction. The amount of the insurance coverage shall not be less than five hundred thousand dollars ($500,000) per person or one million dollars ($1,000,000) per occurrence for personal injury and five hundred thousand dollars ($500,000) for property damage. It must be issued by an insurance carrier authorized to sell such insurance in California.

(Added by Stats. 1992, Ch. 396, Sec. 1. Effective January 1, 1993.)



10133.5

The provisions of Article 5 (commencing with Section 10230) do not apply to any person who is an approved lender, mortgagee, seller, or servicer for the Federal Housing Administration, United States Department of Veterans Affairs, Farmers Home Administration, Government National Mortgage Association, Federal National Mortgage Association, or Federal Home Loan Mortgage Corporation, when making loans to be sold to, or when servicing loans on behalf of and subject to audit by, any of the foregoing with respect to those loans.

(Amended by Stats. 1998, Ch. 485, Sec. 10. Effective January 1, 1999.)



10135

When a lease or leasing is referred to in this article, it includes any lease, whether such lease is the sole transaction involved, or the principal or an incidental part of the transaction involved.

(Added by Stats. 1943, Ch. 127.)



10136

No person engaged in the business or acting in the capacity of a real estate broker or a real estate salesman within this State shall bring or maintain any action in the courts of this State for the collection of compensation for the performance of any of the acts mentioned in this article without alleging and proving that he was a duly licensed real estate broker or real estate salesman at the time the alleged cause of action arose.

(Added by Stats. 1943, Ch. 127.)



10137

It is unlawful for any licensed real estate broker to employ or compensate, directly or indirectly, any person for performing any of the acts within the scope of this chapter who is not a licensed real estate broker, or a real estate salesperson licensed under the broker employing or compensating him or her, or to employ or compensate, directly or indirectly, any licensee for engaging in any activity for which a mortgage loan originator license endorsement is required, if that licensee does not hold a mortgage loan originator license endorsement; provided, however, that a licensed real estate broker may pay a commission to a broker of another state.

No real estate salesperson shall be employed by or accept compensation from any person other than the broker under whom he or she is at the time licensed.

It is unlawful for any licensed real estate salesperson to pay any compensation for performing any of the acts within the scope of this chapter to any real estate licensee except through the broker under whom he or she is at the time licensed.

For a violation of any of the provisions of this section, the commissioner may temporarily suspend or permanently revoke the license of the real estate licensee, in accordance with the provisions of this part relating to hearings.

(Amended by Stats. 2010, Ch. 287, Sec. 1. Effective January 1, 2011.)



10137.1

Nothing contained in this division shall preclude a partnership from performing acts for which a real estate broker license is required, provided every partner through whom the partnership so acts is a licensed real estate broker.

(Added by Stats. 1968, Ch. 75.)



10138

It is a misdemeanor, punishable by a fine of not exceeding one hundred dollars ($100) for each offense, for any person, whether obligor, escrowholder or otherwise, to pay or deliver to anyone a compensation for performing any of the acts within the scope of this chapter, who is not known to be or who does not present evidence to such payor that he is a regularly licensed real estate broker at the time such compensation is earned.

For a violation of any of the provisions of this section, the commissioner may temporarily suspend or permanently revoke the license of the real estate licensee in accordance with the provisions of this part relating to hearings.

(Amended by Stats. 1983, Ch. 1092, Sec. 38. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



10139

Any person acting as a real estate broker, real estate salesperson, or mortgage loan originator without a license or license endorsement, or who advertises using words indicating that he or she is a real estate broker, real estate salesperson, or mortgage loan originator without being so licensed or without having obtained a license endorsement, shall be guilty of a public offense punishable by a fine not exceeding twenty thousand dollars ($20,000), or by imprisonment in the county jail for a term not to exceed six months, or by both fine and imprisonment; or if a corporation, be punished by a fine not exceeding sixty thousand dollars ($60,000). If a Real Estate Fraud Prosecution Trust Fund, as described in Section 27388 of the Government Code, exists in the county where a person or corporation is convicted, any fine collected from the person in excess of ten thousand dollars ($10,000) or any fine collected from the corporation in excess of fifty thousand dollars ($50,000) shall be deposited in that Real Estate Fraud Prosecution Trust Fund.

(Amended by Stats. 2010, Ch. 287, Sec. 2. Effective January 1, 2011.)



10140

Every officer, agent or employee of any company, and every other person who knowingly authorizes, directs or aids in the publication, advertisement, distribution or circularization of any false statement or representation concerning any land or subdivision thereof, as defined in Chapter 1 (commencing at Section 11000) of Part 2 of this division, offered for sale or lease, or, if the land is owned by the State or Federal Government, which such person offers to assist another or others to file an application for the purchase or lease of, or to locate or enter upon, and every person who, with knowledge that any advertisement, pamphlet, prospectus or letter concerning any said land or subdivision, as defined in Chapter 1 (commencing at Section 11000) of Part 2 of this division, contains any written statement that is false or fraudulent, issues, circulates, publishes or distributes the same, or causes the same to be issued, circulated, published or distributed, or who, in any other respect, willfully violates or fails to comply with any of the provisions of this section, or who in any other respect willfully violates or fails, omits or neglects to obey, observe or comply with any order, permit, decision, demand or requirement of the commissioner under this section, is guilty of a public offense, and shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment, and, if a real estate licensee, he shall be held to trial by the commissioner for a suspension or revocation of his license, as provided in the provisions of this part relating to hearings. The district attorney of each county in this State shall prosecute all violations of the provisions of this section in respective counties in which the violations occur.

(Amended by Stats. 1959, Ch. 2116.)



10140.5

Each advertisement or other statement which is published by a real estate broker or salesman offering to assist persons to file applications for the purchase or lease of, or to locate or enter upon, lands owned by the State or Federal Government shall, when published, indicate the name of the broker for whom it is published and state that he is licensed as a real estate broker by the State of California.

(Added by Stats. 1959, Ch. 2116.)



10140.6

(a) A real estate licensee shall not publish, circulate, distribute, or cause to be published, circulated, or distributed in any newspaper or periodical, or by mail, any matter pertaining to any activity for which a real estate license is required that does not contain a designation disclosing that he or she is performing acts for which a real estate license is required.

(b) (1) A real estate licensee shall disclose his or her license identification number and, if that licensee is a mortgage loan originator, the unique identifier assigned to that licensee by the Nationwide Mortgage Licensing System and Registry, on all solicitation materials intended to be the first point of contact with consumers and on real property purchase agreements when acting as an agent in those transactions. The commissioner may adopt regulations identifying the materials in which a licensee must disclose a license identification number and, if that licensee is a mortgage loan originator, the unique identifier assigned to that licensee by the Nationwide Mortgage Licensing System and Registry.

(2) For purposes of this section, “solicitation materials intended to be the first point of contact with consumers” includes business cards, stationery, advertising fliers, and other materials designed to solicit the creation of a professional relationship between the licensee and a consumer, and excludes an advertisement in print or electronic media and “for sale” signs.

(3) Nothing in this section shall be construed to limit or change the requirement described in Section 10236.4 as applicable to real estate brokers.

(c) The provisions of this section shall not apply to classified rental advertisements reciting the telephone number at the premises of the property offered for rent or the address of the property offered for rent.

(d) “Mortgage loan originator,” “unique identifier,” and “Nationwide Mortgage Licensing System and Registry” have the meanings set forth in Section 10166.01.

(Amended by Stats. 2009, Ch. 160, Sec. 3. Effective October 11, 2009.)



10141

Within one month after the closing of a transaction in which title to real property or in the sale of a business when real or personal property is conveyed from a seller to a purchaser through a licensed real estate broker, such broker shall inform or cause the information to be given to the seller and purchaser in writing of the selling price thereof and in event an exchange of real property or a business opportunity is involved, such information shall include a description of said property and amount of added money consideration, if any. If the transaction is closed through escrow and the escrow holder renders a closing statement which reveals such information, that shall be deemed compliance with this section on the part of the broker.

(Amended by Stats. 1965, Ch. 172.)



10141.5

Within one week after the closing of a transaction negotiated by a real estate broker in which title to real property is conveyed from a seller to a purchaser and a deed of trust secured by real property is executed, such broker shall cause such deed of trust to be recorded with the county recorder of the county in which the real property is located, or cause it to be delivered to the beneficiary with a written recommendation that it be recorded forthwith, unless written instructions not to record are received from the beneficiary. If the transaction is closed through escrow and the deed of trust is delivered to the escrow holder within the time prescribed by this section, that shall be deemed compliance with this section on the part of the broker. Nothing in this section shall affect the validity of a transfer of title to real property.

(Added by Stats. 1968, Ch. 163.)



10141.6

(a) A real estate broker who engages in escrow activities for five or more transactions in a calendar year pursuant to the exemption from the Escrow Law contained in Section 17006 of the Financial Code, or whose escrow activities pursuant to that exemption equal or exceed one million dollars ($1,000,000) in a calendar year, shall file with the department a report, within 60 days following the completion of the calendar year, documenting the number of escrows conducted and the dollar volume escrowed during the calendar year in which the threshold was met. This report shall be made on a form acceptable to the commissioner.

(b) A real estate broker subject to this section and Section 10232.2 may file consolidated reports that include all of the information required under this section and Section 10232.2. Those consolidated reports shall clearly indicate that they are intended to satisfy the requirements of both sections.

(c) A real estate broker who fails to submit the report required pursuant to subdivision (a) shall be assessed a penalty of fifty dollars ($50) per day for each day the report has not been received by the department, up to and including the 30th day after the first day of the assessment penalty. On and after the 31st day, the penalty shall be one hundred dollars ($100) per day, not to exceed a total penalty of ten thousand dollars ($10,000), regardless of the number of days, until the department receives the report.

(d) The commissioner may suspend or revoke the license of a real estate broker who fails to pay a penalty imposed pursuant to this section. In addition, the commissioner may bring an action in an appropriate court of this state to collect payment of that penalty.

(e) All penalties paid or collected under this section shall be deposited into the Recovery Account of the Real Estate Fund and shall, upon appropriation by the Legislature, be available for expenditure for the purposes specified in Chapter 6.5 (commencing with Section 10470).

(f) The reports described in this section are exempted from any requirement of public disclosure by paragraph (2) of subdivision (d) of Section 6254 of the Government Code.

(g) This section shall become operative on July 1, 2012.

(Added by Stats. 2011, Ch. 717, Sec. 4. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



10142

When a licensee prepares or has prepared an agreement authorizing or employing such licensee to perform any of the acts for which he is required to hold a license, or when such licensee secures the signature of any person to any contract pertaining to such services or transaction, he shall deliver a copy of the agreement to the person signing it at the time the signature is obtained.

(Amended by Stats. 1955, Ch. 1243.)



10143.5

Any real estate broker who assists another or others, or whose real estate salesmen assist another or others, for a compensation, in filing an application for the purchase or lease of, or in locating or entering upon, lands owned by the State or Federal Government shall report to the commissioner the names and addresses of all persons he or his salesmen have assisted in filing applications for land owned by the State or Federal Government and the amount of compensation received from such persons. The report shall be filed quarterly within 10 days after the end of each calendar quarter.

(Added by Stats. 1959, Ch. 2116.)



10144

The commissioner may prescribe by regulation the information which shall be contained in contracts or other agreements by a real estate broker, or a real estate salesman, to assist another or others in filing an application for the purchase or lease of, or in locating or entering upon, lands owned by the State or Federal Government, including, but not limited to, information with regard to the services agreed to be performed and information with regard to the hazards which may prevent the person to be assisted in filing an application with the State or Federal Government ever receiving any state or federal land under the application.

(Added by Stats. 1959, Ch. 2116.)



10145

(a) (1) A real estate broker who accepts funds belonging to others in connection with a transaction subject to this part shall deposit all those funds that are not immediately placed into a neutral escrow depository or into the hands of the broker’s principal, into a trust fund account maintained by the broker in a bank or recognized depository in this state. All funds deposited by the broker in a trust fund account shall be maintained there until disbursed by the broker in accordance with instructions from the person entitled to the funds.

(2) Notwithstanding the provisions of paragraph (1), a real estate broker collecting payments or performing services for investors or note owners in connection with loans secured by a first lien on real property may deposit funds received in trust in an out-of-state depository institution insured by the Federal Deposit Insurance Corporation, if the investor or note owner is any one of the following:

(A) The Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, or the United States Department of Veterans Affairs.

(B) A bank or subsidiary thereof, bank holding company or subsidiary thereof, trust company, savings bank or savings and loan association or subsidiary thereof, savings bank or savings association holding company or subsidiary thereof, credit union, industrial bank or industrial loan company, or insurance company doing business under the authority of, and in accordance with, the laws of this state, another state, or the United States relating to banks, trust companies, savings banks or savings associations, credit unions, industrial banks or industrial loan companies, or insurance companies, as evidenced by a license, certificate, or charter issued by the United States or a state, district, territory, or commonwealth of the United States.

(C) Trustees of a pension, profit-sharing, or welfare fund, if the pension, profit-sharing, or welfare fund has a net worth of not less than fifteen million dollars ($15,000,000).

(D) A corporation with outstanding securities registered under Section 12 of the Securities Exchange Act of 1934 or a wholly owned subsidiary of that corporation.

(E) A syndication or other combination of any of the entities specified in subparagraph (A), (B), (C), or (D) that is organized to purchase the promissory note.

(F) The California Housing Finance Agency or a local housing finance agency organized under the Health and Safety Code.

(G) A licensed residential mortgage lender or servicer acting under the authority of that license.

(H) A licensed real estate broker selling all or part of the loan, note, or contract to a lender or purchaser specified in subparagraphs (A) to (G), inclusive.

(3) A real estate broker who deposits funds held in trust in an out-of-state depository institution in accordance with paragraph (2) shall make available, in this state, the books, records, and files pertaining to the trust accounts to the commissioner or the commissioner’s representatives or pay the reasonable expenses for travel and lodging incurred by the commissioner or the commissioner’s representatives in order to conduct an examination at an out-of-state location.

(b) A real estate broker acting as a principal pursuant to Section 10131.1 shall place all funds received from others for the purchase of real property sales contracts or promissory notes secured directly or collaterally by liens on real property in a neutral escrow depository unless delivery of the contract or note is made simultaneously with the receipt of the purchase funds.

(c) A real estate sales person who accepts trust funds from others on behalf of the broker under whom he or she is licensed shall immediately deliver the funds to the broker or, if so directed by the broker, shall deliver the funds into the custody of the broker’s principal or a neutral escrow depository or shall deposit the funds into the broker’s trust fund account.

(d) If not otherwise expressly prohibited by this part, a real estate broker may, at the request of the owner of trust funds or of the principals to a transaction or series of transactions from whom the broker has received trust funds, deposit the funds into an interest-bearing account in a bank, savings and loan association, credit union, or industrial loan company, the accounts of which are insured by the Federal Deposit Insurance Corporation, if all of the following requirements are met:

(1) The account is in the name of the broker as trustee for the designated beneficiary or principal of a transaction or series of transactions.

(2) All of the funds in the account are covered by insurance provided by an agency of the United States.

(3) The funds in the account are kept separate, distinct, and apart from funds belonging to the broker or to any other person for whom the broker holds funds in trust.

(4) The broker discloses to the person from whom the trust funds are received, and to a beneficiary whose identity is known to the broker at the time of establishing the account, the nature of the account, how interest will be calculated and paid under various circumstances, whether service charges will be paid to the depository and by whom, and possible notice requirements or penalties for withdrawal of funds from the account.

(5) Interest earned on funds in the account may not inure directly or indirectly to the benefit of the broker or a person licensed to the broker.

(6) In an executory sale, lease, or loan transaction in which the broker accepts funds in trust to be applied to the purchase, lease, or loan, the parties to the contract shall have specified in the contract or by collateral written agreement the person to whom interest earned on the funds is to be paid or credited.

(e) The broker shall have no obligation to place trust funds into an interest-bearing account unless requested to do so and unless all of the conditions in subdivision (d) are met, nor, in any event, if he or she advises the party making the request that the funds will not be placed in an interest-bearing account.

(f) Nothing in subdivision (d) shall preclude the commissioner from prescribing, by regulation, circumstances in which, and conditions under which, a real estate broker is authorized to deposit funds received in trust into an interest-bearing trust fund account.

(g) The broker shall maintain a separate record of the receipt and disposition of all funds described in subdivisions (a) and (b), including any interest earned on the funds.

(h) Upon request of the commissioner, a broker shall furnish to the commissioner an authorization for examination of financial records of those trust fund accounts maintained in a financial institution, in accordance with the procedures set forth in Section 7473 of the Government Code.

(i) As used in this section, “neutral escrow” means an escrow business conducted by a person licensed under Division 6 (commencing with Section 17000) of the Financial Code or by a person described in paragraph (1) or (3) of subdivision (a) of Section 17006 of that code.

(Amended by Stats. 1999, Ch. 83, Sec. 6. Effective January 1, 2000.)



10146

Any real estate broker who contracts for or collects an advance fee from any other person, hereinafter referred to as the “principal,” shall deposit any such amount or amounts, when collected in a trust account with a bank or other recognized depository. Such funds are trust funds and not the funds of the agent. Amounts may be withdrawn therefrom for the benefit of the agent only when actually expended for the benefit of the principal or five days after the verified accounts mentioned hereinafter have been mailed to the principal. Upon request of the commissioner, a broker shall furnish to the commissioner an authorization for examination of financial records of the trust account in accordance with the procedures set forth in Section 7473 of the Government Code.

The commissioner may issue such rules and regulations as he or she deems necessary to regulate the method of accounting, and to accomplish the purpose of the provisions of this code relating to advance fees including, but not limited to, establishing forms for and determining information to be included in such accountings. Each principal shall be furnished a verified copy of such accountings at the end of each calendar quarter and when the contract has been completely performed by the licensee. The commissioner shall be furnished a verified copy of any account or all accounts on his or her demand therefor.

Where advance fees actually paid by or on behalf of any principal are not handled in accordance with the preceding paragraph, it shall be presumed that the agent has violated Sections 506 and 506a of the Penal Code. The principal may recover treble damages for amounts so misapplied and shall be entitled to reasonable attorney’s fees in any action brought to recover the same.

(Amended by Stats. 2009, Ch. 307, Sec. 99. Effective January 1, 2010.)



10147

(a) On or before January 1, 1993, the Seismic Safety Commission shall develop, adopt, and publish a Commercial Property Owner’s Guide to Earthquake Safety for distribution to licensees for purposes of Section 2079.9 of the Civil Code and, upon request, to any member of the general public.

(b) In developing the guide, the Seismic Safety Commission shall consult with the Office of Emergency Services, the Division of Mines and Geology of the Department of Conservation, the Bureau of Real Estate, and other interested agencies and persons.

(c) The commission shall, to the extent possible, rely on currently available data to develop the guide. To the extent necessary, the commission may contract for the development and production of the guide. The commission shall update the contents of the guide whenever it determines that information within the guide is sufficiently inaccurate or incomplete so as to reduce the effectiveness of the guide. The commission shall charge a fee to cover the costs of production, distribution, development, and updating the guide.

(d) The guide shall include, but need not be limited to, all of the following:

(1) Maps and information on geologic and seismic hazard conditions in the state.

(2) Explanations of typical structural and nonstructural earthquake hazards.

(3) Recommendations for mitigating the hazards of an earthquake, including references and explanations of what constitutes “adequate wall anchorage” as defined in Section 8893.1 of the Government Code.

(4) A statement that there are no guarantees of safety or damage prevention that can be made with respect to a major earthquake and that only precautions, such as retrofitting, can be taken to reduce the risk of various types of earthquake damage. For purposes of preparing the statement, the commission shall confer with insurers and design professional associations.

(5) Notice of the obligation to post a sign as required by Section 8875.8 of the Government Code.

(Amended by Stats. 2013, Ch. 352, Sec. 19. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10147.5

(a) Any printed or form agreement which initially establishes, or is intended to establish, or alters the terms of any agreement which previously established a right to compensation to be paid to a real estate licensee for the sale of residential real property containing not more than four residential units, or for the sale of a mobilehome, shall contain the following statement in not less than 10-point boldface type immediately preceding any provision of such agreement relating to compensation of the licensee:

Notice: The amount or rate of real estate commissions is not fixed by law. They are set by each broker individually and may be negotiable between the seller and broker.

(b) The amount or rate of compensation shall not be printed in any such agreement.

(c) Nothing in this section shall affect the validity of a transfer of title to real property.

(d) As used in this section, “alters the terms of any agreement which previously established a right to compensation” means an increase in the rate of compensation, or the amount of compensation if initially established as a flat fee, from the agreement which previously established a right to compensation.

(Amended by Stats. 1980, Ch. 96, Sec. 1. Effective May 16, 1980. Operative July 1, 1980, by Sec. 2 of Ch. 96.)



10147.6

(a) Any licensee who negotiates, attempts to negotiate, arranges, attempts to arrange, or otherwise offers to perform a mortgage loan modification or other form of mortgage loan forbearance for a fee or other form of compensation paid by the borrower, shall provide the following to the borrower, as a separate statement, in not less than 14-point bold type, prior to entering into any fee agreement with the borrower:

It is not necessary to pay a third party to arrange for a loan modification or other form of forbearance from your mortgage lender or servicer. You may call your lender directly to ask for a change in your loan terms. Nonprofit housing counseling agencies also offer these and other forms of borrower assistance free of charge. A list of nonprofit housing counseling agencies approved by the United States Department of Housing and Urban Development (HUD) is available from your local HUD office or by visiting www.hud.gov.

(b) If loan modification or other mortgage loan forbearance services are offered or negotiated in one of the languages set forth in Section 1632 of the Civil Code, a translated copy of the statement in subdivision (a) shall be provided to the borrower in that foreign language.

(c) A violation of this section by a natural person who is a licensee is a public offense punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail for a term not to exceed one year, or by both that fine and imprisonment, or if by a corporation, the violation is punishable by a fine not exceeding fifty thousand dollars ($50,000). These penalties are cumulative to any other remedies or penalties provided by law.

(d) This section shall apply only to mortgages and deeds of trust secured by residential real property containing four or fewer dwelling units.

(Added by Stats. 2009, Ch. 630, Sec. 7. Effective October 11, 2009.)



10148

(a) A licensed real estate broker shall retain for three years copies of all listings, deposit receipts, canceled checks, trust records, and other documents executed by him or her or obtained by him or her in connection with any transactions for which a real estate broker license is required. The retention period shall run from the date of the closing of the transaction or from the date of the listing if the transaction is not consummated. After notice, the books, accounts, and records shall be made available for examination, inspection, and copying by the commissioner or his or her designated representative during regular business hours; and shall, upon the appearance of sufficient cause, be subject to audit without further notice, except that the audit shall not be harassing in nature. This subdivision shall not be construed to require a licensed real estate broker to retain electronic messages of an ephemeral nature, as described in subdivision (d) of Section 1624 of the Civil Code.

(b) The commissioner shall charge a real estate broker for the cost of any audit, if the commissioner has found, in a final desist and refrain order issued under Section 10086 or in a final decision following a disciplinary hearing held in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code that the broker has violated Section 10145 or a regulation or rule of the commissioner interpreting Section 10145.

(c) If a broker fails to pay for the cost of an audit as described in subdivision (b) within 60 days of mailing a notice of billing, the commissioner may suspend or revoke the broker’s license or deny renewal of the broker’s license. The suspension or denial shall remain in effect until the cost is paid or until the broker’s right to renew a license has expired.

(d) The commissioner may maintain an action for the recovery of the cost of an audit in any court of competent jurisdiction. In determining the cost incurred by the commissioner for an audit, the commissioner may use the estimated average hourly cost for all persons performing audits of real estate brokers.

(e) The bureau may suspend or revoke the license of any real estate broker, real estate salesperson, or corporation licensed as a real estate broker, if the real estate broker, real estate salesperson, or any director, officer, employee, or agent of the corporation licensed as a real estate broker knowingly destroys, alters, conceals, mutilates, or falsifies any of the books, papers, writings, documents, or tangible objects that are required to be maintained by this section or that have been sought in connection with an investigation, audit, or examination of a real estate licensee by the commissioner.

(Amended by Stats. 2014, Ch. 107, Sec. 1. Effective January 1, 2015.)



10149

(a) On or before July 1, 1992, the Seismic Safety Commission shall develop, adopt, and publish a Homeowner’s Guide to Earthquake Safety for distribution to licensees for purposes of Section 2079.8 of the Civil Code and, upon request, to any member of the general public.

(b) In developing the guide, the Seismic Safety Commission shall consult with the Office of Emergency Services, the Division of Mines and Geology of the Department of Conservation, the Bureau of Real Estate, and other interested agencies and persons.

(c) The commission shall, to the extent possible, rely on currently available data to develop the guide. To the extent necessary, the commission may contract for the development and production of the guide. The commission shall update the contents of the guide whenever it determines that information within the guide is sufficiently inaccurate or incomplete so as to reduce the effectiveness of the guide. The commission shall charge a fee to cover the costs of production, distribution, development, and updating the guide.

(d) The guide shall include, but need not be limited to, all of the following:

(1) Maps and information on geologic and seismic hazard conditions for all areas of the state.

(2) Explanations of the related structural and nonstructural hazards.

(3) Recommendations for mitigating the hazards of an earthquake.

(4) A statement that there are no guarantees of safety or damage prevention that can be made with respect to a major earthquake and that only precautions, such as retrofitting, can be taken to reduce the risk of various types of earthquake damage. For purposes of preparing the statement, the commission shall confer with insurers and design professional associations.

(Amended by Stats. 2013, Ch. 352, Sec. 20. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 2 - Licenses

10150

(a) Application for the real estate broker license examination shall be made in writing to the commissioner. The commissioner may prescribe the format and content of the broker examination application. The application for the broker examination shall include valid contact information at which the bureau may contact the applicant and shall be accompanied by the real estate broker license examination fee.

(b) Persons who have been notified by the commissioner that they passed the real estate broker license examination may apply for a real estate broker license. A person applying for the broker examination may also apply for a real estate broker license. However, a license shall not be issued until the applicant passes the real estate broker license examination. If there is any change to the information contained in a real estate broker license application after the application has been submitted and before the license has been issued, the commissioner may require the applicant to submit a supplement to the application listing the changed information.

(c) Application for the real estate broker license shall be made in writing to the commissioner. The commissioner may prescribe the format and content of the broker license application. The application for the real estate broker license shall include valid contact information at which the bureau may contact the applicant and shall be accompanied by the appropriate fee.

(d) Application for an endorsement to act as a mortgage loan originator, as defined in Section 10166.01, shall be made either electronically or in writing as directed by the commissioner. The commissioner may prescribe the format and content of the mortgage loan originator endorsement application, which shall meet the minimum requirements for licensing of a mortgage loan originator, pursuant to the Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (Public Law 110-289).

(Amended by Stats. 2014, Ch. 295, Sec. 1. Effective January 1, 2015.)



10150.6

(a) In addition to satisfying the other requirements of this article, and except as provided in subdivisions (b) and (c), an applicant for an original real estate broker’s license shall demonstrate to the Real Estate Commissioner that he or she has held a real estate salesperson’s license for at least two years and qualified for the renewal of his or her real estate salesperson status, within the five-year period immediately prior to the date of his or her application for the broker’s license, and during such time was actively engaged in the business of real estate salesperson.

(b) An applicant for a real estate broker’s license having at least the equivalent of two years’ general real estate experience may file a written petition with the Department of Real Estate setting forth his or her qualifications and experience, and, if the commissioner approves, he or she may be issued a real estate broker’s license immediately upon passing the examination and satisfying the other requirements of this article.

(c) In considering a petition described in subdivision (b), the commissioner may treat a degree from a four-year college or university, which course of study included a major or minor in real estate, as the equivalent of two years’ general real estate experience.

(Amended by Stats. 2012, Ch. 193, Sec. 1. Effective January 1, 2013.)



10151

(a) Application for the real estate salesperson license examination shall be made in writing to the commissioner. The commissioner may prescribe the format and content of the salesperson examination application. The application for the salesperson examination shall include valid contact information at which the bureau may contact the applicant and shall be accompanied by the real estate salesperson license examination fee.

(b) Persons who have been notified by the commissioner that they passed the real estate salesperson license examination may apply for a real estate salesperson license. A person applying for the salesperson examination may also apply for a real estate salesperson license. However, a license shall not be issued until the applicant passes the real estate salesperson license examination. If there is any change to the information contained in a real estate salesperson license application after the application has been submitted and before the license has been issued, the commissioner may require the applicant to submit a supplement to the application listing the changed information.

(c) (1) The commissioner may prescribe the format and content of the real estate salesperson license application. The application for the real estate salesperson license shall include valid contact information at which the bureau may contact the applicant.

(2) An application for the real estate salesperson license examination or for both the examination and license that is received by the commissioner on or after October 1, 2007, shall include evidence or certification, satisfactory to the commissioner, of successful completion at an accredited institution of a three-semester unit course, or the quarter equivalent thereof, or successful completion of an equivalent course of study as defined in Section 10153.5 in real estate principles as well as the successful completion at an accredited institution of a course in real estate practice and one additional course set forth in Section 10153.2, other than real estate principles, real estate practice, advanced legal aspects of real estate, advanced real estate finance, or advanced real estate appraisal. The applicant shall provide this evidence or certification to the commissioner prior to taking the real estate salesperson license examination.

(d) The commissioner shall waive the requirements of this section for the following applicants:

(1) An applicant who is a member of the State Bar of California.

(2) An applicant who has qualified to take the examination for an original real estate broker license by satisfying the requirements of Section 10153.2.

(e) Application for endorsement to act as a mortgage loan originator, as defined in Section 10166.01, shall be made either electronically or in writing as directed by the commissioner. The commissioner may prescribe the format and the content of the mortgage loan originator endorsement application, which shall meet the minimum requirements for licensing of a mortgage loan originator, pursuant to the Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (Public Law 110-289).

(Amended by Stats. 2014, Ch. 295, Sec. 2. Effective January 1, 2015.)



10151.5

(a) An applicant who is not a resident of this state shall be eligible for a real estate license provided (1) the applicant qualifies for licensure under this chapter, including Section 10162, and (2) the state or other jurisdiction that is the place of residence of the applicant permits a resident of California to qualify for and obtain a real estate license in that jurisdiction.

(b) A foreign corporation shall be exempt from the eligibility requirement set forth in clause (2) of subdivision (a) if, and for so long as, at least one of the officers of the corporation who is designated and licensed as a real estate broker pursuant to Section 10158 or 10211 is a resident of this state.

(c) Every nonresident applicant for a real estate license shall, along with his or her application, file with the Real Estate Commissioner an irrevocable consent that if in any action commenced against him or her in this state, personal service of process upon him or her cannot be made in this state after the exercise of due diligence, a valid service may thereupon be made upon the applicant by delivering the process to the Bureau of Real Estate.

(Amended by Stats. 2013, Ch. 352, Sec. 21. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10152

(a) The commissioner may require any other proof he or she may deem advisable concerning the honesty and truthfulness of an applicant for a real estate license or license examination, or of the officers, directors, or persons owning 10 percent or more of the stock, of a corporation making application therefor, before authorizing the issuance of a real estate license. For this purpose the commissioner may call a hearing in accordance with this part relating to hearings. To assist in his or her determination the commissioner shall require every original applicant to be fingerprinted prior to issuing a license. The commissioner may require the fingerprints to be submitted either with the application to take the license examination or with the application for a real estate license.

(b) The commissioner shall require a person who submits a petition for reinstatement of his or her license or reduction of a penalty pursuant to Section 11522 of the Government Code, in addition to meeting any other requirements imposed for purposes of the reinstatement or penalty reduction, to submit his or her fingerprints with the petition.

(Amended by Stats. 2012, Ch. 380, Sec. 3. Effective January 1, 2013.)



10153

In addition to the proof of honesty and truthfulness required of any applicant for a real estate license, the commissioner shall ascertain by written examination that the applicant, and in case of a corporation applicant for a real estate broker’s license that each officer, or agent thereof through whom it proposes to act as a real estate licensee, has all of the following:

(a) An appropriate knowledge of the English language, including reading, writing, and spelling and of arithmetical computations common to real estate and business opportunity practices.

(b) An understanding of the principles of real estate and business opportunity conveyancing, the general purposes and general legal effect of agency contracts, deposit receipts, deeds, mortgages, deeds of trust, chattel mortgages, bills of sale, land contracts of sale and leases, and of the principles of business and land economics and appraisals.

(c) A general and fair understanding of the obligations between principal and agent, of the principles of real estate and business opportunity practice and the canons of business ethics pertaining thereto, of the provisions of this part, of Chapter 1 (commencing with Section 11000) of Part 2, and of the regulations of the Real Estate Commissioner as contained in Title 10 of the California Administrative Code.

(Amended by Stats. 1981, Ch. 714, Sec. 30.)



10153.01

(a) No person shall cheat on, subvert, or attempt to subvert a licensing examination given by the department. Cheating on, subverting, or attempting to subvert a licensing examination includes, but is not limited to, engaging in, soliciting, or procuring any of the following:

(1) Any communication between one or more examinees and any person, other than a proctor or examination official, while the examination is in progress.

(2) Copying answers from another examinee or permitting one’s answers to be copied by another examinee.

(3) The taking of all or a part of the examination by a person other than the applicant.

(4) Removing from the examination room any examination materials without authorization.

(5) The unauthorized reproduction by any means of any portion of the actual licensing examination.

(6) Aiding by any means the unauthorized reproduction of any portion of the actual licensing examination.

(7) Possession or use at any time during the examination or while the examinee is on the examination premises of any device, material, or document that is not expressly authorized for use by examinees during the examination, including, but not limited to, notes, crib sheets, textbooks, and electronic devices.

(8) Failure to follow any examination instruction or rule related to examination security.

(9) Providing false, fraudulent, or materially misleading information concerning education, experience, or other qualifications as part of, or in support of, any application for admission to an examination.

(b) The commissioner may bar any candidate who willfully cheats on, subverts, or attempts to subvert an examination from taking any license examination and from holding an active real estate license under any provision of this code for a period of up to three years.

(Added by Stats. 2012, Ch. 380, Sec. 4. Effective January 1, 2013.)



10153.1

It is unlawful for any person with respect to any examination under this part to practice any deception or fraud with regard to his or her identity in connection with any examination, application, or request to be examined.

Any person who willfully violates or knowingly participates in the violation of this section is guilty of a misdemeanor.

(Added by Stats. 1978, Ch. 1285.)



10153.2

(a) An applicant to take the examination for an original real estate broker license shall also submit evidence, satisfactory to the commissioner, of successful completion, at an accredited institution, of:

(1) A three-semester unit course, or the quarter equivalent thereof, in each of the following:

(A) Real estate practice.

(B) Legal aspects of real estate.

(C) Real estate appraisal.

(D) Real estate financing.

(E) Real estate economics or accounting.

(2) A three-semester unit course, or the quarter equivalent thereof, in three of the following:

(A) Advanced legal aspects of real estate.

(B) Advanced real estate finance.

(C) Advanced real estate appraisal.

(D) Business law.

(E) Escrows.

(F) Real estate principles.

(G) Property management.

(H) Real estate office administration.

(I) Mortgage loan brokering and lending.

(J) Computer applications in real estate.

(K) On and after July 1, 2004, California law that relates to common interest developments, including, but not limited to, topics addressed in the Davis-Stirling Common Interest Development Act (Part 5 (commencing with Section 4000) of Division 4 of the Civil Code) and in the Commercial and Industrial Common Interest Development Act (Part 5.3 (commencing with Section 6500) of Division 4 of the Civil Code).

(b) The commissioner shall waive the requirements of this section for an applicant who is a member of the State Bar of California and shall waive the requirements for which an applicant has successfully completed an equivalent course of study as determined under Section 10153.5.

(c) The commissioner shall extend credit under this section for any course completed to satisfy requirements of Section 10153.3 or 10153.4.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 2) by Stats. 2013, Ch. 605, Sec. 1. Effective January 1, 2014.)



10153.3

(a) This section shall apply to an application for the real estate salesperson license examination, the real estate salesperson license, and for both the examination and license received by the commissioner prior to October 1, 2007.

(b) Application for the real estate salesperson license examination pursuant to this section shall be made in writing to the commissioner. The commissioner may prescribe the format and content of the salesperson examination application. The application for the salesperson examination shall be accompanied by the real estate salesperson license examination fee.

(c) In order to take the examination for a real estate salesperson license, an applicant under this section shall submit evidence or certification satisfactory to the commissioner of enrollment in, or successful completion at, an accredited institution of a three-semester unit course, or the quarter equivalent thereof, or successful completion of an equivalent course of study as defined in Section 10153.5, in real estate principles. Evidence of enrollment satisfactory to the commissioner may include a statement from the applicant made under penalty of perjury.

(d) An applicant under this section may take the real estate salesperson license examination within two years of the date his or her application was received by the commissioner. Notwithstanding subdivision (c), if the applicant fails to schedule an examination or to obtain a passing score on it within that time period, he or she shall be required to submit evidence or certification satisfactory to the commissioner of satisfactory completion at an accredited institution of the courses described in subdivision (c) of Section 10151 or satisfactory completion of an equivalent course of study as defined in Section 10153.5, before taking the examination.

(e) An applicant under this section shall, prior to issuance of the real estate salesperson license, submit evidence or certification satisfactory to the commissioner of successful completion of the real estate principles course as described in subdivision (c) and of successful completion at an accredited institution or successful completion of an equivalent course of study as defined in Section 10153.5, of a course in real estate practice and one additional course set forth in Section 10153.2 other than real estate principles, real estate practice, advanced legal aspects of real estate, advanced real estate finance, or advanced real estate appraisal.

(f) The commissioner shall waive the requirements of this section for an applicant who is a member of the State Bar of California, or who has completed an equivalent course of study, as determined under Section 10153.5, or who has qualified to take the examination for an original real estate broker license by satisfying the requirements of Section 10153.2.

(Amended by Stats. 2006, Ch. 278, Sec. 2. Effective January 1, 2007.)



10153.4

(a) This section shall apply to an application for the real estate salesperson license examination, the real estate salesperson license, and for both the examination and license received by the commissioner prior to October 1, 2007, if the applicant obtains a passing score on the real estate salesperson license examination and submits a license application prior to October 1, 2007.

(b) Application for the real estate salesperson license examination pursuant to this section shall be made in writing to the commissioner. The commissioner may prescribe the format and content of the salesperson examination application. The application for the salesperson examination shall be accompanied by the real estate salesperson license examination fee.

(c) An applicant under this section shall comply with the requirements of subdivision (c) of Section 10153.3 in order to take the real estate salesperson license examination.

(d) An applicant under this section who obtains a passing score on the real estate salesperson license examination prior to October 1, 2007, shall, prior to the issuance of the real estate salesperson license, submit evidence or certification satisfactory to the commissioner of successful completion at an accredited institution of a three-semester unit course, or the quarter unit equivalent thereof, or successful completion of an equivalent course of study as defined in Section 10153.5, in real estate principles as described in subdivision (c) of Section 10153.3. An applicant for an original real estate salesperson license under this section shall also, prior to the issuance of the license, or within 18 months after issuance, submit evidence or certification satisfactory to the commissioner of successful completion at an accredited institution or a private vocational school, as specified in Section 10153.5, of a course in real estate practice and one additional course set forth in Section 10153.2, other than real estate principles, real estate practice, advanced legal aspects of real estate, advanced real estate finance, or advanced real estate appraisal.

(e) A salesperson who qualifies for a license pursuant to this section shall not be required for the first license renewal thereafter to complete the continuing education pursuant to Article 2.5 (commencing with Section 10170), except for the courses specified in paragraphs (1) to (4), inclusive, of subdivision (a) of Section 10170.5 or, on and after July 1, 2007, except for the courses specified in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 10170.5.

(f) The salesperson license issued to an applicant who has satisfied only the requirements of subdivision (c) at the time of issuance shall be automatically suspended effective 18 months after issuance if the licensee has failed to satisfy the requirements of subdivision (d). The suspension shall not be lifted until the suspended licensee has submitted the required evidence of course completion and the commissioner has given written notice to the licensee of the lifting of the suspension.

(g) The original license issued to a salesperson shall clearly set forth the conditions of the license and shall be accompanied by a notice of the provisions of this section and of any regulations adopted by the commissioner to implement this section.

(h) The commissioner shall waive the requirements of this section for any person who presents evidence of admission to the State Bar of California, and the commissioner shall waive the requirement for any course for which an applicant has completed an equivalent course of study as determined under Section 10153.5.

(Amended by Stats. 2006, Ch. 278, Sec. 3. Effective January 1, 2007.)



10153.5

As used in Sections 10151, 10153.2, 10153.3, and 10153.4, “an equivalent course of study” consists of courses at a private vocational school that have been found by the commissioner, upon consideration of an application for approval, to be equivalent in quality to the real estate courses offered by the colleges and universities accredited by the Western Association of Schools and Colleges.

As used in Sections 10151, 10153.2, 10153.3, and 10153.4, “accredited institution” shall mean a college or university that either:

(a) Is accredited by the Western Association of Schools and Colleges, or by any other regional accrediting agency recognized by the United States Department of Education.

(b) In the judgment of the commissioner, has a real estate curriculum equivalent in quality to that of the institutions accredited pursuant to subdivision (a).

(Amended by Stats. 2006, Ch. 278, Sec. 4. Effective January 1, 2007.)



10153.6

All real estate broker licenses issued by the commissioner shall be for a period of four years.

Applicants shall qualify in the appropriate examination and satisfy all other requirements prior to issuance of the license.

The four-year license may be renewed upon filing the required application and fee, and complying with the provisions of Article 2.5 (commencing with Section 10170).

(Amended by Stats. 2002, Ch. 664, Sec. 24. Effective January 1, 2003.)



10153.7

All real estate salesperson licenses issued by the commissioner shall be for a period of four years.

Applicants must qualify in the appropriate examination and satisfy all other requirements prior to issuance of the license.

The four-year license may be renewed upon filing the required application and fee, and complying with the provisions of Article 2.5 (commencing with Section 10170).

(Amended by Stats. 1980, Ch. 263, Sec. 1.)



10153.8

When an applicant for real estate license fails the qualifying examination, he may apply for reexamination by filing the appropriate application and fee.

The application and fee for reexamination shall be filed and the reexamination taken within the two-year period following the date the application for examination was filed.

(Amended by Stats. 1968, Ch. 305.)



10156.2

An application on the form prescribed by the commissioner for the renewal of a license, filed before midnight of the last day of the period for which a previous license was issued, accompanied by the applicable renewal fee and good faith evidence of compliance with the provisions of Article 2.5 (commencing with Section 10170), entitles the applicant to continue operating under his or her existing license after its specified expiration date, if not previously suspended or revoked.

If the commissioner determines that the applicant has not complied with the continuing education requirements, he or she shall either (1) advise the applicant of the applicability of Section 10171.2 on an extended period for compliance; or (2) advise the applicant that his or her rights to operate under the prior license will expire five days from the date the notice is mailed, or on the date the license would normally expire, whichever is later; and the commissioner’s reason for that determination, and the right of the applicant to request a hearing on the decision. Nothing in this section shall prevent the commissioner from delaying the renewal of the license of a licensee pursuant to Section 10177.

This section shall become operative on July 1, 2012.

(Repealed (in Sec. 5) and added by Stats. 2011, Ch. 717, Sec. 6. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



10156.5

The commissioner may issue a restricted license to a person:

(a) Who is or has been licensed under this chapter and who has been found by the commissioner after a hearing to have violated provisions of Division 4 of this code where such violation would justify the suspension or revocation of the license.

(b) Who is applying for a license under this chapter, who has met the examination and experience requirements, but who has been found by the commissioner after a hearing to have failed to have made a satisfactory showing that he meets all of the other requirements for the license applied for, where such failure would justify the denial of the license applied for.

(Amended by Stats. 1953, Ch. 944.)



10156.6

A restricted license issued pursuant to Section 10156.5 as the commissioner in his or her discretion finds advisable in the public interest may be restricted:

(a) By term.

(b) To employment by a particular real estate broker, if a salesperson.

(c) By conditions to be observed in the exercise of the privileges granted.

(d) If a salesperson licensee or applicant has not complied with Section 10153. 4 within 18 months after issuance of the license.

(Amended by Stats. 1989, Ch. 640, Sec. 4.)



10156.7

(a) A restricted license issued pursuant to Section 10156.5 does not confer any property right in the privileges to be exercised thereunder, and the holder of a restricted license does not have the right to the renewal of the license.

(b) Except as provided in subdivision (c), the commissioner may without hearing issue an order suspending the licensee’s right to further exercise any privileges granted under a restricted license pending final determination made after formal hearing.

(c) A restricted salesperson license containing a condition requiring compliance with Section 10153.4 shall be automatically suspended upon the licensee’s failure to comply with the condition. The suspension shall not be lifted until the suspended licensee has submitted the required evidence of course completion and the commissioner has given written notice to the licensee of the lifting of the suspension.

(Amended by Stats. 1989, Ch. 640, Sec. 5.)



10156.8

As one of the conditions to the issuance of a restricted license authorized by Section 10156.5 the commissioner may require the filing of surety bonds in such form and condition as he may require in respect to the restricted licensee for the protection of persons or classes of persons with whom said licensee may deal.

(Added by Stats. 1945, Ch. 660.)



10157

No real estate license gives authority to do any act specified in this chapter to any person, other than the person to whom the license is issued.

(Added by Stats. 1943, Ch. 127.)



10158

When a real estate license is issued to a corporation, if it desires any of its officers other than the officer designated by it pursuant to Section 10211, to act under its license as a real estate broker, it shall procure an additional license to so employ each of such additional officers.

(Amended by Stats. 1968, Ch. 75.)



10159

Each officer of a corporation through whom it is licensed to act as a real estate broker is, while so employed under such license, a licensed real estate broker, but licensed only to act as such for and on behalf of the corporation as an officer.

(Amended by Stats. 1968, Ch. 75.)



10159.2

(a) The officer designated by a corporate broker licensee pursuant to Section 10211 shall be responsible for the supervision and control of the activities conducted on behalf of the corporation by its officers and employees as necessary to secure full compliance with the provisions of this division, including the supervision of salespersons licensed to the corporation in the performance of acts for which a real estate license is required.

(b) A corporate broker licensee that has procured additional licenses in accordance with Section 10158 through officers other than the officer designated pursuant to Section 10211 may, by appropriate resolution of its board of directors, assign supervisory responsibility over salespersons licensed to the corporation to its broker-officers.

(c) A certified copy of any resolution of the board of directors assigning supervisory responsibility over real estate salespersons licensed to the corporation shall be filed with the Real Estate Commissioner within five days after the adoption or modification thereof.

(Added by Stats. 1979, Ch. 595.)



10159.5

(a) Every person applying for a license under this chapter who desires to have the license issued under a fictitious business name shall file with his or her application a certified copy of his or her fictitious business name statement filed with the county clerk pursuant to Chapter 5 (commencing with Section 17900) of Part 3 of Division 7.

(1) A responsible broker may, by contract, permit a salesperson to do all of the following:

(A) File an application on behalf of a responsible broker with a county clerk to obtain a fictitious business name.

(B) Deliver to the bureau an application, signed by the responsible broker, requesting the bureau’s approval to use a county approved fictitious business name that shall be identified with the broker’s license number.

(C) Pay for any fees associated with filing an application with a county or the bureau to obtain or use a fictitious business name.

(D) Maintain ownership of a fictitious business name, as defined in paragraph (2) of subdivision (a) of Section 10159.7, that may be used subject to the control of a responsible broker.

(b) (1) A salesperson using a fictitious business name authorized by subdivision (a), shall use that name only as permitted by his or her responsible broker.

(2) This section does not change a real estate broker’s duties under this division to supervise a salesperson.

(c) A person applying to a county for a fictitious business name pursuant to subdivision (a) may file his or her application in the county or counties where the fictitious business name will be used.

(d) Marketing and solicitation materials, including business cards, print or electronic media and “for sale” signage, using a fictitious business name obtained in accordance with subdivision (a) shall include the responsible broker’s identity in a manner equally as prominent as the fictitious business name.

(e) Notwithstanding subdivision (b) of Section 10140.6, advertising, including print or electronic media and “for sale” signage, containing a fictitious business name obtained in accordance with subdivision (a) shall include the salesperson’s name and license number.

(f) Notwithstanding Section 10185, a violation of this section is not a misdemeanor.

(Amended by Stats. 2014, Ch. 892, Sec. 1. Effective January 1, 2015.)



10159.6

All of the following apply to use of a team name, as defined in paragraph (5) of subdivision (a) of Section 10159.7:

(a) Notwithstanding subdivision (b) of Section 10140.6, advertising that contains a team name, including print or electronic media and “for sale” signage, shall include the licensee’s name and license number in all advertising, and shall be displayed in a conspicuous manner.

(b) The responsible broker’s identity shall be displayed as prominently and conspicuously as the team name in all advertising.

(c) The advertising material shall not contain terms that imply the existence of a real estate entity independent of the responsible broker.

(d) Notwithstanding Section 10185, a violation of this section is not a misdemeanor.

(Added by Stats. 2014, Ch. 892, Sec. 2. Effective January 1, 2015.)



10159.7

(a) For the purposes of this article, the following definitions shall apply:

(1) “Broker identity” means the name under which the broker operates or conducts business and may include a sole proprietorship or business entity name.

(2) “Fictitious business name” means a professional identity or brand name under which activity requiring a real estate license is conducted and the use of which is subject to approval by the bureau pursuant to Section 10159.5.

(3) “Ownership of a fictitious business name” means the right to use, renew, and control the use of a fictitious business name obtained in accordance with Section 10159.5.

(4) “Responsible broker” means the broker responsible for the exercise of control and supervision of salespersons under Section 10159.2, or a licensee subject to discipline under subdivision (h) of Section 10177 for failure to supervise activity requiring a real estate license. The supervision of a salesperson required under this part is limited to regulatory compliance and consumer protection.

(5) “Team name” means a professional identity or brand name used by a salesperson, and one or more other real estate licensees, for the provision of real estate licensed services. Notwithstanding any other law, the use of a team name does not require that a separate license be issued for that name pursuant to Section 10159.5. A team name does not constitute a fictitious business name for purposes of this part if all of the following apply:

(A) The name is used by two or more real estate licensees who work together to provide licensed real estate services, or who represent themselves to the public as being a part of a team, group, or association to provide those services.

(B) The name includes the surname of at least one of the licensee members of the team, group, or association in conjunction with the term “associates,” “group,” or “team.”

(C) The name does not include any term or terms, such as “real estate broker,” “real estate brokerage,” “broker,” or “brokerage” or any other term that would lead a member of the public to believe that the team is offering real estate brokerage services, that imply or suggest the existence of a real estate entity independent of a responsible broker.

(b) Nothing in this section changes a real estate broker’s duties under this division to supervise a salesperson.

(Added by Stats. 2014, Ch. 892, Sec. 3. Effective January 1, 2015.)



10160

The real estate salesman’s license shall remain in the possession of the licensed real estate broker employer until canceled or until the salesman leaves the employ of the broker, and the broker shall make his license and the licenses of his salesman available for inspection by the commissioner or his designated representative.

(Amended by Stats. 1969, Ch. 189.)



10161.5

When the holder of a real estate broker’s or salesman’s license is required to relinquish his license to assume an office in local, state, or federal government, he may have it reinstated at any time within six months of termination of his service in office upon payment of the appropriate renewal fee, and compliance with the provisions of Article 2.5 (commencing with Section 10170) of this chapter, if the relinquished license was issued four or more years prior to his application for reinstatement.

(Amended by Stats. 1976, Ch. 1346.)



10161.8

(a) Whenever a real estate salesman enters the employ of a real estate broker, the broker shall immediately notify the commissioner thereof in writing.

(b) Whenever employment of a real estate salesman is terminated, the broker shall immediately notify the commissioner thereof in writing.

(c) Whenever a licensee acquires a business address different from the address shown on his license he shall mark out the former address on the face of the license and type or write the new main office address in ink on the reverse side, and date and initial same.

(d) Whenever a real estate salesman enters the employ of a new real estate broker he shall mark out the name of his former broker on the face of the license and type or write the name of the new employing broker in ink on the reverse side, and date and initial same.

(Added by Stats. 1968, Ch. 397.)



10162

(a) Every licensed real estate broker shall have and maintain a definite place of business in the State of California that serves as his or her office for the transaction of business. This office shall be the place where his or her license is displayed and where personal consultations with clients are held.

(b) A real estate license does not authorize the licensee to do business except from the location stipulated in the real estate license as issued or as altered pursuant to Section 10161.8.

(c) (1) Every real estate broker and salesperson licensee shall provide to the commissioner his or her current office or mailing address, a current telephone number, and a current electronic mail address that he or she maintains or uses to perform any activity that requires a real estate license, at which the bureau may contact the licensee.

(2) Every real estate broker and salesperson licensee shall inform the commissioner of any change to his or her office or mailing address, telephone number, or electronic mail address no later than 30 days after making the change.

(d) Notwithstanding Section 10185, a violation of this section is not a misdemeanor.

(Amended by Stats. 2014, Ch. 295, Sec. 3. Effective January 1, 2015.)



10163

If the applicant for a real estate broker’s license maintains more than one place of business within the State he shall apply for and procure an additional license for each branch office so maintained by him. Every such application shall state the name of the person and the location of the place or places of business for which such license is desired. The commissioner may determine whether or not a real estate broker is doing a real estate brokerage business at or from any particular location which requires him to have a branch office license.

(Added by Stats. 1943, Ch. 127.)



10164

(a) An employing broker or corporate designated broker officer may appoint a licensee as a manager of a branch office or division of the employing broker’s or employing corporate designated broker officer’s real estate business and delegate to the appointed manager the responsibility to oversee day-to-day operations, supervise the licensed activities of licensees, and supervise clerical staff employed in the branch office or division.

(b) Notwithstanding subdivision (a), nothing in this section shall be construed to limit the responsibilities of an employing broker or a corporate designated broker officer pursuant to subdivision (h) of Section 10177. A licensee accepting appointment as a manager shall be subject to disciplinary action pursuant to Section 10165 for failure to properly supervise licensed activity pursuant to subdivision (a).

(c) Appointment of a manager shall only be made by means of a written contract in which the manager accepts the delegated responsibility. The appointing employing broker or corporate designated broker officer shall retain a copy of the contract and send a notice to the department, in a form approved by the commissioner, identifying the appointed manager and the branch office or division the manager is appointed to supervise.

(d) A licensee shall not be appointed as a manager if any of the following apply:

(1) The licensee holds a restricted license.

(2) The licensee is or has been subject to an order of debarment.

(3) The licensee is a salesperson with less than two years of full-time real estate experience within five years preceding the appointment.

(e) Whenever an appointment of a branch manager is terminated or changed, the employing broker or corporate designated broker officer shall immediately notify the commissioner thereof in writing.

(f) This section shall become operative on July 1, 2012.

(Added by Stats. 2011, Ch. 709, Sec. 1. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



10165

For a violation of any of the provisions of Section 10160, 10161.8, 10162, 10163, or subdivision (b) of Section 10164, the commissioner may temporarily suspend or permanently revoke the license of the real estate licensee in accordance with the provisions of this part relating to hearings.

(Amended by Stats. 2011, Ch. 709, Sec. 2. Effective January 1, 2012.)



10165.1

This article does not require the bureau to post or publish electronic mail addresses or telephone numbers collected pursuant to Section 10150, 10151, or 10162, and if released by the bureau, the information shall be released in a way that discourages its use in unauthorized or unsolicited commercial electronic mail advertisement programs.

(Added by Stats. 2014, Ch. 295, Sec. 4. Effective January 1, 2015.)






ARTICLE 2.1 - Secure and Fair Enforcement for Mortgage Licenses

10166.01

For purposes of this article, the following definitions shall apply:

(a) “SAFE Act” means the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (Public Law 110-289).

(b) (1) “Mortgage loan originator” means an individual who takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan for compensation or gain.

(2) Mortgage loan originator does not include any of the following:

(A) An individual who performs purely administrative or clerical tasks on behalf of a person meeting the definition of a mortgage loan originator, except as otherwise provided in subdivision (c) of Section 10166.03. The term “administrative or clerical tasks” means the receipt, collection, and distribution of information common for the processing or underwriting of a loan in the mortgage industry and communication with a consumer to obtain information necessary for the processing or underwriting of a residential mortgage loan.

(B) An individual that only performs real estate brokerage services, as defined in subdivision (a) or (b) of Section 10131, unless that person is compensated by a lender, other mortgage loan originator, or by any agent of any lender or other mortgage loan originator.

(C) An individual who solely renegotiates terms for existing mortgage loans held or serviced by his or her employer and who does not otherwise act as a mortgage loan originator, unless the United States Department of Housing and Urban Development or a court of competent jurisdiction determines that the SAFE Act requires such an employee to be licensed as a mortgage loan originator under state laws implementing the SAFE Act.

(D) An individual that is solely involved in extensions of credit relating to timeshare plans, as that term is defined in Section 101(53D) of Title 11 of the United States Code.

(E) An individual licensed or registered as a mortgage loan originator pursuant to the provisions of the Financial Code and the SAFE Act.

(c) “Nationwide Mortgage Licensing System and Registry” means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of mortgage loan originators.

(d) “Residential mortgage loan” means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling, or residential real estate upon which is constructed or intended to be constructed a dwelling. “Dwelling” means a residential structure that contains one to four units, whether or not that structure is attached to real property. The term includes an individual condominium unit, cooperative unit, mobilehome, or trailer, if it is used as a residence.

(e) “Unique identifier” means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

(f) “Loan processor or underwriter” means an individual who performs clerical or support duties as an employee at the direction of, and subject to the supervision and instruction of, a mortgage loan originator.

(Amended by Stats. 2010, Ch. 287, Sec. 3. Effective January 1, 2011.)



10166.02

(a) A real estate broker who acts pursuant to Section 10131.1 or subdivision (d) or (e) of Section 10131, and who makes, arranges, or services loans secured by real property containing one to four residential units, and any salesperson who acts in a similar capacity under the supervision of that broker, shall notify the department by January 31, 2010, or within 30 days of commencing that activity, whichever is later. The notification shall be made in writing, as directed, on a form that is acceptable to the commissioner.

(b) No individual may engage in business as a mortgage loan originator under this article without first doing both of the following:

(1) Obtaining and maintaining a real estate license pursuant to Article 2 (commencing with Section 10150).

(2) Obtaining and maintaining a real estate license endorsement pursuant to this article identifying that individual as a licensed mortgage loan originator.

(c) License endorsements shall be valid for a period of one year and shall expire on the 31st of December each year.

(d) Applicants for a mortgage loan originator license endorsement shall apply in a form prescribed by the commissioner. Each form shall contain content as set forth by rule, regulation, instruction, or procedure of the commissioner.

(e) In order to fulfill the purposes of this article, the commissioner may establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this article.

(f) A real estate broker or salesperson who fails to notify the department pursuant to subdivision (a), or who fails to obtain a license endorsement required pursuant to paragraph (2) of subdivision (b), shall be assessed a penalty of fifty dollars ($50) per day for each day written notification has not been received or a license endorsement has not been obtained, up to and including the 30th day after the first day of the assessment penalty. On and after the 31st day, the penalty is one hundred dollars ($100) per day, not to exceed a total penalty of ten thousand dollars ($10,000), regardless of the number of days, until the department receives the written notification or the licensee obtains the license endorsement. Penalties for violations of subdivisions (a) and (b) shall be additive.

(g) The commissioner may suspend or revoke the license of a real estate broker or salesperson who fails to pay a penalty imposed pursuant to this section. In addition, the commissioner may bring an action in an appropriate court of this state to collect payment of that penalty.

(h) All penalties paid or collected under this section shall be deposited into the Consumer Recovery Account of the Real Estate Fund and shall, upon appropriation by the Legislature, be available for expenditure for the purposes specified in Chapter 6.5 (commencing with Section 10470).

(Amended by Stats. 2011, Ch. 712, Sec. 7. Effective January 1, 2012.)



10166.03

(a) A loan processor or underwriter who does not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator shall not be required to obtain a license endorsement as a mortgage loan originator.

(b) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.

(c) An independent contractor who is employed by a mortgage loan originator may not engage in the activities of a loan processor or underwriter for a residential mortgage loan unless the independent contractor loan processor or underwriter obtains and maintains an endorsement as a mortgage loan originator under this article. Each independent contractor loan processor or underwriter who obtains and maintains an endorsement as a mortgage loan originator under this article shall have and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.04

(a) In connection with an application to the commissioner for a license endorsement as a mortgage loan originator, every applicant shall furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant’s identity, including the following:

(1) Fingerprint images and related information, for purposes of performing a federal, or both a state and federal, criminal history background check.

(2) Personal history and experience in a form prescribed by the Nationwide Mortgage Licensing System and Registry, including the submission of authorization for the Nationwide Mortgage Licensing System and Registry and the commissioner to obtain both of the following:

(A) An independent credit report from a consumer reporting agency.

(B) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

(b) The commissioner may ask the Nationwide Mortgage Licensing System and Registry to obtain state criminal history background check information on applicants described in subdivision (a) using the procedures set forth in subdivisions (c) and (d).

(c) If the Nationwide Mortgage Licensing System and Registry electronically submits fingerprint images and related information, as required by the Department of Justice, for an applicant for a mortgage loan originator license endorsement, to the Department of Justice for the purposes of obtaining information as to the existence and content of a record of state convictions and state arrests, and as to the existence and content of a record of state arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal, the Department of Justice shall provide an electronic response to the Nationwide Mortgage Licensing System and Registry pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code, and shall provide the same electronic response to the department.

(d) The Nationwide Mortgage Licensing System and Registry may request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in subdivision (a). The Department of Justice shall provide the same electronic response to the department.

(e) The Department of Justice shall charge a fee sufficient to cover the cost of processing the requests described in this section.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.05

Notwithstanding any other provision of law, the commissioner shall not issue a license endorsement to act as a mortgage loan originator to an applicant unless the commissioner makes all of the following findings:

(a) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction, except that a subsequent formal vacation of a revocation shall not be deemed a revocation.

(b) (1) The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court during the seven-year period preceding the date of the application for licensing, or at any time preceding the date of application, if the felony involved an act of fraud, dishonesty, a breach of trust, or money laundering. Whether a particular crime is classified as a felony shall be determined by the law of the jurisdiction in which an individual is convicted.

(2) For purposes of this subdivision, an expunged or pardoned felony conviction shall not require denial of an application. However, the commissioner may consider the underlying crime, facts, or circumstances of an expunged or pardoned felony conviction when determining the eligibility of an applicant for licensure under this subdivision or subdivision (c).

(c) The applicant has demonstrated such financial responsibility, character, and general fitness as to command the confidence of the community and warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of the article.

(d) The applicant has complied with the education and written testing requirements in Section 10166.06.

(Amended by Stats. 2011, Ch. 444, Sec. 1. Effective January 1, 2012.)



10166.051

In addition to any penalties authorized by regulations adopted pursuant to Section 10166.15, the commissioner may do one or more of the following, after appropriate notice and opportunity for hearing:

(a) Deny, suspend, revoke, restrict, or decline to renew a mortgage loan originator license endorsement for a violation of this article, or any rules or regulations adopted hereunder.

(b) Deny, suspend, revoke, condition, or decline to renew a mortgage loan originator license endorsement, if an applicant or endorsement holder fails at any time to meet the requirements of Section 10166.05 or 10166.09, or withholds information or makes a material misstatement in an application for a license endorsement or license endorsement renewal.

(c) Issue orders or directives to licensees who hold mortgage loan originator license endorsements, as follows:

(1) Order or direct persons subject to this article to desist and refrain from conducting business, including immediate temporary orders to desist and refrain.

(2) Order or direct persons subject to this article to cease any harmful activities or violations of this article, including immediate temporary orders to desist and refrain.

(3) Enter immediate temporary orders to cease business under a license endorsement if the commissioner determines that the license endorsement was erroneously granted or the endorsement holder is currently in violation of this article.

(4) Order or direct any other affirmative action the commissioner deems necessary.

(Added by Stats. 2010, Ch. 287, Sec. 5. Effective January 1, 2011.)



10166.06

(a) In addition to the requirements of Section 10153, an applicant for a license endorsement as a mortgage loan originator shall complete at least 20 hours of education courses, which shall include at least the following:

(1) Three hours of federal law and regulations.

(2) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues.

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(b) For purposes of this section, education courses are only acceptable if they have been reviewed and approved, or otherwise deemed acceptable, by the Nationwide Mortgage Licensing System and Registry, in accordance with the SAFE Act. Education may be offered in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry, in accordance with the SAFE Act.

(c) A person who successfully completes the education requirements approved by the Nationwide Mortgage Licensing System and Registry in any state other than California shall be granted credit by the commissioner toward completion of the education requirements of this section.

(d) Before being issued a license endorsement to act as a mortgage loan originator, an individual shall pass a qualified written test developed or otherwise deemed acceptable by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved or otherwise deemed acceptable by the Nationwide Mortgage Licensing System and Registry.

(e) A written test shall not be treated as a qualified written test for purposes of this section, unless the test adequately measures the applicant’s knowledge and comprehension in the following subject areas: ethics, federal law and regulation pertaining to mortgage origination, state law and regulation pertaining to mortgage origination, and federal and state law and regulation relating to fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(f) Nothing in this section shall prohibit a test provider approved by the Nationwide Mortgage Licensing System and Registry from providing a test at the location of the employer of the applicant or any subsidiary or affiliate of the employer of the applicant, or any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(g) An individual shall not be considered to have passed a qualified written test administered pursuant to this section unless the individual achieves a test score of not less than 75 percent correct answers to questions.

(h) An individual who fails the qualified written test may retake the test, although at least 30 days must pass between each retesting, except as provided in subdivision (i).

(i) An applicant who fails three consecutive tests shall wait at least six months before retesting.

(j) A mortgage loan originator who fails to maintain a valid license endorsement for a period of five years or longer or who fails to register as a mortgage loan originator shall retake the qualified written test.

(Amended by Stats. 2012, Ch. 380, Sec. 6. Effective January 1, 2013.)



10166.07

(a) A real estate broker who acts pursuant to Section 10131.1 or subdivision (d) or (e) of Section 10131, and who makes, arranges, or services one or more loans in a calendar year that are secured by real property containing one to four residential units, shall annually file a business activities report, within 90 days after the end of the broker’s fiscal year or within any additional time as the commissioner may allow for filing for good cause. The report shall contain within its scope all of the following information for the fiscal year, relative to the business activities of the broker and those of any other brokers and real estate salespersons acting under that broker’s supervision:

(1) Name and license number of the supervising broker and names and license numbers of the real estate brokers and salespersons under that broker’s supervision. The report shall include brokers and salespersons who were under the supervising broker’s supervision for all or part of the year.

(2) A list of the real estate-related activities in which the supervising broker and the brokers and salespersons under his or her supervision engaged during the prior year. This listing shall identify all of the following:

(A) Activities relating to mortgages, including arranging, making, or servicing.

(B) Other activities performed under the real estate broker’s or salesperson’s license.

(C) Activities performed under related licenses, including, but not limited to, a license to engage as a finance lender or a finance broker under the California Finance Lenders Law (Division 9 (commencing with Section 22000) of the Financial Code), or a license to engage as a residential mortgage lender or residential mortgage loan servicer under the California Residential Mortgage Lending Act (Division 20 (commencing with Section 50000) of the Financial Code).

(3) A list of the forms of media used by the broker and those under his or her supervision to advertise to the public, including print, radio, television, the Internet, or other means.

(4) For fixed rate loans made, brokered, or serviced, all of the following:

(A) The total number, aggregate principal amount, lowest interest rate, highest interest rate, and a list of the institutional lenders of record. If the loan was funded by any lender other than an institutional lender, the broker shall categorize the loan as privately funded.

(B) The total number and aggregate principal amount of covered loans, as defined in Section 4970 of the Financial Code.

(C) The total number and aggregate principal amount of loans for which Bureau of Real Estate form RE Form 885 or an equivalent is required.

(5) For adjustable rate loans made, brokered, or serviced, all of the following:

(A) The total number, aggregate principal amount, lowest beginning interest rate, highest beginning interest rate, highest margin, and a list of the institutional lenders of record. If the loan was funded by any lender other than an institutional lender, the broker shall categorize the loan as privately funded.

(B) The total number and aggregate principal amount of covered loans, as defined in Section 4970 of the Financial Code.

(C) The total number and aggregate principal amount of loans for which Bureau of Real Estate form RE Form 885 or an equivalent is required.

(6) For all loans made, brokered, or serviced, the total number and aggregate principal amount of loans funded by institutional lenders, and the total number and aggregate principal amount of loans funded by private lenders.

(7) For all loans made, brokered, or serviced, the total number and aggregate principal amount of loans that included a prepayment penalty, the minimum prepayment penalty length, the maximum prepayment penalty length, and the number of loans with prepayment penalties whose length exceeded the length of time before the borrower’s loan payment amount could increase.

(8) For all loans brokered, the total compensation received by the broker, including yield spread premiums, commissions, and rebates, but excluding compensation used to pay fees for third-party services on behalf of the borrower.

(9) For all mortgage loans made or brokered, the total number of loans for which a mortgage loan disclosure statement was provided in a language other than English, and the number of forms provided per language other than English.

(10) For all mortgage loans serviced, the total amount of funds advanced to be applied toward a payment to protect the security of the note being serviced.

(11) For purposes of this section, an institutional lender has the meaning specified in paragraph (1) of subdivision (c) of Section 10232.

(b) A broker subject to this section and Section 10232.2 may file consolidated reports that include all of the information required under this section and Section 10232.2. Those consolidated reports shall clearly indicate that they are intended to satisfy the requirements of both sections.

(c) If a broker subject to this section fails to timely file the report required under this section, the commissioner may cause an examination and report to be made and may charge the broker one and one-half times the cost of making the examination and report. In determining the hourly cost incurred by the commissioner for conducting an examination and preparing the report, the commissioner may use the estimated average hourly cost for all department audit staff performing audits of real estate brokers. If a broker fails to pay the commissioner’s cost within 60 days of the mailing of a notice of billing, the commissioner may suspend the broker’s license or deny renewal of that license. The suspension or denial shall remain in effect until the billed amount is paid or the broker’s right to renew a license has expired. The commissioner may maintain an action for the recovery of the billed amount in any court of competent jurisdiction.

(d) The report described in this section is exempted from any requirement of public disclosure by paragraph (2) of subdivision (d) of Section 6254 of the Government Code.

(e) The commissioner may waive the requirement to submit certain information described in paragraphs (1) to (10), inclusive, of subdivision (a) if the commissioner determines that this information is duplicative of information required by the Nationwide Mortgage Licensing System and Registry, pursuant to Section 10166.08.

(Amended by Stats. 2013, Ch. 352, Sec. 22. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10166.08

Each mortgage loan originator shall submit reports of condition to the Nationwide Mortgage Licensing System and Registry reports of condition, and those reports shall be in the form and shall contain information as the Nationwide Mortgage Licensing System and Registry may require.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.09

The minimum standards for renewal of an endorsement as a mortgage loan originator shall include the following:

(a) The mortgage loan originator continues to meet the minimum standards for obtaining an endorsement as a mortgage loan originator.

(b) The mortgage loan originator satisfies the annual continuing education requirements described in Section 10166.10.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.10

(a) A mortgage loan originator shall complete at least eight hours of continuing education annually, which shall include at least three hours relating to federal law and regulations, two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues, and two hours related to lending standards for the nontraditional mortgage product marketplace.

(b) For purposes of subdivision (a), continuing education courses and course providers shall be reviewed and approved by the commissioner and the Nationwide Mortgage Licensing System and Registry.

(c) The commissioner shall have the authority to substitute any of the courses described in subdivision (a) for the course requirements of Section 10170.5, subject to a finding that the course requirements in subdivision (a) and the course completion standards in subdivision (g) of Section 10166.06 are substantially equivalent to, and meet the intent of, Section 10170.5.

(d) Nothing in this section shall preclude any education course, as approved by the commissioner and the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the mortgage loan originator or an entity that is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of the employer or entity.

(e) Continuing education may be offered either in a classroom, online, or by any other means approved by the commissioner and the Nationwide Mortgage Licensing System and Registry.

(f) A mortgage loan originator may only receive credit for a continuing education course in the year in which the course is taken.

(g) A mortgage loan originator may not take the same approved course in the same or successive years to meet the requirements of this section for continuing education.

(h) A mortgage loan originator who is an instructor of an approved continuing education course may receive credit for his or her own annual continuing education requirement at the rate of two hours credit for every one hour taught.

(i) A person who successfully completes the education requirements approved by the Nationwide Mortgage Licensing System and Registry in any state other than California shall be granted credit by the commissioner towards completion of continuing education requirements in this state.

(j) A mortgage loan originator whose license endorsement lapses, expires, or is suspended or revoked, and who wishes to regain his or her license endorsement, shall complete continuing education requirements for the last year in which the endorsement was held, prior to issuance of a new or renewed endorsement.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.11

(a) A real estate broker who acts pursuant to Section 10131.1 or subdivision (d) or (e) of Section 10131 and who makes, arranges, or services loans secured by real property containing one to four residential units, shall keep documents and records that will properly enable the commissioner to determine whether the residential mortgage brokerage, servicing, and lending functions performed by the broker comply with this division and with all applicable rules and orders made by the commissioner. These documents shall include, at a minimum, the documents described in Section 10148. Upon request of the commissioner, a real estate broker shall file an authorization for disclosure to the commissioner of financial records of his or her licensed business pursuant to Section 7473 of the Government Code.

(b) Notwithstanding subdivision (a) of Section 10148, the business documents and records of real estate brokers described in subdivision (a) and real estate salespersons acting under those brokers are subject to inspection and examination or audit by the commissioner, at his or her discretion, after reasonable notice. That real estate broker or salesperson shall, upon request by the commissioner and within the time period specified in that request, allow the commissioner, or his or her authorized representative, to inspect and copy any business documents and records. The commissioner may suspend or revoke the license of the broker or salesperson if he or she fails to produce documents or records within the time period specified in the request.

(c) Inspection and examination or audit reports prepared by the commissioner’s duly designated representatives pursuant to this section are not public records. Those reports may be disclosed to the officers or directors of a licensee that is the subject of the report for the purpose of corrective action. That disclosure shall not operate as a waiver of the exemption specified in subdivision (d) of Section 6254 of the Government Code.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.12

(a) As often as the commissioner deems necessary and appropriate, the commissioner shall examine the affairs of each real estate broker who is required to notify the commissioner or obtain a license endorsement pursuant to Section 10166.02 for compliance with this part. These examinations shall also include a review of the affairs of all real estate brokers and real estate salespersons acting under the supervision of each real estate broker who is required to file reports with the department pursuant to Section 10166.07. The commissioner shall appoint suitable persons to perform these examinations. The commissioner and his or her appointees may examine the books, records, and documents of the licensee, and may examine the licensee’s officers, directors, employees, or agents under oath regarding the licensee’s operations. The commissioner may cooperate with any agency of the state or federal government, other states, agencies, the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation. The commissioner may accept an examination conducted by one of these entities in place of an examination by the commissioner under this section, unless the commissioner determines that the examination does not provide information necessary to enable the commissioner to fulfill his or her responsibilities under this division.

(b) The commissioner may impose a penalty against a real estate broker or real estate salesperson whose affairs are examined or reviewed pursuant to subdivision (a) based on the findings of the examination or review. The commissioner may suspend or revoke the license or license endorsement of a real estate broker or real estate salesperson who fails to pay that penalty. In addition, the commissioner may bring an action in an appropriate court of this state to collect payment of the penalty.

(c) Penalties collected pursuant to subdivision (b) shall be deposited into the Consumer Recovery Account of the Real Estate Fund and shall, upon appropriation by the Legislature, be available for expenditure for the purposes specified in Chapter 6.5 (commencing with Section 10470).

(d) The statement of the findings of an examination conducted pursuant to this section shall belong to the commissioner and shall not be disclosed to anyone other than the licensee, law enforcement officials, or other state or federal regulatory agencies for further investigation and enforcement. Reports required of licensees by the commissioner under this division and results of examinations performed by the commissioner under this division are the property of the commissioner.

(Amended by Stats. 2011, Ch. 712, Sec. 8. Effective January 1, 2012.)



10166.13

A real estate broker who acts pursuant to Section 10131.1 or subdivision (d) or (e) of Section 10131 and who makes, arranges, or services loans secured by real property containing one to four residential units shall make any special reports to the commissioner that the commissioner may, from time to time, require.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.14

A real estate broker shall notify the department when he or she is no longer subject to this part. If a broker has already made reports required by Sections 10166.07 and 10166.08 within the year, he or she shall continue reports for that year, but shall notify the department prior to the expiration of that year that he or she will no longer be subject to this part in the succeeding year.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.15

(a) The commissioner shall regularly report violations of this article, as well as enforcement actions taken against any mortgage loan originator to whom an endorsement has been issued, and enforcement actions taken against any individual for failure to obtain an endorsement as a mortgage loan originator, to the Nationwide Mortgage Licensing System and Registry.

(b) The commissioner shall establish a process that may be used by mortgage loan originators to challenge information entered into the Nationwide Mortgage Licensing System and Registry by the commissioner.

(c) The commissioner is authorized to promulgate regulations specifying (1) the recordkeeping requirements that mortgage loan originators shall satisfy and (2) the penalties that shall apply to mortgage loan originators for violations of this article.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.16

(a) Except as otherwise provided in Section 1512 of the SAFE Act, the requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to that information or material, shall continue to apply to the information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law.

(b) For these purposes, the commissioner is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, or other associations representing governmental agencies as established by rule, regulation or order of the commissioner.

(c) Information or material that is subject to a privilege or confidentiality under subdivision (a) shall not be subject to either of the following:

(1) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the state.

(2) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to the information or material, the person to whom the information or material pertains waives, in whole or in part, in the discretion of the person, that privilege.

(d) This section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the Nationwide Mortgage Licensing System and Registry for access by the public.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)



10166.17

In addition to any other duties imposed upon the commissioner by law, the commissioner shall require mortgage loan originators to be licensed and registered through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement the commissioner is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the commissioner may establish by rule, regulation, or order, requirements as necessary, including, but not limited to, the following:

(a) Background checks for the following:

(1) Criminal history through fingerprint or other databases.

(2) Civil or administrative records.

(3) Credit history.

(4) Any other information as deemed necessary by the Nationwide Mortgage Licensing System and Registry.

(b) The payment of fees to apply for or renew licenses through the Nationwide Mortgage Licensing System and Registry.

(c) The setting or resetting as necessary of renewal or reporting dates.

(d) Requirements for amending or surrendering a license or any other activities as the commissioner deems necessary for participation in the Nationwide Mortgage Licensing System and Registry.

(Added by Stats. 2009, Ch. 160, Sec. 6. Effective October 11, 2009.)






ARTICLE 2.3 - Prepaid Rental Listing Service

10167

The definitions used in this section shall govern the construction and terms as used in this article:

(a) “Prepaid rental listing service” means the business of supplying prospective tenants with listings of residential real properties for tenancy, by publication or otherwise, pursuant to an arrangement under which the prospective tenants are required to pay an advance or contemporaneous fee (1) specifically to obtain listings or (2) to purchase any other product or service in order to obtain listings, but which does not otherwise involve the negotiation of rentals by the person conducting the service. “Prepaid rental listing service” does not include the business of providing roommate referral information designed to assist persons in locating a roommate who meets various selection criteria related to the prospective roommate’s personal traits, characteristics, habits or preferences, and selection criteria related to the residential real property occupied by the prospective roommate.

(b) “Licensee” means a person licensed to conduct a prepaid rental listing service or a person engaged in the business of a prepaid rental listing service under a real estate broker license.

(c) “Location” means the place, other than the main or branch office of a real estate broker, where a prepaid rental listing service business is conducted.

(d) “Designated agent” means the person who is in charge of the business of a prepaid rental listing service at a given location.

(e) “Fee” means the charge required by a licensee (1) to obtain listings of residential real properties for tenancy or (2) to purchase any other product or service in order to obtain listings.

(f) “Service charge” means the amount of the fee that a licensee may retain if a prospective tenant finds housing through a source other than the listings supplied by the licensee.

(Amended by Stats. 2000, Ch. 473, Sec. 1. Effective January 1, 2001.)



10167.1

This article shall not apply to a newspaper of general circulation.

(Added by Stats. 1980, Ch. 1051, Sec. 2. Effective September 26, 1980.)



10167.2

(a) It is unlawful for any person to engage in the business of a prepaid rental listing service unless licensed in that capacity or unless licensed as a real estate broker.

(b) (1) The requirements of this article apply only to the provision of listings of residential real properties for tenancy by prepaid rental listing services. Except if expressly provided otherwise in this article, the requirements of this article do not apply to any other goods or services sold by a prepaid rental listing service as long as the purchase of those goods or services is not required to obtain those listings, and as long as the purchase of those goods or services is not included in the same contract as the contract to provide those listings, and as long as the contract to provide those listings clearly specifies that the purchase of any other goods and services is optional, and as long as the price charged for any other goods and services is fair and reasonable.

(2) In an action alleging that the price charged for any other goods and services is not fair and reasonable, the burden shall be on the commissioner to demonstrate that the price charged unreasonably exceeds the fee customarily charged for the same or comparable goods or services in the community in which the prepaid rental listing service operates. The fact that the price charged for goods or services exceeds the cost incurred by the prepaid rental listing service shall not render the price charged for the goods or services to be unfair or unreasonable, so long as the price charged does not unreasonably exceed the fee customarily charged for the same or comparable goods or services in the community in which the prepaid rental listing service operates.

(Amended by Stats. 2001, Ch. 159, Sec. 30. Effective January 1, 2002.)



10167.3

(a) A separate application for a license as a prepaid rental listing service shall be made in writing for each location to be operated by a licensee other than a real estate broker. Each application shall be on forms provided by the bureau, shall be signed by the applicant, and shall be accompanied by a one-hundred-twenty-five-dollar ($125) application fee for the first location, and a fifty-dollar ($50) application fee for each additional location of the applicant.

Applications to add or eliminate locations during the term of a license shall be on forms prescribed by the bureau. A fifty-dollar ($50) application fee for the remainder of a license term for each location to be added shall accompany the application. Twenty-five dollars ($25) of each application fee shall be credited to the Consumer Recovery Account.

(b) A real estate broker may provide a prepaid rental listing service at a licensed office for the conduct of his or her real estate brokerage business if the business at the office is conducted under the immediate supervision of the broker or of a real estate salesperson licensed to, and acting on behalf of, the broker.

(Amended by Stats. 2013, Ch. 436, Sec. 3. Effective January 1, 2014.)



10167.4

The commissioner may require such proof as he or she may deem advisable concerning the honesty and truthfulness of (a) any applicant for a license as a prepaid rental listing service, (b) the designated agents of the applicant, (c) the officers, directors, and any persons owning 25 percent or more of the shares of any corporation making such an application, or (d) any person owning or controlling a beneficial ownership interest of 25 percent or more in the entity making application before authorizing the issuance of a license for a location. For this purpose, the commissioner may hold a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and may refuse to issue a license to an applicant who does not furnish satisfactory proof of his or her honesty and truthfulness or of the honesty and truthfulness of the corporate officers, directors, and shareholders. To assist in this determination, the commissioner shall require the fingerprinting of every original applicant including designated agents, officers, directors, and persons owning 25 percent or more of the shares of the corporate applicant.

(Amended by Stats. 1987, Ch. 1031, Sec. 1.)



10167.5

The business at a location licensed pursuant to subdivision (a) of Section 10167.3 shall be conducted under the immediate supervision of the licensee or a designated agent who is not a designated agent at any other location. Whenever a designated agent ceases permanently to be a designated agent at any location because of death, termination of employment, or any other reason, the licensee, within five days thereafter, shall give written notice to the department. A license issued for a particular location shall automatically expire 60 days after the time the business conducted at such location ceases for any reason to be under the charge of and managed by the designated agent of record with the department, unless within such 60-day period the licensee submits written notice of the new designated agent to the department.

A designated agent of the licensed service may serve as designated agent for the location in question as well as for the location for which he or she is the designated agent of record during the period of 60 days.

(Added by Stats. 1980, Ch. 1051, Sec. 2. Effective September 26, 1980.)



10167.6

Every applicant for a prepaid rental listing service license who is not a resident of this state shall file with the application for a license an irrevocable consent that in any action arising out of the activities of the prepaid rental listing service commenced against him or her in this state, if personal service of process upon him or her cannot be made in this state in the exercise of due diligence, a valid service may be made upon him or her by delivering the process to the Secretary of State.

Insofar as possible, the provisions of Section 1018 of the Code of Civil Procedure relating to service of process on the Secretary of State are applicable to this section.

(Added by Stats. 1980, Ch. 1051, Sec. 2. Effective September 26, 1980.)



10167.7

Except as provided in Section 10167.8, each licensee shall provide to the department, and at all times maintain in force, a bond in the amount of ten thousand dollars ($10,000) for each location. The bond may be in the form of a corporate surety bond, or a cash deposit. A cash deposit may be deposited by the licensee in an interest-bearing account assigned to the commissioner, with interest earned thereon payable to the licensee. The bond or cash deposit may be utilized by the commissioner for the benefit of any unsatisfied judgment creditor in an action pursuant to subdivision (e) of Section 10167.10.

(Amended by Stats. 2000, Ch. 473, Sec. 4. Effective January 1, 2001.)



10167.8

The requirement of Section 10167.7 shall not apply to any prepaid rental listing service operated by: (a) a person exempt from the payment of federal and state income taxes; (b) an agency of the federal, state, or local government; or (c) a real estate broker conducting a prepaid rental listing service pursuant to a real estate license.

(Added by Stats. 1980, Ch. 1051, Sec. 2. Effective September 26, 1980.)



10167.9

(a) Prior to the acceptance of a fee, a licensee shall offer the prospective tenant a written contract, either on paper or in electronic form, which shall include at least the following:

(1) The name and license number of the licensee and the addresses and telephone numbers of the principal office or location of the licensee and of the location, or branch office of a real estate broker, providing the listing to the prospective tenant.

(2) Acknowledgment of receipt of the fee, including the amount.

(3) A description of the service to be performed by the licensee, including significant conditions, restrictions, and limitations where applicable.

(4) The prospective tenant’s specifications for the rental property, including, but not limited to:

(A) Type of structure, including, but not limited to, detached single-family home, apartment, or duplex.

(B) Location by commonly accepted residential area name, by designation of boundary streets, or by any other manner affording a reasonable means of identifying locations acceptable to the prospective tenant.

(C) Furnished or unfurnished.

(D) Number of bedrooms required.

(E) Maximum acceptable monthly rental.

(5) The contract expiration date, which shall not be later than 90 days from the date of execution of the contract.

(6) A clause setting forth the right to a full or partial refund of the fee paid as provided in Section 10167.10.

(7) The signature and printed full name of the licensee or of the designated agent, real estate salesperson, or employee acting on behalf of the licensee. The signature of any person, including any signature required by the terms of the contract to be provided by the prospective tenant, may be provided in any electronic form that provides a reasonable method of indicating that the individual whose signature is required authorized the contract to be signed in that electronic form.

(8) A clause in bold type letters outlining the small claims court remedy available to the prospective tenant.

(9) A clause in boldface type letters clearly stating that the purchase of any goods and services other than the provision of listings of residential real properties for tenancy is optional.

(b) (1) The original of each contract, any separate contracts for required goods or services, refund claims, receipts and any other relevant documents shall be retained by the licensee for a period of not less than three years from the date of termination of the contract during which time the contract shall be subject to examination by a duly authorized representative of the commissioner. Any records retained pursuant to this subdivision that are stored in the ordinary course of business in digital media shall, upon request of a duly authorized representative of the commissioner, be provided on diskette, CD-ROM or similar portable digital storage medium. For purposes of this subdivision, the “original” of a contract executed in electronic form shall be either the copy of the contract stored in digital media or a paper printout of that contract.

(2) Any licensee, or employee thereof, shall dispose of the documents required to be kept pursuant to paragraph (1) by shredding or other appropriate means so that the identity of the prospective tenant may not be determined from the disposed information alone or in combination with other publicly available information.

(c) The form of contract proposed to be used by a licensee to effect compliance with this section shall be filed with the bureau prior to use. Any modification of a form previously filed with the bureau, including a change in the name or business address of the licensee, shall also be filed prior to use. The bureau shall withhold the issuance or renewal of a license until the bureau has approved the contract. If a proposed modification to a contract has not been approved or disapproved within 15 working days of being filed with the bureau, the proposed modification shall be deemed approved. If a proposed modification or contract provision is disapproved, the bureau shall communicate that disapproval in writing to the licensee within 15 working days of being filed with the bureau, accompanied by a written justification of why the modification or contract provision is contrary to the requirements of this article.

(d) Notwithstanding any other provision of law, a contract for prepaid rental listing services executed in electronic form, and signed in any electronic form that provides a reasonable method of indicating that the individual whose signature is required authorized the contract to be signed in electronic form, shall be valid to the same extent as an executed written contract. Upon request by the customer, the licensee shall deliver an executed paper copy to the customer within five working days of receiving the request.

(Amended by Stats. 2013, Ch. 436, Sec. 4. Effective January 1, 2014.)



10167.95

Prior to the acceptance of a fee, and in addition to the contract required pursuant to Section 10167.9, a licensee shall provide the prospective tenant with the following written notice, in a type size of at least 12-point type:

YOU MAY BE ENTITLED TO A REFUND IF YOU DO NOT RECEIVE THE SERVICES YOU HAVE BEEN PROMISED. COMPLETE TERMS AND CONDITIONS GOVERNING THE REFUND TO WHICH YOU MAY BE ENTITLED ARE CONTAINED IN YOUR CONTRACT. THE FOLLOWING IS A SIMPLIFIED SUMMARY OF SOME OF THE RIGHTS DESCRIBED IN YOUR CONTRACT:

If (name of licensee) does not provide you with at least three available rental properties meeting the specifications of your contract within five days after you pay the fee charged by (name of licensee), you are entitled to a full refund. To obtain this refund, you must request it from (name of licensee) in writing within 15 days of paying your fee.

If you do not obtain a rental through the services of (name of licensee) during the term of your contract, you are entitled to a refund of your fee, minus a service charge, which may not exceed ____ dollars ($____). To obtain this refund, you must provide (name of licensee) with written documentation or a signed statement that you obtained a rental without the assistance of (name of licensee) or that you did not move. This documentation or signed statement must be provided to (name of licensee) with a written request for refund, within 10 days following the expiration of your contract.

If (name of licensee) fails to refund your money, as required by your contract, you may sue (name of licensee) in a small claims court. The court may award you the refund you failed to receive, plus additional damages, up to $1,000.

If you wish to file a complaint about (name of licensee) or if you cannot collect on a court award, you should contact the Bureau of Real Estate at 1-877-373-4542 or www.bre.ca.gov.

(Added by Stats. 2013, Ch. 436, Sec. 5. Effective January 1, 2014.)



10167.10

(a) (1) A licensee shall refund in full the fee paid by a prospective tenant if the licensee does not, within five days after execution of the contract, supply at least three rental properties then available to the prospective tenant and meeting the specifications of the contract, unless the prospective tenant obtains a rental through the services of the licensee.

(2) A licensee will be deemed to have supplied information meeting the specifications of the prospective tenant if the information supplied meets the contract specifications with reference to: (i) type of structure; (ii) designated area; (iii) furnished or unfurnished; (iv) number of bedrooms; (v) maximum rental; and (vi) any other specification expressly set forth in the contract. A demand for the return of the fee shall be made by or on behalf of the prospective tenant within 10 days following the expiration of the five-day period referred to above by delivery or by mailing by registered or certified mail to the address of a location, or branch office of a real estate broker, set forth in the contract.

(b) (1) Except as provided in paragraph (3), a licensee shall refund any fee paid over and above the sum of a fifty dollar ($50) service charge to the prospective tenant if the prospective tenant obtains a rental other than through the services of the licensee during the term of the contract or does not obtain a rental, provided that the prospective tenant demands a return of that part of the fee within 10 days after the expiration of the contract.

(2) The licensee shall refund any fee paid over and above the sum of a fifty dollar ($50) service charge to the prospective tenant within 10 days of receipt from the prospective tenant of either the documentation specified in subparagraph (A) or the written statement specified in subparagraph (B), as applicable:

(A) Except as specified in subparagraph (B), a prospective tenant demanding a refund shall provide to the licensee reasonable documentation of the prospective tenant’s new rental or of the fact that the prospective tenant did not move, such as a lease, rental agreement, or utility bill, with sufficient information to verify that the new rental was not obtained through the services of the licensee or that the prospective tenant did not move.

(B) If the prospective tenant is unable to locate or provide the documentation specified in subparagraph (A), the prospective tenant may, at his or her option, fill out and sign a written statement, supplied by the licensee, in the following form:

I,  _____ (name of prospective tenant) _____ , do swear or affirm the following:

I currently live at  _____ (street address) _____  .

The following statement is true (check one):

_____ I have rented a unit at the above address. I did not obtain

this rental through the services of _____ (name of licensee) _____

during the time of our contract.

_____ I did not find a new rental and did not move. I still live at the above address.

I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.

_____ (date) _____

_____

_____ (location) _____

_____

_____ (signature) _____

_____

(3) On or after January 1, 2002, the department may, from time to time, by regulation, adjust the amount of the allowable service charge to reflect the rate of inflation from the previous date that the amount of the allowable service charge was established, as measured by the Consumer Price Index or other method of measuring the rate of inflation which the department determines is reliable and generally accepted.

(c) Each contract shall contain provisions that shall read as follows unless different language shall have been approved in writing by the department prior to use:

“RIGHT TO REFUND
(Full capital letters, in 12-point type or greater, boldface or italicized)

If, within five days after payment of a fee, the licensee has not supplied the prospective tenant with at least three available rental properties meeting the specifications of the contract as to (i) type of structure; (ii) designated area; (iii) furnished or unfurnished; (iv) number of bedrooms; (v) maximum rental; and (vi) any other specification expressly set forth in the contract, the full amount of the fee paid shall be refunded to the prospective tenant upon presentation of evidence of that failure within 10 days after the expiration of the five-day period. The prospective tenant is not entitled to a refund if the prospective tenant obtains a rental through the services of the licensee.

If the prospective tenant obtains a rental other than through the services of the licensee during the term of this contract or if the prospective tenant does not obtain a rental through the services of the licensee during the term of the contract, the licensee shall refund the fee received in excess of a (insert applicable limit pursuant to subdivision (b) of Section 10167.10 of the Business and Professions Code) service charge to the prospective tenant within 10 days after the prospective tenant supplies either (i) reasonable documentation of the prospective tenant’s new rental or of the fact that the prospective tenant did not move, such as a lease, rental agreement, or utility bill, with sufficient information to verify that the new rental was not obtained through the services of the licensee or that the prospective tenant did not move, or (ii) if the prospective tenant is unable to locate or provide that documentation, the prospective tenant may, at his or her option, fill out a written form provided by the licensee and signed by the prospective tenant under penalty of perjury stating that he or she did not obtain a rental through the services of the licensee during the time of the contract.

To be entitled to a refund in excess of the service charge, the prospective tenant must mail or deliver the demand for refund not later than 10 days after expiration of this contract, and must supply either (i) reasonable documentation of the prospective tenant’s new rental or of the fact that the prospective tenant did not move, such as a lease, rental agreement, or utility bill, with sufficient information to verify that the new rental was not obtained through the services of the licensee or that the prospective tenant did not move, or (ii) a written form provided by the licensee and signed by the prospective tenant under penalty of perjury stating that he or she did not obtain a rental through the services of the licensee during the time of the contract. The documentation may be supplied after the demand for a refund is mailed or delivered, provided that it is supplied within a reasonable time after it becomes available.”

(d) This section shall not apply to a person purchasing rental information for a purpose other than that of locating a rental unit for personal use or the use of a designated person.

(e) If the licensee fails to make a refund as provided in this section and if the denial or delay in making the refund is found to have been done in bad faith, a court of appropriate jurisdiction, including a small claims court, shall be empowered to award damages to the plaintiff in an amount not to exceed one thousand dollars ($1,000) in addition to actual damages sustained by the plaintiff. If the licensee refuses or is unable to pay the damages awarded by the court, the award may be satisfied out of the security required under Section 10167.7.

(Amended by Stats. 2000, Ch. 473, Sec. 6. Effective January 1, 2001.)



10167.11

It shall be a violation of this article for any licensee or any employee or agent of a licensee to do the following:

(a) Make, or cause to be made, any false, misleading, or deceptive advertisements or representations concerning the services that the licensee will provide to prospective tenants.

(b) Refer a property to a prospective tenant knowing or having reason to know that:

(1) The property does not exist or is unavailable for tenancy.

(2) The property has been described or advertised by or on behalf of the licensee in a false, misleading, or deceptive manner.

(3) The licensee has not confirmed the availability of the property for tenancy during the four-day period immediately preceding dissemination of the listing information. However, it shall not be a violation to refer a property to a prospective tenant during a period of from five to seven days after the most recent confirmation of the availability of the property for rental if the licensee has made a good faith effort to confirm availability within the stated four-day period, and if the most recent date of confirmation of availability is set forth in the referral.

(4) The licensee has not obtained written or oral permission to list the property from the property owner, manager, or other authorized agent.

(Amended by Stats. 2000, Ch. 473, Sec. 7. Effective January 1, 2001.)



10167.12

(a) The commissioner may suspend, deny, or revoke the license of a licensee or the license of the licensee to operate at one or more locations for either of the following:

(1) A violation of this article by a licensee or by an employee or agent, including a designated agent, of the licensee.

(2) A conviction of a licensee, or a designated agent, or of an officer, director, or owner of 25 percent or more of the shares of a corporate licensee for a crime which is substantially related to the qualifications, functions, or duties of a prepaid rental listing service licensee.

(b) For the purpose of determining whether grounds exist for suspending, denying, or revoking the license of a licensee, the commissioner shall hold a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2000, Ch. 473, Sec. 8. Effective January 1, 2001.)



10167.13

A prepaid rental listing service license issued by the department shall be for a period of two years. An application and fee for renewal filed with the department before midnight of the last day of the period for which a previous license was issued entitles the licensee to continue operating at all locations specified in the previous license for which a renewal fee is paid.

(Added by Stats. 1980, Ch. 1051, Sec. 2. Effective September 26, 1980.)



10167.14

Whenever any person has engaged or threatens to engage in any acts or practices which constitute, or will constitute a violation of a provision of the article, the superior court of the county in which the acts or practices have taken place, or are about to take place, on complaint of the commissioner, the attorney general, district attorney, or city attorney, may enjoin such acts or practices by appropriate order. The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that no undertaking shall be required.

(Added by Stats. 1980, Ch. 1051, Sec. 2. Effective September 26, 1980.)



10167.15

Any person, including an officer, director, or employee of a corporation who willfully violates any provision of this article is guilty of a misdemeanor.

(Added by Stats. 1980, Ch. 1051, Sec. 2. Effective September 26, 1980.)



10167.16

A person or corporation licensed pursuant to this article and not engaging in acts for which a real estate license is required under Article 1 (commencing with Section 10130) of Chapter 3 of Part 1 of Division 4, shall be subject, in addition to the provisions of this article, to the provisions of Chapter 1 (commencing with Section 10000) and Chapter 2 (commencing with Section 10050) of Part 1 of Division 4, and to Sections 10450, 10452, 10453, and 10454.

(Added by Stats. 1980, Ch. 1051, Sec. 2. Effective September 26, 1980.)



10167.17

The commissioner shall, by regulation, make prepaid rental listing service licensees and applicants for prepaid rental listing service licenses subject to the same provisions respecting licensure as are applicable to real estate licenses under Sections 10151.5, 10156.5, 10156.6, 10156.7, 10200, and 10201.

(Added by Stats. 1987, Ch. 1031, Sec. 3.)






ARTICLE 2.5 - Continuing Education

10170

The Legislature has determined that it is in the public interest of consumer protection and consumer service that all real estate licensees licensed under the provisions of this part comply with continuing education requirements adopted by the commissioner pursuant to this article as a prerequisite to the renewal of real estate licenses on and after January 1, 1981.

(Added by Stats. 1976, Ch. 1346.)



10170.2

The commissioner may appoint a committee comprised of licensees under this part and persons with expertise in real estate education to advise him with respect to his responsibilities under this article.

(Added by Stats. 1976, Ch. 1346.)



10170.4

The commissioner shall adopt regulations pursuant to Section 10080, to prescribe all of the following:

(a) A definition of basic requirements for continuing education of 45 clock hours of attendance at approved educational courses, seminars, workshops, or conferences, or their equivalent, achieved during a four-year period preceding license renewal application.

(b) A basis and method of qualifying educational programs, the successful completion of which, will satisfy the requirements of this article.

(c) A procedure for evaluation of petitions based on a claim of equivalency with the requirements of subdivision (a), and a reasonable standard by which an activity would be judged equivalent, including, but not limited to, instruction in real estate subjects, publication of professional articles or books, or development of real estate educational programs, law or research.

(d) A system of control and reporting qualifying attendance.

(e) An appropriate form of testing, examination or evaluation by the sponsor of each approved correspondence or homestudy educational program, or equivalent, of the student.

(f) A statement of the conditions of exemption from the continuing education requirements established under this article, as well as a method of applying and qualifying for these exemptions, for reasons of health, military service, or other compelling cause.

In exercising the authority under this article, the commissioner shall establish standards which will assure reasonable currency of knowledge as a basis for a level of real estate practice which will provide a high level of consumer protection and of competence in achieving the objectives of members of the public who engage the services of licensees. The standards shall permit a variety of alternatives of subject material to licensees taking cognizance of specialized areas of practice, and alternatives in sources of programs considering availability in area and time. The standards shall include, where qualified, generally accredited educational institutions, private vocational schools, correspondence institutions, educational programs, workshops, and seminars of professional societies and organizations, other organized educational programs on technical subjects, or equivalent offerings.

(Amended by Stats. 1997, Ch. 232, Sec. 2. Effective January 1, 1998.)



10170.5

(a) Except as otherwise provided in Sections 10153.4 and 10170.8, no real estate license shall be renewed unless the commissioner finds that the applicant for license renewal has, during the four-year period preceding the renewal application, successfully completed the 45-clock hours of education provided for in Section 10170.4, including all of the following:

(1) A three-hour course in ethics, professional conduct, and legal aspects of real estate, which shall include, but not be limited to, relevant legislation, regulations, articles, reports, studies, court decisions, treatises, and information of current interest.

(2) A three-hour course in agency relationships and duties in a real estate brokerage practice, including instruction in the disclosures to be made and the confidences to be kept in the various agency relationships between licensees and the parties to real estate transactions.

(3) A three-hour course in trust fund accounting and handling.

(4) A three-hour course in fair housing.

(5) A three-hour course in risk management that shall include, but need not be limited to, principles, practices, and procedures calculated to avoid errors and omissions in the practice of real estate licensed activities.

(6) Not less than 18-clock hours of courses or programs related to consumer protection, and designated by the commissioner as satisfying this purpose in his or her approval of the offering of these courses or programs, which shall include, but not be limited to, forms of real estate financing relevant to serving consumers in the marketplace, land use regulation and control, pertinent consumer disclosures, agency relationships, capital formation for real estate development, fair practices in real estate, appraisal and valuation techniques, landlord-tenant relationships, energy conservation, environmental regulation and consideration, taxation as it relates to consumer decisions in real estate transactions, probate and similar disposition of real property, governmental programs such as revenue bond activities, redevelopment, and related programs, business opportunities, mineral, oil, and gas conveyancing, and California law that relates to managing community associations that own, operate, and maintain property within common interest developments, including, but not limited to, management, maintenance, and financial matters addressed in the Davis-Stirling Common Interest Development Act.

(7) Other courses and programs that will enable a licensee to achieve a high level of competence in serving the objectives of consumers who may engage the services of licensees to secure the transfer, financing, or similar objectives with respect to real property, including organizational and management techniques that will significantly contribute to this goal.

(b) Except as otherwise provided in Section 10170.8, no real estate license shall be renewed for a licensee who already has renewed under subdivision (a), unless the commissioner finds that the applicant for license renewal has, during the four-year period preceding the renewal application, successfully completed the 45-clock hours of education provided for in Section 10170.4, including an eight-hour update survey course that covers the subject areas specified in paragraphs (1) to (5), inclusive, of subdivision (a).

(c) Any denial of a license pursuant to this section shall be subject to Section 10100.

(d) For purposes of this section, “successful completion” of a course described in paragraphs (1) to (5), inclusive, of subdivision (a) means the passing of a final examination.

(Amended by Stats. 2005, Ch. 183, Sec. 1. Effective January 1, 2006.)



10170.6

The commissioner may amend or repeal any regulation adopted pursuant to this article in the same manner as provided for adoption of such regulations, except that no amendment or repeal shall operate to deprive any licensee of the right to submit qualifying education completed pursuant to such amended or repealed regulation during his current license term, as a basis for license renewal.

(Added by Stats. 1976, Ch. 1346.)



10170.8

The provisions of this article shall not apply to any real estate licensee who submits proof satisfactory to the commissioner that he or she has been a real estate licensee in good standing for 30 continuous years in this state and is 70 years of age or older.

A licensee in good standing is one who holds an active license which has not been suspended, revoked, or restricted as a result of disciplinary action.

(Added by Stats. 1981, Ch. 118, Sec. 1. Effective June 29, 1981.)



10171.2

If an applicant for a license has submitted, in good faith, evidence of completion of continuing education which he had reason to believe would qualify him for license renewal, but the commissioner finds that the evidence submitted does not qualify under standards adopted pursuant to this article, the commissioner may, nonetheless, extend the license for 90 days in order to allow the applicant to submit additional evidence of compliance, which satisfies the requirements of this article. When the license is issued during or at the end of the grace period provided for in this section it shall expire four years from the date otherwise applicable if no grace period had been granted.

(Amended by Stats. 1979, Ch. 373.)



10171.3

On and after January 1, 1981, a real estate license, which has been revoked as the result of disciplinary action by the commissioner, shall not be reinstated, nor shall a restricted real estate license be issued to an applicant in connection with a petition for reinstatement, unless the applicant presents evidence of completion of the continuing education required by this article. This requirement of evidence of continuing education shall not be imposed upon an applicant for reinstatement who has been required under Section 10182 to pass a qualifying examination as a condition to reinstatement.

(Amended by Stats. 1984, Ch. 144, Sec. 18.)



10171.4

Any licensee who applies for renewal of his or her license under Section 10461, or for reinstatement of his or her license under Section 10161.5 or 10463, shall, if the previous active license issued to him or her was issued four or more years prior to his or her application for renewal or reinstatement, present evidence of compliance with this article. If no such qualifying evidence is presented, the commissioner may issue a temporary license for a period of 90 days.

If the applicant presents evidence within 90 days of compliance with this article and is otherwise qualified, the commissioner shall issue a regular license without additional fee. It shall expire four years from the date which would otherwise have been applicable if a temporary license under this section had not been issued.

(Amended by Stats. 1991, Ch. 328, Sec. 1.)



10171.5

A person who is licensed as a real estate broker only as an officer of a corporate broker pursuant to Section 10158 or 10211 shall not be eligible for the renewal of such license nor for the issuance of a license in an individual capacity or as an officer of a corporate broker licensed pursuant to Section 10158 or 10211, unless and until such person has completed the continuing education requirements of this article.

(Added by renumbering Section 10171.1 (as added by Stats. 1980, Ch. 263) by Stats. 1983, Ch. 413, Sec. 4.)






ARTICLE 3 - Disciplinary Action

10175

Upon grounds provided in this article and the other articles of this chapter, the license of any real estate licensee may be revoked or suspended in accordance with the provisions of this part relating to hearings.

(Added by Stats. 1943, Ch. 127.)



10175.2

(a) If the Real Estate Commissioner determines that the public interest and public welfare will be adequately served by permitting a real estate licensee to pay a monetary penalty to the department in lieu of an actual license suspension, the commissioner may, on the petition of the licensee, stay the execution of all or some part of the suspension on the condition that the licensee pay a monetary penalty and the further condition that the licensee incur no other cause for disciplinary action within a period of time specified by the commissioner.

(b) The commissioner may exercise the discretion granted under subdivision (a) either with respect to a suspension ordered by a decision after a contested hearing on an accusation against the licensee or by stipulation with the licensee after the filing of an accusation, but prior to the rendering of a decision based upon the accusation. In either case, the terms and conditions of the disciplinary action against the licensee shall be made part of a formal decision of the commissioner.

(c) If a licensee fails to pay the monetary penalty in accordance with the terms and conditions of the decision of the commissioner, the commissioner may, without a hearing, order the immediate execution of all or any part of the stayed suspension in which event the licensee shall not be entitled to any repayment nor credit, prorated or otherwise, for money paid to the department under the terms of the decision.

(d) The amount of the monetary penalty payable under this section shall not exceed two hundred fifty dollars ($250) for each day of suspension stayed nor a total of ten thousand dollars ($10,000) per decision regardless of the number of days of suspension stayed under the decision.

(e) Any monetary penalty received by the department pursuant to this section shall be credited to the Consumer Recovery Account of the Real Estate Fund.

(Amended by Stats. 2011, Ch. 712, Sec. 9. Effective January 1, 2012.)



10176

The commissioner may, upon his or her own motion, and shall, upon the verified complaint in writing of any person, investigate the actions of any person engaged in the business or acting in the capacity of a real estate licensee within this state, and he or she may temporarily suspend or permanently revoke a real estate license at any time where the licensee, while a real estate licensee, in performing or attempting to perform any of the acts within the scope of this chapter has been guilty of any of the following:

(a) Making any substantial misrepresentation.

(b) Making any false promises of a character likely to influence, persuade, or induce.

(c) A continued and flagrant course of misrepresentation or making of false promises through real estate agents or salespersons.

(d) Acting for more than one party in a transaction without the knowledge or consent of all parties thereto.

(e) Commingling with his or her own money or property the money or other property of others which is received and held by him or her.

(f) Claiming, demanding, or receiving a fee, compensation, or commission under any exclusive agreement authorizing or employing a licensee to perform any acts set forth in Section 10131 for compensation or commission where the agreement does not contain a definite, specified date of final and complete termination.

(g) The claiming or taking by a licensee of any secret or undisclosed amount of compensation, commission, or profit or the failure of a licensee to reveal to the employer of the licensee the full amount of the licensee’s compensation, commission, or profit under any agreement authorizing or employing the licensee to do any acts for which a license is required under this chapter for compensation or commission prior to or coincident with the signing of an agreement evidencing the meeting of the minds of the contracting parties, regardless of the form of the agreement, whether evidenced by documents in an escrow or by any other or different procedure.

(h) The use by a licensee of any provision allowing the licensee an option to purchase in an agreement authorizing or employing the licensee to sell, buy, or exchange real estate or a business opportunity for compensation or commission, except when the licensee prior to or coincident with election to exercise the option to purchase reveals in writing to the employer the full amount of the licensee’s profit and obtains the written consent of the employer approving the amount of the profit.

(i) Any other conduct, whether of the same or a different character than specified in this section, which constitutes fraud or dishonest dealing.

(j) Obtaining the signature of a prospective purchaser to an agreement which provides that the prospective purchaser shall either transact the purchasing, leasing, renting, or exchanging of a business opportunity property through the broker obtaining the signature, or pay a compensation to the broker if the property is purchased, leased, rented, or exchanged without the broker first having obtained the written authorization of the owner of the property concerned to offer the property for sale, lease, exchange, or rent.

(k) Failing to disburse funds in accordance with a commitment to make a mortgage loan that is accepted by the applicant when the real estate broker represents to the applicant that the broker is either of the following:

(1) The lender.

(2) Authorized to issue the commitment on behalf of the lender or lenders in the mortgage loan transaction.

(l) Intentionally delaying the closing of a mortgage loan for the sole purpose of increasing interest, costs, fees, or charges payable by the borrower.

(m) Violating any section, division, or article of law which provides that a violation of that section, division, or article of law by a licensed person is a violation of that person’s licensing law, if it occurs within the scope of that person’s duties as a licensee.

(Amended by Stats. 2011, Ch. 717, Sec. 7.5. Effective January 1, 2012.)



10176.1

(a) (1) Whenever the commissioner takes any enforcement or disciplinary action against a licensee, and the enforcement or disciplinary action is related to escrow services provided pursuant to paragraph (4) of subdivision (a) of Section 17006 of the Financial Code, upon the action becoming final the commissioner shall notify the Insurance Commissioner and the Commissioner of Business Oversight of the action or actions taken. The purpose of this notification is to alert the departments that enforcement or disciplinary action has been taken, if the licensee seeks or obtains employment with entities regulated by the departments.

(2) The commissioner shall provide the Insurance Commissioner and the Commissioner of Business Oversight, in addition to the notification of the action taken, with a copy of the written accusation, statement of issues, or order issued or filed in the matter and, at the request of the Insurance Commissioner or the Commissioner of Business Oversight, with any underlying factual material relevant to the enforcement or disciplinary action. Any confidential information provided by the commissioner to the Insurance Commissioner or the Commissioner of Business Oversight shall not be made public pursuant to this section. Notwithstanding any other provision of law, the disclosure of any underlying factual material to the Insurance Commissioner or the Commissioner of Business Oversight shall not operate as a waiver of confidentiality or any privilege that the commissioner may assert.

(b) The commissioner shall establish and maintain, on the Web site maintained by the Bureau of Real Estate, a database of its licensees, including those who have been subject to any enforcement or disciplinary action that triggers the notification requirements of this section. The database shall also contain a direct link to the databases, described in Section 17423.1 of the Financial Code and Section 12414.31 of the Insurance Code and required to be maintained on the Web sites of the Department of Business Oversight and the Department of Insurance, respectively, of persons who have been subject to enforcement or disciplinary action for malfeasance or misconduct related to the escrow industry by the Insurance Commissioner and the Commissioner of Business Oversight.

(c) There shall be no liability on the part of, and no cause of action of any nature shall arise against, the State of California, the Bureau of Real Estate, the Real Estate Commissioner, any other state agency, or any officer, agent, employee, consultant, or contractor of the state, for the release of any false or unauthorized information pursuant to this section, unless the release of that information was done with knowledge and malice, or for the failure to release any information pursuant to this section.

(Amended by Stats. 2014, Ch. 401, Sec. 1. Effective January 1, 2015.)



10176.5

(a) The commissioner may, upon his or her own motion, and shall upon receiving a verified complaint in writing from any person, investigate an alleged violation of Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 4 of Division 2 of the Civil Code by any real estate licensee within this state. The commissioner may suspend or revoke a licensee’s license if the licensee acting under the license has willfully or repeatedly violated any of the provisions of Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 4 of Division 2 of the Civil Code.

(b) Notwithstanding any other provision of Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 4 of Division 2 of the Civil Code, and in lieu of any other civil remedy, subdivision (a) of this section is the only remedy available for violations of Section 1102.6b of the Civil Code by any real estate licensee within this state.

(Amended by Stats. 1992, Ch. 772, Sec. 1. Effective January 1, 1993.)



10177

The commissioner may suspend or revoke the license of a real estate licensee, delay the renewal of a license of a real estate licensee, or deny the issuance of a license to an applicant, who has done any of the following, or may suspend or revoke the license of a corporation, delay the renewal of a license of a corporation, or deny the issuance of a license to a corporation, if an officer, director, or person owning or controlling 10 percent or more of the corporation’s stock has done any of the following:

(a) Procured, or attempted to procure, a real estate license or license renewal, for himself or herself or a salesperson, by fraud, misrepresentation, or deceit, or by making a material misstatement of fact in an application for a real estate license, license renewal, or reinstatement.

(b) Entered a plea of guilty or nolo contendere to, or been found guilty of, or been convicted of, a felony, or a crime substantially related to the qualifications, functions, or duties of a real estate licensee, and the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal, irrespective of an order granting probation following that conviction, suspending the imposition of sentence, or of a subsequent order under Section 1203.4 of the Penal Code allowing that licensee to withdraw his or her plea of guilty and to enter a plea of not guilty, or dismissing the accusation or information.

(c) Knowingly authorized, directed, connived at, or aided in the publication, advertisement, distribution, or circulation of a material false statement or representation concerning his or her designation or certification of special education, credential, trade organization membership, or business, or concerning a business opportunity or a land or subdivision, as defined in Chapter 1 (commencing with Section 11000) of Part 2, offered for sale.

(d) Willfully disregarded or violated the Real Estate Law (Part 1 (commencing with Section 10000)) or Chapter 1 (commencing with Section 11000) of Part 2 or the rules and regulations of the commissioner for the administration and enforcement of the Real Estate Law and Chapter 1 (commencing with Section 11000) of Part 2.

(e) Willfully used the term “realtor” or a trade name or insignia of membership in a real estate organization of which the licensee is not a member.

(f) Acted or conducted himself or herself in a manner that would have warranted the denial of his or her application for a real estate license, or either had a license denied or had a license issued by another agency of this state, another state, or the federal government revoked or suspended for acts that, if done by a real estate licensee, would be grounds for the suspension or revocation of a California real estate license, if the action of denial, revocation, or suspension by the other agency or entity was taken only after giving the licensee or applicant fair notice of the charges, an opportunity for a hearing, and other due process protections comparable to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and only upon an express finding of a violation of law by the agency or entity.

(g) Demonstrated negligence or incompetence in performing an act for which he or she is required to hold a license.

(h) As a broker licensee, failed to exercise reasonable supervision over the activities of his or her salespersons, or, as the officer designated by a corporate broker licensee, failed to exercise reasonable supervision and control of the activities of the corporation for which a real estate license is required.

(i) Used his or her employment by a governmental agency in a capacity giving access to records, other than public records, in a manner that violates the confidential nature of the records.

(j) Engaged in any other conduct, whether of the same or a different character than specified in this section, that constitutes fraud or dishonest dealing.

(k) Violated any of the terms, conditions, restrictions, and limitations contained in an order granting a restricted license.

(l) (1) Solicited or induced the sale, lease, or listing for sale or lease of residential property on the ground, wholly or in part, of loss of value, increase in crime, or decline of the quality of the schools due to the present or prospective entry into the neighborhood of a person or persons having a characteristic listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those characteristics are defined in Sections 12926 and 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code.

(2) Notwithstanding paragraph (1), with respect to familial status, paragraph (1) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in paragraph (1) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51 and Section 4760 of the Civil Code and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to paragraph (1).

(m) Violated the Franchise Investment Law (Division 5 (commencing with Section 31000) of Title 4 of the Corporations Code) or regulations of the Commissioner of Corporations pertaining thereto.

(n) Violated the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code) or the regulations of the Commissioner of Corporations pertaining thereto.

(o) Failed to disclose to the buyer of real property, in a transaction in which the licensee is an agent for the buyer, the nature and extent of a licensee’s direct or indirect ownership interest in that real property. The direct or indirect ownership interest in the property by a person related to the licensee by blood or marriage, by an entity in which the licensee has an ownership interest, or by any other person with whom the licensee has a special relationship shall be disclosed to the buyer.

(p) Violated Article 6 (commencing with Section 10237).

(q) Violated or failed to comply with Chapter 2 (commencing with Section 2920) of Title 14 of Part 4 of Division 3 of the Civil Code, related to mortgages.

If a real estate broker that is a corporation has not done any of the foregoing acts, either directly or through its employees, agents, officers, directors, or persons owning or controlling 10 percent or more of the corporation’s stock, the commissioner may not deny the issuance or delay the renewal of a real estate license to, or suspend or revoke the real estate license of, the corporation, provided that any offending officer, director, or stockholder, who has done any of the foregoing acts individually and not on behalf of the corporation, has been completely disassociated from any affiliation or ownership in the corporation. A decision by the commissioner to delay the renewal of a real estate license shall toll the expiration of that license until the results of any pending disciplinary actions against that licensee are final, or until the licensee voluntarily surrenders his, her, or its license, whichever is earlier.

This section shall become operative on July 1, 2012.

(Amended (as added by Stats. 2011, Ch. 717, Sec. 9) by Stats. 2012, Ch. 181, Sec. 3. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



10177.1

The commissioner may, without a hearing, suspend the license of any person who procured the issuance of the license to himself by fraud, misrepresentation, deceit, or by the making of any material misstatement of fact in his application for such license.

The power of the commissioner under this section to order a suspension of a license shall expire 90 days after the date of issuance of said license and the suspension itself shall remain in effect only until the effective date of a decision of the commissioner after a hearing conducted pursuant to Section 10100 and the provisions of this section.

A statement of issues as defined in Section 11504 of the Government Code shall be filed and served upon the respondent with the order of suspension. Service by certified or registered mail directed to the respondent’s current address of record on file with the commissioner shall be effective service.

The respondent shall have 30 days after service of the order of suspension and statement of issues in which to file with the commissioner a written request for hearing on the statement of issues filed against him. The commissioner shall hold a hearing within 30 days after receipt of the request therefor unless the respondent shall request or agree to a continuance thereof. If a hearing is not commenced within 30 days after receipt of the request for hearing or on the date to which continued with the agreement of respondent, or if the decision of the commissioner is not rendered within 30 days after completion of the hearing, the order of suspension shall be vacated and set aside.

A hearing conducted under this section shall in all respects, except as otherwise expressly provided herein, conform to the substantive and procedural provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code applicable to a hearing on a statement of issues.

(Amended by Stats. 1972, Ch. 214.)



10177.2

The commissioner may, upon his or her own motion, and shall, upon the verified complaint in writing of any person, investigate the actions of any licensee, and he or she may suspend or revoke a real estate license at any time where the licensee in performing or attempting to perform any of the acts within the scope of Section 10131.6 has been guilty of any of the following acts:

(a) Has used a false or fictitious name, knowingly made any false statement, or knowingly concealed any material fact, in any application for the registration of a mobilehome, or otherwise committed a fraud in that application.

(b) Failed to provide for the delivery of a properly endorsed certificate of ownership or certificate of title of a mobilehome from the seller to the buyer thereof.

(c) Has knowingly participated in the purchase, sale, or other acquisition or disposal of a stolen mobilehome.

(d) Has submitted a check, draft, or money order to the Department of Housing and Community Development for any obligation or fee due the state and it is thereafter dishonored or refused payment upon presentation.

(Amended by Stats. 1996, Ch. 812, Sec. 1. Effective January 1, 1997.)



10177.3

(a) No licensee shall knowingly or intentionally misrepresent the value of real property.

(b) No licensee that offers or provides an opinion of value of residential real property that is used as the basis for the origination of a mortgage loan shall have a prohibited interest in that property, within the meaning of Section 226.42(d) of Title 12 of the Code of Federal Regulations and the accompanying commentary contained in Volume 75 of the Federal Register, page 66554, dated October 28, 2010.

(Added by Stats. 2011, Ch. 716, Sec. 2. Effective January 1, 2012.)



10177.4

(a) Notwithstanding any other provision of law, the commissioner may, after hearing in accordance with this part relating to hearings, suspend or revoke the license of a real estate licensee who claims, demands, or receives a commission, fee, or other consideration, as compensation or inducement, for referral of customers to any escrow agent, structural pest control firm, home protection company, title insurer, controlled escrow company, or underwritten title company. A licensee may not be disciplined under any provision of this part for reporting to the commissioner violations of this section by another licensee, unless the licensee making the report had guilty knowledge of, or committed or participated in, the violation of this section.

(b) The term “other consideration” as used in this section does not include any of the following:

(1) Bona fide payments for goods or facilities actually furnished by a licensee or for services actually performed by a licensee, provided these payments are reasonably related to the value of the goods, facilities, or services furnished.

(2) Furnishing of documents, services, information, advertising, educational materials, or items of a like nature that are customary in the real estate business and that relate to the product or services of the furnisher and that are available on a similar and essentially equal basis to all customers or the agents of the customers of the furnisher.

(3) Moderate expenses for food, meals, beverages, and similar items furnished to individual licensees or groups or associations of licensees within a context of customary business, educational, or promotional practices pertaining to the business of the furnisher.

(4) Items of a character and magnitude similar to those in paragraphs (2) and (3) that are promotional of the furnisher’s business customary in the real estate business, and available on a similar and essentially equal basis to all customers, or the agents of the customers, of the furnisher.

(c) Nothing in this section shall relieve any licensee of the obligation of disclosure otherwise required by this part.

(Amended by Stats. 1997, Ch. 718, Sec. 2. Effective January 1, 1998.)



10177.5

When a final judgment is obtained in a civil action against any real estate licensee upon grounds of fraud, misrepresentation, or deceit with reference to any transaction for which a license is required under this division, the commissioner may, after hearing in accordance with the provisions of this part relating to hearings, suspend or revoke the license of such real estate licensee.

(Amended by Stats. 1953, Ch. 762.)



10177.6

When an agent undertakes to arrange financing in connection with a sale, lease, or exchange of real property, or when a person or entity arranging financing in connection with the sale, lease, or exchange of real property undertakes to act as an agent with respect to that property, that agent, person, or entity shall, within 24 hours, make a written disclosure of those roles to all parties to the sale, lease, or exchange, and any related loan transaction. For purposes of this section, “agent” has the same meaning as defined in subdivision (a) of Section 2079.13 of the Civil Code.

(Added by Stats. 2008, Ch. 286, Sec. 3. Effective January 1, 2009.)



10178

When any real estate salesman is discharged by his employer for a violation of any of the provisions of this article prescribing a ground for disciplinary action, a certified written statement of the facts with reference thereto shall be filed forthwith with the commissioner by the employer and if the employer fails to notify the commissioner as required by this section, the commissioner may temporarily suspend or permanently revoke the real estate license of the employer, in accordance with the provisions of this part relating to hearings.

(Added by Stats. 1943, Ch. 127.)



10179

No violation of any of the provisions of this part relating to real estate or of Chapter 1 of Part 2 by any real estate salesman or employee of any licensed real estate broker shall cause the revocation or suspension of the license of the employer of the salesman or employee unless it appears upon a hearing by the commissioner that the employer had guilty knowledge of such violation.

(Added by Stats. 1943, Ch. 127.)



10180

The commissioner may deny, suspend or revoke the real estate license of a corporation as to any officer or agent acting under its license without revoking the license of the corporation.

(Amended by Stats. 1968, Ch. 75.)



10182

As a condition to the reinstatement of a revoked or suspended license, the commissioner may require the applicant to take and pass a qualifying examination.

(Added by Stats. 1955, Ch. 1243.)



10185

Any person, including officers, directors, agents or employees of corporations, who willfully violates or knowingly participates in the violation of this division shall be guilty of a misdemeanor punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in the county jail not exceeding six months, or by a fine and imprisonment.

(Amended by Stats. 1987, Ch. 587, Sec. 2.)



10186

(a) Following an administrative proceeding, or in connection with a stipulation, when the commissioner grants the right to a license applicant or a licensee to apply for or to obtain a restricted license or restricted mortgage loan originator license endorsement, the commissioner may, in addition to any other terms and conditions placed upon the restricted licensee, require the restricted licensee to pay the monetary costs associated with monitoring the licensed activities conducted by and pursuant to the restricted license or restricted mortgage loan originator license endorsement.

(b) The commissioner may also require, as a condition precedent to the issuance of a restricted license or restricted mortgage loan originator license endorsement, that the licensee pay monetary restitution to any person who sustained damages by reason of the act or acts that led to the discipline imposed by the commissioner.

(c) The commissioner shall not renew a license or a mortgage loan originator license endorsement, and may deny an application for the removal of license restrictions or for the reinstatement of an unrestricted license, if the licensee fails to pay all of the costs he or she is ordered to pay pursuant to this section.

(d) The commissioner shall not reinstate an unrestricted license or unrestricted mortgage loan originator license endorsement, or remove restrictions from a license or license endorsement, if the petitioner has failed to pay any costs he or she was ordered to pay pursuant to this section.

(e) The commissioner may require a holder of a restricted or revoked license, who petitions the commissioner for reinstatement of his or her license pursuant to Section 11522 of the Government Code, to pay the reasonable costs of processing the petition request.

(f) All costs recovered under this section shall be considered a reimbursement for costs incurred and shall be deposited in the Real Estate Fund to be available, notwithstanding Section 10451, upon appropriation by the Legislature.

(Added by Stats. 2011, Ch. 712, Sec. 10. Effective January 1, 2012.)



10186.1

(a) A license or an endorsement of the department shall be suspended automatically during any time that the licensee is incarcerated after conviction of a felony, regardless of whether the conviction has been appealed. The department shall, immediately upon receipt of the certified copy of the record of conviction, determine whether the license or endorsement has been automatically suspended by virtue of the licensee’s incarceration, and if so, the duration of that suspension. The department shall notify the licensee of the suspension and of his or her right to elect to have the issue of penalty heard as provided in subdivision (d).

(b) If after a hearing before an administrative law judge from the Office of Administrative Hearings it is determined that the felony for which the licensee was convicted was substantially related to the qualifications, functions, or duties of a licensee, the commissioner upon receipt of the certified copy of the record of conviction, shall suspend the license or endorsement until the time for appeal has elapsed, if no appeal has been taken, or until the judgment of conviction has been affirmed on appeal or has otherwise become final, and until further order of the department.

(c) Notwithstanding subdivision (b), a conviction of a charge of violating any federal statute or regulation or any statute or regulation of this state regulating dangerous drugs or controlled substances, or a conviction of Section 187, 261, 262, or 288 of the Penal Code, shall be conclusively presumed to be substantially related to the qualifications, functions, or duties of a licensee and no hearing shall be held on this issue. However, upon its own motion or for good cause shown, the commissioner may decline to impose or may set aside the suspension when it appears to be in the interest of justice to do so, with due regard to maintaining the integrity of, and confidence in, the practice regulated by the department.

(d) (1) Discipline may be ordered against a licensee in accordance with the laws and regulations of the department when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, setting aside the verdict of guilty, or dismissing the accusation, complaint, information, or indictment.

(2) The issue of penalty shall be heard by an administrative law judge from the Office of Administrative Hearings. The hearing shall not be held until the judgment of conviction has become final or, irrespective of a subsequent order under Section 1203.4 of the Penal Code, an order granting probation has been made suspending the imposition of sentence, except that a licensee may, at his or her option, elect to have the issue of penalty decided before those time periods have elapsed. Where the licensee so elects, the issue of penalty shall be heard in the manner described in subdivision (b) at the hearing to determine whether the conviction was substantially related to the qualifications, functions, or duties of a licensee. If the conviction of a licensee who has made this election is overturned on appeal, any discipline ordered pursuant to this section shall automatically cease. Nothing in this subdivision shall prohibit the department from pursuing disciplinary action based on any cause other than the overturned conviction.

(e) The record of the proceedings resulting in a conviction, including a transcript of the testimony in those proceedings, may be received in evidence.

(f) Any other provision of law setting forth a procedure for the suspension or revocation of a license or endorsement issued by the department shall not apply to proceedings conducted pursuant to this section.

(Added by Stats. 2011, Ch. 712, Sec. 11. Effective January 1, 2012.)



10186.2

(a) (1) A licensee shall report any of the following to the department:

(A) The bringing of an indictment or information charging a felony against the licensee.

(B) The conviction of the licensee, including any verdict of guilty, or plea of guilty or no contest, of any felony or misdemeanor.

(C) Any disciplinary action taken by another licensing entity or authority of this state or of another state or an agency of the federal government.

(2) The report required by this subdivision shall be made in writing within 30 days of the date of the bringing of the indictment or the charging of a felony, the conviction, or the disciplinary action.

(b) Failure to make a report required by this section shall constitute a cause for discipline.

(Added by Stats. 2011, Ch. 712, Sec. 12. Effective January 1, 2012.)



10186.9

Notwithstanding any other provision of law, on and after January 1, 2015, the department shall be subject to review by the appropriate policy committees of the Legislature.

(Added by Stats. 2011, Ch. 712, Sec. 13. Effective January 1, 2012.)






ARTICLE 4 - Fees

10200

All real estate license fees shall be payable in advance of issuing the licenses and at the time of filing the application.

Unless otherwise provided, all licenses expire at midnight of the last day of the period for which issued.

(Amended by Stats. 1956, Ch. 4.)



10201

The holder of a license who fails to renew it prior to the expiration of the period for which it was issued and who has otherwise qualified for such license, may renew it within two years from such expiration upon proper application and the payment of a late renewal fee in an amount equal to one and one-half times the regular renewal fee in effect at the time the license is reinstated.

(Amended by Stats. 1993, Ch. 416, Sec. 4. Effective January 1, 1994.)



10201.6

Any person who has qualified in an examination for a real estate license shall file the required application and fee for the license within one year thereafter.

(Added by Stats. 1965, Ch. 1489.)



10202

The definitions contained in this article are solely for the purposes of this article.

(Added by Stats. 1943, Ch. 127.)



10207

The amount of the real estate fees prescribed for an examination or for a license under this chapter is that fixed by the following provisions of this article. No part of any fee paid in accordance with the provisions of this chapter is refundable. It is deemed earned by the department upon its receipt.

(Amended by Stats. 1975, Ch. 622.)



10208.5

The real estate broker license examination fee is ninety-five dollars ($95). The real estate broker license reexamination fee is ninety-five dollars ($95).

If an applicant fails to appear for the examination within two years from the date of filing his or her application and fee for the examination, his or her application shall thereupon lapse and no further proceedings thereon shall be taken.

This section shall remain in effect unless it is superseded pursuant to subdivision (a) of Section 10226.5.

(Amended (as amended by Stats. 1996, Ch. 342, Sec. 1) by Stats. 1997, Ch. 232, Sec. 4. Effective January 1, 1998. Note: Fees are subject to reduction as prescribed in Section 10226.5.)



10209

(a) The commissioner shall, by regulation, establish fees for applications for approval of equivalent courses of study as defined in Section 10153.5 in an amount sufficient to cover the cost of administration. The fee for an application for approval of each course given by a private vocational school, including any branch school which gives the same course, shall not exceed one hundred fifty dollars ($150).

(b) The commissioner shall notify every applicant of his decision on the application no later than 60 days after receipt by the commissioner of a completed application. The application shall be on a form to be supplied by the commissioner.

(Amended by Stats. 1996, Ch. 587, Sec. 4. Effective January 1, 1997.)



10209.2

The commissioner shall, by regulation, establish fees for applications for approval of educational courses, seminars, workshops, conference, or their equivalent, or for the evaluation of petition based on a claim of equivalency, as authorized by Section 10170.4 in an amount sufficient to cover the cost of processing such applications or petitions.

(Amended by Stats. 1984, Ch. 66, Sec. 10.5.)



10209.5

The fee for a restricted broker license shall be the same as that for an unrestricted license as provided in Section 10210.

(Amended (as amended by Stats. 1993, Ch. 416, Sec. 6) by Stats. 1996, Ch. 657, Sec. 1. Effective January 1, 1997. Note: Fee is subject to reduction as prescribed in Sections 10226 and 10226.5.)



10210

(a) The fee for a real estate broker license shall not exceed three hundred dollars ($300).

In the case of an original applicant, the fee is payable upon filing the real estate broker license application.

(b) If an applicant fails to pass the real estate broker license examination within two years from the date of filing his or her broker license application, his or her broker license application shall lapse and no further proceedings thereon shall be taken.

(c) This section shall remain in effect unless it is superseded pursuant to Section 10226 or subdivision (a) of Section 10226.5, whichever is applicable.

(Amended by Stats. 2004, Ch. 676, Sec. 4. Effective January 1, 2005. Note: Fee is subject to reduction as prescribed in Sections 10226 and 10226.5.)



10211

If the licensee is a corporation, the license issued to it entitles one officer thereof, on behalf of the corporation, to engage in the business of real estate broker without the payment of any further fee, such officer to be designated in the application of the corporation for a license. For each officer other than the officer so designated, through whom it engages in the business of real estate broker, the appropriate original or renewal fee is to be paid in addition to the fee paid by the corporation.

(Amended by Stats. 1956, Ch. 4.)



10213.5

The real estate salesperson license examination fee is sixty dollars ($60). The real estate salesperson license reexamination fee is sixty dollars ($60).

If an applicant fails to appear for the examination within two years from the date of filing his or her application and fee for the examination, his or her application shall thereupon lapse and no further proceedings thereon shall be taken.

This section shall remain in effect unless it is superseded pursuant to subdivision (a) of Section 10226.5.

(Amended (as amended by Stats. 1996, Ch. 342, Sec. 7) by Stats. 1997, Ch. 232, Sec. 8. Effective January 1, 1998. Note: Fees are subject to reduction as prescribed in Section 10226.5.)



10213.6

If an applicant for any examination fails to take the examination on the date scheduled, he or she may make application in writing to the principal office of the department in Sacramento for a new date. A fee of twenty dollars ($20) shall accompany the written request for applying for the first new examination date in the case of a broker applicant, and a fee of fifteen dollars ($15) shall accompany the written request for the first new examination date in the case of a salesperson applicant. A fee of thirty dollars ($30) shall accompany the written request for all subsequent new examination dates for both broker and salesperson applicants.

This section shall remain in effect unless it is superseded pursuant to subdivision (a) of Section 10226.5.

(Amended (as amended by Stats. 1996, Ch. 342, Sec. 9) by Stats. 1997, Ch. 232, Sec. 10. Effective January 1, 1998. Note: Fees are subject to reduction as prescribed in Section 10226.5.)



10214.5

The fee for a restricted salesperson license shall be the same as that for an unrestricted license as provided in Section 10215.

(Amended (as amended by Stats. 1993, Ch. 416, Sec. 10) by Stats. 1996, Ch. 657, Sec. 3. Effective January 1, 1997. Note: Fee is subject to reduction as prescribed in Sections 10226 and 10226.5.)



10215

(a) The fee for a real estate salesperson license shall not exceed two hundred forty-five dollars ($245), except that for an applicant qualifying pursuant to Section 10153.4 who has not satisfied all of the educational requirements prior to issuance of the license, the fee shall not exceed two hundred seventy-five dollars ($275).

In the case of an original applicant, the fee is payable upon filing the real estate salesperson license application.

(b) If an applicant fails to pass the real estate salesperson license examination within two years from the date of filing his or her salesperson license application, his or her salesperson license application shall lapse and no further proceedings thereon shall be taken.

(c) This section shall remain in effect unless it is superseded pursuant to Section 10226 or subdivision (a) of Section 10226.5, whichever is applicable.

(Amended by Stats. 2004, Ch. 676, Sec. 5. Effective January 1, 2005. Note: Fee is subject to reduction as prescribed in Sections 10226 and 10226.5.)



10222

For any examination required under any order issued pursuant to the provisions of the Administrative Procedure Act, the fee shall be the same as for a salesperson or broker license examination, as appropriate.

(Amended (as amended by Stats. 1996, Ch. 342, Sec. 15) by Stats. 1997, Ch. 232, Sec. 14. Effective January 1, 1998.)



10225

An application for a permit to sell real property securities secured by liens on real property situated outside the State of California shall be accompanied by the filing fee together with an amount equivalent to twenty-five cents ($0.25) a mile for each mile going and returning, or where public transportation is available the actual round trip fare pertaining thereto, estimated by the commissioner to be traveled from the office of the Department of Real Estate where the application is filed to the location of the property, and the amount estimated to be necessary to cover the expense of the inspection and appraisal of the property, not to exceed seventy-five dollars ($75) a day for each day actually spent in the inspection and appraisal of the property or properties.

(Amended by Stats. 1985, Ch. 1355, Sec. 1.)



10226

(a) The commissioner may periodically by regulation prescribe fees lower than the maximum fees provided in Sections 10209.5, 10210, 10214.5, 10215, and 10250.3 whenever he or she determines those lower fees are sufficient to offset the costs and expenses incurred in the administration of Part 1 (commencing with Section 10000) of this division. The commissioner shall hold at least one regulation hearing each calendar year, to determine if lower fees should be prescribed.

(b) If, as of June 30 of any fiscal year, the balance of funds in the Real Estate Fund exceeds an amount equal to 150 percent of the department’s authorized budget for the following year, then within 30 days thereafter the commissioner shall, notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), issue regulations reducing real estate license and subdivision fees so that as of June 30 of the next fiscal year the balance of funds in the Real Estate Fund shall not exceed an amount equal to 150 percent of the department’s authorized budget for that year.

(c) If the commissioner fails to reduce these fees within the timeframe specified in subdivision (b), then fees shall automatically be reduced to the levels as indicated in subdivision (b) of Section 10226.5. That reduction shall be effective no later than September 1 of the fiscal year wherein the commissioner is obliged to issue regulations pursuant to subdivision (b).

(Amended by Stats. 2004, Ch. 676, Sec. 6. Effective January 1, 2005.)



10226.5

(a) If at any time funds are transferred or loaned from the Real Estate Fund to the General Fund by the Budget Act, then 30 days from and after the date of the transfer or loan, fees shall be reduced as indicated in subdivision (b), irrespective of any provisions of the Budget Act precluding that reduction.

(b) Fees shall be reduced pursuant to paragraph (a) to the following maximum amounts:

(1) Real estate broker examination or reexamination: Fifty dollars ($50).

(2) First reschedule of broker examination: Fifteen dollars ($15); subsequent reschedules: Twenty-five dollars ($25).

(3) Real estate broker license, original or renewal: One hundred sixty-five dollars ($165).

(4) Real estate salesperson examination or reexamination: Twenty-five dollars ($25).

(5) First reschedule of salesperson examination: Ten dollars ($10); subsequent reschedules: Twenty-five dollars ($25).

(6) Real estate salesperson license, original or renewal: One hundred twenty dollars ($120).

(7) Real estate salesperson license without all educational requirements: One hundred forty-five dollars ($145).

(8) A notice of intention without a completed questionnaire: One hundred fifty dollars ($150).

(9) An original public report for subdivision interests described in Section 11004.5: One thousand six hundred dollars ($1,600) plus ten dollars ($10) for each subdivision interest to be offered.

(10) An original public report for subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500) plus ten dollars ($10) for each interest to be offered.

(11) A conditional public report for subdivision interests described in Section 11004.5: Five hundred dollars ($500).

(12) A conditional public report for subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500).

(13) A preliminary public report for subdivision interests described in Section 11004.5: Five hundred dollars ($500).

(14) A preliminary public report for subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500).

(15) A renewal public report for subdivision interests described in Section 11004.5: Five hundred dollars ($500).

(16) A renewal public report for subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500).

(17) An amended public report for subdivision interests described in Section 11004.5: Three hundred dollars ($300) plus ten dollars ($10) for each subdivision interest to be offered under the amended public report for which a fee has not previously been paid.

(18) An amended public report to offer subdivision interests other than those described in Section 11004.5: Three hundred dollars ($300) plus ten dollars ($10) for each subdivision interest to be offered under the amended public report for which a fee has not previously been paid.

(19) An application for an original, renewal, or amended registration as required by Section 10249: One hundred dollars ($100).

(20) The filing fee for an application for a permit to be issued pursuant to Article 8.5 (commencing with Section 10250) for each subdivision or phase of the subdivision in which interests are to be offered for sale or lease shall be as follows:

(A) One thousand six hundred dollars ($1,600) plus ten dollars ($10) for each subdivision interest to be offered for an original permit application.

(B) Five hundred dollars ($500) plus ten dollars ($10) for each subdivision interest to be offered that was not permitted to be offered under the permit to be renewed for a renewal permit application.

(C) Three hundred dollars ($300) plus ten dollars ($10) for each subdivision interest to be offered under the amended permit for which a fee has not previously been paid for an amended permit application.

(D) Five hundred dollars ($500) for a conditional permit application.

(Amended by Stats. 2004, Ch. 676, Sec. 7. Effective January 1, 2005.)






ARTICLE 5 - Transactions in Trust Deeds and Real Property Sales Contracts

10230

(a) The provisions of this article do not apply to the negotiation of a loan by or on behalf of a real estate broker in connection with a qualifying sale or exchange of real property in which the broker acted as the agent of one or more of the parties to the sale or exchange, nor to the sale or exchange by or on behalf of the broker of a promissory note created for the purpose of financing a qualifying real property sale or exchange transaction in which the broker acted as the agent of one or more of the parties to the qualifying real property sale or exchange regardless of the time of the sale or exchange of the promissory note. For the purposes of this subdivision, a “qualifying” sale or exchange of real property is one that is subject to the requirements of Article 3 (commencing with Section 2956) of Chapter 2 of Title 14 of Part 4 of Division 3 of the Civil Code.

(b) Subdivision (a) shall not apply to the negotiation of loans nor to sales or exchanges of promissory notes in connection with the financing of a real property sale or exchange transaction in which the broker had a direct or indirect monetary interest as a party.

(Amended by Stats. 1998, Ch. 641, Sec. 2. Effective January 1, 1999.)



10231

Except as authorized by permit issued pursuant to the applicable provisions of the Corporate Securities Law of 1968 (Section 25000 et seq. of the Corporations Code), no person in doing any of the acts set forth in subdivision (d) of Section 10131, subdivision (e) of Section 10131, and Section 10131.1 shall accept any purchase or loan funds or other consideration from a prospective purchaser or lender, or directly or indirectly cause such funds or other consideration to be deposited in an escrow except as to a specific loan or a specific real property sales contract or promissory note secured directly or collaterally by a lien on real property on which loan, contract or note the person has a bona fide authorization to negotiate or to sell or which has been bought and completely paid for by the licensee, or has an unconditional written contract which obligates him to purchase a specific real property sales contract or promissory note secured directly or collaterally by a deed of trust.

(Amended by Stats. 1998, Ch. 641, Sec. 3. Effective January 1, 1999.)



10231.1

No person in doing any of the acts set forth in subdivision (d) of Section 10131, subdivision (e) of Section 10131, and Section 10131.1 shall, as agent or principal, retain funds payable according to the terms of a promissory note or real property sales contract secured directly or collaterally by a lien on real property, for a period longer than 25 days, except pursuant to a written agreement with the purchaser or lender.

(Amended by Stats. 1998, Ch. 641, Sec. 4. Effective January 1, 1999.)



10231.2

(a) A real estate broker who, through express or implied representations that the broker or any salesperson acting on the broker’s behalf is engaging in acts for which a real estate license is required by subdivision (d) or (e) of Section 10131, proposes to solicit and accept funds, or to cause the solicitation and acceptance of funds, to be applied to a purchase or loan transaction in which the broker will directly or indirectly obtain the use or benefit of the funds other than for commissions, fees, and costs and expenses as provided by law for the broker’s services as an agent, shall, prior to the making of any representation, solicitation, or presentation of the statement described in subdivision (b), submit the following to the Bureau of Real Estate:

(1) A true copy of the statement described in subdivision (b) complete except for the signature of the prospective lender or purchaser.

(2) A statement that the submittal is being made to the bureau pursuant to Section 10231.2.

(b) A broker making a solicitation pursuant to subdivision (a) shall deliver, or cause to be delivered, to the person solicited, the applicable completed statement described in Section 10232.5 not less than 24 hours before the earlier of the acceptance of any funds from that person by or on behalf of the broker or the execution of any instrument obligating the person to make the loan or purchase. The statement shall be signed by the prospective lender or purchaser and by the real estate broker or, on the broker’s behalf, by a real estate salesperson licensed to the broker. When so executed, an exact copy of the executed statement shall be given to the prospective lender or purchaser, and the broker shall retain a true copy of the executed statement for a period of four years.

(c) None of the provisions of subdivision (a) or (b) shall apply in the case of an offering of a security authorized pursuant to applicable provisions of the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code).

(d) In the case of a solicitation by a corporate real estate broker, the provisions of subdivisions (a) and (b) shall apply if the funds solicited are intended for the direct or indirect use or benefit of an officer or director of the corporation or of a person with a 10-percent or greater ownership interest in the corporation.

(Amended by Stats. 2013, Ch. 352, Sec. 24. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10232

(a) Except as otherwise expressly provided, Sections 10232.2, 10232.25, 10233, and 10236.6 are applicable to every real estate broker who intends or reasonably expects in a successive 12 months to do any of the following:

(1) Negotiate a combination of 10 or more of the following transactions pursuant to subdivision (d) or (e) of Section 10131 or Section 10131.1 in an aggregate amount of more than one million dollars ($1,000,000):

(A) Loans secured directly or collaterally by liens on real property or on business opportunities as agent for another or others.

(B) Sales or exchanges of real property sales contracts or promissory notes secured directly or collaterally by liens on real property or on business opportunities as agent for another or others.

(C) Sales or exchanges of real property sales contracts or promissory notes secured directly or collaterally by liens on real property as the owner of those notes or contracts.

(2) Make collections of payments in an aggregate amount of two hundred fifty thousand dollars ($250,000) or more on behalf of owners of promissory notes secured directly or collaterally by liens on real property, owners of real property sales contracts, or both.

(3) Make collections of payments in an aggregate amount of two hundred fifty thousand dollars ($250,000) or more on behalf of obligors of promissory notes secured directly or collaterally by liens on real property, lenders of real property sales contracts, or both.

Persons under common management, direction, or control in conducting the activities enumerated above shall be considered as one person for the purpose of applying the above criteria.

(b) The negotiation of a combination of two or more new loans and sales or exchanges of existing promissory notes and real property sales contracts of an aggregate amount of more than two hundred fifty thousand dollars ($250,000) in any three successive months or a combination of five or more new loans and sales or exchanges of existing promissory notes and real property sales contracts of an aggregate amount of more than five hundred thousand dollars ($500,000) in any successive six months shall create a rebuttable presumption that the broker intends to negotiate new loans and sales and exchanges of an aggregate amount that will meet the criteria of subdivision (a).

(c) In determining the applicability of Sections 10232.2, 10232.25, 10233, and 10236.6, loans or sales negotiated by a broker, or for which a broker collects payments or provides other servicing for the owner of the note or contract, shall not be counted in determining whether the broker meets the criteria of subdivisions (a) and (b) if any of the following apply:

(1) The lender or purchaser is any of the following:

(A) The Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, and the United States Department of Veterans Affairs.

(B) A bank or subsidiary thereof, bank holding company or subsidiary thereof, trust company, savings bank or savings and loan association or subsidiary thereof, savings bank or savings association holding company or subsidiary thereof, credit union, industrial bank or industrial loan company, finance lender, or insurer doing business under the authority of, and in accordance with, the laws of this state, any other state, or the United States relating to banks, trust companies, savings banks or savings associations, credit unions, industrial banks or industrial loan companies, commercial finance lenders, or insurers, as evidenced by a license, certificate, or charter issued by the United States or a state, district, territory, or commonwealth of the United States.

(C) Trustees of a pension, profit-sharing, or welfare fund, if the pension, profit-sharing, or welfare fund has a net worth of not less than fifteen million dollars ($15,000,000).

(D) A corporation with outstanding securities registered under Section 12 of the Securities Exchange Act of 1934 or a wholly owned subsidiary of that corporation.

(E) A syndication or other combination of any of the entities specified in subparagraph (A), (B), (C), or (D) that is organized to purchase the promissory note.

(F) The California Housing Finance Agency or a local housing finance agency organized under the Health and Safety Code.

(G) A licensed residential mortgage lender or servicer acting under the authority of that license.

(H) An institutional investor that issues mortgage-backed securities, as specified in paragraph (11) of subdivision (i) of Section 50003 of the Financial Code.

(I) A licensed real estate broker selling all or part of the loan, the note, or the contract to a lender or purchaser specified in subparagraphs (A) to (H), inclusive.

(2) The loan or sale is negotiated, or the loan or contract is being serviced for the owner, under authority of a permit issued pursuant to applicable provisions of the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code).

(3) The transaction is subject to the requirements of Article 3 (commencing with Section 2956) of Chapter 2 of Title 14 of Part 4 of Division 3 of the Civil Code.

(d) If two or more real estate brokers who are not under common management, direction, or control cooperate in the negotiation of a loan or the sale or exchange of a promissory note or real property sales contract and share in the compensation for their services, the dollar amount of the transaction shall be allocated according to the ratio that the compensation received by each broker bears to the total compensation received by all brokers for their services in negotiating the loan or sale or exchange.

(e) A real estate broker who meets any of the criteria of subdivision (a) or (b) shall notify the department in writing within 30 days after that determination is made.

(Amended by Stats. 2006, Ch. 760, Sec. 11. Effective January 1, 2007.)



10232.1

(a) A real estate broker, prior to the use of any proposed advertisement in connection with the conduct of activities described in subdivisions (d) and (e) of Section 10131 and Section 10131.1, may submit a true copy thereof to the Bureau of Real Estate for approval. The submission shall be accompanied by a fee of not more than forty dollars ($40). The commissioner shall by regulation prescribe the amount of the fee. If disapproval of the proposed advertisement is not communicated by the bureau to the broker within 15 calendar days after receipt of the copy of the proposed advertisement by the bureau, the proposed advertisement shall be deemed approved, but the bureau shall not be precluded from disapproving a later publication or other use of the same or similar advertising.

The commissioner shall adopt regulations pertaining to the submittal and clearance of that advertising and establishing criteria for approval to ensure that the public will be protected against false or misleading representations.

Except as provided in subdivision (b), “advertisement” includes dissemination in any newspaper, circular, form letter, brochure or similar publication, display, sign, radio broadcast or telecast, which concerns (1) the use, terms, rates, conditions, or the amount of any loan or sale referred to in subdivisions (d) and (e) of Section 10131 or Section 10131.1 or (2) the security, solvency, or stability of any person carrying on the activities described in those sections.

(b) “Advertisement” does not include a letter or brochure that meets both of the following criteria:

(1) It is restricted in distribution to other real estate brokers and to persons for whom the broker has previously acted as an agent in arranging a loan secured by real property or in the purchase, sale, or exchange of a deed of trust or real property sales contract.

(2) It is restricted in content to the identification and a description of the terms of loans, mortgages, deeds of trust, real property sales contracts, or any combination thereof offered for funding or purchase through the broker as agent.

(c) Subdivision (a) is not applicable to advertising that is used exclusively in connection with an offering authorized by permit issued pursuant to the applicable provisions of the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code).

(d) All advertising approvals shall be for a period of five years after the date of approval. The approval period applies to all advertising, including that which was previously submitted on a mandatory basis.

(Amended by Stats. 2013, Ch. 352, Sec. 25. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10232.2

A real estate broker who meets the criteria of subdivision (a) of Section 10232 shall annually file the reports referred to in subdivisions (a) and (c) with the Bureau of Real Estate within 90 days after the end of the broker’s fiscal year or within any additional time as the Real Estate Commissioner may allow for filing for good cause:

(a) The report of a review by a licensed California independent public accountant of trust fund financial statements, conducted in accordance with generally accepted accounting practices, which shall include within its scope the following information for the fiscal year relative to the business activities of the broker described in subdivisions (d) and (e) of Section 10131:

(1) The receipt and disposition of all funds of others to be applied to the making of loans and the purchasing of promissory notes or real property sales contracts.

(2) The receipt and disposition of all funds of others in connection with the servicing by the broker of the accounts of owners of promissory notes and real property sales contracts including installment payments and loan or contract payoffs by obligors.

(3) A statement as of the end of the fiscal year which shall include an itemized trust fund accounting of the broker and confirmation that the trust funds are on deposit in an account or accounts maintained by the broker in a financial institution.

(b) A broker who meets the criteria of Section 10232, but who, in carrying on the activities described in subdivisions (d) and (e) of Section 10131, has not during a fiscal year, accepted for the benefit of a person to whom the broker is a trustee, any payment or remittance in a form convertible to cash by the broker, need not comply with the provisions of subdivision (a). In lieu thereof, the broker shall submit to the commissioner within 30 days after the end of the broker’s fiscal year or, within any additional time as the commissioner may allow for a filing for good cause, a notarized statement under penalty of perjury on a form provided by the bureau attesting to the fact that the broker did not receive any trust funds in cash or convertible to cash during the fiscal year.

(c) A report of all of the following aspects of the business conducted by the broker while engaging in activities described in subdivisions (d) and (e) of Section 10131 and in Section 10131.1:

(1) Number and aggregate dollar amount of loan, trust deed sales, and real property sales contract transactions negotiated.

(2) Number and aggregate dollar amount of promissory notes and contracts serviced by the broker or an affiliate of the broker.

(3) Number and aggregate dollar amount of late payment charges, prepayment penalties, and other fees or charges collected and retained by the broker under servicing agreements with beneficiaries and obligees.

(4) Default and foreclosure experience in connection with promissory notes and contracts subject to servicing agreements between the broker and beneficiaries or obligees.

(5) Commissions received by the broker for services performed as agent in negotiating loans and sales of promissory notes and real property sales contracts.

(6) Aggregate costs and expenses as referred to in Section 10241 paid by borrowers to the broker.

(d) The commissioner shall adopt regulations prescribing the form and content of the report referred to in subdivision (c) with appropriate categories to afford a better understanding of the business conducted by the broker.

(e) If the broker fails to file either of the reports required under subdivisions (a) and (c) within the time permitted herein, the commissioner may cause an examination and report to be made and may charge the broker one and one-half times the cost of making the examination and report. In determining the hourly cost incurred by the commissioner for conducting an examination and preparing the report, the commissioner may use the estimated average hourly cost for all department audit staff performing audits of real estate brokers. If a broker fails to pay the above amount within 60 days of the mailing of a notice of billing, the commissioner may suspend the broker’s license or deny renewal of the broker’s license. The suspension or denial shall remain in effect until the above amount is paid or the broker’s right to renew a license has expired. The commissioner may maintain an action for the recovery of the above amount in any court of competent jurisdiction.

(f) The reports referred to in subdivisions (a) and (c) are exempted from any requirement of public disclosure by paragraph (2) of subdivision (d) of Section 6254 of the Government Code. The commissioner shall annually make and file as a public record, a composite of the annual reports and any comments thereon which are deemed to be in the public interest.

(Amended by Stats. 2013, Ch. 352, Sec. 26. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10232.25

(a) A real estate broker who meets the criteria of subdivision (a) of Section 10232 shall, within 30 days after the end of each of the first three fiscal quarters of the broker’s fiscal year, or within any additional time as the Real Estate Commissioner may allow for good cause, file with the commissioner a trust funds status report as of the last day of the fiscal quarter which shall include the following:

(1) A representation that the form and content of the trust account records of the broker are in compliance with the regulations of the commissioner.

(2) A representation that the broker’s trust fund bank account is maintained in compliance with the regulations of the commissioner.

(3) A statement of the broker’s aggregate accountability for trust funds.

(4) A report of trust funds in the broker’s custody consisting of the trust account bank statements as of the bank’s accounting date immediately preceding the end of the fiscal quarter and a schedule of withdrawals and deposits adjusting the account to its true balance as of the end of the fiscal quarter.

(5) A statement explaining any difference in amount between the broker’s total accountability under paragraph (3) above and the adjusted trust account bank balance under paragraph (4) above.

(b) Each report made pursuant to subdivision (a) shall include the following:

(1) The name, address, and position or capacity of the person who prepared the report.

(2) A declaration under penalty of perjury by the broker that the information and representations in the report are true, complete, and correct to the best of the broker’s knowledge and belief. The declaration in a report submitted on behalf of a corporate broker shall be signed by a broker-officer through whom the corporation is licensed as a real estate broker and by the chief executive officer of the corporation if he or she is not the signing broker-officer.

(c) If a broker fails to file a report required under subdivision (a) within the time permitted, the commissioner may cause an examination and report to be made and may charge the broker one and one-half times the cost of making the examination and report. In determining the hourly cost incurred by the commissioner for conducting an examination and preparing the report, the commissioner may use the estimated average hourly cost for all department audit staff performing audits of real estate brokers. If a broker fails to pay the above amount within 60 days of the mailing of a notice of billing, the commissioner may suspend the broker’s license or deny renewal of the broker’s license. The suspension or denial shall remain in effect until the above amount is paid or the broker’s right to renew a license has expired. The commissioner may maintain an action for the recovery of the above amount in any court of competent jurisdiction.

(d) A broker who meets the criteria of Section 10232, but who, in carrying on the activities described in subdivisions (d) and (e) of Section 10131, did not during a fiscal quarter, accept for the benefit of a person to whom the broker is trustee, any payment or remittance in a form convertible to cash by the broker, need not comply with the provisions of subdivision (a). In lieu thereof, the broker shall submit to the commissioner within 30 days after the end of the fiscal quarter or within any additional time as the commissioner may allow for good cause, a statement under penalty of perjury on a form provided by the department attesting to the fact that the broker did not receive any trust funds in cash or convertible to cash during the fiscal quarter.

(e) Any real estate broker who engages in any of the activities specified in subdivision (d) or (e) of Section 10131, but who is not required by this section to file trust funds status reports with the commissioner and who is not exempt therefrom under subdivision (d), shall complete trust funds status reports in accordance with either (1) the requirements of subdivisions (a) and (b) applicable to trust funds status reports filed with the commissioner, or (2) the requirements established by the lender or note owner, if the lender or note owner does all of the following: (i) requires monthly reconciliations of trust account balances; (ii) requires annual, CPA-audited financial statements; and (iii) maintains a contractual right to audit the trust accounts held by the broker on behalf of the lender or note owner.

The broker shall retain all trust funds status reports prepared under this subdivision on file at the broker’s offices, where they shall be subject to inspection by representatives of the commissioner upon 24 hours’ notice.

(Amended by Stats. 2000, Ch. 636, Sec. 3. Effective January 1, 2001.)



10232.3

(a) Any transaction that involves the sale of or offer to sell a note secured directly by an interest in one or more parcels of real property or the sale of an undivided interest in a note secured directly by one or more parcels of real property shall adhere to all of the following:

(1) Except as provided in paragraph (2), the aggregate principal amount of the note or interest sold, together with the unpaid principal amount of any encumbrances upon the real property senior thereto, shall not exceed the following percentages of the current market value of each parcel of the real property, as determined in writing by the broker or appraiser pursuant to Section 10232.6, plus the amount for which the payment of principal and interest in excess of the percentage of current market value is insured for the benefit of the holders of the note or interest by an insurer admitted to do business in this state by the Insurance Commissioner:

(A)

Single-family residence, owner occupied ........................

80%

(B)

Single-family residence, not owner occupied ........................

75%

(C)

Commercial and income-producing properties ........................

65%

(D)

Single-family residentially zoned lot or parcel which has installed offsite improvements including drainage, curbs, gutters, sidewalks, paved roads, and utilities as mandated by the political subdivision having jurisdiction over the lot or parcel ........................

65%

(E)

Land that has been zoned for (and if required, approved for subdivision as) commercial or residential development ........................

50%

(F)

Other real property ........................

35%

(2) The percentage amounts specified in paragraph (1) may be exceeded when and to the extent that the broker determines that the encumbrance of the property in excess of these percentages is reasonable and prudent considering all relevant factors pertaining to the real property. However, in no event shall the aggregate principal amount of the note or interest sold, together with the unpaid principal amount of any encumbrances upon the property senior thereto, exceed 80 percent of the current fair market value of improved real property or 50 percent of the current fair market value of unimproved real property, except in the case of a single-family zoned lot or parcel as defined in paragraph (1), which shall not exceed 65 percent of the current fair market value of that lot or parcel, plus the amount insured as specified in paragraph (1). A written statement shall be prepared by the broker that sets forth the material considerations and facts that the broker relies upon for his or her determination, which shall be retained as a part of the broker’s record of the transaction. Either a copy of the statement or the information contained therein shall be included in the disclosures required pursuant to Section 10232.5.

(3) A copy of the appraisal or the broker’s evaluation, for each parcel of real property securing the note or interest, shall be delivered to the purchaser. The broker shall advise the purchaser of his or her right to receive a copy. For purposes of this paragraph, “appraisal” means a written estimate of value based upon the assembling, analyzing, and reconciling of facts and value indicators for the real property in question. A broker shall not purport to make an appraisal unless the person so employed is qualified on the basis of special training, preparation, or experience.

(4) For construction or rehabilitation loans, where the amount withheld for construction or rehabilitation at the start of the project exceeds one hundred thousand dollars ($100,000), the term “current market value” may be deemed to be the value of the completed project if all of the following safeguards are met:

(A) An independent neutral third-party escrow holder is used for all deposits and disbursements relating to the construction or rehabilitation of the secured property.

(B) The loan is fully funded, with the entire loan amount to be deposited in escrow prior to recording of the deed or deeds of trust.

(C) A comprehensive, detailed draw schedule is used to ensure proper and timely disbursements to allow for completion of the project.

(D) The disbursement draws from the escrow account are based on verification from an independent qualified person who certifies that the work completed to date meets the related codes and standards and that the draws were made in accordance with the construction contract and draw schedule. For purposes of this subparagraph, “independent qualified person” means a person who is not an employee, agent, or affiliate of the broker and who is a licensed architect, general contractor, structural engineer, or active local government building inspector acting in his or her official capacity.

(E) An appraisal is completed by a qualified and licensed appraiser in accordance with the Uniform Standards of Professional Appraisal Practice (USPAP).

(F) The documentation includes a detailed description of the actions that may be taken in the event of a failure to complete the project, whether that failure is due to default, insufficiency of funds, or other causes.

(G) The entire amount of the loan does not exceed two million five hundred thousand dollars ($2,500,000).

(5) For construction or rehabilitation loans, where the amount withheld for construction or rehabilitation at the start of the project is one hundred thousand dollars ($100,000) or less, the term “current market value” may be deemed to be the value of the completed project if all of the following safeguards are met:

(A) The loan is fully funded, with the entire loan amount to be deposited in escrow prior to recording of the deed or deeds of trust.

(B) A comprehensive, detailed draw schedule is used to ensure proper and timely disbursements to allow for completion of the project.

(C) An appraisal is completed by a qualified and licensed appraiser in accordance with the Uniform Standards of Professional Appraisal Practice (USPAP).

(D) The documentation includes a detailed description of the actions that may be taken in the event of a failure to complete the project, whether that failure is due to default, insufficiency of funds, or other causes.

(E) The entire amount of the loan does not exceed two million five hundred thousand dollars ($2,500,000).

(6) If a note or an interest will be secured by more than one parcel of real property, for the purpose of determining the maximum amount of the note or interest, each security property shall be assigned a portion of the note or interest which shall not exceed the percentage of current market value determined by, and in accordance with, the provisions of paragraphs (1) and (2).

(b) The note or interest shall not be sold, unless the purchaser meets one or both of the qualifications of income or net worth set forth below and signs a statement, which shall be retained by the broker for four years, conforming to the following:

“Transaction Identifier:

Name of Purchaser:

Date:

Check either one of the following, if true:

( )My investment in the transaction does not exceed 10% of my net worth,

exclusive of home, furnishings, and automobiles.

( )My investment in the transaction does not exceed 10% of my adjusted

gross income for federal income tax purposes for my last tax year or,

in the alternative, as estimated for the current year.

Signature”

(Added by Stats. 2012, Ch. 669, Sec. 1. Effective January 1, 2013.)



10232.4

(a) In making a solicitation to a particular person and in negotiating with that person to make a loan secured by real property or to purchase a real property sales contract or a note secured by a deed of trust, a real estate broker shall deliver to the person solicited the applicable completed statement described in Section 10232.5 as early as practicable before he or she becomes obligated to make the loan or purchase and, except as provided in subdivision (c), before the receipt by or on behalf of the broker of any funds from that person. The statement shall be signed by the prospective lender or purchaser and by the real estate broker, or by a real estate salesperson licensed to the broker, on the broker’s behalf. When so executed, an exact copy shall be given to the prospective lender or purchaser, and the broker shall retain a true copy of the executed statement for a period of three years.

(b) The requirement of delivery of a disclosure statement pursuant to subdivision (a) shall not apply with respect to the following persons:

(1) The prospective purchaser of a security offered under authority of a permit issued pursuant to applicable provisions of the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code) that require that each prospective purchaser of a security be given a prospectus or other form of disclosure statement approved by the department issuing the permit.

(2) The seller of real property who agrees to take back a promissory note of the purchaser as a method of financing all or a part of the purchase of the property.

(3) The prospective purchaser of a security offered pursuant to and in accordance with a regulation duly adopted by the Commissioner of Corporations granting an exemption from qualification under the Corporate Securities Law of 1968 for the offering if one of the conditions of the exemption is that each prospective purchaser of the security be given a disclosure statement prescribed by the regulation before the prospective purchaser becomes obligated to purchase the security.

(4) A prospective lender or purchaser, if that lender or purchaser is any of the following:

(A) The United States or any state, district, territory, or commonwealth thereof, or any city, county, city and county, public district, public authority, public corporation, public entity, or political subdivision of a state, district, territory, or commonwealth of the United States, or any agency or corporate or other instrumentality of any one or more of the foregoing, including the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, and the Veteran’s Administration.

(B) Any bank or subsidiary thereof, bank holding company or subsidiary thereof, trust company, savings bank or savings and loan association or subsidiary thereof, savings bank or savings association holding company or subsidiary thereof, credit union, industrial bank or industrial loan company, finance lender, or insurance company doing business under the authority of, and in accordance with, the laws of this state, any other state, or of the United States relating to banks, trust companies, savings banks or savings associations, credit unions, industrial banks or industrial loan companies, commercial finance lenders, or insurance companies, as evidenced by a license, certificate, or charter issued by the United States or any state, district, territory, or commonwealth of the United States.

(C) Trustees of pension, profitsharing, or welfare fund, if the pension, profitsharing, or welfare fund has a net worth of not less than fifteen million dollars ($15,000,000).

(D) Any corporation with outstanding securities registered under Section 12 of the Securities Exchange Act of 1934 or any wholly owned subsidiary of that corporation.

(E) Any syndication or other combination of any of the entities specified in subparagraph (A), (B), (C), or (D) which is organized to purchase the promissory note.

(F) A licensed real estate broker engaging in the business of selling all or part of the loan, note, or contract to a lender or purchaser to whom no disclosure is required pursuant to this subdivision.

(G) A licensed residential mortgage lender or servicer when acting under the authority of that license.

(c) When the broker has custody of funds of a prospective lender or purchaser which were received and are being maintained with the express permission of the owner and in accordance with law, and the broker retains the funds in an escrow depository or a trust fund account pending receipt of the owner’s express written instructions to disburse the funds for a loan or purchase, the broker shall cause the disclosure statement to be delivered to the owner and shall obtain the owner’s written consent to the proposed disbursement before making the disbursement. Unless the broker has a written agreement with the owner as provided in Section 10231.1, the broker shall transmit to the owner not later than 25 days after receipt, all funds then in the broker’s custody for which the owner has not given written instructions authorizing disbursement.

(Amended by Stats. 2006, Ch. 760, Sec. 12. Effective January 1, 2007.)



10232.45

(a) Any broker subject to the provisions of Section 10232.3 or Article 6 (commencing with Section 10237) shall make reasonable efforts to ensure all of the following with respect to the offer or sale of notes or interest in notes to be secured by a lien on real property or a business opportunity:

(1) All persons to whom notes or interests are sold can be reasonably assumed to have the capacity to understand the fundamental aspects of the investment, by reason of their educational, business, or financial experience.

(2) All persons to whom notes or interests are sold can bear the economic risk of the investment.

(3) The investment in the notes or interests is suitable and appropriate for the purchaser, given the purchaser’s investment objectives, portfolio structure, and financial situation.

(b) A broker shall make this determination on the basis of information he or she obtains from the purchaser. Relevant information for this purpose includes, at least, the age, investment objective, investment experience, income, net worth, financial situation, and other investments of the prospective purchaser, as well as any other pertinent factors the commissioner shall establish through regulation.

(c) A broker shall maintain records of the information used to determine that an investment is suitable and appropriate for each purchaser and shall retain these records for at least four years.

(d) A broker that complies with all of the following shall be deemed to have complied with subdivision (a):

(1) Obtains from each person to whom notes and deeds of trust or interests therein are offered or sold a completed investor questionnaire in a form approved by the commissioner.

(2) Uses the responses in that questionnaire as an aid in complying with subdivision (a).

(3) On an annual basis, obtains from each person to whom notes and deeds of trust or interests therein are offered or sold, or on whose behalf they are serviced, an updated investor questionnaire, which reflects any material changes that may have occurred with respect to any of the responses to questions in the questionnaire.

(e) Nothing in this section shall be construed to require a broker to utilize an investor questionnaire to ensure compliance with subdivision (a). Reliance of a broker on an investor questionnaire in a form approved by the commissioner shall not prohibit that broker from utilizing additional information to ensure compliance with subdivision (a).

(Added by Stats. 2012, Ch. 669, Sec. 2. Effective January 1, 2013.)



10232.5

(a) If the real estate broker is performing acts described in subdivision (d) of Section 10131 in negotiating a loan to be secured by a lien on real property or on a business opportunity, the statement required to be given to the prospective lender shall include, but shall not necessarily be limited to, the following information:

(1) Address or other means of identification of the real property that is to be the security for the borrower’s obligation.

(2) Estimated fair market value of the securing property as determined by an appraisal, a copy of which shall be provided to the lender. However, a lender may waive the requirement of an independent appraisal in writing, on a case-by-case basis, in which case, the real estate broker shall provide the broker’s written estimated fair market value of the securing property, which shall include the objective data upon which the broker’s estimate is based.

(3) Age, size, type of construction, and a description of improvements to the property if contained in the appraisal or as represented to the broker by the prospective borrower.

(4) Identity, occupation, employment, income, and credit data about the prospective borrower or borrowers as represented to the broker by the prospective borrower or borrowers.

(5) Terms of the promissory note to be given to the lender.

(6) Pertinent information concerning all encumbrances which constitute liens against the securing property and, to the extent of actual knowledge of the broker, pertinent information about other loans that the borrower expects or anticipates will result in a lien being recorded against the property securing the promissory note to be created in favor of the prospective lender.

As used in this paragraph, actual knowledge with respect to any anticipated or expected loan, means knowledge gained by the broker through arranging that other loan or receipt of written notification of that other loan. In this regard, the broker shall also provide to the prospective lender the option to apply to purchase a title insurance policy or an endorsement to an existing title insurance policy covering the securing property, and a copy of a written loan application, and a credit report.

(7) Provisions for servicing of the loan, if any, including disposition of the late charge and prepayment penalty fees paid by the borrower.

(8) Detailed information concerning any proposed arrangement under which the prospective lender along with persons not otherwise associated with him or her will be joint beneficiaries or obligees.

(9) If the solicitation is subject to the provisions of Section 10231.2, a detailed statement of the intended use and disposition of the funds being solicited including an explanation of the nature and extent of the benefits to be directly or indirectly derived by the broker.

(10) If the broker is subject to the provisions of Section 10232 or Article 6 (commencing with Section 10237), a statement that the broker has a responsibility to make reasonable efforts to determine that the loan is a suitable and appropriate investment for the lender, based on information provided by the lender regarding the lender’s financial situation and investment objectives.

(b) If the real estate broker is performing acts described in subdivision (e) of Section 10131 or in Section 10131.1 in negotiating the sale of a real property sales contract or promissory note secured directly or collaterally by a lien on real property, the statement required to be given to the prospective purchaser by Section 10232.4 shall include, but shall not necessarily be limited to, the following information:

(1) Address or other means of identification of the real property that is the security for the trustor’s or vendee’s obligation.

(2) Estimated fair market value of the real property as determined by an appraisal, a copy of which shall be provided to the prospective purchaser. However, a purchaser may waive the requirement of an independent appraisal in writing, on a case-by-case basis, in which case, the real estate broker shall provide the broker’s written estimated fair market value of the securing property, which shall include the objective data upon which the broker’s estimate is based.

(3) Age, size, type of construction, and a description of improvements to the real property if known by the broker.

(4) Information available to the broker relative to the ability of the trustor or vendee to meet his or her contractual obligations under the note or contract including the trustor’s or vendee’s payment history under the note or contract.

(5) Terms of the contract or note including the principal balance owing.

(6) Provisions for servicing of the note or contract, if any, including disposition of late charge, prepayment penalty or other fees or charges paid by the trustor or vendee.

(7) Detailed information concerning any proposed arrangement under which the prospective purchaser along with persons not otherwise associated with him or her will be joint beneficiaries or obligees. In this regard, the broker shall also provide to the prospective purchaser the option to apply to purchase a title insurance policy or an endorsement to an existing title insurance policy covering the real property and, if available from the seller of the note or contract or from the original lender, a copy of a written loan application, and a credit report.

(8) A statement as to whether the dealer is acting as a principal or as an agent in the transaction with the prospective purchaser.

(9) If the broker is subject to the provisions of Section 10232 or Article 6 (commencing with Section 10237), a statement that the broker has a responsibility to make reasonable efforts to determine that the purchase is a suitable and appropriate investment for the purchaser, based on information provided by the purchaser regarding the purchaser’s financial situation and investment objectives.

(Amended by Stats. 2012, Ch. 669, Sec. 3. Effective January 1, 2013.)



10232.6

(a) A real estate broker, acting within the course and scope of his or her license, who arranges for or engages the services of an appraiser licensed or certified by the Office of Real Estate Appraisers for the applicable transaction, and delivers the resulting appraisal to the prospective lender and prospective purchaser as required by Section 10232.5, has met the broker’s obligation of full and complete disclosure solely pursuant to paragraph (2) of subdivision (a) of Section 10232.5 and paragraph (2) of subdivision (b) of Section 10232.5, and is not required to provide a separate estimate of fair market value under Section 10232.5.

(b) This section shall not apply in instances where the licensed or certified appraiser is an employee of the broker. However, the duty of disclosure shall not be deemed met where the broker knew or should have known that the referral was negligently made or that the fair market value provided by the appraiser was inaccurate.

(c) Nothing in this section is intended to relieve the broker of any obligation or requirement to disclose what he or she knows about the value of the property.

(d) This section shall apply only to loan transactions and shall have no effect on a real estate broker’s duties of disclosure in purchase or sales transactions.

(Amended by Stats. 1996, Ch. 439, Sec. 1. Effective September 12, 1996.)



10233

A real estate licensee who undertakes to service a promissory note secured directly or collaterally by a lien on real property or a real property sales contract shall comply with each of the following requirements:

(a) The licensee shall have a written authorization from the borrower, the lender, or the owner of the note or contract, that is included within the terms of a written servicing agreement that satisfies the requirements of paragraphs (1), (2), (4), and (5) of subdivision (k) of Section 10238.

(b) The licensee shall provide the lender or the owner of the note or contract with at least the following accountings:

(1) An accounting of the unpaid principal balance at the end of each year.

(2) An accounting of collections and disbursements received and made during each year.

(3) Each accounting required under this subdivision shall identify the person who holds the original note or contract and the deed of trust evidencing and securing the debt or obligation for which the accounting has been provided.

(c) The licensee shall provide to the lender or the owner of the note or contract written notification within 15 days of the occurrence of any of the following events:

(1) The recording of a notice of default.

(2) The recording of a notice of trustee’s sale.

(3) The receipt of any payment constituting an amount greater than or equal to five monthly payments, together with a request for partial or total reconveyance of the real property, in which case the notice shall also indicate any further transfer or delivery instructions.

(4) The delinquency of any installment or other obligation under the note or contract for over 30 days.

(Amended by Stats. 2005, Ch. 153, Sec. 2. Effective January 1, 2006.)



10233.1

If a real estate broker in servicing a real property sales contract or a promissory note secured directly or collaterally by a lien on real property for the mortgagee, beneficiary, or owner of the note or contract, causes funds other than funds received from the obligor of the note or contract to be applied toward a payment to protect the security of the note or contract being serviced, including the payment of debt service on an obligation secured by the same real property having priority over the mortgage or deed of trust securing the promissory note that the broker is servicing, the broker shall, not later than 10 days after making any such payment, give written notice to the mortgagee, beneficiary, or owner of the date and amount of payment, the name of the person to whom payment was made, the source of funds, and the reason for making the payment.

(Added by Stats. 1982, Ch. 881, Sec. 5.)



10233.2

For the purposes of Division 3 (commencing with Section 3101) and Division 9 (commencing with Section 9101) of the Commercial Code, when a broker, acting within the meaning of subdivision (d) or (e) of Section 10131 or Section 10131.1, has arranged a loan or sold a promissory note or any interest therein, and thereafter undertakes to service the promissory note on behalf of the lender or purchaser in accordance with Section 10233, delivery, transfer, and perfection shall be deemed complete even if the broker retains possession of the note or collateral instruments and documents, provided that the deed of trust or an assignment of the deed of trust or collateral documents in favor of the lender or purchaser is recorded in the office of the county recorder in the county in which the security property is located, and the note is made payable to the lender or is endorsed or assigned to the purchaser.

(Added by Stats. 1992, Ch. 158, Sec. 1. Effective January 1, 1993.)



10234

(a) Except as provided in subdivision (d), every real estate licensee who negotiates a loan secured by a trust deed on real property shall cause the trust deed to be recorded, naming as beneficiary the lender or his or her nominee (who shall not be the licensee or the licensee’s nominee), with the county recorder of the county in which the real property is located prior to the time that any funds are disbursed, except when the lender has given written authorization for prior release.

(b) If funds are released on the lender’s written authorization as described in subdivision (a), the trust deed shall be recorded, or delivered to the lender or beneficiary with a written recommendation that it be recorded forthwith, within 10 days following release.

(c) Every real estate licensee who sells, exchanges, or negotiates the sale or exchange of a real property sales contract or a promissory note secured by a trust deed on real property shall cause a proper assignment of the real property sales contract or trust deed to be executed and shall cause the assignment to be recorded, naming as assignee the purchaser or his or her nominee (who shall not be the licensee or the licensee’s nominee), with the county recorder of the county in which the real property is located within 10 working days after the licensee or seller receives any funds from the buyer or after close of escrow; or shall deliver the real property sales contract or trust deed to the purchaser with a written recommendation that the assignment thereof be recorded forthwith.

(d) A trust deed may be recorded in the name of the real estate broker negotiating the loan if all of the following apply: (1) the lender or purchaser is any person or entity set forth in paragraph (1) of subdivision (c) of Section 10232, (2) the trust deed is recorded with the county recorder of the county in which the real property is located, and (3) the real property securing the loan as described in the trust deed is not a dwelling as defined in Section 10240.2 or unimproved real property.

(Amended by Stats. 1998, Ch. 26, Sec. 1. Effective January 1, 1999.)



10234.5

In addition to the requirements of Section 10234, in the placing of any loan, a broker shall deliver or cause to be delivered conformed copies of any deed of trust to both the investor or lender and the borrower within a reasonable amount of time from the date of recording.

(Amended by Stats. 1998, Ch. 641, Sec. 9. Effective January 1, 1999.)



10235

No real estate licensee shall knowingly advertise, print, display, publish, distribute, telecast or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, televised or broadcast, in any manner any statement or representation with regard to the rates, terms, or conditions for making, purchasing or negotiating loans or real property sales contracts which is false misleading or deceptive.

Indicating or otherwise implying any specific yield or return on any note other than the interest rate specified in said note shall be prima facie evidence that such advertisement is misleading or deceptive unless the advertisement sets forth the actual interest rate specified in the note and the discount from the outstanding principal balance at which it is being offered for sale.

(Added by Stats. 1961, Ch. 886.)



10235.5

(a) No real estate licensee or mortgage loan originator shall place an advertisement disseminated primarily in this state for a loan unless there is disclosed within the printed text of that advertisement, or the oral text in the case of a radio or television advertisement, the Bureau of Real Estate number and the unique identifier assigned to that licensee by the Nationwide Mortgage Licensing System and Registry under which the loan would be made or arranged.

(b) “Mortgage loan originator,” “unique identifier,” and “Nationwide Mortgage Licensing System and Registry” have the meanings set forth in Section 10166.01.

(Amended by Stats. 2013, Ch. 352, Sec. 27. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10236

The commissioner in his or her discretion may honor requests from interested persons for interpretive opinions with respect to any provision of this article or with respect to any regulation for implementation of provisions of this article.

No provision of this article imposing any liability applies in the case of an act done or omitted in good faith in conformity with a written interpretive opinion of the commissioner or an opinion of the Attorney General, notwithstanding that the opinion may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(Amended by Stats. 1998, Ch. 485, Sec. 19. Effective January 1, 1999.)



10236.1

No real estate licensee shall advertise to give or to offer to give to a prospective purchaser or lender any premium, gift or any other object of value as an inducement for making a loan, or purchasing a promissory note secured directly or collaterally by a lien on real property or a real property sales contract.

(Amended by Stats. 1998, Ch. 126, Sec. 1. Effective January 1, 1999.)



10236.2

(a) A real estate broker who satisfies the criteria of subdivision (a) or (b) of Section 10232 and who fails to notify the Bureau of Real Estate, in writing, of that fact within 30 days thereafter as required by subdivision (e) of Section 10232 shall be assessed a penalty of fifty dollars ($50) per day for each additional day written notification has not been received up to and including the 30th day after the first day of the assessment penalty. On and after the 31st day the penalty is one hundred dollars ($100) per day, not to exceed a total penalty of ten thousand dollars ($10,000), regardless of the number of days, until the bureau receives the written notification.

(b) The commissioner may suspend or revoke the license of any real estate broker who fails to pay a penalty imposed under this section. In addition, the commissioner may bring an action in an appropriate court of this state to collect payment of the penalty.

(c) All penalties paid or collected under this section shall be deposited into the Consumer Recovery Account of the Real Estate Fund.

(Amended by Stats. 2013, Ch. 352, Sec. 28. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10236.4

(a) In compliance with Section 10235.5, every licensed real estate broker shall also display his or her license number on all advertisements where there is a solicitation for borrowers or potential investors. Every mortgage loan originator, as defined in Section 10166.01, shall also display the unique identifier assigned to that individual by the Nationwide Mortgage Licensing System and Registry on all advertisements where there is a solicitation for borrowers.

(b) The disclosures required by Sections 10232.4 and 10240 shall include the licensee’s license number, the mortgage loan originator’s unique identifier, if applicable, and the department’s license information telephone number.

(c) “Mortgage loan originator,” “unique identifier,” and “Nationwide Mortgage Licensing System and Registry” have the meanings set forth in Section 10166.01.

(Amended by Stats. 2009, Ch. 160, Sec. 8. Effective October 11, 2009.)



10236.5

A real estate broker shall notify the department when he or she is no longer servicing or arranging loans subject to the reporting requirements of Section 10232. If a broker has already made reports required by this article within the year, he or she shall continue reports for that year, but shall notify the department prior to the expiration of that year that he or she will no longer be servicing or arranging loans for which reports are required. The department’s records, including those which may be disclosed by calling the license information telephone number of the department, may then be appropriately updated.

(Added by Stats. 1997, Ch. 540, Sec. 5. Effective January 1, 1998.)



10236.6

(a) The commissioner, in his or her discretion, may audit any broker who conducts transactions subject to the provisions of this article. The audit shall be conducted after reasonable notice to the broker and shall include an examination of both of the following:

(1) Trust accounts under the control of the broker or in any manner affiliated with the broker.

(2) Nontrust accounts under the control of the broker or in any manner affiliated with the broker to which funds from trust accounts have been deposited other than for the payment of commissions, fees, costs, or expenses due to or incurred by the broker.

(b) The authority to audit these nontrust accounts shall be limited to instances where either an annual review or audit conducted by an independent certified public accountant or a departmental audit reveals unauthorized transfers of money to those accounts.

(Added by Stats. 1998, Ch. 641, Sec. 11. Effective January 1, 1999.)



10236.7

(a) A real estate broker, when engaging in acts for which a license is required, who arranges a transaction pursuant to Article 6 (commencing with Section 10237) or one or more provisions of the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code), shall clearly indicate in the real estate broker’s transaction file the provision or provisions of this code or the Corporate Securities Law of 1968 pertaining to qualification or exemption from qualification under which the transaction is being conducted. The real estate broker shall retain this information for the period specified in subdivision (a) of Section 10148.

(b) The real estate broker shall submit a copy of the information described in subdivision (a) to any investor from whom the real estate broker obtains funds in connection with the transaction, either directly or through an agent or affiliate, within 10 days of receipt of those funds.

(Added by Stats. 2011, Ch. 717, Sec. 10. Effective January 1, 2012.)






ARTICLE 6 - Claim of Exemption From Securities Qualification

10237

This article applies only to the exemption from securities qualification claimed under Section 25102.5 of the Corporations Code. This article does not apply to any other exemption from securities qualification, including subdivision (e) of Section 25102 of the Corporations Code, that may be claimed without complying with this article, or to any permit to qualify the offer and sale of securities under the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code). Any transaction that involves the sale of or offer to sell a series of notes secured directly by interests in one or more parcels of real property, or the sale of undivided interests in a note secured directly by one or more parcels of real property equivalent to a series transaction, shall comply with all of the provisions of this article.

(Amended (as added by Stats. 2003, Ch. 901, Sec. 2) by Stats. 2011, Ch. 717, Sec. 11. Effective January 1, 2012.)



10238

(a) A notice in the following form and containing the following information shall be filed with the commissioner within 30 days after the first transaction and within 30 days of any material change in the information required in the notice:

TO:

Real Estate Commissioner
Mortgage Loan Section
2201 Broadway
Sacramento, CA 95818

This notice is filed pursuant to Sections 10237 and 10238 of the Business and Professions Code.

( ) Original Notice( ) Amended Notice

1.

Name of Broker conducting transaction under Section 10237:

2.

Broker license identification number:

3.

List the month the fiscal year ends:

4.

Broker’s telephone number:

5.

Firm name (if different from “1”):

6.

Street address (main location):

# and StreetCityStateZIP Code _____

7.

Mailing address (if different from “6”):

8.

Servicing agent: Identify by name, address, and telephone number the person or entity who will act as the servicing agent in transactions pursuant to Section 10237 (including the undersigned Broker if that is the case):

9.

Total number of multilender notes arranged:

10.

Total number of interests sold to investors on the

multilender’s notes:

11.

Inspection of trust account (before answering this question, review the provisions of paragraph (3) of subdivision (k) of Section 10238).

CHECK ONLY ONE OF THE FOLLOWING:

( )

The undersigned Broker is (or expects to be) required to file reports of inspection of its trust account(s) with the Real Estate Commissioner pursuant to paragraph (3) of subdivision (k) of Section 10238.

Amount of Multilender Payments Collected Last Fiscal Quarter:

Total Number of Investors Due Payments Last Fiscal Quarter:

( )

The undersigned Broker is NOT (or does NOT expect to be) required to file reports of inspection of its trust account(s) with the Real Estate Commissioner pursuant to paragraph (3) of subdivision (k) of Section 10238.

12.

Signature. The contents of this notice are true and correct.

Date

Type Name of Broker

Signature of Broker or of Designated Officer of
Corporate Broker

Type Name of Person(s) Signing This Notice

NOTE: AN AMENDED NOTICE MUST BE FILED BY THE BROKER WITHIN 30 DAYS OF ANY MATERIAL CHANGE IN THE INFORMATION REQUIRED TO BE SET FORTH HEREIN.

(b) A broker or person who becomes the servicing agent for notes or interest sold pursuant to this article, upon which payments due during any period of three consecutive months in the aggregate exceed one hundred twenty-five thousand dollars ($125,000) or the number of persons entitled to the payments exceeds 120, shall file the notice required by subdivision (a) with the commissioner within 30 days after becoming the servicing agent.

(c) All advertising employed for transactions under this article shall show the name of the broker and comply with Section 10235 and Sections 260.302 and 2848 of Title 10 of the California Code of Regulations. Brokers and their agents are cautioned that a reference to a prospective investor that a transaction is conducted under this article may be deemed misleading or deceptive if this representation may reasonably be construed by the investor as an implication of merit or approval of the transaction.

(d) Each parcel of real property directly securing the notes or interests shall be located in this state, the note or notes shall not by their terms be subject to subordination to any subsequently created deed of trust upon the real property, and the note or notes shall not be promotional notes secured by liens on separate parcels of real property in one subdivision or in contiguous subdivisions. For purposes of this subdivision, a promotional note means a promissory note secured by a trust deed, executed on unimproved real property or executed after construction of an improvement of the property but before the first purchase of the property as so improved, or executed as a means of financing the first purchase of the property as so improved, that is subordinate, or by its terms may become subordinate, to any other trust deed on the property. However, the term “promotional note” does not include either of the following:

(1) A note that was executed in excess of three years prior to being offered for sale.

(2) A note secured by a first trust deed on real property in a subdivision that evidences a bona fide loan made in connection with the financing of the usual cost of the development in a residential, commercial, or industrial building or buildings on the property under a written agreement providing for the disbursement of the loan funds as costs are incurred or in relation to the progress of the work and providing for title insurance ensuring the priority of the security as against mechanic’s and materialmen’s liens or for the final disbursement of at least 10 percent of the loan funds after the expiration of the period for the filing of mechanic’s and materialmen’s liens.

(e) The notes or interests shall be sold by or through a real estate broker, as principal or agent. At the time the interests are originally sold or assigned, neither the broker nor an affiliate of the broker shall have an interest as owner, lessor, or developer of the property securing the loan, or any contractual right to acquire, lease, or develop the property securing the loan. This provision does not prohibit a broker from conducting the following transactions if, in either case, the disclosure statement furnished by the broker pursuant to subdivision (l) discloses the interest of the broker or affiliate in the transaction and the circumstances under which the broker or affiliate acquired the interest:

(1) A transaction in which the broker or an affiliate of the broker is acquiring the property pursuant to a foreclosure under, or sale pursuant to, a deed of trust securing a note for which the broker is the servicing agent or that the broker sold to the holder or holders.

(2) A transaction in which the broker or an affiliate of the broker is reselling from inventory property acquired by the broker pursuant to a foreclosure under, or sale pursuant to, a deed of trust securing a note for which the broker is the servicing agent or that the broker sold to the holder or holders.

(f) (1) The notes or interests shall not be sold to more than 10 persons, each of whom meets one or both of the qualifications of income or net worth set forth below and signs a statement, which shall be retained by the broker for four years, conforming to the following:

Transaction Identifier:

Name of Purchaser:  Date:

Check either one of the following, if true:

( )

My investment in the transaction does not exceed 10% of my net worth, exclusive of home, furnishings, and automobiles.

( )

My investment in the transaction does not exceed 10% of my adjusted gross income for federal income tax purposes for my last tax year or, in the alternative, as estimated for the current year.

Signature

(2) The number of offerees shall not be considered for the purposes of this section.

(3) A husband and wife and their dependents, and an individual and his or her dependents, shall be counted as one person.

(4) A retirement plan, trust, business trust, corporation, or other entity that is wholly owned by an individual and the individual’s spouse or the individual’s dependents, or any combination thereof, shall not be counted separately from the individual, but the investments of these entities shall be aggregated with those of the individual for the purposes of the statement required by paragraph (1). If the investments of any entities are required to be aggregated under this subdivision, the adjusted gross income or net worth of these entities may also be aggregated with the net worth, income, or both, of the individual.

(5) The “institutional investors” enumerated in subdivision (i) of Section 25102 or subdivision (c) of Section 25104 of the Corporations Code, or in a rule adopted pursuant thereto, shall not be counted.

(6) A partnership, limited liability company, corporation, or other organization that was not specifically formed for the purpose of purchasing the security offered in reliance upon this exemption from securities qualification is counted as one person.

(g) The notes or interests of the purchasers shall be identical in their underlying terms, including the right to direct or require foreclosure, rights to and rate of interest, and other incidents of being a lender, and the sale to each purchaser pursuant to this section shall be upon the same terms, subject to adjustment for the face or principal amount or percentage interest purchased and for interest earned or accrued. This subdivision does not preclude different selling prices for interests to the extent that these differences are reasonably related to changes in the market value of the loan occurring between the sales of these interests. The interest of each purchaser shall be recorded pursuant to subdivisions (a) to (c), inclusive, of Section 10234.

(h) (1) Except as provided in paragraph (2), the aggregate principal amount of the notes or interests sold, together with the unpaid principal amount of any encumbrances upon the real property senior thereto, shall not exceed the following percentages of the current market value of each parcel of the real property, as determined in writing by the broker or appraiser pursuant to Section 10232.6, plus the amount for which the payment of principal and interest in excess of the percentage of current market value is insured for the benefit of the holders of the notes or interests by an insurer admitted to do business in this state by the Insurance Commissioner:

(A)

Single-family residence, owner occupied ........................

80%

(B)

Single-family residence, not owner occupied ........................

75%

(C)

Commercial and income-producing properties ........................

65%

(D)

Single-family residentially zoned lot or parcel which has

installed offsite improvements including drainage, curbs,

gutters, sidewalks, paved roads, and utilities as mandated

by the political subdivision having jurisdiction over the lot

or parcel ........................

65%

(E)

Land that has been zoned for (and if required, approved for

subdivision as) commercial or residential development ........................

50%

(F)

Other real property ........................

35%

(2) The percentage amounts specified in paragraph (1) may be exceeded when and to the extent that the broker determines that the encumbrance of the property in excess of these percentages is reasonable and prudent considering all relevant factors pertaining to the real property. However, in no event shall the aggregate principal amount of the notes or interests sold, together with the unpaid principal amount of any encumbrances upon the property senior thereto, exceed 80 percent of the current fair market value of improved real property or 50 percent of the current fair market value of unimproved real property, except in the case of a single-family zoned lot or parcel as defined in paragraph (1), which shall not exceed 65 percent of the current fair market value of that lot or parcel, plus the amount insured as specified in paragraph (1). A written statement shall be prepared by the broker that sets forth the material considerations and facts that the broker relies upon for his or her determination, which shall be retained as a part of the broker’s record of the transaction. Either a copy of the statement or the information contained therein shall be included in the disclosures required pursuant to subdivision (l).

(3) A copy of the appraisal or the broker’s evaluation, for each parcel of real property securing the notes or interests, shall be delivered to each purchaser. The broker shall advise purchasers of their right to receive a copy. For purposes of this paragraph, “appraisal” means a written estimate of value based upon the assembling, analyzing, and reconciling of facts and value indicators for the real property in question. A broker shall not purport to make an appraisal unless the person so employed is qualified on the basis of special training, preparation, or experience.

(4) For construction or rehabilitation loans, the term “current market value” may be deemed to be the value of the completed project if the following safeguards are met:

(A) An independent neutral third-party escrow holder is used for all deposits and disbursements.

(B) The loan is fully funded, with the entire loan amount to be deposited in escrow prior to recording of the deed or deeds of trust.

(C) A comprehensive, detailed, draw schedule is used to ensure proper and timely disbursements to allow for completion of the project.

(D) The disbursement draws from the escrow account are based on verification from an independent qualified person who certifies that the work completed to date meets the related codes and standards and that the draws were made in accordance with the construction contract and draw schedule. For purposes of this subparagraph, “independent qualified person” means a person who is not an employee, agent, or affiliate of the broker and who is a licensed architect, general contractor, structural engineer, or active local government building inspector acting in his or her official capacity.

(E) An appraisal is completed by a qualified and licensed appraiser in accordance with the Uniform Standards of Professional Appraisal Practice (USPAP).

(F) In addition to the transaction documentation required by subdivision (i), the documentation shall include a detailed description of actions that may be taken in the event of a failure to complete the project, whether that failure is due to default, insufficiency of funds, or other causes.

(G) The entire amount of the loan does not exceed two million five hundred thousand dollars ($2,500,000).

(5) If a note or an interest will be secured by more than one parcel of real property, for the purpose of determining the maximum amount of the note or interest, each security property shall be assigned a portion of the note or interest which shall not exceed the percentage of current market value determined by, and in accordance with, the provisions of paragraphs (1) and (2).

(i) The documentation of the transaction shall require that (1) a default upon any interest or note is a default upon all interests or notes and (2) the holders of more than 50 percent of the recorded beneficial interests of the notes or interests may govern the actions to be taken on behalf of all holders in accordance with Section 2941.9 of the Civil Code in the event of default or foreclosure for matters that require direction or approval of the holders, including designation of the broker, servicing agent, or other person acting on their behalf, and the sale, encumbrance, or lease of real property owned by the holders resulting from foreclosure or receipt of a deed in lieu of foreclosure. The terms called for by this subdivision may be included in the deed of trust, in the assignment of interests, or in any other documentation as is necessary or appropriate to make them binding on the parties.

(j) (1) The broker shall not accept any purchase or loan funds or other consideration from a prospective lender or purchaser, or directly or indirectly cause the funds or other consideration to be deposited in an escrow or trust account, except as to a specific loan or note secured by a deed of trust that the broker owns, is authorized to negotiate, or is unconditionally obligated to buy.

(2) All funds received by the broker from the purchasers or lenders shall be handled in accordance with Section 10145 for disbursement to the persons thereto entitled upon recordation of the interests of the purchasers or lenders in the note and deed of trust. No provision of this article shall be construed as modifying or superseding applicable law regulating the escrow holder in any transaction or the handling of the escrow account.

(3) The books and records of the broker or servicing agent, or both, shall be maintained in a manner that readily identifies transactions under this article and the receipt and disbursement of funds in connection with these transactions.

(4) If required by paragraph (3) of subdivision (k), the review by the independent certified public accountant shall include a sample of transactions, as reflected in the records of the trust account required pursuant to paragraph (1) of subdivision (k), and the bank statements and supporting documents. These documents shall be reviewed for compliance with this article with respect to the handling and distribution of funds. The sample shall be selected at random by the accountant from all these transactions and shall consist of the following: (A) three sales made or 5 percent of the sales made pursuant to this article during the period for which the examination is conducted, whichever is greater, and (B) 10 payments processed or 2 percent of payments processed under this article during the period for which the examination is conducted, whichever is greater.

(5) For the purposes of this subdivision, the transaction that constitutes a “sale” is the series of transactions by which a series of notes of a maker, or the interests in the note of a maker, are sold or issued to their various purchasers under this article, including all receipts and disbursements in that process of funds received from the purchasers or lenders. The transaction that constitutes a “payment,” for the purposes of this subdivision, is the receipt of a payment from the person obligated on the note or from some other person on behalf of the person so obligated, including the broker or servicing agent, and the distribution of that payment to the persons entitled thereto. If a payment involves an advance paid by the broker or servicing agent as the result of a dishonored check, the inspection shall identify the source of funds from which the payment was made or, in the alternative, the steps that are reasonably necessary to determine that there was not a disbursement of trust funds. The accountant shall inspect for compliance with the following specific provisions of this section: paragraphs (1), (2), and (3) of subdivision (j) and paragraphs (1) and (2) of subdivision (k).

(6) Within 30 days of the close of the period for which the report is made, or within any additional time as the commissioner may in writing allow in a particular case, the accountant shall forward to the broker or servicing agent, as the case may be, and to the commissioner, the report of the accountant, stating that the inspection was performed in accordance with this section, listing the sales and the payments examined, specifying the nature of the deficiencies, if any, noted by the accountant with respect to each sale or payment, together with any further information as the accountant may wish to include, such as corrective steps taken with respect to any deficiency so noted, or stating that no deficiencies were observed. If the broker meets the threshold criteria of Section 10232, the report of the accountant shall be submitted as part of the quarterly reports required under Section 10232.25.

(k) The notes or interests shall be sold subject to a written agreement that obligates a licensed real estate broker, or a person exempted from the licensing requirement for real estate brokers under this chapter, to act as agent for the purchasers or lenders to service the note or notes and deed of trust, including the receipt and transmission of payments and the institution of foreclosure proceedings in the event of a default. A copy of this servicing agreement shall be delivered to each purchaser. The broker shall offer to the lenders or purchasers the services of the broker or one or more affiliates of the broker, or both, as servicing agent for each transaction conducted pursuant to this article. The agreement shall require all of the following:

(1) (A) That payments received on the note or notes be deposited immediately to a trust account maintained in accordance with this section and with the provisions for trust accounts of licensed real estate brokers contained in Section 10145 and Article 15 (commencing with Section 2830.1) of Chapter 6 of Title 10 of the California Code of Regulations.

(B) That payments deposited pursuant to subparagraph (A) shall not be commingled with the assets of the servicing agent or used for any transaction other than the transaction for which the funds are received.

(2) That payments received on the note or notes shall be transmitted to the purchasers or lenders pro rata according to their respective interests within 25 days after receipt thereof by the agent. If the source for the payment is not the maker of the note, the agent shall inform the purchasers or lenders in writing of the source for payment. A broker or servicing agent who transmits to the purchaser or lenders the broker’s or servicing agent’s own funds to cover payments due from the borrower but unpaid as a result of a dishonored check may recover the amount of the advances from the trust fund when the past due payment is received. However, this article does not authorize the broker, servicing agent, or any other person to issue, or to engage in any practice constituting, any guarantee or to engage in the practice of advancing payments on behalf of the borrower.

(3) If the broker or person who is or becomes the servicing agent for notes or interests sold pursuant to this article upon which the payments due during any period of three consecutive months in the aggregate exceed one hundred twenty-five thousand dollars ($125,000) or the number of persons entitled to the payments exceeds 120, the trust account or accounts of that broker or affiliate shall be inspected by an independent certified public accountant at no less than three-month intervals during the time the volume is maintained. Within 30 days after the close of the period for which the review is made, the report of the accountant shall be forwarded as provided in paragraph (6) of subdivision (j). If the broker is required to file an annual report pursuant to subdivision (o) or pursuant to Section 10232.2, the quarterly report pursuant to this subdivision need not be filed for the last quarter of the year for which the annual report is made. For the purposes of this subdivision, an affiliate of a broker is any person controlled by, controlling, or under common control with the broker.

(4) Unless the servicing agent will receive notice pursuant to Section 2924b of the Civil Code, the servicing agent shall file a written request for notice of default upon any prior encumbrances and promptly notify the purchasers or lenders of any default on the prior encumbrances or on the note or notes subject to the servicing agreement.

(5) The servicing agent shall promptly forward copies of the following to each purchaser or lender:

(A) Any notice of trustee sale filed on behalf of the purchasers or lenders.

(B) Any request for reconveyance of the deed of trust received on behalf of the purchasers or lenders.

(l) The broker shall disclose in writing to each purchaser or lender the material facts concerning the transaction on a disclosure form adopted or approved by the commissioner pursuant to Section 10232.5, subject to the following:

(1) The disclosure form shall include a description of the terms upon which the note and deed of trust are being sold, including the terms of the undivided interests being offered therein, including the following:

(A) In the case of the sale of an existing note:

(i) The aggregate sale price of the note.

(ii) The percent of the premium over or discount from the principal balance plus accrued but unpaid interest.

(iii) The effective rate of return to the purchasers if the note is paid according to its terms.

(iv) The name and address of the escrow holder for the transaction.

(v) A description of, and the estimated amount of, each cost payable by the seller in connection with the sale and a description of, and the estimated amount of, each cost payable by the purchasers in connection with the sale.

(B) In the case of the origination of a note:

(i) The name and address of the escrow holder for the transaction.

(ii) The anticipated closing date.

(iii) A description of, and the estimated amount of, each cost payable by the borrower in connection with the loan and a description of, and the estimated amount of, each cost payable by the lenders in connection with the loan.

(C) In the case of a transaction involving a note or interest secured by more than one parcel of real property, in addition to the requirements of subparagraphs (A) and (B):

(i) The address, description, and estimated fair market value of each property securing the loan.

(ii) The amount of the available equity in each property securing the loan after the loan amount to be apportioned to each property is assigned.

(iii) The loan to value percentage for each property after the loan amount to be apportioned to each property is assigned pursuant to subdivision (h).

(2) A copy of the written statement or information contained therein, as required by paragraph (2) of subdivision (h), shall be included in the disclosure form.

(3) Any interest of the broker or affiliate in the transaction, as described in subdivision (e), shall be included with the disclosure form.

(4) When the particular circumstances of a transaction make information not specified in the disclosure form material or essential to keep the information provided in the form from being misleading, and the other information is known to the broker, the other information shall also be provided by the broker.

(5) If more than one parcel of real property secures the notes or interests, the disclosure form shall also fully disclose any risks to investors associated with securing the notes or interests with multiple parcels of real property.

(m) The broker or servicing agent shall furnish any purchaser of a note or interest, upon request, with the names and addresses of the purchasers of the other notes or interests in the loan.

(n) No agreement in connection with a transaction covered by this article shall grant to the real estate broker, the servicing agent, or any affiliate of the broker or agent the option or election to acquire the interests of the purchasers or lenders or to acquire the real property securing the interests. This subdivision shall not prohibit the broker or affiliate from acquiring the interests, with the consent of the purchasers or lenders whose interests are being purchased, or the property, with the written consent of the purchasers or lenders, if the consent is given at the time of the acquisition.

(o) Each broker who conducts transactions under this article, or broker or person who becomes the servicing agent for notes or interest sold pursuant to this article, who meets the criteria of paragraph (3) of subdivision (k) shall file with the commissioner an annual report of a review of its trust account. The report shall be prepared and filed in accordance with subdivision (a) of Section 10232.2 and the rules and procedures thereunder of the commissioner. That report shall cover the broker’s transactions under this article and, if the broker also meets the threshold criteria set forth in Section 10232, the broker’s transactions subject to that section shall be included as well.

(p) Each broker conducting transactions pursuant to this article, or broker or person who becomes the servicing agent for notes or interest sold pursuant to this article, who meets the criteria of paragraph (3) of subdivision (k) shall file with the commissioner a report of the transactions that is prepared in accordance with subdivision (c) of Section 10232.2. If the broker also meets the threshold criteria of Section 10232, the report shall include the transactions subject to that section as well. This report shall be confidential pursuant to subdivision (f) of Section 10232.2.

(Amended by Stats. 2011, Ch. 717, Sec. 13. Effective January 1, 2012.)



10239

The jurisdiction of the Commissioner of Corporations under the Corporate Securities Law of 1968 shall be neither limited nor expanded by this article. Nothing in this article shall be construed to supersede or restrict the application of the Corporate Securities Law of 1968. A transaction under this article shall not be construed to be a transaction involving the issuance of securities subject to authorization by the Real Estate Commissioner under subdivision (e) of Section 25100 of the Corporations Code.

(Added by Stats. 2003, Ch. 901, Sec. 2. Effective January 1, 2004.)



10239.1

Nothing in this article shall be construed to change the agency relationships between the parties where they exist or limit in any manner the fiduciary duty of brokers to borrowers, lenders, and purchasers of notes or interests in transactions subject to this article.

(Added by Stats. 2003, Ch. 901, Sec. 2. Effective January 1, 2004.)



10239.2

For the purposes of this article, the following definitions shall apply:

(a) “Broker” means a person licensed as a broker under this part.

(b) “Affiliate” means a person controlled by, controlling, or under common control with, the broker.

(c) “Servicing agent” means the real estate broker or person exempted from the licensing requirements for real estate brokers under this chapter, to act as agent for the purchasers or lenders to service the notes and deeds of trust, including the handling the receipt and transmission of payments and the institution of foreclosure proceedings in the event of a default.

(d) Except as provided in paragraph (5) of subdivision (j) of Section 10238, the terms “sale” and “offer to sell,” shall have the same meaning as set forth in Section 25017 of the Corporations Code and include the acts of negotiating and arranging the transaction.

(Added by Stats. 2003, Ch. 901, Sec. 2. Effective January 1, 2004.)



10239.3

(a) If any person other than a real estate broker makes or keeps any of the books, accounts, or other records maintained in connection with a transaction described in this article, the provisions of this article and of any regulation or order issued under this section shall apply to the person with respect to the performance of those services and with respect to those books, accounts, and other records to the same extent as if the person were the broker.

(b) If any person other than an affiliate of a broker makes or keeps any of the books, accounts, or other records maintained in connection with a transaction described in this article, or in the case of an affiliate other than a parent or subsidiary of the broker, the provisions of this article and of any regulation or order issued under this article shall apply to the person with respect to those books, accounts, and other records to the same extent as if the person were the affiliate.

(Added by Stats. 2003, Ch. 901, Sec. 2. Effective January 1, 2004.)






ARTICLE 7 - Real Property Loans

10240

(a) Every real estate broker, upon acting within the meaning of subdivision (d) of Section 10131, who negotiates a loan to be secured directly or collaterally by a lien on real property shall, within three business days after receipt of a completed written loan application or before the borrower becomes obligated on the note, whichever is earlier, cause to be delivered to the borrower a statement in writing, containing all the information required by Section 10241. It shall be personally signed by the borrower and by the real estate broker negotiating the loan or by a real estate licensee acting for the broker in negotiating the loan. When so executed, an exact copy thereof shall be delivered to the borrower at the time of its execution. The real estate broker negotiating the loan shall retain on file for a period of three years a true and correct copy of the statement as signed by the borrower.

No real estate licensee shall permit the statement to be signed by a borrower if any information required by Section 10241 is omitted.

(b) For the purposes of applying the provisions of this article, a real estate broker is acting within the meaning of subdivision (d) of Section 10131 if he or she solicits borrowers, or causes borrowers to be solicited, through express or implied representations that the broker will act as an agent in arranging a loan, but in fact makes the loan to the borrower from funds belonging to the broker.

(c) In a federally regulated residential mortgage loan transaction in which the principal loan amount exceeds the principal loan levels set forth in Section 10245, a real estate broker satisfies the requirements of this section if the borrower receives (1) a “good faith estimate” that satisfies the requirements of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.A. 2601 et seq.), and that sets forth the broker’s real estate license number and a clear and conspicuous statement on the face of the document stating that the “good faith estimate” does not constitute a loan commitment, (2) all applicable disclosures required by the Truth in Lending Act (15 U.S.C.A. 1601 et seq.), and (3) if the loan contains a balloon payment provision, the disclosure described in subdivision (h) of Section 10241, the balloon disclosure required for that loan by Fannie Mae or Freddie Mac, or an alternative disclosure determined by the commissioner to satisfy the requirements of the Truth in Lending Act.

Prior to becoming obligated on the loan the borrower shall acknowledge, in writing, receipt of the “good faith estimate” and all applicable disclosures required by the Truth in Lending Act. The real estate broker shall retain on file for a period of three years a true and correct copy of the signed acknowledgment and a true and correct copy of the “good faith estimate” and all applicable disclosures required by the Truth in Lending Act as acknowledged by the borrower.

(Amended by Stats. 2001, Ch. 389, Sec. 3. Effective January 1, 2002.)



10240.1

The provisions of this article, exclusive of the provisions of Section 10240, apply only to loans secured by a dwelling.

(Added by Stats. 1985, Ch. 1355, Sec. 5.)



10240.2

As used in this article, “ dwelling” means any of the following units which are owned by a signatory to the mortgage or deed of trust secured by the dwelling unit at the time of execution of the mortgage or deed of trust:

(a) A single dwelling unit in a condominium or cooperative.

(b) Any parcel containing only residential buildings if the total number of units on the parcel is four or less.

(Added by Stats. 1985, Ch. 1355, Sec. 6.)



10240.3

(a) The commissioner shall apply the guidance on nontraditional mortgage product risks published on November 14, 2006, by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators, and the Statement on Subprime Mortgage Lending published on July 17, 2007, by the aforementioned entities and the National Association of Consumer Credit Administrators, to real estate brokers acting within the meaning of Section 10131.1 or subdivision (d) of Section 10131.

(b) The commissioner may adopt emergency and final regulations to clarify the application of this section as soon as possible.

(c) A real estate broker acting within the meaning of Section 10131.1 or subdivision (d) of Section 10131 shall adopt and adhere to policies and procedures that are reasonably intended to achieve the objectives set forth in the documents described in subdivision (a).

(Added by Stats. 2007, Ch. 301, Sec. 3. Effective January 1, 2008.)



10241

The statement required by Section 10240, the form of which shall be approved by the commissioner, shall set forth separately the following items:

(a) The estimated maximum costs and expenses of making the loan, which are to be paid by the borrower, including but not limited to, the following:

(1) Appraisal fees.

(2) Escrow fees.

(3) Title charges.

(4) Notary fees.

(5) Recording fees.

(6) Credit investigation fees.

If a real estate licensee performs or is to perform any of the services for which costs and expenses are disclosed pursuant to this subdivision, the licensee shall be entitled to those costs and expenses in addition to the charges specified in subdivision (b).

(b) The total of the brokerage or commissions contracted for, or to be received by, the real estate broker for services performed as an agent in negotiating, procuring, or arranging the loan or the total of loan origination fees, points, bonuses, and other charges in lieu of interest to be received by the broker if he or she elects to act as a lender rather than agent in the transaction.

(c) Any liens against the real property, as disclosed by the borrower, the approximate amount thereof, and whether each lien will remain senior, or will be subordinate, to the lien that will secure the loan.

(d) The estimated amounts to be paid on the order of the borrower, as disclosed by the borrower, including, but not limited to:

(1) Fire insurance premiums.

(2) Amounts due on prior liens, including interest or other charges arising in connection with the payment, release, reconveyance, extinction, or other removal of record of the prior liens.

(3) Amounts due other creditors.

(4) Assumption, transfer, forwarding, and beneficiary statement fees.

(e) The estimated balance of the loan funds to be paid to the borrower after deducting the total of amounts disclosed pursuant to subdivisions (a), (b), and (d).

(f) The principal amount of the loan.

(g) The rate of interest.

(h) The term of the loan, the number of installments, the amount of each installment, and the approximate balance due at maturity, and the following notice in 10-point bold typeface:

“NOTICE TO BORROWER:  IF YOU DO NOT HAVE THE FUNDS TO PAY THE BALLOON PAYMENT WHEN IT COMES DUE, YOU MAY HAVE TO OBTAIN A NEW LOAN AGAINST YOUR PROPERTY TO MAKE THE BALLOON PAYMENT. IN THAT CASE, YOU MAY AGAIN HAVE TO PAY COMMISSIONS, FEES, AND EXPENSES FOR THE ARRANGING OF THE NEW LOAN. IN ADDITION, IF YOU ARE UNABLE TO MAKE THE MONTHLY PAYMENTS OR THE BALLOON PAYMENT, YOU MAY LOSE THE PROPERTY AND ALL OF YOUR EQUITY THROUGH FORECLOSURE. KEEP THIS IN MIND IN DECIDING UPON THE AMOUNT AND TERMS OF THIS LOAN.”

(i) A statement containing the name of the real estate broker negotiating the loan, his or her license number, and the address of his or her licensed place of business.

(j) If the broker anticipates that the loan to the borrower may be made wholly or in part from broker-controlled funds, a statement to that effect.

For purposes of this section, “broker-controlled funds” means funds owned by the broker, by a spouse, child, parent, grandparent, brother, sister, father-in-law, mother-in-law, brother-in-law, or sister-in-law of the broker, or by any entity in which the broker alone or together with any of the above relatives of the broker has an ownership interest of 10 percent or more.

(k) The terms of prepayment privileges and penalties, if any.

(l) A statement that the purchase of credit or credit disability insurance is not required as a condition for the making of the loan.

(m) If the loan is one that is within the limits specified in Section 10245, a certification by the real estate licensee negotiating the loan that the loan is being made in compliance with the provisions of this article.

(Amended by Stats. 1989, Ch. 1275, Sec. 5.5.)



10241.1

(a) The purchase of credit life insurance on the life of the borrower or credit disability insurance to provide indemnity for payments becoming due on the indebtedness shall not be required as a condition of making a loan under this article.

(b) The licensee may provide through duly licensed agents, and collect from the borrower the costs of purchasing, credit life insurance on the life of a borrower and credit disability insurance to provide indemnity for payments becoming due on the indebtedness, with the borrower’s consent. The form and rate of the insurance shall be approved by the Insurance Commissioner, as provided in Section 779.9 of the Insurance Code. The insurance shall be in an amount not in excess of that reasonably necessary to discharge the obligation of the borrower, and for a term not exceeding the term of the loan. Only one premium for credit disability insurance may be collected by the licensee in connection with any loan contract irrespective of the number of borrowers, and only one borrower may be insured, except that where more than one borrower is a party to a loan contract and each borrower is a wage earner whose earnings are reasonably relied upon by the lender for the repayment of the loan, each borrower may be insured.

(c) The licensee may collect from the borrower the costs of purchasing fire and hazard insurance on the property offered as security for a loan in order to reasonably insure against loss for a reasonable term considering the circumstances of the loan, (1) if the policy or policies of insurance are made payable to the borrower or any member of his or her family, regardless of whether a customary mortgagee clause is attached, and (2) if the insurance is sold at standard rates through duly licensed agents.

(d) If premiums for any insurance provided under this section are to be paid from the proceeds of the loan, any amount so paid and any commission under subdivision (b) of Section 10242 attributable to borrowing that amount, shall not be considered in determining whether the loan is exempt from this article under Section 10245.

(Amended by Stats. 1989, Ch. 1275, Sec. 6.)



10241.2

If the broker elects to make a loan subject to Section 10240 which consists wholly or in part of broker-controlled funds as defined in subdivision (j) of Section 10241, the broker shall advise the borrower of that fact not later than the next business day after making the election, but in any event before the close of escrow of the loan transaction.

(Added by Stats. 1982, Ch. 886, Sec. 6.)



10241.3

In any loan transaction in which a fee is charged to a borrower for an appraisal of the real property that will serve as security for the loan, a copy of the appraisal report shall be given by or on behalf of the broker to both the borrower and the lender at or before the closing of the loan transaction.

(Added by Stats. 1984, Ch. 828, Sec. 1.)



10241.4

(a) Prior to a borrower becoming obligated on any loan secured by a dwelling that provides for a balloon payment and is otherwise subject to Section 10240, if any agreement includes a promise, representation, or similar undertaking to extend or seek the extension of the term of the loan or refinancing of the loan, and the undertaking is not set forth in the promissory note evidencing the loan or in a rider to that note, the undertaking shall be in writing and the notice required by this section shall be provided to the borrower.

(b) The notice required by subdivision (a), shall state in at least 10-point boldface capitalized type:

“AS THIS LOAN PROVIDES FOR A BALLOON PAYMENT, SEE THE MORTGAGE LOAN DISCLOSURE STATEMENT/GOOD FAITH ESTIMATE FOR IMPORTANT INFORMATION ON BALLOON PAYMENTS. ALSO, REFER TO THE LOAN DOCUMENTS AND THIS EXTENSION AGREEMENT FOR YOUR SPECIFIC RIGHTS AND OBLIGATIONS.”

(c) The notice shall also contain, in at least 10-point boldface capitalized type, either of the following statements depending upon which statement best describes the nature of the undertaking:

(1) The lender or noteholder has agreed to an extension, refinancing, or renegotiation of the terms of this loan, and the lender’s or noteholder’s signed agreement is attached (or the notice may describe the method used to furnish that signed document). Transmission by a broker of a lender’s or noteholder’s undertaking or the broker’s representation of that undertaking, pursuant to this section, does not of itself, create or alter any agency or similar relationship between the lender or noteholder and the borrower, or the lender or noteholder and the broker.

(2) The broker, ____ (insert name of broker making or arranging the loan), has agreed to use his or her best efforts to obtain a future extension, refinancing, or renegotiation of the loan by the lender or note owner. There can be no assurance or guarantee that the lender or note owner will agree.

(Added by Stats. 1994, Ch. 86, Sec. 1. Effective January 1, 1995. Operative July 1, 1995, by Sec. 2 of Ch. 86.)



10242

The maximum amount of expenses, charges and interest to be paid by a borrower with respect to any loan subject to this article shall be as follows:

(a) The maximum amount of all costs and expenses referred to in subdivision (a) of Section 10241, exclusive of actual title charges and recording fees, shall not exceed 5 percent of the principal amount of the loan or three hundred ninety dollars ($390), whichever is greater but in no event to exceed seven hundred dollars ($700), provided that in no event shall said maximum amount exceed actual costs and expenses paid, incurred or reasonably earned.

(b) The maximum amount of the charges referred to in subdivision (b) of Section 10241 shall not exceed the following amounts:

(1) In the case of a loan secured directly or collaterally, in whole or in part by a first trust deed, 5 percent of the principal amount of the loan where the term of the loan is a period of less than three years and 10 percent where the term is a period of three years or more.

(2) In the case of a loan secured directly or collaterally by a trust deed other than a first trust deed, 5 percent of the principal amount of the loan where the term of the loan is a period of less than two years, 10 percent where the term is a period of two years but less than three years, and 15 percent where the term is a period of three years or more.

(3) With respect to a further advance on a note, the charges shall not exceed the charges for an original loan in the same amount as the further advance and made for a term equal to the remaining term of the note on which the further advance is being made, including any extension thereof.

(c) No interest may be charged with respect to any period prior to the date that the proceeds of the loan are made available to the borrower or are deposited in escrow.

(Amended by Stats. 1990, Ch. 834, Sec. 1.)



10242.5

(a) A charge imposed for late payment of an installment due on a loan secured by a mortgage or deed of trust on real property shall not exceed an amount equal to 10 percent of the installment due, except that a minimum charge of five dollars ($5) may be imposed when the late charge permitted by this section would otherwise be less than that minimum charge.

The charge permitted by this section may be assessed only as a percentage of the increment of any installment due that is attributable to principal and interest.

(b) No charge may be imposed more than once for the same late payment of an installment. No late charge may be imposed on any installment which is paid or tendered in full within 10 days after its scheduled due date, even though an earlier maturing installment or a late charge on an earlier installment may not have been paid in full. For purposes of this subdivision, a payment or tender of payment made within 10 days of a scheduled installment due date shall be deemed to have been made or tendered for payment of that installment.

(c) A late-payment charge may be imposed pursuant to this subdivision for the payment of any balloon payment more than 10 days after the date due. The charge shall not exceed an amount equal to the maximum late charge that could have been assessed with respect to the largest single monthly installment previously due, other than the balloon payment, multiplied by the sum of one plus the number of months occurring since the late-payment charge began to accrue. For purposes of this subdivision, “month” means the period between a particular day of a calendar month and the same day of the next calendar month.

(Amended by Stats. 1989, Ch. 1275, Sec. 7.)



10242.6

(a) The principal and accrued interest on any loan secured by a mortgage or deed of trust on real property containing only a single-family, owner-occupied dwelling may be prepaid in whole or in part at any time but only a prepayment made within seven years of the date of execution of such mortgage or deed of trust may be subject to a prepayment charge and then solely as herein set forth. An amount not exceeding 20 percent of the unpaid balance may be prepaid in any 12-month period. A prepayment charge may be imposed on any amount prepaid in any 12-month period in excess of 20 percent of the unpaid balance which charge shall not exceed an amount equal to the payment of six months’ advance interest on the amount prepaid in excess of 20 percent of the unpaid balance.

(b) Notwithstanding subdivision (a), there shall be no prepayment penalty charged to a borrower under a loan subject to this section if the dwelling securing the loan has been damaged to such an extent by a natural disaster for which a state of emergency is declared by the Governor, pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code, that the dwelling cannot be occupied and the prepayment is causally related thereto.

(c) As used in this section, “owner-occupied dwelling” means a dwelling which will be owned and occupied by a signatory to the mortgage or deed of trust secured by the dwelling within 90 days of the execution of the mortgage or deed of trust.

(Amended by Stats. 1990, Ch. 663, Sec. 1.)



10243

If the loan is not consummated due to the failure of the borrower to disclose the outstanding liens of record or the correct current vested title which is material to the loan upon the real property as provided by subdivision (c) of Section 10241, the borrower shall be liable for the costs and expenses provided in subdivision (a) of Section 10241 which have been paid or incurred, and shall be liable for the payment of one-half of the charges provided in subdivision (b) of Section 10241. An exclusive agreement authorizing or employing a licensee to negotiate a loan secured directly or collaterally by a lien on real property shall be limited to a term of not more than 45 days.

If the loan is not consummated and the broker is entitled to any charges, costs or expenses authorized by this article, he or she may not record a lien or encumbrance against the borrower’s property except subsequent to the filing of a legal action pursuant to the Code of Civil Procedure to recover said charges, costs or expenses. However, nothing contained herein shall prohibit a broker from recording a lien pursuant to a voluntary lien agreement in conjunction with a stipulation to dismiss an actual or proposed complaint for damages entitling the broker to such charges, costs or expenses after written notice to the borrower that the broker proposes or has initiated a complaint for damages pursuant to the Code of Civil Procedure.

(Amended by Stats. 1985, Ch. 1355, Sec. 8.)



10244

Any loan made by any person and secured directly by a lien on real property, other than a note given back to the seller by the purchaser on account of the purchase price, which provides for installment payments and the term of which is less than three years, shall require substantially equal installment payments over the period of the loan with the final payment not payable until the maturity date thereof. No installment including the final installment shall be greater than twice the amount of the smallest installment.

If any loan having an original maturity period of less than three (3) years is renewed or refinanced, the total amount of charges to be paid on both the original obligation and the balance of such obligation, as renewed or refinanced, shall not in the aggregate exceed the amount of charges as provided in Section 10242, and if such a loan is renewed or refinanced through the person who negotiated the original loan, the total amount of costs and expenses to be paid on both the original obligation and the renewed or refinanced obligation shall not exceed in the aggregate the amount of costs and expenses authorized in subdivision (a) of said section.

The provisions of this section do not apply to a bona fide loan, secured by a first trust deed on real property, made in connection with the financing of the usual costs of the development of a residential, commercial or industrial building or buildings on the property under a written agreement providing for the disbursement of the loan funds as costs are incurred or in relation to the progress of the work and providing for title insurance insuring the priority of the security as against mechanic’s and materialmen’s liens or for the final disbursement of at least ten (10) percent of the loan funds after the expiration of the period for the filing of mechanics and materialmen’s liens.

(Amended by Stats. 1963, Ch. 1978.)



10244.1

Notwithstanding the provisions of Section 10244, on a loan secured directly or collaterally by a lien on real property comprising an owner-occupied dwelling, for a term of six years or less, no installment, whether providing for payment of principal and interest or interest only, shall be greater than twice the amount of the smallest installment. This section does not apply to a note given back to the seller by the purchaser on account for the purchase price or any collateral loans secured solely by such a note. As used in this section, “owner-occupied dwelling” means a single dwelling unit in a condominium or cooperative or a residential building of less than three separate dwelling units, one of which will be owned and occupied by a signatory to the mortgage or deed of trust secured by such dwelling within 90 days of the execution of the mortgage or deed of trust.

(Added by Stats. 1973, Ch. 641.)



10245

The provisions of this article, exclusive of the provisions of Sections 10240, 10240.3, 10242.5, and 10242.6, do not apply to any bona fide loan secured directly or collaterally by a first trust deed, the principal of which is thirty thousand dollars ($30,000) or more, or to any bona fide loan secured directly or collaterally by any lien junior thereto, the principal of which is twenty thousand dollars ($20,000) or more.

(Amended by Stats. 2007, Ch. 301, Sec. 4. Effective January 1, 2008.)



10246

If any amount:

(a) In excess of the charges referred to in Section 10241 and limited by Section 10242,

(b) In excess of the charges permitted by Section 10242.5, or

(c) Prohibited by Section 10248.1, is received, the borrower may recover, from the person who shall have taken or received the excess or prohibited amount, three times the amount of the excess or prohibited amount and the borrower shall be entitled to costs and a reasonable attorney’s fee; provided that any action for recovery must be brought within two (2) years from the date such excess or prohibited charge was received. However, if the excess or prohibited amount is the result of a bona fide error the borrower may only recover such excess or prohibited amount.

(Amended by Stats. 1973, Ch. 641.)



10247

The provisions of this article pertaining to maximum costs and expenses, charges and interest, together with the penalties stated in this article, shall apply to any transaction involving a third party as a purported lender or any other transaction which is used as a subterfuge or means of avoiding or evading the provisions of this article.

(Added by Stats. 1961, Ch. 886.)



10248

Every person who, for compensation to be received directly or indirectly, sells, offers to sell, purchases for resale or offers to purchase for resale, or who negotiates or arranges for the purchase, sale or exchange of a promissory note secured directly or collaterally by a lien on real property, may receive only the maximum total charges provided for in Section 10242.

(Added by Stats. 1961, Ch. 886.)



10248.1

No real estate licensee shall charge, receive, or negotiate for the payment by the borrower of any service charge or fee other than charges and fees specified in Sections 10241, 10241.1, 10242, and 10242.5, prepayment penalties as authorized by law, beneficiary-statement, payoff-demand, extinction, release, reconveyance or other removal of record fees, and trustee’s costs and fees, and any other fees if in accordance with the Civil Code and the Code of Civil Procedure.

(Amended by Stats. 1989, Ch. 1275, Sec. 9.)



10248.2

(a) A borrower may not waive any right or remedy under this article. This subdivision shall not be deemed to prohibit a bona fide settlement, release or compromise of any claim under this article.

(b) If a loan is negotiated in violation of any section of this article, the licensee, on demand, shall return to the borrower any bonus, brokerage or commission paid or payable under subdivision (b) of Section 10242 for negotiation of such loans. In the event such demand is not satisfied within 20 days from the date of written demand, the borrower may commence an action under this subdivision and may recover actual damages or twice any bonus, brokerage, or commission paid or payable under subdivision (b) of Section 10242 for the negotiation of said loan whichever is greater, plus costs and reasonable attorney’s fees.

The “date of written demand” shall mean either the date upon which the written demand is personally delivered to the licensee or the date upon which the written demand is mailed to the licensee.

A licensee may not be held liable in any action brought under this section for a violation of this article if the licensee shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

If the borrower proceeds under this section he may not proceed under Section 10246 as to the same breach.

(c) If a real estate licensee subject to the provisions of this article violates any provision of Section 10241.1 he shall be liable for, and pay over to the borrower, any commission or experience rating dividend attributable to the insurance written on that loan received by the licensee as a result of the sale of such insurance to the borrower in violation of Section 10241.1 in addition to any premium loss due to short rate cancellation of any insurance subject to Section 10248.1 which was purchased by the borrower.

(d) No action for damages shall be maintained under this section unless brought within two years after the maturity of the loan.

(e) The provisions of this article are not exclusive. The remedies provided for herein shall be in addition to any other procedures or remedies provided under law.

(Added by Stats. 1973, Ch. 641.)



10248.3

The provisions of this article shall apply only to those loans otherwise subject to this article which are made or negotiated by real estate brokers acting within the meaning of subdivision (d) of Section 10131 or subdivision (b) of Section 10240.

(Amended by Stats. 1982, Ch. 886, Sec. 7.)






ARTICLE 8 - Out-of-State Land Promotions

10249

(a) A person acting as a principal or agent who intends, in this state, to sell or lease or offer for sale or lease lots, parcels, or interests in a subdivision, as defined in Section 10249.1, situated outside of this state but within the United States, shall, prior to a sale, lease, or offer, register the subdivision with the commissioner. An application for registration shall be made on a form acceptable to the commissioner and include, together with a fee, a description of the offering, certification by the applicant that the subdivision is in compliance with all applicable requirements of the state or states wherein the project is located, evidence of this compliance, if applicable, and a consent to service as described in Section 10249.92.

(b) The commissioner, within 10 days of receipt of an application of registration, shall provide the applicant with notice of the completion of the registration or a notice of deficiency. If the department does not provide a notice within 10 days, the registration shall be deemed complete.

(Amended by Stats. 1996, Ch. 587, Sec. 8. Effective January 1, 1997.)



10249.1

“Subdivision,” as used in Section 10249, includes all of the following:

(a) Improved or unimproved land or lands divided or proposed to be divided for the purpose of sale or lease, whether immediate or future, into five or more lots or parcels.

(b) Improved or unimproved land or lands in which, for the purpose of sale or lease, whether immediate or future, five or more undivided interests are created or proposed to be created.

(c) “Subdivision,” as defined in Section 11004.5, excluding “subdivision” as defined in subdivision (e) of that section.

(Amended by Stats. 1995, Ch. 723, Sec. 3.5. Effective January 1, 1996.)



10249.3

(a) The commissioner may by regulation prescribe filing fees in connection with registrations with the bureau pursuant to the provisions of this article that are lower than the maximum fees specified in subdivision (b) if the commissioner determines that the lower fees are sufficient to offset the costs and expenses incurred in the administration of this article. The commissioner shall hold at least one hearing each calendar year to determine if lower fees than those specified in subdivision (b) should be prescribed.

(b) The filing fee for an application for a registration with the bureau pursuant to the provisions of this article shall not exceed the following for each subdivision or phase of the subdivision in which interests are to be offered for sale or lease:

(1) An application for an original registration: One hundred dollars ($100).

(2) An application for a renewal registration: One hundred dollars ($100).

(3) An application for an amended registration: One hundred dollars ($100).

(c) All fees collected by the Bureau of Real Estate under authority of this article shall be deposited into the Real Estate Fund under Chapter 6 (commencing with Section 10450) of Part 1. All fees received by the bureau pursuant to the provisions of this article shall be deemed earned upon receipt. No part of any fee is refundable unless the commissioner determines that it was paid as a result of mistake or inadvertence.

(Amended by Stats. 2013, Ch. 352, Sec. 29. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10249.8

(a) Notwithstanding any provision to the contrary in Section 10249 or 11000, it is unlawful for a person, in this state, to sell or lease or offer for sale or lease lots, parcels, or interests in a subdivision, as defined in Section 10249.1, entirely located outside of this state but within the United States, unless any printed material, literature, advertising, or invitation in this state relating to that sale, lease, or offer clearly and conspicuously contains the following disclaimer in at least 10-point type:

WARNING: THE CALIFORNIA BUREAU OF REAL ESTATE HAS NOT INSPECTED, EXAMINED, OR QUALIFIED THIS OFFERING.

(b) If an offer on property described in subdivision (a) is not initially made in writing, the disclaimer set forth in subdivision (c) shall be received by the offeree in writing prior to a visit to a location, sales presentation, or contact with a person representing the offeror, when the visit or contact was scheduled or arranged by the offeror or its representative. The deposit of the disclaimer in the United States mail, addressed to the offeree and with first-class postage prepaid, at least five days prior to the scheduled or arranged visit or contact, shall be deemed to constitute delivery for purposes of this section.

(c) If a California resident is presented with an agreement or contract to lease or purchase any property described in subdivision (a), where an offer to lease or purchase that property was made to that resident in California, a copy of the disclaimer set forth in this subdivision shall be inserted in at least 10-point type at the top of the first page of that agreement or contract and shall be initialed by that California resident.

WARNING: THE CALIFORNIA BUREAU OF REAL ESTATE HAS NOT QUALIFIED, INSPECTED, OR EXAMINED THIS OFFERING, INCLUDING, BUT NOT LIMITED TO, THE CONDITION OF TITLE, THE STATUS OF BLANKET LIENS ON THE PROJECT (IF ANY), ARRANGEMENTS TO ASSURE PROJECT COMPLETION, ESCROW PRACTICES, CONTROL OVER PROJECT MANAGEMENT, RACIALLY DISCRIMINATORY PRACTICES (IF ANY), TERMS, CONDITIONS, AND PRICE OF THE OFFER, CONTROL OVER ANNUAL ASSESSMENTS (IF ANY), OR THE AVAILABILITY OF WATER, SERVICES, UTILITIES, OR IMPROVEMENTS. IT MAY BE ADVISABLE FOR YOU TO CONSULT AN ATTORNEY OR OTHER KNOWLEDGEABLE PROFESSIONAL WHO IS FAMILIAR WITH REAL ESTATE AND DEVELOPMENT LAW IN THE STATE WHERE THIS SUBDIVISION IS SITUATED.

(Amended by Stats. 2013, Ch. 352, Sec. 30. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10249.9

(a) Notwithstanding any provision to the contrary in Section 10249 or 11000, it is unlawful for a person, in this state, to sell or lease or offer for sale or lease a lot, parcel, or interest in a subdivision, located outside the United States, unless the printed material, literature, advertising, or invitation in this state relating to that sale, lease, or offer clearly and conspicuously contains the following disclaimer in at least 10-point capital type:

WARNING: THE CALIFORNIA BUREAU OF REAL ESTATE HAS NOT EXAMINED THIS OFFERING, INCLUDING, BUT NOT LIMITED TO, THE CONDITION OF TITLE, THE STATUS OF BLANKET LIENS ON THE PROJECT (IF ANY), ARRANGEMENTS TO ASSURE PROJECT COMPLETION, ESCROW PRACTICES, CONTROL OVER PROJECT MANAGEMENT, RACIALLY DISCRIMINATORY PRACTICES (IF ANY), TERMS, CONDITIONS, AND PRICE OF THE OFFER, CONTROL OVER ANNUAL ASSESSMENTS (IF ANY), OR THE AVAILABILITY OF WATER, SERVICES, UTILITIES, OR IMPROVEMENTS. IT MAY BE ADVISABLE FOR YOU TO CONSULT AN ATTORNEY OR OTHER KNOWLEDGEABLE PROFESSIONAL WHO IS FAMILIAR WITH REAL ESTATE AND DEVELOPMENT LAW IN THE COUNTRY WHERE THIS SUBDIVISION IS SITUATED.

(b) If an offer on property described in subdivision (a) is not initially made in writing, the foregoing disclaimer shall be received by the offeree in writing prior to a visit to a location, sales presentation, or contact with a person representing the offeror, when the visit or contact was scheduled or arranged by the offeror or its representative. The deposit of the disclaimer in the United States mail, addressed to the offeree and with first-class postage prepaid, at least five days prior to the scheduled or arranged visit or contact, shall be deemed to constitute delivery for purposes of this section.

(c) If any California resident is presented with an agreement or contract to lease or purchase a property described in subdivision (a), where an offer to lease or purchase that property was made to that resident in California, a copy of the disclaimer set forth in subdivision (a) shall be inserted in at least 10-point type at the top of the first page of that agreement or contract and shall be initialed by that California resident.

(Amended by Stats. 2013, Ch. 352, Sec. 31. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10249.91

The term of a registration issued pursuant to this article shall be one year, unless the commissioner by regulation prescribes a longer term.

(Amended by Stats. 1995, Ch. 723, Sec. 12. Effective January 1, 1996.)



10249.92

A registration application pursuant to the provisions of this article shall be accompanied by an irrevocable consent stating that if in any action commenced against the applicant in this state personal service of process upon the applicant cannot be made after the exercise of due diligence, a valid service may thereupon be made upon the applicant by delivering the process to the Secretary of State.

Insofar as possible, the provisions of Section 1018 of the Code of Civil Procedure relating to service of process on the Secretary of State are applicable to this section.

(Amended by Stats. 1995, Ch. 723, Sec. 13. Effective January 1, 1996.)



10249.93

(a) If the commissioner finds, based on available evidence, that a person is violating any provision of this article or a regulation of the commissioner adopted to implement a provision of this article, the commissioner may order the person to cease and desist from committing the violation or to cease and desist from the further sale or lease of an interest in the subdivision until the violation is corrected.

(b) A person to whom an order is directed shall, upon receipt of the order, immediately cease the activity described in the order.

(c) The person to whom the order is directed may request a hearing in accordance with subdivision (c) of Section 11019.

(Added by Stats. 1996, Ch. 587, Sec. 9. Effective January 1, 1997.)









CHAPTER 6 - Revenue

ARTICLE 1 - Real Estate Fund

10450

All fees charged and collected under this part and under Chapter 1 of Part 2, except as provided in this chapter, shall be paid by the commissioner at least once a month, accompanied by a detailed statement thereof, into the Treasury of the State to the credit of the Real Estate Fund, which fund is continued in existence.

(Amended by Stats. 1956, Ch. 4.)



10450.6

There shall be separate accounts in the Real Estate Fund for purposes of real estate education and research and for purposes of recovery which shall be known respectively as the Education and Research Account and the Consumer Recovery Account. The commissioner may, by regulation, require that up to 8 percent, or any lesser amount that he or she deems appropriate, of the amount of any license fee collected under this part be credited to the Education and Research Account. Twelve percent of the amount of any license fee collected shall be credited to the Consumer Recovery Account, provided, however, that if as of June 30 of any fiscal year the balance of funds in the Consumer Recovery Account is at least three million five hundred thousand dollars ($3,500,000), all funds in excess of this amount which have been credited to the Consumer Recovery Account shall instead be credited to the Real Estate Fund. As long as the balance of funds in the Consumer Recovery Account exceeds three million five hundred thousand dollars ($3,500,000), all license fees collected, except for the percentage of license fees credited to the Education and Research Account, shall be credited to the Real Estate Fund. Funds in the Education and Research Account shall be used by the commissioner in accordance with Section 10451.5. The Consumer Recovery Account is continuously appropriated for carrying out Chapter 6.5 (commencing with Section 10470).

As used in this part or any other provision of law, “Recovery Account” shall be deemed to refer to the Consumer Recovery Account.

(Amended by Stats. 2011, Ch. 712, Sec. 15. Effective January 1, 2012.)



10451

All money paid into the State Treasury and credited to the Real Estate Fund is hereby appropriated to be used by the commissioner in carrying out the provisions of this part and Chapter 1 of Part 2, including the payment of the salaries of the commissioner and his deputies, clerks and assistants. The money credited to the fund shall remain therein.

(Added by Stats. 1943, Ch. 127.)



10451.5

(a) All money paid into the State Treasury and credited to the Education and Research Account in the Real Estate Fund pursuant to Section 10450.6 is available for appropriation by the Legislature to be used by the commissioner in carrying out the provisions of this part and Chapter 1 (commencing with Section 11000) of Part 2, in the advancement of education and research in real estate at the University of California, state colleges and community colleges, or in contracting for a particular research project in the field of real estate for the state with any university in the State of California accredited by the Western Association of Schools and Colleges, or with any corporation or association qualified to perform such research.

(b) If the balance in the Education and Research Account is more than four hundred thousand dollars ($400,000), the Real Estate Commissioner may authorize the transfer of all or part of such surplus amount to the Real Estate Fund and may authorize the return to the Education and Research Account of all or part of any amount previously transferred to the Real Estate Fund.

(c) Notwithstanding the provisions of subdivision (b), if at any time the amount of funds credited to the Real Estate Fund, including any amounts credited to the separate accounts for Education and Research and Recovery, is less than 25 percent of the department’s authorized expenditures for the following fiscal year, the commissioner may transfer any or all of the funds credited to the Education and Research Account to the Real Estate Fund. The commissioner may authorize the return to the Education and Research Account of all or part of any amount previously transferred to the Real Estate Fund.

(Amended by Stats. 1993, Ch. 416, Sec. 14. Effective January 1, 1994.)



10452

The Controller shall draw his warrant on the respective funds from time to time in favor of the commissioner for the amounts expended under his direction, and the Treasurer shall pay the same.

(Amended by Stats. 1956, Ch. 4.)



10453

All of the expenditures of the commissioner, including his salary, shall be paid only from the Real Estate Fund except as otherwise provided in this chapter.

(Amended by Stats. 1956, Ch. 4.)



10454

The commissioner may, with the consent of the Department of Finance, withdraw from the Real Estate Fund moneys to be used as a revolving fund where cash advances are necessary. The commissioner shall account for the sum withdrawn from the revolving fund at any time upon demand of the Department of Finance.

(Amended by Stats. 1949, Ch. 1011.)






ARTICLE 2 - Exemption from Fees

10460

As used in this article:

(a) “Military licensee” refers to a person who, while holding a license or license endorsement under the Real Estate Law, or any of the statutes codified therein, entered the military service of the United States and notifies the commissioner of that fact within six months of such entry.

(b) “Persons in the military service of the United States” includes the following persons and no others: all members of the United States Army, the United States Navy, the United States Air Force, the Marine Corps, the Merchant Marine in time of war, the Coast Guard, the National Guard, and all officers of the Public Health Service detailed by proper authority for duty either with the Army or the Navy.

(c) “Military service” signifies federal service after October 1, 1940, on active duty with any branch of service heretofore referred to or mentioned as well as training or education under the supervision of the United States preliminary to induction into the military service. The terms “active service” or “active duty” include the period during which a person in military service is absent from duty on account of sickness, wounds, leave, or other lawful cause.

(Amended by Stats. 2012, Ch. 380, Sec. 7. Effective January 1, 2013.)



10461

A military licensee shall not be required to renew his or her license or license endorsement under this part, or his or her license under Chapter 19 of Division 3, until the beginning of the license or license endorsement period which first commences (a) after his or her again engaging in business, or (b) after one year following termination of military service, whichever is the earlier.

(Amended by Stats. 2012, Ch. 380, Sec. 8. Effective January 1, 2013.)



10462

A military licensee shall not be entitled to the privileges of this article if he receives a dishonorable discharge from the military service of the United States or if he voluntarily remains in the military service for more than seven years from the date of notification to the commissioner as provided by subdivision (a) of Section 10460.

(Amended by Stats. 1972, Ch. 354.)



10463

A person who would qualify as a military licensee except for the failure to notify the commissioner of his or her entry into the military service of the United States may apply to the commissioner for reinstatement of his or her license or license endorsement upon resuming business or within one year following termination of military service, whichever is earlier. The commissioner shall reinstate the applicant if he or she finds that the applicant would be entitled to the privileges of this article except for his or her failure to give the commissioner notice of his or her entry into the military service of the United States and that the applicant has complied with Article 2.5 (commencing with Section 10170). In the event the applicant failed to notify the commissioner of his or her entry into the military service as provided, he or she shall be required to submit proof of his or her previous licensure or license endorsement within seven years of the date of entry into the military service to permit reinstatement of his or her license or license endorsement.

(Amended by Stats. 2012, Ch. 380, Sec. 9. Effective January 1, 2013.)



10464

Section 114 of this code does not apply to this part.

(Added by Stats. 1953, Ch. 225.)









CHAPTER 6.5 - Real Estate Recovery Program

10470

If, on June 30 of any year, the balance remaining in the Consumer Recovery Account in the Real Estate Fund is less than two hundred thousand dollars ($200,000), every licensed broker, when obtaining or renewing any broker license within four years thereafter, shall pay, in addition to the license fee, a fee of seven dollars ($7); every licensed salesperson, when obtaining or renewing such license within four years thereafter, shall pay, in addition to the license fee, a fee of four dollars ($4); and every person holding a prepaid rental listing service license, when obtaining or renewing that license within two years thereafter, shall pay, in addition to the application fee, a fee of one dollar ($1). The fees from the broker, salesperson, and prepaid rental listing service licensees shall be paid into the State Treasury and credited to the Consumer Recovery Account.

(Amended by Stats. 2013, Ch. 436, Sec. 6. Effective January 1, 2014.)



10470.1

(a) In addition to the amount paid into the Consumer Recovery Account as set forth in Section 10450.6, the Real Estate Commissioner may authorize the transfer from the Real Estate Fund to the Consumer Recovery Account of any amounts as are deemed necessary.

(b) If the balance remaining in the Consumer Recovery Account contains more than four hundred thousand dollars ($400,000), the commissioner may authorize the transfer of all or part of the surplus amount into the Real Estate Fund.

(c) The commissioner may authorize the return to the Consumer Recovery Account of all or any amount previously transferred to the Real Estate Fund under this section.

(Amended by Stats. 2011, Ch. 712, Sec. 17. Effective January 1, 2012.)



10471

(a) When an aggrieved person obtains (1) a final judgment in a court of competent jurisdiction, including, but not limited to, a criminal restitution order issued pursuant to subdivision (f) of Section 1202.4 of the Penal Code or Section 3663 of Title 18 of the United States Code, or (2) an arbitration award that includes findings of fact and conclusions of law rendered in accordance with the rules established by the American Arbitration Association or another recognized arbitration body, and in accordance with Sections 1281 to 1294.2, inclusive, of the Code of Civil Procedure where applicable, and where the arbitration award has been confirmed and reduced to judgment pursuant to Section 1287.4 of the Code of Civil Procedure, against a defendant based upon the defendant’s fraud, misrepresentation, or deceit, made with intent to defraud, or conversion of trust funds, arising directly out of any transaction in which the defendant, while licensed under this part, performed acts for which a real estate license or a prepaid rental listing service license was required, the aggrieved person may, upon the judgment becoming final, file an application with the Bureau of Real Estate for payment from the Consumer Recovery Account, within the limitations specified in Section 10474, of the amount unpaid on the judgment that represents an actual and direct loss to the claimant in the transaction. As used in this chapter, “court of competent jurisdiction” includes the federal courts, but does not include the courts of another state.

(b) The application shall be delivered in person or by certified mail to an office of the bureau not later than one year after the judgment has become final.

(c) The application shall be made on a form prescribed by the bureau, verified by the claimant, and shall include the following:

(1) The name and address of the claimant.

(2) If the claimant is represented by an attorney, the name, business address, and telephone number of the attorney.

(3) The identification of the judgment, the amount of the claim and an explanation of its computation.

(4) A detailed narrative statement of the facts in explanation of the allegations of the complaint upon which the underlying judgment is based.

(5) (A) Except as provided in subparagraph (B), a statement by the claimant, signed under penalty of perjury, that the complaint upon which the underlying judgment is based was prosecuted conscientiously and in good faith. As used in this section, “conscientiously and in good faith” means that no party potentially liable to the claimant in the underlying transaction was intentionally and without good cause omitted from the complaint, that no party named in the complaint who otherwise reasonably appeared capable of responding in damages was dismissed from the complaint intentionally and without good cause, and that the claimant employed no other procedural means contrary to the diligent prosecution of the complaint in order to seek to qualify for the Consumer Recovery Account.

(B) For the purpose of an application based on a criminal restitution order, all of the following statements by the claimant:

(i) The claimant has not intentionally and without good cause failed to pursue any person potentially liable to the claimant in the underlying transaction other than a defendant who is the subject of a criminal restitution order.

(ii) The claimant has not intentionally and without good cause failed to pursue in a civil action for damages all persons potentially liable to the claimant in the underlying transaction who otherwise reasonably appeared capable of responding in damages other than a defendant who is the subject of a criminal restitution order.

(iii) The claimant employed no other procedural means contrary to the diligent prosecution of the complaint in order to seek to qualify for the Consumer Recovery Account.

(6) The name and address of the judgment debtor or, if not known, the names and addresses of persons who may know the judgment debtor’s present whereabouts.

(7) The following representations and information from the claimant:

(A) That he or she is not a spouse of the judgment debtor nor a personal representative of the spouse.

(B) That he or she has complied with all of the requirements of this chapter.

(C) That the judgment underlying the claim meets the requirements of subdivision (a).

(D) A description of searches and inquiries conducted by or on behalf of the claimant with respect to the judgment debtor’s assets liable to be sold or applied to satisfaction of the judgment, an itemized valuation of the assets discovered, and the results of actions by the claimant to have the assets applied to satisfaction of the judgment.

(E) That he or she has diligently pursued collection efforts against all judgment debtors and all other persons liable to the claimant in the transaction that is the basis for the underlying judgment.

(F) That the underlying judgment and debt have not been discharged in bankruptcy, or, in the case of a bankruptcy proceeding that is open at or after the time of the filing of the application, that the judgment and debt have been declared to be nondischargeable.

(G) That the application was mailed or delivered to the bureau no later than one year after the underlying judgment became final.

(d) If the claimant is basing his or her application upon a judgment against a salesperson, and the claimant has not obtained a judgment against that salesperson’s employing broker, if any, or has not diligently pursued the assets of that broker, the application shall be denied for failure to diligently pursue the assets of all other persons liable to the claimant in the transaction unless the claimant can demonstrate, by clear and convincing evidence, either that the salesperson was not employed by a broker at the time of the transaction, or that the salesperson’s employing broker would not have been liable to the claimant because the salesperson was acting outside the scope of his or her employment by the broker in the transaction.

(e) The application form shall include detailed instructions with respect to documentary evidence, pleadings, court rulings, the products of discovery in the underlying litigation, and a notice to the applicant of his or her obligation to protect the underlying judgment from discharge in bankruptcy, to be appended to the application.

(f) An application for payment from the Consumer Recovery Account that is based on a criminal restitution order shall comply with all of the requirements of this chapter. For the purpose of an application based on a criminal restitution order, the following terms have the following meanings:

(1) “Judgment” means the criminal restitution order.

(2) “Complaint” means the facts of the underlying transaction upon which the criminal restitution order is based.

(3) “Judgment debtor” means any defendant who is the subject of the criminal restitution order.

(Amended by Stats. 2013, Ch. 436, Sec. 7. Effective January 1, 2014.)



10471.1

(a) The claimant shall serve a copy of the notice prescribed in subdivision (e) together with a copy of the application upon the judgment debtor by personal service, by certified mail, or by publication, as set forth in subdivision (b).

(b) If the judgment debtor holds an unexpired and unrevoked license issued by the bureau, service of the notice and a copy of the application may be made by certified mail addressed to the judgment debtor at the latest business or residence address on file with the bureau. If the judgment debtor does not hold an unexpired and unrevoked license issued by the bureau and personal service cannot be effected through the exercise of reasonable diligence, the claimant shall serve the judgment debtor by one publication of the notice in each of two successive weeks in a newspaper of general circulation published in the county in which the judgment debtor was last known to reside.

(c) If the application is served upon the judgment debtor by certified mail, service is complete five days after mailing if the place of address is within the State of California, 10 days after mailing if the place of address is outside the State of California but within the United States, and 20 days after mailing if the place of address is outside the United States. Personal service is complete on the date of service. Service by publication is complete upon completion of the second week of publication.

(d) If a judgment debtor wishes to contest payment of an application by the commissioner, he or she shall mail or deliver a written response to the application addressed to the bureau at its headquarters office within 30 days after service of the notice and application, and shall mail or deliver a copy of the response to the claimant. If a judgment debtor fails to mail or deliver a timely response, he or she shall have waived his or her right to present objections to payment.

(e) The notice served upon the judgment debtor shall include the following statement:

“NOTICE: Based upon a judgment entered against you in favor of (name of claimant), application for payment from the Consumer Recovery Account of the Real Estate Fund is being made to the Bureau of Real Estate.

“If payment is made from the Consumer Recovery Account, all licenses and license rights that you have under the Real Estate Law will be automatically suspended on the date of payment and cannot be reinstated until the Consumer Recovery Account has been reimbursed for the amount paid plus interest at the prevailing rate.

“If you wish to contest payment by the Real Estate Commissioner, you must file a written response to the application addressed to the Bureau of Real Estate at ___________ within 30 days after mailing, delivery, or publication of this notice and mail or deliver a copy of that response to the claimant. If you fail to do so, you will have waived your right to present your objections to payment.”

(f) If a judgment debtor fails to mail or deliver a written response to the application with the bureau within 30 days after personal service, mailing, or final publication of the notice, the judgment debtor shall not thereafter be entitled to notice of any action taken or proposed to be taken by the commissioner with respect to the application.

(Amended by Stats. 2013, Ch. 352, Sec. 33. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10471.2

(a) If the commissioner determines that the application as submitted by the claimant fails to comply substantially with the requirements of Section 10471 or with the requirements of a regulation adopted by the commissioner under authority of Section 10080, the commissioner shall, within 15 days after receipt of the application, mail an itemized list of deficiencies to the claimant.

(b) The time within which the commissioner is required to act under Section 10471.3 shall be measured from the date of receipt by the department of an application that is substantially complete. In the event of an irreconcilable dispute between the claimant and the commissioner on the question of whether the application is substantially complete, the claimant may immediately file the claim with the court pursuant to Section 10472.

(Added by Stats. 1985, Ch. 690, Sec. 3. Operative January 1, 1987, by Sec. 5 of Ch. 690.)



10471.3

(a) The commissioner shall render a final written decision on the application within 90 days after a completed application has been received unless the claimant agrees in writing to extend the time within which the commissioner may render a decision.

(b) The commissioner may deny or grant the application or may enter into a compromise with the claimant to pay less in settlement than the full amount of the claim. If the claimant refuses to accept a settlement of the claim offered by the commissioner, the written decision of the commissioner shall be to deny the claim or it shall be deemed denied if a written decision is not rendered within the time specified in subdivision (a). Evidence of settlement offers and discussions between the commissioner and the claimant shall not be competent evidence in judicial proceedings undertaken by the claimant pursuant to Section 10472.

(Amended by Stats. 2011, Ch. 712, Sec. 20. Effective January 1, 2012.)



10471.4

In its consideration and investigation of an application, the department shall have recourse to all appropriate means of investigation and discovery available to it under Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1985, Ch. 690, Sec. 3. Operative January 1, 1987, by Sec. 5 of Ch. 690.)



10471.5

(a) The commissioner shall give notice of a decision rendered with respect to the application to the claimant and to a judgment debtor who has filed a timely response to the application in accordance with Section 10471.1.

(b) If the application is denied, the notice to the claimant and judgment debtor shall include the following:

“Claimant’s application has been denied. If the claimant wishes to pursue the application in court, the claimant must file the application as follows in a superior court of this state not later than six months after receipt of this notice, pursuant to Section 10472 of the Business and Professions Code. If the underlying judgment is a California state court judgment, the application shall be filed in the court in which the underlying judgment was entered. If the underlying judgment is a federal court judgment, the application shall be filed in the superior court of any county within California that would have been a proper venue if the underlying lawsuit had been filed in a California state court, or in the Superior Court of the County of Sacramento.”

(c) If the decision of the commissioner is to make a payment to the claimant out of the Consumer Recovery Account, the following notice shall be given to the judgment debtor along with a copy of the decision of the commissioner:

“The decision of the Real Estate Commissioner on the application of ____ is to pay $____ from the Consumer Recovery Account. A copy of that decision is enclosed.

“Pursuant to Section 10475 of the Business and Professions Code, all of your licenses and license rights under the Real Estate Law will be suspended effective on the date of the payment, and you will not be eligible for reinstatement of any license issued under authority of the Real Estate Law until you have reimbursed the Consumer Recovery Account for this payment plus interest at the prevailing legal rate.”

“If you desire a judicial review of the suspension of your licenses and license rights, you may petition the superior court for a writ of mandamus. If the underlying judgment is a California state court judgment, the petition shall be filed in the court in which the judgment was entered. If the underlying judgment is a federal court judgment, the petition shall be filed in the superior court of any county within California that would have been a proper venue if the underlying lawsuit had been filed in a California state court, or in the Superior Court of the County of Sacramento. To be timely, the petition must be filed with the court within 30 days of receipt of this notice.”

(Amended by Stats. 2011, Ch. 712, Sec. 21. Effective January 1, 2012.)



10471.6

If, at any time prior to the rendering of a decision on an application, the commissioner makes a preliminary determination that the aggregate valid applications of all aggrieved persons against that licensee are likely to exceed the limits of liability in Section 10474, the commissioner shall, in lieu of further administrative proceedings, initiate a proration proceeding pursuant to Section 10474.5 in a superior court of any county in this state that would be a proper court for the filing of a denied application or writ of mandamus pursuant to Section 10471.5.

(Amended by Stats. 2001, Ch. 389, Sec. 7. Effective January 1, 2002.)



10472

(a) A claimant against whom the commissioner has rendered a decision denying an application pursuant to Section 10471 may, within six months after the mailing of the notice of the denial, file a verified application in superior court for an Order Directing Payment Out of the Consumer Recovery Account based upon the grounds set forth in the application to the commissioner. If the underlying judgment is a California state court judgment, the application shall be filed in the court in which the underlying judgment was entered. If the underlying judgment is a federal court judgment, the application shall be filed in the superior court of any county within California that would have been a proper venue if the underlying lawsuit had been filed in a California state court, or in the Superior Court of the County of Sacramento.

(b) A copy of the verified application shall be served upon the commissioner and upon the judgment debtor. A certificate or affidavit of service shall be filed by the claimant with the court. Service on the commissioner may be made by certified mail addressed to the headquarters office of the bureau. Service upon a judgment debtor may be made in accordance with Section 10471.1. The notice served upon the judgment debtor shall read as follows:

“NOTICE: An application has been filed with the court for a payment from the Consumer Recovery Account that was previously denied by the Real Estate Commissioner.

“If the Bureau of Real Estate makes a payment from the Consumer Recovery Account pursuant to court order, all of your licenses and license rights under the Real Estate Law will be automatically suspended until the Consumer Recovery Account has been reimbursed for the amount paid plus interest at the prevailing rate.

“If you wish to defend in court against this application, you must file a written response with the court within 30 days after having been served with a copy of the application. If you do not file a written response, you will have waived your right to defend against the application.”

(Amended by Stats. 2013, Ch. 352, Sec. 34. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10472.1

(a) The commissioner and the judgment debtor shall each have 30 days after being served with the application in which to file a written response. The court shall thereafter set the matter for hearing upon the petition of the claimant. The court shall grant a request of the commissioner for a continuance of as much as 30 days and may, upon a showing of good cause by any party, continue the hearing as the court deems appropriate.

(b) The claimant shall have the burden of proving compliance with the requirements of Section 10471 by competent evidence at an evidentiary hearing. The claimant shall be entitled to a de novo review of the merits of the application as contained in the administrative record.

(c) If the judgment debtor fails to file a written response to the application, the application may be compromised or settled by the commissioner at any time during the court proceedings and the court shall, upon joint petition of the claimant and the commissioner, issue an order directing payment out of the Consumer Recovery Account.

(Amended by Stats. 2011, Ch. 712, Sec. 23. Effective January 1, 2012.)



10473

Whenever the court proceeds upon an application under Section 10472, it shall order payment out of the Consumer Recovery Account only upon a determination that the aggrieved party has a valid cause of action within the purview of Section 10471, and has complied with Section 10472.

The commissioner may defend any such action on behalf of the Consumer Recovery Account and shall have recourse to all appropriate means of defense and review, including examination of witnesses and the right to relitigate any issues material and relevant in the proceeding against the Consumer Recovery Account which were determined in the underlying action on which the judgment in favor of the applicant was based. If the judgment in favor of the applicant was by default, stipulation, consent, or pursuant to Section 594 of the Code of Civil Procedure, or whenever the action against the licensee was defended by a trustee in bankruptcy, the applicant shall have the burden of proving that the cause of action against the licensee was for fraud, misrepresentation, deceit, or conversion of trust funds. Otherwise, the judgment shall create a rebuttable presumption of the fraud, misrepresentation, deceit, or conversion of trust funds by the licensee, which presumption shall affect the burden of producing evidence.

The commissioner may move the court at any time to dismiss the application when it appears there are no triable issues and the petition is without merit. The motion may be supported by affidavit of any person or persons having knowledge of the facts, and may be made on the basis that the petition, and the judgment referred to therein, does not form the basis for a meritorious recovery claim within the purview of Section 10471; provided, however, the commissioner shall give written notice at least 10 days before the motion.

The commissioner may, subject to court approval, compromise a claim based upon the application of an aggrieved party. The commissioner shall not be bound by any compromise or stipulation of the judgment debtor.

(Amended by Stats. 2011, Ch. 712, Sec. 24. Effective January 1, 2012.)



10473.1

The judgment debtor may defend an action against the Consumer Recovery Account on his or her own behalf and shall have recourse to all appropriate means of defense and review, including examination of witnesses. All matters, including, but not limited to, the issues of fraud, misrepresentation, deceit, or conversion of trust funds, finally adjudicated in the underlying action are conclusive as to the judgment debtor and the applicant in the proceeding against the Consumer Recovery Account.

(Amended by Stats. 2011, Ch. 712, Sec. 25. Effective January 1, 2012.)



10474

Notwithstanding any other provision of this chapter and regardless of the number of persons aggrieved or parcels of real estate involved in a transaction or the number of judgments against a licensee, the liability of the Consumer Recovery Account shall not exceed the following amounts:

(a) Except as provided in subdivision (b), causes of action which occurred on or after January 1, 1980, twenty thousand dollars ($20,000) for any one transaction and one hundred thousand dollars ($100,000) for any one licensee.

(b) For applications for payment from the Consumer Recovery Account filed on or after January 1, 2009, fifty thousand dollars ($50,000) for any one transaction and two hundred fifty thousand dollars ($250,000) for any one licensee.

(c) When multiple licensed real estate personnel are involved in a transaction and the individual conduct of two or more of the licensees results in a judgment meeting the requirements of subdivision (a) of Section 10471, the claimant may seek recovery from the Consumer Recovery Account based on the judgment against any of the licensed real estate personnel, subject to the limitations of this section and subparagraph (E) of paragraph (7) of subdivision (c) of Section 10471.

(Amended by Stats. 2011, Ch. 712, Sec. 26. Effective January 1, 2012.)



10474.5

If the amount of liability of the Consumer Recovery Account as provided for in Section 10474 is insufficient to pay in full the valid claims of all aggrieved persons by whom claims have been filed against any one licensee, the amount shall be distributed among them in the ratio that their respective claims bear to the aggregate of the valid claims, or in any other manner as the court deems equitable. Distribution of any moneys shall be among the persons entitled to share therein, without regard to the order of priority in which their respective judgments may have been obtained or their claims have been filed. Upon petition of the commissioner, the court may require all claimants and prospective claimants against one licensee to be joined in one action, to the end that the respective rights of all claimants to the Consumer Recovery Account may be equitably adjudicated and settled.

(Amended by Stats. 2011, Ch. 712, Sec. 27. Effective January 1, 2012.)



10475

Should the commissioner pay from the Consumer Recovery Account any amount in settlement of a claim or toward satisfaction of a judgment against a licensed broker or salesperson or a person holding a prepaid rental listing service license, the license of the broker or salesperson or prepaid rental listing service licensee shall be automatically suspended upon the date of payment from the Consumer Recovery Account. No broker or salesperson or prepaid rental listing service licensee shall be granted reinstatement until he or she has repaid in full, plus interest at the prevailing legal rate applicable to a judgment rendered in any court of this state, the amount paid from the Consumer Recovery Account on his or her account. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this chapter.

(Amended by Stats. 2013, Ch. 436, Sec. 8. Effective January 1, 2014.)



10476

If, at any time, the money deposited in the Consumer Recovery Account is insufficient to satisfy any duly authorized claim or portion thereof, the commissioner shall, when sufficient money has been deposited in the Consumer Recovery Account, satisfy the unpaid claims or portions thereof, in the order that the claims or portions thereof were originally filed, plus accumulated interest at the rate of 4 percent a year.

(Amended by Stats. 2011, Ch. 712, Sec. 29. Effective January 1, 2012.)



10477

Any sums received by the commissioner pursuant to any provisions of this chapter shall be deposited in the State Treasury and credited to the Consumer Recovery Account.

(Amended by Stats. 2011, Ch. 712, Sec. 30. Effective January 1, 2012.)



10478

It shall be unlawful for any person or the agent of any person to file with the commissioner any notice, statement, or other document required under the provisions of this chapter which is false or untrue or contains any willful, material misstatement of fact. Such conduct shall constitute a public offense punishable by imprisonment in the county jail for a period of not more than one year or a fine of not more than one thousand dollars ($1,000), or both.

(Repealed and added by Stats. 1985, Ch. 690, Sec. 3. Operative January 1, 1987, by Sec. 5 of Ch. 690.)



10479

When, the commissioner has paid from the Consumer Recovery Account any sum to the judgment creditor, the commissioner shall be subrogated to all of the rights of the judgment creditor and the judgment creditor shall assign all of his or her right, title, and interest in the judgment to the commissioner and any amount and interest so recovered by the commissioner on the judgment shall be deposited to the Consumer Recovery Account.

(Amended by Stats. 2011, Ch. 712, Sec. 31. Effective January 1, 2012.)



10480

The failure of an aggrieved person to comply with all of the provisions of this chapter shall constitute a waiver of any rights hereunder.

(Repealed and added by Stats. 1985, Ch. 690, Sec. 3. Operative January 1, 1987, by Sec. 5 of Ch. 690.)



10481

Nothing in this chapter limits the authority of the commissioner to take disciplinary action against any licensee for a violation of the Real Estate Law, or of Chapter 1 (commencing with Section 11000) of Part 2, or of the rules and regulations of the commissioner; nor shall the repayment in full of all obligations to the Consumer Recovery Account by any licensee nullify or modify the effect of any other disciplinary proceeding brought pursuant to the Real Estate Law.

(Amended by Stats. 2011, Ch. 712, Sec. 32. Effective January 1, 2012.)






CHAPTER 7 - Mineral, Oil and Gas Brokerage

ARTICLE 1 - Scope of Regulation

10500

Except as otherwise provided in Section 10131.4 and this chapter, it is unlawful for any person to engage in any of the following acts for another or others for compensation or in expectation of compensation, unless the person is licensed as a mineral, oil, and gas broker or a real estate broker:

(a) To sell or offer for sale, buy or offer to buy, solicit prospective sellers or purchasers, solicit or obtain listings, or negotiate the purchase, sale, or exchange of mineral, oil, or gas property.

(b) To solicit borrowers or lenders for or negotiate loans on mineral, oil, or gas property, or collect payments for lenders in connection with these loans.

(c) To lease or offer to lease or negotiate the sale, purchase, or exchange of leases on mineral, oil, or gas property.

(d) To rent or place for rent, mineral, oil, or gas property or to collect rent or royalties from mineral, oil, or gas property or improvements thereon.

(e) Other than as an officer or employee of the state or federal government, to assist or offer to assist another or others in filing an application for the purchase or lease of, or to locate or enter upon mineral, oil, or gas property owned by the state or federal government.

(Amended by Stats. 1993, Ch. 416, Sec. 15. Effective January 1, 1994.)



10500.5

Except as otherwise provided in Section 10131.45 and in this chapter, it is unlawful for any person to engage in the following businesses as a principal unless the person is licensed as a mineral, oil, and gas broker or a real estate broker:

(a) Except as provided in subdivision (d) of Section 10502, buying or leasing, or taking an option on mineral, oil, or gas property for the purpose of sale, exchange, lease, sublease, or assignment of a lease of the property or any part of the property.

(b) Offering mining claims or any interest therein for sale or assignment.

(Amended by Stats. 1993, Ch. 416, Sec. 16. Effective January 1, 1994.)



10501

(a) The Real Estate Commissioner may file a complaint for any violation of Section 10500 or 10500.5 before any court of competent jurisdiction, and the commissioner and the commissioner’s counsel, deputies or assistants may assist in presenting the law or facts at the trial.

(b) It is the duty of the district attorney of the county in which a violation of Section 10500 or 10500.5 occurs to prosecute the violation.

(c) A natural person convicted of a violation of Section 10500 or 10500.5 shall be punished by a fine of not to exceed five hundred dollars ($500) or by imprisonment in the county jail for a term not to exceed six months, or by both such fine and imprisonment, in the discretion of the court. A corporation convicted of a violation of Section 10500 or 10500.5 shall be punished by a fine of not to exceed five thousand dollars ($5,000).

(Repealed and added by Stats. 1983, Ch. 268, Sec. 4.)



10502

A mineral, oil and gas broker license shall not be required to engage in any of the following activities with respect to a mineral, oil or gas property:

(a) To act as a depository under an oil lease, gas lease or oil and gas lease other than for purpose of sale.

(b) To engage in any transaction subject to an order of a court of competent jurisdiction.

(c) To engage in the business of drilling for or producing oil or gas or mining for or producing minerals.

(d) To negotiate leases or agreements between an owner of mineral, oil or gas lands, leases or mineral rights on the one hand, and a person organized for or engaging in oil or gas or mineral or metal production on the other, or to enter into leases or agreements with an owner of mineral, oil, or gas lands, leases, or mineral rights on behalf of a disclosed or undisclosed person organized for or engaging in oil or gas or mineral or metal production.

(e) To deal with mineral rights or land, other than oil or gas rights or land, as the owner of the rights or land.

(Added by Stats. 1983, Ch. 268, Sec. 6.)



10503

Mineral, oil or gas property refers to land used for, intended to be used for, or concerning which representations are made with respect to, the mining of minerals or the extraction of oil or gas therefrom.

(Added by Stats. 1943, Ch. 749.)



10508

No person engaged in the business or acting in the capacity of a mineral, oil and gas broker within this state shall bring or maintain any action in the courts of this state for the collection of compensation for the performance of any of the acts mentioned in this article without alleging and proving that he was a duly licensed mineral, oil and gas broker at the time the alleged cause of action arose.

(Amended by Stats. 1967, Ch. 747.)



10509

(a) It is unlawful for a mineral, oil, and gas broker or a real estate broker to employ or compensate, directly or indirectly, any person who is not a mineral, oil, and gas broker or a licensed real estate salesperson in the employ of the real estate broker for performing any acts for which a mineral, oil, and gas broker license is required.

(b) It is a misdemeanor, punishable by a fine of not exceeding one hundred dollars ($100) for each offense, for any person, whether obligor, escrow holder or otherwise, to pay or deliver compensation to a person for performing any acts for which a mineral, oil, and gas broker license is required unless that person is known by the payer to be or has presented evidence to the payer that he or she was a licensed mineral, oil, and gas broker at the time the compensation was earned.

(Amended by Stats. 1996, Ch. 587, Sec. 11. Effective January 1, 1997.)



10512

Every officer, agent or employee of any company, and every other person who knowingly authorizes, directs or aids in the publication, advertisement, distribution or circularization of any false statement or representation concerning any mineral, oil or gas property, or, if the mineral, oil or gas property is owned by the state or federal government, which such person offers to assist another or others to file an application for the purchase or lease of, or to locate or enter upon, and every person who, with knowledge that any advertisement, pamphlet, prospectus or letter concerning any mineral, oil or gas property or any written statement that is false or fraudulent, issues, circulates, publishes or distributes the same, or causes the same to be issued, circulated, published or distributed, or who in any other respect willfully violates or fails, omits, or neglects to obey, observe or comply with any order, permit, decision, demand or requirement of the commissioner under the provisions of this part relating to mineral, oil and gas brokerage, is guilty of a misdemeanor, and shall be punished by imprisonment in the county jail for a term not to exceed six months, or by a fine of not to exceed one thousand dollars ($1,000), and, if a mineral, oil and gas licensee, he shall be held to trial by the commissioner for a suspension or revocation of his mineral, oil and gas license, as provided in the provisions of this part relating to hearings. It shall be the duty of the district attorney of each county in this state to prosecute all violations of the provisions of this section in respective counties in which the violations occur.

(Amended by Stats. 1983, Ch. 1092, Sec. 43. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



10513

In performing acts within the scope and under the authority of this chapter, mineral, oil and gas brokers are subject to the provisions applicable to real estate brokers contained in Sections 10131.5, 10140.5, 10142, 10143.5, 10144, 10145, and 10148.

(Repealed and added by Stats. 1983, Ch. 268, Sec. 15.)






ARTICLE 2 - Licenses

10515

(a) Mineral, oil, and gas brokers in performing acts within the scope and under the authority of this chapter are subject to the provisions applicable to real estate brokers contained in Sections 10153.6, 10156.2, 10157, 10159, 10159.2, 10159.5, 10161.5, 10161.75, 10162, 10163, and 10165.

(b) Mineral, oil, and gas brokers shall not be subject to any of the provisions of Article 2 (commencing with Section 10150) or Article 2.5 (commencing with Section 10170) of Chapter 3 which impose continuing education requirements as a prerequisite to the renewal of a license.

(Amended by Stats. 1993, Ch. 416, Sec. 19. Effective January 1, 1994.)



10519

(a) The commissioner may issue a restricted mineral, oil, and gas broker license to a person whose mineral, oil, and gas broker license has been revoked as the result of disciplinary action taken by the commissioner.

(b) A restricted mineral, oil, and gas broker license issued by the commissioner may be restricted by term and by the conditions to be observed by the licensee in the performance of acts for which a mineral, oil and gas broker license is required including the posting of a surety bond by the restricted licensee in such form and condition as the commissioner may require.

(Amended by Stats. 1993, Ch. 416, Sec. 21. Effective January 1, 1994.)



10519.1

There is no property right and no right to the renewal of a restricted license issued pursuant to Section 10519.

The commissioner may suspend a restricted license pending the holding of a hearing on charges alleging a basis for disciplinary action against the restricted licensee.

(Added by Stats. 1983, Ch. 268, Sec. 29.)






ARTICLE 4 - Disciplinary Action

10560

Upon grounds provided in this article and the other articles of this chapter, the license of any mineral, oil and gas licensee may be revoked or suspended in accordance with the provisions of this part relating to hearings.

(Added by Stats. 1943, Ch. 749.)



10561

The commissioner may, upon his own motion, and shall, upon the verified complaint in writing of any person, investigate the actions of any person engaged in the business or acting in the capacity of a mineral, oil and gas licensee, within this state, and he may temporarily suspend or permanently revoke a mineral, oil and gas license at any time if the licensee, while a mineral, oil and gas licensee, in performing or attempting to perform any of the acts within the scope of this chapter, has been guilty of any of the following:

(a) Making any substantial misrepresentation.

(b) Making any false promises of a character likely to influence, persuade or induce.

(c) Acting for more than one party in a transaction without the knowledge or consent of all parties thereto.

(d) Commingling with his own money or property the money or property of others which is received and held by him.

(e) Claiming or demanding a fee, compensation or commission under any exclusive agreement authorizing or employing a licensee to sell, buy or exchange mineral, oil or gas property for compensation, or commission where such agreement does not contain a definite, specified date of final and complete termination.

(f) The claiming or taking by a licensee of any secret or undisclosed amount of compensation, commission or profit or the failure of a licensee to reveal to the employer of such licensee the full amount of such licensee’s compensation, commission, or profit under any agreement authorizing or employing such licensee to do any acts for which a license is required under this chapter for compensation or commission prior to or coincident with the signing of an agreement evidencing the meeting of the minds of the contracting parties, regardless of the form of such agreement, whether evidenced by documents in an escrow or by any other or different procedure.

(g) The use by a licensee of any provision allowing the licensee an option to purchase in an agreement authorizing or employing such licensee to sell, buy or exchange mineral, oil or gas property for compensation or commission, except when such licensee prior to or coincident with election to exercise such option to purchase reveals in writing to the employer the full amount of licensee’s profit and obtains the written consent of the employer approving the amount of such profit.

(h) Any other conduct, whether of the same or a different character than specified in this section, which constitutes fraud or dishonest dealing.

(Amended by Stats. 1967, Ch. 747.)



10562

The commissioner may suspend or revoke the license of a mineral, oil, and gas licensee who has done any of the following:

(a) Entered a plea of guilty or nolo contendere to, or been found guilty of, or been convicted of, a felony, or a crime substantially related to the qualifications, functions, or duties of a mineral, oil, and gas licensee, and the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal, irrespective of an order granting probation following that conviction, suspending the imposition of sentence, or of a subsequent order under the provision of Section 1203.4 of the Penal Code allowing the licensee to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation or information.

(b) Knowingly authorized, directed, connived at or aided in the publication, advertisement, distribution, or circulation of a material false statement or representation concerning his or her business or a mineral, oil, or gas property offered for sale.

(c) Willfully disregarded or violated any of the provisions of the Real Estate Law (commencing with Section 10000) or of Chapter 1 (commencing with Section 11000) of Part 2 or of the rules and regulations of the commissioner for the administration and enforcement of the Real Estate Law and Chapter 1 (commencing with Section 11000) of Part 2.

(d) Acted or conducted himself or herself in a manner which would have warranted the denial of his or her application for a mineral, oil, and gas license.

(e) Willfully used the term “realtor” or a trade name or insigne of membership in a real estate organization of which the licensee is not a member.

(f) Demonstrated negligence or incompetence in performing an act for which he or she is required to hold a license.

(g) Has used his or her employment by a governmental agency in a capacity giving access to records, other than public records, in a manner that violates the confidential nature of the records.

(h) Any other conduct, whether of the same or a different character than specified in this section, which constitutes fraud or dishonest dealing.

(Amended by Stats. 2007, Ch. 140, Sec. 2. Effective January 1, 2008.)



10562.5

When a final judgment is obtained in a civil action against any mineral, oil and gas license, upon grounds of fraud, misrepresentation, or deceit with reference to any transaction for which a license is required under this division, the commissioner may, after hearing in accordance with the provisions of this part relating to hearings, suspend or revoke the license of such mineral, oil and gas licensee.

(Amended by Stats. 1953, Ch. 760.)



10564

The commissioner may suspend or revoke the mineral, oil, and gas license of a corporation as to any officer or agent acting under its mineral, oil, and gas license, without revoking the mineral, oil, and gas license of the corporation.

(Amended by Stats. 1993, Ch. 416, Sec. 23. Effective January 1, 1994.)






ARTICLE 5 - Fees

10580

Mineral, oil, and gas brokers are subject to the provisions applicable to real estate brokers contained in Sections 10200, 10207, 10209.5, 10210, 10211, and 10222.

(Amended by Stats. 1993, Ch. 416, Sec. 25. Effective January 1, 1994.)












PART 2 - REGULATION OF TRANSACTIONS

CHAPTER 1 - Subdivided Lands

ARTICLE 1 - General Provisions

11000

(a) “Subdivided lands” and “subdivision” refer to improved or unimproved land or lands, wherever situated within California, divided or proposed to be divided for the purpose of sale or lease or financing, whether immediate or future, into five or more lots or parcels. However, land or lands sold by lots or parcels of not less than 160 acres which are designated by lot or parcel description by government surveys and appear as such on the current assessment roll of the county in which the land or lands are situated shall not be deemed to be “subdivided lands” or “a subdivision” within the meaning of this section, unless the land or lands are divided or proposed to be divided for the purpose of sale for oil and gas purposes, in which case the land or lands shall be deemed to be “subdivided lands” or “a subdivision” within the meaning of this section. This chapter also does not apply to the leasing of apartments, offices, stores, or similar space within an apartment building, industrial building, commercial building, or mobilehome park, as defined under Section 18214 of the Health and Safety Code, except that the offering of leases for a term in excess of five years to tenants within a mobilehome park as a mandatory requirement and prerequisite to tenancy within the mobilehome park shall be subject to the provisions of this chapter. The leasing of apartments in a community apartment project, as defined in Section 11004 in an apartment or similar space within a commercial building or complex, shall be subject to the provisions of this chapter.

(b) Nothing in this section shall in any way modify or affect any of the provisions of Section 66424 of the Government Code.

(c) Subdivisions, as defined in Section 10249.1, which are located entirely outside California shall be exempt from the provisions of this part.

(Amended by Stats. 2004, Ch. 697, Sec. 2. Effective January 1, 2005.)



11000.1

(a) “Subdivided lands” and “subdivision,” as defined by Sections 11000 and 11004.5, also include improved or unimproved land or lands, a lot or lots, or a parcel or parcels, of any size, in which, for the purpose of sale or lease or financing, whether immediate or future, five or more undivided interests are created or are proposed to be created.

(b) This section does not apply to the creation or proposed creation of undivided interests in land if any one of the following conditions exists:

(1) The undivided interests are held or to be held by persons related one to the other by blood or marriage.

(2) The undivided interests are to be purchased and owned solely by persons who present evidence satisfactory to the Real Estate Commissioner that they are knowledgeable and experienced investors who comprehend the nature and extent of the risks involved in the ownership of these interests. The Real Estate Commissioner shall grant an exemption from this part if the undivided interests are to be purchased by no more than 10 persons, each of whom furnishes a signed statement to the commissioner that he or she (A) is fully informed concerning the real property to be acquired and his or her interest in that property including the risks involved in ownership of undivided interests, (B) is purchasing the interest or interests for his or her own account and with no present intention to resell or otherwise dispose of the interest for value, and (C) expressly waives protections afforded to a purchaser by this part.

(3) The undivided interests are created as the result of a foreclosure sale.

(4) The undivided interests are created by a valid order or decree of a court.

(5) The offering and sale of the undivided interests have been expressly qualified by the issuance of a permit from the Commissioner of Corporations pursuant to the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code).

(Amended by Stats. 2004, Ch. 697, Sec. 3. Effective January 1, 2005.)



11000.2

(a) A person who has made an offer to purchase an interest in an undivided-interest subdivision specified in subdivision (a) of, and not exempted by subdivision (b) of, Section 11000.1 shall have the right to rescind any contract resulting from the acceptance of that offer until midnight of the third calendar day following the day on which the prospective purchaser executed the offer to purchase.

(b) The owner of a subdivision subject to this section or his or her agent shall, in accordance with regulations adopted by the Real Estate Commissioner, clearly and conspicuously disclose to all prospective purchasers of undivided interests the right of rescission provided for in subdivision (a), and shall furnish to each offeror a form, as prescribed by regulations of the commissioner, for the exercise of the right of rescission.

(c) Any certificate bearing the signature of the purchaser of an interest in an undivided-interest subdivision subject to this section which contains an adequate description of the interest or interests sold and a statement by the purchaser that he or she has not exercised the right of rescission within the time limit set forth in subdivision (a) shall constitute conclusive evidence that the right of rescission has not been exercised in any matter involving the rights of a third party who has acted in good faith in reliance upon representations in the certificate.

(Added by Stats. 1988, Ch. 434, Sec. 2.)



11001

The Real Estate Commissioner (hereafter referred to in this chapter as the commissioner) may adopt, amend, or repeal such rules and regulations as are reasonably necessary for the enforcement of this chapter. He may issue any order, permit, decision, demand or requirement to effect this purpose. Such rules, regulations, and orders shall be adopted pursuant to the provisions of the Administrative Procedure Act.

(Amended by Stats. 1957, Ch. 1750.)



11003

“Planned development” has the same meaning as specified in Section 4175 or 6562 of the Civil Code.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 4) by Stats. 2013, Ch. 605, Sec. 2. Effective January 1, 2014.)



11003.2

“Stock cooperative” has the same meaning as specified in Section 4190 or 6566 of the Civil Code, except that, as used in this chapter, a “stock cooperative” does not include a limited-equity housing cooperative.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 5) by Stats. 2013, Ch. 605, Sec. 3. Effective January 1, 2014.)



11003.4

(a) A “limited-equity housing cooperative” or a “workforce housing cooperative trust” is a corporation that meets the criteria of Section 11003.2 and that also meets the criteria of Sections 817 and 817.1 of the Civil Code, as applicable. Except as provided in subdivision (b), a limited-equity housing or workforce housing cooperative trust shall be subject to all the requirements of this chapter pertaining to stock cooperatives.

(b) A limited-equity housing cooperative or a workforce housing cooperative trust shall be exempt from the requirements of this chapter if the limited-equity housing cooperative or workforce housing cooperative trust complies with all the following conditions:

(1) The United States Department of Housing and Urban Development, the United States Department of Agriculture, the National Consumers Cooperative Bank, the California Housing Finance Agency, the Public Employees’ Retirement System (PERS), the State Teachers’ Retirement System (STRS), the Department of Housing and Community Development, the Federal Home Loan Bank System or any of its member institutions, a state or federally chartered credit union, a state or federally certified community development financial institution, or the city, county, school district, or redevelopment agency in which the cooperative is located, alone or in any combination with each other, directly finances or subsidizes at least 50 percent of the total construction or development cost or one hundred thousand dollars ($100,000), whichever is less; or the real property to be occupied by the cooperative was sold or leased by the Transportation Agency, other state agency, a city, a county, or a school district for the development of the cooperative and has a regulatory agreement approved by the Department of Housing and Community Development for the term of the permanent financing, notwithstanding the source of the permanent subsidy or financing.

(2) No more than 20 percent of the total development cost of a limited-equity mobilehome park, and no more than 10 percent of the total development cost of other limited-equity housing cooperatives, is provided by purchasers of membership shares.

(3) A regulatory agreement that covers the cooperative for a term of at least as long as the duration of the permanent financing or subsidy, notwithstanding the source of the permanent subsidy or financing, has been duly executed between the recipient of the financing and either (A) one of the federal or state agencies specified in paragraph (1) or (B) a local public agency that is providing financing for the project under a regulatory agreement meeting standards of the Department of Housing and Community Development. The regulatory agreement shall make provision for at least all of the following:

(A) Assurances for completion of the common areas and facilities to be owned or leased by the limited-equity housing cooperative, unless a construction agreement between the same parties contains written assurances for completion.

(B) Governing instruments for the organization and operation of the housing cooperative by the members.

(C) The ongoing fiscal management of the project by the cooperative, including an adequate budget, reserves, and provisions for maintenance and management.

(D) Distribution of a membership information report to any prospective purchaser of a membership share, prior to purchase of that share. The membership information report shall contain full disclosure of the financial obligations and responsibilities of cooperative membership, the resale of shares, the financing of the cooperative including any arrangements made with any partners, membership share accounts, occupancy restrictions, management arrangements, and any other information pertinent to the benefits, risks, and obligations of cooperative ownership.

(4) Each party that executes the regulatory agreement shall satisfy itself that the bylaws, articles of incorporation, occupancy agreement, subscription agreement, any lease of the regulated premises, any arrangement with partners, and arrangement for membership share accounts provide adequate protection of the rights of cooperative members.

(5) Each provider of financing or subsidies shall receive from the attorney for the recipient of the financing or subsidy a legal opinion that the cooperative meets the requirements of Section 817 of the Civil Code and the exemption provided by this section.

(c) Any limited-equity cooperative, or workforce housing cooperative trust that meets the requirements for exemption pursuant to subdivision (b) may elect to be subject to all provisions of this chapter.

(d) The developer of the cooperative shall notify the Bureau of Real Estate, on a form provided by the bureau, that an exemption is claimed under this section. The Bureau of Real Estate shall retain this form for at least four years for statistical purposes.

(Amended by Stats. 2014, Ch. 661, Sec. 1. Effective January 1, 2015.)



11004

“Community apartment project” has the same meaning as specified in Section 4105 of the Civil Code.

(Amended by Stats. 2012, Ch. 181, Sec. 6. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11004.5

In addition to the provisions of Section 11000, the reference in this code to “subdivided lands” and “subdivision” shall include all of the following:

(a) Any planned development, as defined in Section 11003, containing five or more lots.

(b) Any community apartment project, as defined by Section 11004, containing five or more apartments.

(c) Any condominium project containing five or more condominiums, as defined in Section 783 of the Civil Code.

(d) Any stock cooperative as defined in Section 11003.2, including any legal or beneficial interests therein, having or intended to have five or more shareholders.

(e) Any limited-equity housing cooperative, as defined in Section 11003.4.

(f) In addition, the following interests shall be subject to this chapter and the regulations of the commissioner adopted pursuant thereto:

(1) Any accompanying memberships or other rights or privileges created in, or in connection with, any of the forms of development referred to in subdivision (a), (b), (c), (d), or (e) by any deeds, conveyances, leases, subleases, assignments, declarations of restrictions, articles of incorporation, bylaws, or contracts applicable thereto.

(2) Any interests or memberships in any owners’ association as defined in Section 4080 or 6528 of the Civil Code, created in connection with any of the forms of the development referred to in subdivision (a), (b), (c), (d), or (e).

(g) Notwithstanding this section, time-share plans, exchange programs, incidental benefits, and short-term product subject to Chapter 2 (commencing with Section 11210) are not “subdivisions” or “subdivided lands” subject to this chapter.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 7) by Stats. 2013, Ch. 605, Sec. 4. Effective January 1, 2014.)



11007

Every nonresident subdivider shall file with the questionnaire an irrevocable consent that if, in any action commenced against him in this State, personal service of process upon him cannot be made in this State after the exercise of due diligence, a valid service may thereupon be made upon him by delivering the process to the Secretary of State.

Insofar as possible, the provisions of Section 1018 of the Code of Civil Procedure relating to the service of process on the Secretary of State are applicable to this section.

(Added by Stats. 1963, Ch. 927.)



11008

No provision of this part which makes a violation of this part a crime shall be construed to preclude application of any other criminal provision of the law of this state to an act or omission which constitutes a violation of this part.

(Added by Stats. 1985, Ch. 57, Sec. 2.)






ARTICLE 2 - Investigation, Regulation and Report

11010

(a) Except as otherwise provided pursuant to subdivision (c) or elsewhere in this chapter, any person who intends to offer subdivided lands within this state for sale or lease shall file with the Bureau of Real Estate an application for a public report consisting of a notice of intention and a completed questionnaire on a form prepared by the bureau.

(b) The notice of intention shall contain the following information about the subdivided lands and the proposed offering:

(1) The name and address of the owner.

(2) The name and address of the subdivider.

(3) The legal description and area of lands.

(4) A true statement of the condition of the title to the land, particularly including all encumbrances thereon.

(5) A true statement of the terms and conditions on which it is intended to dispose of the land, together with copies of any contracts intended to be used.

(6) A true statement of the provisions, if any, that have been made for public utilities in the proposed subdivision, including water, electricity, gas, telephone, and sewerage facilities. For subdivided lands that were subject to the imposition of a condition pursuant to subdivision (b) of Section 66473.7 of the Government Code, the true statement of the provisions made for water shall be satisfied by submitting a copy of the written verification of the available water supply obtained pursuant to Section 66473.7 of the Government Code.

(7) A true statement of the use or uses for which the proposed subdivision will be offered.

(8) A true statement of the provisions, if any, limiting the use or occupancy of the parcels in the subdivision.

(9) A true statement of the amount of indebtedness that is a lien upon the subdivision or any part thereof, and that was incurred to pay for the construction of any onsite or offsite improvement, or any community or recreational facility.

(10) A true statement or reasonable estimate, if applicable, of the amount of any indebtedness which has been or is proposed to be incurred by an existing or proposed special district, entity, taxing area, assessment district, or community facilities district within the boundaries of which, the subdivision, or any part thereof, is located, and that is to pay for the construction or installation of any improvement or to furnish community or recreational facilities to that subdivision, and which amounts are to be obtained by ad valorem tax or assessment, or by a special assessment or tax upon the subdivision, or any part thereof.

(11) A notice pursuant to Section 1102.6c of the Civil Code.

(12) (A) As to each school district serving the subdivision, a statement from the appropriate district that indicates the location of each high school, junior high school, and elementary school serving the subdivision, or documentation that a statement to that effect has been requested from the appropriate school district.

(B) In the event that, as of the date the notice of intention and application for issuance of a public report are otherwise deemed to be qualitatively and substantially complete pursuant to Section 11010.2, the statement described in subparagraph (A) has not been provided by any school district serving the subdivision, the person who filed the notice of intention and application for issuance of a public report shall immediately provide the bureau with the name, address, and telephone number of that district.

(13) (A) The location of all existing airports, and of all proposed airports shown on the general plan of any city or county, located within two statute miles of the subdivision. If the property is located within an airport influence area, the following statement shall be included in the notice of intention:

NOTICE OF AIRPORT IN VICINITY

This property is presently located in the vicinity of an airport, within what is known as an airport influence area. For that reason, the property may be subject to some of the annoyances or inconveniences associated with proximity to airport operations (for example: noise, vibration, or odors). Individual sensitivities to those annoyances, if any, are associated with the property before you complete your purchase and determine whether they are acceptable to you.

(B) For purposes of this section, an “airport influence area,” also known as an “airport referral area,” is the area in which current or future airport-related noise, overflight, safety, or airspace protection factors may significantly affect land uses or necessitate restrictions on those uses as determined by an airport land use commission.

(14) A true statement, if applicable, referencing any soils or geologic report or soils and geologic reports that have been prepared specifically for the subdivision.

(15) A true statement of whether or not fill is used, or is proposed to be used, in the subdivision and a statement giving the name and the location of the public agency where information concerning soil conditions in the subdivision is available.

(16) On or after July 1, 2005, as to property located within the jurisdiction of the San Francisco Bay Conservation and Development Commission, a statement that the property is so located and the following notice:
NOTICE OF SAN FRANCISCO BAY CONSERVATION AND DEVELOPMENT COMMISSION JURISDICTION

This property is located within the jurisdiction of the San Francisco Bay Conservation and Development Commission. Use and development of property within the commission’s jurisdiction may be subject to special regulations, restrictions, and permit requirements. You may wish to investigate and determine whether they are acceptable to you and your intended use of the property before you complete your transaction.

(17) If the property is presently located within one mile of a parcel of real property designated as “Prime Farmland,” “Farmland of Statewide Importance,” “Unique Farmland,” “Farmland of Local Importance,” or “Grazing Land” on the most current “Important Farmland Map” issued by the California Department of Conservation, Division of Land Resource Protection, utilizing solely the county-level GIS map data, if any, available on the Farmland Mapping and Monitoring Program Website. If the residential property is within one mile of a designated farmland area, the report shall contain the following notice:

NOTICE OF RIGHT TO FARM

This property is located within one mile of a farm or ranch land designated on the current county-level GIS “Important Farmland Map,” issued by the California Department of Conservation, Division of Land Resource Protection. Accordingly, the property may be subject to inconveniences or discomforts resulting from agricultural operations that are a normal and necessary aspect of living in a community with a strong rural character and a healthy agricultural sector. Customary agricultural practices in farm operations may include, but are not limited to, noise, odors, dust, light, insects, the operation of pumps and machinery, the storage and disposal of manure, bee pollination, and the ground or aerial application of fertilizers, pesticides, and herbicides. These agricultural practices may occur at any time during the 24-hour day. Individual sensitivities to those practices can vary from person to person. You may wish to consider the impacts of such agricultural practices before you complete your purchase. Please be advised that you may be barred from obtaining legal remedies against agricultural practices conducted in a manner consistent with proper and accepted customs and standards pursuant to Section 3482.5 of the Civil Code or any pertinent local ordinance.

(18) Any other information that the owner, his or her agent, or the subdivider may desire to present.

(c) The commissioner may, by regulation, or on the basis of the particular circumstances of a proposed offering, waive the requirement of the submission of a completed questionnaire if the commissioner determines that prospective purchasers or lessees of the subdivision interests to be offered will be adequately protected through the issuance of a public report based solely upon information contained in the notice of intention.

(Amended by Stats. 2013, Ch. 352, Sec. 35. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11010.05

A person who proposes to create a senior citizen housing development, as defined in Section 51.3 or 51.11 of the Civil Code, shall include in the application for a public report a complete statement of the restrictions on occupancy that are to be applicable in the development. Any public report issued for a senior housing development shall also include a complete statement of the restrictions on occupancy to be applicable in the development. This section shall become operative on July 1, 2001, and shall apply to all applications for a public report for a senior housing development submitted to the department on or after July 1, 2001.

(Amended by Stats. 2000, Ch. 1004, Sec. 1. Effective January 1, 2001. Amended version operative July 1, 2001, pursuant to earlier operation of the last sentence.)



11010.1

Prior to the issuance of promissory notes secured by individual lots in an unrecorded subdivision, the owner, his agent or subdivider shall notify the commissioner in writing of his intention to issue such notes.

The notice of intention shall contain the following information:

(a) The name and address of the owner.

(b) The name and address of the subdivider.

(c) The legal description and area of lands.

(d) A true statement of the condition of the title to the land, particularly including all encumbrances thereon.

(e) A true statement of the terms and conditions on which it is intended to issue the promissory notes.

(f) A true statement of the provisions, if any, that have been made for public utilities in the proposed subdivision, including water, electricity, gas and telephone facilities.

(g) Such other information as the owner, his agent or subdivider, may desire to present.

(Added by Stats. 1961, Ch. 886.)



11010.2

(a) As used in this section:

(1) “Quantitative” means the number and type of documents required to make the filing substantially complete, as defined in the regulations of the commissioner, without regard to the content of those requirements.

(2) “Qualitatively complete” means that all deficiencies and substantive inadequacies contained in the documents that were required to make the filing substantially complete have been corrected.

(3) “Substantially complete” means that a notice and application contain all requirements as set forth in the regulations of the commissioner.

(b) Upon receipt of a notice of intention pursuant to Section 11010 and an application for issuance of a public report, the commissioner shall review the notice and application to determine if the notice and application are substantially complete, with respect to quantitative requirements. The commissioner shall notify the applicant in writing of that determination within 10 days of receipt of the notice and application.

(1) If the notice and application are not substantially complete with respect to the quantitative requirements pursuant to this subdivision, the notification shall specify the information needed to make the notice and application substantially complete. Upon receipt of any resubmittal of a notice and application, the commissioner shall notify the applicant in writing of that determination within 10 days of receipt of the notice and application.

(2) If the commissioner determines that the notice and application are substantially complete with respect to the quantitative requirements pursuant to this subdivision, the commissioner shall provide the applicant with a list of all deficiencies and substantive inadequacies necessary for the notice and application to be qualitatively complete, within 60 days of that determination, in the case of subdivisions specified in Section 11000.1 or 11004.5, and within 20 days of that determination, in the case of other subdivisions.

(c) Upon receipt of all documents, materials, writings, and other information submitted in response to the list in paragraph (2) of subdivision (b), the commissioner shall notify the applicant whether the notice and application are qualitatively complete within 30 days, in the case of subdivisions specified in Section 11000.1 or 11004.5, and within 20 days of receipt, in the case of other subdivisions. If the application and notice are not qualitatively complete, the notification shall include a list of any remaining deficiencies and substantive inadequacies. Upon receipt of any resubmittal of documents, materials, writings, and other information in response to a list of any remaining deficiencies and substantive inadequacies, the commissioner shall provide notification within the time limits specified in this subdivision.

(d) The commissioner shall issue a public report within 15 days, in the case of a subdivision specified in Section 11000.1 or 11004.5, or 10 days, in the case of other subdivisions, after the notice and application are determined to be qualitatively and substantially complete, and submittal of recorded or filed instruments and evidence of financial arrangements required by the commissioner.

(e) Upon receipt of an application for approval of a declaration as provided in Section 11010.10, the commissioner shall notify the applicant of any deficiency or inadequacy in the declaration within 60 days of its receipt. The commissioner shall notify the applicant of any deficiency or inadequacy in a declaration that has been revised following the first notice of deficiency or inadequacy within 30 days of its receipt.

(f) The commissioner shall adopt regulations, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, that define “substantially complete” and that list all the requirements necessary for a notice of intention and application to be considered “substantially complete.”

(g) The commissioner may adopt emergency regulations, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, to increase, as set forth below, those time periods specified in subdivisions (b), (c), and (d), upon a showing that the number of notices of intention and applications for a subdivision public report filed with the department for any immediately preceding six-month period has increased by more than 15 percent over the monthly average number of notices and applications filed for the base period commencing July 1, 1983, and ending June 30, 1986:

(1) The time for issuing the notice provided in subdivision (b) shall increase to 15 days.

(2) The time for providing the listing required by paragraph (2) of subdivision (b) shall increase to 90 days, in the case of subdivisions specified in Sections 11000.1 and 11004.5, and to 30 days, in the case of other subdivisions.

(3) The time period provided in subdivision (c) for responding to receipt of documents intended to correct deficiencies shall be 30 days without regard to the type of subdivision being processed.

(4) The time periods provided in subdivision (d) within which the commissioner is required to issue a public report in the case of subdivisions specified in Sections 11000.1 and 11004.5, shall increase to 30 days and in the case of other subdivisions shall increase to 15 days.

This section does not apply to filings made exclusively under Section 11010.1. Nothing in this section requires the commissioner to issue a public report where grounds for denial exist, provided that issuance of a public report shall not be denied for inadequate information if the cause thereof is the commissioner’s failure to comply with this section.

Notwithstanding other provisions of this section, the commissioner shall not be required to issue a public report if grounds for denial exist under Section 11018 or 11018.5. However, the commissioner may not base the denial of a public report on the lack of adequate information if the commissioner has not acted within the time periods prescribed in this section.

(Amended by Stats. 2000, Ch. 279, Sec. 1. Effective January 1, 2001.)



11010.3

(a) This chapter shall not apply to the proposed sale or lease of lots or other interests in a subdivision that is limited to industrial or commercial uses by law or by a declaration of covenants, conditions, and restrictions that has been recorded in the official records of the county or counties in which the subdivision is located.

(b) For the purposes of this section, “commercial use” includes, but is not limited to, the operation of a business that provides facilities for the overnight stay of its customers, employees, or agents.

(Amended by Stats. 2013, Ch. 605, Sec. 5. Effective January 1, 2014.)



11010.35

(a) The provisions of this chapter shall not apply to the proposed sale or lease of five or more lots, parcels, or other interests in a subdivision or the sale of one or more lots or parcels in a subdivision where the lot or lots or parcel or parcels are intended to be further subdivided into five or more lots, parcels, or other subdivision interests as defined in Sections 11000, 11000.1, and 11004.5, to any person who acquires the lots, parcels, or other subdivision interests for the purpose of engaging in the business of constructing residential, commercial, or industrial buildings, or for the purpose of resale or lease of the lots, parcels, or other subdivision interests to persons engaged in this business, provided that the purchase or lease agreement or a separate disclosure document includes a statement or provision that the purchaser or lessee is required to comply with the applicable provisions of this chapter prior to offering for sale or lease any lot, parcel, or other subdivision interest acquired pursuant to the exemption granted by this subdivision.

(b) The exemption provided by subdivision (a) does not apply to a proposed sale or lease of lots, parcels, or other subdivision interests that is done for the purpose of evading any other provision of this chapter.

(c) The provisions of subdivision (a) are intended to clarify the application of this chapter to the commercial sale or lease of residential subdivision interests and should not be interpreted to impose requirements on transactions entered into prior to the date on which this section became operative.

(Added by Stats. 2000, Ch. 279, Sec. 4. Effective January 1, 2001.)



11010.4

The notice of intention specified in Section 11010 is not required for a proposed offering of subdivided land that satisfies all of the following criteria:

(a) The owner, subdivider, or agent has complied with Sections 11013.1, 11013.2, and 11013.4, if applicable.

(b) The subdivided land is not a subdivision as defined in Section 11000.1 or 11004.5.

(c) Each lot, parcel or unit of the subdivision is located entirely within the boundaries of a city.

(d) Each lot, parcel, or unit of the subdivision will be sold or offered for sale improved with a completed residential structure and with all other improvements completed that are necessary to occupancy or with financial arrangements determined to be adequate by the city to ensure completion of the improvements. A lot, parcel, or unit shall satisfy the requirement that it be improved with a completed residential structure if it is improved with a completed residential structure at the time it is conveyed by the subdivider.

(Amended by Stats. 2013, Ch. 210, Sec. 1.5. Effective January 1, 2014.)



11010.5

The filing of a second notice of intention to sell and a second report of the commissioner under this article shall not be required when all the following conditions have been met: (a) where there has been a previous subdivision report and the lots are subsequently acquired through any foreclosure action, or by a deed in lieu of foreclosure, by a bank, life insurance company, industrial loan company, credit union, or savings and loan association licensed or operating under the provisions of a state or federal law if the acquired lots, either improved or unimproved, will be sold in conformance with the previously issued subdivision public report; (b) the original public report is given to the first purchasers of the lots in the foreclosed subdivision; and (c) the commissioner is notified of the change of ownership within 30 days of the acquisition of the title to such property.

(Amended by Stats. 1992, Ch. 864, Sec. 1. Effective January 1, 1993.)



11010.6

The provisions of this chapter shall not be applicable to subdivided land which is offered or proposed to be offered for sale, lease, or financing by a state agency, including the University of California, a local agency, or other public agency.

(Amended by Stats. 1982, Ch. 148, Sec. 2. Effective April 5, 1982.)



11010.7

The notice of intention specified in Section 11010 shall not apply to nonbinding expressions of intent to purchase or lease which an owner, agent, or subdivider is required to obtain from the tenants of units which are proposed to be converted to a condominium, community apartment project, or stock cooperative project, by ordinance, or as a condition to the approval of a tentative or parcel map pursuant to Division 2 (commencing with Section 66410) of Title 7 of the Government Code.

(Added by Stats. 1981, Ch. 519, Sec. 1.)



11010.8

(a) The requirement that a notice of intention be filed pursuant to Section 11010 is not applicable to the purchase of a mobilehome park by a nonprofit corporation if all of the following occur:

(1) A majority of the shareholders or members of the nonprofit corporation constitute a majority of the homeowners of the mobilehome park, and a majority of the members of the board of directors of the nonprofit corporation are homeowners of the mobilehome park.

(2) All members of the corporation are residents of the mobilehome park. Members of the nonprofit corporation may enter into leases with the corporation that are greater than five years in length. “Homeowners” or “residents” of the mobilehome park shall include a bona fide secured party who has, pursuant to a security interest in a membership, taken title to the membership by means of foreclosure, repossession, or voluntary repossession, and who is actively attempting to resell the membership to a prospective resident or homeowner of the mobilehome park, in accordance with subdivision (f) of Section 7312 of the Corporations Code.

(3) A permit to issue securities under Section 25113 of the Corporations Code is obtained from the Department of Business Oversight, Division of Corporations. In the case of a nonissuer transaction (as defined by Section 25011 of the Corporations Code) involving the offer to resell or the resale of memberships by a bona fide secured party as described in paragraph (2) of this section, a permit is not required where the transaction is exempt from the qualification requirements of Section 25130 of the Corporations Code pursuant to subdivision (e) of Section 25104 of the Corporations Code. The exemption from qualification pursuant to subdivision (e) of Section 25104 of the Corporations Code available to a bona fide secured party does not eliminate the requirement of this section that the nonprofit corporation shall either file a notice of intention pursuant to Section 11010 or obtain a permit pursuant to Section 25113 of the Corporations Code.

(4) All funds of tenants for the purchase of the mobilehome park are deposited in escrow until the document transferring title of the mobilehome park to the nonprofit corporation is recorded. The escrow also shall include funds of homeowners that shall be available to the homeowners association nonprofit corporation for payment of any and all costs reasonably associated with the processing and conversion of the mobilehome park into condominium interests. Payment of these costs may be made from the funds deposited in escrow prior to the close of escrow upon the direction of the homeowners association nonprofit corporation.

(b) The funds described by paragraph (4) of subdivision (a), or any other funds subsequently received from tenants for purposes other than the purchase of a separate subdivided interest in any portion of the mobilehome park, are not subject to the requirements of Section 11013.1, 11013.2, or 11013.4.

(Amended by Stats. 2013, Ch. 352, Sec. 36. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11010.85

(a) The requirement that a notice of intention be filed pursuant to Section 11010 is not applicable to the purchase of a floating home marina by a nonprofit corporation if all of the following occur:

(1) A majority of the shareholders or members of the nonprofit corporation constitute a majority of the homeowners of the floating home marina, and a majority of the members of the board of directors of the nonprofit corporation are homeowners of the floating home marina.

(2) All members of the corporation are residents of the floating home marina. Members of the nonprofit corporation may enter into leases with the corporation that are greater than five years in length. “Homeowners” or “residents” of the floating home marina shall include a bona fide secured party who has, pursuant to a security interest in a membership, taken title to the membership by means of foreclosure, repossession, or voluntary repossession, and who is actively attempting to resell the membership to a prospective resident or homeowner of the floating home marina, in accordance with subdivision (f) of Section 7312 of the Corporations Code.

(3) A permit to issue securities under Section 25113 of the Corporations Code is obtained from the Department of Business Oversight, Division of Corporations. In the case of a nonissuer transaction (as defined by Section 25011 of the Corporations Code) involving the offer to resell or the resale of memberships by a bona fide secured party as described in paragraph (2) of this section, a permit is not required where the transaction is exempt from the qualification requirements of Section 25130 of the Corporations Code pursuant to subdivision (e) of Section 25104 of the Corporations Code. The exemption from qualification pursuant to subdivision (e) of Section 25104 of the Corporations Code available to a bona fide secured party does not eliminate the requirement of this section that the nonprofit corporation shall either file a notice of intention pursuant to Section 11010 or obtain a permit pursuant to Section 25113 of the Corporations Code.

(4) All funds of tenants for the purchase of the floating home marina are deposited in escrow until the document transferring title of the floating home marina to the nonprofit corporation is recorded. The escrow also shall include funds of homeowners that shall be available to the homeowners association nonprofit corporation for payment of any and all costs reasonably associated with the processing and conversion of the floating home marina into condominium interests. Payment of these costs may be made from the funds deposited in escrow prior to the close of escrow upon the direction of the homeowners association nonprofit corporation.

(b) The funds described by paragraph (4) of subdivision (a), or any other funds subsequently received from tenants for purposes other than the purchase of a separate subdivided interest in any portion of the floating home marina, are not subject to the requirements of Section 11013.1, 11013.2, or 11013.4.

(Added by Stats. 2013, Ch. 432, Sec. 1. Effective January 1, 2014.)



11010.9

(a) Notwithstanding any other provision of law, the subdivider of a mobilehome park or floating home marina that is proposed to be converted to resident ownership, prior to filing a notice of intention pursuant to Section 11010, shall disclose to homeowners and residents of the park or marina, by written notice, the tentative price of the subdivided interest proposed to be sold or leased.

(b) The disclosure notice required by subdivision (a) shall include a statement that the tentative price is not binding, could change between the time of disclosure and the time of governmental approval to commence the actual sale or lease of the subdivided interests in the park or marina, as the result of conditions imposed by the state or local government for approval of the park or marina conversion, increased financing costs, or other factors and, in the absence of bad faith, shall not give rise to a claim for liability against the provider of this information.

(c) The disclosure notice required by subdivision (a) shall not be construed to authorize the subdivider of a mobilehome park or floating home marina that is proposed to be converted to resident ownership to offer to sell or lease, sell or lease, or accept money for the sale or lease of, subdivided interests in the park or marina, or to engage in any other activities that are otherwise prohibited, with regard to subdividing the park or marina into ownership interests, prior to the issuance of a public report pursuant to this chapter.

(Amended by Stats. 2013, Ch. 432, Sec. 2. Effective January 1, 2014.)



11010.10

A person who plans to offer for sale or lease lots or other interests in a subdivision which sale or lease (a) is not subject to the provisions of this chapter, (b) does not require the submission of a notice of intention as provided in Section 11010, or (c) is subject to this chapter and for which the local jurisdiction requires review and approval of the declaration, as defined in Section 4135 of the Civil Code, prior to or concurrently with the recordation of the subdivision map and prior to the approval of the declaration pursuant to a notice of intention for a public report, may submit an application requesting review of the declaration, along with any required supporting documentation, to the commissioner, without the filing of a notice of intention for the subdivision for which the declaration is being prepared. Upon approval, the commissioner shall give notice to the applicant that the declaration shall be approved for a subsequent notice of intent filing for any public report for the subdivision identified in the application, provided that the subdivision setup is substantially the same as that originally described in the application for review of the declaration.

(Amended by Stats. 2012, Ch. 181, Sec. 8. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11010.11

Notwithstanding any provision in the purchase contract to the contrary, if the subdivision is to be used for residential purposes, the subdivision public report shall disclose that a prospective buyer has the right to negotiate with the seller to permit inspections of the property by the buyer, or the buyer’s designee, under terms mutually agreeable to the prospective buyer and seller.

(Added by Stats. 2001, Ch. 307, Sec. 1. Effective January 1, 2002.)



11011

(a) The commissioner may by regulation prescribe filing fees in connection with applications to the Bureau of Real Estate pursuant to this chapter that are lower than the maximum fees specified in subdivision (b) if the commissioner determines that the lower fees are sufficient to offset the costs and expenses incurred in the administration of this chapter. The commissioner shall hold at least one hearing each calendar year to determine if lower fees than those specified in subdivision (b) should be prescribed.

(b) The filing fee for an application for a public report to be issued under authority of this chapter shall not exceed the following for each subdivision or phase of a subdivision in which interests are to be offered for sale or lease:

(1) A notice of intention without a completed questionnaire: One hundred fifty dollars ($150).

(2) An original public report for subdivision interests described in Section 11004.5: One thousand seven hundred dollars ($1,700) plus ten dollars ($10) for each subdivision interest to be offered.

(3) An original public report for subdivision interests other than those described in Section 11004.5: Six hundred dollars ($600) plus ten dollars ($10) for each subdivision interest to be offered.

(4) A conditional public report for subdivision interests described in Section 11004.5: Five hundred dollars ($500).

(5) A conditional public report for subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500).

(6) A preliminary public report for subdivision interests described in Section 11004.5: Five hundred dollars ($500).

(7) A preliminary public report for subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500).

(8) A renewal public report for subdivision interests described in Section 11004.5: Six hundred dollars ($600).

(9) A renewal public report for subdivision interests other than those described in Section 11004.5: Six hundred dollars ($600).

(10) An amended public report for subdivision interests described in Section 11004.5: Five hundred dollars ($500) plus ten dollars ($10) for each subdivision interest to be offered under the amended public report for which a fee has not previously been paid.

(11) An amended public report to offer subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500) plus ten dollars ($10) for each subdivision interest to be offered under the amended public report for which a fee has not previously been paid.

(c) The filing fee to review a declaration as described in Section 11010.10 shall not exceed two hundred dollars ($200).

(d) The actual subdivision fees established by regulation under authority of this section and Section 10249.3 shall not exceed the amount reasonably required by the bureau to administer this part and Article 8 (commencing with Section 10249) of Chapter 3 of Part 1.

(e) All fees collected by the bureau under authority of this chapter shall be deposited into the Real Estate Fund under Chapter 6 (commencing with Section 10450) of Part 1. All fees received by the bureau pursuant to this chapter shall be deemed earned upon receipt. No part of any fee is refundable unless the commissioner determines that it was paid as the result of a mistake or inadvertence.

This section shall remain in effect unless it is superseded pursuant to Section 10226 or subdivision (a) of Section 10226.5, whichever is applicable.

(Amended by Stats. 2013, Ch. 352, Sec. 37. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352. Conditionally inoperative as prescribed in the last paragraph.)



11012

It is unlawful for the owner, his or her agent, or subdivider, of the project, after it is submitted to the Bureau of Real Estate, to materially change the setup of such offering without first notifying the bureau in writing of such intended change. This section only applies to those changes of which the owner, his or her agent, or subdivider has knowledge or constructive knowledge.

(Amended by Stats. 2013, Ch. 352, Sec. 38. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11013

For the purposes of this part, a blanket encumbrance shall be considered to mean a trust deed or mortgage or any other lien or encumbrance, mechanics’ lien or otherwise, securing or evidencing the payment of money and affecting land to be subdivided or affecting more than one lot or parcel of subdivided land, or an agreement affecting more than one such lot or parcel by which the owner or subdivider holds said subdivision under an option, contract to sell, or trust agreement.

(Amended by Stats. 1955, Ch. 1863.)



11013.1

It shall be unlawful, except as provided in Section 11013.2 or 11013.6, for the owner, subdivider, or agent to sell or lease lots or parcels within a subdivision that is subject to a blanket encumbrance unless there exists in the blanket encumbrance or other supplementary agreement a provision, hereinafter referred to as a release clause, which by its terms shall unconditionally provide that the purchaser or lessee of a lot or parcel can obtain legal title or other interest contracted for, free and clear of the blanket encumbrance, upon compliance with the terms and conditions of the purchase or lease.

(Amended by Stats. 2014, Ch. 661, Sec. 2. Effective January 1, 2015.)



11013.2

Should there not exist in the blanket encumbrance or supplementary agreement a release clause as set forth in Section 11013.1, then it shall be unlawful for the owner, subdivider, or agent to sell or lease lots or parcels within such subdivision unless one of the following conditions is complied with:

(a) The entire sum of money paid or advanced by the purchaser or lessee of any such lot or parcel, or such portion thereof as the commissioner shall determine is sufficient to protect the interest of the purchaser or lessee, shall be deposited into an escrow depository acceptable to the commissioner until either (1) a proper release is obtained from such blanket encumbrance; or (2) either the owner, subdivider, or agent or the purchaser or lessee may default under their contract of sale or lease and there is a determination as to the disposition of such moneys; or (3) the owner, subdivider, or agent orders the return of such moneys to such purchaser or lessee.

(b) The title to the subdivision is to be held in trust under an agreement of trust acceptable to the commissioner until a proper release from such blanket encumbrance is obtained.

(c) A bond to the State of California is furnished to the commissioner for the benefit and protection of purchasers or lessees of such lots or parcels, in such amount and subject to such terms as may be approved by the commissioner, which shall provide for the return of the moneys paid or advanced by any purchaser or lessee, for or on account of the purchase or lease of any such lot or parcel if a proper release from such blanket encumbrance is not obtained; provided, however, that if it should be determined that such purchaser or lessee, by reason of default or otherwise, is not entitled to the return of such moneys, or any portion thereof, then such bond shall be exonerated to the extent of the amount of such moneys to which such purchaser or lessee is not entitled.

(d) There is conformance to such other alternative requirement or method which the commissioner may deem acceptable to carry into effect the intent and provisions of this part.

(Amended by Stats. 1980, Ch. 1335, Sec. 3.)



11013.3

Taxes and assessments levied by public authority shall not be considered a blanket encumbrance within the meaning of Section 11013.

(Added by Stats. 1955, Ch. 1863.)



11013.4

If a subdivision is not subject to a blanket encumbrance, as defined in Section 11013, it is unlawful for the owner, subdivider, or agent to sell or lease lots or parcels within a subdivision unless one of the following conditions is complied with:

(a) The entire sum of money paid or advanced by the purchaser or lessee of any lot or parcel, or such portion thereof as the commissioner determines is sufficient to protect the interest of the purchaser or lessee, is deposited into an escrow depository acceptable to the commissioner or into a trust account acceptable to the commissioner to be held in the escrow depository or trust account until the legal title or other interest contracted for, whether title of record or other interest, is delivered to the purchaser or lessee or until (1) either the owner, subdivider, or agent or the purchaser or lessee defaults under the contract of sale or lease and a determination is made as to the disposition of the money; or (2) the owner, subdivider, or agent orders the return of the money to the purchaser or lessee.

(b) A bond to the State of California is furnished to the commissioner for the benefit and protection of purchasers or lessees of the lots or parcels, in such amount and subject to such terms as may be approved by the commissioner, which provides for the return of the money paid or advanced by any purchaser or lessee, for or on account of the purchase or lease of any lot or parcel in the event that the owner, subdivider, or agent does not, within the time specified in the contract to sell or lease, or any extension thereof, deliver the legal title or other interest contracted for, whether title of record or other interest, to the purchaser or lessee for any reason other than an uncured default of the purchaser or lessee.

(c) An association, approved by the commissioner, files with the commissioner a certificate in which it certifies that the owner, subdivider, or agent is a member of the association and that there is on file with the commissioner a bond, of the kind specified in subdivision (b), which has been approved by the commissioner as to amount, terms and coverage, and which is for the benefit and protection of all purchasers and lessees of subdivided lots or parcels to be sold or leased by members of the association (all which the commissioner may, at the commissioner’s option, verify or require to be verified).

(d) Proof, satisfactory to the commissioner, is furnished: (1) that security provided or contemplated to be given pursuant to the provisions of Section 66493 and Chapter 5 (commencing with Section 66499) of Division 2 of Title 7 of the Government Code, has been given in an amount, the commissioner approves, or that the giving of such security is unnecessary; and (2) that a lien and completion bond or bonds, approved by the commissioner as to amount, terms and coverage and including within its scope all onsite construction work to be undertaken on the lots or parcels, has been written and issued by an admitted surety insurer; provided, however, that this subdivision applies only to an owner, subdivider, or agent who proposes to sell or lease the lots or parcels with improvements thereon in the nature of residential structures.

(e) The entire sums of moneys paid or advanced by the purchasers or lessees of the lots or parcels, or such portion of the money as the commissioner determines is sufficient to protect the interest of the purchaser or lessee, is deposited into an escrow depository or other agency, acceptable to the commissioner, to be held, in whole or in part, by the escrow depository or other agency as provided by subdivision (a) or, at the election of the owner, subdivider, or agent, to be disbursed, in whole or in part, for the construction of residential or other structures to be built on the lots or parcels within the subdivision, or such unit or units thereof as the commissioner determines, in such manner and pursuant to such instructions as the commissioner approves; provided, however, that the provisions of this subdivision apply only to an owner, subdivider, or agent who proposes to sell or lease the lots or parcels with improvements thereon in the nature of residential structures.

(f) There is conformance to such other alternative requirement or method the commissioner deems acceptable to carry into effect the intent and provisions of this part.

(Amended by Stats. 1982, Ch. 517, Sec. 49.)



11013.5

The public report of the commissioner, when issued, shall indicate the method or procedure selected by the owner or subdivider to comply with the provisions of Sections 11013.1, 11013.2 or 11013.4.

(Added by Stats. 1955, Ch. 1863.)



11013.6

Notwithstanding Sections 11013.1 and 11013.2, an individual interest in a stock cooperative, as defined in Section 4190 of the Civil Code, or a limited equity housing cooperative, as defined in Section 817 of the Civil Code, may be sold or leased subject to a blanket encumbrance if all of the following conditions are met:

(a) The notice required pursuant to Section 1133 of the Civil Code is provided to each prospective purchaser and lessee of the interest and is included in every purchase and lease contract.

(b) The property subject to the sale or lease has obtained a public report from the Bureau of Real Estate that accounts for the blanket encumbrance.

(c) The governing documents for the association require the association to create and maintain during the term of the blanket encumbrance all of the following:

(1) Prior to the sale of any individual interests in the stock cooperative or limited-equity housing cooperative, a financing reserve amount equal to at least two months of the amount of the debt service payments due on the blanket encumbrance.

(2) Within one year of the sale of at least 25 percent of the individual interests in the stock cooperative or limited-equity housing cooperative, a financing reserve amount equal to at least three months of the amount of the debt service payments due on the blanket encumbrance.

(3) Within one year of the sale of at least 50 percent of the individual interests in the stock cooperative or limited-equity housing cooperative, a financing reserve amount equal to at least five months of the amount of the debt service payments due on the blanket encumbrance.

(4) Within one year of the sale of at least 75 percent of the individual interests in the stock cooperative or limited-equity housing cooperative, a financing reserve amount equal to at least eight months of the amount of the debt service payments due on the blanket encumbrance.

(Added by Stats. 2014, Ch. 661, Sec. 3. Effective January 1, 2015.)



11014

The commissioner may investigate any subdivision being offered for sale or lease in this State. For the purposes of such investigations the commissioner may use and rely upon any relevant information or data concerning a subdivision obtained by him from the Federal Housing Administration, the United States Veterans Administration or any other federal agency having comparable duties and functions in relation to subdivisions or property therein.

(Amended by Stats. 1957, Ch. 1782.)



11018

The Real Estate Commissioner shall make an examination of any subdivision, and shall, unless there are grounds for denial, issue to the subdivider a public report authorizing the sale or lease in this state of the lots or parcels within the subdivision. The report shall contain the data obtained in accordance with Section 11010 and which the commissioner determines are necessary to implement the purposes of this article. The commissioner may publish the report.

The grounds for denial are:

(a) Failure to comply with any of the provisions in this chapter or the regulations of the commissioner pertaining thereto.

(b) The sale or lease would constitute misrepresentation to or deceit or fraud of the purchasers or lessees.

(c) Inability to deliver title or other interest contracted for.

(d) Inability to demonstrate that adequate financial arrangements have been made for all offsite improvements included in the offering.

(e) Inability to demonstrate that adequate financial arrangements have been made for any community, recreational or other facilities included in the offering.

(f) Failure to make a showing that the parcels can be used for the purpose for which they are offered; and in the case of a subdivision being offered for residential purposes failure to make a showing that vehicular access and a source of potable domestic water either is available or will be available.

(g) Failure to provide in the contract or other writing the use or uses for which the parcels are offered, together with any covenants or conditions relative thereto.

(h) Agreements or bylaws to provide for management or other services pertaining to common facilities in the offering, which fail to comply with the regulations of the commissioner.

(i) Failure to demonstrate that adequate financial arrangements have been made for any guaranty or warranty included in the offering.

(Amended by Stats. 1971, Ch. 1686.)



11018.1

(a) A copy of the public report of the commissioner, when issued, shall be given to the prospective purchaser by the owner, subdivider, or agent prior to the execution of a binding contract or agreement for the sale or lease of any lot or parcel in a subdivision. The requirement of this section extends to lots or parcels offered by the subdivider after repossession. A receipt shall be taken from the prospective purchaser in a form and manner as set forth in regulations of the Real Estate Commissioner.

(b) A copy of the public report shall be given by the owner, subdivider, or agent at any time, upon oral or written request, to any member of the public. A copy of the public report and a statement advising that a copy of the public report may be obtained from the owner, subdivider or agent at any time, upon oral or written request, shall be posted in a conspicuous place at any office where sales or leases or offers to sell or lease lots within the subdivision are regularly made.

(c) At the same time that a public report is required to be given by the owner, subdivider, or agent pursuant to subdivision (a) with respect to a common interest development, as defined, in Section 4100 of the Civil Code, the owner, subdivider, or agent shall give the prospective purchaser a copy of the following statement:

“Common Interest Development General Information

The project described in the attached Subdivision Public Report is known as a common-interest development. Read the public report carefully for more information about the type of development. The development includes common areas and facilities which will be owned or operated by an owners’ association. Purchase of a lot or unit automatically entitles and obligates you as a member of the association and, in most cases, includes a beneficial interest in the areas and facilities. Since membership in the association is mandatory, you should be aware of the following information before you purchase:

Your ownership in this development and your rights and remedies as a member of its association will be controlled by governing instruments which generally include a Declaration of Restrictions (also known as CC&Rs), Articles of Incorporation (or association), and bylaws. The provisions of these documents are intended to be, and in most cases are, enforceable in a court of law. Study these documents carefully before entering into a contract to purchase a subdivision interest.

In order to provide funds for operation and maintenance of the common facilities, the association will levy assessments against your lot or unit. If you are delinquent in the payment of assessments, the association may enforce payment through court proceedings or your lot or unit may be liened and sold through the exercise of a power of sale. The anticipated income and expenses of the association, including the amount that you may expect to pay through assessments, are outlined in the proposed budget. Ask to see a copy of the budget if the subdivider has not already made it available for your examination.

A homeowner association provides a vehicle for the ownership and use of recreational and other common facilities which were designed to attract you to buy in this development. The association also provides a means to accomplish architectural control and to provide a base for homeowner interaction on a variety of issues. The purchaser of an interest in a common-interest development should contemplate active participation in the affairs of the association. He or she should be willing to serve on the board of directors or on committees created by the board. In short, “they” in a common interest development is “you.” Unless you serve as a member of the governing board or on a committee appointed by the board, your control of the operation of the common areas and facilities is limited to your vote as a member of the association. There are actions that can be taken by the governing body without a vote of the members of the association which can have a significant impact upon the quality of life for association members.

Until there is a sufficient number of purchasers of lots or units in a common interest development to elect a majority of the governing body, it is likely that the subdivider will effectively control the affairs of the association. It is frequently necessary and equitable that the subdivider do so during the early stages of development. It is vitally important to the owners of individual subdivision interests that the transition from subdivider to resident-owner control be accomplished in an orderly manner and in a spirit of cooperation.

When contemplating the purchase of a dwelling in a common interest development, you should consider factors beyond the attractiveness of the dwelling units themselves. Study the governing instruments and give careful thought to whether you will be able to exist happily in an atmosphere of cooperative living where the interests of the group must be taken into account as well as the interests of the individual. Remember that managing a common interest development is very much like governing a small community ... the management can serve you well, but you will have to work for its success.”

Failure to provide the statement in accordance with this subdivision shall not be deemed a violation subject to Section 10185.

(Amended by Stats. 2012, Ch. 181, Sec. 9. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11018.2

No person shall sell or lease, or offer for sale or lease in this state any lots or parcels in a subdivision without first obtaining a public report from the Real Estate Commissioner. This section shall not apply to subdivisions for which a notice of intention is not required under the provisions of this chapter.

(Amended by Stats. 1980, Ch. 1336, Sec. 12.)



11018.3

Any subdivider objecting to the denial of a public report may, within 30 days after receipt of the order of denial, file a written request for a hearing. The commissioner shall hold the hearing within 20 days thereafter unless the party requesting the hearing requests a postponement. If the hearing is not held within 20 days after request for a hearing is received plus the period of the postponement or if a proposed decision is not rendered within 45 days after submission and an order adopting or rejecting the proposed decision is not issued within 15 days thereafter, the order of denial shall be rescinded and a public report issued.

(Amended by Stats. 1998, Ch. 11, Sec. 4. Effective January 1, 1999.)



11018.5

With respect to the subdivisions and interests of the type described in Section 11004.5, and in addition to the other grounds for denial of a public report as set forth in this code, the commissioner shall issue a public report if the commissioner finds the following with respect to any such subdivision or interest:

(a) (1) Reasonable arrangements have been made to assure completion of the subdivision and all offsite improvements included in the offering.

(2) If the condominium or community apartment project, stock cooperative or planned development, or premises or facilities within the common area are not completed prior to the issuance of a final subdivision public report on the project, the subdivider shall specify a reasonable date for completion and shall comply with one of the following conditions:

(A) Arranges for lien and completion bond or bonds in an amount and subject to such terms, conditions and coverage as the commissioner may approve to assure completion of the improvements lien free.

(B) All funds from the sale of lots or parcels or such portions thereof as the commissioner shall determine are sufficient to assure construction of the improvement or improvements, shall be impounded in a neutral escrow depository acceptable to the commissioner until the improvements have been completed and all applicable lien periods have expired; provided, however, the commissioner determines the time for the completion is reasonable.

(C) An amount sufficient to cover the costs of construction shall be deposited in a neutral escrow depository acceptable to the commissioner under a written agreement providing for disbursements from that escrow as work is completed.

(D) If the project is a condominium situated on a single parcel as shown on an approved final subdivision map, arrange for (i) lien and completion bond or bonds in an amount sufficient to assure lien-free completion of all common area improvements not located in a residential structure, and (ii) placement of all funds, or such portions thereof as the commissioner shall determine are sufficient, from the sales of condominium interests in a neutral escrow depository acceptable to the commissioner. The funds for purchase or lease of the condominium interest shall remain in the escrow account until the residential structure in which the purchaser’s separate unit is located has been completed, and all lien periods applicable to the purchaser’s separate and undivided interests in the entire project arising out of the work of improvement performed by either the subdivider or any successor in interest to the subdivider have expired or have been insured against in a manner satisfactory to the commissioner.

(E) Such other alternative plan as may be approved by the commissioner.

(b) The deeds, conveyances, leases, subleases, or instruments or assignment to be used are adequate to transfer to the purchasers the legal interests and uses which the owner or subdivider represents the purchasers will receive.

(c) After transfer of title to the first lot, apartment, or condominium in the subdivision to any purchaser, the provisions of the declaration of restrictions, articles of incorporation, bylaws, management contracts (and the provisions of any and all other documents establishing, in whole or in part, the plan for use, enjoyment, maintenance, and preservation of the subdivision) as last submitted to the commissioner prior to issuance of the final public report, shall be binding upon the purchaser and occupant of every other lot, apartment, or condominium in the subdivision, including, except with regard to a limited-equity housing cooperative, purchasers acquiring title by foreclosure, whether judicial or nonjudicial, or by deed in lieu thereof, under any mortgage or deed of trust, whether or not the mortgage or deed of trust was recorded prior to recordation of the covenants, conditions and restrictions applicable to the first lot, apartment, or condominium.

(d) Reasonable arrangements have been made for delivery of control over the subdivision and all offsite land and improvements included in the offering, to the purchasers of lots, apartments, or condominiums in the subdivision.

(e) Reasonable arrangements have been or will be made as to the interest of each of the purchasers of lots, apartments, or condominiums in the subdivision with respect to the management, maintenance, preservation, operation, use, right of resale, and control of their lots, apartments, or condominiums, and such other areas or interests, whether or not within, or pertaining to, areas within the boundaries of the subdivision, as have been or will be made subject to the plan of control proposed by the owner and subdivider, and which are included in the offering.

“Purchaser,” as used in this section, shall include within its meaning a lessee of the legal interests described in Section 11003 of this code.

(Amended by Stats. 2004, Ch. 697, Sec. 8. Effective January 1, 2005.)



11018.6

Any person offering to sell or lease any interest subject to the requirements of subdivision (a) of Section 11018.1 in a subdivision described in Section 11004.5 shall make a copy of each of the following documents available for examination by a prospective purchaser or lessee before the execution of an offer to purchase or lease and shall give a copy thereof to each purchaser or lessee as soon as practicable before transfer of the interest being acquired by the purchaser or lessee:

(a) The declaration of covenants, conditions, and restrictions for the subdivision.

(b) Articles of incorporation or association for the subdivision owners association.

(c) Bylaws for the subdivision owners association.

(d) Any other instrument which establishes or defines the common, mutual, and reciprocal rights, and responsibilities of the owners or lessees of interests in the subdivision as shareholders or members of the subdivision owners association or otherwise.

(e) To the extent available, the current financial information and related statements as specified in Sections 5300 and 5565 of the Civil Code, for subdivisions subject to those provisions.

(f) A statement prepared by the governing body of the association setting forth the outstanding delinquent assessments and related charges levied by the association against the subdivision interests in question under authority of the governing instruments for the subdivision and association.

(Amended by Stats. 2012, Ch. 181, Sec. 11. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11018.7

(a) No amendment or modification of provisions in the declaration of restrictions, bylaws, articles of incorporation or other instruments controlling or otherwise affecting rights to ownership, possession, or use of interests in subdivisions as defined in Sections 11000.1 and 11004.5 which would materially change those rights of an owner, either directly or as a member of an association of owners, is valid without the prior written consent of the Real Estate Commissioner during the period of time when the subdivider or his or her successor in interest holds or directly controls as many as one-fourth of the votes that may be cast to effect that change.

(b) The commissioner shall not grant his or her consent to the submission of the proposed change to a vote of owners or members if he or she finds that the change if effected would create a new condition or circumstance that would form the basis for denial of a public report under Sections 11018 or 11018.5.

An application for consent may be filed by any interested person on a form prescribed by the commissioner. A filing fee to be fixed by regulation, but not to exceed twenty-five dollars ($25), shall accompany each application.

There shall be no official meeting of owners or members nor any written solicitation of them for the purpose of effectuating a change referred to herein except in accordance with a procedure approved by the commissioner after the application for consent has been filed with him or her; provided, however, that the governing body of the owners association may meet and vote on the question of submission of the proposed change to the commissioner.

(Amended by Stats. 1996, Ch. 587, Sec. 14. Effective January 1, 1997.)



11018.12

(a) The commissioner may issue a conditional public report for a subdivision specified in Section 11004.5 if the requirements of subdivision (e) are met, all deficiencies and substantive inadequacies in the documents that are required to make an application for a final public report for the subdivision substantially complete have been corrected, the material elements of the setup of the offering to be made under the authority of the conditional public report have been established, and all requirements for the issuance of a public report set forth in the regulations of the commissioner have been satisfied, except for one or more of the following requirements, as applicable:

(1) A final map has not been recorded.

(2) A condominium plan pursuant to Section 4120 of the Civil Code has not been recorded.

(3) A declaration of covenants, conditions, and restrictions pursuant to Sections 4250 and 4255 of the Civil Code has not been recorded.

(4) A declaration of annexation has not been recorded.

(5) A recorded subordination of existing liens to the declaration of covenants, conditions, and restrictions or declaration of annexation, or escrow instructions to effect recordation prior to the first sale, are lacking.

(6) Filed articles of incorporation are lacking.

(7) A current preliminary report of a licensed title insurance company issued after filing of the final map and recording of the declaration covering all subdivision interests to be included in the public report has not been provided.

(8) Other requirements the commissioner determines are likely to be timely satisfied by the applicant, notwithstanding the fact that the failure to meet these requirements makes the application qualitatively incomplete.

(b) The commissioner may issue a conditional public report for a subdivision not referred to or specified in Section 11000.1 or 11004.5 if the requirements of subdivision (e) are met, all deficiencies and substantive inadequacies in the documents that are required to make an application for a final public report for the subdivision substantially complete have been corrected, the material elements of the setup of the offering to be made under the authority of the conditional public report have been established, and all requirements for issuance of a public report set forth in the regulations of the commissioner have been satisfied, except for one or more of the following requirements, as applicable:

(1) A final map has not been recorded.

(2) A declaration of covenants, conditions, and restrictions has not been recorded.

(3) A current preliminary report of a licensed title insurance company issued after filing of the final map and recording of the declaration covering all subdivision interests to be included in the public report has not been provided.

(4) Other requirements the commissioner determines are likely to be timely satisfied by the applicant, notwithstanding the fact that the failure to meet these requirements makes the application qualitatively incomplete.

(c) A decision by the commissioner to not issue a conditional public report shall be noticed in writing to the applicant within five business days and that notice shall specifically state the reasons why the report is not being issued.

(d) Notwithstanding the provisions of Section 11018.2, a person may sell or lease, or offer for sale or lease, lots or parcels in a subdivision pursuant to a conditional public report if, as a condition of the sale or lease or offer for sale or lease, delivery of legal title or other interest contracted for will not take place until issuance of a public report and provided that the requirements of subdivision (e) are met.

(e) (1) Evidence shall be supplied that all purchase money will be deposited in compliance with subdivision (a) of Section 11013.2 or subdivision (a) of Section 11013.4, and in the case of a subdivision referred to in subdivision (a) of this section, evidence shall be given of compliance with paragraphs (1) and (2) of subdivision (a) of Section 11018.5.

(2) A description of the nature of the transaction shall be supplied.

(3) Provision shall be made for the return of the entire sum of money paid or advanced by the purchaser if a subdivision public report has not been issued during the term of the conditional public report, or as extended, or the purchaser is dissatisfied with the public report because of a change pursuant to Section 11012.

(f) A subdivider, principal, or his or her agent shall provide a prospective purchaser a copy of the conditional public report and a written statement including all of the following:

(1) Specification of the information required for issuance of a public report.

(2) Specification of the information required in the public report that is not available in the conditional public report, along with a statement of the reasons why that information is not available at the time of issuance of the conditional public report.

(3) A statement that no person acting as a principal or agent shall sell or lease, or offer for sale or lease, lots or parcels in a subdivision for which a conditional public report has been issued except as provided in this article.

(4) Specification of the requirements of subdivision (e).

(g) The prospective purchaser shall sign a receipt that he or she has received and has read the conditional public report and the written statement provided pursuant to subdivision (f).

(h) The term of a conditional public report shall not exceed six months, and may be renewed for one additional term of six months if the commissioner determines that the requirements for issuance of a public report are likely to be satisfied during the renewal term.

(i) The term of a conditional public report for attached residential condominium units, as defined pursuant to Section 783 of the Civil Code, consisting of 25 units or more as specified on the approved tentative tract map, shall not exceed 30 months and may be renewed for one additional term of six months if the commissioner determines that the requirements for issuance of a public report are likely to be satisfied during the renewal term.

(Amended by Stats. 2012, Ch. 181, Sec. 10. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11018.13

(a) After written notice to the subdivider, or the subdivider’s representative, the commissioner may abandon any application for a subdivision public report if the data required by Section 11010 has not been furnished within three years from the date a notice of intention is filed for a subdivision public report.

(b) The commissioner shall adopt regulations establishing time periods for notifying the subdivider, or the subdivider’s representative, of the intention to abandon a file, and establishing hardship or justifiable extenuating circumstances the commissioner deems acceptable.

(Added by Stats. 1992, Ch. 881, Sec. 3. Effective January 1, 1993.)



11018.14

The commissioner shall not be a responsible agency for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000), Public Resources Code). Receipt by the commissioner of a copy of an environmental impact report or negative declaration prepared pursuant to the California Environmental Quality Act shall be conclusive evidence of compliance with that act for purposes of issuing a subdivision public report.

(Added by renumbering Section 11018.11 (as added by Stats. 1980, Ch. 1335) by Stats. 1997, Ch. 17, Sec. 10. Effective January 1, 1998.)



11019

(a) Whenever the commissioner determines from available evidence that a person has done any of the following, the commissioner may order the person to desist and refrain from those acts and omissions or from the further sale or lease of interests in the subdivision until the condition has been corrected:

(1) Has violated or caused the violation of any provision of this part or the regulations pertaining thereto.

(2) Has violated or caused a violation of Section 17537, 17537.1, or 17539.1, in advertising or promoting the sale of subdivision interests.

(3) Has failed to fulfill representations or assurances with respect to the subdivision or the subdivision offering upon which the department relied in issuing a subdivision public report.

(4) Has failed to inform the department of material changes that have occurred in the subdivision or subdivision offering which have caused the subdivision public report to be misleading or inaccurate or which would have caused the department to deny a public report if the conditions had existed at the time of issuance.

(b) Upon receipt of such an order, the person or persons to whom the order is directed shall immediately discontinue activities in accordance with the terms of the order.

(c) Any person to whom the order is directed may, within 30 days after service thereof upon him, file with the commissioner a written request for hearing to contest the order. The commissioner shall after receipt of a request for hearing assign the matter to the Office of Administrative Hearings to conduct a hearing for findings of fact and determinations of the issues set forth in the order. If the hearing is not commenced within 15 days after receipt of the request for hearing, or on the date to which continued with the agreement of the person requesting the hearing, or if the decision of the commissioner is not rendered within 30 days after completion of the hearing, the order shall be deemed to be vacated.

(d) Service and proof of service of an order issued by the commissioner pursuant to this section may be made in a manner and upon such persons as prescribed for the service of summons in Article 3 (commencing with Section 415.10), Article 4 (commencing with Section 416.10) and Article 5 (commencing with Section 417.10) of Chapter 4 of Title 5 of Part 2, of the Code of Civil Procedure.

(Amended by Stats. 1985, Ch. 128, Sec. 1.)



11020

(a) It shall be unlawful for any person to make, issue, publish, deliver, or transfer as true and genuine any public report which is forged, altered, false, or counterfeit, knowing it to be forged, altered, false, or counterfeit or to cause to be made or participate in the making, issuance, delivery, transfer, or publication of a public report with knowledge that it is forged, altered, false, or counterfeit.

(b) Any person who violates subdivision (a) is guilty of a public offense punishable by a fine not exceeding ten thousand dollars ($10,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(c) The penalty provided by this section is not an exclusive penalty, and does not affect any other penalty, relief, or remedy provided by law.

(Amended by Stats. 2011, Ch. 15, Sec. 21. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11021

For the purpose of calculating the period of any applicable statute of limitations in any action or proceeding, either civil or criminal involving any violation of this chapter, the cause of action shall be deemed to have accrued not earlier than the time of recording with the county recorder of the county in which the property is situated of any deed, lease or contract of sale conveying property sold or leased in violation of this chapter and which describes a lot or parcel so wrongfully sold or leased.

This section does not prohibit the maintenance of any such action at any time before the recording of such instruments.

(Amended by Stats. 1955, Ch. 1739.)



11022

(a) It is unlawful for an owner, subdivider, agent or employee of a subdivision or other person, with intent directly or indirectly to sell or lease subdivided lands or lots or parcels therein, to authorize, use, direct, or aid in the publication, distribution, or circularization of an advertisement, radio broadcast, or telecast concerning subdivided lands, that contains a statement, pictorial representation, or sketch that is false or misleading.

(b) An owner, subdivider, agent, or employee of an owner or subdivider may, prior to the use, publication, distribution, or circulation of any advertisement concerning subdivided lands, submit the same to the department for approval. The submission shall be accompanied by a fee of not more than seventy-five dollars ($75). The commissioner shall prescribe by regulation the amount of the fee.

If disapproval of the proposed advertisement is not communicated by the department to the owner, subdivider, agent, or employee within 15 calendar days after receipt of the copy of the proposed advertisement, the advertisement shall be deemed approved, but the department shall not be estopped from disapproving a later distribution, circulation, or use of the same or similar advertising.

(c) Nothing in this section shall be construed to hold the publisher or employee of any newspaper, or any job printer, or any broadcaster, or telecaster, or any magazine publisher, or any of the employees thereof, liable for any publication herein referred to unless the publisher, employee, or printer has actual knowledge of the falsity thereof or has an interest either as an owner or agent in the subdivided lands so advertised.

(Amended by Stats. 1994, Ch. 1108, Sec. 11. Effective January 1, 1995.)



11023

Any person who violates Section 11010, 11010.1, 11010.8, 11013.1, 11013.2, 11013.4, 11018.2, 11018.7, 11018.9, 11018.10, 11018.11, 11019, or 11022 is guilty of a public offense punishable by a fine not exceeding ten thousand dollars ($10,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 22. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 2.5 - Land Projects

11010

(a) Except as otherwise provided pursuant to subdivision (c) or elsewhere in this chapter, any person who intends to offer subdivided lands within this state for sale or lease shall file with the Bureau of Real Estate an application for a public report consisting of a notice of intention and a completed questionnaire on a form prepared by the bureau.

(b) The notice of intention shall contain the following information about the subdivided lands and the proposed offering:

(1) The name and address of the owner.

(2) The name and address of the subdivider.

(3) The legal description and area of lands.

(4) A true statement of the condition of the title to the land, particularly including all encumbrances thereon.

(5) A true statement of the terms and conditions on which it is intended to dispose of the land, together with copies of any contracts intended to be used.

(6) A true statement of the provisions, if any, that have been made for public utilities in the proposed subdivision, including water, electricity, gas, telephone, and sewerage facilities. For subdivided lands that were subject to the imposition of a condition pursuant to subdivision (b) of Section 66473.7 of the Government Code, the true statement of the provisions made for water shall be satisfied by submitting a copy of the written verification of the available water supply obtained pursuant to Section 66473.7 of the Government Code.

(7) A true statement of the use or uses for which the proposed subdivision will be offered.

(8) A true statement of the provisions, if any, limiting the use or occupancy of the parcels in the subdivision.

(9) A true statement of the amount of indebtedness that is a lien upon the subdivision or any part thereof, and that was incurred to pay for the construction of any onsite or offsite improvement, or any community or recreational facility.

(10) A true statement or reasonable estimate, if applicable, of the amount of any indebtedness which has been or is proposed to be incurred by an existing or proposed special district, entity, taxing area, assessment district, or community facilities district within the boundaries of which, the subdivision, or any part thereof, is located, and that is to pay for the construction or installation of any improvement or to furnish community or recreational facilities to that subdivision, and which amounts are to be obtained by ad valorem tax or assessment, or by a special assessment or tax upon the subdivision, or any part thereof.

(11) A notice pursuant to Section 1102.6c of the Civil Code.

(12) (A) As to each school district serving the subdivision, a statement from the appropriate district that indicates the location of each high school, junior high school, and elementary school serving the subdivision, or documentation that a statement to that effect has been requested from the appropriate school district.

(B) In the event that, as of the date the notice of intention and application for issuance of a public report are otherwise deemed to be qualitatively and substantially complete pursuant to Section 11010.2, the statement described in subparagraph (A) has not been provided by any school district serving the subdivision, the person who filed the notice of intention and application for issuance of a public report shall immediately provide the bureau with the name, address, and telephone number of that district.

(13) (A) The location of all existing airports, and of all proposed airports shown on the general plan of any city or county, located within two statute miles of the subdivision. If the property is located within an airport influence area, the following statement shall be included in the notice of intention:

NOTICE OF AIRPORT IN VICINITY

This property is presently located in the vicinity of an airport, within what is known as an airport influence area. For that reason, the property may be subject to some of the annoyances or inconveniences associated with proximity to airport operations (for example: noise, vibration, or odors). Individual sensitivities to those annoyances, if any, are associated with the property before you complete your purchase and determine whether they are acceptable to you.

(B) For purposes of this section, an “airport influence area,” also known as an “airport referral area,” is the area in which current or future airport-related noise, overflight, safety, or airspace protection factors may significantly affect land uses or necessitate restrictions on those uses as determined by an airport land use commission.

(14) A true statement, if applicable, referencing any soils or geologic report or soils and geologic reports that have been prepared specifically for the subdivision.

(15) A true statement of whether or not fill is used, or is proposed to be used, in the subdivision and a statement giving the name and the location of the public agency where information concerning soil conditions in the subdivision is available.

(16) On or after July 1, 2005, as to property located within the jurisdiction of the San Francisco Bay Conservation and Development Commission, a statement that the property is so located and the following notice:
NOTICE OF SAN FRANCISCO BAY CONSERVATION AND DEVELOPMENT COMMISSION JURISDICTION

This property is located within the jurisdiction of the San Francisco Bay Conservation and Development Commission. Use and development of property within the commission’s jurisdiction may be subject to special regulations, restrictions, and permit requirements. You may wish to investigate and determine whether they are acceptable to you and your intended use of the property before you complete your transaction.

(17) If the property is presently located within one mile of a parcel of real property designated as “Prime Farmland,” “Farmland of Statewide Importance,” “Unique Farmland,” “Farmland of Local Importance,” or “Grazing Land” on the most current “Important Farmland Map” issued by the California Department of Conservation, Division of Land Resource Protection, utilizing solely the county-level GIS map data, if any, available on the Farmland Mapping and Monitoring Program Website. If the residential property is within one mile of a designated farmland area, the report shall contain the following notice:

NOTICE OF RIGHT TO FARM

This property is located within one mile of a farm or ranch land designated on the current county-level GIS “Important Farmland Map,” issued by the California Department of Conservation, Division of Land Resource Protection. Accordingly, the property may be subject to inconveniences or discomforts resulting from agricultural operations that are a normal and necessary aspect of living in a community with a strong rural character and a healthy agricultural sector. Customary agricultural practices in farm operations may include, but are not limited to, noise, odors, dust, light, insects, the operation of pumps and machinery, the storage and disposal of manure, bee pollination, and the ground or aerial application of fertilizers, pesticides, and herbicides. These agricultural practices may occur at any time during the 24-hour day. Individual sensitivities to those practices can vary from person to person. You may wish to consider the impacts of such agricultural practices before you complete your purchase. Please be advised that you may be barred from obtaining legal remedies against agricultural practices conducted in a manner consistent with proper and accepted customs and standards pursuant to Section 3482.5 of the Civil Code or any pertinent local ordinance.

(18) Any other information that the owner, his or her agent, or the subdivider may desire to present.

(c) The commissioner may, by regulation, or on the basis of the particular circumstances of a proposed offering, waive the requirement of the submission of a completed questionnaire if the commissioner determines that prospective purchasers or lessees of the subdivision interests to be offered will be adequately protected through the issuance of a public report based solely upon information contained in the notice of intention.

(Amended by Stats. 2013, Ch. 352, Sec. 35. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11010.05

A person who proposes to create a senior citizen housing development, as defined in Section 51.3 or 51.11 of the Civil Code, shall include in the application for a public report a complete statement of the restrictions on occupancy that are to be applicable in the development. Any public report issued for a senior housing development shall also include a complete statement of the restrictions on occupancy to be applicable in the development. This section shall become operative on July 1, 2001, and shall apply to all applications for a public report for a senior housing development submitted to the department on or after July 1, 2001.

(Amended by Stats. 2000, Ch. 1004, Sec. 1. Effective January 1, 2001. Amended version operative July 1, 2001, pursuant to earlier operation of the last sentence.)



11010.1

Prior to the issuance of promissory notes secured by individual lots in an unrecorded subdivision, the owner, his agent or subdivider shall notify the commissioner in writing of his intention to issue such notes.

The notice of intention shall contain the following information:

(a) The name and address of the owner.

(b) The name and address of the subdivider.

(c) The legal description and area of lands.

(d) A true statement of the condition of the title to the land, particularly including all encumbrances thereon.

(e) A true statement of the terms and conditions on which it is intended to issue the promissory notes.

(f) A true statement of the provisions, if any, that have been made for public utilities in the proposed subdivision, including water, electricity, gas and telephone facilities.

(g) Such other information as the owner, his agent or subdivider, may desire to present.

(Added by Stats. 1961, Ch. 886.)



11010.2

(a) As used in this section:

(1) “Quantitative” means the number and type of documents required to make the filing substantially complete, as defined in the regulations of the commissioner, without regard to the content of those requirements.

(2) “Qualitatively complete” means that all deficiencies and substantive inadequacies contained in the documents that were required to make the filing substantially complete have been corrected.

(3) “Substantially complete” means that a notice and application contain all requirements as set forth in the regulations of the commissioner.

(b) Upon receipt of a notice of intention pursuant to Section 11010 and an application for issuance of a public report, the commissioner shall review the notice and application to determine if the notice and application are substantially complete, with respect to quantitative requirements. The commissioner shall notify the applicant in writing of that determination within 10 days of receipt of the notice and application.

(1) If the notice and application are not substantially complete with respect to the quantitative requirements pursuant to this subdivision, the notification shall specify the information needed to make the notice and application substantially complete. Upon receipt of any resubmittal of a notice and application, the commissioner shall notify the applicant in writing of that determination within 10 days of receipt of the notice and application.

(2) If the commissioner determines that the notice and application are substantially complete with respect to the quantitative requirements pursuant to this subdivision, the commissioner shall provide the applicant with a list of all deficiencies and substantive inadequacies necessary for the notice and application to be qualitatively complete, within 60 days of that determination, in the case of subdivisions specified in Section 11000.1 or 11004.5, and within 20 days of that determination, in the case of other subdivisions.

(c) Upon receipt of all documents, materials, writings, and other information submitted in response to the list in paragraph (2) of subdivision (b), the commissioner shall notify the applicant whether the notice and application are qualitatively complete within 30 days, in the case of subdivisions specified in Section 11000.1 or 11004.5, and within 20 days of receipt, in the case of other subdivisions. If the application and notice are not qualitatively complete, the notification shall include a list of any remaining deficiencies and substantive inadequacies. Upon receipt of any resubmittal of documents, materials, writings, and other information in response to a list of any remaining deficiencies and substantive inadequacies, the commissioner shall provide notification within the time limits specified in this subdivision.

(d) The commissioner shall issue a public report within 15 days, in the case of a subdivision specified in Section 11000.1 or 11004.5, or 10 days, in the case of other subdivisions, after the notice and application are determined to be qualitatively and substantially complete, and submittal of recorded or filed instruments and evidence of financial arrangements required by the commissioner.

(e) Upon receipt of an application for approval of a declaration as provided in Section 11010.10, the commissioner shall notify the applicant of any deficiency or inadequacy in the declaration within 60 days of its receipt. The commissioner shall notify the applicant of any deficiency or inadequacy in a declaration that has been revised following the first notice of deficiency or inadequacy within 30 days of its receipt.

(f) The commissioner shall adopt regulations, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, that define “substantially complete” and that list all the requirements necessary for a notice of intention and application to be considered “substantially complete.”

(g) The commissioner may adopt emergency regulations, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, to increase, as set forth below, those time periods specified in subdivisions (b), (c), and (d), upon a showing that the number of notices of intention and applications for a subdivision public report filed with the department for any immediately preceding six-month period has increased by more than 15 percent over the monthly average number of notices and applications filed for the base period commencing July 1, 1983, and ending June 30, 1986:

(1) The time for issuing the notice provided in subdivision (b) shall increase to 15 days.

(2) The time for providing the listing required by paragraph (2) of subdivision (b) shall increase to 90 days, in the case of subdivisions specified in Sections 11000.1 and 11004.5, and to 30 days, in the case of other subdivisions.

(3) The time period provided in subdivision (c) for responding to receipt of documents intended to correct deficiencies shall be 30 days without regard to the type of subdivision being processed.

(4) The time periods provided in subdivision (d) within which the commissioner is required to issue a public report in the case of subdivisions specified in Sections 11000.1 and 11004.5, shall increase to 30 days and in the case of other subdivisions shall increase to 15 days.

This section does not apply to filings made exclusively under Section 11010.1. Nothing in this section requires the commissioner to issue a public report where grounds for denial exist, provided that issuance of a public report shall not be denied for inadequate information if the cause thereof is the commissioner’s failure to comply with this section.

Notwithstanding other provisions of this section, the commissioner shall not be required to issue a public report if grounds for denial exist under Section 11018 or 11018.5. However, the commissioner may not base the denial of a public report on the lack of adequate information if the commissioner has not acted within the time periods prescribed in this section.

(Amended by Stats. 2000, Ch. 279, Sec. 1. Effective January 1, 2001.)



11010.3

(a) This chapter shall not apply to the proposed sale or lease of lots or other interests in a subdivision that is limited to industrial or commercial uses by law or by a declaration of covenants, conditions, and restrictions that has been recorded in the official records of the county or counties in which the subdivision is located.

(b) For the purposes of this section, “commercial use” includes, but is not limited to, the operation of a business that provides facilities for the overnight stay of its customers, employees, or agents.

(Amended by Stats. 2013, Ch. 605, Sec. 5. Effective January 1, 2014.)



11010.35

(a) The provisions of this chapter shall not apply to the proposed sale or lease of five or more lots, parcels, or other interests in a subdivision or the sale of one or more lots or parcels in a subdivision where the lot or lots or parcel or parcels are intended to be further subdivided into five or more lots, parcels, or other subdivision interests as defined in Sections 11000, 11000.1, and 11004.5, to any person who acquires the lots, parcels, or other subdivision interests for the purpose of engaging in the business of constructing residential, commercial, or industrial buildings, or for the purpose of resale or lease of the lots, parcels, or other subdivision interests to persons engaged in this business, provided that the purchase or lease agreement or a separate disclosure document includes a statement or provision that the purchaser or lessee is required to comply with the applicable provisions of this chapter prior to offering for sale or lease any lot, parcel, or other subdivision interest acquired pursuant to the exemption granted by this subdivision.

(b) The exemption provided by subdivision (a) does not apply to a proposed sale or lease of lots, parcels, or other subdivision interests that is done for the purpose of evading any other provision of this chapter.

(c) The provisions of subdivision (a) are intended to clarify the application of this chapter to the commercial sale or lease of residential subdivision interests and should not be interpreted to impose requirements on transactions entered into prior to the date on which this section became operative.

(Added by Stats. 2000, Ch. 279, Sec. 4. Effective January 1, 2001.)



11010.4

The notice of intention specified in Section 11010 is not required for a proposed offering of subdivided land that satisfies all of the following criteria:

(a) The owner, subdivider, or agent has complied with Sections 11013.1, 11013.2, and 11013.4, if applicable.

(b) The subdivided land is not a subdivision as defined in Section 11000.1 or 11004.5.

(c) Each lot, parcel or unit of the subdivision is located entirely within the boundaries of a city.

(d) Each lot, parcel, or unit of the subdivision will be sold or offered for sale improved with a completed residential structure and with all other improvements completed that are necessary to occupancy or with financial arrangements determined to be adequate by the city to ensure completion of the improvements. A lot, parcel, or unit shall satisfy the requirement that it be improved with a completed residential structure if it is improved with a completed residential structure at the time it is conveyed by the subdivider.

(Amended by Stats. 2013, Ch. 210, Sec. 1.5. Effective January 1, 2014.)



11010.5

The filing of a second notice of intention to sell and a second report of the commissioner under this article shall not be required when all the following conditions have been met: (a) where there has been a previous subdivision report and the lots are subsequently acquired through any foreclosure action, or by a deed in lieu of foreclosure, by a bank, life insurance company, industrial loan company, credit union, or savings and loan association licensed or operating under the provisions of a state or federal law if the acquired lots, either improved or unimproved, will be sold in conformance with the previously issued subdivision public report; (b) the original public report is given to the first purchasers of the lots in the foreclosed subdivision; and (c) the commissioner is notified of the change of ownership within 30 days of the acquisition of the title to such property.

(Amended by Stats. 1992, Ch. 864, Sec. 1. Effective January 1, 1993.)



11010.6

The provisions of this chapter shall not be applicable to subdivided land which is offered or proposed to be offered for sale, lease, or financing by a state agency, including the University of California, a local agency, or other public agency.

(Amended by Stats. 1982, Ch. 148, Sec. 2. Effective April 5, 1982.)



11010.7

The notice of intention specified in Section 11010 shall not apply to nonbinding expressions of intent to purchase or lease which an owner, agent, or subdivider is required to obtain from the tenants of units which are proposed to be converted to a condominium, community apartment project, or stock cooperative project, by ordinance, or as a condition to the approval of a tentative or parcel map pursuant to Division 2 (commencing with Section 66410) of Title 7 of the Government Code.

(Added by Stats. 1981, Ch. 519, Sec. 1.)



11010.8

(a) The requirement that a notice of intention be filed pursuant to Section 11010 is not applicable to the purchase of a mobilehome park by a nonprofit corporation if all of the following occur:

(1) A majority of the shareholders or members of the nonprofit corporation constitute a majority of the homeowners of the mobilehome park, and a majority of the members of the board of directors of the nonprofit corporation are homeowners of the mobilehome park.

(2) All members of the corporation are residents of the mobilehome park. Members of the nonprofit corporation may enter into leases with the corporation that are greater than five years in length. “Homeowners” or “residents” of the mobilehome park shall include a bona fide secured party who has, pursuant to a security interest in a membership, taken title to the membership by means of foreclosure, repossession, or voluntary repossession, and who is actively attempting to resell the membership to a prospective resident or homeowner of the mobilehome park, in accordance with subdivision (f) of Section 7312 of the Corporations Code.

(3) A permit to issue securities under Section 25113 of the Corporations Code is obtained from the Department of Business Oversight, Division of Corporations. In the case of a nonissuer transaction (as defined by Section 25011 of the Corporations Code) involving the offer to resell or the resale of memberships by a bona fide secured party as described in paragraph (2) of this section, a permit is not required where the transaction is exempt from the qualification requirements of Section 25130 of the Corporations Code pursuant to subdivision (e) of Section 25104 of the Corporations Code. The exemption from qualification pursuant to subdivision (e) of Section 25104 of the Corporations Code available to a bona fide secured party does not eliminate the requirement of this section that the nonprofit corporation shall either file a notice of intention pursuant to Section 11010 or obtain a permit pursuant to Section 25113 of the Corporations Code.

(4) All funds of tenants for the purchase of the mobilehome park are deposited in escrow until the document transferring title of the mobilehome park to the nonprofit corporation is recorded. The escrow also shall include funds of homeowners that shall be available to the homeowners association nonprofit corporation for payment of any and all costs reasonably associated with the processing and conversion of the mobilehome park into condominium interests. Payment of these costs may be made from the funds deposited in escrow prior to the close of escrow upon the direction of the homeowners association nonprofit corporation.

(b) The funds described by paragraph (4) of subdivision (a), or any other funds subsequently received from tenants for purposes other than the purchase of a separate subdivided interest in any portion of the mobilehome park, are not subject to the requirements of Section 11013.1, 11013.2, or 11013.4.

(Amended by Stats. 2013, Ch. 352, Sec. 36. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11010.85

(a) The requirement that a notice of intention be filed pursuant to Section 11010 is not applicable to the purchase of a floating home marina by a nonprofit corporation if all of the following occur:

(1) A majority of the shareholders or members of the nonprofit corporation constitute a majority of the homeowners of the floating home marina, and a majority of the members of the board of directors of the nonprofit corporation are homeowners of the floating home marina.

(2) All members of the corporation are residents of the floating home marina. Members of the nonprofit corporation may enter into leases with the corporation that are greater than five years in length. “Homeowners” or “residents” of the floating home marina shall include a bona fide secured party who has, pursuant to a security interest in a membership, taken title to the membership by means of foreclosure, repossession, or voluntary repossession, and who is actively attempting to resell the membership to a prospective resident or homeowner of the floating home marina, in accordance with subdivision (f) of Section 7312 of the Corporations Code.

(3) A permit to issue securities under Section 25113 of the Corporations Code is obtained from the Department of Business Oversight, Division of Corporations. In the case of a nonissuer transaction (as defined by Section 25011 of the Corporations Code) involving the offer to resell or the resale of memberships by a bona fide secured party as described in paragraph (2) of this section, a permit is not required where the transaction is exempt from the qualification requirements of Section 25130 of the Corporations Code pursuant to subdivision (e) of Section 25104 of the Corporations Code. The exemption from qualification pursuant to subdivision (e) of Section 25104 of the Corporations Code available to a bona fide secured party does not eliminate the requirement of this section that the nonprofit corporation shall either file a notice of intention pursuant to Section 11010 or obtain a permit pursuant to Section 25113 of the Corporations Code.

(4) All funds of tenants for the purchase of the floating home marina are deposited in escrow until the document transferring title of the floating home marina to the nonprofit corporation is recorded. The escrow also shall include funds of homeowners that shall be available to the homeowners association nonprofit corporation for payment of any and all costs reasonably associated with the processing and conversion of the floating home marina into condominium interests. Payment of these costs may be made from the funds deposited in escrow prior to the close of escrow upon the direction of the homeowners association nonprofit corporation.

(b) The funds described by paragraph (4) of subdivision (a), or any other funds subsequently received from tenants for purposes other than the purchase of a separate subdivided interest in any portion of the floating home marina, are not subject to the requirements of Section 11013.1, 11013.2, or 11013.4.

(Added by Stats. 2013, Ch. 432, Sec. 1. Effective January 1, 2014.)



11010.9

(a) Notwithstanding any other provision of law, the subdivider of a mobilehome park or floating home marina that is proposed to be converted to resident ownership, prior to filing a notice of intention pursuant to Section 11010, shall disclose to homeowners and residents of the park or marina, by written notice, the tentative price of the subdivided interest proposed to be sold or leased.

(b) The disclosure notice required by subdivision (a) shall include a statement that the tentative price is not binding, could change between the time of disclosure and the time of governmental approval to commence the actual sale or lease of the subdivided interests in the park or marina, as the result of conditions imposed by the state or local government for approval of the park or marina conversion, increased financing costs, or other factors and, in the absence of bad faith, shall not give rise to a claim for liability against the provider of this information.

(c) The disclosure notice required by subdivision (a) shall not be construed to authorize the subdivider of a mobilehome park or floating home marina that is proposed to be converted to resident ownership to offer to sell or lease, sell or lease, or accept money for the sale or lease of, subdivided interests in the park or marina, or to engage in any other activities that are otherwise prohibited, with regard to subdividing the park or marina into ownership interests, prior to the issuance of a public report pursuant to this chapter.

(Amended by Stats. 2013, Ch. 432, Sec. 2. Effective January 1, 2014.)



11010.10

A person who plans to offer for sale or lease lots or other interests in a subdivision which sale or lease (a) is not subject to the provisions of this chapter, (b) does not require the submission of a notice of intention as provided in Section 11010, or (c) is subject to this chapter and for which the local jurisdiction requires review and approval of the declaration, as defined in Section 4135 of the Civil Code, prior to or concurrently with the recordation of the subdivision map and prior to the approval of the declaration pursuant to a notice of intention for a public report, may submit an application requesting review of the declaration, along with any required supporting documentation, to the commissioner, without the filing of a notice of intention for the subdivision for which the declaration is being prepared. Upon approval, the commissioner shall give notice to the applicant that the declaration shall be approved for a subsequent notice of intent filing for any public report for the subdivision identified in the application, provided that the subdivision setup is substantially the same as that originally described in the application for review of the declaration.

(Amended by Stats. 2012, Ch. 181, Sec. 8. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11010.11

Notwithstanding any provision in the purchase contract to the contrary, if the subdivision is to be used for residential purposes, the subdivision public report shall disclose that a prospective buyer has the right to negotiate with the seller to permit inspections of the property by the buyer, or the buyer’s designee, under terms mutually agreeable to the prospective buyer and seller.

(Added by Stats. 2001, Ch. 307, Sec. 1. Effective January 1, 2002.)



11011

(a) The commissioner may by regulation prescribe filing fees in connection with applications to the Bureau of Real Estate pursuant to this chapter that are lower than the maximum fees specified in subdivision (b) if the commissioner determines that the lower fees are sufficient to offset the costs and expenses incurred in the administration of this chapter. The commissioner shall hold at least one hearing each calendar year to determine if lower fees than those specified in subdivision (b) should be prescribed.

(b) The filing fee for an application for a public report to be issued under authority of this chapter shall not exceed the following for each subdivision or phase of a subdivision in which interests are to be offered for sale or lease:

(1) A notice of intention without a completed questionnaire: One hundred fifty dollars ($150).

(2) An original public report for subdivision interests described in Section 11004.5: One thousand seven hundred dollars ($1,700) plus ten dollars ($10) for each subdivision interest to be offered.

(3) An original public report for subdivision interests other than those described in Section 11004.5: Six hundred dollars ($600) plus ten dollars ($10) for each subdivision interest to be offered.

(4) A conditional public report for subdivision interests described in Section 11004.5: Five hundred dollars ($500).

(5) A conditional public report for subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500).

(6) A preliminary public report for subdivision interests described in Section 11004.5: Five hundred dollars ($500).

(7) A preliminary public report for subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500).

(8) A renewal public report for subdivision interests described in Section 11004.5: Six hundred dollars ($600).

(9) A renewal public report for subdivision interests other than those described in Section 11004.5: Six hundred dollars ($600).

(10) An amended public report for subdivision interests described in Section 11004.5: Five hundred dollars ($500) plus ten dollars ($10) for each subdivision interest to be offered under the amended public report for which a fee has not previously been paid.

(11) An amended public report to offer subdivision interests other than those described in Section 11004.5: Five hundred dollars ($500) plus ten dollars ($10) for each subdivision interest to be offered under the amended public report for which a fee has not previously been paid.

(c) The filing fee to review a declaration as described in Section 11010.10 shall not exceed two hundred dollars ($200).

(d) The actual subdivision fees established by regulation under authority of this section and Section 10249.3 shall not exceed the amount reasonably required by the bureau to administer this part and Article 8 (commencing with Section 10249) of Chapter 3 of Part 1.

(e) All fees collected by the bureau under authority of this chapter shall be deposited into the Real Estate Fund under Chapter 6 (commencing with Section 10450) of Part 1. All fees received by the bureau pursuant to this chapter shall be deemed earned upon receipt. No part of any fee is refundable unless the commissioner determines that it was paid as the result of a mistake or inadvertence.

This section shall remain in effect unless it is superseded pursuant to Section 10226 or subdivision (a) of Section 10226.5, whichever is applicable.

(Amended by Stats. 2013, Ch. 352, Sec. 37. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352. Conditionally inoperative as prescribed in the last paragraph.)



11012

It is unlawful for the owner, his or her agent, or subdivider, of the project, after it is submitted to the Bureau of Real Estate, to materially change the setup of such offering without first notifying the bureau in writing of such intended change. This section only applies to those changes of which the owner, his or her agent, or subdivider has knowledge or constructive knowledge.

(Amended by Stats. 2013, Ch. 352, Sec. 38. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11013

For the purposes of this part, a blanket encumbrance shall be considered to mean a trust deed or mortgage or any other lien or encumbrance, mechanics’ lien or otherwise, securing or evidencing the payment of money and affecting land to be subdivided or affecting more than one lot or parcel of subdivided land, or an agreement affecting more than one such lot or parcel by which the owner or subdivider holds said subdivision under an option, contract to sell, or trust agreement.

(Amended by Stats. 1955, Ch. 1863.)



11013.1

It shall be unlawful, except as provided in Section 11013.2 or 11013.6, for the owner, subdivider, or agent to sell or lease lots or parcels within a subdivision that is subject to a blanket encumbrance unless there exists in the blanket encumbrance or other supplementary agreement a provision, hereinafter referred to as a release clause, which by its terms shall unconditionally provide that the purchaser or lessee of a lot or parcel can obtain legal title or other interest contracted for, free and clear of the blanket encumbrance, upon compliance with the terms and conditions of the purchase or lease.

(Amended by Stats. 2014, Ch. 661, Sec. 2. Effective January 1, 2015.)



11013.2

Should there not exist in the blanket encumbrance or supplementary agreement a release clause as set forth in Section 11013.1, then it shall be unlawful for the owner, subdivider, or agent to sell or lease lots or parcels within such subdivision unless one of the following conditions is complied with:

(a) The entire sum of money paid or advanced by the purchaser or lessee of any such lot or parcel, or such portion thereof as the commissioner shall determine is sufficient to protect the interest of the purchaser or lessee, shall be deposited into an escrow depository acceptable to the commissioner until either (1) a proper release is obtained from such blanket encumbrance; or (2) either the owner, subdivider, or agent or the purchaser or lessee may default under their contract of sale or lease and there is a determination as to the disposition of such moneys; or (3) the owner, subdivider, or agent orders the return of such moneys to such purchaser or lessee.

(b) The title to the subdivision is to be held in trust under an agreement of trust acceptable to the commissioner until a proper release from such blanket encumbrance is obtained.

(c) A bond to the State of California is furnished to the commissioner for the benefit and protection of purchasers or lessees of such lots or parcels, in such amount and subject to such terms as may be approved by the commissioner, which shall provide for the return of the moneys paid or advanced by any purchaser or lessee, for or on account of the purchase or lease of any such lot or parcel if a proper release from such blanket encumbrance is not obtained; provided, however, that if it should be determined that such purchaser or lessee, by reason of default or otherwise, is not entitled to the return of such moneys, or any portion thereof, then such bond shall be exonerated to the extent of the amount of such moneys to which such purchaser or lessee is not entitled.

(d) There is conformance to such other alternative requirement or method which the commissioner may deem acceptable to carry into effect the intent and provisions of this part.

(Amended by Stats. 1980, Ch. 1335, Sec. 3.)



11013.3

Taxes and assessments levied by public authority shall not be considered a blanket encumbrance within the meaning of Section 11013.

(Added by Stats. 1955, Ch. 1863.)



11013.4

If a subdivision is not subject to a blanket encumbrance, as defined in Section 11013, it is unlawful for the owner, subdivider, or agent to sell or lease lots or parcels within a subdivision unless one of the following conditions is complied with:

(a) The entire sum of money paid or advanced by the purchaser or lessee of any lot or parcel, or such portion thereof as the commissioner determines is sufficient to protect the interest of the purchaser or lessee, is deposited into an escrow depository acceptable to the commissioner or into a trust account acceptable to the commissioner to be held in the escrow depository or trust account until the legal title or other interest contracted for, whether title of record or other interest, is delivered to the purchaser or lessee or until (1) either the owner, subdivider, or agent or the purchaser or lessee defaults under the contract of sale or lease and a determination is made as to the disposition of the money; or (2) the owner, subdivider, or agent orders the return of the money to the purchaser or lessee.

(b) A bond to the State of California is furnished to the commissioner for the benefit and protection of purchasers or lessees of the lots or parcels, in such amount and subject to such terms as may be approved by the commissioner, which provides for the return of the money paid or advanced by any purchaser or lessee, for or on account of the purchase or lease of any lot or parcel in the event that the owner, subdivider, or agent does not, within the time specified in the contract to sell or lease, or any extension thereof, deliver the legal title or other interest contracted for, whether title of record or other interest, to the purchaser or lessee for any reason other than an uncured default of the purchaser or lessee.

(c) An association, approved by the commissioner, files with the commissioner a certificate in which it certifies that the owner, subdivider, or agent is a member of the association and that there is on file with the commissioner a bond, of the kind specified in subdivision (b), which has been approved by the commissioner as to amount, terms and coverage, and which is for the benefit and protection of all purchasers and lessees of subdivided lots or parcels to be sold or leased by members of the association (all which the commissioner may, at the commissioner’s option, verify or require to be verified).

(d) Proof, satisfactory to the commissioner, is furnished: (1) that security provided or contemplated to be given pursuant to the provisions of Section 66493 and Chapter 5 (commencing with Section 66499) of Division 2 of Title 7 of the Government Code, has been given in an amount, the commissioner approves, or that the giving of such security is unnecessary; and (2) that a lien and completion bond or bonds, approved by the commissioner as to amount, terms and coverage and including within its scope all onsite construction work to be undertaken on the lots or parcels, has been written and issued by an admitted surety insurer; provided, however, that this subdivision applies only to an owner, subdivider, or agent who proposes to sell or lease the lots or parcels with improvements thereon in the nature of residential structures.

(e) The entire sums of moneys paid or advanced by the purchasers or lessees of the lots or parcels, or such portion of the money as the commissioner determines is sufficient to protect the interest of the purchaser or lessee, is deposited into an escrow depository or other agency, acceptable to the commissioner, to be held, in whole or in part, by the escrow depository or other agency as provided by subdivision (a) or, at the election of the owner, subdivider, or agent, to be disbursed, in whole or in part, for the construction of residential or other structures to be built on the lots or parcels within the subdivision, or such unit or units thereof as the commissioner determines, in such manner and pursuant to such instructions as the commissioner approves; provided, however, that the provisions of this subdivision apply only to an owner, subdivider, or agent who proposes to sell or lease the lots or parcels with improvements thereon in the nature of residential structures.

(f) There is conformance to such other alternative requirement or method the commissioner deems acceptable to carry into effect the intent and provisions of this part.

(Amended by Stats. 1982, Ch. 517, Sec. 49.)



11013.5

The public report of the commissioner, when issued, shall indicate the method or procedure selected by the owner or subdivider to comply with the provisions of Sections 11013.1, 11013.2 or 11013.4.

(Added by Stats. 1955, Ch. 1863.)



11013.6

Notwithstanding Sections 11013.1 and 11013.2, an individual interest in a stock cooperative, as defined in Section 4190 of the Civil Code, or a limited equity housing cooperative, as defined in Section 817 of the Civil Code, may be sold or leased subject to a blanket encumbrance if all of the following conditions are met:

(a) The notice required pursuant to Section 1133 of the Civil Code is provided to each prospective purchaser and lessee of the interest and is included in every purchase and lease contract.

(b) The property subject to the sale or lease has obtained a public report from the Bureau of Real Estate that accounts for the blanket encumbrance.

(c) The governing documents for the association require the association to create and maintain during the term of the blanket encumbrance all of the following:

(1) Prior to the sale of any individual interests in the stock cooperative or limited-equity housing cooperative, a financing reserve amount equal to at least two months of the amount of the debt service payments due on the blanket encumbrance.

(2) Within one year of the sale of at least 25 percent of the individual interests in the stock cooperative or limited-equity housing cooperative, a financing reserve amount equal to at least three months of the amount of the debt service payments due on the blanket encumbrance.

(3) Within one year of the sale of at least 50 percent of the individual interests in the stock cooperative or limited-equity housing cooperative, a financing reserve amount equal to at least five months of the amount of the debt service payments due on the blanket encumbrance.

(4) Within one year of the sale of at least 75 percent of the individual interests in the stock cooperative or limited-equity housing cooperative, a financing reserve amount equal to at least eight months of the amount of the debt service payments due on the blanket encumbrance.

(Added by Stats. 2014, Ch. 661, Sec. 3. Effective January 1, 2015.)



11014

The commissioner may investigate any subdivision being offered for sale or lease in this State. For the purposes of such investigations the commissioner may use and rely upon any relevant information or data concerning a subdivision obtained by him from the Federal Housing Administration, the United States Veterans Administration or any other federal agency having comparable duties and functions in relation to subdivisions or property therein.

(Amended by Stats. 1957, Ch. 1782.)



11018

The Real Estate Commissioner shall make an examination of any subdivision, and shall, unless there are grounds for denial, issue to the subdivider a public report authorizing the sale or lease in this state of the lots or parcels within the subdivision. The report shall contain the data obtained in accordance with Section 11010 and which the commissioner determines are necessary to implement the purposes of this article. The commissioner may publish the report.

The grounds for denial are:

(a) Failure to comply with any of the provisions in this chapter or the regulations of the commissioner pertaining thereto.

(b) The sale or lease would constitute misrepresentation to or deceit or fraud of the purchasers or lessees.

(c) Inability to deliver title or other interest contracted for.

(d) Inability to demonstrate that adequate financial arrangements have been made for all offsite improvements included in the offering.

(e) Inability to demonstrate that adequate financial arrangements have been made for any community, recreational or other facilities included in the offering.

(f) Failure to make a showing that the parcels can be used for the purpose for which they are offered; and in the case of a subdivision being offered for residential purposes failure to make a showing that vehicular access and a source of potable domestic water either is available or will be available.

(g) Failure to provide in the contract or other writing the use or uses for which the parcels are offered, together with any covenants or conditions relative thereto.

(h) Agreements or bylaws to provide for management or other services pertaining to common facilities in the offering, which fail to comply with the regulations of the commissioner.

(i) Failure to demonstrate that adequate financial arrangements have been made for any guaranty or warranty included in the offering.

(Amended by Stats. 1971, Ch. 1686.)



11018.1

(a) A copy of the public report of the commissioner, when issued, shall be given to the prospective purchaser by the owner, subdivider, or agent prior to the execution of a binding contract or agreement for the sale or lease of any lot or parcel in a subdivision. The requirement of this section extends to lots or parcels offered by the subdivider after repossession. A receipt shall be taken from the prospective purchaser in a form and manner as set forth in regulations of the Real Estate Commissioner.

(b) A copy of the public report shall be given by the owner, subdivider, or agent at any time, upon oral or written request, to any member of the public. A copy of the public report and a statement advising that a copy of the public report may be obtained from the owner, subdivider or agent at any time, upon oral or written request, shall be posted in a conspicuous place at any office where sales or leases or offers to sell or lease lots within the subdivision are regularly made.

(c) At the same time that a public report is required to be given by the owner, subdivider, or agent pursuant to subdivision (a) with respect to a common interest development, as defined, in Section 4100 of the Civil Code, the owner, subdivider, or agent shall give the prospective purchaser a copy of the following statement:

“Common Interest Development General Information

The project described in the attached Subdivision Public Report is known as a common-interest development. Read the public report carefully for more information about the type of development. The development includes common areas and facilities which will be owned or operated by an owners’ association. Purchase of a lot or unit automatically entitles and obligates you as a member of the association and, in most cases, includes a beneficial interest in the areas and facilities. Since membership in the association is mandatory, you should be aware of the following information before you purchase:

Your ownership in this development and your rights and remedies as a member of its association will be controlled by governing instruments which generally include a Declaration of Restrictions (also known as CC&Rs), Articles of Incorporation (or association), and bylaws. The provisions of these documents are intended to be, and in most cases are, enforceable in a court of law. Study these documents carefully before entering into a contract to purchase a subdivision interest.

In order to provide funds for operation and maintenance of the common facilities, the association will levy assessments against your lot or unit. If you are delinquent in the payment of assessments, the association may enforce payment through court proceedings or your lot or unit may be liened and sold through the exercise of a power of sale. The anticipated income and expenses of the association, including the amount that you may expect to pay through assessments, are outlined in the proposed budget. Ask to see a copy of the budget if the subdivider has not already made it available for your examination.

A homeowner association provides a vehicle for the ownership and use of recreational and other common facilities which were designed to attract you to buy in this development. The association also provides a means to accomplish architectural control and to provide a base for homeowner interaction on a variety of issues. The purchaser of an interest in a common-interest development should contemplate active participation in the affairs of the association. He or she should be willing to serve on the board of directors or on committees created by the board. In short, “they” in a common interest development is “you.” Unless you serve as a member of the governing board or on a committee appointed by the board, your control of the operation of the common areas and facilities is limited to your vote as a member of the association. There are actions that can be taken by the governing body without a vote of the members of the association which can have a significant impact upon the quality of life for association members.

Until there is a sufficient number of purchasers of lots or units in a common interest development to elect a majority of the governing body, it is likely that the subdivider will effectively control the affairs of the association. It is frequently necessary and equitable that the subdivider do so during the early stages of development. It is vitally important to the owners of individual subdivision interests that the transition from subdivider to resident-owner control be accomplished in an orderly manner and in a spirit of cooperation.

When contemplating the purchase of a dwelling in a common interest development, you should consider factors beyond the attractiveness of the dwelling units themselves. Study the governing instruments and give careful thought to whether you will be able to exist happily in an atmosphere of cooperative living where the interests of the group must be taken into account as well as the interests of the individual. Remember that managing a common interest development is very much like governing a small community ... the management can serve you well, but you will have to work for its success.”

Failure to provide the statement in accordance with this subdivision shall not be deemed a violation subject to Section 10185.

(Amended by Stats. 2012, Ch. 181, Sec. 9. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11018.2

No person shall sell or lease, or offer for sale or lease in this state any lots or parcels in a subdivision without first obtaining a public report from the Real Estate Commissioner. This section shall not apply to subdivisions for which a notice of intention is not required under the provisions of this chapter.

(Amended by Stats. 1980, Ch. 1336, Sec. 12.)



11018.3

Any subdivider objecting to the denial of a public report may, within 30 days after receipt of the order of denial, file a written request for a hearing. The commissioner shall hold the hearing within 20 days thereafter unless the party requesting the hearing requests a postponement. If the hearing is not held within 20 days after request for a hearing is received plus the period of the postponement or if a proposed decision is not rendered within 45 days after submission and an order adopting or rejecting the proposed decision is not issued within 15 days thereafter, the order of denial shall be rescinded and a public report issued.

(Amended by Stats. 1998, Ch. 11, Sec. 4. Effective January 1, 1999.)



11018.5

With respect to the subdivisions and interests of the type described in Section 11004.5, and in addition to the other grounds for denial of a public report as set forth in this code, the commissioner shall issue a public report if the commissioner finds the following with respect to any such subdivision or interest:

(a) (1) Reasonable arrangements have been made to assure completion of the subdivision and all offsite improvements included in the offering.

(2) If the condominium or community apartment project, stock cooperative or planned development, or premises or facilities within the common area are not completed prior to the issuance of a final subdivision public report on the project, the subdivider shall specify a reasonable date for completion and shall comply with one of the following conditions:

(A) Arranges for lien and completion bond or bonds in an amount and subject to such terms, conditions and coverage as the commissioner may approve to assure completion of the improvements lien free.

(B) All funds from the sale of lots or parcels or such portions thereof as the commissioner shall determine are sufficient to assure construction of the improvement or improvements, shall be impounded in a neutral escrow depository acceptable to the commissioner until the improvements have been completed and all applicable lien periods have expired; provided, however, the commissioner determines the time for the completion is reasonable.

(C) An amount sufficient to cover the costs of construction shall be deposited in a neutral escrow depository acceptable to the commissioner under a written agreement providing for disbursements from that escrow as work is completed.

(D) If the project is a condominium situated on a single parcel as shown on an approved final subdivision map, arrange for (i) lien and completion bond or bonds in an amount sufficient to assure lien-free completion of all common area improvements not located in a residential structure, and (ii) placement of all funds, or such portions thereof as the commissioner shall determine are sufficient, from the sales of condominium interests in a neutral escrow depository acceptable to the commissioner. The funds for purchase or lease of the condominium interest shall remain in the escrow account until the residential structure in which the purchaser’s separate unit is located has been completed, and all lien periods applicable to the purchaser’s separate and undivided interests in the entire project arising out of the work of improvement performed by either the subdivider or any successor in interest to the subdivider have expired or have been insured against in a manner satisfactory to the commissioner.

(E) Such other alternative plan as may be approved by the commissioner.

(b) The deeds, conveyances, leases, subleases, or instruments or assignment to be used are adequate to transfer to the purchasers the legal interests and uses which the owner or subdivider represents the purchasers will receive.

(c) After transfer of title to the first lot, apartment, or condominium in the subdivision to any purchaser, the provisions of the declaration of restrictions, articles of incorporation, bylaws, management contracts (and the provisions of any and all other documents establishing, in whole or in part, the plan for use, enjoyment, maintenance, and preservation of the subdivision) as last submitted to the commissioner prior to issuance of the final public report, shall be binding upon the purchaser and occupant of every other lot, apartment, or condominium in the subdivision, including, except with regard to a limited-equity housing cooperative, purchasers acquiring title by foreclosure, whether judicial or nonjudicial, or by deed in lieu thereof, under any mortgage or deed of trust, whether or not the mortgage or deed of trust was recorded prior to recordation of the covenants, conditions and restrictions applicable to the first lot, apartment, or condominium.

(d) Reasonable arrangements have been made for delivery of control over the subdivision and all offsite land and improvements included in the offering, to the purchasers of lots, apartments, or condominiums in the subdivision.

(e) Reasonable arrangements have been or will be made as to the interest of each of the purchasers of lots, apartments, or condominiums in the subdivision with respect to the management, maintenance, preservation, operation, use, right of resale, and control of their lots, apartments, or condominiums, and such other areas or interests, whether or not within, or pertaining to, areas within the boundaries of the subdivision, as have been or will be made subject to the plan of control proposed by the owner and subdivider, and which are included in the offering.

“Purchaser,” as used in this section, shall include within its meaning a lessee of the legal interests described in Section 11003 of this code.

(Amended by Stats. 2004, Ch. 697, Sec. 8. Effective January 1, 2005.)



11018.6

Any person offering to sell or lease any interest subject to the requirements of subdivision (a) of Section 11018.1 in a subdivision described in Section 11004.5 shall make a copy of each of the following documents available for examination by a prospective purchaser or lessee before the execution of an offer to purchase or lease and shall give a copy thereof to each purchaser or lessee as soon as practicable before transfer of the interest being acquired by the purchaser or lessee:

(a) The declaration of covenants, conditions, and restrictions for the subdivision.

(b) Articles of incorporation or association for the subdivision owners association.

(c) Bylaws for the subdivision owners association.

(d) Any other instrument which establishes or defines the common, mutual, and reciprocal rights, and responsibilities of the owners or lessees of interests in the subdivision as shareholders or members of the subdivision owners association or otherwise.

(e) To the extent available, the current financial information and related statements as specified in Sections 5300 and 5565 of the Civil Code, for subdivisions subject to those provisions.

(f) A statement prepared by the governing body of the association setting forth the outstanding delinquent assessments and related charges levied by the association against the subdivision interests in question under authority of the governing instruments for the subdivision and association.

(Amended by Stats. 2012, Ch. 181, Sec. 11. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11018.7

(a) No amendment or modification of provisions in the declaration of restrictions, bylaws, articles of incorporation or other instruments controlling or otherwise affecting rights to ownership, possession, or use of interests in subdivisions as defined in Sections 11000.1 and 11004.5 which would materially change those rights of an owner, either directly or as a member of an association of owners, is valid without the prior written consent of the Real Estate Commissioner during the period of time when the subdivider or his or her successor in interest holds or directly controls as many as one-fourth of the votes that may be cast to effect that change.

(b) The commissioner shall not grant his or her consent to the submission of the proposed change to a vote of owners or members if he or she finds that the change if effected would create a new condition or circumstance that would form the basis for denial of a public report under Sections 11018 or 11018.5.

An application for consent may be filed by any interested person on a form prescribed by the commissioner. A filing fee to be fixed by regulation, but not to exceed twenty-five dollars ($25), shall accompany each application.

There shall be no official meeting of owners or members nor any written solicitation of them for the purpose of effectuating a change referred to herein except in accordance with a procedure approved by the commissioner after the application for consent has been filed with him or her; provided, however, that the governing body of the owners association may meet and vote on the question of submission of the proposed change to the commissioner.

(Amended by Stats. 1996, Ch. 587, Sec. 14. Effective January 1, 1997.)



11018.12

(a) The commissioner may issue a conditional public report for a subdivision specified in Section 11004.5 if the requirements of subdivision (e) are met, all deficiencies and substantive inadequacies in the documents that are required to make an application for a final public report for the subdivision substantially complete have been corrected, the material elements of the setup of the offering to be made under the authority of the conditional public report have been established, and all requirements for the issuance of a public report set forth in the regulations of the commissioner have been satisfied, except for one or more of the following requirements, as applicable:

(1) A final map has not been recorded.

(2) A condominium plan pursuant to Section 4120 of the Civil Code has not been recorded.

(3) A declaration of covenants, conditions, and restrictions pursuant to Sections 4250 and 4255 of the Civil Code has not been recorded.

(4) A declaration of annexation has not been recorded.

(5) A recorded subordination of existing liens to the declaration of covenants, conditions, and restrictions or declaration of annexation, or escrow instructions to effect recordation prior to the first sale, are lacking.

(6) Filed articles of incorporation are lacking.

(7) A current preliminary report of a licensed title insurance company issued after filing of the final map and recording of the declaration covering all subdivision interests to be included in the public report has not been provided.

(8) Other requirements the commissioner determines are likely to be timely satisfied by the applicant, notwithstanding the fact that the failure to meet these requirements makes the application qualitatively incomplete.

(b) The commissioner may issue a conditional public report for a subdivision not referred to or specified in Section 11000.1 or 11004.5 if the requirements of subdivision (e) are met, all deficiencies and substantive inadequacies in the documents that are required to make an application for a final public report for the subdivision substantially complete have been corrected, the material elements of the setup of the offering to be made under the authority of the conditional public report have been established, and all requirements for issuance of a public report set forth in the regulations of the commissioner have been satisfied, except for one or more of the following requirements, as applicable:

(1) A final map has not been recorded.

(2) A declaration of covenants, conditions, and restrictions has not been recorded.

(3) A current preliminary report of a licensed title insurance company issued after filing of the final map and recording of the declaration covering all subdivision interests to be included in the public report has not been provided.

(4) Other requirements the commissioner determines are likely to be timely satisfied by the applicant, notwithstanding the fact that the failure to meet these requirements makes the application qualitatively incomplete.

(c) A decision by the commissioner to not issue a conditional public report shall be noticed in writing to the applicant within five business days and that notice shall specifically state the reasons why the report is not being issued.

(d) Notwithstanding the provisions of Section 11018.2, a person may sell or lease, or offer for sale or lease, lots or parcels in a subdivision pursuant to a conditional public report if, as a condition of the sale or lease or offer for sale or lease, delivery of legal title or other interest contracted for will not take place until issuance of a public report and provided that the requirements of subdivision (e) are met.

(e) (1) Evidence shall be supplied that all purchase money will be deposited in compliance with subdivision (a) of Section 11013.2 or subdivision (a) of Section 11013.4, and in the case of a subdivision referred to in subdivision (a) of this section, evidence shall be given of compliance with paragraphs (1) and (2) of subdivision (a) of Section 11018.5.

(2) A description of the nature of the transaction shall be supplied.

(3) Provision shall be made for the return of the entire sum of money paid or advanced by the purchaser if a subdivision public report has not been issued during the term of the conditional public report, or as extended, or the purchaser is dissatisfied with the public report because of a change pursuant to Section 11012.

(f) A subdivider, principal, or his or her agent shall provide a prospective purchaser a copy of the conditional public report and a written statement including all of the following:

(1) Specification of the information required for issuance of a public report.

(2) Specification of the information required in the public report that is not available in the conditional public report, along with a statement of the reasons why that information is not available at the time of issuance of the conditional public report.

(3) A statement that no person acting as a principal or agent shall sell or lease, or offer for sale or lease, lots or parcels in a subdivision for which a conditional public report has been issued except as provided in this article.

(4) Specification of the requirements of subdivision (e).

(g) The prospective purchaser shall sign a receipt that he or she has received and has read the conditional public report and the written statement provided pursuant to subdivision (f).

(h) The term of a conditional public report shall not exceed six months, and may be renewed for one additional term of six months if the commissioner determines that the requirements for issuance of a public report are likely to be satisfied during the renewal term.

(i) The term of a conditional public report for attached residential condominium units, as defined pursuant to Section 783 of the Civil Code, consisting of 25 units or more as specified on the approved tentative tract map, shall not exceed 30 months and may be renewed for one additional term of six months if the commissioner determines that the requirements for issuance of a public report are likely to be satisfied during the renewal term.

(Amended by Stats. 2012, Ch. 181, Sec. 10. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11018.13

(a) After written notice to the subdivider, or the subdivider’s representative, the commissioner may abandon any application for a subdivision public report if the data required by Section 11010 has not been furnished within three years from the date a notice of intention is filed for a subdivision public report.

(b) The commissioner shall adopt regulations establishing time periods for notifying the subdivider, or the subdivider’s representative, of the intention to abandon a file, and establishing hardship or justifiable extenuating circumstances the commissioner deems acceptable.

(Added by Stats. 1992, Ch. 881, Sec. 3. Effective January 1, 1993.)



11018.14

The commissioner shall not be a responsible agency for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000), Public Resources Code). Receipt by the commissioner of a copy of an environmental impact report or negative declaration prepared pursuant to the California Environmental Quality Act shall be conclusive evidence of compliance with that act for purposes of issuing a subdivision public report.

(Added by renumbering Section 11018.11 (as added by Stats. 1980, Ch. 1335) by Stats. 1997, Ch. 17, Sec. 10. Effective January 1, 1998.)



11019

(a) Whenever the commissioner determines from available evidence that a person has done any of the following, the commissioner may order the person to desist and refrain from those acts and omissions or from the further sale or lease of interests in the subdivision until the condition has been corrected:

(1) Has violated or caused the violation of any provision of this part or the regulations pertaining thereto.

(2) Has violated or caused a violation of Section 17537, 17537.1, or 17539.1, in advertising or promoting the sale of subdivision interests.

(3) Has failed to fulfill representations or assurances with respect to the subdivision or the subdivision offering upon which the department relied in issuing a subdivision public report.

(4) Has failed to inform the department of material changes that have occurred in the subdivision or subdivision offering which have caused the subdivision public report to be misleading or inaccurate or which would have caused the department to deny a public report if the conditions had existed at the time of issuance.

(b) Upon receipt of such an order, the person or persons to whom the order is directed shall immediately discontinue activities in accordance with the terms of the order.

(c) Any person to whom the order is directed may, within 30 days after service thereof upon him, file with the commissioner a written request for hearing to contest the order. The commissioner shall after receipt of a request for hearing assign the matter to the Office of Administrative Hearings to conduct a hearing for findings of fact and determinations of the issues set forth in the order. If the hearing is not commenced within 15 days after receipt of the request for hearing, or on the date to which continued with the agreement of the person requesting the hearing, or if the decision of the commissioner is not rendered within 30 days after completion of the hearing, the order shall be deemed to be vacated.

(d) Service and proof of service of an order issued by the commissioner pursuant to this section may be made in a manner and upon such persons as prescribed for the service of summons in Article 3 (commencing with Section 415.10), Article 4 (commencing with Section 416.10) and Article 5 (commencing with Section 417.10) of Chapter 4 of Title 5 of Part 2, of the Code of Civil Procedure.

(Amended by Stats. 1985, Ch. 128, Sec. 1.)



11020

(a) It shall be unlawful for any person to make, issue, publish, deliver, or transfer as true and genuine any public report which is forged, altered, false, or counterfeit, knowing it to be forged, altered, false, or counterfeit or to cause to be made or participate in the making, issuance, delivery, transfer, or publication of a public report with knowledge that it is forged, altered, false, or counterfeit.

(b) Any person who violates subdivision (a) is guilty of a public offense punishable by a fine not exceeding ten thousand dollars ($10,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(c) The penalty provided by this section is not an exclusive penalty, and does not affect any other penalty, relief, or remedy provided by law.

(Amended by Stats. 2011, Ch. 15, Sec. 21. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11021

For the purpose of calculating the period of any applicable statute of limitations in any action or proceeding, either civil or criminal involving any violation of this chapter, the cause of action shall be deemed to have accrued not earlier than the time of recording with the county recorder of the county in which the property is situated of any deed, lease or contract of sale conveying property sold or leased in violation of this chapter and which describes a lot or parcel so wrongfully sold or leased.

This section does not prohibit the maintenance of any such action at any time before the recording of such instruments.

(Amended by Stats. 1955, Ch. 1739.)



11022

(a) It is unlawful for an owner, subdivider, agent or employee of a subdivision or other person, with intent directly or indirectly to sell or lease subdivided lands or lots or parcels therein, to authorize, use, direct, or aid in the publication, distribution, or circularization of an advertisement, radio broadcast, or telecast concerning subdivided lands, that contains a statement, pictorial representation, or sketch that is false or misleading.

(b) An owner, subdivider, agent, or employee of an owner or subdivider may, prior to the use, publication, distribution, or circulation of any advertisement concerning subdivided lands, submit the same to the department for approval. The submission shall be accompanied by a fee of not more than seventy-five dollars ($75). The commissioner shall prescribe by regulation the amount of the fee.

If disapproval of the proposed advertisement is not communicated by the department to the owner, subdivider, agent, or employee within 15 calendar days after receipt of the copy of the proposed advertisement, the advertisement shall be deemed approved, but the department shall not be estopped from disapproving a later distribution, circulation, or use of the same or similar advertising.

(c) Nothing in this section shall be construed to hold the publisher or employee of any newspaper, or any job printer, or any broadcaster, or telecaster, or any magazine publisher, or any of the employees thereof, liable for any publication herein referred to unless the publisher, employee, or printer has actual knowledge of the falsity thereof or has an interest either as an owner or agent in the subdivided lands so advertised.

(Amended by Stats. 1994, Ch. 1108, Sec. 11. Effective January 1, 1995.)



11023

Any person who violates Section 11010, 11010.1, 11010.8, 11013.1, 11013.2, 11013.4, 11018.2, 11018.7, 11018.9, 11018.10, 11018.11, 11019, or 11022 is guilty of a public offense punishable by a fine not exceeding ten thousand dollars ($10,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 22. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 3 - Sales Contracts

11200

Every sales contract relating to the purchase of real property in a subdivision as defined in this chapter shall clearly set forth the legal description of the property, of the encumbrances outstanding at the date of the sales contract, and the terms of the contract.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 79.)









CHAPTER 2 - The Vacation Ownership and Time-Share Act of 2004

ARTICLE 1 - General Provisions

11210

This chapter may be cited as the Vacation Ownership and Time-share Act of 2004.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11211

The purposes of this chapter are to do all of the following:

(a) Provide full and fair disclosure to the purchasers and prospective purchasers of time-share plans.

(b) Require certain time-share plans offered for sale or created and existing in this state to be subject to the provisions of this chapter.

(c) Recognize that the tourism industry in this state is a vital part of the state’s economy; that the sale, promotion, and use of time-share plans is an emerging, distinct segment of the tourism industry; that this segment of the tourism industry continues to grow, both in volume of sales and in complexity and variety of product structures; and that a uniform and consistent method of regulation is necessary in order to safeguard California’s tourism industry and the state’s economic well-being.

(d) In order to protect the quality of California time-share plans and the consumers who purchase them, it is the intent of the Legislature that this chapter be interpreted broadly in order to encompass all forms of time-share plans with a duration of at least three years that are created with respect to accommodations that are located in the state or that are offered for sale in the state, including, but not limited to, condominiums, cooperatives, vacation clubs, and multisite vacation plans.

(e) It is the intent of the Legislature that this chapter not be interpreted to preempt the application of, the enforcement of, or alter the standards of, the general consumer protection laws of this state set forth in Sections 17200 to 17209, inclusive, and Sections 17500 to 17539.1, inclusive, of the Business and Professions Code.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11211.5

(a) This chapter applies to all of the following:

(1) Time-share plans with an accommodation or component site in this state.

(2) Time-share plans without an accommodation or component site in this state, if those time-share plans are sold or offered to be sold to any individual located within this state.

(3) Exchange programs as defined in this chapter.

(4) Short-term products as defined in this chapter.

(b) This chapter does not apply to any of the following:

(1) Time-share plans, whether or not an accommodation is located in this state, consisting of 10 or fewer time-share interests. Use of an exchange program by owners of time-share interests to secure access to other accommodations shall not affect this exemption.

(2) Time-share plans, whether or not an accommodation is located in this state, the use of which extends over any period of three years or less.

(3) Time-share plans, whether or not an accommodation is located in this state, under which the prospective purchaser’s total financial obligation will be equal to or less than three thousand dollars ($3,000) during the entire term of the time-share plan.

(c) For purposes of determining the term of a time-share plan, the period of any renewal or renewal option shall be included.

(d) Single site time-share plans located outside the state and component sites of multisite time-share plans located outside the state, that are offered for sale or sold in this state are subject only to Sections 11210 to 11219, inclusive, Sections 11225 to 11246, inclusive, Sections 11250 to 11256, inclusive, paragraphs (1), (2), (3), and (4) of subdivision (a), and subdivisions (b) and (c), of Section 11265, subdivision (g) of Section 11266, subdivisions (a) and (c) of Section 11267, Sections 11272 and 11273, subdivisions (b), (c), and (d) of Section 11274, and Sections 11280 to 11287, inclusive.

(Amended by Stats. 2006, Ch. 429, Sec. 1. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)



11211.7

(a) Any time-share plan registered pursuant to this chapter to which the Davis-Stirling Common Interest Development Act (Part 5 (commencing with Section 4000) of Division 4 of the Civil Code) might otherwise apply is exempt from that act, except for Sections 4090, 4177, 4178, 4215, 4220, 4230, 4260 to 4275, inclusive, 4500 to 4510, inclusive, 4625 to 4650, inclusive, 4775 to 4790, inclusive, 4900 to 4950, inclusive, 5500 to 5560, inclusive, and 5975 of the Civil Code.

(b) (1) To the extent that a single site time-share plan or component site of a multisite time-share plan located in the state is structured as a condominium or other common interest development, and there is any inconsistency between the applicable provisions of this chapter and the Davis-Stirling Common Interest Development Act, the applicable provisions of this chapter shall control.

(2) To the extent that a time-share plan is part of a mixed use project where the time-share plan comprises a portion of a condominium or other common interest development, the applicable provisions of this chapter shall apply to that portion of the project uniquely comprising the time-share plan, and the Davis-Stirling Common Interest Development Act shall apply to the project as a whole.

(c) (1) The offering of any time-share plan, exchange program, incidental benefit, or short term product in this state that is subject to the provisions of this chapter shall be exempt from Sections 1689.5 to 1689.14, inclusive, of the Civil Code (Home Solicitation Sales), Sections 1689.20 to 1689.24, inclusive, of the Civil Code (Seminar Sales), and Sections 1812.100 to 1812.129, inclusive, of the Civil Code (Contracts for Discount Buying Services).

(2) A developer or exchange company that, in connection with a time-share sales presentation or offer to arrange an exchange, offers a purchaser the opportunity to utilize the services of an affiliate, subsidiary, or third-party entity in connection with wholesale or retail air or sea transportation, shall not, in and of itself, cause the developer or exchange company to be considered a seller of travel subject to Sections 17550 to 17550.34, inclusive, of the Business and Professions Code, so long as the entity that actually provides or arranges the air or sea transportation is registered as a seller of travel with the California Attorney General’s office or is otherwise exempt under those sections.

(d) To the extent certain sections in this chapter require information and disclosure that by their terms only apply to real property time-share plans, those requirements shall not apply to personal property time-share plans.

(Amended by Stats. 2012, Ch. 181, Sec. 12. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



11212

As used in this chapter, the following definitions apply:

(a) “Accommodation” means any apartment, condominium or cooperative unit, cabin, lodge, hotel or motel room, or other private or commercial structure containing toilet facilities therein that is designed and available, pursuant to applicable law, for use and occupancy as a residence by one or more individuals, or any unit or berth on a commercial passenger ship, which is included in the offering of a time-share plan.

(b) “Advertisement” means any written, oral, or electronic communication that is directed to or targeted to persons within the state or such a communication made from this state or relating to a time-share plan located in this state and contains a promotion, inducement, or offer to sell a time-share plan, including, but not limited to, brochures, pamphlets, radio and television scripts, electronic media, telephone and direct mail solicitations, and other means of promotion.

(c) “Association” means the organized body consisting of the purchasers of time-share interests in a time-share plan.

(d) “Assessment” means the share of funds required for the payment of common expenses which is assessed from time to time against each purchaser by the managing entity.

(e) “Commissioner” means the Real Estate Commissioner.

(f) “Component site” means a specific geographic location where accommodations that are part of a multisite time-share plan are located. Separate phases of a time-share property in a specific geographic location and under common management shall not be deemed a component site.

(g) “Conspicuous type” means either of the following:

(1) Type in upper and lower case letters two point sizes larger than the nearest nonconspicuous type, exclusive of headings, on the page on which it appears but in at least 10-point type.

(2) Conspicuous type may be utilized in contracts for purchase or public permits only where required by law or as authorized by the commissioner.

(h) “Department” means the Department of Real Estate.

(i) “Developer” means and includes any person who creates a time-share plan or is in the business of selling time-share interests, other than those employees or agents of the developer who sell time-share interests on the developer’s behalf, or employs agents to do the same, or any person who succeeds to the interest of a developer by sale, lease, assignment, mortgage, or other transfer, but the term includes only those persons who offer time-share interests for disposition in the ordinary course of business.

(j) “Dispose” or “disposition” means a voluntary transfer or assignment of any legal or equitable interest in a time-share plan, other than the transfer, assignment, or release of a security interest.

(k) “Exchange company” means any person owning or operating, or both owning and operating, an exchange program.

(l) “Exchange program” means any method, arrangement, or procedure for the voluntary exchange of time-share interests or other property interests. The term does not include the assignment of the right to use and occupy accommodations to owners of time-share interests within a single site time-share plan. Any method, arrangement, or procedure that otherwise meets this definition in which the purchaser’s total contractual financial obligation exceeds three thousand dollars ($3,000) per any individual, recurring time-share period, shall be regulated as a time-share plan in accordance with this chapter. For purposes of determining the purchaser’s total contractual financial obligation, amounts to be paid as a result of renewals and options to renew shall be included in the term except for the following: (1) amounts to be paid as a result of any optional renewal that a purchaser, in his or her sole discretion may elect to exercise, (2) amounts to be paid as a result of any automatic renewal in which the purchaser has a right to terminate during the renewal period at any time and receive a pro rata refund for the remaining unexpired renewal term, or (3) amounts to be paid as a result of an automatic renewal in which the purchaser receives a written notice no less than 30 nor more than 90 days prior to the date of renewal informing the purchaser of the right to terminate prior to the date of renewal. Notwithstanding these exceptions, if the contractual financial obligation exceeds three thousand dollars ($3,000) for any three-year period of any renewal term, amounts to be paid as a result of that renewal shall be included in determining the purchaser’s total contractual financial obligation.

(m) “Incidental benefit” is an accommodation, product, service, discount, or other benefit, other than an exchange program, that is offered to a prospective purchaser of a time-share interest prior to the end of the rescission period set forth in Section 11238, the continuing availability of which for the use and enjoyment of owners of time-share interests in the time-share plan is limited to a term of not more than three years, subject to renewal or extension. The term shall not include an offer of the use of the accommodation, product, service, discount, or other benefit on a free or discounted one-time basis.

(n) “Managing entity” means the person who undertakes the duties, responsibilities, and obligations of the management of a time-share plan.

(o) “Offer” means any inducement, solicitation, or other attempt, whether by marketing, advertisement, oral or written presentation, or any other means, to encourage a person to acquire a time-share interest in a time-share plan, other than as security for an obligation.

(p) “Person” means a natural person, corporation, limited liability company, partnership, joint venture, association, estate, trust, government, governmental subdivision or agency, or other legal entity, or any combination thereof.

(q) “Promotion” means a plan or device, including one involving the possibility of a prospective purchaser receiving a vacation, discount vacation, gift, or prize, used by a developer, or an agent, independent contractor, or employee of any of the same on behalf of the developer, in connection with the offering and sale of time-share interests in a time-share plan.

(r) “Public report” means a preliminary public report, conditional public report, final public report, or other such disclosure document authorized for use in connection with the offering of time-share interests pursuant to this chapter.

(s) “Purchaser” means any person, other than a developer, who by means of a voluntary transfer for consideration acquires a legal or equitable interest in a time-share plan other than as security for an obligation.

(t) “Purchase contract” means a document pursuant to which a developer becomes legally obligated to sell, and a purchaser becomes legally obligated to buy, a time-share interest.

(u) “Reservation system” means the method, arrangement, or procedure by which a purchaser, in order to reserve the use or occupancy of any accommodation of a multisite time-share plan for one or more time-share periods, is required to compete with other purchasers in the same multisite time-share plan, regardless of whether the reservation system is operated and maintained by the multisite time-share plan managing entity, an exchange company, or any other person. If a purchaser is required to use an exchange program as the purchaser’s principal means of obtaining the right to use and occupy accommodations in a multisite time-share plan, that arrangement shall be deemed a reservation system. When an exchange company utilizes a mechanism for the exchange of use of time-share periods among members of an exchange program, that utilization is not a reservation system of a multisite time-share plan.

(v) “Short-term product” means the right to use accommodations on a one-time or recurring basis for a period or periods not to exceed 30 days per stay and for a term of three years or less, and that includes an agreement that all or a portion of the consideration paid by a person for the short-term product will be applied to or credited against the price of a future purchase of a time-share interest or that the cost of a future purchase of a time-share interest will be fixed or locked-in at a specified price.

(w) “Time-share instrument” means one or more documents, by whatever name denominated, creating or governing the operation of a time-share plan and includes the declaration dedicating accommodations to the time-share plan.

(x) “Time-share interest” means and includes either of the following:

(1) A “time-share estate,” which is the right to occupy a time-share property, coupled with a freehold estate or an estate for years with a future interest in a time-share property or a specified portion thereof.

(2) A “time-share use,” which is the right to occupy a time-share property, which right is neither coupled with a freehold interest, nor coupled with an estate for years with a future interest, in a time-share property.

(y) “Time-share period” means the period or periods of time when the purchaser of a time-share plan is afforded the opportunity to use the accommodations of a time-share plan.

(z) “Time-share plan” means any arrangement, plan, scheme, or similar device, other than an exchange program, whether by membership agreement, sale, lease, deed, license, right to use agreement, or by any other means, whereby a purchaser, in exchange for consideration, receives ownership rights in or the right to use accommodations for a period of time less than a full year during any given year, on a recurring basis for more than one year, but not necessarily for consecutive years. A time-share plan may be either of the following:

(1) A “single site time-share plan,” which is the right to use accommodations at a single time-share property.

(2) A “multisite time-share plan,” which includes either of the following:

(A) A “specific time-share interest,” which is the right to use accommodations at a specific time-share property, together with use rights in accommodations at one or more other component sites created by or acquired through the time-share plan’s reservation system.

(B) A “nonspecific time-share interest,” which is the right to use accommodations at more than one component site created by or acquired through the time-share plan’s reservation system, but including no specific right to use any particular accommodations.

(aa) “Time-share property” means one or more accommodations subject to the same time-share instrument, together with any other property or rights to property appurtenant to those accommodations.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11213

Each time-share estate, as specified in paragraph (1) of subdivision (x) of Section 11212, constitutes, for purposes of title, a separate estate or interest in real property including ownership in real property for tax purposes.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11214

(a) The developer shall supervise, manage, and control all aspects of the offering of the time-share plan by or on behalf of the developer, including, but not limited to, promotion, advertising, contracting, and closing. The developer is responsible for each time-share plan registered with the commissioner and for the actions of any sales or marketing entity utilized by the developer in the offering or selling of any registered time-share plan.

(b) Any violation of this chapter that occurs during the offering activities shall be deemed to be a violation by the developer as well as by the person who actually committed the violation.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11215

(a) The time-share instrument shall prohibit a person from seeking or obtaining, through any legal procedures, judicial partition of the time-share interest or sale of the time-share interest, in lieu of partition and shall subordinate all rights that a time-share interest owner might otherwise have as a tenant-in-common in real property to the terms of the time-share instrument.

(b) Subdivision (a) shall not be deemed to prohibit a sale of an accommodation upon termination of the time-share plan or the removal of an accommodation from the time-share plan in accordance with applicable provisions of the time-share instrument.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11216

(a) An exchange program is not a part of a time-share plan offering and, except as provided in this section and Section 11238, shall not be subject to either this chapter or the regulations of the commissioner adopted pursuant to this chapter.

(b) If a developer offers a purchaser the opportunity to subscribe to or to become a member of an exchange program, the developer shall provide to the purchaser in writing all of the information set forth in paragraphs (1) to (17), inclusive. If the exchange company is offering directly to the purchaser the opportunity to subscribe to or become a member of an exchange company, the exchange company shall provide to the purchaser in writing all of the information set forth in paragraphs (1) to (17), inclusive. In either case, the written information shall be provided prior to or concurrently with the execution of any contract or subscription for membership in the exchange program.

(1) The name and address of the exchange company.

(2) The names of all officers, directors, and shareholders of the exchange company.

(3) Whether the exchange company or any of its officers or directors have any legal or beneficial interest in any developer or managing entity for any time-share plan participating in the exchange program and, if so, the identity of the time-share plan and the nature of the interest.

(4) A copy of the form of the contract between the purchaser and the exchange company, along with a statement that the purchaser’s contract with the exchange company is a contract separate and distinct from the purchaser’s contract with the seller of time-share interests.

(5) Whether the purchaser’s participation in the exchange program is dependent upon the continued affiliation of the applicable time-share plan with the exchange program.

(6) Whether the purchaser’s participation in the exchange program is voluntary.

(7) A fair and accurate description of the terms and conditions of the purchaser’s contractual relationship with the exchange program and the procedure by which changes thereto may be made.

(8) A fair and accurate description of the procedures necessary to qualify for and effectuate exchanges.

(9) A fair and accurate description of all limitations, restrictions, and priorities employed in the operation of the exchange program, including, but not limited to, limitations on exchanges based on seasonality, accommodation size, or levels of occupancy, expressed in conspicuous type. If those limitations, restrictions, or priorities are not uniformly applied by the exchange company, the information shall include a clear description of the manner in which they are applied.

(10) Whether exchanges are arranged on a space available basis and whether any guarantees of fulfillment of specific requests for exchanges are made by the exchange company.

(11) Whether and under what circumstances an owner, in dealing with the exchange program, may lose the right to use and occupy an accommodation of the time-share plan during a reserved use period with respect to any properly applied for exchange without being provided with substitute accommodations by the exchange program.

(12) The fees or range of fees for participation by owners in the exchange program, a statement of whether any such fees may be altered by the exchange company and the circumstances under which alterations may be made.

(13) The name and address of the site of each accommodation included within a time-share plan participating in the exchange program.

(14) The number of accommodations in each time-share plan that are available for occupancy and that qualify for participation in the exchange program, expressed within the following numerical groups: 1–5; 6–10; 11–20; 21–50; and 51 and over.

(15) The number of currently enrolled owners for each time-share plan participating in the exchange program, expressed within the following numerical groups: 1–100; 101–249; 250–499; 500–999; and 1,000 and over; and a statement of the criteria used to determine those owners who are currently enrolled with the exchange program.

(16) The disposition made by the exchange company of use periods deposited with the exchange program by owners enrolled in the exchange program and not used by the exchange company in effecting exchanges.

(17) The following information for the preceding calendar year, which shall be independently audited by a certified public accountant in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants and reported annually no later than August 1 of each year:

(A) The number of owners currently enrolled in the exchange program.

(B) The number of time-share plans that have current affiliation agreements with the exchange program.

(C) The percentage of confirmed exchanges, which is the number of exchanges confirmed by the exchange program divided by the number of exchanges properly applied for, together with a complete and accurate statement of the criteria used to determine whether an exchange request was properly applied for.

(D) The number of use periods for which the exchange program has an outstanding obligation to provide an exchange to an owner who relinquished a use period during a particular year in exchange for a use period in any future year.

(E) The number of exchanges confirmed by the exchange program during the year.

(F) A statement in conspicuous type to the effect that the percentage described in subparagraph (C) is a summary of the exchange requests entered with the exchange program in the period reported and that the percentage does not indicate the probabilities of an owner’s being confirmed to any specific choice or range of choices.

(c) All written, visual, and electronic communications relating to an exchange company or an exchange program shall be filed with the commissioner upon its request.

(d) The failure of an exchange company to observe the requirements of this section, and the use of any unfair or deceptive act or practice in connection with the operation of an exchange program, is a violation of this chapter.

(e) An exchange company may elect to deny exchange privileges to any owner whose use of the accommodations of the owner’s time-share plan is denied, and no exchange program or exchange company shall be liable to any of its members or any third parties on account of any such denial of exchange privileges.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11217

(a) The following communications shall not be deemed an advertisement or promotion and are exempt from this chapter so long as the communications are in compliance with Section 11245:

(1) Any stockholder communication, such as an annual report or interim financial report, proxy material, a registration statement, a securities prospectus, a registration, a property report, or other material required to be delivered to a prospective purchaser by an agency of any state or the federal government.

(2) Any oral or written statement disseminated by a developer to broadcast or print media, other than paid advertising or promotional material, regarding plans for the acquisition or development of time-share property. However, any rebroadcast or any other dissemination of the oral statements to a prospective purchaser by a developer or any person in any manner, or any distribution of copies of newspaper magazine articles or press releases, or any other dissemination of the written statements to a prospective purchaser by a developer or any person in any manner, shall constitute an advertisement.

(3) Any advertisement or promotion in any medium to the general public if the advertisement or promotion clearly states that it is not an offer in any jurisdiction in which any applicable registration requirements have not been fully satisfied.

(4) Any audio, written, or visual publication or material relating to the availability of any accommodations for transient rental, so long as a sales presentation is not a term or condition of the availability of the accommodations and so long as the failure of any transient renter to take a tour of a time-share property or attend a sales presentation does not result in any reduction in the level of services that would otherwise be available to the transient renter.

(b) Any communication regarding a time-share interest that is addressed to any person who has previously executed a contract for the sale or purchase of that time-share interest and that does not constitute a solicitation of a time-share interest, shall be exempt from this chapter.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11218

A time-share interest in a time-share plan shall be deemed an interest in subdivided lands or a subdivision for purposes of subdivision (f) of Section 25100 of the Corporations Code.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11219

(a) Time-share plans registered as Qualified Resort Vacation Club Projects under prior law shall continue to operate under that prior law notwithstanding anything in this chapter to the contrary.

(b) (1) All registrations of time-share plans in effect on the effective date of this chapter shall remain in full force and effect and shall be considered registered pursuant to this chapter.

(2) All time-share plans included in this subdivision are subject to Sections 11217, 11219, 11238, 11239, 11245, 11250, and 11280 to 11286, inclusive, and shall be required to comply with the other provisions of this chapter at the time they seek amendment or renewal of their existing registrations. When an amendment or renewal of a time-share plan is filed with the commissioner, the existing registration continues in full force and effect while the amendment or renewal is pending before the commissioner.

(c) Any existing injunction or temporary restraining order validly obtained that prohibits unregistered practice of time-share developers, time-share plans, or their agents shall not be invalidated by the enactment of this chapter and shall continue to have full force and effect on and after the effective date of this chapter.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)






ARTICLE 2 - Registration, Sale Requirements, and Fees

11225

A person shall not be required to register a time-share plan with the commissioner pursuant to this chapter if any of the following applies:

(a) The person is an owner of a time-share interest who has acquired the time-share interest for the person’s own use and occupancy and who later offers it for resale.

(b) The person is a managing entity or an association that is not otherwise a developer of a time-share plan in its own right, solely while acting as an association or under a contract with an association to offer or sell a time-share interest transferred to the association through foreclosure, deed in lieu of foreclosure, or gratuitous transfer, if these acts are performed in the regular course of, or as an incident to, the management of the association for its own account in the time-share plan. Notwithstanding the exemption from registration, the association or managing entity shall provide each purchaser of a time-share interest covered by this subdivision a copy of the time-share instruments, a copy of the then-current budget, a written statement of the then-current assessment amounts, and shall provide the purchaser the opportunity to rescind the purchase within seven days after receipt of these documents. Immediately prior to the space reserved in the contract for the signature of the purchaser, the association or managing entity shall disclose, in conspicuous type, substantially the following notice of cancellation:

YOU MAY CANCEL THIS CONTRACT WITHOUT ANY PENALTY OR OBLIGATION WITHIN SEVEN CALENDAR DAYS OF RECEIPT OF THE PUBLIC REPORT OR AFTER THE DATE YOU SIGN THIS CONTRACT, WHICHEVER DATE IS LATER. IF YOU DECIDE TO CANCEL THIS CONTRACT, YOU MUST NOTIFY THE ASSOCIATION (OR MANAGING ENTITY) IN WRITING OF YOUR INTENT TO CANCEL. YOUR NOTICE OF CANCELLATION SHALL BE EFFECTIVE UPON THE DATE SENT AND SHALL BE SENT TO (NAME OF ASSOCIATION OR MANAGING ENTITY) AT (ADDRESS OF ASSOCIATION OR MANAGING ENTITY). YOUR NOTICE OF CANCELLATION MAY ALSO BE SENT BY FACSIMILE TO (FACSIMILE NUMBER OF THE ASSOCIATION OR MANAGING ENTITY) OR BY HAND-DELIVERY. ANY ATTEMPT TO OBTAIN A WAIVER OF YOUR CANCELLATION RIGHT IS VOID AND OF NO EFFECT.

(c) The person is conveyed, assigned, or transferred more than seven time-share interests from a developer in a single voluntary or involuntary transaction and subsequently conveys, assigns, or transfers all of the time-share interests received from the developer to a single purchaser in a single transaction.

(d) (1) The developer is offering or disposing of a time-share interest to a purchaser who has previously acquired a time-share interest from the same developer if the developer has a time-share plan registered under this chapter, which was originally approved by the commissioner within the preceding seven years, and the developer complies in all respects with the provisions of Section 11245, and, further, provides the purchaser with (A) a cancellation period of at least seven days, (B) all the time-share disclosure documents that are required to be provided to purchasers as if the sale occurred in the state or jurisdiction where the time-share property is located, and (C) the following disclaimer in conspicuous type:

WARNING: THE CALIFORNIA BUREAU OF REAL ESTATE HAS NOT EXAMINED THIS OFFERING, INCLUDING, BUT NOT LIMITED TO, THE CONDITION OF TITLE, THE STATUS OF BLANKET LIENS ON THE PROJECT (IF ANY), ARRANGEMENTS TO ASSURE PROJECT COMPLETION, ESCROW PRACTICES, CONTROL OVER PROJECT MANAGEMENT, RACIALLY DISCRIMINATORY PRACTICES (IF ANY), TERMS, CONDITIONS, AND PRICE OF THE OFFER, CONTROL OVER ANNUAL ASSESSMENTS (IF ANY), OR THE AVAILABILITY OF WATER, SERVICES, UTILITIES, OR IMPROVEMENTS. IT MAY BE ADVISABLE FOR YOU TO CONSULT AN ATTORNEY OR OTHER KNOWLEDGEABLE PROFESSIONAL WHO IS FAMILIAR WITH REAL ESTATE AND DEVELOPMENT LAW IN THE STATE WHERE THIS TIME-SHARE PROPERTY IS SITUATED.

(2) By making such an offering or disposition, the person is deemed to consent to the jurisdiction of the commissioner in the event of a dispute with the purchaser in connection with the offering or disposition.

(e) It is a single site time-share plan located outside of the boundaries of the United States or component site of a specific time-share interest multisite time-share plan located wholly outside of the boundaries of the United States, or a nonspecific time-share interest multisite time-share plan in which all component sites are located wholly outside of the boundaries of the United States. However, it is unlawful and a violation of this chapter for a person, in this state, to sell or lease or offer for sale or lease a time-share interest in such a time-share plan, located outside the United States, unless the printed material, literature, advertising, or invitation in this state relating to that sale, lease, or offer clearly and conspicuously contains the following disclaimer in capital letters of at least 10-point type:

WARNING: THE CALIFORNIA BUREAU OF REAL ESTATE HAS NOT EXAMINED THIS OFFERING, INCLUDING, BUT NOT LIMITED TO, THE CONDITION OF TITLE, THE STATUS OF BLANKET LIENS ON THE PROJECT (IF ANY), ARRANGEMENTS TO ASSURE PROJECT COMPLETION, ESCROW PRACTICES, CONTROL OVER PROJECT MANAGEMENT, RACIALLY DISCRIMINATORY PRACTICES (IF ANY), TERMS, CONDITIONS, AND PRICE OF THE OFFER, CONTROL OVER ANNUAL ASSESSMENTS (IF ANY), OR THE AVAILABILITY OF WATER, SERVICES, UTILITIES, OR IMPROVEMENTS. IT MAY BE ADVISABLE FOR YOU TO CONSULT AN ATTORNEY OR OTHER KNOWLEDGEABLE PROFESSIONAL WHO IS FAMILIAR WITH REAL ESTATE AND DEVELOPMENT LAW IN THE COUNTRY WHERE THIS TIME-SHARE PROPERTY IS SITUATED.

(1) If an offer of time-share interest in a time-share plan described in subdivision (e) is not initially made in writing, the foregoing disclaimer shall be received by the offeree in writing prior to a visit to a location, sales presentation, or contact with a person representing the offeror, when the visit or contact was scheduled or arranged by the offeror or its representative. The deposit of the disclaimer in the United States mail, addressed to the offeree and with first-class postage prepaid, at least five days prior to the scheduled or arranged visit or contact, shall be deemed to constitute delivery for purposes of this section.

(2) If any California resident is presented with an agreement or purchase contract to lease or purchase a time-share interest as described in subdivision (e), where an offer to lease or purchase that time-share interest was made to that resident in California, a copy of the disclaimer set forth in subdivision (e) shall be inserted in at least 10-point type at the top of the first page of that agreement or purchase contract and shall be initialed by that California resident.

(3) This subdivision shall not be deemed to exempt from registration in this state a nonspecific time-share interest multisite time-share plan in which any component site in the time-share plan is located in the United States.

(Amended by Stats. 2013, Ch. 352, Sec. 39. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11226

(a) Any person who, to any individual located in the state, sells, offers to sell, or attempts to solicit prospective purchasers to purchase a time-share interest, or any person who creates a time-share plan with an accommodation in the state, shall register the time-share plan with the commissioner, unless the time-share plan is otherwise exempt under this chapter.

(b) A developer, or any of its agents, shall not sell, offer, or dispose of a time-share interest in the state unless all necessary registration requirements are provided and approved by the commissioner, or the sale, offer, or disposition is otherwise permitted by this chapter, or while an order revoking or suspending a registration is in effect.

(c) In registering a time-share plan, the developer shall provide the commissioner all of the following information:

(1) The developer’s legal name, any assumed names used by the developer, principal office street address, mailing address, primary contact person, and telephone number.

(2) The name of the developer’s authorized or registered agent in the state upon whom claims can be served or service of process be had, the agent’s street address in California, and telephone number.

(3) The name, street address, mailing address, primary contact person, and telephone number of the time-share plan being registered.

(4) The name, street address, mailing address, and telephone number of any managing entity of the time-share plan.

(5) A public report that complies with the requirements of Section 11234, or for a time-share plan located outside of the state, a public report that has been authorized for use by the situs state regulatory agency and that contains disclosures as determined by the commissioner upon review to be substantially equivalent to or greater than the information required to be disclosed pursuant to Section 11234.

(6) A description of the inventory control system that will ensure compliance with Section 11250.

(7) Any other information regarding the developer, time-share plan, or managing entities as established by regulation.

(d) An applicant for a public report for a time-share plan shall present evidence of the following for each accommodation in each time-share property that is, or will be, offered for sale in this state pursuant to the registration:

(1) That the accommodation is presently suitable for human occupancy or that financial arrangements have been made to complete construction or renovation of the accommodation to make it suitable for human occupancy on or before the first date for occupancy by a time-share interest owner.

(2) That the accommodation is owned or leased by the developer of the time-share plan or is the subject of an enforceable option or contract under which the developer will build, purchase, or lease the accommodation. Notwithstanding this subdivision, the developer shall present evidence prior to the receipt of a final public report that the accommodation to be sold is owned or leased by the developer and that the accommodation is free and clear of encumbrances in accordance with Sections 11244 and 11255.

(e) If an accommodation in a time-share plan is located within a local governmental jurisdiction or subdivision of real property in which the dedication of accommodations to time-sharing is expressly prohibited by ordinance or recorded restriction, either absolutely or without a permit or other entitlement from the governing body, the applicant for a public report shall present evidence of a permit or other entitlement by the appropriate authority for the local government or the subdivision.

(f) (1) The developer shall amend or supplement its disclosure documents and registration information, to reflect any material change in any information required by this chapter or the regulations implementing this chapter. The developer shall notify the commissioner of the material change prior to implementation of the change, unless the change is beyond the control of the developer; in which event, the developer shall provide written notice to the commissioner as soon as reasonably practicable after the occurrence of the event necessitating the change. All amendments, supplements, and facts relevant to the material change shall be filed with the commissioner within 20 calendar days of the material change.

(2) The developer may continue to sell time-share interests in the time-share plan so long as, prior to closing, the developer provides a notice to each purchaser that describes the material change and provides to each purchaser the previously approved public report.

(A) If the change is material and adverse to the purchaser, all purchaser funds shall be held in escrow, or pursuant to alternative assurances permitted by subdivision (c) of Section 11243, and no closing shall occur until the amendment relating to the material and adverse change has been approved by the commissioner. After the amendment relating to the material and adverse change has been approved and the amended public report has been issued, the amended public report shall be sent to the purchaser, and an additional seven-day rescission period shall commence. The developer shall be required to maintain evidence of the receipt by each purchaser of the amended public report.

(B) If the commissioner refuses to approve the amendment relating to the material and adverse change, all sales made using the notice shall be subject to rescission and all funds returned.

(3) The developer shall update the public report to reflect any changes to the time-share plan that are not material and adverse, including the addition of any component sites, within a reasonable time, and may continue to sell and close time-share interests prior to the date that the amended public report is approved.

(g) An applicant for a public report for a multisite, time-share plan consisting of specific time-share interests, as defined in subparagraph (A) of paragraph (2) of subdivision (z) of Section 11212, affiliated with sites operated through the time-share plan’s reservation system, shall certify both of the following:

(1) That a purchaser has, or will have, contractual or membership rights to use accommodations at each affiliated site and that, if an accommodation or promised improvement is, or may become, subject to a blanket encumbrance, that the blanket encumbrance is, or will be, subordinate to these rights.

(2) That a certificate of occupancy has been issued with respect to the accommodations at each affiliated site or that adequate provisions exist or will exist for the completion of all such accommodations. For any affiliated site accommodations that are not complete, the public report shall clearly identify in conspicuous type that those accommodations are not completed. For any accommodations that are not complete and for which adequate provisions for completion do not exist at the time the public report is issued, the public report shall also provide in conspicuous type that those accommodations might not be built, provided, however, that a developer’s failure to build the accommodations shall not relieve the developer of any obligations created by the certification made pursuant to this subdivision.

(h) For purposes of subdivision (d) of this section, the “time-share property being offered for sale in this state” shall mean the following:

(1) With respect to a single site time-share plan, the time-share property being registered pursuant to this chapter.

(2) With respect to a specific time-share interest multisite time-share plan, the specific time-share property being registered pursuant to this chapter.

(3) With respect to a nonspecific time-share interest multisite time-share plan, all time-share properties in the time-share plan.

(Amended by Stats. 2006, Ch. 429, Sec. 2. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)



11226.1

Any person offering to sell or lease any interest subject to the requirements of Section 11226 shall make a copy of each of the following documents available for examination by a prospective purchaser or lessee before the execution of an offer to purchase or lease and shall give a copy of those documents to each purchaser or lessee as soon as practicable before transfer of the interest being acquired by the purchaser or lessee:

(a) The declaration of covenants, conditions, and restrictions for the time-share plan.

(b) Articles of incorporation or association for the time-share owners’ association.

(c) Bylaws of the owners’ association.

(d) Any other instrument that establishes or defines the common, mutual, and reciprocal rights and responsibilities of the owners or lessees of interest in the time-share plan as members of the owners’ association or otherwise.

(e) The current budget and financial statements for the time-share plan.

(Added by Stats. 2006, Ch. 429, Sec. 3. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)



11227

(a) Subject to subdivision (h), the commissioner shall issue a final public report if all registration requirements have been met as set forth in this chapter and if all deficiencies and substantive inadequacies in the substantially complete application for a final public report for the time-share plan have been corrected.

(b) The commissioner may issue a conditional public report prior to issuing a final public report for a time-share plan if the requirements of subdivision (c) are met, all deficiencies and substantive inadequacies in the substantially complete application for a final public report for the time-share plan have been corrected, the material elements of the offering to be made under the authority of the conditional public report have been established, and all requirements for the issuance of the conditional public report have been met, except for one or more of the following requirements, as may be applicable:

(1) A final map has not been recorded.

(2) A condominium plan has not been recorded.

(3) A declaration of covenants, conditions, and restrictions has not been recorded.

(4) A declaration of annexation has not been recorded.

(5) A recorded subordination of existing liens to the time-share instruments or declaration of annexation or escrow instructions to effect recordation prior to the first sale, are lacking.

(6) Filed articles of incorporation are lacking.

(7) A current preliminary report of a licensed title insurance company issued after filing of the final map and recording of the time-share instrument covering all time-share interests to be included in the public report has not been provided.

(8) Other requirements the commissioner determines are likely to be timely satisfied by the applicant.

(c) An applicant for a conditional public report shall submit the following information and documents with the applicable filing fee:

(1) A copy of the statement set forth in subdivision (e).

(2) A sales agreement or lease to be used in any transaction conducted under authority of the conditional public report. The sales agreement or lease shall include all of the following provisions:

(A) No escrow will close, funds will not be released from escrow, and the interest contracted for will not be conveyed until a current final public report for the time-share plan is furnished to the purchaser.

(B) The contract may be rescinded, in which event the entire sum of money paid or advanced by the purchaser shall be returned if (i) a final public report has not been issued within six months after the date of issuance of the conditional public report if the conditional public report is not renewed, (ii) the final public report is not issued within 12 months after the initial conditional public report is received if the conditional public report has been renewed for an additional six-month period, or (iii) the purchaser or lessee is dissatisfied with the final public report because of a material and adverse change.

(3) Escrow instructions to be used in any transaction conducted under authority of the conditional public report that includes at least the following information:

(A) The name and address of the escrow depository.

(B) A description of the nature of the transaction.

(C) Provisions ensuring compliance with Section 11243.

(D) Provisions ensuring that no escrow will close, funds will not be released from escrow, and the interest contracted for will not be conveyed until a current final public report for the time-share plan is furnished to the purchaser or lessee.

(E) Provisions for the return of money as prescribed in subparagraph (B) of paragraph (2).

(d) A decision by the commissioner to not issue a conditional public report shall be noticed in writing to the applicant within five business days after his or her decision and that notice shall specifically state the reasons why the report is not being issued.

(e) A person may sell or lease, or offer for sale or lease, time-share interests in a time-share plan pursuant to a conditional public report if, as a condition of the sale or lease or offer for sale or lease, delivery of legal title or other interest contracted for will not take place until issuance of a final public report and provided that the requirements of subdivision (c) are met.

(f) A developer, principal, or his or her agent shall provide a prospective purchaser a copy of the conditional public report and a written statement including all of the following information:

(1) Specification of the information required for issuance of a final public report.

(2) Specification of the information required in the final public report that is not available in the conditional public report, along with a statement of the reasons why that information is not available at the time of issuance of the conditional public report.

(3) A statement that no person acting as a principal or agent shall sell or lease, or offer for sale or lease, time-share interests in a time-share plan for which a conditional public report has been issued except as provided in this chapter.

(4) Specification of the requirements of subdivision (e).

(g) The prospective purchaser shall sign a receipt that he or she has received and has read the conditional public report and the written statement provided pursuant to subdivision (f).

(h) The term of a conditional public report may not exceed six months unless renewed pursuant to this subdivision. The conditional public report may be renewed for one additional six-month period if the commissioner determines that the requirements for issuance of a final public report are likely to be satisfied during the renewal term. The renewal of a conditional public report shall not act to afford a purchaser who received the initial conditional public report any additional rescission rights other than those provided to a purchaser when a final public report is issued and a material and adverse change has been made.

(i) For single site time-share plans and component sites of a multisite time-share plan located outside of the state, a disclosure document that has been authorized for use by the state regulatory agency in the state in which the time-share plan or component site is located that contains the disclosures as determined by the commissioner upon review to be substantially equivalent to or greater than the information required to be disclosed pursuant to Section 11234, shall be accepted in lieu of a public report required pursuant to this section. The disclosure document shall contain a cover page issued by the commissioner certifying the approval of its use in lieu of the public report required herein.

(j) Notwithstanding anything in this section to the contrary, the commissioner may grant a 12-month preliminary public report allowing the developer to begin offering and selling time-share interests, in a time-share plan regardless of whether the accommodations of the time-share plan are located within or outside of the state, while the registration is pending with the commissioner. The commissioner may grant one additional 12-month period if the developer is actively and diligently pursuing registration under this chapter. The preliminary public report shall automatically terminate with respect to those time-share interests covered by a final public report that is issued before the scheduled termination date of the preliminary report. To obtain a preliminary public report, the developer shall provide all of the following:

(1) Submit the reservation instrument to be used in a form previously approved by the department with at least the following provisions:

(A) The right of both the developer and the potential purchaser to unilaterally cancel the reservation at any time.

(B) The payment to the potential purchaser of his or her total deposit following cancellation of the reservation by either party.

(C) The placing of the deposit into an interest bearing escrow account.

(2) Agree to provide each potential purchaser with a copy of the preliminary public report and an executed receipt for a copy before any money or other thing of value has been accepted by or on behalf of the developer in connection with the reservation.

(3) Agree to provide a copy of the reservation instrument signed by the potential purchaser and by or on behalf of the developer to the potential purchaser, and place any deposit taken from the potential purchaser into a neutral escrow depository acceptable to the commissioner.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11228

The term of a final public report shall be limited to five years. A renewal shall be issued if the developer, owner, or agent makes application for renewal of any report and has submitted the additional information that the commissioner may require.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11229

(a) In connection with its review of the registration application of a time-share plan, the commissioner may make an examination of any time-share property submitted for registration pursuant to this chapter, and shall, unless there are grounds for denial, issue to the developer a public report authorizing the sale or lease in this state of the time-share interests within the time-share plan submitted pursuant to this chapter. The report shall contain the data obtained in accordance with Section 11234.

(b) The commissioner may deny the issuance of the public report based on the applicant’s failure to comply with any of the provisions of this chapter or the regulations of the commissioner pertaining thereto, including, but not limited to, all of the following:

(1) The sale or lease would constitute misrepresentation to, or deceit or fraud of, the purchasers or lessees.

(2) Inability to deliver title or other interest contracted for.

(3) Inability to demonstrate, in accordance with this chapter, that adequate financial arrangements have been made for all offsite improvements included in the offering.

(4) Inability to demonstrate, in accordance with this chapter, that adequate financial arrangements have been made for any community, recreational, or other facilities included in the offering.

(5) Failure to make a showing that the parcels can be used for the purpose for which they are offered.

(6) Failure to provide in the contract or other writing the use or uses for which the parcels are offered, together with any covenants or conditions relative thereto.

(c) Any developer objecting to the denial of a public report may, within 30 days after receipt of the order of denial, file a written request for a hearing. The commissioner shall hold the hearing within 20 days thereafter unless the party requesting the hearing requests a postponement. If the hearing is not held within 20 days after request for a hearing is received plus the period of the postponement or if a proposed decision is not rendered within 45 days after submission and an order adopting or rejecting the proposed decision is not issued within 15 days thereafter, the order of denial shall be rescinded and a public report issued.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11230

If the time-share plan, including any accommodations, or amenities within the common area are not completed prior to the issuance of a final public report for the time-share plan, the developer shall specify a reasonable date for completion and shall comply with any one of the following conditions:

(a) Arranges for lien and completion bond or bonds, enforceable by the association, in an amount and subject to the terms, conditions, and coverage necessary to assure completion of the improvements lien-free. The bond shall not exceed 120 percent of the cost for completion, and the bond shall provide for the reduction of the bond amount as work is completed.

(b) All funds from the sale of time-share interests as the commissioner shall determine are sufficient to assure construction of the improvement or improvements shall be bonded or impounded in a neutral escrow depository acceptable to the commissioner until the improvements have been completed and all applicable lien periods have expired.

(c) An amount sufficient to cover the costs of construction shall be deposited in a neutral escrow depository acceptable to the commissioner under a written escrow agreement providing for disbursements from the escrow as work is completed.

(d) An alternative plan that may be approved by the commissioner.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11231

Every registration required to be filed with the commissioner under this chapter shall be reviewed and issued the specified public report in accordance with the following schedule:

(a) Time-share registration. Registration shall be effective only upon the issuance of a public report by the commissioner that shall occur no later than 60 calendar days after the actual receipt by the commissioner of the properly completed application. The commissioner shall provide a list of deficiencies in the application, if any, within 60 calendar days of receipt. This same time period applies when amending a public report to add additional phases or component sites of the time-share plan.

(b) Preliminary public report registration. A preliminary public report shall be issued within 15 calendar days of receipt, unless the commissioner provides to the applicant a written list of deficiencies in the application, if any, within 15 calendar days of receipt of an application.

(c) Amended public report where no additional phases or component sites are added. An effective date for an amendment to a public report should occur no more than 45 calendar days after actual receipt by the commissioner of the amendment. The commissioner shall provide a list of deficiencies regarding the amendments, if any, within 45 calendar days of receipt.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11232

(a) The commissioner may by regulation prescribe filing fees in connection with applications to the Bureau of Real Estate for a public report pursuant to the provisions of this chapter that are lower than the maximum fees specified in subdivision (b) if the commissioner determines that the lower fees are sufficient to offset the costs and expenses incurred in the administration of this chapter. The commissioner shall hold at least one hearing each calendar year to determine if lower fees than those specified in subdivision (b) should be prescribed.

(b) The filing fees for an application for a public report to be issued under authority of this chapter shall not exceed the following for each time-share plan, location, or phase of the time-share plan in which interests are to be offered for sale or lease:

(1) One thousand seven hundred dollars ($1,700) plus ten dollars ($10) for each time-share interest to be offered for an original public report application.

(2) Six hundred dollars ($600) plus ten dollars ($10) for each time-share plan interest to be offered that was not permitted to be offered under the public report to be renewed for a renewal public report or permit application.

(3) Five hundred dollars ($500) plus ten dollars ($10) for each time-share interest to be offered under the amended public report for which a fee has not previously been paid for an amended public report application.

(4) Five hundred dollars ($500) for a conditional public report application.

(c) Fees collected by the commissioner under authority of this chapter shall be deposited into the Real Estate Fund pursuant to Chapter 6 (commencing with Section 10450) of Part 1. Fees received by the commissioner pursuant to this article shall be deemed earned upon receipt. A fee is not refundable unless the commissioner determines that it was paid as a result of mistake or inadvertency. This section shall remain in effect unless it is superseded pursuant to Section 10266 or subdivision (a) of Section 10266.5, whichever is applicable.

(Amended by Stats. 2013, Ch. 352, Sec. 40. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11233

An applicant for a public report for a time-share plan in which the use and occupancy of the time-share interest purchased in the time-share plan is determined according to a point system shall include in the application the following information:

(a) Whether additional points may be acquired by purchase or otherwise, in the future and the manner in which future purchases of points may be made.

(b) The transferability of points to other persons, other years or other time-share plans.

(c) A copy of the then-current point value use directory, along with rules and procedures for changes by the developer or the association in the manner in which point values may be used.

(1) No change exceeding 10 percent per annum in the manner in which point values may be used may be made without the assent of at least 25 percent of the voting power of the association other than the developer.

(2) No time-share interest owner shall be prevented from using a time-share plan as a result of changes in the manner in which point values may be used.

(3) In the event point values are changed or adjusted, no time-share owner shall be prevented from using his or her home resort in the same manner as was provided for under the original purchase contract.

(d) Any limitations or restrictions upon the use of point values.

(e) A description of an inventory control system that will ensure compliance with Section 11250.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11234

A developer shall prepare, for issuance by the commissioner, a public report that shall fully and accurately disclose those facts concerning the time-share developer and time-share plan that are required by this chapter or by regulation. The developer shall provide the public report to each purchaser of a time-share interest in a time-share plan at the time of purchase. The public report shall be in writing and dated and shall require the purchaser to certify in writing the receipt thereof. The public report for a single site time-share plan is subject to the requirements of subdivision (a). The public report for a specific time-share interest multisite time-share plan is subject to the requirements of both subdivisions (a) and (b). The public report for a nonspecific time-share interest multisite time-share plan is subject to the requirements of subdivision (c). For time-share plans located outside of the state, a public report that has been authorized for use by the situs state regulatory agency and that contains disclosures as determined by the commissioner upon review to be substantially equivalent to or greater than the information required to be disclosed pursuant to this section may be used by the developer to meet the requirements of this section. A developer may, upon approval by the commissioner, submit a public report that combines, in a manner prescribed by the commissioner, the information required to be disclosed by the applicable subdivisions of this section and the information required to be disclosed in a public report issued by a regulatory agency in one or more other states.

(a) Public reports for a single site and those component sites of a specific time-share interest multisite time-share plan that are offered in this state shall include the following:

(1) The name and address of the developer and the type of time-share plan being offered and the name and address of the time-share project.

(2) A description of the existing or proposed accommodations, including the type and number of time-share interests in the accommodations, and if the accommodations are proposed or not yet complete or fully functional, an estimated date of completion.

(3) The number of accommodations and time-share interests, expressed in periods of seven-day use availability or other time increments applicable to the time-share plan, committed to the multisite time-share plan, and available for use by purchasers and a representation about the percentage of useable time authorized for sale, and if that percentage is 100 percent, then a statement describing how adequate periods of time for maintenance and repair will be provided.

(4) A description of any existing or proposed amenities of the time-share plan and, if the amenities are proposed or not yet complete or fully functional, the estimated date of completion.

(5) The extent to which financial arrangements have been made for the completion of any incomplete, promised improvements.

(6) A description of the duration, phases, and operation of the time-share plan.

(7) The name and principal address of the managing entity and a description of the procedures, if any, for altering the powers and responsibilities of the managing entity and for removing or replacing it.

(8) The current annual budget as required by Section 11240, along with the projected assessments and a description of the method for calculating and apportioning the assessments among purchasers, all of which shall be attached as an exhibit to the public report.

(9) Any initial or special fee due from the purchaser at closing together with a description of the purpose and the method of calculating the fee.

(10) A description of any financing offered by or available through the developer.

(11) A description of any liens, defects, or encumbrances on or affecting the title to the time-share interests.

(12) A description of any bankruptcies, pending civil or criminal suits, adjudications, or disciplinary actions of which the developer has knowledge, that would have a material effect on the developer’s ability to perform its obligations.

(13) Any current or expected fees or charges to be paid by time-share purchasers for the use of any amenities related to the time-share plan.

(14) A description and amount of insurance coverage provided for the protection of the purchaser.

(15) The extent to which a time-share interest may become subject to a tax lien or other lien arising out of claims against purchasers of different time-share interests.

(16) A statement disclosing any right of first refusal or other restraint on the transfer of all or any portion of a time-share interest.

(17) A statement disclosing that a deposit made in connection with the purchase of a time-share interest shall be held by an escrow agent until expiration of any right to cancel the contract and that a deposit shall be returned to the purchaser if he or she elects to exercise his or her right of cancellation. Alternatively, if the commissioner has accepted from the developer a surety bond, irrevocable letter of credit, or other financial assurance, each of which shall be enforceable by the association, in lieu of placing deposits in an escrow account: (A) a statement disclosing that the developer has provided a surety bond, irrevocable letter of credit, or other financial assurance in an amount equal to or in excess of the funds that would otherwise be placed in an escrow account, (B) a description of the type of financial assurance that has been obtained, (C) a statement that if the purchaser elects to exercise his or her right of cancellation as provided in the contract, the developer shall return the deposit, and (D) a description of the person or entity to whom the purchaser should apply for payment.

(18) A statement that the assessments collected from the purchasers will be kept in a segregated account separate from the assessments collected from the purchasers of other time-share plans managed by the same managing entity, along with a statement identifying the location of the account and a disclosure of the rights of owners to inspect the records pertaining to their accounts.

(19) If the time-share plan provides purchasers with the opportunity to participate in an exchange program, a description of the name and address of the exchange company and the method by which a purchaser accesses the exchange program.

(20) Any other information that the developer, with the approval of the commissioner, desires to include in the public report.

(21) Any other information reasonably requested by the commissioner.

(b) Public reports for specific time-share interest multisite time-share plans shall include the following additional disclosures:

(1) A description of each component site, including the name and address of each component site.

(2) The number of accommodations and time-share interests, expressed in periods of seven-day use availability or other time increments applicable to each component site of the time-share plan, committed to the multisite time-share plan and available for use by purchasers and a representation about the percentage of useable time authorized for sale, and if that percentage is 100 percent, then a statement describing how adequate periods of time for maintenance and repair will be provided.

(3) Each type of accommodation in terms of the number of bedrooms, bathrooms, and sleeping capacity, and a statement of whether or not the accommodation contains a full kitchen. For purposes of this description, a “full kitchen” means a kitchen having a minimum of a dishwasher, range, sink, oven, and refrigerator.

(4) A description of amenities available for use by the purchaser at each component site.

(5) A description of the reservation system, which shall include the following:

(A) The entity responsible for operating the reservation system, its relationship to the developer, and the duration of any agreement for operation of the reservation system.

(B) A summary of the rules and regulations governing access to and use of the reservation system.

(C) The existence of and an explanation regarding any priority reservation features that affect a purchaser’s ability to make reservations for the use of a given accommodation on a first-come-first-served basis.

(6) The name and principal address of the managing entity for the multisite time-share plan and a description of the procedures, if any, for altering the powers and responsibilities of the managing entity and for removing or replacing it.

(7) A description of any right to make any additions, substitutions, or deletions of accommodations, amenities, or component sites, and a description of the basis upon which accommodations, amenities, or component sites may be added to, substituted in, or deleted from the multisite time-share plan.

(8) A description of the purchaser’s liability for any fees associated with the multisite time-share plan.

(9) The location of each component site of the multisite time-share plan, the historical occupancy of each component site for the prior 12-month period, if the component site was part of the multisite time-share plan during the 12-month time period, as well as any periodic adjustment or amendment to the reservation system that may be needed in order to respond to actual purchaser use patterns and changes in purchaser use demand for the accommodations existing at that time within the multisite time-share plan.

(10) Any other information that the developer, with the approval of the commissioner, desires to include in the time-share disclosure statement.

(c) Public reports for nonspecific time-share interest multisite time-share plans shall include the following:

(1) The name and address of the developer.

(2) A description of the type of interest and usage rights the purchaser will receive.

(3) A description of the duration and operation of the time-share plan.

(4) A description of the type of insurance coverage provided for each component site.

(5) An explanation of who holds title to the accommodations of each component site.

(6) A description of each component site, including the name and address of each component site.

(7) The number of accommodations and time-share interests, expressed in periods of seven-day use availability or other time increments applicable to the multisite time-share plan for each component site committed to the multisite time-share plan and available for use by purchasers and a representation about the percentage of useable time authorized for sale, and if that percentage is 100 percent, then a statement describing how adequate periods of time for maintenance and repair will be provided.

(8) Each type of accommodation in terms of the number of bedrooms, bathrooms, and sleeping capacity, and a statement of whether or not the accommodation contains a full kitchen. For purposes of this description, a “full kitchen” means a kitchen having a minimum of a dishwasher, range, sink, oven, and refrigerator.

(9) A description of amenities available for use by the purchaser at each component site.

(10) A description of any incomplete amenities at any of the component sites along with a statement as to any assurance for completion and the estimated date the amenities will be available.

(11) The location of each component site of the multisite time-share plan, the historical occupancy of each component site for the prior 12-month period, if the component site was part of the multisite time-share plan during such 12-month time period, as well as any periodic adjustment or amendment to the reservation system that may be needed in order to respond to actual purchaser use patterns and changes in purchaser use demand for the accommodations existing at that time within the multisite time-share plan.

(12) A description of any right to make any additions, substitutions, or deletions of accommodations, amenities, or component sites, and a description of the basis upon which accommodations, amenities, or component sites may be added to, substituted in, or deleted from the multisite time-share plan.

(13) A description of the reservation system that shall include all of the following:

(A) The entity responsible for operating the reservation system, its relationship to the developer, and the duration of any agreement for operation of the reservation system.

(B) A summary of the rules and regulations governing access to and use of the reservation system.

(C) The existence of and an explanation regarding any priority reservation features that affect a purchaser’s ability to make reservations for the use of a given accommodation on a first-come-first-served basis.

(14) A description of any liens, defects, or encumbrances that materially affect the purchaser’s use rights.

(15) The name and principal address of the managing entity for the multisite time-share plan and a description of the procedures, if any, for altering the powers and responsibilities of the managing entity and for removing or replacing it, and a description of the relationship between a multisite time-share plan managing entity and the managing entity of the component sites of a multisite time-share plan, if different from the multisite time-share plan managing entity.

(16) The current annual budget as provided in Section 11240, along with the projected assessments and a description of the method for calculating and apportioning the assessments among purchasers, all of which shall be attached as an exhibit to the public report.

(17) Any current fees or charges to be paid by time-share purchasers for the use of any amenities related to the time-share plan and a statement that the fees or charges are subject to change.

(18) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee.

(19) A description of any financing offered by or available through the developer.

(20) A description of any bankruptcies, pending civil or criminal suits, adjudications, or disciplinary actions of which the developer has knowledge, which would have a material effect on the developer’s ability to perform its obligations.

(21) A statement disclosing any right of first refusal or other restraint on the transfer of all or any portion of a time-share interest.

(22) A statement disclosing that a deposit made in connection with the purchase of a time-share interest shall be held by an escrow agent until expiration of any right to cancel the contract and that a deposit shall be returned to the purchaser if he or she elects to exercise his or her right of cancellation. Alternatively, if the commissioner has accepted from the developer a surety bond, irrevocable letter of credit, or other financial assurance in lieu of placing deposits in an escrow account: (A) a statement disclosing that the developer has provided a surety bond, irrevocable letter of credit, or other financial assurance in an amount equal to or in excess of the funds that would otherwise be placed in an escrow account, (B) a description of the type of financial assurance that has been arranged, (C) a statement that if the purchaser elects to exercise his or her right of cancellation as provided in the contract, the developer shall return the deposit, and (D) a description of the person or entity to whom the purchaser should apply for payment.

(23) If the time-share plan provides purchasers with the opportunity to participate in an exchange program, a description of the name and address of the exchange company and the method by which a purchaser accesses the exchange program.

(24) Any other information that the developer, with the approval of the commissioner, desires to include in the time-share disclosure statement.

(d) The commissioner may establish by regulation provisions regarding the delivery of the public report and other required information through alternative media forms.

(e) The commissioner may, upon finding that the subject matter is otherwise adequately covered or the information is unnecessary or inapplicable, waive any requirement set forth in this section.

(Amended by Stats. 2007, Ch. 53, Sec. 1. Effective January 1, 2008.)



11235

(a) A person who has entered into a contract to purchase a short-term product shall have the right to rescind the contract until midnight of the seventh calendar day, or a later time as provided in the contract, following the day on which the contract is first made, in which event the purchaser shall be entitled to a refund of 100 percent of the consideration paid under the contract, without deduction.

(b) The developer or other person who offers a short-term product shall clearly and conspicuously disclose, in writing, to all purchasers of a short-term product, all of the following:

(1) The right of rescission provided for in subdivision (a).

(2) That reservations for accommodations under the contract are subject to availability and that there is no guarantee that a purchaser will be able to obtain specific accommodations during a specific time period, if applicable.

(3) Specific blackout dates, if applicable.

(4) That the earlier the purchaser requests a reservation, the greater the opportunity to received a confirmed reservation.

(5) That, if the purchaser later purchases a time-share interest, the developer shall provide the purchaser with the then-current public report for the time-share plan being purchased and that the purchaser shall have until midnight of the seventh calendar day following receipt of the public report to cancel the purchase of the time-share interest.

(c) If a purchaser is unable to obtain a confirmed reservation for a specific accommodation and time period requested, the developer or other person who offers the short-term product shall attempt to provide the purchaser with a substantially similar alternative to the reservation requested. If the developer or other person who offers the short-term product is unable to provide the reservation requested or an acceptable alternative during the initial term of the contract, the purchaser may request and be granted an extension of the contract for a period of 12 months.

(d) The contract for the purchase of a short-term product shall include the date of the contract and shall contain, in immediate proximity to the space reserved for the signature of the purchaser, a conspicuous statement as follows:

“YOU HAVE THE RIGHT TO CANCEL THIS CONTRACT AT ANY TIME PRIOR TO MIDNIGHT OF THE SEVENTH (7TH) [or later] CALENDAR DAY AFTER THE DATE OF THIS CONTRACT AND RECEIVE A FULL REFUND. YOU MAY EXERCISE YOUR RIGHT TO CANCEL BY SENDING A FACSIMILE, OR BY DEPOSIT, FIRST-CLASS POSTAGE PREPAID, INTO THE UNITED STATES MAIL TO THE FOLLOWING ADDRESS: (SPECIFIC CONTACT INFORMATION)”

(e) A purchaser of a short-term product may exercise the right of rescission by giving written notice to the owner of the short-term product as specified in subdivision (b), using a preprinted form provided by the developer. The developer or other person who offers the short-term product shall cause any deposit given by a purchaser who has exercised the right to rescind described in subdivision (a) to be returned to the purchaser not later than the last to occur of 10 business days following receipt of the purchaser’s written notice of rescission, or 10 business days following the date upon which any deposit becomes good and immediately available funds.

(f) A developer or other person who offers a short-term product shall do one of the following:

(1) Place any purchase money funds received from the purchaser of a short-term product into an independent escrow depository until the seven-day period for rescission described in subdivision (a) has expired.

(2) Post a bond to secure the return of a purchaser’s purchase money funds in a form and in an amount prescribed by the commissioner.

(3) Make alternative arrangements satisfactory to the commissioner to secure the owner’s obligation to return the purchase money funds.

(g) If applicable, the developer shall disclose to the purchaser the type of alternative arrangement to be used and, in the event of a claim, to whom the purchaser should apply for payment under the alternative arrangement.

(h) The developer shall compensate the association for any services acquired from the association or for any of the association’s property used when fulfilling a short-term product in excess of services or use of property provided to other owners.

(i) If the contract for a short-term product is negotiated primarily in Spanish, Chinese, Tagalog, Vietnamese, or Korean, orally or in writing, the developer shall provide to the prospective purchaser prior to the commencement of the rescission period an unexecuted translation of the contract in the language in which the contract was negotiated. The terms of the short-term contract that is executed in the English language shall determine the rights and obligations of the parties.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11236

(a) A receipt on the form specified herein shall be taken by or on behalf of the developer from each person executing a reservation agreement under authority of a preliminary public report and each person who has made a written offer to purchase or lease a time-share interest under authority of a preliminary, conditional, or final public report.

(b) The developer or his or her agent shall retain each receipt for a final public report for a period of three years from the date of the receipt and shall make the receipts available for inspection by the commissioner or his or her designated representative during regular business hours.

(c) The form approved by the commissioner for the acknowledgment of receipt of a preliminary, conditional, or final public report shall be as follows:

“RECEIPT FOR PUBLIC REPORT

The Law and Regulations of the commissioner require that you as a prospective purchaser or lessee be afforded an opportunity to read the public report for this time-share before you execute a contract to purchase or lease a time-share interest or before any money or other consideration toward purchase or lease of a time-share interest is accepted from you.

You must be afforded an opportunity to read the report before a written reservation or any deposit in connection therewith is accepted from you.

DO NOT SIGN THIS RECEIPT UNTIL YOU HAVE RECEIVED A COPY OF THE REPORT AND HAVE READ IT.

I have read the commissioner’s public report on ____ (File No., Tract No., or Name). I understand the report is not a recommendation or endorsement of the time-share, but is for information only. The date of the public report which I received and read is ____.

Developer Is Required to Retain This Receipt for Three Years.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11237

(a) If a purchaser of a time-share interest in a time-share plan is offered the opportunity to acquire an incidental benefit in connection with the sale of a time-share interest, the developer shall provide the purchaser with a disclosure statement containing all of the following information:

(1) A general description of the incidental benefit, including the terms and conditions governing the use of the incidental benefit.

(2) A statement that the continued availability of the incidental benefit is not necessary for the use and enjoyment of the purchaser’s use of any accommodation of the time-share plan.

(3) A statement that the purchaser’s use of or participation in the incidental benefit is completely voluntary, and payment of any fee or other cost associated with the incidental benefit is required only upon that use or participation.

(4) A listing of the fees, if any, that the purchaser will be required to pay to use the incidental benefit.

(5) A statement that no costs of acquisition, operation, maintenance, or repair of the incidental benefit shall be passed on to purchasers of time-share interests in the time-share plan as a common expense of the time-share plan.

(b) A developer shall include in its initial application for registration, a description of any incidental benefits which may be used by the developer. The developer may, but shall not be required to describe the incidental benefits in the public report for the time-share plan.

(c) The incidental benefit disclosure is not required to be filed with the commissioner prior to the use of the disclosure. However, the commissioner may request and review the records of the developer to ensure that the incidental benefit disclosure required by this section has been given to purchasers and to ensure that the statements required to be made in the disclosure are accurate as to the operation of each incidental benefit offered by the developer. The developer shall deliver the records to the commissioner within 10 business days of the commissioner’s request.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11238

(a) The purchase contract entered into by any person who has made an offer to purchase a time-share interest or interests, any incidental benefit, made on the same day or within seven calendar days after the person attended a sales presentation for a time-share interest, or any right under an exchange program, made on the same day or within seven calendar days after the person attended a sales presentation for a time-share interest, shall be voidable by the purchaser, without penalty, within seven calendar days, or a longer period as provided in the contract, after the receipt of the public report or the execution of the purchase contract, whichever is later.

(1) The purchase contract for the time-share interest shall provide notice of the seven-day cancellation period, together with the name and mailing address to which any notice of cancellation shall be delivered.

(2) Notice of cancellation shall be deemed timely if given not later than midnight of the seventh calendar day.

(b) A person who has made an offer to purchase a time-share interest, incidental benefit, or rights under an exchange program as described above may exercise the right of cancellation granted by this section by giving written notification of the notice to cancel to the developer at the place of business designated by the developer in the purchase contract.

(c) If the notice of cancellation is by United States mail, a rebuttable presumption shall exist that notice was given on the date that it is postmarked. If the notice is sent by facsimile, it shall be considered given on the date of a confirmed transmission. If the notice is by means of a writing sent other than by United States mail or telegraph, it shall be considered as given at the time of delivery at the place of business designated by the developer. Exercising the rescission rights of the time-share interest shall also automatically rescind any agreement for the purchase of an incidental benefit or an enrollment into an exchange program where the agreements were entered into in conjunction with the purchase of the time-share interest.

(d) Each developer shall utilize and furnish each purchaser with a fully completed and executed copy of a contract pertaining to the sale of a time-share interest, which contract shall include the following information:

(1) The actual date the contract is executed by each party.

(2) The names and addresses of the developer and time-share plan.

(3) The initial purchase price and any additional recurring or nonrecurring charges, or a good faith estimate if the amount of those charges cannot then be determined, that the purchaser will be required to pay in connection with the purchase of the time-share interest, including, but not limited to, the current year’s annual assessment for common expenses and financing charges.

(4) The estimated date of completion of construction of each accommodation promised to be completed which is not completed at the time the contract is executed.

(5) A brief description of the nature and duration of the time-share interest being sold, including whether any interest in real property is being conveyed.

(6) The specific number of years of the term of the time-share plan.

(7) Immediately prior to the space reserved in the contract for the signature of the purchaser, the developer shall disclose, in conspicuous type, substantially the following notice of cancellation:

You may cancel this contract without any penalty or obligation within seven calendar days of receipt of the public report or after the date you sign this contract, whichever date is later. If you decide to cancel this contract, you must notify the developer in writing of your intent to cancel. Your notice of cancellation shall be effective upon the date sent and shall be sent to (name of developer) at (address of developer). Your notice of cancellation may also be sent by facsimile to (facsimile number of the developer) or by hand-delivery. Any attempt to obtain a waiver of your cancellation right is void and of no effect.

(8) The purchase contract for an interest in a single site or specific time-share interest multisite time-share plan without an accommodation in this state shall include the following additional disclosure in conspicuous type:

The accommodations of this time-share plan are located outside of California. As such, the management (including all matters relating to the association, the association budget, and any management contract) of this time-share plan is not governed by California law, but by the applicable law, if any, of the jurisdiction in which the accommodations are located as stated in the public report. You should review the governing documents related to the association, the association’s budget, and the management of the time-share plan.

(e) If rescission is sought by the purchaser in accordance with this section, and a court finds the developer denied the rescission in violation of this section, the court may also award reasonable attorneys’ fees and costs to the prevailing purchaser.

(Amended by Stats. 2006, Ch. 429, Sec. 4. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)



11239

(a) To inform a purchaser of his or her right of cancellation under Section 11238, the developer shall attach to the face page of every copy of a public report given to a prospective purchaser, the cancellation notice set forth in subdivision (b) thereof printed in conspicuous type.

(b) The form and content of the notice shall be as follows:

NOTICE OF CANCELLATION RIGHTS

You may cancel the purchase of the time-share interest(s) in the time-share plan identified below without any penalty or obligation and are legally entitled to the return of all money and other considerations that you have given toward the purchase. If you decide to cancel your purchase, you must notify the developer in writing of your intent to cancel within seven calendar days of receipt of the public report or the date you sign the purchase contract, whichever date is later. Your notice of cancellation shall be effective upon the date sent and shall be sent to the developer at the address or facsimile number provided in your purchase contract. Any attempt to obtain a waiver of your cancellation right is void and of no effect.

(c) Each notice shall also contain the following form. The form shall have all developer-related information completed by the developer and may be used by a purchaser to cancel the sale of the time-share interest:

(Name of Developer) (Address of Developer)

(Facsimile Number of Developer)

(Name of Time-share Plan)

(DRE Registration File Number)

RE: ELECTION TO CANCEL THE SALE OF A TIME-SHARE INTEREST(S)

I hereby elect to cancel my purchase of the time-share interest(s) in the above-name time-share plan.

_____

(Date)

_____

(Signature)

(Print Name)

(Signature)

(Print Name)

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11240

An estimated operating budget for the time-share plan shall be filed with the commissioner along with the other information required to be registered pursuant to this chapter, and shall contain the following information:

(a) The estimated annual expenses of the time-share plan along with the estimated revenue of the association from all sources, including the amounts collectible from purchasers as assessments. The estimated payments by the purchaser for assessments shall also be stated in the estimated amounts for the times when they will be due. Expenses shall be shown in a manner that enables the purchaser to calculate the annual expenses associated with the time-share interest being purchased. Expenses that are personal to purchasers that are not uniformly incurred by all purchasers or that are not provided for or contemplated by the time-share plan documents may be excluded from this estimate.

(b) (1) The estimated items of expenses of the time-share plan and the association, except as excluded under subdivision (a), including, but not limited to, if applicable, the following items, that shall be stated either as association expenses collectible by assessments or as expenses of the purchaser payable to persons other than the association:

(2) Expenses for the association:

(A) Administration of the association.

(B) Management fees.

(C) Maintenance.

(D) Rent for accommodations.

(E) Taxes upon time-share property.

(F) Taxes upon leased areas.

(G) Insurance.

(H) Security provisions.

(I) Other expenses.

(J) Operating capital.

(K) Equitable apportionment of expenses between time-share and non-time-share uses of the common area, if applicable.

(L) Reserves for deferred maintenance and reserves for capital expenditures. All reserves for any accommodations and common areas of a time-share plan located in this state shall be based upon the estimated life and replacement cost of accommodations and common elements of the time-share plan. For any accommodations and common elements of a time-share plan located outside of this state, the developer shall disclose the amount of reserves for deferred maintenance and capital expenditures required by the law of the situs state, if applicable, and maintained for those accommodations and common elements, which amount of reserves shall be based on the estimated life and replacement cost of each reserve item. The developer or the association shall include in the budget a reasonable reserve accumulation plan. A plan that (i) provides for reserves to be funded within five years at a level of 50 percent of the amount specified in the reserve study as fully funded, and (ii) requires those reserves collected in any given year to equal or exceed the amount of reserve expenditures estimated for that year shall be deemed to be a reasonable reserve accumulation plan. The funding of reserves may be based on collection of reserve amounts in conjunction with annual assessments, or on some alternative mechanism, including, but not limited to, a bond, letter of credit, or similar mechanism. Collection of required reserve amounts solely by one or more special assessments is not reasonable. If control of the association is in owners other than the developer, and such owners vote not to maintain reserves or to maintain reserves at less than 50 percent, the failure to maintain the required level of reserves shall not be cause for denying the developer a public report.

(c) The estimated amounts shall be stated for a period of at least 12 months and may distinguish between the period prior to the time that purchasers elect a majority of the board of administration and the period after that date.

(d) The budget of a phase time-share plan shall contain a note identifying the number of time-share interests covered by the budget, indicating the number of time-share interests, if any, estimated to be declared as part of the time-share plan during that calendar year, and projecting the common expenses for the time-share plan based upon the number of time-share interests estimated to be declared as part of the time-share plan during that calendar year.

(e) For single site time-share plans and component sites of a multisite time-share plan located outside of the state, the budget shall include the subject matter set forth in subdivisions (a) to (d), inclusive. The budget shall be in compliance with the applicable laws of the state or jurisdiction in which the time-share property or component site is located, and if there is a conflict between the affirmative standards set forth in the laws of the situs state and the requirements set forth in this section, the law of the situs state shall control. If the budget provides for the matters contained in subdivisions (a) to (d), inclusive, the budget shall be deemed to be in compliance with the requirements of this section, and the developer shall not be required to make revisions in order to comply with this section.

(f) The budget shall include a certification subscribed and sworn by an expert in the preparation of time-share plan budgets, who may be (1) an independent public accountant, (2) a certified public accountant, who is an employee of the developer, or (3) at the discretion of the commissioner, an individual or entity acceptable to the commissioner to conduct the review. Acceptance of the individual or entity shall not be considered an endorsement by the commissioner of a proposed budget. The budget certification shall also be signed by the developer or on behalf of the developer by an appropriate officer, if the developer is a corporation, or the managing member, if the developer is a limited liability company. The certification concerning the adequacy of the budget shall be in the following form:

On behalf of the developer of the captioned time-share plan, I/my firm has reviewed or prepared the budget containing projections of income and expenses for time-share operation. My/our experience in this field includes:  [List experience.]

I/we have reviewed the budget and investigated the facts set forth in the budget and the facts underlying it with due diligence in order to form a basis for this certification.

I/we certify that the projections in the budget appear reasonable and adequate based on present prices (adjusted to reflect continued inflation and present levels of consumption for comparable units similarly situated) or, for an existing project, based on historical data for the project.

I/we certify that the budget:

(1) Sets forth in detail the terms of the transaction as it relates to the budget and is complete, current, and accurate.

(2) Affords potential purchasers an adequate basis upon which to found their judgment.

(3) Does not omit any material fact.

(4) Does not contain any untrue statement of a material fact.

(5) Does not contain any fraud, deception, concealment, or suppression.

(6) Does not contain any promise or representation as to the future which is beyond reasonable expectation or unwarranted by existing circumstances.

(7) Does not contain any representation or statement which is false, where I/we:

(A) Knew the truth.

(B) With reasonable effort could have known the truth and made no reasonable effort to ascertain the truth.

(C)Did not have knowledge concerning the representation or statement made.

I/we understand that a copy of this certification is intended to be incorporated into the public report so that prospective purchasers may rely on it.

This certification is made under the penalty of perjury for the benefit of all persons to whom this offer is made. We understand that violations are subject to the civil and criminal penalties of the laws of California.

The certification shall be dated within 90 days prior to the date of the submission of the budget to the commissioner. The expert’s certification shall be based on experience in the management of hotel, resort, or time-share properties and disclose the approximate number of properties managed and length of time managed, together with other relevant real estate experience, qualifications, and licenses.

(g) Any budget that is not certified by an independent certified public accountant or an employee of the developer who is licensed as a certified public accountant may be reviewed by the commissioner to confirm the accuracy of the certification.

(h) The certified budget for the time-share plan shall be prepared and submitted by the developer to the commissioner annually for as long as the registration is in effect. If the budget is increased more than 20 percent in any year, the developer shall submit to the commissioner, along with the increased budget, evidence that the requirements of paragraph (5) of subdivision (a) of Section 11265 have been met. The budget shall be submitted at least 15 days prior to the first day of the period that it covers. Upon the submission of each annual budget, the exhibit to the public report specified in paragraph (8) of subdivision (a) of, and paragraph (16) of subdivision (c) of, Section 11234 shall be updated. The updating of the exhibit shall not be considered to constitute an amendment of the public report.

(i) The audited financial statements of the association prepared pursuant to paragraph (2) of subdivision (b) of Section 11272 shall be delivered to the commissioner upon request.

(j) At the time an application is submitted for renewal of the public report or any amendment of the public report that affects the budget for the time-share plan, the developer shall submit with the application a copy of the most recent audited financial statement for the time-share plan, along with a certified copy of the budget reflecting the amendment or renewal. If the commissioner, upon reasonable comparison of the budget and the prior year’s audited financial statements, determines that the budget is deficient, the commissioner may subject the budget to a substantive review.

(Amended by Stats. 2006, Ch. 429, Sec. 5. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)



11241

(a) The developer is obligated for the expenses associated with unsold inventory held by the developer. The obligation can be fulfilled in either of the following ways:

(1) The developer shall pay the full maintenance fee for each of the interests owned by the developer.

(2) The developer shall enter into a subsidy agreement with the association to cover any shortfall between expenses incurred and assessments collected from other owners (“deficit subsidy”), and shall furnish the association with an executed copy of the agreement within 10 days after closing of escrow of the first sale or lease of a time-share interest. The department will not approve a deficit subsidy program unless provisions are made for the accumulation of reserves for replacement and major maintenance of the time-share property in accordance with accepted property management practices and the transfer of the reserve fund to the association on termination of the program.

(b) To assure the fulfillment of the obligations of the developer of a time-share plan to either pay assessments as an owner of time-share interests in the time-share plan or to pay a deficit subsidy, the commissioner shall require that the developer furnish a surety bond, cash deposit, letter of credit, or other alternate assurance enforceable by the association and acceptable to the commissioner, and that assurance shall be in compliance with either paragraph (1) or (2) of subdivision (c).

(c) The amount of the assurance shall be in such an amount as may be approved by the commissioner, but shall not exceed the lesser of 50 percent of the anticipated cost of operation and maintenance of the time-share plan, including the establishment of reserves for replacement and major repair, for an operational period of one year or 100 percent of the assessments attributed to the total amount of the total unsold time-share interests owned by the developer and registered pursuant to this chapter. The security shall be delivered to a neutral escrow depository, or to the trustee if title to the time-share property has been delivered to the trustee, along with instructions signed by the developer for the benefit of the association which shall provide as follows:

(1) Where the developer pays full maintenance fees on unsold inventory the security shall remain available to pay any assessments for which the developer is liable and delinquent until the depository or trustee has received both of the following:

(A) Written notice, from the developer that sales of 80 percent of the time-share interest in the time-share plan have been closed.

(B) Written notice from the association that the developer is not delinquent in the payment of assessments for which it is obligated.

(2) The amount of the assurance required by this section may be adjusted annually to an amount approved by the commissioner, but shall be not more than the smaller of 50 percent of the anticipated cost of operation and maintenance of the time-share plan, including the establishment of reserves for replacement and major repair, for an operational period of one year or 100 percent of the assessments attributed to the total amount of the total unsold time-share interests owned by the developer and registered pursuant to this chapter.

(d) A deficit subsidy agreement entered into after July 1, 2005, shall provide that if there is a dispute between the developer and the association with respect to the question of satisfaction of the conditions for exoneration or release of the security, the issue shall, at the request of either party, be submitted to arbitration in accordance with the Commercial Arbitration Rules of the American Arbitration Association. The fee payable to the American Arbitration Association to initiate the arbitration shall be remitted by the developer. The cost of arbitration shall ultimately be borne as determined by the arbitrator under these rules.

(Amended by Stats. 2006, Ch. 429, Sec. 6. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)



11242

(a) In any time-share plan , the developer may undertake to pay a portion of the assessments otherwise payable by each purchaser (“buy down subsidy”). Any developer undertaking to pay a buy down subsidy shall do both of the following:

(1) Enter into a contract with the association that specifies in detail the obligations of the developer and the methods to be used in valuing the goods and services furnished under the time-share plan.

(2) Furnish the association with an executed copy of the subsidization contract within 10 days after closing of escrow of the first sale or lease of a time-share interest.

(b) If the developer is paying a buy down subsidy, the developer shall provide an assurance for its buy down subsidy obligation in an amount acceptable to the commissioner, but not more than the aggregate amount by which annual assessments are to be reduced, for example, the number of interests to be sold in each unit type multiplied by the amount by which the annual assessment for such unit type is to be reduced, multiplied by the number of years in the term of the buy down subsidy.

(c) For any buy down subsidy agreements entered into after July 1, 2005, the subsidy agreements shall provide that if there is a dispute between the developer and the association with respect to the question of satisfaction of the conditions for exoneration or release of the security, the issue shall, at the request of either party, be submitted to arbitration in accordance with the Commercial Arbitration Rules of the American Arbitration Association. The fee payable to the American Arbitration Association to initiate the arbitration shall be remitted by the developer. The cost of arbitration shall ultimately be borne as determined by the arbitrator under those rules.

(Amended by Stats. 2006, Ch. 429, Sec. 7. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)



11242.1

(a) The assurance specified in Section 11241 and, if applicable, the assurance specified in Section 11242, shall be delivered to the trustee or an escrow depository acceptable to the department along with an executed copy of the subsidization contract and instructions to the escrow depository signed by the developer and on behalf of the association. The instructions shall provide for both of the following:

(1) The escrow agent shall not release or exonerate the security device until it has received written notice from the association that the developer has faithfully performed all of his or her obligations under the subsidization contract, if applicable, and the escrow agent has received the written notices specified in paragraph (1) of subdivision (c) of Section 11241.

(2) If there is a dispute between the developer and the association with respect to the questions of satisfaction of the conditions for exoneration or release of the security, the issue or issues shall, at the request of either party, be submitted to arbitration in accordance with the Commercial Arbitration Rules of the American Arbitration Association.

(b) The fee payable to the American Arbitration Association to initiate arbitration shall be submitted by the developer. The costs of arbitration shall be borne by the party as determined by the arbitrator pursuant to the Commercial Arbitration Rules of the American Arbitration Association.

(c) The agreement for the deficit subsidy, described in subdivision (a) of Section 11241, and the agreement for the buy down subsidy, described in subdivision (a) of Section 11242 may, at the option of the developer, be contained in one instrument.

(Added by Stats. 2006, Ch. 429, Sec. 8. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)



11243

The developer shall comply with the following escrow requirements:

(a) A developer of a time-share plan shall deposit into an escrow account in an acceptable escrow depository 100 percent of all funds that are received during the purchaser’s rescission period. An acceptable escrow depository includes, when qualified to do business in this state, escrow agents licensed by the Commissioner of Corporations, banks, trust companies, savings and loan associations, title insurers, and underwritten title companies. The deposit of these funds shall be evidenced by an executed escrow agreement between the escrow agent and the developer, that shall include provisions that state the following:

(1) Funds may be disbursed to the developer by the escrow agent from the escrow account only after expiration of the purchaser’s rescission period and in accordance with the purchase contract, subject to subdivision (b).

(2) If a prospective purchaser properly cancels the purchase contract pursuant to its terms, the funds shall be paid to the prospective purchaser or paid to the developer if the prospective purchaser’s funds have been previously refunded by the developer.

(b) If a developer contracts to sell a time-share interest and the construction of any property in which the time-share interest is located has not been completed, the developer, upon expiration of the rescission period, shall continue to maintain in an escrow account all funds received by or on behalf of the developer from the prospective purchaser under his or her purchase contract. The commissioner shall establish, by regulation, the types of documentation which shall be required for evidence of completion, including, but not limited to, a certificate of occupancy, a certificate of substantial completion, or an inspection by the State Fire Marshal designee or an equivalent public safety inspection agency in the applicable jurisdiction. Unless the developer submits financial assurances, in accordance with subdivision (c), funds shall not be released from escrow until a certificate of occupancy, or its equivalent, has been obtained and the rescission period has passed, and the time-share interest can be transferred free and clear of blanket encumbrances, including mechanics’ liens. Funds to be released from escrow shall be released as follows:

(1) If a prospective purchaser properly cancels the purchase contract pursuant to its terms, the funds shall be paid to the prospective purchaser or paid to the developer if the prospective purchaser’s funds have been previously refunded by the developer.

(2) If a prospective purchaser defaults in the performance of the prospective purchaser’s obligations under the purchase contract, the funds shall be paid to the developer.

(3) If the funds of a prospective purchaser have not been previously disbursed in accordance with the provisions of this subdivision, they may be disbursed to the developer by the escrow agent upon the issuance of acceptable evidence of completion of construction.

(c) In lieu of the provisions in subdivisions (a) and (b), the commissioner may accept from the developer a surety bond, escrow bond, irrevocable letter of credit, or other financial assurance or arrangement acceptable to the commissioner. Any acceptable financial assurance shall be in an amount equal to or in excess of the lesser of (1) the funds that would otherwise be placed in escrow, or (2) in an amount equal to the cost to complete the incomplete property in which the time-share interest is located. However, in no event shall the amount be less than the amount of funds that would otherwise be placed in escrow pursuant to paragraph (1) of subdivision (a).

(d) The developer shall provide escrow account information to the commissioner and shall execute in writing an authorization consenting to an audit or examination of the account by the commissioner on forms provided by the commissioner. The developer shall comply with the reconciliation and records requirements established by regulation by the commissioner. The developer shall make documents related to the escrow account or escrow obligation available to the commissioner upon the department’s request. The escrow agent shall maintain any disputed funds in the escrow account until either of the following occurs:

(1) Receipt of written direction agreed to by signature of all parties.

(2) Deposit of the funds with a court of competent jurisdiction in which a civil action regarding the funds has been filed.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11244

(a) Excluding any encumbrance placed against the purchaser’s time-share interest securing the purchaser’s payment of purchase money financing for the purchase, the developer shall not be entitled to the release of any funds escrowed under Section 11243 with respect to each time-share interest and any other property or rights to property appurtenant to the time-share interest, including any amenities represented to the purchaser as being part of the time-share plan, until the developer has provided satisfactory evidence to the commissioner of one of the following:

(1) The time-share interest, including, but not limited to, a time-share interest in any component sites of a nonspecific time-share interest multisite time-share plan, together with any other property or rights to property appurtenant to the time-share interest, including any amenities represented to the purchaser as being part of the time-share plan, are free and clear of any of the claims of the developer, any owner of the underlying fee, a mortgagee, judgment creditor, or other lienor, or any other person having an interest in or lien or encumbrance against the time-share interest or appurtenant property or property rights.

(2) The developer, any owner of the underlying fee, a mortgagee, judgment creditor, or other lienor, or any other person having an interest in or lien or encumbrance against the time-share interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the time-share plan, has recorded a subordination and notice to creditors document in the appropriate public records of the jurisdiction in which the time-share interest is located. The subordination document shall expressly and effectively provide that the interest holder’s right, lien, or encumbrance shall not adversely affect, and shall be subordinate to, the rights of the owners of the time-share interests in the time-share plan regardless of the date of purchase, from and after the effective date of the subordination document.

(3) The developer, any owner of the underlying fee, a mortgagee, judgment creditor, or other lienor, or any other person having an interest in or lien or encumbrance against the time-share interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the time-share plan, has transferred the subject accommodations, amenities, or all use rights in the amenities to a nonprofit organization or owners’ association to be held for the use and benefit of the owners of the time-share plan, which shall act as a fiduciary to the purchasers, the developer has transferred control of the entity to the owners or does not exercise its voting rights in the entity with respect to the subject accommodations or amenities. Prior to the transfer, any lien or other encumbrance against the accommodation or facility shall be made subject to a subordination and notice to creditors’ instrument pursuant to paragraph (2).

(4) Alternative arrangements have been made which are adequate to protect the rights of the purchasers of the time-share interests and approved by the commissioner.

(b) Nothing in this section shall prevent a developer from accessing any escrow funds if the developer has complied with subdivision (c) of Section 11243.

(c) The developer shall notify the commissioner of the extent to which an accommodation may become subject to a tax or other lien arising out of claims against other purchasers in the same time-share plan. The commissioner may require the developer to notify a prospective purchaser of any such potential tax or lien that would materially and adversely affect the prospective purchaser.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11245

(a) No person subject to this chapter shall do any of the following:

(1) Make any material misrepresentation that is false or misleading in connection with any advertisement or promotion of a time-share plan.

(2) Make a prediction of any increases in the resale price or resale value of the time-share interest.

(3) Materially misrepresent the size, nature, extent, qualities, or characteristics of the offered time-share plan.

(4) Materially misrepresent the conditions under which a purchaser may exchange the right to use accommodations in one location for the right to use accommodations in another location.

(5) Materially misrepresent the current or future availability of a resale or rental program offered by or on behalf of the developer.

(6) Materially misrepresent the nature or extent of any incidental benefit.

(7) Fail to deliver any item offered in connection with a promotion to a prospective purchaser upon the conclusion of the sales presentation, or fail to deliver any item offered in connection with a promotion to a prospective purchaser, upon request, reasonably approximate to the conclusion of the length of time for the sales presentation that was previously represented to the prospective purchaser.

(8) Fail to disclose, in a manner that meets the requirements of Section 17537.1 or 17537.2 of the Business and Professions Code, that a certificate, coupon, or raincheck redeemable for fulfillment for goods or services will be provided in connection with a promotion for the purchase of a time-share interest, if that is the case.

(9) State that the purchase of a time-share interest constitutes a financial investment.

(10) Fail to clearly and conspicuously disclose, prior to the execution of any purchase contract, the annual maintenance and association dues or any separately billed taxes, when applicable.

(11) Fail to clearly disclose in writing any automatic charging or billing procedure, and fail thereafter to obtain the express written authorization from the prospective purchaser for any purchase, subscription, or enrollment that results in that automatic charging or billing of initial or periodic amounts to the prospective purchaser.

(12) If the contract for a time-share interest is negotiated primarily in Spanish, Chinese, Tagalog, Vietnamese, or Korean, orally or in writing, and the developer fails to provide to the prospective purchaser prior to the commencement of the rescission period an unexecuted translation of the contract in the language in which the contract was negotiated.

(13) Fail to inform, verbally or in writing, any prospective purchaser that he or she can take as much time as he or she requires in order to read the public report, and any and all other documents necessary to consummate a sale before leaving the premises or signing a contract, and not allowing, upon request, the prospective purchaser the time and opportunity to do so. If the prospective purchaser requests that he or she be able to return the next calendar day to complete the review of the documents before signing, the developer shall accommodate such a request, and the return visit shall not disqualify the prospective purchaser from receiving any price reduction or other incentive for purchasing on the day of the scheduled sales presentation. Further, it shall not be fraudulent or misleading for a developer to honor the request even if presented as an incentive only available on the day of the offer.

(14) Inform prospective purchasers that they are finalists in winning an item offered in connection with a promotion or have already won a specific prize, unless it is true.

(15) Offer as a promotional incentive any travel certificate or coupon redeemable for transportation, accommodations, or other travel-related service that does not allow the recipient to activate or redeem the incentive without incurring any additional telephone expenses charged by or on behalf of the developer other than the usual toll costs imposed by the prospective purchaser’s telephone service.

(16) Offer as a promotional incentive any travel certificate or coupon redeemable for fixed air transportation or hotel accommodations or other travel-related service that entitles the prospective purchaser to a trip of a specified duration unless the offeror states at the time of the offer that there are terms or conditions that must be followed in order to utilize the incentive and that the details of the terms will be sent to the consumer in writing in time to be received by the consumer prior to leaving his or her house to attend the scheduled sales presentation. The writing shall include the approximate times of the air or sea transportation’s departure and return, if applicable, and all other material conditions, including any limitations as to the dates or times available for use of the incentive.

(17) Misrepresent or fail to disclose that a prospective purchaser is required to attend a sales presentation to obtain a prize or promotional item, if attendance is a requirement of the promotion.

(18) Fail to inform any prospective purchaser who contacts the developer with a request to cancel a purchase within the rescission period provided by this chapter all of the procedures necessary to effectively cancel the purchase.

(19) Fail to cancel a purchase upon the receipt of a valid timely written notice of rescission. No person may obtain from the person a waiver or cancellation of the rescission.

(20) Fail to provide any refund of moneys, within the required timeframe, due to the prospective purchaser upon receipt of a valid timely written notice of rescission.

(21) Fail to provide a mechanism for an equitable apportionment of expenses between the time-share owner’s association and any commercial operation on the property not operated by the time-share owner’s association.

(b) For any time-share plan in which the managing entity is an affiliate of the developer, neither the developer nor the managing entity shall, during any applicable priority reservation period, hold out for rental to the public on a given day, developer owned or controlled time-share periods in a number greater than the total number of time-share periods owned or controlled by the developer in a particular season, multiplied by a fraction wherein the numerator is the number of time-share periods owned or controlled by the developer in that particular season, and the denominator is the total number or time-share periods in that particular season. For example, if the developer owns or controls 1,000 time-share periods in a particular season, out of a total of 4,000 time-share periods available during that season, then the developer may not hold out for rental to the public during any applicable priority reservation period, more than 250 time-share periods on a given day during that season (1,000 × 1,000/4,000=250). The number of time-share interests permitted to be rented under this subdivision shall be in addition to any time-share interests that the developer may have the right to rent or use by virtue of having acquired those rights from another owner. The developer or managing entity may, at any time, rent any inventory transferred to the developer or managing entity by another owner in exchange for hotel accommodations, future use rights, or other considerations. For any use or rental by a developer of time-share interests owned or controlled by the developer, the developer shall reimburse the association for any increased expenses for housekeeping services that exceed the amount allocated in the assessment for maintenance for the use or rental.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11246

With each application for an amendment or renewal of a public report, and with the initial submittal of an application for a time-share plan in which sales have occurred prior to obtaining a California public report, the developer shall submit to the commissioner a certification by an independent third party acceptable to the commissioner and dated not more than three months prior to the submittal of the application, stating that the inventory control system, described in paragraph (6) of subdivision (c) of Section 11226 functions in accordance with the description set forth in that section. The certification shall be based on a random sampling of transactions performed within the six months preceding the date of the application. Inventory control systems that cover time-share estates for which the developer offers, and the title insurance company agrees to provide title insurance, shall not require certification. Independent title insurance companies licensed to do business as such in this state and independent certified public accountants shall be deemed acceptable third parties in accordance with this section.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)






ARTICLE 3 - Time-Share Plan Requirements

11250

A time-share plan may be created in any accommodation unless otherwise prohibited. All time-share plans shall maintain a one-to-one purchaser to accommodation ratio, which means the ratio of the number of purchasers eligible to use the accommodations of a time-share plan on a given night to the number of accommodations available for use within the plan on that night, such that the total number of purchasers eligible to use the accommodations of the time-share plan during a given calendar year never exceeds the total number of accommodations available for use in the time-share plan during that year. For purposes of the calculation under this section, each purchaser must be counted at least once, and no individual accommodation may be counted more than 365 times per calendar year or more than 366 times per leap year. A purchaser who is delinquent in the payment of time-share plan assessments shall continue to be considered eligible to use the accommodations of the time-share plan for purposes of calculating the one-to-one purchaser to accommodation ratio.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11251

(a) The developer of a single site time-share plan and for the component sites of a multisite time-share plan located in the state, shall cause to be recorded prior to the closing of the first sale of a time-share interest in each accommodation in the time-share plan, covenants dedicating the accommodations to the time-share plan and incorporating all covenants of the grantor or lessor of the time-share interests, and the following provisions:

(1) Organization of an association of time-share interest owners.

(2) A description of the real property for the common ownership or use of the time-share interest owners. Where the time-share plan is a personal property time-share plan, a description of the personal property for common use of the time-share interest owners.

(3) A description of the method for calculating and collecting regular and special assessments from time-share interest owners to defray expenses of the time-share property and for related purposes.

(4) A description of the method for terminating the membership and selling the interest of a time-share interest owner for failure to pay regular or special assessments.

(5) A description of the method for the disciplining of time-share interest owners for the late payment of assessments.

(6) Provisions requiring comprehensive general liability insurance and adequate property and casualty insurance covering the time-share property.

(7) Restrictions upon partition of an accommodation of the time-share plan.

(8) A description of the method for amending the covenants affecting the time-share plan.

(9) Where applicable, a description of the method relating to the annexation or de-annexation of additional accommodations, phases, or properties to the time-share plan.

(10) A description of the procedures in the event of condemnation, destruction, or extensive damage to an accommodation, including provisions for the disposition of insurance proceeds or damages payable on account of damage or condemnation.

(11) A method of the procedures on regular termination of the time-share plan.

(12) Where applicable, allocation of the cost of maintenance and operation between different elements or mixed uses within the portions of a project or relating to reciprocal rights and obligations between the time-share project and other property.

(13) A description of the method for entry into accommodations of the time-share plan under authority granted by the association for the purpose of cleaning, maid service, maintenance, and repair including emergency repairs and for the purpose of abating a nuisance or a known or suspected dangerous or unlawful activity.

(14) Delineate all reserved rights of the developer.

(15) For projects located within the state, the covenants shall, insofar as reasonably possible, satisfy the requirements of Section 1468 or Sections 1469 and 1470 of the Civil Code for real property located in this state.

(b) For single site time-share plans and component sites of a multisite time-share plan located outside of the state, the developer shall cause to be recorded a declaration dedicating the accommodations to the time-share plan and incorporating all covenants of the grantor or lessor of the time-share interests. The declaration shall include the subject matter set forth in paragraphs (1) to (14), inclusive, of subdivision (a). If there is no provision for the recording of a declaration in the state or jurisdiction in which the time-share property or component site is located, alternatively, the developer shall establish that the declaration is otherwise enforceable in the state or jurisdiction in which the time-share property or component site is located. The declaration shall be in compliance with the applicable laws of the state or jurisdiction in which the time-share property or component site is located, and if a conflict exists between laws of the situs state and the requirements set forth in this section, the law of the situs state shall control. If the declaration provides for the matters contained in paragraphs (1) to (14), inclusive, of subdivision (a), the declaration shall be deemed to be in compliance with the requirements of subdivision (a) and this subdivision and the developer shall not be required to make revisions in order to comply with subdivision (a) and this subdivision.

(c) The developer of a time-share plan located within the state shall make provisions in the time-share instruments for all of the following:

(1) A description of the services to be made available to time-share interest owners under the time-share plan.

(2) A description, to be contained in the declaration or the bylaws of the association, of the procedures regarding transfer to the association of control over the time-share property and services comprising the time-share plan.

(3) A description of the method for preparation and availability to time-share interest owners of budgets, financial statements, and other information related to the time-share plan.

(4) A description of the methods for employing and for terminating the employment of a managing entity for the time-share plan.

(5) A description of the method for adoption of standards and rules of conduct for the use of accommodations by time-share interest owners.

(6) A description of the method for establishment of the rights of time-share interest owners to the use of an accommodation according to schedule or under a first-reserved, first-served priority system.

(7) A description of the method for compensating use periods or monetary compensation for an owner of a time-share estate if an accommodation cannot be made available for the period of use to which the owner is entitled by schedule or under a reservation system because of an error by the association or managing entity.

(8) A description of the method for the use of accommodations for transient accommodations or other income-producing purpose during periods of nonuse by time-share interest owners.

(9) A description of the method for the inspection of the books and records of the association by time-share interest owners.

(10) A description of the method for collective decisionmaking and the undertaking of action by or in the name of the association including, where applicable, representation of time-share accommodations in an association for the time-share in which the accommodations are located.

(d) For single site time-share plans and component sites of a multisite time-share plan located outside of the state, the developer shall cause to be included in the time-share instrument the subject matter set forth in subdivision (c). The time-share instruments shall be in compliance with the applicable laws of the state or jurisdiction in which the time-share property or component site is located, and if there is a conflict between laws of the situs state and the requirements set forth in this section, the law of the situs state shall control. If the time-share instruments provide for the matters contained in subdivision (c), the time-share instruments shall be deemed to be in compliance with the requirements of subdivision (c) and this subdivision and the developer shall not be required to make revisions in order to comply with subdivision (c) and this subdivision.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11252

In a time-share plan offering time-share use interests, the developer shall not encumber the accommodations of the time-share plan in a manner that could materially and adversely affect the use rights of the purchasers of the accommodations without the written assent of not less than 51 percent of the time-share interest owners other than the developer. This section shall not prevent the developer from encumbering the purchaser’s use rights so long as the developer has sufficient protection as permitted by Section 11244.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11253

For single site time-share plans and component sites of multisite time-share plans located in this state, the time-share instrument shall require that the following insurance be at all times maintained in force to protect time-share interest owners in the time-share plan:

(a) Insurance against property damage as a result of fire and other hazards commonly insured against, covering all real and personal property comprising the time-share plan in an amount not less than 80 percent of the full replacement value of the time-share property.

(1) In a time-share use offering, the trustee shall be a named coinsured, and if for any reason, title to the accommodation is not held in trust, the association shall be named as a coinsured as the agent for each of the time-share interest owners.

(2) In a time-share estate offering, the association shall be named as a coinsured if it has title to the property or as a coinsured as agent for each of the time-share interests owners if title is held by the owners as tenants in common.

(3) If, after control of the governing body of the association has passed to the owners other than the developer, and the association amends the time-share instrument to reduce the percentage below 80 percent, the failure of the association to maintain coverage at 80 percent of replacement value shall not be grounds for denial of a public report.

(b) Liability insurance against death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the accommodations of the time-share plan.

(1) The amounts of the insurance shall be determined by the association, but shall not be less than five hundred thousand dollars ($500,000) to one million dollars ($1,000,000) for personal injury and one hundred thousand dollars ($100,000) for property damage.

(2) The liability insurance policy shall provide for all of the following:

(A) All time-share interest owners as a class are named as additional insureds in a policy issued to the association.

(B) The waiver by the insurer of its right to subrogation under the policy against any time-share interest owner or member of his or her household.

(C) No act or omission by a time-share interest owner, unless acting within the scope of his or her authority on behalf of the association, shall void the policy or operate as a condition to recovery under the policy by any other person.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11254

(a) In a time-share plan in which the fee or a long-term leasehold interest in all or some of the accommodations and in appurtenant real and personal property is to be transferred to the association or to a corporate trustee under a trust agreement, the conveyance shall be made prior to the closing of the escrow for the first sale of a time-share interest in the accommodation.

(b) The developer may reserve easements in the real property conveyed for purposes reasonably related to the conduct of commercial activities in the time-share property, if the developer covenants to use the easements in a manner that will minimize any adverse impact on the use and enjoyment of the accommodation by any time-share interest owner occupying it.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11255

(a) The department shall require that each of the accommodations in a time-share plan offering time-share use interests be conveyed to a trustee or an association acceptable to the commissioner prior to the closing of the escrow for the first sale of a time-share use interest that entitles the purchaser to occupy the accommodation in question.

(b) If the accommodation in a time-share plan offering time-share use interests that is free and clear of blanket encumbrances, other than a lien of current real property taxes, is conveyed to a trustee or an association, the trust or association instruments shall include, but not be limited to, all of the following:

(1) Transfer of title to the accommodations to the trustee or association.

(2) If the time-share use interests are conveyed to a trust, the association as a party to the trust or an express third-party beneficiary of the trust.

(3) Notice to the department of the intention of the trustee to resign, if applicable.

(4) Continuance of the trustee in that capacity until a successor trustee acceptable to the department assumes the position, if applicable.

(5) Prohibition against any amendments of the trust or association instruments adversely affecting the interests or rights of time-share interest owners without the prior approval of the association.

(6) Instructions for the distribution of condemnation or insurance proceeds by the trustee or the association.

(c) The department may require that each of the accommodations in a time-share plan offering time-share estate interests that is subject to a blanket encumbrance be conveyed to a trustee acceptable to the department prior to the closing of the escrow for the first sale of a time-share estate which entitles the purchaser to occupy the accommodation in question.

(d) If an accommodation in the time-share plan is conveyed to a trustee pursuant to subdivision (c), the trust instrument shall include all of the following provisions in addition to those set forth in subdivision (b):

(1) The deposit into trust, and the retention for the duration of the trust, of nondelinquent installment sales contracts or promissory notes of time-share interests purchases having an aggregate principal balance owing not ordinarily less than 150 percent of the difference between the aggregate principal balance owing under blanket encumbrances against the accommodation and the amount of money, or its equivalent, in the trust and available at any time to be applied to the reduction of the principal balance of the blanket encumbrances.

(A) The trust instrument shall further provide that if the 150 percent requirement has not been met within six months after execution of the trust instrument by the developer, the trustee shall thereafter retain in the trust, or apply to debt service on the blanket encumbrance, the entire amount of all installment payments received on contracts or promissory notes until the 150 percent requirement has been met.

(B) For purposes of this regulation, a contract or promissory note is deemed delinquent when an installment payment is more than 60 days past due.

(C) If the developer for purposes of satisfying the requirements of this subdivision proposes to deposit installment sales contracts or promissory notes of obligor other than purchasers of interests in the time-share plan into the trust, the developer shall have the burden of establishing the liquidated value of the notes and contracts to the satisfaction of the department.

(2) The deposit into trust, and the retention for the duration of the trust, of funds in an amount at all times sufficient to pay the total of three successive monthly installments of debt service on the blanket encumbrance.

(A) If installments of debt service on a blanket encumbrance that is fully amortized are due less frequently than monthly, the funds retained in the trust shall be sufficient to pay all installments becoming due within the next succeeding six months, or, if no installments are due within the next succeeding six months the next installment due.

(B) If a blanket encumbrance against the trust property is an interest-only loan, contains a balloon payment provision, or is otherwise not fully amortized under the terms for repayment, the trust instrument shall require that the developer make monthly payments into the trust sufficient to pay debt service installments as they become due and to create a sinking fund to extinguish the debt at its maturity.

(3) Payment by the trustee of debt service on the blanket encumbrance, property taxes, or assessments on insurance premiums, either as the entity having primary responsibilities for the payments or the entity secondarily responsible if the person with primary responsibility fails to make the payments in a timely manner.

(4) The deposit or investment by the trustee of funds constituting a part of the trust corpus in interest bearing accounts, treasury bills, certificates of deposit, or similar investments.

(e) In the case of a time-share plan offering time-share use interests that have been conveyed to a trustee, the trust for the accommodation shall be irrevocable during the time that any time-share interest owner has a right to the occupancy of an accommodation.

(f) In the case of a time-share plan offering time-share use interests that have been conveyed to an association, the association shall not be dissolved or terminated during the time that any time-share interest owner has the right to occupancy of an accommodation.

(g) In a time-share plan offering time-share estate interests, the trust for an accommodation shall be irrevocable until the extinguishment of all blanket monetary encumbrances against the accommodation.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11256

(a) The contract proposed to be used by a developer applying for a public report for the sale or lease of time-share interests shall provide that if the escrow for sale or lease of a time-share interest does not close on or before the date set forth in the contract, or a later closing date mutually agreed to by the developer and the prospective purchaser or lessee, within 15 days after the closing date set forth in the contract or an extended closing date mutually agreed to by the developer and the prospective purchaser or lessee, the developer shall, except as provided in subdivisions (c) to (h), inclusive, order all of the money remitted by the prospective purchaser or lessee under the terms of the contract for acquisition of the time-share interest (purchase money) to be refunded to the prospective purchaser or lessee. Any extension of the closing of escrow shall be in writing and shall clearly and conspicuously disclose that the purchaser is not obligated to extend the closing of escrow.

(b) The contract may provide for disbursements or charges to be made against purchase money for payments to third parties for credit reports, escrow services, preliminary title reports, appraisals, and loan processing services by the parties if the contract includes the following:

(1) Specific enumeration of all of the disbursements or charges that may be made against purchase money.

(2) The developer’s estimate of the total amount of the disbursements and charges.

(c) Any contractual provision that calls for disbursement or a charge against purchase money based upon the prospective purchaser’s or lessee’s alleged failure to complete the purchase of the time-share interest shall conform with Sections 1675, 1676, 1677, and 1678 of the Civil Code.

(d) Except for a disbursement made following substantial compliance with the procedures set forth in subdivision (f) or pursuant to a written agreement of the parties that either cancels the contract or is executed after the final closing date specified by the parties, a disbursement or charge against purchase money as liquidated damages may be done only pursuant to a determination by a court of law, or by an arbitrator if the parties have so provided by contract, that the developer is entitled to a disbursement or charge against purchase money as liquidated damages.

(e) A contractual provision for a determination by arbitration that the developer is entitled to a disbursement or charge against purchase money as liquidated damages shall require that the arbitration be conducted in accordance with procedures that are equivalent in substance to the Commercial Arbitration Rules of the American Arbitration Association, that any arbitration include every cause of action that has arisen between the prospective purchaser or lessee and the developer under the contract, and that the developer remit the fee to initiate arbitration with the costs of the arbitration ultimately to be borne as determined by the arbitrator.

(f) The contract of sale may include a procedure under which purchase money may be disbursed by the escrowholder to the developer as liquidated damages upon the prospective purchaser’s or lessee’s failure to timely give the escrowholder the prospective purchaser’s or lessee’s written objection to disbursement of purchase money as liquidated damages. This procedure shall contain at least the following elements:

(1) The developer shall give written notice, in the manner prescribed by Section 116.340 of the Code of Civil Procedure for service in a small claims action, to the escrowholder and to the prospective purchaser or lessee that the prospective purchaser or lessee is in default under the contract that the developer is demanding that the escrowholder remit _____ dollars ($____) from the purchase money to the developer as liquidated damages unless, within 20 days, the prospective purchaser or lessee gives the escrowholder the prospective purchaser’s or lessee’s written objection to the disbursement of purchase money as liquidated damages.

(2) The prospective purchaser or lessee shall have a period of 20 days from the date of receipt of the developer’s 20-day notice and demand in which to give the escrowholder the prospective purchaser or lessee written objection to the disbursement of purchase money as liquidated damages.

(g) The contract may not make the prospective purchaser’s or lessee’s failure to timely give the escrowholder the aforesaid written objection a waiver of any cause of action the prospective purchaser or lessee may have against the developer under the contract unless the waiver is conditioned upon service of the developer’s 20-day notice and demand in a manner prescribed by Section 116.340 of the Code of Civil Procedure for service in a small claims action.

(h) If the developer has had the use of purchase money pending consummation of the sale or lease transaction under authorization by the department pursuant to Section 11243, the developer shall immediately upon alleging the default of the prospective purchaser or lessee, transmit to the escrowholder, funds equal to all of the purchase money paid by the prospective purchaser or lessee.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)






ARTICLE 4 - Management and Governance

11265

(a) For single site time-share plans and component sites of a specific time-share interest multisite time-share plan, the following requirements apply:

(1) Except as provided in paragraph (2), regular assessments to defray the expenses of maintaining the time-share property and operating the time-share plan shall be levied against each time-share interest owner according to the ratio that the number of time-share interests owned by a time-share interest owner assessed bears to the total number of time-share interests subject to assessments. Regular assessments levied by the association shall not exceed the amount necessary to defray the estimated expenses for which the assessments are levied.

(2) The assessment against each owner in the time-share plan may be determined according to a formula or schedule under which assessments against each time-share interest owner are equitably apportioned in accordance with operational and maintenance costs attributable to each time-share interest owner.

(3) A special assessment shall be levied upon the same basis as that prescribed for the levying of regular assessments except in the case where the special assessment is levied against a time-share interest owner for the purpose of reimbursing the association for costs incurred in bringing the time-share interest owner into compliance with provisions of the governing instruments for the time-share plan.

(4) All time-share interests in the time-share plan for which a public report has been issued including those time-share interests held by the developer of the time-share plan are interests subject to the payment of regular and special assessments.

(5) The governing body of the association may be authorized by the governing instruments to impose, without the vote or written assent of the association, a regular annual assessment per time-share interest that is as much as 20 percent greater than the regular annual assessment for the immediately preceding fiscal year. An annual assessment for each time-share interest that is more than 20 percent greater than the regular assessment per time-share interest for the immediately preceding fiscal year may not be levied without the vote or written assent of a majority of the voting power of the association residing in members other than the developer. An increase in the annual assessment attributable to an increase in real property taxes against accommodations of the time-share property shall be excluded in determining whether the annual assessment is more than 20 percent greater than the regular assessment per interest for the preceding fiscal year.

(6) Except as provided in this section, special assessments against time-share interest owners in a time-share plan may not be imposed without the vote or written assent of a majority of the voting power of the association residing in members other than the developer. The governing body of the association may be authorized by the governing instruments to impose special assessments without the vote or written assent of the association as follows:

(A) Special assessments against all time-share interest owners in the time-share plan, other than a special assessment to restore or rebuild because of damage or destruction to an accommodation, which in the aggregate in any fiscal year do not exceed 5 percent of the budgeted gross expenses of the association for that fiscal year.

(B) A special assessment for the repair or rebuilding of an accommodation that does not exceed 10 percent of the budgeted gross expenses of the association for the fiscal year in which the assessment is levied.

(C) Special assessments against a time-share interest owner or owners for the purpose of reimbursing the association for costs incurred in bringing the time-share interest owner into compliance with provisions of the governing instruments for the time-share plan.

(7) Regular assessments against all of the time-share interests in an accommodation of the time-share plan shall commence on the same date. Regular assessments shall commence on the first day of the month following the closing of the escrow of the first sale of a time-share interest in the time-share plan, but may be delayed to the date of commencement of time-share interest owners’ occupancy rights in the accommodation or to a date that is not more than six months later than the date of closing of the first sale involving a right to use the accommodation, whichever occurs earlier in time.

(b) For single site time-share plans and component sites of a multisite time-share plan located outside of the state the time-share instruments shall include the subject matter set forth in paragraphs (1) to (4), inclusive, of subdivision (a). The time-share instruments shall be in compliance with the applicable laws of the state or jurisdiction in which the time-share property or component site is located, and if a conflict exists between the affirmative standards of the laws of the situs state and the requirements set forth in this section, the law of the situs state shall control. If the time-share instruments provide for the matters contained in paragraphs (1) to (4), inclusive, of subdivision (a), the time-share instruments shall be deemed to be in compliance with the requirements of paragraphs (1) to (4), inclusive, of subdivision (a) and this subdivision and the developer shall not be required to make revisions in order to comply with paragraphs (1) to (4), inclusive, of subdivision (a) and this subdivision. If the maximum increase in annual assessments for a time-share plan located outside of this state is greater than the 20 percent set forth in paragraph (5) of subdivision (a), the public report shall include the following disclosure in conspicuous 14-point type:

YOUR ANNUAL ASSESSMENTS ARE NOT SUBJECT TO THE CALIFORNIA LIMITATION OF A 20% ANNUAL INCREASE WITHOUT THE VOTE OF THE OWNERS OTHER THAN THE DEVELOPER. YOUR ASSESSMENT MAY BE INCREASED BY AS MUCH AS ____% PER YEAR.

(c) For nonspecific time-share interest multisite time-share plans the following requirements apply:

(1) Except as provided in paragraph (2), regular assessments to defray the expenses of maintaining and operating the multisite time-share plan shall be levied against each time-share interest owner according to the ratio that the number of time-share interests owned by a time-share interest owner assessed bears to the total number of time-share interests subject to assessments.

(2) The assessment against each time-share interest owner in the multisite time-share plan may be determined according to a formula or schedule under which assessments against each time-share interest owner are equitably apportioned in accordance with operational and maintenance costs attributable to each time-share interest owner.

(3) A special assessment shall be levied upon the same basis as that prescribed for the levying of regular assessments except in the case where the special assessment is levied against a time-share interest owner for the purpose of reimbursing the association for costs incurred in bringing the time-share interest owner into compliance with provisions of the governing instruments for the time-share plan.

(4) All time-share interests in the multisite time-share plan for which a public report has been issued including those time-share interests held by the developer of the multisite time-share plan are interests subject to the payment of regular and special assessments.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11265.1

(a) Regular and special assessments levied pursuant to the time-share instrument are delinquent 30 days after they become due, unless the time-share instrument provides a longer time period, in which case the longer time period shall apply. If an assessment is delinquent, the association may recover all of the following:

(1) Reasonable costs incurred in collecting the delinquent assessment, including reasonable attorneys’ fees.

(2) A late charge not exceeding 10 percent of the delinquent assessment or ten dollars ($10), whichever is greater, unless the time-share instrument specifies a late charge in a smaller amount, in which case any late charge imposed shall not exceed the amount specified in the governing instrument.

(3) Interest on all sums imposed in accordance with this section, including the delinquent assessments, reasonable fees and costs of collection, and reasonable attorneys’ fees, at an annual interest rate not to exceed 12 percent, commencing 30 days after the assessment becomes due, unless the time-share instrument specifies the recovery of interest at a lower rate, in which case, the lower rate of interest shall apply.

(b) Regular assessments imposed or collected to perform the obligations of an association under the governing documents of this title shall be exempt from execution by a judgment creditor of the association only to the extent necessary for the association to perform essential services, such as paying for utilities and insurance. In determining the appropriateness of an exemption, a court shall ensure that only essential services are protected under this subdivision. This exemption shall not apply to any consensual pledges, liens, or encumbrances that have been approved by the owners of the association, constituting a quorum, casting a majority of the votes at a meeting or election of the association, or to any state tax lien, or to any lien for labor or materials supplied to the common area.

(c) The association shall provide notice by first-class mail to the owners of the time-share interests of any increase in the regular or special assessments of the association, not less than 30 days nor more than 60 days prior to the increased assessment becoming due.

(d) Associations are hereby exempted from interest rate limitations imposed by Article XV of the California Constitution, subject to the limitations of this section.

(Added by Stats. 2006, Ch. 429, Sec. 9. Effective September 22, 2006. Operation is immediate, and not delayed by Sec. 12 of Ch. 429.)



11266

(a) An amendment of a provision of the declaration or other document establishing the time-share plan may not be adopted without the vote or written assent of at least 25 percent of the voting power of the association residing in members other than the developer.

(b) An amendment of the articles of incorporation or association may not be enacted without the vote or written assent of at least 25 percent of the governing body and 25 percent of the voting power of the association residing in members other than the developer.

(c) An amendment of the bylaws of the association may not be enacted without the vote or written assent of at least 10 percent of the voting power of the association residing in members other than the developer.

(d) An amendment to the rules and regulations of the association may not be enacted without the vote or written assent of at least a majority of the governing body of the association.

(e) The percentage of the voting power necessary to amend a specific clause or provision in the time-share instrument, articles, or bylaws shall not be less than the prescribed percentage of affirmative votes or written assents required for action to be taken under that clause.

(f) In addition to the restrictions upon the enactment of amendments of the governing instruments set forth in this section, the governing instruments may include provisions consistent with subdivision (c) of Section 11269 whereby the vote of the developer must be given effect in the amendatory process.

(g) For a single site time-share plan or a component site of a specific time-share interest time-share plan or a nonspecific time-share interest multisite time-share plan located outside this state, that is being offered in this state, the public report shall include the following disclosure in conspicuous 14-point type:

THE DECLARATION OR OTHER DOCUMENT ESTABLISHING THIS TIME-SHARE PLAN MAY BE AMENDED BY A VOTE OF ____% OF THE MEMBERS OF THE ASSOCIATION. THE BYLAWS OF THE ASSOCIATION MAY BE AMENDED BY A VOTE OF ____% OF THE MEMBERS.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11267

(a) The time-share instruments shall require the employment of a managing entity for the time-share plan or component site pursuant to a written management agreement that shall include all of the following provisions:

(1) Delegation of authority to the managing entity to carry out the duties and obligations of the association or the developer to the time-share interest owners.

(2) Authority of the managing entity to employ subagents, if applicable.

(3) A term of not more than five years with automatic renewals for successive three-year periods after expiration of the first term unless the association by the vote or written assent of a majority of the voting power residing in members other than the developer determines not to renew the contract and gives appropriate notice of that determination. However, in those time-share plans where the association is controlled by owners other than the developer, the management agreement shall not be subject to the term limitations set forth in this section, and any longer term shall not be grounds for denial of a public report, unless the longer term of the management contract is the result of the developer exercising control.

(4) Termination for cause at any time by the governing body of the association. If the single site time-share plan or the component site of a multisite time-share plan is located within the state, then that termination provision shall include a provision for arbitration in accordance with the Commercial Arbitration Rules of the American Arbitration Association if requested by or on behalf of the managing entity.

(5) Not less than 90 days’ written notice to the association of the intention of the managing entity to resign.

(6) Enumeration of the powers and duties of the managing entity in the operation of time-share plan and the maintenance of the accommodations comprising the time-share plan.

(7) Compensation to be paid to the managing entity.

(8) Records to be maintained by the managing entity.

(9) A requirement that the managing entity provide a policy for fidelity insurance or bond for the activities of the managing entity, payable to the association, which shall be in an amount no less than the sum of the largest amount of funds expected to be held or controlled by the managing entity at any time during the year, pursuant to the budget. The commissioner may provide a reduction in the insurance policy or bond amounts required by this paragraph.

(10) Errors and omissions insurance coverage for the managing entity, if available.

(11) Delineation of the authority of the managing entity and persons authorized by the managing entity to enter into accommodations of the time-share plan for the purpose of cleaning, maid service, maintenance and repair including emergency repairs, and for the purpose of abating a nuisance or dangerous, unlawful, or prohibited activity being conducted in the accommodation.

(12) Description of the duties of the managing entity, including, but not limited to, the following:

(A) Collection of all assessments as provided in the time-share instruments.

(B) Maintenance of all books and records concerning the time-share plan.

(C) Scheduling occupancy of accommodations, when purchasers are not entitled to use specific time-share periods, so that all purchasers will be provided the opportunity for use and possession of the accommodations of the time-share plan, that they have purchased.

(D) Providing for the annual meeting of the association of owners.

(E) Performing any other functions and duties related to the maintenance of the accommodations or that are required by the time-share instrument.

(b) Any written management agreement in existence as of the effective date of this chapter shall not be subject to the term limitations set forth above.

(c) For single site time-share plans and component sites of a multisite time-share plan located outside of the state, the time-share instruments shall include the subject matter set forth in subdivision (a). The time-share instruments shall be in compliance with the applicable laws of the state or jurisdiction in which the time-share property or component site is located, and if a conflict exists between laws of the situs state and the requirements set forth in this section, the law of the situs state shall control. If the time-share instruments provide for the matters contained in subdivision (a), the time-share instruments shall be deemed to be in compliance with the requirements of subdivision (a) and the developer shall not be required to make revisions in order to comply with subdivision (a) and this subdivision.

(Amended by Stats. 2006, Ch. 429, Sec. 10. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)



11268

(a) Unless impracticable because of the number of members of the association, their places of residence in relation to each other, the international nature of the offering, or other factors, provision shall be made for regular meetings of members of the association of time-share interest owners. Ordinarily regular meetings of members shall be scheduled not less frequently than once each calendar year at a time and place to be fixed by the bylaws or by resolution of the governing body. The first meeting of the association shall be scheduled not later than one year after the closing of the escrow for the first sale of a time-share interest in the time-share plan or completion of construction, whichever shall first occur.

(b) Provision shall be made for special meetings of the association to be promptly called by the governing body upon either of the following:

(1) The vote of a majority of the governing body.

(2) Receipt of a written request signed by members representing at least 5 percent of the voting power of the association residing in members other than the developer.

(c) Meetings of the association shall be held at a suitable location that is readily accessible at reasonable cost to the largest possible number of members.

(d) Written notice of regular and special meetings shall be given to members by first-class mail. This notice shall be given not less than 14 days and not more than 90 days before the scheduled date of the meeting. The notice, whether for a regular or special meeting shall specify the place, day, and hour of the meeting and a brief statement of the matters which the governing body intends to present, or believes that others will present, for action by the members.

(e) (1) The bylaws of the association shall establish the quorum for a meeting of members at not less than 5 percent nor more than 331/3 percent, of the voting power of the association residing in members other than the developer, represented in person or by proxy.

(2) In the absence of a quorum as prescribed by the bylaws, no business shall be conducted and the presiding officer shall adjourn the meeting sine die.

(3) If less than one-third of the total voting power of the association is in attendance, in person or by proxy, at a regular or special meeting of the association, only those matters of business, the general nature of which was given in the notice of the meeting may be voted upon by the members.

(f) Any action that may be taken at any regular or special meeting of members may be taken without a meeting if the following requirements are met:

(1) A written ballot is distributed to every member entitled to vote setting forth the proposed action, providing an opportunity to signify approval or disapproval of the proposal, and providing a reasonable time for the members to return the ballot to the association.

(2) The number of votes cast by ballot within the specified time period equals or exceeds the quorum required to be present at a meeting authorizing the action.

(3) The number of approvals of the action equals or exceeds the number of votes required to approve the action at a meeting at which the total number of votes cast was the same as the number of votes cast by written ballot.

(4) The written ballot distributed to members of the association affords an opportunity for the member to specify a choice between approval and disapproval of each order of business proposed to be acted upon by the association and further provides that the vote of the members shall be cast in accordance with the choice specified.

(g) The bylaws of the association may provide that governing body members may be elected by written ballot.

(h) A form of proxy may be distributed to each member to afford him or her the opportunity to vote in absentia at a meeting of members of the association provided that it meets the requirements for a written ballot set forth in paragraph (4) of subdivision (f) and includes the name or names of members who expect to be in attendance in person at the meeting to whom the proxy is to be given for the purpose of casting the vote to reflect the absent member’s vote as specified in the form of proxy.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11269

(a) A member of an association including associations that provide for unequal assessments against members, shall be entitled to one vote for each time-share interest owned.

(b) An association may have two classes of members for voting purposes according to the following provisions:

(1) Each time-share interest owner other than the developer of the time-share plan shall be a class A member. If a time-share interest is owned by more than one person, each time-share interest owner shall be a class A member, but only one vote may be cast for each interest.

(2) The developer shall be the class B member and shall have one vote for each time-share interest owned by him or her which has been authorized to be offered for sale by the issuance of a public report.

(3) Class B membership shall be automatically converted to class A membership, and class B membership shall thereafter cease to exist, when the total outstanding votes held by the class B member falls below 20 percent of the total voting power of the association.

(c) Except as otherwise expressly provided, no regulation which requires the approval of a prescribed percentage of the voting power residing in members other than the developer or a prescribed percentage of the voting power of class A members, for action to be taken by the association, is intended to preclude the developers from casting votes attributable to the time-share interests which he or she owns. Governing instruments may specify the following with respect to approval of action by the membership of the association other than an action to enforce an obligation of the developer:

(1) In those associations in which class A and class B memberships exist, the vote or written assent of a prescribed percentage of the class A voting power and the vote or written assent of the class B member.

(2) In those associations in which a single class of voting membership exists, either as originally established or after the conversion of the class B membership to class A memberships, the vote or written assent of a prescribed percentage of the total voting power of the association and the vote or written assent of a prescribed percentage of the voting power of members other than the developer.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11270

(a) The governing body shall consist of three directors for an association that does not contemplate more than 100 members and either five or seven directors for an association that contemplates more than 100 members.

(b) (1) The first governing body shall consist of directors appointed by the developer. These directors shall serve until the first meeting of the association at which time an election of all of the directors for the association shall be conducted.

(2) A special procedure shall be established by the governing instruments to assure that at the first election of the governing body, and at all times thereafter, at least one of the incumbent directors has been elected solely by the votes of members other than the developer.

(3) A director who has been elected to office solely by the votes of the members of the association other than the developer may be removed from the governing body prior to the expiration of his or her term of office only by a vote of a prescribed percentage of the voting power residing in members other than the developer.

(c) The terms of office of governing body members may be staggered provided that no person may serve a term of more than three years without standing for reelection.

(d) For board of director members serving at the appointment of the developer, the developer may change the designated board member without the need of any further consent by the association. However, the term of the applicable director’s seat on the governing body shall not be affected by that change.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11271

(a) Regular meetings of the governing body of the association shall be held as prescribed in the bylaws, but not less frequently than annually.

(b) (1) Regular and special meetings of the governing body shall be held in or near the location of the time-share plan unless a meeting at another location would significantly reduce the cost to the association or the inconvenience to directors.

(2) If the time and place of the regular meeting of the governing body is not fixed by the governing instruments, notice of the time and place of meeting shall be communicated in writing, including by facsimile, electronic mail, or other form of written or electronic communication, to directors not less than 14 days prior to the meeting. However, that notice of a meeting is not required to be given to any governing body member who has signed a waiver of notice or a written consent to the holding of the meeting.

(c) (1) A special meeting of the governing body may be called by written notice signed by any two members of the governing body.

(2) The notice of a special meeting shall specify the time and place of the meeting and the nature of any special business to be considered.

(3) Notice of a special meeting shall be communicated in writing, including by facsimile, electronic mail, or other form of written or electronic communication, to directors not less than 14 days prior to the meeting. However, notice of the meeting is not required to be given to any governing body member who signed a waiver of notice or a written consent to the holding of the meeting.

(d) (1) Regular and special meetings of the governing body shall be open to all members of the association provided that members who are not on the governing body may not participate in any deliberations or discussions unless expressly so authorized by the governing body.

(2) The governing body may, with the approval of a majority of a quorum of its members, adjourn a meeting and reconvene in executive session to discuss and vote upon personnel matters, litigation in which the association is or may become involved, and orders of business of a similar nature. The nature of any and all business to be considered in executive session shall first be announced in open session.

(e) A bare majority of the total members of authorized members of the governing body shall constitute a quorum for the conduct of business.

(f) The governing instruments for the time-share plan shall provide for reimbursement by the association for transportation expenses incurred and reasonable per diem payments to governing body members for attendance at regular and special meetings of the governing body.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11272

(a) The following information concerning the time-share plan shall be made available to all time-share interest owners in the time-share plan:

(1) A proposed budget for each fiscal year consisting of the information required by Section 11240 shall be distributed not less than 15 days prior to the beginning of the fiscal year to which the budget applies.

(2) An audit of the financial statements of the association by an independent certified public accountant shall be performed each year and shall be made available upon request by a time-share owner 120 days after the close of the fiscal year. The audited financial statements shall be included in a report that includes all of the following:

(A) A balance sheet as of the end of the fiscal year.

(B) An operating (income) statement for the fiscal year.

(C) A statement of the net changes in the financial position of the time-share plan during the fiscal year.

(D) For any fiscal year in which the gross income to the association exceeds seventy-five thousand dollars ($75,000), a copy of the review of the annual report prepared in accordance with generally accepted accounting principles.

(E) A list of the names and methods of contacting the members of the governing body of the association.

(3) A list of the orders of business to be considered at the annual meeting of members of the association shall be distributed not less than 14 days prior to the meeting date. This list shall include the name, address, and a brief biographical sketch if available of each member of the association who is a candidate for election to the governing body.

(b) In lieu of the distribution of the budget and report required by subdivision (a), the governing body may elect to distribute a summary of the budget and report to all time-share interest owners along with a written notice that the budget and report is available at the business office of the association or at another suitable location within the boundaries of the development, and that copies will be provided upon request and at the expense of the association. If any time-share interest owner requests that a copy of the budget and report required by subdivision (a) be provided to the time-share interest owner, the association shall provide the copy to the time-share interest owner by facsimile, electronic mail, or first-class United States mail at the expense of the association and delivered within 10 days. The written notice that is distributed to each of the time-share interest owners shall be in conspicuous 14-point type on the front page of the summary of the budget and report.

(c) Delivery of the information specified in subdivision (a) may be combined where appropriate.

(d) For single site time-share plans and component sites of a multisite time-share plan located outside of the state, the association shall be subject to the provisions set forth in this section. The association must be in compliance with the applicable laws of the state or jurisdiction in which the time-share property or component site is located, and if a conflict exists between laws of the situs state and the requirements set forth in this section, the law of the situs state shall control. If the association provides for the dissemination of information provided for in this section, the association shall be deemed to be in compliance with the requirements of this section and neither the developer nor the association shall be required to make revisions to the time-share instruments or budget in order to comply with this section.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11273

(a) The books of account, minutes of members and governing body meetings, and all other records of the time-share plan maintained by the association or the managing entity shall be made available for inspection and copying by any member, or by his or her duly appointed representative, at any reasonable time for a purpose reasonably related to membership in the association.

(b) The records shall be made available for inspection at the office where the records are maintained. Upon receipt of an authenticated written request from a member along with the fee prescribed by the governing body to defray the costs of reproduction, the managing entity or other custodian of records of the association or the time-share plan shall prepare and transmit to the member a copy of any and all records requested.

(c) The governing body shall establish reasonable rules with respect to all of the following:

(1) Notice to be given to the managing entity or other custodian of the records by the member desiring to make the inspection or to obtain copies.

(2) Hours and days of the week when a personal inspection of the records may be made.

(3) Payment of the cost of reproducing copies of records requested by a member.

(d) Every governing body member shall have the absolute right at any time to inspect all books, records, and documents of the association and all real and personal properties owned and controlled by the association.

(e) The association shall maintain among its records a complete list of the names and addresses of all owners of time-share interests in the time-share plan. The association shall update this list no less frequently than every six months. Unless otherwise provided in the time-share instruments, the association may not publish this owner’s list or provide a copy of it to any time-share interest owner or to any third party or use or sell the list for commercial purposes.

(f) For single site time-share plans and component sites of a multisite time-share plan located outside of the state, the association shall be subject to the provisions set forth in this section. The association must be in compliance with the applicable laws of the state or jurisdiction in which the time-share property or component site is located, and if a conflict exists between laws of the situs state and the requirements set forth in this section, the law of the situs state shall control. If the association and the time-share instruments provide for the matters contained in this section, the association shall be deemed to be in compliance with the requirements of this section and neither the developer nor the association shall be required to make revisions to the time-share instruments in order to comply with the section.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11274

(a) The association shall not be authorized to cause the absolute forfeiture of a time-share interest owner’s right, title, or interest in the time-share plan on account of the time-share interest owner’s failure to comply with provisions of the time-share instrument or the rules and regulations for the time-share plan except pursuant to either of the following:

(1) The judgment of a court or the decision of an arbitrator as provided in the time-share instrument.

(2) A foreclosure or sale under a power of sale for the failure of a time-share interest owner to pay assessments duly levied by the association.

(b) The time-share instrument may authorize the governing body of the association, or the managing entity acting on behalf of the governing body, to suspend a time-share interest owner’s right to the occupancy of an accommodation, and all related rights and privileges as a time-share interest owner of a time-share interest in the time-share plan, during the period of time that the time-share interest owner is delinquent in the payment of regular or special assessments or other charges duly levied by the association. The time-share interest owner shall be given written notice of the suspension of his or her rights and privileges immediately after the decision to suspend has been made.

(c) The time-share instrument may authorize the association to impose a monetary penalty to suspend a time-share interest owner’s right to use an accommodation or other facility that is part of the time-share plan or to take other disciplinary action that is appropriate, short of the forfeiture of the time-share interest owner’s right, title, and interest in the time-share plan, for violations of the provisions of the time-share instrument and of the rules and regulations for operation of the time-share plan by the time-share interest owner, his or her guests or persons under his or her control, including, but not limited to, all of the following:

(1) Failure to vacate an accommodation upon expiration of the time-share interest owner’s use period.

(2) Damage to an accommodation or any other real or personal property that is part of the time-share plan.

(3) Permitting a time-share interest to be subject to a lien, other than the lien of nondelinquent real property taxes or assessments, claim, or charge that could result in the sale of time-share interests of other time-share interest owners.

(4) Creating a disturbance that interferes with the use and enjoyment of facilities of the time-share plan by other time-share interest owners.

(d) Before disciplinary action authorized under subdivision (c) can be imposed by the association, the time-share interest owner against whom the action is proposed to be taken shall be given 30-days prior written notice and the opportunity to present a written or oral defense to the charges.

(1) The governing body of the association shall decide whether the time-share interest owner’s defense shall be oral or written.

(2) The time-share interest owner shall be notified of the decision of the governing body of the association before disciplinary action is taken.

(e) The association may delegate to the managing entity, the power and authority to carry out disciplinary actions duly imposed by the governing body.

(f) For single site time-share plans and component sites of specific time-share interest multisite time-share plans and nonspecific time-share interest multisite time-share plans located outside this state, and offered for sale in this state, the public report shall contain the following disclosure in conspicuous 14-point type:

THIS TIME SHARE PLAN MAY NOT BE SUBJECT TO THE SAME PROTECTIONS AGAINST FORFEITURE AND FORECLOSURE AS PROVIDED BY CALIFORNIA LAW. YOU SHOULD BECOME FAMILIAR WITH THE PROCEDURES PROVIDED BY THE LAWS OF THE STATE IN WHICH THE TIME-SHARE PLAN IS LOCATED.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11275

(a) Any contractual provision or other provision in the time-share instruments implemented after July 1, 2005, setting forth terms, conditions, and procedures for resolution of a dispute or claim between a time-share interest owner and a developer, or any provision in the time-share instruments implemented after July 1, 2005, setting forth terms, conditions, and procedures for resolution of a dispute of a claim between an association and the developer, shall, at a minimum, provide that the dispute or claim resolution process, proceeding, hearing, or trial be conducted in accordance with the following rules:

(1) For the developer to advance the fees necessary to initiate the dispute or claim resolution process, with the costs and fees, including ongoing costs and fees, if any, to be paid as agreed by the parties and if they cannot agree then the costs and fees are to be paid as determined by the person or persons presiding at the dispute or claim resolution proceeding or hearing.

(2) For a neutral or impartial person to administer and preside over the claim or dispute resolution process.

(3) For the appointment or selection, as designation, or assignment of the person to administer and preside over the claim or dispute resolution process within a specific period of time, which in no event shall be more than 60 days from initiation of the claim or dispute resolution process or hearing. The person appointed, selected, designated, or assigned to preside may be challenged for bias.

(4) For the venue of the claim or dispute resolution process to be in the county where the time-share is located unless the parties agree to some other location.

(5) For the prompt and timely commencement of the claim or dispute resolution process. When the contract provisions provide for a specific type of claim or dispute resolution process, the process shall be deemed to be promptly and timely commenced if it is to be commenced in accordance with the rules applicable to that process. If the rules do not specify a date by which the proceeding or hearing is required to commence, then commencement shall be by a date agreed upon by the parties, and if they cannot agree, a date shall be determined by the person presiding over the dispute resolution process.

(6) For the claim or dispute resolution process to be conducted in accordance with rules and procedures that are reasonable and fair to the parties.

(7) For the prompt and timely conclusion of the claim or dispute resolution process, including the issuance of any decision or ruling following the proceeding or hearing.

(8) For the person presiding at the claim or dispute resolution process to be authorized to provide all recognized remedies available in law or equity for any cause of action that is the basis of the proceeding or hearing. The parties may authorize the limitation or prohibition of punitive damages.

(b) A copy of the rules applicable to the claim or dispute resolution process shall be submitted as part of the application for a public report.

(c) If the claim or dispute resolution process provides or allows for a judicial remedy in accordance with the laws of this state, it shall be presumed that the proceeding or hearing satisfies the provisions of subdivision (a).

(Amended by Stats. 2006, Ch. 429, Sec. 11. Effective September 22, 2006. Operative January 1, 2007, by Sec. 12 of Ch. 429.)






ARTICLE 5 - Powers, Investigation, and Enforcement

11280

(a) Except as specifically provided in this section, the regulation of time-share plans and exchange programs is an exclusive power and function of the state. A unit of local government may not regulate time-share plans or exchange programs.

(b) Notwithstanding subdivision (a), no provision of this chapter invalidates or modifies any provision of any zoning, subdivision, or building code or other real estate use law, ordinance, or regulation.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11281

The commissioner may adopt, repeal, or amend forms and regulations that are necessary to effectuate the intent of the Legislature in carrying out this chapter. These forms and regulations and any order, permit, decision, demand, or requirement issued by the commissioner shall be in writing and adopted pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11282

The commissioner may investigate the actions or qualifications of any person or persons holding or claiming to hold a public report under this chapter.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11283

(a) Whenever the commissioner determines from available evidence that a person has done any of the following, the commissioner may order the person to desist and refrain from those acts and omissions or from the further sale or lease of interests in the time-share plan until the condition has been corrected:

(1) The person has violated or caused the violation of any provision of this chapter or the regulations pertaining thereto.

(2) The person has violated or caused a violation of Section 17537, 17537.1, 17537.2, or 17539.1, in advertising or promoting the sale of time-share interests.

(3) The person has failed to fulfill representations or assurances with respect to the time-share plan or the time-share offering upon which the department relied in issuing a public report.

(4) The person has failed to inform the department of material changes that have occurred in the time-share or time-share offering that have caused the public report to be misleading or inaccurate or which would have caused the department to deny a public report if the conditions had existed at the time of issuance.

(b) Upon receipt of such an order, the person or persons to whom the order is directed shall immediately discontinue activities in accordance with the terms of the order.

(c) Any person to whom the order is directed may, within 30 days after service thereof upon him or her, file with the commissioner a written request for hearing to contest the order. The commissioner shall, after receipt of a request for hearing, assign the matter to the Office of Administrative Hearings to conduct a hearing for findings of fact and determinations of the issues set forth in the order. If the hearing is not commenced within 15 days after receipt of the request for hearing, or on the date to which continued with the agreement of the person requesting the hearing, or if the decision of the commissioner is not rendered within 30 days after completion of the hearing, the order shall be deemed to be vacated.

(d) Service and proof of service of an order issued by the commissioner pursuant to this section may be made in a manner and upon those persons as prescribed for the service of summons in Article 3 (commencing with Section 415.10), Article 4 (commencing with Section 416.10), and Article 5 (commencing with Section 417.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11284

Notwithstanding any other provisions of this chapter or of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the commissioner may negotiate agreements with registrants and applicants resulting in disciplinary consent orders. The consent order may provide for any form of discipline provided for in this chapter. The consent order shall provide that it is not entered into as a result of any coercion by the commissioner. The consent order shall be accepted by signature or rejected by the commissioner in a timely manner.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11285

An action for damages or for injunctive or declaratory relief for a violation of this chapter may be brought by any time-share interest owner or association against the developer, seller, or marketer of time-share interests, an escrow agent, or the managing entity. Relief under this section does not exclude other remedies provided by law.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Section operative July 1, 2005, pursuant to Section 11288.)



11286

(a) It shall be unlawful for any person to make, issue, publish, deliver, or transfer as true and genuine any public report that is forged, altered, false, or counterfeit, knowing it to be forged, altered, false, or counterfeit or to cause to be made or participate in the making, issuance, delivery, transfer, or publication of a public report with knowledge that it is forged, altered, false, or counterfeit.

(b) Any person who violates subdivision (a) is guilty of a public offense punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, by imprisonment in a county jail not exceeding one year, or by both the fine and imprisonment.

(c) The penalty provided by this section is not an exclusive penalty, and does not affect any other penalty, relief, or remedy provided by law.

(Amended by Stats. 2011, Ch. 15, Sec. 23. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11287

Any person who violates Section 11226, 11227, 11234, 11244, 11245, or 11283, is guilty of a public offense punishable by a fine not to exceed ten thousand dollars ($10,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or in a county jail not exceeding one year, or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 24. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11288

This chapter shall take effect on July 1, 2005.

(Added by Stats. 2004, Ch. 697, Sec. 14. Effective January 1, 2005. Note: This section prescribes a delayed operative date for Chapter 2, commencing with Section 11210.)












PART 3 - LICENSING AND CERTIFICATION OF REAL ESTATE APPRAISERS

CHAPTER 1 - Definitions

11302

For the purpose of applying this part, the following terms, unless otherwise expressly indicated, shall mean and have the following definitions:

(a) “Department” means the Department of Consumer Affairs.

(b) “Appraisal” means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion in a federally related transaction as to the market value of an adequately described property as of a specific date, supported by the presentation and analysis of relevant market information.

The term “appraisal” does not include an opinion given by a real estate licensee or engineer or land surveyor in the ordinary course of his or her business in connection with a function for which a license is required under Chapter 7 (commencing with Section 6700) or Chapter 15 (commencing with Section 8700) of Division 3, or Chapter 3 (commencing with Section 10130) or Chapter 7 (commencing with Section 10500) and the opinion shall not be referred to as an appraisal. This part does not apply to a probate referee acting pursuant to Sections 400 to 408, inclusive, of the Probate Code unless the appraised transaction is federally related.

(c) “Appraisal Foundation” means the Appraisal Foundation that was incorporated as an Illinois not-for-profit corporation on November 30, 1987.

(d) (1) “Appraisal management company” means any person or entity that satisfies all of the following conditions:

(A) Maintains an approved list or lists, containing 11 or more independent contractor appraisers licensed or certified pursuant to this part, or employs 11 or more appraisers licensed or certified pursuant to this part.

(B) Receives requests for appraisals from one or more clients.

(C) For a fee paid by one or more of its clients, delegates appraisal assignments for completion by its independent contractor or employee appraisers.

(2) “Appraisal management company” does not include any of the following, when that person or entity directly contracts with an independent appraiser:

(A) Any bank, credit union, trust company, savings and loan association, or industrial loan company doing business under the authority of, or in accordance with, a license, certificate, or charter issued by the United States or any state, district, territory, or commonwealth of the United States that is authorized to transact business in this state.

(B) Any finance lender or finance broker licensed pursuant to Division 9 (commencing with Section 22000) of the Financial Code, when acting under the authority of that license.

(C) Any residential mortgage lender or residential mortgage servicer licensed pursuant to Division 20 (commencing with Section 50000) of the Financial Code, when acting under the authority of that license.

(D) Any real estate broker licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, when acting under the authority of that license.

(3) “Appraisal management company” does not include any person licensed to practice law in this state who is working with or on behalf of a client of that person in connection with one or more appraisals for that client.

(e) “Appraisal Subcommittee” means the Appraisal Subcommittee of the Federal Financial Institutions Examination Council.

(f) “Controlling person” means one or more of the following:

(1) An officer or director of an appraisal management company, or an individual who holds a 10 percent or greater ownership interest in an appraisal management company.

(2) An individual employed, appointed, or authorized by an appraisal management company that has the authority to enter into a contractual relationship with clients for the performance of appraisal services and that has the authority to enter into agreements with independent appraisers for the completion of appraisals.

(3) An individual who possesses the power to direct or cause the direction of the management or policies of an appraisal management company.

(g) “Director” or “chief” means the Chief of the Bureau of Real Estate Appraisers.

(h) “Federal financial institutions regulatory agency” means the Federal Reserve Board, Federal Deposit Insurance Corporation, Office of the Comptroller of the Currency, Federal Home Loan Bank System, National Credit Union Administration, and any other agency determined by the director to have jurisdiction over transactions subject to this part.

(i) “Federally related real estate appraisal activity” means the act or process of making or performing an appraisal on real estate or real property in a federally related transaction and preparing an appraisal as a result of that activity.

(j) “Federally related transaction” means any real estate-related financial transaction which a federal financial institutions regulatory agency engages in, contracts for or regulates and which requires the services of a state licensed real estate appraiser regulated by this part. This term also includes any transaction identified as such by a federal financial institutions regulatory agency.

(k) “License” means any license, certificate, permit, registration, or other means issued by the bureau authorizing the person to whom it is issued to act pursuant to this part within this state.

(l) “Licensure” means the procedures and requirements a person shall comply with in order to qualify for issuance of a license and includes the issuance of the license.

(m) “Office” or “bureau” means the Bureau of Real Estate Appraisers.

(n) “Registration” means the procedures and requirements with which a person or entity shall comply in order to qualify to conduct business as an appraisal management company.

(o) “State licensed real estate appraiser” is a person who is issued and holds a current valid license under this part.

(p) “Uniform Standards of Professional Appraisal Practice” are the standards of professional appraisal practice established by the Appraisal Foundation.

(q) “Course provider” means a person or entity that provides educational courses related to professional appraisal practice.

(Amended by Stats. 2014, Ch. 64, Sec. 1. Effective January 1, 2015.)






CHAPTER 2 - Administration

11310

The Governor shall appoint, subject to confirmation by the Senate, the Chief of the Bureau of Real Estate Appraisers who shall, in consultation with the Governor and the Director of Consumer Affairs, administer the licensing and certification program for real estate appraisers. In making the appointment, consideration shall be given to the qualifications of an individual that demonstrate knowledge of the real estate appraisal profession.

(a) The chief shall serve at the pleasure of the Governor. The salary for the chief shall be fixed and determined by the Director of Consumer Affairs with approval of the Department of Human Resources.

(b) The chief shall not be actively engaged in the appraisal business or any other affected industry for the term of appointment, and thereafter the chief shall be subject to Section 87406 of the Government Code.

(c) The chief, in consultation with the Director of Consumer Affairs and in accordance with the State Civil Service Act, may appoint and fix the compensation of legal, clerical, technical, investigation, and auditing personnel as may be necessary to carry out this part. All personnel shall perform their respective duties under the supervision and direction of the chief.

(d) The chief may appoint not more than four deputies as he or she deems appropriate. The deputies shall perform their respective duties under the supervision and direction of the chief.

(e) Every power granted to or duty imposed upon the chief under this part may be exercised or performed in the name of the chief by the deputies, subject to conditions and limitations as the chief may prescribe.

(Amended by Stats. 2013, Ch. 352, Sec. 43. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11310.1

Protection of the public shall be the highest priority for the Office of Real Estate Appraisers in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2011, Ch. 712, Sec. 33. Effective January 1, 2012.)



11313

The bureau is under the supervision and control of the Director of Consumer Affairs. The duty of enforcing and administering this part is vested in the chief, and he or she is responsible to the Director of Consumer Affairs therefor. The chief shall adopt and enforce rules and regulations as are determined reasonably necessary to carry out the purposes of this part. Those rules and regulations shall be adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Regulations adopted by the former Director of the Office of Real Estate Appraisers shall continue to apply to the bureau and its licensees.

(Amended by Stats. 2013, Ch. 352, Sec. 44. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11314

The office is required to include in its regulations requirements for licensure and discipline of real estate appraisers that ensure protection of the public interest and comply in all respects with Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Public Law 101-73 and any subsequent amendments thereto. Requirements for each level of licensure shall, at a minimum, meet the criteria established by the Appraiser Qualification Board of the Appraisal Foundation. The office may additionally include in its regulations requirements for the registration of appraisal management companies consistent with this part.

(Amended by Stats. 2009, Ch. 173, Sec. 2. Effective January 1, 2010.)



11315

(a) The director may issue to a licensee, applicant for licensure, person who acts in a capacity that requires a license under this part, course provider, applicant for course provider accreditation, or a person who, or entity that, acts in a capacity that requires course provider accreditation, a citation that may contain an order to pay an administrative fine assessed by the office if the person or entity is in violation of this part or any regulations adopted to carry out its purposes.

(b) A citation shall be written and describe with particularity the nature of the violation, including a specific reference to the provision of law determined to have been violated.

(c) If appropriate, the citation may contain an order of abatement fixing a reasonable time for abatement of the violation.

(d) (1) If appropriate, the citation may contain an order to enroll in and successfully complete additional basic or continuing education courses.

(2) When a citation imposes an education course or courses, the completion of the course or courses by the licensee shall be subject to the following conditions:

(A) The citation imposing the education requirement may specify the specific course content, the number of hours to be completed, the date by which the course is to be completed, and the method by which satisfaction of the order is to be reported to the office.

(B) An education course imposed by citation may not be credited towards the licensee’s continuing education requirements pursuant to Section 11360.

(C) Only courses accredited by the office shall be accepted for purposes of fulfilling education imposed by citation.

(D) Any failure to satisfactorily complete or timely report an education course to the office by the date specified in the citation shall result in the automatic suspension of the licensee’s real estate appraiser license as of that date. A license shall not be renewed prior to the satisfactory completion of an education course specified in the citation, unless the citation provides for a completion date that is subsequent to the license renewal date.

(E) Reinstatement of a license suspended pursuant to subparagraph (D) shall be made only if all of the following events occur:

(i) Satisfactory verification of the completion of the education course or courses imposed by the citation.

(ii) Completion and filing of a reinstatement application.

(iii) Payment of all applicable fees, fines, or penalties.

(e) In no event shall an administrative fine assessed by the office by citation or order exceed ten thousand dollars ($10,000) per violation. In assessing a fine, the office shall give due consideration to the appropriateness of the amount of the fine with respect to factors such as the gravity of the violation, the good faith of the person who committed the violation, and the history of previous violations.

(f) A citation or fine assessment issued pursuant to a citation shall inform the person cited that, if he or she desires a hearing to contest the finding of a violation, he or she must request a hearing by written notice to the office within 30 days of the date of issuance of the citation or assessment. Hearings shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The citation or fine assessment shall also inform the person cited that failure to respond to the citation or fine assessment shall result in any order or administrative fine imposed becoming final, and that any order or administrative fine shall constitute an enforceable civil judgment in addition to any other penalty or remedy available pursuant to law.

(g) (1) If a licensee, applicant for licensure, person who acts in a capacity that requires a license under this part, course provider, applicant for course provider accreditation, or a person who, or entity that, acts in a capacity that requires course provider accreditation fails to pay a fine, penalty, or required installment payment on the fine or penalty by the date when it is due, the director shall charge him or her interest and a penalty of 10 percent of the fine or installment payment amount. Interest shall be charged at the pooled money investment rate.

(2) Failure of a licensee, applicant for licensure, person who acts in a capacity that requires a license under this part, course provider, applicant for course provider accreditation, or a person who, or entity that, acts in a capacity that requires course provider accreditation to pay a fine or required installment payment on the fine within 30 days of the date ordered in the citation, unless the citation is being appealed, shall be cause for additional disciplinary action by the office.

(3) If a citation is not contested and a fine or fine payment is not paid within 30 days of the date ordered in the citation or other order of the director, the full amount of the unpaid balance of the assessed fine shall be added to any fee for renewal of a license. A license shall not be renewed prior to payment of the renewal fee and fine.

(4) The director may order the full amount of any fine to be immediately due and payable if any payment due on a fine is not received by the office within 30 days of its due date.

(5) Any fine, or interest thereon, not paid within 30 days of a final citation or order shall constitute a valid and enforceable civil judgment.

(6) A certified copy of the final order, or the citation with certification by the office that no request for hearing was received within 30 days of the date of issuance of the citation, shall be conclusive proof of the civil judgment, its terms, and its validity.

(h) A citation may be issued without the assessment of an administrative fine.

(i) Any administrative fine or penalty imposed pursuant to this section shall be in addition to any other criminal or civil penalty provided for by law.

(j) Administrative fines collected pursuant to this section shall be deposited in the Real Estate Appraisers Regulation Fund.

(Amended by Stats. 2012, Ch. 683, Sec. 1. Effective January 1, 2013.)



11315.1

(a) The director may issue to a registrant or person who acts in a capacity that requires a certificate of registration under this part, a citation that may contain an order to pay an administrative fine assessed by the office, if the person is in violation of this part or any regulations adopted to carry out its purposes.

(b) A citation shall be written and shall describe with particularity the nature of the violation, including a specific reference to the provision of law determined to have been violated.

(c) If appropriate, the citation may contain an order of abatement fixing a reasonable time for abatement of the violation.

(d) In no event shall an administrative fine assessed by the office by citation or order exceed ten thousand dollars ($10,000) per violation. In assessing a fine, the office shall give due consideration to the appropriateness of the amount of the fine with respect to factors such as the gravity of the violation, the good faith of the person that committed the violation, and the history of previous violations.

(e) A citation or fine assessment issued pursuant to a citation shall inform the person cited that, if the person desires a hearing to contest the finding of a violation, he or she or one of its controlling persons must request a hearing by written notice to the office within 30 days of the date of issuance of the citation or assessment. Hearings shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The citation or fine assessment shall also inform the person cited that failure to respond to the citation or fine assessment shall result in any order or administrative fine imposed becoming final, and that any order or administrative fine shall constitute an enforceable civil judgment in addition to any other penalty or remedy available pursuant to law.

(f) (1) If a registrant or person who acts in a capacity that requires a certificate of registration fails to pay a fine, penalty, or required installment payment on the fine or penalty by the date when it is due, the director shall charge that person interest and a penalty of the fine or installment payment amount. Interest shall be charged at the pooled money investment rate.

(2) Failure of a registrant or person who requires a certificate of registration to pay a fine or required installment payment on the fine within 30 days of the date ordered in the citation, unless the citation is being appealed, shall be cause for additional disciplinary action by the office.

(3) If a citation is not contested and a fine or fine payment is not paid within 30 days of the date ordered in the citation or other order of the director, the full amount of the unpaid balance of the assessed fine shall be added to any fee for renewal of a certificate of registration. A certificate of registration shall not be renewed prior to payment of the renewal fee and fine.

(4) The director may order the full amount of any fine to be immediately due and payable if any payment due on a fine is not received by the office within 30 days of its due date.

(5) Any fine, or interest thereon, not paid within 30 days of a final citation or order shall constitute a valid and enforceable civil judgment.

(6) A certified copy of the final order, or the citation with certification by the office that no request for hearing was received within 30 days of the date of issuance of the citation, shall be conclusive proof of the civil judgment, its terms, and its validity.

(g) A citation may be issued without the assessment of an administrative fine.

(h) Any administrative fine or penalty imposed pursuant to this section shall be in addition to any other criminal or civil penalty provided for by law.

(i) Administrative fines collected pursuant to this section shall be deposited in the Real Estate Appraisers Regulation Fund.

(Added by Stats. 2009, Ch. 173, Sec. 3. Effective January 1, 2010.)



11315.3

The suspension, expiration, or forfeiture by operation of law of a license or certificate of registration issued by the office, or its suspension, forfeiture, or cancellation by order of the office or by order of a court of law, or its surrender without the written consent of the office, shall not, during any period in which it may be renewed, restored, reissued, or reinstated, deprive the office of its authority to institute or continue a disciplinary proceeding against the licensee or registrant upon any ground provided by law or to enter an order suspending or revoking the license or certificate of registration, or otherwise taking disciplinary action against the licensee or registrant on any such ground.

(Added by Stats. 2012, Ch. 683, Sec. 2. Effective January 1, 2013.)



11315.5

Notwithstanding any other provision of law, the office may, at any time the director deems it to be in the public interest, enter into a settlement of any administrative allegation of violation of this part, or of regulations promulgated pursuant thereto, upon any terms and conditions as the director deems appropriate. Those settlements may include, but are not limited to, a plan for abatement of the violation or rehabilitation or requalification of the applicant, licensed appraiser, course provider, registrant, or person acting in a capacity requiring a license, certificate of registration, or course provider accreditation within a specified time.

(Amended by Stats. 2009, Ch. 173, Sec. 4. Effective January 1, 2010.)



11316

(a) The director may assess a fine against a licensee, applicant for licensure, person who acts in a capacity that requires a license under this part, course provider, applicant for course provider accreditation, or a person who, or entity that, acts in a capacity that requires course provider accreditation for violation of this part or any regulations adopted to carry out its purposes.

(b) (1) Failure of a licensee, applicant for licensure, person who acts in a capacity that requires a license under this part, course provider, applicant for course provider accreditation, or a person who, or entity that, acts in a capacity that requires course provider accreditation to pay a fine or make a fine payment within 30 days of the date of assessment shall result in disciplinary action by the office. If a licensee, applicant for licensure, person who acts in a capacity that requires a license under this part, course provider, applicant for course provider accreditation, or a person who, or entity that, acts in a capacity that requires course provider accreditation fails to pay a fine within 30 days, the director shall charge him or her interest and a penalty of 10 percent of the fine or payment amount. Interest shall be charged at the pooled money investment rate.

(2) If a fine is not paid, the full amount of the assessed fine shall be added to any fee for renewal of a license. A license shall not be renewed prior to payment of the renewal fee and fine.

(3) The director may order the full amount of any fine to be immediately due and payable if any payment on the fine, or portion thereof, is not received within 30 days of its due date.

(4) Any fine, or interest thereon, not paid within 30 days of a final order shall constitute a valid and enforceable civil judgment.

(5) A certified copy of the final order shall be conclusive proof of the validity of the order of payment and the terms of payment.

(c) Any administrative fine or penalty imposed pursuant to this section shall be in addition to any other criminal or civil penalty provided for by law.

(d) Administrative fines collected pursuant to this section shall be deposited in the Real Estate Appraisers Regulation Fund.

(Added by Stats. 1997, Ch. 790, Sec. 3. Effective January 1, 1998.)



11317

The office shall publish a summary of public disciplinary actions taken by the office, including resignations while under investigation and the violations upon which these actions are based, which shall meet, at a minimum, the requirements of the appraisal subcommittee. The office shall not publish identifying information with respect to private reprovals or letters of warning, which shall remain confidential.

(Added by Stats. 1997, Ch. 790, Sec. 4. Effective January 1, 1998.)



11317.2

(a) In addition to publishing the summary required by Section 11317, the office shall provide on the Internet information regarding the status of every license and registration issued by the office in accordance with the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code). The public information to be provided on the Internet shall include information on suspensions and revocations of licenses and registrations issued by the office and accusations filed pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) relative to persons or businesses subject to licensure, registration, or regulation by the office. The information shall not include personal information, including home telephone number, date of birth, or social security number. The office shall disclose a licensee’s or registrant’s address of record. However, the office shall allow a licensee or registrant to provide a post office box number or other alternate address, instead of his or her home address, as the address of record. This section shall not preclude the office from also requiring a licensee or registrant who has provided a post office box number or other alternative mailing address as his or her address of record to provide a physical business address or residence address only for the office’s internal administrative use and not for disclosure as the licensee’s or registrant’s address of record or disclosure on the Internet.

(b) The office shall not provide on the Internet identifying information with respect to private reprovals or letters of warning, which shall remain confidential.

(c) For purposes of this section, “Internet” has the meaning set forth in paragraph (6) of subdivision (f) of Section 17538.

(Added by Stats. 2011, Ch. 712, Sec. 35. Effective January 1, 2012.)



11318

(a) A licensee, applicant for licensure, course provider, or applicant for course provider accreditation shall report to the office, in writing, the occurrence of any of the following events within 30 days of the date he or she has knowledge of any of these events:

(1) The bringing of an indictment or information charging a felony against the licensee, applicant for licensure, course provider, or applicant for course provider accreditation.

(2) The conviction of the licensee, applicant for licensure, course provider, or applicant for course provider accreditation of any felony or misdemeanor.

As used in this section, a conviction includes an initial plea, verdict, or finding of guilty, plea of no contest, or pronouncement of sentence by a trial court even though that conviction may not be final, the sentence may not be imposed, or all appeals may not be exhausted.

(3) The cancellation, revocation, or suspension of a license, other authority to practice, or refusal to renew a license or other authority to practice as an occupational or professional licensee or course provider, by any other regulatory entity.

(4) The cancellation, revocation, or suspension of the right to practice before any governmental body or agency.

(b) The report required by subdivision (a) shall be signed by the licensee, applicant for licensure, course provider, or applicant for course provider accreditation and clearly set forth the facts that constitute the reportable event. The report shall include the title of the matter, court or agency name, docket number, and dates of occurrence of the reportable event.

(c) The licensee, applicant for licensure, course provider, or applicant for course provider accreditation shall also promptly obtain and submit a certified copy of the police or administrative agency’s investigative report and certified copies of the court or administrative agency’s docket, complaint or accusation, and judgment or other order.

(d) A licensee, applicant for licensure, course provider, or applicant for course provider accreditation shall promptly respond to oral or written inquiries from the office concerning the reportable events.

(e) Failure to make a report required by subdivision (a) shall constitute a cause for discipline or denial of an application.

(Amended by Stats. 2011, Ch. 712, Sec. 36. Effective January 1, 2012.)



11319

Notwithstanding any other provision of this code, the Uniform Standards of Professional Appraisal Practice constitute the minimum standard of conduct and performance for a licensee in any work or service performed that is addressed by those standards. If a licensee also is certified by the Board of Equalization, he or she shall follow the standards established by the Board of Equalization when fulfilling his or her responsibilities for assessment purposes.

(Amended by Stats. 1996, Ch. 439, Sec. 8. Effective September 12, 1996.)



11319.2

(a) A license of a licensee or a certificate of a registrant shall be suspended automatically during any time that the licensee or registrant is incarcerated after conviction of a felony, regardless of whether the conviction has been appealed. The office shall, immediately upon receipt of the certified copy of the record of conviction, determine whether the license of the licensee or certificate of the registrant has been automatically suspended by virtue of the licensee’s or registrant’s incarceration, and if so, the duration of that suspension. The office shall notify the licensee or registrant in writing of the license or certificate suspension and of his or her right to elect to have the issue of penalty heard as provided in subdivision (d).

(b) If after a hearing before an administrative law judge from the Office of Administrative Hearings it is determined that the felony for which the licensee or registrant was convicted was substantially related to the qualifications, functions, or duties of a licensee or registrant, the director upon receipt of the certified copy of the record of conviction, shall suspend the license or certificate until the time for appeal has elapsed, if no appeal has been taken, or until the judgment of conviction has been affirmed on appeal or has otherwise become final, and until further order of the director.

(c) Notwithstanding subdivision (b), a conviction of a charge of violating any federal statute or regulation or any statute or regulation of this state regulating dangerous drugs or controlled substances, or a conviction of Section 187, 261, 262, or 288 of the Penal Code, shall be conclusively presumed to be substantially related to the qualifications, functions, or duties of a licensee or registrant and no hearing shall be held on this issue. However, upon its own motion or for good cause shown, the director may decline to impose or may set aside the suspension when it appears to be in the interest of justice to do so, with due regard to maintaining the integrity of, and confidence in, the practice regulated by the office.

(d) (1) Discipline may be ordered against a licensee or registrant in accordance with the laws and regulations of the office when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw his or her plea of guilty and to enter a plea of not guilty, setting aside the verdict of guilty, or dismissing the accusation, complaint, information, or indictment.

(2) The issue of penalty shall be heard by an administrative law judge from the Office of Administrative Hearings. The hearing shall not be had until the judgment of conviction has become final or, irrespective of a subsequent order under Section 1203.4 of the Penal Code, an order granting probation has been made suspending the imposition of sentence, except that a licensee or registrant may, at his or her option, elect to have the issue of penalty decided before those time periods have elapsed. Where the licensee or registrant so elects, the issue of penalty shall be heard in the manner described in subdivision (b) at the hearing to determine whether the conviction was substantially related to the qualifications, functions, or duties of a licensee or registrant. If the conviction of a licensee or registrant who has made this election is overturned on appeal, any discipline ordered pursuant to this section shall automatically cease. Nothing in this subdivision shall prohibit the office from pursuing disciplinary action based on any cause other than the overturned conviction.

(e) The record of the proceedings resulting in a conviction, including a transcript of the testimony in those proceedings, may be received in evidence.

(f) Any other provision of law setting forth a procedure for the suspension or revocation of a license or certificate issued by the office shall not apply to proceedings conducted pursuant to this section.

(Added by Stats. 2011, Ch. 712, Sec. 37. Effective January 1, 2012.)






CHAPTER 3 - Scope of Practice

11320

No person shall engage in federally related real estate appraisal activity governed by this part or assume or use the title of or any title designation or abbreviation as a licensed appraiser in this state without first obtaining a license as defined in Section 11302. Any person who willfully violates this provision is guilty of a public offense punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both the imprisonment and fine. The possession of a license issued pursuant to this part does not preempt the application of other statutes including the requirement for specialized training or licensure pursuant to Article 3 (commencing with Section 750) of Chapter 2.5 of Division 1 of the Public Resources Code.

(Amended by Stats. 2011, Ch. 15, Sec. 25. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11320.5

No person or entity shall act in the capacity of an appraisal management company without first obtaining a certificate of registration from the office.

(Added by Stats. 2009, Ch. 173, Sec. 5. Effective January 1, 2010.)



11321

(a) No person other than a state licensed real estate appraiser may assume or use that title or any title, designation, or abbreviation likely to create the impression of state licensure as a real estate appraiser in this state.

(b) No person other than a licensee may sign an appraisal. A trainee licensed pursuant to Section 11327 may sign an appraisal if it is also signed by a licensee.

(c) No person other than a licensee holding a current valid license at the residential level issued under this part to perform, make, or approve and sign an appraisal may use the abbreviation SLREA in his or her real property appraisal business.

(d) No person other than a licensee holding a current valid license at a certified level issued under this part to perform, make, or approve and sign an appraisal may use the term “state certified real estate appraiser” or the abbreviation SCREA in his or her real property appraisal business.

(Amended by Stats. 1996, Ch. 439, Sec. 10. Effective September 12, 1996.)



11323

No licensee shall engage in any appraisal activity in connection with the purchase, sale, transfer, financing, or development of real property if his or her compensation is dependent on or affected by the value conclusion generated by the appraisal.

(Amended by Stats. 2007, Ch. 291, Sec. 1. Effective October 5, 2007.)



11324

An individual who is not a licensee may assist in the preparation of an appraisal under the following conditions:

(a) The assistance is under the direct supervision of an individual who is a licensed appraiser and the final conclusion as to value is made by a licensed appraiser.

(b) The final appraisal document is approved and signed, with acceptance of full responsibility, by the supervising individual who is licensed by the state pursuant to this part, identifies the assisting individual, and identifies the scope of work performed by the individual who assisted in preparation of the appraisal.

(Amended by Stats. 1996, Ch. 439, Sec. 12. Effective September 12, 1996.)



11325

(a) The director shall adopt regulations which determine the parameters of appraisal work which may be performed by licensed appraisers.

(b) Regulations adopted by the director pursuant to this section shall, at a minimum, meet the standards established by federal financial institution regulatory agencies as required by Section 1112 of Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Public Law 101-73.

(Amended by Stats. 1996, Ch. 439, Sec. 13. Effective September 12, 1996.)



11326

(a) The county assessor shall, upon request, disclose information, furnish abstracts, copies of maps, construction permits, notices of completion, sales confirmation, and permit access to all records in his or her office or branch offices, to the Office of Real Estate Appraisers when it is conducting an investigation related to professional conduct of appraisers.

(b) Whenever the assessor discloses information, furnishes abstracts, and all of the above and permits access to records to the Office of Real Estate Appraisers, the office shall reimburse the assessor for any reasonable cost incurred as a result thereof.

(Added by Stats. 1993, Ch. 940, Sec. 10. Effective January 1, 1994.)



11327

The director shall adopt regulations governing the process and procedure of applying for a trainee license, which shall meet, at a minimum, the requirements of the Appraisal Foundation.

(Added by Stats. 1994, Ch. 837, Sec. 7. Effective January 1, 1995.)



11328

To substantiate documentation of appraisal experience, or to facilitate the investigation of illegal or unethical activities by a licensee, applicant, or other person acting in a capacity that requires a license, that licensee, applicant, or person shall, upon the request of the director, submit copies of appraisals, or any work product which is addressed by the Uniform Standards of Professional Appraisal Practice, and all supporting documentation and data to the office. This material shall be confidential in accordance with the confidentiality provisions of the Uniform Standards of Professional Appraisal Practice.

(Amended by Stats. 1996, Ch. 439, Sec. 14. Effective September 12, 1996.)



11328.1

If the director has a reasonable belief that a registrant, or person or entity acting in a capacity that requires a certificate of registration, has engaged in activities prohibited under this part, he or she may submit a written request to the registrant, person, or entity, requesting copies of written material related to his or her investigation. Any registrant, person, or entity receiving a written request from the director for information related to an investigation of prohibited activities shall submit that information to the director or the office within a reasonable period of time, which shall be specified by the director in his or her written request. Any material submitted shall be kept confidential by the director and the office.

(Added by Stats. 2009, Ch. 173, Sec. 6. Effective January 1, 2010.)






CHAPTER 4 - Licenses and Certification Application

11340

The director shall adopt regulations governing the process and the procedure of applying for a license which shall include, but not be limited to, necessary experience or education, equivalency, and minimum requirements of the Appraisal Foundation, if any.

(a) For purposes of the educational background requirements established under this section, the director shall grant credits for any courses taken on real estate appraisal ethics or practices pursuant to Section 10153.2, or which are deemed by the director to meet standards established pursuant to this part and federal law.

(b) For the purpose of implementing and applying this section, the director shall prescribe by regulation “equivalent courses” and “equivalent experience.” The experience of employees of an assessor’s office or of the State Board of Equalization in setting forth opinions of value of real property for tax purposes shall be deemed equivalent to experience in federally related real estate appraisal activity. Notwithstanding any other law, a holder of a valid real estate broker license shall be deemed to have completed appraisal license application experience requirements upon proof that he or she has accumulated 1,000 hours of experience in the valuation of real property.

(c) The director shall adopt regulations for licensure which shall meet, at a minimum, the requirements and standards established by the Appraisal Foundation and the federal financial institutions regulatory agencies acting pursuant to Section 1112 of the Financial Institutions Reform Recovery and Enforcement Act of 1989, Public Law 101-73 (FIRREA). The director shall, by regulation, require the application for a real estate appraiser license to include the applicant’s social security number.

(d) In evaluating the experience of any applicant for a license, regardless of the number of hours required of that applicant, the director shall apply the same standards to the experience of all applicants.

(e) No license shall be issued to an applicant who is less than 18 years of age.

(Amended by Stats. 2012, Ch. 683, Sec. 3. Effective January 1, 2013.)



11341

A license issued with an effective date of January 1, 2000, or later shall be valid for two years unless otherwise extended or limited by the director.

(Amended by Stats. 1999, Ch. 974, Sec. 2. Effective January 1, 2000.)



11343

(a) Each real estate appraiser license applicant and each controlling person of each applicant for registration as an appraisal management company shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice via LiveScan for the purposes of allowing the office to obtain information as to the existence and content of a record of state or federal convictions and state or federal arrests and also information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal. If the applicant is located out of state, then the applicant shall include his or her fingerprint card with the application package and the office shall submit the fingerprint cards to the Department of Justice for the purposes of this subdivision.

(b) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the office.

(c) The Department of Justice shall provide a response to the office pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(d) The office shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in subdivision (a).

(e) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this section.

(Amended by Stats. 2012, Ch. 683, Sec. 4. Effective January 1, 2013.)



11344

(a) Notwithstanding Section 11341, a temporary license may be issued pending the outcome of the fingerprint and background check or as otherwise prescribed by the director. A temporary license is valid for up to 150 days. Unless otherwise prohibited pursuant to Section 17520 of the Family Code, a temporary license may be renewed once at the discretion of the director.

(b) The director may issue a probationary license as follows:

(1) By term.

(2) By conditions to be observed in the exercise of the privileges granted.

(Amended by Stats. 2010, Ch. 328, Sec. 21. Effective January 1, 2011.)



11345

The director shall adopt regulations governing the process and procedure of applying for registration as an appraisal management company. Applications for a certificate of registration shall require, at a minimum, all of the following:

(a) The name of the person or entity seeking registration.

(b) The business address and telephone number of the person or entity seeking registration.

(c) If the applicant is not a person or entity domiciled in this state, the name and contact number of a person or entity acting as agent for service of process in this state, along with an irrevocable consent to service of process in favor of the office.

(d) The name, address, and contact information for each controlling person employed by the applicant who has operational authority to direct the management of, and establish policies for, the applicant. If the applicant employs more than 10 individuals meeting the criteria of this subdivision, the applicant may list the names, addresses, and contact information for the 10 individuals meeting the criteria who hold the greatest level of management responsibility within its organization.

(Added by Stats. 2009, Ch. 173, Sec. 9. Effective January 1, 2010.)



11345.05

(a) A registrant shall notify the office within 10 business days, on a form developed by the office, of any additions, deletions, or changes in the names, addresses, and contact information for the individuals listed on its application.

(b) A registrant shall correct information on file with the office within 10 business days of discovering an error in that information, and shall not be subject to disciplinary action by the director or the office for incorrect information the registrant corrects within 10 business days of its discovery as being inaccurate.

(Added by Stats. 2009, Ch. 173, Sec. 10. Effective January 1, 2010.)



11345.1

A certificate of registration as an appraisal management company shall be valid for a period of two years, unless otherwise extended or limited by the director.

(Added by Stats. 2009, Ch. 173, Sec. 11. Effective January 1, 2010.)



11345.2

(a) No individual may act as a controlling person for a registrant if any of the following apply:

(1) The individual has entered a plea of guilty or no contest to, or been convicted of, a felony.

(2) The individual has had a license or certificate to act as an appraiser or to engage in activities related to the transfer of real property refused, denied, canceled, or revoked in this state or any other state.

(b) Any individual who acts as a controlling person of an appraisal management company and who enters a plea of guilty or no contest to, or is convicted of, a felony, or who has a license or certificate as an appraiser refused, denied, canceled, or revoked in any other state shall report that fact or cause that fact to be reported to the office, in writing, within 10 days of the date he or she has knowledge of that fact.

(Added by Stats. 2009, Ch. 173, Sec. 12. Effective January 1, 2010.)



11345.3

The director may not issue a certificate of registration to an appraisal management company unless the appraisal management company confirms in its application for registration that all of its contracts with clients include provision of each of the following as standard business practices, as and where applicable:

(a) Ensuring that employee appraisers and independent contractor appraisers contracted by the applicant possess all required licenses and certificates from the office.

(b) Reviewing the work of all employee appraisers and independent contractor appraisers contracted by the applicant to ensure that appraisal services are performed in accordance with the Uniform Standards of Professional Appraisal Practice.

(c) Maintaining records of each of the following for each service request:

(1) Date of receipt of the request.

(2) Name of the person from whom the request was received.

(3) Name of the client for whom the request was made, if different from the name of the person from whom the request was received.

(4) The appraiser or appraisers assigned to perform the requested service.

(5) Date of delivery of the appraisal product to the client.

(Amended by Stats. 2012, Ch. 683, Sec. 5. Effective January 1, 2013.)



11345.4

No person or entity acting in the capacity of an appraisal management company shall improperly influence or attempt to improperly influence the development, reporting, result, or review of any appraisal through coercion, extortion, inducement, collusion, bribery, intimidation, compensation, or instruction. Prohibited acts include, but are not limited to, the following:

(a) Seeking to influence an appraiser to report a minimum or maximum value for the property being valued. Such influence may include, but is not limited to, the following:

(1) Requesting that an appraiser provide a preliminary estimate or opinion of value for one or more properties prior to entering into a contract with that appraiser for appraisal services related to that property or properties.

(2) Conditioning whether to hire an appraiser based on an expectation of the value conclusion likely to be returned by that appraiser.

(3) Conditioning the amount of an appraiser’s compensation on the value conclusion returned by that appraiser.

(4) Providing an appraiser with an anticipated, estimated, encouraged, or desired valuation prior to their completion of an appraisal.

(b) Withholding or threatening to withhold timely payment to an appraiser because the person does not return a value at or above a certain amount.

(c) Implying to an appraiser that current or future retention of that appraiser depends on the amount at which the appraiser estimates the value of real property.

(d) Excluding an appraiser who prepares an appraisal from consideration for future engagement because the appraiser reports a value that does not meet or exceed a predetermined threshold.

(e) Conditioning the compensation paid to an appraiser on consummation of the real estate transaction for which the appraisal is prepared.

(f) Requesting the payment of compensation from an appraiser for purposes of enabling that appraiser to achieve higher priority in the assignment of appraisal business.

(g) Nothing in this section prohibits a person or entity acting in the capacity of an appraisal management company from doing any of the following:

(1) Asking an appraiser to do any of the following:

(A) Consider additional, appropriate property information, including information about comparable properties.

(B) Provide further detail, substantiation, or explanation for the appraiser’s value conclusion.

(C) Correct errors in an appraisal report.

(2) Obtaining multiple valuations, for purposes of selecting the most reliable valuation.

(3) Withholding compensation due to breach of contract or substandard performance of services.

(4) Providing a copy of the sales contract in connection with a purchase transaction.

(Amended by Stats. 2011, Ch. 716, Sec. 3. Effective January 1, 2012.)



11345.45

A person or entity may not structure an appraisal assignment for, or a contract with, an employee appraiser or an independent contractor appraiser for the purpose of evading the provisions of this part relating to appraisal management companies.

(Amended by Stats. 2012, Ch. 683, Sec. 6. Effective January 1, 2013.)



11345.6

(a) No registered appraisal management company may alter, modify, or otherwise change a completed appraisal report submitted by an employee appraiser or an independent contractor appraiser, including, without limitation, by doing either of the following:

(1) Permanently removing the appraiser’s signature or seal.

(2) Adding information to, or removing information from, the appraisal report with an intent to change the value conclusion.

(b) No registered appraisal management company may require an employee or independent contractor appraiser to provide it with the appraiser’s digital signature or seal. However, nothing in this subdivision shall be deemed to prohibit an appraiser from voluntarily providing his or her digital signature or seal to another person, to the extent permissible under the Uniform Standards of Professional Appraiser Practice.

(Amended by Stats. 2012, Ch. 683, Sec. 7. Effective January 1, 2013.)



11345.7

No person or entity preparing an appraisal or performing appraisal management functions in connection with the origination, modification, or refinancing of a mortgage loan shall have a prohibited direct or indirect interest, financial or otherwise, in the property or the transaction for which the appraisal or appraisal management functions are performed, within the meaning of Section 226.42(d) of Title 12 of the Code of Federal Regulations and the accompanying commentary contained in Volume 75 of the Federal Register, page 66554, dated October 28, 2010.

(Added by Stats. 2011, Ch. 716, Sec. 4. Effective January 1, 2012.)



11346

The provisions of this part relating to appraisal management companies shall cease to be operative 60 days after the effective date of a federal law that mandates the registration or licensing of appraisal management companies with an entity other than the state regulatory authority with jurisdiction over licensed and certified appraisers.

(Added by Stats. 2009, Ch. 173, Sec. 17. Effective January 1, 2010.)






CHAPTER 5 - Reciprocity of Licenses and Certification

11350

The director shall adopt regulations governing the process and procedure of applying for reciprocity, which shall meet, at a minimum, the requirements of the Appraisal Subcommittee.

(Amended by Stats. 1994, Ch. 837, Sec. 11. Effective January 1, 1995.)



11351

Temporary practice is not required under this chapter if the appraiser from another state assists in the performance of the appraisal as provided by Section 11324.

(Amended by Stats. 1993, Ch. 940, Sec. 15. Effective January 1, 1994.)



11352

The director shall adopt regulations governing the process and procedure of applying for temporary practice, which shall meet, at a minimum, the requirements of the Appraisal Subcommittee.

(Added by Stats. 1994, Ch. 837, Sec. 12. Effective January 1, 1995.)






CHAPTER 6 - Continuing Education

11360

(a) The director shall adopt regulations governing the process and procedures for renewal of a license which shall include, but not be limited to, continuing education requirements, which shall be reported on the basis of four-year continuing education cycles.

(b) An applicant for renewal of a license shall be required to demonstrate his or her continuing fitness to hold a license prior to its renewal. Applicants shall also fulfill continuing education requirements established pursuant to this section and shall be required to take a minimum of four hours of federal and California appraisal related statutory and regulatory law every four years.

(c) This section shall become operative on January 1, 2013.

(Repealed (in Sec. 38) and added by Stats. 2011, Ch. 712, Sec. 39. Effective January 1, 2012. Section operative January 1, 2013, by its own provisions.)



11361

The director shall adopt regulations for implementation of this chapter to ensure that persons engaged in appraisal activity have current knowledge of real estate appraisal theories, practices, and techniques which will provide a high degree of service and protection to the public.

(Added by Stats. 1990, Ch. 491, Sec. 1.)






CHAPTER 7 - Fees

11400

(a) Initial application fees shall be paid to the office at the time of application.

(b) All fees shall be paid by cashier’s check, certified check, or money order. In addition, the office may accept personal checks or credit cards for the payment of fees. All fees shall be deemed earned by the office upon receipt and are refundable at the discretion of the director.

(Amended by Stats. 2012, Ch. 683, Sec. 8. Effective January 1, 2013.)



11401

(a) The fee to take an examination or reexamination for a license shall be set at an amount not to exceed the cost to the office as determined by competitive bid.

(b) The director may provide that the applicant pay the fee directly to the examination provider.

(Amended by Stats. 1996, Ch. 439, Sec. 22. Effective September 12, 1996.)



11404

The fee for an original or renewal real estate appraiser license or appraiser trainee license shall not exceed four hundred fifty dollars ($450).

(Amended by Stats. 2012, Ch. 683, Sec. 9. Effective January 1, 2013.)



11405

The fee for an original or renewal certification as a state certified real estate appraiser shall not exceed five hundred twenty-five dollars ($525).

(Amended by Stats. 2012, Ch. 683, Sec. 10. Effective January 1, 2013.)



11406

(a) The director shall by regulation establish fees for approval of basic education and continuing education courses or their equivalent, or for the evaluation of petitions of applicants based upon claims of equivalency pursuant to Section 11340. The fees established by regulation shall be sufficient to cover the costs incurred by the office in processing applications for course approvals and petitions for equivalency.

(b) The director shall by regulation establish fees for approval of courses of study required to be taken by applicants for licenses. The fees established by regulation shall be sufficient to cover the costs incurred by the office in processing applications for course approvals and petitions for equivalency.

(Amended by Stats. 1996, Ch. 439, Sec. 25. Effective September 12, 1996.)



11406.5

The director shall, by regulation, establish the fees to be imposed on appraisal management companies. The fees shall be sufficient to cover the costs incurred by the office in administering the changes to this part made by the act adding this section.

(Added by Stats. 2009, Ch. 173, Sec. 18. Effective January 1, 2010.)



11407

The director may by regulation prescribe fees lower than the maximum fees established by this chapter if he or she determines that lower fees will be adequate to offset the costs incurred by the office and the committee in the administration of this part.

(Added by Stats. 1990, Ch. 491, Sec. 1.)



11408

(a) An applicant for licensure shall not be eligible to have a license issued unless he or she notifies the office within one year of successful completion of the examination.

(b) Every applicant or licensee shall pay federal registry fees and state registry processing fees to the state as required as part of licensing fees.

(Amended by Stats. 2012, Ch. 683, Sec. 11. Effective January 1, 2013.)



11409

(a) Except as otherwise provided by law, any order issued in resolution of a disciplinary proceeding may direct a licensee, applicant for licensure, person who acts in a capacity that requires a license under this part, registrant, applicant for a certificate of registration, course provider, applicant for course provider accreditation, or a person who, or entity that, acts in a capacity that requires course provider accreditation found to have committed a violation or violations of statutes or regulations relating to real estate appraiser practice to pay a sum not to exceed the reasonable costs of investigation, enforcement, and prosecution of the case.

(b) Where an order for recovery of costs is made and payment is not made within 30 days of the date directed in the office’s decision, the order for recovery shall constitute a valid and enforceable civil judgment. This judgment shall be in addition to, and not in place of, any other criminal or civil penalties provided for by law.

(c) (1) Failure of a licensee, applicant for licensure, person who acts in a capacity that requires a license under this part, registrant, applicant for a certificate of registration, course provider, applicant for course provider accreditation, or a person who, or entity that, acts in a capacity that requires course provider accreditation to pay recovery costs or make a recovery cost payment within 30 days of the date ordered, shall result in disciplinary action by the office. If the person fails to pay recovery costs within 30 days, that person shall pay interest and a penalty of 10 percent of the recovery costs or payment amount. Interest shall be charged at the pooled money investment rate.

(2) If recovery costs are not paid as ordered, the full amount of the assessed fine shall be added to any fee for renewal of a license or a certificate of registration. A license or a certificate of registration shall not be renewed prior to payment of the renewal fee and recovery costs.

(3) The director may order the full amount of any recovery costs to be immediately due and payable if any payment on the recovery costs, or portion thereof, is not received within 30 days of its due date.

(4) Any recovery costs, or interest thereon, not paid within 30 days of a final order shall constitute a valid and enforceable civil judgment.

(d) A certified copy of the office’s decision shall be conclusive proof of the validity of the order and its terms.

(e) The office shall not renew or reinstate the license of any licensee or the certificate of registration of any registrant who has failed to pay all of the costs ordered under this section.

(f) Nothing in this section shall preclude the office from including the recovery of the costs of investigation and enforcement of a case in any default decision or stipulated settlement.

(Amended by Stats. 2009, Ch. 173, Sec. 19. Effective January 1, 2010.)






CHAPTER 8 - Real Estate Appraisers Regulation Fund

11410

The Real Estate Appraisers Regulation Fund is hereby created in the State Treasury to consist of moneys raised by fees and assessments imposed pursuant to this part. Interest shall be paid at the pooled money investment rate on all money transferred to the General Fund from the Real Estate Appraisers Regulation Fund, notwithstanding the provisions of Section 16310 of the Government Code.

(Amended by Stats. 1997, Ch. 790, Sec. 8. Effective January 1, 1998.)



11411

There shall be separate accounts in the Real Estate Appraisers Regulation Fund for purposes of administration and for purposes of recovery. These accounts shall be known respectively as the Administration Account and the Recovery Account. On and after January 1, 2003, 5 percent of the amount of any license or certificate fee collected under this part shall be credited to the Recovery Account. The Recovery Account is a continuing appropriation for carrying out this chapter.

(Amended by Stats. 1999, Ch. 974, Sec. 6. Effective January 1, 2000.)



11412

(a) On or before January 1, 2002, the director shall determine the number of complaint cases containing judicial findings of fraud that may be eligible for recovery pursuant to future regulations that are closely analogous to those which have been adopted for the Real Estate Recovery Fund established in Chapter 6.5 (commencing with Section 10470) of Part 1. This information shall be used by the director to determine whether a real estate appraiser Recovery Account is necessary or whether to recommend that it should be eliminated.

(b) On or before January 1, 2004, regulations shall be adopted for administration of the Recovery Account, which shall include claims, funding, and administrative procedures closely analogous to those which have been adopted for the Real Estate Recovery Fund established in Chapter 6.5 (commencing with Section 10470) of Part 1.

(c) The statute of limitations for claims against the fund arising between the effective date of this part and the creation of the fund shall be tolled until the date the fund is created.

(Amended by Stats. 1999, Ch. 974, Sec. 7. Effective January 1, 2000.)






CHAPTER 9 - Miscellaneous

11422

The office shall, on or before February 1, 1994, and at least annually thereafter, transmit to the appraisal subcommittee specified in subdivision (e) of Section 11302 a roster of persons licensed pursuant to this part.

(Amended by Stats. 2009, Ch. 173, Sec. 20. Effective January 1, 2010.)



11423

(a) For purposes of this section:

(1) “Applicant” means a person who has made a written request for an extension of credit which is proposed to be secured by real property. The term does not include a guarantor, surety, or other person who will not be directly liable on the loan.

(2) “Appraisal” shall have the same meaning as set forth in subdivision (b) of Section 11302.

(3) “Residential real property” means real property located in the State of California containing only a one-to-four family residence.

(b) A lender in a loan transaction secured by real property shall provide notice as described in this section to a loan applicant of the applicant’s right to receive a copy of the appraisal, provided he or she has paid for the appraisal.

An applicant’s written request for a copy of an appraisal must be received by the lender no later than 90 days after (1) the lender has provided notice of the action taken on the application, including a notice of incompleteness, or (2) the application has been withdrawn.

(c) The lender shall mail or deliver a copy of an appraisal within 15 days after receiving a written request from the applicant, or within 15 days after receiving the appraisal, whichever occurs later.

(d) Where the loan is proposed to be secured by residential real property, the notice of the applicant’s right to a copy of the appraisal as provided in subdivision (b) shall be given in at least 10-point boldface type, as a separate document in a form that the applicant may retain, and no later than 15 days after the lender receives the written application. The notice shall specify that the applicant’s request for the appraisal must be in writing and must be received by the lender no later than 90 days after the lender provides notice of the action taken on the application or a notice of incompleteness, or in the case of a withdrawn application, 90 days after the withdrawal. An address to which the request should be sent shall be specified in the notice. Release of the appraisal to the applicant may be conditioned upon payment of the cost of the appraisal.

(e) Where the loan is proposed to be secured by nonresidential real property, the notice of the applicant’s right to a copy of the appraisal shall be given within 15 days of receiving the appraisal. The notice shall specify that the applicant’s request for a copy of the appraisal must be in writing and that the request must be made within the time specified in subdivision (b) and that the applicant is only entitled to receive the appraisal or appraisals obtained by the lender for the purpose of evaluating the applicant’s pending request for an extension of credit. Release of the appraisal to the applicant may be conditioned upon payment of the cost of the appraisal and the cost of duplicating the appraisal.

(f) Nothing in this section is intended to effect a change in current law in any manner with respect to reliance on an appraisal by anyone other than the lender who released the appraisal.

(g) This section does not apply to appraisals obtained by lenders on property owned by the lender, nor to appraisals obtained by the lender in anticipation of modifying any existing loan agreement if the lender has not charged for the appraisal.

(h) In the case of loans secured by residential real property, compliance with Regulation B (12 CFR Part 202 et seq.) of the Federal Reserve Board is deemed to be compliance with the provisions of this section and Section 10241.3.

(i) This section is in addition to any right of access to appraisals that exists under any other provision of state or federal law.

(Amended by Stats. 1993, Ch. 343, Sec. 1. Effective January 1, 1994.)









PART 4 - CERTIFIED COMMON INTEREST DEVELOPMENT MANAGER

CHAPTER 1 - Purpose and Definitions

11500

For purposes of this chapter, the following definitions apply:

(a) “Common interest development” means a residential development identified in Section 4100 of the Civil Code.

(b) “Association” has the same meaning as defined in Section 4080 of the Civil Code.

(c) “Financial services” means acts performed or offered to be performed, for compensation, for an association, including, but not limited to, the preparation of internal unaudited financial statements, internal accounting and bookkeeping functions, billing of assessments, and related services.

(d) “Management services” means acts performed or offered to be performed in an advisory capacity for an association including, but not limited to, the following:

(1) Administering or supervising the collection, reporting, and archiving of the financial or common area assets of an association or common interest development, at the direction of the association’s board of directors.

(2) Implementing resolutions and directives of the board of directors of the association elected to oversee the operation of a common interest development.

(3) Implementing provisions of governing documents, as defined in Section 4150 of the Civil Code, that govern the operation of the common interest development.

(4) Administering association contracts, including insurance contracts, within the scope of the association’s duties or with other common interest development managers, vendors, contractors, and other third-party providers of goods and services to an association or common interest development.

(e) “Professional association for common interest development managers” means an organization that meets all of the following:

(1) Has at least 200 members or certificants who are common interest development managers in California.

(2) Has been in existence for at least five years.

(3) Operates pursuant to Section 501(c) of the Internal Revenue Code.

(4) Certifies that a common interest development manager has met the criteria set forth in Section 11502 without requiring membership in the association.

(5) Requires adherence to a code of professional ethics and standards of practice for certified common interest development managers.

(Amended by Stats. 2012, Ch. 181, Sec. 13. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181. Repealed as of January 1, 2019, pursuant to Section 11506.)



11501

(a) “Common interest development manager” means an individual who for compensation, or in expectation of compensation, provides or contracts to provide management or financial services, or represents himself or herself to act in the capacity of providing management or financial services to an association. Notwithstanding any other provision of law, an individual may not be required to obtain a real estate or broker’s license in order to perform the services of a common interest development manager to an association.

(b) “Common interest development manager” also means any of the following:

(1) An individual who is a partner in a partnership, a shareholder or officer in a corporation, or who, in any other business entity acts in a capacity to advise, supervise, and direct the activity of a registrant or provisional registrant, or who acts as a principal on behalf of a company that provides the services of a common interest development manager.

(2) An individual operating under a fictitious business name who provides the services of a common interest development manager.

This section may not be construed to require an association to hire for compensation a common interest development manager, unless required to do so by its governing documents. Nothing in this part shall be construed to supersede any law that requires a license, permit, or any other form of registration, to provide management or financial services. Nothing in this section shall preclude a licensee of the California Board of Accountancy from providing financial services to an association within the scope of his or her license in addition to the preparation of reviewed and audited financial statements and the preparation of the association’s tax returns.

(Amended by Stats. 2007, Ch. 236, Sec. 3. Effective January 1, 2008. Repealed as of January 1, 2019, pursuant to Section 11506.)






CHAPTER 2 - Certified Common Interest Development Manager

11502

In order to be called a “certified common interest development manager,” a person shall meet one of the following requirements:

(a) Prior to July 1, 2003, has passed a knowledge, skills, and aptitude examination as specified in Section 11502.5 or has been granted a certification or a designation by a professional association for common interest development managers, and who has, within five years prior to July 1, 2004, received instruction in California law pursuant to paragraph (1) of subdivision (b).

(b) On or after July 1, 2003, has successfully completed an educational curriculum that shall be no less than a combined 30 hours in coursework described in this subdivision and passed an examination or examinations that test competence in common interest development management in the following areas:

(1) The law that relates to the management of common interest developments, including, but not limited to, the following courses of study:

(A) Topics covered by the Davis-Stirling Common Interest Development Act, contained in Part 5 (commencing with Section 4000) of Division 4 of the Civil Code, including, but not limited to, the types of California common interest developments, disclosure requirements pertaining to common interest developments, meeting requirements, financial reporting requirements, and member access to association records.

(B) Personnel issues, including, but not limited to, general matters related to independent contractor or employee status, the laws on harassment, the Unruh Civil Rights Act, the California Fair Employment and Housing Act, and the Americans with Disabilities Act.

(C) Risk management, including, but not limited to, insurance coverage, maintenance, operations, and emergency preparedness.

(D) Property protection for associations, including, but not limited to, pertinent matters relating to environmental hazards such as asbestos, radon gas, and lead-based paint, the Vehicle Code, local and municipal regulations, family day care facilities, energy conservation, Federal Communications Commission rules and regulations, and solar energy systems.

(E) Business affairs of associations, including, but not limited to, necessary compliance with federal, state, and local law.

(F) Basic understanding of governing documents, codes, and regulations relating to the activities and affairs of associations and common interest developments.

(2) Instruction in general management that is related to the managerial and business skills needed for management of a common interest development, including, but not limited to, the following:

(A) Finance issues, including, but not limited to, budget preparation; management; administration or supervision of the collection, reporting, and archiving of the financial or common area assets of an association or common interest development; bankruptcy laws; and assessment collection.

(B) Contract negotiation and administration.

(C) Supervision of employees and staff.

(D) Management of maintenance programs.

(E) Management and administration of rules, regulations, and parliamentary procedures.

(F) Management and administration of architectural standards.

(G) Management and administration of the association’s recreational programs and facilities.

(H) Management and administration of owner and resident communications.

(I) Training and strategic planning for the association’s board of directors and its committees.

(J) Implementation of association policies and procedures.

(K) Ethics, professional conduct, and standards of practice for common interest development managers.

(L) Current issues relating to common interest developments.

(M) Conflict avoidance and resolution mechanisms.

(Amended by Stats. 2012, Ch. 181, Sec. 14. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181. Repealed as of January 1, 2019, pursuant to Section 11506.)



11502.5

The course related competency examination or examinations and education provided to a certified common interest development manager pursuant to Section 11502 by any professional association for common interest development managers, or any postsecondary educational institution, shall be developed and administered in a manner consistent with standards and requirements set forth by the American Educational Research Association’s “Standards for Educational and Psychological Testing,” and the Equal Employment Opportunity Commission’s “Uniform Guidelines for Employee Selection Procedures,” the Unruh Civil Rights Act, the California Fair Employment and Housing Act, and the Americans with Disabilities Act of 1990, or the course or courses that have been approved as a continuing education course or an equivalent course of study pursuant to the regulations of the Real Estate Commissioner.

(Amended by Stats. 2007, Ch. 236, Sec. 5. Effective January 1, 2008. Repealed as of January 1, 2019, pursuant to Section 11506.)



11503

A “certified common interest development manager” does not include a common interest development management firm.

(Added by Stats. 2002, Ch. 1116, Sec. 5. Effective January 1, 2003. Repealed as of January 1, 2019, pursuant to Section 11506.)






CHAPTER 3 - Disclosure Requirements

11504

On or before September 1, 2003, and annually thereafter, a person who either provides or contemplates providing the services of a common interest development manager to an association shall disclose to the board of directors of the association the following information:

(a) Whether or not the common interest development manager has met the requirements of Section 11502 so he or she may be called a certified common interest development manager.

(b) The name, address, and telephone number of the professional association that certified the common interest development manager, the date the manager was certified, and the status of the certification.

(c) The location of his or her primary office.

(d) Prior to entering into or renewing a contract with an association, the common interest development manager shall disclose to the board of directors of the association or common interest development whether the fidelity insurance of the common interest development manager or his or her employer covers the current year’s operating and reserve funds of the association. This requirement shall not be construed to compel an association to require a common interest development manager to obtain or maintain fidelity insurance.

(e) Whether the common interest development manager possesses an active real estate license.

This section may not preclude a common interest development manager from disclosing information as required in Section 5375 of the Civil Code.

(Amended by Stats. 2012, Ch. 181, Sec. 15. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181. Repealed as of January 1, 2019, pursuant to Section 11506.)






CHAPTER 4 - Unfair Business Practices

11505

It is an unfair business practice for a common interest development manager, a company that employs the common interest development manager, or a company that is controlled by a company that also has a financial interest in a company employing that manager, to do any of the following:

(a) On or after July 1, 2003, to hold oneself out or use the title of “certified common interest development manager” or any other term that implies or suggests that the person is certified as a common interest development manager without meeting the requirements of Section 11502.

(b) To state or advertise that he or she is certified, registered, or licensed by a governmental agency to perform the functions of a certified common interest development manager.

(c) To state or advertise a registration or license number, unless the license or registration is specified by a statute, regulation, or ordinance.

(d) To fail to comply with any item to be disclosed in Section 11504 of this code, or Section 5375 of the Civil Code.

(Amended by Stats. 2012, Ch. 181, Sec. 16. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181. Repealed as of January 1, 2019, pursuant to Section 11506.)






CHAPTER 5 - Sunset Review

11506

This part shall be subject to review by the appropriate policy committees of the Legislature. This part shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 395, Sec. 13. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Part 4, commencing with Section 11500.)












DIVISION 5 - WEIGHTS AND MEASURES

CHAPTER 1 - General Provisions

12001

The definitions in this chapter apply to this division only and do not affect the provisions of any other division.

(Added by Stats. 1939, Ch. 43.)



12002

“Department” means the Department of Food and Agriculture.

(Amended by Stats. 1989, Ch. 246, Sec. 1.)



12003

“Director” or “Secretary” means the Secretary of Food and Agriculture.

(Amended by Stats. 1994, Ch. 592, Sec. 1. Effective January 1, 1995.)



12004

“State Sealer” means the chief of the division of the department charged with the enforcement of the provisions of this division.

(Added by Stats. 1939, Ch. 43.)



12005

Whenever any provision of this division makes reference to the National Bureau of Standards, that reference shall be construed to include the National Institute of Standards and Technology.

(Added by Stats. 1989, Ch. 1047, Sec. 1.)



12006

“County Sealer” means any sealer appointed by a county. A county may in its discretion refer to its sealer as the county director of weights and measures.

(Amended by Stats. 1963, Ch. 254.)



12008

“Sealer,” when used without qualification, includes the State Sealer, county sealers and their deputies and inspectors.

(Amended by Stats. 1967, Ch. 286.)



12009

“Sell,” in any of its variant forms, includes barter, exchange, trade, rent, lease, keep for sale, offer for sale, or expose for sale, in any of their variant forms.

(Amended by Stats. 1995, Ch. 156, Sec. 1. Effective January 1, 1996.)



12009.5

“Distribute,” in any of its variant forms, includes keep for distribution, offer for distribution, or expose for distribution, in any of their variant forms.

(Added by Stats. 1979, Ch. 527.)



12010

“Use,” in any of its variant forms includes keep for use in any of its variant forms.

(Added by Stats. 1939, Ch. 43.)



12011

“Person” includes person, firm, corporation or association.

(Added by Stats. 1939, Ch. 43.)



12011.5

Wherever in this division the terms “copies” or “standards” or “copies of the standard weights and measures” are used, such terms shall refer to the original standards in the possession of the department or to true and accurate copies derived therefrom.

(Added by Stats. 1939, Ch. 992.)



12011.6

“Container” means any receptacle or carton, whether lidded or unlidded, into which a commodity is packed or placed, or any wrappings with or into which any commodity is wrapped or put for sale.

(Added by Stats. 1949, Ch. 1384.)



12011.7

“Pallet” means any portable platform upon which containers or material is placed to facilitate handling.

(Added by Stats. 1961, Ch. 344.)



12012

The secretary may exercise any power conferred upon the department or upon the State Sealer by this division through the State Sealer or otherwise.

(Amended by Stats. 2012, Ch. 661, Sec. 18. Effective January 1, 2013.)



12012.1

The secretary may bring an action to enjoin the violation, or the threatened violation, of any provision of this division, or of any regulation adopted pursuant thereto, in the superior court in the county in which the violation occurs or is about to occur. There may be joined in one proceeding any number of defendants alleged to be violating the same provisions or regulations, although their properties, interests, residence, or place of business, may be in several counties and the violations separate and distinct. Any proceeding that is brought pursuant to this section shall be governed in all other respects by the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The county sealer of any county acting through the district attorney or county counsel of that county may bring an action to enjoin the violation in the county or the threatened violation in the county of any provision of this division or of any regulation adopted pursuant thereto in the same manner as may the secretary, and if the secretary joins as a party plaintiff, those actions shall not be limited to violations occurring within the county.

(Amended by Stats. 2012, Ch. 661, Sec. 19. Effective January 1, 2013.)



12013

(a) Any sealer shall have the authority, as a public officer, to arrest, without a warrant, any person whenever such officer has reasonable cause to believe that the person to be arrested has, in his presence, violated any provision of this division, the violation of which is declared to be a public offense.

In any case in which an arrest is made pursuant to this authority for an offense declared to be a misdemeanor or an infraction, the arresting officer may, instead of taking the person arrested before a magistrate, follow the procedure prescribed by Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code, unless the arrested person demands to be taken before a magistrate. The provisions of such chapter shall thereafter apply with respect to any proceeding based upon the issuance of a citation pursuant to this authority.

This subdivision shall not be interpreted to prevent further restriction by the board of supervisors of a county of the authority of a county sealer or his deputies to make arrests.

(b) There shall be no civil liability on the part of, and no cause of action shall arise against, any person, acting pursuant to subdivision (a) and within the scope of his authority, for false arrest or false imprisonment arising out of any arrest which is lawful or which the arresting officer, at the time of such arrest, had reasonable cause to believe was lawful. No such officer shall be deemed an aggressor or lose his right to self-defense by the use of reasonable force to effect the arrest or to prevent escape or to overcome resistance.

(c) Any sealer may serve all processes and notices throughout the state; provided, that county sealers and their deputies are authorized to serve processes and notices only within the boundaries of the county which employs them.

(Amended by Stats. 1979, Ch. 527.)



12014

(a) Except as provided in subdivision (b), any sealer who seals any weight, measure, balance or weighing or measuring instrument or apparatus before first testing and making it conform with the standards of the state, or who condemns any weight, measure, balance or weighing or measuring instrument or apparatus without first testing it is guilty of a misdemeanor.

(b) A sealer may engage in a planned program of probability sampling of devices, using methods approved by the director. The sealing of a device by a sealer pursuant to such sampling and testing program is exempt from the provisions of subdivision (a).

(Amended by Stats. 1979, Ch. 527.)



12015

Any sealer having knowledge of a violation of any of the provisions of any law relating to weights and measures shall cause the violator to be prosecuted.

(Added by Stats. 1939, Ch. 43.)



12015.3

(a) The sealer may levy a civil penalty against a person violating any provision of this division or a regulation adopted pursuant to any of these provisions, of not more than one thousand dollars ($1,000) for each violation. It is a complete defense to a criminal prosecution for a violation of any provision of this division or a regulation adopted pursuant to any provision of this division that the defendant has been assessed and has paid a civil penalty under this section for the same act or acts constituting the violation. Any civil penalty under this section shall be cumulative to civil remedies or penalties imposed under any other law.

(b) Before a civil penalty is levied, the person charged with the violation shall be given a written notice of the proposed action including the nature of the violation and the amount of the proposed penalty, and shall have the right to request a hearing. The request shall be made within 20 days after receiving notice of the proposed action. A notice of the proposed action that is sent by certified mail to the last known address of the person charged shall be considered received even if delivery is refused or the notice is not accepted at that address. If a hearing is requested, notice of the time and place of the hearing shall be given at least 10 days before the date set for the hearing. At the hearing, the person shall be given an opportunity to review the sealer’s evidence and to present evidence on his or her own behalf. If a hearing is not timely requested, the sealer may take the action proposed without a hearing.

(c) If the person upon whom the sealer levied a civil penalty requested and appeared at a hearing, the person may appeal the sealer’s decision to the secretary within 30 days of the date of receiving a copy of the sealer’s decision. The following procedures apply to the appeal:

(1) The appeal shall be in writing and signed by the appellant or his or her authorized agent, state the grounds for the appeal, and include a copy of the sealer’s decision. The appellant shall file a copy of the appeal with the sealer at the same time it is filed with the secretary.

(2) The appellant and the sealer may, at the time of filing the appeal or within 10 days thereafter or at a later time prescribed by the secretary, present the record of the hearing including written evidence that was submitted at the hearing and a written argument to the secretary stating grounds for affirming, modifying, or reversing the sealer’s decision.

(3) The secretary may grant oral arguments upon application made at the time written arguments are filed.

(4) If an application to present an oral argument is granted, written notice of the time and place for the oral argument shall be given at least 10 days before the date set therefor. The times may be altered by mutual agreement of the appellant, the sealer, and the secretary.

(5) The secretary shall decide the appeal on the record of the hearing, including the written evidence and the written argument described in paragraph (2), that he or she has received. If the secretary finds substantial evidence in the record to support the sealer’s decision, the secretary shall affirm the decision.

(6) The secretary shall render a written decision within 45 days of the date of appeal or within 15 days of the date of oral arguments or as soon thereafter as practicable.

(7) On an appeal pursuant to this section, the secretary may affirm the sealer’s decision, modify the sealer’s decision by reducing or increasing the amount of the penalty levied so that it is within the secretary’s guidelines for imposing civil penalties, or reverse the sealer’s decision. Any civil penalty increased by the secretary shall not be higher than that proposed in the sealer’s notice of proposed action given pursuant to subdivision (b). A copy of the secretary’s decision shall be delivered or mailed to the appellant and the sealer.

(8) Any person who does not request a hearing pursuant to subdivision (b) may not file an appeal pursuant to this subdivision.

(9) Review of a decision of the secretary may be sought by the appellant within 30 days of the date of the decision pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) After the exhaustion of the appeal and review procedures provided in this section, the sealer, or his or her representative, may file a certified copy of a final decision of the sealer that directs the payment of a civil penalty and, if applicable, a copy of any decision of the secretary or his or her authorized representative rendered on an appeal from the sealer’s decision and a copy of any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity with the decision or order. No fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of judgment pursuant to this section.

(e) If the civil penalty is levied by the State Sealer, the revenues derived therefrom shall be deposited in the Department of Food and Agriculture Fund and, upon appropriation, shall be used by the State Sealer to carry out his or her responsibilities under this division. If the civil penalty is levied by the county sealer, the revenues shall be deposited in the general fund of the county and, upon appropriation by the board of supervisors, shall be used by the county sealer to carry out his or her responsibilities under this division.

(f) This section does not apply to violations involving utility meters, or to violations involving the testing and inspection of utility meters, in mobilehome parks, recreational vehicle parks, or apartment complexes, where the owner of the park or complex owns and is responsible for the utility meters.

(g) Upon the written request of the Attorney General of California, any district attorney, or any city prosecutor or city attorney described in subdivision (a) of Section 17206, the State Sealer or the county sealer within their respective jurisdictions, shall provide all reports and records regarding any actions that occurred within the four months prior to the date of the written request in which civil penalties were levied pursuant to this section or liability for costs incurred are determined pursuant to Section 12015.5.

(h)  No investigative costs shall be imposed pursuant to Section 12015.5 for violations for which civil penalties are imposed pursuant to this section.

(Amended by Stats. 2005, Ch. 529, Sec. 1. Effective January 1, 2006.)



12015.5

Any person convicted of violating any of the provisions of this division, or, except as provided in Section 12015.3, any person who is determined to be civilly liable for violating any of the provisions of this division, shall be liable for reasonable costs incurred in investigating the action.

(Amended by Stats. 2005, Ch. 529, Sec. 2. Effective January 1, 2006.)



12016

Any person who hinders or obstructs in any way any sealer, in the performance of his official duties, is guilty of a misdemeanor.

(Amended by Stats. 1965, Ch. 83.)



12017

All officers, directors and managers of corporations, whose respective corporations use or sell any weights, measures, or weighing or measuring instruments which are subject to inspection shall comply with the provisions of this division on behalf of their respective corporations; and all officers, directors and managers of corporations, whose respective corporations sell any commodity which is subject to inspection shall comply with the provisions of this division on behalf of their respective corporations.

In case any corporation violates any of the provisions of this division, the corporation and the officers thereof directly concerned with the act or acts constituting such violation shall be severally guilty of a misdemeanor.

(Added by Stats. 1939, Ch. 43.)



12018

Any person neglecting or refusing to exhibit any weight, measure, weighing or measuring instrument, or appliances and accessories connected therewith in his possession or under his control, to any sealer for inspection and examnation is guilty of a misdemeanor.

(Added by Stats. 1939, Ch. 43.)



12019

A false weight or measure is one which does not conform to the standard established or recognized by this division.

(Added by Stats. 1939, Ch. 43.)



12020

It shall be unlawful for any person, by himself or through or for another, to use for commercial purposes any weight or measure or weighing, measuring or counting instrument, knowing it to be “incorrect” as this term is defined in subdivision (d) of Section 12500. Every person who violates this section is guilty of a misdemeanor.

(Amended by Stats. 1973, Ch. 977.)



12021

Every person who knowingly marks or stamps false or short weight or measure, or knowingly takes false tare, on any container, or knowingly sells any container so marked, is guilty of a misdemeanor.

(Amended by Stats. 1941, Ch. 306.)



12022

Every person who, in putting up in any container, goods usually sold by weight, puts in or conceals therein any other substance including moisture, except such moisture as may be included or absorbed by the goods or commodity contained therein during preparation for market or processing in accordance with ordinary commercial practice, for the purpose of increasing the weight of such container with intent thereby to sell the goods therein or to enable another to sell the same, for an increased weight, is punishable by fine of not less than twenty-five dollars ($25) for each offense. The amount of added moisture contained in poultry meat as defined in Section 380.20 of the Agricultural Code shall not exceed 4 percent by weight or any greater amount established by regulation of the director.

(Amended by Stats. 1959, Ch. 2009.)



12022.5

Fresh meat or roasts of any kind or cut shall be exposed, advertised, offered for sale or sold on the basis of net weight of the fresh meat or roast only, and any added fat of any kind whatsoever either wrapped within or injected with a larding needle or otherwise inserted in such fresh meat or roast shall be considered as tare weight only.

Notwithstanding the above provision, added fat shall not be considered tare weight if the meat package containing such added fat is clearly and prominently labeled in eight-point type or larger with the term “fat added.”

(Added by Stats. 1976, Ch. 1077.)



12023

Except as provided elsewhere in this code any person who by himself or his employee or agent, or as the employee or agent of another, sells any commodity according to gross weight or measure is guilty of a misdemeanor.

(Amended by Stats. 1967, Ch. 272.)



12023.5

Notwithstanding any other provision of this code or any other law, jute cordage, hard fiber cordage, and hard fiber twine (whether covered or uncovered) may be marked and sold on a gross weight basis. The provisions of the fore-going sentence shall not apply to sales in retail stores for consumer use of any such product which has been removed from the wrapper or container in which it was received by the retailer.

(Amended by Stats. 1965, Ch. 190.)



12024

Every person, who by himself or herself, or through or for another, sells any commodity in less quantity than he or she represents it to be is guilty of a misdemeanor, except as provided in Section 12024.3.

(Amended by Stats. 1982, Ch. 1380, Sec. 1.)



12024.1

Every person, by himself, or through or for another, who willfully misrepresents a charge for service rendered on the basis of weight, time, measure, or count is guilty of a misdemeanor.

(Added by Stats. 1969, Ch. 731.)



12024.2

(a) It is unlawful for any person, at the time of sale of a commodity, to do any of the following:

(1) Charge an amount greater than the price, or to compute an amount greater than a true extension of a price per unit, that is then advertised, posted, marked, displayed, or quoted for that commodity.

(2) Charge an amount greater than the lowest price posted on the commodity itself or on a shelf tag that corresponds to the commodity, notwithstanding any limitation of the time period for which the posted price is in effect.

(b) A violation of this section is a misdemeanor punishable by a fine of not less than twenty-five dollars ($25) nor more than one thousand dollars ($1,000), by imprisonment in the county jail for a period not exceeding one year, or by both, if the violation is willful or grossly negligent, or when the overcharge is more than one dollar ($1).

(c) A violation of this section is an infraction punishable by a fine of not more than one hundred dollars ($100) when the overcharge is one dollar ($1) or less.

(d) As used in subdivisions (b) and (c), “overcharge” means the amount by which the charge for a commodity exceeds a price that is advertised, posted, marked, displayed, or quoted to that consumer for that commodity at the time of sale.

(e) Except as provided in subdivision (f), for purposes of this section, when more than one price for the same commodity is advertised, posted, marked, displayed, or quoted, the person offering the commodity for sale shall charge the lowest of those prices.

(f) Pricing may be subject to a condition of sale, such as membership in a retailer-sponsored club, the purchase of a minimum quantity, or the purchase of multiples of the same item, provided that the condition is conspicuously posted in the same location as the price.

(Amended by Stats. 2004, Ch. 752, Sec. 2. Effective January 1, 2005.)



12024.3

(a) For commodities prepackaged and sold or offered for sale on the same premises, a violation of Section 12024 is a misdemeanor punishable by a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000), by imprisonment in the county jail for a period not exceeding one year, or by both, if any of the following occurs:

(1) The violation is willful.

(2) The total monetary value of the shortage, calculated on the basis of the average error of an individual lot, exceeds two dollars ($2), as determined pursuant to regulations adopted pursuant to Section 12211.

(3) The total monetary value of shortages, calculated on the basis of the average error of each individual lot, as determined from a sample of packages selected pursuant to regulations adopted pursuant to Section 12211, within all lots found to be in violation of Section 12024 at a single location, exceeds ten dollars ($10).

(b) For commodities prepackaged and sold or offered for sale on the same premises, a violation of Section 12024 is an infraction, punishable by a fine of not more than one hundred dollars ($100), if the violation is of less monetary value than that specified in subdivision (a) and it is not willful.

(Amended by Stats. 1983, Ch. 1245, Sec. 2.)



12024.5

It is unlawful for any person to sell or advertise for sale any dressed poultry or any other fowl or rabbit in dressed form, either cooked or uncooked, or smoked, fresh, frozen, cooked, dried, or pickled meats or fish other than by weight determined at the time of sale on a scale properly sealed in accordance with this division. Any commodity specified in this section, however, need not be weighed at the time of sale if at that time it is packed in a package or container upon which appears the net weight of the commodity therein. Except as provided below, any person, including, but not limited to, a manufacturer, processor, packer, wholesaler, or jobber that packs any commodity specified in this section in any package which is intended for retail sale, shall mark the net weight of the commodity therein upon the package. Packages of these products intended for retail sale need not be marked by the packer with the net weight of the commodity if they are to be marked with the net weight of the commodity by the retailer who purchases or receives the packages from the packer. This section does not apply to any of the following ready-to-eat food items:

(a) Items sold for consumption on the premises.

(b) Items sold as one of three or more different elements, excluding condiments, comprising a ready-to-eat meal sold as a unit, for consumption elsewhere than on the premises where sold.

(c) Ready-to-eat meat, poultry, or seafood cooked or heated on the premises but not packaged in advance of sale.

(d) Sandwiches when offered or exposed for sale on the premises where packed or produced and not intended for resale.

(Amended by Stats. 1986, Ch. 1516, Sec. 1. Effective September 30, 1986.)



12024.55

Packages of meat, fish, or poultry offered for sale by door-to-door salespersons shall display the price per pound for each type and cut in the package. The price per pound shall be separately and accurately stated and shall be preceded by the words “price per pound” on each principal display panel of the package, as the term “principal display panel” is defined by regulations of the director adopted pursuant to Section 12610. All numbers and letters of the price per pound shall be of uniform size, at least one-quarter inch (6.35 millimeters) in height, and shall be generally parallel to the net quantity statement. There shall in addition be an area surrounding the statement of price at least equal in width to the height of the letters and numbers in the statement of price which shall be free of any printed material.

(Repealed and added by Stats. 1982, Ch. 532, Sec. 2.)



12024.6

No person, firm, corporation, or association shall advertise, solicit, or represent by any means, a product for sale or purchase if it is intended to entice a consumer into a transaction different from that originally represented.

(Added by Stats. 1975, Ch. 907.)



12024.7

Any person who sells meat directly to the consumer on the basis of primal cuts or carcass weight shall supply the buyer with an accurate statement of weight at time of sale of the carcass or primal cut purchased, and shall supply a complete and accurate statement which shall contain the weight of the meat delivered to the buyer and the number and type of cuts. When any fruits, vegetables, or other food products are sold as part of a combination sale with meat sold directly to the consumer on the basis of primal cuts or carcass weight, the seller shall supply an itemized statement showing the net quantity of any fruits, vegetables, and other food products delivered to the buyer. This section shall also apply to any person who custom cuts any meat animal carcass or part of such carcass for the owner, except the carcass of any game mammal taken as authorized by the Fish and Game Code.

(Added by Stats. 1967, Ch. 1449.)



12024.8

The provisions of Section 12024.5 shall not apply to fish not used for human consumption.

(Added by Stats. 1968, Ch. 141.)



12024.9

(a) All terms contained in this section which are defined by the United States Department of Agriculture shall have the same meaning as defined by such department.

(b) “Retail cuts” as used in this section shall mean a cut of meat from a primal cut for direct sale to the consumer.

(c) “Freezer meat” as used in this section means any uncooked meat which is sold directly to the consumer on the basis of primal cuts, carcass weight or any specified portion of a carcass, other than retail cuts.

(d) “Variety pack” as used in this section means freezer meat cut or packaged, or both, into retail cuts or other frozen food products, or both, sold for a stipulated total price.

(e) “Consumer” as used in this section means any purchaser of freezer meat or variety pack meat.

(f) Whenever any retail cuts of meat are sold in a variety pack the retailer shall furnish, at the time of sale, an itemization of the total net weight of each of the various retail cuts sold and the total net weight of the entire meat purchase, and a separate itemization shall be furnished for frozen food products other than meat indicating price and weight of each product.

(g) Whenever freezer meat is sold directly to the consumer, the consumer shall be supplied at the time of sale with the weight of the carcass or primal cuts before cutting and a complete and accurate inventory which shall contain the net weight of meat delivered. The consumer shall also be supplied with complete cutting instructions for each cut of meat processed and an exact inventory of each such cut. The consumer shall also be furnished with the total weight of ground meat from carcass or primal cuts.

(h) A half of beef shall consist of a forequarter and a hindquarter from the same animal. When beef is sold as a half of beef, the consumer shall be furnished an invoice listing the weight of each such quarter. Not more than 8 percent tolerance differential shall be allowed.

(i) Whenever the consumer buys freezer meats or variety packs, the entire order shall be delivered to the consumer or held and maintained in storage and available for such consumer.

(Added by Stats. 1975, Ch. 454.)



12024.10

A true and legible copy of each document issued pursuant to Section 12024.7 or 12024.9 shall be retained by the person, company, or corporation issuing the document for a period of one year and shall be made available for inspection by a sealer upon request. This section shall not apply to primal cuts of meat which are smaller than one quarter of a carcass.

(Added by Stats. 1981, Ch. 758, Sec. 1.)



12024.11

The secretary shall adopt necessary rules and regulations pertaining to the sale or advertisement of wood for fuel purposes in order to standardize quantities of measurement and to protect against deceptive marketing practices.

(Amended by Stats. 2012, Ch. 661, Sec. 20. Effective January 1, 2013.)



12024.13

(a) A dealer of a beverage in a container subject to Division 12.1 (commencing with Section 14500) of the Public Resources Code shall not charge an amount for a redemption payment for a beverage container that is greater than the amount set forth in Section 14560 of the Public Resources Code.

(b) For purposes of this section, “dealer” has the same meaning as in Section 14510 of the Public Resources Code.

(c) A violation of this section is an infraction punishable by a fine of not more than one hundred dollars ($100) when the overcharge is one dollar ($1) or less.

(d) In the written report required pursuant to Section 12209, a sealer shall separately report any action taken to enforce this section that results in a penalty being levied for a violation of this section.

(e) Nothing in this section is intended to limit or alter the authority of the Department of Resources Recycling and Recovery under the California Beverage Container Recycling and Litter Reduction Act (Division 12.1 (commencing with Section 14500) of the Public Resources Code).

(Added by Stats. 2014, Ch. 605, Sec. 1. Effective January 1, 2015.)



12025

Any person, who by himself, or his employee or agent, or as a proprietor or manager, refuses to exhibit any commodity being sold at a given weight or quantity, or ordinarily so sold, to a sealer for the purpose of allowing the same to be proved as to the quantity thereof is guilty of a misdemeanor.

(Added by Stats. 1939, Ch. 43.)



12025.5

Whenever any commodity or any container is ordered off sale under the provisions of Section 12211 or Section 12607 of this division, the sealer shall cause the commodity or container affected by such off-sale order to be identified by a tag or other suitable device with the words “off sale.” It shall be unlawful to remove or obliterate any such tag or device placed upon such commodity or container or in any way dispose of or commingle such commodity or container or prepare, pack, place, deliver for shipment, deliver for sale, sell, or cause to be loaded, shipped, or transported, any such commodity or container before it has been released by the sealer.

(Amended by Stats. 1969, Ch. 1309.)



12026

(a) Except as otherwise specifically provided, any person violating any of the provisions of this division is guilty of a misdemeanor.

(b) It is unlawful for any person to violate any of the rules, regulations, tolerances, specifications, or standards adopted under the provisions of this division.

(Amended by Stats. 1989, Ch. 818, Sec. 1.)



12026.5

Except as otherwise specifically provided, the remedies or penalties provided by this division are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(Added by Stats. 1979, Ch. 527.)



12027

The secretary may make rules and regulations as are reasonably necessary for the purpose of carrying out the provisions of this division.

(Amended by Stats. 2012, Ch. 661, Sec. 21. Effective January 1, 2013.)






CHAPTER 2 - Administration

ARTICLE 1 - State Administration

12100

Where not otherwise provided by law, the Department of Food and Agriculture has general supervision of the weights and measures and weighing and measuring devices sold or used in the state.

(Amended by Stats. 1989, Ch. 246, Sec. 3.)



12101

The department shall investigate conditions in the various counties and cities in respect to weights and measures, and to the sale of goods, wares and merchandise, commodities and foodstuffs in containers.

(Added by Stats. 1939, Ch. 43.)



12102

The department shall annually report to the Governor, and shall prior to each regular session report to the Legislature the work under this division, and shall make such recommendations as may be proper and necessary.

(Added by Stats. 1939, Ch. 43.)



12103

The department shall keep a complete record of all of its acts, a record of prosecutions, and the reports of the various sealers. These records and reports shall be open to the public.

(Added by Stats. 1939, Ch. 43.)



12103.5

The duty of enforcing this division and carrying out its provisions and requirements is vested in the director and in each sealer acting under the supervision and direction of the director.

(Added by Stats. 1945, Ch. 1163.)



12104

(a) The department shall issue instructions and make recommendations to the county sealers, and the instructions and recommendations shall govern the procedure to be followed by these officers in the discharge of their duties.

(b) Instructions and recommendations that are made to ensure statewide weights and measures protection shall include a local administration cost analysis utilizing data provided by the county sealer. The cost analysis shall identify the joint programs or activities for which funds necessary to maintain adequate county administration and enforcement have not been provided. The secretary shall develop, jointly with the county sealers, county priorities for the enforcement programs and activities of the secretary.

(Amended by Stats. 2013, Ch. 275, Sec. 3. Effective January 1, 2014.)



12104.5

The secretary may allocate annually to each county an amount determined by the secretary not to exceed one-third of the amount expended by the county pursuant to this division during the previous fiscal year for weights and measures programs. The allocation shall be made from funds appropriated to the secretary for the administration and enforcement of this division at the local level.

(Amended by Stats. 2012, Ch. 661, Sec. 23. Effective January 1, 2013.)



12105

The department shall, at a frequency determined by the secretary, inspect the work of the local sealers and may inspect the weights, measures, balances, or any other weighing or measuring devices of any person.

(Amended by Stats. 2012, Ch. 661, Sec. 24. Effective January 1, 2013.)



12106

The department shall, at least once annually and as often as requested by the Department of General Services or the executive officer of a state institution, test the scales, weights and measures used in checking the receipt and disbursement of supplies in any state institution, and shall report in writing its findings to the executive officer of the institution concerned.

(Amended by Stats. 1965, Ch. 371.)



12106.5

The secretary may accept the testing and sealing of weighing and measuring devices by another state upon a finding that the requirements of California for testing and sealing such devices have been met.

(Amended by Stats. 2012, Ch. 661, Sec. 25. Effective January 1, 2013.)



12107

The secretary shall establish tolerances and specifications and other technical requirements for commercial weighing and measuring. In doing so, the secretary shall adopt, by reference, the latest standards as recommended by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 44 “Specifications, Tolerances, and other Technical Requirements for Weighing and Measuring Devices,” except as specifically modified, amended, or rejected by regulation adopted by the secretary.

The secretary may, by regulation, establish tolerances and specifications for commercial weighing and measuring devices not included in Handbook 44.

Any regulation shall be adopted, amended, or repealed in conformity with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

It shall be unlawful for any person to violate any of the rules, regulations, tolerances, specifications, or standards established under this section.

(Amended by Stats. 2012, Ch. 661, Sec. 26. Effective January 1, 2013.)



12107.1

The secretary, by regulation, may establish a standard or standards of net weight or net measure, or net count of any commodity, except any manufactured commodity consisting of four or more staple ingredients. These standards, whenever applicable, shall be based upon published, official federal or state specifications and requirements or, in the absence of any published official specifications, upon established and accepted common usage. Any regulation shall be adopted, amended, or repealed in conformity with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

Whenever a standard, net weight, net measure, or net count has been established for any commodity, it is unlawful to sell the commodity by, at, or for a quantity greater or less than the standard.

(Amended by Stats. 2012, Ch. 661, Sec. 27. Effective January 1, 2013.)



12108

The secretary may arrange for the services of a sealer employed in a county on a collaborative basis and allow reasonable compensation and expenses for the purpose of performing services not already within his or her duties and that are subject to administration or enforcement by the department under the provisions of this code or of the Food and Agricultural Code.

(Amended by Stats. 2012, Ch. 661, Sec. 28. Effective January 1, 2013.)






ARTICLE 2 - Local Administration

12200

There is in each county the office of county sealer of weights and measures. The county sealer shall be appointed by the board of supervisors, except in chartered counties where a different method of appointment is prescribed. The term of office of such sealer is four years from and after his appointment and until his successor is appointed but he may be removed as hereinafter provided.

In addition to his salary each sealer is entitled to his necessary traveling and other expenses incurred in the performance of his duties.

A county sealer may, with the consent of the power appointing him, appoint deputies or inspectors when necessary or expedient to carry out the duties of his office. Such deputies or inspectors shall serve at the pleasure of the county sealer.

The sealer may employ such clerks and employees as may be approved by the appointing power. Any such clerk or employee shall not have authority to enforce the provisions of this chapter.

A county may in its discretion refer to a deputy county sealer as a weights and measures inspector.

(Amended by Stats. 1965, Ch. 83.)



12201

If from any cause a vacancy occurs in the office of county sealer, the secretary upon learning of the vacancy shall immediately transmit to the board of supervisors or other appointing power a list of persons licensed by him or her for the position. If the appointing power fails to appoint a county sealer within 60 days after the receipt of the list, the secretary shall appoint a county sealer from that list. A person holding the position of Deputy State Sealer shall be appointed the county sealer of weights and measures for, and an employee of, the county to which he or she is assigned. The secretary shall issue to him or her a license that is valid only for the county he or she is serving. He or she shall become subject to this code.

(Amended by Stats. 2012, Ch. 661, Sec. 29. Effective January 1, 2013.)



12201.1

The salary and other compensation provided for the county sealer, deputy county sealers and inspectors and clerks shall be paid out of the county treasury in the same manner and at the same time as other county officers are paid. The county sealer, deputy county sealers and inspectors shall each be entitled to receive his traveling and incidental expenses incurred in the performance of his duties.

(Amended by Stats. 1963, Ch. 1600.)



12201.2

If the position of sealer cannot be filled by the board of supervisors or other appointing power or by the secretary as provided in Section 12201, then it shall be the duty of the secretary to perform the duties of sealer in the same manner, to the same extent, and with the same authority as if he or she had been the duly appointed sealer therein. The board of supervisors of the county shall reimburse the department for all expenses incurred by the secretary in fulfilling his or her responsibilities under the provisions of this section.

(Amended by Stats. 2012, Ch. 661, Sec. 30. Effective January 1, 2013.)



12202

(a) The secretary shall cause to be examined persons desiring to become county sealers, deputy county sealers, or inspectors and shall adopt rules and regulations governing these examinations given for the purpose of determining the fitness, experience, and qualifications of candidates for these positions. The secretary may provide for inspectors qualified to be employed in designated categories. Successful candidates shall be given a license that shall be good for five years unless revoked. Licenses of incumbent county sealers, deputy county sealers, or inspectors shall be renewed upon expiration without further examination.

(b) The secretary may charge each candidate a fee to cover the actual cost of providing the license examination.

(Amended by Stats. 2012, Ch. 661, Sec. 31. Effective January 1, 2013.)



12203

Except as provided in this section, no person shall hereafter be appointed to the office of county sealer, deputy county sealer, or inspector unless he or she has a license issued by the secretary as provided in Section 12202. If there is no person available for the position of county sealer who holds a license, the appointing power may make a temporary appointment of a person recommended in writing by the secretary. If the appointing power does not make a temporary appointment and no person can be appointed from the eligible list by the secretary, then the secretary may make a temporary appointment of a person competent to carry on the duties of the office. Any temporary appointment shall be for a period not exceeding six months or until the next license examination is held. If the position of deputy county sealer or inspector cannot be filled from the lists, a temporary appointment may be made, upon the written recommendation of the secretary for a period not exceeding six months.

(Amended by Stats. 2012, Ch. 661, Sec. 32. Effective January 1, 2013.)



12204

In chartered counties providing for the civil service examination of sealers, deputy sealers, or inspectors the director shall issue a license without further examination upon presentation of a certificate showing the candidate has passed the examination. In these counties the board or commission responsible for the civil service examination may require a license from the director as a minimum qualification.

(Amended by Stats. 1987, Ch. 734, Sec. 4. Effective September 18, 1987.)



12205

For the purpose of receiving advice on the best and most efficacious methods of performing his or her duties and conducting his or her office, every county sealer serving in a county shall attend the annual meeting of the California Agricultural Commissioners and Sealers Association and other meetings as the department or the board of supervisors requires.

The county sealer shall be allowed all actual and necessary traveling expenses incurred while on any service that requires him or her to go outside the county. Those expenses shall be a charge against the county in which the county sealer is employed.

(Amended by Stats. 2012, Ch. 661, Sec. 33. Effective January 1, 2013.)



12206

The jurisdiction of a county sealer appointed by a county or the director extends over the entire territorial limits of the county.

(Amended by Stats. 1967, Ch. 286.)



12207

The department shall furnish an identification card to each sealer. The identification card shall be a form as prescribed by the department and shall be returned to the department by the sealer upon termination of his duties as a sealer.

(Added by Stats. 1953, Ch. 87.)



12209

Every sealer shall:

(a) Carefully preserve all copies of the standards of weights and measures in his possession;

(b) Keep the copies in a safe and suitable place when not actually in use;

(c) Annually and at such other times as the department requires file with the department a written report of the work done by him, of the weights, measures, weighing and measuring instruments inspected or tested by him, the result of such inspection, of all prosecutions instituted by him for violations of the provisions of this division and of all other matters and things pertaining to his duties or which may be required by the department.

(Added by Stats. 1939, Ch. 43.)



12209.5

Each sealer may, when so directed by the board of supervisors, issue and cause to be distributed to such persons as he may deem proper illustrative material or statements best adapted to insure the correct use of weights and measures and weighing and measuring devices and may prepare exhibits designed to inform the public for its protection of the duties performed by weights and measures officials.

(Added by Stats. 1941, Ch. 303.)



12209.6

(a) A county sealer may test and certify the accuracy of all parking meters located in the county in which the sealer has jurisdiction, including, but not limited to, parking meters owned or operated by a city, county, or a city and county.

(b) If the county sealer determines that a specific parking meter is inaccurate, the sealer shall notify the owner or operator of the meter, may immediately close the meter, and any person may park a vehicle free of charge in the parking space to which the inaccurate meter corresponds until the owner or operator replaces or repairs the inaccurate parking meter.

(c) For purposes of this section, an “inaccurate parking meter” means a parking meter that provides less time than is paid for by a person using the metered parking space.

(Amended by Stats. 2000, Ch. 511, Sec. 2. Effective January 1, 2001.)



12210

(a) Each sealer shall, within his or her county inspect, try and test all weights, scales, beams, measures of any kind, instruments or mechanical devices for weighing or measurements, and tools, appliances and accessories connected with any or all such instruments or measures, sold, or used by any proprietor, agent, lessee or employee for commercial purposes, as defined in subdivision (e) of Section 12500.

(b) Each sealer shall, when so directed by the board of supervisors of his or her county, and only upon the written request of any person, firm or corporation, calibrate, test, weigh, and measure, and certify to the accuracy of, noncommercial weights and measures and weighing and measuring devices, and instruments, tools, and accessories connected therewith. The board of supervisors may authorize the sealer to establish from time to time a schedule of fees to cover the cost of such service and to charge and collect the fees.

(Amended by Stats. 1981, Ch. 178, Sec. 1.)



12210.3

(a) A county sealer who possesses the appropriate equipment to perform tests on water submeters shall inspect, test, and certify to the accuracy of a water submeter, within his or her county and upon written request of the owner, user, or operator of the water submeter, if any of the following circumstances exist:

(1) The service is requested to be performed in addition to, or according to a schedule different from, any inspection frequency established by regulations adopted pursuant to Section 12212.

(2) The requested service pertains to a water submeter not intended to be placed into service in the county within six months.

(3) The requested service pertains to a water submeter intended to be placed into service in a different county.

(b) Notwithstanding Section 12210.5, the board of supervisors may authorize the sealer to establish, from time to time, a schedule of fees to cover the cost of services provided under subdivision (a) and to charge and collect the fees. The fee schedule shall be limited to the actual cost of performing those services.

(Added by Stats. 2014, Ch. 539, Sec. 1. Effective January 1, 2015.)



12210.5

(a) Any county which inspects or tests any weighing or measuring device or instrument used commercially, at the request of the owner or user of that device, when inspection or testing of the device could legally be performed by a registered service agency, as defined in Section 12531, may, if authorized by the county board of supervisors, collect from the requesting owner or user thereof a fee.

(b) That fee shall be based upon a uniform schedule of fees, which shall be prescribed by the secretary for use by the counties. The secretary shall prepare the schedule of fees to be comparable with the rates charged by the industry’s registered service agencies. All fees collected shall be credited to the general fund of the county in which collected and used only for the administration and enforcement of laws pertaining to weights and measures.

(Amended by Stats. 2012, Ch. 662, Sec. 1. Effective January 1, 2013.)



12210.7

A county sealer shall, within his or her county and upon written request of the owner, user, or operator of the water submeter, authorize the installation of a water submeter that has been inspected, tested, and sealed by the county sealer of another county if all of the following conditions are met:

(a) The meter bears a seal that represents the most recent seal of the county in which the water submeter was inspected, in accordance with the provisions of Section 12505.

(b) The water submeter is installed no later than 12 months after the water submeter was inspected, tested, and sealed.

(c) The county sealer does not have reason to believe the water submeter has been tampered with, damaged, or otherwise rendered inoperable since the inspection, testing, and sealing by the other county sealer.

(Added by Stats. 2014, Ch. 539, Sec. 2. Effective January 1, 2015.)



12211

Each sealer shall, from time to time, weigh or measure packages, containers, or amounts of commodities sold, or in the process of delivery, in order to determine whether they contain the quantity or amount represented and whether they are being sold in accordance with law.

The secretary shall adopt necessary regulations governing the procedures to be followed by sealers in connection with the weighing or measuring of amounts of commodities in individual packages, containers, or lots of packages or containers, including the procedures for sampling a lot, and for determining whether any package, container, or a lot of packages or containers complies with this section.

In adopting those regulations, the secretary shall adopt by reference the package checking procedures recommended by the National Conference on Weights and Measures and published in the current edition of the National Institute of Standards and Technology Handbook 133, “Checking the Net Contents of Packaged Goods,” and any subsequent amendments thereto, except insofar as those requirements are specifically modified, amended, or rejected by a regulation adopted by the secretary.

Any lot, package, or container of any commodity that conforms to this section shall be deemed to be in conformity with this division relating to stated net weights or measures.

Whenever a lot, package, or container of any commodity is found to contain, through the procedures authorized in this section, a less amount than that represented, the sealer shall order, in writing, that lot, package, or container of commodity off sale and require that an accurate statement of quantity be placed on each package or container before it may be released for sale by the sealer in writing. The sealer may seize as evidence any package or container that is found to contain a less amount than that represented.

(Amended by Stats. 1995, Ch. 156, Sec. 2. Effective January 1, 1996.)



12212

(a) The secretary shall adopt necessary regulations governing the inspection frequency of all commercially used weights, measures, and weighing and measuring apparatus in the state.

(b) The sealer of each county shall perform such inspections as may be required by the secretary. Nothing in this section shall be construed to prohibit the sealer from inspecting a device more frequently than required if he or she deems those tests to be necessary.

(c) Any regulation shall be adopted by the secretary in conformity with the provisions of Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) In counties where the secretary finds that the sealer, because of lack of equipment, is unable or fails to perform the tests as required herein, the secretary may enter into a contract with the board of supervisors of each of those counties to perform the tests. Those contracts shall provide that the county shall pay the cost of those services based upon a uniform schedule of fees developed by the secretary. The fee schedule shall be based on the approximate cost of performing those services. The contracts shall also provide that the secretary shall periodically render a bill to each county so served for the cost of services rendered, and the auditor of the county so billed shall pay the charge in the same manner in which other claims against the county are paid.

(e) All fees collected under the provisions of this section shall be credited to the Department of Food and Agriculture Fund.

(Amended by Stats. 2012, Ch. 661, Sec. 35. Effective January 1, 2013.)



12213

Each sealer may, in the general performance of his duty, without formal warrant, enter or go into or upon, any stand, place, building or premises or stop any vendor, peddler, junk-dealer, driver of a coal, ice, delivery, or other wagon or vehicle, containing commodities for sale or delivery and, if necessary, require him to proceed with the commodity to some place which the sealer may specify for the purpose of making the proper tests.

(Added by Stats. 1939, Ch. 43.)



12214

(a) Upon satisfactory evidence presented to the secretary that the county sealer of any county is guilty of neglect of duty, incompetence, or misconduct in office, the trial board hereinafter provided for shall hold a hearing or hearings at times and places that it shall provide.

(b) The secretary and the president of the voluntary association of the sealers of the state shall select an impartial third person who, with them, shall compose a county sealer’s trial board to determine whether the sealer is guilty of the charges presented.

(c) At least 10 days prior to the date of hearing, the secretary shall give notice in writing to the sealer of the time and place of hearing and any information as to the nature of the charges that will enable the sealer to make a defense thereto.

(d) At the hearing or hearings, the trial board shall hear evidence that is offered and thereafter, within 30 days, make an order dismissing the charges or an order disqualifying the sealer.

(e) In case the order disqualifies the sealer, the secretary shall forthwith revoke the sealer’s license and declare the office vacant and a copy of the order shall be immediately transmitted by the secretary to the board of supervisors and the auditor of the county in which the sealer held office.

(f) The license of a deputy sealer or inspector may be revoked in the same manner and for the same causes that a license of a sealer may be revoked.

(Amended by Stats. 2012, Ch. 661, Sec. 36. Effective January 1, 2013.)






ARTICLE 2.1 - Fees and Charges

12240

(a) Except as otherwise provided in this section, the board of supervisors, by ordinance, may charge an annual registration fee, not to exceed the county’s total cost of actually inspecting or testing the devices as required by law, to recover the costs of inspecting or testing weighing and measuring devices required of the county sealer pursuant to Section 12210, and to recover the cost of carrying out Section 12211.

(b) Except as otherwise provided in this section, the annual registration fee shall not exceed the amount set forth in subdivisions (f) to (r), inclusive.

(c) The county may collect the fees biennially, in which case they shall not exceed twice the amount of an annual registration fee. The ordinance shall be adopted pursuant to Article 7 (commencing with Section 25120) of Chapter 1 of Part 2 of Division 2 of Title 3 of the Government Code.

(d) Retail gasoline pump meters, for which the above fees are assessed, shall be inspected as frequently as required by regulation, but not less than once every two years.

(e) Livestock scales, animal scales, and scales used primarily for weighing feed and seed, for which the above fees are assessed, shall be inspected as frequently as required by regulation.

(f)  For purposes of this section, the annual registration fee for a business that uses a commercial weighing or measuring device or devices shall consist of a business location fee, a Department of Food and Agriculture administrative fee, as specified in Section 12241, and a device fee, as specified in subdivisions (g) to (r), inclusive. The business location fee and device fee shall not exceed one hundred dollars ($100) per business location, plus 100 percent of the maximum applicable device fee listed in subdivisions (g) to (r), inclusive.

(g) (1) For marinas, mobilehome parks, recreational vehicle parks, and apartment complexes, where the owner of the marina, park, or complex owns and is responsible for the utility meters, the device fee shall not exceed the following:

(A) For water submeters, two dollars ($2) per device per space or apartment.

(B) For electric submeters, three dollars ($3) per device per space or apartment.

(C) For vapor submeters, four dollars ($4) per device per space or apartment.

(2) Marinas, mobilehome parks, recreational vehicle parks, and apartment complexes for which the above fees are assessed shall be inspected and tested as frequently as required by regulation.

(h) For weighing devices, other than livestock, with capacities of 10,000 pounds or greater, the device fee shall not exceed two hundred fifty dollars ($250) per device; for weighing devices, other than livestock scales, with capacities of at least 2,000 pounds but less than 10,000 pounds, the device fee shall not exceed one hundred fifty dollars ($150) per device.

(i) This section does not apply to farm milk tanks.

(j) A scale or device used in a certified farmers’ market, as defined by Section 113742 of the Health and Safety Code, is not required to be registered in the county where the market is conducted, if the scale or device has an unexpired seal for the current year, issued by a licensed California county sealer.

(k) For livestock scales with capacities of 10,000 pounds or greater, the device fee shall not exceed one hundred fifty dollars ($150) per device; for livestock scales with capacities of at least 2,000 pounds but less than 10,000 pounds, the device fee shall not exceed one hundred dollars ($100) per device.

(l) For liquefied petroleum gas (LPG) meters, truck mounted or stationary, the device fee shall not exceed one hundred eighty-five dollars ($185) per device.

(m) For wholesale and vehicle meters, the device fee shall not exceed seventy-five dollars ($75) per device.

(n) For computing scales, the device fee shall not exceed twenty dollars ($20) per device. For purposes of this subdivision, a computing scale shall be a weighing device with a capacity of less than 100 pounds that indicates the money value of any commodity weighed, at predetermined unit prices, throughout all or part of the weighing range of the scale. For the purposes of this subdivision, the portion of the annual registration fee consisting of the business location fee and the device fees authorized by this subdivision shall not exceed the sum of one thousand dollars ($1,000) for each business location.

(o) For jewelry and prescription scales, the device fee shall not exceed eighty dollars ($80) per device. For purposes of this subdivision, a jewelry or prescription scale shall be a scale that meets the specifications, tolerances, and sensitivity requirements established or adopted by the secretary applicable to those devices in accordance with Section 12107.

(p) For weighing devices, other than computing, jewelry, and prescription scales as defined in subdivisions (n) and (o), with capacities of at least 100 pounds but less than 2,000 pounds, the device fee shall not exceed fifty dollars ($50) per device.

(q) For vehicle odometers utilized to charge mileage usage fees in vehicle rental transactions or in computing other charges for service, including, but not limited to, ambulance, towing, or limousine services, the device fee shall not exceed sixty dollars ($60) per device.

(r) This section does not apply to odometers in rental passenger vehicles, as defined in Section 465 of the Vehicle Code, that are subject to Section 1936 of the Civil Code. If a person files a complaint with the county sealer regarding the accuracy of a rental passenger vehicle odometer, the county sealer may charge a fee to the operator of the vehicle rental business sufficient to recover, but not to exceed, the reasonable cost of testing the device in investigation of the complaint.

(s) For vehicle odometers utilized to charge mileage usage fees in vehicle rental transactions involving nonpassenger vehicles that are not subject to Section 1936 of the Civil Code, the portion of the annual registration fee consisting of the business location fee and the device fee authorized pursuant to subdivision (q) shall not exceed the sum of three hundred forty dollars ($340) for each business location.

(t) For all other commercial weighing or measuring devices not listed in subdivisions (g) to (r), inclusive, the device fee shall not exceed twenty dollars ($20) per device. For the purposes of this subdivision, the total portion of the annual registration fee consisting of the business location fee and the device fees authorized by this subdivision shall not exceed the sum of one thousand dollars ($1,000), for each business location.

(u) For the purposes of this section, a single business location is defined as:

(1) Each business location that uses one or more categories or types of commercial devices as set forth in subdivisions (g) to (p), inclusive, and in subdivision (t), that require the use of specialized testing equipment and that necessitates not more than one inspection trip by a weights and measures official.

(2) Each vehicle, except for those vehicles that are employed in vehicle rental transactions, in which one or more commercial devices is installed and used.

(3) (A) For vehicles that are employed in vehicle rental transactions and that are not subject to Section 1936 of the Civil Code, each business location at which vehicles are stored or maintained by a vehicle rental company for the purposes of renting vehicles to customers.

(B) A facility that meets all of the following criteria shall not be considered a business location for the purposes of this paragraph:

(i) The facility is not wholly, or in any part, owned, leased, or operated by the vehicle rental company.

(ii) The facility is not operated or staffed by an employee of the vehicle rental company.

(iii) The facility stores or maintains, on a temporary basis, vehicles at the location for customer convenience.

(C) If a person files a complaint with the county sealer regarding the accuracy of an odometer in a vehicle found or located at a facility described in subparagraph (B), the county sealer may charge a fee to the operator of the vehicle rental company sufficient to recover, but not to exceed, the reasonable cost of testing the device in investigation of the complaint.

(Amended by Stats. 2012, Ch. 234, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2016, pursuant to Section 12246.)



12241

On or before January 1, 2012, the secretary shall establish by regulation an annual administrative fee to recover reasonable administrative and enforcement costs incurred by the department for exercising supervision over and performing investigations in connection with the activities performed pursuant to Sections 12210 and 12211. This administrative fee shall be collected for every device registered with each county office of weights and measures, and paid to the Department of Food and Agriculture Fund beginning January 1, 2012, and annually thereafter.

(Amended by Stats. 2012, Ch. 162, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2016, pursuant to Section 12246.)



12242

The revenue from any fee charged pursuant to Section 12240 shall be deposited in the general fund of the county and used solely for the activities required by Sections 12210 and 12211.

(Amended by Stats. 1993, Ch. 1050, Sec. 2. Effective January 1, 1994. Repealed as of January 1, 2016, pursuant to Section 12246.)



12243

In addition to providing notice as otherwise required, before adopting an ordinance charging fees pursuant to Section 12240, the board of supervisors shall hold at least one public meeting, at which oral or written presentations can be made, as part of a regularly scheduled meeting. Notice of the time and place of the meeting, including a general explanation of the matter to be considered, and a statement that the information required by this section is available, shall be mailed at least 14 days prior to the meeting to any interested party who files a written request with the board of supervisors. Any written request for the mailed notices shall be valid for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for the mailed notices shall be filed on or before April 1 of each year. The board of supervisors may establish a reasonable annual charge for sending the notices based on the estimated cost of providing that service. At least 10 days prior to the meeting, the board of supervisors shall make available to the public information indicating the amount of cost, or estimated cost, required to provide the service for which the fee is charged and the revenue sources anticipated to provide the service, including general fund revenues. If the fees create revenues in excess of actual cost, those revenues shall be used to reduce the fee creating the excess.

(Amended by Stats. 1983, Ch. 1245, Sec. 6. Repealed as of January 1, 2016, pursuant to Section 12246.)



12244

Any costs incurred by the board of supervisors in conducting the required meeting may be recovered from fees charged for the services which were the subject of the meeting.

(Added by Stats. 1982, Ch. 1380, Sec. 4. Repealed as of January 1, 2016, pursuant to Section 12246.)



12246

This article shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 234, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Article 2.1, commencing with Section 12240.)









CHAPTER 3 - Standards of Weights and Measures

12300

Contracts made within this State for work to be done or for anything to be sold or delivered by weight or measure shall be construed according to the common standards, or according to the weights and measures of the metric system authorized by Congress, as the contract provides.

(Added by Stats. 1939, Ch. 43.)



12301

No contract or pleading is invalid or subject to objection because the weights or measures expressed or referred to therein are weights or measures of the metric system.

(Added by Stats. 1939, Ch. 43.)



12303

The state standards of weights and measures by which all state and county standards of weights and measures shall be tried, proved, and sealed include the following standards, provided the standards have been certified relative to national standards under the direction of the National Bureau of Standards:

(a) Metrological standards provided by the United States.

(b) Metrological standards procured by the state.

(c) Metrological standards in the possession of county sealers.

(d) Metrological standards in the possession of laboratories certified to perform measurement services pursuant to Section 12500.7.

(Repealed and added by Stats. 1981, Ch. 97, Sec. 2.)



12304

The standards of the state shall be kept in a suitable laboratory location or, if transportable, shall be maintained under environmental conditions appropriate for maintaining the integrity of the unit of measure represented by the standard. The standards shall be directly certified by the National Bureau of Standards or by any measurement assurance procedures approved by the National Bureau of Standards.

(Repealed and added by Stats. 1981, Ch. 97, Sec. 4.)



12305

The standards of the state shall be used to certify similar standards and any dissimilar standards which are dependent on the values represented by the state standards. Copies of the standards which have been compared and certified against the state standards shall become working standards which shall be used in the certification, calibration, and sealing of county field standards, and in the certification, calibration, and sealing of measurement devices submitted by state and local government agencies or by industry.

(Repealed and added by Stats. 1981, Ch. 97, Sec. 6.)



12308

The legislative body of each county shall, upon the appointment of a sealer provide copies of the State’s standards of weights and measures at county expense. These copies shall be verified and certified to by the department.

(Amended by Stats. 1939, Ch. 992.)



12309

The department shall, at the request of the legislative body of any county, furnish copies of the standard weights and measures of the State at the expense of the county requesting them. It shall upon request of the legislative body of any county or upon the request of a sealer of any such county test and approve copies of the State’s standards of weights and measures procured by such county to be used by a county sealer.

Copies furnished under the provisions of this section or copies tested and approved shall be true and correct; shall be sealed and certified to; and stamped with the letter “C.” Such copies need not be of the same material or construction as the standards of the State and such copies may be furnished in any suitable materials or construction that the county requiring the same may specify, subject to the approval of the department.

(Amended by Stats. 1939, Ch. 992.)



12310

The department, or a laboratory designated by the department which has been certified pursuant to Section 12500.7, shall certify the standards of the county sealers as often as may be deemed by the director to be necessary, based upon a review of statistical data resulting from previous certifications, but in no event shall the period of time between certifications exceed 10 years. In the absence of statistical data, standards shall be certified at least every two years. Sealers shall, upon the request of the department, deliver for testing those standards in their possession which are used in the discharge of their duties. Direct expenses incurred in the certification process shall be borne by the state, while any incidental expense, such as the cost of transportation, shall be borne by the county whose standards have been certified.

(Repealed and added by Stats. 1981, Ch. 97, Sec. 8.)



12310.5

The department shall, upon request, certify and verify the various types of standards of weights and measures used by industry in accordance with the standards certified by the National Bureau of Standards, when such standards are submitted to the department for verification and certification.

The department shall establish a schedule of fees sufficient to cover the cost of furnishing such services. All money received under the provisions of this section shall be paid into the State Treasury and credited to the Department of Agriculture Fund to be expended by the department for the administration of the provisions of this section.

(Added by Stats. 1968, Ch. 731.)



12311

Every sealer having knowledge that a county standard may be incorrect, regardless of the cause, shall notify the department of the condition, and shall, if deemed by the department to be necessary, arrange to have the standard in question retested, adjusted, or replaced.

(Repealed and added by Stats. 1981, Ch. 97, Sec. 10.)



12312

In any prosecution for a violation of any of the provisions of this division any copy of the standards of weights and measures of the State furnished, procured, and certified to under the provisions of this division, shall be admitted in evidence upon the trial as prima facie true and correct.

(Added by Stats. 1939, Ch. 43.)



12313

The definitions of basic units of weight and measure, and the tables of weight and measure and weights and measures equivalents, as published by the National Bureau of Standards are recognized and shall govern weighing and measuring equipment and transactions in this state.

(Added by Stats. 1977, Ch. 872.)



12314

The department, by regulation, may establish criteria and procedures for certification of laboratories to perform measurement services that are determined by the secretary to be beyond the existing equipment capabilities of the department, or when warranted by financial or workload considerations.

The department shall recover actual costs for the certification of any laboratory from that laboratory.

The secretary may revoke or suspend any certification issued pursuant to this section for good cause. The secretary shall establish by regulation criteria to be used when revoking or suspending any certification on the basis of good cause. Any proceeding to revoke or suspend any certification shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the secretary shall have all the powers granted therein.

Measurements performed and standards certified by laboratories certified under the provisions of this section shall qualify as prima facie evidence.

(Amended by Stats. 2012, Ch. 661, Sec. 37. Effective January 1, 2013.)






CHAPTER 5 - Weighing and Measuring Devices

12500

As used in this chapter the following terms mean:

(a) “Weighing instrument” means any device, contrivance, apparatus, or instrument used, or designed to be used, for ascertaining weight and includes any tool, appliance, or accessory used or connected therewith.

(b) “Measuring instrument” means any device, contrivance, apparatus, or instrument used, or designed to be used, for ascertaining measure and includes any tool, appliance, or accessory used or connected therewith.

(c) “Correct” means any weight or measure or weighing, measuring, or counting instrument which meet all of the tolerance and specification requirements established by the director pursuant to Section 12107.

(d) “Incorrect” means any instrument which fails to meet all of the requirements of Section 12107.

(e) “Commercial purposes” include the determination of the weight, measure, or count of any commodity or thing which is sold on the basis of weight, measure, or count; or the determination of the weight, measure, or count of any commodity or thing upon which determination a charge for service is based. Devices used in a determination upon which a charge for service is based include, but are not limited to, taximeters, odometers, timing devices, parcel scales, shipping scales, and scales used in the payment of agricultural workers.

“Commercial purposes” do not include the determination of the weight, measure, or count of any commodity or thing which is performed within a plant or business as a part of the manufacturing, processing, or preparing for market of that commodity or thing, or the determination of charges for the transmission of letters or parcels of less than 150 pounds, except when that determination is made in the presence of the customer charged for the service.

(Amended by Stats. 1990, Ch. 338, Sec. 1.)



12500.5

The secretary by rules and regulations shall provide for submission for approval of types or designs of weights, measures, or weighing, measuring, or counting instruments or devices, used for commercial purposes, and shall issue certificates of approval of such types or designs as he or she shall find to meet the requirements of this code and the tolerances and specifications thereunder.

It shall be unlawful to sell or use for commercial purposes any weight or measure, or any weighing, measuring, or counting instrument or device, of a type or design that has not first been so approved by the department; provided, however, that any such weight, measure, instrument, or device in use for commercial purposes prior to the effective date of this act may be continued in use unless and until condemned under the provisions of this code.

(Amended by Stats. 2012, Ch. 661, Sec. 38. Effective January 1, 2013.)



12500.6

Notwithstanding Section 12500.5, the secretary may prohibit the sale or installation of any previously approved type or design of weight or measure or weighing, measuring, or counting instrument if the secretary determines the weight, measure, or instrument does not fulfill the purpose for which it was approved or that the weight, measure, or instrument is not identical to the approved type or design.

The secretary may initiate proceedings pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code to determine whether the approval should be revoked or modified, and to determine the period of time that the owner or user of any accurate device for which type approval has been revoked or modified may continue to use that device for commercial purposes, pending the replacement or modification of the device.

(Amended by Stats. 2012, Ch. 661, Sec. 39. Effective January 1, 2013.)



12500.8

The secretary may enter into an agreement with the Office of Weights and Measures of the National Institute of Standards and Technology of the Department of Commerce, and other weights and measures jurisdictions, to accept the certifications of each other for prototype examination purposes.

(Amended by Stats. 2012, Ch. 661, Sec. 40. Effective January 1, 2013.)



12500.9

The secretary shall charge and collect an application fee and reasonable deposit from persons submitting devices for approval as required by Section 12500.5. Costs incurred by the department that exceed the deposit shall be charged and collected upon completion of all prototype-approval testing. The fees shall be based upon the following criteria:

(a) The moneys collected are intended to compensate the secretary for the costs of time, mileage, equipment, and administrative services expended in providing prototype-approval service.

(b) The secretary may compensate county sealers of weights and measures, other weights and measures jurisdictions, or private laboratories for furnishing equipment and assisting the department in conducting prototype-approval activities.

(c) The amount of compensation provided for in subdivision (b) shall be based upon actual time, mileage, and equipment costs, as determined by the secretary.

(d) The secretary may charge an annual administrative fee not to exceed reasonable costs incurred for the maintenance of type approval certificates in hard copy and electronic formats.

(e) The secretary may adopt rules and regulations necessary to implement the provisions of this section.

(f) All fees collected under the provisions of this section shall be deposited in the Department of Food and Agriculture Fund.

(Amended by Stats. 2011, Ch. 133, Sec. 4. Effective July 26, 2011.)



12500.10

(a) A sealer shall cause to be removed from commercial usage any weighing, measuring, or counting instrument or device sold or used in violation of Section 12500.5. The instrument or device may be either seized or marked with a tag or other suitable device with the words “unapproved device”.

(b) Upon proof of compliance with Section 12500.5, the sealer shall remove the tag or device bearing the words “unapproved device”.

(c) If the owner or user of any weighing, measuring, or counting instrument or device marked “unapproved device” refused or neglected to have it brought into compliance with Section 12500.5 within 30 days after the instrument or device was so marked, it shall be subject to seizure by the sealer. Any instrument or device which has been seized by the sealer pursuant to this section shall be subject to disposition as ordered by a court of competent jurisdiction upon petition for a disposition order by the owner or by any person claiming an interest in the seized instrument or device. If no disposition order is issued within four years after the date of the seizure, that instrument or device shall be defaced, destroyed, or otherwise disposed of by the sealer. The sealer shall, immediately following the defacing, destruction, or disposal of that instrument or device, notify, in writing, the board of supervisors of the county in which the sealer is serving of that fact together with the name and address of the owner or user of the instrument or device.

(Amended by Stats. 1990, Ch. 77, Sec. 1.)



12501

Except as provided in Section 12502 and, with respect to odometers, as is provided in Section 12501.1, every person who, for commercial purposes, sells weights or measures or weighing instruments or measuring instruments shall, within one year before selling the same, cause such weights or measures or weighing instruments or measuring instruments to be sealed by a sealer.

(Amended by Stats. 1965, Ch. 966.)



12501.1

Every person who uses, or intends to use, any weight or measure, or weighing or measuring instrument for commercial purposes shall, before using the same, cause them to be sealed by a sealer, unless they have been sealed before sale, in which case they may be used by the purchaser for the remainder of such period as is authorized in the regulations adopted by the director pursuant to Section 12212, or until they become “incorrect,” as defined in subdivision (d) of Section 12500.

Notwithstanding any other provision of law, an odometer which has been tested by the manufacturer may be used commercially without further test during the remainder of the inspection period adopted by the director for odometers, but shall not be used commercially thereafter until it has been sealed by a sealer.

(Amended by Stats. 1973, Ch. 977.)



12501.2

Notwithstanding other provisions of this division, a sealer shall not be required to inspect, test or seal any scales or other weighing or measuring instruments to be sold for use or being used for commercial purposes and so located that the testing standards, in the amount deemed necessary for the proper testing, cannot be brought to the instrument to be tested by customary means, whenever the owner or user thereof has not rendered the instrument in question more readily available for the purpose of permitting an accurate test to be made before the end of six months after notice in writing from the sealer requiring that better means of accessibility be provided for testing such instrument.

(Added by Stats. 1965, Ch. 966.)



12501.3

Notwithstanding any other requirements or provisions of this division, a sealer may permit the use of an unsealed device pending repairs if the device is in error only to the disadvantage of the user and if the user is always the seller. Such an unsealed device shall be repaired within 30 days.

(Amended by Stats. 1984, Ch. 646, Sec. 2.)



12502

Any weighing or measuring instrument, which, after being sold and before being used for weighing or measuring, it is necessary to assemble or set up, may be sold without first being tested and sealed but shall be tested and sealed before being used.

(Added by Stats. 1939, Ch. 43.)



12503

Upon a written request of any resident of a county, there appearing reasonable ground therefor, the sealer shall test or cause to be tested, as soon thereafter as is practicable, the weights, measures, or weighing or measuring instruments used for commercial purposes by the person designated in that request.

(Amended by Stats. 1990, Ch. 338, Sec. 2.)



12504

Upon the written request of any person who intends to use or sell for commercial purposes any weight or measure, or weighing or measuring instrument in any county, the sealer for such county shall test or cause to be tested, as soon thereafter as is practicable, the weight or measure, or weighing or measuring instrument referred to in the request.

Such written request shall not relieve the person making it from any violation of the provisions of this division or of the responsibility for using or selling any incorrect or unsealed weight, measure, or weighing or measuring instrument.

(Amended by Stats. 1973, Ch. 977.)



12505

Whenever a sealer examines any weight or measure or weighing, measuring, or counting instrument used for commercial purposes, and finds it to be correct, he or she shall seal or mark the weight, measure, or instrument with an appropriate device approved by the department, placed so as to provide optimum visibility to the customer, showing that the weight, measure, or instrument was inspected and indicating the date of the inspection.

(Amended by Stats. 1990, Ch. 338, Sec. 3.)



12506

A sealer shall condemn and seize and may destroy incorrect weights and measures and weighing and measuring instruments used for commercial purposes, which in his or her best judgment are not susceptible of repair, but any which the sealer finds susceptible of repair, he or she shall cause to be marked with a tag or other suitable device with the words “Out of order.”

(Amended by Stats. 1990, Ch. 338, Sec. 4.)



12507

The owners or users of any weights and measures or weighing or measuring instruments which have been marked “Out of Order,” shall have them repaired or corrected within 30 days, but until they have been repaired or corrected and tested the owners or users thereof may neither use nor dispose of them in any way.

In the event that the owner or user of any weights or measures or weighing or measuring instruments marked “Out of Order” shall have refused or neglected to have them repaired or corrected within thirty (30) days they shall be subject to seizure by the sealer. Any weights or measures or weighing or measuring instruments which have been seized by the sealer under the provisions of this section shall be subject to such disposition as shall be ordered by a court of competent jurisdiction upon petition for a disposition order by the owner or by any person claiming an interest in such seized equipment. If no such disposition order is issued within four years after the date of seizure, such equipment shall be defaced and destroyed or otherwise disposed of by the sealer. The sealer shall, immediately following the defacing, destruction or disposal of such weights or measures or weighing or measuring instruments, furnish the board of supervisors of the county in which the sealer is serving, with a list of the items so disposed of together with the name and address of the owner or user of each thereof.

(Amended by Stats. 1953, Ch. 953.)



12508

Except as provided in Section 12509, any person who removes or oblitereates any tag or device placed upon any weight, measure, or weighing or measuring instrument by a sealer is guilty of a misdemeanor.

(Amended by Stats. 1973, Ch. 977.)



12509

(a) When any weight, measure, or weighing or measuring instrument has been repaired and corrected, and has been reinspected and found correct, the sealer shall remove the tag or device with the words “out of order,” and shall seal and mark that weight, measure, or weighing or measuring instrument in the manner provided for the marking of the same where, upon inspection, it is found correct.

(b) Upon completion of corrective repairs or adjustments, and with the authorization from the sealer, a registered service agency, as defined in Section 12531, may remove an “out of order” tag or device, and the weight, measure, or weighing or measuring instrument may be placed in service pending reinspection by the sealer.

(Amended by Stats. 2012, Ch. 662, Sec. 2. Effective January 1, 2013.)



12510

(a) Any person, who by himself or herself, or through or for another, does any of the following is guilty of a misdemeanor:

(1) Uses, for commercial purposes, or retains in his or her possession an incorrect weight or measure or weighing or measuring instrument.

(2) Sells any weight or measure used for commercial purposes, or weighing or measuring instrument which has not been sealed within one year, except weighing or measuring instruments required to be assembled prior to use.

(3) Uses any condemned weight or measure or weighing or measuring instrument contrary to law.

(4) Uses, for commercial purposes, or for determining the charge for a service, any weight or measure or weighing or measuring instrument which is not kept at a fixed location, which does not bear a current or previous year’s seal, and which, upon test by the sealer, is found to be incorrect, unless a written request for an inspection of the weighing or measuring instrument has been made to the county sealer. However, the use of any weight or measure or weighing or measuring instrument used by a public utility in connection with measuring gas, electricity, water, steam, or communication service subject to the jurisdiction of the Public Utilities Commission is exempt from this chapter.

(5) Sells or uses any device or instrument to be used or calculated to falsify any weight or measure.

(6) So locates or positions a weighing or measuring device used in retail trade, except as used exclusively in the preparation of packages put up in advance of sale, that its indications cannot be accurately read by the purchaser under ordinary circumstances.

(7) Uses, for commercial purposes, a weighing or measuring device designed to automatically compute price unless the computed price is a true mathematical computation of the amount times the price per unit.

(8) Willfully and knowingly uses, for commercial purposes, a measuring device designed to automatically compute price unless the indicators of quantity and the total computed price on the device has been returned to zero prior to the beginning of each delivery of that commodity or thing.

(9) Fails to deliver for test to a designated location after receipt of a written notice from a weights and measure official, any device that is ordinarily tested at a central location.

(10) Sells, rents, leases, loans, or knowingly installs an incorrect weighing or measuring instrument for commercial purposes.

(b) The possession of an incorrect weight or measure or weighing or measuring instrument or records thereof is prima facie evidence of intention to violate the law.

(Amended by Stats. 1990, Ch. 338, Sec. 5.)



12511

Any weight, measure, or weighing or measuring instrument tested and found correct by any sealer may be used within this state without any further test for such period as is authorized in the regulations adopted by the director pursuant to Section 12212. If tested and sealed and certified to as correct by the National Bureau of Standards, any weight, measure, or weighing or measuring instrument may be sold without being first tested and sealed by a sealer. In either case, it shall be subject to inspection and testing notwithstanding that it has been tested and sealed either by a sealer or by the National Bureau of Standards.

(Amended by Stats. 1965, Ch. 966.)



12511.1

Notwithstanding any other provisions of this division, any weight or measure, or weighing or measuring instrument, found correct or corrected by a registered service agency, as defined in Section 12531, authorized pursuant to Section 12509, may be used commercially pending reinspection by a sealer.

(Amended by Stats. 2012, Ch. 662, Sec. 3. Effective January 1, 2013.)



12512

When the sale of any commodity is based upon a quantity representation either furnished by the purchaser or obtained through the use of equipment supplied by the purchaser, the purchaser shall in no case buy the commodity according to any quantity which is less than the true quantity of the commodity or compute the purchase price of the commodity according to a price per unit of measure that is less than the highest applicable price per unit of measure that is represented by the purchaser to the seller for the commodity, or, where applicable, less than a price per unit that is established by law, in statute, or by regulation. Violation of this section is a misdemeanor.

(Amended by Stats. 2012, Ch. 662, Sec. 4. Effective January 1, 2013.)



12513

Any sealing or testing of any weight, measure, weighing or measuring instrument by any employee of the department authorized for the purpose shall have the same force and effect as a sealing or testing by a sealer or his deputy.

(Added by Stats. 1939, Ch. 43.)



12514

No sealer shall sell or be interested directly or indirectly in the sale of any weighing or measuring instrument, nor shall he accept a fee, compensation, or gratuity of any kind for adjusting or repairing any weighing or measuring instrument.

(Amended by Stats. 1957, Ch. 1615.)



12515

(a) Any person having made repairs or adjustments to any weighing instrument or to any measuring instrument, or any person having sold, rented, leased, loaned, or installed any such instrument, who within 24 hours after the instrument has been sold, rented, leased, loaned, installed, repaired, or adjusted, fails to notify the sealer of the county in which the instrument has been sold, rented, leased, loaned, installed, repaired, or adjusted, that the sale, rent, lease, loan, installation, repair, or adjustment has been made, is guilty of a misdemeanor.

(b) This section does not require notification to the sealer for an adjustment to a weighing or measuring instrument only for the purpose of maintaining it in a zero or balance condition.

(Amended by Stats. 1989, Ch. 742, Sec. 2.)



12516

It shall be unlawful for any person to locate or position any scale used in connection with the auctioning of livestock so that its indications are not readily and clearly readable to the buyer and seller, unless a state certificate of weights and measures, made at the time of weighing, attesting to the weight of the livestock, is issued upon request to the buyer and seller.

(Amended by Stats. 1955, Ch. 117.)



12517

Every owner of a coin-operated person weigher shall place on such weigher, in a prominent position, in letters at least three-sixteenths inches in height and in bold type, the following statement: “This scale may not have been checked for accuracy.”

(Added by Stats. 1967, Ch. 1286.)



12518

A water submeter submitted to a sealer by an owner, user, or operator for inspection and testing before its initial installation that is found to be incorrect, as defined in Section 12500, shall be marked with the words, “Out of Order,” in accordance with Section 12506, and shall be returned to a service agent only if both of the following conditions are met:

(a) The water submeter has no signs of intentional tampering by which to facilitate fraud.

(b) The water submeter shall not be placed into service in California.

(Added by Stats. 2014, Ch. 539, Sec. 3. Effective January 1, 2015.)



12519

(a) Notwithstanding any other law, an owner, user, or operator of a water submeter that has previously been sealed, installed, and used commercially who submits the water submeter to a sealer for inspection and testing shall not be subject to criminal prosecution or liable for other fines or other penalties for a violation of any provision of this division, if the device is found to be incorrect, if all of the following conditions apply:

(1) The water submeter had, prior to installation and use, been submitted to a county sealer as one of a submeter lot where the lot was sampled and tested for compliance with all applicable laws and all applicable regulations adopted by the secretary in accordance with Section 12107.

(2) The specific water submeter had, at no prior time, been directly subjected to a physical test of its performance characteristics or accuracy by a county sealer.

(3) The specific water submeter has been deemed by the county sealer to show no signs of intentional tampering, damage, or alteration in its design or calibration while under the use or control of the owner, user, or operator.

(4) The owner, user, or operator has maintained the water submeter in accordance with applicable provisions of this division, and any regulations adopted under Section 12107.

(b) Notwithstanding subdivision (a), a water submeter that meets all of the conditions set forth in subdivision (a) shall not be permitted to be reinstalled and placed into commercial use unless it is repaired and recalibrated by a service agent, and inspected and sealed by the county sealer.

(Added by Stats. 2014, Ch. 539, Sec. 4. Effective January 1, 2015.)






CHAPTER 5.5 - Service Agencies for Weighing and Measuring Devices

ARTICLE 1 - Definitions

12531

As used in this chapter, the following definitions are applicable:

(a) “Service agency” means a person, as defined in Section 12011, that for hire, award, commission, or any other payment of any kind, repairs a commercial device.

(b) “Service agent” means a person employed by a service agency to repair a commercial device.

(c) “Device” means a weighing or measuring equipment, contrivance, or instrument used, or designed to be used, for determining weight or measure, and includes any tool, appliance, or accessory used in connection therewith, that is used for commercial purposes, as defined in subdivision (e) of Section 12500.

(d) “Placed in service” means to permit the use of a device that has been tested and found to be correct, as defined in subdivision (c) of Section 12500, and type approved, as provided for in Section 12500.5.

(e) “Correct” means a device that meets all of the tolerance and specification requirements of Section 12107.

(f) “Repair,” in any of its variant forms, means to provide maintenance, or to install, adjust, recondition, or service a device.

(Amended by Stats. 2014, Ch. 539, Sec. 5. Effective January 1, 2015.)






ARTICLE 2 - Registration

12532

(a) No person shall engage in business as a service agency unless registered by the Secretary of Food and Agriculture pursuant to this chapter and unless the current registration fee and any penalty has been paid.

(b) Applications for registration shall be in writing on a form prescribed by the department, and shall be accompanied by the required fee.

(c) A service agency shall forward to the department the name or names of service agents employed by them, with the appropriate fees required by Section 12535.

(d) A device may only be placed in service by a sealer or a service agency. A device used by a public utility in connection with measuring gas, electricity, water, steam, or communication service subject to the jurisdiction of the Public Utility Commission is exempt from the requirements of this chapter.

(e) Except as provided in subdivision (f), no person who repairs a device is required to be registered if the device is placed into service by a sealer or service agency.

(f) Vapor measuring devices operating at greater than 11 inches water column shall be installed by a service agency.

(g) In the event of any change in the legal status of a registered service agency, the new legal entity shall obtain a new registration prior to operating as a service agency.

(h) A service agency may employ or designate a licensed service agent to act for the service agency and shall be responsible for all acts of that person.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)



12533

Prior to the issuance of its registration or in order to maintain its current registration, a service agency shall do all of the following:

(a) (1) Possess, or have available for use, standards and testing equipment necessary to meet the minimum testing requirements contained in the “Notes” section of the specific device regulation set forth in Division 9 (commencing with Section 4000) of Title 4 of the California Code of Regulations, for each type of device for which the service agency is providing service.

(2) When applicable, the standards and testing equipment shall meet the specifications and tolerances published in the most current National Institute of Standards and Technology 105 Series Handbooks for Field Standard Weights (NIST Class F), Field Standard Measuring Flasks, and Graduated Neck Type Volumetric Field Standards.

(b) Ensure that every service agent in its employ has a current service agent license.

(c) Possess a current copy of Division 9 (commencing with Section 4000) of Title 4 of the California Code of Regulations, Field Reference Manual.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)



12534

Commencing January 1, 2001, a service agency shall use suitable and sufficient standards that are permanently and uniquely identified, and have a current certificate of accuracy provided by the department or by a laboratory certified pursuant to Section 12314, in the determination of a correct device.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)






ARTICLE 3 - Fees

12535

(a) An application for service agency registration shall be accompanied by an annual fee of two hundred dollars ($200) for a primary maintenance location, and one hundred dollars ($100) for each additional maintenance location of the applicant, and twenty-five dollars ($25) for every person employed by a service agency as a service agent.

(b) Each registration required by this chapter shall be renewed annually, on or before the first day of the first month of the service agency’s registration year, by application to the department, accompanied by the annual registration fee. “Registration year” means the period of time beginning with the first day of the month the service agency is required to be registered in this state, and ending one year from date of issuance of the registration.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)



12536

Fees received by the department pursuant to this chapter shall be paid into the State Treasury to the credit of the Food and Agriculture Fund to be used for the administration and enforcement of this chapter.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)



12537

Sixty percent of the funds derived pursuant to this chapter shall be allocated by the secretary to counties that employ a sealer or director of weights and measures. The payment to each county shall be in proportion to the funds expended by the county in the enforcement of Division 5 (commencing with Section 12001).

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)






ARTICLE 4 - Examinations

12540

(a) Commencing on January 1, 2001, no person shall be employed by a service agency as a service agent unless he or she possesses a current license.

(b) Commencing on January 1, 2001, applicants for a service agent license shall pass a written examination on the laws and regulations governing weights and measures. A passing score of 70 percent or greater is required to qualify for a license pursuant to this chapter. Examinations developed by the department may be taken by appointment in any county sealer’s office or at a location designated by the Division of Measurement Standards.

(c) An application for the examination to obtain a service agent license shall be in a form prescribed by the department and shall be accompanied by a fee established by the secretary to recover costs of examination administration, payable to the county in which the examination is given, or to the Division of Measurement Standards, if the examination is given by the department.

(d) Every service agent shall be reexamined every five years. To maintain a service agent license, the reexamination shall be taken and passed on or before the date on which the examination was last taken and passed.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)






ARTICLE 5 - Advisory Committee

12541

(a) The department shall establish a seven-member advisory committee consisting of the following members:

(1) Two members representing registered service agencies.

(2) Two members representing county sealers or directors of weights and measures.

(3) One member representing device manufacturers.

(4) One member representing industry clients of service agencies.

(5) One member representing the general public.

(b) Except as provided in subdivision (c), the term of office of the members of the committee is three years. Vacancies shall be filled by the department for any unexpired term.

(c) Initial appointments to the committee shall be made as follows:

(1) One representative of registered service agencies, and one representative of county sealers or directors of weights and measures shall be appointed for one year.

(2) One representative of device manufacturers, one representative of county sealers or directors of weights and measures, and one representative of industry clients of service agencies shall be appointed for two years.

(3) One representative of registered service agencies, and one representative of the general public shall be appointed for three years.

(d) The committee shall be advisory to the department in all matters concerning the registration of service agencies.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)






ARTICLE 6 - Disciplinary Action

12542

A service agency registration may be suspended for the actions of its service agents in violation of this division. A service agency’s registration may be revoked or suspended, or may be denied by the department, for any violation of this chapter. Proceedings for the denial, revocation, or suspension of a registration shall be in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall have all of the powers that are granted therein.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)



12543

A service agency’s authorization to place devices into service, or to remove out-of-order notices may be suspended by a county sealer, within his or her county, pursuant to the notice and hearing provisions described in Section 12544 for violations of this division.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)



12544

(a) A county sealer intending to suspend the authorization of a service agency shall notify the service agency in writing of all of the following:

(1) The alleged violations to be used as the basis for suspension.

(2) The proposed duration of the suspension.

(3) The date the suspension is to begin, which may not be sooner than 20 days after a notice is mailed.

(4) The names of service agents to be affected by the suspension.

(5) The fact that the service agency or service agent shall be provided the opportunity for an investigational hearing prior to the suspension.

(6) The fact that the service agency or service agent may be represented by legal counsel.

(7) The fact that the service agency or service agent may appeal to the department prior to imposition of a suspension.

(b) A copy of the proposed action to the service agency shall be immediately forwarded to the department.

(c) The department may, as a result of the investigative hearing, declare the suspension to be effective in additional counties.

(Repealed and added by Stats. 1999, Ch. 364, Sec. 2. Effective January 1, 2000.)









CHAPTER 6 - Fair Packaging and Labeling Act

12601

This chapter is designed to protect purchasers of any commodity within its provisions against deception or misrepresentation. Packages and their labels should enable consumers to obtain accurate information as to the quantity of the contents and should facilitate value comparisons.

It is hereby declared to be the policy of the Legislature to assist in attaining these goals.

(Repealed and added by Stats. 1969, Ch. 1309.)



12602

(a) It is unlawful for any person engaged in the packaging or labeling of any commodity for distribution or sale, or for any person (other than a common carrier for hire, a contract carrier for hire, or a freight forwarder for hire) engaged in the distribution of any packaged or labeled commodity, to distribute or to cause to be distributed any such commodity if the commodity is contained in a package, or if there is affixed to that commodity a label, which does not conform to the provisions of this chapter or the regulations adopted under the authority of this chapter or the provisions of, or the regulations adopted under, Chapter 6.6 (commencing with Section 12665), Chapter 14 (commencing with Section 13400), or Chapter 15 (commencing with Section 13700).

(b) The prohibition contained in subdivision (a) does not apply to persons engaged in business as wholesale or retail distributors of commodities, except to the extent that those persons (1) are engaged in the packaging or labeling of such commodities, (2) prescribe or specify by any means the manner in which such commodities are packaged or labeled, or (3) have knowledge of the violation of any provision of this chapter or of Chapter 6.6 (commencing with Section 12665), Chapter 14 (commencing with Section 13400), or Chapter 15 (commencing with Section 13700).

(Amended by Stats. 1986, Ch. 201, Sec. 1.)



12603

No person subject to the prohibition in Section 12602 shall distribute any packaged commodity unless it is in conformity with regulations that shall be established by the director that shall provide:

(a) The commodity shall bear a label specifying the identity of the commodity and the name and place of business of the manufacturer, packer, or distributor.

(b) The net quantity of contents (in terms of weight or mass, measure, numerical count, or time) shall be separately and accurately stated in a uniform location upon the principal display panel of that label, using the most appropriate units of both the customary inch-pound system of measure, and except as provided in subdivisions (c) and (d), the SI (Systeme International d’Unites) metric system.

(c) On a random package labeled in terms of pounds and decimal fractions of the pound, the statement may be carried out to not more than three decimal places and is not required to, but may include a statement in terms of the SI metric system carried out to not more than three decimal places.

(d) The requirements of subdivision (b) concerning labeling using the metric system do not apply to nonconsumer packages, foods that are packaged at the retail store level, or to the sale or distribution of products whose labels have been printed prior to February 14, 1994.

(e) This section shall become operative on February 14, 1994.

(Repealed (by Sec. 2) and added by Stats. 1993, Ch. 621, Sec. 3. Effective January 1, 1994. Section operative February 14, 1994, by its own provisions.)



12605

No person subject to the prohibition contained in Section 12602 shall distribute or cause to be distributed in commerce any packaged commodity if any qualifying words or phrases appear in conjunction with the separate statement of the net quantity of contents required by Section 12603(b), but nothing in this chapter shall prohibit supplemental statements, at other places on the package describing in nondeceptive terms the net quantity of contents: provided, that such supplemental statements of net quantity of contents shall not include any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of the commodity contained in the package.

In no case shall any declaration of quantity be qualified by the addition of the words “minimum,” or “when packed,” or words of similar import; nor shall any unit of weight, measure or count be qualified by any term (such as jumbo, giant, full, or the like) that tends to exaggerate the amount of the commodity in the package.

(Repealed and added by Stats. 1969, Ch. 1309.)



12606

(a) No container wherein commodities are packed shall have a false bottom, false sidewalls, false lid or covering, or be otherwise so constructed or filled, wholly or partially, as to facilitate the perpetration of deception or fraud.

(b) No container shall be made, formed, or filled as to be misleading. A container that does not allow the consumer to fully view its contents shall be considered to be filled as to be misleading if it contains nonfunctional slack fill. Slack fill is the difference between the actual capacity of a container and the volume of product contained therein. Nonfunctional slack fill is the empty space in a package that is filled to substantially less than its capacity for reasons other than any one or more of the following:

(1) Protection of the contents of the package.

(2) The requirements of machines used for enclosing the contents of the package.

(3) Unavoidable product settling during shipping and handling.

(4) The need to utilize a larger than required package or container to provide adequate space for the legible presentation of mandatory and necessary labeling information, such as those based on the regulations adopted by the United States Food and Drug Administration or state or federal agencies under federal or state law, laws or regulations adopted by foreign governments, or under an industrywide voluntary labeling program.

(5) The fact that the product consists of a commodity that is packaged in a decorative or representational container where the container is part of the presentation of the product and has value that is both significant in proportion to the value of the product and independent of its function to hold the product, such as a gift combined with a container that is intended for further use after the product is consumed, or durable commemorative or promotional packages.

(6) An inability to increase the level of fill or to further reduce the size of the package, such as where some minimum package size is necessary to accommodate required labeling, discourage pilfering, facilitate handling, or accommodate tamper-resistant devices.

(7) The product container bears a reasonable relationship to the actual amount of product contained inside, and the dimensions of the actual product container, the product, or the amount of product therein is visible to the consumer at the point of sale, or where obvious secondary use packaging is involved.

(8) The dimensions of the product or immediate product container are visible through the exterior packaging, or where the actual size of the product or immediate product container is clearly and conspicuously depicted on any side of the exterior packaging excluding the bottom, accompanied by a clear and conspicuous disclosure that the representation is the “actual size” of the product or the immediate product container.

(9) The presence of any headspace within an immediate product container necessary to facilitate the mixing, adding, shaking, or dispensing of liquids or powders by consumers prior to use.

(10) The exterior packaging contains a product delivery or dosing device if the device is visible, or a clear and conspicuous depiction of the device appears on the exterior packaging, or it is readily apparent from the conspicuous exterior disclosures or the nature and name of the product that a delivery or dosing device is contained in the package.

(11) The exterior packaging or immediate product container is a kit that consists of a system, or multiple components, designed to produce a particular result that is not dependent upon the quantity of the contents, if the purpose of the kit is clearly and conspicuously disclosed on the exterior packaging.

(12) The exterior packaging of the product is routinely displayed using tester units or demonstrations to consumers in retail stores, so that customers can see the actual, immediate container of the product being sold, or a depiction of the actual size thereof prior to purchase.

(13) The exterior packaging consists of single or multiunit presentation boxes of holiday or gift packages if the purchaser can adequately determine the quantity and sizes of the immediate product container at the point of sale.

(14) The exterior packaging is for a combination of one purchased product, together with a free sample or gift, wherein the exterior packaging is necessarily larger than it would otherwise be due to the inclusion of the sample or gift, if the presence of both products and the quantity of each product are clearly and conspicuously disclosed on the exterior packaging.

(15) The exterior packaging or immediate product container encloses computer hardware or software designed to serve a particular computer function, if the particular computer function to be performed by the computer hardware or software is clearly and conspicuously disclosed on the exterior packaging.

(c) Slack fill in a package shall not be used as grounds to allege a violation of this section based solely on its presence unless it is nonfunctional slack fill.

(d) Any sealer may seize a container that facilitates the perpetration of deception or fraud and the contents of the container. By order of the superior court of the county within which a violation of this section occurs, the containers seized shall be condemned and destroyed or released upon conditions the court may impose to insure against their use in violation of this chapter. The contents of any condemned container shall be returned to the owner thereof if the owner furnishes proper facilities for the return. A proceeding under this section is a limited civil case if the value of the property in controversy is less than or equal to the maximum amount in controversy for a limited civil case under Section 85 of the Code of Civil Procedure.

(Amended by Stats. 2013, Ch. 429, Sec. 1. Effective January 1, 2014.)



12606.2

(a) This section applies to food containers subject to Section 403(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 343(d)), and Section 100.100 of Title 21 of the Code of Federal Regulations. Section 12606 does not apply to food containers subject to this section.

(b) No food containers shall be made, formed, or filled as to be misleading.

(c) A container that does not allow the consumer to fully view its contents shall be considered to be filled as to be misleading if it contains nonfunctional slack fill. Slack fill is the difference between the actual capacity of a container and the volume of product contained therein. Nonfunctional slack fill is the empty space in a package that is filled to substantially less than its capacity for reasons other than any one or more of the following:

(1) Protection of the contents of the package.

(2) The requirements of the machines used for enclosing the contents in the package.

(3) Unavoidable product settling during shipping and handling.

(4) The need for the package to perform a specific function, such as where packaging plays a role in the preparation or consumption of a food, if that function is inherent to the nature of the food and is clearly communicated to consumers.

(5) The fact that the product consists of a food packaged in a reusable container where the container is part of the presentation of the food and has value that is both significant in proportion to the value of the product and independent of its function to hold the food, such as a gift product consisting of a food or foods combined with a container that is intended for further use after the food is consumed or durable commemorative or promotional packages.

(6) Inability to increase the level of fill or to further reduce the size of the package, such as where some minimum package size is necessary to accommodate required food labeling exclusive of any vignettes or other nonmandatory designs or label information, discourage pilfering, facilitate handling, or accommodate tamper-resistant devices.

(d) Slack fill in a package shall not be used as grounds to allege a violation of this section based solely on its presence unless it is nonfunctional slack fill.

(e) This section shall be interpreted consistent with the comments by the United States Food and Drug Administration on the regulations contained in Section 100.100 of Title 21 of the Code of Federal Regulations, interpreting Section 403(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 343(d)), as those comments are reported on pages 64123 to 64137, inclusive, of Volume 58 of the Federal Register.

(f) If the requirements of this section do not impose the same requirements as are imposed by Section 403(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 343(d)), or any regulation promulgated pursuant thereto, then this section is not operative to the extent that it is not identical to the federal requirements, and for this purpose those federal requirements are incorporated into this section and shall apply as if they were set forth in this section.

(g) Any sealer may seize any container that is in violation of this section and the contents of the container. By order of the superior court of the county within which a violation of this section occurs, the containers seized shall be condemned and destroyed or released upon any conditions that the court may impose to ensure against their use in violation of this chapter. The contents of any condemned container shall be returned to the owner thereof if the owner furnishes proper facilities for the return. A proceeding under this section is a limited civil case if the value of the property in controversy is less than or equal to the maximum amount in controversy for a limited civil case under Section 85 of the Code of Civil Procedure.

(Amended by Stats. 2013, Ch. 429, Sec. 2. Effective January 1, 2014.)



12607

Whenever a packaged commodity is offered for sale, exposed for sale or sold without a statement of net quantity appearing thereon as required by this chapter, the sealer shall in writing order the commodity off sale and require that a correct statement of net quantity be placed on the commodity before the same may be released by the sealer.

(Amended by Stats. 1976, Ch. 239.)



12609

The secretary shall adopt necessary regulations to carry out the purpose of this division and for the testing of packages to verify the net quantity statements. In adopting these regulations, the secretary shall adopt by reference the packaging and labeling requirements recommended by the National Conference on Weights and Measures and published in the current edition of the National Institute of Standards and Technology Handbook 130, Uniform Packaging and Labeling Regulations, except insofar as those requirements are specifically modified, amended, or rejected by regulation by the secretary. The regulations shall include exemptions from full compliance with this chapter for good and sufficient reasons. Any exemptions affecting consumer commodities shall be in conformance with exemptions permitted by federal regulations. Any regulation, or amendment thereof, shall be adopted by the secretary in conformity with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2012, Ch. 661, Sec. 41. Effective January 1, 2013.)



12610

The secretary may promulgate regulations similar to those promulgated by the United States Secretary of Health and Human Services or the Federal Trade Commission pursuant to the federal Fair Packaging and Labeling Act (Public Law 89-755; 80 Stat. 1296; 15 U.S.C. Secs. 1451-1461) effective to do the following:

(a) Establish and define standards for characterization of the size of a package enclosing any commodity, that may be used to supplement the label statement of net quantity of contents of packages containing such commodity, but this subdivision shall not be construed as authorizing any limitation on the size, shape, weight, dimensions, or number of packages which may be used to enclose any commodity.

(b) Require that the label on each package of a commodity (other than one that is a food within the meaning of Section 201(f) of the Federal Food, Drug, and Cosmetic Act) bear the common or usual name of the consumer commodity, if any.

(Amended by Stats. 2012, Ch. 661, Sec. 42. Effective January 1, 2013.)



12611

It is unlawful to pack, ship, or sell any commodity in a container which does not conform to all the specifications of this chapter; or which is not conspicuously marked, branded, or otherwise labeled as required by this chapter; or on which any word, statement or other information required by this chapter is not prominently placed, in such terms and with such conspicuousness, as compared with other words, statements, designs or devices on the label or container, as to render it likely to be read and understood by ordinary persons under customary conditions of purchase and use.

(Repealed and added by Stats. 1969, Ch. 1309.)



12612

The sale of any commodity packaged in a container, wherein both the container and the contents thereof comply with any act of Congress or rules or regulations promulgated thereunder, appertaining to weight, measure or count, does not violate the provisions of this chapter; nor does the sale of malt beverages in containers complying with a rule, regulation or an approval of the United States Treasury Department, Internal Revenue Service or Bureau of Alcohol, Tobacco and Firearms, or of the State Department of Public Health and pertaining to weight, measure or count constitute a violation of the provisions of this chapter.

(Amended by Stats. 1973, Ch. 1033.)



12613

If any provision of this chapter is less stringent or requires information different from any requirement of Section 4 of the act of Congress entitled “Fair Packaging and Labeling Act” (P.L. 89-755; 80 Stat. 1296; 15 U.S.C. 1451-1461) or of any regulation promulgated pursuant to that act, the provision is inoperative to the extent that it is less stringent or requires information different from the federal requirement, in which event the federal requirement is a part of this chapter.

(Amended by Stats. 1981, Ch. 714, Sec. 35.)



12615.5

The violation of any provision of this chapter, except the provisions of Section 12604.5, is a misdemeanor punishable by a fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500), or by imprisonment in the county jail for a term not to exceed six months, or by both such fine and imprisonment.

(Added by Stats. 1977, Ch. 1185.)






CHAPTER 6.5 - Unit Pricing

12655

It is the intent of the Legislature to encourage the unit pricing of all canned, bottled, and packaged foods, packaged produce, and bakery goods; paper, plastic, wood, and metal products packaged in counts greater than 10; rolled paper, plastic, and metal products; canned, bottled, and packaged domestic, laundry and household cleansing, finishing, waxing, and polishing products; drug and first aid products canned, packaged, or bottled in counts greater than 10; and frozen fruits and vegetables, offered by merchants in their places of business for sale at retail to the public. The Legislature finds that unit pricing, the price per ounce, per pound, per gallon, or the metric equivalent thereof, or per 100 square feet, or per 100 count, for which those items are offered for sale at retail, effectively informs the consumer of the comparative prices and values of commodities, and is thus useful for the formulation of intelligent consumer choices. Reconstituted fluid ounce is the preferred unit of measure for unit pricing of powdered and concentrated infant formula.

(Amended by Stats. 1994, Ch. 1157, Sec. 1. Effective January 1, 1995.)



12656

The department, in cooperation with the retail food industry, shall adopt a standardized format for unit pricing that shall be available to a retailer upon request. The format shall include, but not be limited to, an identification of the item, including the brand name, the total price of the item, the volume, weight, or number of units of which the item is composed, and the price per unit. For infant formula, unit price information may be expressed based on the reconstituted volume.

(Amended by Stats. 1994, Ch. 1157, Sec. 2. Effective January 1, 1995.)






CHAPTER 7 - Weighmasters

12700

A weighmaster is any person who, for hire or otherwise, weighs, measures, or counts any commodity and issues a statement or memorandum of the weight, measure, or count which is used as the basis for either the purchase or sale of that commodity or charge for service.

(Repealed and added by Stats. 1984, Ch. 646, Sec. 4.)



12700.5

(a) A weighmaster is not required to provide weighing services to the general public.

(b) Weighing for hire is at the discretion of the weighmaster.

(Added by Stats. 1984, Ch. 646, Sec. 4.)



12701

The following persons are not weighmasters:

(a) Retailers weighing, measuring, or counting commodities for sale by them in retail stores in the presence of, and directly to, consumers.

(b) Except for persons subject to Section 12730, producers of agricultural commodities or livestock, who weigh commodities produced or purchased by them or by their producer neighbors, when no charge is made for the weighing, or when no signed or initialed statement or memorandum is issued of the weight upon which a purchase or sale of the commodity is based.

(c) Common carriers issuing bills of lading on which are recorded, for the purpose of computing transportation charges, the weights of commodities offered for transportation, including carriers of household goods when transporting shipments weighing less than 1,000 pounds.

(d) Milk samplers and weighers licensed pursuant to Article 8 (commencing with Section 35161) of Chapter 12 of Part 1 of Division 15 of the Food and Agricultural Code, when performing the duties for which they are licensed.

(e) Persons who measure the amount of oil, gas, or other fuels for purposes of royalty computation and payment, or other operations of fuel and oil companies and their retail outlets.

(f) Newspaper publishers weighing or counting newspapers for sale to dealers or distributors.

(g) Textile maintenance establishments weighing, counting, or measuring any articles in connection with the business of those establishments.

(h) County sanitation districts operating pursuant to Chapter 3 (commencing with Section 4700) of Part 3 of Division 5 of the Health and Safety Code, garbage and refuse disposal districts operating pursuant to Chapter 2 (commencing with Section 49100) of Part 8 of Division 30 of the Public Resources Code, and solid waste facilities, as defined in Section 40194 of the Public Resources Code.

(i) Facilities that handle medical waste and that report net weights, and not estimates, to the generator of the medical waste and the Department of Public Health in accordance with the provisions of the Medical Waste Management Act (Part 14 (commencing with Section 117600) of Division 104 of the Health and Safety Code).

(j) Persons who purchase scrap metal or salvage materials pursuant to a nonprofit recycling program, or recycling centers certified pursuant to Division 12.1 (commencing with Section 14500) of the Public Resources Code that purchase empty beverage containers from the public for recycling.

(k) Pest control operators licensed pursuant to Chapter 4 (commencing with Section 11701) of Division 6 of the Food and Agricultural Code.

(l) Retailers or recycling centers established solely for the redemption of empty beverage containers, as that phrase is defined in Section 14512 of the Public Resources Code, who are weighing, measuring, or counting salvage or returnable materials for purchase or redemption by them in retail stores, or, in the case of recycling centers, on the retail store premises or on a parking lot immediately adjacent to a retail store which is used for the purpose of parking by the store customers, directly from and in the presence of the seller. “Retailer” means an entity which derives 90 percent or more of its income from the sale of small quantities of food or nonfood items, or both, directly to consumers. “Salvage materials” means used paper products and used containers made of aluminum, tin, glass, or plastic.

(m) Any log scaler who performs log scaling functions, except weighing, as defined in the United States Forest Service Handbook, Supplement No. 4 of March 1987.

(n) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 693, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 2 of Ch. 693.)



12701-1

The following persons are not weighmasters:

(a) Retailers weighing, measuring, or counting commodities for sale by them in retail stores in the presence of, and directly to, consumers.

(b) Except for persons subject to Section 12730, producers of agricultural commodities or livestock, who weigh commodities produced or purchased by them or by their producer neighbors, when no charge is made for the weighing, or when no signed or initialed statement or memorandum is issued of the weight upon which a purchase or sale of the commodity is based.

(c) Common carriers issuing bills of lading on which are recorded, for the purpose of computing transportation charges, the weights of commodities offered for transportation, including carriers of household goods when transporting shipments weighing less than 1,000 pounds.

(d) Milk samplers and weighers licensed pursuant to Article 8 (commencing with Section 35161) of Chapter 12 of Part 1 of Division 15 of the Food and Agricultural Code, when performing the duties for which they are licensed.

(e) Persons who measure the amount of oil, gas, or other fuels for purposes of royalty computation and payment, or other operations of fuel and oil companies and their retail outlets.

(f) Newspaper publishers weighing or counting newspapers for sale to dealers or distributors.

(g) Textile maintenance establishments weighing, counting, or measuring any articles in connection with the business of those establishments.

(h) County sanitation districts operating pursuant to Chapter 3 (commencing with Section 4700) of Part 3 of Division 5 of the Health and Safety Code, garbage and refuse disposal districts operating pursuant to Chapter 2 (commencing with Section 49100) of Part 8 of Division 30 of the Public Resources Code, and solid waste facilities, as defined in Section 40194 of the Public Resources Code.

(i) Persons who purchase scrap metal or salvage materials pursuant to a nonprofit recycling program, or recycling centers certified pursuant to Division 12.1 (commencing with Section 14500) of the Public Resources Code that purchase empty beverage containers from the public for recycling.

(j) Pest control operators licensed pursuant to Chapter 4 (commencing with Section 11701) of Division 6 of the Food and Agricultural Code.

(k) Retailers, or recycling centers established solely for the redemption of empty beverage containers, as that phrase is defined in Section 14512 of the Public Resources Code, who are weighing, measuring, or counting salvage or returnable materials for purchase or redemption by them in retail stores, or, in the case of recycling centers, on the retail store premises or on a parking lot immediately adjacent to a retail store which is used for the purpose of parking by the store customers, directly from and in the presence of the seller. “Retailer” means an entity which derives 90 percent or more of its income from the sale of small quantities of food or nonfood items, or both, directly to consumers. “Salvage materials” means used paper products and used containers made of aluminum, tin, glass, or plastic.

(l) Any log scaler who performs log scaling functions, except weighing, as defined in the United States Forest Service Handbook, Supplement No. 4 of March 1987.

(m) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 693, Sec. 2. Effective January 1, 2013. Section operative January 1, 2017, by its own provisions.)



12702

“Weighmaster,” when used without qualification, includes a deputy weighmaster.

(Repealed and added by Stats. 1984, Ch. 646, Sec. 4.)



12703

Except as provided in Section 12701, no person shall perform any acts described in Section 12700, unless licensed as a weighmaster pursuant to this chapter and unless the current license fee and any penalty has been paid. The weighmaster shall forward to the department the name or names of deputy weighmasters with the appropriate fees required by Section 12704.

(Amended by Stats. 1992, Ch. 297, Sec. 2. Effective January 1, 1993.)



12703.1

(a) In addition to any other requirements for issuance of a license pursuant to this chapter, if the applicant is a recycler or junk dealer as defined in Section 21601, the department shall require the applicant to furnish all of the following information accurately on any application for a new license or the renewal of a license issued pursuant to this chapter:

(1) A copy of the applicant’s current business license.

(2) A statement indicating that the applicant has either filed an application for a stormwater permit or is not required to obtain a stormwater permit.

(3) A statement indicating that the applicant has the equipment necessary to comply with the photographic and thumbprinting requirements for the purchase and sale of nonferrous materials pursuant to Section 21608.5 or a statement indicating that the applicant will not be purchasing or selling nonferrous materials and is not required to comply with Section 21608.5.

(4) A statement indicating that the applicant has requested to receive theft alert notifications pursuant to subdivision (a) of Section 21608.7, unless that requirement does not apply pursuant to subdivision (b) of that section.

(5) The name or names of any deputy weighmasters.

(b) The department shall issue a license to a junk dealer or recycler upon receipt of an application for a new license or renewal of a license that contains the information required by subdivision (a) and that is accompanied by the appropriate fee.

(c) (1) On or before December 31, 2014, upon issuance of a license to a junk dealer or recycler, or renewal of such a license, the department shall make a thorough investigation of all of the information contained in the application within 90 days. If the license is issued or renewed on or after January 1, 2015, the department shall make a thorough investigation of all the information contained in the application within 90 days for a new license, and within one calendar year for a renewal of a license.

(2) Notwithstanding Section 12708, if the department determines that the information submitted pursuant to subdivision (a) is materially inaccurate, the department shall revoke the license issued to a junk dealer or recycler unless the junk dealer or recycler complies with the requirements of subdivision (a) within 14 days of notice from the department of a proposed revocation pursuant to this subdivision.

(3) A junk dealer or recycler whose license has been revoked pursuant to this subdivision is entitled to a hearing conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) The secretary may enter into a cooperative agreement with any county sealer to carry out the provisions of this section.

(e) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 608, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



12704

(a) A weighmaster shall pay to the department the following license fee for each license year as applicable to the operation:

(1) Seventy-five dollars ($75) if the weighmaster is operating at a fixed location.

(2) Thirty dollars ($30) for each additional fixed location at which the weighmaster is operating.

(3) Two hundred dollars ($200) if the weighmaster is operating at other than a fixed location.

(4) Twenty dollars ($20) for each deputy weighmaster.

(b) In addition to the license fees set forth in subdivision (a), a weighmaster who is a recycler or a junk dealer as defined in Section 21601 or is performing services on behalf of a recycler or junk dealer shall also pay to the department the following license fee for each license year as applicable to the operation:

(1) Five hundred dollars ($500) if the weighmaster is operating at a fixed location.

(2) Five hundred dollars ($500) for each additional fixed location at which the weighmaster is operating.

(3) Five hundred dollars ($500) if the weighmaster is operating at other than a fixed location.

(c) “License year” means the period of time beginning with the first day of the month the weighmaster is required to be licensed in this state, and ending on the date designated by the secretary for expiration of the license, or yearly intervals after the first renewal.

(d) “Location” means a premise on which weighing, measuring, or counting devices are used.

(e) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 518, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 4 of Ch. 518.)



12704-1

(a) A weighmaster shall pay to the department the following license fee for each license year as applicable to the operation:

(1) Seventy-five dollars ($75) if the weighmaster is operating at a fixed location.

(2) Thirty dollars ($30) for each additional fixed location at which the weighmaster is operating.

(3) Two hundred dollars ($200) if the weighmaster is operating at other than a fixed location.

(4) Twenty dollars ($20) for each deputy weighmaster.

(b) “License year” means the period of time beginning with the first day of the month the weighmaster is required to be licensed in this state, and ending on the date designated by the secretary for expiration of the license, or yearly intervals after the first renewal.

(c) “Location” means a premise on which weighing, measuring, or counting devices are used.

(d) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 518, Sec. 4. Effective January 1, 2014. Section operative January 1, 2019, by its own provisions.)



12705

Any change in the legal entity of a licensed weighmaster requires the new legal entity to obtain a weighmaster license before operating as a weighmaster.

(Repealed and added by Stats. 1984, Ch. 646, Sec. 4.)



12706

(a) The secretary may assign or reassign dates for the expiration of licenses for any weighmaster.

(b) The secretary may establish a license year for any weighmaster consisting of any period from one month to 11 months, inclusive, with subsequent renewals being required at yearly intervals thereafter.

(c) Whenever the license year is less than 12 months by reason of the assignment or reassignment of the expiration date by the secretary, the license fee as designated in Section 12704 shall be decreased by one-twelfth of the annual fee for each month of the period less than 12 months.

(Amended by Stats. 2012, Ch. 661, Sec. 43. Effective January 1, 2013.)



12707

Each license required by this chapter shall be renewed annually, on or before the first day of the first month of the licensee’s license year, by application to the director, accompanied by the annual license fee. An application and annual license fee sent by mail is not overdue if postmarked not later than the fifth day of the month in which it is due. To any fee not paid when due, there shall be added a penalty equal to 30 percent of the amount of the license fee, if it is paid within 30 days of becoming due. The penalty for a renewal fee more than 30 days after becoming due shall be 100 percent of the amount of the license fee. However, no penalty shall be applicable to the renewal of deputy weighmaster licenses.

(Amended by Stats. 1989, Ch. 818, Sec. 2.)



12708

The secretary may refuse to grant any license provided for by this chapter, or may refuse to renew any license, and may revoke or suspend any license when, after a hearing conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the secretary is satisfied that the applicant or licensee is not qualified to capably or reliably perform the duties of a weighmaster or has otherwise been found guilty of a misdemeanor as provided in this chapter.

(Amended by Stats. 2012, Ch. 661, Sec. 44. Effective January 1, 2013.)



12709

(a) All license fees collected pursuant to this chapter shall be deposited in the Department of Food and Agriculture Fund to be expended by the department for the administration and enforcement of this chapter, except as provided in subdivision (b).

(b) License fees collected pursuant to subdivision (b) of Section 12704 shall be deposited in a special account in the Department of Food and Agriculture Fund to be expended by the department for the administration and enforcement of Section 12703.1.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 518, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 6 of Ch. 518.)



12709-1

(a) All license fees collected pursuant to this chapter shall be deposited in the Department of Food and Agriculture Fund to be expended by the department for the administration and enforcement of this chapter.

(b) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 5) added by Stats. 2013, Ch. 518, Sec. 6. Effective January 1, 2014. Section operative January 1, 2019, by its own provisions.)



12710

A weighmaster may employ or designate any person to act for the weighmaster as a deputy weighmaster and shall be responsible for all acts performed by that person.

(Amended by Stats. 1992, Ch. 297, Sec. 3. Effective January 1, 1993.)



12710.5

(a) At any time during the license year, any weighmaster may replace deputies without payment of additional fees by forwarding to the department the name of any replacement deputy and replaced deputy.

(b) Any weighmaster who does not furnish to the department a deputy name as required by this section is guilty of an infraction, and, upon conviction, may be punished by a fine of not more than one hundred dollars ($100).

(c) A weighmaster may increase the original number of deputies by submitting a new application accompanied by appropriate fees, for the additional number of deputy licenses requested, which shall expire on the date stated on the weighmaster license.

(Added by Stats. 1989, Ch. 818, Sec. 4.)



12711

A weighmaster shall issue a weighmaster certificate whenever payment for the commodity or service represented is dependent on a written or printed weight, measure, or count.

(Added by Stats. 1984, Ch. 646, Sec. 4.)



12712

(a) A weighmaster certificate may be signed and issued by a weighmaster other than the weighmaster actually determining the weight, measure, or count of any commodity, if both of the following conditions are met:

(1) The weighmaster issuing the certificate does so based on information received from the weighmaster who actually determined the weight, measure, or count and both are on the same principal license.

(2) The records and worksheets, signed by the weighmaster who actually weighed, measured, or counted the commodity, are maintained as a part of the weighmaster’s records in a manner so as to ensure their identity with the certificate issued.

(b) A weighmaster may transfer a weight, measure, or count appearing on a weighmaster certificate to another weighmaster certificate, if the original certificate number and name of the issuing weighmaster appear on the second certificate.

(Repealed and added by Stats. 1984, Ch. 646, Sec. 4.)



12713

(a) A weighmaster is responsible for ensuring that the weighmaster certificates issued by him or her, or a deputy acting for him or her, are complete and contain all the information required by Sections 12714, 12714.5, and 12715 that is applicable to each transaction.

(b) It is unlawful to issue, or cause to be issued, a weighmaster certificate if the certificate does not contain all the information required by Sections 12714, 12714.5, and 12715 for the commodity weighed, measured, or counted. The issuance of a receipt showing the weight, measure, or count of fish, mollusks, or crustaceans pursuant to Article 6 (commencing with Section 8010) of Chapter 1 of Part 3 of Division 6 of the Fish and Game Code constitutes the issuance of a weighmaster certificate under this chapter when issued by a person who is a weighmaster pursuant to Section 12700.

(Amended by Stats. 1986, Ch. 405, Sec. 1.)



12714

(a) There shall appear in an appropriate and conspicuous place on each certificate, and all copies thereof, the following legend:

WEIGHMASTER CERTIFICATE

THIS IS TO CERTIFY that the following described commodity was weighed, measured, or counted by a weighmaster, whose signature is on this certificate, who is a recognized authority of accuracy, as prescribed by Chapter 7 (commencing with Section 12700) of Division 5 of the California Business and Professions Code, administered by the Division of Measurement Standards of the California Department of Food and Agriculture.

(b) There shall also appear on each certificate, and all copies thereof, the printed name of the principal weighmaster as it appears on the license.

(Repealed and added by Stats. 1984, Ch. 646, Sec. 4.)



12714.5

All information contained on the certificate shall be clear and legible.

Each certificate shall be numbered consecutively.

(Added by Stats. 1984, Ch. 646, Sec. 4.)



12715

Each certificate shall provide for the following information as applicable to the transaction:

(a) The date on which the weight, measure, or count was determined.

(b) The street address or location description and the city or township where the weighing, measuring, or counting occurred.

(c) The complete signature of the weighmaster who determined each weight, measure, or count. The name of a weighmaster may be imprinted electronically on the weighmaster certificate in lieu of a handwritten signature, if the electronically imprinted name is that of the weighmaster who weighed, measured, or counted the commodity or that of another weighmaster pursuant to Section 12712.

(d) The kind of commodity and any other information that may be necessary to identify the product or distinguish it from a similar commodity.

(e) The number of units of the commodity. If not personally determined by a weighmaster, the certificate shall contain the words “driver’s count” or “loader’s count,” as appropriate, after the number of commodity units. The abbreviation “D.C.” or “L.C.” may be used in lieu of the complete words.

(f) The name of the owner, or his or her agent, and the consignee. If the transaction involves hay or hay products, the name and address of the grower, and his or her agent, as provided by the driver of the vehicle.

(g) At least one of the following:

(1) The gross weight of the commodity and the vehicle or container, if only the gross weight was determined.

(2) The tare weight of the unladen vehicle or container, if only the tare weight was determined.

(3) The gross, tare, and net weights when a gross and tare are used in determining the net weight.

(4) The true net weight, measure, or count when no gross and tare weights are involved in determining the net quantity of the product.

(h) The tare weights, and the code identification or description of boxes, bins, pallets, or other containers.

(i) The correct identification of the vehicle, combination of vehicles, or other means by which the commodity was delivered. If an equipment number is used to identify a vehicle or combination of vehicles, there shall be traceability to the registered vehicle license numbers through the weighmaster’s records.

(j) The unit of measure, such as pounds, tons, gallons, kilograms, or cubic yards, used to identify the quantity.

(Amended by Stats. 1992, Ch. 203, Sec. 1. Effective January 1, 1993.)



12716

All weighmasters shall keep and preserve, as records, for a period of four years, all copies of voided certificates, records, and worksheets required by this chapter and true copies of all weighmaster certificates issued. These records shall, at all times, be open for inspection by the director.

(Amended by Stats. 1986, Ch. 405, Sec. 3.)



12716.5

A certificate on which a weight, measure, or count error is discovered after issuance shall be corrected by issuing a correction certificate to all parties who were issued the original certificate.

The word “INCORRECT” shall be written across the face of the original certificate. The original certificate number and reason for the correction shall be recorded on the correction certificate.

(Added by Stats. 1984, Ch. 646, Sec. 4.)



12717

Any weighing, measuring, or counting instrument or device, as defined in Section 12500, which is used by a weighmaster and for which specifications and tolerances have been adopted by the director, shall be approved, tested, and sealed in accordance with this division.

(Added by Stats. 1984, Ch. 646, Sec. 4.)



12718

Any person who does any of the following acts is guilty of a misdemeanor:

(a) Requests any person to weigh, measure, or count any commodity falsely or incorrectly.

(b) Requests a false or incorrect weighmaster certificate.

(c) Furnishes or gives false information to a weighmaster for use in the completion of a weighmaster certificate.

(d) Knowingly presents for payment a false weighmaster certificate.

(e) Knowingly issues a weighmaster certificate giving thereon a false weight, measure, or count.

(f) Alters a weighmaster certificate resulting in giving thereon a false weight, measure, or count.

(g) Possesses unfilled or unused weighmaster certificate forms, if he or she is not a weighmaster.

(h) Issues a weighmaster certificate that contains alterations or omissions of gross or tare weights, net only weights, or measurements.

(Amended by Stats. 1992, Ch. 297, Sec. 4. Effective January 1, 1993.)



12718.5

Subdivision (g) of Section 12718 does not apply to any of the following:

(a) Persons engaged in the business of printing, distributing, or selling weighmaster certificate forms.

(b) Persons possessing or transporting combination grade and weight certificates to be used by employees of marketing order boards or grading inspection services of either the department or the United States Department of Agriculture.

(Added by Stats. 1984, Ch. 646, Sec. 4.)



12719

When the weight or measure of a vehicle, container, or pallet and its net contents has been recorded on a weighmaster certificate, it is unlawful for any person to remove a part of, or add to, the net contents, before the contents are delivered to the buyer or consignee, unless a correct weighmaster certificate is obtained.

(Added by Stats. 1984, Ch. 646, Sec. 4.)



12720

When the tare weight of a vehicle or the weight of the vehicle and its contents have been recorded on a weighmaster certificate, it is unlawful for any person to alter the tare weight of the vehicle prior to the time that the net weight of the commodity has been determined and recorded on the certificate.

(Repealed and added by Stats. 1984, Ch. 646, Sec. 4.)



12721

Except as otherwise provided in this chapter, the vehicle, container, pallet, or commodity for which the weight, measure, or count is being certified shall actually be weighed, measured, or counted at the time of, and for the purpose of, each certification.

(Amended by Stats. 1986, Ch. 405, Sec. 4.)



12722

(a) In accordance with this chapter and regulations adopted by the secretary, any weighmaster may use a tare weight for a vehicle, container, or pallet that has been previously determined by a weighmaster. It is the responsibility of the party for whom the tare weight was established to maintain the tare weight within the variations prescribed by the secretary.

(b) Any weighmaster weighing any vehicle moving earth, stone, rock, sand, gravel, or asphalt paving material may use a predetermined tare weight. The issuance of predetermined tare weights are exempt from the provisions of Subchapter 9 (commencing with Section 4400) of Chapter 9 of Title 4 of the California Administrative Code. It is the responsibility of the party for whom the tare weight was established to maintain the actual weight so that the actual tare weight of the vehicle shall at no time exceed the recorded tare weight.

(Amended by Stats. 2012, Ch. 661, Sec. 45. Effective January 1, 2013.)



12723

The secretary shall adopt regulations for the establishment of vehicle, container, and pallet tares, including, but not limited to, the adoption of conditions of use, certificate requirements, sample size, allowable variations, and procedure to be used to verify common tares.

(Amended by Stats. 2012, Ch. 661, Sec. 46. Effective January 1, 2013.)



12724

(a) Except as provided in this section, a weighmaster weighing a vehicle for certification shall determine both gross and tare weights with all persons off the scale and vehicle, unless both the gross and tare weights are determined without leaving the weighing location.

(b) Predetermined tares for vehicles moving earth, stone, rock, sand, gravel, and asphalt paving material may be determined with the driver in the vehicle, if the gross weight is determined in the same manner and the weighmaster indicates on the weighmaster certificate that the driver was on the vehicle for both gross and tare weight.

(Repealed and added by Stats. 1984, Ch. 646, Sec. 4.)



12725

A weighmaster shall not certify to the gross weight of a vehicle whenever all of the following conditions prevail:

(a) The scale is located at the site where the vehicle is loaded.

(b) The vehicle is weighed before entering a highway.

(c) The vehicle’s gross weight exceeds 80,000 pounds, unless a special permit authorizing a greater gross weight for the vehicle has been issued pursuant to Section 35780 of the Vehicle Code.

(Repealed and added by Stats. 1984, Ch. 646, Sec. 4.)



12726

(a) If doubt or differences arise as to the accuracy of the weight, measure, or count of any amount or part of any commodity, unladen vehicle, or container for which a weighmaster certificate has been issued, a person having a financial interest may, upon complaint to the department, have the amount, or part thereof, verified by the department or a weighmaster designated by it, upon depositing a sufficient sum of money with the department to defray the actual cost of the verification.

(b) If, when verified, a difference from the original certified weight, measure, or count is discovered as the result of fraud, carelessness, or faulty apparatus, the cost of the verification shall be borne by the weighmaster responsible for the issuance of the erroneous certificate.

(Amended by Stats. 1992, Ch. 297, Sec. 5. Effective January 1, 1993.)



12727

The secretary may, at any time, require a vehicle to proceed to the nearest vehicle scale for the purpose of weight verification.

(Amended by Stats. 2012, Ch. 661, Sec. 47. Effective January 1, 2013.)



12728

(a) No weighmaster shall weigh a vehicle, or combination of vehicles, for certification, when part of the vehicle, or connected combination, is not resting on the scale.

(b) When weighing a combination of vehicles that will not rest on the scale platform at one time, the combination shall be disconnected and weighed separately. The weights so taken may be combined for the purpose of issuing a single certificate.

(c) This section does not prohibit weighing of vehicles to determine compliance with the Vehicle Code.

(d) This section does not apply to any of the following:

(1) The weighing of seed cotton for purposes of ginning when the weights are obtained by weighing trailers not equipped with braking systems and are not used for the sale of the seed cotton.

(2) Multiple draft or in-motion weighing operations that comply with the regulations adopted pursuant to Section 12107.

(3) A combination of multiple railcars that contain grain or grain products if the consignor and the consignee to the transaction agree in writing to a multiple draft weighing operation.

(Amended by Stats. 1997, Ch. 233, Sec. 1. Effective January 1, 1998.)



12729

(a) Except as otherwise provided in this section, any person who violates any provision of this chapter is guilty of a misdemeanor.

(b) Violations of Sections 12714, 12714.5, and 12715 are infractions, except as otherwise provided in Section 12718. Every person convicted of an infraction pursuant to this subdivision shall be punished as follows:

(1) For the first conviction, a fine not exceeding one hundred dollars ($100).

(2) For a second conviction within a period of one year, a fine not exceeding two hundred dollars ($200).

(3) For a third or subsequent conviction within a period of one year, a fine not exceeding five hundred dollars ($500).

(c) A violation of Section 12722 by a vehicle hauling bulk tomatoes is an infraction. Every person convicted of an infraction pursuant to this subdivision shall be punished as follows:

(1) For a vehicle that exceeds the tolerance provided by regulations adopted pursuant to Section 12723 by less than 50 percent, a fine not exceeding two hundred dollars ($200).

(2) For a vehicle that exceeds the tolerance provided by regulations adopted pursuant to Section 12723 by 50 to 100 percent, inclusive, a fine not exceeding four hundred dollars ($400).

(3) For a vehicle that exceeds the tolerance provided by regulations adopted pursuant to Section 12723 by more than 100 percent, a fine not exceeding eight hundred dollars ($800).

(Amended (as amended by Stats. 1990, Ch. 529, Sec. 1) by Stats. 1993, Ch. 87, Sec. 1. Effective January 1, 1994.)



12730

(a) Except as provided in subdivision (a) or (b) of Section 12701 or this section, farm products sold by bulk weight or delivered to a processing or conditioning establishment for processing, conditioning, or sale, shall be weighed by a weighmaster, and a weighmaster certificate of the weight shall be issued to the producer with a duplicate copy issued to the buyer, conditioner, or processor.

(b) When the processing or conditioning charges or purchase is based on the bulk weight of the finished product, the finished product shall also be weighed by a weighmaster, and a second weighmaster certificate shall be issued to the producer with a duplicate copy issued to the buyer, conditioner, or processor.

(c) A producer whose product is delivered, but is not sold, to a processor or conditioner for processing or conditioning, may waive, in writing, his or her right to have the product weighed when the processing or conditioning establishment is operated by a producer of farm products and the processing or conditioning is incidental to the production of farm products. As used in this subdivision, “incidental” means that the income derived from the processing or conditioning operation represents not more than 25 percent of the total income of the producer operating the processing or conditioning establishment.

(d) This section does not apply to any nonprofit cooperative association that is organized and operating pursuant to Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code, except as to that portion of activities that involves the handling or dealing in any farm product of any nonmember of the nonprofit cooperative association.

(e) Subdivision (a), as it applies to tree nuts delivered for processing or conditioning, does not apply to tree nut hullers and shellers, if there is a written contract which waives the producer’s right to have the unprocessed or unconditioned product weighed. Notwithstanding the waiver, the finished product shall be weighed by a weighmaster and a weighmaster certificate shall be issued to the grower, with a duplicate copy issued to the buyer, conditioner, or processor.

(f) The term “farm products” includes all agricultural, horticultural, viticultural, and vegetable products of the soil, flaxseed, and cottonseed, but does not include timber, timber products, milk, and milk products.

(Amended by Stats. 1994, Ch. 273, Sec. 1. Effective January 1, 1995.)



12731

(a) Notwithstanding any other provisions of this code, where livestock is sold on the basis of weight at a public sales yard, or by or at any livestock market, market agency, or dealer which is subject to the Packers and Stockyards Act of 1921 (7 U.S.C. Sec. 181 et seq.), the livestock shall be weighed by a weighmaster, and a weighmaster certificate shall be issued to the buyer and seller.

(b) The term “livestock” includes cattle, sheep, swine, horses, mules, and goats.

(Repealed and added by Stats. 1984, Ch. 646, Sec. 4.)



12732

In addition to the certificate requirements of Sections 12714, 12714.5, and 12715, all of the following information shall appear on weighmaster certificates issued when adjustments are made to the load and the weights are determined at other than the site where the vehicle was loaded:

(a) The gross weight of the commodity and the vehicle at the time of the initial weighing.

(b) The gross weight of the commodity and the vehicle after the adjustment.

(c) The name and address of the seller and of either the purchaser or broker of the commodity as provided by the driver of the vehicle.

(Amended by Stats. 1986, Ch. 405, Sec. 7.)



12733

In all cases where scrap metal and salvage materials are purchased or sold by dealers, brokers, or commission merchants on the basis of weight or measure, the quantity of the scrap metal and salvage material shall be determined by a weighmaster, and a weighmaster certificate shall be issued to the seller and buyer. Settlement for the materials shall be made on the quantity shown thereon. If the quantity indications are readily accessible and clearly readable to both the buyer and seller, at the time of determination, a weighmaster certificate is required to be issued only when requested by the buyer or seller.

(Amended by Stats. 1989, Ch. 818, Sec. 8.)



12734

Notwithstanding any other provision of this division, the weight of squid, Pacific whiting, or anchovy, certified pursuant to this chapter, may be determined by computation based upon volumetric measurement of containers as prescribed by regulations adopted by the director. This section does not apply to squid, Pacific whiting, or anchovy delivered for the purpose of retorting or reducing.

(Amended by Stats. 1985, Ch. 162, Sec. 3. Effective July 8, 1985.)



12735

The secretary may adopt any rules and regulations that are reasonably necessary for the purpose of carrying out this chapter. Adoption of these rules and regulations shall be in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2012, Ch. 661, Sec. 48. Effective January 1, 2013.)



12737

(a) Any weighmaster weighing any vehicle moving construction materials, including, but not limited to, earth, stone, rock, sand, gravel, limestone, ready mixed concrete, cementitious materials, recycled construction materials, or asphalt paving materials may use an unattended weighing system to weigh the vehicle and to issue a weighmaster certificate to buyers who opt to utilize the unattended system, provided that the system and the operation of the system comply with regulations or policies issued by the secretary. The name of the principal weighmaster and the unique system identification number of the unattended weighing system utilized shall be imprinted on the weighmaster certificate and this shall satisfy the requirements of subdivision (c) of Section 12715. Nothing in this section impacts existing weighing and ticketing systems.

(b) (1) A weighmaster described in subdivision (a) shall pay the department the following license fee for each license year as applicable to the operation, and the fees set forth in Section 12704 shall not apply:

(A) Two hundred dollars ($200) if the weighmaster is operating at a fixed location.

(B) Seventy-five dollars ($75) for each additional fixed location at which the weighmaster is operating.

(C) Three hundred dollars ($300) if the weighmaster is operating at other than a fixed location.

(D) Fifty dollars ($50) for each deputy weighmaster.

(2) Any fee imposed pursuant to this section shall not exceed the reasonable regulatory costs to the department of enforcing this section.

(c) For purposes of this section:

(1) “License year” means the period of time beginning with the first day of the month the weighmaster is required to be licensed in this state, and ending on the date designated by the director for expiration of the license, or yearly intervals after the first renewal.

(2) “Location” means a premise on which weighing, measuring, or counting devices are used.

(3) “Principal weighmaster” means the person or entity identified on the weighmaster certificate, as described in subdivision (b) of Section 12714, that may employ or designate any person to act for the weighmaster as a deputy weighmaster pursuant to Section 12710.

(4) “Unattended weighing system” means an automated system not directly under the supervision of a weighmaster that meets the approval, testing, and sealing requirements of Section 12717.

(d) A weighmaster described in subdivision (a) shall keep the same number of deputy weighmaster licensees as were licensed in the average of the last two years proceeding the use of an unattended weighing system.

(e) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2012, Ch. 344, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2020, by its own provisions. See later operative version added by Sec. 2 of Ch. 344.)



12737-1

(a) Any weighmaster weighing any vehicle moving construction materials, including, but not limited to, earth, stone, rock, sand, gravel, limestone, ready mixed concrete, cementitious materials, recycled construction materials, or asphalt paving materials may use an unattended weighing system to weigh the vehicle and to issue a weighmaster certificate to buyers who opt to utilize the unattended system, provided that the system and the operation of the system comply with regulations or policies issued by the secretary. The name of the principal weighmaster and the unique system identification number of the unattended weighing system utilized shall be imprinted on the weighmaster certificate and this shall satisfy the requirements of subdivision (c) of Section 12715. Nothing in this section impacts existing weighing and ticketing systems.

(b) (1) A weighmaster shall pay the department the following license fee for each license year as applicable to the operation:

(A) Seventy-five dollars ($75) if the weighmaster is operating at a fixed location.

(B) Thirty dollars ($30) for each additional fixed location at which the weighmaster is operating.

(C) Two hundred dollars ($200) if the weighmaster is operating at other than a fixed location.

(D) Twenty dollars ($20) for each deputy weighmaster.

(2) Any fee imposed pursuant to this section shall not exceed the reasonable regulatory costs to the department of enforcing this section.

(c) For purposes of this section:

(1) “License year” means the period of time beginning with the first day of the month the weighmaster is required to be licensed in this state, and ending on the date designated by the director for expiration of the license, or yearly intervals after the first renewal.

(2) “Location” means a premise on which weighing, measuring, or counting devices are used.

(3) “Principal weighmaster” means the person or entity identified on the weighmaster certificate, as described in subdivision (b) of Section 12714, that may employ or designate any person to act for the weighmaster as a deputy weighmaster pursuant to Section 12710.

(4) “Unattended weighing system” means an automated system not directly under the supervision of a weighmaster that meets the approval, testing, and sealing requirements of Section 12717.

(d) This section shall become operative on January 1, 2020.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 344, Sec. 2. Effective January 1, 2013. Section operative January 1, 2020, by its own provisions.)






CHAPTER 9 - Special Provisions Relating to Farm Products

ARTICLE 2 - Wool Products

12925

No person purchasing wool from a producer shall make a specific deduction for tags, fribs, crutchings or other off-wools, either on a basis of the percentage of the weight or percentage of the value of the wool. Any provision in a contract to purchase wool from a producer, providing for such a deduction, is invalid.

Violation of this section is a misdemeanor.

(Added by Stats. 1943, Ch. 130.)






ARTICLE 3 - Cotton

12930

As used in this article “cotton” includes raw cotton, cotton linters, and cotton batting. Notwithstanding any other provision of this code or any other law, cotton may be sold by gross weight so that the purchaser pays a like price for the cotton and the burlap, paper, or other material with which it is wrapped and the string, wire, or other material with which the wrapping is secured. When sold by gross weight cotton shall be wrapped and the wrapping secured in accordance with the usual customs of the trade or in accordance with the agreement of purchaser and seller.

A weighmaster may use a tare weight for baled cotton specified by regulations of the United States Department of Agriculture for determining the net weight of cotton.

The tare shall not exceed five percent (5%) of such gross weight.

The provisions of this section shall not be construed to apply to the sale of cotton or cotton goods in any form packaged for distribution or sale at retail to the general public.

(Amended by Stats. 1971, Ch. 370.)









CHAPTER 13 - Automatic Checkout Systems

ARTICLE 1 - Point-Of-Sale Displays

13300

(a) The operator of a business establishment that uses a point-of-sale system to sell goods or services to consumers shall ensure that the price of each good or service to be paid by the consumer is conspicuously displayed to the consumer at the time that the price is interpreted by the system. In any instance in which the business advertises a price reduction or discount regarding an item offered for sale, the checkout system customer indicator shall display either the discounted price for that item, or alternatively, the regular price and a credit or reduction of the advertised savings. Any surcharges and the total value to be charged for the overall transaction also shall be displayed for the consumer at least once before the consumer is required to pay for the goods or services. The checkout system customer indicator shall be so positioned, and the prices and amounts displayed shall be of a size and form, as to be easily viewable from a typical and reasonable customer position at each checkout location.

(b) For the purposes of this section, “point-of-sale system” means any computer or electronic system used by a retail establishment such as, but not limited to, Universal Product Code scanners, price lookup codes, or an electronic price lookup system as a means for determining the price of the item being purchased by a consumer.

(c) All point-of-sale systems used by a business establishment on and after January 1, 2007, shall comply with the requirement of subdivision (a).

(Amended by Stats. 2006, Ch. 566, Sec. 2. Effective January 1, 2007.)



13301

Notwithstanding any other provision of this division, the Attorney General, the district attorney, or city attorney may enforce the provisions of this chapter in accordance with the provisions of Division 5 (commencing with Section 12001) or any other applicable provisions of law.

(Added by Stats. 2002, Ch. 818, Sec. 2. Effective January 1, 2003.)



13303

The secretary may adopt necessary rules and regulations regarding the accuracy of automated systems for retail commodity price charging referred to as “scanners.”

(Added by renumbering Section 12736 by Stats. 2012, Ch. 661, Sec. 49. Effective January 1, 2013.)






ARTICLE 2 - Point-Of-Sale System Accuracy Verification

13350

(a) The board of supervisors of any county or city and county that has adopted or that adopts an ordinance for the purposes of determining the pricing accuracy of a retail establishment using a point-of-sale (POS) system, shall base the initial standard inspection of the POS system on the following criteria:

(1) The initial standard inspection shall be performed by collecting a random sample of items that shall include a maximum of 50 percent sale items from either:

(i) One department of a retail store.

(ii) Multiple areas of a retail store.

(iii) The entire store.

(2) The initial standard inspection shall be performed by testing a minimum random sample of 10 items for a retail establishment with three or fewer POS checkout registers.

(3) The initial standard inspection shall be performed by testing a minimum random sample of 25 items for a retail establishment with 4 to 9 POS checkout registers.

(4) The initial standard inspection shall be performed by testing a minimum random sample of 50 items for retail establishments with 10 or more POS checkout registers.

(5) The sealer shall verify that the lowest advertised, posted, marked, displayed, or quoted price is the same as the price displayed or computed by the point-of-sale equipment or printed receipt. Only items computed at a higher price than the lowest advertised, posted, marked, displayed, or quoted price shall be considered not in compliance.

(6) The minimum random sample size shall not apply to inspections of any establishment at which fewer items than the number specified as the minimum sample size are marked or displayed with a posted or advertised item price.

(7) The maximum percentage of sale item restriction in paragraph (1) shall not apply to inspections of any establishment at which a marketing or promotional practice does not enable the sampling of the minimum required percentage of nonsale items, such as “Everything In Store 50 percent Off” or the like.

(8) The compliance rate percentage of a retail establishment shall be determined by dividing the number of items in compliance by the sample size multiplied by 100.

(b) Enforcement action may be taken for any item not in compliance.

(c) The sealer may reinspect any retail facility that has a compliance rate of less than 98 percent.

(d) The board of supervisors, by ordinance, may charge a point-of-sale system inspection fee or an annual registration fee, not to exceed the county’s total cost of inspecting or testing the accuracy of prices accessed or generated by the system pursuant to this section.

(e) The board of supervisors, by ordinance, may charge a reinspection fee for reinspections of a retail establishment that fails the prior inspection, not to exceed the county’s total cost of reinspecting or testing the accuracy of prices accessed or generated by the system pursuant to this section.

(Amended by Stats. 2008, Ch. 434, Sec. 1. Effective January 1, 2009.)



13351

For purposes of this chapter, “random sample” of items means that the selection process shall be modeled after the National Institute of Standards and Technology Handbook 130, 2005 Edition (HB 130) – Examination Procedures for Price Verification, randomized sample collection; stratified sample collection.

(Added by Stats. 2005, Ch. 529, Sec. 6. Effective January 1, 2006.)



13352

For purposes of this chapter, “point-of-sale” system means any computer or electronic system used by a retail establishment such as, but not limited to, Universal Product Code scanners, price lookup codes, or an electronic price lookup system as a means for determining the price of the item being purchased by a consumer.

(Amended by Stats. 2006, Ch. 566, Sec. 5. Effective January 1, 2007.)



13353

For the purposes of this chapter, “sale items” include any item that is represented or advertised to be lower in price from that which the item is normally offered for sale. A “sale item” includes but is not limited to, an item that is represented as “promotional,” “limited time offer,” a “manager special,” “discount taken at register,” or displayed with any other advertisements that offers or suggests a reduced price.

(Added by Stats. 2005, Ch. 529, Sec. 6. Effective January 1, 2006.)



13354

For purposes of this chapter, “area” means an “entire store,” a “department,” “grouping of shelves or displays,” or other “section” of a store as defined by the sealer from which samples are selected for verification. “Nonpublic” areas of a store, such as the area in a pharmacy in which controlled drugs are kept or product storage rooms, shall not be included.

(Added by Stats. 2005, Ch. 529, Sec. 6. Effective January 1, 2006.)



13355

For the purposes of this chapter, “initial standard inspection” means an inspection made at the customary time interval used by an enforcement agency.

(Added by Stats. 2005, Ch. 529, Sec. 6. Effective January 1, 2006.)



13356

All other inspections of the point-of-sale system are considered “special inspections,” including, but not limited to, inspections pertaining to investigations, consumer complaints, complaints from competing businesses or a reinspection of a retail establishment at which one or more price accuracy violations have occurred within the previous six months.

(Amended by Stats. 2008, Ch. 434, Sec. 2. Effective January 1, 2009.)









CHAPTER 14 - Petroleum and Hydrogen Fuels

ARTICLE 1 - General Provisions

13400

“Advertising medium,” as used in this chapter, includes banner, sign, placard, poster, streamer, and card.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13401

(a) “Sell” or any of its variants means attempt to sell, offer for sale or assist in the sale of, permit to be sold or offered for sale or delivery, offer for delivery, trade, barter, or expose for sale.

(b) “Manufacturer” means manufacturer, refiner, producer, or importer.

(c) “Petroleum products” means gasoline, diesel fuel, liquefied petroleum gas only when used as a motor fuel, kerosene, thinner, solvent, liquefied natural gas, pressure appliance fuel, or white gasoline, or any motor fuel, or any oil represented as engine lubricant, engine oil, lubricating or motor oil, or any oil used to lubricate transmissions, gears, or axles.

(d) “Barrel,” when applied to petroleum products, consists of 42 gallons.

(e) “Oil” means motor oil, engine lubricant, engine oil, lubricating oil, or oils used to lubricate transmissions, gears, or axles.

(f) “Motor oil” means engine oil, engine lubricant, or lubricating oil.

(g) “Gasoline” means a volatile mixture of liquid hydrocarbons, generally containing small amounts of additives, suitable for use as a fuel in spark-ignition internal combustion engines.

(h) “Engine fuel” means any liquid or gaseous matter used for the generation of power in an internal combustion engine or fuel cell. “Motor fuel” means “engine fuel” when that term is used in this chapter.

(i) “Motor vehicle fuel” means any product intended for consumption in an internal combustion engine or fuel cell to produce the power to self-propel a vehicle designed for transporting persons or property on a public street or highway.

(j) “Diesel fuel” means any petroleum product offered for sale which meets the standards prescribed for diesel fuel by this chapter.

(k) “Kerosene” means any petroleum product offered for sale which meets the standards prescribed for kerosene by this chapter.

(l) “Fuel oil” means any petroleum product offered for sale which meets the standards prescribed for fuel oil by this chapter.

(m) “Automotive spark-ignition engine fuel” means any product used for the generation of power in a spark-ignition internal combustion engine.

(n) “Compression-ignition engine fuel” means any product used for the generation of power in a compression-ignition internal combustion engine.

(o) “Gasoline-oxygenate blend” means a fuel consisting primarily of gasoline along with a substantial amount of one or more oxygenates. For purposes of this section, “substantial amount” means more than 0.35 mass percent oxygen or, if methanol is the only oxygenate, more than 0.15 mass percent oxygen.

(p) “Oxygenate” means an oxygen-containing, ashless, organic compound such as an alcohol or ether, which can be used as a fuel or fuel supplement.

(q) “Developmental engine fuel” means any experimental automotive spark-ignition engine fuel or compression-ignition fuel which does not meet current standards established by this chapter but has characteristics which may lead to an improved fuel standard or the development of an alternative fuel standard.

(r) “Hydrogen” means a fuel composed of the chemical hydrogen intended for consumption in an internal combustion engine or fuel cell.

(Amended by Stats. 2005, Ch. 91, Sec. 2. Effective January 1, 2006.)



13402

“Standard test,” as used in this chapter, means test conducted in accordance with the latest published standard adopted by the American Society for Testing and Materials.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13403

“Octane number” or “antiknock index number,” when used in this chapter, means that number assigned to a spark ignition engine fuel that designates the antiknock quality. The “octane number” or “antiknock index number” shall be determined according to the ASTM International method or methods designated in the latest ASTM International Standard Specification D-4814.

(Amended by Stats. 2012, Ch. 661, Sec. 51. Effective January 1, 2013.)



13404

(a) The sale of compressed natural gas by persons who sell compressed natural gas at retail to the public for use only as a motor vehicle fuel, and who are exempted from public utility status by subdivision (f) of Section 216 of the Public Utilities Code, is a sale of a motor fuel for the purposes of this chapter.

(b) Compressed natural gas sold at retail to the public for use as a motor vehicle fuel shall be sold in a gasoline gallon equivalent that shall be equal to 126.67 cubic feet, or 5.66 pounds, of compressed natural gas, measured at the standard pressure and temperature, described in Section 8615 of the Revenue and Taxation Code.

(c) Liquefied natural gas sold at retail to the public for use as a motor vehicle fuel shall be sold in a diesel gallon equivalent that shall be equal to 6.06 pounds of liquefied natural gas.

(Amended by Stats. 2014, Ch. 805, Sec. 1. Effective January 1, 2015.)



13405

(a) The Department of Food and Agriculture may grant a variance from the specifications of this chapter for developmental engine fuels if all of the following conditions apply:

(1) Variances may only be granted to provide for the development of information under controlled test conditions to assist in the creation of chemical and performance standards for engine fuels.

(2) Developmental engine fuel shall only be distributed or sold to fleet-type centrally fueled vehicle and equipment users.

(3) The applicant shall warn all parties in writing of any potential risk associated with the use of the developmental engine fuel.

(4) The applicant shall report information when and as the department may prescribe in order for the department to monitor the progress of the developmental engine fuel technology evaluation.

(b) The applicant for a variance shall comply with all other requirements, terms, and conditions that are contained in regulations adopted by the department to further the purposes and administration of this section.

(c) (1) In granting a variance, the department expresses no opinion as to whether an applicant’s developmental engine fuel will perform as represented by the applicant nor any opinion to the extent, if at all, that the developmental engine fuel may be safely and effectively used as a substitute for other spark-ignition or compression-ignition engine fuels without incident.

(2) Damages caused by the sale, delivery, storage, handling, and usage of the developmental engine fuel shall be addressed in accordance with contractual provisions negotiated and agreed upon by the applicant and the user.

(d) The department may withdraw a variance if the applicant does not adhere to the conditions required to obtain the variance or if the department recognizes a high probability of equipment harm with the continued use of the developmental engine fuel or to protect public safety.

(Amended by Stats. 2002, Ch. 664, Sec. 26. Effective January 1, 2003.)






ARTICLE 2 - Sale of Petroleum Products

13410

(a) No person who is engaged in the business of extracting oil or gas from lands within the state, or of refining gasoline for sale within the state, may refuse to sell to any city or county sufficient quantities of his or her petroleum products for the essential services provided by such city or county.

(b) The board of supervisors of a county or its designated county agency, upon application for the purchase of petroleum products to perform essential services by a city within that county, by any agency of such city or county which performs an essential service, or by any transit district created pursuant to law, may arrange for such purchase and shall apportion the purchase among all persons specified in subdivision (a) who engage in the sale of petroleum products within that county. The board of supervisors or its designated county agency shall, to the extent possible, apportion the total purchase of the petroleum product on the basis of such persons’ sales of such petroleum product in the county during the most recent 90-day period for which information is available.

(c) For the purposes of this section, “essential services” means police, fire, health, and transportation services provided by public agencies.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13411

(a) Except as specified in subdivision (b), it is unlawful for any person to sell or offer to sell petroleum products for use in any vehicle, as the term vehicle is defined by the Vehicle Code, on the condition that the purchaser also must purchase or pay for any other products, merchandise, or services.

(b) Notwithstanding subdivision (a), a person who operates a full service car wash facility may sell or offer to sell petroleum products for use in a vehicle on the condition that the purchaser also must purchase car wash services, provided that all of the following conditions are met:

(1) The full service car wash facility, during the base period, as a normal business practice sold gasoline or other motor fuels only to customers who purchased car wash services.

(2) The retail price for car wash services charged by the facility during any given month does not exceed the retail price for car wash services charged by the facility during the last month of the base period except by an amount equivalent to that which is produced by multiplying the retail price charged for car wash services during the last month of the base period by the percentage by which the figure representing the California Consumer Price Index as compiled and reported by the California Department of Industrial Relations has increased in the period beginning with the last month of the base period and ending with the given month.

(3) The full service car wash facility sells or offers to sell in conjunction with the car wash services not less than ten gallons of gasoline with each purchase of such car wash services.

(4) The full service car wash facility when conditioning the sale of gasoline upon the purchase of car wash services posts in a conspicuous manner as close to the entrance to the facility as is permitted by local ordinance a sign in letters not less than six inches in height which effectively states that the purchaser must purchase car wash services in order to purchase gasoline.

(c) For the purposes of this section, the following terms shall have the following meanings:

(1) “Base period” refers to either the year of 1977, 1978, or 1979, whichever year is selected by the current operator of a full service car wash facility subject to this section. Once the operator of a full service car wash facility has selected one of these years as a base period the operator or any subsequent purchaser of the facility may utilize no other year as a base period for the purposes of this section. If the full service car wash facility was not in operation during 1977, 1978, or 1979, the base period shall be the first full calendar year in which the facility is in operation.

(2) “Full service car wash facility” means a facility which, during the base period, sold or offered to sell full service car wash services and the service of waxing the exterior of a vehicle by hand and at the same time and location sold or offered to sell gasoline.

(3) “Full service car wash services” means the cleaning of the exterior of a vehicle, by means of mechanical devices or mechanical devices and individuals, the drying of the exterior of a vehicle, and the cleaning, including vacuuming, of the interior of a vehicle.

(4) “Practice” means a repeated or customary action as verified by business records or other admissible evidence.

(d) In any civil action brought pursuant to Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of this code for a violation of this section by a person who operates a full service car wash facility or his or her employees or agents, the person who operates the full service car wash facility shall have the burden of proof with respect to establishing compliance with the provisions of this section.

(e) Any person who elects to operate a full service car wash facility pursuant to subdivision (b) shall maintain records to substantiate that the person has complied with the provisions of paragraphs (1), (2), and (3) of subdivision (b) and shall permit the district attorney of the county in which the full service car wash facility is located and any authorized representative of a governmental agency which is authorized under state law to enforce the provisions of this section to inspect such records during normal business hours.

(f) Notwithstanding the provisions of Section 13590, the district attorney of each county shall enforce the provisions of this section.

(g) The provisions of subdivisions (b) to (e), inclusive, shall apply only during periods when the maximum retail price which may be charged for gasoline sold by any person in this state is established by the federal or state government, or any department, agency, board, or other entity thereof.

(Amended (as added by Stats. 1980, Ch. 636) by Stats. 1980, Ch. 1344, Sec. 1. Effective September 30, 1980. Operative January 1, 1981, by Sec. 3 of Ch. 1344.)



13413

It is unlawful for any person or other legal entity to make any deceptive, false, or misleading statement by any means whatever regarding quality, quantity, performance, price, discount, or saving used in the sale or selling of any commodity regulated pursuant to this chapter.

The following misleading, unfair, or deceptive acts or practices committed or permitted by any person offering for sale any product which is regulated by this chapter are also a violation of this section:

(a) Misrepresenting the brand, grade, quality, or price of a petroleum product.

(b) Using false or deceptive representations or designations in connection with the sale of petroleum products.

(c) Advertising petroleum products or services and not selling them as advertised.

(d) Advertising petroleum products of a designated brand, grade, trademark, or tradename not actually sold or available for sale.

(e) Making false, deceptive, or misleading statements concerning conditions of sale or price reductions.

(f) Representing that the consumer will receive a rebate, discount, or other economic benefit and then failing to give that rebate, discount, or other economic benefit.

(g) Except as otherwise permitted, selling a grade of motor fuel at more than one price and advertising only the lower price without advertising each of the higher prices in equal size numerals on the same advertising medium.

(h) Placing letters, words, figures, or numerals on any advertising medium offering for sale any goods or merchandise, other than motor fuel, if the advertising medium may be construed by any reasonable person as advertising a price of motor fuel.

(i) Forging or falsifying any records or documents required by this chapter or knowingly keeping, using, or displaying the false or forged records or documents.

(Amended by Stats. 1986, Ch. 201, Sec. 2.)






ARTICLE 3 - Hours of Business

13420

Every person, firm, partnership, association, trustee, or corporation which owns, leases, or rents and operates a gasoline service station or other facility which offers gasoline or other motor vehicle fuel for sale to the public from such a facility abutting or adjacent to a street or highway shall accurately update all signs, banners, or other advertising media which indicate hours of such sale. Advertising media indicating hours of sale shall be updated on a monthly basis.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13421

Every person, firm, partnership, association, trustee, or corporation which owns, leases, or rents and operates a gasoline service station or other facility which offers gasoline or other motor vehicle fuel for sale to the public from such a facility abutting or adjacent to a street or highway shall turn off all outdoor lighted advertising media at their place of business when they are not open for business. This section shall only apply to the service station and not the retail business in a situation where gasoline service station or other facility is a part of and adjacent to a retail business provided the retail sale of gasoline or other motor vehicle fuel is not the primary purpose of that business.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13422

A violation of this article is an infraction punishable by a fine not to exceed one hundred dollars ($100).

(Amended by Stats. 1983, Ch. 1092, Sec. 46. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 4 - Motor Oil Fee

13430

As used in this article, “motor oil dealer” means any person, firm, or corporation engaged in the business of producing, packaging, or otherwise preparing motor oil for market, or selling or distributing motor oil.

Notwithstanding any other provision of this division, and for the purpose of this article, “motor oil” means any product used to lubricate the moving parts of an internal combustion engine.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13431

The following persons shall pay to the secretary a maximum fee of five cents ($0.05) for each gallon of motor oil sold or purchased on or after January 1, 2010, as hereinafter provided:

(a) The first person who produced the motor oil shall pay the fee when the motor oil is sold to any retail establishment or motor oil dealer including any sold to the federal government, or its agencies.

(b) A retailer shall pay the fee for motor oil received when he or she transports or causes to be transported motor oil into this state from out of state.

(c) On any other sale of motor oil the dealer shall pay the fee except that this subdivision shall not apply to any person selling motor oil at retail.

(d) The assessment provided for in this section shall only be paid once on any particular motor oil.

The secretary may apply a fee of three cents ($0.03) for each gallon of motor oil sold or purchased, as provided in subdivisions (a) to (d), inclusive, prior to the adoption of regulations.

The provisions of this section shall not apply to motor oil exported for sale outside this state.

(Amended by Stats. 2009, Ch. 573, Sec. 1. Effective January 1, 2010.)



13432

The fees provided in Section 13431 are maximum fees and may be established at a lower rate by the director at any time the funds derived from such assessment are more than reasonably necessary to cover the cost of administration and enforcement of this chapter, including the maintenance of a reasonable reserve fund for such purposes.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13433

The director may, by regulation, prescribe the frequency of payments of such assessments, the procedures for such payment, the procedures for refunds of payment, and penalties for late payment.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13434

The moneys which are received by the director pursuant to this chapter shall be deposited in the Department of Food and Agriculture Fund and shall be used only for the administration and enforcement of this chapter and Chapter 15 (commencing with Section 13700).

(Amended by Stats. 1985, Ch. 345, Sec. 1.)






ARTICLE 5 - Standards for Gasoline

13440

(a) The department shall establish specifications for automotive spark-ignition engine fuels. The department shall adopt by reference the latest standards established by a recognized consensus organization or standards writing organization such as the ASTM International or the SAE International, for automotive spark-ignition engine fuel, except that no specification shall be less stringent than required by any California state law.

(b) Any gasoline-oxygenate blend containing methanol shall also contain an alcohol cosolvent (butanol or higher molecular weight alcohol) in an amount equal to or greater than the volume percentage of methanol except those blends previously granted a waiver by the Environmental Protection Agency.

(c) Any gasoline-oxygenate blend containing ethanol that complies with Section 2258 of Title 13 of the California Code of Regulations, as it reads on the effective date of the act amending this section during the 1993–94 Regular Session, or as amended, may exceed the Reid vapor pressure limits of ASTM D 4814 for the area and season in which the blend is sold at retail by not more than 6.9 kilopascals (1.0 pounds per square inch), except the total Reid vapor pressure shall not exceed 103 kilopascals (15 pounds per square inch).

(d) The antiknock index as defined in Section 13403 for gasoline and gasoline-oxygenate blends shall not be less than 87.

(e) Gasoline and gasoline-oxygenate blends shall meet the latest specifications set forth in ASTM D 4814, except that no specification shall be less stringent than required by any California state law.

(f) Notwithstanding any other provision of this section, gasoline sold for use in Inyo or Mono County, or the portion of Kern County lying east of the Los Angeles County Aqueduct, shall comply with the latest specification set forth in ASTM D 4814 relating to volatility class standards for the season during which the gasoline is sold for either the interior region or the southeast region of California, except that no specification shall be less stringent than is required by any California state law.

(Amended by Stats. 2012, Ch. 661, Sec. 52. Effective January 1, 2013.)



13440.5

For purposes of determining the percentage of a motor fuel (including gasohol) which consists of alcohol, the volume of alcohol includes the volume of any denaturant (including gasoline) which is added to the extent that these denaturants do not exceed 5 percent of the volume of the alcohol (including denaturants).

(Added by Stats. 1983, Ch. 1012, Sec. 2.)



13441

It is unlawful for any person to sell any product as, or purporting to be, gasoline or automotive spark-ignition engine fuel, unless the product conforms to the specifications of this article.

(Amended by Stats. 1985, Ch. 167, Sec. 2.5.)



13442

It is unlawful for any person to sell, offer for sale, or cause or permit to be sold or offered for sale, or deliver or offer for delivery, any petroleum product as a fuel for internal combustion engines at any place where petroleum products are kept or stored for sale, which does not conform to the requirements of this article, unless and until there shall be firmly attached to or painted upon each container, receptacle, pump, and inlet end of the fill pipe of each underground storage tank, from which or into which such petroleum product is drawn or poured for sale or delivery, a sign or label, plainly visible, comprising the brand, trademark, or trade name of such fuel, or the words “no brand,” which words shall be in letters of gothic type with a stroke of not less than one-eighth inch in width and not less than one inch in height, and also the words “not gasoline” in red letters of gothic type with a stroke of not less than one-half inch in width and not less than three inches in height, on a white background and not less than twice the size of any other letters or words appearing on or near the label or sign.

The provisions of this article, as to the words “not gasoline,” shall not apply to signs or labels used in connection with the sale or delivery of kerosene, jet or turbine fuel, diesel fuel, liquefied petroleum gas, or motor fuel comprised of a mixture of gasoline and lubricating oil properly labeled in accordance with the provisions of Article 9 (commencing with Section 13480).

(Amended by Stats. 1989, Ch. 1047, Sec. 3.)



13443

The sign or label required by this article to be attached to the inlet end of the fill-pipe of an underground storage tank shall consist of a tag or plate firmly attached or affixed and plainly visible while the tank is being filled. The letters on such sign or label may be of any convenient size.

(Added by Stats. 1980, Ch. 636, Sec. 5.)






ARTICLE 5.5 - Standards for Hydrogen

13446

On or before January 1, 2008, the department, with the concurrence of the State Air Resources Board, shall establish specifications for hydrogen fuels for use in internal combustion engines and fuel cells in motor vehicles until a standards development organization accredited by the American National Standards Institute (ANSI) formally adopts standards for hydrogen fuels for use in internal combustion engines and fuel cells in motor vehicles. The department shall then adopt by reference the latest standards established by the ANSI-accredited standards development organization for hydrogen fuel for use in internal combustion engines and fuel cells in motor vehicles, except that no specification or standard shall be less stringent than is required by state law.

(Added by Stats. 2005, Ch. 91, Sec. 3. Effective January 1, 2006.)






ARTICLE 6 - Standards for Diesel Fuel, Kerosene, and Fuel Oils

13450

The department shall establish specifications for compression-ignition engine fuel, kerosene, and fuel oil. The department shall adopt by reference the latest standards established by a recognized consensus organization or standards writing organization such as the ASTM International or the SAE International, for compression-ignition engine fuels, kerosene, and fuel oil, except that no specification shall be less stringent than required by any California state law.

(a) Diesel fuel shall meet the specifications set forth in ASTM D-975, except that sulfur specifications shall not exceed the maximum specified by any California state law.

(b) Kerosene shall meet the specifications set forth in ASTM D-3699.

(c) Fuel oil shall meet the specifications set forth in ASTM D-396, except that sulfur specifications shall not exceed the maximum specified by any California state law.

(Amended by Stats. 2012, Ch. 661, Sec. 53. Effective January 1, 2013.)



13451

It is unlawful for any person to sell or deliver to any premises for the purpose of sale, any product as or purported to be “compression-ignition engine fuel,” “diesel fuel,” “kerosene,” or “fuel oil,” unless the product conforms to the specifications of this article.

(Amended by Stats. 1994, Ch. 521, Sec. 3. Effective January 1, 1995.)






ARTICLE 7 - Standards for Lubricating Oils and Oils Used to Lubricate Transmissions, Gears, or Axles

13460

Engine oil shall not be sold or distributed for use in an internal combustion engine unless the product conforms to the following specifications:

(a) It shall meet the engine oil requirements established by the latest revision of the SAE International Standard SAE J183 for engine oil performance and engine service classification.

(b) The flashpoints for the various SAE International classifications shall not be less than the following when tested in accordance with the latest ASTM International standard method of test for flash and fire points by means of the Cleveland open cup (ASTM D-92):

Kinematic

Viscosity (centistoke)

Minimum

Viscosity

by ASTM D445

Flash Degrees

Classification

at 100° C

Fahrenheit

SAE 5W

305

SAE 10W

335

SAE 20W

345

SAE 20

345

SAE 30

355

SAE 40

375

SAE 50

400

SAE 60

435

Grade 70

26.1 to less than 31.7

470

(c) It shall be free from water and suspended matter when tested by means of centrifuge, in accordance with the standard test ASTM D-2273.

(d) Any engine oil that is represented to meet SAE International engine oil performance and engine service classification SA must have a neutralization number as measured by ASTM International method D-974 of 0.20 maximum.

(e) Any engine oil represented as “energy conserving” shall meet the requirements established by the latest revision of the SAE International Recommended Practice SAE J-1423.

(Amended by Stats. 2012, Ch. 661, Sec. 54. Effective January 1, 2013.)



13461

Lubricating oil shall not be sold or distributed for use in lubricating manual transmissions, gears, or axles unless the product conforms to the following specifications:

(a) It meets the service requirements contained in the latest revision of the SAE Information Report on axle and manual transmission lubricants SAE J308.

(b) The viscosity grade classification number shall be the same as the latest published SAE International Standard SAE J306 when tested in accordance with the latest method published by the ASTM International.

(c) It shall be free from water and suspended matter when tested by means of centrifuge, in accordance with the standard test ASTM D-2273.

(Amended by Stats. 2012, Ch. 661, Sec. 55. Effective January 1, 2013.)



13462

Any manufacturer or packager of any product subject to this article and sold in this state shall provide, upon request to duly authorized representatives of the department, documentation of any claim made upon their products’ label.

(Repealed and added by Stats. 1989, Ch. 1047, Sec. 9.)






ARTICLE 8 - Price Indications on Petroleum Dispensing Apparatus

13470

(a) A person shall not sell at retail to the general public, any motor fuel from any place of business in this state unless there is displayed on the dispensing apparatus in a conspicuous place at least one sign or price indicator showing the actual total price per gallon or liter of all motor fuel sold therefrom. The actual total price per gallon, or liter, shall include fuel taxes and all sales taxes.

(b) (1) A person shall not sell at retail to the general public, any compressed natural gas for use as a motor fuel from any place of business in this state unless there is displayed and labeled on the dispensing apparatus in a conspicuous place “Gasoline gallon equivalent.”

(2) A person shall not sell at retail to the general public, any liquefied natural gas for use as a motor fuel from any place of business in this state unless there is displayed and labeled on the dispensing apparatus in a conspicuous place “Diesel gallon equivalent.”

(c) When a discount for cash is offered from a dispenser computing only at the credit price, at least one sign or label shall be conspicuously displayed on the dispenser indicating that the dispenser is computing at the credit price and indicating the amount of the discount per gallon or liter in letters and numerals not less than one-half inch high.

(d) If motor fuel is sold by the liter, the word “liter” shall be conspicuously displayed on the side of the dispensing apparatus from which service can be made.

(Amended by Stats. 2014, Ch. 805, Sec. 2. Effective January 1, 2015.)



13470.1

(a) No person shall sell at retail to the general public any motor vehicle fuel from any place of business in this state unless such person shall post and maintain in legible form the maximum lawful selling price of each type and grade of gasoline. The maximum lawful selling price shall be posted on each pump used to dispense gasoline at retail outlets in numbers not less than 1/2 inch high facing each direction from which the pumps are generally viewed by customers. The posting of the actual selling price is not considered to be the posting of the maximum lawful selling price as required by this paragraph. Whenever an adjustment is made to the maximum lawful selling price, each retail seller must post the new adjusted maximum lawful selling price, and remove the prior posted price.

(b) For the purposes of this section, “maximum lawful selling price” means the maximum lawful selling price as defined under the Emergency Petroleum Allocation Act, 15 USC 751 et seq., and any regulations promulgated pursuant thereto.

(c) Enforcement by the Division of Measurement Standards and each county sealer of weights and measures may consist of referring complaints and information regarding possible violations to the appropriate federal agency.

(Added by Stats. 1980, Ch. 984, Sec. 1.)



13470.5

Any person selling, offering for sale, or advertising for sale, at retail to the general public, any gasoline or other motor fuel from any place of business in this state by use of or through or from any dispensing apparatus and displaying any sign showing the actual total price per liter, shall, in addition, display in a conspicuous fashion in full view of the retail purchaser and in accordance with provisions of this chapter, a gallon-to-liter conversion table showing quantity and price equivalents.

(Amended by Stats. 1985, Ch. 167, Sec. 7.)



13471

Each sign required by this article shall be placed in a conspicuous place on the dispensing apparatus and if service of gasoline or other motor fuel may be made from more than one side of such dispensing apparatus the sign shall be so placed as to be visible from at least two sides of the dispensing apparatus.

(Amended by Stats. 1985, Ch. 167, Sec. 8.)



13472

When a sign is used in addition to a price indicator as defined in Section 13470, and if the same grade of motor fuel is sold at a different price from any other dispenser on the same premises, it shall be unlawful to display such sign on a dispenser unless a sign with price numerals of equal size is displayed upon each dispenser from which the same grade of motor fuel is dispensed at higher prices.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13473

Unless otherwise provided, all letters, figures, or numerals on each sign required by this article, however affixed, marked, imprinted, placed, or embossed, shall be at least three-fourths of an inch in height and all lines or marks used in the making or forming of all the letters, figures, or numerals which are a part of the sign shall be at least one-eighth of an inch in width.

(Amended by Stats. 1985, Ch. 345, Sec. 3.)



13474

All letters, figures, or numerals which are part of any sign or price indicator required by this article shall be plainly legible. The color or tint shall contrast with the background and other parts of the sign.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13475

For the purpose of this article, a fraction is considered one numeral.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13477

The provisions of this article do not apply to the sale of motor fuel for aircraft through or from any portable dispensing device.

(Added by Stats. 1980, Ch. 636, Sec. 5.)






ARTICLE 9 - Labeling

13480

(a) It is unlawful for any person to sell any petroleum product referred to in this chapter at any place where petroleum products are kept or stored for sale, unless there is affixed to each container, receptacle, pump, dispenser, and inlet end of the fill pipe of each underground storage tank, from which or into which that product is drawn or poured out for sale or delivery, a sign or label plainly visible consisting of the name of the product, the brand, trademark, or trade name of the product, and, in the case of engine fuel and kerosene, the grade or brand name designation.

(b) When the product is oil, as defined by Section 13401, each sign or label shall also have in letters or numerals, plainly visible, the viscosity grade classification as determined in accordance with the SAE International latest standard for engine oil viscosity classification SAE J300 or manual transmission and axle lubricants viscosity classification SAE J306, as applicable, and shall be preceded by the letters “SAE.”

(c) When the product is automotive spark-ignition engine fuel, except M-85 and M-100 methanol fuel, there shall be conspicuously displayed on the dispensing device at least one sign or label showing the minimum octane number or antiknock index, as defined in Section 13403, of the product sold therefrom.

(d) When the product is a motor fuel consisting of a mixture or premixture of gasoline and oil or gasoline-oxygenate blend and motor oil, there shall be conspicuously displayed on the dispensing device at least one sign or label stating the ratio of gasoline to motor oil or gasoline-oxygenate blend to motor oil.

(e) All signs or labels required by this section for retail motor fuel dispensers and containers of more than one gallon capacity shall be in letters and numerals not less than one-half inch (12.70 mm) in height. On containers of one gallon or less, the signs or labels shall be in letters and numerals not less than one-fourth inch (6.35 mm) in height and one-sixteenth inch (1.59 mm) in width.

(f) The provisions of this section pertaining to octane numbers or antiknock index and motor oil SAE International viscosity number grade shall not apply to products sold for aviation purposes.

(g) This section shall apply, with respect to thinners or solvents, only to the sale, delivery, or offer for sale of the products through service stations, garages, and other retail outlets.

(Amended by Stats. 2012, Ch. 661, Sec. 56. Effective January 1, 2013.)



13481

If any petroleum product is offered for sale, but not under any brand, trademark, or tradename, the words “no brand” shall be used as the brand, trademark, or tradename designation. The words “No Brand” shall be in letters of gothic type with a stroke of not less than one-half inch in width, not less than three inches in height, and shall consist of red letters on a white background.

(Repealed and added by Stats. 1988, Ch. 590, Sec. 2.)



13482

It is unlawful for any person to sell or distribute engine oil or axle and manual transmission lubricant unless the SAE/API service classification is conspicuously marked on each container. Each container of engine oil with a volume of one gallon or less shall bear a plainly visible statement indicating generally the automobile model years or condition of service for which the engine oil is suitable for gasoline engines as described in SAE J183.

(Added by Stats. 1989, Ch. 1047, Sec. 11.)



13483

The provisions of this article as to size of letters shall not apply to signs or labels at the inlet end of any underground storage tank, which letters may be of any convenient size but such letters shall be plainly visible while such underground storage tank is being filled.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13484

Whenever any pump, receptacle, or other container is maintained or used to serve more than one driveway, the signs or labels required by this chapter shall be placed upon both sides of such pump, receptacle, or other container so that one set of signs or labels shall be clearly visible from each such driveway.

Wherever any pump, receptacle, or other container is maintained or used to serve only one driveway, the signs or labels required by this chapter shall be upon the side of such pump, receptacle, or other container adjacent to such driveway.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13485

Small hand measures used for delivery of petroleum products, and filled in the presence of the customer, need not be labeled in accordance with this chapter if the receptacle, container, or pump from which petroleum products are drawn or poured into such hand measures is properly labeled as required by this chapter.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13486

(a) It is unlawful, at any place of business where petroleum products are sold, for any person to do either of the following:

(1) Deliver into a storage tank or container any petroleum product other than the product identified on the label attached to the storage tank or container.

(2) Sell by means of, or through, a pump or other device, any petroleum product other than the product identified on the required label, tag, or sign attached to the pump or other device.

(b) This section does not prohibit the delivery of motor fuel into a storage tank labeled with the authorized rebrand as provided in Article 14 (commencing with Section 13560).

(Repealed and added by Stats. 1988, Ch. 590, Sec. 5.)



13489

The use of pumps or other devices which are capable of withdrawing gasoline from each of two tanks containing different qualities of the same petroleum product and dispensing them as a single combined product shall be authorized when the department determines that all of the following conditions exist:

(a) The device mechanism accurately measures the quantities of the gasoline being simultaneously withdrawn from each of the two tanks and the quantity dispensed.

(b) The device mechanism accurately and visibly records and displays the resulting combined quality, the total quantity, the price per gallon or liter for the particular quality combination being dispensed, and the total price of the quantity of gasoline dispensed at the particular sale.

(c) The device has a locking selector mechanism which prevents the changing of the proportion of the two qualities being combined during the dispensing of the desired quantity.

The provisions of this section shall not supersede any other provisions in this chapter, except that they shall supersede the provisions of Sections 13442, 13443, 13480, 13483, 13486, 13487, and 13488 to the extent necessary to authorize the operation of a blending type of pump connected to two tanks containing two different products, or two different grades of the same product, which, when blended together in different proportions, will produce gasolines of different octane rating, each blend of which shall meet the specifications for gasoline as required by this chapter.

(Amended by Stats. 1989, Ch. 1047, Sec. 12.)



13490

The use of pumps or other devices which are capable of withdrawing gasoline from one tank and motor oil, or a premixture of gasoline and motor oil in a known ratio, from another tank, and dispensing them as a single combined product, or of withdrawing gasoline alone from the tank containing gasoline and of withdrawing a premixture of gasoline and motor oil alone from the tank containing a premixture of gasoline and motor oil shall be authorized when the department determines that all the following conditions exist:

(a) The device mechanism accurately measures the quantities being simultaneously withdrawn for dispensing as a combined product from each of the two tanks when the combined product is dispensed, the quantity being dispensed from the gasoline tank when gasoline alone is dispensed, or the quantity being dispensed from the tank containing a premixture of gasoline and motor oil when the premixture alone is dispensed.

(b) The device mechanism accurately and visibly records and displays: (1) the ratio of gasoline to motor oil or premixture, the quantity of each ingredient being dispensed, the price per gallon or liter for the gasoline being dispensed, and the price per quart or liter for any motor oil or premixture being dispensed or (2) the ratio of gasoline to motor oil or premixture and the price per gallon or liter for the product being dispensed.

(c) The device mechanism prevents the changing of the ratio of gasoline to motor oil or premixture during dispensing.

The provisions of this section shall supersede Sections 13442, 13443, 13480, 13483, 13486, 13487, and 13488 to the extent necessary to authorize the operation of the above-described blending type of pump connected to two tanks, one containing motor oil, or a premixture of motor oil and gasoline in a known ratio, and the other gasoline, provided that the motor oil shall in its separate state meet the specifications for motor oil as required by Section 13460 and that the gasoline shall in its separate state meet the specifications for gasoline as required by Section 13440.

(Amended by Stats. 1989, Ch. 1047, Sec. 13.)






ARTICLE 10 - Tank Vehicles

13500

(a) It is unlawful for any person to transport in any tank vehicle, for the purpose of sale or for delivery to any place where petroleum products are stored for sale, any petroleum product referred to in this chapter unless there is firmly affixed at each outlet or valve of the tank vehicle, a metal tag, plate, or label. The tag, plate, or label shall display, in letters not less than one-half inch in height, the name and grade of the product in the tank compartment of the tank vehicle. In the case of motor oil, the Society of Automotive Engineers (SAE) viscosity number shall also be displayed on the tag, plate, or label.

(b) If the product is gasoline intended to be sold as unleaded gasoline, the grade designation shall contain a designation of unleaded.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 4.)



13501

It is unlawful for any person, when delivering for the purpose of sale, or delivering to any place where petroleum products are kept for sale, to commingle any product with another product or to commingle grades of a product, if as a result of the commingling the product delivered does not meet the specifications adopted or established by the department.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 4.)



13502

It is unlawful for any person to deliver into a storage tank or container at any place where petroleum products are stored for sale, any product other than the product identified on the label attached to the storage tank or container.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 4.)



13503

It is unlawful to deliver aviation gasolines to the fuel tank of any aircraft through the same meter used for deliveries of gasolines not specifically refined or manufactured for aviation use.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 4.)






ARTICLE 11 - Basis of Settlement

13520

It is unlawful for any distributor or for any broker to sell any product to a retailer or to any person, when the quantity distributed in any single delivery to a single location is 5,000 or more gallons, as, or purporting to be, gasoline or diesel fuel, unless the distributor or broker, as the case may be, offers to invoice the purchaser for such gasoline or diesel fuel on the basis of temperature-corrected gallonage to 60 degrees Fahrenheit for all such deliveries to the purchaser over a period of 12 consecutive months and settles his accounts with the purchaser on the same basis.

(Added by Stats. 1980, Ch. 636, Sec. 5.)






ARTICLE 12 - Price Sign Advertising

13530

(a) Nothing in this article applies to price indicators and signs referred to in Article 8 (commencing with Section 13470). However, any numerals designating the price per gallon or liter for a particular brand and grade of motor fuel permitted or required under Article 8 (commencing with Section 13470) shall, unless otherwise stated, be identical in numerical value with the price per gallon or liter for the same brand and grade of motor fuel permitted or required under this article.

(b) Nothing in this chapter requires that the cash or merchandise value of trading stamps be stated on any advertising media which either advertises the stamps or advertises the price of motor fuel.

(c) Unless otherwise prohibited, any person selling motor fuel by the liter shall be authorized to advertise its price by displaying on the advertising medium either the price per liter or the price per gallon.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 6.)



13531

(a) Every person offering for sale or selling any motor vehicle fuel to the public from any place of business shall display on the premises an advertising medium which complies with the requirements of this article and which advertises the prices of the three major grades of motor vehicle fuel offered for sale. The advertising medium shall be clearly visible from the street or highway adjacent to the premises. When the place of business is situated at an intersection, the advertising medium shall be clearly visible from each street of the intersection. For the purposes of this subdivision, motor vehicle fuel does not include propane.

(b) The governing body of any city, county, or city and county may, by ordinance, exempt specified geographic areas from the provisions of this section if, pursuant to Article 5 (commencing with Section 65300) of Chapter 3 of Title 7 of the Government Code, the areas are designated on the local general plan as scenic corridors or historic preservation areas.

(c) (1) Except as provided in paragraph (2), any person who violates the provisions of subdivision (a) is guilty of an infraction and, upon conviction, is punishable by a fine not to exceed five hundred dollars ($500).

(2) Any person who violates the provisions of subdivision (a) and who has been previously convicted two or more times of a violation of subdivision (a) is guilty of a misdemeanor and, upon conviction, is punishable by imprisonment in the county jail not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both.

(d) Notwithstanding Section 13590, the district attorney of each county, or pursuant to Section 41803.5 of the Government Code, the city attorney of any general law city or chartered city within each county, or the county sealer, shall, upon complaint or upon his or her own motion, enforce the provisions of this section and, in addition, may bring an action for injunctive relief in accordance with Section 13611.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 6.)



13532

(a) It is unlawful for any person to display any advertising medium which indicates the price of motor fuel unless the advertising medium displays all of the following:

(1) The price per gallon or liter, including all taxes, in numerals, and fractions when applicable, not less than six inches in height and of uniform size and color. For the purpose of this article, fractions are considered one numeral.

(2) The trademark or brand of the motor fuel in letters, figures, or numerals not less than one-third the size of the numerals designating the price.

(3) The word “gasoline” or the name of other motor fuel in letters not less than one-third the size of the numerals designating the price, but these words need not be more than four inches in height.

(4) The grade designation of the motor fuel in letters or numerals not less than one-sixth the size of the numerals designating the price, but this designation need not be more than four inches in height.

(5) If motor fuel prices are advertised by the liter, the word “liter” shall be displayed on the advertising medium in letters not less than one-third the size of the numerals designating the price.

(b)(1) It is unlawful for any person to display an advertising medium which advertises a discount or price reduction for motor fuel, unless the advertising medium contains all the following:

(A) The price per gallon or liter from which the discount or price reduction is to be taken.

(B) The amount of the discount or price reduction in cents per gallon or liter using numerals which do not exceed the height of the numerals in the advertised price.

(C) The conditions of the discount or price reduction using words whose letters are not less than one-third the size of the price numerals.

(2) Any limitations under which the discount or price reduction is offered shall be explained in words whose letters are not less than one-third the size of the numerals indicating the prices.

(3) There shall be available for each customer’s reference, a chart showing the amount of discount for each type unit being sold (gallon/liter) or fraction thereof in one cent ($0.01) increments, or the retail dispensers used to dispense fuel at the discount price shall be set to compute the total sale at the discounted price per gallon or liter and shall be clearly labeled “Includes Cash Discount” in letters not less than one inch in height.

(4) For purposes of this subdivision, the motor fuel shall be sold in the same unit of measure (e.g., gallons or liters) in which the discount and the price from which the discount is taken are advertised.

(c) In the event that the same grade of motor fuel is sold at different prices from any single place of business, it is unlawful for any person to display any advertising medium which advertises a price of a grade of motor fuel unless the advertising medium advertises in numerals of equal size each of the higher prices, including all taxes for which the grade is sold or offered for sale, and unless the advertising medium explains the conditions, and any limitations, under which that grade is sold or offered for sale at different prices. The words of explanation shall be clearly shown in letters at least one-third the size of the numerals indicating the prices. The different prices at which the same grade of motor fuel is sold or offered for sale shall be advertised in the same unit of measure (either price per gallon or price per liter) as permitted or required by law.

(d) Nothing in this section prohibits any person who has posted or displayed a sign or advertising medium in compliance with this chapter from displaying additional signs or advertising media which state either (1) the amount of discount in cents per gallon or liter, or (2) the price of one or more brands or grades of motor fuel sold or offered for sale, provided the conditions and any limitations of the discount or price of the brand or grade of motor fuel are included in the additional advertising media in letters not less than one-third the size of the numerals indicating the discount or price.

(Amended by Stats. 1988, Ch. 590, Sec. 8.)



13533

It shall be unlawful for any person to display on or near the premises of any place of business in this state any advertising medium which advertises the price of motor oil offered for sale without conspicuously showing on the same advertising medium the brand of the motor oil and the name of the product. The letters, figures and numerals used to designate the brand and the name of the product shall not be less than one-half the size of the numerals designating the price.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 6.)



13534

(a) Except as provided by subdivision (b), and subdivisions (b), (c), and (d) of Section 13532, it is unlawful for any person to place any additional advertising matter on any advertising medium referred to in this article except:

(1) A description of the products offered for sale in letters or numerals not larger than the price numerals.

(2) Methods of sale, such as self-serve or full-serve, in letters not less than one-third the size of the price numerals.

(3) Words describing the type of services offered at the place of business, such as food market, carwash, tune up, and the registered trademark or trade name of the service, but not the price of the service.

(b) Subdivision (a) does not apply to electronic changeable message centers when the advertising content includes both the product offered for sale and its price in a single advertising message, or when the product and price components of the advertising message clearly relate to one another and the price neither starts nor ends the message.

(Amended by Stats. 2004, Ch. 72, Sec. 1. Effective January 1, 2005.)



13535

If any motor fuel or motor oil is advertised for sale, but not under any brand designation, the words “no brand” shall be used on the advertising medium as a brand designation.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 6.)



13536

All letters, words, figures, or numerals which are part of the advertising media referred to in this article shall have a heavy type face or stroke, shall be clearly visible, and of a color or tint that will contrast the letters, words, figures, or numerals with the background of the advertising media. The height of the letters, figures, and numerals, except the letter “l” and numeral one, shall not be more than twice the width.

(Amended by Stats. 1985, Ch. 345, Sec. 7.)



13540

Nothing in this article shall be construed to prohibit the governing body of any city, county, or city and county from enacting ordinances, including, but not limited to, land use and zoning ordinances, which impose restrictions on the advertising medium referred to in this article, so long as any provisions of the ordinances dealing with matters specifically covered in this article are identical to this article.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 6.)






ARTICLE 13 - Inducements for the Sale of Gasoline or Motor Fuel

13550

No petroleum corporation or distributor shall compel or unduly or unreasonably influence any retail gasoline dealer to participate in the giveaway or offer to give away free of charge any item of value, including trading stamps or any kind of merchandise or goods, whether or not such giveaway is conditional upon the purchase of gasoline, motor fuel, or petroleum products. The decision to participate in such giveaways shall be solely that of the retail gasoline dealer. Nothing in this section shall prohibit a retail gasoline dealer from entering into an agreement to participate in any such giveaway program.

(Added by Stats. 1980, Ch. 636, Sec. 5.)






ARTICLE 14 - Passing Off

13561

This article does not prohibit any person from selling under his or her own trademarks, trade names, brands, or the words “no brand,” the product of any manufacturer if such person has first obtained the written authorization of the true manufacturer so to sell such product.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13562

No person other than the true manufacturer who purchases any petroleum product shall change the designation under which the product is purchased by him or her, without a written authorization.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13568

Copies of the written authorizations required by this article shall be furnished the department upon request.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13570

(a) A manufacturer, blender, agent, jobber, consignment agent, or distributor who distributes motor fuel products that contain at least 1 percent alcohol by volume, shall state on an invoice, bill of lading, shipping paper, or other documentation used in normal and customary business practices, the percentage of alcohol, the type of alcohol, and, except in documentation certifying the octane rating of gasoline as required by federal law, the minimum antiknock index number, as defined in Section 13403, of the products distributed.

(b) If a motor vehicle fuel product contains less than 10 percent alcohol, a statement in the documentation that the product “contains up to 10% ethanol” meets the requirement of subdivision (a) that it state the percentage of alcohol.

(c) This section, as it relates to certification of the minimum antiknock index number, applies to all motor vehicle gasoline distributed.

(Amended by Stats. 2004, Ch. 183, Sec. 13. Effective January 1, 2005.)



13571

Copies of the documentation specified in Section 13570 shall be available for inspection during business hours by duly authorized representatives of the department.

(Added by Stats. 1983, Ch. 1012, Sec. 5.)






ARTICLE 16 - Enforcement

13590

It is the duty of the department acting through the Division of Measurement Standards to enforce the provisions of this chapter, and to appoint and employ such inspectors as may be necessary therefor.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13591

The department, its inspectors, and each sealer, are hereby authorized and empowered to inspect the petroleum products referred to in this chapter and to enter, for the purpose of such inspection, any place where petroleum products are kept or stored for sale.

All such officers shall enforce the provisions of this chapter.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13592

The department, each sealer, and any person now or hereafter authorized or empowered by law to inspect the petroleum products referred to in this chapter, may take such sample or samples as may be necessary of any petroleum or petroleum product kept or stored for the purpose of sale.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13593

It is unlawful for any person, or any member, officer, agent, or employee of a firm, association, or corporation, to refuse to permit any person authorized by this article to take such sample or samples permitted by this chapter, or to prevent or to attempt to prevent the taking of such sample or samples.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13594

If the owner or person in possession of the product of which a sample is taken under this article shall at the time of the taking, demand payment for the commodity taken, then the person taking the sample shall pay therefor the reasonable market price.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13595

(a) It is unlawful for any person to sell or deliver any petroleum product referred to in this chapter which fails to meet the specifications required by this chapter.

(b) It is unlawful for any person to sell or deliver any petroleum product referred to in this chapter into, from, or through an unlabeled or mislabeled container or device.

(c) The department, each county sealer, deputy county sealer, and inspector may close and seal outlets and inlets of any receptacles, containers, pumps, dispensers, or storage tanks connected to the outlets and inlets, containing any petroleum product referred to in this chapter which fails to meet the requirements of this chapter.

The person so sealing shall post in a conspicuous place on the premises, where a receptacle, container, pump, dispenser, or storage tank connected to the outlets and inlets has been sealed, a notice stating that the action of sealing has been taken in accordance with this chapter, and giving warning that it is unlawful to break, mutilate, or destroy the seal or seals of the outlets and inlets, to move the container, or to remove the contents from the container, under the penalty provided in this division.

(d) If a container or lot of containers of any commodity subject to this chapter is found to contain a commodity not in conformity with this chapter, the director or sealer representing the director may take a sample or samples reasonably necessary for enforcement purposes and may in writing order the containers off sale. Any lot or container ordered off sale pursuant to this section shall be subject to a disposal order by the enforcing officer and shall not be sold, offered for sale, or transported, except in accordance with that disposal order. Any action pursuant to this section shall not affect any rights of a retailer under a warranty of merchantability or warranty of fitness.

(Repealed and added by Stats. 1985, Ch. 167, Sec. 12.)



13596

Upon at least 24 hours’ written notice from the owner, manager, or operator of the container, receptacle, pump, or storage tank which has been sealed, to the department or to the sealer of the county in which the premises are situated stating that the contents of such container, receptacle, pump, or storage tank will be removed or that such container, receptacle, pump, or storage tank or inlet end of the fill-pipe thereof will be properly labeled as provided in this chapter, at a specified time, between the hours of 9 a.m. and 4 p.m. of a day specified in the notice, other than a holiday, such officer shall, at the time specified, break the seal or seals for the purpose of permitting the removal by such manager, owner, or operator, of the contents of such container, receptacle, pump, or storage tank connected thereto, or the use thereof after proper labeling.

The removal of contents or proper labeling of the container, receptacle, pump, storage tank, or inlet end of the fill-pipe thereof, as the case may be, shall be made at the time specified and in the presence of the officer removing the seal.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13597

If for any reason at the time specified in the written notice the contents are not removed, or the container, receptacle, pump, storage tank, or inlet end of the fill-pipe thereof is not properly labeled, then the container, receptacle, pump, or storage tank connected thereto and the inlet end of the fill-pipe of such storage tank shall be again sealed as provided in this article and the contents may not thereafter be removed or the container, receptacle, pump, or storage tank connected thereto, or inlet end of the fill-pipe thereof, be again used, except upon the giving of a new notice and proper labeling.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13598

Upon removal of the contents or proper labeling as provided in this article, the notice previously posted shall be removed and the container, receptacle, pump, or storage tank may be restored to lawful use.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13599

No container, receptacle, pump, or storage tank connected thereto, or the inlet end of the fill-pipe of such storage tank, shall, however, be relabeled by the owner, manager, or operator, whether under the provisions of this article or otherwise, without first removing from such container, receptacle, pump, or storage tank connected thereto, or the inlet end of the fill-pipe thereof, all distinctive colors, brands, trademarks, or trade names thereon of any manufacturer, refiner, producer, distributor, or marketer, indicative of any product not actually contained therein and sold therefrom.

(Added by Stats. 1980, Ch. 636, Sec. 5.)



13600

It is unlawful for any person, or any member, officer, agent, or employee of a firm, association, or corporation, other than the department or any of the officers mentioned in this article, to break, mutilate, or destroy any seal or seals placed upon a container, receptacle, pump, or storage tank connected thereto, or any other storage tank containing a petroleum product, when placed thereon as provided by this article, or to move a container so sealed, or remove the contents therefrom, or to cover, deface, or remove the notice of sealing required by this article.

(Added by Stats. 1980, Ch. 636, Sec. 5.)






ARTICLE 17 - Penalties

13610

Each person is guilty of a separate offense for each day during any portion of which any violation of this chapter is committed, continued, or permitted by the person, and the person shall be punishable therefor as provided in this division.

(Amended by Stats. 1988, Ch. 590, Sec. 11.)



13611

The department or any sealer may bring an action to enjoin the violation or the threatened violation of any provision of this chapter or of any regulation made pertaining to the provisions of this chapter. The action may be brought in the county in which such violation occurs or is about to occur. There may be enjoined in one proceeding any number of defendants alleged to be violating the same provisions or regulations, although their properties, interests, residences, or places of business may be in several counties and the violations separate and distinct. Any proceeding brought pursuant to this section shall be governed in all other respects by the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1980, Ch. 636, Sec. 5.)






ARTICLE 18 - Disposition and Use of Moneys

13620

Any moneys in the Department of Food and Agriculture Fund derived under Chapters 14 (commencing with Section 13400) and 15 (commencing with Section 13700) may be expended for the administration and enforcement of any or all of the provisions of those chapters, notwithstanding any other provision of law limiting the expenditure of any of those moneys to the specific purposes or to the administration or enforcement of each of the chapters separately.

(Amended by Stats. 1984, Ch. 698, Sec. 8.)






ARTICLE 19 - Fuel Delivery Temperature Study

13630

(a) The California Energy Commission in partnership with the Department of Food and Agriculture and the State Air Resources Board shall conduct a comprehensive survey and cost-benefit analysis, as follows:

(1) The department shall conduct a survey on the effect of temperatures on fuel deliveries. The survey shall be conducted during routine dispenser inspections by determining the accuracy of fuel delivery, and recording fuel temperature, air temperature, and storage tank temperature at fuel stations and other fuel facilities subject to inspection. It is the intent of the Legislature that the department use data collected by the survey that the department started on April 1, 2007, and will complete on March 31, 2008.

(2) The department shall transmit the results of the survey to the California Energy Commission, which shall conduct a cost-benefit analysis and comparison of various options relative to temperature-corrected gallonage temperatures for the following:

(A) Retaining the current reference temperature of 60 degrees Fahrenheit.

(B) Establishing a different statewide reference temperature.

(C) Establishing different regional reference temperatures for the state.

(D) Requiring the installation of temperature correction or compensation equipment at the pump.

(b) The commission shall evaluate how different reference temperatures or temperature correction devices apply to alternative fuels and low-carbon fuel standards.

(c) The California Energy Commission shall convene an advisory group no later than January 25, 2008, including, but not limited to, equipment manufacturers, consumer groups, fuel industry representatives, agricultural commissioners, appropriate government agencies, and other interested parties to provide guidance on the study pursuant to this section and provide guidance on the analysis and recommendations.

(d) The California Energy Commission, in partnership with the Department of Food and Agriculture and the State Air Resources Board, shall conduct public hearings on the results of the cost-benefit analysis and report to the Legislature regarding recommended legislation and regulations based on the results of the study not later than December 31, 2008.

(Added by Stats. 2007, Ch. 398, Sec. 1. Effective January 1, 2008.)









CHAPTER 14.5 - Service Stations

13650

“Service station,” as used in this chapter, means any establishment which offers for sale or sells gasoline or other motor vehicle fuel to the public.

(Added by Stats. 1984, Ch. 1561, Sec. 1.)



13651

(a) (1) On and after January 1, 2000, every service station in this state shall provide, during operating hours, and make available at no cost to customers who purchase motor vehicle fuel, water, compressed air, and a gauge for measuring air pressure, to the public for use in servicing any passenger vehicle, as defined in Section 465 of the Vehicle Code, or any commercial vehicle, as defined in Section 260 of the Vehicle Code, with an unladen weight of 6,000 pounds or less.

(2) Every service station in this state shall display, at a conspicuous place on, at, or near the dispensing apparatus, at least one clearly visible sign which shall read as follows: “CALIFORNIA LAW REQUIRES THIS STATION TO PROVIDE FREE AIR AND WATER FOR AUTOMOTIVE PURPOSES TO ITS CUSTOMERS WHO PURCHASE MOTOR VEHICLE FUEL. IF YOU HAVE A COMPLAINT NOTIFY THE STATION ATTENDANT AND/OR CALL THIS TOLL-FREE TELEPHONE NUMBER: 1 (800) ___ ____.” This sign shall meet the requirements of Sections 13473 and 13474 with regard to letter size and contrast. As used in this paragraph, automotive purposes does not include the washing of vehicles.

(b) (1) On and after January 1, 1990, every service station in this state located within 660 feet of an accessible right-of-way of an interstate or primary highway, as defined in Sections 5215 and 5220, shall provide, during business hours public restrooms for use by its customers. Service stations shall not charge customers separately for the use of restroom facilities.

(2) The public restroom shall not be temporary or portable but shall be permanent and shall include separate facilities for men and women, each with toilets and sinks suitable for use by disabled persons in accordance with Section 19955.5 of the Health and Safety Code and Title 24 of the California Code of Regulations. However, a service station not located along an interstate highway and in a rural area, as defined by Section 101 of Title 23 of the United States Code, and where the annualized average daily traffic count is 2,500 vehicles or less, is only required to provide a single restroom to be used by both men and women unless the local legislative body or, upon designation by the local legislative body, the local building official determines and finds, based upon traffic studies and local or seasonal tourist patterns, that a single restroom would be inadequate to serve the public. In that event, the single restroom exemption shall not apply. The single restroom shall contain a toilet, urinal, and sink suitable for use by disabled persons as required by the Americans With Disabilities Act and Title 24 of the California Code of Regulations. The single restroom shall be equipped with a locking mechanism to be operated by the user of the restroom and the restroom shall be maintained in a clean and sanitary manner.

(3) This subdivision does not apply to service stations that are operational prior to January 1, 1990, and that would be obligated to construct permanent restroom facilities to comply with this subdivision.

(4) For the purposes of this subdivision, “customer” means a person who purchases any product available for sale on the premises of the service station, including items not related to the repairing or servicing of a motor vehicle.

(c) Every service station in this state shall display, at a conspicuous place on, at, or near the dispensing apparatus or at or near the point of sale, at least one clearly visible sign showing a list of applicable state and federal fuel taxes per gallon of motor vehicle fuel sold from the dispensing apparatus. The sign may display the federal excise tax rate as “up to $.184.”

(d) (1) The Division of Measurement Standards of the Department of Food and Agriculture shall, no later than January 1, 2001, establish a toll-free customer complaint telephone number. The toll-free telephone number thereby established shall be printed on the sign required pursuant to paragraph (2) of subdivision (a).

(2) Notwithstanding any other provision of law, employees of the Division of Measurement Standards, upon inspection, or upon notice of a complaint forwarded pursuant to this section, are empowered to investigate a complaint against a service station for lack of free air and water and issue a citation to the station, and to collect a fine of two hundred fifty dollars ($250) per valid complaint, unless the citation is challenged in court. No citation shall be issued if the air and water equipment is in good working order upon initial inspection, or if they are repaired to the satisfaction of the inspecting entity within 10 working days of the initial inspection. In addition, no citation based on nonfunctional air and water equipment shall be issued if the service station can establish that the equipment has been the target of repeated vandalism, substantiated by three or more police reports within six months detailing the vandalism.

(Amended by Stats. 2003, Ch. 63, Sec. 2. Effective January 1, 2004.)



13652

(a) Any person who intentionally violates any provision of this chapter or any regulation promulgated pursuant thereto is guilty of an infraction, and, upon conviction, shall be punished by a fine not to exceed fifty dollars ($50) for each day that the person violates the provision or regulation.

(b) The failure of an owner or manager of a service station to have adequate water and air facilities available for use by the public, or to provide permanent public restrooms for use by its customers, as required by subdivision (b) of Section 13651, for five consecutive working days, constitutes a rebuttable presumption affecting the burden of proof that the owner or manager has intentionally violated this chapter. This subdivision does not apply to restrooms rendered inoperable as a result of vandalism or plumbing problems that may not be readily repaired.

(c) Notwithstanding any other provision of this chapter, no person shall be guilty of the infraction specified in subdivision (a) if that person, within seven days after receiving notification from the city attorney, district attorney, or Attorney General of any violation of this chapter, makes whatever changes are necessary to comply with the requirements of this chapter.

(Amended by Stats. 1989, Ch. 491, Sec. 2.)



13653

Notwithstanding any other provision of law, this chapter may be enforced by the city attorney, district attorney, or Attorney General.

(Added by Stats. 1984, Ch. 1561, Sec. 1.)



13660

(a) Every person, firm, partnership, association, trustee, or corporation that operates a service station shall provide, upon request, refueling service to a disabled driver of a vehicle that displays a disabled person’s plate or placard, or a disabled veteran’s plate, issued by the Department of Motor Vehicles. The price charged for the motor vehicle fuel shall be no greater than that which the station otherwise would charge the public generally to purchase motor vehicle fuel without refueling service.

(b) Any person or entity specified in subdivision (a) that operates a service station shall be exempt from this section during hours when:

(1) Only one employee is on duty.

(2) Only two employees are on duty, one of whom is assigned exclusively to the preparation of food.

As used in this subdivision, the term “employee” does not include a person employed by an unrelated business that is not owned or operated by the entity offering motor vehicle fuel for sale to the general public.

(c) (1) Every person, firm, partnership, association, trustee, or corporation required to provide refueling service for persons with disabilities pursuant to this section shall post the following notice, or a notice with substantially similar language, in a manner and single location that is conspicuous to a driver seeking refueling service:

“Service to Disabled Persons

Disabled individuals properly displaying a disabled person’s plate or placard, or a disabled veteran’s plate, issued by the Department of Motor Vehicles, are entitled to request and receive refueling service at this service station for which they may not be charged more than the self-service price.”

(2) If refueling service is limited to certain hours pursuant to an exemption set forth in subdivision (b), the notice required by paragraph (1) shall also specify the hours during which refueling service for persons with disabilities is available.

(3) Every person, firm, partnership, association, trustee, or corporation that, consistent with subdivision (b), does not provide refueling service for persons with disabilities during any hours of operation shall post the following notice in a manner and single location that is conspicuous to a driver seeking refueling service:

“No Service for Disabled Persons

This service station does not provide refueling service for disabled individuals.”

(4) The signs required by paragraphs (1) and (3) shall also include a statement indicating that drivers seeking information about enforcement of laws related to refueling services for persons with disabilities may call one or more toll-free telephone numbers specified and maintained by the Department of Rehabilitation. By January 31, 1999, the Director of the Department of Rehabilitation shall notify the State Board of Equalization of the toll-free telephone number or numbers to be included on the signs required by this subdivision. At least one of these toll-free telephone numbers shall be accessible to persons using telephone devices for the deaf. The State Board of Equalization shall publish information regarding the toll-free telephone numbers as part of its annual notification required by subdivision (i). In the event that the toll-free telephone number or numbers change, the Director of the Department of Rehabilitation shall notify the State Board of Equalization of the new toll-free telephone number or numbers to be used.

(d) During the county sealer’s normal petroleum product inspection of a service station, the sealer shall verify that a sign has been posted in accordance with subdivision (c). If a sign has not been posted, the sealer shall issue a notice of violation to the owner or agent. The sealer shall be reimbursed, as prescribed by the department, from funds provided under Chapter 14. If substantial, repeated violations of subdivision (c) are noted at the same service station, the sealer shall refer the matter to the appropriate local law enforcement agency.

(e) The local law enforcement agency shall, upon the verified complaint of any person or public agency, investigate the actions of any person, firm, partnership, association, trustee, or corporation alleged to have violated this section. If the local law enforcement agency determines that there has been a denial of service in violation of this section, or a substantial or repeated failure to comply with subdivision (c), the agency shall levy the fine prescribed in subdivision (f).

(f) Any person who, as a responsible managing individual setting service policy of a service station, or as an employee acting independently against the set service policy, acts in violation of this section is guilty of an infraction punishable by a fine of one hundred dollars ($100) for the first offense, two hundred dollars ($200) for the second offense, and five hundred dollars ($500) for each subsequent offense.

(g) In addition to those matters referred pursuant to subdivision (e), the city attorney, the district attorney, or the Attorney General, upon his or her own motion, may investigate and prosecute alleged violations of this section. Any person or public agency may also file a verified complaint alleging violation of this section with the city attorney, district attorney, or Attorney General.

(h) Enforcement of this section may be initiated by any intended beneficiary of the provisions of this section, his or her representatives, or any public agency that exercises oversight over the service station, and the action shall be governed by Section 1021.5 of the Code of Civil Procedure.

(i) An annual notice setting forth the provisions of this section shall be provided by the State Board of Equalization to every person, firm, partnership, association, trustee, or corporation that operates a service station.

(j) A notice setting forth the provisions of this section shall be printed on each disabled person’s placard issued by the Department of Motor Vehicles on and after January 1, 1999. A notice setting forth the provisions of this section shall be provided to each person issued a disabled person’s or disabled veteran’s plate on and after January 1, 1998.

(k) For the purposes of this action “refueling service” means the service of pumping motor vehicle fuel into the fuel tank of a motor vehicle.

(Amended by Stats. 1998, Ch. 879, Sec. 26.4. Effective January 1, 1999.)






CHAPTER 15 - Automotive Products

ARTICLE 1 - General Provisions

13700

(a) “Automotive product” means engine coolant or antifreeze, prediluted engine coolant or prediluted antifreeze, brake fluid, and automatic transmission fluid.

(b) “Automatic transmission fluid” means a product intended for use in a passenger vehicle, other than a bus, as either a lubricant, coolant, or liquid medium in any type of fluid automatic transmission, or any other type of unit through which, or by which, force, energy, or power is transferred from a motor vehicle engine by hydraulic means to the driving assembly.

(c) “Brake fluid” means the fluid intended for use as the liquid medium through which force is transmitted in the hydraulic brake system of a vehicle operated upon the highways.

(d) “Carton” means the package or wrapping in which a number of containers are shipped or stored.

(e) “Container” means any receptacle in which a commodity is immediately contained when sold, but does not mean a carton or wrapping in which a number of receptacles are shipped or stored, or a tank car or truck.

(f) “Engine coolant” or “antifreeze” means any substance or preparation, regardless of its origin, intended to be diluted before use as the cooling medium in the cooling system of an internal combustion engine to provide protection against freezing, overheating, and corrosion of the cooling system, or any product intended to be diluted before use which is labeled to indicate or imply that it will prevent freezing or overheating of the cooling system of an internal combustion engine.

(g) “Label” means all written, printed, or graphic representations, in any form whatsoever, imprinted upon or affixed to any container or accompanying any product referred to in this chapter.

(h) “Prediluted engine coolant” or “prediluted antifreeze” means any substance or preparation, regardless of its origin, intended or labeled for use full strength as the cooling medium or as a top off in the cooling system of an internal combustion engine to provide or supplement protection against freezing, overheating, or corrosion of the cooling system.

(i) “Principal display panel” means that part of the label that is designed to most likely be displayed, presented, shown, or examined under normal and customary conditions of display and purchase.

(Amended by Stats. 1999, Ch. 494, Sec. 1. Effective January 1, 2000.)



13701

Any material offered for sale or sold as an additive to automatic transmission fluids shall be compatible with the automatic transmission fluid to which it is added, and the resulting mixture shall not fall below the minimum specifications for automatic transmission fluids, as established by the department.

(Added by renumbering Section 13707 by Stats. 1992, Ch. 322, Sec. 9. Effective January 1, 1993.)



13702

Any words and letters required to be displayed on a container by this chapter shall be in legible type.

(Added by renumbering Section 13708 by Stats. 1992, Ch. 322, Sec. 10. Effective January 1, 1993.)






ARTICLE 2 - Specifications and Labeling

13710

(a) (1) The department shall establish specifications for engine coolants and antifreeze, and prediluted engine coolants and prediluted antifreeze that promote the public safety in the operation of motor vehicles.

(2) In addition to paragraph (1), if the ASTM International adopts standards for recycled engine coolants and antifreeze, the department, on or before January 1, 2002, shall establish specifications for recycled engine coolants and antifreeze, and recycled prediluted engine coolants and antifreeze that promote the public safety in the operation of motor vehicles.

(3) The chemical, physical, and performance specifications for engine coolants and antifreeze and prediluted engine coolants and prediluted antifreeze under paragraphs (1) and (2) shall not fall below the minimum specifications, if any, established by the ASTM International. Engine coolant and antifreeze shall not contain, after dilution with 30 percent water and subsequent mixing, visually identifiable suspended matter or sediment. Prediluted engine coolant and prediluted antifreeze shall not contain, after mixing, visually identifiable suspended matter or sediment.

(4) For purposes of this subdivision, the department shall adopt testing procedures and shall specify a virgin reference coolant that it finds is recognized as standard in the industry. Alcohol-based coolants and antifreeze, excluding glycols, are not suitable for use in automotive engines and shall not be sold or distributed for automotive use.

(b) Any automatic transmission fluid sold without limitation as to type of transmission for which it is intended, shall meet all automotive manufacturers’ recommended requirements for transmissions in general use in the state. Automatic transmission fluids that are intended for use only in certain transmissions, as disclosed on the label of its container, shall meet the latest automotive manufacturers’ recommended requirements for those transmissions.

(c) The department shall establish specifications for brake fluid that promote the public safety in the operation of automotive vehicles. The specifications for brake fluid shall not fall below the minimum specifications established by the National Highway Traffic Safety Administration of the United States Department of Transportation.

(d) Any manufacturer or packager of any product regulated by this chapter and sold in the state shall provide, upon request to duly authorized representatives of the department, documentation of any claim made upon their products’ label.

(Amended by Stats. 2012, Ch. 661, Sec. 57. Effective January 1, 2013.)



13711

(a) An engine coolant or antifreeze is mislabeled if any of the following occurs:

(1) The container does not bear a label on which is printed the brand name, principal ingredient, intended application of the coolant or antifreeze, name and place of business of the manufacturer, packer, seller, or distributor, and an accurate statement of the quantity of the contents in terms of liquid measure.

(2) The container does not bear a chart on the label showing appropriate amounts of engine coolant or antifreeze and water in terms of liquid measure to be used to provide protection from freezing at temperatures to at least 30 degrees below zero Fahrenheit.

(3) The container does not bear a statement on the label showing the boiling point of a 50 percent by volume mixture of engine coolant or antifreeze and water in degrees Fahrenheit.

(4) The container is one quart or less and does not bear a label on which is printed the words “engine coolant” or “antifreeze” in letters at least 1/8 inch high on the principal display panel. The container is greater than one quart and does not bear a label on which is printed the words “engine coolant” or “antifreeze” in letters at least 1/4 inch high on the principal display panel.

(5) The principal ingredient is propylene glycol and the container does not bear a statement on the label not to use an ethylene glycol hydrometer concentration tester for propylene glycol coolants.

(6) The container and carton do not bear a lot or batch number on the label identifying the container lot and date of packaging.

(b) A prediluted engine coolant or prediluted antifreeze is mislabeled if any of the following occurs:

(1) The container does not bear a label on which is printed the brand name, principal ingredient, intended application of the coolant or antifreeze, name and place of business of the manufacturer, packer, seller, or distributor, and an accurate statement of the quantity of the contents in terms of liquid measure.

(2) The container does not bear a statement on the label showing the protection from freezing in degrees Fahrenheit.

(3) The container does not bear a statement on the label showing the boiling point in degrees Fahrenheit.

(4) The container is one quart or less and does not bear a label on which is printed the words “prediluted engine coolant” or “prediluted antifreeze” in letters at least 1/8 inch high on the principal display panel. The container is greater than one quart and does not bear a label on which is printed the words “prediluted engine coolant” or “prediluted antifreeze” in letters at least 1/4 inch high on the principal display panel.

(5) The container is one quart or less and does not bear a label on which is printed the words “DO NOT ADD WATER” in letters at least1/8 inch high. The container is greater than one quart and does not bear a label on which is printed the words “DO NOT ADD WATER” in letters at least 1/4 inch high.

(6) The principal ingredient is propylene glycol and the container does not bear a statement on the label not to use an ethylene glycol hydrometer concentration tester for propylene glycol coolants.

(7) The container and carton do not bear a lot or batch number on the label identifying the container lot and date of packaging.

(c) Automatic transmission fluid shall be deemed to be mislabeled if any of the following occurs:

(1) The container does not bear a label on which is printed the brand name, the name and place of business of the manufacturer, packer, seller, or distributor, the words “Automatic Transmission Fluid,” and the duty type classification.

(2) The container does not bear a label on which is printed an accurate statement of the quantity of the contents in terms of liquid measure.

(3) The labeling on the container is false or misleading.

(d) Brake fluid is mislabeled if any of the following occurs:

(1) The container does not bear a label which conforms to the requirements of the National Highway Traffic Safety Administration, United States Department of Transportation, and upon which is printed the brand name.

(2) The container does not bear an accurate statement on the label of the quantity of the contents in terms of liquid measure.

(3) The labeling on the container is false or misleading.

(Amended by Stats. 1992, Ch. 322, Sec. 12. Effective January 1, 1993.)



13712

A brake fluid receptacle or dispensing device, including “bleeders,” pressurized containers, or any container used to fill a brake system or to expel air from the system after servicing, are exempt from the container labeling requirements in this chapter except for designation of the contents as “DOT____Motor Vehicle Brake Fluid” with the appropriate identification number filled in. The smallest letter and numeral shall not be less than one-eighth inch in height.

(Repealed and added by Stats. 1984, Ch. 698, Sec. 10.)



13713

Any product referred to in this chapter is adulterated if its characteristics fall below the specifications for that product established by the department as minimum standards.

(Added by renumbering Section 13706 by Stats. 1992, Ch. 322, Sec. 8. Effective January 1, 1993.)






ARTICLE 3 - Container Requirements

13720

Each brake fluid container with a capacity of six fluid ounces or more shall be provided with a resealable closure that has an inner seal impervious to the packaged brake fluid. The container closure shall include a tamper-proof feature that will either be destroyed or substantially altered when the container closure is initially opened.

(Added by Stats. 1984, Ch. 698, Sec. 10.)






ARTICLE 4 - Enforcement of the Chapter

13730

The department and each county sealer shall enforce the provisions of this chapter, and may sample, inspect, analyze, and test any product referred to in this chapter manufactured, packed, stored, sold, or distributed within this state. The department, through its agents, has free access by all legal means during business hours to all premises, buildings, vehicles, cars, and vessels used in the manufacture, packing, storage, sale, or transportation of, and may, by legal means, open any box, carton, parcel, or container of, any product referred to in this chapter and take therefrom samples for analysis or for evidence.

(Added by Stats. 1984, Ch. 698, Sec. 10.)



13731

The department and each county sealer is authorized to order off-sale any product referred to in this chapter which is adulterated or mislabeled. The off-sale order shall be given in writing to the retail seller and the distributor or manufacturer of the product.

(Added by Stats. 1984, Ch. 698, Sec. 10.)






ARTICLE 5 - Unlawful Acts

13740

It is unlawful to sell or distribute any product referred to in this chapter which is adulterated or mislabeled.

(Added by Stats. 1984, Ch. 698, Sec. 10.)



13741

It is unlawful for any person or other legal entity to make any deceptive, false, or misleading statement by any means whatever regarding quality, quantity, performance, price, discount, or saving in the sale or selling of any commodity regulated pursuant to this chapter.

(Added by Stats. 1992, Ch. 322, Sec. 13. Effective January 1, 1993.)









CHAPTER 16 - Rental Vehicles

13800

(a) Notwithstanding any other provision of this division, a rental vehicle’s fuel gauge installed by the vehicle’s manufacturer may be used in a rental transaction by a rental company to calculate an optional charge for fueling when any of the following occurs:

(1) The customer could have avoided incurring the charge by returning the rental vehicle with the same amount of fuel as was in the fuel tank at the commencement of the rental.

(2) The customer chose to purchase the amount of fuel inside the fuel tank at the commencement of the rental.

(b) Nothing in this section shall be interpreted to preclude a rental company from offering additional fueling options to customers besides those described in subdivision (a).

(Added by Stats. 2007, Ch. 667, Sec. 1. Effective January 1, 2008.)









DIVISION 6 - BUSINESS RIGHTS

General 1 - Provisions

CHAPTER 1 - Good Will

14100

The “good will” of a business is the expectation of continued public patronage.

(Added by Stats. 1941, Ch. 57.)



14101

The good will of a business does not include a right to use the name of any person from whom the business was acquired.

(Added by Stats. 1941, Ch. 57.)



14102

The good will of a business is property and is transferable.

(Added by Stats. 1941, Ch. 57.)



14103

The person transferring the good will of a business may transfer with it the right of using the name under which the business is conducted.

(Added by Stats. 1941, Ch. 57.)






CHAPTER 2 - Model State Trademark Law

ARTICLE 1 - General Provisions

14200

This chapter shall be known and may be cited as the Model State Trademark Law.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)



14202

For the purposes of this chapter, the following terms have the following meanings:

(a) “Trademark” means any word, name, symbol, or device, or any combination thereof, used by a person to identify and distinguish the goods of that person, including a unique product, from those manufactured or sold by others, and to indicate the source of the goods, even if that source is unknown.

(b) “Service mark” means any word, name, symbol, or device, or any combination thereof, used by a person to identify and distinguish the services of that person, including a unique service, from the services of others, and to indicate the source of the services, even if that source is unknown. Titles, character names used by a person, and other distinctive features of radio or television programs may be registered as service marks notwithstanding that they, or the programs, may advertise the goods of the sponsor.

(c) “Mark” includes any trademark or service mark entitled to registration under this chapter, whether registered or not.

(d) “Trade name” means any name used by a person to identify a business or vocation of that person.

(e) The term “person” and any other word or term used to designate the applicant or other party entitled to a benefit or privilege or rendered liable under the provisions of this chapter includes a juristic person as well as a natural person. The term “juristic person” includes a firm, partnership, corporation, union, association, or other organization capable of suing and being sued in a court of law.

(f) “Applicant” means the person filing an application for registration of a mark under this chapter, and the legal representatives, successors, or assigns of the person.

(g) “Registrant” means the person to whom the registration of a mark under this chapter is issued, and the legal representatives, successors, or assigns of the person.

(h) “Use” means the bona fide use of a mark in the ordinary course of trade, and not made merely to reserve a right in a mark. For the purposes of this chapter, a mark shall be deemed to be in use if it is used on either of the following:

(1) On goods when it is placed in any manner on the goods or other containers or the displays associated therewith or on the tags or labels affixed thereto, or if the nature of the goods makes that placement impracticable, then on documents associated with the goods or their sale, and the goods are sold or transported in commerce in this state.

(2) On services when it is used or displayed in the sale or advertising of services and the services are rendered in this state.

(i) “Abandoned” means either of the following has occurred:

(1) A mark’s use has been discontinued with intent not to resume that use. Intent not to resume the use may be inferred from circumstances. Nonuse for two consecutive years shall constitute prima facie evidence of abandonment.

(2) When any course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark.

(j) “Secretary” means the Secretary of State or the designee of the Secretary of State charged with the administration of this chapter.

(k) “Dilution” means dilution by blurring or dilution by tarnishment, regardless of the presence or absence of any of the following:

(1) Competition between the owner of the famous mark and other parties.

(2) Actual or likely confusion, mistake, or deception.

(3) Actual economic injury.

(l) “Dilution by blurring” means association arising from the similarity between a mark or a trade name and a famous mark that impairs the distinctiveness of the famous mark.

(m) “Dilution by tarnishment” means association arising from the similarity between a mark or a trade name and a famous mark that harms the reputation of the famous mark.

(n) “Counterfeit” means a spurious trademark, service mark, collective mark, or certification mark that is identical to, or substantially indistinguishable from, a registered mark that is used on or in connection with goods or services or any labels or packaging or components.

(o) “Comparative commercial advertising” means the use of a competitor’s trademark in advertising to compare the relative qualities of the competitive goods.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 2 - Application for Registration

14205

A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it meets any of the following criteria:

(a) It consists of or comprises immoral, deceptive, or scandalous matter.

(b) It consists of or comprises matter that may disparage or falsely suggest a connection with persons living or dead, institutions, beliefs, or national symbols, or bring them into contempt or disrepute.

(c) It consists of or comprises the flag or coat of arms or other insignia of the United States of America, of any state or municipality, or of any foreign nation, or any simulation thereof.

(d) It consists of or comprises the name, signature, or a portrait identifying a particular living individual, except by the individual’s written consent.

(e) It consists of a mark that is any of the following:

(1) When used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them.

(2) When used on or in connection with the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them.

(3) Is primarily merely a surname, provided, however, that nothing in this paragraph shall prevent the registration of a mark used by the applicant that has become distinctive of the applicant’s goods or services. The secretary may accept as evidence that the mark has become distinctive, as used on or in connection with the applicant’s goods or services, proof of continuous use thereof as a mark by the applicant in this state for the five years before the date on which the claim of distinctiveness is made.

(f) It consists of or comprises a mark that so resembles a mark registered in this state or a mark or trade name previously used by another and not abandoned, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake, or to deceive.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)



14207

(a) Subject to the limitations set forth in this chapter, a person who uses a mark may file with the secretary, on a form prescribed by the secretary, an application for registration of that mark setting forth, but not limited to, the following information:

(1) The name and business address of the person applying for the registration and, if that person is a corporation or partnership, the state of incorporation or the state in which the partnership is organized and the names of the general partners, as specified by the secretary.

(2) The goods or services on or in connection with which the mark is used, the mode or manner in which the mark is used on or in connection with the goods or services, and the class in which the goods or services fall.

(3) The date on which the mark was first used anywhere and the date when it was first used in this state by the applicant or a predecessor in interest.

(4) A statement that the applicant is the owner of the mark, that the mark is in use, and that, to the knowledge of the person verifying the application, no other person has registered in this state or has the right to use the mark, either in the identical form or in such near resemblance as to be likely, when applied to the goods or services of the other person, to cause confusion, to cause mistake, or to deceive.

(b) The secretary may also require a statement as to whether an application to register the mark, or portions or a composite thereof, has been filed by the applicant or a predecessor in interest with the United States Patent and Trademark Office and, if so, the applicant shall provide full particulars with respect thereto, including the filing date and serial number of each application, the status thereof, and, if any application was finally refused registration or has otherwise not resulted in a registration, the reasons for the refusal or result.

(c) The secretary may also require that a drawing of the mark, complying with requirements specified by the secretary, accompany the application.

(d) The application shall include a declaration of accuracy signed by the applicant, by a member of the firm or an officer of the corporation or association making application, or by a general partner of the partnership making application. If the person signing the declaration willfully states as true in the declaration a material fact that he or she knows to be false, he or she shall be subject to a civil penalty of not more than ten thousand dollars ($10,000). An action for that penalty may be brought by a public prosecutor. The person signing the declaration shall be informed of this penalty in writing.

(e) The application shall be accompanied by three specimens showing the mark as actually used.

(f) The application shall be accompanied by the application fee payable to the secretary as set forth in subdivision (a) of Section 12193 of the Government Code.

(g) If the mark or any part of the mark is in any language other than English, the application shall be accompanied by a certified translation in English.

(Amended by Stats. 2008, Ch. 179, Sec. 20. Effective January 1, 2009.)



14209

(a) Upon the filing of an application for registration and payment of the application fee, the secretary may cause the application to be examined for conformity with this chapter.

(b) The applicant shall provide any additional pertinent information requested by the secretary, including a description of a design mark, and may make, or authorize the secretary to make, amendments to the application as may be reasonably requested by the secretary or deemed by the applicant to be advisable in order to respond to any rejection or objection.

(c) The secretary may require the applicant to disclaim an unregisterable component of an otherwise registerable mark, and an applicant may voluntarily disclaim a component of a mark sought to be registered. No disclaimer shall prejudice or affect the applicant’s or registrant’s rights, then existing or thereafter arising, in the disclaimed matter, or the applicant’s or registrant’s rights of registration on another application if the disclaimed matter is or has become distinctive of the applicant’s or registrant’s goods or services.

(d) The secretary may make amendments to the application submitted by the applicant upon the applicant’s agreement, or may require the submission of a new application.

(e) If an applicant is found not to be entitled to registration, the secretary shall so advise the applicant and shall advise the applicant of the reasons. The applicant shall have a reasonable period of time specified by the secretary in which to reply or to amend the application, in which event the application shall be reexamined. This procedure may be repeated until the secretary finally refuses registration of the mark or the applicant fails to reply or amend within the specified period, whereupon the application shall be deemed to have been abandoned.

(f) If the secretary finally refuses registration of the mark, the applicant may seek a writ of mandamus to compel registration. A writ may be granted, but without costs to the secretary, on proof that all statements in the application are true and that the mark is otherwise entitled to registration.

(g) In the instance of applications concurrently being processed by the secretary seeking registration of the same or confusingly similar marks for the same or related goods or services, the secretary shall grant priority to the applications in the order of filing. If a prior-filed application is granted a registration, the other application or applications shall then be rejected. Any rejected applicant may bring an action for cancellation of the registration upon grounds of prior or superior rights to the mark, in accordance with the provisions of Section 14230.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 3 - Certificate of Registration

14215

(a) Upon compliance by the applicant with the requirements of this chapter, the secretary shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the secretary and the seal of the state, and shall show the following information:

(1) The name and business address and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary, of the person claiming ownership of the mark.

(2) The date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state.

(3) The class of goods or services and a description of the goods or services on or in connection with which the mark is used.

(4) A reproduction of the mark.

(5) The registration date and the term of the registration of the mark.

(b) Any certificate of registration issued by the secretary under the provisions of this chapter or a copy thereof duly certified by the secretary shall be admissible in evidence as competent and sufficient proof of the registration of the mark in any action or judicial proceeding in any court of this state.

(Added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)



14217

(a) A registration of mark pursuant to this chapter shall be effective for a term of five years from the date of registration and, upon application filed within six months prior to the expiration of the term, in a manner complying with the requirements of the secretary, the registration may be renewed for a like term from the end of the expiring term. A renewal fee, payable to the secretary, shall accompany the application for renewal of the registration as set forth in subdivision (c) of Section 12193 of the Government Code.

(b) A registration may be renewed for successive periods of five years in like manner.

(c) Any registration in force on January 1, 2008, shall continue in full force and effect for the unexpired term thereof, and may be renewed by filing an application for renewal with the secretary that complies with the requirements of the secretary and payment of the renewal fee within the six months prior to the expiration of the registration.

(d) All applications for renewal under this chapter, whether of registrations made under this chapter or of registrations effected under any prior act, shall include a verified statement that the mark has been and is still in use and shall include a specimen showing actual use of the mark on, or in connection with, the goods or services with which the mark is associated.

(Added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 4 - Assignments, Changes of Name, and Other Instruments

14220

(a) Any mark and its registration hereunder shall be assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment shall be by instrument in writing duly executed and may be recorded with the secretary upon the payment of the recording fee payable to the secretary as set forth in subdivision (b) of Section 12193 of the Government Code, who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under this chapter shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the secretary within three months after the date thereof or prior to the subsequent purchase.

(b) Any registrant or applicant effecting a change of the name of the person to whom the mark was issued or for whom an application was filed may, on a form prescribed by the secretary, record a certificate of change of name of the registrant or applicant with the secretary upon the payment of the recording fee. The secretary may issue in the name of the assignee a certificate of registration of an assigned application or a new certificate or registration for the remainder of the term of the registration or last renewal thereof.

(c) Other instruments that relate to a mark registered or application pending pursuant to this chapter, including, but not limited to, licenses, may be recorded at the discretion of the secretary, provided that the instrument is in writing and is duly executed.

(d) Acknowledgment shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the secretary, the record shall be prima facie evidence of the execution of an assignment.

(e) A photocopy of any instrument referred to in subdivision (a), (b), or (c) shall be accepted for recording if it is certified by any of the parties thereto, or their successors, to be a true and correct copy of the original.

(f) Neither this chapter nor the recordal of any instrument received by the secretary pursuant to this chapter shall have any effect, including, but not limited to, any effect relating to attachment, perfection, priority, or enforcement, on any security interest governed by Division 9 (commencing with Section 9101) of the Uniform Commercial Code.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 5 - Records

14225

The secretary shall keep for public examination a record of all marks registered or renewed under this chapter, as well as a record of all documents recorded pursuant to Section 14220.

(Added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 6 - Cancellation

14230

The secretary shall cancel from the register, in whole or in part, any of the following:

(a) Any registration concerning which the secretary receives a voluntary request for cancellation from the registrant or the assignee of record.

(b) All registrations granted under this chapter and not renewed in accordance with the provisions of this chapter.

(c) Any registration concerning a mark with regard to which a court of competent jurisdiction finds any of the following:

(1) The registered mark has been abandoned.

(2) The registrant is not the owner of the mark.

(3) The registration was granted improperly.

(4) The registration was obtained fraudulently.

(5) The mark is or has become the generic name for the goods or services, or a portion thereof, for which it has been registered.

(6) The registered mark is so similar to a mark registered by another person in the United States Patent and Trademark Office prior to the date of the filing of the application for registration by the registrant hereunder, and not abandoned, as to be likely to cause confusion or mistake, or to deceive. However, should the registrant prove that the registrant is the owner of a concurrent registration of a mark in the United States Patent and Trademark Office covering an area including this state, the registration hereunder shall not be canceled for that area of the state.

(d) Cancellation of a registration ordered on any ground by a court of competent jurisdiction.

(e) Any registration or renewal if a check or other remittance accepted in payment of the filing fee is not paid upon presentation. The secretary shall give written notice of the applicability of this subdivision to the registrant. Thereafter, 30 days shall be allowed from the date of the notification letter for payment by cashier’s check or the equivalent.

(f) Within six months of the date of registration, any registration issued in error by the secretary that violates the requirements of subdivision (f) of Section 14205.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 7 - Classification

14235

The classification of goods and services shall conform to the classifications adopted by the United States Patent and Trademark Office. A single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used indicating the appropriate class or classes of goods or services. When a single application includes goods or services that fall within multiple classes, the secretary may require payment of a fee for each class.

(Added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 8 - Fraudulent Registration

14240

Any person who, either for himself or herself or on behalf of another person, procures the filing or registration of any mark pursuant to this chapter by knowingly making any false or fraudulent representation or declaration, either orally or in writing, or by any other fraudulent means shall be liable to pay all damages sustained as a consequence of the filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 9 - Violations

14245

(a) A person who does any of the following shall be subject to a civil action by the owner of the registered mark, and the remedies provided in Section 14250:

(1) Uses, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this chapter in connection with the sale, distribution, offering for sale, or advertising of goods or services on or in connection with which the use is likely to cause confusion or mistake, or to deceive as to the source of origin of the goods or services.

(2) Reproduces, counterfeits, copies, or colorably imitates the mark and applies the reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in connection with the sale or other distribution in this state of goods or services. The registrant shall not be entitled under this paragraph to recover profits or damages unless the acts have been committed with knowledge that the mark is intended to be used to cause confusion or mistake, or to deceive.

(3) Knowingly facilitate, enable, or otherwise assist a person to manufacture, use, distribute, display, or sell goods or services bearing a reproduction, counterfeit, copy, or colorable imitation of a mark registered under this chapter, without the consent of the registrant. An action by a person is presumed to have been taken knowingly following delivery to that person by personal delivery, courier, or certified mail return receipt requested, of a written demand to cease and desist that is accompanied by all of the following:

(A) A copy of the certificate of registration and of a claimed reproduction, counterfeit, copy, or colorable imitation of the registered mark.

(B) A statement, made under penalty of perjury, by the owner of the registered mark, by an officer of the corporation that owns the registered mark, or by legal counsel for the owner of the registered mark, that includes all of the following:

(i) The name or description of the infringer.

(ii) The product or service and mark being or to be infringed.

(iii) The dates of the infringement.

(iv) Other reasonable information to assist the recipient to identify the infringer.

(4) The presumption created by paragraph (3) does not affect the owner’s burden of showing that there was a violation of this chapter.

(5) Paragraph (3) is applicable to a landlord or property owner who provides, rents, leases, or licenses the use of real property where goods or services bearing a reproduction, counterfeit, copy, or colorable imitation of a mark registered pursuant to this chapter are sold, offered for sale, or advertised, where the landlord or property owner had control of the property and knew, or had reason to know, of the infringing activity.

(b) Notwithstanding any other provision of this chapter, the remedies given to the owner of the right infringed pursuant to this section are limited as follows:

(1) If an infringer or violator is engaged solely in the business of printing the mark or violating matter for others and establishes that he or she was an innocent infringer or innocent violator, the owner of the right infringed is entitled only to an injunction against future printing of the mark by the innocent infringer or innocent violator.

(2) If the infringement complained of is contained in, or is part of, paid advertising matter in a newspaper, magazine, or other similar periodical, or in an electronic communication as defined in subsection (12) of Section 2510 of Title 18 of the United States Code, the remedies of the owner of the right infringed against the publisher or distributor of the newspaper, magazine, or other similar periodical or electronic communication shall be confined to an injunction against the presentation of the advertising matter in future issues of the newspapers, magazines, or other similar periodicals or in further transmissions of the electronic communication. The limitation of this subdivision shall apply only to innocent infringers and innocent violators.

(3) Injunctive relief is not available to the owner of the right infringed with respect to an issue of a newspaper, magazine, or other similar periodical or electronic communication containing infringing matter if restraining the dissemination of the infringing matter in a particular issue of the periodical or in an electronic communication would delay the delivery of the issue or transmission of the electronic communication after the regular time for delivery and the delay would be due to the method by which publication and distribution of the periodical or transmission of the electronic communication is customarily conducted in accordance with sound business practice, and not to a method or device adopted for the evasion of this section or to prevent or delay the issuance of an injunction or restraining order with respect to the infringing matter.

(c) An innocent infringer or innocent violator is a person whose acts were committed without knowledge that the mark was intended to be used to cause confusion, mistake, or to deceive.

(Amended by Stats. 2008, Ch. 179, Sec. 21. Effective January 1, 2009.)



14247

(a) Subject to the principles of equity, an owner of a mark that is famous and distinctive, whether inherently or through acquired distinctiveness, shall be entitled to an injunction against another person’s commercial use of a mark or trade name, if such use begins after the mark has become famous and is likely to cause dilution of the famous mark, and to obtain such other relief as is provided in this section. For purposes of this subdivision, a mark is famous if it is widely recognized by the general consuming public of this state, or by a geographic area of this state, as a designation of source of the goods or services of the mark’s owner. In determining whether a mark is famous, a court may consider factors including, but not limited to, all of the following:

(1) The duration, extent, and geographic reach of advertising and publicity of the mark in this state, whether advertised or publicized by the owner or third parties.

(2) The amount, volume, and geographic extent of sales in this state of goods or services offered under the mark.

(3) The extent of actual recognition of the mark in this state.

(4) Whether the mark is the subject of a state registration in this state, or a federal registration under the Act of March 3, 1881, or under the Act of February 20, 1905, or on the principal register under the Trademark Act of 1946 (15 U.S.C. Sec. 1051 et seq.), as amended.

(b) In an action brought under this section, the owner of a famous mark shall be entitled to injunctive relief throughout the geographic area in which the mark is found to have become famous prior to commencement of the junior use, but not beyond the borders of this state. If the person against whom injunctive relief is sought willfully intended to cause dilution of the famous mark, the owner shall also be entitled to the remedies set forth in Section 14250, subject to the discretion of the court and the principles of equity. The following shall not be actionable under this section:

(1) Any fair use, including a nominative or descriptive fair use, or facilitation of such fair use, of a famous mark by another person other than as a designation of source for the person’s own goods or services, including use in connection with either of the following:

(A) Advertising or promotion that permits consumers to compare goods or services.

(B) Identifying and parodying, criticizing, or commenting upon the famous mark owner or the goods or services of the famous mark owner.

(2) Noncommercial use of the mark.

(3) All forms of news reporting and news commentary.

(Added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)



14250

(a) Any owner of a mark registered under this chapter may proceed by suit to enjoin the manufacture, use, display, or sale of any counterfeits thereof and any court of competent jurisdiction may grant injunctions to restrain the manufacture, use, display, or sale as may be deemed just and reasonable, and shall require the defendants to pay to the owner up to three times their profits from, and up to three times all damages suffered by reason of, the wrongful manufacture, use, display, or sale. If, in any action brought under this section, the court determines that any goods in the possession of or services offered by a defendant bear or consist of a counterfeit mark, the court shall order the destruction of any goods, labels, packaging or any components bearing the counterfeit mark and all instrumentalities used in the production of the counterfeit goods, including, but not limited to, any items, objects, tools, machines or equipment or, after obliteration of the counterfeit mark, the court may dispose of those materials by ordering their transfer to the state, a civil claimant, an eleemosynary institution, or any appropriate private person other than the person from whom the materials were obtained.

(b) The court, upon motion or ex parte application by a plaintiff in a suit to enjoin the manufacture, use, display, or sale of counterfeits, may order seizure of any goods, labels, packaging or any components bearing the counterfeit mark and all instrumentalities used in the production of the counterfeit goods, including, but not limited to, any items, objects, tools, machines or equipment from persons manufacturing, displaying for sale, or selling the goods, upon a showing of good cause and a probability of success on the merits and upon the posting of an undertaking pursuant to subdivision (e). If it appears from the ex parte application that there is good reason for proceeding without notification to the defendant, the court may, for good cause shown, waive the requirement of notice for the ex parte proceeding. The order of seizure shall specifically set forth all of the following:

(1) The date or dates on which the seizure is ordered to take place.

(2) A description of the counterfeit goods to be seized.

(3) The identity of the persons or class of persons to effect seizure.

(4) A description of the location or locations at which seizure is to occur.

(5) A hearing date not more than 10 court days after the last date on which seizure is ordered at which any person from whom goods are seized may appear and seek release of the seized goods. Any person from whom seizure is effected shall be served with the order at the time of seizure.

(c) Any person who causes seizure of goods that are not counterfeit shall be liable in an amount equal to the following:

(1) Any damages proximately caused to any person having a financial interest in the seized goods by the seizure of goods that are not counterfeit.

(2) Costs incurred in defending against seizure of noncounterfeit goods.

(3) Upon a showing that the person causing the seizure to occur acted in bad faith, expenses, including reasonable attorneys’ fees expended in defending against the seizure of any noncounterfeit or noninfringing goods.

(4) Punitive damages, if warranted.

(d) A person entitled to recover pursuant to subdivision (c) may seek a recovery by cross-claim or motion made in the trial court and served pursuant to Section 1011 of the Code of Civil Procedure. A person seeking a recovery pursuant to this section may join any surety on an undertaking posted pursuant to subdivision (b), and any judgment of liability shall bind the person liable pursuant to subdivision (c) and the surety jointly and severally, but the liability of the surety shall be limited to the amount of the undertaking.

(e) The court shall set the amount of the undertaking required by subdivision (b) in accordance with the probable recovery of damages, costs, and expenses under subdivision (c) if it were ultimately determined that the goods seized were not counterfeit.

(f) Any person entitled to recover under subdivision (c) may, within 30 days after the date of seizure, object to the undertaking on the grounds that the surety or the amount of undertaking is insufficient.

(g) The motion or application filed pursuant to subdivision (b) shall include a statement advising the person from whom the goods are seized that the undertaking has been filed, informing him or her of his or her right to object to the undertaking on the grounds that the surety or the amount of the undertaking is insufficient, and advising the person from whom the goods are seized that an objection to the undertaking must be made within 30 days after the date of seizure.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)



14252

The enumeration of any right or remedy herein shall not affect a registrant’s right to prosecute under any penal law of this state, including, but not limited to, Section 350 of the Penal Code.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)



14254

(a) Actions to require cancellation of a mark registered pursuant to this chapter or in mandamus to compel registration of a mark pursuant to this chapter shall be brought in the superior court.

(b) In an action in mandamus, the proceeding shall be based solely upon the record before the secretary. In an action for cancellation, the secretary shall not be made a party to the proceeding, but shall be notified of the filing of the complaint by the clerk of the court in which it is filed and shall be given the right to intervene in the action.

(c) In any action brought against a nonresident registrant, service may be effected upon the secretary as agent for service of the registrant in accordance with the procedures established for service upon nonresident corporations and business entities under Sections 416.10 to 416.40, inclusive, of the Code of Civil Procedure, and Sections 2110, 2111, and 2114 of the Corporations Code.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)



14259

Nothing herein shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time within common law.

(Added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 10 - Fees

14260

Unless specified by the secretary, the fees payable herein are not refundable.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 11 - Severability

14265

If any provision of this chapter, or the application of such provision to any person or circumstance is held invalid, the remainder of this chapter shall not be affected thereby.

(Added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)






ARTICLE 12 - Miscellaneous

14270

This chapter shall not affect any suit, proceeding, or appeal pending on January 1, 2008.

(Repealed and added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)



14272

The intent of this chapter is to provide a system of state trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the Trademark Act of 1946 (15 U.S.C. Sec. 1051 et seq.), as amended. To that end, the construction given the federal act should be examined as nonbinding authority for interpreting and construing this chapter.

(Added by Stats. 2007, Ch. 711, Sec. 2. Effective January 1, 2008.)









CHAPTER 3 - Trade Names and Designations

ARTICLE 1 - Trade Names

14401

Any trade name may be transferred in the same manner as personal property in connection with the good will of the business in which it is used or the part thereof to which it is appurtenant, and the owner is entitled to the same protection by suits at law or in equity.

(Added by Stats. 1941, Ch. 59.)



14402

Any court of competent jurisdiction may restrain, by injunction, any use of trade names in violation of the rights defined in this chapter.

(Added by Stats. 1941, Ch. 59.)



14403

Every person who has in his possession, or who uses any cask, bottle, vessel, case, cover, label, brand, or other thing bearing, or having in any way connected with it, the trade name of another, for the purpose of disposing of any article other than that which such cask, bottle, vessel, case, cover, label, brand or other thing, originally contained, or is connected with by the owner of the trade name, with intent to deceive or defraud, is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 59.)



14404

Every person who wilfully defaces, obliterates, or otherwise removes, destroys, or conceals the trade name of another, printed, branded, stamped, engraved, etched, blown, impressed, or otherwise attached to, or produced upon any cask, keg, bottle, vessel, siphon, can, case, or other package, for the purpose of selling or trafficking in such cask, keg, bottle, vessel, siphon, can, case, or other package, or refilling such cask, keg, bottle, vessel, siphon, can, case, or other package, with intent to defraud the owner thereof, without the consent of the owner, or unless the same has been purchased from the owner, is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 59.)



14405

Every person who wilfully sells, or traffics in any cask, keg, bottle, vessel, siphon, can, case or other package bearing the trade name of another, printed, branded, stamped, engraved, etched, blown, or otherwise attached or produced thereon, or refills any such cask, keg, bottle, vessel, siphon, can, case, or other package with intent to defraud the owner thereof, without the consent of the owner, or unless it has been purchased from the owner, is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 59.)






ARTICLE 1.5 - Trade Name Registration

14411

The filing of any fictitious business name statement by a person required to file such statement pursuant to Section 17910 shall establish a rebuttable presumption that the registrant has the exclusive right to use as a trade name the fictitious business name, as well as any confusingly similar trade name, in the county in which the statement is filed, if the registrant is the first to file such a statement containing the fictitious business name in that county, and is actually engaged in a trade or business utilizing such fictitious business name or a confusingly similar name in that county.

The rebuttable presumption created by this section shall be one affecting the burden of producing evidence.

(Added by Stats. 1972, Ch. 438.)



14412

The rebuttable presumption created by Section 14411 shall be applicable until the fictitious business name statement is abandoned pursuant to Section 17922, or otherwise expires pursuant to Section 17920, and no new fictitious business name statement has been filed by the registrant, or in the case of any assignment or transfer no original fictitious business name statement has been filed by the assignee or transferee.

(Added by Stats. 1972, Ch. 438.)



14413

For purposes of Section 14411 a fictitious business name statement filed after January 1, 1971, and deemed filed on July 1, 1971, under Section 8 of Chapter 618 of the 1970 Statutes shall be considered filed at the time a certificate was first filed under Chapter 2 (commencing with Section 2466) of Title 10 of Part 4 of Division 3 of the Civil Code, as it existed on the effective date of the filing, provided that the certificate had not expired prior to the filing under Chapter 5 (commencing with Section 17900) of Part 3 of Division 7 of the Business and Professions Code.

(Added by Stats. 1972, Ch. 438.)



14414

Nothing in this chapter shall be construed to require or prohibit the filing in any county of any fictitious business name statement if such filing is not required or prohibited by Section 17910.

(Added by Stats. 1972, Ch. 438.)



14415

The filing of articles of incorporation pursuant to Section 200 of the Corporations Code, in the case of a domestic corporation, or the obtaining of a certificate of qualification pursuant to Sections 2105 and 2106 of the Corporations Code, in the case of a foreign corporation, shall establish a rebuttable presumption that the corporation has the exclusive right to use as a trade name, in the state the corporate name set forth in the articles or certificate, as well as any confusingly similar trade name, if the corporation is the first to have filed the articles or obtained the certificate containing the corporate name, and is actually engaged in a trade or business utilizing that corporate name or a confusingly similar name.

If a foreign corporation continues to have authority to transact intrastate business pursuant to Section 2102 of the Corporations Code, the foreign corporation shall be considered to have obtained its certificate of qualification pursuant to law for the purposes of this section on the date it first qualified to transact intrastate business in this state.

The rebuttable presumption created by this section affects the burden of producing evidence.

(Amended by Stats. 1981, Ch. 714, Sec. 39.)



14416

If, as to the same or a confusingly similar trade name, in a county, there are both a corporation entitled to the rebuttable presumption created by Section 14415 and a registrant entitled to the benefit of the presumption created by Section 14411, whichever has filed the fictitious business name statement, filed the articles of incorporation, or obtained the certificate of qualification first in time, and is actually engaged in a trade or business utilizing such fictitious business name, such corporate name, or a confusingly similar name, shall be entitled to the presumption as against the other, that he has the exclusive right to use such fictitious business name, or such corporate name, or a confusingly similar name, as a trade name in the county where the registrant has filed his fictitious business name statement.

(Added by Stats. 1972, Ch. 438.)



14417

The filing of articles of incorporation pursuant to Section 200 of the Corporations Code shall not of itself authorize the use in this state of a corporate name in violation of the rights of another under the federal Trademark Act (15 U.S.C. Sec. 1051 et seq.), the Trademark Act (Chapter 2 (commencing with Section 14200) of Division 6), the Fictitious Business Name Act (Chapter 5 (commencing with Section 17900) of Division 7), or the common law, including rights in a trade name. The Secretary of State shall deliver a notice to this effect to each newly organized corporation.

(Added by Stats. 1983, Ch. 1317, Sec. 1.)



14418

The filing of any fictitious business name statement pursuant to Section 17910 does not, of itself, authorize the use in this state of a fictitious business name in violation of the rights of another as established under this chapter, the federal law relating to trademarks (15 U.S.C. Sec. 1051 et seq.), or the common law, including rights in a trade name.

(Added by Stats. 1987, Ch. 437, Sec. 1.)






ARTICLE 2 - Container Brands

14425

As used in this article:

(a) “Containers,” “equipment” and “supplies” means containers, equipment or supplies bearing a brand.

(b) “Brand” means any mark, name or device filed as a brand under this article.

(c) “Registrant” means a person who files a brand under this article.

(Amended by Stats. 1982, Ch. 194, Sec. 1.)



14426

Any corporation or association whose members might register a brand under this article, may itself register a brand under this article.

As used in this article, “member of a registrant” means a member who would be entitled to register the same brand under this article.

(Added by Stats. 1941, Ch. 59.)



14427

Any person, who is engaged in the manufacture, packing, canning, bottling, or selling of any substance in containers with his or her name, or other mark or device impressed or produced thereon, or whose equipment or supplies, owned by and used in his or her business, bears a name or other mark or device impressed or produced thereon, may file in the office of the Secretary of State after payment of the fee set forth in subdivision (d) of Section 12193 of the Government Code, a description of the name, mark, or device so used, as a brand.

(Amended by Stats. 1999, Ch. 1000, Sec. 5. Effective January 1, 2000.)



14429

There shall be included as a part of each brand the words, “Registered in California,” or the abbreviation, “Reg. Cal.”

(Added by Stats. 1941, Ch. 59.)



14430

It is unlawful for any person except a person named in subdivision (a) to do any of the acts named in subdivision (b).

(a) Persons excepted:

(1) The owner of the brand which has been filed in accordance with this article.

(2) The registrant.

(3) Members of any corporation or association which is the registrant.

(4) A person who has the written consent of the registrant describing the containers, equipment or supplies to which it applies.

(5) A person who has purchased the container, equipment or supplies from the owner of the brand appearing thereon.

(b) Prohibited acts:

(1) Possessing, using, or filling with any substance any container.

(2) Obliterating or concealing the brand on any container, supplies or equipment.

(3) Selling, buying, giving, taking or otherwise trafficking in any container, equipment, or supplies.

(Amended by Stats. 1982, Ch. 194, Sec. 4.)



14431

The use by any person other than the registrant, or owner of the brand and other than the members of the registrant of any container, supplies or equipment, without the written consent provided for in this article, or the possession by any junk dealer, or dealer in secondhand articles, of any containers, supplies or equipment, is presumptive evidence of unlawful use of or traffic in such containers, supplies, or equipment.

(Added by Stats. 1941, Ch. 59.)



14432

Any person acquiring containers, supplies or equipment, by purchase or other lawful means, and having the written consent provided for in this article is not required again to file the description, but acquires as a part of his or her purchase all benefit that the vendor has.

(Amended by Stats. 1982, Ch. 194, Sec. 5.)



14433

The acceptance by the owner, or any person lawfully entitled to their use, of any money as a deposit to secure the safekeeping and return of containers, equipment or supplies does not constitute a sale of the containers, supplies or equipment, either optional or otherwise, in any proceeding under this article.

(Added by Stats. 1941, Ch. 59.)



14434

It is the duty of every person who finds or receives in the regular course of business or in any other manner, any containers, supplies or equipment to make diligent effort to find the owner and return the containers, supplies or equipment to him.

(Added by Stats. 1941, Ch. 59.)



14435

(a) Whenever any registrant or any member of the registrant takes an oath before any magistrate that he has reason to believe, and does believe, that any of the containers, supplies or equipment mentioned in this article, are being unlawfully sold, filled or used, or are secreted in any place, the magistrate shall issue a search warrant to discover and obtain them;

(b) The magistrate may cause to be brought before him, the person in whose possession the containers, equipment or supplies are found, and if he finds that the person has been guilty of a violation of this article, he shall impose the punishment prescribed in this article, and also award the possession of the containers, equipment or supplies taken upon the search warrant to the owner, or to the corporation or association of which the owner is a member.

(Added by Stats. 1941, Ch. 59.)



14436

The violation of any of the provisions of this article is a misdemeanor, punishable:

(a) For the first offense by imprisonment for not less than 10 days nor more than six months or by a fine of fifty dollars ($50) for each and every container, or article of supply or equipment so filled, sold, used, disposed of, held, bought or trafficked in, or by both such fine and imprisonment.

(b) For each subsequent offense by imprisonment for not less than 20 days nor more than one year, or by a fine of not less than fifty dollars ($50) nor more than one hundred dollars ($100) for each and every container, or article of supply or equipment so filled, sold, used, disposed of, held, bought or trafficked in, or by both such fine and imprisonment.

(Amended by Stats. 1982, Ch. 194, Sec. 6.)



14437

Every brand registered and published under Chapter 431 of the Statutes of 1921, as amended, prior to the effective date of Chapter 1162 of the Statutes of 1931, and all containers, equipment and supplies bearing such a brand shall be entitled to all the protection and benefits of this chapter, and it is not necessary for any such brand to be changed or reregistered on account of the provisions of Chapter 1162 of the Statutes of 1931 and the provisions of this article which constitute a restatement and continuation thereof.

(Amended by Stats. 1982, Ch. 194, Sec. 7.)



14438

Any registrant whose containers, equipment or supplies are involved in any violation of the provisions of this article may sue the person or persons who violated said provisions and, upon proof of such violation, shall recover threefold the replacement cost new of the containers, equipment or supplies so involved and costs of suit including a reasonable attorney’s fee. No action shall be brought under this section or Section 14436 against a person who obtained possession of the containers, equipment or supplies pursuant to a contract with the registrant for the delivery of agricultural commodities, unless such person has failed to return to the registrant such containers, equipment and supplies to the point of delivery within 10 days after receipt of a demand for such return sent by registered mail to such person by the registrant.

(Amended by Stats. 1982, Ch. 194, Sec. 8.)






ARTICLE 3 - Farm Names

14460

“Farm,” as used in this article, includes ranch, estate and villa.

(Added by Stats. 1941, Ch. 59.)



14461

Any farm owner or lessee in this state may register the name of his or her farm with the Secretary of State, and the Secretary of State shall issue a certificate setting forth the name and location of the farm and the name of the owner upon payment of the fee as set forth in subdivision (g) of Section 12193 of the Government Code.

(Amended by Stats. 1999, Ch. 1000, Sec. 6. Effective January 1, 2000.)



14462

Any person selling or marketing the products grown on a farm may use the name of the farm as a trade-mark on the products of the farm, in the same manner as provided for other trade-marks, and subject to the same rights and duties, as provided in this code.

(Added by Stats. 1941, Ch. 59.)



14463

Registration under this article shall have the same effect as the registration of a trade-mark.

(Added by Stats. 1941, Ch. 59.)



14464

When any name has been registered as the name of any farm, that name shall not be registered as the name of any other farm in this State, unless designating words have been prefixed or added thereto. The Secretary of State shall register such name only for the person entitled thereto.

(Added by Stats. 1941, Ch. 59.)



14465

Any person who registers as his own, any name already in use in this State, knowing that the name is already adopted as the name of a farm, or makes use of the name when regularly registered and in use by any other person entitled thereto under this article is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 59.)






ARTICLE 4 - Laundry Supply Designations

14480

As used in this article:

(a) “Registrant” means any person who files and publishes a name, mark or device under this article.

(b) “Supplies” means supplies bearing a name, mark or device filed and published under this article.

(Added by Stats. 1941, Ch. 59.)



14481

Any person engaged in the business of supplying clean laundered garments, towels, table linen or other articles, the property of the supplier, in a regular service, periodically exchanging clean articles for soiled for a fixed compensation, may adopt and use a name or other mark or device woven, impressed or produced thereon as an indicium of ownership, and may register the name, mark or device by filing and publishing it under this article.

(Added by Stats. 1941, Ch. 59.)



14482

In order to register a name, mark or device under this article, the supplier shall do all of the following:

(a) File in the office of the Secretary of State a description of the names, marks, or devices so used.

(b) Cause the description of the name, mark or device to be printed once a week for three successive weeks in a newspaper published in the county in which the principal place of business of the supplier is located.

(Amended by Stats. 2000, Ch. 506, Sec. 2. Effective January 1, 2001.)



14483

The registrant shall pay to the Secretary of State for filing each laundry supply designation described and for issuing a certificate of filing a fee as set forth in subdivision (e) of Section 12193 of the Government Code.

(Amended by Stats. 2000, Ch. 506, Sec. 3. Effective January 1, 2001.)



14484

It is unlawful for any persons except a person named in subdivision (a) to do any of the acts named in subdivision (b):

(a) Persons excepted:

(1) The registrant.

(2) A person who has the written consent of the registrant.

(3) A person who has purchased the supplies from the registrant.

(b) Prohibited acts:

(1) Selling, buying, renting, giving, taking or otherwise trafficking in any supplies bearing a name, mark or device filed and published under this article.

(2) Obliterating or otherwise covering up, concealing or removing a name, mark or device filed and published under this article, from such supplies.

(Added by Stats. 1941, Ch. 59.)



14485

The acceptance by the registrant of any sum of money as a deposit to secure the safekeeping and return of the supplies does not constitute a sale of the supplies either optional or otherwise, in any proceeding under this article.

(Added by Stats. 1941, Ch. 59.)



14486

The use by any person, other than the registrant of any supplies without the written consent provided in this article or the possession of supplies so marked by any junk dealer or dealer of secondhand articles is presumptive evidence of unlawful use of or traffic in such supplies.

(Added by Stats. 1941, Ch. 59.)



14487

Any person or any member of any firm, corporation or association acquiring supplies by purchase or other lawful means and having the written consent provided for in this article, is not required again to file and publish the description but shall, as to supplies described in the written consent, acquire as part of the purchase all such rights and benefits as the vendor has under this article.

(Added by Stats. 1941, Ch. 59.)



14488

It is the duty of every person who finds or receives in the regular course of business or in any other manner, any supplies to make diligent effort to find the owner and restore or return the supplies.

(Added by Stats. 1941, Ch. 59.)



14489

Whenever the registrant or any member of any corporation or association which is the registrant takes an oath before any magistrate that he has reason to believe and does believe that any supplies are being unlawfully used, sold or secreted in any place, the magistrate shall issue a search warrant to discover and obtain the supplies and may also bring before him the person in whose possession the articles are found.

(Added by Stats. 1941, Ch. 59.)



14490

If the magistrate finds that any person brought before him has been guilty of a violation of this article he shall impose the punishment prescribed in this article and also award the possession of the property taken upon the search warrant to the owner.

(Added by Stats. 1941, Ch. 59.)



14491

The violation of any of the provisions of this article is a misdemeanor, except that if the violation consists of unlawfully using, selling, or secreting in any place supplies of a value exceeding nine hundred fifty dollars ($950), the violation is a felony.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 1. Effective January 25, 2010.)






ARTICLE 5 - Names Other Than Trade Names

14492

As used in this article, the following terms have the meanings set forth in this section unless the context otherwise requires:

(a) “Organization” includes any lodge, order, beneficial association, fraternal or beneficial society or association, historical, military, or veterans organization, labor union, or any other similar society, organization, or association or degree, branch, subordinate lodge, or auxiliary thereof.

(b) “Name and Ownership.” Name is that name that has first been adopted and used by an organization within or beyond the limits of this state, which name has been registered in the Office of the Secretary of State, and the name of any organization that has complied with Chapter 5 (commencing with Section 17900) of Part 3 of Division 7, unless the name conflicts with a name duly registered in the Office of the Secretary of State prior to the compliance with those provisions, and any organization that has so first adopted and used the name is its original owner.

(Amended by Stats. 2006, Ch. 538, Sec. 21. Effective January 1, 2007.)



14493

Any court of competent jurisdiction may restrain by injunction: the use of the name of any organization in a commercial venture, trade or business, or in the solicitation of subscriptions for or sale of any newspaper, book, or other publication, or in the solicitation of advertising in any newspaper, book, or other publication or in the solicitation of, donations, aid, or other benefits by any other person, firm, or corporation representing directly or indirectly that such commercial venture, trade or business, newspaper or book or other publication or donation or solicitation for donation, is sponsored, endorsed or being offered by the organization owning such name, unless the person, firm, or corporation so using the name is entitled to use the name under the constitution, by-laws or rules of the organization owning such name, or by the written consent of such organization so owning the name to such use.

(Added by Stats. 1955, Ch. 1931.)



14494

In any action under Section 14493 it is not necessary to allege or prove actual damages or the threat thereof or actual injury or the threat thereof, to the plaintiff, but in addition to injunctive relief, any plaintiff in any such action is entitled to recover the amount of the actual damages, if any, sustained by such plaintiff.

(Added by Stats. 1955, Ch. 1931.)



14495

The use of the name of any organization by any person, firm, or corporation not entitled to use the same under the constitution, by-laws, rules or regulations of the organization which owns the name or by the written consent of such organization, is presumptive evidence of the unlawful use or traffic in such name.

(Added by Stats. 1955, Ch. 1931.)









CHAPTER 4 - Solicitations for Financial Services

14700

(a) “Lender” as used in this chapter means a bank, savings and loan association, savings bank, credit union, industrial bank, or other lender licensed to make loans in California or a subsidiary or an affiliate of one of those entities.

(b) “Financial services” as used in this chapter means financial services or products that are considered to be financial in nature as described in Section 1843(k) of Title 12 of the United States Code.

(Added by Stats. 2004, Ch. 197, Sec. 1. Effective January 1, 2005.)



14701

(a) No person shall include the name, trade name, logo, or tagline of a lender in a written solicitation for financial services directed to a consumer who has obtained a loan from the lender without the consent of the lender, unless the solicitation clearly and conspicuously states that the person is not sponsored by or affiliated with the lender and that the solicitation is not authorized by the lender, which shall be identified by name. This statement shall be made in close proximity to, and in the same or larger font size as, the first and the most prominent use or uses of the name, trade name, logo, or tagline in the solicitation, including on an envelope or through an envelope window containing the solicitation.

(b) No person shall use the name of a lender or a name similar to that of a lender in a solicitation for financial services directed to consumers if that use could cause a reasonable person to be confused, mistaken, or deceived initially or otherwise as to either of the following:

(1) The lender’s sponsorship, affiliation, connection, or association with the person using the name.

(2) The lender’s approval or endorsement of the person using the name or the person’s services or products.

(Added by Stats. 2004, Ch. 197, Sec. 1. Effective January 1, 2005.)



14702

No person shall include a consumer’s loan number or loan amount, whether or not publicly available, in a solicitation for services or products without the consent of the consumer, unless the solicitation clearly and conspicuously states, when applicable, that the person is not sponsored by or affiliated with the lender and that the solicitation is not authorized by the lender, and states that the consumer’s loan information was not provided to that person by that lender. This statement shall be made in close proximity to, and in the same or larger font as, the first and the most prominent use or uses of the consumer’s loan information in the solicitation, including on an envelope or through an envelope window containing the solicitation.

(Added by Stats. 2004, Ch. 197, Sec. 1. Effective January 1, 2005.)



14703

It is not a violation of this chapter for a person in an advertisement or solicitation for services or products to use the name, trade name, logo, or tagline of a lender without the statement described in subdivision (a) of Section 14701 if that use is exclusively part of a comparison of like services or products in which the person clearly and conspicuously identifies itself or that otherwise constitutes nominative fair use. Nothing in this chapter shall be deemed or interpreted to alter or modify the trade name and trademark laws of this state, including Chapter 2 (commencing with Section 14200) and Chapter 3 (commencing with Section 14400).

(Added by Stats. 2004, Ch. 197, Sec. 1. Effective January 1, 2005.)



14704

(a) A person who violates Section 14701 or 14702 shall be subject to an injunction against that use. In an action to enjoin a violation of subdivision (a) of Section 14701 or Section 14702, it is not necessary to allege or to prove actual damage to the plaintiff, and irreparable harm and interim harm to the plaintiff shall be presumed. In the action to enjoin a violation of subdivision (b) of Section 14701, affidavits that show consumers were confused, mistaken, or deceived as to a matter described in subdivision (b) of Section 14701 is prima facie evidence of damage and injury to the plaintiff. In addition to injunctive relief, the plaintiff is entitled to recover in the action the amount of the actual damages, if any, it sustained.

(b) The prevailing party in an action brought under this chapter is entitled to recover its costs and reasonable attorney’s fees as the court may determine.

(Added by Stats. 2004, Ch. 197, Sec. 1. Effective January 1, 2005.)












DIVISION 7 - GENERAL BUSINESS REGULATIONS

PART 1 - LICENSING FOR REVENUE AND REGULATION

CHAPTER 1 - Licensing by Cities

16000

(a) The legislative body of an incorporated city may, in the exercise of its police power, and for the purpose of regulation, as herein provided, and not otherwise, license any kind of business not prohibited by law transacted and carried on within the limits of its jurisdiction, including all shows, exhibitions and lawful games, and may fix the rates of the license fee and provide for its collection by suit or otherwise. Any legislative body, including the legislative body of a charter city, that fixes the rate of license fees pursuant to this subdivision upon a business operating both within and outside the legislative body’s taxing jurisdiction, shall levy the license fee so that the measure of the fee fairly reflects that proportion of the activity actually carried on within the taxing jurisdiction.

(b) No license fee levied pursuant to subdivision (a) that is measured by the licensee’s income or gross receipts, whether levied by a charter or general law city, shall apply to any nonprofit organization that is exempted from taxes by Chapter 4 (commencing with Section 23701) of Part 11 of Division 2 of the Revenue and Taxation Code or Subchapter F (commencing with Section 501) of Chapter 1 of Subtitle A of the Internal Revenue Code of 1986, or the successor of either, or to any minister, clergyman, Christian Science practitioner, rabbi, or priest of any religious organization that has been granted an exemption from federal income tax by the United States Commissioner of Internal Revenue as an organization described in Section 501(c)(3) of the Internal Revenue Code or a successor to that section.

(c) Before a city, including a charter city, issues a business license to a person to conduct business as a contractor, as defined in Section 7026, the city shall verify that the person is licensed by the Contractors’ State License Board.

(Amended by Stats. 1996, Ch. 936, Sec. 1. Effective January 1, 1997.)



16000.5

Notwithstanding Section 16000, no incorporated city shall require a regulatory license or impose a regulatory license fee with respect to cafe musicians.

“Cafe musician,” for the purposes of this section, means any person playing a musical instrument in any place or establishment where food or alcoholic beverages are sold, offered for sale or given away, who is an employee, or independent contractor, of such place or establishment. “Cafe musician” does not include an owner, manager, or operator of such place or establishment.

(Added by Stats. 1969, Ch. 969.)



16000.7

(a) The Legislature hereby finds and declares that the prohibition on the imposition of regulatory licenses and license fees on federally chartered veterans’ organizations that solicit donations as specified in this section is in need of uniform statewide regulation and constitutes a matter of statewide concern that shall be governed solely by this section.

(b) Notwithstanding Section 37101 of the Government Code, Section 16000 of this code, or any other provision of law, no city, including a charter city, shall require a regulatory license or impose a regulatory license fee with respect to the solicitation of donations for the support of veterans by federally chartered veterans’ organizations specified in Title 36 of the United States Code.

(c) This section shall not be construed to prohibit licensing and regulation of business-related activities, such as those involving the sale or exchange of goods or services.

(Added by Stats. 1998, Ch. 138, Sec. 1. Effective January 1, 1999.)



16001

Every honorably discharged or honorably relieved soldier, sailor, or marine of the United States or Confederate States who served in the Civil War, any Indian war, the Spanish-American War, any Philippine insurrection, the Chinese Relief Expedition, the World War of 1914 and years following, or World War II, who is physically unable to obtain a livelihood by manual labor, and who is a voter of this state, may distribute circulars, and hawk, peddle, and vend any goods, wares or merchandise owned by him, except spirituous, malt, vinous, or other intoxicating liquor, without payment of any license tax or fee whatsoever, whether municipal, county or state, and the legislative body shall issue to such soldier, sailor or marine, without cost, a license therefor.

(Amended by Stats. 1970, Ch. 336.)



16001.5

Every person who was honorably discharged or honorably relieved from the military, naval or air service of the United States who served on or after June 27, 1950, and prior to February 1, 1955, or on or after August 5, 1964, and prior to a future date to be established by the Legislature, who is physically unable to obtain a livelihood by manual labor, and who is a resident of this state, may distribute circulars, and hawk, peddle, and vend any goods, wares or merchandise owned by him, except spirituous, malt, or vinous, or other intoxicating liquor, without payment of any license tax or fee whatsoever, whether municipal, county or state, and the legislative body shall issue to such person, without cost, a license therefor.

(Added by Stats. 1970, Ch. 336.)



16001.7

Every person who is honorably discharged or honorably relieved from the military, naval, or air service of the United States and who is a resident of this state, may distribute circulars, and hawk, peddle and vend any goods, wares, or merchandise owned by him or her, except spiritous, malt, or vinous, or other intoxicating liquor, without payment of any business license fee, whether municipal, county, or state, and the legislative body shall issue to that person, without cost, a license therefor.

(Added by Stats. 2008, Ch. 435, Sec. 1. Effective January 1, 2009.)



16002

No license fee may be collected from, nor any penalty for the nonpayment thereof enforced against, any commercial traveler whose business is limited to goods, wares, and merchandise sold or dealt in at wholesale in this State.

(Added by Stats. 1941, Ch. 61.)



16002.1

No license fee for the privilege of auctioning real estate may be collected from any real estate auctioneer, whose business is limited exclusively to auctioning real estate, except by the city in which he has a permanent place of business.

(Added by Stats. 1968, Ch. 1312.)



16002.2

No city shall impose a license fee or tax, other than a fee or tax based on gross receipts, for the privilege of renting, leasing, or operating laundry equipment, whether or not coin operated, upon any individual or firm whose business is limited exclusively to renting, leasing, or operating such equipment, which license fee taxes or has the effect of taxing any gross receipts, other than gross receipts actually derived from the conduct of business within such city. For purposes of this section, the tax shall be based on the entire gross receipts of the taxpayer derived within the city, and no minimum tax shall be imposed upon any business location, nor shall such tax be measured by the number of business locations or machines of the taxpayer within the city.

This section shall not apply to coin-operated laundry equipment owned and operated by a retail establishment providing coin-operated laundry equipment for general public use.

(Added by Stats. 1970, Ch. 1145.)



16002.5

No city shall impose a license fee or tax, other than a fee or tax based on gross receipts, for the privilege of renting, leasing, or operating coin-operated vending machines, upon any individual or firm whose business is limited exclusively to renting, leasing, or operating such machines, which license fee or tax has the effect of taxing any gross receipts other than gross receipts which are directly attributable to the business activities conducted within the city. For the purposes of this section, the license fee or tax shall be based on the entire gross receipts which are directly attributable to the business activities conducted within the city, and no minimum license fee or tax shall be imposed upon any business location, nor shall such license fee or tax be measured by the number of business locations or machines of the taxpayer within the city.

Any license to conduct a business issued by a city in connection with which the city imposes a license fee or tax upon coin-operated vending machines within the city, may be revoked for failure of the licensee to report to the city the gross receipts from such machines. The city may demand an audit of any such licensee and require him to submit a copy of the state sales and use tax returns filed relative to such machines, and a copy of any other tax statement filed with any government entity by him or by any other individual or firm owning, renting, leasing, or operating such machines disclosing the gross receipts received from owning, renting, leasing, or operating such machines.

The provisions of this section shall not apply to a chartered city or to a chartered city and county.

(Amended by Stats. 1972, Ch. 817.)



16003

This article does not repeal any act vesting municipal corporations with power to license for revenue purposes.

(Added by Stats. 1941, Ch. 61.)



16004

Any license issued to a business pursuant to this chapter shall be revoked for a violation of Section 24185 of the Health and Safety Code, relating to human cloning.

(Amended by Stats. 2002, Ch. 821, Sec. 2. Effective January 1, 2003.)






CHAPTER 2 - Licensing by Counties

16100

(a) The board of supervisors may in the exercise of its police powers, and for the purpose of regulation, as herein provided, and not otherwise, license any kind of business not prohibited by law, transacted and carried on within the limits of its jurisdiction, including all shows, exhibitions, and lawful games, and may fix the rate of the license fee and provide for its collection by suit or otherwise.

(b) No license fee levied pursuant to subdivision (a) that is measured by the licensee’s income or gross receipts, whether levied by a charter or general law county, shall apply to any nonprofit organization that is exempted from taxes by Chapter 4 (commencing with Section 23701) of Part 11 of Division 2 of the Revenue and Taxation Code or Subchapter F (commencing with Section 501) of Chapter 1 of Subtitle A of the Internal Revenue Code of 1986, or the successor of either, or to any minister, clergyman, Christian Science practitioner, rabbi, or priest of any religious organization that has been granted an exemption from federal income tax by the United States Commissioner of Internal Revenue as an organization described in Section 501(c)(3) of the Internal Revenue Code or a successor to that section.

(c) Before a county issues a business license to a person to conduct business as a contractor, as defined by Section 7026, the county shall verify that the person is licensed by the Contractors’ State License Board.

(Amended by Stats. 1996, Ch. 936, Sec. 2. Effective January 1, 1997.)



16100.5

Notwithstanding Section 16100, no county or city and county shall require a regulatory license or impose a regulatory license fee with respect to cafe musicians.

“Cafe musician,” for the purposes of this section, means any person playing a musical instrument in any place or establishment where food or alcoholic beverages are sold, offered for sale or given away, who is an employee, or independent contractor, of such place or establishment. “Cafe musician” does not include an owner, manager, or operator of such place or establishment.

(Added by Stats. 1969, Ch. 969.)



16100.7

(a) Notwithstanding Section 37101 of the Government Code, Section 7284 of the Revenue and Taxation Code, or Section 16000 of this code, no county or city and county shall require a regulatory license or impose a regulatory license fee with respect to the solicitation of donations for the support of veterans by federally chartered veterans’ organizations specified in Title 36 of the United States Code.

(b) This section shall not be construed to prohibit licensing and regulation of business-related activities, such as those involving the sale or exchange of goods or services.

(Added by Stats. 1998, Ch. 138, Sec. 2. Effective January 1, 1999.)



16101

The boards of supervisors in their respective counties may for the purpose of revenue license individuals acting as hawkers, itinerant peddlers or itinerant vendors, other than merchants having a fixed place of business in the county, their employees, and farmers selling farm products produced by them.

(Added by Stats. 1941, Ch. 61.)



16102

Every soldier, sailor or marine of the United States who has received an honorable discharge or a release from active duty under honorable conditions from such service may hawk, peddle and vend any goods, wares or merchandise owned by him, except spirituous, malt, vinous or other intoxicating liquor, without payment of any license, tax or fee whatsoever, whether municipal, county or State, and the board of supervisors shall issue to such soldier, sailor or marine, without cost, a license therefor.

(Amended by Stats. 1941, Ch. 646.)



16103

No license fee may be collected from, nor any penalty for the nonpayment thereof enforced against, any commercial traveler whose business is limited to goods, wares and merchandise sold or dealt in at wholesale in this State.

(Added by Stats. 1941, Ch. 61.)



16104

No license requiring a fee greater than 3 cents ($0.03) per head shall be imposed by the board of supervisors of any county on the business of raising, grazing, herding or pasturing sheep, nor shall any such license tax be applicable to or on account of lambs under eight months old.

(Added by Stats. 1953, Ch. 67.)



16105

Any license issued to a business pursuant to this chapter shall be revoked for violation of Section 24185 of the Health and Safety Code, relating to human cloning.

(Amended by Stats. 2002, Ch. 821, Sec. 3. Effective January 1, 2003.)






CHAPTER 2.1 - Business License Taxation

16110

No city, county, or city and county which levies a business license tax calculated on a basis of gross receipts pursuant to Section 16000 or 16100 or Section 37101 of the Government Code, as the case may be, or pursuant to any other provision of law, shall include the amount of gross receipts or the cost of the business license tax on the business license tax receipt.

(Added by Stats. 1986, Ch. 388, Sec. 1.)



16111

As used in this chapter:

(a) “Business license tax receipt” means the receipt or certificate required to be posted or displayed as evidence of a business’s payment of the tax.

(b) “City” includes a charter city.

(c) “County” includes a charter county.

(Added by Stats. 1986, Ch. 388, Sec. 1.)



16112

The Legislature finds and declares that protecting the privacy of a business’s tax payments and gross receipts is a matter of statewide interest and concern.

(Added by Stats. 1986, Ch. 388, Sec. 1.)






CHAPTER 3 - State Licensing

ARTICLE 1 - Definitions

16200

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of the terms they define in the subsequent sections of this chapter.

(Added by Stats. 1941, Ch. 61.)



16201

“Fee” includes every tax, fee, penalty and other monetary exaction, and interest and costs in connection therewith, imposed or collected in connection with or as a prerequisite to or condition for the issuance, renewal or continued validity of any license, certificate or registration required by law.

(Added by Stats. 1941, Ch. 61.)



16202

“Tax” includes every tax, fee, penalty and other monetary exaction, and interest and costs in connection therewith, imposed or collected for revenue for public purposes generally.

(Added by Stats. 1941, Ch. 61.)



16203

“Charge” includes every tax, fee, penalty and other monetary exaction, and interest and costs in connection therewith, imposed or collected for regulatory purposes or for some particular public purpose or purposes.

(Added by Stats. 1941, Ch. 61.)



16204

“Officer” includes director, chief, commissioner, chairman, department, division, bureau, commission, board and any other person, officer or employee, and any agency, of or in the Government of this State.

(Added by Stats. 1941, Ch. 61.)



16205

“Taxpayer” includes every individual, person, firm, partnership, joint adventure, association, corporation, estate, trust, business trust, receiver, syndicate and artificial legal entity subject to or liable for any fee, tax or charge.

(Added by Stats. 1941, Ch. 61.)






ARTICLE 2 - Actions

16220

The remedy provided by this chapter for the collection of any fee, tax and charge is cumulative. No action taken under this chapter constitutes an election to pursue the remedy provided by it to the exclusion of any other remedy provided by law.

(Added by Stats. 1941, Ch. 61.)



16221

Every officer by or for whom any fee, tax or charge imposed by the statutes of this State is collected may bring a suit in the name of the people of this State against any taxpayer who fails, neglects or refuses to pay any sums due, owing and unpaid by the taxpayer upon the fee, tax or charge.

This section does not of itself authorize a suit for recovery of a judgment for a tax on real estate which is a lien thereon.

(Added by Stats. 1941, Ch. 61.)



16222

Except as otherwise provided in this chapter, the provisions of the Code of Civil Procedure relating to the service of summons, pleadings, proofs, trials and appeals are applicable to actions under this chapter.

(Added by Stats. 1941, Ch. 61.)



16223

Upon application and without bond or affidavit, every officer suing under this chapter is entitled to all or any of provisional remedies provided in the Code of Civil Procedure.

(Added by Stats. 1941, Ch. 61.)



16224

All sums collected in suits under this chapter shall be reported to the Controller and deposited in the State Treasury to the credit of the fund in which would be deposited the fee, tax or charge for which the suit was brought.

(Added by Stats. 1941, Ch. 61.)






ARTICLE 3 - Penalties

16240

Every person who practices, offers to practice, or advertises any business, trade, profession, occupation, or calling, or who uses any title, sign, initials, card, or device to indicate that he or she is qualified to practice any business, trade, profession, occupation, or calling for which a license, registration, or certificate is required by any law of this state, without holding a current and valid license, registration, or certificate as prescribed by law, is guilty of a misdemeanor.

(Amended by Stats. 1990, Ch. 1207, Sec. 33.)









CHAPTER 4 - Employment Activities

16300

(a) Notwithstanding any other provision of this part, Chapter 1.5 (commencing with Section 7284) of Part 1.7 of Division 2 of the Revenue and Taxation Code, or Chapter 3 (commencing with Section 37100) of Part 2 of Division 3 of Title 4 of the Government Code, no city, including a charter city, city and county, or county may require an employee to obtain a business license or home business occupation permit for, or impose a business tax or registration fee based on income earned for services performed for an employer by the employee in an employment relationship as determined by reference to the common law factors reflected in rulings or guidelines used by either the Internal Revenue Service or the Franchise Tax Board. When there is a dispute between a city, city and county, or county and a taxpayer, the manner in which a taxpayer reports or reported income to the Franchise Tax Board or the Internal Revenue Service shall create a presumption regarding whether the taxpayer performed services for an employer as an employee, or operated a business entity. For purposes of this section, “income” includes income paid currently or deferred and income that is fixed or contingent.

(b) Nothing in this section shall be interpreted to limit the authority of a city, city and county, or county to adopt and enforce zoning, health and safety ordinances, or regulations that define and limit activities that are permissible within its jurisdiction for the purposes of health, safety, welfare, and the provisions of applicable noise ordinances.

(Added by Stats. 2001, Ch. 36, Sec. 1. Effective January 1, 2002.)






CHAPTER 6 - Notice to Licensees

16545

Every state agency which licenses any kind of business transacted or carried on within their respective jurisdictions shall require applications filed to designate the name of the applicant’s workmen’s compensation insurance carrier, if any. This section does not apply to licensing under the Outdoor Advertising Act. The license application form shall contain a statement substantially as follows: “I am aware of the provisions of Section 3700 of the Labor Code which requires every employer to be insured against liability for workmen’s compensation.”

(Added by Stats. 1947, Ch. 1423.)









PART 2 - PRESERVATION AND REGULATION OF COMPETITION

CHAPTER 1 - Contracts in Restraint of Trade

16600

Except as provided in this chapter, every contract by which anyone is restrained from engaging in a lawful profession, trade, or business of any kind is to that extent void.

(Added by Stats. 1941, Ch. 526.)



16601

Any person who sells the goodwill of a business, or any owner of a business entity selling or otherwise disposing of all of his or her ownership interest in the business entity, or any owner of a business entity that sells (a) all or substantially all of its operating assets together with the goodwill of the business entity, (b) all or substantially all of the operating assets of a division or a subsidiary of the business entity together with the goodwill of that division or subsidiary, or (c) all of the ownership interest of any subsidiary, may agree with the buyer to refrain from carrying on a similar business within a specified geographic area in which the business so sold, or that of the business entity, division, or subsidiary has been carried on, so long as the buyer, or any person deriving title to the goodwill or ownership interest from the buyer, carries on a like business therein.

For the purposes of this section, “business entity” means any partnership (including a limited partnership or a limited liability partnership), limited liability company (including a series of a limited liability company formed under the laws of a jurisdiction that recognizes such a series), or corporation.

For the purposes of this section, “owner of a business entity” means any partner, in the case of a business entity that is a partnership (including a limited partnership or a limited liability partnership), or any member, in the case of a business entity that is a limited liability company (including a series of a limited liability company formed under the laws of a jurisdiction that recognizes such a series), or any owner of capital stock, in the case of a business entity that is a corporation.

For the purposes of this section, “ownership interest” means a partnership interest, in the case of a business entity that is a partnership (including a limited partnership a limited liability partnership), a membership interest, in the case of a business entity that is a limited liability company (including a series of a limited liability company formed under the laws of a jurisdiction that recognizes such a series), or a capital stockholder, in the case of a business entity that is a corporation.

For the purposes of this section, “subsidiary” means any business entity over which the selling business entity has voting control or from which the selling business entity has a right to receive a majority share of distributions upon dissolution or other liquidation of the business entity (or has both voting control and a right to receive these distributions.)

(Amended by Stats. 2006, Ch. 495, Sec. 1. Effective January 1, 2007.)



16602

(a) Any partner may, upon or in anticipation of any of the circumstances described in subdivision (b), agree that he or she will not carry on a similar business within a specified geographic area where the partnership business has been transacted, so long as any other member of the partnership, or any person deriving title to the business or its goodwill from any such other member of the partnership, carries on a like business therein.

(b) Subdivision (a) applies to either of the following circumstances:

(1) A dissolution of the partnership.

(2) Dissociation of the partner from the partnership.

(Amended by Stats. 2002, Ch. 179, Sec. 2. Effective January 1, 2003.)



16602.5

Any member may, upon or in anticipation of a dissolution of, or the termination of his or her interest in, a limited liability company (including a series of a limited liability company formed under the laws of a jurisdiction recognizing such a series), agree that he or she or it will not carry on a similar business within a specified geographic area where the limited liability company business has been transacted, so long as any other member of the limited liability company, or any person deriving title to the business or its goodwill from any such other member of the limited liability company, carries on a like business therein.

(Amended by Stats. 2006, Ch. 495, Sec. 2. Effective January 1, 2007.)



16603

Every person who, as a condition to a sale or consignment of any magazine, book, or other publication requires that the purchaser or consignee purchase or receive for sale any horror comic book, is guilty of a misdemeanor, punishable by imprisonment in the county jail not exceeding six months, or by fine not exceeding one thousand dollars ($1,000), or by both.

This section is not intended to prohibit an agreement requiring a person to purchase or accept on consignment a minimum number of copies of a single edition or issue of a magazine or of a particular book or other particular publication.

As used in this section “person” includes a corporation, partnership, or other association.

As used in this section “horror comic book” means any book or booklet in which an account of the commission or attempted commission of the crime of arson, assault with caustic chemicals, assault with a deadly weapon, burglary, kidnapping, mayhem, murder, rape, robbery, theft, or voluntary manslaughter is set forth by means of a series of five or more drawings or photographs in sequence, which are accompanied by either narrative writing or words represented as spoken by a pictured character, whether such narrative words appear in balloons, captions or on or immediately adjacent to the photograph or drawing.

(Amended by Stats. 1983, Ch. 1092, Sec. 49. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



16604

Every person who, as a condition to a sale or consignment of any magazine, book, or other publication, requires that the purchaser or consignee purchase or receive for sale any other magazine, book, or other publication is guilty of a misdemeanor, punishable by imprisonment in the county jail not exceeding six months, or by fine not exceeding one thousand dollars ($1,000), or by both such imprisonment and such fine.

This section is not intended to prohibit an agreement requiring a person to purchase or accept on consignment a minimum number of copies of a single edition or issue of a magazine or of a particular book or other particular publication.

As used in this section, “person” includes a corporation, partnership, or other association.

This section does not apply with respect to any contract relating exclusively to the sale or consignment of any newspaper of general circulation as defined by Section 6000 of the Government Code.

(Amended by Stats. 1983, Ch. 1092, Sec. 50. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



16605

Every person engaged in the business of distribution of books, magazines or publications of any kind to retail dealers shall remove from the possession of a retail dealer, within 10 days after notification by the dealer, any material which he delivered to the dealer which the dealer did not specifically request, if such dealer notifies such person that he does not want the material within 48 hours of receipt of the material.

Any person who refuses to transact business with a dealer because of any action taken by the dealer under this section is guilty of a misdemeanor.

As used in this section “person” includes a corporation, partnership or other association.

(Added by Stats. 1965, Ch. 1723.)



16606

The customer list, including the names, addresses, and identity of customers, of a telephone answering service shall constitute a trade secret and confidential information of, and shall belong to, the owner of the telephone answering service.

(Added by Stats. 1968, Ch. 720.)



16607

(a) Except as provided in subdivision (b), the customer list, including the names, addresses and identity of all employer customers who have listed job orders with an employment agency within a period of 180 days prior to the separation of an employee from the agency and including the names, addresses and identity of all applicant customers of the employment agency, shall constitute a trade secret and confidential information of, and shall belong to, the employment agency.

(b) Notwithstanding the provisions of subdivision (a), no liability shall attach to, and no cause of action shall arise from, the use of a customer list of an employment agency by a former employee who enters into business as an employment agency more than one year immediately following termination of his employment.

(Added by Stats. 1973, Ch. 1116.)






CHAPTER 2 - Combinations in Restraint of Trade

ARTICLE 1 - General Provisions

16700

The provisions of this chapter are cumulative of each other and of any other provision of law relating to the same subject in effect May 22, 1907.

(Added by Stats. 1941, Ch. 526.)



16701

Section 24 of this code shall not determine the separability of the provisions of this chapter, one from another. Such separability shall be determined by whether the provisions of Chapter 530 of the Statutes of 1907 and the provisions of Chapter 362 of the Statutes of 1909 are separable among themselves and as to each other.

If the words “or reduce” (following the word “increase”) were not effectively deleted from Subdivision 2 of Section 1 of Chapter 530 of the Statutes of 1907 by Section 1 of Chapter 362 of the Statutes of 1909, a combination of capital, skill or acts by two or more persons for the purpose of reducing the price of merchandise or of any commodity is a trust.

(Added by Stats. 1941, Ch. 526.)



16702

As used in this chapter “person” or “persons” includes corporations, firms, partnerships and associations existing under or authorized by the laws of this State or any other State, or any foreign country.

(Added by Stats. 1941, Ch. 526.)



16703

Within the meaning of this chapter, labor, whether skilled or unskilled, is not a commodity.

(Added by Stats. 1941, Ch. 526.)






ARTICLE 2 - Prohibited Restraints on Competition

16720

A trust is a combination of capital, skill or acts by two or more persons for any of the following purposes:

(a) To create or carry out restrictions in trade or commerce.

(b) To limit or reduce the production, or increase the price of merchandise or of any commodity.

(c) To prevent competition in manufacturing, making, transportation, sale or purchase of merchandise, produce or any commodity.

(d) To fix at any standard or figure, whereby its price to the public or consumer shall be in any manner controlled or established, any article or commodity of merchandise, produce or commerce intended for sale, barter, use or consumption in this State.

(e) To make or enter into or execute or carry out any contracts, obligations or agreements of any kind or description, by which they do all or any or any combination of the following:

(1) Bind themselves not to sell, dispose of or transport any article or any commodity or any article of trade, use, merchandise, commerce or consumption below a common standard figure, or fixed value.

(2) Agree in any manner to keep the price of such article, commodity or transportation at a fixed or graduated figure.

(3) Establish or settle the price of any article, commodity or transportation between them or themselves and others, so as directly or indirectly to preclude a free and unrestricted competition among themselves, or any purchasers or consumers in the sale or transportation of any such article or commodity.

(4) Agree to pool, combine or directly or indirectly unite any interests that they may have connected with the sale or transportation of any such article or commodity, that its price might in any manner be affected.

(Added by Stats. 1941, Ch. 526.)



16721

Recognizing that the California Constitution prohibits a person from being disqualified from entering or pursuing a business, profession, vocation, or employment because of sex, race, creed, color, or national or ethnic origin, and guarantees the free exercise and enjoyment of religion without discrimination or preference; and recognizing that these and other basic, fundamental constitutional principles are directly affected and denigrated by certain ongoing practices in the business and commercial world, it is necessary that provisions protecting and enhancing a person’s right to enter or pursue business and to freely exercise and enjoy religion, consistent with law, be established.

(a) No person within the jurisdiction of this state shall be excluded from a business transaction on the basis of a policy expressed in any document or writing and imposed by a third party where that policy requires discrimination against that person on the basis of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code or on the basis that the person conducts or has conducted business in a particular location.

(b) No person within the jurisdiction of this state shall require another person to be excluded, or be required to exclude another person, from a business transaction on the basis of a policy expressed in any document or writing that requires discrimination against that other person on the basis of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code or on the basis that the person conducts or has conducted business in a particular location.

(c) Any violation of any provision of this section is a conspiracy against trade.

(d) Nothing in this section shall be construed to prohibit any person, on this basis of his or her individual ideology or preferences, from doing business or refusing to do business with any other person consistent with law.

(Amended by Stats. 2007, Ch. 568, Sec. 3. Effective January 1, 2008.)



16721.5

(a) It is an unlawful trust and an unlawful restraint of trade for a person to do the following:

(1) Grant or accept a letter of credit, or other document that evidences the transfer of funds or credit, or enter into a contract for the exchange of goods or services, if the letter of credit, contract, or other document contains a provision that requires a person to discriminate against, or to certify that he, she, or it has not dealt with, another person on the basis of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, or on the basis of a person’s lawful business associations.

(2) To refuse to grant or accept a letter of credit, or other document that evidences the transfer of funds or credit, or to refuse to enter into a contract for the exchange of goods or services, on the ground that the letter, contract, or document does not contain a discriminatory provision or certification.

(b) This section shall not apply to a letter of credit, contract, or other document that contains a provision pertaining to a labor dispute or an unfair labor practice if the other provisions of that letter of credit, contract, or other document otherwise do not violate this section.

(c) For purposes of this section, the prohibition against discrimination on the basis of a person’s business associations does not include the requiring of association with particular employment or a particular group as a prerequisite to obtaining group rates or discounts on insurance, recreational activities, or other similar benefits.

(d) For purposes of this section, “person” shall include, but not be limited to, individuals, firms, partnerships, associations, corporations, and governmental agencies.

(Amended by Stats. 2008, Ch. 179, Sec. 22. Effective January 1, 2009.)



16721.6

It is the intent of the Legislature that Sections 16721 and 16721.5 be interpreted and applied so as not to conflict with federal law with respect to transactions in the interstate or foreign commerce of the United States to the extent, if any, not preempted by the Export Administration Act of 1969 as amended (50 U.S.C.App. Sec. 2401 and following) and any regulations promulgated thereunder.

(Added by Stats. 1977, Ch. 859.)



16722

Any contract or agreement in violation of this chapter is absolutely void and is not enforceable at law or in equity.

(Added by Stats. 1941, Ch. 526.)



16725

It is not unlawful to enter into agreements or form associations or combinations, the purpose and effect of which is to promote, encourage or increase competition in any trade or industry, or which are in furtherance of trade.

(Added by Stats. 1941, Ch. 526.)



16726

Except as provided in this chapter, every trust is unlawful, against public policy and void.

(Added by Stats. 1941, Ch. 526.)



16727

It shall be unlawful for any person to lease or make a sale or contract for the sale of goods, merchandise, machinery, supplies, commodities for use within the State, or to fix a price charged therefor, or discount from, or rebate upon, such price, on the condition, agreement or understanding that the lessee or purchaser thereof shall not use or deal in the goods, merchandise, machinery, supplies, commodities, or services of a competitor or competitors of the lessor or seller, where the effect of such lease, sale, or contract for sale or such condition, agreement or understanding may be to substantially lessen competition or tend to create a monopoly in any line of trade or commerce in any section of the State.

(Added by Stats. 1961, Ch. 738.)



16728

(a) Notwithstanding any other provision of law, motor carriers of property, as defined in Section 34601 of the Vehicle Code, may voluntarily elect to participate in uniform cargo liability rules, uniform bills of lading or receipts for property being transported, uniform cargo credit rules, joint line rates or routes, classifications, mileage guides, and pooling. Motor carriers of property that so elect shall comply with all requirements of Section 14501(c) of Title 49 of the United States Code and with federal regulations promulgated pursuant to that section. The Legislature intends by this section to provide to motor carriers of property the antitrust immunity authorized by state action pursuant to Section 14501(c) of Title 49 of the United States Code.

(b) The election authorized by this section shall be exercised in either of the following ways:

(1) Participation in an agreement pursuant to Section 13703 of Title 49 of the United States Code.

(2) Filing with the Department of Motor Vehicles a notice of adoption of any or all of the uniform cargo liability rules, uniform bills of lading or receipts for property being transported, uniform cargo credit rules, joint rates or routes, classifications, mileage guides, and pooling contained in an identified publication authorized by Section 13703 of Title 49 of the United States Code, along with a written certification issued by the organization establishing those uniform rules or provisions in accordance with Section 13703(g)(1)(B) of Title 49 of the United States Code, affirming participation of the motor carrier of property in the collective publication. The certification shall be made available for public inspection.

(c) The elections made by a motor carrier of property pursuant to this section may be canceled by the motor carrier.

(Amended by Stats. 1998, Ch. 829, Sec. 3. Effective January 1, 1999.)






ARTICLE 3 - Enforcement

16750

(a) Any person who is injured in his or her business or property by reason of anything forbidden or declared unlawful by this chapter, may sue therefor in any court having jurisdiction in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, without respect to the amount in controversy, and to recover three times the damages sustained by him or her, interest on his or her actual damages pursuant to Section 16761, and preliminary or permanent injunctive relief when and under the same conditions and principles as injunctive relief is granted by courts generally under the laws of this state and the rules governing these proceedings, and shall be awarded a reasonable attorneys’ fee together with the costs of the suit.

This action may be brought by any person who is injured in his or her business or property by reason of anything forbidden or declared unlawful by this chapter, regardless of whether such injured person dealt directly or indirectly with the defendant.

The amendments to this section adopted at the 1959 Regular Session of the Legislature do not apply to any action commenced prior to September 18, 1959.

(b) The state and any of its political subdivisions and public agencies shall be deemed a person within the meaning of this section.

(c) The Attorney General may bring an action on behalf of the state or of any of its political subdivisions or public agencies to recover the damages provided for by this section, or by any comparable provision of federal law, provided that the Attorney General shall notify in writing any political subdivision or public agency of his or her intention to bring any such action on its behalf, and at any time within 30 days thereafter, such political subdivision or public agency may, by formal resolution of its governing body or as otherwise specifically provided by applicable law, withdraw the authority of the Attorney General to bring the intended action. In any action brought pursuant to this section on behalf of any political subdivision or public agency of the state, the state shall retain for deposit in the Attorney General antitrust account within the General Fund, out of the proceeds, if any, resulting from such action, an amount equal to the expense incurred by the Attorney General in the investigation and prosecution of such action or an amount equal to 10 percent of the total recovery obtained by the Attorney General, whichever is greater.

(d) In any antitrust action brought on behalf of the state in which the Attorney General is the class representative of political subdivisions, public agencies, or citizens of the state who have been affected by the matters set forth in the complaint, the state shall retain for deposit in the Attorney General antitrust account within the General Fund, the proceeds, if any, of any attorneys’ fees awarded by the court in which such case is located, to the Attorney General, resulting from such class representation.

(e) In any action brought by the Attorney General pursuant to either state or federal antitrust laws for the recovery of damages by the state or any of its political subdivisions or public agencies, in addition to his or her other powers and authority, the Attorney General may enter into contracts relating to the investigation and the prosecution of such action with any other party plaintiff who has brought a similar action for the recovery of damages and with whom the Attorney General finds it advantageous to act jointly, or to share common expenses or to cooperate in any manner relative to such action. In any such action, notwithstanding the provisions of Section 12520 of the Government Code, the Attorney General may undertake, among other things, either to render legal services as special counsel to, or to obtain the legal services of special counsel from any department or agency of the United States, of this state or any other state or any department or agency thereof, any county, city, public corporation or public district of this state or of any other state, that has brought or intends to bring a similar action for the recovery of damages, or their duly authorized legal representatives in such action. The Attorney General may also enter into any agreement authorized by Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code with any governmental entity enumerated in this subdivision, notwithstanding any provision to the contrary contained in Section 6500 of the Government Code. Every contract or agreement entered into pursuant to this subdivision (e) shall be approved by the Department of General Services.

(f) The amounts paid into the Attorney General antitrust account within the General Fund pursuant to subdivisions (c), (d) and (e) arising from the same action or companion actions shall not cumulatively exceed the greater of ten percent (10%) of the total recovery in all actions resulting from the Attorney General’s representation or an amount equal to the expenses incurred by the Attorney General in the investigation and prosecution of such actions. Any excess shall be paid into the General Fund.

(g) The district attorney of any county may prosecute any action on behalf of such county or any city or public agency or political subdivision located wholly within such county which the Attorney General is authorized to bring pursuant to subdivision (c) of this section, whenever it appears that the activities giving rise to such prosecution or the effects of such activities occur primarily within such county. The district attorney shall file with the Attorney General at least 30 days prior to the filing of any such action a copy of the proposed complaint together with a confidential memorandum and report explaining the facts giving rise to the proposed prosecution and supporting the filing of the new complaint. Prior to entering into any stipulated or consent judgment or other settlement of any such action, the district attorney shall file with the Attorney General at least 30 days prior to the execution thereof a copy of the proposed settlement together with a memorandum of explanation of the settlement. The Attorney General may waive any time requirements provided in this subdivision. In any investigation or action undertaken or brought by a district attorney pursuant to this section, if the Attorney General deems it necessary and in the public interest, the Attorney General may take full charge of any such investigation or prosecution, and the Attorney General shall have all the powers granted by Section 12550 of the Government Code in respect thereto.

(h) In any action prosecuted pursuant to the provisions of subdivision (g) a district attorney may exercise all of the powers conferred on the Attorney General by subdivision (e) provided that every contract or agreement entered into pursuant to this subdivision by a district attorney shall first be approved by the governing authority of the agency in his or her county.

(i) In any action brought pursuant to subdivision (g) a district attorney may represent any political subdivision located within his or her county directly, in which case he or she shall notify in writing such political subdivision of his or her intention to bring any such action on its behalf, and at any time within 30 days thereafter, that political subdivision may, by formal resolution of its governing body or as otherwise specifically provided by applicable law, withdraw the authority of the district attorney to bring the intended action. In any action in which a district attorney directly represents any political subdivision located within his county, the district attorney shall retain out of the proceeds, if any, resulting from such action, an amount equal to the expense incurred by the district attorney in the investigation and prosecution of such action or an amount equal to 10 percent of the total recovery obtained by the district attorney, whichever is greater. In any action brought pursuant to subdivision (g) in which the county, through the district attorney, is the class representative of political subdivisions located within such county, the district attorney shall retain the proceeds, if any, of any attorneys’ fees awarded by the court in which such action is pending to the district attorney, resulting from such class representation. All proceeds retained by a district attorney pursuant to this subdivision shall be deposited in the appropriate account as provided by law.

(j) Nothing in this section shall be construed to authorize any district attorney to exercise the powers conferred upon the Attorney General by an act of Congress of September 30, 1976, (P.L. 94-905; 90 Stat. 1983) also known as the Hart-Scott-Rodino Antitrust Improvements Act of 1976, except at the direction of the Attorney General.

(Amended by Stats. 1987, Ch. 865, Sec. 2.)



16750.1

Any civil action to enforce any cause of action for a violation of this chapter shall be commenced within four years after the cause of action accrued. No cause of action barred under existing law on the effective date of the amendment of this section at the 1977–78 Regular Session of the Legislature shall be revived by such amendment.

(Amended by Stats. 1977, Ch. 541.)



16750.2

Any person, other than the Attorney General or a district attorney, who commences, by writ or appeal, any proceeding in the Supreme Court of California or a state court of appeal in which a violation of this chapter is alleged or any application of this chapter is in issue shall serve notice thereof upon the Attorney General within three days after the commencement of the proceeding, provided that such time may be extended by the Chief Justice or presiding justice for good cause shown. No relief, temporary or permanent, shall be granted until proof of service of this notice is filed with the court.

(Added by Stats. 1983, Ch. 765, Sec. 1.)



16751

Whenever it appears to the court before which any proceedings under this chapter are pending that the ends of justice require that other parties shall be brought before the court, the court may cause them to be made parties defendant and summoned, whether or not they reside in the county where such action is pending.

(Added by Stats. 1941, Ch. 526.)



16752

Upon a violation of this chapter by any corporation or association the Attorney General or the district attorney of the proper county may institute proper proceedings in a court of competent jurisdiction for the forfeiture of charter rights, franchises or privileges and powers exercised by such corporation or association, and for the dissolution of the corporation or association.

(Amended by Stats. 1959, Ch. 2079.)



16753

Every foreign corporation or association, exercising any of the powers, franchises or functions of a corporation in this state, which violates this chapter, is subject to revocation of those powers, franchises or functions and upon such revocation is prohibited from doing any business in this state. The Attorney General, or a district attorney of a county where the offense or any part thereof is committed, may enforce this provision by bringing proper proceedings by injunction or otherwise. Upon receipt of a certified copy of the judgment and decree of any court of competent jurisdiction finding any foreign corporation or association guilty of violating this chapter and ordering a revocation of its powers, franchises or functions of a corporation in this state, the Secretary of State shall revoke the license of any such corporation or association heretofore authorized to do business in this state.

(Amended by Stats. 1977, Ch. 540.)



16754

The Attorney General, or the district attorney of any county, subject to the notice requirements of subdivision (g) of Section 16750, shall initiate civil actions or criminal proceedings for violation of this chapter. Civil actions and criminal proceedings for violation of this chapter initiated by the Attorney General or district attorney may be brought in the superior court in and for any county where the offense or any part thereof is committed or where any of the offenders reside or where any corporate defendant does business. In any civil action or criminal proceeding brought by a district attorney pursuant to this section, the Attorney General shall have all of the powers set forth in Section 12550 of the Government Code.

(Amended by Stats. 1977, Ch. 540.)



16754.5

In any civil action brought by the Attorney General or a district attorney under this chapter, the court may, in addition to granting such prohibitory injunctions and other restraints as it may deem expedient to deter the defendant from, and insure against, his committing a future violation of this chapter, grant such mandatory injunctions as may be reasonably necessary to restore and preserve fair competition in the trade or commerce affected by the violation.

(Amended by Stats. 1977, Ch. 540.)



16755

(a) Any violation of this chapter is a conspiracy against trade, and any person who engages in any such conspiracy or takes part therein, or aids or advises in its commission, or who as principal, manager, director, agent, servant or employee, or in any other capacity, knowingly carries out any of the stipulations, purposes, prices, rates, or furnishes any information to assist in carrying out such purposes, or orders thereunder or in pursuance thereof, is punishable, as follows:

(1) If the violator is a corporation, by a fine of not more than one million dollars ($1,000,000) or the applicable amount under paragraph (3), whichever is greater.

(2) If the violator is an individual, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for one, two, or three years, by imprisonment for not more than one year in a county jail, by a fine of not more than the greater of two hundred fifty thousand dollars ($250,000), a fine of the applicable amount under paragraph (3), or by both a fine and imprisonment.

(3) If any person derives pecuniary gain from a violation of this chapter, or the violation results in pecuniary loss to a person other than the violator, the violator may be fined not more than an amount equal to the amount of the gross gain multiplied by two or an amount equal to the amount of the gross loss multiplied by two, whichever is applicable.

(b) Any action pursuant to this section may be commenced at any time within four years after the commission of the last act comprising a part of any violation. No cause of action barred under existing law on the effective date of the amendment of this section at the 1977–78 Regular Session of the Legislature shall be revived by such amendment.

(c) Subject to Section 13521 of the Penal Code, all moneys received by any court in payment of any fine or civil penalty imposed pursuant to this section shall, as soon as practicable after receipt thereof, be deposited with the county treasurer of the county in which the court is situated. Amounts so deposited shall be paid as soon as practicable as follows: 100 percent to the Treasurer by warrant of the county auditor drawn upon the requisition of the clerk or judge of said court to be deposited in the State Treasury on order of the Controller if the moneys received resulted from an action initiated and prosecuted by the Attorney General. If the action was initiated and prosecuted by a district attorney then 100 percent shall be paid as soon as practicable to the treasurer of the county in which the prosecution is conducted. If the action was initiated and prosecuted jointly by the Attorney General and a district attorney or jointly by more than one district attorney, such amounts shall be paid to the State Treasurer and to the treasurer(s) of the county or counties participating in the prosecution in a proportion agreed upon by the agencies jointly prosecuting such case and as approved by the court.

(Amended by Stats. 2011, Ch. 15, Sec. 26. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



16756

In any indictment, information or complaint for any offense named in this chapter, it is sufficient to state the purpose or effects of the trust or combination, and that the accused is a member of, acted with, or in pursuance of it, or aided or assisted in carrying out its purposes, without giving its name or description, or how, when and where it was created.

(Added by Stats. 1941, Ch. 526.)



16757

(a) In prosecutions under this chapter, it is sufficient to prove that a trust or combination exists, and that the defendant belonged to it, or acted for or in connection with it, without proving all the members belonging to it, or proving or producing any article of agreement, or any written instrument on which it may have been based, or that it was evidenced by any written instrument at all.

(b) The character of the trust or combination alleged may be established by proof of its general reputation as such.

(Added by Stats. 1941, Ch. 526.)



16758

In any action or proceeding brought by the Attorney General or any district attorney for the violation of this chapter no person shall be excused from attending, testifying or producing books, papers, or documents in obedience to subpena or under order of court on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to any penalty.

No individual shall be prosecuted or subjected to any penalty for or on account of any transaction, matter or thing concerning which he may so testify or produce evidence in any action or proceeding brought by the Attorney General or a district attorney under this chapter.

(Added by Stats. 1941, Ch. 526.)



16759

All those powers granted to the Attorney General as a head of a department under Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code shall be granted to the district attorney of any county when that district attorney reasonably believes that there may have been a violation of Article 2 (commencing with Section 16720) or Article 3 (commencing with Section 16750) of this chapter, or a violation of Chapter 4 (commencing with Section 17000) of this part, or a violation of Chapter 5 (commencing with Section 17200) of this part, and shall be subject to the provisions of Chapter 20 (commencing with Section 7460) of Division 7 of Title 1 of the Government Code. Any investigations pursuant to these powers shall be conducted in accordance with the procedures set forth in Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code, including all principles relating to immunity from self-incrimination applicable thereto. However, nothing in Section 16758 shall be construed as providing automatic immunity with respect to the subject of a subpoena issued in connection with that investigation. Court orders sought pursuant to this section shall be sought in the superior court of the county where the district attorney seeking the order holds office.

(Amended by Stats. 1991, Ch. 230, Sec. 1.)



16760

(a) (1) The Attorney General may bring a civil action in the name of the people of the State of California, as parens patriae on behalf of natural persons residing in the state, in the superior court of any county which has jurisdiction of a defendant, to secure monetary relief as provided in this section for injury sustained by those natural persons to their property by reason of any violation of this chapter. The court shall exclude from the amount of monetary relief awarded in the action any amount of monetary relief (A) which duplicates amounts which have been awarded for the same injury, or (B) which is properly allocable to (i) natural persons who have excluded their claims pursuant to paragraph (2) of subdivision (b), and (ii) any business entity.

(2) The court shall award the state as monetary relief three times the total damage sustained as described in paragraph (1), the interest on the total damages pursuant to Section 16761, and the costs of suit, including a reasonable attorney’s fee.

(3) The court may, in its discretion, award a reasonable attorney’s fee to a prevailing defendant upon a finding that the Attorney General or district attorney has acted in bad faith, vexatiously, wantonly, or for oppressive reasons.

(b) (1) In any action brought under this section, the Attorney General shall, at any time, in any manner, and with any content as the court may direct, cause notice thereof to be given by publication. If the court finds that notice given solely by publication would deny due process of law to any person or persons, the court may direct further notice to the person or persons according to the circumstances of the case.

(2) Any person on whose behalf an action is brought under paragraph (1) of subdivision (a) may elect to exclude from adjudication the portion of the claim for monetary relief attributable to him or her by filing notice of that election with the court within the time as specified in the notice given pursuant to paragraph (1).

(3) The final judgment in an action under paragraph (1) of subdivision (a) shall be res judicata as to any claim under this section by any person on behalf of whom the action was brought and who fails to give notice within the period specified in the notice given pursuant to paragraph (1).

(c) An action under paragraph (1) of subdivision (a) shall not be dismissed or compromised without the approval of the court, and notice of any proposed dismissal or compromise shall be given in any manner as the court directs.

(d) In any action under this chapter, where there has been a determination that a defendant agreed to fix prices, damages may be proved and assessed in the aggregate by statistical or sampling methods, by the pro rata allocation of illegal overcharges or of excess profits, or by any other reasonable system of estimating aggregate damages as the court in its discretion may permit without the necessity of separately proving the individual claim of, or amount of damage to, persons on whose behalf the suit was brought.

(e) Monetary relief recovered by the Attorney General under this section shall be distributed as follows:

(1) In any manner as the superior court having jurisdiction over the action in its discretion may authorize to insure, to the extent possible, that each person be afforded a reasonable opportunity to secure his or her appropriate portion of the monetary relief. In exercising its discretion, the court may employ cy pres or fluid recovery mechanisms as a way of providing value to persons injured as a result of a violation of this chapter.

(2) The Attorney General shall retain that portion of the monetary relief awarded by the court as costs of suit and attorney’s fee for deposit in the Attorney General Antitrust Account within the General Fund.

(3) To the extent that the monetary relief awarded by the court is not exhausted by distribution under paragraphs (1) and (2), the remaining funds shall be treated under the provisions of Article 3 (commencing with Section 1530) and Article 4 (commencing with Section 1540) of Chapter 7 of Title 10 of Part 3 of the Code of Civil Procedure as if it were unclaimed property, as defined in Section 1300 of the Code of Civil Procedure.

(f) The powers granted in this section are in addition to and not in derogation of the powers granted to the Attorney General by common law in respect to bringing actions parens patriae.

(g) The district attorney of any county may prosecute any action on behalf of the natural persons residing in the county which the Attorney General is authorized to bring pursuant to subdivision (a), whenever it appears that the activities giving rise to the prosecution or the effects of the activities occur primarily within that county. Prior to bringing the action, a district attorney shall comply with the notice requirements provided in subdivision (g) of Section 16750. In any action brought pursuant to this subdivision, the provisions of subdivisions (a) to (e), inclusive, shall be applicable, except that the portion of monetary relief awarded by the court as attorney’s fee and costs shall be retained by the district attorney for deposit in the appropriate account as provided by law.

(Amended by Stats. 2001, Ch. 74, Sec. 1. Effective January 1, 2002.)



16761

The court may award, pursuant to a motion by a person who has recovered damages pursuant to Section 16750, or by the Attorney General who has secured monetary relief pursuant to Section 16760, interest on actual damages at the rate of 10 percent per annum for the period beginning on the date of service of such person’s or the Attorney General’s complaint setting forth a claim for violation of this chapter and ending on the date of judgment, or for any shorter period therein, if the court finds that the award of interest for such period is just in the circumstances. In determining whether an award of interest under this section for any period is just in the circumstances, the court shall consider only the following:

(a) Whether the person, the Attorney General, or the opposing party, or the representative of any of those parties, made motions or asserted claims or defenses so lacking in merit as to show that the party or representative acted intentionally for delay, or otherwise acted in bad faith.

(b) Whether, in the course of the action involved, the person, the Attorney General, or the opposing party, or the representative of any of those parties, violated any applicable rule, statute, or court order providing for sanctions for dilatory behavior or otherwise providing for expeditious proceedings.

(c) Whether the person, the Attorney General, or the opposing party, or the representative of any of those parties, engaged in conduct primarily for the purpose of delaying the litigation or increasing the cost thereof.

(Added by Stats. 1983, Ch. 1069, Sec. 3.)






ARTICLE 4 - Health Care Services

16770

(a) It is the intent of the Legislature to ensure that the citizens of this state receive high-quality health care coverage in the most efficient and cost-effective manner possible.

(b) In furtherance of this intent, the Legislature finds and declares that it is in the public interest to enhance the ability of California purchasers, providers, and payers to form efficient-sized bargaining units for the purpose of contracting for the delivery of health care services.

(c) This Legislature has previously demonstrated its intent in this area by the recent enactment of Chapters 328, 329, and 1594 of the Statutes of 1982 authorizing various types of contracts to be entered into between public or private purchasers or payers of health care coverage, and institutional or professional providers of health care services.

(d) The Legislature further finds and declares that individual providers or purchasers, whether institutional, professional, or otherwise, have not proven to be efficient-sized bargaining units for these contracts, and that the formation of groups and combinations of institutional and professional providers and purchasing groups for the purpose of creating efficient-sized contracting units represents a meaningful addition to the health care marketplace.

(e) The Legislature, however, recognizes that the 1982 decision of the United States Supreme Court in Arizona v. Maricopa Medical Society serves as a disincentive to the development of contracting for health care services because purchasers, providers, and payers who enter into contracts bear the risk of being found guilty of committing per se antitrust violations.

(f) The Legislature further finds and declares that the public interest in ensuring that citizens of this state receive high-quality health care coverage in the most efficient and cost-effective manner possible is furthered by permitting negotiations for alternative rate contracts between purchasers or payers of health care services, and institutional and professional providers, or through a person or entity acting for, or on behalf of, a purchaser, payer, or provider.

(g) It is the intent of the Legislature, therefore, that the formation of groups and combinations of providers and purchasing groups for the purpose of creating efficient-sized contracting units be recognized as the creation of a new product within the health care marketplace, and be subject, therefore, only to those antitrust prohibitions applicable to the conduct of other presumptively legitimate enterprises.

These provisions are in addition to those provided for under Section 1342.6 of the Health and Safety Code and Section 10133.6 of the Insurance Code.

(h) This section does not change existing antitrust law as it relates to any agreement or arrangement to exclude from any of the above-described groups or combinations, any person who is lawfully qualified to perform the services to be performed by the members of the group or combination, where the ground for the exclusion is failure to possess the same license or certification as is possessed by the members of the group or combination.

(Amended by Stats. 1987, Ch. 56, Sec. 12.)









CHAPTER 2.5 - Combinations to Obstruct Sales of Livestock

16800

It is unlawful for any two or more persons, or corporations, to combine or agree together to do any act which will, in any respect, prevent any person from buying livestock at any place in this State.

(Added by Stats. 1953, Ch. 67.)



16801

It is unlawful for any corporation organized under the laws of this State, or the board of directors, trustees, stockholders, agents, or officers of any corporation, to pass or enforce any rule, by-law, or regulation whereby any officer, stockholder, member, shareholder, agent, servant thereof, or any other person in any way interested in or connected with such corporation shall in any respect be prohibited, prevented, or enjoined from buying livestock in any market in this State where livestock is brought to be sold.

Every such rule, regulation, or by-law is declared to be contrary to the public policy of this State, and is unlawful and void. Any person who attempts, directly or indirectly, to enforce any such rule, regulation, or by-law, is guilty of a misdemeanor and subject to the penalties prescribed in this chapter.

(Added by Stats. 1953, Ch. 67.)



16802

No trust, combination, or conspiracy shall be organized or exist in this State to prevent any person or corporation from selling livestock on commission at such rate as the person or corporation may see fit to charge. Any rule, regulation, by-law, or agreement of any corporation, association, society, or combination of persons, whereby any such parties are required to charge not less than a given sum for commissions, or whereby any person or commission merchant is, in any respect, restrained from charging less than a certain fixed sum for his services as such commission merchant in the sale of livestock, is declared to be contrary to the public policy of this State, and is unlawful.

Any person who enters into any such trust, combination, or conspiracy, or who enforces or aids, abets, assists, or encourages the enforcement of any such rule, regulation, by-law, or agreement, is liable to the penalties prescribed in this chapter.

(Added by Stats. 1953, Ch. 67.)



16803

Any person who, directly or indirectly, is a party to any combination, conspiracy, or association, which attempts, directly or indirectly, to prevent any other person from freely selling livestock at any market in this State for such persons as see fit to engage his services, or who endeavors to compel, directly or indirectly, any person to charge not less than a fixed minimum sum for services in the sale of livestock, or who, in any way, hinders or prevents any person from lawfully selling livestock for another for such rate of commission as may be agreed upon is guilty of a misdemeanor, and subject to the penalties prescribed in this chapter.

(Added by Stats. 1953, Ch. 67.)



16804

A violation of any provision of this chapter is a misdemeanor punishable by a fine of not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000), or by imprisonment in the county jail not exceeding one year, or both. A person violating any provision of this chapter shall be liable, in civil action, to any person aggrieved thereby, for the full amount of damages sustained by reason of the violation.

(Added by Stats. 1953, Ch. 67.)






CHAPTER 4 - Unfair Trade Practices

ARTICLE 1 - General Provisions

17000

This chapter may be cited as the Unfair Practices Act.

(Added by Stats. 1941, Ch. 526.)



17001

The Legislature declares that the purpose of this chapter is to safeguard the public against the creation or perpetuation of monopolies and to foster and encourage competition, by prohibiting unfair, dishonest, deceptive, destructive, fraudulent and discriminatory practices by which fair and honest competition is destroyed or prevented.

(Added by Stats. 1941, Ch. 526.)



17002

This chapter shall be liberally construed that its beneficial purposes may be subserved.

(Added by Stats. 1941, Ch. 526.)






ARTICLE 2 - Definitions

17020

The definitions in this article shall be used in construing this chapter.

(Added by Stats. 1941, Ch. 526.)



17021

“Person” includes any person, firm, association, organization, partnership, business trust, company, corporation or municipal or other public corporation.

(Added by Stats. 1941, Ch. 526.)



17022

“Sell” includes selling, offering for sale or advertising for sale.

(Added by Stats. 1941, Ch. 526.)



17023

“Give” includes giving, offering to give or advertising the intent to give.

(Added by Stats. 1941, Ch. 526.)



17024

“Article or product” includes any article, product, commodity, thing of value, service or output of a service trade.

Motion picture films when licensed for exhibition to motion picture houses are not articles or products under this chapter.

Nothing in this chapter applies:

(1) To any service, article or product for which rates are established under the jurisdiction of the Public Utilities Commission of this State and sold or furnished by any public utility corporation, or installation and repair services rendered in connection with any services, articles or products.

(2) To any service, article or product sold or furnished by a publicly owned public utility and upon which the rates would have been established under the jurisdiction of the Public Utilities Commission of this State if such service, article or product had been sold or furnished by a public utility corporation, or installation and repair services rendered in connection with any services, articles or products.

(Amended by Stats. 1959, Ch. 1638.)



17025

“Vendor” includes any person who performs work upon, renovates, alters or improves any personal property belonging to another person.

(Added by Stats. 1941, Ch. 526.)



17026

“Cost” as applied to production includes the cost of raw materials, labor, and all overhead expenses of the producer.

“Cost” as applied to distribution means the invoice or replacement cost, whichever is lower, of the article or product to the distributor and vendor, plus the cost of doing business by the distributor and vendor and in the absence of proof of cost of doing business a markup of 6 percent on such invoice or replacement cost shall be prima facie proof of such cost of doing business.

“Cost” as applied to warranty service agreements includes the cost of parts, transporting the parts, labor, and all overhead expenses of the service agency.

Discounts granted for cash payments shall not be used to reduce costs.

(Amended by Stats. 1977, Ch. 787.)



17026.1

(a) (1) Notwithstanding the provisions of Section 17026, commissions or rebates regularly earned by the retailers of cellular telephones may be used to reduce cost, provided, that in no event shall the reduction exceed the greater of the following:

(A) Ten percent of cost, as defined in Section 17026.

(B) Twenty dollars ($20).

(2) Consistent with the provisions of subdivision (d) of Section 17050, providers of cellular services shall be permitted to sell cellular telephones below cost, provided that sales below cost are a good faith endeavor to meet the legal market prices of competitors in the same locality or trade area.

(b) In each retail location, all retailers of cellular telephones shall post a large conspicuous sign, in lettering no smaller than 36-point type, that states the following: “Activation of any cellular telephone is not required and the advertised price of any cellular telephone is not contingent upon activation, acceptance, or denial of cellular service by any cellular provider.”

The sign shall be prominently displayed and visible to consumers and located in that area in each retail location where cellular telephones are displayed and purchased.

(c) No retailer of cellular telephones shall refuse to sell a cellular telephone to any customer solely on the basis of the customer’s refusal to activate the telephone with the provider of cellular service for whom the retailer is an agent. Nothing herein shall preclude a retailer from limiting the number of cellular telephones that he or she is otherwise required under this subdivision to sell to any single customer.

The intent of this subdivision is to reaffirm the Legislature’s support for the Public Utilities Commission’s policy that makes illegal the act, or practice, of “bundling,” as defined and described in relevant decisions and orders of the commission.

(d) The Public Utilities Commission may adopt rules and regulations to fully implement and enforce the provisions of this section.

(e) Nothing in this section shall be interpreted to reduce, alter, or otherwise modify the authority of the California Public Utilities Commission to regulate, in any manner, or prohibit, the payment of commissions or rebates to distributors or vendors of cellular telephones. The provisions of this section shall be effective only to the extent that they do not conflict with any applicable regulations, rules, or orders promulgated or issued by the Public Utilities Commission.

(f) This section shall become operative on January 1, 1994.

(Added by Stats. 1992, Ch. 542, Sec. 1. Effective January 1, 1993. Section operative January 1, 1994, by its own provisions.)



17026.5

Notwithstanding the provisions of Section 17026, regular term discounts granted to distributors by manufacturers of cigarettes for cash payment customarily offered to distributors without discrimination may be used to reduce cost.

This section shall not apply to any anticipatory or special discount for cash that may be offered by the manufacturers of cigarettes.

(Added by Stats. 1985, Ch. 9, Sec. 1. Effective March 4, 1985.)



17027

In establishing the cost of a given article or product to the distributor and vendor, the invoice cost of the article or product purchased at a forced, bankruptcy, closeout sale, or other sale outside of the ordinary channels of trade may not be used as a basis for justifying a price lower than one based upon the replacement cost as of the date of the sale of the article or product replaced through the ordinary channels of trade, unless the article or product is kept separate from goods purchased in the ordinary channels of trade and unless the article or product is advertised and sold as merchandise purchased at a forced, bankruptcy, closeout sale, or by means other than through the ordinary channels of trade.

Such advertising shall state the conditions under which the goods were purchased, and the quantity of the merchandise to be sold or offered for sale.

(Amended by Stats. 2009, Ch. 500, Sec. 2. Effective January 1, 2010.)



17028

“Ordinary channels of trade” means those ordinary, regular and daily transactions in the mercantile trade whereby title to an article or product, in no way damaged or deteriorated, is transferred from one person to another.

“Ordinary channels of trade” does not include bankruptcy sales of stocks, closeout goods, dents, sales of goods bought from a business or merchant retiring from business, fire sales and sales of damaged or deteriorated goods, which damage or deterioration results from any cause whatsoever. This listing is not all inclusive but as example only.

(Amended by Stats. 2009, Ch. 500, Sec. 3. Effective January 1, 2010.)



17029

“Cost of doing business” or “overhead expense” means all costs of doing business incurred in the conduct of the business and shall include without limitation the following items of expense: labor (including salaries of executives and officers), rent, interest on borrowed capital, depreciation, selling cost, maintenance of equipment, delivery costs, credit losses, all types of licenses, taxes, insurance and advertising.

(Added by Stats. 1941, Ch. 526.)



17030

“Loss leader” means any article or product sold at less than cost:

(a) Where the purpose is to induce, promote or encourage the purchase of other merchandise; or

(b) Where the effect is a tendency or capacity to mislead or deceive purchasers or prospective purchasers; or

(c) Where the effect is to divert trade from or otherwise injure competitors.

(Added by Stats. 1941, Ch. 526.)



17031

Locality discrimination means a discrimination between different sections, communities or cities or portions thereof, or between different locations in such sections, communities, cities or portions thereof in this State, by selling or furnishing an article or product, at a lower price in one section, community or city, or any portion thereof, or in one location in such section, community, or city or any portion thereof, than in another.

(Added by Stats. 1941, Ch. 526.)






ARTICLE 3 - Offenses Against the Chapter

17040

It is unlawful for any person engaged in the production, manufacture, distribution or sale of any article or product of general use or consumption, with intent to destroy the competition of any regular established dealer in such article or product, or to prevent the competition of any person who in good faith, intends and attempts to become such dealer, to create locality discriminations.

Nothing in this section prohibits the meeting in good faith of a competitive price.

(Added by Stats. 1941, Ch. 526.)



17041

Nothing in this chapter prohibits locality discriminations which make allowances for differences, if any, in the grade, quality or quantity when based and justified in the cost of manufacture, sale or delivery, or the actual cost of transportation from the point of production, if a raw product or commodity, or from the point of manufacture if a manufactured product or commodity, or from the point of shipment to the point of destination.

(Added by Stats. 1941, Ch. 526.)



17042

Nothing in this chapter prohibits any of the following:

(a) A selection of customers.

(b) A functional classification by any person of any customer as broker, jobber, wholesaler or retailer.

(c) A differential in price for any article or product as between any customers in different functional classifications.

(Added by Stats. 1941, Ch. 526.)



17043

It is unlawful for any person engaged in business within this State to sell any article or product at less than the cost thereof to such vendor, or to give away any article or product, for the purpose of injuring competitors or destroying competition.

(Added by Stats. 1941, Ch. 526.)



17044

It is unlawful for any person engaged in business within this State to sell or use any article or product as a “loss leader” as defined in Section 17030 of this chapter.

(Amended by Stats. 1953, Ch. 334.)



17045

The secret payment or allowance of rebates, refunds, commissions, or unearned discounts, whether in the form of money or otherwise, or secretly extending to certain purchasers special services or privileges not extended to all purchasers purchasing upon like terms and conditions, to the injury of a competitor and where such payment or allowance tends to destroy competition, is unlawful.

(Added by Stats. 1941, Ch. 526.)



17046

It is unlawful for any person to use any threat, intimidation, or boycott, to effectuate any violation of this chapter.

(Added by Stats. 1941, Ch. 526.)



17047

It is unlawful for any manufacturer, wholesaler, distributor, jobber, contractor, broker, retailer, or other vendor, or any agent of any such person, to solicit any violation of this chapter.

(Added by Stats. 1941, Ch. 526.)



17048

It is unlawful for any manufacturer, wholesaler, distributor, jobber, contractor, broker, retailer, or other vendor, or any agent of any such person, jointly to participate or collude with any other such person in the violation of this chapter.

(Added by Stats. 1941, Ch. 526.)



17048.5

It is unlawful for any manufacturer, wholesaler, distributor, jobber, contractor, broker, retailer, or other vendor, or any agent of any such person, to enter into a contract with any service or repair agency for the performance of warranty service and repair for products manufactured, distributed, or sold by such person, below the cost to such service or repair agency of performing the warranty service or repair.

(Added by Stats. 1977, Ch. 787.)



17049

The prohibitions of this chapter against locality discrimination and sales below cost embrace any scheme of special rebates, collateral contracts or any device of any nature whereby such discrimination or sale below cost is in substance or fact effected in violation of the spirit and intent of this chapter.

(Added by Stats. 1941, Ch. 526.)



17050

The prohibitions of this chapter against locality discriminations, sales below cost, and loss leaders do not apply to any sale made:

(a) In closing out in good faith the owner’s stock or any part thereof for the purpose of discontinuing his trade in any such article or product and in the case of the sale of seasonal goods or to the bona fide sale of perishable goods to prevent loss to the vendor by spoilage or depreciation; provided, notice is given to the public thereof.

(b) When the goods are damaged or deteriorated in quality, and notice is given to the public thereof.

(c) By an officer acting under the orders of any court.

(d) In an endeavor made in good faith to meet the legal prices of a competitor selling the same article or product, in the same locality or trade area and in the ordinary channels of trade.

(e) In an endeavor made in good faith by a manufacturer, selling an article or product of his own manufacture, in a transaction and sale to a wholesaler or retailer for resale to meet the legal prices of a competitor selling the same or a similar or comparable article or product, in the same locality or trade area and in the ordinary channels of trade.

The notice required to be given under this section shall not be sufficient unless the subject of such sales is kept separate from other stocks and clearly and legibly marked with the reason for such sales, and any advertisement of such goods must indicate the same facts and the number of items to be sold.

(Added by Stats. 1941, Ch. 526.)



17051

Any contract, express or implied, made by any person, firm, or corporation in violation of this chapter is an illegal contract and no recovery thereon shall be had.

(Added by Stats. 1941, Ch. 526.)






ARTICLE 4 - Civil Liability

17070

Any person or trade association may bring an action to enjoin and restrain any violation of this chapter and, in addition thereto, for the recovery of damages.

(Added by Stats. 1941, Ch. 526.)



17071

In all actions brought under this chapter proof of one or more acts of selling or giving away any article or product below cost or at discriminatory prices, together with proof of the injurious effect of such acts, is presumptive evidence of the purpose or intent to injure competitors or destroy competition.

(Added by Stats. 1941, Ch. 526.)



17071.5

In all actions brought under this chapter proof of limitation of the quantity of any article or product sold or offered for sale to any one customer to a quantity less than the entire supply thereof owned or possessed by the seller or which he is otherwise authorized to sell at the place of such sale or offering for sale, together with proof that the price at which the article or product is so sold or offered for sale is in fact below its invoice or replacement cost, whichever is lower, raises a presumption of the purpose or intent to injure competitors or destroy competition. This section applies only to sales by persons conducting a retail business the principal part of which involves the resale to consumers of commodities purchased or acquired for that purpose, as distinguished from persons principally engaged in the sale to consumers of commodities of their own production or manufacture.

(Added by Stats. 1961, Ch. 1347.)



17072

Where a particular trade or industry, of which a person complained against is a member, has an established cost survey for the locality and vicinity in which the offense is committed, that cost survey is competent evidence to be used in proving the costs of such person.

(Added by Stats. 1941, Ch. 526.)



17073

Proof of average overall cost of doing business for any particular inventory period when added to the cost of production of each article or product, as to a producer, or invoice or replacement cost, whichever is lower, of each article or product, as to a distributor, is presumptive evidence of cost of each such article or product involved in any action brought under this chapter.

(Added by Stats. 1941, Ch. 526.)



17074

Proof of transportation tariffs when fixed and approved by the Public Utilities Commission of the State of California is presumptive evidence of delivery cost.

(Amended by Stats. 1959, Ch. 1638.)



17075

In any action where it is alleged and shown that the person complained against is selling below his cost of doing business, and such person is including labor at less than the prevailing wage scale in the trade in which such person is engaged for the locality or vicinity in which he is doing business, evidence of such prevailing wage scale shall be admissible to prove the intent or purpose of such person to violate this chapter.

(Added by Stats. 1941, Ch. 526.)



17076

In any action brought under this chapter, where persons are employed or performing services for any person or in the conduct of the business wherein such person is charged with a violation of this chapter, and are so employed or performing such services without compensation or at a wage lower than that prevailling at the time and place of the service for the particular services performed, such services shall be charged as an expense of the business in which rendered and at the rate of the wage for the services rendered prevailing at the time of the service at the place where rendered.

(Added by Stats. 1941, Ch. 526.)



17077

In any action or prosecution for sales below cost in violation of this chapter, if the defendant acquires his raw materials for a consideration not wholly or definitely computable in money, the cost of the raw materials shall be presumed to be the prevailing market price for similar raw materials in the ordinary channels of trade in the locality or vicinity in which such raw materials were acquired, at the time of the acquisition.

(Added by Stats. 1941, Ch. 526.)



17078

If it appears to the court upon any application for a temporary restraining order, or upon the hearing of any order to show cause why a preliminary injunction should not be issued, or upon the hearing of any motion for a preliminary injunction, or if the court shall find, in any such action, that any defendant therein is violating, or has violated, this chapter, then the court shall enjoin the defendant from doing all acts which are prohibited by the section, or sections, of which any provision thereof is being violated, or has been violated, by the defendant.

(Added by Stats. 1941, Ch. 526.)



17079

The court may, in its discretion, include in any injunction against a violation of this chapter such other restraint as it may deem expedient in order to deter the defendant from, and insure against, his committing a future violation of this chapter.

(Added by Stats. 1941, Ch. 526.)



17080

Any injunction against a violation of this chapter, whether interim or final, shall cover every article or product and not merely the particular article or product involved in the action.

(Added by Stats. 1941, Ch. 526.)



17081

It is not necessary for the plaintiff, in any action under this chapter, to provide or file any undertaking or bond for the issuance of any interim or final injunction.

(Added by Stats. 1941, Ch. 526.)



17082

In any action under this chapter, it is not necessary to allege or prove actual damages or the threat thereof, or actual injury or the threat thereof, to the plaintiff. But, in addition to injunctive relief, any plaintiff in any such action shall be entitled to recover three times the amount of the actual damages, if any, sustained by the plaintiff, as well as three times the actual damages, if any, sustained by any person who has assigned to the plaintiff his claim for damages resulting from a violation of this chapter.

In any action under this chapter in which judgment is entered against the defendant the plaintiff shall be awarded a reasonable attorney’s fee together with the costs of suit.

The amendments to this section adopted at the 1959 Regular Session of the Legislature do not apply to any action commenced prior to September 18, 1959.

(Amended by Stats. 1959, Ch. 2074.)



17083

The testimony of any witness in any action brought under this chapter may be taken by deposition. The provisions of Chapter 3 (commencing with Section 2002) of Title 3 of Part 4 of, and the provisions of Title 4 (commencing with Section 2016.010) of Part 4 of, the Code of Civil Procedure are applicable to the witness, the testimony and the deposition.

In addition, the books and records of any party, or of any such witness, may be subpoenaed into court and introduced into evidence, or introduced, by reference, into evidence, and may be required to be produced at the taking of the deposition of any party or of any such witness and there inquired into.

(Amended by Stats. 2004, Ch. 182, Sec. 2. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



17084

Any party to any action brought under this chapter may, upon notice, apply to the court in which the action is pending, or to any judge thereof, for an order requiring any other party to give to the applicant, within a specified time, an inspection and copy, or permission to take a copy, of entries of accounts in any book, or of any documents, papers, or memoranda in such party’s possession or under his control containing evidence relating to the merits of any such action or any defense therein.

If a compliance with the order is refused, the court shall exclude the entries of accounts in any such book, or any such document, paper, or memorandum from being given in evidence by the other party, or if wanted as evidence by the applicant the court shall presume them to be as the applicant alleges.

(Added by Stats. 1941, Ch. 526.)



17085

If, at any time while any action for a violation of this chapter is pending, it appears to the court that an extensive examination of books, papers, records, or documents is or may become material or relevant to the issues in the action, the court may, in its discretion, upon the application of any party to the action, or upon its own motion, order a reference to be had in the manner and form provided in Part 2, Title 8, Chapter 6 of the Code of Civil Procedure.

(Added by Stats. 1941, Ch. 526.)



17086

No information obtained under this article, or under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure, may be used against any party, or any witness, as a basis for a misdemeanor or felony prosecution in any court of this state.

(Amended by Stats. 2006, Ch. 538, Sec. 22. Effective January 1, 2007.)



17087

In any action or proceeding, civil or criminal, brought by the Attorney General or any district attorney for the violation of this chapter, no person shall be excused from attending, testifying or producing books, papers, or documents in obedience to subpoena or under order of court on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to any penalty.

No individual shall be prosecuted or subjected to any penalty for or on account of any transaction, matter, or thing concerning which he may so testify or produce evidence in any action or proceeding brought by the Attorney General or district attorney under this chapter.

(Added by Stats. 1961, Ch. 795.)






ARTICLE 5 - Liability of Agents

17095

Any person, who, either as director, officer or agent of any firm or corporation or as agent of any person, violating the provisions of this chapter, assists or aids, directly or indirectly, in such violation is responsible therefor equally with the person, firm or corporation for which he acts.

(Added by Stats. 1941, Ch. 526.)



17096

In any injunction proceeding against any person as officer, director or agent, it is sufficient to allege and prove the unlawful intent of the person, firm or corporation for which he acts.

(Added by Stats. 1941, Ch. 526.)






ARTICLE 6 - Penal Provisions

17100

Any person, whether as principal, agent, officer or director, for himself, or for another person, or for any firm or corporation, or any corporation, who or which violates this chapter is guilty of a misdemeanor for each single violation and upon conviction thereof, shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or by imprisonment not exceeding six months or by both such fine and imprisonment, in the discretion of the court.

(Added by Stats. 1941, Ch. 526.)



17101

In the prosecution of any person as officer, director or agent, it is sufficient to allege and prove the unlawful intent of the person, firm or corporation for which he acts.

(Added by Stats. 1941, Ch. 526.)









CHAPTER 5 - Enforcement

17200

As used in this chapter, unfair competition shall mean and include any unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising and any act prohibited by Chapter 1 (commencing with Section 17500) of Part 3 of Division 7 of the Business and Professions Code.

(Amended by Stats. 1992, Ch. 430, Sec. 2. Effective January 1, 1993.)



17201

As used in this chapter, the term person shall mean and include natural persons, corporations, firms, partnerships, joint stock companies, associations and other organizations of persons.

(Added by Stats. 1977, Ch. 299.)



17201.5

As used in this chapter:

(a) “Board within the Department of Consumer Affairs” includes any commission, bureau, division, or other similarly constituted agency within the Department of Consumer Affairs.

(b) “Local consumer affairs agency” means and includes any city or county body which primarily provides consumer protection services.

(Added by Stats. 1979, Ch. 897.)



17202

Notwithstanding Section 3369 of the Civil Code, specific or preventive relief may be granted to enforce a penalty, forfeiture, or penal law in a case of unfair competition.

(Added by Stats. 1977, Ch. 299.)



17203

Injunctive Relief—Court Orders

Any person who engages, has engaged, or proposes to engage in unfair competition may be enjoined in any court of competent jurisdiction. The court may make such orders or judgments, including the appointment of a receiver, as may be necessary to prevent the use or employment by any person of any practice which constitutes unfair competition, as defined in this chapter, or as may be necessary to restore to any person in interest any money or property, real or personal, which may have been acquired by means of such unfair competition. Any person may pursue representative claims or relief on behalf of others only if the claimant meets the standing requirements of Section 17204 and complies with Section 382 of the Code of Civil Procedure, but these limitations do not apply to claims brought under this chapter by the Attorney General, or any district attorney, county counsel, city attorney, or city prosecutor in this state.

(Amended November 2, 2004, by initiative Proposition 64, Sec. 2.)



17204

Actions for Injunctions by Attorney General, District Attorney, County Counsel, and City Attorneys

Actions for relief pursuant to this chapter shall be prosecuted exclusively in a court of competent jurisdiction by the Attorney General or a district attorney or by a county counsel authorized by agreement with the district attorney in actions involving violation of a county ordinance, or by a city attorney of a city having a population in excess of 750,000, or by a city attorney in a city and county or, with the consent of the district attorney, by a city prosecutor in a city having a full-time city prosecutor in the name of the people of the State of California upon their own complaint or upon the complaint of a board, officer, person, corporation, or association, or by a person who has suffered injury in fact and has lost money or property as a result of the unfair competition.

(Amended by Stats. 2008, Ch. 179, Sec. 23. Effective January 1, 2009. Note: This section was amended on Nov. 2, 2004, by initiative Prop. 64.)



17205

Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(Added by Stats. 1977, Ch. 299.)



17206

Civil Penalty for Violation of Chapter

(a) Any person who engages, has engaged, or proposes to engage in unfair competition shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General, by any district attorney, by any county counsel authorized by agreement with the district attorney in actions involving violation of a county ordinance, by any city attorney of a city having a population in excess of 750,000, by any city attorney of any city and county, or, with the consent of the district attorney, by a city prosecutor in any city having a full-time city prosecutor, in any court of competent jurisdiction.

(b) The court shall impose a civil penalty for each violation of this chapter. In assessing the amount of the civil penalty, the court shall consider any one or more of the relevant circumstances presented by any of the parties to the case, including, but not limited to, the following: the nature and seriousness of the misconduct, the number of violations, the persistence of the misconduct, the length of time over which the misconduct occurred, the willfulness of the defendant’s misconduct, and the defendant’s assets, liabilities, and net worth.

(c) If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the General Fund. If the action is brought by a district attorney or county counsel, the penalty collected shall be paid to the treasurer of the county in which the judgment was entered. Except as provided in subdivision (e), if the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered, and one-half to the treasurer of the county in which the judgment was entered. The aforementioned funds shall be for the exclusive use by the Attorney General, the district attorney, the county counsel, and the city attorney for the enforcement of consumer protection laws.

(d) The Unfair Competition Law Fund is hereby created as a special account within the General Fund in the State Treasury. The portion of penalties that is payable to the General Fund or to the Treasurer recovered by the Attorney General from an action or settlement of a claim made by the Attorney General pursuant to this chapter or Chapter 1 (commencing with Section 17500) of Part 3 shall be deposited into this fund. Moneys in this fund, upon appropriation by the Legislature, shall be used by the Attorney General to support investigations and prosecutions of California’s consumer protection laws, including implementation of judgments obtained from such prosecutions or investigations and other activities which are in furtherance of this chapter or Chapter 1 (commencing with Section 17500) of Part 3. Notwithstanding Section 13340 of the Government Code, any civil penalties deposited in the fund pursuant to the National Mortgage Settlement, as provided in Section 12531 of the Government Code, are continuously appropriated to the Department of Justice for the purpose of offsetting General Fund costs incurred by the Department of Justice.

(e) If the action is brought at the request of a board within the Department of Consumer Affairs or a local consumer affairs agency, the court shall determine the reasonable expenses incurred by the board or local agency in the investigation and prosecution of the action.

Before any penalty collected is paid out pursuant to subdivision (c), the amount of any reasonable expenses incurred by the board shall be paid to the Treasurer for deposit in the special fund of the board described in Section 205. If the board has no such special fund, the moneys shall be paid to the Treasurer. The amount of any reasonable expenses incurred by a local consumer affairs agency shall be paid to the general fund of the municipality or county that funds the local agency.

(f) If the action is brought by a city attorney of a city and county, the entire amount of the penalty collected shall be paid to the treasurer of the city and county in which the judgment was entered for the exclusive use by the city attorney for the enforcement of consumer protection laws. However, if the action is brought by a city attorney of a city and county for the purposes of civil enforcement pursuant to Section 17980 of the Health and Safety Code or Article 3 (commencing with Section 11570) of Chapter 10 of Division 10 of the Health and Safety Code, either the penalty collected shall be paid entirely to the treasurer of the city and county in which the judgment was entered or, upon the request of the city attorney, the court may order that up to one-half of the penalty, under court supervision and approval, be paid for the purpose of restoring, maintaining, or enhancing the premises that were the subject of the action, and that the balance of the penalty be paid to the treasurer of the city and county.

(Amended by Stats. 2012, Ch. 32, Sec. 1. Effective June 27, 2012. Note: This section was amended on Nov. 2, 2004, by initiative Prop. 64.)



17206.1

(a) (1) In addition to any liability for a civil penalty pursuant to Section 17206, a person who violates this chapter, and the act or acts of unfair competition are perpetrated against one or more senior citizens or disabled persons, may be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which may be assessed and recovered in a civil action as prescribed in Section 17206.

(2) Subject to subdivision (d), any civil penalty shall be paid as prescribed by subdivisions (b) and (c) of Section 17206.

(b) As used in this section, the following terms have the following meanings:

(1) “Senior citizen” means a person who is 65 years of age or older.

(2) “Disabled person” means a person who has a physical or mental impairment that substantially limits one or more major life activities.

(A) As used in this subdivision, “physical or mental impairment” means any of the following:

(i) A physiological disorder or condition, cosmetic disfigurement, or anatomical loss substantially affecting one or more of the following body systems: neurological; musculoskeletal; special sense organs; respiratory, including speech organs; cardiovascular; reproductive; digestive; genitourinary; hemic and lymphatic; skin; or endocrine.

(ii) A mental or psychological disorder, including intellectual disability, organic brain syndrome, emotional or mental illness, and specific learning disabilities.

“Physical or mental impairment” includes, but is not limited to, diseases and conditions including orthopedic, visual, speech, and hearing impairment, cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, intellectual disability, and emotional illness.

(B) “Major life activities” means functions that include caring for one’s self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

(c) In determining whether to impose a civil penalty pursuant to subdivision (a) and the amount thereof, the court shall consider, in addition to any other appropriate factors, the extent to which one or more of the following factors are present:

(1) Whether the defendant knew or should have known that his or her conduct was directed to one or more senior citizens or disabled persons.

(2) Whether the defendant’s conduct caused one or more senior citizens or disabled persons to suffer any of the following: loss or encumbrance of a primary residence, principal employment, or source of income; substantial loss of property set aside for retirement, or for personal or family care and maintenance; or substantial loss of payments received under a pension or retirement plan or a government benefits program, or assets essential to the health or welfare of the senior citizen or disabled person.

(3) Whether one or more senior citizens or disabled persons are substantially more vulnerable than other members of the public to the defendant’s conduct because of age, poor health or infirmity, impaired understanding, restricted mobility, or disability, and actually suffered substantial physical, emotional, or economic damage resulting from the defendant’s conduct.

(d) A court of competent jurisdiction hearing an action pursuant to this section may make orders and judgments as necessary to restore to a senior citizen or disabled person money or property, real or personal that may have been acquired by means of a violation of this chapter. Restitution ordered pursuant to this subdivision shall be given priority over recovery of a civil penalty designated by the court as imposed pursuant to subdivision (a), but shall not be given priority over a civil penalty imposed pursuant to subdivision (a) of Section 17206. If the court determines that full restitution cannot be made to those senior citizens or disabled persons, either at the time of judgment or by a future date determined by the court, then restitution under this subdivision shall be made on a pro rata basis depending on the amount of loss.

(Amended by Stats. 2012, Ch. 457, Sec. 3. Effective January 1, 2013.)



17207

(a) Any person who intentionally violates any injunction prohibiting unfair competition issued pursuant to Section 17203 shall be liable for a civil penalty not to exceed six thousand dollars ($6,000) for each violation. Where the conduct constituting a violation is of a continuing nature, each day of that conduct is a separate and distinct violation. In determining the amount of the civil penalty, the court shall consider all relevant circumstances, including, but not limited to, the extent of the harm caused by the conduct constituting a violation, the nature and persistence of that conduct, the length of time over which the conduct occurred, the assets, liabilities, and net worth of the person, whether corporate or individual, and any corrective action taken by the defendant.

(b) The civil penalty prescribed by this section shall be assessed and recovered in a civil action brought in any county in which the violation occurs or where the injunction was issued in the name of the people of the State of California by the Attorney General or by any district attorney, any county counsel authorized by agreement with the district attorney in actions involving violation of a county ordinance, or any city attorney in any court of competent jurisdiction within his or her jurisdiction without regard to the county from which the original injunction was issued. An action brought pursuant to this section to recover civil penalties shall take precedence over all civil matters on the calendar of the court except those matters to which equal precedence on the calendar is granted by law.

(c) If such an action is brought by the Attorney General, one-half of the penalty collected pursuant to this section shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the State Treasurer. If brought by a district attorney or county counsel the entire amount of the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county in which the judgment was entered and one-half to the city, except that if the action was brought by a city attorney of a city and county the entire amount of the penalty collected shall be paid to the treasurer of the city and county in which the judgment is entered.

(d) If the action is brought at the request of a board within the Department of Consumer Affairs or a local consumer affairs agency, the court shall determine the reasonable expenses incurred by the board or local agency in the investigation and prosecution of the action.

Before any penalty collected is paid out pursuant to subdivision (c), the amount of the reasonable expenses incurred by the board shall be paid to the State Treasurer for deposit in the special fund of the board described in Section 205. If the board has no such special fund, the moneys shall be paid to the State Treasurer. The amount of the reasonable expenses incurred by a local consumer affairs agency shall be paid to the general fund of the municipality or county which funds the local agency.

(Amended by Stats. 1991, Ch. 1196, Sec. 3.)



17208

Any action to enforce any cause of action pursuant to this chapter shall be commenced within four years after the cause of action accrued. No cause of action barred under existing law on the effective date of this section shall be revived by its enactment.

(Added by Stats. 1977, Ch. 299.)



17209

If a violation of this chapter is alleged or the application or construction of this chapter is in issue in any proceeding in the Supreme Court of California, a state court of appeal, or the appellate division of a superior court, each person filing any brief or petition with the court in that proceeding shall serve, within three days of filing with the court, a copy of that brief or petition on the Attorney General, directed to the attention of the Consumer Law Section at a service address designated on the Attorney General’s official Web site for service of papers under this section or, if no service address is designated, at the Attorney General’s office in San Francisco, California, and on the district attorney of the county in which the lower court action or proceeding was originally filed. Upon the Attorney General’s or district attorney’s request, each person who has filed any other document, including all or a portion of the appellate record, with the court in addition to a brief or petition shall provide a copy of that document without charge to the Attorney General or the district attorney within five days of the request. The time for service may be extended by the Chief Justice or presiding justice or judge for good cause shown. No judgment or relief, temporary or permanent, shall be granted or opinion issued until proof of service of the brief or petition on the Attorney General and district attorney is filed with the court.

(Amended by Stats. 2004, Ch. 529, Sec. 4. Effective January 1, 2005.)



17210

(a) For purposes of this section, “hotel” means any hotel, motel, bed and breakfast inn, or other similar transient lodging establishment, but it does not include any residential hotel as defined in Section 50519 of the Health and Safety Code. “Innkeeper” means the owner or operator of a hotel, or the duly authorized agent or employee of the owner or operator.

(b) For purposes of this section, “handbill” means, and is specifically limited to, any tangible commercial solicitation to guests of the hotel urging that they patronize any commercial enterprise.

(c) Every person (hereinafter “distributor”) engages in unfair competition for purposes of this chapter who deposits, places, throws, scatters, casts, or otherwise distributes any handbill to any individual guest rooms in any hotel, including, but not limited to, placing, throwing, leaving, or attaching any handbill adjacent to, upon, or underneath any guest room door, doorknob, or guest room entryway, where either the innkeeper has expressed objection to handbill distribution, either orally to the distributor or by the posting of a sign or other notice in a conspicuous place within the lobby area and at all points of access from the exterior of the premises to guest room areas indicating that handbill distribution is prohibited, or the distributor has received written notice pursuant to subdivision (e) that the innkeeper has expressed objection to the distribution of handbills to guest rooms in the hotel.

(d) Every person (hereinafter “contractor”) engages in unfair competition for purposes of this chapter who causes or directs any other person, firm, business, or entity to distribute, or cause the distribution of, any handbill to any individual guest rooms in any hotel in violation of subdivision (c) of this section, if the contractor has received written notice from the innkeeper objecting to the distribution of handbills to individual guest rooms in the hotel.

(e) Every contractor who causes or directs any distributor to distribute, or cause the distribution of, any handbills to any individual guest rooms in any hotel, if the contractor has received written notice from the innkeeper or from any other contractor or intermediary pursuant to this subdivision, objecting to the distribution of handbills to individual guest rooms in the hotel has failed to provide a written copy of that notice to each distributor prior to the commencement of distribution of handbills by the distributor or by any person hired or retained by the distributor for that purpose, or, within 24 hours following the receipt of the notice by the contractor if received after the commencement of distribution, and has failed to instruct and demand any distributor to not distribute, or to cease the distribution of, the handbills to individual guest rooms in any hotel for which such a notice has been received is in violation of this section.

(f) Any written notice given, or caused to be given, by the innkeeper pursuant to or required by any provision of this section shall be deemed to be in full force and effect until such time as the notice is revoked in writing.

(g) Nothing in this section shall be deemed to prohibit the distribution of a handbill to guest rooms in any hotel where the distribution has been requested or approved in writing by the innkeeper, or to any individual guest room when the occupant thereof has affirmatively requested or approved the distribution of the handbill during the duration of the guest’s occupancy.

(Added by Stats. 1999, Ch. 354, Sec. 1. Effective January 1, 2000.)






CHAPTER 6.5 - Reassignments

17350

With respect to contracts entered into on or after the effective date of this chapter, no financial institution shall enter into a contract which provides for reassignment.

(Added by Stats. 1979, Ch. 819.)



17351

For the purposes of this chapter:

(a) “Financial institution” means a bank, savings and loan association, or credit union chartered under the laws of this state or the United States or any other person or organization making loans upon the security of real property.

(b) “Reassignment” means the exercise of a contractual right of a financial institution which is the assignee of a contract which is subject to the provisions of the Unruh Act (Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of the Civil Code) and which is secured by a mortgage as defined in Article 1 (commencing with Section 2920) of Chapter 2 of Title 14 of Part 4 of Division 3 of the Civil Code on real property to return the contract to the party assigning it to the financial institution, or to assign it to any other person, upon the default of one or more of the parties to the contract.

(Amended by Stats. 1980, Ch. 423, Sec. 3. Effective July 11, 1980.)






CHAPTER 7 - Sales of Telephone and Other Communications Equipment

17360

As used in this chapter, “person” includes an individual, partnership, firm, association, or corporation.

(Added by Stats. 1983, Ch. 738, Sec. 2. Effective September 13, 1983. Section operative November 1, 1983, pursuant to Section 17365.)



17361

Any person offering for sale or selling telephone handsets or keysets or private branch exchanges or private automatic branch exchanges of not more than 20-station capacity, whether new or reconditioned, shall specify in all advertisements and catalogs therefor, except point-of-sale advertising, and on or in the equipment package both of the following:

(a) Whether the equipment employs pulse, tone, pulse-or-tone, or other signaling method, and a general description of the services it can or cannot access as a result thereof.

(b) Whether the equipment is registered with the Federal Communications Commission pursuant to Part 68 of Title 47 of the Code of Federal Regulations.

(Added by Stats. 1983, Ch. 738, Sec. 2. Effective September 13, 1983. Section operative November 1, 1983, pursuant to Section 17365.)



17362

A retailer of telephone equipment shall give clear and conspicuous notice, both on the sale premises and in advertising and catalogs for telephone equipment, except point-of-sale advertising, of the person or persons responsible for repair of the equipment.

(Added by Stats. 1983, Ch. 738, Sec. 2. Effective September 13, 1983. Section operative November 1, 1983, pursuant to Section 17365.)



17363

Notwithstanding any other provision of this chapter, Sections 17361 and 17362 do not apply to any of the following:

(a) Institutional advertising directed to a general audience rather than to individual purchasers of telephone equipment.

(b) Advertising, point-of-sale advertising, catalogs for, and sales of, telephone equipment not intended for direct connection to a telephone corporation’s central switching office through the telephone corporation lines.

(c) Catalogs and equipment packages for telephone equipment which are in print or in physical production on or before November 1, 1983.

(d) Advertising by radio or television if the advertising includes a toll-free number by which a potential buyer may speak personally with a trained sales representative who orally provides the potential buyer with a disclosure statement containing both of the items required by Section 17361. The advertiser shall file the text of this disclosure statement with the Director of Consumer Affairs and shall amend the filed statement, as needed, to conform to any changes made in the disclosure statement used by the advertiser.

(Amended by Stats. 1984, Ch. 544, Sec. 1.)



17363.5

Any person advertising or offering for sale automatic dialing-announcing devices, as defined in Section 2871 of the Public Utilities Code, shall specify on all advertising therefor and in the instruction manual or other information included with the equipment that the equipment may be operated within California only in accordance with Article 1 (commencing with Section 2871) of Chapter 10 of Part 2 of Division 1 of the Public Utilities Code. The person shall also provide a full copy of that article to each purchaser of the equipment, and shall also provide a full copy to each prospective purchaser upon request.

(Added by Stats. 1984, Ch. 544, Sec. 2.)



17364

Every failure to comply with any provision of this chapter constitutes unfair competition and shall be enforced under Chapter 5 (commencing with Section 17200).

(Added by Stats. 1983, Ch. 738, Sec. 2. Effective September 13, 1983. Section operative November 1, 1983, pursuant to Section 17365.)



17365

This chapter shall become operative on November 1, 1983.

(Added by Stats. 1983, Ch. 738, Sec. 2. Effective September 13, 1983. Note: This section prescribes a delayed operative date for Chapter 7, commencing with Section 17360.)









PART 3 - REPRESENTATIONS TO THE PUBLIC

CHAPTER 1 - Advertising

ARTICLE 1 - False Advertising in General

17500

It is unlawful for any person, firm, corporation or association, or any employee thereof with intent directly or indirectly to dispose of real or personal property or to perform services, professional or otherwise, or anything of any nature whatsoever or to induce the public to enter into any obligation relating thereto, to make or disseminate or cause to be made or disseminated before the public in this state, or to make or disseminate or cause to be made or disseminated from this state before the public in any state, in any newspaper or other publication, or any advertising device, or by public outcry or proclamation, or in any other manner or means whatever, including over the Internet, any statement, concerning that real or personal property or those services, professional or otherwise, or concerning any circumstance or matter of fact connected with the proposed performance or disposition thereof, which is untrue or misleading, and which is known, or which by the exercise of reasonable care should be known, to be untrue or misleading, or for any person, firm, or corporation to so make or disseminate or cause to be so made or disseminated any such statement as part of a plan or scheme with the intent not to sell that personal property or those services, professional or otherwise, so advertised at the price stated therein, or as so advertised. Any violation of the provisions of this section is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that imprisonment and fine.

(Amended by Stats. 1998, Ch. 599, Sec. 2.5. Effective January 1, 1999.)



17500.1

Notwithstanding any other provision of law, no trade or professional association, or state agency, state board, or state commission within the Department of Consumer Affairs shall enact any rule, regulation, or code of professional ethics which shall restrict or prohibit advertising by any commercial or professional person, firm, partnership or corporation which does not violate the provisions of Section 17500 of the Business and Professions Code, or which is not prohibited by other provisions of law.

The provisions of this section shall not apply to any rules or regulations heretofore or hereafter formulated pursuant to Section 6076.

(Amended by Stats. 1979, Ch. 653.)



17500.3

(a) It is unlawful for any person to solicit a sale or order for sale of goods or services at the residence of a prospective buyer, in person or by means of telephone, without clearly, affirmatively and expressly revealing at the time the person initially contacts the prospective buyer, and before making any other statement, except a greeting, or asking the prospective buyer any other questions, that the purpose of the contact is to effect a sale, by doing all of the following:

(1) Stating the identity of the person making the solicitation.

(2) Stating the trade name of the person represented by the person making the solicitation.

(3) Stating the kind of goods or services being offered for sale.

(4) And, in the case of an “in person” contact, the person making the solicitation shall, in addition to meeting the requirements of paragraphs (1), (2) and (3), show or display identification which states the information required by paragraphs (1) and (2) as well as the address of the place of business of one of such persons so identified.

(b) It is unlawful for any person, in soliciting a sale or order for the sale of goods or services at the residence of a prospective buyer, in person or by telephone, to use any plan, scheme, or ruse which misrepresents his true status or mission for the purpose of making such sale or order for the sale of goods or services.

(c) In addition to any other penalties or remedies applicable to violations of this section, the intentional violation of this section shall entitle persons bound to a contract, when there was a sales approach or presentation or both in which such intentional violation of this section took place, to damages of two times the amount of the sale price or up to two hundred fifty dollars ($250), whichever is greater, but in no case shall such damages be less than fifty dollars ($50); provided, however, that as a condition precedent to instituting such action hereunder against the person represented by the person making the solicitation, the aggrieved party shall, in writing, demand that the person represented by the solicitor terminate such contract and return any and all payments made thereunder, and that the person represented by the solicitor shall have refused within a reasonable time, such termination and return. If the person represented by the person making the solicitation elects to terminate, he shall return to the aggrieved party payments received for any and all goods, and for services not rendered, and upon return of such payments, the aggrieved party shall return any and all goods received under the contract. For the purposes of this section, a reasonable time shall mean 20 business days from the date of demand. This subdivision shall not apply to a cause of action commenced under any other provision of law, including, but not limited to, a cause of action commenced pursuant to Section 382 of the Code of Civil Procedure or Section 1781 of the Civil Code.

Any rights under this subdivision shall be waived if subsequent to the signing of the contract the party bound by the contract states that identification, as required by this section, was given.

(d) Persons represented by the person making the solicitation shall keep and maintain copies of all demands for termination for violation of this section for a period of one year from date of receipt. Failure to maintain such records shall create a presumption affecting the burden of proof that demand for termination had been properly made.

(e) Where any provision of law provides a penalty for the violation of any offense specified in this section, it shall be a defense to the imposition of such penalty as to any defendant who did not commit the act or acts constituting the offense that such defendant did not know, and with the exercise of reasonable care could not have known, that the act was committed, which constitutes the violation of this section.

(f) As used in this section “person” includes any individual, firm, partnership, corporation, association or other organization, but does not include any nonprofit charitable organization, or any person selling any intangibles, or any items defined in Section 1590(a)(1), of Title 18 of the California Administrative Code as it read on July 15, 1972.

(g) This section shall not prohibit nor authorize the enactment by the governing body of any city, county, or city and county, of ordinances relating to home solicitations which are more restrictive of such solicitation than the provisions of this section.

(Amended by Stats. 1975, Ch. 343.)



17500.5

(a) It is unlawful for any person, firm, corporation or association to falsely represent by advertisement the quantity of any article so advertised that will be sold to any one customer on his demand in a single transaction, and willfully or negligently to fail to include in such advertisement a statement that any restriction that is in fact put upon the quantity of any article so advertised that is sold or offered for sale to any one customer on his demand in a single transaction.

(b) Any person, firm, corporation, or association who, by means of such false or negligent advertisement or publicity, induces any individual retail purchaser and consumer to enter any place of business designated therein seeking to buy any article so advertised or publicized, and then refuses to sell to such person the article at the price advertised in any quantity then available for sale on said premises, shall be liable to each person so induced and refused, for the losses and expenses thereby incurred, and the sum of fifty dollars ($50) in addition thereto.

(c) Nothing in this section shall affect any right a seller may have to refuse to extend credit to a customer, and this section shall not be applicable to a customer purchasing for resale.

(d) The provisions of subdivision (b) are applicable only to actions brought in the name of, and on behalf of, a single plaintiff and shall not be applicable in multiple plaintiff or class actions.

(Added by Stats. 1970, Ch. 1121.)



17501

For the purpose of this article the worth or value of any thing advertised is the prevailing market price, wholesale if the offer is at wholesale, retail if the offer is at retail, at the time of publication of such advertisement in the locality wherein the advertisement is published.

No price shall be advertised as a former price of any advertised thing, unless the alleged former price was the prevailing market price as above defined within three months next immediately preceding the publication of the advertisement or unless the date when the alleged former price did prevail is clearly, exactly and conspicuously stated in the advertisement.

(Added by Stats. 1941, Ch. 63.)



17502

This article does not apply to any visual or sound radio broadcasting station, to any internet service provider or commercial online service, or to any publisher of a newspaper, magazine, or other publication, who broadcasts or publishes, including over the Internet, an advertisement in good faith, without knowledge of its false, deceptive, or misleading character.

(Amended by Stats. 1998, Ch. 599, Sec. 3. Effective January 1, 1999.)



17504

(a) Any person, partnership, corporation, firm, joint stock company, association, or organization engaged in business in this state as a retail seller who sells any consumer good or service which is sold only in multiple units and which is advertised by price shall advertise those goods or services at the price of the minimum multiple unit in which they are offered.

(b) Nothing contained in subdivision (a) shall prohibit a retail seller from advertising any consumer good or service for sale at a single unit price where the goods or services are sold only in multiple units and not in single units as long as the advertisement also discloses, at least as prominently, the price of the minimum multiple unit in which they are offered.

(c) For purposes of subdivisions (a) and (b), “consumer good” means any article which is used or bought for use primarily for personal, family, or household purposes, but does not include any food item.

(d) For the purposes of subdivisions (a) and (b), “consumer service” means any service which is obtained for use primarily for personal, family, or household purposes.

(e) For purposes of subdivisions (a) and (b), “retail seller” means an individual, firm, partnership, corporation, joint stock company, association, organization, or other legal relationship which engages in the business of selling consumer goods or services to retail buyers.

(Amended by Stats. 1987, Ch. 439, Sec. 1.)



17505

No person shall state, in an advertisement of his goods, that he is a producer, manufacturer, processor, wholesaler, or importer, or that he owns or controls a factory or other source of supply of goods when such is not the fact, and no person shall in any other manner misrepresent the character, extent, volume, or type of his business.

(Added by Stats. 1963, Ch. 1733.)



17505.2

(a) It is unlawful for a person to represent himself or herself as a recreation therapist, to represent the services he or she performs as recreation therapy, or to use terms set forth in subdivision (c) in connection with his or her services, name, or place of business, unless he or she meets all of the following requirements:

(1) Graduation from an accredited college or university with a minimum of a baccalaureate degree in recreation therapy or in recreation and leisure studies with a specialization in recreation therapy. Alternatively, a person who does not have one of the preceding degrees may qualify if he or she has a baccalaureate degree in a specialization acceptable for certification or eligible for certification by any accrediting body specified in paragraph (2).

(2) Current certification or eligibility for certification as a recreation therapist by the California Board of Recreation and Park Certification or by the National Council for Therapeutic Recreation Certification, Inc.

(b) No person shall represent himself or herself as a recreation therapist assistant, or represent the services he or she performs as being in any way related to recreation therapy, unless he or she at a minimum has current certification, or has eligibility for certification, by the California Board of Recreation and Park Certification or by the National Council for Therapeutic Recreation Certification, Inc., as a recreation therapist assistant.

(c) A person who does not meet the requirements of subdivision (a) or (b) may not use any of the following words or abbreviations in connection with his or her services, name, or place of business:

(1) Recreation therapist registered.

(2) Recreation therapist certified.

(3) Certified therapeutic recreation specialist.

(4) Recreation therapist.

(5) Recreation therapist assistant registered.

(6) Certified therapeutic recreation assistant.

(7) RTR.

(8) RTC.

(9) CTRS.

(10) RT.

(11) RTAR.

(12) CTRA.

(d) For purposes of subdivision (c), the abbreviation RT shall not be construed to include rehabilitation therapist or respiratory therapist.

(e) Any person injured by a violation of this section may bring a civil action and may recover one thousand five hundred dollars ($1,500) for the first violation and two thousand five hundred dollars ($2,500) for each subsequent violation. This is the sole remedy for a violation of this section.

(Amended by Stats. 1998, Ch. 485, Sec. 26. Effective January 1, 1999.)



17506

As used in this chapter, “person” includes any individual, partnership, firm, association, or corporation.

(Added by Stats. 1970, Ch. 664.)



17506.5

As used in this chapter:

(a) “Board within the Department of Consumer Affairs” includes any commission, bureau, division, or other similarly constituted agency within the Department of Consumer Affairs.

(b) “Local consumer affairs agency” means and includes any city or county body which primarily provides consumer protection services.

(Added by Stats. 1979, Ch. 897.)



17507

It is unlawful for any person, firm, corporation or association to make an advertising claim or representation pertaining to more than one article of merchandise or type of service, within the same class of merchandise or service, if any price set forth in such claim or representation does not clearly and conspicuously identify the article of merchandise or type of service to which it relates. Disclosure of the relationship between the price and particular article of merchandise or type of service by means of an asterisk or other symbol, and corresponding footnote, does not meet the requirement of clear and conspicuous identification when the particular article of merchandise or type of service is not represented pictorially.

(Added by Stats. 1971, Ch. 682.)



17508

(a) It shall be unlawful for any person doing business in California and advertising to consumers in California to make any false or misleading advertising claim, including claims that (1) purport to be based on factual, objective, or clinical evidence, (2) compare the product’s effectiveness or safety to that of other brands or products, or (3) purport to be based on any fact.

(b) Upon written request of the Director of Consumer Affairs, the Attorney General, any city attorney, or any district attorney, any person doing business in California and in whose behalf advertising claims are made to consumers in California, including claims that (1) purport to be based on factual, objective, or clinical evidence, (2) compare the product’s effectiveness or safety to that of other brands or products, or (3) purport to be based on any fact, shall provide to the department or official making the request evidence of the facts on which the advertising claims are based. The request shall be made within one year of the last day on which the advertising claims were made.

Any city attorney or district attorney who makes a request pursuant to this subdivision shall give prior notice of the request to the Attorney General.

(c) The Director of Consumer Affairs, Attorney General, any city attorney, or any district attorney may, upon failure of an advertiser to respond by adequately substantiating the claim within a reasonable time, or if the Director of Consumer Affairs, Attorney General, city attorney, or district attorney shall have reason to believe that the advertising claim is false or misleading, do either or both of the following:

(1) Seek an immediate termination or modification of the claim by the person in accordance with Section 17535.

(2) Disseminate information, taking due care to protect legitimate trade secrets, concerning the veracity of the claims or why the claims are misleading to the consumers of this state.

(d) The relief provided for in subdivision (c) is in addition to any other relief that may be sought for a violation of this chapter. Section 17534 shall not apply to violations of this section.

(e) Nothing in this section shall be construed to hold any newspaper publisher or radio or television broadcaster liable for publishing or broadcasting any advertising claims referred to in subdivision (a), unless the publisher or broadcaster is the person making the claims.

(f) The plaintiff shall have the burden of proof in establishing any violation of this section.

(g) If an advertisement is in violation of subdivision (a) and Section 17500, the court shall not impose a separate civil penalty pursuant to Section 17536 for the violation of subdivision (a) and the violation of Section 17500 but shall impose a civil penalty for the violation of either subdivision (a) or Section 17500.

(Amended by Stats. 2006, Ch. 538, Sec. 24. Effective January 1, 2007.)



17509

(a) Any advertisement, including any advertisement over the Internet, soliciting the purchase or lease of a product or service, or any combination thereof, that requires, as a condition of sale, the purchase or lease of a different product or service, or any combination thereof, shall conspicuously disclose in the advertisement the price of all those products or services. This requirement shall not in any way affect the provisions of Sections 16726 and 16727, with respect to unlawful buying arrangements.

(b) Subdivision (a) does not apply to any of the following:

(1) Contractual plans or arrangements complying with this paragraph under which the seller periodically provides the consumer with a form or announcement card which the consumer may use to instruct the seller not to ship the offered merchandise. Any instructions not to ship merchandise included on the form or card shall be printed in type as large as all other instructions and terms stated on the form or card. The form or card shall specify a date by which it shall be mailed by the consumer (the “mailing date”) or received by the seller (the “return date”) to prevent shipment of the offered merchandise. The seller shall mail the form or card either at least 25 days prior to the return date or at least 20 days prior to the mailing date, or provide a mailing date of at least 10 days after receipt by the consumer, except that whichever system the seller chooses for mailing the form or card, shall be calculated to afford the consumer at least 10 days in which to mail his or her form or card. The form or card shall be preaddressed to the seller so that it may serve as a postal reply card or, alternatively, the form or card shall be accompanied by a return envelope addressed to seller. Upon the membership contract or application form or on the same page and immediately adjacent to the contract or form, and in clear and conspicuous language, there shall be disclosed the material terms of the plan or arrangement including all of the following:

(A) That aspect of the plan under which the subscriber shall notify the seller, in the manner provided for by the seller, if the seller does not wish to purchase or receive the selection.

(B) Any obligation assumed by the subscriber to purchase a minimum quantity of merchandise.

(C) The right of a contract-complete subscriber to cancel his or her membership at any time.

(D) Whether billing charges will include an amount for postage and handling.

(2) Other contractual plans or arrangements not covered under subdivision (a), such as continuity plans, subscription arrangements, standing order arrangements, supplements, and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive that merchandise on a periodic basis.

(c) This section shall not apply to the publisher of any newspaper, periodical, or other publication, or any radio or television broadcaster, or the owner or operator of any cable, satellite, or other medium of communication who broadcasts or publishes, including over the Internet, an advertisement or offer in good faith, without knowledge of its violation of subdivision (a).

(Amended by Stats. 1998, Ch. 599, Sec. 4. Effective January 1, 1999.)






ARTICLE 1.3 - Charitable Solicitations

17510

(a) The Legislature finds that there exists in the area of solicitations and sales solicitations for charitable purposes a condition which has worked fraud, deceit and imposition upon the people of the state which existing legal remedies are inadequate to correct. Many solicitations or sales solicitations for charitable purposes have involved situations where funds are solicited from the citizens of this state for charitable purposes, but an insignificant amount, if any, of the money solicited and collected actually is received by any charity. The charitable solicitation industry has a significant impact upon the well-being of the people of this state. The provisions of this article relating to solicitations and sale solicitations for charitable purposes are, therefore, necessary for the public welfare.

(b) The Legislature declares that the purpose of this article is to safeguard the public against fraud, deceit and imposition, and to foster and encourage fair solicitations and sales solicitations for charitable purposes, wherein the person from whom the money is being solicited will know what portion of the money will actually be utilized for charitable purposes. This article will promote legitimate solicitations and sales solicitation for charitable purposes and restrict harmful solicitation methods, thus the people of this state will not be misled into giving solicitors a substantial amount of money which may not in fact be used for charitable purposes.

(Amended by Stats. 1980, Ch. 1267, Sec. 1.)



17510.1

As used in this article, “sale” shall include a gift made with the hope or expectation of monetary compensation.

(Added by Stats. 1972, Ch. 1113.)



17510.2

(a) As used in this article, “solicitation for charitable purposes,” means any request, plea, entreaty, demand, or invitation, or attempt thereof, to give money or property, in connection with which any of the following applies:

(1) Any appeal is made for charitable purposes.

(2) The name of any charity, philanthropic or charitable organization is used or referred to in any such appeal as an inducement for making any such gift.

(3) Any statement is made to the effect that the gift or any part thereof will go to or be used for any charitable purpose or organization.

(4) The name of any organization of law enforcement personnel, firefighters, or other persons who protect the public safety is used or referred to as an inducement for transferring any money or property, unless the only expressed or implied purpose of the solicitation is for the sole benefit of the actual active membership of the organization.

(b) As used in this article, “sales solicitation for charitable purposes” means the sale of, offer to sell, or attempt to sell any advertisement, advertising space, book, card, chance, coupon device, magazine subscription, membership, merchandise, ticket of admission or any other thing or service in connection with which any of the following applies:

(1) Any appeal is made for charitable purposes.

(2) The name of any charity, philanthropic or charitable organization is used or referred to in any such appeal as an inducement for making any such sale.

(3) Any statement is made to the effect that the whole or any part of the proceeds from the sale will go to or be used for any charitable purpose or organization.

(4) The name of any organization of law enforcement personnel, firefighters, or other persons who protect the public safety is used or referred to as an inducement for transferring any money or property, unless the only expressed or implied purpose of the sales solicitation is for the sole benefit of the actual active membership of the organization.

(c) A solicitation for charitable purposes, or a sale, offer or attempt to sell for charitable purposes, shall include the making or disseminating or causing to be made or disseminated before the public in this state, in any newspaper or other publication, or any advertising device, or by public outcry or proclamation, or in any other manner or means whatsoever any such solicitation.

(d) For purposes of this article, “charity” shall include any person who, or any nonprofit community organization, fraternal, benevolent, educational, philanthropic, or service organization, or governmental employee organization which, solicits or obtains contributions solicited from the public for charitable purposes or holds any assets for charitable purposes.

(Amended by Stats. 1998, Ch. 445, Sec. 1. Effective January 1, 1999.)



17510.25

(a) A charity, as defined in subdivision (e), may engage in a solicitation for charitable purposes that involves persons standing in a public roadway soliciting contributions from passing motorists, if both of the following requirements are met:

(1) The persons to be engaged in the solicitation are law enforcement personnel, firefighters, or other persons employed to protect the public safety of a local agency, as defined in subdivision (d), and that are soliciting solely in an area that is within the service area of that local agency.

(2) The charity files an application with the city, county, or city and county, as applicable, having jurisdiction over the location or locations where the solicitation is to occur. The application shall be filed not later than 10 business days before the date that the solicitation is to begin and shall include all of the following:

(A) The date or dates and times of day when the solicitation is to occur.

(B) The location or locations where the solicitation is to occur.

(C) The manner and conditions under which the solicitation is to occur.

(D)  Proof of a valid liability insurance policy in the amount of at least one million dollars ($1,000,000) insuring the charity, the local agency referenced in paragraph (1), and the city, county, or city and county referenced in this paragraph against bodily injury and property damage arising out of or in connection with the solicitation.

(b) The city, county, or city and county shall approve the application within five business days of the filing date of the application, but may impose reasonable conditions in writing that are consistent with the intent of this section and that are based on articulated public safety concerns.

(c) By acting under this section, a local agency referred to in paragraph (1) of subdivision (a) and a city, county, or city and county referred to in paragraph (2) of subdivision (a) do not waive or limit any immunity from liability provided by any other provision of law.

(d) For purposes of this section, “local agency” means a city, county, city and county, special district, joint powers authority, or other political subdivision of the state.

(e) For purposes of this section, “charity” means a charity subject to supervision by the Attorney General pursuant to Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code.

(f) The Legislature finds and declares that the extraordinary liability insurance requirement contained in this section is necessary in order to protect the public safety due solely to the particular and unique circumstances governed by this section that involve charitable solicitations from passing motorists in a public roadway, where the activity of solicitation may present a recognizable potential safety hazard.

(g) This section is not intended to prevent a local agency from adopting an ordinance regulating the time, place, or manner of charitable solicitations in a public roadway by other persons or charities.

(Added by Stats. 2007, Ch. 446, Sec. 2. Effective January 1, 2008.)



17510.3

(a) Prior to any solicitation or sales solicitation for charitable purposes, the solicitor or seller shall exhibit to the prospective donor or purchaser a card entitled “Solicitation or Sale for Charitable Purposes Card.” The card shall be signed and dated under penalty of perjury by an individual who is a principal, staff member, or officer of the soliciting organization. The card shall give the name and address of the soliciting organization or the person who signed the card and the name and business address of the paid individual who is doing the actual soliciting.

In lieu of exhibiting a card, the solicitor or seller may distribute during the course of the solicitation any printed material, such as a solicitation brochure, provided the material complies with the standards set forth below, and provided that the solicitor or seller informs the prospective donor or purchaser that the information as required below is contained in the printed material.

Information on the card or printed material shall be presented in at least 10-point type and shall include the following:

(1) The name and address of the combined campaign, each organization, or fund on behalf of which all or any part of the money collected will be utilized for charitable purposes.

(2) If there is no organization or fund, the manner in which the money collected will be utilized for charitable purposes.

(3) The non-tax-exempt status of the organization or fund, if the organization or fund for which the money or funds are being solicited does not have a charitable tax exemption under both federal and state law.

(4) The percentage of the total gift or purchase price which may be deducted as a charitable contribution under both federal and state law. If no portion is so deductible the card shall state that “This contribution is not tax deductible.”

(5) If the organization making the solicitation represents any nongovernmental organization by any name which includes, but is not limited to, the term “officer,” “peace officer,” “police,” “law enforcement,” “reserve officer,” “deputy,” “California Highway Patrol,” “Highway Patrol,” “deputy sheriff,” “firefighter,” or “fire marshall,” which would reasonably be understood to imply that the organization is composed of law enforcement or firefighting personnel, the solicitor shall give the total number of members in the organization and the number of members working or living within the county where the solicitation is being made, and if the solicitation is for advertising, the statewide circulation of the publication in which the solicited ad will appear.

(6) If the organization making the solicitation represents any nongovernmental organization by any name which includes, but is not limited to, the term “veteran” or “veterans,” which would reasonably be understood to imply that the organization is composed of veterans, the solicitor shall give the total number of members in the organization and the number of members working or living within the county where the solicitation is being made. This paragraph does not apply to federally chartered or state incorporated veterans’ organizations with 200 or more dues paying members or to a thrift store operated or controlled by a federally chartered or state incorporated veterans’ organization. This paragraph does not apply to any state incorporated community-based organization that provides direct services to veterans and their families and qualifies as a tax-exempt organization under Section 501(c)(3) or 501(c)(19) of the Internal Revenue Code and Section 23701d of the Revenue and Taxation Code.

(b) Knowing and willful noncompliance by any individual volunteer who receives no compensation of any type from or in connection with a solicitation by any charitable organization shall subject the solicitor or seller to the penalties of the law.

(c) When the solicitation is not a sales solicitation, any individual volunteer who receives no compensation of any type from, or in connection with, a solicitation by any charitable organization may comply with the disclosure provisions by providing the name and address of the charitable organization on behalf of which all or any part of the money collected will be utilized for charitable purposes, by stating the charitable purposes for which the solicitation is made, and by stating to the person solicited that information about revenues and expenses of the organization, including its administration and fundraising costs, may be obtained by contacting the organization’s office at the address disclosed. The organization shall provide this information to the person solicited within seven days after receipt of the request.

(d) A volunteer who receives no compensation of any type from, or in connection with, a solicitation or sales solicitation by a charitable organization which has qualified for a tax exemption under Section 501(c)(3) of the Internal Revenue Code of 1954, and who is 18 years of age or younger, is not required to make any disclosures pursuant to this section.

(e) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Amended by Stats. 2005, Ch. 212, Sec. 1. Effective January 1, 2006.)



17510.4

If the initial solicitation or sales solicitation is made by radio, television, letter, telephone, or any other means not involving direct personal contact with the person solicited, including over the Internet, this solicitation shall clearly disclose the information required by Section 17510.3. This disclosure requirement shall not apply to any radio or television solicitation of 60 seconds or less. If the gift is subsequently made or the sale is subsequently consummated, the solicitation or sale for charitable purposes card shall be mailed to or otherwise delivered to the donor, or to the buyer with the item or items purchased.

(Amended by Stats. 1998, Ch. 599, Sec. 5. Effective January 1, 1999.)



17510.5

(a) The financial records of a soliciting organization shall be maintained on the basis of generally accepted accounting principles as defined by the American Institute of Certified Public Accountants, the Governmental Accounting Standards Board, or the Financial Accounting Standards Board.

(b) The disclosure requirement of paragraph (7) of subdivision (a) of Section 17510.3 shall be based on the same accounting principles used to maintain the soliciting organization’s financial records.

(Amended by Stats. 2004, Ch. 919, Sec. 1. Effective January 1, 2005.)



17510.6

The provisions of this article shall not apply to solicitations, sales, offers, or attempts to sell within the membership of a charitable organization or upon its regular occupied premises, nor shall it apply to funds raised as authorized by Section 326.5 of the Penal Code.

(Repealed and added by Stats. 1980, Ch. 1267, Sec. 8.)



17510.7

Compliance with any city or county ordinance which provides for disclosure of information relating to solicitations or sales solicitations for charitable purposes substantially similar to and no less than the disclosure requirements of this article shall be deemed to satisfy the requirements of this article. The provisions of this article are not intended to preempt any city or county ordinance.

(Amended by Stats. 1982, Ch. 509, Sec. 2.)



17510.8

Notwithstanding any other provision of this article, there exists a fiduciary relationship between a charity or any person soliciting on behalf of a charity, and the person from whom a charitable contribution is being solicited. The acceptance of charitable contributions by a charity or any person soliciting on behalf of a charity establishes a charitable trust and a duty on the part of the charity and the person soliciting on behalf of the charity to use those charitable contributions for the declared charitable purposes for which they are sought. This section is declarative of existing trust law principles.

(Added by Stats. 1992, Ch. 1170, Sec. 1. Effective January 1, 1993.)



17510.85

Any individual, corporation, or other legal entity who for compensation solicits funds or other property in this state for charitable purposes shall disclose prior to an oral solicitation or sales solicitation made by direct personal contact, radio, television, telephone, or over the Internet, or at the same time as a written solicitation or sales solicitation: (a) that the solicitation or sales solicitation is being conducted by a commercial fundraiser for charitable purposes, and (b) the name of the commercial fundraiser for charitable purposes as registered with the Attorney General pursuant to Section 12599 of the Government Code.

(Amended by Stats. 1998, Ch. 599, Sec. 6. Effective January 1, 1999.)



17510.87

Any individual, corporation, or other legal entity who, for compensation, solicits funds or other property in this state for charitable purposes is prohibited from retaining more than 50 percent of the net proceeds collected as a fee for fundraising services. For purposes of this section only, a fee does not include a flat fee agreed upon prior to the initiation of direct solicitation that is associated with the development of a solicitation or marketing campaign for charitable purposes.

A violation of this section shall not be a crime. However, it is subject to all applicable civil remedies. In addition, any person who collects any fee in excess of the limits imposed by this section shall be subject to a penalty in the amount of the excess fee, which penalty may be collected in an action by any person authorized to bring an enforcement action under Chapter 5 (commencing with Section 17200) and distributed as provided in that chapter.

This section shall only apply to contracts entered into or renewed on or after January 1, 1995.

(Added by Stats. 1994, Ch. 1279, Sec. 1. Effective January 1, 1995.)



17510.9

(a) A charity engaged in any solicitation or sales solicitation for charitable purposes, that collected more than 50 percent of its annual income and more than one million dollars ($1,000,000) in charitable contributions from donors in this state during the previous calendar year, and that spent more than 25 percent of its annual income on “nonprogram activities,” which is defined as the sum of the expenditures specified in subparagraphs (A), (B), (C), and (D) of paragraph (2) of subdivision (b), shall annually prepare and provide to the Attorney General’s Registry of Charitable Trusts three copies of a one-page document that provides the information required by subdivision (b). If the charity is subject to Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code, the document shall be submitted together with the charity’s report required by Section 12586 of the Government Code, and shall provide information consistent with that provided to the registry pursuant to Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code.

(b) The contents of the document required pursuant to subdivision (a) shall be established by the Attorney General in a manner consistent with the procedures set forth in this subdivision and in subdivisions (a) and (b) of Section 12586 of the Government Code, and shall include, at a minimum, all of the following:

(1) Total revenue and contributions received of the charity.

(2) The dollar amount and the percentage of total revenue and charitable contributions allocated to funding each of the following administrative functions:

(A) Total salaries of all persons employed by the charity.

(B) Fundraising.

(C) Travel expenses.

(D) Overhead and other expenses related to managing and administering the charity.

(E) The salaries of the five highest compensated persons employed by the charity.

(3) The dollar amount and percentage of total revenue and charitable contributions allocated to programs.

(c) Each charity subject to this section shall make available for distribution the document required pursuant to subdivision (a) following a request made in person, by telephone, or by mail. Each request shall be accompanied by a stamped, self-addressed envelope provided by the requester.

(d) The Attorney General shall make available for public review at the Registry of Charitable Trusts in Sacramento and in the San Francisco and Los Angeles offices of the Attorney General, the documents provided by charities pursuant to subdivision (a), and shall maintain these documents separately from other documents provided by charities pursuant to Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code.

(Added by renumbering Section 17510.8 (as added by Stats. 1992, Ch. 1100) by Stats. 1993, Ch. 589, Sec. 17. Effective January 1, 1994.)



17510.95

The Attorney General shall annually publish a report that includes information provided to the Registry of Charitable Trusts pursuant to Section 17510.9 for all charities reporting under that section. The report shall be made available to public main libraries in the state at no cost and to any person upon request and the payment of a reasonable fee to cover the costs of publication and distribution.

(Added by Stats. 1994, Ch. 491, Sec. 1. Effective January 1, 1995.)






ARTICLE 1.4 - Telephonic Sellers

17511

(a) The Legislature finds and declares that the widespread use of telephone solicitors to initiate sales of goods, real property, and investment opportunities has created numerous problems for purchasers and investors which are inimical to good business practices. Telephonic sales have a significant impact upon the economy and well-being of this state and its local communities. However, purchasers have suffered substantial losses because of (1) misrepresentations, (2) lack of full and complete information regarding both the telephonic seller and the goods and investments the telephonic seller is offering, and (3) failure of delivery. The provisions of this article relating to telephonic sellers are necessary for the public welfare.

(b) It is the intent of the Legislature in enacting this article to (1) provide each prospective telephonic sales purchaser with information necessary to make an intelligent decision regarding the offer made, (2) safeguard the public against deceit and financial hardship, (3) insure, foster, and encourage competition and fair dealings among telephonic sellers by requiring adequate disclosure, and (4) prohibit representations that tend to mislead. This article shall be construed liberally in order to achieve these purposes.

(Added by Stats. 1985, Ch. 1009, Sec. 1.)



17511.1

As used in this article, “telephonic seller” or “seller” means a person who, on his or her own behalf or through salespersons or through the use of an automatic dialing-announcing device, as defined in Section 2871 of the Public Utilities Code, causes a telephone solicitation or attempted telephone solicitation to occur which meets the criteria specified in subdivision (a), (b), (c), or (d) and who is not exempted by subdivision (e), as follows:

(a) A telephone solicitation or attempted telephone solicitation wherein the telephonic seller initiates telephonic contact with a prospective purchaser and represents or implies one or more of the following:

(1) That a prospective purchaser who buys one or more items will also receive additional or other items, whether or not of the same type as purchased, without further cost. For purposes of this subdivision, “further cost” does not include actual postage or common carrier delivery charges, if any.

(2) That a prospective purchaser will receive a prize or gift, if the person also encourages the prospective purchaser to do either of the following:

(A) Purchase or rent any goods or services.

(B) Pay any money, including, but not limited to, a delivery or handling charge.

(3) That a prospective purchaser is able to obtain any item or service at a price which the seller states or implies is below the regular price of the item or service offered. This paragraph shall not apply to retailers who, within the previous 12 months, have sold a majority of their goods or services through in-person sales at retail stores.

(4) That a prospective purchaser who buys office equipment or supplies will, because of some unusual event or imminent price increase, be able to buy these items at prices which are below those that are usually charged or will be charged for the items.

(5) That the seller is a person other than the person he or she is.

(6) That the items for sale are manufactured or supplied by a person other than the actual manufacturer or supplier.

(7) That the seller is offering to sell the prospective purchaser any gold, silver, or other metals, including coins, diamonds, rubies, sapphires, or other stones, coal or other minerals, or any interest in oil, gas, or mineral fields, wells, or exploration sites, or any other investment opportunity of any type whatsoever.

(8) That the seller is offering to make a loan, or to arrange or assist in arranging a loan or to assist in providing information which may lead to the obtaining of a loan, unless no payment of any kind is made until the loan proceeds are disbursed to the borrower.

(9) That a prospective purchaser will receive a credit card, as defined in subdivision (a) of Section 1747.02 of the Civil Code, if the purchaser pays an up front or preapplication fee for the credit card to the telephonic seller.

(b) A solicitation or attempted solicitation which is made by telephone in response to inquiries generated by unrequested notifications sent by the seller to persons who have not previously purchased goods or services from the seller or who have not previously requested credit from the seller, to a prospective purchaser wherein the seller represents or implies to the recipient of the notification that any of the following applies to the recipient:

(1) That the recipient has in any manner been specially selected to receive the notification or the offer contained in the notification.

(2) That the recipient will receive a prize or gift if the recipient calls the seller.

(3) That if the recipient buys one or more items from the seller, the recipient will also receive additional or other items, whether or not of the same type as purchased, without further cost or at a cost which the seller states or implies is less than the regular price of such items.

However, this subdivision does not apply to the solicitation of sales by a catalog seller who periodically issues and delivers catalogs to potential purchasers by mail or by other means. This exception only applies if the catalog includes a written description or illustration and the sales price of each item of merchandise offered for sale, includes at least 24 full pages of written material or illustrations, is distributed in more than one state, and has an annual circulation of not less than 250,000 customers.

(c) A solicitation or attempted solicitation which is made by telephone in response to inquiries generated by advertisements on behalf of the telephonic seller wherein it is represented or implied that the seller is offering to sell to the prospective purchaser any gold, silver, or other metals, including coins, diamonds, rubies, sapphires, or other stones, coal or other minerals, or any interest in oil, gas, or mineral fields, wells, or exploration sites, or any other investment opportunity of any type whatsoever.

(d) A solicitation or attempted solicitation which is made by telephone in response to inquiries generated by advertisements on behalf of the telephonic seller wherein it is represented or implied that the seller is offering to make a loan or to arrange or assist in arranging a loan or to assist in providing information which may lead to the obtaining of a loan, unless no payment of any kind is made until the loan proceeds are disbursed to the borrower.

(e) For purposes of this article, “telephonic seller” or “seller” does not include any of the following:

(1) A person offering or selling a security qualified under Section 25110, 25120, or 25130 of the Corporations Code or exempt from qualification under Chapter 1 (commencing with Section 25100) of Part 2 of Division 1 of Title 4 of the Corporations Code. The fact that a notice claiming an exemption under the Corporate Securities Law of 1968 is filed with the Department of Corporations does not create an exemption under this paragraph.

(2) A person licensed pursuant to Part 1 (commencing with Section 10000) of Division 4, when the solicited transaction is governed by that law.

(3) A person licensed pursuant to Chapter 9 (commencing with Section 7000) of Division 3, when the solicited transaction is governed by that law.

(4) A person licensed or certificated pursuant to Part 2 (commencing with Section 680) of Division 1 of the Insurance Code, including a person licensed pursuant to Chapter 5 (commencing with Section 1621) thereof, when the solicited transaction is governed by that law.

(5) A person offering or selling a franchise registered pursuant to Section 31110 of the Corporations Code or exempt from registration under Chapter 1 (commencing with Section 31100) of Part 2 of Division 5 of Title 4 of the Corporations Code. The fact that a notice claiming an exemption under the Franchise Investment Law is filed with the Department of Corporations does not create an exemption under this paragraph.

(6) A person soliciting the sale of a seller assisted marketing plan, as defined in Title 2.7 (commencing with Section 1812.200) of Part 4 of Division 3 of the Civil Code, who has filed with the Attorney General the documents required by Section 1812.203 of the Civil Code.

(7) A person primarily soliciting the sale of a newspaper of general circulation, as defined in Article 1 (commencing with Section 6000) of Chapter 1 of Division 7 of Title 1 of the Government Code, a magazine, or membership in a book or record club whose program operates in conformity with the requirements of Section 1584.5 of the Civil Code.

(8) A person soliciting business from prospective purchasers who have previously purchased from the business enterprise for which the person is calling.

(9) A person soliciting without the intent to complete and who does not complete the sales presentation during the telephone solicitation but completes the sales presentation at a later face-to-face meeting between the solicitor and the prospective purchaser. However, if a seller, directly following a telephone solicitation, causes an individual whose primary purpose it is to go to the prospective purchaser to collect the payment or deliver any item purchased, this exemption does not apply.

(10) Any supervised financial institution or parent, subsidiary, or subsidiary of parent thereof. As used in this paragraph, “supervised financial institution” means any commercial bank, trust company, savings and loan association, credit union, industrial loan company, personal property broker, consumer finance lender, commercial finance lender, or insurer, provided that the institution is subject to supervision by an official or agency of this state or of the United States.

(11) A person soliciting the sale of a preneed funeral arrangement regulated by Article 9 (commencing with Section 7735) of Chapter 12 of Division 3.

(12) A person licensed pursuant to Chapter 19 (commencing with Section 9600) of Division 3 when acting pursuant to that licensure.

(13) A person soliciting the sale of services provided by a cable television system licensed or franchised pursuant to Section 53066 of the Government Code or any other authority.

(14) A person or an affiliate of a person whose business is regulated by the Public Utilities Commission.

(15) A person soliciting the sale of a commodity pursuant to Part 2 (commencing with Section 58601) of Division 21 of the Food and Agricultural Code, if the solicitation neither intends to, nor actually results in, a sale which costs the purchaser in excess of one hundred dollars ($100).

(16) An issuer or subsidiary of an issuer that has a security listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc., if the exchange or interdealer quotation system has been certified by rule or order of the Commissioner of Corporations under subdivision (o) of Section 25100 of the Corporations Code. A subsidiary of an issuer that qualifies for exemption under this paragraph is not itself exempt unless not less than 60 percent of the voting power of its shares is owned by the qualifying issuer or issuers.

(17) A person soliciting exclusively the sale of telephone answering services to be provided by that person or that person’s employer.

(18) A person soliciting a transaction regulated by the Commodity Futures Trading Commission if the person is registered or temporarily licensed for this activity with the Commodity Futures Trading Commission under the Commodity Exchange Act (7 U.S.C. Sec. 1 et seq.), and the registration or license has not expired or been suspended or revoked.

(19) A person who sells coins or bullion at a price which is not more than 25 percent more than the price at which the seller is concurrently buying the same coins or bullion, if: (A) the seller has had a retail location in California from which he or she has been selling coins or bullion to the public in person for at least three years; (B) the telephonic solicitations are not the person’s primary business and sales made telephonically make up less than 20 percent of the person’s total retail sales; and (C) the person claiming an exemption pursuant to this subdivision complies with Section 17511.3, as applicable, and subdivision (p) of Section 17511.4.

(20) A person licensed pursuant to Chapter 14 (commencing with Section 1800) of Division 1 of the Financial Code to receive money for transmittal to foreign countries if the license has not expired or been suspended or revoked.

(21) A person licensed as a residential mortgage lender or servicer pursuant to Division 20 (commencing with Section 50000) of the Financial Code, when acting under the authority of that license.

(22) A corporation that meets all of the following conditions:

(A) It has been exempt from taxation under Section 23701e of the Revenue and Taxation Code for a minimum of 10 years.

(B) It has maintained its principal purpose for a minimum of 10 years.

(C) It has been incorporated in the state for a minimum of 25 years.

(f) In any civil proceeding alleging a violation of this article, the burden of proving an exemption or an exception from a definition is upon the person claiming it, and in any criminal proceeding alleging a violation of this article, the burden of producing evidence to support a defense based upon an exemption or an exception from a definition is upon the person claiming it.

(g) Compliance with this article does not satisfy nor substitute for any requirements for license, registration, or regulation mandated by other laws.

(Amended by Stats. 1998, Ch. 863, Sec. 1. Effective January 1, 1999.)



17511.2

As used in this article, the following terms have the following meanings:

(a) “Department” means the Department of Justice.

(b) “Item” means any goods and services, and includes coupon books which are to be used with businesses other than the seller’s business.

(c) “Owner” means a person who owns or controls 10 percent or more of the equity of, or otherwise has claim to 10 percent or more of the net income of, a telephonic seller.

(d) “Person” includes an individual, firm, association, corporation, partnership, joint venture, or any other business entity.

(e) “Principal” means an owner, an executive officer of a corporation, a general partner of a partnership, a sole proprietor of a sole proprietorship, a trustee of a trust, or any other individual with similar supervisory functions with respect to any person.

(f) “Purchaser” or “prospective purchaser” means a person who is solicited to become or does become obligated to a telephonic seller.

(g) “Salesperson” means any individual employed, appointed or authorized by a telephonic seller, whether referred to by the telephonic seller as an agent, representative, or independent contractor, who attempts to solicit or solicits a sale on behalf of the telephonic seller. The principals of a seller are themselves salespersons if they solicit sales on behalf of the telephonic seller.

(Added by Stats. 1985, Ch. 1009, Sec. 1.)



17511.3

(a) Not less than 10 days prior to doing business in this state, a telephonic seller shall register with the department by filing with the Consumer Law Section of the department the information required by Section 17511.4 and a filing fee of fifty dollars ($50). A seller shall be deemed to do business in this state if the seller solicits prospective purchasers from locations in this state or solicits prospective purchasers who are located in this state.

A person claiming an exemption pursuant to paragraph (19) of subdivision (d) of Section 17511.1 shall file with the Consumer Law Section of the department, in lieu of the information required by subdivisions (a) to (o), inclusive, of Section 17511. 4, the information required by subdivision (p) of Section 17511.4 and a filing fee of fifty dollars ($50).

The information required by Section 17511.4 shall be submitted on a form provided by the Attorney General and shall be verified by a declaration signed by each principal of the telephonic seller under penalty of perjury. The declaration shall specify the date and location of signing. Information submitted pursuant to subdivision (j) or (k) of Section 17511.4 shall be clearly identified and appended to the filing. The information submitted pursuant to Section 17511.4 shall become part of the investigatory records and intelligence information compiled by the department for law enforcement purposes.

(b) Registration of a telephonic seller shall be valid for one year from the effective date thereof and may be annually renewed by making the filing required by Section 17511.4 and paying a filing fee of fifty dollars ($50).

(c) Whenever, prior to expiration of a seller’s annual registration, there is a material change in the information required by Section 17511.4, the seller shall, within 10 days, file an addendum updating the information with the Consumer Law Section of the department. However, changes in salespersons soliciting on behalf of a seller shall be updated by addendums filed, if necessary, in quarterly intervals computed from the effective date of registration. The addendum shall provide the required information for all salespersons who are currently soliciting or have solicited on behalf of the seller at any time during the period between the filing of the registration, or the last addendum, and the current addendum, and shall include salespersons no longer soliciting for the seller as of the date of the filing of the current addendum.

(d) Upon receipt of a filing and filing fee pursuant to subdivision (a) or (b), the department shall send the telephonic seller a written confirmation of receipt of the filing. If the seller has more than one business location, the written confirmation shall be sent to the principal business location identified in the seller’s filing in sufficient number so that the seller has receipt of filing, within 10 days of receipt thereof, in a conspicuous place at each of the seller’s business locations and shall have available for inspection by any governmental agency at each location a copy of the entire registration statement which has been filed with the department. Until confirmation of receipt of filing is received and posted, the seller shall post in a conspicuous place at each of the seller’s business locations within this state a copy of the first page of the registration form sent to the department. The seller shall also post in close proximity to either the confirmation of receipt of filing, or until the confirmation is received, the first page of the submitted registration form, the name of the individual or individuals in charge of each location from which the seller does business in this state, as defined in subdivision (a).

(Amended by Stats. 1991, Ch. 1091, Sec. 12.)



17511.4

Each filing pursuant to Section 17511.3 shall contain the following information:

(a) The name or names of the seller, including the name under which the seller is doing or intends to do business, if different from the name of the seller, and the name of any parent or affiliated organization (1) that will engage in business transactions with purchasers relating to sales solicited by the seller or (2) that accepts responsibility for statements made by, or acts of, the seller relating to sales solicited by the seller.

(b) The seller’s business form and place of organization and, if the seller is a corporation, a copy of its articles of incorporation and bylaws and amendments thereto, or, if a partnership, a copy of the partnership agreement, or if operating under a fictitious business name, the location where the fictitious name has been registered. All the same information shall be included for any parent or affiliated organization disclosed pursuant to subdivision (a).

(c) The complete street address or addresses of all locations, designating the principal location from which the telephonic seller will be conducting business. If the principal business location of the seller is not in this state, then the seller shall also designate which of its locations within this state is its main location in the state.

(d) A listing of all telephone numbers to be used by the seller and the address where each telephone using each of these telephone numbers is located.

(e) The name of, and the office held by, the seller’s officers, directors, trustees, general and limited partners, sole proprietor, and owners, as the case may be, and the names of those persons who have management responsibilities in connection with the seller’s business activities.

(f) The complete address of the principal residence, the date of birth, and the driver’s license number and state of issuance of each of the persons whose names are disclosed pursuant to subdivision (e).

(g) The name and principal residence address of each person the telephonic seller leaves in charge at each location from which the seller does business in this state, as defined in subdivision (a) of Section 17511.3, and the business location which each of these persons is or will be in charge of.

(h) A statement, meeting the requirements of this subdivision, as to both the seller, whether a corporation, partnership, firm, association, joint venture, or any other type of business entity (and whether identified pursuant to subdivision (e) or (g) or not), and as to any person identified pursuant to subdivision (e) or (g) who:

(1) Has been convicted of a felony or misdemeanor involving an alleged violation of this article, or fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property. For purposes of this paragraph, a plea of nolo contendere is a conviction.

(2) Has had entered against him or her a final judgment or order in a civil or administrative action, including a stipulated judgment or order, if the complaint or petition in the civil or administrative action alleged acts constituting a violation of this article, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property, the use of untrue or misleading representations in an attempt to sell or dispose of real or personal property, or the use of unfair, unlawful, or deceptive business practices.

(3) Is subject to any currently effective injunction or restrictive court order relating to business activity as the result of an action brought by a federal, state, or local public agency or unit thereof, including, but not limited to, an action affecting any vocational license.

(4) Has at any time during the previous seven tax years been the subject of an order for relief in bankruptcy, been reorganized due to insolvency, or been a principal, director, officer, trustee, general or limited partner, or had management responsibilities of any other corporation, partnership, joint venture, or business entity, that has been the subject of an order for relief in bankruptcy during or within one year after the period that the person held that position.

For purposes of paragraphs (1), (2), and (3), the statement required by this subdivision shall identify the seller or person, the court or administrative agency rendering the conviction, judgment, or order, the docket number of the matter, the date of the conviction, judgment, or order, and the name of the governmental agency, if any, that brought the action resulting in the conviction, judgment, or order. For purposes of paragraph (4), the statement required by this subdivision shall include the name and location of the seller or person that has been the subject of an order for relief in bankruptcy, or reorganized due to insolvency, and shall include the date thereof, the court which exercised jurisdiction, and the docket number of the matter.

(i) A list of the names, principal residence addresses, the date of birth, and the driver’s license number and state of issuance thereof, of salespersons who solicit on behalf of the telephonic seller and the names the salespersons use while so soliciting. No salesperson shall use the same name as used by any other salesperson soliciting for the telephonic seller and no telephonic seller shall permit a salesperson to use the same name as used by any other salesperson soliciting for the telephonic seller.

(j) A description of the items the seller is offering for sale and a copy of all sales scripts the telephonic seller requires salespersons to use when soliciting prospective purchasers, or if no sales script is required to be used, a statement to that effect.

(k) A copy of all sales information and literature (including, but not limited to, scripts, outlines, instructions, and information regarding how to conduct telephonic sales, sample introductions, sample closings, product information, and contest or premium-award information) provided by the telephonic seller to salespersons or of which the seller informs salespersons, and a copy of all written materials the seller sends to any prospective or actual purchaser.

(l) If the telephonic seller represents or implies, or directs salespersons to represent or imply, to purchasers that the purchaser will receive certain specific items (including a certificate of any type which the purchaser must redeem to obtain the item described in the certificate) or one or more items from among designated items, whether the items are denominated as gifts, premiums, bonuses, prizes, or otherwise, the filing shall include the following:

(1) A list of the items offered.

(2) The value or worth of each item described to prospective purchasers and the basis for the valuation.

(3) The price paid by the telephonic seller to its supplier for each of these items and the name, address, and telephone number of each item’s supplier.

(4) If the purchaser is to receive fewer than all of the items described by the seller, the filing shall include the following:

(A) The manner in which the telephonic seller decides which item or items a particular prospective purchaser is to receive.

(B) The odds a single prospective purchaser has of receiving each described item.

(C) The name and address of each recipient who has, during the preceding 12 months (or if the seller has not been in business that long, during the period the telephonic seller has been in business) received the item having the greatest value and the item with the smallest odds of being received.

(5) All rules, regulations, terms, and conditions a prospective purchaser must meet in order to receive the item.

(m) If the telephonic seller is offering to sell any metal, stone, or mineral, the filing shall include the following:

(1) The name, address, and telephone number of each of the seller’s suppliers and a description of each metal, stone, or mineral provided by the supplier.

(2) If possession of any metal, stone, or mineral is to be retained by the seller or will not be transferred to the purchaser until the purchaser has paid in full, the filing shall include the following:

(A) The address of each location where the metal, stone, or mineral will be kept.

(B) If not kept on premises owned by the seller or at an address or addresses set forth in compliance with subdivision (c), the name of the owner of the business at which the metal, stone, or mineral will be kept.

(C) A copy of any contract or other document which evidences the seller’s right to store the metal, stone, or mineral at the address or addresses designated pursuant to subparagraph (A).

(3) If the seller is not selling the metal, stone, or mineral from its own inventory, but instead purchases the metal, stone, or mineral to fill orders taken from purchasers, the filing shall include copies of all contracts or other documents evidencing the seller’s ability to call upon suppliers to fill the seller’s orders.

(4) If the seller represents to purchasers that the seller has insurance or a surety bond of any type relating to a purchaser’s purchase of any metal, stone, or mineral from the seller, the filing shall include a complete copy of all these insurance policies and bonds.

(5) If the seller makes any representation as to the earning or profit potential of purchases of any metal, stone, or mineral, the filing shall include data to substantiate the claims made. If the representation relates to previous sales made by the seller or a related entity, substantiating data shall be based on the experiences of at least 50 percent of the persons who have purchased the particular metal, stone, or mineral from the seller or related entity during the preceding six months (or if the seller or related entity has not been in business that long, during the period the seller or related entity has been in business) and shall include the raw data upon which the representation is based, including, but not limited to, all of the following:

(A) The length of time the seller or related entity has been selling the particular metal, stone, or mineral being offered.

(B) The number of purchasers thereof from the seller or related entity known to the seller or related entity to have made at least the same earnings or profit as those represented.

(C) The percentage that the number disclosed pursuant to subparagraph (B) represents of the total number of purchasers from the seller or related entity of the particular metal, stone, or mineral.

(n) If the telephonic seller is offering to sell an interest in oil, gas, or mineral fields, wells, or exploration sites, the filing shall include disclosure of the following:

(1) The seller’s ownership interest, if any, in each field, well, or site being offered for sale.

(2) The total number of interests to be sold in each field, well, or site being offered for sale.

(3) If, in selling an interest in any particular field, well, or site, reference is made to an investigation of these fields, wells, or sites by the seller or anyone else, the filing shall include the following:

(A) The name, business address, telephone number, and professional credentials of the person or persons who made the investigation.

(B) A copy of the report and other documents relating to the investigation prepared by the person or persons.

(4) If the seller makes any representation as to the earning or profit potential of purchases of any interest in these fields, wells, or sites, the filing shall include data to substantiate the claims made. If the representation relates to previous sales made by the seller or a related entity, the substantiating data shall be based on the experiences of at least 50 percent of the purchasers of the particular interests from the seller or the related entity during the preceding six months (or if the seller has not been in business that long, during the period the seller or related entity has been in business) and shall include the raw data upon which the representation is based, including, but not limited to, all of the following:

(A) The length of time the seller or related entity has been selling the particular interests in the fields, wells, or sites being offered.

(B) The number of purchasers of the particular interests from the seller or related entity known to the seller to have made, at least the same earnings as those represented.

(C) The percentage the number disclosed pursuant to subparagraph (B) represents of the total number of purchasers of the particular interests from the seller or related entity.

(o) The name and address of the telephonic seller’s agent in this state, other than the Attorney General, authorized to receive service of process in this state.

(p) If a person, based on paragraph (19) of subdivision (c) of Section 17511.1, claims an exemption from having to file the information required by subdivisions (a) to (o), inclusive, the person shall file, on a form provided by the Attorney General, the following information:

(1) The name or names of the person claiming the exemption, including the name under which the person is doing or intends to do business.

(2) The person’s business form, and place of organization, whether corporate or otherwise; or, if operating under a fictitious business name, the location where the fictitious name has been registered.

(3) The complete street address of the person’s retail locations, and telephone numbers located therein and a statement as to how long the person has been selling at retail from each location.

(4) A copy of the person’s currently valid business license.

(5) A statement reflecting the dollar amount of the person’s total retail sales during the 12 months preceding the filing.

(6) A statement reflecting the dollar amount of the person’s sales made telephonically during the 12 months preceding the filing.

The filing shall be verified by a declaration signed under penalty of perjury by each principal of the person claiming the exemption. The declaration shall specify the date and location of signing.

If a person filing pursuant to subdivision (p) makes any representation to a prospective purchaser as to the historical movements or changes in the price or value of any coin or bullion, the person shall maintain in its records sufficient data to substantiate each representation. This data shall be retained in the person’s records for a period of at least three years after the last date on which a representation is made and shall be made available for inspection upon request by any governmental agency at each of its business locations.

(q) If the telephonic seller represents or implies, or directs salespersons to represent or imply, that the telephonic seller can, or may be able to, make a loan or arrange or assist in arranging a loan or to assist in providing information which may lead to the obtaining of a loan, the filing shall include the following:

(1) The names and addresses of all persons who, in the previous 24 months, lent money to those who responded to the seller’s solicitations or lent money to the telephonic seller for the seller to lend to those who responded to the seller’s representations that it could make a loan or arrange or assist in arranging a loan or could assist in providing information which could lead to the obtaining of a loan.

(2) The names and addresses of all persons who, in the previous 24 months, lent money to those who responded to the solicitations of the seller’s predecessor or the seller’s officers, owners, or those persons having present management responsibilities or to companies with which they were associated, that they could make a loan or arrange or assist in arranging a loan or could assist in providing information which could lead to the obtaining of a loan or lent money to the seller’s predecessor or the seller’s officers, owners, or those persons having present management responsibilities or to companies with which they were associated for them to lend to those who responded to these representations.

(3) The names and addresses of all persons who have informed the telephonic seller that they may be able to lend money, within the next 12 months from the date of this registration, to persons solicited by the seller or to the telephonic seller for the seller to lend to those who respond to the seller’s representations that it can make a loan or arrange or assist in arranging a loan or can assist in providing information which can lead to the obtaining of a loan.

(4) Copies of all contracts between the seller and lenders or prospective lenders who may lend money: (A) to the seller to lend to individuals who, in connection with the seller’s business activities, respond to the seller’s representations that it can make a loan or arrange or assist in arranging a loan or can assist in providing information which can lead to the obtaining of a loan; or (B) directly to persons to whom the seller may represent that it can arrange or assist in providing information which can lead to the obtaining of a loan.

(Amended by Stats. 2009, Ch. 500, Sec. 4. Effective January 1, 2010.)



17511.5

In addition to complying with the requirements of Section 17500.3, as applicable, a telephonic seller, shall, at the time the solicitation is made and prior to consummation of a sales transaction, provide all of the following information to a prospective purchaser:

(a) If the telephonic seller represents or implies that a prospective purchaser will receive, without charge therefor, certain specific items or one item from among designated items, whether the items are denominated as gifts, premiums, bonuses, prizes, or otherwise, the seller shall provide the following:

(1) The information required to be filed by subparagraphs (A) and (B) of paragraph (4) of, and paragraph (5) of, subdivision (l) of Section 17511.4. In addition, each time the telephonic seller makes reference to an item or items, the telephonic seller shall state that no purchase is necessary, and that the purchase of goods will have no greater chance of receiving the more valuable item or items than the person who does not purchase. The seller shall state, in a manner enabling a consumer to copy the information, the method, including the telephonic seller’s address, for obtaining without purchase the item or items or for a chance to obtain the item or items. The provisions of Section 17537.2 of the Business and Professions Code shall apply to all offers.

(2) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic seller’s principal location.

(3) The total number of individuals who have actually received from the telephonic seller, during the preceding 12 months (or if the seller has not been in business that long, during the period the telephonic seller has been in business), the item having the greatest value and the item with the smallest odds of being received.

(b) If the telephonic seller is offering to sell any metal, stone, or mineral, the seller shall provide the following information:

(1) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic seller’s principal location.

(2) When required to be filed pursuant to Section 17511.4, the information specified in subparagraphs (A) and (B) of paragraph (2) of, and paragraph (5) of, subdivision (m) of Section 17511.4.

(c) If the telephonic seller is offering to sell an interest in oil, gas, or mineral fields, wells, or exploration sites the seller shall provide the following information:

(1) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic seller’s principal location.

(2) The information required to be filed by paragraphs (1), (2), and (4) of, and subparagraph (A) of paragraph (3) of, subdivision (n) of Section 17511.4.

(d) If the telephonic seller represents that office equipment or supplies being offered are offered at prices which are below those usually charged for these items, the seller shall provide the following information:

(1) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic seller’s principal location.

(2) The name of the manufacturer of each of the items the telephonic seller has represented for sale and in which the prospective purchaser expresses interest.

(e) If the solicitation is a “home solicitation contract or offer” within the meaning of Section 1689.5 of the Civil Code, the seller shall comply with the following:

(1) At the time the solicitation is made, the telephonic seller shall inform the buyer orally of the following:

(A) The buyer has the right to cancel the contract or offer until midnight of the third business day after the day on which the buyer receives the product or products ordered or the notice of confirmation of services ordered. This right of cancellation begins to run from the date of the buyer’s receipt of the product or products ordered or, in the case of services ordered, from the buyer’s receipt of the notice of confirmation of services ordered.

(B) A written notice of cancellation will be sent with the product or products ordered or, in the case of services, the notice of cancellation shall accompany a notice of confirmation that shall be sent to the purchaser immediately following the telephonic agreement to purchase those services.

(2) The telephonic seller shall provide the buyer with a written notice of cancellation that shall accompany and be attached to any product or products sent to the purchaser in response to a telephone solicitation or, in the case of services, shall accompany a notice of confirmation of the agreement to purchase services. The notice of cancellation shall be in duplicate, captioned “Notice of Buyer’s Right of Cancellation,” which shall be separate from or easily detachable from any agreement or offer to purchase which accompanies the product or products or notice of confirmation, and shall contain, in type of at least 10-point, the following cancellation statement, and no other information or statement, written in the same language used in the telephone solicitation:

“NOTICE OF BUYER’S RIGHT OF CANCELLATION”

You may cancel this transaction, without any penalty or obligation, within three business days following your receipt of this notice of cancellation and the receipt of any products, or in the case of services, within three business days following receipt of the attached notice of confirmation.

If you cancel, any payments made by you or authorized by you, pursuant to any telephonic solicitation and purchase agreement shall be returned to you within 10 days following receipt by the seller of your cancellation notice.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract, agreement, or sale, or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller’s expense and risk.

If you do make the goods available to the seller and the seller does not pick them up within 20 days of the date of your notice of cancellation, you may retain or dispose of the goods without any further obligation. If you fail to make the goods available to the seller, or if you agree to return the goods to the seller and fail to do so, then you remain liable for the performance of all obligations under the contract.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice, or send a telegram to__________(name of seller), at________(address of seller’s place of business) not later than midnight of the third business day after receipt of the products and this notice of cancellation.

I HEREBY CANCEL THIS TRANSACTION.

DATE _____

BUYER’S SIGNATURE _____

(Amended by Stats. 1995, Ch. 109, Sec. 1. Effective January 1, 1996.)



17511.6

Every telephonic seller shall file with the Attorney General, in the form prescribed by the Attorney General, an irrevocable consent appointing the Attorney General to act as the seller’s attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the seller or the seller’s successor, executor, or administrator, which may arise under this article, when the agent designated pursuant to subdivision (o) of Section 17511.4 has resigned and has not been replaced or if the agent so designated cannot with reasonable diligence be found at the address designated pursuant to subdivision (o) of Section 17511.4 or if no agent has been designated pursuant thereto. When service is made upon the Attorney General in conformance with this section, it shall have the same force and validity as if served personally on the seller. Service may be made by leaving a copy of the process in the office of the Attorney General, but it shall not be effective unless both of the following are done:

(a) When service is effected pursuant to this section, the plaintiff shall forthwith send by first-class mail a notice of the service and a copy of the process to the defendant or respondent at the last address on file with the department.

(b) The plaintiff’s affidavit of compliance with this section shall be filed in the case on or before the return date of the process, if any, or within such further time as the court allows.

(Added by Stats. 1985, Ch. 1009, Sec. 1.)



17511.7

No seller shall make or authorize the making of any references to its compliance with this article to any prospective or actual purchaser.

(Added by Stats. 1985, Ch. 1009, Sec. 1.)



17511.8

No salesperson shall solicit prospective purchasers on behalf of a telephonic seller who is not currently registered with the department pursuant to this article. Any salesperson who violates this section is guilty of a misdemeanor punishable by imprisonment in the county jail for not more than six months, by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that fine and imprisonment.

(Added by Stats. 1985, Ch. 1009, Sec. 1.)



17511.9

Except as provided in Section 17511.8, any person, including, but not limited to, the seller, a salesperson, agent or representative of the seller, or an independent contractor, who willfully violates any provision of this article or who directly or indirectly employs any device, scheme, or artifice to deceive in connection with the offer or sale by any telephonic seller, or who willfully, directly, or indirectly, engages in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person in connection with a sale by any telephonic seller shall, upon conviction, be punished as follows:

(a) By a fine not exceeding ten thousand dollars ($10,000) for each unlawful transaction.

(b) By imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail for not more than one year.

(c) By both the fine and imprisonment specified in subdivisions (a) and (b).

(Amended by Stats. 2011, Ch. 15, Sec. 27. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



17511.10

The provisions of this article are not exclusive. The remedies specified in this article for violation of any section of this article or for conduct proscribed by any section of this article shall be in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

Nothing in this article shall limit any other statutory or any common law rights of the Attorney General, any district attorney or city attorney, or any other person. If any act or practice proscribed by this article is also the basis for a cause of action in common law or a violation of another statute, the purchaser may assert the common law or statutory cause of action under the procedures and with the remedies applicable thereto.

(Added by Stats. 1985, Ch. 1009, Sec. 1.)



17511.12

(a) Every telephonic seller shall maintain a bond issued by a surety company admitted to do business in this state. The bond shall be in the amount of one hundred thousand dollars ($100,000) in favor of the State of California for the benefit of any person suffering pecuniary loss in a transaction commenced during the period of bond coverage with a telephonic seller who violated this chapter. The bond shall include coverage for the payment of the portion of any judgment, including a judgment entered pursuant to Section 17203 or 17535, that provides for restitution to any person suffering pecuniary loss, notwithstanding whether the surety is joined or served in the action or proceeding. A copy of the bond shall be filed with the Consumer Law Section of the Department of Justice. This bond may not be required of any cable television operator franchised or licensed pursuant to Section 53066 of the Government Code.

(b) (1) At least 10 days prior to the inception of any promotion offering a premium with an actual market value or advertised value of five hundred dollars ($500) or more, the telephonic seller shall notify the Attorney General in writing of the details of the promotion, describing the premium, its current market value, the value at which it is advertised or held out to the customer, and the date the premium shall be awarded. All premiums offered shall be awarded. The telephonic seller shall maintain an additional bond for the total current market value or advertised value, whichever is greater, of the premiums held out or advertised to be available to a purchaser or recipient. A copy of the bond shall be filed with the Consumer Law Section of the Department of Justice. The bond shall be for the benefit of any person entitled to the premium who did not receive it within 30 days of the date disclosed to the Attorney General as the date on which the premium would be awarded. The amount paid to a person under a bond required by this subdivision may not exceed the greater of the current market value or advertised or represented value of the premium offered to that person. The bond shall include coverage for the payment of any judgment, including a judgment entered pursuant to Section 17203 or 17535, that provides for payment of the value of premiums that were not timely awarded, notwithstanding whether the surety is joined or served in the action or proceeding. The bond shall also provide for payment upon motion by the Attorney General pursuant to subdivision (d) in the event the seller fails to provide the Attorney General with proof of the award of premiums as required in paragraph (2).

(2) Within 45 days after the date disclosed to the Attorney General for the award of premiums, the seller shall provide to the Attorney General proof that all premiums were awarded. The proof shall include the names, addresses, and telephone numbers of the recipients of the premiums and the date or dates on which the premiums were awarded. The bond shall be maintained until the seller files proof with the Attorney General as required by this subdivision or until payment of the amount of the bond is ordered pursuant to subdivision (d).

(c) (1) In addition to any other means for the enforcement of the surety’s liability on a bond required by this section, the surety’s liability on the bond may be enforced by motion, as provided in this subdivision, after a judgment has been obtained against the seller.

(2) The Attorney General, district attorney, city attorney, or any other person who obtained a judgment for restitution against the seller, as described in subdivision (a), may file a motion in the court that entered the judgment to enforce liability on the bond without first attempting to enforce the judgment against any party liable under the judgment.

(3) The notice of motion, the motion, and a copy for the judgment shall be served on the surety as provided in Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of the Code of Civil Procedure. The notice shall set forth the amount of the claim and a brief statement indicating that the claim is covered by the bond. Service shall also be made on the Consumer Law Section of the Department of Justice.

(4) The court shall grant the motion unless the surety establishes that the claim is not covered by the bond, or the court sustains an objection made by the Attorney General that the grant of the motion might impair the rights of actual or potential claimants or is not in the public interest.

(d) (1) In addition to any other means for the enforcement of the surety’s liability on a bond required by subdivision (b), the surety’s liability on the bond may be enforced by motion as provided in this subdivision.

(2) The Attorney General, district attorney, city attorney, or any person who claims the premium, may file a motion in the superior court of the county from which the seller made an offer of a premium, in which the seller maintains any office or place of business, or in which an offeree of the premium resides, or in any other court of competent jurisdiction. The motion shall set forth the nature of the seller’s offer, the greater of the current market value or advertised or represented value of the premium, the date by which the premium should have been awarded, and the fact that the premium was not awarded as represented.

(3) The notice of motion and motion shall be served on the surety as provided in Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of the Code of Civil Procedure.

(4) The court shall grant the motion unless the surety establishes that the claim is untrue or is not covered by the bond.

(5) The Attorney General may file a motion in the superior court of the county from which the seller made an offer of a premium, or in which an offeree of a premium resides, or in any other court of competent jurisdiction, for the payment of the entire bond if the seller fails to file proof with the Attorney General of the award of all premiums as required by paragraph (2) of subdivision (b). The notice of motion and motion shall be served as provided in Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of the Code of Civil Procedure. The motion shall be granted if the Attorney General establishes that the seller failed to file proof of making the timely award of all premiums. The recovery on the bond shall be distributed pro rata to the promised recipients of the premiums to the extent their identity is actually known to the Attorney General at the time payment is made by the surety. The balance of the recovery shall be paid to any judicially established consumer protection trust fund designated by the Attorney General or as directed by the court under the cy pres doctrine.

(e) No stay of a motion filed pursuant to this section may be granted pending the determination of conflicting claims among beneficiaries. An order enforcing liability on a bond may be enforced in the same manner as a money judgment pursuant to Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure. Nothing herein affects the rights of the surety against the principal.

(f) The surety is not liable on the bond for payment of a judgment against a seller for any violation of this chapter unless the action or proceeding is filed within two years after the cancellation or termination of the bond, the termination of the seller’s registration, or the seller’s cessation of business, whichever is later.

(g) The surety is not liable on a motion made pursuant to subdivision (d) unless the motion is filed within two years of the date on which the seller represented the premium was to have been awarded.

(h) For the purpose of this section, “judgment” includes a final order in a proceeding for the termination of telephone service pursuant to Public Utilities Commission Tariff Rule 31.

(i) Chapter 2 (commencing with Section 995.010) of Title 14 of Part 2 of the Code of Civil Procedure shall apply to the enforcement of a bond given pursuant to this section except to the extent of any inconsistency with this section, in which event this section shall apply.

(Amended by Stats. 2003, Ch. 449, Sec. 1. Effective January 1, 2004.)



17512

(a) It shall be unlawful for any person to request or receive payment of any fee or consideration from a person for goods or services represented to recover or otherwise assist in the return of money or any other item of value paid for by, or promised to, that person in a previous telemarketing transaction, until seven business days after that money or other item is delivered to that person.

(b) This section shall not apply to an attorney licensed to practice law in this state and specifically retained for the recovery of money or any other item of value.

(c) Notwithstanding Section 17511.9, any person who violates subdivision (a) shall be guilty of a misdemeanor, and shall be punished by imprisonment in a county jail for up to one year.

(Added by Stats. 1998, Ch. 446, Sec. 1. Effective January 1, 1999.)



17513

(a) It shall be unlawful for any telephonic seller to procure, either directly or through an agent, the services of any third-party delivery, courier, or other pickup service, for the purpose of obtaining a purchaser’s payment for goods sold by the telephonic seller, unless the goods are delivered before or at the same time the purchaser’s payment is obtained.

(b) Notwithstanding Section 17511.9, any person who violates subdivision (a) shall be guilty of a misdemeanor, and shall be punished by imprisonment in a county jail for up to one year.

(Added by Stats. 1998, Ch. 446, Sec. 2. Effective January 1, 1999.)



17514

(a) A person who sends a solicitation by mail that solicits a recipient to consent to receive information via telephone, where that recipient’s telephone number is not listed on the national “do not call” registry established and maintained by the Federal Trade Commission, as described in Section 310.4(b)(1)(iii)(B) of Title 16 of the Code of Federal Regulations, shall include in the solicitation a clear and conspicuous disclosure of the following information:

(1) Identification of the name of the sender of the mailing and of the entity that is requesting permission to call.

(2) The telephone number to which calls are to be placed.

(3) Notice that the recipient may be contacted by a telephone solicitor.

(b) A violation of this section shall not be a crime, notwithstanding Section 17534. However, all available civil remedies that are applicable to a violation of this section may be employed.

(Added by Stats. 2008, Ch. 738, Sec. 1. Effective January 1, 2009.)






ARTICLE 1.5 - Labeling of Products Made by the Blind

17520

Any misrepresentation that goods offered for sale are the products of blind workers is hereby directed to be a special matter of state-wide concern.

(Added by Stats. 1957, Ch. 766.)



17521

As used in this article:

(a) “Blind” means a person having central visual acuity not to exceed 20-200 in the better eye, with corrected lenses, or visual acuity greater than 20-200, but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle not greater than 20 degrees.

(b) “Direct labor” means all work required for the preparation, processing, assembling, and packing, but not including supervision, administration, inspection, and shipping.

(Added by Stats. 1957, Ch. 766.)



17522

No goods or articles which are determined by label, symbol, trade name, or name of the manufacturer to indicate that they are made by blind workers shall be delivered or offered by any person, partnership, firm, corporation, institution, or association, for sale in this state unless at least 75 percent of the total hours of direct labor of producing such goods or articles purported to be made by the blind shall have been performed by the blind. No goods or articles which do not have a label, symbol, or other printed matter indicating that at least 75 percent of the total hours of direct labor of producing such goods or articles were made by the blind, as herein defined, shall be offered for sale directly or indirectly as being made by the blind unless such goods or articles were in fact so made by the blind as herein defined.

Any violation of this section is a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000) or imprisonment in the county jail for not more than one year, or by both the fine and imprisonment, and any such violation or threatened violation shall be actionable under Section 17535 of this chapter.

(Amended by Stats. 1983, Ch. 1092, Sec. 51. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



17523

Any blind workman, who is a citizen or resident of this State, or any institution, public or private, corporation, partnership, and association engaged within this State in the manufacture, sale, or distribution of articles or merchandise, made, manufactured, or fabricated by blind workmen is authorized to imprint or stamp upon such articles or merchandise or affix thereto, labels containing the words “made by a blind workman,” or “made by the blind,” or “blind-made,” if not less than 75 percent of the total hours of direct labor of producing said products have been performed by a blind workman. Such labels, shall also have the place of manufacture on them and, if desired, the name of the particular workman who made, manufactured, or fabricated the article.

(Added by Stats. 1957, Ch. 766.)






ARTICLE 1.6 - Cyber Piracy

17525

(a) It is unlawful for a person, with a bad faith intent to register, traffic in, or use a domain name, that is identical or confusingly similar to the personal name of another living person or deceased personality, without regard to the goods or services of the parties.

(b) This section shall not apply if the name registered as a domain name is connected to a work of authorship, including, but not limited to, fictional or nonfictional entertainment, and dramatic, literary, audiovisual, or musical works.

(c) A domain name registrar, a domain name registry, or any other domain name registration authority that takes any action described in subdivision (a) that affects a domain name shall not be liable to any person for that action, regardless of whether the domain name is finally determined to infringe or dilute a trademark or service mark.

(Added by Stats. 2000, Ch. 218, Sec. 1. Effective January 1, 2001.)



17526

In determining whether there is a bad faith intent pursuant to Section 17525, a court may consider factors, including, but not limited to, the following:

(a) The trademark or other intellectual property rights of the person alleged to be in violation of this article, if any, in the domain name.

(b) The extent to which the domain name consists of the legal name of the person alleged to be in violation of this article or a name that is otherwise commonly used to identify that person.

(c) The prior use, if any, by the person alleged to be in violation of this article of the domain name in connection with the bona fide offering of any goods or services.

(d) The legitimate noncommercial or fair use of the person’s or deceased personality’s name in an Internet Web site accessible under the domain name by the person alleged to be in violation of this article.

(e) The intent of a person alleged to be in violation of this article to divert consumers from the person’s or deceased personality’s name online location to a site accessible under the domain name that could harm the goodwill represented by the person’s or deceased personality’s name either for commercial gain or with the intent to tarnish or disparage the person’s or deceased personality’s name by creating a likelihood of confusion as to the source, sponsorship, affiliation, or endorsement of the site.

(f) The offer by a person alleged to be in violation of this article to transfer, sell, or otherwise assign the domain name to the rightful owner or any third party for substantial consideration without having used, or having an intent to use, the domain name in the bona fide offering of any goods or services.

(g) The intentional provision by the person alleged to be in violation of this article of material and misleading false contact information when applying for the registration of the domain name.

(h) The registration or acquisition by the person alleged to be in violation of this article of multiple domain names that are identical or confusingly similar to names of other living persons or deceased personalities.

(i) Whether the person alleged to be in violation of this article sought or obtained consent from the rightful owner to register, traffic in, or use the domain name.

(j) The intent of a person alleged to be in violation of this article to mislead, deceive, or defraud voters.

(Amended by Stats. 2003, Ch. 277, Sec. 2. Effective January 1, 2004.)



17527

As used in this article:

(a) “Deceased personality” shall have the same meaning as defined in Section 3344.1 of the Civil Code.

(b) “Domain name” means any alphanumeric designation that is registered with or assigned by any domain name registrar, domain name registry, or other domain name registration authority as part of an electronic address on the internet.

(c) “Internet” shall have the meaning specified in Section 17538.

(d) “Traffic in” refers to transactions that include, but are not limited to, sales, purchases, loans, pledges, licenses, exchanges of currency, or any other transfer for consideration or receipt in exchange for consideration.

(Added by Stats. 2000, Ch. 218, Sec. 1. Effective January 1, 2001.)



17528

Jurisdiction for actions brought pursuant to this article shall be in accordance with Section 410.10 of the Code of Civil Procedure.

(Added by Stats. 2000, Ch. 218, Sec. 1. Effective January 1, 2001.)



17528.5

In addition to any other remedies available under law, a court may order the transfer of a domain name as part of the relief awarded for a violation of this article.

(Added by Stats. 2003, Ch. 277, Sec. 3. Effective January 1, 2004.)






ARTICLE 1.8 - Restrictions On Unsolicited Commercial E-mail Advertisers

17529

The Legislature hereby finds and declares all of the following:

(a) Roughly 40 percent of all e-mail traffic in the United States is comprised of unsolicited commercial e-mail advertisements (hereafter spam) and industry experts predict that by the end of 2003 half of all e-mail traffic will be comprised of spam.

(b) The increase in spam is not only an annoyance but is also an increasing drain on corporate budgets and possibly a threat to the continued usefulness of the most successful tool of the computer age.

(c) Complaints from irate business and home-computer users regarding spam have skyrocketed, and polls have reported that 74 percent of respondents favor making mass spamming illegal and only 12 percent are opposed, and that 80 percent of respondents consider spam very annoying.

(d) According to Ferris Research Inc., a San Francisco consulting group, spam will cost United States organizations more than ten billion dollars ($10,000,000,000) this year, including lost productivity and the additional equipment, software, and manpower needed to combat the problem. California is 12 percent of the United States population with an emphasis on technology business, and it is therefore estimated that spam costs California organizations well over 1.2 billion dollars ($1,200,000,000).

(e) Like junk faxes, spam imposes a cost on users, using up valuable storage space in e-mail inboxes, as well as costly computer band width, and on networks and the computer servers that power them, and discourages people from using e-mail.

(f) Spam filters have not proven effective.

(g) Like traditional paper “junk” mail, spam can be annoying and waste time, but it also causes many additional problems because it is easy and inexpensive to create, but difficult and costly to eliminate.

(h) The “cost shifting” from deceptive spammers to Internet business and e-mail users has been likened to sending junk mail with postage due or making telemarketing calls to someone’s pay-per-minute cellular phone.

(i) Many spammers have become so adept at masking their tracks that they are rarely found, and are so technologically sophisticated that they can adjust their systems to counter special filters and other barriers against spam and can even electronically commandeer unprotected computers, turning them into spam-launching weapons of mass production.

(j) There is a need to regulate the advertisers who use spam, as well as the actual spammers, because the actual spammers can be difficult to track down due to some return addresses that show up on the display as “unknown” and many others being obvious fakes and they are often located offshore.

(k) The true beneficiaries of spam are the advertisers who benefit from the marketing derived from the advertisements.

(l) In addition, spam is responsible for virus proliferation that can cause tremendous damage both to individual computers and to business systems.

(m) Because of the above problems, it is necessary that spam be prohibited and that commercial advertising e-mails be regulated as set forth in this article.

(Added by Stats. 2003, Ch. 487, Sec. 1. Effective January 1, 2004.)



17529.1

For the purpose of this article, the following definitions apply:

(a) “Advertiser” means a person or entity that advertises through the use of commercial e-mail advertisements.

(b) “California electronic mail address” or “California e-mail address” means any of the following:

(1) An e-mail address furnished by an electronic mail service provider that sends bills for furnishing and maintaining that e-mail address to a mailing address in this state.

(2) An e-mail address ordinarily accessed from a computer located in this state.

(3) An e-mail address furnished to a resident of this state.

(c) “Commercial e-mail advertisement” means any electronic mail message initiated for the purpose of advertising or promoting the lease, sale, rental, gift offer, or other disposition of any property, goods, services, or extension of credit.

(d) “Direct consent” means that the recipient has expressly consented to receive e-mail advertisements from the advertiser, either in response to a clear and conspicuous request for the consent or at the recipient’s own initiative.

(e) “Domain name” means any alphanumeric designation that is registered with or assigned by any domain name registrar as part of an electronic address on the Internet.

(f) “Electronic mail” or “e-mail” means an electronic message that is sent to an e-mail address and transmitted between two or more telecommunications devices, computers, or electronic devices capable of receiving electronic messages, whether or not the message is converted to hard copy format after receipt, viewed upon transmission, or stored for later retrieval. “Electronic mail” or “e-mail” includes electronic messages that are transmitted through a local, regional, or global computer network.

(g) “Electronic mail address” or “e-mail address” means a destination, commonly expressed as a string of characters, to which electronic mail can be sent or delivered. An “electronic mail address” or “e-mail address” consists of a user name or mailbox and a reference to an Internet domain.

(h) “Electronic mail service provider” means any person, including an Internet service provider, that is an intermediary in sending or receiving electronic mail or that provides to end users of the electronic mail service the ability to send or receive electronic mail.

(i) “Initiate” means to transmit or cause to be transmitted a commercial e-mail advertisement or assist in the transmission of a commercial e-mail advertisement by providing electronic mail addresses where the advertisement may be sent, but does not include the routine transmission of the advertisement through the network or system of a telecommunications utility or an electronic mail service provider through its network or system.

(j) “Incident” means a single transmission or delivery to a single recipient or to multiple recipients of an unsolicited commercial e-mail advertisement containing substantially similar content.

(k) “Internet” has the meaning set forth in paragraph (6) of subdivision (e) of Section 17538.

(l) “Preexisting or current business relationship,” as used in connection with the sending of a commercial e-mail advertisement, means that the recipient has made an inquiry and has provided his or her e-mail address, or has made an application, purchase, or transaction, with or without consideration, regarding products or services offered by the advertiser.

Commercial e-mail advertisements sent pursuant to the exemption provided for a preexisting or current business relationship shall provide the recipient of the commercial e-mail advertisement with the ability to “opt-out” from receiving further commercial e-mail advertisements by calling a toll-free telephone number or by sending an “unsubscribe” e-mail to the advertiser offering the products or services in the commercial e-mail advertisement. This opt-out provision does not apply to recipients who are receiving free e-mail service with regard to commercial e-mail advertisements sent by the provider of the e-mail service.

(m) “Recipient” means the addressee of an unsolicited commercial e-mail advertisement. If an addressee of an unsolicited commercial e-mail advertisement has one or more e-mail addresses to which an unsolicited commercial e-mail advertisement is sent, the addressee shall be deemed to be a separate recipient for each e-mail address to which the e-mail advertisement is sent.

(n) “Routine transmission” means the transmission, routing, relaying, handling, or storing of an electronic mail message through an automatic technical process. “Routine transmission” shall not include the sending, or the knowing participation in the sending, of unsolicited commercial e-mail advertisements.

(o) “Unsolicited commercial e-mail advertisement” means a commercial e-mail advertisement sent to a recipient who meets both of the following criteria:

(1) The recipient has not provided direct consent to receive advertisements from the advertiser.

(2) The recipient does not have a preexisting or current business relationship, as defined in subdivision (l), with the advertiser promoting the lease, sale, rental, gift offer, or other disposition of any property, goods, services, or extension of credit.

(Amended by Stats. 2004, Ch. 183, Sec. 14. Effective January 1, 2005.)



17529.2

Notwithstanding any other provision of law, a person or entity may not do any of the following:

(a) Initiate or advertise in an unsolicited commercial e-mail advertisement from California or advertise in an unsolicited commercial e-mail advertisement sent from California.

(b) Initiate or advertise in an unsolicited commercial e-mail advertisement to a California electronic mail address, or advertise in an unsolicited commercial e-mail advertisement sent to a California electronic mail address.

(c) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect any other provision or application that can be given effect without the invalid provision or application.

(Added by Stats. 2003, Ch. 487, Sec. 1. Effective January 1, 2004.)



17529.3

Nothing in this article shall be construed to limit or restrict the adoption, implementation, or enforcement by a provider of Internet access service of a policy of declining to transmit, receive, route, relay, handle, or store certain types of electronic mail messages.

(Added by Stats. 2003, Ch. 487, Sec. 1. Effective January 1, 2004.)



17529.4

(a) It is unlawful for any person or entity to collect electronic mail addresses posted on the Internet if the purpose of the collection is for the electronic mail addresses to be used to do either of the following:

(1) Initiate or advertise in an unsolicited commercial e-mail advertisement from California, or advertise in an unsolicited commercial e-mail advertisement sent from California.

(2) Initiate or advertise in an unsolicited commercial e-mail advertisement to a California electronic mail address, or advertise in an unsolicited commercial e-mail advertisement sent to California electronic mail address.

(b) It is unlawful for any person or entity to use an electronic mail address obtained by using automated means based on a combination of names, letters, or numbers to do either of the following:

(1) Initiate or advertise in an unsolicited commercial e-mail advertisement from California, or advertise in an unsolicited commercial e-mail advertisement sent from California.

(2) Initiate or advertise in an unsolicited commercial e-mail advertisement to a California electronic mail address, or advertise in an unsolicited commercial e-mail advertisement sent to a California electronic mail address.

(c) It is unlawful for any person to use scripts or other automated means to register for multiple electronic mail accounts from which to do, or to enable another person to do, either of the following:

(1) Initiate or advertise in an unsolicited commercial e-mail advertisement from California, or advertise in an unsolicited commercial e-mail advertisement sent from California.

(2) Initiate or advertise in an unsolicited commercial e-mail advertisement to a California electronic mail address, or advertise in an unsolicited commercial e-mail advertisement sent to a California electronic mail address.

(Added by Stats. 2003, Ch. 487, Sec. 1. Effective January 1, 2004.)



17529.5

(a) It is unlawful for any person or entity to advertise in a commercial e-mail advertisement either sent from California or sent to a California electronic mail address under any of the following circumstances:

(1) The e-mail advertisement contains or is accompanied by a third-party’s domain name without the permission of the third party.

(2) The e-mail advertisement contains or is accompanied by falsified, misrepresented, or forged header information. This paragraph does not apply to truthful information used by a third party who has been lawfully authorized by the advertiser to use that information.

(3) The e-mail advertisement has a subject line that a person knows would be likely to mislead a recipient, acting reasonably under the circumstances, about a material fact regarding the contents or subject matter of the message.

(b) (1) (A) In addition to any other remedies provided by any other provision of law, the following may bring an action against a person or entity that violates any provision of this section:

(i) The Attorney General.

(ii) An electronic mail service provider.

(iii) A recipient of an unsolicited commercial e-mail advertisement, as defined in Section 17529.1.

(B) A person or entity bringing an action pursuant to subparagraph (A) may recover either or both of the following:

(i) Actual damages.

(ii) Liquidated damages of one thousand dollars ($1,000) for each unsolicited commercial e-mail advertisement transmitted in violation of this section, up to one million dollars ($1,000,000) per incident.

(C) The recipient, an electronic mail service provider, or the Attorney General, if the prevailing plaintiff, may also recover reasonable attorney’s fees and costs.

(D) However, there shall not be a cause of action under this section against an electronic mail service provider that is only involved in the routine transmission of the e-mail advertisement over its computer network.

(2) If the court finds that the defendant established and implemented, with due care, practices and procedures reasonably designed to effectively prevent unsolicited commercial e-mail advertisements that are in violation of this section, the court shall reduce the liquidated damages recoverable under paragraph (1) to a maximum of one hundred dollars ($100) for each unsolicited commercial e-mail advertisement, or a maximum of one hundred thousand dollars ($100,000) per incident.

(3) (A) A person who has brought an action against a party under this section shall not bring an action against that party under Section 17529.8 or 17538.45 for the same commercial e-mail advertisement, as defined in subdivision (c) of Section 17529.1.

(B) A person who has brought an action against a party under Section 17529.8 or 17538.45 shall not bring an action against that party under this section for the same commercial e-mail advertisement, as defined in subdivision (c) of Section 17529.1.

(c) A violation of this section is a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000), imprisonment in a county jail for not more than six months, or both that fine and imprisonment.

(Amended by Stats. 2005, Ch. 247, Sec. 1. Effective January 1, 2006.)



17529.8

(a) (1) In addition to any other remedies provided by this article or by any other provisions of law, a recipient of an unsolicited commercial e-mail advertisement transmitted in violation of this article, an electronic mail service provider, or the Attorney General may bring an action against an entity that violates any provision of this article to recover either or both of the following:

(A) Actual damages.

(B) Liquidated damages of one thousand dollars ($1,000) for each unsolicited commercial e-mail advertisement transmitted in violation of Section 17529.2, up to one million dollars ($1,000,000) per incident.

(2) The recipient, an electronic mail service provider, or the Attorney General, if the prevailing plaintiff, may also recover reasonable attorney’s fees and costs.

(3) However, there shall not be a cause of action against an electronic mail service provider that is only involved in the routine transmission of the unsolicited commercial e-mail advertisement over its computer network.

(b) If the court finds that the defendant established and implemented, with due care, practices and procedures reasonably designed to effectively prevent unsolicited commercial e-mail advertisements that are in violation of this article, the court shall reduce the liquidated damages recoverable under subdivision (a) to a maximum of one hundred dollars ($100) for each unsolicited commercial e-mail advertisement, or a maximum of one hundred thousand dollars ($100,000) per incident.

(Added by Stats. 2003, Ch. 487, Sec. 1. Effective January 1, 2004.)



17529.9

The provisions of this article are severable. If any provision of this article or its application is held invalid, that invalidity shall not affect any other provision or application that can be given effect without the invalid provision or application.

(Added by Stats. 2003, Ch. 487, Sec. 1. Effective January 1, 2004.)






ARTICLE 2 - Particular Offenses

17530

It is unlawful for any person, firm, corporation, or association, or any employee or agent therefor, to make or disseminate any statement or assertion of fact in a newspaper, circular, circular or form letter, or other publication published or circulated, including over the Internet, in any language in this state, concerning the extent, location, ownership, title, or other characteristic, quality, or attribute of any real estate located in this state or elsewhere, which is known to be untrue and which is made or disseminated with the intention of misleading.

Nothing in this section shall be construed to hold the publisher of any newspaper, or any job printer, liable for any publication herein referred to unless the publisher or printer has an interest, either as owner or agent, in the real estate so advertised.

(Amended by Stats. 1998, Ch. 599, Sec. 7. Effective January 1, 1999.)



17530.1

(a) It shall be unlawful for a person to recommend to a prospective trustor any person to serve as trustee with knowledge or having reason to believe that the proposed trustee is insolvent or is about to become insolvent.

For purposes of this section, “insolvent” means a person who has ceased to pay that person’s debts as they become due or whose liabilities exceed that person’s assets.

(b) The provisions of this section shall not apply to any trustee named in any deed of trust or mortgage which secures a note or evidence of indebtedness on real property when such trustee acts solely in that capacity.

(Added by Stats. 1979, Ch. 763.)



17530.5

(a) It is a misdemeanor for any person, including an individual, firm, corporation, association, partnership, or joint venture, or any employee or agent thereof, to disclose any information obtained in the business of preparing federal or state income tax returns or assisting taxpayers in preparing those returns, including any instance in which this information is obtained through an electronic medium, unless the disclosure is within any of the following:

(1) Consented to in writing by the taxpayer in a separate document that states to whom the disclosure will be made and how the information will be used. If the taxpayer agrees, this separate consent document may be in the form of an electronic record, executed by an electronic signature as provided by Title 2.5 (commencing with Section 1633.1) of Part 2 of Division 3 of the Civil Code.

(2) Expressly authorized by state or federal law.

(3) Necessary to the preparation of the return.

(4) Pursuant to court order.

(b) For the purposes of this section, a person is engaged in the business of preparing federal or state income tax returns or assisting taxpayers in preparing those returns if the person does any of the following:

(1) Advertises, or gives publicity to the effect that the person prepares or assists others in the preparation of state or federal income tax returns.

(2) Prepares or assists others in the preparation of state or federal income tax returns for compensation.

(3) Files a state or federal income tax return by electronic transmittal of return data directly to the Franchise Tax Board or to the Internal Revenue Service.

(c) A disclosure prohibited by this section includes a disclosure made internally within the entity preparing or assisting in preparing the return for any purpose other than tax preparation or made by that entity to any of its subsidiaries or affiliates.

(d) For purposes of this section, “affiliate” means any entity that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, another entity.

(e) Contacting a taxpayer to obtain his or her written consent to disclosure does not constitute a violation of this section.

(Amended by Stats. 2000, Ch. 1084, Sec. 1. Effective January 1, 2001.)



17530.6

(a) Any person, including an individual, firm, corporation, association, partnership, or joint venture, or any employee or agent thereof, shall dispose of any of the information described in Section 17530.5 in a manner including, but not limited to, burning, shredding, electronic deleting, or other appropriate means, so that the identity of the taxpayer may not be determined from the disposed information alone or in combination with other publicly available information. A violation of this section constitutes a misdemeanor.

(b) This section shall not become operative if Assembly Bill 2246 of the 1999–2000 Regular Session is enacted and becomes effective on or before January 1, 2001.

(Added by Stats. 2000, Ch. 1084, Sec. 2. Effective January 1, 2001. Subd. (a) is nonoperative pursuant to subd. (b). Note: AB 2246 was enacted as Ch. 1039, Stats. 2000.)



17530.7

It is unlawful for any person, other than a funeral director as defined in Section 7615, to sell, or offer to sell, on a retail basis, a casket, alternative container, or outer burial container, unless that person does all of the following:

(a) Provides to any person, upon beginning any discussion of prices, a written or printed list containing, but not necessarily limited to, the price of all caskets and containers that are normally offered for sale by that seller. The seller shall also provide a written statement or list that, at a minimum, specifically identifies particular caskets or containers by price and by thickness of metal, type of wood, or other construction, and by interior and color, when a request for specific information on caskets or containers is made in person by any individual. This information shall also be provided over the telephone, upon request.

(b) Places the price in a conspicuous manner on each casket. Individual price tags on caskets shall include the thickness of metal and type of wood or other construction, as applicable, in addition to interior and color information.

(c) Places in a conspicuous manner on each casket represented as having a sealing device of any kind, the following notices in at least eight-point boldface type: “THERE IS NO SCIENTIFIC OR OTHER EVIDENCE THAT ANY CASKET WITH A SEALING DEVICE WILL PRESERVE HUMAN REMAINS.”

(d) Furnishes to the buyer prior to the sale, a written or printed itemized statement of all costs associated with the sale.

(e) Provides to the buyer a statement that includes a notice to the buyer that he or she may contact the office of the district attorney in that jurisdiction with any questions or complaints. At a minimum, the information shall be in eight-point boldface type, and state the following: “THE SELLER IS NOT A FUNERAL DIRECTOR AND IS NOT LICENSED BY THE DEPARTMENT OF CONSUMER AFFAIRS, AND MAY NOT OFFER OR PERFORM FUNERAL SERVICES. STATE AND FEDERAL LAWS PROHIBIT A FUNERAL DIRECTOR FROM CHARGING HANDLING FEES FOR A CASKET SUPPLIED BY ANOTHER PARTY. THE MONEYS RECEIVED BY THE SELLER FOR THE PURCHASE OF A CASKET ARE NOT SUBJECT TO STATE LAW GOVERNING MONEY HELD IN TRUST. THE SELLER IS NOT BOUND BY STATE LAWS OR REGULATIONS THAT GOVERN FUNERAL HOMES AND CEMETERIES. THE PURCHASER ENTERS THIS AGREEMENT AT HIS OR HER OWN RISK. FOR MORE INFORMATION, CONTACT THE OFFICE OF THE DISTRICT ATTORNEY IN YOUR COUNTY.”

(Added by Stats. 1998, Ch. 286, Sec. 3. Effective January 1, 1999.)



17531

It is unlawful for any person, firm, or corporation, in any newspaper, magazine, circular, form letter or any open publication, published, distributed, or circulated in this state, including over the Internet, or on any billboard, card, label, or other advertising medium, or by means of any other advertising device, to advertise, call attention to or give publicity to the sale of any merchandise, which merchandise is secondhand or used merchandise, or which merchandise is defective in any manner, or which merchandise consists of articles or units or parts known as “seconds,” or blemished merchandise, or which merchandise has been rejected by the manufacturer thereof as not first class, unless there is conspicuously displayed directly in connection with the name and description of that merchandise and each specified article, unit, or part thereof, a direct and unequivocal statement, phrase, or word which will clearly indicate that the merchandise or each article, unit, or part thereof so advertised is secondhand, used, defective, or consists of “seconds” or is blemished merchandise, or has been rejected by the manufacturer thereof, as the case may be. Any violation of this section is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that imprisonment and fine.

(Amended by Stats. 1998, Ch. 599, Sec. 8. Effective January 1, 1999.)



17531.1

Every manufacturer, wholesaler, jobber, distributor, or other person, who packages children’s toys for sale to any retailer, shall clearly state on the outside of the package that the toy is unassembled if such is the case. If children’s toys are packaged outside this State, the first wholesaler, jobber, distributor, or other person who has possession or control of the toys in this State in the course of distribution or marketing of such toys for sale to any retailer shall not further distribute or market such toys if they are unassembled unless and until the outside of each package which contains any such toys clearly states that the toys are unassembled.

(Added by Stats. 1959, Ch. 823.)



17531.5

It is unlawful for any person, firm, or corporation, in any newspaper, magazine, circular, form letter, or any open publication, published, distributed, or circulated in the State of California, including over the Internet, or on any billboard, card, label, or other advertising medium, or by means of any other advertising device, to advertise, call attention to, or give publicity to the sale of any merchandise, which merchandise is surplus materials as defined in the federal Surplus Property Act of 1944 (50 U.S.C. App. Sec. 1622 et seq.), unless there is conspicuously displayed directly in connection with the name and description of that merchandise and each specified article, unit, or part thereof, a direct and unequivocal statement, phrase, or word which will clearly indicate that the merchandise or each article, unit, or part thereof so advertised is or consists of surplus materials as defined in the federal Surplus Property Act of 1944.

(Amended by Stats. 1998, Ch. 599, Sec. 9. Effective January 1, 1999.)



17531.6

As used in Sections 17531.7 and 17531.8, the term:

(a) “Picture tube” means cathode ray tube, otherwise known as kinescope or CRT.

(b) “Rejuvenate,” or words of like import such as “reactivate” or “restore,” means the repair of any internal malfunction of a picture tube by burning out shorts in the electron gun assembly, or flaking the cathode by heating and vibrating the cathode, or activities of a similar nature.

(c) “Seconds,” or terms of like import such as “rejects,” mean that the picture tube, though giving satisfactory performance, does not meet the quality and workmanship maintained by the manufacturer with respect to the general run of tubes of the same type.

(d) “Person” includes individual, partnership, firm, association, or corporation.

(Added by Stats. 1965, Ch. 725.)



17531.7

(a) No manufacturer, processor, or distributor of television picture tubes shall sell, offer for sale, or expose for sale any such tube unless the television picture tube and its container, if any, are correctly labeled to indicate the new and used materials of such tube according to the schedule and manner as hereinafter provided.

Description of the picture tube by new and used components and materials shall be indicated by setting forth on the label the particular grade and verbatim description as selcted from the following which applies to such tube.

Schedule

Black and White Picture Tubes

Grade AA—Description—All new components and materials including new glass envelope.

Grade A—Description—Used glass envelope, all other components and materials are new.

Grade B—Description—Used glass envelope, used phosphorescent viewing screen, used aluminization, used internal conductive coating, all other components and materials are new.

Grade C—Description—Used picture tube for resale, all significant components and materials are used.

Color Picture Tubes

Grade AA—Description—All new components and materials, including new glass envelope.

Grade A—Description—Used glass envelope, new or used shadow mask, all other components and materials are new.

Grade B—Description—New electron gun, all other components and materials are used.

Grade C—Description—Used picture tube for resale, all significant components and materials are used.

(b) The fact that a used picture tube has been rejuvenated, or has a new or used brightener attached to it, or has fresh paint or coating on the outside, or any combination of the above, shall not change its status or description as a Grade C picture tube, and the terms “rebuilt” or “reconditioned” or words of like import shall not be used to describe such tube.

(c) Where a picture tube is a “second” such tube shall be designated by label as a “second” to the exclusion of any other grade designation or component description and the following additional notation shall appear verbatim on the label:

—This picture tube is a manufacturer’s reject or
second line quality tube but it is capable of
giving satisfactory performance—

(Amended by Stats. 1969, Ch. 694.)



17531.8

No person other than a purchaser at retail for his own use and consumption shall remove, deface, cover, obliterate, mutilate, alter, or cause to be removed, defaced, covered, obliterated, mutilated, or altered any label required to be placed on a picture tube by this code.

(Added by Stats. 1965, Ch. 725.)



17531.9

Any person violating any of the provisions of Section 17531.7 or 17531.8 may be enjoined by any superior court of competent jurisdiction upon action for injunction, brought by the Attorney General or any district attorney in this state, and the superior court shall, after proof of violation, issue an injunction or other appropriate order restraining such conduct. This injunctive remedy shall not be construed to limit the district attorney of the county wherein the violation occurred from prosecuting criminal action for any violations of Section 17531.7 or 17531.8.

(Added by Stats. 1965, Ch. 725.)



17532

It is unlawful wilfully or knowingly, with intent to defraud, to sell or exchange, or offer or expose for sale or exchange, coal of a specific name or kind under any other name or description, or as the output of any mine other than the mine of which it is the product.

(Added by Stats. 1941, Ch. 63.)



17533

It is unlawful for any proprietor or publisher of any newspaper or periodical, including any newspaper or periodical published over the Internet, willfully and knowingly to misrepresent the circulation of the newspaper or periodical, for the purpose of securing advertising or other patronage.

(Amended by Stats. 1998, Ch. 599, Sec. 10. Effective January 1, 1999.)



17533.5

It shall be unlawful for any person, firm, corporation or association to sell or offer for sale any surplus materials as defined in the Federal Surplus Property Act of 1944, being Chapter 479, Public Laws United States 457, approved October 3, 1944, if such person, firm, corporation or association does business, carries on or trades under or in any way uses in dealing with the public, directly or indirectly, any name which by reason of the inclusion of a word or words such as “Army,” “Navy,” “United States,” “Federal,” “treasury,” “procurement,” “G.I.,” or any others which connote the United States Government or its armed forces or any of its departments or agencies, has a tendency to lead the purchasing public to believe, contrary to fact, that the establishment at which such materials are offered for sale has some official relationship to the United States Government or that all of the articles sold or offered for sale are such surplus materials or that the articles there sold are of higher quality and lower prices than those elsewhere obtainable; provided, however, that this section shall not prohibit the continued use of a trade name by an establishment which for three years prior to the effective date of this section has continually used such word or words as its trade name or as a portion thereof.

(Added by Stats. 1945, Ch. 1144.)



17533.6

(a) Except as described in subdivisions (b) and (c), it is unlawful for any person, firm, corporation, or association that is a nongovernmental entity to use a seal, emblem, insignia, trade or brand name, or any other term, symbol, or content that reasonably could be interpreted or construed as implying any federal, state, or local government, military veteran entity, or military or veteran service organization connection, approval, or endorsement of any product or service, including, but not limited to, any financial product, goods, or services, by any means, including, but not limited to, a mailing, electronic message, Internet Web site, periodical, or television commercial disseminated in this state, unless the nongovernmental entity has an expressed connection with, or the approval or endorsement of, a federal, state, or local government, military veteran entity, or military or veteran service organization.

(b) Notwithstanding subdivision (a) and if permitted by other provisions of law, any person, firm, corporation, or association that is a nongovernmental entity may advertise or promote any event, presentation, seminar, workshop, or other public gathering using a seal, emblem, insignia, trade or brand name, or any other term, symbol, or content as described in subdivision (a), if the person, firm, corporation, or association that is a nongovernmental entity has an expressed connection with, or the approval or endorsement of, a federal, state, or local government, military veteran entity, or military or veteran service organization.

(c) Notwithstanding subdivision (a), any person, firm, corporation, or association that is a nongovernmental entity may solicit information, solicit the purchase of or payment for a product or service, or solicit the contribution of funds or membership fees, by any means, including, but not limited to, a mailing, electronic message, Internet Web site, periodical, or television commercial disseminated in this state, using a seal, emblem, insignia, trade or brand name, or any other term, symbol, or content as described in subdivision (a), if the person, firm, corporation, or association that is a nongovernmental entity meets the requirements of paragraph (1) or (2) as follows:

(1) The nongovernmental entity has an expressed connection with, or the approval or endorsement of, a federal, state, or local government entity, if permitted by other provisions of law.

(2) (A) The solicitation meets all of the following requirements:

(i) The solicitation conspicuously displays the following disclosure on the front and back of every page of the solicitation:

“THIS PRODUCT OR SERVICE HAS NOT BEEN APPROVED OR ENDORSED BY ANY GOVERNMENTAL AGENCY, AND THIS OFFER IS NOT BEING MADE BY AN AGENCY OF THE GOVERNMENT.”

(ii) In the case of a mailed solicitation, the front of the envelope, outside cover, or wrapper in which the matter is mailed conspicuously displays the following disclosure:

“THIS IS NOT A GOVERNMENT DOCUMENT.”

(iii) If permitted by other provisions of law, in the case of a television commercial disseminated in this state, the solicitation conspicuously displays the following disclosure at the top of the television screen for the entire duration of the television commercial:

“THIS PRODUCT OR SERVICE HAS NOT BEEN APPROVED OR ENDORSED BY ANY GOVERNMENTAL AGENCY, AND THIS OFFER IS NOT BEING MADE BY AN AGENCY OF THE GOVERNMENT.”

(iv) The disclosure in clause (i) shall be displayed conspicuously, as provided in subdivision (f), and immediately below each portion of the solicitation that reasonably could be construed to specify an amount due and payable by the recipient. The disclosure in clause (ii) shall be displayed conspicuously, as provided in subdivision (f), and immediately below the area of the envelope, outside cover, or wrapper that is used for a return address. The disclosure in clause (iii) shall be displayed conspicuously, as provided in subdivision (f), and at the top of the television screen. The disclosures in clauses (i), (ii), and (iii) shall not be preceded, followed, or surrounded by symbols, terms, or other content that result in the disclosures not being conspicuous or that introduce, modify, qualify, or explain the text of those disclosures.

(v) The solicitation does not use a title or trade or brand name that reasonably could be interpreted or construed as implying any federal, state, or local government connection, approval, or endorsement, including, but not limited to, use of the term “agency,” “administrative,” “assessor,” “board,” “bureau,” “collector,” “commission,” “committee,” “department,” “division,” “recorder,” “unit,” “federal,” “state,” “county,” “city,” or “municipal,” or the name or division of any government agency.

(vi) The solicitation does not specify a date or time period when payment to the soliciting nongovernmental person, firm, corporation, or association is due, including, but not limited to, use of the terms “due date,” “due now,” “remit by,” “remit immediately,” “payment due,” “pay now,” “pay immediately,” or “pay no later than,” unless the solicitation displays, in the same sentence as the date or time period specified, how the information being solicited will be used, a description of the product or service that is to be provided and to what government agency it shall be rendered, or how the solicited funds or membership fees will be used, as applicable.

(vii) The solicitation does not state or imply that payment to any person, firm, corporation, or association that is not a government entity is mandatory or required by law, or state or imply that penalties, fines, or consequences will occur if payment is not made to the soliciting nongovernmental person, firm, corporation, or association.

(B) Subparagraph (A) is not applicable to seals, emblems, insignia, trade or brand name, or any other term, symbol, or content of the United States Department of Veterans Affairs, the Department of Veterans Affairs, the federal and state military, military veteran entities, and military or veteran service organizations.

(d) Notwithstanding Section 17534, any violation of this section is a misdemeanor punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that fine and imprisonment.

(e)  Any person who is harmed as a result of a violation of this section shall be entitled to recover, in addition to any other available remedies, damages in an amount equal to three times the amount solicited.

(f) For purposes of this section, “conspicuous” or “conspicuously” means displayed apart from other print on the page, envelope, outside cover, or wrapper and in not less than 12-point boldface font type in capital letters that is at least 2-point boldface font type sizes larger than the next largest print on the page, envelope, outside cover, or wrapper and in contrasting type, layout, font, or color in a manner that clearly calls attention to the language.

(Amended by Stats. 2013, Ch. 695, Sec. 1. Effective January 1, 2014.)



17533.7

It is unlawful for any person, firm, corporation or association to sell or offer for sale in this State any merchandise on which merchandise or on its container there appears the words “Made in U.S.A.” “Made in America,” “U. S.A.,” or similar words when the merchandise or any article, unit, or part thereof, has been entirely or substantially made, manufactured, or produced outside of the United States.

(Added by Stats. 1961, Ch. 676.)



17533.8

(a) It is unlawful for any person to offer, by mail, by telephone, in person, or by any other means or in any other form, including over the Internet, a prize or gift, with the intent to offer a sales presentation, without disclosing at the time of the offer of the prize or gift, in a clear and unequivocal manner, the intent to offer that sales presentation.

(b) This section shall not apply to the publisher of any newspaper, periodical, or other publication, or any radio or television broadcaster, or the owner or operator of any cable, satellite, or other medium of communications who broadcasts or publishes, including over the Internet, an advertisement or offer in good faith, without knowledge of its violation of subdivision (a).

(Amended by Stats. 1998, Ch. 599, Sec. 11. Effective January 1, 1999.)



17533.9

It shall be unlawful for any person, firm, corporation, or association, in any newspaper, magazine, circular, form letter, or open publication, published, distributed, or circulated in this state, including over the Internet, or on any billboard, card, label, or other advertising medium, or by means of any other advertising device, to advertise the sale of tear gas, tear gas devices, and tear gas weapons, as defined in Sections 17240 and 17250 of the Penal Code, unless there is conspicuously displayed or stated in connection with the name and description of that tear gas, or those tear gas weapons or devices, a direct and unequivocal statement that will clearly indicate that possession or transportation of tear gas and tear gas weapons or devices is prohibited by law unless specifically exempted or permitted pursuant to the authority contained in Division 11 (commencing with Section 22810) of Title 3 of Part 6 of the Penal Code.

(Amended by Stats. 2010, Ch. 178, Sec. 14. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



17533.10

It shall be unlawful for any person, firm, corporation, or association, in any newspaper, magazine, circular, form letter, or open publication, published, distributed, or circulated in this state, including over the Internet, or on any billboard, card, label, or other advertising medium, or by means of any other advertising device, to advertise the sale of anabolic steroids, as defined in subdivision (f) of Section 11056 of the Health and Safety Code, unless there is conspicuously displayed or stated in connection with the name and description of any of those anabolic steroids, a direct and unequivocal statement that will clearly indicate that the possession by, or sale to, an ultimate consumer of anabolic steroids is a crime punishable by a substantial fine and imprisonment, unless upon the prescription of a physician, dentist, podiatrist, or veterinarian, licensed to practice in this state, pursuant to Sections 11377, 11378, and 11379 of the Health and Safety Code.

(Amended by Stats. 1998, Ch. 599, Sec. 13. Effective January 1, 1999.)



17534

Any person, firm, corporation, partnership or association or any employee or agent thereof who violates this chapter is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 63.)



17534.5

Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(Added by Stats. 1973, Ch. 393.)



17535

Obtaining Injunctive Relief

Any person, corporation, firm, partnership, joint stock company, or any other association or organization which violates or proposes to violate this chapter may be enjoined by any court of competent jurisdiction. The court may make such orders or judgments, including the appointment of a receiver, as may be necessary to prevent the use or employment by any person, corporation, firm, partnership, joint stock company, or any other association or organization of any practices which violate this chapter, or which may be necessary to restore to any person in interest any money or property, real or personal, which may have been acquired by means of any practice in this chapter declared to be unlawful.

Actions for injunction under this section may be prosecuted by the Attorney General or any district attorney, county counsel, city attorney, or city prosecutor in this state in the name of the people of the State of California upon their own complaint or upon the complaint of any board, officer, person, corporation or association or by any person who has suffered injury in fact and has lost money or property as a result of a violation of this chapter. Any person may pursue representative claims or relief on behalf of others only if the claimant meets the standing requirements of this section and complies with Section 382 of the Code of Civil Procedure, but these limitations do not apply to claims brought under this chapter by the Attorney General, or any district attorney, county counsel, city attorney, or city prosecutor in this state.

(Amended November 2, 2004, by initiative Proposition 64, Sec. 5.)



17535.5

(a) Any person who intentionally violates any injunction issued pursuant to Section 17535 shall be liable for a civil penalty not to exceed six thousand dollars ($6,000) for each violation. Where the conduct constituting a violation is of a continuing nature, each day of such conduct is a separate and distinct violation. In determining the amount of the civil penalty, the court shall consider all relevant circumstances, including, but not limited to, the extent of harm caused by the conduct constituting a violation, the nature and persistence of such conduct, the length of time over which the conduct occurred, the assets, liabilities and net worth of the person, whether corporate or individual, and any corrective action taken by the defendant.

(b) The civil penalty prescribed by this section shall be assessed and recovered in a civil action brought in any county in which the violation occurs or where the injunction was issued in the name of the people of the State of California by the Attorney General or by any district attorney, county counsel, or city attorney in any court of competent jurisdiction within his jurisdiction without regard to the county from which the original injunction was issued. An action brought pursuant to this section to recover such civil penalties shall take special precedence over all civil matters on the calendar of the court except those matters to which equal precedence on the calendar is granted by law.

(c) If such an action is brought by the Attorney General, one-half of the penalty collected pursuant to this section shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the State Treasurer. If brought by a district attorney or county counsel, the entire amount of the penalty collected shall be paid to the treasurer of the county in which the judgment is entered. If brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county in which the judgment was entered and one-half to the city.

(d) If the action is brought at the request of a board within the Department of Consumer Affairs or a local consumer affairs agency, the court shall determine the reasonable expenses incurred by the board or local agency in the investigation and prosecution of the action.

Before any penalty collected is paid out pursuant to subdivision (c), the amount of such reasonable expenses incurred by the board shall be paid to the State Treasurer for deposit in the special fund of the board described in Section 205. If the board has no such special fund, the moneys shall be paid to the State Treasurer. The amount of such reasonable expenses incurred by a local consumer affairs agency shall be paid to the general fund of the municipality or county which funds the local agency.

(Amended by Stats. 1979, Ch. 897.)



17536

Penalty for Violations of Chapter; Proceedings; Disposition of Proceeds

(a) Any person who violates any provision of this chapter shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General or by any district attorney, county counsel, or city attorney in any court of competent jurisdiction.

(b) The court shall impose a civil penalty for each violation of this chapter. In assessing the amount of the civil penalty, the court shall consider any one or more of the relevant circumstances presented by any of the parties to the case, including, but not limited to, the following: the nature and seriousness of the misconduct, the number of violations, the persistence of the misconduct, the length of time over which the misconduct occurred, the willfulness of the defendant’s misconduct, and the defendant’s assets, liabilities, and net worth.

(c) If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the State Treasurer.

If brought by a district attorney or county counsel, the entire amount of penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county and one-half to the city. The aforementioned funds shall be for the exclusive use by the Attorney General, district attorney, county counsel, and city attorney for the enforcement of consumer protection laws.

(d) If the action is brought at the request of a board within the Department of Consumer Affairs or a local consumer affairs agency, the court shall determine the reasonable expenses incurred by the board or local agency in the investigation and prosecution of the action.

Before any penalty collected is paid out pursuant to subdivision (c), the amount of such reasonable expenses incurred by the board shall be paid to the State Treasurer for deposit in the special fund of the board described in Section 205. If the board has no such special fund the moneys shall be paid to the State Treasurer. The amount of such reasonable expenses incurred by a local consumer affairs agency shall be paid to the general fund of the municipality which funds the local agency.

(e) As applied to the penalties for acts in violation of Section 17530, the remedies provided by this section and Section 17534 are mutually exclusive.

(Amended November 2, 2004, by initiative Proposition 64, Sec. 6.)



17536.5

If a violation of this chapter is alleged or the application or construction of this chapter is in issue in any proceeding in the Supreme Court of California, a state court of appeal, or the appellate division of a superior court, each person filing any brief or petition with the court in that proceeding shall serve, within three days of filing with the court, a copy of that brief or petition on the Attorney General, directed to the attention of the Consumer Law Section at a service address designated on the Attorney General’s official Web site for service of papers under this section or, if no service address is designated, at the Attorney General’s office in San Francisco, California, and on the district attorney of the county in which the lower court action or proceeding was originally filed. Upon the Attorney General’s or district attorney’s request, each person who has filed any other document, including all or a portion of the appellate record, with the court in addition to a brief or petition shall provide a copy of that document without charge to the Attorney General or the district attorney within five days of the request. The time for service may be extended by the Chief Justice or presiding justice or judge for good cause shown. No judgment or relief, temporary or permanent, shall be granted or opinion issued until proof of service of the petition or brief on the Attorney General and district attorney is filed with the court.

(Amended by Stats. 2004, Ch. 529, Sec. 5. Effective January 1, 2005.)



17537

(a) It is unlawful for any person to use the term “prize” or “gift” or other similar term in any manner that would be untrue or misleading, including, but not limited to, the manner made unlawful in subdivision (b) or (c).

(b) It is unlawful to notify any person by any means, as a part of an advertising plan or program, that he or she has won a prize and that as a condition of receiving such prize he or she must pay any money or purchase or rent any goods or services.

(c) It is unlawful to notify any person by any means that he or she will receive a gift and that as a condition of receiving the gift he or she must pay any money, or purchase or lease (including rent) any goods or services, if any one or more of the following conditions exist:

(1) The shipping charge, depending on the method of shipping used, exceeds (A) the average cost of postage or the average charge of a delivery service in the business of delivering goods of like size, weight, and kind for shippers other than the offeror of the gift for the geographic area in which the gift is being distributed, or (B) the exact amount for shipping paid to an independent fulfillment house or an independent supplier, either of which is in the business of shipping goods for shippers other than the offeror of the gift.

(2) The handling charge (A) is not reasonable, or (B) exceeds the actual cost of handling, or (C) exceeds the greater of three dollars ($3) in any transaction or 80 percent of the actual cost of the gift item to the offeror or its agent, or (D) in the case of a general merchandise retailer, exceeds the actual amount for handling paid to an independent fulfillment house or supplier, either of which is in the business of handling goods for businesses other than the offeror of the gift.

(3) Any goods or services which must be purchased or leased by the offeree of the gift in order to obtain the gift could have been purchased through the same marketing channel in which the gift was offered for a lower price without the gift items at or proximate to the time the gift was offered.

(4) The majority of the gift offeror’s sales or leases within the preceding year, through the marketing channel in which the gift is offered or through in-person sales at retail outlets, of the type of goods or services which must be purchased or leased in order to obtain the gift item was made in conjunction with the offer of a gift.

This paragraph does not apply to a gift offer made by a general merchandise retailer in conjunction with the sale or lease through mail order of goods or services (excluding catalog sales) if (A) the goods or services are of a type unlike any other type of goods or services sold or leased by the general merchandise retailer at any time during the period beginning six months before and continuing until six months after the gift offer, (B) the gift offer does not extend for a period of more than two months, and (C) the gift offer is not untrue or misleading in any manner.

(5) The gift offeror represents that the offeree has been specially selected in any manner unless (A) the representation is true and (B) the offeree made a purchase from the gift offeror within the six-month period before the gift offer was made or has a credit card issued by, or a retail installment account with, the gift offeror.

(d) The following definitions apply to this section:

(1) “Marketing channel” means a method of retail distribution, including, but not limited to, catalog sales, mail order, telephone sales, and in-person sales at retail outlets.

(2) “General merchandise retailer” means any person or entity regardless of the form of organization that has continuously offered for sale or lease more than 100 different types of goods or services to the public in California throughout a period exceeding five years.

(e) Each violation of the provisions of this section is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both.

(Amended by Stats. 1986, Ch. 812, Sec. 1. Effective September 15, 1986.)



17537.1

(a) It is unlawful for any person, or an employee, agent or independent contractor employed or authorized by that person, by any means, as part of an advertising plan or program, to offer any incentive as an inducement to the recipient to visit a location, attend a sales presentation, or contact a sales agent in person, by telephone or by mail, unless the offer clearly and conspicuously discloses in writing, in readily understandable language, all of the information required in paragraphs (1) and (2). If the offer is not initially made in writing, the required disclosures shall be received by the recipient in writing prior to any scheduled visit to a location, sales presentation, or contact with a sales agent. For purposes of this section, the term “incentive” means any item or service of value, including, but not limited to, any prize, gift, money, or other tangible property.

(1) The following disclosures shall appear on the front (or first) page of the offer:

(A) The name and street address of the owner of the real or personal property or the provider of the services which are the subject of the visit, sales presentation, or contact with a sales agent. If the offer is made by an agent or independent contractor employed or authorized by the owner or provider, or is made under a name other than the true name of the owner or provider, the name of the owner or provider shall be more prominently and conspicuously displayed than the name of the agent, independent contractor, or other name.

(B) A general description of the business of the owner or provider identified pursuant to subparagraph (A), and the purpose of any requested visit, sales presentation, or contact with a sales agent, which shall include a general description of the real or personal property or services which are the subject of the sales presentation and a clear statement, if applicable, that there will be a sales presentation and the approximate duration of the visit and sales presentation.

(C) If the recipient is not assured of receiving any particular incentive, a statement of the odds of receiving each incentive offered or, in the alternative, a clear statement describing the location in the offer where the odds can be found. The odds shall be stated in whole Arabic numbers in a format such as: “1 chance in 100,000” or “1:100,000.” The odds and, where applicable, the alternative statement describing their location, shall be printed in a type size that is at least equal to that used for the standard text on the front (or first) page of the offer.

(D) A clear statement, if applicable, that the offer is subject to specific restrictions, qualifications, and conditions and a statement describing the location in the offer where the restrictions, qualifications, and conditions may be found. Both statements shall be printed in a type size that is at least equal to that used for the standard text on the front (or first) page of the offer.

(2) The following disclosures shall appear in the offer, but need not appear on the front (or first) page of the offer:

(A) Unless the odds are disclosed on the front (or first) page of the offer, a statement of the odds of receiving each incentive offered, printed in the size and format set forth in subparagraph (C) of paragraph (1).

(B) All restrictions, qualifications, and other conditions which must be satisfied before the recipient is entitled to receive the incentive, including but not limited to:

(i) Any deadline by which the recipient must visit the location, attend the sales presentation, or contact the sales agent in order to receive an incentive.

(ii) Any other conditions, such as a minimum age qualification, a financial qualification, or a requirement that if the recipient is married both husband and wife must be present in order to receive the incentive. Any financial qualifications shall be stated with a specificity sufficient to enable the recipient to reasonably determine his or her eligibility.

(C) A statement that the owner or provider identified pursuant to subparagraph (A) of paragraph (1) reserves the right to provide a raincheck, or a substitute or like incentive, if those rights are reserved.

(D) A statement that a recipient who receives an offered incentive may request and will receive evidence showing that the incentive provided matches the incentive randomly or otherwise selected for distribution to that recipient.

(E) All other rules, terms, and conditions of the offer, plan, or program.

(b) It is unlawful for any person making an offer subject to subdivision (a), or any employee, agent, or independent contractor employed or authorized by that person, to offer any incentive when the person knows or has reason to know that the offered item will not be available in a sufficient quantity based upon the reasonably anticipated response to the offer.

(c) It is unlawful for any person making an offer subject to subdivision (a), or any employee, agent, or independent contractor employed or authorized by that person, to fail to provide any offered incentive which any recipient who has responded to the offer in the manner specified therein, who has performed the requirements disclosed therein, and who has met the qualifications described therein, is entitled to receive, unless the offered incentive is not reasonably available and the offer discloses the reservation of a right to provide a raincheck, or a like or substitute incentive, if the offered incentive is unavailable.

(d) If the person making an offer subject to subdivision (a) is unable to provide an offered incentive because of limitations of supply, quantity, or quality that were not reasonably foreseeable or controllable by the person making the offer, the person making the offer shall inform the recipient of the recipient’s right to receive a raincheck for the incentive offered, unless the person making the offer knows or has reasonable basis for knowing that the incentive will not be reasonably available and shall inform the recipient of the recipient’s right to at least one of the following additional options:

(1) The person making the offer will provide a like incentive of equivalent or greater retail value or a raincheck therefor.

(2) The person making the offer will provide a substitute incentive of equivalent or greater retail value.

(3) The person making the offer will provide a raincheck for the like or substitute incentive.

(e) If a raincheck is provided, the person making an offer subject to subdivision (a) shall, within a reasonable time, and in no event later than 80 days, deliver the agreed incentive to the recipient’s address without additional cost or obligation to the recipient, unless the incentive for which the raincheck is provided remains unavailable because of limitations of supply, quantity, or quality not reasonably foreseeable or controllable by the person making the offer. In that case, the person making the offer shall, not later than 30 days after the expiration of the 80 days, deliver a like incentive of equal or greater retail value or, if an incentive is not reasonably available to the person making the offer, a substitute incentive of equal or greater retail value.

(f) Upon the request of a recipient who has received or claims a right to receive any offered incentive, the person making an offer subject to subdivision (a) shall furnish to the person sufficient evidence showing that the incentive provided matches the incentive randomly or otherwise selected for distribution to that recipient.

(g) It is unlawful for any person making an offer subject to subdivision (a), or any employee, agent, or independent contractor employed or authorized by that person, to:

(1) Use any printing styles, graphics, layouts, text, colors, or formats on envelopes or on the offer which, implies, creates an appearance, or would lead a reasonable person to believe, that the offer originates from or is issued by or on behalf of a government or public agency, public utility, public organization, insurance company, credit reporting agency, bill collecting company or law firm, unless the same is true.

(2) Misrepresent the size, quantity, identity, value, or qualities of any incentive.

(3) Misrepresent in any manner the odds of receiving any particular incentive.

(4) Represent directly or by implication that the number of participants has been significantly limited or that any person has been selected to receive a particular incentive unless that is the fact.

(5) Label any offer a notice of termination or notice of cancellation.

(6) Misrepresent, in any manner, the offer, plan, program or the affiliation, connection, association, or contractual relationship between the person making the offer and the owner or provider, if they are not the same.

(h) If the major incentives are awarded or given at random, by the assignment of a number to the incentives, that number shall be actually assigned by the party contractually responsible for doing so. The person making an offer subject to subdivision (a) hereof, or the agent, employee, or independent contractor employed or authorized by that person, if any, shall maintain, for a period of one year after the date the offer is made, the records that show that the winning numbers or opportunity to receive the major incentives have been deposited in the mail or otherwise made available to recipients in accordance with the odds statement provided pursuant to subparagraph (C) of paragraph (1) of subdivision (a) hereof. The records shall be made available to the Attorney General within 30 days after written request therefor. Postal receipt records, affidavits of mailing, or a list of winners or recipients of the major incentives shall be deemed to satisfy the requirements of this section.

(Amended by Stats. 1990, Ch. 1529, Sec. 1.)



17537.2

The following, when used as part of an advertising plan or program defined in Section 17537.1, are deceptive and constitute unfair trade practices:

(a) When, in order to utilize the incentive, the recipient is requested to pay any money to any person or entity named or referred to in the offer, or to purchase, rent, or otherwise pay that person or entity for any product or service including a deposit, whether returnable or not, whether payment is for an item, a service, shipping, handling, insurance or payment for anything.

Notwithstanding the preceding paragraph, when the offered incentive is a certificate or coupon redeemable for transportation, accommodations, recreation, vacation, entertainment, or like services, the offer may place a condition on the use of the incentive which requires the recipient to pay directly to the transportation company, the accommodation, recreation, vacation or entertainment facility, or similar direct provider of like services, a refundable deposit, not to exceed fifty dollars ($50), to reserve space availability or admission, only if the deposit shall be returned in United States dollars immediately upon the recipient’s arrival at the location of the provider to whom the recipient paid the deposit. If the incentive is such a certificate or coupon, and if government-imposed taxes directly related to the service being provided are not included in the incentive, the offer itself, in close proximity to the description of the incentive which is evidenced by the certificate or coupon, shall disclose those government-imposed taxes which will be the recipient’s responsibility and the approximate dollar amount of those taxes. A deposit from the recipient may be collected to cover the cost of those government-imposed taxes.

(b) Stating or implying in the offer that the recipient is one of a selected group to receive a particular incentive or one or more of a group of incentives, without clearly and conspicuously disclosing in close proximity to the statement or implied statement of selection the total number of persons in that select group or the odds of receiving the incentive or incentives. Statements of selection which require such disclosure include such phrases as “you are a finalist,” “we are sending this to a limited number of people,” “either you or another named person has won the major prize,” “if you do not respond, your incentive will be given to someone else.”

(c) Stating or implying in the offer that the recipient is likely to receive one or more of the offered incentives because other named people have already received other named incentives, unless the offer clearly and conspicuously discloses in close proximity to the statement the recipient’s odds of receiving the identified incentive.

(d) When the solicitation states or implies that the recipient is likely to receive an incentive which has a normal retail price which is higher than that of another named incentive unless that statement is true. For purposes of this section, a list of incentives implies that the incentives are in descending or ascending order of value unless the solicitation clearly and conspicuously negates the implication in close proximity to the list.

(e) Describing an incentive or incentives in an untrue or misleading manner. Untrue or misleading descriptions include those which imply that the incentive being offered is of greater fair market value or of a different kind or nature than a recipient would be led to believe from a reasonable reading of the offer, or which lists the recipient’s name in close proximity to a specific incentive unless the offer clearly and conspicuously discloses immediately next to or immediately under or above the recipient’s name the recipient’s odds of receiving the specific incentive.

(f) Subdivision (a) shall not apply to an incentive constituting an opportunity to stay at a hotel or other resort accommodations at a discount from the standard rate for the hotel or resort accommodations, if all of the following conditions are met:

(1) The fee to utilize the incentive and the requirement, if any, to attend a sales presentation are clearly and conspicuously disclosed in close proximity to the description of the offered incentive.

(2) A statement appears in close proximity to the description of the offered incentive and in substantially the following form: The recipient is responsible for payment of any government-imposed taxes directly related to the service being provided and any personal expenses incurred when utilizing this offer.

(3) The accommodations to be occupied by the recipient of the incentive are within a 20-mile radius of the property on which the accommodations offered for sale are located or, if not within that radius, the accommodations offered for sale are managed and operated by the same person as, an affiliate (as defined in Section 150 of the Corporations Code) of, or a franchisee (as defined in Section 20002) of, the manager and operator of the accommodations to be occupied, and the manager and operator of the accommodations offered for sale or the manager and operator of the accommodations to be occupied is an issuer or subsidiary of an issuer that has a security listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc. and the exchange or interdealer quotation system has been certified by rule or order of the Commissioner of Corporations under subdivision (o) of Section 25100 of the Corporations Code. A subsidiary of an issuer that qualifies under this paragraph does not itself qualify under this paragraph unless not less than 60 percent of the voting power of its shares is owned by the qualifying issuer or issuers.

(4) If the incentive is offered in conjunction with any additional incentive or incentives or as one or more of a group of incentives, the offer of such additional incentive or incentives shall comply with Section 17537.1 and the following:

(A) The additional incentive or incentives are typically and customarily included in a vacation package and may include, but not be limited to, transportation, dining, entertainment, or recreation.

(B) The fee and additional requirements, if any, to use the additional incentive or incentives are clearly and conspicuously disclosed in close proximity to the description of the offer of them.

(Amended by Stats. 1994, Ch. 1123, Sec. 1. Effective January 1, 1995.)



17537.3

The following acts are prohibited:

(a) For any person to offer as part of an advertising plan or program, promotional offers of smokeless tobacco products which require proof of purchase of a smokeless tobacco product unless it carries a designation that the offer is not available to minors. Each promotional offer shall include in any mail-in coupon a statement requesting purchasers to verify that the purchaser is 18 years of age or older.

(b) For any person to honor mail-in and telephone requests for promotional offers of smokeless tobacco products unless appropriate efforts are made to ascertain that a purchaser is over 18 years of age. For purposes of this subdivision, appropriate efforts to ascertain the age of a purchaser includes, but is not limited to, requests for a purchaser’s birth date.

(c) For any person by any means, as part of an advertising plan or program, to distribute free samples of smokeless tobacco products within a two block radius of any premises or facilities whose primary purpose is directed toward persons under the age of 18 years including, but not limited to, schools, clubhouses, and youth centers, when those premises are being used for their primary purposes.

(d) For any person to distribute, as part of any advertising plan or program, unsolicited samples of smokeless tobacco products through a mail campaign.

(Added by Stats. 1986, Ch. 285, Sec. 1.)



17537.4

If the person making an offer subject to Section 17537 or to subdivision (a) of Section 17537.1, or any employee, agent, or independent contractor employed or authorized by that person, violates any provision of Section 17537, 17537.1, or 17537.2, the recipient of the offer who is damaged by the violation may bring a civil action against the person making the offer for, and may be awarded, treble damages. The court may award reasonable attorneys’ fees to the prevailing party.

(Added by renumbering Section 17537.2 by Stats. 1990, Ch. 1529, Sec. 2.)



17537.5

(a) It is unlawful for any person soliciting a sale or order for energy conservation products or services, including over the Internet, to do any of the following:

(1) Make false claims of affiliation or association with an electrical or gas corporation or municipally owned and operated electrical or gas utility or its energy conservation programs.

(2) Falsely represent that the purchase of an energy conservation service or the purchase or installation of an energy conservation product is required by law.

(3) Misrepresent the nature of the purchaser’s obligation for the purchase price of the energy conservation products or services.

(4) Misrepresent the tax consequences of purchasing energy conservation products or services.

(b) Any person, firm, corporation, partnership or association, and any employee or agent thereof who violates this section (1) in the course of solicitation of a sale or order at a residence; (2) by telephone; or (3) by any other method or at any other location, including over the Internet, shall be liable for the damages provided by subdivision (c) of Section 17500.3, in addition to all other penalties provided by law.

(Amended by Stats. 1998, Ch. 599, Sec. 14. Effective January 1, 1999.)



17537.6

(a) It is unlawful for any person to make any untrue or misleading statements in any manner in connection with the offering or performance of a homestead filing service. For the purpose of this section, an “untrue or misleading statement” means and includes any representation that any of the following is true:

(1) The preparation or recordation of a homestead declaration will in any manner prevent the forced sale of a judgment debtor’s dwelling.

(2) The preparation or recordation of a homestead declaration will prevent the foreclosure of a mortgage, deed of trust, or mechanic’s lien.

(3) Any of the provisions relating to the homestead exemption set forth in Article 4 (commencing with Section 704.710) of Chapter 4 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure are available only to persons who prepare or record a homestead declaration.

(4) A homestead declaration is in any way related to the obtaining of any applicable homeowner’s exemption to real property taxes.

(5) The preparation or recordation of a homestead declaration is required by law in any manner.

(6) The offeror of the homestead filing service has a file or record covering a person to whom a solicitation is made.

(7) The offeror of the homestead filing service is, or is affiliated with, any charitable or public service entity unless the offeror is, or is affiliated with, a charitable organization which has qualified for a tax exemption under Section 501(c)(3) of the Internal Revenue Code.

(8) The offeror of the homestead filing service is, or is affiliated with, any governmental entity. A violation of this paragraph includes, but is not limited to, the following:

(A) The misleading use of any governmental seal, emblem, or other similar symbol.

(B) The use of a business name including the word “homestead” and the word “agency,” “bureau,” “department,” “division,” “federal,” “state,” “county,” “city,” “municipal,” “California,” or “United States,” or the name of any city, county, city and county, or any governmental entity.

(C) The use of an envelope that simulates an envelope containing a government check, tax bill, or government notice or an envelope which otherwise has the capacity to be confused with, or mistaken for, an envelope sent by a governmental entity.

(b) (1) It is unlawful to offer to perform a homestead filing service without making the following disclosure:

THIS HOMESTEAD FILING SERVICE IS NOT ASSOCIATED WITH ANY GOVERNMENT AGENCY.

YOU DO NOT HAVE TO RECORD A HOMESTEAD DECLARATION.

RECORDING A HOMESTEAD DECLARATION DOES NOT PROTECT YOUR HOME AGAINST FORCED SALE BY A CREDITOR. YOU MAY WISH TO CONSULT A LAWYER ABOUT THE BENEFITS OF RECORDING A HOMESTEAD DECLARATION.

IF YOU WANT TO RECORD A HOMESTEAD, YOU CAN FILL OUT A HOMESTEAD DECLARATION FORM BY YOURSELF, HAVE YOUR SIGNATURE NOTARIZED, AND HAVE THE FORM RECORDED BY THE COUNTY RECORDER.

(2) The disclosure specified in paragraph (1) shall be placed at the top of each page of every advertisement or promotional material disseminated by an offeror of a homestead filing service and shall be printed in 12-point boldface type enclosed in a box formed by a heavy line.

(3) The disclosure specified in paragraph (1) shall be recited at the beginning of every oral solicitation and every broadcast advertisement and shall be delivered in printed form as prescribed by paragraph (2) before the time each person who responds to the oral solicitation or broadcast advertisement is obligated to pay for any service.

(c) In addition to any other service, every offeror of a homestead filing service shall deliver each notarized homestead declaration to the appropriate county recorder for recordation as soon as needed or required by a homestead declarant, but no later than 10 days after the homestead declaration is notarized. The offeror of the homestead filing service shall pay all fees charged in connection with the notarization and recordation of the homestead declaration.

(d) No offeror of a homestead filing service shall charge, demand, or collect any money until after the homestead declaration is recorded. The total amount charged, demanded, or collected by an offeror of a homestead filing service, including all fees for notarization and recordation, shall not exceed twenty-five dollars ($25).

(e) For the purposes of this section, the following definitions apply:

(1) “Homestead filing service” means any service performed or offered to be performed for compensation in connection with the preparation or completion of a homestead declaration or in connection with the assistance in any manner of another person to prepare or complete a homestead declaration. “Homestead filing service” does not include any service performed by an attorney at law authorized to practice in this state for a client who has retained that attorney or an employee of that attorney acting under the attorney’s direction and supervision.

(2) A “homestead declaration” has the meaning described in Article 5 (commencing with Section 704.910) of Chapter 4 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1987, Ch. 974, Sec. 1.)



17537.7

Except as to communications described in paragraph (2) of subdivision (n) of Section 11713.1 of the Vehicle Code, it is unlawful for any person to use the terms “invoice,” “dealer invoice,” “wholesale price,” or similar terms that refer to a dealer’s cost for a motor vehicle in an advertisement for the sale or lease of a vehicle, or advertise that the selling price of a vehicle is above, below, or at either of the following:

(a) The manufacturer’s or distributor’s invoice or selling price to a dealer.

(b) A dealer’s cost.

(Added by Stats. 1995, Ch. 585, Sec. 1. Effective January 1, 1996.)



17537.8

(a) It is unlawful for any person to make any untrue or misleading statements in any manner in connection with the offering or performance of a homeowners’ exemption filing service. For the purpose of this section, an “untrue or misleading statement” includes, but is not limited to, any representation that any of the following is true:

(1) A fee is required in order to receive the homeowners’ exemption.

(2) The offeror of the homeowners’ exemption filing service has a file or record covering a person to whom a solicitation is made.

(3) The offeror of the homeowners’ exemption filing service is, or is affiliated with, any governmental entity. A violation of this paragraph includes, but is not limited to, the following:

(A) The misleading use of any governmental seal, emblem, or other similar symbol.

(B) The use of a business name including the word “homeowners’ exemption” or “exemption” and the word “assessor,” “auditor,” “agency,” “bureau,” “department,” “division,” “federal,” “state,” “county,” “city,” or “municipal,” or the name of any city, county, city and county, or any governmental entity.

(C) The use of an envelope that simulates an envelope containing a government check, tax bill, or government notice or an envelope that otherwise has the capacity to be confused with, or mistaken for, an envelope sent by a governmental entity.

(D) The use of an envelope or outside cover or wrapper in which a solicitation is mailed that does not bear on its face in capital letters and in conspicuous and legible type the following notice: “THIS IS NOT A GOVERNMENT DOCUMENT.”

(b) (1) It is unlawful to offer to perform a homeowners’ exemption filing service without making the following disclosure:

“THIS HOMEOWNERS’ EXEMPTION FILING SERVICE IS NOT ASSOCIATED WITH ANY GOVERNMENT AGENCY. YOU CAN OBTAIN AND FILE A HOMEOWNERS’ EXEMPTION CLAIM FORM, AT NO COST, WITH THE COUNTY ASSESSOR’S OFFICE.”

(2) The disclosures specified in paragraph (1) shall be placed at the top of each page of every advertisement or promotional material disseminated by an offeror of a homeowners’ exemption filing service and shall be printed in 12-point boldface type enclosed in a box formed by a heavy line.

(3) The disclosure specified in paragraph (1) shall be recited at the beginning of every oral solicitation and every broadcast advertisement and shall be delivered in printed form as prescribed by paragraph (2) before the time each person who responds to the oral solicitation or broadcast advertisement is obligated to pay for the service.

(c) No offeror of a homeowners’ exemption filing service shall charge, demand, or collect any money until after the homeowners’ exemption is filed with the county assessor. The total amount charged, demanded, or collected by an offeror of a homeowners’ exemption filing service shall not exceed twenty-five dollars ($25).

(d) For the purposes of this section, the following definitions apply:

(1) “Homeowners’ exemption filing service” means any service performed or offered to be performed for compensation in connection with the preparation or completion of a homeowners’ exemption claim or in connection with the assistance in any manner of another person to prepare or complete a homeowners’ exemption claim.

(2) “Homeowners’ exemption” has the meaning described in Section 218 of the Revenue and Taxation Code.

(Added by Stats. 1997, Ch. 249, Sec. 2. Effective January 1, 1998.)



17537.9

(a) It is unlawful for any person to make any untrue or misleading statements in any manner in connection with the offering or performance of an assessment reduction filing service. For the purposes of this section, an “untrue or misleading statement” includes, but is not limited to, any representation that any of the following is true:

(1) The preparation of a request for review or an assessment appeal application will result in a guaranteed reduction of property taxes.

(2) A fee is required in order for the county to process a reduction of a property’s assessed value where the county has no applicable fee.

(3) The offeror of the assessment reduction filing service will be physically present to represent the person to whom a solicitation is made before county assessor staff, an assessment appeals board, county board of equalization, or an assessment hearing officer, unless the fee includes this service.

(4) The offeror of the assessment reduction filing service will prepare or complete informal assessor review data or prepare or complete the application in full, with the exception of the property owner’s signature, on behalf of the person to whom a solicitation is made, unless the fee includes this service.

(5) The offeror of the assessment reduction filing service has a file or record covering a person to whom a solicitation is made.

(6) The offeror of the assessment reduction filing service is, or is affiliated with, any governmental entity. A violation of this paragraph includes, but is not limited to, the following:

(A) The misleading use of any governmental seal, emblem, or other similar symbol.

(B) The use of a business name including the word “appeal” or “tax” and the word “agency,” “assessor,” “board,” “bureau,” “commission,” “department,” “division,” “federal,” “state,” “county,” “city,” or “municipal,” or the name of any city, county, city and county, or any governmental entity.

(C) The use of an envelope that simulates an envelope containing a government check, tax bill, or government notice or an envelope that otherwise has the capacity to be confused with, or mistaken for, an envelope sent by a governmental entity.

(D) The use of an envelope or outside cover or wrapper in which a solicitation is mailed that does not bear on its face in capital letters and in conspicuous and legible type the following notice:

“THIS IS NOT A GOVERNMENT DOCUMENT.”

(7) A late fee is required if the person to whom the solicitation is sent fails to respond to the offeror of the assessment reduction filing service by a date stated in the solicitation.

(b) (1) It is unlawful to offer to perform an assessment reduction filing service without making the following disclosure:

“THIS ASSESSMENT REDUCTION FILING SERVICE IS NOT ASSOCIATED WITH ANY GOVERNMENT AGENCY. IF YOU DISAGREE WITH THE ASSESSED VALUE OF YOUR PROPERTY, YOU HAVE THE RIGHT TO AN INFORMAL ASSESSMENT REVIEW, AT NO COST, BY CONTACTING THE ASSESSOR’S OFFICE DIRECTLY. IF YOU AND THE ASSESSOR CANNOT AGREE TO THE VALUE OF THE PROPERTY OR IF YOU DO NOT WISH TO CONTACT THE ASSESSOR YOU CAN OBTAIN AND FILE AN APPLICATION FOR CHANGED ASSESSMENT WITH THE COUNTY BOARD OF EQUALIZATION OR ASSESSMENT APPEALS BOARD ON YOUR OWN BEHALF. AN APPEALS BOARD HAS THE AUTHORITY TO RAISE PROPERTY VALUES (BUT IN NO CASE HIGHER THAN THE PROPOSITION 13 PROTECTED VALUE) AS WELL AS TO LOWER PROPERTY VALUES.”

(2) The disclosures specified in paragraph (1) shall be placed at the top of each page of every advertisement or promotional material disseminated by an offeror of an assessment reduction filing service and shall be printed in not less than 12-point boldface font type that is at least 2-point boldface font type sizes larger than the next largest print on the page and enclosed in a box formed by a heavy line.

(3) The disclosure specified in paragraph (1) shall be recited at the beginning of every oral solicitation and every broadcast advertisement and shall be delivered in printed form as prescribed by paragraph (2) before the time each person who responds to the oral solicitation or broadcast advertisement is obligated to pay for the service.

(c) (1) No offeror of an assessment reduction filing service shall charge, demand, or collect any money in connection with a request for review until after the request is filed with the assessor.

(2) No offeror of an assessment reduction filing service shall charge, demand, or collect any money in connection with an assessment appeal application until after the application is filed with the clerk of the assessment appeals board.

(d) For the purposes of this section, the following definitions apply:

(1) “Assessment reduction filing service” means any service performed or offered to be performed for compensation in connection with the preparation or completion of an application or request of any kind for reduction in assessment of residential property or in connection with the assistance in any manner of another person to either (A) prepare or complete an application or request of any kind for reduction in assessment of residential property or (B) provide comparable sales information in connection with an application or request for reduction in assessment of residential property.

(2) “Assessment appeal application” has the meaning described in Section 1603 of the Revenue and Taxation Code.

(e) (1) It is unlawful for an offeror of an assessment reduction filing service to file a request or application of any kind for reduction in assessment without first obtaining a written authorization from the property owner.

(2) A true and correct copy of the written authorization shall be submitted with any request or application for reduction in assessment. The offeror shall maintain the original written authorization for a period of three years and shall make it available for inspection and copying within 24 hours of a request without a warrant to law enforcement, the Attorney General, district attorney, or city attorney.

(Amended by Stats. 2011, Ch. 269, Sec. 2. Effective January 1, 2012.)



17537.10

(a) It is unlawful for any person, firm, corporation, association, or any other business entity to make any untrue or misleading statements in any manner in connection with the offering or performance of a grant deed copy service. For the purpose of this section, an “untrue or misleading statement” includes, but is not limited to, any representation, with regard to property identified by its address or assessor’s parcel number, that any of the following is true:

(1) That due to property foreclosures and loan modifications in the county where the property is located, the property owner should obtain a copy of his or her grant deed or other record of title.

(2) That a governmental entity, or any other entity that includes in its name words that could lead a person to reasonably believe that the entity is affiliated with government, has recommended that a property owner should have a copy of his or her grant deed or other record of title.

(3) That the offeror of the grant deed copy service is, or is affiliated with, any governmental entity. A violation of this paragraph includes, but is not limited to, the following:

(A) The misleading use of any governmental seal, emblem, or other similar symbol.

(B) The use of a business name including the words “title” or “grant deed” or “public record” and the word “agency,” “bureau,” “department,” “division,” “federal,” “state,” “county,” “city,” or “municipal,” or the name of any city, county, city and county, or any governmental entity.

(C) The use of an envelope that simulates an envelope containing a government check, tax bill, or government notice or an envelope that otherwise has the capacity to be confused with, or mistaken for, an envelope sent by a governmental entity.

(D) The use of an envelope or outside cover or wrapper in which a solicitation is mailed that does not bear on its face in capital letters and in conspicuous and legible type the following notice: “THIS IS NOT A GOVERNMENT APPROVED OR AUTHORIZED DOCUMENT.”

(4) That there is a fee payment deadline to obtain a copy of a property owner’s grant deed or other record of title.

(b) (1) It is unlawful to offer to perform a grant deed copy service without making the following disclosure:

“THIS SERVICE TO OBTAIN A COPY OF YOUR GRANT DEED OR OTHER RECORD OF TITLE IS NOT ASSOCIATED WITH ANY GOVERNMENTAL AGENCY. YOU CAN OBTAIN A COPY OF YOUR GRANT DEED OR OTHER RECORD OF TITLE FROM THE COUNTY RECORDER IN THE COUNTY WHERE YOUR PROPERTY IS LOCATED FOR [AMOUNT OF FEE FOR THE COPY OF A GRANT DEED OR OTHER RECORD OF TITLE IN THAT COUNTY].”

(2) The disclosure specified in paragraph (1) shall be placed at the top of each page of every advertisement or promotional material disseminated by an offeror of a grant deed copy service and shall be printed in 14-point boldface type enclosed in a box formed by a heavy line.

(3) The disclosure specified in paragraph (1) shall be recited at the beginning of every oral solicitation and every broadcast advertisement and shall be delivered in printed form as prescribed by paragraph (2) before the time each person who responds to the oral solicitation or broadcast advertisement is obligated to pay for the service.

(c) For purposes of this section, “grant deed copy service” means a service offered by a person, firm, corporation, association, or any other business entity, through a mailed solicitation to a property owner, to obtain, for compensation, a copy of the property owner’s grant deed or other record of title.

(Added by Stats. 2010, Ch. 533, Sec. 1. Effective January 1, 2011.)



17537.11

(a) It is unlawful for any person to offer a coupon that is in any manner untrue or misleading.

(b) It is unlawful for any person to offer a coupon described as “free” or as a “gift,” “prize,” or other similar term if (1) the recipient of the coupon is required to pay money or buy any goods or services to obtain or use the coupon, and (2) the person offering the coupon or anyone honoring the coupon made the majority of his or her sales in the preceding year in connection with one or more “free,” “gift,” “prize,” or similarly described coupons.

(c) For purposes of this section:

(1) “Coupon” includes any coupon, certificate, document, discount, or similar matter that purports to entitle the user of the coupon to obtain goods or services for free or for a special or reduced price.

(2) “Sale” includes lease or rent.

(Amended by Stats. 2000, Ch. 135, Sec. 10. Effective January 1, 2001.)



17537.12

(a) This section shall be known and may be cited as the Truth in Music Advertising Act.

(b) As used in this section, the following terms have the following meanings unless the context clearly indicates otherwise:

(1) “Performing group” means a vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name.

(2) “Person” means the performing group or its promoter, manager, or agent. “Person” does not include the performance venue or its owners, managers, or operators, unless the performance venue owns or produces the performing group, or knew or should have known that the performing group does not have a legal right to perform.

(3) “Recording group” means a vocal or instrumental group, at least one of whose members has previously released a commercial sound recording under that group’s name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(4) “Sound recording” means a work that results from the fixation on a material object of a series of musical, spoken, or other sounds regardless of the nature of the material object, such as a disk, tape, or other phonorecord, in which the sounds are embodied.

(c) No person shall advertise or conduct a live musical performance or production through the use of a false, deceptive, or misleading affiliation, connection, or association between a performing group and a recording group unless any of the following apply:

(1) The performing group is the authorized registrant and owner of a federal service mark for the group registered in the United States Patent and Trademark Office.

(2) At least one member of the performing group was previously a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation of the group.

(3) The live musical performance or production is identified in all advertising and promotion as a salute or tribute, and the name of the vocal or instrumental group performing is not so closely related or similar to that used by the recording group that it would tend to confuse or mislead the public.

(4) The advertising does not relate to a live musical performance or production taking place in this state.

(5) The performance or production is expressly authorized by the recording group.

(d) (1) Any person who violates any of the provisions of this section shall be subject to a civil penalty not to exceed two thousand five hundred dollars ($2,500) per violation, as provided in subdivision (a) of Section 17206. An action for a civil penalty shall be brought by a public prosecutor as provided in subdivision (a) of Section 17206 and shall be enforceable as a civil judgment.

(2) Any person who violates any of the provisions of this section shall be subject to the equitable remedies described in Chapter 5 (commencing with Section 17200) of Part 2.

(3) Nothing in this section shall preclude prosecution of a violation of this section under any other provision of law.

(Amended by Stats. 2009, Ch. 140, Sec. 20. Effective January 1, 2010.)



17537.15

(a) For purposes of this section, “floral or ornamental products or services” means floral arrangements, cut flowers, floral bouquets, potted plants, balloons, floral designs, and related products and services.

(b) For the purposes of this section, “local telephone number” means a specific telephone number (area code and prefix) assigned for the purpose of completing local calls between a calling party or station and any other party or station within a designated exchange or all of its designated local calling areas. The term “local telephone number” does not include long distance telephone numbers or any toll-free telephone numbers listed in a local telephone directory.

(c) (1) It is an infraction for a provider or vendor of floral or ornamental products or services to misrepresent the geographic location of its business by doing either of the following:

(A) Listing a local telephone number in any advertisement or listing, unless the advertisement or listing identifies the true physical address, including the city, of the provider’s or vendor’s business.

(B) Listing a fictitious business name or an assumed business name in any advertisement or listing if both of the following criteria are met:

(i) The name of the business misrepresents the provider’s or vendor’s geographic location.

(ii) The advertisement or listing does not identify the true physical address, including the city and state, of the provider’s or vendor’s business.

(2) Notwithstanding Sections 17534 and 17534.5, a violation of this section is punishable, exclusively, by a fine not to exceed two hundred fifty dollars ($250).

(d) This section does not create or impose any duty or obligation on a person other than a vendor or provider described in subdivision (a).

(e) This section does not apply to any of the following:

(1) A publisher of a telephone directory or other publication or a provider of a directory assistance service publishing or providing information about another business.

(2) An Internet Web site that aggregates and provides information about other businesses.

(3) An owner or publisher of a print advertising medium providing information about other businesses.

(4) An Internet service provider.

(5) An Internet service that displays or distributes advertisements for other businesses.

(Added by Stats. 2012, Ch. 633, Sec. 1. Effective January 1, 2013.)



17538

(a) It is unlawful in the sale or lease or offering for sale or lease of goods or services, for any person conducting sales or leases by telephone, the Internet or other electronic means of communication, mail order, or catalog in this state, including, but not limited to, the offering for sale or lease on television, radio, or the Internet, or by any other electronic means of communication or telecommunications device, of goods or services that may be ordered by mail, telephone, the Internet, or other electronic means of communication or telecommunications device, or for any person advertising in connection with those sales, leases, or advertisements a mailing address, telephone number, or Internet or other electronic address, to accept payment from or for a buyer, for the purchase or lease of goods or services ordered by mail, telephone, the Internet, or other electronic means of communication or telecommunications device, whether payment to the vendor is made directly, through the mail, by means of a transfer of funds from an account of the buyer or any other person, or by any other means, and then permit 30 days, unless otherwise conspicuously stated in the offering or advertisement, or unless a shorter time is clearly communicated by the person conducting the sale or lease, to elapse without doing any one of the following things:

(1) Shipping, mailing, or providing the goods or services ordered.

(2) Mailing a full refund or, if payment was made by means of a transfer from an account, (A) crediting the account in the full amount of the debit, or (B) if a third party is the creditor, issuing a credit memorandum to the third party, who shall promptly credit the account in the full amount of the debit.

(3) Sending the buyer a letter or other written notice (A) advising the buyer of the duration of an expected delay expressed as a specific number of days or weeks, or proposing the substitution of goods or services of equivalent or superior quality, and (B) offering to make a full refund, in accordance with paragraph (2), within one week if the buyer so requests. The vendor shall provide to the buyer in that letter or written notice a toll-free telephone number or other cost-free method to communicate the buyer’s request for a full refund. If the vendor proposes to substitute goods or services, the vendor shall describe the substitute goods or services in detail, indicating fully how the substitute differs from the goods or services ordered.

(4) (A) Shipping, mailing, or providing substitute goods or services of equivalent or superior quality, if the buyer is extended the opportunity to return the substitute goods or services and the vendor promises to refund to the buyer (i) the cost of returning the substitute goods or services and (ii) any portion of the purchase price previously paid by the buyer.

(B) Except as provided in subparagraph (C), a notice to the buyer shall accompany the mailing, shipping, or providing of the substitute goods or services that informs the buyer of the substitution; describes fully how the substitute differs from the goods or services ordered, except that obvious nontechnical differences, such as color, need not be described; and discloses the buyer’s right to reject the substitute goods or services and obtain a full refund of the amount paid, plus the cost of returning the substitute goods or services.

(C) The vendor may omit from the notice required by subparagraph (B) a description of how the substitute goods or services differ from the ordered goods or services if the notice otherwise complies with subparagraph (B), and if all the following requirements are complied with:

(i) The vendor maintains at least 100 retail outlets located in at least 20 counties in this state that are open to the public regularly during normal business hours where buyers can order catalog goods, pick them up, and return them for refunds.

(ii) The vendor maintains a toll-free telephone number and provides to each buyer, at the time of the buyer’s call, a full description of how substitute goods or services differ from ordered goods or services. The toll-free telephone number shall operate and be staffed at all times during which goods or services normally are available for pick up from the vendor’s retail outlets.

(iii) If the buyer picks up substitute goods or services from the vendor’s retail outlet, the notice required by subparagraph (B) as modified by this subparagraph is placed on, or attached to, the exterior of the package or wrapping containing the substitute, or is handed to the buyer at the time the buyer picks up the substitute.

(iv) The notice contains a reference number or some other means of identifying the ordered goods or services and the substitute goods or services.

(v) The notice contains the vendor’s toll-free telephone number and instructions to the buyer that the buyer may call that number to obtain a full description of how the substitute differs from the ordered goods.

(b) For purposes of paragraphs (3) and (4) of subdivision (a), goods or services shall be considered of “equivalent or superior quality” only if they are (1) substantially similar to the goods or services ordered, (2) fit for the usual purposes for which the goods or services ordered are used, and (3) normally offered by the vendor at a price equal to or greater than the price of the goods or services ordered.

(c) When a buyer makes an initial application for an open-end credit plan, as defined in the Federal Consumer Credit Protection Act (15 U.S.C. Sec. 1602), at the same time the goods or services are ordered, and the goods or services are to be purchased on credit, the person conducting the business shall have 50 days, rather than 30 days, to perform the actions specified in this section.

(d) A vendor conducting business through the Internet or any other electronic means of communication shall do all of the following when the transaction involves a buyer located in this state:

(1) Before accepting any payment or processing any debit or credit charge or funds transfer, the vendor shall disclose to the buyer in writing or by electronic means of communication, such as e-mail or an on-screen notice, the vendor’s return and refund policy, the legal name under which the business is conducted and, except as provided in paragraph (3), the complete street address from which the business is actually conducted.

(2) If the disclosure of the vendor’s legal name and address information required by this subdivision is made by on-screen notice, all of the following shall apply:

(A) The disclosure of the legal name and address information shall appear on any of the following: (i) the first screen displayed when the vendor’s electronic site is accessed, (ii) on the screen on which goods or services are first offered, (iii) on the screen on which a buyer may place the order for goods or services, (iv) on the screen on which the buyer may enter payment information, such as a credit card account number, or (v) for nonbrowser-based technologies, in a manner that gives the user a reasonable opportunity to review that information. The communication of that disclosure shall not be structured to be smaller or less legible than the text of the offer of the goods or services.

(B) The disclosure of the legal name and address information shall be accompanied by an adjacent statement describing how the buyer may receive the information at the buyer’s e-mail address. The vendor shall provide the disclosure information to the buyer at the buyer’s e-mail address within five days of receiving the buyer’s request.

(C) Until the vendor complies with subdivision (a) in connection with all buyers of the vendor’s goods or services, the vendor shall make available to a buyer and any person or entity who may enforce this section pursuant to Section 17535 on-screen access to the information required to be disclosed under this subdivision.

(3) The complete street address need not be disclosed as required by paragraph (1) if the vendor utilizes a private mailbox receiving service and all of the following conditions are met: (A) the vendor satisfies the conditions described in paragraph (2) of subdivision (b) of Section 17538.5, (B) the vendor discloses the actual street address of the private mailbox receiving service in the manner prescribed by this subdivision for the disclosure of the vendor’s actual street address, and (C) the vendor and the private mailbox receiving service comply with all of the requirements of subdivisions (c) to (f), inclusive, of Section 17538.5.

(e) If a buyer is permitted to return goods or cancel a service that he or she purchased or contracted for on or after January 1, 2003, the vendor shall, within 30 days of return of the goods in refundable condition or cancellation of the service and of receipt of sufficient information to enable the vendor to make the refund, including confirmation that the buyer’s payment for the purchase or contract has been paid or cleared by the applicable financial institution, process and send to the buyer any refund due to the buyer as a result of the return or cancellation, or, if the buyer’s payment was made by means of a third-party creditor, the vendor shall issue a credit memorandum to the third party, pursuant to 12 C.F.R. 226.12(e), within seven business days and the third party shall promptly credit the account in the full amount of the refund.

(f) As used in this section and Section 17538.3, the following words have the following meanings:

(1) “Goods” means tangible chattels, including certificates or coupons exchangeable for those goods, and including goods which, at the time of the sale or subsequently, are to be so affixed to real property as to become a part of that real property, whether or not severable therefrom.

(2) “Person” means an individual, partnership, corporation, association, or other group, however organized.

(3) “Buyer” means a person who seeks or acquires, by purchase or lease, any goods or services for any purpose.

(4) “Services” means work, labor, and services, including services furnished in connection with the sale or repair of goods.

(5) “Vendor” means a person who, as described in subdivision (a), vends, sells, leases, supplies, or ships goods or services, who conducts sales or leases of goods or services, or who offers goods or services for sale or lease. “Vendor” does not include a person responding to an electronic agent in connection with providing goods or services to a buyer if the aggregate amount of all transactions with the buyer does not exceed ten dollars ($10).

(6) “Internet” means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol (IP), or its subsequent extensions, and that is able to support communications using the Transmission Control Protocol/Internet Protocol (TCP/IP) suite, or its subsequent extensions, or other IP-compatible protocols, and that provides, uses, or makes accessible, either publicly or privately, high level services layered on the communications and related infrastructure described in this paragraph.

(7) “Electronic agent” means a computer program designed, selected, or programmed to initiate or respond to electronic messages or performances without review by an individual.

(g) Any violation of the provisions of this section is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(Amended by Stats. 2002, Ch. 326, Sec. 1. Effective January 1, 2003.)



17538.3

The provisions of Section 17538 do not apply to any of the following, except that subdivisions (d) and (e) of Section 17538 shall apply to subdivisions (a), (b), (c), and (d) of this section:

(a) To instances in which all advertising for goods or services contains a notice as to each item or service offered, which, in the case of printed advertising, shall be in a type size at least as large as that indicating the price, that a delay may be expected of a specified period. In those cases, one of the events described in Section 17538 must occur no later than the expiration of the period specified in the advertisement.

(b) To goods or services, such as quarterly magazines, which by their nature are not ready for use or consumption until a future date and for that reason cannot be stocked at the time of order.

(c) To installments other than the first of goods, such as magazine subscriptions, ordered for serial delivery.

(d) To any telecommunications goods and services sold by a telecommunications company, except those telecommunications goods and services purchased for use primarily for personal, family, or household purposes.

(e) To financial services offered in the ordinary course of business by a supervised bank, national banking association, bank holding company, a state or federal savings and loan association, a state or federal credit union, or a subsidiary or affiliate thereof, or an authorized industrial loan company, a licensed personal property broker, a licensed consumer finance lender, a licensed commercial finance lender, or a person licensed pursuant to Division 4 (commencing with Section 10000).

(f) To any delay in delivery of goods or services caused by the United States Postal Service, an act of God, or a labor strike by the vendor’s employees.

(Amended by Stats. 2002, Ch. 326, Sec. 2. Effective January 1, 2003.)



17538.35

(a) Unless otherwise permitted by law or contract, any provider of electronic mail service shall provide each customer with notice at least 30 days before permanently terminating the customer’s electronic mail address.

(b) No contract for electronic mail service may permit termination of service without cause with less than a 30-day notice. For purposes of this subdivision, “termination of service without cause” means termination of service at the unfettered discretion of the service provider without regard to any conduct of the customer that violates the service provider’s terms of service or acceptable use policy.

(c) For purposes of this section, “provider” shall mean the entity that controls the customer’s electronic mail address, and not the entity making the underlying network or access available to the provider or the customer.

(d) No provider shall be liable under this section solely for a failure to comply with this section in the event a customer’s electronic mail address is permanently terminated due to the action or inaction of an entity making the underlying network or access available to the provider or the customer.

(e) This section supersedes and preempts all rules, regulations, codes, statutes, or ordinances of all cities, counties, cities and counties, municipalities, and other local agencies regarding notice of electronic mail termination by providers of electronic mail service.

(f) This section shall become inoperative on the date that a federal law or regulation is enacted that regulates notice requirements in the event of termination of electronic mail service.

(Added by Stats. 2002, Ch. 783, Sec. 1. Effective January 1, 2003. Conditionally inoperative as provided in subd. (f).)



17538.41

(a) (1) Except as provided in subdivision (b), (c), (d), or (e), no person, entity conducting business, candidate, or political committee in this state shall transmit, or cause to be transmitted, a text message advertisement to a mobile telephony services handset, pager, or two-way messaging device that is equipped with short message capability or any similar capability allowing the transmission of text messages. A text message advertisement is a message, the principal purpose of which is to promote the sale of goods or services, or to promote a political purpose or objective, to the recipient, and consisting of advertising material for the lease, sale, rental, gift offer, or other disposition of any realty, goods, services, or extension of credit, or advertising material for political purposes.

(2) This section shall apply when a text message advertisement is transmitted to a number assigned for mobile telephony service, pager service, or two-way messaging service to a California resident.

(b) This section shall not apply to text messages transmitted at the direction of a person or entity offering mobile telephony service, pager service, or two-way messaging service if the subscriber is offered an option to not receive those text messages.

(c) This section shall not apply to text messages transmitted by a business, candidate, or political committee that has an existing relationship with the subscriber if the subscriber is offered an option not to receive text messages from that business, candidate, or political committee.

(d) This section shall not apply to text messages transmitted by an affiliate of a business that has an existing relationship with the subscriber, but only if the subscriber has provided consent to the business with which he or she has that relationship to receive text messages from affiliates of that business. “Affiliate” means any company that controls, is controlled by, or is under common control with, another company.

(e) This section shall not apply to electronic mail messages that are forwarded, without the knowledge of the sender, to a mobile telephony services handset, pager, or two-way messaging device.

(f) Subdivision (a) shall not impose an obligation on a person or entity offering mobile telephony service, pager service, or two-way messaging service to control the transmission of a text message unless the message is transmitted at the direction of that person or entity.

(g) For purposes of this section, “mobile telephony service” means commercially available interconnected mobile phone services that provide access to the public switched telephone network (PSTN) via mobile communication devices employing radiowave technology to transmit calls, including cellular radiotelephone, broadband Personal Communications Services (PCS), and digital Specialized Mobile Radio (SMR).

(Amended by Stats. 2005, Ch. 711, Sec. 1. Effective January 1, 2006.)



17538.43

(a) As used in this section, the following terms have the following meanings:

(1) “Telephone facsimile machine” means equipment that has the capacity to do either or both of the following:

(A) Transcribe text or images, or both, from paper into an electronic signal and to transmit that signal over a regular telephone line.

(B) Transcribe text or images, or both, from an electronic signal received over a regular telephone line onto paper.

(2) “Unsolicited advertisement” means any material advertising the commercial availability or quality of any property, goods, or services that is transmitted to any person or entity without that person’s or entity’s prior express invitation or permission. Prior express invitation or permission may be obtained for a specific or unlimited number of advertisements and may be obtained for a specific or unlimited period of time.

(b) (1) It is unlawful for a person or entity, if either the person or entity or the recipient is located within California, to use any telephone facsimile machine, computer, or other device to send, or cause another person or entity to use such a device to send, an unsolicited advertisement to a telephone facsimile machine.

(2) In addition to any other remedy provided by law, including a remedy provided by the Telephone Consumer Act (47 U.S.C. Sec. 227 and following), a person or entity may bring an action for a violation of this subdivision seeking the following relief:

(A) Injunctive relief against further violations.

(B) Actual damages or statutory damages of five hundred dollars ($500) per violation, whichever amount is greater.

(C) Both injunctive relief and damages as set forth in subparagraphs (A) and (B).

If the court finds that the defendant willfully or knowingly violated this subdivision, the court may, in its discretion, increase the amount of the award to an amount equal to not more than three times the amount otherwise available under subparagraph (B).

(c) It is unlawful for a person or entity, if either the person or entity or the recipient is located in California, to do either of the following:

(1) Initiate any communication using a telephone facsimile machine that does not clearly mark, in a margin at the top or bottom of each transmitted page or on the first page of each transmission, the date and time sent, an identification of the business, other entity, or individual sending the message, and the telephone number of the sending machine or of the business, other entity, or individual.

(2) Use a computer or other electronic device to send any message via a telephone facsimile machine unless it is clearly marked, in a margin at the top or bottom of each transmitted page of the message or on the first page of the transmission, the date and time it is sent and the identification of the business, other entity, or individual sending the message and the telephone number of the sending machine or of the business, other entity, or individual.

(d) This section shall not apply to a facsimile sent by or on behalf of a professional or trade association that is a tax-exempt nonprofit organization and in furtherance of the association’s tax-exempt purpose to a member of the association, provided that all of the following conditions are met:

(1) The member voluntarily provided the association the facsimile number to which the facsimile was sent.

(2) The facsimile is not primarily for the purpose of advertising the commercial availability or quality of any property, goods, or services of one or more third parties.

(3) The member who is sent the facsimile has not requested that the association stop sending facsimiles for the purpose of advertising the commercial availability or quality of any property, goods, or services of one or more third parties.

(Added by Stats. 2005, Ch. 667, Sec. 1. Effective January 1, 2006.)



17538.45

(a) For purposes of this section, the following words have the following meanings:

(1) “Electronic mail advertisement” means any electronic mail message, the principal purpose of which is to promote, directly or indirectly, the sale or other distribution of goods or services to the recipient.

(2) “Unsolicited electronic mail advertisement” means any electronic mail advertisement that meets both of the following requirements:

(A) It is addressed to a recipient with whom the initiator does not have an existing business or personal relationship.

(B) It is not sent at the request of or with the express consent of the recipient.

(3) “Electronic mail service provider” means any business or organization qualified to do business in California that provides registered users the ability to send or receive electronic mail through equipment located in this state and that is an intermediary in sending or receiving electronic mail.

(4) “Initiation” of an unsolicited electronic mail advertisement refers to the action by the initial sender of the electronic mail advertisement. It does not refer to the actions of any intervening electronic mail service provider that may handle or retransmit the electronic message.

(5) “Registered user” means any individual, corporation, or other entity that maintains an electronic mail address with an electronic mail service provider.

(b) No registered user of an electronic mail service provider shall use or cause to be used that electronic mail service provider’s equipment located in this state in violation of that electronic mail service provider’s policy prohibiting or restricting the use of its service or equipment for the initiation of unsolicited electronic mail advertisements.

(c) No individual, corporation, or other entity shall use or cause to be used, by initiating an unsolicited electronic mail advertisement, an electronic mail service provider’s equipment located in this state in violation of that electronic mail service provider’s policy prohibiting or restricting the use of its equipment to deliver unsolicited electronic mail advertisements to its registered users.

(d) An electronic mail service provider shall not be required to create a policy prohibiting or restricting the use of its equipment for the initiation or delivery of unsolicited electronic mail advertisements.

(e) Nothing in this section shall be construed to limit or restrict the rights of an electronic mail service provider under Section 230(c)(1) of Title 47 of the United States Code, any decision of an electronic mail service provider to permit or to restrict access to or use of its system, or any exercise of its editorial function.

(f) (1) In addition to any other action available under law, any electronic mail service provider whose policy on unsolicited electronic mail advertisements is violated as provided in this section may bring a civil action to recover the actual monetary loss suffered by that provider by reason of that violation, or liquidated damages of fifty dollars ($50) for each electronic mail message initiated or delivered in violation of this section, up to a maximum of twenty-five thousand dollars ($25,000) per day, whichever amount is greater.

(2) In any action brought pursuant to paragraph (1), the court may award reasonable attorney’s fees to a prevailing party.

(3) (A) In any action brought pursuant to paragraph (1), the electronic mail service provider shall be required to establish as an element of its cause of action that prior to the alleged violation, the defendant had actual notice of both of the following:

(i) The electronic mail service provider’s policy on unsolicited electronic mail advertising.

(ii) The fact that the defendant’s unsolicited electronic mail advertisements would use or cause to be used the electronic mail service provider’s equipment located in this state.

(B) In this regard, the Legislature finds that with rapid advances in Internet technology, and electronic mail technology in particular, Internet service providers are already experimenting with embedding policy statements directly into the software running on the computers used to provide electronic mail services in a manner that displays the policy statements every time an electronic mail delivery is requested. While the state of the technology does not support this finding at present, the Legislature believes that, in a given case at some future date, a showing that notice was supplied via electronic means between the sending and receiving computers could be held to constitute actual notice to the sender for purposes of this paragraph.

(4) (A) An electronic mail service provider who has brought an action against a party for a violation under Section 17529.8 shall not bring an action against that party under this section for the same unsolicited commercial electronic mail advertisement.

(B) An electronic mail service provider who has brought an action against a party for a violation of this section shall not bring an action against that party under Section 17529.8 for the same unsolicited commercial electronic mail advertisement.

(Amended by Stats. 2004, Ch. 183, Sec. 15. Effective January 1, 2005.)



17538.5

(a) It is unlawful in the sale or offering for sale of consumer goods or services for any person conducting, any business in this state which utilizes a post office box address, a private mailbox receiving service, or a street address representing a site used for the receipt or delivery of mail or as a telephone answering service, to fail to disclose the legal name under which business is done and, except as provided in paragraph (2) of subdivision (b), the complete street address from which business is actually conducted in all advertising and promotional materials, including order blanks and forms. Any violation of the provisions of this section is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both.

(b) (1) This section shall not apply to a person who sells the preponderance of goods and services at retail from trade premises which are open to the public regularly during normal business hours where the post office box or telephone answering service is supportive of and ancillary to the sales made or to any person who provides services pursuant to a license issued pursuant to this code or any other provision of law by a state board or agency or, except for a person conducting a mail order or catalog business, by a city or county or city and county in this state, which has the person’s current business street address or home address on record and which is authorized to reveal that address to inquiring persons.

(2) If a person conducts a business described in subdivision (a) from that person’s residence, the person is not required to disclose the residence address if both of the following conditions are satisfied:

(A) The person’s current business street address or home address is contained in a United States Postal Service (USPS) Form 1583 that is filed with the USPS.

(B) The person has signed an acknowledgement form substantially in accordance with the provisions set forth in subdivision (f) which, among other things, authorizes the commercial mail receiving agency to act as that person’s agent for service of process.

(c) A commercial mail receiving agency (CMRA) shall not provide private mailbox receiving service to any customer until it obtains from that customer at least two pieces of identification regarding that customer and provides to that customer an acknowledgment, as set forth in subdivision (f), which (1) acknowledges the obligation to advise the CMRA of any change in address, (2) authorizes the CMRA to act as an agent for service of process, and (3) acknowledges the requirements of Sections 17200 and 17500, which prohibit unfair competition and false advertising. The commercial mail receiving agency shall thereafter maintain a copy of any United States Postal Service Form 1583 for each mailbox service customer, along with a copy of each of the two pieces of identification used by the customer, for a period of two years after the termination of service to that customer. Upon the request of the Department of Consumer Affairs or any law enforcement agency conducting an investigation, the commercial mail receiving agency shall make available to the Department of Consumer Affairs or that law enforcement agency, for purposes of that investigation and copying, its copy of the United States Postal Service Form 1583 and the two pieces of identification used by the customer.

(d) (1) Every person receiving private mailbox receiving service from a CMRA in this state shall be required to sign an agreement, along with a USPS Form 1583, which authorizes the CMRA owner or operator to act as agent for service of process for the mail receiving service customer. Every CMRA owner or operator shall be required to accept service of process for and on behalf of any of their mail receiving service customers, and for two years after termination of any mail receiving service customer agreement. Upon receipt of any process for any mailbox service customer, the CMRA owner or operator shall (A) within 48 hours after receipt of any process, place a copy of the documents or a notice that the documents were received into the customer’s mailbox or other place where the customer usually receives his or her mail, unless the mail receiving service for the customer was previously terminated, and (B) within five days after receipt, send all documents by first-class mail, to the last known home or personal address of the mail receiving service customer. The CMRA shall obtain a certificate of mailing in connection with the mailing of the documents. Service of process upon the mail receiving service customer shall then be deemed perfected 10 days after the date of mailing.

If the CMRA owner or operator has complied with the foregoing requirements and provides to any party participating in a lawsuit involving a mail receiving service customer a declaration of service by mail, given under penalty of perjury along with a certificate of mailing, the CMRA owner or operator shall have no further liability in connection with acting as agent for service of process for its mail receiving service customer.

(2) Upon complaint or inquiry concerning any CMRA mail receiving service customer, the CMRA owner or operator shall inform the person making the complaint or inquiry that the CMRA is an authorized agent for service of process on the mail receiving service customer.

(3) Upon presentation of a certified copy of a judgment, the CMRA shall disclose to the judgment creditor the last known address of any of its mail receiving service customers against whom the judgment was obtained.

(e) An owner or operator of a CMRA who, acting in good faith, contacts a governmental agency concerning suspected illegal or fraudulent activities carried out by a mail receiving service customer shall have no liability for claims filed by the customer arising out of that contact. No owner or operator of a commercial mail receiving agency that maintains on file a copy of the United States Postal Service Form 1583 for its private mailbox receiving service customers and complies with subdivision (c) shall be liable for any illegal acts of any mail receiving service customer based only on the fact that the owner or operator of the CMRA provided mail receiving services to the customer.

(f) The following acknowledgement and notice, substantially in the form set forth below, shall be delivered to each person obtaining private mailbox receiving service at a CMRA:

“ACKNOWLEDGEMENT BY PRIVATE MAILBOX SERVICE CUSTOMERS

This acknowledgement is required by Section 17538.5 of the Business and Professions Code.

Any person obtaining private mailbox receiving service in the State of California must read and acknowledge receipt of the following statement, which is to be kept on file at this CMRA and will be made available, upon demand, to the Department of Consumer Affairs or any law enforcement agency conducting an investigation.

By requesting and obtaining use of a private mailbox receiving service in the State of California, I acknowledge that:

1. I am obligated to disclose my actual home address or place of residence on a USPS Form 1583 or other form as may later be developed and I further agree that I will provide prompt written notice to this CMRA of any subsequent change in my home address or place of residence.

2. By signing below, I irrevocably authorize this CMRA to act as my agent for service of process to receive any legal documents that may be served upon me. This authorization shall continue from the date of this agreement until two years after my mail receiving service has been terminated. I understand that this CMRA will (A) place a copy of the documents or a notice that the documents were received into my mailbox or other place where I usually receive my mail, unless my mail receiving service has been terminated, and (B) send all documents by first-class mail to the home or other address last known to the CMRA.

3. I further acknowledge that I understand that use of a private mailbox receiving service for commercial purposes in the State of California requires the user to comply with all applicable laws, including Section 17538.5 of the Business and Professions Code and laws prohibiting unfair competition and false advertising as set forth in Sections 17200 and 17500 of the Business and Professions Code. Violation of these laws may result in criminal or civil penalties or both. I understand that the United States Postal Service Form 1583 that must be prepared for each private mailbox receiving service customer shall be delivered to the local United States Post Office and a copy of the form must be retained by this CMRA and made available upon demand to the Department of Consumer Affairs or any law enforcement agency conducting an investigation. I hereby agree to accept and abide by the foregoing requirements.

Date

Signature _____

Name Printed _____

Street Address _____

CityStateZip” _____

(Amended by Stats. 1994, Ch. 684, Sec. 2. Effective January 1, 1995.)



17538.6

(a) It is unlawful for any person conducting business in this state to require or request a consumer to issue a postdated check unless (1) the person accepting the check advises the consumer in writing that the check may be cashed immediately, notwithstanding the postdating, unless the consumer files a postdating order with the consumer’s bank pursuant to Section 4401 of the Commercial Code, and (2) either of the following occurs:

(A) Receipt of the advice is acknowledged by the consumer in writing.

(B) The advice is clearly printed on an invoice for goods or services that is provided to the consumer at the same time that the check is solicited.

(b) This section shall not apply to any person who requires or requests a consumer to issue a postdated check if the recipient of the check does not submit the check for collection or cause it to be submitted for collection until on or after its date.

(c) As used in this section:

(1) “Bank” means any person engaged in the business of banking and includes, in addition to a commercial bank, a savings and loan association, savings bank, or credit union.

(2) “Check” means a draft, other than a documentary draft, payable on demand drawn on a bank, even though it is described by another term, such as “share draft” or “negotiable order of withdrawal.”

(Added by Stats. 1992, Ch. 914, Sec. 1. Effective January 1, 1993.)



17538.7

(a) It is unlawful for a seller to advertise any payment, number of payments, or period of repayment for any goods, property, or services purchased through an extension of consumer credit under an open-end credit plan accepted for purchases by more than one seller unless the seller clearly and conspicuously discloses all of the following:

(1) The cash price and the amount or percentage of a downpayment, if any.

(2) The monthly or other periodic payment, the number of payments or the period of repayment, the total amount of all payments, and whether the monthly or other periodic payment is calculated on the assumption that the purchaser has no outstanding balance due under the open-end credit plan, if that is the case.

(3) The amount of the finance charge and any periodic rate that may be applied expressed as an annual percentage rate as described under subdivision (e). If the open-end credit plan provides for a variable periodic rate, that fact shall be disclosed.

(4) Any minimum, fixed, transaction, activity, or similar charge and any membership or participation fee that could be imposed.

(5) The name of the creditor, if not the seller.

(6) Whether the advertised terms are available to the purchaser only after the creditor’s approval, if that is the case.

(b) (1) A catalog or other multiple-page advertisement that gives information in a table or schedule in sufficient detail to permit determination of the disclosures required by subdivision (a) shall be considered a single advertisement if (A) the table or schedule is clearly and conspicuously set forth, and (B) any statement of the amount of any payment, the number of payments, or the period of repayment appearing anywhere else in the catalog or advertisement clearly refers to the page on which the table or schedule begins.

(2) A catalog or multiple-page advertisement complies with subdivision (a) if the table or schedule includes all appropriate disclosures for a representative scale of amounts up to the level of the more commonly sold higher-priced property or services offered.

(c) It is unlawful for a seller to advertise any payment, number of payments, or period of repayment for particular goods, property, or services purchased through an extension of consumer credit under any open-end credit plan unless the seller clearly and conspicuously discloses the cash price proximate to the advertised payment, number of payments, or period of repayment.

(d) It is unlawful for a seller to advertise terms that actually are not or will not be arranged or offered by the creditor.

(e) (1) For the purposes of this title, the terms “person,” “creditor,” “consumer credit,” “open-end credit,” “cash price,” “downpayment,” “finance charge,” “periodic rate,” and “annual percentage rate” have the same meaning as used in Regulation Z.

(2) The term “Regulation Z” shall mean any rule, regulation, or interpretation promulgated by the Board of Governors of the Federal Reserve System under the Federal Truth in Lending Act, (Public Law 90-321, as amended), and any interpretation or approval issued by an official or employee of the Federal Reserve System duly authorized by the board under the Truth in Lending Act, to issue those interpretations or approvals.

(Added by Stats. 1985, Ch. 734, Sec. 1.)



17538.8

Any advertisement that offers free or discounted transportation or certificates to obtain transportation and that requires the consumer to purchase accommodations through or from a particular source, or any advertisement that offers free or discounted accommodations or certificates to obtain accommodations and that requires the consumer to purchase transportation through or from a particular source, shall set forth in close proximity to each reference to free or discounted transportation or accommodations, in a size and prominence no less than the largest print in the reference, the total price that shall be paid by the consumer for the combination of transportation and accommodations. If the advertisement is oral, the total price shall immediately precede or follow each description of the free or discounted transportation or accommodations.

(Added by Stats. 1994, Ch. 1123, Sec. 1.5. Effective January 1, 1995.)



17538.9

(a)For the purposes of this section:

(1) “Ancillary charges” means all surcharges, taxes, fees, connection charges, maintenance fees, monthly or other periodic fees, per-call access fees, or other assessments or charges of any kind, however denominated, that may be imposed in connection with the use of a card or services, other than the per unit or per minute rate charged.

(2) “Cellular telephone services” means facilities-based, commercial mobile telephone services.

(3) “Company” refers to any entity providing prepaid calling services to the public using its own or a resold telecommunications network.

(4) “Distributor” means any person who offers or sells a card or services to a retail vendor or to any other person for ultimate resale to a retail vendor.

(5) “Prepaid calling card” or “card” means any object containing an access number and authorization code that enables a consumer to use prepaid calling services. It does not include any object of that type used for promotional purposes.

(6) “Prepaid calling services” or “services” refers to any prepaid telecommunications service that allows consumers to originate calls through an access number and authorization code, whether manually or electronically dialed.

(7) “Retail vendor” means any person who sells a card or service to a consumer for use in making telephone calls.

(b) The following standards and requirements for consumer disclosure and services shall apply to the advertising and sale of prepaid calling cards and prepaid calling services:

(1) Any advertisement of the price, rate, or unit value in connection with the sale of prepaid calling cards or services shall clearly and conspicuously disclose all of the following:

(A) Any geographic limitation to the advertised price, rate, or unit value.

(B) All ancillary charges and the conditions under which each applies. This disclosure shall be made prominently near the beginning of the advertisement. In a written advertisement this disclosure shall appear in table form in a box with the bold label, “Other Charges.” The amount of each ancillary charge shall be identified in one column and the conditions under which each applies shall be stated on the same line in the column immediately to the right of the charge.

(2) The following information shall be legibly printed on the card:

(A) The name of the company.

(B) A toll-free customer service number.

(C) A toll-free network access number, if required to access service.

(D) The authorization code, if required to access service.

(E) The expiration date or policy, if applicable, except where paragraph (11) applies.

(3) The company shall print legibly on the card or packaging, so that it may be read without having to open any packaging, and the retail vendor shall make available clearly and conspicuously in a prominent area immediately proximate to the point of sale of the prepaid calling card or prepaid calling services the following information, which shall be current at the time of printing and for as long as it is displayed:

(A) The value of the card and all ancillary charges.

(B) Ancillary charges for international calls to each country for which the card may be used or, in lieu of disclosing ancillary charges for each country, the highest ancillary charges for any international calls applicable on that card and any additional or different prices, rates, or unit values applicable to international usage of the prepaid calling card or prepaid calling services.

(C) The minimum charge per call, such as a three-minute minimum charge, if any.

(D) The definition of the term “unit,” if applicable.

(E) The billing decrement.

(F) The name of the company.

(G) The recharge policy, if any.

(H) The refund policy, if any.

(I) The expiration policy, if any.

(J) The 24-hour customer service toll-free telephone number required in paragraph (9).

(4) Before a customer has recharged a card or service, no company shall provide fewer minutes than those stated, charge more than the rate stated, or charge more for ancillary services than stated on the card or packaging, or in an advertisement available to the public at the time the card or service is purchased.

(5) Service may be recharged by the customer at a rate higher than the rate at initial purchase or last recharge. However, the customer shall be informed of any increased rates or charges prior to the customer agreeing to pay for the recharge.

(6) If a language other than English is used on the card or packaging to provide dialing instructions to place a call or to contact customer service, the information required by paragraph (3) shall also be disclosed in that language in the point of sale disclosure in the manner described in paragraph (3).

(7) If a language other than English is used in the advertising or promotion of the card or prepaid calling services or is used on the card or packaging other than for dialing instructions, the information required by paragraph (3) shall also be disclosed in that language on the card or packaging and in the point of sale disclosure in the manner described in paragraph (3).

(8) A company shall provide a voice prompt, immediately after a caller enters a personal identification number and destination number, that states the number of minutes for that call if the entire remaining value of the card or service were consumed in one continuous call to the dialed destination, substantially in the following form:

“You have [insert number] minutes if used up in this call.”

(9) A company shall establish and maintain a toll-free customer service telephone number that shall meet the following requirements:

(A) A live operator shall answer incoming calls to the telephone number 24 hours a day, seven days a week.

(B) The telephone number shall have sufficient capacity and staffing to accommodate a reasonably anticipated number of calls without incurring a busy signal or undue wait. The company shall provide customer service in each language used on a prepaid calling card or its packaging and in the advertising or promotion of the prepaid calling card or prepaid calling services.

(C) The telephone number shall allow consumers to lodge complaints and obtain information on all of the following:

(i) All rates and ancillary charges.

(ii) The company’s recharge, refund, and expiration policies.

(iii) The balance of use available in the consumer’s account, if applicable.

(D) A company shall not impose any ancillary charge related to obtaining customer service, including any charge related to connecting with the customer service number or waiting to speak to a live operator.

A company offering prepaid cellular telephone services shall be deemed to be in compliance with the requirements of this paragraph if, when a request for information is made outside of normal business hours, that company provides the information requested on the next business day.

(10) A company that issues prepaid calling cards or prepaid calling services shall provide a refund to any purchaser of a prepaid calling card or prepaid calling services if the network services associated with that card or services fail to operate in a commercially reasonable manner. The refund shall be in an amount not less than the value remaining on the card or in the form of a replacement card, and shall be provided to the consumer within 30 days from the date of receipt of notification from the consumer that the card has failed to operate in a commercially reasonable manner.

(11) Cards without a specific expiration date or policy printed on the card, and with a balance of service remaining, shall be considered active for a minimum of one year from the date of purchase, or if recharged, from the date of the last recharge.

(12) In the case of prepaid calling cards or services utilized at a pay telephone, the company may provide voice prompt notification of any ancillary charges related to pay telephone usage, in lieu of providing notice of those ancillary charges as required by paragraph (1) and by subparagraph (A) of paragraph (3), provided that the company provides users of prepaid calling cards or services with reasonable time to terminate the call after notification of the ancillary charges related to pay telephone usage without incurring any charge for the call.

(13) A company shall maintain access numbers with sufficient capacity to accommodate a reasonably anticipated number of calls without incurring a busy signal or undue delay.

(14) A company may not impose any ancillary charges that are not disclosed as required by this section or that exceed the amount disclosed by the company.

(15) A company may not impose any charges if the consumer is not connected to the number called. For the purpose of this paragraph, the customer shall not be considered connected to the number called if the customer receives a busy signal or the call is unanswered.

(16) The value of the card and the amount of any ancillary charges, that are required to be disclosed by paragraph (3), shall be expressed in the same format. If the value of a card is expressed in minutes, the minutes shall be identified as domestic or international and the identification shall be printed on the same line or next line as the value of the card in minutes.

(17) No person shall offer or sell any prepaid calling card or prepaid calling services that do not contain the information required to be disclosed on the card or packaging as provided in paragraph (3).

(18) A distributor that sells directly to a retail vendor shall provide the retail vendor with the current information required by paragraph (3) in a form that may be displayed by the retail vendor as provided in paragraph (3).

(Amended by Stats. 2008, Ch. 739, Sec. 1. Effective January 1, 2009.)



17539

The Legislature finds that there is a compelling need for more complete disclosure of rules and operation of contests in which money or other valuable consideration may be solicited; that current methods of disclosure are inadequate and create misunderstandings as to the true requirements for participation and winning of prizes offered; that certain problems which have arisen are peculiar to contests; that the provisions of Sections 17539.1 through 17539.3 are necessary to the public welfare and that the terms hereof shall be interpreted so as to provide maximum disclosure to and fair treatment of persons who may or do enter such contests.

(Added by Stats. 1974, Ch. 1152.)



17539.1

(a) The following unfair acts or practices undertaken by, or omissions of, any person in the operation of any contest or sweepstakes are prohibited:

(1) Failing to clearly and conspicuously disclose, at the time of the initial contest solicitation, at the time of each precontest promotional solicitation and each time the payment of money is required to become or to remain a contestant, the total number of contestants anticipated based on prior experience and the percentages of contestants correctly solving each puzzle used in the three most recently completed contests conducted by the person. If the person has not operated or promoted three contests he or she shall disclose for each prior contest if any, the information required by this section.

(2) Failing to promptly send to each member of the public upon his or her request, the actual number and percentage of contestants correctly solving each puzzle or game in the contest most recently completed.

(3) Misrepresenting in any manner the odds of winning any prize.

(4) Misrepresenting in any manner, the rules, terms, or conditions of participation in a contest.

(5) Failing to clearly and conspicuously disclose with all contest puzzles and games and with all promotional puzzles and games all of the following:

(A) The maximum number of puzzles or games that may be necessary to complete the contest and determine winners.

(B) The maximum amount of money, including the maximum cost of any postage and handling fees, that a participant may be asked to pay to win each of the contest prizes then offered.

(C) That future puzzles or games, if any, or tie breakers, if any, will be significantly more difficult than the initial puzzle.

(D) The date or dates on or before which the contest will terminate and upon which all prizes will be awarded.

(E) The method of determining prizewinners if a tie remains after the last tie breaker puzzle is completed.

(F) All rules, regulations, terms, and conditions of the contest.

(6) Failing to clearly and conspicuously disclose the exact nature and approximate value of the prizes when offered.

(7) Failing to award and distribute all prizes of the value and type represented.

(8) Representing directly or by implication that the number of participants has been significantly limited, or that any particular person has been selected to win a prize unless such is the fact.

(9) Representing directly or by implication that any particular person has won any money, prize, thing, or other value in a contest unless there has been a real contest in which a meaningful percentage, which shall be at least a majority, of the participants in such contests have failed to win a prize, money, thing, or other value.

(10) Representing directly or by implication that any particular person has won any money, prize, thing, or other value without disclosing the exact nature and approximate value thereof.

(11) Using the word “lucky” to describe any number, ticket, coupon, symbol, or other entry, or representing in any other manner directly or by implication that any number, ticket, coupon, symbol, or other entry confers or will confer an advantage upon the recipient that other recipients will not have, that the recipient is more likely to win a prize than are others, or that the number, ticket, coupon, symbol, or other entry has some value that other entries do not have.

(12) Using or offering for use any method intended to be used by a person interacting with an electronic video monitor to simulate gambling or play gambling-themed games in a business establishment that (A) directly or indirectly implements the predetermination of sweepstakes cash, cash-equivalent prizes, or other prizes of value, or (B) otherwise connects a sweepstakes player or participant with sweepstakes cash, cash-equivalent prizes, or other prizes of value. For the purposes of this paragraph, “business establishment” means a business that has any financial interest in the conduct of the sweepstakes or the sale of the products or services being promoted by the sweepstakes at its physical location. This paragraph does not make unlawful game promotions or sweepstakes conducted by for-profit commercial entities on a limited and occasional basis as an advertising and marketing tool that are incidental to substantial bona fide sales of consumer products or services and that are not intended to provide a vehicle for the establishment of places of ongoing gambling or gaming.

(13) Failing to obtain the express written or oral consent of individuals before their names are used for a promotional purpose in connection with a mailing to a third person.

(14) Using or distributing simulated checks, currency, or any simulated item of value unless there is clearly and conspicuously printed thereon the words: SPECIMEN—NONNEGOTIABLE.

(15) Representing, directly or by implication, orally or in writing, that any tie breaker puzzle may be entered upon the payment of money qualifying the contestant for an extra cash or any other type prize or prizes unless:

(A) It is clearly and conspicuously disclosed that the payments are optional and that contestants are not required to pay money, except for reasonable postage and handling fees, to play for an extra cash or any other type of prize or prizes; and

(B) Contestants are clearly and conspicuously given the opportunity to indicate they wish to enter such phase of the contest for free, except for reasonable postage and handling fees the amount of which shall not exceed one dollar and fifty cents ($1.50) plus the actual cost of postage and which shall be clearly and conspicuously disclosed at the time of the initial contest solicitation and each time thereafter that the payment of such fees is required. The contestants’ opportunity to indicate they wish to enter for free shall be in immediate conjunction with and in a like manner as the contestants’ opportunity to indicate they wish to play for an extra prize.

(b) For the purposes of this section, “sweepstakes” means a procedure, activity, or event, for the distribution, donation, or sale of anything of value by lot, chance, predetermined selection, or random selection that is not unlawful under other provisions of law, including, but not limited to, Chapter 9 (commencing with Section 319) and Chapter 10 (commencing with Section 330) of Title 9 of Part 1 of the Penal Code.

(c) This section does not apply to an advertising plan or program that is regulated by, and complies with, the requirements of Section 17537.1.

(d) Nothing in this section shall be deemed to render lawful any activity that is unlawful pursuant to other law, including, but not limited to, Section 320, 330a, 330b, 330.1, or 337j of the Penal Code.

(e) Nothing in this section shall be deemed to render unlawful or restrict otherwise lawful games and methods used by a gambling enterprise licensed under the Gambling Control Act or operations of the California State Lottery.

(Amended by Stats. 2014, Ch. 592, Sec. 1. Effective January 1, 2015.)



17539.15

(a) Solicitation materials containing sweepstakes entry materials or solicitation materials selling information regarding sweepstakes shall not represent, taking into account the context in which the representation is made, including, without limitation, emphasis, print, size, color, location, and presentation of the representation and any qualifying language, that a person is a winner or has already won a prize or any particular prize unless that person has in fact won a prize or any particular prize. If the representation is made on or visible through the mailing envelope containing the sweepstakes materials, the context in which the representation is to be considered, including any qualifying language, shall be limited to what appears on, appears from, or is visible through, the mailing envelope.

(b) Solicitation materials containing sweepstakes entry materials or solicitation materials selling information regarding sweepstakes shall include a clear and conspicuous statement of the no-purchase-or-payment-necessary message, in readily understandable terms, in the official rules included in those solicitation materials and, if the official rules do not appear thereon, on the entry-order device included in those solicitation materials. The no-purchase-or-payment-necessary message included in the official rules shall be set out in a separate paragraph in the official rules and be printed in capital letters in contrasting typeface not smaller than the largest typeface used in the text of the official rules.

(c) Sweepstakes entries not accompanied by an order for products or services shall not be subjected to any disability or disadvantage in the winner selection process to which an entry accompanied by an order for products or services would not be subject.

(d) Solicitation materials containing sweepstakes entry materials or solicitation materials selling information regarding sweepstakes shall not represent that an entry in the promotional sweepstakes accompanied by an order for products or services will be eligible to receive additional prizes or be more likely to win than an entry not accompanied by an order for products or services or that an entry not accompanied by an order for products or services will have a reduced chance of winning a prize in the promotional sweepstakes.

(e) Solicitation materials containing sweepstakes entry materials or solicitation materials selling information regarding sweepstakes shall not represent that a person has been specially selected in connection with a sweepstakes unless it is true.

(f) Solicitation materials containing sweepstakes entry materials or solicitation materials selling information regarding sweepstakes shall not represent that the person receiving the solicitation has received any special treatment or personal attention from the sweepstakes sponsor or any officer, employee, or agent of the sweepstakes sponsor unless the representation of special treatment or personal attention is true.

(g) Solicitation materials containing sweepstakes entry materials or solicitation materials selling information regarding sweepstakes shall not represent that a person is being notified a second or final time of the opportunity to receive or compete for a prize, unless that representation is true.

(h) Solicitation materials containing sweepstakes entry materials or solicitation materials selling information regarding sweepstakes shall not represent that a prize notice is urgent or otherwise convey an impression of urgency by use of description, phrasing on a mailing envelope, or similar method, unless there is a limited time period in which the recipient must take some action to claim, or be eligible to receive, a prize, and the date by which that action is required is clearly and conspicuously disclosed in the body of the solicitation materials.

(i) Solicitation materials containing sweepstakes entry materials or solicitation materials selling information regarding sweepstakes shall not do either of the following:

(1) Simulate or falsely represent that it is a document authorized, issued, or approved by any court, official, or agency of the United States or any state, or by any lawyer, law firm, or insurance or brokerage company.

(2) Create a false impression as to its source, authorization, or approval.

(j) The official rules for a sweepstakes shall disclose information about the date or dates the final winner or winners will be determined.

(k) For purposes of this section:

(1) “No-purchase-or-payment-necessary message” means the following statement or a statement substantially similar to the following statement: “No purchase or payment of any kind is necessary to enter or win this sweepstakes.”

(2) “Official rules” means the formal printed statement, however designated, of the rules for the promotional sweepstakes appearing in the solicitation materials. The official rules shall be prominently identified and all references thereto in any solicitation materials shall consistently use the designation for the official rules that appears in those materials. Each sweepstakes solicitation shall contain a copy of the official rules.

(3) “Specially selected” means a representation that a person is a winner, a finalist, in first place or tied for first place, or otherwise among a limited group of persons with an enhanced likelihood of receiving a prize.

(l) (1) A sweepstakes sponsor may not charge a fee as a condition of receiving a monetary distribution or obtaining information about a prize or sweepstakes.

(2) (A) For the purposes of this section, “sweepstakes sponsor” means either of the following:

(i) A person or entity that operates or administers a sweepstakes as defined in paragraph (12) of subdivision (a) of Section 17539.5.

(ii) A person or entity that offers, by means of a notice, a prize to another person in conjunction with any real or purported sweepstakes that requires or allows, or creates the impression of requiring or allowing, the person to purchase any goods or services, or pay any money, as a condition of receiving, or in conjunction with allowing the person to receive, use, or obtain a prize or information about a prize.

(B) A person or entity that merely furnishes a prize in connection with a sweepstakes that is operated or administered by another person or entity shall not be deemed to be a sweepstakes sponsor.

(Amended by Stats. 2008, Ch. 749, Sec. 1. Effective January 1, 2009.)



17539.2

Every person who conducts any contest shall:

(a) Clearly and conspicuously disclose on each entry blank the deadline for submission of that entry.

(b) Refund all money or other consideration to contestants requesting such refund in writing within one year of payment and who are unable to participate in any aspect of any contest through no fault of the contestant.

(c) At the conclusion of the contest send to all entrants upon their request the names of all winners, the prize or prizes won by each, the correct solution to each puzzle and the winning solutions to each puzzle (if different from the correct solution).

(d) Maintain for no less than two years after all prizes are awarded all the following:

(1) Copies of all contest solicitations and puzzles.

(2) All puzzles and correspondence sent by a contestant or copies or records disclosing details thereof and records of replies thereto.

(3) Adequate records which disclose the names and addresses of all contestants, the approximate date each contestant was sent each puzzle or game, the number of prizes awarded, the method of selecting winners, the names and addresses of the winners, and facts upon which all representations or disclosures made in connection with the contest are based and from which the validity of the representations or disclosures can be determined.

(Added by Stats. 1974, Ch. 1152.)



17539.3

(a) Sections 17539.1 and 17539.2 do not apply to a game conducted to promote the sale of an employer’s product or service by his or her employees, when those employees are the sole eligible participants.

(b) As used in Sections 17539.1 and 17539.2, “person” includes a firm, corporation, or association, but does not include any charitable trust, corporation, or other organization exempted from taxation under Section 23701d of the Revenue and Taxation Code or Section 501(c) of the Internal Revenue Code.

(c) Nothing in Sections 17539 to 17539.2, inclusive, shall be construed to permit any contest or any series of contests or any act or omission in connection therewith that is prohibited by any other provision of law.

(d) Nothing in Section 17539.1 or 17539.2 shall be construed to hold any newspaper publisher or radio or television broadcaster liable for publishing or broadcasting any advertisement relating to a contest, unless that publisher or broadcaster is the person conducting or holding that contest.

(e) As used in Sections 17539 to 17539.2, inclusive, “contest” includes any game, contest, puzzle, scheme, or plan that holds out or offers to prospective participants the opportunity to receive or compete for gifts, prizes, or gratuities as determined by skill or any combination of chance and skill and that is, or in whole or in part may be, conditioned upon the payment of consideration.

(f) Sections 17539 to 17539.2, inclusive, do not apply to the mailing or otherwise sending of an application for admission, or a notification or token evidencing the right of admission, to a contest, performance, sporting event, or tournament of skill, speed, power, or endurance between, or the operation of the contest, performance, sporting event, or tournament by, participants physically present at that contest, performance, sporting event, or tournament.

(Amended by Stats. 2006, Ch. 538, Sec. 25. Effective January 1, 2007.)



17539.35

No person shall advertise, offer, or operate any contest, as defined in subdivision (e) of Section 17539.3, in which any prize, including any money, property, service, or other matter of value, may be awarded or transferred if the opportunity to win that prize is conditioned on a minimum number of entries or contest participants.

(Added by Stats. 1994, Ch. 1074, Sec. 1. Effective January 1, 1995.)



17539.4

No person shall place an advertisement disseminated primarily in this state for a loan which utilizes real property as collateral unless there is disclosed within the printed text of that advertisement, or the oral text in the case of a radio or television advertisement, the license under which the loan would be made or arranged, the state regulatory entity supervising that type of loan transaction or, in the case of unlicensed lending activity, a statement that the loan is being made or arranged by an unlicensed party who is not operating under the regulatory supervision of a state agency.

This section shall not apply to any bank or bank holding company, or to any savings association or federal association as defined by Section 5102 of the Financial Code, or to any industrial loan company or credit union, or to any subsidiary or affiliate of these entities if the subsidiary or affiliate is not separately licensed.

(Amended by Stats. 1992, Ch. 864, Sec. 2. Effective January 1, 1993.)



17539.5

(a) For purposes of this section and Sections 17539.55 and 17539.6:

(1) “Broadcast” means the utilization of radio, television, home videos, movie screens, telephones, or other medium, including the Internet, that does not automatically provide the prospective consumer with a printed or written document he or she can read at leisure.

(2) “Caller” means a telephone user or end user who calls or may call an information-access service or who receives a telephonic solicitation that results in the recipient being connected to an information-access service.

(3) “Carrier” means any regional telephone operating company, interexchange carrier, or local exchange telephone company that provides telecommunications transmission services.

(4) “Incentive” means any item or service of value, however denominated, including, but not limited to, any prize, award, gift, or money, or any coupon that can be used in whole or in part to obtain a product or service.

(5) “Information provider” means a person who advertises or sells an information-access service and on whose behalf charges are billed.

(6) “Information-access service” means any telecommunications service that permits individuals to access a telephone number, and for which the caller is assessed, by virtue of placing or completing the call, a charge that is greater than, or in addition to, the charge for the transmission of the call. Information-access service includes, but is not limited to, telephone numbers with the prefix 900 or 976.

(7) “900 number” means any prefixed telephone number used for information-access service and includes, but is not limited to, telephone numbers with the prefix 900 or 976.

(8) “Prize” means any item of value given to winners in a sweepstakes who have been selected on the basis of lot or chance.

(9) “Program” means the audio message that the caller hears or receives upon placing or receiving a call and being connected to an information-access service.

(10) “Sell an information service” means to attempt to cause a caller to act in a manner that causes that caller to be charged for utilizing an information-access service.

(11) “Solicitation” includes all forms of solicitation for information-access services, including, but not limited to, mailings, advertisements in newspapers and magazines, advertisements broadcast by radio or television, advertisements contained in home videos or appearing on movie screens, telephone solicitations, and advertisements transmitted over the Internet. “Solicitation” does not include simple listings in telephone directories provided those listings are not accompanied by any advertising text.

(12) “Sweepstakes” means any procedure for the distribution of anything of value by lot or by chance that is not unlawful under other provisions of law including, but not limited to, the provisions of Section 320 of the Penal Code. Nothing contained in this section shall be deemed to render lawful any activity that otherwise would violate Section 320 of the Penal Code.

(b) It is unlawful for any person to engage in any of the following acts in order to encourage any caller to utilize an information-access service:

(1) Soliciting callers by use of an automatic dialing device or a live or recorded outbound telephone message.

(2) Utilizing signals or tones provided directly or indirectly by the information provider to access the information-access service.

(3) Requiring callers to call more than one 900 number or to require calling the same 900 number more than one time in order to receive goods or services represented in the initial solicitation.

(4) Utilizing a telephone number other than a 900 number from which a caller can be automatically connected to the information-access service.

(5) Soliciting callers to call a telephone number other than a 900 number, including, but not limited to, an 800 telephone number, when the caller who calls that other number will be referred to a 900 number unless all solicitations for the initial information-access program clearly and conspicuously disclose that a referral will be made and the cost to the caller for calling the 900 number to which the caller will be referred.

(6) Soliciting callers to call a number other than a 900 number, including, but not limited to, an 800 telephone number, when the caller who calls that number will be asked to accept one or more collect calls unless all solicitations clearly and conspicuously disclose that the caller will be asked to accept one or more collect calls and the cost to the caller for accepting the collect calls. The cost shall be described as cost per minute and cost per hour.

(7) Referring a caller from one 900 number to another 900 number unless all solicitations for the initial information-access program clearly and conspicuously disclose that a referral will be made and the cost to the caller for calling the 900 number to which the caller will be referred.

(8) Advertising that the information-access service is free.

(9) Using any printing style, graphic, layout, text, color, or format which states or implies that the solicitation originates from, or was issued by or on behalf of a governmental agency, a public utility, a nonprofit organization, an insurance company, a credit reporting agency, a collection company, or a law firm unless the same is true.

(c) It is unlawful for any person to solicit or sell an information-access service unless the following information is clearly and conspicuously disclosed in all solicitations:

(1) An accurate description of the information-access service.

(2) The name, address, and non-900 telephone number of the information provider.

(3) The cost of the call, which shall be disclosed as follows:

(A) If the call is billed at a fixed rate, the total cost of the call.

(B) If the call is billed on a usage-sensitive basis, the cost per minute or other unit of time, and including:

(i) In broadcast solicitations, the average cost of the call.

(ii) In print solicitations, the average cost or length of the call, except that print solicitations directed to persons in this state shall disclose the average cost of the call.

(C) Solicitations in which the length of the program cannot reasonably be determined because the length of the program depends upon the skill of, or the selections or responses made by, the caller, shall be exempt from the cost disclosure provisions of this paragraph.

(D) Solicitations that are oral shall include a voice announcement of the cost of the call in clear and understandable language that is clearly audible and articulated at a volume equal to that used to announce the 900 number. The cost of the call shall be stated immediately prior to or immediately after the 900 number is stated.

(E) Solicitations that are broadcast visually shall include, in clear, visible, easily readable, and conspicuously presented letters and numbers, set against a contrasting background, the cost of calling the 900 number. The visual disclosure of the cost of the call shall be displayed directly above, below, or adjacent to the number to be called whenever the number is displayed in the commercial. The visual disclosure of the cost of the call shall be a distinct disclosure and shall not be combined in the same paragraph with any other disclosure required to be made pursuant to this section. The lettering of the visual disclosure shall be no less than 18 scan lines high and shall be displayed for as long as the number is displayed. Broadcast solicitations shall also include a voice announcement of the cost of the call in clear and understandable language that is clearly audible and articulated at a volume equal to that used to announce the 900 number. The cost of the call shall be stated immediately prior to or after the 900 number is stated.

(F) Solicitations that appear in print shall include, in clear, visible, easily readable, and conspicuously presented letters and numbers, the cost of calling the 900 number. The printed disclosure of the cost of the call shall be displayed directly above, below, or adjacent to the number. The lettering of the cost disclosure shall be in no less than 10-point type.

(4) If the information-access service is aimed at or likely to be of interest to minors, solicitations that appear in print shall contain a statement, in at least the same size print as that used to disclose the 900 number, that persons under the age of 18 years should obtain parental consent before calling. If the solicitation is through a broadcast, this statement shall be of the same audibility as that used to disclose the 900 number.

(d) It shall be unlawful for any person to solicit or sell an information-access service in any manner related to a sweepstakes.

(e) Solicitations made to persons in this state offering the opportunity to participate in a sweepstakes shall, with respect to each prize offered, set forth clearly, conspicuously, and in easily readable letters the odds of receiving that prize, described in whole Arabic numerals in a format such as: “1 chance in 100,000” or “1:100,000.” If the odds depend upon the number of entries and the number of persons solicited is controlled by the sponsor of the promotion, the solicitation shall set forth the reasonable expectation of entries. If the odds depend upon the number of entries received and the number of persons solicited is not controlled by the sponsor of the sweepstakes, a statement to the effect that the odds depend on the number of entries received shall be sufficient. If more than one prize is offered, the odds shall be separately stated for each prize. The disclosure required to be made pursuant to this subdivision shall be made immediately adjacent to the first identification of the prize to which it relates or in a separate section entitled “Consumer Disclosure” or “Official Rules.” These titles shall be printed in no less than 10-point boldface type. The consumer disclosure section shall be clearly and conspicuously disclosed in the solicitation. There shall be a statement referring the recipient of the solicitation to the consumer disclosure section in the main text of the solicitation in close proximity to the description of the prizes, and the odds shall be disclosed within the top 25 percent of the consumer disclosure section. If the consumer disclosure section does not appear on the same page as the statement referring the recipient of the solicitation to this section, the statement shall indicate where the consumer disclosure section is located. If the odds appear in the section entitled “Consumer Disclosure” or “Official Rules,” there shall be a clear and conspicuous statement in the main text of the solicitation in close proximity to the description of the prizes that the odds to the recipient of obtaining the prize or prizes will be found elsewhere, and the statement shall set forth where they will be found. It is not a violation of this section to reference the official rules and the odds in the same statement as long as the statement referencing the official rules and the odds is in the main text of the solicitation in close proximity to the description of the prizes. For example, a statement such as: “See official rules (on (reference to location of rules if not on same page)) for odds and other details” or a similar statement meets the requirements of this provision. This provision shall not apply to broadcast solicitations for sweepstakes in which the winners will be selected in a random drawing in which the odds depend on the number of entries received, provided that those solicitations shall disclose where the official rules are available and the official rules shall set forth the odds of winning in accordance with this subdivision.

(f) If any incentive is offered in a solicitation for an information-access service, the solicitation shall clearly and conspicuously disclose all restrictions, qualifications, and deadlines that must be complied with in order to obtain the incentive being offered.

(g) No person soliciting callers for an information-access service shall represent directly or by implication that the person being solicited is part of a significantly limited group selected to receive an incentive, unless that is true and the number of recipients who will be receiving the solicitation is clearly and conspicuously set forth in the solicitation.

(h) It is unlawful for any person to solicit or sell an information-access service to any person in the following manner:

(1) The solicitation offers to persons in this state who respond to the solicitation by calling a 900 number any incentive that:

(A) Requires the recipient to purchase goods or services from the information provider in order to utilize the incentive. However, this subparagraph does not apply to offers where the incentive is a “cents-off” coupon that is usable only for the purchase of the offeror’s own brand name product or products, the total value of the “cents-off” coupon offered is clearly and conspicuously disclosed in the offer, the total value of the “cents-off” coupon does not exceed five dollars ($5), the “cents-off” coupon is to be utilized to reduce the price of those products at retail stores in the recipient’s area, and at least 60 percent of the revenue per month of the offeror is derived from the sale of the product or products being purchased without the use of the “cents-off” coupons.

(B) Requires the recipient to purchase goods or services from any third party in order to utilize the incentive unless:

(i) The fact that a purchase or payment is required in order to utilize the incentive is disclosed in the solicitation.

(ii) A representative sample of the establishments at which the incentive may be redeemed is disclosed in the solicitation.

(iii) If the incentive entitles the recipient to save money on the purchase of goods or services, the incentive is described as a cents-off, discount coupon, or similar term that clearly indicates that it is redeemable only for savings on purchases of goods or services.

(2) The solicitation states or implies that the caller is likely to receive one of the prizes offered, by representing in the solicitation that other named persons have already won the other prizes being offered in the solicitation and that the recipient of the solicitation is therefore likely to receive the prize that has not been won by the other persons named in the solicitation, unless the recipient’s odds of receiving the remaining prize are clearly and conspicuously disclosed in the solicitation in close proximity to the list of the other named persons.

(i) Nothing contained in this section shall be deemed to render lawful any activity that otherwise would violate Section 17537.

(j) No information-access service shall offer a game of skill in which the cost of the call is billed on a usage-sensitive basis and in which answers to multiple choice questions of increasing difficulty are required in order to win, unless the solicitation clearly and conspicuously discloses the percentage of contestants anticipated to answer all questions correctly based on prior experience or, if the game is being operated for the first time, based on a good faith estimate.

(k) This section does not apply to a regional telephone operating company, interexchange carrier, or local telephone company operating in those capacities, that in good faith telecommunicates an information-access program without knowledge that the program or related advertising violates any provision of this section, Section 17539.55, or Section 17539.6.

(l) Neither this section, Section 17539.55, nor Section 17539.6 applies to the California State Lottery.

(Amended by Stats. 1998, Ch. 599, Sec. 16. Effective January 1, 1999.)



17539.55

(a) It shall be unlawful to operate a sweepstakes in this state through the use of a 900 number, unless the information provider registers with the Department of Justice as provided in this section within 10 days after causing any advertisement for the sweepstakes to be directed to any person in this state.

(b) The registration shall include the following information:

(1) Each 900 number to be used in the sweepstakes.

(2) The name and address of the information provider including corporate identity, if any, and the name and address for the information provider’s agent for service of process within the state.

(3) A copy of the information provider’s audio text, prerecorded, or live operator scripts.

(4) A copy of the official rules for the sweepstakes.

(5) For television, video, or any on-screen advertisements, a copy of the storyboard and video recording.

(6) For radio advertisements, a copy of the script and audio recording.

(7) For print or electronic form transmitted over the Internet, a copy of all advertisements.

(8) For direct mail solicitations, a copy of all principal solicitations.

(9) For telephone solicitations, a copy of the script.

(10) The names of the carriers that the information provider plans to utilize to carry the 900 number calls.

(c) The information provider shall pay an annual registration fee of fifty dollars ($50) for each 900 number used for sweepstakes purposes.

(d) It shall be unlawful for any information provider that operates a sweepstakes to make reference, in any contact with the public, to the fact that the information provider is registered with the Department of Justice, as required by this section, or in any other manner imply that that registration represents approval of the sweepstakes by the Department of Justice.

(Amended by Stats. 2009, Ch. 88, Sec. 5. Effective January 1, 2010.)



17539.6

Any broadcast or print advertisement or notice that contains a 900 number shall be written or spoken in the same language as the language used in a recorded message or by a live operator of the 900 number call.

(Added by Stats. 1992, Ch. 944, Sec. 3. Effective January 1, 1993.)






ARTICLE 2.6 - Sellers of Travel

17550

The Legislature finds and declares that certain advertising, sales, and business practices of sellers of travel have worked financial hardship upon the people of this state; that the travel business has a significant impact upon the economy and well-being of this state and its people; that problems have arisen that are peculiar to sellers of travel business; and that the public welfare requires regulation of sellers of travel in order to eliminate unfair advertising, sales, and business practices; to establish standards that will safeguard the people against financial hardship; to encourage competition, fair dealing, and prosperity in the travel business; and to provide certain and reliable funding for the seller of travel registration program and enforcement by the office of the Attorney General of this article.

It is the intent of the Legislature in enacting this article that the Department of Justice, to the extent that resources are available, work together with representatives of the affected business community to develop sample forms that will, to the maximum extent possible, enable sellers of travel to comply with the requirement to provide to persons making payment the information required by subdivision (c) and subdivisions (e) to (l), inclusive, of Section 17550.13, in a manner that is simplified, efficient, and nonduplicative, and in a manner that recognizes the particular burdens and situations that may exist for small sellers of travel in their efforts to comply with the provisions of that section.

(Added by Stats. 1994, Ch. 1123, Sec. 2. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 17550.33 (later repealed).)



17550.1

(a) “Seller of travel” means a person who sells, provides, furnishes, contracts for, arranges, or advertises that he or she can or may arrange, or has arranged, wholesale or retail , either of the following:

(1) Air or sea transportation either separately or in conjunction with other travel services.

(2) Land or water vessel transportation, other than sea carriage, either separately or in conjunction with other travel services if the total charge to the passenger exceeds three hundred dollars ($300).

(b) Seller of travel does not include any of the following:

(1) An air carrier.

(2) An ocean carrier.

(3) A hotel, motel, or similar lodging establishment where in the course of selling, providing, furnishing, contracting for, or arranging transient lodging accommodations and related services for its registered guests, it also arranges for transportation and does not directly or indirectly receive any money or other valuable consideration for arranging or providing that transportation.

(4) A person or organization certified under Part 5 (commencing with Section 12140) of Division 2 of the Insurance Code, except such a person or organization shall comply with the registration and fee provisions of Sections 17550.20 and 17550.21 for each location at which air or sea transportation is sold either separately or in conjunction with other travel services.

(5) A motor or rail carrier or water vessel operator holding the required permit, license, or other authority to operate from a state, federal, or other governmental entity.

(c) Notwithstanding any other provision of law, a reference in this article or Article 2.7 (commencing with Section 17550.35) to air or sea transportation or to an air or sea carrier, includes land or water vessel transportation, as described in subdivision (a), and a motor carrier or water vessel operator.

(Amended by Stats. 2006, Ch. 628, Sec. 1. Effective January 1, 2007.)



17550.2

“Advertise” means to make any representation in the solicitation of air or sea transportation, and includes communication with other members of the same partnership, corporation, joint venture, association, organization, group, or other entity.

(Added by Stats. 1994, Ch. 1123, Sec. 2. Effective January 1, 1995. Section operative January 1, 1995, pursuant to Section 17550.33 (later repealed).)



17550.3

“Passenger” is a person on whose behalf money or other consideration has been given or is to be given to another, including another member of the same partnership, corporation, joint venture, association, organization, group, or other entity, for air or sea transportation, other travel services, or both, for that person.

(Amended by Stats. 1998, Ch. 924, Sec. 1. Effective January 1, 1999.)



17550.4

An air carrier is a transporter by air of persons that operates under a certificate of convenience and necessity issued by the United States Department of Transportation or under the certification of a foreign government that is recognized by the United States Department of Transportation.

(Amended by Stats. 2003, Ch. 196, Sec. 2. Effective January 1, 2004.)



17550.5

“Ticket or voucher” means a writing that is itself good and sufficient to obtain the entire air or ocean transportation, or travel services, which the passenger has purchased.

(Amended by Stats. 1998, Ch. 924, Sec. 2. Effective January 1, 1999.)



17550.6

“Officially appointed agent” means an agent expressly appointed as such, without reservation, for a specified time period, in a written instrument executed by the principal or an authorized representative of the principal. The written instrument shall identify the current name, address, and telephone numbers of the principal and agent.

(Added by Stats. 1994, Ch. 1123, Sec. 2. Effective January 1, 1995. Section operative January 1, 1995, pursuant to Section 17550.33 (later repealed).)



17550.7

“Participant in the Travel Consumer Restitution Fund” is a registered seller of travel with its principal place of business in California, who does business with persons located in California, or is a registered seller of travel that does business in California, from one or more locations in California, and that meets the requirements of paragraph (16) of subdivision (e) of Section 17511.1.

(Added by Stats. 1994, Ch. 1123, Sec. 2. Effective January 1, 1995. Section operative January 1, 1995, pursuant to Section 17550.33 (later repealed).)



17550.8

“Provider” means the person or entity who actually provides any transportation or travel services.

(Added by Stats. 1994, Ch. 1123, Sec. 2. Effective January 1, 1995. Section operative January 1, 1995, pursuant to Section 17550.33 (later repealed).)



17550.9

“Travel services” includes, but is not limited to, lodging, surface transportation, transfers, tours, meals, guides, baggage transfer, sightseeing, recreational activities, vehicle rental, or other travel-related services, however denominated, including, but not limited to, travel certificates, registration fees, and processing fees. “Travel services” does not include travel services rendered by providers of lodging such as a hotel, motel, or similar lodging establishment where the provider of lodging supplies only that service.

(Amended by Stats. 1998, Ch. 924, Sec. 3. Effective January 1, 1999.)



17550.10

“Travel certificate” means a writing that represents the holder is entitled to air or sea transportation or travel services, to a discount or reduced price for that transportation or those travel services, or to purchase that transportation or those travel services from a specified source, whether or not the holder is required to pay additional money or fulfill any requirements in order to utilize the certificate.

(Amended by Stats. 1998, Ch. 924, Sec. 4. Effective January 1, 1999.)



17550.11

(a) “Adequate bond” means a bond executed by an admitted surety insurer in an amount at all times no less than at least equal to the amount required to be held in a trust account pursuant to Section 17550.15 by any seller of travel in conjunction with such transportation, for the benefit of every passenger who sustains a monetary loss as a result of any violation of this article by a seller of travel or any failure by a seller of travel or by any official, agent, or employee of the seller of travel acting in the course or scope of his or her employment or agency. A seller of travel filing the bond shall maintain the bond in force in the proper amount as a condition of continuing to engage in business. The admitted surety insurer issuing the bond shall provide 30 days’ written notice prior to cancellation or termination of the bond to the seller of travel filing the bond and the office of the Attorney General, Consumer Law Section. Cancellation of the bond shall not limit or exonerate the surety insurer from claims against the bond arising during the period it was in force.

(b) No passenger may recover upon the bond a sum greater than that which the passenger paid to the seller of travel, provided that this limitation shall not restrict a passenger from recovering sums greater than those paid to the seller of travel from sources other than the bond.

(Added by Stats. 1994, Ch. 1123, Sec. 2. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 17550.33 (later repealed).)



17550.13

(a) (1) A seller of travel shall not receive any money or other valuable consideration in payment for air or sea transportation or other travel services offered by the seller of travel unless at the time of or prior to the receipt of payment, the seller of travel first furnishes to the person making that payment written materials conspicuously setting forth the following information:

(A) The name and business address and telephone number of the seller of travel.

(B) The total amount to be paid by or on behalf of the passenger, amount paid to date, the date of any future payment, the purpose of the payment made, and an itemized statement of the balance due, if any.

(C) The name of the provider of the air or sea transportation, and the date, time, and place of each departure, or the circumstances under which the date, time, and place of departure will be determined.

(D) All terms and conditions relating to the air or sea transportation or travel services being purchased by the passenger, including cancellation conditions. An air carrier’s or an ocean carrier’s standard contract of carriage is not required to be disclosed prior to the seller of travel receiving any money or other valuable consideration.

(E) A clear and conspicuous statement that upon cancellation of the transportation or travel services, where the passenger is not at fault and has not canceled in violation of any terms and conditions previously clearly and conspicuously disclosed to and agreed to by the passenger, all sums paid to the seller of travel for services not provided will be promptly paid to the passenger, unless the passenger otherwise advises the seller of travel in writing, after cancellation.

(F) If the seller of travel is required by this article to have a trust account or bond, a clear and conspicuous disclosure stating: “California law requires certain sellers of travel to have a trust account or bond. This business has [a trust account] or [a bond issued by (company) in the amount of ($X)].”

(G) If the seller of travel is a participant in the Travel Consumer Restitution Fund and the passenger, or the person making payment for the passenger, was located in California at the time of the sale of air or sea transportation or travel services, a clear and conspicuous notice of the right of the passenger, or the right of the person making payment for the passenger, to make a claim on that fund. The notice shall include a description of the losses covered, the method for making a claim, the time limit within which the claim shall be made, and the amount which may be claimed.

(H) If the seller of travel is a participant in a Consumer Protection Deposit Plan that meets the criteria set forth in subdivision (b) of Section 17550.16, a clear and conspicuous notice of the passenger’s right to make a claim on the plan. That notice shall include a description of the losses covered, the method for making a claim, the time limit within which the claim shall be made, and the amount that may be claimed.

(I) If the seller of travel is a participant in a Consumer Protection Escrow Plan that meets the criteria set forth in subdivision (c) of Section 17550.16, a clear and conspicuous notice of the passenger’s right to make a claim on the plan. That notice shall include a description of the losses covered, the method for making a claim, the time limit within which the claim shall be made, and the amount that may be claimed.

(J) If the seller of travel is not a participant, a clear and conspicuous disclosure that the seller of travel is not a participant in the Travel Consumer Restitution Fund. That disclosure shall be made both orally and in writing.

(K) If the seller of travel is a participant in the Travel Consumer Restitution Fund and the passenger or any person who made a payment on behalf of the passenger for travel services is located in California, a clear and conspicuous disclosure made both orally and in writing that the transaction is covered by the Travel Consumer Restitution Fund.

(2) There is no violation of this subdivision if both of the following occur:

(A) Compliance was rendered impossible as a direct result of an unforeseen condition beyond the control of the seller of travel.

(B) The seller of travel obtains from each passenger, written acknowledgment that the passenger has not received disclosure of the terms and conditions required by this section.

(b) If a seller of travel offers, sells, provides, or distributes a travel certificate as defined in Section 17550.10 and any passenger payment is nonrefundable, in whole or in part, the seller of travel shall obtain the written acknowledgment of that limitation from the end user prior to, or at the time of, receipt of any money or other valuable consideration.

(c) Notwithstanding any other provision of this section, if money or other valuable consideration is received from a customer to whom the seller of travel has sold air or sea transportation within the preceding 12 months and the disclosures required by this section are substantially the same as the disclosures given in connection with the prior travel, the disclosures required by this section shall be made within five days of receipt of that money or other valuable consideration.

(d) Notwithstanding any other provision of this section, if money or other valuable consideration is received in payment for air transportation and the seller of travel is an officially appointed agent in good standing of the Airlines Reporting Corporation and forwards the amount paid, without offsetting or reducing the amount forwarded by any amounts due or claimed in connection with any other transaction, to the airline providing the transportation or to the Airlines Reporting Corporation, the disclosures required by this section with respect to that air transportation may be made orally.

(Amended by Stats. 2006, Ch. 628, Sec. 2. Effective January 1, 2007.)



17550.14

(a) The seller of travel has an obligation either to provide the air or sea transportation or travel services purchased by the passenger or to make a refund as provided by this section. The seller of travel shall return to the passenger all moneys paid for air or sea transportation or travel services not actually provided to the passenger, within either of the following periods, whichever is earlier:

(1) Thirty days from one of the following dates:

(A) The scheduled date of departure.

(B) The day the passenger requests a refund.

(C) The day of cancellation by the seller of travel.

(2) Three days from the day the seller of travel is first unable to provide the air or sea transportation or travel services.

As used in this section, “unable to provide” includes, but is not limited to, any day on which the passenger’s funds are not in the trust account required by Section 17550.15 and subdivision (g) of Section 17550.21 or the funds necessary to provide the passenger’s transportation or travel services have been disbursed other than as allowed by Section 17550.15 or subdivision (a) of Section 17550.16.

(b) If the seller of travel has disbursed the passenger’s funds pursuant to paragraph (1), (2), (3), or (4) of subdivision (c) of Section 17550.15 and the disbursement is in full payment for the services or transportation purchased by the passenger, the seller of travel may, instead of providing a refund, provide to the passenger a written statement accompanied by bank records establishing that the passenger’s funds were disbursed as required by those provisions and, if disbursed to a seller of travel, proof of current registration of that seller of travel. A seller of travel who is exempt from the requirements of Section 17550.15 pursuant to subdivision (a) of Section 17550.16 and who is in compliance with subdivision (a) of Section 17550.16 may comply with this section by maintaining and providing to the passenger documentary proof of disbursement in compliance with subdivision (a) of Section 17550.16, and proof of current registration of the seller of travel to whom the funds were disbursed, which registration shall note that the registered seller of travel either has a trust account in compliance with Section 17550.15, or is exempt from the requirements of Section 17550.15 pursuant to subdivision (b) or (c) of Section 17550.16. This subdivision does not apply to refunds subject to subdivision (c) or (d).

(c) If terms and conditions relating to a refund upon cancellation by the passenger have been disclosed and agreed to by the passenger and the passenger elects to cancel for any reason other than a seller of travel being unable to provide the air or sea transportation or travel services purchased, the making of a refund in accordance with those terms and conditions shall be deemed to constitute compliance with this section.

(d) Any material misrepresentation by the seller of travel shall be deemed to be a violation of this article and cancellation by the seller of travel, necessitating a refund as required by subdivision (a).

(Amended by Stats. 2006, Ch. 628, Sec. 3. Effective January 1, 2007.)



17550.15

(a) This section applies to a seller of travel as defined in Section 17550.1.

(b) The seller of travel shall deposit directly into a trust account in a federally insured bank, savings and loan association, or credit union 100 percent of all sums received from any person or entity, including, but not limited to, those payments made in cash, by credit card, or any other method of payment, for air or sea transportation for any person, or for any travel services offered by the seller of travel, and any refunds made by carriers or providers of travel services. This subdivision does not require that a seller of travel establish a separate trust account for each transaction.

(c) The seller of travel shall not in any manner encumber the corpus of the trust account and shall not withdraw money therefrom except as follows:

(1) In partial or full payment to the carrier for transportation, or to the provider of travel services, for the services or transportation purchased by the passenger.

(2) In partial or full payment to the carrier or provider of travel services if payment is made by wire transfer directly to an account of the Airlines Reporting Corporation, or by check or draft paid to the Airlines Reporting Corporation for the transportation or services contracted for by the passenger.

(3) Upon delivery of all tickets or vouchers necessary for the passenger to obtain from the carrier or provider of travel services the transportation or services purchased by the passenger, at which time the seller of travel may withdraw the portion of the sum paid by the passenger that is due the seller of travel as compensation for sale of the transportation or travel services to that passenger. Tickets or vouchers shall be deemed delivered if personally delivered, turned over to an independent third-party delivery service for regular delivery to the passenger at the address designated by the passenger on the next business day, or deposited in the United States mail with first-class postage prepaid.

(4) Upon full payment to the provider of transportation or travel services, directly to the trust account identified in the registration of another seller of travel to whom the funds are paid, or to another registered seller of travel whose registration states that the other registered seller of travel is exempt pursuant to subdivision (b) or (c) of Section 17550.16 from the requirements of this section, of the total amount that is required by the carrier or provider of transportation or travel services or other registered seller of travel in order to provide the transportation or services purchased by the passenger, at which time the seller of travel may withdraw from the trust account that portion of the sum paid by the passenger which is commission due the seller of travel for sale of the transportation or travel services to that passenger.

(5) To make refunds to the passenger.

(d) Subdivision (c) shall not prevent payment of the interest earned on the trust account to the seller of travel.

(e) The seller of travel shall serve as trustee of the trust accounts required by this article. If an individual person is the seller of travel, the individual person shall be the trustee; if the seller of travel is a corporation, partnership, limited liability company, or other legal entity, a managing partner or partners, or the chief executive officer of the corporation, or executive officer or manager of a limited liability company shall be the trustee. The trustee may designate in writing that an officer or employee may manage the trust account if that officer or employee is under the trustee’s supervision and control, and the original of that writing is on file with the Attorney General’s office.

(f) (1) Except as otherwise provided in this section, all trust accounts required by this article shall be maintained at a branch of a federally insured bank, savings and loan association, or credit union.

(2) The seller of travel shall file with the Attorney General an irrevocable agreement in writing allowing the Attorney General, a district attorney, or their representatives, upon written request, to examine and obtain copies of all business records, including, but not limited to, those related to the trust account wherever those records may be, and including, but not limited to, those records relating to any travel business account, or any account used for any travel business transaction, or account to which trust funds have been deposited. The statement shall indicate that the authorization remains in effect as long as the seller of travel, financial institution, or other custodian of records retains records.

(g) Every seller of travel has a fiduciary responsibility with respect to all sums received for transportation or travel services.

(h) The following are deemed to be held in trust for passengers:

(1) All sums received by the seller of travel for transportation or travel services whether or not required to be deposited in an actual trust account and regardless of whether any of these sums were required to be deposited or actually were deposited in a trust account.

(2) All property with which any of the sums described in paragraph (1) has been commingled if any of these sums cannot be identified because of the commingling.

(i) Upon any judicially ordered distribution of any money or property required to be held in trust and after all expenses of distribution approved by the court have been paid, every passenger has a claim on the trust for payments made for transportation and other travel services not provided. Unless a passenger can identify his or her funds in the trust within the time established by the court, each passenger shall receive a proportional share based on the amount paid.

(j) The seller of travel is not required to comply with the direct deposit requirement set forth in subdivision (b) if all of the following apply:

(1) The payment is made by credit card.

(2) The seller of travel does not deposit, negotiate, or factor the credit card charge or otherwise seek or obtain payment of the credit card charge or the crediting of the amount of the credit card charge to any account over which the seller of travel has any control.

(3) (A) If the charge includes transportation, the carrier that is to provide the transportation processes the credit card charge.

(B) If the charge is only for services, the provider of services processes the credit card charge.

(k) In lieu of the trust account required by this article, an adequate bond as set forth in Section 17550.11 may be maintained by the seller of travel. Prior to the advertisement of transportation or services, or both, by the seller of travel, the seller of travel shall file a copy of that bond with the Attorney General.

(Amended by Stats. 1998, Ch. 924, Sec. 8. Effective January 1, 1999.)



17550.16

(a) A seller of travel is exempt from the requirements of subdivisions (a) to (f), inclusive, of Section 17550.15 for all transactions in which the seller of travel is in compliance with paragraphs (1) to (6), inclusive, or with paragraph (7).

(1) The seller of travel sells, provides, furnishes, contracts for, or arranges air or sea transportation in transactions with persons in California, only from locations in California, and the air or sea transportation or travel services are to be furnished by (A) a registered seller of travel that is in compliance with this article and Article 2.7 (commencing with Section 17550.35) or (B) an air or sea carrier.

(2) The seller of travel forwards the passenger’s funds, without offsetting or reducing the amount forwarded by any amounts due or claimed in connection with any other transaction, to (A) the provider of the transportation or travel services, (B) the Airlines Reporting Corporation, (C) the trust account identified in the registration of the seller of travel to whom the funds are forwarded, or (D) a registered seller of travel whose registration states that the registered seller is exempt pursuant to subdivision (b) or (c) from the requirements of Section 17550.15, and the seller of travel who forwards funds pursuant to subparagraph (C) or (D) obtains and keeps a copy of the registration referred to in subparagraph (C) or (D).

(3) The seller of travel is an officially appointed agent in good standing of the Airlines Reporting Corporation and the air transportation, if any, is sold to the passenger pursuant to that agency appointment.

(4) The seller of travel has been in business under the same ownership for a period of three years, unless acquired or formed by a registered seller of travel that has been in business under the same ownership for a period of three years. For the purposes of this paragraph, the following shall not constitute a change in ownership:

(A) Any structural change involving a change in the type of entity, such as from a corporation to a partnership, and not involving the addition of any new, underlying ownership interest.

(B) The deletion of any owner or ownership interest.

(5) The seller of travel sells, provides, furnishes, contracts for, or arranges air or sea transportation or travel services only at retail directly to the general public and not through any other seller of travel, all of which air or sea transportation and travel services are to be furnished by other, unrelated providers or sellers of travel.

(6) The seller of travel is in compliance with the requirements of Section 17550.20 and Article 2.7 (commencing with Section 17550.35). Any seller of travel seeking to qualify for this exemption shall provide all information necessary for the Attorney General or his or her delegate to determine that the seller of travel meets the criteria set forth in paragraphs (1) to (6), inclusive.

(7) A seller of travel in a transaction where the air or sea transportation or travel services are furnished by a business entity that (A) is located and providing transportation or travel services outside of the United States and (B) is not in compliance with the provisions of this article is exempt from the requirements of Section 17550.15 for that transaction if the seller of travel obtains each passenger’s written acknowledgment of receiving, prior to making any payment, a clear, conspicuous, and complete written disclosure that the provider of transportation or travel services is not in compliance with the Seller of Travel Law and the transaction is not covered by the Travel Consumer Restitution Fund, and of the attendant risks and consequences thereof.

(8) If the Attorney General or his or her delegate finds, pursuant to Section 17550.52, that the Travel Consumer Restitution Corporation has failed or ceased to operate, a seller of travel who was a participant in the Travel Consumer Restitution Fund shall no longer be exempt from compliance with the requirements of Section 17550.15 and 17550.17.

If Article 2.7 (commencing with Section 17550.35) ceases to operate for any reason, including, but not limited to, repeal pursuant to Section 17550.59, no seller of travel shall be exempt from compliance with the requirements of Sections 17550.15 and 17550.17 unless in compliance with subdivision (b) or (c).

(b) A seller of travel who is a participant, with respect to all sales of air or sea transportation and travel services, in a Consumer Protection Deposit Plan that meets the criteria of paragraphs (1) to (3), inclusive, and who complies with paragraph (4) need not comply with Section 17550.15.

(1) The plan is operated and administered by an entity who demonstrates to the satisfaction of the Attorney General or his or her delegate that the operating and administering entity is competent and reliable and that the plan will achieve fully the purposes and objectives of this article. Each approved plan shall include provisions requiring that each participating seller of travel (A) has been engaged in business as a seller of travel in the United States under the same ownership for not less than three years, unless acquired or formed by a seller of travel already participating and in good standing in the plan, and (B) has deposited with the administrator of the plan a minimum of one million dollars ($1,000,000) in security in the form of a bond, letter of credit, or certificate of deposit, which security shall be (i) in favor solely of the plan, (ii) held by the plan pursuant to the terms of the plan, (iii) used solely to refund passenger payments or deposits or to complete tours, and (iv) payable solely in the event that (I) the seller of travel fails to refund passenger payments or deposits due as a result of the bankruptcy, insolvency, or cessation of operations of the seller of travel or after the cancellation or material failure by the seller of travel to complete performance of the passenger’s transportation or travel services or (II) the seller of travel fails to replace the security with another meeting the criteria set forth in subparagraph (B) no later than 30 days prior to its expiration.

(2) Claims filed against the Consumer Protection Deposit Plan are decided within 45 days of receipt and paid within 30 days of decision.

(3) The Consumer Protection Deposit Plan has been reviewed and approved in writing by the Attorney General or his or her delegate as meeting the criteria set forth above, including a finding that the plan will effectuate the purposes of this article. Should the approved plan cease to provide the consumer protections set forth in paragraph (1), the Attorney General or his or her delegate shall revoke his or her approval immediately. Upon that revocation, the seller of travel shall no longer be exempt from compliance with the requirements of Sections 17550.15 and 17550.17.

(4) Any participant in a Consumer Protection Deposit Plan seeking to qualify for this exemption shall provide all information necessary for the Attorney General or his or her delegate to determine (A) that the Consumer Protection Deposit Plan in which the seller of travel is a participant meets the criteria set forth in paragraphs (1), (2), and (3), (B) that the seller of travel is a participant in full compliance with the terms and conditions of an approved consumer protection deposit plan, and (C) provide a written agreement from the authorized representative of the Consumer Protection Deposit Plan in which the plan administrator agrees to give the office of the Attorney General, Consumer Law Section, immediate written and telephonic notice in the event of termination of the seller of travel’s participation in the plan.

(c) A seller of travel who utilizes for all transactions a Consumer Protection Escrow Plan which meets the criteria of paragraphs (1) to (6), inclusive, and who complies with paragraph (7) is exempt from the requirements of Section 17550.15.

(1) The plan is operated and administered as escrow holder by a federally insured bank that demonstrates to the Attorney General or his or her delegate that the manner in which it will administer the plan will be consistent with the purposes of this article. Each approved escrow plan shall include provisions requiring that all air tickets sold by participants in the plan be issued through the Airlines Reporting Corporation.

(2) All funds delivered to the escrow holder, by cash, check, charge card, or otherwise, are held and disbursed by the escrow holder for the benefit of, and to protect the interests of, the passenger.

(3) All funds are separately accounted for by booking number and passenger name.

(4) Claims filed against the escrow plan are decided within 45 days of receipt and paid within 30 days of decision.

(5) All passenger funds are to be delivered to the escrow holder as required by Section 17550.15.

(6) The Consumer Protection Escrow Plan has been reviewed and approved in writing by the Attorney General or his or her delegate as meeting the criteria set forth herein, including a finding that the plan will effectuate the purposes and objectives of this article. Should the approved plan cease to provide the consumer protections set forth in paragraphs (1) to (5), inclusive, the Attorney General or his or her delegate shall revoke his or her approval of the plan immediately. Upon that revocation, the seller of travel shall no longer be exempt from compliance with the requirements of Sections 17550.15 and 17550.17.

(7) Any participant in a consumer protection plan seeking to qualify for this exemption shall provide all information necessary for the Attorney General or his or her delegate to (A) determine that the Consumer Protection Escrow Plan in which the seller of travel is a participant meets the criteria set forth in paragraphs (1) to (6), inclusive, (B) determine that the seller of travel is a participant in full compliance with the terms and conditions of an approved Consumer Protection Escrow Plan, and (C) provide a written agreement from the authorized representative of the Consumer Protection Escrow Plan in which the plan administrator agrees to give the office of the Attorney General, Consumer Law Section, immediate written and telephonic notice in the event of termination of the seller of travel’s participation in the plan.

(Amended by Stats. 1999, Ch. 83, Sec. 13. Effective January 1, 2000.)



17550.17

(a) This section does not apply to sellers of travel who are exempt from the requirements of Section 17550.15 pursuant to Section 17550.16.

(b) Upon payment in full by the passenger for air or sea transportation and any related services with a credit card or with cash, the seller of travel shall issue and deliver the ticket or voucher to the passenger or his or her designated agent within 72 hours.

(c) Upon payment in full by the passenger for air or sea transportation and any related services with a check, the seller of travel shall issue and deliver the ticket or voucher to the passenger or his or her designated agent within 72 hours of the earlier of the following:

(1) The time the passenger’s payment is credited to the seller of travel’s account.

(2) The expiration of the maximum hold period specified in Section 10.190405 of Title 10 of the California Code of Regulations.

(d) Tickets, vouchers, or receipts shall be deemed to have been delivered if they have been turned over to an independent third-party delivery service or the United States Postal Service for regular delivery.

(e)  If the seller of travel is unable to issue tickets or vouchers upon payment as set forth in subdivisions (b) and (c), the seller of travel may comply with this section by taking either of the following actions:

(1) Timely forwarding to the air or sea carrier or provider of travel services, the portion of the sum paid by the passenger that is required by the air or sea carrier or provider of travel services from the seller of travel in order to provide the transportation or services purchased by that passenger and sending to the passenger within five business days of the date of the purchase or before the date of the passenger’s departure, whichever occurs first, a receipt describing the transportation and services that were purchased. The seller of travel may not offset or reduce the amount forwarded by any amounts due or claimed in connection with any other transaction.

(2) Complying with Sections 17550.13, 17550.14, and 17550.15.

(f) There is no violation of this section if compliance with this section was rendered impossible as a direct result of an unforeseen condition beyond the control of the seller of travel, and the seller of travel complied with this section or made restitution to the passenger within 30 days after the transportation or travel services purchased by the passenger were not provided.

(g) For purposes of this section, “72 hours” means three business days as defined in Section 9 of the Civil Code.

(Amended by Stats. 2006, Ch. 628, Sec. 4. Effective January 1, 2007.)



17550.18

(a) If any provision of this article or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(b) In a criminal action, a seller of travel has the burden of producing evidence to establish any exception to the provisions of this chapter; and in a civil action, a seller of travel has the burden of proof to establish any exception to the provisions of this chapter.

(c) Any action or proceeding to attack, review, set aside, void, change, or annul any decision, determination, or finding of the Attorney General or his or her delegate pursuant to Article 2.6 (commencing with Section 17550) or Article 2.7 (commencing with Section 17550.35) shall be in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure.

In such action or proceeding, the inquiry shall extend only to whether there was a prejudicial abuse of discretion. Abuse of discretion shall be found by the court only if the decision, determination, or finding was not supported by substantial evidence in light of the entire written record before the Attorney General or his or her delegate at the time the decision, determination, or finding was made. The record before the court shall be the same written record upon which the Attorney General or his or her delegate acted.

(Added by Stats. 1994, Ch. 1123, Sec. 2. Effective January 1, 1995. Section operative January 1, 1995, pursuant to Section 17550.33 (later repealed).)



17550.19

In addition to any civil penalties provided in this division, violation of this article is punishable as follows:

(a) As a misdemeanor by a fine of not more than ten thousand dollars ($10,000), by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment for each violation.

(b) In addition, any violation of Section 17550.14 or subdivision (b) or (c) of Section 17550.15 where money or real or personal property received or obtained by a seller of travel for transportation or travel services from any and all persons aggregates two thousand three hundred fifty dollars ($2,350) or more in any consecutive 12-month period, or the payment or payments by or on behalf of any one passenger exceeds in the aggregate nine hundred fifty dollars ($950) in any 12-month period, is punishable either as a misdemeanor or as a felony by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or two or three years, by a fine of not more than twenty-five thousand dollars ($25,000), or by both that fine and imprisonment for each violation.

(c) In addition, any intentional use for any purpose of a false seller of travel registration number, with intent to defraud, by an unregistered seller of travel is punishable as a misdemeanor or felony as provided in this section.

(d) Any violation of Section 17550.15 shall be a misdemeanor and shall be punished as provided in this section. Every act in violation of Section 17550.15 may be prosecuted as a separate and distinct violation and consecutive sentences may be imposed for each violation.

(e) Sellers of travel shall also comply with Sections 17537, 17537.1, and 17537.2 of the Business and Professions Code and all other applicable laws. This section shall not be construed to preclude the applicability of any other provision of the criminal law of this state that applies or may apply to any transaction.

(Amended by Stats. 2011, Ch. 15, Sec. 28. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



17550.195

(a) The Attorney General shall immediately suspend the registration of a seller of travel who has been convicted of a felony offense pursuant to Section 17550.19.

(b) A person who has been convicted of a felony offense pursuant to Section 17550.19 is prohibited, for a period of seven years commencing on the date of his or her conviction, from registering as a seller of travel and from participating in the Travel Consumer Restitution Fund.

(Added by Stats. 2006, Ch. 628, Sec. 5. Effective January 1, 2007.)



17550.20

(a) Not less than 10 days prior to doing business in this state, a seller of travel shall apply for registration with the office of the Attorney General by filing with the Consumer Law Section the information required by Section 17550.21 and a filing fee of one hundred dollars ($100) for each location from which the seller of travel conducts business. A late fee of five dollars ($5) per day, up to a maximum of five hundred dollars ($500), shall be paid for each day after the time specified by this section until the filing fee and the information required by Section 17550.21 are received. No registration shall be issued or approved until the late fee, and the filing and late fees for each year the seller of travel operated without being registered, have been paid. A seller of travel shall be deemed to do business in this state if the seller of travel solicits business from locations in this state or solicits prospective purchasers who are located in this state.

(b) Registration shall be valid for one year from the effective date thereof shown on the registration issued by the office of the Attorney General and may be annually renewed by making the filing required by Section 17550.21 and paying a filing fee of one hundred dollars ($100) for each location from which the seller of travel conducts business. A late fee of five dollars ($5) per day, up to a maximum of five hundred dollars ($500), shall be paid for each day after the time specified by this section until the filing fee and the information required by Section 17550.21 are received. No registration shall be renewed until the late fee, and the filing and late fees for each year the seller of travel operated without being registered, have been paid.

(c) Whenever, prior to expiration of a seller of travel’s annual registration, there is a material change in the information required by Section 17550.21, the seller of travel shall, within 10 days, file an addendum updating the information with the Consumer Law Section of the office of the Attorney General.

(d) (1) Not less than 10 days prior to the transfer or sale of any interest in a seller of travel, the selling or transferring owner shall file with the office of the Attorney General, Seller of Travel Program, a notice of encumbrance, sale, or transfer of ownership, using a form provided for that purpose by the office of the Attorney General. The notice shall provide the information required pursuant to subdivision (d) of Section 17550.21 as to each transferee.

(2) Until the time the notice of encumbrance, sale, or transfer of ownership required in paragraph (1) is filed as required, the selling, encumbering, or transferring owner is responsible for all acts of and obligations imposed by law on the transferee sellers of travel to the same extent as they would have been responsible had there been no transfer, sale, or encumbrance.

(e) The office of the Attorney General shall suspend the registration of any seller of travel who (1) fails to make any payment required pursuant to Article 2.7 (commencing with Section 17550.35) or (2) submits a check in payment of a registration fee or late fee required by this section that is not honored by the institution on which it is drawn. The Attorney General shall provide written notice to the seller of travel by first-class mail at the seller of travel’s place of business set forth in the registration statement that the seller of travel’s registration has been suspended until all fees that are due have been paid. The registration of the seller of travel shall be suspended until all such payments due have been collected.

(f) The Attorney General may, at his or her discretion and subject to supervision by the Attorney General or his or her delegate, contract out all or any part of the processing of registrations required by this section.

(g) This section does not apply to an individual, natural person who meets all of the following conditions:

(1) Has a written contract with a registered seller of travel to act on that registered seller of travel’s behalf in offering or selling air or sea transportation and other travel goods or services in connection with the transportation.

(2) Acts only on behalf of a registered seller of travel with whom the person has a written contract in the offer or sale to a passenger of air or sea transportation and other goods or services in connection with the transportation and sells no other air or sea transportation or travel services to that passenger.

(3) Provides air or sea transportation or travel services that are offered or sold pursuant to the official agency appointment of the registered seller of travel with whom the person has a written contract.

(4) Does not receive any consideration for air or sea transportation or other travel services from the passenger.

(5) Requires the passenger to pay all consideration for air or sea transportation or other travel services directly to the air carrier or ocean carrier or to the registered seller of travel.

(6) Discloses both of the following:

(A) The person is acting on behalf of a registered seller of travel.

(B) The name, address, telephone number, and registration number of the registered seller of travel on whose behalf the person is acting.

The person shall make the disclosures required by this paragraph in writing to the passenger at the same time the passenger receives notice under Section 17550.13. If the person transacts business in this state on the Internet, the disclosures also shall appear on the home page of the person’s Web site and shall be prominently set forth in the first electronic mail message sent to the passenger that refers to the passenger’s purchase of air or sea transportation or travel services.

(h) Whenever the Attorney General determines that a registration application is accurate and complete, the application shall be processed and a registration certificate shall be issued to the seller of travel within 21 days.

(Amended by Stats. 2003, Ch. 196, Sec. 5. Effective January 1, 2004.)



17550.21

Each filing pursuant to Section 17550.20 shall contain the following information:

(a) The name or names of the seller of travel, including the name under which the seller of travel is doing or intends to do business, if different from the name of the seller of travel.

(b) The seller of travel’s business form and place of organization and, if operating under a fictitious business name, the location where the fictitious name has been registered. If the seller of travel does business in California from one or more locations in this state but does not maintain its principal place of business in this state, the seller of travel shall state whether it meets the requirements of paragraph (16) of subdivision (e) of Section 17511.1.

(c) The complete street address or addresses of all locations from which the seller of travel will be conducting business, including, but not limited to, locations at which telephone calls will be received from, or made to, passengers or other sellers of travel. The statement shall designate which location is the principal place of business.

(d) The complete business and residential addresses and telephone numbers, the driver’s license number and state of issuance or equivalent personal identification, the social security number, and the date of birth of each owner and principal of the seller of travel. “Owner” means a person who owns or controls 10 percent or more of the equity of, or otherwise has claim to 10 percent or more of the net income of, a seller of travel. “Principal” means an owner, an officer of a corporation, a general partner of a partnership, or a sole proprietor of a sole proprietorship.

(e) A statement as to whether the seller of travel, any owner, or principal, or any other seller of travel owned or managed by any owner or principal of the seller of travel, or the seller of travel itself has had entered against that person or entity any judgment, including a stipulated judgment, order, made a plea of nolo contendere, or been convicted of any criminal violation. The statement shall identify the person, the court or administrative agency rendering the judgment, order, or conviction, the docket number of the matter, and the date of the judgment, order, or conviction; where the judgment, order, or record of conviction is filed; and the nature of the case or judgment. This subdivision does not require disclosure of marital dissolution, child support, or child custody proceedings.

(f) A copy of the travel certificates, if any, that are or will be sold, marketed, or distributed to any person or entity by the seller of travel.

(g) The seller of travel shall file with the Attorney General a signed and dated statement providing the following:

(1) The account number of each trust account required by this article.

(2) The name and address of each financial institution at which the seller of travel maintains a trust account required by this article.

(3) Any registration number issued to the seller of travel by the Airline Reporting Corporation or the International Association of Travel Agents Network.

(4) A consent form consenting to the Attorney General, a district attorney, or their representatives obtaining directly from the Airlines Reporting Corporation, International Association of Travel Agents Network, a seller of transportation, provider of transportation, provider of travel services, and any financial institution where passenger funds have been deposited, any information related to an investigation of a seller of travel’s compliance with this section. The consent form shall be provided by the Attorney General. If a bond is maintained in lieu of the trust account, a copy of that bond shall be filed with the Attorney General.

(h) A statement signed by each owner and principal granting permission to the office of the Attorney General to obtain from any financial institution or credit union at which any trust account required by Section 17550.15 is maintained, information relating to that trust account, as set forth in paragraph (2) of subdivision (f) of Section 17550.15.

(i) The name, address, and telephone number of each person described in subdivision (g) of Section 17550.20 with whom the seller of travel contracts.

(j) If at the time of registration renewal, no change has occurred to the information provided in the last filed complete registration statement and the permission described in subdivision (h) has not expired, the seller of travel may, instead of filing a registration statement containing the information required by subdivisions (a) to (i), inclusive, file a statement attesting to the continued accuracy of the information in the last filed complete registration statement. The attestation shall be in a form specified by the Attorney General and verified as described in subdivision (k).

(k) The information required by this section shall be verified by a declaration signed and dated by each owner and principal of the seller of travel, or in the case of a registered seller of travel that does business in California, from one or more locations in California, and that meets the requirements of paragraph (16) of subdivision (e) of Section 17511.1, by a duly authorized officer of the corporation, under penalty of perjury pursuant to the laws of the State of California. The declaration shall specify the date and location of signing. Upon reregistration by a previously registered seller of travel, the information required by this section may be verified by the chief executive officer of a corporation, managing partner of a partnership, or manager of a limited liability company.

(Amended by Stats. 2006, Ch. 628, Sec. 6. Effective January 1, 2007.)



17550.22

No registration application shall be accepted for filing if it is incomplete or contains false information.

(Added by Stats. 1994, Ch. 1123, Sec. 2. Effective January 1, 1995. Section operative January 1, 1995, pursuant to Section 17550.33 (later repealed).)



17550.23

(a) The Travel Consumer Restitution Corporation shall notify the office of the Attorney General whenever a seller of travel with its principal place of business in California, which does business with persons located in California, is in compliance with Article 2.7 (commencing with Section 17550.35).

(b) A registration application for a seller of travel who does not or intends not to comply with the requirements of Section 17550.15 because the seller of travel claims to meet the requirements of subdivision (b) of Section 17550.16 shall be accompanied by evidence that the seller of travel is a participant in a Consumer Protection Deposit Plan that meets the criteria set forth in subdivision (b) of Section 17550.16.

(c) A registration application for a seller of travel who does not or intends not to comply with the requirements of Section 17550.15 because the seller of travel claims to meet the requirements of subdivision (c) of Section 17550.16 shall be accompanied by evidence that the seller of travel is a participant in a Consumer Protection Escrow Plan that meets the criteria set forth in subdivision (c) of Section 17550.16.

(Amended by Stats. 1999, Ch. 83, Sec. 14. Effective January 1, 2000.)



17550.24

(a) The Attorney General or his or her delegate shall issue a separate registration number to each registrant whose registration is accepted. That registration number shall be valid for the period specified in subdivision (b) of Section 17550.20, unless revoked or suspended by the Attorney General or his or her delegate. Grounds for suspension or revocation include material misrepresentation in a registration application, or a failure to amend a registration as provided in subdivision (c) of Section 17550.20.

(b) Any registration issued to a seller of travel who is required to comply with the provisions of Section 17550.15 shall set forth the number and location of the required trust account.

(c) Any registration issued to a seller of travel who has complied with the requirements of subdivision (b) of Section 17550.23 shall state that the seller of travel claims an exemption from the requirements of Section 17550.15 pursuant to subdivision (b) of Section 17550.16.

(d) Any registration issued to a seller of travel who has complied with the requirements of subdivision (c) of Section 17550.23 shall state that the seller of travel claims an exemption from the requirements of Section 17550.15 pursuant to subdivision (c) of Section 17550.16.

(e) A registered seller of travel shall display a copy of its current registration certificate in a manner and place easily accessible to the public, in each location in which the seller of travel conducts its business, and shall provide a copy of its current registration upon request to any other registered seller of travel from whom it receives passenger funds in payment for transportation or travel services.

(f) The registration number of the seller of travel shall be clearly and conspicuously displayed on all advertising materials offering for sale or soliciting the purchase of any air or sea transportation or travel services, including, but not limited to, any writings, or promotional materials of any kind which are advertised, displayed, or disseminated in any manner to any persons in California, or from California to any person elsewhere. A registered seller of travel that does business in California from one or more locations in California and that meets the requirements of paragraph (16) of subdivision (e) of Section 17511.1 shall display its registration number only on advertising materials that are produced or placed by its business locations within California or that make reference to specific business locations offering air or sea transportation or travel services. Wherever seller of travel, registered seller of travel, or similar terms are used in any advertising materials, they shall be accompanied by a statement which discloses, at least as prominently, that “registration as a seller of travel does not constitute approval by the State of California.”

(Amended by Stats. 1998, Ch. 924, Sec. 14.5. Effective January 1, 1999.)



17550.25

(a) All sellers of travel who are participants shall comply with Article 2.7 (commencing with Section 17550.35) prior to engaging in those sales.

(b) Any seller of travel that is not a participant who is doing business with persons located in California shall make a clear and conspicuous disclosure, both orally and in writing, that the seller of travel is not a participant in the Travel Consumer Restitution Fund. Any seller of travel doing business from any location in California with persons located outside California shall make a clear and conspicuous disclosure, both orally and in writing, that the transaction is not covered by the Travel Consumer Restitution Fund. Any seller of travel required by the provisions of this article to have a trust account or bond shall make a clear and conspicuous disclosure of the existence of the trust account or of the issuer and amount of the bond.

(Added by Stats. 1994, Ch. 1123, Sec. 2. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 17550.33 (later repealed).)



17550.26

(a) For the purposes of this section, “travel business discount program” means a membership, benefit program, identification card, identifying number, or other arrangement that identifies the purchaser of the travel business discount program as engaged in the travel business or otherwise qualified to receive discounts or reduced prices made available to persons involved in the travel business for transportation or any travel services.

(b) A person may sell a travel business discount program if the following conditions are satisfied:

(1) The represented discounts or reduced prices offered under the travel business discount program are not made generally available to the public.

(2) The benefits and limitations of the travel business discount program are clearly and conspicuously disclosed to the purchaser, in writing, before any consideration is paid by the purchaser.

(3) The sale is made only to a purchaser who is any of the following:

(A) A duly registered seller of travel.

(B) An owner or principal of a seller of travel listed on the seller of travel’s registration form.

(C) An employee of a seller of travel who was paid at least five thousand dollars ($5,000) in compensation in the prior 12 months by that seller of travel.

(D) A person described in subdivision (g) of Section 17550.20 who is listed on a seller of travel’s registration form and who was paid at least five thousand dollars ($5,000) in compensation in the prior 12 months by that seller of travel.

(c) A seller of a travel business discount program shall maintain records in this state establishing that each purchaser satisfies one of the criteria described in paragraph (3) of subdivision (b) and shall produce those records for inspection and copying without charge at an office of the Attorney General within 10 calendar days of a written request by the Attorney General.

(d) A seller of a travel business discount program shall comply with the requirements for discount buying services pursuant to Title 2.6 (commencing with Section 1812.100) of Part 4 of Division 3 of the Civil Code.

(Added by Stats. 2006, Ch. 628, Sec. 7. Effective January 1, 2007.)



17550.27

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) “Seller of travel discount program” means a membership, benefit program, or other arrangement that purports to entitle the purchaser of the seller of travel discount program to future transportation or any travel services at a discount or reduced price or preferential treatment not made generally available to the public. Seller of travel discount program does not include a “travel business discount program” as defined in Section 17550.26.

(2) “Seller” means any person who sells or offers for sale a seller of travel discount program but does not include any of the following:

(A) Any person excluded from the definition of “seller of travel” under subdivision (b) of Section 17550.1.

(B) An owner, developer, or operator of a time-share interest or time-share plan as described in subdivisions (x) and (z) of Section 11212 in connection with an offer as described in subdivision (o) of Section 11212 that complies with the Vacation Ownership and Time-Share Act of 2004 providing lodging at a time-share unit, including arranging transportation to the time-share unit.

(C) An exchange company as described in subdivision (k) of Section 11212 in connection with arranging lodging at a time-share unit, including arranging transportation to the time-share unit.

(D) A motor club subject to Part 5 (commencing with Section 12140) of Division 2 of the Insurance Code.

(E) A nonprofit organization described in Section 501(c)(3) of the Internal Revenue Code that, according to a final ruling or determination by the Internal Revenue Service, is both exempt from taxation under Section 501(a) of the Internal Revenue Code and not a private foundation as defined in Section 509 of the Internal Revenue Code. An advance ruling or determination of tax-exempt or foundation status by the Internal Revenue Service does not meet the requirements of this paragraph.

(F) An entity or a wholly owned subsidiary of an entity that maintains a tangible net equity exceeding five million dollars ($5,000,000) as reflected in an audited financial statement, prepared in accordance with generally accepted accounting principles, for the entity’s most recent fiscal year.

(b) A seller may sell a seller of travel discount program if the following conditions are satisfied:

(1) The seller is a duly registered seller of travel.

(2) The annual charge for the seller of travel discount program does not exceed one hundred fifty dollars ($150).

(3) The term of the seller of travel discount program does not exceed one year. The purchaser may renew participation in the program at the end of each term for a period not to exceed one year by affirmatively providing the seller with a written express request to renew. The seller may not seek or accept the purchaser’s authorization for an automatic renewal or the purchaser’s renewal request more than 60 days before the expiration of an annual term or more than 15 days before the expiration of a shorter term program.

(4) The represented discounts or reduced prices offered under the seller of travel discount program are not made generally available to the public.

(5) The purchaser has the right to cancel the purchaser’s participation in the seller of travel discount program and receive a full refund of all consideration paid for the pending term of the program at either of the following times:

(A) Within five business days of purchasing or renewing the seller of travel discount program or receiving the disclosure required by paragraph (6), whichever is later.

(B) At any time based on the seller’s misrepresentation or violation of this article.

(6) The benefits and limitations of the seller of travel discount program and the purchaser’s cancellation rights described in paragraph (5) are clearly and conspicuously disclosed, in writing, before any consideration is paid by the purchaser.

(7) The discounted or reduced price for any tour package, including transportation or any travel services, offered under the seller of travel discount program shall be at least 5 percent below the price that would have been paid by a purchaser without participation in the seller of travel discount program.

(8) The seller may not offer to arrange transportation or any travel services for a specified price, time, or location unless the seller has written evidence of the commitment of the provider of transportation, lodging, or any travel services to provide those services at the price, time, and location specified.

(9) The seller shall maintain a surety bond of one hundred thousand dollars ($100,000) issued by a surety company admitted to do business in this state. A copy of the bond shall be filed with the Secretary of State, with a copy provided to the Attorney General. The bond shall be in favor of the State of California for the benefit of purchasers of the seller of travel discount program harmed by a violation of this section, the seller’s misrepresentation or misapplication of funds, or the failure of the seller to comply with the terms of the seller of travel discount program.

(10) The seller shall comply with the requirements for discount buying services pursuant to Title 2.6 (commencing with Section 1812.100) of Part 4 of Division 3 of the Civil Code.

(Added by Stats. 2006, Ch. 628, Sec. 8. Effective January 1, 2007.)



17550.30

(a) The Travel Seller Fund is hereby created in the State Treasury. All fines, penalties, and fees, including late fees, collected pursuant to this article, and any moneys collected for a violation of this article or Article 2.7 (commencing with Section 17550.35), shall be deposited in the fund, and the moneys in the fund may be expended only for the purposes specified in this article.

(b) All moneys paid into the State Treasury and credited to the Travel Seller Fund shall be used by the Department of Justice in carrying out and enforcing the provisions of this article, including, but not limited to, the payment of salaries of Department of Justice personnel, contractors, or consultants, and the dissemination of information, including consumer education regarding this article and Article 2.7 (commencing with Section 17550.35).

(c) The sum of three hundred ninety-five thousand dollars ($395,000) is hereby appropriated from the Travel Seller Fund to the Department of Justice for purposes of the Sellers of Travel Program established pursuant to Article 2.6 (commencing with Section 17550).

(Amended by Stats. 2004, Ch. 183, Sec. 16. Effective January 1, 2005.)






ARTICLE 2.7 - Travel Consumer Restitution Plan

17550.35

“Restitution corporation” means the Travel Consumer Restitution Corporation.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.36

“Participant,” as used in this article, means a seller of travel, as defined in Section 17550.7, who is registered pursuant to Section 17550.20.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.37

(a) “Person aggrieved,” as used in this article, means a passenger, as defined in Section 17550.3, located in California at the time of sale, or a person located in California at the time of sale who made any payment on behalf of the passenger for air or sea transportation or travel services, who has sustained a loss as a result of the failure of a seller of travel to refund payments made by or on behalf of a passenger as payment for air or sea transportation or travel services, where a refund is due as a result of the bankruptcy, insolvency, cessation of operations, or material failure to provide the transportation or travel services purchased by the passenger, regardless of whether the passenger or a person making payment on behalf of the passenger initially contracted with that seller of travel. “Loss,” as used herein, shall be limited to losses that are incurred in a transaction with a seller of travel who, at the time of sale, was a paid-up participant in the Travel Consumer Restitution Fund and was registered pursuant to Section 17550.20. “Person aggrieved” shall not mean or include a passenger, or person making payment on behalf of a passenger, in a transaction where the air or sea transportation or travel services are furnished by a business entity that is located and providing transportation or travel services outside of the United States and is not in compliance with Article 2.6 (commencing with Section 17550).

(b) Any person aggrieved who files a claim for payment from the Travel Consumer Restitution Fund thereby waives his or her right to bring any action at law or equity that is against the seller of travel as to whom the claim is made and arises from the transaction that is the subject of the claim against the restitution fund. The claim form required by Section 17550.46 shall include a clear and conspicuous notice of the waiver.

(c) The waiver of rights provided for by subdivision (b) shall not apply to any claimant whose claim is denied on any of the following grounds, as set forth in the statement of decision required by subdivision (d) of Section 17550.47:

(1) The seller of travel was not, at the time of sale, a paid-up participant in the Travel Consumer Restitution Fund, as required by subdivision (a).

(2) The seller of travel was not, at the time of sale, registered pursuant to Section 17550.20.

(3) The claimant was not located in California at the time of sale, as required by subdivision (a).

(Amended by Stats. 2006, Ch. 628, Sec. 9. Effective January 1, 2007.)



17550.38

(a) It is the purpose of the Travel Consumer Restitution Corporation to provide restitution to a person aggrieved, subject to the limitations set forth in this article. The restitution is secondary only to any relief, compensation, or reimbursement to which a person aggrieved may be entitled under any of the following:

(1) A Consumer Protection Deposit Plan, as described in subdivision (b) of Section 17550.16.

(2) A Consumer Protection Escrow Plan, as described in subdivision (c) of Section 17550.16.

(3) Travel insurance.

(4) The successful assertion by the person aggrieved of that person’s rights under Section 1747.50 or 1747.90 of the Civil Code or under Section 226.12 or 226.13 of Title 12 of the Code of Federal Regulations.

(b) Nothing in this section shall be construed to require a person aggrieved to bring a civil action to obtain any relief, compensation, or reimbursement or to file a crime report with law enforcement in order to obtain payment from the restitution fund.

(c) The restitution shall be paid from the Travel Consumer Restitution Fund established by the Travel Consumer Restitution Corporation.

(d) The Travel Consumer Restitution Corporation may request legal counsel, representation, and advice from the office of the Attorney General.

(Amended by Stats. 2006, Ch. 628, Sec. 10. Effective January 1, 2007.)



17550.39

(a) Participants shall maintain a corporation under the Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code) operating under the name “Travel Consumer Restitution Corporation.”

(b) The State of California and any of its officers, agents, or employees shall not be liable in any manner for any act or omission of Travel Consumer Restitution Corporation, its directors, officers, agents, or employees.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.40

Each participant is required to comply with the provisions of this article and shall abide by the rules and decisions of the Travel Consumer Restitution Corporation adopted in accordance with this article.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.41

(a) The Board of Directors of the Travel Consumer Restitution Corporation shall be composed of six directors, as follows:

(1) One public consumer representative member appointed by the Director of Consumer Affairs.

(2) One employee of the Department of Justice, assigned by the office of the Attorney General, who shall serve as an ex officio, nonvoting member.

(3) Four directors who are participants in the Travel Consumer Restitution Fund.

(b) The director appointed pursuant to paragraph (1) of subdivision (a) shall serve until the appointment is revoked or another appointment is made, or until the director resigns.

(c) Participant directors shall be elected by a balloting of all participants in the Travel Consumer Restitution Fund in an election to be conducted by the Travel Consumer Restitution Corporation in February of each year. Participant directors shall be elected to serve two-year terms, with two of the four participant directors being elected each year to staggered two-year terms.

(d) A person is eligible to be nominated and to serve as a participant director if the person satisfies all of the following conditions:

(1) The person’s primary occupation, at the time of nomination and continuously during the previous three years, has been as the owner or manager of a seller of travel that is and has been in good standing both as a registered seller of travel and as a participant in the Travel Consumer Restitution Fund.

(2) The person has not been convicted of a crime, including a plea or verdict of guilty or a conviction following a plea of nolo contendere.

(3) The person is not subject to a judgment or administrative order, whether entered after adjudication or stipulation, predicated on that person’s commission of an act of dishonesty, fraud, deceit, or violation of this chapter or Chapter 5 (commencing with Section 17200) of Part 2 of Division 7.

(4) The person is not a defendant in a pending criminal or civil law enforcement action brought by a public prosecutor.

(5) The person has not served as a participant director of the Travel Consumer Restitution Fund at any time during the previous 18 months.

(6) Within five days after the end of the nomination period, the person nominated to be a director submits an application to the Travel Consumer Restitution Fund, signed under penalty of perjury, that attests to the person’s satisfaction of all of the conditions specified in paragraphs (1) to (5), inclusive.

(e) The Travel Consumer Restitution Fund may not impose requirements for nomination to be a participant director in addition to the requirements described in subdivision (d).

(f) If a nominee does not satisfy the requirements of subdivision (d), the Travel Consumer Restitution Fund shall notify the nominee and the Attorney General in writing, within 30 days of the nominee’s application, that the person has been rejected as a nominee and the specific grounds for the rejection.

(g) The nomination period shall be open for the period beginning 90 days and ending 30 days before the election. Any participant may nominate for election any participant who is eligible to serve as provided in subdivision (d).

(h) The Travel Consumer Restitution Fund shall enable nominees to submit, within 21 days before the election, written statements of up to 500 words in a reasonable format concerning their candidacy and shall mail those statements to participants in the Travel Consumer Restitution Fund and make those statements publicly available no later than 14 days before the election by means that may include disseminating the information on an Internet Web site or providing the information by electronic mail to any person who has requested the information and provided a valid electronic mail address.

(i) A director who does not qualify to be a participant or who otherwise becomes unable to serve shall not continue to serve as director. The board of the Travel Consumer Restitution Corporation shall adopt rules setting forth the procedures to determine that a director is no longer able to serve as a director and for the board to elect a successor to serve as director until the next election.

(Amended by Stats. 2003, Ch. 196, Sec. 10. Effective January 1, 2004.)



17550.42

The fiscal year of the Travel Consumer Restitution Corporation shall commence on July 1 of each year.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995. See same-numbered section added by Stats. 2003, Ch. 196.)



17550.42-1

(a) Within 30 days of the close of the fiscal year or other reasonable period established by the board of directors, the Travel Consumer Restitution Corporation shall make publicly available a statement of the following information concerning the most recently concluded fiscal year:

(1) The number of claims and approximate dollar amount of the claims received.

(2) The total number of claims and total dollar amount of claims paid.

(3) The approximate number and dollar amount of claims denied or abandoned.

(4) The dollar balance in the restitution fund.

(5) The amount of assessments received from participants and the operating and administrative costs and expenses of the corporation.

(6) The number of new participants and the amount of assessments received from them.

(b) The Travel Consumer Restitution Corporation shall make publicly available within 15 days of the board of directors’ approval, or other reasonable period established by the board of directors, the following information:

(1) The approved minutes of meetings of the board of directors.

(2) The approved estimated annual operational budget projecting the costs of operations and administration for the succeeding fiscal year, excluding the amount to be paid for claims.

(3) The approved bylaws, as amended, of the Travel Consumer Restitution Corporation.

(c) Information may be made publicly available as required by this section by disseminating the information on an Internet Web site or providing the information by electronic mail to any person who has requested the information and provided a valid electronic mail address.

(Added by Stats. 2003, Ch. 196, Sec. 11. Effective January 1, 2004. See same-numbered section added by Stats. 1994, Ch. 1123.)



17550.43

(a) The Travel Consumer Restitution Corporation shall establish and maintain an operations fund for the payment of costs of operations and administration. The corporation shall prepare, prior to its fiscal yearend, an estimated annual operational budget projecting the costs of operations and administration for the succeeding fiscal year, excluding the amount paid for claims.

(b) (1) All participants making their initial payment of assessments shall pay to the Travel Consumer Restitution Corporation an initial, one-time seventy-five dollar ($75) assessment per location from which the participant does business in the state in order to provide additional funding for the operations of the corporation, as those operations are authorized by the corporation’s board of directors.

(2) All participants making their initial payment of assessments shall pay to the Travel Consumer Restitution Corporation an initial, one-time two hundred dollar ($200) assessment per location from which the participant does business in this state in order to provide additional funding for the restitution fund.

(c) All participants who were sellers of travel in any year, and who did not pay a Travel Consumer Restitution Corporation assessment in that year shall, when making a payment of assessment in a subsequent year, pay the Travel Consumer Restitution Corporation all assessments for the operations of the corporation and the restitution fund for the years in which they were in business as were billed and paid by participants in those years.

(d) The Travel Consumer Restitution Corporation shall establish a restitution fund for the payment of claims. All claims shall be paid from the restitution fund.

(1) The restitution fund shall be in the form of a trust account maintained in the State of California with a federally insured bank that shall be selected by the Board of Directors of the Travel Consumer Restitution Corporation and shall be approved by the office of the Attorney General. The Board of Directors of the Travel Consumer Restitution Corporation or its delegate shall serve as trustee.

(2) The restitution fund shall meet the following criteria:

(A) The trustee shall deposit all restitution funds received into the trust account.

(B) The trustee shall maintain a separate accounting for disbursements and collections on account of claims against each participant. Quarterly reports shall be provided to the office of the Attorney General, Consumer Law Section.

(C) The trustee shall disburse funds from the trust as directed by the Travel Consumer Restitution Corporation pursuant to Section 17550.47.

(D) The trustee may only invest the operations fund and trust funds in any of the securities described in subdivision (a) or (b) of Section 16430 of the Government Code.

(Amended by Stats. 1998, Ch. 924, Sec. 22. Effective January 1, 1999.)



17550.44

(a) In addition to the assessments required by Section 17550.43, the Travel Consumer Restitution Corporation shall bill and collect from each participant an annual assessment that in the aggregate shall consist of assessments for the operations fund and the restitution fund. For each participant, the due date of that annual assessment shall be 30 days prior to the annual renewal date for registration pursuant to Section 17550.20 or 45 days after billing, whichever is later. For a participant registering for the first time, the assessments required by Section 17550.43 shall be due 10 days prior to the seller of travel doing business in this state. A late fee of five dollars ($5) per day, up to a maximum of five hundred dollars ($500), shall be paid for each day after the due date specified in this section until the assessment is paid.

(b) The annual assessment for the operations fund shall be determined no later than January 15 of each year for the next fiscal year in an amount that does not exceed the amount necessary to fund the operations and administration of the corporation, based upon the annual operational budget required by subdivision (a) of Section 17550.43, and shall become effective immediately. The annual assessment for the operations fund shall not exceed thirty-five dollars ($35) per year for each location in the state from which a participant does business.

(c) If, as of January 15 of any year, the balance in the restitution fund is less than one million six hundred thousand dollars ($1,600,000), the Travel Consumer Restitution Corporation shall make an assessment of participants, up to a maximum amount of two hundred dollars ($200) for each location in the state from which a participant does business, to bring the restitution fund to an expected balance of one million six hundred thousand dollars ($1,600,000). Every participant’s assessment shall be determined pro rata based upon the ratio of the number of locations in the state from which the participant does business to the total number of locations for all participants as of the preceding December 15.

(d) If, on May 1 or October 15 of any year, the balance in the restitution fund is less than nine hundred thousand dollars ($900,000), the corporation shall make an emergency assessment of participants, not more than twice per year, up to a maximum amount of one hundred fifty dollars ($150) per year for each location in the state from which the participant does business, for deposit in the trust account to return the level of the restitution fund to an expected balance of one million six hundred thousand dollars ($1,600,000). The corporation shall estimate the total cost of billing, collecting, and processing the emergency restitution fund assessment and shall assess and collect, together with the emergency restitution fund assessment, an emergency operations fund assessment that is in the aggregate sufficient to offset the estimated cost. Each participant’s assessments shall be determined pro rata based upon the ratio of the number of locations in the state from which the participant does business to the total number of locations for all participants as of the first day of the preceding month. The board of directors shall adopt rules for the notification of emergency assessments.

(e) In addition to the assessments required by Section 17550.43 and subdivision (d), if at any time during the fiscal year the board of directors of the Travel Consumer Restitution Corporation determines that the operations fund will be insufficient to pay the costs of operations and administration for the current or next fiscal year, the corporation, as determined by the board of directors, shall do either or both of the following: (A) make an emergency assessment of participants, not more than once per fiscal year, up to a maximum amount of sixty-five dollars ($65) per year for each location in the state from which a participant does business. The emergency assessment may be billed and collected either on an emergency basis from all participants upon the making of the assessment, or in conjunction with each participant’s annual assessment pursuant to subdivision (a) of Section 17550.44, (B) transfer any or all interest earned on the Restitution Fund to the Operations Fund, provided that no transfer results in a restitution fund balance of less than one million two hundred thousand dollars ($1,200,000).

(f) The assessment required by subdivision (d) or (e) shall be due 45 days from the date the bill for that assessment is mailed by the Travel Consumer Restitution Corporation. A late fee of five dollars ($5) per day, up to a maximum of five hundred dollars ($500), shall be paid for each day after the due date specified in this section until the assessment is paid.

(g) The Travel Consumer Restitution Fund shall report to the office of the Attorney General each levy of assessment within 10 business days after the levy.

(Amended by Stats. 1998, Ch. 924, Sec. 23. Effective January 1, 1999.)



17550.45

(a) If any assessment is not paid within 60 days of the due date, then the corporation shall notify the office of the Attorney General, which shall forthwith suspend the registration of the participant who has not paid. The corporation shall provide a copy of this notification to the participant.

(b) The Travel Consumer Restitution Corporation or any entity set forth in Section 17204 may bring an action at law or in equity against a participant to recover any unpaid assessment.

(c) The Travel Consumer Restitution Corporation shall be awarded costs and reasonable attorney’s fees if it prevails in any action against a participant pursuant to subdivision (b). Those costs and attorney’s fees shall be awarded as an item of costs, as provided for in paragraph (10) of subdivision (a) and paragraph (5) of subdivision (c) of Section 1033.5 of the Code of Civil Procedure.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.46

(a) The Attorney General or his or her delegate shall approve any claim form which shall be provided to a person aggrieved by the Travel Consumer Restitution Corporation to be submitted by a person aggrieved in order to obtain payment from the restitution fund. The claim form shall require the person aggrieved to provide the corporation with information which is sufficient to decide whether payment is to be made to that person. The information must include all of the following:

(1) The name, address, and telephone number of the person aggrieved.

(2) The date, form, and amount of each payment and evidence thereof.

(3) The amount of the claim and specific basis therefor.

(4) Any written agreements, correspondence, or other documentation relevant to the transaction and to the transportation or travel services which were purchased and not provided.

(5) Identification of the transportation or travel services which were purchased and not provided.

(6) Description of any payment or reimbursement or alternative transportation or travel services received by the person aggrieved for the transportation or purchased travel services which were not provided.

(b) If any required information is unavailable to the person aggrieved, the person shall so state in the claim form, explaining why the information is unavailable. The corporation may require any other additional information as may be necessary to decide the claim. Failure to provide any required information or documentation or an adequate explanation as to why the information is unavailable shall constitute grounds for denial of a claim.

(c) The person aggrieved who submits a claim form shall sign the form stating, under penalty of perjury pursuant to the laws of the State of California, that the information contained in the form and any statements by the person making the claim submitted therewith are true and correct.

(Amended by Stats. 1998, Ch. 924, Sec. 24. Effective January 1, 1999.)



17550.47

(a) (1) Any person aggrieved who suffers a loss of more than fifty dollars ($50) of amounts paid for air or sea transportation or travel services may file a claim with the Travel Consumer Restitution Corporation by filing a claim form as required by Section 17550.46 and paying, by check or money order, a processing fee to the Travel Consumer Restitution Corporation in the amount of thirty-five dollars ($35). Any check for the processing fee that is returned unpaid to the corporation by the financial institution upon which it is drawn shall be returned to the claimant and the claim shall be rejected for filing. Any claimant whose claim is rejected may resubmit his or her claim upon payment of a processing fee of fifty dollars ($50).

(2) Any processing fee required by paragraph (1) shall be nonrefundable except where (A) a claim is denied on the basis as set forth in the statement of decision that either the seller of travel, at the time of sale, was not a participant in the Travel Consumer Restitution Fund or the seller of travel was not registered, or (B) the claim is granted in whole or in part. In either case, the processing fee shall be refunded to the person aggrieved upon denial or upon payment of the claim, whichever is applicable.

(3) In no event shall a person aggrieved have more than one year after the scheduled date of completion of travel within which to file a claim with the Travel Consumer Restitution Fund.

(b) A person aggrieved may recover from the Travel Consumer Restitution Fund an amount not to exceed fifteen thousand dollars ($15,000) per person aggrieved, not to exceed the amount paid to the participant by or on behalf of the person aggrieved for the transportation or travel services. Payments from the restitution fund shall be limited to restitution for sums paid for transportation or travel services and shall not include any other amounts, including, but not limited to, payment for lost wages, pain and suffering, emotional distress, travel insurance, lost luggage, or any consequential damages. The person aggrieved shall not be entitled to receive attorney’s fees in connection with a filed claim or on appeal.

(c) All claims are to be decided on the written record before the corporation, with no hearing to be held. The record shall consist of a fully executed and complete claim form, any other documentation submitted by the claimant or the participant, and any documents or reports submitted by staff or the designated representative of the office of the Attorney General. Claims are to be decided within 45 days of receipt unless (1) the designated representative of the office of the Attorney General requests a continuance to obtain and submit information, or (2) the Travel Consumer Restitution Corporation determines that additional information or documentation is required to decide the claim. In either case, the claim shall be decided within 45 days of receipt of all additional information or documentation. A claim not decided timely shall be deemed granted.

(d) Whenever the Travel Consumer Restitution Corporation denies a claim in whole or in part, it shall provide to the claimant a written statement of decision setting forth the factual and legal basis for the denial.

(e) A claimant may request reconsideration of an adverse decision of the Travel Consumer Restitution Corporation by mailing a written request, accompanied by a processing fee of fifty dollars ($50) paid by check or money order, within 20 days of the date a notice of denial and statement of decision was mailed to the claimant. Any check for the processing fee that is returned unpaid to the Travel Consumer Restitution Corporation by the financial institution upon which it is drawn shall be returned to the claimant and the request for reconsideration shall not be determined until the claimant has paid the fifty dollar ($50) processing fee.

(f) The Travel Consumer Restitution Corporation shall, within 60 days of receipt of the request, either decide the request or advise the claimant that additional information or documentation is needed, and, if the decision is a denial in whole or in part, it shall provide to the claimant and seller of travel a written statement of decision setting forth the factual and legal basis for the decision. No appeal may be taken pursuant to subdivision (g) until reconsideration has been requested and decided. The claimant shall not be entitled to any attorney’s fees incurred in connection with presentation of a claim or request for reconsideration.

(g) No decision of the Travel Consumer Restitution Corporation granting or denying a claim in whole or part shall be subject to review or appeal except as provided in this section. A claimant may seek review of the denial, in whole or part, of a claim by filing a notice of appeal after having served the notice by mail on the Travel Consumer Restitution Corporation. The notice of appeal shall be filed and served on the Travel Consumer Restitution Corporation not later than 30 days after a written statement of decision on a request for reconsideration has been mailed to the claimant. The notice of appeal from a decision of the Travel Consumer Restitution Corporation shall be filed with the clerk of the superior court either in the county in which the principal place of business of the Travel Consumer Restitution Corporation is located, or in the county in which the claimant was a resident at the time the claimant purchased the transportation or travel services in dispute.

(h) The claimant shall pay the same filing fee as is required for appeals from small claims court. The Travel Consumer Restitution Corporation shall file its response and the record of the claim before the corporation with the clerk of the superior court within 30 days of the day the notice of appeal was served on the Travel Consumer Restitution Corporation.

(i) Upon the filing of the record the clerk of the court shall schedule a hearing for the earliest available time and shall mail written notice of the hearing at least 14 days prior to the time set for the hearing.

(j) The hearing on appeal shall be limited to the record before the Travel Consumer Restitution Corporation and any relevant evidence that could not have been with reasonable diligence submitted previously to the corporation. The reviewing court shall affirm the decision if it is supported by substantial evidence in light of the entire record. The pretrial discovery procedures described in Section 2019.010 of the Code of Civil Procedure are not permitted, there is no right to trial by jury, and the decision of the superior court shall be appealable by either party. No money may be claimed from or paid by the Travel Consumer Restitution Fund except in accordance with the provisions and procedures set forth in this article. No provision herein shall limit or otherwise affect those remedies as may be available against persons or entities other than the Travel Consumer Restitution Corporation.

(k) If the claimant prevails in whole or in part on an appeal, the claimant shall not be entitled to an award in excess of the amount of the original claim.

(l) Any claim awarded by the corporation shall be paid promptly by the trustee of the restitution fund when the time for appeal has passed. Any judgment on appeal shall be paid promptly by the trustee of the restitution fund whenever the judgment becomes final. If there should be insufficient funds to pay a claim when otherwise due, claims shall be paid in the order received. If the Travel Consumer Restitution Corporation ceases to operate pursuant to the terms of Section 17550.52, any remaining trust funds shall be allocated on a pro rata basis to claims accruing prior to the corporation ceasing to operate, after payment of outstanding debts and liabilities as provided in Section 17550.57.

(m) A claim shall require a majority of at least three affirmative votes for denial, otherwise it shall be deemed granted.

(n) (1) A director shall not participate in the decision of a claim if the director has a financial interest in the outcome of the decision, has a financial interest in or is employed by the seller of travel that is the subject of the claim, or has any familial relationship or close personal friendship with either the claimant or any owner, officer, director, or manager of the seller of travel that is the subject of the claim.

(2) The director shall disclose to the other directors before a claim is considered all matters that disqualify the director from participating in the decision of the claim as described in paragraph (1).

(Amended by Stats. 2004, Ch. 182, Sec. 3. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



17550.48

Any person aggrieved who recovers from the fund shall assign to the Travel Consumer Restitution Corporation all rights of recovery, to a maximum of the amount received from the Travel Consumer Restitution Fund, against any person or organization from which the person aggrieved received any payment as compensation for any loss for which restitution was paid from the Travel Consumer Restitution Fund. The person aggrieved shall execute and deliver to the corporation instruments and papers and perform any other acts necessary to carry out this section. The corporation shall have the authority and discretion to determine whether or not to seek recovery.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.49

If the Travel Consumer Restitution Corporation directs that payment be made from the restitution fund in any amount in response to a claim against a participant, the corporation shall inform the office of the Attorney General and shall maintain a record of all claims paid from the fund. A list of those sellers of travel on whose account payment has been made from the fund shall be provided upon written request. The corporation shall have the authority and discretion to determine whether or not to seek recovery from a seller of travel of any amounts paid from the fund. The corporation may seek that recovery by any lawful means, including, but not limited to, debt collection or civil litigation. If the corporation seeks recovery, it shall be entitled to collect from any seller of travel against which action is taken all reasonable expenses incurred in taking the action, including attorney’s fees. The corporation shall also be entitled to interest at the rate of 9 percent per year on the amount paid from the fund, together with all expenses and costs incurred by the corporation in connection with the claim.

(Amended by Stats. 1997, Ch. 790, Sec. 12. Effective January 1, 1998.)



17550.50

There shall be no personal liability on the part of and no cause of action of any nature shall arise against the Travel Consumer Restitution Corporation or the directors, officers, employees, or agents of the Travel Consumer Restitution Corporation on any decision to deny a claim for payment from the restitution fund.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.51

The Travel Consumer Restitution Corporation shall not be liable for any consequential damages, or for any punitive damages, in connection with the performance of its restitution function.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.52

The Attorney General or his or her delegate may determine that the Travel Consumer Restitution Corporation has failed or ceased to operate upon a finding that any one of the following has occurred with respect to the corporation:

(a) Was not created.

(b) Has been dissolved.

(c) Has ceased to operate.

(d) Is insolvent or been the subject of an order for relief in bankruptcy.

(e) Has failed to pay its operating costs.

(f) Has failed to pay any claim or judgment in a timely manner.

(g) Has violated its articles of incorporation or any law of this state.

(h) Has invested its funds in violation of this article.

(i) Has not levied assessments as required by this article.

(j) Has not diligently decided upon a claim made by a person aggrieved.

(k) Has violated any section of this article.

(l) Has neglected or refused to submit its books, papers, and affairs to the inspection of the office of the Attorney General.

(Amended by Stats. 2009, Ch. 500, Sec. 5. Effective January 1, 2010.)



17550.53

(a) The Travel Consumer Restitution Corporation shall have independent authority to investigate claims filed by persons aggrieved pursuant to Section 17550.47.

(b) The corporation, upon the request of the office of the Attorney General, may participate in an examination or investigation of the books and records of a participant for the purpose of evaluating a claim related to that seller of travel. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the State of California or any of its employees, agents, or representatives for the release of any information furnished to the Travel Consumer Restitution Corporation pursuant to this subdivision or in connection with the investigation or review of any claim.

(c) With the consent of a majority of its directors, the corporation, in order to fulfill its obligations under this article, may appoint an independent certified public accountant or public accountant or hire or appoint a specialized committee or employees to conduct an examination or investigation authorized by this section. Any reports as a result thereof shall be furnished to the office of the Attorney General.

(d) To assist the corporation in evaluating a claim related to a participant, the participant shall provide or make available for inspection by the corporation those books, accounts, bank account records, and files which are necessary for the corporation to evaluate the claim.

(e) The corporation, any participant, an agent of the corporation or any person other than a law enforcement agency who uses information obtained under this section for any purpose not authorized in this article or Article 2.6 (commencing with Section 17550) is guilty of a misdemeanor.

(f) Costs and expenses for any examination under this section shall be paid for by the participant if a claim directly related to that seller of travel has been approved and payment has been made to a person aggrieved. The corporation may maintain an action for recovery of these examination costs and expenses in any court of competent jurisdiction, and shall recover its reasonable costs and attorney’s fees as an item of costs, as provided for in paragraph (10) of subdivision (a) and paragraph (5) of subdivision (c) of Section 1033.5 of the Code of Civil Procedure.

(Amended by Stats. 1998, Ch. 924, Sec. 27. Effective January 1, 1999.)



17550.54

(a) The Secretary of State shall not file articles for the incorporation of the Travel Consumer Restitution Corporation or an amendment to the articles unless the office of the Attorney General has issued written approval of the articles or amendment.

(b) The Travel Consumer Restitution Corporation shall not adopt any bylaws or amendments thereto without the written consent of the office of the Attorney General. If the office of the Attorney General does not approve or disapprove any bylaws or amendments within 60 days of receipt, such bylaws or amendments shall be deemed to be approved.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.55

No provision of the Insurance Code shall apply to the Travel Consumer Restitution Corporation.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.56

The operation of the Travel Consumer Restitution Corporation shall at all times be subject to the examination and review of the office of the Attorney General and its duly designated representatives. The office of the Attorney General and its duly designated representatives may at any time investigate the affairs and examine the books, accounts, record, and files used by the corporation. The office of the Attorney General and its duly designated representatives shall have free access to the offices, books, accounts, papers, records, files, safes, and vaults of the corporation.

(Added by Stats. 1994, Ch. 1123, Sec. 3. Effective January 1, 1995.)



17550.57

If the Travel Consumer Restitution Corporation is dissolved or ceases to exist, or if the Attorney General or his or her delegate makes a determination pursuant to Section 17550.52 that the corporation has failed or ceased to operate, all outstanding debts, obligations of the corporation, and amounts due for services rendered shall first be paid from the remaining assets, including the restitution fund. The assets remaining after settling all those liabilities shall be distributed to the participants, less the costs of that distribution. The distribution to participants shall be pro rata based upon the ratio of the number of locations in the state from which the participant does business to the total number of locations for all registered participants at the time the corporation is dissolved or ceases to exist.

(Amended by Stats. 1998, Ch. 924, Sec. 28. Effective January 1, 1999.)



17550.58

All costs and expenses incurred by the Department of Justice in the administration of this article, including those incurred pursuant to Section 17550.38, shall be paid to the department by the Travel Consumer Restitution Corporation. The department may institute an action for the recovery of costs and expenses incurred in the administration of this article in any court of competent jurisdiction.

(Amended by Stats. 1998, Ch. 924, Sec. 29. Effective January 1, 1999.)






ARTICLE 2.8 - Educational Travel Organizations

17552

(a) “Educational travel organization” or “organization” means a person, partnership, corporation, or other entity who offers educational travel programs for students residing, in the State of California.

(b) “Student traveler” or “student” means a person who is enrolled in elementary or secondary school, grade kindergarten through grade 12, at the time an educational travel program is arranged with an educational travel organization.

(c) “Educational travel program,” means travel services, as defined in Section 17550.9, that are arranged through or offered to an elementary or secondary school in this state, and where the services are represented to include an educational program as a component.

(Added by Stats. 1995, Ch. 772, Sec. 2. Effective January 1, 1996.)



17553

Nothing in this article shall be construed as exempting an educational travel organization from compliance with Article 2.5 (commencing with Section 17540), Article 2.6 (commencing with Section 17550), or Article 2.7 (commencing with Section 17550.35) of Chapter 1 of Part 3 of Division 7.

(Added by Stats. 1995, Ch. 772, Sec. 2. Effective January 1, 1996.)



17554

An educational travel organization may not arrange an educational travel program before the organization involved has first entered into a written contract with the educational institution. The written contract shall include all of the following:

(a) The educational travel organization’s name, trade or business name, business address, and business telephone number, including a 24-hour emergency telephone number or 24-hour emergency contact by pager, voice mail, or other method of 24-hour telecommunications.

(b) An itemized statement of the services to be provided as a part of the program and the agreed cost for the services. The statement shall include, but not be limited to, the following:

(1) A statement as to whether or not the educational travel organization maintains insurance that supplies coverage in the event of injury to any student traveler. The statement shall include the type and amount of coverage, the policy number and issuer, and the name, address, and telephone number of the person or organization who is able to verify the coverage.

(2) Any additional costs to students.

(3) The qualifications, if any, for experience and training that are required to be met by the educational travel organization’s staff who shall accompany students on the educational travel program.

(c) A written description of the educational program being contracted for, including a copy of all materials to be provided to students.

(d) The number of times the educational travel program or a substantially similar educational travel program that is the subject of the contract has been conducted by the educational travel organization and the number of students who completed that program.

(e) The length of time the educational travel organization has either been arranging or conducting educational travel programs, and, at the option of the educational travel organization, other travel services with substantially similar components.

(f) The name of each owner and principal of the educational travel organization.

(g) A statement as to whether any owner or principal of the educational travel organization has had entered against him or her any judgment, including a stipulated judgment, order, made a plea of nolo contendere, or been convicted of any criminal violation, in connection with the sale of any travel services for a period of 10 years predating the contract.

For purposes of this section, “owner” means a person or organization who owns or controls 10 percent or more of the equity of, or otherwise has claim to 10 percent or more of the net income of, the educational travel organization; and “principal” means an owner, an officer of a corporation, a general partner of a partnership, or a sole proprietor of a sole proprietorship.

(Added by Stats. 1995, Ch. 772, Sec. 2. Effective January 1, 1996.)



17555

In addition to other requirements and prohibitions of this article, it is a violation of this article for an educational travel organization to place or use any misleading or untruthful advertising or statements or make a substantial misrepresentation in conducting an educational travel program.

(Added by Stats. 1995, Ch. 772, Sec. 2. Effective January 1, 1996.)



17556

(a) Where any school or student, or that student’s parent or guardian, is injured by a violation of this article, the school, the student, or his or her parent or guardian, may bring an action for recovery of damages or for injunctive relief, or both. Proceedings for injunctive relief shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that no undertaking shall be required.

(b) Judgment shall be entered for actual damages. An award, if the trial court deems it proper, may be entered for punitive damages. The plaintiff shall also be entitled to reasonable attorney’s fees and costs.

(c) The remedies or penalties provided by this article are not exclusive to each other nor to any other remedies or penalties provided under any other law, and shall not be construed as a limitation on any other applicable remedy or penalty.

(Added by Stats. 1995, Ch. 772, Sec. 2. Effective January 1, 1996.)



17556.5

Except as otherwise provided, a person who violates a provision of this article is guilty of a misdemeanor, which offense is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment. In addition, upon a conviction of a violation of this article, the court may issue an injunction and prohibit the convicted person from acting as an educational travel organization in this state, in which case the court shall inform the Attorney General of that action.

(Added by Stats. 1995, Ch. 772, Sec. 2. Effective January 1, 1996.)






ARTICLE 3 - Motel and Motor Court Rate Signs

17560

“Outdoor sign” or “outside sign” as used in this article means any sign visible to passers-by whether the same shall be located within or without buildings.

(Added by Stats. 1953, Ch. 975.)



17561

“Room rates” as used in this article means the rates at which rooms or other accommodations are rented to occupants.

(Added by Stats. 1953, Ch. 975.)



17562

“Operator” as used in this article includes a manager or any person in charge of the operation of motels and like establishments. “Operator” or “owner” includes natural persons, firms and corporations.

(Added by Stats. 1953, Ch. 975.)



17563

This article shall apply to operators and owners of motels, motor courts, and like establishments, and to such establishments.

(Added by Stats. 1953, Ch. 975.)



17564

It shall be unlawful for any owner or operator of any establishment within the scope of this article, located within the State of California, to post or maintain posted on any outdoor or outside advertising sign pertaining to such establishment, any rates for accommodations in such establishment unless the sign shall have posted thereon the rates charged for all rooms, or other rental units or accommodations offered for rental, the number of rooms or other rental units offered for rental at each rate, and the number of persons accommodated at the rate posted. All posted rates and descriptive data required by this article shall be in type and material of the same size and prominence as the aforesaid data. This section shall not be held to be complied with by signs stating the rate per person or bearing the legend “and up.”

(Amended by Stats. 1961, Ch. 1733.)



17565

It shall be unlawful for any owner or operator of any establishment within the scope of this article to post or maintain posted on outdoor or outside advertising signs rates for accommodations in any such establishment unless there shall be posted prominently and conspicuously in the area where guests are normally registered, a list of all rooms or other rental units offered for rental by such establishment, and the rates charged for each room when occupied by one person or two persons, and the rate charged for each additional occupant.

(Amended by Stats. 1961, Ch. 1733.)



17566

It shall be unlawful for any owner or operator of any establishment within the scope of this article to post or maintain outdoor or outside advertising signs in connection with any such establishment relating to rates which shall have thereon any untrue, misleading, false, or fraudulent representations.

(Added by Stats. 1953, Ch. 975.)



17567

Nothing contained in this article shall be construed so as to require establishments within the scope of this article to have outdoor or outside signs. This article, however, shall be liberally construed so as to prevent untrue, misleading, false, or fraudulent representations relating to rates being placed upon outdoor or outside signs pertaining to such establishments.

(Added by Stats. 1953, Ch. 975.)



17567.5

The governing body of any city, county, or city and county may, pursuant to reasonable exercise of the police power, enact ordinances imposing regulations equal to or greater than those imposed by this article.

(Added by Stats. 1967, Ch. 741.)



17568

Any person violating the provisions of this article is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000) or by imprisonment of not less than 10 days nor more than six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 52. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 3.5 - Hotel And Motel Advertised Rates

17568.5

Upon the proclamation of a state of emergency resulting from an earthquake, flood, fire, riot, storm, or other natural disaster declared by the President of the United States or the Governor, or upon the declaration of a local emergency resulting from an earthquake, flood, fire, riot, storm, or other natural disaster by the executive officer of any county, city, or city and county, and for a period of 30 days following that proclamation or declaration, an owner or operator of a hotel or motel may not increase the hotel or motel’s regular rates, as advertised immediately prior to the proclamation or declaration of emergency, by more than 10 percent. This prohibition does not apply if the owner or operator can prove that the increase in price is directly attributable to additional costs imposed on it for goods or labor used in its business, to seasonal adjustments in rates that are regularly scheduled, or to previously contracted rates.

(Added by Stats. 2004, Ch. 492, Sec. 1. Effective January 1, 2005.)






ARTICLE 4 - American Indian-Made Articles

17569

It is unlawful to barter, trade, sell, or offer for sale or trade, any article represented as made by authentic American Indian labor or workmanship, unless the basic article was produced wholly by American Indian labor or workmanship.

Any article bearing a trademark or label registered by Indian persons, groups, bands, tribes, pueblos, or communities with the Indian Arts and Crafts Board in Washington, D.C., or with the Ameican Indian Historical Society, Incorporated, in San Francisco, California, shall be presumed to be authentic.

Only those articles bearing a registered trademark or label of authentic Indian labor or workmanship may be deemed an art or craft of authentic Indian labor or workmanship.

(Added by Stats. 1965, Ch. 996.)



17569.9

“Indian,” as used in this article, means a person who is enrolled or who is a lineal descendant of one enrolled upon an enrollment listing of the Bureau of Indian Affairs, or upon the enrollment listing of a recognized Indian tribe, band or pueblo.

(Added by Stats. 1965, Ch. 996.)






ARTICLE 5 - Vending Machines

17570

On and after July 1, 1969, every person who owns a vending machine shall have his name and address affixed thereto in a place where it may be seen by anyone using the machine.

Notwithstanding the foregoing, in the event that a person owns more than one vending machine located at the same place, such a person may, as an alternative to the above, post a clearly readable sign containing his name and address in a conspicuous location near the machines.

(Amended by Stats. 1977, Ch. 365.)



17571

“Vending machine” means any mechanical device the operation of which depends upon the insertion of a coin or other thing representative of value in the denomination of five cents ($0.05) or more and which dispenses or vends a product, service, or exchange of equal value, other than telephone service furnished under public utility tariffs. The term shall not be construed to include any equipment used by a financial institution for the purpose of facilitating financial transactions, whether such equipment is located on the premises of the financial institution or at a location remote therefrom.

(Amended by Stats. 1977, Ch. 365.)



17572

Any person who violates this article is guilty of a misdemeanor punishable by imprisonment in the county jail not to exceed six months, or a fine of not to exceed one thousand dollars ($1,000), or by both, for each violation.

(Amended by Stats. 1983, Ch. 1092, Sec. 53. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 6 - Water Treatment Devices

17577

(a) The Legislature finds and declares that there have been situations where homeowners have been subjected to fraud, deception, and unfair dealing by certain promoters of water treatment devices. Water contamination problems throughout the nation have created concern among homeowners concerning the quality and healthfulness of home water for drinking. Some promoters of water treatment devices have made false, misleading, and unfair statements in connection with sale of water treatment devices, including, but not limited to, false, misleading, and unfair statements regarding general levels of water contamination, water contamination problems actually or potentially affecting particular homeowners, actual or potential health risks associated with the consumption of water, and the features and performance of water treatment devices. As a result of false, misleading, and unfair statements, including statements that have the purpose or effect of alarming the public about the condition of water, many homeowners have been pressured into purchasing water treatment devices without the opportunity to verify the accuracy of the sales representations.

(b) The Legislature also finds and declares that current law does not afford homeowners who enter transactions for the acquisition of water treatment devices the right in all instances to cancel the transaction within three days of its consummation. Moreover, homeowners may be subjected to the loss of their homes through the foreclosure of liens securing financing of water treatment devices.

(c) The Legislature further finds and declares that the protection of homeowners and consumers from untrue and misleading statements and from unfair dealing is of the utmost importance.

(d) The intent and purposes of this article are to safeguard the public against deceit; to ensure, foster, and encourage fair dealing in the sale of water treatment devices; to prohibit misleading representations; to prohibit certain liens on real property; and to afford homeowners a reasonable and meaningful opportunity to rescind transactions for the acquisition of water treatment devices.

(e) This article shall be liberally construed to effectuate the intent and to achieve the purposes described in subdivision (d).

(Added by Stats. 1988, Ch. 1053, Sec. 1.)



17577.1

For the purposes of this article, the following terms have the following meanings:

(a) “Contaminant” or “contamination” means any health-related physical, chemical, biological, or radiological substance or matter in water.

(b) “Water treatment device” means any product that (1) is designed to alter the chemical or physical properties or characteristics of water or plumbing or the seller, lessor, or renter claims can alter the chemical or physical properties or characteristics of water or plumbing and (2) is used or sold, leased, or rented for use on residential real property primarily for personal, family, or household purposes. “Water treatment device” does not include any device that is regulated pursuant to Chapter 7.5 (commencing with Section 4040) of Part 1 of Division 5 of the Health and Safety Code.

(c) “Person” means any individual, partnership, firm, corporation, or association, or any employee or agent thereof.

(Amended by Stats. 1989, Ch. 1360, Sec. 9.)



17577.2

It is unlawful for any person to do any of the following in connection with the sale, lease, rental, offer to sell, lease, rent, or other disposition of water treatment devices:

(a) Make any untrue or misleading oral or written statements regarding the presence of one or more contaminants in water, or the performance of water treatment devices, including, but not limited to, the following oral or written statements:

(1) (A) Any contaminant exists in the water of any person to whom the statement is directed unless the statement is true, is reasonably based on factual data, and at least a written summary of the factual data, that has been prepared or approved by the source of the factual data, is disclosed to the person to whom the statement is directed before that person executes any contract for the purchase, lease, or rental of a water treatment device.

(B) Any contaminant may exist in the water of any person to whom the statement is directed unless the statement is true and is reasonably based on factual data.

(2) A relationship between water quality and acute or chronic illness exists as a scientific certainty unless that statement is true.

(3) The public water system, utility, or treatment plant that supplies water to the person to whom the statement is directed does not test, treat, or remove particular substances from water treated by it unless the statement is true.

(4) A water treatment device removes particular contaminants or other substances from water unless the statement is true, is reasonably based on factual data in existence at the time the statement is made, and the requirements of subparagraphs (A) through (C) are satisfied.

(A) If the particular contaminants or other substances mentioned in the statement described in paragraph (4) are not necessarily in the water of the person to whom the statement is made, the following disclosure or its equivalent must be clearly and conspicuously made: “The contaminants or other substances removed or reduced by this water treatment device are not necessarily in your water.”

(B) If the statement described in paragraph (4) is oral, the disclosure described in subparagraph (A) shall be made orally and shall immediately follow the statement. If the statement is in writing, the disclosure shall be in writing and shall be placed immediately next to the written statement.

(C) Notwithstanding subparagraph (A), no statement about the ability of a water treatment device to remove particular contaminants or other substances shall be used to imply falsely that any of those contaminants or other substances are present in the water of the person to whom the statement is made.

(5) Use news events, reports, or descriptions of water quality problems or health hazards associated with water systems or suppliers different from the systems or suppliers of the intended consumer unless, at the same time, the seller sets forth conspicuously and prominently a statement, if true, that the seller has no information that the intended consumer’s water supply has the water quality problems or health hazards referred to in the news events, reports, or descriptions.

(6) A water treatment device would provide a health benefit or diminish a health risk unless it would do so.

(7) A water treatment device will solve or contribute to the solution of any problem unless the statement is true.

(b) Perform precipitation tests of the individual consumer’s drinking water without also clearly informing the consumer of the results, scope, and limits of the test. Precipitation tests may only be used to demonstrate the hardness or other nonhealth-related characteristics of the water being tested.

(c) Notwithstanding subdivision (a), make product performance claims or product benefit claims that the device affects the health or the safety of drinking water, unless the device complies with Article 3 (commencing with Section 116825) of Chapter 5 of Part 12 of Division 104 of the Health and Safety Code. This subdivision does not apply to the making of truthful and nonmisleading claims regarding the removal or reduction of contaminants not associated with a health or safety claim pursuant to Article 3 (commencing with Section 116825) of Chapter 5 of Part 12 of Division 104 of the Health and Safety Code.

(d) Use pictures, exhibits, graphs, charts, other graphic portrayals, endorsements, or testimonials in any untrue or misleading manner.

(e) Fail to disclose clearly and conspicuously, in writing, to the purchaser, lessee, or renter, prior to the time of purchase, lease, or rent, the importance of maintaining the water treatment device according to the manufacturer’s instructions, including, if applicable, replacement of screens and filters. In addition, a separate printed gummed label, tag, or other convenient form of reminder of the importance of proper maintenance shall be provided to the purchaser, lessee, or renter.

(Amended by Stats. 2013, Ch. 403, Sec. 1. Effective January 1, 2014.)



17577.3

(a) A contract or offer which is subject to approval, for the sale, lease, or rental of a water treatment device shall be deemed a home solicitation contract or offer, as defined in subdivision (a) of Section 1689.5 of the Civil Code regardless of where the contract or offer was made, and shall be subject to the provisions of Sections 1689.5 to 1689.13, inclusive, of the Civil Code if the contract or offer arises out of a scheduled presentation to promote the sale, lease, or rental of a water treatment device to a person invited to attend the presentation at a location other than a private residence.

(b) No water treatment device or any other materials that are the subject of a contract offer described in subdivision (a) shall be delivered and no installation or other services shall be performed until the expiration of the rescission period provided in Sections 1689.5 to 1689.13, inclusive, of the Civil Code.

(Repealed and added by Stats. 1988, Ch. 1053, Sec. 7.)



17577.4

Any violation of this article is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both.

(Added by Stats. 1986, Ch. 1278, Sec. 1.)



17577.5

(a) No contract or offer for the sale, lease, or rental of a home water treatment device and no purchase money loan, as defined in subdivision (b), shall provide for a lien on real property. Any lien taken in violation of this section is void and unenforceable.

(b) For the purpose of this section, “purchase money loan” means a loan or an advance under an open-end credit account if both of the following occur:

(1) The primary purpose of the loan or the primary purpose of establishing the open-end credit account is to finance all or a portion of the purchase price or any of the lease or rental payments for a water treatment device.

(2) The creditor knows the primary purpose of the loan or the primary purpose of establishing the open-end credit account when the loan is initially made or the open-end credit account is established.

(c) The creditor shall be deemed to know that the primary purpose of the loan or the primary purpose of establishing the open-end credit account is the primary purpose described in paragraph (1) of subdivision (b) if any of the following occur:

(1) The consumer’s application for credit or any other document in the creditor’s possession before the loan is made or the open-end account is established indicates the primary purpose of the loan or the open-end credit account.

(2) The seller, lessor, or renter arranges or guarantees the loan or open-end account, or participates in the preparation of the consumer’s application for credit or other loan documents, or receives from the creditor a loan commission, brokerage, or referral fee.

(d) For the purpose of this section, “open-end credit” has the same meaning as used in Section 226.2 of Title 12 of the Code of Federal Regulations.

(e) This section does not apply to mechanics liens established pursuant to Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4 of the Civil Code.

(Amended by Stats. 2010, Ch. 697, Sec. 10. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



17577.6

(a) A buyer, lessee, or renter of a water treatment device may bring an action against any person who violates this article for the recovery of actual damages, exemplary damages, reasonable attorney’s fees and costs, and appropriate equitable relief.

(b) The rights and remedies provided in this article are in addition to, and not a limitation of, any other rights and remedies provided by law.

(c) Any action brought pursuant to this section shall be commenced within three years of the discovery by the party of the alleged violation.

(d) Any waiver of this article shall be void and unenforceable as contrary to public policy.

(Added by Stats. 1988, Ch. 1053, Sec. 10.)






ARTICLE 7 - Environmental Representations

17580

(a) Any person who represents in advertising or on the label or container of a consumer good that the consumer good that it manufactures or distributes is not harmful to, or is beneficial to, the natural environment, through the use of such terms as “environmental choice,” “ecologically friendly,” “earth friendly,” “environmentally friendly,” “ecologically sound,” “environmentally sound,” “environmentally safe,” “ecologically safe,” “environmentally lite,” “green product,” or any other like term, shall maintain in written form in its records the following information and documentation supporting the validity of the representation:

(1) The reasons why the person believes the representation to be true.

(2) Any significant adverse environmental impacts directly associated with the production, distribution, use, and disposal of the consumer good.

(3) Any measures that are taken by the person to reduce the environmental impacts directly associated with the production, distribution, and disposal of the consumer good.

(4) Violations of any federal, state, or local permits directly associated with the production or distribution of the consumer good.

(5) Whether or not, if applicable, the consumer good conforms with the uniform standards contained in the Federal Trade Commission Guidelines for Environmental Marketing Claims for the use of the terms “recycled,” “recyclable,” “biodegradable,” “photodegradable,” or “ozone friendly.”

(b) Information and documentation maintained pursuant to this section shall be furnished to any member of the public upon request.

(c) For the purposes of this section, a wholesaler or retailer who does not initiate a representation by advertising or by placing the representation on a package shall not be deemed to have made the representation.

(d) It is the intent of the Legislature that the information and documentation supporting the validity of the representation maintained under this section shall be fully disclosed to the public, within the limits of all applicable laws.

(Amended by Stats. 1995, Ch. 642, Sec. 3. Effective January 1, 1996.)



17580.5

(a) It is unlawful for any person to make any untruthful, deceptive, or misleading environmental marketing claim, whether explicit or implied. For the purpose of this section, “environmental marketing claim” shall include any claim contained in the “Guides for the Use of Environmental Marketing Claims” published by the Federal Trade Commission.

(b) It shall be a defense to any suit or complaint brought under this section that the person’s environmental marketing claims conform to the standards or are consistent with the examples contained in the “Guides for the Use of Environmental Marketing Claims” published by the Federal Trade Commission.

(Added by Stats. 1995, Ch. 642, Sec. 4. Effective January 1, 1996.)



17581

Any violation of this article is a misdemeanor punishable by imprisonment in the county jail not to exceed six months, or by a fine not to exceed two thousand five hundred dollars ($2,500), or by both.

(Added by Stats. 1990, Ch. 1413, Sec. 2.)






ARTICLE 7.5 - Automotive Products

17582

(a) Any engine coolant or antifreeze sold in this state after January 1, 2004, that is manufactured after July 1, 2003, and that contains more than 10 percent ethylene glycol, shall include denatonium benzoate at a minimum of 30 parts per million as a bittering agent within the product so as to render it unpalatable. Another aversive agent may be used if it meets or exceeds the degree of aversion in test subjects obtained by utilizing the formulation of 30 parts per million of denatonium benzoate in antifreeze. Any manufacturer or packager of a product subject to this section shall maintain a record of the trade name, scientific name, and active ingredients of any bittering agent used pursuant to this chapter. Information and documentation maintained pursuant to this section shall be furnished to any member of the public upon request.

(b) (1) A manufacturer, distributor, recycler, or seller of an automotive product that is required to contain an aversive agent under this section is not liable to any person for any personal injury, death, or property damage that results from the inclusion of denatonium benzoate in ethylene glycol antifreeze.

(2) The limitation on liability provided by this subdivision is only applicable if denatonium benzoate is included in ethylene glycol antifreeze in concentrations mandated by this section.

(3) The limitation on liability provided by this subdivision does not apply if the personal injury, death, or property damage results from willful or wanton misconduct by the manufacturer, distributor, recycler, or seller of the ethylene glycol antifreeze.

(c) This section shall not be construed to apply to any of the following:

(1) The sale of a motor vehicle that contains engine coolant or antifreeze.

(2) Wholesale containers of antifreeze containing 55 gallons or more of the antifreeze.

(Added by Stats. 2002, Ch. 998, Sec. 1. Effective January 1, 2003.)






ARTICLE 8 - Unsolicited and Unwanted Telephone Solicitations

17590

(a) There is a compelling state interest to protect the privacy of residential or wireless telephone subscribers who wish to avoid unsolicited and unwanted telephone solicitations. For the purposes of this article, a residential or wireless telephone subscriber shall be referred to as a subscriber.

(b) The act of becoming a subscriber should not undermine or lessen a person’s right of privacy as guaranteed under Section 1 of Article I of the California Constitution.

(c) Congress has passed and the President has signed the “Do-Not-Call Implementation Act” (H.R. 395) which authorizes the Federal Trade Commission (FTC) to implement and enforce a national “do not call” registry. The FTC has decided to create as part of the federal Telemarketing Sales Rule (16 C.F.R. 310) a single nationwide Do Not Call Registry (16 C.F.R. 310.4 (b)(1)(iii)(B)), which is anticipated to be fully implemented by the late fall of 2003. Thus, it is the intent of the Legislature to adopt the California telephone numbers on the national “do not call” registry as the California “do not call” registry. Doing so will have many benefits for California residents and businesses. For instance, it is free for consumers to register on the national registry; California residents will only have to register on one registry, instead of two; registration on the national registry is only required once every five years; and businesses affected by the law will only be required to purchase one registry, instead of two. Additionally, adopting the California telephone numbers on the national “do not call” registry as the California “do not call” registry will mean that California does not have to set up its own administrative system to develop and maintain a California only “do not call” registry, thus saving California tax payers millions of dollars.

(Amended by Stats. 2003, Ch. 779, Sec. 1. Effective January 1, 2004.)



17591

It is unlawful for any person to do any of the following: using the “do not call” list for any purpose other than to comply with this article or applicable federal laws; denying or interfering in any way, directly or indirectly, with a subscriber’s right to place a California telephone number on the “do not call” list; causing a subscriber to participate in and be included on the “do not call” list without the subscriber’s knowledge or consent; selling or leasing the “do not call” list to a person other than a telephone solicitor; selling or leasing by a telephone solicitor of the “do not call” list; charging a fee to place a California telephone number on the “do not call” list; and a telephone solicitor, either directly or indirectly, persuading a subscriber with whom it has an established business relationship to place his or her telephone number on the “do not call” list, if the solicitation has the effect of preventing competitors from contacting that solicitor’s customers.

(Amended by Stats. 2003, Ch. 779, Sec. 2. Effective January 1, 2004.)



17592

(a) For purposes of this article:

(1) A “telephone solicitor” means any person or entity who, on his or her own behalf or through salespersons or agents, announcing devices, or otherwise, makes or causes a telephone call to be made to a California telephone number that does any of the following:

(A) Seeks to offer a prize or to rent, sell, exchange, promote, gift, or lease goods or services or documents that can be used to obtain goods or services.

(B) Offers or solicits or seeks to offer or solicit any extension of credit for personal, family, or household purposes.

(C) Seeks marketing information that will or may be used for the direct solicitation of a sale of goods or services to the subscriber.

(D) Seeks to sell or promote any investment, insurance, or financial services.

(E) Seeks to make any telephone solicitation or attempted telephone solicitation as described in Section 17511.1.

(2) “Do not call” list means the California telephone numbers on the national “do not call” registry established and maintained by the Federal Trade Commission, as described in Section 310.4(b)(1)(iii)(B) of Title 16 of the Code of Federal Regulations. A “do not call” list is current if it was obtained from the Federal Trade Commission no more than three months prior to the date a call is made.

(b) A person or entity does not necessarily qualify as a telephone solicitor if the products or services of the person or entity are sold or marketed by an independent contractor whose business practices are not controlled by the person or entity.

(c) Except for telephone calls described in subdivision (e), beginning on the 31st day after the Federal Trade Commission makes its first “do not call” list available to telephone solicitors, no telephone solicitor shall call any telephone number on the then current “do not call” list and do any of the following:

(1) Seek to offer a prize or to rent, sell, exchange, promote, gift, or lease goods or services or documents that can be used to obtain goods or services.

(2) Offer or solicit or seek to offer or solicit any extension of credit for personal, family, or household purposes.

(3) Seek marketing information that will or may be used for the direct solicitation of a sale of goods or services to the subscriber.

(4) Seek to sell or promote any investment, insurance, or financial services.

(5) Seek to make any telephone solicitation or attempted telephone solicitation as described in Section 17511.1.

(d) No person or entity that sells, leases, exchanges, or rents telephone solicitation lists shall include in those lists those telephone numbers that appear on the current “do not call” list, except that this subdivision does not apply to lists used for directory assistance and numbers published in telephone directories that list substantially all publicly available telephone numbers in a specific geographic area.

(e) Subdivision (c) shall not apply to any of the following:

(1) Telephone calls made pursuant to the express agreement, in writing, of the subscriber to place calls to that California telephone number. This written agreement shall clearly evidence the person’s authorization that calls made by or on behalf of a specific party may be placed to that California telephone number, and shall include the signature of that person. In any dispute regarding whether a subscriber has provided this express written permission, the telephone solicitor has the burden of proving that the subscriber has provided this permission by producing the original or a facsimile document, signed by the subscriber, evidencing that permission; or an advertisement by the subscriber. “Express agreement” does not include any consent or permission included in any contract of adhesion.

(2) Telephone calls made pursuant to the express request of the subscriber. “Express request” may include a telephone call from a person or entity who has been provided the subscriber’s telephone number and name as a referral from a solicitor with which the subscriber has an established business relationship, if that solicitor has obtained the subscriber’s express request for the referral. “Express request” does not include any consent or permission included in any contract of adhesion. A telephone call is presumed not to be made at the express request of a subscriber if one of the following occurs, as applicable:

(A) The call is made 30 business days after the last date on which the subscriber contacted a business with the purpose of inquiring about the potential purchase of goods or services.

(B) The call is made 30 business days after the last date on which the subscriber consented to be contacted.

(C) The call is made after the subscriber has requested that no further telephone calls be made to him or her.

(D) The call is made 30 business days after a product or service becomes available where the subscriber has made a request to the business for that product or service that is not then available, and requests a call when the product or service becomes available.

(3) Telephone calls made in connection with the collection of a debt or the offer by a creditor to the subscriber of an extension of credit to pay a delinquent obligation owed by the subscriber to that creditor.

(4) Telephone calls made to a subscriber if the telephone solicitor has an established business relationship with the subscriber. As used in this article, “established business relationship” means a relationship between a seller and a subscriber based on the subscriber’s purchase, rental, or lease of the seller’s goods or services or a financial transaction between the consumer and seller, within the 18 months immediately preceding the date of a telemarketing call. If a subscriber purchases or obtains a product or service through a licensed agent or broker, for purposes of this article an established business relationship is created with the licensed agent or broker individually, apart from and in addition to, any established business relationship that may have been created by a licensed agent or broker acting on behalf of another, and the licensed agent or broker is a telephone solicitor, as defined in subdivision (a). Notwithstanding the provisions of this paragraph, an established business relationship does not exist between the subscriber and any separate legal entity associated with the telephone solicitor not acting as an agent or vendor on behalf of the telephone solicitor, as defined in subdivision (a), unless the separate legal entity shares the brand name of a business with which the subscriber has an otherwise established business relationship. If the subscriber instructs the telephone solicitor to place the subscriber on the telephone solicitor’s list pursuant to Section 64.1200 of Title 47 of the Code of Federal Regulations and Section 310.4(b)(1)(iii)(A) of Title 16 of the Code of Federal Regulations, that instruction shall be binding on the entity with which the subscriber has the established business relationship, with any entity that has the shared brand name, and all other entities that share that brand name, none of whom may initiate further telephone solicitation calls to that subscriber. Separate legal entities include, but are not limited to, any parent company or entity, any subsidiary company or entity, any partnership or copartner, any joint venture or venturer, association member, or comember, or any affiliated company or entity.

(5) Telephone calls made by an individual businessperson or a small business if the individual businessperson or small business employs no more than five full- or part-time employees or independent contractors, the individual businessperson or a principal of the small business makes the telephone calls himself or herself for the sale of goods or services offered by that individual businessperson or small business, and the telephone calls are made to subscribers within a 50-mile radius of the location of the individual businessperson or small business. For purposes of this section, the services offered by the individual businessperson or small business cannot be telemarketing services. For purposes of this section, those independent contractors and employees with whom an individual businessperson or a small business is required to have a written independent contractor or employment agreement pursuant to a regulatory scheme to ensure regulatory accountability of those independent contractors or employees, are not counted against the total referenced above.

(6) A telephone call made solely to verify that a subscriber, and not an unauthorized third party, has terminated an established business relationship.

(7) Telephone calls made by a tax-exempt charitable organization.

(8) A telephone call made for the purpose of soliciting a donation without the purchase of goods or services.

(f) (1) Nothing in this section prohibits a telephone solicitor from contacting by mail a subscriber whose telephone number appears on the “do not call” list to obtain the subscriber’s express written permission allowing the telephone solicitor to make the calls described in subdivision (c).

(2) An express written permission described in paragraph (1) shall include a clear and conspicuous disclosure of all of the following, except as provided in paragraph (3):

(A) Identification of the name of the sender of the mailing and of the entity that is requesting permission to call.

(B) The subscriber’s telephone number to which the calls may be placed.

(C) The signature of the subscriber authorizing the call.

(D) Notice that the subscriber may be contacted by a telephone solicitor or someone calling on behalf of the specific party identified in the request for permission, even if the subscriber’s telephone number is listed on the federal “do not call” registry.

(3) Where there is an established business relationship, as defined under state or federal law, between a subscriber and a telephone solicitor, express written permission described in paragraph (1)is not required.

(4) In any dispute regarding whether a subscriber has provided this express written permission, the telephone solicitor has the burden of proving that the subscriber has provided this permission by producing the original or a facsimile document, signed by the subscriber, evidencing that permission.

(Amended by Stats. 2008, Ch. 738, Sec. 2. Effective January 1, 2009.)



17593

(a) The Attorney General, a district attorney, or a city attorney may bring a civil action in any court of competent jurisdiction against a telephone solicitor to enforce the article and to obtain any one or more of the following remedies:

(1) An order to enjoin the violation.

(2) A civil penalty of up to the penalty amount that the Federal Trade Commission may seek pursuant to subparagraph (A) of paragraph (1) of subsection (m) of Section 45 of Title 15 of the United States Code as specified in Section 1.98 of Title 16 of the Code of Federal Regulations.

(3) Any other relief that the court deems proper.

(b) Any person who has received a telephone solicitation that is prohibited by Section 17592, or whose telephone number was used in violation of Section 17591, may bring a civil action in small claims court for an injunction or order to prevent further violations. If a person obtains an injunction or order under this subdivision and service of the injunction or order is properly effected, a person who thereafter receives further solicitations in violation of the injunction or order within 30 days after service of the initial injunction or order, may file a subsequent action in small claims court seeking enforcement of the injunction or order and a civil penalty to be awarded to the person in an amount up to one thousand dollars ($1,000). For purposes of this subdivision, a person’s claims may not be aggregated to establish jurisdiction in a court other than small claims court. For purposes of this subdivision, a defendant is not required to personally appear, but may appear by affidavit or by written instrument.

(c) The rights, remedies, and penalties established by this article are in addition to the rights, remedies, or penalties established under other laws.

(d) It shall be an affirmative defense to any action brought under this article that the violation was accidental and in violation of the telephone solicitor’s policies and procedures and telemarketer instruction and training.

(Amended by Stats. 2004, Ch. 183, Sec. 17. Effective January 1, 2005.)



17594

Any information regarding any California telephone number which appears on the “do not call” list in the possession of the Attorney General, whether obtained from the Federal Trade Commission or submitted to the Attorney General by a subscriber for inclusion in the “do not call” list, shall not be disclosed pursuant to a request made under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code and shall also be privileged under Section 1040 of the Evidence Code. Notwithstanding the foregoing, nothing in this section prevents the Attorney General from providing a certificate stating whether a specific telephone number was on the “do not call” list that was effective on the specified date or range of dates in response to:

(a) An inquiry from any law enforcement agency that is investigating, prosecuting, or responding to an allegation of a violation of this article.

(b) An inquiry from an individual who is investigating or litigating an alleged violation of this article and who seeks the certificate regarding his or her telephone number or to an inquiry from the person who is responding to the allegation.

(Amended by Stats. 2003, Ch. 779, Sec. 5. Effective January 1, 2004.)






ARTICLE 9 - Automatic Purchase Renewals

17600

It is the intent of the Legislature to end the practice of ongoing charging of consumer credit or debit cards or third party payment accounts without the consumers’ explicit consent for ongoing shipments of a product or ongoing deliveries of service.

(Added by Stats. 2009, Ch. 350, Sec. 1. Effective January 1, 2010. Section operative December 1, 2010, pursuant to Section 17606.)



17601

For the purposes of this article, the following definitions shall apply:

(a) “Automatic renewal” means a plan or arrangement in which a paid subscription or purchasing agreement is automatically renewed at the end of a definite term for a subsequent term.

(b) “Automatic renewal offer terms” means the following clear and conspicuous disclosures:

(1) That the subscription or purchasing agreement will continue until the consumer cancels.

(2) The description of the cancellation policy that applies to the offer.

(3) The recurring charges that will be charged to the consumer’s credit or debit card or payment account with a third party as part of the automatic renewal plan or arrangement, and that the amount of the charge may change, if that is the case, and the amount to which the charge will change, if known.

(4) The length of the automatic renewal term or that the service is continuous, unless the length of the term is chosen by the consumer.

(5) The minimum purchase obligation, if any.

(c) “Clear and conspicuous” or “clearly and conspicuously” means in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from the surrounding text of the same size by symbols or other marks, in a manner that clearly calls attention to the language. In the case of an audio disclosure, “clear and conspicuous” and “clearly and conspicuously” means in a volume and cadence sufficient to be readily audible and understandable.

(d) “Consumer” means any individual who seeks or acquires, by purchase or lease, any goods, services, money, or credit for personal, family, or household purposes.

(e) “Continuous service” means a plan or arrangement in which a subscription or purchasing agreement continues until the consumer cancels the service.

(Added by Stats. 2009, Ch. 350, Sec. 1. Effective January 1, 2010. Section operative December 1, 2010, pursuant to Section 17606.)



17602

(a) It shall be unlawful for any business making an automatic renewal or continuous service offer to a consumer in this state to do any of the following:

(1) Fail to present the automatic renewal offer terms or continuous service offer terms in a clear and conspicuous manner before the subscription or purchasing agreement is fulfilled and in visual proximity, or in the case of an offer conveyed by voice, in temporal proximity, to the request for consent to the offer.

(2) Charge the consumer’s credit or debit card or the consumer’s account with a third party for an automatic renewal or continuous service without first obtaining the consumer’s affirmative consent to the agreement containing the automatic renewal offer terms or continuous service offer terms.

(3) Fail to provide an acknowledgment that includes the automatic renewal or continuous service offer terms, cancellation policy, and information regarding how to cancel in a manner that is capable of being retained by the consumer. If the offer includes a free trial, the business shall also disclose in the acknowledgment how to cancel and allow the consumer to cancel before the consumer pays for the goods or services.

(b) A business making automatic renewal or continuous service offers shall provide a toll-free telephone number, electronic mail address, a postal address only when the seller directly bills the consumer, or another cost-effective, timely, and easy-to-use mechanism for cancellation that shall be described in the acknowledgment specified in paragraph (3) of subdivision (a).

(c) In the case of a material change in the terms of the automatic renewal or continuous service offer that has been accepted by a consumer in this state, the business shall provide the consumer with a clear and conspicuous notice of the material change and provide information regarding how to cancel in a manner that is capable of being retained by the consumer.

(d) The requirements of this article shall apply only prior to the completion of the initial order for the automatic renewal or continuous service, except as follows:

(1) The requirement in paragraph (3) of subdivision (a) may be fulfilled after completion of the initial order.

(2) The requirement in subdivision (c) shall be fulfilled prior to implementation of the material change.

(Added by Stats. 2009, Ch. 350, Sec. 1. Effective January 1, 2010. Section operative December 1, 2010, pursuant to Section 17606.)



17603

In any case in which a business sends any goods, wares, merchandise, or products to a consumer, under a continuous service agreement or automatic renewal of a purchase, without first obtaining the consumer’s affirmative consent as described in Section 17602, the goods, wares, merchandise, or products shall for all purposes be deemed an unconditional gift to the consumer, who may use or dispose of the same in any manner he or she sees fit without any obligation whatsoever on the consumer’s part to the business, including, but not limited to, bearing the cost of, or responsibility for, shipping any goods, wares, merchandise, or products to the business.

(Added by Stats. 2009, Ch. 350, Sec. 1. Effective January 1, 2010. Section operative December 1, 2010, pursuant to Section 17606.)



17604

(a) Notwithstanding Section 17534, a violation of this article shall not be a crime. However, all available civil remedies that apply to a violation of this article may be employed.

(b) If a business complies with the provisions of this article in good faith, it shall not be subject to civil remedies.

(Added by Stats. 2009, Ch. 350, Sec. 1. Effective January 1, 2010. Section operative December 1, 2010, pursuant to Section 17606.)



17605

The following are exempt from the requirements of this article:

(a) Any service provided by a business or its affiliate where either the business or its affiliate is doing business pursuant to a franchise issued by a political subdivision of the state or a license, franchise, certificate, or other authorization issued by the California Public Utilities Commission (CPUC).

(b) Any service provided by a business or its affiliate where either the business or its affiliate is regulated by the CPUC, the Federal Communications Commission, or the Federal Energy Regulatory Commission.

(c) Any entity regulated by the Department of Insurance.

(d) Alarm company operators, as defined in Section 7590.2, and regulated pursuant to Chapter 11.6 (commencing with Section 7590) of Division 3.

(e) A bank, bank holding company, or the subsidiary or affiliate of either, or a credit union or other financial institution, licensed under state or federal law.

(f) Service contract sellers and service contract administrators regulated by the Bureau of Electronic and Appliance Repair pursuant to Article 4.5 (commencing with Section 9855) of Chapter 20 of Division 3.

(Added by Stats. 2009, Ch. 350, Sec. 1. Effective January 1, 2010. Section operative December 1, 2010, pursuant to Section 17606.)



17606

This article shall become operative on December 1, 2010.

(Added by Stats. 2009, Ch. 350, Sec. 1. Effective January 1, 2010. Note: This section prescribes a delayed operative date for Article 9, commencing with Section 17600.)









CHAPTER 2 - Premium Coupons

17700

As used in this chapter:

(a) “Coupon” includes certificates, cards, package labels, wrappers, can covers, bottle caps or other and similar devices, which entitle the person holding or delivering or surrendering them to have them exchanged for or redeemed in goods, wares, merchandise, or services of any kind free of charge or for less than the retail price of such goods, wares, merchandise, or services.

(b) “Person” includes persons, firm, firms, corporation and corporations.

(c) “Issue” includes use, distribute, give away, sell and furnish.

(Amended by Stats. 1957, Ch. 776.)



17701

It is unlawful for any person to issue coupons unless there shall be specified in or upon such coupons, specifically or by class, the person by whom or with whom such coupon is exchangeable or redeemable, and unless such person specified is either:

(a) The person issuing such coupon

(b) Member or members of an association issuing such coupon which association shall be a bona fide organization in existence for a period of at least six months prior to issuing such coupon. The name and address by street and number of the principal place of business of the association shall also be specified in or upon such coupon

(c) A person engaged in the business of issuing coupons for use or distribution by itself or by other persons.

(Added by Stats. 1941, Ch. 64.)



17701.5

It is unlawful for any person to advertise a price that requires the buyer to send in a coupon to the manufacturer for a cash rebate, unless the price actually paid to the person selling the item is clearly and conspicuously advertised along with the final price with the coupon.

(Added by Stats. 1990, Ch. 863, Sec. 1.)



17702

Any person violating this chapter is for each offense guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 64.)






CHAPTER 3 - Trading Stamp Company Act

17750

“Trading stamp” means any stamp or similar device issued in connection with the retail sale of merchandise or service, as a cash discount, or for any other marketing purpose, that entitles the rightful holder, on its due presentation for redemption, to receive merchandise, service, or cash.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17751

“Trading stamp” also means any stamp or similar device issued as a gift or as a consideration in any transaction other than in connection with the retail sale of merchandise or service, by a trading stamp company that also issues those devices in connection with the retail sale of merchandise or service, as a cash discount, or for any other marketing purpose, and that may be redeemed by the rightful holder on the same basis as, or interchangeably with, any trading stamp issued as described in Section 17750.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17752

“Trading stamp” does not include any redeemable device used by the manufacturer or packer of an article, in advertising or selling the article, or any redeemable device issued and redeemed by a newspaper, magazine, or other publication.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17753

“Trading stamp” does not include any coupon, ticket, certificate, card, or other similar device prepared by a merchant using that device and distributed by the merchant to his or her customers, if the device is redeemable only by that merchant for, or in connection with, the purchase of specific articles of merchandise carried in his or her stock.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17754

The Legislature finds and declares that the devices described in Sections 17752, 17753, and 17760 are not employed in connection with improper activities of irresponsible trading stamp companies.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17755

“Trading stamp company” means any person engaged in any manner in distributing trading stamps for retail issuance by others or in redeeming trading stamps for retailers.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17756

“Person” means any individual, partnership, corporation, limited liability company, association, or other organization.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17757

“Organization” means any partnership, corporation, limited liability company, or association.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17758

“Issue” includes use, distribute, give away, sell, furnish, and licensing that use, distribution, gift, sale or furnishing.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17759

“Merchant” includes retailer, person dealing in services, or person in a similar capacity.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17760

The provisions of this chapter do not apply to nonprofit merchant organizations that guarantee redemption of trading stamps that are exclusively issued and redeemed by that organization or its members and where all of those members have jointly and severally assumed liability for all stamps so issued and where the redemption is from stock in trade of, or in cash from, any and all members of the organization. The assumption of liability shall be evidenced by a written agreement between the organization and its members setting forth the joint and several liability of the organization and its members for redemption of trading stamps issued by the organization.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17761

It is unlawful for any person to issue any trading stamp unless the stamp has imprinted on it both of the following:

(a) The name of the trading stamp company that is responsible for the redemption of the stamp.

(b) The redeemable value of the stamp in cents, mills, or fraction of cents.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17762

Any trading stamp company shall redeem upon presentation any trading stamp that it has issued, either in merchandise, service, or cash, at the option of the rightful holder. However, if the trading stamp company only offers to redeem the trading stamp in cash, the rightful holder of the trading stamp shall not have the option of receiving merchandise or service and shall only receive a cash redemption. Trading stamps shall only be presented for redemption in cash in an amount aggregating not less than one dollar ($1).

(Amended by Stats. 1998, Ch. 485, Sec. 28. Effective January 1, 1999.)



17763

It is unlawful for any person to willfully issue or redeem any trading stamp without the consent of the trading stamp company that issued the stamp.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17764

Nothing in this chapter shall prohibit any person from redeeming, pursuant to contract, any trading stamps issued on or before December 31, 1997.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17765

Any person who advertises the giving of trading stamps, or who gives trading stamps, with the sale of any merchandise or service, shall give those stamps, if the purchaser requests them, with the sale of all items of merchandise or service offered for sale at his or her place of business, unless that person advertises that he or she does not give trading stamps on certain items of merchandise or service and designates those items or services in the advertisement or posts a list of those items or services in a conspicuous place in his or her place of business.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17766

Nothing in this chapter shall be construed as requiring the giving of trading stamps with any sale of merchandise or service when the giving of those stamps or any premium with the particular merchandise or service is specifically prohibited by law or regulation.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17767

If a trading stamp company fails to redeem any of its trading stamps, any rightful holder of those stamps may bring a civil action for damages within three years of the failure to redeem.

(Added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17768

Any merchant who has issued to his or her customers or other persons the trading stamps of any trading stamp company subject to this chapter, and who proposes to discontinue the issuance of the stamps of that company for any reason, shall post a notice in at least 18-point type at every location in his or her establishment where stamps were or are issued, containing at least the following information:

(a) The fact that trading stamps will no longer be issued by the merchant and the date of discontinuance of issuance.

(b) The name and address in this state of the trading stamp company that is responsible for the redemption of those stamps.

(c) The fact that the stamps are redeemable either in merchandise, service, or in cash, at the option of the holder, and stating the cash redemption value of each stamp, and that it is necessary for the holder to present stamps in an amount aggregating not less than one dollar ($1) for redemption in cash.

(d) The notice required by this section shall be posted at least seven days prior to the date on which the issuance of trading stamps is discontinued, and shall remain posted for 30 days after that date.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17769

No trading stamp company shall cease issuing trading stamps unless it gives written notice at least 90 days prior to that cessation to each merchant that has at any time within one year issued trading stamps that the company is obligated to redeem.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17770

Any person violating any provision of this chapter shall be liable for a civil penalty not to exceed one thousand dollars ($1,000) for each violation, and any superior court of this state shall have jurisdiction in equity on the complaint of any interested person to restrain and enjoin the violation of any of the provisions of this chapter.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17771

Any person who willfully violates any provision of this chapter shall upon conviction be fined not more than five thousand dollars ($5,000).

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17772

Trading stamps issued by a trading stamp company subject to this chapter are exempt from the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code).

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)



17773

Nothing in this chapter, nor in this code, shall be construed to require that the cash or merchandise value of trading stamps be stated or set forth on any sign, statement, or other advertising media that either advertises or offers those stamps, or advertises or indicates the price of gasoline or motor fuel, whether on any dispensing apparatus or elsewhere, and that is displayed at or about any place of business offering for sale or selling gasoline or other motor vehicle fuel.

(Repealed and added by Stats. 1997, Ch. 310, Sec. 2. Effective January 1, 1998.)






CHAPTER 5 - Fictitious Business Names

17900

(a) (1) The purpose of this section is to protect those dealing with individuals or partnerships doing business under fictitious names, and it is not intended to confer any right or advantage on individuals or firms that fail to comply with the law. The filing of a fictitious business name certificate is designed to make available to the public the identities of persons doing business under the fictitious name.

(2) Nothing in this section shall be construed to impair or impede the rebuttable presumption described in Section 14411.

(b) As used in this chapter, “fictitious business name” means:

(1) In the case of an individual, a name that does not include the surname of the individual or a name that suggests the existence of additional owners, as described in subdivision (c).

(2) In the case of a partnership or other association of persons, other than a limited partnership that has filed a certificate of limited partnership with the California Secretary of State pursuant to Section 15902.01 of the Corporations Code, a foreign limited partnership that has filed an application for registration with the California Secretary of State pursuant to Section 15909.02 of the Corporations Code, a registered limited liability partnership that has filed a registration pursuant to Section 16953 of the Corporations Code, or a foreign limited liability partnership that has filed an application for registration pursuant to Section 16959 of the Corporations Code, a name that does not include the surname of each general partner or a name that suggests the existence of additional owners, as described in subdivision (c) and in Section 17901.

(3) In the case of a domestic or foreign corporation, any name other than the corporate name stated in its articles of incorporation filed with the California Secretary of State, in accordance with subdivision (a) of Section 17910.5.

(4) In the case of a limited partnership that has filed a certificate of limited partnership with the California Secretary of State pursuant to Section 15902.01 of the Corporations Code and in the case of a foreign limited partnership that has filed an application for registration with the California Secretary of State pursuant to Section 15902.02 of the Corporations Code, any name other than the name of the limited partnership as on file with the California Secretary of State.

(5) In the case of a limited liability company, any name other than the name stated in its articles of organization and in the case of a foreign limited liability company that has filed an application for registration with the California Secretary of State pursuant to Section 17708.02 of the Corporations Code, any name other than the name of the limited liability company as on file with the California Secretary of State, in accordance with subdivision (b) of Section 17910.5.

(c) A name that suggests the existence of additional owners within the meaning of subdivision (b) is one that includes such words as “Company,” “& Company,” “& Son,” “& Sons,” “& Associates,” “Brothers,” and the like, but not words that merely describe the business being conducted.

(Amended by Stats. 2012, Ch. 419, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17901

As used in this chapter, “general partner” means:

(a) In the case of a partnership, a general partner, as defined in Section 15901.02 of the Corporations Code.

(b) In the case of an unincorporated association other than a partnership, a person interested in the business of the association whose liability with respect to the association is substantially the same as that of a general partner, as defined in Section 15901.02 of the Corporations Code.

(Amended by Stats. 2014, Ch. 400, Sec. 17. Effective January 1, 2015.)



17901.5

As used in this chapter, “manager” means a manager of a limited liability company.

(Added by Stats. 1994, Ch. 1200, Sec. 3. Effective September 30, 1994.)



17902

As used in this chapter, “person” includes individuals, limited liability companies, partnerships and other associations, and corporations.

(Amended by Stats. 1994, Ch. 1200, Sec. 4. Effective September 30, 1994.)



17903

As used in this chapter, “registrant” means a person or entity who is filing or has filed a fictitious business name statement, and who is the legal owner of the business.

(Amended by Stats. 2007, Ch. 716, Sec. 2. Effective January 1, 2008.)



17905

The Sacramento County Board of Supervisors may, by resolution, designate another county officer to perform the duties of the county clerk pursuant to this chapter in and for the County of Sacramento.

(Added by Stats. 2014, Ch. 201, Sec. 3. Effective January 1, 2015.)



17910

Every person who regularly transacts business in this state for profit under a fictitious business name shall do all of the following:

(a) File a fictitious business name statement in accordance with this chapter not later than 40 days from the time the registrant commences to transact such business.

(b) File a new statement after any change in the facts, in accordance with subdivision (b) of Section 17920.

(c) File a new statement when refiling a fictitious business name statement.

(Amended by Stats. 2007, Ch. 716, Sec. 3. Effective January 1, 2008.)



17910.5

(a) No person shall adopt any fictitious business name which includes “Corporation,” “Corp.,” “Incorporated,” or “Inc.” unless that person is a corporation organized pursuant to the laws of this state or some other jurisdiction.

(b) No person shall adopt any fictitious business name that includes “Limited Liability Company” or “LLC” or “LC” unless that person is a limited liability company organized pursuant to the laws of this state or some other jurisdiction. A person is not prohibited from using the complete words “Limited” or “Company” or their abbreviations in the person’s business name as long as that use does not imply that the person is a limited liability company.

(c) A county clerk shall not accept a fictitious business name statement which would be in violation of this section.

(Amended by Stats. 2001, Ch. 728, Sec. 64. Effective January 1, 2002.)



17911

This chapter does not apply to a nonprofit corporation or association, including, but not limited to, organizations such as churches, labor unions, fraternal and charitable organizations, foundations, and similar organizations.

(Amended by Stats. 2007, Ch. 716, Sec. 4. Effective January 1, 2008.)



17912

This chapter does not apply to a real estate investment trust as defined in Section 23000 of the Corporations Code that has a statement on file, pursuant to Section 18200 of the Corporations Code, designating an agent for service of process or has qualified to do business under Chapter 21 (commencing with Section 2100) of Division 1 of the Corporations Code.

(Amended by Stats. 2004, Ch. 178, Sec. 1. Effective January 1, 2005.)



17913

(a) The fictitious business name statement shall contain all of the information required by this subdivision and shall be substantially in the following form:

FICTITIOUS BUSINESS NAME STATEMENT

The following person (persons) is (are) doing business as

*

at ** :

***

This business is conducted by ****

The registrant commenced to transact business under the fictitious business name or names listed above on

*****

I declare that all information in this statement is true and correct. (A registrant who declares as true any material matter pursuant to Section 17913 of the Business and Professions Code that the registrant knows to be false is guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000).)

Registrant signature

Statement filed with the County Clerk of ____ County on

NOTICE—IN ACCORDANCE WITH SUBDIVISION (a) OF SECTION 17920, A FICTITIOUS NAME STATEMENT GENERALLY EXPIRES AT THE END OF FIVE YEARS FROM THE DATE ON WHICH IT WAS FILED IN THE OFFICE OF THE COUNTY CLERK, EXCEPT, AS PROVIDED IN SUBDIVISION (b) OF SECTION 17920, WHERE IT EXPIRES 40 DAYS AFTER ANY CHANGE IN THE FACTS SET FORTH IN THE STATEMENT PURSUANT TO SECTION 17913 OTHER THAN A CHANGE IN THE RESIDENCE ADDRESS OF A REGISTERED OWNER. A NEW FICTITIOUS BUSINESS NAME STATEMENT MUST BE FILED BEFORE THE EXPIRATION.

THE FILING OF THIS STATEMENT DOES NOT OF ITSELF AUTHORIZE THE USE IN THIS STATE OF A FICTITIOUS BUSINESS NAME IN VIOLATION OF THE RIGHTS OF ANOTHER UNDER FEDERAL, STATE, OR COMMON LAW (SEE SECTION 14411 ET SEQ., BUSINESS AND PROFESSIONS CODE).

(b) The fictitious business name statement shall contain the following information set forth in the manner indicated in the form provided by subdivision (a):

(1) Where the asterisk (*) appears in the form, insert the fictitious business name or names. Only those businesses operated at the same address and under the same ownership may be listed on one fictitious business name statement.

(2) Where the two asterisks (**) appear in the form: If the registrant has a place of business in this state, insert the street address, and county, of his or her principal place of business in this state. If the registrant has no place of business in this state, insert the street address, and county, of his or her principal place of business outside this state.

(3) Where the three asterisks (***) appear in the form: If the registrant is an individual, insert his or her full name and residence address. If the registrants are a married couple, insert the full name and residence address of both parties to the marriage. If the registrant is a general partnership, copartnership, joint venture, or limited liability partnership, insert the full name and residence address of each general partner. If the registrant is a limited partnership, insert the full name and residence address of each general partner. If the registrant is a limited liability company, insert the name and address of the limited liability company, as set out in its articles of organization on file with the California Secretary of State, and the state of organization. If the registrant is a trust, insert the full name and residence address of each trustee. If the registrant is a corporation, insert the name and address of the corporation, as set out in its articles of incorporation on file with the California Secretary of State, and the state of incorporation. If the registrants are state or local registered domestic partners, insert the full name and residence address of each domestic partner. If the registrant is an unincorporated association other than a partnership, insert the name of each person who is interested in the business of the association and whose liability with respect to the association is substantially the same as that of a general partner.

(4) Where the four asterisks (****) appear in the form, insert whichever of the following best describes the nature of the business: (i) “an individual,” (ii) “a general partnership,” (iii) “a limited partnership,” (iv) “a limited liability company,” (v) “an unincorporated association other than a partnership,” (vi) “a corporation,” (vii) “a trust,” (viii) “copartners,” (ix) “ a married couple,” (x) “joint venture,” (xi) “state or local registered domestic partners,” or (xii) “a limited liability partnership.”

(5) Where the five asterisks (*****) appear in the form, insert the date on which the registrant first commenced to transact business under the fictitious business name or names listed, if already transacting business under that name or names. If the registrant has not yet commenced to transact business under the fictitious business name or names listed, insert the statement, “Not applicable.”

(c) The registrant shall declare that all of the information in the fictitious business statement is true and correct. A registrant who declares as true any material matter pursuant to this section that the registrant knows to be false is guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000).

(d) (1) At the time of filing of the fictitious business name statement, the registrant filing on behalf of the registrant shall present personal identification in the form of a California driver’s license or other government identification acceptable to the county clerk to adequately determine the identity of the registrant filing on behalf of the registrant as provided in subdivision (e) and the county clerk may require the registrant to complete and sign an affidavit of identity.

(2) In the case of a registrant utilizing an agent for submission of the registrant’s fictitious business name statement for filing, at the time of filing of the fictitious business name statement, the agent filing on behalf of the registrant shall present personal identification in the form of a California driver’s license or other government identification acceptable to the county clerk to adequately determine the identity of the agent filing on behalf of the registrant as provided in subdivision (e). The county clerk may also require the agent to submit a notarized statement signed by the registrant declaring the registrant has authorized the agent to submit the filing on behalf of the registrant.

(e) If the registrant is a corporation, a limited liability company, a limited partnership, or a limited liability partnership, the county clerk may require documentary evidence issued by the Secretary of State and deemed acceptable by the county clerk, indicating the current existence and good standing of that business entity to be attached to a completed and notarized affidavit of identity, for purposes of subdivision (d).

(f) The county clerk may require a registrant that mails a fictitious business name statement to a county clerk’s office for filing to submit a completed and notarized affidavit of identity. A registrant that is a corporation, limited liability company, limited partnership, or limited liability partnership, if required by the county clerk to submit an affidavit of identity, shall also submit documentary evidence issued by the Secretary of State indicating the current existence and good standing of that business entity.

(g) A county clerk that chooses to establish procedures pursuant to this section shall prescribe the form of affidavit of identity for filing by a registrant in that county.

(Amended by Stats. 2014, Ch. 400, Sec. 18. Effective January 1, 2015.)



17914

The fictitious business name statement shall be signed as follows:

(a) If the registrant is an individual, by the individual.

(b) If the registrants are a married couple, by either party to the marriage.

(c) If the registrant is a general partnership, limited partnership, limited liability partnership, copartnership, joint venture, or unincorporated association other than a partnership, by a general partner.

(d) If the registrant is a limited liability company, by a manager or officer.

(e) If the registrant is a trust, by a trustee.

(f) If the registrant is a corporation, by an officer.

(g) If the registrant is a state or local registered domestic partnership, by one of the domestic partners.

(Amended by Stats. 2014, Ch. 400, Sec. 19. Effective January 1, 2015.)



17915

A fictitious business name statement shall be filed with the clerk of the county in which the registrant has his or her principal place of business in this state or, if the registrant has no place of business in this state, with the Clerk of Sacramento County. This chapter does not preclude a person from filing a fictitious business name statement in a county other than that where the principal place of business is located, as long as the requirements of this section are also met.

(Amended by Stats. 2008, Ch. 179, Sec. 24. Effective January 1, 2009.)



17916

Presentation for filing of an original fictitious business name statement and one copy of the statement, with proper identification, accompanied by a completed and notarized affidavit of identity, if required by the county clerk, and other documents required in accordance with Section 17913, payment of the filing fee, and acceptance of the statement by the county clerk constitute filing under this chapter. The county clerk shall note on the copy the file number, the date of filing the original, and the date of expiration and shall certify and deliver the copy to the registrant or the registrant’s agent.

(Amended by Stats. 2014, Ch. 400, Sec. 20. Effective January 1, 2015.)



17917

(a) Within 30 days after a fictitious business name statement has been filed pursuant to this chapter, the registrant shall cause a statement in the form prescribed by subdivision (a) of Section 17913 to be published pursuant to Section 6064 of the Government Code in a newspaper of general circulation in the county where the fictitious business name statement was filed or, if there is no such newspaper in that county, in a newspaper of general circulation in an adjoining county. If the registrant does not have a place of business in this state, the notice shall be published in a newspaper of general circulation in Sacramento County.

(b) Subject to the requirements of subdivision (a), the newspaper selected for the publication of the statement should be one that circulates in the area where the business is to be conducted.

(c) If a refiling is required because the prior statement has expired, the refiling need not be published unless there has been a change in the information required in the expired statement, provided the refiling is filed within 40 days of the date the statement expired.

(d) An affidavit showing the publication of the statement shall be filed with the county clerk where the fictitious business name statement was filed within 30 days after the completion of the publication.

(Amended by Stats. 2007, Ch. 716, Sec. 8. Effective January 1, 2008.)



17918

No person transacting business under a fictitious business name contrary to the provisions of this chapter, or his assignee, may maintain any action upon or on account of any contract made, or transaction had, in the fictitious business name in any court of this state until the fictitious business name statement has been executed, filed, and published as required by this chapter. For the purposes of this section, the failure to comply with subdivision (b) of Section 17917 does not constitute transacting business contrary to the provisions of this chapter.

(Added by Stats. 1970, Ch. 618.)



17919

(a) A fictitious business name statement may be executed, filed, and published by the trustee in bankruptcy at any time after bankruptcy where a failure to comply with the provisions of this chapter would otherwise preclude the maintenance of an action to recover any sums due to the debtor or bankruptcy estate or the partnership of which the debtor or bankruptcy estate was a member.

(b) A fictitious business name statement may be executed, filed, and published by the conservator, executor, or administrator at any time after the appointment of a conservator for or death of any individual or partner where a failure to comply with the provisions of this chapter would otherwise preclude the maintenance of an action to recover any sums due the conservatee or deceased person or the partnership of which he or she was a member.

(c) A fictitious business name statement may be executed, filed, and published by an assignee or purchaser of the business at any time after the assignment or sale where a failure to comply with the provisions of this chapter would otherwise preclude the maintenance of an action to recover any sums due to the assignee or purchaser by reason of the assignment or sale.

(d) The fictitious business name statement referred to in this section shall be in substantially the same form as prescribed in Section 17913, except:

(1) The person or persons who were doing business under the fictitious business name shall be stated as such person or persons existed (i) immediately prior to the bankruptcy, conservatorship, or death or the assignment or sale of the business or (ii) at the time they ceased to do business under the fictitious business name, whichever is the earlier time.

(2) The statement shall include the following additional sentence: “This statement has been executed pursuant to Section 17919 of the Business and Professions Code.”

(3) The person executing the statement shall (i) sign the statement on behalf of the person or persons formerly doing business under the fictitious business name, (ii) state his or her full name and the street address of his or her place of business or, if he or she has none, of his or her residence, and (iii) indicate whether he or she is a trustee in bankruptcy, conservator, executor, or administrator or assignee or purchaser of the business.

(Amended by Stats. 2009, Ch. 500, Sec. 6. Effective January 1, 2010.)



17920

(a) Unless the statement expires earlier under subdivision (b) or (c), a fictitious business name statement expires five years from the date it was filed in the office of the county clerk.

(b) Except as provided in Section 17923, a fictitious business name statement expires 40 days after any change in the facts set forth in the statement pursuant to Section 17913, except that a change in the residence address of an individual, general partner, or trustee does not cause the statement to expire.

(c) A fictitious business name statement expires when the registrant files a statement of abandonment of the fictitious business name described in the statement.

(Amended by Stats. 1988, Ch. 501, Sec. 1.)



17921

Notice of the date of expiration shall be on the fictitious business name statement form.

(Amended by Stats. 1983, Ch. 581, Sec. 3.)



17922

(a) Upon ceasing to transact business in this state under a fictitious business name that was filed in the previous five years, a registrant who has filed a fictitious business name statement shall file a statement of abandonment of use of fictitious business name. The statement of abandonment shall be executed in the same manner as a fictitious business name statement, excluding the requirements of subdivisions (d), (e), and (f) of Section 17913 and shall be filed with the county clerk of the county in which the registrant has filed the fictitious business name statement. The statement shall be published in the same manner as a fictitious business name statement and an affidavit showing its publication shall be filed with the county clerk after the completion of publication.

(b) The statement shall include:

(1) The name being abandoned and the street address of the principal place of business.

(2) The date on which the fictitious business name statement relating to the fictitious business name being abandoned was filed, the file number, and the county where filed.

(3) In the case of an individual, the full name and residence address of the individual.

(4) In the case of a married couple, the full name and residence address of both parties to the marriage.

(5) In the case of a general partnership, a limited partnership, copartners, a limited liability partnership, a joint venture, or an unincorporated association other than a partnership, the full names and residence addresses of all of the general partners.

(6) In the case of a corporation, the name and address of the corporation as set forth in its articles of incorporation on file with the California Secretary of State.

(7) In the case of a trust, the full name and residence address of each of the trustees.

(8) In the case of a limited liability company, the name and address of the limited liability company as set forth in its articles of organization on file with the California Secretary of State.

(9) In the case of state or local registered domestic partners, the full name and residence address of each domestic partner.

(c) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 5) and added by Stats. 2012, Ch. 368, Sec. 6. Effective January 1, 2013. Section operative January 1, 2014, by its own provisions.)



17923

(a) Any registrant who is a general partner in a partnership that is or has been regularly transacting business under a fictitious business name may, upon withdrawing as a general partner, file a statement of withdrawal from the partnership operating under a fictitious business name. The statement of withdrawal shall be executed by the registrant filing the statement in the same manner as a fictitious business name statement, excluding the requirements of subdivisions (d), (e), and (f) of Section 17913, and shall be filed with the county clerk of the county where the partnership filed its fictitious business name statement.

(b) The statement shall include:

(1) The fictitious business name of the partnership.

(2) The date on which the fictitious business name statement for the partnership was filed, the file number, and the county where filed.

(3) The street address of its principal place of business in this state or, if it has no place of business in this state, the street address of its principal place of business outside this state, if any.

(4) The full names and residence addresses of the registrant or registrants withdrawing as partners.

(c) The statement of withdrawal from the partnership operating under a fictitious business name shall be published in the same manner as the fictitious business name statement and an affidavit showing the publication of the statement shall be filed with the county clerk after the completion of the publication.

(d) The withdrawal of a general partner does not cause a fictitious business name statement to expire if the withdrawing partner files a statement of withdrawal meeting the requirements of this section.

(e) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 7) and added by Stats. 2012, Ch. 368, Sec. 8. Effective January 1, 2013. Section operative January 1, 2014, by its own provisions.)



17924

(a) The county clerk shall furnish without charge a form satisfying the requirements of subdivision (a) of Section 17913. The form prepared by the county clerk, or the material provided by him with the form, shall include statements substantially as follows:

(1) “Your fictitious business name statement must be published in a newspaper once a week for four successive weeks and an affidavit of publication filed with the county clerk when publication has been accomplished. The statement should be published in a newspaper of general circulation in the county where the principal place of business is located. The statement should be published in such county in a newspaper that circulates in the area where the business is to be conducted (Business and Professions Code Section 17917).”

(2) “Any person who executes, files, or publishes any fictitious business name statement, knowing that such statement is false, in whole or in part, is guilty of a misdemeanor and upon conviction thereof shall be fined not to exceed one thousand dollars ($1,000) (Business and Professions Code Section 17930).”

These statements do not constitute a part of the fictitious business name statement and are not required to be published pursuant to Section 17917.

(b) The county clerk may furnish without charge forms meeting the requirements for a statement of abandonment of use of a fictitious business name and a statement of withdrawal from partnership operating under a fictitious business name.

(Amended by Stats. 2004, Ch. 118, Sec. 2. Effective January 1, 2005.)



17925

(a) The county clerk shall maintain one or more indices which permit the determination of at least the following information:

(1) Whether any business using a specific fictitious business name has on file a fictitious business name statement setting forth such name and, if so, the file number of the statement.

(2) Whether any individual, general partner, or corporation is listed in any fictitious business name statement on file and, if so, the file number of the statement.

(3) Whether a statement of abandonment of use of a specific business name is on file and, if so, the file number of the statement of abandonment.

(4) Whether a statement of withdrawal from a partnership operating under fictitious business name is on file and, if so, the file number of the statement of withdrawal.

(b) Four years after a fictitious business name statement has expired, the county clerk may delete the information concerning that statement from the index, including any references to statements of abandonment of use, statements of withdrawal of partnerships, or any other references related to a fictitious business name statement which is being deleted from the index.

(Amended by Stats. 1986, Ch. 162, Sec. 1.)



17926

(a) As used in this section, “statement” means a fictitious business name statement, a statement of abandonment of use of fictitious business name, or a statement of withdrawal from partnership operating under fictitious business name.

(b) For a fee of two dollars ($2), the county clerk shall provide any person who so requests a certified copy of any statement on file in his or her office.

(c) A copy of a statement, when certified as provided in subdivision (b), establishes a rebuttable presumption of all of the following:

(1) The existence of the original statement.

(2) The execution of the statement by the person by whom it purports to have been executed.

(3) The truth of the information required by Sections 17913, 17922, or 17923 that is contained in the statement.

(d) The presumptions established by subdivision (c) are presumptions affecting the burden of producing evidence.

(e) All of the provisions of this section are subject to Section 54985 of the Government Code.

(Amended by Stats. 2007, Ch. 716, Sec. 11. Effective January 1, 2008.)



17927

(a) The county clerk shall mark each fictitious business name statement with a file number and the date of filing and shall retain the original statement for his or her file. He or she may destroy or otherwise dispose of the statement, including proof of publication, affidavit of identity statement, the additional documents required by subdivisions (d), (e), and (f) of Section 17913, and any other references related to the fictitious business name statement, four years after the statement expires.

(b) The county clerk shall mark each statement of abandonment of use of fictitious business name or statement of withdrawal from partnership operating under fictitious business name with a file number and the date of filing. He or she may destroy or otherwise dispose of the statement at the same time the fictitious business name statement to which it relates is destroyed pursuant to subdivision (a).

(c) In lieu of retaining the original statement, proof of publication, affidavit of identity statement, and additional documents that may be required pursuant to subdivisions (d), (e), and (f) of Section 17913, and any other documents pertaining to the fictitious business statement on file, the county clerk may retain a copy of the statement in accordance with Section 26205.1 of the Government Code.

(d) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 9) and added by Stats. 2012, Ch. 368, Sec. 10. Effective January 1, 2013. Section operative January 1, 2014, by its own provisions.)



17928

(a) Upon prepayment of the fee established pursuant to subdivision (b), the county clerk may furnish to any person who so requests daily or less frequent summaries or compilations of filings under this chapter.

(b) The fee for furnishing information under this section shall be fixed by the county clerk with the approval of the county board of supervisors and shall be sufficient to pay at least the actual cost of furnishing such information.

(Added by Stats. 1970, Ch. 618.)



17929

(a) The fee for filing a fictitious business name statement is ten dollars ($10) for the first fictitious business name and owner and two dollars ($2) for each additional fictitious business name or owner filed on the same statement and doing business at the same location. This fee covers the cost of filing and indexing the statement (and any affidavit of publication), the cost of furnishing one certified copy of the statement to the registrant filing the statement, acceptance, verification, and maintenance of the affidavit of identity statement and other documents or actions that may be required pursuant to subdivisions (d), (e), and (f) of Section 17913, and the cost for notifying registrants of the pending expiration of their fictitious business name statement.

(b) The fee for filing a statement of abandonment of use of a fictitious business name is five dollars ($5). This fee covers the cost of filing and indexing the statement, the cost of any affidavit of publication, and the cost of furnishing one certified copy of the statement to the registrant filing the statement.

(c) The fee for filing a statement of withdrawal from partnership operating under a fictitious business name is five dollars ($5). This fee covers the cost of filing and indexing the statement, the cost of any affidavit of publication, and the cost of furnishing one certified copy of the statement to the registrant filing the statement.

(d) All of the provisions of this section are subject to Section 54985 of the Government Code.

(e) If the notice of pending expiration, as described in subdivision (a), is returned to the county clerk by the United States Postal Service as undeliverable, the county clerk is not required to retain the returned notice of pending expiration.

(f) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 11) and added by Stats. 2012, Ch. 368, Sec. 12. Effective January 1, 2013. Section operative January 1, 2014, by its own provisions.)



17930

Any person who executes, files, or publishes any statement under this chapter, knowing that such statement is false, in whole or in part, shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000).

(Amended by Stats. 1983, Ch. 1092, Sec. 55. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)









PART 4 - MICROENTERPRISES

18000

(a) For purposes of this part, “microenterprise” means a sole proprietorship, partnership, limited liability company, or corporation that meets both of the following requirements:

(1) Has five or fewer employees, including the owner, who may be part time or full time.

(2) Generally lacks sufficient access to loans, equity, or other financial capital.

(b) For purposes of this part, “microenterprise development provider” means a nonprofit organization or public agency that provides self-employment training, technical assistance, and access to microloans to individuals seeking to become self-employed or to a microenterprise seeking to expand its current business.

(Amended by Stats. 2014, Ch. 101, Sec. 1. Effective January 1, 2015.)



18001

(a) Every city, county, and city and county is encouraged to access microenterprise development in order to create new jobs and income opportunities for individuals of low and moderate income.

(b) Every city, county, and city and county is encouraged to include microenterprise development as a part of their economic development strategy.

(c) California communities and the public agencies that serve them, such as workforce investment boards, community colleges, and local economic development agencies, are encouraged to promote local partnerships that invest in microenterprise development.

(Added by Stats. 2004, Ch. 87, Sec. 2. Effective January 1, 2005.)









DIVISION 8 - SPECIAL BUSINESS REGULATIONS

CHAPTER 1 - Automobiles

18400

This chapter may be cited as the Automobile Dealers Anti-coercion Act.

(Added by Stats. 1941, Ch. 44.)



18401

The provisions of this chapter are cumulative of each other and of any other provision of law relating to the same subject in effect September 15, 1935.

(Added by Stats. 1941, Ch. 44.)



18402

As used in this chapter:

(a) “Person” means any individual, firm, corporation, partnership, limited liability company, association, trustee, receiver or assignee for the benefit of creditors.

(b) “Sell,” “sold,” “buy,” and “purchase” include exchange, barter, gift, and offer of contract to sell or buy.

(c) “Manufacturer” means (i) any person who is engaged, directly or indirectly, in the manufacture of motor vehicles, and (ii) any other person directly or indirectly owned by him who is engaged in the sale or distribution of motor vehicles or any interest therein at wholesale.

(d) “Retailer” means any person who is engaged or who intends to engage in the business of selling motor vehicles at retail in this state.

(e) “Lender” means any person other than an automobile dealer or automobile distributor who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages or leases on motor vehicles sold at retail within this state.

(Amended by Stats. 1994, Ch. 1010, Sec. 21. Effective January 1, 1995.)



18403

It is unlawful for a manufacturer to sell or contract to sell motor vehicles to a retailer on the condition or with an agreement or understanding, either express or implied, that the retailer shall finance the purchase or sale of motor vehicles only with or through a designated person or class of persons or shall sell and assign the conditional sales contracts, chattel mortgages or leases arising from the sale of motor vehicles only to a designated person or class of persons, when the effect of the condition, agreement or understanding so entered into may be to lessen competition, or tend to create a monopoly in the person or class of persons designated.

(Added by Stats. 1941, Ch. 44.)



18404

Any threat, express or implied, made to a retailer by a manufacturer that the manufacturer will cease to sell, or refuse to contract to sell, or will terminate a contract to sell, motor vehicles to the retailer, unless such retailer finances the purchase or sale of motor vehicles only with or through a designated person or class of persons or sells and assigns the conditional sales contracts, chattel mortgages, or leases arising from his retail sales of motor vehicles only to a designated person or class of persons is prima facie evidence that the manufacturer has sold or intends to sell motor vehicles on the condition or with the agreement or understanding prohibited by this chapter.

(Added by Stats. 1941, Ch. 44.)



18405

Any threat, express or implied, made to a retailer by any person, or any agent of any such person, who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages or leases on motor vehicles in this State and is affiliated with or controlled by a manufacturer that such manufacturer will terminate his contract with or cease to sell motor vehicles to such retailer unless such retailer finances the purchase or sale of motor vehicles only with or through a designated person or class of persons or sells and assigns the conditional sales contracts, chattel mortgages or leases arising from his retail sale of motor vehicles only to such person so engaged in financing the purchase or sale of motor vehicles or in buying conditional sales contracts, chattel mortgages or leases on motor vehicles, shall be presumed to be made at the direction of and with the authority of such manufacturer, and is prima facie evidence that the manufacturer has sold or intends to sell the motor vehicles on the condition or with the agreement or understanding prohibited by this chapter.

(Added by Stats. 1941, Ch. 44.)



18406

It is unlawful for any manufacturer to pay or give or to contract to pay or give any subsidy to any lender or to discriminate in favor of or against any lender if the effect of any such subsidy or discrimination may be to lessen competition or tend to create a monopoly in the person or class of persons who accepts the subsidy or who are benefited by the discrimination.

(Added by Stats. 1941, Ch. 44.)



18407

It is unlawful for any lender to accept or contract or agree to accept either directly or indirectly any subsidy or the benefit resulting from any discrimination made unlawful by this chapter from any manufacturer if the effect of the acceptance of any such subsidy or benefit may be to lessen competition or tend to create a monopoly in the person or class of persons who accepts such subsidy or who is benefited by such discrimination.

(Added by Stats. 1941, Ch. 44.)



18408

It is unlawful for any person other than an automobile dealer or automobile distributor who accepts either directly or indirectly any subsidy or the benefit resulting from any discrimination made unlawful by this chapter or contracts either directly or indirectly to accept any such subsidy or benefit to finance or attempt to finance the purchase or sale of any motor vehicle or buy or attempt to buy any conditional sales contracts, chattel mortgages or leases on motor vehicles sold at retail in this State thereafter.

(Added by Stats. 1941, Ch. 44.)



18409

Any contract or agreement in violation of the provisions of this chapter is void and is not enforceable at law or in equity.

(Added by Stats. 1941, Ch. 44.)



18410

Upon a violation of this chapter by any corporation or association the Attorney General or the district attorney of the proper county shall institute proceedings in any court of competent jurisdiction for the forfeiture of charter rights, franchises or privileges and powers exercised by such corporation or association, and for the dissolution of the corporation or association.

(Added by Stats. 1941, Ch. 44.)



18411

Every foreign corporation or association, exercising any of the powers, franchises or functions of a corporation in this State which violates this chapter, is hereby denied those powers, franchises or functions and is prohibited from doing any business in this State. The Attorney General shall enforce this provision by bringing proper proceedings. The Secretary of State may revoke the license of any such corporation or association heretofore authorized to do business in this State.

(Added by Stats. 1941, Ch. 44.)



18412

(a) Any person who violates this chapter, any person who is a party to any agreement or understanding, or to any contract prescribing any condition prohibited by this chapter, any employee, agent or officer of any such person who participates in making, executing, enforcing, performing or in urging, aiding or abetting in the performance of any such contract, condition, agreement or understanding, any person who pays or gives or contracts to pay or give any thing or service of value prohibited by this chapter, and any person who accepts or contracts to accept any thing or service of value prohibited by this chapter, is guilty of a misdemeanor.

(b) Each day’s violation of this provision constitutes a separate offense.

(Added by Stats. 1941, Ch. 44.)



18413

(a) In addition to the criminal and civil penalties herein provided, any person who is injured in his business or property by reason of anything declared to be unlawful by this chapter may sue therefor in any court having jurisdiction in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, without respect to the amount in controversy, and recover twofold the damages sustained by him, and the costs of suit.

(b) Whenever it appears to the court before which any proceedings under this chapter may be pending, that the ends of justice require that other parties be brought before the court, the court may cause them to be made parties defendant and summoned, whether or not they reside in the county where such action is pending.

(Added by Stats. 1941, Ch. 44.)






CHAPTER 1a - Automobile Dealers

18450

It is a misdemeanor, in connection with the sale of a motor vehicle by a person engaged in the business of selling motor vehicles at retail, for such person to accept assignment of an insurance policy, or rights thereunder, pertaining to any motor vehicle traded in by the purchaser, unless all amounts realized on such policy or rights by such person be credited by the dealer to the buyer on the next monthly payment due or same shall be refunded to the buyer.

(Added by Stats. 1951, Ch. 342.)



18451

The purchaser of a motor vehicle may recover from the seller in a civil action three times the amount realized on any insurance policy, or rights thereunder, assignment of which has been accepted in violation of Section 18450.

(Added by Stats. 1951, Ch. 342.)






CHAPTER 2 - Boxing, Wrestling, and Martial Arts

ARTICLE 1 - Administration

18600

This chapter shall be known and may be cited as the Boxing Act or the State Athletic Commission Act.

Whenever a reference is made to the Boxing Act or the State Athletic Commission Act by the provisions of any statute, it is to be construed as referring to the provisions of this chapter.

(Amended by Stats. 2006, Ch. 465, Sec. 1. Effective January 1, 2007.)



18601

The Legislature may amend, revise, or supplement any part of this chapter.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18602

(a) Except as provided in this section, there is in the Department of Consumer Affairs the State Athletic Commission, which consists of seven members. Five members shall be appointed by the Governor, one member shall be appointed by the Senate Rules Committee, and one member shall be appointed by the Speaker of the Assembly.

The members of the commission appointed by the Governor are subject to confirmation by the Senate pursuant to Section 1322 of the Government Code.

No person who is currently licensed, or who was licensed within the last two years, under this chapter may be appointed or reappointed to, or serve on, the commission.

(b) In appointing commissioners under this section, the Governor, the Senate Committee on Rules, and the Speaker of the Assembly shall make every effort to ensure that at least four of the members of the commission shall have experience and demonstrate expertise in one of the following areas:

(1) A licensed physician or surgeon having expertise or specializing in neurology, neurosurgery, head trauma, or sports medicine. Sports medicine includes, but is not limited to, physiology, kinesiology, or other aspects of sports medicine.

(2) Financial management.

(3) Public safety.

(4) Past experience in the activity regulated by this chapter, either as a contestant, a referee or official, a promoter, or a venue operator.

(c) Each member of the commission shall be appointed for a term of four years. All terms shall end on January 1. Vacancies occurring prior to the expiration of the term shall be filled by appointment for the unexpired term. No commission member may serve more than two consecutive terms.

(d) Notwithstanding any other provision of this chapter, members first appointed shall be subject to the following terms:

(1) The Governor shall appoint two members for two years, two members for three years, and one member for four years.

(2) The Senate Committee on Rules shall appoint one member for four years.

(3) The Speaker of the Assembly shall appoint one member for four years.

(e) (1) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(2) Notwithstanding any other law, the repeal of this section renders the board subject to review by the appropriate policy committees of the Legislature.

(Amended by Stats. 2013, Ch. 370, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions.)



18602.1

Protection of the public shall be the highest priority for the State Athletic Commission in exercising its licensing, regulatory, and disciplinary functions. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2002, Ch. 107, Sec. 37. Effective January 1, 2003.)



18602.5

(a) The commission shall adopt and submit a strategic plan to the Governor and the Legislature on or before September 30, 2008. The commission shall also submit a report to the Governor and the Legislature on the status of the adoption of the strategic plan during the commission’s next regularly scheduled sunset review after January 1, 2007. The strategic plan shall include, but shall not be limited to, efforts to resolve prior State Athletic Commission deficiencies in the following areas:

(1) Regulation of the profession, what fees should be paid for this regulation, and the structure and equity of the fees charged.

(2) The effect and appropriateness of contracts made pursuant to Section 18828.

(3) Costs to train ringside physicians, referees, timekeepers, and judges.

(4) Steps that need to be taken to ensure sufficient sources of revenue and funding.

(5) Necessity for review and modification of organizational procedures, the licensing process, and the complaint process.

(6) Outdated information technology.

(7) Unorganized and improper accounting.

(8) Miscalculations at events, a lack of technology to record proper calculations, and funding issues.

(9) The health and safety of the participants and the public in attendance at events regulated under this chapter, including costs of examinations under Section 18711.

(b) The commission shall solicit input from the public, the State Auditor, the Little Hoover Commission, the Center for Public Interest Law, and others as necessary in preparing and adopting the strategic plan.

(c) The commission shall report on progress in implementing the strategic plan to the Director of Consumer Affairs, the Governor, and the Legislature on or before September 30, 2009.

(Added by Stats. 2006, Ch. 465, Sec. 3. Effective January 1, 2007.)



18604

The appointing authority may remove any member of the commission for causes specified in Section 106.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18605

A majority of the appointed members of the commission constitute a quorum for the transaction of business. The affirmative vote of a majority of those commissioners present at a meeting of the commission constituting at least a quorum is necessary to render a decision or pass a motion.

(Amended by Stats. 1994, Ch. 26, Sec. 224. Effective March 30, 1994.)



18606

The members of the commission shall elect one of their number as the chair and another member as the vice-chair. The chair and vice-chair shall be elected at the first meeting of each calendar year or when a vacancy exists.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18607

Each member of the commission shall receive a per diem and necessary travel expenses as provided in Section 103.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18608

The commission is subject to all of the provisions of Division 1 (commencing with Section 100) and for the purposes of that division shall be deemed to be a board, except for the purposes of Section 102 the commission shall not be deemed to be a board created by an initiative act.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18610

The commission shall adopt a seal.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18611

The commission shall adopt, amend, or repeal, in accordance with the Administrative Procedure Act, rules and regulations as may be necessary to enable it to carry out the laws relating to boxing and the martial arts.

(Amended by Stats. 1989, Ch. 757, Sec. 1.)



18613

(a) (1) The commission shall appoint a person exempt from civil service who shall be designated as an executive officer and who shall exercise the powers and perform the duties delegated by the commission and vested in him or her by this chapter. The appointment of the executive officer is subject to the approval of the Director of Consumer Affairs.

(2) The commission may employ in accordance with Section 154 other personnel as may be necessary for the administration of this chapter.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 370, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions.)



18615

No inspector shall be assigned to regulate an event under the authority or jurisdiction of the commission, who, within the preceding six months, has not participated in an inspectors’ clinic or received formal training, at which the laws and rules of the commission and related problems have been discussed. The commission is authorized to pay the necessary traveling expenses of an inspector while in attendance at the clinic or formal training.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18618

The commission shall furnish to the Governor and the Legislature a report, on or before July 30, 2012, on the following:

(a) The condition of the State Athletic Commission Neurological Examination Account. This report shall include the amount of the assessment collected from each promoter pursuant to Section 18711, the purposes for which moneys in the account are expended, and findings and recommendations on the amounts, appropriateness, and effectiveness of these assessments. The report shall also include a recommendation on the viability and need for creating a medical database that would be used for identifying trends in medical records and data associated with injuries and deaths related to competing.

(b) The condition of the Boxers’ Pension Fund. This report shall include a recommendation on whether the fund should be continued and, if so, whether it should be expanded to include all athletes licensed under this chapter and appropriate fees paid into the fund.

(Amended by Stats. 2011, Ch. 448, Sec. 31. Effective January 1, 2012.)






ARTICLE 2 - General Provisions

18620

The definitions contained in this article shall be for terms used in this chapter and shall be applicable unless otherwise specifically provided.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18621

“Commission” means the State Athletic Commission.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18622

The words “club” and “promoter” are synonomous, may be used interchangeably, and mean a corporation, partnership, association, individual, or other organization which conducts, holds, or gives a boxing or martial arts contest, match, or exhibition.

(Amended by Stats. 1989, Ch. 757, Sec. 2.)



18623

A professional or amateur boxer or martial arts fighter is one who engages in a boxing or martial arts contest and who possesses fundamental skills in his or her respective sport.

(Amended by Stats. 1989, Ch. 757, Sec. 3.)



18624

“Committee” means an advisory committee on medical and safety standards created by this article.

(Added by Stats. 1986, Ch. 1095, Sec. 2.)



18625

(a) As described in the specific provisions of the act, whether referring to a professional or amateur contest or match, the terms “contest” and “match” are synonymous, may be used interchangeably, include boxing, kickboxing, and martial arts exhibitions, and mean a fight, prizefight, boxing contest, pugilistic contest, kickboxing contest, martial arts contest, or sparring match, between two or more persons, where full contact is used or intended that may result or is intended to result in physical harm to the opponent.

(b) (1) An amateur contest or match includes a contest or match where full contact is used, even if unintentionally.

(2) An amateur contest or match does not include light contact karate, tae kwon do, judo, or any other light contact martial arts as approved by the commission and recognized by the International Olympic Committee as an Olympic sport.

(Amended by Stats. 2013, Ch. 506, Sec. 1. Effective October 3, 2013.)



18627

(a) “Martial arts” means any form of karate, kung fu, tae kwon do, kickboxing or any combination of full contact martial arts, including mixed martial arts, or self-defense conducted on a full contact basis where a weapon is not used.

(b) “Kickboxing” means any form of boxing in which blows are delivered with the hand and any part of the leg below the hip, including the foot.

(c) “Full contact” means the use of physical force in a martial arts contest that may result or is intended to result in physical harm to the opponent, including any contact that does not meet the definition of light contact or noncontact.

(d) “Light contact” means the use of controlled martial arts techniques whereby no contact to the face is permitted and no contact is permitted which may result or is intended to result in physical harm to the opponent.

(e) “Noncontact” means that no contact occurs between either contestant.

(Amended by Stats. 2013, Ch. 506, Sec. 2. Effective October 3, 2013.)



18628

“Manager” means any person who does any of the following:

(a) By contract, agreement, or other arrangement with any person, undertakes or has undertaken to represent in any way the interest of any professional boxer, or martial arts fighter in procuring, or with respect to the arrangement or conduct of, any professional contest in which the boxer or fighter is to participate as a contestant; except that the term “manager” shall not be construed to mean any attorney licensed to practice in this state whose participation in these activities is restricted to representing the legal interests of a professional boxer or fighter as a client. Otherwise, an attorney shall be licensed as a manager in order to engage in any of the activities described in this section.

(b) Directs or controls the professional boxing or martial arts activities of any professional boxer or martial arts fighter.

(c) Receives or is entitled to receive more than 10 percent of the gross purse of any professional boxer or martial arts fighter for any services relating to such person’s participation in a professional contest.

(d) Is an officer, director, shareholder, or member of any corporation or organization which receives, or is entitled to receive more than 10 percent of the gross purse of any professional boxer or martial arts fighter for any services relating to the person’s participation in a professional contest.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18629

“School, college, or university” means a secondary school, the University of California, a California State University, public community college, or any other private, postsecondary educational institution meeting the requirements of Section 94739, or Article 8 (commencing with Section 94900) or Article 9 (commencing with Section 94915) of Chapter 7 of Part 59 of the Education Code.

(Amended by Stats. 2004, Ch. 695, Sec. 50. Effective January 1, 2005.)



18630

“Proprietary interest” means any membership, coownership, stock ownership, legal or beneficial interest, profit-sharing arrangement, or other proprietary interest, designated arranged or held, directly or indirectly in any form.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18631

“License” as used in this chapter also includes a “permit”.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)






ARTICLE 3 - Jurisdiction, Licenses, and Exemptions

18640

The commission has the sole direction, management, control of, and jurisdiction over all professional and amateur boxing, professional and amateur kickboxing, all forms and combinations of forms of full contact martial arts contests, including mixed martial arts, and matches or exhibitions conducted, held, or given within this state. No event shall take place without the prior approval of the commission. No person shall engage in the promotion of, or participate in, a boxing or martial arts contest, match, or exhibition without a license, and except in accordance with this chapter and the rules adopted hereunder.

(Amended by Stats. 2004, Ch. 691, Sec. 30. Effective January 1, 2005.)



18640.5

(a) The commission, at its regularly scheduled meetings, shall invite testimony from boxing stakeholders to identify actions that may lead to greater opportunities for its licensees to participate in major professional championship boxing contests in the State of California. The commission shall invite testimony that shall include, but not be limited to, the following:

(1) What cooperative actions may be taken by the private sector boxing stakeholders that may lead to greater opportunities for the commission’s licensees to participate in major professional championship boxing contests in the State of California.

(2) What role may public-private partnerships play that may lead to greater opportunities for the commission’s licensees to participate in major professional championship boxing contests in the State of California.

(3) What actions may local agencies take that may lead to greater opportunities for the commission’s licensees to participate in major professional championship boxing contests in the State of California.

(4) What actions may the commission take that may lead to greater opportunities for the commission’s licensees to participate in major professional championship boxing contests in the State of California.

(5) What actions may other state agencies take that may lead to greater opportunities for the commission’s licensees to participate in major professional championship boxing contests in the State of California.

(b) The stakeholders shall include, but not be limited to, boxing promoters, boxing event venues, boxers, sports news outlets, and local agencies that have an interest in providing greater opportunities for the commission’s licensees to participate in major professional championship boxing contests in the State of California.

(c) Nothing in this section shall jeopardize the commission’s duties and responsibilities to protect the safety and welfare of boxers and the public.

(d) Costs incurred by the commission in implementing this section shall be covered by existing resources of the commission.

(Amended by Stats. 2013, Ch. 370, Sec. 3. Effective January 1, 2014.)



18641

The commission may license clubs to conduct, hold, or give, and shall license referees, judges, matchmakers, and timekeepers, and may license assistant matchmakers and corporation treasurers, to participate in, or be employed in connection with, professional or amateur boxing contests, sparring matches, or exhibitions.

No club may conduct, hold, or give, and no person performing tasks for which licensure is required by the commission may participate in, or be employed in connection with, those boxing contests, sparring matches, or exhibitions unless the club or person has been licensed for that purpose by the commission.

(Amended by Stats. 1996, Ch. 1137, Sec. 24. Effective January 1, 1997.)



18642

The commission may license professional and amateur boxers, professional and amateur martial arts fighters, and booking agents, managers of professional boxers and professional martial arts fighters, trainers, chief seconds, and seconds of each.

No person shall participate in any contest or serve in the capacity of a booking agent, manager, trainer, or second, unless he or she has been licensed for that purpose by the commission.

(Amended by Stats. 2013, Ch. 370, Sec. 4. Effective January 1, 2014.)



18642.5

A professional boxer or martial arts fighter shall, prior to licensure by the commission, demonstrate his or her ability to perform. If at any time a licensed boxer of fighter’s ability to perform is questionable the commission shall revalidate the licensee using standards adopted in regulation by the commission.

The commission may accept whatever evidence is available to demonstrate the “ability to perform” at the initial time of licensure. However, all commission evaluations or reevaluations shall be recorded on a form approved by the commission and maintained with the fighter’s licensing file.

The evaluation or reevaluation may be used by the commission when approving bouts for not more than 120 days from the date of the evaluation.

(Added by Stats. 1989, Ch. 264, Sec. 1.)



18645

There is hereby created within the jurisdiction of the State Athletic Commission an Advisory Committee on Medical and Safety Standards.

The committee shall consist of six licensed physicians and surgeons appointed by the commission. The commission may call meetings of those physicians and surgeons at such times and places as it deems appropriate for the purpose of studying and recommending medical and safety standards for the conduct of boxing, wrestling, and martial arts contests.

It shall require a majority vote of the commission to appoint a person to the committee. Each appointment shall be at the pleasure of the commission for a term not to exceed four years.

(Added by Stats. 1986, Ch. 1095, Sec. 4.)



18646

(a) This chapter applies to all amateur boxing, wrestling, and full contact martial arts contests.

(b) The commission may, however, authorize one or more nonprofit boxing, wrestling, or martial arts clubs, organizations, or sanctioning bodies, upon approval of its bylaws, to administer its rules for amateur boxing, wrestling, and full contact martial arts contests, and may, therefore, waive direct commission application of laws and rules, including licensure, subject to the commission’s affirmative finding that the standards and enforcement of similar rules by a club, organization, or sanctioning body meet or exceed the safety and fairness standards of the commission. The commission shall review the performance of any such club, organization, or sanctioning body annually.

(c) Every contest subject to this section shall be preceded by a physical examination, specified by the commission, of every contestant. A physician and surgeon shall be in attendance at the contest. There shall be a medical insurance program satisfactory to the commission provided by an amateur club, organization, or sanctioning body in effect covering all contestants. The commission shall review compliance with these requirements.

(d) Any club, organization, or sanctioning body that conducts, holds, or gives amateur contests pursuant to this section, which collects money for the event, shall furnish a written financial report of receipts and disbursements within 90 days of the event.

(e) The commission has the right to have present without charge or restriction such representatives as are necessary to obtain compliance with this section.

(f) The commission may require any additional notices and reports it deems necessary to enforce the provisions of this section.

(g) The commission, at its discretion, may rescind previously approved authorization of a nonprofit boxing, wrestling, or martial arts club, organization, or sanctioning body to administer its rules for amateur boxing, wrestling, and full contact martial arts contests.

(Amended by Stats. 2014, Ch. 71, Sec. 10. Effective January 1, 2015.)



18648

The commission shall prescribe standards as necessary, for the licensure of any persons required to be licensed by this chapter or by the commission’s regulations.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18653

No person shall train a professional boxer or kickboxer or martial arts athlete unless he or she has been licensed by the commission. A professional trainer is someone who is responsible for the day-to-day training of those athletes and possesses a minimum of five years experience in combative sports. Only professional trainers licensed by the commission may make a recommendation to the commission on whether a contestant is prepared for his or her first amateur mixed martial arts bout or to turn professional in boxing, kickboxing, or mixed martial arts. A professional trainer shall be present in the corner of the contestant unless otherwise authorized by the commission or the executive director.

(Repealed and added by Stats. 2013, Ch. 370, Sec. 8. Effective January 1, 2014.)



18654

Failure of a licensed professional trainer, fighter, boxer, second, or manager to report an injury or knockout of a licensed boxer or fighter to the commission and to a database designated by the commission, which may include the national athlete and bout results databases approved by the Association of Boxing Commissions for boxing and mixed martial arts, shall be grounds for the suspension or revocation of his or her license pursuant to this chapter.

(Repealed and added by Stats. 2013, Ch. 370, Sec. 10. Effective January 1, 2014.)



18655

This chapter does not apply to any contest conducted under the supervision or control of an entity of the United States Government.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18656

This chapter does not apply to any contest conducted by, or participated in exclusively by, any school, college, or university, or by any association or organization composed exclusively of schools, colleges, or universities when each contestant in such contest is a bona fide student regularly enrolled for not less than one-half time in a school, college, or university.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)






ARTICLE 4 - Applications

18660

Any person desiring a license issued under this chapter shall submit an application to the commission on an application form provided by the commission. The application shall contain any and all information requested by the commission and be accompanied by any fee required in Article 10.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18661

The executive officer or his or her designee shall review and investigate all applications filed with the commission. The executive officer or designee shall file a written recommendation over his or her signature with regard to the granting or denial of the license. The executive officer or his or her designee shall also, when directed by the commission, investigate appeals from the denial by the commission of any license. The findings from such investigation shall be reported to the commission.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18662

Any applicant for a license may be required to appear before the commission as it or the executive officer may deem necessary.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18665

(a) All applications for a promoter’s license shall contain a true statement of all persons connected with or having a proprietary interest in the promoter.

(b) Any person connected with, or having a proprietary interest in, an applicant for a promoter’s license shall provide the commission with such financial information, or access to such financial information, as the commission deems necessary in order to determine whether the applicant is financially responsible.

(c) Any application for a promoter’s license shall be signed under penalty of perjury by the sole proprietor, a general partner, or an officer of the corporation or association, as the case may be.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18666

All promoters shall submit in writing for prior approval by the commission, any change at any time in the persons connected with or having a proprietary interest in the promoter, including any change in the shareholders of a corporate entity.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18667

The commission shall not issue any promoter’s license to an applicant unless the commission is satisfied that the applicant is the real party in interest, and intends to conduct, hold, or give such contests itself. In no case shall the commission issue a license to a promoter unless, the promoter will receive at least 25 percent of the net receipts of any promotion.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18668

Licensed promoters may engage in promotions with other licensed promoters, so long as each promoter holds a valid, unexpired license, and receives the written approval of the commission prior to the promotion. The co-promoters shall file a bond or bonds sufficient to meet the requirements of Section 18680.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18673

(a) All applications for a manager’s license shall contain a true statement of all persons connected with, or having a proprietary interest in, the management of the boxer or martial arts fighter.

(b) Any application for a manager’s license shall be signed under penalty of perjury by the sole proprietor, a general partner, or an officer of the corporation or association, as the case may be.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18674

All managers shall submit in writing, for prior approval by the commission, any change at any time in the persons connected with or having a proprietary interest in the management of the boxer or martial arts fighter, including any change in the shareholders of a corporate entity.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18679

The commission may issue temporary permits prior to licensure, as provided by regulations of the commission.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)






ARTICLE 5 - Bonds

18680

Before any license is issued to any club to conduct, hold, or give a contest or match, other than an amateur contest or match, the applicant shall file a bond with the commission, in an amount determined by the commission, conditioned for the faithful performance by the club of the provisions of this chapter. For the purpose of this section, “faithful performance by the club” shall include the cancellation of a contest or match without good cause once the contest or match has been approved by the commission.

After the issuance of a license to a club, the commission may modify the amount of a bond to insure adequate coverage for payments specified in Section 18684.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18681

Before any license is issued to any club to conduct, hold, or give an amateur contest or match, the applicant shall file a bond with the commission in an amount not less than one thousand dollars ($1,000), conditioned for the faithful performance by the club of the provisions of this chapter. For the purpose of this section, “faithful performance by the club” shall include the cancellation of a contest or match without good cause once the contest or match has been approved by the commission.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18684

The bonds required under this article shall guarantee, in order of priority, the payment of all taxes and fines due and payable to the state, the payment of contributions for medical insurance and to the pension fund, the payment of assessments for neurological examinations, as specified in subdivision (c) of Section 18711, the payment of the purses to the competitors, the repayment to consumers of purchased tickets, the payment of fees to the referees, judges, timekeepers, and physicians, and in the event of the cancellation of a contest or match approved by the commission without good cause, an amount determined by the commission which does not exceed the commission’s actual cost in connection with the approval of the contest or match. The circumstances and allocation of bond payment shall be determined by the commission.

(Amended by Stats. 1996, Ch. 377, Sec. 1. Effective January 1, 1997.)



18685

For the purposes of this article, a ceritifcate of deposit payable to the commission, or a savings account assigned to the commission, shall be considered equivalent to a bond as provided in Section 995.710 of the Code of Civil Procedure, and shall be acceptable to the commission upon such terms and conditions as it may prescribe.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)






ARTICLE 7 - Regulation of Contests

18700

All buildings or structures used or intended to be used to conduct, hold, give a contest or match, or exhibition shall be safe and shall conform to the laws, ordinances, and regulations pertaining to the buildings in the jurisdiction where the building or structure is situated.

(Amended by Stats. 1989, Ch. 757, Sec. 9.)



18701

There shall be posted in public view at every place that a contest is held a notice in English and Spanish which states that it is unlawful to throw any object in the direction of the ring.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18702

(a) No person under 18 years of age shall participate as a contestant in any professional contest or match or exhibition.

(b) Any person, irrespective of age, may participate as a contestant in an amateur contest, match, or exhibition with the approval of the commission subject to Section 18642.

(c) Consistent with Section 18640, the commission shall have jurisdiction over all forms and combinations of forms of full contact martial arts contests involving participants 18 years of age or younger.

(Amended by Stats. 2013, Ch. 506, Sec. 4. Effective October 3, 2013.)



18703

All admission tickets to any contest or exhibition shall have printed clearly upon the face thereof the purchase price of the ticket, and no ticket shall be sold for more than that price. The tickets shall have the number of the ticket printed clearly on both ends of the ticket.

(Amended by Stats. 1989, Ch. 757, Sec. 11.)



18705

Every promoter shall have at its own expense in attendance at every contest, a licensed physician approved by the commission who has had not less than three years experience in the practice of medicine since licensure, who shall perform the physical examination of the contestants and observe the physical condition of the contestants during the contest or match.

The services of the physician shall be paid according to a schedule of fees adopted by the commission. The fees shall be paid by the club to the commission, and it shall remit the payment to the physician.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18705.5

The commission shall adopt regulations detailing the criteria for approval of a licensed physician pursuant to Section 18705.

(Added by Stats. 1989, Ch. 471, Sec. 1.)



18706

(a) Not later than at the weigh-in time, which shall be not more than 30 hours prior to the beginning of the first event, the physician provided for in Section 18705 shall conduct a physical examination of the contestant and certify in writing as to the contestant’s physical condition to engage in the contest or match.

(1) The commission shall make the contestants’ medical records available to the physician and the physician shall review the contestant’s medical records as part of the certification of the contestant’s physical condition.

(2) The physician shall determine whether the contestant may have any knowledge, manifestations, symptoms, or prior history of a physical condition that may affect the contestant’s ability to perform or present a potential threat to the contestant’s health as a result of competing in the contest or match. The contestant shall complete a questionnaire developed by the commission. The contestant shall be asked to disclose on the questionnaire any conditions of which the contestant is aware, including, but not limited to, any of the following:

(A) Significant weight gain or loss and any change in weight in the seven days prior to the contest.

(B) Neuromuscular condition, including peripheral nerves, muscle problems, and brain problems.

(C) Pregnancy.

(D) Bone fractures and all forms of arthritis.

(E) Any condition related to vision or changes in hearing function.

(F) Heart condition or other cardiovascular condition.

(G) Pulmonary or respiratory condition.

(H) Renal or urological condition.

(I) Hematological condition, including manifestations of any unusual bleeding or bruising.

If any condition is disclosed under this paragraph, the physician shall not allow the contestant to compete unless the physician or, at the contestant’s discretion, the contestant’s personal physician, who is licensed to practice medicine in the United States, has conducted a physical examination and determined that the specific condition does not affect the contestant’s ability to perform or present a potential threat to the contestant’s health as a result of competing in the contest or match.

(3) The questionnaire shall be developed by the commission through promulgated regulations in consultation with qualified medical professionals.

(4) Nothing in this chapter may be construed to require a contestant to submit to a pregnancy test.

(b) On the day of the event, and no later than one hour before the contestants enter the ring, the physician provided for in Section 18705 shall conduct a brief reexamination and certify in writing as to the contestant’s physical condition to engage in the contest or match. This reexamination shall include an evaluation of any significant changes since the physical examination provided under subdivision (a).

(c) A report of the medical examinations shall be filed with the commission not later than 24 hours after the termination of the contest or match. The physician’s report of the examination shall include specific mention as to the condition of the contestant’s heart, nerves and brain.

(Amended by Stats. 2006, Ch. 465, Sec. 8. Effective January 1, 2007.)



18707

A physician in attendance at any contest or match pursuant to Section 18705 shall have the authority to stop any contest or match that is conferred upon the referee. The physician’s authority shall be limited to a medically related injury and the physical condition of a contestant.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18710

In its discretion, the commission may order a special medical examination to be undertaken by any licensee, the report of which shall be made to the commission. The cost of the examination shall be shared equally by the commission and the licensee.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18711

(a) (1) (A) The commission shall require, as a condition of licensure and as a part of the application process, the examination by a licensed physician and surgeon who specializes in neurology and neurosurgery of each applicant for a license as a professional athlete or contestant licensed under this chapter or, if for the renewal of a license, this examination every year, in addition to any other medical examinations.

(i) Upon initial licensure, the examination shall include tests and examinations designed to detect physical conditions that could place the athlete or contestant at risk for serious injury or permanent or temporary impairment of any bodily function. These tests or examinations shall include, but not be limited to, a neurological examination or a neuro-psychological examination, a brain imaging scan, and an electrocardiogram (EKG). The physician may recommend any additional tests or evaluations he or she deems necessary.

(ii) For renewal of a license, the physician shall determine the tests or evaluations necessary, if any.

(iii) The commission may require an athlete or contestant licensed under this chapter to undergo additional neurological tests where, based on the totality of the athlete’s or contestant’s records, it appears the athlete or contestant may be at risk of cognitive impairment.

(iv) On the basis of a physical examination under this subdivision, and any additional tests that are conducted, the physician may recommend to the commission whether the applicant may be permitted to be licensed in California or not. The executive officer shall review these recommendations and report any denials of licensure. If, as a result of these recommendations, the executive officer refuses to grant the applicant a license or to renew a license, the applicant shall not compete in California until the denial has been overruled by the commission as provided in this chapter.

(v) The commission may waive the requirement for a brain imaging scan or an EKG if a brain imaging scan or EKG was completed as part of the licensing requirements in another state, the commission determines that this brain imaging scan or EKG creates a reliable baseline for the athlete or contestant, and the commission has been provided with a copy of the brain imaging scan or EKG reports.

(vi) This subparagraph shall become inoperative on the date the regulations adopted by the commission pursuant to subparagraph (B) become operative.

(B) On and after January 1, 2008, all professional athletes licensed under this chapter shall be required by the commission to complete a medical examination process, which shall include the completion of specific medical examinations, to be determined by the commission through regulations, as a condition of initial licensure and license renewal. This medical examination process may include examinations required under current law and any additional medical examinations determined to be medically necessary. In adopting the medical examination process, the commission shall consider the health and safety of contestants, the medical necessity of any examinations required, and the financial aspects of requiring those medical examinations.

(2) In the absence of any pertinent untoward medical event, the commission may, in its discretion, on forms prescribed by the commission, accept tests or evaluations that are equivalent to those described in paragraph (1) and that have been completed within one year of licensure to meet the requirements of this subdivision.

(3) (A) Any medical records obtained, reviewed, or created under this chapter shall be utilized only for purposes of administering this chapter. The commission and any physician may not disclose the athlete’s medical records without a signed authorization from the athlete, except that the commission may disclose those records to other state licensing boards and commissions to which the athlete has applied for licensure or has an enforcement action pending, or upon court order in a criminal or civil action.

(B) After the adoption of regulations to establish a process for participating in medical research studies, the commission may use medical information for purposes of participating in medical research studies of the effects on the human body of contests and exhibitions regulated under this chapter. However, medical information shall not include any personal identifying information on any contestant, including, but not limited to, the contestant’s name, address, telephone number, social security number, license number, federal identification number, or any other information identifying the contestant. The medical information shall only be provided if the licensed athlete has consented in writing to participate in the research study. The regulations adopted by the commission shall include a process to ensure that no conflicts of interest arise regarding which medical examinations are required to be completed by contestants.

(b) If an applicant for licensure as a professional athlete under this chapter undergoes a neurological examination for purposes of licensure within the 120-day period immediately preceding the normal expiration of that license, the applicant shall not be required to undergo an additional neurological examination within the following 12 consecutive month license period unless the commission, for cause, orders that the examination be taken. The commission shall notify all commission-approved physicians and referees that the commission has the authority to order any professional athlete to undergo a neurological examination.

(c) The cost of the examinations required by this section shall be paid from assessments on any one or more of the following: promoters of professional matches, managers, and professional athletes or other contestants licensed under this chapter. The rate and manner of assessment shall be set by the commission, and may cover all costs associated with the requirements of this section. This assessment shall be imposed on all contests approved by the commission under this chapter. As of July 1, 1994, all moneys received by the commission pursuant to this section shall be deposited in and credited to the State Athletic Commission Neurological Examination Account which is hereby created in the General Fund. The administrative costs associated with managing and distributing the State Athletic Commission Neurological Examination Account shall be limited to no more than 20 percent of the prior year’s contributions.

(d) The commission may use no more than 30 percent of moneys from the State Athletic Commission Neurological Examination Account, upon appropriation by the Legislature, to fund special neurological examinations and new diagnostic imaging and testing to be used in relation to the examinations required by this section.

(e) Whenever a reference is made to the Boxers’ Neurological Examination Account, it is to be construed as referring to the State Athletic Commission Neurological Examination Account.

(Amended by Stats. 2013, Ch. 370, Sec. 11. Effective January 1, 2014.)



18712

(a) Notwithstanding any other provision of law, any person applying for a license or the renewal of a license as a professional boxer or as a professional martial arts fighter shall present documentary evidence satisfactory to the commission that the applicant has been administered a test, by a laboratory in the United States that possesses a certificate under the Clinical Laboratory Improvement Act (42 U.S.C. Sec. 263a), to detect the presence of antibodies both to the human immunodeficiency virus (HIV) and to hepatitis C virus (HCV) and to detect the presence of the antigen of hepatitis B virus (HBV) within 30 days prior to the date of the application and that the results of all three tests are negative. A negative report for all three tests shall also be required of a professional boxer or professional martial arts fighter prior to competing in a match that will occur 180 days or more after the date of the tests submitted for the issuance or renewal of his or her license.

(b) Information received under this section and any other medical information about an applicant or licensee shall be confidential and not subject to discovery or subpoena. If the commission denies a license or the renewal of a license or suspends or revokes a license because of a licensee’s HIV or HCV antibody status or HBV antigen status, it shall state only that the action was taken for medical reasons. An applicant or licensee may appeal the commission’s denial, suspension, or revocation of a license under this section. The commission shall notify each person in writing of his or her right to a closed hearing for that appeal. An applicant or licensee must make a request for a hearing to the commission within 30 days of receiving notification from the commission of the applicant’s or licensee’s right to a hearing.

(Amended by Stats. 2002, Ch. 680, Sec. 1. Effective January 1, 2003.)



18714

For the purpose of studying and recommending medical and safety standards for the conduct of boxing and martial arts, the commission may call meetings of those licensed physicians and surgeons as it deems necessary at such times and places it deems appropriate. The commission is authorized to pay the necessary traveling expenses and per diem, as provided in Section 103, to the committee members in attendance at these meetings.

(Amended by Stats. 1989, Ch. 757, Sec. 12.)



18720

(a) No boxing contest or match shall be more than 12 rounds of not more than three minutes each in length, except that championship contests may, if the written approval of the commission is first obtained, be 15 rounds of not more than three minutes each in length. The commission may limit the number of rounds in a contest within the maximum.

(b) There shall be one minute rest between consecutive rounds.

(Amended by Stats. 2006, Ch. 538, Sec. 27. Effective January 1, 2007.)



18721

The commission may by rule specify the frequency with which boxers may participate in a contest.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18723

All gloves used by contestants in professional and amateur boxing contests or matches shall be approved by the commission and constructed so that:

(a) The thumb is not detached from the glove in such a manner that injury could result.

(b) The soft padding between the outside coverings shall be evenly distributed over the back of the gloves, and cover the knuckles and back of the hands.

(c) All paddings shall be consistent with the best available material and technology in order to reduce the cumulative effects of repetitive impacts.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18724

All professional and amateur boxing contests or matches shall be performed on a ring floor and padding which meet at least the following specifications:

(a) The ring floor shall be constructed of 11/4 inch plywood.

(b) The ring floor padding shall be of 13/4 inch thickness consisting of closed cellular foam in combination with high density polyvinylchloride (PVC) bonded together in solid sections, or equivalent covering.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18725

In addition to the requirements of this act, the commission may establish glove weights, equipment standards, safety standards, and the length of rounds in order to protect the health and safety of contestants.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18728

The commission shall establish by rule the weight spreads and classes of contestants.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18730

A referee shall be in attendance and direct and control at every boxing contest. Referees shall enforce the rules of the commission at every boxing contest.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18731

(a) In addition to the other requirements of this chapter and regulations adopted thereunder, no referee or physician and surgeon shall be assigned to a boxing contest if he or she has not completed a clinic offered by a provider approved by the commission.

(b) A referee or physician and surgeon shall complete a clinic within the preceding six months of a boxing contest.

(c) The commission shall approve a clinic provider if the clinic includes, at a minimum, but is not limited to, the following topics related to a boxing contest: the subjects of the rules of the commission, the recognition and diagnosis of serious or life-threatening, boxing-related and neurological injuries and disorders, and refereeing a bout.

(d) The clinic provider may charge a referee or physician and surgeon participating in a clinic a fee in an amount not to exceed the reasonable cost of the clinic.

(e) Nothing in this section shall be construed to prohibit the commission from offering a clinic subject to the requirements of this section.

(Repealed and added by Stats. 2013, Ch. 370, Sec. 13. Effective January 1, 2014.)



18732

Before starting a contest, the referee shall ascertain from each contestant, the name of his or her chief second, and shall hold such chief second responsible for the conduct of assistants during the contest.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18733

The referee shall stop a contest when a contestant shows a marked superiority, or is apparently outclassed.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18734

(a) The commission shall designate the scoring officials for each contest.

(b) The referee may render a decision at the end of a boxing contest if authorized by a representative of the commission.

(c) The commission may require that judges be used in conjunction with the referee at any boxing contest.

(Amended by Stats. 1986, Ch. 1095, Sec. 8.)



18735

Referees and other boxing officials appointed by the commission while performing duties required under this chapter by the commission shall be entitled to the same rights and immunities granted to public employees by the provisions of Article 3 (commencing with Section 820), Chapter 1, Part 2, Division 3.6, Title 1 of the Government Code. The provisions of this section shall not be construed to affect, create, or destroy any rights or obligations of any public or private employer of a referee or other boxing official.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18738

(a) A boxer who intentionally hits a contestant with a rabbit punch or with a punch on that part of the body over the kidneys shall be penalized by the loss of a point for each such punch.

(b) Determination that a boxer has violated this section shall be made at the end of the round in which the violation occurred and prior to the next round by the referee or, if judges are used in conjunction with the referee, by any two officials. Upon such a determination, each such official shall penalize the boxer pursuant to subdivision (a).

(c) Upon a determination that this section has been violated, the referee shall inform both boxers and their managers at the end of the round in which the violation occurred and prior to the next round, and inform the audience of the penalty thus assessed. In any such case, the rest period may be extended by the referee.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18748

Recognizing the need for uniformity in championship contests, the commission may exempt championship contests from any provision of this chapter and authorize alternate provisions as long as the safety and welfare of the boxers and the public are not jeopardized.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)






ARTICLE 8 - Amateur Boxing

18750

No person shall appear as a contestant in any amateur boxing contest who has received any compensation or reward, except for actual expenses or trophies, in any form, for displaying, exercising, or giving any example of his or her skill in knowledge of boxing exercises, or for rendering services of any kind to any boxing organization, or to any person or persons as trainer, coach, instructor or otherwise, or who shall have been employed in any manner professionally by reason of his or her boxing skill or knowledge.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18751

Except as provided in Section 18752, only an award may be given to each contestant in any amateur boxing contest which does not exceed the sum of five hundred dollars ($500). No portion of an admission fee or fees charged or received for any boxing contest shall be paid or given, either directly or indirectly, to any contestant in an amateur boxing contest.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18752

Unless the written permission of the commission is first obtained, it is a misdemeanor for any promoter to pay or cause to be paid to any coach, trainer, or manager of any amateur boxer participating in a contest, any sum of money other than the actual traveling and per diem expenses incurred by such coach, trainer, or manager and amateur boxer in traveling to and from their respective residences to the boxing contest in an amount to be determined by the commission.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18755

No contestant in an amateur boxing contest shall use any bandage on his or her hand or arm except soft surgical bandages not over two inches wide and ten yards in length for each hand, and one winding of surgeon’s adhesive tape not over 11/2 inches wide placed directly on the hand to protect that part of the hand near the wrist. This may cross the back of the hand twice, but not extend within one inch of the knuckles.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18756

No amateur boxing contest shall be more than four rounds of not more than two minutes each, or three rounds of three minutes each, in length.

There shall be one minute rest between rounds.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18757

At every amateur boxing contest, any representative of the commission shall stop the contest whenever it appears that the contestants are unevenly matched, either of them has been seriously injured, or that there is danger that either of them will be seriously injured if the contest continues. The person may call to his or her assistance in enforcing an order to stop the contest, as many peace officers or able-bodied citizens of the state as may be necessary.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18758

No amateur boxing contest shall be held in conjunction with vaudeville shows, dances, or entertainments of any sort.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)






ARTICLE 9 - Martial Arts

18760

Except as otherwise provided by this article, “boxing” as used in this chapter includes “kickboxing” and “martial arts.” Sections 18720, 18721, 18723, 18725, 18728, 18755, and 18756, and Article 15 (commencing with Section 18870) shall not apply to kickboxing and martial arts.

(Amended by Stats. 1986, Ch. 1095, Sec. 9.)



18761

Rules and regulations of the commission relating to professional boxing shall apply to kickboxing and martial arts, except where specifically excluded by the commission’s regulations.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18763

The commission shall by rule and regulation, regulate kickboxing and martial arts in accordance with Section 18640.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18765

The commission shall, by rule and regulation, prescribe the length and duration of professional and amateur kickboxing and martial arts contests, the weight classifications, the manner in which the contestants engage in such contests, and such further safeguards and conditions as shall insure fair, sportsmanlike, and scientific contests.

No contest shall be conducted unless each contestant uses protective gear approved by the commission.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18766

Every contestant in an amateur kickboxing or martial arts contest under the age of 18 years shall wear protective headgear approved by the commission.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18767

This chapter shall not apply to light and noncontact kickboxing and martial arts, and kickboxing and martial arts instruction and schools.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18768

The commission shall not function as a sanctioning body, nor shall it grant titles to fighters or to individual events. This function shall be retained by such professional and amateur full-contact kickboxing and martial arts associations operating on a local, statewide, regional, national or international level, which shall, when operating in California, observe such rules and regulations adopted by the commission.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18769

(a) The commission may appoint an advisory committee to advise the commission on the provisions of this article.

(b) The advisory committee shall be composed of individuals, residing in California, who have prior to their appointment, been promoters, fighters, trainers, managers, or officials in publicly held kickboxing or full-contact martial arts events.

(c) The advisory committee may elect its own officers.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18770

(a) (1) The commission shall establish an advisory pankration subcommittee to investigate the rules and conduct of contests involving or claiming to involve pankration by persons under 18 years of age, or any style deemed by the subcommittee to be sufficiently similar thereto.

(2) The pankration subcommittee shall consist of three members of the commission.

(b) The subcommittee shall meet and examine the following matters, including, but not limited to:

(1) In general, the legality and safety of the contests described in subdivision (a).

(2) Whether or not legislation should be enacted to impose age-based requirements or restrictions, which may include a prohibition on participants engaging in the contests described in subdivision (a).

(3) Appropriate safety precautions for persons under 18 years of age engaging in the contests described in subdivision (a).

(c) By July 1, 2014, the subcommittee shall make recommendations to the commission regarding any legislative changes to be enacted that may be necessary to improve the commission’s regulation and oversight of the contests described in subdivision (a) in order to adequately protect participants.

(Added by Stats. 2013, Ch. 506, Sec. 5. Effective October 3, 2013.)






ARTICLE 12 - Revenue and Fiscal Affairs

18800

As of July 1, 2004, all moneys received by the commission under this chapter shall be accounted for and reported by detailed statements furnished by the commission to the Controller at least once a month. At the same time, these moneys, other than those that have been received by the commission pursuant to Section 18882, shall be remitted to the Treasurer and shall be deposited in the Athletic Commission Fund, which is hereby created.

(Amended by Stats. 2004, Ch. 227, Sec. 3. Effective August 16, 2004.)



18801

The salaries and expenses of the members and employees, and the operating expenses of the commission shall be paid by the Treasurer on the warrant of the Controller from the funds appropriated therefor upon the certification of the executive officer.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18802

The commission is, with respect to accounting, auditing, budget, financial and personal matters, subject to all laws and requirements now or hereafter imposed by law upon, or applicable to state agencies.

(Repealed and added by Stats. 1985, Ch. 1092, Sec. 2.)



18804

The application and renewal fee for a license to promote or conduct a professional contest or exhibition shall be one thousand dollars ($1,000).

(Amended by Stats. 1993, Ch. 1057, Sec. 4. Effective January 1, 1994.)



18805

The application and renewal fee for a license to promote or conduct amateur boxing contests shall be two hundred fifty dollars ($250).

(Amended by Stats. 1993, Ch. 1057, Sec. 5. Effective January 1, 1994.)



18806

The application and renewal fee for a boxing, kickboxing, or martial arts matchmaker’s license shall be two hundred dollars ($200).

(Amended by Stats. 1993, Ch. 1057, Sec. 6. Effective January 1, 1994.)



18807

The application and renewal fee for a boxing, kickboxing, or martial arts assistant matchmaker’s license shall be two hundred dollars ($200).

(Amended by Stats. 1993, Ch. 1057, Sec. 7. Effective January 1, 1994.)



18808

The application and renewal fee for a booking agent’s license shall be two hundred dollars ($200).

(Added by Stats. 1993, Ch. 1057, Sec. 8. Effective January 1, 1994.)



18809

The application and renewal fee for a professional boxer, kickboxer, or martial arts fighter license shall be sixty dollars ($60).

(Amended by Stats. 1993, Ch. 1057, Sec. 9. Effective January 1, 1994.)



18810

The application and renewal fee for a boxing, kickboxing, and martial arts manager’s license shall be one hundred fifty dollars ($150).

(Amended by Stats. 1993, Ch. 1057, Sec. 10. Effective January 1, 1994.)



18811

The application and renewal fee for a boxing, kickboxing, and martial arts trainer’s license, chief second’s and second’s license shall be fifty dollars ($50).

(Amended by Stats. 1993, Ch. 1057, Sec. 11. Effective January 1, 1994.)



18812

The application and renewal fee for a professional boxing, kickboxing, and martial arts referee’s or judge’s license shall be one hundred fifty dollars ($150).

(Amended by Stats. 1993, Ch. 1057, Sec. 12. Effective January 1, 1994.)



18813

The application and renewal fee for an amateur boxing, kickboxing, and martial arts referee’s and judge’s license shall be seventy-five dollars ($75).

(Amended by Stats. 1993, Ch. 1057, Sec. 13. Effective January 1, 1994.)



18814

The application and renewal fee for a timekeeper’s license shall be fifty dollars ($50) unless the commission establishes a lower fee by regulation.

(Amended by Stats. 1996, Ch. 1137, Sec. 25. Effective January 1, 1997.)



18815

The application and renewal fee for a sparring permit shall be twenty-five dollars ($25).

(Added by Stats. 1993, Ch. 1057, Sec. 15. Effective January 1, 1994.)



18816

The application and renewal fee for a licensed professional trainer, as described in Section 18653, shall be two hundred dollars ($200).

(Added by Stats. 2013, Ch. 370, Sec. 14. Effective January 1, 2014.)



18819

The fee for a simultaneous telecast permit under Section 18831 shall be fifty dollars ($50) per event.

(Amended by Stats. 1993, Ch. 1057, Sec. 17. Effective January 1, 1994.)



18820

The commission shall charge a twenty-dollar ($20) fee to issue federal identification cards. Cards shall be reissued once every four years.

(Added by Stats. 2013, Ch. 370, Sec. 16. Effective January 1, 2014.)



18822

(a) For licenses issued before January 1, 2007, a license may be renewed at any time prior to midnight on December 31 of the year in which it was issued. If not renewed, the license shall expire at that time.

(b) A license issued on or after January 1, 2007, shall expire 12 months after issuance, on the last day of the 12th month. To renew an unexpired license, the licenseholder shall, on or before midnight of the day on which the license would otherwise expire, apply for renewal on a form prescribed by the commission and pay the prescribed renewal fee. If the licenseholder is a boxer or martial arts contestant, the renewal application shall also be accompanied by the required medical examinations and test results. Renewal of an unexpired license shall continue the license in effect for one year from the expiration date of the license, when it shall again expire if it is not renewed.

(Amended by Stats. 2006, Ch. 465, Sec. 10. Effective January 1, 2007.)



18824

(a) Except as provided in Sections 18646 and 18832, every person who conducts a contest or wrestling exhibition shall, within 72 hours after the determination of every contest or wrestling exhibition for which admission is charged and received, furnish to the commission the following:

(1) A written report executed under penalty of perjury by one of the officers, showing the amount of the gross receipts, not to exceed two million dollars ($2,000,000), and the gross price for the contest or wrestling exhibition charged directly or indirectly and no matter by whom received, for the sale, lease, or other exploitation of broadcasting and television rights of the contest or wrestling exhibition, and without any deductions, except for expenses incurred for one broadcast announcer, telephone line connection, and transmission mobile equipment facility, which may be deducted from the gross taxable base when those expenses are approved by the commission.

(2) A fee of 5 percent, exclusive of any federal taxes paid thereon, of the amount paid for admission to the contest or wrestling exhibition, except that for any one contest, the fee shall not exceed the amount of one hundred thousand dollars ($100,000). The commission shall report to the Legislature on the fiscal impact of the one-hundred-thousand-dollar ($100,000) limit on fees collected by the commission for admissions revenues during its next sunset review.

(A) The amount of the gross receipts upon which the fee provided for in paragraph (2) is calculated shall not include any assessments levied by the commission under Section 18711.

(B) If the fee for any one boxing contest exceeds seventy thousand dollars ($70,000), the amount in excess of seventy thousand dollars ($70,000) shall be paid one-half to the commission and one-half to the Boxers’ Pension Fund.

(C) The fee shall apply to the amount actually paid for admission and not to the regular established price.

(D) No fee is due in the case of a person admitted free of charge. However, if the total number of persons admitted free of charge to a boxing, kickboxing, or martial arts contest, or wrestling exhibition exceeds 33 percent of the total number of spectators, then a fee of one dollar ($1) per complimentary ticket or pass used to gain admission to the contest shall be paid to the commission for each complimentary ticket or pass that exceeds the numerical total of 33 percent of the total number of spectators.

(E) The minimum fee for an amateur contest or exhibition shall not be less than one thousand dollars ($1,000). The minimum fee for a professional contest or exhibition shall not be less than one thousand two hundred fifty dollars ($1,250).

(3) A fee of up to 5 percent, to be established by the commission through regulations to become operative on or before July 1, 2008, and updated periodically as needed, of the gross price, exclusive of any federal taxes paid thereon, for the sale, lease, or other exploitation of broadcasting or television rights thereof, except that in no case shall the fee be less than one thousand dollars ($1,000) or more than thirty-five thousand dollars ($35,000).

(b) As used in this section, “person” includes a promoter, club, individual, corporation, partnership, association, or other organization, and “wrestling exhibition” means a performance of wrestling skills and techniques by two or more individuals, to which admission is charged or which is broadcast or televised, in which the participating individuals are not required to use their best efforts in order to win, and for which the winner may have been selected before the performance commences.

(Amended by Stats. 2013, Ch. 370, Sec. 17. Effective January 1, 2014.)



18825

An inspector or other representative of the commission duly authorized by the executive officer shall be admitted to the box office, and is authorized to assist in the counting of tickets and in the computation of the tax due thereon, and to take any other action necessary for the administration and enforcement of this chapter. The inspector or other representative shall immediately transmit to the commission the official statement of gross receipts received by him or her from the promoter.

(Amended by Stats. 2013, Ch. 370, Sec. 18. Effective January 1, 2014.)



18826

Whenever any promoter fails to make a report of any contest or wrestling exhibition within the period prescribed by this chapter, or whenever such report is unsatisfactory to the commission, the executive officer, or his or her duly authorized representative may examine, or cause to be examined, the books and records of the promoter and any other persons or organizations, and subpoena and examine under oath, such persons for the purpose of determining the total amount of the gross receipts for any contest or wrestling exhibition and the amount of tax due pursuant to this chapter, which tax he or she may fix and determine as a result of such examination.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18827

If a promoter fails to pay any tax ascertained to be due under this chapter, in addition to the costs of the examination under Section 18826, if any, within 30 days after receipt of notice by the executive officer, the commission may without hearing revoke or suspend the promoter’s license and authorize the Attorney General to bring an action in superior court to collect the amount due, any fines authorized by this chapter, and attorney’s fees.

The action shall be speedily determined by the court and shall take precedence over all matters pending therein except criminal cases, applications for injunction or other matters to which special precedence has been given by law.

(Amended by Stats. 1986, Ch. 1095, Sec. 13.)



18828

(a) The commission may enter into a contract to sanction, supervise, or provide other services for contests under this chapter for which the fees under this chapter do not apply only if the contract provides for a payment to the commission for reasonable and necessary services provided under the contract.

(b) It is the intent of the Legislature that payment under subdivision (a) shall include the following:

(1) Consideration of costs incurred by the commission.

(2) A contribution into the Boxers’ Pension Fund of not less than 20 percent of the commission’s costs under paragraph (1).

(3) A contribution into the State Athletic Commission Neurological Examination Account of not less than 20 percent of the commission’s costs under paragraph (1).

(c) A contestant’s participation in a contest subject to this section shall be deemed to be a commission-approved contest for purposes of participation in the Boxers’ Pension Plan.

(Added by Stats. 2006, Ch. 465, Sec. 12. Effective January 1, 2007.)






ARTICLE 13 - Closed Circuit Telecast Revenue

18830

As used in this article:

(a) “Person” includes a promoter, club, individual, corporation, partnership, limited liability company, association, or other organization.

(b) “Closed circuit telecast” includes any telecast or broadcast, transmitted by any means, including subscription where an extra or additional fee is charged or where an identifiable or particular fee is charged for the viewing within this state of a simultaneous telecast of any live, current, or spontaneous match or wrestling exhibition.

(Amended by Stats. 2006, Ch. 538, Sec. 28. Effective January 1, 2007.)



18831

No person shall charge or receive an admission fee for exhibiting a simultaneous telecast of any live, current, or spontaneous contest or wrestling exhibition on a closed-circuit telecast viewed within this state without a permit issued by the commission.

Application for such a permit shall be on a form provided by the commission, shall include a bond as required in Article 5, and shall contain such information as the commission may require, including, but not limited to, the locations where such telecasts are to be viewed. A permit shall be issued for each location where such telecast is to be viewed. The applicant shall pay the permit fee required in Section 18819.

The bond shall guarantee payment of taxes and fines due and payable to the state.

The permit may be denied only for the following reasons:

(a) The information required by the commission is not supplied by the applicant.

(b) The applicant is or has been in default for the payment of any taxes or fees required by this chapter.

(c) The permit fee has not been paid by the applicant.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18832

Every person who charges and receives a fee for exhibiting a simultaneous telecast of any live, current, or spontaneous contest or wrestling exhibition on a closed-circuit telecast viewed within this state shall, within 72 hours after such event, furnish to the commission, a written report under penalty of perjury on a form which shall be provided by the commission showing the number of tickets or subscriptions where an extra or additional fee is charged for the viewing, which were issued or sold, and the gross receipts therefor without any deductions whatsoever. The person shall also, at the same time, pay to the commission a 5 percent tax, exclusive of federal taxes thereon, of the amount paid for admission or subscription telecast, as defined in Section 18830, to the showing or viewing of the contest or wrestling exhibition. In no event, however, shall the tax be less than fifty dollars ($50). The tax shall apply uniformly to all persons subject to the tax.

The tax on admission shall apply to the amount actually paid for admission and not the regular established price.

No tax is due in the case of a person admitted free of charge.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18833

The commission may designate a representative to be present at, and observe the computation of the number of tickets issued or sold, and the determination of the gross receipts. Where a telecast or broadcast is accomplished by subscription, records in support of the receipts shall be made available to the commission upon request.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18834

Whenever any person fails to make a report of a closed-circuit television showing of any contest or wrestling exhibition within the period prescribed by Section 18832, or whenever the report is unsatisfactory to the commission, the executive officer or his or her representative may examine or cause to be examined, the books and records of the permit holder or any other person, and subpoena and examine under oath those persons for the purposes of determining the total amount of the gross receipts of a closed-circuit television showing of any contest or wrestling exhibition and the amount of tax due pursuant to this chapter, which tax he or she may fix or determine as the result of the examination.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18835

If a permitholder fails to pay any tax ascertained to be due under this chapter, in addition to the costs of the examination under Section 18834, if any, within 30 days after receipt of notice by the executive officer, the commission may authorize the Attorney General to bring an action in superior court to collect the amount due, any fines authorized by this chapter and attorney’s fees.

The action shall be speedily determined by the court and shall take precedence over all matters pending therein except criminal cases, applications for injunction, or other matters to which special precedence has been given by law.

(Amended by Stats. 1986, Ch. 1095, Sec. 14.)



18836

In case of default in the payment of any tax due under this chapter, the commission may refuse to issue a permit to any person so defaulting regardless of whether the application for the permit is made solely in the name of the person, or together with others.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18837

This article does not apply to a cable television’s system franchised under Section 53066 of the Government Code.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)






ARTICLE 14 - Administrative Enforcement

18840

Notwithstanding any other provision of this code, if in the judgment of the commission the financial responsibility, experience, character and general fitness of an applicant for a license or renewal thereof, or any person connected with the applicant, are such that the participation of the applicant will be consistent with the public interest, convenience or necessity, and with the best interests of boxing and martial arts generally, and in conformity with the purposes of this chapter, and the rules or regulations adopted pursuant thereto, the commission may grant an unrestricted license or issue a license subject to terms and conditions.

(Amended by Stats. 1989, Ch. 757, Sec. 18.)



18841

Notwithstanding any other provision of this code, licenses issued under this chapter may be revoked, suspended, or placed on probation under terms and conditions including, but not limited to, the making of restitution, for any violation or attempted violation of this chapter, any rule or regulation adopted pursuant thereto, or for any cause for which a license may be denied.

Such action shall be final, except that the propriety of such action is subject to review, upon questions of law only, by the superior court. The action of the commission shall stand unless and until reversed by the court.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18842

The commission, the executive officer and other employees duly authorized by the executive officer, shall have the power to suspend temporarily, any license until final determination by the commission when, in his or her opinion, the action is necessary to protect the public welfare or is in the best interest of boxing or martial arts.

The suspension may be without advance hearing, but the suspended licensee may apply to the commission for a hearing on the matter to determine if the suspension should be modified or set aside. The application for a hearing shall be in writing and shall be received by the commission within 30 days after the date of suspension. Upon receipt of such written request, the commission shall set the matter for hearing within 30 days.

(Amended by Stats. 1989, Ch. 757, Sec. 19.)



18843

In addition to its authority under other provisions of this chapter to take action against a licensee, the commission, its executive officer, or his or her duly authorized representative shall have the authority to assess fines not to exceed two thousand five hundred dollars ($2,500) for each violation of any of the provisions of this chapter or any of the rules and regulations of the commission.

This fine may be assessed without advance hearing, but the licensee may apply to the commission for a hearing on the matter if such fine should be modified or set aside. This application for a hearing shall be in writing and shall be received by the commission within 30 days after service of notice of the fine. Upon receipt of this written request, the commission shall set the matter for hearing within 30 days.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18844

If a licensee fails to pay any fine assessed under this chapter within 30 days after receipt of notice by the executive officer, after time for appeal has passed or after action on an appeal by the commission, the commission may, without hearing, revoke or suspend the license held by the licensee and authorize the Attorney General to bring an action in superior court to collect the amount due and attorney’s fees.

The action shall be speedily determined by the court and shall take precedence over all matters pending therein except criminal cases, applications for injunction, or other matters to which special precedence has been given by law.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18845

(a) The commission, its executive officer, or any other employee duly authorized by the executive officer may issue subpoenas for the attendance of witnesses, giving of testimony, or the production of documents before the commission, any member thereof, the executive officer, or any other duly authorized employee with the same effect as if they were issued in an action in the superior court. They may also administer oaths in all matters appertaining to their duties or connected with the administration of the affairs of the commission.

(b) No witness shall be obliged to attend at a place out of the county in which the witness resides unless the distance is less than 150 miles from the witness’s residence, except the commission or its designee may endorse on a subpoena an order requiring the attendance of such witness upon a showing that the testimony of such witness is material and necessary.

(c) Disobedience to a supoena may be punished as a contempt by the superior court.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18846

Notwithstanding any other provision of law, the commission, its executive officer, or his or her duly authorized representative may issue subpoenas for the attendance of witnesses or the production or examination of documents before the commission, any member thereof, its executive officer, or his or her duly authorized representative. The subpoenas shall have the same effect as if they were issued in an action in superior court. The persons may also administer oaths, in all matters appertaining to their duties, the enforcement of this chapter, or otherwise connected with the administration of the affairs of the commission.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18847

The disobedience of a subpoena issued under Section 18846 shall be attended by the same consequences and subject to the same penalties as if such disobedience occurred in an action in the superior court.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18848

The license of any promoter or matchmaker found guilty of managing a boxer or martial arts fighter, either directly or indirectly, without written approval from the commission shall be subject to disciplinary action.

(Amended by Stats. 1989, Ch. 757, Sec. 20.)



18849

No promoter, nor any person having a proprietary interest in the promoter, shall have, either directly or indirectly, any proprietary interest in a boxer or martial arts fighter competing on the premises owned, leased, or rented by the promoter without written approval from the commission.

(Amended by Stats. 1989, Ch. 757, Sec. 21.)



18850

(a) Any boxer or martial arts fighter who participates in a contest or match while under suspension by the commission, or any other recognized commission, shall have his or her license revoked.

(b) Any licensee who, directly or indirectly, aids or abets a boxer or martial arts fighter in violation of this section shall be subject to disciplinary action.

(Amended by Stats. 1989, Ch. 757, Sec. 22.)



18852

A manager of a boxer or martial arts fighter shall maintain an accurate annual record showing all of the following with respect to each contest in which the boxer or martial arts fighter has participated.

(a) Training expenses.

(b) Amount of money actually paid to the contestant.

(c) Amount of money which the manager received from the purse.

(d) Amount of money owed to the manager by the contestant.

The manager’s record shall be supported by documentation, shall be made available to both the fighter under contract and the commission upon request, and shall be kept in the manager’s possession for a period of five years from the transaction.

(Amended by Stats. 1989, Ch. 757, Sec. 23.)



18853

No fighter shall be paid before a contest, except that a promoter may, with the written approval of the commission, advance to the fighter before the contest, up to one thousand dollars ($1,000) plus any necessary transportation and living expenses. However, such advance, except necessary transportation and living expenses, shall not exceed 20 percent of the fighter’s purse.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18854

No fighter, nor his or her manager, shall be paid for the services of the fighter except in the presence of an authorized commission representative. The commission representative shall report to the executive officer any payment made contrary to the provisions of the contract on file with the commission.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18855

Any official who fails to enforce the provisions of this act or the commission’s rules and regulations shall be subject to disciplinary action.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18860

(a) The commission, the executive officer, or authorized representative shall have power to order a promoter to withhold any purse, any part thereof, any receipts or other funds owing or payable to any contestant, or the share thereof of any manager, if, in his or her judgment, it should appear that such contestant is not competing honestly, or is intentionally not competing to the best of his or her ability, or if it should appear that the contestant, manager, or any seconds have violated any provision of this act, or the rules and regulations adopted by the commission.

(b) Any purse, or portion thereof, so withheld, shall be delivered by the promoter to the commission upon demand. Any contestant claiming the money withheld shall within 10 days after the end of the contest apply in writing to the commission for a hearing, the commisison shall fix a date for the hearing, and after the hearing determines the disposition to be made of the money held by the commission.

(c) If no application for a hearing is filed within the time prescribed the commission shall meet and determine the disposition to be made of the money held by the commission.

(d) This section does not apply to any exhibition where the participants are not competing to the best of their ability.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18861

The commission, the executive officer, or authorized representative shall have the power to order a promoter to withhold 10 percent of the total purse payable to a contestant if the manager of the contestant does not present an itemized statement of expenses incurred in connection with the contest. The money so withheld shall be paid to the commission and held in trust for payment to the contestant or his or her manager, upon presentation by the manager to the commission of the itemized statement of expenses.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18865

Any licensee who directly or indirectly holds, participates in, aids or abets any sham or fake contest or match shall be subject to disciplinary action.

This section does not apply to any exhibition.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18868

(a) The commission shall have the authority to obtain and review criminal history information to determine whether an applicant or licensee has been convicted of any offense or has been arrested for any offense for which disposition is still pending. A conviction, or a plea of guilty or nolo contendere to an offense, may be cause to deny an application or take disciplinary action against a licensee dependent on the relevancy of the offense to the licensed activity.

(b) The commission may require applicants to submit two sets of fingerprints which shall be furnished to the Department of Justice. Upon the request of the commission, the Department of Justice shall submit one set of the fingerprints to the Federal Bureau of Investigation to obtain a copy of the Federal Bureau of Investigation’s record and shall retain one set to search the California criminal history system.

(Added by Stats. 1994, Ch. 1275, Sec. 54. Effective January 1, 1995.)



18869

Nothing in this chapter shall prevent any county, city, or city and county from prohibiting the holding or participating in any contest, match, or exhibition.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)






ARTICLE 15 - Crimes and Penalties

18870

Any person or promoter to whom this chapter applies who directly or indirectly holds, aids or abets, or attempts to hold, aid or abet the holding of, any contest, match or exhibition without first having obtained a license or permit therefor under this chapter, is guilty of a misdemeanor.

(Amended by Stats. 1986, Ch. 1095, Sec. 15.)



18871

Any contestant who continues to participate in a professional or amateur contest or match after an order to stop the contest is given by an official, or authorized representative of the commission, is guilty of a misdemeanor.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18872

Any promoter who directly or indirectly destroys, or aids and abets in the destruction of, any ticket or ticket stub to a contest, match, or exhibition within six months after the event without written authorization from the commission is guilty of a misdemeanor.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18873

Any person who throws any object at the ring during a contest, match, or exhibition is guilty of a misdemeanor.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18878

Any person who otherwise violates any provision of this chapter is guilty of a misdemeanor.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)






ARTICLE 16 - Boxer Benefits

18880

(a) The Legislature finds and declares all of the following:

(1) That professional athletes licensed under this chapter, as a group, for many reasons, do not retain their earnings, and are often injured or destitute, or both, and unable to take proper care of themselves, whether financially or otherwise, and that the enactment of this article is to serve a public purpose by making provisions for a needy group to insure a modicum of financial security for professional athletes.

(2) Athletes licensed under this chapter may suffer extraordinary disabilities in the normal course of their trade. These may include acute and chronic traumatic brain injuries, resulting from multiple concussions as well as from repeated exposure to a large number of subconcussive punches, eye injuries, including retinal tears, holes, and detachments, and other neurological impairments.

(3) The pension plan of the commission is part of the state’s health and safety regulatory scheme, designed to protect boxers licensed under this chapter from the health-related hazards of their trade. The pension plan addresses those health and safety needs, recognizing the disability and health maintenance expenses those needs may require.

(4) The regulatory system of California is interrelated with the conduct of the trade in every jurisdiction. Athletes licensed under this chapter participate in contests in other states and many athletes who are based in those other jurisdictions may participate in California on a single-event basis.

(5) The outcomes and natures of fights in other jurisdictions are relevant to California regulatory jurisdiction and are routinely monitored for health and safety reasons, so that, for example, a knockout of an athlete licensed under this chapter in another jurisdiction is paid appropriate heed with respect to establishing a waiting period before that athlete may commence fighting in California.

(6) The monitoring of other jurisdictions is an integral part of the health and safety of California athletes licensed under this chapter due to the interstate nature of the trade, and therefore the regulatory scheme for contests and athletes under this chapter should reflect this accordingly.

(b) The provisions of this article pertain only to professional boxers licensed under this chapter.

(Amended by Stats. 2006, Ch. 465, Sec. 13. Effective January 1, 2007.)



18881

(a) The commission shall, consistent with the purposes of this article, establish a pension plan for professional boxers who engage in boxing contests in this state.

(b) The commission shall, consistent with the purposes of this article, establish the method by which the pension plan will be financed, including those who shall contribute to the financing of the pension plan. The method of financing the pension plan may include, but is not limited to, assessments on tickets and contributions by boxers, managers, promoters, or any one or more of these persons, in an amount sufficient to finance the pension plan. For purposes of this section, the term “sufficient” means that the annual contributions shall be calculated to achieve no less than the average level of annual aggregate pension plan contributions from all sources for the period from July 1, 1981, through December 31, 1994, and adjusted thereafter to reflect changes in the Consumer Price Index for California as set forth by the Bureau of Labor Statistics.

(c) Any pension plan established by the commission shall be actuarially sound.

(Amended by Stats. 1996, Ch. 377, Sec. 4. Effective January 1, 1997.)



18882

(a) At the time of payment of the fee required by Section 18824, a promoter shall pay to the commission all amounts scheduled for contribution to the pension plan. If the commission, in its discretion, requires pursuant to Section 18881, that contributions to the pension plan be made by the boxer and his or her manager, those contributions shall be made at the time and in the manner prescribed by the commission.

(b) All contributions to finance the pension plan shall be deposited in the State Treasury and credited to the Boxers’ Pension Fund, which is hereby created. Notwithstanding the provisions of Section 13340 of the Government Code, all moneys in the Boxers’ Pension Fund are hereby continuously appropriated to be used exclusively for the purposes and administration of the pension plan.

(c) The Boxers’ Pension Fund is a retirement fund, and no moneys within it shall be deposited or transferred to the General Fund.

(d) The commission has exclusive control of all funds in the Boxers’ Pension Fund. No transfer or disbursement in any amount from this fund shall be made except upon the authorization of the commission and for the purpose and administration of the pension plan.

(e) Except as otherwise provided in this subdivision, the commission or its designee shall invest the money contained in the Boxers’ Pension Fund according to the same standard of care as provided in Section 16040 of the Probate Code. The commission has exclusive control over the investment of all moneys in the Boxers’ Pension Fund. Except as otherwise prohibited or restricted by law, the commission may invest the moneys in the fund through the purchase, holding, or sale of any investment, financial instrument, or financial transaction that the commission in its informed opinion determines is prudent.

(f) The administrative costs associated with investing, managing, and distributing the Boxers’ Pension Fund shall be limited to no more than 2 percent of the corpus of the fund. Diligence shall be exercised by administrators in order to lower the fund’s expense ratio as far below 2 percent as feasible and appropriate. The commission shall report to the Legislature on the impact of this provision during the next regularly scheduled sunset review.

(Amended by Stats. 2013, Ch. 370, Sec. 19. Effective January 1, 2014.)



18884

(a) A promoter may, but is not required to, add to the price of each ticket sold for a professional boxing contest, an amount specifically designated on the ticket for contribution as a donation, either or both, to the pension plan established pursuant to Section 18881. The additional amount shall not be subject to the admissions tax required by Section 18824 or any other deductions. Nothing in this section shall authorize the addition of such amounts to less than all the tickets sold for the professional boxing contest involved. The promoter shall pay additional contributions collected in accordance with Section 18881.

(b) Any additional contributions received pursuant to this section shall not be considered to offset any of the contributions required by the commission under Section 18881.

(Added by Stats. 1985, Ch. 1092, Sec. 2.)



18887

In addition to any other form in which retirement benefits may be distributed under the pension plan, the commission may, in its discretion, award to a covered boxer a medical early retirement benefit in the amount contained in the covered boxers’ pension plan account at the time the commission makes this award and in the manner provided in the regulations governing the boxers’ pension plan. This benefit shall be in lieu of a pension.

(Repealed and added by Stats. 1996, Ch. 377, Sec. 8. Effective January 1, 1997.)









CHAPTER 2.5 - Athlete Agents

ARTICLE 1 - General Provisions

18895

This chapter shall be known and may be cited as the Miller-Ayala Athlete Agents Act.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18895.2

The following definitions govern the construction of this chapter:

(a) “Agent contract” means any contract or agreement pursuant to which a person authorizes or empowers an athlete agent to negotiate or solicit on behalf of the person with one or more professional sports teams or organizations for the employment of the person by one or more professional sports teams or organizations, or to negotiate or solicit on behalf of the person for the employment of the person as a professional athlete.

(b) (1) “Athlete agent” means any person who, directly or indirectly, recruits or solicits an athlete to enter into any agent contract, endorsement contract, financial services contract, or professional sports services contract, or for compensation procures, offers, promises, attempts, or negotiates to obtain employment for any person with a professional sports team or organization or as a professional athlete.

(2) (A) “Athlete agent” does not include a person licensed as an attorney, dealer in securities, financial planner, insurance agent, real estate broker or sales agent, or tax consultant, or other professional person, when the professional person offers or provides the type of services customarily provided by that profession, except and solely to the extent that the professional person also recruits or solicits an athlete to enter into any agent contract, endorsement contract, or professional sports services contract, or for compensation procures, offers, promises, attempts, or negotiates to obtain employment for any person with a professional sports team or organization or as a professional athlete.

(B) “Athlete agent” also does not include any person acting solely on behalf of a professional sports team or organization.

(C) “Athlete agent” also does not include a talent agency as defined in subdivision (a) of Section 1700.4 of the Labor Code and licensed by the Labor Commissioner pursuant to Chapter 4 (commencing with Section 1700) of Part 6 of Division 2 of the Labor Code, except as otherwise provided in this paragraph. “Athlete agent” includes a talent agency that (i) directly or indirectly recruits or solicits a student athlete to enter into an agent contract, endorsement contract, financial services contract, or professional sports services contract, or (ii) for compensation, procures, offers, promises, attempts, or negotiates to obtain employment for any person to perform on-field play with a professional sports team or organization.

(3) Sections 18896.6, 18897.6 and 18897.63 do not apply to an individual acting as an athlete agent solely for his or her spouse, child, foster child, ward, or grandchild.

(c) “Employment as a professional athlete” includes employment pursuant to an endorsement contract or a professional sports services contract.

(d) “Endorsement contract” means any contract or agreement pursuant to which a person is employed or receives remuneration for any value or utility that the person may have because of publicity, reputation, fame, or following obtained because of athletic ability or performance.

(e) “Financial services” means the making or execution of an investment or other financial decision, or counseling as to a financial decision.

(f) “Negotiate” includes any contact on behalf of any athlete with a professional sports team or organization or on behalf of any person with any other person who employs or potentially may employ the person as a professional athlete, regardless of whether the contact is made in person, in writing, electronically, through representatives or employees, or in any other manner. “Negotiate” also includes being present during any discussion of an endorsement contract or professional sports services contract with representatives of the professional sports team or organization or potential or actual employer.

(g) “Person” means any individual, company, corporation, association, partnership, limited liability company, or their agents or employees.

(h) “Professional sports services contract” means any contract or agreement pursuant to which a person is employed or agrees to render services as a player on a professional sports team or organization or as a professional athlete.

(i) (1) “Student athlete” means any individual admitted to or enrolled as a student, in an elementary or secondary school, college, university, or other educational institution if the student participates, or has informed the institution of an intention to participate, as an athlete in a sports program where the sports program is engaged in competition with other educational institutions.

(2) “Student athlete” does not include any person who has entered into a valid agent contract, a valid endorsement contract, or a valid professional sports services contract. “Student athlete” does not include any student of a college or university whose eligibility to participate in an intercollegiate sport has terminated, as determined by the governing body of the state or national association for the promotion and regulation of intercollegiate athletics of which the student’s college or university is a member.

(Amended by Stats. 1997, Ch. 809, Sec. 1. Effective January 1, 1998.)






ARTICLE 1.5 - Public Disclosure

18896

To assist enforcement of this chapter, each athlete agent, prior to engaging in or carrying on the business of athlete agent, shall file the following information with the Secretary of State, in the form that the Secretary of State shall prescribe, concerning the athlete agent and each individual acting as an athlete agent within a firm, company, or partnership:

(a) The name, residence address, social security number, and driver’s license number.

(b) The street and address number of all locations where the business of the athlete agent is to be conducted.

(c) The name and business address of a designated agent in California for service of process, as required by Section 18897.83.

(d) All businesses or occupations engaged in for the two years immediately preceding the date of filing.

(e) Any convictions for any of the following:

(1) A felony.

(2) A misdemeanor involving a violation of this chapter, or Chapter 1 (commencing with Section 1500) of Part 6 of Division 2 of the Labor Code as repealed by Chapter 857 of the Statutes of 1996, or the law of any other state governing athlete agents.

(3) Fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property.

(f) (1) The name of the insurer providing the security required by Section 18897.87, and the amount of that insurance coverage, if the athlete agent provides some or all of that security in the manner required by subdivision (a) of Section 18897.87.

(2) The value and specific location of the security required by Section 18897.87, if the athlete agent provides some or all of that security in the manner required by subdivision (b) of Section 18897.87.

(g) Any appearances before any disciplinary or professional board, association, secretary, committee, or other entity as a result of disciplinary charges or other allegations of misconduct against the athlete agent or individual, and the outcome of those proceedings.

(h) Whether or not any student athlete or any educational institution has been sanctioned, suspended, or declared ineligible to participate in one or more interscholastic or intercollegiate athletic events in any proceeding arising from, or related to, the actions of the athlete agent.

(i) All past and present persons on behalf of whom the athlete agent or individual has acted as an athlete agent.

(j) The names of any players’ associations with whom the athlete agent is registered.

(k) At least three references.

(l) Affidavits or certificate or completion of any and all formal training or practical experience in any of the following specific areas: contracts, contract negotiation, complaint resolution, arbitration, or civil resolution of contract disputes.

(m) The names and residence addresses of all persons financially interested in the operation of the business of the athlete agent, whether as employees, partners, investors, associates, or profit sharers, or in any other manner.

(n) A schedule of fees to be charged and collected in the conduct of the athlete agent business.

(Added by Stats. 1997, Ch. 809, Sec. 2. Effective January 1, 1998.)



18896.2

(a) Within seven days of the time any information in the filing required by Section 18896 changes, the athlete agent shall file revised information in the form that the Secretary of State shall prescribe.

(b) No revision of a fee schedule filed pursuant to subdivision (n) of Section 18896 shall be effective until it is filed pursuant to this section.

(Added by Stats. 1997, Ch. 809, Sec. 2. Effective January 1, 1998.)



18896.3

“Filing of false, misleading, or incomplete statements on this form may subject you to criminal and civil penalties under the Miller-Ayala Athlete Agents Act, Chapter 2.5 (commencing with Section 18895) of Division 8 of the Business and Professions Code.”

(Added by Stats. 1997, Ch. 809, Sec. 2. Effective January 1, 1998.)



18896.4

Sections 18896 and 18896.2 do not require the disclosure of information related solely and exclusively to other businesses of the athlete agent.

(Added by Stats. 1997, Ch. 809, Sec. 2. Effective January 1, 1998.)



18896.6

Upon making first contact, direct or indirect, with a professional athlete, a student athlete, a student athlete’s spouse, parent, foster parent, guardian, sibling, aunt, uncle, grandparent, child, or first cousin, any of the preceding persons for whom a relationship has been established by marriage, or any person residing in the same place as a student athlete, or a representative of any of these persons, an athlete agent, or his or her employee or representative, shall provide that person with a written notification stating: “This athlete agent has current public-disclosure information on file with the California Secretary of State as required by the Miller-Ayala Athlete Agents Act, Chapter 2.5 (commencing with Section 18895) of Division 8 of the Business and Professions Code, which also includes other protections for athletes. Filing of the required information does not imply approval by the California Secretary of State of the competence of the athlete agent.” The notification shall also include specific instructions on how to obtain the public disclosure information from the Secretary of State.

(Added by Stats. 1997, Ch. 809, Sec. 2. Effective January 1, 1998.)



18896.8

(a) An athlete agent shall pay filing fees in an amount established pursuant to subdivision (b) of Section 12195 of the Government Code upon making the filings required by Sections 18896 and 18896.2.

(b) All fees collected by the Secretary of State under this chapter shall be paid into the State Treasury and credited to the Business Fees Fund of the Secretary of State.

(Amended by Stats. 1999, Ch. 1000, Sec. 8.5. Effective January 1, 2000.)






ARTICLE 2 - Professional Athletes and Athlete Agents

18897

Every agent contract shall be in writing and shall include a description of the types of services to be performed and a schedule of the fees to be charged under the contract.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.1

The following shall be printed on the first page of every agent contract in boldface type at least two points larger than any other type on the page: “This athlete agent has current public disclosure information on file with the California Secretary of State as required by the Miller-Ayala Athlete Agents Act, Chapter 2.5 (commencing with Section 18895) of Division 8 of the Business and Professions Code, which also includes other protections for athletes. Filing of the required information does not imply approval by the California Secretary of State of the terms and conditions of this agent contract or the competence of the athlete agent.”

(Added by Stats. 1997, Ch. 809, Sec. 3. Effective January 1, 1998.)



18897.2

A trust fund shall be established when an athlete agent is the recipient of the athlete’s salary. An athlete agent who receives any payment on behalf of the athlete shall immediately deposit the payment in a trust fund account maintained by the athlete agent in a state or federally chartered financial institution.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.23

(a) Every athlete agent shall maintain records which include the following information:

(1) The name and address of each person employing the athlete agent.

(2) The amount of fee received from that person.

(b) No athlete agent or athlete agent’s representative or employee shall make any false entry in the records. All records required by this section shall be kept for at least seven years.

(c) This section does not apply to any business of the athlete agent other than the athlete agent business.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.27

No athlete agent shall have an ownership or financial interest in any entity that directly employs athletes in the same sport as a person with whom the athlete agent has entered into an agent contract, or for whom the athlete agent is attempting to negotiate an endorsement contract, financial services contract, or professional sports service contract, or for whom the athlete agent provides advice concerning potential or actual employment as a professional athlete.

(Amended (as added by Stats. 1996, Ch. 858, Sec. 2) by Stats. 2011, Ch. 63, Sec. 2. Effective January 1, 2012.)



18897.3

If an athlete agent or athlete agent’s representative or employee provides financial services to a professional athlete or student athlete or advises the athlete concerning investment of funds, the athlete agent shall disclose to the athlete any ownership interest the athlete agent, representative or employee has in any entity regarding which the athlete agent, representative or employee is providing financial services or giving advice, and any commission the athlete agent, representative or employee will receive from the athlete’s investment.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.33

No athlete agent shall knowingly enter into a contract containing any term or condition that, if complied with, would be in violation of law, or attempt to fill an order for help to be employed in violation of the law.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.37

No athlete agent or athlete agent’s representative or employee shall publish or cause to be published any false, fraudulent, or misleading information, representation, notice, or advertisement. No athlete agent or athlete agent’s representative or employee shall give any false information or make any false promises or representations concerning any employment to any person.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.4

All forms of advertising used by an athlete agent shall include the name and business address of the athlete agent.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.43

No athlete agent shall knowingly secure employment for persons in any place where a strike, lockout, or other labor trouble exists, without notifying the person of those conditions.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.47

No athlete agent shall divide fees with or receive compensation from a professional sports league, team, or other organization or its representatives or employees, if the fees or compensation are directly related to on-field activities of athletes or other representation of the league, team, or organization as it directly relates to the employment of athletes. In addition, no athlete agent shall offer or allow any full-time employee of a union or players’ association connected with professional sports to own or participate in any of the revenues of the athlete agent.

(Amended by Stats. 2011, Ch. 63, Sec. 3. Effective January 1, 2012.)



18897.5

No athlete agent shall negotiate or enter into any postdated agent contract, endorsement contract or professional sports services contract or any agent contract, endorsement contract or professional sports services contract that purports to or takes effect at a future time.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)






ARTICLE 3 - Student Athletes and Educational Institutions

18897.6

No athlete agent or athlete agent’s representative or employee shall, directly or indirectly, offer or provide money or any other thing of benefit or value to a student athlete.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.63

(a) Except as otherwise provided in this section, no athlete agent or athlete agent’s representative or employee may make or continue any contact, whether in person, in writing, electronically, or in any other manner, with any student athlete, or any student athlete’s spouse, parent, foster parent, guardian, grandparent, child, sibling, aunt, uncle, or first cousin, or any of the preceding persons for whom the relationship has been established by marriage, or any person who resides in the same place as the student athlete, or any representative of any of these persons.

(b) An athlete agent or athlete agent’s representative or employee may send a student athlete, or any of the other persons described in subdivision (a), written materials, provided that the athlete agent previously has sent, or simultaneously sends, an identical copy of the materials to the principal, president, or other chief administrator of the elementary or secondary school, college, university, or other educational institution to which the student athlete has been admitted or in which the student athlete is enrolled.

(c) If a student athlete, or any of the other persons described in subdivision (a), initiates contact with an athlete agent or athlete agent’s representative or employee, the athlete agent, representative or employee may continue the contact and make new contacts with that person. No later than the first regular business day after that person first initiates contact, the athlete agent shall notify in writing the principal, president, or other chief administrator of the elementary or secondary school, college, university, or other educational institution to which the student athlete has been admitted or in which the student athlete is enrolled, of that contact. The notification shall describe the nature of the contact.

(d) Any written material described in subdivision (b) and any notification required by subdivision (c), shall include the notification required by Section 18896.6.

(e) This section does not apply to any contact between an athlete agent or athlete agent’s representative or employee and a student athlete or any of the other persons described in subdivision (a), if and solely to the extent that the contact is initiated by an elementary or secondary school, college, university, or other educational institution to which the student athlete has been admitted or in which the student athlete is enrolled.

(Amended by Stats. 1997, Ch. 809, Sec. 4. Effective January 1, 1998.)



18897.67

No athlete agent or athlete agent’s representative or employee shall offer or provide money or anything of benefit or value, including, but not limited to, free or reduced price legal services, to any elementary or secondary school, college, university, or other educational institution, or any representative or employee of any such educational institution in return for the referral of any clients or initiation of any contact described in subdivision (d) of Section 18897.63.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.7

An athlete agent and a student athlete who enter into an agent contract, endorsement contract or professional sports services contract shall provide written notice of the contract to the principal, president, or other chief administrator of the elementary or secondary school, college, university or other educational institution to which the student athlete has been admitted or is enrolled. The athlete agent shall provide the notice in writing within 48 hours of entering into the contract. The student athlete shall provide the notice before the student athlete practices for or participates in any interscholastic or intercollegiate sports event or within 72 hours after entering into the contract, whichever occurs first.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.73

Every agent contract, endorsement contract, or professional sports services contract entered into by a student athlete shall contain, in close proximity to the signature of the student athlete, a notice in at least 10-point boldface type stating:

“WARNING TO THE STUDENT ATHLETE: WHEN YOU SIGN THIS CONTRACT, YOU LIKELY WILL IMMEDIATELY AND PERMANENTLY LOSE YOUR ELIGIBILITY TO COMPETE IN INTERSCHOLASTIC OR INTERCOLLEGIATE SPORTS. YOU MUST GIVE THE PRINCIPAL, PRESIDENT, OR OTHER CHIEF ADMINISTRATOR OF YOUR EDUCATIONAL INSTITUTION WRITTEN NOTICE THAT YOU HAVE ENTERED INTO THIS CONTRACT WITHIN 72 HOURS, OR BEFORE YOU PRACTICE FOR OR PARTICIPATE IN ANY INTERSCHOLASTIC OR INTERCOLLEGIATE SPORTS EVENT, WHICHEVER OCCURS FIRST. DO NOT SIGN THIS CONTRACT UNTIL YOU HAVE READ IT AND FILLED IN ANY BLANK SPACES. YOU MAY CANCEL THIS CONTRACT BY NOTIFYING THE ATHLETE AGENT, OR OTHER PARTY TO THIS CONTRACT, IN WRITING OF YOUR DESIRE TO CANCEL NOT LATER THAN THE 15TH DAY AFTER THE DATE YOU SIGN THIS CONTRACT. HOWEVER, EVEN IF YOU CANCEL THIS CONTRACT, THE FEDERATION OR ASSOCIATION TO WHICH YOUR EDUCATIONAL INSTITUTION BELONGS MAY NOT RESTORE YOUR ELIGIBILITY.”

(Amended by Stats. 2004, Ch. 183, Sec. 20. Effective January 1, 2005.)



18897.77

Within 15 days after the date a student athlete enters into an agent contract, endorsement contract or professional sports services contract, the student athlete may rescind the contract by giving written notice to the athlete agent, or other party to the contract, of the student athlete’s desire to cancel the contract. The student athlete may not under any circumstances waive the right under this section to rescind the contract.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)






ARTICLE 4 - Enforcement

18897.8

(a) Any professional athlete, or any student athlete, or any elementary or secondary school, college, university, or other educational institution, or any league, conference, association, or federation of the preceding educational institutions, or any other person may bring a civil action for recovery of damages from an athlete agent, if that professional athlete, that student athlete, that institution, any member of that league, conference, association, or federation, or that other person is adversely affected by the acts of the athlete agent or of the athlete agent’s representative or employee in violation of this chapter. A student athlete is presumed to be adversely affected by the acts of an athlete agent, representative or employee in violation of this chapter if, because of those acts, the student athlete is suspended or disqualified from participation in one or more interscholastic or intercollegiate sports events by or pursuant to the rules of a state or national federation or association for the promotion and regulation of interscholastic or intercollegiate sports, or suffers financial damage, or suffers both suspension or disqualification and financial damage. An educational institution is presumed to be adversely affected by the acts of an athlete agent or of an athlete agent’s representative or employee in violation of this chapter if, because of those acts, the educational institution, or one or more student athletes admitted to or enrolled in the educational institution, is suspended or disqualified from participation in one or more interscholastic or intercollegiate athletic events by or pursuant to the rules of a state or national federation or association for the promotion and regulation of interscholastic or intercollegiate sports events by or pursuant to the rules of a state or national federation or association for the promotion and regulation of interscholastic or intercollegiate sports, or suffers financial damage, or suffers both suspension or disqualification and financial damage.

(b) A plaintiff that prevails in a civil action brought under this section may recover actual damages, or fifty thousand dollars ($50,000), whichever is higher; punitive damages; court costs; and reasonable attorney’s fees. An athlete agent found liable under this section is also subject to forfeiture of any right of repayment for anything of benefit or value provided to a student athlete, and shall refund any consideration paid to that athlete agent by or on behalf of the student athlete.

(c) It is the intent of the Legislature in enacting this section to encourage enforcement of this chapter through private civil actions.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997. See similar Section 18897.8 added by Stats. 1996, Ch. 858.)



18897.8-1

(a) Any professional athlete, or any student athlete, or any elementary or secondary school, college, university, or other educational institution, or any league, conference, association, or federation of the preceding educational institutions, or any other person may bring a civil action for recovery of damages from an athlete agent, if that professional athlete, that student athlete, that institution, any member of that league, conference, association, or federation, or that other person is adversely affected by the acts of the athlete agent or of the athlete agent’s representative or employee in violation of this chapter. A student athlete is presumed to be adversely affected by the acts of an athlete agent, representative or employee in violation of this chapter if, because of those acts, the student athlete is suspended or disqualified from participation in one or more interscholastic or intercollegiate sports events by or pursuant to the rules of a state or national federation or association for the promotion and regulation of interscholastic or intercollegiate sports, or suffers financial damage, or suffers both suspension or disqualification and financial damage. An educational institution is presumed to be adversely affected by the acts of an athlete agent or of an athlete agent’s representative or employee in violation of this chapter if, because of those acts, the educational institution, or one or more student athletes admitted to or enrolled in the educational institution, is suspended or disqualified from participation in one or more interscholastic or intercollegiate athletic events by or pursuant to the rules of a state or national federation or association for the promotion and regulation of interscholastic or intercollegiate sports, or suffers financial damage, or suffers both suspension or disqualification and financial damage.

(b) A plaintiff that prevails in a civil action brought under this section may recover actual damages, or fifty thousand dollars ($50,000), whichever is higher; punitive damages; court costs; and reasonable attorney’s fees. An athlete agent found liable under this section also shall forfeit any right of repayment for anything of benefit or value provided to a student athlete, and shall refund any consideration paid to that athlete agent by or on behalf of the student athlete.

(c) It is the intent of the Legislature in enacting this section to encourage enforcement of this chapter through private civil actions.

(Added by Stats. 1996, Ch. 858, Sec. 3. Effective January 1, 1997.)



18897.83

Every athlete agent shall maintain an agent for service of process in California.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997.)



18897.87

Every athlete agent shall provide security for claims against the athlete agent or the athlete agent’s representatives or employees based upon acts, errors, or omissions arising out of the business of the athlete agent through either one or an aggregate of both of the following:

(a) A policy or policies of insurance against liability imposed on or against the agent by law for damages arising out of claims in an amount for each claim of at least one hundred thousand dollars ($100,000).

(b) In trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance companies as security for payment of liabilities imposed by law for damages arising out of all claims in an amount of at least one hundred thousand dollars ($100,000).

(Amended by Stats. 1997, Ch. 809, Sec. 5. Effective January 1, 1998.)



18897.9

Any agent contract that is negotiated by an athlete agent who fails to comply with this chapter, or, prior to July 1, 1997, Chapter 1 (commencing with Section 1500) of Part 6 of Division 2 of the Labor Code, as amended and repealed by the bill that enacted this section at the 1995–96 Regular Session of the Legislature, is void and unenforceable.

(Added by Stats. 1996, Ch. 857, Sec. 2. Effective January 1, 1997. See prevailing Section 18897.9 added by Stats. 1996, Ch. 858.)



18897.9-1

(a) Any agent contract that is negotiated by an athlete agent who fails to comply with this chapter, or has failed to comply with Chapter 1 (commencing with Section 1500) of Part 6 of Division 2 of the Labor Code, as repealed by Assembly Bill 1987 of the 1995–96 Regular Session, is void and unenforceable.

(b) No person shall owe an athlete agent any money or other consideration pursuant to an endorsement contract, financial services contract, or professional sports services contract negotiated by the athlete agent if the athlete agent fails to comply with this chapter, or has failed to comply with Chapter 1 (commencing with Section 1500) of Part 6 of Division 2 of the Labor Code, as repealed by Assembly Bill 1987 of the 1995–96 Regular Session. The athlete agent shall refund any money or other consideration paid pursuant to that contract.

(Added by Stats. 1996, Ch. 858, Sec. 4. Effective January 1, 1997.)



18897.93

(a) An athlete agent or athlete agent’s representative or employee who violates any provision of this chapter is guilty of a misdemeanor, and shall be punished by a fine of not more than fifty thousand dollars ($50,000), or imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(b) The court shall suspend for a period of not less than one year or, where appropriate, revoke the privilege of any person convicted of a violation of this chapter to conduct the business of an athlete agent. In deciding whether to suspend or revoke the privilege to conduct the business of an athlete agent, the court shall consider any one or more of the relevant circumstances presented by any of the parties to the case, including, but not limited to, the nature and seriousness of the misconduct, the number of violations, the persistence of the misconduct, the length of time over which the misconduct occurred, and the willfulness of the defendant’s misconduct.

(c) (1) Upon conviction of any provision of Article 3 (commencing with Section 18897.6), the court shall, in addition to any punishment imposed under subdivision (a), order an athlete agent or athlete agent’s representative or employee to disgorge all consideration received in connection with the violation.

(2) (A) If an action under this section is brought by the Attorney General, the moneys collected shall be paid to the General Fund.

(B) If the action is brought by a district attorney, two-thirds of the moneys collected shall be paid to the treasurer of the county in which the judgment was entered and one-third shall be paid to the General Fund.

(C) If the action is brought by a prosecuting city attorney, two-thirds of the moneys collected shall be paid to the treasurer of the city in which the judgment was entered and one-third shall be paid to the General Fund.

(Amended by Stats. 2011, Ch. 146, Sec. 1. Effective January 1, 2012.)



18897.97

The Secretary of State may, in accordance with Chapter 3.5 (commencing with Section 11430) of Part 1 of Division 3 of Title 2 of the Government Code, adopt, amend, and repeal rules and regulations reasonably necessary for the purpose of administering this chapter and consistent with this chapter.

(Added by Stats. 1997, Ch. 809, Sec. 6. Effective January 1, 1998.)









CHAPTER 2.7 - Community Youth Athletic Programs

18900

(a) (1) Commencing January 1, 2016, a community youth athletic program shall provide written notice to the parent or guardian of any youth participating in the program regarding the program’s policies relating to whether the program obtains criminal background checks for hired or volunteer coaches or both.

(2) If criminal background checks are obtained for hired or volunteer coaches, the written notice shall also contain both of the following:

(A) A statement regarding whether the criminal background check includes state and federal criminal history information and whether the program obtains subsequent arrest notification for those individuals.

(B) Contact information regarding where the parent or guardian of a child participating in a community youth athletic program can obtain additional information about the program’s background check policy, such as the entity providing the criminal background check obtained by the community youth athletic program or the nature of the type of offenses the program looks for.

(b) As used in this section, a “community youth athletic program” means an organization that meets both of the following requirements:

(1) Its primary purpose is the promotion or provision of athletic activities for youth under 18 years of age.

(2) It has adult employees who have supervisory or disciplinary power over a child or children.

(c) As used in this section, “written notice” may include posting on the community youth athletic program’s Internet Web site.

(d) Nothing in subdivision (a) shall require or authorize a community youth athletic program to disclose confidential criminal history information in violation of Article 3 (commencing with Section 11100) of Chapter 1 of Title 1 of Part 4 of the Penal Code.

(Added by Stats. 2014, Ch. 151, Sec. 1. Effective January 1, 2015.)






CHAPTER 2.8 - Businesses Providing Services to Minors

18950

(a) (1) A business that provides services to minors shall provide written notice to the parent or guardian of any minor receiving those services regarding the business’s policies relating to obtaining criminal background checks for its employees.

(2) If criminal background checks are obtained for employees, the written notice described in paragraph (1) shall also contain a statement regarding whether the criminal background check includes state and federal criminal history information and the nature of the types of offenses the business looks to identify.

(b) (1) As used in this section, a “business that provides services to minors” means a business that meets both of the following requirements:

(A) Its primary purpose is the providing of an extracurricular service or program of instruction, including, but not limited to, academic tutors and instructors, for youth under 18 years of age.

(B) It has adult employees who have supervisory or disciplinary power over a child or children.

(2) A “business that provides services to minors” shall not include a licensed child day care facility as defined in Section 1596.750 of the Health and Safety Code or a day care center as defined in Section 1596.76 of the Health and Safety Code, or any medical treatment facility or hospital.

(c) As used in this section, “written notice” may include a posting on the business’s Internet Web site.

(d) Nothing in subdivision (a) shall require or authorize a business subject to these provisions to disclose confidential criminal history information in violation of Article 3 (commencing with Section 11100) of Chapter 1 of Title 1 of Part 4 of the Penal Code.

(e) Compliance with this section shall not be deemed a violation of Section 432.7 of the Labor Code.

(Added by Stats. 2014, Ch. 159, Sec. 1. Effective January 1, 2015.)






CHAPTER 3 - Home Furnishings

ARTICLE 1 - General Provisions

19000

This chapter may be cited as the Home Furnishings and Thermal Insulation Act.

(Amended by Stats. 1987, Ch. 925, Sec. 3. Effective September 22, 1987.)



19001

Unless the context otherwise requires, the general provisions hereinafter set forth govern the construction of this chapter.

(Added by Stats. 1941, Ch. 46.)



19002

“Person” includes individual, copartnership, association, firm, auctioneer, trust, and corporation, and the agents, servants and employees of any of them.

(Added by Stats. 1941, Ch. 46.)



19003

“Sell,” or any of its variants, includes any of, or any combination of, the following: Sell, offer or expose for sale, barter, trade, deliver, give away, rent, consign, lease, possess with an intent to sell or dispose of in any other commercial manner.

(Added by Stats. 1941, Ch. 46.)



19004

(a) “Bureau” refers to the Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation, as established in Section 9810.

(b) “Chief” refers to the chief of the bureau.

(c) “Inspector” refers to an inspector either employed by, or under contract to, the bureau.

(d) “Director” refers to the Director of Consumer Affairs.

(e) “Department” refers to the Department of Consumer Affairs.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 61. Effective October 23, 2009.)



19004.1

Protection of the public shall be the highest priority for the Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation in exercising its licensing, regulatory, and disciplinary functions under this chapter. Whenever the protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 62. Effective October 23, 2009.)



19006

“Upholstered furniture” means any furniture, including children’s furniture, movable or stationary, which is made or sold with cushions or pillows, loose or attached, or is itself stuffed or filled in whole or in part with any material, is or can be stuffed or filled in whole or in part with any substance or material, hidden or concealed by fabric or any other covering, including cushions or pillows belonging to or forming a part thereof, together with the structural units, the filling material and its container and its covering which can be used as a support for the body of a human being, or his or her limbs and feet when sitting or resting in an upright or reclining position. This does not include furniture used exclusively for the purpose of physical fitness and exercise.

(Amended by Stats. 1996, Ch. 1137, Sec. 28. Effective January 1, 1997.)



19006.1

“Seating furniture,” including children’s furniture, movable or stationary, means any furniture, which is made or sold with or without filling material, together with the structural units, which may be used as a support for the body, limbs, or feet when sitting or resting in an upright or reclining position.

(Added by Stats. 1993, Ch. 1264, Sec. 76. Effective January 1, 1994.)



19007

“Bedding” means any quilted pad, packing pad, mattress pad, hammock pad, mattress, comforter, quilt, sleeping bag, box spring, studio couch, pillow or cushion made of leather, cloth or any other material, which is or can be stuffed or filled in whole or in part with any concealed substance or material, which can be used by any human being for sleeping or reclining purposes.

(Amended by Stats. 1971, Ch. 881.)



19007.5

“Filling material” means cotton, wool, kapok, feathers, downs, hair, liquid, or any other material, substance, or any combination thereof, loose or in batting, pads, or any other prefabricated form, concealed or not concealed to be used or that could be used in articles of bedding or upholstered furniture.

(Amended by Stats. 1971, Ch. 881.)



19008

“Secondhand” means any materials or articles used in the construction of bedding or upholstered furniture that have been previously used for any purpose, and shall include “sweepings” which are wastes recovered from gins, furniture and bedding factories, textile plants, or establishments using fibers or other materials. Manufacturing processes shall not be considered previous use, and new materials that are free from dirt or other contamination shall not be classified as sweepings.

(Amended by Stats. 1997, Ch. 401, Sec. 57. Effective January 1, 1998.)



19008.1

“Used” means furniture or bedding that has been previously owned or used by another individual.

(Amended by Stats. 2007, Ch. 354, Sec. 66. Effective January 1, 2008.)



19008.2

“Antique” means furniture having special value because of its age, especially a work of art or handicraft that is over 100 years old.

(Added by Stats. 1996, Ch. 1137, Sec. 30. Effective January 1, 1997.)



19008.5

Any article of upholstered furniture or bedding is secondhand if it contains any secondhand material in whole or in part.

(Added by Stats. 1949, Ch. 787.)



19008.6

Any article of upholstered furniture or bedding on sales floors in a private residence or room, which is not separated from living quarters, is secondhand.

(Added by Stats. 1949, Ch. 787.)



19009

“Retailer” means a person who sells any article of upholstered furniture or bedding or filling materials to a consumer or user of the article as purchased.

(Repealed and added by Stats. 1949, Ch. 787.)



19010

“Bedding renovator” means a person who rebuilds, repairs, makes over, re-covers, restores, renovates or renews bedding.

(Amended by Stats. 1997, Ch. 401, Sec. 58. Effective January 1, 1998.)



19010.1

“Custom upholsterer” means a person who, either by himself or herself or through employees or agents, repairs, reupholsters, re-covers, restores, or renews upholstered furniture, or who makes to order and specification of the user any article of upholstered furniture, using either new materials or owner’s materials.

(Amended by Stats. 2002, Ch. 405, Sec. 36. Effective January 1, 2003.)



19010.5

“Wholesaler” means a person who, on his or her own account, sells any article of upholstered furniture or bedding or filling materials to another for the purpose of resale, but shall not include an affiliate or a subsidiary where the ownership and name are identical, and that is the exclusive sales outlet of a manufacturer.

(Amended by Stats. 2002, Ch. 405, Sec. 37. Effective January 1, 2003.)



19011

“Manufacturer” means a person who, either by himself or herself or through employees or agents, makes any article of upholstered furniture or bedding in whole or in part, or who does the upholstery or covering of any unit thereof, using either new or secondhand material. “Manufacturer” does not, however, include a “custom upholsterer,” as defined in Section 19010.1.

(Amended by Stats. 2002, Ch. 405, Sec. 38. Effective January 1, 2003.)



19011.1

“Importer” means a person who manufactures or wholesales, through employees or agents, any article of upholstered furniture, bedding, or filling material manufactured outside of the United States for the purpose of sale or resale in California.

(Added by Stats. 1996, Ch. 1137, Sec. 31. Effective January 1, 1997.)



19012

“Supply dealer” means a person who manufactures, processes or sells any felt, batting, pads, woven or plastic fabrics, or loose material in bags or containers, concealed or not concealed, to be used or that could be used in articles of upholstered furniture or bedding.

(Amended by Stats. 1984, Ch. 369, Sec. 1.)



19012.5

“Sanitizer” means a person who sanitizes articles of bedding or filling materials.

(Amended by Stats. 1988, Ch. 1448, Sec. 6.)



19014

“Branch” means any subordinate establishment situated apart from the parent house, maintaining a separate service to the trade.

(Amended by Stats. 1949, Ch. 787.)



19015

“Slip seat” means the separate padded seat unit consisting of a plywood or similar base with its filling material and attached cover, which is used on chairs, benches, stools or similar articles, attached with screws or in any other manner.

(Repealed and added by Stats. 1949, Ch. 787.)



19016

“Slip cover” means any casing or cover without filling material which is to be placed, on or over any completely manufactured article of upholstered furniture or bedding, and which is not permanently attached by tacking, sewing, or in any other manner.

(Amended by Stats. 1949, Ch. 787.)



19016.5

A person engaged exclusively in the manufacture of slip covers shall not be required to have a license under the provisions of this chapter.

(Added by Stats. 1949, Ch. 787.)



19017

“Owner’s material” means any article or material belonging to a person for his or her own, or tenant’s use, that is sent to any manufacturer, bedding renovator, or custom upholsterer to be repaired or renovated, or used in repairing or renovating.

(Amended by Stats. 2002, Ch. 405, Sec. 39. Effective January 1, 2003.)



19018

“Approved testing laboratory” means any testing facility which is determined by rule and regulation of the bureau to have adequate personnel, facilities, equipment, and expertise to carry out the testing required by this article. Testing of insulation material by the manufacturer in his or her own approved testing laboratory or in an approved independent testing laboratory under contract to the manufacturer may be utilized in the initial certification process and the continued maintenance of certifications.

(Added by Stats. 1984, Ch. 1456, Sec. 1.)



19019

“Insulation material” means any material or combination of materials applied or installed within or contiguous to a roof, wall, ceiling, or floor of a building or structure, or contiguous to the surface of any appliance or its intake or outtake mechanism, for the purpose of reducing heat transfer and thus energy requirements for heating and cooling or reducing adverse temperature fluctuations of the building, room, appliance, or structure.

(Amended by Stats. 1987, Ch. 925, Sec. 5. Effective September 22, 1987.)



19020

“R-value” means a measure of thermal resistance of material or composite materials. “R-value” is equal to the reciprocal of the conductance of a given material, or

R-value =

1

conductance of the material

(Added by Stats. 1984, Ch. 1456, Sec. 3.)



19021

“Quality assurance program” means a system of procedures employed at the place of manufacture of insulation material designed to assure that insulation material produced at that place continues to meet the standards established by the bureau pursuant to this chapter. The program shall include, without limitation, regular periodic testing by an approved testing laboratory.

(Added by Stats. 1984, Ch. 1456, Sec. 4.)



19022

(a) An “insulation manufacturer” is any person who produces insulation materials or a combination of materials which, when properly applied or installed without any alteration, dilution, or modification so as to affect the thermal or physical properties, performance, or intended use as supplied by the manufacturer, retards the transfer of heat or cold. “Insulation manufacturer” also includes any person who produces finished products whose function is insulation, including, but not limited to, insulated roof and wall panels, insulation kits, pipe insulation, flexible insulated ducting, spray applied insulation systems, or other similar material.

(b) Anyone who alters, substitutes, or recompounds any insulation product or material shall be considered to be the manufacturer of that particular insulation product.

(c) Any applicator, contractor, or fabricator of insulation materials, who installs, applies, or uses insulation materials for their intended use, without changing the thermal or physical properties of the insulation material, shall not be considered an insulation manufacturer, provided that the manufacturer of the insulation material has been licensed in accordance with this chapter.

(d) As used in subdivision (b), “alteration,” “substitution,” or “recompounding” includes:

(1) The attachment of facings or vapor barriers, including, but not limited to, plastic, metal, felt, paper, or other similar materials.

(2) The compression, expansion, or reshaping of insulation materials.

(3) The addition of, or mixing with, adhesives.

(4) In the case of spray applied or foamed in place insulation, any addition to, substitution of, or deletion from, the chemical system provided by the insulation manufacturers.

(e) This chapter does not apply to the attaching of fiberglass insulation to metal duct work by a licensed contractor using industry-accepted adhesives and metal pins.

(Amended by Stats. 1988, Ch. 160, Sec. 7.)






ARTICLE 2 - Administration

19030

Any reference in California law to the Bureau of Home Furnishings or to the Bureau of Home Furnishings and Thermal Insulation shall be deemed to refer to the Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 63. Effective October 23, 2009.)



19031

The duty of enforcing and administering this chapter and Chapter 20 (commencing with Section 9800) of Division 3 is vested in the chief and he or she is responsible to the director therefor.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 64. Effective October 23, 2009.)



19032

In accordance with the State Civil Service Act, the director may appoint and fix the compensation of such inspectors and other personnel as may be necessary for the administration of this chapter.

(Amended by Stats. 1985, Ch. 1382, Sec. 16.)



19033

Except as qualified by this chapter the chief has all the powers and duties of a head of a department under Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1949, Ch. 787.)



19034

With the approval of the director, the chief may adopt rules and regulations necessary for the administration of this chapter and declaring the policy of the bureau, and shall determine when any article, not otherwise clearly defined, is “upholstered furniture” or “bedding” or “insulation” under the provisions of this chapter.

(Amended by Stats. 1987, Ch. 925, Sec. 8. Effective September 22, 1987.)



19034.5

All rules and regulations shall become effective not earlier than 30 days after approval by the director, and upon compliance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2002, Ch. 405, Sec. 41. Effective January 1, 2003.)






ARTICLE 3 - Licensing

19049

It shall be unlawful for any person to engage in a business regulated by this chapter unless, at the time of so doing, he or she holds a valid, unexpired license to engage in that business, in compliance with the provisions of this chapter.

(Amended by Stats. 2002, Ch. 405, Sec. 42. Effective January 1, 2003.)



19050

To obtain a license authorized by this chapter, an applicant shall submit to the chief an application in writing.

The application shall be made on a form prescribed by the chief and shall be accompanied by the fee fixed by this chapter.

(Added by Stats. 1972, Ch. 1310.)



19051

Every upholstered-furniture retailer, unless he or she holds an importer’s license, a furniture and bedding manufacturer’s license, a wholesale furniture and bedding dealer’s license, a custom upholsterer’s license, or a retail furniture and bedding dealer’s license shall hold a retail furniture dealer’s license.

(a) This section does not apply to a person whose sole business is designing and specifying for interior spaces, and who purchases specific amenable upholstered furniture items on behalf of a client, provided that the furniture is purchased from an appropriately licensed importer, wholesaler, or retailer. This section does not apply to a person who sells “used” and “antique” furniture as defined in Sections 19008.1 and 19008.2.

(b) This section does not apply to a person who is licensed as a home medical device retail facility by the State Department of Health Services, provided that the furniture is purchased from an appropriately licensed importer, wholesaler, or retailer.

(Amended by Stats. 2000, Ch. 837, Sec. 25. Effective January 1, 2001.)



19052

Every custom upholsterer, unless he or she holds a furniture and bedding manufacturer’s license, shall hold a custom upholsterer’s license.

(Amended by Stats. 1996, Ch. 1137, Sec. 33. Effective January 1, 1997.)



19053

Every upholstered-furniture wholesaler, bedding wholesaler, and upholstered-furniture and bedding wholesaler, unless he or she holds an importer’s license, shall hold a wholesale furniture and bedding dealer’s license.

(Amended by Stats. 1996, Ch. 1137, Sec. 34. Effective January 1, 1997.)



19053.1

Every importer shall hold an importer’s license.

(Added by Stats. 1996, Ch. 1137, Sec. 35. Effective January 1, 1997.)



19054

Every upholstered-furniture manufacturer, bedding manufacturer, upholstered-furniture and bedding manufacturer, or bedding renovator, unless he or she holds an importer’s license, shall hold a furniture and bedding manufacturer’s license.

(Amended by Stats. 1996, Ch. 1137, Sec. 36. Effective January 1, 1997.)



19055

Every bedding retailer, unless he or she holds an importer’s license, an upholstered-furniture and bedding manufacturer’s license, a wholesale upholstered-furniture and bedding dealer’s license, or a retail furniture and bedding dealer’s license, shall hold a retail bedding dealer’s license.

(a) This section does not apply to a person whose sole business is designing and specifying for interior spaces, and who purchases specific amenable bedding items on behalf of a client, provided that the bedding is purchased from an appropriately licensed importer, wholesaler, or retailer.

(b) This section does not apply to a person who is licensed as a home medical device retail facility by the State Department of Health Services, provided that the bedding is purchased from an appropriately licensed importer, wholesaler, or retailer.

(Amended by Stats. 2000, Ch. 837, Sec. 26. Effective January 1, 2001.)



19056

Every bedding renovator shall hold an upholstered-furniture and bedding manufacturer’s license.

(Amended by Stats. 1996, Ch. 1137, Sec. 38. Effective January 1, 1997.)



19059

Every supply dealer, unless he or she holds an upholstered-furniture and bedding manufacturer’s license or an importer’s license, shall hold a supply dealer’s license.

(Amended by Stats. 1996, Ch. 1137, Sec. 41. Effective January 1, 1997.)



19059.5

Every sanitizer shall hold a sanitizer’s license unless he or she is licensed as a home medical device retail facility by the State Department of Health Services or as an upholstered furniture and bedding manufacturer, retail furniture and bedding dealer, retail bedding dealer, or custom upholsterer.

(Amended by Stats. 2002, Ch. 405, Sec. 43. Effective January 1, 2003.)



19059.7

Every insulation manufacturer who sells insulation material in California shall hold an insulation manufacturing license issued by the bureau. Manufacturers having more than one manufacturing plant shall hold a single license for all plants under the same ownership producing the same generic type of insulation. The total annual license fee for any insulation manufacturer shall not exceed eight thousand dollars ($8,000).

(Amended by Stats. 1987, Ch. 925, Sec. 9. Effective September 22, 1987.)



19060

Every person in any class shall obtain a separate license for each branch house; but one whose manufacturing plant is located in another state or foreign country, and who is licensed to manufacture upholstered furniture or bedding or filling materials for sale in California, may have one wholesale outlet operated in the same name in California, covered by the license issued to the factory.

(Amended by Stats. 1949, Ch. 787.)



19060.5

Every person who, on his or her own account, sells either directly or indirectly to any person either at wholesale or retail any merchandise subject to this chapter by means of a car, catalog, office, or in any other manner, shall obtain the proper license for each method of sale or distribution.

(Amended by Stats. 2002, Ch. 405, Sec. 44. Effective January 1, 2003.)



19060.6

(a) Except as provided in subdivision (b), every person who, on his or her own account, advertises, solicits or contracts to manufacture, repair or renovate upholstered furniture or bedding, and who either does the work himself or herself or has others do it for him or her, shall obtain the particular license required by this chapter for the particular type of work that he or she solicits or advertises that he or she will do, regardless of whether he or she has a shop or factory.

(b) Every person who, on his or her own account, advertises, solicits or contracts to repair or renovate upholstered furniture and who does not do the work himself or herself nor have employees do it for him or her but does have the work done by a licensed custom upholsterer need not obtain a license as a custom upholsterer but shall obtain a license as a retail furniture dealer. However, nothing in this section shall exempt a retail furniture dealer from complying with Sections 19162 and 19163.

(Amended by Stats. 1996, Ch. 1137, Sec. 42. Effective January 1, 1997.)



19061

Every person doing business at the same address under more than one firm name is subject to the license provisions for each firm name.

(Added by Stats. 1941, Ch. 46.)



19061.5

The chief shall prescribe the procedure relative to:

(a) Assignment or reassignment of serial or registry numbers.

(b) Transfer of licenses between persons, where such transfer is effected through rent, lease or sale of the business.

(c) Change in name, ownership, address, or of license classification.

(Amended by Stats. 1949, Ch. 787.)



19062

A license issued by the bureau shall be posted in a conspicuous place in the main office or principal place of business of the licensee.

(Amended by Stats. 2002, Ch. 405, Sec. 45. Effective January 1, 2003.)



19063

The bureau may refuse to issue any license provided for in this chapter to any individual:

(a) Who has had any license issued to him or her revoked, or whose license is under suspension, or who has failed to renew his or her license while it was under suspension.

(b) If any license of a partnership of which he or she is or was a member, or of a corporation of which he or she is or was an officer or director, or of a firm or association of which he or she is or was an officer or of which he or she is or was acting in a managerial capacity, has had any license issued to it revoked or suspended, and while acting as a member, officer, director, or in a managerial capacity he or she participated in any of the prohibited acts for which the license was revoked or suspended.

(Amended by Stats. 2002, Ch. 405, Sec. 46. Effective January 1, 2003.)



19064

The bureau may refuse to issue any license provided for in this chapter to any partnership, corporation, firm, or association:

(a) Who has had any license issued to it revoked, or whose license is under suspension, or who has failed to renew its license while it was under suspension.

(b) If any member of the partnership, or any officer or director of the corporation, or any officer or person acting in a managerial capacity of the firm or association has had any license issued to him or her revoked, or whose license is under suspension, or who has failed to renew his or her license while it was under suspension.

(c) If any member of the partnership, or any officer or director of the corporation, or any officer or person acting in a managerial capacity of the firm or association, was either a member of any partnership, or an officer or director of any corporation, or an officer or person acting in a managerial capacity of any firm or association, whose license has been revoked, or whose license is under suspension, or who failed to renew a license while it was under suspension, and while acting as such member, officer, director, or person acting in a managerial capacity participated in any of the prohibited acts for which any such license was revoked or suspended.

(Amended by Stats. 2002, Ch. 405, Sec. 47. Effective January 1, 2003.)






ARTICLE 4 - Application of the Chapter

19070

This chapter applies to upholstered furniture, bedding and filling materials, and insulation sold in California regardless of its point of origin.

(Amended by Stats. 1984, Ch. 1456, Sec. 7.)



19071

Secondhand bedding, or secondhand filling materials to be used or that could be used in bedding received from outside of this state shall comply with all the sanitization provisions of this chapter before it is accepted, sold or delivered, either directly or indirectly by any person.

(Amended by Stats. 1996, Ch. 1137, Sec. 43. Effective January 1, 1997.)



19072

Responsibility for compliance with this chapter rests not only with the manufacturer but also with the importer, wholesaler, retailer, or any person having in his or her possession any article of upholstered furniture or bedding, or filling materials with intent to resell contrary to the provisions of this chapter.

(Amended by Stats. 1996, Ch. 1137, Sec. 44. Effective January 1, 1997.)



19072.5

Importers, wholesalers, and retailers shall not sell or resell in California unlabeled upholstered furniture or bedding. Importers, wholesalers, and retailers shall obtain labels from the manufacturer of those articles and shall affix the labels before offering any upholstered furniture or bedding for sale. This does not include furniture used exclusively for the purpose of physical fitness and exercise.

(Amended by Stats. 1996, Ch. 1137, Sec. 45. Effective January 1, 1997.)



19072.6

The manufacturer of chairs and benches and similar articles, using slip seats that are manufactured by himself or herself or purchased from another, is responsible for the labeling of those articles.

(Amended by Stats. 2002, Ch. 405, Sec. 48. Effective January 1, 2003.)



19072.7

Aiding, abetting, or knowingly combining or conspiring with an unlicensed person engaged in a business regulated by this chapter, to evade the provisions of this chapter, or allowing one’s license or registry number to be used by an unlicensed person to evade the provisions of this chapter is grounds for disciplinary action.

(Added by Stats. 1993, Ch. 1264, Sec. 83. Effective January 1, 1994.)



19073

This chapter does not apply to upholstered furniture, bedding, or insulation manufactured and sold at wholesale in California for delivery outside the borders of this state.

(Amended by Stats. 1984, Ch. 1456, Sec. 8.)



19074

This chapter does not apply to the manufacturer of insulating window or door glass or products containing insulating window or door glass.

(Added by Stats. 1987, Ch. 925, Sec. 10. Effective September 22, 1987.)






ARTICLE 5 - Labeling

19080

A person shall not, at wholesale, retail, or otherwise, directly or indirectly, make, rebuild, repair, renovate, process, prepare, sell, offer for sale, display, or deliver any article of upholstered furniture or bedding, or any filling materials in prefabricated form or loose in bags or containers, unless the article or material is plainly and indelibly labeled. This does not include furniture used exclusively for the purpose of physical fitness and exercise.

(Amended by Stats. 1997, Ch. 401, Sec. 59. Effective January 1, 1998.)



19081

The form and size of labels, the fabric of which they are made and the wording and statements thereon necessary to carry out the provisions of this chapter, shall be approved by the chief.

(Repealed and added by Stats. 1949, Ch. 787.)



19082

A rubber stamp may be used in lieu of a label, on articles with slip seats having a smooth backing on which the imprint can be legibly and indelibly stamped.

(Repealed and added by Stats. 1949, Ch. 787.)



19083

Labels shall be securely attached to the article or filling material at the factory, in a position where they can be conveniently examined.

(Repealed and added by Stats. 1949, Ch. 787.)



19084

The information required by this chapter shall be printed on one side of the label only.

(Repealed and added by Stats. 1949, Ch. 787.)



19085

Labels shall contain no advertising matter nor anything that detracts, or is likely to detract from the required statements.

(Repealed and added by Stats. 1949, Ch. 787.)



19086

No mark, tag, sticker or any other device shall be placed upon labels by any dealer or any other person in such a way as to cover the required statements.

(Repealed and added by Stats. 1949, Ch. 787.)



19087

It is unlawful for any person, except the purchaser for his own use, to attempt to, or to remove, deface, alter or cause to be removed, defaced or altered, the label or any mark or statement thereon, placed upon any article of upholstered furniture, bedding, or filling material under the provisions of this chapter.

(Amended by Stats. 1965, Ch. 1507.)



19088

It is unlawful to use, in the description of filling material, or in the statement on any label, any misleading term or designation or any term or designation likely to mislead.

(Repealed and added by Stats. 1949, Ch. 787.)



19089

The bureau may establish grades, specifications and tolerances for the kinds and qualities of materials which are used or intended to be used in the manufacture, repair or renovation of upholstered furniture, bedding or filling materials, and may approve or adopt designations and rules which are not in conflict with any provisions of this chapter, for the labeling of articles filled with these materials.

(Repealed and added by Stats. 1949, Ch. 787.)



19089.3

All bedding with liquid filling material and each component part of such bedding shall be clearly labeled in a manner approved by the chief.

(Amended by Stats. 1982, Ch. 160, Sec. 1.)



19089.5

Any upholstered furniture or mattress that is made from or contains nonflame retardant cellular foam shall be labeled in a manner approved by the chief. On and after January 1, 2004, all bedding that is made from or contains nonflame retardant cellular foam shall also be labeled in a manner approved by the chief. Notwithstanding the provisions of this section, no label is required for a product that complies with the regulations required by Section 19161 or with applicable federal flammability regulations.

(Amended by Stats. 2001, Ch. 199, Sec. 2. Effective January 1, 2002.)



19092

The repairer or renovator of any secondhand upholstered furniture or bedding which is subsequently sold, shall affix the “Secondhand Material” label.

(Repealed and added by Stats. 1949, Ch. 787.)



19093

Any person who repairs or renovates upholstered furniture or bedding for the owner for his or her own or a tenant’s use, shall affix the “Owner’s Material” label, which shall be attached to the article before delivery to the owner.

(Amended by Stats. 2002, Ch. 405, Sec. 49. Effective January 1, 2003.)



19094

(a) For the purposes of this section, the following definitions shall apply:

(1)  “Component” means the separate constituent parts of upholstered furniture sold in California, as identified in Technical Bulletin 117-2013, specifically cover fabrics, barrier materials, resilient filling materials, and decking materials.

(2)  “Covered products” means any flexible polyurethane foam or upholstered or reupholstered furniture sold in California that is required to meet the test requirements set forth in Technical Bulletin 117-2013, entitled “Requirements, Test Procedure and Apparatus for Testing the Smolder Resistance of Materials Used in Upholstered Furniture.”

(3) “Flame retardant chemical” means any chemical or chemical compound for which a functional use is to resist or inhibit the spread of fire. Flame retardant chemicals include, but are not limited to, halogenated, phosphorous-based, nitrogen-based, and nanoscale flame retardants, flame retardant chemicals listed as “designated chemicals” pursuant to Section 105440 of the Health and Safety Code, and any chemical or chemical compound for which “flame retardant” appears on the substance Safety Data Sheet (SDS) pursuant to Section 1910.1200(g) of Title 29 of the Code of Federal Regulations.

(4) “Chemical” means either of the following:

(A) An organic or inorganic substance of a particular molecular identity, including any combination of those substances occurring, in whole or in part, as a result of a chemical reaction or occurring in nature, and any element, ion, or uncombined radical, and any degradate, metabolite, or reaction product of a substance with a particular molecular identity.

(B) A chemical ingredient, which means a substance comprising one or more substances described in subparagraph (A).

(5) “Molecular identity” means the substance’s properties listed below:

(A) Agglomeration state.

(B) Bulk density.

(C) Chemical composition, including surface coating.

(D) Crystal structure.

(E) Dispersability.

(F) Molecular structure.

(G) Particle density.

(H) Particle size, size distribution, and surface area.

(I) Physical form and shape, at room temperature and pressure.

(J) Physicochemical properties.

(K) Porosity.

(L) Solubility in water and biologically relevant fluids.

(M) Surface charge.

(N) Surface reactivity.

(6) “Added flame retardant chemicals” means flame retardant chemicals that are present in any covered product or component thereof at levels above 1,000 parts per million.

(7) “Department” means the Department of Toxic Substances Control.

(8) “Consumer Price Index” means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics.

(b) (1) A manufacturer of covered products shall indicate whether or not the product contains added flame retardant chemicals by including the following “flame retardant chemical statement” on the label described in Section 1374.3 of Title 4 of the California Code of Regulations for covered products:

“The upholstery materials in this product:

_____contain added flame retardant chemicals

_____contain NO added flame retardant chemicals

The State of California has updated the flammability standard and determined that the fire safety requirements for this product can be met without adding flame retardant chemicals. The state has identified many flame retardant chemicals as being known to, or strongly suspected of, adversely impacting human health or development.”

A manufacturer of covered products shall indicate the absence or presence of added flame retardant chemicals by placing an “X” in one of the appropriate blanks.

(2) This statement shall be included in the label described in Section 1374.3 of Title 4 of the California Code of Regulations in accordance with the bureau’s regulations for that label. The statement need not be in all capital letters, and shall follow the statement required by Section 1374.3 of Title 4 of the California Code of Regulations.

(c) (1) The manufacturer of the covered product sold in California shall retain documentation to show whether flame retardant chemicals were added. A written statement by the supplier of each component covered by Technical Bulletin 117-2013 attesting either that flame retardant chemicals were added or not added shall be sufficient documentation.

(2) The bureau shall ensure compliance with the labeling and documentation requirements in this section.

(3) (A) Upon request, a manufacturer of a covered product sold in California shall provide to the bureau, within 30 days of the request, documentation establishing the accuracy of the flame retardant chemical statement on the label required by subdivision (b).

(B) The bureau shall assess fines of not less than two thousand five hundred dollars ($2,500) but not more than fifteen thousand dollars ($15,000) in accordance with the factors described in subdivision (d) for the failure of the manufacturer of the covered product to maintain the documentation required by this section, or for the failure of the manufacturer of the covered product to provide, upon request, the documentation required by this section to the bureau. These fines shall replace any other fines in this article for a violation of the documentation requirements of this section. This subparagraph does not alter or amend any other penalty otherwise imposed by this article.

(C) A manufacturer of covered products and component suppliers shall be jointly and severally liable for violations of the documentation required in this section.

(D) (i) The bureau shall provide the Department of Toxic Substances Control with a selection of samples from covered products marked “contain NO added flame retardant chemicals” for testing for the presence of added flame retardant chemicals. The samples shall be from the components identified in paragraph (1) of subdivision (a). The bureau shall select samples based on consultation with the department, taking into account a range of manufacturers and types of covered products. The bureau and the department shall consult on the tests to be conducted by the department. The department shall provide the results of any completed test to the bureau. The bureau shall reimburse the department for the cost of testing for the presence of added flame retardant chemicals in covered products marked “contain NO added flame retardant chemicals”.

(ii) No later than August 1 of each fiscal year, the bureau shall assess available resources and determine the number of tests to be conducted in the corresponding fiscal year, pursuant to this subparagraph.

(E) (i) If the department’s testing shows that a covered product labeled as “contain NO added flame retardant chemicals” is mislabeled because it contains added flame retardant chemicals, the bureau may assess fines for violations against manufacturers of the covered product and component manufacturers to be held jointly and severally liable for the violation.

(ii) A fine for a violation of this subparagraph relating to mislabeling shall be assessed in accordance with the factors described in subdivision (d) and the following schedule:

(I) The fine for the first violation shall be not less than one thousand dollars ($1,000) but not more than two thousand five hundred dollars ($2,500).

(II) The fine for the second violation shall be not less than two thousand five hundred dollars ($2,500) but not more than five thousand dollars ($5,000).

(III) The fine for the third violation shall be not less than five thousand dollars ($5,000) but not more than seven thousand five hundred dollars ($7,500).

(IV) The fine for any subsequent violation shall be not less than seven thousand five hundred dollars ($7,500) but not more than ten thousand dollars ($10,000).

(iii) The fines in clause (ii) shall replace any other fines in this article for a violation of the testing requirements of this section. This clause does not alter or amend any other penalty otherwise imposed by this article.

(iv) If the department’s testing shows that a covered product labeled as “contain NO added flame retardant chemicals” is mislabeled because it contains added flame retardant chemicals, in addition to a fine or any other request, the bureau may request that the label required by subdivision (b) for covered products that belong to the same stock keeping unit (SKU) currently produced by the manufacturer be corrected to reflect that flame retardant chemicals are added to the covered product.

(v) If the department’s testing shows that a covered product labeled as “contain NO added flame retardant chemicals” is mislabeled because it contains added flame retardant chemicals, in addition to a fine or any other request, the bureau may request additional testing of more products belonging to the same stock keeping unit (SKU) at the manufacturer’s expense to verify the accuracy of the label required by subdivision (b) for covered products if the manufacturer wishes to retain the “contain NO added flame retardant chemicals” designation on the label required by subdivision (b).

(d) (1) The bureau shall make information about any citation issued pursuant to this section available to the public on its Internet Web site.

(2) In determining the amount of the fine for violations of this section, the bureau shall consider the following factors:

(A) The nature and severity of the violation.

(B) The good or bad faith of the cited person.

(C) The history of previous violations.

(D) Evidence that the violation was willful.

(E) The extent to which the cited person or entity has cooperated with the bureau.

(3) (A) The bureau shall adjust all minimum and maximum fines imposed by this section for inflation every five years.

(B) The adjustment shall be equivalent to the percentage, if any, that the Consumer Price Index at the time of adjustment exceeds the Consumer Price Index at the time this section goes into effect. Any increase determined under this paragraph shall be rounded as follows:

(i) In multiples of ten dollars ($10) in the case of penalties less than or equal to one hundred dollars ($100).

(ii) In multiples of one hundred dollars ($100) in the case of penalties greater than one hundred dollars ($100) but less than or equal to one thousand dollars ($1,000).

(iii) In multiples of one thousand dollars ($1,000) in the case of penalties greater than one thousand dollars ($1,000).

(4) It shall be the duty of the bureau to receive complaints from consumers concerning covered products sold in California.

(e) The bureau may adopt regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) to carry out this section.

(Added by Stats. 2014, Ch. 862, Sec. 2. Effective January 1, 2015.)






ARTICLE 6 - Sanitization

19120

The enforcement of all sanitization regulations pertaining to any article subject to this chapter is vested in the bureau. The bureau shall consult with the State Department of Health Services on any changes to the sanitization requirements.

(Amended by Stats. 1988, Ch. 1448, Sec. 10.)



19121

Filthy or soiled articles of new or used bedding cannot be sold, offered or exposed for sale unless the fabric covering them is either properly cleaned or replaced by a new covering and then subjected to sanitization as provided for in this chapter.

(Amended by Stats. 1988, Ch. 1448, Sec. 11.)



19122

A person shall not engage in the business of sanitizing any article of bedding or filling material, provided for in this chapter, without first having his or her sanitization equipment tested and approved by the bureau.

(Amended by Stats. 1988, Ch. 1448, Sec. 12.)



19122.5

Periodic tests and inspections shall be made by an authorized representative of the bureau, to determine whether or not the equipment and procedures used, comply with the requirements of the sanitization regulations.

(Amended by Stats. 1988, Ch. 1448, Sec. 13.)



19123

The provisions of this article apply only to persons subject to the license provisions of this chapter.

(Added by Stats. 1941, Ch. 46.)



19123.4

Newly manufactured articles of bedding that contain any secondhand filling material shall be sanitized before they are offered or exposed for sale.

(Amended by Stats. 1997, Ch. 401, Sec. 60. Effective January 1, 1998.)



19123.5

Every article of bedding and all filling material, repaired or renovated for resale or repaired or renovated for an owner but subsequently offered for sale shall be sanitized before being offered or exposed for sale.

(Amended by Stats. 1988, Ch. 1448, Sec. 15.)



19123.6

Every article of bedding to which any secondhand material has been added in the process of repairing, shall be sanitized in accordance with the provisions of the sanitization regulations.

(Amended by Stats. 1988, Ch. 1448, Sec. 16.)



19124

Every person who receives for sanitization any bedding filling material shall sanitize all those articles and material in accordance with the sanitization regulations.

(Amended by Stats. 1996, Ch. 1137, Sec. 47. Effective January 1, 1997.)



19124.5

Every person who sanitizes any bedding or filling material shall affix a sanitization label to the article or material in the manner prescribed by the bureau.

(Amended by Stats. 1988, Ch. 1448, Sec. 18.)



19127

The form, size and color of sanitization labels, and the material of which they are made shall be approved by the chief and as provided in the Label Regulations.

(Amended by Stats. 1988, Ch. 1448, Sec. 19.)



19127.5

Sanitization labels shall be sold only to sanitizers licensed under this chapter. Illegal possession of any sanitization label is a violation of this chapter. Void or mutilated labels shall be returned to the bureau.

(Amended by Stats. 1988, Ch. 1448, Sec. 20.)



19127.6

The sanitizer shall keep a record of all data and show the disposition of every label as required in the sanitization regulations. The records shall be accessible at all reasonable times to the chief and the inspectors.

(Amended by Stats. 1988, Ch. 1448, Sec. 21.)



19129

Secondhand or used bedding and any secondhand or used article that can be used for sleeping purposes shall be sanitized under the provisions of this chapter before being sold.

(Amended by Stats. 2007, Ch. 354, Sec. 67. Effective January 1, 2008.)



19131

Every article of bedding from any private or public hospital, jail or other institution, or which has been used by any person, suffering from an infectious or contagious disease, shall be sanitized before it is repaired or renovated.

(Amended by Stats. 1988, Ch. 1448, Sec. 23.)



19132

New or sanitized articles of bedding or materials shall at all times be kept separate from any secondhand or used articles or materials that are unsanitized.

(Amended by Stats. 2007, Ch. 354, Sec. 68. Effective January 1, 2008.)






ARTICLE 7 - Regulations

19150

Every person who falsely advertises or misrepresents in any way any merchandise coming under the provisions of this chapter either directly or indirectly by any medium of advertising, including false statements made on the recognized California State labels or any other label or tag attached to the merchandise in question, is guilty of a violation of this chapter.

(Added by Stats. 1941, Ch. 46.)



19151

No person licensed under this chapter shall advertise an article of upholstered furniture or bedding, or any part thereof, including, but not limited to, headboards, footboards, or frames of beds, using in such advertisement an illustration of an article that is not the article advertised unless the illustration is coupled with a statement that the article advertised is not as illustrated, the statement to be printed in type of at least nine-point bold caps or the equivalent thereto.

(Amended by Stats. 1993, Ch. 1264, Sec. 84. Effective January 1, 1994.)



19152

No unconditional guaranty or replacement without charge relating to the quality of an article of upholstered furniture or bedding given by a person licensed under this chapter to a purchaser of such upholstered furniture or bedding shall exceed a period of five years from the date of sale.

This section does not preclude the offering of a warranty which would allow for a schedule of replacement charges based on period of use.

(Added by Stats. 1970, Ch. 1427.)



19158

Every person, upon receiving upholstered furniture or bedding for repairing or renovating shall securely affix, immediately, a tag of identification showing the owner’s or dealer’s name, address and the date upon which it was received. The tag shall remain affixed until the article is in the process of repair or renovation.

(Amended by Stats. 1965, Ch. 1507.)



19160

The premises, delivery equipment, machinery, appliances and devices of all persons licensed under this chapter shall at all times be kept free from refuse, dirt contamination, insects or vermin.

(Added by Stats. 1941, Ch. 46.)



19161

(a) All mattresses and mattress sets manufactured for sale in this state shall be fire retardant. “Fire retardant,” as used in this section, means a product that meets the standards for resistance to open-flame test adopted by the United States Consumer Product Safety Commission and set forth in Section 1633 and following of Title 16 of the Code of Federal Regulations. The bureau may adopt regulations it deems necessary to implement those standards.

(b) All other bedding products that the bureau determines contribute to mattress bedding fires shall comply with regulations adopted by the bureau specifying that those products be resistant to open-flame ignition.

(c) All seating furniture sold or offered for sale by an importer, manufacturer, or wholesaler for use in this state, including any seating furniture sold to or offered for sale for use in a hotel, motel, or other place of public accommodation in this state, and reupholstered furniture to which filling materials are added, shall be fire retardant and shall be labeled in a manner specified by the bureau. This does not include furniture used exclusively for the purpose of physical fitness and exercise.

(d) Regulations adopted by the bureau for other bedding products shall not apply to any hotel, motel, bed and breakfast, inn, or similar transient lodging establishment that has an automatic fire extinguishing system that conforms to the specifications established in Section 904.1 of Title 24 of the California Code of Regulations.

(e) This section shall become operative on July 1, 2007.

(Repealed (in Sec. 13) and added by Stats. 2006, Ch. 760, Sec. 14. Effective January 1, 2007. Section operative July 1, 2007, by its own provisions.)



19161.3

All flexible polyurethane foam in the form of slabs, blocks, or sheets, or which is shredded (loose or packaged), except polyurethane foam sold for use as carpet underlayment and polyurethane foam which cannot reasonably be expected to be used in or as an article of furniture or a mattress, that is offered for sale to the general public at retail outlets in this state for noncommercial or nonmanufacturing purposes, shall be fire retardant. “Fire retardant” as used in this section, means a product that meets the regulations adopted by the bureau.

(Repealed and added by Stats. 1984, Ch. 983, Sec. 4. Effective September 10, 1984.)



19161.5

The chief of the bureau, subject to the approval of the Director of Consumer Affairs, may in his or her discretion exempt items of upholstered furniture which are deemed not to pose a serious fire hazard from the fire retardant requirements of Section 19161.

(Amended by Stats. 1987, Ch. 925, Sec. 11. Effective September 22, 1987.)



19162

A custom upholsterer shall give to his or her customer a written estimate of the price of the labor and materials necessary for a specific job. No work shall be performed and no charges shall accrue before authorization to proceed is obtained from the customer, and no charge shall be made for work performed or materials supplied in excess of the estimated price without the oral or written consent of the customer obtained after it is determined that the estimated price is insufficient and before the work not estimated is performed or the materials not estimated are supplied. Nothing in this section shall be construed as requiring a custom upholsterer to give an estimate if he or she does not agree to perform the requested work. As used in this section, “materials” includes structural units, filling materials, containers, and coverings.

(Amended by Stats. 2002, Ch. 405, Sec. 50. Effective January 1, 2003.)



19163

All work to be performed by a custom upholsterer shall be recorded on a work order containing information required by rules and regulations adopted by the bureau and shall describe all work to be performed, all materials to be supplied, and the period within which the estimate shall remain effective. If any secondhand materials are to be supplied, the work order shall clearly identify them as secondhand. No work shall be performed and no charges shall accrue before authorization for the work and materials is obtained from the customer, and no charge shall be made for work performed or materials supplied different from those specified in the work order without the oral or written consent of the customer. One copy of the work order shall be given to the customer before any work is performed and one copy shall be retained by the custom upholsterer for at least one year. As used in this section, “materials” includes structural units, filling materials, containers, and coverings.

(Added by Stats. 1973, Ch. 173.)



19164

The bureau may, by regulation, establish insulation material standards governing the quality of all insulation material sold or installed within this state, including those properties that affect the safety and thermal performance of insulation material during application and in the use intended. The standards shall specify the initial performance of the insulation material and the performance expected during the design life of the insulation material. Until the bureau has adopted these regulations, the regulations of the State Energy Resources Conservation and Development Commission in effect on the effective date of this section relating to those standards shall remain in full force and effect. However, wherever those regulations specify that the commission shall perform an act, the bureau instead shall perform the act.

Prior to establishing the standards and procedures required by this chapter, the bureau shall conduct at least two public hearings, and shall invite the State Energy Resources Conservation and Development Commission, the State Fire Marshal, manufacturers, distributors, and licensed installers of insulation materials, and appropriate members of the public to participate in the hearings. Immediately upon adoption of the standards and procedures, the bureau shall provide a copy of the standards to the State Energy Resources Conservation and Development Commission, and the Contractors’ State License Board. Within 30 days after receipt of the bureau’s standards, the Contractors’ State License Board shall notify all state licensed contractors who install insulation of the standards.

Insulation standards adopted by the bureau, pursuant to this section, and by the State Energy Resources Conservation and Development Commission, pursuant to Section 25402 of the Public Resources Code, which are building standards, as defined in Section 25488.5 of the Public Resources Code, shall be submitted to the California Building Standards Commission for approval pursuant to, and are governed by, the California Building Standards Law (Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code). The building standards adopted by the bureau and published in the California Building Standards Code shall comply with, and be enforced as provided in, this section.

(Amended by Stats. 2011, Ch. 296, Sec. 20. Effective January 1, 2012.)



19165

Insulation material may only be sold or installed in the state which has been certified by the manufacturer to have been tested in accordance with standards adopted by the bureau and which bears a visible bureau approved statement by the manufacturer certifying that the insulation material meets those standards and has been tested and approved by an approved testing laboratory. The testing criteria shall be designed to determine whether insulation materials have met or exceeded minimum established standards. The bureau shall publish and periodically update a directory of certified insulation, including the R-value. The bureau shall charge a fee of fifty dollars ($50) annually, for each certified product listed in the directory up to a maximum of five thousand dollars ($5,000) per manufacturer.

Within 180 days after the date of adoption of those standards, each manufacturer of insulation material shall develop and implement a quality assurance program. Each manufacturer shall keep a record of any testing performed pursuant to the program for a period of three years after it is performed.

(Added by Stats. 1984, Ch. 1456, Sec. 9.5.)






ARTICLE 8 - Fees

19170

(a) The fee imposed for the issuance and for the biennial renewal of each license granted under this chapter shall be set by the chief, with the approval of the director, at a sum not more nor less than that shown in the following table:

Maximum
fee

Minimum
fee

Importer’s license ........................

$750

$120

Furniture and bedding manufacturer’s

license ........................

750

120

Wholesale furniture and bedding

dealer’s license ........................

540

120

Supply dealer’s license ........................

540

120

Custom upholsterer’s license ........................

360

80

Sanitizer’s license ........................

360

80

Retail furniture and bedding dealer’s license ........................

240

40

Retail furniture dealer’s license ........................

120

20

Retail bedding dealer’s license ........................

120

20

(b) Individuals who, in their own homes and without the employment of any other person, make, sell, advertise, or contract to make pillows, quilts, quilted pads, or comforters are exempt from the fee requirements imposed by subdivision (a). However, these individuals shall comply with all other provisions of this chapter.

(c) Retailers who only sell “used” and “antique” furniture as defined in Sections 19008.1 and 19008.2 are exempt from the fee requirements imposed by subdivision (a). Those retailers are also exempt from the other provisions of this chapter.

(d) A person who makes, sells, or advertises upholstered furniture and bedding as defined in Sections 19006 and 19007, and who also makes, sells, or advertises furniture used exclusively for the purpose of physical fitness and exercise, shall comply with the fee requirements imposed by subdivision (a).

(e) A person who has paid the required fee and who is licensed either as an upholstered furniture and bedding manufacturer or a custom upholsterer under this chapter shall not be required to additionally pay the fee for a sanitizer’s license.

(Amended by Stats. 2002, Ch. 405, Sec. 51. Effective January 1, 2003.)



19170.3

The annual fee for an insulation manufacturing license shall be fixed by the bureau in an amount not less than one thousand eight hundred fifty dollars ($1,850) but not more than two thousand five hundred dollars ($2,500).

(Added by renumbering Section 19170 (as added by Stats. 1984, Ch. 1456) by Stats. 1986, Ch. 248, Sec. 9.)



19170.5

(a) Except as provided in Section 19170.3, licenses issued under this chapter expire two years from the date of issuance. To renew his or her license, a licensee shall, on or before the date on which it would otherwise expire, apply for renewal on a form prescribed by the chief, and pay the fees prescribed by Sections 19170 and 19213.1. If a licensee fails to renew his or her license before its expiration, a delinquency fee of 20 percent, but not more than one hundred dollars ($100), notwithstanding the provisions of Section 163.5, shall be added to the renewal fee. If the renewal fee and delinquency fee are not paid within 90 days after expiration of a license, the licensee shall be assessed an additional penalty fee of 30 percent of the renewal fee.

(b) Except as otherwise provided in this chapter, a licensee may renew an expired license within six years after expiration of the license by filing an application for renewal on a form prescribed by the bureau, and paying all accrued renewal, delinquent, and penalty fees.

(c) A license that is not renewed within six years of its expiration shall not be renewed, restored, reinstated, or reissued, but the holder of the license may apply for and obtain a new license if both of the following requirements are satisfied:

(1) No fact, circumstance, or condition exists which would justify denial of licensure under Section 480.

(2) The licensee pays all renewal, delinquency, and penalty fees that have accrued since the date on which the license was last renewed.

(d) The bureau may impose conditions on any license issued pursuant to subdivision (c).

(Amended by Stats. 2007, Ch. 354, Sec. 69. Effective January 1, 2008.)



19172

A person may not obtain a new license of the same class as the license held during the last preceding license period, but may renew the license previously held by him or her on payment of the renewal fee and delinquency fee in effect on the last regular renewal date before the date on which he or she applies for renewal provided the license has not been canceled in accordance with Section 19170.5.

(Amended by Stats. 1993, Ch. 1264, Sec. 87. Effective January 1, 1994.)



19173.5

Section 11002 of the Government Code authorizes the use of the United States postal cancellation on the envelope in which the fee is mailed, as the date of payment.

(Amended by Stats. 1978, Ch. 1161.)



19174

All fees collected under this chapter shall be reported to the Controller and paid to the Treasurer and credited to the Home Furnishings and Thermal Insulation Fund, to be expended only for the purposes of the bureau and in carrying out this chapter.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 65. Effective October 23, 2009.)






ARTICLE 9 - Enforcement

19200

The chief or any inspector shall have access to the premises, equipment, materials, partly finished and finished articles and records of any person subject to the provisions of this chapter.

(Amended by Stats. 1949, Ch. 787.)



19200.5

(a) The chief or any inspector may open any articles of upholstered furniture or bedding, including pillows or cushions belonging to or forming a part thereof, or insulation for the purpose of inspecting concealed filling material and may take either the entire article or samples of filling material or insulation in such quantities as may be necessary for analysis.

(b) The bureau shall reimburse the manufacturer, distributor, or retailer for the actual cost of any article or sample of filling material or insulation taken for analysis under subdivision (a) unless the article or sample is found to be in violation of this chapter or any regulation adopted by the bureau.

(Amended by Stats. 2012, Ch. 90, Sec. 1. Effective January 1, 2013.)



19201

The chief or any inspector may determine the fitness of any secondhand or damaged article of bedding or filling material, for sanitization and sale.

(Amended by Stats. 1988, Ch. 1448, Sec. 27.)



19202

The bureau may condemn, withhold from sale, seize, or destroy any upholstered furniture or bedding or any filling material or insulation which is found to be in violation of this chapter.

(Amended by Stats. 1984, Ch. 1456, Sec. 12.)



19203

The tag to be affixed to any article of condemned upholstered furniture or bedding, or any material or insulation, by an inspector shall be a red tag and shall contain such information as may be required by the chief.

(Amended by Stats. 1984, Ch. 1456, Sec. 13.)



19204

Every person who removes, or causes to be removed, any tag or device placed upon any upholstered furniture or bedding or any material or insulation, by an inspector is guilty of a violation of this chapter.

(Amended by Stats. 1984, Ch. 1456, Sec. 14.)



19205

The failure of any person to produce upon demand of an inspector any article that has been condemned and ordered held on a notice of violation signed by such person, or a notice of violation that the person has refused to sign, is a violation of this chapter.

(Amended by Stats. 1993, Ch. 1264, Sec. 89. Effective January 1, 1994.)



19206

No person shall interfere with, obstruct or otherwise hinder any inspector of the bureau or of the department’s Division of Investigation in the performance of his or her duties.

(Amended by Stats. 1993, Ch. 1264, Sec. 90. Effective January 1, 1994.)



19207

Any inspector having knowledge of a violation of any of the provisions of this chapter shall notify the chief of the violation.

(Amended by Stats. 1941, Ch. 1206.)



19208

The chief or his or her authorized designee may cite any person licensed under and subject to the provisions of this chapter to participate in an office conference before the chief to show cause why he or she should not be subject to any or a range of disciplinary actions or to prosecution for any violation of this chapter.

(Amended by Stats. 2002, Ch. 405, Sec. 52. Effective January 1, 2003.)



19209

Except as otherwise required to comply with the provisions of Article 9.5 of this chapter, the proceedings in any hearing or disciplinary action under this chapter shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1955, Ch. 1045.)



19210

After a hearing, a license may be suspended, revoked, reprimanded, or placed on probation for a violation of any of the provisions of this chapter or of the rules and regulations of the bureau, or for a violation of Article 1 (commencing with Section 17500) of Chapter 1 of Part 3 of Division 7 of the Business and Professions Code, relating to false or misleading advertising; provided, however, that the license of a wholesaler or retailer shall not be suspended in the absence of a finding that the wholesaler or retailer knowingly offered for sale or sold articles not conforming to the requirements of this chapter or the rules and regulations of the bureau.

In any order of suspension or revocation, the bureau may impose conditions relative to the disposition of articles not conforming to the requirements of this chapter or the rules and regulations of the bureau, or may impose conditions relative to the completion or fulfillment of any orders or contracts entered into prior to the date of the hearing.

(Amended by Stats. 1987, Ch. 850, Sec. 22.)



19211

Any person who has been denied a license, or who has had his or her license revoked, or whose license is under suspension, or who has failed to renew his or her license while it was under suspension, or any person who has been a member of any partnership, or an officer or director of any corporation, or an officer or person acting in a managerial capacity of any firm or association, whose license has been revoked, or whose license is under suspension, or who has failed to renew a license while it was under suspension, and while acting as a member, officer, director, or person acting in a managerial capacity, participated in any of the prohibited acts for which the license was suspended, or revoked, shall be prohibited from serving as a member of any licensed partnership, or as an officer or director of any licensed corporation, or as an officer or person acting in a managerial capacity of any licensed firm or association, and the employment, election, or association of a person in this capacity by a licensee shall constitute grounds for disciplinary action against the licensee.

(Amended by Stats. 2002, Ch. 405, Sec. 53. Effective January 1, 2003.)



19212

The performance by any partnership, corporation, firm, or association of any act or omission constituting a cause for disciplinary action, likewise constitutes a cause for disciplinary action against any licensee who is a member of any such partnership, or an officer or director of any such corporation, or an officer or person acting in a managerial capacity of any such firm or association, if such licensee participated in such prohibited act or omission.

(Added by Stats. 1955, Ch. 1338.)



19213

The bureau may monitor compliance with all insulation standards, including those adopted by the Energy Resources Conservation and Development Commission, pursuant to Section 25402 of the Public Resources Code, by conducting periodic inspections with its own personnel, or by requiring inspections conducted by an approved independent third party laboratory, of manufacturers, distributors, or retailers of insulation material sold within the state in order to determine their compliance with this article. The bureau shall annually test all categories of insulation products for which standards have been adopted. The bureau may require those manufacturers, distributors, or retailers that are inspected and found not in compliance with this article, or any regulation implementing it, to pay such reasonable fees as are necessary to cover the costs of inspections and testing necessary to investigate and enforce compliance by those manufacturers, distributors, and retailers. Fees shall be fixed in an amount not more than the cost of testing and inspection with a minimum fee of two hundred dollars ($200) for each test or inspection. The bureau may also conduct, or contract with approved independent third party laboratories to conduct, independent performance tests of insulation materials sold in the state, in order to determine compliance with its adopted standards. Where a fee is not paid, the full amount of the assessed fee shall be added to the fee for the renewal of a license. A license shall not be renewed without payment of the renewal fee and all fees for testing and inspection.

(Amended by Stats. 1993, Ch. 1264, Sec. 92. Effective January 1, 1994.)



19213.1

The bureau may require a licensee who sells or manufactures furniture and bedding products that are inspected and found not to be in compliance with this chapter, or any regulation implementing it, to pay those reasonable fees as are necessary to cover the costs of inspections and testing necessary to investigate and enforce compliance by those licenses. Fees shall be fixed in an amount not more than the cost of testing and inspection except that the minimum fee shall be two hundred dollars ($200) for each test or inspection. The range of fees for testing or inspection shall be fixed by the bureau in an amount not less than two hundred dollars ($200) and not more than five hundred dollars ($500) for each test or inspection. Where a fee is not paid, the full amount of the assessed fee shall be added to the fee for the renewal of a license. A license shall not be renewed without payment of the renewal fee and all fees for testing and inspection.

(Amended by Stats. 1993, Ch. 1264, Sec. 93. Effective January 1, 1994.)



19214

Any person who violates or proposes to violate any provision of this chapter relating to insulation standards may be enjoined by any court of competent jurisdiction. The court may make such orders or judgments, including the appointment of a receiver, as may be necessary to prevent the use or employment by any person of any practices which violate this chapter, or which may be necessary to restore to any person in interest any money or property, real or personal, which may have been acquired by means of any practice which violates any provision of this chapter.

Actions for injunction under this section may be prosecuted by the Attorney General or any district attorney, county counsel, city attorney, or city prosecutor in this state in the name of the people of the State of California upon his or her own motion or upon the complaint of any board, officer, person, corporation, association, or by any person acting for the interests of itself, its members, or the general public.

(a) A person who violates any provision of this chapter shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General or by any district attorney, county counsel, city attorney, or city prosecutor in any court of competent jurisdiction. The unit for a separate and distinct offense regarding insulation in violation of this chapter is each and every bag, bale, package, roll, or other container sold, offered for sale, or possessed with intent to sell or install contrary to the provisions of this chapter.

(b) If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the Treasurer. If brought by a district attorney or county counsel, the entire amount of penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county and one-half to the city.

(c) If the action is brought at the request of the bureau, the court shall determine the reasonable expenses incurred by the bureau in the investigation and prosecution of the action.

Before any penalty collected is paid out pursuant to subdivision (b), the amount of the reasonable expenses incurred by the bureau shall be paid to the Treasurer.

(Added by Stats. 1984, Ch. 1456, Sec. 16.)






ARTICLE 9.5 - Disciplinary Proceedings Against Nonresidents

19215

As used in this article, unless otherwise indicated, “director” means the Director of the Office of Administrative Hearings.

(Amended by Stats. 1978, Ch. 1161.)



19215.1

The acceptance by a nonresident licensee of any of the rights and privileges conferred upon him or her by this chapter, as evidenced by his or her engaging within this state, either personally or through an agent or employee, in a business subject to license under this chapter, is equivalent to the appointment by the licensee of the director as his or her true and lawful attorney upon whom may be served all lawful process in any disciplinary proceeding conducted against him or her under this chapter.

(Amended by Stats. 2002, Ch. 405, Sec. 54. Effective January 1, 2003.)



19215.2

The acceptance of such rights and privileges as so evidenced shall signify the agreement of the licensee that any such process which is served against him or her in the manner provided in this article shall be of the same legal force and validity as if served upon him or her personally in this state.

(Amended by Stats. 2002, Ch. 405, Sec. 55. Effective January 1, 2003.)



19215.3

Service shall be made by leaving a copy of the accusation, together with a notice of defense and statement to respondent as described in Section 11505 of the Government Code, with a fee of two dollars ($2) for each licensee to be served, in the hands of the director or in his or her office in Sacramento. This service shall be sufficient service on the licensee subject to compliance with Section 19215.4 of this code.

(Amended by Stats. 2002, Ch. 405, Sec. 56. Effective January 1, 2003.)



19215.4

A notice of such service and a copy of the accusation, together with the notice of defense and statement to respondent, shall forthwith be sent by registered mail by the director to the licensee at his or her last known address as furnished by the bureau. Personal service of this notice, copy of the accusation, notice of defense, and statement to respondent upon the licensee wherever found outside this state shall be the equivalent of this mailing.

(Amended by Stats. 2002, Ch. 405, Sec. 57. Effective January 1, 2003.)



19215.5

Proof of compliance with Section 19215.4 shall be made in the event of service by mail by affidavit of the director or his or her authorized employee showing this service by mailing, together with the return receipt of the United States post office bearing the signature of the licensee or his or her agent. The affidavit and receipt shall be appended to the original accusation on file with the bureau. In the event of personal service outside this state, compliance may be proved by the return of any duly constituted public officer qualified to serve process in civil actions in the state or jurisdiction where the licensee is found, showing such service to have been made. This return shall be appended to the original accusation on file with the bureau.

(Amended by Stats. 2002, Ch. 405, Sec. 58. Effective January 1, 2003.)



19215.6

The bureau, or if the proceeding has been assigned to a hearing officer of the Office of Administrative Hearings, the hearing officer, may order postponements or continuances and grant extensions of time that may be necessary to afford the licensee reasonable opportunity to defend the proceeding. In no event shall the licensee have less than 30 days after the date of mailing or delivery to him or her of the copy of the accusation in which to file a notice of defense, nor shall the notice of hearing provided for in Section 11509 of the Government Code or the notice and copy of affidavit referred to in Section 11514 of the Government Code be mailed or delivered less than 20 days prior to the date of hearing, and the time for making a request to cross-examine under Section 11514 of the Government Code shall be not less than 15 days.

(Amended by Stats. 2002, Ch. 405, Sec. 59. Effective January 1, 2003.)



19215.7

The director shall keep a record of all process served upon him or her pursuant to this article that shall show the day and hour of service.

(Amended by Stats. 2002, Ch. 405, Sec. 60. Effective January 1, 2003.)



19215.8

As used in this article “nonresident” means a person who is not a resident of this State at the time he or she engages in business in the State as described in Section 19215.1.

(Amended by Stats. 2002, Ch. 405, Sec. 61. Effective January 1, 2003.)






ARTICLE 10 - Penalties

19220

Every person who violates any of the provisions of this chapter is guilty of a misdemeanor and punishable for each offense by a fine of not less than five hundred dollars ($500) nor more than one thousand five hundred dollars ($1,500) or by imprisonment for not less than three nor more than six months or by both such fine and imprisonment.

(Amended by Stats. 1993, Ch. 1264, Sec. 94. Effective January 1, 1994.)



19221

The unit for a separate and distinct offense in violation of this chapter is each and every article of improperly labeled, or not labeled, upholstered furniture or bedding or filling material made, repaired, recovered, renovated, sanitized, sold, exposed or offered for sale, delivered, consigned, rented, or possessed with intent to sell contrary to the provisions of this chapter.

(Amended by Stats. 1988, Ch. 1448, Sec. 28.)









CHAPTER 4 - Horse Racing

ARTICLE 1 - General Provisions and Definitions

19400

This chapter shall be known and may be cited as the “Horse Racing Law.”

(Amended by Stats. 1998, Ch. 335, Sec. 1. Effective January 1, 1999.)



19401

The intent of this chapter is to allow parimutuel wagering on horse races, while:

(a) Assuring protection of the public.

(b) Encouraging agriculture and the breeding of horses in this state.

(c) Providing for maximum expansion of horse racing opportunities in the public interest.

(d) Providing uniformity of regulation for each type of horse racing.

(Amended by Stats. 2010, Ch. 272, Sec. 1. Effective January 1, 2011.)



19402

Except where the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(Added by Stats. 1959, Ch. 1828.)



19403

“Association” means any person engaged in the conduct of a recognized horse race meeting.

(Added by Stats. 1959, Ch. 1828.)



19403.5

“Barrel race” means a horse race around a course with three barrels placed in a triangular pattern which may conform to the requirements of the Women’s Professional Rodeo Association. Two barrel racecourses may be run simultaneously in the form of a heat.

(Amended by Stats. 2002, Ch. 234, Sec. 1. Effective January 1, 2003.)



19404

“Board” means the California Horse Racing Board within the Business, Consumer Services, and Housing Agency.

(Amended by Stats. 2012, Ch. 147, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



19405

“Breakage” means the odd cents by which the amount payable on each dollar wagered exceeds a multiple of ten cents ($0.10).

(Amended by Stats. 2000, Ch. 1082, Sec. 2. Effective January 1, 2001.)



19406

(a) A “California-bred horse” is a foal dropped by a mare in California after being conceived in California and remaining in California until the foal is weaned.

(b) A “California-bred thoroughbred” is a horse dropped by a mare in California after being conceived in California, or any thoroughbred horse dropped by a mare in California if the mare remains in California to be next bred to a thoroughbred stallion standing in California. If the mare cannot be bred for two successive breeding seasons but remains in California during that period, her foal shall be considered to be a California-bred thoroughbred.

(c) A “California-bred quarter horse” is a quarter horse foal conceived in California by a stallion standing in California at the time of conception.

(d) A “California-bred standardbred horse” is a standardbred foal conceived by a stallion registered with the California Standardbred Sires Stakes Program.

(e) A “California-bred Appaloosa horse” is a horse dropped by a mare in California after being conceived in California, or any Appaloosa horse dropped by a mare in California if the mare remains in California to be next bred to an Appaloosa stallion standing in California. If the mare cannot be bred for two successive breeding seasons but remains in California during that period, her foal shall be considered to be a California-bred Appaloosa horse.

(f) A “California-bred paint horse” is a registered paint horse foal conceived in California by a stallion standing in California at the time of the conception, or by a registered paint horse stallion.

(g) A “California-sired horse” is a thoroughbred that was conceived in California by a registered California stallion. A California-sired horse is only eligible for entry in races restricted to California-bred or California-sired horses and is not eligible for any breeder or owner awards.

(Amended by Stats. 2011, Ch. 98, Sec. 1. Effective January 1, 2012.)



19407

“Charity days” means racing days granted to a licensed racing association for the purpose of contributing net proceeds from such days to charitable organizations. Charity days are part of a regular race meeting and do not constitute a separate meeting.

(Added by Stats. 1959, Ch. 1828.)



19407.5

“Executive director” means the Executive Director of the California Horse Racing Board.

(Amended by Stats. 2000, Ch. 1082, Sec. 3. Effective January 1, 2001.)



19407.6

“Foaling date” means the date the horse is dropped by a mare as stated on the papers of registration.

(Added by Stats. 1994, Ch. 617, Sec. 1. Effective January 1, 1995.)



19408

“Fund” means the Fair and Exposition Fund.

(Added by Stats. 1959, Ch. 1828.)



19408.1

“Graded stake” means an international classification for major thoroughbred stakes races established in each country by its thoroughbred racing regulatory body.

(Added by Stats. 1980, Ch. 1043, Sec. 3.)



19408.2

“Claiming race” means a race in which any horse entered therein may be claimed in conformity with the rules established by the board.

(Added by Stats. 1980, Ch. 1043, Sec. 3.1.)



19408.3

“Stakes race” means a race for which owners of horses entered or engaged for the race contribute to a purse for which money or any other prize may be added, nominations to which close 72 hours or more before starting; or an invitational race or invitational handicap race for which owners do not conribute to the purse, but which is advertised in the regular stakes program.

(Added by Stats. 1980, Ch. 1043, Sec. 3.2.)



19409

A “standardbred horse” is any horse (including mare, gelding, colt and filly) that meets the requirements of and is registered by the United States Trotting Association, including foreign horses meeting the requirements of the United States Trotting Association. For the purposes of this section, this definition shall also apply to the term “harness horse.”

(Added by Stats. 1977, Ch. 1080.)



19409.5

“Harness horse racing” is that form of horseracing in which “standardbred horses” as defined in Section 19409 are harnessed to a sulky or similar vehicle, and are raced at either the trotting or pacing gait.

(Amended by Stats. 1981, Ch. 714, Sec. 41.)



19410

“Inclosure” means all areas of the racing association’s or fair’s grounds and locations, as designated by the racing association or fair licensed to conduct a live racing meeting and approved by the board.

(Amended by Stats. 2007, Ch. 594, Sec. 2. Effective January 1, 2008.)



19410.5

(a) The “inclosure–restricted” is that part of the inclosure that is enclosed by a wall, fence, or other physical barrier, where admission is obtained only upon the presentation of authorized credentials.

(b) The “inclosure–public” means all other areas of the inclosure designated by a racing association, fair, or simulcast wagering facility and approved by the board to which the public is admitted for the purpose of wagering on horseraces.

(Repealed and added by Stats. 1993, Ch. 308, Sec. 3. Effective August 26, 1993.)



19410.7

“Minisatellite wagering site” means a location where satellite wagering may be conducted, with the approval of the board, provided that the wagering occurs in an area that is restricted to those who are 21 years of age or older.

(Added by Stats. 2007, Ch. 594, Sec. 3. Effective January 1, 2008.)



19410.8

“Show jumping race” means a horse race, over obstacles made of artificial or natural material, which is shorter than a steeplechase course, and is run by horses for time with faults converted to time. Requirements and rules for a show jumping race may conform to the requirements and rules of the American Horse Shows Association.

(Amended by Stats. 2002, Ch. 234, Sec. 2. Effective January 1, 2003.)



19411

“Parimutuel wagering” is a form of wagering in which bettors either purchase tickets of various denominations, or issue wagering instructions leading to the placement of wagers, on the outcome of one or more horse races. The association distributes the total wagers comprising each pool, less the amounts retained for purposes specified in this chapter, to winning bettors based on the official race results.

(Amended (as amended by Stats. 2001, Ch. 198, Sec. 1) by Stats. 2007, Ch. 613, Sec. 1. Effective January 1, 2008.)



19411.1

“Handle” means the aggregate contributions to parimutuel pools.

(Added by Stats. 2005, Ch. 505, Sec. 1. Effective January 1, 2006.)



19412

(a) “Conventional parimutuel pool” means the total wagers under the parimutuel system on any horse or horses in a particular race to win, place, or show.

(b) “Exotic parimutuel pool” means the total wagers under the parimutuel system on the finishing position of two or more horses in a particular race, such as quinella or exacta wagers, or on horses to win two or more races, such as daily double wagers, pick six wagers, or on other wagers approved by the board.

(c) “Proposition parimutuel pool” means the total wagers under the parimutuel system on propositions approved by the board that are based on the results of a live thoroughbred horse, quarter horse, or harness horse race or races.

(Amended by Stats. 2014, Ch. 50, Sec. 1. Effective June 25, 2014.)



19413

“Person” includes any individual, partnership, corporation, limited liability company, or other association or organization.

(Amended by Stats. 1994, Ch. 1010, Sec. 24. Effective January 1, 1995.)



19413.1

“Prohibited drug substance” is any drug substance, medication, or chemical, whether natural or synthetic, or a metabolite or analogue thereof, foreign to the horse, whose use is not expressly authorized by the board. This includes, but is not limited to, any substance determined to be a stimulant, depressant, local anesthetic, or narcotic, or any drug, regardless of how harmless or innocuous it might otherwise be, which could interfere with the detection of any prohibited drug. “Prohibited drug substance” includes any substance not approved for use in the United States, including, but not limited to, any drug or substance available in a country outside the United States, any controlled substance listed in Part 1308 of Title 21 of the Code of Federal Regulations, and any substance the approval of which has been withdrawn.

(Added by Stats. 1994, Ch. 208, Sec. 1. Effective January 1, 1995.)



19413.2

“Standardbred breeder” means the owner of the dam of a standardbred foal at the time the foal was conceived.

(Amended by Stats. 1983, Ch. 595, Sec. 2.)



19413.4

“Registered California standardbred stallion” means a stallion that is registered with the United States Trotting Association and listed in the official California Standardbred Stallions Registry maintained by the California Horse Racing Board or its designee as provided for in Section 19566.6.

(Added by Stats. 1976, Ch. 1148.)



19413.5

“Quarter horse” is any horse (including mare, gelding, colt and filly) that meets the requirements of and is registered by the American Quarter Horse Association.

(Added by Stats. 1967, Ch. 682.)



19414

“Quarter horse racing” means that form of horse racing in which the participating horses are “quarter horses,” as defined in Section 19413.5, and are ridden by jockeys in races over distances of not more than five and one-half furlongs.

(Amended by Stats. 2000, Ch. 1082, Sec. 8. Effective January 1, 2001.)



19414.5

(a) “Racing days” are days on which a licensed racing association or fair is authorized by the board to conduct horse racing.

(b) “Racing weeks” are seven consecutive days during which a licensed racing association or fair is authorized by the board to conduct horse racing for a minimum of five racing days. The board, however, upon joint petition of the association or fair and the organization representing horsemen participating in the meeting of that association or fair, may authorize the conduct of horse racing for less than five racing days. Fractional racing weeks of four days or less may be authorized by the board at the beginning and end of any horse racing meeting. Fractional weeks may also be authorized during weeks containing holidays and during periods of overlap with thoroughbred meetings and fairs if the total number of weeks authorized by the board in any calendar year for each breed does not exceed the maximum annual allocation of racing weeks provided for in Article 6 (commencing with Section 19530). If a licensed racing association holds a split meeting, each part of the split meeting shall be deemed a horse racing meeting solely for the purposes of authorizing fractional racing weeks.

(Amended by Stats. 2000, Ch. 1082, Sec. 9. Effective January 1, 2001.)



19415.5

“Split meeting” means a meeting having two periods of racing separated by at least 45 days, one period which is no more than 18 consecutive weeks in length and the other period which is no less than four consecutive weeks in length. The “short period” of a split meeting is the period of lesser duration.

(Amended by Stats. 1991, Ch. 555, Sec. 1. Effective October 7, 1991.)



19415.8

“Steeplechase race” means horse racing over obstacles made of natural or artificial material and includes both hurdle and timber races. Rules for a steeplechase race may conform to rules of the National Steeplechase and Hunt Association.

(Amended by Stats. 2002, Ch. 234, Sec. 3. Effective January 1, 2003.)



19416

“Thoroughbred horse” is any horse (including mare, gelding, colt and filly) that meets the requirements of and is registered by the Jockey Club of New York, including racing permits issued to foreign thoroughbred horses.

(Added by Stats. 1959, Ch. 1828.)



19416.5

“Appaloosa horse” is any horse (including mare, gelding, colt and filly) that meets the requirements of and is registered by the Appaloosa Horse Club and approved by the Appaloosa Horse Club.

(Amended by Stats. 2000, Ch. 1082, Sec. 11. Effective January 1, 2001.)



19416.6

“Arabian horse” is any horse (including mare, gelding, colt, and filly) that meets the requirements of and is registered by the Arabian Horse Registry of America, Inc.

(Added by Stats. 2000, Ch. 1082, Sec. 12. Effective January 1, 2001.)



19416.7

“Paint horse” is any horse, including mare, gelding, colt, and filly, that meets the requirements of and is registered by the American Paint Horse Association.

(Added by Stats. 1980, Ch. 1277, Sec. 1.)



19417

“Thoroughbred racing” is the form of horse racing in which each participating horse is a “thoroughbred” (as herein defined), is mounted by a jockey and engages in races on the flat but does not include a steeplechase or hurdle race.

(Added by Stats. 1959, Ch. 1828.)



19417.5

“Appaloosa racing” is the form of horse racing in which each participating horse is an Appaloosa horse, is mounted by a jockey, and engages in races on the flat over a distance of not less than one-quarter of a mile or more than four miles.

(Amended by Stats. 2000, Ch. 1082, Sec. 13. Effective January 1, 2001.)



19417.6

“Arabian racing” is the form of horse racing in which each participating horse is an Arabian horse, is mounted by a jockey and engages in races on the flat over a distance of not less than one-quarter of a mile or more than four miles.

(Repealed and added by Stats. 2000, Ch. 1082, Sec. 15. Effective January 1, 2001.)



19417.7

“Paint racing” is the form of horse racing in which each participating horse is a paint horse, is mounted by a jockey and engages in races on the flat over a distance of not less than 220 yards or more than four miles.

(Amended by Stats. 2000, Ch. 1082, Sec. 16. Effective January 1, 2001.)



19418

(a) “State designated fairs,” referred to in this chapter as fairs, means the California Exposition and State Fair in the City of Sacramento and those fairs specified in Sections 19418.1, 19418.2, and 19418.3 that may receive financial support or are otherwise governed pursuant to this chapter. These fairs may also be referred to as part of the “network of California fairs.”

(b) A nonprofit organization that holds an annual fair pursuant to Section 4163 of the Food and Agricultural Code may elect to be a member of the network of California fairs on terms and conditions mutually agreed upon by the Department of Food and Agriculture and the nonprofit organization.

(c) A joint powers agency that holds an annual fair pursuant to Section 4171 of the Food and Agricultural Code may elect to be a member of the network of California fairs on terms and conditions mutually agreed upon by the Department of Food and Agriculture and the joint powers agency.

(Amended by Stats. 2010, Ch. 320, Sec. 1. Effective January 1, 2011.)



19418.1

The district agricultural associations and their locations are as follows:

(1) District 1, held in the City of Oakland.

(2) District 1-A, held in the City of San Francisco.

(3) District 2, held in the City of Stockton.

(4) District 3, held in the City of Chico.

(5) District 4, held in the City of Petaluma.

(6) District 5, held in the City of San Francisco.

(7) District 7, held in the City of Monterey.

(8) District 9, held in the City of Eureka.

(9) District 10, held in the City of Yreka.

(10) District 10-A, held in the City of Tulelake.

(11) District 12, held in the City of Ukiah.

(12) District 13, held in the City of Yuba City.

(13) District 14, held in the City of Watsonville.

(14) District 15, held in the City of Bakersfield.

(15) District 16, held in the City of Paso Robles.

(16) District 17, held in the City of Grass Valley.

(17) District 18, held in the City of Bishop.

(18) District 19, held in the City of Santa Barbara.

(19) District 20, held in the City of Auburn.

(20) District 21, held in the City of Fresno.

(21) District 21-A, held in the City of Madera.

(22) District 22, held in the City of Del Mar.

(23) District 23, held in the City of Antioch.

(24) District 24, held in the City of Tulare.

(25) District 24-A, held in the City of Hanford.

(26) District 25, held in the City of Napa.

(27) District 26, held in the City of Plymouth.

(28) District 27, held in the City of Anderson.

(29) District 28, held in the City of Victorville.

(30) District 29, held in the City of Sonora.

(31) District 30, held in the City of Red Bluff.

(32) District 31, held in the Town of Ventura.

(33) District 32, held in the City of Costa Mesa.

(34) District 33, held in the City of Hollister.

(35) District 34, held in the Town of Cedarville.

(36) District 35, held in the City of Merced.

(37) District 35-A, held in the Town of Mariposa.

(38) District 36, held in the City of Dixon.

(39) District 37, held in the City of Santa Maria.

(40) District 38, held in the City of Turlock.

(41) District 39, held in the Town of Angels Camp.

(42) District 40, held in the City of Woodland.

(43) District 41, held in the City of Crescent City.

(44) District 42, held in the City of Orland.

(45) District 44, held in the City of Colusa.

(46) District 45, held in the City of Imperial.

(47) District 46, held in the City of Perris.

(48) District 48, held in the City of City of Industry.

(49) District 49, held in the City of Lakeport.

(50) District 50, held in the City of Lancaster.

(51) District 51, held in the San Fernando Valley.

(52) District 52, held in the City of Sacramento.

(53) District 53, held in the City of Ridgecrest.

(54) District 54, held in the City of Blythe.

(Added by Stats. 1990, Ch. 1577, Sec. 3.)



19418.2

The county fairs and their locations are as follows:

(1) The Alameda County Fair, held in the City of Pleasanton.

(2) The Butte County Fair, held in the City of Gridley.

(3) The El Dorado County Fair, held in the City of Placerville.

(4) The Humboldt County Fair, held in the City of Ferndale.

(5) The Lassen County Fair, held in the City of Susanville.

(6) The Los Angeles County Fair, held in the City of Pomona.

(7) The Madera County Fair, held in the City of Chowchilla.

(8) The Marin County Fair, held in the City of San Rafael.

(9) The Mendocino County Fair, held in the Town of Boonville.

(10) The Merced County Fair, held in the City of Los Banos.

(11) The Monterey County Fair, held in the City of King City.

(12) The Napa County Fair, held in the City of Calistoga.

(13) The Placer County Fair, held in the City of Roseville.

(14) The Plumas County Fair, held in the Town of Quincy.

(15) The Riverside County Fair, held in the City of Indio.

(16) The San Benito County Fair, held in the City of Hollister.

(17) The San Francisco County Fair, held in the City of San Francisco.

(18) The San Joaquin County Fair, held in the City of Lodi.

(19) The San Mateo County Fair, held in the City of San Mateo.

(20) The Santa Clara County Fair, held in the City of San Jose.

(21) The Shasta County Fair, held in the Town of McArthur.

(22) The Solano County Fair, held in the City of Vallejo.

(23) The Sonoma County Fair, held in the City of Santa Rosa.

(24) The Trinity County Fair, held in the Town of Hayfork.

(Added by Stats. 1990, Ch. 1577, Sec. 4.)



19418.3

The citrus fruit fairs and their locations are as follows:

(1) The Cloverdale Citrus Fair, held in the City of Cloverdale.

(2) The National Orange Show, held in the City of San Bernardino.

(Added by Stats. 1990, Ch. 1577, Sec. 5.)



19419.9

The provisions of this chapter insofar as they are substantially the same as existing code provisions relating to the same subject matter shall be construed as restatements and continuations thereof, and not as new enactments.

(Added by renumbering Section 19418 by Stats. 1990, Ch. 1577, Sec. 1.)






ARTICLE 2 - General Administration and Enforcement

19420

Jurisdiction and supervision over meetings in this State where horse races with wagering on their results are held or conducted, and over all persons or things having to do with the operation of such meetings, is vested in the California Horse Racing Board.

(Repealed and added by Stats. 1959, Ch. 1828.)



19421

The board consists of seven members, appointed by the Governor.

Each member shall hold office for a term of four years, commencing at the expiration of the previous term.

The term of the members of the board in office on January 1, 1959, shall expire as follows: one member July 26, 1959, one member July 26, 1960, and one member July 26, 1961. The terms shall expire in the same relative order as to each member as the term for which he holds office on January 1, 1959.

The term of the members appointed pursuant to amendments made to this section during the 1977–1978 legislative session shall expire as follows: one on January 1, 1979 and one on January 1, 1982.

The term of the members appointed pursuant to amendments made to this section during the 1979–80 Regular Session of the Legislature shall expire as follows: one on January 1, 1982, and one on January 1, 1984.

Any vacancy shall be filled by the Governor for the unexpired term.

Each member shall be eligible for reappointment in the discretion of the Governor.

(Amended by Stats. 1980, Ch. 1043, Sec. 7.2.)



19422

Each member of the board shall have been a resident of this State for two years next preceding his appointment.

(Repealed and added by Stats. 1959, Ch. 1828.)



19423

A person is disqualified from membership on the board if the person, the person’s spouse or any dependent child thereof:

(a) Holds a financial interest in any horse racing track.

(b) Holds a financial interest or position of management with any business entity which conducts parimutuel horse racing.

(c) Holds a financial interest in a management or concession contract with any business entity which conducts parimutuel horse racing.

(Amended by Stats. 2000, Ch. 1082, Sec. 18. Effective January 1, 2001.)



19424

No board member is disqualified from receiving a share of any purse awarded him as the result of any horse race as an owner of a horse or as a breeder of a California-bred horse.

(Repealed and added by Stats. 1959, Ch. 1828.)



19424.5

In order to permit the full participation of horsemen and horsewomen who may be appointed to the board, the Legislature declares that the appointment of such persons is intended to represent and further the interests of horse owners and breeders pursuant to Section 19401, and that such representation and furtherance will ultimately serve the public interest. Accordingly the Legislature finds racehorse owners and breeders are tantamount to and constitute the public generally within the meaning of Section 87103 of the Government Code.

(Amended by Stats. 2000, Ch. 1082, Sec. 19. Effective January 1, 2001.)



19425

The members of the board shall receive a per diem of one hundred dollars ($100) for each day spent in attendance at meetings scheduled by the chairperson of the board for the purpose of fulfilling the duties of the board pursuant to this chapter, and shall be reimbursed for traveling and other expenses necessarily incurred in the performance of official duties.

Notwithstanding any other provision of law, any member of the board who is also a member of, and is entitled to receive the benefits from, the Legislators’ Retirement System may elect to forego the compensation provided by this section and, if the compensation is foregone, the member shall not have his or her retirement benefits reduced and shall not be required to be reinstated into the retirement system.

(Amended by Stats. 1985, Ch. 942, Sec. 1.)



19426

The Governor may remove any board member for incompetence, neglect of duty or corruption upon first giving him a copy of the charges against him and an opportunity to be heard.

(Amended by Stats. 1977, Ch. 1080.)



19427

The board shall appoint such employees as may be necessary to carry out the provisions of this chapter.

(Repealed and added by Stats. 1959, Ch. 1828.)



19428

The board shall appoint an executive director who shall receive the annual salary established by the board and approved by the Department of Human Resources. The executive director shall be the board’s executive officer and shall carry out and execute the duties as specified by law and by the board.

(Amended by Stats. 2012, Ch. 665, Sec. 4. Effective January 1, 2013.)



19429

A person is disqualified from employment by the board if the person, the person’s spouse, or any dependent child thereof:

(a) Holds a financial interest in a horserace track.

(b) Holds a financial interest or position of management with an entity that conducts parimutuel horseracing.

(c) Holds a financial interest in a management or concession contract with a business entity that conducts parimutuel horseracing.

(Amended by Stats. 1977, Ch. 1080.)



19430

The salaries of the executive director, and other employees of the board, the per diem allowance of members of the board, and the necessary traveling and other expenses of the executive director and members of the board, shall be paid monthly by the Treasurer on the warrant of the Controller and the certification of the chairperson of the board out of the money appropriated for that purpose.

(Amended by Stats. 2000, Ch. 1082, Sec. 21. Effective January 1, 2001.)



19431

The board shall establish and maintain a general office for the transaction of its business in Sacramento. The board may establish any branch office for the transaction of its business at a place to be determined by it, and may hold meetings at any other place within the state when the interests of the public may be better served.

A public record of every vote shall be maintained at the board’s general office.

At least four members of the board shall concur in the taking of any official action or in the exercise of any of the board’s duties, powers, or functions.

(Amended by Stats. 1980, Ch. 1043, Sec. 7.4.)



19432

The executive director shall keep a full and true record of all proceedings of the board, preserve at the board’s general office all books, documents, and papers of the board, prepare for service such notices and other papers as may be required of him or her by the board, and perform such other duties as the board may prescribe.

(Amended by Stats. 2000, Ch. 1082, Sec. 22. Effective January 1, 2001.)



19433

The board may visit, investigate, and place expert accountants and such other persons as it may deem necessary in the office, track, or other place of business of any licensee for the purpose of satisfying itself that its rules and regulations are strictly complied with.

(Repealed and added by Stats. 1959, Ch. 1828.)



19434

The board may require that the books and financial or other statements of any person licensed under this chapter shall be kept in any manner which to the board may seem best.

(Repealed and added by Stats. 1959, Ch. 1828.)



19435

The board, its executive director, or the stewards, may issue subpoenas for the attendance of witnesses or the production of any records, books, memoranda, documents, or other papers or things, as is necessary to enable any of them to effectually discharge their duties, and may administer oaths or affirmations as necessary in connection therewith.

(Amended by Stats. 2000, Ch. 1082, Sec. 23. Effective January 1, 2001.)



19436

Any person subpoenaed who fails to appear at the time and place specified in answer to the subpoena and to bring any papers or things specified in the subpoena, or who upon such appearance, refuses to testify, or produce such records or things, is guilty of a misdemeanor.

(Repealed and added by Stats. 1963, Ch. 1835.)



19437

Any person who testifies falsely under oath in any proceeding before, or any investigation by the board, its executive director, or the stewards, is guilty of a felony and shall be punished in the same manner prescribed by the Penal Code for the punishment of perjury.

(Amended by Stats. 2000, Ch. 1082, Sec. 24. Effective January 1, 2001.)



19439

In lieu of requiring an affidavit or other sworn statement in any application or other paper or document required to be filed with it, the board may require a certification thereof under the penalty of perjury, in such form as the board may prescribe.

Any person who willfully makes and subscribes any such certificate which is materially false in any particular is guilty of a felony, and shall be punished in the manner prescribed by the Penal Code for the punishment of perjury.

(Repealed and added by Stats. 1959, Ch. 1828.)



19440

(a) The board shall have all powers necessary and proper to enable it to carry out fully and effectually the purposes of this chapter. Responsibilities of the board shall include, but not be limited to, all of the following:

(1) Adopting rules and regulations for the protection of the public and the control of horse racing and parimutuel wagering.

(2) Administration and enforcement of all laws, rules, and regulations affecting horse racing and parimutuel wagering.

(3) Adjudication of controversies arising from the enforcement of those laws and regulations dealing with horse racing and parimutuel wagering.

(4) Licensing of each racing association and all persons, other than the public at large, who participate in a horse racing meeting with parimutuel wagering.

(5) Allocation of racing dates to qualified associations in accordance with law.

(b) The board may delegate to stewards appointed pursuant to Article 5 (commencing with Section 19510) any of its powers and duties that are necessary to carry out fully and effectuate the purposes of this chapter.

(Amended by Stats. 2000, Ch. 1082, Sec. 25. Effective January 1, 2001.)



19440.5

An annual audit shall be conducted of the financial books and records of the horsemen’s organizations, including any subsidiaries of the horsemen’s organizations, by a nationally recognized accounting firm as follows:

(a) With respect to pension funds received by those organizations pursuant to Sections 19533, 19613, and 19613.1, the audit shall be conducted within 90 days of the close of the fund’s business year. The audit shall cover the period of time since the last audit, and a copy thereof shall be filed with the board, and the Senate and Assembly Committees on Governmental Organization.

(b) With respect to administrative funds and welfare funds received pursuant to Sections 19533, 19606.5, 19613, and 19641, the audit shall be conducted within 90 days of the close of the fund’s business year. The audit shall cover the period of time since the last audit, and a copy thereof shall be filed with the board, and the Senate and Assembly Committees on Governmental Organization.

(c) The horsemen’s organizations shall bear the cost of the audit.

(Amended by Stats. 2005, Ch. 505, Sec. 2. Effective January 1, 2006.)



19441

The board shall annually make a full report to the Governor and the Legislature of its proceedings and the state of the business of horse racing for the preceding fiscal year, on or before January 31, and shall embody therein any recommendations deemed needed for improved functioning of the horse racing laws.

(Amended by Stats. 2000, Ch. 1082, Sec. 26. Effective January 1, 2001.)



19441.2

In its annual report required under Section 19441, the board shall include a tabulation of injuries, fatalities, and comparative accident rates for all racing and training venues within its jurisdiction. The report shall also include recommendations concerning the worker safety impacts of improvements in racetrack design, jockey equipment, racing procedures, and track and facility maintenance.

(Added by Stats. 1990, Ch. 1259, Sec. 1.)



19442.2

The board shall, if possible, designate at least one steward at each track where a horse racing meeting is conducted who is a former jockey or at least one steward at each track where a harness meeting is conducted who is a former driver.

(Amended by Stats. 2000, Ch. 1082, Sec. 27. Effective January 1, 2001.)



19443

The Attorney General and every district attorney shall enforce this chapter in their capacities as law enforcement officers.

(Added by renumbering Section 19442 by Stats. 1977, Ch. 1080.)



19444

In performing its responsibilities pursuant to this chapter, the board may do the following:

(a) Pay membership fees, join, and participate in the affairs of associations having for their purpose the interchange of information relating to racing law enforcement, the licensing of horse racing participants, the registration of race horses, and subjects relating to the duties of the board.

(b) Tabulate, analyze, and publish statistical information based upon parimutuel handles, attendance, distribution of parimutuel proceeds among fees, commissions, purses, and awards, and upon the breeding and production of race horses or other information relating to parimutuel wagering.

(c) Conduct research to determine more fully the cause and prevention of horse racing accidents, the effects of drug substances on the race horses, and the means for detection of foreign drug substances.

(Amended by Stats. 2000, Ch. 1082, Sec. 28. Effective January 1, 2001.)



19446.1

Notwithstanding any other provision of law, a veterinarian shall not administer medications to any horse entered in the same race in which a horse is entered which he or she owns or trains.

In addition to any penalty provided for by this chapter or any other law, a violation of this section by any licensed veterinarian shall be grounds for denial, revocation, or suspension of a license or imposition of a fine pursuant to Section 4883 and the veterinarian shall be subject to disciplinary action pursuant to Article 4 (commencing with Section 4875) of Chapter 11 of Division 2.

(Added by renumbering Section 19446 (as amended by Stats. 1991, Ch. 1091, Sec. 13) by Stats. 1993, Ch. 1120, Sec. 9. Effective January 1, 1994.)



19447

If a question of consent is appealed to the board under subdivision (a) of Section 19601 or subdivision (f) of Section 19605.3, the board shall hold a hearing on the appeal. Notwithstanding any other provision of law, the board may hold a hearing pursuant to this section within 24 hours of noticing the hearing.

(Added by Stats. 1993, Ch. 575, Sec. 3. Effective January 1, 1994.)






ARTICLE 2.5 - Backstretch Worker Labor Relations

19455

(a) The Legislature finds and declares that Section 923 of the Labor Code recognizes that it is necessary that the individual worker have full freedom of association, self-organization, and designation of representatives of his or her own choosing, to negotiate the terms and conditions of his or her employment, and that he or she shall be free from the interference, restraint, or coercion of employers of labor, or their agents, in the designation of representatives or in self-organization or in other concerted activities for the purpose of collective bargaining.

(b) The Legislature finds that the National Labor Relations Board has formally declined to assert jurisdiction over horse racing because of extensive state control over the industry, the dominant pattern of sporadic short-term employment which poses problems for the effective enforcement of the National Labor Relations Act, and a unique and special relationship that has developed between the states and the industry.

(c) It is the intent of the Legislature to establish an orderly procedure for backstretch employees to exercise their statutory rights to organize a labor union, in order to reduce the prospect of any strikes, disruptions, or economic action that would interfere with the operation of horse racing meetings in California.

(d) Except as provided in subdivision (e), the board shall oversee the conduct of a union recognition procedure for backstretch employees under the following conditions:

(1) Employees shall have the right to join, or refuse to join, a labor organization for purposes of collective bargaining and mutual aid and protection. Existing state-recognized organizations of trainers or horsemen established pursuant to the Horse Racing Law shall not use funds derived or distributed from parimutuel wagering pursuant to state law to advocate or advance any position with respect to unionization of employees. Individual trainers and horsemen, and their agents, shall not coerce or threaten any employee of any trainer or horseman because of the exercise of rights pursuant to this article. No employee shall be discharged or discriminated against for expressing any opinion concerning the selection of a labor union or collective bargaining agent for employees under this article. No trainer or horseman, or group of trainers or horsemen, shall dominate or interfere with the formation or administration of any labor organization established under this article nor contribute financial or other support to it.

(2) The labor union and its representatives shall not coerce or threaten any employee of any trainer or horseman because of the exercise of rights pursuant to this article.

(3) Notwithstanding any other provision of law, within 30 days of a request by a bona fide labor organization representing workers in the horse racing industry in California, accompanied by a petition of 125 licensed backstretch workers, the board shall provide the labor organization with a list of all backstretch workers including the type of licenses they hold, their employer, the location at which they are employed, and their address and telephone number. The board may require of any trainer licensee information in the licensee’s possession necessary to comply with this requirement. The labor union shall use this list solely for the purposes of this article, and maintain it in a manner, as the board may require, to preserve the integrity of horse racing. The board may impose an appropriate penalty for any other use.

(4) Every licensed trainer who employs backstretch employees shall file with the board, not later than February 1, 2002, and, within seven days of the commencement of each race meeting thereafter, a complete and accurate list of the names of its backstretch workers. In addition, every trainer shall file with the board a complete, accurate, and updated list within seven days of any changes which occur to the most recently filed list. The lists described in this section, together with any updates thereto, shall be provided within 72 hours after receipt by the board, to any bona fide labor organization which has requested copies thereof and submitted a petition containing the names of 125 backstretch workers pursuant to paragraph (3). Any request need only be made one time and the board shall thereafter be required to provide these lists and any updates thereto in accordance with the provisions of this section so long as a bona fide labor organization seeks to represent licensed backstretch workers.

(5) The labor union may obtain board recognition as the exclusive bargaining agent for employees of employers pursuant to the provisions and procedures described in paragraph (8).

(6) For the purposes of this article:

(A) “Backstretch employee” or “backstretch worker” means a person licensed by the board pursuant to subdivision (c) of Section 1481 of Division 4 of Title 4 of the California Code of Regulations.

(B) “Multiemployer bargaining unit” means any bargaining unit created and recognized pursuant to the terms of clause (iii) of subparagraph (A) of paragraph (8).

(C) “Approved election unit” means any election unit created and recognized pursuant to paragraph (7).

(7) There are four election units created and recognized pursuant to this section, as follows:

(A) Backstretch employees working for trainers of thoroughbred horses stabled at licensed racetracks, including fairs and approved auxiliary training facilities in the combined central and southern zones.

(B) Backstretch employees working for trainers of thoroughbred horses stabled at licensed racetracks, including fairs and approved auxiliary training facilities in the northern zone.

(C) Backstretch employees working for trainers of quarter horses stabled at licensed racetracks and approved auxiliary training facilities in the combined central and southern zones.

(D) Backstretch employees working for trainers of harness horses stabled at licensed racetracks, including fairs and approved auxiliary training facilities in the northern zone.

The board shall use the California State Mediation and Conciliation Service for all appropriate purposes of this act, including operations related to the conduct of recognition procedures and elections.

(8) (A) With respect to backstretch workers, a labor organization seeking recognition as the collective bargaining agent for these workers shall collect signed cards indicating individual worker’s intent to be represented by that organization for collective bargaining purposes and submit those cards to the California State Mediation and Conciliation Service for review and validation. When the labor organization is in receipt of cards signed by workers equaling at least 30 percent of the employees in an election unit described in paragraph (4), the California State Mediation and Conciliation Service shall conduct a secret ballot election with respect to the election unit as soon as is practicable thereafter, but in no event more than 30 calendar days after validation by the service of the cards.

Those backstretch employees entitled to vote in the election shall be those who appear on the licensed trainer’s most recent list described in paragraph (3). However, each employer may update his or her list not more than 72 hours prior to the election. If it is determined by the stewards pursuant to the provisions in paragraph (11), that the employer filed an inaccurate or erroneous list with a willful intention to manipulate the results of an election, and that the inaccuracy or error may have affected the outcome of the election, the stewards shall decree that the employer lost the election, regardless of the actual outcome thereof, and the stewards shall issue an order to the trainer to negotiate with the union.

(i) Any election shall be conducted by the California State Mediation and Conciliation Service under rules established by the service consistent with standard practice. The rules shall be established no more than 60 days after the effective date of this section, shall be made available to the bona fide labor union and employers of backstretch employees, and shall be exempt from the Administrative Procedure Act. The rules shall provide for a secret ballot system for the conduct of the election pursuant to which ballots cast by backstretch employees of individual employers shall be cast by insertion into envelopes appropriately identified with respect to each employer. The envelopes shall be collected and tabulated in secret by the service, subject to observation by one representative designated by the bona fide labor organization and one representative designated by the organization representing trainers pursuant to subdivision (a) of Section 19613.2. Upon completion of the tabulation, the service shall issue a report certifying those employers, the majority of whose employees who participated in the election voted in favor of representation by the union. Those employers so certified shall be required to bargain with the labor union pursuant to this subdivision. All other employers shall not be required to negotiate with the union and there shall not be another election with respect to those employers for at least one year from the date of the prior election. The service shall not make public the numerical tabulation of votes by employer.

(ii) Protests over challenged ballots shall be resolved by the service in a consolidated hearing commencing no later than three business days after the election.

(iii) Within 45 days of the certification of the results of the election by the service to the board, those trainers who are required to bargain pursuant to this subparagraph may form multiple employer bargaining units in accordance with the provisions of this subdivision. Further, the organization representing trainers pursuant to subdivision (a) of Section 19613.2 shall conduct a meeting regarding the formulation of multiple employer bargaining units within five days of the certification of the results of the election. For licensed trainers described in subparagraph (A) of paragraph (7), the minimum number of backstretch employees employed by licensed trainers comprising the multiple employer bargaining unit as of the date of the election shall be the lesser of 100 employees or 10 percent of the total employees subject to bargaining. For licensed trainers described in subparagraphs (B), (C), and (D), of paragraph (7), the minimum number of backstretch employees employed by licensed trainers comprising the multiple employer bargaining unit as of the date of the election shall be the lesser of 50 employees or 10 percent of the total employees subject to bargaining. The minimum number of backstretch employees employed by licensed trainers in order to qualify as a multiple employer bargaining unit pursuant to this subdivision may, with the consent of the recognized labor union, be reduced. On or before the 45th day following the certification of the results of the election, each representative of a multiple employer bargaining unit formed pursuant to this subdivision shall notify the board and the exclusive collective bargaining agent, in writing, that a unit has been formed, disclose the names of the licensed trainers which comprise the unit, and indicate the number and names of the backstretch employees which are employed by the licensed trainers comprising the unit. Except to join another multiple employer bargaining unit, without the consent of the bona fide labor organization, a trainer who has elected to join a multiple employer bargaining unit may not thereafter elect to resign from the unit except within a 30-day period prior to the date of the expiration of the collective bargaining agreement resulting from the negotiations. The employees of a licensed trainer who has resigned from a multiple employer bargaining unit and has not joined another unit, shall not be entitled to petition to decertify the union for a period of one year from the date of the expiration of the collective bargaining agreement which resulted from the negotiation between the union and the multiple employer bargaining unit of which he or she was formerly a member and which was in effect at the time of the trainer’s resignation. Upon completion and certification of the election results the union shall be recognized as the exclusive collective bargaining agent for those workers whose employers are required to bargain, and the executive director of the board shall issue an order to affected employers to begin good faith negotiations for approval of employment agreements pursuant to the procedures set forth in this section.

(B) If an individual employer of backstretch workers declines to be represented in the multiemployer collective bargaining procedure described in clause (iii), the board shall issue an order to begin good faith negotiations for employment agreements on an individual employer basis. The board may provide mediation and conciliation services upon request of the parties at any time. If an employer is required under this subparagraph to collectively bargain with the union, and the parties do not reach an agreement within 90 days of the order, the board shall require the parties to participate in mandatory mediation and conciliation services for a period of 30 days. If no agreement results from this mediation, either or both parties may declare an impasse. Upon a party’s declaration of an impasse, the executive director of the board shall appoint an arbitrator in the manner described in paragraph (11) to determine the issues and issue a final and binding order establishing the terms of a collective bargaining agreement.

(9) No labor agreement under this article shall apply to any trainer or horseman with respect to employment associated with fair meetings prior to January 1, 2003. After this date, employees shall be added by accretion into an existing contract where applicable. For racing meetings conducted in the central and southern zones during the first three months of any calendar year and for fair racing meetings, this section shall not apply to trainers who normally reside and work outside of California and who are engaged in racing in this state for a limited period of time, not exceeding 90 racing days in any calendar year. For any other racing meeting conducted during any calendar year, this section shall not apply to trainers, backstretch workers, or both, who normally reside and work outside of California and who are engaged in racing in this state for a limited period of time, not exceeding 50 racing days in any calendar year.

(10) Except as provided in subparagraph (A) of paragraph (8), at any time subsequent to the expiration of an agreement under paragraph (8), when the agreement is not in effect, the board may recognize a majority interest, obtained during this period in the same manner as union recognition of employees, within a multiple employer bargaining unit who no longer desire to be represented by the union, and withdraw the recognition granted pursuant to this section from that union. An employer may inform his or her employees that a process for decertification exists and direct them to the board for information. However, any card, signature, vote, or other indicator obtained for this purpose by means of coercion or threat or with the assistance or inducement of any employer shall be invalid.

(11) Disputes, other than disputes concerning the operation and application of ongoing contracts, disputes subject to binding interest arbitration pursuant to subparagraph (B) of paragraph (8), and economic disputes arising in the context of multiemployer bargaining pursuant to subparagraph (A) of paragraph (8), but including disputes concerning the rights established in paragraphs (1) and (2), upon complaint shall be adjudicated by the stewards. The stewards shall have the authority to order any remedy, including reinstatement of employment, injunctive relief, damages, and attorney’s fees. An investigation and adjudication by the stewards shall be concluded as expeditiously as possible, consistent with applicable standards of due process. In addition, the board may require the parties to submit the issue to binding arbitration subject to judicial review in the same manner as decisions of the board. Disputes subject to this paragraph include disputes involving any backstretch employee or group of employees, and any trainer or group of trainers.

(12) Upon submission of a complaint to binding arbitration under any provision of this article, the executive director of the board shall select an arbitrator from a panel of professional arbitrators with expertise in labor negotiations selected by the California State Mediation and Conciliation Service or from a panel identified in collective bargaining agreements between labor organizations and employers in the horse racing industry in California, or both. The arbitrators selected by the service or identified in collective bargaining agreements shall be available to resolve the matter expeditiously. The arbitrator selected by the executive director shall have the authority to convene an immediate hearing and require the parties to exercise all due diligence in promptly attending to the issue in controversy. In all matters pertaining to the rights established by this article, an arbitrator shall have the authority to fashion an appropriate remedy, including reinstatement of employment, injunctive relief, damages, and attorney’s fees, and issuance of a make-whole remedy in the event of a persistent failure of a party to bargain in good faith. The board may take any administrative action within its authority to ensure compliance with decisions of arbitrators authorized by this section. Either party may also bring an action in state court to compel a party to go into arbitration or to enforce the decision of an arbitrator. Costs of arbitration shall be shared equally by the parties, and any party shall be entitled to recover any reasonable fees or costs incurred in securing compliance with or enforcement of an award or order of the arbitrator.

(e) Nothing in this section shall prevent a labor union and an individual trainer, or any group of trainers, from entering into a mutually acceptable agreement, which may substitute for the requirements of subdivision (d), for union organizing of employees of the horsemen or trainers. Nothing in this article shall be interpreted to require representative parties in negotiation to enter into any labor agreement, as long as each party is negotiating in a good faith effort to reach an agreement.

(Amended by Stats. 2002, Ch. 664, Sec. 27. Effective January 1, 2003.)



19455.2

(a) The board shall provide for labor agreements under this article to be binding upon every applicable licensee.

(b) No horseman or trainer who has a separate agreement with the exclusive representative labor union shall be required to be a party to a multiemployer collective bargaining agreement.

(Added by Stats. 2001, Ch. 198, Sec. 2. Effective January 1, 2002.)



19455.4

The board may establish reasonable rules to regulate the time, place, and manner for representatives of labor unions to meet backstretch workers within the enclosure during working and nonworking hours. Those rules shall provide that the union and its representatives shall not interfere with the work of any employee, but shall have reasonable access to backstretch employees within the enclosure during working hours and nonworking hours, as determined by the board. With the approval of the board, these regulations may be superseded by collective bargaining agreements between horsemen’s organizations or trainers’ organizations and labor organizations.

(Added by Stats. 2001, Ch. 198, Sec. 2. Effective January 1, 2002.)






ARTICLE 3 - Licenses Generally

19460

All licenses granted under this chapter:

(a) Shall be in writing.

(b) Are subject to all rules, regulations, and conditions prescribed by the board.

(c) Shall contain such conditions as are deemed necessary or desirable by the board for the best interests of horse racing and the purposes of this chapter.

(Amended by Stats. 2010, Ch. 272, Sec. 2. Effective January 1, 2011.)



19461

Every license granted under this chapter is subject to suspension or revocation by the board in any case where the board has reason to believe that any condition regarding it has not been complied with, or that any law, including the Labor Code and the regulations adopted thereunder, or any rule or regulation of the board affecting it has been broken or violated.

All proceedings to revoke a license shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2001, Ch. 198, Sec. 3. Effective January 1, 2002.)



19461.1

(a) The withdrawal of an application for a license after it has been filed with the board shall not, unless the board has consented in writing to the withdrawal, deprive the board of its authority to institute or continue a proceeding against the applicant for the denial of the license upon any ground provided by law, or to enter an order denying the license upon any of those grounds.

(b) The suspension, expiration, or forfeiture by operation of law of a license issued by the board, or its suspension, forfeiture, or cancellation by order of the board or by order of a court of law, or its surrender without the written consent of the board, shall not, during any period in which it may be renewed, restored, reissued, or reinstated, deprive the board of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law, or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee on any of those grounds.

(Added by Stats. 2006, Ch. 400, Sec. 1. Effective January 1, 2007.)



19461.5

Upon a finding by the Labor Commissioner that a violation of any provision of the Labor Code, within the jurisdiction of the Labor Commissioner, has been committed by a person licensed pursuant to this chapter in the course of such licensed activity, the Labor Commissioner shall, upon expiration of the applicable period for appeal, notify the board of that finding.

(Added by Stats. 2001, Ch. 198, Sec. 4. Effective January 1, 2002.)



19462

If any license is suspended or revoked, the board shall state publicly its reasons for the suspension or revocation, and shall cause an entry of such reasons to be made on its minute book.

(Repealed and added by Stats. 1959, Ch. 1828.)



19463

The action of the board in suspending or revoking a license issued under this chapter is final, except that the propriety of the action of suspending or revoking a license or of any other final administrative action of the board is subject to review by any court of competent jurisdiction if the action is commenced in the court within 30 days of the board’s action. The action of the board shall stand unless and until reversed by a court. No action may be commenced in a court to attack, review, set aside, void, or annul any final action of the board unless it is commenced within 30 days of the board’s action.

(Amended by Stats. 1984, Ch. 1740, Sec. 7. Effective September 30, 1984.)



19464

(a) No application for a horse owner’s license or for a license to conduct a race meeting shall be granted unless the applicant’s liability for workers’ compensation is secured in accordance with Division 4 (commencing with Section 3700) of the Labor Code. Any termination of security for that liability during the period of a license shall result in the immediate automatic suspension of the license during the period of that termination and also shall be a ground for revocation of the license.

(b) No application for a license to conduct a race meeting shall be granted unless the applicant has deposited with the board a surety bond in the amount of one hundred thousand dollars ($100,000), or a greater amount, as determined by the board, which is sufficient to ensure payment of employee wages and benefits including, but not limited to, health, welfare, and pension plans. The surety bond shall be maintained during the period of the meeting and for an additional period, as determined by the board, sufficient to assure that all payments are made. In the event of a dispute over the amount owed, the dispute shall be resolved through the grievance procedures set forth in the labor agreement of the union representing the class of employees affected.

For the purposes of this subdivision, an insured certificate of deposit payable to the Treasurer of the State of California shall be considered equivalent to a surety bond and shall be acceptable to the board upon such terms and conditions as it may prescribe. Interest paid to the state on the certificate of deposit shall be refunded to the applicant.

This subdivision does not apply to any person or association licensed to operate a horse race meeting prior to January 1, 2001, which has conducted a race meeting in each of the immediate three previous consecutive calendar years.

(Amended by Stats. 2000, Ch. 1082, Sec. 29. Effective January 1, 2001.)



19466

The board shall maintain a current listing of its temporary and permanent licensees and shall include therein identifying information as to each licensee and the address of record. The board may provide a copy of the listing in the form requested by any federal, state, county, or municipal authority or racing jurisdiction. The board may require that its costs for providing a copy of a listing be reimbursed by the requesting authority or agency or organization.

(Added by Stats. 1984, Ch. 1740, Sec. 8. Effective September 30, 1984.)






ARTICLE 4 - Licenses for Track Operators

19480

The board may issue to any person who makes application therefor in writing, who has complied with the provisions of this chapter, and who makes the deposit to secure payment of the license fee imposed by this article, a license to conduct a horse racing meeting in accordance with this chapter at the track specified in the application; provided, the board determines that the issuance thereof will be in the public interest and will subserve the purposes of this chapter.

(Amended by Stats. 2000, Ch. 1082, Sec. 30. Effective January 1, 2001.)



19481

In performing its responsibilities, the board shall do all of the following:

(a) Establish safety standards governing the uniformity and content of the track base and racing surface, inner and outer rails, gates and gaps, turf, access and egress to the track, lighting for night racing, equipment for horse and rider, drainage, communications, veterinary services, medical and ambulance services, and other track facilities in order to improve the safety of horses, riders, and workers at the racetrack.

(b) Designate a steward at all horse racing meetings to be responsible for enforcing compliance with safety standards.

(Amended by Stats. 2000, Ch. 1082, Sec. 31. Effective January 1, 2001.)



19481.3

(a) Every racing association and racing fair licensed pursuant to this article shall maintain, staff, and supply an on-track first aid facility, that may be either permanent or mobile, and which shall be staffed and equipped as directed by the board. A qualified and licensed physician shall be on duty at all times during live racing, except that this provision shall not apply to: (1) a quarter horse racing association if there is a hospital situated no more than 1.5 miles from the racetrack and the racetrack has an agreement with the hospital to provide emergency medical services to jockeys and riders, or (2) a harness racing association if there is a hospital situated no more than 2.5 miles from the racetrack and the harness racing association has an agreement with the hospital to provide emergency medical services to injured drivers. An ambulance licensed to operate on public highways provided by the track shall be available at all times during live racing and shall be staffed by two emergency medical technicians licensed in accordance with Division 2.5 (commencing with Section 1797) of the Health and Safety Code, one of whom may be an Emergency Medical Technician Paramedic, as defined in Section 1797.84 of the Health and Safety Code.

(b) Each racing association and racing fair shall adopt and maintain an emergency medical plan detailing the procedures that shall be used in the event of an on-track injury. The plan shall be posted in each jockey room in English and Spanish.

(c) Prior to every race meeting, the racing association or racing fair shall contact area hospitals to coordinate procedures for the rapid admittance and treatment of emergency injuries.

(d) Each racing association or racing fair shall designate a health and safety manager and assistant manager, who shall be responsible for compliance with the provisions of this section and one of whom shall be on duty at all times when live racing is conducted. The health and safety manager may, at the discretion of the racing association, be the person designated to perform risk management duties on behalf of the association.

(e) The stewards shall investigate and prepare a report with respect to all on-track accidents involving jockeys that occur during the performance of their duties. The report shall, at a minimum, identify the circumstances of the accident, the likely causes, and the extent of any injuries. The investigation shall be commenced no later than the next live racing day and shall be completed expeditiously. Upon completion of the report, it shall immediately be sent by facsimile or electronic mail to the entity certified to provide health and welfare for jockeys pursuant to Section 19612.9, to the jockey or his or her representative, the racing association, and the owner and trainer of the horse the jockey was riding at the time of the accident.

(f) The board shall adopt regulations to implement the provisions of this section no later than July 1, 2007.

(Amended by Stats. 2008, Ch. 19, Sec. 1. Effective June 2, 2008.)



19481.5

(a) Notwithstanding any other provision of law, no license shall be issued to conduct a horse racing meeting upon a track unless the track has been inspected by the board within 30 days prior to the date of application for a license and the track has been approved by the board as conforming to the racetrack safety standards set forth in subdivision (a) of Section 19481.

(b) The board shall adopt regulations to establish standards governing the employee housing provided to backstretch personnel at licensed racetracks. These regulations shall be commensurate with the housing standards established in the Employee Housing Act (Part 1 (commencing with Section 17000) of Division 13 of the Health and Safety Code), and shall consider the following:

(1) The health and safety of the human and equine population and the necessity for humans and horses to live in close proximity.

(2) The housing needs of state or county facilities with live racing meetings of no more than 43 days in duration that do not operate as year-round training facilities. The board shall specifically consider the different needs of these facilities compared to permanent facilities or other state and county facilities that function on a year-round basis, including state and county fair facilities that operate as year-round training facilities where horses are stabled and workers live.

(3) Compliance of facilities with racing meetings of 19 days or less, even if they operate as a year-round training facility, with this subdivision shall be contingent on funding in the Budget Act of 2002 (Chapter 379 of the Statutes of 2002).

(c) Commencing January 1, 2004, the board, with assistance from the California Department of Housing and Community Development or a local building department or other local entity designated by the jurisdiction in which the racetrack is located, shall annually inspect the living conditions of backstretch employee housing to ensure compliance with the housing standards established by the board, the findings or results of which shall be submitted to the board. No license shall be issued to a racing association to conduct a horse race meeting unless the board has inspected the housing conditions that exist on the racetrack’s backstretch and determined the living conditions to be in compliance with the standards established by the board in subdivision (b).

(d) The board may assess a reasonable fee upon racing associations to defray the costs associated with the inspections provided for in subdivision (c).

(Amended by Stats. 2011, Ch. 296, Sec. 21. Effective January 1, 2012.)



19482

No license to conduct a horse racing meeting shall be issued to any of the following:

(a) Any nonprofit corporation entitled to an exemption from any tax imposed by this State.

(b) Any applicant who proposes to conduct a horse racing meeting for the benefit of any such nonprofit corporation or under any arrangement pursuant to which such nonprofit corporation is to share in the receipts of the licensee from the conduct of such meeting, whether by rentals or otherwise.

Nothing in this section prohibits the board, in its discretion, from issuing a license to conduct a horse racing meeting to any corporation to which it has, prior to September 7, 1955, issued a license to conduct such a meeting.

(Repealed and added by Stats. 1959, Ch. 1828.)



19483

Unless the board finds that the purpose of this chapter will be better served thereby, no license to conduct a horseracing meeting at any track shall be issued to any person or held by any person having any financial interest in the conduct of any horseracing meeting by any other person at any other track in this State.

Ownership of stock in one corporation by another corporation constitutes a financial interest within the meaning of this section.

(Amended by Stats. 1963, Ch. 2059.)



19484

Unless the board finds that the purpose of this chapter will be better served thereby, no person licensed under this article to conduct a horseracing meeting at any place, track or inclosure shall own or acquire any stock or hold or obtain any other financial interest in any other track of another such licensee or in the operation thereof, or in the operation of authorized wagering on the results of horseraces at any such other track.

(Amended by Stats. 1963, Ch. 2059.)



19485

The board shall not issue a license to conduct a horse racing meeting at any place, track or inclosure, not used for horse racing meetings prior to July 1, 1941, unless prior to the beginning of the construction or preparation of such track for horse racing meetings, the board, upon application in such form as it may require, has determined that the conduct of horse racing meetings at such track will be in the public interest and will subserve the purposes of this chapter.

This section does not apply in respect to any track of not less than five-eighths of one mile in circumference or length partially or entirely in the infield of a mile track constructed and operated by a thoroughbred licensee under this article provided that such infield track is to be used solely for thoroughbred racing.

(Amended by Stats. 2000, Ch. 1082, Sec. 33. Effective January 1, 2001.)



19487

Notwithstanding Section 19485, any licensed racing association operating a racetrack may construct another track of not less than one-half mile in circumference or length partially or entirely in the infield of such track, if prior to the beginning of construction or preparation of such track for horse race meetings, the board has determined upon application, in such form as it may require, that the conduct of horse race meetings at such track will be in the public interest and subserve the purposes of this chapter. A license may be granted to any harness racing association to conduct a harness racing meeting upon such a track of less than one mile.

(Amended by Stats. 2000, Ch. 1082, Sec. 35. Effective January 1, 2001.)



19488

(a) Every license issued under this article shall specify the following:

(1) The name of the person to whom it is issued.

(2) The track where the horse racing meeting to which it relates is to be held or conducted.

(3) The days and hours of the day when the meeting will be permitted.

(4) The number and types of races to be run on each day of the meeting.

(5) The number of useable stalls available for the meeting.

(6) The name of the person responsible for supervising the maintenance of racetrack safety standards.

(b) The license shall also recite the payment to, and receipt by, the board of the deposit to secure payment of the license fee required by this article.

(Amended by Stats. 2000, Ch. 1082, Sec. 36. Effective January 1, 2001.)



19489

A license issued under this article is not transferable nor does it permit the conduct of a horse racing meeting at any track not specified therein.

If, however, the track specified in a license becomes unsuitable for racing because of fire, flood, or other catastrophe, the meeting or any remaining portion thereof may be conducted at any other track specified by the board in the same area. The board may specify any other track within the area for the conduct of the meeting, whether or not such conduct would result in increasing the number of racing days in the county or area in which such track is situated. Before any other track is so specified, the board shall obtain the consent of the person licensed to conduct a meeting at the track which has become unsuitable for racing and of the owners and operators licensed to conduct a meeting at such other track.

(Amended by Stats. 2000, Ch. 1082, Sec. 37. Effective January 1, 2001.)



19490

Each application for a license to conduct a horse racing meeting shall be accompanied by a deposit to secure the payment of any license fee imposed by this article, in the form of a certified check payable to the Treasurer of the State of California, in the amount of ten thousand dollars ($10,000).

(Amended by Stats. 2000, Ch. 1082, Sec. 38. Effective January 1, 2001.)



19491

(a) Subject to Sections 19491.5 and 19491.6, and except as provided in Section 19491.7, every association which conducts a racing meeting shall pay as an additional license fee one-half of the breakage deducted pursuant to Section 19597 on the first twenty-four million dollars ($24,000,000) or less, excluding wagering at a satellite wagering facility, of the total amount handled in the parimutuel pools relating to its meeting and all of the breakage deducted on amounts so handled in excess of twenty-four million dollars ($24,000,000), excluding wagering at a satellite wagering facility.

(b) Every association which conducts a racing meeting shall distribute the remaining one-half of the breakage deducted pursuant to Section 19597 on the first twenty-four million dollars ($24,000,000) or less, excluding wagering at a satellite wagering facility, of the total amount handled in the parimutuel pools relating to the meeting as additional purses and for additional commissions in the same proportion, as between purses and commissions, as provided in Sections 19611, 19612, 19612.6, and 19614.

(c) Notwithstanding subdivision (b), one-half of all the breakage deducted pursuant to Section 19597 at fair racing meetings shall be retained and distributed as additional commissions.

Payment of the fee shall be made weekly on account during each meeting, and the amount attributable to breakage shall be reported as a separate item.

(Amended by Stats. 2000, Ch. 1082, Sec. 39. Effective January 1, 2001.)



19491.5

Notwithstanding the provisions of subdivision (a) of Section 19491, an association, including the California Exposition and State Fair or a county or district agricultural association fair, which conducts, or whose predecessor association has conducted, a horseracing meeting during the preceding year at which the total amount handled in the parimutuel pools operated by the association, or by such predecessor association, is not more than two hundred fifty million dollars ($250,000,000), excluding wagering at a satellite wagering facility, shall be exempt from payment of that portion of the license fee provided in subdivision (a) of Section 19491 on the amount handled by it under one hundred twenty-five million dollars ($125,000,000), excluding wagering at a satellite wagering facility. All the money accruing pursuant to this section shall be distributed as purses. In addition, an association which conducts, or whose predecessor association has conducted, a horseracing meeting during the preceding year at which the total amount handled in the parimutuel pools operated by the association or predecessor association is more than two hundred fifty million dollars ($250,000,000), excluding wagering at a satellite wagering facility, shall be exempt from the payment of that portion of the license fee provided in subdivision (a) of Section 19491 on the amount handled in excess of twenty-four million dollars ($24,000,000) but not in excess of fifty million dollars ($50,000,000).

“Predecessor association,” as used in this section, means a person who was previously licensed to conduct racing of the same kind and at the same racing facility as the presently existing association.

It is the intent of the Legislature that the amendment to this section at its 1970 Regular Session shall be deemed to be a clarification of the effect of this section, and that such amendment does not constitute a substantive change.

(Amended by Stats. 1986, Ch. 1285, Sec. 1.)



19491.6

Except as provided in subdivision (b) of Section 19612, the exempt amount retained by the association shall be regularly deposited in a separate account with a depository approved by the board. The funds deposited shall be distributed as purses.

(Amended by Stats. 1980, Ch. 1043, Sec. 9.)



19491.7

Notwithstanding any other provision of law, all breakage deducted pursuant to Section 19597 by an association licensed to conduct harness racing shall be used to fund the California Standardbred Sires Stakes Program as set forth in subdivision (f) of Section 19619.

(Amended by Stats. 1983, Ch. 595, Sec. 3.)



19493

Upon the termination of the horse racing meeting for which a license has been granted:

(a) If the licensee has fully paid the license fee imposed by this article, the sum deposited with the application for the license shall be returned to the licensee.

(b) If the licensee fails, refuses, or neglects to pay such fee, the amount thereof shall be deducted from the sum deposited and the balance, if any, shall be returned to the licensee.

(Added by Stats. 1959, Ch. 1828.)



19494

If by reason off any cause beyond control, and through no fault or neglect of any licensee, and when the licensee is not in default, it becomes impossible for the licensee to hold or conduct racing upon any day authorized by the board, the board, in its discretion and at the request of the licensee, may either return any fee paid by the licensee for racing on that day or, as a substitute for such day, may specify any other day for the holding or conducting of racing by the licensee.

(Added by Stats. 1959, Ch. 1828.)



19495

Except as provided in this chapter, no license or excise tax or fee in excess of one hundred dollars ($100) for each racing day shall be assessed against or collected from any licensee by the State or by any county, city, district, or any other body having the power to assess or collect any license, tax, or fee.

(Added by Stats. 1959, Ch. 1828.)



19497

Any person who is licensed to conduct a horse racing meeting at any place, track or inclosure which is leased by him from the state, shall not transfer any such property to any other person, whether licensed under this chapter or not, for the purpose of furnishing such other person a place, track or inclosure at which it may conduct a horse racing meeting, unless such transfer is first submitted to the Department of General Services and the department finds that its terms and provisions are just and reasonable and approves of it.

As used in this section, “transfer” includes any sublease, permit to use, license to use, and any other transaction or arrangement of any kind or nature whereby any right to the use or possession of property, or any part thereof, for the purpose of conducting a horse racing meeting is conferred upon any person.

The provisions of this section which are applicable to a person licensed under this chapter to conduct a horse racing meeting shall also apply to any person to whom a transfer is made by such a licensee in accordance with this section.

(Amended by Stats. 2000, Ch. 1082, Sec. 40. Effective January 1, 2001.)






ARTICLE 4.5 - Jockeys

19500

(a) A jockey who agrees to exercise a racehorse shall be paid no less than the standard rate that is paid to exercise riders unless the jockey has been employed to ride that racehorse in a parimutuel race or the jockey is engaged in an official timed and recorded workout. If there is a dispute over the standard rate for exercising a horse, the steward shall determine the rate.

(b) The board shall adopt regulations no later than July 1, 2007, consistent with existing practice of the stewards, that provide both of the following:

(1) Establish the circumstances under which a jockey is entitled to receive a mount fee when he or she is removed from a mount prior to scratch time.

(2) Establish the circumstances under which a jockey is entitled to receive both a mount fee and the riding fee when he or she is removed from a mount after scratch time.

(c) The paymaster of a racing association or racing fair shall not disburse any sum from a jockey’s compensation to any person other than the jockey except with the written permission of the jockey, upon order of the board, or pursuant to a court or administrative order.

(d) For the purposes of this section the following definitions apply:

(1) “Scratch time” means the time designated by the purse agreement when final changes in racing programs must be made.

(2)  “Riding fee” means the amount of money, whether calculated as a percentage of the purse or by any other means, that is due to a jockey in addition to the jockey mount fee as a result of the performance of a racehorse in a race.

(3) “Mount fee” is the fee that is paid a jockey who accepts a mount on a racehorse.

(Added by Stats. 2005, Ch. 329, Sec. 2. Effective January 1, 2006.)



19501

(a) The Legislature finds and declares the following:

(1) Professional jockeys are vital to the horse racing industry and the work they perform is very dangerous.

(2) The minimum wage that jockeys receive in a horse race is established by the board as a minimum jockey riding fee. Jockeys may earn additional compensation if the horse they are racing is a winning mount, a second place mount, or a third place mount.

(3) The minimum jockey riding fee has not kept up with inflation or the cost of living. Since 1970, the state minimum wage has increased at more than twice the rate that the average jockey riding fee increased over the same period.

(4) The riding fee should be increased at least as much on a percentage basis as the state minimum wage, so that the average full-time jockey can earn an income sufficient to provide for the basic necessities of life.

(b) (1) Effective January 1, 2010, the scale of minimum jockey riding fees for losing mounts established by the board shall be increased by ten dollars ($10) per mount from the rate in effect on December 31, 2009. Effective January 1, 2012, the scale of minimum jockey riding fees for losing mounts established by the board shall be increased by ten dollars ($10) per mount from the rate in effect on December 31, 2011, except the three lowest fees on the scale shall be increased by five dollars ($5) per mount. Thereafter, the scale of minimum jockey riding fees for losing mounts shall be increased whenever the state minimum wage is increased by the percentage of that increase.

(2) Effective January 1, 2010, the minimum amount awarded to the jockey who finishes second or third in a race shall be increased by ten dollars ($10) over the amount required to be paid on December 31, 2009. Effective January 1, 2012, the minimum amount awarded to the jockey who finishes second or third in a race shall be increased by five dollars ($5) over the amount required to be paid on December 31, 2011. This subdivision shall apply to races in which the purse is nine thousand nine hundred ninety-nine dollars ($9,999) or less.

(c) No jockey shall be paid less than the minimum jockey riding fees established pursuant to this section.

(d) Nothing in this section prohibits the board from increasing the minimum jockey riding fee above the minimum level required by this section.

(Amended by Stats. 2011, Ch. 296, Sec. 22. Effective January 1, 2012.)



19502

Notwithstanding any other law, the board shall not permit any portion of an entry, nomination, or other fee paid by an owner to be deducted from a jockey riding fee unless the entry, nomination, or other fee is paid exclusively by the owner and not reimbursed by any other person or entity.

(Added by Stats. 2013, Ch. 434, Sec. 1. Effective September 30, 2013.)



19504

(a) No racehorse shall be ridden at a racetrack unless the rider is equipped with a safety helmet and safety vest.

(b) No later than July 1, 2006, the board shall conduct an investigation, including at least one public hearing, to determine whether the use of safety reins would provide jockeys and exercise riders greater protection from accidents and injuries than conventional reins. Should the board determine that the use of safety reins would provide greater protection for jockeys and exercise riders than conventional reins, it shall adopt a regulation no later than July 1, 2007, mandating the use of approved safety reins whenever a racehorse is ridden at a racetrack. The regulation adopted by the board may phase in the use of safety reins, but in the event safety reins are mandated, the board shall not permit the use of conventional reins in a parimutuel race for longer than 18 months following the adoption of the regulation.

(c) The board shall approve any model of safety helmet, safety vest, and mandatory safety rein, if required, in use at a racetrack.

(d) For the purposes of this section, a “safety rein” is a type of rein that is reinforced with a wire cable, nylon strap, or other safety device or material that is attached to the bit and designed to maintain control of the horse should the rein break.

(e) For the purposes of this section, a “conventional rein” is any rein other than a safety rein.

(Added by Stats. 2005, Ch. 329, Sec. 2. Effective January 1, 2006.)



19506

No later than July 1, 2006, the board shall approve and participate in a health assessment study of jockeys that will provide information relevant to the determination of an appropriate jockey scale of weights and weight control practices that will maximize jockey health and safety.

(a) The study shall be conducted under accepted scientific principles, shall be peer reviewed, and shall be performed under the auspices of a university based director with expertise in sports medicine, nutrition, or occupational safety and health. The study director shall be independent of the horse racing industry.

(b) The board shall form a committee to provide input and advice on the design of the study. The committee shall include members of the board, and representatives of the Thoroughbred Owners of California, the Jockey’s Guild, the California Thoroughbred Trainers, the Pacific Coast Quarter Horse Racing Association, the California Authority of Racing Fairs and of the racetracks. However, the board shall insure that no member of the committee nor any other person shall attempt to improperly interfere with study design or execution or compromise its integrity.

(c) The study shall be funded by private sources. Nothing in this section shall prevent the participation of racing regulatory bodies outside of California in the study.

(d) Upon completion of the study the board shall review the findings at a public hearing. If the board determines, upon review of the study, that the current scale of weights for jockeys is detrimental to jockey health and safety, it shall adopt regulations to establish weight or body composition requirements appropriate to maintain jockeys in a healthy and safe physical condition.

(Added by Stats. 2005, Ch. 329, Sec. 2. Effective January 1, 2006.)






ARTICLE 5 - Stewards and Racing Officials

19510

(a) Every steward and racing official not required to be licensed under Article 4 (commencing with Section 19480) shall be licensed by the board pursuant to this article. Any license issued pursuant to this article shall include a current photograph of the licensed person.

(b) No person required to be licensed pursuant to this article may participate in any capacity in any horse race meeting without a valid and unrevoked license. The board shall determine the fixed license fee which shall be paid in order to receive a license pursuant to this article.

(c) As used in this section, “racing official” means the starter, timer, paddock judge, horseshoe inspector, horse identifier, official veterinarian, racing veterinarian, associate judge, placing judge, patrol judge, clerk of scales, clerk of the course, and any other person acting as an official at any horse racing meeting.

(Amended (as amended by Stats. 2009, Ch. 650) by Stats. 2010, Ch. 53, Sec. 1. Effective July 9, 2010. Operative January 1, 2011, pursuant to effective date of Stats. 2009, Ch. 650.)



19512

(a) The board shall require applicants for license as a steward or as an official veterinarian to pass both a written and an oral examination.

(b) The board may admit to the steward examination any person who meets all of the following qualifications:

(1) Has not been convicted of a crime involving moral turpitude or of a felony.

(2) Has been given a physical examination by a licensed physician and surgeon within 60 days prior to the date of application for the steward’s examination, indicating at least 20-20 vision or vision corrected to at least 20-20, and normal hearing ability.

(3) Possesses at least one of the following qualifications:

(A) Has at least five years of experience in the parimutuel horse racing industry as a licensed trainer, jockey, or driver.

(B) Has at least 10 years of experience in the California parimutuel horse racing industry as a licensed owner whose experience, knowledge, ability, and integrity relative to the industry are known to the board.

(C) Has at least three years of experience as a licensed racing official, racing secretary, assistant racing secretary, or director of racing.

(D) Has experience in the horse racing industry of a character and for a length of time sufficient, as determined by the board, to qualify the person as having experience substantially equivalent to the experience described in subparagraph (A), (B), or (C).

(c) The board may admit to the official veterinarian examination any person who meets all of the following qualifications:

(1) Is currently licensed to practice veterinary medicine in this state.

(2) Is currently in good standing with the California Veterinary Medical Board.

(3) Has current veterinary malpractice insurance.

(Amended by Stats. 2007, Ch. 77, Sec. 1. Effective January 1, 2008.)



19513

(a) The board shall prepare both written and oral examinations. All examinations shall be standardized and, in the case of oral examinations, tape recorded. Written examinations may be administered by members of the board staff. Oral examinations for stewards shall be conducted by a panel of not less than three board members. Oral examinations for official veterinarians shall be conducted by a panel of not less than one board member, the equine medical director, and the executive director.

(b) The board shall provide a detailed outline of the subjects to be covered by the oral and written examinations for a license to every person who requests the outline.

(c) The results of the oral and written examinations for a steward’s license shall be a public record.

(Amended by Stats. 2009, Ch. 650, Sec. 2. Effective January 1, 2011.)



19514

Racing officials shall be licensed by the board pursuant to rules and regulations that the board may adopt, and upon payment of a license fee fixed and determined by the board.

(Added by Stats. 1991, Ch. 871, Sec. 8.)



19515

An original license issued under this article shall be issued for a period of the calendar year in which it is issued, and shall be renewable for a period, not to exceed three years, which the board may, by regulation, establish. The board may establish a license fee schedule consistent with the different period for which these licenses may be granted.

The license shall be valid at all horse racing meetings in this state during the period for which it is issued, unless it is suspended or revoked prior to the expiration of the period.

(Amended by Stats. 2000, Ch. 1082, Sec. 44. Effective January 1, 2001.)



19516

The board may, at any time, require the removal of any racing official or employee in any case where it has reason to believe that the official or employee has been guilty of any dishonest practice in connection with horse racing, has failed to comply with any condition of the licensee’s license, or has violated any law or any rule or regulation of the board.

(Amended by Stats. 2000, Ch. 1082, Sec. 45. Effective January 1, 2001.)



19517

(a) The board, upon due consideration, may overrule any steward’s decision other than a decision to disqualify a horse due to a foul or a riding or a driving infraction in a race, if a preponderance of the evidence indicates any of the following:

(1) The steward mistakenly interpreted the law.

(2) New evidence of a convincing nature is produced.

(3) The best interests of racing and the state may be better served.

(b) However, any decision pertaining to the finish of a race, as used for purposes of parimutuel fund distribution to winning ticketholders, may not be overruled. Furthermore, any decision pertaining to the distribution of purses may be changed only if a claim is made in writing to the board by one of the involved owners or trainers, and a preponderance of the evidence clearly indicates to the board that one or more of the grounds for protest, as outlined in regulations adopted by the board, has been substantiated. The chairperson of the board may issue a stay of execution pending appeal from a steward’s decision if the facts justify the action.

(Amended by Stats. 1994, Ch. 1052, Sec. 1. Effective January 1, 1995.)



19517.5

(a) The respondent in an enforcement proceeding that alleges the use of a prohibited substance, as defined under class I, class II, or class III of the board’s schedule of prohibited substances, may elect to have the proceeding referred, for administrative adjudication and preparation of a proposed decision for action by the board, to either a Board of Stewards or a hearing officer appointed by the board. The board shall select the hearing officer from a pool jointly developed by a representative from each of the following organizations:

(1) The board.

(2) A racing association.

(3) The trainers’ organization.

(4) The horse owners’ organization.

(b) The hearing before a duly appointed hearing officer or Board of Stewards shall commence no later than 90 days after the filing of the accusation. The hearing date may be extended only upon a showing of good cause to the earliest possible hearing date beyond the 90-day period, provided a written order and the reasons for the continuance are filed with the board.

(c) No later than 20 days before the hearing, the licensee shall post a bond with the paymaster of purses for the amount of the purse or purses in question and received by the licensee. The bond shall be in cash, or a surety bond that meets the requirements of the board.

(Amended by Stats. 2007, Ch. 417, Sec. 1. Effective January 1, 2008.)



19518

(a) (1) The board shall contract with persons licensed as stewards pursuant to this article to perform the duties of stewards at horse racing meets. The board shall also contract with licensed veterinarians pursuant to this article to perform the duties of official veterinarians at horse racing meets. Contracts shall be upon any terms that the board, the stewards, and the official veterinarians may mutually agree upon and may contain different rates of compensation based upon the experience of the steward or official veterinarian.

(2) The board shall establish a committee of at least two board members to meet at least quarterly with representatives of the stewards, so that recommendations of the stewards can be discussed as necessary. These meetings may be scheduled the same day as regular board meetings or at the convenience of the board. Representatives of associations may attend and participate in these meetings, or portions thereof, when items directly affecting the associations are discussed.

(3) The board shall provide remuneration, including any fringe benefits, to stewards, to the official veterinarian, and for the costs of laboratory testing relating to horse racing.

(b) Stewards, official veterinarians, and other racing officials appointed or approved by the board, and while performing duties required by this chapter or by the board, shall be entitled to the same rights and immunities granted public employees by Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1 of the Government Code.

(c) The Legislature finds and declares that the services performed by stewards and official veterinarians at horse racing meetings are unique and cannot be performed adequately, competently, or satisfactorily by civil service personnel, and that the services cannot be adequately rendered by an existing public agency and do not duplicate the function of an existing public agency. Stewards and official veterinarians shall be personal service contractors of the board and shall not be civil service employees.

(Amended by Stats. 2006, Ch. 400, Sec. 2. Effective January 1, 2007.)






ARTICLE 5.5 - Other Licenses

19520

(a) Every person not required to be licensed under Article 4 (commencing with Section 19480) who participates in, or has anything to do with, the racing of horses, including a horse owner, jockey, driver, apprentice, exercise rider, agent trainer, stable foreman, groom, valet, horseshoer, stable watchman, outrider, and every employee of a parimutuel department, shall be licensed by the board pursuant to rules and regulations that the board may adopt, and upon the payment of a license fee fixed and determined by the board. Any license issued pursuant to this article shall include a current photograph of the licensed person.

(b) No person required to be licensed by this article may participate in any capacity in any horse race meeting without a valid and unrevoked license authorizing the participation.

(c) The board may adopt regulations to require outrider license applicants to pass both a written and an oral examination and to authorize outriders to exercise the duties and powers of the board set forth in Section 19440 as are delegated by the board.

(Amended by Stats. 2010, Ch. 53, Sec. 2. Effective July 9, 2010.)



19521

An original license issued pursuant to this article shall be issued for a period of the calendar year in which it is issued, and shall be renewable for a period, not to exceed three years, which the board may, by regulation, establish. The board may establish a license fee schedule consistent with the different period for which the licenses may be granted. The license shall be valid at all horse racing meetings in this state during the period for which it is issued, unless it is suspended or revoked prior to the expiration of the period.

(Amended by Stats. 2000, Ch. 1082, Sec. 48. Effective January 1, 2001.)



19522

(a) The board shall also set forth requirements for the position of satellite facility supervisor for all satellite wagering facilities operated by the state or on public land. The satellite facility supervisor shall, among other things, monitor the performance of licensees at the facilities.

(b) A fair satellite facility generating less than ten million dollars ($10,000,000) annually in total handle may elect not to be subject to the requirements of this section if the board of directors of the fair satellite facility, after a public hearing, deems those requirements to be not economically feasible and all of the following requirements are met:

(1) Thirty days prior to the public hearing, the fair board notifies the board in writing of its intention to take the action described in this subdivision.

(2) The fair satellite facility shall continue to abide by all laws and regulations pertaining to the operation of a satellite facility, including the responsibilities of the position of satellite facility supervisor.

(3) Notice of the fair board’s action shall be provided to the board within 10 days of approval by the fair board. Notice shall include the name and contact information of the individual or individuals assuming the responsibilities of the position of satellite facility supervisor.

(Amended by Stats. 2011, Ch. 393, Sec. 1. Effective January 1, 2012.)



19523

The board may, at any time, require the removal of any racing official or employee in any case where it has reason to believe that the official or employee has been guilty of any dishonest practice in connection with horse racing, has failed to comply with any condition of the licensee’s license, or has violated any law or any rule or regulation of the board.

(Amended by Stats. 2000, Ch. 1082, Sec. 49. Effective January 1, 2001.)



19525

(a) For purposes of this section, “equine” means a horse of any breed used for racing or showing, including prospective racehorses, breeding prospects, stallions, stallion seasons, broodmares, yearlings, or weanlings, or any interest therein.

(b) Any sale, purchase, or transfer of an equine shall be both of the following:

(1) Accompanied by a written bill of sale or acknowledgment of purchase setting forth the purchase price.

(2) Signed by both the purchaser and the seller or their duly authorized agents or, in a transaction solely relating to a season or fractional interest in a stallion, signed by the syndicate manager or stallion manager.

(c) When a transaction described in subdivision (b) is accomplished through a public auction, the bill of sale requirement may be satisfied by the issuance of an auction receipt generated by the auction house and signed by the purchaser or an agent whom the purchaser has authorized.

(d) It is unlawful for a person to act as a “dual agent,” which is hereby defined as a person acting as an agent for both the purchaser and the seller, in a transaction involving the sale, purchase, or transfer of an interest in an equine without the prior knowledge of both the purchaser and seller, and the written consent of both the purchaser and seller.

(e) It is unlawful for a person acting as an agent for either a purchaser or a seller or acting as a dual agent in a transaction involving the sale, purchase, or transfer of an equine to receive in excess of five hundred dollars ($500) worth of compensation, fees, gratuities, or other items of value, related directly or indirectly to that transaction, from an individual or entity, including any consigner involved in the transaction, other than the agent’s principal, unless both of the following occur:

(1) The agent receiving the item of value and the individual or entity giving the item of value disclose the transfer of that item of value in writing to the principal or principals for whom the agent is acting.

(2) Each principal for whom the agent is acting consents thereto in writing.

(f) Any person acting as an agent for a purchaser or seller or acting as a dual agent in a transaction involving the sale, purchase, or transfer of an equine shall, upon request by his or her principal or principals, provide to the requesters copies of all financial records in the possession or control of the agent pertaining to the transaction. For purposes of this subdivision, financial records shall not include the agent’s or owner’s work product used to internally evaluate the equine.

(g) Any person injured by a violation of this section shall recover treble damages from persons or entities violating this section.

(h) No contract or agreement for payment of a commission, fee, gratuity, or any other form of compensation in connection with any sale, purchase, or transfer of an equine shall be enforceable by way of an action or defense unless both of the following occur:

(1) The contract or agreement is in writing and is signed by the party against whom enforcement is sought.

(2) The recipient of the compensation provides a written bill of sale or auction receipt for the transaction in accordance with paragraph (1) of subdivision (b) and subdivision (c) respectively.

(i) The board may suspend or revoke the license of any person who violates this section.

(j) Subdivisions (g) and (h) shall not apply to the acts or omissions of an entity or individual engaged in conducting a public auction of an equine, or the entity or individual’s employees or agents, if both of the following conditions apply:

(1) The acts or omissions of the entity, individual, employee, or agent are in furtherance of or pursuant to the conduct of the public auction of an equine.

(2) The entity or individual is appropriately licensed or authorized to conduct that specific public auction by the California Horse Racing Board and any other governmental entity whose permission or authorization is required to conduct the auction.

(Repealed and added by Stats. 2009, Ch. 42, Sec. 2. Effective January 1, 2010.)



19526

(a) Each trainer shall keep accurate payroll records, showing the name, address, social security number, work classification, straight time and overtime hours worked each day and week, paid to each of his or her employees.

(b) The payroll records enumerated under subdivision (a) shall be available for inspection at all reasonable hours at the principal office of the trainer on the following basis:

(1) A copy of an employee’s payroll record shall be made available for inspection or furnished to the employee or his or her authorized representative upon request.

(2) A copy of all payroll records enumerated in subdivision (a) shall be made available for inspection or furnished upon request to the board and the Division of Labor Standards Enforcement of the Department of Industrial Relations.

(3) On or before January 31 of each year, each trainer shall provide copies of federal W-2 and 1099 tax forms for his or her backstretch employees for the previous calendar year to the administrator of the pension fund for backstretch employees.

(c) The payroll records described in this section shall be on forms provided by the Division of Labor Standards Enforcement or shall contain the same information as the forms provided by the division.

(d) A trainer shall make the records enumerated in subdivision (a) available to an employee or his or her authorized representative within 10 days after receipt of a written request.

(e) The trainer shall inform the board of the location of the records enumerated under subdivision (a), including the street address, city and county, and shall, within five working days, provide a notice of a change of location and address.

(f) In addition to any other penalty imposed by law, any trainer who fails to provide access to the records enumerated in subdivision (a) to the board, the employee or his or her authorized representative, the administrator of the pension or welfare funds, or to the Division of Labor Standards enforcement as required by law shall be subject to suspension of his or her license.

(g) Except for trainers covered by an operative collective bargaining agreement pursuant to Section 19613.7, the board may require, as a condition of issuing or renewing a trainer’s license, that the trainer submit a declaration that they have maintained true and correct payroll records and have complied with the requirements of the Labor Code and applicable wage orders of the Industrial Welfare Commission.

(h) The Labor Commissioner shall establish and maintain a program to audit the payroll records of trainers who are not parties to a collective bargaining agreement entered pursuant to Article 2.5 (commencing with Section 19455) and who operate in California for 90 or more racing days in a calendar year, in a manner to ensure that every subject licensee is audited at least once prior to January 1, 2006. Evidence of substantial noncompliance with the Labor Code and applicable wage orders of the Industrial Welfare Commission shall be referred by the board to the Labor Commissioner.

(Added by Stats. 2001, Ch. 198, Sec. 6. Effective January 1, 2002.)






ARTICLE 5.6 - Interstate Compact on Horse Racing Occupational Licensing

19527

The Legislature finds and declares all of the following:

(a) The Association of Racing Commissioners International has proposed a compact providing for the licensure of individuals involved in the horse racing industry.

(b) The intent of this compact is to preclude the necessity of individual owners, trainers, backstretch employees, and other race track personnel from having to be separately licensed in each state in which they may conduct business.

(c) This compact would provide for an individual to be licensed by the compact committee created therein, and thus be able to practice his or her profession in all states that are members of the compact.

(d) The purpose of the compact is to:

(1) Establish uniform requirements among the party states for the licensing of participants in live horse racing with parimutuel wagering, and ensure that all participants who are licensed pursuant to this compact meet a uniform minimum standard of honesty and integrity.

(2) Facilitate the growth of the horse racing industry in each party state and nationwide by simplifying the licensing process for participants in the live racing industry, and reduce the duplicative and costly process of separate licensing by the applicable regulatory agency in each state.

(3) Authorize the California Horse Racing Board to participate in this compact.

(4) Provide for participation in this compact by officials of the party states, and permit those officials, through the compact committee established by the compact, to enter into contracts with governmental agencies and nongovernmental persons and entities to carry out the purposes of this compact.

(5) Establish the compact committee created by this compact as an interstate governmental entity duly authorized to request and receive criminal history record information from the Federal Bureau of Investigation, other federal law enforcement agencies, and state and local law enforcement agencies.

(Added by Stats. 2001, Ch. 935, Sec. 1. Effective January 1, 2002.)



19528

The California Horse Racing Board is hereby authorized to enter into the interstate compact identified in Section 19527 for the purposes described therein, provided that this state’s participation in this compact does not result in the diminution of applicable existing standards established for licensure in California with regard to an applicant’s criminal history and does not prevent the enforcement of any state law or regulation affecting any licensee. The California Horse Racing Board’s entry into the interstate compact identified in Section 19527 shall not relieve any individual or entity of its duty to obtain any license or pay any fee otherwise required by this chapter. An individual designated by the California Horse Racing Board shall be responsible for representing California in conjunction with the administration of the compact.

(Added by Stats. 2001, Ch. 935, Sec. 1. Effective January 1, 2002.)






ARTICLE 6 - Racing Days Generally

19530

The board shall have the authority to allocate racing weeks to an applicant or applicants pursuant to the provisions of this article and Article 6.5 (commencing with Section 19540) and to specify such racing days, dates, and hours for horse racing meetings as will be in the public interest, and will subserve the purposes of this chapter. The decision of the board as to such racing days, dates, and hours shall be subject to change, limitation or restriction only by the board. No municipality or county shall adopt or enforce any ordinance or regulation which has or may have the effect of directly or indirectly regulating, limiting or restricting the racing days and dates of horse racing meetings.

(Amended by Stats. 2000, Ch. 1082, Sec. 51. Effective January 1, 2001.)



19530.5

For the purposes of this article there shall be three geographical zones which shall be designated (a) the “southern zone,” which shall consist of the Counties of Imperial, Orange, Riverside, and San Diego; (b) the “central zone,” which shall consist of the Counties of Kern, Los Angeles, San Bernardino, San Luis Obispo, Santa Barbara, and Ventura; and (c) the “northern zone,” which shall consist of the remaining counties in the state.

(Added by Stats. 1971, Ch. 1759.)



19531

(a) The board shall make allocations of racing weeks, including simultaneous racing between zones, as it deems appropriate. The maximum number of racing weeks that may be allocated for horse racing other than at fairs, shall be as follows:

(1) For thoroughbred racing: 44 weeks per year in the northern zone; and 49 weeks per year in the combined central and southern zones.

(2) For harness racing: 25 weeks per year in the northern zone.

(3) For quarter horse racing: 25 weeks per year in the northern zone.

(4) For harness racing and quarter horse racing: a total of 77 weeks per year in the combined central and southern zones.

(b) In its written application for a license, an applicant shall state the time of day, consistent with this chapter, during which it will conduct its racing meeting, and particularly the first race starting time for the various racing days. After receiving a license, a licensee shall not change the first race starting time without securing prior approval of the board.

(c) Notwithstanding this section or any other provision in this chapter, the following provisions apply:

(1) From the weeks available in the combined central and southern zones pursuant to subdivision (a), the board shall allocate a minimum of seven weeks per year to a thoroughbred racing association to conduct thoroughbred racing at a racetrack that was used to conduct a thoroughbred race meeting in the southern zone prior to 2012.

(2) The board shall not allocate dates to a thoroughbred association in the central zone for the purpose of conducting racing if a thoroughbred racing association is conducting racing in the southern zone on the same date during daytime hours.

(3) From the weeks available in the combined central and southern zones pursuant to subdivision (a), the board shall allocate a minimum of 25 weeks per year to a thoroughbred racing association to conduct thoroughbred racing at a racetrack that was used to conduct a thoroughbred race meeting in the central zone prior to 2012.

(4) The board shall not allocate dates to a thoroughbred association in the southern zone for the purpose of conducting racing if a thoroughbred racing association is conducting racing in the central zone on the same date during daytime hours.

(5) From the weeks available in the combined central and southern zones pursuant to subdivision (a), the board may allocate a maximum of five weeks per year to a thoroughbred racing association to conduct thoroughbred racing at a racetrack in the southern zone that was not used to conduct a thoroughbred race meeting in the southern zone prior to 2012.

(Amended by Stats. 2013, Ch. 428, Sec. 1. Effective January 1, 2014.)



19531.1

Notwithstanding any other law, the board shall not allocate racing dates to a thoroughbred racing association in the central or southern zone for the purpose of conducting thoroughbred racing during daytime or nighttime hours if a fair racing association is conducting racing in either zone on the same dates.

(Amended by Stats. 2014, Ch. 50, Sec. 2. Effective June 25, 2014.)



19532

(a) Any association licensed to conduct thoroughbred racing in the northern zone may receive no more than 35 weeks of that racing.

(b) Any association licensed to conduct thoroughbred racing in the central zone may receive no more than 17 weeks of that racing, except that any association which conducts a split meeting may receive up to 20 weeks of that racing. No more than one such split meeting may be licensed in any one year.

(c) This section and Section 19531 shall not operate to deprive any association of any weeks of racing granted during 1980.

(d) This section and Section 19531 shall not operate to deprive the California State Fair and Exposition of any weeks of racing granted during the previous calendar year, and the board may continue to allocate those weeks of racing to the California Exposition and State Fair or any lessee thereof.

(e) Nothing in subdivision (d) is a limitation on the board allocating racing weeks to any private racing association as a lessee of the California Exposition and State Fair racetrack facility pursuant to Sections 19531 and 19532.

(Amended by Stats. 2008, Ch. 380, Sec. 1. Effective September 27, 2008.)



19533

(a) Any license granted to an association other than a fair shall be only for one type of racing, thoroughbred, harness, or quarter horse racing as the case may be, except that the board may authorize the entering of thoroughbred and Appaloosa horses in quarter horse races at a distance not exceeding five furlongs at quarter horse meetings, mixed breed meetings, and fair meetings. If the board authorizes the entering of thoroughbred or Appaloosa horses in quarter horse races, the following conditions shall be met:

(1) Any race written for participation by quarter horses, Appaloosas, and thoroughbreds shall be written as quarter horse preferred.

(2) The number of races written as quarter horse preferred at a distance exceeding 870 yards shall not exceed more than three races per program without the consent of the quarter horse horsemen’s organization contracting with the association.

(3) More than one-half of the races on any program shall be for quarter horses at a distance not to exceed 550 yards, unless the consent of the quarter horse horsemen’s organization is received.

(4) Mixed races with Appaloosa and quarter horses may only be written with the consent of the quarter horse horsemen’s organization contracting with the association.

(5) Thoroughbreds shall constitute less than half the number of horses in these races although an exception may be granted on a race-to-race basis with the consent of the quarter horse horsemen’s organization contracting with the association.

(b) The association that conducts the meeting shall pay to a thoroughbred trainers’ organization an amount for a pension plan for backstretch personnel to be administered by that trainers’ organization equivalent to 1 percent of the amount available to thoroughbred horses for purses. The remainder of the portion shall be distributed as purses. Any redistributable money paid to the board pursuant to Section 19641, which is paid to a welfare fund established by a horsemen’s organization from races with both thoroughbred and quarter horses, shall be divided pro rata between the two welfare funds based on the number of thoroughbreds and quarter horses in the race.

(c) (1) Notwithstanding any other provision of law, any association licensed to conduct quarter horse racing may apply to the board for, and the board shall grant, authority to conduct thoroughbred racing as part of its racing program if all of the following conditions are met:

(A) The thoroughbred races are for a claiming price of not more than five thousand dollars ($5,000), and at a distance of four and one-half furlongs or less. The races may not be stakes, allowance races, or maiden allowance races.

(B) More than one-half of the races on any program shall be for quarter horses at a distance not to exceed 550 yards, unless the consent of the quarter horse horsemen’s organization is received.

(C) The consent of the quarter horse horsemen’s organization contracting with the association is obtained with respect to the inclusion of thoroughbred racing.

(2) The quarter horse racing association conducting thoroughbred racing pursuant to this subdivision shall pay to a quarter horse horsemen’s organization the amount specified in subdivision (e) of Section 19613, and an amount for a pension plan for backstretch personnel to be administered by a thoroughbred trainers’ organization equivalent to 1 percent of the amount available to thoroughbred horses for purses. The remainder of the portion shall be distributed as purses. The quarter horse racing association shall also deduct the appropriate amount to comply with subdivision (a) of Section 19617.2 for distribution to the thoroughbred official registering agency.

(Amended by Stats. 2006, Ch. 368, Sec. 1. Effective January 1, 2007.)



19533.5

(a) Notwithstanding Section 19533, the board may authorize the following mixed breed racing:

(1) An association licensed to conduct a quarter horse meeting to include Appaloosa races and Arabian races with the consent of the quarter horse horsemen’s organization contracting with the association with respect to the conduct of the racing meeting.

(2) A race between a quarter horse and a thoroughbred horse at a thoroughbred meeting with the consent of the thoroughbred horsemen’s organization contracting with the association with respect to the conduct of the racing meeting.

(b) Notwithstanding Section 19533, an association licensed to conduct quarter horse racing or a fair may conduct races that include paint horses racing with quarter horses or Appaloosa horses in the same race. When paint horses race with quarter horses, the consent of the organization that represents quarter horse horsemen and horsewomen shall first be obtained. A quarter horse association may write a race for paint horses only to replace an Appaloosa or Arabian race without increasing the average number of races run per race day with the consent of the organization representing the quarter horse men and women.

(c) A quarter horse race with seven or more entries shall not be replaced by a race that includes paint horses, without the consent of the organization that represents quarter horse horsemen and horsewomen.

(d) Notwithstanding any other provision of law, any quarter horse racing association or fair conducting barrel racing, paint horse racing, show jump racing, or steeplechase racing shall pay to the quarter horsemen’s organization the amount specified in Section 19613 for purposes of representing the horsemen and horsewomen conducting these races.

(Amended by Stats. 2002, Ch. 234, Sec. 4. Effective January 1, 2003.)



19533.6

Notwithstanding Section 19533, the board may authorize any racing association licensed to conduct a live quarter horse racing meeting to also conduct mule racing at that racing meeting, subject to the following conditions:

(a) Mule races may only be conducted when a fair is not licensed to conduct live races with parimutuel wagering.

(b) The consent of the quarter horse horsemen’s organization contracting with the association shall be obtained with respect to the inclusion of mule racing.

(c) The majority of the races conducted on any given racing day shall be quarter horse races.

(d) A quarter horse association may conduct mule races provided that the total number of Arabian and mule races run in a year do not exceed the total number of Arabian races run in the state in 2001.

(e) An Arabian race with seven or more entries shall not be replaced by mule race, without the consent of the organization that represents Arabian horsemen and horsewomen.

(Added by Stats. 2002, Ch. 924, Sec. 1. Effective January 1, 2003.)



19535

(a) Notwithstanding any other provision of law, at the time the board allocates racing weeks, it shall determine the number of useable stalls that each association or fair shall make available and maintain in order to conduct the racing meeting. The minimum number of stalls may be at the site of the racing meeting or at board-approved offsite locations.

(b) With respect to racing meetings conducted in the northern zone, the association or fair conducting the meeting shall provide all stabling required by the board pursuant to subdivision (a) without cost to participating horsemen. Offsite stabling shall be at a board approved facility or facilities selected by the association or fair, with the agreement of the organization representing horsemen participating at the meeting. If there is a disagreement between the association or fair and the organization representing the majority of horsemen participating at the meeting with respect to the selection of offsite stabling facilities, the board, at the request of the association or fair or the organization representing the majority of horsemen participating at the meeting, shall promptly determine the board-approved facility or facilities at which offsite stabling shall be made available. The organization representing horsemen participating at the meeting and the association or fair shall mutually agree on the criteria and selection of horses that may use stalls required pursuant to this section. Northern zone racing associations or fairs may provide, subject to the availability of funds pursuant to Sections 19607, 19607.1, 19607.2, and 19607.3, at the option of the horse owner, vanning of participating racehorses from any board-approved offsite stabling facility.

(c) (1) With respect to racing meetings conducted in the central or southern zones, all costs associated with the maintenance of the useable stalls for the racing meeting shall be borne by the association or fair conducting the meeting, and, with respect to useable stalls at an offsite location, the association or fair may be required, by order of the board, to bear the costs of vanning from the offsite location to the racing meeting. However, with respect to any racing association in the central or southern zone that conducted a racing meeting in 1986, if the number of useable stalls made available onsite by a racing association during a racing meeting is less than 95 percent of the number of useable stalls made available onsite by that racing association during its 1986 racing meeting, the racing association shall reimburse the facility providing offsite stabling for the difference in cost between the actual number of useable stalls made available and 95 percent of the useable stalls made available in 1986.

(2) The racing association shall, in addition, reimburse the owner for vanning to the onsite location with respect to those horses stabled at an offsite location necessitated by the failure of a racing association to maintain 95 percent of the useable stalls made available by that racing association during its 1986 racing meeting.

(Amended by Stats. 2011, Ch. 156, Sec. 1. Effective January 1, 2012.)






ARTICLE 6.5 - Fairs and Expositions

19540

In order to encourage and develop the racing of all horses in California, regardless of breed, whenever a fair conducts a program of horse races on which there is parimutuel wagering, the fair, so far as practicable, shall provide a program of racing that includes thoroughbred racing, quarter horse racing, Arabian racing, and Appaloosa racing, if a sufficient number of horses is available to provide competition in one or more races.

(Amended by Stats. 2005, Ch. 505, Sec. 3. Effective January 1, 2006.)



19542

Notwithstanding any other provision of law, fairs that conduct live horse racing meetings in the northern zone may allow a joint powers authority to administer and distribute purses and to achieve the purposes of Section 19606.4.

(Added by Stats. 1998, Ch. 619, Sec. 1. Effective January 1, 1999.)



19546

(a) In order to encourage and develop the racing of all horses in California, regardless of breed, whenever a fair conducts a program of parimutuel wagering, it may provide a program of mixed breed racing that includes thoroughbred racing, harness racing, quarter horse racing, Arabian racing, paint racing, Appaloosa racing, steeplechase races, barrel races, and show jumping races.

(b) All recognized breeds of horses may compete in barrel races, show jumping races, and steeplechase races. Parimutuel wagering may be conducted on barrel races, show jumping races, and steeplechase races at any public or private facility that has been approved and licensed by the board.

(Amended by Stats. 2000, Ch. 1082, Sec. 58. Effective January 1, 2001.)



19547

Notwithstanding Section 19490, no deposit shall be required for any horse racing meeting conducted by a state designated fair.

(Amended by Stats. 2000, Ch. 1082, Sec. 59. Effective January 1, 2001.)



19548

Except as provided in this chapter, no license, tax, or fee shall be assessed against or collected from any fair which, directly and not through any private person, conducts a horse racing meeting.

(Amended by Stats. 2000, Ch. 1082, Sec. 60. Effective January 1, 2001.)



19549

Except as provided in Section 19549.1, the maximum number of racing weeks that may be allocated to a fair shall be four weeks each year. The board shall take public testimony and make all determinations on the allocation of racing dates during a public hearing. All discussions of allocating racing dates by the board or its subcommittees shall be conducted during a public hearing. Nothing in this section diminishes the authority of the board to establish racing dates.

(Amended by Stats. 2008, Ch. 380, Sec. 2. Effective September 27, 2008.)



19549.1

Notwithstanding Sections 19533 and 19549 or any other provision of this chapter, the board may allocate horse racing days for mixed breed meetings and combined fair horse racing meetings pursuant to Section 4058 of the Food and Agricultural Code. Days may not be allocated for a mixed breed meeting or a combined fair horse racing meeting during the month of June at the California Exposition and State Fair if a standardbred meeting is being conducted at that facility during the month of June.

(Amended by Stats. 2012, Ch. 225, Sec. 1. Effective January 1, 2013.)



19549.2

From the weeks available for harness and quarter horse racing pursuant to paragraph (4) of subdivision (a) of Section 19531, the board may allocate a maximum of 12 weeks of harness racing to the 22nd District Agricultural Association to be conducted on the 22nd District Agricultural Association grounds. The racing shall be conducted by a person other than the 22nd District Agricultural Association.

(Amended by Stats. 2013, Ch. 428, Sec. 4. Effective January 1, 2014.)



19549.4

Notwithstanding Section 19414.5, the board may allocate racing weeks consisting of fewer than five days to an association conducting harness or quarter horse racing meetings if the association and the organization representing the horsemen participating in the meeting agree to the allocation.

(Amended (as added by Stats. 1989, Ch. 273, Sec. 2) by Stats. 1991, Ch. 424, Sec. 2.5. Effective September 19, 1991.)



19549.6

Notwithstanding paragraph (2) of subdivision (a) of Section 19531 and Sections 19540, 19546, and 19549, the board may allocate additional weeks of harness racing to the California Exposition and State Fair in Sacramento or its lessee, to be raced at the California Exposition and State Fair in Sacramento.

(Amended by Stats. 2013, Ch. 428, Sec. 5. Effective January 1, 2014.)



19549.7

Notwithstanding paragraph (3) of subdivision (a) of Section 19531 and Section 19549, the board may allocate additional weeks of quarter horse racing to a lessee of the California Exposition and State Fair in Sacramento to be raced at the California Exposition and State Fair in Sacramento.

(Amended by Stats. 2013, Ch. 428, Sec. 6. Effective January 1, 2014.)



19549.9

Notwithstanding paragraph (4) of subdivision (a) of Section 19531 and Section 19549, the board may allocate up to 10 additional weeks of harness racing to the Los Angeles County Fair, or its lessee, to be raced at the fairgrounds in Pomona.

(Amended by Stats. 2013, Ch. 428, Sec. 7. Effective January 1, 2014.)



19549.12

Notwithstanding Sections 19482 and 19549, any weeks of harness racing or quarter horse racing allocated by the board to be raced at the facilities of a county fair that conducts its racing meeting pursuant to Section 19549.3 may be conducted by the fair.

(Amended by Stats. 2014, Ch. 50, Sec. 3. Effective June 25, 2014.)



19549.13

(a) Fairs that conduct racing meetings in the northern zone may, and horsemen’s organizations that represent horsemen who participate at fair racing meetings in the northern zone shall, jointly develop a program to provide for stabling and training facilities. This program shall be based on the anticipated inventory of horses and the number of available stalls and locations.

(b) Participating fairs and horsemen’s organizations shall annually ratify an agreement which includes provisions governing the operation of the stabling and training facilities. The agreement shall also specify the conditions under which a participating fair may terminate its participation in the program.

(c) Individual horsemen who elect to participate in the program shall be required to sign standard agreements with the participating fair governing the operation of the program. The agreements shall contain provisions that govern the operation of the program, including, but not be limited to, insurance coverage and payment of a security deposit.

(d) All agreements provided for in this section shall be approved by the board.

(e) Each fair that conducts racing meetings in the northern zone may elect whether to participate in the stabling and training program.

(Added by Stats. 1991, Ch. 1211, Sec. 1.)



19549.14

(a) Notwithstanding, Section 19489 or any other provision of this chapter, the board may permit the San Mateo County Fair to conduct live racing meetings at another site within or outside San Mateo County if its present site, Bay Meadows, closes.

(b) Live horse racing meetings conducted by the San Mateo County Fair, whether they are conducted within or outside of San Mateo County, shall be subject to the same provisions as are presently applicable to the San Mateo County Fair’s conduct of live horse racing meetings at Bay Meadows.

(c) If the racing association licensed in the year 2002 to conduct thoroughbred race meetings in San Mateo County is not licensed to conduct a horse racing meeting in that county in any subsequent year, the San Mateo County Fair may, subject to the approval of the board, conduct its racing dates at a facility operated by a thoroughbred racing association or fair licensed to conduct a meeting in the northern zone.

(Amended by Stats. 2002, Ch. 1063, Sec. 1. Effective January 1, 2003.)



19549.15

(a) Notwithstanding Section 19489 or any other provision of this chapter, the board may permit the Solano County Fair to conduct live racing meetings at another site within or outside Solano County, if the site of its 2002 racing meeting is no longer available for horse racing in any subsequent year. Further, subject to the approval of the board, the Solano County Fair may conduct its racing dates at a facility operated by a thoroughbred racing association or fair licensed to conduct a racing meeting in the northern zone.

(b) Any racing meeting licensed to the fair pursuant to subdivision (a) may be operated by the fair or the fair may contract for the operation and management of the racing meeting with an individual thoroughbred racing association or fair, or a partnership, joint venture, or other affiliation of one or more thoroughbred racing associations or fairs.

(Added by Stats. 2002, Ch. 874, Sec. 1. Effective September 26, 2002.)



19549.16

(a) Notwithstanding any other law, the board may allocate racing days, pursuant to this article, to a fair in the northern zone to be conducted by the fair or, at the request of the fair, the board may license a racing association that was licensed by the board to conduct racing meetings in California prior to 2010 to conduct live horse racing at the fair during the dates allocated to the fair by the board.

(b) The live horse racing days, whether they are conducted by the fair or the racing association contracting with the fair, shall be subject to the same provisions of law as are presently applicable to a fair race meeting in the northern zone.

(Added by Stats. 2014, Ch. 7, Sec. 1. Effective March 28, 2014.)



19549.17

(a) Notwithstanding any other law, the board may permit the Los Angeles County Fair to conduct live racing meetings at another site within or outside the County of Los Angeles. Subject to approval of the board, the Los Angeles County Fair may conduct its racing dates at a facility operated by a thoroughbred racing association licensed to conduct a racing meeting in the southern zone.

(b) A racing meeting licensed to the fair pursuant to subdivision (a) may be operated by the fair, or the fair may contract for the operation and management of the racing meeting with an individual racing association that was previously licensed to conduct a racing meeting.

(Added by Stats. 2014, Ch. 50, Sec. 4. Effective June 25, 2014.)






ARTICLE 7 - Charity Racing Days

19550

(a) The board shall require each licensed racing association that conducts 14 or less weeks of racing to designate 3 racing days, and each licensed racing association that conducts more than 14 weeks of racing to designate five racing days during any one meeting, to be conducted as charity days by the licensee for the purpose of distribution of the net proceeds therefrom to beneficiaries through the distributing agent. For the purposes of this section, a split meeting shall be considered a single meeting and the appropriate number of charity days shall be based on the total weeks of racing allocated for both periods of the meeting.

(b) Notwithstanding subdivision (a) or any other provision of law, no racing association shall be required to pay to a distributing agent for the purpose of distribution to beneficiaries more than an amount equal to two-tenths of 1 percent of the association’s total on-track handle on live races conducted by the association at the meeting.

(c) This section does not apply to a fair, or to a licensed racing association conducting three weeks of racing or less.

(Amended by Stats. 2000, Ch. 1082, Sec. 66. Effective January 1, 2001.)



19551

As a condition of the issuance of the license, the board shall require that the licensee of such meeting shall conduct such charity day racing and shall furnish its plant, facilities and all personnel and property necessary for the conduct of racing on the charity days.

(Added by Stats. 1959, Ch. 1828.)



19552

All racing officials required by law or regulation to serve in connection with the meeting shall also serve, without further authority or designation, in their respective capacities and at the same rate of compensation in connection with the charity day racing.

(Added by Stats. 1959, Ch. 1828.)



19553

On such charity days the income from all operations carried on in connection with or resulting from the conduct of racing on such days, including income from parimutuel wagering, admissions, parking, program sales and concessions shall be income from operations on such charity days.

From the gross income from such operations on charity days there shall be deducted only the expenses incurred because of the conduct of racing on such days, but no deduction shall be made by the licensee for any overhead expenses or for expenses of the licensee which would be incurred irrespective of the conduct of the charity days racing.

The balance of such income after such deductions is herein designated as charity days’ net proceeds and shall be paid by such licensee to a distributing agent selected and qualified in accordance with this article. No profit shall be made, either directly or indirectly, from such charity days’ operations by the licensee of the meeting.

(Added by Stats. 1959, Ch. 1828.)



19554

Except as provided elsewhere in this section, the distributing agent for charity distributions shall be a nonprofit organization or corporation, or nonprofit organizations or corporations, selected by the licensee of the meeting and approved by the board.

(a) Each distributing agent to be qualified hereunder shall conform to the then existing laws and regulations of this state and the United States, so as to be exempt or be entitled to exemption from the payment of any tax measured by income.

(b) Each distributing agent shall have not less than five trustees or directors. None of the individuals constituting the governing board of trustees or directors of the distributing agent shall be directly connected with, be a stockholder, or have any interest in the racing association that is the licensee of the race meeting. Each of the individual trustees or directors shall be a person who is, at the time, both a resident of this state, and an executive, officer, director, trustee, or member of the governing body or board, by whatever name the governing body or board may be known, of an organization engaged in civic, religious, charitable, educational, or veteran activities in this state.

(c) Each distributing agent shall adopt bylaws, shall provide for election to fill vacancies in the board of directors or trustees, and shall hold at least one meeting each year.

(d) Notwithstanding any other provision of this section, with the approval of the board, a racing association whose board of trustees or directors is precluded by its articles of incorporation, bylaws, or by contract from receiving compensation for services in the capacity of trustee or director may act as its own distributing agent.

(e) Notwithstanding any other provision of this section, with the approval of the board, a racing association may act as its own distributing agent provided it allocates and distributes for charitable purposes an amount at least equal to that specified in subdivision (b) of Section 19550 in accordance with Section 19555 and subdivision (b) of Section 19556.

(Amended by Stats. 1999, Ch. 170, Sec. 1. Effective January 1, 2000.)



19555

Each licensee shall pay over such charity days’ net proceeds to such distributing agent as soon as practicable after the determination thereof, and such agent or agents shall hereafter distribute not less than 90 percent of the aggregate proceeds from charity days’ racing received and available for distribution by it to beneficiaries within 12 calendar months after the last day of the meeting during which such charity days were conducted. The balance, if any, of such aggregate charity days’ net proceeds not distributed within such 12-month period shall be distributed as soon thereafter as is practicable.

(Added by Stats. 1959, Ch. 1828.)



19556

(a) The distribution shall be made by the distributing agent to beneficiaries qualified under this article. For purposes of this article, a beneficiary shall be all of the following:

(1) A nonprofit corporation or organization entitled by law to receive a distribution made by a distributing agent.

(2) Exempt or entitled to an exemption from taxes measured by income imposed by this state and the United States.

(3) Engaged in charitable, benevolent, civic, religious, educational, or veterans’ work similar to that of agencies recognized by an organized community chest in the State of California, except that the funds so distributed may be used by the beneficiary for capital expenditures.

(4) Approved by the board.

(b) At least 30 percent of the distribution shall be made to charities associated with the horse racing industry. In addition to this 30 percent of the distribution, another 5 percent of the distribution shall be paid to a welfare fund described in subdivision (b) of Section 19641 and another 5 percent of the distribution shall be paid to a nonprofit corporation, the primary purpose of which is to assist horsemen and backstretch personnel who are being affected adversely as a result of alcohol or substance abuse. No beneficiary otherwise qualified under this section to receive charity day net proceeds shall be excluded on the basis that the beneficiary provides charitable benefits to persons connected with the care, training, and running of racehorses, except that type of beneficiary shall make an accounting to the board within one calendar year of the date of receipt of any distribution.

(c) (1) In addition to the distribution pursuant to subdivision (b), a separate 20 percent of the distribution shall be made to a nonprofit corporation or trust, the directors or trustees of which shall serve without compensation except for reimbursement for reasonable expenses, and that has as its sole purpose the accumulation of endowment funds, the income on which shall be distributed to qualified disabled jockeys.

(2) To receive a distribution under this subdivision, a nonprofit corporation or trust must establish objective qualifications for disabled jockeys, and provide an annual accounting and report to the board on its activities indicating compliance with the requirements of this subdivision.

(3) The nonprofit corporation or trust shall, in an amount proportional to the contributions received pursuant to this subdivision as a percentage of the total contributions received by the corporation or trust, give preference in assisting qualified disabled jockeys to the following:

(A) Jockeys who were disabled while participating in the racing or training of horses at licensed racing associations or approved training facilities in California.

(B) Jockeys licensed by the board who were disabled while participating in the racing or training of horses in a state other than California.

(d) When the nonprofit corporation or trust described in subdivision (c) has received distributions in an amount equal to two million dollars ($2,000,000), the distribution mandated by subdivision (c) shall cease.

(Amended by Stats. 2014, Ch. 241, Sec. 2. Effective January 1, 2015.)



19556.5

The board shall designate a nonprofit organization that is dedicated to research and development of improved safety standards for horse racing as a beneficiary qualified to receive a distribution pursuant to this article.

(Amended by Stats. 2000, Ch. 1082, Sec. 67. Effective January 1, 2001.)



19557

Within the 12-month period specified in Section 19555, and prior to the payment of any charity days’ net proceeds to any beneficiary, the distributing agent shall submit the name of the beneficiary to the board for the board’s approval.

If the board does not disapprove of the beneficiary within 60 days after the submission, its approval shall be deemed to have been given.

(Added by Stats. 1959, Ch. 1828.)






ARTICLE 8 - Regulation Generally

19560

No person shall, without complying with this chapter, hold or conduct, or assist, aid, or abet in holding or conducting, any meeting in this State where there is horse racing with wagering on its results.

(Repealed and added by Stats. 1959, Ch. 1828.)



19562

The board may prescribe rules, regulations, and conditions, consistent with the provisions of this chapter, under which all horse races with wagering on their results shall be conducted in this State.

(Repealed and added by Stats. 1959, Ch. 1828.)



19563

The board may adopt any rules and regulations of the United States Trotting Association, not inconsistent with this chapter, for the regulation of harness racing.

(Repealed and added by Stats. 1959, Ch. 1828.)



19564

The board may adopt any rules and regulations of the Pacific Coast Quarter Horse Racing Association, not inconsistent with this chapter, for the regulation of quarter horse racing.

(Amended by Stats. 1997, Ch. 314, Sec. 1. Effective January 1, 1998.)



19565

Subject to the provisions of this article, the board shall by rule provide for the registration of all California-bred horses.

(Amended by Stats. 2000, Ch. 1082, Sec. 68. Effective January 1, 2001.)



19566

The official Stud Book and Registry of the American Quarter Horse Association shall be recognized as the sole official registry for quarter horses. The board shall, however, by rule provide for the registration of California-bred quarter horses to enable compliance with this chapter.

(Amended by Stats. 1967, Ch. 682.)



19566.5

The Stud Book of the Appaloosa Horse Club as approved by the Appaloosa Horse Club shall be recognized as the sole official registry for Appaloosa horses. The Stud Book of the Arabian Horse Registry of America, Inc. shall be recognized as the sole official registry for Arabian horses. The board shall, however, by rule provide for the registration of California-bred Appaloosa horses and Arabian horses to enable compliance with this chapter.

(Amended by Stats. 1976, Ch. 638.)



19566.6

The registry for registered California standardbred stallions shall be maintained by the California Horse Racing Board or its designee and shall be recognized as the sole official registry for stallions whose offspring are eligible to compete in the California Standardbred Sires Stakes Program.

(Added by Stats. 1976, Ch. 1148.)



19567

(a) Since the purpose of this chapter is to encourage agriculture and the breeding of horses in this state, a sum equal to 10 percent of the first money of every purse won by a California-bred horse at a horse race meeting shall be paid by the licensee conducting the meeting to the breeder of the horse. This section applies to any California-bred standardbred horse that is foaled on or after November 1, 1977, for all races, except the California standardbred sires stakes races.

(b) Notwithstanding subdivision (a), a sum equal to 10 percent of the first and second place money of every purse won by a California-bred Arabian horse for first or second place at a horse race meeting shall be deposited with the official registering agency, pursuant to subdivision (b) of Section 19617.8, and shall thereafter be distributed in accordance with subdivisions (c) to (g), inclusive, of Section 19617.8.

(c) Moneys from quarter horse racing derived pursuant to this section shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.7.

(d) Moneys from Appaloosa horse racing derived pursuant to this section shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.9 and shall thereafter be distributed in accordance with subdivisions (c) and (d) of Section 19617.9.

(e) This section does not apply to thoroughbred horses or thoroughbred racing.

(Amended by Stats. 2000, Ch. 1082, Sec. 69. Effective January 1, 2001.)



19568

(a) Every licensee conducting a horse racing meeting shall, each racing day, provide for the running of at least one race limited to California-bred horses and California-sired horses, to be known as the “California-bred race.” If, however, sufficient competition cannot be had among horses of that class on any day, the race, with the consent of the board, may be eliminated for that day and a substitute race provided.

(b) For thoroughbred and quarter horse racing only, the total amount distributed to horsemen and horsewomen for California-bred and California-sired stakes races, and for races featuring California-breds upon the approval of the official registering agency, from the purse account, including overnight stakes, shall be not less than 10 percent of the total amount distributed for all stakes races from the purse account, including overnight stakes races, at that meeting of the racing association licensed to conduct live racing.

(c) It is the intent of the Legislature that the thoroughbred racing associations in this state, in conjunction with the official registering agency, and owners and trainers organizations meet and report to the board on the establishment of a coordinated California-bred restricted schedule of stakes races designed to showcase California-bred restricted stakes races and qualify registered California-bred horses for the California Cup and the California Cup Day races. It is also the intent of the Legislature that the report be submitted to the board annually at least 60 days prior to the start of the racing year.

(Amended by Stats. 2008, Ch. 509, Sec. 2. Effective January 1, 2009.)



19569

In order to encourage and develop the racing of quarter horses, whenever a fair conducts a program of horse races on which there is parimutuel wagering, it shall, so far as practicable, provide a program of quarter horse racing on the same days that it provides a program of other types of horse racing, if sufficient quarter horses are available to provide competition in one or more quarter horse races.

Such quarter horse events may be in addition to the customary number of thoroughbred or standardbred events.

(Amended by Stats. 2000, Ch. 1082, Sec. 71. Effective January 1, 2001.)



19572

The board may, by rule, provide for the exclusion or ejection from any inclosure where horse races are authorized, or from specified portions of that inclosure, of any known bookmaker, known tout, person who has been convicted of a violation of any provision of this chapter or of any law prohibiting bookmaking or any other illegal form of wagering on horseraces, or any other person whose presence in the inclosure would, in the opinion of the board, be inimical to the interests of the state or of legitimate horse racing, or both. No rule shall provide for the exclusion or ejection of any person on the ground of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code.

(Amended by Stats. 2007, Ch. 568, Sec. 5. Effective January 1, 2008.)



19573

Any person who, pursuant to a rule of the board, is excluded or ejected from any inclosure where horse racing is authorized may apply to the board for a hearing on the question of whether the rule is applicable to him.

The board shall hold the hearing either at its next regular meeting after receipt of the application at the office of the board nearest the residence of the applicant or at such other place and time as the board and the applicant may agree upon.

If, upon the hearing, the board determines that the rule does not or should not apply to the applicant, it shall notify all persons licensed under Article 4 of this chapter of such determination.

If the board determines that the exclusion or ejection was proper, it shall make and enter in its minutes an order to that effect. Such order shall be subject to review by any court of competent jurisdiction in accordance with law.

(Added by Stats. 1959, Ch. 1828.)



19574

Any person who is excluded or ejected from an inclosure pursuant to a rule or rules promulgated pursuant to the provisions of Section 19572 is guilty of a misdemeanor if he thereafter enters the inclosure of any association during its horse race meeting without having first obtained a determination by the board that the rule or rules pursuant to which he was excluded or ejected does not or should not apply to him.

(Amended by Stats. 2000, Ch. 1082, Sec. 73. Effective January 1, 2001.)



19576

(a) No person may furnish an audio or video recording of any quarter horse race occurring in this state to any other person either within or outside of the state for any commercial purpose, including the use of the recording in any type of video game, without first securing the consent of the racing association conducting the meeting, the organization representing horsemen and horsewomen participating in the meeting, and the board.

(b) No person may use any audio or video recording of any quarter horse race occurring in this state for any commercial purpose without first securing the consent of the racing association holding the meeting, the organization representing horsemen and horsewomen participating in the meeting, and the board.

(c) Any person whose consent is required under this section may file and maintain an action in superior court to obtain an injunction against the furnishing or commercial use of a recording of a quarter horse race in violation of this section.

(Amended by Stats. 2009, Ch. 88, Sec. 7. Effective January 1, 2010.)



19577

(a) (1) Any blood or urine test sample required by the board to be taken from a horse that is entered in any race shall be divided or taken in duplicate, if there is sufficient sample available after the initial test sample has been taken. The initial test sample shall be referred to as the official test sample and the secondary sample shall be referred to as the split sample. All samples immediately become and remain the property of the board. The board shall adopt regulations to ensure the security of obtaining and testing of all samples.

(2) Paragraph (1) does not apply to total carbon dioxide testing. The board shall adopt emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) to establish policies, guidelines, and procedures that include a split sample process related to total carbon dioxide testing. These regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The emergency regulations shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations, and shall be replaced by final, permanent regulations within 120 days of their adoption.

(b) If the official test sample is found to contain a prohibited drug substance, the executive director, after consulting with and agreeing with the equine medical director that the official test sample contains a prohibited substance, shall confidentially inform the owner and trainer of those results. The owner or the trainer of the horse, upon being so informed, may request that the split sample be tested by an independent laboratory selected from a list of laboratories provided by and approved by the board. The owner or trainer of the horse shall pay the cost of testing the split sample.

(c) If the split sample test results fail to confirm the finding of the prohibited drug substance found in the official test sample, a presumption affecting the burden of producing evidence pursuant to Section 603 of the Evidence Code of no evidentiary prohibited drug substance in the animal shall exist for purposes of this chapter.

(d) The executive director shall report to the board a finding of a prohibited drug substance in an official test sample within 24 hours of the confirmation of that prohibited drug substance in the split sample by the independent laboratory, or within 24 hours of waiver of split sample testing by the owner or trainer. Any recommendation to the board by the executive director to dismiss the matter shall be by mutual agreement with the equine medical director. The authority for the disposition of the matter shall be the responsibility of the board.

(e) The executive director shall maintain responsibility for all test samples until the executive director refers the matter to the board. Notwithstanding any other provision of law, and except as provided in subdivision (a), the results of the tests from the official testing laboratory, the Kenneth L. Maddy Equine Analytical Chemistry Laboratory and the independent laboratory shall be confidential until or unless the board files an official complaint.

(f) If the owner or trainer does not request that the split sample be tested within the time limits set by the board, the owner and trainer waive all rights to that sample and the board assumes all jurisdiction over the split sample.

(g) The board shall contract with the Regents of the University of California to be the primary drug testing laboratory performing the equine drug testing required by this section.

(Amended by Stats. 2005, Ch. 179, Sec. 1. Effective September 6, 2005.)



19578

(a) It is the intent of the Legislature that the board contract with the Regents of the University of California to provide equine drug testing. It is further the intent of the Legislature that to the extent that resources are available, the California Animal Health and Food Safety Laboratory perform studies that may lead to the development of alternative or improved drug testing techniques.

(b) The Kenneth L. Maddy Equine Analytical Chemistry Laboratory shall be located at the University of California at Davis in order to take advantage of the expertise of the veterinary specialists at that campus’ School of Veterinary Medicine. The laboratory shall be a part of the California Animal Health and Food Safety Laboratory. Any capital outlay expenditures for the Kenneth L. Maddy Equine Analytical Chemistry Laboratory shall comply with Section 13332.11 of the Government Code.

(c) Funds collected under Article 9.2 (commencing with Section 19605) and Article 9.5 (commencing with Section 19610) for purposes of the California Animal Health and Food Safety Laboratory and the Center for Equine Health shall be deposited in the California Animal Health and Food Safety Laboratory and Center for Equine Health Account in the Fair and Exposition Fund. Funds deposited in that account constitute trust funds and shall be held in trust and may be expended only for the purposes for which those funds are authorized to be expended pursuant to this section. The funds designated for the California Animal Health and Food Safety Laboratory shall be distributed to that system and shall be used to fund the construction costs, equipment costs, and for the repayment of the principal of, interest on, and costs of issuance of, and as security, including any coverage factor, pledged to the payment of, bonds issued or other debt service or expense, including repayment of any advances made or security required by any provider of credit enhancement or liquidity for those bonds or other indebtedness, or expense of maintaining that credit enhancement or liquidity, incurred for the purpose of constructing the Kenneth L. Maddy Equine Analytical Chemistry Laboratory, and for the operating costs of the Kenneth L. Maddy Equine Analytical Chemistry Laboratory. The funds designated for the Center for Equine Health shall be distributed to the Center for Equine Health, School of Veterinary Medicine, University of California, Davis.

(d) Title to the Kenneth L. Maddy Equine Analytical Chemistry Laboratory shall vest in the Regents of the University of California. The laboratory shall be used in a manner that is consistent with Section 19577 and this section.

(e) The board shall contract to provide compensation for an equine medical director who shall advise the Kenneth L. Maddy Equine Analytical Chemistry Laboratory and be appointed by the Dean of the School of Veterinary Medicine under applicable university hiring rules with the advice of the board. The equine medical director shall be a member of the scientific advisory committee to the Kenneth L. Maddy Equine Analytical Chemistry Laboratory, and act as the primary advisor to the board on all matters relating to medication and drug testing, the practice of veterinary medicine within the areas regulated by the board, and the health and safety of horses within the inclosure.

(f) The budget for equine drug testing to be performed by the California Animal Health and Food Safety Laboratory pursuant to Section 19577 shall be established as a permanent line item in the budget of the board. Operating budget requests shall be submitted annually by the university, and the board shall transfer funds appropriated for the operation of the laboratory and for equipment, in accordance with the contract, to the university.

(g) The board and the University of California may expand the services provided by the laboratory to the board in a manner that is mutually agreeable and is consistent with Section 19577 and this section.

(Amended by Stats. 2000, Ch. 1082, Sec. 75. Effective January 1, 2001.)



19578.1

If the equine drug testing is not conducted by the Kenneth L. Maddy Equine Analytical Chemistry Laboratory at the University of California, Davis, the board shall contract with the best qualified equine drug testing laboratory at a compensation rate that the board determines is fair and reasonable to the State of California and the board.

(Amended by Stats. 2000, Ch. 1082, Sec. 76. Effective January 1, 2001.)






ARTICLE 8.5 - Equine Medication

19580

(a) The board shall adopt regulations to establish policies, guidelines, and penalties relating to equine medication in order to preserve and enhance the integrity of horse racing in the state. Those policies, guidelines, and penalties shall include, at a minimum, the provisions set forth in this article.

(b) It is the intent of the Legislature that the board, in its testing efforts to determine illegal or excessive use of substances, recognize the greater importance of conducting complete and thorough testing of a lesser number of samples in preference to conducting less thorough testing on a greater number of samples.

(Amended by Stats. 2000, Ch. 1082, Sec. 77. Effective January 1, 2001.)



19581

No substance of any kind shall be administered by any means to a horse after it has been entered to race in a horse race, unless the board has, by regulation, specifically authorized the use of the substance and the quantity and composition thereof. The board may require that the official veterinarian approve, in writing, the administration of those substances in accordance with the regulations of the board. Any medication or equipment used to dispense medication that is located within the inclosure is subject to search and inspection at the request of any board official.

(Amended by Stats. 2000, Ch. 1082, Sec. 78. Effective January 1, 2001.)



19582

(a) (1) Violations of Section 19581, as determined by the board, are punishable as set forth in regulations adopted by the board.

(2) The board may classify violations of Section 19581 based upon each class of prohibited drug substances, prior violations within the previous three years, and prior violations within the violator’s lifetime.

(3) (A) The board may provide for the suspension of a license for not more than three years, except as provided in subdivision (b), or a monetary penalty of not more than one hundred thousand dollars ($100,000), or both, and disqualification from purses, for a violation of Section 19581.

(B) The actual amount of the monetary penalty imposed pursuant to this paragraph shall be determined only after due consideration has been given to all the facts, circumstances, acts, and intent of the licensee, and shall not be solely based on the trainer-insurer rule, as established in Sections 1843 and 1887 of Title 4 of the California Code of Regulations.

(4) The punishment for second and subsequent violations of Section 19581 shall be greater than the punishment for a first violation of Section 19581 with respect to each class of prohibited drug substances, unless the administrative law judge, in findings of fact and conclusions of law filed with the board, concludes that a deviation from this general rule is justified.

(b) (1) A third violation of Section 19581 during the lifetime of the licensee, determined by the board to be at a class I or class II level, may result in the permanent revocation of the person’s license.

(2) The administrative law judge shall, after consideration of the circumstances surrounding a violation specified in paragraph (1), file a decision with the board that includes findings of fact and conclusions of law.

(c) Any person whose license is suspended or revoked pursuant to this section shall not be entitled to receive any material benefit or remuneration in any capacity or from any business activity permitted or allowed by the license during any period of its suspension or revocation.

(d) The penalties provided by this section are in addition to any other civil, criminal, and administrative penalties or sanctions provided by law, and do not supplant, but are cumulative to, other penalties or sanctions.

(Amended by Stats. 2007, Ch. 155, Sec. 1. Effective January 1, 2008.)



19582.5

The board may adopt regulations that prohibit the entry in a race of a horse that tests positive for a drug substance in violation of Section 19581. Upon a finding of a prohibited drug substance in an official test sample, a horse may be summarily disqualified from the race in connection with which the drug sample was taken. Upon the disqualification of a horse pursuant to these regulations, any purse, prize, award, or record for that race shall be forfeited. However, the board, including its hearing officers and stewards, shall have the authority to order, in the interests of justice, that a jockey be permitted to keep his or her share of the purse, prize, or award for that race upon a finding that a person, other than the jockey, willfully, and with flagrant disregard for recommended veterinary practice and the regulations of the board, administered the prohibited substance. Such an order may provide that the jockey’s share of the purse, prize, or award shall be paid by the person or persons determined to be responsible for willfully administering the prohibited substance.

(Amended by Stats. 2005, Ch. 329, Sec. 3. Effective January 1, 2006.)



19583

Every veterinarian who treats a horse within the inclosure shall, in writing, on a form prescribed by the board, report to the official veterinarian in a manner prescribed by him or her, the name of the horse treated, the name of the trainer of the horse, the time of treatment, any medication administered to the horse, and any other information requested by the official veterinarian.

(Added by Stats. 1994, Ch. 881, Sec. 2. Effective January 1, 1995.)






ARTICLE 9 - Wagering

19590

The board shall adopt rules governing, permitting, and regulating parimutuel wagering on horse races under the system known as the parimutuel method of wagering. Parimutuel wagering shall be conducted only by a person or persons licensed under this chapter to conduct a horse racing meeting or authorized by the board to conduct advance deposit wagering.

(Amended (as amended by Stats. 2005, Ch. 505) by Stats. 2007, Ch. 613, Sec. 3. Effective January 1, 2008.)



19591

Any licensee conducting a horse racing meeting shall provide a place or places within the meeting grounds or inclosure where the licensee may conduct, operate, and supervise the parimutuel method of wagering in accordance with this chapter.

(Amended by Stats. 2000, Ch. 1082, Sec. 80. Effective January 1, 2001.)



19592

The parimutuel system of wagering shall be operated only by a totalizator or other equipment approved by the board. The board shall not require any particular make of equipment. The communications system, technology, and method used to accept wagers and transmit odds, results, and other data related to wagering shall be approved by the board.

(Amended by Stats. 2000, Ch. 1082, Sec. 81. Effective January 1, 2001.)



19592.5

In order to facilitate the intrastate transmission of racing programs, the board shall adopt regulations that provide for the compatibility of parimutuel totalizator systems within the state, including uniform procedures for the placing and cashing of parimutuel wagers.

(Amended by Stats. 2000, Ch. 1082, Sec. 82. Effective January 1, 2001.)



19593

No method of betting, pool making, or wagering other than by the parimutuel method shall be permitted or used by any person licensed under this chapter to conduct a horse racing meeting.

(Repealed and added by Stats. 1959, Ch. 1828.)



19594

Any person within the inclosure where a horse racing meeting is authorized may wager on the result of a horse race held at that meeting by contributing his money to the parimutuel pool operated by the licensee under this chapter. Such wagering is not unlawful, any other law of the State of California to the contrary notwithstanding.

(Repealed and added by Stats. 1959, Ch. 1828.)



19595

Any form of wagering or betting on the result of a horse race other than that permitted by this chapter is illegal.

(Amended (as amended by Stats. 2001, Ch. 198, Sec. 9) by Stats. 2007, Ch. 613, Sec. 5. Effective January 1, 2008.)



19596

(a) Notwithstanding any other provision of law, the board may do any of the following:

(1) Authorize a licensed harness racing association that is conducting a live racing meeting in this state to accept wagers on the full card of races conducted by another racing association on the day that other association conducts the Breeders’ Crown Stakes, the Meadowlands Pace, the Hambletonian, the Cane Pace, the Kentucky Futurity, or the North American Cup.

(2) Authorize a licensed quarter horse racing association that is conducting a live racing meeting in this state to accept wagers on either of the following:

(A) Races conducted by the racing association that conducts the American Quarter Horse Racing Challenge, if the races are conducted on the same day as the American Quarter Horse Racing Challenge.

(B) The full card of races conducted by another racing association on the day that other association conducts the Texas Classic Futurity and Remington Park Futurity.

(3) Authorize the inclusion of wagers authorized pursuant to this section in the parimutuel pools of the out-of-state association that conducts the races on which the wagers are placed.

(b) The board authorization may be granted under this section only if both of the following conditions are met:

(1) The authorization complies with federal laws, including, but not limited to, Chapter 57 (commencing with Section 3001) of Title 15 of the United States Code.

(2) Wagering is offered only within the racing enclosure and only within seven days of the running of the out-of-state race.

(Amended by Stats. 2011, Ch. 225, Sec. 1. Effective January 1, 2012.)



19596.1

(a) Notwithstanding any other provision of law, the board may authorize a harness or quarter horse association conducting a race meeting to accept wagers on the results of out-of-state or out-of-country harness or quarter horse races and, with the board’s approval and with the concurrence of the horsemen’s organization contracting with the association, other designated harness or quarter horse races during the period it is conducting the racing meeting, if all of the following conditions are met:

(1) The authorization complies with federal laws, including, but not limited to, Chapter 57 (commencing with Section 3001) of Title 15 of the United States Code.

(2) Wagering is offered only within the racing inclosure and only within 36 hours of the running of the out-of-state feature race.

(3) The association conducts at least seven live races, and imports not more than 10 races on those days during a racing meeting when live races are being run, except as provided in subdivision (b).

(4) If only one breed of horse specified in this section is being raced on a given day, then the association conducting the live racing may import those races which would otherwise be simulcast by the association which is not racing. After the usual deductions, including the portion for the racing association, the portion remaining for purses from these races shall be distributed equally for purses for harness horsemen and quarter horse horsemen.

(5) No quarter horse or harness racing association shall accept wagers on out-of-state or out-of-country quarter horse or harness races commencing before 5:30 p.m., Pacific standard time, without the consent of any thoroughbred association or fair that is then conducting a live racing meeting in this state.

(b) An association that is authorized to import races pursuant to subdivision (a) may, at its sole discretion, import fewer than the maximum number of harness or quarter horse races authorized in paragraph (3) of subdivision (a). For up to two races per night, for each race that is not imported under the maximum authorized by paragraph (3) of subdivision (a) on a particular night of racing, the association may add a race to the number of races allowable under the maximum authorization on another night of racing. However, no more than two races may be added under this subdivision to the number allowable on a single night, and the total number of imported races over a calendar year may not exceed the total number of imported races authorized pursuant to paragraphs (3) and (4) of subdivision (a).

(Amended by Stats. 2012, Ch. 347, Sec. 1. Effective January 1, 2013.)



19596.2

(a) Notwithstanding any other law and except as provided in Section 19596.4, a thoroughbred racing association or fair may distribute the audiovisual signal and accept wagers on the results of out-of-state thoroughbred races conducted in the United States during the calendar period the association or fair is conducting a race meeting, including days on which there is no live racing being conducted by the association or fair, without the consent of the organization that represents horsemen and horsewomen participating in the race meeting and without regard to the amount of purses. Further, the total number of thoroughbred races imported by associations or fairs on a statewide basis under this section shall not exceed 50 per day on days when live thoroughbred or fair racing is being conducted in the state. The limitation of 50 imported races per day does not apply to any of the following:

(1) Races imported for wagering purposes pursuant to subdivision (c).

(2) Races imported that are part of the race card of the Kentucky Derby, the Kentucky Oaks, the Preakness Stakes, the Belmont Stakes, the Jockey Club Gold Cup, the Travers Stakes, the Arlington Million, the Breeders’ Cup, the Dubai Cup, the Arkansas Derby, the Apple Blossom Handicap, or the Haskell Invitational.

(3) Races imported into the northern zone when there is no live thoroughbred or fair racing being conducted in the northern zone.

(4) Races imported into the combined central and southern zones when there is no live thoroughbred or fair racing being conducted in the combined central and southern zones.

(b) Any thoroughbred association or fair accepting wagers pursuant to subdivision (a) shall conduct the wagering in accordance with the applicable provisions of Sections 19601, 19616, 19616.1, and 19616.2.

(c) No thoroughbred association or fair may accept wagers pursuant to this section on out-of-state races commencing after 7 p.m., Pacific standard time, without the consent of the harness or quarter horse racing association that is then conducting a live racing meeting in Orange or Sacramento Counties.

(Amended by Stats. 2014, Ch. 149, Sec. 1. Effective January 1, 2015.)



19596.21

(a) In addition to the authorizations to accept wagers on out-of-state and out-of-country races pursuant to Sections 19596.2 and 19596.3 and in any other provision of law, during calendar periods when a thoroughbred association or another fair in the northern zone and the Humboldt County Fair simultaneously conduct live race meetings, the Humboldt County Fair and a thoroughbred association in the southern zone when conducting a live race meeting may accept wagers on days when live races are being run on the results of not more than eight out-of-state thoroughbred horse races, if all of the following conditions are met:

(1) The authorization complies with federal laws, including, but not limited to, Chapter 57 (commencing with Section 3001) of Title 15 of the United States Code.

(2) The Humboldt County Fair conducts at least six live races.

(3) The Humboldt County Fair and thoroughbred association in the southern zone shall accept these wagers only on out-of-state thoroughbred races that commence before 4:30 p.m., Pacific standard time.

(b) The Humboldt County Fair may contract with the thoroughbred association or fair in the southern zone to distribute the signal statewide on its behalf.

(c) Any thoroughbred association or fair accepting wagers pursuant to this section shall conduct the wagering in accordance with the applicable provisions of Sections 19601, 19616, 19616.1, and 19616.2, except that subdivision (i) of Section 19601 shall not be applicable for the purpose of fulfilling the authorization described in this section.

(Added by Stats. 2009, Ch. 122, Sec. 1. Effective August 6, 2009.)



19596.3

Notwithstanding any other provision of law, a thoroughbred racing association or fair may distribute the audiovisual signal and accept wagers on the results of out-of-country thoroughbred races during the calendar period the association or fair is conducting a race meeting, without the consent of the organization that represents horsemen participating in the race meeting. Out-of-country races shall be imported under the following conditions:

(a) A thoroughbred association or fair shall conduct the wagering in accordance with the applicable provisions of Sections 19601, 19616, 19616.1, and 19616.2.

(b) No thoroughbred association or fair may accept wagers pursuant to this section on out-of-country races commencing after 5:30 p.m., Pacific standard time, without the consent of the harness or quarter horse racing association that is then conducting a live racing meeting.

(c) A thoroughbred racing association or fair distributing the audiovisual signal and accepting wagers on the results of out-of-country races pursuant to this section may execute an agreement with an association that conducts thoroughbred races in the southern zone to allow that association to distribute the signal and accept wagers on the results of out-of-country thoroughbred races, except that the license fees paid to the state shall be double the amount paid by a quarter horse racing association specified in subdivision (b) of Section 19605.7.

(Amended by Stats. 2010, Ch. 279, Sec. 1. Effective September 24, 2010.)



19596.4

(a) Notwithstanding subdivision (a) of, and subject to the conditions specified in subdivisions (c) and (d) of, Section 19596.2, if the total number of thoroughbred and fair racing days allocated by the board in the northern zone in any calendar year commencing with the calendar year 2001 is less than the total number of thoroughbred and fair racing days allocated by the board in calendar year 2000, a thoroughbred racing association or fair that has been allocated fewer racing days in the northern zone may distribute the audiovisual signal and accept wagers on the results of out-of-state and out-of-country thoroughbred races during the calendar period the association or fair is licensed to conduct a live race meeting, excluding Saturdays and Sundays.

(b) The total number of out-of-state and out-of-country thoroughbred races upon which wagers may be accepted pursuant to this section shall be sufficient to the extent reasonably possible to prevent any loss of revenue to the General Fund and the California racing participants, as determined by the executive director of the board but shall not exceed a maximum of three out-of-state or out-of-country thoroughbred races for every live race that has been eliminated by the board. A thoroughbred racing association in the northern zone shall not import these races on a day when a fair is conducting live racing in the northern zone.

(Added by Stats. 2001, Ch. 936, Sec. 2. Effective January 1, 2002.)



19597

Notwithstanding any other provision of this chapter, a person licensed under this chapter to conduct a horse racing meeting shall, as to any payment made to a person who has wagered by contributing to a parimutuel pool operated by such licensee, also deduct the applicable breakage, as defined by Section 19405.

(Amended by Stats. 2000, Ch. 1082, Sec. 83. Effective January 1, 2001.)



19597.5

A person licensed under this chapter to conduct a horse racing meeting shall hold in trust the distributions required to be made pursuant to this chapter until the funds are paid to the various distributees. These required deductions, except for those that enure to the benefit of the racing association, are trust funds and shall not be used by the racing association for any purpose other than for payment to those distributees as directed by this chapter. These funds are not the property of the racing association, but are merely held in trust for the benefit of the statutory distributees until the funds are distributed to them in accordance with this chapter. These funds shall be held in a separate depository account until they are actually distributed as provided for in this chapter.

(Added by Stats. 2009, Ch. 226, Sec. 2. Effective October 11, 2009.)



19598

Any person claiming to be entitled to any part of a redistribution from a parimutuel pool operated by a licensee under this chapter, who fails to claim the money due the person prior to the completion of the horse racing meeting at which the pool was formed, may file a claim with the association issuing the person’s ticket prior to May 15 of the year immediately following the close of the horse racing meeting.

The funds that were unclaimed within the period specified under this section are designated as “unclaimed tickets” and shall be distributed in accordance with this chapter.

(Amended by Stats. 2000, Ch. 1082, Sec. 84. Effective January 1, 2001.)



19599

An association or fair may offer any form of parimutuel wagering, as defined by regulations adopted by the board, or as defined by Chapter 4, Pari-Mutuel Wagering, Model Rules of Racing, as published by the Association of Racing Commissioners International. The board may prohibit any form of parimutuel wagering if it determines that the proposed wagering would compromise the honesty and integrity of racing in the state. Each racing association or fair shall include the types of conventional exotic and other wagering it proposes to offer on its application to conduct a horse racing meeting.

(Amended by Stats. 2014, Ch. 241, Sec. 3. Effective January 1, 2015.)



19601

(a) Notwithstanding any other provision of law, a licensed association or fair that is conducting a live meeting in any racing zone may accept wagers on any race conducted in this state, if all of the following requirements are met:

(1) The association or fair that conducts the racing meeting and the organization that is responsible for negotiating purse agreements on behalf of the horsemen participating in that racing meeting consent to the acceptance of the wagers. However, if consent is withheld, any party may appeal the withholding of consent to the board, which may determine that consent is not required.

(2) The association or fair conducts not less than eight races on days when the association or fair is licensed to conduct racing, except that fewer than eight live races per day may be conducted by the mutual agreement of the association or fair and the organization that is responsible for negotiating purse agreements on behalf of the horsemen participating in the racing meeting.

(3) Wagering is offered only within the association’s or fair’s racing inclosure or within the satellite wagering facility and only within seven days of the commencement of the racing program with the transmitted race.

(4) All wagers are included in the appropriate parimutuel pool at the racetrack of the association or fair where the race is conducted, or, in the appropriate parimutuel pool of the racetrack of the association or fair that accepts the transmitted race.

(5) The association or fair accepting wagers on an out-of-zone transmitted race distributes the audiovisual signal of the race to, and accepts wagers from, all eligible satellite wagering facilities.

(b) Any association or fair accepting wagers under subdivision (a) shall deduct, from the total amount handled in each conventional and exotic parimutuel pool on the transmitted race, the same percentages deducted pursuant to Article 9.5 (commencing with Section 19610) for races at its own meeting. However, if the wagers are from a quarter horse race meeting, then the amounts deducted shall be the same as for a quarter horse race meeting. Amounts deducted under this section, including amounts deducted from wagers on out-of-zone races within the inclosure of the association or fair, shall be distributed as provided under Sections 19605.7, 19605.72, and 19605.73 with respect to wagers made within the northern zone, or Sections 19605.71, 19605.72, and 19605.73 with respect to wagers made within the central or southern zone, except that amounts distributed for purposes other than state license fees and fees payable to the Center for Equine Health, School of Veterinary Medicine, University of California at Davis, and the California Animal Health and Food Safety Laboratory shall be proportionally reduced by the amount of any fees paid to the Triple Crown or Breeder’s Cup day host association pursuant to subdivision (c). The method used to calculate the reduction in proportionate share shall be approved by the board. For wagers on out-of-state and out-of-country races made within the association’s or fair’s inclosure, 1 percent shall be distributed to the association or fair as a satellite wagering facility commission.

(c) Nothing in this section precludes an association or fair from charging a fee as a condition of transmitting the Triple Crown or Breeder’s Cup day races, except that any fee shall be allocated among all associations, fairs, and satellite wagering facilities receiving the transmitted race in proportion to the amount wagered at each location, and the fee shall equal that charged by the entity conducting the race or races. Further, the only fee that can be charged as a condition of transmitting the signal of an out-of-zone race shall be a fee of 2.5 percent on Breeder’s Cup day races.

(d) All breakage and unclaimed tickets, including unclaimed refunds, shall be distributed equally between the association or fair that accepts wagers on the transmitted race, and the horsemen, in the form of purses. The purse moneys generated by this subdivision shall be made available for purses during the meeting in which they are received by the association or fair, or, if the association or fair is not then conducting a live racing meeting, during the next succeeding meeting of the association or fair.

(e) All wagers made pursuant to this section shall be considered to have been wagered at a satellite wagering facility and shall be excluded from total handle for the purposes of Section 19611.

(f) Notwithstanding Section 19530.5, satellite wagering facilities operated by a fair, in the Counties of Fresno, Kern, or Tulare shall be considered northern zone facilities and shall receive their audiovisual signal from the association or fair conducting a racing meeting in the northern zone that is authorized to distribute the signal and accept wagers on central and southern zone races. Satellite wagering facilities operated by a fair, in the Counties of Santa Barbara or Ventura shall be considered central-southern zone facilities and shall receive the audiovisual signal from the association or fair conducting a racing meeting in the central or southern zone that is authorized to distribute the signal and accept wagers on northern zone races.

(g) All purse moneys derived from wagering on out-of-zone races at fair racing meetings shall be distributed to all breeds of horses participating in the fair meeting in direct proportion to the purse money generated by breed on live races conducted during the fair race meeting.

(h) During calendar periods when both a fair and a thoroughbred association conduct live racing, the amounts deducted under this section shall be distributed on any day of overlap as provided in Section 19607.5, except that the applicable state license fee shall be at the rate specified for nonfair meetings in subdivision (b) of Section 19605.7.

(i) During calendar periods when a thoroughbred association and a fair, or a thoroughbred association and any other breed association are conducting a racing meeting in the same zone, the thoroughbred association shall be the association authorized to distribute out-of-zone, out-of-state, or out-of-country thoroughbred or fair races, except that the thoroughbred association may waive this right and allow the other breed racing association conducting a race meeting to distribute the signal and accept wagers on out-of-zone, out-of-state, or out-of-country thoroughbred or fair races for any racing day or days. For the purposes of this subdivision, the combined central and southern zone shall be considered one zone.

(j) In order to ensure, to the extent possible, that out-of-state and out-of-country simulcasting, furthers the purposes of this section, a committee made up of one representative from each of the then-operating thoroughbred associations or fairs that are conducting a live racing meeting in the state and one representative of the organization responsible for negotiating purse agreements on behalf of the horsemen participating in the meeting shall do the following:

(1) Determine the out-of-state or out-of-country thoroughbred races to be imported on a statewide basis pursuant to provisions of this chapter.

(2) Ensure, to the extent possible, that the fees charged by out-of-state or out-of-country entities for these signals are at the lowest obtainable rate and at the same rate statewide, in order to maximize the revenue available to in-state associations and fairs and their horsemen.

(3) Ensure, to the extent possible, due to the reciprocal nature of the interstate simulcasting business, that the maximum obtainable revenue is generated by the sale to out-of-state entities of the audiovisual signal of races conducted in this state by thoroughbred associations and fairs.

(4) Ensure that program information requirements for in-state signals comply with the standards of the board, but provide that abbreviated program formats may be used for races imported from other jurisdictions.

(k) Notwithstanding any other provision of law, any thoroughbred association or fair, when operating a live racing meeting, shall distribute the signal of all races conducted by, or disseminated by, that association or fair to, and accept wagers on these races from, any association that is licensed to conduct a live quarter horse or harness racing meeting in Orange County and that conducted such a meeting in 1998.

(l) Notwithstanding any other provision of law, all associations or fairs when operating as eligible satellite wagering facilities shall be in compliance with, and subject to the provisions of, Article 9.2 (commencing with Section 19605) of this chapter, and shall display the signal and accept wagers on all live races conducted in this state without regard to breed. Notwithstanding the foregoing provision, a thoroughbred racing association located in the City of Arcadia is exempt from these requirements for live harness and quarter horse races conducted at night unless the thoroughbred racing association facility is open for business at that time and is accepting wagers on other night signals pursuant to this chapter.

A quarter horse racing association located in the southern zone shall display the signal and accept wagers on all races imported by, or conducted by, a harness racing association conducting racing in the northern zone. A harness racing association in the northern zone shall display the signal and accept wagers on all races imported by, or conducted by, a quarter horse racing association conducting racing in the southern zone. On those nights when both the harness racing association in the northern zone and the quarter horse racing association in the southern zone are conducting live racing, the audiovisual signal of both breeds shall be displayed and wagers shall be accepted on both breeds at each of the locations where the live racing is being conducted, and each association shall display the audiovisual signal and accept wagers on the other association’s live or imported races throughout their respective facilities, as they do when they are conducting satellite wagering during other periods of the same day. Each association shall pay the other an additional 5 percent of the amount wagered at their respective facilities on the races imported by, or conducted by, the other racing association. The additional 5 percent received by the racing association pursuant to this paragraph shall be distributed as 50 percent as commissions to the racing association and 50 percent as purses to the horsemen participating in the racing meeting. Further, satellite wagering facilities located at fairs may, but are not required to, accept an audiovisual signal on out-of-state or out-of-country races unless the facility is open for business at the time and accepting wagers on other signals pursuant to this chapter.

(Amended by Stats. 2007, Ch. 72, Sec. 1. Effective July 17, 2007.)



19601.01

(a) Notwithstanding any other provision of law, a thoroughbred association or fair, upon the filing of a written notice with, and approval by, the board specifying the percentage to be deducted, may deduct from the total amount handled in the parimutuel pool for any type of wager an amount of not less than 10 percent nor more than 25 percent. The written notice shall include the written agreement of the thoroughbred association or fair and the horsemen’s organization for the meeting of the thoroughbred association or fair accepting the wager. The established percentage to be deducted shall remain in effect until the filing of a subsequent notice with, and approval by, the board, unless otherwise specified in the notice. The amount deducted shall be distributed as prescribed in this chapter. However, any such distribution, except for amounts payable for the support of the board and the equine drug testing program pursuant to subdivision (a) of Section 19616.51, may be modified or redirected upon the filing with, and approval by, the board of a written notice that is authorized and signed by the organization representing each entity affected by the modification or redirection, including, but not limited to, horsemen’s organizations, racing associations, and fairs. If the proposed distribution modification or redirection increases or would increase the financial burden of any other organization or entity, the consent of that organization or entity shall also be obtained. This organization or entity consent provision for a distribution modification or redirection applies even if the percentage deduction is not increased pursuant to this subdivision.

(b) A notice filed with the board to modify or redirect a distribution pursuant to subdivision (a) shall be accompanied by a report detailing all receipts and expenditures over the two prior fiscal years of the funds and accounts proposed to be affected by the notice.

(c) Initial approval of a distribution modification or redirection pursuant to this section shall be limited to a one-year period. An approval may be extended in subsequent years contingent upon annual receipt of the report described in subdivision (e) and a determination by the board that the extension is in the economic interest of thoroughbred racing. However, in order for an initial approval of a distribution modification or redirection to be extended beyond the first year, the consent of each organization and entity that gave its consent to that initial distribution modification or redirection shall also be obtained for the extension. In the absence of the consent of all of these organizations and entities, the board shall not approve the extension.

(d) A thoroughbred association or fair whose written notice for a percentage deduction pursuant to subdivision (a) has been approved by the board shall provide subsequent quarterly reports of receipts and expenditures of the affected funds if requested by the board.

(e) A thoroughbred association or fair whose written notice for a percentage deduction pursuant to subdivision (a) has been approved by the board shall file a report with the board and the respective fiscal committees and Committees on Governmental Organization of the Senate and the Assembly accounting for all receipts and expenditures in any of the affected funds. This report shall be filed within one year of initial board approval and annually thereafter if the approval is extended by the board.

(Amended by Stats. 2009, Ch. 636, Sec. 1. Effective October 23, 2009.)



19601.02

(a) Notwithstanding Section 19610, every thoroughbred association or fair that conducts a live race meeting shall deduct an additional 2 percent of the total amount handled on exotic wagers requiring the selection of two wagering interests, and 3 percent of the total amount handled on exotic wagers requiring the selection of three or more wagering interests.

(b) The funds collected pursuant to subdivision (a) from wagers placed within the inclosure of a thoroughbred association or fair conducting a race meeting, at satellite locations within this state, and from account wagers originating within this state, shall be distributed to the purse account of the meet conducting racing in the zone in which the wager was placed, and distributed in accordance with subdivision (d).

(c) Any thoroughbred racing association or fair, when it authorizes betting systems located outside this state to accept wagers on a race, shall retain from the total amount received by the association or fair from the out-of-state betting system, the incremental amount received as a result of the takeout specified in subdivision (a) for distribution as overnight purses in accordance with subdivision (d) without regard to the provisions of paragraph (1) of subdivision (b) of Section 19602. The method utilized to determine the incremental amount received as a result of the takeout increase specified in subdivision (a) shall be established by agreement between the various affected thoroughbred racing associations and fairs and the applicable horsemen’s organization. Should the thoroughbred racing association or fair and the applicable horsemen’s organization be unable to reach an agreement as to the method of making such determination, the board shall determine the appropriate allocation method after a hearing on the matter.

(d) The amounts collected pursuant to subdivisions (b) and (c) shall be utilized solely to augment and not supplant overnight purses. Within 90 days after the conclusion of a given meet, the thoroughbred association or fair receiving funds pursuant to subdivisions (b) and (c) shall report to the board the manner in which the funds were used to augment and not supplant overnight purses at that meet.

(e) The board shall have the authority to postpone or revoke the implementation of the takeout increase specified in subdivision (a) if the board determines that the incremental amount that results from the negotiations with the out-of-state betting systems is incrementally insufficient.

(Added by Stats. 2010, Ch. 283, Sec. 2. Effective January 1, 2011.)



19601.2

During calendar periods when any other fair or thoroughbred association and the Humboldt County Fair simultaneously conduct race meetings in the northern zone, the other fair or thoroughbred association shall be the association authorized to distribute the signal and accept wagers on out-of-zone, out-of-state, and out-of-country races if it complies with the conditions specified in subdivision (a) of Section 19601. The amounts deducted from these wagers shall be distributed as provided in Section 19601. Additionally, from, and to the extent of, commissions and purses generated from the total handle of the other fair or thoroughbred association during the overlap, the other fair or thoroughbred association shall distribute to the Humboldt County Fair, not less than seven days after the close of the racing meeting, an amount equal to 0.75 percent of the out-of-zone, out-of-state, and out-of-country handle.

(Amended by Stats. 2009, Ch. 122, Sec. 2. Effective August 6, 2009.)



19601.3

(a) Notwithstanding any other provision of law, a quarter horse racing association, subject to approval by the board, may deduct from the total amount handled in the parimutuel pool for any type of wager up to 2 percent more of the total amount handled than was authorized on May 1, 2009. Funds deducted pursuant to this additional authority shall be distributed as follows:

(1) All of the funds, up to 1 percent on the first fifty thousand dollars ($50,000) per day handled, to eligible satellite wagering facilities that are in compliance with Article 9.2 (commencing with Section 19605), based on the wagers they accept, and provided further that they accept all available signals from the quarter horse racing association.

(2) The remainder of the funds shall be distributed with 50 percent going to the quarter horse horsemen’s organization for purses and the other 50 percent being retained by the racing association.

(b) Notwithstanding any other provision of law, a harness racing association, subject to approval by the board, may deduct from the total amount handled in the parimutuel pool for any type of wager up to 2 percent more of the total amount handled than was authorized on May 1, 2009. Funds deducted pursuant to this additional authority shall be distributed as follows:

(1) All of the funds, up to 1 percent on the first fifty thousand dollars ($50,000) per day handled, to eligible satellite wagering facilities that are in compliance with Article 9.2 (commencing with Section 19605), based on the wagers they accept, and provided further that they accept all available signals from the harness racing association.

(2) The remainder of the funds shall be distributed with 50 percent going to the harness horsemen’s organization for purses and the other 50 percent being retained by the racing association.

(Added by Stats. 2009, Ch. 226, Sec. 3. Effective October 11, 2009.)



19601.4

(a) Notwithstanding any other provision of law, a fair, combination of fairs, or an association conducting racing at a fair, may, after approval from the board, deduct an additional 1 percent from the total amount handled daily in its conventional and exotic pools. The additional 1 percent shall be deposited into the Inclosure Facilities Improvement Fund, which is hereby created as a special fund in the State Treasury, the moneys of which are available upon appropriation by the Legislature in the annual Budget Act. Any moneys deducted from the handle pursuant to this section shall be used solely for the purpose of facilities maintenance and improvements at a fair’s racetrack inclosure for those fairs that contribute to, or for those fairs where an association conducting racing at that fair contributes to, the Inclosure Facilities Improvement Fund.

(b)  The secretary shall appoint a committee of not more than five and no fewer than three individuals with expertise in financing, constructing, and managing horse racing facilities, to advise in the administration of the funds. The secretary shall have oversight over the committee. The secretary shall adhere to the same oversight responsibilities as outlined in Section 19620 when administering the funds contributed and disbursed pursuant to this section.

(c) The secretary shall include in the annual expenditure plan required pursuant to Section 19621 any allocations made pursuant to this section.

(d) For purposes of this section, “secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2007, Ch. 613, Sec. 7. Effective January 1, 2008.)



19602

(a) Notwithstanding any other provision of law, any racing association located in this state may authorize betting systems located outside of this state to accept wagers on a race or races conducted or disseminated by that association and may transmit live audiovisual signals of the race or races and their results to those betting systems, except that any authorization is subject to the consent of the host association and applicable federal laws, including, but not limited to, Chapter 57 (commencing with Section 3001) of Title 15 of the United States Code.

(b) (1) Except as provided in paragraph (2), any racing association described in subdivision (a), when it authorizes betting systems located outside of this state to accept wagers on a race, shall pay a license fee to the state in an amount equal to 8 percent of the total amount received by the association from the out-of-state betting system. In addition, with respect to thoroughbred racing only, 3 percent of the amount remaining after the payment of the license fee shall be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2, and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2. The remaining amount received by the association shall be distributed to the association that conducts the racing meeting and to horsemen participating in that racing meeting as follows: 50 percent to the association as commissions, and 50 percent to the horsemen as purses. All rents, costs, and fees shall be deducted pursuant to a contract between the association that conducts the racing meeting and the horsemen participating in the racing meeting. Notwithstanding any other provision of law, racing associations may form a partnership, joint venture, or any other affiliation in order to negotiate terms and conditions of agreements with out-of-state betting systems.

(2) A thoroughbred association that hosts the series of races known as the “Breeder’s Cup” shall not be required to pay to the state the license fees required pursuant to paragraph (1). Amounts received by the association from out-of-state betting systems as wagers on Breeder’s Cup races shall be distributed as follows: 50 percent as commissions to the association that conducts the racing meeting, and 50 percent as purses to the horsemen participating in the meeting.

(c) With the permission of the board, wagers accepted by betting systems located outside of this state may be, but are not required to be, included in the parimutuel pool of the association that conducts the racing meeting in this state. If the wagers accepted by betting systems located outside of this state are included in the parimutuel pool of the association that conducts the racing meeting in this state, the betting system located outside of this state shall, if permissible under applicable law, deduct from the total amount handled in each conventional and exotic parimutuel pool the same total percentages deducted pursuant to Article 9.5 (commencing with Section 19610) by the association that conducts the racing meeting in this state. If the laws of the jurisdiction in which the betting system is located do not permit the betting system to deduct the same percentages as are deducted by the association that conducts the racing meeting, the board may, nonetheless, permit the inclusion of those out-of-state wagers in the association’s parimutuel pool if the board determines it to be in the public interest of this state to do so.

(d) If wagers accepted by an association conducting a racing meeting within the state and wagers accepted by a betting system located outside of the state are combined in one parimutuel pool and the association and the betting system both deduct the same total percentages as set forth in subdivision (c), the breakage shall be allocated between the association and the betting system on the basis of a calculation for distribution approved by the board.

(e) If wagers accepted by an association conducting a racing meeting within the state are combined in one parimutuel pool with wagers accepted by a betting system located outside the state and the association and the betting system deduct different percentages from the amount handled in the parimutuel pool, the precise calculation and distribution of payments on winning tickets and breakage between the association and the betting system shall be on the basis of a calculation for distribution approved by the board.

(f) Breakage allocated pursuant to this section to an association conducting a racing meeting within this state shall be distributed in the same manner as would be breakage arising from wagers at the association in the absence of a combined parimutuel pool. This section does not apply to the disposition of breakage allocated to the betting system located outside of the state.

(g) If wagers accepted by a betting system located outside of this state are included in the parimutuel pool of an association conducting a racing meeting in this state, funds in the parimutuel pool attributable to unclaimed tickets relating to wagers accepted by the association conducting a racing meeting within the state shall be distributed in the same manner as unclaimed tickets relating to wagers accepted by that association in the absence of a combined parimutuel pool. Funds in the parimutuel pool attributable to unclaimed tickets related to wagers accepted by the betting system located outside of this state shall be allocated to that betting system, and this section does not otherwise apply to the disposition of those funds at that location outside of the state.

(Amended by Stats. 2005, Ch. 505, Sec. 5. Effective January 1, 2006.)



19603

Notwithstanding any other provision of law, any racing association in this state may, with the approval of the board, accept out-of-state wagers on a race or races conducted by or disseminated by that association and may transmit live audiovisual signals of the race or races to locations out of state, except that any wagers made pursuant to this section are subject to applicable federal laws. The amounts deducted and distributed pursuant to this section shall be as provided in Section 19602 for all other out-of-state wagers.

(Amended by Stats. 1996, Ch. 706, Sec. 1. Effective January 1, 1997.)



19604

The board may authorize any racing association, racing fair, betting system, or multijurisdictional wagering hub to conduct advance deposit wagering in accordance with this section. Racing associations, racing fairs, and their respective horsemen’s organizations may form a partnership, joint venture, or any other affiliation in order to further the purposes of this section.

(a) As used in this section, the following definitions apply:

(1) “Advance deposit wagering” (ADW) means a form of parimutuel wagering in which a person residing within California or outside of this state establishes an account with an ADW provider, and subsequently issues wagering instructions concerning the funds in this account, thereby authorizing the ADW provider holding the account to place wagers on the account owner’s behalf.

(2) “ADW provider” means a licensee, betting system, or multijurisdictional wagering hub, located within California or outside this state, that is authorized to conduct advance deposit wagering pursuant to this section.

(3) “Betting system” means a business conducted exclusively in this state that facilitates parimutuel wagering on races it simulcasts and other races it offers in its wagering menu.

(4) “Breed of racing” means as follows:

(A) With respect to associations and fairs licensed by the board to conduct thoroughbred, fair, or mixed breed race meetings, “breed of racing” shall mean thoroughbred.

(B) With respect to associations licensed by the board to conduct quarter horse race meetings, “breed of racing” shall mean quarter horse.

(C) With respect to associations and fairs licensed by the board to conduct standardbred race meetings, “breed of racing” shall mean standardbred.

(5) “Contractual compensation” means the amount paid to an ADW provider from advance deposit wagers originating in this state. Contractual compensation includes, but is not limited to, hub fee payments, and may include host fee payments, if any, for out-of-state and out-of-country races. Contractual compensation is subject to the following requirements:

(A) Excluding contractual compensation for host fee payments, contractual compensation shall not exceed 6.5 percent of the amount wagered.

(B) The host fee payments included within contractual compensation shall not exceed 3.5 percent of the amount wagered. Notwithstanding this provision, the host fee payment with respect to wagers on the Kentucky Derby, Preakness Stakes, Belmont Stakes, and selected Breeders’ Cup Championship races may be negotiated by the ADW provider, the racing associations accepting wagers on those races pursuant to Section 19596.2, and the horsemen’s organization.

(C) In order to ensure fair and consistent market access fee distributions to associations, fairs, horsemen, and breeders, for each breed of racing, the percentage of wagers paid as contractual compensation to an ADW provider pursuant to the terms of a hub agreement with a racing association or fair when that racing association or fair is conducting live racing shall be the same as the percentage of wagers paid as contractual compensation to that ADW provider when that racing association or fair is not conducting live racing.

(6) “Horsemen’s organization” means, with respect to a particular racing meeting, the organization recognized by the board as responsible for negotiating purse agreements on behalf of horsemen participating in that racing meeting.

(7) “Hub agreement” means a written agreement providing for contractual compensation paid with respect to advance deposit wagers placed by California residents on a particular breed of racing conducted outside of California. In the event a hub agreement exceeds a term of two years, then an ADW provider, one or more racing associations or fairs that together conduct no fewer than five weeks of live racing for the breed covered by the hub agreement, and the horsemen’s organization responsible for negotiating purse agreements for the breed covered by the hub agreement shall be signatories to the hub agreement. A hub agreement is required for an ADW provider to receive contractual compensation for races conducted outside of California.

(8) “Hub agreement arbitration” means an arbitration proceeding pursuant to which the disputed provisions of the hub agreement pertaining to the hub or host fees from wagers on races conducted outside of California provided pursuant to paragraph (2) of subdivision (b) are determined in accordance with the provisions of this paragraph. If a hub agreement arbitration is requested, all of the following shall apply:

(A) The ADW provider shall be permitted to accept advance deposit wagers from California residents.

(B) The contractual compensation received by the ADW provider shall be the contractual compensation specified in the hub agreement that is the subject of the hub agreement arbitration.

(C) The difference between the contractual compensation specified in subparagraph (B) and the contractual compensation determined to be payable at the conclusion of the hub agreement arbitration shall be calculated and paid within 15 days following the arbitrator’s decision and order. The hub agreement arbitration shall be held as promptly as possible, but in no event more than 60 days following the demand for that arbitration. The arbitrator shall issue a decision no later than 15 days following the conclusion of the arbitration. A single arbitrator jointly selected by the ADW provider and the party requesting a hub agreement arbitration shall conduct the hub agreement arbitration. However, if the parties cannot agree on the arbitrator within seven days of issuance of the written demand for arbitration, then the arbitrator shall be selected pursuant to the Streamlined Arbitration Rules and Procedures of the Judicial Arbitration and Mediation Services, or pursuant to the applicable rules of its successor organization. In making the hub agreement arbitration determination, the arbitrator shall be required to choose between the contractual compensation of the hub agreement agreed to by the ADW provider or whatever different terms for the hub agreement were proposed by the party requesting the hub agreement arbitration. The arbitrator shall not be permitted to impose new, different, or compromised terms to the hub agreement. The arbitrator’s decision shall be final and binding on the parties. If an arbitration is requested, either party may bring an action in state court to compel a party to go into arbitration or to enforce the decision of the arbitrator. The cost of the hub agreement arbitration, including the cost of the arbitrator, shall be borne in equal shares by the parties to the hub agreement and the party or parties requesting a hub agreement arbitration. The hub agreement arbitration shall be administered by the Judicial Arbitration and Mediation Services pursuant to its Streamlined Arbitration Rules and Procedures or its successor organization.

(9) “Incentive awards” means those payments provided for in Sections 19617.2, 19617.7, 19617.8, 19617.9, and 19619. The amount determined to be payable for incentive awards under this section shall be payable to the applicable official registering agency and thereafter distributed as provided in this chapter.

(10) “Licensee” means any racing association or fair licensed to conduct a live racing meet in this state, or affiliation thereof, authorized under this section.

(11) “Market access fee” means the amount of advance deposit wagering handle remaining after the payment of winning wagers, and after the payment of contractual compensation, if any, to an ADW provider. Market access fees shall be distributed in accordance with subdivision (f).

(12) “Multijurisdictional wagering hub” means a business conducted in more than one jurisdiction that facilitates parimutuel wagering on races it simulcasts and other races it offers in its wagering menu.

(13) “Racing fair” means a fair authorized by the board to conduct live racing.

(14) “Zone” means the zone of the state, as defined in Section 19530.5, except as modified by the provisions of subdivision (f) of Section 19601. For these purposes, the central and southern zones shall together be considered one zone.

(b) Wagers shall be accepted according to the procedures set forth in this subdivision.

(1) No ADW provider shall accept wagers or wagering instructions on races conducted in California from a resident of California unless all of the following conditions are met:

(A) The ADW provider is licensed by the board.

(B) A written agreement allowing those wagers exists with the racing association or fair conducting the races on which the wagers are made.

(C) The agreement referenced in subparagraph (B) shall have been approved in writing by the horsemen’s organization responsible for negotiating purse agreements for the breed on which the wagers are made in accordance with the Interstate Horseracing Act (15 U.S.C. Sec. 3001 et seq.), regardless of the location of the ADW provider, whether in California or otherwise, including, without limitation, any and all requirements contained therein with respect to written consents and required written agreements of horsemen’s groups to the terms and conditions of the acceptance of those wagers and any arrangements as to the exclusivity between the host racing association or fair and the ADW provider. For purposes of this subdivision, the substantive provisions of the Interstate Horseracing Act shall be taken into account without regard to whether, by its own terms, that act is applicable to advance deposit wagering on races conducted in California accepted from residents of California.

(2) No ADW provider shall accept wagers or wagering instructions on races conducted outside of California from a resident of California unless all of the following conditions are met:

(A) The ADW provider is licensed by the board.

(B) There is a hub agreement between the ADW provider and one or both of (i) one or more racing associations or fairs that together conduct no fewer than five weeks of live racing on the breed on which wagering is conducted during the calendar year during which the wager is placed, and (ii) the horsemen’s organization responsible for negotiating purse agreements for the breed on which wagering is conducted.

(C) If the parties referenced in clauses (i) and (ii) of subparagraph (B) are both signatories to the hub agreement, then no party shall have the right to request a hub agreement arbitration.

(D) If only the party or parties referenced in clause (i) of subparagraph (B) is a signatory to the hub agreement, then the signatories to the hub agreement shall, within five days of execution of the hub agreement, provide a copy of the hub agreement to the horsemen’s organization responsible for negotiating purse agreements for the breed on which wagering is conducted for each race conducted outside of California on which California residents may place advance deposit wagers. Before receipt of the hub agreement, the horsemen’s organization shall sign a nondisclosure agreement with the ADW provider agreeing to hold confidential all terms of the hub agreement. If the horsemen’s organization wants to request a hub agreement arbitration, it shall send written notice of its election to the signatories to the hub agreement within 10 days after receipt of the copy of the hub agreement, and shall provide its alternate proposal to the hub and host fees specified in the hub agreement with that written notice. If the horsemen’s organization does not provide that written notice within the 10-day period, then no party shall have the right to request a hub agreement arbitration. If the horsemen’s organization does provide that written notice within the 10-day period, then the ADW provider shall have 10 days to elect in writing to do one of the following:

(i) Abandon the hub agreement.

(ii) Accept the alternate proposal submitted by the horsemen’s organization.

(iii) Proceed with a hub agreement arbitration.

(E) If only the party referenced in clause (ii) of subparagraph (B) is a signatory to the hub agreement, then the signatories to the hub agreement shall, within five days of execution of the hub agreement, provide written notice of the host and hub fees applicable pursuant to the hub agreement for each race conducted outside of California on which California residents may place advance deposit wagers, which notice shall be provided to all racing associations and fairs conducting live racing of the same breed covered by the hub agreement. If any racing association or fair wants to request a hub agreement arbitration, it shall send written notice of its election to the signatories to the hub agreement within 10 days after receipt of the notice of host and hub fees. It shall also provide its alternate proposal to the hub and host fees specified in the hub agreement with the notice of its election. If more than one racing association or fair provides notice of their request for hub agreement arbitration, those racing associations or fairs, or both, shall have a period of five days to jointly agree upon which of their alternate proposals shall be the official proposal for purposes of the hub agreement arbitration. If one or more racing associations or fairs that together conduct no fewer than five weeks of live racing on the breed on which wagering is conducted during the calendar year during which the wager is placed does not provide written notice of their election to arbitrate within the 10-day period, then no party shall have the right to request a hub agreement arbitration. If a valid hub agreement arbitration request is made, then the ADW provider shall have 10 days to elect in writing to do one of the following:

(i) Abandon the hub agreement.

(ii) Accept the alternate proposal submitted by the racing associations or fairs.

(iii) Proceed with a hub agreement arbitration.

The results of any hub agreement arbitration elected pursuant to this subdivision shall be binding on all other associations and fairs conducting live racing on that breed.

(F) The acceptance thereof is in compliance with the provisions of the Interstate Horseracing Act (15 U.S.C. Sec. 3001 et seq.), regardless of the location of the ADW provider, whether in California or otherwise, including, without limitation, any and all requirements contained therein with respect to written consents and required written agreements of horsemen’s groups to the terms and conditions of the acceptance of the wagers and any arrangements as to the exclusivity between the host racing association or fair and the ADW provider.

(c) An advance deposit wager may be made only by the ADW provider holding the account pursuant to wagering instructions issued by the owner of the funds communicated by telephone call or through other electronic media. The ADW provider shall ensure the identification of the account’s owner by using methods and technologies approved by the board. Any ADW provider that accepts wagering instructions concerning races conducted in California, or accepts wagering instructions originating in California, shall provide a full accounting and verification of the source of the wagers thereby made, including the postal ZIP Code and breed of the source of the wagers, in the form of a daily download of parimutuel data to a database designated by the board. The daily download shall be delivered in a timely basis using file formats specified by the database designated by the board, and shall include any and all data necessary to calculate and distribute moneys according to the rules and regulations governing California parimutuel wagering. Any and all reasonable costs associated with the creation, provision, and transfer of this data shall be borne by the ADW provider.

(d) (1) (A) The board shall develop and adopt rules to license and regulate all phases of operation of advance deposit wagering for ADW providers operating in California, including advance deposit wagering activity that takes place within a minisatellite wagering facility. The board may recover any costs associated with the licensing or regulation of advance deposit wagering activities in a minisatellite wagering facility either directly from the ADW provider or through an appropriate increase in the funding formula devised by the board pursuant to paragraph (1) of subdivision (a) of Section 19616.51.

(B) The board shall not approve an application for an original or renewal license as an ADW provider unless the entity, if requested in writing by a bona fide labor organization no later than 90 days before licensing, has entered into a contractual agreement with that labor organization that provides all of the following:

(i) The labor organization has historically represented employees who accept or process any form of wagering at the nearest horse racing meeting located in California.

(ii) The agreement establishes the method by which the ADW provider will agree to recognize and bargain in good faith with a labor organization that has demonstrated majority status by submitting authorization cards signed by those employees who accept or process any form of wagering for which a California ADW license is required.

(iii) The agreement requires the ADW provider to maintain its neutrality concerning the choice of those employees who accept or process any form of wagering for which a California ADW license is required whether or not to authorize the labor organization to represent them with regard to wages, hours, and other terms and conditions of employment.

(iv) The agreement applies to those classifications of employees who accept or process wagers for which a California ADW license is required whether the facility is located within or outside of California.

(C) (i) The agreement required by subparagraph (B) shall not be conditioned by either party upon the other party agreeing to matters outside the requirements of subparagraph (B).

(ii) The requirement in subparagraph (B) shall not apply to an ADW provider that has entered into a collective bargaining agreement with a bona fide labor organization that is the exclusive bargaining representative of employees who accept or process parimutuel wagers on races for which an ADW license is required whether the facility is located within or outside of California.

(D) Permanent state or county employees and nonprofit organizations that have historically performed certain services at county, state, or district fairs may continue to provide those services.

(E) Parimutuel clerks employed by racing associations or fairs or employees of ADW providers who accept or process any form of wagers who are laid off due to lack of work shall have preferential hiring rights for new positions with their employer in occupations whose duties include accepting or processing any form of wagers, or the operation, repair, service, or maintenance of equipment that accepts or processes any form of wagering at a racetrack, satellite wagering facility, or ADW provider licensed by the board. The preferential hiring rights established by this subdivision shall be conditioned upon the employee meeting the minimum qualification requirements of the new job.

(2) The board shall develop and adopt rules and regulations requiring ADW providers to establish security access policies and safeguards, including, but not limited to, the following:

(A) The ADW provider shall use board-approved methods to perform location and age verification confirmation with respect to persons establishing an advance deposit wagering account.

(B) The ADW provider shall use personal identification numbers (PINs) or other technologies to assure that only the accountholder has access to the advance deposit wagering account.

(C) The ADW provider shall provide for withdrawals from the wagering account only by means of a check made payable to the accountholder and sent to the address of the accountholder or by means of an electronic transfer to an account held by the verified accountholder or the accountholder may withdraw funds from the wagering account at a facility approved by the board by presenting verifiable account identification information.

(D) The ADW provider shall allow the board access to its premises to visit, investigate, audit, and place expert accountants and other persons it deems necessary for the purpose of ensuring that its rules and regulations concerning credit authorization, account access, and other security provisions are strictly complied with. To ensure that the amounts retained from the parimutuel handle are distributed under law, rules, or agreements, any ADW provider that accepts wagering instructions concerning races conducted in California or accepts wagering instructions originating in California shall provide an independent “agreed-upon procedures” audit for each California racing meeting, within 60 days of the conclusion of the race meeting. The auditing firm to be used and the content and scope of the audit, including host fee obligations, shall be set forth in the applicable agreement. The ADW provider shall provide the board, horsemen’s organizations, and the host racing association with an annual parimutuel audit of the financial transactions of the ADW provider with respect to wagers authorized pursuant to this section, prepared in accordance with generally accepted auditing standards and the requirements of the board. Any and all reasonable costs associated with those audits shall be borne by the ADW provider.

(3) The board shall prohibit advance deposit wagering advertising that it determines to be deceptive to the public. The board shall also require, by regulation, that every form of advertising contain a statement that minors are not allowed to open or have access to advance deposit wagering accounts.

(e) In order for a licensee, betting system, or multijurisdictional wagering hub to be approved by the board as an ADW provider, it shall meet both of the following requirements:

(1) All wagers thereby made shall be included in the appropriate parimutuel pool under a contractual agreement with the applicable host track.

(2) The amounts deducted from advance deposit wagers shall be in accordance with the provisions of this chapter.

(f) After the payment of contractual compensation, the amounts received as market access fees from advance deposit wagers, which shall not be considered for purposes of Section 19616.51, shall be distributed as follows:

(1) An amount equal to 0.0011 multiplied by the amount handled on advance deposit wagers originating in California for each racing meeting shall be distributed to the Center for Equine Health to establish the Kenneth L. Maddy Fund for the benefit of the School of Veterinary Medicine at the University of California at Davis.

(2) An amount equal to 0.0003 multiplied by the amount handled on advance deposit wagers originating in California for each racing meeting shall be distributed to the Public Employment Relations Board to cover costs associated with audits conducted pursuant to Section 19526 and for purposes of reimbursing the State Mediation and Conciliation Service for costs incurred pursuant to this section. However, if that amount would exceed the costs of the Public Employment Relations Board, the amount distributed to that board shall be reduced, and that reduction shall be forwarded to an organization designated by the racing association or fair described in subdivision (a) for the purpose of augmenting a compulsive gambling prevention program specifically addressing that problem.

(3) An amount equal to 0.00165 multiplied by the amount handled on advance deposit wagers that originate in California for each racing meeting shall be distributed as follows:

(A) One-half of the amount shall be distributed to supplement the trainer-administered pension plans for backstretch personnel established pursuant to Section 19613. Moneys distributed pursuant to this subparagraph shall supplement, and not supplant, moneys distributed to that fund pursuant to Section 19613 or any other provision of law.

(B) One-half of the amount shall be distributed to the welfare fund established for the benefit of horsemen and backstretch personnel pursuant to subdivision (b) of Section 19641. Moneys distributed pursuant to this subparagraph shall supplement, and not supplant, moneys distributed to that fund pursuant to Section 19641 or any other provision of law.

(4) With respect to wagers on each breed of racing that originate in California, an amount equal to 2 percent of the first two hundred fifty million dollars ($250,000,000) of handle from all advance deposit wagers originating from within California annually, an amount equal to 1.5 percent of the next two hundred fifty million dollars ($250,000,000) of handle from all advance deposit wagers originating from within California annually, an amount equal to 1 percent of the next two hundred fifty million dollars ($250,000,000) of handle from all advance deposit wagers originating from within California annually, and an amount equal to 0.50 percent of handle from all advance deposit wagers originating from within California in excess of seven hundred fifty million dollars ($750,000,000) annually, shall be distributed as satellite wagering commissions. Satellite wagering facilities that were not operational in 2001, other than one each in the Cities of Inglewood and San Mateo, and two additional facilities each operated by the Alameda County Fair and the Los Angeles County Fair and their partners and other than existing facilities that are relocated, are not eligible for satellite wagering commission distributions under this section. The satellite wagering facility commissions calculated in accordance with this subdivision shall be distributed to each satellite wagering facility and racing association or fair in the zone in which the wager originated in the same relative proportions that the satellite wagering facility or the racing association or fair generated satellite commissions during the previous calendar year. If there is a reduction in the satellite wagering commissions pursuant to this section, the benefits therefrom shall be distributed equitably as purses and commissions to all associations and racing fairs generating advance deposit wagers in proportion to the handle generated by those associations and racing fairs. If a satellite wagering facility is permanently closed other than for renovation or remodeling, or if a satellite wagering facility is unwilling or unable to accept all of the signals that are available to that facility, the commissions otherwise provided for in this subdivision that would be payable to that facility shall be proportionately reduced to take into account the time that satellite wagering is no longer conducted by that facility, or the payment of those commissions shall be eliminated entirely if the facility is permanently closed, and, in either case, the satellite wagering commissions not paid shall be proportionately redistributed to the other eligible satellite wagering facilities. For purposes of this section, the purse funds distributed pursuant to Section 19605.72 shall be considered to be satellite wagering facility commissions attributable to thoroughbred races at the locations described in that section.

(5) After the distribution of the amounts set forth in paragraphs (1) to (4), inclusive, the remaining market access fees from advance deposit wagers originating in California shall be as follows:

(A) With respect to wagers on each breed of racing, the amount remaining shall be distributed to the racing association or fair that is conducting live racing on that breed during the calendar period in the zone in which the wager originated. That amount shall be allocated to that racing association or fair as commissions, to horsemen participating in that racing meeting in the form of purses, and as incentive awards, in the same relative proportion as they were generated or earned during the prior calendar year at that racing association or fair on races conducted or imported by that racing association or fair after making all deductions required by applicable law. Notwithstanding any other law, the distributions with respect to each breed of racing set forth in this subparagraph may be altered upon the approval of the board, in accordance with an agreement signed by the respective associations, fairs, horsemen’s organizations, and breeders organizations receiving those distributions.

(B) If the provisions of Section 19601.2 apply, then the amount distributed to the applicable racing associations or fairs shall first be divided between those racing associations or fairs in direct proportion to the total amount wagered in the applicable zone on the live races conducted by the respective association or fair. Notwithstanding this requirement, when the provisions of subdivision (b) of Section 19607.5 apply to the 2nd District Agricultural Association in Stockton or the California Exposition and State Fair in Sacramento, then the total amount distributed to the applicable racing associations or fairs shall first be divided equally, with 50 percent distributed to applicable fairs and 50 percent distributed to applicable associations.

(C) Notwithstanding any provisions of this section to the contrary, with respect to wagers on out-of-state and out-of-country thoroughbred races conducted after 6 p.m., Pacific time, 50 percent of the amount remaining shall be distributed as commissions to thoroughbred associations and racing fairs, as thoroughbred and fair purses, and as incentive awards in accordance with subparagraph (A), and the remaining 50 percent, together with the total amount remaining from advance deposit wagering originating from California out-of-state and out-of-country harness and quarter horse races conducted after 6 p.m., Pacific time, shall be distributed as commissions on a pro rata basis to the applicable licensed quarter horse association and the applicable licensed harness association, based upon the amount handled in state, both on- and off-track, on each breed’s own live races in the previous year by that association, or its predecessor association. One-half of the amount thereby received by each association shall be retained by that association as a commission, and the other half of the money received shall be distributed as purses to the horsemen participating in its current or next scheduled licensed racing meeting.

(D) Notwithstanding any provisions of this section to the contrary, with respect to wagers on out-of-state and out-of-country nonthoroughbred races conducted before 6 p.m., Pacific time, 50 percent of the amount remaining shall be distributed as commissions as provided in subparagraph (C) for licensed quarter horse and harness associations, and the remaining 50 percent shall be distributed as commissions to the applicable thoroughbred associations or fairs, as thoroughbred and fair purses, and as incentive awards in accordance with subparagraph (A).

(E) Notwithstanding any provision of this section to the contrary, the distribution of market access fees pursuant to this subparagraph may be altered upon the approval of the board, in accordance with an agreement signed by all parties whose distributions would be affected.

(g) A racing association, a fair, a satellite wagering facility, or a minisatellite wagering facility may enter into an agreement with an ADW provider to accept and facilitate the placement of any wager from a patron at its facility that a California resident could make through that ADW provider. Deductions from wagers made pursuant to the agreement shall be distributed in accordance with the provisions of this chapter governing wagers placed at that facility, except that the board may authorize alternative distributions as agreed to by the ADW provider, the operator of the facility accepting the wager, the association or fair conducting that breed of racing in the zone where the wager is placed, and the respective horsemen’s organization.

(h) Any issues concerning the interpretation or application of this section shall be resolved by the board.

(i) Amounts distributed under this section shall be proportionally reduced by an amount equal to 0.00295 multiplied by the amount handled on advance deposit wagers originating in California for each racing meeting, except for harness racing meetings, provided that the amount of this reduction shall not exceed two million dollars ($2,000,000). The method used to calculate the reduction in proportionate share shall be approved by the board. The amount deducted shall be distributed as follows:

(1) Fifty percent of the money to the board to establish and to administer jointly with the organization certified as the majority representative of California-licensed jockeys pursuant to Section 19612.9, a defined contribution retirement plan for California-licensed jockeys who retired from racing on or after January 1, 2009.

(2) The remaining 50 percent of the money shall be distributed as follows:

(A) Seventy percent shall be distributed to supplement the trainer-administered pension plans for backstretch personnel established pursuant to Section 19613. Moneys distributed pursuant to this subparagraph shall supplement, and not supplant, moneys distributed to that fund pursuant to Section 19613 or any other provision of law.

(B) Thirty percent shall be distributed to the welfare fund established for the benefit of horsemen and backstretch personnel pursuant to subdivision (b) of Section 19641. Moneys distributed pursuant to this subparagraph shall supplement, and not supplant, moneys distributed to that fund pursuant to Section 19641 or any other provision of law.

(j) Amounts distributed under this section shall be proportionally reduced by an amount equal to 0.00295 multiplied by the amount handled on advance deposit wagers originating in California for each harness racing meeting, provided that the amount of this reduction shall not exceed five hundred thousand dollars ($500,000). The method used to calculate the reduction in proportionate share shall be approved by the board. The amount deducted shall be distributed as follows:

(1) First to the welfare fund established for the benefit of horsemen and backstretch personnel, pursuant to subdivision (b) of Section 19641, and administered by the organization representing the horsemen participating in the race meeting, in the amount requested by the welfare fund. Moneys distributed pursuant to this paragraph shall supplement, and not supplant, moneys distributed to that fund pursuant to Section 19641 or any other provision of law.

(2) The amount remaining, if any, shall be utilized for the benefit of the horsemen as specified in a written agreement between the racing association that conducts the live harness race meeting and the organization representing the horsemen participating in the race meeting.

(k) Notwithstanding subdivision (j), amounts generated that were deducted from amounts handled on advance deposit wagering for harness racing meetings pursuant to subdivision (i), as that section read before the enactment of subdivision (j), that have been held in trust by the California Exposition and State Fair shall be distributed as follows:

(1) Fifty percent to the harness racing horsemen who participated in the racing meeting that concluded June 16, 2012, in the form of purses.

(2) Fifty percent to the California Exposition and State Fair in the form of commissions.

(Amended by Stats. 2013, Ch. 435, Sec. 1. Effective January 1, 2014.)






ARTICLE 9.1 - Exchange Wagering

19604.5

(a) As used in this section, the following definitions apply:

(1) “Back” means to wager on a selected outcome occurring in a given market.

(2) “Board” means the California Horse Racing Board.

(3) “Corrective wager” means an exchange wager placed by the exchange wagering licensee in a given market, under circumstances approved by the board, in order to address the impact on that market of the cancellation or voiding of a given matched wager or a given part of a matched wager.

(4) “Exchange” means a system operated by an exchange wagering licensee in which the exchange wagering licensee maintains one or more markets in which persons may back or lay a selected outcome.

(5) “Exchange revenues” means all charges, fees, income, payments, revenues, and deductions of any kind assessed or collected by, or paid or delivered to, an exchange wagering licensee in connection with the submission of any exchange wagers to the exchange wagering licensee by residents of California and residents of jurisdictions outside of California on the results of horse races conducted in California, and by residents of California on the results of horse races conducted outside of California.

(6) “Exchange wagers” means wagers submitted to an exchange wagering licensee to be posted in a market on an exchange.

(7) “Exchange wagering” means a form of parimutuel wagering in which two or more persons place identically opposing wagers in a given market.

(8) “Exchange wagering account” means the account established with an exchange wagering licensee by a person participating in exchange wagering. An exchange wagering account may only be established or maintained with an exchange wagering licensee by a natural person.

(9) “Exchange wagering agreement” means a written agreement by and among the applicable exchange wagering licensee, the applicable racing association or racing fair conducting live racing in this state, and the horsemen’s organization responsible for negotiating purse agreements for the breed on which exchange wagers are accepted, provided that the terms and conditions for the permitted use of the signal by the exchange wagering licensee, and the compensation to the applicable racing association or racing fair and the horsemen’s organization, include provisions for, but are not limited to, all of the following:

(A) Calculation of any and all amounts earned and payable to the applicable racing association or racing fair and horsemen’s organization.

(B) Audit rights and conditions.

(C) Duration terms.

(D) Contractual remedies.

(10) “Exchange wagering licensee” means a person located within or outside of California that is authorized to offer exchange wagering to residents of California pursuant to this section.

(11) “Identically opposing wagers” means wagers in which one or more persons offer to lay a selected outcome at the same price at which one or more persons offer to back that same outcome, with the amount subject to the lay being proportionately commensurate to the amount subject to the back.

(12) “Lay” means to wager on a selected outcome not occurring in a given market.

(13) “Market” means, in relation to a given horse race or a given set of horse races, a particular outcome that is subject to exchange wagering as determined by an exchange wagering licensee.

(14) “Matched wager” means the wager that is formed when two or more persons are confirmed by the exchange operator as having placed identically opposing wagers in a given market on the exchange.

(15) “Net winnings” means the aggregate amounts payable to a person as a result of that person’s winning matched wagers in a pool less the aggregate amount paid by that person as a result of that person’s losing matched wagers in that pool.

(16) “Parimutuel” means any system whereby wagers with respect to the outcome of a horse race are placed with, or in, a wagering pool conducted by an authorized person, and in which the participants are wagering with each other and not against the person conducting the wagering pool.

(17) “Person” means any individual, partnership, corporation, limited liability company, or other association or organization.

(18) “Pool” means the total of all matched wagers in a given market.

(19) “Price” means the odds for a given exchange wager.

(20) “Unmatched wager” means a wager or portion of a wager placed in a given market within an exchange that does not become part of a matched wager because there are not one or more available exchange wagers in that market with which to form one or more identically opposing wagers.

(21) “Zone” has the same meaning as defined in Section 19530.5, as modified by subdivision (f) of Section 19601, except that for purposes of this section the combined central and southern zones shall be considered one “central/southern” zone.

(b) Notwithstanding any other law, rule, or regulation, exchange wagering by residents of California and residents of jurisdictions outside of California on the results of horse races conducted in California, and by residents of California on the results of horse races conducted outside of California, shall be lawful provided that all of the following apply:

(1) Exchange wagering shall only be conducted by an exchange wagering licensee pursuant to a valid exchange wagering license issued by the board.

(2) No exchange wagering licensee shall accept exchange wagers on races conducted in California from a resident of California or a resident of a jurisdiction outside California, or conducted outside California from a resident of California, unless an exchange wagering agreement exists allowing these wagers.

(3) Exchange wagering shall be conducted pursuant to and in compliance with the provisions of the Interstate Horseracing Act of 1978 (15 U.S.C. Sec. 3001 et seq.), as amended, this section, all applicable federal laws, and rules and regulations promulgated by the board pursuant to this section.

(4) An exchange wagering licensee may only offer exchange wagering on thoroughbred horse races, whether these thoroughbred races are conducted within or outside of this state, to persons whose primary residence address is in the northern zone of this state if it has an exchange wagering agreement with (A) the racing association or racing fair located in the northern zone authorized by the board to conduct a live thoroughbred racing meeting in accordance with the provisions of Article 4 (commencing with Section 19480) at that time, or during the calendar period, when the exchange wagering licensee is offering exchange wagering to persons whose primary residence is in the northern zone of this state, and (B) the horsemen’s organization responsible for negotiating purse agreements for a live thoroughbred racing meeting.

(5) An exchange wagering licensee may only offer exchange wagering on thoroughbred horse races, whether these thoroughbred races are conducted within or outside of this state, to persons whose primary residence address is in the central/southern zone of this state if it has an exchange wagering agreement with (A) the racing association or racing fair located in the central/southern zone authorized by the board to conduct a live thoroughbred racing meeting in accordance with the provisions of Article 4 (commencing with Section 19480) at that time, or during the calendar period, when the exchange wagering licensee is offering exchange wagering to persons whose primary residence is in the central/southern zone of this state, and (B) the horsemen’s organization responsible for negotiating purse agreements for a live thoroughbred racing meeting.

(6) An exchange wagering licensee may only offer exchange wagering on quarter horse races, whether these quarter horse races are conducted within or outside of this state, to persons whose primary residence address is in this state if it has an exchange wagering agreement with (A) the racing association or racing fair located in the state authorized by the board to conduct a live quarter horse racing meeting in accordance with the provisions of Article 4 (commencing with Section 19480) at that time, or during the calendar period, when the exchange wagering licensee is offering exchange wagering to persons whose primary residence is this state, and (B) the horsemen’s organization responsible for negotiating purse agreements for the live quarter horse racing meeting.

(7) An exchange wagering licensee may only offer exchange wagering on standardbred horse races, whether these standardbred horse races are conducted within or outside of this state, to persons whose primary residence address is in this state if it has an exchange wagering agreement with (A) the racing association or racing fair located in the state authorized by the board to conduct a live standardbred racing meeting in accordance with the provisions of Article 4 (commencing with Section 19480) at that time, or during the calendar period, when the exchange wagering licensee is offering exchange wagering to persons whose primary residence is this state, and (B) the horsemen’s organization responsible for negotiating purse agreements for the live standardbred racing meeting.

(8) Exchange wagers are submitted to, and accepted by, an exchange wagering licensee in person, by direct telephone call, or by communication through other electronic media.

(c) A person shall not be permitted to open an exchange wagering account, or place an exchange wager, except in accordance with federal law, this section, and rules and regulations promulgated by the board. Only natural persons with valid exchange wagering accounts may place wagers through an exchange. To establish an exchange wagering account, a person shall be at least 18 years of age and a resident of California or of another jurisdiction within which the placement of exchange wagers would not be unlawful under United States federal law or the law of that jurisdiction.

(d) The board shall approve, as part of the exchange wagering licensee’s application for an exchange wagering license, security policies and safeguards to ensure player protection and integrity, including, but not limited to, provisions governing the acceptance of electronic applications for persons establishing exchange wagering accounts, location and age verification confirmation for persons establishing exchange wagering accounts, the use of identifying factors to ensure security of individual accounts, and the requirements for management of funds in exchange wagering accounts. An exchange wagering licensee may not accept a wager, or series of wagers, if the results of the wager or wagers would create a liability for the exchange wagering accountholder that is in excess of the funds on deposit in the exchange wagering account of that holder.

(e) Notwithstanding any other law, rule, or regulation:

(1) The board shall have full power to prescribe rules, regulations, and conditions under which exchange wagering may be conducted in California consistent with this section, including the manner in which exchange wagers may be accepted and the requirements for any person to participate in exchange wagering.

(2) Before promulgating rules, regulations, and conditions under which exchange wagering may be conducted in California, the board shall consider studies or comments submitted by interested parties on the impact of exchange wagering on parimutuel betting and the economics of the California horse racing industry to assist the board in developing rules, regulations, and conditions for exchange wagering that are in the best interest of the public and the California horse racing industry. The board may set a timeframe for comments and studies to be submitted by interested parties and for the board to consider the studies and comments so as to allow sufficient time, in the discretion of the board, to allow for the promulgation of rules, regulations, and conditions for exchange wagering and the issuance of licenses for exchange wagering before May 1, 2012.

(3) Notwithstanding paragraph (1), the board shall adopt the following rules:

(A) An owner, authorized agent, trainer, jockey, jockey’s agent, driver, or stable employee shall not place an exchange wager to lay any entrant in a horse race that is owned in whole or part by that owner or the owner represented by that authorized agent, trained by that trainer or stable employee, ridden by that jockey or the jockey represented by that jockey’s agent, or driven by that driver.

(B) No exchange wagers shall be placed on a market after the conclusion of a live race. Exchange wagering on previously run races is prohibited.

(C) The exchange wagering licensee shall provide a person with information on the race, including the track where the race will take place and the names of the participating horses, before the person may place an exchange wager.

(D) The exchange wagering licensee shall require the person making the exchange wager to select the specific race and horse for the wager. The use of automatic, quick-pick, or similar features to aid in the placing of a wager shall be prohibited.

(E) The results of a wager shall not be displayed through the use of video or mechanical reels or other slot machine or casino game themes, including, but not limited to, dice games, wheel games, card games, and lotto.

(4) The board shall have full power to prescribe rules, regulations, and conditions under which all exchange wagering licenses are issued or renewed in California, including requiring an annual audit of the exchange wagering licensee’s books and records pertaining to exchange wagering, and to revoke, suspend, or refuse to renew a license pursuant to the authority granted to the board in this chapter.

(5) The board may reasonably require licensure or registration of officers or directors of any exchange wagering licensee.

(6) The board may recover any costs associated with the licensing or regulation of exchange wagering from the exchange wagering licensee by imposing an assessment on the exchange wagering licensee in an amount that does not exceed the reasonable costs associated with the licensing or regulation of exchange wagering. Funds received pursuant to this subdivision shall be deposited in the Horse Racing Fund, to be available upon appropriation by the Legislature for the sole purpose of regulating exchange wagering.

(f) (1) The board shall not approve an application for an original or renewal license as an exchange wagering licensee unless the entity, if requested in writing by a bona fide labor organization no later than 90 days before licensing, has entered into a contractual agreement with that labor organization that provides all of the following:

(A) The labor organization has historically represented employees who accept or process any form of wagering at the nearest horse racing meeting located in California.

(B) The agreement establishes the method by which the exchange wagering licensee will agree to recognize and bargain in good faith with a labor organization that has demonstrated majority status by submitting authorization cards signed by those employees who accept or process any form of wagering for which a California exchange wagering license is required.

(C) The agreement requires the exchange wagering licensee to maintain its neutrality concerning the choice of those employees who accept or process any form of wagering for which a California exchange wagering license is required and whether or not to authorize the labor organization to represent them with regard to wages, hours, and other terms and conditions of employment.

(D) The agreement applies to those classifications of employees who accept or process wagers for which a California exchange wagering license is required, whether the facility is located within or outside of California.

(2) (A) The agreement required by paragraph (1) shall not be conditioned by either party upon the other party agreeing to matters outside the requirements of paragraph (1).

(B) The requirement in paragraph (1) shall not apply to an exchange wagering licensee that has entered into a collective bargaining agreement with a bona fide labor organization that is the exclusive bargaining representative of employees who accept or process parimutuel wagers on races for which an exchange wagering license is required, whether the facility is located within or outside of California.

(3) Permanent state or county employees and nonprofit organizations that have historically performed certain services at county, state, or district fairs may continue to provide those services.

(4) Parimutuel clerks employed by racing associations or fairs or employees of exchange wagering licensees who accept or process any form of wagers who are laid off due to lack of work shall have preferential hiring rights for new positions with their employer in occupations whose duties include accepting or processing any form of wagers, or the operation, repair, service, or maintenance of equipment that accepts or processes any form of wagering at a racetrack, satellite wagering facility, or exchange wagering licensee licensed by the board. The preferential hiring rights established by this paragraph shall be conditioned upon the employee meeting the minimum qualification requirements of the new job.

(g) Notwithstanding any other law, rule, or regulation, an exchange wagering licensee shall not be required to include any pools of exchange wagers in the wagering pools at the racing association or racing fair conducting the races, nor shall an exchange wagering licensee be required to retain, withhold, or take out any amounts from any exchange wagers, except as expressly set forth in the applicable exchange wagering agreement.

(h) Subject to the approval of the board, an exchange wagering licensee shall be permitted to collect exchange revenues in the manner and amounts determined by the exchange wagering licensee, including, but not limited to, assessing a surcharge on any person’s net winnings.

(i) Notwithstanding any other law, rule, or regulation, the board shall require all of the following:

(1) Each exchange wagering licensee shall distribute all moneys in each pool, net of any fees, charges, or deductions of any kind assessed or collected by the exchange wagering licensee in connection with matched wagers in that pool, at the conclusion of the race or races associated with that pool.

(2) Each exchange wagering licensee shall distribute the portions of the exchange wagering licensee’s exchange revenues as may be required pursuant to the exchange wagering agreement pursuant to paragraphs (2) to (7), inclusive, of subdivision (b).

(3) Fifty percent of the amounts received by a racing association or racing fair from exchange wagering shall be paid to horsemen participating in the meetings conducted by that racing association or racing fair in the form of purses. The allocation of amounts received by a racing association or racing fair from exchange wagering between that racing association or racing fair and the horsemen participating in the meetings conducted by that racing association or racing fair may be modified by a written agreement between those entities.

(4) In addition to payments set forth in paragraphs (1) and (2), each exchange wagering licensee shall distribute, on an annual basis, for the purposes specified in Section 19612.9, an amount equal to the greater of (A) one hundred thousand dollars ($100,000), or (B) an amount equal to 0.001 multiplied by the total amount of exchange revenues collected by the exchange wagering licensee in that calendar year. The distribution shall be made at the direction of the board pursuant to Section 19612.9. This paragraph shall become inoperative on January 1 immediately following the year in which the 10th annual distribution of funds is made pursuant to Section 19612.9, and, as of that date, is repealed.

(j) An exchange wagering licensee may cancel or allow to be canceled any unmatched wagers, without cause, at any time.

(k) The board may prescribe rules governing when an exchange wagering licensee may cancel or void a matched wager or part of a matched wager, and the actions that an exchange wagering licensee may take when all or part of a matched wager is canceled or voided. The rules may include, but are not limited to, permitting the exchange wagering licensee to place corrective wagers under circumstances approved in the rules adopted by the board. Exchange wagers placed on a market after the start of a race shall be lawful if authorized by the board, racing association, or racing fair conducting the races, and the horsemen’s organization responsible for negotiating purse agreements for the breed on which the exchange wager is made.

(l) The provisions of this section shall be deemed to be severable, and if any phrase, clause, sentence, or provision of this section is declared to be unconstitutional or the applicability thereof to any person is held invalid, the remainder of this section shall not thereby be deemed to be unconstitutional or invalid.

(m) The board shall promulgate administrative rules and regulations to effectuate the purposes of this section.

(n) No exchange wagering licensee may accept exchange wagers pursuant to this section before May 1, 2012.

(Amended by Stats. 2013, Ch. 435, Sec. 2. Effective January 1, 2014. Para. (4) of subd. (i) is inoperative on date prescribed by its own provisions. Section inoperative May 1, 2016. Repealed as of January 1, 2017, pursuant to Section 19604.7.)



19604.6

Any racing association or racing fair receiving distributions from any exchange wagering agreement, as may be required pursuant to paragraphs (4) and (5) of subdivision (b) of Section 19604.5, shall distribute revenue equal to 0.16 percent of the total exchange wagering revenues generated pursuant to the exchange wagering agreement to the official registering agency. The official registering agency shall distribute the funds received pursuant to this section in the manner prescribed in subdivisions (b) to (d), inclusive, of Section 19617.2.

(Added by Stats. 2013, Ch. 264, Sec. 1. Effective January 1, 2014. Inoperative May 1, 2016. Repealed as of January 1, 2017, pursuant to Section 19604.7.)



19604.7

This article shall become inoperative on May 1, 2016, and, as of January 1, 2017, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2017, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2010, Ch. 299, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2017, by its own provisions. Note: Termination clause affects Article 9.1, commencing with Section 19604.5.)






ARTICLE 9.2 - Satellite Wagering

19605

(a) Notwithstanding any other provision of law, the board may authorize an association licensed to conduct a racing meeting in the northern zone to operate a satellite wagering facility for wagering on races conducted in the northern zone at its racetrack inclosure subject to all of the conditions specified in Section 19605.3, and may authorize an association licensed to conduct a racing meeting in the central or southern zone to operate a satellite wagering facility for wagering on races conducted in the central or southern zone at its racetrack inclosure subject to the conditions specified in subdivisions (a) to (e), inclusive, of Section 19605.3 and the conditions and limitations set forth in Section 19605.6.

(b) Notwithstanding any other provision of law, no satellite wagering facility, except a facility that is located at a track where live racing is conducted, shall be located within 20 miles of any existing satellite wagering facility or of any track where a racing association conducts a live racing meeting. However, in the northern zone, a racing association or any existing satellite wagering facility may waive the prohibition contained in this subdivision and may consent to the location of another satellite wagering facility within 20 miles of the facility or track.

(c) Notwithstanding subdivision (b), the Department of Food and Agriculture may approve not more than three satellite wagering facilities that are licensed jointly to the 1a District Agricultural Association and the 5th District Agricultural Association and that are located on the fairgrounds of the 1a District Agricultural Association or within the boundaries of the City and County of San Francisco. Before a satellite wagering facility may be licensed for the 1997 and subsequent calendar years under this subdivision, the department shall conduct a one-year test at the proposed site in order to determine the impact of the proposed facility on total state parimutuel revenues and on attendance and wagering at existing racetracks and fair satellite wagering facilities in the Counties of Alameda, San Mateo, Santa Clara, and Solano. Notwithstanding Section 19605.1, a satellite wagering facility may be located on property leased to one or both fairs. Notwithstanding any other provision of law, the fairs may contract for the operation and management of a satellite wagering facility with an individual racing association or a partnership, joint venture, or other affiliation of two or more racing associations that are licensed to conduct thoroughbred meetings within the northern zone.

(d) Subdivision (b) shall not be construed to prohibit the location of satellite wagering facilities within 20 miles of any existing or proposed satellite facility established pursuant to subdivision (c).

(Amended by Stats. 2000, Ch. 1082, Sec. 88. Effective January 1, 2001.)



19605.1

With respect to the northern zone, the board may, with the approval of the Department of Food and Agriculture, also authorize any fair, in the northern zone that is eligible for an allocation of racing days pursuant to Section 19549, but which is not licensed to conduct a racing meeting or authorized pursuant to Section 19605.6, to locate a satellite wagering facility at its fairgrounds for wagering on races conducted in the northern zone if all of the conditions specified in Section 19605.3 are satisfied.

(Amended by Stats. 2000, Ch. 1082, Sec. 89. Effective January 1, 2001.)



19605.2

With respect to the central and southern zones, the board may, with the approval of the Department of Food and Agriculture, subject to the conditions and limitations set forth in Section 19605.6, also authorize any fair, which conducted general fair activities in 1986 within the central or southern zone, and which is eligible for an allocation of racing days pursuant to Section 19549, but which is not licensed to conduct a racing meeting, to locate a satellite wagering facility at its fairgrounds for wagering on races conducted in the central or southern zone if all of the conditions specified in subdivisions (a) to (e), inclusive, of Section 19605.3 are satisfied.

(Amended by Stats. 2000, Ch. 1082, Sec. 90. Effective January 1, 2001.)



19605.25

(a) The California Horse Racing Board may approve an additional 15 minisatellite wagering sites in each zone, if all of the following conditions are met:

(1) No site is within 20 miles of a racetrack, a satellite wagering facility, or a tribal casino that has a satellite wagering facility. If the proposed facility is within 20 miles of one of the above-referenced satellite facilities, then the consent of each facility within a 20-mile radius must be given before the proposed facility may be approved by the board.

(2) An agreement in accordance with subdivision (a) of Section 19605.3 has been executed and approved by the board. In addition to the requirements set forth in that provision, the agreement shall specify which components of its racing program, including live, out-of-zone, out-of-state, and out-of-country races, an association or fair will make available to the site. The terms and condition of the agreement, including all fees payable pursuant to paragraph (3) of that provision, a portion of which may be paid to horsemen in the form of purses, shall be subject to the approval of the horsemen’s organization responsible for negotiating purse agreements with the association or fair.

(3) The site is approved by the board.

(4) The wagers are accepted in an area that is accessible only to those who are at least 21 years of age.

(5) The board has approved the accommodation, equipment used in conducting wagering at the site, communications system, technology, and method used by the site to accept wagers and transmit odds, results, and other data related to wagering.

(b) Parimutuel clerks shall be available to service the self-service tote machines at these locations, and to cash wagering vouchers on a regularly scheduled basis.

(c) Until January 1, 2013, if the proposed minisatellite wagering site is in the northern zone in a fair district where the fair has operated a satellite wagering facility for the previous five years, the approval of the fair must be obtained even if the proposed location is more than 20 miles from the existing satellite wagering facility operated by the fair.

(d) For purposes of commissions, deductions, and distribution of handle, wagers placed at minisatellite sites shall be treated as if they were placed at satellite wagering facilities authorized under Section 19605, 19605.1, or 19605.2. Section 19608.4 shall apply to minisatellite wagering facilities.

(e) The written consent of the San Mateo County Fair shall be obtained prior to the approval of any minisatellite wagering site located within a 20-mile radius of its fairground.

(f) Minisatellite wagering facilities created pursuant to this section are not eligible for satellite wagering commission distributions pursuant to Section 19604.

(g) The board, in adopting regulations to implement this section, shall minimize the expense to both the operator of the minisatellite facility and the host racetrack.

(h) If there are more than 15 applications for minisatellite wagering facilities in any zone, the board shall determine which facilities will generate the largest handle, and give priority to the approval of those facilities. The board shall license a minisatellite facility for up to five years, and then review the operation and the size of the handle, and determine if it is in the best interest of horse racing to relicense the facility or, in the alternative, license another minisatellite facility that might generate a greater handle.

(i) Except as may be provided in the agreement required pursuant to paragraph (2) of subdivision (a), no association or fair shall be required to make all or part of its racing program available to a minisatellite wagering facility. Notwithstanding subdivision (e) of Section 19608.2, all costs incurred by the organization executing that agreement in excess of the amounts distributable to the organization from wagers placed at the site on that racing program, shall be borne by the minisatellite wagering facility.

(Amended by Stats. 2011, Ch. 334, Sec. 1. Effective January 1, 2012.)



19605.3

(a) An organization described in Section 19608.2 has executed an agreement approved by the board with the association conducting a racing meeting and the satellite wagering facility. The agreement shall provide, among other things, for all of the following:

(1) The conditions for transmission of the signal.

(2) That the wagers made at the satellite wagering facility will be included in the appropriate conventional or exotic pool at the racetrack where the racing meeting is conducted.

(3) The agreement of the parties, if any, respecting the payment of fees or charges by one party to the other in substitution of, or in addition or supplemental to, the distributions of the amount deducted pursuant to the first paragraph of either Section 19605.7 or Section 19605.71. The agreement as to the payment of those fees or charges shall not operate to increase or reduce the amounts otherwise payable from the amount handled pursuant to this article, other than to a party to the agreement. Any dispute relating to the amount of fees or charges to be paid by any party as a condition of receiving the live audiovisual signal from an association or fair may be appealed to the board. However, nothing in this paragraph shall be construed to require an association or fair to execute an agreement.

(b) The accommodations and equipment used in conducting wagering at the satellite wagering facility and their location have been approved by the board.

(c) The communications system, technology and method used by the satellite wagering facility to accept wagers and transmit odds, results, and other data related to wagering has been approved by the board.

(d) (1) Any association or fair that operates a satellite wagering facility shall conduct wagering on all racing that is offered to the satellite wagering facility, except as otherwise provided in Section 19607.5 with respect to the northern zone, as long as the satellite wagering facility is not sustaining a loss on either a day meeting or night meeting, as determined by the board, and, if sustaining a loss on either a day meeting or night meeting, as long as the satellite wagering facility is reimbursed for that loss by either an organization described in Section 19608.2 or an association. Any association that operates a satellite wagering facility may, but is not required to, accept an audiovisual signal. Notwithstanding any other provision of this paragraph, an association that conducts a racing meeting and a fair that operates a satellite wagering facility may agree to provide an audiovisual signal and to accept wagering on less than all of the races. Acceptance of the audiovisual signal may be on such terms and conditions, including the payment of fees and charges, subject to paragraph (3) of subdivision (a), as the parties may mutually agree.

(2) In calculating the loss, if any, for operating a satellite wagering facility for a night meeting, only the expenses incurred by the satellite wagering facility because of the acceptance of night wagers shall be considered, and no overhead expenses or expenses of the satellite wagering facility which would be incurred regardless of the acceptance of night wagers shall be considered.

(e) Notwithstanding any other law or any agreement under subdivision (a), for purposes of determining license fees and breakage at the racetrack where the racing meeting is conducted, wagers at a satellite wagering facility shall not be included in the conventional or exotic pools of the association conducting the racing meeting.

(f) The horsemen’s organization that represents the horsemen at the association that conducts the racing meeting on which wagers are accepted consents to the acceptance of wagers at the satellite wagering facility, except that the association or fair operating the satellite wagering facility may appeal the withholding of consent to the board that may determine that consent is not required.

(Amended by Stats. 2000, Ch. 1082, Sec. 91. Effective January 1, 2001.)



19605.35

(a) Notwithstanding paragraph (3) of subdivision (a) of Section 19605.3, no fee or charge authorized under that paragraph shall be paid by the operator of a satellite wagering facility that was licensed in the northern zone at any time prior to January 1, 2000. Notwithstanding any other provision of law, total on-track license fees applicable to all wagers made within the inclosure of associations conducting thoroughbred racing meetings in the northern zone, including wagers on out-of-zone, out-of-state, and out-of-country races, shall be reduced by 0.3 percent. In addition, the total on-track license fees applicable to all wagers made within the inclosures of associations conducting thoroughbred racing meetings in the Counties of Alameda and San Mateo shall, beginning on January 1, 2001, and each year thereafter, be further reduced by an additional sum equal to the amount of impact fees respectively received by each association from the Santa Clara County Fair during the 2000 calendar year. The reduction in license fees provided by this section shall be distributed solely to the association in the form of commissions. All other distributions from handle shall be as provided elsewhere in this chapter.

(b) Notwithstanding paragraph (3) of subdivision (a) of Section 19605.3, no fee or charge authorized under that paragraph shall be paid by the operator of a satellite wagering facility that was also licensed at any time during the prior year to conduct a live thoroughbred or quarter horse racing meeting in the central or southern zones or a live fair racing meeting in Los Angeles County. Notwithstanding any other provision of law, on-track license fees applicable to all wagers made within the inclosure of an association conducting a thoroughbred meet in the central or southern zones, including wagers on out-of-zone, out-of-state, and out-of-country races, shall be reduced by 0.15 percent. The reduction in license fees provided by this section shall be distributed solely to the association in the form of commissions. All other distributions from handle shall be as provided elsewhere in this chapter.

(c) It is, and always has been, the intent of the Legislature that this section apply to impact fees charged by a thoroughbred racing association or a thoroughbred fair racing association in the northern zone, on satellite wagers accepted by satellite facilities operated by those associations.

(Amended by Stats. 2007, Ch. 72, Sec. 2. Effective July 17, 2007.)



19605.4

(a) Notwithstanding Section 19605.3, the live audiovisual signal of night harness, quarter horse, Appaloosa, or Arabian races in the central or southern zone may be offered to satellite wagering facilities in the northern zone and the signal of those races in the northern zone may be offered to satellite wagering facilities in the central or southern zone. Racing associations may agree to accept that audiovisual signal. However, satellite wagering facilities located at fairs shall not be required pursuant to that agreement to accept more than five night racing programs per week.

(b) (1) With respect to the live audiovisual signal of night harness, quarter horse, Appaloosa, or Arabian racing, any association or fair that operates a satellite wagering facility shall conduct wagering on all racing that is offered to the satellite wagering facility, as long as the satellite wagering facility is not sustaining a loss on a night meeting, as determined by the board, and if sustaining a loss on a night meeting, as long as the satellite wagering facility is reimbursed for that loss by either an organization described in Section 19608.2 or an association. Any association that operates a satellite wagering facility may, but is not required to, accept an audiovisual signal. Notwithstanding any other provision of this paragraph, an association that conducts a racing meeting and a fair that operates a satellite wagering facility may agree to provide an audiovisual signal and to accept wagering on less than all of the races.

(2) In calculating the loss, if any, for operating a satellite wagering facility for a night meeting, only the expenses incurred by the satellite wagering facility because of the acceptance of night wagers shall be considered, and no overhead expenses or expenses of the satellite wagering facility that would be incurred regardless of the acceptance of night wagers shall be considered.

(Amended by Stats. 1994, Ch. 60, Sec. 3. Effective May 3, 1994.)



19605.45

(a) Notwithstanding Section 19605, 19605.1, 19605.35, or any other provision of this chapter, if the racing association licensed in the year 2002 to conduct thoroughbred race meetings in San Mateo County is not licensed to conduct a horse racing meeting in that county in any subsequent year, the board may authorize satellite wagering in San Mateo County only as provided in this section:

(1) The board may authorize a satellite wagering facility to be located either on the fairgrounds of the San Mateo County Fair or on leased premises within the City of San Mateo. The facility may be operated by the fair or the fair may contract for the operation and management of that satellite wagering facility with an individual racing association or fair, or a partnership, joint venture, or other affiliation of two or more racing associations or fairs. The board may license a facility to the San Mateo County Fair pursuant to this section notwithstanding the mileage restrictions contained in Section 19605 or any other provision of this chapter to the contrary.

(2) Satellite wagering facilities licensed to the fair pursuant to this section are subject to the provisions of subdivisions (a) to (e), inclusive, of Section 19605.3, except that they shall not be subject to the provisions of paragraph (3) of subdivision (a) of Section 19605.3 or any other impact fee or charge.

(3) Distributions pursuant to subdivision (d) of Section 19605.7, and Sections 19610.3 and 19610.4 made by a satellite wagering facility licensed to the fair pursuant to this section shall be to the same beneficiary that received those distributions in the year 2002 from the San Mateo County Fair and the racing association licensed in the year 2002 to conduct thoroughbred race meetings in San Mateo County.

(Added by Stats. 2002, Ch. 1063, Sec. 2. Effective January 1, 2003.)



19605.46

Notwithstanding subdivision (a) of Section 19605, and Section 19605.1, the Alameda County Fair may, with the approval of the Department of Food and Agriculture, the authorization of the board, and subject to the conditions set forth in Section 19605.3, operate two additional satellite wagering facilities within the boundaries of the fair district. However, any facility situated in the City of Oakland shall be sited only with the concurrence of the racing association in Alameda County. The racing association in Alameda County shall have the opportunity to invest in the ownership and operation of any satellite wagering facility situated in the City of Oakland or within 20 miles of the racing association’s racetrack in Alameda County.

(Added by Stats. 2007, Ch. 202, Sec. 1. Effective January 1, 2008.)



19605.47

The Los Angeles County Fair may conduct satellite wagering at an additional location, situated not more than 20 miles from its fairgrounds, with the approval of the board. If the additional satellite wagering facility is within 20 miles of another racetrack, the consent of that racetrack or those racetracks shall be received as a condition precedent to approval by the board.

(Added by Stats. 2007, Ch. 202, Sec. 2. Effective January 1, 2008.)



19605.51

Notwithstanding subdivision (a) of Section 19605, and Section 19605.1, any fair that operated a satellite wagering facility on July 1, 2007, may, with the approval of the Department of Food and Agriculture and the authorization of the board, subject to the conditions specified in Section 19605.3, operate a satellite wagering facility on leased premises within the boundaries of that fair. Any fair that did not operate a satellite wagering facility on July 1, 2007, may, subject to Sections 19605 and 19605.1, operate one satellite wagering facility either on the property of the fairgrounds, or on leased premises.

(Amended by Stats. 2007, Ch. 594, Sec. 5. Effective January 1, 2008.)



19605.52

Notwithstanding subdivision (a) of Section 19605, and Section 19605.1, any fair in Kern or Shasta County may, with the approval of the Department of Food and Agriculture and the authorization of the board, subject to the conditions specified in Section 19605.3, operate one satellite wagering facility within the boundaries of that fair.

(Amended by Stats. 2003, Ch. 372, Sec. 1. Effective January 1, 2004.)



19605.53

(a) Notwithstanding subdivision (a) of Section 19605, and Section 19605.1, in lieu of a satellite wagering facility that could otherwise be authorized by the board to the Sacramento County Fair, the California Exposition and State Fair may, with the approval of the Department of Food and Agriculture and the authorization of the board, subject to the conditions specified in Section 19605.3, operate one satellite wagering facility within the boundaries of that fair in addition to any satellite wagering facility authorized at its fairgrounds under those provisions.

(b) A satellite wagering facility authorized pursuant to subdivision (a) may be operated by agreement between the California Exposition and State Fair and an entity described in Section 19604, pursuant to the provisions of that section.

(Added by Stats. 2003, Ch. 556, Sec. 1. Effective January 1, 2004.)



19605.54

Any racetrack in the central zone that conducted racing in 2007 but that has since closed may continue to conduct satellite wagering. If the racetrack site is no longer available for use as a satellite wagering facility, then the owner of the racetrack may conduct satellite racing at another location within that city, subject to approval by the board. If the owners of the racetrack which last conducted racing at that facility determine that they do not wish to operate a satellite wagering facility, then any other racetrack conducting racing in that zone may instead be authorized to open a satellite wagering facility. If there is no other racing association that wishes to operate a satellite wagering facility in that city, then any other person or entity may seek the approval of the board to operate a satellite wagering facility in that city. The board, prior to granting its approval, shall conduct a hearing on the issue, and afford parties the opportunity to be heard.

(Added by Stats. 2007, Ch. 594, Sec. 6. Effective January 1, 2008.)



19605.55

(a) Notwithstanding Section 19605, 19605.1, 19605.35, or any other provision of this chapter, if the Solano County Fair ceases to conduct live horse racing at the site of its 2002 racing meeting in any subsequent year, the board may authorize satellite wagering in Solano County as provided in this section:

(1) The board may authorize a satellite wagering facility to replace its existing facility to be located on the fairgrounds of the Solano County Fair or on leased premises within the county, at the option of the fair. The facility may be operated by the fair or the fair may contract for the operation and management of the satellite wagering facility with an individual thoroughbred racing association or fair, or a partnership, joint venture, or other affiliation of one or more thoroughbred racing associations or fairs. The board may license a facility to the Solano County Fair pursuant to this section notwithstanding the mileage restrictions contained in Section 19605 or any other provision of this chapter to the contrary.

(2) A satellite wagering facility licensed to the fair pursuant to this section is subject to the provisions of subdivisions (a) to (e), inclusive, of Section 19605.3, except that such a facility shall not be subject to the provisions of paragraph (3) of subdivision (a) of Section 19605.3 or any other impact fee or charge.

(Added by Stats. 2002, Ch. 874, Sec. 3. Effective September 26, 2002.)



19605.6

(a) In addition to satellite wagering facilities authorized pursuant to Sections 19605, 19605.1, and 19605.2, the board, with the approval of the Department of Food and Agriculture, may authorize any fair, in the County of Kern or Santa Barbara, eligible for an allocation of racing days pursuant to Section 19549, to operate a satellite wagering facility at its fairgrounds even though the fair is not licensed to conduct a racing meeting, and the fair may operate the facilities except for those functions to be performed by an organization described in Section 19608.2. Except as otherwise provided in this chapter, Sections 19605, 19605.3, 19605.4, 19605.7, 19605.71, 19605.8, 19606, 19606.1, 19606.3, and 19606.4 apply to satellite wagering facilities authorized pursuant to this section.

(b) It is the intent of the Legislature that the board provide, when feasible, for periods of at least 10 minutes between post times for live races conducted within California.

(Amended by Stats. 2000, Ch. 1082, Sec. 93. Effective January 1, 2001.)



19605.61

(a) Notwithstanding any other provision of law, if the live racing or the audiovisual signals of any licensed association or fair in this state are disrupted or interrupted so as to cause the cessation of the live racing or audiovisual signals and the cause is a natural disaster outside the control of the association or fair conducting the racing or satellite wagering, as determined by the executive director of the board, the executive director may, at the request of the licensed association or fair and the organization representing horsemen at the race meeting, temporarily authorize the conduct of satellite wagering, including the transmission and reception of audiovisual signals, from any zone in the state or from any location outside this state. However, audiovisual signals emanating from within the state shall have preference over audiovisual signals from locations outside this state, and any transmission shall be subject to the conditions specified in subdivisions (a) to (e), inclusive, of Section 19605.3.

(b) As used in this section, “natural disaster” means fire, flood, storm, epidemic, riot, or earthquake.

(Amended by Stats. 2001, Ch. 936, Sec. 3. Effective January 1, 2002.)



19605.7

The total percentage deducted from wagers at satellite wagering facilities in the northern zone shall be the same as the deductions for wagers at the racetrack where the racing meeting is being conducted and shall be distributed as set forth in this section. Amounts deducted under this section shall be distributed as follows:

(a) (1) For thoroughbred meetings, 1.3 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers shall be distributed to the racing association for payment to the state as a license fee, 2 percent shall be distributed to the satellite wagering facility as a commission for the right to do business, as a franchise, and this commission is not for the use of any real property, 0.54 percent shall be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2 and shall thereafter be distributed in accordance with subdivisions (b), (c) and (d) of Section 19617.2, 0.033 percent shall be distributed to the Center for Equine Health, and 0.067 percent shall be distributed to the California Animal Health and Food Safety Laboratory, School of Veterinary Medicine, University of California at Davis. It is the intent of the Legislature that the 0.033 percent of funds distributed to the Center for Equine Health shall supplement, and not supplant, other funding sources.

(2) (A) In addition to the distributions specified in paragraph (1), for thoroughbred meetings, an amount not to exceed 4 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers shall be distributed to an organization described in Section 19608.2 with the mutual consent of the racing association, the organization representing the horsemen participating in the meeting, and the board from January 1, 2010, until December 31, 2016. However, the amount shall be no less than that specified in subparagraph (B), and any amount greater than the amount specified in subparagraph (B) shall be approved by the board for no more than 12 months at a time, and only upon a determination by the board that the greater amount is in the economic interest of thoroughbred racing.

(B) Commencing January 1, 2017, an amount not to exceed the amount of actual operating expenses, as determined by the board, or 2.5 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers, whichever is less, shall be distributed to an organization described in Section 19608.2.

(C) A request to the board for a distribution pursuant to subparagraph (A) shall be accompanied by a report detailing all receipts and expenditures over the two prior fiscal years of the funds affected by the request.

(D) The racing association whose request pursuant to subparagraph (A) has been approved by the board shall provide subsequent quarterly reports of receipts and expenditures of the affected funds if requested by the board.

(b) For harness, quarter horse, Appaloosa, Arabian, or mixed breed meetings, 0.4 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers shall be distributed to the racing association for payment to the state as a license fee, for fair meetings, 1 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers shall be distributed to the fair association for payment to the state as a license fee, 2 percent shall be distributed to the satellite wagering facility as a commission for the right to do business, as a franchise, and this commission is not for the use of any real property, and 6 percent of the amount handled by the satellite wagering facility or the amount of actual operating expenses, as determined by the board, whichever is less, shall be distributed to an organization described in Section 19608.2. In addition, in the case of quarter horses, 0.4 percent shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.7; in the case of Appaloosas, 0.4 percent shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.9 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.9; in the case of Arabians, 0.4 percent shall be held by the association to be deposited with the official registering agency pursuant to Section 19617.8, and shall thereafter be distributed in accordance with Section 19617.8; in the case of standardbreds, 0.4 percent shall be distributed for the California Standardbred Sires Stakes Program pursuant to Section 19619; in the case of thoroughbreds, 0.48 percent shall be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2 and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2; 0.033 percent shall be distributed to the Center for Equine Health; and 0.067 percent shall be distributed to the California Animal Health and Food Safety Laboratory, School of Veterinary Medicine, University of California at Davis. It is the intent of the Legislature that the 0.033 percent of funds distributed to the Center for Equine Health shall supplement, and not supplant, other funding sources.

(c) In addition to the distributions specified in subdivisions (a) and (b), for mixed breed meetings, 1 percent of the total amount handled by each satellite wagering facility shall be distributed to an organization described in Section 19608.2 for promotion of the program at satellite wagering facilities. For harness meetings, 0.5 percent of the total amount handled by each satellite wagering facility shall be distributed to an organization described in Section 19608.2 for the promotion of the program at satellite wagering facilities, and 0.5 percent of the total amount handled by each satellite wagering facility shall be distributed according to a written agreement for each race meeting between the licensed racing association and the organization representing the horsemen participating in the meeting. If, with respect to harness meetings, there are funds unexpended from this 1 percent, these funds may be expended for other purposes with the consent of the horsemen and the racing association to benefit the horsemen, or the racing association, or both, pursuant to their agreement. For quarter horse meetings, 0.5 percent of the total amount handled by each satellite wagering facility on races run in California shall be distributed to an organization described in Section 19608.2 for the promotion of the program at satellite wagering facilities, 0.5 percent of the total amount handled by each satellite wagering facility on out-of-state and out-of-country imported races shall be distributed to the official quarter horse registering agency for the purposes of Section 19617.75, and 0.5 percent of the total amount handled by each satellite wagering facility on all races shall be distributed according to a written agreement for each race meeting between the licensed racing association and the organization representing the horsemen participating in the meeting.

(d) Additionally, for thoroughbred, harness, quarter horse, mixed breed, and fair meetings, 0.33 percent of the total amount handled by each satellite wagering facility shall be paid to the city or county in which the satellite wagering facility is located pursuant to Section 19610.3 or 19610.4.

(e) Notwithstanding any other law, a racing association is responsible for the payment of the state license fee as required by this section.

(Amended by Stats. 2014, Ch. 7, Sec. 2. Effective March 28, 2014.)



19605.71

The total percentage deducted from wagers at satellite wagering facilities in the central and southern zones shall be the same as the percentage deducted from wagers at the racetrack where the racing meeting is being conducted and shall be distributed as set forth in this section. Amounts deducted by a satellite wagering facility under this section shall be distributed as follows:

(a) (1) For thoroughbred meetings, 2 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers shall be distributed to the racing association for payment to the state as a license fee, 2 percent shall be distributed to the satellite wagering facility as a commission for the right to do business, as a franchise, and this commission is not for the use of any real property, 0.54 percent shall be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2 and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2, 0.033 percent shall be distributed to the Center for Equine Health, and 0.067 percent shall be distributed to the California Animal Health and Food Safety Laboratory, School of Veterinary Medicine, University of California at Davis. It is the intent of the Legislature that the 0.033 percent of funds distributed to the Center for Equine Health shall supplement, and not supplant, other funding sources.

(2) (A) In addition to the distributions specified in paragraph (1), for thoroughbred meetings, an amount not to exceed 4 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers shall be distributed to an organization described in Section 19608.2 with the mutual consent of the racing association, the organization representing the horsemen participating in the meeting, and the board from January 1, 2010, until December 31, 2013. However, the amount shall be no less than that specified in subparagraph (B), and any amount greater than the amount specified in subparagraph (B) shall be approved by the board for no more than 12 months at a time, and only upon a determination by the board that the greater amount is in the economic interest of thoroughbred racing.

(B) Commencing January 1, 2014, an amount not to exceed the amount of actual operating expenses, as determined by the board, or 2.5 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers, whichever is less, shall be distributed to an organization described in Section 19608.2.

(C) A request to the board for a distribution pursuant to subparagraph (A) shall be accompanied by a report detailing all receipts and expenditures over the two prior fiscal years of the funds affected by the request.

(D) The racing association whose request pursuant to subparagraph (A) has been approved by the board shall provide subsequent quarterly reports of receipts and expenditures of the affected funds if requested by the board.

(b) For harness, quarter horse, Appaloosa, Arabian, or mixed breed meetings, 0.4 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers shall be distributed to the racing association for payment to the state as a license fee, for fair meetings, 1 percent of the amount handled by the satellite wagering facility on conventional and exotic wagers shall be distributed to the racing association for payment to the state as a license fee, 2 percent shall be distributed to the satellite wagering facility as a commission for the right to do business, as a franchise, and this commission is not for the use of any real property, and 6 percent of the amount handled by the satellite wagering facility or the amount of actual operating expenses, as determined by the board, whichever is less, distributed to an organization described in Section 19608.2. In addition, in the case of quarter horses, 0.4 percent shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.7; in the case of Appaloosas, 0.4 percent shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.9 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.9; in the case of Arabians, 0.4 percent shall be held by the association to be deposited with the official registering agency, pursuant to Section 19617.8, and thereafter shall be distributed in accordance with Section 19617.8; in the case of standardbreds, 0.4 percent shall be distributed for the California Standardbred Sires Stakes Program pursuant to Section 19619; in the case of thoroughbreds, 0.48 percent shall be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2 and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2; 0.033 percent shall be distributed to the Center for Equine Health; and 0.067 percent shall be distributed to the California Animal Health and Food Safety Laboratory, School of Veterinary Medicine, University of California at Davis. It is the intent of the Legislature that the 0.033 percent of funds distributed to the Center for Equine Health shall supplement, and not supplant, other funding sources.

(c) In addition, for Appaloosa and mixed breed meetings, 1 percent shall be distributed to an organization described in Section 19608.2 for promotion of the program at satellite wagering facilities. Notwithstanding any other provision of law, on wagers made in the Counties of Orange and Los Angeles on thoroughbred races conducted in the County of Orange or Los Angeles, or both, excluding the 50th District Agricultural Association, the amount deducted for promotion of the satellite wagering program at satellite wagering facilities shall be 0.5 percent. Any of the promotion funds that are not distributed in the year in which they are collected may be distributed in the following year. If promotion funds distributed in any year exceed the amount collected for that year, the funds distributed in the following year shall be reduced by the excess amount. For harness meetings, 0.5 percent of the total amount handled by each satellite wagering facility shall be distributed to an organization described in Section 19608.2 for the promotion of the program at satellite wagering facilities, and 0.5 percent of the total amount handled by each satellite wagering facility shall be distributed according to a written agreement for each race meeting between the licensed racing association and the organization representing the horsemen participating in the meeting. For quarter horse meetings 0.5 percent of the total amount handled by satellite wagering facility on races run in California shall be distributed to an organization described in Section 19608.2 for the promotion of the program at satellite wagering facilities, 0.5 percent of the total amount handled by each satellite wagering facility on out-of-state and out-of-country imported races shall be distributed to the official quarter horse registering agency for the purposes of Section 19617.75, and 0.5 percent of the total amount handled by each satellite wagering facility on all races shall be distributed according to a written agreement for each race meeting between the licensed racing association and the organization representing the horseman participating in the meeting.

(d) Additionally, for thoroughbred, harness, quarter horse, mixed breed, and fair meetings, 0.33 percent of the total amount handled by the satellite wagering facility shall be paid to the city or county in which the satellite wagering facility is located pursuant to Section 19610.3 or 19610.4.

(e) Notwithstanding any other provision of law, a racing association is responsible for the payment of the state license fee as required by this section.

(Amended by Stats. 2009, Ch. 650, Sec. 4. Effective January 1, 2011.)



19605.72

(a) In addition to the amounts deducted and distributed pursuant to Section 19605.7, an amount equal to 1.25 percent of the total amount handled on thoroughbred races conducted by, or disseminated by, a thoroughbred racing association or fair at a satellite facility that is located on the premises where, and on days when, harness races are being conducted in the northern zone, shall be paid to the harness racing association and thereafter shall be distributed as purses to the harness horsemen racing at the harness racing meeting.

(b) In addition to the amounts deducted and distributed pursuant to Section 19605.71, an amount equal to 1.25 percent of the total amount handled on thoroughbred races conducted by, or disseminated by, a thoroughbred racing association or fair at a satellite facility that is located on the premises where, and during calendar periods when, quarter horse or harness race meetings are being conducted in Orange County, shall be distributed as purses to the horsemen racing at the quarter horse or harness racing meeting.

(Amended by Stats. 2007, Ch. 613, Sec. 9. Effective January 1, 2008.)



19605.73

(a) Thoroughbred racing associations, fairs, and the organization responsible for contracting with thoroughbred racing associations and fairs with respect to the conduct of racing meetings, may form a private, statewide marketing organization to market and promote thoroughbred and fair horse racing, including, but not limited to, the establishment and maintenance of an Internet Web site featuring California thoroughbred and fair racing, the establishment and administration of players incentive programs for those who wager on thoroughbred association and fair races, and promotional activities at satellite wagering facilities to increase their attendance and handle. While the promotional activities at satellite wagering facilities shall be funded by the marketing organization, they shall be implemented and coordinated by representatives of the satellite wagering facilities and the thoroughbred racing associations or fairs then conducting a live race meet. The marketing organization shall consist of the following members: two members, one from the northern zone and one from the combined central and southern zones, appointed by the thoroughbred racetracks; two members, one from the northern zone and one from the combined central and southern zones, appointed by the owners’ organization responsible for contracting with associations and fairs with respect to the conduct of racing meetings; and two members, one from the northern zone and one from the combined central and southern zones, appointed by the organization representing racing and satellite fairs.

(b) The marketing organization formed pursuant to subdivision (a) shall, by October 1 of each year, submit a written report to the board on a statewide marketing and promotion plan for the upcoming calendar year. In addition, the marketing organization shall annually present to the board at the board’s November meeting a verbal report on the statewide marketing and promotion plan for the upcoming calendar year. The plan shall be implemented as determined by the marketing organization. The marketing organization shall receive input from all interested industry participants and may utilize outside consultants with horse racing or other related experience, including experience in other gaming enterprises.

(c) In addition to the distributions specified in subdivisions (a) and (b) of Section 19605.7, subdivisions (a) and (b) of Section 19605.71, and Section 19605.72, for thoroughbred and fair meetings only, from the amount that would normally be available for commissions and purses, an amount not to exceed 0.25 percent of the total amount handled by each satellite wagering facility shall be distributed to the marketing organization formed pursuant to subdivision (a) for the purposes set forth in subdivision (a). The amounts initially distributed to the marketing organization formed pursuant to subdivision (a) shall be 0.2 percent of the total amount handled by satellite wagering facilities for thoroughbred and fair meetings only. The amount distributable to the marketing organization may be adjusted by the board, in its discretion. However, the adjusted amounts may not exceed an aggregate of 0.25 percent of the total amount handled by satellite wagering facilities for thoroughbred and fair meetings only. Any of the promotion funds that are not expended in the year in which they are collected may be expended in the following year. If promotion funds expended in any one year exceed the amount collected for that year, the funds expended in the following year shall be reduced by the excess amount. The marketing organization, on a quarterly basis, shall submit to the board a written report that accounts for all receipts and expenditures of the promotion funds for the previous three months.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date. Any moneys held by the marketing organization shall, in the event this section is repealed, be distributed to the organization formed pursuant to Section 19608.2, for purposes of that section.

(Amended by Stats. 2014, Ch. 430, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



19605.74

For every year that the organization operating the Breeders’ Cup World Championship series chooses to conduct the Breeders’ Cup at a race meeting in California, the following, notwithstanding any other law, shall apply to the race meeting conducting the Breeders’ Cup races on days during which Breeders’ Cup races are conducted:

(a) The amounts that would have otherwise been distributed to a purse account pursuant to subdivisions (a), (b), (c), and (d) of Section 19601.02 shall be made available to the organization operating the Breeders’ Cup World Championship series for the purpose of promoting and supporting the Breeders’ Cup, including the payment of purses in Breeders’ Cup World Championship races.

(b) The thoroughbred racing association hosting the Breeders’ Cup shall enter into a written agreement, in consultation and cooperation with the California Tourism Commission and the statewide marketing organization formed pursuant to Section 19605.73, with the organization that operates the Breeders’ Cup regarding the manner in which the funds set aside to support and promote the Breeders’ Cup are to be expended.

(c) Within 90 days after the holding of each Breeders’ Cup, a written report that includes a parimutuel audit shall be made to the board detailing the manner in which the set-aside funds were utilized to promote and support the Breeders’ Cup, including the payment of purses in Breeders’ Cup races.

(d) Notwithstanding any other law, on days during which Breeders’ Cup races are conducted in California, the board may authorize parimutuel wagering on Breeders’ Cup races to be run at the host venue and on one nonthoroughbred race specified in the host venue’s license application approved by the board. Amounts deducted and distributed pursuant to this chapter from wagering on the specified nonthoroughbred race shall be deducted and distributed as if the wagers were placed on a thoroughbred race.

(Amended by Stats. 2013, Ch. 438, Sec. 1. Effective September 30, 2013.)



19605.75

(a) The Legislature finds and declares that the existence of high caliber thoroughbred racing in California is important to this state’s agricultural economy. The California horse racing industry is being threatened by the escalating costs of doing business in California, including, but not limited to, workers’ compensation insurance costs, in that these costs are not only causing thoroughbred horses and trainers to leave this state, but are also discouraging owners and trainers from bringing horses into this state to compete. It is the intent of the Legislature to provide some relief from these escalating costs through the redistribution of the parimutuel handle on exotic wagers.

(b) Notwithstanding Section 19610, every thoroughbred association and fair that conducts a racing meet shall deduct an additional 0.5 percent of the total amount handled in exotic parimutuel pools of thoroughbred races.

(c) The funds collected pursuant to subdivision (b) from exotic parimutuel pools on thoroughbred races within the inclosure of a thoroughbred association or fair conducting a race meeting, at satellite wagering facilities within this state, and through advance deposit wagering by residents of this state, shall be distributed to the organization described in subdivision (f) to be used in accordance with subdivision (e).

(d) Any thoroughbred association or fair that authorizes a betting system located outside of this state to accept exotic wagers on its races and to combine those wagers in the association’s or fair’s exotic parimutuel pools, including, but not limited to, a multijurisdictional wagering hub as to exotic wagers made by residents other than those of this state, shall deduct the amount specified in subdivision (b) in addition to any other applicable deductions specified in law. The amount deducted pursuant to this subdivision shall be distributed to the organization described in subdivision (f) to be used in accordance with subdivision (e). This additional deduction shall not be included in the amount on which license fees are determined pursuant to Section 19602.

(e) The amounts distributed to the organization described in subdivision (f) shall be deposited by that organization in a separate account to defray the costs of workers’ compensation insurance incurred in connection with thoroughbred horses that race in this state at thoroughbred associations and racing fairs through the payment of supplemental premiums that reduce rates, payment to or for the benefit of trainers and owners of such thoroughbreds, based on the number of such thoroughbreds they start, in order to reimburse them for the costs of workers’ compensation insurance directly or indirectly incurred by them, and other appropriate payments. Any funds that are not used for the purposes set forth in this subdivision shall, after an affirmative vote of at least 25 of the voting interests of the organization described in subdivision (f), either be carried forward to the subsequent year, or be used to reimburse racing associations for the actual cost of health and safety programs, research or safety equipment, or making capital improvements that are designed to prevent workplace accidents and increase the safety of jockeys, exercise riders, backstretch employees, and other racetrack personnel. Those capital improvements shall include, but not be limited to, safety improvements to racing and training surfaces. All requests for reimbursements shall be approved by the board. In developing proposals for approval by the board, the association shall confer with their horsemen’s organizations and all affected labor organizations or associations.

(f) The thoroughbred racing associations and the owners’ organization described in subdivision (b) of Section 19613 shall form an organization to which funds shall be distributed pursuant to subdivisions (c) and (d). This organization shall have a total of 34 voting interests, of which 16 shall be allocated to the organization representing thoroughbred owners pursuant to Section 19613, one shall be allocated to the official registering agency for thoroughbreds in California, and one shall be allocated to the organization representing thoroughbred trainers pursuant to Section 19613. The remaining 16 votes shall be allocated among the licensed racing associations and racing fairs in the state. Each racing association and fair shall receive the portion of these remaining votes represented by the sum of exotic wagering on its races divided by the statewide total of exotic wagering in the preceding calendar year, excluding Breeders’ Cup races. Fractional voting shall be permitted. Any decision of this organization with respect to the allocation of funds pursuant to subdivisions (c) and (d) shall require the affirmative vote of 25 of these voting interests. In the event that the required number of affirmative votes cannot be obtained, the matter shall be submitted to the board for a decision consistent with subdivision (e), and the decision of the board shall be final.

(g) The organization formed pursuant to this section shall account annually to the board with respect to the expenditure and distribution of funds received by the organization pursuant to subdivisions (c) and (d), and shall obtain an independent audit of fund generation and distribution. A copy of the completed audit shall be forwarded to the board within 45 days of its receipt by the organization.

(Amended by Stats. 2014, Ch. 6, Sec. 1. Effective March 28, 2014.)



19605.76

(a) Notwithstanding Section 19610, a quarter horse racing association may deduct an additional 0.5 percent of the total amount handled in its exotic parimutuel pools. This additional deduction shall only be permitted with the approval of the organization representing quarter horse horsemen and horsewomen at the applicable racing association meet.

(b) Any funds collected pursuant to subdivision (a) from exotic parimutuel pools on races within the inclosure of a racetrack, at satellite wagering facilities within this state, and through advance deposit wagering by residents of this state, shall be distributed to the organization described in subdivision (e) to be used in accordance with subdivision (d).

(c) Any quarter horse racing association that authorizes a betting system located outside of this state to accept exotic wagers on its races and to combine those wagers in the association’s exotic parimutuel pools, including, but not limited to, a multijurisdictional wagering hub as to exotic wagers made by residents other than those of this state, may deduct the amount specified in subdivision (a) in addition to any other applicable deductions specified in law. Any amount deducted pursuant to this subdivision shall be distributed to the organization described in subdivision (e) to be used in accordance with the provisions of subdivision (d). This additional deduction shall not be included in the amount on which license fees are determined pursuant to Section 19602.

(d) The amounts distributed to the organization described in subdivision (e) shall be deposited by that organization in a separate account to defray workers’ compensation insurance costs for trainers and owners who are racing horses at the applicable quarter horse racing association meet. Any funds not expended for this purpose in the calendar year in which they are collected may either be used for the following year’s workers’ compensation costs, as specified above, or to benefit the purse pools at the track where the funds are generated. Funds to benefit purse pools shall be allocated by breed, in the same proportions as each breed generated in deductions under this section at the track in the year the funds were collected.

(e) The quarter horse racing association and the organization representing quarter horse horsemen and horsewomen shall form an organization to which any funds deducted pursuant to subdivisions (b) and (c) shall be distributed. The quarter horse associations collectively shall have representation equal to that of the organization representing quarter horse horsemen and horsewomen on the governing board of the organization formed pursuant to this subdivision.

(f) If the quarter horse racing association and the organization representing quarter horse horsemen and horsewomen cannot agree on the manner for distributing these funds to defray the costs of workers’ compensation insurance, the matter shall be submitted to the board for a decision consistent with subdivision (d), and the decision of the board shall be final.

(Added by Stats. 2014, Ch. 6, Sec. 2. Effective March 28, 2014.)



19605.77

(a) Notwithstanding Section 19610, a harness racing association may deduct an additional 1 percent of the total amount handled in conventional parimutuel pools of harness races. This additional deduction shall only be permitted with the approval of the organization representing harness horsemen and horsewomen at the applicable racing association meeting.

(b) Any funds collected pursuant to subdivision (a) from conventional parimutuel pools on harness races within the inclosure of a racetrack, at satellite wagering facilities within this state, and through advance deposit wagering by residents of this state, shall be distributed to the organization described in subdivision (e) to be used in accordance with subdivision (d).

(c) Any harness racing association that authorizes a betting system located outside of this state to accept conventional wagers on its races and to combine those wagers in the association’s conventional parimutuel pools, including, but not limited to, a multijurisdictional wagering hub as to conventional wagers made by residents other than those of this state, may deduct the amount specified in subdivision (a) in addition to any other applicable deductions specified in law. Any amount deducted pursuant to this subdivision shall be distributed to the organization described in subdivision (e) to be used in accordance with the provisions of subdivision (d). This additional deduction shall not be included in the amount on which license fees are determined pursuant to Section 19602.

(d) The amounts distributed to the organization described in subdivision (e) shall be deposited by that organization in a separate account and used to reduce the workers’ compensation insurance costs for trainers who are racing horses at the applicable harness racing association meet. Any funds not expended for this purpose in the calendar year in which they are collected may either be used for the following year’s workers’ compensation costs, as specified above, or to benefit the harness purse pool at the track where the funds are generated.

(e) The harness racing association and the organization representing harness horsemen and horsewomen shall form an organization to which any funds deducted pursuant to subdivisions (b) and (c) shall be distributed. The harness associations collectively shall have representation equal to that of the organization representing harness horsemen and horsewomen on the governing board of the organization formed pursuant to this subdivision.

(f) If the harness racing association and the organization representing harness horsemen and horsewomen cannot agree on the manner for distributing these funds to defray the costs of workers’ compensation insurance, the matter shall be submitted to the board for a decision consistent with subdivision (d), and the decision of the board shall be final.

(Added by Stats. 2014, Ch. 6, Sec. 3. Effective March 28, 2014.)



19605.78

(a) Notwithstanding Section 19610 and in addition to the deduction specified in subdivision (b) of Section 19605.75, a fair may deduct an additional 0.5 percent of the total amount handled in exotic parimutuel pools of races for any breed, other than races solely for thoroughbreds. This additional deduction shall only be permitted for a breed’s races with the approval of the organization representing the horsemen and horsewomen of that breed at the fair.

(b) Any funds collected pursuant to subdivision (a) from exotic parimutuel pools on races within the inclosure of a racetrack, at satellite wagering facilities within this state, and through advance deposit wagering by residents of this state, shall be distributed to the organization described in subdivision (e) to be used in accordance with subdivision (d).

(c) Any fair that authorizes a betting system located outside of this state to accept exotic wagers on its races and to combine those wagers in the association’s exotic parimutuel pools, including, but not limited to, a multijurisdictional wagering hub as to exotic wagers made by residents other than those of this state, may deduct the amount specified in subdivision (a) in addition to any other applicable deductions specified in law. Any amount deducted pursuant to this subdivision shall be distributed to the organization described in subdivision (e) to be used in accordance with the provisions of subdivision (d). This additional deduction shall not be included in the amount on which license fees are determined pursuant to Section 19602.

(d) The amounts distributed to the organization described in subdivision (e) shall be deposited by that organization in a separate account to defray workers’ compensation insurance costs for trainers and owners who are racing breeds other than thoroughbreds at the applicable fair. Any funds not expended for this purpose in the calendar year in which they are collected may either be used for the following year’s workers’ compensation costs, as specified above, or to benefit the purse pool of each breed at the particular fair where the funds are generated in the same proportions as each breed generated at that fair in the year the funds are collected.

(e) The fairs and the organizations representing the horsemen and horsewomen of each breed for which deductions have been approved under subdivision (a) shall form an organization to which any funds deducted pursuant to subdivisions (b) and (c) shall be distributed. The fairs collectively shall have representation equal to the collective representation of the organizations representing horsemen and horsewomen on the governing board of the organization formed pursuant to this subdivision.

(f) If the fairs and the organizations representing horsemen and horsewomen cannot agree on the manner for distributing these funds to defray the costs of workers’ compensation insurance, the matter shall be submitted to the board for a decision consistent with subdivision (d), and the decision of the board shall be final.

(Added by Stats. 2014, Ch. 6, Sec. 4. Effective March 28, 2014.)



19605.79

(a) Notwithstanding any other provision of law, in the event there are at any time uncommitted surplus funds in accounts created pursuant to Sections 19605.73 and 19605.75, those unexpended funds may, at the written request of the organization governing those funds and with the approval of the board, be reallocated to any other fund or account created pursuant to this chapter.

(b) Requests to the board to reallocate funds pursuant to subdivision (a) shall be accompanied by a report detailing all receipts and expenditures over the two prior fiscal years of the funds affected by the request.

(c) Initial board approval of a request to reallocate funds pursuant to subdivision (a) shall be limited to a one-year period. Approval of a reallocation may be extended beyond one year upon a determination by the board that the extension is in the economic interest of thoroughbred racing.

(d) The organization whose written request pursuant to subdivision (a) has been approved by the board shall provide subsequent quarterly reports of receipts and expenditures of the affected funds if requested by the board.

(e) The organization whose written request pursuant to subdivision (a) has been approved by the board shall file a report with the board and the respective fiscal committees and committees on governmental organization of the Senate and the Assembly accounting for all receipts and expenditures in any of the affected funds. This report shall be filed within one year of initial board approval and annually thereafter if the approval is extended by the board.

(Added by renumbering Section 19605.10 by Stats. 2010, Ch. 328, Sec. 23. Effective January 1, 2011.)



19605.8

For thoroughbred meetings, the funds remaining after distribution of the amounts set forth in Sections 19605.7, 19605.71, and 19605.72 shall be distributed 50 percent as commissions to the association that conducts the racing meeting and 50 percent as purses to the horsemen participating in the racing meeting. From the amount distributed as purses, a sum equal to 0.07 percent of the handle shall be held by the association to be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2, and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2.

(Amended by Stats. 1998, Ch. 335, Sec. 15. Effective January 1, 1999.)



19605.9

(a) Except as provided in subdivision (b), in the central and southern zones, all of the funds distributed for purses from satellite wagering facilities shall go to the purse program of the association conducting the racing meeting.

(b) Notwithstanding subdivision (a), all funds for distribution as purses at satellite wagering facilities which are racing fairs in the County of Los Angeles from wagering on thoroughbred horse racing conducted at the 22nd District Agricultural Association Fairgrounds shall be paid to a racing fair in the County of Los Angeles for supplementing purses at the fair meeting. Commencing January 1, 1992, the funds distributed for purses from satellite wagering facilities pursuant to this subdivision shall not exceed the amount distributed during the 1990 calendar year. Any funds in excess of this amount shall be distributed as purses at the racing meeting conducted by the association.

(Amended by Stats. 2009, Ch. 650, Sec. 5. Effective January 1, 2011.)



19606

(a) For harness, quarter horse, Appaloosa, Arabian, mixed breed, and fair meetings, the funds remaining after the distribution of the amounts set forth in Sections 19605.7 and 19605.71 shall be distributed 50 percent as commissions to the association that conducts the racing meeting and 50 percent to the horsemen participating in the racing meeting in the form of purses. However, owners’ premiums shall be paid from the amount distributed for purses in the same relative percentage as owners’ premiums are paid at the racing meeting, except that for thoroughbred races the owners’ premiums shall be as provided in subdivision (a) of Section 19605.8.

(b) In addition to funds distributed under Sections 19605.7 and 19605.71, from the amount that would be distributed to harness racing horsemen in the form of purses under this section, an amount equal to 0.1 percent of the amount handled on conventional and exotic wagers on standardbreds at satellite wagering facilities in California shall be distributed for the California Standardbred Sires Stakes Program pursuant to Section 19619.

(Amended by Stats. 2004, Ch. 122, Sec. 1. Effective January 1, 2005.)



19606.1

(a) All license fees from satellite wagering that are deposited in the Fair and Exposition Fund shall be deposited in a separate account in the fund and, notwithstanding Section 13340 of the Government Code, are continuously appropriated from that account to the Department of Food and Agriculture, for allocation by the Secretary of Food and Agriculture, at his or her discretion, for the purposes set forth in paragraphs (1) to (6), inclusive. The concurrence of the Director of Finance shall be required for allocations pursuant to paragraphs (1) and (2). Allocations pursuant to paragraphs (3) to (6), inclusive, shall be made with the concurrence of the Joint Committee on Fairs Allocation and Classification.

(1) For the repayment of the principal of, interest on, and costs of issuance of, and as security, including any coverage factor, pledged to the payment of, bonds issued or to be issued by a joint powers agency or other debt service or expense, including repayment of any advances made or security required by any provider of credit enhancement or liquidity for those bonds or other indebtedness or expenses of maintaining that credit enhancement or liquidity, incurred for the purpose of constructing or acquiring improvements at a fair’s racetrack inclosure, satellite wagering facilities at fairs, health and safety repair projects, or handicapped access compliance projects at fairs or for the purpose of refunding bonds or other indebtedness incurred for those purposes. As used in this paragraph, “coverage factor” means revenues in excess of the amount necessary to pay debt service on the bonds or other indebtedness, up to an amount equal to 100 percent more than the amount of that debt service, which a joint powers agency, pursuant to the resolution or indenture under which the bonds or other indebtedness are or will be issued, pledges as additional security for the payment of that debt service or is required to have or maintain as a condition to the issuance of additional bonds or other indebtedness. Notwithstanding any other provision of law, the department may also commit any funds available for allocation under Article 10 (commencing with Section 19620) to complete projects funded under this paragraph in the priority described in this paragraph.

(2) For payment to the State Race Track Leasing Commission to be pledged for the repayment of debt necessary to construct a racetrack grandstand at the 22nd District Agricultural Association fairgrounds. This payment shall be made only if the Secretary of Food and Agriculture determines, annually, that all other pledged revenues have been applied to the repayment of that debt and have been determined by the secretary to be inadequate for that purpose.

(3) For the payment of expenses incurred in establishing and operating satellite wagering facilities at fairs.

(4) For the support of an equipment and operating fund to produce and display a consolidated California signal at satellite wagering facilities and fairs.

(5) For health and safety repair projects at fairs, which includes fire and life safety improvement projects, California Code of Regulations compliance projects, and long-term deferred maintenance projects.

(6) For the development and payment of revenue generating projects, the establishment of pilot projects to restructure the current fair system, and for projects realizing a cost savings for more efficient utilization of existing fair resources.

(b) The Secretary of Food and Agriculture may not make an allocation for purposes of paragraphs (2) to (6), inclusive, of subdivision (a) until the payments required in any fiscal year pursuant to paragraph (1) of subdivision (a) have been funded.

(c) Pursuant to subdivision (a), the Joint Committee on Fairs Allocation and Classification shall review and concur, or not concur, with the secretary’s determination of the allocations to be made pursuant to paragraphs (3) to (6), inclusive, of subdivision (a) in total, and the committee may not add to, or delete projects or line items from, the proposed allocations.

(d) Approval of the Joint Committee on Fairs Allocation and Classification is deemed complete when one of the following conditions is met:

(1) The annual Budget Act is enacted.

(2) If the secretary’s recommendations are received by the Joint Committee on Fairs Allocation and Classification after the enactment of the annual Budget Act, the recommendations shall be deemed approved 30 days after they are received unless they are rejected by the committee.

(e) If the Joint Committee on Fairs Allocation and Classification does not concur with the secretary’s recommendations, the secretary may submit another set of recommendations to the committee pursuant to this section.

(f) The payments required in any fiscal year for the purposes of paragraphs (1) to (3), inclusive, of subdivision (a) shall be made before any transfer is made pursuant to subdivision (g).

(g) Except as otherwise provided in subdivision (f), if the revenues deposited in the separate account exceed eleven million dollars ($11,000,000) in any fiscal year, the amount in excess of eleven million dollars ($11,000,000) shall be transferred to the Fair and Exposition Fund for allocation in accordance with Section 19620.1.

(h) All of the costs of administering the account created by subdivision (a) shall be charged to the account.

(Amended by Stats. 2011, Ch. 2, Sec. 1. Effective March 24, 2011.)



19606.5

Notwithstanding subdivision (b) of Section 19641, the state shall receive as additional license fees 50 percent of any redistributable money in a parimutuel pool arising from wagers at a satellite wagering facility in the central or southern zone, subject to payment to a claimant pursuant to Section 19598, but not successfully claimed within that period, and the funds shall be deposited in the General Fund. The remaining 50 percent of redistributable money in a parimutuel pool arising from wagers at a satellite wagering facility shall be paid to a welfare fund established by the horsemen’s organization contracting with the association conducting the racing meeting for the benefit of horsemen, and that organization shall make an accounting to the board within one calendar year of the receipt of the payment.

(Amended by Stats. 1991, Ch. 1113, Sec. 1. Effective October 14, 1991.)



19606.6

Of the total breakage arising in a parimutuel pool which includes wagers at satellite wagering facilities in the central or southern zone, that percentage of breakage equal to the percentage that wagers placed at satellite wagering facilities constitute of the total parimutuel pool shall be distributed equally among the state as an additional license fee deposited in the General Fund, the track conducting the racing meeting as a commission, and the horsemen participating in the racing meeting in the form of purses. The remainder of the breakage shall be distributed in the same manner as breakage arising from wagers at the track conducting the racing meeting.

(Added by Stats. 1990, Ch. 131, Sec. 15. Effective June 11, 1990.)



19607

Notwithstanding Sections 19605.8 and 19605.9, when satellite wagering is conducted on thoroughbred races at associations or fairs in the central or southern zone, an amount not to exceed 1.25 percent of the total amount handled by all of those satellite wagering facilities shall be deducted from the funds otherwise allocated for distribution as commissions, purses, and owners’ premiums and instead distributed to an organization formed and operated by thoroughbred racing associations, fairs conducting thoroughbred racing, and the organization representing thoroughbred horsemen and horsewomen, with each party having meaningful representation on the board of the organization, to administer, pursuant to supervision of the board, a fund to provide reimbursement for offsite stabling at board-approved auxiliary training facilities for additional stalls beyond the number of usable stalls the association or fair is required to make available and maintain pursuant to Section 19535, and for the vanning of starters from these additional stalls on racing days for thoroughbred horses.

(Amended by Stats. 1998, Ch. 516, Sec. 1. Effective January 1, 1999.)



19607.1

(a) The funds distributed to the organization formed pursuant to Section 19607 shall be used to reimburse racing associations that are operating offsite stabling providing additional stalls for the incremental increase in operating costs directly resulting from providing the stabling. Neither the organization administering the offsite stabling and vanning program nor any of the entities forming and operating the organization, except the entity operating the offsite stabling facility where the injury occurred, shall be liable for any injury to any jockey, exercise person, owner, trainer, or any employee or agent thereof, or any horse occurring at any offsite stabling facility.

(b) The funds shall also be used to reimburse horsemen for the cost of vanning starting horses from a board-approved auxiliary training facility operated by a licensed racing association to the track conducting the racing meeting. Horsemen may use carriers of their own choice, except that the amount of reimbursement to horsemen is limited to the amount that the organization determines is generally charged by carriers for vanning from the auxiliary training facility to the track conducting the racing meeting. Neither the organization administering the offsite stabling and vanning program nor any of the entities forming and operating the organization, except the entity actually engaged in vanning horses, is liable for any injury occurring to any individual or horse during vanning from an offsite stabling facility.

(c) The training facilities and amenities provided for offsite stabling and training purposes shall be equivalent in character to those provided during racing meetings of the association.

(d) Upon the request of any party within the organization, the board shall adjudicate any dispute regarding costs, or other matters relating to the furnishing of offsite stabling or vanning. The board may, if necessary, appoint an independent auditor to assist in the resolution of disputes. The auditor shall be reimbursed from the funds of the organization.

(e) The organization may maintain a reserve fund of up to 10 percent of the total estimated annual vanning and stabling costs. In addition to the reserve fund, if the funds generated for offsite stabling and vanning are insufficient to fully reimburse racing associations for expenses incurred during the offsite vanning and stabling program, the organization may accumulate sufficient funds to fully reimburse those associations for those expenses.

(f) The amount initially deducted and distributed to the organization shall be 1.25 percent of the total amount handled by satellite wagering facilities authorized under this article in the central or southern zone on thoroughbred racing, but that allocation may be adjusted by the board, in its discretion. However, the adjusted amount may not exceed 1.25 percent of the total amount handled by satellite wagering facilities, to pay expenses and maintain the reserve fund for the continuing support of the program.

(Added by Stats. 1990, Ch. 131, Sec. 15. Effective June 11, 1990.)



19607.2

Notwithstanding Section 19605.8, when satellite wagering is conducted on thoroughbred races at associations or fairs in the northern zone, an amount not to exceed 1.25 percent of the total amount handled by all of those satellite wagering facilities, shall be deducted from the funds otherwise allocated for distribution as commissions, purses, and owners’ premiums and instead distributed to an organization formed and operated by thoroughbred racing associations, fairs conducting thoroughbred racing, and the organization representing thoroughbred horsemen, with each party having meaningful representation on the board of the organization, to administer, pursuant to supervision of the board, a fund to provide reimbursement for offsite stabling at board-approved auxiliary training facilities of racing associations or fairs for additional stalls beyond the number of usable stalls the association is required to make available and maintain pursuant to Section 19535, for starter fees and for the vanning of starters from these additional stalls on race days for thoroughbred horses.

(Added by Stats. 1998, Ch. 335, Sec. 18. Effective January 1, 1999.)



19607.3

(a) The funds distributed to the organization formed pursuant to Section 19607.2 shall be used to reimburse racing associations that are operating offsite stabling providing additional stalls for the incremental increase in operating costs directly resulting from providing the stabling. Neither the organization administering the offsite stabling and vanning program nor any of the entities forming and operating the organization, except the entity operating the offsite stabling facility where the injury occurred, shall be liable for any injury to any jockey, exercise person, owner, trainer, or any employee or agent thereof, or any horse occurring at any offsite stabling facility.

(b) The funds shall also be used to reimburse horsemen for the cost of vanning starting horses from a board-approved auxiliary training facility operated by a racing association or fair to the track conducting the racing meeting. Horsemen may use carriers of their own choice, except that the amount of reimbursement to horsemen is limited to the amount that the organization determines is generally charged by carriers for vanning from the auxiliary training facility to the track conducting the racing meeting. Neither the organization administering the offsite stabling and vanning program nor any of the entities forming and operating the organization, except the entity actually engaged in vanning horses, is liable for any injury occurring to any individual or horse during vanning from an offsite stabling facility.

(c) The training facilities and amenities provided for offsite stabling and training purposes shall be equivalent in character to those provided during racing meetings of the association.

(d) Upon the request of any party within the organization, the board shall adjudicate any dispute regarding costs, or other matters relating to the furnishing of offsite stabling or vanning. The board may, if necessary, appoint an independent auditor to assist in the resolution of disputes. The auditor shall be reimbursed from the funds of the organization.

(e) The organization may maintain a reserve fund of up to 10 percent of the total estimated annual vanning and stabling costs. In addition to the reserve fund, if the funds generated for offsite stabling and vanning are insufficient to fully reimburse racing associations or fairs for expenses incurred during the offsite vanning and stabling program, the organization may accumulate sufficient funds to fully reimburse those associations or fairs for those expenses.

(f) The amount initially deducted and distributed to the organization shall be 0.5 percent of the total amount handled by satellite wagering facilities authorized under this article in the northern zone on thoroughbred racing, but that allocation may be adjusted by the board, in its discretion. However, the adjusted amount may not exceed 1.25 percent of the total amount handled by satellite wagering facilities, to pay expenses and maintain the reserve fund for the continuing support of the program.

(Added by Stats. 1998, Ch. 335, Sec. 19. Effective January 1, 1999.)



19607.4

(a) Notwithstanding any other provision of law, any amount up to an amount equal to the difference between the maximum deduction authorized pursuant to Sections 19607 and 19607.2 and the amount actually deducted, not to exceed four million dollars ($4,000,000) statewide annually, may be utilized to obtain, provide, or defray the cost of workers’ compensation coverage for licensed thoroughbred stable employees and jockeys, and an amount not to exceed one million dollars ($1,000,000) statewide annually, may be paid to the thoroughbred welfare fund described in subdivision (b) of Section 19641 from the funds described in Sections 19607 and 19607.2, provided (1) there is a written agreement between the owners’ organization described in subdivision (a) of Section 19613 and those racing associations and fairs that annually conduct in California at least 75 percent of the thoroughbred races regarding the utilization of those funds; and (2) the agreement is filed with the board.

(b) The agreement shall be binding upon the owners’ organization and all of the racing associations and fairs that conduct thoroughbred races in California and the board shall have the authority to enforce the terms of the agreement. The board shall not, however, have the authority to impose an agreement upon the owners’ organization or the group of racing associations or fairs described herein.

(Added by Stats. 2002, Ch. 922, Sec. 2. Effective September 26, 2002.)



19607.5

(a) Notwithstanding any other provision of law, if both a fair and a thoroughbred association are licensed by the board to conduct live racing meetings within the northern zone during the same calendar period, signals of both racing programs shall be accepted at each live racing meeting within the northern zone and at all satellite wagering facilities eligible to receive these programs.

(b) Notwithstanding any other provision of law, in order to ensure that fairs which previously had an exclusive right to send their signals to satellite wagering facilities in the northern zone during periods of overlap do not lose commission revenues from satellite wagering, each fair that conducts its meeting during the period described in subdivision (a) shall receive the following satellite wagering commissions:

(1) With respect to the 2nd District Agricultural Association in Stockton, the commissions payable to the fair from satellite wagering during the period described in subdivision (a) shall be the greater of any of the following:

(A) The actual commission earned by the fair from satellite wagering on its live races during that period.

(B) Fifty percent of the total combined satellite wagering commissions payable to the thoroughbred association and the fair during that period.

(C) One hundred ten percent of the satellite wagering commissions paid to the fair during its live racing meeting in 1990.

If the satellite wagering commissions received by the 2nd District Agricultural Association are less than the greater of the amounts specified in subparagraph (B) or (C), the thoroughbred association shall pay to the fair from amounts deducted from satellite wagering on its meeting and before distribution of any satellite wagering commissions and purses on its meeting, an amount equal to the difference between the actual satellite wagering commissions received by the fair in that year and the applicable amount from subparagraph (B) or (C). No additional satellite wagering commission shall be paid to the fair by an association unless the fair conducts live racing during the period described in subdivision (a).

(2) With respect to the California Exposition and State Fair in Sacramento, the commissions payable to the fair from satellite wagering during the period described in subdivision (a) shall be the greater of either of the following:

(A) The actual commission earned by the fair from satellite wagering on its live races during that period.

(B) Sixty percent of the total combined satellite wagering commissions payable to the thoroughbred association and the fair during that period.

If the satellite wagering commissions received by the California Exposition and State Fair are less than the amount described in subparagraph (B), the thoroughbred association shall pay to the fair from amounts deducted from satellite wagering on its meeting and before distribution of any satellite wagering commissions and purses on its meeting, an amount equal to the difference between the actual satellite wagering commissions received by the fair in that year and the amount described in subparagraph (B). No additional satellite wagering commission shall be paid to the fair by an association unless the fair conducts live racing during the period described in subdivision (a).

(c) During any periods described in subdivision (a), including periods of overlap for fairs not specified in subdivision (b), the thoroughbred association shall deduct the same percentage from the total amount wagered in its daily conventional and exotic parimutuel pools as the percentage deducted by the fair meeting. The amounts deducted shall be distributed as otherwise provided in this article, with the following exceptions:

(1) If the percentages deducted from the conventional and exotic parimutuel pools of the thoroughbred association under this subdivision exceed the percentages deducted from the association’s pools during periods other than those described under subdivision (a), the amount deducted which is equivalent to the difference between those percentages shall be distributed by the thoroughbred association equally between commissions and purses.

(2) If a thoroughbred association and the 2nd District Agricultural Association in Stockton or the California Exposition and State Fair in Sacramento both conduct live racing meetings during any period described in subdivision (a), the total amount deducted shall be distributed by both the association and fair in the percentages specified for fair meetings in subdivision (b) of Section 19605.7.

This subdivision does not require any portion of the additional deduction to be distributed pursuant to subdivision (c) of Section 19614.

(d) Notwithstanding any other provision of law, an association and fair that conduct their meeting pursuant to subdivision (b) shall combine the operating expenses incurred at satellite wagering facilities during the period described in subdivision (a). For purposes of this subdivision only, the combined satellite wagering operating expenses of the association and the fair during the period described in subdivision (a) shall not exceed the actual expenses, or 6 percent of the combined parimutuel pool at satellite wagering facilities, whichever amount is less.

(Amended by Stats. 2012, Ch. 162, Sec. 4. Effective January 1, 2013.)



19608

An association other than a fair that conducts a horseracing meeting with an average daily handle of one million five hundred thousand dollars ($1,500,000) or more shall produce a live audiovisual signal of its racing program and shall make this signal available, in accordance with subdivision (a) of Section 19605.3 to any satellite wagering facility authorized to conduct wagering pursuant to Section 19605, 19605.1, 19605.2, or 19605.6.

(Amended by Stats. 1994, Ch. 671, Sec. 7. Effective January 1, 1995.)



19608.1

Unless the board finds it impractical to do so, any fair or any association with an average daily handle of less than one million five hundred thousand dollars ($1,500,000) may produce, at its option, a live audiovisual signal of its racing program. If the fair or association produces a signal of its program, the signal shall be made available, in accordance with subdivision (a) of Section 19605.3 to any satellite wagering facility authorized to conduct wagering pursuant to Section 19605, 19605.1, 19605.2, or 19605.3.

(Added by Stats. 1990, Ch. 131, Sec. 15. Effective June 11, 1990.)



19608.2

(a) In order to permit associations providing audiovisual signals the ability to do so without undue burden and expense, to avoid unnecessary duplication of facilities, to permit the associations to protect the security of their signals, and to permit the associations to protect the integrity of their parimutuel pools and to account for wagering proceeds included in those parimutuel pools, associations and fairs providing audiovisual signals pursuant to Section 19608 or 19608.1 may form an organization to operate, pursuant to board supervision, the audiovisual signal system.

(b) An organization operating under board supervision pursuant to this section may consist of any combination of associations and fairs.

(c) Nothing in this section precludes any other person or business entity from participating in, or holding a financial interest in, an organization formed by associations or fairs to operate satellite wagering, except that the person or business entity shall be approved by the board.

(d) Any organization formed shall provide horsemen’s organizations contracting with associations and fairs for racing meetings and nonracing fairs operating satellite wagering facilities meaningful representation on its governing board, and shall administer the audiovisual signal and parimutuel operations at satellite wagering facilities.

(e) (1) An organization shall bear the costs of operating the audiovisual signal system, including the costs of leasing or purchasing and operation of equipment for transmission and decoding of audiovisual signals and wagering data, the costs of totalisator equipment, mutuel department labor and equipment charges, and the costs, including labor, and overhead of the organization administering the satellite wagering program.

(2) A satellite wagering facility shall bear the costs of satellite receiving dishes, head-end assemblies, television monitors or screens, facility buildings, labor at the satellite wagering facility other than mutuel department labor, and any and all other costs at the satellite wagering facility not specifically referred to in paragraph (1).

(3) The board shall approve all costs and resolve any differences between an organization and a satellite wagering facility as to which party is required to bear the costs for a disputed item.

(Added by Stats. 1990, Ch. 131, Sec. 15. Effective June 11, 1990.)



19608.3

(a) Funds allocated by the Secretary of Food and Agriculture pursuant to paragraph (5) of subdivision (a) of Section 19606.1 for fire and life safety improvement projects, California Code of Regulations compliance projects, and long-term deferred maintenance projects at fairs in the northern zone shall be allocated in accordance with a project schedule determined by the Department of Food and Agriculture in compliance with this section.

(b) The department shall prepare a three-year schedule of these projects which commences July 1, 1987, and shall annually update the schedule. The schedule shall list individual project costs, contain a project description, and specify estimated project completion dates.

(Amended by Stats. 2011, Ch. 2, Sec. 5. Effective March 24, 2011.)



19608.4

A satellite wagering facility, an organization established pursuant to Section 19608.2 or any of their subcontractors or entities under contract to perform any of the functions specified in this article shall, as a condition of operating, enter into a written contractual agreement with the bona fide labor organization which has historically represented the same or similar classifications of employees at the nearest horseracing meeting. Permanent state or county employees and nonprofit organizations who have historically performed certain services at county, state, or agricultural district fairs may continue to provide those services notwithstanding this section.

(Added by Stats. 1990, Ch. 131, Sec. 15. Effective June 11, 1990.)



19608.5

All revenues payable to the state and deposited in a separate account in the fund pursuant to Section 19606.1 that are allocated by the Secretary of Food and Agriculture for the purposes of paragraph (1) of subdivision (a) of Section 19606.1 are hereby pledged for the repayment of the principal of, and interest on, bonds issued by a joint powers agency, or of other debt service or expense incurred for the purposes described in that paragraph (1).

(Amended by Stats. 2000, Ch. 1082, Sec. 96. Effective January 1, 2001.)



19608.6

(a) Any joint powers agency requesting money in connection with the issuance of bonds for the purposes described in paragraph (1) of subdivision (a) of Section 19606.1 shall file an application with the Secretary of Food and Agriculture, in the form required by the secretary.

(b) The secretary shall, upon review of the applications, prepare a statement of allocation of money to the joint powers agency, in the priority the director deems appropriate.

(c) The secretary shall adopt regulations governing the allocation procedures to be followed in implementing this section.

(Amended by Stats. 2000, Ch. 1082, Sec. 97. Effective January 1, 2001.)



19608.7

It is the intent of the Legislature in enacting Sections 19608.5, 19608.6, and 19608.8 to provide the revenues necessary for the financing by joint powers agencies of the described facilities and projects which shall be deemed to be public capital improvements within the meaning of Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code. Deposits into the account in the fund in accordance with paragraph (1) of subdivision (a) of Section 19606.1 shall continue through and including either the 20th year after the initial calendar year in which the revenues are collected, or whatever period of time is necessary to repay any borrowings of joint powers funding mechanism, including, but not limited to, retirement of bonded indebtedness, loan repayments, and monthly payments involving lease-purchase programs made by a joint powers agency to finance described facilities and projects, whichever time is longer.

(Added by Stats. 1990, Ch. 131, Sec. 15. Effective June 11, 1990.)



19608.8

The State of California does hereby pledge to and agree with the holders of any bonds or other indebtedness issued, and with those joint powers agencies which may enter into project agreements with fairs or other third parties or authorize bonds or other indebtedness to be issued, in reliance on the allocations set forth in subdivision (a) of Section 19606.1, that the state will not alter or change the structure of funding and deposits set forth in, or the pledge of funds for debt service, security, including any coverage factors, and expenses, pursuant to that section until the bonds and other indebtedness are fully paid or discharged and the project is fully performed or discharged. However, nothing precludes any alteration or change, if and when, adequate provision has been made by law for the protection from impairment of the contracts represented by the bonds, other indebtedness and projects, and the right to so alter or change is hereby reserved. Joint powers agencies may include this pledge and undertaking of the state in the bonds, agreements evidencing other indebtedness, and project agreements.

(Added by Stats. 1990, Ch. 131, Sec. 15. Effective June 11, 1990.)






ARTICLE 9.5 - License Fees, Commissions, and Purses

19610

Every association which conducts a racing meeting shall deduct 15 percent of the total amount handled in conventional parimutuel pools and 16.75 percent of the total amount handled in exotic parimutuel pools, except that any association conducting a harness racing meeting shall deduct 17.75 percent of the total amount handled in exotic parimutuel pools. The amounts as deducted shall be distributed as prescribed in this chapter.

(Amended by Stats. 1984, Ch. 1739, Sec. 1. Effective September 30, 1984.)



19610.1

Every association which conducts a harness racing meeting and deducts 17.75 percent of the total amount handled in exotic parimutuel pools shall use 1 percent of the total amount handled in the exotic parimutuel pools to fund the California Standardbred Sires Stakes Program. The 1 percent shall be deposited into the separate trust account provided for in Section 19619.

(Added by Stats. 1984, Ch. 1739, Sec. 2. Effective September 30, 1984.)



19610.2

Every association that conducts a racing meeting shall deduct one-tenth of 1 percent of the total amount handled. From the amount deducted on wagers made on-track, thirty-three one hundredths of the amount deducted shall be distributed to the Center for Equine Health and shall supplement, and not supplant, other funding sources. Sixty-seven one hundredths of the amount deducted shall be distributed to the California Animal Health and Food Safety Laboratory to fund the equine drug testing program and laboratory at the University of California, Davis described in Section 19578.

(Amended by Stats. 2000, Ch. 1082, Sec. 98. Effective January 1, 2001.)



19610.3

In addition to the amounts required or allowed to be deducted from the parimutuel pools as provided by this chapter, and except as otherwise provided in this section, every association that conducts a racing meeting may elect permanently to deduct an additional amount up to 0.33 of 1 percent from the total parimutuel wagers placed within its inclosure. This election is not available to the California Exposition and State Fair or to a county or district agricultural association fair unless, prior to January 1, 1984, the city or county in which the fair meeting was being conducted levied a license fee or excise tax pursuant to Section 19495 or imposed an admission tax on track patrons.

The amounts deducted pursuant to this section shall be retained by the association or fair for the payment of possessory interest taxes, if any, assessed against the organization described in Section 19608.2, the racing association, or fair, and after payment of these taxes shall be distributed to the city in which the racing meeting is conducted or, if the meeting is conducted outside the limits of any city, to the county in which the racing meeting is conducted. If a city or county has elected by ordinance to receive a distribution from a racing association under this section, it shall not at any time thereafter assess or collect, with respect to an event conducted by that racing association, or an event conducted by or by contract with that association or fair, any license or excise tax or fee, including, but not limited to, any admission, parking, or business tax, or any tax or fee levied solely upon the racing association conducting a racing meeting or any racing patron, participant, service-supplier, promoter, or vendor thereof. Further, a city or county electing to receive a distribution under this section shall continue to provide ordinary and traditional municipal services, such as police services and traffic control, in connection with racing meetings. “Ordinary and traditional services,” as used in this section, means those services provided by the city or county at no charge to the racing association in 1981. If an eligible city or county does not elect to receive a distribution under this section, the amount remaining after payment of possessory interest taxes, if any, as provided in this section shall be paid to the state as an additional license fee.

(Amended by Stats. 1995, Ch. 959, Sec. 3. Effective January 1, 1996.)



19610.4

Notwithstanding Section 19610.3, any association that conducts a racing meeting pursuant to Section 19549.9, or any fair that operates a satellite wagering facility, may elect to deduct an additional amount of 0.33 of 1 percent from the total parimutuel wagers placed within its inclosure or at its satellite wagering facility.

The amounts deducted pursuant to this section shall be retained by the association or fair for the payment of possessory interest taxes, if any, assessed against the organization described in Section 19608.2, the racing association, or fair, and after payment of these taxes shall be distributed to the city or county in which the racing meeting or wagering is conducted, at the option of the association or fair. If a city or county has elected by ordinance to receive a distribution from a racing association or fair under this section, it shall not at any time thereafter assess or collect, with respect to an event conducted by that racing association or, an event conducted by or by contract with that fair, any license or excise tax or fee, including, but not limited to, any admission, parking, or business tax, or any tax or fee levied solely upon the racing association or fair conducting a racing meeting or satellite wagering, or any patron, participant, service-supplier, promoter, or vendor thereof. Further, a city or county electing to receive a distribution under this section shall provide ordinary and traditional municipal services, such as police services and traffic control, in connection with the racing meetings or satellite wagering. If an eligible city or county does not elect to receive a distribution under this section, the amount remaining after payment of possessory interest taxes, if any, as provided in this section shall be paid to the state as an additional license fee.

(Amended by Stats. 2000, Ch. 1082, Sec. 99. Effective January 1, 2001.)



19610.6

Notwithstanding Section 19605.71, and in lieu of any deduction under Section 19610.3 or 19610.4, the 22nd District Agricultural Association shall deduct an additional amount of 0.33 of 1 percent from the total parimutuel wagers placed at its satellite wagering facility.

Forty percent of the amount deducted pursuant to this section shall be distributed to the City of Del Mar and 40 percent shall be distributed to the City of Solana Beach, if the respective city has elected to receive a distribution under this section. The remaining amounts deducted pursuant to this section shall be distributed to the San Dieguito River Valley Regional Open Space Park Joint Powers Authority, which is established for the enhancement of the San Dieguito River Valley and Lagoon. If the San Dieguito River Valley Regional Open Space Park Joint Powers Authority is dissolved, the distribution of the remaining amounts deducted pursuant to this section shall be distributed to the County of San Diego. If the City of Del Mar or the City of Solana Beach has elected by ordinance to receive a distribution from a fair under this section, it shall not at any time thereafter assess or collect, with respect to an event conducted by that fair, any license or excise tax or fee, including, but not limited to, any admission, parking, or business tax, or any tax or fee levied solely upon the fair conducting satellite wagering or any patron thereof. Furthermore, a city electing to receive a distribution under this section shall provide ordinary and traditional municipal services, such as police services and traffic control, in connection with the satellite wagering. If an eligible city does not elect to receive a distribution under this section, the amount deducted shall be paid to the state as an additional license fee.

(Amended by Stats. 1992, Ch. 239, Sec. 1. Effective January 1, 1993.)



19610.8

Notwithstanding any other provision of law, and in lieu of any deduction and distribution provided for in this chapter, upon the joint request of the association or fair accepting the wager, and the organization representing the horsemen and horsewomen participating in the meeting of the association or fair accepting the wager, the board may set the total percentage deducted from the parimutuel pool for proposition wagers and any new type of wager introduced after January 1, 2004, in an amount of at least 10 percent and not more than 30 percent of the amount handled in the parimutuel pool for the wager. Three percent of the amount deducted shall be paid to the state as a license fee and, if the wager was placed at a satellite wagering facility or a location other than the host racing association, 8 percent of the amount deducted shall be paid to the satellite wagering facility or to the entity that processed the wager. Notwithstanding the foregoing and in lieu of the license fee set forth herein for proposition wagers, with regard to quarter horse racing only, the total wagers made in a proposition parimutuel pool are subject to the same license fee as exotic wagers on a live quarter horse race. In addition, with respect to thoroughbred racing only, 3 percent of the amount remaining after the payment of the state license fee and payment to a satellite wagering facility or an entity that processed the wager, if any, shall be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2, and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2. Thereafter, for all kinds of racing, except quarter horse racing, the remaining amount shall be distributed 50 percent to the association conducting the racing meeting and 50 percent to the horsemen participating in the racing meeting as purses. With regard to quarter horse racing, commissions and purses shall be distributed in the amounts mutually agreed upon by the association conducting the meeting and the organization representing the horsemen and horsewomen.

(Amended by Stats. 2005, Ch. 119, Sec. 3. Effective July 25, 2005.)



19611

(a) For every thoroughbred association conducting a live racing meeting in the northern zone, 1.3 percent of the total amount handled on live races, excluding wagering at a satellite facility, shall be retained by the association for payment to the state as a license fee.

(b) For every thoroughbred association conducting a live racing meeting in the central or southern zone, 2 percent of the total amount handled on live races, excluding wagering at a satellite wagering facility, shall be retained by the association for payment to the state as a license fee.

(c) Additionally, 0.54 percent of the total amount handled on live racing, excluding wagering at a satellite facility, shall be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2 and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2.

(d) After distribution of the applicable amounts set forth in subdivision (a), (b), or (c), and the payments pursuant to other relevant sections of this chapter, all funds remaining from the deductions shall be distributed 51.9 percent as commissions and 48.1 percent as purses. From the amount distributed as purses, a sum equal to 0.07 percent of the total handle shall be held by the association to be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2, and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2.

(Amended by Stats. 1998, Ch. 335, Sec. 22. Effective January 1, 1999.)



19611.5

(a) In addition to the amounts otherwise deducted pursuant to this chapter, every association other than a fair that conducts a thoroughbred race meeting may deduct from the total amount handled in daily double, quinella, exacta, and other multiple wagering pools approved by the board up to 3 percent thereof to be distributed 50 percent as commissions and 50 percent as purses. From the amount distributed as purses, a sum equal to 0.07 percent of the total handle shall be held by the association to be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2, and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2.

(b) At least 30 days prior to the commencement of its meeting, the association shall file with the board a statement of the additional deduction to be made pursuant to subdivision (a). Except with the consent of the board, the amount of the deduction shall not be changed during the course of the meeting.

(Amended by Stats. 2000, Ch. 1082, Sec. 100. Effective January 1, 2001.)



19612

(a) Except as otherwise provided, every association which conducts a quarter horse race meeting or a harness horse race meeting shall pay a daily license fee at the rate of 0.4 percent of its daily conventional and exotic parimutuel handle.

(b) With respect to quarter horse meetings, all funds remaining from the deductions provided in Sections 19491, 19491.5, and 19610 after distribution of the license fee, shall be distributed 55 percent as commissions and 45 percent as purses. With respect to harness meetings, except for meetings conducted pursuant to Sections 19549.2 and 19549.6, the funds remaining from deductions provided in Section 19610, after distribution of the license fee, shall be distributed 59.5 percent as commissions and 40.5 percent as purses. For harness meetings conducted pursuant to Sections 19549.2 and 19549.6, the funds remaining from deductions provided in Section 19610, after distribution of the license fee, shall be distributed 50 percent as commissions and 50 percent as purses.

(c) Every association that conducted a quarter horse or Arabian horse racing meeting in the southern zone during the daytime prior to January 1, 1979, and thereafter conducts the meeting at night, shall be entitled to the following license fee adjustment:

For each 1 percent that the association’s average daily handle in the 1981 year, during the period from the commencement of the meeting to December 25, falls below its 1980 average daily handle during the same period, the amount of the license fee as set forth in subdivision (a) shall be reduced by 2 percent.

(d) Any association qualified to operate its meetings pursuant to Section 19612.6 shall be entitled to continue to distribute license fees, commissions, and purses as provided by that section.

(e) Notwithstanding subdivision (b), for every association that conducts a quarter horse meeting in the northern zone, the amount remaining after deduction of the state license fee shall be distributed between commissions and purses as agreed to by the association conducting the meeting and the organization representing the horsemen participating at the meeting. Every association conducting a quarter horse meeting in the northern zone may deduct an additional amount up to 1 percent of its conventional and exotic parimutuel pools to be distributed as commissions. The association may also deduct an additional 1 percent from the exotic parimutuel pools to be distributed as commissions and purses as agreed to by the association conducting the meeting and the organization representing the horsemen participating at the meeting.

(Amended by Stats. 1998, Ch. 335, Sec. 24. Effective January 1, 1999.)



19612.1

(a) In addition to the amounts otherwise deducted pursuant to this chapter, every association with an average daily handle of more than seven hundred fifty thousand dollars ($750,000) that conducts a harness, quarter, Arabian, or Appaloosa horse meeting may deduct from the total amount handled in daily double, quiniela, exacta, and other multiple wagering pools approved by the board up to 3 percent thereof to be distributed as additional commissions and purses in the following percentage ratio: to the association as additional commissions, not more than 59.5 percent; and to the horsemen as additional purses, not less than 40.5 percent, except that the association and the horsemen’s organization may agree to a different distribution by percentage of these funds.

(b) From the amount deducted for quarter horse purses under subdivision (a), a sum equal to 25 percent thereof shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.7.

The board shall designate the official registering agency representing quarter horse horsemen to administer this subdivision and to distribute premiums. The agency may, with the approval of the board, make a deduction for expenses not to exceed 10 percent of the total awards fund.

(c) From the amount deducted for Arabian horse purses under subdivision (a), a sum equal to 13.33 percent thereof shall be held by the association to be deposited with the official registering agency, pursuant to Section 19617.8, and thereafter shall be distributed in accordance with Section 19617.8. The board shall designate the officially recognized organization representing Arabian horsemen to administer this subdivision and to distribute premiums. The organization may, with the approval of the board, make a deduction for expenses not to exceed 10 percent of the total awards fund.

(d) From the amount deducted for Appaloosa purses under subdivision (a), a sum equal to 13.33 percent thereof shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.9 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.9.

The board shall designate the official registering agency representing Appaloosa horsemen to administer this subdivision and to distribute premiums. The agency may, with the approval of the board, make a deduction for expenses of up to, but not to exceed, 10 percent of the total awards fund.

(e) At least 30 days prior to the commencement of its meeting, the association shall file with the board a statement of the additional deduction to be made pursuant to subdivision (a). Except with the consent of the board, the amount of the deduction shall not be changed during the course of the meeting.

(f) In addition to the amounts otherwise deducted pursuant to this section, every harness racing association shall deduct an additional 2 percent of its exotic parimutuel pools to be distributed equally as commissions and purses.

(Amended by Stats. 1995, Ch. 826, Sec. 4. Effective October 13, 1995.)



19612.2

(a) In addition to the amounts otherwise deducted pursuant to this chapter, every association with an average daily handle of seven hundred fifty thousand dollars ($750,000) or less, except an association subject to Section 19614.2, which conducts a harness, quarter, Arabian, or Appaloosa horse meeting may deduct from the total amount handled in its daily exotic parimutuel pool up to 3 percent thereof to be distributed as additional commissions and purses as follows:

(1) For quarter horse meetings conducted other than pursuant to Section 19612.6 and for Appaloosa horse meetings, as agreed to by the association conducting the meeting and the organization representing the horsemen participating at the meeting.

(2) For harness and quarter horse meetings conducted pursuant to Section 19612.6, 50 percent as commissions and 50 percent as purses.

(b) From the amount deducted for quarter horse purses under subdivision (a), a sum equal to 25 percent thereof shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.7.

The board shall designate the official registering agency representing quarter horse horsemen to administer this subdivision and to distribute premiums. The agency may, with the approval of the board, make a deduction for expenses not to exceed 10 percent of the total awards fund.

(c) From the amount deducted for Arabian horse purses under subdivision (a), a sum equal to 13.33 percent thereof shall be held by the association to be deposited with the official registering agency, pursuant to Section 19617.8, and thereafter shall be distributed in accordance with Section 19617.8.

The board shall designate the officially recognized organization representing Arabian horsemen to administer this subdivision and to distribute premiums. The organization may, with the approval of the board, make a deduction for expenses not to exceed 10 percent of the total awards fund.

(d) From the amount deducted for Appaloosa purses under subdivision (a), a sum equal to 13.33 percent thereof shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.9 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.9.

The board shall designate the official registering agency representing Appaloosa horsemen to administer this subdivision and to distribute premiums. The agency may, with the approval of the board, make a deduction for expenses not to exceed 10 percent of the total awards fund.

(e) At least 30 days prior to the commencement of its meeting, the association shall file with the board a statement of the additional deduction to be made pursuant to subdivision (a) and its distribution between commissions and purses. Except with the consent of the board, the amount of the deduction and its distribution shall not be changed during the course of the meeting.

(f) In addition to any deductions pursuant to this section, every harness racing association shall also deduct an additional 2 percent of its daily exotic parimutuel pool to be distributed equally as commissions and purses.

(Amended by Stats. 1995, Ch. 826, Sec. 5. Effective October 13, 1995.)



19612.3

(a) Notwithstanding any other provision of law, with respect to harness racing associations other than those conducting a meeting pursuant to Section 19612.6, an additional 1 percent of the parimutuel pool shall be retained and shall be distributed equally between purses and commissions.

(b) With respect to harness racing associations conducting a meeting pursuant to Section 19549.2 or 19612.6, an additional 1 percent of the parimutuel pool shall be retained and shall be distributed as additional commissions.

(Amended by Stats. 1994, Ch. 311, Sec. 11. Effective July 21, 1994.)



19612.6

(a) (1) For harness meetings, the amount remaining after deduction of the state license fee shall be distributed equally between commissions and purses. For quarter horse, Appaloosa, and muleracing meetings, the amount remaining after deduction of the state license fee pursuant to Section 19612 shall be distributed between commissions and purses as agreed to by the association conducting the meeting and the organization representing the horsemen or mulemen participating in the meeting. For fair meetings conducted pursuant to Section 19549, the amount remaining after deduction of the state license fee pursuant to Section 19612 shall be distributed 48 percent to commissions and 52 percent to purses.

(2) Every association which conducts a racing meeting pursuant to Section 19549 shall, in addition, deduct from its parimutuel pools the amount specified in subdivision (d) of Section 19614.

(b) If an association qualified to operate its meeting pursuant to this section conducts two separate programs of racing on any day, each such program shall be considered a separate racing day for purposes of determining the daily handle and computing the distribution of license fees, commissions, and purses thereon. For the purposes of this subdivision, a program shall consist of at least nine races.

(c) In addition to any deductions pursuant to this section, every association conducting a racing meeting pursuant to Section 19549.1 shall also deduct an additional 1 percent of its parimutuel pools to be distributed as commissions.

(d) In addition to any deductions pursuant to this section, every association conducting a racing meeting pursuant to Section 19549.1 shall also deduct an additional 2 percent of its exotic parimutuel pools to be distributed equally as commissions and purses.

(Amended by Stats. 2000, Ch. 1082, Sec. 101. Effective January 1, 2001.)



19612.7

With respect to a harness race meeting, in addition to any other distributions, a portion of the money allocated for purses pursuant to this chapter may be used to pay for obtaining, providing, or defraying the cost of workers’ compensation coverage for stable employees and drivers of licensed standardbred trainers. This portion of the purse money, if any, shall be specified in a written agreement between the racing association that conducts the live harness race meeting and the organization representing the horsemen participating at the race meeting, and shall be jointly administered by the racing association and the organization representing the horsemen. This agreement is subject to the approval of the board.

(Added by Stats. 2002, Ch. 923, Sec. 1. Effective September 26, 2002.)



19612.8

Notwithstanding any other provision of law, any association conducting a racing meeting shall pay not less than the actual amount necessary to cover the costs for compensation, including any fringe benefits, to stewards and official veterinarians and to cover the costs for that racing meeting, as provided by the board under Section 19518.

(Amended by Stats. 2000, Ch. 1082, Sec. 102. Effective January 1, 2001.)



19612.9

(a) (1) Except as provided in subdivision (d) of Section 19601, unclaimed refunds shall be distributed to the organization that is responsible for negotiating purse agreements, satellite wagering agreements, and all other business agreements on behalf of the horsemen participating in the racing meeting for the purpose of negotiating, in good faith, an agreement of at least three years’ duration with a jockeys’ organization to provide health and welfare benefits to California licensed jockeys, former California licensed jockeys, and their dependents if those persons contribute to the plan and do not receive welfare benefits pursuant to Section 19613.

(2) The amount of money distributed annually pursuant to this section shall be held in trust solely for the purpose described in this section and shall not exceed four hundred fifty thousand dollars ($450,000), adjusted annually for inflation. The board shall determine the inflation adjustment based on an index quantifying changes in the cost of health insurance benefits.

(3) If an agreement is not reached before the regular meeting of the board in November of any calendar year, the board, on its own motion, shall provide that the provisions of the existing agreement, if any, shall remain in effect until a subsequent agreement is reached.

(b) The jockeys’ organization referred to in subdivision (a) shall represent a majority of the jockeys licensed by the board, and the board shall initially certify that the organization represents the majority of those licensed jockeys. The organization shall maintain an office in this state. The organization certified by the board shall provide an annual audit of the health and welfare fund established pursuant to this section. The organization shall make available to the board all records and documents necessary for the performance of its duties.

(c) The jockeys’ organization certified by the board shall develop reasonable nondiscriminatory criteria for eligibility for health and welfare benefits.

(d) The agreement shall be approved by the board and, if approved, no other entity licensed in this state shall be required to enter into an agreement for the purposes of this section.

(Amended by Stats. 2000, Ch. 1082, Sec. 103. Effective January 1, 2001.)



19613

(a) Except as provided in subdivisions (b), (c), (d), (e), and (f), the portion deducted for purses pursuant to this chapter shall be paid to or for the benefit of the horsemen and horsewomen at the racing meeting, and may include obtaining, providing, or defraying the cost of workers’ compensation coverage for stable employees and jockeys of licensed trainers. For purposes of this section, the trainers’ organization referred to in subdivisions (b), (c), and (d), known as the California Thoroughbred Trainers, Inc., shall be the plan sponsor, consistent with the definition set forth in Section 3 of the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(16)(B)), as amended.

(b) Any association other than a fair that conducts a thoroughbred racing meeting shall pay to the owners’ organization contracting with the association with respect to the conduct of racing meetings for administrative expenses and services rendered to owners, an amount not to exceed two-thirds of 11/2 percent of the portion, and to a trainers’ organization for administrative expenses and services rendered to trainers and backstretch employees an amount equivalent to one-third of 11/2 percent of the portion. That association shall also pay an amount for a pension plan for backstretch personnel to be administered by the trainers’ organization equivalent to an additional 1 percent of the portion. The remainder of the portion shall be distributed as purses.

(c) Any other association may pay to the horsemen’s organization contracting with the association with respect to the conduct of racing meetings for administrative expenses and services rendered to horsemen an amount out of the portion as may be determined by the association by agreement or otherwise, but, in all events, shall include, relative to a thoroughbred horsemen’s organization racing, 1 percent of the portion for a pension plan for the trainers’ organization. The remainder of the portion shall be distributed as purses.

(d) Notwithstanding subdivisions (b) and (c), any association conducting a fair racing meeting shall pay to the horsemen’s organizations contracting with the association with respect to the conduct of races for their respective breeds of horses at the meetings for administrative expenses and services rendered to their respective horsemen those amounts out of the portion as determined by the horsemen’s organization for the respective breeds with the approval of the board. Pursuant to this subdivision, amounts not to exceed 3 percent of the portion for the owners’ and trainers’ organizations shall be distributed to any thoroughbred owners’ and trainers’ organizations contracting with an association for a fair racing meeting or participating in mixed breed racing meetings as follows: two-thirds of 1 percent to the owners’ organization and one-third of 1 percent to the trainers’ organization for administrative expenses and services rendered to both owners and trainers, 1 percent for welfare funds, and 1 percent for a pension program for backstretch personnel, to be administered by the thoroughbred trainers’ organization.

(e) Any association other than a fair that conducts a quarter horse racing meeting shall pay to the horsemen’s organization contracting with the association with respect to the conduct of racing meetings for administrative expenses and services rendered to horsemen, an amount not to exceed 3 percent of the portion. The remainder of the portion shall be distributed as purses.

(f) For racing meetings other than thoroughbred meetings, if no contract has been signed between the association conducting the racing meeting and the organization representing the horsemen by the time the racing meeting commences, the distribution of purses shall be governed by the following:

(1) If the association conducted a racing meeting within the past 15 months and a contract was in existence, for that meeting with the horsemen’s organization and the association is conducting a subsequent meeting for the same breed or mixed breeds, the amounts payable to the horsemen’s organization under subdivision (c) shall be computed under the provisions of the last signed contract between the parties.

(2) This subdivision applies regardless of the cause of the failure to execute a contract, whether that failure is a result of inadvertence or otherwise.

(3) For racing meetings that do not come within paragraph (1), the board shall, within 15 days after the commencement of the racing meeting, determine the amounts payable to the horsemen’s organization for administrative expenses and services, and provide for the direct payment of those amounts.

(g) Amounts distributed pursuant to this section are derived from owners’ purses.

(h) For the purposes of this section, the following definitions shall apply:

(1) “Owner” means a person currently licensed by the board as an owner of a thoroughbred racehorse.

(2) “Trainer” means a person currently licensed by the board as a trainer of a thoroughbred racehorse.

(i) This section shall become operative on January 1, 2008.

(Amended by Stats. 2012, Ch. 350, Sec. 2. Effective January 1, 2013.)



19613.05

(a) Any association, including a fair, that conducts thoroughbred racing shall pay to the owners’ organization, contracting with the association with respect to the conduct of thoroughbred racing, an additional 13/4 percent of the portion deducted for purses, required by Section 19613, for a national marketing program. These funds shall be used exclusively for the promotion of thoroughbred racing in conjunction with a national thoroughbred racing marketing program. Funds that may not be needed for this effort shall be returned to the purse pool at the racing associations where these funds were raised in direct proportion to the amount in which they were initially raised. The owners’ organization shall file a report with the board and the respective Senate and Assembly Committees on Governmental Organization, accounting for the receipt and expenditure of these funds on an annual basis. The board of directors of the owners’ organization shall have the discretion to select the national marketing organization that shall be the recipient of these funds. If the board of directors of the owners’ organization decides at any time not to contribute to the national marketing organization, notice shall be given promptly to the respective racing association or associations and the 13/4 percent deduction shall cease until the owners’ organization decides otherwise.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2014, Ch. 430, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions.)



19613.1

(a) With respect to thoroughbred racing, except as provided in subdivision (b), the board shall determine which matters shall be the subject of negotiation and contract between the owners’ organization and the association, and which matters shall be the subject of negotiation and contract between the trainers’ organization and the association.

(b) The owners’ organization shall generally be responsible for negotiating purse agreements, satellite simulcast agreements, and all other business agreements relating to the conduct of racing that affect the owners. The trainers’ organization shall generally be responsible for negotiating issues relating to the backstretch, track safety, and the welfare of backstretch employees.

(c) The board shall resolve issues that are not settled between the associations and the organizations representing owners and trainers.

(Repealed and added by Stats. 1994, Ch. 62, Sec. 5. Effective January 1, 1995.)



19613.2

(a) Any horsemen’s, owners’, or trainers’ organization or organization representing horsemen, owners, or trainers shall be incorporated under the laws of the State of California in order to receive a distribution or deduction under this chapter. Each corporation shall represent a majority of the horsemen, owners, or trainers in the state with respect to the breed of horses the corporation represents. The board shall initially determine the organization that represents California horsemen with respect to each breed. Any distribution or deduction received by any of those organizations shall be used only for the benefit of California horsemen.

(b) No portion of the amount distributed pursuant to Section 19613 to an owners’, trainers’, or horsemen’s organization shall be used for the purpose of making contributions to candidates for public office, or to urge or oppose any measure on the ballot. The organizations representing owners, trainers, and horsemen may expend no more than the amount reasonably necessary to represent its members before the Legislature and the board with respect to issues that directly affect services rendered to owners, trainers, and horsemen. The board shall annually review the budgets of the organizations representing owners, trainers, and horsemen and shall determine the appropriate amount to be expended for providing the representation authorized by this subdivision.

(c) If an owners’, trainers’, or horsemen’s organization is conducting itself contrary to statute, regulation, or order of the board, the board may take disciplinary action against the organization, including ordering an association to withhold any distribution authorized pursuant to Section 19613.

(d) Upon recognition by the board of a successor horsemen’s, owners’, or trainers’ organization or organization representing horsemen, owners, or trainers, the board shall apportion those assets that were generated pursuant to Section 19613 for the benefit of the horsemen and the successor organization.

(Amended by Stats. 2006, Ch. 538, Sec. 29. Effective January 1, 2007.)



19613.5

Notwithstanding any other provision of this chapter, of the amount deducted for license fees, commissions, and purses from parimutuel pools at a racing meeting an amount may be retained and distributed for payment of any actual losses sustained at the meeting on parimutuel minus pools prior to the distribution of license fees, commissions, and purses. The proportion of license fees, commissions, and purses distributed for payment of such parimutuel minus pools shall be in the same proportion as they would be distributed in the provision under which they were deducted.

(Added by Stats. 1980, Ch. 76, Sec. 2.)



19613.6

Notwithstanding any other provision of this chapter, the owners’ organization referred to in subdivision (a) of Section 19613.2 that represents thoroughbred owners may elect to contribute the purses from one race conducted annually by each licensed thoroughbred racing association or fair to a welfare fund. The contribution shall be used for the benefit of horsemen, and the trainers’ organization shall make an accounting to the board within one calendar year of the receipt of the contribution. The designation of a specific race from which the horsemen elect to contribute the purses is subject to the mutual agreement of the horsemen’s organization and the racing association or fair that conducts the race.

(Amended by Stats. 1994, Ch. 62, Sec. 8. Effective January 1, 1995.)



19613.8

Within 60 days of a statewide majority of backstretch workers having chosen to be represented by an exclusive collective bargaining agent pursuant to Article 2.5 (commencing with Section 19455) or any other law, and so long as a majority continues to be represented by the agent, that agent shall designate two representatives to replace two of the members if the CHBPA Pension Administrative Committee and the plan document shall be amended to provide for this representation.

(Added by Stats. 2001, Ch. 198, Sec. 12. Effective January 1, 2002.)



19614

(a) Notwithstanding Sections 19611 and 19612, and except for an association that qualifies pursuant to Section 19612.6, for a fair conducting a live racing meeting, 1 percent of the total amount handled on live races, excluding wagering at a satellite facility, shall be retained by the fair association for payment to the state as a license fee.

(b) Additionally, 0.48 percent of the total amount handled on live racing, excluding wagering at a satellite facility, shall be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2, and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2.

(c) After distribution of the applicable amounts as set forth in subdivisions (a) and (b) and the payments made pursuant to other relevant sections of this chapter, all funds remaining from the deductions provided in Section 19610 shall be distributed 47.5 percent as commissions and 52.5 percent as purses. From the amount distributed as thoroughbred purses, a sum equal to 0.07 percent of the total handle shall be held by the association to be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2, and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2.

Any additional amount generated for purses and not distributed during the previous corresponding meeting shall be added to the purses at the current meeting.

(d) In addition to the amounts deducted pursuant to Section 19610, any fair racing association shall deduct 1 percent from the total amount handled in its daily conventional and exotic parimutuel pools. The additional 1 percent shall be deposited in the Fair and Exposition Fund and is hereby appropriated for the purposes specified in Section 19630.

(Amended by Stats. 2000, Ch. 1082, Sec. 105. Effective January 1, 2001.)



19614.2

(a) In addition to the amounts otherwise deducted pursuant to this chapter, a fair, or an association conducting its meeting pursuant to Section 19549.1, may deduct from the total amount handled in daily double, quinella, exacta, and other multiple wagering pools approved by the board up to 3 percent thereof to be distributed as additional commissions and purses in the current year of the fair meet. Of the amount deducted, if any, 52.5 percent shall be distributed as additional purses and 47.5 percent shall be distributed as additional commissions. From the amount distributed as thoroughbred purses, a sum equal to 0.07 percent of the total amount handled shall be held by the association to be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2, and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2.

(b) At least 30 days prior to the commencement of its meeting, the association shall file with the board a statement of the additional deduction to be made pursuant to subdivision (a). Except with the consent of the board, the amount of the deduction shall not be changed during the course of the meeting.

(c) From the amount deducted for quarter horse purses under subdivision (a), a sum equal to 25 percent thereof shall be paid as breeder premiums and owners’ and stallion awards as provided in Section 19617.7, shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7, and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.7.

(d) From the amount deducted for Arabian horse purses under subdivision (a), a sum equal to 13.33 percent thereof shall be held by the association to be deposited with the official registering agency, pursuant to Section 19617.8, and thereafter shall be distributed in accordance with Section 19617.8. The board shall designate the officially recognized organization representing Arabian horsemen to administer this subdivision and to distribute premiums. The organization may, with the approval of the board, make a deduction for expenses of up to, but not to exceed, 10 percent of the total awards fund.

(e) From the amount deducted for Appaloosa horse purses under subdivision (a), a sum equal to 13.33 percent thereof shall be paid as breeder premiums and owners’ and stallion awards as provided in Section 19617.9, and shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.9, and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.9.

(f) Amounts distributed pursuant to this section are derived from owners’ purses.

(Amended by Stats. 2000, Ch. 1082, Sec. 106. Effective January 1, 2001.)



19614.3

(a) Notwithstanding any other provision of law, a racing association and the organization representing horsemen may agree to reduce the portion deducted from the parimutuel pool for purses and commissions, provided that the change only affect funds available for purses and commissions.

(b) Any collective bargaining agreement that is premised in part on the amount of commissions earned shall continue to be calculated based on the amount of commissions that would have been earned had this section not become law.

(c) An agreement by a horsemen’s organization and a racing association to reduce the portion deducted from the parimutuel pool for purses and commissions is subject to the approval of the California Horse Racing Board, and may not be approved unless notice has been given to any labor organization that could be affected by the agreement.

(Added by Stats. 2002, Ch. 924, Sec. 2. Effective January 1, 2003.)



19614.4

(a) Notwithstanding any other provision of law and in addition to any amounts provided for purses by any other provision of this chapter, from the amount deposited with the official registering agency for distribution pursuant to Section 19617.2, the official registering agency shall make the following distributions as owners’ premiums:

(1) An amount equal to 20 percent of the winner’s share of the purse for a qualifying race, as defined in paragraph (2) of subdivision (b) of Section 19617, shall be distributed as an owner premium to the owner of a registered California-bred thoroughbred horse conceived by a registered eligible thoroughbred stallion, as provided in subdivision (d) of Section 19617, which finishes first in the race.

(2) An amount equal to 10 percent of the winner’s share of the purse for a qualifying race, as defined in paragraph (2) of subdivision (b) of Section 19617, shall be distributed as an owner premium to the owner of a registered California-bred thoroughbred horse that finishes first in the race and that was not conceived by a registered eligible thoroughbred stallion as provided in subdivision (d) of Section 19617, which finishes first in the race.

(b) The official registering agency shall develop a policy for the payment of owner premiums pursuant to paragraphs (1) and (2) in the event of a dead heat that involves one or more registered California-bred horses.

(c) From the amounts distributed as purses pursuant to this chapter, the organization responsible for negotiating purse agreements on behalf of thoroughbred horsemen participating in racing meetings, at its discretion, may pay an owner’s premium for a qualifying race, as defined by the organization, to the owner of a registered California-bred thoroughbred that finishes first through fifth in the qualifying race. Notwithstanding the foregoing, these payments shall be not less than the amount of the total payments made by the organization in 1998, and the discretion accorded the organization pursuant to this subdivision shall be exercised on a statewide basis for all racing meetings.

(d) The organization responsible for negotiating purse agreements on behalf of thoroughbred horsemen participating in racing meetings shall pay, from purse revenues generated, to the official registering agency for the purpose of the California-bred bonus program an amount equal to the amount determined in paragraph (3) of subdivision (b) of Section 19617.2, not to exceed two million dollars ($2,000,000) annually, and that amount shall be used for California-bred incentive awards.

(Amended by Stats. 2009, Ch. 550, Sec. 1. Effective January 1, 2010.)



19614.6

Notwithstanding Section 19614, any county fair in the central zone that conducted fair racing meetings prior to January 1, 1980, commencing with the 2006 racing season, may retain that portion of the license fee applicable to its live racing meeting that exceeds the amount of license fees paid during its 2004 live racing meeting for payment of a capital expense loan incurred for the purpose of improving its facilities for horse racing. The license fee retention shall be applicable only during the loan period, only in an amount equal to the loan payments, and only if all the moneys retained are used to pay off the loan for those capital expenses. Any portion of the license fee in excess of the amount needed to make loan payments pursuant to this section shall be deposited in the Fair and Exposition Fund. However, if after the effective date of this section, the rate of the license fee imposed on fairs is reduced, the county fair may retain that portion of the license fee applicable to its live racing meeting that exceeds the amount of the license fees that would have been paid on its 2004 live racing meeting at the reduced rate.

(Added by Stats. 2004, Ch. 918, Sec. 2. Effective January 1, 2005.)



19615

(a) The board shall provide a method for estimating the aggregate handle for each association’s proposed race meeting. Estimates may be revised during the course of the meeting. Based upon the estimate, each association shall pay its license fee weekly, and purses shall be reasonably allocated over the period of the association’s anticipated race meeting pursuant to a purse program developed by the association in consultation with the horsemen’s organization contracting with the association with respect to the conduct of racing meetings subject to approval of the board.

(b) Within seven days after the close of a race meeting, an association shall pay any license fee theretofore unpaid, or shall have refunded to it any excess license fee theretofore paid.

(c) If, at the close of a thoroughbred racing meeting, it is determined that the association conducting the meeting has not made payments to or for the benefit of owners and breeders of horses in an amount equaling the percentages set forth in this chapter, any excess shall be deducted from, and any deficiency not in excess of an amount agreed upon between the association and the horsemen’s organization contracting with the association with respect to the conduct of racing meetings shall be added to, the amount the association is required to pay to or for the benefit of owners and breeders of horses at its racing meeting in the following calendar year. Any deficiency in excess of the amount agreed upon shall be distributed as provided in the agreement.

(d) If, at the close of any other racing meeting, it is determined that the association conducting the meeting has not made payments to or for the benefit of owners and breeders of horses in an amount equaling the percentages set forth in this chapter, any excess shall be deducted from, and any deficiency shall be added to, the amount the association is required to pay to or for the benefit of owners and breeders of horses at its racing meeting in the following calendar year.

(e) Any two associations conducting a meeting pursuant to Section 19612 or 19612.6 may, with the approval of the board, combine their excesses or deficiencies from prior meetings if the associations and the organizations representing the horsemen all agree.

(f) Any associations conducting a harness meeting in the northern zone, including an association conducting any meeting pursuant to Section 19549.3, may, with the approval of the board, combine their excesses or deficiencies from prior meetings if the associations and the organizations representing horsemen all agree.

(Amended by Stats. 1991, Ch. 139, Sec. 2. Effective July 22, 1991.)



19616

(a) Notwithstanding any other provision of law, wagers accepted on out-of-state or out-of-country races pursuant to Sections 19596 and 19596.2, or on any multiple race exotic wager involving out-of-state races that is designated as a national wager, but not included in the parimutuel pool or pools of the entity conducting the out-of-state or out-of-country racing, shall be placed in a separate parimutuel pool or pools and shall be distributed as provided by this section.

(b) Each association accepting wagers on an out-of-state or out-of-country race shall deduct a percentage of the amount handled in its conventional and exotic parimutuel pools that is equal to the percentage deducted from the amount handled by the association in its parimutuel pools at its racing meeting.

(c) Each association shall pay a state license fee and make other distributions in accordance with Section 19601.

(d) The amount remaining from the deduction under subdivision (b), after payment of the state license fee and the contractual payment to the out-of-state host racing association, shall be distributed in accordance with applicable provisions of Section 19601.

(e) From the amount distributed under subdivision (d) for Appaloosa purses, a sum equal to 13.33 percent thereof shall be held by the association to be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.9, and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.9.

(f) From the amount distributed under subdivision (d) for quarter horse purses, a sum equal to 13.33 percent thereof shall be held by the association to be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7, and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.7.

(g) From the amount distributed under subdivision (d) for Arabian purses, a sum equal to 13.33 percent thereof shall be held by the association to be deposited with the official registering agency, pursuant to Section 19617.8, and shall thereafter be distributed in accordance with Section 19617.8.

(Amended by Stats. 1998, Ch. 335, Sec. 29. Effective January 1, 1999.)



19616.1

(a) Notwithstanding any other provision of law, wagers accepted on out-of-state or out-of-country races pursuant to Section 19596 or 19596.2, or on any multiple race exotic wager involving races from out of state that is designated by the board as a national wager and included in the parimutuel pool or pools of the entity conducting the racing shall be distributed as provided in this section.

(b) From the amount handled by the association and included in the parimutuel pool or pools of the entity conducting the out-of-state or out-of-country racing, each association may, with the permission of the board, deduct a percentage equal to the percentage deducted by the entity conducting the out-of-state or out-of-country racing.

(c) From the amount deducted pursuant to subdivision (b), if any, each association shall pay a state license fee and make other distributions in accordance with Section 19601.

(d) The amount remaining from the deduction under subdivision (b), if any, after payment of the state license fee and the contractual payment to the out-of-state or out-of-country host racing association, shall be distributed in accordance with the applicable provisions of Section 19601.

(e) From the amount distributed under subdivision (d) for Appaloosa purses, a sum equal to 13.33 percent thereof shall be held by the association to be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.9, and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.9.

(f) From the amount distributed under subdivision (d) for quarter horse purses, a sum equal to 13.33 percent thereof shall be held by the association to be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7, and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.7.

(g) For the purposes of subdivisions (a) and (b), with respect to any multiple race exotic wager involving races from out of state that is designated by the board as a national wager, the totalizator hub for the wager shall be considered the “entity conducting the racing.”

(h) Notwithstanding any other provision of law, if a thoroughbred association conducting a racing meeting in this state accepts wagers on a race that is part of a national wager as designated by the board, or acts as the totalizer hub pursuant to subdivision (g), the association shall not be required to pay a license fee to the state on those wagers. Amounts received by the association from the wagering shall be distributed 50 percent as commissions and 50 percent as purses to the horsemen and horsewomen participating in the racing meeting.

(i) From the amount distributed under subdivision (d) for Arabian purses, a sum equal to 13.33 percent thereof shall be held by the association to be deposited with the official registering agency, pursuant to Section 19617.8, and shall thereafter be distributed in accordance with Section 19617.8.

(Amended by Stats. 1998, Ch. 335, Sec. 30. Effective January 1, 1999.)



19616.2

(a) Except as provided in Section 19616.1, an association conducting wagering on an out-of-state feature race that is included in the parimutuel pool of the out-of-state entity conducting the out-of-state racing shall deduct a percentage equal to the percentage deducted from the amount handled by the association in its parimutuel pools at its racing meeting.

(b) An association that accepts wagers in a common parimutuel pool on an out-of-state feature race and deducts a percentage equal to that deducted from the amount handled by the association in its parimutuel pool at its racing meeting, as specified in subdivision (a), shall calculate payments on winning tickets as provided in Section 19602.

(Amended by Stats. 1992, Ch. 644, Sec. 2. Effective September 14, 1992.)



19616.51

(a) Notwithstanding any other law, and in lieu of any license fee payable to the state prescribed for or referred to in Section 19491, 19491.5, 19596.3, 19601, 19601.2, 19602, 19603, 19604, 19605.25, 19605.35, 19605.45, 19605.6, 19605.7, 19605.71, 19606.5, 19606.6, 19610.8, 19611, 19612, 19614, 19616, 19616.1, 19616.2, or 19641, any association or fair that conducts a racing meeting shall only pay its proportional amount, as determined by the formula devised pursuant to paragraph (1), as a license fee to the state, to be deposited into the Horse Racing Fund, which is hereby established, to fund the board and the equine drug testing program as follows:

(1) All racing associations and fairs including all breeds of racing shall participate in the funding of the board in accordance with a formula devised by the board in consultation with the industry.

(2) The baseline funding for the board and equine drug testing program in the first fiscal year after the enactment of this section shall be the amount approved in the 2008–09 Budget Act.

(3) Adjustments to the funding in subsequent budget years may only be made by an act of the Legislature.

(b) The license fee reductions resulting from subdivision (a), after payments to fund the board and the equine drug testing program, shall be distributed as follows:

(1) For thoroughbred racing only, 3 percent of the amount of the reduction shall be deposited with the official registering agency pursuant to subdivision (a) of Section 19617.2, and shall thereafter be distributed in accordance with subdivisions (b), (c), and (d) of Section 19617.2. The remaining amount shall be distributed to the association that conducts the racing meeting and to horsemen participating in that racing meeting as follows:

(A) Fifty percent to the association as commissions.

(B) Fifty percent to the horsemen as purses.

(2) For quarter horse racing, 3 percent of the amount of the reduction shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7, and shall thereafter be distributed in accordance with subdivisions (c), (d), (e), and (f) of Section 19617.7, the remaining amount shall be distributed to the association that conducts the racing meeting and to horsemen participating in that racing meeting as follows:

(A) Fifty percent to the association as commissions.

(B) Fifty percent to the horsemen as purses.

(3) For harness racing, 6 percent of the amount of the reduction shall be distributed as specified in Section 19617.6, the remaining amount shall be distributed to the association that conducts the racing meeting and to horsemen participating in that racing meeting as follows:

(A) Fifty percent to the association as commissions.

(B) Fifty percent to the horsemen as purses.

(4) For all other breeds, the remaining amount shall be distributed to the association that conducts the racing meeting and to horsemen participating in that racing meeting as follows:

(A) Fifty percent to the association as commissions.

(B) Fifty percent to the horsemen as purses.

(Amended by Stats. 2010, Ch. 193, Sec. 1. Effective January 1, 2011.)



19616.52

Notwithstanding Section 19616.51, in lieu of all amounts payable prior to July 1, 2009, pursuant to Section 19616.51, as that section existed prior to July 1, 2009, from amounts generated by parimutuel wagering on horse races, the sum of five million five hundred thousand dollars ($5,500,000) shall be paid by racing associations and fairs from the amount available for commissions, purses, and breeder awards, as determined by the board, into the State Treasury to the credit of the Fair and Exposition Fund over a period of six years. Commencing with the 2009–10 fiscal year, one-sixth of the sum shall be payable equally for six successive fiscal years. The proportionate share to be paid by each racing association and fair and the method of payment shall be determined by a formula approved by the board in consultation with the industry.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 2. Effective July 28, 2009.)



19617

The following definitions shall govern the construction of this section and Section 19617.2:

(a) “Breeder” means a person who is registered as a breeder of a California-bred thoroughbred with the official registering agency and is named on the applicable Certificate of Registration issued by the Jockey Club of New York.

(b) “Qualifying race” means the following:

(1) In the case of breeder awards, all races in this state, all graded stakes races conducted within the United States, and other stakes races as designated by the official registering agency.

(2) As qualified by paragraph (5), in the case of owner premiums, certain claiming races, as defined by paragraph (4), and all allowance races, including maiden special weights. No owner premiums shall be paid on California-bred restricted races pursuant to Section 19568.

(3) As qualified by paragraph (5), in the case of stallion awards, all nonclaiming races and certain claiming races, if the nonclaiming races and the certain claiming races are conducted in this state during racing meetings where more than one-half of the races on every racing program are for thoroughbreds, all graded stakes races conducted within the United States, and other stakes races as designated by the official registering agency.

(4) “Certain claiming races” means thoroughbred races in the central and southern zone with a minimum claiming level of forty thousand dollars ($40,000) for winners and thoroughbred races in the northern zone with a minimum claiming level of twenty thousand dollars ($20,000) for winners.

(5) No owner premium or stallion award shall be paid on races with purses of less than fifteen thousand dollars ($15,000). In determining whether a race complies with the definition in paragraph (4), the official registering agency shall base its determination on the actual amount of the purse at the time the race was conducted and shall not take into consideration any postrace adjustments to that purse.

(c) “Eligible earnings” means the following:

(1) In the case of breeder awards, the annual amount earned by a California-bred thoroughbred for finishing first, second, or third in qualifying races.

(2) In the case of owner premiums, the annual amount earned by a California-bred thoroughbred for winning qualifying races.

(3) In order for earnings from a qualifying race to be considered as eligible earnings, a California-bred thoroughbred shall be registered as such with the official registering agency before the date entries were taken by the association for the qualifying race in which that horse earned purse money.

(4) In the case of stallion awards, the annual amount earned by California-conceived or California-bred foals of an eligible thoroughbred stallion in winning qualifying races plus the amount earned by those foals for finishing second or third in a stakes race in this state, for finishing first, second, or third in a graded stakes race within the United States, and for finishing first, second, or third in other stakes races as designated by the official registering agency.

(5) For purposes of this section, the maximum purse considered earned in any qualifying race within this state shall be three hundred thirty thousand dollars ($330,000) for a win, one hundred twenty thousand dollars ($120,000) for a second, and ninety thousand dollars ($90,000) for a third place finish and the maximum purse considered earned in any qualifying race outside of this state shall be one hundred sixty-five thousand dollars ($165,000) for a win, sixty thousand dollars ($60,000) for a second, and forty-five thousand dollars ($45,000) for a third place finish.

(6) In determining the purse earned in any qualifying race that is a stakes race, the amount earned shall be based solely on the added money, with no consideration to be given to other sources of the purse, such as nomination, entry, or starting fees, bonuses, and sponsor contributions, or any combination thereof.

(7) On or before February 15 of any year, it is the ultimate responsibility of the stallion owner to advise the official registering agency of any and all purses earned during the preceding year that shall be considered in determining the amount of the stallion award to which the owner is entitled.

(8) On or before February 15 of any year, it is the ultimate responsibility of the breeder to advise the official registering agency of any and all purses earned during the preceding year in graded stakes races outside of this state by horses bred by breeder.

(d) “Eligible thoroughbred stallion” means a thoroughbred stallion that was continuously present in this state from February 1 to June 15, inclusive, of the calendar year in which the qualifying race was conducted, and if the sire left this state after June 15 of the calendar year in which the qualifying race was conducted, the sire returned to and was present in this state by February 1 of the following calendar year and thereafter remained until June 15 of that year. If a sire dies in this state and stood his last season at stud in this state, he shall thereafter continue to be considered an eligible thoroughbred stallion.

(1) Notwithstanding any provision to the contrary, a thoroughbred stallion shall be considered an eligible thoroughbred stallion only if its owner has filed a claim for stallion award on or before February 15 of the calendar year immediately following the calendar year for which the awards are being distributed and is registered with the official registering agency.

(2) The official registering agency shall establish procedures for the registration of stallions and may charge a fee for that registration.

(3) This subdivision shall apply only to thoroughbred stallions standing at stud in this state before January 1, 2010, and as to foals conceived in this state before January 1, 2010.

(e) “Eligible thoroughbred stallion” means a thoroughbred stallion that was continuously present in this state from February 1 to June 15, inclusive, of the year 2010 or any subsequent calendar year in which he stood at stud and fathered the participant in the race. If a sire dies in this state in the year 2010 or any subsequent year and stood his last season at stud in this state, or was standing at stud in this state on the date of his death in the year 2010 or any subsequent year, he shall thereafter continue to be considered an eligible thoroughbred stallion regarding a race participant fathered by him in that season.

(1) Notwithstanding any provision to the contrary, a thoroughbred stallion shall be considered an eligible thoroughbred stallion only if the stallion owner has filed a claim for stallion award on or before February 15 of the calendar year immediately following the calendar year for which the awards are being distributed and the stallion and the stallion owner are registered with the official registering agency.

(2) The official registering agency shall establish procedures for the registration of stallions and stallion owners and may charge a fee for that registration.

(3) This subdivision shall apply only to thoroughbred stallions standing at stud in this state on or after January 1, 2010, and as to foals conceived in this state on or after January 1, 2010.

(f) “Official registering agency” means the California Thoroughbred Breeders Association.

(g) “Owner” means the person who is registered with the paymaster of purses on the date the qualifying race was conducted as the owner of the California-bred thoroughbred earning purse money in that race.

(h) “Quotient,” for any fund, means the amount allocated to that fund pursuant to subdivision (b) of Section 19617.2 divided by the aggregate eligible earnings of the horses applicable to that fund. In calculating the quotient for each of the funds, any retroactive purse payments with respect to a race shall not be considered after the disbursement of the fund.

(i) “Stallion owner” means the person who is the owner of the eligible thoroughbred stallion as of December 31 of the calendar year in which that sire’s foals had eligible earnings or the person who owned the eligible thoroughbred sire on the date that the stallion died. This subdivision shall only apply to thoroughbred stallions standing at stud in this state before January 1, 2010, and as to foals conceived in this state before January 1, 2010.

(j) “Stallion owner” means the person who is the owner of the eligible thoroughbred stallion as of December 31 of each calendar year in which the eligible thoroughbred stallion stands at stud in this state as to all of that sire’s foals (1) that were conceived in this state in that calendar year and (2) that thereafter have eligible earnings. If the eligible thoroughbred stallion dies prior to December 31 of a year in which that stallion stands at stud in this state, the person who owned the eligible thoroughbred stallion on the date that the stallion died shall be the stallion owner for that year. This subdivision shall only apply to thoroughbred stallions standing at stud in this state on or after January 1, 2010, and as to foals conceived in this state on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 272, Sec. 4. Effective January 1, 2011.)



19617.2

(a) Except as otherwise provided in this chapter, any association conducting a race meeting that includes thoroughbred racing shall deposit with the official registering agency 0.54 percent of the total amount handled ontrack in daily conventional and exotic parimutuel pools resulting from thoroughbred wagers made in this state. These deposits shall be made at the following intervals:

(1) For any meeting of 20 racing days or less, the requisite deposit shall be made not later than seven days immediately following the last day of that meeting.

(2) For any meeting of more than 20 racing days, the initial deposit shall be made not later than 27 racing days after the commencement of that meeting and every 20 racing days thereafter, with a final deposit made not later than seven days following the last day of that meeting. The initial deposit for that meeting shall be based upon the applicable amount handled during the first 20 racing days of the meeting, and deposits thereafter shall be based upon the applicable amount handled during the ensuing periods of 20 racing days with the last deposit being based upon the applicable amount handled from the end of the last 20-racing-day period for which a deposit has been made to the end of the meeting.

(b) After deducting a sum equal to 5 percent of the total deposits made pursuant to subdivision (a) and the total deposits made pursuant to Section 19602, the amount to compensate the official registering agency for its administrative cost and for expenses it incurs for educational, promotional, and research programs, the official registering agency shall for computational purposes distribute annually the balance of the deposits in the following manner:

(1) To the California-bred race fund, 10 percent to be used for the promotion of California-bred races and from which purses are to be provided or supplemented for California Cup Day, other California-bred races, and, upon the approval of the official registering agency, races featuring California-breds. This fund shall be administered by the official registering agency. Any funds not used for those purposes during any year, up to 1 percent of the total breeder, stallion, and owner award receipts, shall remain in the California-bred race fund to be distributed for the purposes of this paragraph the following year. Any funds remaining thereafter shall be redistributed to augment the funds referred to in subdivision (c), and shall be allocated to the breeder fund and to the stallion fund as provided in that subdivision. It is the intent of the Legislature that all funds used for purses shall supplement and not supplant existing purses for California-breds.

(2) To the owner fund for the purpose of owner premiums pursuant to Section 19614.4.

(3) To the California-bred bonus program, 15 percent of the amount remaining to be used for the payment of bonuses to California-bred horses in maiden allowance races in California. This bonus program shall be administered by the official registering agency.

(c) The funds remaining after the distributions made pursuant to subdivision (b) shall be distributed as follows:

(1) To the breeder fund 75 percent, from which breeder awards are to be paid.

(2) To the stallion fund 25 percent, from which stallion awards are to be paid.

(d) The official registering agency shall make the following payments to the owner, breeder, and stallion owner so as to encourage agriculture and the breeding of higher quality horses in this state:

(1) The owner shall be paid an owner premium pursuant to Section 19614.4.

(2) The breeder shall be paid a breeder award equal to the quotient for the breeder fund multiplied by the eligible earnings of the horse bred by the breeder.

(3) The stallion owner shall be paid a stallion award equal to the quotient for the stallion fund multiplied by the eligible earnings of the stallion owner’s eligible thoroughbred stallion.

(4) Owner premiums for California-bred horses shall be listed in the racing program alongside the advertised purse, and shall be distributed to the owner pursuant to Section 19614.4 at the same time as the purse.

(5) The breeder and stallion awards shall be paid not later than March 31 of the calendar year immediately following the calendar year for which the awards or premiums were earned.

(Amended by Stats. 2010, Ch. 272, Sec. 5. Effective January 1, 2011.)



19617.3

(a) The following definitions govern the construction of this section:

(1) “Breeder” means a person who is registered as the breeder of a California-bred paint horse with the official registering agency and is named on the applicable Certificate of Registration issued by the American Paint Horse Association.

(2) “Eligible earnings” means the following:

(A) In the case of breeder premiums, the annual amount earned by a California-bred paint horse for finishing first or second in qualifying races.

(B) In the case of owners’ awards, the annual amount earned by a California-bred paint horse for finishing first or second in qualifying races.

(C) In the case of stallion awards, the annual amount earned by California-conceived or California-bred foals of an eligible paint horse sire for finishing first or second in qualifying races.

(D) In order for earnings from a qualifying race to be considered as eligible earnings, a California-bred paint horse shall be registered as such with the official registering agency before the entries were taken by the association for the qualifying race in which that horse earned purse money.

(E) For purposes of this paragraph, the maximum purse considered earned in any qualifying race within this state is two hundred thousand dollars ($200,000) for a win, and eighty thousand dollars ($80,000) for a second place finish.

(F) In determining the purse earned in any qualifying race that is a stakes race, the amount earned shall be based on the added money and other sources of the purse, such as nomination, entry, or starting fees, bonuses, and sponsor contributions, or any combination thereof.

(G) On or before February 1, of any year, the stallion owner shall verify with the official registering agency the eligibility of a stallion to receive the stallion award to which the owner is entitled.

(3) “Eligible paint horse sire” means a paint horse, thoroughbred, or quarter horse sire of a registered paint horse foal, where the sire was continuously present in this state from February 1 to July 15, inclusive, of the calendar year in which the qualifying race was conducted, as well as from February 1 to July 15, inclusive, of the following calendar year. If a sire dies in this state and stood his last seasons at stud in this state, he shall thereafter continue to be considered an eligible paint horse sire. Notwithstanding any other provision of law, a paint horse stallion shall be considered an eligible paint horse sire only if its owner has verified the stallion’s eligibility with the official registering agency for stallion awards on or before February 1 of the calendar year immediately following the calendar year for which the awards are being distributed.

(4) “Official registering agency” means the Pacific Coast Quarter Horse Racing Association.

(5) “Owner” means the person who is registered with the paymaster of purses on the date the qualifying race was conducted as the owner of the California-bred paint horse earning purse money in that race.

(6) “Qualifying race” means all paint horse only races in this state.

(7) “Stallion owner” means the person who is the owner of the eligible paint horse sire as of December 31 of the calendar year in which that sire’s foals had eligible earnings or the person who owned the eligible paint horse sire on the date that the sire died.

(b) Any association conducting a race meeting that includes paint horse racing shall deposit with the official registering agency 0.2 of 1 percent of the total amount handled ontrack, and 0.4 of 1 percent of the total amount handled offtrack, in daily conventional and exotic parimutuel pools and a sum equal to 25 percent of those funds specified for purses in Sections 19612.1, 19612.2, 19614.2, 19616, and 19616.1 and the sums specified in Sections 19567 and 19617.5, resulting from paint horse racing. The deposits shall be made at the following intervals:

(1) For any meeting of 20 racing days or less, the requisite deposit shall be made not later than seven days immediately following the last day of that meeting.

(2) For any meeting of more than 20 racing days, the initial deposit shall be made not later than 27 racing days after the commencement of that meeting and every 20 racing days thereafter, with a final deposit made not later than seven days following the last day of that meeting. The initial deposit for that meeting shall be based upon the applicable amount handled during the first 20 racing days of the meeting, and deposits thereafter shall be based upon the applicable amount handled during the ensuing periods of 20 racing days, with the last deposit being based upon the applicable amount handled from the end of the last 20-racing-day period for which a deposit has been made to the end of the meeting.

(c) After deducting a sum up to, but not to exceed, 10 percent of the total deposits made pursuant to subdivision (b) and the total deposits made pursuant to other provisions of this chapter, including Sections 19612.1, 19612.2, 19614.2, 19616, and 19616.1, to compensate the official registering agency for its administrative costs, the official registering agency shall distribute annually the balance of the deposits in the following manner:

(1) Sixty percent to the breeder fund from which breeder premiums are to be paid.

(2) Twenty-five percent to the owner fund from which owners’ premiums are to be paid.

(3) Fifteen percent to the stallion fund from which stallion awards are to be paid.

(d) The official registering agency shall make the following payments to the breeder, owner, and stallion owner to encourage agriculture and the breeding of high quality horses in this state:

(1) The breeder shall be paid a sum based on a prorated share, but not less than 10 percent, of first and second place earnings from qualified races by a California-bred paint horse. If the sum paid to the breeder is less than 10 percent of the purse paid for a first or second place finish in a qualifying race, the owners’ award and stallion award pools shall respectively contribute 62.5 percent and 37.5 percent of the moneys necessary to the breeder premium pool to raise the breeder premium to 10 percent minimum. In calculating the 10 percent breeder premium, the maximum purse considered earned in any qualifying race within this state is two hundred thousand dollars ($200,000) for a first place finish, and eighty thousand dollars ($80,000) for a second place finish.

(2) The owner shall be paid an owners’ award, a sum based on a prorated share of first and second place earnings from qualified races by a California-bred paint horse.

(3) The stallion owner shall be paid a stallion award, a sum based on a prorated share of first and second place earnings from qualified races by a California-bred paint horse. Stallion awards shall not be made to the owner of a sire that has been out of the state for breeding purposes during the calendar year.

(4) The breeder premium and owners’ and stallion awards shall be paid not later than March 31 of the calendar year immediately following the calendar year for which the awards or premiums were earned. Any payments for awards or premiums that are uncashed on December 31 of the year issued shall accrue to the following year for distribution on an equal basis.

(e) The amount remaining for distribution under this section, if any, after the payments are made under subdivision (d) shall be used for the payment of paint horse breeders premiums and owners’ and stallion awards on a prorated percentage based on the win and second place shares of the purse exclusive of all purse money not derived from the parimutuel pools, to the breeders, owners, and owners of sires of paint horses who have been officially placed first or second in one or more qualifying races.

(f) If there are insufficient funds to make all of the distributions in this section, there shall be no assessments made against any association to fund the deficiencies.

(Added by Stats. 2002, Ch. 282, Sec. 2. Effective January 1, 2003.)



19617.4

(a) The official registering agency shall invest the funds deposited with it, and the interest earned on those deposits shall be a part of the total deposits distributable under subdivisions (b) and (c) of Section 19617.2.

(b) In the event there are insufficient funds to make the distributions described in Section 19617.2, there shall be no additional assessments made against any association or the state to fund the deficiencies.

(c) Any award or premium remaining uncollected for two consecutive years from that date of disbursement shall be deemed null and void. The official registering agency shall deposit the amount of the uncollected award or premium into the breeder fund existing at that time.

(d) Any dispute with respect to a breeder award, owner premium, or stallion award shall be decided by the official registering agency, which may demand and inspect any registration certificate or record, or require the submission of claims forms, affidavits, and declarations or make that inspection and require submissions of that information. The decision of the official registering agency shall be subject to review by the board pursuant to subdivision (e).

(e) A decision made by the official registering agency with respect to a breeder award, owner premium, or stallion award may be appealed to the board. The appeal shall be submitted in writing to the board in such manner and at such time as to permit the board, in the exercise of reasonable diligence, to determine the appeal prior to the time at which distribution of that award or premium is to be made. The board’s decision on this matter shall be final and binding upon all parties.

(f) The official registering agency shall report annually to the board, which in turn shall report annually to the Governor and Legislature, with respect to the funds deposited pursuant to subdivision (a) of Section 19617.2.

(Added by Stats. 1989, Ch. 1019, Sec. 9.)



19617.5

(a) Any association conducting a quarter horse or harness racing meeting shall pay the sums required to be paid by Section 19567 out of the amounts deducted from the parimutuel pool for license fees, commissions, and purses in the same proportion as the distribution of the license fees, commissions, and purses.

Those sums deducted for quarter horse meetings shall be deposited with the official registering agency pursuant to subdivision (b) of Section 19617.7 and shall thereafter be distributed in accordance with subdivisions (c), (d), and (e) of Section 19617.7.

(b) Notwithstanding subdivision (a), any association conducting a fair racing meeting other than a harness meeting or conducting a mixed breed meeting shall deduct an additional 0.34 of 1 percent of the total amount handled in its daily conventional and exotic parimutuel pools for all races for payment of breeder and stallion awards provided for in this chapter. Following the close of the meeting, the respective official registering agency or officially recognized horsemen’s organization shall distribute the amounts so deducted as follows:

(1) With respect to thoroughbred races, the amounts deducted shall be paid as breeder awards, owners’ premiums, and stallion awards as provided in Section 19617.2.

(2) With respect to quarter horse races, the amounts deducted shall be paid as breeder premiums, and owners’ and stallion awards, as provided in Section 19617.7.

(3) With respect to Arabian races, the amounts deducted shall be paid as breeder premiums, and owners’ and stallion awards as provided in Section 19617.8.

(4) With respect to Appaloosa races, the amounts deducted shall be paid as breeder premiums, and owners’ and stallion awards, as provided in Section 19617.9.

(5) With respect to paint horse races, the amounts deducted shall be paid as breeder and owners’ premiums, and stallion awards, as provided in Section 19617.3.

(Amended by Stats. 2003, Ch. 62, Sec. 10. Effective January 1, 2004.)



19617.6

(a) Since the purpose of this chapter is to encourage agriculture and the breeding of horses in this state, a sum equal to 10 percent of the first money of each purse won by a registered California-bred horse at a harness racing meeting shall be paid by the licensee conducting the meeting to the owner of the horse. This section applies to any California-bred standardbred horse for all races except the California Standardbred Sires Stakes races, other stakes races designed for California-bred standardbred horses, and late closing events and series conducted at the harness racing meetings in California.

(b) Each licensee conducting a harness race meeting shall pay the sums required to be paid in subdivision (a) out of the amount deducted for purses pursuant to subdivision (b) of Section 19612, Section 19612.6, and subdivision (d) of Section 19616.1.

(c) Funds paid to owners of California-bred standardbred horses pursuant to this section shall be distributed by the licensed harness racing association no later than 30 calendar days after the conclusion of the racing meeting.

(Added by Stats. 1998, Ch. 12, Sec. 2. Effective April 1, 1998.)



19617.7

(a) The following definitions govern the construction of this section:

(1) “Breeder” means a person who is registered as the breeder of a California-bred quarter horse with the official registering agency and is named on the applicable Certificate of Registration issued by the American Quarter Horse Association.

(2) “Eligible earnings” means the following:

(A) In the case of breeder premiums, the annual amount earned by a California-bred quarter horse for finishing first or second in qualifying races.

(B) In the case of owners’ awards, the annual amount earned by a California-bred quarter horse for finishing first or second in qualifying races.

(C) In the case of stallion awards, the annual amount earned by California-conceived or California-bred foals of an eligible quarter horse sire for finishing first or second in qualifying races.

(D) In order for earnings from a qualifying race to be considered as eligible earnings, a California-bred quarter horse shall be registered as such with the official registering agency before the entries were taken by the association for the qualifying race in which that horse earned purse money.

(E) For purposes of this paragraph, the maximum purse considered earned in any qualifying race within this state is two hundred thousand dollars ($200,000) for a win, and eighty thousand dollars ($80,000) for a second place finish.

(F) In determining the purse earned in any qualifying race that is a stakes race, the amount earned shall be based on the added money and other sources of the purse, such as nomination, entry, or starting fees, bonuses, and sponsor contributions, or any combination thereof.

(G) On or before February 1 of any year, the stallion owner shall verify with the official registering agency the eligibility of a stallion to receive the stallion award to which the owner is entitled.

(3) “Eligible quarter horse sire” means a quarter horse, or thoroughbred stallion, bred to a quarter horse mare, where the sire was continuously present in this state from February 1 to July 15, inclusive, of the calendar year in which the qualifying race was conducted, as well as from February 1 to July 15, inclusive, of the following calender year. If a sire dies in this state and stood his last season at stud in this state, he shall thereafter continue to be considered an eligible quarter horse sire. Notwithstanding any other provision of law, a quarter horse or thoroughbred stallion shall be considered an eligible quarter horse sire only if its owner has verified the stallion’s eligibility with the official registering agency for stallion awards on or before February 1 of the calendar year immediately following the calendar year for which the awards are being distributed.

(4) “Official registering agency” means the Pacific Coast Quarter Horse Racing Association.

(5) “Owner” means the person who is registered with the paymaster of purses on the date the qualifying race was conducted as the owner of the California-bred quarter horse earning purse money in that race.

(6) “Qualifying race” means all quarter horse races in this state.

(7) “Stallion owner” means the person who is the owner of the eligible quarter horse sire as of December 31 of the calendar year in which that sire’s foals had eligible earnings or the person who owned the eligible quarter horse sire on the date that the sire died.

(b) Any association conducting a race meeting that includes quarter horse racing shall deposit with the official registering agency 0.2 of 1 percent of the total amount handled ontrack, and 0.4 of 1 percent of the total amount handled offtrack, in daily conventional and exotic parimutuel pools and a sum equal to 25 percent of those funds specified for purses in Sections 19612.1, 19612.2, 19614.2, 19616, and 19616.1 and the sums specified in Sections 19567 and 19617.5, resulting from quarter horse racing. The deposits shall be made at the following intervals:

(1) For any meeting of 20 racing days or less, the requisite deposit shall be made not later than seven days immediately following the last day of that meeting.

(2) For any meeting of more than 20 racing days, the initial deposit shall be made not later than 27 racing days after the commencement of that meeting and every 20 racing days thereafter, with a final deposit made not later than seven days following the last day of that meeting. The initial deposit for that meeting shall be based upon the applicable amount handled during the first 20 racing days of the meeting and deposits thereafter shall be based upon the applicable amount handled during the ensuing periods of 20 racing days with the last deposit being based upon the applicable amount handled from the end of the last 20-racing-day period for which a deposit has been made to the end of the meeting.

(c) After deducting a sum up to, but not to exceed, 10 percent of the total deposits made pursuant to subdivision (b) and the total deposits made pursuant to other provisions of this chapter, including Sections 19612.1, 19612.2, 19614.2, 19616, and 19616.1, to compensate the official registering agency for its administrative costs, the official registering agency shall distribute annually the balance of the deposits in the following manner:

(1) Sixty percent to the breeder fund from which breeder premiums are to be paid.

(2) Twenty-five percent to the owner fund from which owners’ awards are to be paid.

(3) Fifteen percent to the stallion fund from which stallion awards are to be paid.

(d) The official registering agency shall make the following payments to the breeder, owner, and stallion owner to encourage agriculture and the breeding of high quality horses in this state:

(1) The breeder shall be paid a sum based on a prorated share, but not less than 10 percent, of first and second place earnings from qualified races by a California-bred quarter horse.

If the sum paid to the breeder is less than 10 percent of the purse paid for a first or second place finish in a qualifying race, the owners’ award and stallion award pools shall respectively contribute 62.5 percent and 37.5 percent of the moneys necessary to the breeder premium pool to raise the breeder premium to 10 percent minimum. In calculating the 10 percent breeder premium, the maximum purse considered earned in any qualifying race within this state is two hundred thousand dollars ($200,000) for a first place finish, and eighty thousand dollars ($80,000) for a second place finish.

(2) The owner shall be paid an owners’ award, a sum based on a prorated share of first and second place earnings from qualified races by a California-bred quarter horse.

(3) The stallion owner shall be paid a stallion award, a sum based on a prorated share of first and second place earnings from qualified races by a California-bred quarter horse.

Stallion awards shall not be made to the owner of a sire that has been out of the state for breeding purposes during the calendar year.

(4) The breeder premium, and owners’ and stallion awards shall be paid not later than March 31 of the calendar year immediately following the calendar year for which the awards or premiums were earned. Any payments for awards or premiums that are uncashed on December 31 of the year issued, shall accrue to the following year for distribution on an equal basis. All uncashed payments for premiums and awards that have accumulated as of December 31, 1994, shall be paid to the 1995 awards program in accordance with subdivision (c).

(e) The amount remaining for distribution under this section, if any, after the payments are made under subdivision (d) shall be used for the payment of quarter horse breeder premiums and owners’ and stallion awards on a prorated percentage based on the win and second place shares of the purse, exclusive of all purse money not derived from the parimutuel pools, to the breeders, owners, and owners of sires of quarter horses who have been officially placed first or second in one or more qualifying races.

(f) If there are insufficient funds to make all of the distributions in this section, there shall be no assessments made against any association to fund the deficiencies.

(Amended by Stats. 1998, Ch. 32, Sec. 1. Effective May 5, 1998.)



19617.75

(a) The Legislature finds and declares that the breeding and ownership of quarter horses for racing is an industry that has proven to be beneficial to the welfare of the state’s economic growth. The Legislature further finds and declares that an annual California-bred Quarter Horses Championship races program will further expand and improve the quality of mares bred to California stallions and promote ownership of quality breeding stock in the State of California, which thereby will establish a foundation for expanded investment in this great industry.

(b) It is the intent of the Legislature that in addition to the awards, premiums, and payments provided for in Section 19617.7, the official registering agency for quarter horses shall establish a separate, segregated account for the deposit of funds distributed to it pursuant to subdivision (c) of Section 19605.7 and subdivision (c) of Section 19605.71. Moneys in this fund shall be used to supplement purses in the annual California-bred Quarter Horse Championship races, to be established pursuant to regulation of the California Horse Racing Board. The distribution of these purse moneys among these races shall be made pursuant to mutual agreement between the quarter horse association and the registering agency. On June 1 of each year, the official registering agency shall provide the board with an annual report accounting for the current and projected balance of this separate fund. Furthermore, it is the intent of the Legislature that the authorization for this fund be retroactive from June 1, 2000, so as to enable the running of the 2001 California-bred Quarter Horse Championship races.

(Added by Stats. 2001, Ch. 65, Sec. 3. Effective July 16, 2001.)



19617.8

(a) The following definitions govern the construction of this section:

(1) “Breeder” means the person or persons listed as breeder of record by the Arabian Horse Registry of America and so indicated on the horse’s registration papers.

(2) “Eligible earnings” means the following:

(A) In the case of breeder premiums, the annual amount earned by a California-bred Arabian horse for finishing first or second in qualifying races.

(B) In the case of owners’ awards, the annual amount earned by a California-bred Arabian horse for finishing first or second in qualifying races.

(C) In the case of stallion awards, the annual amount earned by California-bred Arabian foals of an eligible Arabian horse sire for finishing first or second in qualifying races.

(D) In order for earnings from a qualifying race to be considered as eligible earnings, an Arabian horse shall be registered as a California-bred horse with the official registering agency before the date entries were taken by the association for the qualifying race in which that horse earned purse money.

(E) In determining the purse earned in any race that is a stakes race, the amount earned shall be based on the added money, with no consideration given to other sources of the purse, such as nomination, entry, or starting fees, bonuses, and sponsor contributions, or any combination thereof.

(F) On or before February 15 of any year, the stallion owner shall advise the official registering agency of any and all purses earned during the preceding year to be considered in determining the amount of the stallion award to which the owner is entitled.

(3) “Eligible Arabian sire” means an Arabian stallion that was continuously present in this state for the calendar year in which the qualifying race was conducted. If a sire dies in this state and stood his last season at stud in this state, he shall thereafter continue to be considered an eligible Arabian sire. Notwithstanding any other provision of law, an Arabian or stallion shall be considered an eligible Arabian sire only if its owner has registered the stallion with the official registering agency for the stallion awards on or before February 15 of the calendar year immediately following the calendar year for which the awards are being distributed. Stallion claim forms are due February 15, whether or not the official registering agency solicits them.

(4) “Official registering agency” means the officially recognized organization representing Arabian horsemen designated by the board.

(5) “Owner” means the person who is registered with the paymaster of purses on the date the qualifying race was conducted as the owner of the California-bred Arabian horse earning purse money in that race.

(6) “Qualifying race” means all Arabian horseraces in this state.

(7) “Stallion owner” means the person who is the owner of the eligible Arabian sire as of December 31 of the calendar year in which that sire’s foals had eligible earnings or the person who owned the eligible Arabian sire on the date that the sire died.

(b) Any association conducting a race meeting that includes Arabian horseracing shall deposit with the official registering agency 0.2 of 1 percent of the total amount handled ontrack, and 0.4 of 1 percent of the total amount handled offtrack, in daily conventional and exotic parimutuel pools and a sum equal to 13.33 percent of those funds specified for purses in Section 19612.1 and the sums specified in Sections 19567 and 19617.5, resulting from Arabian horseracing. The deposits shall be made at the following intervals:

(1) For any meeting of 20 racing days or less, the requisite deposit shall be made not later than seven days immediately following the last day of that meeting.

(2) For any meeting of more than 20 racing days, the initial deposit shall be made not later than 27 racing days after the commencement of that meeting and every 20 racing days thereafter, with a final deposit made not later than seven days following the last day of the meeting. The initial deposit for that meeting shall be based upon the applicable amount handled during the first 20 racing days of the meeting and deposits thereafter shall be based upon the applicable amount handled during the ensuing periods of 20 racing days with the last deposit being based upon the applicable amount handled from the end of the last 20-racing-day period for which a deposit has been made to the end of the meeting.

(c) After deducting a sum up to, but not to exceed, 10 percent of the total deposits made pursuant to subdivision (b) and the total deposits made pursuant to other provisions of this chapter, including Sections 19612.1 and 19612.2, to compensate the official registering agency for its administrative costs, the official registering agency shall distribute annually the balance of the deposits in the following manner:

(1) Fifty-five percent to the breeder fund from which breeder premiums are to be paid.

(2) Twenty percent to the owner fund from which owners’ awards are to be paid.

(3) Fifteen percent to the stallion fund from which stallion awards are to be paid.

(4) Ten percent to the California-bred race fund to be used for the promotion of California-bred races and programs, which fund shall be administered by the official registering agency. Any funds not so used during the year shall augment the owner fund of that year and shall be distributable therefrom. It is the intent of the Legislature that all funds used for purses shall supplement and not supplant existing purses for California-breds.

(d) The official registering agency shall make the following payments to the breeder, owner, and stallion owner to encourage agriculture and the breeding of high quality horses in this state:

(1) The breeder shall be paid a sum based on a prorated share of first and second place earnings.

(2) The owner shall be paid an owners’ award, a sum based on a prorated share of first and second place earnings from qualified races by a California-bred Arabian horse.

(3) The stallion owner shall be paid a stallion award, a sum based on a prorated share of first and second place earnings from the Arabian horses who placed first or second in one or more races at a fair meeting, mixed breed meeting, or other type of meeting.

Stallion awards shall not be made to the owner of a sire that has been out of the state for breeding purposes during the calendar year. Stallion awards shall not be made for any race run outside of the State of California.

(4) The breeder premium, and owners’ and stallion awards shall be paid not later than March 31 of the calendar year immediately following the calendar year for which the awards or premiums were earned.

(e) The amount remaining for distribution under this section, if any, after the payments are made under subdivision (d) shall be paid at the end of the year on a prorated percentage basis to the owners of sires of Arabian horses who placed first in one or more races at a fair meeting, mixed breed meeting, or other type of meeting.

(f) If there are insufficient funds to make all of the distributions in this section, there shall be no assessments made against any association to fund the deficiencies.

(g) Any award remaining uncollected for one year from the date of disbursement is null and void. The official registering agency shall deposit the amount of the uncollected award into the award fund existing at that time.

(Repealed and added by Stats. 1995, Ch. 826, Sec. 11. Effective October 13, 1995.)



19617.9

(a) The following definitions govern the construction of this section:

(1) “Breeder” means a person who is registered as the owner of the dam at the time the mare foals.

(2) “Eligible earnings” means the following:

(A) In the case of breeder premiums, the annual amount earned by a California-bred Appaloosa horse for finishing first or second.

(B) In the case of owners’ awards, the annual amount earned by a California-bred Appaloosa horse for finishing first or second in qualifying races.

(C) In the case of stallion awards, the annual amount earned by Appaloosa foals of an eligible Appaloosa sire for finishing first or second.

(D) In order for earnings from a qualifying race to be considered as eligible earnings, an Appaloosa horse shall be registered as such with the official registering agency before the date entries were taken by the association for the qualifying race in which that horse earned purse money.

(E) In determining the purse earned in any race that is a stakes race, the amount earned shall be based solely on the added money, with no consideration given to other sources of the purse, such as nomination, entry, or starting fees, bonuses, and sponsor contributions, or any combination thereof.

(F) On or before February 1 of any year, the stallion owner shall advise the official registering agency of any and all purses earned during the preceding year to be considered in determining the amount of the stallion award to which the owner is entitled.

(3) “Eligible Appaloosa sire” means an Appaloosa stallion that was continuously present in this state from February 1 to July 15, inclusive, of the calendar year in which the qualifying race was conducted, and, if the sire left this state after July 15 of the calendar year in which the qualifying race was conducted, the sire returned to and was present in this state by February 1 of the following calendar year and thereafter remained until July 15 of that year. If a sire dies in this state and stood his last season at stud in this state, he shall thereafter continue to be considered an eligible Appaloosa sire. Notwithstanding any other provision of law, an Appaloosa stallion shall be considered an eligible Appaloosa sire only if its owner has registered the stallion with the official registering agency for stallion awards on or before February 1 of the calendar year immediately following the calendar year for which the awards are being distributed.

(4) “Official registering agency” means the officially recognized organization representing Appaloosa horsemen designated by the board.

(5) “Owner” means the person who is registered with the paymaster of purses on the date the race was conducted as the owner of the California-bred Appaloosa horse earning purse money in that race.

(6) “Qualifying race” means all Appaloosa horseraces in this state for breeders and stallions; for owners’ awards, a qualifying race must be equal to or above four thousand dollars ($4,000) claiming.

(7) “Stallion owner” means the person who is the owner of the eligible Appaloosa sire as of December 31 of the calendar year in which that sire’s foals had eligible earnings or the person who owned the eligible Appaloosa sire on the date that the sire died.

(b) Any association conducting a race meeting that includes Appaloosa horseracing shall deposit with the official registering agency 0.2 of 1 percent of the total amount handled ontrack, and 0.4 of 1 percent of the total amount handled offtrack, in daily conventional and exotic parimutuel pools and a sum equal to 13.33 percent of those funds specified for purses in Section 19612.1, and the sums specified in Sections 19567 and 19617.5, resulting from Appaloosa horseracing. The deposits shall be made at the following intervals:

(1) For any meeting of 20 racing days or less, the requisite deposit shall be made not later than seven days immediately following the last day of that meeting.

(2) For any meeting of more than 20 racing days, the initial deposit shall be made not later than 27 racing days after the commencement of that meeting and every 20 racing days thereafter, with a final deposit made not later than seven days following the last day of that meeting. The initial deposit for that meeting shall be based upon the applicable amount handled during the first 20 racing days of the meeting and deposits thereafter shall be based upon the applicable amount handled during the ensuing periods of 20 racing days with the last deposit based upon the applicable amount handled from the end of the last 20-racing-day period for which a deposit has been made to the end of the meeting.

(c) After deducting a sum up to, but not to exceed, 10 percent of the total deposits made pursuant to subdivision (b) and the total deposits made pursuant to other provisions of this chapter, including Sections 19612.1 and 19612.2, to compensate the official registering agency for its administrative costs, the official registering agency shall distribute annually the balance of the deposits in the following manner:

(1) Sixty percent to the breeder fund from which breeder premiums are to be paid.

(2) Twenty-five percent to the owner fund from which owners’ awards are to be paid.

(3) Fifteen percent to the stallion fund from which stallion awards are to be paid.

(d) The official registering agency shall make the following payments to the breeder, owner, and stallion owner to encourage agriculture and the breeding of high quality horses in this state:

(1) The breeder shall be paid a sum based on a prorated share of first and second place earnings.

(2) The owner shall be paid an owners’ award, a sum based on a prorated share of first and second place earnings from qualified races by a California-bred Appaloosa horse.

(3) The stallion owner shall be paid a stallion award, a sum based on a prorated share of first and second place earnings from Appaloosa horses who placed first or second in one or more races at a fair meeting or a mixed breed meeting.

Stallion awards shall not be made to the owner of a sire that has been out of the state for breeding purposes during the calendar year. Stallion awards shall not be made for any race run outside the State of California.

(4) The breeder premium, and owners’ and stallion awards shall be paid not later than March 31 of the calendar year immediately following the calendar year for which the awards or premiums were earned.

(e) If there are insufficient funds to make all of the distributions in this section, there shall be no assessments made against any association to fund the deficiencies.

(Amended by Stats. 1995, Ch. 6, Sec. 2. Effective May 23, 1995.)



19618

(a) Except as provided in Article 9.2 (commencing with Section 19605), no person licensed under this chapter to conduct a racing meeting shall pay or distribute to, or on behalf of, any horse owner, any agent, or person or organization representing any horse owner or owners, purses, or any other type of consideration to, or for, the benefit of horsemen, other than that expressly provided in this chapter.

(b) Except as provided in Article 9.2 (commencing with Section 19605), no horse owner, any agent, or person or organization representing any horse owner or owners, shall receive, solicit, or obtain from any person licensed under this chapter to conduct a race meeting, purses, or any other type of consideration to, or for, the benefit of horsemen, other than that expressly provided in this chapter.

(c) No plaque, cup, tray, ribbon, trophy, or similar award given in recognition of achievement or special event is deemed to be consideration for the purpose of subdivisions (a) and (b).

(d) Subdivisions (a) and (b) do not apply to any payment by an association in connection with any match race or special racing event.

(e) Notwithstanding subdivision (a) or (b), or any other provision of law, the horsemen’s organization that represents the horsemen participating in a racing meeting and a licensed racing association may enter into an agreement which provides for the division of, and sharing by the organization and the association of, the interest earned on the association’s paymaster accounts during racing meetings conducted prior to, during, or subsequent to, 1990, if both of the following conditions are satisfied:

(1) The agreement is filed with the board.

(2) The share of earned interest allocated to the horsemen’s organization is used exclusively for the benefit of horsemen, including, among other purposes, purses.

(f) Notwithstanding subdivision (a) or (b), or any other provision of law, the horsemen’s organization that represents the horsemen participating in a racing meeting and a licensed racing association may enter into an agreement that provides for the supplementing of purses due to the impact, if any, of activities regulated pursuant to the provisions of Chapter 5 (commencing with Section 19800) that are conducted on the association’s property during a race meeting, if both of the following conditions are satisfied:

(1) The agreement is approved by the board.

(2) Any sum agreed to pursuant to this subdivision is used exclusively to supplement purses.

(Amended by Stats. 1999, Ch. 127, Sec. 1. Effective January 1, 2000.)



19618.1

Subdivisions (a) and (b) of Section 19618 shall not apply to any payment by a licensed harness racing association in the northern zone, or by any fair, in connection with promotional contests or sponsorship contributions.

(Added by Stats. 1999, Ch. 127, Sec. 2. Effective January 1, 2000.)



19618.2

Subdivisions (a) and (b) of Section 19618 shall not apply to either of the following:

(a) Any payment by a licensed quarter horse racing association in the southern zone, to horsemen participating in its race meeting.

(b) Any payment by a licensed thoroughbred racing association in connection with funds contributed or authorized by the horsemen’s organization responsible for negotiating purse agreements on behalf of the horsemen participating in the racing meeting, including purse supplements, sponsorship contributions, or promotional funds.

(Amended by Stats. 2007, Ch. 75, Sec. 1. Effective January 1, 2008.)



19619

(a) Since the purpose of this chapter is to encourage agriculture and the breeding of horses in this state, a California Standardbred Sires Stakes Program is hereby established for standardbred horses bred in the State of California.

(b) Horses eligible to race in the California Standardbred Sires Stakes Program shall be the offspring of any registered California standardbred stallion standing in California during an entire breeding season.

(c) (1) Responsibility for the California Standardbred Sires Stakes Program is with the board. Administration of the California Standardbred Sires Stakes Program is the responsibility of the California Standardbred Sires Stakes Committee. The committee shall consist of five members and one alternate selected from and by the California Harness Horse Owners and Breeders Association.

(2) Administrative expenses of the committee in any given year shall not exceed 4 percent of that year’s income to the California Standardbred Sires Stakes Program, and all expenses shall be approved by the board.

(d) The board may do all that is necessary to ensure that the California Standardbred Sires Stakes Program is appropriately administered and shall prepare, issue, and adopt rules and regulations providing for all of the following:

(1) Classes and divisions of races, eligibility of horses and owners therefor, and prizes and awards to be awarded.

(2) Nominating, sustaining, and entry fees for horses and races.

(3) Registration and certification of California stallions, mares bred to those stallions, and foals produced thereby.

(4) Any other matter that is considered to be necessary and appropriate for the proper administration and implementation of the California Standardbred Sires Stakes Program.

(e) The funds for the California Standardbred Sires Stakes Program made available pursuant to Section 19491.7 and the nominating, sustaining, and entry fees provided for in this section shall be deposited with the California Standardbred Sires Stakes Committee. The committee shall distribute the funds deposited with it in accordance with this section for the purposes of the program in the manner approved by the board.

(f) Pursuant to Section 19491.7, the breakage used to fund the California Standardbred Sires Stakes Program and to increase purses shall be divided in accordance with the following criteria:

California Standardbred

Sires Stakes Program

Purses

1977 ........................

10%

90%

1978 ........................

20%

80%

1979 ........................

25%

75%

1980 ........................

50%

50%

January 1 to June 30, 1981 ........................

75%

25%

July 1, 1981, and thereafter ........................

100%

0%

(g) An amount equal to 10 percent of the total purses raced for in the California sires stakes races shall be awarded to the standardbred breeders of the horses that earned purse money in the California standardbred sires stakes races in proportion to the amount of purse money earned by each horse.

(h) An amount equal to 2 percent of the total purses raced for in the California sires stakes races shall be awarded to the owners of the registered California standardbred stallions that sired horses that earned purse money in the California standardbred sires stakes races in proportion to the amount of purse money earned by each horse so sired.

(i) Notwithstanding subdivision (b), the board may establish a series of races for two-year-old and three-year-old fillies that are wholly owned by a California resident on the first day of January of the year that they become two years old and are wholly owned by a California resident on the day of the race.

(j) The balance of the remaining funds, including nominating, sustaining, and entry fees, and after the expenditures described in subdivisions (e), (g), (h), and (i) have been made, shall be allocated to purses for races comprising the California Standardbred Sires Stakes Program.

(k) The schedule of races that shall comprise the California Standardbred Sires Stakes Program during each year shall be set by the board in accordance with the following criteria:

(1) California standardbred sires stakes races shall be scheduled for two-year-old and three-year-old trotters and two-year-old and three-year-old pacers at the discretion of the California Standardbred Sires Stakes Committee, except that no two-year-old races shall be held prior to the first day of June of any year. Races for four-year-old or aged trotters and four-year-old or aged pacers may also be scheduled.

(2) Two- and three-year-old races shall be divided into colt and filly divisions.

(3) Base purses for each set of races conducted during any given year at any race meeting shall be determined by the committee. As used in this section, a set of races means one final race for each eligible age, sex, and gait, as scheduled by the committee.

(4) In each division of each race in the California standardbred sires stakes races, the purse shall be divided in the following manner:

(i) Five or more starters

1st  ........................

50%

2nd  ........................

25%

3rd  ........................

12%

4th  ........................

8%

5th  ........................

5%

(ii) Four starters

1st  ........................

55%

2nd  ........................

25%

3rd  ........................

12%

4th  ........................

8%

(iii) Three starters

1st  ........................

55%

2nd  ........................

30%

3rd  ........................

15%

(iv) Two starters

1st  ........................

65%

2nd  ........................

35%

(v) One starter

1st  ........................

100%

(Amended by Stats. 2011, Ch. 98, Sec. 2. Effective January 1, 2012.)



19619.1

With respect to harness meetings, all funds that are not distributed to horsemen as purses pursuant to subdivision (b) of Section 19612, Section 19612.6, and subdivision (d) of Section 19616.1 or as breeder awards pursuant to Sections 19567 and 19617.5 within 180 days after the conclusion of a licensed harness race meet or a portion of a split harness meet, shall be deposited into the account for the California Standardbred Sires Stakes Program established pursuant to Section 19619.

(Added by Stats. 1992, Ch. 748, Sec. 2. Effective January 1, 1993.)



19619.2

Notwithstanding any other provision of this chapter, funds may be made available to supplement the purses distributed by the California Standardbred Sires Stakes Program from purse funds generated pursuant to Sections 19612, 19612.2, 19612.3, and 19612.6 upon agreement by the recognized harness horsemen’s organization and the harness racing association conducting the live racing meeting.

(Added by Stats. 1997, Ch. 180, Sec. 2. Effective January 1, 1998.)



19619.6

Every association or fair that provides a live audiovisual signal of its program to a satellite wagering facility pursuant to Sections 19608 and 19608.1 shall cooperate with the operator of the satellite wagering facility with respect to arrangements with the ontrack totalizator company for access to its ontrack totalizator system for purposes of combining parimutuel pools.

(Amended by Stats. 1998, Ch. 57, Sec. 4. Effective January 1, 1999.)



19619.7

Notwithstanding any other provision of this chapter, no later than July 1, 2008, the board shall provide that the jockey who rides the horse that finishes in fourth place in a thoroughbred horse race shall be entitled to a reasonable riding fee, not to exceed 2 percent of the owner’s share of the purse, provided that the riding fee is no greater than that earned by the jockeys whose horses finish second and third in the same race.

(Added by Stats. 2007, Ch. 605, Sec. 2. Effective January 1, 2008.)






ARTICLE 10 - Revenue

19620

(a) The Legislature finds and declares that the Department of Food and Agriculture is responsible for ensuring the integrity of the Fair and Exposition Fund, administering allocations from the fund to the network of California fairs, as defined in Sections 19418 to 19418.3, inclusive, and providing oversight of activities carried out by each California fair.

(b) Oversight shall include, but not be limited to, the following:

(1) Monitoring the solvency of the Fair and Exposition Fund.

(2) Distributing available state resources to the network of California fairs based on criteria for state allocations approved by the Secretary of Food and Agriculture. The criteria for the distribution of available state resources to the network of California fairs shall not include a consideration of the structure that governs the fair.

(3) Creating a framework for administration of the network of California fairs allowing for maximum autonomy and local decisionmaking authority, and conducting, or causing to be conducted, annual fiscal audits and periodic compliance audits.

(4) Conducting fiscal and performance audits of county fairs and citrus fruit fairs that are requested by the fair that is the subject of the audit, and that the Department of Food and Agriculture deems to be necessary.

(5) Guiding and providing incentives to fairs to seek matching funds and generate new revenue from a variety of sources.

(6) Supporting continuous improvement of fair programming to ensure that California fairs remain highly relevant community institutions.

(Amended by Stats. 1998, Ch. 181, Sec. 1. Effective January 1, 1999.)



19620.1

From the total revenue received by the department, exclusive of money received pursuant to Sections 19640 and 19641, the Legislature shall annually appropriate to the department those sums as it deems necessary for the following purposes:

(a) For the oversight of the network of California fairs receiving money from the fund.

(b) For the auditing of all district agricultural association fairs, county fairs, and citrus fruit fairs.

(Amended by Stats. 2011, Ch. 2, Sec. 6. Effective March 24, 2011.)



19620.2

(a) Any unallocated balance from Section 19620.1 is hereby appropriated without regard to fiscal years for allocation by the Secretary of Food and Agriculture for capital outlay to California fairs for fair projects involving public health and safety, for fair projects involving major and deferred maintenance, for fair projects necessary due to any emergency, for projects that are required by physical changes to the fair site, for projects that are required to protect the fair property or installation, such as fencing and flood protection, and for the acquisition or improvement of any property or facility that will serve to enhance the operation of the fair.

(b) A portion of the funds subject to allocation pursuant to subdivision (a) may be allocated to California fairs for general operational support. It is the intent of the Legislature that these moneys be used primarily for those fairs whose sources of revenue may be limited for purposes specified in this section.

(Added by Stats. 2011, Ch. 133, Sec. 5. Effective July 26, 2011.)



19621

Notwithstanding any other law, neither the state nor the Department of Food and Agriculture is liable for any contract or tort of, or any action taken or any failure to act by, any fair in the network of California fairs that does not comply with the requirements of Section 19622.2.

No member of the fair board, or any employee or agent thereof, is personally liable for the contracts or actions of the fair board, and no member of the fair board or employee or agent thereof is responsible individually in any way to any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member of the fair board shall be held responsible individually for any act or omission of any other member of the fair board. The liability of the members of the fair board is several and not joint, and no member is liable for the default of any other member.

(Added by renumbering Section 19621.1 by Stats. 2011, Ch. 2, Sec. 9. Effective March 24, 2011.)



19621.1

(a) The Secretary of Food and Agriculture shall prepare and submit to the Department of Finance an estimate of revenue to be deposited in the fund and allocations to be made from the fund for each fiscal year.

The Director of Finance may authorize short-term, cashflow loans from the unappropriated surplus of the General Fund to the Fair and Exposition Fund if all of the following conditions are met:

(1) The loan will be repaid during the same fiscal year in which it is made.

(2) No loan exceeds the amount remaining to be allocated in any fiscal year or 75 percent of the revenue estimated to be deposited in the Fair and Exposition Fund during the remainder of the fiscal year.

(b) The Secretary of Food and Agriculture shall notify the Controller when loans under this section are no longer required and any unnecessary loan funds shall be returned to the General Fund.

(Added by renumbering Section 19621.3 by Stats. 2011, Ch. 2, Sec. 11. Effective March 24, 2011.)



19622

(a) In order to maintain their eligibility to receive funds or to utilize state assets, the fairs specified in Section 19418 shall do all of the following:

(1) File an annual statement of operations with the Department of Food and Agriculture.

(2) Conduct an annual fair that includes agriculture and other community-relevant exhibits and competitions.

(b) The Department of Food and Agriculture may withhold or restrict allocations to fairs that do not comply with this section or the fiscal standards or administrative standards established by the department. The department shall establish an appeal process for fairs regarding funds that are withheld or restricted.

(Added by renumbering Section 19622.1 by Stats. 2011, Ch. 2, Sec. 12. Effective March 24, 2011.)



19622.1

(a) The authority of the Department of Food and Agriculture shall include, but is not limited to, requiring the California Exposition and State Fair to meet all applicable standards prescribed by the department.

(b) The department may delegate approval authority for such matters as the department may determine to the Board of Directors of the California Exposition and State Fair if the fair complies with this section.

(c) Notwithstanding any other law, the department may assume all rights, duties, and powers of the Board of Directors of the California Exposition and State Fair if the department determines there is insufficient fiscal or administrative control. The board of directors shall again exercise these rights, duties, and powers when the department determines that the fair has been restored to solvency and is in compliance with this section.

(d) The department may petition a court of competent jurisdiction for an order appointing the department, or a person designated by the department, as a receiver if it determines that the California Exposition and State Fair is insolvent, or is in imminent danger of insolvency. The court shall appoint a receiver upon showing that the fair is insolvent, or is in imminent danger of insolvency.

(e) For the purposes of this section, “insolvency” means that the California Exposition and State Fair is unable to discharge its debts as they become due in the usual course of business.

(f) The General Fund and the Fairs and Exposition Fund shall be held harmless from any debts, liabilities, settlements, judgments, or liens incurred by the California Exposition and State Fair, including any deficiency in operating funds.

(Added by renumbering Section 19622.2 by Stats. 2011, Ch. 2, Sec. 13. Effective March 24, 2011.)



19622.2

(a) The authority of the Department of Food and Agriculture shall include, but is not limited to, requiring district agricultural associations to meet all applicable standards prescribed by the Department of Food and Agriculture.

(b) The department may delegate approval authority for such matters as the department may determine to the board of directors if the board complies with this section.

(c) Notwithstanding any other law, and in order to protect the integrity of the Fair and Exposition Fund, the department may assume any or all rights, duties, and powers of the board of directors of a district agricultural association if the department reasonably determines that there is insufficient fiscal or administrative control. The board of directors shall again exercise these rights, duties, and powers when the department determines that the fair is in compliance with this section.

(d) The department may petition a court of competent jurisdiction for an order appointing the department, or a person designated by the department, as a receiver if it determines that the fair is insolvent, or is in imminent danger of insolvency. The court shall appoint a receiver upon a showing that the fair is insolvent, or is in imminent danger of insolvency.

(e) For the purposes of this section, “insolvency” means that the district agricultural association is unable to discharge its debts as they become due in the usual course of business.

(Amended by Stats. 2012, Ch. 728, Sec. 16. Effective January 1, 2013.)



19622.3

The authority of the Department of Food and Agriculture shall include, but is not limited to, requiring county fairs and citrus fruit fairs to do all of the following:

(a) Meet all applicable standards prescribed by the Department of Food and Agriculture.

(b) Submit to the department for review and approval every five years a written agreement specifying the operational, financial, and administrative responsibilities between the entity producing the fair and the host county, or the host agency.

(Added by renumbering Section 19622.4 by Stats. 2011, Ch. 2, Sec. 15. Effective March 24, 2011.)



19623

Funds appropriated from the Fair and Exposition Fund may be expended for the payment of premiums, for capital outlay purposes, including the purchase of land and equipment for construction and improvements, and for the general support and maintenance of the network of California fairs and for the department’s oversight of the network of California fairs.

(Amended by Stats. 1996, Ch. 1110, Sec. 14. Effective January 1, 1997.)



19627.5

Notwithstanding Section 19623, any unanticipated revenues, other than any allocation from the state, which are in excess of the approved budget for any fiscal or calendar year of any California fair shall be retained by that fair.

These funds may be expended, without regard to any fiscal year, by any fair to which Section 19623 applies, upon approval by the board of directors of that fair, which shall be recorded in the official minutes of the fair approving a plan of expenditure.

(Amended by Stats. 2011, Ch. 2, Sec. 16. Effective March 24, 2011.)



19628

If any California fair does not hold a fair in any year because of war conditions, or because the grounds or buildings of the fair have been taken over and occupied by the United States or its armed forces, or that fair is not held due to an act of God, or any unavoidable catastrophe, natural or human made, the fair shall nevertheless submit an annual statement of operations and shall not resume operations without a budget that has been approved by the Department of Food and Agriculture.

(Amended by Stats. 1996, Ch. 1110, Sec. 21. Effective January 1, 1997.)



19629

The Department of Food and Agriculture may make and may administer loans from the Fair and Exposition Fund to any fair in the network of California fairs according to agreements that are specific to the circumstances that gave rise to a receiving fair’s need for a loan, subject to the fair’s demonstrated ability to repay the loan.

(Added by Stats. 1996, Ch. 1110, Sec. 22. Effective January 1, 1997.)



19630

Notwithstanding any other law, any fair qualified to receive an allocation that has complied with the requirements set forth in subdivision (b) of Section 19622, with the approval of the Department of Food and Agriculture, may expend available funds for the construction or operation of recreational and cultural facilities of general public interest.

(Added by renumbering Section 19630.5 by Stats. 2011, Ch. 2, Sec. 18. Effective March 24, 2011.)



19631

Notwithstanding any other provision of law, the 1-A District Agricultural Association may, with the approval of the Department of Food and Agriculture, expend any money available for expenditure by it, for construction, repairs, and equipment.

(Amended by Stats. 1984, Ch. 193, Sec. 6.)



19632

All license fees for conducting horseracing meetings, other than those attributable to breakage, not payable into the Fair and Exposition Fund shall be paid as follows:

(a) During each fiscal year there shall be paid into the Wildlife Restoration Fund, which fund is hereby continued in existence, to carry out the provisions of the Wildlife Conservation Act of 1947, the sum of seven hundred fifty thousand dollars ($750,000).

(b) During each fiscal year there is appropriated to the Department of Education the sum of five hundred thousand dollars ($500,000), or so much thereof as may be requested by the Superintendent of Public Instruction, to maintain and strengthen statewide secondary vocational student organizations authorized and sponsored by the Department of Education in agriculture, business, home economics, and industrial education. The Superintendent of Public Instruction shall develop a budget procedure for the disbursement of funds appropriated under this section to ensure equal treatment of participating students and to further ensure that such funds do not supplant existing money currently provided from other public sources. The appropriated money shall be used for the following purposes:

(1) Improving the ability of the Department of Education to equip vocational education students with competencies necessary to enter the labor market and to assume successful roles in society by conducting leadership development programs for student officers; preparing instructional materials for teacher advisors; maintaining student membership and financial records; giving in-service training to the vocational teachers who advise the student organizations; maintaining affiliation with national vocational student organizations; and supplying support services necessary to carry out these activities.

(2) Training and preparing new and future vocational education teachers to organize, manage, and conduct vocational education student organization activities as an instructional strategy in the vocational curriculum by providing an opportunity for their involvement in actual participatory experiences in vocational student organization activities and by conducting college and university workshops to accomplish this purpose.

(3) Training and preparing vocational students to take an active part in developing and participating in vocational fairs and other activities related to fairs for the purpose specified in Section 51004 of the Education Code by cooperating with the Department of Food and Agriculture to conduct annually a statewide workshop for this purpose.

The Department of Education shall include within the report required pursuant to subdivision (a) of Section 8007.5 of the Education Code, a report on the activities funded pursuant to this subdivision.

(c) Except as otherwise provided by this article, the remainder shall be paid into the General Fund in the State Treasury.

(Amended by Stats. 1979, Ch. 282. Effective July 24, 1979.)



19636

All money appropriated pursuant to this article to the California Exposition and State Fair, the Los Angeles County Fair, the Sixth District Agricultural Association, known and designated as the California Science Center, the citrus fruit fairs defined in Section 4603 of the Food and Agricultural Code, and the 1-A District Agricultural Association, is exempt from Section 16304 of the Government Code, and shall remain available for expenditure from year to year until expended.

(Amended by Stats. 2000, Ch. 1082, Sec. 109. Effective January 1, 2001.)



19637

Appropriations and allocations from the Fair and Exposition Fund made pursuant to this article, other than those made under subdivision (b) of Section 19620 are exempt from the provisions of Section 16304 of the Government Code. The date of such executive order is deemed to be the date when the appropriation becomes available for expenditure.

All appropriations and allocations made by this article which are not exempted by this section from the provisions of Section 16304 of the Government Code are subject to those provisions.

(Amended by Stats. 2000, Ch. 1082, Sec. 110. Effective January 1, 2001.)



19638

The books and records of any county or citrus fruit fair or exposition receiving an appropriation or an allocation from the Fair and Exposition Fund, insofar as they relate to revenues and expenditures for fair or exposition purposes, may be audited by the Department of Finance.

When any county or citrus fruit fair or exposition receiving an appropriation or allocation from the Fair and Exposition Fund contracts with an association to conduct such fair or exposition, the contract shall include a provision that the books and records of such association shall be subject to audit by the Department of Finance at the discretion of the department.

(Added by renumbering Section 19639 by Stats. 2011, Ch. 2, Sec. 24. Effective March 24, 2011.)



19640

All money representing penalties or fines imposed by the stewards of a horse race meeting shall be collected by the licensee of the meeting and paid to the board within 10 days after its close, and the board shall deposit all such money in the State Treasury to the credit of the General Fund.

(Added by Stats. 1959, Ch. 1828.)



19641

(a) Except as provided in subdivision (b), any redistributable money in a parimutuel pool subject to payment to a claimant pursuant to Section 19598, but not successfully claimed within that period, shall be paid to the board, as follows:

(1) An estimated payment equal to 20 percent of the preceding year’s unclaimed redistributable money paid pursuant to this subdivision shall be paid to the board on July 1, October 1, January 1, and April 1, or the next business day thereafter.

(2) On May 30, or the next business day thereafter, of the year following the close of any horseracing meeting, the association shall pay to the board all of the redistributable funds that are owed it pursuant to this subdivision, less any estimated payments made pursuant to paragraph (1).

The money received by the board under this subdivision resulting from thoroughbred, harness, or quarter horse meetings, but excluding the meetings of the California Exposition and State Fair or of a county, district agricultural association, or citrus fruit fair, shall be used by the board to support research on matters pertaining to horseracing and racetrack security, but this money is subject to annual budgetary review by the Legislature. All of the redistributable money received by the board from other meetings shall be paid immediately into the State Treasury to the credit of the General Fund.

(b) One-half of the redistributable money resulting from the thoroughbred, harness, or quarter horse meetings, but excluding the meetings of the California Exposition and State Fair or county, district agricultural association, or citrus fruit fair meetings, shall be distributed to a welfare fund established for the benefit of horsemen and backstretch personnel, as follows:

(1) An estimated payment equal to 20 percent of the preceding year’s unclaimed redistributable money distributed pursuant to this subdivision shall be distributed to the welfare fund on July 1, October 1, January 1, and April 1, or the next business day thereafter.

(2) On May 30, or the next business day thereafter, of the year following the close of any horseracing meeting, the association shall pay to the welfare fund all of the redistributable funds that are owed it pursuant to this subdivision, less any estimated payments made pursuant to paragraph (1).

The welfare fund shall make an accounting to the board within one calendar year of the receipt of the payment.

(c) Except as provided in subdivision (a) or (b), any remaining redistributable money in a parimutuel pool subject to payment to a claimant pursuant to Section 19598, but not successfully claimed within the period specified in that section, shall be distributed one-half to the board, for the purposes specified and in the manner specified in subdivision (a), and one-half to the welfare fund established by the horsemen’s organization described in subdivision (b) in the manner specified in subdivision (b).

(Amended by Stats. 1995, Ch. 248, Sec. 1. Effective January 1, 1996.)



19641.2

(a) The nonprofit foundation authorized to receive funds pursuant to Section 19641 shall use those funds to administer a health and welfare trust fund without prejudice and for the benefit of every eligible person. The officers and directors of the health and welfare trust fund shall have a fiduciary responsibility to manage the fund for the benefit of the beneficiaries.

(b) Every employer of backstretch workers shall, upon request, submit in writing or electronically to the administrator of the welfare program for backstretch workers any employment records necessary for prompt payment of benefits and proper administration of the program. Upon request, employers shall also provide to the administrator access to any employment records necessary for prompt payment of benefits and proper administration of the program.

(c) At least one member of the health and welfare fund board shall be a member without financial interest in the horse racing industry appointed from a list of nominees submitted jointly by the California State Council of the Service Employees International Union, the Jockey’s Guild, and the California Teamsters Public Affairs Council.

(d) Nothing in this section is intended to affect the status of the welfare fund as a charity under Section 501(c)(3) of the federal Internal Revenue Code or its compliance with the Charitable Purposes Act (Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2005, Ch. 22, Sec. 5. Effective January 1, 2006.)



19642

Cash vouchers that are not redeemed within 365 days of the close of the racing meeting at which the voucher was purchased shall be distributed to a nonprofit organization designated by the board for purposes of maintaining a data base of horseracing information to further the purposes of Section 19444.

(Added by Stats. 1994, Ch. 311, Sec. 12. Effective July 21, 1994.)



19642.1

In addition to the distributions specified in Sections 19605.7, 19605.71, and 19605.72, from the amounts that would normally be available for commissions and purses from wagering on all breeds, an amount not to exceed 0.05 percent of the total amount handled by each satellite wagering facility shall be distributed to the nonprofit organization designated by the board for purposes of maintaining a database of horse racing information to further the purposes of Section 19444. The amount distributable to the nonprofit organization initially shall be 0.05 percent of the total amount handled by each satellite wagering facility and may be adjusted by the board, in its discretion. The nonprofit organization shall annually submit its budget for the ensuing calendar year to the board at its November meeting and shall file quarterly financial statements with the board.

(Added by Stats. 2010, Ch. 283, Sec. 8. Effective January 1, 2011.)






ARTICLE 11 - Penalties

19660

Any person who, without first having procured a license under Article 4 of this chapter, directly or indirectly holds or conducts any meeting where there is horse racing and betting on its results by the parimutuel method of wagering, or otherwise, is guilty of a misdemeanor.

(Amended by Stats. 2000, Ch. 1082, Sec. 111. Effective January 1, 2001.)



19661

(a) Any person who violates any of the provisions of this chapter for which a penalty is not herein expressly provided, is guilty of a misdemeanor.

(b) Unless otherwise expressly provided, the board may impose a monetary penalty of not more than one hundred thousand dollars ($100,000) for a violation of any of the provisions of this chapter.

(Amended by Stats. 2001, Ch. 933, Sec. 4. Effective January 1, 2002.)



19662

Any person who bets upon the results of a horse race except by a parimutuel method of wagering conducted by a person licensed under Article 4 of this chapter is punishable as provided in the Penal Code.

(Amended by Stats. 2000, Ch. 1082, Sec. 112. Effective January 1, 2001.)



19663

It is unlawful for an individual performing services as a jockey, or any person representing or purporting to represent such individual, to compel or attempt to compel the State, while conducting horse racing, either directly itself or through a state agency or state instrumentality, to pay money into any fund to which it has no legal obligation to contribute.

(Repealed and added by Stats. 1959, Ch. 1828.)



19664

It is unlawful for any person, for the purpose of selling or offering to sell predictions on horse races, to advertise that he has predicted the outcome of any horse race which has been run in this state, unless such person has notified in writing the California Horse Racing Board, at any of its offices, of his predictions at least three hours prior to the race involved on forms prescribed by the board. No person shall advertise the fact that he has notified the board or use the name of the board in any way whatsoever to promote the activities described in this section.

For the purposes of this section the term “advertise” includes the use of a newspaper, magazine or other publication, book notice, circular, pamphlet, letter, handbill, tip sheet, poster, bill, sign, placard, card, label, tag, window display, store sign, radio or television announcement, or any other means or methods now or hereafter employed to bring to the attention of the public information concerning the outcome of horse races.

Nothing herein contained shall apply to any daily newspaper of general circulation which is regularly entered in the United States mail, or any other daily publication carrying complete past performances of horses entered in races, or to any regularly published magazine or periodical devoted to racing news, which magazine or periodical has been published for at least two years.

Violation of this section is a misdemeanor.

(Amended by Stats. 2000, Ch. 1082, Sec. 113. Effective January 1, 2001.)



19665

The board shall establish such rules and regulations for horse sales or horse auction sales of racehorses or breeding stock that is used in the production of racehorses which are held or conducted on the premises of any racing association under the jurisdiction of the board as are reasonably necessary to provide the horses, owners, and general public with adequate protection. Such rules and regulations shall provide for regulation of the medication or drugging of racehorses sold at horse sales or horse auction sales as provided in this section.

(Added by Stats. 1973, Ch. 1194.)



19666

A person shall not alter or counterfeit, or attempt to alter or counterfeit, any parimutuel ticket.

(Amended by Stats. 2011, Ch. 98, Sec. 3. Effective January 1, 2012.)



19667

No person shall knowingly have in his possession any altered, forged, or counterfeit parimutuel ticket.

(Added by Stats. 1974, Ch. 832.)



19668

(a) On and after July 1, 1995, it shall be unlawful for any person to enter or accept the entry of a horse in a race upon which there is parimutuel wagering until two years after the horse’s foaling date.

(b) Every person who violates this section is guilty of a misdemeanor. The board may suspend the license of any person who violates this section for a period of not more than one year.

(Added by Stats. 1994, Ch. 617, Sec. 2. Effective January 1, 1995.)









CHAPTER 4.5 - Mule Racing

19700

“Board” as used in this chapter means the California Horse Racing Board.

(Added by Stats. 1977, Ch. 366.)



19701

Notwithstanding any other provision of law, a mule racing meeting or mule races may be conducted by any fair.

(Amended by Stats. 2002, Ch. 872, Sec. 3. Effective January 1, 2003.)



19702

The board shall administer this chapter and shall issue a license for the conducting of a mule racing meeting or mule races.

(Amended by Stats. 1994, Ch. 317, Sec. 1. Effective August 22, 1994.)



19703

The board, in cooperation with American Mule Association representatives, shall adopt rules governing, permitting, and regulating mule racing and wagering on the races under the parimutuel system. Such wagering shall be conducted only by a person licensed under this chapter to conduct a mule racing meeting, and only within the inclosure, and on the dates for which mule racing has been authorized.

(Amended by Stats. 1981, Ch. 1133, Sec. 2.)



19704

The board shall issue a license for owners, trainers, jockeys, and other participants in mule racing. The license shall be limited to mule races only.

(Amended by Stats. 1981, Ch. 1133, Sec. 3.)



19705

Associations licensed pursuant to this chapter shall deduct the applicable license fees, commissions, and purses in the same percentages as provided for in Article 9.5 (commencing with Section 19610) of Chapter 4. Associations may also deduct an additional amount of up to 3 percent on multiple wagering pools in the same manner as provided for by Section 19614.2.

(Amended by Stats. 1994, Ch. 317, Sec. 2. Effective August 22, 1994.)






CHAPTER 5 - The Gambling Control Act

ARTICLE 1 - General Provisions

19800

This chapter shall be known, and may be cited, as the “Gambling Control Act.”

(Repealed and added by Stats. 1997, Ch. 867, Sec. 3. Effective January 1, 1998.)



19801

The Legislature hereby finds and declares all of the following:

(a) State law prohibits commercially operated lotteries, banked or percentage games, and gambling machines, and strictly regulates parimutuel wagering on horse racing. To the extent that state law categorically prohibits certain forms of gambling and prohibits gambling devices, nothing herein shall be construed, in any manner, to reflect a legislative intent to relax those prohibitions.

(b) The State of California has permitted the operation of gambling establishments for more than 100 years. Gambling establishments were first regulated by the State of California pursuant to legislation which was enacted in 1984. Gambling establishments currently employ more than 20,000 people in the State of California, and contribute more than one hundred million dollars ($100,000,000) in taxes and fees to California’s government. Gambling establishments are lawful enterprises in the State of California, and are entitled to full protection of the laws of this state.

(c) Gambling can become addictive and is not an activity to be promoted or legitimized as entertainment for children and families.

(d) Unregulated gambling enterprises are inimical to the public health, safety, welfare, and good order. Accordingly, no person in this state has a right to operate a gambling enterprise except as may be expressly permitted by the laws of this state and by the ordinances of local governmental bodies.

(e) It is the policy of this state that gambling activities that are not expressly prohibited or regulated by state law may be prohibited or regulated by local government. Moreover, it is the policy of this state that no new gambling establishment may be opened in a city, county, or city and county in which a gambling establishment was not operating on and before January 1, 1984, except upon the affirmative vote of the electors of that city, county, or city and county.

(f) It is not the purpose of this chapter to expand opportunities for gambling, or to create any right to operate a gambling enterprise in this state or to have a financial interest in any gambling enterprise. Rather, it is the purpose of this chapter to regulate businesses that offer otherwise lawful forms of gambling games.

(g) Public trust that permissible gambling will not endanger public health, safety, or welfare requires that comprehensive measures be enacted to ensure that gambling is free from criminal and corruptive elements, that it is conducted honestly and competitively, and that it is conducted in suitable locations.

(h) Public trust and confidence can only be maintained by strict and comprehensive regulation of all persons, locations, practices, associations, and activities related to the operation of lawful gambling establishments and the manufacture and distribution of permissible gambling equipment.

(i) All gambling operations, all persons having a significant involvement in gambling operations, all establishments where gambling is conducted, and all manufacturers, sellers, and distributors of gambling equipment must be licensed and regulated to protect the public health, safety, and general welfare of the residents of this state as an exercise of the police powers of the state.

(j) To ensure that gambling is conducted honestly, competitively, and free of criminal and corruptive elements, all licensed gambling establishments in this state must remain open to the general public and the access of the general public to licensed gambling activities must not be restricted in any manner, except as provided by the Legislature. However, subject to state and federal prohibitions against discrimination, nothing herein shall be construed to preclude exclusion of unsuitable persons from licensed gambling establishments in the exercise of reasonable business judgment.

(k) In order to effectuate state policy as declared herein, it is necessary that gambling establishments, activities, and equipment be licensed, that persons participating in those activities be licensed or registered, that certain transactions, events, and processes involving gambling establishments and owners of gambling establishments be subject to prior approval or permission, that unsuitable persons not be permitted to associate with gambling activities or gambling establishments, and that gambling activities take place only in suitable locations. Any license or permit issued, or other approval granted pursuant to this chapter, is declared to be a revocable privilege, and no holder acquires any vested right therein or thereunder.

(l) The location of lawful gambling premises, the hours of operation of those premises, the number of tables permitted in those premises, and wagering limits in permissible games conducted in those premises are proper subjects for regulation by local governmental bodies. However, consideration of those same subjects by a state regulatory agency, as specified in this chapter, is warranted when local governmental regulation respecting those subjects is inadequate or the regulation fails to safeguard the legitimate interests of residents in other governmental jurisdictions.

(m) The exclusion or ejection of certain persons from gambling establishments is necessary to effectuate the policies of this chapter and to maintain effectively the strict regulation of licensed gambling.

(n) Records and reports of cash and credit transactions involving gambling establishments may have a high degree of usefulness in criminal and regulatory investigations and, therefore, licensed gambling operators may be required to keep records and make reports concerning significant cash and credit transactions.

(Amended by Stats. 2007, Ch. 438, Sec. 1. Effective January 1, 2008.)



19802

The Legislature further finds and declares as follows:

Appropriate regulation of banking and percentage games or of gambling devices consistent with public safety and welfare would require, at a minimum, all of the following safeguards:

(a) The creation of an adequately funded gambling control commission with comprehensive powers to establish minimum standards and technical specifications for gambling equipment and devices.

(b) The creation of an adequately funded law enforcement capability within state government to inspect, test, and evaluate gambling equipment and devices and modifications thereto.

(c) An appropriation by the Legislature to sufficiently fund a full-time commission and law enforcement capability with responsibilities commensurate with the expanded scope of gambling.

(d) The enactment of necessary regulations setting forth standards and procedures for the licensing of persons connected with the manufacture, sale, and distribution of equipment and devices in this state.

(e) The enactment of standards related to the trustworthiness and fairness of equipment and devices, upon the commission’s recommendation to the Legislature.

(f) The enactment of statutory provisions governing the importation, transportation, sale, and disposal of equipment and devices, upon the commission’s recommendation to the Legislature.

(g) The enactment of statutes providing for appropriate inspection and testing of equipment and devices, upon the commission’s recommendation to the Legislature.

(Added by renumbering Section 19801.2 by Stats. 2002, Ch. 738, Sec. 1. Effective January 1, 2003.)



19803

(a) It is the intent of the Legislature, in enacting this chapter, to provide uniform, minimum standards of regulation of permissible gambling activities and the operation of lawful gambling establishments.

(b) Nothing in this chapter shall be construed to preclude any city, county, or city and county from prohibiting any gambling activity, from imposing more stringent local controls or conditions upon gambling than are imposed by this chapter or by the commission, from inspecting gambling premises to enforce applicable state and local laws, or from imposing any local tax or license fee, if the prohibition, control, condition, inspection, tax, or fee is not inconsistent with this chapter. Nothing in this chapter shall be construed to affect the responsibility of local law enforcement agencies to enforce the laws of this state, including this chapter.

(Added by renumbering Section 19802 by Stats. 2002, Ch. 738, Sec. 2. Effective January 1, 2003.)



19804

(a) In any action for declaratory or injunctive relief, or for relief by way of any extraordinary writ, other than an action initiated pursuant to Section 19932, wherein the construction, application, or enforcement of this chapter, or any regulation adopted pursuant thereto, or any order of the department or the commission issued pursuant thereto, is called into question, a court shall not grant any preliminary or permanent injunction, or any peremptory writ of mandate, certiorari, or prohibition, in connection therewith, except as follows:

(1) Upon proof by clear and convincing evidence that the department or the commission is abusing or threatens to abuse its discretion.

(2) Upon proof by clear and convincing evidence that the department or the commission is exceeding or threatens to exceed its jurisdiction.

(b) No temporary injunction or other provisional order shall issue to restrain, stay, or otherwise interfere with any action by the department or the commission, except upon a finding by the court, based on clear and convincing evidence, that the public interest will not be prejudiced thereby, and, except for preliminary injunctions, no order may be effective for more than 15 calendar days, except by stipulation of the department or commission. No preliminary order may be effective for more than 45 days, except by stipulation of the department or commission.

(c) This section does not relieve a petitioner’s obligation to exhaust administrative remedies.

(d) In an action for relief of any nature wherein the construction, application, or enforcement of this chapter, or any regulation adopted pursuant thereto, or any order of the department or commission issued pursuant thereto, is called into question, the party filing the pleading shall furnish a copy thereof to the department and to the commission. The copy shall be furnished by the party filing the pleading within 10 business days after filing.

(Amended by Stats. 2009, Ch. 233, Sec. 1. Effective January 1, 2010.)



19805

As used in this chapter, the following definitions shall apply:

(a) “Affiliate” means a person who, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, a specified person.

(b) “Applicant” means any person who has applied for, or is about to apply for, a state gambling license, a key employee license, a registration, a finding of suitability, a work permit, a manufacturer’s or distributor’s license, or an approval of any act or transaction for which the approval or authorization of the commission or department is required or permitted under this chapter.

(c) “Banking game” or “banked game” does not include a controlled game if the published rules of the game feature a player-dealer position and provide that this position must be continuously and systematically rotated amongst each of the participants during the play of the game, ensure that the player-dealer is able to win or lose only a fixed and limited wager during the play of the game, and preclude the house, another entity, a player, or an observer from maintaining or operating as a bank during the course of the game. For purposes of this section, it is not the intent of the Legislature to mandate acceptance of the deal by every player if the department finds that the rules of the game render the maintenance of or operation of a bank impossible by other means. The house shall not occupy the player-dealer position.

(d) “Chief” means the head of the entity within the department that is responsible for fulfilling the obligations imposed upon the department by this chapter.

(e) “Commission” means the California Gambling Control Commission.

(f) “Controlled gambling” means to deal, operate, carry on, conduct, maintain, or expose for play any controlled game.

(g) “Controlled game” means any controlled game, as defined by subdivision (e) of Section 337j of the Penal Code.

(h) “Department” means the Department of Justice.

(i) “Director” means any director of a corporation or any person performing similar functions with respect to any organization.

(j) “Finding of suitability” means a finding that a person meets the qualification criteria described in subdivisions (a) and (b) of Section 19857, and that the person would not be disqualified from holding a state gambling license on any of the grounds specified in Section 19859.

(k) “Game” and “gambling game” means any controlled game.

(l) “Gambling” means to deal, operate, carry on, conduct, maintain, or expose for play any controlled game.

(m) “Gambling enterprise” means a natural person or an entity, whether individual, corporate, or otherwise, that conducts a gambling operation and that by virtue thereof is required to hold a state gambling license under this chapter.

(n) “Gambling enterprise employee” means any natural person employed in the operation of a gambling enterprise, including, without limitation, dealers, floor personnel, security employees, countroom personnel, cage personnel, collection personnel, surveillance personnel, data-processing personnel, appropriate maintenance personnel, waiters and waitresses, and secretaries, or any other natural person whose employment duties require or authorize access to restricted gambling establishment areas.

(o) “Gambling establishment,” “establishment,” or “licensed premises,” except as otherwise defined in Section 19812, means one or more rooms where any controlled gambling or activity directly related thereto occurs.

(p) “Gambling license” or “state gambling license” means any license issued by the state that authorizes the person named therein to conduct a gambling operation.

(q) “Gambling operation” means exposing for play one or more controlled games that are dealt, operated, carried on, conducted, or maintained for commercial gain.

(r) “Gross revenue” means the total of all compensation received for conducting any controlled game, and includes interest received in payment for credit extended by an owner licensee to a patron for purposes of gambling, except as provided by regulation.

(s) “Hours of operation” means the period during which a gambling establishment is open to conduct the play of controlled games within a 24-hour period. In determining whether there has been expansion of gambling relating to “hours of operation,” the department shall consider the hours in the day when the local ordinance permitted the gambling establishment to be open for business on January 1, 1996, and compare the current ordinance and the hours during which the gambling establishment may be open for business. The fact that the ordinance was amended to permit gambling on a day, when gambling was not permitted on January 1, 1996, shall not be considered in determining whether there has been gambling in excess of that permitted by Section 19961.

(t) “House” means the gambling enterprise, and any owner, shareholder, partner, key employee, or landlord thereof.

(u) “Independent agent,” except as provided by regulation, means any person who does either of the following:

(1) Collects debt evidenced by a credit instrument.

(2) Contracts with an owner licensee, or an affiliate thereof, to provide services consisting of arranging transportation or lodging for guests at a gambling establishment.

(v) “Initial license” means the license first issued to a person authorizing that person to commence the activities authorized by that license.

(w) “Institutional investor” means any retirement fund administered by a public agency for the exclusive benefit of federal, state, or local public employees, any investment company registered under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.), any collective investment trust organized by banks under Part Nine of the Rules of the Comptroller of the Currency, any closed-end investment trust, any chartered or licensed life insurance company or property and casualty insurance company, any banking and other chartered or licensed lending institution, any investment advisor registered under the Investment Advisors Act of 1940 (15 U.S.C. Sec. 80b-1 et seq.) acting in that capacity, and other persons as the commission may determine for reasons consistent with the policies of this chapter.

(x) “Key employee” means any natural person employed in the operation of a gambling enterprise in a supervisory capacity or empowered to make discretionary decisions that regulate gambling operations, including, without limitation, pit bosses, shift bosses, credit executives, cashier operations supervisors, gambling operation managers and assistant managers, managers or supervisors of security employees, or any other natural person designated as a key employee by the department for reasons consistent with the policies of this chapter.

(y) “Key employee license” means a state license authorizing the holder to be employed as a key employee.

(z) “License” means a gambling license, key employee license, or any other license issued by the commission pursuant to this chapter or regulations adopted pursuant to this chapter.

(aa) “Licensed gambling establishment” means the gambling premises encompassed by a state gambling license.

(ab) “Limited partnership” means a partnership formed by two or more persons having as members one or more general partners and one or more limited partners.

(ac) “Limited partnership interest” means the right of a general or limited partner to any of the following:

(1) To receive from a limited partnership any of the following:

(A) A share of the revenue.

(B) Any other compensation by way of income.

(C) A return of any or all of his or her contribution to capital of the limited partnership.

(2) To exercise any of the rights provided under state law.

(ad) “Owner licensee” means an owner of a gambling enterprise who holds a state gambling license.

(ae) “Person,” unless otherwise indicated, includes a natural person, corporation, partnership, limited partnership, trust, joint venture, association, or any other business organization.

(af) “Player” means a patron of a gambling establishment who participates in a controlled game.

(ag) “Player-dealer” and “controlled game featuring a player-dealer position” refer to a position in a controlled game, as defined by the approved rules for that game, in which seated player participants are afforded the temporary opportunity to wager against multiple players at the same table, provided that this position is rotated amongst the other seated players in the game.

(ah) “Publicly traded racing association” means a corporation licensed to conduct horse racing and simulcast wagering pursuant to Chapter 4 (commencing with Section 19400) whose stock is publicly traded.

(ai) “Qualified racing association” means a corporation licensed to conduct horse racing and simulcast wagering pursuant to Chapter 4 (commencing with Section 19400) that is a wholly owned subsidiary of a corporation whose stock is publicly traded.

(aj) “Renewal license” means the license issued to the holder of an initial license that authorizes the license to continue beyond the expiration date of the initial license.

(ak) “Work permit” means any card, certificate, or permit issued by the commission, or by a county, city, or city and county, whether denominated as a work permit, registration card, or otherwise, authorizing the holder to be employed as a gambling enterprise employee or to serve as an independent agent. A document issued by any governmental authority for any employment other than gambling is not a valid work permit for the purposes of this chapter.

(Amended by Stats. 2009, Ch. 233, Sec. 2. Effective January 1, 2010.)



19806

Nothing in this chapter shall be construed in any way to permit or authorize any conduct made unlawful by Chapter 9 (commencing with Section 319) of, or Chapter 10 (commencing with Section 330) of, Title 9 of Part 1 of the Penal Code, or any local ordinance.

(Repealed and added by Stats. 1997, Ch. 867, Sec. 3. Effective January 1, 1998.)



19807

Except as otherwise provided in this chapter, whenever the department or commission is a defendant or respondent in any proceeding, or when there is any legal challenge to regulations issued by the commission or department, venue for the proceeding shall be in the County of Sacramento, the City and County of San Francisco, the County of Los Angeles, or the County of San Diego.

(Amended by Stats. 2007, Ch. 176, Sec. 4. Effective August 24, 2007.)






ARTICLE 2 - Administration

19810

Except as otherwise provided in this chapter, any power or authority of the department described in this chapter may be exercised by the Attorney General or any other person as the Attorney General may delegate.

(Amended by Stats. 2007, Ch. 176, Sec. 5. Effective August 24, 2007.)



19811

(a) There is in state government the California Gambling Control Commission, consisting of five members appointed by the Governor, subject to confirmation by the Senate. The California Gambling Control Commission shall succeed to all of the powers of the former California Gambling Control Board.

(b) Jurisdiction, including jurisdiction over operation and concentration, and supervision over gambling establishments in this state and over all persons or things having to do with the operations of gambling establishments is vested in the commission.

(Added by renumbering Section 19810A by Stats. 2002, Ch. 738, Sec. 8. Effective January 1, 2003.)



19812

(a) Each member of the commission shall be a citizen of the United States and a resident of this state.

(b) No Member of the Legislature, no person holding any elective office in state, county, or local government, and no officer or official of any political party is eligible for appointment to the commission.

(c) No more than three of the five members of the commission shall be members of the same political party.

(d) A person is ineligible for appointment to the commission if, within two years prior to appointment, the person, or any partnership or corporation in which the person is a principal, was employed by, retained by, or derived substantial income from, any gambling establishment. For the purposes of this subdivision, “gambling establishment” means one or more rooms wherein any gaming within the meaning of Chapter 10 (commencing with Section 330) of Title 9 of Part 1 of the Penal Code, or any controlled game within the meaning of Section 337j of the Penal Code, is conducted, whether or not the activity occurred in California.

(e) One member of the commission shall be a certified public accountant or a person with experience in banking or finance, one member shall be an attorney and a member of the State Bar of California with regulatory law experience, one member shall have a background in law enforcement and criminal investigation, one member shall have a background in business with at least five years of business experience or alternatively five years of governmental experience, and one member shall be from the public at large.

(Amended by Stats. 2006, Ch. 854, Sec. 2. Effective January 1, 2007.)



19813

(a) Of the members initially appointed, two shall be appointed for a term of two years, two shall be appointed for a term of three years, and one shall be appointed for a term of four years. After the initial terms, the term of office of each member of the commission is four years.

(b) The Governor shall appoint the members of the commission, subject to confirmation by the Senate, and shall designate one member to serve as chairperson. The initial appointments shall be made within three months of the operative date of this section. Thereafter, vacancies shall be filled within 60 days of the date of the vacancy by the Governor, subject to confirmation by the Senate.

(c) The Governor may remove any member of the commission for incompetence, neglect of duty, or corruption upon first giving him or her a copy of the charges and an opportunity to be heard.

(Added by renumbering Section 19812A by Stats. 2002, Ch. 738, Sec. 10. Effective January 1, 2003.)



19814

(a) During their terms of office, the members of the commission shall not engage in any other business, vocation, or employment.

(b) Before entering upon the duties of his or her office, the chief and each member of the commission shall subscribe to the constitutional oath of office and, in addition, swear that he or she is not, and during his or her term of office shall not be, pecuniarily interested in, or doing business with, any person, business, or organization holding a gambling license.

(Amended by Stats. 2007, Ch. 176, Sec. 6. Effective August 24, 2007.)



19815

(a) The members of the commission shall receive the salary provided for by Section 11553.5 of the Government Code.

(b) The chairperson of the commission shall receive the salary provided for by Section 11553 of the Government Code.

(Added by renumbering Section 19814A by Stats. 2002, Ch. 738, Sec. 12. Effective January 1, 2003.)



19816

(a) The commission shall have an executive director appointed by the commission. A person is ineligible for appointment as executive director or deputy executive director if, within two years prior to appointment, the person, or any partnership or corporation in which the person is a principal, was employed by, retained by, or derived substantial income from, any gambling establishment, whether or not a controlled gambling establishment.

(b) The executive director shall receive the annual salary established by the commission and approved by the Department of Human Resources. The executive director shall be the commission’s executive officer and shall carry out and execute the duties as specified by law and by the commission.

(c) The commission may appoint other staff and clerical personnel as necessary to carry out its duties under this chapter.

(Amended by Stats. 2012, Ch. 665, Sec. 5. Effective January 1, 2013.)



19817

The commission shall establish and appoint a Gaming Policy Advisory Committee of 10 members. The committee shall be composed of representatives of controlled gambling licensees and members of the general public in equal numbers. The executive director shall, from time to time, convene the committee for the purpose of discussing matters of controlled gambling regulatory policy and any other relevant gambling-related issue. The recommendations concerning gambling policy made by the committee shall be presented to the commission, but shall be deemed advisory and not binding on the commission in the performance of its duties or functions. The committee may not advise the commission on Indian gaming.

(Added by renumbering Section 19815.5A by Stats. 2002, Ch. 738, Sec. 14. Effective January 1, 2003.)



19818

(a) The commission shall investigate the following matters:

(1) The consequences, benefits, and disadvantages of imposing a state tax on revenue generated by licensed gambling establishments.

(2) Regulation of advertising for the purpose of limiting exposure of children to materials promoting gambling.

(b) The commission shall report its findings to the Legislature and the Governor no later than January 1, 2005.

(Added by renumbering Section 19815.8A by Stats. 2002, Ch. 738, Sec. 15. Effective January 1, 2003.)



19819

(a) The commission shall establish and maintain a general office for the transaction of its business in Sacramento. The commission may hold meetings at any place within the state when the interests of the public may be better served.

(b) A public record of every vote shall be maintained at the commission’s principal office.

(c) A majority of the membership of the commission is a quorum of the commission. The concurring vote of three members of the commission shall be required for any official action of the commission or for the exercise of any of the commission’s duties, powers, or functions.

(d) Except as otherwise provided in this chapter, Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code applies to meetings of the commission. Notwithstanding Section 11125.1 of the Government Code, documents, which are filed with the commission by the department for the purpose of evaluating the qualifications of an applicant, are exempt from disclosure under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 2007, Ch. 176, Sec. 7. Effective August 24, 2007.)



19820

The commission may employ not more than eight attorneys. Nothing in this section shall be deemed to exempt the commission from the operation of Section 11040, 11042, or 11043 of the Government Code.

(Added by renumbering Section 19818A by Stats. 2002, Ch. 738, Sec. 17. Effective January 1, 2003.)



19821

(a) The commission shall cause to be made and kept a record of all proceedings at regular and special meetings of the commission. These records shall be open to public inspection.

(b) The department shall maintain a file of all applications for licenses under this chapter. The commission shall maintain a record of all actions taken with respect to those applications. The file and record shall be open to public inspection.

(c) The department and commission may maintain any other files and records as they deem appropriate. Except as provided in this chapter, the records of the department and commission are exempt from disclosure under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(d) Except as necessary for the administration of this chapter, no commissioner and no official, employee, or agent of the commission or the department, having obtained access to confidential records or information in the performance of duties pursuant to this chapter, shall knowingly disclose or furnish the records or information, or any part thereof, to any person who is not authorized by law to receive it. A violation of this subdivision is a misdemeanor.

(e) Notwithstanding subdivision (k) of Section 1798.24 of the Civil Code, a court shall not compel disclosure of personal information in the possession of the department or the commission to any person in any civil proceeding wherein the department or the commission is not a party, except for good cause and upon a showing that the information cannot otherwise be obtained. This section shall not authorize the disclosure of personal information that is otherwise exempt from disclosure.

(Amended by Stats. 2013, Ch. 353, Sec. 2. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



19822

(a) All files, records, reports, and other information in possession of any state or local governmental agency that are relevant to an investigation by the department conducted pursuant to this chapter shall be made available to the department as requested. However, any tax information received from a governmental agency shall be used solely for effectuating the purposes of this chapter. To the extent that the files, records, reports, or information described in this section are confidential or otherwise privileged from disclosure under any law or exercise of discretion, they shall not lose that confidential or privileged status for having been disclosed to the department.

(b) All files, records, reports, and other information pertaining to gambling matters in the possession of the department shall be open at all times to inspection by the members of the commission.

(Amended by Stats. 2007, Ch. 176, Sec. 9. Effective August 24, 2007.)



19823

(a) The responsibilities of the commission include, without limitation, all of the following:

(1) Assuring that licenses, approvals, and permits are not issued to, or held by, unqualified or disqualified persons, or by persons whose operations are conducted in a manner that is inimical to the public health, safety, or welfare.

(2) Assuring that there is no material involvement, directly or indirectly, with a licensed gambling operation, or the ownership or management thereof, by unqualified or disqualified persons, or by persons whose operations are conducted in a manner that is inimical to the public health, safety, or welfare.

(b) For the purposes of this section, “unqualified person” means a person who is found to be unqualified pursuant to the criteria set forth in Section 19857, and “disqualified person” means a person who is found to be disqualified pursuant to the criteria set forth in Section 19859.

(Added by renumbering Section 19822A by Stats. 2002, Ch. 738, Sec. 20. Effective January 1, 2003.)



19824

The commission shall have all powers necessary and proper to enable it fully and effectually to carry out the policies and purposes of this chapter, including, without limitation, the power to do all of the following:

(a) Require any person to apply for a license, permit, registration, or approval as specified in this chapter, or regulations adopted pursuant to this chapter.

(b) For any cause deemed reasonable by the commission, deny any application for a license, permit, or approval provided for in this chapter or regulations adopted pursuant to this chapter, limit, condition, or restrict any license, permit, or approval, or impose any fine upon any person licensed or approved. The commission may condition, restrict, discipline, or take action against the license of an individual owner endorsed on the license certificate of the gambling enterprise whether or not the commission takes action against the license of the gambling enterprise.

(c) Approve or disapprove transactions, events, and processes as provided in this chapter.

(d) Take actions deemed to be reasonable to ensure that no ineligible, unqualified, disqualified, or unsuitable persons are associated with controlled gambling activities.

(e) Take actions deemed to be reasonable to ensure that gambling activities take place only in suitable locations.

(f) Grant temporary licenses, permits, or approvals on appropriate terms and conditions.

(g) Institute a civil action in any superior court against any person subject to this chapter to restrain a violation of this chapter. An action brought against a person pursuant to this section does not preclude a criminal action or administrative proceeding against that person by the Attorney General or any district attorney or city attorney.

(h) Issue subpoenas to compel attendance of witnesses and production of documents and other material things at a meeting or hearing of the commission or its committees, including advisory committees.

(Amended by Stats. 2009, Ch. 233, Sec. 3. Effective January 1, 2010.)



19824.5

The executive director and members of the commission may administer oaths and certify official acts in connection with the business of the commission.

(Added by Stats. 2009, Ch. 624, Sec. 1. Effective January 1, 2010.)



19825

The commission may require that any matter that the commission is authorized or required to consider in a hearing or meeting of an adjudicative nature regarding the denial, suspension, or revocation of a license, permit, or a finding of suitability, be heard and determined in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by renumbering Section 19823.5 by Stats. 2002, Ch. 738, Sec. 22. Effective January 1, 2003.)



19826

The department shall perform all investigatory functions required by this chapter, as well as auditing functions under tribal gaming compacts, and shall have all of the following responsibilities:

(a) To receive and process applications for any license, permit, or other approval, and to collect all related fees. The department shall investigate the qualifications of applicants before any license, permit, or other approval is issued, and investigate any request to the commission for any approval that may be required pursuant to this chapter. The department may recommend the denial or the limitation, conditioning, or restriction of any license, permit, or other approval.

(b) To monitor the conduct of all licensees and other persons having a material involvement, directly or indirectly, with a gambling operation or its holding company, for the purpose of ensuring that licenses are not issued or held by, and that there is no direct or indirect material involvement with, a gambling operation or holding company by ineligible, unqualified, disqualified, or unsuitable persons, or persons whose operations are conducted in a manner that is inimical to the public health, safety, or welfare.

(c) To investigate suspected violations of this chapter or laws of this state relating to gambling, including any activity prohibited by Chapter 9 (commencing with Section 319) or Chapter 10 (commencing with Section 330) of Title 9 of Part 1 of the Penal Code.

(d) To investigate complaints that are lodged against licensees, or other persons associated with a gambling operation, by members of the public.

(e) To initiate, where appropriate, disciplinary actions as provided in this chapter. In connection with any disciplinary action, the department may seek restriction, limitation, suspension, or revocation of any license or approval, or the imposition of any fine upon any person licensed or approved.

(f) To adopt regulations reasonably related to its functions and duties as specified in this chapter.

(g) Approve the play of any controlled game, including placing restrictions and limitations on how a controlled game may be played. The department shall make available to the public the rules of play and the collection rates of each gaming activity approved for play at each gambling establishment on the Attorney General’s Web site. Actual costs incurred by the department to review and approve game rules shall be reimbursed to the department by the licensee making the request.

(Amended by Stats. 2013, Ch. 352, Sec. 46. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



19827

(a) The department has all powers necessary and proper to enable it to carry out fully and effectually the duties and responsibilities of the department specified in this chapter. The investigatory powers of the department include, but are not limited to, all of the following:

(1) Upon approval of the chief, and without notice or warrant, the department may take any of the following actions:

(A) Visit, investigate, and place expert accountants, technicians, and any other person, as it may deem necessary, in all areas of the premises wherein controlled gambling is conducted for the purpose of determining compliance with the rules and regulations adopted pursuant to this chapter.

(B) Visit, inspect, and examine all premises where gambling equipment is manufactured, sold, or distributed.

(C) Inspect all equipment and supplies in any gambling establishment or in any premises where gambling equipment is manufactured, sold, or distributed.

(D) Summarily seize, remove, and impound any equipment, supplies, documents, or records from any licensed premises for the purpose of examination and inspection. However, upon reasonable demand by the licensee or the licensee’s authorized representative, a copy of all documents and records seized shall be made and left on the premises.

(E) Demand access to, and inspect, examine, photocopy, and audit all papers, books, and records of an owner licensee on the gambling premises in the presence of the licensee or his or her agent.

(2) Except as provided in paragraph (1), upon obtaining an inspection warrant pursuant to Section 1822.60 of the Code of Civil Procedure, the department may inspect and seize for inspection, examination, or photocopying any property possessed, controlled, bailed, or otherwise held by any applicant, licensee, or any intermediary company, or holding company.

(3) The department may investigate, for purposes of prosecution, any suspected criminal violation of this chapter. However, nothing in this paragraph limits the powers conferred by any other law on agents of the department who are peace officers.

(4) The department may do both of the following:

(A) Issue subpoenas to require the attendance and testimony of witnesses and the production of books, records, documents, and physical materials.

(B) Administer oaths, examine witnesses under oath, take evidence, and take depositions and affidavits or declarations. Notwithstanding Section 11189 of the Government Code, the department, without leave of court, may take the deposition of any applicant or any licensee. Sections 11185 and 11191 of the Government Code do not apply to a witness who is an applicant or a licensee.

(b) (1) Subdivision (a) shall not be construed to limit warrantless inspections except as required by the California Constitution or the United States Constitution.

(2) Subdivision (a) shall not be construed to prevent entries and administrative inspections, including seizures of property, without a warrant in the following circumstances:

(A) With the consent of the owner, operator, or agent in charge of the premises.

(B) In situations presenting imminent danger to health and safety.

(C) In situations involving inspection of conveyances where there is reasonable cause to believe that the mobility of the conveyance makes it impractical to obtain a warrant, or in any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking.

(D) In accordance with this chapter.

(E) In all other situations where a warrant is not constitutionally required.

(Amended by Stats. 2007, Ch. 176, Sec. 11. Effective August 24, 2007.)



19828

(a) Without limiting any privilege that is otherwise available under law, any communication or publication from, or concerning, an applicant, licensee, or registrant, in oral, written, or any other form, is absolutely privileged and so shall not form a basis for imposing liability for defamation or constitute a ground for recovery in any civil action, under any of the following circumstances:

(1) It was made or published by an agent or employee of the department or commission in the proper discharge of official duties or in the course of any proceeding under this chapter.

(2) It was required to be made or published to the department or commission, or any of their agents or employees, by law, regulation, or subpoena of the department or the commission.

(3) It was, in good faith, made or published to the department or the commission for the purpose of causing, assisting, or aiding an investigation conducted pursuant to this chapter.

(b) If any document or communication provided to the department or the commission contains any information that is privileged pursuant to Division 8 (commencing with Section 900) of the Evidence Code, or any other provision of law, that privilege is not waived or lost because the document or communication is disclosed to the department or the commission or to any of their agents or employees.

(c) The department, the commission, and their agents and employees shall not release or disclose any information, documents, or communications provided by an applicant, licensee, or other person, that are privileged pursuant to Division 8 (commencing with Section 900) of the Evidence Code, or any other provision of law, without the prior written consent of the holder of the privilege, or pursuant to lawful court order after timely notice of the proceedings has been given to the holder of the privilege. An application to a court for an order requiring the department or the commission to release any information declared by law to be confidential shall be made only upon motion made in writing on not less than 10-business days’ notice to the department or the commission, and to all persons who may be affected by the entry of the order.

(Amended by Stats. 2007, Ch. 176, Sec. 12. Effective August 24, 2007.)



19829

Every district attorney, and every state and local law enforcement agency, shall furnish to the department, on forms prepared by the department, all information obtained during the course of any substantial investigation or prosecution of any person, as determined by the department, if it appears that a violation of any law related to gambling has occurred, including any violation of Chapter 9 (commencing with Section 319) or Chapter 10 (commencing with Section 330) of Title 9 of Part 1 of the Penal Code.

(Amended by Stats. 2007, Ch. 176, Sec. 13. Effective August 24, 2007.)



19830

There is an investigative account within the Gambling Control Fund. All funds received for the purpose of paying expenses incurred by the department for investigation of an application for a license or approval under this chapter shall be deposited in the account. Expenses may be advanced from the investigative account to the department by the chief.

(Amended by Stats. 2007, Ch. 176, Sec. 14. Effective August 24, 2007.)






ARTICLE 3 - Regulations

19840

The commission may adopt regulations for the administration and enforcement of this chapter. To the extent appropriate, regulations of the commission and the department shall take into consideration the operational differences of large and small establishments.

(Amended by Stats. 2007, Ch. 176, Sec. 15. Effective August 24, 2007.)



19841

The regulations adopted by the commission shall do all of the following:

(a) With respect to applications, registrations, investigations, and fees, the regulations shall include, but not be limited to, provisions that do all of the following:

(1) Prescribe the method and manner of application and registration.

(2) Prescribe the information to be furnished by any applicant, licensee, or registrant concerning, as appropriate, the person’s personal history, habits, character, associates, criminal record, business activities, organizational structure, and financial affairs, past or present.

(3) Prescribe the information to be furnished by an owner licensee relating to the licensee’s gambling employees.

(4) Require fingerprinting or other methods of identification of an applicant, licensee, or employee of a licensee.

(5) Prescribe the manner and method of collection and payment of fees and issuance of licenses.

(b) Provide for the approval of game rules and equipment by the department to ensure fairness to the public and compliance with state laws.

(c) Implement the provisions of this chapter relating to licensing and other approvals.

(d) Require owner licensees to report and keep records of transactions, including transactions as determined by the department, involving cash or credit. The regulations may include, without limitation, regulations requiring owner licensees to file with the department reports similar to those required by Sections 5313 and 5314 of Title 31 of the United States Code, and by Sections 103.22 and 103.23 of Title 31 of the Code of Federal Regulations, and any successor provisions thereto, from financial institutions, as defined in Section 5312 of Title 31 of the United States Code and Section 103.11 of Title 31 of the Code of Federal Regulations, and any successor provisions.

(e) Provide for the receipt of protests and written comments on an application by public agencies, public officials, local governing bodies, or residents of the location of the gambling establishment or future gambling establishment.

(f) Provide for the disapproval of advertising by licensed gambling establishments that is determined by the department to be deceptive to the public. Regulations adopted by the commission for advertising by licensed gambling establishments shall be consistent with the advertising regulations adopted by the California Horse Racing Board and the Lottery Commission. Advertisement that appeals to children or adolescents or that offers gambling as a means of becoming wealthy is presumptively deceptive.

(g) Govern all of the following:

(1) The extension of credit.

(2) The cashing, deposit, and redemption of checks or other negotiable instruments.

(3) The verification of identification in monetary transactions.

(h) Prescribe minimum procedures for adoption by owner licensees to exercise effective control over their internal fiscal and gambling affairs, which shall include, but not be limited to, provisions for all of the following:

(1) The safeguarding of assets and revenues, including the recording of cash and evidences of indebtedness.

(2) Prescribing the manner in which compensation from games and gross revenue shall be computed and reported by an owner licensee.

(3) The provision of reliable records, accounts, and reports of transactions, operations, and events, including reports to the department.

(i) Provide for the adoption and use of internal audits, whether by qualified internal auditors or by certified public accountants. As used in this subdivision, “internal audit” means a type of control that operates through the testing and evaluation of other controls and that is also directed toward observing proper compliance with the minimum standards of control prescribed in subdivision (h).

(j) Require periodic financial reports from each owner licensee.

(k) Specify standard forms for reporting financial conditions, results of operations, and other relevant financial information.

(l) Formulate a uniform code of accounts and accounting classifications to ensure consistency, comparability, and effective disclosure of financial information.

(m) Prescribe intervals at which the information in subdivisions (j) and (k) shall be furnished to the department.

(n) Require audits to be conducted, in accordance with generally accepted auditing standards, of the financial statements of all owner licensees whose annual gross revenues equal or exceed a specified sum. However, nothing herein shall be construed to limit the department’s authority to require audits of any owner licensee. Audits, compilations, and reviews provided for in this subdivision shall be made by independent certified public accountants licensed to practice in this state.

(o) Restrict, limit, or otherwise regulate any activity that is related to the conduct of controlled gambling, consistent with the purposes of this chapter.

(p) Define and limit the area, games, hours of operation, number of tables, wagering limits, and equipment permitted, or the method of operation of games and equipment, if the commission, upon the recommendation of, or in consultation with, the department, determines that local regulation of these subjects is insufficient to protect the health, safety, or welfare of residents in geographical areas proximate to a gambling establishment.

(q) Prohibit gambling enterprises from cashing checks drawn against any federal, state, or county fund, including, but not limited to, social security, unemployment insurance, disability payments, or public assistance payments. However, a gambling enterprise shall not be prohibited from cashing any payroll checks or checks for the delivery of goods or services that are drawn against a federal, state, or county fund.

(r) Provide for standards, specifications, and procedures governing the manufacture, distribution, including the sale and leasing, inspection, testing, location, operation, repair, and storage of gambling equipment, and for the licensing of persons engaged in the business of manufacturing, distributing, including the sale and leasing, inspection, testing, repair, and storage of gambling equipment.

(s) By December 31, 2011, provide procedures, criteria, and timelines for the processing and approval of applications for the licensing, temporary or interim licensing, or findings of suitability for receivers, trustees, beneficiaries, executors, administrators, conservators, successors in interest, or security interest holders for a gambling enterprise so that gambling enterprises may operate continuously in cases including, but not limited to, the death, insolvency, foreclosure, receivership, or incapacity of a licensee.

(Amended by Stats. 2013, Ch. 353, Sec. 3. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



19842

(a) The commission shall not prohibit, on a statewide basis, the play of any game or restrict the manner in which any game is played, unless the commission, in a proceeding pursuant to this article, finds that the game, or the manner in which the game is played, violates a law of the United States, a law of this state, or a local ordinance.

(b) Nothing in this section shall be construed to limit the powers of the commission in a proceeding against a licensee pursuant to Article 10 (commencing with Section 19930).

(c) No regulation prohibiting a game or the manner in which a game is played shall be deemed to be an emergency regulation.

(Added by renumbering Section 19834.5A by Stats. 2002, Ch. 738, Sec. 30. Effective January 1, 2003.)



19843

The commission shall not prohibit, on a statewide basis, the placing of a wager on a controlled game by a person at a gaming table, if the person is present at the table and actively participating in the hand with a single-seated player upon whose hand the wagers are placed.

(Added by renumbering Section 19834.6A by Stats. 2002, Ch. 738, Sec. 31. Effective January 1, 2003.)



19844

(a) The commission shall, by regulation, provide for the formulation of a list of persons who are to be excluded or ejected from any gambling establishment. The list may include any person whose presence in the establishment is determined by the commission to pose a threat to the interests of this state or to controlled gambling, or both.

(b) In making the determination described in subdivision (a), the commission may consider, but is not limited to considering, any of the following:

(1) Prior conviction of a crime that is a felony in this state or under the laws of the United States, a crime involving moral turpitude, or a violation of the gambling laws of this or any other state.

(2) The violation of, or conspiracy to violate, the provisions of this chapter relating to the failure to disclose an interest in a gambling establishment for which the person is required to obtain a license, or the willful evasion of fees.

(3) A notorious or unsavory reputation that would adversely affect public confidence and trust that the gambling industry is free from criminal or corruptive elements.

(4) An order of exclusion or ejection from a racing enclosure issued by the California Horse Racing Board.

(c) The commission shall distribute the list of persons who are to be excluded or ejected from any gambling establishment to all owner licensees and shall provide notice to any persons included on the list.

(d) The commission shall adopt regulations establishing procedures for hearing of petitions by persons who are ejected or excluded from licensed premises pursuant to this section or pursuant to Section 19845.

(e) The commission may revoke, limit, condition, or suspend the license of an owner, or fine an owner licensee, if that licensee knowingly fails to exclude or eject from the gambling establishment of that licensee any person included on the list of persons to be excluded or ejected.

(Added by renumbering Section 19835A by Stats. 2002, Ch. 738, Sec. 32. Effective January 1, 2003.)



19845

(a) A licensee may remove from his or her licensed premises any person who, while on the premises:

(1) Is a disorderly person, as defined by Section 647 of the Penal Code.

(2) Interferes with a lawful gambling operation.

(3) Solicits or engages in any act of prostitution.

(4) Begs, is boisterous, or is otherwise offensive to other persons.

(5) Commits any public offense.

(6) Is intoxicated.

(7) Is a person who the commission, pursuant to regulation, has determined should be excluded from licensed gambling establishments in the public interest.

(b) Nothing in this section shall be deemed, expressly or impliedly, to preclude a licensee from exercising the right to deny access to or to remove any person from its premises or property for any reason the licensee deems appropriate.

(Added by renumbering Section 19835.5A by Stats. 2002, Ch. 738, Sec. 33. Effective January 1, 2003.)



19846

(a) Notwithstanding any other provision of law and except as provided in subdivision (b), a gambling enterprise that ejects or excludes an individual based upon Section 19844 or 19845 is not subject to civil liability for a mistake as to the grounds for ejecting or excluding a person if the ejection or exclusion was based upon a reasonable and good faith belief, after a reasonable investigation, that these sections applied to the individual in question.

(b) Notwithstanding subdivision (a), a gambling enterprise may not be relieved from liability for any damages arising from the means of ejection or exclusion.

(Amended by Stats. 2009, Ch. 233, Sec. 5. Effective January 1, 2010.)






ARTICLE 4 - Licensing

19850

Every person who, either as owner, lessee, or employee, whether for hire or not, either solely or in conjunction with others, deals, operates, carries on, conducts, maintains, or exposes for play any controlled game in this state, or who receives, directly or indirectly, any compensation or reward, or any percentage or share of the money or property played, for keeping, running, or carrying on any controlled game in this state, shall apply for and obtain from the commission, and shall thereafter maintain, a valid state gambling license, key employee license, or work permit, as specified in this chapter. In any criminal prosecution for violation of this section, the punishment shall be as provided in Section 337j of the Penal Code.

(Added by renumbering Section 19840 by Stats. 2002, Ch. 738, Sec. 35. Effective January 1, 2003.)



19850.5

Notwithstanding Section 19850 or any other provision of law, this chapter shall apply to both of the following:

(a) The operation, regulation, and enforcement of remote caller bingo, as defined in paragraph (1) of subdivision (t) of Section 326.3 of the Penal Code, to the extent expressly made applicable by Section 326.3 of the Penal Code. No requirement contained in this chapter shall apply to remote caller bingo unless expressly made applicable by Section 326.3 of the Penal Code.

(b) The regulation of card-minding devices as provided in subdivision (p) of Section 326.5 of the Penal Code, to the extent expressly made applicable by Section 326.5 of the Penal Code. No requirement contained in this chapter shall apply to card-minding devices unless expressly made applicable by Section 326.5 of the Penal Code.

(Added by Stats. 2008, Ch. 748, Sec. 2. Effective January 1, 2009.)



19850.6

(a) In order to avoid delays in implementing the California Remote Caller Bingo Act, including implementing remote caller bingo, testing and certifying card-minding devices, and to avoid disruption of fundraising efforts by nonprofit organizations, the Legislature finds and declares that it is necessary to provide the commission with a limited exemption from normal rulemaking procedural requirements. The commission is directed to adopt appropriate emergency regulations as soon as possible, the initial regulatory action to be filed with the Office of Administrative Law no later than May 1, 2009. It is the intent of the Legislature to provide the commission with full authority and sufficient flexibility to adopt all needed regulations. These regulations may be adopted in a series of regulatory actions. Subsequent regulatory actions may amend or repeal earlier regulatory actions, as necessary, to reflect program experience and concerns of the regulated public.

(b) The commission shall adopt emergency regulations concerning remote caller bingo and concerning card-minding devices no later than May 1, 2009. The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the commission is hereby exempted for this purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code, but shall otherwise be subject to the review and approval of the Office of Administrative Law.

(c) Notwithstanding any other law, all emergency regulations adopted by the commission pursuant to this section before July 1, 2009, shall remain in effect until December 31, 2011, except to the extent that the commission exercises its power to adopt, amend, or repeal these regulations in whole or in part.

(Amended by Stats. 2010, Ch. 328, Sec. 24. Effective January 1, 2011.)



19851

(a) The owner of a gambling enterprise shall apply for and obtain a state gambling license. The owner of a gambling enterprise shall be known as the owner-licensee.

(b) Other persons who also obtain a state gambling license, as required by this chapter, shall not receive a separate license certificate, but the license of every such person shall be endorsed on the license certificate that is issued to the owner of the gambling enterprise.

(Amended by Stats. 2009, Ch. 233, Sec. 6. Effective January 1, 2010.)



19852

Except as provided in Section 19852.2, an owner of a gambling enterprise that is not a natural person shall not be eligible for a state gambling license unless each of the following persons individually applies for and obtains a state gambling license:

(a) If the owner is a corporation, then each officer, director, and shareholder, other than a holding or intermediary company, of the owner. The foregoing does not apply to an owner that is either a publicly traded racing association or a qualified racing association.

(b) If the owner is a publicly traded racing association, then each officer, director, and owner, other than an institutional investor, of 5 percent or more of the outstanding shares of the publicly traded corporation.

(c) If the owner is a qualified racing association, then each officer, director, and shareholder, other than an institutional investor, of the subsidiary corporation and any owner, other than an institutional investor, of 5 percent or more of the outstanding shares of the publicly traded corporation.

(d) If the owner is a partnership, then every general and limited partner of, and every trustee or person, other than a holding or intermediary company, having or acquiring a direct or beneficial interest in, that partnership owner.

(e) If the owner is a trust, then the trustee and, in the discretion of the commission, any beneficiary and the trustor of the trust.

(f) If the owner is a limited liability company, every officer, manager, member, or owner.

(g) If the owner is a business organization other than a corporation, partnership, trust, or limited liability company, then all those persons as the commission may require, consistent with this chapter.

(h) Each person who receives, or is to receive, any percentage share of the revenue earned by the owner from gambling activities.

(i) Every employee, agent, guardian, personal representative, lender, or holder of indebtedness of the owner who, in the judgment of the commission, has the power to exercise a significant influence over the gambling operation.

(Amended by Stats. 2009, Ch. 233, Sec. 7. Effective January 1, 2010.)



19852.2

(a) Notwithstanding Section 19852 or any other provision of law, and solely for the purpose of the licensure of a card club located on any portion of, or contiguous to, the grounds upon which a racetrack is or had been previously located and horserace meetings were authorized to be conducted by the California Horse Racing Board on or before January 1, 2012, that is owned by a limited partnership that also owns or owned the racetrack, the commission may, at its discretion, exempt all of the following from the licensing requirements of this chapter:

(1) The limited partners in a limited partnership that holds interest in a holding company if all of the following criteria are met:

(A) The limited partners of the limited partnership in the aggregate directly hold at least 95 percent of the interest in the holding company.

(B) The limited partner is one of the following:

(i) An “institutional investor” as defined in subdivision (w) of Section 19805.

(ii) An “employee benefit plan” as defined in Section 1002(3) of Title 29 of the United States Code.

(iii) An investment company that manages a state university endowment.

(2) Other limited partners in a limited partnership described in paragraph (1), if the partners do not number more than five and each partner indirectly owns 1 percent or less of the shares of the interest in the holding company.

(3) A limited partner in a limited partnership that holds in the aggregate less than 5 percent of the interest in a holding company.

(b) Nothing in this section shall be construed to limit the licensure requirements for a general partner of a limited partnership or a limited partner that is not specifically described in this section.

(Amended by Stats. 2013, Ch. 760, Sec. 1. Effective January 1, 2014.)



19853

(a) The commission, by regulation or order, may require that the following persons register with the commission, apply for a finding of suitability as defined in subdivision (j) of Section 19805, or apply for a gambling license:

(1) Any person who furnishes any services or any property to a gambling enterprise under any arrangement whereby that person receives payments based on earnings, profits, or receipts from controlled gambling.

(2) Any person who owns an interest in the premises of a licensed gambling establishment or in real property used by a licensed gambling establishment.

(3) Any person who does business on the premises of a licensed gambling establishment.

(4) Any person who is an independent agent of, or does business with, a gambling enterprise as a ticket purveyor, a tour operator, the operator of a bus program, or the operator of any other type of travel program or promotion operated with respect to a licensed gambling establishment.

(5) Any person who provides any goods or services to a gambling enterprise for compensation that the commission finds to be grossly disproportionate to the value of the goods or services provided.

(6) Every person who, in the judgment of the commission, has the power to exercise a significant influence over the gambling operation.

(b) The department may conduct any investigation it deems necessary to determine whether a publicly traded corporation is, or has, engaged in activities specified in paragraph (2), (3), or (4) of subdivision (a), and shall report its findings to the commission. If a publicly traded corporation is engaged in activities described in paragraph (2), (3), or (4) of subdivision (a), the commission may require the corporation and the following other persons to apply for and obtain a license or finding of suitability:

(1) Any officer or director.

(2) Any owner, other than an institutional investor, of 5 percent or more of the outstanding shares of the corporation.

(Amended by Stats. 2012, Ch. 162, Sec. 6. Effective January 1, 2013.)



19854

(a) Every key employee shall apply for and obtain a key employee license.

(b) No person may be issued a key employee license unless the person would qualify for a state gambling license.

(c) (1) Except as provided in paragraph (2), a key employee license shall entitle the holder to work as a key employee in any key employee position at any gambling establishment, provided that the key employee terminates employment with one gambling establishment before commencing work for another.

(2) Notwithstanding paragraph (1), a key employee with a valid personal portable license may work as a key employee in any key employee position in more than one gambling establishment.

(d) The commission shall establish a program for portable personal licenses for key employees, as well as a process by which valid key employee licenses then in effect shall be converted to personal portable licenses. The commission may, as part of that process, establish a fee to be paid by a key employee when seeking a personal portable license. The commission shall seek to implement the requirements imposed by this subdivision on or before July 1, 2008.

(Amended by Stats. 2011, Ch. 263, Sec. 1. Effective January 1, 2012.)



19855

Except as otherwise provided by statute or regulation, every person who, by statute or regulation, is required to hold a state license shall obtain the license prior to engaging in the activity or occupying the position with respect to which the license is required. Every person who, by order of the commission, is required to apply for a gambling license or a finding of suitability shall file the application within 45 calendar days after receipt of the order.

(Amended by Stats. 2013, Ch. 760, Sec. 2. Effective January 1, 2014.)



19856

(a) Any person who the commission determines is qualified to receive a state license, having due consideration for the proper protection of the health, safety, and general welfare of the residents of the State of California and the declared policy of this state, may be issued a license. The burden of proving his or her qualifications to receive any license is on the applicant.

(b) An application to receive a license constitutes a request for a determination of the applicant’s general character, integrity, and ability to participate in, engage in, or be associated with, controlled gambling.

(c) In reviewing an application for any license, the commission shall consider whether issuance of the license is inimical to public health, safety, or welfare, and whether issuance of the license will undermine public trust that the gambling operations with respect to which the license would be issued are free from criminal and dishonest elements and would be conducted honestly.

(Added by renumbering Section 19847A by Stats. 2002, Ch. 738, Sec. 41. Effective January 1, 2003.)



19857

No gambling license shall be issued unless, based on all of the information and documents submitted, the commission is satisfied that the applicant is all of the following:

(a) A person of good character, honesty, and integrity.

(b) A person whose prior activities, criminal record, if any, reputation, habits, and associations do not pose a threat to the public interest of this state, or to the effective regulation and control of controlled gambling, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of controlled gambling or in the carrying on of the business and financial arrangements incidental thereto.

(c) A person that is in all other respects qualified to be licensed as provided in this chapter.

(Added by renumbering Section 19848A by Stats. 2002, Ch. 738, Sec. 42. Effective January 1, 2003.)



19858

(a) Except as provided in subdivisions (b) and (c), a person shall be deemed to be unsuitable to hold a state gambling license to own a gambling establishment if the person, or any partner, officer, director, or shareholder of the person, has any financial interest in any business or organization that is engaged in any form of gambling prohibited by Section 330 of the Penal Code, whether within or without this state.

(b) Subdivision (a) shall not apply to a publicly traded racing association, a qualified racing association, or any person who is licensed pursuant to subdivision (b) or (c) of Section 19852.

(c) Subdivision (a) shall not apply to a person who meets all of the following criteria:

(1) The person is licensed or had an application to be licensed on file with the commission on or before February 1, 2013.

(2) The person has a financial interest in a business or organization engaged in gambling prohibited by Section 330 of the Penal Code that was closed and was not engaged in prohibited gambling at the time the person was either licensed or had filed an application to be licensed with the commission.

(3) The person has a financial interest in a gambling establishment that is located on any portion of, or contiguous to, the grounds on which a racetrack is or had been previously located and horserace meetings were authorized to be conducted by the California Horse Racing Board on or before January 1, 2012.

(4) The grounds upon which the gambling establishment described in paragraph (3) is located are directly or indirectly owned by a racetrack limited partnership owner. For purposes of this paragraph, a “racetrack limited partnership owner” is defined as a limited partnership, or a number of related limited partnerships, that is or are at least 80 percent capitalized by limited partners that are an “institutional investor” as defined in subdivision (w) of Section 19805, an “employee benefit plan” as defined in Section 1002(3) of Title 29 of the United States Code, or an investment company that manages a state university endowment.

(d) Within three years of the date the closed business or organization reopens or becomes engaged in any form of gambling prohibited by Section 330 of the Penal Code, a person described in subdivision (c) shall either divest that person’s interest in the business or organization, or divest that person’s interest in the gambling enterprise or gambling establishment for which the person is licensed or has applied to be licensed by the commission.

(e) A person described in subdivision (c) shall inform the commission within 30 days of the date on which a business or organization in which the person has a financial interest begins to engage in any form of gambling prohibited by Section 330 of the Penal Code.

(f) During the three-year divestment period described in subdivision (d), it is unlawful for any cross-promotion or marketing to occur between the business or organization that is engaged in any form of gambling prohibited by Section 330 of the Penal Code and the gambling enterprise or gambling establishment described in paragraph (3) of subdivision (c). For purposes of this subdivision, “cross-promotion or marketing” means the offering to any customers of the gambling enterprise or gambling establishment anything of value related to visiting or gambling at the business or organization engaged in any form of gambling prohibited by Section 330 of the Penal Code.

(g) During the three-year divestment period described in subdivision (d), any funds used in connection with the capital improvement of the gambling enterprise or gambling establishment described in paragraph (3) of subdivision (c) shall not be provided from the gaming revenues of either the business or organization engaged in gaming prohibited under Section 330 of the Penal Code.

(h) If, at the end of the three-year divestment period described in subdivision (d), any person described in subdivision (c) has not divested his or her interest in either the gambling enterprise or gambling establishment or the business or organization engaged in any form of gaming prohibited under Section 330 of the Penal Code, the prohibitions of Section 19858 as it read on January 1, 2013, apply.

(Amended by Stats. 2013, Ch. 760, Sec. 3. Effective January 1, 2014.)



19858.5

Notwithstanding Section 19858, the commission may, pursuant to this chapter, deem an applicant or licensee suitable to hold a state gambling license even if the applicant or licensee has a financial interest in another business that conducts lawful gambling outside the state that, if conducted within California, would be unlawful, provided that an applicant or licensee may not own, either directly or indirectly, more than a 1 percent interest in, or have control of, that business.

(Added by Stats. 2007, Ch. 294, Sec. 2. Effective October 5, 2007.)



19859

The commission shall deny a license to any applicant who is disqualified for any of the following reasons:

(a) Failure of the applicant to clearly establish eligibility and qualification in accordance with this chapter.

(b) Failure of the applicant to provide information, documentation, and assurances required by this chapter or requested by the chief, or failure of the applicant to reveal any fact material to qualification, or the supplying of information that is untrue or misleading as to a material fact pertaining to the qualification criteria.

(c) Conviction of a felony, including a conviction by a federal court or a court in another state for a crime that would constitute a felony if committed in California.

(d) Conviction of the applicant for any misdemeanor involving dishonesty or moral turpitude within the 10-year period immediately preceding the submission of the application, unless the applicant has been granted relief pursuant to Section 1203.4, 1203.4a, or 1203.45 of the Penal Code; provided, however, that the granting of relief pursuant to Section 1203.4, 1203.4a, or 1203.45 of the Penal Code shall not constitute a limitation on the discretion of the commission under Section 19856 or affect the applicant’s burden under Section 19857.

(e) Association of the applicant with criminal profiteering activity or organized crime, as defined by Section 186.2 of the Penal Code.

(f) Contumacious defiance by the applicant of any legislative investigatory body, or other official investigatory body of any state or of the United States, when that body is engaged in the investigation of crimes relating to gambling; official corruption related to gambling activities; or criminal profiteering activity or organized crime, as defined by Section 186.2 of the Penal Code.

(g) The applicant is less than 21 years of age.

(Amended by Stats. 2007, Ch. 176, Sec. 18. Effective August 24, 2007.)



19860

(a) The commission shall deny a gambling license with respect to any gambling establishment that is located in a city, county, or city and county that does not have an ordinance governing all of the following matters:

(1) The hours of operation of gambling establishments.

(2) Patron security and safety in and around the gambling establishments.

(3) The location of gambling establishments.

(4) Wagering limits in gambling establishments.

(5) The number of gambling tables in each gambling establishment and in the jurisdiction.

(b) In any city, county, or city and county in which the local gambling ordinance does not govern the matters specified in subdivision (a), any amendment to the ordinance to govern those matters is not subject to Section 19961, provided that a local election is required to add these matters, and the ordinance only provides for private clubs by vote of the people, and that the ordinance is amended to contain these matters on or before July 1, 2000.

(Added by renumbering Section 19851A by Stats. 2002, Ch. 738, Sec. 45. Effective January 1, 2003.)



19861

Notwithstanding subdivision (i) of Section 19801, the commission shall not deny a license to a gambling establishment solely because it is not open to the public, provided that all of the following are true: (a) the gambling establishment is situated in a local jurisdiction that has an ordinance allowing only private clubs, and the gambling establishment was in operation as a private club under that ordinance on December 31, 1997, and met all applicable state and local gaming registration requirements; (b) the gambling establishment consists of no more than five gaming tables; (c) video recordings of the entrance to the gambling room or rooms and all tables situated therein are made during all hours of operation by means of closed-circuit television cameras, and these recordings are retained for a period of 30 days and are made available for review by the department upon request; and (d) the gambling establishment is open to members of the private club and their spouses in accordance with membership criteria in effect as of December 31, 1997.

A gambling establishment meeting these criteria, in addition to the other requirements of this chapter, may be licensed to operate as a private club gambling establishment until November 30, 2003, or until the ownership or operation of the gambling establishment changes from the ownership or operation as of January 1, 1998, whichever occurs first. Operation of the gambling establishments after this date shall only be permitted if the local jurisdiction approves an ordinance, pursuant to Sections 19961 and 19962, authorizing the operation of gambling establishments that are open to the public. The commission shall adopt regulations implementing this section. Prior to the commission’s issuance of a license to a private club, the department shall ensure that the ownership of the gambling establishment has remained constant since January 1, 1998, and the operation of the gambling establishment has not been leased to any third party.

(Amended by Stats. 2013, Ch. 353, Sec. 4. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



19862

(a) In addition to other grounds stated in this chapter, the commission may deny a gambling license for any of the following reasons:

(1) If issuance of the license with respect to the proposed gambling establishment or expansion would tend unduly to create law enforcement problems in a city, county, or city and county other than the city, county, or city and county that has regulatory jurisdiction over the applicant’s premises.

(2) If an applicant fails to conduct an economic feasibility study that demonstrates to the satisfaction of the commission that the proposed gambling establishment will be economically viable, and that the owners have sufficient resources to make the gambling establishment successful. The commission shall hold a public hearing for the purpose of reviewing the feasibility study. All papers, studies, projections, pro formas, and other materials filed with the commission pursuant to an economic feasibility study are public records and shall be disclosed to all interested parties.

(3) If issuance of the license is sought in respect to a new gambling establishment, or the expansion of an existing gambling establishment, that is to be located or is located near an existing school, an existing building used primarily as a place of worship, an existing playground or other area of juvenile congregation, an existing hospital, convalescence facility, or near another similarly unsuitable area, as determined by regulation of the commission, which is located in a city, county, or city and county other than the city, county, or city and county that has regulatory jurisdiction over the applicant’s gambling premises.

(b) For the purposes of this section, “expansion” means an increase of 25 percent or more in the number of authorized gambling tables in a gambling establishment, based on the number of gambling tables for which a license was initially issued pursuant to this chapter.

(Added by renumbering Section 19852A by Stats. 2002, Ch. 738, Sec. 47. Effective January 1, 2003.)



19863

A publicly traded racing association or a qualified racing association shall be allowed to operate only one gaming establishment, and the gaming establishment shall be located on the same premises as the entity’s racetrack.

(Added by renumbering Section 19852.1 by Stats. 2002, Ch. 738, Sec. 48. Effective January 1, 2003.)



19864

(a) Application for a state license or other commission action shall be submitted to the department on forms furnished by the department.

(b) The application for a gambling license shall include all of the following:

(1) The name of the proposed licensee.

(2) The name and location of the proposed gambling establishment.

(3) The gambling games proposed to be conducted.

(4) The names of all persons directly or indirectly interested in the business and the nature of the interest.

(5) A description of the proposed gambling establishment and operation.

(6) Any other information and details the commission may require in order to discharge its duties properly.

(Amended by Stats. 2013, Ch. 353, Sec. 5. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



19865

The department shall furnish to the applicant supplemental forms, which the applicant shall complete and file with the department. These supplemental forms shall require, but shall not be limited to requiring, complete information and details with respect to the applicant’s personal history, habits, character, criminal record, business activities, financial affairs, and business associates, covering at least a 10-year period immediately preceding the date of filing of the application. Each applicant shall submit two sets of fingerprints, using “live scan” or other prevailing, accepted technology, or on forms provided by the department. The department may submit one fingerprint card to the United States Federal Bureau of Investigation.

(Amended by Stats. 2007, Ch. 176, Sec. 20. Effective August 24, 2007.)



19866

An applicant for licensing or for any approval or consent required by this chapter, shall make full and true disclosure of all information to the department and the commission as necessary to carry out the policies of this state relating to licensing, registration, and control of gambling.

(Amended by Stats. 2007, Ch. 176, Sec. 21. Effective August 24, 2007.)



19867

(a) An application for a license or a determination of suitability shall be accompanied by the deposit of a sum of money that, in the judgment of the chief, will be adequate to pay the anticipated costs and charges incurred in the investigation and processing of the application. The chief shall adopt a schedule of costs and charges of investigation for use as guidelines in fixing the amount of any required deposit under this section. The schedule shall distinguish between initial and renewal licenses with respect to costs and charges.

(b) During an investigation, the chief may require an applicant to deposit any additional sums as are required by the department to pay final costs and charges of the investigation.

(c) Any money received from an applicant in excess of the costs and charges incurred in the investigation or the processing of the application shall be refunded pursuant to regulations adopted by the department. At the conclusion of the investigation, the chief shall provide the applicant a written, itemized accounting of the costs and charges thereby incurred.

(Amended by Stats. 2007, Ch. 438, Sec. 6. Effective January 1, 2008.)



19868

(a) Within a reasonable time after the filing of an application and any supplemental information the department may require, and the deposit of any fee required pursuant to Section 19867, the department shall commence its investigation of the applicant and, for that purpose, may conduct any proceedings it deems necessary. To the extent practicable, all applications shall be acted upon within 180 calendar days of the date of submission of a completed application. If an investigation has not been concluded within 180 days after the date of submission of a completed application, the department shall inform the applicant in writing of the status of the investigation and shall also provide the applicant with an estimated date on which the investigation may reasonably be expected to be concluded.

(b) If denial of the application, or approval of the license with restrictions or conditions on the license, is recommended, the chief shall prepare and file with the commission his or her written reasons upon which the recommendation is based.

(1) Prior to filing his or her recommendation with the commission, the chief shall meet with the applicant, or the applicant’s duly authorized representative, and inform him or her generally of the basis for any proposed recommendation that the application be denied, restricted, or conditioned.

(2) Not less than 10 business days prior to the meeting of the commission at which the application is to be considered, the department shall deliver to the applicant a summary of the chief’s final report and recommendation.

(3) This section requires the department neither to divulge to the applicant any confidential information received from any law enforcement agency or any information received from any person with assurances that the information would be maintained confidential, nor to divulge any information that might reveal the identity of any informer or jeopardize the safety of any person.

(c) If a restriction or condition on the license is recommended, the chief shall prepare and file with the commission his or her written reasons upon which the recommendation is based.

(1) Prior to filing his or her recommendation with the commission, and not less than 10 business days prior to the meeting of the commission at which the application is to be considered, the chief shall inform the applicant in writing generally of the basis for any proposed recommendation that the application be restricted or conditioned, including the legal and factual grounds on which the recommendation is based.

(2) This section does not require the department to divulge to the applicant any confidential information received from any law enforcement agency or any information received from any person with assurances that the information would be maintained confidential, or to divulge any information that might reveal the identity of any informer or jeopardize the safety of any person.

(d) A recommendation of denial of an application shall be without prejudice to a new and different application filed in accordance with applicable regulations.

(Amended by Stats. 2009, Ch. 233, Sec. 8. Effective January 1, 2010.)



19869

A request for withdrawal of any application may be made at any time prior to final action upon the application by the chief by the filing of a written request to withdraw with the department. For the purposes of this section, final action by the department means a final determination by the chief regarding his or her recommendation on the application to the commission. The commission shall not grant the request unless the applicant has established that withdrawal of the application would be consistent with the public interest and the policies of this chapter. If a request for withdrawal is denied, the department may go forward with its investigation and make a recommendation to the commission upon the application, and the commission may act upon the application as if no request for withdrawal had been made. If a request for withdrawal is granted with prejudice, the applicant thereafter shall be ineligible to renew its application until the expiration of one year from the date of the withdrawal. Unless the commission otherwise directs, no fee or other payment relating to any application is refundable by reason of withdrawal of an application.

(Amended by Stats. 2014, Ch. 401, Sec. 2. Effective January 1, 2015.)



19870

(a) The commission, after considering the recommendation of the chief and any other testimony and written comments as may be presented at the meeting, or as may have been submitted in writing to the commission prior to the meeting, may either deny the application or grant a license to an applicant who it determines to be qualified to hold the license.

(b) When the commission grants an application for a license or approval, the commission may limit or place restrictions thereon as it may deem necessary in the public interest, consistent with the policies described in this chapter.

(c) When an application is denied, the commission shall prepare and file a detailed statement of its reasons for the denial.

(d) All proceedings at a meeting of the commission relating to a license application shall be recorded stenographically or by audio or video recording.

(e) A decision of the commission denying a license or approval, or imposing any condition or restriction on the grant of a license or approval may be reviewed by petition pursuant to Section 1085 of the Code of Civil Procedure. Section 1094.5 of the Code of Civil Procedure shall not apply to any judicial proceeding described in the foregoing sentence, and the court may grant the petition only if the court finds that the action of the commission was arbitrary and capricious, or that the action exceeded the commission’s jurisdiction.

(Amended by Stats. 2009, Ch. 88, Sec. 9. Effective January 1, 2010.)



19871

(a) The commission meeting described in Section 19870 shall be conducted in accordance with regulations of the commission and as follows:

(1) Oral evidence shall be taken only upon oath or affirmation.

(2) Each party shall have all of the following rights:

(A) To call and examine witnesses.

(B) To introduce exhibits relevant to the issues of the case.

(C) To cross-examine opposing witnesses on any matters relevant to the issues, even though the matter was not covered on direct examination.

(D) To impeach any witness, regardless of which party first called the witness to testify.

(E) To offer rebuttal evidence.

(3) If the applicant does not testify in his or her own behalf, he or she may be called and examined as if under cross-examination.

(4) The meeting need not be conducted according to technical rules relating to evidence and witnesses. Any relevant evidence may be considered, and is sufficient in itself to support a finding, if it is the sort of evidence on which responsible persons are accustomed to rely in the conduct of serious affairs, regardless of the existence of any common law or statutory rule that might make improper the admission of that evidence over objection in a civil action.

(b) Nothing in this section confers upon an applicant a right to discovery of the department’s investigative reports or to require disclosure of any document or information the disclosure of which is otherwise prohibited by any other provision of this chapter.

(Amended by Stats. 2007, Ch. 176, Sec. 26. Effective August 24, 2007.)



19872

(a) No member of the commission may communicate ex parte, directly or indirectly, with any applicant, or any agent, representative, or person acting on behalf of an applicant, upon the merits of an application for a license, permit, registration, or approval while the application is being investigated by the department or pending disposition before the department or the commission.

(b) No applicant, or any agent, representative, or person acting on behalf of an applicant, and no person who has a direct or indirect interest in the outcome of a proceeding to consider an application for a license, permit, registration, or approval may communicate ex parte, directly or indirectly, with any member of the commission, upon the merits of the application while the application is being investigated by the department or pending disposition before the department.

(c) No employee or agent of the department, applicant, or any agent, representative, or person acting on behalf of an applicant, and no person who has a direct or indirect interest in the outcome of a proceeding to consider an application for a license, permit, registration, or approval may communicate ex parte, directly or indirectly, with any member of the commission, upon the merits of the application, while the application is pending disposition before the commission.

(d) The receipt by a member of the commission of an ex parte communication prohibited by this section may provide the basis for disqualification of that member or the denial of the application. The commission shall adopt regulations to implement this subdivision.

(e) For the purposes of this subdivision, “ex parte” means a communication without notice and opportunity for all parties to participate in the communication.

(f) Nothing in this section precludes a communication made on the record at a public hearing on a properly agendized matter.

(Amended by Stats. 2013, Ch. 352, Sec. 47. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



19873

No license may be assigned or transferred either in whole or in part.

(Added by renumbering Section 19859 by Stats. 2002, Ch. 738, Sec. 58. Effective January 1, 2003.)



19874

Subject to subdivision (b) of Section 19851, the commission shall issue and deliver to the applicant a license entitling the applicant to engage in the activity for which the license is issued, together with an enumeration of any specific terms and conditions of the license if both of the following conditions have been met:

(a) The commission is satisfied that the applicant is eligible and qualified to receive the license.

(b) All license fees required by statute and by regulations of the commission have been paid.

(Added by renumbering Section 19860A by Stats. 2002, Ch. 738, Sec. 59. Effective January 1, 2003.)



19875

An owner’s gambling license shall be posted at all times in a conspicuous place in the area where gambling is conducted in the establishment for which the license is issued until it is replaced by a succeeding license.

(Added by renumbering Section 19861 by Stats. 2002, Ch. 738, Sec. 60. Effective January 1, 2003.)



19876

(a) Subject to the power of the commission to deny, revoke, suspend, condition, or limit any license, as provided in this chapter, a license shall be renewed biennially.

(b) An application for renewal of a gambling license shall be filed by the owner licensee or key employee with the department no later than 120 calendar days prior to the expiration of the current license. The commission shall act upon any application for renewal prior to the date of expiration of the current license. Upon renewal of any owner license, the commission shall issue an appropriate renewal certificate or validating device or sticker.

(c) Notwithstanding the provisions of subdivision (b), if an owner licensee has submitted an application for renewal prior to the original expiration date of the current license and the commission is unable to act on the application prior to the expiration date, the commission may extend the current license for up to 180 days.

(d) Unless the commission determines otherwise, renewal of an owner’s gambling license shall be deemed to effectuate the renewal of every other gambling license endorsed thereon.

(e) In addition to the penalties provided by law, any owner licensee who deals, operates, carries on, conducts, maintains, or exposes for play any gambling game after the expiration date of the gambling license is liable to the state for all license fees and penalties that would have been due upon renewal.

(f) If an owner licensee fails to renew the gambling license as provided in this chapter, the commission may order the immediate closure of the premises and a cessation of all gambling activity therein until the license is renewed.

(g) If an owner licensee submits an application for renewal of the gambling license after the deadline set in subdivision (b) but before the original expiration date of the license, the commission may assess reasonable delinquency fees not to exceed three times the usual application fee.

(Amended by Stats. 2013, Ch. 353, Sec. 6. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



19877

The failure of an owner licensee to file an application for renewal before the date specified in this chapter may be deemed a surrender of the license. A license has not been renewed within the meaning of this section until all required renewal fees have been paid.

(Added by renumbering Section 19862.5 by Stats. 2002, Ch. 738, Sec. 62. Effective January 1, 2003.)



19878

(a) Neither an owner licensee, nor a California affiliate of an owner licensee, shall enter into, without prior approval of the commission, any contract or agreement with a person who is denied a license, or whose license is suspended or revoked by the commission, or with any business enterprise under the control of that person, after the date of receipt of notice of the commission’s action.

(b) An owner licensee or an affiliate of the owner licensee shall not employ, without prior approval of the commission, any person in any capacity for which he or she is required to be licensed, if the person has been denied a license, or if his or her license has been suspended or revoked after the date of receipt of notice of the action by the commission. Neither an owner licensee, nor a California affiliate of an owner licensee, without prior approval of the commission, shall enter into any contract or agreement with a person whose application has been withdrawn with prejudice, or with any business enterprise under the control of that person, for the period of time during which the person is prohibited from filing a new application for licensure.

(c) (1) If an employee who is required to be licensed pursuant to this chapter fails to apply for a license within the time specified by regulation, is denied a license, or has his or her license revoked by the commission, the employee shall be terminated in any capacity in which he or she is required to be licensed and he or she shall not be permitted to exercise a significant influence over the gambling operation, or any part thereof, upon being notified of that action.

(2) If an employee who is required to be licensed pursuant to this chapter has his or her license suspended, the employee shall be suspended in any capacity in which he or she is required to be licensed and shall not be permitted to exercise a significant influence over the gambling operation, or any part thereof, during the period of suspension, upon being notified of that action.

(3) If the owner licensee designates another employee to replace the employee whose employment was terminated, the owner licensee shall promptly notify the department and shall require the newly designated employee to apply for a license.

(d) An owner licensee or an affiliate of the owner licensee shall not pay to a person whose employment has been terminated pursuant to subdivision (c) any remuneration for any service performed in any capacity in which the person is required to be licensed except for amounts due for services rendered before the date of receipt of notice of the commission’s action. Neither an owner licensee, nor an affiliate thereof, during the period of suspension, shall pay to a person whose employment has been suspended pursuant to subdivision (c), any remuneration for any service performed in any capacity in which the person is required to be licensed, except for amounts due for services rendered before the date of receipt of notice of the commission’s action.

(e) Except as provided in subdivision (c), a contract or agreement for the provision of services or property to an owner licensee or an affiliate thereof, or for the conduct of any activity at a gambling establishment, which is to be performed by a person required by this chapter or by regulations adopted pursuant to this chapter, to be licensed, shall be terminated upon a suspension or revocation of the person’s license.

(f) In any case in which a contract or agreement for the provision of services or property to an owner licensee or an affiliate thereof, or for the conduct of any activity at a gambling establishment, is to be performed by a person required by this chapter or by regulations adopted by the commission to be licensed, the contract shall be deemed to include a provision for its termination without liability on the part of the owner licensee or its duly registered holding company upon a suspension or revocation of the person’s license. In any action brought by the department or commission to terminate a contract pursuant to subdivision (c) or (e), it shall not be a defense that the agreement does not expressly include the provision described in this subdivision, and the lack of express inclusion of the provision in the agreement shall not be a basis for enforcement of the contract by a party thereto.

(Amended by Stats. 2007, Ch. 176, Sec. 28. Effective August 24, 2007.)



19879

With regard to a person who has had his or her application for a license denied by the commission, all of the following shall apply:

(a) Except as provided in subdivision (c), the person shall not be entitled to profit from his or her investment in any business entity that has applied for or been granted a state license.

(b) The person shall not retain his or her interest in a business entity described in subdivision (a) beyond that period prescribed by the commission.

(c) The person shall not accept more for his or her interest in a business entity described in subdivision (a) than he or she paid for it, or the market value on the date of the denial of the license or registration, whichever is higher.

(d) Nothing in this section shall be construed as a restriction or limitation on the powers of the commission specified in this chapter.

(Added by renumbering Section 19864A by Stats. 2002, Ch. 738, Sec. 64. Effective January 1, 2003.)






ARTICLE 5 - Licensing of Corporations

19880

In addition to the requirements of Section 19852, in order to be eligible to receive a gambling license as the owner of a gambling enterprise, a corporation shall comply with all of the following requirements:

(a) Maintain an office of the corporation in the gambling establishment.

(b) Comply with all of the requirements of the laws of this state pertaining to corporations.

(c) Maintain, in the corporation’s principal office in California or in the gambling establishment, a ledger that meets both of the following conditions:

(1) At all times reflects the ownership of record of every class of security issued by the corporation.

(2) Is available for inspection by the department at all reasonable times without notice.

(d) Supply supplemental forms and information, in accordance with Section 19865, with the initial license application, and thereafter only on request, to the department, which shall include, but not be limited to, all of the following:

(1) The organization, financial structure, and nature of the business to be operated, including the names, personal and criminal history, and fingerprints of all officers and directors, and the names, addresses, and number of shares held by all stockholders of record.

(2) The rights and privileges acquired by the holders of different classes of authorized securities, including debentures.

(3) The terms on which securities are to be offered.

(4) The terms and conditions on all outstanding loans, mortgages, trust deeds, pledges, or any other indebtedness or security interest.

(5) The extent of the equity security holdings in the corporation of all officers, directors, and underwriters, and their remuneration as compensation for services, in the form of salary, wages, fees, or otherwise.

(6) The amount of remuneration to persons other than directors and officers in excess of one hundred thousand dollars ($100,000) per annum.

(7) Bonus and profit-sharing arrangements.

(8) Management, consultant, and service contracts related to the operation of controlled gaming.

(9) Options existing, or to be created, in respect of their securities or other interests.

(10) Financial statements for at least three fiscal years preceding the year of registration, or, if the corporation has not been in existence for a period of three years, financial statements from the date of its formation. All financial statements shall be prepared in accordance with generally accepted accounting principles and audited by a licensee of the California Board of Accountancy.

(11) Any further financial data that the department, with the approval of the commission, may deem necessary or appropriate for the protection of the state.

(12) An annual profit-and-loss statement and an annual balance sheet, and a copy of its annual federal income tax return, within 30 calendar days after that return is filed with the Internal Revenue Service.

(Amended by Stats. 2009, Ch. 233, Sec. 9. Effective January 1, 2010.)



19881

(a) A corporation is not eligible to receive a license to own a gambling enterprise unless the conduct of controlled gambling is among the purposes stated in its articles of incorporation and the articles of incorporation have been submitted to and approved by the department.

(b) The Secretary of State shall not accept for filing any articles of incorporation of any corporation that include as a stated purpose the conduct of controlled gambling, or any amendment thereto, or any amendment that adds this purpose to articles of incorporation already filed, unless the articles have, or amendment has, been approved by the department.

(Amended by Stats. 2013, Ch. 352, Sec. 48. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



19882

(a) If at any time the commission denies a license to, or revokes the license of, an individual owner of any security issued by a corporation that applies for or holds an owner license, the commission shall immediately notify the individual and the corporation of that fact. The owner of the security shall sell the security for an amount not greater than fair market value, within 60 calendar days of the denial or revocation. Upon a showing of due diligence, the commission may extend the time for selling the security.

(b) Beginning upon the date when the commission serves notice of the denial upon the corporation, it is unlawful for the denied security owner to do any of the following:

(1) Receive any dividend, income, or interest upon any security described in subdivision (a), except dividends equal to the good faith estimate of the owner’s personal share of any income tax due on the ownership interest until the date of the sale, as determined in writing by an independent certified public accountant, or as may be necessary to protect the election of the gambling enterprise to be treated as an “S corporation” under Subchapter S (commencing with Section 1361) of Chapter 1 of Subtitle A of the Internal Revenue Code.

(2) Exercise, directly or through any trustee or nominee, any voting right conferred by any security described in subdivision (a).

(3) Receive any remuneration in any form from the corporation for services rendered or for any other purpose.

(c) Every security issued by a corporate owner licensee shall bear a statement, on both sides of the certificate evidencing the security, of the restrictions imposed by this section.

(Amended by Stats. 2009, Ch. 233, Sec. 10. Effective January 1, 2010.)



19883

(a) To the extent required by this chapter, officers and directors, shareholders, lenders, holders of evidence of indebtedness, underwriters, agents, or employees of a corporate owner licensee shall be licensed individually. The corporation shall require these persons to apply for a gambling license, and shall notify the department of every change of corporate officers, directors, or key employees within 10 business days after the change. An officer, director, or key employee who is required to apply for a license shall apply for the license within 30 calendar days after he or she becomes an officer, director, or key employee.

(b) The corporation shall immediately remove any officer or director required to apply for a license from any office or directorship if any of the following apply to that officer or director:

(1) He or she fails to apply for the license within 30 calendar days after becoming an officer or director.

(2) He or she is denied a license.

(3) His or her license is revoked.

(c) If the license of any officer or director is suspended, the corporation, immediately and for the duration of the suspension, shall suspend that officer or director.

(d) If any shareholder who is required to apply for a gambling license fails to apply for the license within the time required, the shareholder shall be deemed to have been denied a license for purposes of subdivision (b) of Section 19882.

(e) If any person, other than an officer, director, or shareholder, who is required to apply for a gambling license fails to do so, the failure may be deemed to be a failure of the corporate owner licensee to require the application.

(Amended by Stats. 2007, Ch. 176, Sec. 31. Effective August 24, 2007.)






ARTICLE 6 - Licensing of Partnerships and Limited Liability Companies

19890

In addition to the requirements of Section 19852, in order to be eligible to receive a gambling license to own a gambling enterprise, a partnership shall comply with all of the following requirements:

(a) Be registered as may be required under the laws of this state.

(b) Maintain an office of the partnership in the gambling establishment.

(c) Comply with all of the requirements of the laws of this state pertaining to partnerships.

(d) Maintain an ongoing ledger in an office of the partnership in California that shall meet both of the following conditions:

(1) At all times reflects the ownership of all interests in the partnership.

(2) Be available for inspection by the department at all reasonable times without notice.

(e) Supply the following supplemental forms and information in accordance with Section 19865 with the initial license application, and thereafter upon request, to the department, which shall include, but not be limited to:

(1) The organization, financial structure, and nature of the business to be operated, including the name, address, personal history, interest, and fingerprints of each partner and manager.

(2) The rights, privileges, and relative priorities of any partners as to the return of contributions to capital, and the right to receive income, accept losses, and incur liabilities.

(3) The terms on which partnership interests are to be offered.

(4) The terms and conditions on all outstanding loans, mortgages, trust deeds, pledges, or any other indebtedness or security interest.

(5) The extent of the holding in the partnership of all underwriters, and their remuneration as compensation for services, in the form of salary, wages, fees, or otherwise.

(6) The remuneration to persons other than general partners in excess of one hundred thousand dollars ($100,000) per annum.

(7) Bonus and profit-sharing arrangements.

(8) Management, consulting, and service contracts related to the operation of controlled gambling.

(9) Options existing or to be created.

(10) Financial statements for at least three fiscal years preceding the year of registration, or, if the partnership has not been in existence for a period of three years, financial statements from the date of its formation. All financial statements shall be prepared in accordance with generally accepted accounting principles and audited by a licensee of the California Board of Accountancy in accordance with generally accepted auditing standards.

(11) Any further financial data that the department reasonably deems necessary or appropriate for the protection of the state.

(12) An annual profit-and-loss statement, an annual balance sheet, and a copy of its annual federal income tax return, within 30 calendar days after the return is filed with the Internal Revenue Service.

(Amended by Stats. 2009, Ch. 233, Sec. 12. Effective January 1, 2010.)



19890.5

In addition to the requirements of Section 19852, in order to be eligible to receive a gambling license to own a gambling enterprise, a limited liability company shall comply with all of the following requirements:

(a) Be registered to do business in California.

(b) Maintain an office in the gambling establishment.

(c) Comply with all of the requirements of the laws of this state pertaining to a limited liability company.

(d) Maintain an ongoing ledger in an office of the limited liability company in California that shall meet both of the following conditions:

(1) At all times reflect the ownership, membership, and management interests.

(2) Be available for inspection by the department at all reasonable times without notice.

(e) Supply the following supplemental forms and information in accordance with Section 19865 with the initial application, and thereafter upon request to the department, which shall include, but not be limited to, all of the following:

(1) The organization, financial structure, and nature of the business to be operated, including the names, personal and criminal history, and fingerprints of all members and managers, and the name, address, and interest of each owner, member, and manager.

(2) The rights, privileges, and relative priorities of members as to the return of contributions to capital, and the right to receive income, accept losses, and incur liabilities.

(3) The terms on which membership interests are to be offered.

(4) The terms and conditions on all outstanding loans, mortgages, trust deeds, pledges, or any other indebtedness or security interest.

(5) The extent of the holding in the limited liability company of all underwriters, and their remuneration as compensation for services, in the form of salary, wages, fees, or otherwise.

(6) The remuneration to persons other than managers or members in excess of one hundred thousand dollars ($100,000) per annum.

(7) Bonus and profit-sharing arrangements.

(8) Management, consulting, and service contracts related to the operation of controlled gambling.

(9) Options existing or to be created.

(10) Financial statements for at least three fiscal years preceding the year of application, or, if the limited liability company has not been in existence for a period of three years, financial statements from the date of its formation. All financial statements shall be prepared in accordance with generally accepted accounting principles and audited by a licensee of the California Board of Accountancy in accordance with generally accepted auditing standards.

(11) Any further financial data that the department reasonably deems necessary or appropriate for the protection of the state.

(12) An annual profit-and-loss statement, an annual balance sheet, and a copy of its annual federal income tax return, within 30 calendar days after the return is filed with the Internal Revenue Service.

(Added by Stats. 2009, Ch. 233, Sec. 13. Effective January 1, 2010.)



19891

No limited partnership is eligible to receive a license to own a gambling enterprise unless the conduct of gambling is among the purposes stated in the certificate of limited partnership.

(Added by renumbering Section 19881 by Stats. 2002, Ch. 738, Sec. 70. Effective January 1, 2003.)



19892

(a) The purported sale, assignment, transfer, pledge, or other disposition of any interest in a partnership or limited liability company that holds a gambling license, or the grant of an option to purchase the interest, is void unless approved in advance by the commission.

(b) If at any time the commission denies a license to, or revokes the license of, an individual owner of any interest described in subdivision (a), the commission shall immediately notify the individual and the partnership or limited liability company of that fact. The individual denied a license, or whose license is revoked, shall sell his or her interest in an amount not greater than fair market value, within 60 calendar days of the denial or revocation. Upon a showing of due diligence, the commission may extend the time for selling the security.

(c) Beginning upon the date when the commission serves a notice of denial upon the partnership or limited liability company, it is unlawful for the denied owner of the interest to do any of the following:

(1) Receive any share of the revenue or interest upon the partnership or limited liability company interest, except distributions equal to the good faith estimate of the owner’s personal share of any income tax due on the ownership interest until the date of the sale as determined in writing by an independent certified public accountant.

(2) Exercise, directly or through any trustee or nominee, any voting right conferred by that interest.

(3) Receive any remuneration in any form from the partnership, for services rendered or for any other purpose.

(d) Every certificate of limited partnership of any limited partnership or limited liability company holding a gambling license shall contain a statement of the restrictions imposed by this section.

(Amended by Stats. 2009, Ch. 233, Sec. 14. Effective January 1, 2010.)



19893

To the extent required by this chapter, general partners, limited partners, lenders, members, managers, holders of evidence of indebtedness, underwriters, agents, or employees of a partnership or limited liability company that holds or applies for a license to own a gambling enterprise shall be licensed individually. The partnership or limited liability company shall require these persons to apply for and obtain a gambling license. A person who is required to be licensed by this section as a partner, manager, or member shall not hold that position until he or she secures the required approval of, or a temporary license issued by, the commission. A person who is required to be licensed pursuant to a decision of the commission shall apply for a license within 30 days after the commission requests him or her to do so.

(Amended by Stats. 2009, Ch. 233, Sec. 15. Effective January 1, 2010.)






ARTICLE 7 - Restrictions on Certain Transactions

19900

(a) Except as may be provided by regulation of the commission, the following security interests shall not be enforced without the prior approval of the commission and compliance with regulations adopted pursuant to subdivision (b):

(1) In a security issued by a corporation that is a holder of a gambling license in this state.

(2) In a security issued by a holding company that is not a publicly traded corporation.

(3) In a security issued by a partnership, limited partnership, or limited liability company that is a holder of a gambling license in this state.

(b) The commission shall adopt regulations establishing the procedure for the enforcement of a security interest. Any remedy provided by the regulations for the enforcement of the security interest is in addition to any other remedy provided by law.

(Amended by Stats. 2009, Ch. 233, Sec. 16. Effective January 1, 2010.)



19901

It is unlawful for any person to sell, purchase, lease, hypothecate, borrow or loan money, or create a voting trust agreement or any other agreement of any sort to, or with, any licensee in connection with any controlled gambling operation licensed under this chapter or with respect to any portion of the gambling operation, except in accordance with the regulations of the commission.

(Added by renumbering Section 19901A by Stats. 2002, Ch. 738, Sec. 74. Effective January 1, 2003.)



19902

When any person contracts to sell or lease any property or interest in property, real or personal, under circumstances that require the approval or licensing of the purchaser or lessee by the commission pursuant to subdivision (a) of Section 19853, the contract shall not specify a closing date for the transaction that is prior to that approval or licensing by the commission. Any provision of a contract that specifies an earlier closing date is void for all purposes, but the invalidity does not affect the validity of any other provision of the contract.

(Amended by Stats. 2011, Ch. 391, Sec. 1. Effective January 1, 2012.)



19903

When any person contracts to sell or lease any property or interest in property, real or personal, under circumstances that require the approval or licensing of the purchaser or lessee by the commission pursuant to subdivision (a) of Section 19853, the contract shall contain a provision satisfactory to the commission regarding responsibility for the payment of any fees due pursuant to any subsequent deficiency determinations made under this chapter that shall encompass any period of time before the closing date of the transaction.

(Added by renumbering Section 19903A by Stats. 2002, Ch. 738, Sec. 76. Effective January 1, 2003.)



19904

The purported sale, assignment, transfer, pledge, or other disposition of any security issued by a corporation that holds a gambling license, or the grant of an option to purchase that security, is void unless approved in advance by the commission.

(Added by renumbering Section 19904A by Stats. 2002, Ch. 738, Sec. 77. Effective January 1, 2003.)



19905

Every owner licensee that is involved in a transaction for the extension or redemption of credit by the licensee, or for the payment, receipt, or transfer of coin, currency, or other monetary instruments, as specified by the commission, in an amount, denomination, or amount and denomination, or under circumstances prescribed by regulations, and any other participant in the transaction, as specified by the commission, shall, if required by regulation, make and retain a record of, or file with the department a report on, the transaction, at the time and in the manner prescribed by regulations.

(Amended by Stats. 2007, Ch. 176, Sec. 34. Effective August 24, 2007.)



19906

(a) A contract for the sale of a gambling enterprise shall state whether any outstanding gaming chips from the seller will be honored by the purchaser. If the contract does not require the purchaser to honor the outstanding gaming chips used by the seller, then the contract shall indicate what provisions have been made for the redemption of outstanding gaming chips as of the closing date of the sale.

(b) Prior to any action of the commission on the proposed contract for sale of the gambling enterprise, the department shall determine the amount of the seller’s outstanding gaming chip liability. The seller shall satisfy the commission that the amount of liability is safeguarded by a surety bond, escrow account, or other form of security sufficient to guarantee the availability of funds for the redemption of outstanding gaming chips. The seller shall give notice to the patrons of the gambling enterprise in order to provide an adequate opportunity for redemption of any outstanding gaming chips.

(Added by Stats. 2011, Ch. 391, Sec. 2. Effective January 1, 2012.)






ARTICLE 8 - Work Permits

19910

The Legislature finds that to protect and promote the health, safety, good order, and general welfare of the inhabitants of this state, and to carry out the policy declared by this chapter, it is necessary that the department ascertain and keep itself informed of the identity, prior activities, and present location of all gambling enterprise employees and independent agents in the State of California, and when appropriate to do so, recommend to the commission for approval persons for employment in gambling establishments as provided in this article.

(Amended by Stats. 2007, Ch. 176, Sec. 35. Effective August 24, 2007.)



19911

No person under the age of 21 years shall be eligible for a work permit and no permit shall be issued to a person under the age of 21 years.

(Added by renumbering Section 19910.4 by Stats. 2002, Ch. 738, Sec. 80. Effective January 1, 2003.)



19912

(a) (1) A person shall not be employed as a gambling enterprise employee, or serve as an independent agent, except as provided in paragraph (2), unless he or she is the holder of one of the following:

(A) A valid work permit issued in accordance with the applicable ordinance or regulations of the county, city, or city and county in which his or her duties are performed.

(B) A work permit issued by the commission pursuant to regulations adopted by the commission for the issuance and renewal of work permits. A work permit issued by the commission shall be valid for two years.

(2) An independent agent is not required to hold a work permit if he or she is not a resident of this state and has registered with the department in accordance with regulations.

(b) A work permit shall not be issued by any city, county, or city and county to any person who would be disqualified from holding a state gambling license for the reasons specified in subdivisions (a) to (g), inclusive, of Section 19859.

(c) The department may object to the issuance of a work permit by a city, county, or city and county for any cause deemed reasonable by the department, and if the department objects to issuance of a work permit, the work permit shall be denied.

(1) The commission shall adopt regulations specifying particular grounds for objection to issuance of, or refusal to issue, a work permit.

(2) The ordinance of any city, county, or city and county relating to issuance of work permits shall permit the department to object to the issuance of any permit.

(3) Any person whose application for a work permit has been denied because of an objection by the department may apply to the commission for an evidentiary hearing in accordance with regulations.

(d) Application for a work permit for use in any jurisdiction where a locally issued work permit is not required by the licensing authority of a city, county, or city and county shall be made to the department, and may be granted or denied for any cause deemed reasonable by the commission. If the commission denies the application, it shall include in its notice of denial a statement of facts upon which it relied in denying the application. Upon receipt of an application for a work permit, the commission may issue a temporary work permit for a period not to exceed 120 days, pending completion of the background investigation by the department and official action by the commission with respect to the work permit application.

(e) An order of the commission denying an application for, or placing restrictions or conditions on, a work permit, including an order declining to issue a work permit following review pursuant to paragraph (3) of subdivision (c), may be reviewed in accordance with subdivision (e) of Section 19870.

(Amended by Stats. 2013, Ch. 353, Sec. 7. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



19913

(a) The commission may issue an order summarily suspending a person’s work permit, whether issued by a city, county, or city and county, or by the commission, upon a finding that the suspension is necessary for the immediate preservation of the public peace, health, safety, or general welfare. The order is effective when served upon the holder of the permit.

(b) The order of summary suspension shall state facts upon which the finding of necessity for the suspension is based. For the purposes of this section, the order of summary suspension shall be deemed an accusation.

(c) An order of summary suspension shall be signed by at least three members of the commission.

(d) The person whose work permit is summarily suspended has a right to a hearing to commence not more than 30 calendar days from the date of service of the suspension.

(Added by renumbering Section 19911A by Stats. 2002, Ch. 738, Sec. 82. Effective January 1, 2003.)



19914

(a) The commission may revoke a work permit or, if issued by the licensing authority of a city, county, or city and county, notify the authority to revoke it, and the licensing authority shall revoke it, if the commission finds, after a hearing, that a gambling enterprise employee or independent agent has failed to disclose, misstated, or otherwise misled the department or the commission with respect to any fact contained in any application for a work permit, or if the commission finds that the employee or independent agent, subsequent to being issued a work permit, has done any of the following:

(1) Committed, attempted, or conspired to do any acts prohibited by this chapter.

(2) Engaged in any dishonest, fraudulent, or unfairly deceptive activities in connection with controlled gambling, or knowingly possessed or permitted to remain in or upon any premises any cards, dice, mechanical devices, or any other cheating device.

(3) Concealed or refused to disclose any material fact in any investigation by the department.

(4) Committed, attempted, or conspired to commit, any embezzlement or larceny against a gambling licensee or upon the premises of a gambling establishment.

(5) Been convicted in any jurisdiction of any offense involving or relating to gambling.

(6) Accepted employment without prior commission approval in a position for which he or she could be required to be licensed under this chapter after having been denied a license or after failing to apply for licensing when requested to do so by the commission.

(7) Been refused the issuance of any license, permit, or approval to engage in or be involved with gambling or parimutuel wagering in any jurisdiction, or had the license, permit, or approval revoked or suspended.

(8) Been prohibited under color of governmental authority from being present upon the premises of any licensed gambling establishment or any establishment where parimutuel wagering is conducted, for any reason relating to improper gambling activities or any illegal act.

(9) Been convicted of any felony.

(b) The commission shall revoke a work permit if it finds, after hearing, that the holder thereof would be disqualified from holding a state gambling license for the reasons specified in subdivision (f) or (g) of Section 19859.

(c) Nothing in this section shall be construed to limit any powers of the commission with respect to licensing.

(Amended by Stats. 2007, Ch. 176, Sec. 37. Effective August 24, 2007.)



19915

The fee for a work permit issued by the commission shall be not less than twenty-five dollars ($25) or more than two hundred fifty dollars ($250).

(Added by renumbering Section 19913A by Stats. 2002, Ch. 738, Sec. 84. Effective January 1, 2003.)






ARTICLE 9 - Conditions of Operation

19920

It is the policy of the State of California to require that all establishments wherein controlled gambling is conducted in this state be operated in a manner suitable to protect the public health, safety, and general welfare of the residents of the state. The responsibility for the employment and maintenance of suitable methods of operation rests with the owner licensee, and willful or persistent use or toleration of methods of operation deemed unsuitable by the commission or by local government shall constitute grounds for license revocation or other disciplinary action.

(Added by renumbering Section 19915A by Stats. 2002, Ch. 738, Sec. 85. Effective January 1, 2003.)



19921

(a) No person under 21 years of age shall be permitted to enter upon the premises of a licensed gambling establishment, or any part thereof, except the following:

(1) An area, physically separated from any gambling area, for the exclusive purpose of dining. For purposes of this subdivision, any place wherein food or beverages are dispensed primarily by vending machines shall not constitute a place for dining.

(2) Restrooms.

(3) A supervised room that is physically separated from any gambling area and used primarily for the purpose of entertainment or recreation.

(4) A designated pathway to reach any of the areas described in paragraphs (1) to (3), inclusive. To the extent that the designated pathway requires an individual to enter upon or pass through the gaming floor, all persons under 21 years of age shall be accompanied by a person over 21 years of age or be in the presence of a gambling establishment employee over 21 years of age.

(b) No person under 21 years of age shall be permitted to loiter in a gaming area.

(Amended by Stats. 2009, Ch. 233, Sec. 18. Effective January 1, 2010.)



19922

No owner licensee shall operate a gambling enterprise in violation of any provision of this chapter or any regulation adopted pursuant to this chapter.

(Added by renumbering Section 19916 by Stats. 2002, Ch. 738, Sec. 87. Effective January 1, 2003.)



19923

No owner licensee shall operate a gambling enterprise in violation of any governing local ordinance.

(Added by renumbering Section 19917 by Stats. 2002, Ch. 738, Sec. 88. Effective January 1, 2003.)



19924

Each owner licensee shall maintain security controls over the gambling premises and all operations therein related to gambling, and those security controls are subject to the approval of the commission.

(Added by renumbering Section 19918A by Stats. 2002, Ch. 738, Sec. 89. Effective January 1, 2003.)






ARTICLE 10 - Disciplinary Actions

19930

(a) The department shall make appropriate investigations as follows:

(1) Determine whether there has been any violation of this chapter or any regulations adopted thereunder.

(2) Determine any facts, conditions, practices, or matters that it may deem necessary or proper to aid in the enforcement of this chapter or any regulation adopted thereunder.

(3) To aid in adopting regulations.

(4) To secure information as a basis for recommending legislation relating to this chapter.

(b) If, after any investigation, the department is satisfied that a license, permit, finding of suitability, or approval should be suspended or revoked, it shall file an accusation with the commission in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) In addition to any action that the commission may take against a license, permit, finding of suitability, or approval, the commission may also require the payment of fines or penalties. However, no fine imposed shall exceed twenty thousand dollars ($20,000) for each separate violation of any provision of this chapter or any regulation adopted thereunder.

(d) In any case in which the administrative law judge recommends that the commission revoke, suspend, or deny a license, the administrative law judge may, upon presentation of suitable proof, order the licensee or applicant for a license to pay the department the reasonable costs of the investigation and prosecution of the case.

(1) The costs assessed pursuant to this subdivision shall be fixed by the administrative law judge and may not be increased by the commission. When the commission does not adopt a proposed decision and remands the case to the administrative law judge, the administrative law judge may not increase the amount of any costs assessed in the proposed decision.

(2) The department may enforce the order for payment in the superior court in the county in which the administrative hearing was held. The right of enforcement shall be in addition to any other rights that the department may have as to any licensee directed to pay costs.

(3) In any judicial action for the recovery of costs, proof of the commission’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(e) Notwithstanding any other provision of law, all costs recovered under this section shall be deposited in the fines and penalties account, a special account described in subdivision (a) of Section 19950.

(f) For purposes of this section, “costs” include costs incurred for any of the following:

(1) The investigation of the case by the department.

(2) The preparation and prosecution of the case by the Office of the Attorney General.

(Amended by Stats. 2007, Ch. 176, Sec. 38. Effective August 24, 2007.)



19931

(a) The department may issue any emergency orders against an owner licensee or any person involved in a transaction requiring prior approval that the department deems reasonably necessary for the immediate preservation of the public peace, health, safety, or general welfare.

(b) The emergency order shall set forth the grounds upon which it is based, including a statement of facts constituting the alleged emergency necessitating the action.

(c) The emergency order is effective immediately upon issuance and service upon the owner licensee or any agent of the licensee registered with the department for receipt of service, or, in cases involving prior approval, upon issuance and service upon the person or entity involved, or upon an agent of that person or entity authorized to accept service of process in this state. The emergency order may suspend, limit, condition, or take other action in relation to the license of one or more persons in an operation without affecting other individual licensees, registrants, or the licensed gambling establishment. The emergency order remains effective until further order of the commission or final disposition of any proceeding conducted pursuant to subdivision (d).

(d) Within two calendar days after issuance of an emergency order, the department shall file an accusation with the commission against the person or entity involved. Thereafter, the person or entity against whom the emergency order has been issued and served is entitled to a hearing which, if so requested, shall commence within 10 business days of the date of the request if a gambling operation is closed by the order, and in all other cases, within 30 calendar days of the date of the request. On application of the department, and for good cause shown, a court may extend the time within which a hearing is required to be commenced, upon those terms and conditions that the court deems equitable.

(Amended by Stats. 2007, Ch. 176, Sec. 39. Effective August 24, 2007.)



19932

(a) Any person aggrieved by a final decision or order of the commission that limits, conditions, suspends, or revokes any previously granted license or approval, made after hearing by the commission, may petition the Superior Court for the County of Sacramento for judicial review pursuant to Section 1094.5 of the Code of Civil Procedure and Section 11523 of the Government Code. Notwithstanding any other provision of law, the standard set forth in paragraph (1) of subdivision (h) of Section 1094.5 of the Code of Civil Procedure shall apply for obtaining a stay of the operation of a final decision or order of the commission. In every case where it is claimed that the findings are not supported by the evidence, abuse of discretion is established if the court determines that the findings are not supported by substantial evidence in light of the whole record.

(b) The court may summarily deny the petition, or the court may issue an alternative writ directing the commission to certify the whole record in the case to the court within a time specified. No new or additional evidence shall be introduced in the court, but, if an alternative writ issues, the cause shall be heard on the whole record as certified by the commission.

(c) In determining the cause following issuance of an alternative writ, the court shall enter judgment affirming, modifying, or reversing the order of the commission, or the court may remand the case for further proceedings before, or reconsideration by, the commission.

(d) Except as otherwise provided in Section 19870 and subdivision (e) in Section 19912, this section provides the exclusive means to review adjudicatory decisions of the commission.

(Amended by Stats. 2009, Ch. 233, Sec. 19. Effective January 1, 2010.)






ARTICLE 11 - Penalties

19940

Any person included on the list of persons to be excluded or ejected from a gambling establishment pursuant to this chapter is guilty of a misdemeanor if he or she thereafter knowingly enters the premises of a licensed gambling establishment.

(Added by renumbering Section 19930 by Stats. 2002, Ch. 738, Sec. 97. Effective January 1, 2003.)



19941

(a) A person under 21 years of age shall not do any of the following:

(1) Play, be allowed to play, place wagers at, or collect winnings from, whether personally or through an agent, any gambling game.

(2) Be employed as an employee in a licensed gambling establishment except in a parking lot, coffee shop, restaurant, business office, or other similar room, as determined by regulations, wherein no gambling activity or activity directly associated with gambling takes place.

(3) Present or offer to any licensee, or to an agent of a licensee, any written, printed, or photostatic evidence of age and identity that is false, fraudulent, or not actually his or her own for the purpose of doing any of the things described in paragraphs (1) and (2).

(4) Loiter in or about any room in which any gambling game is operated or conducted.

(b) Any licensee or employee in a gambling establishment who violates or permits the violation of paragraphs (1) to (3), inclusive, of subdivision (a) is guilty of a misdemeanor.

(c) Any person under 21 years of age who violates this section is guilty of a misdemeanor.

(d) Proof that a licensee, or agent or employee of a licensee, demanded, was shown, and acted in reliance upon bona fide evidence of age and identity shall be a defense to any criminal prosecution under this section or to any proceeding for the suspension or revocation of any license or work permit based thereon. For the purposes of this section, “bona fide evidence of age and identity” means a document issued by a federal, state, county, or municipal government, or subdivision or agency thereof, including, but not limited to, a motor vehicle operator’s license or an identification card issued to a member of the Armed Forces, that contains the name, date of birth, description, and picture of the person.

(Amended by Stats. 2009, Ch. 233, Sec. 20. Effective January 1, 2010.)



19942

(a) Any person who willfully fails to report, pay, or truthfully account for and pay over any license fee imposed by this chapter, or who willfully attempts in any manner to evade or defeat the license fee or payment thereof, shall be punished by imprisonment in a county jail, by a fine of not more than five thousand dollars ($5,000), or by both that imprisonment and fine.

(b) Any person who willfully violates any of the provisions of this chapter for which a penalty is not expressly provided, is guilty of a misdemeanor.

(Added by renumbering Section 19933 by Stats. 2002, Ch. 738, Sec. 99. Effective January 1, 2003.)



19943

(a) Except as specified in subdivision (c), this section applies to any person or business that is engaged in controlled gambling, whether or not licensed to do so.

(b) Any person or business described in subdivision (a), with actual knowledge of the requirements of regulations adopted by the commission pursuant to subdivision (d) of Section 19841, that knowingly and willfully fails to comply with the requirements of those regulations shall be liable for a monetary penalty. The commission may impose a monetary penalty for each violation. However, in the first proceeding that is initiated pursuant to this subdivision, the penalties for all violations shall not exceed a total sum of ten thousand dollars ($10,000). If a penalty was imposed in a prior proceeding before the commission, the penalties for all violations shall not exceed a total sum of twenty-five thousand dollars ($25,000). If a penalty was imposed in two or more prior proceedings before the commission, the penalties for all violations shall not exceed a total sum of one hundred thousand dollars ($100,000).

(c) This section does not apply to any case where the person is criminally prosecuted in federal or state court for conduct related to a violation of Section 14162 of the Penal Code.

(Added by renumbering Section 19933.5A by Stats. 2002, Ch. 738, Sec. 100. Effective January 1, 2003.)



19943.5

If a gambling enterprise conducts play of a controlled game that has been approved by the department pursuant to Section 19826, and the controlled game is subsequently found to be unlawful, so long as the game was played in the manner approved, the approval by the department shall be an absolute defense to any criminal, administrative, or civil action that may be brought, provided that the game is played during the time for which it was approved by the department and the gambling enterprise ceases play upon notice that the game has been found unlawful. In any enforcement action, the gambling enterprise shall have the burden of proving the department approved the controlled game and that the game was played in the manner approved.

(Added by Stats. 2011, Ch. 391, Sec. 3. Effective January 1, 2012.)



19944

Any person who willfully resists, prevents, impedes, or interferes with the department or the commission or any of their agents or employees in the performance of duties pursuant to this chapter is guilty of a misdemeanor, punishable by imprisonment in a county jail for not more than six months, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(Amended by Stats. 2007, Ch. 176, Sec. 41. Effective August 24, 2007.)






ARTICLE 12 - Revenues

19950

(a) All fines and penalties collected pursuant to this chapter shall be deposited in a special account in the General Fund, and, upon appropriation, may be expended by the Department of Justice to offset costs incurred pursuant to this chapter.

(b) Except as otherwise provided in subdivision (a), all fees and revenue collected pursuant to this chapter shall be deposited in the Gambling Control Fund, which is hereby created in the State Treasury. The funds deposited in the Gambling Control Fund shall be available, upon appropriation by the Legislature, for expenditure by the department and commission exclusively for the support of the department and commission in carrying out their duties and responsibilities under this chapter.

(Amended by Stats. 2007, Ch. 176, Sec. 42. Effective August 24, 2007.)



19951

(a) Every application for a license or approval shall be accompanied by a nonrefundable fee, the amount of which shall be adopted by regulation on or before January 1, 2009. The adopted fee shall not exceed one thousand two hundred dollars ($1,200). Prior to adoption of the regulation, the nonrefundable application fee shall be five hundred dollars ($500).

(b) (1) Any fee paid pursuant to this section, including all licenses issued to key employees and other persons whose names are endorsed upon the license, shall be assessed against the gambling license issued to the owner of the gambling establishment. This paragraph shall not apply to key employee licenses issued on and after January 1, 2009, or the implementation of regulations establishing a personal key employee license adopted pursuant to Section 19854, whichever is sooner.

(2) (A) The fee for initial issuance of a state gambling license shall be an amount determined by the commission in accordance with regulations adopted pursuant to this chapter.

(B) The fee for the renewal of a state gambling license shall be determined pursuant to the schedule in subdivision (c) or the schedule in subdivision (d), whichever amount is greater.

(C) The holder of a provisional license shall pay an annual fee pursuant to the schedule in subdivision (c).

(c) The schedule based on the number of tables is as follows:

(1) For a license authorizing one to five tables, inclusive, at which games are played, three hundred dollars ($300) for each table.

(2) For a license authorizing six to eight tables, inclusive, at which games are played, five hundred fifty dollars ($550) for each table.

(3) For a license authorizing 9 to 14 tables, inclusive, at which games are played, one thousand three hundred dollars ($1,300) for each table.

(4) For a license authorizing 15 to 25 tables, inclusive, at which games are played, two thousand seven hundred dollars ($2,700) for each table.

(5) For a license authorizing 26 to 70 tables, inclusive, at which games are played, four thousand dollars ($4,000) for each table.

(6) For a license authorizing 71 or more tables at which games are played, four thousand seven hundred dollars ($4,700) for each table.

(d) Without regard to the number of tables at which games may be played pursuant to a gambling license, if, at any time of any license renewal, or when a licensee is required to pay the fee described in subparagraph (C) of paragraph (2) of subdivision (b) it is determined that the gross revenues of an owner licensee during the licensee’s previous fiscal year fell within the following ranges, the annual fee shall be as follows:

(1) For a gross revenue of two hundred thousand dollars ($200,000) to four hundred ninety-nine thousand nine hundred ninety-nine dollars ($499,999), inclusive, the amount specified by the department pursuant to paragraph (2) of subdivision (c).

(2) For a gross revenue of five hundred thousand dollars ($500,000) to one million nine hundred ninety-nine thousand nine hundred ninety-nine dollars ($1,999,999), inclusive, the amount specified by the department pursuant to paragraph (3) of subdivision (c).

(3) For a gross revenue of two million dollars ($2,000,000) to nine million nine hundred ninety-nine thousand nine hundred ninety-nine dollars ($9,999,999), inclusive, the amount specified by the department pursuant to paragraph (4) of subdivision (c).

(4) For a gross revenue of ten million dollars ($10,000,000) to twenty-nine million nine hundred ninety-nine thousand nine hundred ninety-nine dollars ($29,999,999), the amount specified by the department pursuant to paragraph (5) of subdivision (c).

(5) For a gross revenue of thirty million dollars ($30,000,000) or more, the amount specified by the department pursuant to paragraph (6) of subdivision (c).

(e) The department may provide for payment of the annual gambling license fee on an annual or installment basis.

(f) For the purposes of this section, each table at which a game is played constitutes a single game table.

(g) It is the intent of the Legislature that the fees paid pursuant to this section are sufficient to enable the department and the commission to fully carry out their duties and responsibilities under this chapter.

(Amended by Stats. 2013, Ch. 353, Sec. 8. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



19952

The commission, by regulation, shall establish fees for special licenses authorizing irregular operation of tables in excess of the total number of tables otherwise authorized to a licensed gambling establishment, for tournaments and other special events.

(Added by renumbering Section 19942A by Stats. 2002, Ch. 738, Sec. 106. Effective January 1, 2003.)



19953

Nothing contained in this chapter shall be deemed to restrict or limit the power of any city, county, or city and county to fix, impose, and collect a license tax.

(Added by renumbering Section 19944 by Stats. 2002, Ch. 738, Sec. 107. Effective January 1, 2003.)



19954

In addition to those fees required pursuant to Section 19951, each licensee shall pay an additional one hundred dollars ($100) for each table for which it is licensed to the State Department of Public Health for deposit in the Gambling Addiction Program Fund, which is hereby established to benefit those who have a gambling addiction problem. These funds shall be made available, upon appropriation by the Legislature, to community-based organizations that directly provide aid and assistance to those persons with a gambling addiction problem.

(Amended by Stats. 2013, Ch. 22, Sec. 3. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



19955

If an owner licensee fails to make timely payment of annual fees required under subparagraph (B) of paragraph (2) of subdivision (b) of Section 19951, the commission may order the temporary closure of the gambling establishment for up to 90 days after the payment due date, after which time, if the fees, or any portion thereof, remain unpaid, the gambling establishment’s state gambling license shall be deemed surrendered.

(Added by Stats. 2010, Ch. 553, Sec. 2. Effective January 1, 2011.)






ARTICLE 13 - Local Governments

19960

This chapter shall not prohibit the enactment, amendment, or enforcement of any ordinance by any city, county, or city and county relating to licensed gambling establishments that is not inconsistent with this chapter. No city, county, or city and county shall issue a gambling license with respect to any gambling establishment unless one of the following is true:

(a) The gambling establishment is located in a city, county, or city and county wherein, after January 1, 1984, an ordinance was adopted by the electors of the city, county, or city and county, in an election conducted pursuant to former Section 19819 of the Business and Professions Code, as that section read immediately before its repeal by the act that enacted this chapter.

(b) The gambling establishment is located in a city, county, or city and county wherein, prior to January 1, 1984, there was in effect an ordinance that expressly authorized the operation of one or more cardrooms.

(c) After the effective date of this chapter, a majority of the electors voting thereon affirmatively approve a measure permitting controlled gambling within that city, county, or city and county.

(1) The measure to permit controlled gambling shall appear on the ballot in substantially the following form:
“Shall licensed gambling establishments in which any controlled games permitted by law, such as draw poker, low-ball poker, panguine (pan), seven-card stud, or other lawful card games or tile games, are played, be allowed in _____? Yes ____ No ____.”

(2) In addition, the initial implementing ordinances shall be drafted and appear in full on the sample ballot and shall set forth at least all of the following:

(A) The hours of operation.

(B) The games to be played.

(C) The wagering limits.

(D) The maximum number of gambling establishments permitted by the ordinance.

(E) The maximum number of tables permitted in each gambling establishment.

(d) The authorization of subdivision (c) is subject to Sections 19962 and 19963 until those sections are repealed.

(Added by renumbering Section 19950 by Stats. 2002, Ch. 738, Sec. 110. Effective January 1, 2003.)



19961

(a) (1) Except as provided in paragraph (2), on or after the effective date of this chapter, any amendment to any ordinance that would result in an expansion of gambling in the city, county, or city and county, shall not be valid unless the amendment is submitted for approval to the voters of the city, county, or city and county, and is approved by a majority of the electors voting thereon.

(2) Notwithstanding paragraph (1) and Section 19962, an ordinance may be amended without the approval of the electors after the effective date of this chapter to expand gambling by a change that results in an increase of less than 25 percent with respect to any of the matters set forth in paragraphs (1), (2), (3), and (5) of subdivision (b). Thereafter, any additional expansion shall be approved by a majority of the electors voting thereon.

(b) For the purposes of this article, “expansion of gambling” means, when compared to that authorized on January 1, 1996, or under an ordinance adopted pursuant to subdivision (a) of Section 19960, whichever is the lesser number, a change that results in any of the following:

(1) An increase of 25 percent or more in the number of gambling tables in the city, county, or city and county.

(2) An increase of 25 percent or more in the number of licensed card rooms in the city, county, or city and county.

(3) An increase of 25 percent or more in the number of gambling tables that may be operated in a gambling establishment in the city, county, or city and county.

(4) The authorization of any additional form of gambling, other than card games, that may be legally played in this state, to be played at a gambling establishment in the city, county, or city and county.

(5) An increase of 25 percent or more in the hours of operation of a gambling establishment in the city, county, or city and county.

(c) The measure to expand gambling shall appear on the ballot in substantially the following form: “Shall gambling be expanded in ____ beyond that operated or authorized on January 1, 1996, by ____ (describe expansion) Yes ____ No ____.”

(d) The authorization of subdivision (c) is subject to Sections 19962 and 19963 until those sections are repealed.

(e) Increasing the number of games offered in a gambling establishment does not constitute an expansion of gambling pursuant to this section.

(f) No city, county, or city and county shall amend its ordinance in a cumulative manner to increase gambling by more than 25 percent for the factors listed in subdivision (b), when compared to that authorized on January 1, 1996, without conducting an election pursuant to this section.

(Amended by Stats. 2006, Ch. 181, Sec. 1. Effective January 1, 2007.)



19961.06

(a) Notwithstanding Sections 19961 and 19962, a city, county, or city and county may amend an ordinance to increase by two the number of gambling tables that may be operated in a gambling establishment in the city, county, or city and county, above the number of tables authorized in the ordinance that was in effect on January 1, 2010. A city, county, or city and county may exercise the authority provided by this subdivision only one time, but this authority shall be in addition to any authorization under any other law for a city, county, or city and county to increase the number of gambling tables that may be operated in a gambling establishment in the city, county, or city and county.

(b) Notwithstanding Sections 19961 and 19962, and in addition to the authorization granted by subdivision (a), a city, county, or city and county may amend an ordinance to increase by two the number of gambling tables that may be operated in a gambling establishment in the city, county, or city and county, above the number of tables authorized in the ordinance that was in effect on January 1, 2013. A city, county, or city and county may exercise the authority provided by this subdivision only one time, but this authority shall be in addition to any authorization under any other law for a city, county, or city and county to increase the number of gambling tables that may be operated in a gambling establishment in the city, county, or city and county.

(Amended by Stats. 2013, Ch. 745, Sec. 1. Effective January 1, 2014.)



19961.1

Any amendment to a city or county ordinance relating to gambling establishments, or the Gambling Control Act, shall be submitted to the department for review and comment, before the ordinance is adopted by the city or county.

(Amended by Stats. 2007, Ch. 176, Sec. 44. Effective August 24, 2007.)



19962

(a) On and after the effective date of this chapter, neither the governing body nor the electors of a county, city, or city and county that has not authorized legal gaming within its boundaries prior to January 1, 1996, shall authorize legal gaming.

(b) An ordinance in effect on January 1, 1996, that authorizes legal gaming within a city, county, or city and county may not be amended to expand gaming in that jurisdiction beyond that permitted on January 1, 1996.

(c) This section shall become operative on January 1, 2010.

(d) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2011, Ch. 316, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2020, by its own provisions.)



19963

(a) In addition to any other limitations on the expansion of gambling imposed by Section 19962 or any provision of this chapter, the commission may not issue a gambling license for a gambling establishment that was not licensed to operate on December 31, 1999, unless an application to operate that establishment was on file with the department prior to September 1, 2000.

(b) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2011, Ch. 316, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2020, by its own provisions.)



19964

No city, county, or city and county may grant, or permit to continue in effect, a license to deal, operate, carry on, conduct, maintain, or expose for play any controlled game to any applicant or holder of a local license unless the applicant or local licensee is an owner licensee as defined in this chapter. However, the issuance of a state gambling license to a person imposes no requirements upon the city, county, or city and county to issue a license to the person.

(Added by renumbering Section 19951 by Stats. 2002, Ch. 738, Sec. 114. Effective January 1, 2003.)



19965

Notwithstanding Sections 19961 and 19962, a city, county, or city and county may amend an ordinance to increase the number of gambling tables that may be operated in a gambling establishment as follows:

(a) If the ordinance in effect on July 1, 2007, provided for five to eight tables, inclusive, the amended ordinance may allow an increase of three tables.

(b) If the ordinance in effect on July 1, 2007, provided for nine to 12 tables, inclusive, the amended ordinance may allow an increase of four tables.

(Added by Stats. 2008, Ch. 647, Sec. 1. Effective January 1, 2009.)



19966

If a gambling establishment is located in an unincorporated area annexed by a city, notwithstanding Section 19960 or 19962, without a local election other than the election to approve the annexation, the city acquiring jurisdiction may adopt an ordinance permitting and regulating controlled gaming in the existing gambling establishment, providing hours of operation, the games to be played, wagering limits, the maximum number of gambling establishments, and the maximum number of tables permitted in each gambling establishment, the same as those limits in any ordinance or resolutions that formerly applied to the gambling establishment. Where this article refers to an expansion of gaming as compared to that permitted on January 1, 1996, for the purposes of this section, that reference shall be to the ordinance or resolutions that governed the gambling establishment as of that date.

(Added by Stats. 2009, Ch. 233, Sec. 21. Effective January 1, 2010.)






ARTICLE 14 - Miscellaneous Provisions

19970

If any clause, sentence, paragraph, or part of this chapter, for any reason, is adjudged by a court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of this chapter and the application thereof to other persons or circumstances, but shall be confined to the operation of the clause, sentence, paragraph, or part thereof directly involved in the controversy in which the judgment was rendered and to the person or circumstances involved.

(Added by renumbering Section 19956 by Stats. 2002, Ch. 738, Sec. 117. Effective January 1, 2003.)



19971

This act is an exercise of the police power of the state for the protection of the health, safety, and welfare of the people of the State of California, and shall be liberally construed to effectuate those purposes.

(Added by renumbering Section 19957 by Stats. 2002, Ch. 738, Sec. 118. Effective January 1, 2003.)



19972

For the purposes of Section 3482 of the Civil Code, the issuance of a state gambling license shall not be construed to authorize any conduct or activity other than the conduct of controlled gambling.

(Added by renumbering Section 19958 by Stats. 2002, Ch. 738, Sec. 119. Effective January 1, 2003.)






ARTICLE 15 - Additional Restrictions Related to Fair Elections and Corruption of Regulators

19980

(a) The Legislature finds and declares that there is a compelling governmental interest in ensuring that elections conducted pursuant to Section 19960 are conducted fairly and that electors in those elections are presented with fair and balanced arguments in support of and in opposition to the existence of gambling establishments. Large contributions by gambling operators or prospective gambling operators who will be financially interested in the outcome of the election often unfairly distort the context in which those elections take place.

(b) In California, in other states, and in other countries, there is ample historical evidence of the potential for revenues derived from gambling to be used to corrupt political officials in the regulation or prosecution of crimes related to gambling activities, embezzlement, and money laundering.

(c) This article is an exercise of the police power of the state for the protection of the health, safety, and welfare of the people of this state.

(Added by renumbering Section 19959 by Stats. 2002, Ch. 738, Sec. 122. Effective January 1, 2003.)



19981

(a) A member of the commission, the executive director, the chief, and any employee of the commission or department designated by regulation, shall not, for a period of three years after leaving office or terminating employment, for compensation, act as agent or attorney for, or otherwise represent, any other person by making any formal or informal appearance, or by making any oral or written communication, before the commission or the department, or any officer or employee thereof, if the appearance or communication is for the purpose of influencing administrative action, or influencing any action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, or approval.

(b) A member of the commission shall not solicit or accept campaign contributions from any person, including any applicant or licensee.

(Amended by Stats. 2007, Ch. 176, Sec. 46. Effective August 24, 2007.)



19982

(a) A license may be denied, suspended, or revoked if the applicant or licensee, within three years prior to the submission of the license or renewal application, or any time thereafter, violates any law or ordinance with respect to campaign finance disclosure or contribution limitations applicable to an election that is conducted pursuant to Section 19960, former Section 19950, or pursuant to former Section 19819, as that section read immediately prior to its repeal by the act that enacted this chapter.

(1) The remedies specified herein are in addition to any other remedy or penalty provided by law.

(2) Any final determination by the Fair Political Practices Commission that the applicant did not violate any provision of state law within its jurisdiction shall be binding on the commission.

(3) Any final determination by a city or county governmental body having ultimate jurisdiction over the matter that the applicant did not violate an ordinance with respect to campaign finance disclosure or contribution limitations applicable to an election conducted pursuant to Section 19960, former Section 19950, or former Section 19819, as that section read immediately prior to its repeal by the act that enacted this chapter, shall be binding on the commission.

(b) Every applicant for a gambling license, or any renewal thereof, shall file with the department, at the time the license application or renewal is filed, the following information:

(1) Any statement or other document required to be filed with the Fair Political Practices Commission relative to an election that is conducted pursuant to Section 19960, former Section 19950, or former Section 19819, as that section read immediately prior to its repeal by the act that enacted this chapter, within three years of the date on which the application is submitted.

(2) Any statement or other document required to be filed with any local jurisdiction respecting campaign finance disclosure or contribution limitations applicable to an election that is conducted pursuant to Section 19960, former Section 19950, or former Section 19819, as that section read immediately prior to its repeal by the act that enacted this chapter, within three years of the date on which the application is submitted.

(3) A report of any contribution of money or thing of value, in excess of one hundred dollars ($100), made to any committee, as defined by Section 82013 of the Government Code, associated with any election that is conducted pursuant to Section 19960, former Section 19950, or former Section 19819, as that section read immediately prior to its repeal by the act that enacted this chapter, within three years of the date on which the application is submitted.

(4) A report of any other significant involvement by the applicant or licensee in an election that is conducted pursuant to Section 19960, former Section 19950, or former Section 19819, as that section read immediately prior to its repeal by the act that enacted this chapter, within three years of the date on which the application is submitted.

(c) The commission shall adopt regulations to implement this section.

(Amended by Stats. 2007, Ch. 176, Sec. 47. Effective August 24, 2007.)



19983

It is the intent of the Legislature that if any provision of this article is adjudged by a court to be invalid because of any conflict or inconsistency with the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code), as amended, that judgment shall not affect, impair, or invalidate any other provision of this chapter and the application thereof to other persons or circumstances, but shall be confined to the operation of the clause, sentence, paragraph, or part thereof directly involved in the controversy in which the judgment was rendered and to the person or circumstances involved.

(Added by renumbering Section 19960.4 by Stats. 2002, Ch. 738, Sec. 125. Effective January 1, 2003.)






ARTICLE 16 - Additional Contracts: Proposition Players

19984

Notwithstanding any other law, a licensed gambling enterprise may contract with a third party for the purpose of providing proposition player services at a gambling establishment, subject to the following conditions:

(a) Any agreement, contract, or arrangement between a gambling enterprise and a third-party provider of proposition player services shall be approved in advance by the department, and in no event shall a gambling enterprise or the house have any interest, whether direct or indirect, in funds wagered, lost, or won.

(b) The commission shall establish reasonable criteria for, and require the licensure and registration of, any person or entity that provides proposition player services at gambling establishments pursuant to this section, including owners, supervisors, and players. Those employed by a third-party provider of proposition player services, including owners, supervisors, observers, and players, shall wear a badge which clearly identifies them as proposition players whenever they are present within a gambling establishment. The commission may impose licensing requirements, disclosures, approvals, conditions, or limitations as it deems necessary to protect the integrity of controlled gambling in this state, and may assess, and the department may collect, reasonable fees and deposits as necessary to defray the costs of providing this regulation and oversight.

(c) The department, pursuant to regulations of the commission, is empowered to perform background checks, financial audits, and other investigatory services as needed to assist the commission in regulating third-party providers of proposition player services, and may assess and collect reasonable fees and deposits as necessary to defray the costs of providing this regulation and oversight. The department may adopt emergency regulations in order to implement this subdivision.

(d) No agreement or contract between a licensed gambling enterprise and a third party concerning the provision of proposition player services shall be invalidated or prohibited by the department pursuant to this section until the commission establishes criteria for, and makes determinations regarding the licensure or registration of, the provision of these services pursuant to subdivision (b).

(Amended by Stats. 2013, Ch. 353, Sec. 9. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)






ARTICLE 17 - Nonprofit Organization Fundraisers

19985

The Legislature finds and declares the following:

(a) Nonprofit organizations provide important and necessary services to the people of the State of California with respect to educational and social services and there is a need to provide methods of fundraising to nonprofit organizations so as to enable them to meet their stated purposes.

(b) The playing of controlled games for the purpose of raising funds by nonprofit organizations is in the public interest.

(c) Uniform regulation for the conduct of controlled games is in the best interests of nonprofit organizations and the people of this state.

(Added by Stats. 2006, Ch. 707, Sec. 1. Effective January 1, 2007.)



19986

(a)  Notwithstanding any other provision of state law a nonprofit organization may conduct a fundraiser using controlled games as a funding mechanism to further the purposes and mission of the nonprofit organization.

(b) A nonprofit organization holding a fundraiser pursuant to subdivision (a) shall not conduct more than one fundraiser per calendar year, and each fundraiser shall not exceed five consecutive hours. Each fundraiser shall be preapproved by the department. Eligible nonprofit organizations that have multiple chapters may hold one fundraiser per chapter per calendar year.

(c) No cash prizes or wagers may be awarded to participants, however, the winner of each controlled game may be entitled to a prize from those donated to the fundraiser. An individual prize awarded to each winner shall not exceed a cash value of five hundred dollars ($500). For each event, the total cash value of prizes awarded shall not exceed five thousand dollars ($5,000).

(d) At least 90 percent of the gross revenue from the fundraiser shall go directly to a nonprofit organization. Compensation shall not be paid from revenues required to go directly to the nonprofit organization for the benefit of which the fundraiser is conducted, and no more than 10 percent of the gross receipts of a fundraiser may be paid as compensation to the entity or persons conducting the fundraiser for the nonprofit organization. If an eligible nonprofit organization does not own a facility in which to conduct a fundraiser and is required to pay the entity or person conducting the fundraiser a rental fee for the facility, the fair market rental value of the facility shall not be included when determining the compensation payable to the entity or person for purposes of this section. This section does not preclude an eligible organization from using funds from sources other than the gross revenue of the fundraiser to pay for the administration or other costs of conducting the fundraiser.

(e) An eligible nonprofit organization shall not conduct a fundraiser authorized by this section, unless it has been in existence and operation for at least three years and registers annually with the department. The department shall furnish a registration form on its Internet Web site or, upon request, to eligible nonprofit organizations. The department shall, by regulation, collect only the information necessary pursuant to this section on this form. This information shall include, but is not limited to, the following:

(1) The name and address of the eligible organization.

(2) The federal tax identification number, the corporate number issued by the Secretary of State, the organization number issued by the Franchise Tax Board, or the California charitable trust identification number of the eligible organization.

(3) The name and title of a responsible fiduciary of the organization.

(f) The department shall adopt regulations necessary to effectuate this section, including emergency regulations, pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(g) The nonprofit organization shall maintain records for each fundraiser using controlled games, which shall include:

(1) An itemized list of gross receipts for the fundraiser.

(2) An itemized list of recipients of the net profit of the fundraiser, including the name, address, and purpose for which fundraiser proceeds are to be used.

(3) The number of persons who participated in the fundraiser.

(4) An itemized list of the direct cost incurred for each fundraiser.

(5) A list of all prizes awarded during each fundraiser.

(6) The date, hours, and location for each fundraiser held.

(h) As used in this article, “nonprofit organization” means an organization that has been qualified to conduct business in California for at least three years prior to conducting controlled games and is exempt from taxation pursuant to Section 23701a, 23701b, 23701d, 23701e, 23701f, 23701g, 23701k, 23701l, or 23701w of the Revenue and Taxation Code.

(i) The department may take legal action against a registrant if it determines that the registrant has violated this section or any regulation adopted pursuant to this section, or that the registrant has engaged in any conduct that is not in the best interest of the public’s health, safety, or general welfare. Any action taken pursuant to this subdivision does not prohibit the commencement of an administrative or criminal action by the Attorney General, a district attorney, or county counsel.

(j) The department may require an eligible organization to pay an annual registration fee of up to one hundred dollars ($100) per year to cover the actual costs of the department to administer and enforce this section. The annual registration fees shall be deposited by the department into the Gambling Control Fund.

(k) No fundraiser permitted under this section may be conducted by means of, or otherwise utilize, any gaming machine, apparatus, or device that meets the definition of a slot machine contained in Section 330b or 330.1 of the Penal Code.

(l) No more than four fundraisers at the same location, even if sponsored by different nonprofit organizations, shall be permitted in any calendar year, except in rural areas where preapproved by the department. For purposes of this section, “rural” shall mean any county with an urban influence code, as established by the latest publication of the Economic Research Service of the United States Department of Agriculture, of “3” or more.

(m) The authority to conduct a fundraiser, as well as the type of controlled games, may be governed by local ordinance.

(n) No person shall be permitted to participate in the fundraiser unless that person is at least 21 years of age.

(o) No fundraiser permitted under this section may be operated or conducted over the Internet.

(Amended by Stats. 2007, Ch. 176, Sec. 49. Effective August 24, 2007.)



19987

(a) The department, by regulation or order, may require any person or entity set forth in subdivision (b), to register with the department.

(b) “Person or entity” means one who, directly or indirectly, manufactures, distributes, supplies, vends, leases, or otherwise provides, supplies, devices, or other equipment designed for use in the playing of controlled games by any nonprofit organization registered to conduct controlled games.

(Amended by Stats. 2007, Ch. 176, Sec. 50. Effective August 24, 2007.)









CHAPTER 5.5 - Franchise Relations

ARTICLE 1 - Definitions

20000

This chapter shall be known and may be referred to as the California Franchise Relations Act.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20001

As used in this chapter, “franchise” means a contract or agreement, either expressed or implied, whether oral or written, between two or more persons by which:

(a) A franchisee is granted the right to engage in the business of offering, selling or distributing goods or services under a marketing plan or system prescribed in substantial part by a franchisor; and

(b) The operation of the franchisee’s business pursuant to that plan or system is substantially associated with the franchisor’s trademark, service mark, trade name, logotype, advertising, or other commercial symbol designating the franchisor or its affiliate; and

(c) The franchisee is required to pay, directly or indirectly, a franchise fee.

(d) “Franchise” does not include any of the following:

(1) Any franchise governed by the Petroleum Marketing Practices Act (P.L. 95-297).

(2) Lease departments, licenses, or concessions at or with a general merchandise retail establishment where the lease department, licensee, or concessionaire is incidental and ancillary to the general commercial operation of the retail establishment. Sales of a leased department, license, or concessionaire are incidental and ancillary to the general commercial operation of the retail establishment if they amount to less than 10 percent of the establishment’s sales.

(3) A nonprofit organization operated on a cooperative basis by and for independent retailers which wholesales goods and services primarily to its member retailers and in which all of the following is applicable:

(A) Control and ownership of each member is substantially equal.

(B) Membership is limited to those who will use the services furnished by the organization.

(C) Transfer of ownership is prohibited or limited.

(D) Capital investment receives no return.

(E) Substantially equal benefits pass to the members on the basis of patronage of the organization.

(F) Members are not personally liable for obligations of the organization in the absence of a direct undertaking or authorization by them.

(G) Services of the organization are furnished primarily for the use of the members.

(H) Each member and prospective member is provided with an offering circular which complies with the specifications of Section 31111 of the Corporations Code.

(I) No part of the receipts, income, or profit of the organization are paid to any profitmaking entity, except for arms-length payments for necessary goods and services and members are not required to purchase goods or services from any designated profitmaking entity.

(J) The nonprofit organization is subject to an action for rescission or damages under Section 3343.7 of the Civil Code if the organization fraudulently induced the plaintiff to join the organization.

(Amended by Stats. 1989, Ch. 1380, Sec. 1.)



20002

A “franchisee” is a person to whom a franchise is granted.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20003

A “franchisor” is a person who grants or has granted a franchise.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20004

“Area franchise” means any contract or agreement between a franchisor and a subfranchisor whereby the subfranchisor is granted the right, for consideration given in whole or in part for such right, to sell or negotiate the sale of franchises in the name or on behalf of the franchisor.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20005

A “subfranchisor” is a person to whom an area franchise is granted.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20006

“Franchise” includes “area franchise.”

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20007

“Franchise fee” means any fee or charge that a franchisee or subfranchisor is required to pay or agrees to pay for the right to enter into a business under a franchise agreement, including, but not limited to, any payment for goods and services.

However, the following shall not be considered the payment of a franchise fee:

(a) The purchase or agreement to purchase goods at a bona fide wholesale price if no obligation is imposed upon the purchaser to purchase or pay for a quantity of goods in excess of that which a reasonable businessperson normally would purchase by way of a starting inventory or supply or to maintain a going inventory or supply.

(b) The payment of a reasonable service charge to the issuer of a credit card by an establishment accepting or honoring that credit card.

(c) Amounts paid to a trading stamp company under Chapter 3 (commencing with Section 17750) of Part 3 of Division 7 by a person issuing trading stamps in connection with the retail sale of merchandise or service.

(d) The payment, directly or indirectly, of a franchise fee which, on an annual basis, does not exceed the sum of one hundred dollars ($100).

(e) The payment of a sum of not exceeding one thousand dollars ($1,000) annually on account of the purchase price or rental of fixtures, equipment, or other tangible property to be utilized in, and necessary for, the operation of the franchised business, if the price or rental so charged does not exceed the cost which would be incurred by the franchisee acquiring the item or items from other persons or in the open market.

(Amended by Stats. 2002, Ch. 664, Sec. 29. Effective January 1, 2003.)



20008

“Person” means an individual, a corporation, a partnership, a limited liability company, a joint venture, an association, a joint stock company, a trust or an unincorporated organization.

(Amended by Stats. 1994, Ch. 1010, Sec. 25. Effective January 1, 1995.)



20009

The regulations, releases, guidelines and interpretive opinions of the Commissioner of Corporations under the Franchise Investment Law (Division 5 (commencing with Section 31000) of Title 4 of the Corporations Code) regarding whether or not an agreement constitutes a “franchise” within the meaning of that law shall be prima facie evidence of the scope and extent of coverage of the definition of “franchise” under this chapter; provided, however, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20010

Any condition, stipulation or provision purporting to bind any person to waive compliance with any provision of this law is contrary to public policy and void.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)






ARTICLE 2 - Jurisdiction

20015

The provisions of this chapter apply to any franchise where either the franchisee is domiciled in this state or the franchised business is or has been operated in this state.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)






ARTICLE 3 - Termination

20020

Except as otherwise provided by this chapter, no franchisor may terminate a franchise prior to the expiration of its term, except for good cause. Good cause shall include, but not be limited to, the failure of the franchisee to comply with any lawful requirement of the franchise agreement after being given notice thereof and a reasonable opportunity, which in no event need be more than 30 days, to cure the failure.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20021

If during the period in which the franchise is in effect, there occurs any of the following events which is relevant to the franchise, immediate notice of termination without an opportunity to cure, shall be deemed reasonable:

(a) The franchisee or the business to which the franchise relates has been the subject of an order for relief in bankruptcy, judicially determined to be insolvent, all or a substantial part of the assets thereof are assigned to or for the benefit of any creditor, or the franchisee admits his or her inability to pay his or her debts as they come due;

(b) The franchisee abandons the franchise by failing to operate the business for five consecutive days during which the franchisee is required to operate the business under the terms of the franchise, or any shorter period after which it is not unreasonable under the facts and circumstances for the franchisor to conclude that the franchisee does not intend to continue to operate the franchise, unless such failure to operate is due to fire, flood, earthquake or other similar causes beyond the franchisee’s control;

(c) The franchisor and franchisee agree in writing to terminate the franchise;

(d) The franchisee makes any material misrepresentations relating to the acquisition of the franchise business or the franchisee engages in conduct which reflects materially and unfavorably upon the operation and reputation of the franchise business or system;

(e) The franchisee fails, for a period of 10 days after notification of noncompliance, to comply with any federal, state or local law or regulation applicable to the operation of the franchise;

(f) The franchisee, after curing any failure in accordance with Section 20020 engages in the same noncompliance whether or not such noncompliance is corrected after notice;

(g) The franchisee repeatedly fails to comply with one or more requirements of the franchise, whether or not corrected after notice;

(h) The franchised business or business premises of the franchise are seized, taken over, or foreclosed by a government official in the exercise of his or her duties, or seized, taken over, or foreclosed by a creditor, lienholder or lessor, provided that a final judgment against the franchisee remains unsatisfied for 30 days (unless a supersedeas or other appeal bond has been filed); or a levy of execution has been made upon the license granted by the franchise agreement or upon any property used in the franchised business, and it is not discharged within five days of such levy;

(i) The franchisee is convicted of a felony or any other criminal misconduct which is relevant to the operation of the franchise;

(j) The franchisee fails to pay any franchise fees or other amounts due to the franchisor or its affiliate within five days after receiving written notice that such fees are overdue; or

(k) The franchisor makes a reasonable determination that continued operation of the franchise by the franchisee will result in an imminent danger to public health or safety.

(Amended by Stats. 2009, Ch. 500, Sec. 7. Effective January 1, 2010. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)






ARTICLE 4 - Nonrenewal

20025

No franchisor may fail to renew a franchise unless such franchisor provides the franchisee at least 180 days prior written notice of its intention not to renew; and

(a) During the 180 days prior to expiration of the franchise the franchisor permits the franchisee to sell his business to a purchaser meeting the franchisor’s then current requirements for granting new franchises, or if the franchisor is not granting a significant number of new franchises, the then current requirements for granting renewal franchises; or

(b) (1) The refusal to renew is not for the purpose of converting the franchisee’s business premises to operation by employees or agents of the franchisor for such franchisor’s own account, provided, that nothing in this paragraph shall prohibit a franchisor from exercising a right of first refusal to purchase the franchisee’s business; and

(2) Upon expiration of the franchise, the franchisor agrees not to seek to enforce any covenant of the nonrenewed franchisee not to compete with the franchisor or franchisees of the franchisor; or

(c) Termination would be permitted pursuant to Section 20020 or 20021; or

(d) The franchisee and the franchisor agree not to renew the franchise; or

(e) The franchisor withdraws from distributing its products or services through franchises in the geographic market served by the franchisee, provided that:

(1) Upon expiration of the franchise, the franchisor agrees not to seek to enforce any covenant of the nonrenewed franchisee not to compete with the franchisor or franchisees of the franchisor; and

(2) The failure to renew is not for the purpose of converting the business conducted by the franchisee pursuant to the franchise agreement to operation by employees or agents of the franchisor for such franchisor’s own account; and

(3) Where the franchisor determines to sell, transfer, or assign its interest in a marketing premises occupied by a franchisee whose franchise agreement is not renewed pursuant to this paragraph:

(A) The franchisor, during the 180-day period after giving notice offers such franchisee a right of first refusal of at least 30 days’ duration of a bona fide offer, made by another to purchase such franchisor’s interest in such premises; or

(B) In the case of the sale, transfer, or assignment to another person of the franchisor’s interest in one or more other controlled marketing premises, such other person in good faith offers the franchisee a franchise on substantially the same terms and conditions currently being offered by such other person to other franchisees; or

(f) The franchisor and the franchisee fail to agree to changes or additions to the terms and conditions of the franchise agreement, if such changes or additions would result in renewal of the franchise agreement on substantially the same terms and conditions on which the franchisor is then customarily granting renewal franchises, or if the franchisor is not then granting a significant number of renewal franchises, the terms and conditions on which the franchisor is then customarily granting original franchises. The franchisor may give the franchisee written notice of a date which is at least 30 days from the date of such notice, on or before which a proposed written agreement of the terms and conditions of the renewal franchise shall be accepted in writing by the franchisee. Such notice, when given not less than 180 days before the end of the franchise term, may state that in the event of failure of such acceptance by the franchisee, the notice shall be deemed a notice of intention not to renew at the end of the franchise term.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20026

Nothing in Section 20025 shall prohibit a franchisor from offering or agreeing before expiration of the current franchise term to extend the term of the franchise for a limited period in order to satisfy the time of notice of nonrenewal requirement of that section.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)






ARTICLE 4.4 - Transfers

20027

(a) No franchisor shall deny the surviving spouse, heirs, or estate of a deceased franchisee or the majority shareholder of the franchisee the opportunity to participate in the ownership of the franchise under a valid franchise agreement for a reasonable time after the death of the franchisee or majority shareholder of the franchisee. During that time the surviving spouse, heirs, or estate of the deceased shall either satisfy all of the then current qualifications for a purchaser of a franchise or sell, transfer, or assign the franchise to a person who satisfies the franchisor’s then current standards for new franchisees. The rights granted pursuant to this section shall be granted subject to the surviving spouse, heirs or estate of the deceased maintaining all standards and obligations of the franchise.

(b) Nothing in subdivision (a) shall prohibit a franchisor from exercising the right of first refusal to purchase a franchise after receipt of a bona fide offer to purchase the franchise by a proposed purchaser of the franchise.

(c) This article shall not apply to any agreement or contract in effect prior to January 1, 1984, except an agreement or contract of an indefinite duration. This section shall not apply to any bequest or intestate succession that took effect prior to January 1, 1984.

(Added by Stats. 1983, Ch. 374, Sec. 1.)






ARTICLE 5 - Notices

20030

All notices of termination or nonrenewal required by this chapter:

(a) Shall be in writing;

(b) Shall be posted by registered, certified or other receipted mail, delivered by telegram or personally delivered to the franchisee; and

(c) Shall contain a statement of intent to terminate or not renew the franchise:

(1) Together with the reasons therefor, and

(2) The effective date of such termination or nonrenewal or expiration.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)






ARTICLE 6 - Offers to Repurchase Inventory

20035

In the event a franchisor terminates or fails to renew a franchise other than in accordance with the provisions of this chapter, the franchisor shall offer to repurchase from the franchisee the franchisee’s resalable current inventory meeting the franchisor’s present standards that is required by the franchise agreement or commercial practice and held for use or sale in the franchised business at the lower of the fair wholesale market value or the price paid by the franchisee. The franchisor shall not be liable for offering to purchase personalized items which have no value to the franchisor in the business which it franchises.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20036

The franchisor may offset against any repurchase offer made pursuant to Section 20035 any sums owed the franchisor or its subsidiaries by the franchisee pursuant to the franchise or any ancillary agreement.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20037

Except as expressly provided herein, nothing in this article shall abrogate the right of a franchisee to sue under any other law.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)






ARTICLE 7 - Arbitration

20040

Nothing contained in this chapter shall limit the right of a franchisor and franchisee to agree before or after a dispute has arisen to binding arbitration of claims under this chapter, provided that:

(a) The standards applied in such arbitration are not less than the requirements specified in this chapter; and

(b) The arbitrator or arbitrators employed in such arbitration are chosen from a list of impartial arbitrators supplied by the American Arbitration Association or other impartial person.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)






ARTICLE 8 - Venue of Disputes

20040.5

A provision in a franchise agreement restricting venue to a forum outside this state is void with respect to any claim arising under or relating to a franchise agreement involving a franchise business operating within this state.

(Added by Stats. 1994, Ch. 1277, Sec. 1. Effective January 1, 1995.)






ARTICLE 9 - Miscellaneous Provisions

20041

The provisions of this chapter shall apply only to franchises granted or renewed on or after January 1, 1981 or to franchises of an indefinite duration which may be terminated by the franchisee or franchisor without cause.

(Amended by Stats. 1983, Ch. 545, Sec. 1.)



20042

The provisions of this chapter shall not apply to franchises governed by the provisions of Article 4 (commencing with Section 3060) of Chapter 6 of Division 2 of the Vehicle Code which contain the sole remedies for the matters contained therein.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)



20043

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are severable.

(Added by Stats. 1980, Ch. 1355, Sec. 1. Effective October 1, 1980. Operative January 1, 1981, by Sec. 6 of Ch. 1355.)









CHAPTER 6 - Paints

20500

No person shall within this State manufacture for sale, offer for sale or sell any article, mixture, compound or substance, used in making paints, oils, varnishes or pigments, which is adulterated within the meaning of this chapter.

(Added by Stats. 1941, Ch. 48.)



20501

An article under this chapter is adulterated within the meaning of this chapter:

(a) In case of oils, turpentines, alcohol or other vehicles under any of the following circumstances:

(1) If it contains any other substance or ingredient different from the article under the name of which it is offered for sale or sold.

(2) If any substance has been mixed with it so as to lower, depreciate or injuriously affect the quality, strength or purity of the article.

(3) If any inferior or cheaper substance or substances have been substituted wholly or in part for it.

(4) If it is an imitation, or is sold under the name of any other article.

(b) In case of lead, zinc, ocher or other metal, mineral or chemical paints, or any or other pigments in paste form and labeled pure, used in the painting or decorating industry under any of the following circumstances:

(1) If any substance which lowers, depreciates or injuriously affects the quality, strength or purity of the article has been mixed with it, or substituted wholly or in part for it.

(2) If it is an imitation of any other article.

(Added by Stats. 1941, Ch. 48.)



20502

Every person who adulterates or dilutes any article mentioned in this chapter and sells or offers for sale the same so diluted or adulterated, as undiluted and unadulterated, every person who sells or offers for sale a different article without informing the purchaser of such difference, and every person who violates any of the provisions of this chapter is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 48.)






CHAPTER 6.5 - Video Arcades

20600

A video arcade shall post a sign that notifies consumers that a video arcade game rating system, created by the video arcade gaming industry, is available to aid in the selection of a game. This sign shall be posted on the wall of the arcade in a prominent area such as the arcade entrance, the money exchange machine, or the token counter. The lettering of each sign shall be printed, at a minimum, in 36-point type and shall be in black ink against a light colored background, with dimensions no less than 18 by 24 inches.

(Added by Stats. 2002, Ch. 748, Sec. 1. Effective January 1, 2003.)



20601

A video arcade shall make available upon request a brochure to consumers that explains the rating system described in Section 20600.

(Added by Stats. 2002, Ch. 748, Sec. 1. Effective January 1, 2003.)



20602

For the purposes of this chapter, “video arcade” means any premises where all of the following exist:

(a) Minors are legally permitted to conduct business.

(b) Ten or more video game machines or devices are operated.

(c) One or more of the video game machines or devices are rated “red” or five or more of the video game machines or devices are rated “yellow” under the rating system created by the video arcade gaming industry.

(Added by Stats. 2002, Ch. 748, Sec. 1. Effective January 1, 2003.)






CHAPTER 6.7 - Video Games

20650

(a) For the purposes of this subdivision, the following terms have the following meanings:

(1) “Video game retailer” means a person who sells or rents video games to the public.

(2) “Video game” means an object or device that stores recorded data or instructions, receives data or instructions generated by a person who uses it, and, by processing the data or instructions, creates an interactive game capable of being played, viewed, or experienced on or through a computer, gaming system, console, or other technology.

(b) Every video game retailer shall post a sign providing information to consumers about a video game rating system or notifying consumers that a rating system is available to aid in the selection of a game. The sign shall be posted within the retail establishment in a prominent area.

(c) A video game retailer shall make available to consumers, upon request, information that explains the video game rating system.

(Added by Stats. 2004, Ch. 630, Sec. 1. Effective January 1, 2005.)






CHAPTER 7 - Industrial Hygienist Definition and Registration Act

ARTICLE 1 - General Provisions

20700

As used in this chapter:

(a) “Industrial hygiene” means the science and art devoted to the anticipation, recognition, evaluation, and control of environmental factors or stresses which may cause sickness, impaired health and well-being, or significant discomfort and inefficiency among workers or among the citizens of a community.

(b) “Certified industrial hygienist (CIH)” means a person who has met the education, experience, and examination requirements of an industrial hygiene certification organization.

(c) “Industrial hygiene certification organization” means a professional organization of certified industrial hygienists that has been established to improve the practice and educational standards of the profession of industrial hygiene through a certification process, by certifying industrial hygienists through an examination administered by the certification organization. The organization shall have the certifying examinations evaluated by a national testing service and shall maintain certification criteria that are at least the equivalent of the American Board of Industrial Hygiene.

(Added by Stats. 1993, Ch. 1021, Sec. 1. Effective January 1, 1994.)






ARTICLE 2 - Certification Stamp

20701

A certified industrial hygienist may obtain a stamp from an industrial hygiene certification organization, which shall include a number that uniquely identifies and bears the name of that certified industrial hygienist. The stamp certifies that the industrial hygienist has successfully passed an industrial hygiene examination and met the certification maintenance requirements required and approved by the industrial hygiene certification organization .

(Added by Stats. 1993, Ch. 1021, Sec. 1. Effective January 1, 1994.)



20702

All reports, opinions, or official documents prepared for submission to an employer, government agency, or other consumer by any certified industrial hygienist shall be affixed by a stamp, as specified in Section 20701, and signed by that certified industrial hygienist.

(Added by Stats. 1993, Ch. 1021, Sec. 1. Effective January 1, 1994.)






ARTICLE 3 - Professional Practice

20703

No entity of state or local government shall by rule or otherwise regulate the practice of industrial hygiene by any certified industrial hygienist, except where authorized by state statute to regulate a specific activity that may include the practice of industrial hygiene.

(Added by Stats. 1993, Ch. 1021, Sec. 1. Effective January 1, 1994.)






ARTICLE 4 - Unfair Business Practices

20704

It is an unfair business practice for any person to represent themselves as a “certified industrial hygienist” or a “CIH” unless they comply with the requirements of this chapter.

(Added by Stats. 1993, Ch. 1021, Sec. 1. Effective January 1, 1994.)






ARTICLE 5 - Exemptions

20705

This act shall not prohibit:

(a) Any person legally regulated in this state under any other licensing act or regulation from engaging in the activities permitted under his or her license, provided he or she does not represent himself or herself as a certified industrial hygienist or CIH.

(b) Professional experience or apprenticeship performed in order to meet certification requirements in this chapter.

(c) The practice of a student pursuing a course of professional education under the terms of this chapter, if these activities and services constitute a part of the student’s supervised course of study.

(Added by Stats. 1993, Ch. 1021, Sec. 1. Effective January 1, 1994.)









CHAPTER 7.5 - Franchises

20999

For purposes of this chapter, the following terms shall have the following meanings:

(a) “Franchise” means any contract between a refiner and a distributor, between a refiner and a retailer, between a distributor and another distributor, or between a distributor and a retailer, under which a refiner or distributor authorizes or permits a retailer or distributor to use, in connection with the sale, consignment, or distribution of gasoline, diesel, gasohol, or aviation fuel, a trademark which is owned or controlled by such refiner or by a refiner which supplies fuel to the distributor which authorizes or permits such use. The term “franchise” includes the following:

(1) Any contract under which a retailer or distributor is authorized or permitted to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution of fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies fuel to the distributor which authorizes or permits such occupancy.

(2) Any contract pertaining to the supply of fuel which is to be sold, consigned, or distributed under a trademark owned or controlled by a refiner, or under a contract which has existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, fuel was sold, consigned, or distributed under a trademark owned and controlled on such date by a refiner.

(3) The unexpired portion of any franchise, as defined by the preceding provisions of this paragraph, which is transferred or assigned as authorized by the provisions of such franchise or by any applicable provision of state law which permits such transfer or assignment without regard to any provision of the franchise.

(b) “Franchise relationship” means the respective fuel marketing or distribution obligations and responsibilities of a franchisor and a franchisee which result from the marketing of fuel under a franchise.

(c) “Franchisor” means a refiner or distributor who authorizes or permits, under a franchise, a retailer or distributor to use a trademark in connection with the sale, consignment, or distribution of fuel.

(d) “Franchisee” means a retailer or distributor who is authorized or permitted, under a franchise, to use a trademark in connection with the sale, consignment, or distribution of fuel.

(e) “Refiner” means any person engaged in the refining of crude oil to produce fuel, and includes any affiliate of such person.

(f) “Distributor” means any person, including any affiliate of such person, who either purchases fuel for sale, consignment, or distribution to another, or receives fuel on consignment for consignment or distribution to his or her own fuel accounts or to accounts of his or her supplier, but shall not include a person who is an employee of, or merely serves as a common carrier providing transportation service for, such supplier.

(g) “Retailer” means any person who purchases fuel for sale to the general public for ultimate consumption.

(h) “Marketing premises” means, in the case of any franchise, premises which, under such franchise, are to be employed by the franchisee in connection with the sale, consignment, or distribution of fuel.

(i) “Leased marketing premises” means marketing premises owned, leased, or in any way controlled by a franchisor and which the franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of fuel.

(j) “Contract” means any oral or written agreement. For supply purposes, delivery levels during the same month of the previous year shall be prima facie evidence of an agreement to deliver such levels.

(k) “Trademark” means any trademark, trade name, service mark, or other identifying symbol or name.

(l) “Fuel” means gasoline, diesel, gasohol, or aviation fuel.

(m) “Failure” does not include any failure for a cause beyond the reasonable control of either the franchise relationship or the franchisee.

(n) “Fail to renew” and “nonrenewal” mean, with respect to any franchise relationship, a failure to reinstate, continue, or extend the franchise relationship at any of the following times:

(1) At the conclusion of the term, or on the expiration date, stated in the relevant franchise.

(2) At any time, in the case of the relevant franchise which does not state a term of duration or an expiration date.

(3) Following a termination, on or after the effective date of this act, of the relevant franchise which was entered into prior to the effective date of this act and has not been renewed after that date.

(o) “Affiliate” means any person who, other than by means of a franchise, controls, is controlled by, or is under common control with, any other person.

(p) “Relevant geographic market area” includes this state or a standard metropolitan statistical area within this state which has been established by the United States Office of Management and Budget.

(q) “Termination” includes cancellation.

(Repealed and added by Stats. 1981, Ch. 90, Sec. 2.)



20999.1

Notwithstanding the terms of any franchise, no franchisor shall terminate, cancel, or fail to or refuse to renew any existing franchise without good cause.

As used in this section good cause is limited to the following:

(a) The gasoline dealer or petroleum distributor failed to comply with essential and reasonable requirements of the franchise agreement;

(b) The gasoline dealer or petroleum distributor failed to act in good faith in carrying out the terms of the franchise; or

(c) The franchisor is withdrawing from the marketing location at which the franchise of a gasoline dealer is located, provided that the franchisor pays the gasoline dealer the current wholesale market value for all qualifying equipment and supplies purchased by the gasoline dealer from the franchisor or affiliate of the franchisor. This subdivision shall only apply to those gasoline dealer franchises which are entered into or renewed on or after January 1, 1979. As used in this subdivision, “qualifying equipment and supplies” means all equipment and supplies purchased by the gasoline dealer from the franchisor or an affiliate of the franchisor which is free and clear of all liens, security interests and other encumbrances, valued on a first-in, first-out basis, evidenced by receipted invoices, and is (i) in first-class and resalable condition, (ii) in the original packages or containers and (iii) bears the original labels and trademarks, and (iv) the goods display no evidence of deterioration. This subdivision shall not be construed to create any priority over any other debt between the parties to the franchise arising from the same franchise agreement.

(d) For other legitimate business reasons (except that a termination, or cancellation of a franchise for the purpose of enabling the petroleum distributor or manufacturer to assume operation of the distributor’s or gasoline dealer’s business shall not be considered to be a legitimate business reason unless the gasoline dealer or distributor is paid reasonable compensation for the value of his franchise, including a reasonable amount for goodwill).

(Amended by Stats. 1981, Ch. 90, Sec. 3.)



20999.2

No petroleum distributor shall deny to any gasoline dealer or prospective gasoline dealer the right to be accompanied by counsel or a personal representative to any meeting held between the parties for the purpose of negotiating the terms of a franchise.

(Added by Stats. 1978, Ch. 706.)



20999.25

(a) In the case of leased marketing premises as to which the franchisor owns a fee interest, the franchisor shall not sell, transfer, or assign to another person the franchisor’s interest in the premises unless the franchisor has first either made a bona fide offer to sell, transfer, or assign to the franchisee the franchisor’s interest in the premises, other than signs displaying the franchisor’s insignia and any other trademarked, servicemarked, copyrighted or patented items of the franchisor, or, if applicable, offered to the franchisee a right of first refusal of any bona fide offer acceptable to the franchisor made by another to purchase the franchisor’s interest in the premises.

(b) In the case of leased marketing premises which the franchisor leases from a third party, following notice by the franchisor to the franchisee of termination or nonrenewal of the franchise by reason of the expiration of the franchisor’s underlying lease from the third party, the franchisor shall, upon request by the franchisee and subject to the franchisee purchasing or leasing the premises from the third party prior to the date of termination or nonrenewal of the franchise set forth in the notice, make a bona fide offer to sell to the franchisee any interest the franchisor may have in the improvements on the premises, other than signs displaying the franchisor’s insignia and any other trademarked, servicemarked, copyrighted or patented items of the franchisor, at a price not to exceed the fair market value of the improvements or the book value, whichever is greater, or, if applicable, offer the franchisee a right of first refusal of any bona fide offer acceptable to the franchisor made by another to purchase the franchisor’s interest in the improvements. For the purposes of this subdivision, “book value” means actual cost less actual depreciation taken.

(c) Nothing in this section shall be deemed to require a franchisor to continue an existing franchise agreement or to renew a franchise relationship if not otherwise required by federal law.

(d) For the purposes of this section, the following terms shall have the following meanings:

(1) “Marketing premises” means, in the case of any franchise, premises which, under such franchise, are to be employed by the franchisee in connection with the sale, consignment, or distribution of motor fuel.

(2) “Leased marketing premises” means marketing premises owned, leased, or in any way controlled by a franchisor and which the franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of motor fuel.

(Amended by Stats. 1985, Ch. 442, Sec. 1.)



20999.3

(a) Any person who violates any provision of this chapter may be sued in the superior court in the county in which the defendant resides or where a franchise affected by the violation does business, for temporary and permanent injunctive relief and for damages, if any, and the costs of suit.

(b) No action shall be maintained to enforce any liability created under any provision of this chapter unless brought before the expiration of two years after the violation upon which it is based or the expiration of one year after the discovery by the plaintiff of the facts constituting such violation, whichever occurs first.

(Amended by Stats. 1981, Ch. 512, Sec. 2.)



20999.4

At such time as a franchisor intends to withdraw from the marketing of fuel through retail and distribution outlets in the relevant geographic market area, prompt notification, together with a plan describing the schedule and conditions of the withdrawal, shall be provided by the franchisor to the Governor.

(Added by Stats. 1981, Ch. 90, Sec. 4.)






CHAPTER 7.8 - Franchise Dealers Fair Practices

21140

For purposes of this chapter, the following terms shall have the following meanings:

(a) “Franchise” means any contract between a refiner and a distributor, between a refiner and a retailer, between a distributor and another distributor, or between a distributor and a retailer, under which a refiner or distributor authorizes or permits a retailer or distributor to use, in connection with the sale, consignment, or distribution of gasoline, diesel, gasohol, or aviation fuel, a trademark which is owned or controlled by such refiner or by a refiner which supplies fuel to the distributor which authorizes or permits such use. The term “franchise” includes the following:

(1) Any contract under which a retailer or distributor is authorized or permitted to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution of fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies fuel to the distributor which authorizes or permits such occupancy.

(2) Any contract pertaining to the supply of fuel which is to be sold, consigned, or distributed under a trademark owned or controlled by a refiner, or under a contract which has existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, fuel was sold, consigned, or distributed under a trademark owned and controlled on such date by a refiner.

(3) The unexpired portion of any franchise, as defined by the preceding provisions of this paragraph, which is transferred or assigned as authorized by the provisions of such franchise or by any applicable provision of state law which permits such transfer or assignment without regard to any provision of the franchise.

(b) “Franchisor” means a refiner or distributor who authorizes or permits, under a franchise, a retailer or distributor to use a trademark in connection with the sale, consignment, or distribution of fuel.

(c) “Franchisee” means a retailer or distributor who is authorized or permitted, under a franchise, to use a trademark in connection with the sale, consignment, or distribution of fuel.

(d) “Refiner” means any person engaged in the refining of crude oil to produce fuel, and includes any affiliate of such person.

(e) “Distributor” means any person, including any affiliate of such person, who either purchases fuel for sale, consignment, or distribution to another, or receives fuel on consignment for consignment or distribution to his or her own fuel accounts or to accounts of his or her supplier, but shall not include a person who is an employee of, or merely serves as a common carrier providing transportation service for, such supplier.

(f) “Retailer” means any person who purchases fuel for sale to the general public for ultimate consumption.

(g) “Marketing premises” means, in the case of any franchise, premises which, under such franchise, are to be employed by the franchisee in connection with the sale, consignment, or distribution of fuel.

(h) “Leased marketing premises” means marketing premises owned, leased, or in any way controlled by a franchisor and which the franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of fuel.

(i) “Contract” means any oral or written agreement. For supply purposes, delivery levels during the same month of the previous year shall be prima facie evidence of an agreement to deliver such levels.

(j) “Trademark” means any trademark, trade name, service mark, or other identifying symbol or name.

(k) “Fuel” means gasoline, diesel, gasohol, or aviation fuel.

(l) “Affiliate” means any person who, other than by means of a franchise, controls, is controlled by, or is under common control with, any other person.

(Repealed and added by Stats. 1981, Ch. 90, Sec. 6.)



21140.1

Notwithstanding the terms of any franchise, a franchisee shall not be precluded from purchasing fuel from any available source if the franchisor is unable or refuses to supply the franchisee with fuel.

Failure to deliver contracted, agreed upon, or requested quantities of fuel within 72 hours of such specified contract time, agreement, or request shall constitute an inability or refusal to supply a franchisee. Requests for deliveries of fuel may be telephoned to the franchisor, except that when the franchisee intends to seek fuel from another supplier pursuant to Section 21140.1 should the franchisor be unable or refuse to supply him or her, a request for fuel must be made in writing to a franchisor at least 48 hours before desired delivery.

Once such notice has been given, and the franchisor has failed to deliver contracted, agreed upon, or requested quantities of fuel no further written request shall be required from the franchisee until such time as the franchisor notifies the franchisee in writing that the franchisor is prepared to deliver contracted, agreed upon, or requested quantities of fuel.

Nondelivery of fuel by the franchisor due to accident, fire, theft or other similar acts shall not constitute an inability or refusal to supply the franchisee.

If the franchisee sells fuel supplied from a source other than the franchisor, the franchisee shall prominently post a sign disclosing this fact to the public on each pump dispensing fuel purchased from other than the franchisor. The sign shall not be smaller than 8″ x 10″ with letters not less than three inches in height.

This provision shall not be construed to permit a franchisee to purchase more fuel than may be allowed by any federal statute or regulation.

(Amended by Stats. 1981, Ch. 90, Sec. 7.)



21140.2

From the effective date of this section it shall be illegal for any franchisor by any action to require a franchisee to purchase only those tires, batteries, motor oil, and other automotive accessories sold by the franchisor. A franchised retail gasoline dealer may sell any tires, batteries, motor oil, and other automotive accessories as may be available to him or her for retail sale.

(Amended by Stats. 1999, Ch. 523, Sec. 1. Effective January 1, 2000.)



21140.3

The franchisor’s executive officer, representative, or agent of the franchisor who negotiates any contract in violation of this chapter or who otherwise coerces a franchisee in violation of this chapter shall be subject to a civil penalty of up to one hundred thousand dollars ($100,000) for each offense. That penalty, reasonable attorney fees and costs of the suit shall be assessed and recovered in a civil action brought by the Attorney General or by any district attorney, county counsel, or city attorney in any court of competent jurisdiction. If brought by a district attorney or county counsel, the entire amount of the penalty shall be paid to the treasurer of the county in which the judgment was entered. If brought by the Attorney General, one-half of the penalty, attorney fees, and costs of the suit shall be paid to the treasurer of the county where the action was brought and one-half shall be paid to the State Treasurer. If brought by a city attorney, one-half of the penalty, attorney fees, and costs of the suit shall be paid to the treasurer of the county and one-half to the city.

(Amended by Stats. 1999, Ch. 523, Sec. 2. Effective January 1, 2000.)



21140.4

Any person who is injured in his business or property by reason of a violation of this chapter may sue therefor in any court having jurisdiction in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, without respect to the amount in controversy, and to recover three times the damages sustained by him, and shall be awarded attorneys’ fees together with the costs of the suit. Any action brought pursuant to this section shall be commenced within four years after the cause of action accrued.

(Added by Stats. 1974, Ch. 498.)



21140.6

(a) On and after January 1, 1980, it shall be unlawful to include in any franchise agreement any term which provides for the termination of the franchise by the franchisor upon the death of the franchisee if the franchisee, prior to his demise, designates a successor-in-interest in a form prescribed by and delivered to the franchisor.

(b) For the purposes of this section, “successor-in-interest” shall be restricted to either a surviving spouse or adult child of the franchisee, provided that such spouse or child, at the time of the franchisee’s death, shall meet the reasonable qualifications then being required of dealers by the franchisor for the operation of such service stations.

(c) This section shall not apply to a “trial franchise” as defined in the Petroleum Marketing Practices Act (Public Law 95-297).

(d) The designated successor-in-interest shall be allowed 21 days after the death of the franchisee to give written notice of his or her election to assume and operate the franchise. The notification shall contain such information regarding business experience and creditworthiness as is reasonably required by the franchisor. The successor-in-interest must offer to assume the franchise in writing three days (excluding Saturdays, Sundays, and holidays) after such election and must commence operation of the franchise within 10 days after it has been assumed.

(e) Franchisors may require that franchisees desiring to designate a successor-in-interest pursuant to this section deposit with the franchisor at the time of such designation such sum as would be reasonably estimated to be necessary to compensate the franchisor for rent for a period of 21 days. This deposit is intended to compensate the franchisor in the event the designated successor-in-interest fails for such period after the death of the franchisee to assume the franchise obligation. Any unearned portion of such deposit resulting from the successor-in-interest assuming responsibility for the franchise sooner than 21 days after the date of the franchisee’s death, or from the temporary operation of the facility by the franchisor during such 21 days, shall be refunded by the franchisor to the estate or legal representative of the deceased franchisee. In addition to such deposit, the franchisor may require a franchisee desiring to qualify under this section to arrange for the discharge or performance of other franchise obligations such as, but not limited to, insurance, but excluding any obligation to be open to the public, for a period of up to 21 days after his demise.

(f) The franchise available to the successor-in-interest pursuant to this section is intended to be no greater than or less than the franchise as it existed in the name of the deceased franchisee at the time of such franchisee’s death. This section is not intended to expand or diminish the rights of franchisors or franchisees under either federal or state law.

(g) A franchisee may designate a primary and one alternate successor-in-interest. The alternate, if one is designated, shall have no rights under this section in the event of any exercise of rights by the primary successor-in-interest. If an alternate desires to assume and operate the franchise in the event the primary successor-in-interest fails to do so, the alternate must give notice of such election and otherwise comply with paragraph (d) of this section.

(h) Unless otherwise specifically provided herein, any actions to be performed by the franchisor or by the successor-in-interest hereunder shall in each instance be performed within a reasonable time.

(i) Unless the franchisor otherwise agrees in writing, there shall be no operation of the franchise following the death of the franchisee by anyone (other than the franchisor for its own account) until all parts of the franchise have been expressly assumed as herein provided, including, but not limited to, such items as lease or leases, products agreement, loaned equipment agreement, federal and state environmental law compliance agreements, licensing, and tax permits.

(j) Following the death of a franchisee, and prior to the operation of the franchise by the successor-in-interest as herein provided, the franchisor shall have the option to operate the franchise by contract or otherwise for its own account without obligation or duty to the heirs or estate of the deceased franchisee or to the successor-in-interest except for the obligation to account to the heirs or the estate of the deceased franchisee for the inapplicable portion of any prepaid rent or other sums prepaid to the franchisor, and for any physical inventory salvaged from the franchise and used or sold by the franchisor.

(k) If the successor-in-interest assumes the franchise and there has been no intervening operation of the franchise by the franchisor, the successor-in-interest shall account to the heirs or estate of the deceased franchisee for the value or other disposition of personal property of the franchisee located at or related to the franchise.

(l) The liability for failure to comply with this section shall be limited to those damages provided by Section 3300 of the Civil Code. Any action pursuant to this section shall be commenced within one year after the cause of action accrued.

(m) In the event any provision of this section is deemed void or unenforceable, the remaining portions, to the extent severable, shall be given effect.

(Added by Stats. 1979, Ch. 972.)



21148

(a) Notwithstanding the terms of any franchise, a franchisor may not withhold its consent to the sale, transfer, or assignment of the franchise by the franchisee to another person unless the franchisor demonstrates in writing to the franchisee within 45 days of receiving the application, or required paperwork, from the potential buyer any of the following:

(1) The proposed purchaser of the franchise has less business experience and training than that normally required by the franchisor of prospective franchisees.

(2) The proposed purchaser of the franchise has less financial resources than that normally required by the franchisor of prospective franchisees.

(3) The proposed purchaser of the franchise does not satisfy the then-current uniformly applied requirements, if any, of the franchisor applicable to prospective franchisees.

(4) The proposed purchaser of the franchise operates a franchise under an agreement with a franchisor other than the franchisor to whom the sale, transfer, or assignment is proposed, if the then-current uniformly applied requirements, if any, of the franchisor precludes prospective franchisees from operating a franchise under an agreement with another franchisor.

(5) The franchisee has not offered in writing to sell, transfer, or assign the franchise to the franchisor on terms and conditions which are the same as those of the sale, transfer, or assignment of the franchise to the proposed purchaser; and the franchisee has not allowed the franchisor at least 30 days in which to either accept or decline the franchisee’s written offer, prior to the sale, transfer, or assignment of the franchise to the proposed purchaser.

(b) Notwithstanding the terms of any franchise, a franchisor may not withhold its consent to the sale, transfer, or assignment of the franchise by the franchisee to another person for the purposes of diminishing the market value of the franchise.

(c) Notwithstanding the terms of any franchise, a franchisor may not withhold its consent to the sale, transfer, or assignment of the franchise by the franchisee to another person because that other person is of foreign origin or is non-English speaking as long as the prospective franchisee is able to adequately communicate with the franchisor and the appropriate federal, state, and local governmental agencies concerning matters of management, operations, environmental compliance, and public safety.

(d) If the franchisor consents to the sale, transfer, or assignment of the franchise to a prospective purchaser, the franchisor may require the franchisee to pay a transfer fee to the franchisor, provided the amount of the fee is reasonable when compared to the sale price of the franchise and provided the fee is not required in an effort to frustrate the proposed sale.

(Amended by Stats. 1999, Ch. 523, Sec. 3. Effective January 1, 2000.)



21149

Notwithstanding the terms of any franchise, the franchisor may not prohibit or prevent the sale, transfer, or assignment of the franchise to a corporation if both of the following conditions are satisfied:

(a) The franchisee has a controlling interest in the corporation.

(b) The franchisee offers in writing to personally guarantee the corporation’s performance of its obligations under the franchise.

(Added by Stats. 1980, Ch. 698, Sec. 2.)






CHAPTER 7.9 - Hours of Business

21150

For purposes of this chapter, the following terms shall have the following meanings:

(a) “Franchise” means any contract between a refiner and a distributor, between a refiner and a retailer, between a distributor and another distributor, or between a distributor and a retailer, under which a refiner or distributor authorizes or permits a retailer or distributor to use, in connection with the sale, consignment, or distribution of fuel, a trademark which is owned or controlled by such refiner or by a refiner which supplies fuel to the distributor which authorizes or permits such use. The term “franchise” includes the following:

(1) Any contract under which a retailer or distributor is authorized or permitted to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution of fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies fuel to the distributor which authorizes or permits such occupancy.

(2) Any contract pertaining to the supply of fuel which is to be sold, consigned, or distributed under a trademark owned or controlled by a refiner, or under a contract which has existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, fuel was sold, consigned, or distributed under a trademark owned and controlled on such date by a refiner.

(3) The unexpired portion of any franchise, as defined by the preceding provisions of this paragraph, which is transferred or assigned as authorized by the provisions of such franchise or by any applicable provision of state law which permits such transfer or assignment without regard to any provision of the franchise.

(b) “Franchisor” means a refiner or distributor who authorizes or permits, under a franchise, a retailer or distributor to use a trademark in connection with the sale, consignment, or distribution of fuel.

(c) “Franchisee” means a retailer or distributor who is authorized or permitted, under a franchise, to use a trademark in connection with the sale, consignment, or distribution of fuel.

(d) “Refiner” means any person engaged in the refining of crude oil to produce fuel, and includes any affiliate of such person.

(e) “Distributor” means any person, including any affiliate of such person, who either purchases fuel for sale, consignment, or distribution to another, or receives fuel on consignment for consignment or distribution to his or her own fuel accounts or to accounts of his or her supplier, but shall not include a person who is an employee of, or merely serves as a common carrier providing transportation service for, such supplier.

(f) “Retailer” means any person who purchases fuel for sale to the general public for ultimate consumption.

(g) “Marketing premises” means, in the case of any franchise, premises which, under such franchise, are to be employed by the franchisee in connection with the sale, consignment, or distribution of fuel.

(h) “Leased marketing premises” means marketing premises owned, leased, or in any way controlled by a franchisor and which the franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of fuel.

(i) “Contract” means any oral or written agreement. For supply purposes, delivery levels during the same month of the previous year shall be prima facie evidence of an agreement to deliver such levels.

(j) “Trademark” means any trademark, trade name, service mark, or other identifying symbol or name.

(k) “Fuel” means gasoline, diesel, gasohol, or aviation fuel.

(l) “Affiliate” means any person who, other than by means of a franchise, controls, is controlled by, or is under common control with, any other person.

(Repealed and added by Stats. 1981, Ch. 90, Sec. 9.)



21150.1

(a) In all future franchise agreements no retail gasoline dealer who operates pursuant to a franchise shall be required by the franchisor to operate the service station during hours that are not profitable to the franchisee, provided that the hours of operation that are maintained by the franchisee are for a continuing period of time.

(b) In the event that the terms and conditions of the franchise require the franchisee to maintain hours of operation that the franchisee has determined in good faith to be unprofitable, the franchisee shall notify the franchisor in writing of his or her determination that a certain period or periods are not profitable and provide the franchisor with any statements, studies, analyses, summaries, business records, or other documents that the franchisee prepared or reviewed to determine that operation of the service station during the period or periods specified in the notice were unprofitable.

(c) In the event that the franchisor in good faith is not satisfied that the operation of the service station is not profitable during the periods specified in the notice after the franchisor has reviewed the statements, studies, analyses, summaries, business records, or other documents submitted by the franchisee, the franchisor may prepare its own statements, studies, analyses, summaries, business records, or other documents regarding the profitability of operation of the service station during the period specified by the franchisee. The franchisee shall reimburse the franchisor for the actual cost incurred by the franchisor in preparing any statements, studies, analyses, summaries, business records, or other documents to verify the franchisee’s determination that it is not profitable to operate during the period or periods specified in the notice, not to exceed the sum of three hundred dollars ($300).

(d) In the event that the franchisor and franchisee still do not agree regarding the profitability of certain hours of operation, the franchisor and franchisee shall conduct arbitration in accordance with the rules of the American Arbitration Association. The decision of the arbitrator shall be final.

(e) The franchisee may establish and maintain the hours of operation of the service station without regard to the hours specified in the franchise:

(1) If the franchisor fails to notify the franchisee of his or her intent to prepare statements, studies, analyses, summaries, business records, or other documents to verify the franchisee’s determination that it is not profitable to operate during the period or periods specified in the notice within 15 days after receipt of the franchisee’s notice.

(2) If the franchisor fails to complete the preparation of the statements, studies, analyses, summaries, business records, or other documents within 30 days after the receipt of notice from the franchisee.

(3) If it is established pursuant to subdivisions (b) to (d), inclusive, that the operation of the service station is not profitable during the period or periods specified by the franchisee.

(f) For the purposes of this section, the terms “unprofitable” and “not profitable” shall mean that the amount of the gross revenues generated by the sales of motor fuels and other petroleum products, as well as related automotive accessories, is less than the amount of the expenses incurred by the franchisee to operate during the period or periods the franchisee specified in the written notice, including the proportionate costs for rent, labor, or other fixed or variable overhead costs that may be reasonably allocated to the operation of the service station during the period or periods that the franchisee specified in the written notice.

(g) This section shall not apply:

(1) Where specific hours of business or operation are required under the franchisor’s prime lease or license from any governmental entity, airport, parking, marine or port authority, shopping center, or any private investor not affiliated with or controlled by the franchisor; or,

(2) Where the retail gasoline station subject to the franchise agreement is located within one-half mile access of any highway which is a part of the California freeway and expressway system, provided, however, that if there is not commercial property developed as a service station within one-half mile of an entry to or exit from any such highway, the exception shall extend to the first such development and extend one-quarter mile beyond in all directions. This section is also not applicable to any business which is not primarily a gasoline station, but which sells gasoline incidentally to its business.

(Amended by Stats. 1982, Ch. 599, Sec. 1.)






CHAPTER 8 - Unfair Practices

21200

It is unlawful for any refiner, distributor, manufacturer, or transporter of motor vehicle fuels or oils engaged in business in this state, either directly or indirectly, to discriminate in price between different purchasers of motor vehicle fuels or oils of like grade and quality, where the effect of such discrimination is to lessen competition, or to injure, destroy, or prevent competition with any person who either grants or knowingly receives the benefit of such discrimination, or with customers of either of them.

Upon proof being made, at any hearing on a complaint under this section, that there has been such discrimination in price, the burden of rebutting the prima facie case thus made by showing justification shall be upon the person charged with a violation of this section. Nothing herein contained shall prevent a seller rebutting the prima facie case thus made by showing that his lower price to any purchaser or purchasers was made in good faith to meet an equally low price of a competitor and was also offered to any other of his purchasers in competition with the purchaser or purchasers receiving such lower price. If such lower price should be incorporated into a term contract, no such contract shall as to such discriminatory price be valid for more than one year.

Nothing in this section shall prevent differentials which make only due allowance for differences in the cost of manufacture, marketing, transportation, sale, or delivery resulting from the differing methods or quantities in which such commodities are to such purchasers sold or delivered.

Nothing in this section shall prevent persons engaged in selling motor vehicle fuels or oils in this state from selecting their own customers in bona fide transactions and not in restraint of trade.

Nothing in this section shall prevent price changes from time to time where in response to changing conditions affecting the market for, or the marketability of, the products concerned, such as, but not limited to, actual or imminent deterioration of products, distress sales under court process, or sales in good faith in discontinuance of business in the products concerned.

Nothing in this section shall apply to the purchase of motor vehicle fuels or oils for their own use by state and local agencies or public utilities.

(Added by Stats. 1975, Ch. 951.)



21201

The provisions of this chapter shall only apply to refiners, distributors, manufacturers, or transporters of petroleum products engaged in business in this state whose total production, gasoline refining capacity or sales volume at the wholesale level is 50,000 barrels a day or more.

(Added by Stats. 1975, Ch. 951.)



21202

Any person injured by any violation of the provisions of this chapter may bring an action for the recovery of damages. Judgment may be entered for three times the amount at which the actual damages are assessed plus reasonable attorney’s fees.

(Added by Stats. 1975, Ch. 951.)



21203

The Legislature finds and declares that distribution and sales of motor vehicle fuels and oils in the State of California affect the general economy of the state, the public interest and the public welfare. Competition and freedom from unreasonable discriminatory practices are essential to the fair and efficient functioning of a free market economy. Competitive conditions are rapidly changing with resulting market dislocation. Therefore, it is further provided that any existing contracts, arrangements, or agreements with provision for prices not in compliance with this chapter shall be void on and after the effective date of this chapter as to such provisions, except for any as may be required to be extended beyond said date to comply with any applicable federal price control laws, regulations or orders.

(Added by Stats. 1975, Ch. 951.)






CHAPTER 9 - Secondhand Goods

ARTICLE 1 - Watches

21500

As used in this article:

(a) “Person” means an individual, firm, partnership, association, limited liability company, or corporation engaged in the business of selling watches.

(b) “Consumer” means an individual, firm, partnership, association or corporation who buys for his or her own use, or for the use of another, but not for resale.

(Amended by Stats. 1994, Ch. 1010, Sec. 26. Effective January 1, 1995.)



21501

Except as provided in this article “secondhand watch” means any of the following:

(a) A watch which, as a whole, or the case thereof, or the movement thereof, has been sold to a consumer.

(b) Any watch whose case or movement, serial numbers or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered.

(Added by Stats. 1941, Ch. 50.)



21502

A watch which is returned to the same person who sold the watch to the consumer, either through an exchange or for credit, within one year from the date of the original sale, if such seller keeps a written record of such sales, is not subject to the provisions of this article, unless the case, movement, serial number or other distinguishing identification marks have been removed.

(Added by Stats. 1941, Ch. 50.)



21503

The written record referred to in this article shall contain all of the following information:

(a) The name and address of the consumer.

(b) The date of the sale to the consumer.

(c) The name of the watch or its maker.

(d) The serial number of the watch, if any, on its case or movement or any other distinguishing numbers or identification marks.

(Added by Stats. 1941, Ch. 50.)



21504

The written record referred to in this article shall be kept for at least three years from the date of the original sale of the watch. Such record shall be open for inspection during all business hours by the district attorney or his representative, of the county in which the vendor is engaged in business.

(Added by Stats. 1941, Ch. 50.)



21505

Any person who sells, exchanges, offers to sell or exchange, exposes for sale or exchange, or possesses with intent to sell or exchange, a secondhand watch, shall affix and keep affixed to the same a tag with the words “secondhand” legibly written or printed thereon in the English language.

(Added by Stats. 1941, Ch. 50.)



21506

Any person who sells a secondhand watch shall deliver to the vendee a written invoice setting forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the name of the watch or its maker, and the serial numbers, if any, or other distinguishing numbers or identification marks on its case and movement. If the serial numbers, or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered, this shall be set forth in the invoice.

(Added by Stats. 1941, Ch. 50.)



21507

A duplicate of the invoice required by this article shall be kept on file by the vendor of the secondhand watch for at least one year from the date of the sale thereof and shall be open to inspection during all business hours by the district attorney, or his representative, of the county in which the vendor is engaged in business.

(Added by Stats. 1941, Ch. 50.)



21508

Any person advertising in any manner secondhand watches for sale shall state clearly in such advertising that the watches so advertised are secondhand watches.

(Added by Stats. 1941, Ch. 50.)



21509

Violation of this article is a misdemeanor.

(Added by Stats. 1941, Ch. 50.)






ARTICLE 2 - Builders’ Tools

21550

“Person” as used in this article includes firm and corporation.

“Builders’ tools” as used in this chapter includes all tools customarily used in the construction, alteration, or repair of buildings.

(Added by Stats. 1941, Ch. 50.)



21551

Every person dealing in secondhand goods, wares or merchandise, either as pawnbroker or otherwise, who buys or receives as a pledge any builders’ tools shall keep a register in which shall be entered all of the following:

(a) The place, date and hour of the sale or pledge of any such tools.

(b) The name, address and description of the seller or pledgor.

(c) A description of the tools, including all numbers, letters, names and other identification marks appearing thereon.

(d) The name and address of the individual to whom such tools were sold or pledged.

(Added by Stats. 1941, Ch. 50.)



21552

Whenever any person referred to in this article ships or otherwise transmits any builders’ tools bought or received as a pledge, to any place outside the county in which the tools were so bought or so received, such person shall enter in the register required to be kept by this article the date on which such tools were shipped or otherwise transmitted, and the name and the place of business or residence of the person to whom such tools were so shipped or transmitted.

(Added by Stats. 1941, Ch. 50.)



21553

Every person referred to in this article shall each day, except legal holidays, deliver a full, true and complete copy of the register required to be kept by this article to the chief of police, city marshal, town marshal, or other head of the police department of the city, city and county, town, or other municipality or district wherein such builders’ tools were bought or received in pledge.

(Added by Stats. 1941, Ch. 50.)



21554

The report shall include references to all builders’ tools bought or received as a pledge or shipped or otherwise transmitted since the preceding report.

(Added by Stats. 1941, Ch. 50.)



21555

If there is no police department in the municipality or district in which builders’ tools are bought or received in pledge, or from which they are shipped or otherwise transmitted, the report required by this article shall be delivered or mailed each day, except legal holidays, to the sheriff of the county.

(Added by Stats. 1941, Ch. 50.)



21556

Any person who violates this chapter is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 50.)






ARTICLE 3 - Junk

21600

As used in this article, “junk” means any and all secondhand and used machinery and all ferrous and nonferrous scrap metals and alloys, including any and all secondhand and used furniture, pallets, or other personal property, other than livestock, or parts or portions thereof.

As used in this section, “scrap metals and alloys” includes, but is not limited to, materials and equipment commonly used in construction, agricultural operations and electrical power generation, railroad equipment, oil well rigs, nonferrous materials, stainless steel, and nickel which are offered for sale to any junk dealer or recycler, but does not include scrap iron, household generated waste, or aluminum beverage containers, as defined in Chapter 2 (commencing with Section 14502) of Division 12.1 of the Public Resources Code.

(Amended by Stats. 2001, Ch. 60, Sec. 1. Effective January 1, 2002.)



21601

As used in this article, “junk dealer” includes any person engaged in the business of buying, selling and dealing in junk, any person purchasing, gathering, collecting, soliciting or traveling about from place to place procuring junk, and any person operating, carrying on, conducting or maintaining a junk yard or place where junk is gathered together and stored or kept for shipment, sale or transfer.

(Added by Stats. 1941, Ch. 1078.)



21602

As used in this article, “junk yard” includes any yard, plot, space, inclosure, building or any other place where junk is collected, stored, gathered together and kept.

(Added by Stats. 1941, Ch. 1078.)



21603

This article shall not apply to any of the following:

(a) Secondhand furniture merchants.

(b) Pawnbrokers.

(c) Secondhand car dealers or merchants in connection with automobile and motor vehicle sales agencies but not carried on and conducted in conjunction with a junk yard.

(d) Persons engaged in the business of selling new automobile tires or batteries or other equipment taking in part payment used articles of the same kind and thereafter selling or disposing of the same.

(e) Secondhand oil well supply and equipment dealers not conducting or carrying on their business in connection with a junk yard.

(f) Secondhand clothing merchants and ragpickers.

(Added by Stats. 1941, Ch. 1078.)



21604

Except as otherwise provided in this article, this article does not apply to:

(a) Any person who buys or sells junk acquired in the conduct of any business other than that of a junk dealer or recycler.

(b) Except as provided in Section 21609.1, those purchases of scrap metal by a junk dealer or recycler when the payment for the scrap metal is by check issued to the company represented as being the owner of the scrap.

(c) Scrap metal purchased or received from another junk dealer or recycler who has recorded, reported, and held the material as required. The purchase or receipt shall also be exempt from further holding or reporting provided that the selling party gives the buyer written assurance of this fact. The seller shall be held responsible for any failure to report or hold.

(Amended by Stats. 2012, Ch. 656, Sec. 2. Effective January 1, 2013.)



21605

(a) Every junk dealer and every recycler in this state is hereby required to keep a written record of all sales and purchases made in the course of his or her business.

(b) For purposes of this article, “recycler” means any processor, recycling center, or noncertified recycler, as those terms are defined in Chapter 2 (commencing with Section 14502) of Division 12.1 of the Public Resources Code, who buys or sells scrap metal that constitutes junk, as defined in Section 21600.

(Amended by Stats. 1989, Ch. 1288, Sec. 4.)



21606

(a) Every junk dealer and every recycler shall set out in the written record required by this article all of the following:

(1) The place and date of each sale or purchase of junk made in the conduct of his or her business as a junk dealer or recycler.

(2) One of the following methods of identification:

(A) The name, valid driver’s license number and state of issue or California- or United States-issued identification card number.

(B) The name, identification number, and country of issue from a passport used for identification and the address from an additional item of identification that also bears the seller’s name.

(C) The name and identification number from a Matricula Consular used for identification and the address from an additional item of identification that also bears the seller’s name.

(3) The vehicle license number, including the state of issue, of any motor vehicle used in transporting the junk to the junk dealer’s or recycler’s place of business.

(4) The name and address of each person to whom junk is sold or disposed of, and the license number of any motor vehicle used in transporting the junk from the junk dealer’s or recycler’s place of business.

(5) A description of the item or items of junk purchased or sold, including the item type and quantity, and identification number, if visible.

(6) A statement indicating either that the seller of the junk is the owner of it, or the name of the person he or she obtained the junk from, as shown on a signed transfer document.

(b) Any person who makes, or causes to be made, any false or fictitious statement regarding any information required by this section, is guilty of a misdemeanor.

(c) Every junk dealer and every recycler shall report the information required in subdivision (a) to the chief of police or to the sheriff in the same manner as described in Section 21628.

(Amended by Stats. 2012, Ch. 300, Sec. 1. Effective January 1, 2013.)



21606.5

Every junk dealer or recycler shall, during normal business hours, allow periodic inspection of any premises maintained and any junk thereon for the purpose of determining compliance with the recordkeeping requirements of this article, and shall during those hours produce his or her records of sales and purchases, except as provided in subparagraph (B) of paragraph (6) of subdivision (a) of Section 21608.5, and all property purchased incident to those transactions which is in the possession of the junk dealer or recycler for inspection by any of the following persons:

(a) An officer holding a warrant authorizing him or her to search for personal property.

(b) A person appointed by the sheriff of a county or appointed by the head of the police department of a city.

(c) An officer holding a court order directing him or her to examine the records or property.

(d) The amendments to this section made by the act adding this subdivision shall become operative on December 1, 2008.

(Amended by Stats. 2009, Ch. 78, Sec. 1. Effective January 1, 2010.)



21607

Every junk dealer and recycler shall preserve the written record required by this article for at least two years after making the final entry of any purchase or sale of junk or scrap metals and alloys as defined in Section 21600.

(Amended by Stats. 1989, Ch. 1288, Sec. 7.)



21608

(a) A junk dealer or recycler who fails in any respect to keep the written record required by this article, or to set out in that written record any matter required by this article to be set out therein, is guilty of a misdemeanor.

Every junk dealer or recycler who refuses, upon demand pursuant to Section 21606.5, to exhibit the written record required by this article, or who destroys that record within two years after making the final entry of a purchase or sale of junk therein, is guilty of a misdemeanor.

(b) Any knowing and willful violation of subdivision (a) shall be punishable as follows:

(1) For a first offense, by a fine of not less than one thousand dollars ($1,000), or by imprisonment in the county jail for not less than 30 days, or by both that fine and imprisonment.

(2) For a second offense, by a fine of not less than two thousand dollars ($2,000), or by imprisonment in the county jail for not less than 30 days, or by both that fine and imprisonment. In addition to any other sentence imposed pursuant to this paragraph, the court may order the defendant to stop engaging in business as a junk dealer or recycler for a period not to exceed 30 days.

(3) For a third or any subsequent offense, by a fine of not less than four thousand dollars ($4,000), or by imprisonment in the county jail for not less than six months, or by both that fine and imprisonment. In addition to any other sentence imposed pursuant to this paragraph, the court shall order the defendant to stop engaging in business as a junk dealer or recycler for not less than one year.

(c) The amendments to this section made by the act adding this subdivision shall become operative on December 1, 2008.

(Amended by Stats. 2008, Ch. 731, Sec. 3. Effective September 30, 2008. Amended version operative December 1, 2008, pursuant to immediate operation of new subdivision (c).)



21608.3

(a) Any unauthorized disclosure of personal identification information collected from a seller by a junk dealer or recycler is prohibited, and any such disclosure shall render the violator liable for a civil fine of up to five thousand dollars ($5,000).

(b) This section shall become operative on December 1, 2008.

(Added by Stats. 2008, Ch. 730, Sec. 4. Effective September 30, 2008. Section operative December 1, 2008, by its own provisions.)



21608.5

(a) A junk dealer or recycler in this state shall not provide payment for nonferrous material unless, in addition to meeting the written record requirements of Sections 21605 and 21606, all of the following requirements are met:

(1) The payment for the material is made by cash or check. The check may be mailed to the seller at the address provided pursuant to paragraph (3) or the cash or check may be collected by the seller from the junk dealer or recycler on or after the third business day after the date of sale.

(2) At the time of sale, the junk dealer or recycler obtains a clear photograph or video of the seller.

(3) (A) Except as provided in subparagraph (B), the junk dealer or recycler obtains a copy of the valid driver’s license of the seller containing a photograph and an address of the seller, a copy of a state or federal government-issued identification card containing a photograph and an address of the seller, a passport from any other country in addition to another item of identification bearing an address of the seller, or a Matricula Consular in addition to another item of identification bearing an address of the seller.

(B) If the seller prefers to have the check for the material mailed to an alternative address, other than a post office box, the junk dealer or recycler shall obtain a copy of a driver’s license or identification card described in subparagraph (A), and a gas or electric utility bill addressed to the seller at that alternative address with a payment due date no more than two months prior to the date of sale. For purposes of this paragraph, “alternative address” means an address that is different from the address appearing on the seller’s driver’s license or identification card.

(4) The junk dealer or recycler obtains a clear photograph or video of the nonferrous material being purchased.

(5) The junk dealer or recycler shall preserve the information obtained pursuant to this subdivision for a period of two years after the date of sale.

(6) (A) The junk dealer or recycler obtains a thumbprint of the seller, as prescribed by the Department of Justice. The junk dealer or recycler shall keep this thumbprint with the information obtained under this subdivision and shall preserve the thumbprint in either hardcopy or electronic format for a period of two years after the date of sale.

(B) Inspection or seizure of the thumbprint shall only be performed by a peace officer acting within the scope of his or her authority in response to a criminal search warrant signed by a magistrate and served on the junk dealer or recycler by the peace officer. Probable cause for the issuance of that warrant must be based upon a theft specifically involving the transaction for which the thumbprint was given.

(b) Paragraph (1) of subdivision (a) shall not apply if, during any three-month period commencing on or after the effective date of this section, the junk dealer or recycler completes five or more separate transactions per month, on five or more separate days per month, with the seller and, in order for paragraph (1) of subdivision (a) to continue to be inapplicable, the seller must continue to complete five or more separate transactions per month with the junk dealer or recycler.

(c) This section shall not apply if, on the date of sale, the junk dealer or recycler has on file or receives all of the following information:

(1) The name, physical business address, and business telephone number of the seller’s business.

(2) The business license number or tax identification number of the seller’s business.

(3) A copy of the valid driver’s license of the person delivering the nonferrous material on behalf of the seller to the junk dealer or the recycler.

(d) (1) This section shall not apply to the purchase of nonferrous material having a value of not more than twenty dollars ($20) in a single transaction, when the majority of the transaction is for the redemption of beverage containers under the California Beverage Container Recycling and Litter Reduction Act, as set forth in Division 12.1 (commencing with Section 14500) of the Public Resources Code.

(2) Materials made of copper or copper alloys shall not be purchased under this subdivision.

(e) This section shall not apply to coin dealers or to automobile dismantlers, as defined in Section 220 of the Vehicle Code.

(f) For the purposes of this section, “nonferrous material” means copper, copper alloys, stainless steel, or aluminum, but does not include beverage containers, as defined in Section 14505 of the Public Resources Code, that are subject to a redemption payment pursuant to Section 14560 of the Public Resources Code.

(g) This section is intended to occupy the entire field of law related to junk dealer or recycler transactions involving nonferrous material. However, a city or county ordinance, or a city and county ordinance, relating to the subject matter of this section is not in conflict with this section if the ordinance is passed by a two-thirds vote and it can be demonstrated by clear and convincing evidence that the ordinance is both necessary and addresses a unique problem within and specific to the jurisdiction of the ordinance that cannot effectively be addressed under this section.

(Amended by Stats. 2012, Ch. 531, Sec. 1.5. Effective January 1, 2013.)



21608.6

(a) A junk dealer or recycler, as defined in subdivision (f), in this state shall not provide payment for newspaper, as defined in Section 538c of the Penal Code, or for California Redemption Value (CRV) containers unless, in addition to meeting the written record requirements of Sections 21605 and 21606, all of the following requirements are met:

(1) The payment for the newspaper or for the CRV containers is made by check or by other electronic transfer from the junk dealer or recycler to the seller. A recycler, if authorized by regulations adopted pursuant to Division 12.1 (commencing with Section 14500) of the Public Resources Code, may provide payment for CRV containers through a voucher that is immediately redeemable for cash.

(2) The junk dealer or recycler obtains and records a valid, documented address for the seller by obtaining a copy of the valid driver’s license of the seller containing a photograph and an address of the seller, or a copy of a state or federal government-issued identification card containing a photograph and an address of the seller, or other valid identification containing the seller’s address, such as utility bills in the seller’s name. The junk dealer or recycler shall preserve the photograph and the address or the copies obtained pursuant to this paragraph for a period of two years after the date of sale.

(b) The requirements of paragraph (1) of subdivision (a) shall not apply if, during any three-month period commencing on or after the effective date of this section, the junk dealer or recycler completes five or more separate transactions per month with the seller, and in order for the requirements of paragraph (1) of subdivision (a) to continue to be inapplicable, the seller must continue to complete five or more separate transactions per month with the junk dealer or recycler.

(c) This section shall not apply if, on the date of sale, the junk dealer or recycler has on file or receives all of the following information:

(1) The name, physical business address, and business telephone number of the seller’s business.

(2) The business license number or tax identification number of the seller’s business.

(3) A copy of the valid driver’s license or a copy of a state or federal government-issued identification card containing a photograph and an address of the person delivering newspaper or CRV containers on behalf of the seller to the junk dealer or the recycler.

(d) Any unauthorized disclosure of personal identification information collected from a seller by a junk dealer or recycler is prohibited, and any violation of this prohibition is subject to a civil fine not to exceed five thousand dollars ($5,000).

(e) This section shall not apply to the payment for newspaper having a value of fifty dollars ($50) or less in a single transaction or CRV containers having a value of one hundred dollars ($100) or less in a single transaction.

(f) This section shall only apply in jurisdictions that offer curbside pickup of materials that include newspaper and CRV containers.

(g) Notwithstanding Section 21605, for purposes of this section, “recycler” means any processor, recycling center, or noncertified recycler, as those terms are defined in Chapter 2 (commencing with Section 14502) of Division 12.1 of the Public Resources Code.

(Added by Stats. 2008, Ch. 733, Sec. 1. Effective January 1, 2009.)



21608.7

(a) A junk dealer or recycler shall request to receive theft alert notifications regarding the theft of commodity metals, including, but not limited to, ferrous metal, copper, brass, aluminum, nickel, stainless steel, and alloys, in the junk dealer’s or recycler’s geographic region from the theft alert system maintained by the Institute of Scrap Recycling Industries, Inc., or its successor.

(b) The requirement in subdivision (a) does not apply if the institute or its successor requires payment for use of the theft alert system.

(Added by Stats. 2014, Ch. 608, Sec. 3. Effective January 1, 2015.)



21609

(a) Whenever a peace officer has probable cause to believe that property in the possession of a junk dealer or recycler is stolen, in lieu of seizing the property, the peace officer as defined in subdivision (b) of Section 21606.5, at his or her option, may place a hold on the property for a period not to exceed 90 days. When a peace officer places a hold on the property, the peace officer shall give the junk dealer or recycler a written notice at the time the hold is placed, describing the item or items to be held plus the case number. During that period the junk dealer or recycler shall not release or dispose of the property, except pursuant to a court order or upon receipt of a written authorization signed by a peace officer who is a member of the law enforcement agency of which the peace officer placing the hold on the property is a member. Except as specifically set forth in this section, a junk dealer or recycler shall not be subject to civil liability for compliance with this section.

(b) Whenever property that is in the possession of a junk dealer or recycler is subject to a hold and the property is required by a peace officer in a criminal investigation, the junk dealer or recycler, upon reasonable notice, shall produce the property at reasonable times and places or may deliver the property to any peace officer upon the request of any peace officer who is a member of the law enforcement agency of which the peace officer placing the hold on the property is a member.

(c) Whenever property that is in the possession of a junk dealer or recycler is subject to a hold and the property is no longer required for the purpose of criminal investigation, the law enforcement agency that placed the hold on the property shall undertake the following:

(1) With respect to the property being held, if the law enforcement agency has no knowledge of the property on hold being reported as stolen, the property shall be released upon written notice to the junk dealer or recycler. The notice shall be provided in a timely fashion.

(2) If the law enforcement agency has knowledge that the property has been reported stolen, the law enforcement agency shall notify the person who reported the stolen property of the name and address of the junk dealer or recycler holding the property and authorize the release of the property to that person.

The law enforcement agency that placed the property on hold shall release the hold after 60 days has elapsed following the delivery of the notice to the person who reported the property stolen.

(3) If a victim seeks to recover property that is subject to a hold, the junk dealer or recycler shall advise the victim of the name and badge number of the peace officer who placed the hold on the property and the name of the law enforcement agency of which the officer is a member. If the property is not required to be held pursuant to a criminal prosecution the hold shall be released.

(d) Upon conviction of a person for the theft of property placed on hold pursuant to this section, the court shall order the defendant to do both of the following:

(1) Pay the junk dealer or recycler reasonable costs for the storage of the property.

(2) Pay the victim for both the value of the property stolen and any reasonable collateral damage caused in the commission of the theft.

(e) The amendments to this section made by the act adding this subdivision shall become operative on December 1, 2008.

(Amended by Stats. 2008, Ch. 731, Sec. 6. Effective September 30, 2008. Amended version operative December 1, 2008, pursuant to immediate operation of new subdivision (e).)



21609.1

(a) No junk dealer or recycler shall possess any reasonably recognizable, disassembled, or inoperative fire hydrant or fire department connection, including, but not limited to, reasonably recognizable brass fittings and parts, or any manhole cover or lid or reasonably recognizable part of a manhole cover or lid, or any backflow device or connection to that device or reasonably recognizable part of that device, that was owned or previously owned by an agency, in the absence of a written certification on the letterhead of the agency owning or previously owning the material described in the certification that the agency has either sold the material described or is offering the material for sale, salvage, or recycling, and that the person possessing the certification and identified in the certification is authorized to negotiate the sale of that material.

(b) A junk dealer or recycler who unknowingly takes possession of one or more of the items listed in subdivision (a) as part of a load of otherwise nonprohibited materials without a written certification has a duty to notify the appropriate law enforcement agency by the end of the next business day upon discovery of the prohibited material. Written certification shall relieve the junk dealer or recycler from any civil or criminal penalty for possession of the prohibited material. The prohibited material shall be set aside and not sold pending a determination made by a law enforcement agency pursuant to Section 21609.

(c) For purposes of this section, the following definitions apply:

(1) “Agency” means a public agency, city, county, city and county, special district, or private utility regulated by the Public Utilities Commission.

(2) “Appropriate law enforcement agency” means either of the following:

(A) The police chief of the city, or his or her designee, if the item or items listed in subdivision (a) are located within the territorial limits of an incorporated city.

(B) The sheriff of the county or his or her designee if the item or items listed are located within the county but outside the territorial limits of an incorporated city.

(3) “Written certification” means a certification in written form by the junk dealer or recycler to a law enforcement agency, including electronic mail, facsimile, or a letter delivered in person or by certified mail.

(Amended by Stats. 2013, Ch. 76, Sec. 5. Effective January 1, 2014.)



21609.5

(a) Except as provided in subdivision (b), no junk dealer or recycler may purchase or receive refillable stainless steel or aluminum alloy beer kegs marked with an indicia of ownership from any person or entity other than the indicated owner. For purposes of this section, “indicia of ownership” means words, symbols, or registered trademarks printed, stamped, etched, attached, or otherwise displayed on the exterior surface of the beer keg that reasonably identifies the owner.

(b) If the seller is not the indicated owner, a junk dealer or recycler may purchase or receive refillable stainless steel or aluminum alloy beer kegs only if the seller or transferor provides a receipt from the indicated owner verifying the seller’s current ownership or a document indicating that the seller or transferor is authorized by the indicated owner to sell or transfer the beer kegs. Copies of these documents shall be maintained by the junk dealer or recycler as part of the written record of the transaction.

(Added by Stats. 2007, Ch. 349, Sec. 1. Effective January 1, 2008.)



21609.7

(a) Except as provided in subdivision (b), no junk dealer or recycler may purchase or receive bulk merchandise pallets marked with an indicia of ownership from any person or entity other than the indicated owner. For purposes of this section, “indicia of ownership” means words, symbols, or registered trademarks printed, stamped, etched, attached, or otherwise displayed on the exterior surface of the merchandise pallet that reasonably identifies the owner.

(b) If the seller is not the indicated owner, a junk dealer or recycler may purchase or receive bulk merchandise pallets only if the seller or transferor provides a receipt from the indicated owner verifying the seller’s current ownership or a document indicating that the seller or transferor is authorized by the indicated owner to sell or transfer the merchandise pallets. Copies of these documents shall be maintained by the junk dealer or recycler as part of the written record of the transaction.

(c) For a single transaction involving five or more bulk merchandise pallets marked with indicia of ownership where the seller is not the indicated owner, the junk dealer or recycler shall make payment only by a check mailed to the address shown on the driver’s license or other government-issued photo identification provided by the seller or by cash or check collected by the seller on or after the third business day following the date of the transaction.

(d) For purposes of this section, “bulk merchandise pallets” means plastic or wood containers, carriers, or holders used by a manufacturer or distributor for bulk transport of merchandise to wholesale or retail outlets.

(Added by Stats. 2012, Ch. 300, Sec. 3. Effective January 1, 2013.)



21610

(a) For the purposes of this section, the term “core recycler” means a person or business, including a recycler or junk dealer, that buys used individual catalytic converters, transmissions, or other parts previously removed from a vehicle. A person or business that buys a vehicle that may contain these parts is not a core recycler.

(b) A core recycler who accepts a catalytic converter for recycling shall maintain a written record that contains all of the following:

(1) The place and date of each sale or purchase of a catalytic converter made in the conduct of his or her business as a core recycler.

(2) The name, valid driver’s license number, and state of issue, or California-issued identification number, of the seller of the catalytic converter and the vehicle license number, including state of issue of a motor vehicle used in transporting the catalytic converter to the core recycler’s place of business. If the seller is a business, the written record shall include the name, address, and telephone number of the business.

(3) A description of the catalytic converters purchased or sold, including the item type and quantity, amount paid for the catalytic converter, and identification number, if any, and the vehicle identification number.

(4) A statement indicating either that the seller of the catalytic converter is the owner of the catalytic converter, or the name of the person from whom he or she has obtained the catalytic converter, including the business, if applicable, as shown on a signed transfer document.

(c) A core recycler engaged in the selling or shipping of used catalytic converters to other recyclers or smelters shall retain information on the sale that includes all of the following:

(1) The name and address of each person to whom the catalytic converter is sold or disposed of.

(2) The quantity of catalytic converters being sold or shipped.

(3) The amount that was paid for the catalytic converters sold in the transaction.

(4) The date of the transaction.

(d) A core recycler shall not provide payment for a catalytic converter unless all of the following requirements are met:

(1) The payment is made by check and provided to the seller by either of the following:

(A) (i) Except as provided in clause (ii), mailed to the seller at the address provided pursuant to paragraph (3).

(ii) For a seller that is a business, mailed to the seller’s business address.

(B) (i) Except as provided in clause (ii), collected by the seller from the recycler on the third business day after the date of sale.

(ii) A seller that is a business may receive immediate payment. A seller that is a business that has a contract with a core recycler or a seller that is a licensed auto dismantler may receive immediate payment by check or by debit card or credit card.

(2) At the time of sale, the core recycler obtains a clear photograph or video of the seller.

(3) (A) Except as provided in subparagraph (B), the core recycler obtains a copy of the valid driver’s license of the seller or the seller’s agent containing a photograph and an address of the seller or the seller’s agent, or a copy of a state or federal government issued identification card containing a photograph and an address of the seller or the seller’s agent.

(B) If the seller prefers to have the check for the catalytic converter mailed to an alternative address, other than a post office box, the core recycler shall obtain a copy of a driver’s license or identification card described in subparagraph (A) and a gas or electric utility bill addressed to the seller at the alternative address with a payment due date no more than two months prior to the date of sale. For the purpose of this subparagraph, “alternative address” means an address that is different from the address appearing on the seller’s driver’s license or identification card.

(4) The core recycler obtains a clear photograph or video of the catalytic converter being sold.

(5) At the time of sale, the core recycler obtains a written statement from the seller indicating how the seller obtained the catalytic converter.

(e) The requirements of subdivision (d) shall not apply to a core recycler that buys used catalytic converters, transmissions, or other parts removed from a vehicle if the core recycler and the seller have a written agreement for the transaction.

(f) Core recyclers accepting catalytic converters from licensed auto dismantlers or from recyclers who hold a written agreement with a business that sells catalytic converters for recycling purposes are required to collect only the following information:

(1) Name of seller or agent acting on behalf of the seller.

(2) Date of transaction.

(3) Number of catalytic converters received in the course of the transaction.

(4) Amount of money that was paid for catalytic converters in the course of the transaction.

(g) A core recycler shall keep and maintain the information required pursuant to this section for not less than two years.

(h) A core recycler shall make the information required pursuant to this section available for inspection by local law enforcement upon demand.

(i) A person who makes, or causes to be made, a false or fictitious statement regarding any information required pursuant to this section is guilty of a misdemeanor.

(j) A person who violates the requirements of this section is guilty of a misdemeanor.

(k) Upon conviction, a person who knowingly and willfully violates the requirements of this section shall be punished as follows:

(1) For a first conviction, by a fine of one thousand dollars ($1,000).

(2) (A) For a second conviction, by a fine of not less than two thousand dollars ($2,000).

(B) In addition to the fine imposed pursuant to subparagraph (A), the court may order the defendant to cease engaging in the business of a core recycler for a period not to exceed 30 days.

(3) (A) For a third and subsequent conviction, by a fine of not less than four thousand dollars ($4,000).

(B) In addition to the fine imposed pursuant to subparagraph (A), the court shall order the defendant to cease engaging in the business of a core recycler for a period not less than one year.

(l) The provisions of this section apply to core recyclers and do not apply to a subsequent purchaser of a catalytic converter who is not a core recycler. Other than subdivision (f), the provisions of this section do not apply to a core recycler who holds a written agreement with a business or recycler regarding the transactions.

(Added by Stats. 2009, Ch. 603, Sec. 1. Effective January 1, 2010.)






ARTICLE 4 - Tangible Personal Property

21625

It is the intent of the Legislature in enacting this article to curtail the dissemination of stolen property and to facilitate the recovery of stolen property by means of a uniform, statewide, state-administered program of regulation of persons whose principal business is the buying, selling, trading, auctioning, or taking in pawn of tangible personal property and to aid the State Board of Equalization to detect possible sales tax evasion.

Further, it is the intent of the Legislature in enacting this article to require the uniform statewide reporting of tangible personal property acquired by persons whose principal business is the buying, selling, trading, auctioning, or taking in pawn of tangible personal property, unless the property or the transaction is specifically exempt herein, for the purpose of correlating these reports with other reports of city, county, and city and county law enforcement agencies and further utilizing the services of the Department of Justice to aid in tracing and recovering stolen property.

Further, it is the intent of the Legislature that this article shall not be superseded or supplanted by the provisions of any ordinance or charter of any city, county, or city and county.

(Amended by Stats. 1980, Ch. 499, Sec. 1.)



21626

(a) A “secondhand dealer,” as used in this article, means and includes any person, copartnership, firm, or corporation whose business includes buying, selling, trading, taking in pawn, accepting for sale on consignment, accepting for auctioning, or auctioning secondhand tangible personal property. A “secondhand dealer” does not include a “coin dealer” or participants at gun shows or events, as defined in Section 478.100 of Title 27 of the Code of Federal Regulations, or its successor, who are not required to be licensed pursuant to Sections 26700 to 26915, inclusive, of the Penal Code, who are acting in compliance with the requirements of Sections 26500 to 26585, inclusive, and 27545 of the Penal Code, and who are not a “Gun Show Trader,” as described in Sections 16620 and 26525 of the Penal Code.

(b) As used in this section, a “coin dealer” means any person, firm, partnership, or corporation whose principal business is the buying, selling, and trading of coins, monetized bullion, or commercial grade ingots of gold, or silver, or other precious metals.

(Amended by Stats. 2010, Ch. 178, Sec. 15. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



21626.5

“Secondhand dealer,” as used in this article, does not include either of the following:

(a) Any person who performs the services of an auctioneer for a fee or salary.

(b) Any person whose business is limited to the reconditioning and selling of major household appliances, provided all the following conditions are met:

(1) The person does not trade, take in pawn, accept for drop-off, accept as a trade-in, accept for sale on consignment, accept for auction, auction, or buy, except in bulk, the appliances.

(2) The person does not perform repair services for owners of appliances unless the appliance was purchased from the person.

(3) The person has never been convicted of the crime of attempting to receive or receiving stolen property or any other theft-related crime.

(Amended by Stats. 1996, Ch. 103, Sec. 1. Effective July 1, 1996.)



21627

(a) As used in this article, “tangible personal property” includes, but is not limited to, all secondhand tangible personal property which bears a serial number or personalized initials or inscription or which, at the time it is acquired by the secondhand dealer, bears evidence of having had a serial number or personalized initials or inscription.

(b) “Tangible personal property” also includes, but is not limited to, the following:

(1) All tangible personal property, new or used, including motor vehicles, received in pledge as security for a loan by a pawnbroker.

(2) All tangible personal property that bears a serial number or personalized initials or inscription which is purchased by a secondhand dealer or a pawnbroker or which, at the time of such purchase, bears evidence of having had a serial number or personalized initials or inscription.

(3) All personal property commonly sold by secondhand dealers which statistically is found through crime reports to the Attorney General to constitute a significant class of stolen goods. A list of such personal property shall be supplied by the Attorney General to all local law enforcement agencies. Such list shall be reviewed periodically by the Attorney General to insure that it addresses current problems with stolen goods.

(c) As used in this article, “tangible personal property” does not include any new goods or merchandise purchased from a bona fide manufacturer or distributor or wholesaler of such new goods or merchandise by a secondhand dealer. For the purposes of this article, however, a secondhand dealer shall retain for one year from the date of purchase, and shall make available for inspection by any law enforcement officer, any receipt, invoice, bill of sale or other evidence of purchase of such new goods or merchandise.

(d) As used in this article, “tangible personal property” does not include coins, monetized bullion, or commercial grade ingots of gold, silver, or other precious metals. “Commercial grade ingots” means 0.99 fine or finer ingots of gold, silver, palladium, or platinum, or 0.925 fine sterling silver art bars and medallions, provided that the ingots, art bars, and medallions are marked by the refiner or fabricator as to their assay fineness.

(Amended by Stats. 2012, Ch. 172, Sec. 2. Effective August 17, 2012.)



21628

Every secondhand dealer or coin dealer described in Section 21626 shall report daily, or on the first working day after receipt or purchase of secondhand tangible personal property, on forms or through an electronic reporting system approved by the Department of Justice, all secondhand tangible personal property, except for firearms, which he or she has purchased, taken in trade, taken in pawn, accepted for sale on consignment, or accepted for auctioning, to the chief of police or to the sheriff, in accordance with the provisions of Sections 21630 and 21633 and subdivision (j). The report shall be legible, prepared in English, completed where applicable, and include, but not be limited to, the following information:

(a) The name and current address of the intended seller or pledger of the property.

(b) The identification of the intended seller or pledger. The identification of the seller or pledger of the property shall be verified by the person taking the information. The verification shall be valid if the person taking the information reasonably relies on any one of the following documents, provided that the document is currently valid or has been issued within five years and contains a photograph or description, or both, of the person named on it, and, where applicable, is signed by the person, and bears a serial or other identifying number:

(1) A passport of the United States.

(2) A driver’s license issued by any state or Canada.

(3) An identification card issued by any state.

(4) An identification card issued by the United States.

(5) A passport from any other country in addition to another item of identification bearing an address.

(6) A Matricula Consular in addition to another item of identification bearing an address.

(c) A complete and reasonably accurate description of serialized property, including, but not limited to, the following: serial number and other identifying marks or symbols, owner-applied numbers, manufacturer’s named brand, and model name or number. Watches need not be disassembled when special skill or special tools are required to obtain the required information, unless specifically requested to do so by a peace officer. A special tool does not include a penknife, caseknife, or similar instrument and disassembling a watch with a penknife, caseknife, or similar instrument does not constitute a special skill. In all instances where the required information may be obtained by removal of a watchband, then the watchband shall be removed. The cost associated with opening the watch shall be borne by the pawnbroker, secondhand dealer, or customer.

(d) A complete and reasonably accurate description of nonserialized property, including, but not limited to, the following: size, color, material, manufacturer’s pattern name (when known), owner-applied numbers and personalized inscriptions, and other identifying marks or symbols. Watches need not be disassembled when special skill or special tools are required to obtain the required information, unless specifically requested to do so by a peace officer. A special tool does not include a penknife, caseknife, or similar instrument and disassembling a watch with a penknife, caseknife, or similar instrument does not constitute a special skill. In all instances where the required information may be obtained by removal of a watchband, then the watchband shall be removed. The cost associated with opening the watch shall be borne by the pawnbroker, secondhand dealer, or customer.

(e) A certification by the intended seller or pledger that he or she is the owner of the property or has the authority of the owner to sell or pledge the property.

(f) A certification by the intended seller or pledger that to his or her knowledge and belief the information is true and complete.

(g) A legible fingerprint taken from the intended seller or pledger, as prescribed by the Department of Justice. This requirement does not apply to a coin dealer, unless required pursuant to local regulation.

(h) (1) When a secondhand dealer complies with all of the provisions of this section, he or she shall be deemed to have received from the seller or pledger adequate evidence of authority to sell or pledge the property for all purposes included in this article, and Division 8 (commencing with Section 21000) of the Financial Code.

(2) In enacting this subdivision, it is the intent of the Legislature that its provisions shall not adversely affect the implementation of, or prosecution under, any provision of the Penal Code.

(i) Any person who conducts business as a secondhand dealer at any gun show or event, as defined in Section 478.100 of Title 27 of the Code of Federal Regulations, or its successor, outside the jurisdiction that issued the secondhand dealer license in accordance with subdivision (d) of Section 21641, may be required to submit a duplicate of the transaction report prepared pursuant to this section to the local law enforcement agency where the gun show or event is conducted.

(j) (1) The Department of Justice shall, in consultation with appropriate local law enforcement agencies, develop clear and comprehensive descriptive categories denoting tangible personal property, as detailed in this section, subject to the reporting requirements of this section. These categories shall be incorporated by secondhand dealers and coin dealers described in Section 21626 for purposes of the reporting requirements set forth herein. Except as otherwise provided in this section, any report required of a secondhand dealer shall be transmitted by electronic means. With the consultation by the Department of Justice with local law enforcement agencies and representatives from the secondhand dealer businesses, pursuant to Resolution Chapter 16 of the Statutes of 2010, and upon the availability of sufficient funds in the Secondhand Dealer and Pawnbroker Fund created pursuant to Section 21642.5, the department shall promptly develop a single, statewide, uniform electronic reporting system to be used to transmit these secondhand dealer reports.

(2) (A) Until the date that the Department of Justice implements the single, statewide, uniform electronic reporting system described in paragraph (1), each secondhand dealer may continue to report the information required by this section under the reporting categories described in paragraph (1) in paper format on forms approved of or provided by the Department of Justice.

(B) On and after the date that the Department of Justice implements the single, statewide, uniform electronic reporting system described in paragraph (1), each secondhand dealer shall electronically report using that system the information required by this section under the reporting categories described in paragraph (1), except that for the first 30 days following the implementation date, each secondhand dealer shall also report the information in paper format as described in subparagraph (A).

(3) A coin dealer shall report the information required by this section under the reporting categories described in paragraph (1) on a form developed by the Attorney General that the coin dealer shall transmit each day by facsimile transmission or by mail to the chief of police or sheriff. A transaction shall consist of not more than one item.

(4) For purposes of this subdivision, “item” shall mean any single physical article. However, with respect to a commonly accepted grouping of articles that are purchased as a set, including, but not limited to, a pair of earrings or place settings of china, silverware, or other tableware, “item” shall mean that commonly accepted grouping.

(5) Nothing in this subdivision shall be construed as excepting a secondhand dealer from the fingerprinting requirement of subdivision (g).

(k) Nothing in this section shall be construed to exempt a person licensed as a firearms dealer pursuant to Sections 26700 to 26915, inclusive, of the Penal Code from the reporting requirements for the delivery of firearms pursuant to Sections 26700 to 26915, inclusive, of the Penal Code.

(Amended by Stats. 2012, Ch. 172, Sec. 3. Effective August 17, 2012.)



21628.1

(a) Notwithstanding Section 21628, submission of transaction reports are not required to be submitted to the local law enforcement agency if the report of an acquisition of the same property from the same customer has been submitted within the preceding 12 months, except when submission of the reports is specifically requested in writing by the local licensing authority.

(b) This section shall become operative on July 1, 2010.

(Repealed (in Sec. 3) and added by Stats. 2009, Ch. 335, Sec. 4. Effective January 1, 2010. Section operative July 1, 2010, by its own provisions.)



21628.2

(a) For purposes of this section, the “department” shall mean the Department of Justice.

(b) Every secondhand dealer described in Section 21626 shall, in a format prescribed by the department, and on the day of the transaction, electronically report to the department each firearm purchased, taken in trade, taken in pawn, accepted for sale on consignment, or accepted for auctioning. The secondhand dealer shall retain a copy of the report submitted to the department and make it available for inspection by the department, any peace officer, or any local law enforcement employee who is authorized by Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4 of Part 6 of the Penal Code to inspect a firearms transaction record.

(c) The department may retain secondhand dealer reports to determine whether a firearm taken in by a secondhand dealer has been reported lost or stolen. If the department’s records indicate that the firearm is lost or stolen, the department shall notify the law enforcement agency that entered the information in the department’s records and a law enforcement agency with jurisdiction over the secondhand dealer’s business location about the status of the firearm. The Dealers’ Record of Sale shall be retained by the department pursuant to Section 11106 of the Penal Code.

(d) All information in the secondhand dealer report of each firearm described in subdivision (a) shall be electronically provided by the department to the secure mailbox of the local law enforcement agency described in Section 21630 within one working day of receipt by the department.

(Amended (as amended by Stats. 2010, Ch. 178, Sec. 17) by Stats. 2011, Ch. 745, Sec. 1. Effective January 1, 2012.)



21628.5

(a) Every business machine dealer shall report all used business machines which he has purchased, taken in trade, or accepted for sale or consignment, from an individual, to the chief of police or to the sheriff in accordance with the provisions of Section 21628 and Section 21630.

Every business machine dealer shall report all used business machines which he has repaired, if required to do so by the chief of police or the sheriff in accordance with the provisions of Section 21628 and Section 21630.

No report of repair shall be required from a dealer servicing or repairing a machine in the possession of the owner to whom that dealer sold that machine when it was new.

(b) As used in this section, the term “business machines” includes, but is not limited to, typewriters, adding machines, check-writing devices, cash registers, calculators, addressing machines, copying and accounting equipment, letter-sorting and folding devices, and recording equipment, but does not include office furniture or fixtures.

(Amended by Stats. 1976, Ch. 1344.)



21629

The provisions of this article shall not apply to any tangible personal property which has been:

(a) Acquired from another secondhand dealer; provided the secondhand dealer selling or trading the tangible personal property states in writing under penalty of perjury, along with a description of the property, on an interdealer transfer form or an itemized bill of sale, that the report or reports required by this article have been properly made and submitted by that dealer. A copy of the form or the itemized bill of sale shall be delivered to the acquiring dealer at the time the transaction occurs. Interdealer transfer forms shall be provided at actual cost by the Department of Justice.

The dealers involved in the transaction shall retain their copy of the interdealer transfer form or itemized bill of sale for a period of three years as a matter of record, and shall make them available for inspection by any law enforcement officer.

(b) Acquired in a nonjudicial sale, transfer, assignment, assignment for the benefit of creditors, or consignment of the assets or stock in trade, in bulk, or a substantial part thereof, of an industrial or commercial enterprise for purposes of voluntary dissolution or liquidation of the seller’s business, or for the purpose of disposing of an excessive quantity of personal property; or which has been acquired in a nonjudicial sale or transfer from an owner of his or her entire household of personal property, or a substantial part thereof; provided, the secondhand dealer retains in his or her place of business for a period of three years a copy of the bill of sale, receipt, inventory list, or other transfer document as a matter of record which shall be made available for inspection by any law enforcement officer; and provided further, that the secondhand dealer notifies the chief of police or the sheriff that exemption from reporting is being claimed under this subdivision. “Industrial or commercial enterprise” and “owner” as used in this subdivision do not include a secondhand dealer;

(c) Acquired in a sale made by any public officer in his or her official capacity, trustee in bankruptcy, executor, administrator, receiver, or public official acting under judicial process or authority, or which has been acquired in a sale made upon the execution of, or by virtue of, any process issued by a court, or under the provisions of Division 7 (commencing with Section 7101) of the Commercial Code;

(d) Acquired as the surplus property of the United States government or of a state, city, county, city and county, municipal corporation, or public district and which after requisition or acquisition by the United States government or by a state, city, county, city and county, municipal corporation, or public district has never thereafter been sold at retail; and

(e) Reported by a secondhand dealer as an acquisition or a purchase, or which has been reported as destroyed or otherwise disposed of, (1) to a state agency by the authority of any other law of this State; or (2) to a city, county, or city and county officer or agency by the authority of any other law of this State or a city, county, or city and county ordinance.

(f) Acquired by persons, firms, partnerships, or corporations who buy, sell, or trade precious metals, whether in the form of coins or commercial grade ingots, who: (1) are designated contract markets by or registered with the Commodity Futures Trading Commission under the Federal Commodities Exchange Act and acting pursuant thereto; or (2) infrequently conduct their business directly with members of the general public. As used in this subdivision, “infrequently” means occasional and without regularity.

(Amended by Stats. 1982, Ch. 1229, Sec. 2. Effective September 22, 1982.)



21629.5

Notwithstanding Section 21629, the provisions of this article shall apply to any tangible personal property which has been acquired by a secondhand dealer with the understanding or expectation that such property would later be reacquired by the transferor or an agent thereof.

(Added by Stats. 1980, Ch. 499, Sec. 5.)



21630

If the transaction takes place within the territorial limits of an incorporated city, the report shall be submitted to the police chief executive of the city or his or her designee. If the transaction takes place outside the territorial limits of an incorporated city, the report shall be submitted to the sheriff of the county or his or her designee.

(Amended by Stats. 2000, Ch. 994, Sec. 2. Effective January 1, 2001.)



21631

Notwithstanding any other provisions of law, all tangible personal property that is found in the shop of a pawnbroker, secondhand dealer, or coin dealer, doing business under a California secondhand dealer’s license, shall be reported as required under subdivisions (c) and (d) of Section 21628, including any additional information required by Section 21628 that is known by the reporting person, and shall be held as required under Section 21636 on forms as required under Section 21633. If no claim is made for the property for a period of 60 days after it is reported, the pawnbroker, secondhand dealer, or coin dealer may treat the property as property regularly acquired in the due course of business.

(Added by Stats. 1992, Ch. 647, Sec. 2. Effective January 1, 1993.)



21633

The report forms approved by the Department of Justice shall consist of not less than an original and two copies. The Department of Justice shall not require the report form to consist of more than an original and two copies when the forms are obtained from a source other than the department. A local law enforcement agency may request secondhand dealers within its jurisdiction to use a report form consisting of more than an original and two copies. However, each secondhand dealer or group of dealers shall be required only to use a form consisting of an original and two copies when the dealer does not use a form obtained from the Department of Justice.

The Department of Justice shall allow the use of forms which are compatible with computerization. The original and the duplicate copy shall be submitted by the secondhand dealer in accordance with the provisions of Sections 21628 and 21630. One copy shall be retained by the secondhand dealer in his place of business for a period of three years and shall be made available for inspection by any law enforcement officer.

(Amended by Stats. 1982, Ch. 1229, Sec. 3. Effective September 22, 1982.)



21634

The chief of police or the sheriff who receives a report on a form filed pursuant to the provisions of this article shall daily submit the original to the Department of Justice.

(Amended by Stats. 1972, Ch. 1377.)



21636

(a) Every secondhand dealer and coin dealer shall retain in his or her possession for a period of 30 days all tangible personal property reported under Sections 21628, 21629, and 21630, and commencing July 1, 2010, Section 21628.2. The 30-day holding period with respect to this tangible personal property shall commence with the date the report of its acquisition was made to the chief of police or to the sheriff by the secondhand dealer and coin dealer. The chief of police or the sheriff may for good cause, as specified by the Department of Justice, or the Department of Justice may for good cause authorize prior disposition of any property described in a specific report, provided that a secondhand dealer who disposes of tangible personal property pursuant to that authorization shall report the sale thereof to the chief of police or the sheriff or the Department of Justice.

(b) During the 30-day holding period specified in subdivision (a) every secondhand dealer and coin dealer shall produce any tangible personal property reported under Sections 21628, 21629, and 21630, and commencing July 1, 2010, Section 21628.2, for inspection by any peace officer or employee designated by the chief of police or sheriff or the Department of Justice.

(c) Property subject to inspection as specified in subdivision (b) and property held in pawn, which is stored off the business premises of the licensee, shall, upon request for inspection, be produced at the licensee’s business premises within one business day of a request.

(d) Any person who conducts business as a secondhand dealer at any gun show or event, as defined in Section 478.100 of Title 27 of the Code of Federal Regulations, or its successor, outside the jurisdiction that issued the secondhand dealer license in accordance with subdivision (d) of Section 21641, may be required to submit for inspection, as specified in subdivision (b), any firearm acquired at a gun show or event within 48 hours of the request of the local law enforcement agency in the jurisdiction where the gun show or event was conducted at a location specified by the local law enforcement agency.

(Amended by Stats. 2009, Ch. 335, Sec. 6. Effective January 1, 2010.)



21636.5

No secondhand dealer or coin dealer shall promise a seller of tangible property that the seller may repurchase property sold to the secondhand dealer or coin dealer.

(Added by Stats. 1989, Ch. 884, Sec. 4.)



21636.6

It is unlawful for any person, who is required to be licensed under Section 21640, to publicly advertise any matter relating to the business for which the license is required without including the license number.

(Added by Stats. 1992, Ch. 647, Sec. 3. Effective January 1, 1993.)



21637

Nothing herein contained shall be deemed to excuse compliance with the provisions of any city, county, or city and county ordinance or any other state law pertaining to or covering the reporting, holding, or releasing of tangible personal property, not inconsistent with the provisions of this article, except that no city, county, or city and county or any other state agency shall adopt the following:

(a) Holding, reporting, or identification requirements for transactions involving coins, monetized bullion, or commercial grade ingots of gold, silver, or other precious metals.

(b) Identification, holding, or reporting requirements for the acquisition of tangible personal property, in the ordinary course of business, by pawnbrokers and secondhand dealers, other than as set forth in Sections 21628, 21630, 21633, and 21636 of this code, and commencing July 1, 2010, Section 21628.2 of this code, and Section 21208 of the Financial Code.

(Amended by Stats. 2009, Ch. 335, Sec. 7. Effective January 1, 2010.)



21638

The provisions of this article shall not prohibit enactment, amendment, or enforcement by any city, county, or city and county of any local ordinance relating to a secondhand dealer or coin dealer which is not inconsistent with the provisions of this article, except that no city, county, or city and county, or any other state agency shall adopt the following:

(a) Holding, reporting, or identification requirements for transactions involving coins, monetized bullion, or commercial grade ingots of gold, silver, or other precious metals.

(b) Identification, holding, or reporting requirements for the acquisition of tangible personal property, in the ordinary course of business, by pawnbrokers and secondhand dealers, other than as set forth in Sections 21628, 21630, 21633, and 21636 of this code, and commencing July 1, 2010, Section 21628.2 of this code, and Section 21208 of the Financial Code.

(Amended by Stats. 2009, Ch. 335, Sec. 8. Effective January 1, 2010.)



21638.5

Sections 21636, 21637, and 21638, insofar as they apply to holding periods for personal property, are not applicable to personal property pledged to a pawnbroker with respect to the redemption of personal property by the pledgor.

(Amended by Stats. 1996, Ch. 923, Sec. 3. Effective January 1, 1997.)



21640

It is unlawful for any person to engage in the business of secondhand dealer, as defined in Section 21626, without being licensed as provided in this article.

(Added by Stats. 1980, Ch. 499, Sec. 13.)



21641

(a) The chief of police, the sheriff, or, where appropriate, the police commission, shall accept an application for and grant a license permitting the licensee to engage in the business of secondhand dealer, as defined in Section 21626, to an applicant who has not been convicted of an attempt to receive stolen property or any other offense involving stolen property. Prior to the granting of a license, the licensing authority shall submit the application to the Department of Justice. If the Department of Justice does not comment on the application within 30 days thereafter, the licensing authority may grant the applicant a license. All forms for application and licensure, and license renewal, shall be prescribed and provided by the Department of Justice. A fee shall be charged to the applicant by the Department of Justice as specified in Section 21642.5. The licensing authority shall collect the fee and transmit the fee to the Department of Justice. In addition, the police chief, the sheriff, or, where appropriate, the police commission, may charge a fee to the applicant not to exceed the actual costs incurred to process the application and to collect and transmit the fee charged by the Department of Justice.

(b) For the purposes of this section, “convicted” means a plea or verdict of guilty or a conviction following a plea of nolo contendere.

(c) Notwithstanding subdivisions (a) and (b), no person shall be denied a secondhand dealer’s license solely on the grounds that he or she violated any provision contained in this article or Article 5 (commencing with Section 21650), or any provision contained in Chapter 2 (commencing with Section 21200) of Division 8 of the Financial Code, unless the violation demonstrates a pattern of conduct.

(d) Any person licensed as a firearms dealer pursuant to Sections 26700 to 26915, inclusive, of the Penal Code, who is conducting business at gun shows or events pursuant to subdivision (b) of Section 26805 of the Penal Code, and who has a valid secondhand dealer license granted by the appropriate local authorities in the jurisdiction where the firearms dealer license has been granted, shall be authorized to conduct business as a secondhand dealer at any gun show or event, as defined in Section 478.100 of Title 27 of the Code of Federal Regulations, or its successor, without regard to the jurisdiction within this state that issued the secondhand dealer license pursuant to subdivision (a) of this section. No additional fees or separate secondhand dealer license shall be required by any agency having jurisdiction over the locality where the gun show or event is conducted. However, the person shall otherwise be subject to, and comply with, the requirements of this article when he or she acts as a secondhand dealer at the gun show or event to the same extent as if he or she were licensed as a secondhand dealer in the jurisdiction in which the gun show or event is being conducted.

(Amended by Stats. 2012, Ch. 172, Sec. 4. Effective August 17, 2012.)



21642

(a) A license granted pursuant to Section 21641 shall be renewable the second year from the date of issue, and every other year thereafter, upon the filing of a renewal application and the payment of a license renewal fee specified by the licensing authority, as described in this subdivision. The Department of Justice shall also charge a fee, as specified in Section 21642.5. The licensing authority shall collect the fee and transmit the fee and a copy of the renewed license to the Department of Justice. The police chief, sheriff, or, where appropriate, the police commission may charge a fee not to exceed the actual costs incurred to process the renewal application of the licensee and to collect and transmit the fee charged by the Department of Justice.

(b) The license shall be subject to forfeiture by the licensing authority and the licensee’s activities as a secondhand dealer shall be subject to being enjoined pursuant to Section 21646 for breach of any of the following conditions:

(1) The business shall be carried on only at the location designated on the license. The license shall designate all locations where property belonging to the business is stored. Property of the business may be stored at locations not designated on the license only with the written consent of the local licensing authority.

(2) The license or a copy thereof, certified by the licensing authority, shall be displayed on the premises in plain view of the public.

(3) The licensee shall not engage in any act which the licensee knows to be in violation of this article.

(4) The licensee shall not be convicted of an attempt to receive stolen property or any other offense involving stolen property. For the purposes of this paragraph, “convicted” means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action which the chief of police, the sheriff, or, where appropriate, the police commission is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code.

(c) Notwithstanding subdivisions (a) and (b), no person shall have his or her renewal application for a secondhand dealer’s license denied, nor shall his or her secondhand dealer’s license be forfeited solely on the grounds that he or she violated any provision contained in this article or Article 5 (commencing with Section 21650), or any provision contained in Chapter 2 (commencing with Section 21200) of Division 8 of the Financial Code, unless the violation demonstrates a pattern of conduct.

(Amended by Stats. 2012, Ch. 172, Sec. 5. Effective August 17, 2012.)



21642.5

(a) The Department of Justice shall require each applicant for an initial license under Section 21641 of this code or Section 21300 of the Financial Code and each applicant for renewal of a license under Section 21642 of this code or Section 21301 of the Financial Code to pay a fee not to exceed three hundred dollars ($300), but in no event exceeding the costs described in subdivision (b), except that the fee may be increased at a rate not to exceed any increase in the California Consumer Price Index as compiled and reported by the Department of Industrial Relations.

(b) The fees assessed pursuant to subdivision (a) shall be no more than necessary to cover the reasonable regulatory costs to the department of doing all of the following:

(1) Processing initial license applications under Section 21641 of this code and Section 21300 of the Financial Code.

(2) Processing renewal applications under Section 21642 of this code and Section 21301 of the Financial Code.

(3) Implementing, operating, and maintaining the single, statewide, uniform electronic reporting system described in subdivision (j) of Section 21628.

(c) All licensees holding a license issued before the effective date of the act adding this section pursuant to Section 21641 or 21642 of this code or Section 21300 or 21301 of the Financial Code shall, within 120 days after enactment of the act adding this section in the 2011–12 Regular Session, in addition to any fee required under subdivision (a), pay a fee not to exceed two hundred eighty-eight dollars ($288) to the Department of Justice.

(d) The fees paid pursuant to subdivisions (a) and (c) shall be deposited in the Secondhand Dealer and Pawnbroker Fund, which is hereby established in the State Treasury. The revenue in the fund shall, upon appropriation by the Legislature, be used by the Department of Justice for the purpose of paying for the costs described in paragraphs (1) to (3), inclusive, of subdivision (b), except that the revenue received pursuant to subdivision (c) shall, upon appropriation by the Legislature, be used by the Department of Justice for the purpose of paying for the costs described in paragraph (3) of subdivision (b).

(e) Applicants described in subdivision (a) shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice for the purposes of obtaining information as to the existence and contents of a record of state convictions and state arrests and information as to the existence and contents of a record of state arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(1) The Department of Justice shall prepare a state-level response pursuant to paragraph (1) of subdivision (l) of Section 11105 of the Penal Code.

(2) The Department of Justice shall provide subsequent notification service pursuant to Section 11105.2 of the Penal Code for applicants described in this subdivision.

(3) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this subdivision. The fee revenues shall be deposited in the Fingerprint Fee Account and shall, upon appropriation by the Legislature, be used by the department for the purposes of paying the costs associated with this subdivision.

(Added by Stats. 2012, Ch. 172, Sec. 6. Effective August 17, 2012.)



21643

No transactions that require reporting under Section 21628, or commencing July 1, 2010, Section 21628.2, shall be engaged in with a minor.

(Amended by Stats. 2009, Ch. 335, Sec. 9. Effective January 1, 2010.)



21645

A violation of any provision of this article under circumstances where a person knows or should have known that a violation was being committed is a misdemeanor punishable as follows:

(a) For the first offense, a fine of up to one thousand five hundred dollars ($1,500) or imprisonment in the county jail up to two months, or both.

(b) For the second offense, a fine of up to five thousand dollars ($5,000) or imprisonment in the county jail up to four months, or both.

(c) For the third, and any subsequent offense, a fine of up to twenty-five thousand dollars ($25,000) or imprisonment in the county jail up to six months, or both.

(Amended by Stats. 1986, Ch. 826, Sec. 5.)



21646

The district attorney or the Attorney General, in the name of the people of the State of California, may bring an action to enjoin the violation or the threatened violation of any provision of this article or of any regulation made pertaining to the provisions of this article. Any proceeding brought hereunder shall be governed in all respects by the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1980, Ch. 499, Sec. 17.)



21647

(a) (1) If a peace officer has probable cause to believe that property, except coins, monetized bullion, or “commercial grade ingots” as defined in subdivision (d) of Section 21627, in the possession of a licensed pawnbroker or secondhand dealer is lost, stolen, or embezzled, the peace officer may place a hold on the property for a period not to exceed 90 days.

(2) A 90-day hold issued pursuant to this section:

(A) Is created upon the receipt by a licensed pawnbroker or secondhand dealer of a written notice by a peace officer that contains the following:

(i) An accurate description of the property being placed on the 90-day hold.

(ii)  An acknowledgment that the property is being placed on hold pursuant to this section and denoting whether physical possession will remain with the licensed pawnbroker or secondhand dealer or will be taken by the law enforcement agency instituting the 90-day hold.

(iii) The law enforcement agency’s police report or department record number, if issued, for which the property is needed as evidence.

(iv) The date the notice was delivered to the licensed pawnbroker or secondhand dealer that shall initiate the notification period set forth in subdivisions (c) and (g).

(B) Shall not exceed a period of 90 calendar days, but may be renewed as provided in subparagraph (C).

(C) May be renewed as often as is required for a criminal investigation or criminal proceeding by any peace officer who is a member of the same law enforcement agency as the peace officer placing the hold on the property.

(D) Permits a peace officer to either take physical possession of the property as evidence, consistent with a peace officer’s right to a plain view seizure for a criminal investigation or criminal proceeding, or to leave the property in the possession of the licensed pawnbroker or secondhand dealer as a custodian on behalf of the law enforcement agency.

(E) Requires the licensed pawnbroker or secondhand dealer to maintain physical possession of the property placed on hold and prohibits the property’s release or disposal, except pursuant to the written authorization signed by a peace officer who is a member of the same law enforcement agency as the peace officer placing the hold on the property.

(F) Terminates when the property is no longer needed as evidence in a criminal investigation or criminal proceeding, at which time the property shall be disposed of pursuant to subdivision (d).

(G) Shall not be applicable to secure lost, stolen, or embezzled property found in the possession of an unlicensed pawnbroker or secondhand dealer that has not duly and correctly reported the acquisition pursuant to Section 21628. In such a circumstance, a peace officer, having probable cause to believe the property found in the possession of an unlicensed pawnbroker or secondhand dealer is lost, stolen, or embezzled, may seize the item or items consistent with the authority granted the peace officer under the Penal Code or any other law.

(b) (1) Whenever property that is in the possession of a licensed pawnbroker or secondhand dealer, and that has been placed on hold pursuant to this section, is required by a peace officer in a criminal investigation, the licensed pawnbroker or secondhand dealer, upon reasonable notice, shall produce the property at reasonable times and places or may deliver the property to the peace officer upon the request of any peace officer.

(2) If property placed on hold pursuant to this section is physically surrendered or delivered to a law enforcement agency during the period of the hold, the hold and the pawnbroker’s lien against the property shall continue.

(c) Whenever a law enforcement agency has knowledge that property in the possession of a licensed pawnbroker or secondhand dealer has been reported as lost, stolen, or embezzled, the law enforcement agency shall, within two business days after placing the hold on the property pursuant to this section, notify in writing the person who reported the property as lost, stolen, or embezzled of the following:

(1) The name, address, and telephone number of the licensed pawnbroker or secondhand dealer who reported the acquisition of the property.

(2) That the law neither requires nor prohibits payment of a fee or any other condition in return for the surrender of the property, except that when the person who reported the property lost, stolen, or embezzled does not choose to participate in the prosecution of an identified alleged thief, the person shall pay the licensed pawnbroker or secondhand dealer the “out-of-pocket” expenses paid in the acquisition of the property in return for the surrender of the property.

(3) That if the person who reported the property as lost, stolen, or embezzled takes no action to recover the property from the licensed pawnbroker or secondhand dealer within 60 days of the mailing of the notice, the licensed pawnbroker or secondhand dealer may treat the property as other property received in the ordinary course of business. During the 60-day notice period, the licensed pawnbroker or secondhand dealer may not release the property to any other person.

(4) That a copy of the notice, with the address of the person who reported the property as lost, stolen, or embezzled deleted, will be mailed to the licensed pawnbroker or secondhand dealer who is in possession of the property.

(d) When property that is in the possession of a licensed pawnbroker or secondhand dealer is subject to a hold as provided in subdivision (a), and the property is no longer required for the purpose of a criminal investigation or criminal proceeding, the law enforcement agency that placed the hold on the property shall release the hold on the property and return the property to the licensed pawnbroker or secondhand dealer from which it was taken if the law enforcement agency took physical possession of the property.

(e) If a pledgor seeks to redeem property that is subject to a hold, the licensed pawnbroker shall advise the pledgor of the name of the peace officer who placed the hold on the property and the name of the law enforcement agency of which the officer is a member. If the property is not required to be held pursuant to a criminal prosecution the hold shall be released.

(f) Whenever information regarding allegedly lost, stolen, or embezzled property is entered into the Department of Justice automated property system or automated firearms system, and the property is thereafter identified and found to be in the possession of a licensed pawnbroker or secondhand dealer, the property shall be placed on a hold pursuant to this section and Section 11108.5 of the Penal Code.

(g) If the hold, including any additional hold, is allowed to lapse, or 60 days elapse following the delivery of the notice required to be given by subdivision (c) to the person who reported the property to be lost, stolen, or embezzled without a claim being made by that person, whichever is later, the licensed pawnbroker or secondhand dealer may mail under a certificate of mailing issued by the United States Post Office, addressed to the law enforcement agency that placed the property on hold, a written request to delete the property listing from the Department of Justice automated property system or automated firearms system, as is applicable. Within 30 days after the request has been mailed, the law enforcement agency shall either cause the property listing to be deleted as requested or place a hold on the property. If no law enforcement agency takes any further action with respect to the property within 45 days after the mailing of the request, the licensed pawnbroker or secondhand dealer may presume that the property listing has been deleted as requested and may thereafter deal with the property accordingly, and shall not be subject to liability arising from the failure of the removal of the property listing from the Department of Justice automated property system or automated firearms system.

(h) A licensed pawnbroker or secondhand dealer shall not refuse a request to place property in their possession on hold pursuant to this section when a peace officer has probable cause to believe the property is lost, stolen, or embezzled. If a licensed pawnbroker or secondhand dealer refuses a request to place property on hold pursuant to this section, the property may be seized with or without a warrant. The peace officer shall issue a receipt, as described in Section 21206.7 of the Financial Code, left with the licensed pawnbroker or secondhand dealer. The property shall be disposed of pursuant to procedures set forth in Section 21206.8 of the Financial Code, which shall apply to both licensed pawnbrokers and secondhand dealers under this section.

(i) If a search warrant is issued for the search of the business of a licensed pawnbroker or secondhand dealer to secure lost, stolen, or embezzled property that has been placed on hold, the hold shall continue for the duration that the property remains subject to the court’s jurisdiction. Notwithstanding any other law, when the use of the property seized for a criminal investigation or criminal proceeding has concluded, the property shall be disposed of pursuant to subdivision (d).

(j) If a civil or criminal court is called upon to adjudicate the competing claims of a licensed pawnbroker or secondhand dealer and another party claiming ownership or an interest in the property that is or was subject to a hold pursuant to this section, the court shall award possession of the property only after due consideration is given to the effect of Section 2403 of the Commercial Code.

(k) A licensed pawnbroker or secondhand dealer is not subject to civil liability for compliance with this section.

(Amended by Stats. 2013, Ch. 318, Sec. 1. Effective January 1, 2014.)






ARTICLE 5 - Resale of Goods

21650

As used in this article, “adequate evidence of authority to sell” is evidence from which a reasonable person would conclude that the person presenting the evidence is the owner of the item he is attempting to sell or is the agent of such owner and is authorized by the owner to sell such item.

(Added by Stats. 1967, Ch. 1174.)



21651

As used in this article,

(a) “Junk dealer” has the meaning defined in Section 21601; and

(b) “Secondhand dealer” has the meaning defined in Section 21626.

(Added by Stats. 1967, Ch. 1174.)



21652

Every junk dealer or secondhand dealer shall, before accepting for resale from any person any finished product, new item of finished or merchandisable quality, inventory item of new materials or finished quality, or other goods and materials in such a state or condition as to show that they are neither abandoned nor scrapped, shall require that such person present adequate evidence of authority to sell. Violation of this section is a misdemeanor.

(Added by Stats. 1967, Ch. 1174.)



21653

Every junk dealer or secondhand dealer who resells any item acquired in violation of Section 21652 is guilty of a felony, if the value of the item exceeds nine hundred fifty dollars ($950), and is guilty of a misdemeanor if the value of the item does not exceed nine hundred fifty dollars ($950).

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 3. Effective January 25, 2010.)






ARTICLE 6 - Swap Meets, Flea Markets, and Open-Air Markets

21660

It is the intent of the Legislature in enacting this article to require the reporting of personal property exchanged, sold, or offered for sale or exchange at swap meets, flea markets, and open-air markets, and information regarding vendors selling or displaying new merchandise, for the purpose of ensuring that swap meet, open-air market, and flea market operators and vendors are in complete compliance with all state laws and regulations applicable to displaying, offering for sale, selling, and exchanging new and previously owned merchandise.

This article shall apply to operators and vendors at swap meets, flea markets, and open-air markets unless the merchandise or the transaction is specifically exempt under this article and shall not be superseded or supplanted by any provisions or ordinances or charters of any city, county, or city and county, nor supplemented by any local ordinances or charters or provisions. Nothing contained in this article shall be deemed to affect the land use and zoning regulatory power of a local agency, nor be construed to require any local agency to permit swap meets, flea markets, or open-air markets if local land use or zoning regulations prohibit those operations.

Any transaction that is regulated by this article shall not be subject to the provisions of Article 4 (commencing with Section 21625), regulating transactions in identifiable secondhand tangible personal property. No person, partnership, or corporation shall be considered a “secondhand dealer” within the meaning of Section 21626 because of activities regulated by this article.

Article 5 (commencing with Section 21650) of this chapter shall not apply to operators or vendors at swap meets, flea markets, or open-air markets.

(Amended by Stats. 2002, Ch. 334, Sec. 2. Effective January 1, 2003.)



21661

(a) As used in this article, the term “swap meet” includes a flea market or an open-air market and means an event at which two or more persons offer merchandise for sale or exchange and that meets one of the following conditions:

(1) A fee is charged for the privilege of offering or displaying merchandise for sale or exchange.

(2) A fee is charged to prospective buyers for parking or for admission to the area where merchandise is offered or displayed for sale or exchange.

(3) The event is held more than six times in any 12-month period.

(b) Notwithstanding subdivision (a), the term “swap meet,” as used in this article, includes a flea market or an open-air market and means an event, regardless of the number of persons offering or displaying personal property or the absence of fees, at which used personal property is offered or displayed for sale or exchange if the event is held more than six times in any 12-month period.

(c) The term “swap meet,” as used in this article, is interchangeable and applicable to “flea markets,” “indoor swap meets,” “open-air markets,” or other similar terms, regardless of whether these events are held either inside a building or outside in the open. The primary characteristic is that these activities involve a series of sales sufficient in number, scope, and character to constitute a regular course of business.

(d) “Operator,” as used in this article, means any person, partnership, organization or corporation that controls, manages, conducts or otherwise administers a swap meet.

(e) “Vendor,” as used in this article, means any person, partnership, organization or corporation who exchanges, sells, or offers for sale or exchange any merchandise at a swap meet. A swap meet vendor shall be classified according to the following categories:

(1) A “casual swap meet vendor” means a vendor who participates in a swap meet two times or less per year.

(2) A “regular swap meet vendor” means a vendor who participates in a swap meet three or more times per year.

(Amended by Stats. 2002, Ch. 334, Sec. 3. Effective January 1, 2003.)



21662

The provisions of this article shall not apply to:

(a) An event held not more than two times per calendar year that is organized for the exclusive benefit of any community chest, fund, foundation, association, or corporation organized and operated for religious, educational, hospital, or charitable purposes, if no part of any admission fee or parking fee charged vendors or prospective purchasers, or the gross receipts or net earnings from the sale or exchange of merchandise, whether in the form of a percentage of the receipts or earnings, as salary, or otherwise, inures to the benefit of any private shareholder or person participating in the organization or conduct of the event.

(b) An event at which all of the merchandise offered or displayed is new, and all persons selling, exchanging, offering, or displaying merchandise for sale or exchange are manufacturers or licensed retail or wholesale merchants.

(c) Any vehicle or trailer or any vehicle accessory or vehicle part usable for a motor vehicle eligible for vehicle registration under Section 5004 of the Vehicle Code, and items of memorabilia or history, or both, relating to these vehicles.

(Amended by Stats. 2002, Ch. 334, Sec. 4. Effective January 1, 2003.)



21663

(a) Except as provided in Section 21663.1, every vendor shall report all merchandise offered or displayed for sale or exchange on a form, prescribed or approved by the California Department of Justice, containing all the following information:

(1) The name and address of the vendor.

(2) A description of the merchandise offered for sale or exchange, including serial numbers and personal identification marks, or if there is no serial number, other identification marks or symbols, if any, or a general description of the item.

(3) A certification by the vendor that to his or her knowledge and belief, the information contained on the form is true.

(4) The make, year, color, state of registration, and license number of the vehicle or vehicles in which the merchandise is transported to the swap meet.

(5) The California seller’s permit number (State Board of Equalization sales tax number), if any, of the vendor.

(6) The vendor’s motor vehicle driver’s license number and its state of issuance or California identification card numbers.

(7) If the vendor is an agent of an individual, company, partnership or corporation, the name and business address of the principal.

(8) The dates of sale for which the report is made.

(9) A receipt number given by the operator for the dates of the sale or the space used by the vendor.

(10) A requirement that the vendor check an appropriate box that sets forth his or her permit number for sales tax purposes.

If the vendor’s permit number is not listed in the appropriate place on the form, the vendor shall indicate that he or she has not and does not contemplate making more than two sales of sufficient size, scope, and character within a 12-month period to require a permit.

(b) In addition to the official governmental form, consisting of an original and at least two copies, the information required may be recorded on a computerized or other similar record that contains the same information required by subdivision (a).

(c) In no case shall a swap meet owner or operator be liable or responsible for the accuracy of, or any discrepancy in, any information submitted by the vendors on the forms provided to them by the swap meet owners or operators.

(Amended by Stats. 2002, Ch. 334, Sec. 5. Effective January 1, 2003.)



21663.1

(a) A vendor selling or displaying new merchandise and a vendor holding a business license issued by a city, county, or city and county of this state are not required to comply with Section 21633 if the swap meet is conducted at the same location at least once per month on real property owned by the operator or leased to the operator for a period of not less than one year.

(b) A vendor meeting the conditions of subdivision (a) shall, at a minimum, provide the operator with the following information prior to offering or displaying merchandise for sale at the event:

(1) The name and address of the vendor.

(2) The vendor’s California seller’s permit number (State Board of Equalization sales tax number).

(3) The vendor’s motor vehicle driver’s license number and its state of issuance or his or her California identification card number.

(4) The vendor’s business license number and its city or county of issuance, unless the vendor is operating under a business license issued to the operator.

(c) The operator shall maintain the information required by this section in written or electronic form for six months after the date of its receipt and shall make copies of the information available for inspection, upon request, to any peace officer or any authorized representative of the Board of Equalization or Department of Justice.

(d) In no case shall the operator be liable for the accuracy of, or any discrepancy in, any information submitted by a vendor.

(Added by Stats. 2002, Ch. 334, Sec. 6. Effective January 1, 2003.)



21664

(a) The swap meet operator shall obtain sufficient blank forms from the Department of Justice at a cost not to exceed the actual cost to the department, or shall cause to be printed and be available sufficient forms approved by the department, for the use of vendors attending the swap meet, and shall distribute them to vendors as needed. The vendor shall submit the completed form to the operator who shall note on the vendor’s copy that the vendor has submitted the form. The vendor shall submit the form to the swap meet operator prior to the close of the business day on which the item is to be placed on sale. The swap meet operator shall provide this form required by subdivision (a) of Section 21663 to the chief of police, if the swap meet occurs within the territorial limits of an incorporated city, or the sheriff, if the swap meet occurs outside a city, within 24 hours, or, before the end of the first working day following the swap meet. The original shall also be available to the State Board of Equalization to permit them to detect possible sales tax evasion. The reports shall not be utilized by a chief of police, a sheriff, the Department of Justice, or any other governmental agency for the purpose of providing a permanent record of property ownership, nor shall the information derived from these reports form the basis for any record other than reports which assist in tracing and recovering of stolen property or assist in detecting sales tax evasion.

(b) Every vendor shall submit to the swap meet operator the form disclosing the information required by subdivision (a) of Section 21663 for each swap meet at which he or she is a vendor prior to the close of the business day at which the item is to be placed on sale. Items described in reports previously submitted pursuant to paragraph (2) of subdivision (a) of Section 21663 may be omitted from the description on the forms submitted at subsequent swap meets if the vendor furnishes the swap meet operator of each subsequent swap meet with two copies of the report previously submitted, marked to indicate personal property currently being offered or displayed.

(c) A vendor who regularly offers or displays for sale or exchange any new or used personal property or merchandise shall be required to submit to the swap meet operator the form disclosing the information required by subdivision (a) of Section 21663 only once every 60 days. The vendor shall, however, submit a new report at any swap meet at which he or she is a vendor and offers or displays for sale or exchange any personal property not included by generic classification in the previously submitted report. For purposes of this subdivision, a vendor shall be deemed to regularly offer or display for sale or exchange any items of merchandise if such vendor participates for four or more days in a month at a swap meet conducted at the same location. Any vendor claiming to be a regular seller of new or used merchandise under the provisions of this subdivision shall so indicate on the bimonthly report.

(d) Every vendor shall submit to the swap meet operator the form disclosing the information required by subdivision (a) of Section 21663 for each swap meet at which he or she is a vendor prior to the business day on which the item is to be placed on sale. A vendor who regularly offers or displays merchandise for sale or exchange shall be required to submit to the swap meet operator the form disclosing the information required by subdivision (a) of Section 21663 only once every six months, provided the vendor has a written agreement with the swap meet operator for a periodic term of one month or longer. All other casual vendors shall submit the form disclosing the information required by subdivision (a) of Section 21663 on each instance of offering merchandise for sale or exchange at the swap meet.

(Amended by Stats. 1988, Ch. 1138, Sec. 4.)



21665

(a) Swap meet operators shall retain a copy of the reports collected by them for six months and shall make the copies available for inspection, upon request, by a peace officer as defined in Section 830.1 or subdivision (a) of Section 830.3 of the Penal Code, or a peace officer of the Department of the California Highway Patrol as defined in subdivision (a) of Section 830.2 of the Penal Code, when the swap meet occurs on state property, or properly identified representatives of the State Board of Equalization or Department of Justice.

(b) Vendors shall have available for inspection during the swap meet a completed copy of the report form which was submitted to the swap meet operator describing the goods offered or displayed for sale or exchange at the swap meet.

(Amended by Stats. 1996, Ch. 305, Sec. 2. Effective January 1, 1997.)



21666

(a)  Upon request, a vendor shall provide the purchaser a written receipt disclosing the vendor’s name and address for any items purchased which has a selling price in excess of fifteen dollars ($15).

(b) No vendor shall offer or display at a swap meet any new or used personal property or merchandise of a kind which the swap meet operator has expressly prohibited. Every swap meet owner shall post or display in prominent places at the swap meet, or give written notice to every vendor prior to the commencement of a swap meet of the kinds of personal property or merchandise which may be not offered for sale or exchange. The swap meet owner or operator shall also post a sign at the main entrance of the swap meet which states that vendors are required to issue receipts in accordance with subdivision (a).

(Amended by Stats. 1990, Ch. 538, Sec. 1.)



21667

A violation of any provision of this article, except subdivision (b) of Section 21666, is a misdemeanor and may be punishable by up to six months in county jail, a fine of fifty dollars ($50) for the first violation, one hundred dollars ($100) for the second violation, and two hundred dollars ($200) for the third and subsequent violations.

(Amended by Stats. 1983, Ch. 1092, Sec. 58. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



21668

A chief of police of a city or the sheriff of an area outside of the city may waive any requirement of this article for swap meet operators and vendors in the city or area outside of the city if the chief of police or sheriff determines it is not necessary or appropriate in the public interest to impose the requirement. If the swap meet is located in both the city and area outside of the city, the chief of police of the city has the authority to grant the waiver authorized by this section.

(Added by Stats. 1986, Ch. 732, Sec. 2.)



21669

(a) All swap meets which are conducted two or more times per calendar year on any premises or property owned or leased by any city, county, city and county, state, or any other local governmental agency, entity, or board, shall comply with all of the following procedures:

(1) The swap meet operator shall have a valid business license.

(2) The swap meet operator shall have a valid California seller’s permit number (State Board of Equalization sales tax number), if applicable.

(3) The swap meet operator shall provide the state or local governmental entities described in this subdivision upon whose property the swap meet is being held, a certificate of insurance certifying that the swap meet operator maintains public liability and property damage insurance for the operation of the swap meet of at least two million dollars ($2,000,000), and that the policy names that governmental entity as an additional insured under the policy.

(4) The swap meet operator shall provide the state or local governmental entity a hold harmless and idemnification agreement for his or her operation of the swap meet and activities and acts arising from that swap meet.

(5) The swap meet operator shall comply with all other provisions of this article relating to swap meets.

(b) State or local governmental entities shall not operate or manage a swap meet for profit in direct competition to a private enterprise, unless they comply with subdivision (a) of Section 21662.

(Added by Stats. 1988, Ch. 1138, Sec. 6.)



21669.1

In addition to the requirements specified in subdivision (a) of Section 21669, all swap meets conducted on the premises or property of a state or local governmental entity that has or expects to have an average daily attendance of 10,000 or more persons shall provide all of the following:

(a) A statement of ownership, including the identity of individuals holding a financial interest of 5 percent or more.

(b) A sworn statement that no individuals who have a financial interest of 5 percent or more in the swap meet have been convicted of any crime involving dishonesty or moral turpitude.

(c) A financial statement showing the operator’s financial capability to operate a major swap meet and to meet any financial obligations to the lessor and subcontractors.

(d) A statement that the operator is not knowingly delinquent in any payments owed to a state or local governmental entity and that he or she is not knowingly in violation of any state or local law or ordinance related to public health or safety standards.

(e) Evidence that the operator has a minimum of five years of experience in the management and operation of a swap meet for profit with an average daily attendance of 5,000 or more.

(f) A plan for operations, including security, crowd control, sanitation, and emergency medical response.

(Amended by Stats. 2006, Ch. 538, Sec. 30. Effective January 1, 2007.)






ARTICLE 7 - Sports Trading Cards

21670

For purposes of this article, the following definitions apply:

(a) “Altered or refurbished” means repair work which has been performed to enhance the value of the sports trading card as a collectible. This work includes, but is not limited to, filling in holes, building new corners, ironing out creases, or touching up the pictures or borders on the sports trading card.

(b) “Legitimate sports trading card” means any card produced for use in commerce, that contains a company name or team logo, or both, and an image, representation, or facsimile of one or more players or other team member or members in any pose, and is produced pursuant to an appropriate licensing agreement.

(c) “Counterfeit sports trading card” means any card, produced for use in commerce, without appropriate licensing authority, which is a forgery, copy, or imitation of a legitimate sports trading card, produced without authority or right, and with the intention of passing the card for that which is original or genuine.

(d) “Unlicensed sports trading card” means any card that is produced for use in commerce, without proper licensing authority. This definition specifically excludes cards which are bound in publications.

(e) “Appropriate licensing authority” means express, written permission to manufacture, produce, distribute, and sell the sports trading card, as granted by the valid owner or owners of the licensing rights of any image, work, term, name, symbol, logo, or insignia that appears on the sports trading card.

(Added by Stats. 1992, Ch. 1120, Sec. 2. Effective January 1, 1993.)



21671

(a) Any sports trading card that is altered or refurbished shall be accompanied by a certificate stating the exact work done to the sports trading card, the date the work was performed, the cost of that work, and the name, phone number, and address of the person who performed the work.

(b) Any person or agent thereof, who knowingly sells or trades a sports card in violation of subdivision (a), shall both:

(1) Refund to the buyer, the full amount paid for the altered or refurbished sports trading card or the full retail value of any nonmonetary consideration received in exchange for the altered or refurbished sports trading card, or both.

(2) Be liable to the buyer for a civil penalty not to exceed five thousand dollars ($5,000) for each violation. Each card sold represents a separate and distinct violation.

(Amended by Stats. 1995, Ch. 360, Sec. 1. Effective January 1, 1996.)



21672

(a) Any person, or agent thereof, who knowingly manufactures, produces, or distributes unlicensed or counterfeit sports trading cards with the intent to deceive, injure, or defraud another, is guilty of a misdemeanor.

Any person, or agent thereof, who violates this subdivision shall do both of the following:

(1) Refund to the buyer the full amount paid for the unlicensed or counterfeit sports trading card or the full retail value of any nonmonetary consideration received in exchange for the unlicensed or counterfeit sports trading card, or both.

(2) Be liable to the buyer for a civil penalty not to exceed five thousand dollars ($5,000) for each violation. Each card sold represents a separate and distinct violation.

(b) Any person who knowingly sells a cut, unlicensed sports trading card that has been produced by cutting the card from a publication in which unlicensed sports trading cards are bound, without disclosing the source and the means of producing the card, with the intent to deceive, injure, or defraud another, is guilty of a misdemeanor.

Any person who violates this subdivision shall do both of the following:

(1) Refund to the buyer the full consideration paid or furnished for the cut, unlicensed sports trading card.

(2) Be liable to the buyer for a civil penalty not to exceed five thousand dollars ($5,000) for each violation. Each card sold represents a separate and distinct violation.

This provision does not apply to a sports trading card that is excluded from the definition of “unlicensed sports trading card” pursuant to subdivision (d) of Section 21670 of the Business and Professions Code by reason of being bound in a publication.

(Amended by Stats. 1995, Ch. 360, Sec. 2. Effective January 1, 1996.)









CHAPTER 10 - Self-Service Storage Facilities

21700

This act shall be known as the “California Self-Service Storage Facility Act.”

(Added by Stats. 1981, Ch. 439, Sec. 1.)



21701

For the purposes of this chapter, the following terms shall have the following meanings:

(a) “Self-service storage facility” means real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to the space for the purpose of storing and removing personal property or for storing individual storage containers provided to occupants who have exclusive use of the container for the purpose of storing and removing personal property, whether or not the individual storage containers are transported pursuant to Section 21701.1. Self-service storage facility does not include a garage or other storage area in a private residence. No occupant may use a self-service storage facility for residential purposes. A self-service storage facility is not a warehouse, nor a public utility, as defined in Section 216 of the Public Utilities Code. If an owner issues a warehouse receipt, bill of lading, or other document of title for the personal property stored, the owner and the occupant are subject to the provisions of Division 7 (commencing with Section 7101) of the Commercial Code, and the provisions of this chapter do not apply.

(b) “Owner” means the owner, operator, lessor, or sublessor of a self-service storage facility, his or her agent, or any other person authorized by him or her to manage the facility, or to receive rent from an occupant under a rental agreement, and no real estate license is required.

(c) “Occupant” means a person, or his or her sublessee, successor, or assign, who is entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

(d) “Rental agreement” means any written agreement or lease which establishes or modifies the terms, conditions, rules, or any other provision concerning the use and occupancy of a self-service storage facility.

(e) “Personal property” means movable property not affixed to land, and includes, but is not limited to, goods, merchandise, furniture, and household items.

(f) “Last known address” means that address provided by the occupant in the latest rental agreement, or the address provided by the occupant in a subsequent written notice of a change of address.

(Amended by Stats. 1998, Ch. 45, Sec. 1. Effective May 29, 1998.)



21701.1

(a) The owner or operator of a self-service storage facility or a household goods carrier, may, for a fee, transport individual storage containers to and from a self-service storage facility that he or she owns or operates. This transportation activity, whether performed by an owner, operator, or carrier, shall not be deemed transportation for compensation or hire as a business of used household goods and is not subject to regulation under Chapter 7 (commencing with Section 5101) of Division 2 of the Public Utilities Code, provided that all of the following requirements are met:

(1) The fee charged (A) to deliver an empty individual storage container to a customer and to transport the loaded container to a self-service storage facility or (B) to return a loaded individual storage container from a self-service storage facility to the customer does not exceed one hundred dollars ($100).

(2) The owner, operator, or carrier, or any affiliate of the owner, operator, or carrier, does not load, pack, or otherwise handle the contents of the container.

(3) The owner, operator, or carrier is registered under Chapter 2 (commencing with Section 34620) of Division 14.85 of the Vehicle Code or holds a permit under Chapter 7 (commencing with Section 5101) of Division 2 of the Public Utilities Code.

(4) The owner, operator, or carrier has procured and maintained cargo insurance in the amount of at least twenty thousand dollars ($20,000) per shipment. Proof of cargo insurance coverage shall be maintained on file and presented to the Department of Motor Vehicles or Public Utilities Commission upon written request.

(5) The owner, operator, or carrier shall disclose to the customer in advance the following information regarding the container transfer service offered, in a written document separate from others furnished at the time of disclosure:

(A) A detailed description of the transfer service, including a commitment to use its best efforts to place the container in an appropriate location designated by the customer.

(B) The dimensions and construction of the individual storage containers used.

(C) The unit charge, if any, for the container transfer service that is in addition to the storage charge or any other fees under the rental agreement.

(D) The availability of delivery or pickup by the customer of his or her goods at the self-service storage facility.

(E) The maximum allowable distance, measured from the self-service storage facility, for the initial pickup and final delivery of the loaded container.

(F) The precise terms of the company’s right to move a container from the initial storage location at its own discretion and a statement that the customer will not be required to pay additional charges with respect to that transfer.

(G) Conspicuous disclosure in bold text of the allocation of responsibility for the risk of loss or damage to the customer’s goods, including any disclaimer of the company’s liability, and the procedure for presenting any claim regarding loss or damage to the company.

The disclosure of terms and conditions required by this subdivision, and the rental agreement, shall be received by the customer a minimum of 72 hours prior to delivery of the empty individual storage container; however, the customer may, in writing, knowingly and voluntarily waive that receipt. The company shall record in writing, and retain for a period of at least six months after the end of the rental, the time and method of delivery of the information, any waiver made by the customer, and the times and dates of initial pickup and redelivery of the containerized goods.

(6) No later than the time the empty individual storage container is delivered to the customer, the company shall provide the customer with an informational brochure containing the following information about loading the container:

(A) Packing and loading tips to minimize damage in transit.

(B) A suggestion that the customer make an inventory of the items as they are loaded and keep any other record (for example, photographs or video recording) that may assist in any subsequent claims processing.

(C) A list of items that are impermissible to pack in the container (for example, flammable items).

(D) A list of items that are not recommended to be packed in light of foreseeable hazards inherent in the company’s handling of the containers and in light of any limitation of liability contained in the rental agreement.

(b) Pickup and delivery of the individual storage containers shall be on a date agreed upon between the customer and the company. If the company requires the customer to be physically present at the time of pickup, the company shall in fact be at the customer’s premises prepared to perform the service not more than four hours later than the scheduled time agreed to by the customer and company, and in the event of a preventable breach of that obligation by the company, the customer shall be entitled to receive a penalty of fifty dollars ($50) from the company and to elect rescission of the rental agreement without liability.

(c) No charge shall be assessed with respect to any movement of the container between self-service storage facilities by the company at its own discretion, nor for the delivery of a container to a customer’s premises if the customer advises the company, at least 24 hours before the agreed time of container dropoff, orally or in writing, that he or she is rescinding the request for service.

(d) For purposes of this chapter, “individual storage container” means a container that meets all of the following requirements:

(1) It shall be fully enclosed and locked.

(2) It contains not less than 100 cubic feet and not more than 1,100 cubic feet.

(3) It is constructed out of a durable material appropriate for repeated use. A box constructed out of cardboard or a similar material shall not constitute an individual storage container for purposes of this section.

(e) Nothing in this section shall be construed to limit the authority of the Public Utilities Commission to investigate and commence an appropriate enforcement action pursuant to Chapter 7 (commencing with Section 5101) of Division 2 of the Public Utilities Code against any person transporting household goods in individual storage containers in a manner other than that described in this section.

(Amended by Stats. 2009, Ch. 88, Sec. 10. Effective January 1, 2010.)



21702

The owner of a self-service storage facility and his or her heirs, executors, administrators, successors, and assigns have a lien upon all personal property located at a self-service storage facility for rent, labor, late payment fees, or other charges, present or future, incurred pursuant to the rental agreement and for expenses necessary for the preservation, sale, or disposition of personal property subject to the provisions of this chapter. The lien may be enforced consistent with the provisions in this chapter.

(Amended by Stats. 2001, Ch. 159, Sec. 31. Effective January 1, 2002.)



21702.5

(a) Any lien on a vehicle or vessel subject to registration or identification under the Vehicle Code that has attached and is set forth in the documents of title to the vehicle or vessel shall have priority over any lien created pursuant to this chapter.

(b) Any lien created pursuant to this chapter on a vehicle or vessel subject to registration or identification under the Vehicle Code shall be enforced in accordance with Section 3071 of the Civil Code, in the case of a vehicle, or Section 503 of the Harbors and Navigation Code, in the case of a vessel, and not as prescribed in Sections 21705 to 21711, inclusive.

(c) Any lien created pursuant to this chapter on a vehicle or vessel subject to registration or identification under the Vehicle Code shall not include any charges for rent, labor, or other services incurred pursuant to the rental agreement, accruing more than 60 days after the date the lien imposed pursuant to this chapter attaches, as set forth in Section 21705, and before application is made for authorization to conduct the lien sale pursuant to the requirements of Section 3071 of the Civil Code or Section 503 of the Harbors and Navigation Code.

(d) Any proceeds from a lien sale shall be disposed of pursuant to Section 3073 of the Civil Code, in the case of a vehicle, or Section 507.5 of the Harbors and Navigation Code, in the case of a vessel.

(e) In addition to the right to foreclose on the vehicle, watercraft, or trailer, the owner may have the vehicle, watercraft, or trailer towed from the premises if rent and other charges have not been paid for 60 days and the notice required in Section 21703 has been sent. Not less than 10 days before having the vehicle towed, the owner shall send notice by first-class mail with certificate of mailing to the occupant’s last known address stating the name, address, and telephone number of the towing company and the street address of the location where the towed property can be redeemed. When the towing company takes possession of the vehicle, watercraft, or trailer, the owner shall not be liable for the property or damage to the property. The towing company shall be in compliance with Section 12520 of the Vehicle Code, and shall act in accordance with Section 22658 of the Vehicle Code in removing the property.

(Amended by Stats. 2014, Ch. 778, Sec. 1. Effective January 1, 2015.)



21703

If any part of the rent or other charges due from an occupant remain unpaid for 14 consecutive days, an owner may terminate the right of the occupant to the use of the storage space at a self-service storage facility by sending a notice to the occupant’s last known address and to the alternative address specified in subdivision (b) of Section 21712. The notice shall be sent by certified mail, postage prepaid, or by regular first-class mail if the owner obtains a certificate of mailing indicating the date the notice was mailed. The notice shall contain all of the following:

(a) An itemized statement of the owner’s claim showing the sums due at the time of the notice and the date when the sums became due.

(b) A statement that the occupant’s right to use the storage space will terminate on a specified date (not less than 14 days after the mailing of the notice) unless all sums due are paid by the occupant prior to the specified date.

(c) A notice that the occupant may be denied access to the storage space after the termination date if the sums are not paid and that an owner’s lien, as provided for in Section 21702, may be imposed thereafter.

(d) The name, street address, and telephone number of the owner or his or her designated agent whom the occupant may contact to respond to the notice.

(Amended by Stats. 2003, Ch. 267, Sec. 1. Effective January 1, 2004.)



21704

A notice in substantially the following form shall satisfy the requirements of Section 21703:

PRELIMINARY LIEN NOTICE

TO _____ (occupant) _____

_____ (address) _____

_____ (state) _____

You owe and have not paid rent and/or other charges for the use of

storage _____ (space number) _____

at _____ (name and address of storage facility) _____ .

These charges total $ _____ (amount) _____

and have been due for more than 14 days. They are itemized as follows:

Due Date

Description

Amount

TOTAL: $__________

If this sum is not paid in full before

_____ (date at least 14 days from mailing _____

your right to use the storage space will terminate, you will be denied access, and an owner’s lien on any stored property will imposed.

You may pay this sum and may contact the owner at:

(name) _____

(address) _____

(state) _____

(telephone) _____

(date)

_____ (owner’s signature) _____

(Added by Stats. 1981, Ch. 439, Sec. 1.)



21705

(a) If the notice has been sent as required by Section 21703 and the total sum due has not been paid within 14 days of the termination date specified in the preliminary lien notice, the lien imposed by this chapter attaches as of that date and the owner may do all of the following:

(1) Deny an occupant access to the space.

(2) Enter the space.

(3) Remove any property found therein to a place of safekeeping.

(b) Upon taking the actions described in subdivision (a), the owner shall send to the occupant, by certified mail, or by first-class mail if the owner obtains a certificate of mailing, postage prepaid, addressed to the occupant’s last known address, and to the alternative address specified in subdivision (b) of Section 21712, both of the following:

(1) A notice of lien sale that states all of the following:

(A) That the occupant’s right to use the storage space has terminated and that the occupant no longer has access to the stored property.

(B) That the stored property is subject to a lien, the current amount of the lien, and that the lien will continue to increase if rent is not paid.

(C) That the property will be sold to satisfy the lien after a specified date that is not less than 14 days from the date of mailing the notice, unless the occupant executes and returns by certified mail a declaration in opposition to lien sale in the form set forth in paragraph (2).

(D) A statement that the occupant may regain full use of the space by paying the full lien amount prior to the date specified in subparagraph (C).

(E) That any excess proceeds of the sale over the lien amount and costs of sale will be retained by the owner and may be reclaimed by the occupant or claimed by another person at any time for a period of one year from the sale and that thereafter the proceeds will escheat to the county in which the sale is to take place.

(2) A blank declaration in opposition to lien sale that shall be in substantially the following form:

“DECLARATION IN OPPOSITION TO LIEN SALE

You must complete all sections of this declaration. If the owner cannot contact or serve you at the physical address and telephone number that you provide below, this declaration shall be void and the owner may sell your stored property.

I, _____ (occupant’s name) _____ , have received the notice of lien sale

of the property stored at _____ (location and space #) _____ .

I oppose the lien sale of the property, because (provide a brief explanation of the reason the owner’s lien may not be valid. For example, “I have paid my rent and other charges in full”):

My current address and telephone number are:

(physical address)

(city)

(state)

(ZIP Code)

(telephone number)

I understand that the lienholder may file an action against me in any court of competent jurisdiction, including small claims court, at the address provided above, and if a judgment is given in his or her favor, I may be liable for the court costs. I also understand that this declaration is not valid if (a) the address provided in this declaration is not my current address or (b) I change my address at any time prior to service of an action on the lien and I do not provide the owner the address within 10 days of the change.

I declare under penalty of perjury that the foregoing is true and correct, and that this declaration was signed by me on _____ (date) _____ at _____ (place) _____ .

(signature of occupant).

Return this declaration to:

(self-service storage facility address)”

(Amended by Stats. 2014, Ch. 778, Sec. 2. Effective January 1, 2015.)



21706

If a declaration in opposition to the lien sale, executed under penalty of perjury, is not received by the owner on or prior to the date specified in the notice of lien sale by certified mail, is not completed and signed by the occupant, or if the occupant withdraws the declaration in opposition to the lien sale in writing, the owner may, subject to Sections 21708 and 21709, sell the property upon complying with the requirements set forth in Section 21707.

(Amended by Stats. 2014, Ch. 778, Sec. 3. Effective January 1, 2015.)



21707

After the expiration of the time given in the notice of lien sale, pursuant to subdivision (b) of Section 21705, or following the failure of a claimant to pay rent or obtain a court order pursuant to Section 21709, an advertisement of the sale shall be published once a week for two weeks consecutively in a newspaper of general circulation published in the judicial district where the sale is to be held. The advertisement shall include a general description of the goods, the name of the person on whose account they are being stored, and the name and location of the storage facility. If there is no newspaper of general circulation published in the judicial district where the sale is to be held, the advertisement shall be posted at least 10 days before the sale in not less than six conspicuous places in the neighborhood of the proposed sale. The sale shall be conducted in a commercially reasonable manner. After deducting the amount of the lien and costs of sale, the owner shall retain any excess proceeds of the sale on the occupant’s behalf. The occupant, or any other person having a court order or other judicial process against the property, may claim the excess proceeds, or a portion thereof sufficient to satisfy the particular claim, at any time within one year of the date of sale. Thereafter, the owner shall pay any remaining excess proceeds to the treasury of the county in which the sale was held.

(Amended by Stats. 2011, Ch. 65, Sec. 1. Effective January 1, 2012.)



21708

Any person who has a perfected security interest under Division 9 (commencing with Section 9101) of the Commercial Code may claim any personal property subject to the security interest and subject to a lien pursuant to this chapter by paying the total amount due, as specified in the preliminary lien notice, for the storage of the property, if no declaration of opposition to the lien sale is executed and returned by the occupant. Upon payment of the total amount due, the owner shall deliver possession of the particular property subject to the security interest to the person who paid the total amount due. The owner shall not be liable to any person for any action taken pursuant to this section if the owner has fully complied with the requirements of Sections 21704 and 21705.

(Added by Stats. 1981, Ch. 439, Sec. 1.)



21709

Prior to any sale pursuant to Section 21707, any person claiming a right to the goods may pay the amount necessary to satisfy the lien together with one month’s rent in advance. In that event, the goods shall not be sold, but shall be retained by the owner pending a court order directing the disposition of the property. If a court order is not obtained within 30 days following the date of the payment pursuant to this section, the claimant shall pay the owner the monthly rental charge for the space where the property is stored pursuant to the terms of the rental agreement. If the claimant does not pay this rent, the owner may sell or dispose of the personal property in accordance with Section 21707. The owner shall have no liability for the sale or other disposition of the personal property to any claimant who fails to secure a court order or pay the required rental charge as set forth in this section, provided the owner has fully complied with the requirements of this chapter.

(Amended by Stats. 2010, Ch. 439, Sec. 5. Effective January 1, 2011.)



21710

(a) If a valid declaration in opposition to lien sale is received by the owner prior to the date set forth in the notice of lien sale, the owner may enforce the lien only as follows:

(1) File an action to enforce the lien in small claims court as provided in Chapter 5.5 (commencing with Section 116.110) of Title 1 of Part 1 of the Code of Civil Procedure, provided that the amount of the lien is within the monetary jurisdiction of the court. If the action is filed in small claims court, all of the procedures set forth in that chapter shall apply, including the procedures for service of the summons and complaint.

(2) File an action to enforce the lien in any other court of competent jurisdiction, in which case the summons and complaint may be served by certified mail, postage prepaid, addressed to the occupant at the address provided by the occupant in the declaration of lien sale, and service shall be deemed completed on the fifth day after the mailing, or in any other manner authorized by Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(b) If the owner is granted a judgment in favor of the lien, the owner may advertise the goods for sale and sell the property as provided in Section 21707.

(Repealed and added by Stats. 2010, Ch. 439, Sec. 7. Effective January 1, 2011.)



21711

A purchaser in good faith of goods sold to enforce a lien or a judgment entered on the lien in favor of the owner on goods stored at a self-service storage facility takes the goods free of any rights of persons against whom the lien was claimed, despite noncompliance by the owner of the storage facility with the requirements of this chapter.

(Added by Stats. 1981, Ch. 439, Sec. 1.)



21712

(a) Each contract for the rental or lease of individual storage space in a self-service storage facility shall be in writing and shall contain, in addition to the provisions otherwise required or permitted by law to be included, a statement that the occupant’s property will be subject to a claim of lien and may even be sold to satisfy the lien if the rent or other charges due remain unpaid for 14 consecutive days and that such actions are authorized by this chapter.

(b) The provisions of this chapter shall not apply, and the lien authorized by this chapter shall not attach, unless the rental agreement requests, and provides space for, the occupant to give the name and address of another person to whom the preliminary lien notice and subsequent notices required to be given under this chapter may be sent. Notices sent pursuant to Section 21703 or Section 21705 shall be sent to the occupant’s address and the alternative address, if both addresses are provided by the occupant. Failure of an occupant to provide an alternative address shall not affect an owner’s remedies under this chapter or under any other provision of law.

(Added by Stats. 1981, Ch. 439, Sec. 1.)



21713

This chapter shall not be construed to impair or affect the right of the parties to create additional rights, duties, and obligations in and by virtue of the rental agreement, including, but not limited to, the right to limit the value of the property the occupant may store in the storage space. The rights provided by this chapter shall be in addition to all other rights provided by law to a creditor against his or her debtor.

(Amended by Stats. 2014, Ch. 778, Sec. 4. Effective January 1, 2015.)



21713.5

(a) The owner of a self-service storage facility may assess a reasonable late payment fee if an occupant does not pay the entire amount of the rental fee specified in the rental agreement, subject to the following requirements:

(1) No late payment fee shall be assessed unless the rental fee remains unpaid for at least 10 days after the date specified in the rental agreement for payment of the rental fee.

(2) The amount of the late payment fee shall be specified in the occupant’s rental agreement.

(3) Only one late payment fee shall be assessed for each rental fee payment that is not paid on the date specified in the rental agreement.

(b) For purposes of this section, a “reasonable late payment fee” is one that does not exceed the following:

(1) Ten dollars ($10), if the rental agreement provides for monthly rent of sixty dollars ($60) or less.

(2) Fifteen dollars ($15), if the rental agreement provides for monthly rent greater than sixty dollars ($60), but less than one hundred dollars ($100).

(3) Twenty dollars ($20) or 15 percent of the monthly rental fee, whichever is greater, if the rental agreement provides for monthly rent of one hundred dollars ($100) or more.

(Added by Stats. 2000, Ch. 156, Sec. 2. Effective January 1, 2001.)



21714

The provisions of this chapter shall only apply to rental agreements entered into, or extended, or renewed after the effective date of this chapter.

(Added by Stats. 1981, Ch. 439, Sec. 1.)



21715

All rental agreements entered into before the effective date of this chapter, and not extended or renewed after that date, and the rights, duties, and interests flowing from them, shall remain valid, and may be enforced or terminated in accordance with their terms or as permitted by any other statute or law of this state.

(Added by Stats. 1981, Ch. 439, Sec. 1.)



21716

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

(Added by Stats. 1981, Ch. 439, Sec. 1.)






CHAPTER 11 - Copyrighted Performances of Musical Works

21750

For purposes of this chapter, the following definitions apply:

(a) “Copyright owner” means the owner of a copyright of a nondramatic musical work recognized and enforceable under the copyright laws of the United States pursuant to Title 17 of the United States Code, P. L. 94-553 (17 U.S.C. Sec. 101 et seq.). “Copyright owner” does not include the owner of a copyright in a motion picture or audiovisual work, or in part of a motion picture or audiovisual work.

(b) “Performing rights society” means an association or corporation that licenses the public performance of nondramatic musical works on behalf of copyright owners, such as the American Society of Composers, Authors and Publishers (ASCAP), Broadcast Music, Inc. (BMI), and SESAC, Inc.

(c) “Proprietor” means the owner of a retail establishment, restaurant, inn, bar, tavern, or any other similar place of business or professional office located in this state in which the public may assemble and in which nondramatic musical works may be performed, broadcast, or otherwise transmitted for the enjoyment of the assembled members of the public.

(d) “Royalty” or “royalties” means the fees payable to a copyright owner or performing rights society for the public performance of a nondramatic musical work.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)



21751

No copyright owner or performing rights society may enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless at least 72 hours prior to the execution of that contract, it provides to the proprietor, in writing, the following:

(a) A schedule of the rates and terms of royalties under the contract.

(b) Notice that the proprietor is entitled to the information contained in subdivision (a) and Section 21751.5.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)



21751.5

A performing rights society shall make available electronically to proprietors the most current available list of the members and affiliates represented by the performing rights society and the most current available list of no less than the performed works that the society licenses. A performing rights society may make additional information available to a proprietor at a reasonable cost.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)



21752

A contract for the payment of royalties executed in this state shall:

(a) Be in writing.

(b) Be signed by the parties.

(c) Include at least the following information:

(1) The proprietor’s name and business address.

(2) The name and location of each place of business to which the contract applies.

(3) The duration of the contract.

(4) The schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of those rates for the duration of that contract.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)



21753

(a) No representative or agent of a performing rights society may do any of the following:

(1) Discuss with the proprietor or the proprietor’s employee, a contract for payment of royalties by a proprietor or the use of copyrighted works by the proprietor, without first identifying himself or herself to the proprietor or the proprietor’s employees.

(2) Engage in any coercive conduct, act, or practice that is substantially disruptive of a proprietor’s business, or use or attempt to use a fraudulent act, as defined in Section 1572 of the Civil Code.

(3) Fail to comply with Section 21751, 21751.5, or 21752.

(b) This chapter does not prohibit a copyright owner or performing rights society from conducting investigations to determine the existence of music use by a proprietor or informing a proprietor of the proprietor’s obligation under Title 17 of the United States Code.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)



21754

A person who wilfully violates any of the provisions of this act is liable for a civil penalty of five thousand dollars ($5,000) per violation.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)



21755

A proprietor may bring an action or assert a counterclaim against a copyright owner or performing rights society to enjoin any violation of this chapter and to recover any damages sustained by the proprietor as a result of a violation of this chapter. If successful, the proprietor is entitled to recover treble damages, together with filing fees and reasonable costs of suit, in addition to any other legal or equitable relief.

If a proprietor prevails in a cause of action alleging a willful violation of paragraph (2) of subdivision (a) of Section 21753, the prevailing proprietor shall be awarded reasonable attorney’s fees.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)



21756

The rights, remedies, and prohibitions accorded by this chapter are in addition to any other right, remedy, or prohibition accorded by law. Nothing in this chapter shall be construed to deny, abrogate, or impair any right, remedy, or prohibition.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)



21757

This chapter does not apply to contracts between copyright owners or performing rights societies and broadcasters licensed by the Federal Communications Commission. However, if a copyright owner or performing rights society is licensed by the Federal Communications Commission, this chapter applies to contracts between that copyright owner or performing rights society and a proprietor.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)



21758

This chapter does not apply to conduct engaged in while enforcing Section 653w of the Penal Code.

(Added by Stats. 1996, Ch. 340, Sec. 2. Effective January 1, 1997.)






CHAPTER 11.5 - Optical Disc Identification

21800

(a) Every person who manufactures an optical disc for commercial purposes shall permanently mark each manufactured optical disc with an identification mark that identifies the name of the manufacturer and the state in which the optical disc was manufactured or, alternatively, a unique identifying code that will allow law enforcement personnel to determine the name of the manufacturer and the state in which the optical disc was manufactured.

(b) The identification mark required by this section shall be affixed by molding, diestamping, etching, or other permanent method in a manner in which the identification mark is clearly visible without the aid of magnification or special devices to read the mark.

(Amended by Stats. 2011, Ch. 421, Sec. 1. Effective January 1, 2012.)



21801

(a) No person who manufactures optical discs for commercial purposes shall (1) possess, own, control, or operate manufacturing equipment or any optical disc mold unless it has been adapted to apply the appropriate identification mark or unique identifying code in accordance with this chapter, or (2) make, possess, or adapt any optical disc mold for the purpose of applying to an optical disc a forged or false identification mark or identifying code, or any mark so similar to a manufacturer’s identification mark or identifying code as to be likely to deceive.

(b) Any manufacturing equipment, optical disc mold, or production part found on the premises of a commercial manufacturer shall for the purposes of this chapter be deemed to be in the possession of the manufacturer.

(Repealed and added by Stats. 2011, Ch. 421, Sec. 3. Effective January 1, 2012.)



21802

For purposes of this chapter, the following terms shall have the following meanings:

(a) “Commercial purposes” means the manufacture of at least 10 of the same or different optical discs in a 180-day period by storing information on the disc for the purposes of resale by that person or others.

(b) “Manufacturer” means a person who replicates the physical optical disc or produces the master used in any optical disc replication process. It does not include a person who manufactures optical discs for internal use, testing, or review, or a person who manufactures blank optical discs.

(c) “Manufacturing equipment” means any machine, equipment, or device, including mastering equipment, used for the manufacture of optical discs or production parts in accordance with this chapter.

(d) “Mastering equipment” means any machine, equipment, or device used for the mastering of optical discs or production parts consisting of a signal processor and laser beam recorder or any other recorder, used to record data onto the glass or polymer master disc from which production parts are produced, or to record data directly onto a production part.

(e) “Optical disc” means a disc capable of being read by a laser or other light source on which data is stored in digital form. It includes, but is not limited to, discs known as CDs, DVDs, or related mastering source materials. It does not include blank optical discs.

(f) “Production part” means the item usually referred to as a stamper that embodies data in a digital form and is capable of being used to mold optical discs, and includes any other item, usually referred to as a master, father or mother, embodying data from which a stamper may be produced by means of an electroplating process.

(g) “Professional organization” means an organization whose membership consists wholly or substantially of intellectual property rights owners, and which is mandated by those members to enforce their rights against counterfeiting and piracy.

(Repealed and added by Stats. 2011, Ch. 421, Sec. 5. Effective January 1, 2012.)



21803

(a) Law enforcement officers are authorized to perform inspections at commercial optical disc manufacturing facilities to verify compliance with the provisions of this chapter. Any inspection shall be conducted by officers whose primary responsibilities include investigation of high-technology crime or intellectual property piracy. Inspections shall take place during regular business hours and shall be limited to the areas of the premises where manufacturing equipment is located and where optical discs and production parts are manufactured and stored. The scope of the inspection shall be restricted to the physical review of items and collection of information necessary to verify compliance with the provisions of this chapter. Officers performing inspections may do so without providing prior notice or obtaining a warrant, and shall have the authority to do all of the following:

(1) Take an inventory of all manufacturing equipment, including the identification mark or unique identifying code that any piece of equipment has been modified to apply.

(2) Review any optical disc, manufacturing equipment, optical disc mold, or production part.

(3) Review any record, book, or document maintained under Section 21807, kept in any format, electronic or otherwise, relating to the business concerned.

(4) Inspect, remove, and detain for the purpose of examination for as long as reasonably necessary any optical disc, production part, or record, book, or document maintained under Section 21807.

(5) Seize any optical disc or production part manufactured in violation of this chapter.

(6) Obtain and remove four samples each of the optical discs molded by each mold that has been used or could be used to manufacture optical discs.

(b) No person shall evade, obstruct, or refuse any inspection requested or being carried out by a law enforcement officer to determine compliance with this chapter. The manufacturer, and the employees, servants, or agents of the manufacturer, shall cooperate during the course of the inspection by promptly doing all of the following:

(1) Providing and explaining any record, book, or document required to be maintained pursuant to Section 21807.

(2) Pointing out and providing access to all optical discs, manufacturing equipment, optical disc molds, and production parts and demonstrating to the satisfaction of the officer that they include or have been adapted to apply the required identification mark or unique identifying code.

(3) Providing and permanently surrendering four samples each of the optical discs molded by each mold that has been used or could be used to manufacture optical discs.

(Repealed and added by Stats. 2011, Ch. 421, Sec. 7. Effective January 1, 2012.)



21804

Except as otherwise provided in this chapter, any manufacturer of optical discs who violates this chapter is guilty of a misdemeanor, and shall be subject to a fine of not less than five hundred dollars ($500) and not more than twenty-five thousand dollars ($25,000) for a first offense, and shall be subject to a fine of not less than five thousand dollars ($5,000) nor more than two hundred fifty thousand dollars ($250,000) for a second or subsequent offense.

(Amended by Stats. 2011, Ch. 421, Sec. 8. Effective January 1, 2012.)



21805

Any person who buys, sells, receives, transfers, or possesses for purposes of sale or rental an optical disc knowing that the identification mark required by this chapter has been removed, defaced, covered, altered, or destroyed, or knowing it was manufactured in California without the required identification mark, or knowing it was manufactured in California with a false identification mark is guilty of a misdemeanor punishable by imprisonment in a county jail for a term not exceeding one year, or by a fine of not more than ten thousand dollars ($10,000), or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 421, Sec. 9. Effective January 1, 2012.)



21806

Any person who knowingly removes, defaces, covers, alters, or destroys the identification mark required by this chapter is guilty of a misdemeanor punishable by imprisonment in a county jail for a term not exceeding one year, or by a fine of not more than ten thousand dollars ($10,000), or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 421, Sec. 10. Effective January 1, 2012.)



21807

(a) Every person who manufactures optical discs for commercial purposes shall keep full and accurate records of its manufacturing equipment, and shall make them available to law enforcement for inspection pursuant to this chapter. The records shall include a current inventory of manufacturing equipment, and every purchase, lease, sale, disposal, or other transaction relating to any manufacturing equipment, specifying the make, model, and serial number of the equipment, the identification mark or unique identifying code which the equipment has been adapted to apply, the date and nature of each transaction, and the full name and address of the party with whom the transaction was entered into.

(b) Every person who manufactures optical discs for commercial purposes shall keep all of the following, for a period of not less than five years from the date of production:

(1) One sample of each optical disc title manufactured by it.

(2) One copy in a retrievable form of the content of each production part manufactured by it.

(3) The name and physical address of the customer, or if the order was placed by an intermediary, the name and physical address of the actual customer who originated the order.

(Added by Stats. 2011, Ch. 421, Sec. 11. Effective January 1, 2012.)






CHAPTER 12 - Precious Metal Marking

ARTICLE 1 - General Provisions

22100

Unless the context otherwise requires, the general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1941, Ch. 316.)



22101

“Article” means any article of merchandise, and includes each and every portion of any such article whether or not such portion is separable or is a distinct part thereof.

(Added by Stats. 1941, Ch. 316.)



22102

“Mark” means any mark, sign, device, imprint, stamp or brand applied to any article or to any tag, card, paper, label, box, carton, container, holder, package cover or wrapping attached to, used in conjunction with or to inclose any article, or to any bill, bill of sale, invoice, statement, letter, circular, advertisement, notice, memorandum or other writing or printing concerning any article.

(Added by Stats. 1941, Ch. 316.)



22103

“Apply,” “applies” or “applied” mean imprint, emboss or engrave on the article itself and not otherwise.

(Amended by Stats. 1943, Ch. 919.)



22104

“Person” includes a firm, partnership, association, limited liability company, and corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 27. Effective January 1, 1995.)






ARTICLE 2 - The Platinum Group

22120

The provisions of this article shall apply exclusively to the following metals and to the alloys of each:

(a) Platinum

(b) Iridium

(c) Palladium

(d) Ruthenium

(e) Rhodium

(f) Osmium.

(Added by Stats. 1941, Ch. 316.)



22121

“Quality mark” is any mark describing, identifying or referring to or appearing or seeming or purporting to indicate, describe, identify or refer to the partial or total presence or existence of, or the quality of, or the percentage of, or the purity of, or the number of parts of platinum, iridium, palladium, ruthenium, rhodium or osmium in any article.

(Added by Stats. 1941, Ch. 316.)



22122

No more than one quality mark shall be applied to any article and such quality mark shall be applied to such article in only one place thereof, except as otherwise in this article specifically permitted. Each quality mark shall be legible, clear and distinct.

(Added by Stats. 1941, Ch. 316.)



22123

If an article is composed of mechanism, works or movements and of a case or cover containing the mechanism, works or movements, a quality mark applied to the article shall not apply to the mechanism, works or movements.

(Added by Stats. 1941, Ch. 316.)



22124

A quality mark applied to any article shall not apply to springs, winding bars, sleeves, crown cores, mechanical joint pins, screws, rivets, dustbands, detachable movement rims, hat-pin stems, bracelet or necklace snap tongues.

(Added by Stats. 1941, Ch. 316.)



22125

If a quality mark is applied to an article in accordance with the provisions of subdivision (e) of Section 22128, it shall not apply to pin tongues, joints, catches, lapel button backs and posts to which they are attached, scarf-pin stems, hat-pin sockets, shirt-stud backs, vest-button backs and any screw backs, if such parts are made of the same quality of gold as that used in the balance of the article.

(Added by Stats. 1941, Ch. 316.)



22126

If a quality mark is printed, stamped or branded on any article itself, the person so applying such mark shall also apply a trade-mark duly applied for or registered to him under the laws of the United States.

If the person so applying such quality mark is the manufacturer of the article and has sold or contracted to sell such article to a jobber, wholesale or retail dealer regularly engaged in the business of buying and selling similar articles, this section shall be deemed to be complied with if a trade-mark duly registered under the laws of the United States to such jobber, wholesale or retail dealer is applied to such article.

A manufacturer of an article may also mark on the article, in addition to the marks herein specifically required, numerals intended to identify the article or the design or pattern used in such article if such numerals do not appear or purport to be a part of the quality mark and are not calculated to mislead or deceive any person into believing that they are a part of the quality mark.

(Added by Stats. 1941, Ch. 316.)



22127

Wherever in this article provision is made for marking the number of parts or percentage of metals in any article such number or percentage shall refer to weight and not to volume, thickness or any other standard of measurement.

(Added by Stats. 1941, Ch. 316.)



22128

No quality mark shall be applied to any article except in accordance with the following provisions of this section:

(a) An article consisting of at least 985/1000ths parts of platinum, iridium, palladium, ruthenium, rhodium, or osmium, where solder is not used and at least 950/1000ths parts of said metal or metals where solder is used, may be marked “platinum”; provided, that the total of the aforementioned metals other than pure platinum shall amount to no more than 50/1000ths parts of the contents of the entire article.

(b) An article consisting of at least 985/1000ths parts of platinum, iridium, palladium, ruthenium, or osmium, where solder is not used and at least 950/1000ths parts of the said metal or metals where solder is used; and provided further, that at least 750/1000ths parts of said article are pure platinum, may be marked “platinum”; provided immediately preceding the mark “platinum” there is marked the name or abbreviation of either iridium, palladium, ruthenium, rhodium, or osmium, whichever of said metals predominates; and provided further, that such predominating other metal must be more than 50/1000ths parts of the entire article.

(c) An article consisting of at least 985/1000ths parts of platinum, iridium, palladium, ruthenium, rhodium, or osmium, where solder is not used and at least 950/1000ths parts of said metals where solder is used; provided, more than 500/1000ths parts of said article consists of pure platinum, may be marked with the word “platinum”; provided, that said word is immediately preceded by a decimal fraction in one-thousandths showing the platinum content of the entire article; and further provided, that said mark “platinum” be followed by the name or abbreviation as herein allowed, of such one or more of the following metals, to wit: iridium, palladium, ruthenium, rhodium, or osmium, that may be present in the article in quantity of more than 50/1000ths parts of the entire article. The name of such other metal or metals other than platinum, however, shall each be immediately preceded by a decimal fraction in one-thousandths showing the content of such other metal or metals in proportion to the entire article, as for example, 600 plat., 350 pall., or 500 plat., 200 pall., 150 ruth., 100 rhod.

(d) An article consisting of 950/1000ths parts of the following metals: Platinum, iridium, palladium, ruthenium, rhodium, or osmium with less than 500/1000ths parts of the entire article consisting of pure platinum, may be marked with the name iridium, palladium, ruthenium, rhodium, or osmium, whichever predominates in the said article, but in no event with the mark “platinum”; provided, however, that the quantity of such metal other than platinum so marked, must be marked in decimal thousandths; and provided further, that the name of such metal other than platinum so used must be spelled out in full irrespective of any other provisions of this article to the contrary.

(e) An article composed of platinum and gold which resembles, appears or purports to be platinum, may be marked with a carat mark and the platinum mark; provided:

1. The platinum in such article shall be at least 985/1000ths parts pure platinum; and

2. The fineness of the gold in such article shall be correctly described by the carat mark of said gold; and

3. The percentage of platinum in such article shall be no less than 5 per cent in weight of the total weight of the article.

The mark shall be so applied that the carat mark shall immediately precede the platinum mark, as for example, “14 K & Plat.,” “l8 K & Plat.,” as the case may be. If the percentage of platinum exceeds 5 per cent, the quality mark may also include a declaration of the percentage of platinum, as for example, “18 K & l/10 Plat.,” or “14 K & l/8 Plat.,” or as the case may be.

(f) An article composed of platinum and any other material or metal not resembling, appearing or purporting to be platinum, may be marked with the word “platinum”; provided, all parts or portions of such article resembling or appearing or purporting to be platinum, or reasonably purporting to be described as platinum by said quality mark, shall be at least 985/1000ths parts pure platinum.

(Added by Stats. 1941, Ch. 316.)



22129

Abbreviations. Whenever provided for in this article, and except as specifically excepted in paragraph (d) of Section 22128:

(a) The word “platinum” may be applied by spelling it out in full or by the abbreviation “plat.”

(b) The word “iridium” may be applied by spelling it out in full or by the abbreviation “irid.”

(c) The word “palladium” may be applied by spelling it out in full or by the abbreviation “pall.”

(d) The word “ruthenium” may be applied by spelling it out in full or by the abbreviation “ruth.”

(e) The word “rhodium” may be applied by spelling it out in full or by the abbreviation “rhod.” and

(f) The word “osmium” may be applied by spelling it out in full or by the abbreviation “osmi.”.

(Added by Stats. 1941, Ch. 316.)



22130

In any action relating to the enforcement of any provision of this article, a certificate duly issued by an assay office of the Treasury Department of the United States, certifying the weight of any article, or any part thereof, or of the kind, weight, quality, fineness or quantity of any ingredient thereof, shall be receivable in evidence as constituting prima facie proof of the matter or matters so certified.

(Added by Stats. 1941, Ch. 316.)



22131

In any action relating to the enforcement of any provision of this article, proof that an article has been marked in violation of the provisions of this article shall be deemed to be prima facie proof that such article was manufactured after this article became effective.

(Added by Stats. 1941, Ch. 316.)



22132

Any person or any officer, director, employee or agent of any person who makes, sells, or offers to sell, or dispose of, or has in his possession, with intent to sell or dispose of any article to which is applied any quality mark which does not conform to all of the provisions of this article, or from which is omitted any mark required by the provisions of this article, shall be guilty of a misdemeanor.

It shall be a defense to any prosecution under this article for the defendant to prove that the said article was manufactured and marked with the intention of and for purposes of exportation from the United States and that the said article was either actually exported from the United States to a foreign country within six months after the date of manufacture thereof with the bona fide intention of being sold in the said country and of not being reimported; or that it was delivered within six months after date of manufacture thereof, to a person whose exclusive customary business is the exportation of such articles from the United States.

(Added by Stats. 1941, Ch. 316.)






ARTICLE 3 - Gold

22175

The provisions of this article shall apply exclusively to gold and to its alloys.

(Added by Stats. 1941, Ch. 319.)



22176

As used in this article “quality mark” means any mark indicating or purporting to indicate that any article is composed of gold or of any of its alloys or indicating or purporting to indicate the quality, fineness, quantity, weight or kind of gold or its alloys in an article.

(Added by Stats. 1941, Ch. 319.)



22177

A quality mark need not be applied to any article, but if a quality mark is applied to any article it shall be applied in accordance with the provisions of this article.

(Added by Stats. 1941, Ch. 319.)



22178

A quality mark applied to any article shall indicate the number of twenty-fourth parts by weight of pure gold or its alloy contained in the article.

(Added by Stats. 1941, Ch. 319.)



22179

The variation between the actual fineness of the gold or its alloy contained in any article and that indicated by the quality mark applied to such article shall not exceed the tolerances for fineness prescribed for articles made of gold and its alloys which are to be moved in interstate commerce by that act of the United States Government entitled “An act forbidding the importation, exportation or carriage in interstate commerce of falsely or spuriously stamped articles of merchandise made of gold or silver or their alloys, or for other purposes,” approved June 13, 1906 (34 Stats. 260; 15 U.S.C. Secs. 294-300, inclusive).

(Added by Stats. 1941, Ch. 319.)



22180

Any person who applies or causes any quality mark to be applied to any article which is made in whole or in part of gold or of any of its alloys shall also apply a trade-mark duly applied for or registered to him under the laws of the United States or of this State to such article.

If the person so applying such mark is the manufacturer of the article and has sold or contracted to sell such article to a jobber, wholesale or retail dealer regularly engaged in the business of buying and selling similar articles, this section shall be deemed to be complied with if a trade-mark duly registered under the laws of the United States or of this State to such jobber, wholesale or retail dealer is applied to such article.

(Added by Stats. 1941, Ch. 319.)



22181

Any person or any officer, director, employee or agent of any person who makes, sells or offers to sell or dispose of, or has in his possession with intent to sell or dispose of, any article to which is applied any quality mark which does not conform to all the provisions of this article or from which is omitted any mark required by the provisions of this article is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 319.)









CHAPTER 13 - Polyethylene Plastic Materials

22200

No bag made of plastic material of an average gauge thinner than 0.001 inch which is large enough to fit over a child’s head shall be used by any business establishment as a container for products delivered to purchasers, or by any other business establishment to package articles delivered to customers or other persons doing business with the establishment, or, after January 1, 1988, shall be directly sold, delivered, or given to any business establishment located in the State of California by any manufacturer, supplier, or distributor after January 1, 1988, unless there is printed upon such bag, or upon a gummed label which is securely attached to such bag, in clear legible type the following: “CAUTION—KEEP AWAY FROM SMALL CHILDREN. THE THIN FILM MAY CLING TO NOSE AND MOUTH AND PREVENT BREATHING,” or a similar warning that the bag is dangerous to small children. This section shall not apply to those plastic bags which are used exclusively for industrial purposes.

(Amended by Stats. 1988, Ch. 109, Sec. 2. Effective May 17, 1988.)



22201

As used in this chapter, “a bag large enough to fit over a child’s head” means any bag which, when open, has an opening larger than 25 square inches or a capacity of more than 125 cubic inches.

(Added by Stats. 1959, Ch. 1546.)



22202

As used in this chapter, “clear legible type” means type which meets all the following qualifications:

(a) Is clear and legible.

(b) Is of a bright color which will be clearly visible against either a light or a dark background.

(c) Is printed by some method other than rubber stamp, such as by offset or letterpress, so as to prevent the ink from smearing and to insure that the printed matter will be clear and distinct.

(d) Is not less than the following size:

Total of length and width

of bag combined

Size of type

Less than 30 inches ........................

10 point

30 inches or more, but less than 40 inches ........................

14 point

40 inches or more, but less than 60 inches ........................

18 point

60 inches or more ........................

24 point

(Added by Stats. 1961, Ch. 197.)



22203

No bag made of polyethylene plastic material thinner than 0.001 inch which is large enough to fit over a child’s head shall be used, after the effective date of this section, by any retail store as a container for products, other than for food products weighing not more than five pounds, delivered to purchasers, or by any other retail business establishment to package articles delivered to customers, if any cartoon, picture, or caricature is on such bag which cartoon, picture, or caricature will, or will have a tendency to, facilitate or encourage the use of such bag as a toy by children under 12 years of age.

This section does not prohibit legitimate advertising which does not facilitate or encourage the use of such bag as a toy.

(Added by Stats. 1961, Ch. 197.)



22205

Any violation of this chapter is a misdemeanor.

(Added by renumbering Section 22202 by Stats. 1961, Ch. 197.)






CHAPTER 14 - Tax Preparers

22250

(a) A tax preparer shall maintain a bond issued by a surety company admitted to do business in this state for each individual preparing tax returns for another person. The principal sum of the bond shall be five thousand dollars ($5,000). A tax preparer subject to this section shall provide to the surety company proof that the individual is at least 18 years of age before a surety bond may be issued.

(b) The bond required by this section shall be in favor of, and payable to, the people of the State of California and shall be for the benefit of any person or persons damaged by any fraud, dishonesty, misstatement, misrepresentation, deceit, or any unlawful acts or omissions by the tax preparer, or the tax preparers employed or associated with it to provide tax preparation services.

(c) The tax preparer filing the bond shall identify all tax preparers employed or associated with the tax preparer and shall provide for each employee or associate the evidence required by subdivision (a) to the surety company. A tax preparer employed or associated with a tax preparer shall be covered by the bond of the tax preparer with which he or she is employed or associated. However, in no event shall the total bond required for any single tax preparer and the tax preparers employed or associated with it be required to exceed one hundred twenty-five thousand dollars ($125,000). The aggregate liability of the surety to any and all persons regardless of the number of claims against the bond or the number of years the bond remains in force shall not exceed five thousand dollars ($5,000) for any one tax preparer. Any revision of the bond amount shall not be cumulative. The liability of the surety on the bond shall not include payment of any civil penalties, fines, attorneys’ fees, or any other cost provided by statute or regulation.

(d) The tax preparer shall file an amendment to the bond within 30 days of a change in information contained in the bond, including a change in the tax preparers employed or associated with the tax preparer.

(e) (1) A tax preparer may not conduct business without having a current surety bond in the amount prescribed by this section.

(2) Thirty days prior to the cancellation or termination of any surety bond required by this section, the surety shall send a written notice of that cancellation or termination to the tax preparer and the California Tax Education Council, identifying the bond and the date of cancellation or termination.

(3) If a tax preparer fails to obtain a new bond by the effective date of the cancellation or termination of the former bond, the tax preparer shall cease to conduct business until that time as a new surety bond is obtained.

(f) Notwithstanding Section 995.710 of the Code of Civil Procedure, a tax preparer may not make a deposit in lieu of bond.

(g) A tax preparer shall furnish evidence of the bond required by this section upon the request of any state, federal agency or any law enforcement agency or the California Tax Education Council.

(Amended by Stats. 1999, Ch. 983, Sec. 12. Effective January 1, 2000. Repealed as of January 1, 2019, pursuant to Section 22259.)



22251

For the purposes of this chapter, the following words have the following meanings:

(a) (1) Except as otherwise provided in paragraph (2), “tax preparer” includes:

(A) A person who, for a fee or for other consideration, assists with or prepares tax returns for another person or who assumes final responsibility for completed work on a return on which preliminary work has been done by another person, or who holds himself or herself out as offering those services. A person engaged in that activity shall be deemed to be a separate person for the purposes of this chapter, irrespective of affiliation with, or employment by, another tax preparer.

(B) A corporation, partnership, association, or other entity that has associated with it persons not exempted under Section 22258, which persons shall have as part of their responsibilities the preparation of data and ultimate signatory authority on tax returns or that holds itself out as offering those services or having that authority.

(2) Notwithstanding paragraph (1), “tax preparer” does not include an employee who, as part of the regular clerical duties of his or her employment, prepares his or her employer’s income, sales, or payroll tax returns.

(b) “Tax return” means a return, declaration, statement, refund claim, or other document required to be made or filed in connection with state or federal income taxes or state bank and corporation franchise taxes.

(c) An “approved curriculum provider,” for purposes of basic instruction as described in subdivision (a) of Section 22255, and continuing education as described in subdivision (b) of Section 22255, is one who has been approved by the council as defined in subdivision (d). A curriculum provider who is approved by the tax education council is exempt from Chapter 7 (commencing with Section 94700) of Part 59 of Division 10 of the Education Code.

(d) “Council” means the California Tax Education Council that is a single nonprofit organization exempt from taxation under Section 501(c)(3) of Title 26 of the United States Code made up of not more than one representative from each California nonprofit corporation in good standing that chooses to participate in the council and that represents tax preparers, enrolled agents, attorneys, or certified public accountants with a membership in California of at least 400 in each of the previous three calendar years, and not more than one representative from each for-profit tax preparation corporation in good standing that chooses to participate in the council and that had at least 400 employees or franchisees, which number can include the employees of a franchisee, in California during the previous calendar year and that has been operating in California for the last three years. The council shall establish a process by which six individuals who are tax preparers pursuant to Section 22255 are appointed to the board of directors of the council with full voting privileges to serve terms as determined by the council, with their initial terms being served on a staggered basis. A person exempt from the requirements of this chapter pursuant to Section 22258 is not eligible for appointment to the council, other than an employee of an individual in an exempt category.

(e) “Client” means an individual for whom a tax preparer performs or agrees to perform tax preparation services.

(f) “Refund anticipation loan” means a loan, whether provided by the tax preparer or another entity, such as a financial institution, in anticipation of, and whose payment is secured by, a client’s federal or state income tax refund or by both.

(g) “Refund anticipation loan fee schedule” means a list or table of refund anticipation loan fees that includes three or more representative refund anticipation loan amounts. The schedule shall separately list each fee or charge imposed, as well as a total of all fees imposed, related to the making of a refund anticipation loan. The schedule shall also include, for each representative loan amount, the estimated annual percentage rate calculated under the guidelines established by the federal Truth in Lending Act (15 U.S.C. Sec. 1601 et seq.).

(h) “Registrant” means a tax preparer that has met all of the requirements of this chapter and has been issued a registration by the council.

(Amended by Stats. 2013, Ch. 660, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 22259.)



22251.1

It is the intent of this chapter to enable consumers to easily identify credible tax preparers who are bonded and registered, to ensure tax preparers receive adequate education and treat confidential information appropriately, to prohibit tax preparers from making fraudulent, untrue, or misleading representations, and to provide for a self-funded nonprofit oversight body to register tax preparers and ensure that they meet all of the requirements of this chapter.

(Added by Stats. 2013, Ch. 660, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 22259.)



22251.2

(a) The council shall have the responsibilities and duties set forth in this chapter. The council may take any reasonable actions to carry out the responsibilities and duties set forth in this chapter, including, but not limited to, hiring staff and entering into contracts. The council shall be governed by a board of directors comprised in the manner described in subdivision (d) of Section 22251.

(b) The council shall issue registrations, deny applications, and discipline registrants as authorized by this chapter. The council may adopt bylaws, rules, regulations, and procedures necessary to effectuate the purposes of this chapter.

(c) The council shall establish application fees, renewal fees, delinquent fees, and other fees related to the regulatory cost of providing services and carrying out the council’s responsibilities and duties pursuant to this chapter. These fees shall not exceed the reasonable cost to the council of providing those services and carrying out those responsibilities and duties.

(Amended by Stats. 2014, Ch. 71, Sec. 12. Effective January 1, 2015. Repealed as of January 1, 2019, pursuant to Section 22259.)



22251.3

(a) The council shall issue a registration to any applicant who provides satisfactory evidence that he or she meets all of the requirements of this chapter and who complies with the bylaws, rules, and procedures established by the council.

(b) In order to obtain a registration, an applicant shall submit a written application in a form provided by the council and provide the council with satisfactory evidence that he or she meets all of the following requirements:

(1) The applicant has successfully completed the educational requirements described in subdivision (a) of Section 22255.

(2) All fees required by the council as described in subdivision (c) of Section 22251.2 have been paid.

(3) The applicant meets all of the other requirements for registration in this chapter.

(c) Any registration under this chapter shall be subject to renewal every year in a manner prescribed by the council, and shall expire unless renewed in that manner. The council may provide for the late renewal of a registration.

(Added by Stats. 2013, Ch. 660, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 22259.)



22252

Prior to rendering any tax preparation services, a tax preparer shall provide the customer in writing with the tax preparer’s name, address, telephone number, and evidence of compliance with the bonding requirement of Section 22250, including the bond number, if any.

(Added by Stats. 1996, Ch. 1137, Sec. 51. Effective January 1, 1997. Operative July 1, 1997, by Sec. 54 of Ch. 1137. Repealed as of January 1, 2019, pursuant to Section 22259.)



22252.1

(a) No confidential information obtained by a tax preparer, in his or her professional capacity, concerning a client or a prospective client shall be disclosed by the tax preparer without the written permission of the client or prospective client, except for the following:

(1) Disclosures made by a tax preparer in compliance with a subpoena or a summons enforceable by order of a court.

(2) Disclosures made by a tax preparer regarding a client or prospective client to the extent the tax preparer reasonably believes it is necessary to maintain or defend himself or herself in a legal proceeding initiated by the client or prospective client.

(3) Disclosures made by a tax preparer in response to an official inquiry from a federal or state government regulatory agency.

(4) Disclosures made by a tax preparer or to a tax preparer’s duly authorized representative to another tax preparer in connection with a proposed sale or merger of the tax preparer’s professional practice.

(5) Disclosures made by a tax preparer to either of the following:

(A) Another tax preparer to the extent necessary for purposes of professional consultation.

(B) Organizations that provide professional standards review and ethics or quality control peer review.

(6) Disclosures made when specifically required by law.

(b) In the event that confidential client information may be disclosed to persons or entities outside the United States of America in connection with the services provided, the tax preparer shall inform the client in writing and obtain the client’s written permission for the disclosure.

(c) It is the intent of the Legislature that this section complement and does not replace Section 17530.5 as applied to tax preparers by subdivision (f) of Section 1799.1a of the Civil Code.

(Added by Stats. 2004, Ch. 921, Sec. 16. Effective January 1, 2005. Repealed as of January 1, 2019, pursuant to Section 22259.)



22252.5

The Legislature finds and declares that it is important to inform taxpayers that they may make voluntary contributions to certain funds or programs, as provided on the state income tax return. The Legislature further finds and declares that many taxpayers remain unaware of the voluntary contribution check-offs on the state income tax return. Therefore, it is the intent of the Legislature to encourage all persons who prepare state income tax returns, including tax preparers, to inform their clients in writing, prior to the completion of any state income tax return, that they may make a contribution to any voluntary contribution check-off on the state income tax return if they so choose.

(Amended by Stats. 1998, Ch. 485, Sec. 33. Effective January 1, 1999. Repealed as of January 1, 2019, pursuant to Section 22259.)



22253

(a) It is a violation of this chapter for a tax preparer to do or commit, and the council may deny an application for registration or discipline a registrant for, any of the following:

(1) Fail to register as a tax preparer with the council.

(2) Make, or authorize the making of, any statement or representation, oral or written or recorded by any means, which is intended to induce persons to use the tax preparation service of the tax preparer, which statement or representation is fraudulent, untrue, or misleading.

(3) Obtain the signature of a customer to a tax return or authorizing document which contains blank spaces to be filled in after it has been signed.

(4) Fail or refuse to give a customer, for his or her own records, a copy of any document requiring the customer’s signature, within a reasonable time after the customer signs the document.

(5) Fail to maintain a copy of any tax return prepared for a customer for four years from the date of completion or the due date of the return, whichever is later.

(6) Engage in advertising practices which are fraudulent, untrue, or misleading, including, but not limited to, assertions that the bond required by Section 22250 in any way implies licensure or endorsement of a tax preparer by the State of California.

(7) Violate Section 17530.5 or 17530.6.

(8) Violate Section 7216 of Title 26 of the United States Code.

(9) Fail to sign a customer’s tax return when payment for services rendered has been made.

(10) Fail to return, upon the demand by or on behalf of a customer, records or other data provided to the tax preparer by the customer.

(11) Knowingly give false or misleading information to the consumer pursuant to Section 22252, or give false or misleading information to the surety company pursuant to subdivision (a) of Section 22250, or give false or misleading information to the California Tax Education Council pursuant to Section 22255.

(b) Each violation of this section constitutes a separate offense.

(Amended by Stats. 2013, Ch. 660, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 22259.)



22253.1

(a) Any tax preparer who advertises the availability of a refund anticipation loan shall not directly or indirectly represent the loan as a client’s actual refund. Any advertisement that mentions a refund anticipation loan shall state conspicuously that it is a loan and that a fee or interest will be charged by the lending institution. The advertisement shall also disclose the name of the lending institution.

(b) Every tax preparer who offers to facilitate, or who facilitates, a refund anticipation loan to a client shall display a refund anticipation loan schedule showing the current fees for refund anticipation loans facilitated at the office, for the electronic filing of the client’s tax return, for setting up a refund account, and any other related activities necessary to receive a refund anticipation loan. The fee schedule shall also include a statement indicating that the client may have the tax return filed electronically without also obtaining a refund anticipation loan.

(c) The postings required by this section shall be made in not less than 28-point type on a document measuring not less than 16 by 20 inches. The postings required in this section shall be displayed in a prominent location at each office where any tax preparer is offering to facilitate or facilitating a refund anticipation loan.

(d) (1) Prior to the client’s completion of the refund anticipation loan application, a tax preparer that offers to facilitate a refund anticipation loan shall provide to the client a clear, written disclosure containing all of the following information:

(A) The refund anticipation loan fee schedule.

(B) That a refund anticipation loan is a loan and is not the client’s actual income tax refund.

(C) That the taxpayer can file an income tax return electronically without applying for a refund anticipation loan.

(D) The average amount of time, according to the Internal Revenue Service, within which a taxpayer who does not obtain a refund anticipation loan can expect to receive a refund if the taxpayer’s return is filed or mailed as follows:

(i) Filed electronically and the refund is deposited directly into the taxpayer’s bank account or mailed to the taxpayer.

(ii) Mailed to the Internal Revenue Service and the refund is deposited directly into the taxpayer’s bank account or mailed to the taxpayer.

(E) That the Internal Revenue Service does not guarantee that it will pay the full amount of the anticipated refund and it does not guarantee a specific date that a refund will be deposited into the taxpayer’s bank account or mailed to the taxpayer.

(F) That the client is responsible for the repayment of the refund anticipation loan and the related fees in the event that the tax refund is not paid or paid in full.

(G) The estimated time within which the loan proceeds will be paid to the client if the loan is approved.

(H) The fee that will be charged, if any, if the client’s loan is not approved.

(2) Prior to the client’s consummation of the refund anticipation loan transaction, a tax preparer that facilitates a refund anticipation loan shall provide to the client, in either written or electronic form, the following information:

(A) The estimated total fees for obtaining the refund anticipation loan.

(B) The estimated annual percentage rate for the client’s refund anticipation loan, using the guidelines established under the federal Truth in Lending Act (15 U.S.C. Sec. 1601 and following).

(C) A comparison of the various costs, fees, and finance charges, if applicable, associated with receiving a refund by mail or by direct deposit directly from the Internal Revenue Service, a refund anticipation loan, a refund anticipation check, or any other refund settlement options facilitated by the tax preparation service.

(e) This section shall comply with the language requirements set forth in Section 1632 of the Civil Code.

(f) Any tax preparer who offers to facilitate, or who facilitates, a refund anticipation loan may not engage in any of the following activities:

(1) Requiring a client to enter into a loan arrangement in order to complete a tax return.

(2) Misrepresenting a material factor or condition of a refund anticipation loan.

(3) Failing to process the application for a refund anticipation loan promptly after the client applies for the loan.

(4) Engaging in any transaction, practice, or course of business that operates a fraud upon any person in connection with a refund anticipation loan.

(Added by Stats. 2005, Ch. 396, Sec. 2. Effective January 1, 2006. Repealed as of January 1, 2019, pursuant to Section 22259.)



22253.1.5

(a) It is a violation of this chapter for a tax preparer to do or commit, and the council may deny an application for registration or discipline a registrant for, any of the following:

(1) Unprofessional conduct, including, but not limited to, denial of licensure, certificate, permit, or registration, or revocation, suspension, restriction, or any other disciplinary action against an applicant or registrant by the federal government or another state or territory of the United States, by any other government agency, or by another professional licensing board or organization. A certified copy of the decision, order, or judgment shall be conclusive evidence of these actions.

(2) Procuring or attempting to procure a registration by fraud, misrepresentation, or mistake.

(3) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision or term of this chapter or any rule or bylaw adopted by the council.

(4) Conviction of any felony or misdemeanor that is substantially related to the qualifications, functions, or duties of a registrant, in which event the record of the conviction shall be conclusive evidence of the crime.

(5) Impersonating an applicant or acting as a proxy for an applicant in any situation or examination referred to under this chapter for the issuance of a registration.

(6) Impersonating a registrant, or permitting or allowing an unregistered person to use a registration.

(7) Committing any fraudulent, dishonest, or corrupt act that is substantially related to the qualifications, functions, or duties of a registrant.

(b) A violation of subdivision (a) is not subject to subdivision (b) of Section 22256.

(c) Each violation of this section shall constitute a separate offense.

(Added by Stats. 2013, Ch. 660, Sec. 6. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 22259.)



22253.2

(a) The Franchise Tax Board shall notify the California Tax Education Council when it identifies an individual who has violated paragraph (1) of subdivision (a) of Section 22253.

(b) Upon receiving the notice described in subdivision (a), the California Tax Education Council may notify the Attorney General, a district attorney, or a city attorney of the violation. Upon receiving this notice, the Attorney General, a district attorney, or a city attorney may do any of the following:

(1) Cite individuals preparing tax returns in violation of subdivision (a) of Section 22253.

(2) Levy a fine up to five thousand dollars ($5,000) per violation.

(3) Issue a cease and desist order, which shall remain in effect until the individual has complied with paragraph (1) of subdivision (a) of Section 22253.

(c) The California Tax Education Council may enter into an agreement with the Franchise Tax Board to provide reimbursement to the Franchise Tax Board for any expenses incurred by the Franchise Tax Board to implement subdivision (a) of this section.

(Amended by Stats. 2011, Ch. 432, Sec. 34. Effective January 1, 2012. Repealed as of January 1, 2019, pursuant to Section 22259.)



22253.3

(a) The council may discipline a registrant by any, or a combination, of the following methods:

(1) Placing the registration on probation.

(2) Suspending the registration and the rights conferred by this chapter on a registrant for a period not to exceed one year.

(3) Revoking the registration.

(4) Suspending or staying the disciplinary order, or portions of it, with or without conditions.

(5) Taking other action as the council, as authorized by this chapter or its bylaws, rules, or procedures, deems proper.

(b) The council may issue an initial registration on probation, with specific terms and conditions, to any applicant.

(c) If a registration is suspended or revoked, the council shall notify the Franchise Tax Board and the Internal Revenue Service.

(Added by Stats. 2013, Ch. 660, Sec. 7. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 22259.)



22253.4

(a) No registrant or applicant may be disciplined or denied registration except according to procedures satisfying the requirements of this section. A denial or discipline not in accord with this section shall be void and without effect.

(b) Any application denial or registrant discipline shall be done in good faith and in a fair and reasonable manner. Any procedures that conform to the requirements of this chapter are fair and reasonable, but a court may also find other procedures to be fair and reasonable when the full circumstances of the application denial or registrant discipline are considered.

(c) A procedure is fair and reasonable if all of the following apply:

(1) It provides the giving of 15 days prior notice of the application denial or registration discipline and the reasons therefor.

(2) It provides an opportunity for the applicant or registrant to be heard, either orally or in writing, not less than five days before the effective date of the application denial or registrant discipline by a person or body authorized to decide that the proposed application denial or registrant discipline not take place.

(d) Any notice required under this section may be given by any method reasonably calculated to provide actual notice. Any notice given by mail must be given by first-class or express mail sent to the last address of the applicant or registrant shown on the council’s records.

(e) Any action challenging an application denial or registrant discipline, including any claim alleging defective notice, shall be commenced within one year after the effective date of the application denial or registrant discipline in the superior court in and for the county of the council’s principal place of business. If the action is successful, the court may order any relief, including reinstatement, that it finds equitable under the circumstances.

(f) The council may charge applicants and registrants a reasonable regulatory fee as a condition of any hearing requested by the applicant or registrant for the purpose of contesting denial of a registration or discipline of a registrant. This fee shall not exceed the reasonable cost to the council of providing the hearing. Upon a favorable judgment for the council in any proceeding, the council shall be entitled to recover its reasonable attorney’s fees.

(g) This section governs only the procedures for application denial or registrant discipline and not the substantive grounds therefor. An application denial or registrant discipline based upon substantive grounds that violates contractual or other rights of the applicant or registrant or is otherwise unlawful is not made valid by compliance with this section.

(Added by Stats. 2013, Ch. 660, Sec. 8. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 22259.)



22254

A provider of tax preparer education for tax preparers shall meet standards and procedures as approved by the council. The council shall either approve or decline to approve providers of tax preparer education within 120 days of receiving a request for approval. If approval is not declined within 120 days, the provider shall be deemed approved. A listing of those providers approved by the council shall be made available to tax preparers upon request.

(Amended by Stats. 2001, Ch. 728, Sec. 67.4. Effective January 1, 2002. Repealed as of January 1, 2019, pursuant to Section 22259.)



22255

(a) The council shall issue a “certificate of completion,” as part of the education registration requirements described in Section 22251.3, to the tax preparer when the tax preparer demonstrates that he or she has (1) completed not less than 60 hours of instruction in basic personal income tax law, theory, and practice by an approved curriculum provider within the previous 18 months; and (2) provides evidence of compliance with the bonding requirement of Section 22250, including the name of the surety company, the bond number, and the bond expiration date. Of the required 60 hours, 45 hours shall be concerned with federal tax curriculum and 15 hours shall be concerned with state tax curriculum.

(b) A tax preparer shall complete on an annual basis not less than 20 hours of continuing education, including 15 hours in federal taxation and 5 hours in California taxation from an approved curriculum provider. The council shall issue annually a “statement of compliance” when the tax preparer demonstrates that he or she has (1) completed the required 20 hours of continuing education, and (2) provides evidence of compliance with the bonding requirement of Section 22250, including the name of the surety company, the bond number, and the bond expiration date.

(c) An individual who possesses a minimum of two recent years’ experience in the preparation of personal income tax returns may petition the council to review the experience and determine if it is the equivalent of the required qualifying education described in subdivision (a). The council may provide that individual with a “certificate of completion” if it is determined that the experience is the equivalent of the required hours. Tax preparation performed in situations that violate this chapter, by an individual who is neither registered nor exempted, may not be used toward the qualifying experience needed for registration as a tax preparer.

(Amended by Stats. 2013, Ch. 660, Sec. 9. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 22259.)



22256

(a) The superior court in and for the county in which any person acts as a tax preparer in violation of the provisions of this chapter, may, upon a petition by any person, issue an injunction or other appropriate order restraining the conduct. The proceedings under this paragraph shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(b) Except as provided in subdivision (a) of Section 22253.1.5, a person who violates a provision of this chapter is guilty of a misdemeanor, which offense is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail for not more than one year, or by both.

(Amended by Stats. 2013, Ch. 660, Sec. 10. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 22259.)



22257

(a) If a tax preparer fails to perform a duty specifically imposed upon him or her pursuant to this chapter, any person may maintain an action for enforcement of those duties or to recover a civil penalty in the amount of one thousand dollars ($1,000), or for both enforcement and recovery.

(b) In an action to enforce these duties or to recover civil penalties, or for both enforcement and recovery, the prevailing plaintiff shall be entitled to reasonable attorney’s fees and costs, in addition to the civil penalties provided under subdivision (a).

(Added by Stats. 1996, Ch. 1137, Sec. 51. Effective January 1, 1997. Operative July 1, 1997, by Sec. 54 of Ch. 1137. Repealed as of January 1, 2019, pursuant to Section 22259.)



22258

(a) The following persons are exempt from the requirements of this title, subject to the requirements of subdivision (b):

(1) A person with a current and valid license issued by the California Board of Accountancy.

(2) A person who is an active member of the State Bar of California.

(3) Any trust company or trust business as defined in Chapter 1 (commencing with Section 99) of Division 1 of the Financial Code.

(4) A financial institution regulated by the state or federal government, insofar as the activities of the financial institution with respect to tax preparation are subject to federal or state examination or oversight.

(5) A person who is enrolled to practice before the Internal Revenue Service pursuant to Subpart A (commencing with Section 10.1) of Part 10 of Title 31 of the Code of Federal Regulations.

(6) Any employee of any person described in paragraph (1), (2), (3), (4), or (5), while functioning within the scope of that employment.

(7) Any employee of any corporation, partnership, association, or any entity described in subparagraph (B) of paragraph (1) of subdivision (a) of Section 22251.

(b) (1) Except for employees of entities described in paragraph (3) or (4) of subdivision (a), paragraph (6) of subdivision (a) shall apply only if all tax returns prepared by that employee are signed by a person described in paragraph (1), (2), or (5) of subdivision (a).

(2) Paragraph (7) of subdivision (a) shall apply only if all tax returns prepared by that employee are signed by the person described in paragraph (7) of subdivision (a).

(3) No person described in this subdivision as an employee may sign a tax return, unless that employee is otherwise exempt under this section, is registered as a tax preparer with the council, or is an employee of either a trust company or trust business described in paragraph (3) of subdivision (a), or any employee of a financial institution described in paragraph (4) of subdivision (a).

(c) For purposes of this section, preparation of a tax return includes the inputting of tax data into a computer.

(Amended by Stats. 2008, Ch. 33, Sec. 17. Effective June 23, 2008. Repealed as of January 1, 2019, pursuant to Section 22259.)



22259

(a) This chapter shall be subject to review by the appropriate policy committees of the Legislature.

(b) This chapter shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 395, Sec. 14. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Chapter 14, commencing with Section 22250.)






CHAPTER 15 - Passage Tickets

22300

No person issuing, selling or offering to sell any passage ticket or any instrument giving or purporting to give any right, either absolutely or upon any condition or contingency, to a passage or conveyance upon any vessel, or a berth or stateroom in any vessel, shall hold himself out to be or advertise himself in any way as the agent of the owner or consignees of such vessel or line, unless he has received authority in writing therefor, specifying the name of the company, line or vessel for which he is authorized to act as agent and the city or other place, together with the street and the street number, in which his office is kept for the sale of tickets, and unless such written authorization is readily available in such office.

This section shall not apply to the sale of passage tickets on board any such vessel or to the offices of the actual owners or consignees of such vessel.

(Added by Stats. 1965, Ch. 1224.)



22301

No person issuing, selling or offering to sell or holding himself out as being authorized to sell any such passage ticket or instrument giving or purporting to give any such right to passage or conveyance shall give or cause to be given any false or misleading information or shall print, publish, distribute or circulate or cause to be printed, published, distributed or circulated any false or misleading advertisement, circular, circular letter, pamphlet, card, handbill or other printed paper or notice in regard to the passage, ticket or instrument or the passage or voyage to which it entitles or purports to entitle its owner, purchaser or holder or line over which, or the vessel for which such passage is sold or offered or as to his agency for such line or vessel.

(Added by Stats. 1965, Ch. 1224.)



22302

Any person issuing, selling, or offering to sell any passenger ticket for passage or conveyance aboard any foreign vessel, including the owner or consignee of such vessel, his agents, servants, or employees, shall make reference to the country of registry of such vessel and a statement that such vessel is not subject to American safety regulations in any advertisement, circular, circular letter, pamphlet, card, handbill, or other printed paper or notice, written or oral, in regard to the passage, ticket, or instrument, or the passage or voyage to which it entitles or purports to entitle its owner, purchaser, or holder, or line over which, or the vessel for which, such passage is sold or offered, or as to his agency for such line or vessel. The reference and statement shall be prominently displayed.

(Amended by Stats. 1973, Ch. 1090.)



22303

A ticket or instrument issued as evidence of a right of passage upon the high seas, from any port in this state, to any port of any other state or nation, and every certificate or order issued for the purpose, or under pretense of procuring any such ticket or instrument, and every receipt for money paid for such ticket or instrument shall state the name of the vessel on board of which the passage is to be made, the name of the owners or consignees of such vessel, the name of the company, or line, if any, to which such vessel belongs, its country of registry, the place from which such passage is to commence, the place where such passage is to terminate, the day of the month and year upon which the voyage is to commence, the name of the person purchasing such ticket or instrument, or receiving such order, certificate or receipt, and the amount paid therefor; and such ticket or instrument, order, certificate or receipt, unless sold or issued by the owners or consignees of such vessel, shall be signed by their authorized agent.

(Added by Stats. 1965, Ch. 1224.)



22304

Any person, firm, corporation, partnership, or association or any employee or agent thereof who violates this chapter is guilty of a misdemeanor.

(Added by Stats. 1965, Ch. 1224.)






CHAPTER 15.5 - Automobile Rental Agencies

22300

No person issuing, selling or offering to sell any passage ticket or any instrument giving or purporting to give any right, either absolutely or upon any condition or contingency, to a passage or conveyance upon any vessel, or a berth or stateroom in any vessel, shall hold himself out to be or advertise himself in any way as the agent of the owner or consignees of such vessel or line, unless he has received authority in writing therefor, specifying the name of the company, line or vessel for which he is authorized to act as agent and the city or other place, together with the street and the street number, in which his office is kept for the sale of tickets, and unless such written authorization is readily available in such office.

This section shall not apply to the sale of passage tickets on board any such vessel or to the offices of the actual owners or consignees of such vessel.

(Added by Stats. 1965, Ch. 1224.)



22301

No person issuing, selling or offering to sell or holding himself out as being authorized to sell any such passage ticket or instrument giving or purporting to give any such right to passage or conveyance shall give or cause to be given any false or misleading information or shall print, publish, distribute or circulate or cause to be printed, published, distributed or circulated any false or misleading advertisement, circular, circular letter, pamphlet, card, handbill or other printed paper or notice in regard to the passage, ticket or instrument or the passage or voyage to which it entitles or purports to entitle its owner, purchaser or holder or line over which, or the vessel for which such passage is sold or offered or as to his agency for such line or vessel.

(Added by Stats. 1965, Ch. 1224.)



22302

Any person issuing, selling, or offering to sell any passenger ticket for passage or conveyance aboard any foreign vessel, including the owner or consignee of such vessel, his agents, servants, or employees, shall make reference to the country of registry of such vessel and a statement that such vessel is not subject to American safety regulations in any advertisement, circular, circular letter, pamphlet, card, handbill, or other printed paper or notice, written or oral, in regard to the passage, ticket, or instrument, or the passage or voyage to which it entitles or purports to entitle its owner, purchaser, or holder, or line over which, or the vessel for which, such passage is sold or offered, or as to his agency for such line or vessel. The reference and statement shall be prominently displayed.

(Amended by Stats. 1973, Ch. 1090.)



22303

A ticket or instrument issued as evidence of a right of passage upon the high seas, from any port in this state, to any port of any other state or nation, and every certificate or order issued for the purpose, or under pretense of procuring any such ticket or instrument, and every receipt for money paid for such ticket or instrument shall state the name of the vessel on board of which the passage is to be made, the name of the owners or consignees of such vessel, the name of the company, or line, if any, to which such vessel belongs, its country of registry, the place from which such passage is to commence, the place where such passage is to terminate, the day of the month and year upon which the voyage is to commence, the name of the person purchasing such ticket or instrument, or receiving such order, certificate or receipt, and the amount paid therefor; and such ticket or instrument, order, certificate or receipt, unless sold or issued by the owners or consignees of such vessel, shall be signed by their authorized agent.

(Added by Stats. 1965, Ch. 1224.)



22304

Any person, firm, corporation, partnership, or association or any employee or agent thereof who violates this chapter is guilty of a misdemeanor.

(Added by Stats. 1965, Ch. 1224.)






CHAPTER 16 - Process Servers

22350

(a) Any natural person who makes more than 10 services of process within this state during one calendar year, for specific compensation or in expectation of specific compensation, where that compensation is directly attributable to the service of process, shall file and maintain a verified certificate of registration as a process server with the county clerk of the county in which he or she resides or has his or her principal place of business. Any corporation or partnership that derives or expects to derive compensation from service of process within this state shall also file and maintain a verified certificate of registration as a process server with the county clerk of the county in which the corporation or partnership has its principal place of business.

(b) This chapter shall not apply to any of the following:

(1) Any sheriff, marshal, or government employee who is acting within the course and scope of his or her employment.

(2) An attorney or his or her employees, when serving process related to cases for which the attorney is providing legal services.

(3) Any person who is specially appointed by a court to serve its process.

(4) A licensed private investigator or his or her employees.

(5) A professional photocopier registered under Section 22450, or an employee thereof, whose only service of process relates to subpoenas for the production of records, which subpoenas specify that the records be copied by that registered professional photocopier.

(Amended by Stats. 2005, Ch. 300, Sec. 1. Effective January 1, 2006.)



22351

(a) The certificate of registration of a registrant who is a natural person shall contain the following:

(1) The name, age, address, and telephone number of the registrant.

(2) A statement, signed by the registrant under penalty of perjury, that the registrant has not been convicted of a felony, or, if the registrant has been convicted of a felony, a copy of a certificate of rehabilitation, expungement, or pardon.

(3) A statement that the registrant has been a resident of this state for a period of one year immediately preceding the filing of the certificate.

(4) A statement that the registrant will perform his or her duties as a process server in compliance with the provisions of law governing the service of process in this state.

(b) The certificate of registration of a registrant who is a partnership or corporation shall contain the following:

(1) The names, ages, addresses, and telephone numbers of the general partners or officers.

(2) A statement, signed by the general partners or officers under penalty of perjury, that the general partners or officers have not been convicted of a felony.

(3) A statement that the partnership or corporation has been organized and existing continuously for a period of one year immediately preceding the filing of the certificate or a responsible managing employee, partner, or officer has been previously registered under this chapter.

(4) A statement that the partnership or corporation will perform its duties as a process server in compliance with the provisions of law governing the service of process in this state.

(c) The county clerk shall retain the certificate of registration for a period of three years following the expiration date of the certificate, after which time the certificate may be destroyed if it is scanned or if the conditions specified in Section 26205.1 of the Government Code are met. If the certificate is scanned, the scanned image shall be retained for a period of 10 years, after which time that image may be destroyed and, notwithstanding Section 26205.1 of the Government Code, no reproduction thereof need be made or preserved.

(Amended by Stats. 2007, Ch. 402, Sec. 2. Effective January 1, 2008.)



22351.5

(a) At the time of filing an initial certificate of registration or renewing a certificate of registration that has lapsed, the registrant shall also submit a completed Request for Live Scan form confirming fingerprint submission to the Department of Justice and the Federal Bureau of Investigation, in order to verify that the registrant has not been convicted of a felony. The clerk shall utilize the Subsequent Arrest Notification Contract provided by the Department of Justice for notifications subsequent to the initial certificate of registration.

(b) If, after receiving the results of the Request for Live Scan, the clerk is advised that the registrant has been convicted of a felony, the presiding judge of the superior court of the county in which the certificate of registration is maintained is authorized to review the criminal record and, unless the registrant is able to produce a copy of a certificate of rehabilitation, expungement, or pardon, as specified in paragraph (2) of subdivision (a) of Section 22351, notify the registrant that the registration is revoked. An order to show cause for contempt may be issued and served upon any person who fails to surrender a registered process server identification card after a notice of revocation.

(Amended by Stats. 2009, Ch. 137, Sec. 1. Effective January 1, 2010.)



22352

At the time of filing the initial certificate of registration, a registrant shall pay the following fees to the county clerk:

(a) A fee of one hundred dollars ($100).

(b) A fee to cover the actual costs of processing the completed fingerprint cards when submitted with the initial certificate of registration.

(c) A fee to cover the actual cost of issuing a registered process server identification card.

(Repealed and added by Stats. 1997, Ch. 442, Sec. 6. Effective January 1, 1998.)



22353

(a) A certificate of registration shall be accompanied by a bond of two thousand dollars ($2,000), executed by an admitted surety insurer and conditioned upon compliance with the provisions of this chapter and all laws governing the service of process in this state. The total aggregate liability on the bond is limited to two thousand dollars ($2,000). As an alternative to the bond, the registrant may deposit with the clerk, cash or a money order in the amount of two thousand dollars ($2,000).

(b) The county clerk shall, upon filing the bond, deliver the bond forthwith to the county recorder for recording. The recording fee specified in Section 27361 of the Government Code shall be paid by the registered process server. The fee may be paid to the county clerk, who shall transmit it to the recorder.

(c) The fee for filing, canceling, revoking, or withdrawing the bond is seven dollars ($7).

(d) The county recorder shall record the bond and any notice of cancellation, revocation, or withdrawal of the bond, and shall thereafter mail the instrument, unless specified to the contrary, to the person named in the instrument and, if no person is named, to the party leaving it for recording. The recording fee specified in Section 27361 of the Government Code for the notice of cancellation, revocation, or withdrawal of the bond shall be paid to the county clerk, who shall transmit it to the county recorder.

(Amended by Stats. 2002, Ch. 197, Sec. 1. Effective January 1, 2003.)



22354

A certificate of registration shall be effective for a period of two years or until the date the bond expires, whichever occurs first. Thereafter, a registrant shall file a new certificate of registration or a renewal of the certificate of registration and pay the fee required by Section 22352. A certificate of registration may be renewed up to 60 days prior to its expiration date and the effective date of the renewal shall be the date the current registration expires. The renewal shall be effective for a period of two years from the effective date or until the expiration date of the bond, whichever occurs first.

(Amended by Stats. 2001, Ch. 35, Sec. 3. Effective January 1, 2002.)



22355

(a) The county clerk shall maintain a register of process servers and assign a number and issue an identification card to each process server. The county clerk shall issue a temporary identification card, for no additional fee, to applicants who are required to submit Request for Live Scan forms for background checks to the Federal Bureau of Investigation and the Department of Justice. This card shall be valid for 120 days. If clearance is received from the Federal Bureau of Investigation and the Department of Justice within 120 days, the county clerk shall immediately issue a permanent identification card to the applicant. Upon request of the applicant, the permanent identification card shall be mailed to the applicant at his or her address of record. Upon renewal of a certificate of registration, the same number shall be assigned, provided there is no lapse in the period of registration.

(b) The temporary and permanent identification cards shall be not less than 31/4 inches by 2 inches and shall contain at the top the title, “Registered Process Server,” followed by the registrant’s name, address, registration number, date of expiration, and county of registration. In the case of a natural person, it shall also contain a photograph of the registrant in the lower left corner. The identification card for a partnership or corporation registration shall be issued in the name of the partnership or corporation, and shall not contain a photograph.

(Amended by Stats. 2009, Ch. 458, Sec. 3. Effective January 1, 2010.)



22356

A registrant shall be responsible at all times for the good conduct of his or her employees acting within the course or scope of their employment, and any person acting as an independent contractor within the course or scope of the agency relationship with the registrant.

(Amended by Stats. 1991, Ch. 598, Sec. 2.)



22356.5

(a) In addition to the information required by subdivision (b) of Section 22360, any proof of service of any process which is signed by an independent contractor of a registrant under this chapter shall indicate that the proof of service was signed as an independent contractor of a registered process server. The proof of service shall indicate the county of registration and the number assigned pursuant to Section 22355 of both the independent contractor and the entity registered under this chapter.

(b) No registrant shall permit any individual to sign any proof of service of any process as an independent contractor unless all of the following conditions are met:

(1) The independent contractor is performing pursuant to a written independent contractor agreement with the registrant.

(2) The independent contractor supplies proof of bonding under Section 22353, if applicable.

(3) The registrant exercises minimal supervision or control over the means of accomplishing the service of any process assigned by the registrant. The registrant may communicate a deadline for the service of process and request notification that such service has been completed.

(4) The registrant imposes no restrictions on the independent contractor’s ability to perform services for others registered under this chapter.

(5) The independent contractor supplies proof that any required business licenses have been obtained.

(c) Persons not meeting the criteria of subdivision (b) shall be treated as employees of the registrant while persons meeting the criteria of subdivision (b) shall be treated as independent contractors.

(d) This section shall not preclude an independent determination of employment under any other provision of law.

(Amended by Stats. 1997, Ch. 442, Sec. 8. Effective January 1, 1998.)



22357

(a) Any person who recovers damages in any action or proceeding for injuries caused by a service of process which was made by a registrant and did not comply with the provisions of law governing the service of process in this state may recover the amount of the damages from the bond required by Section 22353.

(b) Whenever there has been a recovery against a bond under subdivision (a), the registrant shall file a new bond or cash deposit within 30 days to reinstate the bond or cash deposit to the amount required by Section 22353. If the registrant does not file the bond within 30 days, the certificate of registration shall be revoked and the remainder of the bond forfeited to the county treasury.

(Amended by Stats. 1999, Ch. 892, Sec. 10. Effective January 1, 2000.)



22358

(a) A certificate of registration may be revoked or suspended whenever it has been determined that the registrant has made a service of process, including service completed by an employee or independent contractor of the registrant, which does not comply with the provisions of law governing the service of process in this state or constitutes an improper service of process not amounting to a violation of law.

(b) An investigation concerning the revocation or suspension of a certificate of registration may be commenced at any time at the option of the county clerk if the county clerk deems it to be appropriate. A complaint by any person who has alleged that he or she has been injured by a service of process shall be investigated by the public prosecutor. The investigation shall determine if the registrant complied with the provisions of law governing the service of process or constituted improper service of process not amounting to a violation of the law.

(c) If the public prosecutor determines from the investigation that cause may exist for the suspension or revocation of the certificate of registration, he or she shall set the matter for hearing and give notice to the registrant. That hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code except that the decision of the administrative law judge shall be final. For the purposes of those provisions, the public prosecutor shall be deemed to be the agency.

(d) If, after the hearing, the county clerk is notified after the decision has become effective that the administrative law judge has directed that the registrant’s certificate be suspended or revoked, the county clerk shall forthwith suspend or revoke the certificate. If the certificate is revoked, the bond or cash deposit required by Section 22353 shall be forfeited to the county treasury subject to the right of a person to recover against the bond or cash deposit under Section 22357.

(Amended by Stats. 1991, Ch. 598, Sec. 4.)



22359

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor.

(Added by Stats. 1971, Ch. 1661.)



22360

Any proof of service of any process which is signed by a registrant under this chapter shall indicate the county in which he or she is registered and the number assigned to him or her by Section 22355.

(Amended by Stats. 1997, Ch. 442, Sec. 9. Effective January 1, 1998.)






CHAPTER 17 - Invention Development Services Contracts

ARTICLE 1 - General Provisions

22370

(a) The Legislature finds that there are in the State of California members of the general public who have ideas or inventions that they believe have substantial commercial value but which members of the general public do not have the resources or expertise necessary to develop, manufacture or market these ideas or inventions; that these members of the general public are commonly referred to as “inventors”; that these inventors are generally not people who earn their livelihood from developing, manufacturing, promoting or marketing ideas or inventions, from manufacturing or marketing products, from publishing literary works or from owning, operating or controlling commercial enterprises; that their is a significant number of persons who have realized that inventors are willing to expend substantial sums for services represented to result in the development, manufacture, promotion, sale or general exploitation of the commercial value of their ideas or inventions; that these persons are frequently known as invention developers; that the invention developers’ services are generally offered for sums ranging from $500 to $5,000 plus either a percentage of the income that may be derived from the sale or marketing of the idea or invention or a partial ownership interest in the idea or invention; that the inventors generally have a very passive role in the development, promotion, manufacture or sale of their ideas or inventions after the contract with the invention developer is executed, usually doing little more than receiving periodic reports from the invention developer; that an extremely small number of inventors to whom these invention developers offer their services ever have their products sold or marketed; that there exists in connection with invention development services, sales practices and business methods which have worked a fraud, deceit, imposition, and financial hardship upon many people of this state; that existing legal protection to consumers is inadequate to prevent these abuses; that the invention development industry has a significant impact upon the economy and well-being of this state and its local communities; and that the provisions of this chapter relating to such services are necessary for the public welfare.

(b) The Legislature declares that the purpose of this chapter is to safeguard the public against fraud, deceit, imposition, and financial hardship, and to foster and encourage competition, fair dealing, and prosperity in the field of invention development services by prohibiting or restricting false or misleading advertising, onerous contract terms, harmful financial practices, and other unfair, dishonest, deceptive, destructive, unscrupulous, fraudulent, and discriminatory practices by which the public has been injured in connection with invention development services but not to interfere with, or further regulate by this chapter, those persons who provide researching, marketing, surveying, or other kinds of consulting services to professional manufacturers, marketers, publishers or others purchasing such services as an adjunct to the traditional commercial enterprises in which they engage as a livelihood.

(Added by Stats. 1975, Ch. 967.)



22371

As used in this chapter, the following words have the following meanings:

(a) “Contract for invention development services” shall include a contract by which an invention developer undertakes to develop or promote an invention for a customer.

(b) “Customer” shall include any person, firm, corporation, or other entity that is solicited by, inquires about or seeks the services of, or enters into a contract for invention development services with an invention developer, except (1) any department or agency of the federal, state, or local government, (2) any charitable, scientific, educational, religious, or other organization qualified under Section 501(c)(3) or described in Section 170(b)(1)(a) of the Internal Revenue Code of 1954, as amended, and (3) any person, firm, corporation, or other entity regularly engaged in a trade, business, or profession which has either a net worth of one hundred thousand dollars ($100,000) or more or gross receipts from any source of fifty thousand dollars ($50,000) or more during the calendar year in which any contract for invention development services is signed.

(c) “Invention” shall mean (1) an invention, (2) an idea, (3) a concept, or (4) any combination thereof.

(d) “Invention developer” shall mean any person, firm, corporation, or association, and the agents, employees, or representatives of such person, firm, corporation, or association that develops or promotes or offers to develop or promote an invention, except (1) any department or agency of the federal, state, or local government, (2) any charitable, scientific, educational, religious, or other organization qualified under Section 501(c)(3) or described in Section 170(b)(1)(a) of the Internal Revenue of Code 1954, as amended, (3) any person, firm, corporation, association, or other entity whose gross receipts from contracts for invention development services, as defined in subdivision (a) of Section 22371, do not exceed 10 percent of its gross receipts from all sources during the fiscal year preceding the year in which any contract for invention development services is signed, or (4) any person, firm, corporation, association or other entity that does not charge a fee for invention development services. For the purposes of this paragraph, “fee” shall include any payment made by the customer to such entity including reimbursements for expenditures made or costs incurred by such entity but shall not include any payment made from a portion of the income received by a customer by virtue of invention development services performed by such entity.

(e) “Invention development services” shall include acts required or promised to be performed, or actually performed, or both, by an invention developer for a customer.

(Added by Stats. 1975, Ch. 967.)






ARTICLE 2 - General Regulatory Provisions

22372

(a) Every contract for invention development services shall be in writing and shall be subject to the provisions of this chapter. A copy of the written contract shall be given to the customer at the time he signs the contract.

(b) If one or more subsequent contracts are contemplated by the invention developer in connection with an invention, or if the invention developer contemplates performance of services in connection with an invention in more than one phase with the performance of each phase covered in one or more subsequent contracts, the invention developer shall so state in a writing and shall supply to the customer such writing together with a copy of such contract or a written summary of the general terms of each and every such subsequent contract, including the amount of any fees or other consideration required from the customer, at the time the customer signs the first contract.

(Added by Stats. 1975, Ch. 967.)



22373

(a) Notwithstanding any contractual provision to the contrary, the invention developer and the customer shall each have the right to cancel a contract for invention development services for any reason at any time within seven days of the date the invention developer and the customer sign the contract. Cancellation shall be effected by written notice mailed or delivered to the invention developer or the customer. If said notice is mailed, it must be postmarked by midnight of the last day of the cancellation period. If the notice is delivered, it must be delivered by the end of the invention developer’s normal business day. Within five business days after receipt of such notice of cancellation by the customer, the invention developer shall return to the customer, by mail, all moneys paid and all materials provided by the customer.

(b) The provisions of subdivision (a) shall apply to every contract executed between an invention developer and a customer. Each such contract shall contain the following statement in 10-point boldface type immediately above the place at which the customer signs the contract:

“The seven-day period during which you may cancel this contract for any reason by mailing or delivering written notice to the invention developer will expire on

.

(Last date to mail or deliver notice)

If you choose to mail your notice, it must be placed in the United States mail properly addressed first-class postage prepaid and postmarked before midnight of this date. If you choose to deliver your notice to the invention developer directly, it must be delivered to him by the end of his normal business day on this date. The invention developer also has the right to cancel this contract by notice similarly mailed or delivered.”

(Added by Stats. 1975, Ch. 967.)



22374

Each and every contract for invention development services shall carry a distinctive and conspicuous cover sheet with the following notice (and no other) imprinted thereon in boldface type of not less than 10-point size:

“The following disclosures are required by law:

“You have the right to cancel this contract for any reason at any time within seven days from the date you and the invention developer sign the contract and you receive a fully executed copy of it. To exercise this option you need only mail or deliver to this invention developer written notice of your cancellation. The method and time for notification is set forth in this contract immediately above the place for your signature. Upon cancellation, the invention developer must return by mail, within five business days, all money paid and all materials provided by you.

“Your potential patent rights may be adversely affected by any attempt to commercialize your idea or invention before a patent application covering it is filed. Nonconfidential disclosures of your idea or invention may also trigger certain statutory deadlines for filing a patent application in the United States and would prevent you from obtaining valid patent rights in countries whose law provides that patent applications must be filed before there is a public disclosure.

“This contract between you and the invention developer is regulated by law. The invention developer is not qualified or permitted to advise you whether protection of your idea or invention is available under the patent, copyright or trademark laws of the United States or any other law. This contract does not provide any patent, copyright or trademark protection for your idea or invention. If your idea or invention is patentable, copyrightable or subject to trademark protection, or infringes an existing valid patent, copyright or trademark or a patent, copyright or trademark for which application has been made, your failure to inquire into these matters may affect your rights to your idea or invention.”

(Amended by Stats. 1983, Ch. 332, Sec. 1.)



22375

No invention developer shall acquire any interest, partial or whole, in the title to the customer’s invention, unless the invention developer contracts to manufacture the invention and acquires such interest for such purpose at or about the time the contract for manufacture is executed. Nothing in this section shall be construed to prohibit an invention developer from contracting with a customer to receive a portion of any proceeds accruing to the customer as a result of performance of invention development services by the invention developer.

(Added by Stats. 1975, Ch. 967.)



22376

No contract for invention development services shall require or entail the execution of any note or series of notes by the customer which, when separately negotiated, will cut off as to third parties any right of action or defense which the customer may have against the invention developer.

(Added by Stats. 1975, Ch. 967.)



22377

Any assignee of the invention developer’s rights is subject to all equities and defenses of the customer against the invention developer existing in favor of the customer at the time of the assignment.

(Added by Stats. 1975, Ch. 967.)



22378

With respect to each and every contract for invention development services, the invention developer shall deliver to the customer, at the address specified in the contract at quarterly intervals throughout the term of the contract, a written statement of the services performed to date; provided, however, the first such statement need not be delivered until 180 days after the contract is executed.

(Added by Stats. 1975, Ch. 967.)






ARTICLE 3 - Mandatory Contract Terms

22379

Every contract for invention development services shall set forth in at least 10-point boldface type, or equivalent size if handwritten, all of the following:

(a) The terms and conditions of payment required by Section 22373.

(b) A full and detailed description of the acts or services that the invention developer undertakes to perform for the customer. To the extent that the description of acts or services affords the invention developer discretion to decide what acts or services are to be performed by the invention developer, the invention developer shall exercise that discretion to promote the best interests of the customer.

(c) A statement whether the invention developer undertakes to construct one or more prototypes, models, or devices embodying the customer’s invention.

(d) A statement whether the invention developer undertakes to sell or distribute one or more prototypes, models, or devices embodying the customer’s invention.

(e) The name of the person or firm contracting to perform the invention development services, the name under which said person or firm is doing or has done business as an invention developer, and the name of any parent, subsidiary or affiliated company that may engage in performing the invention development services.

(f) The invention developer’s principal business address and the name and address of its agent in the State of California authorized to receive service of process.

(g) The business form of the invention developer, whether corporate, partnership, or otherwise.

(h) A statement of the fee charged, a statement that a portion of the fee charged will be paid as a commmission or other similar payment, if in fact it is intended to be so paid, to a person inducing, directly or indirectly, a customer to contract for the services of the invention developer, which statement shall specify the names of the person or persons receiving said payment; and a statement of the approximate portion of the fee charged, if any, that will be expended for services relating to patent matters.

(i) A statement that the invention developer does not intend to expend more for the invention development services than the fee charged the customer, if, in fact, it does not, and if it does, a statement of the estimated expenditures of the invention developer in excess of the fee received from the customer.

(j) If any oral or written representation of estimated or projected customer earnings is made, a statement of such estimation or projection and the data upon which it is based.

(k) A single statement setting forth both (1) the total number of customers who have contracted with the invention developer provided, however, that the number need not reflect those customers who have contracted within the last 30 days, and (2) the number of customers that have received, by virtue of the invention developer’s performance of invention development services, an amount of money in excess of the amount of money paid by such customers to the invention developer.

(l) A statement that the invention developer is required to maintain all records and correspondence relating to performance of the invention development services for that customer for a period not less than three years after expiration of the term of the contract for invention development services.

(m) The name and address of the custodian of all records and correspondence relating to the performance of the invention development services.

(n) A statement that the records and correspondence required to be maintained by subdivision (m) above will be made available to the customer or his representative for review and copying at the customer’s expense on the invention developer’s premises during normal business hours upon seven days’ written notice, said time period to begin from the date the notice is placed in the United States mail properly addressed first-class postage prepaid.

(o) A statement of the expected date of completion of the invention development services.

(p) A statement as follows:

“Your potential patent rights may be adversely affected by any attempt to commercialize your idea or invention before a patent application covering it is filed. Nonconfidential disclosures of your idea or invention may also trigger certain statutory deadlines for filing a patent application in the United States and would prevent you from obtaining valid patent rights in countries whose law provides that patent applications must be filed before there is a public disclosure.

“This contract between you and the invention developer is regulated by law. The invention developer is not qualified or permitted to advise you whether protection of your idea or invention is available under the patent, copyright or trademark laws of the United States or any other law. This contract does not provide any patent, copyright or trademark protection for your idea or invention. If your idea or invention is patentable, copyrightable or subject to trademark protection, or infringes an existing valid patent, copyright or trademark or a patent, copyright or trademark for which application has been made, your failure to inquire into these matters may affect your rights to your idea or invention.”

(Amended by Stats. 1983, Ch. 332, Sec. 2.)






ARTICLE 4 - Disclosures Made Prior to Contract

22380

Every invention developer who charges a fee or requires any consideration for his invention development services must clearly and conspicuously disclose such fact in every advertisement of such services.

(Added by Stats. 1975, Ch. 967.)



22381

In the first oral communication with a customer or in the first written response to an inquiry by a customer other than an oral communication or written response, the primary purpose of which is to arrange an appointment with the invention developer for presentation of his or her invention development services, the invention developer shall cause the following written disclosures to be made and given to each customer at the time of the disclosure:

(a) A statement of the fee charged, if known, or a statement of the approximate range of fees charged; a statement that a portion of the fee charged will be paid as a commission or other similar payment, if in fact it is intended to be so paid, to a person inducing, directly or indirectly, a customer to contract for the services of the invention developer; and a statement of the approximate portion of the fee charged, if any, that will be expended for services relating to patent matters.

(b) A statement that the invention developer does not intend to expend more for the invention development services than the fee charged the customer, if, in fact, it does not, and if it does, a statement of the estimated expenditures of the invention developer in excess of the fee received from the customer.

(c) A single statement setting forth both (1) the total number of customers who have contracted with the invention developer; however, the number need not reflect those customers who have contracted within the last 30 days; and (2) the number of customers that have received by virtue of the invention developer’s performance of invention development services an amount of money in excess of the amount of money paid by those customers to the invention developer.

(d) A statement as follows:

“Your potential patent rights may be adversely affected by any attempt to commercialize your idea or invention before a patent application covering it is filed. Nonconfidential disclosures of your idea or invention may also trigger certain statutory deadlines for filing a patent application in the United States and would prevent you from obtaining valid patent rights in countries whose law provides that patent applications must be filed before there is a public disclosure. Any contract for invention development services between you and our firm will be regulated by law. Our firm is not qualified or permitted to advise you whether protection of your idea or invention is available under the patent, copyright or trademark laws of the United States or any other law. The contract does not provide any patent, copyright or trademark protection for your idea or invention. If your idea or invention is patentable, copyrightable or subject to trademark protection, or infringes an existing valid patent, copyright or trademark or a patent, copyright or trademark for which application has been made, your failure to inquire into these matters may affect your rights to your idea or invention.”

(Amended by Stats. 1983, Ch. 332, Sec. 3.)






ARTICLE 4.5 - Remedies and Enforcement

22382

The provisions of this chapter are not exclusive and do not relieve the parties or the contract subject thereto from compliance with all other applicable provisions of law.

(Added by Stats. 1975, Ch. 967.)



22383

Any contract for invention development services which does not comply with the applicable provisions of this chapter shall be void and unenforceable as contrary to public policy, provided that no contract shall be void and unenforceable if the invention developer proves that noncompliance was unintentional and resulted from a bona fide error notwithstanding the use of reasonable procedures adopted to avoid any such errors and makes an appropriate correction.

(Added by Stats. 1975, Ch. 967.)



22384

Any contract for invention development services entered into in reliance upon any willful and false, fraudulent, or misleading representation by the invention developer shall be void and unenforceable.

(Added by Stats. 1975, Ch. 967.)



22385

Any waiver by the customer of the provisions of this chapter shall be deemed contrary to public policy and shall be void and unenforceable.

(Added by Stats. 1975, Ch. 967.)



22386

Any person who has been injured by a violation of this chapter by an invention developer, or by any false or fraudulent statement, representation, or omission of material fact by an invention developer, or by failure of an invention developer to make all the disclosures required by Section 22379, may bring a civil action against the invention developer for the greater of the following amounts:

(1) Three thousand dollars ($3,000).

(2) Three times the amount of the actual damages, if any, sustained by the plaintiff.
In addition to the greater of the preceding amounts, the court may award reasonable attorney’s fees to the plaintiff.

(Added by Stats. 1975, Ch. 967.)



22387

Any invention developer who willfully violates any provision of this chapter, or willfully enters an invention development contract which omits any duty or disclosure required by this chapter, is guilty of a misdemeanor. Any superior court of this state shall have jurisdiction in equity to restrain and enjoin the violation of any of the provisions of this chapter relating to invention development services and contracts therefor.

The duty to institute actions for violation of such provisions of this chapter, including equity proceedings to restrain and enjoin such violations, is hereby vested in the Attorney General, district attorneys, county counsels, and city attorneys. The Attorney General, any district attorney, or city attorney may prosecute misdemeanor actions or institute equity proceedings or both.

This section shall not be deemed to prohibit the enforcement by any person of any right provided by this or any other law.

(Added by Stats. 1975, Ch. 967.)



22388

Failure to make the disclosure required by Article 4 (commencing with Section 22380) shall render any contract subsequently entered into between the customer and the invention developer voidable by the customer.

(Added by Stats. 1975, Ch. 967.)






ARTICLE 5 - Financial Requirements

22389

Every invention developer rendering or offering to render invention development services in this state shall maintain a bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be 5 percent of the invention developer’s gross income from the invention development business in this state duing the invention developer’s last fiscal year, except that the principal sum of the bond shall not be less than twenty-five thousand dollars ($25,000) in the first or any subsequent year of operations. A copy of such bond shall be filed with the Secretary of State prior to the time the invention developer first commences business in this state. The invention developer shall have 90 days after the end of each fiscal year within which to change the bond as may be necessary to conform to the requirements of this section.

(Added by Stats. 1975, Ch. 967.)



22390

The bond required by Section 22389 shall be in favor of the State of California for the benefit of any person who, after entering into a contract for invention development services with an invention developer is damaged by fraud or dishonesty or failure to provide the services of the invention developer in performance of the contract.

(Amended by Stats. 1982, Ch. 517, Sec. 56.)



22391

(a) When a deposit has been made in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure, the person asserting a claim against the deposit shall, in lieu of Section 996.430 of the Code of Civil Procedure, establish the claim by furnishing evidence to the Secretary of State of a money judgment entered by a court together with evidence that the claimant is a person described in Section 22390.

(b) When a person has established the claim with the Secretary of State, the Secretary of State shall review and approve the claim and enter the date of approval thereon. The claim shall be designated an “approved claim.”

(c) When the first claim against a particular deposit account has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Secretary of State. Subsequent claims that are approved by the Secretary of State within the same 240-day period shall similarly not be paid until the expiration of the 240-day period. Upon the expiration of the 240-day period, the Secretary of State shall pay all approved claims from that 240-day period in full unless the deposit is insufficient, in which case each approved claim shall be paid a pro rata share of the deposit.

(d) When the Secretary of State approves the first claim against a particular deposit account after the expiration of a 240-day period, the date of approval of that claim shall begin a new 240-day period to which subdivision (c) shall apply with respect to the amount remaining in the deposit account.

(e) After a deposit account is exhausted, no further claims shall be paid by the Secretary of State. Claimants who have had their claims paid in full or in part pursuant to subdivisions (c) and (d) shall not be required to return funds received from the deposit for the benefit of other claimants.

(f) When a deposit has been made in lieu of a bond, the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the invention developer, other than as to an amount no longer needed or required for the purpose of this chapter which would otherwise be returned to the invention developer by the Secretary of State.

(g) The Secretary of State shall retain a cash deposit for two years from the date the Secretary of State receives written notification from the assignor of the deposit that the assignor has ceased to engage in the business of an invention developer or has filed a bond pursuant to Section 22389, provided that there are no outstanding claims against the deposit. The written notice shall include all of the following: (1) name, address, and telephone number of the assignor; (2) name, address, and telephone number of the bank at which the deposit is located; (3) account number of the deposit; and (4) a statement whether the assignor is ceasing to engage in the business of an invention developer or has filed a bond with the Secretary of State. The Secretary of State shall forward an acknowledgment of receipt of the written notification to the assignor at the address indicated therein, specifying the date of receipt of the written notice and anticipated date of release of the deposit.

(h) This section shall apply to all deposits retained by the Secretary of State.

(i) A judge of a superior court may order the return of the deposit prior to the expiration of two years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit or order the Secretary of State to retain the deposit for a sufficient period beyond the two years specified in subdivision (g) to resolve outstanding claims against the deposit.

(Amended by Stats. 2002, Ch. 784, Sec. 8. Effective January 1, 2003.)



22391.1

(a) The Secretary of State shall enforce the provisions of this title that govern the filing and maintenance of bonds and deposits in lieu of bonds.

(b) The Secretary of State shall charge and collect a filing fee not to exceed the cost of filing the bond or the deposit in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure.

(Added by Stats. 1996, Ch. 633, Sec. 2. Effective January 1, 1997.)






ARTICLE 6 - Miscellaneous Provisions

22392

Every invention developer shall maintain all records and correspondence relating to performance of each invention development service contract for a period of not less than three years after expiration of the term of each such contract.

(Added by Stats. 1975, Ch. 967.)



22393

No invention developer shall make, or authorize the making of, any reference to compliance by it with this act in any advertisement.

(Added by Stats. 1975, Ch. 967.)



22394

If any provision of this act or the application thereof to any person or circumstances is held unconstitutional, the remainder of the chapter and the application of such provision to other persons and circumstances shall not be affected thereby.

(Amended by Stats. 1982, Ch. 466, Sec. 8.)



22395

An invention developer shall maintain as confidential all disclosures made to it by a customer seeking invention development services, except:

(a) Information which at the time of disclosure is in the public domain.

(b) Information which, after disclosure, becomes part of the public domain by publication or otherwise, independently of any act or omission by the invention developer.

(c) Information which the invention developer can establish by competent proof was in its possession at the time of disclosure by the customer, and was not acquired, directly or indirectly, from the customer.

(d) Information which the invention developer receives from a third party; provided, however, that such information was not obtained in confidence by said third party, directly or indirectly, from the customer.

This duty of confidentiality includes the taking of reasonable steps by the invention developer to prevent disclosure of confidential information to third parties. This confidential relationship cannot be waived by a customer without an express written waiver by the customer of the invention developer’s obligation of confidentiality, and no waiver shall be entered into until after the disclosures described in Section 22381 have been made.

(Added by Stats. 1983, Ch. 332, Sec. 4.)









CHAPTER 17.5 - Appliance Labeling

22410

The following terms, as used in this chapter, have the meaning expressed in this section:

(a) “Appliance” means any new television, radio, audio or video recorder, or playback device normally used or sold for use in the home or in a private motor vehicle, or any new refrigerator, freezer, range, oven, washer, dryer, dishwasher, room air conditioner, or sewing machine normally used or sold for use in the home, or any new typewriter, adding machine, calculator, or other similar machine, or any electrically operated tool, any of which applicances have a manufacturer’s invoice sale value of fifty dollars ($50) or more.

(b) “Manufacturer” means any individual, partnership, corporation, association, or other legal relationship which is involved in the manufacture, assembly, or production of an appliance or whose brand name appears on any appliance. The term “manufacturer” also means any agent, representative or distributor of a manufacturer who sells, transfers, or exchanges an appliance to or with a retailer.

(Added by Stats. 1975, Ch. 923.)



22411

No manufacturer shall sell any appliance in this state unless such appliance has been permanently marked with a serial number unique to that appliance. A marking that is required to be permanent shall be molded, die-stamped, or paint-stenciled or stamped or etched on metal that is permanently secured or indelibly stamped on pressure sensitive labels secured by adhesive that is adequate and suitable for permanent application.

Every manufacturer of an appliance to be sold within this state shall provide on the first page of the warranty or instruction manual, or on a separate card, a description of the appliance providing a space thereon for recording the model number and serial number, the description of the location of such numbers on the appliance, and instructions to the final purchaser of the appliance to record and retain such numbers.

(Amended by Stats. 1977, Ch. 44.)



22411.2

The provisions of Section 22411 shall not apply to factory or dealer installed radios installed in a new motor vehicle or to radios installed in a motor vehicle by a dealer to replace such factory or dealer installed radios.

(Added by Stats. 1977, Ch. 44.)






CHAPTER 18 - Identification Cards

22430

(a) No deceptive identification document shall be manufactured, sold, offered for sale, furnished, offered to be furnished, transported, offered to be transported, or imported or offered to be imported into this state unless there is diagonally across the face of the document, in not less than 14-point type and printed conspicuously on the document in permanent ink, the following statement:

NOT A GOVERNMENT DOCUMENT

and, also printed conspicuously on the document, the name of the manufacturer.

(b) As used in this section, “deceptive identification document” means any document not issued by a governmental agency of this state, another state, or the federal government, which purports to be, or which might deceive an ordinary reasonable person into believing that it is, a document issued by such an agency, including, but not limited to, a driver’s license, identification card, birth certificate, passport, or social security card.

(c) Any person who violates or proposes to violate this section may be enjoined by any court of competent jurisdiction. Actions for injunction under this section may be prosecuted by the Attorney General or any district attorney in this state in the name of the people of the State of California upon their own complaint or upon the complaint of any person.

(d) Any person who violates the provisions of subdivision (a) who knows or reasonably should know that the deceptive identification document will be used for fraudulent purposes is guilty of a crime, and upon conviction therefor, shall be punished by imprisonment in the county jail not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 29. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 18.5 - Simulated Checks

22433

(a) As used in this section, “simulated check” means any document that is not currency or a check, draft, note, bond, or other negotiable instrument but that, because of its appearance, has the tendency to mislead or deceive any person viewing it into believing that it, in fact, represents any of the following: (1) currency or a negotiable instrument that can be deposited in a bank or used for third party payments; (2) a prize, gift, or monetary benefit that the recipient has won or is entitled or guaranteed to receive; or (3) an actual check or other item of value that can be claimed or redeemed. “Simulated check” does not include a nonnegotiable check, draft, note, or other instrument that is used for soliciting orders for the purchase of checks, drafts, notes, bonds, or other instruments, and that is clearly marked as a sample, specimen, or nonnegotiable. “Simulated check” also does not include any document indicating in a truthful and nonmisleading manner that a person, in fact, unconditionally has won or is entitled or guaranteed to receive a specific prize, gift, or amount of money or credit.

(b) No person shall produce, advertise, offer for sale, sell, distribute, or otherwise transfer for use in this state any simulated check.

(c) The Attorney General may bring an action to enjoin a violation of this section, and to recover a civil penalty of not more than one hundred dollars ($100) for each violation of this section. A violation of this section may be enjoined without proof that any person has, in fact, been injured or damaged by the violation.

(Amended by Stats. 2000, Ch. 185, Sec. 2. Effective January 1, 2001.)






CHAPTER 19 - Shopping and Laundry Carts

ARTICLE 1 - Identification of Shopping and Laundry Carts

22435

As used in this article:

(a) “Shopping cart” means a basket which is mounted on wheels or a similar device generally used in a retail establishment by a customer for the purpose of transporting goods of any kind.

(b) “Laundry cart” means a basket which is mounted on wheels and used in a coin-operated laundry or drycleaning retail establishment by a customer or an attendant for the purpose of transporting fabrics and the supplies necessary to process them.

(c) “Parking area” means a parking lot or other property provided by a retailer for use by a customer for parking an automobile or other vehicle.

(Added by Stats. 1981, Ch. 687, Sec. 1.)



22435.1

The provisions of Section 22435.2 shall apply when a shopping cart or a laundry cart has a sign permanently affixed to it that identifies the owner of the cart or the retailer, or both; notifies the public of the procedure to be utilized for authorized removal of the cart from the premises; notifies the public that the unauthorized removal of the cart from the premises or parking area of the retail establishment, or the unauthorized possession of the cart, is a violation of state law; and lists a valid telephone number or address for returning the cart removed from the premises or parking area to the owner or retailer.

(Amended by Stats. 1996, Ch. 291, Sec. 1. Effective January 1, 1997.)



22435.2

It is unlawful to do any of the following acts, if a shopping cart or laundry cart has a permanently affixed sign as provided in Section 22435.1:

(a) To remove a shopping cart or laundry cart from the premises or parking area of a retail establishment with the intent to temporarily or permanently deprive the owner or retailer of possession of the cart.

(b) To be in possession of any shopping cart or laundry cart that has been removed from the premises or the parking area of a retail establishment, with the intent to temporarily or permanently deprive the owner or retailer of possession of the cart.

(c) To be in possession of any shopping cart or laundry cart with serial numbers removed, obliterated, or altered, with the intent to temporarily or permanently deprive the owner or retailer of possession of the cart.

(d) To leave or abandon a shopping cart or laundry cart at a location other than the premises or parking area of the retail establishment with the intent to temporarily or permanently deprive the owner or retailer of possession of the cart.

(e) To alter, convert, or tamper with a shopping cart or laundry cart, or to remove any part or portion thereof or to remove, obliterate or alter serial numbers on a cart, with the intent to temporarily or permanently deprive the owner or retailer of possession of the cart.

(f) To be in possession of any shopping cart or laundry cart while that cart is not located on the premises or parking lot of a retail establishment, with the intent to temporarily or permanently deprive the owner or retailer of possession of the cart.

(Amended by Stats. 1983, Ch. 436, Sec. 1.)



22435.3

Any person who violates any of the provisions of this article is guilty of a misdemeanor.

The provisions of this section are not intended to preclude the application of any other laws relating to prosecution for theft.

(Added by Stats. 1981, Ch. 687, Sec. 1.)



22435.4

This article shall not apply to the owner of a shopping cart or laundry cart or to a retailer, or to their agents or employees, or to a customer of a retail establishment who has written consent from the owner of a shopping cart or laundry cart or a retailer to be in possession of the shopping cart or laundry cart or to remove the shopping cart or laundry cart from the premises or the parking area of the retail establishment, or to do any of the acts specified in Section 22435.2.

(Added by Stats. 1981, Ch. 687, Sec. 1.)



22435.5

(a) In any civil proceeding, any shopping cart or laundry cart which has a sign affixed to it pursuant to Section 22435.1 shall establish a rebuttable presumption affecting the burden of producing evidence that the property is that of the person or business named in the sign and not abandoned by the person or business named in the sign.

(b) In any criminal proceeding, it may be inferred that any shopping cart or laundry cart which has a sign affixed to it pursuant to Section 22435.1 is the property of the person or business named in the sign and has not been abandoned by the person or business named in the sign.

(Added by Stats. 1983, Ch. 436, Sec. 2.)



22435.7

(a) The Legislature hereby finds that the retrieval by local government agencies of shopping carts specified in this section is in need of uniform statewide regulation and constitutes a matter of statewide concern that shall be governed solely by this section.

(b) A shopping cart that has a sign affixed to it in accordance with Section 22435.1 may be impounded by a city, county, or city and county, provided both of the following conditions have been satisfied:

(1) The shopping cart is located outside the premises or parking area of a retail establishment. The parking area of a retail establishment located in a multistore complex or shopping center shall include the entire parking area used by the complex or center.

(2) Except as provided in subdivision (i), the shopping cart is not retrieved within three business days from the date the owner of the shopping cart, or his or her agent, receives actual notice from the city, county, or city and county of the shopping cart’s discovery and location.

(c) In instances where the location of a shopping cart will impede emergency services, a city, county, or city and county is authorized to immediately retrieve the shopping cart from public or private property.

(d) Any city, county, or city and county that impounds a shopping cart under the authority provided in subdivisions (b) and (c) is authorized to recover its actual costs for providing this service.

(e) Any shopping cart that is impounded by a city, county, or city and county pursuant to subdivisions (b) and (c) shall be held at a location that is both:

(1) Reasonably convenient to the owner of the shopping cart.

(2) Open for business at least six hours of each business day.

(f) A city, county, or city and county may fine the owner of a shopping cart in an amount not to exceed fifty dollars ($50) for each occurrence in excess of three during a specified six-month period for failure to retrieve shopping carts in accordance with this section. An occurrence includes all shopping carts impounded in accordance with this section in a one-day period.

(g) Any shopping cart not reclaimed from the city, county, or city and county within 30 days of receipt of a notice of violation by the owner of the shopping cart may be sold or otherwise disposed of by the entity in possession of the shopping cart.

(h) This section shall not invalidate any contract entered into prior to June 30, 1996, between a city, county, or city and county and a person or business entity for the purpose of retrieving or impounding shopping carts.

(i) Notwithstanding paragraph (2) of subdivision (b), a city, county, or city and county may impound a shopping cart that otherwise meets the criteria set forth in paragraph (1) of subdivision (b) without complying with the three-day advance notice requirement provided that:

(1) The owner of the shopping cart, or his or her agent, is provided actual notice within 24 hours following the impound and that notice informs the owner, or his or her agent, as to the location where the shopping cart may be claimed.

(2) Any shopping cart so impounded shall be held at a location in compliance with subdivision (e).

(3) Any shopping cart reclaimed by the owner or his or her agent, within three business days following the date of actual notice as provided pursuant to paragraph (1), shall be released and surrendered to the owner or agent at no charge whatsoever, including the waiver of any impound and storage fees or fines that would otherwise be applicable pursuant to subdivision (d) or (f). Any cart reclaimed within the three-business-day period shall not be deemed an occurrence for purposes of subdivision (f).

(4) Any shopping cart not reclaimed by the owner or his or her agent, within three business days following the date of actual notice as provided pursuant to paragraph (1), shall be subject to any applicable fee or fine imposed pursuant to subdivision (d) or (f) commencing on the fourth business day following the date of the notice.

(5) Any shopping cart not reclaimed by the owner or his or her agent, within 30 days of receipt following the date of actual notice as provided pursuant to paragraph (1), may be sold or disposed of in accordance with subdivision (g).

(Amended by Stats. 1998, Ch. 16, Sec. 1. Effective January 1, 1999.)



22435.8

This article shall not invalidate an ordinance of, or be construed to prohibit the adoption of an ordinance by, a city, county, or city and county, which ordinance regulates or prohibits the removal of shopping carts or laundry carts from the premises or parking area of a retail establishment except to the extent any provision of such an ordinance expressly conflicts with any provision of this article.

(Added by Stats. 1998, Ch. 16, Sec. 2. Effective January 1, 1999.)






ARTICLE 2 - Shopping Cart or Laundry Cart Retrieval Services

22435.10

As used in this article:

(a) “In the business of shopping cart or laundry cart retrieval” means to search for, gather, and restore possession to the owner, or an agent thereof, for compensation or in expectation of compensation, of shopping carts or laundry carts located outside the premises or parking area of a retail establishment.

(b) “Shopping cart” means a basket which is mounted on wheels or a similar device generally used in a retail establishment by a customer for the purpose of transporting goods of any kind.

(c) “Laundry cart” means a basket which is mounted on wheels and used in a coin-operated laundry or drycleaning retail establishment by a customer or an attendant for the purpose of transporting fabrics and the supplies necessary to process them.

(d) “Parking area” means a parking lot or other property provided by a retailer for use by a customer for parking an automobile or other vehicle.

(Added by Stats. 1981, Ch. 687, Sec. 1.)



22435.11

(a) Any person who engages in the business of shopping cart or laundry cart retrieval shall retain records showing written authorization from the cart owner, or an agent thereof, to retrieve the cart or carts and to be in possession of the cart or carts retrieved.

(b) A copy of the record showing written authorization shall be maintained in each vehicle used for shopping cart or laundry cart retrieval.

(Added by Stats. 1981, Ch. 687, Sec. 1.)



22435.12

Each vehicle employed for the retrieval of shopping carts or laundry carts shall display a sign that clearly identifies the retrieval service.

(Added by Stats. 1981, Ch. 687, Sec. 1.)



22435.13

Any person who violates the provisions of this article is guilty of a misdemeanor.

The provisions of this section are not intended to preclude the application of any other laws relating to prosecution for theft.

(Added by Stats. 1981, Ch. 687, Sec. 1.)









CHAPTER 19.5 - Immigration Consultants

22440

It is unlawful for any person, for compensation, other than persons authorized to practice law or authorized by federal law to represent persons before the Board of Immigration Appeals or the United States Citizenship and Immigration Services, to engage in the business or act in the capacity of an immigration consultant within this state except as provided by this chapter.

(Amended by Stats. 2004, Ch. 557, Sec. 1. Effective January 1, 2005.)



22441

(a) A person engages in the business or acts in the capacity of an immigration consultant when that person gives nonlegal assistance or advice on an immigration matter. That assistance or advice includes, but is not limited to, the following:

(1) Completing a form provided by a federal or state agency but not advising a person as to their answers on those forms.

(2) Translating a person’s answers to questions posed in those forms.

(3) Securing for a person supporting documents, such as birth certificates, which may be necessary to complete those forms.

(4) Submitting completed forms on a person’s behalf and at their request to the United States Citizenship and Immigration Services.

(5) Making referrals to persons who could undertake legal representation activities for a person in an immigration matter.

(b) “Immigration matter” means any proceeding, filing, or action affecting the immigration or citizenship status of any person which arises under immigration and naturalization law, executive order or presidential proclamation, or action of the United States Citizenship and Immigration Services, the United States Department of State, or the United States Department of Labor.

(c) “Compensation” means money, property, or anything else of value.

(d) Every person engaged in the business or acting in the capacity of an immigration consultant shall only offer nonlegal assistance or advice in an immigration matter as defined in subdivision (a). Any act in violation of subdivision (a) is a violation of this chapter.

(Amended by Stats. 2004, Ch. 557, Sec. 2. Effective January 1, 2005.)



22441.1

(a) A person engaged in the business or acting in the capacity of an immigration consultant shall satisfactorily pass a background check conducted by the Secretary of State.

(b) The Secretary of State shall disqualify an individual from acting as an immigration consultant for any of the following reasons:

(1) Conviction of a felony.

(2) Conviction of a disqualifying misdemeanor where not more than 10 years have passed since the completion of probation. A conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of this paragraph. The list of disqualifying misdemeanors shall be the same as the disqualifying misdemeanors applicable to notaries public appointed and commissioned pursuant to Chapter 3 (commencing with Section 8200) of Division 1 of Title 2 of the Government Code.

(3) Failure to disclose any arrest or conviction in the disclosure form required pursuant to subdivision (c) of Section 22443.1.

(c) The Secretary of State shall complete a background check on every person engaged in the business or acting in the capacity of an immigration consultant who was bonded and qualified pursuant to this chapter on or before December 31, 2006.

(d) The Secretary of State shall not file a bond, disclosure form, or photograph from a person who has failed to pass the background check required by this section.

(Added by Stats. 2006, Ch. 605, Sec. 2. Effective January 1, 2007.)



22442

(a) Every person engaged in the business, or acting in the capacity of, an immigration consultant who enters into a contract or agreement with a client to provide services shall, prior to providing any services, provide the client with a written contract, the contents of which shall be prescribed by the Department of Consumer Affairs in regulations.

(b) The written contract shall include all provisions relating to the following:

(1) The services to be performed. Each service to be performed shall be itemized with an explanation of the purpose and process of each service.

(2) The cost of each itemized service to be performed.

(3) There shall be printed on the face of the contract in 10-point boldface type a statement that the immigration consultant is not an attorney and may not perform the legal services that an attorney performs.

(4) The written contract shall list the documents to be prepared by the immigration consultant, shall explain the purpose and process of each document, and shall list the cost for preparing each document.

(5) The written contract shall state the purpose for which the immigration consultant has been hired and the actions to be taken by the immigration consultant regarding each document, including the agency and office where each document will be filed and the approximate processing times according to current published agency guidelines.

(6) The written contract shall include a provision that informs the client that he or she may report complaints relating to immigration consultants to the Executive Office for Immigration Review of the United States Department of Justice. The written contract shall also include a provision stating that complaints concerning the unauthorized practice of law may be reported to the State Bar of California. These required provisions shall include the toll-free telephone numbers and Internet Web sites of those entities.

(c) An immigration consultant shall not include provisions in the written contract relating to either of the following:

(1) Any guarantee or promise, unless the immigration consultant has some basis in fact for making the guarantee or promise.

(2) Any statement that the immigration consultant can or will obtain special favors from or has special influence with the United States Citizenship and Immigration Services, or any other governmental agency, employee, or official, that may have a bearing on a client’s immigration matter.

(d) The provisions of the written contract shall be stated both in English and in the client’s native language.

(e) A written contract is void if it is not written pursuant to subdivision (d).

(f) The client shall have the right to rescind the contract within 72 hours of signing the contract. The contents of this subdivision shall be conspicuously set forth in the written contract in both English and the client’s native language.

(g) An immigration consultant shall not make the statements described in subdivision (c) orally to a client.

(h)  Except if required pursuant to subparagraph (B) of paragraph (2) of subdivision (c) of Section 22442.6, this section does not apply to employees of nonprofit, tax-exempt corporations who help clients complete application forms in an immigration matter free of charge or for a nominal fee, including reasonable costs, consistent with that authorized by the Board of Immigration Appeals under Section 292.2 of Title 8 of the Code of Federal Regulations.

(Amended by Stats. 2013, Ch. 574, Sec. 3. Effective October 5, 2013.)



22442.1

(a) A person engaged in the business or acting in the capacity of an immigration consultant shall provide a signed receipt to a client for each payment made by that client. The receipt shall be typed or computer generated on the consultant’s letterhead.

(b) A statement of accounting for the services rendered and payments made shall be provided to the client every two months, shall be typed or computer generated on the immigration consultant’s letterhead, and shall display the individual charges and total charges for services and the client’s payments offsetting those charges. The consultant shall provide the client a written translation of the statement in the client’s native language.

(Added by Stats. 2003, Ch. 384, Sec. 2. Effective January 1, 2004.)



22442.2

(a) An immigration consultant shall conspicuously display in his or her office a notice that shall be at least 12 by 20 inches with boldface type or print with each character at least one inch in height and width in English and in the native language of the immigration consultant’s clientele, that contains the following information:

(1) The full name, address, and evidence of compliance with any applicable bonding requirement including the bond number, if any.

(2) A statement that the immigration consultant is not an attorney.

(3) The services that the immigration consultant provides and the current and total fee for each service.

(4) The name of each immigration consultant employed at each location.

(b) Prior to providing any services, an immigration consultant shall provide the client with a written disclosure in the native language of the client that shall include the following information:

(1) The immigration consultant’s name, address, and telephone number.

(2) The immigration consultant’s agent for service of process.

(3) The legal name of the employee who consulted with the client, if different from the immigration consultant.

(4) Evidence of compliance with any applicable bonding requirement, including the bond number, if any.

(c) (1) Except as provided in paragraph (2) or (3), an immigration consultant who prints, displays, publishes, distributes, or broadcasts, or who causes to be printed, displayed, published, distributed, or broadcasted, any advertisement for services as an immigration consultant, within the meaning of Section 22441, shall include in that advertisement a clear and conspicuous statement that the immigration consultant is not an attorney.

(2) Notwithstanding paragraph (1), a person engaging in the business or acting in the capacity of an immigration consultant who is not licensed as an attorney in any state or territory of the United States, but is authorized by federal law to represent persons before the Board of Immigration Appeals or the United States Citizenship and Immigration Services, shall include in any advertisement for services as an immigration consultant a clear and conspicuous statement that the immigration consultant is not an attorney but is authorized by federal law to represent persons before the Board of Immigration Appeals or the United States Citizenship and Immigration Services.

(3) Notwithstanding paragraph (1), a person who is not an active member of the State Bar of California, but is an attorney licensed in another state or territory of the United States and is admitted to practice before the Board of Immigration Appeals or the United States Citizenship and Immigration Services, shall include in any advertisement for immigration services a clear and conspicuous statement that he or she is not an attorney licensed to practice law in California but is an attorney licensed in another state or territory of the United States and is authorized by federal law to represent persons before the Board of Immigration Appeals or the United States Citizenship and Immigration Services.

(4) If an advertisement subject to this subdivision is in a language other than English, the statement required by this subdivision shall be in the same language as the advertisement.

(Amended by Stats. 2004, Ch. 557, Sec. 4. Effective January 1, 2005.)



22442.3

(a) An immigration consultant shall not, with the intent to mislead, literally translate, from English into another language, any words or titles, including, but not limited to, “notary public,” “notary,” “licensed,” “attorney,” or “lawyer,” that imply that the person is an attorney, in any document, including an advertisement, stationery, letterhead, business card, or other comparable written material describing the immigration consultant. As provided in this subdivision, the literal translation of the phrase “notary public” into Spanish as “notario publico” or “notario,” is expressly prohibited.

(b) For purposes of this section, “literal translation of” or “to literally translate” a word, title, or phrase from one language means the translation of a word, title, or phrase without regard to the true meaning of the word or phrase in the language that is being translated.

(c) An immigration consultant may not make or authorize the making of any verbal or written references to his or her compliance with the bonding requirements of Section 22443.1 except as provided in this chapter.

(d) A violation of subdivision (a) or (c) by an immigration consultant shall constitute a violation of subdivision (a) of Section 6126.

(e) (1) In addition to the remedies and penalties prescribed in this chapter, a person who violates this section shall be subject to a civil penalty not to exceed one thousand dollars ($1,000) per day for each violation, to be assessed and collected in a civil action brought by any person injured by the violation or in a civil action brought in the name of the people of the State of California by the Attorney General, a district attorney, or a city attorney.

(2) In assessing the amount of the civil penalty, the court may consider relevant circumstances presented by the parties to the case, including, but not limited to, the following:

(A) The nature and severity of the misconduct.

(B) The number of violations.

(C) The length of time over which the misconduct occurred, and the persistence of the misconduct.

(D) The willfulness of the misconduct.

(E) The defendant’s assets, liabilities, and net worth.

(3) If the Attorney General brings the action, one-half of the civil penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the General Fund. If a district attorney brings the action, the civil penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If a city attorney brings the action, one-half of the civil penalty collected shall be paid to the treasurer of the city in which the judgment was entered, and one-half to the treasurer of the county in which the judgment was entered.

(4) The court shall grant a prevailing plaintiff reasonable attorneys’ fees and costs.

(Amended by Stats. 2013, Ch. 574, Sec. 4. Effective October 5, 2013.)



22442.4

(a) A person engaged in the business or acting in the capacity of an immigration consultant shall submit to the Department of Justice, fingerprint images and related information required by the Department of Justice for the purpose of obtaining information as to the existence and content of a record of state and federal convictions and arrests and information as to the existence and content of a record of state and federal arrests for which the Department of Justice establishes that the person is free on bail, or on his or her recognizance, pending trial or appeal. An immigration consultant who has been issued a bond as described in Section 22443.1 on or before December 31, 2006, shall submit the fingerprint images and related information to the Department of Justice on or before July 1, 2007.

(b) The Department of Justice shall forward the fingerprint images and related information received pursuant to subdivision (a) to the Federal Bureau of Investigation and request a federal summary of criminal information.

(c) The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the Secretary of State pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(d) The Secretary of State shall request from the Department of Justice subsequent arrest notification service, pursuant to Section 11105.2 of the Penal Code, for each person who submitted information pursuant to subdivision (a).

(e) The Department of Justice shall charge a fee sufficient to cover the cost of processing the requests described in this section.

(f) The Secretary of State shall not post on its Internet Web site information received from the Department of Justice.

(Added by Stats. 2006, Ch. 605, Sec. 4. Effective January 1, 2007.)



22442.5

(a) An immigration consultant who provides immigration reform act services shall establish and deposit into a client trust account any funds received from a client prior to performing those services for that client.

(b) For purposes of this section, the following definitions apply:

(1) “Immigration reform act” means any pending or future act of Congress that is enacted after the effective date of this section but before January 1, 2017, including, but not limited to, the federal act known as the “Border Security, Economic Opportunity, and Immigration Modernization Act” (S. 744, 2013), that authorizes an undocumented immigrant who either entered the United States without inspection or who did not depart after expiration of a nonimmigrant visa, to attain a lawful status under federal law. The State Bar shall announce and post on its Internet Web site when an immigration reform act has been enacted.

(2) “Immigration reform act services” means services described in Section 22441 that are provided in connection with an immigration reform act.

(c) The immigration consultant providing immigration reform act services for the client may withdraw funds received from that client only in compliance with either of the following:

(1) After completing one or more of the itemized services described in paragraph (1) of subdivision (b) of Section 22442, and only in the amount identified as the cost of that service or those services pursuant to paragraph (2) of subdivision (b) of Section 22442.

(2) After completing one or more of the documents listed, and only in the amounts listed, pursuant to paragraph (4) of subdivision (b) of Section 22442.

(Added by Stats. 2013, Ch. 574, Sec. 5. Effective October 5, 2013.)



22442.6

(a) It is unlawful for an immigration consultant to demand or accept the advance payment of any funds from a person for immigration reform act services before the enactment of an immigration reform act, as defined in subdivision (b) of Section 22442.5.

(b) Any funds received after the effective date of this section, but before the enactment of an immigration reform act, as defined in subdivision (b) of Section 22442.5, shall be refunded to the client promptly, but no later than 30 days after receipt of any funds.

(c) (1) If an immigration consultant providing immigration reform act services accepted funds prior to the effective date of this section, and the services provided in connection with payment of those funds were rendered, the consultant shall promptly, but no later than 30 days after the effective date of this section, provide the client with a statement of accounting describing the services rendered.

(2) (A) Any funds received before the effective date of this section, for which immigration reform act services were not rendered prior to the effective date of this section, shall either be refunded to the client or shall be deposited in a client trust account pursuant to Section 22442.5.

(B) If an immigration consultant deposits funds in a client trust account pursuant to this paragraph, he or she shall comply with all applicable provisions of this chapter, including Section 22442, and shall provide to the client a written notice, in both English and in the client’s native language, that there are no benefits or relief available, that no application for such benefits or relief may be processed until enactment of an immigration reform act and the related necessary federal regulations and forms, and that commencing with the effective date of this section, it is unlawful for an immigration consultant to demand or accept the advance payment of any funds from a person for immigration reform act services before the enactment of an immigration reform act.

(d) (1) In addition to the remedies and penalties prescribed in this chapter, a person who violates this section shall be subject to a civil penalty not to exceed one thousand dollars ($1,000) per day for each violation, to be assessed and collected in a civil action brought by any person injured by the violation or in a civil action brought in the name of the people of the State of California by the Attorney General, a district attorney, or a city attorney.

(2) In assessing the amount of the civil penalty, the court may consider relevant circumstances presented by the parties to the case, including, but not limited to, the following:

(A) The nature and severity of the misconduct.

(B) The number of violations.

(C) The length of time over which the misconduct occurred, and the persistence of the misconduct.

(D) The willfulness of the misconduct.

(E) The defendant’s assets, liabilities, and net worth.

(3) If the Attorney General brings the action, one-half of the civil penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the General Fund. If a district attorney brings the action, the civil penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If a city attorney brings the action, one-half of the civil penalty collected shall be paid to the treasurer of the city in which the judgment was entered, and one-half to the treasurer of the county in which the judgment was entered.

(4) The court shall grant a prevailing plaintiff reasonable attorneys’ fees and costs.

(Added by Stats. 2013, Ch. 574, Sec. 6. Effective October 5, 2013.)



22443

(a) A person engaged in the business or acting in the capacity of an immigration consultant shall deliver to a client a copy of each document or form completed on behalf of the client. Each document and form delivered must include the name and address of the immigration consultant.

(b) (1) A person engaged in the business or acting in the capacity of an immigration consultant shall retain copies of all documents and forms of a client for not less than three years from the date of the last service to the client.

(2) Upon presentation of a written consent signed by a client, an immigration consultant shall provide a copy of the client file to law enforcement without a warrant or a subpoena.

(c) (1) A person engaged in the business or acting in the capacity of an immigration consultant shall return to a client all original documents, including, but not limited to, original birth certificates, rental agreements, utility bills, employment stubs, Department of Motor Vehicle licenses with dates of entry, and passports, that the client has provided to the consultant in support of the client’s application.

(2) Any original document that does not need to be submitted to immigration authorities as an original document shall be returned by the immigration consultant immediately after making a copy or reproduction thereof.

(Amended by Stats. 2003, Ch. 384, Sec. 4. Effective January 1, 2004.)



22443.1

(a) (1) Prior to engaging in the business, or acting in the capacity, of an immigration consultant, each person shall file with the Secretary of State a bond of one hundred thousand dollars ($100,000) executed by a corporate surety admitted to do business in this state and conditioned upon compliance with this chapter. The total aggregate liability on the bond shall be limited to one hundred thousand dollars ($100,000).

(2) The bond may be terminated pursuant to Section 995.440 of, and Article 13 (commencing with Section 996.310) of Chapter 2 of Title 14 of Part 2 of, the Code of Civil Procedure.

(b) The bond required by this section shall be in favor of, and payable to, the people of the State of California and shall be for the benefit of any person damaged by any fraud, misstatement, misrepresentation, unlawful act or omission, or failure to provide the services of the immigration consultant or the agents, representatives, or employees of the immigration consultant, while acting within the scope of that employment or agency.

(c) An immigration consultant who is required to file a surety bond with the Secretary of State shall also file a disclosure form with the Secretary of State that contains all of the following information:

(1) The immigration consultant’s name, date of birth, residence address, business address, residence telephone number, and business telephone number.

(2) The name and address of the immigration consultant’s agent for service of process if one is required to be or has been appointed.

(3) Whether the immigration consultant has ever been convicted of a violation of this chapter or of Section 6126.

(4) Whether the immigration consultant has ever been arrested or convicted of a crime.

(5) If applicable, the name, business address, business telephone number, and agent for service of process of the corporation or partnership employing the immigration consultant.

(d) An immigration consultant shall notify the Secretary of State’s office in writing within 30 days when the surety bond required by this section is renewed, and of any change of name, address, telephone number, or agent for service of process.

(e) The Secretary of State shall post information on its Internet Web site demonstrating that an immigration consultant is in compliance with the bond required by this section and has satisfactorily passed the background check required under Section 22441.1, and shall also post a copy of the immigration consultant’s photograph. The Secretary of State shall ensure that the information is current and shall update the information at least every 30 days. The Secretary of State shall only post this information and photograph on its Internet Web site if the person has filed and maintained the bond, filed the disclosure form and photograph required to be filed with the Secretary of State, and passed the background check required by Section 22441.1.

(f) The Secretary of State shall develop the disclosure form required to file a bond under this section and make it available to any immigration consultant filing a bond pursuant to this section.

(g) An immigration consultant shall submit all of the following with the disclosure form:

(1) A copy of valid and current photo identification to determine the immigration consultant’s identity, such as a California driver’s license or identification card, passport, or other identification acceptable to the Secretary of State.

(2) A photograph of himself or herself with the dimensions and in the style that would be acceptable to the United States Department of State for obtaining a United States passport, as instructed by the Secretary of State.

(h) The Secretary of State shall charge and collect a filing fee to cover the cost of filing the bond.

(i) The Secretary of State shall enforce the provisions of this chapter that govern the filing and maintenance of bonds.

(j)  This section does not apply to employees of nonprofit, tax-exempt corporations who help clients complete application forms in an immigration matter free of charge or for a nominal fee, including reasonable costs, consistent with that authorized by the Board of Immigration Appeals under Section 292.2 of Title 8 of the Code of Federal Regulations.

(k) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 7) and added by Stats. 2013, Ch. 574, Sec. 8. Effective October 5, 2013. Section operative July 1, 2014, by its own provisions.)



22443.2

(a) The Secretary of State shall issue a cease and desist order to a person subject to this chapter’s provisions who has failed to comply with the provisions governing the filing and maintenance of bonds or who does not satisfactorily pass a background check required by Section 22441.1, and shall give notice of the person’s noncompliance or failure to satisfactorily pass the background check to the Attorney General. Prior to issuing a cease and desist order to a person pursuant to this subdivision, the Secretary of State shall provide the person with notice and an opportunity to demonstrate that grounds do not exist for disqualification.

(b) For orders issued for failure to comply with the provisions governing the filing and maintenance of bonds, the order shall include a statement that notice of the person’s noncompliance shall be sent to the Attorney General.

(Added by Stats. 2006, Ch. 605, Sec. 6. Effective January 1, 2007.)



22443.3

It is unlawful for any person to disseminate by any means any statement indicating directly or by implication that the person engages in the business or acts in the capacity of an immigration consultant, or proposes to engage in the business or act in the capacity of an immigration consultant, unless the person has on file with the Secretary of State a disclosure statement and a bond, in the amount of, and subject to the terms described in, Section 22443.1, that is maintained throughout the period covered by the statement, such as, but not limited to, the period of a Yellow Pages listing.

(Amended by Stats. 2006, Ch. 605, Sec. 7. Effective January 1, 2007.)



22444

It is unlawful for any person engaged in the business or acting in the capacity of an immigration consultant to do any of the following acts:

(a) Make false or misleading statements to a client while providing services to that client.

(b) Make any guarantee or promise to a client, unless the guarantee or promise is in writing and the immigration consultant has some basis in fact for making the guarantee or promise.

(c) Make any statement that the immigration consultant can or will obtain special favors from or has special influence with the United States Citizenship and Immigration Services, or any other governmental agency, employee, or official, that may have a bearing on a client’s immigration matter.

(d) Charge a client a fee for referral of the client to another for services which the immigration consultant cannot or will not provide to the client. A sign setting forth this prohibition shall be conspicuously displayed in the immigration consultant’s office.

(Amended by Stats. 2004, Ch. 557, Sec. 7. Effective January 1, 2005.)



22445

(a) (1) A person who violates this chapter shall be subject to a civil penalty not to exceed one hundred thousand dollars ($100,000) for each violation, to be assessed and collected in a civil action brought by any person injured by the violation or in a civil action brought in the name of the people of the State of California by the Attorney General, a district attorney, or a city attorney. An action brought in the name of the people of the State of California shall not preclude an action being brought by an injured person.

(2) The court shall impose a civil penalty for each violation of this chapter. In assessing the amount of the civil penalty, the court may consider relevant circumstances presented by the parties to the case, including, but not limited to, the following: the nature and seriousness of the misconduct, the number of violations, the persistence of the misconduct, the length of time over which the misconduct occurred, the willfulness of the defendant’s misconduct, and the defendant’s assets, liabilities, and net worth.

(3) Any action brought pursuant to this section by the Attorney General, a district attorney, or a city attorney shall also seek relief under subdivision (c) of Section 22446.5.

(4) If the Attorney General brings the action, one-half of the civil penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the General Fund. If a district attorney brings the action, the civil penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If a city attorney brings the action, one-half of the civil penalty collected shall be paid to the treasurer of the city in which the judgment was entered, and one-half to the treasurer of the county in which the judgment was entered.

(b) In addition to the provisions of subdivision (a), a violation of this chapter is a misdemeanor punishable by a fine of not less than two thousand dollars ($2,000) or more than ten thousand dollars ($10,000), as to each client with respect to whom a violation occurs, or imprisonment in the county jail for not more than one year, or by both fine and imprisonment. However, payment of restitution to a client shall take precedence over payment of a fine.

(c) A second or subsequent violation of Sections 22442.2, 22442.3, and 22442.4 is a misdemeanor subject to the penalties specified in subdivisions (a) and (b). A second or subsequent violation of any other provision of this chapter is a felony punishable by imprisonment in state prison.

(d) An action brought pursuant to this section shall be commenced within four years after discovery of the commission of the offense.

(Amended by Stats. 2006, Ch. 605, Sec. 8. Effective January 1, 2007.)



22446.5

(a) A person claiming to be aggrieved by a violation of this chapter by an immigration consultant may bring a civil action for injunctive relief or damages, or both. If the court finds that the defendant has violated a provision of this chapter, it shall award actual damages, plus an amount equal to treble the amount of actual damages or one thousand dollars ($1,000) per violation, whichever is greater. The court shall also grant a prevailing plaintiff reasonable attorneys’ fees and costs.

(b) Any other party who, upon information and belief, claims a violation of this chapter has been committed by an immigration consultant may bring a civil action for injunctive relief on behalf of the general public and, upon prevailing, shall recover reasonable attorneys’ fees and costs.

(c) The Attorney General, a district attorney, or a city attorney who claims a violation of this chapter has been committed by an immigration consultant, may bring a civil action for injunctive relief, restitution, and other equitable relief against the immigration consultant in the name of the people of the State of California.

(d) An action brought under this chapter shall be set for trial at the earliest possible date, and shall take precedence over all other cases, except older matters of the same character and matters to which special preference may be given by law.

(Amended by Stats. 2002, Ch. 705, Sec. 2. Effective January 1, 2003.)



22447

(a) A person who is awarded damages in an action or proceeding for injuries caused by the acts of a person engaged in the business of, or acting in the capacity of, an immigration consultant, in the performance of his or her duties as an immigration consultant, may recover damages from the bond required by Section 22443.1. In an action brought by the Attorney General, a district attorney, or a city attorney, the court may order relief for benefit of the injured parties to be paid from the bond.

(b) When any claim or claims against a bond have been paid so as to reduce the principal amount of the bond remaining available to pay claims below the principal amount required by Section 22443.1, the immigration consultant shall cease to conduct any business unless and until the bond has been reinstated up to the minimum amount required by Section 22443.1.

(Amended by Stats. 2002, Ch. 705, Sec. 3. Effective January 1, 2003.)



22448

Any civil action to enforce any cause of action pursuant to this chapter shall be commenced within four years after the cause of action has accrued. The cause of action is not to be deemed to have accrued until the discovery, by the aggrieved party, of the facts constituting the violation.

(Added by Stats. 1998, Ch. 879, Sec. 27. Effective January 1, 1999.)



22449

(a) Immigration consultants, attorneys, notaries public, and organizations accredited by the United States Board of Immigration Appeals shall be the only individuals authorized to charge clients or prospective clients fees for providing consultations, legal advice, or notary public services, respectively, associated with filing an application under the federal Deferred Action for Childhood Arrivals program announced by the United States Secretary of Homeland Security on June 15, 2012.

(b) (1) Immigration consultants, attorneys, notaries public, and organizations accredited by the United States Board of Immigration Appeals shall be prohibited from participating in practices that amount to price gouging when a client or prospective client solicits services associated with filing an application for deferred action for childhood arrivals as described in subdivision (a).

(2) For the purposes of this section, “price gouging” means any practice that has the effect of pressuring the client or prospective client to purchase services immediately because purchasing them at a later time will result in the client or prospective client paying a higher price for the same services.

(c) (1) In addition to the civil and criminal penalties described in Section 22445, a violation of this section by an attorney shall be cause for discipline by the State Bar pursuant to Chapter 4 (commencing with Section 6000) of Division 3.

(2) In addition to the civil and criminal penalties described in Section 22445, a violation of this section by a notary public shall be cause for the revocation or suspension of his or her commission as a notary public by the Secretary of State and the application of any other applicable penalties pursuant to Chapter 3 (commencing with Section 8200) of Division 1 of Title 2 of the Government Code.

(Added by Stats. 2013, Ch. 571, Sec. 1. Effective January 1, 2014.)






CHAPTER 20 - Professional Photocopiers

22450

A professional photocopier is any person who for compensation obtains or reproduces documents authorized to be produced under Part 2.6 (commencing with Section 56) of Division 1 of, or Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of, the Civil Code, or Section 1158 of, or Article 4 (commencing with Section 1560) of Chapter 2 of Division 11 of, the Evidence Code and who, while engaged in performing that activity, has access to the information contained therein. A professional photocopier shall be registered pursuant to this chapter by the county clerk of the county in which he or she resides or has his or her principal place of business, and in which he or she maintains a branch office.

(Added by Stats. 1984, Ch. 1005, Sec. 1.)



22451

This chapter does not apply to any of the following:

(a) Any government employee who is acting in the course of his or her employment.

(b) A member of the State Bar or his or her employees, agents, or independent contractors.

(c) Any person who is specially appointed by the court to obtain or reproduce in order to transmit or distribute those records.

(d) An employee or agent of a person who is registered under this chapter.

(e) Any custodian of records who makes his or her own copies.

(f) Any certified shorthand reporter, official court reporter, or stenotype operator who makes his or her own copies.

(g) Any person licensed under Chapter 11.5 (commencing with Section 7512) of Division 3 of the Business and Professions Code or his or her employees.

(h) The Office of the Secretary of State.

(Added by Stats. 1984, Ch. 1005, Sec. 1.)



22452

(a) The application for registration of a natural person shall contain all of the following statements about the applicant certified to be true:

(1) Name, age, address, and telephone number.

(2) He or she has not been convicted of a felony.

(3) He or she will perform his or her duties as a professional photocopier in compliance with the provisions of law governing the transmittal of confidential documentary information in this state.

(b) The application for registration of a partnership or corporation shall contain all of the following statements about each general partner or corporate officer, and be certified to be true:

(1) The names, ages, addresses, and telephone numbers of the general partners or officers.

(2) The general partners or officers have not been convicted of a felony.

(3) The partnership or corporation will perform its duties as a professional photocopier in compliance with the provisions of law governing the transmittal of confidential documentary information in this state.

(c) The county clerk shall retain the application for registration for a period of three years following the expiration date of the application, after which time the application may be destroyed if it is scanned or if the conditions specified in Section 26205.1 of the Government Code are met. If the application is scanned, the scanned image shall be retained for a period of 10 years, after which time that image may be destroyed and, notwithstanding Section 26205.1 of the Government Code, no reproduction thereof need be made or preserved.

(d) A person or entity that knowingly provides false information shall be subject to a civil penalty for each violation in the minimum amount of two thousand five hundred dollars ($2,500) and the maximum amount of twenty-five thousand dollars ($25,000). An action for a civil penalty under this provision may be brought by any public prosecutor in the name of the people of the State of California and the penalty imposed shall be enforceable as a civil judgment.

(Amended by Stats. 2009, Ch. 458, Sec. 4. Effective January 1, 2010.)



22453

An applicant shall pay a fee of one hundred seventy-five dollars ($175) to the county clerk at the time he or she files an application for registration. An additional fee for each card in an amount sufficient to cover the reasonable regulatory costs associated with the issuance of additional cards, as determined by the county clerk, shall be paid to the county clerk for each additional card of identification.

(Amended by Stats. 2011, Ch. 287, Sec. 1. Effective January 1, 2012.)



22453.1

Notwithstanding Section 22453, any person registered pursuant to Chapter 16 (commencing with Section 22350) shall pay a fee of one hundred dollars ($100) instead of the fee of one hundred seventy-five dollars ($175) otherwise required by Section 22453.

(Amended by Stats. 2001, Ch. 728, Sec. 69. Effective January 1, 2002.)



22454

(a) At least one person involved in the management of a professional photocopier shall be required to hold a current commission from the Secretary of State as a notary public in this state. If the notary commission is held by someone other than the registrant, written confirmation from the notary authorizing the use of their commission for this registration is required.

(b) The professional photocopier shall maintain a valid notary commission during the entire period that the professional photocopier’s certificate of registration is effective. The registrant shall notify the county clerk and provide an updated valid notary commission if the commission expires prior to the expiration of the certificate of registration.

(Amended by Stats. 2014, Ch. 400, Sec. 21. Effective January 1, 2015.)



22455

(a) A certificate of registration shall be accompanied by a bond of five thousand dollars ($5,000) which is executed by a corporate surety qualified to do business in this state and conditioned upon compliance with the provisions of this chapter and all laws governing the transmittal of confidential documentary information under the code sections specified in Section 22450. The total aggregate liability on the bond shall be limited to five thousand dollars ($5,000). The bond may be terminated pursuant to the provisions of Section 995.440 and Article 13 (commencing with Section 996.310) of Chapter 2 of Title 14 of Part 2 of the Code of Civil Procedure.

(1) The county clerk shall, upon filing the bond, deliver the bond forthwith to the county recorder for recording. The recording fee specified in Section 27361 of the Government Code shall be paid by the registered professional photocopier. The fee may be paid to the county clerk, who shall transmit it to the recorder.

(2) The fee for filing, canceling, revoking, or withdrawing the bond is seven dollars ($7).

(3) The county recorder shall record the bond and any notice of cancellation, revocation, or withdrawal of the bond, and shall thereafter mail the instrument, unless specified to the contrary, to the person named in the instrument and, if no person is named, to the party leaving it for recording. The recording fee specified in Section 27361 of the Government Code for the notice of cancellation, revocation, or withdrawal of the bond shall be paid to the county clerk, who shall transmit it to the county recorder.

(b) In lieu of the bond required by subdivision (a), a registrant may deposit five thousand dollars ($5,000) in cash with the county clerk.

(c) If the certificate is revoked, the bond or cash deposit shall be returned to the bonding party or depositor subject to the provisions of subdivision (d) and the right of a person to recover against the bond or cash deposit under Section 22459.

(d) The county clerk may retain a cash deposit until the expiration of three years from the date the registrant has ceased to do business, or three years from the expiration or revocation date of the registration, in order to ensure there are no outstanding claims against the deposit. A judge of a superior court may order the return of the deposit prior to the expiration of three years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit.

(Amended by Stats. 2002, Ch. 784, Sec. 9. Effective January 1, 2003.)



22456

A certificate of registration shall be effective for a period of two years or until the date the bond expires, whichever occurs first. Thereafter, a registrant shall file a new certificate of registration or a renewal of the certificate of registration and pay the fee required by Section 22453. A certificate of registration may be renewed up to 60 days prior to its expiration date and the effective date of the renewal shall be the date the current registration expires. The renewal shall be effective for a period of two years from the effective date or until the expiration date of the bond, whichever occurs first.

(Amended by Stats. 2001, Ch. 35, Sec. 4. Effective January 1, 2002.)



22457

(a) The county clerk shall maintain a register of professional photocopiers, assign a number to each professional photocopier, and issue an identification card to each one. Additional cards for employees of professional photocopiers shall be issued upon the payment of a fee for each card in an amount sufficient to cover the reasonable regulatory costs associated with the issuance of additional cards, as determined by the county clerk. Upon renewal of registration, the same number shall be assigned, provided there is no lapse in the period of registration.

(b) The identification card shall be a card not less than 31/4 inches by 2 inches, and shall contain at the top the title, “Professional Photocopier” followed by the registrant’s name, address, registration number, date of expiration, and county of registration. It shall also contain a photograph of the registrant in the lower left corner. The identification card for a partnership or corporation registration shall be issued in the name of the partnership or corporation, and shall not contain a photograph. The identification card for an employee of a professional photocopier or a partnership or corporation shall contain a photograph of the employee in the lower left corner.

(c) The identification card for an employee of a professional photocopier or a partnership or corporation shall be issued in the name of the employee and include “Employee of: [insert name of the professional photocopier or the partnership or corporation].”

(Amended by Stats. 2011, Ch. 287, Sec. 2. Effective January 1, 2012.)



22458

A professional photocopier shall be responsible at all times for maintaining the integrity and confidentiality of information obtained under the applicable codes in the transmittal or distribution of records to the authorized persons or entities.

(Added by Stats. 1984, Ch. 1005, Sec. 1.)



22459

(a) Any person who recovers damages in any action or proceeding for injuries caused by the revelation of information which was improperly obtained, transmitted, or distributed by a registrant, or caused by a registrant’s noncompliance with requirements of confidential documentary information under the code sections specified in Section 22450 may recover damages from the bond or cash deposit required by Section 22455.

(b) Whenever there has been a recovery against a bond or cash deposit under subdivision (a), the registrant shall file a new bond or deposit an additional amount of cash within 30 days to reinstate the bond or cash deposit to the amount required by Section 22455. If the registrant does not file a bond or deposit this amount within 30 days, his or her certificate of registration shall be revoked.

(Added by Stats. 1984, Ch. 1005, Sec. 1.)



22460

The county clerk shall revoke the registration of a professional photocopier upon receipt of a court document or record stating that the registrant has been found guilty of a misdemeanor violation of this chapter, or that a civil judgment has been entered against the registrant in an action arising out of an improper disclosure or transmittal of confidential information. The county clerk shall be given notice of such court actions. A registrant whose registration is revoked pursuant to this subdivision may reapply for registration after one year.

(Added by Stats. 1984, Ch. 1005, Sec. 1.)



22460.5

A certificate of registration may be revoked or suspended whenever it has been determined that the registrant has transmitted or distributed records obtained under the applicable sections in a manner which does not comply with the provisions of law governing the transmittal of confidential documentary information under the code sections specified in Section 22450, or which constitutes an improper transmittal or distribution not amounting to a violation of law.

(b) An investigation concerning the revocation of certificate of registration of a registrant may be commenced at any time the public prosecutor deems it appropriate or upon the complaint of any person who has been injured by a transmittal or distribution which was handled by the registrant and does not comply with the provisions of law governing the transmittal of confidential documentary information under the code sections specified in Section 22450, or which constitutes an improper transmittal or distribution not amounting to a violation of law.

(c) If the public prosecutor determines from the investigation that cause may exist for the suspension or revocation of the certificate of registration, he or she shall set the matter for hearing and give notice to the registrant. That hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code, and, for the purposes of those provisions, the public prosecutor shall be deemed to be the agency, but shall be charged as provided by Section 11527 of the Government Code.

(Added by Stats. 1984, Ch. 1005, Sec. 1.)



22461

A registrant whose certificate of registration is suspended or revoked shall be entitled to challenge the decision in a court of competent jurisdiction.

(Added by Stats. 1984, Ch. 1005, Sec. 1.)



22462

(a) All records transmitted or distributed by a professional photocopier shall be accompanied by a certificate containing all of the following:

(1) An affidavit signed by the custodian of the original records that were reproduced for transmittal. It shall conform to the requirements specified in Article 4 (commencing with Section 1560) of Chapter 2 of Division 11 of the Evidence Code.

(2) An affidavit signed by the professional photocopier or his or her employee stating that the records shall be transmitted or distributed to the authorized persons or entities.

(b) The certificate shall bear the name, address, and registration number and county of registration of the professional photocopier. The custodian of records shall be entitled to a copy of the certificate, completed as provided in subdivision (a).

(c) The custodian of records shall not be liable for the improper release of the records when the records:

(1) Were released to a professional photocopier for the production of records under authorization or subpoena or other means.

(2) Were certified pursuant to this section.

(Amended by Stats. 1986, Ch. 603, Sec. 1.)



22463

A failure to comply with the requirements of this chapter shall be punishable as a misdemeanor.

(Added by Stats. 1984, Ch. 1005, Sec. 1.)






CHAPTER 20.5 - Magazine Distributors

22475

(a) A magazine distributor, or any person, firm, or corporation representing a magazine distributor shall clearly and conspicuously place the subscription expiration date on all magazine renewal notices mailed to its subscribers or direct subscribers to refer to the magazine’s mailing label to find the subscription expiration date.

(b) All magazine mailing labels shall clearly and conspicuously disclose the subscription expiration date.

(Added by Stats. 2002, Ch. 191, Sec. 1. Effective January 1, 2003.)






CHAPTER 21 - Ticket Sellers

22500

(a) A ticket seller shall have a permanent business address from which tickets may only be sold and that address shall be included in any advertisement or solicitation, and shall be duly licensed as may be required by any local jurisdiction.

(b) A violation of this section shall constitute a misdemeanor punishable by imprisonment in a county jail not exceeding six months, or by fine not exceeding two thousand five hundred dollars ($2,500), or by both.

(c) Any person who engages, has engaged, or proposes to engage in a violation of this section shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which may be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General, or a district attorney, or a city attorney of a city having a population in excess of 750,000, and, with the consent of the district attorney, by a city prosecutor in any city, county, or city and county having a full-time prosecutor in any court of competent jurisdiction. Payment of the civil penalty shall be made pursuant to the provisions of subdivision (b) of Section 17206. For the purposes of this section, each ticket sold or offered for sale in violation of this section shall constitute a separate violation. The remedies provided by this section are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(Amended by Stats. 1994, Ch. 1132, Sec. 1. Effective September 30, 1994.)



22501

A ticket seller shall maintain records of ticket sales, deposits, and refunds.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22502

A ticket seller shall, prior to sale, disclose to the purchaser by means of description or a map the location of the seat or seats represented by the ticket or tickets.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22502.1

It shall be unlawful for a ticket seller to contract for the sale of tickets or accept consideration for payment in full or for a deposit for the sale of tickets unless the ticket seller meets one or more of the following requirements:

(a) The ticket seller has the ticket in his or her possession.

(b) The ticket seller has a written contract to obtain the offered ticket at a certain price from a person in possession of the ticket or from a person who has a contractual right to obtain the ticket from the primary contractor.

(c) The ticket seller informs the purchaser orally at the time of the contract or receipt of consideration, whichever is earlier, and in writing within two business days, that the seller does not have possession of the tickets, has no contract to obtain the offered ticket at a certain price from a person in possession of the ticket or from a person who has a contractual right to obtain the ticket from the primary contractor, and may not be able to supply the ticket at the contracted price or range of prices.

Nothing in this section shall prohibit a ticket seller from accepting a deposit from a prospective purchaser as part of an agreement that the ticket seller will make best efforts to obtain a ticket at a specified price or price range and within a specified time, provided that the ticket seller informs the purchaser orally at the time of the contract or receipt of consideration, whichever is earlier, and in writing within two days, of the terms of the deposit agreement, and includes in the oral and written notice the disclosures otherwise required by this section.

(Added by Stats. 1994, Ch. 1132, Sec. 2. Effective September 30, 1994.)



22502.2

It shall be unlawful for a ticket seller to represent that he or she can deliver or cause to be delivered a ticket at a specific price or within a specific price range and to fail to deliver within a reasonable time or by a contracted time the tickets at or below the price stated or within the range of prices stated.

(Added by Stats. 1994, Ch. 1132, Sec. 3. Effective September 30, 1994.)



22502.3

In addition to other remedies, a ticket seller who violates Section 22502.1 or 22502.2 and fails to supply a ticket at or below a contracted price or within a contracted price range shall be civilly liable to the ticket purchaser for two times the contracted price of the ticket, in addition to any sum expended by the purchaser in nonrefundable expenses for attending or attempting to attend the event in good faith reliance on seat or space availability, and reasonable attorney’s fees and court costs.

(Added by Stats. 1994, Ch. 1132, Sec. 4. Effective September 30, 1994.)



22503

A ticket seller, as used in this chapter, means any person who for compensation, commission, or otherwise sells admission tickets to sporting, musical, theatre, or any other entertainment event.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22503.5

This chapter does not apply to any primary contractor or seller of tickets for the primary contractor operating under a written contract with the primary contractor.

“Primary contractor” means the person or organization who is responsible for the event for which tickets are being sold.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22503.6

This chapter does not apply to an officially appointed agent of an air carrier, ocean carrier or motor coach carrier who purchases or sells tickets in conjunction with a tour package accomplished through the primary event promoter or his or her agent by written agreement.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22504

This chapter does not apply to any person who sells six tickets or less to any one single event, provided the tickets are sold off the premises where the event is to take place, including, but not limited to, designated parking areas and points of entry to the event.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22505

A violation of any provision of this chapter shall constitute a misdemeanor.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22505.5

Notwithstanding Section 22503.5, 22503.6, 22504, or 22511, it shall be unlawful for a person to intentionally use or sell software to circumvent a security measure, access control system, or other control or measure that is used to ensure an equitable ticket buying process.

(Amended by Stats. 2014, Ch. 158, Sec. 1. Effective January 1, 2015.)



22506

Any partial or full deposit received by a ticket seller on a future event for which tickets are not available shall be refundable except for a service charge of not more than 10 percent until tickets for the event are actually available.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22507

The ticket price of any event which is canceled, postponed, or rescheduled shall be fully refunded to the purchaser by the ticket seller upon request. Any local jurisdiction may require a ticket seller to provide a bond of not more than fifty thousand dollars ($50,000) to provide for any refunds that may be required by this section.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22508

A ticket seller shall disclose that a service charge is imposed by the ticket seller and is added to the actual ticket price by the seller in any advertisement or promotion for any event by the ticket seller.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22509

Any ticket seller who includes tickets to an event in conjunction with the sale of a tour or event package, including, among other things, transportation, meals, lodging, or beverages, shall disclose in any advertisements or promotional materials the price charged or allotted for the tickets.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22510

Nothing in this chapter prohibits any local agency from imposing any local fees or taxes.

(Added by Stats. 1986, Ch. 378, Sec. 1.)



22511

This chapter does not apply to any nonprofit charitable tax-exempt organization selling tickets to an event sponsored by the organization.

(Added by Stats. 1986, Ch. 378, Sec. 1.)






CHAPTER 21.5 - Money Exchange Houses

22515

As used in this chapter, the following definitions are applicable:

(a) “Money exchange house” means any individual or business engaged in the business of exchanging or dealing in the currency of the United States, Mexico, or any other country. It does not include any bank, savings association, or credit union chartered under the laws of this state or the United States or to any other business or entity regulated by the Financial Code.

(b) “Currency” means any coined money, banknotes, or other paper money as are authorized by law which circulates from hand to hand as the medium of exchange.

(c) “Buying dollars” means a transaction exchanging foreign currency for currency of the United States.

(d) “Selling dollars” means a transaction exchanging the currency of the United States for foreign currency.

(Added by Stats. 1988, Ch. 433, Sec. 1.)



22516

(a) All window and exterior signs concerning the rates of exchange at a money exchange house shall clearly state the rate of exchange for both the buying and selling of dollars.

(b) All interior signs and all advertising, if rates are quoted, shall clearly state the rates of exchange for both buying and selling of dollars and shall state all commissions and fees charged on all transactions.

(c) An interior sign containing all information regarding rates of exchange and fees shall be printed in English and posted in clear view of customers at each point of exchange.

(Added by Stats. 1988, Ch. 433, Sec. 1.)



22517

It is unlawful for a money exchange house to advertise “no commission” when, in fact, a commission or fee is charged.

(Added by Stats. 1988, Ch. 433, Sec. 1.)



22518

A receipt shall be presented to each customer for each exchange, clearly stating the rate of exchange for the particular transaction, the amount of commission or fees, and the net exchange after all fees and commissions have been deducted. The receipt shall also state the total amount of currency presented by the customer and the total amount returned to the customer.

(Added by Stats. 1988, Ch. 433, Sec. 1.)



22519

A violation of this chapter is an infraction punishable by a fine of not less than one hundred dollars ($100) for the first offense, and a fine of not less than five hundred dollars ($500) for each subsequent offense.

(Added by Stats. 1988, Ch. 433, Sec. 1.)



22519.5

Nothing in this chapter shall be construed to limit the effect of any other state law or any local ordinance governing money exchange house permit applications, permit denials, permit renewals, permit revocations, regulatory fees, regulations on advertising or signs, receipt requirements, or penalties for violations thereof.

(Added by renumbering Section 22520 (as added by Stats. 1988, Ch. 433) by Stats. 1990, Ch. 216, Sec. 4.)






CHAPTER 22 - Internet Privacy Requirements

22575

(a) An operator of a commercial Web site or online service that collects personally identifiable information through the Internet about individual consumers residing in California who use or visit its commercial Web site or online service shall conspicuously post its privacy policy on its Web site, or in the case of an operator of an online service, make that policy available in accordance with paragraph (5) of subdivision (b) of Section 22577. An operator shall be in violation of this subdivision only if the operator fails to post its policy within 30 days after being notified of noncompliance.

(b) The privacy policy required by subdivision (a) shall do all of the following:

(1) Identify the categories of personally identifiable information that the operator collects through the Web site or online service about individual consumers who use or visit its commercial Web site or online service and the categories of third-party persons or entities with whom the operator may share that personally identifiable information.

(2) If the operator maintains a process for an individual consumer who uses or visits its commercial Web site or online service to review and request changes to any of his or her personally identifiable information that is collected through the Web site or online service, provide a description of that process.

(3) Describe the process by which the operator notifies consumers who use or visit its commercial Web site or online service of material changes to the operator’s privacy policy for that Web site or online service.

(4) Identify its effective date.

(5) Disclose how the operator responds to Web browser “do not track” signals or other mechanisms that provide consumers the ability to exercise choice regarding the collection of personally identifiable information about an individual consumer’s online activities over time and across third-party Web sites or online services, if the operator engages in that collection.

(6) Disclose whether other parties may collect personally identifiable information about an individual consumer’s online activities over time and across different Web sites when a consumer uses the operator’s Web site or service.

(7) An operator may satisfy the requirement of paragraph (5) by providing a clear and conspicuous hyperlink in the operator’s privacy policy to an online location containing a description, including the effects, of any program or protocol the operator follows that offers the consumer that choice.

(Amended by Stats. 2013, Ch. 390, Sec. 1. Effective January 1, 2014.)



22576

An operator of a commercial Web site or online service that collects personally identifiable information through the Web site or online service from individual consumers who use or visit the commercial Web site or online service and who reside in California shall be in violation of this section if the operator fails to comply with the provisions of Section 22575 or with the provisions of its posted privacy policy in either of the following ways:

(a) Knowingly and willfully.

(b) Negligently and materially.

(Added by Stats. 2003, Ch. 829, Sec. 3. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 22579.)



22577

For the purposes of this chapter, the following definitions apply:

(a) The term “personally identifiable information” means individually identifiable information about an individual consumer collected online by the operator from that individual and maintained by the operator in an accessible form, including any of the following:

(1) A first and last name.

(2) A home or other physical address, including street name and name of a city or town.

(3) An e-mail address.

(4) A telephone number.

(5) A social security number.

(6) Any other identifier that permits the physical or online contacting of a specific individual.

(7) Information concerning a user that the Web site or online service collects online from the user and maintains in personally identifiable form in combination with an identifier described in this subdivision.

(b) The term “conspicuously post” with respect to a privacy policy shall include posting the privacy policy through any of the following:

(1) A Web page on which the actual privacy policy is posted if the Web page is the homepage or first significant page after entering the Web site.

(2) An icon that hyperlinks to a Web page on which the actual privacy policy is posted, if the icon is located on the homepage or the first significant page after entering the Web site, and if the icon contains the word “privacy.” The icon shall also use a color that contrasts with the background color of the Web page or is otherwise distinguishable.

(3) A text link that hyperlinks to a Web page on which the actual privacy policy is posted, if the text link is located on the homepage or first significant page after entering the Web site, and if the text link does one of the following:

(A) Includes the word “privacy.”

(B) Is written in capital letters equal to or greater in size than the surrounding text.

(C) Is written in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from the surrounding text of the same size by symbols or other marks that call attention to the language.

(4) Any other functional hyperlink that is so displayed that a reasonable person would notice it.

(5) In the case of an online service, any other reasonably accessible means of making the privacy policy available for consumers of the online service.

(c) The term “operator” means any person or entity that owns a Web site located on the Internet or an online service that collects and maintains personally identifiable information from a consumer residing in California who uses or visits the Web site or online service if the Web site or online service is operated for commercial purposes. It does not include any third party that operates, hosts, or manages, but does not own, a Web site or online service on the owner’s behalf or by processing information on behalf of the owner.

(d) The term “consumer” means any individual who seeks or acquires, by purchase or lease, any goods, services, money, or credit for personal, family, or household purposes.

(Added by Stats. 2003, Ch. 829, Sec. 3. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 22579.)



22578

It is the intent of the Legislature that this chapter is a matter of statewide concern. This chapter supersedes and preempts all rules, regulations, codes, ordinances, and other laws adopted by a city, county, city and county, municipality, or local agency regarding the posting of a privacy policy on an Internet Web site.

(Added by Stats. 2003, Ch. 829, Sec. 3. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 22579.)



22579

This chapter shall become operative on July 1, 2004.

(Added by Stats. 2003, Ch. 829, Sec. 3. Effective January 1, 2004. Note: This section prescribes a delayed operative date for Chapter 22, commencing with Section 22575.)






CHAPTER 22.1 - Privacy Rights for California Minors in the Digital World

22580

(a) An operator of an Internet Web site, online service, online application, or mobile application directed to minors shall not market or advertise a product or service described in subdivision (i) on its Internet Web site, online service, online application, or mobile application directed to minors.

(b) An operator of an Internet Web site, online service, online application, or mobile application:

(1) Shall not market or advertise a product or service described in subdivision (i) to a minor who the operator has actual knowledge is using its Internet Web site, online service, online application, or mobile application and is a minor, if the marketing or advertising is specifically directed to that minor based upon information specific to that minor, including, but not limited to, the minor’s profile, activity, address, or location sufficient to establish contact with a minor, and excluding Internet Protocol (IP) address and product identification numbers for the operation of a service.

(2) Shall be deemed to be in compliance with paragraph (1) if the operator takes reasonable actions in good faith designed to avoid marketing or advertising under circumstances prohibited under paragraph (1).

(c) An operator of an Internet Web site, online service, online application, or mobile application directed to minors or who has actual knowledge that a minor is using its Internet Web site, online service, online application, or mobile application, shall not knowingly use, disclose, compile, or allow a third party to use, disclose, or compile, the personal information of a minor with actual knowledge that the use, disclosure, or compilation is for the purpose of marketing or advertising products or services to that minor for a product described in subdivision (i).

(d) “Minor” means a natural person under 18 years of age who resides in the state.

(e) “Internet Web site, online service, online application, or mobile application directed to minors” mean an Internet Web site, online service, online application, or mobile application, or a portion thereof, that is created for the purpose of reaching an audience that is predominately comprised of minors, and is not intended for a more general audience comprised of adults. Provided, however, that an Internet Web site, online service, online application, or mobile application, or a portion thereof, shall not be deemed to be directed at minors solely because it refers or links to an Internet Web site, online service, online application, or mobile application directed to minors by using information location tools, including a directory, index, reference, pointer, or hypertext link.

(f) “Operator” means any person or entity that owns an Internet Web site, online service, online application, or mobile application. It does not include any third party that operates, hosts, or manages, but does not own, an Internet Web site, online service, online application, or mobile application on the owner’s behalf or processes information on the owner’s behalf.

(g) This section shall not be construed to require an operator of an Internet Web site, online service, online application, or mobile application to collect or retain age information about users.

(h) (1) With respect to marketing or advertising provided by an advertising service, the operator of an Internet Web site, online service, online application, or mobile application directed to minors shall be deemed to be in compliance with subdivision (a) if the operator notifies the advertising service, in the manner required by the advertising service, that the site, service, or application is directed to minors.

(2) If an advertising service is notified, in the manner required by the advertising service, that an Internet Web site, online service, online application, or mobile application is directed to minors pursuant to paragraph (1), the advertising service shall not market or advertise a product or service on the operator’s Internet Web site, online service, online application, or mobile application that is described in subdivision (i).

(i) The marketing and advertising restrictions described in subdivisions (a) and (b) shall apply to the following products and services as they are defined under state law:

(1) Alcoholic beverages, as referenced in Sections 23003 to 23009, inclusive, and Section 25658.

(2) Firearms or handguns, as referenced in Sections 16520, 16640, and 27505 of the Penal Code.

(3) Ammunition or reloaded ammunition, as referenced in Sections 16150 and 30300 of the Penal Code.

(4) Handgun safety certificates, as referenced in Sections 31625 and 31655 of the Penal Code.

(5) Aerosol container of paint that is capable of defacing property, as referenced in Section 594.1 of the Penal Code.

(6) Etching cream that is capable of defacing property, as referenced in Section 594.1 of the Penal Code.

(7) Any tobacco, cigarette, or cigarette papers, or blunt wraps, or any other preparation of tobacco, or any other instrument or paraphernalia that is designed for the smoking or ingestion of tobacco, products prepared from tobacco, or any controlled substance, as referenced in Division 8.5 (commencing with Section 22950) and Sections 308, 308.1, 308.2, and 308.3 of the Penal Code.

(8) BB device, as referenced in Sections 16250 and 19910 of the Penal Code.

(9) Dangerous fireworks, as referenced in Sections 12505 and 12689 of the Health and Safety Code.

(10) Tanning in an ultraviolet tanning device, as referenced in Sections 22702 and 22706.

(11) Dietary supplement products containing ephedrine group alkaloids, as referenced in Section 110423.2 of the Health and Safety Code.

(12) Tickets or shares in a lottery game, as referenced in Sections 8880.12 and 8880.52 of the Government Code.

(13) Salvia divinorum or Salvinorin A, or any substance or material containing Salvia divinorum or Salvinorin A, as referenced in Section 379 of the Penal Code.

(14) Body branding, as referenced in Sections 119301 and 119302 of the Health and Safety Code.

(15) Permanent tattoo, as referenced in Sections 119301 and 119302 of the Health and Safety Code and Section 653 of the Penal Code.

(16) Drug paraphernalia, as referenced in Section 11364.5 of the Health and Safety Code.

(17) Electronic cigarette, as referenced in Section 119405 of the Health and Safety Code.

(18) Obscene matter, as referenced in Section 311 of the Penal Code.

(19) A less lethal weapon, as referenced in Sections 16780 and 19405 of the Penal Code.

(j) The marketing and advertising restrictions described in subdivisions (a), (b), and (c) shall not apply to the incidental placement of products or services embedded in content if the content is not distributed by or at the direction of the operator primarily for the purposes of marketing and advertising of the products or services described in subdivision (i).

(k) “Marketing or advertising” means, in exchange for monetary compensation, to make a communication to one or more individuals, or to arrange for the dissemination to the public of a communication, about a product or service the primary purpose of which is to encourage recipients of the communication to purchase or use the product or service.

(Added by Stats. 2013, Ch. 336, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 22582.)



22581

(a) An operator of an Internet Web site, online service, online application, or mobile application directed to minors or an operator of an Internet Web site, online service, online application, or mobile application that has actual knowledge that a minor is using its Internet Web site, online service, online application, or mobile application shall do all of the following:

(1) Permit a minor who is a registered user of the operator’s Internet Web site, online service, online application, or mobile application to remove or, if the operator prefers, to request and obtain removal of, content or information posted on the operator’s Internet Web site, online service, online application, or mobile application by the user.

(2) Provide notice to a minor who is a registered user of the operator’s Internet Web site, online service, online application, or mobile application that the minor may remove or, if the operator prefers, request and obtain removal of, content or information posted on the operator’s Internet Web site, online service, online application, or mobile application by the registered user.

(3) Provide clear instructions to a minor who is a registered user of the operator’s Internet Web site, online service, online application, or mobile application on how the user may remove or, if the operator prefers, request and obtain the removal of content or information posted on the operator’s Internet Web site, online service, online application, or mobile application.

(4) Provide notice to a minor who is a registered user of the operator’s Internet Web site, online service, online application, or mobile application that the removal described under paragraph (1) does not ensure complete or comprehensive removal of the content or information posted on the operator’s Internet Web site, online service, online application, or mobile application by the registered user.

(b) An operator or a third party is not required to erase or otherwise eliminate, or to enable erasure or elimination of, content or information in any of the following circumstances:

(1) Any other provision of federal or state law requires the operator or third party to maintain the content or information.

(2) The content or information was stored on or posted to the operator’s Internet Web site, online service, online application, or mobile application by a third party other than the minor, who is a registered user, including any content or information posted by the registered user that was stored, republished, or reposted by the third party.

(3) The operator anonymizes the content or information posted by the minor who is a registered user, so that the minor who is a registered user cannot be individually identified.

(4) The minor does not follow the instructions provided to the minor pursuant to paragraph (3) of subdivision (a) on how the registered user may request and obtain the removal of content or information posted on the operator’s Internet Web site, online service, online application, or mobile application by the registered user.

(5) The minor has received compensation or other consideration for providing the content.

(c) This section shall not be construed to limit the authority of a law enforcement agency to obtain any content or information from an operator as authorized by law or pursuant to an order of a court of competent jurisdiction.

(d) An operator shall be deemed compliant with this section if:

(1) It renders the content or information posted by the minor user no longer visible to other users of the service and the public even if the content or information remains on the operator’s servers in some form.

(2) Despite making the original posting by the minor user invisible, it remains visible because a third party has copied the posting or reposted the content or information posted by the minor.

(e) This section shall not be construed to require an operator of an Internet Web site, online service, online application, or mobile application to collect age information about users.

(f) “Posted” means content or information that can be accessed by a user in addition to the minor who posted the content or information, whether the user is a registered user or not, of the Internet Web site, online service, online application, or mobile application where the content or information is posted.

(Added by Stats. 2013, Ch. 336, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 22582.)



22582

This chapter shall become operative on January 1, 2015.

(Added by Stats. 2013, Ch. 336, Sec. 1. Effective January 1, 2014. Note: This section prescribes a delayed operative date for Chapter 22.1, commencing with Section 22580.)






CHAPTER 22.2 - Student Online Personal Information Protection Act

22584

(a) For the purposes of this section, “operator” means the operator of an Internet Web site, online service, online application, or mobile application with actual knowledge that the site, service, or application is used primarily for K–12 school purposes and was designed and marketed for K–12 school purposes.

(b) An operator shall not knowingly engage in any of the following activities with respect to their site, service, or application:

(1) (A) Engage in targeted advertising on the operator’s site, service, or application, or (B) target advertising on any other site, service, or application when the targeting of the advertising is based upon any information, including covered information and persistent unique identifiers, that the operator has acquired because of the use of that operator’s site, service, or application described in subdivision (a).

(2) Use information, including persistent unique identifiers, created or gathered by the operator’s site, service, or application, to amass a profile about a K–12 student except in furtherance of K–12 school purposes.

(3) Sell a student’s information, including covered information. This prohibition does not apply to the purchase, merger, or other type of acquisition of an operator by another entity, provided that the operator or successor entity continues to be subject to the provisions of this section with respect to previously acquired student information.

(4) Disclose covered information unless the disclosure is made:

(A) In furtherance of the K–12 purpose of the site, service, or application, provided the recipient of the covered information disclosed pursuant to this subparagraph:

(i) Shall not further disclose the information unless done to allow or improve operability and functionality within that student’s classroom or school; and

(ii) Is legally required to comply with subdivision (d);

(B) To ensure legal and regulatory compliance;

(C) To respond to or participate in judicial process;

(D) To protect the safety of users or others or security of the site; or

(E) To a service provider, provided the operator contractually (i) prohibits the service provider from using any covered information for any purpose other than providing the contracted service to, or on behalf of, the operator, (ii) prohibits the service provider from disclosing any covered information provided by the operator with subsequent third parties, and (iii) requires the service provider to implement and maintain reasonable security procedures and practices as provided in subdivision (d).

(c) Nothing in subdivision (b) shall be construed to prohibit the operator’s use of information for maintaining, developing, supporting, improving, or diagnosing the operator’s site, service, or application.

(d) An operator shall:

(1) Implement and maintain reasonable security procedures and practices appropriate to the nature of the covered information, and protect that information from unauthorized access, destruction, use, modification, or disclosure.

(2) Delete a student’s covered information if the school or district requests deletion of data under the control of the school or district.

(e) Notwithstanding paragraph (4) of subdivision (b), an operator may disclose covered information of a student, as long as paragraphs (1) to (3), inclusive, of subdivision (b) are not violated, under the following circumstances:

(1) If other provisions of federal or state law require the operator to disclose the information, and the operator complies with the requirements of federal and state law in protecting and disclosing that information.

(2) For legitimate research purposes: (A) as required by state or federal law and subject to the restrictions under applicable state and federal law or (B) as allowed by state or federal law and under the direction of a school, school district, or state department of education, if no covered information is used for any purpose in furtherance of advertising or to amass a profile on the student for purposes other than K–12 school purposes.

(3) To a state or local educational agency, including schools and school districts, for K–12 school purposes, as permitted by state or federal law.

(f) Nothing in this section prohibits an operator from using deidentified student covered information as follows:

(1) Within the operator’s site, service, or application or other sites, services, or applications owned by the operator to improve educational products.

(2) To demonstrate the effectiveness of the operator’s products or services, including in their marketing.

(g) Nothing in this section prohibits an operator from sharing aggregated deidentified student covered information for the development and improvement of educational sites, services, or applications.

(h) “Online service” includes cloud computing services, which must comply with this section if they otherwise meet the definition of an operator.

(i) “Covered information” means personally identifiable information or materials, in any media or format that meets any of the following:

(1) Is created or provided by a student, or the student’s parent or legal guardian, to an operator in the course of the student’s, parent’s, or legal guardian’s use of the operator’s site, service, or application for K–12 school purposes.

(2) Is created or provided by an employee or agent of the K–12 school, school district, local education agency, or county office of education, to an operator.

(3) Is gathered by an operator through the operation of a site, service, or application described in subdivision (a) and is descriptive of a student or otherwise identifies a student, including, but not limited to, information in the student’s educational record or email, first and last name, home address, telephone number, email address, or other information that allows physical or online contact, discipline records, test results, special education data, juvenile dependency records, grades, evaluations, criminal records, medical records, health records, social security number, biometric information, disabilities, socioeconomic information, food purchases, political affiliations, religious information, text messages, documents, student identifiers, search activity, photos, voice recordings, or geolocation information.

(j) “K–12 school purposes” means purposes that customarily take place at the direction of the K–12 school, teacher, or school district or aid in the administration of school activities, including, but not limited to, instruction in the classroom or at home, administrative activities, and collaboration between students, school personnel, or parents, or are for the use and benefit of the school.

(k) This section shall not be construed to limit the authority of a law enforcement agency to obtain any content or information from an operator as authorized by law or pursuant to an order of a court of competent jurisdiction.

(l) This section does not limit the ability of an operator to use student data, including covered information, for adaptive learning or customized student learning purposes.

(m) This section does not apply to general audience Internet Web sites, general audience online services, general audience online applications, or general audience mobile applications, even if login credentials created for an operator’s site, service, or application may be used to access those general audience sites, services, or applications.

(n) This section does not limit Internet service providers from providing Internet connectivity to schools or students and their families.

(o) This section shall not be construed to prohibit an operator of an Internet Web site, online service, online application, or mobile application from marketing educational products directly to parents so long as the marketing did not result from the use of covered information obtained by the operator through the provision of services covered under this section.

(p) This section does not impose a duty upon a provider of an electronic store, gateway, marketplace, or other means of purchasing or downloading software or applications to review or enforce compliance of this section on those applications or software.

(q) This section does not impose a duty upon a provider of an interactive computer service, as defined in Section 230 of Title 47 of the United States Code, to review or enforce compliance with this section by third-party content providers.

(r) This section does not impede the ability of students to download, export, or otherwise save or maintain their own student created data or documents.

(Added by Stats. 2014, Ch. 839, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2016, pursuant to Section 22585.)



22585

This chapter shall become operative on January 1, 2016.

(Added by Stats. 2014, Ch. 839, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Chapter 22.2, commencing with Section 22584.)






CHAPTER 22.5 - Commercial Directories

22600

(a) Every publisher shall, prior to including a telephone number for a facsimile machine in any commercial directory of telephone numbers, obtain the written consent of the subscriber who has been assigned the number unless the telephone number for the facsimile machine is obtained from a telephone corporation’s alphabetical or classified directory of telephone numbers.

(b) As used in this section:

(1) “Commercial directory” does not include an alphabetical directory of telephone numbers or a classified directory published by a telephone corporation.

(2) “Telephone number for a facsimile machine” means any number designated in a directory as being for a facsimile machine or any number included in a directory represented to be a directory of telephone numbers for facsimile machines.

(c)  Every publisher shall notify, in writing, all of the subscribers of the facsimile telephone numbers printed in the publisher’s directory of the requirements of this chapter on or before April 1, 1991. Unless the subscriber thereafter notifies the publisher otherwise, telephone numbers for facsimile machines published prior to July 1, 1991, without the written consent of the subscriber, may continue to be published by that publisher. Upon notification by the subscriber that he or she desires to be excluded from the directory, all subsequent volumes of the directory shall exclude the subscriber’s facsimile telephone number.

(d) Every violation of subdivision (a) is an infraction punishable by a fine of five hundred dollars ($500).

(Added by Stats. 1990, Ch. 973, Sec. 1.)






CHAPTER 23 - Tanning Facilities

22700

This chapter shall be known and may be cited as the Filante Tanning Facility Act of 1988.

(Added by Stats. 1988, Ch. 808, Sec. 1.)



22701

The Legislature finds and declares:

(a) Many physicians and scientists now warn that the risks associated with suntanning are greater when tanning with artificial ultraviolet light.

(b) These risks include, but are not limited to, sunburn, premature aging, skin cancer, retinal damage, formation of cataracts, suppression of the immune system, and damage to the vascular system.

(c) Certain medications, cosmetics, and foods are “photosensitizing,” which means that in some people they react unfavorably with ultraviolet light to produce skin rashes or burns.

(d) Sunlamps and other artificial sources of ultraviolet light are known to intensify these effects.

(e) The creation of state law to protect and promote the public health, safety, and welfare is needed concerning tanning with artificial ultraviolet light.

(Amended by Stats. 2006, Ch. 538, Sec. 31. Effective January 1, 2007.)



22702

As used in this chapter:

(a) “Tanning facility” means any location, place, area, structure, or business that provides persons access to any tanning device.

(b) “Department” means the Department of Consumer Affairs.

(c) “Phototherapy device” means equipment that emits ultraviolet radiation used by a health care professional in the treatment of disease.

(d) “Tanning device” means an ultraviolet tanning device and any accompanying equipment, including, but not limited to, protective eyewear, timers, and handrails.

(e) “Ultraviolet tanning device” means equipment that emits electromagnetic radiation with wavelengths in the air between 200 and 400 nanometers used for tanning of the skin, including, but not limited to, a sunlamp, tanning booth, or tanning bed.

(Amended by Stats. 2007, Ch. 590, Sec. 1. Effective January 1, 2008.)



22703

This chapter does not apply to a phototherapy device used by or under the direct supervision of a licensed physician who is trained in the use of phototherapy devices.

(Added by Stats. 1988, Ch. 808, Sec. 1.)



22704

Any tanning device used by a tanning facility shall comply with all applicable federal laws and regulations.

(Added by Stats. 1988, Ch. 808, Sec. 1.)



22705

(a) A tanning facility shall give each customer, prior to the customer’s use of an ultraviolet tanning device, a written statement warning that:

(1) Not wearing the eye protection provided to the customer by the tanning center may cause damage to the eyes.

(2) Overexposure causes burns.

(3) Repeated exposure may cause premature aging of the skin and skin cancer.

(4) Abnormal skin sensitivity or burning may be caused by certain:

(A) Foods.

(B) Cosmetics.

(C) Medications, including, but not limited to, the following:

(i) Tranquilizers.

(ii) Diuretics.

(iii) Antibiotics.

(iv) High blood pressure medicines.

(v) Birth control pills.

(5) Any person taking a prescription or over-the-counter drug should consult a physician before using an ultraviolet tanning device.

(6) Any person with skin that burns easily should avoid an ultraviolet tanning device.

(7) Any person with a family history or past medical history of skin cancer should avoid an ultraviolet tanning device.

(b) A tanning facility shall conspicuously post a warning sign in any area where an ultraviolet tanning device is used that is readily visible to a person using an ultraviolet tanning device. The sign shall read as follows:

DANGER:ULTRAVIOLET RADIATION

1. Follow instructions.

2. Avoid too frequent or too lengthy exposure. As with natural sunlight, exposure can cause eye and skin injury and allergic reactions. Repeated exposure may cause chronic sun damage characterized by wrinkling, dryness, fragility and bruising of the skin, and skin cancer.

3. Wear protective eyewear.

FAILURE TO USE PROTECTIVE EYEWEAR

MAY RESULT IN SEVERE BURNS OR

LONG-TERM INJURY TO THE EYES.

4. Ultraviolet radiation from sunlamps will aggravate the effects of the sun. Therefore, do not sunbathe before or after exposure to ultraviolet radiation.

5. Medications or cosmetics may increase your sensitivity to ultraviolet radiation. Consult a physician before using a sunlamp if you are using medications, have a history of skin problems, or believe you are especially sensitive to sunlight. Pregnant women or women on birth control pills who use this product may develop discolored skin.

IF YOU DO NOT TAN IN THE SUN YOU WILL

NOT TAN FROM USE OF THIS DEVICE.

(c) A tanning facility may include in the warning sign described in subdivision (b) the following statement: “Spray on tans and other sunless tanning products are not subject to the same effects as ultraviolet tanning devices.”

(d) A tanning facility shall not claim, or distribute promotional materials that claim, that using an ultraviolet tanning device is safe or free from risk or that indoor tanning has any known health benefits.

(e) The liability of a tanning facility operator or a manufacturer of an ultraviolet tanning device is not changed by giving the warning under this section.

(Amended by Stats. 2007, Ch. 590, Sec. 2. Effective January 1, 2008.)



22706

(a) A tanning facility shall:

(1) Have an operator present during operating hours who is sufficiently knowledgeable in the correct operation of the tanning devices used at the facility so that he or she is able to inform and assist each customer in the proper use of the tanning devices.

(2) Before each use of an ultraviolet tanning device, provide each customer with properly sanitized protective eyewear that protects the eye from ultraviolet radiation and allows adequate vision to maintain balance; and not allow a person to use an ultraviolet tanning device if that person does not use the protective eyewear.

(3) Show each customer how to use suitable physical aids, such as handrails and markings on the floor, to maintain proper exposure distance as recommended by the manufacturer.

(4) Use a timer on an ultraviolet tanning device that has an accuracy of plus or minus 10 percent of any selected timer interval. The timer shall also be remotely located so that customers cannot set their own exposure time.

(5) Limit each customer using an ultraviolet tanning device to the maximum exposure time as recommended by the manufacturer.

(6) Control the interior temperature of a tanning facility so that it does not exceed 100 degrees Fahrenheit.

(b) (1) Every person who uses a tanning facility shall sign a written statement acknowledging that he or she has read and understood the warnings before using the device; and agrees to use the protective eyewear that the tanning facility provides. The statement of acknowledgment shall be retained by the tanning facility until the end of the calendar year at which time each person who is a current customer of the facility shall be required to renew that acknowledgment.

(2) Whenever using a tanning device a person shall use the protective eyewear that the tanning facility provides.

(3) Persons under 18 years of age are prohibited from using an ultraviolet tanning device.

(4) Proof of age shall be satisfied with a driver’s license or other government issued identification containing the date of birth and a photograph of the individual.

(Amended by Stats. 2011, Ch. 664, Sec. 2. Effective January 1, 2012.)



22707

If a patron is injured whereupon he or she must seek medical attention, a tanning facility shall do the following:

(a) Report any injury to the department.

(b) Send a copy of the injury report to the person who is injured.

(c) Send a copy of the injury report to the Federal Food and Drug Administration.

(Added by Stats. 1988, Ch. 808, Sec. 1.)



22708

(a) A first violation of this chapter is an infraction. Each day a first violation continues constitutes a separate infraction.

(b) Any violation of this chapter subsequent to a first violation is a misdemeanor. Each day a subsequent violation continues constitutes a separate misdemeanor.

(c) A tanning facility that has violated this chapter shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) per day in addition to any other penalty established by law.

(Amended by Stats. 2004, Ch. 758, Sec. 3. Effective January 1, 2005.)






CHAPTER 24 - Bakery Trays,Bakery Baskets, and Merchandise Pallets

22750

For purposes of this chapter:

(a) “Bakery tray” or “bakery basket” is a plastic or metal container that holds bread or other baked goods and is used by a distributor, retailer, or an agent of the distributor or retailer as a means to transport, store, or carry those products, which has a notice permanently affixed to it that does all of the following: (1) identifies the company name of the owner of the item; (2) notifies the public that the unauthorized possession of the item is a violation of state law; and (3) lists an address or telephone number for returning the item to the owner.

(b) “Merchandise pallet” is a wooden or plastic carrier or container, used by a manufacturer or distributor for bulk transport of merchandise to wholesale or retail outlets marked with an indicia of ownership. For purposes of this chapter, “indicia of ownership” means words, symbols, or registered trademarks printed, stamped, etched, attached, or otherwise displayed on the exterior surface of the merchandise pallet that reasonably identify the owner.

(Amended by Stats. 2012, Ch. 300, Sec. 4. Effective January 1, 2013.)



22751

Any person who purchases or leases a bakery tray, bakery basket, or merchandise pallet shall retain a copy of the bill of sale or other evidence that supports the purchase.

(Amended by Stats. 1995, Ch. 456, Sec. 4. Effective January 1, 1996.)



22752

As used in this chapter, an “unauthorized person” with respect to possession of a bakery tray, bakery basket, or merchandise pallet includes anyone in possession of one or more of these items, except the following:

(a) The company owner.

(b) A person in lawful possession of the item.

(c) A person who, with the consent of the company owner or the company’s agent, has temporary possession of the item as a result of the purchase of the products or merchandise transported using the item.

(Amended by Stats. 1995, Ch. 456, Sec. 5. Effective January 1, 1996.)



22753

The following acts are punishable as provided in subdivision (b) of Section 489 or in Section 490 of the Penal Code as to any bakery tray, bakery basket, or merchandise pallet described in Section 22750:

(a) Possession of a bakery tray, bakery basket, or merchandise pallet by an unauthorized person.

(b) Obliteration of the company owner’s name on the bakery tray or bakery basket, or obliteration of the indicia of ownership on a merchandise pallet, except by the owner.

(Amended by Stats. 2012, Ch. 300, Sec. 5. Effective January 1, 2013.)



22754

An unauthorized person who possesses a bakery tray, bakery basket, or merchandise pallet is subject to civil action. Punitive damages under Section 3294 of the Civil Code and costs shall be awarded to a person who is awarded actual damages arising from a violation of this chapter.

(Added by Stats. 1995, Ch. 456, Sec. 7. Effective January 1, 1996.)






CHAPTER 24.5 - Plastic Bulk Merchandise Containers

22755

(a) For purposes of this section, “plastic bulk merchandise container” means a plastic crate or shell used by a product producer, distributor, or retailer, or an agent of the product producer, distributor, or retailer as a means for the bulk transportation, storage, or carrying of retail containers of milk, eggs, or bottled beverage products.

(b) Any person or entity purchasing or transporting plastic bulk merchandise containers, who is in the business of recycling, shredding, or destruction of, or in the business of transporting for the purpose of recycling, shredding, or destruction of, plastic bulk merchandise containers, shall obtain a proof of ownership record or bill of lading from a person selling or delivering five or more plastic bulk merchandise containers that shows that the person selling or delivering the containers has lawful possession or ownership of the containers, and shall also verify the seller’s identity by a driver’s license or other government-issued photo identification. The proof of ownership record shall include all of the following information:

(1) The name, address, telephone number, and signature of the seller or the seller’s authorized representative.

(2) The name and address of the buyer or consignee if not sold.

(3) A description of the product including number of units.

(4) The date of transaction.

(c) The information required to be collected by this section shall be kept for one year from the date of purchase or delivery, whichever is later.

(d) Any person who violates the provisions of this section is guilty of a misdemeanor.

(Amended by Stats. 2012, Ch. 300, Sec. 6. Effective January 1, 2013.)






CHAPTER 26 - Telephone Equipment

22760

(a) It is unlawful to sell within this state any cordless telephone manufactured after January 1, 1992, that does not provide increased protection from unintentional line seizure and dialing, and protection from unintentional ringing.

(b) For the purposes of this section, a cordless telephone is a two-way low power communication system consisting of the following two parts connected by a radio link:

(1) A “base” unit connected to the public switched telephone network.

(2) A “handset” or “remote” unit.

(c) For the purposes of this section, a cordless telephone has increased protection from unintentional line seizure and dialing, and protection from unintentional ringing, if it does either of the following:

(1) Provides a randomly selected preset digital security code from among at least 256 possible codes and a means for the user to manually enter a new security code in the event of interference.

(2) Provides a means for automatically selecting a different code from among at least 256 possible discrete codes.

(d) This section does not apply to any cordless telephone manufactured prior to January 1, 1992, whether, after the operative date of this section, it is inspected, repaired, or refurbished and returned to the original user, provided to another user in exchange for a unit needing repair, or resold.

(Added by Stats. 1990, Ch. 340, Sec. 2.)



22761

(a) For purposes of this section, the following terms have the following meanings:

(1) (A) “Smartphone” means a cellular radio telephone or other mobile voice communications handset device that includes all of the following features:

(i) Utilizes a mobile operating system.

(ii) Possesses the capability to utilize mobile software applications, access and browse the Internet, utilize text messaging, utilize digital voice service, and send and receive email.

(iii) Has wireless network connectivity.

(iv) Is capable of operating on a long-term evolution network or successor wireless data network communication standards.

(B) A “smartphone” does not include a radio cellular telephone commonly referred to as a “feature” or “messaging” telephone, a laptop, a tablet device, or a device that only has electronic reading capability.

(2) “Essential features” of a smartphone are the ability to use the smartphone for voice communications, text messaging, and the ability to browse the Internet, including the ability to access and use mobile software applications. “Essential features” do not include any functionality needed for the operation of the technological solution, nor does it include the ability of the smartphone to access emergency services by a voice call or text to the numerals “911,” the ability of a smartphone to receive wireless emergency alerts and warnings, or the ability to call an emergency number predesignated by the owner.

(3) “Hard reset” means the restoration of a smartphone to the state it was in when it left the factory through processes commonly termed a factory reset or master reset.

(4) “Sold in California,” or any variation thereof, means that the smartphone is sold at retail from a location within the state, or the smartphone is sold and shipped to an end-use consumer at an address within the state. “Sold in California” does not include a smartphone that is resold in the state on the secondhand market or that is consigned and held as collateral on a loan.

(b) (1) Except as provided in paragraph (3), any smartphone that is manufactured on or after July 1, 2015, and sold in California after that date, shall include a technological solution at the time of sale, to be provided by the manufacturer or operating system provider, that, once initiated and successfully communicated to the smartphone, can render the essential features of the smartphone inoperable to an unauthorized user when the smartphone is not in the possession of an authorized user. The smartphone shall, during the initial device setup process, prompt an authorized user to enable the technological solution. The technological solution shall be reversible, so that if an authorized user obtains possession of the smartphone after the essential features of the smartphone have been rendered inoperable, the operation of those essential features can be restored by an authorized user. A technological solution may consist of software, hardware, or a combination of both software and hardware, and when enabled, shall be able to withstand a hard reset or operating system downgrade and shall prevent reactivation of the smartphone on a wireless network except by an authorized user.

(2) An authorized user of a smartphone may affirmatively elect to disable or opt-out of enabling the technological solution at any time. However, the physical acts necessary to disable or opt-out of enabling the technological solution may only be performed by the authorized user or a person specifically selected by the authorized user to disable or opt-out of enabling the technological solution.

(3) Any smartphone model that was first introduced prior to January 1, 2015, that cannot reasonably be reengineered to support the manufacturer’s or operating system provider’s technological solution, including if the hardware or software cannot support a retroactive update, is not subject to the requirements of this section.

(c) The knowing retail sale of a smartphone in California in violation of subdivision (b) may be subject to a civil penalty of not less than five hundred dollars ($500), nor more than two thousand five hundred dollars ($2,500), per smartphone sold in California in violation of this section. A suit to enforce this subdivision may only be brought by the Attorney General, a district attorney, or a city attorney. A failure of the technological solution due to hacking or other third-party circumvention may be considered a violation for purposes of this subdivision, only if, at the time of sale, the seller had received notification from the manufacturer or operating system provider that the vulnerability cannot be remedied by a software patch or other solution. There is no private right of action to enforce this subdivision.

(d) The retail sale in California of a smartphone shall not result in any civil liability to the seller and its employees and agents from that retail sale alone if the liability results from or is caused by failure of a technological solution required pursuant to this section, including any hacking or other third-party circumvention of the technological solution, unless at the time of sale the seller had received notification from the manufacturer or operating system provider that the vulnerability cannot be remedied by a software patch or other solution. Nothing in this subdivision precludes a suit for civil damages on any other basis outside of the retail sale transaction, including, but not limited to, a claim of false advertising.

(e) Any request by a government agency to interrupt communications service utilizing a technological solution required by this section is subject to Section 7908 of the Public Utilities Code.

(f) Nothing in this section prohibits a network operator, device manufacturer, or operating system provider from offering a technological solution or other service in addition to the technological solution required to be provided by the device manufacturer or operating system provider pursuant subdivision (b).

(g) Nothing in this section requires a technological solution that is incompatible with, or renders it impossible to comply with, obligations under state and federal law and regulation related to any of the following:

(1) The provision of emergency services through the 911 system, including text to 911, bounce-back messages, and location accuracy requirements.

(2) Participation in the wireless emergency alert system.

(3) Participation in state and local emergency alert and public safety warning systems.

(h) The Legislature finds and declares that the enactment of a uniform policy to deter thefts of smartphones and to protect the privacy of smartphone users if their smartphones are involuntarily acquired by others is a matter of statewide concern and no city, county, or city and county shall impose requirements on manufacturers, operating system providers, wireless carriers, or retailers relating to technological solutions for smartphones.

(Added by Stats. 2014, Ch. 275, Sec. 2. Effective January 1, 2015.)






CHAPTER 27 - Cable Television

22770

(a) “Cable television operator” means the person or entity providing cable television services through the cable television system.

(b) “Video provider” means any person, company, or service which provides one or more channels of video programming to a residence, including a home, condominium, apartment, or mobilehome, where some fee is paid, whether directly or as included in dues or rental charges, for that service, whether or not public rights-of-way are utilized in the delivery of the video programming. A “video provider” shall include, but not be limited to, providers of cable television, master antenna television, satellite master antenna television, direct broadcast satellite, multipoint distribution service, and other providers of video programming, whatever their technology.

(c) No cable television operator or video provider shall charge for a service, for which a separate and distinct charge was made, that is provided to a consumer on an individual basis at no charge unless the customer affirmatively and specifically elects to continue that service for the applicable charge. This election may be made by the consumer at any time prior to the imposition of the applicable charge, including at any time prior to first receiving the service for no charge. This section shall not apply to the addition of any service to a package, tier or service offering or any restructuring or retiering of any package, tier or service offering, provided the consumer is receiving the package, tier or servicing offering at the time of the addition, restructuring or retiering.

(Added by Stats. 1992, Ch. 361, Sec. 1. Effective January 1, 1993.)






CHAPTER 27.5 - Commercial Mail Receiving Agency

22780

(a) A commercial mail receiving agency shall not accept a Postal Service Form 1583 until positive identification has been established for the person filing the form. For purposes of this section, positive identification means any one of the following:

(1) Driver’s license.

(2) State identification card.

(3) Armed forces identification card.

(4) Employment identification card which contains the bearer’s signature and photograph.

(5) Any similar documentation which provides the agency with reasonable assurance of the identity of the filer.

(b) A commercial mail receiving agency shall maintain a copy of any Postal Service Form 1583 filed with the United States Postal Service. Upon the request of any law enforcement agency conducting an investigation, the commercial mail receiving agency shall make available to that law enforcement agency for purposes of that investigation and copying, its copy of the Postal Service Form 1583.

(c) A violation of this chapter is an infraction punishable by a fine of not less than one hundred dollars ($100) for the first offense, and a fine of not less than five hundred dollars ($500) for each subsequent offense.

(Added by Stats. 1993, Ch. 636, Sec. 1. Effective January 1, 1994.)






CHAPTER 28 - Fair Practices of Equipment Manufacturers, Distributors, Wholesalers, and Dealers Act

22900

The Legislature finds and declares that the retail distribution, sales, and rental of agricultural, construction, utility, industrial, mining, outdoor power, forestry, and lawn and garden equipment, utilizing independent dealers operating under contract with the supplier vitally affects the general economy of the state, the public interest, and the public welfare. Therefore, the Legislature has determined that it is necessary to regulate the business relations between the dealers and suppliers as described in this chapter.

(Amended by Stats. 2005, Ch. 712, Sec. 2. Effective October 7, 2005.)



22901

The following definitions apply for purposes of this chapter:

(a) “Act” means the Fair Practices of Equipment Manufacturers, Distributors, Wholesalers, and Dealers Act.

(b) “Bulk sales law” means the Uniform Commercial Code-Bulk Sales as contained in Division 6 (commencing with Section 6101) of the Commercial Code.

(c) “Claim” means a dealer’s claim for reimbursement from a supplier for labor and materials expended by the dealer to meet the requirements of the supplier’s warranty agreement with a consumer of the supplier’s products if the dealer has complied with the supplier’s then-existing written policies and procedures for warranties and warranty claims.

(d) “Current parts price” means, with respect to current parts, the price for repair parts listed in the supplier’s price list or catalog in effect at the time the dealer contract is canceled or discontinued or, for purposes of Section 22905, the price list or catalog in effect at the time the repair parts were ordered. “Current parts price” also means, with respect to superseded repair parts, the price listed in the supplier’s price list or catalog in effect at the time the dealer contract is canceled or discontinued for the part that performs the same function and purpose as the superseded part, but is simply listed under a different part number.

(e) “Current net parts cost” means the current parts price less any trade or cash discounts typically given to the dealer with respect to that dealer’s normal, ordinary course of orders of repair parts. “Current net parts cost” also means, with respect to a warranty, the current parts price of the supplier for the equipment repaired less any trade or cash discounts typically given to the dealer with respect to that dealer’s normal, ordinary course of orders of repair parts.

(f) “Dealer” means any person primarily engaged in the retail sale of equipment as defined in subdivision (j). For the purposes of this act, “dealer” does not include a “franchisee” as defined in Section 331.1 of the Vehicle Code or a “new motor vehicle dealer” as defined in Section 426 of the Vehicle Code.

(g) “Dealer contract” means either an oral or written contract, agreement, or arrangement for a definite or indefinite period between a dealer and a supplier that provides for the rights and obligations of the parties with respect to the purchase or sale of equipment or repair parts.

(h) “Dealership” means the retail sale business engaged in by a dealer under a dealer contract.

(i) “Demonstrator” means equipment in a dealer’s inventory that has not been sold, but has had its usage demonstrated to potential customers, either without charge or pursuant to a short-term rental agreement, with the intent of encouraging the potential customer to purchase the equipment.

(j) (1) “Equipment” means all-terrain vehicles and other machinery, equipment, implements, or attachments used for, or in connection with, any of the following purposes:

(A) Lawn, garden, golf course, landscaping, or grounds maintenance.

(B) Planting, cultivating, irrigating, harvesting, and producing agricultural or forestry products.

(C) Raising, feeding, or tending to, or harvesting products from, livestock and any other activity in connection with those activities.

(D) Industrial, construction, maintenance, mining, or utility activities or applications, including, but not limited to, material handling equipment.

(2) Self-propelled vehicles designed primarily for the transportation of persons or property on a street or highway are specifically excluded from the definition of equipment.

(k) “Family member” means a spouse, parent, sibling, child, son-in-law, daughter-in-law, and lineal descendant, including those by adoption.

(l) “Good cause” means failure by a dealer to comply with the requirements imposed on the dealer by the dealer contract, if those requirements are not different from those requirements imposed on other similarly situated dealers in this state.

(m) “Index” means the United States Department of Labor, Bureau of Labor Statistics purchase price index for construction machinery series identification number pcu333120333120, or any successor index measuring substantially similar information.

(n) “Inventory” means equipment, repair parts, data-processing hardware or software, and specialized service or repair parts.

(o) “Major shareholder” means a shareholder with 51-percent or greater interest in a dealership.

(p) “Manufacturer created incentive program” means a program in which the dealer’s inventory has not been sold but has been used for specialized purposes, including, but not limited to, harvest rental programs, dealer purchase rentals, and short-term rentals. The warranty that is transferred to the consumer upon sale, which shall be disclosed prior to sale, is the manufacturer-provided base warranty, less hours and time used while in a manufacturer created incentive program.

(q) “Net equipment cost” means the price the dealer actually paid to the supplier for equipment, plus (1) freight, at truckload rates in effect as of the effective date of the termination of a dealer contract, if freight was paid by the dealer from the supplier’s location to the dealer’s location and (2) reimbursement for labor incurred in preparing the equipment for retail sale or rental, which labor will be reimbursed at the dealer’s standard labor rate charged by the dealer to its customers for nonwarranty repair work; provided, however, if a supplier has established a reasonable setup time, that labor will be reimbursed at an amount equal to the reasonable setup time in effect as of the date of delivery multiplied by the dealer’s standard labor rate.

(r) “Person” means an individual, corporation, partnership, limited liability company, trust, or any and all other forms of business entities, including any other entity in which a person has a majority interest or of which a person has control, as well as the individual officers, directors, and other persons in active control of the activities of each entity.

(s) “Repair parts” means all parts and products related to the service or repair of equipment, including superseded parts.

(t) “Single-line dealer” means a dealer that has (1) purchased construction, industrial, forestry, and mining equipment from a single supplier constituting 75 percent of the dealer’s new equipment, calculated on the basis of net cost; and (2) a total annual average sales volume in excess of forty million dollars ($40,000,000) for the three calendar years immediately preceding the applicable determination date; provided, however, the sales threshold shall be increased each year by an amount equal to the current sales threshold multiplied by the percentage increase in the index from January 1 of the immediately preceding year to January 1 of the current year.

(u) “Single-line supplier” means the supplier that is selling the single-line dealer construction, industrial, forestry, and mining equipment constituting 75 percent of the dealer’s new equipment.

(v) “Supplier” means any person engaged in the business of manufacturing, assembly, or wholesale distribution of equipment or repair parts. “Supplier” also includes any successor in interest to a supplier, including a purchaser of assets or stock, or a surviving corporation resulting from a merger, liquidation, or reorganization of a supplier.

(w) “Terminate” means to terminate, cancel, fail to renew, or materially change the competitive circumstances of a dealer contract.

(Amended by Stats. 2006, Ch. 538, Sec. 32. Effective January 1, 2007.)



22902

It shall be a violation of this chapter for a supplier to take any of the following actions:

(a) To coerce or compel any dealer to order or accept delivery of any equipment or parts that the dealer has not voluntarily ordered, except as required by any applicable law or unless the equipment or repair parts are safety features required by the supplier.

(b) To coerce or compel any dealer to enter into any contract, whether written or oral, or amend an existing dealer contract with the supplier, unless the contract or amendment is imposed on all other similarly situated dealers in the state.

(c) To refuse to deliver to any dealer in reasonable quantities and within a reasonable time after receipt of the dealer’s order, equipment covered by the dealer contract specifically advertised or represented by the supplier to be available for immediate delivery or on an agreed-upon delivery date. The failure to deliver the equipment shall not be considered a violation of this act if the failure is due to reasonable restrictions on extension of credit by the supplier to the dealer, any breach of or default under the contract by the dealer, an act of God, work stoppage or delay due to a strike or labor difficulty, a bona fide shortage of materials, freight embargo, or a business decision by the supplier to limit the production volume of the equipment and written notice is provided to the dealer within 30 days of that decision or other cause over which the supplier has no control.

(d) To terminate, cancel, or fail to renew a dealer contract or materially change the competitive circumstances of the dealer contract without good cause.

(e) To require as a condition of renewal or extension of a dealer contract that the dealer complete substantial renovation of the dealer’s place of business or acquire new or additional space to serve as the dealer’s place of business, unless the supplier provides at least one year’s written notice of the condition that states all grounds supporting the condition. The supplier shall provide not less than two years for the dealer to complete the renovation or acquisition after the one year’s notice period has expired.

(f) To discriminate, directly or indirectly, in prices charged between different dealers with respect to purchases of equipment or repair parts of like grade and quality and identical brand, where the effect of that discrimination may be to substantially lessen competition, tend to create a monopoly in any line of commerce, or injure, destroy, or prevent competition with any dealer who either grants or knowingly receives the benefit of the discrimination. However, different prices may be charged if (1) the differences are due to differences in the cost of manufacture, sale or delivery of the equipment or repair parts, or (2) the supplier can show that its lower price was made in good faith to meet an equally low price of a competitor and the lower price was made available to other dealers, or (3) the differences are related to the volume of equipment purchased by dealers if the supplier offers all other similarly situated dealers the same volume program.

(g) To prevent, by contract or otherwise, any dealer from changing its capital structure, ownership, or the means by which the dealership is financed, provided the dealer at all times meets any reasonable capital standards imposed by the supplier or as otherwise agreed to between the dealer and the supplier and imposed on similarly situated dealers, and provided this change by the dealer does not result in a change of the controlling interest in the executive management or board of directors, or any guarantors of the dealership.

(h) To prevent, by contract or otherwise, any dealer or any officer, member, partner, or stockholder of any dealer from selling or transferring any part of the interest of any of them to any other party or parties. However, no dealer, officer, partner, member, or stockholder shall have the right to sell, transfer, or assign the dealership or power of management or control of the dealership without the written consent of the supplier.

(i) To require a dealer to assent to a release, assignment, novation, waiver, or estoppel that would relieve any person from liability imposed by this section.

(j) To require any dealer to purchase goods or services as a condition of the sale by the supplier to the dealer of any equipment, repair parts, or other goods or services; except that nothing in this subdivision shall prohibit a supplier from requiring the dealer to purchase repair parts, special tools, and training reasonably necessary to maintain the safe operation or quality of operation in the field of any equipment offered for sale by the dealer.

(k) To coerce any dealer into a refusal to purchase equipment manufactured by another supplier.

(l) To penalize any dealer that purchases equipment or repair parts for sale manufactured by another supplier.

(m) To discriminate, directly or indirectly, between dealers of the same product line in filling an order placed by a dealer for retail sale or lease of equipment under a dealer contract.

(Amended by Stats. 2005, Ch. 712, Sec. 4. Effective October 7, 2005.)



22902.5

Nothing in this chapter permits the offering or enforcement of a provision in a dealer contract that requires a dealer to comply with a minimum price-fixing provision or any other provision to limit competition. For purposes of this chapter, a provision in a dealer contract providing for exclusive territorial rights and its corresponding provisions shall not be prohibited.

(Added by Stats. 2005, Ch. 712, Sec. 5. Effective October 7, 2005.)



22903

(a) This section shall only apply to a dealer contract between a dealer who is not a single-line dealer and a supplier who is not a single-line supplier.

(b) Except where there are grounds for termination of a dealer contract pursuant to paragraph (1), (2), (3), (4), (5), (6), (7), or (8) of subdivision (c), a supplier shall give a dealer 180 days written notice of the supplier’s intent to terminate a dealer contract. The notice shall include all reasons constituting good cause for the termination and shall provide the dealer with 60 days to cure any claimed deficiency. If the deficiency is cured within 60 days to the satisfaction of the supplier, which shall be determined in good faith, the notice of termination shall be void. Except as provided in subdivision (d), a supplier may not terminate a dealer contract based on paragraph (12) of subdivision (c) unless the supplier gives the dealer notice of that action at least one year before the effective date of that action. If the dealer achieves the supplier’s requirements for reasonable standards or performance objectives before the expiration of the one-year notice period, the notice shall be void and the dealer contract shall continue in full force and effect.

(c) No supplier, directly or through an officer, agent, or employee, may terminate, cancel, fail to renew, or materially change the competitive circumstances of a dealer contract without good cause. In addition to the definition in subdivision (l) of Section 22901, good cause exists whenever the dealer has taken any of the following actions:

(1) Transferred a controlling ownership interest in the dealership without the consent of the supplier, who shall not withhold consent unreasonably.

(2) Made a material misrepresentation or falsification of any record.

(3) Filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against the dealer that has not been dismissed within 60 days after the filing or is insolvent or in receivership.

(4) Pleaded guilty to or has been convicted of a felony involving an act of moral turpitude.

(5) Failed to operate in the normal course of business for seven consecutive business days, without the consent of the supplier, or has terminated the business.

(6) Relocated or established a new or additional dealer’s place of business without the supplier’s consent.

(7) Materially defaulted under any chattel mortgage or other security agreement between the dealer and the supplier, or there has been a revocation of any guarantee of the dealer’s present or future obligations to the supplier. However, good cause does not exist if a person revokes any guarantee in connection with or following the transfer of that person’s entire ownership interest in the dealer unless the supplier requires that person to execute a new guarantee of the dealer’s present or future obligations in connection with that transfer of ownership interest.

(8) Failed to satisfy any payment obligation as it became due and payable to the supplier, failed to promptly account to the supplier for any proceeds from the sale of equipment, or failed to hold those proceeds in trust for the benefit of the supplier.

(9) Engaged in conduct that is injurious or detrimental to any of the following:

(A) The dealer’s customers. This includes, but is not limited to, the following conduct: excessive pricing, misleading advertising, failure to provide service and replacement parts, and failure to perform warranty obligations.

(B) The public welfare.

(C) The representation or reputation of the supplier’s product.

(10) Consistently failed to meet building and housekeeping requirements, or failed to provide adequate sales, service, or parts personnel commensurate with the dealer contract.

(11) Consistently failed to comply with the applicable licensing laws pertaining to the products and services being represented for and on the supplier’s behalf.

(12) Consistently failed to meet and maintain the supplier’s requirements for reasonable standards and performance objectives, if the supplier has given the dealer reasonable standards and performance objectives that are based on the manufacturer’s experience in other comparable market areas.

(d) Notwithstanding subdivision (c), if the sales, service, rental, and repair of a supplier’s product represents the lesser of 10 percent or three hundred fifty thousand dollars ($350,000) of the dealer’s total gross annual revenue that includes, but is not limited to, the sales, service, rental, or repair, for each dealer location, the supplier may terminate a dealer contract based on paragraph (12) of subdivision (c) upon providing the dealer with notice of that action at least 180 days before the effective date of that action. If the dealer achieves the supplier’s requirements for reasonable standards or performance objectives within 60 days of receipt of the termination notice, the notice shall be void and the dealer contract shall continue in full force and effect.

(e) Notwithstanding a dealer contract that provides for exclusivity during the term of the contract, a supplier may begin contract negotiations with a potential replacement dealer 60 days prior to the expiration of the notice period that has been provided pursuant to subdivisions (b) or (d) if the dealer failed to achieve the supplier’s requirements for reasonable standards or performance objectives within 60 days of receipt of the termination notice. Nothing in this subdivision shall authorize a replacement dealer to conduct operations with a supplier during the term of a dealer contract.

(Amended by Stats. 2009, Ch. 500, Sec. 8. Effective January 1, 2010.)



22903.1

(a) This section shall only apply to a dealer contract between a dealer who is not a single-line dealer and a supplier who is not a single-line supplier.

(b) If a supplier has contractual authority to approve or deny a request for a sale or transfer of a dealer’s business or an equity ownership interest in the business, the supplier shall approve or deny the request within 60 days after receiving a written request from the dealer. If the supplier has neither approved nor denied the request within the 60-day period, the request shall be deemed approved. The dealer’s request shall include reasonable financial information, personal background, character references, and work history information for the acquiring persons. If a supplier denies a request made pursuant to this section, the supplier shall provide the dealer with a written notice of that denial that states the reasons for the denial. A supplier may only deny a request based on the failure of the proposed transferees to meet the reasonable requirements consistently imposed by the supplier in determining approval of transfers or approvals of new dealers.

(c) If a dealer dies and the supplier has contractual authority to approve or deny a request for the sale or transfer of the dealer’s business or an equity ownership interest in the business, the dealer’s estate or other person with authority to transfer the dealer’s assets shall have 180 days to submit to the supplier a written request for a sale or transfer of that business or equity ownership interest. If the request is timely submitted, the supplier shall approve or deny that request in accordance with subdivision (b). Notwithstanding any contrary provision of this chapter, any attempt by a supplier to terminate the dealer contract as a result of the death of a dealer shall be delayed until there has been compliance with the terms of this section or the 180-day period has expired, as applicable.

(d) Notwithstanding subdivision (c), if a supplier and dealer executed an agreement concerning succession rights prior to the dealer’s death, and if the agreement is still in effect, the agreement shall be observed even if it designated someone other than the surviving spouse or heirs of the decedent as the successor.

(e) A supplier may withhold consent to a transfer of an interest in a dealership if, with due regard to regional market conditions and distribution economies, the dealer’s area of responsibility or trade area does not afford sufficient sales potential to reasonably support a dealer. In any dispute between a supplier and dealer under this subdivision, the supplier shall bear the burden of proving that the dealer’s area of responsibility or trade area does not afford sufficient sales potential to reasonably support a dealer.

(Added by Stats. 2005, Ch. 712, Sec. 7. Effective October 7, 2005.)



22903.2

(a) This section shall only apply to dealer contracts between a single-line dealer and its single-line supplier.

(b) No supplier may terminate a dealer contract without good cause. In addition to the definition in subdivision (l) of Section 22901, good cause exists whenever any one of the following is applicable:

(1) There has been a closeout or sale of 65 percent or more of the dealer’s assets related to the equipment business or there has been a commencement of a dissolution or liquidation of the dealer.

(2) The dealer has changed its principal place of business or added additional locations without prior approval of the supplier, which shall not be unreasonably withheld.

(3) The dealer has materially defaulted under a chattel mortgage or other security agreement between the dealer and the supplier, or there has been a revocation or discontinuance of a guarantee of a present or future obligation of the dealer to the supplier.

(4) The dealer has failed to operate in the normal course of business for seven consecutive days, without the consent of the supplier, or has otherwise abandoned the business.

(5) The dealer has pleaded guilty to or has been convicted of a felony involving an act of moral turpitude.

(6) The dealer has transferred an interest in the dealership, or a person with a substantial interest in the ownership or control of the dealership, including an individual, proprietor, partner or major shareholder, has withdrawn from the dealership or died, or a substantial reduction has occurred in the interest of a partner or major shareholder in the dealership. However, good cause does not exist if the supplier has consented to an action described in this paragraph.

(c) Except as otherwise provided in this subdivision, a supplier shall provide a dealer with at least 90 days written notice of termination. The notice shall state all reasons constituting good cause for termination and shall state that the dealer has 60 days in which to cure any claimed deficiency. If the deficiency is cured within 60 days, the notice shall be void. Notwithstanding the foregoing, if the good cause for termination is due to the dealer’s failure to meet or maintain the supplier’s requirements for market penetration, a reasonable period of time shall have existed where the supplier has worked with the dealer to gain the desired market share. The notice and right to cure provisions under this subdivision shall not apply if the reason for termination is for any reason set forth in subdivision (b).

(d) If a dealer dies, a supplier shall have 90 days in which to consider and make a determination on a request by a family member to enter into a new dealer contract to operate the dealership. If the supplier determines that the requesting family member is not acceptable, the supplier shall provide the family member with a written notice of its determination with the stated reasons for rejection. This section does not entitle an heir, personal representative, or family member to operate a dealership without specific written consent of the supplier.

(e) Notwithstanding subdivision (d), if a supplier and dealer have previously executed an agreement concerning succession rights prior to the dealer’s death, and if that agreement is still in effect, the agreement shall be observed even if it designated someone other than the surviving spouse or heirs of the decedent as the successor.

(f) For purposes of this section, dealer assets shall not include land or buildings.

(Added by Stats. 2005, Ch. 712, Sec. 8. Effective October 7, 2005.)



22903.3

(a) If a dealer submits a warranty claim to a supplier while the dealer contract is in effect or within 60 days after the termination of the dealer contract, and if the claim is for work performed before the termination or expiration of the dealer contract, the supplier shall approve or reject that warranty claim by written notice to the dealer within 45 days after the supplier’s receipt of the warranty claim. If the supplier approves the warranty claim, the supplier shall pay the dealer or credit the dealer’s account the entire amount owed with respect to the claim within 30 days of approval. If the supplier rejects the warranty claim, the supplier shall give the dealer written or electronic notice of the grounds for rejection. These reasons must be consistent with the supplier’s reason for rejecting the warranty claims of other dealers, both in terms and manner of enforcement. If the supplier does not provide the dealer with grounds for rejection, the claim shall be deemed to be approved.

(b) Any claim that is not approved by the supplier based upon the dealer’s failure to properly follow the procedural or technical requirements for submission of the warranty claim may be resubmitted in proper form by the dealer within 30 days of receipt of the supplier’s rejection notification.

(c) Warranty work performed by the dealer shall be compensated in accordance with the reasonable and customary amount of time required to complete the work, expressed in hours and fractions multiplied by the dealer’s established customer hourly retail labor rate, which shall have previously been made known to the supplier. Parts used in warranty repair work shall be reimbursed at the current net parts cost plus 15 percent and the cost of freight. For purposes of this subdivision, “established customer hourly retail labor rate” means the lowest posted customer in-shop retail labor rate for the six months preceding the claim.

(d) For the purpose of this act, any repair work or installation of replacement parts with respect to the dealer’s equipment in inventory or equipment of the dealer’s customers at the request of the supplier, including work performed pursuant to a product improvement program, shall be deemed to create a warranty claim for which the dealer shall be paid pursuant to this section.

(e) A supplier may audit warranty claims submitted by its dealers for a period of up to one year. If the audit reveals an amount was misrepresented by the supplier, the supplier may charge its dealers the amount shown by the audit to be misrepresented. If a warranty claim is misrepresented, then subsequent warranty claims submitted within the two-year period ending with the date of the audit may be audited. However, a supplier shall not audit a warranty claim more than once.

(f) The requirements of subdivisions (a), (b), and (c) apply to all warranty claims submitted by a dealer to a supplier where the dealer has complied with the supplier’s reasonable written policies and procedures for warranty reimbursement. A supplier’s warranty reimbursement policies and procedures shall be deemed unreasonable to the extent they conflict with any of the provisions of this section.

(g) A dealer may choose to accept alternate reimbursement terms and conditions instead of the requirements of subdivisions (a), (b), and (c) if there is a written dealer contract between the supplier and the dealer that requires the supplier to compensate the dealer for warranty labor costs either as: (1) a discount in the pricing of the equipment to the dealer; or (2) a lump-sum payment to the dealer that is made to the dealer within 90 days of the sale of the supplier’s new equipment. If the requirements of this subdivision are met and alternate terms and conditions are in place, subdivisions (a), (b), and (c) do not apply and the alternate terms and conditions are enforceable. Nothing contained in this subdivision shall be deemed to affect the supplier’s obligation to reimburse the dealer for parts in accordance with subdivision (c).

(h) If a supplier fails or refuses to pay for warranty work covered under this section within 30 days of the supplier’s approval of the dealer’s claim, the supplier shall be liable for 110 percent of the total claim, plus interest at the statutory rate from the payment due date until the date of payment, and actual costs for any court or arbitration proceeding, including costs for attorney’s fees and arbitrators.

(Added by Stats. 2005, Ch. 712, Sec. 9. Effective October 7, 2005.)



22904

Every supplier shall provide to its dealers, on an annual basis, an opportunity to return a portion of their surplus parts inventory for credit. The surplus procedure shall be administered as follows:

(a) The supplier may notify its dealers of a time period, of at least 90 days’ duration, during which time dealers may submit their surplus parts list and return their surplus parts to the supplier. A supplier may choose to designate a different period of time for each dealer to return surplus parts.

(b) If a supplier has not notified a dealer of a specific time period for returning surplus parts within the preceding 12 months, then it shall authorize and allow the dealer’s surplus parts return request within 60 days after receipt of that request from the dealer.

(c) Pursuant to the provisions of this section, a supplier shall allow surplus parts return authority on a dollar value of parts equal to 10 percent of the total dollar value of parts purchased by the dealer from the supplier during the 12-month period immediately preceding the notification to the dealer by the supplier of the surplus parts return program, or the month the dealer’s return request is made, whichever is applicable.

(d) Returned parts shall be in new and unused condition and shall have been purchased by the dealer from the supplier to whom they are returned. Obsolete and superseded parts may be returned if listed in the supplier’s current returnable parts list or if those parts have not been the subject of a supplier’s return program at the date of the notification to the dealer by the supplier of the surplus parts return program, or the date of the dealer’s parts return request, whichever is applicable.

(e) The minimum lawful credit to be allowed for returned parts shall be 95 percent of the current net parts cost, as listed in the supplier’s current returnable parts list at the date of the notification to the dealer by the supplier of the surplus parts return program, or the date of the dealer’s parts return request, whichever is applicable.

(f) The annual parts return provided for in this section may be waived by a dealer.

(g) If an outstanding balance is owed to the supplier, the supplier may credit the dealer’s account within 30 days after the supplier’s receipt of the dealer’s returned parts. If no balance exists, the supplier shall pay the dealer within 30 days after the supplier’s receipt of the dealer’s returned parts. If a supplier refuses to credit the dealer’s account or pay the dealer for returned parts covered by this section within 30 days of the supplier’s receipt of returned parts, the supplier shall be liable for 110 percent of the total current net parts cost, plus interest at the statutory rate from the payment due date until the date of payment, and actual costs for any court or arbitration proceeding, including costs for attorney’s fees and arbitrators.

(Amended by Stats. 2005, Ch. 712, Sec. 10. Effective October 7, 2005.)



22905

Except as provided in subdivision (p), whenever a dealer contract is terminated by cancellation or nonrenewal, the supplier shall repurchase the inventory as provided in this section.

(a) The supplier shall repurchase at its fair market value or assume the lease responsibilities of any specific data-processing hardware that the supplier required the dealer to purchase to satisfy the minimum requirements of the dealer contract, including computer systems equipment required and approved by the supplier to communicate with the supplier. The fair market value of property subject to repurchase shall be deemed to be equal to the acquisition cost, including any shipping, handling and set-up fees, less straight line depreciation of that acquisition cost over three years. If the dealer purchased data-processing hardware or software that exceeded the supplier’s minimum requirements, the acquisition cost of that data-processing hardware or software shall be deemed to be the acquisition cost of hardware or software of similar quality that did not exceed the minimum requirements of the supplier.

(b) The supplier shall pay a sum equal to 100 percent of the net equipment cost of all new, unsold, undamaged, and complete equipment.

(c) The supplier shall pay a sum equal to 100 percent of the net equipment cost of all unsold, undamaged demonstrators, less depreciation due to usage of those demonstrators. The depreciation adjustment shall be based on published industry rental rates to the extent those rates are available. For purposes of this subdivision, demonstrators, with hour meters that have less than 50 hours of use shall be considered new, unsold equipment subject to repurchase under this section.

(d) The supplier shall pay a sum equal to 100 percent of the net equipment cost of all unsold and undamaged equipment used in a manufacturer created incentive program, as defined in subdivision (p) of Section 22901, less depreciation due to usage and bonus or volume incentive received by the dealer for the equipment. The depreciation adjustment shall be based on published industry rental rates to the extent these rates are available. For purposes of this subdivision, equipment with hour meters used in a manufacturer created incentive program with less than 50 hours of use will be considered new, unsold equipment subject to repurchase under this section.

(e) The supplier shall pay a sum equal to 95 percent of the current net parts costs on new, unsold, undamaged repair parts that had previously been purchased from the supplier and held by the dealer on the date that the dealer contract terminates or expires.

(f) The supplier shall also pay the dealer 5 percent of the current net parts cost on all new, unused, and undamaged repair parts returned, to cover the cost of handling, packing, and loading of those parts for return to the supplier. The dealer may allow the supplier to perform the handling, packing, and loading of parts instead of receiving the 5 percent payment for these services. When the supplier is chosen to perform these services, the dealer shall make available to the supplier, at the dealer’s address or at the places at which it is located, all equipment previously purchased by the dealer.

(g) The supplier shall pay a sum equal to 75 percent of the net equipment cost, including shipping, handling and set-up fees, of all specialized equipment or repair tools previously purchased pursuant to requirements of the supplier prior to the date of the applicable notification of termination or nonrenewal of the dealer contract. The specialized equipment or repair tools must be unique to the supplier’s product line and must be complete and in operating condition.

(h) Upon the payment or allowance of credit to the dealer’s account of the sums required by this section, the title to all inventory purchased shall pass to the supplier making payment, and the supplier shall be entitled to the possession of the inventory. All payments or allowances of credit due to dealers shall be paid or credited within 90 days after receipt by the supplier of property required to be repurchased. Any payments or allowances of credit due to dealers that are not paid within the 90-day period will accrue interest at the statutory rate. The supplier may withhold payments due under this section during the period of time in which the dealer fails to comply with its contractual obligations to remove any signage indicating that the dealer is an authorized dealer of the supplier.

(i) The supplier and dealer shall each pay 50 percent of the costs of freight to ship equipment to the nearest retail outlet or to ship repair parts to the nearest supplier distribution center.

(j) The provisions of this section shall not require the repurchase from the dealer of any of the following:

(1) Any repair part that is in a broken or damaged package. However, the supplier shall be required to repurchase a repair part in a broken or damaged package, for a repurchase price that is equal to 85 percent of the current net parts cost for the repair part, if the aggregate current price for the entire package of repair parts is seventy-five dollars ($75) or higher.

(2) Any repair part that, because of its condition, is not resalable as a new part without reconditioning.

(3) Any inventory for which the dealer is unable to furnish evidence, satisfactory to the supplier, of clear title, free and clear of all claims, liens and encumbrances.

(4) Any inventory that the dealer desires to keep if the dealer has a contractual right to do so.

(5) Any equipment or repair parts that are not in new, unsold, undamaged, complete condition; subject to the provisions of this act relating to demonstrators.

(6) Any equipment or repair parts acquired by the dealer from any source other than the supplier unless that equipment or those repair parts were ordered from, or invoiced to, the dealer by the supplier.

(7) Any equipment or repair parts that are not returned to the supplier within 90 days after the latter of (A) the effective date of termination of a dealer contract or (B) the date the dealer receives from the supplier all information, documents or supporting materials required by the supplier to comply with the supplier’s return policy. However, this paragraph shall not be applicable to a dealer if the supplier did not give the dealer notice of the 90-day deadline at the time the applicable notice of termination was sent to the dealer.

(k) If any supplier fails or refuses to repurchase any inventory covered under this section within 90 days after termination of a dealer contract, the supplier shall be liable for the total amount of 110 percent of the current net equipment cost of the inventory, plus any freight charges paid by the dealer, interest accrued at the statutory rate from the date of shipment to the supplier until the date of payment, 5 percent for handling, packing, and loading, and actual costs for any court or arbitration proceedings, including costs for attorney’s fees and arbitrators.

(l) Notwithstanding any provision to the contrary in the Commercial Code, the dealer shall retain a first and prior lien against all inventory returned by the dealer to the supplier under this act until the dealer has paid all amounts owed by the supplier for the repurchase of inventory required under this act.

(m) This section shall not be construed to affect any security interest that the supplier may have in the inventory of the dealer, and any repurchase shall not be subject to the provisions of the bulk sales law or to the claims of any secured or unsecured creditors of the supplier or any assignee of the supplier until such time as the dealer has received full payment or credit.

(n) The dealer may not cancel a dealer contract to avoid a payment obligation to the supplier for equipment or parts.

(o) If a dealer has more than one business location covered by the same dealer contract, the repurchase requirements of this section shall apply only to the repurchase of a dealer’s inventory obtained from the supplier or the supplier’s distributor by the particular business location or locations involved in the dealer contract termination and shall not apply to any other business locations covered by the same contract.

(p) If a supplier’s product represents the lesser of 10 percent or three hundred fifty thousand dollars ($350,000) of the dealer’s total gross annual revenue that includes, but is not limited to, the sales, service, rental, or repair for each dealer location, then the supplier shall repurchase the inventory only if a dealer contract is canceled or not renewed by the dealer for any of the following reasons:

(1) The supplier consistently failed to provide adequate product support for the type and use of the product, which includes, but is not limited to, technical assistance, operators and repair manuals, and parts lists and diagrams.

(2) The supplier consistently failed to provide adequate training, required by the supplier, for maintenance, repair, or usage of the supplier’s product.

(3) The supplier consistently failed to provide marketing and marketing support for the supplier’s product if marketing is a requirement of the dealer contract.

(4) The supplier’s product is defective and breaches the implied warranty of merchantability as defined in Section 1791.1 of the Civil Code.

(5) The supplier consistently failed to meet its warranty obligations to the dealer.

(6) The supplier abandons the market thereby failing to provide parts and services necessary for a dealer to perform warranty obligations.

(7) The supplier engaged in conduct that is injurious or detrimental to the dealer’s customers, the public welfare, or the reputation of the dealer.

(8) The supplier made a material misrepresentation or falsification of any record.

(9) The supplier violated any provision of this chapter.

(q) Notwithstanding subdivision (p), nothing in this section shall be construed to limit the supplier’s responsibility to repurchase a dealer’s inventory as provided in this section when the supplier cancels or fails to renew a dealer contract.

(Amended by Stats. 2005, Ch. 712, Sec. 11. Effective October 7, 2005.)



22906

(a)  A dealer, as defined in subdivision (f) of Section 22901, is not entitled to establish a lien pursuant to this act, unless that person has first sent to the lien debtor a written notice, by certified mail, which states all of the following:

(1) The payment of the reasonable or agreed charges is more than 90 days overdue. This requirement does not apply to equipment subject to repurchase that was returned to the supplier subsequent to return of other equipment also subject to repurchase for which payment is overdue.

(2) The amount of reasonable or agreed charges that are overdue.

(3) The lien debtor has the following three alternatives:

(A) Allow the lien to be filed.

(B) Enter into a consensual security interest in the proceeds, pursuant to the Commercial Code.

(C) Pay the reasonable or agreed charges that are overdue.

(4) The lien debtor has 10 days from receipt of the notice to select an alternative, notify the lien claimant of the alternative selected, and satisfy all of the requirements of the selected alternative. This part of the notice to the lien debtor shall be in 10-point type or bolder.

(5) The lien claimant may file the notice of claim of lien pursuant to this chapter at any time thereafter if the lien debtor does not comply with the requirements of this section.

(b)  A dealer who has complied with subdivision (a), has a lien for payment of the repurchase amount payable pursuant to subdivisions (b), (c), (d), (e), and (f) of Section 22905 and for the costs of enforcing the lien.

(c) The lien established pursuant to this chapter attaches to the proceeds of any sale of the equipment returned for repurchase.

(d) The amount of charges secured by the lien shall not exceed an amount equal to the reasonable or agreed charges for the equipment specified in Section 22905.

(Amended by Stats. 2005, Ch. 712, Sec. 12. Effective October 7, 2005.)



22907

Except as otherwise provided in this act, the notice of lien shall remain in effect, and no new notice of claim of lien shall be required in order to maintain the lien, as long as the dealer remains unpaid for the amounts secured by the lien.

(Amended by Stats. 2005, Ch. 712, Sec. 13. Effective October 7, 2005.)



22908

The lien created by this act shall be perfected and shall be effective upon the filing of a notice claim of lien with the Secretary of State.

(Amended by Stats. 2005, Ch. 712, Sec. 14. Effective October 7, 2005.)



22909

The notice of claim of lien shall contain all of the following information:

(a) The name and address of the lien claimant.

(b) The name and address of the lien debtor.

(c) The location of the property to which the equipment was returned.

(d) A statement that the payment of reasonable or agreed charges is more than 90 days overdue.

(e) The amount of the reasonable or agreed charges that are overdue.

(f) A statement, signed under penalty of perjury, that includes all of the following:

(1) That the lien claimant sent to the lien debtor the notice required pursuant to subdivision (a) of Section 22906.

(2) That more than 10 days have elapsed since the notice was received by the lien debtor.

(3) That the lien debtor has not complied with the requirements of subdivision (a) of Section 22906.

(g) A statement that the lien claimant has an equipment repurchase lien pursuant to Section 22906.

(Amended by Stats. 2005, Ch. 712, Sec. 15. Effective October 7, 2005.)



22910

The notice of claim of lien shall be signed by the lien claimant or by a person authorized by the claimant.

(Amended by Stats. 2005, Ch. 712, Sec. 16. Effective October 7, 2005.)



22911

The notice of a claim of lien shall be filed on a form prescribed by the Secretary of State pursuant to Section 9502 of the Commercial Code. The standard form shall be completed in its entirety except as follows:

(a) The lien claimant may be identified either as a lien claimant or as a secured party.

(b) The form shall be signed by the lien claimant and need not be signed by the lien debtor.

(c) The description of the collateral shall be the information specified in subdivisions (c), (d), (e), and (g) of Section 22909.

(d) Attached to the form shall be a separately signed statement containing the information specified in subdivision (f) of Section 22909.

(Amended by Stats. 2005, Ch. 712, Sec. 17. Effective October 7, 2005.)



22912

The notice of claim of lien shall be filed, indexed, and marked in the office of the Secretary of State in the same manner as a financing statement is filed, indexed, and marked pursuant to Sections 9516 and 9519 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 1.2. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



22913

The lien claimant shall provide written notice of the claim of lien to the lien debtor within 10 days of the date of filing the lien with the Secretary of State.

(Amended by Stats. 2005, Ch. 712, Sec. 18. Effective October 7, 2005.)



22914

For the purpose of the Secretary of State’s index pursuant to Sections 9516 and 9519 of the Commercial Code and for the purpose of the issuance of a certificate pursuant to Section 9523 or 9528 of the Commercial Code, the Secretary of State shall identify a notice pursuant to this article as a financing statement.

(Amended by Stats. 1999, Ch. 991, Sec. 1.3. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



22915

The lien created pursuant to this act shall be treated according to the following:

(a) Have priority in accordance with the time the notice of claim of lien is filed with the Secretary of State.

(b) Have the same priority as a security interest perfected by the filing of a financing statement as of the date of notice of claim of lien was filed with the Secretary of State.

(c) Not have priority over labor claims for wages and salaries for personal services that are provided by any employee to any lien debtor in connection with the equipment supplied, the proceeds of which are subject to the lien.

(Amended by Stats. 2006, Ch. 538, Sec. 33. Effective January 1, 2007.)



22916

A member of the public may obtain a certificate from the Secretary of State identifying whether there is a lien on file and any notice of claim of lien naming a particular debtor, and if so, giving the date and time of the filing of each notice, and the names and addresses of each lienholder in the certificate. The fee for the certificate is the same as the fee for the certificate issued pursuant to Section 9523 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 1.4. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



22917

A member of the public may obtain a copy of any notice of an equipment repurchase lien, including notices affecting the notices from the Secretary of State. The fee for these copies shall be the same as that prescribed in Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 1.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



22918

The lien claimant shall provide written notice to secured creditors at least 30 days prior to enforcing the claim of lien. For purposes of this section, “secured creditors” means any entity named as a secured party in the financing statement filed with regard to the debtor and which covers returned equipment.

(Added by Stats. 1992, Ch. 1271, Sec. 1. Effective January 1, 1993.)



22919

The lien claimant shall foreclose on a lien created by this chapter only in an action to recover the reasonable or agreed charges. The final judgment shall be enforced pursuant to Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1992, Ch. 1271, Sec. 1. Effective January 1, 1993.)



22920

(a) When a lien claimant receives payment for the total amounts secured by the lien, the lien claimant shall send the lien debtor a statement relinquishing the security interest under the notice of claim of lien, which shall be identified by the date, names of parties thereto, and file number. If the affected lienholder of record fails to send the termination statement within 10 days, he or she is liable to the debtor for all actual damages suffered by the debtor by reason of this failure, and if that failure is in bad faith, for a penalty of one hundred dollars ($100).

(b) The filing officer shall mark each termination statement with the date and time of the filing and shall index the statement under the name of the lien debtor and under the file number of the original lien. If the filing officer has an electronic microfilm or other photographic record of the lien and related filings, he or she may remove and destroy the originals from the files after receipt of the termination statement. If the filing officer does not have the record, he or she may remove and destroy the originals from the files after one year from the receipt of the termination statement.

(Amended by Stats. 2005, Ch. 712, Sec. 20. Effective October 7, 2005.)



22921

(a) A lien created pursuant to this chapter is assignable or transferable by the holder of the lien, with full rights of enforcement.

(b) The lienholder shall file a statement of assignment or transfer with the office of the Secretary of State in the same manner that a statement is filed pursuant to Section 9514 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 1.6. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



22922

(a) Except to the extent specifically set forth in this act, the lien created by this act is subject to Division 9 (commencing with Section 9101) of the Commercial Code.

(b) For the purposes of this act, the following terms have the following meanings:

(1) “Secured party” refers to the dealer, lien creditor, lien claimant, or assignee thereof.

(2) “Debtor” refers to the supplier, lien debtor, or debtor.

(3) “Collateral” refers to the equipment subject to the lien created under this chapter.

(c) A security agreement is not necessary to make an equipment repurchase lien created under this chapter enforceable.

(d) An equipment repurchase lien created under this chapter shall not continue in the repurchased equipment following the disposition thereof.

(e) The right of a dealer to enforce the lien created under this act shall be governed by this act and shall not be governed by Chapter 6 (commencing with Section 9601) of Division 9 of the Commercial Code.

(Amended by Stats. 2005, Ch. 712, Sec. 21. Effective October 7, 2005.)



22923

The Secretary of State may adopt any regulations necessary to carry out his or her duties pursuant to this chapter, including prescribing necessary forms.

(Added by Stats. 1992, Ch. 1271, Sec. 1. Effective January 1, 1993.)



22924

(a) In the event of the death or incapacity of the dealer, which in this context shall mean an owner, equal or majority partner, or the majority stockholder of a corporation, operating as a dealer, the supplier shall, at the option of the heirs at law, if the dealer died intestate, or the executor under the terms of the deceased dealer’s last will and testament, if the dealer died testate, repurchase the inventory from the estate as if the supplier had terminated the dealer contract and the inventory repurchase provisions of Section 22905 are applicable. The heirs or executor shall have 180 days from the date of the death of the dealer or majority stockholder to exercise the option under this section. However, nothing in this section shall require the repurchase of inventory, if the heirs or executor and the supplier enter into a new dealer agreement, or if a successor to the dealer is established pursuant to subdivision (b) of Section 22903.1. This section shall be subject to that portion of the dealer contract pertaining to death of the dealer or succession, to the extent the contract is not inconsistent. Nothing in this section shall entitle an heir or personal representative of a deceased dealer or majority stockholder to operate the dealership beyond the 180 days provided for in this subdivision without the consent of the supplier.

(b) The provisions of this section shall be supplemental to any agreement between the dealer and the supplier covering the return of equipment, attachments, and repair parts. Notwithstanding anything contained in this section, the rights of a supplier to charge back to the dealer’s account amounts previously paid or credited as a discount incident to the dealer’s purchase of inventory shall not be affected. Further, any repurchase shall not be subject to the provisions of the bulk sales law.

(Amended by Stats. 2005, Ch. 712, Sec. 22. Effective October 7, 2005.)



22925

Any dealer may bring an action against a supplier in any court of competent jurisdiction for damages sustained by the dealer as a consequence of the supplier’s violation of any provisions of this chapter, together with costs and reasonable attorney’s fees. The dealer may also be granted injunctive relief against unlawful termination, cancellation, nonrenewal, and change in competitive circumstances. The remedies set forth in this action shall not be deemed exclusive and shall be in addition to any other remedies permitted by law. This section is not intended to affect current law pertaining to product liability actions.

(Amended by Stats. 2005, Ch. 712, Sec. 23. Effective October 7, 2005.)



22926

If any provision of this act or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(Amended by Stats. 2005, Ch. 712, Sec. 24. Effective October 7, 2005.)



22927

This act shall apply to dealer contracts in effect on the effective date of this act that have no expiration date and that are continuing contracts, and all other dealer contracts entered into or renewed on or after the effective date of this act.

A provision in any contract or agreement with respect to a supplier that requires jurisdiction or venue or forum outside of this state or requires the application of the laws of another state is void with respect to a claim otherwise enforceable under this act.

(Amended by Stats. 2005, Ch. 712, Sec. 25. Effective October 7, 2005.)






CHAPTER 28.5 - Intermodal Marine Terminals

22928

(a) The Legislature finds and declares that unilateral termination, suspension, or restriction of equipment interchange rights of an intermodal motor carrier shall not result from intermodal marine terminal actions as specified in subdivision (b).

(b) An intermodal marine equipment provider or intermodal marine terminal operator shall not impose per diem, detention, or demurrage charges on an intermodal motor carrier relative to transactions involving cargo shipped by intermodal transport under any of the following circumstances:

(1) When the intermodal marine or terminal truck gate is closed during posted normal working hours. No per diem, detention, or demurrage charges shall be imposed on a weekend or holiday, or during a labor disruption period, or during any other period involving an act of God or any other planned or unplanned action that closes the truck gate.

(2) When the intermodal marine terminal decides to divert equipment without 48 hours’ electronic or written notification to the motor carrier.

(3) When the intermodal marine terminal is assessed a fine pursuant to Section 40720 of the Health and Safety Code.

(4) When the intermodal marine terminal equipment is out of compliance pursuant to Section 34505.9 of the Vehicle Code or the equipment is placed out of service.

(5) When a loaded container is not available for pickup when the motor carrier arrives at the intermodal marine terminal.

(6) When the intermodal marine terminal is too congested to accept the container and turns away the motor carrier.

(c) An intermodal marine equipment provider shall not take any of the following actions:

(1) Charge back, deduct, or offset per diem charges, maintenance and repair charges, or peak hour pricing from a motor carrier’s freight bill.

(2) Unilaterally terminate, suspend, or restrict the equipment interchange rights of a motor carrier or driver that uses the dispute resolution process contained in the Uniform Intermodal Interchange and Facilities Access Agreement to contest a charge, fee, or fine, including a charge for maintenance and repairs imposed by the intermodal marine terminal, while the dispute resolution process is ongoing.

(3) Unilaterally terminate, suspend, or restrict the equipment interchange rights of a motor carrier for late payment of an undisputed invoice from the intermodal marine terminal, provided that the payment is no more than 60 days late.

(4) Unilaterally terminate, suspend, or restrict the equipment interchange rights of a motor carrier or driver for parking tickets issued by the marine terminal unless the tickets remain unpaid more than 60 days after being in receipt of the driver or motor carrier. No parking tickets shall be issued by the marine terminal to a driver or motor carrier for a parking violation if the assigned spot was occupied and the trouble window or terminal administration was unable to immediately provide a place to park, or if the driver was instructed to park the equipment in a different spot by marine terminal personnel or security.

(5) Willfully attempt to circumvent any provisions of this section or to fail, for any reason other than what is specified in the governing port tariff, to collect demurrage when due and payable and when consistent with this section. An intermodal motor carrier shall not be liable for any portion of demurrage when an intermodal container is not picked up during free time, which is the time period before demurrage charges are to be applied.

(d) As used in this chapter:

(1)  “Per diem,” “detention,” or “demurrage” means a charge imposed by an equipment provider or marine terminal operator for late return or pickup of an empty or a loaded intermodal container and chassis.

(2) “Closed” means not open or available to receive equipment. The marine terminal shall have posted working hours, and “closed” shall mean that the terminal is not open to release or accept equipment during those posted working hours.

(3)  “Divert equipment” means the motor carrier has been directed to return the equipment to a location different from the location where the equipment was picked up by the motor carrier.

(4) “Shall not impose per diem, detention, or demurrage charges on an intermodal carrier” shall apply to the day or days in question that an occurrence referenced in subdivision (b) took place.

(5) “Intermodal marine terminal” means a marine terminal location or facility that engages in discharging or receiving equipment owned, operated, or controlled by an equipment provider.

(6) “Written or electronic notification” means any communication by postal letter, facsimile, electronic mail, or other electronic notification.

(Added by Stats. 2005, Ch. 244, Sec. 1. Effective January 1, 2006.)






CHAPTER 29 - Donated Property

22930

(a) If a nonprofit organization engaged in any solicitation of personal property or sales solicitation for charitable purposes, or a commercial fundraiser, as defined in Section 12599 of the Government Code, solicits the donation of personal property for charitable purposes, the donation of which may be deductible pursuant to Section 17201 of the Revenue and Taxation Code, and the nonprofit organization or commercial fundraiser states either in writing or verbally the percentage of the donation that will be available or used for charitable purposes, the nonprofit organization or commercial fundraiser shall calculate, on an annual basis, that percentage based on the gross amount received from the disposition of the property, and the net amount paid to the charity for its programs, after subtracting the cost incurred by the nonprofit organization, the commercial fundraiser, or any other entity acting on behalf of the nonprofit organization to solicit, acquire, modify, and dispose of the property and any net income retained by the commercial fundraiser or any other entity acting on behalf of the nonprofit organization.

(b) If a person donates a motor vehicle, aircraft, or vessel to a nonprofit organization engaged in any solicitation or sales solicitation for charitable purposes or to a commercial fundraiser for charitable purposes, as defined in Section 12599 of the Government Code, and the donation may be deductible pursuant to Section 17201 of the Revenue and Taxation Code, the nonprofit organization or commercial fundraiser shall send the donor a receipt for that property within 90 days from the date of the donation. The receipt shall describe the donated property in terms of its model, age, level of use, including, but not limited to, the mileage, in the case of a vehicle, and condition, and whether a visual inspection by the nonprofit organization or commercial fundraiser, or a representative of the nonprofit organization or commercial fundraiser, indicated that there were any readily apparent defects that would materially reduce the value of the property. The receipt shall also include the date the donation was made and shall indicate whether the property was operable or inoperable at the time of the donation.

(c) If the donated property is sold prior to the issuance of the receipt described in subdivision (b), the receipt issued pursuant to subdivision (b) shall also include all of the following:

(1) The date the property was sold.

(2) If the property was sold to a dismantler, the amount paid to the nonprofit organization or commercial fundraiser for the property.

(3) If the property was altered subsequent to the donation and the alteration affected the value of the property, a statement that the property was altered and whether the alteration increased or decreased the value of the property.

(d) The nonprofit organization or the commercial fundraiser shall retain a copy of the receipt for its records.

(e) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 1998, Ch. 348, Sec. 1. Effective January 1, 1999.)






CHAPTER 30 - Billing Practices

22940

It shall be unlawful for any business to use words expressly referencing an individual’s marital status as part of the individual’s mailing address on a billing statement, related correspondence, enclosing envelope, or any solicitation for new business. This shall not prohibit the use of the prefix “Mr.,” “Mrs.,” “Ms.,” or “Miss.”

(Added by Stats. 1999, Ch. 343, Sec. 1. Effective January 1, 2000.)



22941

Any violation of this chapter shall be punishable by a civil penalty of up to two hundred fifty dollars ($250) for each violation.

(Added by Stats. 1999, Ch. 343, Sec. 1. Effective January 1, 2000.)






CHAPTER 32 - Consumer Protection Against Computer Spyware Act

22947

This chapter shall be known as and may be cited as the Consumer Protection Against Computer Spyware Act.

(Added by Stats. 2004, Ch. 843, Sec. 2. Effective January 1, 2005.)



22947.1

For purposes of this chapter, the following terms have the following meanings:

(a) “Advertisement” means a communication, the primary purpose of which is the commercial promotion of a commercial product or service, including content on an Internet Web site operated for a commercial purpose.

(b) “Authorized user,” with respect to a computer, means a person who owns or is authorized by the owner or lessee to use the computer. An “authorized user” does not include a person or entity that has obtained authorization to use the computer solely through the use of an end user license agreement.

(c) “Computer software” means a sequence of instructions written in any programming language that is executed on a computer.

(d) “Computer virus” means a computer program or other set of instructions that is designed to degrade the performance of or disable a computer or computer network and is designed to have the ability to replicate itself on other computers or computer networks without the authorization of the owners of those computers or computer networks.

(e) “Consumer” means an individual who resides in this state and who uses the computer in question primarily for personal, family, or household purposes.

(f) “Damage” means any significant impairment to the integrity or availability of data, software, a system, or information.

(g) “Execute,” when used with respect to computer software, means the performance of the functions or the carrying out of the instructions of the computer software.

(h) “Intentionally deceptive” means any of the following:

(1) By means of an intentionally and materially false or fraudulent statement.

(2) By means of a statement or description that intentionally omits or misrepresents material information in order to deceive the consumer.

(3) By means of an intentional and material failure to provide any notice to an authorized user regarding the download or installation of software in order to deceive the consumer.

(i) “Internet” means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol (IP), or its subsequent extensions, and that is able to support communications using the Transmission Control Protocol/Internet Protocol (TCP/IP) suite, or its subsequent extensions, or other IP-compatible protocols, and that provides, uses, or makes accessible, either publicly or privately, high level services layered on the communications and related infrastructure described in this subdivision.

(j) “Person” means any individual, partnership, corporation, limited liability company, or other organization, or any combination thereof.

(k) “Personally identifiable information” means any of the following:

(1) First name or first initial in combination with last name.

(2) Credit or debit card numbers or other financial account numbers.

(3) A password or personal identification number required to access an identified financial account.

(4) Social Security number.

(5) Any of the following information in a form that personally identifies an authorized user:

(A) Account balances.

(B) Overdraft history.

(C) Payment history.

(D) A history of Web sites visited.

(E) Home address.

(F) Work address.

(G) A record of a purchase or purchases.

(Added by Stats. 2004, Ch. 843, Sec. 2. Effective January 1, 2005.)



22947.2

A person or entity that is not an authorized user, as defined in Section 22947.1, shall not, with actual knowledge, with conscious avoidance of actual knowledge, or willfully, cause computer software to be copied onto the computer of a consumer in this state and use the software to do any of the following:

(a) Modify, through intentionally deceptive means, any of the following settings related to the computer’s access to, or use of, the Internet:

(1) The page that appears when an authorized user launches an Internet browser or similar software program used to access and navigate the Internet.

(2) The default provider or Web proxy the authorized user uses to access or search the Internet.

(3) The authorized user’s list of bookmarks used to access Web pages.

(b) Collect, through intentionally deceptive means, personally identifiable information that meets any of the following criteria:

(1) It is collected through the use of a keystroke-logging function that records all keystrokes made by an authorized user who uses the computer and transfers that information from the computer to another person.

(2) It includes all or substantially all of the Web sites visited by an authorized user, other than Web sites of the provider of the software, if the computer software was installed in a manner designed to conceal from all authorized users of the computer the fact that the software is being installed.

(3) It is a data element described in paragraph (2), (3), or (4) of subdivision (k) of Section 22947.1, or in subparagraph (A) or (B) of paragraph (5) of subdivision (k) of Section 22947.1, that is extracted from the consumer’s computer hard drive for a purpose wholly unrelated to any of the purposes of the software or service described to an authorized user.

(c) Prevent, without the authorization of an authorized user, through intentionally deceptive means, an authorized user’s reasonable efforts to block the installation of, or to disable, software, by causing software that the authorized user has properly removed or disabled to automatically reinstall or reactivate on the computer without the authorization of an authorized user.

(d) Intentionally misrepresent that software will be uninstalled or disabled by an authorized user’s action, with knowledge that the software will not be so uninstalled or disabled.

(e) Through intentionally deceptive means, remove, disable, or render inoperative security, antispyware, or antivirus software installed on the computer.

(Added by Stats. 2004, Ch. 843, Sec. 2. Effective January 1, 2005.)



22947.3

A person or entity that is not an authorized user, as defined in Section 22947.1, shall not, with actual knowledge, with conscious avoidance of actual knowledge, or willfully, cause computer software to be copied onto the computer of a consumer in this state and use the software to do any of the following:

(a) Take control of the consumer’s computer by doing any of the following:

(1) Transmitting or relaying commercial electronic mail or a computer virus from the consumer’s computer, where the transmission or relaying is initiated by a person other than the authorized user and without the authorization of an authorized user.

(2) Accessing or using the consumer’s modem or Internet service for the purpose of causing damage to the consumer’s computer or of causing an authorized user to incur financial charges for a service that is not authorized by an authorized user.

(3) Using the consumer’s computer as part of an activity performed by a group of computers for the purpose of causing damage to another computer, including, but not limited to, launching a denial of service attack.

(4) Opening multiple, sequential, stand-alone advertisements in the consumer’s Internet browser without the authorization of an authorized user and with knowledge that a reasonable computer user cannot close the advertisements without turning off the computer or closing the consumer’s Internet browser.

(b) Modify any of the following settings related to the computer’s access to, or use of, the Internet:

(1) An authorized user’s security or other settings that protect information about the authorized user for the purpose of stealing personal information of an authorized user.

(2) The security settings of the computer for the purpose of causing damage to one or more computers.

(c) Prevent, without the authorization of an authorized user, an authorized user’s reasonable efforts to block the installation of, or to disable, software, by doing any of the following:

(1) Presenting the authorized user with an option to decline installation of software with knowledge that, when the option is selected by the authorized user, the installation nevertheless proceeds.

(2) Falsely representing that software has been disabled.

(d) Nothing in this section shall apply to any monitoring of, or interaction with, a subscriber’s Internet or other network connection or service, or a protected computer, by a telecommunications carrier, cable operator, computer hardware or software provider, or provider of information service or interactive computer service for network or computer security purposes, diagnostics, technical support, repair, authorized updates of software or system firmware, authorized remote system management, or detection or prevention of the unauthorized use of or fraudulent or other illegal activities in connection with a network, service, or computer software, including scanning for and removing software proscribed under this chapter.

(Added by Stats. 2004, Ch. 843, Sec. 2. Effective January 1, 2005.)



22947.4

(a) A person or entity, who is not an authorized user, as defined in Section 22947.1, shall not do any of the following with regard to the computer of a consumer in this state:

(1) Induce an authorized user to install a software component onto the computer by intentionally misrepresenting that installing software is necessary for security or privacy reasons or in order to open, view, or play a particular type of content.

(2) Deceptively causing the copying and execution on the computer of a computer software component with the intent of causing an authorized user to use the component in a way that violates any other provision of this section.

(b) Nothing in this section shall apply to any monitoring of, or interaction with, a subscriber’s Internet or other network connection or service, or a protected computer, by a telecommunications carrier, cable operator, computer hardware or software provider, or provider of information service or interactive computer service for network or computer security purposes, diagnostics, technical support, repair, authorized updates of software or system firmware, authorized remote system management, or detection or prevention of the unauthorized use of or fraudulent or other illegal activities in connection with a network, service, or computer software, including scanning for and removing software proscribed under this chapter.

(Added by Stats. 2004, Ch. 843, Sec. 2. Effective January 1, 2005.)



22947.5

It is the intent of the Legislature that this chapter is a matter of statewide concern. This chapter supersedes and preempts all rules, regulations, codes, ordinances, and other laws adopted by a city, county, city and county, municipality, or local agency regarding spyware and notices to consumers from computer software providers regarding information collection.

(Added by Stats. 2004, Ch. 843, Sec. 2. Effective January 1, 2005.)



22947.6

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect any other provision or application that can be given effect without the invalid provision or application.

(Added by Stats. 2004, Ch. 843, Sec. 2. Effective January 1, 2005.)






CHAPTER 33 - Anti-Phishing Act of 2005

22948

This chapter shall be known and may be cited as the Anti-Phishing Act of 2005.

(Added by Stats. 2005, Ch. 437, Sec. 1. Effective January 1, 2006.)



22948.1

For the purposes of this chapter, the following terms have the following meanings:

(a) “Electronic mail message” means a message sent to a unique destination, commonly expressed as a string of characters, consisting of a unique user name or mailbox (commonly referred to as the “local part”) and a reference to an Internet domain (commonly referred to as the “domain part”), whether or not displayed, to which an electronic message can be sent or delivered.

(b) “Identifying information” means, with respect to an individual, any of the following:

(1) Social security number.

(2) Driver’s license number.

(3) Bank account number.

(4) Credit card or debit card number.

(5) Personal identification number (PIN).

(6) Automated or electronic signature.

(7) Unique biometric data.

(8) Account password.

(9) Any other piece of information that can be used to access an individual’s financial accounts or to obtain goods or services.

(c) “Internet” shall have the meaning as defined in paragraph (6) of subdivision (f) of Section 17538.

(d) “Web page” means a location that has a single uniform resource locator or other single location with respect to the Internet.

(Added by Stats. 2005, Ch. 437, Sec. 1. Effective January 1, 2006.)



22948.2

It shall be unlawful for any person, by means of a Web page, electronic mail message, or otherwise through use of the Internet, to solicit, request, or take any action to induce another person to provide identifying information by representing itself to be a business without the authority or approval of the business.

(Added by Stats. 2005, Ch. 437, Sec. 1. Effective January 1, 2006.)



22948.3

(a) The following persons may bring an action against a person who violates or is in violation of Section 22948.2:

(1) A person who (A) is engaged in the business of providing Internet access service to the public, owns a Web page, or owns a trademark, and (B) is adversely affected by a violation of Section 22948.2.

An action brought under this paragraph may seek to recover the greater of actual damages or five hundred thousand dollars ($500,000).

(2) An individual who is adversely affected by a violation of Section 22948.2 may bring an action, but only against a person who has directly violated Section 22948.2.

An action brought under this paragraph may seek to enjoin further violations of Section 22948.2 and to recover the greater of three times the amount of actual damages or five thousand dollars ($5,000) per violation.

(b) The Attorney General or a district attorney may bring an action against a person who violates or is in violation of Section 22948.2 to enjoin further violations of Section 22948.2 and to recover a civil penalty of up to two thousand five hundred dollars ($2,500) per violation.

(c) In an action pursuant to this section, a court may, in addition, do either or both of the following:

(1) Increase the recoverable damages to an amount up to three times the damages otherwise recoverable under subdivision (a) in cases in which the defendant has engaged in a pattern and practice of violating Section 22948.2.

(2) Award costs of suit and reasonable attorney’s fees to a prevailing plaintiff.

(d) The remedies provided in this section do not preclude the seeking of remedies, including criminal remedies, under any other applicable provision of law.

(e) For purposes of paragraph (1) of subdivision (a), multiple violations of Section 22948.2 resulting from any single action or conduct shall constitute one violation.

(Added by Stats. 2005, Ch. 437, Sec. 1. Effective January 1, 2006.)






CHAPTER 34 - Network Security

22948.5

For purposes of this chapter, the following terms have the following meanings:

(a) “Federally unlicensed spectrum” means a spectrum for which the Federal Communications Commission does not issue a specific license to a user, but instead certifies equipment that may be used in a segment of spectrum designated for shared use.

(b) “Small office” means a business with 50 or fewer employees within the company.

(c) “Spectrum” means the range of frequencies over which electromagnetic signals can be sent, including radio, television, wireless Internet connectivity, and every other communication enabled by radio waves.

(d) “Wireless access point” means a device, such as a premises-based wireless network router or a wireless network bridge, that allows wireless clients to connect to it in order to create a wireless network for the purpose of connecting to an Internet service provider.

(e) “Wireless client” means a wireless device that connects to a wireless network for the purpose of connecting to an Internet service provider.

(Added by Stats. 2006, Ch. 860, Sec. 2. Effective January 1, 2007.)



22948.6

(a) A device that includes an integrated and enabled wireless access point, such as a premises-based wireless network router or wireless access bridge, that is for use in a small office, home office, or residential setting and that is sold as new in this state for use in a small office, home office, or residential setting shall be manufactured to comply with one of the following:

(1) Include in its software a security warning that comes up as part of the configuration process of the device. The warning shall advise the consumer how to protect his or her wireless network connection from unauthorized access. This requirement may be met by providing the consumer with instructions to protect his or her wireless network connection from unauthorized access, which may refer to a product manual, the manufacturer’s Internet Web site, or a consumer protection Internet Web site that contains accurate information advising the consumer on how to protect his or her wireless network connection from unauthorized access.

(2) Have attached to the device a temporary warning sticker that must be removed by the consumer in order to allow its use. The warning shall advise the consumer how to protect his or her wireless network connection from unauthorized access. This requirement may be met by advising the consumer that his or her wireless network connection may be accessible by an unauthorized user and referring the consumer to a product manual, the manufacturer’s Internet Web site, or a consumer protection Internet Web site that contains accurate information advising the consumer on how to protect his or her wireless network connection from unauthorized access.

(3) Provide other protection on the device that does all of the following:

(A) Advises the consumer that his or her wireless network connection may be accessible by an unauthorized user.

(B) Advises the consumer how to protect his or her wireless network connection from unauthorized access.

(C) Requires an affirmative action by the consumer prior to allowing use of the product.

Additional information may also be available in the product manual or on the manufacturer’s Internet Web site.

(4) Provide other protection prior to allowing use of the device, that is enabled without an affirmative act by the consumer, to protect the consumer’s wireless network connection from unauthorized access.

(b) This section shall only apply to devices that include an integrated and enabled wireless access point and that are used in a federally unlicensed spectrum.

(c) This section shall only apply to products that are manufactured on or after October 1, 2007.

(Added by Stats. 2006, Ch. 860, Sec. 2. Effective January 1, 2007.)



22948.7

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect any other provision or application that can be given effect without the invalid provision or application.

(Added by Stats. 2006, Ch. 860, Sec. 2. Effective January 1, 2007.)









DIVISION 8.5 - STOP TOBACCO ACCESS TO KIDS ENFORCEMENT ACT

22950

This Division shall be known and may be referred to as the Stop Tobacco Access to Kids Enforcement Act or the STAKE Act.

(Added by Stats. 1994, Ch. 1009, Sec. 1. Effective January 1, 1995.)



22950.5

For purposes of this division, the following terms have the following meanings:

(a) “Department” means the State Department of Public Health.

(b) “Enforcing agency” means the State Department of Public Health, another state agency, including, but not limited to, the office of the Attorney General, or a local law enforcement agency, including, but not limited to, a city attorney, district attorney, or county counsel.

(Added by Stats. 2007, Ch. 653, Sec. 1. Effective January 1, 2008.)



22951

The Legislature finds and declares that reducing and eventually eliminating the illegal purchase and consumption of tobacco products by minors is critical to ensuring the long-term health of our state’s citizens. Accordingly, California must fully comply with federal regulations, particularly the “Synar Amendment,” that restrict tobacco sales to minors and require states to vigorously enforce their laws prohibiting the sale and distribution of tobacco products to persons under 18 years of age. Full compliance and vigorous enforcement of the “Synar Amendment” requires the collaboration of multiple state and local agencies that license, inspect, or otherwise conduct business with retailers, distributors, or wholesalers that sell tobacco.

(Amended by Stats. 2007, Ch. 653, Sec. 2. Effective January 1, 2008.)



22952

On or before July 1, 1995, the State Department of Public Health shall do all of the following:

(a) Establish and develop a program to reduce the availability of tobacco products to persons under 18 years of age through the enforcement activities authorized by this division.

(b) Establish requirements that retailers of tobacco products post conspicuously, at each point of purchase, a notice stating that selling tobacco products to anyone under 18 years of age is illegal and subject to penalties. The notice shall also state that the law requires that all persons selling tobacco products check the identification of a purchaser of tobacco products who reasonably appears to be under 18 years of age. The warning signs shall include a toll-free telephone number to the department for persons to report unlawful sales of tobacco products to minors.

(c) Provide that primary responsibility for enforcement of this division shall be with the department. In carrying out its enforcement responsibilities, the department shall conduct random, onsite sting inspections at retail sites and shall enlist the assistance of persons that are 15 and 16 years of age in conducting these enforcement activities. The department may conduct onsite sting inspections in response to public complaints or at retail sites where violations have previously occurred, and investigate illegal sales of tobacco products to minors by telephone, mail, or the Internet. Participation in these enforcement activities by a person under 18 years of age does not constitute a violation of subdivision (b) of Section 308 of the Penal Code for the person under 18 years of age, and the person under 18 years of age is immune from prosecution thereunder, or under any other provision of law prohibiting the purchase of these products by a person under 18 years of age.

(d) In accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt and publish guidelines for the use of persons under 18 years of age in inspections conducted pursuant to subdivision (c) that shall include, but not be limited to, all of the following:

(1) An enforcing agency may use persons under 18 years of age who are 15 or 16 years of age in random inspections to determine if sales of cigarettes or other tobacco products are being made to persons under 18 years of age.

(2) A photograph or video recording of the person under 18 years of age shall be taken prior to each inspection or shift of inspections and retained by the enforcing agency for purposes of verifying appearances.

(3) An enforcing agency may use video recording equipment when conducting the inspections to record and document illegal sales or attempted sales.

(4) The person under 18 years of age, if questioned about his or her age, need not state his or her actual age but shall present a true and correct identification if verbally asked to present it. Any failure on the part of the person under 18 years of age to provide true and correct identification, if verbally asked for it, shall be a defense to an action pursuant to this section.

(5) The person under 18 years of age shall be under the supervision of a regularly employed peace officer during the inspection.

(6) All persons under 18 years of age used in this manner by an enforcing agency shall display the appearance of a person under 18 years of age. It shall be a defense to an action under this division that the person’s appearance was not that which could be generally expected of a person under 18 years of age, under the actual circumstances presented to the seller of the cigarettes or other tobacco products at the time of the alleged offense.

(7) Following the completion of the sale, the peace officer accompanying the person under 18 years of age shall reenter the retail establishment and shall inform the seller of the random inspection. Following an attempted sale, the enforcing agency shall notify the retail establishment of the inspection.

(8) Failure to comply with the procedures set forth in this subdivision shall be a defense to an action brought pursuant to this section.

(e) Be responsible for ensuring and reporting the state’s compliance with Section 1926 of Title XIX of the federal Public Health Service Act (42 U.S.C. Sec. 300x-26) and any implementing regulations adopted in relation thereto by the United States Department of Health and Human Services. A copy of this report shall be made available to the Governor and the Legislature.

(f) Provide that any civil penalties imposed pursuant to Section 22958 shall be enforced against the owner or owners of the retail business and not the employees of the business.

(Amended by Stats. 2007, Ch. 653, Sec. 3. Effective January 1, 2008.)



22953

All moneys collected as civil penalties by the department and other state agencies pursuant to this division shall be deposited in the State Treasury to the credit of the Sale of Tobacco to Minors Control Account that is hereby established.

(Amended by Stats. 2007, Ch. 653, Sec. 4. Effective January 1, 2008.)



22954

Any cigarette or tobacco products distributor or wholesaler as defined in Sections 30011 and 30016 of the Revenue and Taxation Code, and licensed under Article 1 (commencing with Section 30140) of Chapter 3 of Part 13 of Division 2 of the Revenue and Taxation Code or Article 3 (commencing with Section 30155) of Chapter 3 of Part 13 of Division 2 of the Revenue and Taxation Code, and any cigarette vending machine operator granted a seller’s permit under the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code), shall annually provide to the State Department of Health Services, the names and addresses of those persons to whom they provide tobacco products, including, but not limited to, dealers as defined in Section 30012 of the Revenue and Taxation Code, for the purpose of identifying retailers of tobacco to ensure compliance with this division.

Cigarette vending machine operators granted a seller’s permit under the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code), shall annually provide to the department their name and the address of each location where cigarette vending machines are placed, in order to ensure compliance with this division.

The data provided, pursuant to this section, shall be deemed confidential official information by the department and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Added by Stats. 1994, Ch. 1009, Sec. 1. Effective January 1, 1995.)



22955

Agents of the state department, while conducting enforcement activities pursuant to this division, are peace officers and are subject to all of the powers and immunities granted to Food and Drug Section inspectors pursuant to Section 106500 of the Health and Safety Code in the same manner as are any Food and Drug Section inspectors of the state department.

(Amended by Stats. 1996, Ch. 1023, Sec. 24. Effective September 29, 1996.)



22956

All persons engaging in the retail sale of tobacco products shall check the identification of tobacco purchasers, to establish the age of the purchaser, if the purchaser reasonably appears to be under 18 years of age.

(Added by Stats. 1994, Ch. 1009, Sec. 1. Effective January 1, 1995.)



22957

(a) In addition to the primary enforcement responsibility assumed by the department, another enforcing agency may conduct inspections and assess penalties for violations of this division if the enforcing agency complies with this division and with all applicable laws and guidelines developed pursuant to this division.

(b) State and local enforcement agencies are encouraged, in order to avoid duplication, to share the results of inspections and coordinate with the department when enforcing this division.

(Amended by Stats. 2007, Ch. 653, Sec. 5. Effective January 1, 2008.)



22958

(a) An enforcing agency may assess civil penalties against any person, firm, or corporation that sells, gives, or in any way furnishes to another person who is under the age of 18 years, any tobacco, cigarette, cigarette papers, any other instrument or paraphernalia that is designed for the smoking or ingestion of tobacco, products prepared from tobacco, or any controlled substance, according to the following schedule: (1) a civil penalty of from four hundred dollars ($400) to six hundred dollars ($600) for the first violation, (2) a civil penalty of from nine hundred dollars ($900) to one thousand dollars ($1,000) for the second violation within a five-year period, (3) a civil penalty of from one thousand two hundred dollars ($1,200) to one thousand eight hundred dollars ($1,800) for a third violation within a five-year period, (4) a civil penalty of from three thousand dollars ($3,000) to four thousand dollars ($4,000) for a fourth violation within a five-year period, or (5) a civil penalty of from five thousand dollars ($5,000) to six thousand dollars ($6,000) for a fifth violation within a five-year period.

(b) (1) In addition to the civil penalties described in subdivision (a), upon the assessment of a civil penalty for the third, fourth, or fifth violation, the department, within 60 days of the date of service of the final administrative adjudication on the parties or payment of the civil penalty for an uncontested violation, shall notify the State Board of Equalization of the violation. The State Board of Equalization shall then assess a civil penalty of two hundred fifty dollars ($250) and suspend or revoke a license issued pursuant to Chapter 2 (commencing with Section 22972) of Division 8.6 in accordance with the following schedule:

(A) A 45-day suspension of the license for a third violation at the same location within a five-year period.

(B) A 90-day suspension of the license for a fourth violation at the same location within a five-year period.

(C) Revocation of the license for a fifth violation at the same location within a five-year period.

(2) The provisions of Chapter 4 (commencing with Section 55121) of Part 30 of Division 2 of the Revenue and Taxation Code apply with respect to the collection of the penalty imposed by the State Board of Equalization pursuant to paragraph (1).

(c) (1) For each suspension or revocation pursuant to subdivision (b), the civil penalty of two hundred fifty dollars ($250) assessed pursuant to that subdivision, notwithstanding Section 22953, shall be deposited into the Cigarette and Tobacco Products Compliance Fund established pursuant to Section 22990. Moneys from that civil penalty deposited into this fund shall be made available to the State Board of Equalization, upon appropriation by the Legislature, for the purposes of meeting its duties under subdivision (b).

(2) The department shall, upon request, provide to the State Board of Equalization information concerning any person, firm, or corporation that has been assessed a civil penalty for violation of the STAKE Act pursuant to this section when the department has notified the State Board of Equalization of the violation.

(d) The enforcing agency shall assess penalties pursuant to the schedule set forth in subdivision (a) against a person, firm, or corporation that sells, offers for sale, or distributes tobacco products from a cigarette or tobacco products vending machine, or a person, firm, or corporation that leases, furnishes, or services these machines in violation of Section 22960.

(e) An enforcing agency may assess civil penalties against a person, firm, or corporation that sells or deals in tobacco or any preparation thereof, and fails to post conspicuously and keep posted in the place of business at each point of purchase the notice required pursuant to subdivision (b) of Section 22952. The civil penalty shall be in the amount of two hundred dollars ($200) for the first offense and five hundred dollars ($500) for each additional violation.

(f) An enforcing agency shall assess penalties in accordance with the schedule set forth in subdivision (a) against a person, firm, or corporation that advertises or causes to be advertised a tobacco product on an outdoor billboard in violation of Section 22961.

(g) If a civil penalty has been assessed pursuant to this section against a person, firm, or corporation for a single, specific violation of this division, the person, firm, or corporation shall not be prosecuted under Section 308 of the Penal Code for a violation based on the same facts or specific incident for which the civil penalty was assessed. If a person, firm, or corporation has been prosecuted for a single, specific violation of Section 308 of the Penal Code, the person, firm, or corporation shall not be assessed a civil penalty under this section based on the same facts or specific incident upon which the prosecution under Section 308 of the Penal Code was based.

(h) (1) In the case of a corporation or business with more than one retail location, to determine the number of accumulated violations for purposes of the penalty schedule set forth in subdivision (a), violations of this division by one retail location shall not be accumulated against other retail locations of that same corporation or business.

(2) In the case of a retail location that operates pursuant to a franchise as defined in Section 20001, violations of this division accumulated and assessed against a prior owner of a single franchise location shall not be accumulated against a new owner of the same single franchise location for purposes of the penalty schedule set forth in subdivision (a).

(i) Proceedings under this section shall be conducted pursuant to Section 131071 of the Health and Safety Code, except in cases where a civil penalty is assessed by an enforcing agency other than the department, in which case proceedings shall be conducted pursuant to the procedures of that agency that are consistent with Section 131071 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 335, Sec. 2. Effective January 1, 2013.)



22959

(a) The sum of two million dollars ($2,000,000) shall be transferred annually from the portion of the federal Substance Abuse Prevention and Treatment block grant moneys allocated to the State Department of Health Care Services for administrative purposes related to substance abuse programs, to the Sale of Tobacco to Minors Control Account.

(b) Upon appropriation by the Legislature, moneys in the Sale of Tobacco to Minors Control Account shall be expended by the state department to administer and enforce this division.

(Amended by Stats. 2013, Ch. 22, Sec. 4. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



22960

(a) Except as provided in subdivision (b), no cigarette or tobacco product shall be sold, offered for sale, or distributed from a vending machine or appliance, or any other coin or token operated mechanical device designed or used for vending purposes, including, but not limited to, machines or devices that use remote control locking mechanisms.

(b) (1) Commencing January 1, 1996, cigarette or tobacco product vending machines or appliances may be located at least 15 feet away from the entrance of a premise issued an on-sale public premises license as defined in Section 23039 by the Department of Alcoholic Beverage Control to sell alcoholic beverages.

(2) As used in this subdivision “at least 15 feet away from the entrance” means within the premises of the licensed establishment and not outside those premises.

(c) This section and subdivision (b) of Section 22958 set forth minimum state restrictions on the sale of cigarettes or tobacco products from vending machines or devices and do not preempt or otherwise prohibit the adoption of a local standard that further restricts access to and reduces the availability of cigarette or tobacco products from vending machines or devices or that imposes a complete ban on the sale of cigarettes or tobacco products from vending machines or devices. A local standard that further restricts or imposes a complete ban on the sale of cigarettes or tobacco products from vending machines or devices shall control in the event of an inconsistency between this section and a local standard.

(Added by Stats. 1995, Ch. 823, Sec. 2. Effective January 1, 1996.)



22961

(a) No person, firm, corporation, partnership, or other organization shall advertise or cause to be advertised any tobacco products on any outdoor billboard located within 1,000 feet of any public or private elementary school, junior high school, or high school, or public playground.

(b) This section sets forth minimum state restrictions on the advertisement of any tobacco products on outdoor billboards near schools and public playgrounds and does not preempt or otherwise prohibit the adoption of a local standard that imposes a more restrictive or complete ban on billboard advertising or on tobacco-related billboard advertising. A local standard that imposes a more restrictive or complete ban on billboard advertising or on tobacco-related billboard advertising shall control in the event of any inconsistency between this section and a local standard.

(c) This section shall not be construed to prohibit the display of a message or advertisement opposing the use of tobacco products. However, this subdivision shall not be construed to permit an advertisement promoting the use of tobacco products by including a message opposing the use of tobacco products within that advertisement.

(Added by Stats. 1997, Ch. 219, Sec. 3. Effective January 1, 1998.)



22962

(a) For purposes of this section, the following terms have the following meanings:

(1) “Self-service display” means the open display of tobacco products or tobacco paraphernalia in a manner that is accessible to the general public without the assistance of the retailer or employee of the retailer.

(2) “Tobacco paraphernalia” means cigarette papers or wrappers, blunt wraps as defined in Section 308 of the Penal Code, pipes, holders of smoking materials of all types, cigarette rolling machines, or other instruments or things designed for the smoking or ingestion of tobacco products.

(3) “Tobacco product” means any product containing tobacco leaf, including, but not limited to, cigarettes, cigars, pipe tobacco, snuff, chewing tobacco, dipping tobacco, bidis, or any other preparation of tobacco.

(4) “Tobacco store” means a retail business that meets all of the following requirements:

(A) Primarily sells tobacco products.

(B) Generates more than 60 percent of its gross revenues annually from the sale of tobacco products and tobacco paraphernalia.

(C) Does not permit any person under 18 years of age to be present or enter the premises at any time, unless accompanied by the person’s parent or legal guardian, as defined in Section 6903 of the Family Code.

(D) Does not sell alcoholic beverages or food for consumption on the premises.

(b) (1) (A) Except as permitted in subdivision (b) of Section 22960, it is unlawful for a person engaged in the retail sale of tobacco products to sell, offer for sale, or display for sale any tobacco product or tobacco paraphernalia by self-service display. A person who violates this section is subject to those civil penalties specified in the schedule in subdivision (a) of Section 22958.

(B) A person who violates this section is subject to those civil penalties specified in the schedule in subdivision (a) of Section 22958.

(2) It is unlawful for a person engaged in the retail sale of blunt wraps to place or maintain, or to cause to be placed or maintained, any blunt wraps advertising display within two feet of candy, snack, or nonalcoholic beverage displayed inside any store or business.

(3) It is unlawful for any person or business to place or maintain, or cause to be placed or maintained, any blunt wrap advertising display that is less than four feet above the floor.

(c) Subdivision (b) shall not apply to the display in a tobacco store of cigars, pipe tobacco, snuff, chewing tobacco, or dipping tobacco, provided that in the case of cigars they are generally not sold or offered for sale in a sealed package of the manufacturer or importer containing less than six cigars. In any enforcement action brought pursuant to this division, the retail business that displays any of the items described in this subdivision in a self-service display shall have the burden of proving that it qualifies for the exemption established in this subdivision.

(d) The Attorney General, a city attorney, a county counsel, or a district attorney may bring a civil action to enforce this section.

(e) This section does not preempt or otherwise prohibit the adoption of a local standard that imposes greater restrictions on the access to tobacco products than the restrictions imposed by this section. To the extent that there is an inconsistency between this section and a local standard that imposes greater restrictions on the access to tobacco products, the greater restriction on the access to tobacco products in the local standard shall prevail.

(Amended by Stats. 2006, Ch. 501, Sec. 2. Effective January 1, 2007.)



22963

(a) The sale, distribution, or nonsale distribution of tobacco products directly or indirectly to any person under the age of 18 years through the United States Postal Service or through any other public or private postal or package delivery service at locations, including, but not limited to, public mailboxes and mailbox stores, is prohibited.

(b) Any person selling or distributing, or engaging in the nonsale distribution of, tobacco products directly to a consumer in the state through the United States Postal Service or by any other public or private postal or package delivery service, including orders placed by mail, telephone, facsimile transmission, or the Internet, shall comply with the following provisions:

(1) (A) Before enrolling a person as a customer, or distributing or selling, or engaging in the nonsale distribution of, the tobacco product through any of these means, the distributor or seller shall verify that the purchaser or recipient of the product is 18 years of age or older. The distributor or seller shall attempt to match the name, address, and date of birth provided by the customer to information contained in records in a database of individuals whose age has been verified to be 18 years or older by reference to an appropriate database of government records kept by the distributor, a direct marketing firm, or any other entity. In the case of a sale, the distributor or seller shall also verify that the billing address on the check or credit card offered for payment by the purchaser matches the address listed in the database.

(B) If the seller, distributor, or nonsale distributor, is unable to verify that the purchaser or recipient is 18 years of age or older pursuant to subparagraph (A), he or she shall require the customer or recipient to submit an age-verification kit consisting of an attestation signed by the customer or recipient that he or she is 18 years of age or older and a copy of a valid form of government identification. For the purposes of this section, a valid form of government identification includes a driver’s license, state identification card, passport, an official naturalization or immigration document, such as an alien registration receipt card (commonly known as a “green card”) or an immigrant visa, or military identification. In the case of a sale, the distributor or seller shall also verify that the billing address on the check or credit card provided by the consumer matches the address listed in the form of government identification.

(2) In the case of a sale, the distributor or seller shall impose a two-carton minimum on each order of cigarettes, and shall require payment for the purchase of any tobacco product to be made by personal check of the purchaser or the purchaser’s credit card. No money order or cash payment shall be received or permitted. The distributor or seller shall submit to each credit card acquiring company with which it has credit card sales identification information in an appropriate form and format so that the words “tobacco product” may be printed in the purchaser’s credit card statement when a purchase of a tobacco product is made by credit card payment.

(3) In the case of a sale, the distributor or seller shall make a telephone call after 5 p.m. to the purchaser confirming the order prior to shipping the tobacco products. The telephone call may be a person-to-person call or a recorded message. The distributor or seller is not required to speak directly with a person and may leave a message on an answering machine or by voice mail.

(4) The nonsale distributor shall deliver the tobacco product to the recipient’s verified mailing address, or in the case of a sale, the seller or distributor shall deliver the tobacco product to the purchaser’s verified billing address on the check or credit card used for payment. No delivery described under this section shall be permitted to any post office box.

(c) Notwithstanding subdivisions (a) and (b), if a seller, distributor, or nonsale distributor, complies with all of the requirements of this section and a minor obtains a tobacco product by any of the means described in subdivision (b), the seller, distributor, or nonsale distributor is not in violation of this section.

(d) For the purposes of the enforcement of this section pursuant to Section 22958, the acts of the United States Postal Service or other common carrier when engaged in the business of transporting and delivering packages for others, and the acts of a person, whether compensated or not, who transports or delivers a package for another person without any reason to know of the package’s contents, are not unlawful and are not subject to civil penalties.

(e) (1) (A) For the purposes of this section, a “distributor” is any person or entity, within or outside the state, who agrees to distribute tobacco products to a customer or recipient within the state. The United States Postal Service or any other public or private postal or package delivery service are not distributors within the meaning of this section.

(B) A “nonsale distributor” is any person inside or outside of this state who, directly or indirectly, knowingly provides tobacco products to any person in this state as part of a nonsale transaction. “Nonsale distributor” includes the person or entity who provides the tobacco product for delivery and the person or entity who delivers the product to the recipient as part of a nonsale transaction.

(C) “Nonsale distribution” means to give smokeless tobacco or cigarettes to the general public at no cost, or at nominal cost, or to give coupons, coupon offers, gift certificates, gift cards, or other similar offers, or rebate offers for smokeless tobacco or cigarettes to the general public at no cost or at nominal cost. Distribution of tobacco products, coupons, coupon offers, gift certificates, gift cards, or other similar offers, or rebate offers in connection with the sale of another item, including tobacco products, cigarette lighters, magazines, or newspapers shall not constitute nonsale distribution.

(2) For the purpose of this section, a “seller” is any person or entity, within or outside the state, who agrees to sell tobacco products to a customer within the state. The United States Postal Service or any other public or private postal or package delivery service are not sellers within the meaning of this section.

(3) For the purpose of this section, a “carton” is a package or container that contains 200 cigarettes.

(f) A district attorney, city attorney, or the Attorney General may assess civil penalties against any person, firm, corporation, or other entity that violates this section, according to the following schedule:

(1) A civil penalty of not less than one thousand dollars ($1,000) and not more than two thousand dollars ($2,000) for the first violation.

(2) A civil penalty of not less than two thousand five hundred dollars ($2,500) and not more than three thousand five hundred dollars ($3,500) for the second violation.

(3) A civil penalty of not less than four thousand dollars ($4,000) and not more than five thousand dollars ($5,000) for the third violation within a five-year period.

(4) A civil penalty of not less than five thousand five hundred dollars ($5,500) and not more than six thousand five hundred dollars ($6,500) for the fourth violation within a five-year period.

(5) A civil penalty of ten thousand dollars ($10,000) for a fifth or subsequent violation within a five-year period.

(Amended by Stats. 2007, Ch. 445, Sec. 1. Effective January 1, 2008.)






DIVISION 8.6 - CALIFORNIA CIGARETTE AND TOBACCO PRODUCTS LICENSING ACT OF 2003

CHAPTER 1 - General Provisions and Definitions

22970

This division shall be known as and may be cited as the Cigarette and Tobacco Products Licensing Act of 2003.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22970.1

The Legislature finds and declares all of the following:

(a) The State of California has enacted excise taxes on the distribution of cigarettes and tobacco products to provide funding for local and state programs, including health services, antismoking campaigns, cancer research, and education programs.

(b) Tax revenues have declined by hundreds of millions of dollars per year due, in part, to unlawful distributions and untaxed sales of cigarettes and tobacco products conducted by organized crime syndicates, street gangs, and international terrorist groups.

(c) The enforcement of California’s cigarette and tobacco products tax laws is necessary to collect millions of dollars in lost tax revenues each year.

(d) The licensing of manufacturers, importers, wholesalers, distributors, and retailers will help stem the tide of untaxed distributions and illegal sales of cigarettes and tobacco products.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22970.2

The board shall administer a statewide program to license manufacturers, importers, distributors, wholesalers, and retailers of cigarettes and tobacco products.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22970.3

The board may create a Tobacco Tax Compliance Task Force for the purpose of advising the board on cigarette and tobacco products tax compliance issues that may include, but not be limited to, representatives from the following:

(a) The board.

(b) The office of the Attorney General.

(c) The Franchise Tax Board.

(d) The Department of Alcoholic Beverage Control.

(e) The State Department of Health Services.

(f) Federal agencies necessary to coordinate programs to combat tobacco tax evasion, smuggling, and counterfeiting.

(g) One person from each of the categories of persons required by this division to have a license.

(h) Other states engaged in tobacco tax compliance efforts.

(i) Local law enforcement agencies.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22971

For purposes of this division, the following terms shall have the following meanings:

(a) “Board” means the State Board of Equalization.

(b) “Brand family” has the same meaning as that term is defined in paragraph (2) of subdivision (a) of Section 30165.1 of the Revenue and Taxation Code.

(c) “Cigarette” means a cigarette as defined in Section 30003 of the Revenue and Taxation Code.

(d) (1) “Control” or “controlling” means possession, direct or indirect, of the power:

(A) To vote 25 percent or more of any class of the voting securities issued by a person.

(B) To direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, other than a commercial contract for goods or nonmanagement services, or as otherwise provided; however, no individual shall be deemed to control a person solely on account of being a director, officer, or employee of that person.

(2) For purposes of subparagraph (B) of paragraph (1), a person who, directly or indirectly, owns, controls, holds, with the power to vote, or holds proxies representing 10 percent or more of the then outstanding voting securities issued by another person, is presumed to control that other person.

(3) For purposes of this division, the board may determine whether a person in fact controls another person.

(e) “Display for sale” means the placement of cigarettes or tobacco products in a vending machine or in retail stock for the purpose of selling or gifting the cigarettes or tobacco products. For purposes of this definition, the clear and easily visible display of cigarettes or tobacco products shall create a rebuttable presumption that either were displayed for sale.

(f) “Distributor” means a distributor as defined in Section 30011 of the Revenue and Taxation Code.

(g) “Gifting” means any transfer of title or possession without consideration, exchange, or barter, in any manner or by any means, of cigarettes or tobacco products that have been purchased for resale under a license issued pursuant to this division if the transfer occurs while the license is suspended or after the effective date of its revocation.

(h) “Importer” means an importer as defined in Section 30019 of the Revenue and Taxation Code.

(i) “Law enforcement agency” means a sheriff, a police department, or a city, county, or city and county agency or department designated by the governing body of that agency to enforce this chapter or to enforce local smoking and tobacco ordinances and regulations.

(j) “License” means a license issued by the board pursuant to this division.

(k) “Licensee” means any person holding a license issued by the board pursuant to this division.

(l) “Manufacturer” means a manufacturer of cigarettes or tobacco products sold in this state.

(m) “Notice” or “notification” means, unless as otherwise provided, the written notice or notification provided to a licensee by the board by either actual delivery to the licensee or by first-class mail addressed to the licensee at the address on the license.

(n) “Package of cigarettes” means a package as defined in Section 30015 of the Revenue and Taxation Code.

(o) “Person” means a person as defined in Section 30010 of the Revenue and Taxation Code.

(p) “Retailer” means a person who engages in this state in the sale of cigarettes or tobacco products directly to the public from a retail location. Retailer includes a person who operates vending machines from which cigarettes or tobacco products are sold in this state.

(q) “Retail location” means both of the following:

(1) Any building from which cigarettes or tobacco products are sold at retail.

(2) A vending machine.

(r) “Sale” or “sold” means a sale as defined in Section 30006 of the Revenue and Taxation Code.

(s) “Tobacco products” means tobacco products as defined in subdivision (b) of Section 30121 and subdivision (b) of Section 30131.1 of the Revenue and Taxation Code.

(t) “Unstamped package of cigarettes” means a package of cigarettes that does not bear a tax stamp as required under Part 13 (commencing with Section 30001) of Division 2 of the Revenue and Taxation Code, including a package of cigarettes that bears a tax stamp of another state or taxing jurisdiction, a package of cigarettes that bears a counterfeit tax stamp, or a stamped or unstamped package of cigarettes that is marked “Not for sale in the United States.”

(u) “Wholesaler” means a wholesaler as defined in Section 30016 of the Revenue and Taxation Code.

(Amended by Stats. 2010, Ch. 607, Sec. 1. Effective January 1, 2011.)



22971.1

Commencing January 1, 2006, the Bureau of State Audits shall conduct a performance audit of the licensing and enforcement provisions of this division, and shall report its findings to the board and the Legislature by July 1, 2006. The report shall include, but not be limited to:

(a) The actual costs of the program.

(b) The level of additional revenue generated by the program compared to the period before its implementation.

(c) Tax compliance rates.

(d) The costs of enforcement at the varying levels.

(e) The appropriateness of penalties assessed in this division.

(f) The overall effectiveness of enforcement programs.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22971.2

The board shall administer and enforce the provisions of this division and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this division.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22971.3

Nothing in this division preempts or supersedes any local tobacco control law other than those related to the collection of state taxes. Local licensing laws may provide for the suspension or revocation of the local license for any violation of a state tobacco control law.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22971.4

No person is subject to the requirements of this division if that person is exempt from regulation under the United States Constitution, the laws of the United States, or the California Constitution.

(Added by Stats. 2004, Ch. 822, Sec. 1. Effective September 27, 2004.)



22971.5

Any notice required by this division shall be served personally or by mail. If by mail, the notice shall be placed in a sealed envelope, with postage paid, addressed to the licensee at the address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of deposit of the notice in the United States Post Office, or a mailbox, subpost office, substation, or mail chute, or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaints in a civil action.

(Added by Stats. 2010, Ch. 607, Sec. 2. Effective January 1, 2011.)






CHAPTER 2 - License for Retailers of Cigarettes and Tobacco Products

22972

(a) Commencing June 30, 2004, a retailer shall have in place and maintain a license to engage in the sale of cigarettes or tobacco products. A retailer that owns or controls more than one retail location shall obtain a separate license for each retail location, but may submit a single application for those licenses.

(b) The retailer shall conspicuously display the license at each retail location in a manner visible to the public.

(c) A license is not assignable or transferable. A person who obtains a license as a retailer who ceases to do business as specified in the license, or who never commenced business, or whose license is suspended or revoked, shall immediately surrender the license to the board.

(d) A license shall be valid for a 12-month period, and shall be renewed annually.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22972.1

(a) Notwithstanding Section 22972 or Section 22973, the board may issue to a retailer a temporary license with a scheduled expiration date, as determined by the board, that occurs on or before September 30, 2004.

(b) A temporary license issued pursuant to this section shall be automatically terminated upon the board’s issuance of a license pursuant to Section 22973.1.

(c) A temporary license issued pursuant to this section is subject to the same suspension, revocation, and forfeiture provisions that apply to licenses issued by the board pursuant to Section 22973.1.

(Added by Stats. 2004, Ch. 82, Sec. 2. Effective June 30, 2004.)



22973

(a) An application for a license shall be filed on or before April 15, 2004, on a form prescribed by the board and shall include the following:

(1) The name, address, and telephone number of the applicant.

(2) The business name, address, and telephone number of each retail location. For applicants who control more than one retail location, an address for receipt of correspondence or notices from the board, such as a headquarters or corporate office of the retailer, shall also be included on the application and listed on the license. Citations issued to licensees shall be forwarded to all addressees on the license.

(3) A statement by the applicant affirming that the applicant has not been convicted of a felony and has not violated and will not violate or cause or permit to be violated any of the provisions of this division or any rule of the board applicable to the applicant or pertaining to the manufacture, sale, or distribution of cigarettes or tobacco products. If the applicant is unable to affirm this statement, the application shall contain a statement by the applicant of the nature of any violation or the reasons that will prevent the applicant from complying with the requirements with respect to the statement.

(4) If any other licenses or permits have been issued by the board or the Department of Alcoholic Beverage Control to the applicant, the license or permit number of those licenses or permits then in effect.

(5) A statement by the applicant that the contents of the application are complete, true, and correct. Any person who signs a statement pursuant to this subdivision that asserts the truth of any material matter that he or she knows to be false is guilty of a misdemeanor punishable by imprisonment of up to one year in the county jail, or a fine of not more than one thousand dollars ($1,000), or both the imprisonment and the fine.

(6) The signature of the applicant.

(7) Any other information the board may require.

(b) The board may investigate to determine the truthfulness and completeness of the information provided in the application. The board may issue a license without further investigation to an applicant for a retail location if the applicant holds a valid license from the Department of Alcoholic Beverage Control for that same location.

(c) The board shall provide electronic means for applicants to download and submit applications.

(d) (1) A one-time license fee of one hundred dollars ($100) shall be submitted with each application. An applicant that owns or controls more than one retail location shall obtain a separate license for each retail location, but may submit a single application for those licenses with a one-time license fee of one hundred dollars ($100) per location.

(2) The one-time fee required by this subdivision does not apply to an application for renewal of a license for a retail location for which the one-time license fee has already been paid. If a license is reinstated after its expiration, the retailer, as a condition precedent to its reinstatement, shall pay a reinstatement fee of one hundred dollars ($100).

(Amended by Stats. 2007, Ch. 654, Sec. 1. Effective January 1, 2008.)



22973.1

(a) The board shall issue a license to a retailer upon receipt of a completed application and payment of the fees prescribed in Section 22973, unless any of the following apply:

(1) The retailer, or if the retailer is not an individual, any person controlling the retailer, has previously been issued a license that is suspended or revoked by the board for violation of any of the provisions of this division.

(2) The application is for a license or renewal of a license for a retail location that is the same retail location as that of a retailer whose license was revoked or is subject to revocation proceedings for violation of any of the provisions of this division, unless:

(A) It has been more than five years since a previous license for the retail location was revoked.

(B) The person applying for the license provides the board with documentation demonstrating that the applicant has acquired or is acquiring the premises or business in an arm’s length transaction. For purposes of this section, an “arm’s length transaction” is defined as a sale in good faith and for valuable consideration that reflects the fair market value in the open market between two informed and willing parties, neither under any compulsion to participate in the transaction. A sale between relatives, related companies or partners, or a sale for the primary purpose of avoiding the effect of the violations of this division that occurred at the retail location, is presumed not to be made at “arm’s length.”

(3) The retailer, or if the retailer is not an individual, any person controlling the retailer, has been convicted of a felony pursuant to Section 30473 or 30480 of the Revenue and Taxation Code.

(4) The retailer does not possess all required permits or licenses required under the Revenue and Taxation Code.

(b) (1) Any retailer who is denied a license may petition for a redetermination of the board’s denial of the license within 30 days after service upon that retailer of the notice of the denial of the license. If a petition for redetermination is not filed within the 30-day period, the determination of denial becomes final at the expiration of the 30-day period.

(2) Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at anytime prior to the date on which the board issues its order or decision upon the petition for redetermination.

(3) If the petition for redetermination is filed within the 30-day period, the board shall reconsider the determination of the denial and, if the retailer has so requested in the petition, shall grant the retailer an oral hearing and shall give the retailer at least 10 days’ notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(4) The order or decision of the board upon a petition for redetermination becomes final 30 days after mailing of notice thereof.

(Amended by Stats. 2010, Ch. 607, Sec. 3. Effective January 1, 2011.)



22973.2

The board shall, upon request, provide to the State Department of Health Services, the office of the Attorney General, a law enforcement agency, and any agency authorized to enforce local tobacco control ordinances, access to the board’s database of licenses issued to retailers within the jurisdiction of that agency or law enforcement agency. The agencies authorized by this section to access the board’s database shall only access and use the board’s database for purposes of enforcing tobacco control laws and shall adhere to all state laws, policies, and regulations pertaining to the protection of personal information and individual privacy.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22974

A retailer shall retain purchase invoices that meet the requirements set forth in Section 22978.4 for all cigarettes or tobacco products the retailer purchased for a period of four years. The records shall be kept at the retail location for at least one year after the purchase. Invoices shall be made available upon request during normal business hours for review inspection and copying by the board or by a law enforcement agency. Any retailer found in violation of these requirements or any person who fails, refuses, or neglects to retain or make available invoices for inspection and copying in accordance with this section shall be subject to penalties pursuant to Section 22981.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22974.3

(a) Notwithstanding any other provision of this division, upon discovery by the board or a law enforcement agency that a retailer or any other person possesses, stores, owns, or has made a retail sale of an unstamped package of cigarettes, the board or the law enforcement agency shall be authorized to seize unstamped packages of cigarettes at the retail, or any other person’s location. Any cigarettes seized by a law enforcement agency shall be delivered to the board, or its designee, within seven days, unless the cigarettes will be destroyed by that law enforcement agency, or unless the cigarettes are otherwise required to be used as evidence in an administrative, criminal, or civil proceeding, or as part of an ongoing law enforcement operation. Any cigarettes seized by the board or delivered to the board by a law enforcement agency shall be deemed forfeited and the board shall comply with procedures set forth in Part 13 (commencing with Section 30436) of Division 2 of Chapter 7.5 of the Revenue and Taxation Code. In addition to the inventory of unstamped packages of cigarettes of a retailer or of any other person that is subject to forfeiture and seizure, the possession, storage, ownership, or retail sales of unstamped packages of cigarettes by a retailer or other person, as applicable, shall constitute a misdemeanor punishable by the following actions:

(1) A first violation involving seizure of a total quantity of less than 20 packages of unstamped cigarettes shall be a misdemeanor punishable by a fine of one thousand dollars ($1,000) or imprisonment not to exceed one year in a county jail, or both the fine and imprisonment.

(2) A second violation within five years involving a seizure of a total quantity of less than 20 packages of unstamped cigarettes shall be a misdemeanor punishable by a fine of not less than two thousand dollars ($2,000) but not to exceed five thousand dollars ($5,000) or imprisonment not to exceed one year in a county jail, or both the fine and imprisonment, and shall also result in the revocation of the license.

(3) A first violation involving seizure of a total quantity of 20 packages of unstamped cigarettes or more shall be a misdemeanor punishable by a fine of two thousand dollars ($2,000) or imprisonment not to exceed one year in a county jail, or both the fine and imprisonment.

(4) A second violation within five years involving seizure of a quantity of 20 packages of unstamped cigarettes or more shall be a misdemeanor punishable by a fine of not less than five thousand dollars ($5,000) but not to exceed fifty thousand dollars ($50,000) or imprisonment not to exceed one year in a county jail, or both the fine and imprisonment, and shall also result in the revocation of the license.

(b) Upon discovery by the board or a law enforcement agency that a retailer or any other person possesses, stores, owns, or has made a retail sale of tobacco products on which tax is due but has not been paid to the board, the board or law enforcement agency is authorized to seize such tobacco products at the retail, or any other person’s location. Any tobacco products seized by a law enforcement agency shall be delivered to the board, or its designee, within seven days, unless otherwise required to be used as evidence in an administrative, criminal, or civil proceeding, or as part of an ongoing law enforcement operation. Any tobacco products seized by the board or delivered to the board by a law enforcement agency shall be deemed forfeited and the board shall comply with procedures set forth in Part 13 (commencing with Section 30436) of Division 2 of Chapter 7.5 of the Revenue and Taxation Code. It shall be presumed that tax has not been paid to the board on all tobacco products in the possession of a retailer or of any other person until the contrary is established by a proof of payment to the board or by a purchase invoice that shows that the retailer or other person, as applicable, paid the tax included purchase price to a licensed distributor, wholesaler, manufacturer, or importer as described in Section 22978.4. The burden of proof that tax has been paid on tobacco products shall be upon the retailer or the other person, as applicable, in possession thereof. Possession of untaxed tobacco products on which tax is due but has not been paid as required is a violation of this division and subjects the retailer or other person, as applicable, to the actions described in Section 22981.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22974.4

The board shall revoke the license, pursuant to the provisions applicable to the revocation of a license as set forth in Section 30148 of the Revenue and Taxation Code, of any retailer or any person controlling the retailer that has:

(a) Been convicted of a felony pursuant to Section 30473 or 30480 of the Revenue and Taxation Code.

(b) Had any permit or license revoked under any provision of the Revenue and Taxation Code.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22974.5

Any retailer who fails to display a license as required in Section 22972 shall, in addition to any other applicable penalty, be liable for a penalty of five hundred dollars ($500).

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22974.7

In addition to any other civil or criminal penalty provided by law, upon a finding that a retailer has violated any provision of this division, the board may take the following actions:

(a) In the case of the first offense, the board may revoke or suspend the license or licenses of the retailer pursuant to the procedures applicable to the revocation of a license set forth in Section 30148 of the Revenue and Taxation Code.

(b) In the case of a second or any subsequent offense, in addition to the action authorized under subdivision (a), the board may impose a civil penalty in an amount not to exceed the greater of either of the following:

(1) Five times the retail value of the seized cigarettes or tobacco products.

(2) Five thousand dollars ($5,000).

(Amended by Stats. 2004, Ch. 82, Sec. 3. Effective June 30, 2004.)



22974.8

(a) Except as provided in subdivision (b), the board shall suspend or revoke the license of a retailer upon notification by the State Department of Public Health pursuant to subdivision (b) of Section 22958.

(b) Notwithstanding any other provision regarding the suspension or revocation of a license pursuant to this part, the board shall provide a licensee with at least 10 days’ written notice of a pending suspension or revocation pursuant to this section and an opportunity to appeal the suspension or revocation and the civil penalty assessed pursuant to subdivision (b) of Section 22958 only to correct a mistake or clerical error. The board shall not accept or consider an appeal of suspension or revocation under this section if the appeal is founded upon the grounds of whether the retailer, or any employee or agent of the retailer, violated the STAKE Act (Division 8.5 (commencing with Section 22950)) for which violation civil penalties are imposed by the State Department of Public Health pursuant to subdivision (a) of Section 22958. This section shall not be construed to prevent the board from modifying its action on its own to correct a mistake or clerical error.

(Repealed and added by Stats. 2012, Ch. 335, Sec. 4. Effective January 1, 2013.)






CHAPTER 3 - License for Wholesalers and Distributors of Cigarettes and Tobacco Products

22975

(a) In addition to licenses required pursuant to Part 13 (commencing with Section 30001) of Division 2 of the Revenue and Taxation Code, commencing June 30, 2004, every distributor and every wholesaler shall annually obtain and maintain a license to engage in the sale of cigarettes or tobacco products.

(b) Licenses shall be valid for a calendar year period upon payment of the fee prescribed in Section 22977.1, unless surrendered, suspended, or revoked prior to the end of the calendar year, and may be renewed each year upon payment of such fee.

(c) A license is not assignable or transferable. A person who obtains a license as a distributor or as a wholesaler who ceases to do business as specified in the license, or who never commenced business, or whose license is suspended or revoked, shall immediately surrender the license to the board.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22976

A distributor or a wholesaler that, at the time of application, holds a valid license issued by the board pursuant to Section 30140 or 30155 of the Revenue and Taxation Code may be issued a license without further investigation.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22977

(a) An application for a license shall be on a form prescribed by the board and shall include the following:

(1) The name, address, and telephone number of the applicant.

(2) The business name, address, and telephone number of each location where cigarettes or tobacco products will be sold. For applicants who control more than one location, an address for receipt of correspondence or notices from the board, such as a headquarters or corporate office, shall also be included in the application and listed on the license. Citations issued to licensees shall be forwarded to all addressees on the license.

(3) A statement by the applicant affirming that the applicant has not been convicted of a felony and has not violated and will not violate or cause or permit to be violated any of the provisions of this division or any rule of the board applicable to the applicant or pertaining to the manufacture, sale, or distribution of cigarettes or tobacco products. If the applicant is unable to affirm this statement, the application shall contain a statement by the applicant of the nature of any violation or the reasons that will prevent the applicant from complying with the requirements with respect to the statement.

(4) If any other licenses or permits have been issued by the board or the Department of Alcoholic Beverage Control to the applicant, the license or permit numbers for such licenses or permits then in effect.

(5) A statement by the applicant that the contents of the application are complete, true, and correct. Any person who signs a statement pursuant to this subdivision that asserts the truth of any material matter that he or she knows to be false is guilty of a misdemeanor punishable by imprisonment of up to one year in the county jail, or a fine of not more than one thousand dollars ($1,000), or both the imprisonment and the fine.

(6) Signature of the applicant.

(7) Any other information the board may require.

(b) The board may investigate to determine the truthfulness and completeness of the information provided in the application.

(c) The board shall provide electronic means for applicants to download and submit applications.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22977.1

(a) Every distributor and every wholesaler shall file an application, as prescribed in Section 22977, on or before April 15, 2004. Each application shall be accompanied by a fee of one thousand dollars ($1,000) for each location. The fee shall be for a calendar year and may not be prorated. Subject to meeting the requirements of this section and Section 22977.2, the board shall issue a license.

(b) Every distributor and every wholesaler who commences business after the last day of May 2004, or who commences selling or distributing cigarettes or tobacco products at a new or different place of business in this state after the last day of May 2004, shall file with the board an application as prescribed in Section 22977 at least 30 days prior to commencing such business or commencing such sales or distributions; and all distributors and all wholesalers that fail to timely file an application for a license under subdivision (a) shall file with the board an application as prescribed in Section 22977. Each application shall be accompanied by a fee of one thousand dollars ($1,000) for each location. The fee shall be for a calendar year and may not be prorated. Subject to Section 22977.2, the board, within 30 days after receipt of an application and payment of the proper fee shall issue a license.

(c) For calendar years beginning on and after January 1, 2005, every distributor and every wholesaler shall file an application for renewal of the license prescribed in Section 22977, accompanied with a fee of one thousand dollars ($1,000) for each location where cigarettes and tobacco products are sold, in the form and manner as prescribed by the board.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22977.2

(a) The board shall issue a license to a distributor or a wholesaler upon receipt of a completed application and payment of the fee prescribed in Section 22977.1, unless any of the following apply:

(1) The distributor or the wholesaler, or if the distributor or the wholesaler is not an individual, any person controlling the distributor or the wholesaler, has previously been issued a license that is suspended or revoked by the board for violation of any of the provisions of this division.

(2) The application is for a license or renewal of a license for a distributor or a wholesaler, whose license is revoked or revocation is pending, unless:

(A) It has been more than five years since a distributor’s or a wholesaler’s previous license was revoked.

(B) The person applying for the license provides the board with documentation demonstrating that the applicant has acquired or is acquiring the business in an arm’s length transaction. For purposes of this section, an “arm’s length transaction” is defined as a sale in good faith and for valuable consideration that reflects the fair market value in the open market between two informed and willing parties, neither under any compulsion to participate in the transaction. A sale of the business between relatives, related companies or partners, or a sale for the primary purpose of avoiding the effect of the violations of state tobacco control laws that were committed by the distributor or wholesaler is presumed not to be made at “arm’s length.”

(3) The distributor or the wholesaler, or if the distributor or the wholesaler is not an individual, any person controlling the distributor or the wholesaler has been convicted of a felony pursuant to Section 30473 or 30480 of the Revenue and Taxation Code.

(b) (1) Any distributor or any wholesaler who is denied a license may petition for a redetermination of the board’s denial of the license within 30 days after service upon that distributor or that wholesaler of the notice of the denial of the license. If a petition for redetermination is not filed within the 30-day period, the determination of denial becomes final at the expiration of the 30-day period.

(2) Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at anytime prior to the date on which the board issues its order or decision upon the petition for redetermination.

(3) If the petition for redetermination is filed within the 30-day period, the board shall reconsider the determination of the denial and, if the distributor or the wholesaler has so requested in the petition, shall grant the distributor or wholesaler an oral hearing and shall give the distributor or the wholesaler at least 10 days’ notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(4) The order or decision of the board upon a petition for redetermination becomes final 30 days after mailing of notice thereof.

(Amended by Stats. 2010, Ch. 607, Sec. 4. Effective January 1, 2011.)



22978

The board shall, upon request, provide to the State Department of Health Services, the office of the Attorney General, a law enforcement agency, and any agency authorized to enforce local tobacco control ordinances, access to the board’s database of licenses issued to distributors and wholesalers for locations within the jurisdiction of that agency or law enforcement agency. The agencies authorized by this section to access the board’s database shall only access and use the board’s database for purposes of enforcing tobacco control laws and shall adhere to all state laws, policies, and regulations pertaining to the protection of personal information and individual privacy.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22978.1

All distributors and all wholesalers shall retain purchase records that meet the requirements set forth in Section 22978.5 for all cigarettes or tobacco products purchased. The records shall be maintained for a period of one year from the date of purchase on the distributor’s or the wholesaler’s premises identified in the license, and thereafter, the records shall be made available for inspection by the board or a law enforcement agency for a period of four years. Any distributor or any wholesaler found in violation of these requirements, or any person who fails, refuses, or neglects to retain or make available invoices for inspection and copying in accordance with this section shall be subject to penalties pursuant to Section 22981.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22978.2

(a) Notwithstanding any other provision of this division, upon discovery by the board or a law enforcement agency that a distributor possesses, stores, owns, or has made a sale of an unstamped package of cigarettes bearing a counterfeit California state tax stamp or that a wholesaler possesses, stores, owns, or has made a sale of an unstamped package of cigarettes, the board or the law enforcement agency shall be authorized to seize the unstamped packages of cigarettes at the distributor’s or the wholesaler’s location. Any cigarettes seized by a law enforcement agency shall be delivered to the board, or its designee, within seven days, unless otherwise required to be used as evidence in an administrative, criminal, or civil proceeding, or as part of an ongoing law enforcement investigation. Any cigarettes seized by the board or delivered to the board by a law enforcement agency shall be deemed forfeited and the board shall comply with procedures set forth in Part 13 (commencing with Section 30436) of Division 2 of Chapter 7.5 of the Revenue and Taxation Code. In addition to the distributor’s or wholesaler’s inventory of unstamped packages of cigarettes being subject to seizure and forfeiture, the possession, storage, ownership or sale by a distributor or wholesaler of the unstamped package of cigarettes in the manner described above, shall constitute a misdemeanor punishable by the following actions:

(1) A first violation involving seizure of a total quantity of less than 20 unstamped packages of cigarettes shall be a misdemeanor punishable by a fine of one thousand dollars ($1,000) or imprisonment not to exceed one year in a county jail, or both the fine and imprisonment.

(2) A second violation within five years involving seizure of a total quantity of less than 20 unstamped packages of cigarettes shall be a misdemeanor punishable by a fine of not less than two thousand dollars ($2,000) but not to exceed five thousand dollars ($5,000) or imprisonment not to exceed one year in a county jail, or both the fine and imprisonment, and shall also result in the revocation of the license.

(3) A first violation involving seizure of a total quantity of 20 unstamped packages of cigarettes or more shall be a misdemeanor punishable by a fine of two thousand dollars ($2,000) or imprisonment not to exceed one year in a county jail, or both the fine and imprisonment.

(4) A second violation within five years involving seizure of a total quantity of 20 unstamped packages of cigarettes or more shall be a misdemeanor punishable by a fine of not less than five thousand dollars ($5,000) but not to exceed fifty thousand dollars ($50,000) or imprisonment not to exceed one year in a county jail, or both the fine and imprisonment, and shall also result in the revocation of the license.

(b) Upon discovery by the board or a law enforcement agency that a distributor or a wholesaler possesses, stores, owns, or has made a sale of tobacco products on which tax is due but has not been paid to the board, or its designee, the board or law enforcement agency is authorized to seize such tobacco products at the distributor or wholesaler location. Any tobacco products seized by a law enforcement agency shall be delivered to the board within seven days, unless otherwise required to be used as evidence in an administrative, criminal, or civil proceeding, or as part of an ongoing law enforcement operation. Any tobacco products seized by the board or delivered to the board by a law enforcement agency shall be deemed forfeited and the board shall comply with procedures set forth in Part 13 (commencing with Section 30436) of Division 2 of Chapter 7.5 of the Revenue and Taxation Code. It shall be presumed that tax has not been paid to the board on all tobacco products in the possession of a distributor or a wholesaler until the contrary is established by the distributor’s proof of payment to the board or by a purchase invoice that shows that the wholesaler paid the tax included purchase price to a licensed distributor, wholesaler, manufacturer, or importer as described in Section 22978.4. The burden of proof that tax has been paid on tobacco products shall be upon the distributor or wholesaler in possession thereof. Possession by a distributor or a wholesaler of tobacco products on which tax is due but has not been paid as required is a violation of this division and subjects the distributor or wholesaler to the actions described in Section 22981.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22978.4

(a) Except as otherwise provided in paragraph (7), each distributor and each wholesaler shall include the following information on each invoice for the sale of cigarettes or tobacco products:

(1) The name, address, and telephone number of the distributor or wholesaler.

(2) The license number of the distributor or the wholesaler as provided by the board.

(3) The amount of excise taxes due to the board by the distributor on the sale of cigarettes and tobacco products.

(4) The name, address, and license number of the retailer, distributor, or wholesaler to whom cigarettes or tobacco products are sold.

(5) An itemized listing of the cigarettes or tobacco products sold.

(6) The date the cigarette or tobacco products are sold.

(7) Notwithstanding paragraph (3), a distributor that is also a retailer or manufacturer shall include either one of the following on each invoice for the sale of cigarettes or tobacco products:

(A) A statement that reads: “All California cigarette and tobacco product taxes are included in the total amount of this invoice.”

(B) The amount of excise taxes due to the board by the distributor on the distribution of cigarettes and tobacco products.

(b) Each invoice for the sale of cigarettes or tobacco products shall be legible and readable.

(c) Failure to comply with the requirements of this section shall be a misdemeanor subject to penalties pursuant to Section 22981.

(Amended by Stats. 2005, Ch. 512, Sec. 1. Effective January 1, 2006.)



22978.5

(a) Each distributor and each wholesaler of cigarette and tobacco products subject to licensing under this chapter shall maintain accurate and complete records relating to the sale of those products, including, but not limited to, receipts, invoices, and other records as may be required by the board, during the past four years with invoices for the past year to be maintained on the premises for which the license was issued, and shall make these records available upon request by a the board or a law enforcement agency.

(b) Failure of a distributor or a wholesaler to comply with this section shall be a misdemeanor subject to penalties pursuant to Section 22981.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22978.6

The board shall revoke the license, pursuant to the provisions applicable to the revocation of a license as set forth in Section 30148 of the Revenue and Taxation Code, of any distributor or any wholesaler or any person controlling any distributor or any wholesaler that has:

(a) Been convicted of a felony pursuant to Section 30473 or 30480 of the Revenue and Taxation Code.

(b) Had any permit or license revoked under any provision of the Revenue and Taxation Code.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22978.7

In addition to any other civil or criminal penalty provided by law, upon a finding that any distributor or any wholesaler has violated any provision of this division, the board may take the following actions:

(a) In the case of the first offense, the board may revoke or suspend the license or licenses of the distributor or the wholesaler pursuant to the procedures applicable to the revocation of a license set forth in Section 30148 of the Revenue and Taxation Code.

(b) In the case of a second or any subsequent offense, in addition to the action authorized under subdivision (a), the board may impose a civil penalty in an amount not to exceed the greater of either of the following:

(1) Five times the retail value of the seized cigarettes or tobacco products.

(2) Five thousand dollars ($5,000).

(Amended by Stats. 2005, Ch. 512, Sec. 2. Effective January 1, 2006.)



22978.8

The board shall include on its Web site the name of any wholesaler or distributor whose license has been suspended or revoked.

(Added by Stats. 2004, Ch. 82, Sec. 4. Effective June 30, 2004.)






CHAPTER 4 - License and Administration Fee for Manufacturers and Importers

22979

(a) Every manufacturer and every importer shall obtain and maintain a license to engage in the sale of cigarettes. In order to be eligible for obtaining and maintaining a license under this division, a manufacturer or importer shall do all of the following in the manner specified by the board:

(1) Submit to the board a list of all brand families that they manufacture or import.

(2) Update the list of all brand families that they manufacture or import whenever a new or additional brand is manufactured or imported, or a listed brand is no longer manufactured or imported.

(3) Consent to jurisdiction of the California courts for the purpose of enforcement of this division, Sections 104555 to 104557, inclusive, of the Health and Safety Code, Section 30165.1 of the Revenue and Taxation Code, and regulations adopted pursuant thereto, and appoint a registered agent for service of process in this state and identify the registered agent to the board and the Attorney General.

(4) Waive any sovereign immunity defense that may apply to any enforcement action brought by the Attorney General or the board to enforce this division, Sections 104555 to 104557, inclusive, of the Health and Safety Code, or Part 13 (commencing with Section 30001) of Division 2 of the Revenue and Taxation Code, and regulations adopted thereto. Any waiver shall be express and in writing, in a form and manner acceptable to the Attorney General. In lieu of this waiver, a manufacturer or importer may file with the Attorney General a surety bond in a form and manner directed by the Attorney General, written in favor of the State of California and conditioned on the performance by the manufacturer or importer of all its duties and obligations under this division, Sections 104555 to 104557, inclusive, of the Health and Safety Code, Part 13 (commencing with Section 30001) of Division 2 of the Revenue and Taxation Code, and regulations adopted thereto. The bond shall be posted by a corporate surety located within the United States in an amount equal to the greater of fifty thousand dollars ($50,000) or the amount of escrow the manufacturer or importer in either its current or predecessor form was required to deposit as a result of the largest of its most recent five calendar years’ sales in California. The bond may be drawn upon by the Attorney General to cover unsatisfied escrow obligations, tax obligations, claims for penalties, claims for monetary damages, and any other liabilities that are subject to the licensee’s claim of sovereign immunity against enforcement of the laws specified above. In the event a nonparticipating manufacturer is required to post a surety bond under this paragraph, the amount of the bond shall be reduced by the amount of any surety bond that is in force and required of that nonparticipating manufacturer under paragraph (5) of subdivision (c) of Section 30165.1 of the Revenue and Taxation Code. A manufacturer or importer that has neither waived any sovereign immunity defense nor posted a surety bond as provided in this section shall not be eligible to obtain and maintain a license under this division.

(b) In order to be eligible for obtaining and maintaining a license under this division, a manufacturer or importer that is a “tobacco product manufacturer” in subdivision (i) of Section 104556 of the Health and Safety Code, shall do all of the following in the manner specified by the board:

(1) Certify to the board that it is a “participating manufacturer” as defined in subsection II(jj) of the “Master Settlement Agreement” (MSA), or is in full compliance with paragraph (2) of subdivision (a) of Section 104557 of the Health and Safety Code, Section 30165.1 of the Revenue and Taxation Code, and regulations adopted pursuant thereto. Any person who makes a certification pursuant to this subdivision that asserts the truth of any material matter that he or she knows to be false is guilty of a misdemeanor punishable by imprisonment of up to one year in the county jail, or a fine of not more than one thousand dollars ($1,000), or both the imprisonment and the fine.

(2) Submit to the board a list of all brand families that fit under the category applicable to the manufacturer or importer, in accordance with the following:

(A) Brand families that are to be counted, in the unit volume and market shares determined pursuant to subsections II(z) and II(mm) of the MSA and Exhibit E thereto, in calculating the manufacturer’s annual payments under the MSA.

(B) Brand families that are to be counted in calculating the manufacturer’s escrow deposits under paragraph (2) of subdivision (a) of Section 104557 of the Health and Safety Code.

(C) The manufacturer or importer shall update the list whenever a new or additional brand is manufactured or imported or a listed brand is no longer manufactured or imported.

(c) The board may not grant or permit the maintenance of a license to any manufacturer or an importer of cigarettes that does not affirmatively certify, both at the time the license is granted and annually thereafter, compliance with paragraph (4) of subdivision (a), that all packages of cigarettes manufactured or imported by that person and distributed in California fully comply with subdivision (b) of Section 30163 of the Revenue and Taxation Code, and that the cigarettes contained in those packages are the subject of filed reports that fully comply with all requirements of the federal Cigarette Labeling and Advertising Act (15 U.S.C. Sec. 1331 et seq.) for the reporting of ingredients added to cigarettes. For purposes of the federal Cigarette Labeling and Advertising Act requirement, cigars weighing three pounds or less per 1,000 are excluded from the definition of cigarette.

(d) A license issued to a manufacturer or an importer under this division is only valid with respect to the manufacturer or importer designated on the license and may not be transferred or assigned to another manufacturer or importer.

(e) Any manufacturer or importer that is issued a license under this division that does not commence business in the manner specified or designated in the license, ceases to do business in the manner specified or designated in the license, or is notified that the license is suspended or revoked, shall immediately surrender that license to the board.

(f) (1) Any manufacturer or any importer who is denied a license may petition for a redetermination of the board’s denial of the license within 30 days after service upon that manufacturer or that importer of the notice of the denial of the license. If a petition for redetermination is not filed within the 30-day period, the determination of denial becomes final at the expiration of the 30-day period.

(2) Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at anytime prior to the date on which the board issues its order or decision upon the petition for redetermination.

(3) If the petition for redetermination is filed within the 30-day period, the board shall reconsider the determination of the denial and, if the manufacturer or the importer has so requested in the petition, shall grant an oral hearing and shall give the manufacturer or the importer at least 10 days’ notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(4) The order or decision of the board upon a petition for redetermination becomes final 30 days after mailing of notice thereof.

(g) In any action brought by the Attorney General or the board to enforce this division, Sections 104555 to 104557, inclusive, of the Health and Safety Code, Part 13 (commencing with Section 30001) of Division 2 of the Revenue and Taxation Code, or regulations adopted thereto, including, but not limited to, an action to suspend or revoke a license issued under this section, if the licensee raises a sovereign immunity defense with respect to an aspect of that proceeding, the license in question shall be subject to revocation. In the event of a revocation under this subdivision, the person whose license has been revoked shall not be eligible for a license under this section in the future, unless that person agrees to waive any sovereign immunity defense that may apply to an enforcement action brought by the Attorney General or the board to enforce this division, Sections 104555 to 104557, inclusive, of the Health and Safety Code, Part 13 (commencing with Section 30001) of Division 2 of the Revenue and Taxation Code, or regulations adopted thereto. The Attorney General shall inform the board in the event a sovereign immunity defense is raised by a licenseholder.

(Amended by Stats. 2010, Ch. 607, Sec. 5.5. Effective January 1, 2011.)



22979.1

(a) An application for a license by a manufacturer or by an importer shall be on a form prescribed by the board and shall include the following:

(1) The name, address, and telephone number of the applicant. The business name, address, and telephone number of the corporate offices. Citations issued to licensees shall be forwarded to all addressees on the license.

(2) License number for any other valid licenses or permits issued by the board.

(3) Signature of the applicant under oath to verify application information.

(4) The name, address, and telephone number of the person designated by the manufacturer or the importer as its agent for receipt of service of process in this state.

(5) Any other information the board may require.

(b) The board may conduct an inquiry to determine whether the applicant complies with the provisions of this division.

(c) The board shall provide electronic means for applicants to download and submit applications.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22979.2

(a) On or before January 1, 2004, every manufacturer and every importer shall pay to the board an administration fee. The amount of the administration fee shall be one cent ($0.01) per package of cigarettes (1) manufactured or imported by the manufacturer or the importer and (2) shipped into this state during the 2001 calendar year as reported to the board. The board shall notify each manufacturer and each importer of the amount due under this section.

(b) This section shall apply to every manufacturer and every importer required to be licensed pursuant to Section 22979. All manufacturers and all importers that may become eligible for licensure on or after December 1, 2003, shall be notified by the board of the appropriate fee due and shall pay that fee within 90 days of notification.

(c) All manufacturers and all importers that begin operations in the state after enactment of this division shall be charged a fee commensurate with their respective market share of (1) cigarettes manufactured or imported by the manufacturer or the importer and (2) sold in this state during the next calendar year as estimated by the board. The fee shall be at an amount not less than that paid pursuant to subdivision (a) by the smallest manufacturer, but may not be more than that paid by the eighth largest manufacturer.

(d) The board shall administer this fee in accordance with the Fee Collection Procedures Law, Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 2005, Ch. 512, Sec. 3. Effective January 1, 2006.)



22979.21

Every manufacturer or importer of tobacco products shall obtain and maintain a license under this division to engage in the sale of tobacco products. In order to be eligible for obtaining and maintaining a license under this division, a manufacturer or importer shall do all of the following in the manner specified by the board:

(a) Submit to the board a list of all tobacco products they manufacture or import.

(b) Update the list of all tobacco products brands they manufacture or import whenever a new or additional brand is manufactured or imported or a listed brand is no longer manufactured or imported.

(c) Consent to jurisdiction of the California courts for the purpose of enforcement of this division and appoint a registered agent for service of process in this state and identify the registered agent to the board.

(d) The Legislature finds that solely appointing a registered agent for the purpose of service of process in this state pursuant to this subdivision does not establish a nexus with this state for tax purposes.

(e) This section shall become operative May 1, 2007.

(Added by Stats. 2006, Ch. 501, Sec. 4. Effective January 1, 2007. Section operative May 1, 2007, by its own provisions.)



22979.22

(a) An application for a license by a manufacturer or by an importer of tobacco products shall be on a form prescribed by the board and shall include the following:

(1) The name, address, and telephone number of the applicant. For applicants whose corporate offices are at a separate location, the business name, address, and telephone number of the corporate office. Citations issued to licensees shall be forwarded to all addressees on the license.

(2) If any other licenses have been issued by the board to the applicant, the license or permit numbers for each license or permit then in effect.

(3) A statement by the applicant affirming that the applicant has not been convicted of a felony and has not violated and will not violate or cause or permit to be violated any of the provisions of this division or any rule of the board applicable to the applicant or pertaining to the manufacture, sale, or distribution of cigarettes or tobacco products. If the applicant is unable to affirm this statement, the application shall contain a statement by the applicant of the nature of any violation or the reasons that will prevent the applicant from complying with the requirements with respect to the statement.

(4) A statement by the applicant that the contents of the application are complete, true, and correct. Any person who signs a statement pursuant to this subdivision that asserts the truth of any material matter that he or she knows to be false is guilty of a misdemeanor punishable by imprisonment of up to one year in the county jail, or a fine of not more than one thousand dollars ($1,000), or both imprisonment and fine.

(5) Signature of the applicant.

(6) The name, address, and telephone number of the person designated by the manufacturer or the importer as its agent for receipt of service of process in this state.

(7) Any other information the board may require.

(b) The board may investigate to determine the truthfulness and completeness of the information provided in the application.

(c) The board shall provide electronic means for applicants to download and submit applications.

(Added by Stats. 2006, Ch. 501, Sec. 5. Effective January 1, 2007.)



22979.23

(a) Every manufacturer or importer of chewing tobacco or snuff shall submit with each application a one-time license fee of ten thousand dollars ($10,000).

(b) Every manufacturer or importer of tobacco products, excluding chewing tobacco or snuff, shall submit with each application a one-time license fee of two thousand dollars ($2,000).

(c) If a manufacturer or importer is required to submit an application under, and to pay the fees required by, both subdivisions (a) and (b), the total amount of fees required to be submitted under this section shall not exceed ten thousand dollars ($10,000).

(Added by Stats. 2006, Ch. 501, Sec. 6. Effective January 1, 2007.)



22979.24

(a) Every manufacturer or importer holding a license pursuant to Section 22979.21 shall file a monthly report to the board, in a manner specified by the board, which may include, but is not limited to, electronic media. The monthly report shall include, but is not limited to, the following:

(1) A list of all distributors licensed pursuant to Section 22975 to which the manufacturer or importer shipped its tobacco products or caused its tobacco products to be shipped.

(2) The total wholesale cost of the products.

(b) The board may suspend the license or revoke the license, pursuant to the provisions applicable to the revocation of a license set forth in Section 30148 of the Revenue and Taxation Code, of any importer or any manufacturer that has failed to comply with the requirements of this section.

(c) All information and records provided to the board pursuant to subdivision (a) are confidential in nature and shall not be disclosed by the board. Information required under subdivision (a) are not public records under the California Public Records Act, as described in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code and shall not be open to public inspection.

(d) The amendments made to this section by the act adding this subdivision shall become operative May 1, 2007.

(Added by Stats. 2006, Ch. 501, Sec. 7. Effective January 1, 2007. Section operative May 1, 2007, pursuant to subdivision (d).)



22979.3

The board shall, upon request, provide to the State Department of Health Services, the office of the Attorney General, a law enforcement agency, and any agency authorized to enforce local tobacco control ordinances, access to the board’s database of licenses issued to manufacturers and importers for locations within the jurisdiction of that agency or law enforcement agency. The agencies authorized by this section to access the board’s database shall only access and use the board’s database for purposes of enforcing tobacco control laws and shall adhere to all state laws, policies, and regulations pertaining to the protection of personal information and individual privacy.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22979.4

All importers shall retain purchase records that meet the requirements set forth in Section 22979.5 for all cigarettes or tobacco products purchased and other records required by the board. The records shall be maintained for a period of one year from the date of purchase on the importer’s premises identified in the license, and thereafter, the records shall be made available for inspection by the board or a law enforcement agency for a period of four years. Any importer found in violation of these requirements, or any person who fails, refuses, or neglects to retain or make available invoices for inspection and copying in accordance with this section shall be subject to penalties pursuant to Section 22981.

(Amended by Stats. 2004, Ch. 82, Sec. 6. Effective June 30, 2004.)



22979.5

(a) Each manufacturer and each importer of cigarette and tobacco products subject to licensing under this chapter shall maintain accurate and complete records relating to the sale of those products, including, but not limited to, receipts, invoices, and other records as may be required by the board, during the past four years with invoices for the past year to be maintained on the premises for which the license was issued, and shall make these records available upon request by a representative of the board or a law enforcement agency.

(b) Failure of a manufacturer or an importer to comply with this section shall be a misdemeanor subject to penalties pursuant to Section 22981.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22979.6

(a) Each manufacturer and each importer shall include the following information on each invoice for the sale for distribution, wholesale, or retail sale of cigarettes or tobacco products:

(1) The name, address, and telephone number of the manufacturer, or importer.

(2) The license number of the manufacturer or importer as provided by the board.

(3) The name, address, and license number of the person to whom cigarettes or tobacco products are sold.

(4) An itemized listing of the cigarettes or tobacco products sold.

(b) Each invoice for the sale of cigarettes or tobacco products shall be legible and readable.

(c) Failure to comply with the requirements of this section shall be a misdemeanor subject to penalties pursuant to Section 22981.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22979.7

In addition to any other civil or criminal penalty provided by law, upon a finding that a manufacturer or importer has violated any provision of this division, the board may take the following actions:

(a) In the case of the first offense, the board may revoke or suspend the license or licenses of the manufacturer or importer pursuant to the procedures applicable to the revocation of a license set forth in Section 30148 of the Revenue and Taxation Code.

(b) In the case of a second or any subsequent offense, in addition to the action authorized under subdivision (a), the board may impose a civil penalty in an amount not to exceed the greater of either of the following:

(1) Five times the retail value of the seized cigarettes or tobacco products defined as cigarettes under this section.

(2) Five thousand dollars ($5,000).

(Amended by Stats. 2005, Ch. 512, Sec. 4. Effective January 1, 2006.)






CHAPTER 5 - Inspections,Prohibitions, and Penalties

22980

(a) (1) Any peace officer, or board employee granted limited peace officer status pursuant to paragraph (6) of subdivision (a) of Section 830.11 of the Penal Code, upon presenting appropriate credentials, is authorized to enter any place as described in paragraph (3) and to conduct inspections in accordance with the following paragraphs, inclusive.

(2) Inspections shall be performed in a reasonable manner and at times that are reasonable under the circumstances, taking into consideration the normal business hours of the place to be entered.

(3) Inspections may be at any place at which cigarettes or tobacco products are sold, produced, or stored or at any site where evidence of activities involving evasion of cigarette or tobacco products tax and violations of Section 30165.1 of the Revenue and Taxation Code may be discovered.

(4) Inspections shall be requested or conducted no more than once in a 24-hour period.

(b) Any person that refuses to allow an inspection shall be subject to the penalties imposed pursuant to Section 22981.

(Amended by Stats. 2010, Ch. 265, Sec. 2. Effective January 1, 2011.)



22980.1

(a) No manufacturer or importer shall sell cigarettes or tobacco products to a distributor, wholesaler, retailer, or any other person who is not licensed pursuant to this division or whose license has been suspended or revoked.

(b) (1) Except as provided in paragraph (2), no distributor or wholesaler shall sell cigarettes or tobacco products to a retailer, wholesaler, distributor, or any other person who is not licensed pursuant to this division or whose license has been suspended or revoked.

(2) This subdivision does not apply to any sale of cigarettes or tobacco products by a distributor, wholesaler, or any other person to a retailer, wholesaler, distributor, or any other person that the state, pursuant to the United States Constitution, the laws of the United States, or the California Constitution, is prohibited from regulating.

(c) No retailer, distributor, or wholesaler shall purchase packages of cigarettes or tobacco products from a manufacturer or importer who is not licensed pursuant to this division or whose license has been suspended or revoked.

(d) (1) No retailer, or wholesaler shall purchase cigarettes or tobacco products from any person who is not licensed pursuant to this division or whose license has been suspended or revoked.

(2) Notwithstanding subdivision (c), no distributor shall purchase cigarettes or tobacco products from any person who is required to be licensed pursuant to this division but who is not licensed or whose license has been suspended or revoked.

(e) Each separate sale to, or by, a retailer, wholesaler, distributor, importer, manufacturer, or any other person who is not licensed pursuant to this division shall constitute a separate violation.

(f) No manufacturer, distributor, wholesaler, or importer may sell cigarette or tobacco products to any retailer or wholesaler whose license has been suspended or revoked unless all outstanding debts of that retailer or wholesaler that are owed to a wholesaler or distributor for cigarette or tobacco products are paid and the license of that retailer or wholesaler has been reinstated by the board. Any payment received from a retailer or wholesaler shall be credited first to the outstanding debt for cigarettes or tobacco products and must be immediately reported to the board. The board shall determine the debt status of a suspended retailer or wholesaler licensee 25 days prior to the reinstatement of the license.

(g) No importer, distributor, or wholesaler, or distributor functioning as a wholesaler, or retailer, shall purchase, obtain, or otherwise acquire any package of cigarettes to which a stamp or meter impression may not be affixed in accordance with subdivision (b) of Section 30163 or subdivision (e) of Section 30165.1 of the Revenue and Taxation Code, or any cigarettes obtained from a manufacturer or importer that cannot demonstrate full compliance with all requirements of the federal Cigarette Labeling and Advertising Act (15 U.S.C. Sec. 13335a et seq.) for the reporting of ingredients added to cigarettes.

(h)  (1) Failure to comply with the provisions of this section shall be a misdemeanor subject to penalties pursuant to Section 22981.

(2) Notwithstanding paragraph (1), a manufacturer or importer who uses the most up-to-date licensing information provided by the board on the board’s Web site to determine a person’s licensing status is presumed to be in compliance with this section.

(i) The amendments that are made to this section by the act adding this subdivision shall become operative May 1, 2007.

(Amended by Stats. 2010, Ch. 265, Sec. 3. Effective January 1, 2011.)



22980.2

(a) A person or entity that engages in the business of selling cigarettes or tobacco products in this state either without a valid license or after a license has been suspended or revoked, and each officer of any corporation that so engages in this business, is guilty of a misdemeanor punishable as provided in Section 22981.

(b) Each day after notification by the board or by a law enforcement agency that a manufacturer, wholesaler, distributor, importer, retailer, or any other person required to be licensed under this division offers cigarette and tobacco products for sale or exchange without a valid license for the location from which they are offered for sale shall constitute a separate violation.

(c) Continued sales or gifting of cigarettes and tobacco products either without a valid license or after a notification of suspension or revocation shall constitute a violation punishable as provided in Section 22981, and shall result in the seizure of all cigarettes and tobacco products in the possession of the person by the board or a law enforcement agency. Any cigarettes and tobacco products seized by the board or by a law enforcement agency shall be deemed forfeited.

(Amended by Stats. 2010, Ch. 607, Sec. 6. Effective January 1, 2011.)



22980.3

(a) Licenses issued pursuant to this division shall be subject to suspension or revocation for violations of this division or the Revenue and Taxation Code as provided in this section.

(1) In addition to any applicable fines or penalties for a violation, upon first conviction of a violation, a licensee shall receive a written notice from the board detailing the suspension and revocation provisions of this division. At its discretion, the board may also suspend a license for up to 30 days.

(2) In addition to any applicable fines or penalties for a violation, upon a second conviction of a violation within four years of a previous violation, the license shall be revoked.

(b) The date of the occurrence of a violation shall be used to calculate the duration between subsequent violations. A violation shall be noted in the license record at the board only after judicial conviction or final adjudication of a violation.

(c) Upon updating a record for a violation triggering a suspension, the board shall serve the licensee with a notice of suspension and shall order the licensee to cease the sale, gifting, or displaying for sale of cigarettes or tobacco products for the period of the suspension. The notice of suspension shall inform the licensee of the effective dates of the suspension.

(d) Continued sales or gifting of cigarettes or tobacco products after the effective date of the suspension shall constitute a violation of this division and result in the revocation of a license.

(e) Upon completion of a suspension period, a license shall be reinstated by the board upon certification that all outstanding debts of that retailer or wholesaler that are owed to a wholesaler or distributor for the purchase of cigarettes and tobacco products are paid.

(f) Upon updating a record for a violation triggering a revocation, the board shall serve the licensee with a notice of revocation and shall order the licensee to cease the sale, gifting, or displaying for sale of cigarettes or tobacco products on and after the effective date of the revocation. The notice of revocation shall inform the licensee of the effective date of the revocation.

(g) After a revocation, a previously licensed applicant may apply for a new license after six months. The board may, at its discretion, issue a new license.

(h) Upon updating a license record for a violation, suspension, or revocation to a license of a person or entity that owns or controls more than one location, the board shall send notice in writing of the violations, suspensions, or revocations within 15 days of the board’s action to the address included in the application and listed on the license for receipt of correspondence or notices from the board.

(i) Upon suspension or revocation of a license pursuant to this section, the board shall notify all licensed distributors and wholesalers by electronic mail within 48 hours of the suspension or revocation of that license. All licensed distributors and wholesalers shall provide the board and shall update, as necessary, an electronic mail address that the board can use for purposes of making the notifications required by this subdivision.

(j) Violations by a licensee at one location may not be accumulated against other locations of that same licensee. Violations accumulated against a prior owner at a licensed location may not be accumulated against a new owner at the same licensed location.

(k) For purposes of this section, a violation includes violations of the Revenue and Taxation Code relating to cigarettes and tobacco products, and violations of this division. Only one violation per discrete action shall be counted toward a suspension or revocation of a license.

(Amended by Stats. 2010, Ch. 607, Sec. 7. Effective January 1, 2011.)



22980.4

A person who, after receiving a notice of suspension or revocation, continues to display for sale cigarettes or tobacco products shall be subject to a civil penalty of one thousand dollars ($1,000) for each offense, and shall not be subject to Section 22981.

(Added by Stats. 2010, Ch. 607, Sec. 8. Effective January 1, 2011.)



22980.5

(a) A retailer whose license has been suspended or revoked by order of the board shall conspicuously post a notice at both of the following locations:

(1) Each public entrance to the retail location. The notice shall directly face any person who enters the retail location and shall not be obstructed from view or placed at a height of less than four feet or greater than nine feet from the floor.

(2) Each cash register and other point of retail sale. The notice shall be posted so as to be readily viewable by a person standing at or approaching the cash register or other point of retail sale. The notice shall directly face the purchaser and shall not be obstructed from view or placed at a height of less than four feet or greater than nine feet from the floor.

(b) The notices described in this section shall be in the size and form prescribed by the board. The notice shall be provided by the board and may be reproduced in the same size and form in order to comply with subdivision (a).

(c) A retailer whose license was suspended shall post the notice at the retail location that was the subject of the suspension for the duration of the suspension.

(d) A retailer whose license was revoked shall post the notice at the retail location that was the subject of the revocation for a 30-day period from the effective date of the revocation.

(e) Every retailer who fails to post the notices as required by this section, who alters the notice provided by the board, or who removes the notice before the posting period required in subdivision (c) or (d), as appropriate, expires, shall be subject, notwithstanding Section 22981, to a civil penalty of one thousand dollars ($1,000) for each offense.

(Added by Stats. 2010, Ch. 607, Sec. 9. Effective January 1, 2011.)



22981

Any violation of this division by any person, except as otherwise provided, is a misdemeanor. Each offense shall be punished by a fine not to exceed five thousand dollars ($5,000), or imprisonment not exceeding one year in a county jail, or both the fine and imprisonment. The court shall order any fines assessed be deposited in the Cigarette and Tobacco Products Compliance Fund.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22982

Any prosecution for a violation of any of the penal provisions of this division shall be instituted within four years after the commission of the offense.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22983

The provisions of Chapter 4 (commencing with Section 55121) of Part 30 of Division 2 of the Revenue and Taxation Code apply with respect to the collection of the fees, civil fines, and penalties imposed pursuant to this division.

(Added by Stats. 2004, Ch. 82, Sec. 8. Effective June 30, 2004.)






CHAPTER 6 - Disposition of Funds

22990

(a) All moneys collected pursuant to this division shall be deposited in the Cigarette and Tobacco Products Compliance Fund, which is hereby created in the State Treasury. No moneys in the Cigarette and Tobacco Products Compliance Fund shall be used to supplant state or local General Fund money for any purpose.

(b) All moneys in the Cigarette and Tobacco Products Compliance Fund are available for expenditure, upon appropriation by the Legislature, solely for the purpose of implementing, enforcing, and administering the California Cigarette and Tobacco Products Licensing Act of 2003.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)



22991

The amount of eleven million dollars ($11,000,000) is appropriated from the Cigarette and Tobacco Products Compliance Fund during the 2003–04 fiscal year to the State Board of Equalization for the purpose of implementing, enforcing, and administering the California Cigarette and Tobacco Products Licensing Act of 2003, subject to the following provisions:

(a) Spending under the appropriation made by this subdivision is limited solely to revenues in the fund that are derived from fees imposed on cigarette and tobacco product manufacturers, wholesalers, distributors, importers, and retailers.

(b) Of the total amount appropriated under this subdivision, five million four hundred thousand dollars ($5,400,000) is available for reimbursement to the Department of Justice through an interagency agreement with the board for investigation and enforcement assistance.

(c) The expenditure of any funds from the appropriation made by this subdivision shall require the prior approval of the Director of Finance. The amounts appropriated may be approved for expenditure on an allotment basis and shall be limited to the amounts necessary to carry out the operating and staffing plans for the implementation of the California Cigarette and Tobacco Products Licensing Act of 2003 as approved by the Department of Finance. The Department of Finance shall notify the Joint Legislative Budget Committee of its approval of any expenditure authorization 30 days prior to that approval.

(Added by Stats. 2003, Ch. 890, Sec. 1. Effective January 1, 2004.)









DIVISION 9 - ALCOHOLIC BEVERAGES

CHAPTER 1 - General Provisions and Definitions

23000

This division shall be known and may be cited as the “Alcoholic Beverage Control Act.”

(Added by Stats. 1953, Ch. 152.)



23001

This division is an exercise of the police powers of the State for the protection of the safety, welfare, health, peace, and morals of the people of the State, to eliminate the evils of unlicensed and unlawful manufacture, selling, and disposing of alcoholic beverages, and to promote temperance in the use and consumption of alcoholic beverages. It is hereby declared that the subject matter of this division involves in the highest degree the economic, social, and moral well-being and the safety of the State and of all its people. All provisions of this division shall be liberally construed for the accomplishment of these purposes.

(Added by Stats. 1953, Ch. 152.)



23001.5

If any provision of this division or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this division that can be given effect without the invalid portion or application, and to this end the provisions of this division are severable. It is the intent of the Legislature that this division would have been adopted regardless if such invalid provision had not been included or any invalid application had not been made.

(Added by Stats. 2006, Ch. 910, Sec. 1. Effective January 1, 2007.)



23002

Unless the context otherwise requires, the definitions and general provisions set forth in this chapter govern the construction of this division.

(Added by Stats. 1953, Ch. 152.)



23003

“Alcohol” means ethyl alcohol, hydrated oxide of ethyl, or spirits of wine, from whatever source or by whatever process produced.

(Added by Stats. 1953, Ch. 152.)



23004

“Alcoholic beverage” includes alcohol, spirits, liquor, wine, beer, and every liquid or solid containing alcohol, spirits, wine, or beer, and which contains one-half of 1 percent or more of alcohol by volume and which is fit for beverage purposes either alone or when diluted, mixed, or combined with other substances.

(Added by Stats. 1953, Ch. 152.)



23005

“Distilled spirits” means an alcoholic beverage obtained by the distillation of fermented agricultural products, and includes alcohol for beverage use, spirits of wine, whiskey, rum, brandy, and gin, including all dilutions and mixtures thereof.

(Added by Stats. 1953, Ch. 152.)



23006

“Beer” means any alcoholic beverage obtained by the fermentation of any infusion or decoction of barley, malt, hops, or any other similar product, or any combination thereof in water, and includes ale, porter, brown, stout, lager beer, small beer, and strong beer, but does not include sake, known as Japanese rice wine. Beer aged in an empty wooden barrel previously used to contain wine or distilled spirits shall be defined exclusively as “beer” and shall not be considered a dilution or mixture of any other alcoholic beverage.

(Amended by Stats. 2012, Ch. 96, Sec. 1. Effective January 1, 2013.)



23007

“Wine” means the product obtained from normal alcoholic fermentation of the juice of sound ripe grapes or other agricultural products containing natural or added sugar or any such alcoholic beverage to which is added grape brandy, fruit brandy, or spirits of wine, which is distilled from the particular agricultural product or products of which the wine is made and other rectified wine products and by whatever name and which does not contain more than 15 percent added flavoring, coloring, and blending material and which contains not more than 24 percent of alcohol by volume, and includes vermouth and sake, known as Japanese rice wine.

Nothing contained in this section affects or limits the power, authority, or duty of the State Department of Health Services in the enforcement of the laws directed toward preventing the manufacture, production, sale, or transportation of adulterated, misbranded, or mislabeled alcoholic beverages, and the definition of “wine” contained in this section is limited strictly to the purposes of this division and does not extend to, or repeal by implication, any law preventing the production, manufacture, sale, or transportation of adulterated, misbranded, or mislabeled alcoholic beverages.

(Amended by Stats. 1978, Ch. 429.)



23008

“Person” includes any individual, firm, copartnership, joint adventure, association, corporation, estate, trust, business trust, receiver, syndicate, or any other group or combination acting as a unit, and the plural as well as the singular number.

(Added by Stats. 1953, Ch. 152.)



23009

“Licensee” means any person holding a license, a permit, a certification, or any other authorization issued by the department.

(Amended by Stats. 2004, Ch. 437, Sec. 1. Effective September 9, 2004.)



23010

“Taxpayer” means a person liable for the payment of a tax pursuant to Part 14 of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 1955, Ch. 1842.)



23011

“Salesman” means any individual who solicits or receives an order for alcoholic beverages from any licensee.

(Added by Stats. 1953, Ch. 152.)



23012

“Beer manufacturer” means any person that has facilities and equipment for the purposes of, and is engaged in, the commercial manufacture of beer.

(Amended by Stats. 2013, Ch. 686, Sec. 1. Effective January 1, 2014.)



23013

“Winegrower” means any person who has facilities and equipment for the conversion of grapes, berries, or other fruit into wine and is engaged in the production of wine.

(Amended by Stats. 2008, Ch. 28, Sec. 1. Effective June 6, 2008.)



23013.5

A “wine blender” is a person authorized to operate a bonded wine cellar pursuant to a permit issued for that purpose under the Internal Revenue Laws of the United States but who does not have facilities or equipment for the conversion of grapes, berries or other fruit into wine and does not engage in the production of wine in commercial quantities, provided that any person who produces or blends not to exceed 200 gallons of wine per year shall not, because of such production or blending, be considered a wine blender within the meaning of this division.

(Added by Stats. 1965, Ch. 499.)



23014

“Brandy manufacturer” means any person engaged in the manufacture of brandy only and not in the manufacture of any other distilled spirits.

(Added by Stats. 1953, Ch. 152.)



23015

“Distilled spirits manufacturer” means any person who produces distilled spirits from naturally fermented materials or in any other manner. “Distilled spirits manufacturer” shall not include a winegrower that produces spirits of wine, provided the spirits of wine are blended into wine produced by the winegrower, are sold to an industrial alcohol dealer, or are destroyed by the winegrower.

(Amended by Stats. 2010, Ch. 129, Sec. 1. Effective January 1, 2011.)



23016

“Rectifier” means every person who colors, flavors, or otherwise processes distilled spirits by distillation, blending, percolating, or other processes. “Rectifier” does not include an on-sale licensee that colors, flavors, or blends distilled spirits or wine products on the on-sale licensed premises to be consumed on the licensed premises.

(Amended by Stats. 2011, Ch. 301, Sec. 1. Effective September 21, 2011.)



23017

“Importer” means:

(a) Any consignee of alcoholic beverages brought into this State from without this State, when the alcoholic beverages are for delivery or use within this State.

(b) Any person, except a public warehouse licensed under this division, to whom delivery is first made in this State of alcoholic beverages brought into this State from without this State for delivery or use within this State.

(c) Any person, licensed as an importer, selling alcoholic beverages to nonlicensees within an area over which the United States Government exercises jurisdiction, when delivery of the alcoholic beverages is made to the nonlicensees by a common carrier transporting the alcoholic beverages from a point outside this State.

(d) Any person bringing alcoholic beverages into this State from without this State which are not consigned to any person and which are for delivery or use within this State.

A person licensed as a customs broker who is acting as an agent for a licensed importer or for another person whose place of business is without the State shall not be deemed to be the importer of alcoholic beverages consigned in United States internal revenue bond or in United States customs bond to the licensed customs broker.

(Added by Stats. 1953, Ch. 152.)



23018

“Exporter” means any person who sells, delivers, or consigns alcoholic beverages located within this State for delivery, use, or sale without the State.

(Added by Stats. 1953, Ch. 152.)



23019

“Customs broker” means every person who is authorized to act as agent or broker for a person licensed as an importer or for a person whose place of business is without the State, in regard to the importing of alcoholic beverages into the State in United States internal revenue bond or in United States customs bond.

(Added by Stats. 1953, Ch. 152.)



23020

“Wine broker” means every person, other than a salesman who is regularly employed by a licensee, who engages as an agent in the sale or purchase of wine for or on behalf of another or others for a fee or commission.

(Added by Stats. 1953, Ch. 152.)



23021

“Wholesaler” means every person other than a manufacturer, winegrower or rectifier who is engaged in business as a jobber or wholesale merchant, dealing in alcoholic beverages, in an area within the United States other than a territory or possession of the United States, or within a foreign country having common boundaries with any state of the United States.

(Amended by Stats. 1975, Ch. 597.)



23022

“Industrial alcohol dealer” means a person who sells alcohol or distilled spirits in packages of more than one gallon for use in the trades, professions, or industries, but not for beverage use.

(Added by Stats. 1953, Ch. 152.)



23023

“Retailer” means any on- or off-sale licensee.

(Added by Stats. 1953, Ch. 152.)



23024

“Retailer’s on-sale license” means on-sale beer licenses, on-sale beer and wine licenses, on-sale general licenses, and on-sale general licenses for seasonal businesses.

(Added by Stats. 1953, Ch. 152.)



23025

“Sell” or “sale” and “to sell” includes any transaction whereby, for any consideration, title to alcoholic beverages is transferred from one person to another, and includes the delivery of alcoholic beverages pursuant to an order placed for the purchase of such beverages and soliciting or receiving an order for such beverages, but does not include the return of alcoholic beverages by a licensee to the licensee from whom such beverages were purchased.

(Added by Stats. 1953, Ch. 152.)



23026

“Retail sale” or “sale at retail” means the sale by an on- or off-sale licensee for consumption and not for resale.

(Added by Stats. 1953, Ch. 152.)



23027

“Wholesale sale” or “sale at wholesale” means a sale to any licensee for purposes of resale.

(Added by Stats. 1953, Ch. 152.)



23028

“Package” means any container or receptacle used for holding alcoholic beverages which is corked or sealed with a stub, stopper, cap, or in any other manner.

(Added by Stats. 1953, Ch. 152.)



23029

“Case” or “original case” means a standard box or carton as packed by the manufacturer or wine grower in which packages of alcoholic beverages are shipped or transferred.

(Added by Stats. 1953, Ch. 152.)



23030

“To bottle” or “to package” means to bottle, barrel, or otherwise place alcoholic beverages in a container.

(Added by Stats. 1953, Ch. 152.)



23031

“Gallon” or “wine gallon” means that liquid measure containing 231 cubic inches.

(Added by Stats. 1953. Ch. 152.)



23032

“Proof spirits” means that alcoholic liquor which contains one-half of its volume of pure ethyl alcohol of a specific gravity of 0.7939 at 60 degrees Fahrenheit, referred to water at 60 degrees Fahrenheit as unity.

(Added by Stats. 1953, Ch. 152.)



23033

“Proof gallon” means a gallon of proof spirits or an equivalent amount of alcohol.

(Added by Stats. 1953, Ch. 152.)



23034

“Still” means any apparatus capable of being used for separating alcohol, or alcoholic vapors of solutions from alcohol or alcoholic solutions or mixtures, but does not include stills or apparatus used for laboratory purposes or solely in the production of distilled water or substances other than alcoholic beverages.

(Amended by Stats. 1959, Ch. 547.)



23035

“Private warehouse” means any place maintained by a licensee, other than his licensed premises, for the storage but not for the sale of alcohol or alcoholic beverages owned by the licensee.

(Added by Stats. 1953, Ch. 152.)



23036

“Public warehouse” means any place licensed for the storage of, but not the sale of, alcohol or alcoholic beverages for the account of other licensees and includes United States custom bonded warehouses and United States internal revenue bonded warehouses when the bonded warehouses are used for storage of alcoholic beverages for the account of another licensee.

(Added by Stats. 1953, Ch. 152.)



23037

“Club” means a corporation or association which is the owner, lessee, or occupant of an establishment operated solely for objects of a social or athletic nature but not for pecuniary gain, having a bona fide membership list, and the majority of the members of which pay dues at least once in every year, and the property as well as the advantages of which belong to the members, and which sells alcoholic beverages only to its members and its bona fide guests. A guest is defined as a person who is actually a houseguest, or a person whose presence as a guest is in response to a specific invitation for the special occasion.

(Amended by Stats. 1957, Ch. 618.)



23038

“Bona fide public eating place” means a place which is regularly and in a bona fide manner used and kept open for the serving of meals to guests for compensation and which has suitable kitchen facilities connected therewith, containing conveniences for cooking an assortment of foods which may be required for ordinary meals, the kitchen of which must be kept in a sanitary condition with the proper amount of refrigeration for keeping of food on said premises and must comply with all the regulations of the local department of health. “Meals” means the usual assortment of foods commonly ordered at various hours of the day; the service of such food and victuals only as sandwiches or salads shall not be deemed a compliance with this requirement. “Guests” shall mean persons who, during the hours when meals are regularly served therein, come to a bona fide public eating place for the purpose of obtaining, and actually order and obtain at such time, in good faith, a meal therein. Nothing in this section, however, shall be construed to require that any food be sold or purchased with any beverage.

(Amended by Stats. 1955, Ch. 1779.)



23038.1

Notwithstanding the provisions of Section 23038, “bona fide public eating place” also means a convention center, exhibit hall, or auditorium, which shall hereinafter be referred to as “premises,” owned by or leased to the State of California, any incorporated city, county, city and county, or public corporation of the State of California which is regularly and in a bona fide manner used and kept open for the attendance of groups of guests, and in connection with such use serves meals to such groups of guests for compensation, and which has suitable kitchen facilities in connection therewith, such kitchen containing conveniences for preparation of ordinary meals and maintained in a sanitary condition with proper refrigeration for the keeping of food on the premises in compliance with all regulations of the local department of health.

“Meals,” as used in this section, means foods commonly ordered at a lunch or dinner; provided, however, that the service of food such as sandwiches or salads only shall not be deemed compliance with this requirement.

“Groups of guests,” as used in this section, means persons who come to the premises owned or leased as provided herein, to make use of such premises for the purpose or purposes for which it was designed, and in connection with such use may, as a group, order in advance and obtain or be served a meal therein.

“Convention center” as used in this section, means a building or group of buildings in close physical proximity consisting of, but not necessarily limited to, a convention hall, exhibit hall, auditorium, or theater, or any combination thereof, and used for the purpose, among other things, of providing facilities for conventions, theatrical productions, shows, sporting centers, exhibits, displays, conferences or meetings.

Nothing in this section shall be construed to require that meals be served every day that use is made of the premises or any part thereof. However, meals shall actually be available to groups of guests in good faith upon adequate notice and request to the operators of such premises on any day of any year that such premises are used by such groups of guests, and shall be served to groups of guests as heretofore provided on at least 25 percent of the total days each year that the premises are used by said groups of guests.

Nothing in this section shall be construed to require that any food be sold or purchased with any alcoholic beverage.

(Added by Stats. 1968, Ch. 860.)



23038.2

Notwithstanding the provisions of Section 23038, for purposes of issuing an on-sale beer and wine license only, “bona fide public eating place” also means a ball park, stadium, or coliseum featuring professional sporting events which maintains suitable kitchen facilities for the preparation of food which is offered for sale to persons attending such professional sporting events.

The Department of Alcoholic Beverage Control may prescribe specific types and sizes of beer and wine containers which may be sold pursuant to the provisions of this section.

(Amended by Stats. 1978, Ch. 270.)



23038.3

Notwithstanding Section 23038, for purposes of issuing an on-sale beer and wine license only, “bona fide public eating place” also means a cooking school that regularly and in a bona fide manner provides courses of instruction in the preparation of food, and that maintains suitable kitchen facilities for the preparation of food that is offered to persons attending the courses of instruction.

(Added by Stats. 2011, Ch. 702, Sec. 1. Effective January 1, 2012.)



23039

(a) “Public premises” means:

(1) Premises licensed with any type of license other than an on-sale beer license, and maintained and operated for the selling or serving of alcoholic beverages to the public for consumption on the premises, and in which food shall not be sold or served to the public as in a bona fide public eating place, but upon which premises food products may be sold or served incidentally to the sale or service of alcoholic beverages, in accordance with rules prescribed by the department.

(2) Premises licensed with an on-sale beer license, in which food shall not be sold or served to the public as in a bona fide public eating place, and in which sandwiches, salads, desserts, and similar short orders shall not be sold and served, in accordance with rules prescribed by the department.

(b) “Public premises” does not include railroad dining or club cars, passenger ships, airplanes, or bona fide clubs after the clubs have been lawfully operated for not less than one year; nor does it include historic units of the state park system, premises being operated under a temporary on-sale beer license other than permitted pursuant to Section 24045.5, or on-sale beer licensed stadia, auditoria, fairgrounds, or racetracks; nor does it include nonprofit theater companies licensed pursuant to Section 24045.7; nor does it include theaters licensed pursuant to Section 24045.75; nor does it include winegrowers’ premises.

(Amended by Stats. 2013, Ch. 235, Sec. 1. Effective January 1, 2014.)



23039.1

Notwithstanding any other provision of law, any on-sale beer and wine public premises licensee who has been licensed at premises operated as a cabaret theater for at least 10 years and which has a seating capacity for at least 375 patrons may admit persons under the age of 21 years to theater performances provided that alcoholic beverages are not sold, served, or consumed on the premises during those performances.

(Amended by Stats. 2008, Ch. 18, Sec. 1. Effective June 2, 2008.)



23040

“Within this State” means all territory within the boundaries of this State.

(Added by Stats. 1953, Ch. 152.)



23041

“Without the State” means all territory without the boundaries of this State.

(Added by Stats. 1953, Ch. 152.)



23042

“Board” means the State Board of Equalization, in the exercise of the powers and duties with respect to excise taxes reserved to it by Section 22 of Article XX of the Constitution.

(Amended by Stats. 1955, Ch. 447.)



23043

“Department” means the Department of Alcoholic Beverage Control, and “director” means the Director of Alcoholic Beverage Control.

(Amended by Stats. 1955, Ch. 447.)



23044

“License” means a license authorized to be issued by the department pursuant to this division.

(Amended by Stats. 1955, Ch. 447.)



23045

“Appeals board” means the Alcoholic Beverage Control Appeals Board.

(Added by Stats. 1955, Ch. 447.)



23046

“Air common carrier” means a person engaged in regularly scheduled air transportation between fixed termini under a certificate of public convenience and necessity issued by the Civil Aeronautics Board, or its successor, or the Public Utilities Commission, or its successor, and “airplane” or “common carrier airplane” means an airplane operated in air transportation by an air common carrier.

(Amended by Stats. 1968, Ch. 607.)



23047

“Scheduled flight” means a regularly scheduled and advertised flight of an air common carrier but does not mean each daily operation of airplanes upon such flight.

(Added by renumbering Section 23046 by Stats. 1957, Ch. 37.)






CHAPTER 1.5 - Administration

ARTICLE 1 - The Department of Alcoholic Beverage Control

23049

It is the intention of the Legislature in enacting this chapter to provide a governmental organization which will ensure a strict, honest, impartial, and uniform administration and enforcement of the liquor laws throughout the State.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23050

There is in the state government, in the Business, Consumer Services, and Housing Agency, a Department of Alcoholic Beverage Control. The department shall be administered through a civil executive officer who shall be known as the Director of Alcoholic Beverage Control. The director shall be appointed and shall serve as provided in Section 22 of Article XX of the Constitution and shall receive an annual salary as provided for by Chapter 6 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2012, Ch. 147, Sec. 3. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



23051

On and after January 1, 1955, the department shall succeed to all of the powers, duties, purposes, responsibilities, and jurisdiction now conferred on the State Board of Equalization under Section 22 of Article XX of the Constitution and this division, except the power to assess and collect such excise taxes as are or may be imposed by law on account of the manufacture, importation, and sale of alcoholic beverages in this State, which shall remain the exclusive power of the State Board of Equalization.

All other laws heretofore or hereafter applicable to the State Board of Equalization with respect to alcoholic beverages, except as to excise taxes, shall hereafter be construed to apply to the department.

Any license issued by the board and in effect on December 31, 1954, shall be deemed on and after January 1, 1955, to be a license of the department.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23052

The provisions of Chapter 2, Part 1, Division 3, Title 2 of the Government Code shall govern and apply to the conduct of the department in every respect the same as if such provisions were herein set forth at length, and wherever in that chapter the term “head of the department” or similar designation occurs, for the purposes of this section it shall mean the director.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23053

The director shall be the appointing power of all employees within the department, and all heads of divisions, bureaus and other employees in the department shall be responsible to the director for the proper carrying out of the duties and responsibilities of their respective positions.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23053.1

The director may bring an action to enjoin a violation or the threatened violation of any provision of this division, including, but not limited to, subdivision (e) of Section 24200 regarding a licensee’s failure to correct objectionable conditions following notice, or any rule promulgated pursuant to the provisions of this division. The action may be brought in the county in which the violation occurred or is threatened to occur. Any proceeding brought hereunder shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1994, Ch. 627, Sec. 1. Effective January 1, 1995.)



23053.5

The department shall have the function of investigation of violations of Chapters 10, 11 and 15 of this division and rules of the department relating thereto. To the end that such provisions are more adequately and strictly enforced, funds for support of this program shall be derived as follows: In addition to fees otherwise provided for in this division, the following amounts shall be paid to the department by holders of the following types of licenses:

(a) Retail package off-sale general license ........................

$24 per year

(b) Rectifier’s license ........................

$52 per year

(c) Distilled spirits wholesaler’s license ........................

$52 per year

(d) Distilled spirits manufacturer’s agent’s license ........................

$52 per year

(e) Distilled spirits manufacturer’s license ........................

$52 per year

(f) Distilled spirits importer’s general li­cense ........................

$52 per year

(g) California winegrower’s agent’s license ........................

$52 per year

Payment of those amounts shall be made upon issuance or transfer of these types of licenses, and shall be made by the holders of these types of licenses at the time specified in this division for payment of annual renewal fees therefor.

The provisions of Section 23322 shall apply to the amounts to be paid under this section. All money collected from the fees provided for in this section shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(Amended by Stats. 1992, Ch. 900, Sec. 2. Effective September 24, 1992.)



23054

All persons in the state civil service employed on the operative date hereof in the State Board of Equalization in carrying out functions transferred to the Department of Alcoholic Beverage Control by this article are transferred to the department and retain their respective positions in the state civil service, subject to the provisions of Article XXIV of the Constitution and laws continued in force thereby or adopted pursuant thereto.

The transfer of personnel made by this section shall be subject to the power of the director, in accordance with the State Civil Service Act, to reorganize the department, to discipline employees transferred for incompetency, inefficiency, inexcusable neglect of duty, prior or subsequent to the transfer, or for any other cause for discipline provided by law, and to lay off and demote employees for lack of funds, in accordance with the State Civil Service Act.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23055

On or before March 1 of each year, the director shall prepare and submit to the Legislature an annual report on the department’s activities and post the report on the department’s Internet Web site. The report shall include, but not be limited to, the following information for the previous fiscal year:

(a) The amount of funds allocated and spent by the department for licensing, enforcement, and administration.

(b) The number of licenses issued, renewed, denied, suspended, and revoked, by license category.

(c) The average time for processing license applications, by license category.

(d) The number and type of enforcement activities conducted by the department and by local law enforcement agencies in conjunction with the department.

(e) The number, type, and amount of penalties, fines, and other disciplinary actions taken by the department.

(Amended by Stats. 2013, Ch. 463, Sec. 1. Effective January 1, 2014.)



23056

The department shall send a copy of the information sheet prepared by the Department of the California Highway Patrol pursuant to Section 2426 of the Vehicle Code with each renewal notice to any on-sale licensee.

(Amended by Stats. 1992, Ch. 838, Sec. 1. Effective January 1, 1993.)



23057

The department shall send, with each renewal notice to any on-sale or off-sale licensee, information regarding the use of persons under the age of 21 years by peace officers to apprehend licensees, or the employees or agents of licensees, who sell alcoholic beverages to persons under the age of 21 years.

(Amended by Stats. 1996, Ch. 124, Sec. 4. Effective January 1, 1997.)



23058

In order to facilitate the board’s administration of the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code), the department shall, each quarter at no cost to the board, electronically transmit to the board a report on the licenses issued or transferred pursuant to this division. The report shall include the names and addresses of all persons to whom the license is issued or transferred, the type of license issued or transferred, and the effective date of the license or transfer. With respect to transfers, the report shall additionally include the names and addresses of the transferors. The information shall be transmitted to the board in a format agreed upon by both the board and the department.

(Added by Stats. 2005, Ch. 172, Sec. 1. Effective January 1, 2006.)






ARTICLE 2 - Prohibited Activity

23060

Neither the Director of Alcoholic Beverage Control nor any member of the Alcoholic Beverage Control Appeals Board shall have or do any of the following:

(a) Receive any commission or profit whatsoever, directly or indirectly, from any person applying for or receiving any license or permit under the Alcoholic Beverage Control Act.

(b) Engage or have any interest in the sale or any insurance covering a licensee’s business or premises.

(c) Engage or have any interest in the sale of equipment for use upon licensed premises.

(d) Knowingly solicit any licensee for the purchase of tickets for benefits or contributions for benefits.

(e) Knowingly request any licensee to donate or receive money, or any other thing of value, for the benefit of any person whatsoever.

Any person who violates any provision of this section shall be removed from office.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)






ARTICLE 3 - The Alcoholic Beverage Control Appeals Board

23075

There is in the state government, in the Business, Consumer Services, and Housing Agency, an Alcoholic Beverage Control Appeals Board the members of which shall be appointed and shall serve as provided in Section 22 of Article XX of the Constitution, and shall receive an annual salary as provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2012, Ch. 147, Sec. 4. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



23076

All personnel of the Alcoholic Beverage Control Appeals Board shall be appointed, directed and controlled by the board. The director shall furnish the equipment, supplies, and housing necessary to the operation of the board and shall perform such other mechanics of administration as the board and the director may agree upon.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23077

The Alcoholic Beverage Control Appeals Board shall exercise such powers as are vested in it by Section 22 of Article XX of the Constitution and may adopt such rules pertaining to appeals and other matters within its jurisdiction as may be required. The board and its duly authorized representatives in the performance of its duties under this chapter shall have the powers of a head of a department as set forth in Sections 11180 to 11191, inclusive, of the Government Code.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)






ARTICLE 4 - Appeals From Decisions of the Department

23080

As used in this article “decision” means any determination of the department imposing a penalty assessment or affecting a license which may be appealed to the board under Section 22 of Article XX of the Constitution.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23081

On or before the tenth day after the last day on which reconsideration of a final decision of the department can be ordered, any party aggrieved by a final decision of the department may file an appeal with the board from such decision. The appeal shall be in writing and shall state the grounds upon which a review is sought. A copy of the appeal shall be mailed by the appellant to each party who appeared in the proceeding before the department, including the department which shall thereafter be treated in all respects as a party to the appeal. The right to appeal shall not be affected by failure to seek reconsideration before the department.

(Amended by Stats. 1959, Ch. 549.)



23081.5

An appeal to the board shall be deemed filed on the date it is received in the principal office of the board; provided, however, an appeal mailed to the board by means of registered mail shall be deemed filed with the board on the date of the registry with the United State Post Office.

(Added by Stats. 1959, Ch. 549.)



23082

No decision of the department shall become effective during the period in which an appeal may be filed and the filing of an appeal shall stay the effect of the decision until such time as a final order is made by the board.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23083

(a) The board shall determine the appeal upon the record of the department and upon any briefs which may be filed by the parties. If any party to the appeal requests the right to appear before the board, the board shall fix a time and place for argument. The board shall not receive any evidence other than that contained in the record of the proceedings of the department.

(b) Notwithstanding Section 11425.10 of the Government Code, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the determination.

(Amended by Stats. 1995, Ch. 938, Sec. 4. Effective January 1, 1996. Operative July 1, 1997, by its own provisions.)



23083.5

(a) The department shall collect a 3-percent surcharge on the annual fees provided for in Section 23320 on behalf of the appeals board at the same time the department makes its regular collections of annual fees pursuant to Section 23320. The surcharge shall be rounded to the nearest whole dollar and pay the costs of the appeals board in carrying out its duties.

(b) All surcharges collected by the department on behalf of the appeals board pursuant to this section shall be deposited in the Alcoholic Beverage Control Appeals Fund, which is hereby created. All moneys in the Alcoholic Beverage Control Appeals Fund shall be available to the appeals board, upon appropriation by the Legislature, to pay the actual costs of the appeals board in carrying out its duties under this chapter.

(Amended by Stats. 2012, Ch. 327, Sec. 2. Effective January 1, 2013.)



23084

The review by the board of a decision of the department shall be limited to the questions:

(a) Whether the department has proceeded without, or in excess of, its jurisdiction.

(b) Whether the department has proceeded in the manner required by law.

(c) Whether the decision is supported by the findings.

(d) Whether the findings are supported by substantial evidence in the light of the whole record.

(e) Whether there is relevant evidence, which, in the exercise of reasonable diligence, could not have been produced or which was improperly excluded at the hearing before the department.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23085

In appeals where the board finds that there is relevant evidence which, in the exercise of reasonable diligence, could not have been produced or which was improperly excluded at the hearing before the department, it may enter an order remanding the matter to the department for reconsideration in the light of such evidence. In all other appeals the board shall enter an order either affirming or reversing the decision of the department. When the order reverses the decision of the department, the board may direct the reconsideration of the matter in the light of its order and may direct the department to take such further action as is specially enjoined upon it by law, but the order shall not limit or control in any way the discretion vested by law in the department.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23086

In all cases, the board shall enter its order within 60 days after the filing of an appeal.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 20.)



23087

Whenever any matter is pending before the board or a court of record involving a dispute between the department and a licensee, petitioner or protestant and the parties to such a dispute agree upon a settlement or adjustment thereof, the tribunal shall upon the stipulation by the parties that such an agreement has been reached, remand the matter to the department.

(Added by Stats. 1959, Ch. 545.)



23088

Each order of the board on appeal from a decision of the department shall be in writing and shall be filed by delivering copies to the parties personally or by mailing copies to them by certified mail. Each such order shall become final upon being filed as provided herein, and there shall be no reconsideration or rehearing by the board.

(Added by Stats. 1967, Ch. 1525.)



23089

Final orders of the board may be reviewed by the courts specified in Article 5 (commencing with Section 23090) of this chapter within the time and in the manner therein specified and not otherwise.

(Added by Stats. 1967, Ch. 1525.)






ARTICLE 5 - Judicial Review

23090

Any person affected by a final order of the board, including the department, may, within the time limit specified in this section, apply to the Supreme Court or to the court of appeal for the appellate district in which the proceeding arose, for a writ of review of such final order. The application for writ of review shall be made within 30 days after filing of the final order of the board.

(Repealed and added by Stats. 1967, Ch. 1525.)



23090.1

The writ of review shall be made returnable at a time and place then or thereafter specified by court order and shall direct the board to certify the whole record of the department in the case to the court within the time specified. No new or additional evidence shall be introduced in such court, but the cause shall be heard on the whole record of the department as certified to by the board.

(Added by Stats. 1967, Ch. 1525.)



23090.2

The review by the court shall not extend further than to determine, based on the whole record of the department as certified by the board, whether:

(a) The department has proceeded without or in excess of its jurisdiction.

(b) The department has proceeded in the manner required by law.

(c) The decision of the department is supported by the findings.

(d) The findings in the department’s decision are supported by substantial evidence in the light of the whole record.

(e) There is relevant evidence which, in the exercise of reasonable diligence, could not have been produced or which was improperly excluded at the hearing before the department.

Nothing in this article shall permit the court to hold a trial de novo, to take evidence, or to exercise its independent judgment on the evidence.

(Added by Stats. 1967, Ch. 1525.)



23090.3

The findings and conclusions of the department on questions of fact are conclusive and final and are not subject to review. Such questions of fact shall include ultimate facts and the findings and conclusions of the department. The board, the department, and each party to the action or proceeding before the board shall have the right to appear in the review proceeding. Following the hearing, the court shall enter judgment either affirming or reversing the decision of the department, or the court may remand the case for further proceedings before or reconsideration by the department.

(Added by Stats. 1967, Ch. 1525.)



23090.4

The provisions of the Code of Civil Procedure relating to writs of review shall, insofar as applicable, apply to proceedings in the courts as provided by this article. A copy of every pleading filed pursuant to this article shall be served on the board, the department, and on each party who entered an appearance before the board.

(Added by Stats. 1967, Ch. 1525.)



23090.5

No court of this state, except the Supreme Court and the courts of appeal to the extent specified in this article, shall have jurisdiction to review, affirm, reverse, correct, or annul any order, rule, or decision of the department or to suspend, stay, or delay the operation or execution thereof, or to restrain, enjoin, or interfere with the department in the performance of its duties, but a writ of mandate shall lie from the Supreme Court or the courts of appeal in any proper case.

(Added by Stats. 1967, Ch. 1525.)



23090.6

The filing of a petition for, or the pendency of, a writ of review shall not of itself stay or suspend the operation of any order, rule, or decision of the department, but the court before which the petition is filed may stay or suspend, in whole or in part, the operation of the order, rule, or decision of the department subject to review, upon the terms and conditions which it by order directs.

(Added by Stats. 1967, Ch. 1525.)



23090.7

No decision of the department which has been appealed to the board and no final order of the board shall become effective during the period in which application may be made for a writ of review, as provided by Section 23090.

(Added by Stats. 1967, Ch. 1525.)






ARTICLE 6 - Stay of Suspension

23095

(a) Whenever a decision of the department suspending a license becomes final, whether by failure of the licensee to appeal the decision or by exhaustion of all appeals and judicial review, the licensee may, before the operative date of the suspension, petition the department for permission to make an offer in compromise, to be paid into the Alcohol Beverage Control Fund, consisting of a sum of money in lieu of serving the suspension.

(b) No licensee may petition the department for an offer in compromise in any case in which the proposed suspension is for a period in excess of 15 days.

(c) Upon the receipt of the petition, the department may stay the proposed suspension and cause any investigation to be made which it deems desirable and may grant the petition if it is satisfied that the following conditions are met:

(1) The public welfare and morals would not be impaired by permitting the licensee to operate during the period set for suspension and the payment of the sum of money will achieve the desired disciplinary purposes.

(2) The books and records of the licensee are kept in such a manner that the loss of sales of alcoholic beverages that the licensee would have suffered had the suspension gone into effect can be determined with reasonable accuracy therefrom.

(d) The offer in compromise for retail licensees shall be the equivalent of 50 percent of the estimated gross sales of alcoholic beverages for each day of a proposed suspension, subject to the following limits:

(1) The offer in compromise may not be less than seven hundred fifty dollars ($750) nor more than three thousand dollars ($3,000).

(2) If the petitioning retailer has had any other accusation filed against him or her by the department during the three years prior to the date of the petition that has resulted in a final decision to suspend or revoke the retail license concerned, the offer in compromise may be not less than one thousand five hundred dollars ($1,500) nor more than six thousand dollars ($6,000).

(e) Notwithstanding subdivision (b), a licensee may petition the department for an offer in compromise for a second violation of Section 25658 that occurs within 36 months of the initial violation without regard to the period of suspension. In these cases, the offer in compromise shall be the equivalent of 50 percent of the estimated gross sales of alcoholic beverages for each day of the proposed suspension, and the offer in compromise may be not less than two thousand five hundred dollars ($2,500) nor more than twenty thousand dollars ($20,000).

(f) (1) The offer in compromise for nonretail licensees shall be the equivalent of 50 percent of the estimated gross sales of alcoholic beverages for each day of the proposed suspension, and the offer in compromise may not be less than seven hundred fifty dollars ($750) and may not exceed ten thousand dollars ($10,000) unless the nonretail licensee has violated Section 25500, 25502, 25503, or 25600 by giving to any licensee illegal inducements, secret rebates, or free goods amounting to more than ten thousand dollars ($10,000) in value, in which case the offer in compromise shall be equal to the value of the illegal inducements, secret rebates, or free goods given.

(2) Notwithstanding paragraph (1), any nonretail licensee who pays an offer in compromise based upon a violation in the exercise of any retail privileges of that license shall have the offer in compromise computed on estimated retail gross sales only pursuant to subdivision (d).

(3) All moneys collected as a result of penalties imposed under this subdivision shall be deposited directly in the General Fund in the State Treasury, rather than the Alcohol Beverage Control Fund as provided for in Section 25761.

(Amended by Stats. 2004, Ch. 227, Sec. 7. Effective August 16, 2004.)



23096

The moneys derived from a payment in compromise under Section 23095 shall be paid to the State Treasury for deposit in the Alcohol Beverage Control Fund. Upon such payment, the department shall enter its further order permanently staying the imposition of the suspension.

(Added by Stats. 1957, Ch. 2298.)



23097

In connection with any such petition, the authority of the department is limited to the granting of such stays as are necessary for it to complete its investigation and make its findings and, if it makes such findings, to the granting of an order permanently staying the imposition of the entire suspension or of that portion of the suspension not otherwise conditionally stayed by the decision of the department. If the suspension was imposed as a result of an accusation filed by another public officer acting in his official capacity, the department shall not order such permanent stay of suspension without the written concurrence of such other public officer.

(Amended by Stats. 1961, Ch. 775.)



23098

If the department does not make the findings required in Section 23095, and does not order the suspension permanently stayed, the suspension shall go into effect on the operative date finally set by the department.

(Added by Stats. 1957, Ch. 2298.)









CHAPTER 2 - Authorized Unlicensed Transactions and Exemptions

23100

Any person in possession of a stock of lawfully acquired alcoholic beverages following the revocation of, suspension of, voluntary surrender of, or failure to renew, the license may sell the stock, under supervision of the department in the manner as the department by rule provides, to licensees authorized to sell the alcoholic beverages.

(Repealed and added by Stats. 2001, Ch. 657, Sec. 2. Effective January 1, 2002.)



23101

Any bank, trust company, or financial institution owning or possessing alcoholic beverages or warehouse receipts therefor as security for an obligation or as a result of enforcement of a security interest may, after permission has been given by the department, sell the alcoholic beverages or warehouse receipts to a licensee authorized to sell for resale such alcoholic beverages or such warehouse receipts.

(Amended by Stats. 1965, Ch. 865.)



23102

(a) On the death, insolvency or incompetency to act of a natural person who is a licensee, the privileges of the license may be exercised by a competent surviving colicensee for thirty (30) days or until an administrator, executor, guardian, conservator, receiver, trustee or assignee for the benefit of creditors of the estate of the deceased, incompetent or insolvent licensee has been appointed, whichever first occurs. If there is no competent surviving colicensee, the privileges of the license may be exercised by any person acting on behalf of the deceased or incompetent licensee or his estate.

(b) At the end of the period permitted by subsection (a) of this section the privileges of the license may be exercised for sixty (60) days without transfer and thereafter upon transfer by the administrator, executor, guardian, conservator, receiver, trustee or assignee for the benefit of creditors of the estate of the deceased, incompetent or insolvent licensee, acting jointly with any competent surviving colicensee if such joint action is required by law. The sixty (60) day period provided for in this subsection may be extended by the department for good cause.

(c) If prior to the expiration of the period permitted by subsection (b) and any extension thereof there has been filed and is pending an application to transfer the license pursuant to Section 24071 or otherwise, the persons exercising the privilege of the license under subsection (b) may continue to do so until such application is finally granted or denied.

(d) If the license was issued to a taxpayer as defined in Section 32005 of the Revenue and Taxation Code, the person exercising the privileges of the license hereunder shall be deemed to be a taxpayer and shall file an appropriate bond for the purposes of Part 14 (commencing at Section 32001) of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 1977, Ch. 338.)



23104

Any insurer may, or any common carrier acting as an insurer for losses to persons shipping alcoholic beverages may, after permission has been granted by the department, take possession of and sell any alcoholic beverages the containers of which have been damaged by fire or otherwise to licensees who are authorized to sell the alcoholic beverages. Any licensee so qualified may purchase and accept delivery of the alcoholic beverages from the insurer or common carrier so authorized to sell. This permission extends only to alcoholic beverages owned by a licensee and insured against loss or damage by the insurer or common carrier applying for the permission. Alcoholic beverages so sold shall be labeled or otherwise identified, prior to and at the time of sale, as distress merchandise, salvaged from fire, wreck, or similar catastrophe, and such label or other identification shall be affixed over the regular label of the merchandise, and shall provide thereon that it was not affixed by the manufacturer.

(Amended by Stats. 1959, Ch. 819.)



23104.1

A retailer may return wine to the seller or to the successor of the seller and the seller or his or her successor may accept the return thereof, except that the seller or his or her successor may not sell wine to the retailer for a period of one year after the date the returned wine is accepted or received unless any of the following exists:

(a) The wine is returned in exchange for the identical quantity, brand, and item of wine.

(b) The wine is returned pursuant to court order.

(c) The returned wine is a brand or item of wine that has been discontinued by the seller or his or her successor, and the wine is exchanged for the identical quantity of a brand or item of similar quality.

(d) The wine delivered was other than that ordered by a retailer or was in a quantity other than that ordered. In these cases, the retailer may, within 15 days after delivery, return the wine to the seller or his or her successor for exchange for the wine actually ordered, or may return the wine delivered in excess of the wine actually ordered. Returns under this subdivision may also be made after 15 days from the date of delivery upon written approval of the department.

(e) The wine has deteriorated in quality or the container thereof has been damaged, or the label or container for the wine has been changed, and the wine is returned and exchanged for the identical quantity of the same brand and type of wine and size of container. For the purpose of this subdivision, “wines of the same type” means wines that are within the same class as provided in Article 14 (commencing with Section 17001) of Title 17 of the California Code of Regulations and bear the same rate of state wine excise tax.

If wine or the container thereof is damaged or deteriorated, and the seller thereof has ceased to carry on a business licensed under this division and there is no successor to the business, the wine may be returned by a retailer to a winegrower or wholesaler who handles the same brand or item of wine, upon the same terms and conditions provided in this section for the return of wine to a seller or his or her successor, after receiving approval from the department.

The approval of the department shall be required only for returns made after 15 days from the date of delivery under the provisions of subdivision (d), or returns made under the provisions of the immediately preceding paragraph.

(f) As used in subdivisions (a), (c), and (e), the term “identical quantity” includes wine in metric measure containers and wine in United States standard measure containers that contain substantially the same amount of wine.

(g) Notwithstanding the above provisions, a seller may accept the return of wine from a seasonal or temporary licensee if, at the termination of the period of the license, the seasonal or temporary licensee has wine remaining unsold, or from an annual licensee operating on a temporary basis if, at the termination of the temporary period, the annual licensee has wine remaining unsold.

(Amended by Stats. 1996, Ch. 124, Sec. 5. Effective January 1, 1997.)



23104.2

(a) Subject to the exceptions specified in subdivision (b), a retail licensee may return beer to the wholesaler or manufacturer from whom the retail licensee purchased the beer, or any successor thereto, and the wholesaler, manufacturer, or successor thereto may accept that return if the beer is returned in exchange for the identical quantity and brand of beer. No wholesaler or manufacturer, or any successor thereto, shall accept the return of any beer from a retail licensee except when the beer delivered was not the brand or size container ordered by the retail licensee or the amount delivered was other than the amount ordered, in which case the order may be corrected by the wholesaler or manufacturer who sold the beer, or any successor thereto. If a package had been broken or otherwise damaged prior to or at the time of actual delivery, a credit memorandum may be issued for the returned package by the wholesaler or manufacturer who sold the beer, or any successor thereto, in lieu of exchange for an identical package when the return and corrections are completed within 15 days from the date the beer was delivered to the retail licensee.

(b) Notwithstanding subdivision (a), a wholesaler or manufacturer, or any successor thereto, may accept the return of beer purchased from that wholesaler, manufacturer, or successor thereto, as follows:

(1) (A) From a seasonal or temporary licensee if at the termination of the period of the license the seasonal or temporary licensee has beer remaining unsold, or from an annual licensee operating on a temporary basis if at the termination of the temporary period the annual licensee has beer remaining unsold.

(B) For purposes of subparagraph (A), an annual licensee shall be considered to be operating on a temporary basis if he or she operates at seasonal resorts, including summer and winter resorts, or at sporting or entertainment facilities, including racetracks, arenas, concert halls, and convention centers. Temporary status shall be deemed terminated when operations cease for 15 days or more. No wholesaler or manufacturer, or successor thereto, shall accept the return of beer from an annual licensee considered to be operating on a temporary basis unless the licensee notifies that wholesaler or manufacturer, or successor thereto, within 15 days of the date the licensee’s operations ceased.

(2) (A) Subject to subparagraph (B), a wholesaler or manufacturer, or any successor thereto, may, with department approval, accept the return of a brand of beer discontinued in a California market area or a seasonal brand of beer from a retail licensee, provided that the beer is exchanged for a quantity of beer of a brand produced or sold by the same manufacturer with a value no greater than the original sales price to the retail licensee of the returned beer. For purposes of this subparagraph, “seasonal brand of beer” means a brand of beer, as defined in Section 23006, that is brewed by a manufacturer to commemorate a specific holiday season and is so identified by appropriate product packaging and labeling.

(B) A discontinued brand of beer may not be reintroduced for a period of 12 months in the same California market area in which a return and exchange of that beer as described in subparagraph (A) has taken place. A seasonal brand of beer may not be reintroduced for a period of six months in the same California market area in which a return and exchange of that beer as described in subparagraph (A) has taken place.

(c) Notwithstanding subdivision (a), a wholesaler or manufacturer, or any successor thereto, may accept the return of beer purchased from that wholesaler or manufacturer, or any successor thereto, by the holder of a retail license following the revocation of, suspension of, voluntary surrender of, or failure to renew the retail license.

(d) A wholesaler or manufacturer, or any successor thereto, may credit the account of the retailer identified in subdivision (c) in an amount not to exceed the original sales price to the retailer of the returned beer, provided that the beer has been paid for in full.

(e) (1) Notwithstanding the 15-day time limit for the return of beer described in subdivision (a), beer that is recalled or that is considered by a manufacturer, importer, or governmental entity to present health, safety, or product quality issues if distributed, offered for sale, or sold in the state may be accepted for return at anytime from a retailer and be picked up by the seller of beer. The seller of beer may exchange the returned beer for identical product, if safe inventory or quality-controlled product inventory is available, issue a deferred exchange memorandum showing the beer was picked up and is to be replaced when inventory is available, or issue a credit memorandum to the retailer for the returned beer. The seller of beer may exchange with the manufacturer or importer the returned beer and the seller of beer’s inventory that was recalled or considered to present health, safety, or product quality issues. The returned beer may be exchanged for identical product, if safe inventory or quality-controlled product inventory is available, or the seller of beer may elect to receive either a refund from or be issued a credit memorandum by the manufacturer or importer for the returned beer and seller of beer’s inventory that was recalled or considered to present health, safety, or product quality issues.

(2) Returns for manufacturer or importer product quality issues pursuant to this subdivision are subject to department approval, and shall not include the return of beer due to the aging of beer.

(f) Notwithstanding subdivision (a), a licensee may accept the return of unsold and unopened beer from an organization that obtained a temporary license pursuant to Section 24045 or 24045.1. The licensee may credit the account of the organization in an amount not to exceed the original sales price of the returned beer, provided that the beer has been paid for in full.

(g) (1) Notwithstanding subdivision (a), an on-sale retail licensee that purchases beer for sale at an event for which a catering authorization is issued by the department pursuant to Section 23399 may return the unused and unopened beer to the original selling licensee at the conclusion of the catered event or upon expiration of the catering authorization, provided the beer was purchased for use or sale only at that event and the on-sale retail licensee does not also provide any beer for use or sale at the event from its permanent licensed premises. The on-sale retail licensee holding the catering authorization shall record and maintain a record of the inventory of all unused and unopened beer to be returned at the conclusion of the catering event. The original selling licensee shall prepare an invoice to reflect the returned beer that shall reference the original sales invoice and shall provide the on-sale retail licensee holding the catering authorization with a copy of the invoice.

(2) Any beer returned pursuant to this subdivision must be returned to the original selling licensee at the conclusion of the catered event or upon expiration of the catering authorization. The original selling licensee may credit the account of the on-sale retail licensee in an amount not to exceed the original sales price of the returned beer, provided the beer has been paid for in full.

(Amended by Stats. 2014, Ch. 808, Sec. 1. Effective September 29, 2014.)



23104.3

A retail licensee may make a return of distilled spirits to the wholesaler, rectifier or manufacturer from whom he purchased the distilled spirits or to the successor of such wholesaler, rectifier or manufacturer, or in the event that such wholesaler, rectifier or manufacturer has ceased carrying on a business licensed under this division and there is no successor to such business, the return may be made to some other wholesaler, rectifier or manufacturer after the retail licensee has obtained from the department approval to make such return. A retail licensee may exchange a package of distilled spirits for a similar package of the same brand with any manufacturer, rectifier or wholesaler whether or not the retail licensee had purchased the package from the manufacturer, rectifier or wholesaler with whom he is exchanging it for a similar package of the same brand.

(Amended by Stats. 1955, Ch. 447.)



23104.4

An executor or administrator of the estate of a deceased person who was not a licensee at the time of his death but in whose estate there is included an inventory of alcoholic beverages, or the guardian or conservator of the estate of an incompetent person in whose estate there is included an inventory of alcoholic beverages, is authorized to sell such alcoholic beverages to a licensee authorized to sell the same in accordance with regulations prescribed by the department. Nothing in this division prevents or restricts the sale to a nonlicensee of bottled wine included among such inventory of alcoholic beverages by such executor, administrator, guardian, conservator, or an auctioneer acting as an agent of any of the foregoing when the sale is in compliance with Section 24045.8.

(Amended by Stats. 1981, Ch. 212, Sec. 1.)



23104.5

A sheriff or any other person appointed by a court of competent jurisdiction may sell alcoholic beverages pursuant to a writ of execution to satisfy a judgment, or to execute a court order, to licensees authorized to sell such alcoholic beverages. Nothing in this division prevents or restricts the sale to a nonlicensee of bottled wine included among such alcoholic beverages by such sheriff or court appointee, when such sale is in compliance with Section 24045.8.

(Amended by Stats. 1981, Ch. 212, Sec. 2.)



23104.6

(a) Any nonlicensed person owning bottled vintage wine purchased by that person at retail, is authorized to sell that wine to a licensee authorized to sell that wine if each bottle has a permanently affixed label stating that the wine was acquired from a private collection.

(b) “Vintage wine,” as used in this section, means bottled white, rose, or sparkling wine which is not less than five years old or bottled red wine which is not less than 10 years old.

(Added by Stats. 1985, Ch. 421, Sec. 1.)



23105

In accordance with rules prescribed by the department, a warehouseman may sell alcoholic beverages to enforce the lien provided for by the Warehouse Receipts Act only to licensees authorized to sell the alcoholic beverages. Notice of the time and place of the sale shall be given to the department prior to the sale.

(Amended by Stats. 1955, Ch. 447.)



23106

(a) Wine stored in a winery or wine cellar bonded under the internal revenue laws of the United States and brandy in bulk stored in an internal revenue bonded warehouse may be stored by or for any licensee without the necessity of any license by the person furnishing or providing the storage space.

(b) Beer and wine upon which excise taxes have been paid to the state at the rate fixed under Part 14 of Division 2 of the Revenue and Taxation Code may be stored by or for any licensee in any private or public warehouse or elsewhere in this state without the necessity of any license by the person furnishing or providing the storage space or any special additional license by the licensee.

(c) Any other alcoholic beverage may, without the necessity of any additional license, be stored by or for a licensee in private warehouses approved by the department, if within the limits of the county in which the licensee’s licensed premises are located, or in a public warehouse within that county, or may be stored in bond in a public warehouse outside that county if the public warehouse is also a United States customs bonded warehouse, a United States internal revenue bonded warehouse, or a United States bonded wine cellar. An application for the approval of a private warehouse shall be accompanied by a fee of fifty dollars ($50).

(Amended by Stats. 1984, Ch. 357, Sec. 1.)



23107

Any person may, in accordance with rules and regulations to be prescribed by the department, purchase and take delivery of alcoholic beverages within this State for delivery or use without the State and may, without obtaining any license in this State, export the same from this State within 90 days from the date of such purchase.

(Amended by Stats. 1955, Ch. 447.)



23108

Licensees of other states may purchase bulk brandy produced in this State and stored in an internal revenue bonded warehouse in this State or may purchase warehouse receipts covering the brandy for storage in this State, and may subsequently, without obtaining any license therefor in this State, export the brandy in accordance with the rules prescribed by the department. The sale of brandy or warehouse receipts pursuant to this section by a taxpayer to the purchasing licensee of another state shall be exempt from the excise tax levied by Section 32201 of the Revenue and Taxation Code.

(Amended by Stats. 1963, Ch. 1040.)



23109

Alcoholic beverages in continuous transit through this State are exempt from the provisions of this division only while in continuous transit through this State in the possession or custody of common carriers. The department may require affidavits of any person on forms prescribed by the department and may require any such shipments to be checked in and checked out at the boundaries of the State. Any person refusing to make the affidavits required or refusing to check in or check out the alcoholic beverages is guilty of a misdemeanor.

(Amended by Stats. 1955, Ch. 447.)



23110

This division does not apply to the manufacture, sale, or use of completely denatured ethyl alcohol or special denatured ethyl alcohol, as these substances are defined in the various statutes and regulations of the United States Government relating thereto.

(Added by Stats. 1953, Ch. 152.)



23111

Nothing in this division prevents or restricts the use of tax-free ethyl alcohol under regulation of the Treasury Department of the United States Government by any governmental agency, state or federal, or by any scientific university or college of learning or any laboratory for use exclusively in scientific research, or by any hospital or sanitarium.

(Added by Stats. 1953, Ch. 152.)



23112

Nothing in this division prevents or restricts the use of tax-free alcohol or of industrial alcohol or other distilled spirits or wine under regulation of the United States Government in the manufacture of any of the following products, if the products are unfit for beverage use:

(a) Medicinal, pharmaceutical, or antiseptic products, including prescriptions compounded by registered pharmacists.

(b) Toilet products.

(c) Flavoring extracts.

(d) Sirups.

(e) Food products.

(f) Scientific, chemical, or industrial products.

(Added by Stats. 1953, Ch. 152.)



23113

Alcohol sold for the uses mentioned in Section 23111 may be sold tax-free in packages of not less than one-half pint capacity. Alcohol sold to a registered pharmacist for use in compounding prescriptions as provided in Section 23112 may be sold to the pharmacist in packages of not less than one-half pint capacity if the distilled spirits excise tax is reported and paid by the licensee selling the alcohol to the pharmacist.

The sales of alcohol authorized to be made by this section may be made by those licensees who are authorized to sell alcohol for use in the trades, professions, or industries.

(Added by Stats. 1953, Ch. 152.)






CHAPTER 3 - Licenses and Fees

ARTICLE 1 - In General

23300

No person shall exercise the privilege or perform any act which a licensee may exercise or perform under the authority of a license unless the person is authorized to do so by a license issued pursuant to this division.

(Added by Stats. 1953, Ch. 152.)



23301

Any person violating Section 23300 is guilty of a misdemeanor, except that any person, without having a still license, exercising the privileges or performing any act which a still licensee may exercise or perform is guilty of a felony.

(Added by Stats. 1953, Ch. 152.)






ARTICLE 2 - Fees

23320

(a) The following are the types of licenses and the annual fees to be charged therefor:

Name & License Type Number:

Fee Effective

01/01/10

(1) Beer manufacturer:

(a) Beer manufacturers

that produce 60,000

barrels or less a year

(Type 23) ........................

(b) All other beer

manufacturers

(Type 1) ........................

(c) Branch Office

—Small Beer

Manufacturers

(Type 23D) ........................

—Beer Manufacturers

(Type 1D) ........................

$161.00

$1334.00

$85.00

$85.00

(2) Winegrower or wine

blender (to be

computed only on the

gallonage produced

or blended) (Type 2 &

Type 22):

—5,000 gallons or

less ........................

—Over 5,000 gallons

to 20,000 gallons per

year ........................

—Over 20,000 to 100,000

gallons per year ........................

—Over 100,000 to

200,000 gallons per

year ........................

—Over 200,000 gallons

to 1,000,000 gallons

per year ........................

—For each 1,000,000

gallons or fraction

thereof over 1,000,000

gallons an additional ........................

Winegrower (Branch

Office) - (Type 2D) ........................

$62.00

$115.00

$208.00

$274.00

$406.00

$265.00

$85.00

(3) Brandy manufacturer

(Type 3) ........................

Brandy manufacturer

(Branch Office)

(Type 3D) ........................

$271.00

$248.00

(4) Distilled spirits

manufacturer (Type 4) ........................

$444.00

(5) Distilled spirits

manufacturer’s agent

(Type 5) ........................

$444.00

(5a) California winegrower’s

agent (Type 27) ........................

$444.00

(6) Still (Type 6) ........................

$67.00

(7) Rectifier (Type 7) ........................

$444.00

(7a) Distilled spirits

rectifier’s general license

(Type 24) ........................

$444.00

(8) Wine rectifier

(Type 8) ........................

$444.00

(9) Beer & wine importer

(Type 9) ........................

$67.00

(10) Beer & wine importer’s

general license (Type 10)

$296.00

(11) Brandy importer

(Type 11) ........................

$67.00

(12) Distilled spirits

importer (Type 12) ........................

$67.00

(13) Distilled spirits

importer’s general license

(Type 13) ........................

$444.00

(14) Public warehouse

(Type 14) ........................

$67.00

(15) Customs broker

(Type 15) ........................

$67.00

(16) Wine broker (Type 16) ........................

$90.00

(17) Beer & wine wholesaler

(Type 17) ........................

$296.00

(18) Distilled spirits

wholesaler (Type 18) ........................

$444.00

(18a) California brandy

wholesaler (Type 25) ........................

$444.00

(19) Industrial alcohol

dealer (Type 19) ........................

$90.00

(20) Retail package off-sale

beer & wine (Type 20) ........................

$242.00

(21) Retail package off-sale

general license (Type 21)

and controlled access

cabinet permit (Type 66) ........................

$537.00

(22) On-sale beer (Type

40 & Type 61); On-sale

beer & wine (Type 42);

Special on-sale beer &

wine (Theater) (Type 69);

and Special on-sale

beer & wine (Symphony)

cabinet permit (Type 66) ........................

$248.00

(23) On-sale beer & wine

eating place (Type 41) ........................

$335.00

(24) On-sale beer & wine

license for trains (per

train) (Type 43) ........................

$100.00

(25) On-sale beer license for

fishing party boats (per

boat) (Type 44) ........................

$100.00

(26) On-sale beer & wine

license for boats (per

boat) (Type 45) ........................

$100.00

(27) On-sale beer & wine

license for airplanes (per

scheduled flight)

(Type 46) ........................

$100.00

(28) On-sale general license

(Types 47, 48, 57, 70, 75,

78, 78D (for 78D see

Section 23396.2)) and

club caterer’s permit

(Type 58):

—In cities of 40,000

population or

over ........................

—In cities of less than

40,000 but more

than 20,000

population ........................

—In all other

localities ........................

Duplicate on-sale general

license (Types 47D, 48D,

57D) and portable bar

license (Type 68):

—In cities of 40,000

population or over ........................

—In cities of less than

40,000 but more than

20,000 population ........................

—In all other

localities ........................

$846.00

$620.00

$551.00

$609.00

$360.00

$284.00

(29) On-sale general license

for seasonal business

(Type 49):

—In cities of 40,000

population or over (per

quarter) ........................

—In cities of less than

40,000 but more than

20,000 population (per

quarter) ........................

—In all other localities

(per quarter) ........................

Duplicate on-sale general

license for seasonal

business (Type 49D):

—In cities of 40,000

population or over (per

quarter) ........................

—In cities of less than

40,000 but more than

20,000 population (per

quarter) ........................

—In all other localities

(per quarter) ........................

$215.00

$153.00

$134.00

$153.00

$90.00

$71.00

(30) (a) On-sale general

license for bona fide

clubs, (b) Club license

(issued under Article 4 of

this chapter), or

(c) Veterans’ club license

(issued under Article 5

(commencing with

Section 23450) of this

chapter) (Types 50, 51,

52, & 64):

—In cities of 40,000

population or over ........................

—In cities of less than

40,000 but more than

20,000 population ........................

—In all other

localities ........................

$488.00

$366.00

$325.00

(31) On-sale general license

for trains and sleeping

cars (Type 53) ........................

—Duplicate on-sale

general license for

trains and sleeping car

companies

(Type 53D) ........................

$189.00

$67.00

(32) On-sale general license

for boats (Type 54) ........................

$491.00

(33) On-sale general license

for airplanes (Type 55) ........................

—Duplicate on-sale

general license for air

common carriers

(Type 55D) ........................

$491.00

$67.00

(34) On-sale general license

for vessels of more than

1,000 tons burden (Type

56) and for Maritime

Museum (Type 76) ........................

—Duplicate on-sale

general license for

vessels of more than

1,000 tons burden

(Type 56D) and for

Maritime Museum

(Type 76D) ........................

$189.00

$67.00

(35) On-sale general bona

fide public eating place

intermittent dockside

license for vessels of

more than 7,000 tons

displacement (Type 62) ........................

$531.00

(36) On-sale special beer &

wine license for hospitals,

convalescent homes, and

rest homes (Type 63) ........................

$83.00

(37) On-sale beer & wine

seasonal (Type 59) and

on-sale beer seasonal

(Type 60)

—Operating period

3-9 months ........................

—Operating period

3-6 months ........................

$208.00

$141.00

(b) Beginning January 1, 2013, and each January 1 thereafter, the department may adjust each of the fees specified in this section by increasing each fee by an amount not to exceed the percentage that the Consumer Price Index (United States Bureau of Labor Statistics, West Region, All Urban Consumers, All Items, Base Period 1982-84 =100) for the preceding April 2011, and each April annually thereafter, has increased under the same index over the month of April 2010, which shall be the base period. No fee shall be decreased pursuant to this adjustment below the fee currently in effect on each December 31. In the event that this index is discontinued, the department shall consult with the Department of Finance to convert the increase calculations to an index then available. When approved by the Department of Finance, the new index shall replace the discontinued index.

(c) The department shall calculate the percentage increase as specified in subdivision (b) and shall apply this increase to each fee. The increase to each fee shall be rounded to the nearest whole dollar. The adjusted fee list shall be published by the department and transmitted to the Legislature for approval as part of the department’s budget submission for the fiscal year in which the adjusted fees would be implemented. This adjustment of fees and publication of the adjusted fee list is not subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 2012, Ch. 327, Sec. 4. Effective January 1, 2013.)



23320.1

In addition to the licenses specified in Section 23320, the department may issue special onsale general licenses. The annual fee for such licenses shall be the same as the fee prescribed for onsale general licenses in Section 23320.

(Added by Stats. 1961, Ch. 1914.)



23320.5

(a) In addition to the annual fees provided for in Section 23320, the department shall collect a surcharge of five dollars ($5).

(b) All money collected from the surcharge shall be deposited in the Motor Vehicle Account in the State Transportation Fund, and shall be used for the Department of the California Highway Patrol’s Designated Driver Program, when appropriated to the Department of the California Highway Patrol for that purpose.

(Added by Stats. 1990, Ch. 1337, Sec. 2.)



23320.6

(a) The Wine Safety Fund is hereby created as a special fund in the State Treasury, in trust, to the State Department of Health Services for the purpose of providing funds to better enable its Food and Drug Branch to carry out and supervise a statistically valid testing program to ensure that levels of lead in wine sold in this state remain safe and within tolerances established by applicable laws and regulations, for the health and safety of the consuming public upon appropriation by the Legislature in the annual Budget Act. The fees collected pursuant to Section 23320.7 shall be sufficient to cover, but shall not exceed, the costs of administering the testing program, including the reimbursement of any importer or retailer for the wholesale cost of any wine tested, conducted pursuant to this section. All moneys collected under Section 23320.7, including any interest accrued thereon, shall be deposited in the Wine Safety Fund.

(b) It is the intent of the Legislature to appropriate moneys in the Wine Safety Fund in equal amounts of fifty-five thousand three hundred dollars ($55,300) over five years to the State Department of Health Services for expenditure exclusively for the purposes set forth in subdivision (a).

(Amended by Stats. 1999, Ch. 288, Sec. 1. Effective January 1, 2000.)



23321

The license for trains shall be issued to a railroad company or other person selling distilled spirits on board trains operating in this State, and a duplicate thereof shall be obtained for each train on which distilled spirits are sold. The license for cars of sleeping car companies shall be issued to a sleeping car company operating sleeping cars in this State, and a duplicate thereof shall be obtained for each train in which distilled spirits are sold by such companies. The license for airplanes shall be issued to an air common carrier selling distilled spirits on board airplanes operating in this State, and a duplicate thereof shall be obtained for each scheduled flight on which distilled spirits are sold.

(Amended by Stats. 1955, Ch. 1221.)



23321.6

The license for vessels of more than 1,000 tons burden engaged in interstate and foreign commerce shall be issued to a common carrier by water selling distilled spirits on board vessels operating in this State, and a duplicate thereof shall be obtained for each vessel on which distilled spirits are sold.

(Added by Stats. 1959, Ch. 2192.)



23321.7

The on-sale general bona fide public eating place intermittent dockside license for vessels of more than 7,000 tons displacement may be issued for any vessel of more than 7,000 tons displacement with cabin berth capacity for at least 75 passengers. Each license issuable under this section shall be used only in the county where issued, but a vessel qualified under this section may be issued such a license in more than one county. Notwithstanding the provisions of Section 23397, the licensee under each such license shall be authorized to sell alcoholic beverages to the general public aboard the vessel respecting which the license is issued when the vessel is securely lashed on berth in the county for which the license is issued, provided that such sales are incidental to the passenger operations of such vessel and such beverages are purchased from persons licensed to sell alcoholic beverages for resale in this state. In no event shall the rights under any such license be exercised in any county during more than 100 calendar days in any calendar year. Notwithstanding the provisions of Article 2 (commencing with Section 23815) of Chapter 5 of this division, there shall be no limitation, other than provided in this section, on the number of licenses that may be issued under this section to applicants who meet its requirements. Except as otherwise specifically provided in this section, all provisions of this division shall apply to any license issued under this section in the same manner as such provisions apply to an on-sale general license issued for a bona fide public eating place, provided that no caterer’s permit may be issued pursuant to Section 23399 with respect to any license issued hereunder, and provided further that any duplicate license issued pursuant to Section 24042 respecting such vessel shall bear the same fee specified by subdivision (35) of Section 23320.

(Amended by Stats. 1985, Ch. 519, Sec. 2.)



23325

When the fee for any license is graduated according to the amount of alcoholic beverages produced under the license, the license fee shall be determined solely upon the gallonage produced, even though the license is applied for after the beginning of the license year.

(Added by Stats. 1953, Ch. 152.)



23327

Persons holding wine growers’ licenses shall report annually at the end of each fiscal year, at such time and in such manner as the department may prescribe, the amount of wine produced by them during the fiscal year.

If the total amount of wine produced during the year exceeds the amount permitted annually by the license fee already paid the department, the licensee shall pay such additional license fee as may be unpaid in accordance with the schedule provided in Section 23320.

(Amended by Stats. 1955, Ch. 447.)



23328

If a licensee neglects or refuses to make a report as required by Section 23327, the department shall make an estimate based upon any information in its possession, or that may come into its possession, of the amount of wine produced by the delinquent licensee for the periods with respect to which he failed to make a report and, upon the basis of the estimated amount, compute and assess the additional license fees payable by the delinquent licensee. An assessment may be made of the amount of license fees due for more than one period. The department shall give the delinquent licensee written notice of the estimated license fee.

(Amended by Stats. 1971, Ch. 831.)



23329

If the department is not satisfied with a report required to be filed by Section 23327, it may make an additional assessment of license fees due based upon the facts contained in the report or upon any information within its possession, or that comes into its possession. An additional assessment may be made of the license fees for more than one period. In making an additional assessment the department may offset overpayments for periods against underpayments for other periods. The department shall give the licensee written notice of the additional assessment.

(Amended by Stats. 1971, Ch. 831.)



23330

Any licensee against whom an assessment is made by the department pursuant to Section 23328 or 23329 may petition for reassessment within 15 days after service upon the licensee of notice of the assessment. If a petition for reassessment is not filed within the 15-day period, the amount of the assessment becomes final at the expiration thereof.

(Amended by Stats. 1955, Ch. 447.)



23331

If a petition for reassessment is filed within 15 days, the department shall reconsider the assessment and, if the licensee has so requested in his petition, shall grant the licensee an oral hearing and give the licensee 10 days’ notice of the time and place of hearing. The department may continue the hearing from time to time as may be necessary. The department may decrease or increase the amount of the assessment. The amount of the assessment may be increased, however, only if a claim for the increase is asserted by the department at or before the hearing.

(Amended by Stats. 1955, Ch. 447.)



23332

The order or decision of the department upon a petition for reassessment becomes final upon service upon the licensee of notice of the order or decision. All assessments made by the department in regard to license fees become due and payable at the time they become final.

(Amended by Stats. 1955, Ch. 447.)



23334

On- or off-sale general licensees shall keep books of accounts in which shall be kept records of all distilled spirits acquired by them, or in lieu thereof shall preserve all original bills and invoices for distilled spirits acquired. The records shall be in the form prescribed by the department and shall show at all times all purchases of distilled spirits made during the previous three years.

(Added by renumbering Section 23333 by Stats. 1957, Ch. 37.)






ARTICLE 3 - Rights and Obligations of Licensees

23355

Except as otherwise provided in this division and subject to the provisions of Section 22 of Article XX of the Constitution, the licenses provided for in Article 2 of this chapter authorize the person to whom issued to exercise the rights and privileges specified in this article and no others at the premises for which issued during the year for which issued.

(Amended by Stats. 1974, Ch. 823.)



23355.1

Notwithstanding any other provision of this division, the following acts are authorized:

(a) Deliveries of distilled spirits by a licensee to a retail licensee may be made from the vendor’s licensed premises or from a warehouse located within the county in which the vendor’s licensed premises are located except as permitted by Section 23383. Deliveries to a licensed importer may also be made from any point outside the state.

(b) A distilled spirits manufacturer, distilled spirits manufacturer’s agent, distilled spirits rectifier general, or rectifier may store, bottle, cut, blend, mix, flavor, color, label, and package distilled spirits owned by another distilled spirits manufacturer, distilled spirits manufacturer’s agent, distilled spirits rectifier general, rectifier, or a distilled spirits wholesaler, and may deliver those distilled spirits from the premises where stored, bottled, cut, blended, mixed, flavored, colored, labeled, or packaged, or from a warehouse located in the same county as that premises for the account of the owner of those distilled spirits to any licensee that owner would be authorized to deliver to under his or her own license, except to a retail licensee.

(c) A distilled spirits manufacturer, distilled spirits manufacturer’s agent, distilled spirits rectifier general, rectifier, or distilled spirits wholesaler may store and deliver distilled spirits for the account of another licensee who would be authorized to make the delivery under his or her own license, except that licensee shall not make a delivery to a retail licensee on behalf of another licensee.

(d) A retail off-sale licensee with annual United States auction sales revenues of at least five hundred million dollars ($500,000,000) or annual wine auction sales revenues of at least five million dollars ($5,000,000), may sell wine consigned by any person, whether or not the auctioned wine is “vintage wine” as defined in Section 23104.6, at any auction held in compliance with Section 2328 of the Commercial Code to consumers and retail licensees and may deliver wines sold to any purchaser at that auction from the vendor’s licensed premises or from any other storage facility.

(Amended by Stats. 1999, Ch. 699, Sec. 1. Effective January 1, 2000.)



23355.2

(a) For purposes of this section, “controlled access alcoholic beverage cabinet” means a closed container, either refrigerated, in whole or in part, or nonrefrigerated, and access to the interior of which is (1) restricted by means of a locking device which requires the use of a key, magnetic card, or similar device, or (2) controlled at all times by the licensee.

(b) Notwithstanding any other provision of this division, a hotel or motel having an on-sale license may sell alcoholic beverages to its registered guests by means of a controlled access alcoholic beverage cabinet located in the guestrooms of those registered guests, provided that each of the following conditions is met:

(1) Access to a controlled access alcoholic beverage cabinet in a particular guestroom is provided, whether by furnishing a key, magnetic card, or similar device, or otherwise, only to the adult registered guest, if any, registered to stay in the guestroom.

(2) Prior to providing a key, magnetic card, or other similar device required to attain access to the controlled access alcoholic beverage cabinet in a particular guestroom to the registered guest thereof, or prior to otherwise providing access thereto to the registered guest, the licensee shall verify, in accordance with Article 3 (commencing with Section 25657), of Chapter 16 of this division, that each registered guest to whom a key, magnetic card, or similar device is provided, or to whom access is otherwise provided, is not a minor.

(3) All employees handling the alcoholic beverages to be placed in the controlled access alcoholic beverage cabinet in any guestroom, including, but not limited to, any employee who inventories or restocks and replenishes the alcoholic beverages in the controlled access alcoholic beverage cabinet, shall be at least 21 years of age.

(4) There is no replenishing or restocking of the alcoholic beverages in any controlled access alcoholic beverage cabinet between the hours of 2 a. m. and 6 a.m. of the same day.

(c) Notwithstanding any other provision of this division, a hotel or motel having an on-sale general license or an on-sale general license for restricted service lodging establishments may, upon issuance of a permit from the department, sell from its controlled access alcoholic beverage cabinets distilled spirits in containers of 50 milliliters or less, or in containers of comparable size. The department shall charge an annual fee for a permit issued pursuant to this subdivision equal to the annual renewal fee applicable to an off-sale general license pursuant to Section 23320.

(d) Notwithstanding any other provision of this division, a hotel or motel having an on-sale general license or an on-sale general license for restricted service lodging establishments and an off-sale general license may sell from its controlled access alcoholic beverage cabinets distilled spirits in containers of 50 milliliters or less, or in containers of comparable size, without having to obtain the permit specified in subdivision (c).

(e) A controlled access alcoholic beverage cabinet may be part of another cabinet or similar device, whether refrigerated, in whole or in part, or nonrefrigerated, from which nonalcoholic beverages or food may be purchased by the guests in hotel or motel guestrooms. However, in that event, the portion of the cabinet or similar device in which alcoholic beverages are stored shall be a controlled access alcoholic beverage cabinet, as defined in this section.

(f) For purposes of this section, “hotel” or “motel” shall mean an establishment which is licensed to sell alcoholic beverages and which contains guestroom accommodations with respect to which the predominant relationship existing between the occupants thereof and the owner or operator of the establishment is that of innkeeper and guest. For purposes of this subdivision, the existence of other legal relationships as between some occupants and the owner or operator thereof shall be immaterial.

(Amended by Stats. 1991, Ch. 726, Sec. 1.)



23356

Any manufacturer’s or winegrower’s license authorizes the person to whom it is issued to become a manufacturer or producer of the alcoholic beverage specified in the license, and to do any of the following:

(a) Whether manufactured or produced by him or her or any other person, to package, rectify, mix, flavor, color, label, and export the alcoholic beverage specified in the license.

(b) To sell only those alcoholic beverages as are packaged by or for him or her only to persons holding wholesaler’s, manufacturer’s, winegrower’s, manufacturer’s agent’s, or rectifier’s licenses authorizing the sale of those alcoholic beverages and to persons who take delivery of those alcoholic beverages within this state for delivery or use without the state.

(c) To deal in warehouse receipts for the alcoholic beverage specified in the license.

(Amended by Stats. 2004, Ch. 437, Sec. 3. Effective September 9, 2004.)



23356.1

(a) A winegrower’s license also authorizes the person to whom issued to conduct winetastings of wine produced or bottled by, or produced and packaged for, the licensee, either on or off the winegrower’s premises. When a winetasting is held off the winegrower’s premises at an event sponsored by a private nonprofit organization, no wine may be sold, and no sales or orders solicited, except that orders for the sale of wine may be accepted by the winegrower if the sales transaction is completed at the winegrower’s premises. For purposes of this subdivision, “private nonprofit organization” means an organization described in Section 23701a, 23701b, 23701d, 23701e, 23701f, 23701g, 23701i, 23701k, 23701l, 23701r, or 23701w of the Revenue and Taxation Code.

(b) Notwithstanding any other provisions of this division, a winegrower who, prior to July 1, 1970, had, at his or her premises of production, sold to consumers for consumption off the premises domestic wine other than wine which was produced or bottled by, or produced and packaged for, the licensee, and which was not sold under a brand or trade name owned by the licensee, and who had, prior to July 1, 1970, conducted winetastings of the domestic wine at his or her licensed premises, is authorized to continue to conduct the winetasting and selling activities at the licensed premises.

(c) A winegrower who was licensed as such prior to July 1, 1954, and who prior to July 1, 1970, had, at his or her licensed premises, sold to consumers for consumption off the premises, wine packaged for and imported by him or her, and who conducted winetastings of the wines at his or her licensed premises, may continue to conduct the winetasting and selling activities at the licensed premises.

(d) The department may adopt the rules as it determines to be necessary for the administration of this section.

(Amended by Stats. 2007, Ch. 246, Sec. 1. Effective January 1, 2008.)



23356.2

(a) No license or permit shall be required for the manufacture of beer or wine for personal or family use, and not for sale, by a person over 21 years of age. The aggregate amount of beer or wine with respect to any household shall not exceed (1) 100 gallons per calendar year if there is only one adult in the household or (2) 200 gallons per calendar year if there are two or more adults in the household.

(b) Beer or wine produced pursuant to this section may be removed from the premises where made only under any of the following circumstances:

(1) For use, including in a bona fide competition or judging or a bona fide exhibition or tasting.

(2) For personal or family use.

(3) When donated to a nonprofit organization for use as provided in subdivision (c) or (d).

(4) Beer or wine produced pursuant to this section may only be provided or served to the public pursuant to paragraphs (1) and (3) within a clearly identified area, that includes, but is not limited to, a physical barrier with a monitored point of entry. Beer or wine produced by a beer manufacturer or winegrower as defined in Sections 23012 and 23013, respectively, and licensed by the department, shall not be provided or served to the public within this area.

(c) (1) Beer or wine produced pursuant to this section may be donated to a nonprofit organization for sale at fundraising events conducted solely by and for the benefit of the nonprofit organization. Beer and wine donated pursuant to this subdivision may be sold by the nonprofit organization only for consumption on the premises of the fundraising event, under a license issued by the department to the nonprofit organization pursuant to this division.

(2) Beer or wine donated and sold pursuant to this subdivision shall bear a label identifying its producer and stating that the beer or wine is homemade and not available for sale or for consumption off the licensed premises. The beer or wine is not required to comply with other labeling requirements under this division. However, nothing in this paragraph authorizes the use of any false or misleading information on a beer or wine label.

(3) A nonprofit organization established for the purpose of promoting home production of beer or wine, or whose membership is composed primarily of home brewers or home winemakers, shall not be eligible to sell beer pursuant to this subdivision.

(d) A nonprofit organization established for the purpose of promoting home production of beer shall be eligible to serve beer at a fundraising event conducted solely for the benefit of the nonprofit organization pursuant to this subdivision, subject to the following conditions:

(1) The beer that is served is donated by home brewers.

(2) The nonprofit organization shall be issued no more than two permits per calendar year for the serving of beer pursuant to this subdivision.

(3) The nonprofit organization shall display a printed notice at the event that states that home brewed beer is not a regulated product subject to health and safety standards.

(4) The event shall have an educational component that includes instruction on the subject of beer, including, but not limited to, the history, nature, values, and characteristics of beer, the use of beer lists, and the methods of presenting and serving beer.

(5) Only bona fide members of the nonprofit organization may attend the event.

(6) The nonprofit organization shall not solicit or sign up individuals to be members of the nonprofit organization on the day of the event at the event premises.

(7) The nonprofit organization shall provide the department with the number of members that have registered for the event and the estimated number that will be in attendance, 48 hours before the event. This paragraph shall apply only if more than 50 members are expected to be in attendance at the event.

(e) Except as provided in subdivision (c), this section does not authorize the sale or offering for sale by any person of any beer or wine produced pursuant to this section.

(f) Except as provided herein, nothing in this section authorizes any activity in violation of Section 23300, 23355, or 23399.1.

(Amended by Stats. 2014, Ch. 239, Sec. 1. Effective January 1, 2015.)



23356.3

Notwithstanding any other provision of this division, an out-of-state winegrower, after notification to, and approved by, the department, may furnish American wine which the winegrower produces and bottles for wine tastings sponsored by a private nonprofit organization. This privilege shall be extended to winegrowers in those states which accord California winegrowers a substantially equal reciprocal wine tasting privilege. Certification by an appropriate state official of his or her state’s reciprocal wine tasting privilege shall be included with the required notification.

(Added by Stats. 1982, Ch. 393, Sec. 1.)



23356.5

A wine blender’s license authorizes the person to whom issued to exercise all of the privileges of a winegrower’s license except:

(a) To crush and ferment and produce wine from grapes, berries or other fruits.

(b) To obtain or be issued a duplicate winegrower’s license as provided for in Section 23390.

(c) To buy, sell, receive or deliver wine from persons other than authorized licensees.

(d) To sell and deliver wine to consumers for consumption off the premises where sold.

(e) To exercise on-sale privileges as provided in Section 23358 of this code.

(Amended by Stats. 1967, Ch. 1067.)



23356.6

Except as otherwise provided in this act, all provisions in this division pertaining to winegrowers, or to directors, officers, agents and employees of winegrowers, shall apply to wine blenders and to directors, officers, agents and employees of wine blenders.

(Added by Stats. 1965, Ch. 499.)



23356.7

Nothing in this division shall be or be construed to be retroactive or to affect the rights of a person holding a winegrower’s license or licenses or winegrower’s duplicate license or licenses at the time this section becomes effective, or to prohibit the renewal or transfer of such existing license or licenses from one person to another person or from one premise to another premise.

(Added by Stats. 1965, Ch. 499.)



23356.8

A licensed wine blender shall not be issued and shall not own or hold, directly or indirectly, any retailer’s license, nor shall the holder of a retailer’s license be issued or own or hold, directly or indirectly, a wine blender’s license, or own or hold any interest in a wine blender’s license.

(Amended by Stats. 2013, Ch. 463, Sec. 3. Effective January 1, 2014.)



23356.9

A wine blender’s license does not authorize winetasting activities or the conducting or sponsoring of wine tastings either on or off the wine blender’s licensed premises.

(Amended by Stats. 2013, Ch. 463, Sec. 4. Effective January 1, 2014.)



23357

(a) A licensed beer manufacturer may, at the licensed premises of production, sell to consumers for consumption off the premises beer that is produced and bottled by, or produced and packaged for, that manufacturer. Licensed beer manufacturers may also exercise any of the following privileges:

(1) Sell that beer to any person holding a license authorizing the sale of beer.

(2) Sell that beer to consumers for consumption on the manufacturer’s licensed premises or on premises owned by the manufacturer that are contiguous to the licensed premises and which are operated by and for the manufacturer.

(3) Sell beer and wine, regardless of source, to consumers for consumption at a bona fide public eating place on the manufacturer’s licensed premises or at a bona fide public eating place on premises owned by the manufacturer which are contiguous to the licensed premises and which are operated by and for the manufacturer.

(b) Notwithstanding any other provision of this division, licensed beer manufacturers and holders of out-of-state beer manufacturer’s certificates may be issued and may hold retail package off-sale beer and wine licenses. Alcoholic beverage products sold at or from the off-sale premises that are not produced and bottled by, or produced and packaged for, the beer manufacturer shall be purchased by the beer manufacturer only from a licensed wholesaler.

(c) Notwithstanding any other provision of this division, a licensed beer manufacturer that produces more than 60,000 barrels of beer a year may manufacture cider or perry at the licensed premises of production and may sell cider or perry to any licensee authorized to sell wine. For purposes of this subdivision, “cider” and “perry” have the meanings provided in Section 4.21(e)(5) of Title 27 of the Code of Federal Regulations. This subdivision does not alter or amend the classification of cider or perry as wine for any purpose other than that provided by this section.

(d) A beer manufacturer may also have upon the licensed premises, or on premises owned by the manufacturer that are contiguous to the licensed premises and are operated by and for the manufacturer all beers and wines, regardless of source, for sale or service only to guests during private events or private functions not open to the general public. Alcoholic beverage products sold at the premises that are not produced and bottled by, or produced and packaged for, the beer manufacturer shall be purchased by the beer manufacturer only from a licensed wholesaler. All alcoholic beverages sold or served shall be produced by a licensee authorized to manufacture the product.

(Amended by Stats. 2014, Ch. 806, Sec. 1. Effective January 1, 2015.)



23357.1

An out-of-state beer manufacturer’s certificate authorizes the shipment of beer manufactured without this state to licensed importers within this state. Beer manufactured without this state, but not beer manufactured without the United States, may only be obtained by a licensed importer within this state from the holder of an active out-of-state beer manufacturer’s certificate. Only one out-of-state beer manufacturer’s certificate may be issued to any one beer manufacturer.

A California beer manufacturer with a license in good standing in this state may ship into this state beer which was manufactured at plants out of this state without holding an out-of-state beer manufacturer’s certificate.

(Added by Stats. 1971, Ch. 1457.)



23357.2

(a) An out-of-state beer manufacturer’s certificate may be issued by the department upon the written undertaking and agreement by the applicant:

(1) That it and its agents and all agencies within this state controlled by it shall comply with all laws of this state and all rules of the department with respect to the sale of alcoholic beverages, including, but not limited to, Chapter 12 (commencing with Section 25000) of Division 9, and Section 25509, to the same extent as licensees.

(2) That it shall make available, both in California and outside the state, for inspection and copying by the department, all books, documents, and records, located both within and without this state, which are pertinent to the activities of the applicant, its agents and agencies within this state controlled by it, in connection with the sale and distribution of its products within this state.

(b) The department may suspend or revoke an out-of-state beer manufacturer’s certificate for cause in the manner provided for the suspension or revocation of licenses, and after a hearing which shall be held in the City of Sacramento or in any other county seat in this state as the department determines to be convenient to the holder of an out-of-state certificate.

(c) The annual fees for an out-of-state beer manufacturer’s certificate shall be fifty-four dollars ($54) for certificates issued during the 2002 calendar year, fifty-seven dollars ($57) for certificates issued during the 2003 calendar year, sixty dollars ($60) for certificates issued during the 2004 calendar year, and for certificates issued during the years thereafter, the annual fee shall be calculated pursuant to subdivisions (c) and (d) of Section 23320.

(d) All money collected from the fees provided for in this section shall be deposited in the Alcohol Beverage Control Fund as provided by Section 25761.

(Amended by Stats. 2010, Ch. 296, Sec. 2. Effective January 1, 2011.)



23357.3

(a) A beer manufacturer’s license or out-of-state beer manufacturer’s certificate issued to a manufacturer located within the United States authorizes the licensee to conduct tastings of beer produced or bottled by, or produced or bottled for, the licensee, on or off the licensee’s premises. Beer tastings may be conducted by the licensee off the licensee’s premises only for an event sponsored by a nonprofit organization and only if persons attending the event are affiliated with the sponsor. No beer shall be sold or solicited for sale in that portion of the premises where the beer tasting is being conducted. Notwithstanding Section 25600, the manufacturer may provide beer without charge for any tastings conducted pursuant to this section.

(b) (1) For purposes of this section, “nonprofit organization” does not include any community college or other institution of higher learning, as defined in the Education Code, nor does it include any officially recognized club, fraternity, or sorority whether or not that entity is located on or off the institution’s campus.

(2) For purposes of this section, “affiliated with the sponsor” means directors, officers, members, employees, and volunteers of bona fide charitable, fraternal, political, religious, trade, service, or similar nonprofit organizations and their invited guests.

(3) For purposes of this section, persons “affiliated with the sponsor” also includes up to three guests invited by persons described in paragraph (2).

(c) The sponsoring organization shall first obtain a permit from the department at a fee equal to the actual cost of issuing the permit but not to exceed twenty-five dollars ($25) per day.

(d) The department may adopt rules and regulations as it determines to be necessary for the administration of this section.

(Added by Stats. 1988, Ch. 533, Sec. 1.)



23357.4

(a) Notwithstanding any other provision of this division, an incorporated beer manufacturer’s trade association may conduct beer tastings on behalf of one or more licensed beer manufacturers for public educational purposes. Beer tastings conducted by an incorporated beer manufacturer’s trade association may be conducted for groups of individuals unaffiliated with a sponsoring nonprofit organization, provided that the participants do not exceed 100 in number at any beer tasting event.

No beer shall be sold or solicited for sale in that portion of the premises where the beer tasting is being conducted. Notwithstanding Section 25600, a licensed beer manufacturer may provide beer without charge to an incorporated beer manufacturer’s trade association for any tastings conducted pursuant to this section.

(b) (1) For purposes of this section, “nonprofit organization” does not include any community college or other institution of higher learning, as defined in the Education Code, nor does it include any officially recognized club, fraternity, or sorority whether or not that entity is located on or off the institution’s campus.

(2) For purposes of this section, “affiliated with the sponsor” means directors, officers, members, employees, and volunteers of bona fide charitable, fraternal, political, religious, trade, service, or similar nonprofit organizations and their invited guests.

(c) The incorporated beer manufacturer’s trade association shall first obtain a permit from the department for each tasting event at a fee equal to the actual cost of issuing the permit but not to exceed twenty-five dollars ($25) per day.

(d) The department may adopt rules and regulations as it determines to be necessary for the administration of this section.

(Added by Stats. 1995, Ch. 216, Sec. 1. Effective January 1, 1996.)



23358

(a) Licensed winegrowers, notwithstanding any other provisions of this division, may also exercise the following privileges:

(1) Sell wine and brandy to any person holding a license authorizing the sale of wine or brandy.

(2) Sell wine and brandy to consumers for consumption off the premises where sold.

(3) Sell wine to consumers for consumption on the premises.

(4) Sell all beers, wines, and brandies, regardless of source, to consumers for consumption on the premises in a bona fide eating place as defined in Section 23038 of this code, which is located on the licensed premises or on premises owned by the licensee that are contiguous to the licensed premises and which is operated by and for the licensee. At such bona fide public eating place beer, wine, and brandy may be used in the preparation of food and beverages to be consumed on the premises.

(5) Produce spirits of wine and blend those spirits of wine into wine produced by the winegrower or sell those spirits of wine to an industrial alcohol dealer.

(b) A winegrower may also have upon the premises all beers, wines, and brandies, regardless of source, for sale or service only to guests during private events or private functions not open to the general public. Alcoholic beverage products sold at the premises that are not produced and bottled by, or produced and packaged for, the winegrower shall be purchased by the winegrower only from a licensed wholesaler.

(c) A winegrower shall actually produce on his or her licensed premises by conversion of grapes, berries, or other fruit, into wine, not less than 50 percent of all wines sold to consumers on his or her licensed premise or premises and any licensed branch premise or premises.

(d) The department may, if it shall determine for good cause that the granting of any such privilege would be contrary to public welfare or morals, deny the right to exercise any on-sale privilege authorized by this section in either a bona fide eating place the main entrance to which is within 200 feet of a school or church, or on the licensed winery premises, or both.

(e) Nothing in this section or in Section 23390 is intended to alter, diminish, replace, or eliminate the authority of a county, city, or city and county from exercising land use regulatory authority by law to the extent the authority may restrict, but not eliminate, privileges afforded by these sections.

(Amended by Stats. 2010, Ch. 129, Sec. 2. Effective January 1, 2011.)



23358.2

Notwithstanding any other provision of this division, a winegrower or brandy manufacturer, at his or her licensed premises where the sale of wine or brandy is authorized or permitted, when selling to consumers, may sell only wine or brandy which is produced or bottled by such licensee, or wine or brandy which is produced for or is produced and packaged for such licensee, and which is sold under a brand name owned by such licensee. The rights and privileges of a winegrower or brandy manufacturer to be issued and to hold an off-sale beer and wine license for any of his or her licensed premises, or for other premises, shall not in any way be changed or affected, or be construed to be changed or affected, by the provisions of this section.

(Amended by Stats. 2011, Ch. 296, Sec. 27. Effective January 1, 2012.)



23358.3

A wine grape grower’s storage license authorizes the holder to store bulk wine, made from grapes produced by the holder, on the premises of a licensed winegrower and to sell that wine, within this state, to winegrowers, distilled spirits manufacturers, brandy manufacturers, wine blenders, and vinegar producers.

The annual fee for a wine grape grower’s storage license shall be sixty dollars ($60) for licenses issued during the 2002 calendar year, sixty-four dollars ($64) for licenses issued during the 2003 calendar year, sixty-seven dollars ($67) for licenses issued during the 2004 calendar year, and for licenses issued during the years thereafter, the annual fee shall be calculated pursuant to subdivisions (c) and (d) of Section 23320.

(Amended by Stats. 2010, Ch. 296, Sec. 3. Effective January 1, 2011.)



23359

A wine grower’s license also authorizes the manufacture of grape brandy to be used exclusively in the production of wine by its holder on the premises for which issued and also the sale of grape brandy to licensed wine growers to be used exclusively in the production of wine.

(Added by Stats. 1953, Ch. 152.)



23360

Licensed brandy manufacturers, notwithstanding any other provisions of this division, may also sell brandy and wine to consumers for consumption off the premises where sold, and to any person holding a license authorizing the sale of brandy and wine.

(Amended by Stats. 1959, Ch. 750.)



23361

A person holding a brandy manufacturer’s license may also sell grape brandy, fruit brandy, or spirits of wine to licensed wine growers for use by the latter in the production of wine and the production or manufacturing of alcohol for the United States Government, and beverage brandy for sale to consumers for consumption off the premises.

(Amended by Stats. 1959, Ch. 750.)



23362

Notwithstanding any other provisions of this division, a licensed winegrower or brandy manufacturer may be issued and may hold an off-sale general license or a retail package off-sale beer and wine license. The issuance of these off-sale general licenses shall be subject to the pertinent provisions of Article 2 (commencing with Section 23815) of Chapter 5 of this division. Nothing in this division shall be construed to be retroactive or to affect the right of a licensed winegrower or brandy manufacturer to hold, renew or transfer any off-sale general license held by such licensed winegrower or brandy manufacturer on the 30th day of September, 1959.

(Amended by Stats. 1988, Ch. 116, Sec. 2. Effective May 25, 1988.)



23363

Any licensed manufacturer of distilled spirits originally distilled in this State may sell them to any person holding a license authorizing the sale of distilled spirits.

This section shall not apply to distilled spirits manufacturer licenses issued after the effective date of the amendment of this section enacted at the 1959 Regular Session of the Legislature, and this section shall not apply to manufacturers of distilled spirits who have not regularly and continuously exercised the privileges of this section by sales to retail licensees.

In addition to the rights and privileges granted by this section, any person holding a distilled spirits manufacturer license may sell brandy to any person holding a license authorizing the sale of brandy.

(Amended by Stats. 1959, Ch. 1588.)



23363.1

(a) A distilled spirits manufacturer’s license authorizes the licensee to conduct tastings of distilled spirits produced or bottled by, or produced or bottled for, the licensee, on or off the licensee’s premises.

(b) (1) Distilled spirits tastings may be conducted by the licensee off the licensee’s premises only for an event sponsored by a nonprofit organization. A distilled spirits manufacturer shall not sell or solicit sales of distilled spirits at such event. The sponsoring organization shall first obtain a permit from the department.

(2) For purposes of this subdivision, “nonprofit organization” does not include any community college or other institution of higher learning, as defined in the Education Code, nor does it include any officially recognized club, fraternity, or sorority, whether or not that entity is located on or off the institution’s campus.

(c) Tastings on the licensee’s premises shall be subject to the following conditions:

(1) Tastings of distilled spirits shall not exceed one-fourth of one ounce and shall be limited to no more than six tastes per individual per day.

(2) Tastings shall only include the products that are authorized to be produced or bottled by or for the licensee.

(3) A person under 21 years of age shall not serve tastes of distilled spirits.

(4) Tastings of distilled spirits shall not be given in the form of a cocktail or a mixed drink.

(d) Notwithstanding Section 25600, the licensee may provide distilled spirits without charge for any tastings conducted pursuant to this section. The licensee may charge for tastings conducted by the licensee on its licensed premises.

(e) This section shall not relieve the holder of a distilled spirits manufacturer’s license of any civil or criminal liability arising out of a violation of Section 25602.

(Amended by Stats. 2013, Ch. 366, Sec. 2. Effective January 1, 2014.)



23363.2

(a) A distilled spirits manufacturer not licensed in California may designate in writing a California licensee, other than the holder of any retail license, to conduct tastings of distilled spirits produced or bottled by, or produced or bottled for, the manufacturer, off the designated licensee’s premises only for an event sponsored by a nonprofit organization and only if persons attending the event are affiliated with the sponsor. No distilled spirits shall be sold or solicited for sale in that portion of the premises where the distilled spirits tasting is being conducted. Notwithstanding Section 25600, the designated licensee may provide distilled spirits without charge for any tastings conducted pursuant to this section.

(b) For purposes of this section:

(1) “Nonprofit organization” does not include any community college or other institution of higher learning, as defined in the Education Code, nor does it include any officially recognized club, fraternity, or sorority whether or not that entity is located on or off the institution’s campus.

(2) “Affiliated with the sponsor” means directors, officers, members, employees, and volunteers of bona fide charitable, fraternal, political, religious, trade, service, or similar nonprofit organizations and their invited guests. Persons “affiliated with the sponsor” also includes up to three guests invited by persons described in this paragraph.

(c) The sponsoring organization shall first obtain a permit from the department.

(d) The department may adopt rules and regulations as it determines to be necessary for the administration of this section.

(Added by Stats. 1997, Ch. 544, Sec. 2. Effective January 1, 1998.)



23363.3

(a) A brandy manufacturer’s license authorizes the licensee to conduct tastings of brandy produced or bottled by, or produced or bottled for, the licensee, on or off the licensee’s premises.

(b) (1) A brandy manufacturer shall not sell or solicit sales of brandy at the event. The sponsoring organization shall first obtain a permit from the department.

(2) For purposes of this subdivision, “nonprofit organization” does not include any community college or other institution of higher learning, as defined in the Education Code, nor does it include any officially recognized club, fraternity, or sorority, whether or not that entity is located on or off the institution’s campus.

(c) Tastings on the licensee’s premises shall be subject to the following conditions:

(1) Tastings of brandy shall not exceed one-fourth of one ounce and shall be limited to no more than six tastes per individual per day.

(2) Tastings shall only include the products that are authorized to be produced or bottled by or for the licensee.

(3) A person under 21 years of age shall not serve tastes of brandy.

(4) Tastings of brandy shall not be given in the form of a cocktail or a mixed drink.

(d) Notwithstanding Section 25600, the licensee may provide brandy without charge for any tastings conducted pursuant to this section. The licensee may charge for tastings conducted by the licensee on its licensed premises.

(e) This section shall not relieve the holder of a brandy manufacturer’s license of any civil or criminal liability arising out of a violation of Section 25602.

(Added by Stats. 2013, Ch. 366, Sec. 3. Effective January 1, 2014.)



23364

All provisions of this division relating to the sale and delivery of distilled spirits from distilled spirits wholesalers or rectifiers to on- or off-sale licensees, all provisions of Part 14 of Division 2 of the Revenue and Taxation Code imposing an excise tax upon the sale of distilled spirits, and all provisions of Part 14 of Division 2 of the Revenue and Taxation Code relating to distilled spirits excise tax procedure applies to distilled spirits manufacturers when making sales, authorized by this division, of distilled spirits produced in this State to on- or off-sale licensees.

(Amended by Stats. 1955, Ch. 1842.)



23365

Neither a corporation nor a limited partnership required to maintain a register under Section 23405.1 or licensed under Section 23405.2 engaged in the manufacture of distilled spirits shall, directly or indirectly, through affiliates, subsidiaries, or otherwise, distribute distilled spirits to its stockholders by dividend, or to its limited partners by return of capital contribution or share of profits, either by distribution in kind or the granting of purchase privileges. This section does not restrict the sale of alcoholic beverages to persons holding manufacturer's, distilled spirits manufacturer’s agent's, rectifier's, or wholesaler’s licenses.

(Amended by Stats. 1973, Ch. 680.)



23366

A distilled spirits manufacturer’s agent’s license authorizes any of the following:

(a) The possession of distilled spirits in public or private warehouses.

(b) The exportation of distilled spirits.

(c) The cutting, blending, mixing, flavoring, and coloring of distilled spirits for his own account or for the account of a distilled spirits manufacturer, manufacturer’s agent, rectifier, or wholesaler.

(d) Whether cut, blended, mixed, flavored, or colored by him, or any other person, the packaging and the sale or delivery of distilled spirits only to holders of distilled spirits manufacturer’s, rectifier’s, or distilled spirits wholesaler’s licenses.

A person need not actually engage in the cutting, blending, or bottling of distilled spirits in order to qualify for a distilled spirits manufacturer’s agent’s license.

(Added by Stats. 1953, Ch. 152.)



23366.1

No distilled spirits manufacturer or any agent thereof shall solicit a consumer to purchase amounts or lots of distilled spirits through a specific retailer.

This section shall not prevent any distilled spirits manufacturer or the agent thereof who holds any license or licenses authorizing sales to consumers from making sales of alcoholic beverages to consumers as permitted by such license or licenses.

(Added by Stats. 1961, Ch. 2025.)



23366.2

An out-of-state distilled spirits shipper’s certificate authorizes the shipment of distilled spirits manufactured without this state to licensed importers within this state. Distilled spirits manufactured without this state may only be obtained by a licensed importer from the holder of an active out-of-state distilled spirits shipper’s certificate. Only one out-of-state distilled spirits shipper’s certificate may be issued to any one distilled spirits shipper.

(Added by Stats. 1979, Ch. 413.)



23366.3

(a) An out-of-state distilled spirits shipper’s certificate may be issued by the department upon the written undertaking and agreement by the applicant:

(1) That it and its agents and all agencies within this state controlled by it shall comply with all laws of this state and all rules of the department with respect to the sale of alcoholic beverages;

(2) That it shall make available, both in California and outside the state, for inspection and copying by the department, all books, documents, and records, located both within and without the state, which are pertinent to the activities of the applicant, its agents and agencies within this state controlled by it, in connection with the sale and distribution of its products within this state.

(b) The department may suspend or revoke an out-of-state distilled spirits shipper’s certificate for cause in the manner provided for the suspension and revocation of licenses, and after a hearing which shall be held in the City of Sacramento or in such other county seat in the state as the department determines to be convenient to the holder of an out-of-state distilled spirits shipper’s certificate.

(c) The annual fees for an out-of-state distilled spirits shipper’s certificate shall be fifty-four dollars ($54) for certificates issued during the 2002 calendar year, fifty-seven dollars ($57) for certificates issued during the 2003 calendar year, sixty dollars ($60) for certificates issued during the 2004 calendar year, and for certificates issued during the years thereafter, the annual fee shall be calculated pursuant to subdivisions (c) and (d) of Section 23320.

(d) All money collected from the fees provided for in this section shall be deposited in the Alcohol Beverage Control Fund, as provided by Section 25761.

(Amended by Stats. 2010, Ch. 296, Sec. 4. Effective January 1, 2011.)



23366.5

A winegrower’s license, brandy manufacturer’s license, California winegrower’s agent’s license, beer and wine wholesaler’s license or a distilled spirits manufacturer’s agent’s license also authorizes the solicitation of orders for wine or brandy, or both, which are produced or manufactured in this state and which the licensee is authorized to sell by his license for and on behalf of any licensee for the sale to other licensees of such wine or brandy.

(Amended by Stats. 1973, Ch. 783.)



23367

A still license authorizes the person to whom issued to own or possess the number of stills indicated in the license upon the premises for which issued.

(Added by Stats. 1953, Ch. 152.)



23368

A rectifier’s license authorizes the person to whom issued to cut, blend, rectify, mix, flavor, and color distilled spirits and wine upon which the excise tax imposed by Part 14 of Division 2 of the Revenue and Taxation Code has been paid, and, whether so cut, blended, mixed, flavored, or colored by him or any other person, to package, label, export, and sell the products to persons holding licenses authorizing the sale of distilled spirits.

(Amended by Stats. 1955, Ch. 1842.)



23368.1

A distilled spirits rectifier’s general license authorizes the person to whom issued to cut, blend, rectify, mix, flavor, and color distilled spirits, and whether so cut, blended, mixed, flavored, or colored by him or any other person to package, label, export, and sell the distilled spirits to distilled spirits manufacturers, distilled spirits manufacturer’s agents, distilled spirits wholesalers, distilled spirits general importers, rectifiers, and distilled spirits general rectifiers.

No distilled spirits rectifier’s general license shall be issued to any person who holds an interest, directly or indirectly, in an on-sale or off-sale general license. The number of distilled spirits rectifier’s general licenses which may be issued shall not be limited by the provisions of Section 23820.

A distilled spirits rectifier’s general license may be issued to the same premises for which a manufacturer’s, manufacturer’s agent, importer’s, rectifier’s, or wholesaler’s license has been issued and is in effect whether issued to the same person or another person.

The fee for a distilled spirits rectifier’s general license shall be two hundred seventy-six dollars ($276), which shall be deposited in the Alcohol Beverage Control Fund.

(Amended by Stats. 2011, Ch. 296, Sec. 28. Effective January 1, 2012.)



23369

In order to qualify for a rectifier’s license, a person shall actually be engaged at the time the license is issued or renewed, or within 30 days thereafter, in the bottling of distilled spirits owned by him. The distilled spirits owned by him shall comprise at least 50 percent of the total distilled spirits bottled by him.

(Added by Stats. 1953, Ch. 152.)



23370

Nothing in Sections 23368 and 23369 prohibits the issuance of a distilled spirits manufacturer’s agent’s license to any person who is engaged in the bottling of distilled spirits owned solely by other manufacturer’s agents, rectifiers, wholesalers, or manufacturers.

(Added by Stats. 1953, Ch. 152.)



23371

A rectifier who also performs the functions of a distilled spirits wholesaler shall comply with all the provisions of this division applicable to a holder of a distilled spirits wholesaler’s license.

(Added by Stats. 1953, Ch. 152.)



23372

A wine rectifier’s license authorizes the person to whom issued to cut, blend, rectify, mix, flavor, or color wine upon which the excise tax imposed by Part 14 of Division 2 of the Revenue and Taxation Code has been paid, and whether so cut, blended, rectified, mixed, flavored, or colored by him, or any other person, to package, label, export, and sell the products to persons holding licenses issued by the department authorizing the sale of wine. The holder of a wine rectifier’s license may apply for and hold a wine importer’s license, a distilled spirits manufacturer’s license, or a distilled spirits manufacturer’s agent’s license. A wine rectifier’s license shall not be issued to or held by the holder of a retail off-sale or retail on-sale license.

(Amended by Stats. 1955, Ch. 1842.)



23373

A California winegrower’s agent’s license authorizes any of the following:

(a) The possession of wine produced in California and brandy distilled in California in public or private warehouses.

(b) The sale to wholesalers for his or her own account or the solicitation of and sale to wholesalers for the account of a licensed winegrower of wine that was produced in this state and brandy that was distilled in this state.

(c) The invoicing and collection on behalf of a winegrower of payments for orders solicited by the agent.

(d) Performance or furnishing on behalf of the winegrower for which he or she is an agent, of the services which the winegrower is authorized to perform or furnish under the provisions of Sections 23356.1, 25503.1, 25503.2, 25503.3, 25503.5, 25503.8, 25503.9, 25503.26, and 25503.85.

(Amended by Stats. 2001, Ch. 567, Sec. 1. Effective October 7, 2001.)



23373.1

Neither the holder of any wholesaler’s license nor the holder of any retail license may hold a California winegrower’s agent’s license, except that the holder of a wholesaler’s license who has been a primary distributor for a winegrower for more than 20 years immediately prior to the effective date of this section may continue to be issued and to hold a beer and wine wholesaler’s license and a distilled spirits wholesaler’s license as well as a California winegrower’s agent’s license.

(Added by Stats. 1973, Ch. 783.)



23373.2

A winegrower or brandy manufacturer may be represented by only one California winegrower’s agent.

(Added by Stats. 1973, Ch. 783.)



23373.4

A California winegrower’s agent’s license authorizes the holder to furnish samples, to produce and distribute wine lists, to produce and furnish advertising material, retailers’ advertising specialties and consumer advertising specialties, with respect to the wine or brandy he distributes as an agent for a winegrower or brandy manufacturer so authorized.

(Added by Stats. 1973, Ch. 783.)



23373.5

Nothing in this division shall preclude the department from taking disciplinary action against a winegrower or brandy manufacturer for any violation of this division when such violation was committed by the holder of a California winegrower’s agent’s license while acting on behalf of the winegrower or brandy manufacturer.

(Added by Stats. 1973, Ch. 783.)



23374

Any importer’s license authorizes the person to whom issued to become an importer of alcoholic beverages specified in the license, to export the alcoholic beverages, and to transfer the beverages to himself under another license.

(Added by Stats. 1953, Ch. 152.)



23374.5

A distilled spirits importer’s general license authorizes the person to whom issued to become an importer of distilled spirits and to sell distilled spirits to distilled spirits manufacturers, distilled spirits manufacturer’s agents, distilled spirits wholesalers, rectifiers and distilled spirits general importers.

(Added by Stats. 1959, Ch. 2192.)



23374.6

A beer and wine importer’s general license authorizes the person to whom issued to become an importer of beer or wine and to sell state tax paid beer or wine to beer manufacturer's, wine grower's, beer and wine wholesaler's, wine rectifier’s and beer and wine importer’s general licensees.

(Added by Stats. 1961, Ch. 1687.)



23375

(a) A public warehouse license authorizes the storage of alcoholic beverages for the account of another licensee, including storage in a United States customs bonded warehouse, a United States internal revenue bonded warehouse, and a United States bonded wine cellar.

(b) The department may issue to the holder of a public warehouse license a duplicate of the original public warehouse license for each additional warehouse operated by the licensee, which authorizes the exercise of all privileges of the original public warehouse license at the additional warehouse or warehouses. The fee for a duplicate public warehouse license shall be one dollar ($1).

(c) The term “duplicate public warehouse license,” as used in this section, only applies herein.

(Amended by Stats. 2013, Ch. 337, Sec. 1. Effective January 1, 2014.)



23375.5

No distilled spirits importer’s general license shall be issued to any person who holds an interest, directly or indirectly, in an on-sale or off-sale general license.

(Added by Stats. 1959, Ch. 2192.)



23375.6

No beer and wine importer’s general license shall be issued to any person who holds an interest, directly or indirectly, in any retail license. No retail license shall be issued to any beer and wine importer’s general licensee.

(Added by Stats. 1961, Ch. 1687.)



23376

A customs broker’s license authorizes the transfer to licensed importers of alcoholic beverages brought into the State in United States internal revenue bond or in United States customs bond and the exportation of the alcoholic beverages. The holder of a customs broker’s license may receive delivery of, possess, export, and transfer to licensed importers such alcoholic beverages as are brought into this State in United States internal revenue bond or customs bond. Such a license also authorizes the possession and exportation of alcoholic beverages acquired from licensed manufacturers or wine growers for export.

(Added by Stats. 1953, Ch. 152.)



23377

A wine broker’s license authorizes the person to whom issued to act as a wine broker, for a fee or commission, in the purchase of wine for or on behalf of a person within or without this State authorized to buy wine for purposes of resale and in the sale of wine for or on behalf of a person, other than a retail licensee, licensed to sell wine within the State. A wine broker shall not buy or sell any wine for his own account, take or deliver title to wine, or receive or store any wine in his own name in this State. A wine broker shall not offer to sell, agree to offer to sell, or sell any wine unless he first has a bona fide authorization to do so from a person, other than a retail licensee, licensed to sell wine in this State. A wine broker shall not offer to buy, agree to buy, agree to offer to buy, or buy any wine unless he first has a bona fide authorization to do so from a person within or without this State authorized to buy wine for purposes of resale. The exercise of the privileges granted by the wine broker’s license are subject to such rules and conditions as the department deems necessary and proper.

(Amended by Stats. 1955, Ch. 447.)



23378

Any wholesaler’s license authorizes the sale of the alcoholic beverage specified in the license only to persons holding licenses issued by the department authorizing the sale of the alcoholic beverage, and authorizes the exportation of the alcoholic beverage.

(Amended by Stats. 1955, Ch. 447.)



23378.1

(a) A California brandy wholesaler’s license may be issued only to the holder of a beer and wine wholesaler’s license, and authorizes the person to whom it is issued (hereafter in this section called “licensee”) to sell only brandy produced in California to persons holding licenses authorizing the sale of brandy, and to export that brandy, subject to all of the following conditions:

(1) The licensee shall:

(A) Maintain warehouse space either owned or leased by him or her or dedicated to his or her use in a public warehouse which space is sufficient to store at one time a stock of California brandy whose cost of acquisition is one hundred thousand dollars ($100,000) or more.

(B) Maintain at all times in his or her warehouse either owned or leased by him or her or in space dedicated to his or her use in a public warehouse a stock of California brandy whose cost of acquisition is one hundred thousand dollars ($100,000) or more. If a licensee has more than one licensed premise, he or she shall be required to maintain warehouse space for and a stock of California brandy whose cost of acquisition is one hundred thousand dollars ($100,000) or more only in connection with one licensed premise. For each of the remaining licensed premises, the licensee shall be required to maintain warehouse space for and a stock of California brandy whose cost of acquisition is thirty thousand dollars ($30,000) or more. The stock of California brandy required by this paragraph shall be owned by the licensee, not held on consignment, and not acquired pursuant to a prior agreement to sell it to a specific licensee or licensees.

(2) The licensee shall sell California brandy to retailers generally, rather than a few selected retailers. A licensee who sells to 25 percent of the retailers in the county where his or her California brandy wholesale licensed premises are located, or a licensee whose total volume of sales of California brandy to retailers during any 12-month period consists of 50 percent or more of individual sales in quantities of 10 cases or less, shall be conclusively presumed to be selling to retailers generally.

(3) The licensee may sell only one California brandy of one winegrower, which brandy is produced or bottled by the winegrower, or which is produced for, or is produced and packaged for, the winegrower, and is sold under a brand name owned or controlled by the winegrower.

(4) The licensee, under the authority of his or her beer and wine wholesaler’s license, shall stock and offer to sell to retailers a complete product line of California wines of the winegrower whose brandy the licensee handles. A “complete product line” for the purposes of this paragraph means all of the types of wines sold under a particular label.

(b) The number of California brandy wholesaler’s licenses which may be issued shall not be limited by any rule of the department relating to the number which may be issued in any county, nor shall those licenses be included in any formula used by the department in determining the number of distilled spirits wholesaler’s licenses which may be issued in a county.

(c) The fee for a California brandy wholesaler’s license shall be two hundred seventy-six dollars ($276) per year, which shall be deposited in the Alcohol Beverage Control Fund.

(Amended by Stats. 2011, Ch. 296, Sec. 29. Effective January 1, 2012.)



23378.2

Notwithstanding any other provision of this division, a licensed wholesaler or importer may be issued and may hold retail package off-sale beer and wine licenses if the wholesaler or importer sells wine and no other alcoholic beverages at or from the retail premises.

(Amended by Stats. 1988, Ch. 284, Sec. 1. Effective July 7, 1988.)



23379

A beer and wine wholesaler’s license also authorizes the labeling, bottling, or packaging of wine in accordance with and subject to the rules of the State Department of Public Health. A beer and wine wholesaler’s license shall not permit the sale or delivery of wine to consumers in containers supplied, furnished, or sold by the consumer.

(Added by Stats. 1953, Ch. 152.)



23380

An industrial alcohol dealer’s license authorizes the sale of undenatured ethyl alcohol in packages of more than one gallon for use in the trades, professions, or industries and not for beverage consumption and also authorizes the importation and exportation of undenatured ethyl alcohol.

(Amended by Stats. 1957, Ch. 554.)



23381

Any manufacturer's, wine grower's, manufacturer’s agent's, rectifier’s or wholesaler’s license authorizes the licensee to:

(a) Deal in warehouse receipts, for the kind of alcoholic beverages which the licensee is authorized to sell, with other licensed manufacturers, wine growers, distilled spirits manufacturer’s agents, rectifiers, or wholesalers who are authorized to sell the kind of alcoholic beverages covered by the warehouse receipt.

(b) Sell warehouse receipts for brandy produced in this State to licensees of other states who are authorized to deal in brandy, for the purpose of storage of the brandy covered by the warehouse receipts in internal revenue bonded warehouses in this State for subsequent export to another state.

Nothing in this division prohibits the sale of a warehouse receipt for alcoholic beverages by any other person, in accordance with rules adopted by the department, to manufacturers, wine growers, manufacturer’s agents, rectifiers, and wholesalers licensed to sell the kind of alcoholic beverages covered by the warehouse receipt when the warehouse receipt was acquired by the person prior to May 1, 1941.

(Amended by Stats. 1955, Ch. 447.)



23382

An offer or agreement to sell distilled spirits, which at the time of the offer or agreement are stored in containers larger than one gallon capacity and the ownership of which is represented by a warehouse receipt, shall be deemed a sale of a warehouse receipt.

(Added by Stats. 1953, Ch. 152.)



23383

Any manufacturer's, wine grower's, manufacturer’s agent's, importer's, rectifier's, or wholesaler’s license also authorizes the transfer of title to the alcoholic beverages specified in the license to other licensed manufacturers, wine growers, manufacturer’s agents, importers, rectifiers, and wholesalers when the alcoholic beverages are in storage in a licensed public warehouse, United States customs bonded warehouse, United States internal revenue bonded warehouse, or United States bonded wine cellars located at any place within the state without any additional or other license therefor. Such licenses also authorize the sale of alcoholic beverages specified in the license to persons who, under such procedure as shall be established by the department, take delivery of the alcoholic beverages in this State for delivery or use without the State.

(Amended by Stats. 1955, Ch. 1600.)



23384

Any licensed beer manufacturer, wine grower, brandy manufacturer, rectifier, or wholesaler may, in addition to the other privileges exercised under his or her license and in accordance with rules prescribed by the department sell tax-paid alcoholic beverages mentioned in the license of the licensee to nonlicensees having a fixed place of business or residence upon territory within this State which is maintained by the United States Government as a military or naval reservation or national park or veterans homes, and veterans homes maintained by the State of California, and Indian country or land dedicated for use by the Indians.

(Amended by Stats. 1982, Ch. 906, Sec. 1.)



23385

Any distilled spirits manufacturer’s or brandy manufacturer’s license and any rectifier’s license authorizes the sale, in conformity with United States internal revenue laws and regulations, of the distilled spirits authorized to be sold by the license in packages larger than one gallon for use in the trades, professions, or industries and not for beverage use.

(Added by Stats. 1953, Ch. 152.)



23386

(a) Any manufacturer’s, wine grower’s, manufacturer’s agent’s, rectifier’s, importer’s, or wholesaler’s license also authorizes the giving away of samples of the alcoholic beverages that are authorized to be sold by the license under the rules that may be prescribed by the department. A retail license does not authorize the furnishing or giving away of any free samples of alcoholic beverages.

(b) Notwithstanding subdivision (a), an on-sale retail licensee authorized to sell wine may instruct consumers at the on-sale retail licensed premises regarding wines sold by the retail licensee. Notwithstanding subdivision (a), an on-sale retail licensee authorized to sell distilled spirits may instruct consumers at the on-sale retail licensed premises regarding distilled spirits. The instruction may include, without limitation, the history, nature, values, and characteristics of the product, and the methods of presenting and serving the product. The instruction of consumers may include the furnishing of not more than three tastings to any individual in one day. A single tasting of distilled spirits may not exceed one-fourth of one ounce and a single tasting of wine may not exceed one ounce. Nothing in this subdivision shall limit the giving away of samples pursuant to subdivision (a).

(Amended by Stats. 1998, Ch. 248, Sec. 1. Effective January 1, 1999.)



23387

In addition to the other privileges exercised under a wholesaler’s or rectifier’s license, a wholesaler or rectifier may sell the alcoholic beverages mentioned in his or her license to persons who take delivery of the alcoholic beverages within this state for delivery or use outside of the state within 90 days from the date of the sale in accordance with rules and regulations prescribed by the department.

(Amended by Stats. 2006, Ch. 910, Sec. 2. Effective January 1, 2007.)



23388

A licensed beer manufacturer or a licensed beer wholesaler, in addition to selling beer at his licensed premises, may sell beer from wagons or trucks operated by him to licensees authorized to sell beer.

(Added by Stats. 1953, Ch. 152.)



23389

(a) The department may issue to a beer manufacturer a duplicate of its original license for a location or locations other than its licensed premises of production or manufacture. A duplicate license issued by the department authorizes the maintenance and operation of each branch office by the beer manufacturer and shall only have the license privileges set forth in this section. The fee for each duplicate license, regardless of type, shall be as specified in Section 23320.

(b) Subject to the limitations set forth in this section, a licensed beer manufacturer may exercise all of the privileges under its manufacturer’s license at branch offices licensed by the department, except for production or manufacture; sales to consumers for consumption on or off the branch office premises, except as provided for in subdivision (c); and the sale of beer and wine to consumers for consumption on the branch office premises where a bona fide public eating place is owned and operated by and for the beer manufacturer, except as provided for in subdivision (c).

(c) (1) A beer manufacturer shall not sell any alcoholic beverages to consumers for consumption on or off the licensed premises, or provide authorized tastings to consumers, at more than six branch office locations, regardless of how many beer manufacturer licenses are held by the beer manufacturer either alone or under common ownership with any other licensed beer manufacturer, and no more than two of the six branch locations may be bona fide public eating places owned and operated by and for the beer manufacturer. A branch office location authorized to sell an alcoholic beverage or provide a tasting to consumers for consumption on or off the licensed premises or that is a bona fide public eating place owned and operated by and for the beer manufacturer before the effective date of the act adding this section, shall be counted against the limit imposed by this subdivision.

(2) A branch office location where consumer tastings or sales for on- or off- premises consumption are authorized shall not sell or serve any alcoholic beverages other than beer that is produced and bottled by, or produced and packaged for, the beer manufacturer.

(3) A branch office location where the sale of beer and wine to consumers for consumption on the premises of a bona fide public eating place is authorized shall not sell or serve alcoholic beverages other than the following:

(A) Beer and wine that is produced and bottled by, or produced and packaged for, the beer manufacturer.

(B) Beer and wine that is purchased by the beer manufacturer from a licensed wholesaler that is not owned, either alone or under common ownership, by the beer manufacturer.

(d) In order to obtain a duplicate license for a branch location or locations with the privileges described in subdivision (c), a beer manufacturer shall submit any application forms as the department may require. Upon request, and upon payment by the beer manufacturer of a fee of one hundred dollars ($100), the department shall issue to a beer manufacturer a beer manufacturer temporary permit for use at a branch office location during the period the application for a duplicate license with privileges pursuant to subdivision (c) is pending. The beer manufacturer temporary permit shall authorize the beer manufacturer to exercise all of the privileges under the duplicate license except for those privileges described in subdivision (c).

(e) A beer manufacturer temporary permit shall be effective for a period of 120 days and may be extended at the discretion of the department for additional 120-day periods as necessary and upon payment of an additional fee of one hundred dollars ($100).

(f) In order to obtain a duplicate license for a branch office location or locations without the privileges described in subdivision (c), a beer manufacturer shall submit all application forms as the department may require, and the department shall issue that duplicate license forthwith; provided, however, that any duplicate license issued forthwith by the department shall be contingent on the beer manufacturer consenting to the imposition of a condition that the beer manufacturer shall make no changes in the character or mode of operation of the branch office premises that would directly or indirectly expand the privileges under the duplicate license, such as to include those privileges described in subdivision (c), without notice to and approval by the department. If the department receives any protest concerning the issuance of the duplicate license forthwith under this subdivision, the protest shall be considered as an accusation against the licensee and a hearing had thereon as if an accusation had been filed. Any proposed changes in the character or mode of operation of the branch office premises that would directly or indirectly expand the privileges under the duplicate license, such as to include those privileges described in subdivision (c), shall require reapplication and reissuance of the duplicate license pursuant to subdivision (d).

(g) Notwithstanding the provisions of any other section of this division, a beer manufacturer may continue to exercise privileges at all of its licensed branch offices that were in existence and authorized by the department prior to the effective date of the act adding this section, including any privileges resulting from any renewal or transfer of the duplicate licenses for the branch locations, that it was authorized to exercise prior to that date.

(Repealed and added by Stats. 2014, Ch. 808, Sec. 3. Effective September 29, 2014.)



23390

(a) A licensed winegrower or brandy manufacturer, in addition to exercising all the privileges of his or her license at his or her licensed premises, may exercise all his or her license privileges at or from branch offices or warehouses, or United States bonded wine cellars located away from his or her place of production or manufacture, other than the following privileges:

(1) Production or manufacture.

(2) The sale of wine or brandy to consumers for consumption on the premises in a bona fide eating place.

(3) The sale or delivery of wine to consumers in containers supplied, furnished, or sold by the consumer.

(b) The department may issue to a winegrower or brandy manufacturer a duplicate of his or her original license for a location or locations other than his or her wine production or brandy manufacture premises. The duplicate license authorizes the maintenance and operation of each branch or warehouse or United States bonded wine cellar declared and designated by the winegrower or brandy manufacturer at the location for which the duplicate license is issued. The fee for each duplicate winegrower’s license and for each duplicate brandy manufacturer’s license is as specified in Section 23320.

(c) Notwithstanding any other provision of law, the department may allow any person who held more than one original winegrower’s license, on or before January 1, 1981, to transfer any duplicate license which has been issued, on or before January 1, 1981, on any of the original winegrower’s licenses to any other original winegrower’s license held by that person, on or before January 1, 1981, provided that the licensee cancels the original winegrower’s license from which any duplicate license is transferred. This subdivision shall not authorize any person to acquire any additional duplicate licenses other than those held by that licensee on or before January 1, 1981.

(Amended by Stats. 2009, Ch. 535, Sec. 1. Effective January 1, 2010.)



23390.5

(a) As used in this section, “licensed branch office” means any branch office or warehouse, or United States bonded wine cellar located away from the licensed winegrower’s or brandy manufacturer’s place of production, or manufacture, for which a duplicate license has been issued.

(b) Notwithstanding the provisions of Section 23358, 23360, and 23390, no licensed winegrower or brandy manufacturer shall sell wine or brandy to consumers or engage in winetasting activities at more than one licensed branch premise. This section is not and shall not be construed to be retroactive and notwithstanding any other provisions of this division shall not prohibit such sales or limit the quantity thereof or prohibit winetasting activities at any licensed branch office or branch offices under the existing duplicate license or licenses therefor in existence on January 1, 1966, or any renewal or transfer thereof or at any licensed branch office opened by the licensee in place of such licensed branch office.

(Amended by Stats. 2010, Ch. 129, Sec. 4. Effective January 1, 2011.)



23391

If a violation of any provision of this division or of any rule of the department is committed in the exercise of the license privileges authorized to be exercised at any branch office, and the violation becomes a matter of investigation, hearing, or decision by the department with relation to the license of the licensee, the department in making its ruling or decision, if the violation is found to be one committed in connection with the operation of the branch office and not a violation in connection with manufacturing or production or the manufacturing or production premises, shall not suspend, revoke, or interfere with the manufacturer’s or wine grower’s license privileges or license at his place of manufacture or production but shall limit the application of its decision, permissible under this division, to and in connection with the particular duplicate license and the premises in the operation of which the violation occurred.

(Amended by Stats. 1955, Ch. 447.)



23392

If a violation of any provision of this division or of any rule of the department is committed in connection with the premises where the act of manufacturing beer or producing wine is performed, the department in making its ruling or decision in connection with the violation shall limit its decision, permissible under this division, to and in connection with the license upon the premises of manufacture or production and to the particular function exercised by the licensee wherein a violation occurred, such as manufacturing, production, importing, exporting, packaging, labeling, selling to wholesalers, or selling to retailers, and any existing duplicate license for any branch office, unless the branch office actually participated in the commission of the violation, shall not be affected or interfered with by the decision or by reason of the violation.

(Amended by Stats. 1955, Ch. 447.)



23393

A retail package off-sale beer and wine license authorizes the sale, to consumers only and not for resale, of beer in containers, and wine in packages and in quantities of 52 gallons or less per sale, for consumption off the premises where sold.

(Amended by Stats. 1965, Ch. 721.)



23393.5

(a) The department may issue a limited off-sale retail wine license which authorizes the sale of wine by the licensee if all of the following conditions are met:

(1) Sales are restricted to those solicited and accepted via direct mail, telephone, or the Internet.

(2) Sales are not conducted from a retail premises open to the public.

(3) The licensee takes possession of and title to all wine sold by the licensee.

(4) All wine sold by the licensee is delivered to the purchaser from the licensee’s licensed premises or from a licensed public warehouse.

(b) The sale of wine shall only be to consumers and not for resale, in packages or quantities of 52 gallons or less per sale, for consumption off the premises where sold.

(c) The licensee shall comply with Section 23985, but is exempted from Sections 23985.5 and 23986.

(d) The department may impose reasonable conditions upon the licensee as may be needed in the interest of public health, safety, and welfare.

(e) The application for the license shall be accompanied by an original fee in an amount equivalent to that of an original off-sale beer and wine license pursuant to Section 23954.5. The annual fee for the license shall be an amount equivalent to that of a retail package off-sale beer and wine license pursuant to Section 23320. All moneys collected from the fees shall be deposited in the Alcohol Beverage Control Fund, pursuant to Section 25761.

(Amended by Stats. 2012, Ch. 327, Sec. 5. Effective January 1, 2013.)



23394

An off-sale general license includes the privileges specified in Section 23393 and authorizes the sale, to consumers only and not for resale, except to holders of daily on-sale general licenses issued pursuant to Section 24045.1, of distilled spirits for consumption off the premises where sold. Standards of fill for distilled spirits authorized for sale pursuant to this section shall conform in all respects to the standards established pursuant to regulations issued under the Federal Alcohol Administration Act (27 U.S.C. Secs. 201 et seq.) and any amendments thereto.

(Amended by Stats. 1980, Ch. 24, Sec. 1.)



23394.5

No privileges under an off-sale general license, except as provided in Section 23106, shall be exercised by the licensee in more than one room or building unless the rooms or buildings are contiguous and the access between such rooms or buildings is adequate and available for general public use without the necessity of using any public or private street, alley or sidewalk.

(Added by Stats. 1959, Ch. 198.)



23394.7

No privileges under an off-sale license shall be exercised by the licensee at any customer-operated checkout stand located on the licensee’s physical premises.

(Added by Stats. 2011, Ch. 726, Sec. 2. Effective January 1, 2012.)



23395

Nothing in this division prevents the sale, in packages of less than one-half pint, of bitters or other aromatic or flavoring or medicinal preparations, which are classed for taxing purposes as distilled spirits, by off-sale general licensees.

(Added by Stats. 1953, Ch. 152.)



23396

Any on-sale license authorizes the sale of the alcoholic beverage specified in the license for consumption on the premises where sold. No alcoholic beverages, other than beers, may be sold or served in any bona fide public eating place for which an on-sale license has been issued unless the premises comply with the requirements prescribed in Section 23038, 23038.1, 23038.2, or 23038.3.

(Amended by Stats. 2011, Ch. 702, Sec. 2. Effective January 1, 2012.)



23396.1

(a) An on-sale general license for restricted service lodging establishments authorizes those hotels and motels described in subdivision (b) to sell alcoholic beverages for consumption on the premises only as follows:

(1) By means of controlled access alcoholic beverage cabinets located in guestrooms, subject to the conditions specified in Section 23355.2.

(2) Under circumstances where the uniform cost of the alcoholic beverages is included in the price of the overnight transient occupancy accommodation, whether or not separately stated.

(3) Beer and wine in sealed containers to the licensee’s transient guests and their invitees from a food sale area as defined in subdivision (c) located within the lodging establishment itself.

(b) For purposes of this division, a “restricted service lodging establishment” is a hotel or motel, within the meaning of subdivision (f) of Section 23355.2, which meets all of the following conditions:

(1) It does not operate a bona fide eating place or other public premise.

(2) It has at least 10 guestroom accommodations.

(3) It does not derive more than 5 percent of its total gross annual revenues from sales of alcoholic beverages.

(c) “Food sale area” means a food facility, within the meaning of Section 113789 of the Health and Safety Code, that routinely offers for sale, throughout the area’s normal hours of operation each day to all of the lodging establishment’s transient guests and their invitees, primarily items like prepackaged sandwiches, salads, snacks, candy, dairy products, water, soft drinks, and other nonalcoholic beverages in bottles or cans, and similar food items. The “food sale area” may also offer for sale various items such as health and beauty aids, cosmetics, nonprescription drugs, film, batteries, and similar sundries.

(d) A premises licensed pursuant to this section shall not be authorized to sell or furnish alcoholic beverages to the general public, shall not be entitled to a caterer’s permit pursuant to Section 23399, and shall not be entitled to exercise any off-sale privileges pursuant to Section 23401. The provisions of Article 2 (commencing with Section 23815) of Chapter 5 do not apply to the issuance of on-sale general licenses for restricted service lodging establishments. An on-sale general restricted service lodging establishment license may be transferred to another person but not to another location. A licensee specified in this section shall purchase no alcoholic beverages for sale in this state other than from a wholesaler or winegrower licensee.

(e) An applicant for an original on-sale general license for restricted service lodging establishments shall, at the time of filing the application for the license, accompany the application with a fee of six thousand dollars ($6,000). The annual renewal fee for a license issued pursuant to this section shall be the same as the applicable annual renewal fee for an on-sale general license.

(Amended by Stats. 2010, Ch. 289, Sec. 1. Effective January 1, 2011.)



23396.2

(a) An on-sale general license for a wine, food and art cultural museum, and educational center authorizes those persons described in subdivision (b) to sell, furnish, or give alcoholic beverages for consumption on the premises and off-sale privileges, as further qualified herein.

(b) For purposes of this division, “a wine, food and art cultural museum, and educational center” is a person which meets all the following conditions:

(1) The retail premises shall include an auditorium, concert terrace, exhibition gallery, teaching kitchen, and library and may be adjacent to a bona fide eating place as defined in Section 23038.

(2) The premises is located in Napa County, operated by a nonprofit entity that is exempt from payment of income taxes under Section 501(c)(3) of the Internal Revenue Code, and includes real estate improvements of a value of at least forty-five million dollars ($45,000,000).

(c) The department shall upon request and qualification issue an on-sale general wine, food and art cultural museum, and educational center licensee a duplicate of the original license for a premises located on commonly owned property contiguous to, or in close proximity to the original licensed premises. As used in this section, “close proximity” shall mean the original licensed premises is no further than 900 feet from the premises issued the duplicate license regardless of whether the two premises are separated by a public or private street, alley, or sidewalk.

(d) There shall be no limit as to the number of events held on an on-sale general wine, food and art cultural museum, and educational center premises or duplicate premises at which a person or persons issued caterer’s permits under Section 23399 may sell alcoholic beverages so long as the on-sale general license for a wine, food and art cultural museum, and educational center surrenders its license privileges for any portion of the premises at which a catered event is held for the duration of the event.

(e) A wine, food and art cultural museum, and educational center licensed under this section shall not be included in the definition of “public premises” under Section 23039.

(f) The provisions of Article 2 (commencing with Section 23815) of Chapter 5 do not apply to the issuance of on-sale general licenses for a wine, food and art cultural museum, and educational center. An on-sale wine, food and art cultural museum, and educational center license may be transferred to another person, qualified pursuant to subdivision (b), but not to another location. A licensee specified in this section shall purchase no alcoholic beverages for sale in this state other than from a wholesaler or winegrower licensee. Notwithstanding any other provision of this division, licensees may donate wine to a person licensed under this section.

(g) Notwithstanding any other provision of this division, a manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler may hold the ownership of any interest, directly or indirectly, in the premises and in the license of a wine, food and art cultural museum, and educational center, may serve as an officer, director, employee, or agent of a wine, food and art cultural museum, and educational center licensee, and may sponsor or fund educational programs, special fundraising and promotional events, improvements in capital projects, and the development of exhibits or facilities of and for a wine, food and art cultural museum, and educational center licensee provided the number of items of beer, wine, or distilled spirits by brand, exclusive of wine labeled for the wine, food and art cultural museum, and educational center licensee authorized in subdivision (a) of this section, offered for sale by the wine, food and art cultural museum, and educational center licensee, which are produced, bottled, rectified, distilled, processed, imported, or sold by an individual licensee holding an interest in, serving as an officer, director, employee or agent of, or sponsoring or funding the programs and projects of the retail licensee, does not exceed 15 percent of the total items of beer, wine, or distilled spirits by brand listed and offered for sale in the retail licensed premises.

(h) An applicant for an original on-sale general license for a wine, food and art cultural museum, and educational center shall, at the time of filing the application for the license, accompany the application with a fee of twelve thousand dollars ($12,000). The annual renewal fee for a license issued pursuant to this section shall be the same as the applicable renewal fee for an on-sale general license.

(i) An applicant for a duplicate on-sale general license for a wine, food and art cultural museum, and educational center shall, at the time of filing the application for the license, accompany the application with a fee equal to the license fee for an on-sale general license. The annual renewal fee for a duplicate license issued pursuant to this section shall be the same as the applicable renewal fee for an on-sale general license.

(Amended by Stats. 2005, Ch. 171, Sec. 1. Effective September 6, 2005.)



23396.3

(a) A brewpub-restaurant license is an on-sale retail license which may be issued to a bona fide public eating place, as defined in Section 23038. The licensed premises shall have a minimum seven-barrel brewing capacity, and the licensee shall produce not less than 100 barrels nor more than 5,000 barrels of beer annually on the licensed premises. The license authorizes the sale of beer, wine, and distilled spirits for consumption on the premises, and the sale of beer produced by the brewpub-restaurant licensee for consumption on the premises. The license also authorizes the sale of beer produced by the licensed brewpub-restaurant licensee to a licensed beer and wine wholesaler, subject to the requirements of Chapter 12 (commencing with Section 25000). A brewpub-restaurant license does not authorize the sale, furnishing, or exchange of any alcoholic beverages with any other brewpub-restaurant licensee or any retail licensee in California.

(b) A brewpub-restaurant licensee shall purchase all beer, wine, or distilled spirits for sale on the licensed premises from a licensed wholesaler or winegrower, except for the beer produced by the brewpub-restaurant licensee on the licensed premises.

(c) A brewpub-restaurant licensee shall offer for sale on the licensed premises canned, bottled, or draft beer commercially available from licensed wholesalers.

(d) The fee for an original brewpub-restaurant license shall be the same as that specified in Section 23954.5 for an original on-sale general license.

(e) The annual license fee for a brewpub-restaurant license shall be the same as that for an on-sale general license.

(f) The limitations provided in Section 23816 on the number of licensed premises shall not apply to a brewpub-restaurant licensee.

(Added by Stats. 1996, Ch. 1098, Sec. 1. Effective January 1, 1997.)



23396.5

Notwithstanding any other law, any on-sale licensee that maintains a bona fide eating place in conjunction with such license, any on-sale beer and wine public premises licensee, or any winegrower that is exercising a privilege pursuant to Section 23358 or 23390 may allow any person who has purchased and partially consumed a bottle of wine to remove the partially consumed bottle from the premises upon departure.

(Amended by Stats. 2009, Ch. 535, Sec. 2. Effective January 1, 2010.)



23396.6

(a) The department may issue to the holder of an off-sale retail license an instructional tasting license at the premises of the off-sale retail license. An instructional tasting license shall not be issued to any of the following:

(1) Off-sale licensees at locations where motor vehicle fuel is sold, unless the licensee operates a fully enclosed off-sale retail area encompassing at least 10,000 square feet.

(2) Off-sale licensees at locations with a total of less than 5,000 square feet of interior retail space, unless the calendar quarterly gross sales of alcoholic beverages at the licensed location comprise at least 75 percent of the total gross sales of all products sold at the licensed premises. A licenseholder that is issued an instructional tasting license pursuant to this paragraph shall maintain records that separately reflect the gross sales of alcoholic beverages and the gross sales of all other products sold on the licensed premises.

(b) The provisions of Article 2 (commencing with Section 23815) of Chapter 5 and Section 23958.4 shall not apply to the issuance of an instructional tasting license, except that the department may expressly deny the issuance of an instructional tasting license for any premises located in an area of undue concentration of licenses as defined in paragraph (1) of subdivision (a) of Section 23958.4. Notwithstanding paragraph (3) of subdivision (c), the provisions of Article 2 (commencing with Section 23985) and Article 3 (commencing with Section 24011) of Chapter 6 shall apply to the issuance of an instructional tasting license.

(c) Notwithstanding subdivision (a) of Section 23386 and paragraph (3) of subdivision (c) of Section 25612.5, an instructional tasting license authorizes the licenseholder to allow an authorized licensee or the designated representative of an authorized licensee, to conduct an instructional tasting event at which tastes of alcoholic beverages may be served to consumers subject to the following limitations, and the limitations set forth in Section 25503.56:

(1) (A) At all times during an instructional tasting event, the instructional tasting event area shall be separated from the remainder of the off-sale licensed premises by a wall, rope, cable, cord, chain, fence, or other permanent or temporary barrier. The licenseholder shall prominently display signage prohibiting persons under 21 years of age from entering the instructional tasting event area.

(B) A licenseholder that permits a person under 21 years of age to enter and remain in the instructional tasting event area during an instructional tasting event is guilty of a misdemeanor. Any person under 21 years of age who enters and remains in the instructional tasting event area during an instructional tasting event is guilty of a misdemeanor and shall be punished by a fine of not less than two hundred dollars ($200), no part of which shall be suspended.

(C) The licenseholder shall not permit any consumer to leave the instructional tasting area with an open container of alcohol.

(2) The instructional tasting license shall not authorize the licenseholder to conduct any on-sale retail sales to consumers attending the instructional tasting event.

(3) Unless otherwise restricted, an instructional tasting event may take place between the hours of 10 a.m. and 9 p.m.

(d) Unless the context otherwise requires, the definitions set forth in Section 25503.56 govern the construction of this section.

(e) An applicant for an instructional tasting license under this section shall, at the time of filing the application for the license, accompany the application with a fee of three hundred dollars ($300). The annual renewal fee for a license issued pursuant to this section shall be two hundred sixty-one dollars ($261) and shall be subject to subdivisions (b) and (c) of Section 23320. Fees collected pursuant to this section shall be deposited in the Alcohol Beverage Control Fund.

(Amended by Stats. 2012, Ch. 327, Sec. 6. Effective January 1, 2013.)



23397

Alcoholic beverages may be served on trains, boats, and airplanes under onsale licenses issued for trains, boats, and airplanes, only to passengers or employees not on duty.

Beer may be served on boats under an onsale beer license for fishing party boats except during the time such boats are at a dock.

(Amended by Stats. 1963, Ch. 1218.)



23398

Nothing in this division prevents the purchase or possession in packages of less than one-half pint capacity of bitters or other aromatic or flavoring or medicinal preparations, which are classed for taxing purposes as distilled spirits, by on-sale licensees.

(Added by Stats. 1953, Ch. 152.)



23398.5

Any on-sale license, issued pursuant to this division that authorizes the sale of wine, also authorizes the sale of soju, an imported Korean alcoholic beverage that contains not more than 24 percent of alcohol by volume and is derived from agricultural products.

(Added by Stats. 1998, Ch. 204, Sec. 1. Effective January 1, 1999.)



23399

(a) An on-sale general license authorizes the sale of beer, wine, and distilled spirits for consumption on the premises where sold. Any licensee under an on-sale general license, an on-sale beer and wine license, a club license, or a veterans’ club license may apply to the department for a caterer’s permit. A caterer’s permit under an on-sale general license shall authorize the sale of beer, wine, and distilled spirits for consumption at conventions, sporting events, trade exhibits, picnics, social gatherings, or similar events held any place in the state approved by the department. A caterer’s permit under an on-sale beer and wine license shall authorize the sale of beer and wine for consumption at conventions, sporting events, trade exhibits, picnics, social gatherings, or similar events held any place in the state approved by the department. A caterer’s permit under a club license or a veterans’ club license shall authorize sales at these events only upon the licensed club premises.

(b) Any licensee under an on-sale general license or an on-sale beer and wine license may apply to the department for an event permit. An event permit under an on-sale general license or an on-sale beer and wine license shall authorize, at events held no more frequently than four days in any single calendar year, the sale of beer, wine, and distilled spirits only under an on-sale general license or beer and wine only under an on-sale beer and wine license for consumption on property adjacent to the licensed premises and owned or under the control of the licensee. This property shall be secured and controlled by the licensee and not visible to the general public.

(c) This section shall in no way limit the power of the department to issue special licenses under the provisions of Section 24045 or to issue daily on-sale general licenses under the provisions of Section 24045.1. Consent for sales at each event shall be first obtained from the department in the form of a catering or event authorization issued pursuant to rules prescribed by it. Any event authorization shall be subject to approval by the appropriate local law enforcement agency. The fee for each catering or event authorization shall be issued at a fee not to exceed twenty-five dollars ($25) and this fee shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(d) At all approved events, the licensee may exercise only those privileges authorized by the licensee’s license and shall comply with all provisions of the act pertaining to the conduct of on-sale premises and violation of those provisions may be grounds for suspension or revocation of the licensee’s license or permit, or both, as though the violation occurred on the licensed premises.

(e) The fee for a caterer’s permit for a licensee under an on-sale general license, a caterer’s permit for a licensee under an on-sale beer and wine license, or an event permit for a licensee under an on-sale general license or an on-sale beer and wine license shall be one hundred four dollars ($104) for permits issued during the 2002 calendar year, one hundred seven dollars ($107) for permits issued during the 2003 calendar year, one hundred ten dollars ($110) for permits issued during the 2004 calendar year, and for permits issued during the years thereafter, the annual fee shall be calculated pursuant to subdivisions (b) and (c) of Section 23320, and the fee for a caterer’s permit for a licensee under a club license or a veterans’ club license shall be as specified in Section 23320, and the permit may be renewable annually at the same time as the licensee’s license. A caterer’s or event permit shall be transferable as a part of the license.

(Amended by Stats. 2010, Ch. 719, Sec. 5. Effective October 19, 2010.)



23399.1

No license or permit shall be required for the serving and otherwise disposing of alcoholic beverages where all of the following conditions prevail:

1. That there is no sale of an alcoholic beverage.

2. That the premises are not open to the general public during the time alcoholic beverages are served, consumed or otherwise disposed of.

3. That the premises are not maintained for the purpose of keeping, serving, consuming or otherwise disposing of alcoholic beverages.

Provided, however, that nothing in this section shall be construed to permit any person to violate any provision of the Alcoholic Beverage Control Act.

(Added by Stats. 1955, Ch. 1801.)



23399.2

Premises for which a special onsale general license is issued may be operated only as a club by an organization which meets all the requirements of Section 23037, or by an organization which meets all of such requirements except that it is operated for pecuniary gain, or its property is not owned by its members, or both.

(Added by Stats. 1961, Ch. 1914.)



23399.3

(a) An on-sale special beer and wine license for hospitals, convalescent homes, and rest homes, authorizes the sale or service of beer and wine purchased from a licensed winegrower or beer and wine wholesaler only to patients or residents of the licensed hospital, convalescent home, or rest home. Such a license shall not be transferable from person to person and no off-sale privileges shall be exercised under such a license. Nothing in this section shall be construed to require a license for the service of beer and wine purchased at retail.

(b) As used in this section, “rest home” includes an apartment building, whether licensed or unlicensed, which rents exclusively to persons age 62 and older, and provides one to three meals daily for tenants.

(Amended by Stats. 1986, Ch. 701, Sec. 1.)



23399.4

(a) A licensed winegrower may apply to the department for a certified farmers’ market sales permit. A certified farmers’ market sales permit shall authorize the licensee, a member of the licensee’s family, or an employee of the licensee to sell wine at a certified farmers’ market at any place in the state approved by the department. The licensee may only sell wine that is produced entirely from grapes or other agricultural products grown by the winegrower and that is bottled by the winegrower. In addition, the permit will allow an instructional tasting event by the licensee on the subject of wine at a certified farmers’ market. The permit may be issued for up to 12 months but shall not be valid for more than one day a week at any single specified certified farmers’ market location. A winegrower may hold more than one certified farmers’ market sales permit. The department shall notify the city, county, or city and county and applicable law enforcement agency where the certified farmers’ market is to be held of the issuance of the permit. A “certified farmers’ market” means a location operated in accordance with Chapter 10.5 (commencing with Section 47000) of Division 17 of the Food and Agricultural Code, and the regulations adopted pursuant thereto.

(b) (1) An instructional tasting event is subject to the authorization and managerial control of the operator of the certified farmers’ market. The licensee, a member of the licensee’s family, or an employee of the licensee may conduct an instructional tasting event for consumers on the subject of wine at a certified farmers’ market.

(2) (A) At all times during an instructional tasting event, the instructional tasting event area shall be separated from the remainder of the market by a wall, rope, cable, cord, chain, fence, or other permanent or temporary barrier. Only one licensee may conduct an instructional tasting event during the operational hours of any one certified farmers’ market.

(B) The licensee shall not permit any consumer to leave the instructional tasting area with an open container of wine.

(c) The licensee shall not pour more than three ounces of wine per person per day.

(d) The licensed winegrower eligible for the certified farmers’ market sales permit shall not sell more than 5,000 gallons of wine annually pursuant to all certified farmers’ market sales permits held by any single winegrower. The licensed winegrower shall report total certified farmers’ market wine sales to the department on an annual basis. The report may be included within the annual report of production submitted to the department, or pursuant to any regulation as may be prescribed by the department.

(e) Except as otherwise provided in this division or by the rules of the department, no premium, gift, free goods, or other thing of value shall be given away by the licensee, a member of the licensee’s family, or an employee of the licensee in connection with an instructional tasting event conducted pursuant to this section that includes tastings of wine.

(f) The fee for any permit issued pursuant to this section shall be fifty dollars ($50), subject to adjustment pursuant to subdivisions (b) and (c) of Section 23320.

(g) All money collected as fees pursuant to this section shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(Amended by Stats. 2014, Ch. 98, Sec. 1. Effective July 8, 2014.)



23399.45

(a) For the purposes of this section:

(1) “Certified farmers’ market” means a location operated in accordance with Chapter 10.5 (commencing with Section 47000) of Division 17 of the Food and Agricultural Code.

(2) “Community event” means an event as defined by Section 113755 of the Health and Safety Code.

(b) A licensed beer manufacturer may apply to the department for a certified farmers’ market beer sales permit. Subject to the requirements of Chapter 10.5 (commencing with Section 47000) of Division 17 of the Food and Agricultural Code, and to the discretion and managerial control of a certified farmers’ market or community event operator, respectively, a certified farmers’ market beer sales permit shall authorize the licensee, a member of the licensee’s family who is 21 years of age or older, or an employee of the licensee to sell packaged beer that has been manufactured by a beer manufacturer applying for the permit at a certified farmers’ market, including any permitted community event area adjacent to, and operated in conjunction with, a certified farmers’ market, located within the county or an adjacent county of the physical location of the licensed beer manufacturer.

(c) Sales under the certified farmers’ market beer sales permit shall only occur at a certified farmers’ market or within a permitted community event area adjacent to, and operated in conjunction with, the certified farmers’ market that is located within the same county or adjacent county of the location of the licensed beer manufacturer’s manufacturing facility. The permit may be issued for up to 12 months but shall not be valid for more than one day a week at any single specified certified farmers’ market or community event location. A beer manufacturer may hold more than one permit. The department shall notify the city, county, or city and county and the applicable law enforcement agency where the certified farmers’ market or permitted community event is to be held of the issuance of the permit.

(d) The licensed beer manufacturer eligible for the certified farmers’ market beer sales permit shall not sell more than 5,000 gallons of beer annually pursuant to all certified farmers’ market beer sales permits held by any single beer manufacturer. The licensed beer manufacturer shall maintain records of annual beer sales made pursuant to all certified farmers’ market beer sales permits issued.

(e) The fee for any permit issued pursuant to this section shall be fifty dollars ($50), subject to adjustment pursuant to subdivisions (b) and (c) of Section 23320.

(f) All money collected as fees pursuant to this section shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(Added by Stats. 2014, Ch. 806, Sec. 2. Effective January 1, 2015.)



23399.5

(a) No license or permit is required for the serving of alcoholic beverages in a limousine by any person operating a limousine service regulated by the Public Utilities Commission, provided there is no extra charge or fee for the alcoholic beverages.

For purposes of this subdivision, there is no extra charge or fee for the alcoholic beverages when the fee charged for the limousine service is the same regardless of whether alcoholic beverages are served.

(b) No license or permit is required for the serving of alcoholic beverages as part of a hot air balloon ride service, provided there is no extra charge or fee for the alcoholic beverages.

For purposes of this subdivision, there is no extra charge or fee for the alcoholic beverages when the fee charged for the hot air balloon ride service is the same regardless of whether alcoholic beverages are served.

(Amended by Stats. 1998, Ch. 639, Sec. 3. Effective January 1, 1999.)



23399.6

(a) Any licensee under a winegrower’s license may apply to the department for a wine sales event permit. The wine sales event permit shall authorize the sale of bottled wine produced by the winegrower at festivals, state, county, district, or citrus fruit fairs, civic or cultural celebrations, or similar events approved by the department. The sale of the wine shall not be the primary purpose of the event, and the sale shall be for consumption off the premises where sold. The permit shall be valid for the entire duration of the event. The event shall be sponsored by an organization that is exempt from taxation under Section 23701a of the Revenue and Taxation Code, including state designated fairs as specified in Section 19418 of the Revenue and Taxation Code, or exempt from taxation under Section 23701b, 23701d, 23701e, 23701f, 23701g, 23701i, 23701k, 23701l, 23701r, or 23701w of the Revenue and Taxation Code.

(b) A wine sales event permit may not be used more than two times a month at a particular location.

(c) Consent for sales at each event shall be first obtained by an annual authorization issued by the department. The applicant for the wine sales permit is required to notify the city, county, or city and county where the event is being held at least five days prior to the event. At all events, a copy of the wine sales permit shall be maintained. The licensee may exercise only those privileges authorized by the licensee’s license and shall comply with all provisions of the act pertaining to that license, and any violation of those provisions may be grounds for suspension or revocation of the licensee’s license or permit, or both, as though the violation occurred on the licensed premises.

(d) (1) A licensee may not sell more than 5,000 gallons of wine annually pursuant to wine sales event permits issued under this section to that licensee.

(2) A licensee holding a wine sales event permit may not sell more than 1,250 gallons of wine per event.

(3) A licensee that is eligible to receive a certified farmers’ market sales permit under Section 23399.4 and a wine sales event permit may not, under both permits collectively, sell more than a total of 5,000 gallons of wine annually.

(4) The licensee shall annually report to the department the total gallons of wine sold by that licensee under permits issued under this section to that licensee. The report may be included within the annual report of production submitted by the licensee to the department, or may be made in another manner as prescribed by the department in regulation.

(e) The sponsoring tax-exempt organization may charge a fee of the licensee for the licensee’s use of display booth space. The fee, if paid, shall be comparable with, or less than, fees, or goods or services of equivalent value, paid by other vendors at the event for a similar booth size and location.

(f) The sponsoring tax-exempt organization shall allow the participation of more than one winegrower under a wine sales event permit at an event if public attendance at the event is expected to reach or exceed 1,000 attendees. The prior year’s stated attendance for the event shall be used to determine the expected attendance.

(g) (1) The fee for the authorization to utilize a wine sales permit shall be fifty dollars ($50) per year, and the authorization may be renewable annually at the time of the licensee’s license. The wine sales permit authorization shall be transferable as part of the license.

(2) All money collected as fees pursuant to this subdivision shall be deposited in the Alcohol Beverage Control Fund, as described in Section 25761, for allocation, upon appropriation by the Legislature, as provided in subdivision (d) of that section.

(h) The department may adopt any regulations as it determines to be necessary for the administration of this section.

(Amended by Stats. 2014, Ch. 213, Sec. 1. Effective January 1, 2015.)



23399.7

Any license issued to any golf course facility, or any license issued to a licensee that operates at any golf course facility, entitles the licensee to make sales of alcoholic beverages from any golf cart, as defined in Section 345 of the Vehicle Code, that the licensee operates on the golf course premises.

(Added by Stats. 1997, Ch. 21, Sec. 1. Effective June 6, 1997.)



23400

An on-sale general license authorizes the purchase and possession of distilled spirits in packages which packages shall conform with standards of fill for distilled spirits in all respects to the regulations issued pursuant to Federal Alcohol Administration Act (27 U.S.C. Secs. 201 et seq.) and any amendments thereto. An on-sale general license shall not authorize the purchase of distilled spirits in packages containing less than six ounces or whiskey, gin, or vodka in packages containing one-tenth gallon.

(Amended by Stats. 1975, Ch. 167.)



23401

An on-sale general license, with respect to beer and wine, and any on-sale license, with respect to the particular beverage or beverages mentioned in the license, also authorizes the exercise of the rights and privileges granted by an off-sale beer and wine license; provided, however, that a daily on-sale general license issued pursuant to Section 24045.1 shall not authorize the foregoing rights and privileges. None of the licensees mentioned in this section may, by reason of any license mentioned in this section, label, bottle, package, or refill any package with any alcoholic beverage.

(Amended by Stats. 1969, Ch. 1123.)



23402

No retail on- or off-sale licensee, except a daily on-sale general licensee holding a license issued pursuant to Section 24045.1, shall purchase alcoholic beverages for resale from any person except a person holding a beer manufacturer's, wine grower's, rectifier's, brandy manufacturer's, or wholesaler’s license.

(Amended by Stats. 1969, Ch. 1123.)



23403

No retail licensee, except a pharmacy or drug store registered with the California State Board of Pharmacy, shall sell or possess on his licensed premises any undenatured alcohol of any proof or compound thereof which is an alcoholic beverage as defined in Section 23004 containing more than 60 percent of alcohol by volume. Undenatured alcohol shall be sold at retail only upon the prescription or order of the holder of a physician’s and surgeon’s certificate or a dentist’s or veterinarian’s license. Any person who violates any of the provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 152.)



23404

It is unlawful for any salesman to aid or abet in the violation of any of the provisions of this division or knowingly to become a party, either directly or indirectly, in the violation of any of the provisions of this division.

(Added by Stats. 1953, Ch. 152.)



23405

(a) Any corporation holding a license under this division shall maintain a record of its shareholders at the principal office of the corporation in California and the record of its shareholders shall be available to the department for inspection. The corporation shall report to the department in writing any of the following:

(1) Issuance or transfer of any shares of stock to any person where the issuance or transfer results in the person owning 10 percent or more of the corporate stock.

(2) Change in any of the corporate officers which are required by Section 312 of the Corporations Code.

(3) Change of the members of its board of directors.

The report shall be filed with the department within 30 days after the issuance or transfer of corporate stock, change in corporate officers, or change in members of the board of directors, as the case may be.

(b) Any licensee within the purview of this section who is required by federal law to report to the federal government under the provisions of the Federal Alcohol Administration Act or the Internal Revenue Code the information required by this section may send to the department a copy of the report at the same time as it is sent to the federal government, and the copy of the report sent to the department by the licensee shall be deemed sufficient compliance with the provisions of this section.

(c) The provisions of this section shall not apply to any of the following:

(1) A corporation the stock of which is listed on a stock exchange in this state or in the City of New York, State of New York.

(2) A bank, trust company, financial institution or title company to which a license is issued in a fiduciary capacity.

(3) A corporation which is required by law to file periodic reports with the Securities and Exchange Commission.

(d) The department may deny any application or suspend or revoke any license of a corporation subject to the provisions of this section where conditions exist in relation to any officer, director, or person holding 10 percent or more of the corporate stock of that corporation which would constitute grounds for disciplinary action against that person if the person was a licensee.

(Amended by Stats. 1998, Ch. 639, Sec. 4. Effective January 1, 1999.)



23405.1

(a) Any limited partnership holding a license under this division shall maintain a register at the principal office of the limited partnership in California and the register shall be available to the department for inspection. The limited partnership shall report to the department in writing the assignment or transfer of the interest of any limited partner of the limited partnership where the assignment or transfer results in a person owning as a limited partner 10 percent or more of the capital or profits of the limited partnership. The limited partnership shall report to the department in writing any change in the general partners of the limited partnership.

The report shall be filed with the department within 30 days after the assignment or transfer of the limited partnership interest.

(b) Any licensee within the purview of this section who is required by federal law to report to the federal government under the provisions of the Federal Alcohol Administration Act or the Internal Revenue Code the information required by this section shall send to the department a copy of the report at the same time as it is sent to the federal government. The copy of the report sent to the department by the licensee shall be deemed sufficient compliance with the provisions of this section.

(c) The department may deny any application or suspend or revoke any license of a limited partnership subject to the provisions of this section where conditions exist in relation to any general partner or any limited partner holding 10 percent or more of the capital or profits of the limited partnership that would constitute grounds for disciplinary action against that person if he or she were a licensee.

(d) The register referred to in subdivision (a) of this section shall consist of a register showing the names of the current limited partners (whether original limited partners or substituted limited partners), the current assignees of limited partnership interests and their addresses, the interest in the capital and profits of the limited partnership owned by each limited partner and each assignee of a limited partnership interest, the number and date of certificates, if any, issued for limited partnership interests, and the number and date of cancellation of every certificate surrendered for cancellation. The above information may be kept by the limited partnership on punchcards, magnetic tape, or other information storage device related to electronic data-processing equipment provided that the card, tape, or other equipment is capable of reproducing the information in clearly legible form for the purposes of inspection as provided in this section.

(Amended by Stats. 1998, Ch. 639, Sec. 5. Effective January 1, 1999.)



23405.2

(a) Any limited liability company holding a license under this division shall maintain a record of its members at the principal office of the company in California and the record of its members shall be available to the department for inspection. The company shall report to the department in writing any of the following:

(1) Issuance or transfer of memberships to any person where the issuance or transfer results in the person owning 10 percent or more of the voting interests of the company.

(2) If the limited liability company is managed by a manager or managers, any change in the manager or managers of the company.

(3) If any officer has been appointed, any change in the officers of the company.

The report shall be filed with the department within 30 days after the issuance or transfer of membership voting interests, or any change in members, managers, or officers.

(b) Any limited liability company within the purview of this section that is required under the provisions of the Federal Alcohol Administration Act or the Internal Revenue Code to report to the federal government the information required by this section may send to the department a copy of the report at the same time as it is sent to the federal government. The copy of the report sent to the department by the company shall be deemed sufficient compliance with the provisions of this section.

(c) The reporting requirements of subdivision (b) shall not apply to a limited liability company that is required by law to file periodic reports with the Securities and Exchange Commission.

(d) The person or persons who are required to sign the application shall certify to the department on forms prescribed by the department whether or not any member, manager, or officer holds an ownership interest, directly or indirectly, in any license within or without this state to manufacture, import, distribute, rectify, or sell alcoholic beverages. The department may deny any application or suspend or revoke any license under this section in the event any member, manager, or officer holds or acquires any prohibited ownership interest, directly or indirectly, in any licensed business in violation of the tied-house provisions of Chapter 15 (commencing with Section 25500).

(e) The department may deny any application and suspend or revoke any license of a limited liability company subject to the provisions of this section where conditions exist in relation to any manager, officer, or person holding 10 percent or more of the voting interests of the limited liability company that would constitute grounds for disciplinary action against the person if he or she was a licensee.

(f) All articles of organization and operating agreements of a limited liability company or certificates or amendments thereto shall be filed with the department at the time of filing the application for the license. All articles of organization, operating agreements, certificates, or amendments executed after the issuance of the license shall be filed with the department within 30 days after execution.

(g) The requirements of this section are in addition to the requirements set forth in the California Revised Uniform Limited Liability Company Act (Title 2.6 (commencing with Section 17701.01) of the Corporations Code).

(Amended by Stats. 2012, Ch. 419, Sec. 3. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



23405.3

If a corporation, limited partnership, or limited liability company holds, directly or indirectly, 10 percent or more of the ownership of a license issued under this division, the licensee shall report any change in the ownership, management, or control of that corporation, limited partnership, or limited liability company, in the same manner as would be required by Sections 23405, 23405.1, and 23405.2, if the corporation, limited partnership, or limited liability company were itself the licensee.

(Added by Stats. 2008, Ch. 508, Sec. 5. Effective January 1, 2009.)






ARTICLE 4 - Club Licenses

23425

For the purposes of this article “club” means:

(a) Any chapter, aerie, parlor, lodge, or other local unit of an American national fraternal organization which has as the owner, lessee, or occupant thereof operated an establishment for fraternal purposes. An American national fraternal organization as used in this subdivision shall actively operate in not less than 20 states of the Union and have not less than 175 local units in those 20 states, and shall have been in active continuous existence for not less than 20 years.

(b) Any hall or building association of a local unit mentioned in subdivision (a), all of the capital stock of which is owned by the local unit or the members thereof, and which operates the clubroom facilities of the local unit.

(Amended by Stats. 1979, Ch. 470.)



23426

For the purposes of this article “club” also means any golf club which owns, maintains, or operates a regular golf links together with a clubhouse thereon; or any swimming and tennis club which maintains a standard AAU swimming pool and not less than two regulation tennis courts, together with the necessary facilities and clubhouse, which has members paying regular monthly dues; or any swimming club which maintains a standard AAU swimming pool and not less than two regulation tennis courts, together with the necessary facilities and clubhouse, or any tennis club which maintains not less than five regulation tennis courts, together with the necessary facilities and clubhouse, and which swimming club or tennis club has members paying regular monthly dues.

(Amended by Stats. 1977, Ch. 1070.)



23426.5

(a) For purposes of this article, “club” also means any tennis club that maintains not less than four regulation tennis courts, together with the necessary facilities and clubhouse, has members paying regular monthly dues, has been in existence for not less than 45 years, and is not associated with a common interest development as defined in Section 4100 or 6534 of the Civil Code, a community apartment project as defined in Section 11004 of this code, a project consisting of condominiums as defined in Section 783 of the Civil Code, or a mobilehome park as defined in Section 18214 of the Health and Safety Code.

(b) It shall be unlawful for any club licensed pursuant to this section to make any discrimination, distinction, or restriction against any person on account of age or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 17) by Stats. 2013, Ch. 605, Sec. 6. Effective January 1, 2014.)



23427

For the purposes of this article “club” also means any yacht club which is a nonprofit organization and is a regular member of a recognized national nonprofit yachting organization having a membership of not less than 200 member yacht clubs, which owns, maintains, or operates a clubhouse.

(Amended by Stats. 1977, Ch. 1070.)



23428

For the purposes of this article “club” also means any bar association having an authorized delegate to the American Bar Association and composed entirely of attorneys at law, duly admitted, licensed, and qualified to practice within the state, which has a bona fide membership of more than 1,000 members and has been in existence for a period of more than 20 years, and which owns, leases, operates or maintains, a club room or rooms for its membership.

(Amended by Stats. 1977, Ch. 1070.)



23428.1

For the purposes of this article “club” also means any county medical association having an authorized delegate to the California Medical Association and composed entirely of doctors of medicine duly admitted, licensed and qualified to practice medicine and surgery within the State, which has a bona fide membership of more than 1,000 members and has been in existence for a period of more than 20 years and which owns, leases, operates or maintains a club room or rooms for its members, and has operated the club room or rooms for a period of not less than three years.

(Added by Stats. 1955, Ch. 1377.)



23428.2

For the purposes of this article “club” also means any rod and gun club which is a nonprofit organization belonging to a recognized national association of rod or gun clubs, and which has more than 100 bona fide regular members, each of whom is required to pay regular membership dues of not less than five dollars ($5) each year, and which owns, maintains, or operates a clubhouse and has continuously operated a clubhouse for not less than three years.

(Amended by Stats. 1957, Ch. 345.)



23428.4

For the purpose of this article, “club” also means any nonprofit social club with at least 100 members, which members are mobilehome owners within a private mobilehome park and have participated as social club members with a designated clubhouse for not less than one year.

(Added by renumbering Section 23428.7 (as added by Stats. 1979, Ch. 623) by Stats. 1981, Ch. 714, Sec. 43.)



23428.5

For the purpose of this article “club” also means any press club which is a nonprofit organization and whose members are entitled to exchange privileges with similar organizations in at least 12 other states, and which has a bona fide membership and which owns, leases, and operates or maintains a clubhouse or clubroom or any nonprofit incorporated press club having a membership and which owns, or leases, and operates, a club room or rooms for its members.

No license shall be issued to any press club qualifying as a club pursuant to this section if the press club in any manner restricts membership or the use of its facilities on the basis of race, religion, national origin, or sex.

(Amended by Stats. 1977, Ch. 1070.)



23428.6

For the purposes of this article, “club” also means any association of livestock, or livestock-allied businessmen, joined together as a nonprofit corporation, registered as such in the State of California. The organization of the group shall be for the sole purpose of social activity.

Such a group shall own, lease, or maintain a club room or rooms for its membership. Such a club may sell and serve alcoholic beverages only to its bona fide members and their bona fide guests.

(Amended by Stats. 1977, Ch. 1070.)



23428.7

For the purposes of this article “club” also means any bona fide nonprofit corporation, which is a bona fide horse riding club, which is a member of a statewide organization or association, which owns, maintains, or operates premises upon which a regular riding club together with a clubhouse is maintained.

(Amended by Stats. 1977, Ch. 1070.)



23428.8

For the purposes of this article, “club” also means any parlor of the Native Sons of the Golden West which has as the owner, lessee or occupant thereof operated an establishment for fraternal purposes.

(Amended by Stats. 1977, Ch. 1070.)



23428.9

For the purpose of this article “club” also means any nonprofit social club which serves daily meals to its members and guests, owns or leases, operates and maintains a club room or rooms for its membership and has operated the club room or rooms for a period of not less than two years and has regular membership dues of not less than fifty dollars ($50) per year per member.

(Amended by Stats. 1978, Ch. 336.)



23428.10

For the purposes of this article “club” also means any peace officers association which is composed entirely of active and retired peace officers, which holds regular meetings and has regular dues, and which owns, leases, operates, or maintains an establishment for association purposes.

(Amended by Stats. 1977, Ch. 1070.)



23428.11

For the purposes of this article “club” also means any firemen’s association which is composed entirely of active and retired firemen, which holds regular meetings and has regular dues, and which owns, leases, operates, or maintains an establishment for association purposes.

(Amended by Stats. 1977, Ch. 1070.)



23428.12

For purposes of this article “club” also means any nonprofit social and religious club which owns or leases, operates and maintains a club room or rooms for its membership, and has operated the club room or rooms for a period of not less than eight years, and has regular membership dues of not less than twenty-five dollars ($25) per year per member.

(Amended by Stats. 1977, Ch. 1070.)



23428.13

For purposes of this article “club” also means any club operated by a common carrier by air at an airport terminal. Such club shall qualify for a license under this article notwithstanding the provisions of Section 23037. The provisions of Section 23399 and the numerical limitation of Section 23430 shall not apply to such a club.

Nothing contained in Section 23434 shall be deemed to preclude the issuance of a license to the acquiring or surviving corporation when a corporation holding a license pursuant to this section is an acquired or constituent corporation in a corporate reorganization.

(Amended by Stats. 1980, Ch. 827, Sec. 1.)



23428.14

For purposes of this article, “club” also means any club operated by commissioned or noncommissioned officers of the National Guard or Air National Guard which owns or leases, operates and maintains a clubroom or rooms for its membership. Such a club, if issued a club license pursuant to Section 23430, may sell and serve alcoholic beverages for consumption within the licensed establishment only to bona fide members of the club and their bona fide guests.

(Added by Stats. 1970, Ch. 455.)



23428.15

For the purposes of this article, “club” also means any parlor of the American Citizens Club in existence on the effective date of this chapter which the club has as the owner, lessee, or occupant thereof operated as an establishment for fraternal purposes and in which alcoholic beverages are sold only to members of the club whose membership dues in the club have been paid.

(Amended by Stats. 1977, Ch. 1070.)



23428.16

For purposes of this article, “club” also means any nonprofit social luncheon club which is composed entirely of active and retired professional men and businessmen, which holds regular meetings and has regular annual membership dues in excess of two hundred dollars ($200), which owns, leases, operates or maintains such establishment for the serving of regular meals to its members and their guests.

(Amended by Stats. 1977, Ch. 1070.)



23428.17

For the purposes of this article, “club” also means any department or local forum of the American GI Forum of the U.S. which owns or leases, operates and maintains a club room or rooms for its membership. Such a club, if issued a club license pursuant to Section 23430, may sell and serve alcoholic beverages for consumption within the licensed establishment only to bona fide members of the club and their bona fide guests.

(Amended by Stats. 1977, Ch. 1070.)



23428.18

For purposes of this article, “club” also means any labor council which is chartered by a national labor organization having affiliates in each state of the United States, consists of delegates from not less than 20 separately chartered affiliated labor organizations, as defined by the National Labor Relations Act, the combined membership of which is not less than 7,000 persons, and owns or leases a building of not less than 3,000 square feet which is used by the delegates, or members of affiliated labor organizations, or both, for their social activities. No labor council which makes any discrimination, distinction, or restriction against any person on account of such person’s age, sex, color, race, religion, ancestry, or national origin shall be licensed pursuant to this section.

(Amended by Stats. 1977, Ch. 1070.)



23428.19

For purposes of this article, “club” also means any private club organized to play handball or racquetball, which owns, maintains, or operates a building containing not less than four regulation-size handball or racquetball courts, which has members, and the members each pay regular monthly dues. As used in this section, a “regulation-size handball or racquetball court” is a court meeting the standards for regulation courts as are promulgated by the United States Handball Association or an equivalent organization.

It shall be unlawful for any club licensed pursuant to this section to make any discrimination, distinction, or restriction against any person on account of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code.

(Amended by Stats. 2007, Ch. 568, Sec. 7. Effective January 1, 2008.)



23428.20

(a) For the purposes of this article, “club” also means any bona fide nonprofit corporation that has been in existence for not less than nine years, has more than 8,500 memberships issued and outstanding to owners of condominiums and owners of memberships in stock cooperatives, and owns, leases, operates, or maintains recreational facilities for its members.

(b) For the purposes of this article, “club” also means any bona fide nonprofit corporation that was formed as a condominium homeowners’ association, has at least 250 members, has served daily meals to its members and guests for a period of not less than 12 years, owns or leases, operates, and maintains a clubroom or rooms for its membership, has an annual fee of not less than nine hundred dollars ($900) per year per member, and has as a condition of membership that one member of each household be at least 54 years of age.

(c) Section 23399 and the numerical limitation of Section 23430 shall not apply to a club defined in this section.

(d) No license shall be issued pursuant to this section to any club that withholds membership or denies facilities or services to any person on account of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code.

(e) Notwithstanding subdivision (d), with respect to familial status, subdivision (d) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (d) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (d).

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 18) by Stats. 2013, Ch. 605, Sec. 7. Effective January 1, 2014.)



23428.21

For the purposes of this article, “club” also means any local dental society having an authorized delegate to the California Dental Association and composed entirely of dentists duly admitted, licensed and qualified to practice dentistry within the state, which has at least 250 members and has been in existence for a period of more than 20 years and which owns, leases, operates or maintains a club room or rooms for its members, and has operated the club room or rooms for a period of not less than three years.

No license shall be issued pursuant to this section to any club which restricts membership or in any other way discriminates against any person in the use of any of its facilities, on the basis of race, religion, national origin, sex, or age.

(Added by Stats. 1983, Ch. 1008, Sec. 1.)



23428.22

For purposes of this article, “club” also means any nonprofit corporation whose principal purpose is to promote cultural ties and understanding between citizens of a foreign country or commonwealth and citizens of the United States, which has a bona fide membership of more than 10,000 members each of whom pay regular membership dues, which owns, leases, operates or maintains an establishment for fraternal purposes. Such a club, if issued a license pursuant to Section 23430, may sell and serve alcoholic beverages for consumption within the licensed establishment only to bona fide members of the club and their bona fide guest.

No license shall be issued pursuant to this section to any club which restricts membership or the use of any of its facilities on the basis of race, religion, national origin, or sex.

(Amended by Stats. 1977, Ch. 1070.)



23428.23

For the purposes of this article “club” also means any letter carriers local which is chartered by a national labor organization having affiliates in each state of the United States, which consists of not less than 1,500 members as defined by the National Labor Relations Act, and which owns or leases a building of not less than 5,000 square feet that is used by the members, or by the members of other labor organizations, or both, for their social activities. No letter carriers local which makes any discrimination, distinction, or restriction against any person on account of such person’s age, sex, color, race, religion, ancestry, or national origin shall be licensed pursuant to this section. No club licensed under this section shall engage in the sale of alcoholic beverages for consumption outside of the licensed premises.

(Amended by Stats. 1977, Ch. 1070.)



23428.24

For the purposes of this article “club” also means any bona fide nonprofit social organization which has more than 350 members and which has as the owner, lessee, or occupant thereof operated an establishment for its members and which has been in existence for more than five years and whose purpose is to foster and develop social relations among its members and to foster pride in the national origin of its members by promoting appreciation of such national origin and its contribution to the American social order.

It shall be unlawful for any club licensed pursuant to this section to make any discrimination, distinction, or restriction against any person on account of such person’s color, race, religion, ancestry, national origin, sex, or age.

(Added by Stats. 1976, Ch. 1446.)



23428.25

For the purposes of this article, “club” also means any Hidalgo Society the purpose of which is to operate for the advancement of education for the improvement of social and economic conditions, to help lessen neighborhood tension, lessen the burden on welfare systems, to help eliminate prejudice and discrimination and for other charitable causes that might be present in the community. Such a group shall be located in a county of the 32nd class, have members who pay dues, and shall own, lease, or maintain a club room or rooms for its membership.

It shall be unlawful for any club licensed pursuant to this section to make any discrimination, distinction, or restriction against any person on account of such person’s color, race, religion, ancestry, national origin, sex, or age.

(Amended by Stats. 1977, Ch. 1070.)



23428.26

For the purposes of this article, “ club” also means any nonprofit property owners’ association having at least 2,500 members. Such an association must have been in existence for at least five years as of October 1, 1975, and must engage in some volunteer action for the community of which it is a part.

It shall be unlawful for any club licensed pursuant to this section to make any discrimination, distinction, or restriction against any person on account of such person’s color, race, religion, ancestry, national origin, sex, or age.

(Added by Stats. 1978, Ch. 540.)



23428.27

For the purposes of this article, “club” also means any peace officers’ and employees’ association which is composed entirely of active and retired peace officers and employees of a law enforcement agency which holds regular meetings, is located in a county of the first class, and the members of which pay regular dues.

No license shall be issued pursuant to this section to any club which restricts membership or in any other way discriminates against any person in the use of any of its facilities because of that person’s color, race, religion, ancestry, national origin, sex, or age.

(Added by Stats. 1985, Ch. 460, Sec. 1. Effective September 3, 1985.)



23428.28

For the purposes of this article, “club” also means any beach and athletic club that owns, maintains, or operates a standard Amateur Athletic Union (AAU) swimming pool together with the necessary facilities and clubhouse, has a minimum of 500 members paying regular monthly dues, and has continuously operated for not less than one year.

No license shall be issued to any beach and athletic club qualifying as a club pursuant to this section if the beach and athletic club in any manner restricts membership or the use of its facilities on the basis of age or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code.

(Amended by Stats. 2007, Ch. 568, Sec. 8. Effective January 1, 2008.)



23429

A club as defined in this article is a bona fide club within the meaning of Section 22 of Article XX of the Constitution.

(Added by Stats. 1953, Ch. 152.)



23430

The department may issue one club license to any club as defined in this article.

(Amended by Stats. 1955, Ch. 1221.)



23431

The holder of a club license may exercise all of the rights and privileges permitted by an on-sale general license but may sell and serve alcoholic beverages for consumption within the licensed establishment only to bona fide members of the club and their bona fide guests. A club license is not transferable from person to person. The provisions of Article 2 of Chapter 5 of this division do not apply to the issuance of club licenses.

(Added by Stats. 1953, Ch. 152.)



23432

Any club which holds an onsale general license which was originally issued to it prior to April 1, 1947, and which transfers its onsale general license to another person shall not be eligible to apply for a club license for a period of at least one year following the date of the transfer of its onsale general license.

(Amended by Stats. 1963, Ch. 1066.)



23433

The department may issue an off-sale license to any golf club which has more than 400 bona fide members, which owns, maintains, or operates a regular golf links together with a clubhouse thereon, and which has operated the establishment for not less than 60 years, which license authorizes the sale, to consumers only and not for resale, of alcoholic beverages which an off-sale general licensee may sell, but only to bona fide members of the club and their bona fide guests. A license issued to a golf club pursuant to this section is not transferable. The provisions of Article 2 of Chapter 5 of this division do not apply to the issuance of a license pursuant to this section. The fee for a license issued pursuant to this section shall be the same as the fee for a retail package off-sale general license as provided in Section 23320.

(Amended by Stats. 1957, Ch. 619.)



23433.5

(a) For the purposes of this article, “club” also means any nonprofit lawn bowls club.

(b) No license shall be issued to any nonprofit lawn bowls club qualifying as a club pursuant to this section if the nonprofit lawn bowls club in any manner restricts membership or the use of its facilities on the basis of age or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code.

(Added by Stats. 2010, Ch. 273, Sec. 1. Effective January 1, 2011.)



23434

(a) Notwithstanding any other provision of this division, on and after the effective date of this section, no new club license shall be issued to any club which is not a nonprofit organization.

(b) On and after the effective date of this section, no club license shall be issued to a nonprofit corporation pursuant to a law enacted after the effective date of this section unless the nonprofit corporation engages in at least some volunteer action for the community of which it is a part.

(Added by Stats. 1977, Ch. 1070.)



23435

On and after January 1, 1980, no new club license shall be issued for any club, organization, or association which does not have at least 100 members and which has not been in existence for at least one year.

(Amended by Stats. 1979, Ch. 128.)



23437

Notwithstanding any other provision of this division, no club license issued under this article shall entitle the holder to any off-sale privileges.

(Added by Stats. 1977, Ch. 1070.)



23438

(a) Any alcoholic beverage club licensee which restricts membership or the use of its services or facilities on the basis of ancestry or any characteristic listed or defined in Section 11135 of the Government Code, except for genetic information, shall, when issuing a receipt for expenses which may otherwise be used by taxpayers for deduction purposes pursuant to Section 162(a) of the Internal Revenue Code, for purposes of the Personal Income Tax Law, or Section 24343 of the Revenue and Taxation Code, for purposes of the Bank and Corporation Tax Law, incorporate a printed statement on the receipt as follows:

“The expenditures covered by this receipt are nondeductible for state income tax purposes or franchise tax purposes.”

(b) For purposes of this section, the following terms have the following meanings:

(1) “Expenses” means expenses, as defined in Section 17269 or 24343.2 of the Revenue and Taxation Code.

(2)  “Club” means a club holding an alcoholic beverage license pursuant to the provisions of this division, except a club holding an alcoholic beverage license pursuant to Section 23425.

(Amended by Stats. 2011, Ch. 261, Sec. 2. Effective January 1, 2012.)






ARTICLE 5 - Veterans’ Club Licenses

23450

As used in this article, “veteran” means any person who has served in the United States Army, Navy, Air Force, Marine Corps, Coast Guard, or as an active nurse in the service of the American Red Cross, or in the Army and Navy Nurse Corps in time of war, or in any expedition of the Armed Forces of the United States, or who served in one of these services during the period September 16, 1940, to December 7, 1941, and received a discharge under conditions other than dishonorable.

(Amended by Stats. 2013, Ch. 337, Sec. 2. Effective January 1, 2014.)



23451

Any post, chapter, camp, or other local unit, composed solely of veterans, of an organization composed solely of veterans which has been chartered by the Congress of the United States for patriotic, fraternal, or benevolent purposes, and which post, chapter, camp, or other local unit has, as the owner, lessee, or occupant thereof, operated an establishment for any such purpose for not less than one year, is a bona fide club within the meaning of Section 22 of Article XX of the Constitution and of this division.

(Added by Stats. 1953, Ch. 152.)



23452

The department may issue one veterans’ club license to any post, chapter, camp or other local unit described in Section 23451 for the establishment, if otherwise satisfactory, where the post, chapter, camp, or other local unit maintains its club.

(Amended by Stats. 1955, Ch. 1221.)



23452.5

The department may also issue one veterans’ club license to any veterans’ memorial association which is a nonprofit private corporation organized for patriotic, fraternal, or benevolent purposes, composed solely of veterans, and which has more than 18,000 bona fide regular members, and which owns, leases, maintains, or operates a clubhouse and has continuously operated a clubhouse for not less than three years.

(Added by Stats. 1957, Ch. 597.)



23453

The holder of a veterans’ club license may exercise all of the rights and privileges permitted by an on-sale general license but may sell and serve alcoholic beverages for consumption within the licensed establishment only to bona fide members of the veterans’ organization and their bona fide guests. A veterans’ club license is not transferable to another person from the person to whom issued or by whom renewed. The provisions of Article 2 of Chapter 5 of this division do not apply to the issuance of veterans’ club licenses.

(Added by Stats. 1953, Ch. 152.)



23454

No member and no officer, agent, or employee of a veterans’ club licensee shall be paid or shall directly or indirectly receive, in the form of salary or other compensation, any of the profits from the distribution or sale of alcoholic beverages to the licensee or to the members of the licensee or its guests, beyond the amount of such salary as may be fixed and voted at any regular meeting by the members of the licensee or by its governing body out of the general revenue of the local unit.

(Added by Stats. 1953, Ch. 152.)



23455

The department may revoke any license issued pursuant to this article whenever, in the judgment of the department, the licensee ceases to operate as a bona fide club.

(Amended by Stats. 1955, Ch. 447.)









CHAPTER 4 - Imports

23660

Postal authorities may refuse delivery of any shipment of alcoholic beverages originating outside this State. Postal authorities may turn alcoholic beverages over to the department. The alcoholic beverage when received shall be forfeited to the State.

(Amended by Stats. 1955, Ch. 447.)



23661

Except as otherwise provided in this section, alcoholic beverages may be brought into this state from without this state for delivery or use within the state only by common carriers and only when the alcoholic beverages are consigned to a licensed importer, and only when consigned to the premises of the licensed importer or to a licensed importer or customs broker at the premises of a public warehouse licensed under this division.

The provisions of this chapter are not applicable in the case of alcoholic beverages which are sold and delivered by a licensee in this state to another licensee in this state, and which in the course of delivery are taken without this state through another state without any storage thereof in such other state.

The provisions of this section are not applicable in the case of a reasonable amount of alcoholic beverages brought into this state by an adult from without the United States for personal or household use; except that a California resident returning to the United States by a vehicle which is not a common carrier, or any adult entering the United States as a pedestrian, shall be restricted to the amount of alcoholic beverages which are exempt from the payment of duty in accordance with existing provisions of federal law. Such alcoholic beverages shall be exempt from state licensing restrictions.

The provisions of this section are not applicable in the case of alcoholic beverages shipped into this state from without the United States by an adult member of the armed forces of the United States, serving outside the confines of the United States, for his personal or household use within the state in such quantity of alcoholic beverages as is exempt from the payment of duty under existing provisions of the Federal Tariff Act or regulations. Such alcoholic beverages may be brought into this state only by common carrier and consigned to the premises of a licensed importer or customs broker, or to a licensed importer or customs broker at the premises of a public warehouse licensed under this division. Notwithstanding any other provisions of this division, the holder of an importer’s license, a customs broker’s license, or a public warehouse license, may make delivery of such alcoholic beverages as may be brought into this state under the provisions of this paragraph directly to the owner thereof upon satisfactory proof of identity. Such delivery shall not be deemed to constitute a sale in this state.

A manufacturer of distilled spirits may transport such distilled spirits into this state in motor vehicles owned by or leased to the manufacturer, and operated by employees of the manufacturer, if:

(a) Such distilled spirits are transported into this state from a place of manufacture within the United States; and

(b) The manufacturer holds a California distilled spirits manufacturer’s license; and

(c) Delivery is made to the licensed premises of such distilled spirits manufacturer.

(Amended by Stats. 1980, Ch. 523, Sec. 1.)



23661.1

Notwithstanding any other provision of law, an adult passenger on board a chartered airplane on a flight which commences and terminates in the continental United States and which does not land outside the continental United States, may bring not to exceed one quart of alcoholic beverages into this State for household or personal use. Such alcoholic beverages shall be exempt from state licensing restrictions. No person shall bring in more than one quart of alcoholic beverages during any calendar year pursuant to the authority granted in this section.

(Added by Stats. 1961, Ch. 1683.)



23661.2

Notwithstanding any other law, an individual or retail licensee in a state that affords California retail licensees or individuals an equal reciprocal shipping privilege, may ship, for personal use and not for resale, no more than two cases of wine (no more than nine liters each case) per month to any adult resident in this state. Delivery of a shipment pursuant to this subdivision shall not be deemed to constitute a sale in this state.

The shipping container of any wine sent into or out of this state under this section shall be clearly labeled to indicate that the container cannot be delivered to a minor or an intoxicated person.

(Amended by Stats. 2005, Ch. 157, Sec. 1. Effective January 1, 2006.)



23661.3

(a) Notwithstanding any law, rule, or regulation to the contrary, any person currently licensed in this state or any other state as a winegrower who obtains a wine direct shipper permit pursuant to this section may sell and ship wine directly to a resident of California, who is at least 21 years of age, for the resident’s personal use and not for resale.

Before sending any shipment to a resident of California, the wine direct shipper permitholder must:

(1) File an application with the department.

(2) Pay a ten-dollar ($10) annual registration fee if the winegrower is not currently licensed by the department.

(3) Provide the department its California alcoholic beverage license number or a true copy of its current alcoholic beverage license issued by another state.

(4) Obtain from the department a wine direct shipper permit.

(5) Obtain a seller’s permit or register with the State Board of Equalization pursuant to Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code.

(b) A wine direct shipper permit authorizes the permitholder to do all of the following:

(1) Sell and ship wine to any person 21 years of age or older for his or her personal use and not for resale.

(2) Ship wine directly to a resident in this state only in containers that are conspicuously labeled with the words: “CONTAINS ALCOHOL: SIGNATURE OF PERSON AGE 21 YEARS OR OLDER REQUIRED FOR DELIVERY.”

(3) Ship wine only if the permitholder requires the carrier to obtain the signature of any individual 21 years of age or older before delivering any wine shipped to an individual in this state.

(4) If the permitholder is located outside of this state, report to the department no later than January 31 of each year, the total amount of wine shipped into the state during the preceding calendar year under the wine direct shipper permit.

(5) If the permitholder is located outside of this state, pay to the State Board of Equalization all sales and use taxes, and excise taxes on sales to residents of California under the wine direct shipper permit. For excise tax purposes, all wine sold pursuant to a direct shipper permit shall be deemed to be wine sold in this state.

(6) If located within this state, provide the department any necessary additional information not currently provided to ensure compliance with this section.

(7) Permit the department or the State Board of Equalization to perform an audit of the wine direct shipper permitholder’s records upon request.

(8) Be deemed to have consented to the jurisdiction of the department or any other state agency and the California courts concerning enforcement of this section any related laws, rules, or regulations.

(d) A wine direct shipper permitholder located outside of the state may annually renew its permit with the department by paying a ten-dollar ($10) renewal registration fee and providing the department with a true copy of its current alcoholic beverage license issued by another state. A wine direct shipper permitholder located in California shall renew its wine direct shipper permit in conjunction with its master license. For purposes of this section, “master license” means a winegrower’s license issued by the department.

(e) The department and the State Board of Equalization may promulgate rules and regulations to effectuate the purposes of this law.

(f) The department may enforce the requirements of this section by administrative proceedings to suspend or revoke the wine direct shipper permit, and the department may accept payment of an offer in compromise in lieu of suspension as provided by this division. Any hearing held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code against a permitholder outside of California shall be held in Sacramento.

(g) Sales and shipments of wine direct to consumers in California from winegrowers who do not possess a current wine direct shipper permit from the department are prohibited. Any person who knowingly makes, participates in, transports, imports, or receives such a shipment is guilty of a misdemeanor pursuant to Section 25617.

(Added by Stats. 2005, Ch. 157, Sec. 2. Effective January 1, 2006.)



23661.5

A person who manufactures or produces wine or beer outside of this state, but within the United States, in accordance with the requirements of the laws of the United States, may transport such wine or beer into this state, in a vehicle owned and operated by the manufacturer or producer or operated by him pursuant to a lease the term of which is not less than 30 days, or by contract carrier, for delivery to a licensee who is authorized under this division to import the wine or beer into this state, if:

(a) The delivery is made at the premises of the licensee or to a licensee or a licensed customs broker at the premises of a public warehouse licensed under this division; and

(b) The manufacturer or producer holds a manufacturer’s interstate alcoholic beverage transporter’s permit under Section 32110 of the Revenue and Taxation Code.

(Amended by Stats. 1971, Ch. 1075.)



23661.6

A licensed winegrower who in the course of business exports wine from this State to another state, may subsequently return to his licensed premises in this State all or any portion of such wine in private vehicles owned or under the control of the winegrower. Any wine so returned shall be subject to the provisions of Section 32175 of the Revenue and Taxation Code.

(Added by Stats. 1959, Ch. 903.)



23661.7

(a) A person who has purchased wine from a licensed winegrower, the holder of a beer and wine wholesaler’s license and an off-sale retail license that only sells wine, or the holder of a limited off-sale retail wine license, has taken delivery of that wine within this state for delivery or use without the state, and has removed that wine from the state, may return all or any portion of that wine to the premises of the licensee from whom the wine was purchased. To make a return the purchaser need not obtain any license in this state, and may return the wine in a vehicle owned or controlled by the purchaser.

(b) The provisions of Section 32175 of the Revenue and Taxation Code shall apply to any wine so returned.

(Amended by Stats. 2011, Ch. 292, Sec. 2. Effective January 1, 2012.)



23662

A shipment shall be deemed to be consigned to a licensed importer, although originally consigned to a person not so licensed, when the shipment is, before delivery and without leaving the possession of the common carrier transporting it, reconsigned or diverted in transit by either the consignor or consignee to a licensed importer to whom final delivery by the common carrier is made.

(Added by Stats. 1953, Ch. 152.)



23663

Alcoholic beverages which are consigned to a destination within this State shall be presumed to be for delivery or use within this State.

(Added by Stats. 1953, Ch. 152.)



23664

A railroad, sleeping car, dining car, boat, or steamship company or air common carrier carrying interstate or foreign passengers on trains, boats, or airplanes shall not be deemed to be an importer or subject to an importer’s license for bringing into this State alcoholic beverages for the purpose of sale within this State on the trains, cars, boats, or airplanes on which the alcoholic beverages are brought into this State exclusively to passengers or employees not on duty, and for carrying the same alcoholic beverages or any unsold portion thereof out of this State in due course of operation.

(Amended by Stats. 1955, Ch. 954.)



23666

Alcoholic beverages imported into this State contrary to the provisions of Sections 23661 to 23664, inclusive, shall be seized by the department.

(Amended by Stats. 1955, Ch. 1842.)



23667

Common carriers transporting alcoholic beverages into this State for delivery or use within this State or common carriers making delivery of alcoholic beverages so transported shall obtain from the licensed importer or customs broker a receipt on a form prescribed by the department for the alcoholic beverages so transported and delivered. If the consignee refuses to give the receipt and show his license to the carrier, the carrier is relieved of all responsibility for delivery of the alcoholic beverages.

(Amended by Stats. 1955, Ch. 447.)



23668

Subject to the provisions of Section 23662, whenever the consignee is not a licensed importer or customs broker or whenever the consignee refuses to give his receipt and show his license, the carrier shall immediately notify the department at Sacramento giving full details as to the character of shipment, point of origin, destination, and address of the consignor and consignee, and within 10 days the alcoholic beverages shall be delivered to the department and shall be forfeited to the State.

(Amended by Stats. 1955, Ch. 447.)



23669

If any alcoholic beverages seized under Section 23666 or forfeited under Section 23668 are sold by or under the direction of the department, the common carrier’s unpaid freight and storage charges accruing on the shipments of the alcoholic beverages shall be satisfied out of the proceeds of any sale made by the State after deducting the cost of the sale and any excise taxes accruing thereon.

(Amended by Stats. 1955, Ch. 447.)



23670

Every person violating the provisions of this article is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 152.)



23671

No beer importer shall purchase any beer not manufactured within the state or cause any beer to be transported into the state for sale in the state, unless the out-of-state vendor making shipment of the beer into the state holds a certificate of compliance issued by the department. A certificate of compliance shall be granted when the out-of-state vendor makes a written agreement with the department to furnish to the board, on or before the 10th day of each month, a report on a form prescribed by the board, showing the quantity of beer shipped by the out-of-state vendor to each licensed beer importer in this state during the preceding month. The out-of-state vendor shall further agree that it and its agents and all agencies within this state controlled by it will comply with all laws of this state and all rules of the department with respect to the sale of alcoholic beverages, including, but not limited to, Chapter 12 (commencing with Section 25000) of Division 9, and Section 25509, to the same extent as licensees.

If any out-of-state vendor, after obtaining the certificate, fails to submit the report or to comply with Section 14575 of the Public Resources Code, the department may suspend or revoke the certificate of compliance in the manner provided for the suspension or revocation of licenses, and after a hearing which shall be held in the City of Sacramento or in any other county seat in this state which the department determines to be convenient to the holder of the certificate. No fee shall be charged for the certificate of compliance which shall remain in effect until revoked by the department.

(Amended by Stats. 1993, Ch. 49, Sec. 2. Effective January 1, 1994.)



23672

A licensed importer shall not purchase or accept delivery of any brand of distilled spirits unless he is designated as an authorized importer of such brand by the brand owner or his authorized agent. Such distilled spirits imported into California shall come to rest at the warehouse of the licensed importer or an authorized warehouse for the account of such licensed importer, before sale and delivery to a retail licensee.

(Amended by Stats. 1979, Ch. 280.)



23673

No brand owner of distilled spirits or his agent shall sell any brand of distilled spirits to a wholesaler or rectifier in this state at a price higher than the lowest price at which such brand of distilled spirits is sold by such brand owner or his agent to any wholesaler or rectifier during any calendar month anywhere in any other state or in the District of Columbia or to any state or state agency which owns or operates retail distilled spirits stores.

In determining the lowest price for which any brand of distilled spirits is sold in any other state or the District of Columbia or to any state or state agency which owns and operates retail distilled spirits stores, appropriate reduction shall be made to reflect all discounts, all rebates, allowances, and other inducements of any kind whatsoever offered or given to any such wholesaler or state, or state agency, as the case may be, purchasing such brand of distilled spirits in such other state or in the District of Columbia or to the state or state agency which owns or operates retail distilled spirits stores; provided that nothing in this section shall prevent differentials in price which make only due allowance for differences in state excise taxes and fees and the actual cost of delivery. As used in this section, the term “excise taxes and license fees” shall mean the excise taxes imposed or the fees required by any state or the District of Columbia.

A violation of this section shall be remediable only by a civil action for damages or an action to enjoin a brand owner or his agent from continued violation brought by any person suffering loss as a result of such violation. A judgment in any such action rendered against a licensee shall be deemed grounds for the suspension or revocation of the violator’s license pursuant to Chapter 7 (commencing with Section 24200) of this division.

For the purposes of this section, “distilled spirits” does not include brandy produced in California. No California brandy manufacturer or his agent shall be required to file an affidavit pursuant to this section for California brandy.

(Added by Stats. 1979, Ch. 407.)






CHAPTER 5 - Restrictions on Issuance of Licenses

ARTICLE 1 - In General

23770

A winegrower’s license, or a wine blender’s license, whichever is appropriate to the operations to be conducted on the licensed premises, shall be issued only to, or held by, a person qualified to operate or operating a winery or wine cellar bonded under the internal revenue laws of the United States. Every person operating, or authorized under the internal revenue laws of the United States to operate, a winery or wine cellar bonded under the internal revenue laws of the United States shall apply for, and hold, a winegrower’s or wine blender’s license, as may be appropriate for operations conducted on the licensed premises.

(Amended by Stats. 1965, Ch. 499.)



23771

No distilled spirits license of any kind, except a distilled spirits manufacturer’s or a distilled spirits manufacturer’s agent’s license, shall be issued to any person, or to any officer, director, employee, or agent of any person, who manufactures distilled spirits within or without this State.

(Added by Stats. 1953, Ch. 152.)



23772

No distilled spirits manufacturer’s or distilled spirits manufacturer’s agent’s license shall be held by any person who holds any ownership or interest, directly or indirectly, by stock ownership, interlocking directors, trusteeship, loan, mortgage, or lien on any personal or real property, or otherwise, in any distilled spirits wholesaler's, rectifier's, or retailer’s license.

The provisions of this section shall not apply to the financial or representative relationship between a manufacturer, wine grower, manufacturer’s agent, rectifier, distiller, bottler, importer, or wholesaler, or any officer, director, or agent of such person, and a person holding only one of the following types of licenses:

(a) On-sale general license for a bona fide club.

(b) Club license (issued under Article 4 (commencing at Section 23425) of Chapter 3 of this division).

(c) Veterans’ club license (issued under Article 5 (commencing at Section 23450) of Chapter 3 of this division).

(d) On-sale license for boats, trains, sleeping cars or airplanes where the alcoholic beverages produced or sold by such manufacturer, wine grower, manufacturer’s agent, rectifier, bottler, importer, or wholesaler or any officer, director, or agent of such person are not sold, furnished or given, directly or indirectly to the on-sale licensee.

(Amended by Stats. 1957, Ch. 1790.)



23773

The provisions of Sections 23771 and 23772 do not prevent agents or employees of a distilled spirits manufacturer located without this State from soliciting orders for distilled spirits within the State.

(Added by Stats. 1953, Ch. 152.)



23774

The provisions of Sections 23771 and 23772 do not prevent the issuance of a distilled spirits wholesale license to any person who, on July 1, 1937, owned or operated a business which for five years immediately preceding that date had maintained and operated in this State a bona fide jobbing and distributing establishment for the sale to retail dealers of goods, wares, and merchandise, the major portion of which business at a time five years preceding July 1, 1937, was goods, wares, and merchandise other than alcoholic beverages.

(Added by Stats. 1953, Ch. 152.)



23775

An importer’s license shall be issued only to a person or manufacturer who holds a license authorizing the sale for resale of the types of alcoholic beverages mentioned in the importer’s license.

(Added by Stats. 1953, Ch. 152.)



23776

A wholesaler’s license shall not be issued or renewed to any on-sale or off-sale licensee, except that:

(1) A wholesaler’s license restricted to sales to on-sale licensees may be issued or renewed to an on-sale licensee in counties not to exceed 15,000 population, or

(2) If restricted to the wholesaler’s sale of wine, a beer and wine wholesaler’s license may be renewed for the holder of an off-sale beer and wine licensee who on December 31, 1987, held an off-sale beer and wine license and a beer and wine wholesaler’s license, provided that the beer and wine wholesaler’s license restricted to the wholesaler’s sale of wine can only be transferred to the holder of a beer and wine wholesaler’s license restricted to the wholesaler’s sale of wine on the date of transfer.

(Amended by Stats. 1988, Ch. 284, Sec. 2. Effective July 7, 1988.)



23777

No off-sale general license shall be renewed or issued to a distilled spirits wholesaler whose premises are located in a city having a population of 50,000 or more, as shown by the 1940 federal census, or to a distilled spirits wholesaler who sells distilled spirits to licensees whose premises are located in any city having a population of 50,000 or more, as shown by the 1940 federal census.

(Added by Stats. 1953, Ch. 152.)



23778

A distilled spirits wholesaler’s license shall not be held by any person unless at all times throughout the license year he has on his wholesale premises a reasonable stock of distilled spirits, as determined by the department, for which he has fully paid lawful money or its equivalent.

(Amended by Stats. 1955, Ch. 447.)



23779

No wholesale license shall be issued to any person who does not in good faith actually carry on or intend to carry on a bona fide wholesale business by sale to retail licensees of the alcoholic beverage designated in the wholesale license, and the department may revoke any wholesale license when the licensee fails for a period of 45 days actively and in good faith to engage in the wholesale business and shall revoke any distilled spirits wholesaler’s license held by any person who fails to comply with applicable provisions of Sections 23378, 23379, 23776, 23777, and 23778. Sale by a wholesale licensee to himself as a retail licensee is not the transaction of a bona fide wholesale business.

(Amended by Stats. 1955, Ch. 447.)



23780

No distilled spirits wholesaler’s license or rectifier’s license shall be issued or renewed to any person who holds on deposit funds obtained from any retailer, which funds were obtained for the purpose of applying them, either in whole or in part, toward the payment of any future delivery of distilled spirits to the retailer.

(Added by Stats. 1953, Ch. 152.)



23784

No retailer’s on-sale license shall be issued to any person to whom, or for any premises for which, a manufacturer's, wine grower's, importer's, wholesaler's, or rectifier’s license is issued; and no manufacturer's, wine grower's, importer's, wholesaler's, or rectifier’s license shall be issued to any person to whom, or for any premises for which, a retailer’s on-sale license is issued, except that a retailer’s on-sale license may be issued to a wholesaler in counties not to exceed 15,000 population.

(Amended by Stats. 1961, Ch. 246.)



23785

A retail package off-sale general license, when issued to the holder of a rectifier’s or distilled spirits wholesaler’s license, shall be issued only for the same premises for which the rectifier’s or distilled spirits wholesaler’s license is issued, except as otherwise provided or permitted in this division.

(Added by Stats. 1953, Ch. 152.)



23787

The department shall, before issuing any on-sale license for the sale of alcoholic beverages to be consumed or otherwise disposed of in any bona fide public eating place, determine whether the public eating place is equipped and maintained in good faith for sales to and consumption by the public of meals upon the premises. A hotel or motel of 75 rooms or more or a bowling center of 12 lanes or more, or any other bona fide public eating place, which hotel, motel, bowling center or bona fide public eating place is licensed and so equipped and maintained may sublet the sale and service of the meals required by Section 23038 upon notification to the department. Provided, however, that the licensee shall be responsible for any violations of this division caused or permitted by the lessee on the licensed premises. The licensee shall not sublet to a person who does not have the qualifications of a holder of a license.

Nothing in this section shall preclude the renewal, transfer, or issuance of an on-sale general license to any premises equipped and maintained in good faith for sales to and consumption by members of the public of meals upon the premises even though the operation of such premises is limited solely to the service of meals and beverages at prearranged events of a social or business nature and where admission is by ticket only.

(Amended by Stats. 1971, Ch. 1184.)



23788.5

No on-sale licensee shall knowingly employ any person to manage, direct, or conduct the business who does not have the qualifications required of a holder of the license. Any on-sale licensee requesting the department to make a determination of qualifications of a proposed manager shall submit with an application for such services a fee of one hundred dollars ($100) which shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(Amended by Stats. 1992, Ch. 900, Sec. 10. Effective September 24, 1992.)



23789

(a) The department is specifically authorized to refuse the issuance, other than renewal or ownership transfer, of any retail license for premises located within the immediate vicinity of churches and hospitals.

(b) The department is specifically authorized to refuse the issuance, other than renewal or ownership transfer, of any retail license for premises located within at least 600 feet of schools and public playgrounds or nonprofit youth facilities, including, but not limited to, facilities serving Girl Scouts, Boy Scouts, or Campfire Girls. This distance shall be measured pursuant to rules of the department.

(Amended by Stats. 1992, Ch. 678, Sec. 1. Effective January 1, 1993.)



23790

No retail license shall be issued for any premises which are located in any territory where the exercise of the rights and privileges conferred by the license is contrary to a valid zoning ordinance of any county or city. Premises which had been used in the exercise of those rights and privileges at a time prior to the effective date of the zoning ordinance may continue operation under the following conditions:

(a) The premises retain the same type of retail liquor license within a license classification.

(b) The licensed premises are operated continuously without substantial change in mode or character of operation.

For purposes of this subdivision, a break in continuous operation does not include:

(1) A closure for not more than 30 days for purposes of repair, if that repair does not change the nature of the licensed premises and does not increase the square footage of the business used for the sale of alcoholic beverages.

(2) The closure for restoration of premises rendered totally or partially inaccessible by an act of God or a toxic accident, if the restoration does not increase the square footage of the business used for the sale of alcoholic beverages.

(Amended by Stats. 1989, Ch. 95, Sec. 1.)



23790.5

(a) It is the intent of the Legislature in enacting this section to ensure that local government shall not be preempted in the valid exercise of its land use authority pursuant to Section 23790, including, but not limited to, enacting an ordinance requiring a conditional use permit. It is also the intent of the Legislature to prevent the legislated prohibition of the concurrent retailing of beer and wine for off-premises consumption and motor vehicle fuel where the retailing of each is otherwise allowable.

(b) (1) No city, county, or city and county shall, by ordinance or resolution adopted on or after January 1, 1988, legislatively prohibit the concurrent retailing of motor vehicle fuel and beer and wine for off-sale consumption in zoning districts where the zoning ordinance allows motor vehicle fuel and off-sale beer and wine to be retailed on separate sites.

(2) On and after January 1, 1989, no city, county, or city and county ordinance or resolution adopted prior to May 5, 1987, shall have legal effect if it legislatively prohibits the concurrent retailing of motor vehicle fuel with beer and wine for off-sale consumption in zoning districts where the zoning ordinance allows beer and wine and motor vehicle fuel to be retailed on separate sites.

(3) On and after July 1, 1988, no city, county, or city and county ordinance or resolution adopted on or after May 5, 1987, shall have legal effect if it legislatively prohibits the concurrent retailing of motor vehicle fuel with beer and wine for off-sale consumption in zoning districts where the zoning ordinance allows beer and wine and motor vehicle fuel to be retailed on separate sites.

(4) This section shall not apply to a prohibition by a city, county, or city and county of the sale of beer and wine in conjunction with the sale of motor vehicle fuel if that prohibition occurs as a result of the prohibition of the combining of the sale of motor vehicle fuel with a broader class of products or uses which includes alcoholic beverages or beer and wine as a named or unnamed part of that larger class, if that prohibition was enacted before August 1, 1985.

(c) Subject to the restrictions and limitations of subdivision (b), this section shall not prevent a city, county, or city and county from denying permission, or granting conditional permission, to an individual applicant to engage in the concurrent retailing of motor vehicle fuel with beer and wine for off-premises consumption pursuant to a valid conditional use permit ordinance based on appropriate health, safety, or general welfare standards contained in the ordinance if that conditional use permit ordinance contains all of the following:

(1) A requirement for written findings.

(2) A provision for an administrative appeal if the governing body has delegated its power to issue or deny a conditional use permit.

(3) Procedures for notice of a hearing, conduct of a hearing, and an opportunity for all parties to present testimony.

(4) A requirement that the findings be based on substantial evidence in view of the whole record to justify the ultimate decision.

(d) Notwithstanding any other provision of law, establishments engaged in the concurrent sale of motor vehicle fuel with beer and wine for off-premises consumption shall abide by the following conditions:

(1) No beer or wine shall be displayed within five feet of the cash register or the front door unless it is in a permanently affixed cooler as of January 1, 1988.

(2) No advertisement of alcoholic beverages shall be displayed at motor fuel islands.

(3) No sale of alcoholic beverages shall be made from a drive-in window.

(4) No display or sale of beer or wine shall be made from an ice tub.

(5) No beer or wine advertising shall be located on motor fuel islands and no self-illuminated advertising for beer or wine shall be located on buildings or windows.

(6) Employees on duty between the hours of 10 p.m. and 2 a.m. who sell beer or wine shall be at least 21 years of age.

The standards contained in this subdivision are minimum state standards which do not limit local regulation otherwise permitted under this section.

(e) If there is a finding that a licensee or his or her employee has sold any alcoholic beverages to a minor at an establishment engaged in the concurrent sale of motor vehicle fuel with beer and wine for off-premises consumption, the alcoholic beverage license at the establishment shall be suspended for a minimum period of 72 hours. For purposes of Section 23790, the effect of such a license suspension shall not constitute a break in the continuous operation of the establishment nor a substantial change in the mode or character of operation.

(f) The provisions of this section apply to charter cities.

(Amended by Stats. 1994, Ch. 627, Sec. 3. Effective January 1, 1995.)



23791

Nothing in this division interferes with the powers of cities conferred upon them by Sections 65850 to 65861, inclusive, of the Government Code.

(Amended by Stats. 1967, Ch. 232.)



23792

No license, other than an on-sale beer license, shall be issued to any applicant for any premises situated more than one mile outside the limits of an incorporated city and within two miles of any camp or establishment of men, numbering 25 or more, engaged upon or in connection with the construction, repair, or operation of any work, improvement, or utility of a public or quasi-public character. This section does not apply to the renewal of any licenses for any premises which have been established and licensed under this division at least six months prior to the establishment of the camp or establishment of men, and such licenses, whether held by the original licensee to whom first issued or a subsequent holder thereof, shall be subject to transfer as to person and premises, or either, in the same manner as any other license of the same type and character issued by the department.

(Amended by Stats. 1955, Ch. 447.)



23793

No new original public premises licenses shall be issued except for beer, or beer and wine, and no public premises licenses shall be transferred from county to county, unless the applicant can show that substantial public demand cannot otherwise be satisfied.

(Amended by Stats. 1973, Ch. 425.)






ARTICLE 1.5 - Conditional Licenses

23800

The department may place reasonable conditions upon retail licensees or upon any licensee in the exercise of retail privileges in the following situations:

(a) If grounds exist for the denial of an application for a license or where a protest against the issuance of a license is filed and if the department finds that those grounds may be removed by the imposition of those conditions.

(b) Where findings are made by the department which would justify a suspension or revocation of a license, and where the imposition of a condition is reasonably related to those findings. In the case of a suspension, the conditions may be in lieu of or in addition to the suspension.

(c) Where the department issues an order suspending or revoking only a portion of the privileges to be exercised under the license.

(d) Where findings are made by the department that the licensee has failed to correct objectionable conditions within a reasonable time after receipt of notice to make corrections given pursuant to subdivision (e) of Section 24200, or subdivision (a) or (b) of Section 24200.1.

(e) (1) At the time of transfer of a license pursuant to Section 24070, 24071.1, or 24071.2, and upon written notice to the licensee, the department may adopt conditions that the department determines are reasonable pursuant to its investigation or that are requested by the local governing body, or its designated subordinate officer or agency, in whose jurisdiction the license is located. The request for conditions shall be supported by substantial evidence that the problems either on the premises or in the immediate vicinity identified by the local governing body or its designated subordinate officer or agency will be mitigated by the conditions. Upon receipt of the request for conditions, the department shall either adopt the conditions requested or notify the local governing body, or its designated subordinate officer or agency, in writing of its determination that there is not substantial evidence that the problem exists or that the conditions would not mitigate the problems identified. The department may adopt conditions only when the request is filed. Any request for conditions from the local governing body or its designated subordinate officer or agency pursuant to this provision shall be filed with the department within the time authorized for a local law enforcement agency to file a protest or proposed conditions pursuant to Section 23987.

(2) If the license to be transferred subject to paragraph (1) is located in an area of undue concentration as defined in Section 23958.4, the period within which the local governing body or its designated subordinate officer or agency may submit a written request for conditions shall be 40 days after the mailing of the notices required by Section 23987. For purposes of this provision only, undue concentration shall be established when the requirements of both paragraph (1) of subdivision (a) and either paragraph (2) or paragraph (3) of subdivision (a) of Section 23958.4 exist. Pursuant to Section 23987, the department may extend the 40-day period for a period not to exceed an additional 20 days upon the written request of any local law enforcement agency or local government entity with jurisdiction. Nothing in this paragraph is intended to reduce the burden of the local governing body or its designated subordinate officer or agency to support any request for conditions as required by paragraph (1). Notwithstanding Section 23987, the department may not transfer any license subject to this paragraph until after the time period permitted to request conditions as specified in this paragraph.

(f) At the time of a transfer of a license pursuant to Article 5 (commencing with Section 24070) of Chapter 6.

(Amended by Stats. 2012, Ch. 327, Sec. 7. Effective January 1, 2013.)



23801

The conditions authorized by Section 23800 may cover any matter relating to the privileges to be exercised under the license, the personal qualifications of the licensee, the conduct of the business or the condition of the premises, which will protect the public welfare and morals, including, but not limited to, the following:

(a) Restrictions as to hours of sale.

(b) Display of signs.

(c) Employment of designated persons.

(d) Types and strengths of alcoholic beverages to be served where such types or strengths are otherwise limited by law.

(e) In cases under subdivision (c) of Section 23800, the portion of the privileges to be exercised under the license.

(f) The personal conduct of the licensee.

(g) In cases under subdivision (f) of Section 23800, restrictions on the presence of the license transferor on the licensed premises without lawful business if that license transferor has multiple violations of this division when in possession of the license. For purposes of this section, “lawful business” specifically excludes, without limitation, working or volunteering at the premises, consulting with the licensee regarding the operation of the premises, and loitering.

(Amended by Stats. 2008, Ch. 254, Sec. 2. Effective January 1, 2009.)



23802

Such conditions shall be endorsed upon the license and any renewal thereof and shall be binding upon all persons to whom the license is transferred.

(Added by Stats. 1959, Ch. 1351.)



23803

The department, upon its own motion or upon the petition of a licensee or a transferee who has filed an application for the transfer of the license, if it is satisfied that the grounds which caused the imposition of the conditions no longer exist, shall order their removal or modification, provided written notice is given to the local governing body of the area in which the premises are located. The local governing body has 30 days to file written objections to the removal or modification of any condition. The department may not remove or modify any condition to which an objection has been filed without holding a hearing as provided in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

Any petition for the removal or modification of a condition pursuant to this section shall be accompanied by a fee of one hundred dollars ($100).

(Amended by Stats. 1997, Ch. 454, Sec. 1. Effective January 1, 1998.)



23804

A violation of a condition placed upon a license pursuant to this article shall constitute the exercising of a privilege or the performing of an act for which a license is required without the authority thereof and shall be grounds for the suspension or revocation of such license.

(Added by Stats. 1959, Ch. 1351.)



23805

The proceedings specified in Section 23800(a), (b), (c), (d), and (e) shall be conducted in the same manner as is required for other proceedings involving petitions, protests or accusations, and the right of a respondent in the proceedings to appeal shall include the right to appeal from an order imposing conditions upon the licenses involved in the proceedings. If the department gives notice of conditions pursuant to subdivision (e) of Section 23800 or denies a petition filed under Section 23803, the licensee or transferee may, within 10 days after the mailing of the denial, make a written request for a hearing. The proceedings at the hearing shall be conducted as provided in Section 24300, and the respondent shall have the same rights of appeal therefrom as in disciplinary actions.

(Amended by Stats. 1999, Ch. 499, Sec. 2. Effective January 1, 2000.)






ARTICLE 2 - Limitation on Number of Licensed Premises

23815

It is hereby determined that the public welfare and morals require that there be a limitation on the number of premises licensed for the sale of distilled spirits.

(Added by Stats. 1953, Ch. 152.)



23816

The number of premises for which an onsale general license is issued shall be limited to one for each 2,000, or fraction thereof, inhabitants of the county in which the premises are situated. No additional onsale general licenses, other than a renewal or transfer or as permitted by Section 23821, shall be issued in any county where the number of all premises for which onsale general licenses are issued is more than one for each 2,000, or fraction thereof, inhabitants of the county. No onsale general license shall be issued in lieu of or upon the cancellation or surrender of an onsale beer and wine license.

(Amended by Stats. 1961, Ch. 783.)



23817

Until July 1, 1963, the number of premises for which an offsale general license is issued shall be limited to one for each 2,000, or fraction thereof, inhabitants of the county in which the premises are situated; and no additional offsale general license, other than a renewal or transfer or as permitted by Section 23821, shall be issued in any county where the number of premises for which all offsale general licenses are issued is more than one for each 2,000, or fraction thereof, inhabitants of the county.

On and after July 1, 1963, the number of premises for which an offsale general license is issued shall be limited to one for each 2,500, or fraction thereof, inhabitants of the county in which the premises are situated; and no additional offsale general license, other than a renewal or transfer or as permitted by Section 23821, shall be issued in any county where the number of premises for which all offsale general licenses are issued is more than one for each 2,500, or fraction thereof, inhabitants of the county.

(Amended by Stats. 1961, Ch. 783.)



23817.4

The Legislature finds and declares that the public welfare and morals require that there be a limitation on the number of premises licensed for the off sale of beer and wine.

(Added by Stats. 1997, Ch. 564, Sec. 1. Effective January 1, 1998.)



23817.5

(a) (1) The number of premises for which an off-sale beer and wine license is issued shall be limited to one for each 2,500, or fraction thereof, inhabitants of the city or county in which the premises are situated. No additional off-sale beer and wine license, other than a renewal or transfer or as permitted by Section 23821, shall be issued in any city or county where the number of premises for which all off-sale beer and wine licenses are issued is more than one for each 2,500, or fraction thereof, inhabitants of the city or county.

(2) The number of premises for which an off-sale beer and wine license is issued in a city and county, in combination with the number of premises for which an off-sale general license is issued in a city and county, shall be limited to one for each 1,250, or fraction thereof, inhabitants of the city and county in which the premises are situated. No additional off-sale beer and wine license, other than a renewal or transfer or as permitted by Section 23821, shall be issued in any city and county where the number of premises for which all off-sale beer and wine licenses in combination with off-sale general licenses are issued is more than one for each 1,250, or fraction thereof, inhabitants of the city and county.

(b) (1) Notwithstanding subdivision (a), a retail off-sale beer and wine replacement license may be issued at a premises that was operated under an existing off-sale beer and wine license no less than 90 days prior to the date of application for the replacement license, provided that the existing licensee is subject to a bankruptcy proceeding and the existing licensee has no right to operate at the premises, or has abandoned the premises of that license.

(2) A replacement license shall not be issued if the existing license has been, or is in the process of being, transferred, or if the existing license has been canceled by the licensee or surrendered by the licensee pursuant to department rule.

(3) An application for a replacement license shall be accompanied by a fee of one hundred dollars ($100) and all conditions imposed upon the existing off-sale beer and wine license at the premises shall be imposed upon the replacement license.

(4) Upon issuance of the replacement license, the off-sale beer and wine license existing at the premises shall be canceled by operation of law. A replacement license shall not be transferred to another premises.

(Amended by Stats. 2012, Ch. 327, Sec. 8. Effective January 1, 2013.)



23817.7

(a) Notwithstanding Section 23817.5, the department may approve an application for an off-sale beer and wine license in areas covered by Section 23817.5, if the applicant shows that public convenience or necessity would be served by the issuance, and where all of the following conditions are found to exist:

(1) The applicant premises are located in a crime reporting district that is below that specified pursuant to paragraph (1) of subdivision (a) of Section 23958.4. In considering an application, the department may take into account adjacent crime reporting districts, if the applicant premises are located within 100 feet of the boundaries of any adjacent district. The department shall use an average of reported crimes in the crime reporting district in which the premises are located and reported crimes in any adjacent crime reporting district, if the total of crimes reported in the adjacent district or districts is greater than the crime reporting district in which the premises are located.

(2) The applicant premises are located in an area that falls below the concentration level provided in paragraph (3) of subdivision (a) of Section 23958.4.

(3) The local governing body of the area in which the applicant premises are located, or its designated subordinate officer or body, determines that public convenience or necessity would be served by the issuance.

(b) The department may impose reasonable conditions on a licensee as may be needed in the interest of the public health, safety, and welfare regarding signing, training for responsible beverage sales and hours, and mode of sale.

(Amended by Stats. 2001, Ch. 931, Sec. 3. Effective January 1, 2002.)



23817.8

(a) Notwithstanding Section 23817.5, the department may approve an application for an off-sale beer and wine license by a licensed beer and wine wholesaler, even though the applicant premises will be located in an area having an undue concentration of off-sale beer and wine licenses, as provided in paragraph (3) of subdivision (a) of Section 23958.4, provided each of the following conditions are met:

(1) The off-sale beer and wine license shall be held at the same location as the beer and wine wholesaler license.

(2) The off-sale beer and wine license shall be restricted to sales solicited and accepted by direct mail, telephone, or on-line computer. The off-sale beer and wine license shall not be used for operations conducted from a retail store open to the public.

(b) The department may impose reasonable conditions on a licensee as may be needed in the interest of the public health, safety, and welfare regarding signing, training for responsible beverage sales, hours, and mode of sale.

(Amended by Stats. 1997, Ch. 564, Sec. 4. Effective January 1, 1998.)



23817.9

For the purposes of Section 23817.5, beginning with the year 2000, population shall be determined by the most recent United States decennial census or a single subsequent census between United States decennial censuses validated by the Population Research Unit of the Department of Finance five years after a United States decennial census.

(Added by Stats. 1997, Ch. 564, Sec. 5. Effective January 1, 1998.)



23817.10

Whenever it is made to appear to the department by satisfactory evidence that the population in any city or county has increased by more than 2,500 or multiples of 2,500 inhabitants or the population in a city and county has increased by more than 1,250 or multiples of 1,250 inhabitants since the most recent United States decennial census and if the total number of off-sale beer and wine licenses in that city, county, or city and county does not then exceed the maximum specified in Section 23817.5, the department may issue additional licenses, not to exceed one off-sale beer and wine license for each increase of 2,500 inhabitants in the city or county or for each increase of 1,250 inhabitants in the city and county since the taking of the census.

(Added by Stats. 1997, Ch. 564, Sec. 6. Effective January 1, 1998.)



23818

Population, for the purpose of Sections 23816 and 23817, shall be determined by the most recent United States decennial or special census or a subsequent census validated by the Population Research Unit of the Department of Finance.

(Amended by Stats. 1973, Ch. 806.)



23819

Nothing in this article authorizes the cancellation of any license which may be outstanding in any county in excess of the number authorized by the ratio established in this article, nor shall anything in this article require the issuance of any license in any county because the number of the licenses does not equal the authorized ratio.

(Added by Stats. 1953, Ch. 152.)



23820

The department may make all rules consistent with the provisions of Section 22 of Article XX of the Constitution, or the provisions of this division, necessary to carry into effect the provisions of this article, and to restrict the issuance of alcoholic beverage licenses, including seasonal licenses, but not including beer, beer and wine wholesaler’s, and winegrower’s licenses, to a number in any county as the department shall determine is in the interest of public welfare and morals, convenience, or necessity.

(Amended by Stats. 1997, Ch. 564, Sec. 7. Effective January 1, 1998.)



23821

Whenever it is made to appear to the department by satisfactory evidence that the population in any county has increased by more than 2,000 or multiples of 2,000 inhabitants since the most recent United States decennial or special census, and it appears to the department that by reason thereof the inhabitants of the county are unjustly and unfairly discriminated against, and if the total number of on-sale general licenses in such county do not then exceed the maximum specified in Section 23816, the department, subject to the limitation contained in Section 24070, may issue not to exceed one on-sale general license for each increase of 2,000 inhabitants in the county since the taking of the census.

Whenever it is made to appear to the department by satisfactory evidence that the population in any county has increased by more than 2,500 or multiples of 2,500 inhabitants since the most recent United States decennial or special census and it appears to the department that by reason thereof the inhabitants of the county are unjustly and unfairly discriminated against, and if the total number of off-sale general licenses in such county do not then exceed the maximum specified in Section 23817, the department, subject to the limitation contained in Section 24070, may issue not to exceed one off-sale general license for each increase of 2,500 inhabitants in the county since the taking of the census.

Before any applications for new original on-sale general or new original off-sale general or intercounty transfer of off-sale general or on-sale general licenses are accepted, the department shall publish pursuant to Section 6061 of the Government Code in the county where such new original licenses may be issued or into which off-sale general or on-sale general licenses may be transferred, notice of the department’s intention to receive applications for the issuance of such new original licenses or for the intercounty transfer of off-sale general or on-sale general licenses, setting forth the date, time, manner and place of acceptance of such applications within the county. In all other respects the limitation hereinbefore provided for shall continue in effect.

(Amended by Stats. 1969, Ch. 1466.)



23824

Limitations provided by Section 23816 on the number of licensed premises shall not apply to premises located on land owned by and leased from the State of California, or to premises owned by the State of California, any incorporated city, county, city and county, airport district, or other district or public corporation of the State of California or to premises leased to the State of California or to any city or county, so long as the premises are operated as a bona fide public eating place, provided, however, that civic auditoriums owned by any incorporated city, county, city and county, or other district or any premises leased to the State of California or to any county or city for use as a civic auditorium and directly operated by a public entity shall be subject to the limitations provided by Section 23816, but shall not be required to be operated as a bona fide public eating place. The civic auditorium shall further not be subject to the provisions of Section 23793.

Licenses issued on premises owned by the state, incorporated city, county, city and county, airport district, or other district or public corporation of the State of California, or issued on premises leased to the State of California or to any county or city, shall be renewable as set forth in Section 24048. These licenses shall be excluded from the number of premises used in determining application of the limitations provided by this article. These licenses shall be subject to an original fee of six thousand dollars ($6,000) and shall be only transferable from person to person at the same premises. Prior to the issuance of these licenses, the governmental agency owning or leasing the premises shall file with the department a written request that the license be issued and a written statement setting forth the reasons why issuance of the license would be in the public interest.

A written request filed with the department by the governmental agency owning or the city or county leasing premises used as a civic auditorium and directly operated as a public entity that the license be issued need not contain a written statement setting forth the reasons why issuance of the license would be in the public interest.

Funds derived from fees collected pursuant to the amendments made to this section at the 1975–76 Regular Session of the Legislature shall be deposited in the General Fund.

(Amended by Stats. 2000, Ch. 979, Sec. 3.5. Effective January 1, 2001.)



23824.1

(a) The provisions of Section 23824 shall apply to convention centers and event centers which are operated by municipal, independent nonprofit agencies for the purpose of providing meeting rooms, exhibit space, or event and theatrical seating, or all of these.

(b) Any license issued pursuant to this section shall be issued only upon condition that all revenues generated from the license shall be segregated and allocated for the operations and capital requirements of the convention center or event center only.

(c) For purposes of this section, “event center” means a community center, activity center, auditorium, convention center, arena, or other building, collection of buildings, or facility which is used exclusively or primarily for the holding of exhibitions, conventions, meetings, spectacles, concerts, or shows.

(Added by Stats. 1996, Ch. 254, Sec. 1. Effective January 1, 1997.)



23825

As used in this article, “onsale general license” includes a special onsale general license; provided, that the limitation prescribed in Section 23816 shall not prohibit the exchange of an onsale general license for a special onsale general license, or the exchange of a special onsale general license for an onsale general license.

(Amended by Stats. 1963, Ch. 785.)



23826

Notwithstanding any other provision of this chapter, in any county where the inhabitants number less than 2,500 and where on July 1 of any calendar year there exists in any such county none or only one on-sale general license and none or only one off-sale general license the department may issue one additional original on-sale general license and one additional original off-sale general license during the following 12-month period.

In issuing the licenses provided for in this section, the department shall follow the procedure set forth in Section 23961.

A license issued pursuant to this section shall not be transferred from one county to another.

(Added by Stats. 1967, Ch. 889.)



23826.2

No new off-sale beer and wine license shall be issued in a county of the first class, as specified in Section 28022 of the Government Code, unless it is issued with conditions, pursuant to Sections 23800 and 23801, which provide that the sale of products other than beer and wine on an annual basis, measured by gross receipts, shall exceed the annual sales of beer and wine products measured by the same basis.

(Added by Stats. 1984, Ch. 793, Sec. 1.)



23826.5

Notwithstanding any other provision of this chapter, in any county of the 58th class, the department may issue three additional original off-sale general licenses.

In issuing the licenses provided for in this section, the department shall follow the procedure set forth in Section 23961.

A license issued pursuant to this section shall not be transferred from one county to another.

(Added by Stats. 1975, Ch. 407.)



23826.7

Notwithstanding any other provision of this chapter, in any county where the inhabitants number less than 5,000 but more than 3,000 according to the 1970 federal census and where the major economy of that county is dependent upon the year-round use of that county’s recreational facilities the department may issue five additional new original on-sale general licenses for bona fide public eating places. Any premises to qualify for a license under this section shall have a seating capacity for 100 or more diners. In no event shall more than five such licenses be issued under this section.

In issuing the licenses provided for in this section, the department shall follow the procedure set forth in Section 23961.

Nothing in this chapter shall prohibit a person who currently holds a valid on-sale general license for seasonal business from applying for an original on-sale general license pursuant to this section.

A license issued under this section shall not be transferred from one county to another nor shall it be transferred to any premises not qualifying under this section.

(Added by Stats. 1975, Ch. 571.)



23826.8

Notwithstanding any other provision of law, the director may authorize the conversion of any on-sale general license for seasonal business to an on-sale general license if the on-sale general license for seasonal business was originally issued before May 1, 1982, or if an application for original issuance of that license was filed before May 1, 1982, or, in the case of any county of the 34th class, if the on-sale general license for seasonal business was originally issued before October 1, 1982, or if an application for original issuance of that license was filed before October 1, 1982. An application for conversion shall be accompanied by the fee required by Section 23954.5 for an on-sale general license. The department shall not accept any applications for original issuance of an on-sale general license for seasonal business on or after January 1, 1983.

An on-sale general license for seasonal business which is converted to an on-sale general license under this section may not be transferred for a period of two years from the date of issuance, except as provided in Section 24071, and except when the department determines that the transfer is necessary to prevent undue hardship. The purchase price or consideration that may be paid by a transferee or received by a transferor of an on-sale general license created by conversion under this section shall not exceed six thousand dollars ($6,000), except that after a period of five years from the date of issuance of the license there shall be no restriction as to the purchase price or consideration that may be paid by a transferee or received by a transferor.

(Amended by Stats. 1985, Ch. 166, Sec. 1.)



23826.9

(a) Notwithstanding any other provision of this chapter, in any county of the 56th class, the department may issue 10 additional new original on-sale general licenses for bona fide public eating places. Any premises to qualify for a license under this section shall have a seating capacity for 50 or more diners. In no event shall more than 10 on-sale general licenses for bona fide eating places be issued under this section.

(b) In issuing the licenses provided for in this section, the department shall follow the procedure set forth in Section 23961.

(c) Nothing in this chapter shall prohibit a person who currently holds a valid on-sale general license for seasonal business from applying for an original on-sale general license pursuant to this section.

(d) A license issued under this section shall not be transferred from one county to another nor shall it be transferred to any premises not qualifying under this section.

(Added by Stats. 2007, Ch. 193, Sec. 1. Effective January 1, 2008.)



23826.10

(a) Notwithstanding any other provision of this chapter, in any county of the 29th class, commencing January 1, 2009, the department may issue five additional new original on-sale general licenses for bona fide public eating places per year, for a period of three years. Any premises to qualify for a license under this section shall have a seating capacity for 50 or more diners. In no event shall more than 15 on-sale general licenses for bona fide eating places be issued under this section.

(b) In issuing the licenses provided for in this section, the department shall follow the procedure set forth in Section 23961.

(c) Nothing in this chapter shall prohibit a person who currently holds a valid on-sale general license for seasonal business from applying for an original on-sale general license pursuant to this section.

(d) A license issued under this section shall not be transferred from one county to another nor shall it be transferred to any premises not qualifying under this section.

(Added by Stats. 2008, Ch. 130, Sec. 1. Effective January 1, 2009.)



23826.11

(a) Notwithstanding any other provision of this chapter, in any county of the 18th class the department may issue five additional new original on-sale general licenses for bona fide public eating places per year, until January 1, 2016. To qualify for a license under this section the premises upon which a bona fide public eating place is operated shall have a seating capacity for 50 or more diners. Not more than a total of 15 on-sale general licenses shall be issued under this section.

(b) In issuing the licenses provided for in this section, the department shall follow the procedure set forth in Section 23961.

(c) This chapter does not prohibit a person who currently holds a valid on-sale general license for seasonal business from applying for an original on-sale general license pursuant to this section.

(d) A license issued under this section shall not be transferred from one county to another nor shall it be transferred to any premises not qualifying under this section.

(Added by Stats. 2012, Ch. 467, Sec. 1. Effective January 1, 2013.)



23826.12

(a) Notwithstanding any other provision of this chapter, in any county of the 24th class, the department may issue no more than a total of five additional new original on-sale general licenses for bona fide public eating places from January 1, 2014, to December 31, 2016, inclusive. To qualify for a license under this section, the premises upon which a bona fide public eating place is operated shall have a seating capacity for 50 or more diners.

(b) In issuing the licenses provided for in this section, the department shall follow the procedure set forth in Section 23961.

(c) This chapter does not prohibit a person who currently holds a valid on-sale general license for seasonal business from applying for an original on-sale general license pursuant to this section.

(d) A license issued under this section shall not be transferred from one county to another, nor shall it be transferred to any premises not qualifying under this section.

(Amended by Stats. 2014, Ch. 71, Sec. 13. Effective January 1, 2015.)



23827

Notwithstanding any other provision of this chapter, in any county where the inhabitants number less than 7,000 and where the major economy of that county is dependent upon the continual use of that county’s recreational facilities the department may issue four additional new original on-sale general licenses for bona fide public eating places. Any premises to qualify for a license under this section shall have a seating capacity for 100 or more diners. In no event shall more than four such licenses be issued under this section.

In issuing the licenses provided for in this section, the department shall follow the procedure set forth in Section 23961.

A license issued pursuant to this section shall not be transferred from one county to another.

(Added by Stats. 1969, Ch. 1078.)









CHAPTER 6 - Issuance and Transfer of Licenses

ARTICLE 1 - Applications for Licenses

23950

Application for a license shall be made to the department upon a form prescribed by the department and shall be accompanied by such other information as the department may require to assist it in determining whether the applicant and the premises qualify for a license.

(Amended by Stats. 1957, Ch. 1270.)



23951

The application shall contain the following information:

(a) The name of the applicant.

(b) For a general partnership, the names of the individual partners.

(c) For a limited partnership, limited liability company, or a corporation, the name of the entity.

(d) The location of the premises for which the license is applied.

(Amended by Stats. 1998, Ch. 639, Sec. 8. Effective January 1, 1999.)



23952

The application shall also contain a statement to the effect that the applicant has not been convicted of a felony and has not violated and will not violate or cause or permit to be violated any of the provisions of this division or any rule of the department applicable to the applicant or pertaining to the manufacture, sale, or distribution of alcoholic beverages, particularly any of the provisions of Sections 25500 to 25504, inclusive, or Sections 25611 to 25615, inclusive. If the applicant cannot make this statement the application shall contain a statement of the violation, if any, or reasons which will prevent the applicant from being able to comply with the requirements with respect to the statement.

(Amended by Stats. 1955, Ch. 447.)



23953

(a) The application shall be signed by the applicant.

(b) For a general partnership, the application shall be signed by each of the partners, and for the purposes of this division the partners shall be deemed the applicant for any license and the licensees under any license issued pursuant to that application.

(c) For a limited partnership, the application for any license shall be signed by each of the general partners.

(d) For a limited liability company that has elected to be managed by its members, the application shall be signed by each member or by an officer authorized by the articles of organization or the operating agreement to bind the company. In the case of a limited liability company that has elected to be managed by a manager or managers, the application shall be signed by the manager or managers or by an officer authorized by the articles of organization or the operating agreement to bind the company.

(e) For a corporation, the application shall be signed by two officers of the corporation, one from each of the following categories:

(1) The chairperson of the board, the president, or a vice president.

(2) The secretary, assistant secretary, chief financial officer, or assistant treasurer.

(Amended by Stats. 1998, Ch. 639, Sec. 9. Effective January 1, 1999.)



23954

The application shall be verified under oath and accompanied by the license fee.

(Added by Stats. 1953, Ch. 152.)



23954.5

(a) An applicant for an original on-sale general license shall, at the time of filing the application for the license, accompany the application with a fee as determined by the department pursuant to subdivision (b) of this section. At the time of filing an application for a license, an applicant for an original on-sale general license for seasonal business shall accompany the application with a fee as determined by the department pursuant to subdivision (b) of this section. An applicant for an original on-sale beer and wine license shall accompany the application with a fee of three hundred dollars ($300). An applicant for an original on-sale beer license shall accompany the application with a fee of two hundred dollars ($200). An applicant for an original off-sale general license shall, at the time of filing the application for the license, accompany the application with a fee as determined by the department pursuant to subdivision (b) of this section. An applicant for an original off-sale beer and wine license or an original license not specified in this section, shall accompany the application with a fee of one hundred dollars ($100).

“Original on-sale general license,” “original on-sale general license for seasonal business,” “original on-sale beer and wine license,” “original on-sale beer license,” “original off-sale general license,” and “original off-sale beer and wine license,” as used in this division, do not include a license issued upon renewal or transfer of a license.

(b) The fee for an original on-sale general license or an original off-sale general license shall be thirteen thousand eight hundred dollars ($13,800). Beginning January 1, 2011, and each January thereafter, the department may adjust this fee as provided in subdivisions (c) and (d) of Section 23320.

(c) All money collected from the fees provided for in this section shall be in the Alcohol Beverage Control Fund as provided in Section 25761.

(Amended by Stats. 2010, Ch. 719, Sec. 6. Effective October 19, 2010.)



23954.6

As used in Section 23954.5, “original onsale general license” includes an original special onsale general license; provided, that the fee prescribed in Section 23954.5 shall not be required in connection with the exchange of an onsale general license for a special onsale general license, or for the exchange of a special onsale general license for an onsale general license.

(Amended by Stats. 1963, Ch. 785.)



23954.7

An applicant for an original on-sale general bona fide public eating place intermittent dockside license for vessels of more than 7,000 tons displacement shall, at the time of filing the application for the license, accompany the application with a fee of two thousand dollars ($2,000), but such fee shall not be payable upon the renewal or transfer of such license.

(Amended by Stats. 1985, Ch. 519, Sec. 4.)



23955

Any applicant for a wine grower’s license shall, at the time of filing application for license, accompany the application with a license fee based upon a reasonable estimate of the amount of wine gallonage to be produced by the applicant.

(Added by Stats. 1953, Ch. 152.)



23956

Any applicant for an offsale general license shall, at the time of filing application for such license, accompany the application with the minimum license fee required or such larger fee as the applicant elects.

(Amended by Stats. 1963, Ch. 1040.)



23957

Applications for licenses for the retail sale of alcoholic beverages for premises which are to be constructed or which are in the process of construction shall contain the information required by this article and such other information concerning the proposed premises as the department may require to assist it in determining whether the proposed premises will qualify for a license.

(Amended by Stats. 1979, Ch. 373.)



23958

Upon receipt of an application for a license or for a transfer of a license and the applicable fee, the department shall make a thorough investigation to determine whether the applicant and the premises for which a license is applied qualify for a license and whether the provisions of this division have been complied with, and shall investigate all matters connected therewith which may affect the public welfare and morals. The department shall deny an application for a license or for a transfer of a license if either the applicant or the premises for which a license is applied do not qualify for a license under this division.

The department further shall deny an application for a license if issuance of that license would tend to create a law enforcement problem, or if issuance would result in or add to an undue concentration of licenses, except as provided in Section 23958.4.

(Amended by Stats. 1994, Ch. 630, Sec. 1. Effective January 1, 1995.)



23958.1

Notwithstanding the provisions of Section 23958, the department is not required to investigate the personal qualifications of a licensed beer and wine wholesaler who applies for additional beer and wine wholesaler licenses.

(Added by Stats. 1959, Ch. 1887.)



23958.2

Notwithstanding the provisions of Section 23958, the department is not required to investigate the personal qualifications or premises of a currently licensed person when a license is being transferred between partners and no new partner is being licensed.

(Added by Stats. 1978, Ch. 477.)



23958.4

(a) For purposes of Section 23958, “undue concentration” means the case in which the applicant premises for an original or premises-to-premises transfer of any retail license are located in an area where any of the following conditions exist:

(1) The applicant premises are located in a crime reporting district that has a 20 percent greater number of reported crimes, as defined in subdivision (c), than the average number of reported crimes as determined from all crime reporting districts within the jurisdiction of the local law enforcement agency.

(2) As to on-sale retail license applications, the ratio of on-sale retail licenses to population in the census tract or census division in which the applicant premises are located exceeds the ratio of on-sale retail licenses to population in the county in which the applicant premises are located.

(3) As to off-sale retail license applications, the ratio of off-sale retail licenses to population in the census tract or census division in which the applicant premises are located exceeds the ratio of off-sale retail licenses to population in the county in which the applicant premises are located.

(b) Notwithstanding Section 23958, the department may issue a license as follows:

(1) With respect to a nonretail license, a retail on-sale bona fide eating place license, a retail license issued for a hotel, motel, or other lodging establishment, as defined in subdivision (b) of Section 25503.16, a retail license issued in conjunction with a beer manufacturer’s license, or a winegrower’s license, if the applicant shows that public convenience or necessity would be served by the issuance.

(2) With respect to any other license, if the local governing body of the area in which the applicant premises are located, or its designated subordinate officer or body, determines within 90 days of notification of a completed application that public convenience or necessity would be served by the issuance. The 90-day period shall commence upon receipt by the local governing body of (A) notification by the department of an application for licensure, or (B) a completed application according to local requirements, if any, whichever is later.

If the local governing body, or its designated subordinate officer or body, does not make a determination within the 90-day period, then the department may issue a license if the applicant shows the department that public convenience or necessity would be served by the issuance. In making its determination, the department shall not attribute any weight to the failure of the local governing body, or its designated subordinate officer or body, to make a determination regarding public convenience or necessity within the 90-day period.

(c) For purposes of this section, the following definitions shall apply:

(1) “Reporting districts” means geographical areas within the boundaries of a single governmental entity (city or the unincorporated area of a county) that are identified by the local law enforcement agency in the compilation and maintenance of statistical information on reported crimes and arrests.

(2) “Reported crimes” means the most recent yearly compilation by the local law enforcement agency of reported offenses of criminal homicide, forcible rape, robbery, aggravated assault, burglary, larceny, theft, and motor vehicle theft, combined with all arrests for other crimes, both felonies and misdemeanors, except traffic citations.

(3) “Population within the census tract or census division” means the population as determined by the most recent United States decennial or special census. The population determination shall not operate to prevent an applicant from establishing that an increase of resident population has occurred within the census tract or census division.

(4) “Population in the county” shall be determined by the annual population estimate for California counties published by the Population Research Unit of the Department of Finance.

(5) “Retail licenses” shall include the following:

(A) Off-sale retail licenses: Type 20 (off-sale beer and wine) and Type 21 (off-sale general).

(B) On-sale retail licenses: All retail on-sale licenses, except Type 43 (on-sale beer and wine for train), Type 44 (on-sale beer and wine for fishing party boat), Type 45 (on-sale beer and wine for boat), Type 46 (on-sale beer and wine for airplane), Type 53 (on-sale general for train and sleeping car), Type 54 (on-sale general for boat), Type 55 (on-sale general for airplane), Type 56 (on-sale general for vessels of more than 1,000 tons burden), and Type 62 (on-sale general bona fide public eating place intermittent dockside license for vessels of more than 15,000 tons displacement).

(6) A “premises-to-premises transfer” refers to each license being separate and distinct, and transferable upon approval of the department.

(d) For purposes of this section, the number of retail licenses in the county shall be established by the department on an annual basis.

(e) The enactment of this section shall not affect any existing rights of any holder of a retail license issued before April 29, 1992, whose premises were destroyed or rendered unusable as a result of the civil disturbances occurring in Los Angeles from April 29 to May 2, 1992, to reopen and operate those licensed premises.

(f) This section shall not apply if the premises have been licensed and operated with the same type license within 90 days of the application.

(Amended by Stats. 2013, Ch. 76, Sec. 6. Effective January 1, 2014.)



23959

If an application is denied or withdrawn, one-fourth of the license fee paid, or not more than one hundred dollars ($100), shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761. The balance of this amount shall be credited on any taxes then due from the applicant under Part 14 (commencing with Section 32001) of Division 2 of the Revenue and Taxation Code or the Sales and Use Tax Law, and the remaining portion shall be returned to the applicant.

(Amended by Stats. 1992, Ch. 900, Sec. 12. Effective September 24, 1992.)



23961

(a) If, at the conclusion of the period prescribed by the department for the filing of applications for issuance or transfer of onsale general licenses or offsale general licenses in any county in its notice of intention to receive applications therefor published pursuant to Sections 23821 and 24070, the department finds that there are more applicants for the particular type of license than there are licenses available for issuance or transfer under Sections 23821 and 24070 the department shall, within 60 days following the conclusion of said period, conduct a drawing to determine the priority in which all of such applications filed with it shall be considered. No more than one such drawing shall be made in any county in any one year, and no person will be entitled to more than one opportunity to participate in such a drawing in any county with respect to an application for issuance or transfer of any one type of license. The number drawn by any applicant shall indicate the priority to be given to the consideration of his application but shall not insure the issuance of a license by the department.

(b) If a drawing is not conducted as provided in subdivision (a) of this section, applications for issuance of original onsale general licenses and offsale general licenses in a county or transfer of such licenses into such county shall be made and considered as otherwise provided in this article.

(c) No person shall be qualified to participate in such a drawing unless such applicant is a resident of California for at least 90 days prior to the drawing. Prior to the issuance of any license, pursuant to such a drawing, the applicant shall present proof of such residency status. A corporation incorporated in a state other than California, but registered with the Secretary of State to do business in California for 90 days, shall be deemed to have satisfied the residency requirement for the purpose of this section.

(d) The department shall advertise, in connection with a drawing conducted pursuant to this section, that participation in such a drawing is available only to California residents.

(Amended by Stats. 1977, Ch. 1092.)



23962

Notwithstanding the provisions of subdivision (b) of Section 23961, if at the conclusion of the period prescribed by the department for the filing of applications for issuance or transfer of on-sale general licenses in any county in its notice of intention to receive applications therefor published pursuant to Sections 23821 and 24070, the department finds there are less applicants than there are on-sale general licenses available for issuance or transfer under Sections 23821 and 24070, the department may, within 90 days of the conclusion of the period, publish pursuant to Section 6061 of the Government Code in the county where such new original on-sale general licenses may be issued or into which on-sale general licenses may be transferred, notice of the department’s intention to receive applications for the issuance of such new original licenses or for the intercounty transfer of such licenses, setting forth the date, time, manner, and place of acceptance of such applications within the county.

If at the conclusion of the period prescribed by the department pursuant to this section, the department finds there are more applicants for such licenses than there are licenses available for issuance or transfer under Sections 23821 and 24070, the provisions of subdivision (a) of Section 23961 requiring priority drawings shall apply.

No person who has applied in any county for a new original on-sale general license or for intercounty transfer of an on-sale general license during the period prescribed by the department in its notice of intention to receive applications therefor published pursuant to Sections 23821 and 24070, shall be permitted to file application for such new original license or for the intercounty transfer of such license in that county during the period prescribed for receiving applications pursuant to this section.

(Added by Stats. 1969, Ch. 1466.)






ARTICLE 2 - Notices and Protests

23985

After filing an application to engage in the sale of any alcoholic beverage at any premises, notice of intention to so commence shall be posted in a conspicuous place at the entrance to the premises. The applicant shall notify the department of the date when such notice is first posted. No license shall be issued for the premises until the notice has been so posted for at least 30 consecutive days. The notice shall be in such form as the department shall prescribe.

Notice of the application for a license pursuant to Section 24044 shall be posted at the proposed premises after the application is filed and shall remain so posted for at least 30 consecutive days. The applicant shall notify the department of the date when such notice is first posted.

(Amended by Stats. 1963, Ch. 784.)



23985.5

(a) Notwithstanding any other provision of this article, in any instance affecting the issuance of any retail license at a premises that is not currently licensed or for a different retail license, the department shall require that the applicant mail notification of the application to every resident and owner of real property within a 500-foot radius of the premises for which the license is to be issued.

(b) The department shall require the applicant to provide notification to the owners of real property, as required in subdivision (a), only if the local jurisdiction in which the license is to be issued provides, free of charge, a list of the names and addresses of the owners to the applicant.

(c) For the notification required by subdivision (a), the department shall develop bilingual notices in English and Spanish. The notice shall include information on how to obtain the notice information in a minimum of three of the predominant languages other than English or Spanish in the state, according to the most recent United States decennial or special census information.

(Amended by Stats. 2001, Ch. 931, Sec. 4. Effective January 1, 2002.)



23986

(a) Any applicant for an on-sale license shall cause a notice of the application, giving the name or names of the applicant and the premises where the business is to be conducted, to be published pursuant to Section 6061 of the Government Code in a newspaper of general circulation, other than a legal or professional trade publication, in the city in which the premises are situated, or if the premises are not in a city, the publication shall be made in a newspaper of general circulation nearest the premises where the business is to be conducted. The form of the notice shall be prescribed by the department. Affidavit of publication shall be filed with the department prior to the issuance of any license. The department shall adopt rules and regulations to enforce the provisions of this section.

(b) Any applicant for an on-sale or off-sale license at a premises which is located in a census tract which has an undue concentration of licenses, as defined in paragraph (2) or (3) of subdivision (a) of Section 23958.4, shall cause a notice of the application to be published pursuant to Section 6063 of the Government Code in a newspaper of general circulation other than a legal or trade publication. Publication shall be made in the city in which the premises are situated, or if the premises are not in a city, the publication shall be made in a newspaper of general circulation nearest the premises where the business is to be conducted. The form of the notice shall be prescribed by the department. Affidavit of publication shall be filed with the department prior to the issuance of any license. The department shall adopt rules and regulations to enforce the provisions of this subdivision.

(c) This section shall not apply to any licensee subject to the notification requirements of Section 23985.5 or Section 23987.

(Amended by Stats. 2013, Ch. 502, Sec. 1. Effective January 1, 2014.)



23987

Upon the receipt by the department of an original application for any license or an application for transfer of any license, written notice thereof, consisting of a copy of the application, shall immediately be mailed by the department to the sheriff, chief of police, and district attorney of the locality in which the premises are situated, to the city or county planning director, whoever has jurisdiction, the board of supervisors of the county in which the premises are situated, if within an unincorporated area, and to the city council or other governing body of the city in which the premises are situated, if within an incorporated area.

Except as specified in paragraph (2) of subdivision (e) of Section 23800, no license shall be issued or transferred by the department until at least 30 days after the mailing by the department of the notices required by this section. The department may extend the 30-day period specified in the preceding sentence for a period not to exceed an additional 20 days, upon the written request of any local law enforcement agency that states proper grounds for extension. Proper grounds for extension are limited to the requesting agency or official being in the process of preparing either a protest or proposed conditions with respect to the issuance or transfer of a license.

(Amended by Stats. 2002, Ch. 664, Sec. 30. Effective January 1, 2003.)






ARTICLE 3 - Denial of Licenses

24011

Immediately upon the denial of any application for a license, the department shall notify the applicant in writing. Within 10 days after the department mails the notice, the applicant may present his written petition for a license to the department.

(Amended by Stats. 1955, Ch. 447.)



24012

Upon receipt by the department of a petition for a license in proper form, the petition shall be set for hearing.

(Amended by Stats. 1983, Ch. 1034, Sec. 2. Effective September 22, 1983.)



24013

(a) Protests may be filed at any office of the department within 30 days from the first date of posting the notice of intention to engage in the sale of alcoholic beverages at the premises, within 30 days of the mailing of the notification pursuant to Section 23985.5, or within 30 days of the mailing of the notices of the department to public officials as required by Section 23987, whichever is later. The time within which a local law enforcement agency may file a protest shall be extended by the period prescribed in Section 23987, pursuant to a request made under that section.

(b) (1) The department may reject protests, except protests made by a public agency or public official or protests made by the governing body of a city or county, if it determines the protests are false, vexatious, frivolous, invalid or unreasonable, or without reasonable or probable cause at any time before hearing thereon, notwithstanding Section 24016 or 24300. If, after investigation, the department recommends that a license be issued notwithstanding a protest by a public agency, a public official, or the governing body of a city or county, the department shall notify the agency, official, or governing body in writing of its determination and the reasons therefor, in conjunction with the notice of hearing provided to the protestant pursuant to Section 11509 of the Government Code. If the department rejects a protest as provided in this section and issues a license, a protestant whose protest has been rejected may, within 10 days after the issuance of the license, file an accusation with the department alleging the grounds of protest as a cause for revocation of the license and the department shall hold a hearing as provided in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) The department shall promulgate regulations by January 1, 2016, to implement this provision.

(c) Nothing in this section shall be construed as prohibiting or restricting any right that the individual making the protest might have to a judicial proceeding.

(Amended by Stats. 2013, Ch. 502, Sec. 2. Effective January 1, 2014.)



24013.1

If an application for a license is voluntarily withdrawn as a result of any protest being filed opposing the issuance of such license, such applicant may not refile an application for the same location for a period of one year from the date of such withdrawal.

(Added by Stats. 1978, Ch. 454.)



24013.2

If an application for issuance of a license at a premises is withdrawn pursuant to Section 24013.1, all verified protests filed against the issuance of the license at the premises in such application shall remain valid against any subsequent applications filed for that premises for a period of one year from the date of withdrawal.

(Added by Stats. 1978, Ch. 454.)



24013.5

(a) No license shall be issued for any premises for which a license has been denied or revoked, for reasons pertaining to the premises, unless one year has elapsed from the date the order becomes final.

(b) No license shall be issued for any premises for which a license has been denied, for reasons pertaining to the premises, twice within a 36-month period, unless two years have elapsed from the date that the last order becomes final.

(Added by Stats. 1996, Ch. 538, Sec. 1. Effective January 1, 1997.)



24014

(a) A protest made by any person other than an employee of the department or a public officer shall be verified. Verification may be on information and belief.

(b) A protest made pursuant to this section shall be submitted by an individual and shall be limited to one signatory.

(Amended by Stats. 2013, Ch. 502, Sec. 3. Effective January 1, 2014.)



24015

(a) If, after investigation, the department recommends that a license be issued, with or without conditions, notwithstanding that one or more protests have been accepted by the department, the department shall notify the applicant and all protesting parties whose protests have been accepted in writing of its determination.

(b) Any person who has filed a verified protest in a timely fashion pursuant to subdivision (a) of Section 24013, that has been accepted pursuant to this article may request that the department conduct a hearing on the issue or issues raised in the protest. The request shall be in writing and shall be filed with the department within 15 business days of the date the department notifies the protesting party of its determination as required under subdivision (a).

(c) At any time prior to the issuance of the license, the department may, in its discretion, accept a late request for a hearing upon a showing of good cause. Any determination of the department pursuant to this subdivision shall not be an issue at the hearing nor grounds for appeal or review.

(d) If a request for a hearing is filed with the department pursuant to subdivision (b), the department shall schedule a hearing on the protest. The issues to be determined at the hearing shall be limited to those issues raised in the protest or protests of the person or persons requesting the hearing.

(e) Notwithstanding that a hearing is held pursuant to subdivision (d), the protest or protests of any person or persons who did not request a hearing as authorized in this section shall be deemed withdrawn.

(f) If no request for a hearing is filed with the department pursuant to this section, any protest or protests shall be deemed withdrawn and the department may issue the license without any further proceeding.

(g) If the person filing the request for a hearing fails to appear at the hearing, the protest shall be deemed withdrawn.

(Repealed and added by Stats. 2004, Ch. 345, second Sec. 2. Effective January 1, 2005.)






ARTICLE 4 - Issuance and Renewal of Licenses

24040

Each license shall be issued to a specific person and, except in the case of licenses authorizing the sale of alcoholic beverages on trains or boats, or the service of alcoholic beverages on airplanes shall be issued for a specific location, the principal address of which shall be indicated on the license. Except as provided in Section 24044, any license issued for a specific location shall be placed in use at that location within 30 days of the date of issuance.

(Amended by Stats. 1963, Ch. 1040.)



24041

Separate licenses shall be issued for each of the premises of any business establishment having more than one location, except as provided for in Sections 23355.1, 23388, 23389, and 23390, except that any manufacturer, importer, or wholesaler may receive, store, and deliver wine as specified in its license, at and from a public warehouse licensed by the department, without holding an additional license at the warehouse. A license at a public warehouse shall be required by an out-of-state business whose alcoholic beverages come to rest, are stored, and shipped from a public warehouse in California.

(Amended by Stats. 2013, Ch. 337, Sec. 3. Effective January 1, 2014.)



24041.5

The provisions of this division do not prohibit the issuance of an off-sale general license for use on part of the same premises for which an off-sale beer and wine license has been issued and is in force, when the two licenses would be held by different persons, provided that such issuance shall be pursuant to rules adopted by the department.

(Added by Stats. 1965, Ch. 826.)



24042

Any licensee under an on-sale general license or an on-sale general license for seasonal business who maintains upon or within the premises for which the license is issued more than one room in which there is regularly maintained a fixed counter or service bar at which distilled spirits are served to members of the public for consumption within the licensed premises shall obtain from the department, and the department may upon request issue, a duplicate of his or her original license for each room, in excess of one, containing a fixed counter or service bar and shall post a duplicate of his or her original license in each room. Failure to obtain the duplicate licenses and to pay the fees and renewal fees, as specified in Section 23320, shall subject the licensee to the penalties imposed by this division for failure to obtain an original license or to pay the renewal fees therefor.

The duplicate license may be issued to a room reserved for the exclusive use of designated patrons, provided that the department shall, in the event the license is issued, endorse upon the license the terms and conditions under which the privileges conferred by the said license may be exercised, and provided further that upon the receipt by the department of the request for the duplicate license written notice thereof which shall consist of a copy of the request shall immediately be mailed by the department to the sheriff or chief of police within whose jurisdiction the premises are situated and no duplicate license shall be issued by the department until at least 30 days after such mailing. Upon receipt by the department within 30 days of a protest by the sheriff or chief of police within whose jurisdiction the premises are situated, the department shall not issue the duplicate license until after a hearing is held by the department within the county or city affected and said hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code and the department shall have all the powers granted therein.

A licensee under an on-sale general license, or an on-sale general license for seasonal business, issued for a bona fide public eating place may obtain a duplicate license or licenses under this section for rooms which constitute public premises, as defined in Section 23039, and a licensee under the license issued for public premises may obtain a duplicate license or licenses under this section for rooms which constitute bona fide public eating places, except that a duplicate license or licenses for rooms which constitute bona fide public eating places shall only be issued after the department has made the investigation and determination required by Section 23787. Rooms which constitute bona fide public eating places shall not be considered public premises, as defined in Section 23039, and the provisions of this division applicable solely to these public premises shall not be applicable to these rooms.

(Amended by Stats. 2001, Ch. 488, Sec. 13. Effective January 1, 2002.)



24042.5

Notwithstanding any other provision of this division, any licensee under an on-sale general or on-sale general license for seasonal business who has a premises with a fixed counter or service bar in one room of the premises for the service of distilled spirits to members of the public for consumption on the premises and who has other rooms on the premises which can be utilized for the same purposes by means of a portable bar counter may elect to request the department to license the portable bar counter itself rather than the additional rooms as provided in Section 24042. However, if two or more portable bar counters are utilized at the same time, in the same room, only one portable bar shall be required to be licensed. The licensee shall pay to the department at the time of the application for each portable bar counter an amount equal to the license fee payable for a like period for the distilled spirits privileges of the original on-sale general license or on-sale general license for seasonal business. Failure to obtain the portable bar counter license and to pay the fees and renewal fees, as specified in Section 23320, shall subject the licensee to the penalties imposed by this division for failure to obtain an original license or pay the renewal fees therefor.

(Amended by Stats. 2001, Ch. 488, Sec. 14. Effective January 1, 2002.)



24043

Licenses for trains and boats shall be based on the average number in actual operation during the license year of each class of operating units, namely, trains and boats upon which the license privileges are exercised. The average number in actual operation shall be determined as the department may prescribe.

(Amended by Stats. 1955, Ch. 447.)



24044

Licenses for the retail sale of alcoholic beverages may be issued for or transferred to premises which are to be constructed or which are in the process of construction. No alcoholic beverages shall be sold pursuant to the license until the premises have been completed.

(Added by Stats. 1953, Ch. 152.)



24044.5

(a) The department, in its discretion, may issue an interim operating permit to an applicant for any license to operate the premises during the period an application for a license at the premises is pending and when all of the following conditions exist:

(1) The application has been protested pursuant to Article 3 (commencing with Section 24011).

(2) The department has made a determination based upon its investigation that the license should be issued.

(3) The applicant for the interim operating permit has filed with the department an application for issuance of a license at the premises to himself or herself.

(4) The application for the interim operating permit is accompanied by a fee of one hundred dollars ($100).

(b) An interim operating permit issued by the department pursuant to this section shall be for a period not to exceed 120 days. An interim operating permit may be extended at the discretion of the department for additional 120-day periods as necessary upon payment of an additional fee of one hundred dollars ($100) and upon compliance with all conditions required by this section. Any interim operating permit issued by the department shall be automatically canceled when a final determination made by the department regarding the protests becomes effective or when the application for the license is withdrawn, whichever occurs first. An interim operating permit is a conditional permit and authorizes the holder to whom issued to exercise the rights and privileges of the license for which the application has been filed with the department. Any conditions for which the applicant has petitioned pursuant to Article 1.5 (commencing with Section 23800) of Chapter 5 shall apply to any interim operating permit issued by the department.

(c) Purchase of beer and wine by the holder of an interim operating permit issued to an applicant for a retail license shall be made only upon payment before or at the time of delivery in currency or by check. Purchase of distilled spirits by the holder of an interim operating permit issued to an applicant for a retail license shall be made only upon payment before or at the time of delivery in currency or by certified check. However, the holder of an interim operating permit issued to an applicant for a retail license, who also holds one or more retail licenses and is operating under the retail license or licenses in addition to the interim operating permit, and who is not delinquent under the provisions of Section 25509 as to any retail license under which he or she operates, may purchase alcoholic beverages on credit under the interim operating permit.

(d) All checks received by a seller for beer or wine purchased by the holder of an interim operating permit issued to an applicant for a retail license shall be deposited not later than the second business day following the date the beer or wine is delivered.

A check dishonored on presentation shall not be deemed payment. The receipt by the seller or his or her agent in good faith from a holder of an interim operating permit of a check dishonored on presentation shall not be cause for disciplinary action against the seller.

(e) Issuance of the license for which the holder of an interim operating permit issued to an applicant for a retail license has filed an application shall not be approved by the department until the holder of the interim operating permit has filed with the department a statement executed under penalty of perjury that all current obligations have been discharged, and that all outstanding checks issued by him or her in payment for alcoholic beverages will be honored on presentation.

(f) It shall not be a violation of this section or grounds for disciplinary action for any licensee to extend credit to the holder of an interim operating permit issued to an applicant for a retail license or to receive payment from the holder of an interim operating permit in a manner other than authorized herein unless the seller has knowledge of the fact that the purchaser was operating under an interim operating permit. Knowledge of the fact may be established by evidence, including, but not limited to, evidence that, at the time of receipt of payment or the extension of credit, the premises operated under an interim operating permit were posted with the notice required by Section 23985, or the holder of the interim operating permit has recorded notice as required by Section 24073, or the holder of the interim operating permit has published notice as required by Section 23986, or the holder of the interim operating permit has recorded and published notice pursuant to Division 6 (commencing with Section 6101) of the Commercial Code.

(g) Refusal by the department to issue or extend an interim operating permit shall not entitle the applicant to petition for the permit pursuant to Section 24011, or to a hearing pursuant to Section 24012. Articles 2 (commencing with Section 23985) and 3 (commencing with Section 24011) shall not apply to interim operating permits.

(h) Notwithstanding any other provision of law, the department may, in its discretion, cancel or suspend summarily at any time an interim operating permit if the department determines that good cause for the cancellation or suspension exists. Chapter 8 (commencing with Section 24300) shall not apply to interim operating permits.

(i) Application for an interim operating permit shall be on any form the department shall prescribe. If an application for an interim operating permit is withdrawn before issuance or is refused by the department, the fee that accompanied the application shall be refunded in full, and Section 23959 shall not apply. Fees received by the department for issuance of interim operating permits shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(Amended by Stats. 2010, Ch. 296, Sec. 6. Effective January 1, 2011.)



24045

(a) All licenses, except on-sale general licenses for seasonal businesses and daily on-sale general licenses issued pursuant to Section 24045.1, shall be issued on an annual basis. However, the department may issue special licenses for the sale of beer or wine on a temporary basis for premises temporarily occupied by the licensee for a picnic, social gathering, or similar occasion at a fee equal to the actual cost of issuing the license, but not to exceed twenty-five dollars ($25) per day.

(b) Notwithstanding subdivision (a), a license transferred pursuant to Section 24071 or 24071.1 shall be issued for the unexpired term remaining on the license of the transferor.

(c) The director may assign or reassign dates for the expiration of licenses issued pursuant to this section. The director may establish a registration year for any license issued pursuant to subdivision (a) consisting of any period from six months to 18 months, inclusive, and shall prorate related annual fees to the extent the registration year is greater or less than 12 months, with subsequent renewals being required at yearly intervals.

(Amended by Stats. 1994, Ch. 123, Sec. 1. Effective June 30, 1994.)



24045.1

The department, in its discretion, may issue on a temporary basis a daily on-sale general license and the fee for such license shall be twenty-five dollars ($25) per day. Such license authorizes the sale of distilled spirits, wine, and beer for consumption on the premises where sold, and no off-sale privileges shall be exercised under such license. A daily on-sale general license may only be issued to a political party or affiliate supporting a candidate for public office or a ballot measure, an organization formed for a specific charitable or civic purpose, a fraternal organization in existence for over five years with a regular membership, or a religious organization. Distilled spirits sold under a daily on-sale general license shall have been purchased at retail from the holder of an off-sale general license.

The department may adopt such rules as it determines to be necessary to implement and administer the provisions of this section, including, but not limited to, limitations on the number of times during any calendar year a qualified organization may be issued a license provided for by this section.

The provisions of Article 2 (commencing with Section 23815) of Chapter 5 and Article 2 (commencing with Section 23985) of Chapter 6 of this division shall not be applicable to the licenses provided for by this section.

(Added by Stats. 1969, Ch. 1123.)



24045.2

(a) The department may issue a special temporary retail package off-sale beer and wine license to: (1) a television station, supported wholly or in part by public membership subscription, which is a nonprofit, charitable corporation exempt from payment of income taxes under the provisions of the Internal Revenue Code of 1954 of the United States, or (2) a nonprofit, charitable corporation exempt from payment of income taxes under the provisions of the Internal Revenue Code of 1954 of the United States that receives and administers donations for a noncommercial, educational television station or public broadcasting station supported wholly or in part by public membership subscription. An applicant for this license shall accompany the application with a fee of one hundred dollars ($100).

(b) This license shall only entitle the licensee to sell at auction beer and wine donated to it. Notwithstanding any other provision of this division, a licensee may donate beer, wine, or both beer and wine, to a corporation licensed under this section, provided donations are not made in connection with a sale of an alcoholic beverage.

(c) This license shall be for a period not exceeding 30 days. Only one license shall be issued to any corporation in a calendar year.

(Amended by Stats. 2004, Ch. 523, Sec. 1. Effective September 14, 2004.)



24045.3

(a) The department may issue a special temporary retail package off-sale beer and wine license to a women’s educational and charitable organization that is a part of a national organization having at least 10 chapters in California at least one of which has been incorporated since 1928, whose purpose is to foster interest among its members in the social, economic, and civic conditions of their community and to give effective volunteer service. An applicant for this license shall accompany the application with a fee of one hundred dollars ($100).

(b) This license shall only entitle the licensee to sell at auction for charitable purposes beer and wine donated to it. None of the funds realized from this auction shall be used for the administrative expenses of the auction and all funds shall be placed in trust for a charitable purpose. Notwithstanding any other provision of this division, a licensee may donate beer and wine to an organization licensed under this section, provided that donations are not made in connection with a sale of an alcoholic beverage.

(c) This license shall be for a period not exceeding one day. Only one license shall be issued to any organization in a calendar year.

(Amended by Stats. 2005, Ch. 22, Sec. 6. Effective January 1, 2006.)



24045.4

(a) The department may issue a special temporary off-sale general license to any nonprofit corporation which is exempt from payment of income taxes under the provisions of Section 23701d of the Revenue and Taxation Code and Section 501(c)(3) of the Internal Revenue Code of the United States. An applicant for this license shall accompany the application with a fee of one hundred dollars ($100).

(b) This license shall only entitle the licensee to sell at auction alcoholic beverages donated to it. Notwithstanding any other provision of this division, a licensee may donate alcoholic beverages to a corporation licensed under this section, provided that donations are not made in connection with a sale of an alcoholic beverage.

(c) This license shall be for a period not exceeding 30 days. Only three licenses authorized by this section shall be issued to any corporation in a calendar year.

(Amended by Stats. 2009, Ch. 140, Sec. 23. Effective January 1, 2010.)



24045.5

The department in its discretion may issue a temporary permit to the transferee of any license to continue the operation of the premises during the period a transfer application for the license from person to person at the same premises is pending and when all the following conditions exist:

(a) The premises shall have been operated under a license within 30 days of the date of filing the application for a temporary permit.

(b) The license for the premises shall have been surrendered pursuant to rules of the department.

(c) The applicant for the temporary permit shall have filed with the department an application for transfer of the license at the premises to himself or herself.

(d) The application for the temporary permit shall be accompanied by a temporary permit fee of one hundred dollars ($100).

A temporary permit issued by the department pursuant to this section shall be for a period not to exceed four calendar months. A temporary permit may be extended at the discretion of the department for an additional four calendar months upon payment of an additional fee of one hundred dollars ($100) and upon compliance with all conditions required herein. A temporary permit is a conditional permit and authorizes the holder thereof to sell the alcoholic beverages as would be permitted to be sold under the privileges of the license for which the transfer application has been filed with the department.

Purchase of beer, wine, and distilled spirits by the holder of a temporary permit shall be made only upon payment before or at the time of delivery in currency or by check. However, the holder of a temporary retail permit who also holds one or more retail licenses and is operating under the retail license or licenses in addition to the temporary permit, and who is not delinquent under the provisions of Section 25509 as to any retail license under which he or she operates, may purchase alcoholic beverages on credit under the temporary permit.

All checks received by a seller for alcoholic beverages purchased by the holder of a temporary retail permit shall be deposited not later than the second business day following the date the alcoholic beverages are delivered.

A check dishonored on presentation shall not be deemed payment. The receipt by the seller or his or her agent in good faith from a holder of a temporary permit of a check dishonored on presentation shall not be cause for disciplinary action against the seller.

Transfer of the license for which the holder of a temporary permit has filed an application shall not be approved by the department until the holder of the temporary permit has filed with the department a statement executed under penalty of perjury that all current obligations have been discharged, and that all outstanding checks issued by him or her in payment for alcoholic beverages will be honored on presentation.

It shall not be a violation of this section or otherwise grounds for disciplinary action for any licensee to extend credit to the holder of a temporary permit or to receive payment from the permittee in a manner other than authorized herein unless the seller had knowledge of the fact that the purchaser was operating under a temporary permit. Knowledge of the fact may be established by evidence, including, but not limited to, evidence that, at the time of receipt of payment or the extension of credit, the premises operated under a temporary permit were posted with the notice required by Section 23985, or the holder of the temporary permit had recorded notice as required by Section 24073, or the holder of the temporary permit had published notice as required by Section 23986, or the holder of the temporary permit had recorded and published notice pursuant to Division 6 (commencing with Section 6101) of the Commercial Code.

Refusal by the department to issue or extend a temporary permit shall not entitle the applicant to petition for the permit pursuant to Section 24011, or to a hearing pursuant to Section 24012. Articles 2 (commencing with Section 23985) and 3 (commencing with Section 24011) shall not apply to temporary permits.

Notwithstanding any other provision of law, a temporary permit may be canceled or suspended summarily at anytime if the department determines that good cause for the cancellation or suspension exists. Chapter 8 (commencing with Section 24300) shall not apply to temporary permits.

Application for a temporary permit shall be on any form the department shall prescribe. If an application for a temporary permit is withdrawn before issuance or is refused by the department, the fee which accompanied the application shall be refunded in full, and Section 23959 shall not apply. Fees received by the department for issuance of temporary permits shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(Amended by Stats. 2005, Ch. 22, Sec. 7. Effective January 1, 2006.)



24045.6

(a) The department may issue a special temporary on-sale or off-sale wine license to any nonprofit corporation that is exempt from payment of income taxes under Section 23701d or 23701e of the Revenue and Taxation Code and Section 501(c)(3) or 501(c)(6) of the Internal Revenue Code. An applicant for this license shall accompany the application with a fee of one hundred dollars ($100).

(b) This special license shall only entitle the licensee to sell wine bought by, or donated to, the licensee to a consumer and to any person holding a license authorizing the sale of wine. Notwithstanding any other provision of this division, a licensee may donate or sell wine to a nonprofit corporation that obtains a special temporary on-sale or off-sale license under this section, provided that the donation is not made in connection with a sale of an alcoholic beverage.

(c) This special license shall be for a period not exceeding 15 days. In the event the license under this section is issued for a period exceeding two days, it shall be used solely for retail sales in conjunction with an identifiable fundraising event sponsored or conducted by the licensee and all bottles of wine sold under this license shall bear a label prominently identifying the event. Only three special licenses authorized by this section shall be issued to any corporation in a calendar year.

(Amended by Stats. 2009, Ch. 140, Sec. 24. Effective January 1, 2010.)



24045.7

(a) (1) The department may issue a special on-sale general license to any nonprofit theater company that is exempt from the payment of income taxes under Section 23701d of the Revenue and Taxation Code and Section 501(c)(3) of the Internal Revenue Code of the United States. Any special on-sale general license issued to a nonprofit theater company pursuant to this subdivision shall be for a single specified premises only.

(2) Theater companies holding a license under this subdivision may, subject to Section 25631, sell and serve alcoholic beverages to ticketholders only during, and two hours prior to and one hour after, a bona fide theater performance of the company.

(3) Notwithstanding any other provision in this division, a licensed manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler, or any officer, director, employee, or agent of that person, may serve on the board of trustees or as an officer, director, or employee of a nonprofit theater company operating a theater in Napa County or the City of Livermore licensed pursuant to this subdivision.

(4) An applicant for such a license shall accompany the application with an original issuance fee of one thousand dollars ($1,000) and shall pay an annual renewal fee as provided in Section 23320.

(5) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exceptions established by this subdivision to the general prohibition against tied interests must be limited to their express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(b) (1) The department may issue a special on-sale beer and wine license to any nonprofit theater company which has been in existence for at least eight years, which for at least six years has performed in facilities leased or rented from a local county fair association, and which is exempt from the payment of income taxes under Section 23701d of the Revenue and Taxation Code and Section 501(c)(3) of the Internal Revenue Code of the United States.

(2) Theater companies holding a license under this subdivision may, subject to Section 25631, sell and serve beer and wine to ticketholders only during, and two hours prior to, a bona fide theater performance of the company. Beer and wine may be sold from an open-air concession stand which is not attached to the theater building itself, if the concession stand is located on fair association property within 30 feet of the theater building and the alcoholic beverages sold are consumed only in the theater building itself, or within a designated outdoor area in front of and between the concession stand and the main public entrance to the theater building. Nothing in this section permits a theater company to sell beer or wine during the run of a county fair.

(3) An applicant for a license under this subdivision shall accompany the application with an original issuance fee equal to the annual renewal fee and shall pay an annual renewal fee as provided in Section 23320.

(Amended by Stats. 2010, Ch. 273, Sec. 2. Effective January 1, 2011.)



24045.75

(a) (1) The department may issue a special on-sale general license to the operator of any for-profit theater located within the City and County of San Francisco, configured with theatrical seating of at least 1,000 seats and primarily devoted to live theatrical performances.

(2) A special on-sale general license described by this section shall not be issued until any existing licenses issued by the department to the operator for the premises of the for-profit theater are canceled.

(b) The special on-sale general license shall permit sales, service, and consumption of alcoholic beverages in the lobbies and seating areas of the theater for the period beginning two consecutive hours prior to a live theatrical performance and ending one hour after the live theatrical performance is completed, subject to Section 25631. Any special on-sale general license issued pursuant to this section shall be subject to the limitations provided by Section 23816, but shall not be required to be operated as a bona fide public eating place. The theater further shall not be subject to the provisions of Section 23793.

(c) For purposes of this section, “for-profit theater” shall not include an adult or sexually oriented business, as defined in Section 318.5 of the Penal Code.

(Added by Stats. 2013, Ch. 235, Sec. 2. Effective January 1, 2014.)



24045.8

(a) The department may issue a special temporary off-sale wine license (1) to an executor, administrator, guardian or conservator of an estate, or to an auctioneer acting as an agent of any of the foregoing for the purpose of conducting a sale or auction of bottled wine to nonlicensees pursuant to Section 23104.4, or (2) to a sheriff or a person appointed by the court to execute a court order or writ of execution, for the purpose of conducting a sale of bottled wine to nonlicensees pursuant to Section 23104.5. An applicant for such a license shall accompany the application with a fee of one hundred dollars ($100).

(b) Such a license shall only entitle the licensee to sell or auction bottled wine included in the inventory of alcoholic beverages.

(c) Such a license shall be for the period required to dispose of the bottled wine to be sold or auctioned, or until the closing of the estate or execution of the court order or writ of execution, whichever occurs first.

(d) The department shall adopt such rules as it determines to be necessary to implement and administer the provisions of this section.

(Added by Stats. 1981, Ch. 212, Sec. 3.)



24045.85

The department may issue a special on-sale beer, wine, or distilled spirits license to any symphony association organized as a nonprofit corporation more than 30 years before the date of application and which is exempt from the payment of income taxes under Section 23701d of the Revenue and Taxation Code and Section 501(c)(3) of the Internal Revenue Code of 1954 of the United States.

A symphony association holding a license under this section may sell and serve alcoholic beverages only to persons attending concerts on the licensed premises. Sales of alcoholic beverages shall only be permitted, subject to Section 25631, during the period commencing two hours before the performance and ending one hour after the performance.

The applicant for a license shall accompany the application with an original fee of three hundred dollars ($300) and shall pay an annual renewal fee as provided in Section 23320.

Original licenses may be issued pursuant to this section until January 1, 1987; thereafter no new licenses shall be issued. Licenses originally issued pursuant to this section prior to January 1, 1987, may continue to be renewed annually by the holder thereof.

(Amended by Stats. 2002, Ch. 246, Sec. 2. Effective January 1, 2003.)



24045.9

(a) The department may issue a special temporary on-sale beer and wine license to: (1) a television station, supported wholly or in part by public membership subscription, which is a nonprofit, charitable corporation exempt from payment of income taxes under the provisions of the Internal Revenue Code of 1954 of the United States, or (2) a nonprofit, charitable corporation exempt from payment of income taxes under the provisions of the Internal Revenue Code of 1954 of the United States which receives and administers donations for a noncommercial, educational television station or public broadcasting station supported wholly or in part by public membership subscription. An applicant for this license shall accompany the application with a fee of one hundred dollars ($100).

(b) This license shall only entitle the licensee to sell and serve beer and wine donated to it. Notwithstanding any other provision of this division, a licensee may donate beer or wine to a corporation licensed under this section, provided that the donations are not made in connection with a sale of an alcoholic beverage.

(c) This license shall be for a period not exceeding 30 days. Only one license shall be issued to any corporation in a calendar year.

(d) For purposes of this section, any licensee may also serve that beer or wine donated by him or her at any event for which the license has been issued.

(e) The department shall adopt rules as it determines necessary to implement and administer this section.

(Amended by Stats. 2005, Ch. 22, Sec. 8. Effective January 1, 2006.)



24045.10

(a) The department in its discretion may issue, on a temporary basis, a daily on-sale general license for a vessel of 7,000 tons or more displacement engaged in interstate or foreign commerce, which is located in a county of the third class.

(b) The license shall be issued to the operator of the vessel and shall entitle the licensee to sell only alcoholic beverages on which all applicable excise taxes have been paid only to passengers, bona fide guests of passengers, bona fide guests of the vessel operator, and employees not on duty and only while the vessel is berthed at a dock in port in this state which is on the vessel’s regularly scheduled interstate or international cruise itinerary.

(c) The license shall be issued for a period not to exceed two consecutive days. No license shall be issued for use on the same vessel more than 24 times per calendar year.

(d) For the purpose of this section, a “bona fide guest of a passenger” or a “bona fide guest of the operator” means an individual whose presence as a guest on the vessel is in response to a specific invitation by a passenger or the operator.

(e) The fee for the license shall be fifty dollars ($50) per day.

(f) Application for the license may be made by the vessel’s agent on behalf of the vessel’s operator upon written authorization by the vessel’s operator.

(g) All alcoholic beverages dispensed under authority of the license shall have been purchased from a licensed wholesaler or winegrower in this state.

(Added by Stats. 1986, Ch. 723, Sec. 1.)



24045.11

The department may issue a special on-sale wine license to an establishment licensed to do business as a bed and breakfast inn.

“Bed and breakfast inn,” as used in this section, means an establishment of 20 guestrooms or less, which provides overnight transient occupancy accommodations, which serves food only to its registered guests, which serves only a breakfast or similar early morning meal, and with respect to which the price of the food is included in the price of the overnight transient occupancy accommodation. For purposes of this section, “bed and breakfast inn” refers to an establishment as to which the predominant relationship between the occupants thereof and the owner or operator of the establishment is that of innkeeper and guest. For purposes of this section, the existence of some other legal relationships as between some occupants and the owner or operator is immaterial.

An establishment holding a license under this section is authorized to serve wine purchased from a licensed winegrower or wine wholesaler only to registered guests of the establishment. Wine shall not be given away to guests but the price of the wine shall be included in the price of the overnight transient occupancy accommodation. Guests shall not be permitted to remove wine served in the establishment from the grounds.

The applicant for a license shall accompany the application with an original fee of fifty dollars ($50) and shall pay an annual renewal fee of six dollars ($6) for each guestroom in the establishment until December 31, 2004, and for each year thereafter the annual fee shall be calculated pursuant to subdivisions (b) and (c) of Section 23320.

(Amended by Stats. 2012, Ch. 327, Sec. 11. Effective January 1, 2013.)



24045.12

(a) The department may issue a special on-sale general license to an establishment licensed to do business as a bed and breakfast inn.

(b) “Bed and breakfast inn,” as used in this section, means an establishment of 20 guestrooms or fewer, that provides overnight transient occupancy accommodations, that serves food only to its registered guests, that serves only a breakfast or similar early morning meal, and with respect to which the price of the food is included in the price of the overnight transient occupancy accommodation. For purposes of this section, “bed and breakfast inn” refers to an establishment as to which the predominant relationship between the occupants thereof and the owner or operator of the establishment is that of innkeeper and guest. For purposes of this section, the existence of some other legal relationship as between some occupants and the owner or operator is immaterial.

(c) An establishment holding a license under this section is authorized to serve any alcoholic beverage, as defined in Section 23004, only to registered guests of the establishment. The alcoholic beverage may not be given away to guests, but the price of the beverage shall be included in the price of the overnight transient occupancy accommodation. Guests may not be permitted to remove any alcoholic beverage served in the establishment from the grounds.

(d) An establishment holding a license under this section shall purchase all beer, wine, or distilled spirits for sale on the licensed premises from a licensed wholesaler or winegrower.

(e) The applicant for a license shall accompany the application with an original fee of two hundred dollars ($200) and shall pay an annual renewal fee of fifteen dollars ($15) for each guestroom in the establishment, not to exceed a total of two hundred dollars ($200).

(f) A special on-sale general bed and breakfast inn license may be transferred to another person but not to another location.

(Added by Stats. 2001, Ch. 53, Sec. 1. Effective January 1, 2002.)



24045.13

(a) The department may issue a special temporary off-sale license to a former licensee for the limited purpose of selling any stock of collectible beer, wine, or distilled spirits decanters acquired when previously licensed.

(b) The fee for this license shall be one hundred dollars ($100).

(c) The license shall be issued for a period not to exceed 120 days. The license may be renewed for up to two additional 120-day periods upon payment of an additional one hundred dollar ($100) fee for each additional period.

(d) All money collected as fees pursuant to this section shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(e) The department may adopt rules as it determines necessary to implement and administer this section.

(Added by Stats. 1995, Ch. 139, Sec. 2. Effective January 1, 1996.)



24045.14

(a) Notwithstanding any other provision of this division, the department may issue an on-sale general license to any maritime museum association that has been organized as a nonprofit corporation more than 40 years before the date of application, that owns in its museum inventory not less than three vessels, each of which is 100 feet or more in length, and that is exempt from the payment of income taxes under Section 501(c)(3) of the Internal Revenue Code of 1986.

(b) A maritime museum association holding a license under this section may sell and serve alcoholic beverages only to persons attending prearranged events held onboard its vessels while those vessels are underway or while moored at their home port dock.

(c) A duplicate license shall be required for each vessel in excess of one if alcoholic beverages are sold on the vessel more than 24 times each year.

(d) The original application shall be accompanied by a fee of five hundred dollars ($500) and the applicant shall pay an annual renewal fee and a renewal fee for each duplicate as provided for in subdivision (34) of Section 23320.

(e) Original licenses may be issued pursuant to this section until January 1, 1998.

(Amended by Stats. 1998, Ch. 485, Sec. 35. Effective January 1, 1999.)



24045.15

(a) Notwithstanding any other provision of this division, the department may issue a special temporary on-sale or off-sale wine license to any nonprofit corporation having an agricultural purpose that is exempt from the payment of income taxes under Section 501(c)(5) of the Internal Revenue Code of 1986. If the nonprofit corporation’s name, or any name under which the nonprofit corporation does business, includes the designation of an American Viticultural Area (AVA) recognized by the United States Bureau of Alcohol, Tobacco and Firearms (BATF), as set forth in Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations (27 C.F.R. 9.1 et seq.), the membership of the nonprofit corporation shall include a majority of the winegrowers located in the named AVA in order to obtain a license under this section. No more than one nonprofit corporation located in an AVA is entitled to obtain a license under this section. The applicant shall accompany the application with a fee of one hundred dollars ($100).

(b) This special license shall only entitle the licensee to sell wine donated or sold to the nonprofit corporation by the member winegrowers to consumers for the purpose of fundraising. The wine shall bear the brand name of the producing winery. Off-sale privileges shall be limited to direct mail, telephone, and online computer services. No member winegrower shall donate or sell more than 75 cases of wine per year to the nonprofit corporation and the nonprofit corporation shall sell no more than 1,000 cases of wine per year under the license. If the nonprofit corporation’s name or any name under which the nonprofit corporation does business includes the designation of an American Viticultural Area (AVA) recognized by the United States Bureau of Alcohol, Tobacco and Firearms (BATF), as set forth in Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations (27 C.F.R. 9.1 et seq.), the wines sold by the nonprofit corporation must be entitled to use the named AVA as the appellation of origin. In order to avoid confusion between the corporation and any winery whose name also includes the designation of the named AVA, any advertising or solicitation for the sale of wine under this license by the corporation shall include a statement disclosing that the corporation is a nonprofit agricultural organization whose members include individual winegrowers or grapegrowers and whose purpose is to promote its agricultural region and improve its grapes and wines. This advertising or solicitation shall also include a complete roster of the corporation’s members and a list of the brand names, varieties, and vintages of the wines offered for sale. The wine shall not be sold at less than its minimum retail price.

(c) This special license shall be for a period not exceeding 60 days. Only one special license authorized by this section shall be issued to any nonprofit corporation in a calendar year.

(Amended by Stats. 2005, Ch. 22, Sec. 9. Effective January 1, 2006.)



24045.16

Notwithstanding any other provision of this division, the department may issue an on-sale general bona fide public eating place license as defined by Section 23038 to any nonprofit charitable arts trust that is exempt from the payment of income taxes under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended. For the purposes of this section, “arts trust” means an entity devoted to the arts and humanities which operates two or more museums, one of which is located on a site of at least 100 acres, and is within a facility of not less than 450,000 square feet in the County of Los Angeles.

An arts trust holding a license under this section may, subject to Section 25631, sell and serve alcoholic beverages to the public. In addition, a licensee under this section may, subject to Section 25631, directly or indirectly, give or furnish alcoholic beverages to persons at events for consumption on the premises. A premises licensed pursuant to this section shall not be entitled to a caterer’s permit pursuant to Section 23399, and shall not be entitled to exercise any off-sale privileges pursuant to Section 23401.

(Added by Stats. 1997, Ch. 20, Sec. 1. Effective June 6, 1997.)



24045.17

Notwithstanding any other provision of law, the department may issue a general on-sale license to a person who does not operate a bona fide eating place or other public premises who meets all of the following:

(a) Has operated a catering business for not less than five years.

(b) Has operated or owned for not less than one year a bona fide eating place that had a general on-sale license.

(c) Caters over 500 events annually.

(d) Serves alcoholic beverages at no more than 25 percent of the events catered annually and has revenues from the sale of alcoholic beverages which do not constitute more than 25 percent of his or her total annual revenues.

(e) Obtains an annual permit to serve alcoholic beverages at events and obtains an authorization for each event, as specified in Section 23399.

(Added by renumbering Section 24045.12 (as amended by Stats. 1998, Ch. 639) by Stats. 2007, Ch. 349, Sec. 2. Effective January 1, 2008.)



24045.18

Notwithstanding any other provision of this division, a beer and wine wholesaler that also holds an off-sale beer and wine retail license and only sells wine or the holder of a limited off-sale retail wine license may assist a nonprofit organization holding a temporary wine license in conducting a winetasting. The privilege granted under this section for a beer and wine wholesaler that also holds an off-sale beer and wine retail license and only sells wine or the holder of a limited off-sale retail wine license shall apply only to wine produced for the donating licensee that is labeled with a brand owned exclusively by the donating licensee and shall include in the tasting only wine donated by the licensee to the event.

(Amended by Stats. 2011, Ch. 292, Sec. 3. Effective January 1, 2012.)



24045.19

(a) The department may issue a special temporary on-sale wine license to a nonprofit corporation, exempt from payment of income taxes under Section 23701a or 23701e of the Revenue and Taxation Code and Section 501(c)(5) or 501(c)(6) of the Internal Revenue Code, if a majority of whose members are either licensed winegrowers, winegrape growers, or professionals in the fields of enology or viticulture. The license shall authorize the sale of wine for consumption on the premises where sold, and no off-sale privileges shall be exercised under this license. An applicant for this license shall accompany the application with a fee equal to the actual cost of issuing the license, but not to exceed seventy-five dollars ($75) per day.

(b) This special license shall only entitle the licensee to sell to the general public wine bought by, or donated to, the licensee under either of the following conditions:

(1) The wine is sold as part of a class, seminar, or other instructional event organized by the licensee to educate the general public on topics related to enology or viticulture. The instruction may include, without limitation, the history, nature, values, and characteristics of the wines and grapes that were used to make the wines. A single tasting of wine shall not exceed one ounce. The licensee shall remove any wine not consumed during the instruction that the licensee provided following the instruction.

(2) The wine is sold at a winetasting event organized by the licensee to educate and instruct the general public with respect to the uses and value of winegrapes from a particular agricultural region that is related to the licensee’s exempt purpose. A single tasting of wine shall not exceed one ounce. If the licensee’s name, or any name under which the licensee does business, includes the designation of an American appellation of origin, as defined in Section 4.25 of Title 27 of the Code of Federal Regulations, the wines sold by the licensee pursuant to this license shall be labeled with the named appellation of origin, or an appellation of origin located entirely within the named appellation of origin. The licensee shall remove any wine not consumed during the winetasting event that the licensee provided following the winetasting event.

(c) A class, seminar, instructional event, or winetasting event organized pursuant to this section shall not be directed toward a specific private brand or trade name, although private brands and trade names may be used at the events.

(d) Only six special licenses authorized by this section shall be issued to any single nonprofit corporation in any one calendar year. The special license shall be for a period not to exceed two consecutive days.

(e) Notwithstanding any other provision of this division, licensees may donate wine or sell wine to a nonprofit corporation that obtains a special temporary on-sale license under this section, provided the donation is not made in connection with a sale of an alcoholic beverage.

(Added by Stats. 2008, Ch. 441, Sec. 1. Effective January 1, 2009.)



24046

Upon receipt of any license, the licensee shall post it in a conspicuous place upon the licensed premises. Licenses issued for trains, boats or airplanes may, in lieu of being posted upon the train, boat, or airplane for which issued, be posted in such other place in this State as the department shall designate.

(Amended by Stats. 1959, Ch. 1529.)



24047

Whenever a license certificate is in effect and is lost or destroyed, the department shall issue a duplicate license upon the payment of a fee of five dollars and fifty cents ($5.50).

(Amended by Stats. 1957, Ch. 2307.)



24048

Every license, other than a temporary license or a daily on-sale general license issued pursuant to Section 24045.1, is renewable unless the license has been revoked if the renewal application is made and the fee therefor is paid. All licenses expire at 12 midnight on the last day of the month posted on the license. All licenses issued shall be renewed as follows:

(a) On or before the first of the month preceding the month posted on the license, the department shall mail to each licensee at his or her licensed premises, or at any other mailing address that the licensee has designated, an application to renew the license.

(b) The application to renew the license may be filed before the license expires upon payment of the annual fee as set forth in Section 23320, 23358.3, or 23399.

(c) For 60 days after the license expires, the license may be renewed upon payment of the annual renewal fee as set forth in Section 23320, 23358.3, or 23399, plus a penalty fee that shall be equal to 50 percent of the annual fee.

(d) Unless otherwise terminated, or unless renewed pursuant to subdivision (b) or (c) of this section, a license that is in effect on the month posted on the license continues in effect through 2 a.m. of the 60th day following the month posted on the license, at which time it is automatically canceled.

(e) On or before the 10th day preceding the cancellation of a license, the department shall mail a notice of cancellation to each licensee who has not either filed an application to renew his or her license or notified the department of his or her intent not to do so. Failure to mail the renewal application in accordance with subdivision (a) or to mail the notice provided in this subdivision shall not continue the right to a license.

(f) A license that has been canceled pursuant to subdivision (d) of this section may be reinstated during the 30 days immediately following cancellation upon payment by cashier’s check or money order of the annual renewal fee as set forth in Section 23320, 23358.3, or 23399, plus a penalty fee that shall be equal to 100 percent of the annual fee. A license that has been canceled pursuant to subdivision (d) of this section and that has not been reinstated within 30 days pursuant to this subdivision is automatically revoked on the 31st day after the license has been canceled.

(g) No renewal application shall be deemed filed within the meaning of this section unless the document itself has been actually delivered to, and the required renewal fee has been paid at, any office of the department during office hours, or unless both the document and fee have been filed and remitted pursuant to Section 11003 of the Government Code.

(Amended by Stats. 2001, Ch. 488, Sec. 18. Effective January 1, 2002.)



24049

The department may refuse to transfer any license when the applicant is delinquent in the payment of any taxes due under the Alcoholic Beverage Tax Law, the Sales and Use Tax Law, the Personal Income Tax Law, or the Bank and Corporation Tax Law, or on unsecured property as defined in Section 134 of the Revenue and Taxation Code, when such tax liability arises in full or in part out of the exercise of the privilege of an alcoholic beverage license, or any amount due under the Unemployment Insurance Code when such liability arises out of the conduct of a business licensed by the Department of Alcoholic Beverage Control.

(Amended by Stats. 1967, Ch. 1034.)



24049.5

(a) The State Board of Equalization or the Franchise Tax Board may seize and sell the license of any off-sale or on-sale general licensee who, upon termination of business is delinquent in the payment of any taxes due under the Sales and Use Tax Law, Personal Income Tax Law, or Bank and Corporation Tax Law, respectively. In order for a seizure and sale of a license to be accomplished under this section, the licensee shall have either surrendered the license to the department or failed to pay the annual renewal fee to the department. Immediately upon seizure the State Board of Equalization or Franchise Tax Board shall give written notice by first-class mail to the department and to the licensee of the seizure and of the intention of the board to sell the license. The seizure and sale shall be in accordance with the provisions of Article 6 (commencing with Section 6796) of Chapter 6 of Part 1 of Division 2 of the Revenue and Taxation Code or Article 4 (commencing with Section 26221) of Chapter 23 of Part 11 of Division 2 of the Revenue and Taxation Code, respectively, and with the provisions of this division. Nothing within these provisions shall be construed to permit the State Board of Equalization or Franchise Tax Board to sell alcoholic beverages.

(b) For the purposes of this section “termination of business” means the licensee has ceased business operations and has either surrendered the license to the department or the license has expired pursuant to Section 24048.

(c) The licensee may redeem the license at any time prior to the date of sale of the license by the board or the appropriate reinstatement deadline, whichever occurs first, by conforming to the requirements for reinstatement of a license pursuant to subdivision (f) of Section 24048.

The person who purchases the license at the sale may reinstate the license by paying the applicable fees, but the transfer shall be effective only on approval of the department after the purchaser has complied with the requirements for transfer provided in this division.

(d) Paragraph (1) of subdivision (a) of Section 699.720 of the Code of Civil Procedure shall not be construed to limit the authority of the State Board of Equalization or the Franchise Tax Board to seize and sell licenses pursuant to this section.

(Amended by Stats. 1992, Ch. 838, Sec. 11. Effective January 1, 1993.)



24051

The department may issue and renew on-sale beer licenses for fishing party boats on payment of the fees without regard to the provisions of Sections 23985, 23986, 23987, 23988, 24013, 24014, or 24043.

(Added by renumbering Section 24052 by Stats. 1961, Ch. 73.)






ARTICLE 5 - Transfer of Licenses

24070

Each license is separate and distinct and is transferable upon approval by the department from the licensee to another person and from one premises to another premises.

(a) All off-sale general licenses may be transferred from one county to another county, subject to the following provisions:

(1) The number of off-sale general licenses in existence in any county on June 1 of any year shall not be increased by more than 25 new original off-sale general licenses during the following 12-month period, provided further that the number of new original off-sale general licenses that may be issued in any county during any 12-month period shall not increase by more than 10 percent the number of off-sale general licenses in existence in that county on the June 1 with which that 12-month period began.

(2) After the department computes the number of new original off-sale licenses that may be issued in any county during any 12-month period as provided by the foregoing paragraph, if the department determines that the ratio established by Section 23817 will permit, during that 12-month period, additional off-sale general licenses in any county, off-sale general licenses may be transferred into that county in a number not to exceed by more than 10 percent the number of off-sale general licenses in existence in that county on the June 1 with which that 12-month period began, but in no event to exceed 25 such transfers during that 12-month period.

(3) Under no circumstances shall the combined total number of new original off-sale general licenses that may be issued in any county during any 12-month period and the number of off-sale general licenses that may be transferred into such county during that 12-month period, exceed the limitation set forth in Section 23817.

(b) All on-sale general licenses may be transferred from one county to another county, subject to the following provisions:

(1) The number of on-sale general licenses in existence in any county on June 1 of any year shall not be increased by more than 10 percent by the issuance of new original on-sale general licenses, but in no event to exceed 25 such licenses, during any 12-month period. The number of on-sale general licenses shall be limited by the provisions of Section 23816.

(2) After the department computes the number of new original on-sale licenses that may be issued in any county during any 12-month period as provided by the foregoing paragraph, if the department determines that the ratio established by Section 23816 will permit, during that 12-month period, additional on-sale general licenses in any county, on-sale general licenses may be transferred into that county in a number not to exceed by more than 10 percent the number of on-sale general licenses in existence in that county on June 1 with which that 12-month period began, but in no event to exceed 25 such transfers during that 12-month period.

(3) Under no circumstances shall the combined total number of new original on-sale general licenses that may be issued in any county during any 12-month period and the number of on-sale general licenses that may be transferred into that county during that 12-month period, exceed the limitation set forth in Section 23816.

(4) The transfer fee for transfer of an on-sale general license from one county to another county shall be the same as the fee prescribed in subdivision (d) of Section 24072 for transfer of an off-sale general license from one county to another county.

(c) No retail license subject to the provisions of Section 23816 or 23817 issued as a new original license on or after June 1, 1961, and no off-sale general license or on-sale general license transferred from one county to another county on or after August 17, 1967, shall be transferable from the licensee to another person, or if the licensee is a corporation a controlling interest in the stock ownership of the licensee shall not be, directly or indirectly, sold, transferred, or hypothecated unless the licensee be a corporation the stock of which is listed on a stock exchange in this state or in the City of New York, State of New York, or which is required by law to file periodic reports with the United States Securities and Exchange Commission, for a period of two years from date of issuance of the license, except as provided in Section 24071, and except when the department determines that the transfer is necessary to prevent undue hardship.

(d) (1) An on-sale general license or off-sale general license that has been transferred from one county to another county shall not be transferred for a purchase price or consideration in excess of the original fee paid for that license pursuant to subdivision (b) of Section 23954.5 for a period of five years following the previous transfer of that license.

(2) An on-sale general license or off-sale general license that has been transferred from one county to another county may be transferred with no restrictions as to the purchase price or consideration to the transferor or from the transferee after a period of five years from the date of the previous intercounty transfer of the license.

(Amended by Stats. 2013, Ch. 337, Sec. 4. Effective January 1, 2014.)



24070.1

An on-sale license issued for a bona fide public eating place may be transferred from the licensee to another person, as provided in Section 24070, for a bona fide public eating place or for public premises, as defined in Section 23039. An on-sale license issued for public premises may be transferred from the licensee to another person, as provided in Section 24070, for public premises or for a bona fide public eating place.

(Added by Stats. 1955, Ch. 1779.)



24070.2

Notwithstanding subdivision (a) of Section 24070, any off-sale general license issued prior to April 29, 1992, and located within the boundaries of the United States Bureau of the Census census tracts 234000, 234200, 234300, 234500, 234600, 234700, 234800, 234900, 235100, 235201, 235202, 236100, 236201, 236202, 236400, 231100, 231500, 231600, 231700, 231800, 231900, 232100, 232200, 232300, 232400, 232500, 232600, 232700, 232800, 237100, 237200, 237300, 237400, 237500, 237600, 237700, 237800, 237900, 238000, 238100, 238200, 238300, 238400, 240300, 240400, 241200, 241300, 600100, 600201, 600202, 600301, 600302, 600400, 602700, 602800, 602900, 603002, 228100, 228200, 228300, 228400, 228500, 228600, 228700, 228800, 228900, 229100, 229200, 229300, 229400, 239200, 239300, 239500, 239600, 239700, 239800, 242000, 242100, 242200, 242300, 242600, 242700, 243000, 243100, 535400, 240000, 240200, 240500, 240600, 240700, 240800, 240900, 241000, 241100, 241400, 532700, 532800, 532900, 533000, 534900, 535000, 535101, 535102, 535200, 535300, 535400, 541100, 541200, 541300, 541400, 541601, 541602, 541800, 542000, 542101, 542102, 542200, 542401, 542402, 542500, 542600, 542700, 542800, 542900, 543000, 543100, 543200, 543301, 543321, and 570400 located within Los Angeles County may be transferred from that county to another county without regard to the limitations imposed by Section 24070. Notwithstanding the fee provisions of Section 24072, the fee for a transfer of a license pursuant to this section shall be one hundred dollars ($100).

(Added by Stats. 1993, Ch. 1285, Sec. 1. Effective January 1, 1994.)



24070.5

When a winegrower has failed to carry on business actively, pursuant to a winegrower’s license, for a period of one year, such winegrower’s license, without regard to when it was originally issued, may be transferred only to a person who qualifies as a winegrower, as defined in Sections 23013 and 23358 of this code.

(Added by Stats. 1969, Ch. 1277.)



24071

The license of one spouse may be transferred to the other spouse when the application for transfer is made prior to the entry of a final decree of divorce, and the license of a decedent, minor ward, incompetent person, conservatee, debtor in a bankruptcy case, person for whose estate a receiver is appointed, or assignor for the benefit of creditors may be transferred by or to the surviving partners of a deceased licensee, the executor, administrator, conservator or guardian of an estate of a licensee, the surviving spouse of a deceased licensee in the event that the deceased licensee leaves no estate to be administered, the trustee of a bankrupt estate of a licensee, a receiver of the estate of a licensee, or an assignee for the benefit of creditors of a licensee with the consent of the assignor, or a license may be transferred by or to a receiver appointed for a judgment debtor as provided by Section 708.630 of the Code of Civil Procedure, or a license may be transferred to a revocable living trust when the licensee is also the trustee, or a license may be transferred between partners where no new partner is being licensed, or a license may be transferred between corporations whose outstanding shares of stock are owned by the same natural persons, or a licensee may transfer upon compliance with Section 24073 any license to a corporation whose entire stock is owned by the licensee, or his or her spouse, or a licensee may transfer upon compliance with Section 24073 any license to a limited liability company whose entire membership consists of the licensee, or his or her spouse, or a license may be transferred from a corporation to a person who owns, or whose spouse owns, the entire stock of the corporation, and the fee for transfer of each license is fifty dollars ($50). The regular transfer fee provided in Section 24072 shall be due and payable upon the subsequent transfer of 25 percent of the stock in a corporation to which a license has been transferred by a licensee or his or her spouse pursuant to this section, except if the transfer of stock is from a parent to his or her child or grandchild, in which case the fee shall be one-half of the regular transfer fee. In no case shall a fee be charged for the transfer of an importer’s license. All money collected from the fees provided for in this section shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

Nothing in this section shall be deemed to authorize the formation of a limited liability company composed of only one member in violation of subdivision (b) of Section 17050 of the Corporations Code.

(Amended by Stats. 2009, Ch. 500, Sec. 9. Effective January 1, 2010.)



24071.1

(a) When the ownership of 50 percent or more of the shares of stock of a corporation, which is required to report the issuance or transfer of those shares of stock under Section 23405, is acquired by or transferred to a person or persons who did not hold the ownership of 50 percent of those shares of stock on the date the license was issued to the corporation, the license of the corporation shall be transferred to the corporation as newly constituted. When there is a new general partner or when the ownership of 50 percent or more of the capital or profits of a limited partnership, which is required to maintain a register under Section 23405.1, is acquired by or transferred to a person or persons as general or limited partners and who did not hold ownership of 50 percent or more of the capital or profits of the limited partnership on the date the license was issued to the limited partnership, the license of the limited partnership shall be transferred to the limited partnership as newly constituted. The fee for the transfer shall be equal to 50 percent of the original fee for the license, except that the minimum fee shall be one hundred dollars ($100) and the maximum fee shall be eight hundred dollars ($800). In situations involving the multiple and simultaneous transfer of licenses under this section, the regular transfer fee shall only be required for one of the licenses being transferred and the remainder of the licenses shall be transferred for a fee of one hundred dollars ($100) each. All of the transfer fees collected pursuant to this section shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761. Before the license is transferred, the department shall conduct an investigation pursuant to the provisions of Section 23958. Any person or persons who own 50 percent or more of the shares of stock of the corporation or who own as limited partners 50 percent or more of the capital or profits of the limited partnership, as the case may be, shall have all the qualifications required of a person holding the same type of license.

(b) No retail license shall be transferred by a corporation or a limited partnership under this section unless, before the filing of the transfer application with the department, the corporation or limited partnership initiating the transfer records in the office of the county recorder of the county or counties in which the premises to which the license has been issued are situated a notice of the intended transfer, stating all of the following:

(1) The name and address of the corporation or limited partnership.

(2) The name and address of the person or persons acquiring ownership of 50 percent or more of the stock of the corporation or capital or profits of the limited partnership.

(3) The amount of the consideration paid for the stock or limited partnership interests.

(4) The kind of license or licenses intended to be transferred.

(5) The address or addresses of the premises to which the license or licenses have been issued.

A copy of the notice of the intended transfer, certified by the county recorder, shall be filed with the department together with the transfer application.

(c) Notwithstanding any other provision of this division to the contrary, a corporation or limited partnership as newly constituted by transfer under this section, is not eligible for any new credit from any person named in Section 25509 until all delinquent payments owed by the entity as formerly constituted, are made, nor shall any entity retail licensee, by transferring its license under this section, avoid the provisions of Section 25509 with regard to 42-day or 30-day periods, percentage charges for unpaid balances, or cash-on-delivery basis.

(Amended by Stats. 1998, Ch. 639, Sec. 11. Effective January 1, 1999.)



24071.2

(a) When the ownership of 50 percent or more of the membership interests in a limited liability company required to report the issuance or transfer of memberships under Section 23405.2 is acquired by or transferred to a person or persons who did not hold the ownership of 50 percent of the membership interests on the date the license was issued to the limited liability company, the license of the limited liability company shall be transferred to the limited liability company as newly constituted. The fee for the transfer shall be equal to 50 percent of the original fee for the license, except that the minimum fee shall be one hundred dollars ($100) and the maximum fee shall be eight hundred dollars ($800). In situations involving the multiple and simultaneous transfer of licenses under this section, the regular transfer fee shall be required for only one of the licenses being transferred and the remainder of the licenses shall be transferred for a fee of one hundred dollars ($100) each. All of the transfer fees collected pursuant to this section shall be deposited in the Alcohol Beverage Control Fund, as provided in Section 25761. Before the license is transferred, the department shall conduct an investigation pursuant to Section 23958. Any person or persons who own 50 percent or more of the membership interests of the limited liability company shall have all the qualifications required of a person holding the same type of license.

(b) No retail license shall be transferred by a limited liability company under this section unless, before the filing of the transfer application with the department, the company initiating the transfer records, in the office of the county recorder of the county or counties in which the premises to which the license has been issued are situated, a notice of the intended transfer, stating all of the following:

(1) The name and address of the limited liability company.

(2) The name and address of the person or persons acquiring ownership of 50 percent or more of the membership interests of the limited liability company.

(3) The amount of the consideration paid for the membership interests.

(4) The kind of license or licenses intended to be transferred.

(5) The address or addresses of the premises to which the license or licenses have been issued.

A copy of the notice of the intended transfer, certified by the county recorder, shall be filed with the department together with the transfer application.

(c) Notwithstanding any other provision of this division to the contrary, a limited liability company as newly constituted by transfer under this section shall not be eligible for any new credit from any person named in Section 25509 until all delinquent payments owed by the limited liability company as formerly constituted are made, nor shall any retail licensee, by transferring its license under this section, avoid the provisions of Section 25509 with regard to 42-day or 30-day periods, percentage charges for unpaid balances, or cash-on-delivery basis.

(d) Nothing in this section shall be deemed to authorize the formation of a limited liability company composed of only one member in violation of subdivision (b) of Section 17050 of the Corporations Code.

(Amended by Stats. 1999, Ch. 699, Sec. 4. Effective January 1, 2000.)



24072

The following transfer fees shall be charged by the department:

(a) The fee for transfer of a license other than a retail license from a licensee to another person is a fee equal to 70 percent of the annual fee for the license, except as provided in Section 24071. Section 23322 shall not apply to this transfer fee.

(b) The fee for transfer of a retail license from a licensee to another person is a fee equal to 50 percent of the original fee for the license, but not to exceed one thousand two hundred fifty dollars ($1,250), or if no original fee is provided for by law, one hundred dollars ($100).

(c) Except as provided in Section 24082, the fee for transfer of a license from one premises to another premises is one hundred dollars ($100).

(d) Notwithstanding the other fee provisions of this section, the fee for a transfer of an off-sale general license from one county to another county shall be six thousand dollars ($6,000).

(e) The fee for transfer of an on-sale or off-sale retail license to include the mother, father, son, or daughter of a licensee, when no consideration is given for such transfer, shall be one-half of the regular fee for transfer of a license from a licensee to another person, as provided by this section.

All money collected from the fees provided for in this section shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(Amended by Stats. 1992, Ch. 900, Sec. 15. Effective September 24, 1992.)



24072.1

An on-sale license issued for a bona fide public eating place may be transferred from the premises for which issued to other premises, as provided in Section 24072, for a bona fide public eating place or for public premises, as defined in Section 23039. An on-sale license issued for public premises may be transferred from the premises for which issued to other premises, as provided in Section 24072, for public premises or for a bona fide public eating place.

(Added by Stats. 1955, Ch. 1779.)



24072.2

Any person who has an on-sale license issued for a bona fide public eating place may exchange his or her license for a similar license for public premises, as defined in Section 23039, and any person who has such a license issued for public premises may exchange his or her license for a similar license for a bona fide public eating place. The exchange may be made at the time of renewal of the license sought to be exchanged, and not more than once between renewal periods, upon the approval of the department, the payment of an exchange fee of one hundred dollars ($100), and compliance with the provisions of this division relating to the issuance of an original license. All money collected from the fee provided for in this section shall be deposited directly in the Alcohol Beverage Control Fund as provided in Section 25761.

(Amended by Stats. 1994, Ch. 1028, Sec. 4. Effective January 1, 1995.)



24072.5

Any person who has any on-sale general license may exchange his or her license for a special on-sale general license and any person who has a special on-sale general license may exchange his or her license for an on-sale general license. The exchange may be made at any time upon the approval of the department, the payment of an exchange fee of one hundred dollars ($100), and compliance with the provisions of this division relating to the issuance of an original license. However, Sections 23985, 23985.5, and 23986 shall not apply to the exchange of an on-sale general license for a special on-sale general license. All money collected from the fee provided for in this section shall be deposited in the Alcohol Beverage Control Fund as provided in Section 25761.

(Amended by Stats. 1992, Ch. 900, Sec. 16. Effective September 24, 1992.)



24073

No retail license limited in numbers, off-sale beer and wine license, on-sale beer and wine license, on-sale beer and wine public premises license, on-sale beer license, on-sale beer public premises license, or on-sale general license for seasonal business, shall be transferred unless before the filing of the transfer application with the department the licensee or the intended transferee records in the office of the county recorder of the county or counties in which the premises to which the license has been issued are situated a notice of the intended transfer, stating all of the following:

(a) The name and address of the licensee.

(b) The name and address of the intended transferee.

(c) The kind of license or licenses intended to be transferred.

(d) The address or addresses of the premises to which the license or licenses have been issued.

(e) An agreement between the parties to the transfer that the consideration for the transfer of the business and license or licenses, if any there be, is to be paid only after the transfer is approved by the department.

(f) The place where the purchase price or consideration for the transfer of the business and license or licenses is to be paid, the amount of such purchase price or consideration, and a description of the entire consideration, including a designation of cash, checks, promissory notes, and tangible and intangible property, and the amount of each thereof.

(g) The name and address of the escrow holder referred to in Section 24074, or of the guarantor referred to in Section 24074.4, as the case may be.

A copy of the notice of intended transfer, certified by the county recorder, shall be filed with the department together with a transfer application.

(Amended by Stats. 1973, Ch. 816.)



24074

Before the filing of such a transfer application with the department, if the intended transfer of the business or license involves a purchase price or consideration, the licensee and the intended transferee shall establish an escrow with some person, corporation, or association not a party to the transfer acting as escrow holder, and the intended transferee shall deposit with the escrow holder the full amount of the purchase price or consideration. The transfer application shall be accompanied by a description of the entire consideration. The description shall include a designation of cash, checks, promissory notes, and tangible and intangible property, and the amount of each thereof. The licensee and intended transferee shall also enter into an agreement, which agreement shall be deposited with the escrow holder, directing the escrow holder, after the requirements for transfer as provided in Section 24049 are satisfied, to pay out of the purchase price or consideration, whether the consideration takes the form of cash, checks, promissory notes, or tangible or intangible property, the claims of the bona fide creditors of the licensee who file their claims with the escrow holder before the escrow holder is notified by the department of its approval of the transfer of the license or if the purchase price or consideration is not sufficient to pay the claims in full, to distribute the consideration as follows:

First, to the United States for claims based on income or withholding taxes; and thereafter for claims based on any tax other than specified in Section 24049.

Second, to the payment of claims for wages, salaries, or fringe benefits of employees of the seller or transferor earned or accruing prior to the sale, transfer, or opening of an escrow for the sale thereof.

Third, to the payment of claims of secured creditors to the extent of the proceeds which arise from the sale of the security.

Fourth, to the payment of claims on mechanics’ liens.

Fifth, to the payment of escrow fees and the payment of claims for prevailing brokerage fees for services rendered and claims for reasonable attorney’s fees for services rendered.

Sixth, to the payment of claims for goods sold and delivered to the transferor for resale at his licensed premises and the payment of claims for services rendered, performed, or supplied in connection with the operation of the licensed business, and to the payment of claims of a landlord, to the extent of proceeds on past due rent.

Seventh, to the payment of other claims which have been reduced to court-ordered judgments, including claims for court-ordered support of a minor child.

Eighth, to the payment of all other claims. The payment of these claims if sufficient assets are not available for the payment of the claim in full shall be paid pro rata.

If the transferor licensee disputes any claim, the escrow holder shall notify the claimant, and the amount or pro rata amount thereof shall be retained by the escrow holder for a period of 25 days, and if not attached shall be paid to the transferor licensee. The agreement shall also provide that the escrow holder shall make the payment or distribution within a reasonable time after the completion of the transfer of the license.

(Amended by Stats. 1984, Ch. 1570, Sec. 2.)



24074.1

Any person desiring to act as an escrow holder under Section 24074 shall:

1. Comply with all the applicable provisions of Chapter 1 (commencing with Section 17000) of Division 6 of the Financial Code.

2. Not more than 10 days after receiving a claim from a creditor, said escrow holder shall acknowledge receipt of each claim; and

3. Not more than 10 days after the license has been transferred and prior to the distribution of the assets held by said escrow holder he shall advise each creditor who filed a claim against the escrow whether or not there are sufficient assets in the escrow to pay all creditors in full. If the assets in the escrow are sufficient to pay all creditors in full, said escrow holder shall also advise each creditor of the date on or before which payment will be made. If there are not sufficient assets to pay all creditors in full, he shall then advise each creditor who filed a claim of the following: (a) the total assets placed in escrow with him and the nature of each asset; (b) the name of each creditor who filed a claim against the escrow and the amount of said claim; (c) the amount he proposes to pay each creditor; and (d) the date on or before which said amount will be paid to the creditors.

(Added by Stats. 1965, Ch. 1426.)



24074.2

Any person desiring to act as an escrow holder under Section 24074 shall not release any funds in the escrow in exchange for a promissory note or in exchange for any other consideration of less value to the creditors than the funds exchanged.

(Added by Stats. 1967, Ch. 1494.)



24074.3

(a) Within 30 days after the filing of an application for transfer of a license referred to in Section 24073, the intended transferee shall file with the department a statement executed under penalty of perjury that the purchase price or consideration as set forth in the escrow agreement required by Section 24074 has been deposited with the escrowholder. At the time such statement is filed with the department copies thereof shall be submitted by the intended transferee to the transferor and the escrowholder concerned. The 30-day period specified by this section may be extended by the department for good cause; however, the license shall not be transferred until the statement required by this section is received by the department.

(b) This section shall not apply in the case of transfers for which a guaranty of payment has been filed pursuant to Section 24074.4.

(Amended by Stats. 1973, Ch. 816.)



24074.4

(a) Notwithstanding the provisions of Section 24074, no escrow shall be required to be established in connection with the transfer of a business or license if a corporate person files with the department a guaranty of full, prompt, and faithful payment of all claims of bona fide creditors of the licensee, and such guaranty is acceptable to the creditors. The department shall not transfer the license until the guarantor has paid all the creditors’ claims in full and the guarantor has filed with the department a statement executed under penalty of perjury that all conditions of the transfer have been satisfied. Payment of such claims by the guarantor shall be made in United States currency or by certified check in a manner acceptable to the creditors.

(b) This section shall apply only in the case of a transfer involving an off-sale beer and wine license, and in which the guarantor corporation has a net worth on a consolidated basis, according to its most recent audited financial statement, of not less than five million dollars ($5,000,000).

(Added by Stats. 1973, Ch. 816.)



24075

The provisions of Sections 24073 and 24074 do not apply to any transfer of a license made by an executor, administrator, guardian, conservator, trustee, receiver, except a receiver appointed under the provisions of Section 708.630 of the Code of Civil Procedure, or other person acting in the legal or proper discharge of official duty, or in the discharge of any trust imposed upon the person by law, nor to any transfer or assignment made for the benefit of creditors, nor to a surviving spouse or fiduciary or other person within the meaning of Section 24071.

(Amended by Stats. 1982, Ch. 497, Sec. 1.5. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



24076

No licensee shall enter into any agreement wherein he pledges the transfer of his license as security for a loan or as security for the fulfillment of any agreement. No license shall be transferred if the transfer is to satisfy a loan or to fulfill an agreement entered into more than 90 days preceding the date on which the transfer application is filed, or to gain or establish a preference to or for any creditor of the transferor, except as provided by Section 24074, or to defraud or injure any creditor of the transferor.

(Amended by Stats. 1967, Ch. 753.)



24077

Notwithstanding any other provision of law, no license shall be transferred into any county having a population of 35,000 or less.

(Added by Stats. 1961, Ch. 783.)



24078

A special onsale general license may be transferred from person to person or from premises to premises, as provided in this article, but only for the operation of the licensed premises as required by Section 23399.2.

(Added by Stats. 1961, Ch. 1914.)



24079

(a) An on-sale general license or off-sale general license shall not be transferred for a purchase price or consideration in excess of the original fee paid for that license pursuant to subdivision (b) of Section 23954.4 for a period of two years following the original issuance of that license.

(b) On and after the two-year period following the original issuance of an on-sale general license or off-sale general license, there shall not be a restriction as to the purchase price or consideration paid by a transferee or received by a transferor for an on-sale general license or off-sale general license.

(Repealed and added by Stats. 2012, Ch. 327, Sec. 13. Effective January 1, 2013.)



24080

Every application filed by the intended transferee with the department for the transfer of an onsale or offsale general license shall indicate whether the consideration, if any, to be paid to the transferor includes payment for any or all of the following:

(a) Inventory.

(b) Fixtures.

(c) Transfer of the license.

The actual amount of the consideration, if any, to be paid for items (a), (b) and (c) is to be indicated in the application.

(Added by Stats. 1963, Ch. 1689.)



24081

(a) Notwithstanding any other provision of law in this division including, but not limited to, requirements relating to the issuance or transfer of a license, any licensee whose premises, for which a license, other than an off-sale license, has been issued, have been destroyed as a result of fire or any act of God or other force beyond the control of the licensee may carry on his or her business for a period of not more than 180 days at a location within 500 feet of the premises for which the license was issued and while the premises are being repaired or rebuilt and he or she shall be entitled to carry on his or her business under his or her existing license upon the former premises when they have been repaired or rebuilt.

(b) Notwithstanding any other provision of law in this division, including, but not limited to, requirements relating to the issuance or transfer of a license, any licensee whose premises, for which an off-sale license has been issued, have been destroyed as a result of fire or any act of God or other force beyond the control of the licensee, may carry on his or her business for a period of not more than six months at a location within 500 feet of the premises for which the license was issued and while the premises are being repaired or rebuilt and he or she shall be entitled to carry on his or her business under his or her existing license upon the former premises when they have been repaired or rebuilt.

(Amended by Stats. 2008, Ch. 93, Sec. 1. Effective January 1, 2009.)



24082

The license of a licensee whose licensed premises have been destroyed as a result of fire or act of God or have been taken under the power of eminent domain, may be transferred to another location within the same county without payment of the fee for transfer of a license from one premises to another premises. Within 18 months of the fire or act of God, if the destroyed premises have been reconstructed and the license has not been transferred to another person, the license may be transferred back to the location of the destroyed premises without payment of the fee for transfer of a license from one premises to another premises.

(Amended by Stats. 2008, Ch. 93, Sec. 2. Effective January 1, 2009.)









CHAPTER 7 - Suspension and Revocation of Licenses

24200

The following are the grounds that constitute a basis for the suspension or revocation of licenses:

(a) When the continuance of a license would be contrary to public welfare or morals. However, proceedings under this subdivision are not a limitation upon the department’s authority to proceed under Section 22 of Article XX of the California Constitution.

(b) Except as limited by Chapter 12 (commencing with Section 25000), the violation or the causing or permitting of a violation by a licensee of this division, any rules of the board adopted pursuant to Part 14 (commencing with Section 32001) of Division 2 of the Revenue and Taxation Code, any rules of the department adopted pursuant to the provisions of this division, or any other penal provisions of law of this state prohibiting or regulating the sale, exposing for sale, use, possession, giving away, adulteration, dilution, misbranding, or mislabeling of alcoholic beverages or intoxicating liquors.

(c) The misrepresentation of a material fact by an applicant in obtaining a license.

(d) The plea, verdict, or judgment of guilty, or the plea of nolo contendere to any public offense involving moral turpitude or under any federal law prohibiting or regulating the sale, exposing for sale, use, possession, or giving away of alcoholic beverages or intoxicating liquors or prohibiting the refilling or reuse of distilled spirits containers charged against the licensee.

(e) Failure to take reasonable steps to correct objectionable conditions on the licensed premises, including the immediately adjacent area that is owned, leased, or rented by the licensee, that constitute a nuisance, within a reasonable time after receipt of notice to make those corrections from the department, under Section 373a of the Penal Code. For the purpose of this subdivision only, “property or premises” as used in Section 373a of the Penal Code includes the area immediately adjacent to the licensed premises that is owned, leased, or rented by the licensee.

(f) Failure to take reasonable steps to correct objectionable conditions that occur during business hours on any public sidewalk abutting a licensed premises and constitute a nuisance, within a reasonable time after receipt of notice to correct those conditions from the department. This subdivision shall apply to a licensee only upon written notice to the licensee from the department. The department shall issue this written notice upon its own determination, or upon a request from the local law enforcement agency in whose jurisdiction the premises are located, that is supported by substantial evidence that persistent objectionable conditions are occurring on the public sidewalk abutting the licensed premises. For purposes of this subdivision:

(1) “Any public sidewalk abutting a licensed premises” means the publicly owned, pedestrian-traveled way, not more than 20 feet from the premises, that is located between a licensed premises, including any immediately adjacent area that is owned, leased, or rented by the licensee, and a public street.

(2) “Objectionable conditions that constitute a nuisance” means disturbance of the peace, public drunkenness, drinking in public, harassment of passersby, gambling, prostitution, loitering, public urination, lewd conduct, drug trafficking, or excessive loud noise.

(3) “Reasonable steps” means all of the following:

(A) Calling the local law enforcement agency. Timely calls to the local law enforcement agency that are placed by the licensee, or his or her agents or employees, shall not be construed by the department as evidence of objectionable conditions that constitute a nuisance.

(B) Requesting those persons engaging in activities causing objectionable conditions to cease those activities, unless the licensee, or his or her agents or employees, feel that their personal safety would be threatened in making that request.

(C) Making good faith efforts to remove items that facilitate loitering, such as furniture, except those structures approved or permitted by the local jurisdiction. The licensee shall not be liable for the removal of those items that facilitate loitering.

(4) When determining what constitutes “reasonable steps,” the department shall consider site configuration constraints related to the unique circumstances of the nature of the business.

(g) Subdivision (f) does not apply to a bona fide public eating place, as defined in Section 23038, 23038.1, or 23038.2, that is so operated by a retail on-sale licensee or on-sale beer and wine licensee; a hotel, motel, or similar lodging establishment, as defined in subdivision (b) of Section 25503.16; a winegrowers license; a licensed beer manufacturer, as defined in Section 23357; those same or contiguous premises for which a retail licensee concurrently holds an off-sale retail beer and wine license and a beer manufacturer’s license; or those same or contiguous premises at which a retail on-sale licensee or on-sale beer and wine licensee who is licensed as a bona fide public eating place as defined in Section 23038, 23038.1, or 23038.2, a hotel, motel, or similar lodging establishment as defined in subdivision (b) of Section 25503.16, a licensed beer manufacturer, as defined in Section 23357, or a winegrowers license, sells off-sale beer and wine under the licensee’s on-sale license.

(Amended by Stats. 2006, Ch. 625, Sec. 2. Effective January 1, 2007.)



24200.1

The following are additional bases upon which the department may suspend or revoke a license:

(a) Failure to take reasonable steps to correct objectionable conditions on the licensed premises, including the immediately adjacent area that is owned, leased, or rented by the licensee, that constitute a nuisance within a reasonable time after receipt of notice to make those corrections from a district attorney, city attorney, or a county counsel, under Section 373a of the Penal Code. For the purpose of this subdivision only, “property or premises” as used in Section 373a of the Penal Code includes the area immediately adjacent to the licensed premises that is owned, leased, or rented by the licensee.

(b) Failure to take reasonable steps to correct objectionable conditions that occur during business hours on any public sidewalk abutting a licensed premises and constitute a nuisance within a reasonable time after receipt of notice to correct those conditions from a district attorney, city attorney, or a county counsel. This subdivision shall apply to a licensee only upon written notice to the licensee from a district attorney, city attorney, or a county counsel.

(c) Notwithstanding that the licensee corrects the objectionable conditions that constitute a nuisance, the licensee has a continuing obligation to meet the requirements of subdivisions (a) and (b), and failure to do so shall constitute grounds for disciplinary action pursuant to this section.

(d) For purposes of this section:

(1)  “Any public sidewalk abutting a licensed premises” means the publicly owned, pedestrian-traveled way, not more than 20 feet from the premises, that is located between a licensed premises, including any immediately adjacent area that is owned, leased, or rented by the licensee, and a public street.

(2)  “Objectionable conditions that constitute a nuisance” means disturbance of the peace, public drunkenness, drinking in public, harassment of passersby, gambling, prostitution, loitering, public urination, lewd conduct, drug trafficking, excessive loud noise, or failure to comply with the minimum operating standards required by Section 25612.5.

(3)  “Reasonable steps” means all of the following:

(A) Calling the local law enforcement agency. Timely calls to the local law enforcement agency that are placed by the licensee, or his or her agents or employees, shall not be construed by the department as evidence of objectionable conditions that constitute a nuisance.

(B) Requesting those persons engaging in activities causing objectionable conditions to cease those activities, unless the licensee, or his or her agents or employees, feel that their personal safety would be threatened in making that request.

(C) Making good faith efforts to remove items that facilitate loitering, such as furniture, except those structures approved or permitted by the local jurisdiction. The licensee shall not be liable for the removal of those items that facilitate loitering.

(4) When determining what constitutes “reasonable steps,” the department shall consider site configuration constraints related to the unique circumstances of the nature of the business.

(5) “Reasonable time” shall mean 30 days following service of notice pursuant to either subdivision (a) or subdivision (b) upon a licensee that objectionable conditions exist.

(e) Subdivision (b) does not apply to a bona fide public eating place, as defined in Section 23038, 23038.1, or 23038.2, that is so operated by a retail on-sale licensee or on-sale beer and wine licensee; a hotel, motel, or similar lodging establishment, as defined in subdivision (b) of Section 25503.16; a winegrowers license; a licensed beer manufacturer, as defined in Section 23357; those same or contiguous premises for which a retail licensee concurrently holds an off-sale retail beer and wine license and a beer manufacturer’s license; or those same or contiguous premises at which a retail on-sale licensee or on-sale beer and wine licensee who is licensed as a bona fide public eating place as defined in Section 23038, 23038.1, or 23038.2, a hotel, motel, or similar lodging establishment as defined in subdivision (b) of Section 25503.16, a licensed beer manufacturer, as defined in Section 23357, or a winegrowers license, sells off-sale beer and wine under the licensee’s on-sale license.

(f) A hearing for a violation of this section shall be held within 60 days of an accusation being filed.

(Added by Stats. 2006, Ch. 625, Sec. 3. Effective January 1, 2007.)



24200.5

Notwithstanding the provisions of Section 24200, the department shall revoke a license upon any of the following grounds:

(a) If a retail licensee has knowingly permitted the illegal sale, or negotiations for the sales, of controlled substances or dangerous drugs upon his or her licensed premises. Successive sales, or negotiations for sales, over any continuous period of time shall be deemed evidence of permission. As used in this section, “controlled substances” shall have the same meaning as is given that term in Article 1 (commencing with Section 11000) of Chapter 1 of Division 10 of the Health and Safety Code, and “dangerous drugs” shall have the same meaning as is given that term in Article 2 (commencing with Section 4015) of Chapter 9 of Division 2 of this code.

(b) If the licensee has employed or permitted any persons to solicit or encourage others, directly or indirectly, to buy them drinks in the licensed premises under any commission, percentage, salary, or other profit-sharing plan, scheme, or conspiracy.

(Amended by Stats. 2007, Ch. 349, Sec. 3. Effective January 1, 2008.)



24200.6

The department may revoke or suspend any license if the licensee or the agent or employee of the licensee violates any provision of Section 11364.7 of the Health and Safety Code. For purposes of this provision, a licensee, or the agent or employee of the licensee, is deemed to have knowledge that the item or items delivered, furnished, transferred, or possessed will be used to plant, propagate, cultivate, grow, harvest, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance, if the department or any other state or local law enforcement agency notifies the licensee in writing that the items, individually or in combination, are commonly sold or marketed for that purpose.

(Added by Stats. 2002, Ch. 1027, Sec. 1. Effective January 1, 2003.)



24201

Accusations may be made to the department by any person against any licensee. Accusations shall be in writing and shall state one or more grounds which would authorize the department to suspend or revoke the license or licenses of the licensee against whom the accusation is made.

(Amended by Stats. 1955, Ch. 447.)



24202

(a) All state and local law enforcement agencies shall immediately notify the department of any arrests made by them for violations over which the department has jurisdiction which involve a licensee or licensed premises. Notice shall be given within 10 days of the arrest. The department shall promptly cause an investigation to be made as to whether grounds exist for suspension or revocation of the license or licenses of the licensee.

(b) The department may not open or add an entry to a file or initiate an investigation of a licensee or suspend or revoke a license (1) solely because the licensee or an agent acting on behalf of the licensee has reported to a state or local law enforcement agency that suspected controlled substance violations have taken place on the licensed premises or (2) solely based on activities constituting violations described in such a report, unless the violations reported occurred with the actual knowledge and willful consent of the licensee.

(Amended by Stats. 1990, Ch. 695, Sec. 1.)



24203

Accusations against any on-sale or off-sale licensee may be filed with the department by the legislative body, or chief of police, of any city in which the premises in question are located, or if the premises are in unincorporated territory, then by the board of supervisors, or the sheriff, of the county, requesting the suspension or revocation of any retail license. Upon the filing of the accusation, the department shall provide for a public hearing thereon within the county in which the premises are located and determine whether or not the license should be revoked or suspended. Whenever the local legislative body, the chief of police, or the sheriff, certifies that the public safety, health, or welfare requires an immediate hearing of the accusation, the public hearing shall be held within 60 days after the filing of the accusation with the department.

(Amended by Stats. 1980, Ch. 457, Sec. 1.)



24204

The Chief of the Bureau of Food and Drug Inspection shall immediately notify the department of the conviction of any licensee of any violation of the California Pure Foods Act in connection with alcoholic beverages. The department shall promptly cause an investigation to be made as to whether grounds exist for suspension or revocation of the license of such licensee.

(Amended by Stats. 1955, Ch. 447.)



24205

The license of any taxpayer shall be automatically suspended upon cancellation of his or her bond, or if the bond becomes void or unenforceable for any reason, or if the taxpayer fails to pay any taxes or penalties due under the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code), the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code), or the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code), when that tax liability arises in whole or in part from the exercise of the privilege of an alcoholic beverage license, or under the Alcoholic Beverage Tax Law (Part 14 (commencing with Section 32001) of Division 2 of the Revenue and Taxation Code). The license shall be automatically reinstated if the taxpayer files a valid bond, or pays his or her delinquent taxes, as the case may be. A suspension under this section for a tax delinquency may only be imposed if the taxpayer is at least three months delinquent.

Upon the petition of any taxpayer whose license has been suspended under this section, a hearing shall be afforded him or her after five days’ notice of the time and place of hearing.

(Amended by Stats. 1996, Ch. 409, Sec. 1. Effective January 1, 1997.)



24206

All accusations against licensees for violating or permitting the violation of Sections 24750 to 24757, inclusive, 24850 to 24881, inclusive, 25000 to 25010, inclusive, 25170 to 25238, inclusive, 25600, 25602, 25607, 25609, 25610, 25611, 25612, 25615, 25630, 25631, 25632, 25633, 25656, 25658, 25663, 25664, or 25665, shall be filed within one year.

(Amended by Stats. 1963, Ch. 1040.)



24207

All accusations against licensees for violating or permitting the violation of Sections 23300, 23355, 23431, 23453, 24200.5, 25500 to 25508, inclusive, 25601, 25616, or 25657, shall be filed within three years.

(Added by Stats. 1957, Ch. 1962.)



24208

The periods of one year and three years referred to in Sections 24206 and 24207 shall commence to run as follows:

(a) If the act or omission alleged as the basis for the suspension or revocation of the license constituted a single transaction, then from the date of the transaction.

(b) If the act or omission alleged as the basis for the suspension or revocation of the license is of a continuing nature, relating to a condition, or if the occurrence of several acts or omissions is necessary for the institution of disciplinary proceedings, then from the date of the last act or omission.

(c) If the act or omission alleged as the basis for the suspension or revocation of the license involved fraud, misrepresentation, or concealment, then from the date of the discovery thereof.

(d) If the basis for the suspension or revocation of the license is a criminal conviction, then from the date such criminal conviction becomes final.

(Added by Stats. 1957, Ch. 1962.)



24209

When an arrest is made of any person, for a violation of this division, the arresting officer may release such person without taking such person before a magistrate upon such person’s signing an agreement to appear in court or before a magistrate at a place and time designated by the arresting officer; provided, that when an arrest is made of a licensee or employee of a licensee the arresting officer shall release such licensee or employee without taking such licensee or employee before a magistrate upon such licensee or employee signing an agreement to appear in court or before a magistrate at a place and time designated by an arresting officer.

(Added by Stats. 1959, Ch. 199.)



24211

The department may on its own motion at any time before a penalty assessment is placed into effect and without any further proceedings, review the penalty, but such review shall be limited to its reduction.

(Added by Stats. 1963, Ch. 777.)






CHAPTER 8 - Hearings

24300

(a) Any hearings held on a protest, accusation, or petition for a license shall be held in the county in which the premises or licensee is located; provided, that hearings before the department itself on reconsideration or under subdivision (c) of Section 11517 of the Government Code may be held at any place in the state where the department is meeting. Except as provided in Section 24203 and in this section, the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and in all cases the department shall have all the powers granted therein. The department, in its exclusive discretion, shall consider scheduling the hearing at a time, including evening hours, and at a place convenient to all parties to a proceeding, including those witnesses required to be present, and the public affected.

(b) Notwithstanding the provisions of subdivision (a), if a protest is filed against an application for a license and the proposed premises are located within a city, the department may, in its discretion, hold the hearing within that city, unless the protest is filed by the governing body of the city, in which case the department shall hold the hearing within that city.

(c) For any hearing held pursuant to this division, the department may delegate the power to hear and decide to an administrative law judge appointed by the director. Any hearing before an administrative law judge shall be pursuant to the procedures, rules, and limitations prescribed in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2012, Ch. 327, Sec. 15. Effective January 1, 2013.)



24310

(a) Any person requesting a transcript from the department in a case on appeal to the Alcoholic Beverage Control Appeals Board, shall pay the transcript cost specified in Section 69950 of the Government Code. Any actual cost in excess thereof shall be paid by the Appeals Board from the Alcoholic Beverage Control Appeals Fund.

(b) A party in a case on appeal to the Appeals Board who, in 1983 or 1984, has paid that portion of the transcript fee in excess of the fee specified in Section 69950 of the Government Code shall be refunded that excess by payment from the Alcoholic Beverage Control Appeals Fund, providing the Appeals Board has not issued a dismissal or other final decision in the case on appeal.

(Repealed and added by Stats. 1984, Ch. 273, Sec. 3. Effective July 3, 1984.)



24400

Notwithstanding any other provision of law, two or more retail licensees of the same type may agree to group purchase distilled spirits and wine from a licensed wholesaler or rectifier through a designated agent, subject to the following restrictions:

(a) The designated agent shall hold a retail license of the same type operating a premises in the same county or counties as the purchasing group.

(b) No retailer shall have more than one designated agent nor shall an agent make purchases for more than one group.

(c) The merchandise purchased for each group shall be delivered to and stored in either a single licensed premises or a single warehouse located in the same county as the premises of the purchasing group and such delivery shall be a single delivery within two consecutive business days at the discount in effect on the day the delivery was commenced. Saturday, Sunday, and holidays shall not be deemed business days.

(d) A record of purchase shall be made by the agent on a master purchase order. Each purchasing retailer shall furnish the designated agent with a signed order setting forth such licensee’s purchase, to be attached to and become a part of the master order. Master and individual orders shall be maintained in compliance with Section 25752 and fiscal liability shall extend in so far as the amount of the purchase designated and delivered for each individual retailer of the purchasing group is subject to the provisions of Section 25509.

(e) The merchandise shall be deemed to have been received by each retailer member of the purchasing group when delivered to the designated premises.

(f) When a group buying member has not made payment in full by the expiration of the 30th day from date of delivery or has not paid the one percent charge at the expiration of the 30th day from the date the charge became due, such group buying member shall be expelled from the buying group and prohibited from rejoining that group or joining any other such group until such time that all payments have been received for the merchandise sold and delivered to such retailer more than 30 days previously.

(Amended by Stats. 1980, Ch. 1194, Sec. 7.)






CHAPTER 12 - Beer Price Posting and Marketing Regulations

25000

(a) Each manufacturer, importer, and wholesaler of beer shall file and thereafter maintain on file with the department, in such form as the department may provide, a written schedule of selling prices charged by the licensee for beer sold and distributed by the licensee to customers in California, except that the transfer, including the sale, of beer between wholesalers who sell the same brand in package is permitted without filing the schedule of selling prices, and the transfer, including the sale, of beer made under contract from a contract beer manufacturer making the beer to a beer manufacturer receiving the beer is permitted without filing the schedule of selling prices. All prices filed shall be for immediate delivery. Each manufacturer, importer, and wholesaler of beer shall file a price schedule for each county in which his or her customers have their premises, whether the price that is posted is f.o.b. or delivered, or both. Different prices for different trading areas within a county shall be based upon natural geographical differences justifying the different prices, and shall not be established for special customers. This section shall not affect or alter any provisions of law concerning quantity discounts on beer.

(b) For purposes of this section, a “contract beer manufacturer” is a beer manufacturer that does all of the following:

(1) Makes beer pursuant to a written contract with another beer manufacturer, and neither entity has a controlling interest in the other entity.

(2) Makes beer in accordance with a recipe that is a trade secret of the beer manufacturer having its beer made under contract.

(3) Has no right to sell the beer to any other beer manufacturer, importer, or wholesaler other than the beer manufacturer who contracted for the beer.

(c) For purposes of this section, “beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(Amended by Stats. 2001, Ch. 567, Sec. 3. Effective October 7, 2001.)



25000.2

(a) For purposes of this section:

(1) “Acquire” means to purchase, receive, assume, obtain, or otherwise come into possession or control of.

(2) “Affected distribution rights” means the distribution rights to the product held by the existing beer wholesaler prior to the acquisition of the right to manufacture, import, or distribute the product by the successor beer manufacturer.

(3) “Beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(4) “Cancel” means to terminate, reduce, not renew, not appoint or reappoint, or cause any of the same.

(5) “Existing beer wholesaler” means a beer wholesaler that distributes a product at the time a successor beer manufacturer acquires the rights to manufacture, import, or distribute that product.

(6) “Fair market value” includes all elements of value, including, but not limited to, goodwill.

(7) “Product” means a brand or brands of beer, as defined by Section 23006.

(8) “Successor beer manufacturer” means a beer manufacturer that acquires the rights to manufacture, import, or distribute a product.

(9) “Successor beer manufacturer’s designee” means one or more distributors designated by the successor beer manufacturer to replace the existing beer wholesaler, for all or part of the existing beer wholesaler’s territory, in the distribution of the product.

(b) (1) Any successor beer manufacturer that acquires the rights to manufacture, import, or distribute a product, and who cancels any of the existing beer wholesaler’s rights to distribute the product, shall comply with this section.

(2) A successor beer manufacturer’s designee shall comply with this section.

(c) (1) The successor beer manufacturer shall notify the existing beer wholesaler of the successor beer manufacturer’s intent to cancel any of the existing beer wholesaler’s rights to distribute the product.

(2) The successor beer manufacturer shall mail the notice by certified mail, return receipt requested, to the existing beer wholesaler. The successor beer manufacturer shall include in the notice the name, address, and telephone number of the successor beer manufacturer’s designee or designees.

(d) The successor beer manufacturer’s designee shall negotiate with the existing beer wholesaler to determine the fair market value of the affected distribution rights and, if the existing beer wholesaler and the successor beer manufacturer’s designee agree to the fair market value of the affected distribution rights, shall compensate the existing beer wholesaler in the agreed amount. The successor beer manufacturer’s designee and the existing beer wholesaler shall negotiate in good faith.

(e) The existing beer wholesaler shall continue to distribute the product to at least the same extent that it distributed the product immediately before the successor beer manufacturer acquired rights to the product until receipt of the payment of the compensation agreed to under subdivision (d) is made or is awarded under subdivision (f). The successor beer manufacturer and the existing beer wholesaler shall act in good faith regarding the ongoing supply and distribution of the product.

(f) If the successor beer manufacturer’s designee and the existing beer wholesaler are unable to mutually agree on the fair market value of the affected distribution rights within 30 days of the existing beer wholesaler’s receipt of the successor beer manufacturer’s notice pursuant to subdivision (c), the successor beer manufacturer’s designee or the existing beer wholesaler shall initiate arbitration against each other to determine the issue of compensation for the fair market value of the affected distribution rights no later than 40 days after the existing beer wholesaler’s receipt of the successor beer manufacturer’s notice pursuant to subdivision (c). Upon submission to arbitration, the arbitration shall be the means of determining compensation to the existing beer wholesaler for the fair market value of the affected distribution rights, and the fair market value of the affected distribution rights shall be the purpose of the arbitration unless the parties agree otherwise.

(1) An arbitration held under this subdivision shall be held in California through a private arbitration services provider with at least three offices in California and a statewide roster of at least 70 neutral arbitrators, of which at least 30 have prior experience as a sole arbitrator in franchise, distribution, or related business litigation.

(2) The direct costs of the arbitration, including any fees charged by the arbitrator, shall be borne equally by the parties engaged in the arbitration. All other costs shall be paid by the party incurring them.

(3) The parties shall mutually agree on an arbitrator. If the parties cannot agree on the arbitrator, the arbitration provider shall select an impartial arbitrator.

(4) (A) No later than 20 days after receipt of a notification to arbitrate, the parties shall complete an initial exchange of all nonprivileged documents and other information relevant to the fair market value of the affected distribution rights in their possession and control, including, without limitation, copies of all documents and the names of individuals who may be called to testify at the arbitration hearing. No later than 45 days after receipt of notification to arbitrate, the parties shall complete an exchange of the names of any experts who may be called to testify at the arbitration hearing, together with each expert’s report that may be introduced at the arbitration hearing.

(B) The arbitrator may modify the requirements of subparagraph (A) on a showing of good cause. The arbitrator shall permit third-party discovery and additional discovery between beer wholesalers, including depositions, which the arbitrator finds appropriate for a period of time not to exceed 90 days after receipt of a notification to arbitrate. No discovery shall be permitted against a beer manufacturer.

(5) The decision of the arbitrator shall be final and binding on the parties unless notice of appeal is filed, within 10 business days after service of the arbitration award, with the superior court of the county in which the hearing was held. Upon filing of the appeal, the court shall review the arbitration award for errors of fact or law by determining whether the award is supported by the sufficiency of the evidence presented at the arbitration. This subdivision shall further permit any other appeal or review that is authorized by the California Arbitration Act (Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure).

(6) The arbitrator’s award shall be monetary only and shall not enjoin or compel conduct.

(7) The arbitration hearing shall conclude not more than 180 days after receipt of a notification to arbitrate, unless the time period is extended by mutual agreement of the parties or by the arbitrator.

(8) The arbitrator shall render a decision not later than 15 days after the conclusion of the arbitration unless this time period is extended by mutual agreement of the parties or by the arbitrator.

(9) A party who fails to participate in the arbitration hearings waives all rights the party would have had in the arbitration and is considered to have consented to the determination of the arbitrator.

(10) The Legislature finds and declares that several unique factors in combination warrant the Legislature authorizing limited mandatory arbitration between an existing beer wholesaler and a successor beer manufacturer’s designee solely to determine the issue of compensation for the fair market value of the affected distribution rights:

(A) On the issue of the fair market value of the affected distribution rights, the parties are sophisticated and in an equal position in their knowledge of this legal issue and understand the law and their legal rights, including their jury trial rights.

(B) The parties desire a mandatory arbitration provision to resolve the question of compensation for the fair market value of the affected distribution rights if the parties are not able to reach a mutual settlement so that product distribution can be continued in an orderly manner and the determination of compensation can be made in a timely manner.

(C) The state’s regulatory interest in maintaining orderly markets for the safe and efficient transportation, distribution, and sale of beer within the state warrants the statutory authorization for mandatory arbitration as provided in this section.

(g) If the existing beer wholesaler does not receive payment of the compensation under subdivision (d) or (f) not later than 10 business days after the date of the settlement or service of the arbitration award, and if there is no appeal or review filed under paragraph (5) of subdivision (f), the existing beer wholesaler shall remain the distributor of the product in the existing beer wholesaler’s territory to at least the same extent that the existing beer wholesaler distributed the product immediately before the successor beer manufacturer acquired rights to the product, and the existing beer wholesaler is not entitled to the settlement or arbitration award.

(h) Nothing in this section shall be construed to limit or prohibit good faith settlements voluntarily entered into by the parties subsequent to the successor beer manufacturer’s notice pursuant to subdivision (c).

(Added by Stats. 2007, Ch. 350, Sec. 1. Effective January 1, 2008.)



25000.5

(a) Every beer manufacturer, whether located within or without the state, who sells and distributes beer in this state shall designate territorial limits in the state within which the brands of beer manufactured by him may be sold by wholesalers of beer to customers.

(b) A wholesaler of beer shall not sell any brand of beer unless the following conditions are met:

(1) The wholesaler has first entered into a written agreement, with the manufacturer of that brand, which sets forth the territorial limits within which the brand shall be distributed by the wholesaler.

(2) A copy of the agreement, and any amendments thereto, has been filed with the department.

(Amended by Stats. 1984, Ch. 348, Sec. 1.)



25000.6

(a) A provision in an agreement between a beer manufacturer and a beer wholesaler for the sale and distribution of beer in this state, which restricts venue to a forum outside this state, is void with respect to any claim arising under or relating to the agreement involving a beer wholesaler operating within this state.

(b) This section shall apply to any transaction or conduct pursuant to an agreement described in subdivision (a) on or after the effective date of this section.

(c) For purposes of the section, “beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(Amended by Stats. 2001, Ch. 567, Sec. 4. Effective October 7, 2001.)



25000.7

(a) Notwithstanding the provisions of any agreement for the sale or distribution of beer between a beer manufacturer and beer wholesaler, no sale or distribution agreement shall be terminated solely for a beer wholesaler’s failure to meet a sales goal or quota that is not commercially reasonable under the prevailing market conditions.

(b) For purposes of this section, “beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(Added by Stats. 2000, Ch. 1083, Sec. 1. Effective January 1, 2001.)



25000.9

(a) Any beer manufacturer who unreasonably withholds consent or unreasonably denies approval of a sale, transfer, or assignment of any ownership interest in a beer wholesaler’s business with respect to that manufacturer’s brand or brands, shall be liable in damages to the beer wholesaler. Recoverable damages under this section shall not exceed the compensatory damages sustained by the wholesaler and the wholesaler’s costs of suit. The fair market value of the beer wholesaler’s business shall include, but is not limited to, its goodwill, if any.

(b) If a beer wholesaler has been paid a consideration by a successor wholesaler for the sale, transfer, or assignment of the beer wholesaler’s interest in the sale or distribution of the affected brand or brands, the beer manufacturer shall be liable only for compensatory damages in an amount reflecting the difference in the amount already paid to the beer wholesaler, and the fair market value of the beer wholesaler’s business with respect to the affected brand or brands.

(c) For purposes of this section, “beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(Added by Stats. 2000, Ch. 1083, Sec. 2. Effective January 1, 2001.)



25001

The schedule of prices filed may be changed or modified from time to time by the licensee filing it by filing with the department either a new and complete schedule of prices or an amendment thereto of changed or modified prices, as the department may by rule require.

(Amended by Stats. 1955, Ch. 447.)



25002

The first schedule of prices filed by a licensee shall be effective immediately upon filing, but an amendatory schedule or amendments to a prior filed schedule is not effective until ten (10) days after the filing date thereof, except that if any licensee has filed a new schedule or amendments to a prior filed schedule to meet lower posted and filed competing prices in a trade area, and the prices thus posted are not lower than the competing prices sought to be met, the new schedule or amendments shall go into effect immediately if the competing prices are already effective, or at the same time as the competing prices become effective.

(Added by Stats. 1953, Ch. 152.)



25003

Filed price schedules are subject to public inspection only after they take effect. Each filing licensee shall retain in the licensed premises a copy of his or her effective posted and filed schedule.

(Amended by Stats. 1991, Ch. 161, Sec. 1.)



25004

Upon the filing of an original schedule of prices and after the effective date of any schedule of amendatory prices, all prices therein stated shall be strictly adhered to by the filing licensee, and any departure or variance therefrom by a licensee is a misdemeanor, except that the transfer of beer between wholesalers who sell the same brand in package is permitted without filing the schedule of selling prices. Each sale or transaction involving a violation of posted prices under this chapter is but a single offense or violation of this chapter regardless of the number of articles covered by the sale or transaction.

(Amended by Stats. 1967, Ch. 1080.)



25005

Any director, officer, agent, or employee of any licensee who knowingly assists or aids in the violation of this chapter or any effective posted price or any rule of the department passed to carry out the provisions of this chapter is guilty of the violation equally with the licensee.

(Amended by Stats. 1955, Ch. 447.)



25006

The department may adopt such rules, including but not limited to rules respecting beer price posting, as will foster and encourage the orderly wholesale marketing and wholesale distribution of beer, but no such action shall be taken by the department except after public hearing and ten (10) days notice to all licensed manufacturers of beer in California of the time and place of the hearing and of the character of the action intended to be taken by the department.

(Amended by Stats. 1955, Ch. 447.)



25007

Except as provided in Section 25000.5, no manufacturer, importer, or wholesaler mentioned in this chapter is prohibited the right of choice of customers.

(Amended by Stats. 1972, Ch. 760.)



25008

(a) Any trade association having as members licensed beer manufacturers or licensed beer wholesalers representing more than half of the volume of beer sold in California for three months prior to the date of a filing of any suit authorized in this chapter may maintain an action to enjoin a continuance of any act or acts in violation of this chapter or any rule adopted pursuant thereto and, if injured thereby, for the recovery of damages. If in the action the court finds the defendant is violating or has violated any of the provisions of this chapter or any rule adopted pursuant thereto, the court shall enjoin the defendant from a continuance or further violation thereof. It shall not be necessary that actual damages to the plaintiff be alleged or proved in the action, and proof of a violation of this chapter or any rule adopted pursuant thereto shall be presumptive evidence of an intention to continue to violate this chapter or any such rule.

(b) Any trade association having as members licensed beer manufacturers or licensed beer wholesalers representing more than half of the volume of beer sold in California for three months prior to the date of a filing of a petition to intervene shall, upon the filing of the petition, be permitted to intervene as a party in any proceeding, whether before the department, any other administrative agency, or any court, which involves, in whole or part, the validity of any portion of the Alcoholic Beverage Control Act or of any rule adopted pursuant thereto. Intervention shall be permitted, upon petition, at any time before a final determination or adjudication has been rendered in the proceeding. In the case of an adjudicatory proceeding, an intervening trade association shall have the same right to participate in discovery and trial as any other party.

(Amended by Stats. 1984, Ch. 131, Sec. 2. Effective May 21, 1984.)



25009

Any defendant in any action brought under this chapter or any person who may be a witness therein under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure or Section 776 of the Evidence Code, and the books and records of the defendant or witness, may be brought into court and the books and records may be introduced by reference into evidence, but no information so obtained may be used against the defendant or the witness as a basis for a misdemeanor prosecution under this chapter.

(Amended by Stats. 2005, Ch. 294, Sec. 1. Effective January 1, 2006.)



25010

The department shall not suspend or revoke the license of any licensee for a violation of the provisions of this chapter or a rule adopted pursuant thereto unless he has committed, within a period of one year, at least three separate violations of the provisions of this chapter or of any rule adopted pursuant thereto, and the violations have been proved by any of the following methods:

(a) A conviction for misdemeanor.

(b) A judgment in a civil suit for injunction as provided in this chapter.

(c) A finding of the department, if a hearing is held in accordance with Chapters 7 and 8 of this division.

(Amended by Stats. 1955, Ch. 447.)






CHAPTER 13 - Labels and Containers

ARTICLE 1 - Distilled Spirits

25170

Any person who delivers to the premises of any on- or off-sale general licensee, or any on- or off-sale general licensee who has upon his licensed premises, or any person who possesses any distilled spirits the container of which does not bear a label plainly indicating the quantity and proof strength of the contents and the name of the manufacturer, rectifier, importer, or wholesaler thereof is guilty of a misdemeanor. To the extent that such information is blown into the glass of the container, it constitutes a compliance with this section.

(Added by Stats. 1953, Ch. 152.)



25171

Any rectifier or wholesaler of distilled spirits who delivers to the premises of any on- or off-sale general licensee or any on- or off-sale general licensee who sells or has in his possession at the licensed premises distilled spirits in packages containing standards of fill for distilled spirits which do not conform in all respects to the federal standards established pursuant to the regulations issued under the Federal Alcohol Administration Act (27 U.S.C. Secs. 201 et seq.) and any amendments thereto is guilty of a misdemeanor.

(Amended by Stats. 1980, Ch. 24, Sec. 2.)



25171.1

The provisions of Section 25171 shall not apply to any sightseeing, tourist or charter vessels holding on-sale general licenses for boats and regularly operated for the convenience of the general public and which have a capacity of carrying 100 or more passengers.

(Added by Stats. 1975, Ch. 647.)



25172

Any unlicensed person or any on- or off-sale general licensee who has in his possession any distilled spirits in packages or containers larger than one gallon is guilty of a misdemeanor, unless the distilled spirits have been sold and delivered to the person or licensee by the holder of an industrial alcohol dealer's, distilled spirits manufacturer's, brandy manufacturer's, or rectifier’s license for use in the trades, professions, or industries.

(Added by Stats. 1953, Ch. 152.)



25173

Any industrial alcohol dealer, distilled spirits manufacturer, brandy manufacturer, or rectifier who delivers undenatured ethyl alcohol or other distilled spirits in packages of more than one gallon for use in the trades, professions, or industries is guilty of a misdemeanor, unless the packages bear a label plainly stating the true and correct name and address of the industrial alcohol dealer, distilled spirits manufacturer, brandy manufacturer, or rectifier.

(Added by Stats. 1953, Ch. 152.)



25174

The department may seize any distilled spirits sold, served, removed, possessed, delivered, or held in any manner in violation of Sections 25170 to 25173, inclusive.

(Amended by Stats. 1955, Ch. 447.)



25175

Any person who sells at retail any potable spirituous liquor product labeled as whiskey, including blended whiskey and blends of straight whiskeys, except products containing 20 or more percent of straight whiskey or whiskeys which have been aged in charred oak containers for three or more years after distillation and before bottling is guilty of a misdemeanor, except that this section does not prohibit the sale at retail of unaged corn whiskey, when so labeled, or the sale at retail of gins, brandies, rums, cordials, liqueurs, bitters, or other distilled liquor products, or products compounded of distilled spirits and other materials, when in no wise labeled as whiskey or blended whiskey or blends of straight whiskeys, or the sale at retail of Scotch whiskeys, or spirit whiskeys containing not less than 5 percent straight whiskey, three years old or older.

(Amended by Stats. 1984, Ch. 921, Sec. 1.)



25176

Every person who refills or causes to be refilled with distilled spirits any distilled spirits container is guilty of a misdemeanor.

(Amended by Stats. 2009, Ch. 68, Sec. 2. Effective January 1, 2010.)



25177

Every person who sells, offers for sale, or keeps for sale distilled spirits in any package which has been refilled or partly refilled is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 152.)



25178

No on-sale general licensee or any person employed by such licensee shall sell, offer for sale, or keep for sale an empty distilled spirits bottle. No criminal penalty shall be imposed for a violation of this section. For such a violation the department may impose a monetary penalty of not more than one hundred dollars ($100) or suspend or revoke a license.

(Repealed and added by Stats. 1973, Ch. 177.)






ARTICLE 2 - Beer

25200

(a) All beer sold in this state shall have a label affixed to the package or container thereof, containing the brand and type of beer, upon which shall appear the true and correct name and address of the manufacturer of the beer, and also the true and correct name of the bottler of the beer if other than the manufacturer.

(b) A manufacturer, importer, or wholesaler of beer shall not use a container or carton as a package or container of a beer other than the beer as is manufactured by the manufacturer whose name or brand of beer appears upon the container or carton, or use as a package or container of a beer a container or carton which bears the name of a manufacturer of beer or the brand of any beer other than those of the manufacturer of the beer contained in the container or carton.

(c) A beer manufacturer that refills any container supplied by a consumer shall affix a label that complies with this section on the container prior to its resale to the consumer. Any information concerning any beer previously packaged in the container, including, but not limited to, information regarding the manufacturer and bottler of the beer, or any associated brands or trademarks, shall be removed or completely obscured in a manner not readily removable by the consumer prior to the resale of the container to the consumer. This subdivision does not authorize a beer manufacturer to refill a container supplied by a consumer with a capacity of five liquid gallons or more.

(Amended by Stats. 2013, Ch. 686, Sec. 2. Effective January 1, 2014.)



25202

(a) Manufacturers’ names, brand names, print, or markings first placed on returnable beer containers, metal kegs, or cartons made of wood or fiber board shall not be obliterated, mutilated, or marked out without the written consent of the manufacturer whose name, brand, or printed markings is to be obliterated, mutilated, or marked out.

(b) This section does not apply to metal kegs or wood or fiber board containers or cartons of a beer manufacturer who has discontinued business and production and is no longer a licensed beer manufacturer.

(Amended by Stats. 2014, Ch. 236, Sec. 1. Effective January 1, 2015.)



25203

Every manufacturer or bottler of beer in this State or elsewhere whose beer is sold within the State shall file with the department the brand name or names under which he sells or labels his draught beer sold in the State.

(Amended by Stats. 1955, Ch. 447.)



25204

(a) Any beer container sold within this state shall bear a label that conforms with the alcohol content labeling requirements prescribed in Section 7.71 of Part 7 of Title 27 of the Code of Federal Regulations, as adopted pursuant to the Federal Alcohol Administration Act (27 U.S.C. Sec. 201 et seq.).

(b) Any beer container sold within this state that contains more than 5.7 percent alcohol by volume shall include a statement of alcoholic content.

(c) This section shall become operative on July 1, 1997.

(Added by Stats. 1996, Ch. 900, Sec. 3. Effective January 1, 1997. Section operative July 1, 1997, by its own provisions.)



25205

(a) Any container of beer or alcoholic beverage, other than sake, that is approved for labeling as a malt beverage under the Federal Alcohol Administration Act (27 U.S.C. Sec. 201 et seq.), that derives 0.5 percent or more of its alcoholic content by volume from flavors or other ingredients containing distilled alcohol and that is sold by a manufacturer or importer to a wholesaler or retailer within this state on or after July 1, 2009, shall bear a distinctive, conspicuous, and prominently displayed label, or firmly affixed sticker, containing the following information:

(1) The percentage alcohol content of the beverage by volume.

(2) The phrase “CONTAINS ALCOHOL” in bold capitalized letters at least three millimeters in height and that is distinguishable from the background and placed conspicuously in either horizontal or vertical lettering on the front of the brand label. A firmly affixed sticker need not be placed on the brand label provided it is placed on the front of the container.

(b) The department may require licensees to submit information as it determines to be necessary, and may adopt regulations as may be required, to implement and enforce this section. The regulations shall be for the limited purpose of ensuring compliance with this section and shall not place additional requirements on the label or sticker required by this section. Any information required to be provided by any licensee to the department pursuant to this section shall be considered confidential and corporate proprietary information. This information shall not be subject to disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c) It is the exclusive purpose of this section to identify and specially label products described in subdivision (a) and not to classify these specially labeled products. Nothing in this section shall be construed to permit the classification of any product in a manner that is inconsistent with the definitions of beer, wine, and distilled spirits set forth in Chapter 1 (commencing with Section 23000) of this division.

(Added by Stats. 2008, Ch. 624, Sec. 2. Effective January 1, 2009.)



25206

No retailer shall dispense any draught beer upon which the proper tap sign or draught beer sign is not displayed or the manufacturer or bottler of which has not complied with this article. The department may seize any draught beer displayed to the public in violation of this section and may dispose of the beer pursuant to Section 25355.

(Amended by Stats. 1990, Ch. 135, Sec. 1.)






ARTICLE 3 - Wine

25235

It is unlawful for any person to sell to any on- or off-sale licensee or to deliver to the premises of any on- or off-sale licensee, or for any on- or off-sale licensee to sell or to have upon his or her licensed premises, wine packaged or bottled in any pocket flask container of less than 750 milliliters, the face of which is substantially rectangular and the minimum thickness of which is less than two-thirds of its maximum width, the measurements to be made on the cross-sectional axes, excluding the neck portion of the container. This section does not apply to the possession of wine in such containers on the premises of a licensed wine grower or at the branch office or warehouse or United States bonded storeroom of the wine grower located away from his place of production or manufacture.

(Amended by Stats. 1989, Ch. 87, Sec. 1.)



25236

Only dry wine produced entirely from grapes grown within the Counties of Sonoma, Napa, Mendocino, Lake, Santa Clara, Santa Cruz, Alameda, San Benito, Solano, San Luis Obispo, Contra Costa, Monterey, and Marin may be labeled with the words “California central coast counties dry wine.” It is unlawful to label any other wine with a label containing the words “California central coast counties dry wine.”

The department may seize wine labeled in violation of this section, regardless of where found and may dispose of the wine pursuant to Section 25355.

(Amended by Stats. 1990, Ch. 135, Sec. 2.)



25237

It is unlawful to make any representation that a wine is produced entirely from grapes grown in the counties mentioned in Section 25236 unless the representation is true. This section applies to representations made on labels, advertising matter, letterheads, invoices, tags, signs, business cards, and all other representations of any kind whether oral, written, or printed.

(Added by Stats. 1953, Ch. 152.)



25238

Every winegrower or bottler of wine of any kind within the counties specified in Section 25236 shall keep a record of all wine not produced by him or her and obtained and used by him or her for any purpose. The record shall show the date the wine is obtained, the amount thereof, the source from which obtained, the kind or type of wine, and, in detail, the purpose or purposes for which it is used. Each winegrower or bottler of wine shall keep a complete record showing the total amount of wine produced by him or her, or bottled by him or her, made entirely from grapes grown within the counties mentioned in Section 25236.

(Amended by Stats. 2010, Ch. 276, Sec. 2. Effective January 1, 2011.)



25239

Every person who, with intent to defraud, either falsely makes, alters, forges, or counterfeits the label for any wine or uses the label or bottle of any wine belonging to another, without his or her consent, is guilty of a misdemeanor. The department may seize wine labeled in violation of this section, regardless of where found and may dispose of the wine pursuant to Section 25355.

(Amended by Stats. 1990, Ch. 135, Sec. 3.)



25240

(a) Any wine labeled with a viticultural area appellation of origin established pursuant to Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations, other than the viticultural area “Napa Valley,” and which is located entirely within a county of the 29th class, shall bear the designation “Napa Valley” on the label in direct conjunction therewith in a type size not smaller than 1mm less than that of the viticultural area designation provided neither designation is smaller than 2mm on containers of more than 187ml or smaller than 1mm on containers of 187ml or less. This requirement shall apply to all wines bottled on or after January 1, 1990.

(b) The department may suspend or revoke the license of any person who violates this section.

(c) This section shall not apply to any wine labeled with a viticultural area appellation of origin established pursuant to Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations when the name of the appellation includes the term “Napa Valley.”

(Amended by Stats. 2007, Ch. 674, Sec. 2. Effective January 1, 2008.)



25241

(a) (1) The Legislature finds and declares that for more than a century, Napa Valley and Napa County have been widely recognized for producing grapes and wine of the highest quality. Both consumers and the wine industry understand the name Napa County and the viticultural area appellations of origin contained within Napa County (collectively “Napa appellations”) as denoting that the wine was created with the distinctive grapes grown in Napa County.

(2) The Legislature finds, however, that certain producers are using Napa appellations on labels, on packaging materials, and in advertising for wines that are not made from grapes grown in Napa County, and that consumers are confused and deceived by these practices.

(3) The Legislature further finds that legislation is necessary to eliminate these misleading practices. It is the intent of the Legislature to assure consumers that the wines produced or sold in the state with brand names, packaging materials, or advertising referring to Napa appellations in fact qualify for the Napa County appellation of origin.

(b) No wine produced, bottled, labeled, offered for sale or sold in California shall use, in a brand name or otherwise, on any label, packaging material, or advertising, any of the names of viticultural significance listed in subdivision (c), unless that wine qualifies under Section 4.25a of Title 27 of the Code of Federal Regulations for the appellation of origin Napa County and includes on the label, packaging material, and advertising that appellation or a viticultural area appellation of origin that is located entirely within Napa County, subject to compliance with Section 25240.

Notwithstanding the above, this subdivision shall not grant any labeling, packaging, or advertising rights that are prohibited under federal law or regulations.

(c) The following are names of viticultural significance for purposes of this section:

(1) Napa.

(2) Any viticultural area appellation of origin established pursuant to Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations that is located entirely within Napa County.

(3) Any similar name to those in paragraph (1) or (2) that is likely to cause confusion as to the origin of the wine.

(d) The appellation of origin required by this section shall meet the legibility and size-of-type requirements set forth in either Section 4.38 or Section 4.63 of Title 27 of the Code of Federal Regulations, whichever is applicable.

(e) Notwithstanding subdivision (b), any name of viticultural significance may appear either as part of the address required by Sections 4.35 and 4.62 of Title 27 of the Code of Federal Regulations, if it is also the post office address of the bottling or producing winery or of the permittee responsible for the advertising, or as part of any factual, nonmisleading statement as to the history or location of the winery.

(f) The department may suspend or revoke the license of any person who produces or bottles wine who violates this section. Following notice of violation to the person in possession of the wine and a hearing to be held within 15 days thereafter, if requested by any interested party within five days following the notice, the department may seize wine labeled or packaged in violation of this section regardless of where found, and may dispose of the wine upon order of the department. From the time of notice until the departmental determination, the wine shall not be sold or transferred.

(g) This section applies only to wine which is produced, bottled, or labeled after January 1, 2001.

(Added by Stats. 2000, Ch. 831, Sec. 1. Effective January 1, 2001.)



25242

(a) (1) The Legislature finds and declares that for more than a century, certain California counties have been widely recognized for producing grapes and wine of the highest quality. Both consumers and the wine industry associate the names of those counties with the distinctive wine produced from grapes grown within those counties. If producers were to use the names of these counties on labels, for packaging materials, and in advertising for wines that are not made from grapes grown in the designated counties, consumers may be confused or deceived by these practices.

(2) It is the intent of the Legislature to assure consumers that the wines produced or sold in the state with brand names, packaging materials, or advertising that mention or refer to these California counties, in fact accurately reflect the origin of the grapes used to make the referenced wine.

(b) (1) No wine produced, bottled, labeled, offered for sale or sold in California shall use, in a brand name or otherwise, on any label, packaging material, or advertising, the name of viticultural significance listed in subdivision (c), unless that wine qualifies under Section 4.25 of Title 27 of the Code of Federal Regulations for an appellation of origin that is either Sonoma County or a viticultural area lying entirely within Sonoma County and includes that appellation of origin on the label, packaging material, and advertising for the wine.

(2) Notwithstanding paragraph (1), this subdivision shall not grant any labeling, packaging, or advertising rights that are prohibited under federal law or regulations.

(c) The following name is of viticultural significance for purposes of this section:

(1) Sonoma.

(2) Any similar name to that in paragraph (1) that is likely to cause confusion as to the origin of the wine.

(d) The appellation of origin required by this section shall meet the legibility and size-of-type requirements set forth in either Section 4.38 or Section 4.63 of Title 27 of the Code of Federal Regulations, whichever is applicable.

(e) Notwithstanding subdivision (b), any name of viticultural significance may appear either as part of the address required by Sections 4.35 and 4.62 of Title 27 of the Code of Federal Regulations, if it is also the post office address of the bottling or producing winery or of the permittee responsible for the advertising, or as part of any factual, nonmisleading statement as to the history or location of the winery.

(f) The department may suspend or revoke the license of any person who produces or bottles wine who violates this section. Following notice of violation to the person in possession of the wine and a hearing to be held within 15 days thereafter, if requested by any interested party within five days following the notice, the department may seize wine labeled or packaged in violation of this section regardless of where found, and may dispose of the wine upon order of the department. From the time of notice until the departmental determination, the wine shall not be sold or transferred.

(g) This section applies only to wine which is produced, bottled, or labeled after December 31, 2008.

(h) This section does not pertain to the use of a brand name, or otherwise, which was the name of the winery owner as established prior to 1950.

(Added by Stats. 2006, Ch. 879, Sec. 1. Effective January 1, 2007.)



25243

No provision of this article shall preclude a wine from using, on any label, packaging material, or advertising, either (a) a truthful, nonmisleading appellation of origin that complies with Section 4.25(c) of Title 27 of the Code of Federal Regulations governing multicounty appellations, or (b) a truthful, nonmisleading statement as to the geographic location of the wine’s stated appellation or appellations of origin which is located in not more than two counties, for which the wine qualifies under applicable federal law, or both the appellation of origin and the statement of geographic location; provided that the label, packaging material, or advertising contains no other use of a name of viticultural significance, in a brand name or otherwise, that is prohibited by Section 25241 or 25242.

(Added by Stats. 2006, Ch. 879, Sec. 2. Effective January 1, 2007.)



25244

(a) Any wine labeled with a viticultural area appellation of origin established pursuant to Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations that is located entirely within the “Paso Robles” viticultural area shall bear the designation “Paso Robles” on the label in direct conjunction therewith in a type size not smaller than 1mm less than that of said viticultural area designation, provided neither designation is smaller than 2mm on containers of more than 187ml or smaller than 1mm on containers of 187ml or less.

(b) The department may suspend or revoke the license of any person who violates this section.

(c) This section shall not apply to any wine labeled with a viticultural area appellation of origin established pursuant to Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations when the name of the appellation includes the term “Paso Robles.”

(d) This section applies only to wine that is bottled on or after January 1, 2008.

(Added by Stats. 2007, Ch. 674, Sec. 3. Effective January 1, 2008.)



25245

(a) Any wine labeled with a viticultural area appellation of origin established pursuant to Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations that is located entirely within the “Lodi” viticultural area shall bear the designation “Lodi” on the label in direct conjunction therewith in a type size not smaller than 1mm less than that of said viticultural area designation, provided neither designation is smaller than 2mm on containers of more than 187ml or smaller than 1mm on containers of 187ml or less.

(b) The department may suspend or revoke the license of any person who violates this section.

(c) This section shall not apply to any wine labeled with a viticultural area appellation of origin established pursuant to Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations when the name of the appellation includes the term “Lodi.”

(d) This section applies only to wine that is bottled on or after January 1, 2009.

(Added by Stats. 2008, Ch. 75, Sec. 2. Effective January 1, 2009.)



25246

(a) Any wine labeled with an American Viticultural Area established pursuant to Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations, that is located entirely within a county of the 19th class, shall bear the designation “Sonoma County” on the label in a type size not smaller than two millimeters on containers of more than 187 milliliters or smaller than one millimeter on containers of 187 milliliters or less.

(b) The department may suspend or revoke the license of any person who violates this section.

(c) This section shall not apply to any wine labeled with a viticultural area appellation of origin established pursuant to Part 9 (commencing with Section 9.1) of Title 27 of the Code of Federal Regulations when the name of the appellation includes the term “Sonoma County.”

(d) This section shall apply to wines bottled on or after January 1, 2014.

(Added by Stats. 2010, Ch. 242, Sec. 1. Effective January 1, 2011.)









CHAPTER 14 - Seizure and Forfeiture of Property

25350

The department may seize the following alcoholic beverages:

(a) Alcoholic beverages manufactured or produced in this State by any person other than licensed manufacturer or wine grower, regardless of where found.

(b) Beer and wine upon the sale of which the excise tax imposed by Part 14 of Division 2 of the Revenue and Taxation Code has not been paid, regardless of where found.

(c) Distilled spirits except (1) distilled spirits located upon premises for which licenses authorizing the sale of the distilled spirits have been issued; (2) distilled spirits consigned to and in the course of transportation to a licensee holding licenses authorizing the sale of the distilled spirits or for delivery without this State; (3) distilled spirits upon the sale of which the excise tax imposed by Part 14 of Division 2 of the Revenue and Taxation Code has been paid; (4) alcohol or distilled spirits in the possession of a person who has lawfully purchased it for use in the trades, professions, or industries and not for beverage use.

(d) Any alcoholic beverage possessed, kept, stored, or owned with the intent to sell it without a license in violation of this division.

(e) Notwithstanding any other provision of this section, any alcoholic beverage acquired, exchanged, purchased, sold, delivered, or possessed in violation of Sections 23104.2, 23104.3, 23394, 23402, or 24879, or Chapter 10 (commencing with Section 24749), 11 (commencing with Section 24850), or 12 (commencing with Section 25000) of this division, except that seizures under this subdivision shall be limited to the actual package or case of alcoholic beverage acquired, exchanged, purchased, sold, delivered, or possessed in violation of the foregoing provisions. Any seizure under this subdivision shall not exceed one hundred dollars ($100) of alcoholic beverages at retail price.

(Amended by Stats. 1963, Ch. 774.)



25351

Any person who possesses alcoholic beverages which are subject to seizure under Section 25350 is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 152.)



25352

The department or its employees may seize any unlicensed still, whether in actual operation or not and whether assembled for operation or dismantled, any parts of such stills, and any materials or supplies capable of being used for the manufacture of alcoholic beverages which are found on or about the premises where any unlicensed still or parts thereof are found. The department or its employees may also seize any implements, instruments, vehicles, and personal property in the place or building, or within any yard or enclosure, where any unlicensed still or parts thereof are found.

(Amended by Stats. 1955, Ch. 447.)



25353

When alcoholic beverages or any other property are seized pursuant to this division, the alcoholic beverages or other property shall be forfeited to the State, and all such forfeitures are hereby declared to be statutory forfeitures.

(Added by Stats. 1953, Ch. 152.)



25354

Alcoholic beverages manufactured or produced in this state by any person other than a licensed manufacturer or winegrower, when seized for forfeiture under this division, may be disposed of by the department, its officers, or employees by summary destruction. Controlled substances, instruments, or paraphernalia seized by the department may only be disposed of pursuant to a court order for destruction.

(Amended by Stats. 1999, Ch. 787, Sec. 1. Effective January 1, 2000.)



25355

Any alcoholic beverages or other property seized for forfeiture under this division, except automobiles or other vehicles, may be disposed of by the department, its officers, or employees by destruction or otherwise as provided in this division, upon order of the department made not less than l5 days after the date of seizure.

(Amended by Stats. 1955, Ch. 447.)



25356

Any person whose alcoholic beverages or other property, except automobiles or other vehicles, have been seized for forfeiture under this division, may, within 10 days after such seizure, petition the department to return the alcoholic beverages or other property upon the grounds that the alcoholic beverages or other property were illegally or erroneously seized.

(Amended by Stats. 1955, Ch. 447.)



25357

Any petition filed pursuant to Section 25356 shall be considered by the department within 60 days after filing, and an oral hearing shall be granted the petitioner if requested. The department shall serve notice of its decision upon the petitioner.

(Amended by Stats. 1955, Ch. 447.)



25358

The department may order the alcoholic beverages or other property seized disposed of, or returned to the petitioner if illegally or erroneously seized.

(Amended by Stats. 1955, Ch. 447.)



25359

Any beverage or other property seized by the department may be turned over to any state department or institution. The person in charge of any state department or institution may file with the department a request that beverages or other property of a kind specified in the request be turned over to the department or institution. No beverage or property for which a request has been made by a state department or institution shall be destroyed until all requests of state departments and institutions for the type or kind of beverage or property have been complied with.

(Amended by Stats. 1955, Ch. 447.)



25360

When alcoholic beverages or other property are seized or forfeited under this division and are not disposed of pursuant to Sections 25354 to 25359, inclusive, the alcoholic beverages or other property shall be subjected to a forfeiture proceeding in the superior court as provided in this chapter.

(Added by Stats. 1953, Ch. 152.)



25361

Notice of the seizure and of the intended forfeiture proceeding shall be filed with the clerk of the court and shall be served on all persons, firms, or corporations having any right, title, or interest in the alcoholic beverages or other property seized. If the owner or owners are unknown or cannot be found, notice of the seizure and intended forfeiture proceedings shall be made upon such owners by publication pursuant to Section 6061 of the Government Code in the county where the seizure was made.

(Amended by Stats. 2002, Ch. 784, Sec. 10. Effective January 1, 2003.)



25362

Within 20 days after service of the notice of seizure and intended forfeiture proceedings, or within 20 days after the date of publication, the owner or owners of the alcoholic beverages or other property seized may file a verified answer to the fact of the alleged unlawful use of the alcoholic beverages or other property. The claimant of any right, title, or interest in the alcoholic beverages or other property seized may make a verified answer to establish his claim as provided in Section 25367. No extensions of time shall be granted for the purpose of making the verified answer.

(Added by Stats. 1953, Ch. 152.)



25363

If at the end of 20 days after the notice has been mailed or published there is no verified answer on file, the court shall hear evidence upon the fact of unlawful use and shall, upon proof thereof, order the alcoholic beverages or other property forfeited to the State.

(Added by Stats. 1953, Ch. 152.)



25364

If a verified answer has been filed, the forfeiture proceeding may be set for hearing on a day within 30 days from the date of filing, and notice of this proceeding shall be given to the owner or owners filing verified answers.

(Added by Stats. 1953, Ch. 152.)



25365

At the time set for the hearing, any of the owners who have verified answers on file may show by competent evidence that the alcoholic beverages or other property were not in fact used contrary to the provisions of this division.

(Added by Stats. 1953, Ch. 152.)



25366

If the fact is determined that the alcoholic beverages or other property were not used contrary to the provisions of this division, the court shall order the alcoholic beverages or other property released to the owner or owners thereof.

(Added by Stats. 1953, Ch. 152.)



25367

At the time set for the hearing the claimant of any right, title, or interest in the alcoholic beverages or other property under a lien, mortgage, or conditional sales contract which is officially of record may prove that the lien, mortgage, or conditional sales contract is bona fide and was created after a reasonable investigation of the moral responsibility, character, and reputation of the lienor, mortgagor, or vendee and without any knowledge that the alcoholic beverages or other property was being, or was to be, used contrary to the provisions of this division.

(Added by Stats. 1953, Ch. 152.)



25368

If the lienholder, mortgagee, or vendor proves the facts set forth in Section 25367, the court shall order the alcoholic beverages or other property released to him if the amount due to him is equal to, or in excess of, the value of the alcoholic beverages or other property. If the amount due to him is less than the value of the alcoholic beverages or other property, the alcoholic beverages or other property shall be sold at public auction by the department, and the remainder of the proceeds of the sale, after payment of the balance due on the purchase price, mortgage, or lien, shall be deposited in the State Treasury.

(Amended by Stats. 1955, Ch. 447.)



25369

In any case the Department of Finance may, within 30 days after judgment, pay the balance due to the bona fide or innocent purchaser, lienholder, mortgagee, or vendor and purchase the alcoholic beverages or other property for the State.

(Added by Stats. 1953, Ch. 152.)



25370

Upon a judgment in favor of the forfeiture, the alcoholic beverages or other property shall be ordered turned over to the Department of General Services for disposition as follows:

(a) Delivery to the Department of Alcoholic Beverage Control for use in the needs of the department as may be requested by it.

(b) Delivery to any other state department, board, commission, officer, hospital, or institution.

(c) Sale at public auction, and when alcoholic beverages are sold at public auction they shall be sold only to licensees authorized to sell them.

(Amended by Stats. 1965, Ch. 371.)



25371

When alcoholic beverages or other property are seized under this division, a record of the seizure and disposition shall be kept by the Department of Alcoholic Beverage Control.

(Amended by Stats. 1955, Ch. 447.)



25372

Any officer, employee, or agent of the Department of Alcoholic Beverage Control who disposes of any alcoholic beverages or other property seized under this division in any manner other than as directed by order of the court or the provisions of this division is liable to the State in a civil action and is guilty of a felony.

(Amended by Stats. 1955, Ch. 447.)



25373

Any peace officer of this State upon seizing any alcoholic beverages or other property may hold them as evidence until a forfeiture has been declared, a release ordered as provided in this chapter, or other disposition has been made pursuant to this division.

(Added by Stats. 1953, Ch. 152.)



25374

Nothing contained in this chapter applies to common carriers or to an employee acting within the scope of his employment under this division.

(Added by Stats. 1953, Ch. 152.)



25375

(a) Upon 10 days notice to a person who holds a license described in this division, the Attorney General or a district attorney shall seek an order from the superior court for the seizure of a license described in this division for purposes of seeking forfeiture of the license pursuant to Sections 11470 to 11492, inclusive, of the Health and Safety Code. From the time of notice until the hearing to establish probable cause, as provided by this section, the license may not be sold or transferred. The 10-day period may be extended by the court for good cause or upon the stipulation of the parties.

(b)A petition for forfeiture pursuant to Section 11488.4 of the Health and Safety Code shall be filed within 10 days of the service of notice pursuant to this section.

(c) At the hearing, the Attorney General or district attorney shall establish probable cause that the license is subject to forfeiture pursuant to Section 11470 of the Health and Safety Code. The showing of probable cause may be established by deposition, affidavit, declaration, prior judicial testimony, or other evidence. The licensee may produce evidence to refute the showing of probable cause.

(d) If the court determines there is probable cause that the license is subject to forfeiture, it shall issue an order for its seizure by any peace officer within its jurisdiction.

(e) If probable cause is not established at the hearing, or if the hearing is neither held within the 10-day period nor continued for good cause or by stipulation of the parties, the prohibition against the sale or transfer of the license shall immediately cease and the petition for forfeiture shall be dismissed.

(f) Immediately upon seizure of the license, the peace officer shall surrender the license to the department by certified mail, along with written notice to the department of the seizure and intention to seek the initiation of forfeiture proceedings. No person who holds any interest in a license shall exercise any privileges of that license after it has been seized and during the time it is surrendered to the department pursuant to this subdivision.

However, if the licensee appears and in any manner contest the showing of probable cause required by this subdivision, the licensee shall be barred from bringing a motion pursuant to paragraph (2) of subdivision (g) of Section 11488.4 of the Health and Safety Code.

(g) Notwithstanding Article 5 (commencing with Section 23090) of Chapter 1.5 of this division, the Attorney General or a district attorney may seek a pendente lite order as provided in Section 11492 of the Health and Safety Code or Section 186.6 of the Penal Code relating to the custody, right, title, interest, and exercise of rights and privileges as related to a license described in this division which is the subject of a forfeiture proceeding pursuant to Section 11488.4 of the Health and Safety Code or Section 186.4 of the Penal Code.

(h) Rights and privileges related to any license which is the subject of a forfeiture proceeding and which has been seized and surrendered to the department pursuant to this section may be exercised solely by a receiver appointed pursuant to Section 11492 of the Health and Safety Code or Section 186.6 of the Penal Code. No license, rights, or privileges of a license may be exercised by a receiver until that person has been found qualified to hold a license in his or her own right by the department pursuant to this division and the license has been issued to the custody of the receiver. Chapter 6 (commencing with Section 23950) of this division does not apply to a receiver appointed pursuant to this paragraph. Any receiver appointed pursuant to Section 11492 of the Health and Safety Code or Section 186.6 of the Penal Code who exercises privileges of a license issued to his or her custody shall be subject to disciplinary proceedings and may have the license suspended or revoked in the same manner as if he or she were licensed directly pursuant to this division.

(i) Upon the entry of a judgment of forfeiture pursuant to Section 11488.5 of the Health and Safety Code or Section 186.6 of the Penal Code, or a declaration of forfeiture pursuant to subdivision (j) of Section 11488.5 of the Health and Safety Code forfeiting a license described in this division, the state or local government entity shall sell and transfer the license in accordance with Chapter 6 (commencing with Section 23950) of this division. The proceeds of that sale and transfer shall be allocated as specified in Section 11489 of the Health and Safety Code or Section 186.8 of the Penal Code, as appropriate.

(j) Any alcoholic beverage which is the subject of a judgment of forfeiture pursuant to Section 11488.5 of the Health and Safety Code or Section 186.7 of the Penal Code, or a declaration of forfeiture pursuant to subdivision (i) of Section 11488.4 of the Health and Safety Code may be sold, transferred, and delivered by the state or local governmental entity, as specified in Section 11489 of the Health and Safety Code or Section 186.8 of the Penal Code, to a person licensed to sell that type of alcoholic beverage pursuant to this division.

(Added by Stats. 1989, Ch. 1195, Sec. 1.2.)






CHAPTER 15 - Tied-House Restrictions

25500

(a) No manufacturer, winegrower, manufacturer’s agent, rectifier, California winegrower’s agent, distiller, bottler, importer, or wholesaler, or any officer, director, or agent of any such person shall:

(1) Hold the ownership, directly or indirectly, of any interest in any on-sale license.

(2) Furnish, give, or lend any money or other thing of value, directly or indirectly, to, or guarantee the repayment of any loan or the fulfillment of any financial obligation of, any person engaged in operating, owning, or maintaining any on-sale premises where alcoholic beverages are sold for consumption on the premises.

(3) Own any interest, directly or indirectly, in the business, furniture, fixtures, refrigeration equipment, signs, except signs for interior use mentioned in subdivision (g) of Section 25503, or lease in or of any premises operated or maintained under any on-sale license for the sale of alcoholic beverages for consumption on the premises where sold; or own any interest, directly or indirectly, in realty acquired after June 13, 1935, upon which on-sale premises are maintained unless the holding of the interest is permitted in accordance with rules of the department.

(b) This section does not apply to the holding by one person of a wholesaler’s license and an on-sale license in counties not to exceed 15,000 population.

(c) This section does not apply to the financial or representative relationship between a manufacturer, winegrower, manufacturer’s agent, rectifier, California winegrower’s agent, distiller, bottler, importer, or wholesaler, or any officer, director, or agent of such person, and a person holding only one of the following types of licenses:

(1) On-sale general license for a bona fide club.

(2) Club license issued under Article 4 (commencing with Section 23425) of Chapter 3.

(3) Veterans’ club license issued under Article 5 (commencing with Section 23450) of Chapter 3.

(4) On-sale license for boats, trains, sleeping cars, or airplanes where the alcoholic beverages produced or sold by the manufacturer, winegrower, manufacturer’s agent, rectifier, California winegrower’s agent, bottler, importer, or wholesaler or any officer, director, or agent of the person are not sold, furnished, or given, directly or indirectly to the on-sale licensee.

(d) This section does not apply to an employee of a licensee referred to in subdivision (a) who is a nonadministrative and nonsupervisorial employee.

(e) Notwithstanding any other provision of this division or regulation of the department, this section does not apply to an employee of a licensee referred to in subdivision (a) who is the spouse of an on-sale licensee, so long as the on-sale licensee does not purchase, offer for sale, or promote, regardless of source, any of the brands of alcoholic beverages that are produced, bottled, processed, imported, rectified, distributed, represented, or sold by any licensee referred to in subdivision (a) that employs the spouse of the on-sale licensee.

(f) Nothing in this division prohibits the holder of any retail on-sale or off-sale license from purchasing, for fair consideration, advertising in any publication published by any manufacturer, winegrower, manufacturer’s agent, rectifier, California winegrower’s agent, distiller, bottler, importer, or wholesaler, or any person who directly or indirectly holds the ownership of any interest in the premises of the retail licensee.

(Amended by Stats. 2007, Ch. 744, Sec. 1. Effective January 1, 2008.)



25500.1

(a) The listing of the names, addresses, telephone numbers, email addresses, or Internet Web site addresses, or other electronic media, of two or more unaffiliated on-sale retailers selling beer, wine, or distilled spirits produced, distributed, or imported by a nonretail industry member in response to a direct inquiry from a consumer received by telephone, by mail, by electronic inquiry, or in person does not constitute a thing of value or prohibited inducement to the listed on-sale retailer, provided all of the following conditions are met:

(1) The listing does not also contain the retail price of the product.

(2) The listing is the only reference to the on-sale retailers in the direct communication.

(3) The listing does not refer only to one on-sale retailer or only to on-sale retail establishments controlled directly or indirectly by the same on-sale retailer.

(4) The listing is made by, or produced by, or paid for, exclusively by the nonretail industry member making the response.

(b) For the purposes of this section, “nonretail industry member” is defined as a manufacturer, including, but not limited to, a beer manufacturer, winegrower, or distiller of alcoholic beverages or an agent of that entity, or a wholesaler, regardless of any other licenses held directly or indirectly by that person.

(Added by renumbering Section 25500.2 by Stats. 2012, Ch. 374, Sec. 2. Effective January 1, 2013.)



25501

No manufacturer, bottler, importer, or wholesaler of products of the brewing industry shall:

(a) Furnish, give, rent, lend, or sell, directly or indirectly, any equipment, fixtures, or supplies, other than alcoholic beverages, to any person engaged in operating, owning, or maintaining any on-sale premises where alcoholic beverages are sold for consumption on the premises. This subdivision shall not prohibit the furnishing of draft beer pumps and iceboxes to those persons who operate on a temporary basis. Notwithstanding any other provision of this division, a manufacturer, bottler, importer, or wholesaler of products of the brewing industry may furnish, give, rent, lend, or sell, directly or indirectly, paper beverage coasters less than 25 square inches in size and having a value of less than five cents ($0.05) per coaster or brand-identified acrylic table tent holders to any person engaged in operating, owning, or maintaining any on-sale premises where alcoholic beverages are sold for consumption on the premises.

(b) Directly or indirectly, hold the ownership or any interest, by stock ownership or otherwise, in any firm, corporation, partnership, or business, furnishing, supplying, or dealing in any office, store, or restaurant furnishings or equipment, other than signs for interior use or supplies authorized to be given under this division to any person engaged in operating, owning, or maintaining any on-sale premises.

(c) Notwithstanding any provision of this section, the holder of a beer and wine wholesaler’s license may manufacture, distribute, and sell any lawful product to any person engaged in operating, owning, or maintaining any on-sale premises where alcoholic beverages are sold for consumption on the premises, provided that these products are sold by the holder of the beer and wine wholesaler’s license to the on-sale licensee at a price not less than the current market price for the product.

(Amended by Stats. 1997, Ch. 774, Sec. 2.3. Effective January 1, 1998.)



25502

(a) No manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler, or any officer, director, or agent of any such person, shall, except as authorized by this division:

(1) Hold the ownership, directly or indirectly, of any interest in an off-sale license.

(2) Furnish, give, or lend any money or other thing of value, directly or indirectly, to, or guarantee the repayment of any loan or the fulfillment of any financial obligation of, any person engaged in operating, owning, or maintaining any off-sale licensed premises.

(3) Own or control any interest, directly or indirectly, by stock ownership, interlocking directors, or trusteeship, in the business, furniture, fixtures, refrigeration equipment, signs, except signs for interior use mentioned in subdivision (g) of Section 25503, or lease in premises licensed with an off-sale license.

(4) Own or control any interest, directly or indirectly, by stock ownership, interlocking directors, trusteeship, or mortgage of the realty upon which an off-sale licensed premises is maintained.

(b) Any wholesaler in counties not to exceed 15,000 population who holds both a beer and wine wholesaler’s license and an off-sale general license and who held such licenses prior to September 19, 1947, may continue to hold such licenses but may not transfer the beer and wine wholesaler’s license to another individual, individuals, partnership, corporation or other legal entity. Where the off-sale general license is transferred to an individual, individuals, partnership, corporation or other legal entity, the transfer shall be a person-to-person transfer only.

(c) Nothing in this section prohibits any holder of a distilled spirits manufacturer’s, manufacturer’s agent’s, California winegrower’s agent, rectifier’s, or wholesaler’s license, or any officer, employee, or representative of any such licensee, from acting as a trustee for any off-sale general licensee in any bankruptcy or other proceedings for the benefit of the creditors of the off-sale general licensee.

(d) Nothing in this section shall alter, change, or otherwise affect, retroactively or prospectively, any of the rights or privileges granted to a winegrower or brandy manufacturer by Section 23362, or by any other provision of this division.

(e) This section does not apply to an employee of a licensee referred to in subdivision (a) who is a nonadministrative and nonsupervisorial employee.

(Amended by Stats. 1987, Ch. 1121, Sec. 3.)



25502.1

(a) Notwithstanding Section 25502, the listing of the names, addresses, telephone numbers, e-mail addresses, or Internet Web site addresses, of two or more unaffiliated off-sale retailers selling the products produced, distributed or imported by a nonretail industry member in response to a direct inquiry from a consumer received by telephone, by mail, by electronic inquiry or in person does not constitute a thing of value or prohibited inducement to the listed off-sale retailer, provided all of the following conditions are met:

(1) The listing does not also contain the retail price of the product.

(2) The listing is the only reference to the off-sale retailers in the direct communication.

(3) The listing does not refer only to one off-sale retailer or only to off-sale retail establishments controlled directly or indirectly by the same off-sale retailer.

(4) The listing is made by, or produced by, or paid for, exclusively by the nonretail industry member making the response.

(b) For the purposes of this section, “nonretail industry member” is defined as a manufacturer, including, but not limited to, a beer manufacturer, winegrower, or distiller of alcoholic beverages, or an agent of those entities, or a wholesaler, regardless of any other licenses held directly or indirectly by that person.

(Amended by Stats. 2010, Ch. 285, Sec. 3. Effective January 1, 2011.)



25502.2

(a) A person employed or engaged by an authorized licensee may appear at a promotional event at the premises of an off-sale retail licensee for the purposes of providing autographs to consumers at the promotional event only under the following conditions:

(1) A purchase from the off-sale retail licensee is not required.

(2) A fee is not charged to attend the promotional event.

(3) Autographing may only be provided on consumer advertising specialities given by the authorized licensee to a consumer or on any item provided by the consumer.

(4) The promotional event does not exceed four hours in duration.

(5) There are no more than two promotional events per calendar year involving the same authorized licensee at a single premises of an off-sale retail licensee.

(6) The off-sale retail licensee may advertise the promotional event to be held at its licensed premises.

(7) An authorized licensee may advertise in advance of the promotional event only in publications of the authorized licensee, subject to the following conditions:

(A) The advertising only lists the name and address of the off-sale retail licensee, the name of the alcoholic beverage product being featured at the promotional event, and the time, date, and location of the off-sale retail licensee location where the promotional event is being held.

(B) The listing of the off-sale retail licensee’s name and address is the only reference to the off-sale retail licensee in the advertisement and is relatively inconspicuous in relation to the advertisement as a whole, and the advertisement does not contain any pictures or illustrations of the off-sale retail licensee’s premises or laudatory references to the off-sale retail licensee.

(8) A wholesaler does not directly or indirectly underwrite, share in, or contribute to any costs related to the promotional event, except that a beer and wine wholesaler that holds at least six distilled spirits wholesaler licenses may directly or indirectly underwrite, share in, or contribute to any costs related to a promotional event for which the wholesaler employs or engages the person providing autographs to consumers at the promotional event.

(9) The authorized licensee notifies the department in writing of the promotional event at least 30 days in advance of the promotional event.

(10) The authorized licensee maintains records necessary to establish its compliance with this section.

(b) For purposes of this section, “authorized licensee” means a manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, importer, brandy manufacturer, brandy importer, or wholesaler.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 76, Sec. 7. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions.)



25503

No manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler, or any officer, director, or agent of any such person, shall do any of the following:

(a) Directly or indirectly, deliver the possession of any alcoholic beverages to any on- or off-sale licensee under an agreement of consignment whereby title to the alcoholic beverages is retained by the seller or whereby the licensee receiving the alcoholic beverages has the right at any time prior to sale to relinquish possession to or return them to the original seller.

(b) Directly or indirectly, give any licensee or any person any alcoholic beverages as free goods as a part of any sale or transaction involving alcoholic beverages.

(c) Give secret rebates or make any secret concessions to any licensee or the employees or agents of any licensee, and no licensee shall request or knowingly accept from another licensee secret rebates or secret concessions.

(d) Give or furnish, directly or indirectly, to any employee of any holder of a retail on-sale or off-sale license only anything of value for the purpose or with the intent to solicit, acquire, or obtain the help or assistance of the employee to encourage or promote either the purchase or the sale of the alcoholic beverage sold or manufactured by the licensee giving or furnishing anything of value, and any employee who accepts or acquires anything of value contrary to the provisions of this subdivision is guilty of a misdemeanor.

(e) Willfully or knowingly discriminate, in the same trading area, either directly or indirectly, in the price of any brand of distilled spirits sold to different retail licensees purchasing under like terms and conditions.

(f) Pay, credit, or compensate a retailer or retailers for advertising, display, or distribution service in connection with the advertising and sale of distilled spirits.

(g) Furnish, give, lend, or rent, directly or indirectly, to any person any decorations, paintings, or signs, other than signs advertising their own products as permitted by Section 25611.1.

(h) Pay money or give or furnish anything of value for the privilege of placing or painting a sign or advertisement, or window display, on or in any premises selling alcoholic beverages at retail.

(Amended by Stats. 1973, Ch. 783.)



25503.1

(a) Anything in this division to the contrary notwithstanding, any manufacturer, winegrower, manufacturer’s agent, rectifier, distiller, bottler, importer, or wholesaler, or any officer, director, or agent of any such person is authorized:

(1) Only in connection with alcoholic beverages manufactured, produced or sold by such licensee, to install, service and set up window displays, promotional materials, and temporary floor displays holding merchandise in the premises of an off-sale retail licensee.

(2) Only in connection with alcoholic beverages manufactured, produced or sold by such licensee, to furnish, give, lend, rent or sell decorations and decorative materials, including holiday decorations, paintings and pictures, to an off-sale retail licensee for use in the windows and elsewhere in the interior of the retail premises in connection with advertising and promotional material or displays in the premises of such retailer; provided, that the advertising and promotional material shall have no intrinsic value other than as advertising and that the total original cost of all such decorations and decorative materials, including holiday decorations, paintings and pictures furnished by any licensee and in use at any one time in any one off-sale retail premise shall not exceed the amount established by rules of the department; and provided, that the licensee or any officer, director or agent of such licensee shall not directly or indirectly pay or credit the retailer for the display of such decorations or decorative materials or for any expense incidental to their operation.

(3) To furnish, give, lend, rent or sell to an off-sale retailer who sells the alcoholic beverages of such licensee, newspaper cuts, mats, or engraved blocks for use in the retailer’s advertisements relating to such alcoholic beverages.

(b) Anything in this chapter to the contrary notwithstanding, any holder of a wholesaler’s license may manufacture, and distribute, sell, or rent any lawful product to any person engaged in operating, owning, or maintaining any retail premises where alcoholic beverages are sold; provided, however, that such products are sold or rented by the holder of the wholesaler’s license to the licensee at a price not less than the current market price for such product; and provided, further, that the manufacturer and importer of alcoholic beverages shall be controlled by the other applicable provisions of this division.

(Amended by Stats. 1983, Ch. 215, Sec. 1. Effective July 13, 1983.)



25503.2

(a) Notwithstanding any other provision in this division, any winegrower, wine blender, beer manufacturer, brandy manufacturer, distilled spirits manufacturer, distilled spirits manufacturer’s agent, rectifier, distilled spirits wholesaler, and beer and wine wholesaler, or the authorized agent or agents or representative or representatives of that licensee, may perform any of the following services for off-sale retail licensees at or on the premises of the off-sale retail licensee with the retail licensee’s permission:

(1) Stack or arrange cases of the brand or brands of alcoholic beverages owned or sold by the licensee performing the service in the storeroom or warehouse where the off-sale retail licensee stores the brand or brands.

(2) Rotate the brand or brands owned or sold by the licensee performing the service on shelves and in refrigerated boxes, and rearrange bottles or packages of the brand or brands by moving the bottles or packages horizontally or vertically from shelf to shelf in the space and shelves allocated to the brand or brands. This paragraph does not permit the removal of any brand or brands of alcoholic beverages, except beer, which are owned or sold by the licensee performing the service, from the storeroom or other place belonging to an off-sale retailer for the purpose of replacing alcoholic beverages on or restocking shelves or refrigerated boxes.

(3) Take an inventory of an off-sale retailer’s stock of a brand or brands of alcoholic beverages which are owned or sold by the licensee performing the service and which are in the stockroom or other place belonging to the off-sale retailer.

(4) Service the brand or brands of alcoholic beverages owned or sold by the licensee performing the service which are on shelves, fixtures, or other display pieces at the off-sale retail premises, including, but not limited to dusting bottles and shelves and refrigerated boxes allocated to the brand or brands at the retail premises. The licensees authorized to render services by this section and their agents and representatives may not price-mark individual containers of the brand of alcoholic beverages, except beer, owned or sold by the licensee performing the service, except for individual bottles used on floor displays.

(5) Rotate or rearrange the brand or brands of wine or distilled spirits owned or sold by the licensee on, in, or among permanent shelves, permanent fixtures, refrigerated boxes, or floor or other displays or display pieces; stock the brand or brands onto or into floor or other displays or display pieces; and stock the brand or brands onto or into permanent shelves, permanent fixtures, or refrigerated boxes for the sole purposes of the introduction of new products, the resetting or rearrangement of existing products, or the setting or arranging of new stores. Incidental touching or rearrangement of the brand or brands of another licensee by a licensee performing any of the services authorized by this paragraph for the sole purpose of accessing permanent shelves, permanent fixtures, and other spaces allocated to the licensee performing the service shall not be deemed to be a violation of any provision of this division provided the other licensee’s brands are not removed from spaces allocated to that licensee. Nothing in this paragraph permits stocking permanent shelves, permanent fixtures, or refrigerated boxes for regular inventory replenishment.

(b) Notwithstanding any other provision in this division, any beer manufacturer or beer and wine wholesaler, or the authorized agent or agents or representative or representatives of that licensee, may perform any of the services specified in paragraphs (1) to (4), inclusive, of subdivision (a), with respect to beer, for on-sale retail licensees at or on the premises of the on-sale retail licensee with the retail licensee’s permission.

(Amended by Stats. 1999, Ch. 699, Sec. 5. Effective January 1, 2000.)



25503.3

(a) Notwithstanding any other provision of this division, any winegrower, beer manufacturer, brandy manufacturer, distilled spirits manufacturer, or distilled spirits manufacturer’s agent may, at parties held, or in hospitality rooms maintained, in conjunction with meetings, conventions, or combined conventions and trade shows of bona fide trade associations of retail licensees, serve and provide free of charge, food, alcoholic and nonalcoholic beverages, entertainment, and recreational activities to the retail licensees and their guests while attending those meetings, conventions, or combined conventions and trade shows. Additionally, any person specified in this section may pay a fee to the bona fide trade association for the privilege of providing food, alcoholic or nonalcoholic beverages, entertainment, or recreational activities, or for display booth space, as long as the fee is at the same rate charged all suppliers.

(b) Any person specified in subdivision (a) may advertise in any regular publication of a bona fide trade association the members of which are food or alcoholic beverage retailers, if that publication does not advertise on behalf of, or directly benefit, any individual retail licensee. The advertising fee paid to the bona fide trade association or its agent shall be at the same rate charged all advertisers.

(c) Any person specified in subdivision (a) may pay membership dues to a bona fide trade association as long as the dues are at the same rate charged all nonretail members of the association.

(d) A licensed beer manufacturer or a brewpub-restaurant licensee may serve, for consumption on the premises, beer produced by the licensed beer manufacturer or brewpub-restaurant licensee to attendees at a meeting of a bona fide beer manufacturer trade association or brewers’ guild held on the premises of a licensed beer manufacturer.

(Amended by Stats. 2013, Ch. 686, Sec. 3. Effective January 1, 2014.)



25503.4

(a) Notwithstanding any other provision of this division, a winegrower, California winegrower’s agent, wine importer, or any director, partner, officer, agent, or representative of that person, may conduct or participate in, and serve wine at, an instructional event for consumers held at a retailer’s premises featuring wines produced by or for the winegrower or, imported by the wine importer, subject to the following conditions:

(1) No premium, gift, free goods, or other thing of value may be given away in connection with the instructional event by the winegrower, California winegrower’s agent, wine importer, or retailer, except as authorized by this division.

(2) No alcoholic beverages may be given away in connection with the instructional event except that minimal amounts of wine, taken from barrels or from tanks, may be supplied and provided as samples at the instructional event. A person authorized by subdivision (a) may also provide no more than three one-ounce tastes of wine per consumer at the instructional event from bottles of wine provided by the authorized person. For purposes of this section, minimal amounts of the samples or tastes provided at the instructional event do not constitute a thing of value. Following the instructional event, any unused wine provided by the authorized person shall be removed from the retailer’s premises by the authorized person.

(3) No alcoholic beverages may be sold at the instructional event, except that orders for the sale of wine may be accepted by the winegrower if the sales transaction is completed at the winegrower’s premises.

(b) Notwithstanding Section 25502.2, a person identified in subdivision (a) appearing at an instructional event described in subdivision (a) may, in addition to other permitted activities, provide autographs to consumers on consumer advertising specialties given by the person to a consumer or on any item provided by a consumer. No purchase of any alcoholic beverage shall be required in connection with such autographing.

(c) Notwithstanding any other provision of this division, a winegrower, California winegrower’s agent, or wine importer, in advance of an instructional event for consumers being held at a retailer’s premises, may list in an advertisement the name and address of the retailer, the names of the wines being featured at the instructional event, and the time, date, and location of, and other information about, the instructional event, provided:

(1) The advertisement does not also contain the retail price of the wines.

(2) The listing of the retailer’s name and address is the only reference to the retailer in the advertisement and is relatively inconspicuous in relation to the advertisement as a whole. Pictures or illustrations of the retailer’s premises and laudatory references to the retailer in these advertisements are not hereby authorized.

(d) Notwithstanding any other provision of this division, the name and address of a winegrower, wine importer, or winegrower’s agent licensee, the brand names of wine being featured, and the time, date, location, and other identifying information of a wine promotional lecture at retail premises may be listed in advance of the event in an advertisement of the off-sale or on-sale retail licensee.

(e) Nothing in this section authorizes a winegrower, wine importer, or winegrower’s agent licensee to share in the costs, if any, of the retailer licensee’s advertisement.

(f) Nothing in this section authorizes any person to consume any alcoholic beverage on any premises licensed with an off-sale retail license.

(Amended by Stats. 2013, Ch. 329, Sec. 1. Effective January 1, 2014.)



25503.5

(a) A winegrower, beer manufacturer, or a beer and wine wholesaler may, without charge, instruct licensees and their employees, or conduct courses of instruction for licensees and their employees, on the subject of wine or beer, including, but not limited to, the history, nature, values, composition, and characteristics of wine or beer, the use of wine lists, and the methods of presenting and serving wine or beer. The winegrower, beer manufacturer, or beer and wine wholesaler may furnish wine or beer and the equipment, materials, and utensils that may be required for use in connection with the instruction or courses of instruction.

(b) A distilled spirits manufacturer, distilled spirits manufacturer’s agent, distilled spirits general rectifier, or distilled spirits general importer may, without charge, instruct licensees and their employees, or conduct courses of instruction for licensees and their employees, on the subject of distilled spirits, including, but not limited to, the history, nature, values, and characteristics of distilled spirits, and the methods of presenting and serving distilled spirits. The distilled spirits manufacturer or distilled spirits manufacturer’s agent may furnish distilled spirits and the equipment, materials, and utensils that may be required for use in connection with the instruction or courses of instruction.

(c) The instruction or courses of instruction, authorized in subdivision (a) or (b), may be given at the premises of the winegrower, beer manufacturer, beer and wine wholesaler, distilled spirits manufacturer, distilled spirits manufacturer’s agent, distilled spirits general rectifier, distilled spirits general importer, or of a licensee, including an on-sale retail licensee, or elsewhere.

(Amended by Stats. 2014, Ch. 796, Sec. 1.5. Effective January 1, 2015.)



25503.55

(a) A beer manufacturer, a licensed beer and wine importer general, or a licensed beer and wine wholesaler may instruct consumers or conduct courses of instruction for consumers, on the subject of beer, including, but not limited to, the history, nature, values, and characteristics of beer, and the methods of presenting and serving beer. A beer manufacturer, a licensed beer and wine importer general, or a licensed beer and wine wholesaler may conduct such instructions at the premises of a retail on-sale licensee authorized to sell beer.

(b) The instruction of consumers regarding beer may include the furnishing of tastes of beer to an individual of legal drinking age. Beer tastes at any individual course of instruction shall not exceed eight ounces of beer per person, per day. The tasting portion of a course of instruction shall not exceed one hour at any individual licensed retail premises. Tastes of beer may not be served to a consumer in their original container but must be served in an individual glass or cup.

(c) All tastes of beer served to a consumer as authorized in subdivision (b) shall be served only as part of the course of instruction and shall be served to the consumer by an employee of the on-sale retail licensee.

(d) A beer manufacturer, a licensed beer and wine importer general, or a licensed beer and wine wholesaler may not hold more than six courses of instruction per calendar year at any individual on-sale retail licensed premises if the courses of instruction includes consumer tastes of beer.

(e) (1) A representative of a beer manufacturer, a licensed beer and wine importer general, or a licensed beer and wine wholesaler, except as provided in paragraph (2), must be present and authorize any tastes of beer conducted at an on-sale retail licensed premises pursuant to this section. The representative shall be responsible for paying the retailer for the tastes of beer served at any course of instruction. Such payment shall not exceed the retail price of the beer.

(2) For purposes of this subdivision, a licensed beer and wine wholesaler shall not be a representative of a beer manufacturer or a licensed beer and wine importer general.

(f) No on-sale retail licensee shall require one or more courses of instruction pursuant to this section as a requirement to carry a brand or brands of any beer manufacturer, licensed beer and wine importer general, or licensed beer and wine wholesaler.

(g) No premium, gift, free goods, or other thing of value may be given away in connection with an authorized course of instruction that includes beer tastes, except as authorized by this division. Failure to comply with the provisions of this section shall be presumed to be a violation of Section 25500.

(h) A retail licensee may advertise the instructional tasting event using interior signs visible only within the establishment.

(i) (1) A beer manufacturer, a licensed beer and wine importer general, and a licensed beer and wine wholesaler shall maintain an individual record of each course of instruction involving tastes of beer for three years.

(2) Records shall include the date of the tasting, the name and address of the retail licensee, and the brand, quantity, and payment made for the beer furnished by the beer manufacturer, the licensed beer and wine importer general, or the licensed beer and wine wholesaler.

(Added by Stats. 2006, Ch. 670, Sec. 1. Effective January 1, 2007.)



25503.56

(a) An authorized licensee, or a designated representative of an authorized licensee acting as an agent of the authorized licensee, may conduct, on the area specified by paragraph (1) of subdivision (c) of Section 23396.6, an instructional tasting event for consumers on the subject of wine, beer, or distilled spirits, including, but not limited to, the history, nature, values, and characteristics of wine, beer, or distilled spirits, and the methods of presenting and serving wine, beer, or distilled spirits.

(1) (A) Except as provided in subparagraph (B), the instructional tasting event may include the serving of alcoholic beverages to an attendee of legal drinking age. An instructional tasting event on the subject of wine or distilled spirits shall be limited to not more than three tastings per person per day. A single tasting of distilled spirits shall not exceed one-fourth of one ounce and a single tasting of wine shall not exceed one ounce. An instructional tasting event on the subject of beer shall be limited to not more than the tasting of eight ounces of beer per person per day. The wine, beer, or distilled spirits tasted shall be limited to the products that are authorized to be sold by the authorized licensee and the licenseholder under its off-sale license.

(B) A beer and wine wholesaler may conduct an instructional tasting event but shall not serve tastes of beer unless the beer and wine wholesaler also holds a beer manufacturer’s license, an out-of-state beer manufacturer’s certificate, or more than six distilled spirits wholesaler’s licenses.

(C) No charge of any sort shall be made for the tastings. Except for the purposes of Section 23985, the serving of tastings shall not be deemed a sale of products pursuant to this division.

(D) A person under 21 years of age shall not serve wine, beer, or distilled spirits at the instructional tasting event.

(E) All tastes shall be served by an employee of the authorized licensee, the designated representative of the authorized licensee, or by an employee of the designated representative of the authorized licensee.

(F) An authorized licensee, or a designated representative of an authorized licensee, shall either supply the wine or distilled spirits to be tasted during the instructional tasting event or purchase the wine or distilled spirits from the licenseholder at the original invoiced cost. An authorized licensee, or a designated representative of an authorized licensee, shall purchase beer to be tasted during the instructional tasting event from the licenseholder at the original invoiced cost.

(G) Any unused wine, beer, or distilled spirits remaining from the tasting shall be removed from the off-sale licensed premises by the authorized licensee or its designated representative.

(2) If the instructional tasting event is conducted by a designated representative of an authorized licensee, the designated representative shall not be owned, controlled, or employed directly or indirectly by the licenseholder on whose premises the instructional tasting event is held.

(3) An instructional tasting event shall be limited to a single type of alcoholic beverage. For purposes of this paragraph, “type of alcoholic beverage” means distilled spirits, wine, or beer.

(b) For purposes of this section:

(1) “Authorized licensee” means a winegrower, California winegrower’s agent, beer and wine importer general, beer and wine wholesaler, wine rectifier, distilled spirits manufacturer, distilled spirits manufacturer’s agent, distilled spirits importer general, distilled spirits rectifier, distilled spirits general rectifier, rectifier, out-of-state distilled spirits shipper’s certificate holder, distilled spirits wholesaler, brandy manufacturer, brandy importer, California brandy wholesaler, beer manufacturer, or an out-of-state beer manufacturer certificate holder. “Authorized licensee” shall not include an entity that solely holds a combination of a beer and wine wholesale license and an off-sale beer and wine retail license or holds those licenses solely in combination with any license not listed in this paragraph, or holds a limited off-sale retail wine license.

(2) “Licenseholder” means an off-sale retail licensee issued an instructional tasting license pursuant to Section 23396.6.

(3) “Location” means the total contiguous area encompassed by the off-sale and on-sale licenses.

(c) Notwithstanding subparagraph (E) of paragraph (1) of subdivision (a), a licenseholder may conduct an instructional tasting event that includes the serving of tastings only when an authorized licensee or its designated representative are unable to conduct an instructional tasting event previously advertised pursuant to this section and scheduled by the authorized licensee or its designated representative, provided that the licenseholder supplies the wine, beer, or distilled spirits used in the instructional tasting event and provides or pays for a person to serve the wine, beer, or distilled spirits. Instructional tasting events conducted by a licenseholder pursuant to this subdivision are subject to the provisions of this section and Section 23396.6.

(d) No more than one authorized licensee, or its designated representative, may conduct an instructional tasting event that includes the serving of tastes of wine, beer, or distilled spirits at any one individual licensed premises of a licenseholder per day.

(e) A licenseholder that also holds an on-sale beer and wine license, an on-sale beer and wine eating place license, or an on-sale general license shall not allow an authorized licensee, or its designated representative, to conduct an instructional tasting event on the same day and at the same location as any instructional tasting event held pursuant to subdivision (b) of Section 23386, Section 25503.4, subdivision (c) of Section 25503.5, or Section 25503.55.

(f) A licenseholder shall not condition the allowance of an instructional tasting event upon the use of a particular designated representative of an authorized licensee.

(g) (1) In addition to any point-of-sale advertising or other advertising items allowed under this division or under rules of the department, an authorized licensee or its designated representative, in his or her absolute discretion and with permission of the licenseholder upon whose premises the instructional tasting event will be held, may list in an advertisement to the general public the name and address of the licenseholder, the names of the alcoholic beverages being featured at the instructional tasting event, and the time, date, and location of, and other information about, the instructional tasting event, provided that both of the following apply:

(A) The advertisement does not contain the retail price of the alcoholic beverages.

(B) The listing of the licenseholder’s name and address is the only reference to the licenseholder in the advertisement.

(2) Pictures or illustrations of the licenseholder’s licensed premises and laudatory references to the licenseholder in these advertisements are not authorized. Nothing in this section shall authorize an authorized licensee or its designated representative to share in the costs, if any, of the licenseholder.

(h) A licenseholder may advertise an instructional tasting event to the general public. The costs of this advertising shall be borne solely by the licenseholder. Advertising permitted by this subdivision includes flyers, newspaper ads, Internet communications, and interior signage.

(i) Except as otherwise provided in this division or rules of the department, no premium, gift, free goods, or other thing of value shall be given away by an authorized licensee or its designated representative in connection with an instructional tasting event that includes tastings of an alcoholic beverage.

(j) The licenseholder or the authorized licensee or its designated representative is authorized to perform setup and breakdown of the instructional tasting event area. The authorized licensee or its designated representative may provide, free of charge to the licenseholder, the equipment, materials, and utensils as may be required for use in connection with the instructional tasting event.

(k) (1) A licenseholder shall not require, or enter into a collusive scheme with, an authorized licensee or its designated representative to conduct one or more instructional tasting events as a condition of the licenseholder’s carrying or continuing to carry a brand or brands of the authorized licensee or as a condition for display or other merchandising plan which is based on an agreement to provide shelf space. An authorized licensee or its designated representative shall not require any preferential treatment or benefit from, or enter into a collusive scheme with, a licenseholder as a condition of conducting one or more instructional tasting events, require a licenseholder to carry or continue to carry a brand or brands of the authorized licensee as a condition of conducting one or more instructional tasting events, or condition display or other merchandising plans that are based on agreements for the provision of shelf space on the conducting of one or more instructional tasting events. Any agreement, whether written or oral, entered into by and between a licenseholder and an authorized licensee or its designated representative that precludes the conducting of instructional tasting events on the premises of the licenseholder by any other authorized licensee is prohibited. A licenseholder or authorized licensee, or its designated representative, shall not use an instructional tasting event to circumvent any other requirements of this division.

(2) In addition to any other remedies available under this division, upon a finding by the department of a failure to comply with this subdivision, the department shall suspend the instructional tasting license of the licenseholder and the privilege of the authorized licensee to conduct instructional events for not less than six months but for no more than one year.

(l) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests must be limited to its express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Amended by Stats. 2012, Ch. 162, Sec. 8. Effective January 1, 2013.)



25503.57

(a) (1) An authorized licensee, or its designated representative, may instruct consumers at an on-sale retail licensed premises authorized to sell its product with the permission of the retail on-sale licensee. The instruction may include, without limitation, the history, nature, values, and characteristics of the wine or distilled spirits and the methods of presenting and serving the wine or distilled spirits.

(2) The instruction of consumers may include the furnishing of not more than three tastings to any individual in one day. A single tasting of distilled spirits may not exceed one-fourth of one ounce and a single tasting of wine may not exceed one ounce.

(3) The authorized licensee, or its designated representative, shall either supply the wine or distilled spirits to be tasted during the instructional tasting event or purchase the wine or distilled spirits from the retail on-sale licensee at the original invoiced cost.

(4) The authorized licensee, or its designated representative, shall remove any unfinished alcoholic beverages that were supplied by the authorized licensee, or its designated representative, following the instruction.

(5) Nothing in this subdivision shall limit the giving away of samples pursuant to subdivision (a) of Section 23386.

(b) For purposes of this section, “authorized licensee” means a winegrower, California winegrower’s agent, beer and wine importer general, beer and wine wholesaler, wine rectifier, distilled spirits manufacturer, distilled spirits manufacturer’s agent, distilled spirits importer general, distilled spirits rectifier, distilled spirits general rectifier, rectifier, out-of-state distilled spirits shipper’s certificate holder, distilled spirits wholesaler, brandy manufacturer, brandy importer, or California brandy wholesaler. “Authorized licensee” shall not include any person that solely holds a combination of a beer and wine wholesaler license and an off-sale beer and wine retail license or holds those licenses solely in combination with any license not listed in this paragraph, or in combination with a beer and wine importer general license, or holds a limited off-sale retail wine license.

(c) Except as otherwise provided in this division or by the rules of the department, no premium, gift, free goods, or other thing of value shall be given away by an authorized licensee or its designated representative in connection with an instructional tasting event conducted pursuant to this section that includes tastings of wine or distilled spirits.

(d) (1) In addition to any point-of-sale advertising or other advertising items allowed under this division or under rules of the department, an authorized licensee or its designated representative, in his or her absolute discretion and with permission of the retail on-sale licensee upon whose premises the instructional tasting event will be held, may list in an advertisement to the general public the name and address of the on-sale retail licensee, the names of the wines or distilled spirits being featured at the instructional tasting event, and the time, date, and location of, and other information about, the instructional tasting event, provided that both of the following apply:

(A) The advertisement does not contain the retail price of the alcoholic beverages.

(B) The listing of the on-sale retail licensee’s name and address is the only reference to the on-sale retail licensee in the advertisement.

(2) Pictures or illustrations of the on-sale retail licensee’s licensed premises and laudatory references to the on-sale retail licensee in these advertisements are not authorized. Nothing in this section shall authorize an authorized licensee or its designated representative to share in the costs, if any, of the on-sale retail licensee.

(e) An on-sale retail licensee may advertise an instructional tasting event to the general public. The costs of this advertising shall be borne solely by the on-sale retail licensee. Advertising permitted by this subdivision includes flyers, newspaper ads, Internet communications, and interior signage.

(f) No more than one authorized licensee or its designated representative shall conduct an instructional tasting pursuant to this section at the on-sale retail licensed premises of an on-sale retail licensee at any time, and a person shall not act as the designated representative for more than one authorized licensee at that instructional tasting.

(Added by Stats. 2014, Ch. 777, Sec. 2. Effective January 1, 2015.)



25503.6

(a) Notwithstanding any other provision of this chapter, a beer manufacturer, the holder of a winegrower’s license, a distilled spirits rectifier, a distilled spirits manufacturer, or distilled spirits manufacturer’s agent may purchase advertising space and time from, or on behalf of, an on-sale retail licensee subject to all of the following conditions:

(1) The on-sale licensee is the owner, manager, agent of the owner, assignee of the owner’s advertising rights, or the major tenant of the owner of any of the following:

(A) An outdoor stadium or a fully enclosed arena with a fixed seating capacity in excess of 10,000 seats located in Sacramento County or Alameda County.

(B) A fully enclosed arena with a fixed seating capacity in excess of 18,000 seats located in Orange County or Los Angeles County.

(C) An outdoor stadium or fully enclosed arena with a fixed seating capacity in excess of 8,500 seats located in Kern County.

(D) An exposition park of not less than 50 acres that includes an outdoor stadium with a fixed seating capacity in excess of 8,000 seats and a fully enclosed arena with an attendance capacity in excess of 4,500 people, located in San Bernardino County.

(E) An outdoor stadium with a fixed seating capacity in excess of 10,000 seats located in Yolo County.

(F) An outdoor stadium and a fully enclosed arena with fixed seating capacities in excess of 10,000 seats located in Fresno County.

(G) An athletic and entertainment complex of not less than 50 acres that includes within its boundaries an outdoor stadium with a fixed seating capacity of at least 8,000 seats and a second outdoor stadium with a fixed seating capacity of at least 3,500 seats located within Riverside County.

(H) An outdoor stadium with a fixed seating capacity in excess of 1,500 seats located in Tulare County.

(I) A motorsports entertainment complex of not less than 50 acres that includes within its boundaries an outdoor speedway with a fixed seating capacity of at least 50,000 seats, located within San Bernardino County.

(J) An exposition park, owned or operated by a bona fide nonprofit organization, of not less than 400 acres with facilities including a grandstand with a seating capacity of at least 8,000 people, at least one exhibition hall greater than 100,000 square feet, and at least four exhibition halls, each greater than 30,000 square feet, located in the City of Pomona or the City of La Verne in Los Angeles County.

(K) An outdoor soccer stadium with a fixed seating capacity of at least 25,000 seats, an outdoor tennis stadium with a fixed capacity of at least 7,000 seats, an outdoor track and field facility with a fixed seating capacity of at least 7,000 seats, and an indoor velodrome with a fixed seating capacity of at least 2,000 seats, all located within a sports and athletic complex built before January 1, 2005, within the City of Carson in Los Angeles County.

(L) An outdoor professional sports facility with a fixed seating capacity of at least 4,200 seats located within San Joaquin County.

(M) A fully enclosed arena with a fixed seating capacity in excess of 13,000 seats in the City of Inglewood.

(N) (i) An outdoor stadium with a fixed seating capacity of at least 68,000 seats located in the City of Santa Clara.

(ii) A beer manufacturer, the holder of a winegrower’s license, a distilled spirits rectifier, a distilled spirits manufacturer, or distilled spirits manufacturer’s agent may purchase advertising space and time from, or on behalf of, a major tenant of an outdoor stadium described in clause (i), provided the major tenant does not hold a retail license, and the advertising may include the placement of advertising in an on-sale licensed premises operated at the outdoor stadium.

(2) The outdoor stadium or fully enclosed arena described in paragraph (1) is not owned by a community college district.

(3) The advertising space or time is purchased only in connection with the events to be held on the premises of the exposition park, stadium, or arena owned by the on-sale licensee. With respect to an exposition park as described in subparagraph (J) of paragraph (1) that includes at least one hotel, the advertising space or time shall not be displayed on or in any hotel located in the exposition park, or purchased in connection with the operation of any hotel located in the exposition park.

(4) The on-sale licensee serves other brands of beer distributed by a competing beer wholesaler in addition to the brand manufactured or marketed by the beer manufacturer, other brands of wine distributed by a competing wine wholesaler in addition to the brand produced by the winegrower, and other brands of distilled spirits distributed by a competing distilled spirits wholesaler in addition to the brand manufactured or marketed by the distilled spirits rectifier, the distilled spirits manufacturer or the distilled spirits manufacturer’s agent that purchased the advertising space or time.

(b) Any purchase of advertising space or time pursuant to subdivision (a) shall be conducted pursuant to a written contract entered into by the beer manufacturer, the holder of the winegrower’s license, the distilled spirits rectifier, the distilled spirits manufacturer, or the distilled spirits manufacturer’s agent and the on-sale licensee, or with respect to clause (ii) of subparagraph (N) of paragraph (1) of subdivision (a), the major tenant of the outdoor stadium.

(c) Any beer manufacturer or holder of a winegrower’s license, any distilled spirits rectifier, any distilled spirits manufacturer, or any distilled spirits manufacturer’s agent who, through coercion or other illegal means, induces, directly or indirectly, a holder of a wholesaler’s license to fulfill all or part of those contractual obligations entered into pursuant to subdivision (a) or (b) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space, time, or costs involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(d) Any on-sale retail licensee, as described in subdivision (a), who, directly or indirectly, solicits or coerces a holder of a wholesaler’s license to solicit a beer manufacturer, a holder of a winegrower’s license, a distilled spirits rectifier, a distilled spirits manufacturer, or a distilled spirits manufacturer’s agent to purchase advertising space or time pursuant to subdivision (a) or (b) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(e) For the purposes of this section, “beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(Amended by Stats. 2014, Ch. 796, Sec. 2. Effective January 1, 2015.)



25503.7

A winegrower, beer manufacturer, or beer and wine wholesaler may serve food and alcoholic beverages to any person, including a person licensed under this division and his or her employees and representatives, who is attending a meeting held upon or who is visiting the premises of the winegrower, beer manufacturer, or beer and wine wholesaler.

(Amended by Stats. 1998, Ch. 216, Sec. 1. Effective January 1, 1999.)



25503.8

(a) Notwithstanding any other provision of this chapter, a beer manufacturer, the holder of a winegrower’s license, a California winegrower’s agent, a distilled spirits rectifier, a distilled spirits manufacturer, or a distilled spirits manufacturer’s agent may purchase advertising space and time from, or on behalf of, an on-sale retail licensee if all of the following conditions are met:

(1) The on-sale licensee is the owner of any of the following:

(A) A fully enclosed auditorium or theater with a fixed seating capacity in excess of 6,000 seats, at least 60 percent of the use of which is for plays or musical concerts, not including sporting events.

(B) A motion picture studio facility at which public tours are conducted for at least four million people per year.

(C) A retail, entertainment development adjacent to, and under common ownership with, a theme park, amphitheater, and motion picture production studio.

(D) A theme or amusement park and the adjacent retail, dining, and entertainment area located in the City of Los Angeles, Los Angeles County, or Orange County.

(E) A fully enclosed theater, with box office sales and attendance by the public on a ticketed basis only, with a fixed seating capacity in excess of 6,000 seats, located in Los Angeles County within the area subject to the Los Angeles Sports and Entertainment District Specific Plan adopted by the City of Los Angeles pursuant to ordinance number 174225, as approved on September 6, 2001.

(F) A fully enclosed arena with a fixed seating capacity in excess of 15,000 seats located in Santa Clara County. With respect to the arena described in this subparagraph, advertising space may also be purchased from, or on behalf of, a lessee or manager of the arena.

(2) The advertising space or time is purchased only in connection with one of the following:

(A) In the case of a fully enclosed auditorium or theater, in connection with sponsorship of plays or musical concerts to be held on the premises of the auditorium or theater owned by the on-sale licensee.

(B) In the case of a motion picture studio facility, in connection with sponsorship of the public tours or special events conducted at the studio facility.

(C) In the case of a retail, entertainment development, in connection with sponsorship of public tours or special events conducted at the development.

(D) In the case of a theme or amusement park and the adjacent retail, dining, and entertainment area, located in the City of Los Angeles, Los Angeles County, or Orange County, in connection with daily activities and events at the theme or amusement park and the adjacent retail, dining, and entertainment area.

(E) In the case of the fully enclosed theater described in subparagraph (E) of paragraph (1) of subdivision (a), in connection with events conducted at the theater.

(F) In the case of a fully enclosed arena described in subparagraph (F) of paragraph (1) of subdivision (a), interior advertising in connection with events conducted within the arena.

(3) The on-sale licensee serves other brands of beer distributed by a competing beer wholesaler in addition to the brand manufactured or marketed by the beer manufacturer, other brands of wine distributed by a competing wine wholesaler in addition to the brand produced or marketed by the winegrower or California winegrower’s agent, and other brands of distilled spirits distributed by a competing distilled spirits wholesaler in addition to the brand manufactured or marketed by the distilled spirits manufacturer or distilled spirits manufacturer’s agent purchasing the advertising space or time.

(b) Any purchase of advertising space or time conducted pursuant to subdivision (a) shall be conducted pursuant to a written contract entered into by the beer manufacturer, the holder of the winegrower’s license, the California winegrower’s agent, the distilled spirits manufacturer, or the distilled spirits manufacturer’s agent, and the on-sale licensee, which contract shall not in any way involve the holder of a wholesaler’s license.

(c) Any beer manufacturer, distilled spirits manufacturer, distilled spirits manufacturer’s agent, holder of a winegrower’s license, or California winegrower’s agent, who, through coercion or other illegal means, induces, directly or indirectly, a holder of a wholesaler’s license to fulfill those contractual obligations entered into pursuant to subdivision (a) or (b) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(d) Any on-sale retail licensee, as described in subdivision (a), who solicits or coerces, directly or indirectly, a holder of a wholesaler’s license to solicit a beer manufacturer, distilled spirits manufacturer, or distilled spirits manufacturer’s agent, holder of a winegrower’s license, or California winegrower’s agent to purchase advertising space or time pursuant to subdivision (a) or (b) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(e) For the purposes of this section, “beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(Amended by Stats. 2006, Ch. 587, Sec. 1. Effective January 1, 2007.)



25503.85

(a) Notwithstanding any other provision of this chapter, a beer manufacturer, distilled spirits manufacturer, distilled spirits manufacturer’s agent, holder of a winegrower’s license, or California winegrower’s agent may purchase advertising space and time from, or on behalf of, an on-sale retail licensee, that shall be limited to small notices, plaques, or signs that portray partial or full sponsorship or funding of educational programs, special fundraising and promotional events, improvements in capital projects, and the development of exhibits or facilities, if all of the following conditions are met:

(1) The on-sale licensee is a zoo or aquarium operated by a nonprofit organization that is accredited by the American Association of Zoological Parks and Aquariums.

(2) The advertising space or time is purchased only in connection with the sponsorship of activities that are held on the premises or grounds owned, leased, or controlled by the on-sale licensee.

(3) The on-sale licensee serves other brands of beer distributed by a competing beer wholesaler in addition to the brand manufactured or marketed by the beer manufacturer, other brands of wine distributed by a competing wine wholesaler in addition to the brand produced or marketed by the winegrower or California winegrower’s agent, and other brands of distilled spirits distributed by a competing distilled spirits wholesaler in addition to the brand manufactured or marketed by the distilled spirits manufacturer or distilled spirits manufacturer’s agent purchasing the advertising space or time.

(b) Nothing in this section shall be construed to permit the purchase of billboards or bench advertisements as “advertising space.”

(c) Any purchase of advertising space or time pursuant to subdivision (a) shall be accomplished by a written contract entered into by the beer manufacturer, the distilled spirits manufacturer, the distilled spirits manufacturer’s agent, a holder of the winegrower’s license, or the California winegrower’s agent, and the on-sale licensee. That contract shall not in any way involve the holder of a wholesaler’s license.

(d) Any beer manufacturer, distilled spirits manufacturer, distilled spirits manufacturer’s agent, holder of a winegrower’s license, or California winegrower’s agent who, through coercion or other illegal means, induces, directly or indirectly, a holder of a wholesaler’s license to fulfill those contractual obligations entered into pursuant to subdivision (a) or (c) is guilty of a misdemeanor and shall be punished by imprisonment in the county jail for a period not to exceed six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(e) Any on-sale licensee who, directly or indirectly, solicits or coerces a holder of a wholesaler’s license to solicit a beer manufacturer, distilled spirits manufacturer, distilled spirits manufacturer’s agent, holder of a winegrower’s license, or a California winegrower’s agent to purchase advertising space or time shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(f) For the purposes of this section, “beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(Amended by Stats. 2001, Ch. 567, Sec. 12. Effective October 7, 2001.)



25503.9

(a) Nothing in this division prohibits a winegrower, a beer and wine wholesaler that also holds an off-sale beer and wine retail license and only sells wine, or the holder of a limited off-sale retail wine license from giving or selling wine, a beer manufacturer from giving or selling beer, a distilled spirits manufacturer, rectifier, or a distilled spirits manufacturer’s agent from giving or selling distilled spirits, or an importer general licensee from giving or selling beer, wine, or distilled spirits at prices other than those contained in schedules filed with the department, to any of the following:

(1) A nonprofit charitable corporation or association exempt from payment of income taxes under the provisions of the Internal Revenue Code of the United States and Chapter 4 (commencing with Section 23701) of Part 11 of Division 2 of the Revenue and Taxation Code.

(2) A nonprofit incorporated trade association that is exempt from payment of income taxes under the provisions of the Internal Revenue Code of the United States and Chapter 4 (commencing with Section 23701) of Part 11 of Division 2 of the Revenue and Taxation Code, and the members of which trade association are licensed under this division. However, the wine, beer, and distilled spirits shall be used solely for a convention or meeting of the nonprofit incorporated trade association.

(3) A nonprofit corporation or association that is exempt from payment of income taxes under the provisions of the Internal Revenue Code of the United States and is defined as a tax exempt organization under Section 23701a, 23701b, 23701d, 23701e, 23701f, 23701g, 23701i, 23701k, 23701l, 23701r, or 23701w of the Revenue and Taxation Code. Wine, beer, and distilled spirits given or sold by a winegrower, beer manufacturer, distilled spirits manufacturer, distilled spirits manufacturer’s agent, or importer general licensee pursuant to this subdivision may be furnished only in connection with public service or fundraising activities including picnics, parades, fairs, amateur sporting events, agricultural exhibitions, or similar events.

(b) Nothing in this division prohibits a winegrower, a beer and wine wholesaler that also holds an off-sale beer and wine retail license and only sells wine, or the holder of a limited off-sale retail wine license from giving or selling wine, a beer manufacturer from giving or selling beer, a distilled spirits manufacturer, rectifier, or a distilled spirits manufacturer’s agent from giving or selling distilled spirits, or a beer and wine wholesaler that also holds an importer’s license from giving or selling beer, wine, or distilled spirits at prices other than those contained in schedules filed with the department, to any of the following:

(1) A nonprofit charitable corporation or association exempt from payment of income taxes under the provisions of the Internal Revenue Code of the United States and Chapter 4 (commencing with Section 23701) of Part 11 of Division 2 of the Revenue and Taxation Code.

(2) A nonprofit incorporated trade association that is exempt from payment of income taxes under the provisions of the Internal Revenue Code of the United States and Chapter 4 (commencing with Section 23701) of Part 11 of Division 2 of the Revenue and Taxation Code, and the members of which trade association are licensed under this division. However, the wine, beer, and distilled spirits shall be used solely for a convention or meeting of the nonprofit incorporated trade association.

(3) A nonprofit corporation or association that is exempt from payment of income taxes under the provisions of the Internal Revenue Code of the United States and is defined as a tax exempt organization under Section 23701a, 23701d, 23701e, 23701f, or 23701r of the Revenue and Taxation Code. Wine, beer, and distilled spirits given or sold by a winegrower, beer manufacturer, distilled spirits manufacturer, distilled spirits manufacturer’s agent, or licensed importer pursuant to this subdivision may be furnished only in connection with public service or fundraising activities including picnics, parades, fairs, amateur sporting events, agricultural exhibitions, or similar events.

(Amended by Stats. 2011, Ch. 292, Sec. 5. Effective January 1, 2012.)



25503.10

(a) Notwithstanding any other provision of this division, the department may approve a lease or sublease, or amendments to such lease or sublease, where a manufacturer, manufacturer’s agent, winegrower, California winegrower’s agent, rectifier, importer, or wholesaler is the lessor and a retailer is the lessee when each of the following conditions are incorporated in the lease:

(1) The lease is confined to real property and improvements thereon which have become part of the real property.

(2) No trade fixtures or other personal property are included in the lease.

(3) The rent to be paid by the lessee is not less than the current value for such a lease, which the lessor shall establish by submission of competent proof to the department.

(4) The rent is due and payable monthly beginning with the first month of occupancy.

(5) Any money received by the lessor from the lessee when the rent is due shall be first applied by the lessor to the payment of the rent.

(6) The lessee shall purchase from the lessor no more than 10 percent of his yearly supply of the type of alcoholic beverages sold on his licensed premises. The percentage shall be computed on a calendar-year basis.

(b) The original lease and any amendments to the original lease or to an amended lease shall be submitted to the department for its approval.

(c) The department may suspend or revoke the license of the lessor or the lessee for violations of any of the above conditions or for any misrepresentation in the terms of the lease.

(d) The ownership of shares of stock in a corporation licensed as a retailer under the provisions of this division, when such shares of stock are sold to the general public on any national or local stock exchange, shall not be deemed to be the ownership, either in whole or in part, of the land upon which a retail license issued to such corporation is located. The person who holds such shares of stock shall not be held to be a lessor under the provisions of this section.

(Amended by Stats. 1974, Ch. 699.)



25503.11

Notwithstanding any other provision of this division, a manufacturer, manufacturer’s agent, winegrower, rectifier, importer, or wholesaler may hold a diminutive amount of stock in a corporate retail licensee or serve on the board of directors of a corporate off-sale retail licensee, provided the stock ownership or service on the board of directors, as determined by the department, does not result in the exercise of control over the retail licensee’s business and does not result in the exclusion of any competitor’s brand of alcoholic beverages, and provided further that the stock is listed on the New York Stock Exchange, the American Stock Exchange, or NASDAQ, and the department is notified of the stock ownership or service on the board of directors.

(Amended by Stats. 1998, Ch. 639, Sec. 12. Effective January 1, 1999.)



25503.12

Notwithstanding any other provision of this division, a retail licensee may hold a diminutive amount of stock in a corporate licensed manufacturer, manufacturer’s agent, winegrower, rectifier, importer, or wholesaler, provided that the purpose of the stock ownership by the retail licensee, as determined by the department, is not to violate any of the provisions of this chapter, and provided further that the stock is listed on the New York Stock Exchange, the American Stock Exchange, or on NASDAQ, and the department is notified of the stock ownership.

(Amended by Stats. 1998, Ch. 639, Sec. 13. Effective January 1, 1999.)



25503.13

(a) In order to alleviate the adverse economic and social consequences of high unemployment in identifiable urban and rural areas of California, the Legislature finds it in the public interest to encourage the private sector to create new employment and job-training opportunities for low-income persons and establish business enterprises owned and managed by such persons. To provide such opportunities it is necessary for companies with sufficient financial resources, management experience and marketing strength to establish as a principal operating objective the creation of definitive programs for obtaining these goals.

(b) Notwithstanding any other provision of this division, a manufacturer, rectifier, distiller, winegrower or bottler of wine who produces and sells only wine in an area outside of the United States, its territories or possessions and outside of foreign countries having common boundaries with any state of the United States, and who is not licensed in the United States, its territories or possessions, or any officer, director or agent of any such person or a person holding the ownership, directly or indirectly, of any interest in any such manufacturer, rectifier, distiller, winegrower or bottler of wine may have an interest in a person holding an on-sale license, provided, that the wine produced or sold by such manufacturer, rectifier, distiller, winegrower or bottler of wine is not sold, furnished or given, directly or indirectly to such on-sale licensee, provided further, that food shall also be sold at the on-sale premises, and, provided further, that any on-sale license that may be granted under this section shall be conditioned so as to promote, where feasible, the following objectives in accordance with the public policy set forth in subdivision (a) above:

(1) The location of a significant number of on-sale premises in or accessible to areas of high unemployment,

(2) The employment and management training of low-income individuals, particularly those who, because of race, sex, age or national origin, suffer a rate of unemployment significantly higher than the statewide average and

(3) The minority ownership of licensed businesses operating on-sale premises pursuant to a franchise agreement.

The department, after consultation with the Secretary of Business and Transportation, the Department of Business and Economic Development, the Chief of the Division of Fair Employment Practices, and the Director of the Employment Development Department, shall adopt such rules as it determines to be necessary for the administration of this section.

(Added by Stats. 1977, Ch. 1044.)



25503.14

Notwithstanding any provision of this division, any retail off-sale general licensee who holds at least 30 such licenses in this state and who also operates at least 50 wholesale grocery warehouses not licensed under this division may hold a beer and wine wholesale license in a state with a population not exceeding 700,000, provided that such licensed wholesale operation does not sell or transfer any alcoholic beverages to licensees of this state.

(Added by Stats. 1978, Ch. 407.)



25503.15

(a) Notwithstanding any other provision of this division, a winegrower who manufactures, produces, bottles, processes, imports, or sells wine only, or any officer, director, or agent of that person, may hold the ownership of any interest in any on-sale license, if both of the following conditions exist:

(1) Neither that person, nor any officer, director, or agent of that person, sells or furnishes to the holder of the license any wine, or permits the sale pursuant to that license of any wine, manufactured, produced, wholesaled, bottled, processed, imported, or sold by that person or that person’s principal for as long as that ownership continues.

(2) Neither that person, nor any officer, director, or agent of that person, enters into any collusive scheme, whereby he or she unfairly sells or promotes, in his or her on-sale businesses, the wine of another winegrower who manufactures, produces, bottles, processes, imports, or sells wine only, in return for his or her wine being unfairly sold or promoted in the on-sale businesses of that winegrower.

(b) Notwithstanding any other provision of this division, any licensed winegrower or any winegrower who has a wholesale license, or any officer, director, or agent of that person, may hold, directly or indirectly, the ownership of any interest in an on-sale license, provided that each of the following conditions is met:

(1) The on-sale licensed premises are licensed as a bona fide public eating place as defined in Section 23038, or as a bona fide bed and breakfast inn as defined in Section 24045.11.

(2) The on-sale licensed premises purchases all alcoholic beverages sold and served at the on-sale licensed premises only from California wholesale licensees, other than the licensed winegrower who has a wholesale license and an interest in an on-sale license, unless one of the following conditions is met:

(A) The wine purchased is produced or bottled by, or produced and packaged for, the same licensed winegrower that holds an interest in the on-sale license.

(B) The wine is produced or bottled by, and is purchased from, a licensed winegrower who sells no more than 125,000 gallons of wine per year for distribution in this state under all brands or trade names owned by that winegrower.

(C) The wine is purchased by an on-sale licensee in whose on-sale license a licensed winegrower holds an interest, provided that the winegrower sells no more than 125,000 gallons of wine per year for distribution in this state under all brands or trade names owned by that winegrower.

(3) The licensed winegrower and any officer, director, or agent of that person, whether individually or in the aggregate, do not sell and serve the wine products produced or bottled under any brand or trade name owned by that winegrower through more than two on-sale licensed premises in which any of them holds an ownership interest.

(4) The number of wine items by brand offered for sale by the on-sale licensed premises that are produced, bottled, processed, imported, or sold by the licensed winegrower or by any person holding any interest in the winegrower does not exceed 15 percent of the total wine items by brand listed and offered for sale in the licensed bona fide public eating place selling and serving that wine. This paragraph does not apply to a bona fide bed and breakfast inn.

(c) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exceptions established by this section to the general prohibition against tied interests must be limited to their express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Amended by Stats. 2010, Ch. 296, Sec. 8. Effective January 1, 2011.)



25503.16

(a) Nothing in this division shall prohibit the issuance or transfer of any retail on-sale or off-sale license to any person with respect to premises which are an integral part of the operations of a hotel, motel, or marine park owned by, or operated by or on behalf of, the licensee notwithstanding that a manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler has any interest, directly or indirectly, in the premises, in the retail license, or in the retail licensee, and notwithstanding that the issuance or transfer would otherwise result in a violation of subdivision (a) of Section 25500, subdivision (a) or (b) of Section 25501, or Section 25502, if each of the following conditions is met:

(1) In the case of a hotel or motel, the hotel or motel consists of not less than 100 guestroom accommodations.

(2) No more than one-quarter of the total gross annual revenues of the hotel, motel, or marine park is derived from the sale by the hotel, motel, or marine park of alcoholic beverages.

(3) (A) The retail licensee shall purchase no beer or distilled spirits for sale in this state other than from a wholesale licensee, and the retail licensee, except as otherwise provided in subparagraph (B), shall purchase no alcoholic beverages for sale in this state from any wholesale licensee that has any interest, directly or indirectly, in the premises, in the retail license, or in the retail licensee.

(B) Notwithstanding subparagraph (A), a marine park may purchase beer or malt beverages for sale in this state from a wholesale licensee regardless of whether the wholesale licensee has any interest, directly or indirectly, in the premises, in the retail license, or in the retail licensee.

(4) The retail licensee serves other brands of beer, wine, and distilled spirits in addition to the brands manufactured by the beer or distilled spirits manufacturer or produced by the winegrower holding an interest in the retail license.

(5) No marine park shall sell or offer for sale any distilled spirits, except during private events or private functions held at the marine park.

(b) For purposes of this section, “hotel” and “motel” shall mean an establishment containing guestroom accommodations with respect to which the predominant relationship existing between the occupants thereof and the owner or operator of the establishment is that of innkeeper and guest; for purposes of this subdivision, the existence of other legal relationships as between some occupants and the owner or operator thereof shall be immaterial.

(c) For purposes of this section, “marine park” means an establishment with not less than 125 contiguous acres, located in San Diego County, the predominant purpose of which is the education or entertainment of the public through the display of marine animals and related aquatic, food service, and amusement activities, which holds permits issued by state and federal regulatory agencies authorizing the keeping of marine animals or endangered species or both, and which has an annual paid attendance of at least 2,000,000 people.

(d) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests shall be limited to its express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Amended by Stats. 2001, Ch. 567, Sec. 9. Effective October 7, 2001.)



25503.17

Nothing in this division shall prohibit the issuance or transfer of any retail onsale general license to any person with respect to premises which are an integral part of the operations of a school for professional chefs owned by, or operated by or on behalf of, the licensee, notwithstanding that a manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler holds the ownership of any interest, directly or indirectly, in the premises or in the retail licensee, provided that each of the following conditions is met:

(a) The school is operated in conjunction with a bona fide eating place open to the public.

(b) The school has been in operation in a city with a population of less than one million for at least five years prior to the effective date of this section.

(c) The retail licensee shall purchase no beer or distilled spirits for sale in this state other than from a wholesale licensee, and the retail licensee shall purchase no alcoholic beverages for sale in this state from any wholesale licensee holding the ownership of any interest, directly or indirectly, in the premises or in the retail licensee.

The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests must be limited to its express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Added by Stats. 1983, Ch. 314, Sec. 1.)



25503.18

Nothing in this division shall prohibit the issuance or transfer of any retail offsale beer and wine license to any person with respect to premises which are an integral part of the operations of a school for professional chefs owned by, or operated by or on behalf of, the licensee notwithstanding that a manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler holds the ownership of any interest, directly or indirectly, in the premises or in the retail licensee, provided that each of the following conditions is met:

(a) The school is operated in conjunction with a bona fide eating place open to the public.

(b) The school has been in operation in a city with a population of less than one million for at least five years prior to the effective date of this section.

(c) The retail licensee shall purchase no beer or distilled spirits for sale in this state other than from a wholesale licensee, and the retail licensee shall purchase no alcoholic beverages for sale in this state from any wholesale licensee holding the ownership of any interest, directly or indirectly, in the premises or in the retail licensee.

The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests must be limited to its express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Added by Stats. 1983, Ch. 313, Sec. 1.)



25503.19

(a) Nothing in this division shall prohibit the issuance or transfer of any retail on-sale general license to any person with respect to passenger cruise ships or lines owned by, or operated by or on behalf of, the licensee, notwithstanding that a manufacturer, winegrower, manfacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler holds the ownership of any interest, directly or indirectly, in the cruise ships or lines or in the retail licensee, subject to the following conditions:

(1) Not more than 10 percent of the total gross annual revenues of the cruise ships or lines is derived from the sale of alcoholic beverages.

(2) The manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler shall not influence or attempt to influence decisions concerning the purchase and sale of alcoholic beverages by the retail licensee and those decisions are made solely by the retail licensee.

(3) The retail licensee is not required, by agreement or otherwise, to exclude from sale on board its vessels competitive alcoholic beverage products.

(4) The retail licensee shall purchase no beer, wine, or distilled spirits for sale in this state other than from a wholesale licensee, and the retail licensee shall purchase no alcoholic beverages for sale in this state from any wholesale licensee holding the ownership of any interest, directly or indirectly, in the cruise ships or lines or in the retail licensee.

(b) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through verticle integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests must be limited to its express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Added by Stats. 1986, Ch. 804, Sec. 1.)



25503.20

Notwithstanding any other provision of this division, a manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler may hold the ownership of any interest, directly or indirectly in the premises or in the retail licensee, may serve as an officer, director, employee, or agent of that licensee, and may sponsor or fund educational programs, special fundraising and promotional events, improvements in capital projects, and the development of exhibits or facilities of and for the licensee, provided that each of the following conditions is met:

(a) The retail license is for a nonprofit school for professional chefs located in Napa County which is operated in conjunction with a bona fide eating place open to the public.

(b) The school’s educational program has been accredited by the Board of Regents of the University of California, the State Department of Education, or the Council for Private Postsecondary and Vocational Education or other state-authorized accrediting commission.

(c) The number of items of beer, wine, or distilled spirits by brand offered for sale by the retail licensee, which are produced, bottled, rectified, distilled, processed, imported, or sold by the licensees holding an interest in, serving as an officer or director of, or sponsoring or funding the programs and projects of the retail licensee, does not exceed 15 percent of the total items of beer, wine, or distilled spirits by brand listed and offered for sale in the bona fide public eating place.

(Added by Stats. 1995, Ch. 245, Sec. 2. Effective January 1, 1996.)



25503.21

Notwithstanding any other provision of this division, a licensed manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler, or any officer, director, or agent of any such person, who prior to July 1, 1987, has entered into an active lease of premises to any holder of an off-sale license, may continue to lease premises or renew or otherwise modify such lease with any holder of an off-sale license so long as the lessor holds no financial interest other than such lease in the business of the lessee.

(Added by Stats. 1988, Ch. 116, Sec. 4. Effective May 25, 1988.)



25503.22

(a) Nothing in this division shall prohibit the issuance, transfer, or renewal of any retail license to any person with respect to premises which are owned by, or operated by or on behalf of, the licensee, notwithstanding that a wholesaler licensed to sell alcoholic beverages in states other than California has an interest, directly or indirectly, in the premises, in the retail license or in the retail licensee, provided that each of the following conditions are met:

(1) The retail licensee shall purchase no alcoholic beverages for sale in this state other than from a California wholesale licensee, and the retail licensee shall purchase no alcoholic beverages from any manufacturer or wholesale licensee holding the ownership of any interest, directly or indirectly, in the premises, in the retail license or in the retail licensee.

(2) Not more than 40 percent of the gross annual revenues of the retailer are derived from the sale of alcoholic beverages.

(b) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests must be limited to its expressed terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Amended by Stats. 2008, Ch. 412, Sec. 1. Effective September 27, 2008.)



25503.23

Notwithstanding any other provision of this chapter, a beer manufacturer or winegrower may purchase advertising space and time from, or on behalf of, an on-sale retail licensee who is the owner of a stadium with a seating capacity in excess of 3,000 seats during the use of the stadium for an annual water ski show.

(Added by Stats. 1990, Ch. 124, Sec. 1. Effective June 7, 1990.)



25503.24

(a) Notwithstanding any other provision of this chapter, any manufacturer, winegrower, rectifier, distiller, distilled spirits wholesaler, or any officer, director, agent, or representative of any of those entities, may conduct market research and, in connection with that research, the entity conducting the market research may purchase from licensed off-sale retailers data regarding purchases and sales of alcoholic beverage products at the customary rates that those retailers sell similar data for nonalcoholic beverage products subject to the following limitations:

(1) No licensed retailer shall be obligated to purchase or sell the alcoholic beverage products of that manufacturer, winegrower, rectifier, or distiller.

(2) No retail premises shall participate in more than one research project conducted by any single manufacturer, winegrower, rectifier, distiller, or distilled spirits wholesaler during a calendar year. A research project may involve multiple onsite surveys.

(3) Nothing in this section shall allow a licensed retailer to require a manufacturer, winegrower, rectifier, distiller, or distilled spirits wholesaler to conduct any market research as a condition for selling alcoholic beverage products to that licensed retailer.

(b) Any holder of a beer manufacturer’s license or winegrower’s license who, through coercion or other illegal means, induces, directly or indirectly, a holder of a beer or wine wholesaler’s license to fulfill obligations entered into pursuant to subdivision (a) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the market research or time involved in the project, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(c) Any retail licensee who, directly or indirectly, solicits or coerces a holder of a beer or wine wholesaler’s license to solicit a beer manufacturer, or holder of a winegrower’s license to fulfill obligations entered into pursuant to subdivision (a) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the market research or time involved in the project, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(d) For the purposes of this section, “beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(Amended by Stats. 2001, Ch. 567, Sec. 10. Effective October 7, 2001.)



25503.26

(a) Notwithstanding any other provision of this chapter, a beer manufacturer, the holder of a winegrower’s license, a California winegrower’s agent, a manufacturer of distilled spirits, or distilled spirits manufacturer’s agent, may purchase advertising space and time from, or on behalf of, an on-sale retail licensee subject to all of the following conditions:

(1) The on-sale licensee is the owner, or is the lessee, or is a wholly owned subsidiary of the lessee, of an arena with a fixed seating capacity in excess of 10,000 seats, at least 60 percent of the use of which is for horseracing events, and which is located within Los Angeles County, Alameda County, or San Mateo County.

(2) The advertising space or time is purchased only in connection with events to be held on the premises of the arena owned or leased by the on-sale licensee.

(3) The on-sale licensee serves other brands of beer distributed by a competing beer wholesaler in addition to the brand manufactured or marketed by the beer manufacturer, other brands of wine distributed by a competing wine wholesaler in addition to the brand produced or marketed by the winegrower or California winegrower’s agent and other brands of distilled spirits distributed by a competing distilled spirits wholesaler in addition to the brand manufactured or marketed by the distilled spirits manufacturer or distilled spirits manufacturer’s agent purchasing the advertising space or time.

(b) Any purchase of advertising space or time pursuant to subdivision (a) shall be conducted pursuant to a written contract entered into by the beer manufacturer, the holder of the winegrower’s license, the California winegrower’s agent, the manufacturer of distilled spirits, or distilled spirits manufacturer’s agent, and the on-sale licensee.

(c) Any beer manufacturer, holder of a winegrower’s license, California winegrower’s agent, manufacturer of distilled spirits, or the distilled spirits manufacturer’s agent, who, through coercion or other illegal means, induces, directly or indirectly, a holder of a wholesaler’s license to fulfill the contractual obligations entered into pursuant to subdivision (a) or (b) is guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(d) Any on-sale licensee who, directly or indirectly, solicits or coerces a holder of a wholesaler’s license to solicit a beer manufacturer, a holder of a winegrower’s license, a California winegrower’s agent, a distilled spirits manufacturer, or a distilled spirits manufacturer’s agent, to purchase advertising space or time shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(e) For the purposes of this section, “beer manufacturer” includes any holder of a beer manufacturer’s license, any holder of an out-of-state beer manufacturer’s certificate, or any holder of a beer and wine importer’s general license.

(Amended by Stats. 2001, Ch. 567, Sec. 11. Effective October 7, 2001.)



25503.27

(a) Anything in this division to the contrary notwithstanding, any manufacturer, winegrower, manufacturer’s agent, rectifier, California winegrower’s agent, distiller, bottler, importer, wholesaler, or any officer, director, agent, or representative of any such person, may provide to licensed retailers and the employees of those retailers who are involved in the business decisions of those retailers, both of the following:

(1) Food and beverages for consumption at a meeting at which the primary purpose is the discussion of business, and local ground transportation to and from those meetings.

(2) Tickets or admission to athletic activities or to other forms of entertainment, food and beverages for consumption at those activities, and local ground transportation to and from those activities.

(b) For purposes of this section, any allowable expenditure shall be for an activity for which some portion of the expenditure is deductible as a business entertainment expense under the Internal Revenue Code. The value of any food, beverage, local ground transportation, or tickets or admission to activities or other forms of entertainment provided under subdivision (a) shall not be considered the advancement of moneys or other things of value within the meaning of Sections 25500, 25502, and 25600.

(Added by Stats. 1990, Ch. 425, Sec. 1. Effective July 26, 1990.)



25503.28

(a) Notwithstanding any other provision of this division, the holder of no more than six on-sale licenses, or any officer, director, employee, or agent of that licensee, may own a licensed beer manufacturer holding a license pursuant to paragraph (a) of subdivision (1) of Section 23320, and may serve on the board of directors and as an officer or employee of a licensed beer manufacturer.

(b) An on-sale licensee specified in subdivision (a) shall purchase no alcoholic beverages for sale in this state other than from a wholesale or winegrower licensee, except for any alcoholic beverages manufactured by the licensed beer manufacturer at a single location contiguous or adjacent to the premises of the on-sale licensee.

(c) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests must be limited to its expressed terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(d) This section shall become operative on January 1, 1998.

(Repealed (in Sec. 9) and added by Stats. 1994, Ch. 1028, Sec. 10. Effective January 1, 1995. Section operative January 1, 1998, by its own provisions.)



25503.29

(a) Nothing in this division shall prohibit the issuance, transfer, or renewal of any retail on-sale license to any person with respect to premises that are either an integral part of, or adjacent to, the operations of a motion picture or television production facility or an affiliated motion picture or television theme park, which premises are owned by, or operated by or on behalf of, the licensee, notwithstanding that a manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler has any interest, directly or indirectly, in the premises, in the retail license, or in the retail licensee, if all of the following conditions are met:

(1) No more than 10 percent of the total gross annual revenues of the motion picture or television production facility and any affiliated theme park is derived from the sale of alcoholic beverages.

(2) The retail licensee shall purchase no beer, wine, or distilled spirits for sale in this state other than from a wholesale licensee, and the retail licensee shall purchase no alcoholic beverages for sale in this state from any wholesale licensee that has any interest, directly or indirectly, in the premises, in the retail licensee, or in the retail license.

(3) The retail licensee serves other brands of beer, wine, and distilled spirits in addition to the brands manufactured or distributed by the beer or distilled spirits manufacturer or produced or distributed by the winegrower which has any interest, directly or indirectly, in the premises, in the retail licensee, or in the retail license.

(4) No more than 15 percent of the retail licensee’s monetary expenditures for alcoholic beverages for sale on its licensed premises in a calendar year shall be for products manufactured or distributed by the beer or distilled spirits manufacturer or produced or distributed by the winegrower which has any interest, directly or indirectly, in the premises, in the retail licensee, or in the retail license.

(b) For purposes of this section:

(1) “Motion picture or television production facility” means an establishment where motion pictures or television programs are produced.

(2) “Motion picture or television theme park” means an establishment with not less than 25 contiguous acres, located in Los Angeles County, the predominant purpose of which is the entertainment of the public through activities related to motion pictures and television programs, that has an annual paid attendance of at least three million people.

(3) “Adjacent to” means located on commonly owned property, or contiguous to, or in close proximity.

(c) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests must be limited to its express terms so as not to undermine the general prohibition, and intends that this section shall be construed accordingly.

(Amended by Stats. 2012, Ch. 327, Sec. 16. Effective January 1, 2013.)



25503.30

(a) Notwithstanding any other provision of this division, a winegrower or one or more of its direct or indirect subsidiaries of which the winegrower owns not less than a 51-percent interest, who manufactures, produces, bottles, processes, imports, or sells wine and distilled spirits made from grape wine or other grape products only, under a winegrower’s license or any other license issued pursuant to this division, or any officer or director of, or any person holding any interest in, those persons may serve as an officer or director of, and may hold the ownership of any interest or any financial or representative relationship in, any on-sale license, or the business conducted under that license, provided that, except in the case of a holder of on-sale general licenses for airplanes and duplicate on-sale general licenses for air common carriers, all of the following conditions are met:

(1) The on-sale licensee purchases all alcoholic beverages sold and served only from California wholesale licensees.

(2) The number of wine items by brand offered for sale by the on-sale licensee that are produced, bottled, processed, imported, or sold by the licensed winegrower or by the subsidiary of which the winegrower owns not less than 51 percent, or by any officer or director of, or by any person holding any interest in, those persons does not exceed 15 percent of the total wine items by brand listed and offered for sale by the on-sale licensee selling and serving that wine. Notwithstanding paragraph (1), wine sold pursuant to this provision may be purchased from a California winegrower so long as the wine purchased is produced or bottled by, or produced and packaged for, the same licensed winegrower that holds an interest in the on-sale license and such direct sales do not involve more than two on-sale licenses in which the winegrower or any person holding an interest in the winegrower holds any interest, directly or indirectly, either individually or in combination or together with each other in the aggregate.

(3) None of the persons specified in this section may have any of the interests specified in this section in more than two on-sale licenses.

(b) The Legislature finds that, while this section provides a limited exception for licensed winegrowers, that limited exception is granted for specific purposes, and that it is also necessary and proper that licensed winegrowers maintain the authority granted under this division to sell wine and brandy to any individual consumer or any person holding a license authorizing the sale of wine or brandy.

(c) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exceptions established by this section to the general prohibition against tied interests must be limited to their express terms so as not to undermine the general prohibition, and the Legislature intends that this section be construed accordingly.

(Amended by Stats. 2000, Ch. 162, Sec. 2. Effective January 1, 2001.)



25503.31

(a) Notwithstanding any other provision of this division, a beer manufacturer, holder of a winegrower’s license, a California winegrower’s agent, a distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, a distilled spirits manufacturer’s agent, and a licensed retailer may make monetary contributions or alcoholic beverage contributions of the type that licensee is authorized to sell to a symphony association, if all the following conditions are met:

(1) The symphony association is a nonprofit charitable corporation or association exempt from payment of income taxes under the provisions of the Internal Revenue Code of the United States and Chapter 4 (commencing with Section 23701) of Part 11 of Division 2 of the Revenue and Taxation Code.

(2) The symphony association has been incorporated in the City and County of San Francisco by and through its predecessor organizations for not less than 99 years and produces not less than 175 musical events open to the general public per symphony season.

(3) The symphony association holds a retail on-sale license in a portion of its premises, provided that no contribution shall be used in or for the benefit of the symphony association’s retail on-sale license.

(4) The contribution shall not be conditioned directly or indirectly, in any way, on the purchase, sale, or distribution of any alcoholic beverage manufactured or distributed by the beer manufacturer, holder of a winegrower’s license, California winegrower’s agent, distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, a distilled spirits manufacturer’s agent, or a licensed retailer by the symphony association.

(b) The symphony association shall serve other brands of beer distributed by a competing beer wholesaler in addition to the brand manufactured or marketed by the contributing beer manufacturer, other brands of wine distributed by a competing wine wholesaler in addition to the brand produced or marketed by the contributing winegrower or California winegrower’s agent, and other brands of distilled spirits distributed by a competing distilled spirits wholesaler in addition to the brand manufactured or marketed by the contribution distilled spirits manufacturer or distilled spirits manufacturer’s agent.

(c) For purposes of this section, “beer manufacturer” includes a holder of a beer manufacturer’s license, a holder of an out-of-state beer manufacturer’s certificate, or a holder of a beer and wine importer’s general license.

(d) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exceptions established by this section to the general prohibition against tied interests must be limited to their express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Amended by Stats. 2013, Ch. 463, Sec. 5. Effective January 1, 2014.)



25503.32

(a) A holder of a winegrower’s license whose licensed premises of production are located within the Counties of Lake, Mendocino, Napa, or Sonoma may donate wine and make monetary contributions to an opera house, if all of the following conditions are met:

(1) The opera house is a nonprofit charitable corporation or association exempt from payment of income taxes under the provisions of the Internal Revenue Code of the United States and Chapter 4 (commencing with Section 23701) of Part 11 of Division 2 of the Revenue and Taxation Code.

(2) The opera house has been incorporated in the City and County of Napa and produces not less than 150 events open to the general public per year.

(3) The opera house holds a permanent retail on-sale license.

(4) The donation or monetary contribution shall not be conditioned directly or indirectly, in any way, on the purchase, sale, or distribution of any alcoholic beverage manufactured or distributed by the holder of a winegrower’s license by the opera house.

(5) Except as provided in paragraph (6), donated wine shall not be used or sold by the permanent retail licensee and a monetary contribution shall not be used in or for the benefit of the permanent retail on-sale licensee.

(6) Donated wine may only be used or sold in connection with fundraising activities held on or off the permanent licensed premises. Fundraising activities held on the licensed premises during which donated wine is used or sold shall not take place in conjunction with any performance at the opera house or while the permanent retail licensee is exercising its license privileges and shall only be conducted pursuant to a temporary license issued by the department.

(b) The opera house may acknowledge and thank a donating winegrower in the opera house’s event programs, on the opera house’s Internet Web site, and on stage at the permanent licensed premises during an event.

(c) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exceptions established by this section to the general prohibition against tied interests must be limited to their express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 334, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)



25503.33

(a) Notwithstanding any other provision of this division, a beer manufacturer or winegrower may provide sponsorship funds for or on behalf of a retail on-sale licensee provided each of the following conditions are met:

(1) The on-sale licensee is the owner and manager of outdoor fairs in northern and southern California which have a history-based theme and operate for 6 to 12 weekends in either or both venues and, excluding rain-outs, have an average daily attendance exceeding 10,000 persons.

(2) The sponsorship funds will be provided and used only in connection with specific programs or activities at the outdoor fairs described in paragraph (1).

(3) The sponsorship funds are to sponsor the following programs or activities only:

(i) Signing program for the deaf.

(ii) Docent program for the disabled.

(iii) Public school history program.

(iv) Scholarships and honoraria for the students of the College of Performing Arts.

(v) Contests involving sports, cooking, brewing, costumes, and other skills related to arts and sciences.

(vi) Equestrian exhibits and tournaments.

(4) The on-sale licensee serves other brands of beer or wine in addition to the brand manufactured by the beer manufacturer or produced by the winegrower providing sponsorship funds.

(b) Any provision of sponsorship funds pursuant to subdivision (a) shall be conducted pursuant to a written contract entered into by the beer manufacturer or winegrower and the on-sale licensee.

(c) Any beer manufacturer or winegrower who, through coercion or other illegal means, induces a beer or wine wholesaler to fulfill those contractual obligations entered into pursuant to subdivision (a), is guilty of a misdemeanor and is punishable by imprisonment in a county jail not exceeding six months, or by a fine in an amount equal to the entire value of the sponsorship funds involved in the contract, plus ten thousand dollars ($10,000), or by both that imprisonment and fine. This person shall also be subject to license revocation pursuant to Section 24200.

(d) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests must be limited to its express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Added by Stats. 1996, Ch. 638, Sec. 1. Effective January 1, 1997.)



25503.37

(a) Nothing in this division shall prohibit the issuance, transfer, or renewal of any retail on-sale license to any person with respect to premises that are an integral part of an interactive entertainment facility and are owned directly or indirectly, in whole or in part, by, or operated by or on behalf of, the licensee, notwithstanding that a manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler has any interest, directly or indirectly, in the premises, in the retail license, or in the retail licensee, if all of the following conditions are met:

(1) The principal business conducted within the facility is providing interactive entertainment, not the sale of alcoholic beverages.

(2) Other than as permitted in Sections 23358 and 23360 with respect to wine and brandy, the retail licensee shall purchase no beer, wine, or distilled spirits for sale in this state other than from a wholesale licensee, and the retail licensee shall purchase no alcoholic beverages for sale in this state from any wholesale licensee that has any interest, directly or indirectly, in the premises, in the retail licensee, or in the retail license.

(3) The retail licensee shall serve other brands of beer, wine, and distilled spirits in addition to the brands manufactured, produced, or distributed by any manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler which has any interest, directly or indirectly, in the premises, in the retail licensee, or in the retail license.

(4) No more than 15 percent of the retail licensee’s monetary expenditures for alcoholic beverages for sale on its licensed premises in a calendar year shall be for products manufactured, produced, or distributed by any manufacturer, winegrower, manufacturer’s agent, California winegrower’s agent, rectifier, distiller, bottler, importer, or wholesaler which has any interest, directly or indirectly, in the premises, in the retail licensee, or in the retail license.

(b) For purposes of this section, “interactive entertainment facility” means premises which feature interactive computer and video entertainment attractions, themed merchandise, and food and beverages.

(c) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. Notwithstanding the foregoing, having considered the public welfare, the economic impact on the state, and the entirety of the circumstances involved, the Legislature further finds that the purpose and intent of the general prohibition against tied interests is not violated by granting the exception established by this section.

(Amended by Stats. 2012, Ch. 327, Sec. 17. Effective January 1, 2013.)



25503.38

(a) Notwithstanding any other provision of this chapter, a beer manufacturer may sponsor or purchase advertising space and time from, or on behalf of, an off-sale retail licensee subject to all of the following conditions:

(1) The off-sale retail licensee is an owner or coowner of a professional sports team.

(2) The professional sports team owned or coowned by the off-sale retail licensee is a tenant of, and plays its home games in, an arena with a fixed seating capacity in excess of 10,000 seats located in San Joaquin County.

(3) The advertising space or time is sponsored or purchased only in connection with the professional sports team’s events held on the premises of the arena.

(4) The owner or coowner of the professional sports team does not hold or have an interest in more than two off-sale retail licenses.

(b) Any sponsorship or purchase of advertising space or time conducted pursuant to subdivision (a) shall be conducted pursuant to a written contract entered into by the beer manufacturer, the off-sale retail licensee, and all other coowners, where applicable.

(c) Any beer manufacturer who, through coercion or other illegal means, induces, directly or indirectly, a holder of a wholesaler’s license to fulfill those contractual obligations entered into pursuant to subdivision (a) or (b) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(d) Any off-sale retail licensee described in subdivision (a) who, directly or indirectly, solicits or coerces a holder of a wholesaler’s license to solicit a beer manufacturer to sponsor or purchase advertising time or space pursuant to subdivision (a) or (b) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(e) Nothing in this section shall authorize the purchasing of advertising space or time from, or on behalf of, any on-sale licensee that is the owner, manager, agent of the owner, assignee of the owner’s advertising rights, or a tenant of the arena described in paragraph (2) of subdivision (a).

(f) Nothing in this section shall authorize a beer manufacturer to furnish, give, or lend anything of value to an off-sale retail licensee described in subdivision (a) except as expressly authorized by this section or any other provision of this division.

(g) For purposes of this section, “beer manufacturer” includes a holder of a beer manufacturer’s license, a holder of an out-of-state beer manufacturer’s certificate, or a holder of a beer and wine importer’s general license, selling beer only.

(Added by Stats. 2007, Ch. 221, Sec. 1. Effective September 21, 2007.)



25503.39

(a) Notwithstanding any other provision of this chapter, a beer manufacturer, holder of a winegrower’s license, winegrower’s agent, holder of an importer’s general license, distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, or a distilled spirits manufacturer’s agent may sponsor events promoted by, and may purchase advertising space and time from, or on behalf of, a live entertainment marketing company subject to all of the following conditions:

(1) The live entertainment marketing company is a wholly owned subsidiary of a live entertainment company that has its principal place of business in the County of Los Angeles, whose shares of stock are sold to the general public on a national stock exchange, and also owns subsidiaries that hold on-sale retail licenses.

(2) The sponsorship and the advertising space or time is purchased only in connection with the promotion of live artistic, musical, sports, or cultural entertainment events at entertainment facilities, auditoriums, or arenas that are designed and used for live artistic, musical, sports, or cultural entertainment events.

(3) (A) Any on-sale licensee operating at a venue where live artistic, musical, sports, or cultural entertainment events are performed pursuant to a sponsorship described in this section or where advertising is purchased as described in this section shall serve other brands of beer, distilled spirits, and wine in addition to any brand manufactured or distributed by the sponsoring or advertising beer manufacturer, holder of a winegrower’s license, winegrower’s agent, holder of an importer’s general license, distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, or a distilled spirits manufacturer’s agent.

(B) Any on-sale retail licensee owned by the live entertainment company described in paragraph (1) shall serve other brands of beer, distilled spirits, and wine in addition to any brand manufactured or distributed by the sponsoring or advertising beer manufacturer, holder of a winegrower’s license, winegrower’s agent, holder of an importer’s general license, distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, or a distilled spirits manufacturer’s agent.

(4) (A) Advertising space or time purchased pursuant to this section shall not be placed in any on-sale licensed premises where the on-sale retail licensee is owned by the live entertainment company, or any of its subsidiaries, described in paragraph (1).

(B) Sponsorship provided pursuant to this section shall not be allowed if the event or activity is held at or in any on-sale licensed premises where the on-sale retail licensee is owned by the live entertainment company, or any of its subsidiaries, described in paragraph (1).

(5) An agreement for the sponsorship of, or for the purchase of advertising space and time during, a live artistic, musical, sports, or cultural entertainment event shall not be conditioned directly or indirectly, in any way, on the purchase, sale, or distribution of any alcoholic beverage manufactured or distributed by the advertising or sponsoring beer manufacturer, holder of a winegrower’s license, winegrower’s agent, holder of an importer’s general license, distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, or a distilled spirits manufacturer’s agent by the live entertainment company described in paragraph (1) or by any on-sale retail licensee that is owned by the live entertainment company.

(b) Any sponsorship of events or purchase of advertising space or time conducted pursuant to subdivision (a) shall be conducted pursuant to a written contract entered into by the beer manufacturer, holder of a winegrower’s license, winegrower’s agent, holder of an importer’s general license, distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, or a distilled spirits manufacturer’s agent and the live entertainment marketing company.

(c) Any beer manufacturer, holder of a winegrower’s license, winegrower’s agent, holder of an importer’s general license, distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, or a distilled spirits manufacturer’s agent who, through coercion or other illegal means, induces, directly or indirectly, a holder of a wholesaler’s license to fulfill those contractual obligations entered into pursuant to subdivision (a) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(d) Any on-sale retail licensee who, directly or indirectly, solicits or coerces a holder of a wholesaler’s license to solicit a beer manufacturer, holder of a winegrower’s license, winegrower’s agent, holder of an importer’s general license, distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, or a distilled spirits manufacturer’s agent to purchase advertising time or space pursuant to subdivision (a) shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail not exceeding six months, or by a fine in an amount equal to the entire value of the advertising space or time involved in the contract, whichever is greater, plus ten thousand dollars ($10,000), or by both imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(e) For purposes of this section, “beer manufacturer” includes a holder of a beer manufacturer’s license, a holder of an out-of-state beer manufacturer’s certificate, or a holder of a beer and wine importer’s general license.

(f) Nothing in this section shall authorize the purchasing of advertising space or time directly from, or on behalf of, any on-sale licensee.

(g) Nothing in this section shall authorize a beer manufacturer, holder of a winegrower’s license, winegrower’s agent, holder of an importer’s general license, distilled spirits manufacturer, holder of a distilled spirits rectifiers general license, or a distilled spirits manufacturer’s agent to furnish, give, or lend anything of value to an on-sale retail licensee described in subdivision (a) except as expressly authorized by this section or any other provision of this division.

(Added by Stats. 2007, Ch. 349, Sec. 4. Effective January 1, 2008.)



25503.41

(a) Notwithstanding any other provision of this division, any person that both operates a winery in another state and produces distilled spirits in another state may hold an interest in no more than 12 brewpub-restaurant licenses, provided that all of the following conditions are met:

(1) The out-of-state distilling operations occur only on premises where the licensee also conducts brewpub-restaurant operations, and do not exceed 12,000 gallons of distilled spirits annually at any licensed location.

(2) The out-of-state winery operations occur only on premises where the licensee also conducts brewpub-restaurant operations.

(3) The distilled spirits and wine that are manufactured out of state by the licensee are not imported into or sold in this state. If the licensee imports beer into this state that is produced in its out-of-state brewpub, it shall do so only through a licensed beer and wine wholesaler.

(b) The Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests must be limited to its expressed terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Added by Stats. 2008, Ch. 461, Sec. 1. Effective January 1, 2009.)



25503.42

(a) Notwithstanding any other provision of this chapter, a beer manufacturer, the holder of a winegrower’s license, a California winegrower’s agent, a holder of a distilled spirits rectifier’s general license, a distilled spirits manufacturer, or a distilled spirits manufacturer’s agent may purchase indoor advertising space or time at a fully enclosed venue with box office sales and attendance by the public on a ticketed basis only, with a patronage capacity in excess of 2,000, but not more than 3,000, located in Los Angeles County within the area subject to the Los Angeles Sports and Entertainment District Specific Plan adopted by the City of Los Angeles pursuant to ordinance number 174225, as approved on September 6, 2001, where the owner of the venue is not the on-sale retail licensee. The purchase of the indoor advertising space or time shall be subject to all of the following conditions:

(1) The indoor advertising space or time is purchased only at the venue specified in this subdivision.

(2) The purchase of indoor advertising space or time shall be conducted pursuant to a written agreement entered into by the beer manufacturer, holder of a winegrower’s license, California winegrower’s agent, holder of a distilled spirits rectifier’s general license, distilled spirits manufacturer, or a distilled spirits manufacturer’s agent and the owner of the venue described in this subdivision. A holder of a wholesale license shall not be a party to the written agreement or otherwise have any direct or indirect obligations under the agreement, including an obligation to share in the costs or contribute to the costs of the indoor advertising space or time purchased pursuant to this section.

(3) An agreement for the purchase of indoor advertising space or time pursuant to this section shall not be conditioned directly or indirectly, in any way, on the purchase, sale, or distribution of any alcoholic beverage manufactured or distributed by the advertising beer manufacturer, holder of a winegrower’s license, California winegrower’s agent, holder of a distilled spirits rectifier’s general license, distilled spirits manufacturer, or a distilled spirits manufacturer’s agent by any on-sale retail licensee.

(4) An on-sale licensee operating at a venue described in this subdivision where indoor advertising space or time is purchased shall serve other brands of beer distributed by a competing beer wholesaler in addition to the brands manufactured or marketed by the advertising beer manufacturer, other brands of wine distributed by a competing wine wholesaler in addition to the brands produced or marketed by the advertising winegrower or California winegrower’s agent, and other brands of distilled spirits distributed by a competing distilled spirits wholesaler in addition to the brands manufactured or marketed by the advertising distilled spirits manufacturer, the distilled spirits manufacturer’s agent, or a holder of a distilled spirits rectifier’s general license.

(5) No more than 15 percent of the retail licensee’s monetary expenditures for distilled spirits and wine for sale on its licensed premises in any calendar year shall be for products manufactured, produced, or distributed by the holder of a winegrower’s license, California winegrower’s agent, distilled spirits manufacturer, holder of a distilled spirits rectifier’s general license, or a distilled spirits manufacturer’s agent that has purchased indoor advertising space.

(b) A beer manufacturer, holder of a winegrower’s license, California winegrower’s agent, holder of a distilled spirits rectifier’s general license, distilled spirits manufacturer, or a distilled spirits manufacturer’s agent who, through coercion or other illegal means, induces, directly or indirectly, a holder of a wholesaler’s license to fulfill those contractual obligations entered into pursuant to subdivision (a) shall be guilty of a misdemeanor and shall be punished by imprisonment in a county jail for not more than six months, or by a fine equal to the greater of an amount equal to the entire value of the advertising space or time involved in the contract or ten thousand dollars ($10,000), or by both that imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(c) An on-sale retail licensee who, directly or indirectly, solicits or coerces a holder of a wholesaler’s license to solicit a beer manufacturer, holder of a winegrower’s license, California winegrower’s agent, holder of a distilled spirits rectifier’s general license, distilled spirits manufacturer, or a distilled spirits manufacturer’s agent to purchase indoor advertising time or space pursuant to subdivision (a) shall be guilty of a misdemeanor and shall be punished by imprisonment in a county jail for not more than six months, or by a fine equal to the greater of an amount equal to the entire value of the advertising space or time involved in the contract or ten thousand dollars ($10,000), or by both that imprisonment and fine. The person shall also be subject to license revocation pursuant to Section 24200.

(d) For purposes of this section, “beer manufacturer” includes a holder of a beer manufacturer’s license, a holder of an out-of-state beer manufacturer’s certificate, or a holder of a beer and wine importer’s general license.

(e) Nothing in this section shall authorize the purchasing of indoor advertising space or time pursuant to subdivision (a) by any beer manufacturer, holder of a winegrower’s license, a California winegrower’s agent, a distilled spirits manufacturer, holder of a distilled spirits rectifier’s general license, or a distilled spirits manufacturer’s agent directly or indirectly from any on-sale licensee.

(f) A venue owner that meets the description provided in subdivision (a) and that enters into a written agreement pursuant to this section shall obtain an annual certificate from the department. The director shall prepare, as part of the annual report required by Section 23055 for submission to the Legislature, a listing of the number of certifications made pursuant to this section or the absence of any certifications. Where there have been no certifications made pursuant to this section for two consecutive years, this information shall be included in the report.

(g) The Legislature finds that it is necessary and proper to require a separation among manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied interests shall be limited to its express terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Amended by Stats. 2012, Ch. 327, Sec. 18. Effective January 1, 2013.)



25503.45

(a) Notwithstanding any other provision of this division, a licensed beer manufacturer or a holder of beer and wine importer’s general license, or any director, partner, officer, agent, or representative of that person, may instruct consumers at an on-sale retail licensed premises authorized to sell its product with the permission of the on-sale retail licensee. The instruction may include serving beer sold by the on-sale retail licensee to the consumer and providing information on the history, nature, values, and characteristics of the beer, and methods of presenting and serving the beer. Orders for the sale of beer may be accepted by the beer manufacturer conducting an instructional event if the sales transaction is completed at the beer manufacturer’s licensed premises.

(b) A person authorized by subdivision (a), in advance of an authorized instructional event, may list in an advertisement the name and address of the on-sale retail licensee, the names of the beers being featured at the instructional event, and the time, date, and location of, and other information about, the instructional event, subject to the following limitations:

(1) The advertisement does not also contain the retail price of the beers.

(2) The listing of the retailer’s name and address is the only reference to the retailer in the advertisement and is relatively inconspicuous in relation to the advertisement as a whole. Pictures or illustrations of the retailer’s premises and laudatory references to the retailer in these advertisements are not hereby authorized.

(c) An on-sale retail licensee’s advertisement of an authorized instructional event may include the name, address, and brand names of the person authorized by subdivision (a), however nothing in this section allows that person to share in the costs of the on-sale retail licensee’s advertisement.

(d) For purposes of this section, a licensed beer and wine wholesaler shall not be a representative of a beer manufacturer or a holder of a beer and wine importer’s general license.

(e) Notwithstanding any other provision of this division, no alcoholic beverage may be given away in connection with the instructional event authorized by this section.

(Added by Stats. 2010, Ch. 149, Sec. 1. Effective January 1, 2011.)



25504

Any person violating any provision of Sections 25500 to 25503, inclusive, is guilty of a misdemeanor, and any holder of any retail on-sale or retail off-sale license who solicits any such violation or accepts or permits to be accepted on his behalf and with his consent any of the prohibited matters, articles, or acts is guilty of a misdemeanor.

The provisions of Sections 25500 to 25503, inclusive, do not apply to any equipment, fixtures, or supplies furnished, given, lent, or sold prior to June 13, 1935, so long as the equipment, fixtures, or supplies remain in the premises in which installed prior to that time, nor do they apply to carbonic acid gas or tapping accessories furnished to any one on-sale licensee to a limit of not exceeding a value of five dollars ($5) per tap in any one calendar year.

(Amended by Stats. 1953, Ch. 1149.)



25504.5

The provisions of Sections 25500 to 25503, inclusive, and of Section 25600 do not apply to the occasional inspection and cleaning by manufacturers and wholesalers of taps and tapping equipment installed in retail on-sale premises.

(Amended by Stats. 2012, Ch. 367, Sec. 1. Effective January 1, 2013.)



25505

No on-sale licensee, or any officer, director, employee, or agent of that licensee, shall hold any ownership or interest, directly or indirectly, in any manufacturer’s, winegrower’s, rectifier’s, importer’s, or wholesaler’s license, the business conducted under that license, or the property used in the business.

The provisions of this section shall not apply to the holding by one person of a wholesaler’s license and an on-sale license in a county with a population that does not exceed 15,000.

The provisions of this section shall not apply to the financial or representative relationship between a manufacturer, winegrower, manufacturer’s agent, rectifier, distiller, bottler, importer, or wholesaler, or any officer, director, or agent of that person, and, except as otherwise specified, a person holding only one of the following types of licenses:

(a) On-sale general license for a bona fide club.

(b) Club license (issued under Article 4 (commencing with Section 23425) of Chapter 3 of this division).

(c) Veterans’ club license (issued under Article 5 (commencing with Section 23450) of Chapter 3 of this division).

(d) On-sale license for boats, trains, sleeping cars or airplanes, except as provided in subdivision (e), where the alcoholic beverages produced or sold by that manufacturer, winegrower, manufacturer’s agent, rectifier, bottler, importer, or wholesaler or any officer, director, or agent of that person are not sold, furnished or given, directly or indirectly to the on-sale licensee.

The provisions of this section shall not prohibit the leasing of property by an on-sale licensee to a manufacturer, winegrower, rectifier, importer or wholesaler provided that the lease agreement is first approved by the department. The department shall approve the lease agreement unless it finds that the rent payable is not the fair rental value of the property or that the purpose of the lease is to violate any of the provisions of this chapter.

The provisions of this section shall not prohibit the holding of any ownership or interest by an on-sale licensee, or any officer, director, employee, or agent of any on-sale licensee, in any winegrower’s license, which winegrower manufactures, produces, bottles, processes, imports, or sells wine only, or in the business conducted under any winegrower’s license, provided the on-sale licensee, or the officer, director, employee, or agent thereof does not sell pursuant to that on-sale license any wine manufactured, produced, processed, imported, or sold by the licensed winegrower for so long as the holding of the ownership or interest continues.

(e) Any and all of the licenses specifically enumerated, mentioned, or described in Section 25503.30, either singly or in combination.

(Amended by Stats. 2010, Ch. 296, Sec. 9. Effective January 1, 2011.)



25506

Except as authorized by this division, no off-sale general licensee, or any officer, director, employee, or agent of such licensee, shall hold any ownership or interest, directly or indirectly, in the business, property, or license of any distilled spirits wholesaler, rectifier, distilled spirits manufacturer, or distilled spirits manufacturer’s agent.

(Added by Stats. 1953, Ch. 152.)



25507

The provisions of Section 25506 do not prohibit a licensed wine grower or brandy manufacturer holding an off-sale general license permitted by Section 23362, or any officer, director, or employee of such licensee, from holding any ownership or interest in any distilled spirits manufacturer's, distilled spirits manufacturer’s agent's, rectifier's, or distilled spirits wholesaler’s license, business, or property.

(Added by Stats. 1953, Ch. 152.)



25508

Any person who held an interest in, or was a member of, a cooperative wholesale grocery company on May 1, 1947, which cooperative holds a distilled spirits wholesaler’s license, may hold and renew his off-sale general license and may acquire an off-sale general license or licenses for bona fide retail grocery store or stores. Any person who is admitted to membership, or acquires an interest, in such a cooperative after May 1, 1947, may hold or acquire off-sale general licenses and shall operate a bona fide retail grocery store at each location at which he holds or acquires an off-sale general license. Any cooperative wholesale grocery company which held a distilled spirits wholesale license on May 1, 1937, may hold and renew the license, notwithstanding its members or some of them hold off-sale general licenses pursuant to this section.

(Added by Stats. 1953, Ch. 152.)



25509

(a) A distilled spirits manufacturer, a brandy manufacturer, a beer manufacturer, a winegrower, a wine blender, a distilled spirits rectifier, a wine rectifier, a distilled spirits wholesaler or a beer and wine wholesaler who sold and delivered beer, wine, or distilled spirits to a retailer and who did not receive payment for such beer, wine, or distilled spirits by the expiration of the 42nd day from date of delivery shall charge the retailer 1 percent of the unpaid balance for such beer, wine, and distilled spirits on the 43rd day from date of delivery and an additional 1 percent for each 30 days thereafter.

(b) A distilled spirits manufacturer, a brandy manufacturer, a beer manufacturer, a winegrower, a wine blender, distilled spirits rectifier, a wine rectifier, distilled spirits wholesaler or beer and wine wholesaler who sold and delivered beer, wine, or distilled spirits to a retailer and who did not receive payment in full by the expiration of the 30th day from date of delivery or who has not received payment of the 1 percent charge at the expiration of the 30th day from the day the charge became due shall thereafter sell beer, wine, or distilled spirits to said retailer either for cash or by receiving payment in advance of delivery until such time as all payments are received for the beer, wine, or distilled spirits sold and delivered to the said retailer more than 30 days previously.

(c) The 42-day period and the 30-day period provided for in this section shall commence with the day immediately following the date of invoice and shall include all successive days including Sundays and holidays to and including the 42nd or 30th day as the case may be. When the 42nd day from date of invoice or the expiration of each additional 30-day period falls on Saturday, Sunday, or legal holiday, the next business day shall be deemed to be the expiration day.

(d) All moneys received from a retailer in payment for any beer, wine, or distilled spirits sold and delivered to him or her shall be first applied to the payment of the oldest balance on beer, wine, or distilled spirits. All checks received for such payments shall be deposited for collection not later than the second business day following receipt of said check. A promissory note, postdated check or check dishonored on presentation shall not be deemed payment.

(e) In enacting the act that amends this section by adding this subdivision, the Legislature finds that it is necessary and proper to remove the retailer from financial or business obligations to suppliers or wholesalers by the extension of credit beyond the terms contained in this section. The Legislature further finds that the exception established by this section to the general prohibition against tied interests shall be limited to its express terms so as not to undermine the general prohibition, and intends that this section shall be construed accordingly.

(Amended by Stats. 2006, Ch. 910, Sec. 3. Effective January 1, 2007.)



25510

Notwithstanding any other provision of this chapter, a manufacturer may furnish to a licensed wholesaler, and a licensed wholesaler or manufacturer may furnish to an on-sale licensee, only the following specified items of alcoholic beverage tapping equipment: kegs, tapping heads, air lines, alcoholic beverage lines, clamps, washers, coupling devices, rods, vents, valves, keg spacers, and filters for an initial installation in a new on-sale licensed account or for a changeover of equipment from one tapping system to another. A supplier may service, repair, and replace the above-specified items of alcoholic beverage tapping equipment as necessary. This section shall not permit a supplier to furnish or repair alcoholic beverage equipment not specified in this section to an on-sale licensee. Alcoholic beverage tapping equipment furnished by a supplier shall remain the property of the supplier.

(Amended by Stats. 2004, Ch. 604, Sec. 1. Effective January 1, 2005.)



25511

Notwithstanding any other provision of this division, a manufacturer or wholesaler, or any officer, director, or agent of any of those persons may furnish, give, rent, lend, or sell, directly or indirectly, any equipment, fixtures, or supplies, other than alcoholic beverages, to a retailer whose equipment, fixtures, or supplies were lost or damaged as a result of a natural disaster and whose premises are located in an area proclaimed to be in a state of disaster by the Governor.

This section does not apply to transactions that occur three months or more after the Governor proclaims an area to be in a state of disaster.

Nothing in this section is intended to affect or otherwise limit Section 23104.1, 23104.2, or 23104.3.

(Amended by Stats. 2012, Ch. 367, Sec. 2. Effective January 1, 2013.)



25512

(a) Notwithstanding any other provision of this division, any licensee or officer, director, employee, or agent of a licensee that holds no more than eight on-sale licenses may also hold not more than 16.67 percent of the stock of a corporation that holds beer manufacturer licenses issued pursuant to paragraph (1) of subdivision (a) of Section 23320 that are located in Sacramento, Placer, Contra Costa, San Joaquin, or Napa County, and may serve on the board of directors and as an officer or employee of that corporate licensed beer manufacturer.

(b) An on-sale licensee specified in subdivision (a) shall purchase no alcoholic beverages for sale in this state other than from a licensed wholesaler or winegrower.

(c) In enacting this section, the Legislature finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques. The Legislature further finds that the exception established by this section to the general prohibition against tied-house interests must be limited to its expressed terms so as not to undermine the general prohibition, and intends that this section be construed accordingly.

(Amended by Stats. 2000, Ch. 979, Sec. 12. Effective January 1, 2001.)






CHAPTER 16 - Regulatory Provisions

ARTICLE 1 - In General

25600

(a) (1) No licensee shall, directly or indirectly, give any premium, gift, or free goods in connection with the sale or distribution of any alcoholic beverage, except as provided by rules that shall be adopted by the department to implement this section or as authorized by this division.

(2) (A) Notwithstanding paragraph (1), for purposes of this section, a refund to, or exchange of products for, a dissatisfied consumer by a licensee authorized to sell to consumers shall not be deemed a premium, gift, or free goods given in connection with the sale or distribution of an alcoholic beverage.

(B) A winegrower may advertise or otherwise offer consumers a guarantee of product satisfaction only in newsletters or other publications of the winegrower or at the winegrower’s premises. A winegrower may refund to a dissatisfied consumer the entire purchase price of wine produced by that winegrower and sold to that consumer, regardless of where the wine was purchased.

(b) (1) Except as provided in paragraph (2), no rule of the department may permit a licensee to give any premium, gift, or free goods of greater than inconsequential value in connection with the sale or distribution of beer. With respect to beer, premiums, gifts, or free goods, including advertising specialties that have no significant utilitarian value other than advertising, shall be deemed to have greater than inconsequential value if they cost more than twenty-five cents ($0.25) per unit, or cost more than fifteen dollars ($15) in the aggregate for all those items given by a single supplier to a single retail premises per calendar year.

(2) (A) No rule of the department may impose a dollar limit for consumer advertising specialties furnished by a beer manufacturer to the general public other than three dollars ($3) per unit original cost to the beer manufacturer who purchased it.

(B) With respect to beer, a beer manufacturer may give consumer advertising specialties to the general public that do not exceed three dollars ($3) per unit original cost to the beer manufacturer who purchased it. For purposes of this paragraph, “beer manufacturer” includes a holder of a beer manufacturer’s license, a holder of an out-of-state beer manufacturer’s certificate, an out-of-state vendor that holds a certificate of compliance, or a holder of a beer and wine importer’s general license. A licensee authorized to give consumer advertising specialties pursuant to this paragraph shall not be precluded from doing so on the basis of holding any other type of alcoholic beverage license.

(C) A beer manufacturer, as defined in subparagraph (B) of paragraph (2) shall not require a beer wholesaler to fund the purchase of consumer advertising specialties that beer manufacturers are permitted to give under paragraph (2).

(D) Consumer advertising specialties furnished by a beer manufacturer are intended only for adults of legal drinking age. Coin banks, toys, balloons, magic tricks, miniature bottles or cans, confections, dolls, or other items that appeal to minors or underage drinkers may not be used in connection with the merchandising of beer.

(c) With respect to distilled spirits and wines, a licensee may furnish, give, rent, loan, or sell advertising specialties to a retailer, provided those items bear conspicuous advertising required of a sign and the total value of all retailer advertising specialties furnished by a supplier, directly or indirectly, to a retailer do not exceed fifty dollars ($50) per brand in any one calendar year per retail premises. The value of a retailer advertising specialty is the actual cost of that item to the supplier who initially purchased it, excluding transportation and installation costs. The furnishing or giving of any retailer advertising specialty shall not be conditioned upon the purchase of the supplier’s product. Retail advertising specialties given or furnished free of charge may not be sold by the retail licensee. No rule of the department may impose a dollar limit for consumer advertising specialties furnished by a distilled spirits supplier to a retailer or to the general public of less than five dollars ($5) per unit original cost to the supplier who purchased it.

(Amended by Stats. 2009, Ch. 521, Sec. 1. Effective October 11, 2009.)



25600.1

(a) An authorized licensee may conduct consumer contests, subject to the following conditions:

(1) (A) Entry or extra chances in a contest shall not be made available via the purchase of an alcoholic beverage.

(B) Entry into or participation in a contest shall be limited to persons 21 years of age or older.

(C) No contest shall involve consumption of alcoholic beverages by a participant.

(D) A contest may not be conducted for the benefit of any permanent retail licensee.

(2) (A) Closures, caps, cap liners, corks, labels, cartons, cases, packaging, or other similar material shall not be used as an entry to a contest or as a means of determining the amount or size of the prize or the winner in a contest, except as provided in subparagraphs (D) and (F).

(B) The authorized licensee shall provide an alternative means of entry that does not require a visit to a licensed premises.

(C) Except as provided in subparagraph (D), removable entry forms shall not be used on alcoholic beverage labels, containers, packaging, cases, or cartons.

(D) Removable entry forms that are neck hangers shall be used only on bottles of wine or distilled spirits, and shall not require purchase of the product. Removable neck hangers shall be used only if other entry forms are available at the point of sale or if an alternative means of entry is also available.

(E) Entry forms may be provided through electronic or other media, including point of sale.

(F) Codes that may be scanned or electronically entered by a consumer where the authorized licensee has permanently affixed the codes as part of the original alcoholic beverage label, container, packaging, case, or carton, and where the codes are not removable and not required to be removed are permitted as a form of entry.

(G) All permitted means of entry, including the use of electronic or scanner codes, shall clearly indicate that no purchase is required to enter.

(3) A contest shall not provide for the instant or immediate awarding of a prize or prizes. Instant or immediate notification to the consumer that he or she is a winner is permissible.

(4) Except for providing a means of entry, a contest authorized by this section shall not be conducted at the premises of a retail licensee or the premises of a winegrower or beer manufacturer operating under a duplicate license for a branch office.

(5) Alcoholic beverages or anything redeemable for alcoholic beverages shall not be awarded as a contest prize. This paragraph shall not prohibit a contest in which the prize is cash or cash equivalent or the awarding of cash or cash equivalent.

(6) A retail licensee shall not serve as the agent of an authorized licensee by collecting or forwarding entries or awarding prizes to, or redeeming prizes for, a contest winner.

(7) A licensee that is not an authorized licensee shall not directly or indirectly underwrite, share in, or contribute to, the costs of a contest authorized by this section or serve as the agent of an authorized licensee to collect or forward entries or to furnish any prize to a contest winner.

(8) (A) Advertising of a contest shall comply with the signage and advertising restrictions contained in this chapter, Chapter 15 (commencing with Section 25500), and any regulations issued by the department.

(B) Advertising or promotion of a contest shall not identify or refer to any retail licensee.

(C) A retail licensee shall only advertise or promote a contest authorized by this section in the manner specified in subparagraph (A).

(D) Advertising or promotion of a contest shall only be conducted on the premises of a retail licensee when such advertisement or promotion involves a minimum of three unaffiliated retail licensees. For purposes of this subparagraph, “unaffiliated retail licensees” shall not include any retail licensee owned or controlled in whole or in part by an authorized licensee or any officer, director, or agent of that licensee.

(E) Placement of signs or other advertising of a contest in a licensed retail premises shall not be conditioned upon the following:

(i) The placement of any product within the licensed premises or the restriction, in any way, of the purchase of a product by a licensee, the removal of a product from the sales area of a licensed premises, or the resetting or repositioning of a product within the licensed premises.

(ii) The purchase or sale of any product produced, imported, distributed, represented, or promoted by an authorized licensee or its agent.

(F) An agreement, whether written or oral, entered into, by, and between a retail licensee and an authorized licensee or its agent that precludes the advertisement or promotion of a contest on the premises of the retail licensee by another authorized licensee is prohibited.

(9) Contest prizes shall not be awarded to an authorized licensee, retail licensee, or wholesale licensee or agent, officer, employee, or family member of an authorized licensee, retail licensee, or wholesale licensee. For the purposes of this paragraph, “family member” means a spouse, parent, sibling, child, son-in-law, daughter-in-law, and lineal descendants, including those by adoption. An authorized licensee shall maintain all records pertaining to a contest for three years following the completion of a contest. This section shall not apply to contests conducted by an authorized licensee as part of a sales incentive program for wholesale licensees or their employees or an authorized licensee’s employees.

(b) Nothing in this section shall preclude licensees from sponsoring contests as permitted by regulations of the department.

(c) For purposes of this section:

(1) (A) “Authorized licensee” means a winegrower, beer and wine importer general, beer manufacturer, out-of-state beer manufacturer certificate holder, distilled spirits manufacturer, distilled spirits manufacturer’s agent, distilled spirits importer general, distilled spirits general rectifier, rectifier, out-of-state distilled spirits shipper’s certificate holder, brandy manufacturer, and brandy importer. An authorized licensee may conduct a consumer contest pursuant to this section regardless of whether the licensee holds any additional license not included in this paragraph.

(B) An “authorized licensee” shall not include a beer and wine wholesaler, a beer and wine importer general, or distilled spirits importer general that only holds a wholesaler’s or retailer’s license as an additional license.

(2) “Contest” means a game, contest, puzzle, or similar activity that holds out or offers to participants the opportunity to receive or compete for gifts, prizes, gratuities, or other things of value as determined by skill, knowledge, or ability rather than upon random selection. Skill, knowledge, or ability does not include the consumption or use of alcoholic beverages.

(d) Nothing in this section authorizes conducting any contest where consumers are entitled to an allotment or accumulation of points based on purchases made over a period of time that can be redeemed for prizes, things of value, or additional contest entries.

(e) A prize awarded for a contest conducted pursuant to this section shall not be subject to the monetary limitation imposed by Section 25600 or a regulation of the department.

(f) An authorized licensee that violates this section, in addition to any other penalty imposed by this division, may be prohibited by the department from offering a contest to California residents for a period of 12 months.

(Added by Stats. 2012, Ch. 489, Sec. 1. Effective January 1, 2013.)



25600.2

(a) An authorized licensee may conduct or sponsor consumer sweepstakes, subject to the following conditions:

(1) (A) No entry fee may be charged to participate in a sweepstakes authorized by this subdivision. Entry or extra chances in a sweepstakes shall not be made available via the purchase of an alcoholic beverage.

(B) Entry into or participation in a sweepstakes shall be limited to persons 21 years of age or older.

(C) No sweepstakes shall involve consumption of alcoholic beverages by a participant.

(D) Subject to subparagraph (B), any sweepstakes offered in California shall be open to all residents of California.

(E) A sweepstakes may not be conducted for the benefit of any permanent retail license.

(2) (A) Closures, caps, cap liners, corks, labels, cartons, cases, packaging, or other similar material shall not be used as an entry to a sweepstakes or as a means of determining the amount or size of the prize or the winner in a sweepstakes, except as provided in subparagraphs (D) and (F).

(B) The authorized licensee shall provide an alternative means of entry that does not require a visit to a licensed premises.

(C) Except as provided in subparagraph (D), removable entry forms shall not be used on alcoholic beverage labels, containers, packaging, cases, or cartons.

(D) Removable entry forms that are neck hangers shall be used only on bottles of wine or distilled spirits, and shall not require purchase of the product. Removable neck hangers shall be used only if other entry forms are available at the point of sale or if an alternative means of entry is also available.

(E) Entry forms may be provided through electronic or other media, including point of sale.

(F) Codes that may be scanned or electronically entered by a consumer where the authorized licensee has permanently affixed the codes as part of the original alcoholic beverage label, container, packaging, case, or carton and where the codes are not removable and not required to be removed are permitted as a form of entry.

(G) All permitted means of entry, including the use of electronic or scanner codes, shall clearly indicate that no purchase is required to enter.

(H) All sweepstakes entries shall provide the entrant with an equal odds of winning.

(3) A sweepstakes shall not provide for the instant or immediate awarding of a prize or prizes. Instant or immediate notification to the consumer that he or she is a winner is permissible.

(4) Except for providing a means of entry, a sweepstakes authorized by this section shall not be conducted at the premises of a retail licensee or the premises of a winegrower or beer manufacturer operating under a duplicate license for a branch office.

(5) Alcoholic beverages or anything redeemable for alcoholic beverages shall not be awarded as a sweepstakes prize. This paragraph shall not prohibit a sweepstakes in which the prize is cash or cash equivalent or the awarding of cash or cash equivalent.

(6) A retail licensee shall not serve as the agent of an authorized licensee by collecting or forwarding entries or awarding prizes to, or redeeming prizes for, a sweepstakes winner. The matching of entries with numbers or pictures on the point-of-sale materials at retail licensed premises is permitted only if entrants are also offered the opportunity to use an alternative means to determine prize-winning status. An authorized licensee may furnish and maintain a deposit box on a retail licensed premises for the collection and forwarding of sweepstakes entry forms.

(7) A licensee that is not an authorized licensee shall not directly or indirectly underwrite, share in, or contribute to, the costs of a sweepstakes authorized by this section or serve as the agent of an authorized licensee to collect or forward entries or to furnish any prize to a sweepstakes winner.

(8) (A) Advertising of a sweepstakes shall comply with the signage and advertising restrictions contained in this chapter, Chapter 15 (commencing with Section 25500), and any regulations issued by the department.

(B) Advertising or promotion of a sweepstakes shall not identify or refer to a retail licensee.

(C) A retail licensee shall only advertise or promote a sweepstakes authorized by this section in the manner specified in subparagraph (A).

(D) Advertising or promotion of a sweepstakes shall only be conducted on the premises of a retail licensee when such advertisement or promotion involves a minimum of three unaffiliated retail licensees. For purposes of this subparagraph, “unaffiliated retail licensees” shall not include a retail licensee owned or controlled in whole or in part by an authorized licensee or any officer, director, or agent of that licensee.

(E) Placement of signs or other advertising of a sweepstakes in a licensed retail premises shall not be conditioned upon the following:

(i) The placement of a product within the licensed premises or the restriction, in any way, of the purchase of a product by a licensee, the removal of a product from the sales area of a licensed premises, or the resetting or repositioning of a product within the licensed premises.

(ii) The purchase or sale of a product produced, imported, distributed, represented, or promoted by an authorized licensee or its agent.

(F) An agreement, whether written or oral, entered into, by, and between a retail licensee and an authorized licensee that precludes the advertisement or promotion of a sweepstakes on the premises of the retail licensee by another authorized licensee or its agent is prohibited.

(9) Sweepstakes prizes shall not be awarded to an authorized licensee, retail licensee, or wholesale licensee or agent, officer, employee, or family member of an authorized licensee, retail licensee, or wholesale licensee. For the purposes of this paragraph, “family member” means a spouse, parent, sibling, child, son-in-law, daughter-in-law, and lineal descendants, including those by adoption. An authorized licensee shall maintain all records pertaining to a sweepstakes for three years following the completion of a sweepstakes.

(b) For purposes of this section:

(1) (A) “Authorized licensee” means a winegrower, beer and wine importer general, beer manufacturer, out-of-state beer manufacturer certificate holder, distilled spirits manufacturer, distilled spirits manufacturer’s agent, distilled spirits importer general, distilled spirits general rectifier, rectifier, out-of-state distilled spirits shipper’s certificate holder, brandy manufacturer, and brandy importer. An authorized licensee may conduct, sponsor, or participate in a sweepstakes pursuant to this section regardless of whether the licensee holds an additional license not included in this paragraph.

(B) An “authorized licensee” shall not include a beer and wine wholesaler, a beer and wine importer general, or distilled spirits importer general that only holds a wholesaler’s or retailer’s license as an additional license.

(2) “Sweepstakes” means a procedure, activity, or event for the distribution of anything of value by lot, chance, or random selection where the odds for winning a prize are equal for each entry.

(c) Nothing in this section authorizes conducting sweepstakes where consumers are entitled to an allotment or accumulation of points based on purchases made over a period of time that can be redeemed for prizes, things of value, or additional sweepstakes entries.

(d) A prize awarded for a sweepstakes conducted pursuant to this section shall not be subject to the monetary limitation imposed by Section 25600 or a regulation of the department.

(e) An authorized licensee that violates this section, in addition to any other penalty imposed by this division, may be prohibited by the department from offering a sweepstakes to California residents for a period of 12 months.

(Amended by Stats. 2013, Ch. 76, Sec. 8. Effective January 1, 2014.)



25600.3

(a) A beer manufacturer or a beer wholesaler shall not offer, fund, produce, sponsor, promote, furnish, or redeem any type of coupon.

(b) A licensee authorized to sell alcoholic beverages at retail shall not accept, redeem, possess, or utilize any type of coupon that is funded, produced, sponsored, promoted, or furnished by a beer manufacturer or beer wholesaler.

(c) For purposes of this section:

(1) “Beer manufacturer” means a holder of a beer manufacturer’s license, a holder of an out-of-state beer manufacturer’s certificate, a holder of a beer and wine importer’s general license when selling beer, malt beverages, cider, or perry, or a winegrower that is a wholly owned subsidiary of a beer manufacturer.

(2) “Beer wholesaler” means a holder of a beer and wine wholesaler license when selling beer, malt beverages, cider, or perry.

(3) “Cider” has the same meaning set forth in Section 4.21(e)(5) of the Code of Federal Regulations.

(4) “Coupon” means any method by which a consumer receives an instant discount at the time of a purchase that is funded, produced, sponsored, promoted, or furnished, either directly or indirectly, by a beer manufacturer or beer and wine wholesaler, including, but not limited to, a paper coupon, a digital coupon, an instant redeemable coupon (IRC), or an electronic coupon commonly referred to as a scan or scanback. “Coupon” does not include:

(A) A mail-in rebate by which the consumer purchases an item and submits required information in order to receive a rebate or discount from the beer manufacturer.

(B) A coupon that is offered and funded by a distilled spirits manufacturer, distilled spirits importer general, distilled spirits importer, or distilled spirits wholesaler that offers a discount on the purchase of a distilled spirits product if beer, malt beverages, cider, or perry are not advertised in connection with the coupon.

(C) A coupon offered and funded by a winegrower, a wine rectifier, a wine blender, a beer and wine wholesaler, a beer and wine importer, a wine importer general, or a wine broker that offers a discount on the purchase of a wine product if beer, malt beverages, cider, or perry are not advertised in connection with the coupon.

(D) A discount that is offered and funded by a beer manufacturer on the purchase of beer, malt beverages, cider, or perry at the licensed premises of production or other licensed premises owned and operated by the beer manufacturer.

(5) “Perry” has the same meaning set forth in Section 4.21(e)(5) of the Code of Federal Regulations.

(6) “Wine wholesaler” means a holder of a beer and wine wholesaler license when selling wine.

(Added by Stats. 2014, Ch. 145, Sec. 1. Effective January 1, 2015.)



25600.5

Notwithstanding any other provision of this division, a manufacturer of distilled spirits, distilled spirits manufacturer’s agent, out-of-state distilled spirits shipper’s certificate holder, winegrower, rectifier, or distiller, or its authorized unlicensed agent, may provide, free of charge, entertainment, food, and distilled spirits, wine, or nonalcoholic beverages to consumers at an invitation-only event in connection with the sale or distribution of wine or distilled spirits, subject to the following conditions:

(a) No licensee, other than those specified in this section, may conduct or participate in any portion of an event authorized by this section. A licensee authorized to conduct an event pursuant to this section shall not be precluded from doing so on the basis of holding any other type of alcoholic beverage license.

(b) An event authorized by this section shall be conducted on either the:

(1) Premises for which a caterer’s authorization has been issued, except that any event held on the premises of a licensed winegrower shall not be authorized to provide any distilled spirits other than brandy.

(2) Premises of a hotel holding an on-sale beer and wine or on-sale general license, except an event shall not be conducted in the lobby area of a hotel or in any portion of a hotel that is identified, promoted, or otherwise designated by the hotel as a club, nightclub, or other similar entertainment venue. For purposes of this paragraph, “hotel” means any hotel, motel, resort, bed and breakfast inn, or other similar transient lodging establishment, but it does not include any residential hotel as defined in Section 50519 of the Health and Safety Code.

(c) A hotel where the event authorized by this section is being conducted shall maintain, during all times while exercising its license privileges, other areas within the licensed premises that shall be made readily available to the public not attending the authorized event.

(d) Except as provided in paragraph (2) of subdivision (b), an event authorized by this section shall not be conducted on premises for which a permanent retail license has been issued.

(e) Except for fair market value payments authorized pursuant to this section, a retail licensee, including the licensed caterer or the licensed hotel, shall not receive, nor shall the licensee conducting the event give, any other item of value or benefit in connection with events authorized by this section.

(f) The person authorized by this section to provide, free of charge, entertainment, food, and beverages shall be present during the event.

(g) The person authorized by this section to provide, free of charge, entertainment, food, and beverages shall have sole responsibility for providing payment for the entertainment, food, beverages, and rental fees at the event. Payments for entertainment, food, beverages, and rental fees shall not exceed fair market value. No other licensed person shall be authorized, under this section, to provide any portion of these payments.

(h) Requests for attendance at the event shall be by invitation sent to consumers over 21 years of age at a specific address via mail or email, by telephone, or presented in person. Invitations or other advertisements of the event shall not be disseminated by any other means. Invitations shall not be sent by the authorized person or their authorized unlicensed agent inviting all of the employees of a retail licensee or a chain of retail licensees under common ownership to an authorized event.

(i) Attendance at the event shall be limited to consumers who receive and accept an invitation to the event. Invited consumers may each invite one guest. All attendees shall be over 21 years of age. The total number of consumers and their guests allowed at any event authorized by this section shall not exceed 600 people. Admittance to the event shall be controlled by a list containing the names of consumers who accepted the invitation and their guests. The persons identified in this section shall be responsible for compliance.

(j) No premium, gift, free goods, or other thing of value may be given away in connection with the event, except as authorized by this division.

(k) The duration of any event authorized by this section shall not exceed four hours.

(l) (1) Subject to paragraph (3), a person authorized to conduct events pursuant to this section shall not conduct more than 12 events in a calendar year where the consumers and guests in attendance exceed 100 people, and not more than 24 events in a calendar year where the consumers and guests in attendance is 100 people or fewer.

(2) The limitation on events authorized by this section shall be by person, whether that person holds a single license or multiple licenses. If a person holds multiple licenses, the limitation shall be applied to the person holding the license, not by type of license.

(3) A licensee authorized to conduct events pursuant to this section shall not conduct more than two events in a calendar year on the premises of any single licensed hotel or other licensed hotel under the same or common ownership.

(4) The licensee conducting the event shall not advertise any retail licensee. If the event is held on the premises of a retail licensee as permitted by this section, the licensee conducting the event may list the retailer’s name and address in the invitation and any related advertising for the sole purpose of identifying the location of the event. The listing of the retailer’s name and address shall be the only reference to the retail licensee and shall be relatively inconspicuous in relation to the invitation or advertisement as a whole. Pictures or illustrations of the retailer’s premises, or laudatory references to the retailer, shall not be permitted.

(5) (A) Other than as specifically authorized by this section, alcoholic beverage promotions of any sort shall not be conducted by any licensee in conjunction with an event held on the premises of a retail licensee pursuant to this section. This restriction includes any discounted drink specials offered by the retail licensee to consumers.

(B) For purposes of this paragraph, “in conjunction with” means during an event and any period within 24 hours before and 24 hours following an event.

(6) A retail licensee shall conspicuously offer for sale alcoholic beverages other than the products produced, distributed, bottled, or otherwise offered for sale by the licensee conducting the event.

(m) At least 30 days prior to an event, the licensee, or its authorized unlicensed agent, authorized to conduct the event shall apply to the department for a permit authorizing the event. In addition to any other information required by the department, the licensee shall provide the department all of the following information:

(1) The name of the company authorized to conduct the event.

(2) The number of people planned to be in attendance.

(3) The start and end times for the event.

(4) The location of the event.

(5) The name of the caterer, if required, obtaining the caterer’s authorization for the event.

(n) All alcoholic beverages provided pursuant to this section shall be purchased from the holder of the caterer’s permit or the licensed hotel, as applicable.

(o) All alcoholic beverages served at an event authorized by this section shall be served in accordance with Sections 25631 and 25632.

(p) No person authorized to conduct an event pursuant to this section shall hold such an event at the same location more than eight times in a calendar year.

(q) The person authorized to conduct an event under this section may provide attendees at the event with a free ride home. The free rides shall only constitute free ground transportation to attendees’ homes or to hotels or motels where attendees are staying.

(r) In addition to the prescribed fee imposed upon a licensed caterer to conduct an event authorized by this section, a fee of two hundred dollars ($200) shall be collected by the department from the licensee, or its authorized unlicensed agent, authorized by this section to provide, free of charge, entertainment, and beverages at an authorized event.

(s) All licensees involved in events held pursuant to this section shall be responsible for compliance with this section, and with all other provisions of this division in connection with these events, and each may be subject to discipline for violation of this division.

(t) The Legislature finds and declares both of the following:

(1) That it is necessary and proper to require a separation between manufacturing interests, wholesale interests, and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages produced by overly aggressive marketing techniques.

(2) Any exception established by the Legislature to the general prohibition against tied interests must be limited to the express terms of the exception so as to not undermine the general prohibitions.

(u) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 461, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



25601

Every licensee, or agent or employee of a licensee, who keeps, permits to be used, or suffers to be used, in conjunction with a licensed premises, any disorderly house or place in which people abide or to which people resort, to the disturbance of the neighborhood, or in which people abide or to which people resort for purposes which are injurious to the public morals, health, convenience, or safety, is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 152.)



25602

(a) Every person who sells, furnishes, gives, or causes to be sold, furnished, or given away, any alcoholic beverage to any habitual or common drunkard or to any obviously intoxicated person is guilty of a misdemeanor.

(b) No person who sells, furnishes, gives, or causes to be sold, furnished, or given away, any alcoholic beverage pursuant to subdivision (a) of this section shall be civilly liable to any injured person or the estate of such person for injuries inflicted on that person as a result of intoxication by the consumer of such alcoholic beverage.

(c) The Legislature hereby declares that this section shall be interpreted so that the holdings in cases such as Vesely v. Sager (5 Cal. 3d 153), Bernhard v. Harrah’s Club (16 Cal. 3d 313) and Coulter v. Superior Court (____ Cal. 3d ____) be abrogated in favor of prior judicial interpretation finding the consumption of alcoholic beverages rather than the serving of alcoholic beverages as the proximate cause of injuries inflicted upon another by an intoxicated person.

(Amended by Stats. 1978, Ch. 929.)



25602.1

Notwithstanding subdivision (b) of Section 25602, a cause of action may be brought by or on behalf of any person who has suffered injury or death against any person licensed, or required to be licensed, pursuant to Section 23300, or any person authorized by the federal government to sell alcoholic beverages on a military base or other federal enclave, who sells, furnishes, gives or causes to be sold, furnished or given away any alcoholic beverage, and any other person who sells, or causes to be sold, any alcoholic beverage, to any obviously intoxicated minor where the furnishing, sale or giving of that beverage to the minor is the proximate cause of the personal injury or death sustained by that person.

(Amended by Stats. 1986, Ch. 289, Sec. 1.)



25602.2

The director may bring an action to enjoin a violation or the threatened violation of subdivision (a) of Section 25602. Such action may be brought in the county in which the violation occurred or is threatened to occur. Any proceeding brought hereunder shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that it shall be presumed that there is no adequate remedy at law, and that irreparable damage will occur if the continued or threatened violation is not restrained or enjoined.

(Added by Stats. 1978, Ch. 930.)



25602.3

Notwithstanding any other provision of this division, no licensee may petition the department for an offer in compromise pursuant to Section 23095 for a second or any subsequent violation of subdivision (a) of Section 25602 which occurs within 36 months of the initial violation.

(Added by Stats. 1978, Ch. 930.)



25603

Every person, not authorized by law, who brings into any state prison, city or county jail, city and county jail, or reformatory in this State, or within the grounds belonging to any such institution, any alcoholic beverage is guilty of a felony.

(Added by Stats. 1953, Ch. 152.)



25604

It is a public nuisance for any person to maintain any club room in which any alcoholic beverage is received or kept, or to which any alcoholic beverage is brought, for consumption on the premises by members of the public or of any club, corporation, or association, unless the person and premises are licensed under this division. It is a public nuisance for any person to keep, maintain, operate or lease any premises for the purpose of providing therein for a consideration a place for the drinking of alcoholic beverages by members of the public or other persons, unless the person and premises are licensed under this division. As used herein “consideration” includes cover charge, the sale of food, ice, mixers or other liquids used with alcoholic beverage drinks, or the furnishing of glassware or other containers for use in the consumption of alcoholic beverage drinks.

The Attorney General or any district attorney may bring an action in the name of the people to abate the nuisance, and the Attorney General shall, upon request of the department, bring the action.

(Amended by Stats. 1955, Ch. 447.)



25605

No off-sale licensee shall deliver any alcoholic beverages pursuant to orders received for alcoholic beverages by telephone or other electronic means unless upon delivery the recipient shall be able to furnish proof of age and identity to indicate that he or she is 21 years of age or over.

(Amended by Stats. 2013, Ch. 337, Sec. 5. Effective January 1, 2014.)



25606

It is unlawful for any person to use any automobile or other vehicle to conceal, convey, carry, or transport any alcoholic beverages which are subject to seizure under this division, or any stills or parts thereof subject to seizure under this division, or any materials or supplies capable of and intended for use in the manufacture or production of alcoholic beverages with the design to evade the excise taxes or license fees imposed by this division. This section does not apply to any person who uses an automobile or other vehicle to transport distilled spirits for lawful use in the trades, professions, or industries. Any person violating the provisions of this section is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

The department may seize any automobile or other vehicle used contrary to the provisions of this section.

(Amended by Stats. 1983, Ch. 1092, Sec. 59. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



25607

(a) Except as provided in subdivision (b), it is unlawful for any person or licensee to have upon any premises for which a license has been issued any alcoholic beverages other than the alcoholic beverage which the licensee is authorized to sell at the premises under his or her license. It shall be presumed that all alcoholic beverages found or located upon premises for which licenses have been issued belong to the person or persons to whom the licenses were issued. Every person violating the provisions of this section is guilty of a misdemeanor. The department may seize any alcoholic beverages found in violation of this section.

(b) A bona fide public eating place for which an on-sale beer and wine license has been issued may have upon the premises brandy, rum, or liqueurs for use solely for cooking purposes.

(Amended by Stats. 1984, Ch. 382, Sec. 1.)



25607.5

A nonprofit corporation that is required to obtain a license to sell wine under Section 23300 may receive and possess wine donated to it if, at the time of receipt of the wine, the nonprofit corporation has submitted an application with the department for a license to sell the donated wine. Nothing in this section is intended to affect or otherwise limit the application of Section 25503.9.

(Added by Stats. 2008, Ch. 71, Sec. 3. Effective January 1, 2009.)



25608

(a) Every person who possesses, consumes, sells, gives, or delivers to any other person, any alcoholic beverage in or on any public schoolhouse or any of the grounds of the schoolhouse, is guilty of a misdemeanor. This section does not, however, make it unlawful for any person to acquire, possess, or use any alcoholic beverage in or on any public schoolhouse, or on any grounds of the schoolhouse, if any of the following applies:

(1) The alcoholic beverage possessed, consumed, or sold, pursuant to a license obtained under this division, is wine that is produced by a bonded winery owned or operated as part of an instructional program in viticulture and enology.

(2) The alcoholic beverage is acquired, possessed, or used in connection with a course of instruction given at the school and the person has been authorized to acquire, possess, or use it by the governing body or other administrative head of the school.

(3) The public schoolhouse is surplus school property and the grounds of the schoolhouse are leased to a lessee that is a general law city with a population of less than 50,000, or the public schoolhouse is surplus school property and the grounds of the schoolhouse are located in an unincorporated area and are leased to a lessee that is a civic organization, and the property is to be used for community center purposes and no public school education is to be conducted on the property by either the lessor or the lessee and the property is not being used by persons under the age of 21 years for recreational purposes at any time during which alcoholic beverages are being sold or consumed on the premises.

(4) The alcoholic beverages are acquired, possessed, or used during events at a college-owned or college-operated veterans stadium with a capacity of over 12,000 people, located in a county with a population of over 6,000,000 people. As used in this paragraph, “events” mean football games sponsored by a college, other than a public community college, or other events sponsored by noncollege groups.

(5) The alcoholic beverages are acquired, possessed, or used during an event not sponsored by any college at a performing arts facility built on property owned by a community college district and leased to a nonprofit organization that is a public benefit corporation formed under Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code. As used in this paragraph, “performing arts facility” means an auditorium with more than 300 permanent seats.

(6) The alcoholic beverage is wine for sacramental or other religious purposes and is used only during authorized religious services held on or before January 1, 1995.

(7) The alcoholic beverages are acquired, possessed, or used during an event at a community center owned by a community services district or a city and the event is not held at a time when students are attending a public school-sponsored activity at the center.

(8) The alcoholic beverage is wine that is acquired, possessed, or used during an event sponsored by a community college district or an organization operated for the benefit of the community college district where the college district maintains both an instructional program in viticulture on no less than five acres of land owned by the district and an instructional program in enology, which includes sales and marketing.

(9) The alcoholic beverage is acquired, possessed, or used at a professional minor league baseball game conducted at the stadium of a community college located in a county with a population of less than 250,000 inhabitants, and the baseball game is conducted pursuant to a contract between the community college district and a professional sports organization.

(10) The alcoholic beverages are acquired, possessed, or used during events at a college-owned or college-operated stadium or other facility. As used in this paragraph, “events” means fundraisers held to benefit a nonprofit corporation that has obtained a license pursuant to this division for the event. “Events” does not include football games or other athletic contests sponsored by any college or public community college. This paragraph shall not apply to any public education facility in which any grade from kindergarten to grade 12, inclusive, is schooled.

(11) The alcoholic beverages are possessed, consumed, or sold, pursuant to a license, permit, or authorization obtained under this division, for an event held at an overnight retreat facility owned and operated by a county office of education or a school district at times when pupils are not on the grounds.

(12) The grounds of the public schoolhouse on which the alcoholic beverage is acquired, possessed, used, or consumed is property that has been developed and is used for residential facilities or housing that is offered for rent, lease, or sale exclusively to faculty or staff of a public school or community college.

(13) The grounds of a public schoolhouse on which the alcoholic beverage is acquired, possessed, used, or consumed is property of a community college that is leased, licensed, or otherwise provided for use as a water conservation demonstration garden and community passive recreation resource by a joint powers agency comprised of public agencies, including the community college, and the event at which the alcoholic beverage is acquired, possessed, used, or consumed is conducted pursuant to a written policy adopted by the governing body of the joint powers agency and no public funds are used for the purchase or provision of the alcoholic beverage.

(14) The alcoholic beverage is beer or wine acquired, possessed, used, sold, or consumed only in connection with a course of instruction, sponsored dinner, or meal demonstration given as part of a culinary arts program at a campus of a California community college and the person has been authorized to acquire, possess, use, sell, or consume the beer or wine by the governing body or other administrative head of the school.

(15) The alcoholic beverages are possessed, consumed, or sold, pursuant to a license or permit obtained under this division for special events held at the facilities of a public community college during the special event. As used in this paragraph, “special event” means events that are held with the permission of the governing board of the community college district that are festivals, shows, private parties, concerts, theatrical productions, and other events held on the premises of the public community college and for which the principal attendees are members of the general public or invited guests and not students of the public community college.

(16) The alcoholic beverages are acquired, possessed, or used during an event at a community college-owned facility in which any grade from kindergarten to grade 12, inclusive, is schooled, if the event is held at a time when students in any grades from kindergarten to grade 12, inclusive, are not present at the facility. As used in this paragraph, “events” include fundraisers held to benefit a nonprofit corporation that has obtained a license pursuant to this division for the event.

(17) The alcoholic beverages are acquired, possessed, used, or consumed pursuant to a license or permit obtained under this division for special events held at facilities owned and operated by an educational agency, a county office of education, superintendent of schools, school district, or community college district at a time when pupils are not on the grounds. As used in this paragraph, “facilities” includes, but are not limited to, office complexes, conference centers, or retreat facilities.

(b) Any person convicted of a violation of this section shall, in addition to the penalty imposed for the misdemeanor, be barred from having or receiving any privilege of the use of public school property which is accorded by Article 2 (commencing with Section 82537) of Chapter 8 of Part 49 of Division 7 of Title 3 the Education Code.

(Amended by Stats. 2014, Ch. 235, Sec. 1. Effective January 1, 2015.)



25608.5

(a) On the portion of the Lower American River, as defined in Section 5841 of the Public Resources Code, from the Hazel Avenue Bridge to the Watt Avenue Bridge, a person in a nonmotorized vessel shall not possess a container with an alcoholic beverage, whether opened or closed, during the summer holiday periods that the Sacramento County Board of Supervisors prohibits the consumption or possession of an open alcoholic beverage container on the land portions along the river.

(b) For purposes of this section, “container” means bottle, can, or other receptacle.

(c) A violation of this section is punishable as an infraction pursuant to subdivision (b) of Section 25132 of the Government Code.

(d) Sacramento County shall provide notice on the land portions along the river described in subdivision (a) that a violation of this section is punishable as an infraction.

(Added by Stats. 2007, Ch. 19, Sec. 1. Effective June 28, 2007.)



25608.10

(a) On the portion of the Truckee River, from the outfall of Lake Tahoe upstream of the Highway 89 Bridge in Tahoe City to the Alpine Meadows Bridge, a person in a vessel, as defined by Section 651 of the Harbors and Navigation Code, or a bather, as defined by Section 651.1 of the Harbors and Navigation Code, shall not possess a container with an alcoholic beverage, whether opened or closed, during the summer holiday periods that the Placer County Board of Supervisors prohibits the consumption of an alcoholic beverage or possession of an open alcoholic beverage container on the land portions along this portion of the river.

(b) For purposes of this section, “container” means a bottle, can, or other receptacle.

(c) A violation of this section is punishable as an infraction pursuant to subdivision (b) of Section 25132 of the Government Code.

(d) Placer County shall provide notice on the land portions along the Truckee River described in subdivision (a) that a violation of this section is punishable as an infraction.

(Added by Stats. 2008, Ch. 44, Sec. 1. Effective June 30, 2008.)



25608.12

(a) On the portion of the Sacramento River, from the Highway 32 Bridge to the mouth of Big Chico Creek, a person in a vessel, as defined by Section 651 of the Harbors and Navigation Code, or a bather, as defined by Section 651.1 of the Harbors and Navigation Code, shall not possess a container with an alcoholic beverage, whether opened or closed, during the summer holiday periods that the Glenn County Board of Supervisors and the Butte County Board of Supervisors prohibit the consumption of an alcoholic beverage or possession of an open alcoholic beverage container on the land portions along this portion of the Sacramento River.

(b) For purposes of this section, “container” means a bottle, can, or other receptacle.

(c) A violation of this section is punishable as an infraction pursuant to subdivision (b) of Section 25132 of the Government Code.

(d) Glenn County and Butte County shall provide notice on the land portions along the Sacramento River described in subdivision (a) that a violation of this section is punishable as an infraction.

(Added by Stats. 2011, Ch. 158, Sec. 1. Effective August 1, 2011.)



25609

Every person who, in response to an inquiry or request for any brand, type, or character of alcoholic beverages, sells or offers for sale under an on-sale license a different brand, type, or character without first informing the purchaser of the difference is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 152.)



25610

(a) Any person who erases, removes, obliterates, destroys, or renders illegible in any manner any serial numbers, stamps, marks, brands, legends, or other information required by federal or state law to be attached or placed upon any packages or original cases containing alcoholic beverages, before the contents of such packages or cases have been entirely removed, is guilty of a misdemeanor.

(b) Any licensee who possesses any original unopened package or case containing alcoholic beverages on which or from which any serial number required by federal or state law to be attached or placed has been erased, removed, obliterated, destroyed, or rendered illegible in any manner, is guilty of a misdemeanor.

(Amended by Stats. 1963, Ch. 775.)



25611.1

Any manufacturer, winegrower, manufacturer’s agent, rectifier, distiller, bottler, importer, or wholesaler, or any officer, director, or agent of any of these persons may furnish, give, lend, sell, or rent:

(a) Interior signs, advertising either wine or distilled spirits, for use in on-sale retail premises, each of which shall not exceed 630 square inches in size. This limitation on the size of interior signs, advertising either wine or distilled spirits, shall not be applicable to off-sale retail premises.

(b) Interior signs advertising beer in on-sale or off-sale retail premises which shall bear conspicuous notice of the beer manufacturer’s name, brand name, trade name, slogans, markings, trademarks, or other symbols commonly associated with and generally used by the beer manufacturer in identifying the beer manufacturer’s name or product, and which may bear graphic or pictorial advertising representations. These signs shall include, but are not limited to, posters, placards, stickers, decals, shelf strips, wall panels, plaques, shadow boxes, mobiles, dummy bottles, bottle toppers, case wrappers, brand-identifying statuettes, tap markers, and table tents. These interior signs advertising beer shall not be deemed of intrinsic or utilitarian value and shall remain the property of the beer wholesaler who authorized and furnished them, unless given or sold to the retail licensee.

(c) Interior signs advertising beer for use in on-sale or off-sale retail premises, which are illuminated or mechanized, and which shall principally bear a conspicuous notice of the beer manufacturer’s name, brand name, trade name, slogans, markings, trademarks, or other symbols commonly associated with and generally used by the beer manufacturer in identifying the beer manufacturer’s name or product, and which may bear graphic or pictorial advertising representations. These illuminated or mechanized interior signs advertising beer shall not be deemed of intrinsic or utilitarian value and shall remain the property of the beer wholesaler who authorized and furnished them, unless given or sold to the retail licensee.

(d) Signs or other advertising matter for exterior use at any on-sale or off-sale retail premises as may be permitted by this division and rules of the department adopted pursuant thereto.

(Amended by Stats. 2001, Ch. 207, Sec. 1. Effective January 1, 2002.)



25611.2

Nothing in this chapter shall prohibit any alcoholic beverage manufacturer, manufacturer’s agent, winegrower, or wholesaler from furnishing or giving electronic data services to a licensed retail premises. For purposes of this section, “electronic data services” are limited to the transmission by telephone line, microwave, or other electronic means of data relating to retailer inventory of the manufacturer’s, winegrower’s, or wholesaler’s brands, monitoring of brand sales performance, electronic invoice transmissions, and electronic funds transfer.

(Amended by Stats. 1996, Ch. 99, Sec. 2. Effective January 1, 1997.)



25611.3

A beer wholesaler may sell or rent exterior signs advertising beer for use at any on-sale or off-sale retail premises. Exterior signs include, but are not limited to, signs, inflatables, and banners used to advertise a beer manufacturer’s product. Exterior signs must be sold or rented at not less than cost, as defined in Section 17026. An exterior sign that is customized for a retailer must be sold, and may not be rented.

(Added by Stats. 2008, Ch. 395, Sec. 1. Effective January 1, 2009.)



25612

Signs or other advertising matter used in connection with the licensed premises of any retailer of alcoholic beverages shall not be of any obnoxious, gaudy, blatant, or offensive nature and shall in no manner contrary to the rules of the department obstruct the view of the interior of the premises from the street.

(Amended by Stats. 1955, Ch. 447.)



25612.5

(a) This section shall apply to licensees other than a retail on-sale licensee or on-sale beer and wine licensee who is licensed and operates as a bona fide public eating place, as defined in Section 23038, 23038.1, or 23038.2, or as a hotel, motel, or similar lodging establishment, as defined in subdivision (b) of Section 25503.16; a winegrowers license; a licensed beer manufacturer, as defined in Section 23357; a retail licensee who concurrently holds an off-sale retail beer and wine license and a beer manufacturer’s license for those same or contiguous premises; and a retail on-sale licensee or on-sale beer and wine licensee who is licensed and operates as a bona fide public eating place, as defined in Section 23038, 23038.1, or 23038.2, or as a hotel, motel, or similar lodging establishment, as defined in subdivision (b) of Section 25503.16, a licensed beer manufacturer, as defined in Section 23357, or a winegrowers license, who sells off-sale beer and wine under the on-sale license on those same or contiguous premises.

(b) The Legislature finds and declares that it is in the interest of the public health, safety, and welfare to adopt operating standards as set forth in this section for specified retail premises licensed by the department. The standards set forth in this section are state standards that do not preclude the adoption and implementation of more stringent local regulations that are otherwise authorized by law.

(c) Other than as provided in subdivision (a), each retail licensee shall comply with all of the following:

(1) A prominent, permanent sign or signs stating “NO LOITERING IS ALLOWED ON OR IN FRONT OF THESE PREMISES” shall be posted in a place that is clearly visible to patrons of the licensee. The size, format, form, placement, and languages of the sign or signs shall be determined by the department. This paragraph shall apply to a licensee only upon written notice to the licensee from the department. The department shall issue this written notice only upon a request, from the local law enforcement agency in whose jurisdiction the premises are located, that is supported by substantial evidence that there is loitering adjacent to the premises.

(2) A prominent, permanent sign or signs stating “NO OPEN ALCOHOLIC BEVERAGE CONTAINERS ARE ALLOWED ON THESE PREMISES” shall be posted in a place that is clearly visible to patrons of the licensee. The size, format, form, placement, and languages of the sign or signs shall be determined by the department. This paragraph shall apply to a licensee only upon written notice to the licensee from the department. The department shall issue this written notice only upon a request, from the local law enforcement agency in whose jurisdiction the premises are located, that is supported by substantial evidence that there is drinking in public adjacent to the premises.

(3) No alcoholic beverages shall be consumed on the premises of an off-sale retail establishment, and no alcoholic beverages shall be consumed outside the edifice of an on-sale retail establishment.

(4) The exterior of the premises, including adjacent public sidewalks and all parking lots under the control of the licensee, shall be illuminated during all hours of darkness during which the premises are open for business in a manner so that persons standing in those areas at night are identifiable by law enforcement personnel. However, the required illumination shall be placed so as to minimize interference with the quiet enjoyment of nearby residents of their property.

(5) Litter shall be removed daily from the premises, including adjacent public sidewalks and all parking lots under the control of the licensee. These areas shall be swept or cleaned, either mechanically or manually, on a weekly basis to control debris.

(6) Graffiti shall be removed from the premises and all parking lots under the control of the licensee within 72 hours of application. If the graffiti occurs on a Friday or weekend day, or on a holiday, the licensee shall remove the graffiti 72 hours following the beginning of the next weekday.

(7) No more than 33 percent of the square footage of the windows and clear doors of an off-sale premises shall bear advertising or signs of any sort, and all advertising and signage shall be placed and maintained in a manner that ensures that law enforcement personnel have a clear and unobstructed view of the interior of the premises, including the area in which the cash registers are maintained, from the exterior public sidewalk or entrance to the premises. However, this latter requirement shall not apply to premises where there are no windows, or where existing windows are located at a height that precludes a view of the interior of the premises to a person standing outside the premises.

(8) Upon request of the local law enforcement agency in whose jurisdiction the licensed premises are located or at the discretion of the department, each public telephone located on off-sale premises (or located in an adjacent area under the control of the off-sale licensee) shall be equipped with devices or mechanisms that prevent persons from calling into that public telephone.

(9) Every licensed retailer who sells or rents video recordings of harmful matter, as defined by Section 313 of the Penal Code, shall create an area within his or her business establishment for the placement of video recordings of harmful matter and for any material that advertises the sale or rental of these video recordings. This area shall be labeled “adults only.” The licensed retailer shall make reasonable efforts to arrange the video recordings in this area in such a way that minors may not readily access the video recordings or view the video box covers. The failure to create and label the “adults only” area is an infraction punishable by a fine of not more than one hundred dollars ($100). The failure to place a video recording or advertisement, regardless of its content, in this area shall not constitute an infraction.

(10) A copy of the applicable operating standards shall be available during normal business hours for viewing by the general public.

(Amended by Stats. 1999, Ch. 787, Sec. 2. Effective January 1, 2000.)



25613

Every holder of an on-sale retail license who gives, sells, or otherwise dispenses any draught beer shall, upon the faucet, spigot, or outlet from which the beer is drawn, attach and keep posted a clear and legible notice, placard, or marker which shall in the English language indicate and declare the name or brand adopted by the manufacturer of the draught beer so given, sold, or dispensed by the licensee. If the faucet, spigot, or other drawing device is in a location not within the room of the place of service and consumption of the beer, there shall also be kept posted a similar notice, placard, or marker in the place of service and consumption of the beer which shall truthfully state and indicate only the kinds and brands of draught beer actually on sale in the premises of the on-sale licensee.

(Amended by Stats. 1965, Ch. 78.)



25614

Any person who violates any of the provisions of Sections 25611 to 25613, inclusive, or substitutes another or different brand of draught beer from that indicated by any of the required notices, placards, or markers, or substitutes one brand of beer for another, or misrepresents the brand or kind of beer served to a consumer is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 152.)



25616

Any person who knowingly or willfully files a false license fee report with the department, and any person who refuses to permit the department or any of its representatives to make any inspection or examination for which provision is made in this division, or who fails to keep books of account as prescribed by the department, or who fails to preserve such books for the inspection of the department for such time as the department deems necessary, or who alters, cancels, or obliterates entries in such books of account for the purpose of falsifying the records of sales of alcoholic beverages made under this division is guilty of a misdemeanor and shall be punished by a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not less than one month nor more than six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 60. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



25617

Every person convicted for a violation of any of the provisions of this division for which another penalty or punishment is not specifically provided for in this division is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 61. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



25618

Every person convicted of a felony for a violation of any of the provisions of this division for which another punishment is not specifically provided for in this division shall be punished by a fine of not more than ten thousand dollars ($10,000), imprisonment in a county jail for not more than one year, imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 30. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



25619

Every peace officer and every district attorney in this State shall enforce the provisions of this division and shall inform against and diligently prosecute persons whom they have reasonable cause to believe offenders against the provisions of this division. Every such officer refusing or neglecting to do so is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 152.)



25620

(a) Any person possessing any can, bottle, or other receptacle containing any alcoholic beverage that has been opened, or a seal broken, or the contents of which have been partially removed, in any city, county, or city and county owned park or other city, county, or city and county owned public place, or any recreation and park district, or any regional park or open-space district shall be guilty of an infraction if the city, county, or city and county has enacted an ordinance that prohibits the possession of those containers in those areas or the consumption of alcoholic beverages in those areas.

(b) This section does not apply where the possession is within premises located in a park or other public place for which a license has been issued pursuant to this division.

(c) This section does not apply when an individual is in possession of an alcoholic beverage container for the purpose of recycling or other related activity.

(Amended by Stats. 2000, Ch. 381, Sec. 1. Effective January 1, 2001.)



25621

(a) No person shall purchase, offer for sale, or use any vaporized form of alcohol produced by an alcohol vaporizing device.

(b) For purposes of this section, “alcohol vaporizing device” means any device, machine, or process that mixes spirits, liquor, or other alcohol product with pure oxygen or other gas to produce a vaporized product for the purpose of consumption by inhalation.

(c) (1) Any person who sells or offers for sale any vaporized form of alcohol produced by an alcohol vaporizing device is guilty of a misdemeanor that shall be punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both.

(2) Any person who purchases or uses any vaporized form of alcohol produced by an alcohol vaporizing device is subject to a fine of two hundred fifty dollars ($250).

(d) Any person who possesses, sells, or offers for sale any alcohol vaporizing device shall be guilty of a misdemeanor.

(Added by Stats. 2006, Ch. 29, Sec. 1. Effective January 1, 2007.)



25622

(a) Beer to which caffeine has been directly added as a separate ingredient shall not be imported into this state, produced, manufactured, or distributed within this state, or sold by a licensed retailer within this state.

(b) The department may require licensees to submit product formulas as it determines to be necessary to implement and enforce this section. Any information required to be provided by any licensee to the department pursuant to this section shall be considered confidential and corporate proprietary information. This information shall not be subject to disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6520) of Division 7 of Title 1 of the Government Code).

(Added by Stats. 2011, Ch. 140, Sec. 1. Effective January 1, 2012.)






ARTICLE 2 - Hours of Sale and Delivery of Alcoholic Beverages

25631

Any on- or off-sale licensee, or agent or employee of that licensee, who sells, gives, or delivers to any persons any alcoholic beverage or any person who knowingly purchases any alcoholic beverage between the hours of 2 o’clock a.m. and 6 o’clock a.m. of the same day, is guilty of a misdemeanor.

For the purposes of this section, on the day that a time change occurs from Pacific standard time to Pacific daylight saving time, or back again to Pacific standard time, “2 o’clock a.m.” means two hours after midnight of the day preceding the day such change occurs.

(Amended by Stats. 2007, Ch. 744, Sec. 3. Effective January 1, 2008.)



25632

Any retail licensee, or agent or employee of such licensee, who permits any alcoholic beverage to be consumed by any person on the licensee’s licensed premises during any hours in which it is unlawful to sell, give, or deliver any alcoholic beverage for consumption on the premises is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 152.)



25633

Except as otherwise provided in this section, no person licensed as a manufacturer, winegrower, distilled spirits manufacturer’s agent, rectifier, or wholesaler of any alcoholic beverage shall deliver or cause to be delivered any alcoholic beverage to or for any person holding an on-sale or off-sale license on Sunday or except between the hours of 3 a.m. and 8 p.m. of any day other than Sunday. Any alcoholic beverage may be delivered at the platform of the manufacturing, producing, or distributing plant at any time. Nothing contained in this section prohibits the transportation or the carriage and delivery in transit at any time of any alcoholic beverage between the premises of a manufacturer, winegrower, wholesaler, distiller, importer, or any of them. Every person violating the provisions of this section is guilty of a misdemeanor.

(Amended by Stats. 1996, Ch. 334, Sec. 1. Effective August 8, 1996.)






ARTICLE 3 - Women and Minors

25657

It is unlawful:

(a) For any person to employ, upon any licensed on-sale premises, any person for the purpose of procuring or encouraging the purchase or sale of alcoholic beverages, or to pay any such person a percentage or commission on the sale of alcoholic beverages for procuring or encouraging the purchase or sale of alcoholic beverages on such premises.

(b) In any place of business where alcoholic beverages are sold to be consumed upon the premises, to employ or knowingly permit anyone to loiter in or about said premises for the purpose of begging or soliciting any patron or customer of, or visitor in, such premises to purchase any alcoholic beverages for the one begging or soliciting.

Every person who violates the provisions of this section is guilty of a misdemeanor.

(Amended by Stats. 1971, Ch. 151.)



25658

(a) Except as otherwise provided in subdivision (c), every person who sells, furnishes, gives, or causes to be sold, furnished, or given away any alcoholic beverage to any person under 21 years of age is guilty of a misdemeanor.

(b) Except as provided in Section 25667 or 25668, any person under 21 years of age who purchases any alcoholic beverage, or any person under 21 years of age who consumes any alcoholic beverage in any on-sale premises, is guilty of a misdemeanor.

(c) Any person who violates subdivision (a) by purchasing any alcoholic beverage for, or furnishing, giving, or giving away any alcoholic beverage to, a person under 21 years of age, and the person under 21 years of age thereafter consumes the alcohol and thereby proximately causes great bodily injury or death to himself, herself, or any other person, is guilty of a misdemeanor.

(d) Any on-sale licensee who knowingly permits a person under 21 years of age to consume any alcoholic beverage in the on-sale premises, whether or not the licensee has knowledge that the person is under 21 years of age, is guilty of a misdemeanor.

(e) (1) Except as otherwise provided in paragraph (2) or (3), or Section 25667 or 25668, any person who violates this section shall be punished by a fine of two hundred fifty dollars ($250), no part of which shall be suspended, or the person shall be required to perform not less than 24 hours or more than 32 hours of community service during hours when the person is not employed and is not attending school, or a combination of a fine and community service as determined by the court. A second or subsequent violation of subdivision (b), where prosecution of the previous violation was not barred pursuant to Section 25667 or 25668, shall be punished by a fine of not more than five hundred dollars ($500), or the person shall be required to perform not less than 36 hours or more than 48 hours of community service during hours when the person is not employed and is not attending school, or a combination of a fine and community service as determined by the court. It is the intent of the Legislature that the community service requirements prescribed in this section require service at an alcohol or drug treatment program or facility or at a county coroner’s office, if available, in the area where the violation occurred or where the person resides.

(2) Except as provided in paragraph (3), any person who violates subdivision (a) by furnishing an alcoholic beverage, or causing an alcoholic beverage to be furnished, to a minor shall be punished by a fine of one thousand dollars ($1,000), no part of which shall be suspended, and the person shall be required to perform not less than 24 hours of community service during hours when the person is not employed and is not attending school.

(3) Any person who violates subdivision (c) shall be punished by imprisonment in a county jail for a minimum term of six months not to exceed one year, by a fine of one thousand dollars ($1,000), or by both imprisonment and fine.

(f) Persons under 21 years of age may be used by peace officers in the enforcement of this section to apprehend licensees, or employees or agents of licensees, or other persons who sell or furnish alcoholic beverages to minors. Notwithstanding subdivision (b), any person under 21 years of age who purchases or attempts to purchase any alcoholic beverage while under the direction of a peace officer is immune from prosecution for that purchase or attempt to purchase an alcoholic beverage. Guidelines with respect to the use of persons under 21 years of age as decoys shall be adopted and published by the department in accordance with the rulemaking portion of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Law enforcement-initiated minor decoy programs in operation prior to the effective date of regulatory guidelines adopted by the department shall be authorized as long as the minor decoy displays to the seller of alcoholic beverages the appearance of a person under 21 years of age. This subdivision shall not be construed to prevent the department from taking disciplinary action against a licensee who sells alcoholic beverages to a minor decoy prior to the department’s final adoption of regulatory guidelines. After the completion of every minor decoy program performed under this subdivision, the law enforcement agency using the decoy shall notify licensees within 72 hours of the results of the program. When the use of a minor decoy results in the issuance of a citation, the notification required shall be given to licensees and the department within 72 hours of the issuance of the citation. A law enforcement agency may comply with this requirement by leaving a written notice at the licensed premises addressed to the licensee, or by mailing a notice addressed to the licensee.

(g) The penalties imposed by this section do not preclude prosecution or the imposition of penalties under any other provision of law, including, but not limited to, Section 272 of the Penal Code and Section 13202.5 of the Vehicle Code.

(Amended by Stats. 2014, Ch. 162, Sec. 1. Effective January 1, 2015.)



25658.1

(a) Notwithstanding any other provision of this division, no licensee may petition the department for an offer in compromise pursuant to Section 23095 for a third or any subsequent violation of Section 25658 that occurs within 36 months of the initial violation.

(b) Notwithstanding Section 24200, the department may revoke a license for a third violation of Section 25658 that occurs within any 36-month period. This provision shall not be construed to limit the department’s authority and discretion to revoke a license prior to a third violation when the circumstances warrant that penalty.

(c) For purposes of this section, no violation may be considered for purposes of determination of the penalty until it has become final.

(Amended by Stats. 2004, Ch. 227, Sec. 8. Effective August 16, 2004.)



25658.2

(a) A parent or legal guardian who knowingly permits his or her child, or a person in the company of the child, or both, who are under the age of 18 years, to consume an alcoholic beverage or use a controlled substance at the home of the parent or legal guardian is guilty of misdemeanor if all of the following occur:

(1) As the result of the consumption of an alcoholic beverage or use of a controlled substance at the home of the parent or legal guardian, the child or other underage person has a blood-alcohol concentration of 0.05 percent or greater, as measured by a chemical test, or is under the influence of a controlled substance.

(2) The parent knowingly permits that child or other underage person, after leaving the parent’s or legal guardian’s home, to drive a vehicle.

(3) That child or underage person is found to have caused a traffic collision while driving the vehicle.

(b) A person who violates subdivision (a) shall be punished by imprisonment in a county jail for a term not to exceed one year, by a fine not exceeding one thousand dollars ($1,000), or by both imprisonment and fine.

(Added by Stats. 2003, Ch. 625, Sec. 1. Effective January 1, 2004.)



25658.4

(a) No clerk shall make an off sale of alcoholic beverages unless the clerk executes under penalty of perjury on the first day he or she makes that sale an application and acknowledgment. The application and acknowledgment shall be in a form understandable to the clerk.

(1) The department shall specify the form of the application and acknowledgment, which shall include at a minimum a summary of this division pertaining to the following:

(A) The prohibitions contained in Sections 25658 and 25658.5 pertaining to the sale to, and purchase of, alcoholic beverages by persons under 21 years of age.

(B) Bona fide evidence of majority as provided in Section 25660.

(C) Hours of operation as provided in Article 2 (commencing with Section 25631).

(D) The prohibitions contained in subdivision (a) of Section 25602 and Section 25602.1 pertaining to sales to an intoxicated person.

(E) Sections 23393 and 23394 as they pertain to on-premises consumption of alcoholic beverages in an off-sale premises.

(F) The requirements and prohibitions contained in Section 25659.5 pertaining to sales of keg beer for consumption off licensed premises.

(2) The application and acknowledgment shall also include a statement that the clerk has read and understands the summary, a statement that the clerk has never been convicted of violating this division or, if convicted, an explanation of the circumstances of each conviction, and a statement that the application and acknowledgment is executed under penalty of perjury.

(3) The licensee shall keep the executed application and acknowledgment on the premises at all times and available for inspection by the department. A licensee with more than one licensed off-sale premises in the state may comply with this subdivision by maintaining an executed application and acknowledgment at a designated licensed premises, regional office, or headquarters office in the state. An executed application and acknowledgment maintained at the designated locations shall be valid for all licensed off-sale premises owned by the licensee. Any licensee maintaining an application and acknowledgment at a designated site other than the individual licensed off-sale premises shall notify the department in advance and in writing of the site where the application and acknowledgment shall be maintained and available for inspection. A licensee electing to maintain an application and acknowledgments at a designated site other than the licensed premises shall maintain at each licensed premises a notice of where the executed application and acknowledgments are located. Any licensee with more than one licensed off-sale premises who elects to maintain the application and acknowledgments at a designated site other than each licensed premises shall provide the department, upon written demand, a copy of any employee’s executed application and acknowledgment within 10 business days. A violation of this subdivision by a licensee constitutes grounds for discipline by the department.

(b) The licensee shall post a notice that contains and describes, in concise terms, prohibited sales of alcoholic beverages, a statement that the off-sale seller will refuse to make a sale if the seller reasonably suspects that the Alcoholic Beverage Control Act may be violated, and a statement that a minor who purchases or attempts to purchase alcoholic beverages is subject to suspension or delay in the issuance of his or her driver’s license pursuant to Section 13202.5 of the Vehicle Code. The notice shall be posted at an entrance or at a point of sale in the licensed premises or in any other location that is visible to purchasers of alcoholic beverages and to the off-sale seller.

(c) A retail licensee shall post a notice that contains and describes, in concise terms, the fines and penalties for any violation of Section 25658, relating to the sale of alcoholic beverages to, or the purchase of alcoholic beverages by, any person under 21 years of age.

(d) Nonprofit organizations or licensees may obtain video recordings and other training materials from the department on the Licensee Education on Alcohol and Drugs (LEAD) program. The video recordings and training materials may be updated periodically and may be provided in English and other languages, and when made available by the department, shall be provided at cost.

(e) As used in this section:

(1) “Off-sale seller” means any person holding a retail off-sale license issued by the department and any person employed by that licensee who in the course of that employment sells alcoholic beverages.

(2) “Clerk” means an off-sale seller who is not a licensee.

(f) The department may adopt rules and appropriate fees for licensees that it determines necessary for the administration of this section.

(Amended by Stats. 2010, Ch. 328, Sec. 27. Effective January 1, 2011.)



25658.5

(a) Any person under the age of 21 years who attempts to purchase any alcoholic beverage from a licensee, or the licensee’s agent or employee, is guilty of an infraction and shall be punished by a fine of not more than two hundred fifty dollars ($250), or the person shall be required to perform not less than 24 hours or more than 32 hours of community service during hours when the person is not employed or is not attending school, or a combination of fine and community service as determined by the court. A second or subsequent violation of this section shall be punished by a fine of not more than five hundred dollars ($500), or the person shall be required to perform not less than 36 hours or more than 48 hours of community service during hours when the person is not employed or is not attending school, or a combination of fine and community service, as the court deems just. It is the intent of the Legislature that the community service requirements prescribed in this section require service at an alcohol or drug treatment program or facility or at a county coroner’s office, if available, in the area where the violation occurred or where the person resides.

(b) The penalties imposed by this section do not preclude prosecution or the imposition of penalties under any other provision of law, including, but not limited to, Section 13202.5 of the Vehicle Code.

(Amended by Stats. 2007, Ch. 743, Sec. 2. Effective January 1, 2008.)



25659

For the purpose of preventing the violation of Section 25658, any licensee, or his or her agent or employee, may refuse to sell or serve alcoholic beverages to any person who is unable to produce adequate written evidence that he or she is over the age of 21 years. A licensee, or his or her agent or employee, may seize any identification presented by a person that shows the person to be under the age of 21 years or that is false, so long as a receipt is given to the person from whom the identification is seized and the seized identification is given within 24 hours of seizure to the local law enforcement agency that has jurisdiction over the licensed premises. A licensee, his or her agent or employees decision to not seize a license shall not create any civil or criminal liability.

(Amended by Stats. 1998, Ch. 565, Sec. 2. Effective January 1, 1999.)



25659.5

(a) Retail licensees selling keg beer for consumption off licensed premises shall place an identification tag on all kegs of beer at the time of sale and shall require the signing of a receipt for the keg of beer by the purchaser in order to allow kegs to be traced if the contents are used in violation of this article. The keg identification shall be in the form of a numbered label prescribed and supplied by the department that identifies the seller. The receipt shall be on a form prescribed and supplied by the department and shall include the name and address of the purchaser and the purchaser’s driver’s license number or equivalent form of identification number. A retailer shall not return any deposit upon the return of any keg that does not have the identification label required pursuant to subdivision (a).

(b) Any licensee selling keg beer for off premise consumption who fails to require the signing of a receipt at the time of sale and fails to place a numbered identification label on the keg shall be subject to disciplinary action pursuant to this division. The licensee shall retain a copy of the receipt, which shall be retained on the licensed premise for a period of six months. The receipt records shall be available for inspection and copying by the department or other authorized law enforcement agency.

(c) Possession of a keg containing beer with knowledge that the keg is not identified as required by subdivision (a) is a misdemeanor.

(d) Any purchaser of keg beer who knowingly provides false information as required by subdivision (a) is guilty of a misdemeanor.

(e) The identification label required pursuant to subdivision (a) shall be constructed of material and made attachable in such a manner as to make the label easily removable for the purpose of cleaning and reusing the keg by a beer manufacturer.

(f) The department is authorized to charge a fee not to exceed the actual cost of supplying receipt forms and identification labels required pursuant to subdivision (a). Fees collected pursuant to this subdivision shall be deposited in the Alcohol Beverage Control Fund.

(g) As used in this section, “keg” means any brewery-sealed, individual container of beer having a liquid capacity of six gallons or more.

(Added by Stats. 1993, Ch. 270, Sec. 1. Effective January 1, 1994.)



25660

(a) Bona fide evidence of majority and identity of the person is any of the following:

(1) A document issued by a federal, state, county, or municipal government, or subdivision or agency thereof, including, but not limited to, a valid motor vehicle operator’s license, that contains the name, date of birth, description, and picture of the person.

(2) A valid passport issued by the United States or by a foreign government.

(3) A valid identification card issued to a member of the Armed Forces that includes a date of birth and a picture of the person.

(b) Proof that the defendant-licensee, or his or her employee or agent, demanded, was shown, and acted in reliance upon bona fide evidence in any transaction, employment, use, or permission forbidden by Section 25658, 25663, or 25665 shall be a defense to any criminal prosecution therefor or to any proceedings for the suspension or revocation of any license based thereon.

(Amended by Stats. 2010, Ch. 165, Sec. 1. Effective January 1, 2011.)



25660.5

Any person who sells, gives, or furnishes to any person under the age of 21 years any false or fraudulent written, printed, or photostatic evidence of the majority and identity of such person or who sells, gives or furnishes to any person under the age of 21 years evidence of majority and identification of any other person is guilty of a misdemeanor.

(Amended by Stats. 1965, Ch. 1216.)



25661

(a) Any person under the age of 21 years who presents or offers to any licensee, his or her agent or employee, any written, printed, or photostatic evidence of age and identity which is false, fraudulent or not actually his or her own for the purpose of ordering, purchasing, attempting to purchase or otherwise procuring or attempting to procure, the serving of any alcoholic beverage, or who has in his or her possession any false or fraudulent written, printed, or photostatic evidence of age and identity, is guilty of a misdemeanor and shall be punished by a fine of at least two hundred fifty dollars ($250), no part of which shall be suspended; or the person shall be required to perform not less than 24 hours nor more than 32 hours of community service during hours when the person is not employed and is not attending school, or a combination of fine and community service as determined by the court. A second or subsequent violation of this section shall be punished by a fine of not more than five hundred dollars ($500), or the person shall be required to perform not less than 36 hours or more than 48 hours of community service during hours when the person is not employed or is not attending school, or a combination of fine and community service, as the court deems just. It is the intent of the Legislature that the community service requirements prescribed in this section require service at an alcohol or drug treatment program or facility or at a county coroner’s office, if available, in the area where the violation occurred or where the person resides.

(b) The penalties imposed by this section do not preclude prosecution or the imposition of penalties under any other provision of law, including, but not limited to, Section 13202.5 of the Vehicle Code.

(Amended by Stats. 2007, Ch. 743, Sec. 3. Effective January 1, 2008.)



25662

(a) Except as provided in Section 25667 or 25668, any person under 21 years of age who has any alcoholic beverage in his or her possession on any street or highway or in any public place or in any place open to the public is guilty of a misdemeanor and shall be punished by a fine of two hundred fifty dollars ($250) or the person shall be required to perform not less than 24 hours or more than 32 hours of community service during hours when the person is not employed or is not attending school. A second or subsequent violation shall be punishable as a misdemeanor and the person shall be fined not more than five hundred dollars ($500), or required to perform not less than 36 hours or more than 48 hours of community service during hours when the person is not employed or is not attending school, or a combination of fine and community service as the court deems just. It is the intent of the Legislature that the community service requirements prescribed in this section require service at an alcohol or drug treatment program or facility or at a county coroner’s office, if available, in the area where the violation occurred or where the person resides. This section does not apply to possession by a person under 21 years of age making a delivery of an alcoholic beverage in pursuance of the order of his or her parent, responsible adult relative, or any other adult designated by the parent or legal guardian, or in pursuance of his or her employment. That person shall have a complete defense if he or she was following, in a timely manner, the reasonable instructions of his or her parent, legal guardian, responsible adult relative, or adult designee relating to disposition of the alcoholic beverage.

(b) Unless otherwise provided by law, where a peace officer has lawfully entered the premises, the peace officer may seize any alcoholic beverage in plain view that is in the possession of, or provided to, a person under 21 years of age at social gatherings, when those gatherings are open to the public, 10 or more persons under 21 years of age are participating, persons under 21 years of age are consuming alcoholic beverages, and there is no supervision of the social gathering by a parent or guardian of one or more of the participants.

Where a peace officer has seized alcoholic beverages pursuant to this subdivision, the officer may destroy any alcoholic beverage contained in an opened container and in the possession of, or provided to, a person under 21 years of age, and, with respect to alcoholic beverages in unopened containers, the officer shall impound those beverages for a period not to exceed seven working days pending a request for the release of those beverages by a person 21 years of age or older who is the lawful owner or resident of the property upon which the alcoholic beverages were seized. If no one requests release of the seized alcoholic beverages within that period, those beverages may be destroyed.

(c) The penalties imposed by this section do not preclude prosecution or the imposition of penalties under any other provision of law, including, but not limited to, Section 13202.5 of the Vehicle Code.

(Amended by Stats. 2014, Ch. 162, Sec. 2. Effective January 1, 2015.)



25663

(a) Except as provided in subdivision (c), no licensee that sells or serves alcoholic beverages for consumption on the premises shall employ any person under 21 years of age for the purpose of preparing or serving alcoholic beverages. Every person who employs or uses the services of any person under the age of 21 years in or on that portion of any premises, during business hours, which are primarily designed and used for the sale and service of alcoholic beverages for consumption on the premises is guilty of a misdemeanor.

(b) Any off-sale licensee who employs or uses the services of any person under the age of 18 years for the sale of alcoholic beverages shall be subject to suspension or revocation of his or her license, except that a person under the age of 18 years may be employed or used for those purposes if that person is under the continuous supervision of a person 21 years of age or older.

(c) Any person between 18 and 21 years of age employed in any bona fide public eating place, as defined in Sections 23038 and 23038.1, which is licensed for the on-sale of alcoholic beverages, may serve alcoholic beverages to consumers only under the following circumstances: such service occurs in an area primarily designed and used for the sale and service of food for consumption on the premises; and the primary duties of the employee shall be the service of meals to guests, with the service of alcoholic beverages being incidental to such duties. For purposes of this subdivision, “serve” or “service” includes the delivery, presentation, opening, or pouring of an alcoholic beverage.

(Amended by Stats. 2008, Ch. 508, Sec. 4. Effective January 1, 2009.)



25663.5

Notwithstanding Section 25663 or any other provision of law, persons 18 to 21 years of age may be employed as musicians, for entertainment purposes only, during business hours on premises which are primarily designed and used for the sale and service of alcoholic beverages for consumption on the premises, if live acts, demonstrations, or exhibitions which involve the exposure of the private parts or buttocks of any participant or the breasts of any female participant are not allowed on such premises. However, the area of such employment shall be limited to a portion of the premises that is restricted to the use exclusively of musicians or entertainers in the performance of their functions, and no alcoholic beverages shall be sold, served, consumed, or taken into that area.

(Added by Stats. 1971, Ch. 1761.)



25664

(a) (1) The use, in any advertisement of alcoholic beverages, of any subject matter, language, or slogan addressed to and intended to encourage minors to drink the alcoholic beverages, is prohibited.

(2) Signage or flyers advertising an establishment that serves alcoholic beverages to individuals under the age of 21 years are prohibited under paragraph (1) if one of the establishment’s principal business activities is the selling of alcoholic beverages, and the advertisement expressly states that the jurisdiction in which the establishment is located has a legal drinking age of under 21 years or that individuals under the age of 21 years may patronize the establishment.

(3) Nothing in this section shall be deemed to restrict or prohibit any advertisement of alcoholic beverages to those persons of legal drinking age.

(b) The department may adopt rules as it determines to be necessary for the administration of this section.

(Amended by Stats. 2003, Ch. 771, Sec. 3. Effective January 1, 2004.)



25665

Any licensee under an on-sale license issued for public premises, as defined in Section 23039, who permits a person under the age of 21 years to enter and remain in the licensed premises without lawful business therein is guilty of a misdemeanor. Any person under the age of 21 years who enters and remains in the licensed public premises without lawful business therein is guilty of a misdemeanor and shall be punished by a fine of not less than two hundred dollars ($200), no part of which shall be suspended.

(Amended by Stats. 1983, Ch. 1092, Sec. 65. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



25666

In any hearing on an accusation charging a licensee with a violation of Sections 25658, 25663, and 25665, the department shall produce the alleged minor for examination at the hearing unless he or she is unavailable as a witness because he or she is dead or unable to attend the hearing because of a then-existing physical or mental illness or infirmity, or unless the licensee has waived, in writing, the appearance of the minor. When a minor is absent because of a then-existing physical or mental illness or infirmity, a reasonable continuance shall be granted to allow for the appearance of the minor if the administrative law judge finds that it is reasonably likely that the minor can be produced within a reasonable amount of time. Nothing in this section shall prevent the department from taking testimony of the minor as provided in Section 11511 of the Government Code.

(Amended by Stats. 1987, Ch. 81, Sec. 1.)



25666.5

If a person is convicted of a violation of subdivision (b) of Section 25658, or Section 25658.5, 25661, or 25662 and is granted probation, the court may order, with the consent of the defendant, as a term and condition of probation, in addition to any other term and condition required or authorized by law, that the defendant participate in the program prescribed in Article 3 (commencing with Section 23509) of Chapter 12 of Division 11.5 of the Vehicle Code.

(Amended by Stats. 1998, Ch. 118, Sec. 1. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



25667

(a) Any person under the age of 21 years shall be immune from criminal prosecution under subdivision (a) of Section 25662 and subdivision (b) of Section 25658, where the person establishes all of the following:

(1) The underage person called 911 and reported that either himself or herself or another person was in need of medical assistance due to alcohol consumption.

(2) The underage person was the first person to make the 911 report.

(3) The underage person, who reported that another person was in need of medical assistance, remained on the scene with the other person until that medical assistance arrived and cooperated with medical assistance and law enforcement personnel on the scene.

(b) This section shall not provide immunity from criminal prosecution for any offense that involves activities made dangerous by the consumption of alcoholic beverages, including, but not limited to, a violation of Section 23103 of the Vehicle Code, as specified by Section 23103.5 of the Vehicle Code, or a violation of Sections 23152 and 23153 of the Vehicle Code.

(Added by Stats. 2010, Ch. 245, Sec. 3. Effective January 1, 2011.)



25668

(a) A qualified student may taste an alcoholic beverage, and both the student and the qualified academic institution in which the student is enrolled shall not be subject to criminal prosecution under subdivision (a) of Section 25658 and subdivision (a) of Section 25662, if all of the following criteria are met:

(1) The qualified student tastes the alcoholic beverage while enrolled in a qualified academic institution.

(2) The qualified academic institution has established an Associate’s degree or Bachelor’s degree program in enology or brewing that is designed to train industry professionals in the production of wine or beer.

(3) The qualified student tastes the alcoholic beverage for educational purposes as part of the instruction in a course required for an Associate’s degree or Bachelor’s degree.

(4) The alcoholic beverage remains in the control of an authorized instructor of the qualified academic institution who is at least 21 years of age.

(b) Nothing in this section shall be construed to allow a student under 21 years of age to receive an alcoholic beverage unless it is delivered as part of the student’s curriculum requirements.

(c) A license or permit is not required to be held by a qualified academic institution engaging in the activities authorized by this section, provided an extra fee or charge is not imposed for the alcoholic beverages tasted.

(d) For the purposes of this section, the following terms have the following meanings:

(1) “Qualified academic institution” means a public college or university accredited by a commission recognized by the United States Department of Education.

(2) “Qualified student” means a student enrolled in a qualified academic institution who is at least 18 years of age.

(3) “Taste” means to draw an alcoholic beverage into the mouth, but does not include swallowing or otherwise consuming the alcoholic beverage.

(Added by Stats. 2014, Ch. 162, Sec. 3. Effective January 1, 2015.)









CHAPTER 17 - Administrative Provisions

25750

(a) The department shall make and prescribe those reasonable rules as may be necessary or proper to carry out the purposes and intent of Section 22 of Article XX of the California Constitution and to enable it to exercise the powers and perform the duties conferred upon it by that section or by this division, not inconsistent with any statute of this state, including particularly this division and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Any regulation which excludes nude persons from licensed premises shall not apply to a nude person at licensed premises located at a nudist resort or nudist campground which was in existence prior to January 1, 1977, and whose operation is in conformance with local land use regulations.

(c) Subdivision (b) is applicable only in a county where the board of supervisors of the county in which the licensed premises is located adopts an ordinance or resolution making subdivision (b) applicable in that county, and the sheriff of that county certifies that no extraordinary police problem would be created thereby.

(Amended by Stats. 1987, Ch. 636, Sec. 1.)



25751

For the performance of its duties the department has the power conferred by Sections 11180 to 11191, inclusive, of the Government Code.

(Amended by Stats. 1955, Ch. 1842.)



25752

No licensee may manufacture, import, sell or distribute alcoholic beverages, except wine, in the State of California unless he keeps records at his licensed premises of such manufacture, importation, sale or distribution of alcoholic beverages manufactured, imported, sold or distributed by the licensee in this State. Such records shall include all expenditures incurred by the licensee in the manufacture, importation, sale or distribution of alcoholic beverages, except wine, in this State. Provided, however, that any licensee licensed at more than one premises may keep all said records at one of his licensed premises. Records herein required to be kept shall be kept for a period of three years from the date of the transaction.

(Amended by Stats. 1959, Ch. 1357.)



25753

The department may make any examination of the books and records of any licensee or other person and may visit and inspect the premises of any licensee it may deem necessary to perform its duties under this division.

(Amended by Stats. 1955, Ch. 1842.)



25754

The director and the persons employed by the department for the administration and enforcement of the provisions of this division may administer and certify oaths in the administration and enforcement of this division.

(Amended by Stats. 1955, Ch. 447.)



25755

(a) The director and the persons employed by the department for the administration and enforcement of this division are peace officers in the enforcement of the penal provisions of this division, the rules of the department adopted under the provisions of this division, and any other penal provisions of law of this state prohibiting or regulating the sale, exposing for sale, use, possession, giving away, adulteration, dilution, misbranding, or mislabeling of alcoholic beverages or intoxicating liquors, and these persons are authorized, while acting as peace officers, to enforce any penal provisions of law while in the course of their employment.

(b) The director, the persons employed by the department for the administration and enforcement of this division, peace officers listed in Section 830.1 of the Penal Code, and those officers listed in Section 830.6 of the Penal Code while acting in the course and scope of their employment as peace officers may, in enforcing the provisions of this division, visit and inspect the premises of any licensee at any time during which the licensee is exercising the privileges authorized by his or her license on the premises.

(c) Peace officers of the Department of the California Highway Patrol, members of the University of California and California State University police departments, and peace officers of the Department of Parks and Recreation, as defined in subdivisions (a), (b), (c), and (f) of Section 830.2 of the Penal Code, may, in enforcing this division, visit and inspect the premises of any licensee located on state property at any time during which the licensee is exercising the privileges authorized by his or her license on the premises.

(d) Any agents assigned to the Drug Enforcement Narcotics Team by the director shall have successfully completed a four-week course on narcotics enforcement approved by the Commission on Peace Officer Standards and Training. In addition, all other agents of the department shall successfully complete the four-week course on narcotics enforcement approved by the Commission on Peace Officer Standards and Training by June 1, 1995.

(Amended by Stats. 1996, Ch. 305, Sec. 3. Effective January 1, 1997.)



25757

The department may authorize any of its executive officers to join or subscribe to any national association or service having as its purpose the gathering and supply of information relative to the technique of liquor regulation, control, or administration.

(Amended by Stats. 1955, Ch. 447.)



25758

When a person attends as a witness in any criminal case in which a person is charged with a violation of any penal provisions of the law prohibiting or regulating the sale, exposing for sale, use, possession, giving away, adulteration, dilution, misbranding, or mislabeling of an alcoholic beverage or intoxicating liquor, and the court in the exercise of its discretion does not authorize the payment of the witness from county funds under Section 1329 of the Penal Code, the department may expend any money available to it to pay him witness fees at the rate of three dollars ($3) for each day’s actual attendance and a reasonable sum for the necessary expenses of the witness, or, in the case of a witness attending from outside the State, to pay the witness the sum of ten cents (0.10) for each mile and five dollars ($5) for each day that he is required to travel and attend as a witness.

(Amended by Stats. 1955, Ch. 447.)



25758.5

In any hearing before the department pursuant to Section 24300, the department may pay any person appearing as a witness at the hearing at the request of the department pursuant to a subpoena, his or her actual, necessary, and reasonable travel, food, and lodging expenses, not to exceed the amount authorized for state employees.

(Added by Stats. 1997, Ch. 774, Sec. 5. Effective January 1, 1998.)



25759

When license fees are required to be paid on or by specified dates, they shall be deemed to have been paid at the time they are filed with or paid to the department or other proper official or, if sent by mail, on the date shown by the United States postmark on the envelope containing the payment.

(Amended by Stats. 1963, Ch. 1040.)



25760

Notice of any act of the department required by this division to be given may be signed and given by the director or an authorized employee of the department and may be made personally or by mail. If made by mail, service shall be made in the manner prescribed by Section 1013 of the Code of Civil Procedure. In case of service by mail, the service is complete at the time of deposit in the United States Post Office.

(Amended by Stats. 1955, Ch. 1842.)



25761

All money collected as fees pursuant to this division, as payments under Section 23096, and under the excise tax provisions of this division or Part 14 (commencing with Section 32001) of Division 2 of the Revenue and Taxation Code shall be deposited in the State Treasury to the credit of the Alcohol Beverage Control Fund, which fund is continued in existence.

The money in the Alcohol Beverage Control Fund shall be expended as follows:

(a) The amount necessary for the allowance of the refunds provided for in this division or Part 14 (commencing with Section 32001) of Division 2 of the Revenue and Taxation Code is hereby appropriated, without regard to fiscal years, to the Controller for payment of these refunds.

(b) All money derived as payment under Section 23096 and from excise taxes under Part 14 (commencing with Section 32001) of Division 2 of the Revenue and Taxation Code remaining after compliance with subdivision (a) shall be transferred to the General Fund on the order of the Controller.

(c) All original license fees paid on or after July 1, 1998, pursuant to Section 23954.5 shall remain in the Alcohol Beverage Control Fund.

(d) All other money collected as fees and deposited in the Alcohol Beverage Control Fund shall be allocated, upon appropriation by the Legislature, to the Department of Alcoholic Beverage Control for the enforcement and administration of the Alcoholic Beverage Control Act.

(e) Money transferred to the General Fund pursuant to subdivision (b) shall be in lieu of any assessment that would be made on the Department of Alcoholic Beverage Control pursuant to Section 11270 and following of the Government Code.

(f) Upon appropriation by the Legislature, the amount necessary for the support of the Department of Alcoholic Beverage Control’s grant assistance program. This amount shall be sufficient to cover the salaries and benefits of the alcohol beverage control peace officer positions dedicated to this program. However, based on the available revenue in the Alcohol Beverage Control Fund, the amount shall not be less than one million five hundred thousand dollars ($1,500,000) and not more than three million dollars ($3,000,000).

(Amended by Stats. 2005, Ch. 120, Sec. 2. Effective January 1, 2006.)



25762

(a) All fines and forfeitures of bail imposed for a violation of this division and collected in any felony case after the indictment or the legal commitment by a magistrate, or at or after the sentencing hearing, shall be paid to the county treasurer of the county in which the court is held.

(b) All fines and forfeitures of bail imposed for violation of this division and collected upon conviction or upon forfeiture of bail, together with money deposited as bail, in any misdemeanor or infraction case, or in any felony case at the preliminary hearing or at another proceeding before the legal commitment by a magistrate, shall be deposited with the county treasurer of the county in which the court is situated and the money deposited shall be distributed and disposed of pursuant to Section 1463 of the Penal Code.

(c) For purposes of this section, a case in which both a felony and a misdemeanor were charged shall be treated as a felony case.

(Amended by Stats. 2012, Ch. 470, Sec. 1. Effective January 1, 2013.)












Civil Code - CIV

TITLE OF THE ACT

1

This Act shall be known as The Civil Code of the State of California, and is in Four Divisions, as follows:

I.—THE FIRST RELATING TO PERSONS.

II.—THE SECOND TO PROPERTY.

III.—THE THIRD TO OBLIGATIONS.

IV.—THE FOURTH CONTAINS GENERAL PROVISIONS RELATING TO THE THREE PRECEDING DIVISIONS.

(Enacted 1872.)






PRELIMINARY PROVISIONS

2

This Code takes effect at twelve o'clock noon, on the first day of January, eighteen hundred and seventy-three.

(Enacted 1872.)



3

No part of it is retroactive, unless expressly so declared.

(Enacted 1872.)



4

The rule of the common law, that statutes in derogation thereof are to be strictly construed, has no application to this Code. The Code establishes the law of this State respecting the subjects to which it relates, and its provisions are to be liberally construed with a view to effect its objects and to promote justice.

(Enacted 1872.)



5

The provisions of this Code, so far as they are substantially the same as existing statutes or the common law, must be construed as continuations thereof, and not as new enactments.

(Enacted 1872.)



6

No action or proceeding commenced before this Code takes effect, and no right accrued, is affected by its provisions.

(Enacted 1872.)



7

Holidays within the meaning of this code are every Sunday and such other days as are specified or provided for as holidays in the Government Code of the State of California.

(Amended by Stats. 1955, Ch. 165.)



7.1

Optional bank holidays within the meaning of Section 9 are:

(a) Any closing of a bank because of an extraordinary situation, as that term is defined in the Bank Extraordinary Situation Closing Act (Chapter 20 (commencing with Section 3600) of Division 1 of the Financial Code).

(b) Every Saturday.

(c) Every Sunday.

(d) January 1st.

(e) The third Monday in January, known as “Dr. Martin Luther King, Jr. Day.”

(f) February 12, known as “Lincoln Day.”

(g) The third Monday in February.

(h) The last Monday in May.

(i) July 4th.

(j) The first Monday in September.

(k) September 9th, known as “Admission Day.”

(l) The second Monday in October, known as “Columbus Day.”

(m) November 11th, known as “Veteran’s Day.”

(n) December 25th.

(o) Good Friday from 12 noon until closing.

(p) The Thursday in November appointed as “Thanksgiving Day.”

(q) Any Monday following any Sunday on which January 1st, February 12th, July 4th, September 9th, November 11th, or December 25th falls.

(r) Any Friday preceding any Saturday on which July 4th, September 9th, or December 25th falls.

(Added by Stats. 1994, Ch. 668, Sec. 1. Effective January 1, 1995.)



9

All other days than those mentioned in Section 7 are business days for all purposes; provided, that as to any act appointed by law or contract, or in any other way, to be performed by, at, or through any bank organized under the laws of or doing business in this state, any optional bank holiday as defined in Section 7.1 is not a business day; and provided, that any act appointed by law or contract, or in any other way, to be performed on any day which is an optional bank holiday as defined in Section 7.1, by, at, or through any bank or branch or office thereof, whether acting in its own behalf or in any other capacity whatsoever, may be performed on that optional bank holiday if the bank or branch or office by, at, or through which the act is to be performed is open for the transaction of business on that optional bank holiday, or, at the option of the person obligated to perform the act, it may be performed on the next succeeding business day.

(Amended by Stats. 1994, Ch. 668, Sec. 2. Effective January 1, 1995.)



10

The time in which any act provided by law is to be done is computed by excluding the first day and including the last, unless the last day is a holiday, and then it is also excluded.

(Enacted 1872.)



11

Whenever any act of a secular nature, other than a work of necessity or mercy, is appointed by law or contract to be performed upon a particular day, which day falls upon a holiday, it may be performed upon the next business day, with the same effect as if it had been performed upon the day appointed.

(Enacted 1872.)



12

Words giving a joint authority to three or more public officers or other persons are construed as giving such authority to a majority of them, unless it is otherwise expressed in the Act giving the authority.

(Enacted 1872.)



13

Words and phrases are construed according to the context and the approved usage of the language; but technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in law, or are defined in the succeeding section, are to be construed according to such peculiar and appropriate meaning or definition.

(Enacted 1872.)



14

Words used in this code in the present tense include the future as well as the present; words used in the masculine gender include the feminine and neuter; the singular number includes the plural, and the plural the singular; the word person includes a corporation as well as a natural person; county includes city and county; writing includes printing and typewriting; oath includes affirmation or declaration; and every mode of oral statement, under oath or affirmation, is embraced by the term “testify,” and every written one in the term “depose”; signature or subscription includes mark, when the person cannot write, his name being written near it, by a person who writes his own name as a witness; provided, that when a signature is by mark it must in order that the same may be acknowledged or may serve as the signature to any sworn statement be witnessed by two persons who must subscribe their own names as witnesses thereto. The following words have in this code the signification attached to them in this section, unless otherwise apparent from the context:

1. The word “property” includes property real and personal;

2. The words “real property” are coextensive with lands, tenements, and hereditaments;

3. The words “personal property” include money, goods, chattels, things in action, and evidences of debt;

4. The word “month” means a calendar month, unless otherwise expressed;

5. The word “will” includes codicil;

6. The word “section” whenever hereinafter employed refers to a section of this code, unless some other code or statute is expressly mentioned.

(Amended by Stats. 1903, Ch. 281.)



17

Wherever any notice or other communication is required by this code to be mailed by registered mail, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of law.

(Added by Stats. 1959, Ch. 426.)



18

Notice is:

1. Actual—which consists in express information of a fact; or,

2. Constructive—which is imputed by law.

(Enacted 1872.)



[19.]

Section Nineteen. Every person who has actual notice of circumstances sufficient to put a prudent man upon inquiry as to a particular fact, has constructive notice of the fact itself in all cases in which, by prosecuting such inquiry, he might have learned such fact.

(Amended by Code Amendments 1873-74, Ch. 612.)



20

No statute, law, or rule is continued in force because it is consistent with the provisions of this Code on the same subject; but in all cases provided for by this Code, all statutes, laws, and rules heretofore in force in this State, whether consistent or not with the provisions of this Code, unless expressly continued in force by it, are repealed or abrogated.

This repeal or abrogation does not revive any former law heretofore repealed, nor does it affect any right already existing or accrued, or any action or proceeding already taken, except as in this Code provided.

(Enacted 1872.)



21

This Act, whenever cited, enumerated, referred to, or amended, may be designated simply as “The Civil Code,” adding, when necessary, the number of the section.

(Enacted 1872.)






DEFINITIONS AND SOURCES OF LAW

22

Law is a solemn expression of the will of the supreme power of the State.

(Added by Stats. 1951, Ch. 655.)



22.1

The will of the supreme power is expressed:

(a) By the Constitution.

(b) By statutes.

(Added by Stats. 1951, Ch. 655.)



22.2

The common law of England, so far as it is not repugnant to or inconsistent with the Constitution of the United States, or the Constitution or laws of this State, is the rule of decision in all the courts of this State.

(Added by Stats. 1951, Ch. 655.)






EFFECT OF THE 1872 CODES

23

With relation to the laws passed at the 1872 Session of the Legislature, the Political Code, Civil Code, Code of Civil Procedure, and Penal Code, shall be construed as though each had been passed on the first day of the session.

(Added by Stats. 1951, Ch. 655.)



23.1

The provisions of any law passed at the 1872 Session of the Legislature which contravene or are inconsistent with the provisions of any of the four codes passed at the 1872 Session prevail.

(Added by Stats. 1951, Ch. 655.)



23.2

With relation to each other, the provisions of the four codes shall be construed as though all such codes had been passed at the same moment of time and were parts of the same statute.

(Added by Stats. 1951, Ch. 655.)



23.3

If the provisions of any title conflict with or contravene the provisions of another title, the provisions of each title shall prevail as to all matters and questions arising out of the subject matter of the title.

(Added by Stats. 1951, Ch. 655.)



23.4

If the provisions of any chapter conflict with or contravene the provisions of another chapter of the same title, the provisions of each chapter shall prevail as to all matters and questions arising out of the subject matter of the chapter.

(Added by Stats. 1951, Ch. 655.)



23.5

If the provisions of any article conflict with or contravene the provisions of another article of the same chapter, the provisions of each article shall prevail as to all matters and questions arising out of the subject matter of the article.

(Added by Stats. 1951, Ch. 655.)



23.6

If conflicting provisions are found in different sections of the same chapter or article, the provisions of the sections last in numerical order shall prevail, unless such construction is inconsistent with the meaning of the chapter or article.

(Added by Stats. 1951, Ch. 655.)






DIVISION 1 - PERSONS

PART 1 - PERSONS WITH UNSOUND MIND

38

A person entirely without understanding has no power to make a contract of any kind, but the person is liable for the reasonable value of things furnished to the person necessary for the support of the person or the person’s family.

(Added by Stats. 1992, Ch. 163, Sec. 3. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



39

(a) A conveyance or other contract of a person of unsound mind, but not entirely without understanding, made before the incapacity of the person has been judicially determined, is subject to rescission, as provided in Chapter 2 (commencing with Section 1688) of Title 5 of Part 2 of Division 3.

(b) A rebuttable presumption affecting the burden of proof that a person is of unsound mind shall exist for purposes of this section if the person is substantially unable to manage his or her own financial resources or resist fraud or undue influence. Substantial inability may not be proved solely by isolated incidents of negligence or improvidence.

(Amended by Stats. 1995, Ch. 842, Sec. 1. Effective January 1, 1996.)



40

(a) Subject to Section 1871 of the Probate Code, and subject to Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code, after his or her incapacity has been judicially determined a person of unsound mind can make no conveyance or other contract, nor delegate any power or waive any right, until his or her restoration to capacity.

(b) Subject to Sections 1873 to 1876, inclusive, of the Probate Code, the establishment of a conservatorship under Division 4 (commencing with Section 1400) of the Probate Code is a judicial determination of the incapacity of the conservatee for the purposes of this section.

(Added by Stats. 1992, Ch. 163, Sec. 3. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



41

A person of unsound mind, of whatever degree, is civilly liable for a wrong done by the person, but is not liable in exemplary damages unless at the time of the act the person was capable of knowing that the act was wrongful.

(Added by Stats. 1992, Ch. 163, Sec. 3. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)






PART 2 - PERSONAL RIGHTS

43

Besides the personal rights mentioned or recognized in the Government Code, every person has, subject to the qualifications and restrictions provided by law, the right of protection from bodily restraint or harm, from personal insult, from defamation, and from injury to his personal relations.

(Amended by Stats. 1953, Ch. 604.)



43.1

A child conceived, but not yet born, is deemed an existing person, so far as necessary for the child’s interests in the event of the child’s subsequent birth.

(Added by Stats. 1992, Ch. 163, Sec. 4. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



43.3

Notwithstanding any other provision of law, a mother may breastfeed her child in any location, public or private, except the private home or residence of another, where the mother and the child are otherwise authorized to be present.

(Added by Stats. 1997, Ch. 59, Sec. 1. Effective January 1, 1998.)



43.4

A fraudulent promise to marry or to cohabit after marriage does not give rise to a cause of action for damages.

(Added by Stats. 1959, Ch. 381.)



43.5

No cause of action arises for:

(a) Alienation of affection.

(b) Criminal conversation.

(c) Seduction of a person over the age of legal consent.

(d) Breach of promise of marriage.

(Added by Stats. 1939, Ch. 128.)



43.55

(a) There shall be no liability on the part of, and no cause of action shall arise against, any peace officer who makes an arrest pursuant to a warrant of arrest regular upon its face if the peace officer in making the arrest acts without malice and in the reasonable belief that the person arrested is the one referred to in the warrant.

(b) As used in this section, a “warrant of arrest regular upon its face” includes both of the following:

(1) A paper arrest warrant that has been issued pursuant to a judicial order.

(2) A judicial order that is entered into an automated warrant system by law enforcement or court personnel authorized to make those entries at or near the time the judicial order is made.

(Amended by Stats. 2005, Ch. 706, Sec. 2. Effective January 1, 2006.)



43.56

No cause of action arises against a foster parent for alienation of affection of a foster child.

(Added by renumbering Section 43.55 (as amended by Stats. 1988, Ch. 195) by Stats. 1990, Ch. 216, Sec. 5.)



43.6

(a) No cause of action arises against a parent of a child based upon the claim that the child should not have been conceived or, if conceived, should not have been allowed to have been born alive.

(b) The failure or refusal of a parent to prevent the live birth of his or her child shall not be a defense in any action against a third party, nor shall the failure or refusal be considered in awarding damages in any such action.

(c) As used in this section “conceived” means the fertilization of a human ovum by a human sperm.

(Added by Stats. 1981, Ch. 331, Sec. 1.)



43.7

(a) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any member of a duly appointed mental health professional quality assurance committee that is established in compliance with Section 14725 of the Welfare and Institutions Code, for any act or proceeding undertaken or performed within the scope of the functions of the committee which is formed to review and evaluate the adequacy, appropriateness, or effectiveness of the care and treatment planned for, or provided to, mental health patients in order to improve quality of care by mental health professionals if the committee member acts without malice, has made a reasonable effort to obtain the facts of the matter as to which he or she acts, and acts in reasonable belief that the action taken by him or her is warranted by the facts known to him or her after the reasonable effort to obtain facts.

(b) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any professional society, any member of a duly appointed committee of a medical specialty society, or any member of a duly appointed committee of a state or local professional society, or duly appointed member of a committee of a professional staff of a licensed hospital (provided the professional staff operates pursuant to written bylaws that have been approved by the governing board of the hospital), for any act or proceeding undertaken or performed within the scope of the functions of the committee which is formed to maintain the professional standards of the society established by its bylaws, or any member of any peer review committee whose purpose is to review the quality of medical, dental, dietetic, chiropractic, optometric, acupuncture, psychotherapy, or veterinary services rendered by physicians and surgeons, dentists, dental hygienists, podiatrists, registered dietitians, chiropractors, optometrists, acupuncturists, veterinarians, marriage and family therapists, professional clinical counselors, or psychologists, which committee is composed chiefly of physicians and surgeons, dentists, dental hygienists, podiatrists, registered dietitians, chiropractors, optometrists, acupuncturists, veterinarians, marriage and family therapists, professional clinical counselors, or psychologists for any act or proceeding undertaken or performed in reviewing the quality of medical, dental, dietetic, chiropractic, optometric, acupuncture, psychotherapy, or veterinary services rendered by physicians and surgeons, dentists, dental hygienists, podiatrists, registered dietitians, chiropractors, optometrists, acupuncturists, veterinarians, marriage and family therapists, professional clinical counselors, or psychologists or any member of the governing board of a hospital in reviewing the quality of medical services rendered by members of the staff if the professional society, committee, or board member acts without malice, has made a reasonable effort to obtain the facts of the matter as to which he, she, or it acts, and acts in reasonable belief that the action taken by him, her, or it is warranted by the facts known to him, her, or it after the reasonable effort to obtain facts. “Professional society” includes legal, medical, psychological, dental, dental hygiene, dietetic, accounting, optometric, acupuncture, podiatric, pharmaceutic, chiropractic, physical therapist, veterinary, licensed marriage and family therapy, licensed clinical social work, licensed professional clinical counselor, and engineering organizations having as members at least 25 percent of the eligible persons or licentiates in the geographic area served by the particular society. However, if the society has fewer than 100 members, it shall have as members at least a majority of the eligible persons or licentiates in the geographic area served by the particular society.

“Medical specialty society” means an organization having as members at least 25 percent of the eligible physicians and surgeons within a given professionally recognized medical specialty in the geographic area served by the particular society.

(c) This section does not affect the official immunity of an officer or employee of a public corporation.

(d) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any physician and surgeon, podiatrist, or chiropractor who is a member of an underwriting committee of an interindemnity or reciprocal or interinsurance exchange or mutual company for any act or proceeding undertaken or performed in evaluating physicians and surgeons, podiatrists, or chiropractors for the writing of professional liability insurance, or any act or proceeding undertaken or performed in evaluating physicians and surgeons for the writing of an interindemnity, reciprocal, or interinsurance contract as specified in Section 1280.7 of the Insurance Code, if the evaluating physician and surgeon, podiatrist, or chiropractor acts without malice, has made a reasonable effort to obtain the facts of the matter as to which he or she acts, and acts in reasonable belief that the action taken by him or her is warranted by the facts known to him or her after the reasonable effort to obtain the facts.

(e) This section shall not be construed to confer immunity from liability on any quality assurance committee established in compliance with Section 14725 of the Welfare and Institutions Code or hospital. In any case in which, but for the enactment of the preceding provisions of this section, a cause of action would arise against a quality assurance committee established in compliance with Section 14725 of the Welfare and Institutions Code or hospital, the cause of action shall exist as if the preceding provisions of this section had not been enacted.

(Amended by Stats. 2012, Ch. 34, Sec. 3. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



43.8

(a) In addition to the privilege afforded by Section 47, there shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any person on account of the communication of information in the possession of that person to any hospital, hospital medical staff, veterinary hospital staff, professional society, medical, dental, podiatric, psychology, marriage and family therapy, professional clinical counselor, or veterinary school, professional licensing board or division, committee or panel of a licensing board, the Senior Assistant Attorney General of the Health Quality Enforcement Section appointed under Section 12529 of the Government Code, peer review committee, quality assurance committees established in compliance with Sections 4070 and 5624 of the Welfare and Institutions Code, or underwriting committee described in Section 43.7 when the communication is intended to aid in the evaluation of the qualifications, fitness, character, or insurability of a practitioner of the healing or veterinary arts.

(b) The immunities afforded by this section and by Section 43.7 shall not affect the availability of any absolute privilege that may be afforded by Section 47.

(c) Nothing in this section is intended in any way to affect the California Supreme Court’s decision in Hassan v. Mercy American River Hospital (2003) 31 Cal.4th 709, holding that subdivision (a) provides a qualified privilege.

(Amended by Stats. 2011, Ch. 381, Sec. 15. Effective January 1, 2012.)



43.9

(a) There shall be no liability on the part of, and no cause of action shall accrue against, any health care provider for professional negligence on account of the receipt by such provider of an unsolicited referral, arising from a test performed by a multiphasic screening unit, for any act or omission, including the failure to examine, treat, or refer for examination or treatment any person concerning whom an unsolicited referral has been received. The immunity from liability granted by this subdivision shall only apply where a health provider meets the obligations established in subdivision (c).

(b) Every multiphasic screening unit shall notify each person it tests that the person should contact the health provider to whom the test results are sent within 10 days and that the health provider may not be obligated to interpret the results or provide further care. The multiphasic screening unit shall include the words “PATIENT TEST RESULTS” on the envelope of any test results sent to a health care provider, and shall include the address of the person tested in the test result material sent to the health care provider.

Nothing contained in this section shall relieve any health care provider from liability, if any, when at the time of receipt of the unsolicited referral there exists a provider-patient relationship, or a contract for health care services, or following receipt of such unsolicited referral there is established or reestablished a provider-patient relationship.

(c)A health care provider who receives unsolicited test results from a multiphasic screening unit shall receive immunity from liability pursuant to subdivision (a) only if the provider who receives such test results and does not wish to evaluate them, or evaluates them and takes no further action, either notifies the multiphasic screening unit of that fact or returns the test results within 21 days. If the health care provider reviews the test results and determines that they indicate a substantial risk of serious illness or death the provider shall make a reasonable effort to notify the person tested of the presumptive finding within 14 days after the provider has received the test results.

(d) For the purposes of this section:

(1) “Health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code, and any clinic, health dispensary, or health facility licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Health care provider” also includes the legal representatives of a health care provider.

(2) “Professional negligence” means an action for personal injury or wrongful death proximately caused by a health care provider’s negligent act or omission to act in the rendering of professional services, provided that such services are within the scope of services for which the health care provider is licensed and are not within any restriction imposed by the licensing agency or any licensed hospital.

(3) “Unsolicited referral” means any written report regarding the health, physical or mental condition of any person which was forwarded or delivered to a health care provider without prior request by such provider.

(4) A “multiphasic screening unit” means a facility which does not prescribe or treat patients but performs diagnostic testing only.

(Amended by Stats. 1980, Ch. 676, Sec. 38.)



43.91

(a) There shall be no monetary liability on the part of, and no cause of action shall arise against, any member of a duly appointed committee of a professional society which comprises a substantial percentage of the persons licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code and situated in the geographic area served by the particular society, for any act or proceeding undertaken or performed within the scope of the functions of any such committee which is formed to maintain the professional standards of the society established by its bylaws, if such member acts without malice, has made a reasonable effort to obtain the facts of the matter as to which he acts, and acts in reasonable belief that the action taken by him is warranted by the facts known to him after such reasonable effort to obtain facts.

(b) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any person on account of the communication of information in the possession of such person to any committee specified in subdivision (a) when such communication is intended to aid in the evaluation of the qualifications, fitness or character of a member or applicant for membership in any such professional society, and does not represent as true any matter not reasonably believed to be true.

(c) The immunities afforded by this section shall not affect the availability of any absolute privilege which may be afforded by Section 47.

(d) This section shall not be construed to confer immunity from liability on any professional society. In any case in which, but for the enactment of this section, a cause of action would arise against a professional society, such cause of action shall exist as if this section had not been enacted.

(Added by Stats. 1980, Ch. 492, Sec. 1.)



43.92

(a) There shall be no monetary liability on the part of, and no cause of action shall arise against, any person who is a psychotherapist as defined in Section 1010 of the Evidence Code in failing to protect from a patient’s threatened violent behavior or failing to predict and protect from a patient’s violent behavior except if the patient has communicated to the psychotherapist a serious threat of physical violence against a reasonably identifiable victim or victims.

(b) There shall be no monetary liability on the part of, and no cause of action shall arise against, a psychotherapist who, under the limited circumstances specified in subdivision (a), discharges his or her duty to protect by making reasonable efforts to communicate the threat to the victim or victims and to a law enforcement agency.

(c) It is the intent of the Legislature that the amendments made by the act adding this subdivision only change the name of the duty referenced in this section from a duty to warn and protect to a duty to protect. Nothing in this section shall be construed to be a substantive change, and any duty of a psychotherapist shall not be modified as a result of changing the wording in this section.

(d) It is the intent of the Legislature that a court interpret this section, as amended by the act adding this subdivision, in a manner consistent with the interpretation of this section as it read prior to January 1, 2013.

(Amended by Stats. 2012, Ch. 149, Sec. 1. Effective January 1, 2013.)



43.93

(a) For the purposes of this section the following definitions are applicable:

(1) “Psychotherapy” means the professional treatment, assessment, or counseling of a mental or emotional illness, symptom, or condition.

(2) “Psychotherapist” means a physician and surgeon specializing in the practice of psychiatry, a psychologist, a psychological assistant, a marriage and family therapist, a registered marriage and family therapist intern or trainee, an educational psychologist, an associate clinical social worker, a licensed clinical social worker, a professional clinical counselor, or a registered clinical counselor intern or trainee.

(3) “Sexual contact” means the touching of an intimate part of another person. “Intimate part” and “touching” have the same meanings as defined in subdivisions (f) and (d), respectively, of Section 243.4 of the Penal Code. For the purposes of this section, sexual contact includes sexual intercourse, sodomy, and oral copulation.

(4) “Therapeutic relationship” exists during the time the patient or client is rendered professional service by the psychotherapist.

(5) “Therapeutic deception” means a representation by a psychotherapist that sexual contact with the psychotherapist is consistent with or part of the patient’s or former patient’s treatment.

(b) A cause of action against a psychotherapist for sexual contact exists for a patient or former patient for injury caused by sexual contact with the psychotherapist, if the sexual contact occurred under any of the following conditions:

(1) During the period the patient was receiving psychotherapy from the psychotherapist.

(2) Within two years following termination of therapy.

(3) By means of therapeutic deception.

(c) The patient or former patient may recover damages from a psychotherapist who is found liable for sexual contact. It is not a defense to the action that sexual contact with a patient occurred outside a therapy or treatment session or that it occurred off the premises regularly used by the psychotherapist for therapy or treatment sessions. No cause of action shall exist between spouses within a marriage.

(d) In an action for sexual contact, evidence of the plaintiff’s sexual history is not subject to discovery and is not admissible as evidence except in either of the following situations:

(1) The plaintiff claims damage to sexual functioning.

(2) The defendant requests a hearing prior to conducting discovery and makes an offer of proof of the relevancy of the history, and the court finds that the history is relevant and the probative value of the history outweighs its prejudicial effect.

The court shall allow the discovery or introduction as evidence only of specific information or examples of the plaintiff’s conduct that are determined by the court to be relevant. The court’s order shall detail the information or conduct that is subject to discovery.

(Amended by Stats. 2011, Ch. 381, Sec. 16. Effective January 1, 2012.)



43.95

(a) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any professional society or any nonprofit corporation authorized by a professional society to operate a referral service, or their agents, employees, or members, for referring any member of the public to any professional member of the society or service, or for acts of negligence or conduct constituting unprofessional conduct committed by a professional to whom a member of the public was referred, so long as any of the foregoing persons or entities has acted without malice, and the referral was made at no cost added to the initial referral fee as part of a public service referral system organized under the auspices of the professional society. Further, there shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any professional society for providing a telephone information library available for use by the general public without charge, nor against any nonprofit corporation authorized by a professional society for providing a telephone information library available for use by the general public without charge. “Professional society” includes legal, psychological, architectural, medical, dental, dietetic, accounting, optometric, podiatric, pharmaceutic, chiropractic, veterinary, licensed marriage and family therapy, licensed clinical social work, professional clinical counselor, and engineering organizations having as members at least 25 percent of the eligible persons or licentiates in the geographic area served by the particular society. However, if the society has less than 100 members, it shall have as members at least a majority of the eligible persons or licentiates in the geographic area served by the particular society. “Professional society” also includes organizations with referral services that have been authorized by the State Bar of California and operated in accordance with its Minimum Standards for a Lawyer Referral Service in California, and organizations that have been established to provide free assistance or representation to needy patients or clients.

(b) This section shall not apply whenever the professional society, while making a referral to a professional member of the society, fails to disclose the nature of any disciplinary action of which it has actual knowledge taken by a state licensing agency against that professional member. However, there shall be no duty to disclose a disciplinary action in either of the following cases:

(1) Where a disciplinary proceeding results in no disciplinary action being taken against the professional to whom a member of the public was referred.

(2) Where a period of three years has elapsed since the professional to whom a member of the public was referred has satisfied any terms, conditions, or sanctions imposed upon the professional as disciplinary action; except that if the professional is an attorney, there shall be no time limit on the duty to disclose.

(Amended by Stats. 2011, Ch. 381, Sec. 17. Effective January 1, 2012.)



43.96

(a) Any medical or podiatric society, health facility licensed or certified under Division 2 (commencing with Section 1200) of the Health and Safety Code, state agency as defined in Section 11000 of the Government Code, or local government agency that receives written complaints related to the professional competence or professional conduct of a physician and surgeon or doctor of podiatric medicine from the public shall inform the complainant that the Medical Board of California or the California Board of Podiatric Medicine, as the case may be, is the only authority in the state that may take disciplinary action against the license of the named licensee, and shall provide to the complainant the address and toll-free telephone number of the applicable state board.

(b) The immunity provided in Section 2318 of the Business and Professions Code and in Section 47 shall apply to complaints and information made or provided to a board pursuant to this section.

(Amended by Stats. 1995, Ch. 708, second Sec. 12. Effective January 1, 1996.)



43.97

There shall be no monetary liability on the part of, and no cause of action for damages, other than economic or pecuniary damages, shall arise against, a hospital for any action taken upon the recommendation of its medical staff, or against any other person or organization for any action taken, or restriction imposed, which is required to be reported pursuant to Section 805 of the Business and Professions Code, if that action or restriction is reported in accordance with Section 805 of the Business and Professions Code. This section shall not apply to an action knowingly and intentionally taken for the purpose of injuring a person affected by the action or infringing upon a person’s rights.

(Amended by Stats. 2006, Ch. 538, Sec. 36. Effective January 1, 2007.)



43.98

(a) There shall be no monetary liability on the part of, and no cause of action shall arise against, any consultant on account of any communication by that consultant to the Director of the Department of Managed Health Care or any other officer, employee, agent, contractor, or consultant of the Department of Managed Health Care, when that communication is for the purpose of determining whether health care services have been or are being arranged or provided in accordance with the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and any regulation adopted thereunder and the consultant does all of the following:

(1) Acts without malice.

(2) Makes a reasonable effort to obtain the facts of the matter communicated.

(3) Acts with a reasonable belief that the communication is warranted by the facts actually known to the consultant after a reasonable effort to obtain the facts.

(4) Acts pursuant to a contract entered into on or after January 1, 1998, between the Commissioner of Corporations and a state licensing board or committee, including, but not limited to, the Medical Board of California, or pursuant to a contract entered into on or after January 1, 1998, with the Commissioner of Corporations pursuant to Section 1397.6 of the Health and Safety Code.

(5) Acts pursuant to a contract entered into on or after July 1, 2000, between the Director of the Department of Managed Health Care and a state licensing board or committee, including, but not limited to, the Medical Board of California, or pursuant to a contract entered into on or after July 1, 1999, with the Director of the Department of Managed Health Care pursuant to Section 1397.6 of the Health and Safety Code.

(b) The immunities afforded by this section shall not affect the availability of any other privilege or immunity which may be afforded under this part. Nothing in this section shall be construed to alter the laws regarding the confidentiality of medical records.

(Amended by Stats. 2000, Ch. 857, Sec. 3. Effective January 1, 2001.)



43.99

(a) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any person or other legal entity that is under contract with an applicant for a residential building permit to provide independent quality review of the plans and specifications provided with the application in order to determine compliance with all applicable requirements imposed pursuant to the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13 of the Health and Safety Code), or any rules or regulations adopted pursuant to that law, or under contract with that applicant to provide independent quality review of the work of improvement to determine compliance with these plans and specifications, if the person or other legal entity meets the requirements of this section and one of the following applies:

(1) The person, or a person employed by any other legal entity, performing the work as described in this subdivision, has completed not less than five years of verifiable experience in the appropriate field and has obtained certification as a building inspector, combination inspector, or combination dwelling inspector from the International Conference of Building Officials (ICBO) and has successfully passed the technical written examination promulgated by ICBO for those certification categories.

(2) The person, or a person employed by any other legal entity, performing the work as described in this subdivision, has completed not less than five years of verifiable experience in the appropriate field and is a registered professional engineer, licensed general contractor, or a licensed architect rendering independent quality review of the work of improvement or plan examination services within the scope of his or her registration or licensure.

(3) The immunity provided under this section does not apply to any action initiated by the applicant who retained the qualified person.

(4) A “qualified person” for purposes of this section means a person holding a valid certification as one of those inspectors.

(b) Except for qualified persons, this section shall not relieve from, excuse, or lessen in any manner, the responsibility or liability of any person, company, contractor, builder, developer, architect, engineer, designer, or other individual or entity who develops, improves, owns, operates, or manages any residential building for any damages to persons or property caused by construction or design defects. The fact that an inspection by a qualified person has taken place may not be introduced as evidence in a construction defect action, including any reports or other items generated by the qualified person. This subdivision shall not apply in any action initiated by the applicant who retained the qualified person.

(c) Nothing in this section, as it relates to construction inspectors or plans examiners, shall be construed to alter the requirements for licensure, or the jurisdiction, authority, or scope of practice, of architects pursuant to Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, professional engineers pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, or general contractors pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(d) Nothing in this section shall be construed to alter the immunity of employees of the Department of Housing and Community Development under the Government Claims Act (Division 3.6 (commencing with Section 810) of Title 1 of the Government Code) when acting pursuant to Section 17965 of the Health and Safety Code.

(e) The qualifying person shall engage in no other construction, design, planning, supervision, or activities of any kind on the work of improvement, nor provide quality review services for any other party on the work of improvement.

(f) The qualifying person, or other legal entity, shall maintain professional errors and omissions insurance coverage in an amount not less than two million dollars ($2,000,000).

(g) The immunity provided by subdivision (a) does not inure to the benefit of the qualified person for damages caused to the applicant solely by the negligence or willful misconduct of the qualified person resulting from the provision of services under the contract with the applicant.

(Amended by Stats. 2012, Ch. 759, Sec. 1. Effective January 1, 2013.)



44

Defamation is effected by either of the following:

(a) Libel.

(b) Slander.

(Amended by Stats. 1980, Ch. 676, Sec. 39.)



45

Libel is a false and unprivileged publication by writing, printing, picture, effigy, or other fixed representation to the eye, which exposes any person to hatred, contempt, ridicule, or obloquy, or which causes him to be shunned or avoided, or which has a tendency to injure him in his occupation.

(Enacted 1872.)



45a

A libel which is defamatory of the plaintiff without the necessity of explanatory matter, such as an inducement, innuendo or other extrinsic fact, is said to be a libel on its face. Defamatory language not libelous on its face is not actionable unless the plaintiff alleges and proves that he has suffered special damage as a proximate result thereof. Special damage is defined in Section 48a of this code.

(Added by Stats. 1945, Ch. 1489.)



46

Slander is a false and unprivileged publication, orally uttered, and also communications by radio or any mechanical or other means which:

1. Charges any person with crime, or with having been indicted, convicted, or punished for crime;

2. Imputes in him the present existence of an infectious, contagious, or loathsome disease;

3. Tends directly to injure him in respect to his office, profession, trade or business, either by imputing to him general disqualification in those respects which the office or other occupation peculiarly requires, or by imputing something with reference to his office, profession, trade, or business that has a natural tendency to lessen its profits;

4. Imputes to him impotence or a want of chastity; or

5. Which, by natural consequence, causes actual damage.

(Amended by Stats. 1945, Ch. 1489.)



47

A privileged publication or broadcast is one made:

(a) In the proper discharge of an official duty.

(b) In any (1) legislative proceeding, (2) judicial proceeding, (3) in any other official proceeding authorized by law, or (4) in the initiation or course of any other proceeding authorized by law and reviewable pursuant to Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure, except as follows:

(1) An allegation or averment contained in any pleading or affidavit filed in an action for marital dissolution or legal separation made of or concerning a person by or against whom no affirmative relief is prayed in the action shall not be a privileged publication or broadcast as to the person making the allegation or averment within the meaning of this section unless the pleading is verified or affidavit sworn to, and is made without malice, by one having reasonable and probable cause for believing the truth of the allegation or averment and unless the allegation or averment is material and relevant to the issues in the action.

(2) This subdivision does not make privileged any communication made in furtherance of an act of intentional destruction or alteration of physical evidence undertaken for the purpose of depriving a party to litigation of the use of that evidence, whether or not the content of the communication is the subject of a subsequent publication or broadcast which is privileged pursuant to this section. As used in this paragraph, “physical evidence” means evidence specified in Section 250 of the Evidence Code or evidence that is property of any type specified in Chapter 14 (commencing with Section 2031.010) of Title 4 of Part 4 of the Code of Civil Procedure.

(3) This subdivision does not make privileged any communication made in a judicial proceeding knowingly concealing the existence of an insurance policy or policies.

(4) A recorded lis pendens is not a privileged publication unless it identifies an action previously filed with a court of competent jurisdiction which affects the title or right of possession of real property, as authorized or required by law.

(c) In a communication, without malice, to a person interested therein, (1) by one who is also interested, or (2) by one who stands in such a relation to the person interested as to afford a reasonable ground for supposing the motive for the communication to be innocent, or (3) who is requested by the person interested to give the information. This subdivision applies to and includes a communication concerning the job performance or qualifications of an applicant for employment, based upon credible evidence, made without malice, by a current or former employer of the applicant to, and upon request of, one whom the employer reasonably believes is a prospective employer of the applicant. This subdivision authorizes a current or former employer, or the employer’s agent, to answer whether or not the employer would rehire a current or former employee. This subdivision shall not apply to a communication concerning the speech or activities of an applicant for employment if the speech or activities are constitutionally protected, or otherwise protected by Section 527.3 of the Code of Civil Procedure or any other provision of law.

(d) (1) By a fair and true report in, or a communication to, a public journal, of (A) a judicial, (B) legislative, or (C) other public official proceeding, or (D) of anything said in the course thereof, or (E) of a verified charge or complaint made by any person to a public official, upon which complaint a warrant has been issued.

(2) Nothing in paragraph (1) shall make privileged any communication to a public journal that does any of the following:

(A) Violates Rule 5-120 of the State Bar Rules of Professional Conduct.

(B) Breaches a court order.

(C) Violates any requirement of confidentiality imposed by law.

(e) By a fair and true report of (1) the proceedings of a public meeting, if the meeting was lawfully convened for a lawful purpose and open to the public, or (2) the publication of the matter complained of was for the public benefit.

(Amended by Stats. 2004, Ch. 182, Sec. 4. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



47.5

Notwithstanding Section 47, a peace officer may bring an action for defamation against an individual who has filed a complaint with that officer’s employing agency alleging misconduct, criminal conduct, or incompetence, if that complaint is false, the complaint was made with knowledge that it was false and that it was made with spite, hatred, or ill will. Knowledge that the complaint was false may be proved by a showing that the complainant had no reasonable grounds to believe the statement was true and that the complainant exhibited a reckless disregard for ascertaining the truth.

(Added by Stats. 1982, Ch. 1588, Sec. 1.)



48

In the case provided for in subdivision (c) of Section 47, malice is not inferred from the communication.

(Amended by Stats. 2003, Ch. 62, Sec. 11. Effective January 1, 2004.)



48a

1. In any action for damages for the publication of a libel in a newspaper, or of a slander by radio broadcast, plaintiff shall recover no more than special damages unless a correction be demanded and be not published or broadcast, as hereinafter provided. Plaintiff shall serve upon the publisher, at the place of publication or broadcaster at the place of broadcast, a written notice specifying the statements claimed to be libelous and demanding that the same be corrected. Said notice and demand must be served within 20 days after knowledge of the publication or broadcast of the statements claimed to be libelous.

2. If a correction be demanded within said period and be not published or broadcast in substantially as conspicuous a manner in said newspaper or on said broadcasting station as were the statements claimed to be libelous, in a regular issue thereof published or broadcast within three weeks after such service, plaintiff, if he pleads and proves such notice, demand and failure to correct, and if his cause of action be maintained, may recover general, special and exemplary damages; provided that no exemplary damages may be recovered unless the plaintiff shall prove that defendant made the publication or broadcast with actual malice and then only in the discretion of the court or jury, and actual malice shall not be inferred or presumed from the publication or broadcast.

3. A correction published or broadcast in substantially as conspicuous a manner in said newspaper or on said broadcasting station as the statements claimed in the complaint to be libelous, prior to receipt of a demand therefor, shall be of the same force and effect as though such correction had been published or broadcast within three weeks after a demand therefor.

4. As used herein, the terms “general damages,” “special damages,” “exemplary damages” and “actual malice,” are defined as follows:

(a) “General damages” are damages for loss of reputation, shame, mortification and hurt feelings;

(b) “Special damages” are all damages which plaintiff alleges and proves that he has suffered in respect to his property, business, trade, profession or occupation, including such amounts of money as the plaintiff alleges and proves he has expended as a result of the alleged libel, and no other;

(c) “Exemplary damages” are damages which may in the discretion of the court or jury be recovered in addition to general and special damages for the sake of example and by way of punishing a defendant who has made the publication or broadcast with actual malice;

(d) “Actual malice” is that state of mind arising from hatred or ill will toward the plaintiff; provided, however, that such a state of mind occasioned by a good faith belief on the part of the defendant in the truth of the libelous publication or broadcast at the time it is published or broadcast shall not constitute actual malice.

(Amended by Stats. 1945, Ch. 1489.)



48.5

(1) The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damages for any defamatory statement or matter published or uttered in or as a part of a visual or sound radio broadcast by one other than such owner, licensee or operator, or agent or employee thereof, if it shall be alleged and proved by such owner, licensee or operator, or agent or employee thereof, that such owner, licensee or operator, or such agent or employee, has exercised due care to prevent the publication or utterance of such statement or matter in such broadcast.

(2) If any defamatory statement or matter is published or uttered in or as a part of a broadcast over the facilities of a network of visual or sound radio broadcasting stations, the owner, licensee or operator of any such station, or network of stations, and the agents or employees thereof, other than the owner, licensee or operator of the station, or network of stations, originating such broadcast, and the agents or employees thereof, shall in no event be liable for any damages for any such defamatory statement or matter.

(3) In no event, however, shall any owner, licensee or operator of such station or network of stations, or the agents or employees thereof, be liable for any damages for any defamatory statement or matter published or uttered, by one other than such owner, licensee or operator, or agent or employee thereof, in or as a part of a visual or sound radio broadcast by or on behalf of any candidate for public office, which broadcast cannot be censored by reason of the provisions of federal statute or regulation of the Federal Communications Commission.

(4) As used in this Part 2, the terms “radio,” “radio broadcast,” and “broadcast,” are defined to include both visual and sound radio broadcasting.

(5) Nothing in this section contained shall deprive any such owner, licensee or operator, or the agent or employee thereof, of any rights under any other section of this Part 2.

(Added by Stats. 1949, Ch. 1258.)



48.7

(a) No person charged by indictment, information, or other accusatory pleading of child abuse may bring a civil libel or slander action against the minor, the parent or guardian of the minor, or any witness, based upon any statements made by the minor, parent or guardian, or witness which are reasonably believed to be in furtherance of the prosecution of the criminal charges while the charges are pending before a trial court. The charges are not pending within the meaning of this section after dismissal, after pronouncement of judgment, or during an appeal from a judgment.

Any applicable statute of limitations shall be tolled during the period that such charges are pending before a trial court.

(b) Whenever any complaint for libel or slander is filed which is subject to the provisions of this section, no responsive pleading shall be required to be filed until 30 days after the end of the period set forth in subdivision (a).

(c) Every complaint for libel or slander based on a statement that the plaintiff committed an act of child abuse shall state that the complaint is not barred by subdivision (a). A failure to include that statement shall be grounds for a demurrer.

(d) Whenever a demurrer against a complaint for libel or slander is sustained on the basis that the complaint was filed in violation of this section, attorney’s fees and costs shall be awarded to the prevailing party.

(e) Whenever a prosecutor is informed by a minor, parent, guardian, or witness that a complaint against one of those persons has been filed which may be subject to the provisions of this section, the prosecutor shall provide that person with a copy of this section.

(f) As used in this section, child abuse has the meaning set forth in Section 11165 of the Penal Code.

(Added by Stats. 1981, Ch. 253, Sec. 1.)



48.8

(a) A communication by any person to a school principal, or a communication by a student attending the school to the student’s teacher or to a school counselor or school nurse and any report of that communication to the school principal, stating that a specific student or other specified person has made a threat to commit violence or potential violence on the school grounds involving the use of a firearm or other deadly or dangerous weapon, is a communication on a matter of public concern and is subject to liability in defamation only upon a showing by clear and convincing evidence that the communication or report was made with knowledge of its falsity or with reckless disregard for the truth or falsity of the communication. Where punitive damages are alleged, the provisions of Section 3294 shall also apply.

(b) As used in this section, “school” means a public or private school providing instruction in kindergarten or grades 1 to 12, inclusive.

(Added by Stats. 2001, Ch. 570, Sec. 1. Effective January 1, 2002.)



48.9

(a) An organization which sponsors or conducts an anonymous witness program, and its employees and agents, shall not be liable in a civil action for damages resulting from its receipt of information regarding possible criminal activity or from dissemination of that information to a law enforcement agency.

(b) The immunity provided by this section shall apply to any civil action for damages, including, but not limited to, a defamation action or an action for damages resulting from retaliation against a person who provided information.

(c) The immunity provided by this section shall not apply in any of the following instances:

(1) The information was disseminated with actual knowledge that it was false.

(2) The name of the provider of the information was disseminated without that person’s authorization and the dissemination was not required by law.

(3) The name of the provider of information was obtained and the provider was not informed by the organization that the disclosure of his or her name may be required by law.

(d) As used in this section, an “anonymous witness program” means a program whereby information relating to alleged criminal activity is received from persons, whose names are not released without their authorization unless required by law, and disseminated to law enforcement agencies.

(Added by Stats. 1983, Ch. 495, Sec. 1.)



49

The rights of personal relations forbid:

(a) The abduction or enticement of a child from a parent, or from a guardian entitled to its custody;

(b) The seduction of a person under the age of legal consent;

(c) Any injury to a servant which affects his ability to serve his master, other than seduction, abduction or criminal conversation.

(Amended by Stats. 1939, Ch. 1103.)



[50.]

Section Fifty.   Any necessary force may be used to protect from wrongful injury the person or property of oneself, or of a wife, husband, child, parent, or other relative, or member of one’s family, or of a ward, servant, master, or guest.

(Amended by Code Amendments 1873-74, Ch. 612.)



51

(a) This section shall be known, and may be cited, as the Unruh Civil Rights Act.

(b) All persons within the jurisdiction of this state are free and equal, and no matter what their sex, race, color, religion, ancestry, national origin, disability, medical condition, genetic information, marital status, or sexual orientation are entitled to the full and equal accommodations, advantages, facilities, privileges, or services in all business establishments of every kind whatsoever.

(c) This section shall not be construed to confer any right or privilege on a person that is conditioned or limited by law or that is applicable alike to persons of every sex, color, race, religion, ancestry, national origin, disability, medical condition, marital status, or sexual orientation or to persons regardless of their genetic information.

(d) Nothing in this section shall be construed to require any construction, alteration, repair, structural or otherwise, or modification of any sort whatsoever, beyond that construction, alteration, repair, or modification that is otherwise required by other provisions of law, to any new or existing establishment, facility, building, improvement, or any other structure, nor shall anything in this section be construed to augment, restrict, or alter in any way the authority of the State Architect to require construction, alteration, repair, or modifications that the State Architect otherwise possesses pursuant to other laws.

(e) For purposes of this section:

(1) “Disability” means any mental or physical disability as defined in Sections 12926 and 12926.1 of the Government Code.

(2) (A) “Genetic information” means, with respect to any individual, information about any of the following:

(i) The individual’s genetic tests.

(ii) The genetic tests of family members of the individual.

(iii) The manifestation of a disease or disorder in family members of the individual.

(B) “Genetic information” includes any request for, or receipt of, genetic services, or participation in clinical research that includes genetic services, by an individual or any family member of the individual.

(C) “Genetic information” does not include information about the sex or age of any individual.

(3) “Medical condition” has the same meaning as defined in subdivision (h) of Section 12926 of the Government Code.

(4) “Religion” includes all aspects of religious belief, observance, and practice.

(5) “Sex” includes, but is not limited to, pregnancy, childbirth, or medical conditions related to pregnancy or childbirth. “Sex” also includes, but is not limited to, a person’s gender. “Gender” means sex, and includes a person’s gender identity and gender expression. “Gender expression” means a person’s gender-related appearance and behavior whether or not stereotypically associated with the person’s assigned sex at birth.

(6) “Sex, race, color, religion, ancestry, national origin, disability, medical condition, genetic information, marital status, or sexual orientation” includes a perception that the person has any particular characteristic or characteristics within the listed categories or that the person is associated with a person who has, or is perceived to have, any particular characteristic or characteristics within the listed categories.

(7) “Sexual orientation” has the same meaning as defined in subdivision (r) of Section 12926 of the Government Code.

(f) A violation of the right of any individual under the federal Americans with Disabilities Act of 1990 (P.L. 101-336) shall also constitute a violation of this section.

(Amended by Stats. 2011, Ch. 719, Sec. 1.5. Effective January 1, 2012.)



51.1

If a violation of Section 51, 51.5, 51.7, 51.9, or 52.1 is alleged or the application or construction of any of these sections is in issue in any proceeding in the Supreme Court of California, a state court of appeal, or the appellate division of a superior court, each party shall serve a copy of the party’s brief or petition and brief, on the State Solicitor General at the Office of the Attorney General. No brief may be accepted for filing unless the proof of service shows service on the State Solicitor General. Any party failing to comply with this requirement shall be given a reasonable opportunity to cure the failure before the court imposes any sanction and, in that instance, the court shall allow the Attorney General reasonable additional time to file a brief in the matter.

(Added by Stats. 2002, Ch. 244, Sec. 1. Effective January 1, 2003.)



51.2

(a) Section 51 shall be construed to prohibit a business establishment from discriminating in the sale or rental of housing based upon age. Where accommodations are designed to meet the physical and social needs of senior citizens, a business establishment may establish and preserve that housing for senior citizens, pursuant to Section 51.3, except housing as to which Section 51.3 is preempted by the prohibition in the federal Fair Housing Amendments Act of 1988 (Public Law 100-430) and implementing regulations against discrimination on the basis of familial status. For accommodations constructed before February 8, 1982, that meet all the criteria for senior citizen housing specified in Section 51.3, a business establishment may establish and preserve that housing development for senior citizens without the housing development being designed to meet physical and social needs of senior citizens.

(b) This section is intended to clarify the holdings in Marina Point, Ltd. v. Wolfson (1982) 30 Cal.3d 72 and O’Connor v. Village Green Owners Association (1983) 33 Cal.3d 790.

(c) This section shall not apply to the County of Riverside.

(d) A housing development for senior citizens constructed on or after January 1, 2001, shall be presumed to be designed to meet the physical and social needs of senior citizens if it includes all of the following elements:

(1) Entryways, walkways, and hallways in the common areas of the development, and doorways and paths of access to and within the housing units, shall be as wide as required by current laws applicable to new multifamily housing construction for provision of access to persons using a standard-width wheelchair.

(2) Walkways and hallways in the common areas of the development shall be equipped with standard height railings or grab bars to assist persons who have difficulty with walking.

(3) Walkways and hallways in the common areas shall have lighting conditions which are of sufficient brightness to assist persons who have difficulty seeing.

(4) Access to all common areas and housing units within the development shall be provided without use of stairs, either by means of an elevator or sloped walking ramps.

(5) The development shall be designed to encourage social contact by providing at least one common room and at least some common open space.

(6) Refuse collection shall be provided in a manner that requires a minimum of physical exertion by residents.

(7) The development shall comply with all other applicable requirements for access and design imposed by law, including, but not limited to, the Fair Housing Act (42 U.S.C. Sec. 3601 et seq.), the Americans with Disabilities Act (42 U.S.C. Sec. 12101 et seq.), and the regulations promulgated at Title 24 of the California Code of Regulations that relate to access for persons with disabilities or handicaps. Nothing in this section shall be construed to limit or reduce any right or obligation applicable under those laws.

(e) Selection preferences based on age, imposed in connection with a federally approved housing program, do not constitute age discrimination in housing.

(Amended by Stats. 2010, Ch. 524, Sec. 2. Effective January 1, 2011.)



51.3

(a) The Legislature finds and declares that this section is essential to establish and preserve specially designed accessible housing for senior citizens. There are senior citizens who need special living environments and services, and find that there is an inadequate supply of this type of housing in the state.

(b) For the purposes of this section, the following definitions apply:

(1) “Qualifying resident” or “senior citizen” means a person 62 years of age or older, or 55 years of age or older in a senior citizen housing development.

(2) “Qualified permanent resident” means a person who meets both of the following requirements:

(A) Was residing with the qualifying resident or senior citizen prior to the death, hospitalization, or other prolonged absence of, or the dissolution of marriage with, the qualifying resident or senior citizen.

(B) Was 45 years of age or older, or was a spouse, cohabitant, or person providing primary physical or economic support to the qualifying resident or senior citizen.

(3) “Qualified permanent resident” also means a disabled person or person with a disabling illness or injury who is a child or grandchild of the senior citizen or a qualified permanent resident as defined in paragraph (2) who needs to live with the senior citizen or qualified permanent resident because of the disabling condition, illness, or injury. For purposes of this section, “disabled” means a person who has a disability as defined in subdivision (b) of Section 54. A “disabling injury or illness” means an illness or injury which results in a condition meeting the definition of disability set forth in subdivision (b) of Section 54.

(A) For any person who is a qualified permanent resident under this paragraph whose disabling condition ends, the owner, board of directors, or other governing body may require the formerly disabled resident to cease residing in the development upon receipt of six months’ written notice; provided, however, that the owner, board of directors, or other governing body may allow the person to remain a resident for up to one year after the disabling condition ends.

(B) The owner, board of directors, or other governing body of the senior citizen housing development may take action to prohibit or terminate occupancy by a person who is a qualified permanent resident under this paragraph if the owner, board of directors, or other governing body finds, based on credible and objective evidence, that the person is likely to pose a significant threat to the health or safety of others that cannot be ameliorated by means of a reasonable accommodation; provided, however, that the action to prohibit or terminate the occupancy may be taken only after doing both of the following:

(i) Providing reasonable notice to and an opportunity to be heard for the disabled person whose occupancy is being challenged, and reasonable notice to the coresident parent or grandparent of that person.

(ii) Giving due consideration to the relevant, credible, and objective information provided in the hearing. The evidence shall be taken and held in a confidential manner, pursuant to a closed session, by the owner, board of directors, or other governing body in order to preserve the privacy of the affected persons.

The affected persons shall be entitled to have present at the hearing an attorney or any other person authorized by them to speak on their behalf or to assist them in the matter.

(4) “Senior citizen housing development” means a residential development developed, substantially rehabilitated, or substantially renovated for, senior citizens that has at least 35 dwelling units. Any senior citizen housing development which is required to obtain a public report under Section 11010 of the Business and Professions Code and which submits its application for a public report after July 1, 2001, shall be required to have been issued a public report as a senior citizen housing development under Section 11010.05 of the Business and Professions Code. No housing development constructed prior to January 1, 1985, shall fail to qualify as a senior citizen housing development because it was not originally developed or put to use for occupancy by senior citizens.

(5) “Dwelling unit” or “housing” means any residential accommodation other than a mobilehome.

(6) “Cohabitant” refers to persons who live together as husband and wife, or persons who are domestic partners within the meaning of Section 297 of the Family Code.

(7) “Permitted health care resident” means a person hired to provide live-in, long-term, or terminal health care to a qualifying resident, or a family member of the qualifying resident providing that care. For the purposes of this section, the care provided by a permitted health care resident must be substantial in nature and must provide either assistance with necessary daily activities or medical treatment, or both.

A permitted health care resident shall be entitled to continue his or her occupancy, residency, or use of the dwelling unit as a permitted resident in the absence of the senior citizen from the dwelling unit only if both of the following are applicable:

(A) The senior citizen became absent from the dwelling due to hospitalization or other necessary medical treatment and expects to return to his or her residence within 90 days from the date the absence began.

(B) The absent senior citizen or an authorized person acting for the senior citizen submits a written request to the owner, board of directors, or governing board stating that the senior citizen desires that the permitted health care resident be allowed to remain in order to be present when the senior citizen returns to reside in the development.

Upon written request by the senior citizen or an authorized person acting for the senior citizen, the owner, board of directors, or governing board shall have the discretion to allow a permitted health care resident to remain for a time period longer than 90 days from the date that the senior citizen’s absence began, if it appears that the senior citizen will return within a period of time not to exceed an additional 90 days.

(c) The covenants, conditions, and restrictions and other documents or written policy shall set forth the limitations on occupancy, residency, or use on the basis of age. Any such limitation shall not be more exclusive than to require that one person in residence in each dwelling unit may be required to be a senior citizen and that each other resident in the same dwelling unit may be required to be a qualified permanent resident, a permitted health care resident, or a person under 55 years of age whose occupancy is permitted under subdivision (h) of this section or under subdivision (b) of Section 51.4. That limitation may be less exclusive, but shall at least require that the persons commencing any occupancy of a dwelling unit include a senior citizen who intends to reside in the unit as his or her primary residence on a permanent basis. The application of the rules set forth in this subdivision regarding limitations on occupancy may result in less than all of the dwellings being actually occupied by a senior citizen.

(d) The covenants, conditions, and restrictions or other documents or written policy shall permit temporary residency, as a guest of a senior citizen or qualified permanent resident, by a person of less than 55 years of age for periods of time, not less than 60 days in any year, that are specified in the covenants, conditions, and restrictions or other documents or written policy.

(e) Upon the death or dissolution of marriage, or upon hospitalization, or other prolonged absence of the qualifying resident, any qualified permanent resident shall be entitled to continue his or her occupancy, residency, or use of the dwelling unit as a permitted resident. This subdivision shall not apply to a permitted health care resident.

(f) The condominium, stock cooperative, limited-equity housing cooperative, planned development, or multiple-family residential rental property shall have been developed for, and initially been put to use as, housing for senior citizens, or shall have been substantially rehabilitated or renovated for, and immediately afterward put to use as, housing for senior citizens, as provided in this section; provided, however, that no housing development constructed prior to January 1, 1985, shall fail to qualify as a senior citizen housing development because it was not originally developed for or originally put to use for occupancy by senior citizens.

(g) The covenants, conditions, and restrictions or other documents or written policies applicable to any condominium, stock cooperative, limited-equity housing cooperative, planned development, or multiple-family residential property that contained age restrictions on January 1, 1984, shall be enforceable only to the extent permitted by this section, notwithstanding lower age restrictions contained in those documents or policies.

(h) Any person who has the right to reside in, occupy, or use the housing or an unimproved lot subject to this section on January 1, 1985, shall not be deprived of the right to continue that residency, occupancy, or use as the result of the enactment of this section.

(i) The covenants, conditions, and restrictions or other documents or written policy of the senior citizen housing development shall permit the occupancy of a dwelling unit by a permitted health care resident during any period that the person is actually providing live-in, long-term, or hospice health care to a qualifying resident for compensation. For purposes of this subdivision, the term “for compensation” shall include provisions of lodging and food in exchange for care.

(j) Notwithstanding any other provision of this section, this section shall not apply to the County of Riverside.

(Amended by Stats. 2000, Ch. 1004, Sec. 3. Effective January 1, 2001.)



51.4

(a) The Legislature finds and declares that the requirements for senior housing under Sections 51.2 and 51.3 are more stringent than the requirements for that housing under the federal Fair Housing Amendments Act of 1988 (P.L. 100-430) in recognition of the acute shortage of housing for families with children in California. The Legislature further finds and declares that the special design requirements for senior housing under Sections 51.2 and 51.3 may pose a hardship to some housing developments that were constructed before the decision in Marina Point, Ltd. v. Wolfson (1982) 30 Cal.3d 721. The Legislature further finds and declares that the requirement for specially designed accommodations in senior housing under Sections 51.2 and 51.3 provides important benefits to senior citizens and also ensures that housing exempt from the prohibition of age discrimination is carefully tailored to meet the compelling societal interest in providing senior housing.

(b) Any person who resided in, occupied, or used, prior to January 1, 1990, a dwelling in a senior citizen housing development that relied on the exemption to the special design requirement provided by this section prior to January 1, 2001, shall not be deprived of the right to continue that residency, occupancy, or use as the result of the changes made to this section by the enactment of Chapter 1004 of the Statutes of 2000.

(c) This section shall not apply to the County of Riverside.

(Amended by Stats. 2006, Ch. 538, Sec. 37. Effective January 1, 2007.)



51.5

(a) No business establishment of any kind whatsoever shall discriminate against, boycott or blacklist, or refuse to buy from, contract with, sell to, or trade with any person in this state on account of any characteristic listed or defined in subdivision (b) or (e) of Section 51, or of the person’s partners, members, stockholders, directors, officers, managers, superintendents, agents, employees, business associates, suppliers, or customers, because the person is perceived to have one or more of those characteristics, or because the person is associated with a person who has, or is perceived to have, any of those characteristics.

(b) As used in this section, “person” includes any person, firm, association, organization, partnership, business trust, corporation, limited liability company, or company.

(c) This section shall not be construed to require any construction, alteration, repair, structural or otherwise, or modification of any sort whatsoever, beyond that construction, alteration, repair, or modification that is otherwise required by other provisions of law, to any new or existing establishment, facility, building, improvement, or any other structure, nor shall this section be construed to augment, restrict, or alter in any way the authority of the State Architect to require construction, alteration, repair, or modifications that the State Architect otherwise possesses pursuant to other laws.

(Amended by Stats. 2005, Ch. 420, Sec. 4. Effective January 1, 2006.)



51.6

(a) This section shall be known, and may be cited, as the Gender Tax Repeal Act of 1995.

(b) No business establishment of any kind whatsoever may discriminate, with respect to the price charged for services of similar or like kind, against a person because of the person’s gender.

(c) Nothing in subdivision (b) prohibits price differences based specifically upon the amount of time, difficulty, or cost of providing the services.

(d) Except as provided in subdivision (f), the remedies for a violation of this section are the remedies provided in subdivision (a) of Section 52. However, an action under this section is independent of any other remedy or procedure that may be available to an aggrieved party.

(e) This act does not alter or affect the provisions of the Health and Safety Code, the Insurance Code, or other laws that govern health care service plan or insurer underwriting or rating practices.

(f) (1) The following business establishments shall clearly and conspicuously disclose to the customer in writing the pricing for each standard service provided:

(A) Tailors or businesses providing aftermarket clothing alterations.

(B) Barbers or hair salons.

(C) Dry cleaners and laundries providing services to individuals.

(2) The price list shall be posted in an area conspicuous to customers. Posted price lists shall be in no less than 14-point boldface type and clearly and completely display pricing for every standard service offered by the business under paragraph (1).

(3) The business establishment shall provide the customer with a complete written price list upon request.

(4) The business establishment shall display in a conspicuous place at least one clearly visible sign, printed in no less than 24-point boldface type, which reads: “CALIFORNIA LAW PROHIBITS ANY BUSINESS ESTABLISHMENT FROM DISCRIMINATING, WITH RESPECT TO THE PRICE CHARGED FOR SERVICES OF SIMILAR OR LIKE KIND, AGAINST A PERSON BECAUSE OF THE PERSON’S GENDER. A COMPLETE PRICE LIST IS AVAILABLE UPON REQUEST.”

(5) A business establishment that fails to correct a violation of this subdivision within 30 days of receiving written notice of the violation is liable for a civil penalty of one thousand dollars ($1,000).

(6) For the purposes of this subdivision, “standard service” means the 15 most frequently requested services provided by the business.

(Amended by Stats. 2001, Ch. 312, Sec. 1. Effective January 1, 2002.)



51.7

(a) All persons within the jurisdiction of this state have the right to be free from any violence, or intimidation by threat of violence, committed against their persons or property because of political affiliation, or on account of any characteristic listed or defined in subdivision (b) or (e) of Section 51, or position in a labor dispute, or because another person perceives them to have one or more of those characteristics. The identification in this subdivision of particular bases of discrimination is illustrative rather than restrictive.

(b) (1) A person shall not require another person to waive any legal right, penalty, remedy, forum, or procedure for a violation of this section, as a condition of entering into a contract for goods or services, including the right to file and pursue a civil action or complaint with, or otherwise notify, the Attorney General or any other public prosecutor, or law enforcement agency, the Department of Fair Employment and Housing, or any court or other governmental entity.

(2) A person shall not refuse to enter into a contract with, or refuse to provide goods or services to, another person on the basis that the other person refuses to waive any legal right, penalty, remedy, forum, or procedure for a violation of this section, including the right to file and pursue a civil action or complaint with, or otherwise notify, the Attorney General or any other public prosecutor, or law enforcement agency, the Department of Fair Employment and Housing, or any other governmental entity.

(3) Any waiver of any legal right, penalty, remedy, forum, or procedure for a violation of this section, including the right to file and pursue a civil action or complaint with, or otherwise notify, the Attorney General or any other public prosecutor, or law enforcement agency, the Department of Fair Employment and Housing, or any other governmental entity shall be knowing and voluntary, and in writing, and expressly not made as a condition of entering into a contract for goods or services or as a condition of providing or receiving goods and services.

(4) Any waiver of any legal right, penalty, remedy, forum, or procedure for a violation of this section that is required as a condition of entering into a contract for goods or services shall be deemed involuntary, unconscionable, against public policy, and unenforceable. Nothing in this subdivision shall affect the enforceability or validity of any other provision of the contract.

(5) Any person who seeks to enforce a waiver of any legal right, penalty, remedy, forum, or procedure for a violation of this section shall have the burden of proving that the waiver was knowing and voluntary and not made as a condition of the contract or of providing or receiving the goods or services.

(6) The exercise of a person’s right to refuse to waive any legal right, penalty, remedy, forum, or procedure for a violation of this section, including a rejection of a contract requiring a waiver, shall not affect any otherwise legal terms of a contract or an agreement.

(7) This subdivision shall not apply to any agreement to waive any legal rights, penalties, remedies, forums, or procedures for a violation of this section after a legal claim has arisen.

(8) This subdivision shall apply to any agreement to waive any legal right, penalty, remedy, forum, or procedure for a violation of this section, including an agreement to accept private arbitration, entered into, altered, modified, renewed, or extended on or after January 1, 2015.

(c) This section does not apply to statements concerning positions in a labor dispute that are made during otherwise lawful labor picketing.

(d) Nothing in this section shall be construed to negate or otherwise abrogate the provisions of Sections 1668, 1953, and 3513.

(Amended by Stats. 2014, Ch. 910, Sec. 2. Effective January 1, 2015.)



51.8

(a) No franchisor shall discriminate in the granting of franchises solely on account of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the franchisee and the composition of a neighborhood or geographic area reflecting any characteristic listed or defined in subdivision (b) or (e) of Section 51 in which the franchise is located. Nothing in this section shall be interpreted to prohibit a franchisor from granting a franchise to prospective franchisees as part of a program or programs to make franchises available to persons lacking the capital, training, business experience, or other qualifications ordinarily required of franchisees, or any other affirmative action program adopted by the franchisor.

(b) Nothing in this section shall be construed to require any construction, alteration, repair, structural or otherwise, or modification of any sort whatsoever, beyond that construction, alteration, repair, or modification that is otherwise required by other provisions of law, to any new or existing establishment, facility, building, improvement, or any other structure, nor shall anything in this section be construed to augment, restrict, or alter in any way the authority of the State Architect to require construction, alteration, repair, or modifications that the State Architect otherwise possesses pursuant to other laws.

(Amended by Stats. 2005, Ch. 420, Sec. 6. Effective January 1, 2006.)



51.9

(a) A person is liable in a cause of action for sexual harassment under this section when the plaintiff proves all of the following elements:

(1) There is a business, service, or professional relationship between the plaintiff and defendant. Such a relationship may exist between a plaintiff and a person, including, but not limited to, any of the following persons:

(A) Physician, psychotherapist, or dentist. For purposes of this section, “psychotherapist” has the same meaning as set forth in paragraph (1) of subdivision (c) of Section 728 of the Business and Professions Code.

(B) Attorney, holder of a master’s degree in social work, real estate agent, real estate appraiser, accountant, banker, trust officer, financial planner loan officer, collection service, building contractor, or escrow loan officer.

(C) Executor, trustee, or administrator.

(D) Landlord or property manager.

(E) Teacher.

(F) A relationship that is substantially similar to any of the above.

(2) The defendant has made sexual advances, solicitations, sexual requests, demands for sexual compliance by the plaintiff, or engaged in other verbal, visual, or physical conduct of a sexual nature or of a hostile nature based on gender, that were unwelcome and pervasive or severe.

(3) There is an inability by the plaintiff to easily terminate the relationship.

(4) The plaintiff has suffered or will suffer economic loss or disadvantage or personal injury, including, but not limited to, emotional distress or the violation of a statutory or constitutional right, as a result of the conduct described in paragraph (2).

(b) In an action pursuant to this section, damages shall be awarded as provided by subdivision (b) of Section 52.

(c) Nothing in this section shall be construed to limit application of any other remedies or rights provided under the law.

(d) The definition of sexual harassment and the standards for determining liability set forth in this section shall be limited to determining liability only with regard to a cause of action brought under this section.

(Amended by Stats. 1999, Ch. 964, Sec. 1. Effective January 1, 2000.)



51.10

(a) Section 51 shall be construed to prohibit a business establishment from discriminating in the sale or rental of housing based upon age. A business establishment may establish and preserve housing for senior citizens, pursuant to Section 51.11, except housing as to which Section 51.11 is preempted by the prohibition in the federal Fair Housing Amendments Act of 1988 (Public Law 100-430) and implementing regulations against discrimination on the basis of familial status.

(b) This section is intended to clarify the holdings in Marina Point, Ltd. v. Wolfson (1982) 30 Cal.3d 721, and O’Connor v. Village Green Owners Association (1983) 33 Cal.3d 790.

(c) Selection preferences based on age, imposed in connection with a federally approved housing program, do not constitute age discrimination in housing.

(d) This section shall only apply to the County of Riverside.

(Amended by Stats. 2010, Ch. 524, Sec. 3. Effective January 1, 2011.)



51.11

(a) The Legislature finds and declares that this section is essential to establish and preserve housing for senior citizens. There are senior citizens who need special living environments, and find that there is an inadequate supply of this type of housing in the state.

(b) For the purposes of this section, the following definitions apply:

(1) “Qualifying resident” or “senior citizen” means a person 62 years of age or older, or 55 years of age or older in a senior citizen housing development.

(2) “Qualified permanent resident” means a person who meets both of the following requirements:

(A) Was residing with the qualifying resident or senior citizen prior to the death, hospitalization, or other prolonged absence of, or the dissolution of marriage with, the qualifying resident or senior citizen.

(B) Was 45 years of age or older, or was a spouse, cohabitant, or person providing primary physical or economic support to the qualifying resident or senior citizen.

(3) “Qualified permanent resident” also means a disabled person or person with a disabling illness or injury who is a child or grandchild of the senior citizen or a qualified permanent resident as defined in paragraph (2) who needs to live with the senior citizen or qualified permanent resident because of the disabling condition, illness, or injury. For purposes of this section, “disabled” means a person who has a disability as defined in subdivision (b) of Section 54. A “disabling injury or illness” means an illness or injury which results in a condition meeting the definition of disability set forth in subdivision (b) of Section 54.

(A) For any person who is a qualified permanent resident under paragraph (3) whose disabling condition ends, the owner, board of directors, or other governing body may require the formerly disabled resident to cease residing in the development upon receipt of six months’ written notice; provided, however, that the owner, board of directors, or other governing body may allow the person to remain a resident for up to one year, after the disabling condition ends.

(B) The owner, board of directors, or other governing body of the senior citizen housing development may take action to prohibit or terminate occupancy by a person who is a qualified permanent resident under paragraph (3) if the owner, board of directors, or other governing body finds, based on credible and objective evidence, that the person is likely to pose a significant threat to the health or safety of others that cannot be ameliorated by means of a reasonable accommodation; provided, however, that action to prohibit or terminate the occupancy may be taken only after doing both of the following:

(i) Providing reasonable notice to and an opportunity to be heard for the disabled person whose occupancy is being challenged, and reasonable notice to the coresident parent or grandparent of that person.

(ii) Giving due consideration to the relevant, credible, and objective information provided in that hearing. The evidence shall be taken and held in a confidential manner, pursuant to a closed session, by the owner, board of directors, or other governing body in order to preserve the privacy of the affected persons.

The affected persons shall be entitled to have present at the hearing an attorney or any other person authorized by them to speak on their behalf or to assist them in the matter.

(4) “Senior citizen housing development” means a residential development developed with more than 20 units as a senior community by its developer and zoned as a senior community by a local governmental entity, or characterized as a senior community in its governing documents, as these are defined in Section 4150, or qualified as a senior community under the federal Fair Housing Amendments Act of 1988, as amended. Any senior citizen housing development which is required to obtain a public report under Section 11010 of the Business and Professions Code and which submits its application for a public report after July 1, 2001, shall be required to have been issued a public report as a senior citizen housing development under Section 11010.05 of the Business and Professions Code.

(5) “Dwelling unit” or “housing” means any residential accommodation other than a mobilehome.

(6) “Cohabitant” refers to persons who live together as husband and wife, or persons who are domestic partners within the meaning of Section 297 of the Family Code.

(7) “Permitted health care resident” means a person hired to provide live-in, long-term, or terminal health care to a qualifying resident, or a family member of the qualifying resident providing that care. For the purposes of this section, the care provided by a permitted health care resident must be substantial in nature and must provide either assistance with necessary daily activities or medical treatment, or both.

A permitted health care resident shall be entitled to continue his or her occupancy, residency, or use of the dwelling unit as a permitted resident in the absence of the senior citizen from the dwelling unit only if both of the following are applicable:

(A) The senior citizen became absent from the dwelling due to hospitalization or other necessary medical treatment and expects to return to his or her residence within 90 days from the date the absence began.

(B) The absent senior citizen or an authorized person acting for the senior citizen submits a written request to the owner, board of directors, or governing board stating that the senior citizen desires that the permitted health care resident be allowed to remain in order to be present when the senior citizen returns to reside in the development.

Upon written request by the senior citizen or an authorized person acting for the senior citizen, the owner, board of directors, or governing board shall have the discretion to allow a permitted health care resident to remain for a time period longer than 90 days from the date that the senior citizen’s absence began, if it appears that the senior citizen will return within a period of time not to exceed an additional 90 days.

(c) The covenants, conditions, and restrictions and other documents or written policy shall set forth the limitations on occupancy, residency, or use on the basis of age. Any limitation shall not be more exclusive than to require that one person in residence in each dwelling unit may be required to be a senior citizen and that each other resident in the same dwelling unit may be required to be a qualified permanent resident, a permitted health care resident, or a person under 55 years of age whose occupancy is permitted under subdivision (g) of this section or subdivision (b) of Section 51.12. That limitation may be less exclusive, but shall at least require that the persons commencing any occupancy of a dwelling unit include a senior citizen who intends to reside in the unit as his or her primary residence on a permanent basis. The application of the rules set forth in this subdivision regarding limitations on occupancy may result in less than all of the dwellings being actually occupied by a senior citizen.

(d) The covenants, conditions, and restrictions or other documents or written policy shall permit temporary residency, as a guest of a senior citizen or qualified permanent resident, by a person of less than 55 years of age for periods of time, not more than 60 days in any year, that are specified in the covenants, conditions, and restrictions or other documents or written policy.

(e) Upon the death or dissolution of marriage, or upon hospitalization, or other prolonged absence of the qualifying resident, any qualified permanent resident shall be entitled to continue his or her occupancy, residency, or use of the dwelling unit as a permitted resident. This subdivision shall not apply to a permitted health care resident.

(f) The covenants, conditions, and restrictions or other documents or written policies applicable to any condominium, stock cooperative, limited-equity housing cooperative, planned development, or multiple-family residential property that contained age restrictions on January 1, 1984, shall be enforceable only to the extent permitted by this section, notwithstanding lower age restrictions contained in those documents or policies.

(g) Any person who has the right to reside in, occupy, or use the housing or an unimproved lot subject to this section on or after January 1, 1985, shall not be deprived of the right to continue that residency, occupancy, or use as the result of the enactment of this section by Chapter 1147 of the Statutes of 1996.

(h) A housing development may qualify as a senior citizen housing development under this section even though, as of January 1, 1997, it does not meet the definition of a senior citizen housing development specified in subdivision (b), if the development complies with that definition for every unit that becomes occupied after January 1, 1997, and if the development was once within that definition, and then became noncompliant with the definition as the result of any one of the following:

(1) The development was ordered by a court or a local, state, or federal enforcement agency to allow persons other than qualifying residents, qualified permanent residents, or permitted health care residents to reside in the development.

(2) The development received a notice of a pending or proposed action in, or by, a court, or a local, state, or federal enforcement agency, which action could have resulted in the development being ordered by a court or a state or federal enforcement agency to allow persons other than qualifying residents, qualified permanent residents, or permitted health care residents to reside in the development.

(3) The development agreed to allow persons other than qualifying residents, qualified permanent residents, or permitted health care residents to reside in the development by entering into a stipulation, conciliation agreement, or settlement agreement with a local, state, or federal enforcement agency or with a private party who had filed, or indicated an intent to file, a complaint against the development with a local, state, or federal enforcement agency, or file an action in a court.

(4) The development allowed persons other than qualifying residents, qualified permanent residents, or permitted health care residents to reside in the development on the advice of counsel in order to prevent the possibility of an action being filed by a private party or by a local, state, or federal enforcement agency.

(i) The covenants, conditions, and restrictions or other documents or written policy of the senior citizen housing development shall permit the occupancy of a dwelling unit by a permitted health care resident during any period that the person is actually providing live-in, long-term, or hospice health care to a qualifying resident for compensation.

(j) This section shall only apply to the County of Riverside.

(Amended by Stats. 2012, Ch. 181, Sec. 19. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



51.12

(a) The Legislature finds and declares that the requirements for senior housing under Sections 51.10 and 51.11 are more stringent than the requirements for that housing under the federal Fair Housing Amendments Act of 1988 (Public Law 100-430).

(b) Any person who resided in, occupied, or used, prior to January 1, 1990, a dwelling in a senior citizen housing development which relied on the exemption to the special design requirement provided by Section 51.4 as that section read prior to January 1, 2001, shall not be deprived of the right to continue that residency, or occupancy, or use as the result of the changes made to this section by the enactment of Senate Bill 1382 or Senate Bill 2011 at the 1999–2000 Regular Session of the Legislature.

(c) This section shall only apply to the County of Riverside.

(Amended by Stats. 2000, Ch. 1004, Sec. 6. Effective January 1, 2001.)



51.13

Any discount or other benefit offered to or conferred on a consumer or prospective consumer by a business because the consumer or prospective consumer has suffered the loss or reduction of employment or reduction of wages shall not be considered an arbitrary discrimination in violation of Section 51.

(Added by Stats. 2009, Ch. 641, Sec. 1. Effective November 2, 2009.)



52

(a) Whoever denies, aids or incites a denial, or makes any discrimination or distinction contrary to Section 51, 51.5, or 51.6, is liable for each and every offense for the actual damages, and any amount that may be determined by a jury, or a court sitting without a jury, up to a maximum of three times the amount of actual damage but in no case less than four thousand dollars ($4,000), and any attorney’s fees that may be determined by the court in addition thereto, suffered by any person denied the rights provided in Section 51, 51.5, or 51.6.

(b) Whoever denies the right provided by Section 51.7 or 51.9, or aids, incites, or conspires in that denial, is liable for each and every offense for the actual damages suffered by any person denied that right and, in addition, the following:

(1) An amount to be determined by a jury, or a court sitting without a jury, for exemplary damages.

(2) A civil penalty of twenty-five thousand dollars ($25,000) to be awarded to the person denied the right provided by Section 51.7 in any action brought by the person denied the right, or by the Attorney General, a district attorney, or a city attorney. An action for that penalty brought pursuant to Section 51.7 shall be commenced within three years of the alleged practice.

(3) Attorney’s fees as may be determined by the court.

(c) Whenever there is reasonable cause to believe that any person or group of persons is engaged in conduct of resistance to the full enjoyment of any of the rights described in this section, and that conduct is of that nature and is intended to deny the full exercise of those rights, the Attorney General, any district attorney or city attorney, or any person aggrieved by the conduct may bring a civil action in the appropriate court by filing with it a complaint. The complaint shall contain the following:

(1) The signature of the officer, or, in his or her absence, the individual acting on behalf of the officer, or the signature of the person aggrieved.

(2) The facts pertaining to the conduct.

(3) A request for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order against the person or persons responsible for the conduct, as the complainant deems necessary to ensure the full enjoyment of the rights described in this section.

(d) Whenever an action has been commenced in any court seeking relief from the denial of equal protection of the laws under the Fourteenth Amendment to the Constitution of the United States on account of race, color, religion, sex, national origin, or disability, the Attorney General or any district attorney or city attorney for or in the name of the people of the State of California may intervene in the action upon timely application if the Attorney General or any district attorney or city attorney certifies that the case is of general public importance. In that action, the people of the State of California shall be entitled to the same relief as if it had instituted the action.

(e) Actions brought pursuant to this section are independent of any other actions, remedies, or procedures that may be available to an aggrieved party pursuant to any other law.

(f) Any person claiming to be aggrieved by an alleged unlawful practice in violation of Section 51 or 51.7 may also file a verified complaint with the Department of Fair Employment and Housing pursuant to Section 12948 of the Government Code.

(g) This section does not require any construction, alteration, repair, structural or otherwise, or modification of any sort whatsoever, beyond that construction, alteration, repair, or modification that is otherwise required by other provisions of law, to any new or existing establishment, facility, building, improvement, or any other structure, nor does this section augment, restrict, or alter in any way the authority of the State Architect to require construction, alteration, repair, or modifications that the State Architect otherwise possesses pursuant to other laws.

(h) For the purposes of this section, “actual damages” means special and general damages. This subdivision is declaratory of existing law.

(i) Subdivisions (b) to (f), inclusive, shall not be waived by contract except as provided in Section 51.7.

(Amended by Stats. 2014, Ch. 910, Sec. 3. Effective January 1, 2015.)



52.1

(a) If a person or persons, whether or not acting under color of law, interferes by threat, intimidation, or coercion, or attempts to interfere by threat, intimidation, or coercion, with the exercise or enjoyment by any individual or individuals of rights secured by the Constitution or laws of the United States, or of the rights secured by the Constitution or laws of this state, the Attorney General, or any district attorney or city attorney may bring a civil action for injunctive and other appropriate equitable relief in the name of the people of the State of California, in order to protect the peaceable exercise or enjoyment of the right or rights secured. An action brought by the Attorney General, any district attorney, or any city attorney may also seek a civil penalty of twenty-five thousand dollars ($25,000). If this civil penalty is requested, it shall be assessed individually against each person who is determined to have violated this section and the penalty shall be awarded to each individual whose rights under this section are determined to have been violated.

(b) Any individual whose exercise or enjoyment of rights secured by the Constitution or laws of the United States, or of rights secured by the Constitution or laws of this state, has been interfered with, or attempted to be interfered with, as described in subdivision (a), may institute and prosecute in his or her own name and on his or her own behalf a civil action for damages, including, but not limited to, damages under Section 52, injunctive relief, and other appropriate equitable relief to protect the peaceable exercise or enjoyment of the right or rights secured, including appropriate equitable and declaratory relief to eliminate a pattern or practice of conduct as described in subdivision (a).

(c) An action brought pursuant to subdivision (a) or (b) may be filed either in the superior court for the county in which the conduct complained of occurred or in the superior court for the county in which a person whose conduct complained of resides or has his or her place of business. An action brought by the Attorney General pursuant to subdivision (a) also may be filed in the superior court for any county wherein the Attorney General has an office, and in that case, the jurisdiction of the court shall extend throughout the state.

(d) If a court issues a temporary restraining order or a preliminary or permanent injunction in an action brought pursuant to subdivision (a) or (b), ordering a defendant to refrain from conduct or activities, the order issued shall include the following statement: VIOLATION OF THIS ORDER IS A CRIME PUNISHABLE UNDER SECTION 422.77 OF THE PENAL CODE.

(e) The court shall order the plaintiff or the attorney for the plaintiff to deliver, or the clerk of the court to mail, two copies of any order, extension, modification, or termination thereof granted pursuant to this section, by the close of the business day on which the order, extension, modification, or termination was granted, to each local law enforcement agency having jurisdiction over the residence of the plaintiff and any other locations where the court determines that acts of violence against the plaintiff are likely to occur. Those local law enforcement agencies shall be designated by the plaintiff or the attorney for the plaintiff. Each appropriate law enforcement agency receiving any order, extension, or modification of any order issued pursuant to this section shall serve forthwith one copy thereof upon the defendant. Each appropriate law enforcement agency shall provide to any law enforcement officer responding to the scene of reported violence, information as to the existence of, terms, and current status of, any order issued pursuant to this section.

(f) A court shall not have jurisdiction to issue an order or injunction under this section, if that order or injunction would be prohibited under Section 527.3 of the Code of Civil Procedure.

(g) An action brought pursuant to this section is independent of any other action, remedy, or procedure that may be available to an aggrieved individual under any other provision of law, including, but not limited to, an action, remedy, or procedure brought pursuant to Section 51.7.

(h) In addition to any damages, injunction, or other equitable relief awarded in an action brought pursuant to subdivision (b), the court may award the petitioner or plaintiff reasonable attorney’s fees.

(i) A violation of an order described in subdivision (d) may be punished either by prosecution under Section 422.77 of the Penal Code, or by a proceeding for contempt brought pursuant to Title 5 (commencing with Section 1209) of Part 3 of the Code of Civil Procedure. However, in any proceeding pursuant to the Code of Civil Procedure, if it is determined that the person proceeded against is guilty of the contempt charged, in addition to any other relief, a fine may be imposed not exceeding one thousand dollars ($1,000), or the person may be ordered imprisoned in a county jail not exceeding six months, or the court may order both the imprisonment and fine.

(j) Speech alone is not sufficient to support an action brought pursuant to subdivision (a) or (b), except upon a showing that the speech itself threatens violence against a specific person or group of persons; and the person or group of persons against whom the threat is directed reasonably fears that, because of the speech, violence will be committed against them or their property and that the person threatening violence had the apparent ability to carry out the threat.

(k) No order issued in any proceeding brought pursuant to subdivision (a) or (b) shall restrict the content of any person’s speech. An order restricting the time, place, or manner of any person’s speech shall do so only to the extent reasonably necessary to protect the peaceable exercise or enjoyment of constitutional or statutory rights, consistent with the constitutional rights of the person sought to be enjoined.

(l) The rights, penalties, remedies, forums, and procedures of this section shall not be waived by contract except as provided in Section 51.7.

(Amended by Stats. 2014, Ch. 910, Sec. 4.5. Effective January 1, 2015.)



52.2

An action pursuant to Section 52 or 54.3 may be brought in any court of competent jurisdiction. A “court of competent jurisdiction” shall include small claims court if the amount of the damages sought in the action does not exceed the jurisdictional limits stated in Sections 116.220 and 116.221 of the Code of Civil Procedure.

(Amended by Stats. 2006, Ch. 167, Sec. 1. Effective January 1, 2007.)



52.3

(a) No governmental authority, or agent of a governmental authority, or person acting on behalf of a governmental authority, shall engage in a pattern or practice of conduct by law enforcement officers that deprives any person of rights, privileges, or immunities secured or protected by the Constitution or laws of the United States or by the Constitution or laws of California.

(b) The Attorney General may bring a civil action in the name of the people to obtain appropriate equitable and declaratory relief to eliminate the pattern or practice of conduct specified in subdivision (a), whenever the Attorney General has reasonable cause to believe that a violation of subdivision (a) has occurred.

(Added by Stats. 2000, Ch. 622, Sec. 1. Effective January 1, 2001.)



52.4

(a) Any person who has been subjected to gender violence may bring a civil action for damages against any responsible party. The plaintiff may seek actual damages, compensatory damages, punitive damages, injunctive relief, any combination of those, or any other appropriate relief. A prevailing plaintiff may also be awarded attorney’s fees and costs.

(b) An action brought pursuant to this section shall be commenced within three years of the act, or if the victim was a minor when the act occurred, within eight years after the date the plaintiff attains the age of majority or within three years after the date the plaintiff discovers or reasonably should have discovered the psychological injury or illness occurring after the age of majority that was caused by the act, whichever date occurs later.

(c) For purposes of this section, “gender violence,” is a form of sex discrimination and means any of the following:

(1) One or more acts that would constitute a criminal offense under state law that has as an element the use, attempted use, or threatened use of physical force against the person or property of another, committed at least in part based on the gender of the victim, whether or not those acts have resulted in criminal complaints, charges, prosecution, or conviction.

(2) A physical intrusion or physical invasion of a sexual nature under coercive conditions, whether or not those acts have resulted in criminal complaints, charges, prosecution, or conviction.

(d)  Notwithstanding any other laws that may establish the liability of an employer for the acts of an employee, this section does not establish any civil liability of a person because of his or her status as an employer, unless the employer personally committed an act of gender violence.

(Added by Stats. 2002, Ch. 842, Sec. 2. Effective January 1, 2003.)



52.5

(a) A victim of human trafficking, as defined in Section 236.1 of the Penal Code, may bring a civil action for actual damages, compensatory damages, punitive damages, injunctive relief, any combination of those, or any other appropriate relief. A prevailing plaintiff may also be awarded attorney’s fees and costs.

(b) In addition to the remedies specified herein, in an action under subdivision (a), the plaintiff may be awarded up to three times his or her actual damages or ten thousand dollars ($10,000), whichever is greater. In addition, punitive damages may also be awarded upon proof of the defendant’s malice, oppression, fraud, or duress in committing the act of human trafficking.

(c) An action brought pursuant to this section shall be commenced within five years of the date on which the trafficking victim was freed from the trafficking situation or, if the victim was a minor when the act of human trafficking against the victim occurred, within eight years after the date the plaintiff attains the age of majority.

(d) If a person entitled to sue is under a disability at the time the cause of action accrues, so that it is impossible or impracticable for him or her to bring an action, then the time of the disability is not part of the time limited for the commencement of the action. Disability will toll the running of the statute of limitation for this action.

(1) Disability includes being a minor, lacking legal capacity to make decisions, imprisonment, or other incapacity or incompetence.

(2) The statute of limitations shall not run against a plaintiff who is a minor or who lacks the legal competence to make decisions simply because a guardian ad litem has been appointed. A guardian ad litem’s failure to bring a plaintiff’s action within the applicable limitation period will not prejudice the plaintiff’s right to do so after his or her disability ceases.

(3) A defendant is estopped to assert a defense of the statute of limitations when the expiration of the statute is due to conduct by the defendant inducing the plaintiff to delay the filing of the action, or due to threats made by the defendant causing duress upon the plaintiff.

(4) The suspension of the statute of limitations due to disability, lack of knowledge, or estoppel applies to all other related claims arising out of the trafficking situation.

(5) The running of the statute of limitations is postponed during the pendency of criminal proceedings against the victim.

(e) The running of the statute of limitations may be suspended where a person entitled to sue could not have reasonably discovered the cause of action due to circumstances resulting from the trafficking situation, such as psychological trauma, cultural and linguistic isolation, and the inability to access services.

(f) A prevailing plaintiff may also be awarded reasonable attorney’s fees and litigation costs including, but not limited to, expert witness fees and expenses as part of the costs.

(g) Restitution paid by the defendant to the victim shall be credited against a judgment, award, or settlement obtained pursuant to this section. A judgment, award, or settlement obtained pursuant to an action under this section shall be subject to the provisions of Section 13963 of the Government Code.

(h) A civil action filed under this section shall be stayed during the pendency of any criminal action arising out of the same occurrence in which the claimant is the victim. As used in this section, a “criminal action” includes investigation and prosecution, and is pending until a final adjudication in the trial court or dismissal.

(Amended by Stats. 2014, Ch. 144, Sec. 1. Effective January 1, 2015.)



52.6

(a) Each of the following businesses and other establishments shall, upon the availability of the model notice described in subdivision (d), post a notice that complies with the requirements of this section in a conspicuous place near the public entrance of the establishment or in another conspicuous location in clear view of the public and employees where similar notices are customarily posted:

(1) On-sale general public premises licensees under the Alcoholic Beverage Control Act (Division 9 (commencing with Section 23000) of the Business and Professions Code).

(2) Adult or sexually oriented businesses, as defined in subdivision (a) of Section 318.5 of the Penal Code.

(3) Primary airports, as defined in Section 47102(16) of Title 49 of the United States Code.

(4) Intercity passenger rail or light rail stations.

(5) Bus stations.

(6) Truck stops. For purposes of this section, “truck stop” means a privately owned and operated facility that provides food, fuel, shower or other sanitary facilities, and lawful overnight truck parking.

(7) Emergency rooms within general acute care hospitals.

(8) Urgent care centers.

(9) Farm labor contractors, as defined in subdivision (b) of Section 1682 of the Labor Code.

(10) Privately operated job recruitment centers.

(11) Roadside rest areas.

(12) Businesses or establishments that offer massage or bodywork services for compensation and are not described in paragraph (1) of subdivision (b) of Section 4612 of the Business and Professions Code.

(b) The notice to be posted pursuant to subdivision (a) shall be at least eight and one-half inches by 11 inches in size, written in a 16-point font, and shall state the following:

“If you or someone you know is being forced to engage in any activity and cannot leave—whether it is commercial sex, housework, farm work, construction, factory, retail, or restaurant work, or any other activity—call the National Human Trafficking Resource Center at 1-888-373-7888 or the California Coalition to Abolish Slavery and Trafficking (CAST) at 1-888-KEY-2-FRE(EDOM) or 1-888-539-2373 to access help and services.

The hotlines are:

Available 24 hours a day, 7 days a week.

Toll-free.

Operated by nonprofit, nongovernmental organizations.

Anonymous and confidential.

Accessible in more than 160 languages.

Able to provide help, referral to services, training, and general information.”

(c) The notice to be posted pursuant to subdivision (a) shall be printed in English, Spanish, and in one other language that is the most widely spoken language in the county where the establishment is located and for which translation is mandated by the federal Voting Rights Act (42 U.S.C. Sec. 1973 et seq.), as applicable. This section does not require a business or other establishment in a county where a language other than English or Spanish is the most widely spoken language to print the notice in more than one language in addition to English and Spanish.

(d) On or before April 1, 2013, the Department of Justice shall develop a model notice that complies with the requirements of this section and make the model notice available for download on the department’s Internet Web site.

(e) A business or establishment that fails to comply with the requirements of this section is liable for a civil penalty of five hundred dollars ($500) for a first offense and one thousand dollars ($1,000) for each subsequent offense. A government entity identified in Section 17204 of the Business and Professions Code may bring an action to impose a civil penalty pursuant to this subdivision against a business or establishment if a local or state agency with authority to regulate that business or establishment has satisfied both of the following:

(1) Provided the business or establishment with reasonable notice of noncompliance, which informs the business or establishment that it is subject to a civil penalty if it does not correct the violation within 30 days from the date the notice is sent to the business or establishment.

(2) Verified that the violation was not corrected within the 30-day period described in paragraph (1).

(Added by Stats. 2012, Ch. 515, Sec. 1. Effective January 1, 2013.)



52.7

(a) Except as provided in subdivision (g), a person shall not require, coerce, or compel any other individual to undergo the subcutaneous implanting of an identification device.

(b) (1) Any person who violates subdivision (a) may be assessed an initial civil penalty of no more than ten thousand dollars ($10,000), and no more than one thousand dollars ($1,000) for each day the violation continues until the deficiency is corrected. That civil penalty may be assessed and recovered in a civil action brought in any court of competent jurisdiction. The court may also grant a prevailing plaintiff reasonable attorney’s fees and litigation costs, including, but not limited to, expert witness fees and expenses as part of the costs.

(2) A person who is implanted with a subcutaneous identification device in violation of subdivision (a) may bring a civil action for actual damages, compensatory damages, punitive damages, injunctive relief, any combination of those, or any other appropriate relief.

(3) Additionally, punitive damages may also be awarded upon proof of the defendant’s malice, oppression, fraud, or duress in requiring, coercing, or compelling the plaintiff to undergo the subcutaneous implanting of an identification device.

(c) (1) An action brought pursuant to this section shall be commenced within three years of the date upon which the identification device was implanted.

(2) If the victim was a dependent adult or minor when the implantation occurred, actions brought pursuant to this section shall be commenced within three years after the date the plaintiff, or his or her guardian or parent, discovered or reasonably should have discovered the implant, or within eight years after the plaintiff attains the age of majority, whichever date occurs later.

(3) The statute of limitations shall not run against a dependent adult or minor plaintiff simply because a guardian ad litem has been appointed. A guardian ad litem’s failure to bring a plaintiff’s action within the applicable limitation period will not prejudice the plaintiff’s right to do so.

(4) A defendant is estopped to assert a defense of the statute of limitations when the expiration of the statute is due to conduct by the defendant inducing the plaintiff to delay the filing of the action, or due to threats made by the defendant causing duress upon the plaintiff.

(d) Any restitution paid by the defendant to the victim shall be credited against any judgment, award, or settlement obtained pursuant to this section. Any judgment, award, or settlement obtained pursuant to an action under this section shall be subject to the provisions of Section 13963 of the Government Code.

(e) The provisions of this section shall be liberally construed so as to protect privacy and bodily integrity.

(f) Actions brought pursuant to this section are independent of any other actions, remedies, or procedures that may be available to an aggrieved party pursuant to any other law.

(g) This section shall not in any way modify existing statutory or case law regarding the rights of parents or guardians, the rights of children or minors, or the rights of dependent adults.

(h) For purposes of this section:

(1) “Identification device” means any item, application, or product that is passively or actively capable of transmitting personal information, including, but not limited to, devices using radio frequency technology.

(2) “Person” means an individual, business association, partnership, limited partnership, corporation, limited liability company, trust, estate, cooperative association, or other entity.

(3) “Personal information” includes any of the following data elements to the extent they are used alone or in conjunction with any other information used to identify an individual:

(A) First or last name.

(B) Address.

(C) Telephone number.

(D) E-mail, Internet Protocol, or Web site address.

(E) Date of birth.

(F) Driver’s license number or California identification card number.

(G) Any unique personal identifier number contained or encoded on a driver’s license or identification card issued pursuant to Section 13000 of the Vehicle Code.

(H) Bank, credit card, or other financial institution account number.

(I) Any unique personal identifier contained or encoded on a health insurance, health benefit, or benefit card or record issued in conjunction with any government-supported aid program.

(J) Religion.

(K) Ethnicity or nationality.

(L) Photograph.

(M) Fingerprint or other biometric identifier.

(N) Social security number.

(O) Any unique personal identifier.

(4) “Require, coerce, or compel” includes physical violence, threat, intimidation, retaliation, the conditioning of any private or public benefit or care on consent to implantation, including employment, promotion, or other employment benefit, or by any means that causes a reasonable person of ordinary susceptibilities to acquiesce to implantation when he or she otherwise would not.

(5) “Subcutaneous” means existing, performed, or introduced under or on the skin.

(Added by Stats. 2007, Ch. 538, Sec. 1. Effective January 1, 2008.)



53

(a) Every provision in a written instrument relating to real property that purports to forbid or restrict the conveyance, encumbrance, leasing, or mortgaging of that real property to any person because of any characteristic listed or defined in subdivision (b) or (e) of Section 51 is void, and every restriction or prohibition as to the use or occupation of real property because of any characteristic listed or defined in subdivision (b) or (e) of Section 51 is void.

(b) Every restriction or prohibition, whether by way of covenant, condition upon use or occupation, or upon transfer of title to real property, which restriction or prohibition directly or indirectly limits the acquisition, use or occupation of that property because of any characteristic listed or defined in subdivision (b) or (e) of Section 51 is void.

(c) In any action to declare that a restriction or prohibition specified in subdivision (a) or (b) is void, the court shall take judicial notice of the recorded instrument or instruments containing the prohibitions or restrictions in the same manner that it takes judicial notice of the matters listed in Section 452 of the Evidence Code.

(Amended by Stats. 2005, Ch. 420, Sec. 7. Effective January 1, 2006.)



53.7

(a) A statute, ordinance, or other state or local rule, regulation, or enactment shall not deny a minority group political structure equal protection of the law by altering, restructuring, or reordering the policy decisionmaking process in a manner that burdens the ability of members of the minority group to effect the enactment of future legislation, solely with respect to a matter that inures primarily to the benefit of, or is primarily of interest to, one or more minority groups.

(b) (1) A member of a minority group, as defined in paragraph (2), may bring a civil action challenging the validity of a statute, ordinance, or other state or local rule, regulation, or enactment, pursuant to subdivision (a).

(2) For purposes of this section, “minority group” means a group of persons who share in common any race, ethnicity, nationality, or sexual orientation.

(c) A statute, ordinance, or other state or local rule, regulation, or enactment shall be determined valid in an action brought pursuant to this section, only upon a showing by the government that the burden imposed by the statute, ordinance, or other state or local rule, regulation, or enactment satisfies both of the following criteria:

(1) The burden is necessary to serve a compelling government interest.

(2) The burden is no greater than necessary to serve the compelling government interest.

(Added by Stats. 2014, Ch. 912, Sec. 2. Effective January 1, 2015.)






PART 2.5 - BLIND AND OTHER PHYSICALLY DISABLED PERSONS

54

(a) Individuals with disabilities or medical conditions have the same right as the general public to the full and free use of the streets, highways, sidewalks, walkways, public buildings, medical facilities, including hospitals, clinics, and physicians’ offices, public facilities, and other public places.

(b) For purposes of this section:

(1) “Disability” means any mental or physical disability as defined in Section 12926 of the Government Code.

(2) “Medical condition” has the same meaning as defined in subdivision (h) of Section 12926 of the Government Code.

(c) A violation of the right of an individual under the Americans with Disabilities Act of 1990 (Public Law 101-336) also constitutes a violation of this section.

(Amended by Stats. 2000, Ch. 1049, Sec. 4. Effective January 1, 2001.)



54.1

(a) (1) Individuals with disabilities shall be entitled to full and equal access, as other members of the general public, to accommodations, advantages, facilities, medical facilities, including hospitals, clinics, and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes of transportation (whether private, public, franchised, licensed, contracted, or otherwise provided), telephone facilities, adoption agencies, private schools, hotels, lodging places, places of public accommodation, amusement, or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law, or state or federal regulation, and applicable alike to all persons.

(2) As used in this section, “telephone facilities” means tariff items and other equipment and services that have been approved by the Public Utilities Commission to be used by individuals with disabilities in a manner feasible and compatible with the existing telephone network provided by the telephone companies.

(3) “Full and equal access,” for purposes of this section in its application to transportation, means access that meets the standards of Titles II and III of the Americans with Disabilities Act of 1990 (Public Law 101-336) and federal regulations adopted pursuant thereto, except that, if the laws of this state prescribe higher standards, it shall mean access that meets those higher standards.

(b) (1) Individuals with disabilities shall be entitled to full and equal access, as other members of the general public, to all housing accommodations offered for rent, lease, or compensation in this state, subject to the conditions and limitations established by law, or state or federal regulation, and applicable alike to all persons.

(2) “Housing accommodations” means any real property, or portion thereof, that is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home, residence, or sleeping place of one or more human beings, but shall not include any accommodations included within subdivision (a) or any single-family residence the occupants of which rent, lease, or furnish for compensation not more than one room therein.

(3) (A) Any person renting, leasing, or otherwise providing real property for compensation shall not refuse to permit an individual with a disability, at that person’s expense, to make reasonable modifications of the existing rented premises if the modifications are necessary to afford the person full enjoyment of the premises. However, any modifications under this paragraph may be conditioned on the disabled tenant entering into an agreement to restore the interior of the premises to the condition existing prior to the modifications. No additional security may be required on account of an election to make modifications to the rented premises under this paragraph, but the lessor and tenant may negotiate, as part of the agreement to restore the premises, a provision requiring the disabled tenant to pay an amount into an escrow account, not to exceed a reasonable estimate of the cost of restoring the premises.

(B) Any person renting, leasing, or otherwise providing real property for compensation shall not refuse to make reasonable accommodations in rules, policies, practices, or services, when those accommodations may be necessary to afford individuals with a disability equal opportunity to use and enjoy the premises.

(4) Nothing in this subdivision shall require any person renting, leasing, or providing for compensation real property to modify his or her property in any way or provide a higher degree of care for an individual with a disability than for an individual who is not disabled.

(5) Except as provided in paragraph (6), nothing in this part shall require any person renting, leasing, or providing for compensation real property, if that person refuses to accept tenants who have dogs, to accept as a tenant an individual with a disability who has a dog.

(6) (A) It shall be deemed a denial of equal access to housing accommodations within the meaning of this subdivision for any person, firm, or corporation to refuse to lease or rent housing accommodations to an individual who is blind or visually impaired on the basis that the individual uses the services of a guide dog, an individual who is deaf or hearing impaired on the basis that the individual uses the services of a signal dog, or to an individual with any other disability on the basis that the individual uses the services of a service dog, or to refuse to permit such an individual who is blind or visually impaired to keep a guide dog, an individual who is deaf or hearing impaired to keep a signal dog, or an individual with any other disability to keep a service dog on the premises.

(B) Except in the normal performance of duty as a mobility or signal aid, nothing contained in this paragraph shall be construed to prevent the owner of a housing accommodation from establishing terms in a lease or rental agreement that reasonably regulate the presence of guide dogs, signal dogs, or service dogs on the premises of a housing accommodation, nor shall this paragraph be construed to relieve a tenant from any liability otherwise imposed by law for real and personal property damages caused by such a dog when proof of the same exists.

(C) (i) As used in this subdivision, “guide dog” means any guide dog that was trained by a person licensed under Chapter 9.5 (commencing with Section 7200) of Division 3 of the Business and Professions Code or as defined in the regulations implementing Title III of the Americans with Disabilities Act of 1990 (Public Law 101-336).

(ii) As used in this subdivision, “signal dog” means any dog trained to alert an individual who is deaf or hearing impaired to intruders or sounds.

(iii) As used in this subdivision, “service dog” means any dog individually trained to the requirements of the individual with a disability, including, but not limited to, minimal protection work, rescue work, pulling a wheelchair, or fetching dropped items.

(7) It shall be deemed a denial of equal access to housing accommodations within the meaning of this subdivision for any person, firm, or corporation to refuse to lease or rent housing accommodations to an individual who is blind or visually impaired, an individual who is deaf or hearing impaired, or other individual with a disability on the basis that the individual with a disability is partially or wholly dependent upon the income of his or her spouse, if the spouse is a party to the lease or rental agreement. Nothing in this subdivision, however, shall prohibit a lessor or landlord from considering the aggregate financial status of an individual with a disability and his or her spouse.

(c) Visually impaired or blind persons and persons licensed to train guide dogs for individuals who are visually impaired or blind pursuant to Chapter 9.5 (commencing with Section 7200) of Division 3 of the Business and Professions Code or guide dogs as defined in the regulations implementing Title III of the Americans with Disabilities Act of 1990 (Public Law 101-336), and persons who are deaf or hearing impaired and persons authorized to train signal dogs for individuals who are deaf or hearing impaired, and other individuals with a disability and persons authorized to train service dogs for individuals with a disability, may take dogs, for the purpose of training them as guide dogs, signal dogs, or service dogs in any of the places specified in subdivisions (a) and (b). These persons shall ensure that the dog is on a leash and tagged as a guide dog, signal dog, or service dog by identification tag issued by the county clerk, animal control department, or other agency, as authorized by Chapter 3.5 (commencing with Section 30850) of Division 14 of the Food and Agricultural Code. In addition, the person shall be liable for any provable damage done to the premises or facilities by his or her dog.

(d) A violation of the right of an individual under the Americans with Disabilities Act of 1990 (Public Law 101-336) also constitutes a violation of this section, and nothing in this section shall be construed to limit the access of any person in violation of that act.

(e) Nothing in this section shall preclude the requirement of the showing of a license plate or disabled placard when required by enforcement units enforcing disabled persons parking violations pursuant to Sections 22507.8 and 22511.8 of the Vehicle Code.

(Amended by Stats. 1996, Ch. 498, Sec. 1.5. Effective January 1, 1997.)



54.2

(a) Every individual with a disability has the right to be accompanied by a guide dog, signal dog, or service dog, especially trained for the purpose, in any of the places specified in Section 54.1 without being required to pay an extra charge or security deposit for the guide dog, signal dog, or service dog. However, the individual shall be liable for any damage done to the premises or facilities by his or her dog.

(b) Individuals who are blind or otherwise visually impaired and persons licensed to train guide dogs for individuals who are blind or visually impaired pursuant to Chapter 9.5 (commencing with Section 7200) of Division 3 of the Business and Professions Code or as defined in regulations implementing Title III of the Americans with Disabilities Act of 1990 (Public Law 101-336), and individuals who are deaf or hearing impaired and persons authorized to train signal dogs for individuals who are deaf or hearing impaired, and individuals with a disability and persons who are authorized to train service dogs for the individuals with a disability may take dogs, for the purpose of training them as guide dogs, signal dogs, or service dogs in any of the places specified in Section 54.1 without being required to pay an extra charge or security deposit for the guide dog, signal dog, or service dog. However, the person shall be liable for any damage done to the premises or facilities by his or her dog. These persons shall ensure the dog is on a leash and tagged as a guide dog, signal dog, or service dog by an identification tag issued by the county clerk, animal control department, or other agency, as authorized by Chapter 3.5 (commencing with Section 30850) of Title 14 of the Food and Agricultural Code.

A violation of the right of an individual under the Americans with Disabilities Act of 1990 (Public Law 101-336) also constitutes a violation of this section, and nothing in this section shall be construed to limit the access of any person in violation of that act.

(c) As used in this section, the terms “guide dog,” “signal dog,” and “service dog” have the same meanings as specified in Section 54.1.

(d) Nothing in this section precludes the requirement of the showing of a license plate or disabled placard when required by enforcement units enforcing disabled persons parking violations pursuant to Sections 22507.8 and 22511.8 of the Vehicle Code.

(Amended by Stats. 1996, Ch. 498, Sec. 2. Effective January 1, 1997.)



54.25

(a) (1) A peace officer or firefighter assigned to a canine unit or the handler of a search and rescue dog assigned to duty away from his or her home jurisdiction because of a declared federal, state, or local emergency, or an official mutual aid request or training, and in the course and scope of his or her duties shall not be denied service based on the presence of the dog or discriminated against in hotels, lodging establishments, eating establishments, or public transportation by being required to pay an extra charge or security deposit for the dog. However, the peace officer’s law enforcement agency, the firefighter’s fire agency, or the handler of a search and rescue dog shall be liable for any damages to the premises or facilities caused by the dog.

(2) Any person, firm, association, or corporation, or the agent of any person, firm, association, or corporation that prevents a peace officer or a firefighter assigned to a canine unit and his or her dog or the handler of a search and rescue dog and his or her dog from exercising, or interferes in the exercise of, the rights specified in this section is subject to a civil fine not exceeding one thousand dollars ($1,000).

(b)  For purposes of this section, the following definitions apply:

(1) “Declared emergency” is any emergency declared by the President of the United States, the Governor of a state, or local authorities.

(2) “Handler of a search and rescue dog” means a person in possession of a dog that is in training to become registered and approved as a search and rescue dog, or that is currently registered and approved for tasks, including, but not limited to, locating missing persons, discovering controlled substances, explosives, or cadavers, or locating victims in collapsed structures, and assisting with peace officer on-command searches for suspects and victims at crime scenes.

(3) “Peace officer’s or firefighter’s dog” means a dog owned by a public law enforcement agency or fire department and under the control of a peace officer or firefighter assigned to a canine unit that has been trained in matters, including, but not limited to, discovering controlled substances, explosives, cadavers, victims in collapsed structures, and peace officer on-command searches for suspects and victims at crime scenes.

(4) “Search and rescue dog” means a dog that is officially affiliated with, or sponsored by, a governmental agency and that has been trained and approved as a search and rescue dog, or that is currently registered and approved for search and rescue work with a search and rescue team affiliated with the California Emergency Management Agency. The term also includes a dog that is in training to become registered and approved for that work.

(c) Nothing in this section is intended to affect any civil remedies available for a violation of this section.

(d) This section is intended to provide accessibility without discrimination to a peace officer or firefighter with a peace officer’s or firefighter’s dog or a handler of a search and rescue dog with a search and rescue dog in hotels, lodging places, eating establishments, and public transportation.

(e) Nothing in this section is intended to prevent the removal of the search and rescue dog in the event the search and rescue dog creates an excessive disturbance to the quiet enjoyment of the property. In the event of an excessive disturbance, the peace officer, firefighter, or handler of the search and rescue dog shall be given a minimum of one warning notice of the excessive disturbance and an opportunity to correct the disturbance. The mere presence of the dog within the hotel, lodging establishment, food establishment, or public transportation shall not be considered an excessive disturbance.

(Amended by Stats. 2010, Ch. 92, Sec. 1. Effective January 1, 2011.)



54.3

(a) Any person or persons, firm or corporation who denies or interferes with admittance to or enjoyment of the public facilities as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for the actual damages and any amount as may be determined by a jury, or the court sitting without a jury, up to a maximum of three times the amount of actual damages but in no case less than one thousand dollars ($1,000), and attorney’s fees as may be determined by the court in addition thereto, suffered by any person denied any of the rights provided in Sections 54, 54.1, and 54.2. “Interfere,” for purposes of this section, includes, but is not limited to, preventing or causing the prevention of a guide dog, signal dog, or service dog from carrying out its functions in assisting a disabled person.

(b) Any person who claims to be aggrieved by an alleged unlawful practice in violation of Section 54, 54.1, or 54.2 may also file a verified complaint with the Department of Fair Employment and Housing pursuant to Section 12948 of the Government Code. The remedies in this section are nonexclusive and are in addition to any other remedy provided by law, including, but not limited to, any action for injunctive or other equitable relief available to the aggrieved party or brought in the name of the people of this state or of the United States.

(c) A person may not be held liable for damages pursuant to both this section and Section 52 for the same act or failure to act.

(Amended by Stats. 1996, Ch. 498, Sec. 2.3. Effective January 1, 1997.)



54.4

A blind or otherwise visually impaired pedestrian shall have all of the rights and privileges conferred by law upon other persons in any of the places, accommodations, or conveyances specified in Sections 54 and 54.1, notwithstanding the fact that the person is not carrying a predominantly white cane (with or without a red tip), or using a guide dog. The failure of a blind or otherwise visually impaired person to carry such a cane or to use such a guide dog shall not constitute negligence per se.

(Amended by Stats. 1994, Ch. 1257, Sec. 5. Effective January 1, 1995.)



54.5

Each year, the Governor shall publicly proclaim October 15 as White Cane Safety Day. He or she shall issue a proclamation in which:

(a) Comments shall be made upon the significance of this chapter.

(b) Citizens of the state are called upon to observe the provisions of this chapter and to take precautions necessary to the safety of disabled persons.

(c) Citizens of the state are reminded of the policies with respect to disabled persons declared in this chapter and he urges the citizens to cooperate in giving effect to them.

(d) Emphasis shall be made on the need of the citizenry to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

(e) It is the policy of this state to encourage and enable disabled persons to participate fully in the social and economic life of the state and to engage in remunerative employment.

(Amended by Stats. 1994, Ch. 1257, Sec. 6. Effective January 1, 1995.)



54.6

As used in this part, “visually impaired” includes blindness and means having central visual acuity not to exceed 20/200 in the better eye, with corrected lenses, as measured by the Snellen test, or visual acuity greater than 20/200, but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle not greater than 20 degrees.

(Amended by Stats. 2006, Ch. 538, Sec. 38. Effective January 1, 2007.)



54.7

(a) Notwithstanding any other provision of law, the provisions of this part shall not be construed to require zoos or wild animal parks to allow guide dogs, signal dogs, or service dogs to accompany individuals with a disability in areas of the zoo or park where zoo or park animals are not separated from members of the public by a physical barrier. As used in this section, “physical barrier” does not include an automobile or other conveyance.

(b) Any zoo or wild animal park that does not permit guide dogs, signal dogs, or service dogs to accompany individuals with a disability therein shall maintain, free of charge, adequate kennel facilities for the use of guide dogs, signal dogs, or service dogs belonging to these persons. These facilities shall be of a character commensurate with the anticipated daily attendance of individuals with a disability. The facilities shall be in an area not accessible to the general public, shall be equipped with water and utensils for the consumption thereof, and shall otherwise be safe, clean, and comfortable.

(c) Any zoo or wild animal park that does not permit guide dogs to accompany blind or visually impaired persons therein shall provide free transportation to blind or visually impaired persons on any mode of transportation provided for members of the public.

Each zoo or wild animal park that does not permit service dogs to accompany individuals with a disability shall provide free transportation to individuals with a disability on any mode of transportation provided for a member of the public in cases where the person uses a wheelchair and it is readily apparent that the person is unable to maintain complete or independent mobility without the aid of the service dog.

(d) Any zoo or wild animal park that does not permit guide dogs to accompany blind or otherwise visually impaired persons therein shall provide sighted escorts for blind or otherwise visually impaired persons if they are unaccompanied by a sighted person.

(e) As used in this section, “wild animal park” means any entity open to the public on a regular basis, licensed by the United States Department of Agriculture under the Animal Welfare Act as an exhibit, and operating for the primary purposes of conserving, propagating, and exhibiting wild and exotic animals, and any marine, mammal, or aquatic park open to the general public.

(Amended by Stats. 1994, Ch. 1257, Sec. 8. Effective January 1, 1995.)



54.8

(a) In any civil or criminal proceeding, including, but not limited to, traffic, small claims court, family court proceedings and services, and juvenile court proceedings, in any court-ordered or court-provided alternative dispute resolution, including mediation and arbitration, or in any administrative hearing of a public agency, where a party, witness, attorney, judicial employee, judge, juror, or other participant who is hearing impaired, the individual who is hearing impaired, upon his or her request, shall be provided with a functioning assistive listening system or a computer-aided transcription system. Any individual requiring this equipment shall give advance notice of his or her need to the appropriate court or agency at the time the hearing is set or not later than five days before the hearing.

(b) Assistive listening systems include, but are not limited to, special devices which transmit amplified speech by means of audio-induction loops, radio frequency systems (AM or FM), or infrared transmission. Personal receivers, headphones, and neck loops shall be available upon request by individuals who are hearing impaired.

(c) If a computer-aided transcription system is requested, sufficient display terminals shall be provided to allow the individual who is hearing impaired to read the real-time transcript of the proceeding without difficulty.

(d) A sign shall be posted in a prominent place indicating the availability of, and how to request, an assistive listening system and a computer-aided transcription system. Notice of the availability of the systems shall be posted with notice of trials.

(e) Each superior court shall have at least one portable assistive listening system for use in any court facility within the county. When not in use, the system shall be stored in a location determined by the court.

(f) The Judicial Council shall develop and approve official forms for notice of the availability of assistive listening systems and computer-aided transcription systems for individuals who are hearing impaired. The Judicial Council shall also develop and maintain a system to record utilization by the courts of these assistive listening systems and computer-aided transcription systems.

(g) If the individual who is hearing impaired is a juror, the jury deliberation room shall be equipped with an assistive listening system or a computer-aided transcription system upon the request of the juror.

(h) A court reporter may be present in the jury deliberating room during a jury deliberation if the services of a court reporter for the purpose of operating a computer-aided transcription system are required for a juror who is hearing impaired.

(i) In any of the proceedings referred to in subdivision (a), or in any administrative hearing of a public agency, in which the individual who is hearing impaired is a party, witness, attorney, judicial employee, judge, juror, or other participant, and has requested use of an assistive listening system or computer-aided transcription system, the proceedings shall not commence until the system is in place and functioning.

(j) As used in this section, “individual who is hearing impaired” means an individual with a hearing loss, who, with sufficient amplification or a computer-aided transcription system, is able to fully participate in the proceeding.

(k) In no case shall this section be construed to prescribe a lesser standard of accessibility or usability than that provided by Title II of the Americans with Disabilities Act of 1990 (Public Law 101-336) and federal regulations adopted pursuant to that act.

(Amended by Stats. 2001, Ch. 824, Sec. 1. Effective January 1, 2002.)



54.9

(a) On and after January 1, 2009, a manufacturer or distributor of touch-screen devices used for the purpose of self-service check-in at a hotel or at a facility providing passenger transportation services shall offer for availability touch-screen self-service check-in devices that contain the necessary technology.

(b) For purposes of this section, “necessary technology” means technology that enables a person with a visual impairment to do the following:

(1) Enter any personal information necessary to process a transaction in a manner that ensures the same degree of personal privacy afforded to those without visual impairments.

(2) Use the device independently and without the assistance of others in the same manner afforded to those without visual impairments.

(c) For purposes of this section, “hotel” means any hotel, motel, bed and breakfast inn, or other similar transient lodging establishment, but it does not include any residential hotel as defined in Section 50519 of the Health and Safety Code.

(d) This section shall not be construed to preclude or limit any other existing right or remedy as it pertains to self-service check-in devices and accessibility.

(Added by Stats. 2006, Ch. 546, Sec. 2. Effective January 1, 2007.)



55

Any person who is aggrieved or potentially aggrieved by a violation of Section 54 or 54.1 of this code, Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the Government Code, or Part 5.5 (commencing with Section 19955) of Division 13 of the Health and Safety Code may bring an action to enjoin the violation. The prevailing party in the action shall be entitled to recover reasonable attorney’s fees.

(Added by Stats. 1974, Ch. 1443.)



55.1

In addition to any remedies available under the federal Americans with Disabilities Act of 1990, Public Law 101-336 (42 U.S.C. Sec. 12102), or other provisions of law, the district attorney, the city attorney, the Department of Rehabilitation acting through the Attorney General, or the Attorney General may bring an action to enjoin any violation of Section 54 or 54.1.

(Amended by Stats. 1994, Ch. 1257, Sec. 9. Effective January 1, 1995.)



55.2

If a violation of Section 54, 54.1, 54.2, or 54.3 is alleged or the application or construction of any of these sections is in issue in any proceeding in the Supreme Court of California, a state court of appeal, or the appellate division of a superior court, each party shall serve a copy of the party’s brief or petition and brief, on the State Solicitor General at the Office of the Attorney General. No brief may be accepted for filing unless the proof of service shows service on the State Solicitor General. Any party failing to comply with this requirement shall be given a reasonable opportunity to cure the failure before the court imposes any sanction and, in that instance, the court shall allow the Attorney General reasonable additional time to file a brief in the matter.

(Added by Stats. 2002, Ch. 244, Sec. 2. Effective January 1, 2003.)



55.3

(a) For purposes of this section, the following shall apply:

(1) “Complaint” means a civil complaint that is filed or is to be filed with a court and is sent to or served upon a defendant on the basis of one or more construction-related accessibility claims, as defined in this section.

(2) “Construction-related accessibility claim” means any claim of a violation of any construction-related accessibility standard, as defined by paragraph (6) of subdivision (a) of Section 55.52, with respect to a place of public accommodation. “Construction-related accessibility claim” does not include a claim of interference with housing within the meaning of paragraph (2) of subdivision (b) of Section 54.1, or any claim of interference caused by something other than the construction-related accessibility condition of the property, including, but not limited to, the conduct of any person.

(3) “Demand for money” means a prelitigation written document or oral statement that is provided or issued to a building owner or tenant, or the owner’s or tenant’s agent or employee, that does all of the following:

(A) Alleges that the site is in violation of one or more construction-related accessibility standards, as defined in paragraph (6) of subdivision (a) of Section 55.52, or alleges one or more construction-related accessibility claims, as defined in paragraph (2).

(B) Contains or makes a request or demand for money or an offer or agreement to accept money.

(C) Is provided or issued whether or not the attorney intends to file a complaint, or eventually files a complaint, in state or federal court.

(4) “Demand letter” means a prelitigation written document that is provided to a building owner or tenant, or the owner’s or tenant’s agent or employee, that alleges the site is in violation of one or more construction-related accessibility standards, as defined in paragraph (6) of subdivision (a) of Section 55.52, or alleges one or more construction-related accessibility claims, as defined in paragraph (2), and is provided whether or not the attorney intends to file a complaint, or eventually files a complaint, in state or federal court.

(b) An attorney shall provide a written advisory on the form described in subdivision (c), or, until that form is available, on a separate page or pages that are clearly distinguishable from the demand letter or complaint, with each demand letter or complaint sent to or served upon a defendant or potential defendant. The advisory shall not be required in subsequent communications following the initial demand letter or initial complaint unless a new construction-related accessibility claim is asserted in the subsequent demand letter or amended complaint. The advisory shall state as follows:

STATE LAW REQUIRES THAT YOU GET THIS IMPORTANT ADVISORY INFORMATION FOR BUILDING OWNERS AND TENANTS

This information is available in English, Spanish, Chinese, Vietnamese, and Korean through the Judicial Council of California. Persons with visual impairments can get assistance in viewing this form through the Judicial Council Internet Web site at www.courts.ca.gov.

California law requires that you receive this information because the demand letter or court complaint you received with this document claims that your building or property does not comply with one or more existing construction-related accessibility laws or regulations protecting the civil rights of persons with disabilities to access public places.

YOU HAVE IMPORTANT LEGAL OBLIGATIONS. Compliance with disability access laws is a serious and significant responsibility that applies to all California building owners and tenants with buildings open for business to the public. You may obtain information about your legal obligations and how to comply with disability access laws through the Division of the State Architect at www.dgs.ca.gov. Information is also available from the California Commission on Disability Access at www.ccda.ca.gov/guide.htm.

YOU HAVE IMPORTANT LEGAL RIGHTS. The allegations made in the accompanying demand letter or court complaint do not mean that you are required to pay any money unless and until a court finds you liable. Moreover, RECEIPT OF A DEMAND LETTER OR COURT COMPLAINT AND THIS ADVISORY DOES NOT NECESSARILY MEAN YOU WILL BE FOUND LIABLE FOR ANYTHING. You will have the right if you are later sued to fully present your explanation why you believe you have not in fact violated disability access laws or have corrected the violation or violations giving rise to the claim.

You have the right to seek assistance or advice about this demand letter or court complaint from any person of your choice. If you have insurance, you may also wish to contact your insurance provider. Your best interest may be served by seeking legal advice or representation from an attorney, but you may also represent yourself and file the necessary court papers to protect your interests if you are served with a court complaint. If you have hired an attorney to represent you, you should immediately notify your attorney.

If a court complaint has been served on you, you will get a separate advisory notice with the complaint advising you of special options and procedures available to you under certain conditions.

ADDITIONAL THINGS YOU SHOULD KNOW: If the document accompanying this notice is a demand letter from a lawyer and not a formal court complaint, the lawyer is generally required by law to also provide a copy of it to the State Bar of California, until January 1, 2016, in order that the State Bar may determine whether the demand letter complies with legal requirements, INCLUDING THAT THE DEMAND LETTER MAY NOT MAKE A REQUEST OR DEMAND FOR MONEY OR AN OFFER OR AGREEMENT TO ACCEPT MONEY. Any demand letter or court complaint must list the lawyer’s State Bar license number on the document.

You are encouraged, but are not required, to provide the State Bar with a copy of the demand letter so the State Bar is aware that you received this demand letter and may determine whether it is in compliance with specified legal requirements. A copy of the letter can be sent to the State Bar by facsimile transmission to 1-415-538-2171, or by mail to the State Bar of California, 180 Howard Street, San Francisco, CA, 94105, Attention: Professional Competence.

(c) On or before July 1, 2013, the Judicial Council shall update the form that may be used by attorneys to comply with the requirements of subdivision (b). The form shall be in substantially the same format and include all of the text set forth in subdivision (b). The form shall be available in English, Spanish, Chinese, Vietnamese, and Korean, and shall include a statement that the form is available in additional languages, and the Judicial Council Internet Web site address where the different versions of the form may be located. The form shall include Internet Web site information for the Division of the State Architect and the California Commission on Disability Access.

(d) Subdivision (b) shall apply only to a demand letter or complaint made by an attorney. Nothing in this section is intended to affect the right to file a civil complaint under any other law or regulation protecting the physical access rights of persons with disabilities. Additionally, nothing in this section requires a party to provide or send a demand letter to another party before proceeding against that party with a civil complaint.

(e) This section shall not apply to any action brought by the Attorney General, or by any district attorney, city attorney, or county counsel.

(Amended by Stats. 2012, Ch. 383, Sec. 3. Effective September 19, 2012.)



55.31

(a) Commencing January 1, 2013, a demand letter alleging a construction-related accessibility claim, as defined in subdivision (a) of Section 55.3, shall state facts sufficient to allow a reasonable person to identify the basis of the violation or violations supporting the claim, including all of the following:

(1) A plain language explanation of the specific access barrier or barriers the individual encountered, or by which the individual alleges he or she was deterred, with sufficient information about the location of the barrier to enable a reasonable person to identify the access barrier.

(2) The way in which the barrier encountered interfered with the individual’s full and equal use or access, or in which it deterred the individual, on each particular occasion.

(3) The date or dates of each particular occasion on which the individual encountered the specific access barrier, or on which he or she was deterred.

(b) A demand letter may offer prelitigation settlement negotiations, but shall not include a request or demand for money or an offer or agreement to accept money.

(1) With respect to potential monetary damages for an alleged construction-related accessibility claim or claims, a demand letter shall not state any specific potential monetary liability for any asserted claim or claims, and may only state: “The property owner or tenant, or both, may be civilly liable for actual and statutory damages for a violation of a construction-related accessibility requirement.”

(2) Notwithstanding any other law, a demand letter meeting the requirements of this section shall be deemed to satisfy the requirements for prelitigation notice of a potential claim when prelitigation notice is required by statute or common law for an award of attorney’s fees.

(3) This subdivision and subdivision (a) do not apply to a demand for money, which is governed by subdivision (c).

(c) An attorney, or a person acting at the direction of an attorney, shall not issue a demand for money as defined in subdivision (a) of Section 55.3. This subdivision does not apply to a demand letter as defined in subdivision (a) of Section 55.3.

(d) (1) A violation of subdivision (b) or (c) constitutes cause for the imposition of discipline of an attorney. Subdivisions (b) and (c) do not prohibit an attorney from presenting a settlement figure or specification of damages in response to a request from the building owner or tenant, or the owner’s or tenant’s authorized agent or employee, following a demand letter provided pursuant to Section 55.3.

(2) Any liability for a violation of subdivision (c) is as provided in paragraph (1) of this subdivision. A violation of subdivision (c) does not create a new cause of action.

(e) Subdivision (c) does not prohibit any prelitigation settlement discussion of liability for damages and attorney’s fees that occurs after a written or oral agreement is reached between the parties for the repair or correction of the alleged violation or violations of a construction-related accessibility standard.

(f) Subdivision (c) shall not apply to a claim involving physical injury and resulting special damages, but a demand for money relating to that claim that is sent shall otherwise comply with the requirements of subdivision (a) and Section 55.32.

(g) Nothing in this section shall apply to a demand or statement of alleged damages made in a prelitigation claim presented to a governmental entity as required by state or federal law, including, but not limited to, claims made under Part 3 (commencing with Section 900) of Division 3.6 of the Government Code.

(h) If subdivision (c) is not operative or becomes inoperative for any reason, the requirements of subdivision (a) and Section 55.32 shall apply to any written demand for money.

(Added by Stats. 2012, Ch. 383, Sec. 4. Effective September 19, 2012.)



55.32

(a) An attorney who provides a demand letter, as defined in subdivision (a) of Section 55.3, shall do all of the following:

(1) Include the attorney’s State Bar license number in the demand letter.

(2) Contemporaneously with providing the demand letter, send a copy of the demand letter to the State Bar of California by facsimile transmission at 1-415-538-2171, or by mail to 180 Howard Street, San Francisco, CA, 94105, Attention: Professional Competence.

(3) Within five business days of providing the demand letter, send a copy of the demand letter to the California Commission on Disability Access.

(b) An attorney who sends or serves a complaint, as defined in subdivision (a) of Section 55.3, shall send a copy of the complaint to the California Commission on Disability Access within five business days of sending or serving the complaint.

(c) A violation of paragraph (2) or (3) of subdivision (a) or subdivision (b) shall constitute cause for the imposition of discipline of an attorney where a copy of the complaint or demand letter is not sent to the California Commission on Disability Access within five business days, or a copy of the demand letter is not sent to the State Bar within five business days. In the event the State Bar receives information indicating that an attorney has failed to send a copy of the complaint or demand letter to the California Commission on Disability Access within five business days, the State Bar shall investigate to determine whether paragraph (3) of subdivision (a) or subdivision (b) has been violated.

(d) Notwithstanding subdivisions (a) and (b), an attorney is not required to send to the State Bar of California or the California Commission on Disability Access a copy of any subsequent demand letter or amended complaint in the same dispute following the initial demand letter or complaint, unless that subsequent demand letter or amended complaint alleges a new construction-related accessibility claim.

(e) A demand letter or complaint sent to the California Commission on Disability Access shall be for the informational purposes of Section 8299.08 of the Government Code. A demand letter received by the State Bar from either the sender or recipient of the demand letter shall be reviewed by the State Bar to determine whether subdivision (b) or (c) of Section 55.31 has been violated.

(f) (1) Commencing July 31, 2013, and annually each July 31 thereafter, the State Bar shall report to the Legislature and the Chairs of the Senate and Assembly Committees on Judiciary, both of the following with respect to demand letters received by the State Bar:

(A) The number of investigations opened to date on a suspected violation of subdivision (b) or (c) of Section 55.31.

(B) Whether any disciplinary action resulted from the investigation, and the results of that disciplinary action.

(2) A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(g) The California Commission on Disability Access shall review and report on the demand letters and complaints it receives as provided in Section 8299.08 of the Government Code.

(h) Paragraphs (2) and (3) of subdivision (a) and subdivision (b) shall not apply to a demand letter or complaint sent or filed by an attorney employed or retained by a qualified legal services project or a qualified support center, as defined in Section 6213 of the Business and Professions Code, when acting within the scope of employment in asserting a construction-related accessibility claim. The Legislature finds and declares that qualified legal services projects and support centers are extensively regulated by the State Bar of California, and that there is no evidence of any abusive use of demand letters or complaints by these organizations. The Legislature further finds that, in light of the evidence of the extraordinarily small number of construction-related accessibility cases brought by regulated legal services programs, and given the resources of those programs, exempting regulated legal services programs from the requirements of this section to report to the California Commission on Disability Access will not affect the purpose of the reporting to, and tabulation by, the commission of all other construction-related accessibility claims.

(i) This section shall become operative on January 1, 2013.

(j) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2012, Ch. 383, Sec. 5. Effective September 19, 2012. Section operative January 1, 2013, by its own provisions. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 6 of Ch. 383.)



55.32-1

(a) An attorney who provides a demand letter, as defined in subdivision (a) of Section 55.3, shall do all of the following:

(1) Include the attorney’s State Bar license number in the demand letter.

(2) Within five business days of providing the demand letter, send a copy of the demand letter to the California Commission on Disability Access.

(b) An attorney who sends or serves a complaint, as defined in subdivision (a) of Section 55.3, shall send a copy of the complaint to the California Commission on Disability Access within five business days of sending or serving the complaint.

(c) A violation of paragraph (2) of subdivision (a) or subdivision (b) shall constitute cause for the imposition of discipline of an attorney if a copy of the demand letter or complaint is not sent to the California Commission on Disability Access within five business days. In the event the State Bar receives information indicating that an attorney has failed to send a copy of the demand letter or complaint to the California Commission on Disability Access within five business days, the State Bar shall investigate to determine whether paragraph (2) of subdivision (a) or subdivision (b) has been violated.

(d) Notwithstanding subdivisions (a) and (b), an attorney is not required to send to the California Commission on Disability Access a copy of any subsequent demand letter or amended complaint in the same dispute following the initial demand letter or complaint, unless that subsequent demand letter or amended complaint alleges a new construction-related accessibility claim.

(e) A demand letter sent to the California Commission on Disability Access shall be for the informational purposes of Section 8299.08 of the Government Code. A demand letter received by the State Bar from the recipient of the demand letter shall be reviewed by the State Bar to determine whether subdivision (b) or (c) of Section 55.31 has been violated.

(f) (1) Notwithstanding Section 10231.5 of the Government Code, on or before July 31, 2016, and annually thereafter, the State Bar shall report to the Legislature and the Chairs of the Senate and Assembly Judiciary Committees, both of the following with respect to demand letters received by the State Bar:

(A) The number of investigations opened to date on a suspected violation of subdivision (b) or (c) of Section 55.31.

(B) Whether any disciplinary action resulted from the investigation, and the results of that disciplinary action.

(2) A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(g) The California Commission on Disability Access shall review and report on the demand letters and complaints it receives as provided in Section 8299.08 of the Government Code.

(h) The expiration of any ground for discipline of an attorney shall not affect the imposition of discipline for any act prior to the expiration. An act or omission that constituted cause for imposition of discipline of an attorney when committed or omitted prior to January 1, 2016, shall continue to constitute cause for the imposition of discipline of that attorney on and after January 1, 2016.

(i) Paragraph (2) of subdivision (a) and subdivision (b) shall not apply to a demand letter or complaint sent or filed by an attorney employed or retained by a qualified legal services project or a qualified support center, as defined in Section 6213 of the Business and Professions Code, when acting within the scope of employment in asserting a construction-related accessibility claim. The Legislature finds and declares that qualified legal services projects and support centers are extensively regulated by the State Bar of California, and that there is no evidence of any abusive use of demand letters or complaints by these organizations. The Legislature further finds that, in light of the evidence of the extraordinarily small number of construction-related accessibility cases brought by regulated legal services programs, and given the resources of those programs, exempting regulated legal services programs from the requirements of this section to report to the California Commission on Disability Access will not affect the purpose of the reporting to, and tabulation by, the commission of all other construction-related accessibility claims.

(j) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 5) and added by Stats. 2012, Ch. 383, Sec. 6. Effective September 19, 2012. Section operative January 1, 2016, by its own provisions.)






PART 2.52 - CONSTRUCTION-RELATED ACCESSIBILITY STANDARDS COMPLIANCE

55.51

This part shall be known, and may be cited, as the Construction-Related Accessibility Standards Compliance Act. Notwithstanding any other provision of law, the provisions of this part shall apply to any construction-related accessibility claim, as defined in this part, including, but not limited to, any claim brought under Section 51, 54, 54.1, or 55.

(Added by Stats. 2008, Ch. 549, Sec. 3. Effective January 1, 2009. Became operative on date prescribed by Sec. 12 (subd. (a)) of Ch. 549. Section may become inoperative under conditions prescribed by Stats. 2008, Ch. 549, Sec. 12, subd. (b).)



55.52

(a) For purposes of this part, the following definitions apply:

(1) “Construction-related accessibility claim” means any civil claim in a civil action with respect to a place of public accommodation, including, but not limited to, a claim brought under Section 51, 54, 54.1, or 55, based wholly or in part on an alleged violation of any construction-related accessibility standard, as defined in paragraph (6).

(2) “Application for stay and early evaluation conference” means an application to be filed with the court that meets the requirements of subdivision (c) of Section 55.54.

(3) “Certified access specialist” or “CASp” means any person who has been certified pursuant to Section 4459.5 of the Government Code.

(4) “Meets applicable standards” means the site was inspected by a CASp and determined to meet all applicable construction-related accessibility standards pursuant to paragraph (1) of subdivision (a) of Section 55.53. A site that is “CASp inspected” on or before the effective date of the amendments made to this section by Senate Bill 1186 of the 2011–12 Regular Session of the Legislature means that the site “meets applicable standards.”

(5) “Inspected by a CASp” means the site was inspected by a CASp and is pending a determination by the CASp that the site meets applicable construction-related accessibility standards pursuant to paragraph (2) of subdivision (a) of Section 55.53. A site that is “CASp determination pending” on or before the effective date of the amendments made to this section by Senate Bill 1186 of the 2011–12 Regular Session of the Legislature means that the site was “inspected by a CASp.”

(6) “Construction-related accessibility standard” means a provision, standard, or regulation under state or federal law requiring compliance with standards for making new construction and existing facilities accessible to persons with disabilities, including, but not limited to, any provision, standard, or regulation set forth in Section 51, 54, 54.1, or 55 of this code, Section 19955.5 of the Health and Safety Code, the California Building Standards Code (Title 24 of the California Code of Regulations), the federal Americans with Disabilities Act of 1990 (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.), and the federal Americans with Disabilities Act Accessibility Guidelines (Appendix A to Part 36 of Title 28 of the Code of Federal Regulations).

(7) “Place of public accommodation” has the same meaning as “public accommodation,” as set forth in Section 12181(7) of Title 42 of the United States Code and the federal regulations adopted pursuant to that section.

(8) “Qualified defendant” means a defendant in an action that includes a construction-related accessibility claim that is asserted against a place of public accommodation that met the requirements of “meets applicable standards” or “inspected by a CASp” prior to the date the defendant was served with the summons and complaint in that action. To be a qualified defendant, the defendant is not required to have been the party who hired any CASp, so long as the basis of the alleged liability of the defendant is a construction-related accessibility claim. To determine whether a defendant is a qualified defendant, the court need not make a finding that the place of public accommodation complies with all applicable construction-related accessibility standards as a matter of law. The court need only determine that the place of public accommodation has a status of “meets applicable standards” or “inspected by a CASp.”

(9) “Site” means a place of public accommodation.

(b) Unless otherwise indicated, terms used in this part relating to civil procedure have the same meanings that those terms have in the Code of Civil Procedure.

(Amended by Stats. 2012, Ch. 383, Sec. 7. Effective September 19, 2012. Section may become inoperative under conditions prescribed by Stats. 2008, Ch. 549, Sec. 12, subd. (b).)



55.53

(a) For purposes of this part, a certified access specialist shall, upon completion of the inspection of a site, comply with the following:

(1) For a meets applicable standards site, if the CASp determines the site meets all applicable construction-related accessibility standards, the CASp shall provide a written inspection report to the requesting party that includes both of the following:

(A) An identification and description of the inspected structures and areas of the site.

(B) A signed and dated statement that includes both of the following:

(i) A statement that, in the opinion of the CASp, the inspected structures and areas of the site meet construction-related accessibility standards. The statement shall clearly indicate whether the determination of the CASp includes an assessment of readily achievable barrier removal.

(ii) If corrections were made as a result of the CASp inspection, an itemized list of all corrections and dates of completion.

(2) For an inspected by a CASp site, if the CASp determines that corrections are needed to the site in order for the site to meet all applicable construction-related accessibility standards, the CASp shall provide a signed and dated written inspection report to the requesting party that includes all of the following:

(A) An identification and description of the inspected structures and areas of the site.

(B) A statement that, in the opinion of the CASp, the inspected structures and areas of the site need correction to meet construction-related accessibility standards. This statement shall clearly indicate whether the determination of the CASp includes an assessment of readily achievable barrier removal.

(C) An identification and description of the structures or areas of the site that need correction and the correction needed.

(D) A schedule of completion for each of the corrections within a reasonable timeframe.

(b) For purposes of this section, in determining whether the site meets applicable construction-related accessibility standards when there is a conflict or difference between a state and federal provision, standard, or regulation, the state provision, standard, or regulation shall apply unless the federal provision, standard, or regulation is more protective of accessibility rights.

(c) Every CASp who conducts an inspection of a place of public accommodation shall, upon completing the inspection of the site, provide the building owner or tenant who requested the inspection with the following notice, which the State Architect shall make available as a form on the State Architect’s Internet Web site:

NOTICE TO PRIVATE PROPERTY OWNER/TENANT:

YOU ARE ADVISED TO KEEP IN YOUR RECORDS ANY WRITTEN INSPECTION REPORT AND ANY OTHER DOCUMENTATION CONCERNING YOUR PROPERTY SITE THAT IS GIVEN TO YOU BY A CERTIFIED ACCESS SPECIALIST.

IF YOU BECOME A DEFENDANT IN A LAWSUIT THAT INCLUDES A CLAIM CONCERNING A SITE INSPECTED BY A CERTIFIED ACCESS SPECIALIST, YOU MAY BE ENTITLED TO A COURT STAY (AN ORDER TEMPORARILY STOPPING ANY LAWSUIT) OF THE CLAIM AND AN EARLY EVALUATION CONFERENCE.

IN ORDER TO REQUEST THE STAY AND EARLY EVALUATION CONFERENCE, YOU WILL NEED TO VERIFY THAT A CERTIFIED ACCESS SPECIALIST HAS INSPECTED THE SITE THAT IS THE SUBJECT OF THE CLAIM. YOU WILL ALSO BE REQUIRED TO PROVIDE THE COURT AND THE PLAINTIFF WITH THE COPY OF A WRITTEN INSPECTION REPORT BY THE CERTIFIED ACCESS SPECIALIST, AS SET FORTH IN CIVIL CODE SECTION 55.54. THE APPLICATION FORM AND INFORMATION ON HOW TO REQUEST A STAY AND EARLY EVALUATION CONFERENCE MAY BE OBTAINED AT www.courts.ca.gov/selfhelp-start.htm.

YOU ARE ENTITLED TO REQUEST, FROM A CERTIFIED ACCESS SPECIALIST WHO HAS CONDUCTED AN INSPECTION OF YOUR PROPERTY, A WRITTEN INSPECTION REPORT AND OTHER DOCUMENTATION AS SET FORTH IN CIVIL CODE SECTION 55.53. YOU ARE ALSO ENTITLED TO REQUEST THE ISSUANCE OF A DISABILITY ACCESS INSPECTION CERTIFICATE, WHICH YOU MAY POST ON YOUR PROPERTY.

(d) (1) Commencing July 1, 2010, a local agency shall employ or retain at least one building inspector who is a certified access specialist. The certified access specialist shall provide consultation to the local agency, permit applicants, and members of the public on compliance with state construction-related accessibility standards with respect to inspections of a place of public accommodation that relate to permitting, plan checks, or new construction, including, but not limited to, inspections relating to tenant improvements that may impact access. If a local agency employs or retains two or more certified access specialists to comply with this subdivision, at least one-half of the certified access specialists shall be building inspectors who are certified access specialists.

(2) Commencing January 1, 2014, a local agency shall employ or retain a sufficient number of building inspectors who are certified access specialists to conduct permitting and plan check services to review for compliance with state construction-related accessibility standards by a place of public accommodation with respect to new construction, including, but not limited to, projects relating to tenant improvements that may impact access. If a local agency employs or retains two or more certified access specialists to comply with this subdivision, at least one-half of the certified access specialists shall be building inspectors who are certified access specialists.

(3) If a permit applicant or member of the public requests consultation from a certified access specialist, the local agency may charge an amount limited to a reasonable hourly rate, an estimate of which shall be provided upon request in advance of the consultation. A local government may additionally charge or increase permitting, plan check, or inspection fees to the extent necessary to offset the costs of complying with this subdivision. Any revenues generated from an hourly or other charge or fee increase under this subdivision shall be used solely to offset the costs incurred to comply with this subdivision. A CASp inspection pursuant to subdivision (a) by a building inspector who is a certified access specialist shall be treated equally for legal and evidentiary purposes as an inspection conducted by a private CASp. Nothing in this subdivision shall preclude permit applicants or any other person with a legal interest in the property from retaining a private CASp at any time.

(e) (1) Every CASp who completes an inspection of a place of public accommodation shall, upon a determination that the site meets applicable standards pursuant to paragraph (1) of subdivision (a) or is inspected by a CASp pursuant to paragraph (2) of subdivision (a), provide the building owner or tenant requesting the inspection with a numbered disability access inspection certificate indicating that the site has undergone inspection by a certified access specialist. The disability access inspection certificate shall be dated and signed by the CASp inspector, and shall contain the inspector’s name and license number. Upon issuance of a certificate, the CASp shall record the issuance of the numbered certificate, the name and address of the recipient, and the type of report issued pursuant to subdivision (a) in a record book the CASp shall maintain for that purpose.

(2) Beginning March 1, 2009, the State Architect shall make available for purchase by any local building department or CASp sequentially numbered disability access inspection certificates that are printed with a watermark or other feature to deter forgery and that comply with the information requirements specified in subdivision (a).

(3) The disability access inspection certificate may be posted on the premises of the place of public accommodation, unless, following the date of inspection, the inspected site has been modified or construction has commenced to modify the inspected site in a way that may impact compliance with construction-related accessibility standards.

(f) Nothing in this section or any other law is intended to require a property owner or tenant to hire a CASp. A property owner’s or tenant’s election not to hire a CASp shall not be admissible to prove that person’s lack of intent to comply with the law.

(Amended by Stats. 2012, Ch. 383, Sec. 8. Effective September 19, 2012. Subd. (c) may become inoperative under conditions prescribed by Stats. 2008, Ch. 549, Sec. 12, subd. (b).)



55.54

(a) (1) An attorney who causes a summons and complaint to be served in an action that includes a construction-related accessibility claim, including, but not limited to, a claim brought under Section 51, 54, 54.1, or 55, shall, at the same time, cause to be served a copy of the application form specified in subdivision (c) and a copy of the following notice, including, until January 1, 2013, the bracketed text, to the defendant on separate papers that shall be served with the summons and complaint:

ADVISORY NOTICE TO DEFENDANT

YOU MAY BE ENTITLED TO ASK FOR A COURT STAY (AN ORDER TEMPORARILY STOPPING ANY LAWSUIT) AND EARLY EVALUATION CONFERENCE IN THIS LAWSUIT AND MAY BE ASSESSED REDUCED STATUTORY DAMAGES IF YOU MEET CERTAIN CONDITIONS.

If the construction-related accessibility claim pertains to a site that has a Certified Access Specialist (CASp) inspection report for that site, or to a site where new construction or improvement was approved after January 1, 2008, by the local building permit and inspection process, you may make an immediate request for a court stay and early evaluation conference in the construction-related accessibility claim by filing the attached application form with the court. You may be entitled to the court stay and early evaluation conference regarding the accessibility claim only if ALL of the statements in the application form applicable to you are true.

FURTHER, if you are a defendant described above (with a CASp inspection report or with new construction after January 1, 2008), and, to the best of your knowledge, there have been no modifications or alterations completed or commenced since the CASp report or building department approval of the new construction or improvement that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim, your liability for minimum statutory damages may be reduced to $1,000 for each offense, unless the violation was intentional, and if all construction-related accessibility violations giving rise to the claim are corrected within 60 days of being served with this complaint.

IN ADDITION, if your business is a small business that, over the previous three years, or the existence of the business if less than three years, employs 25 or fewer employees on average over that time period and meets specified gross receipts criteria, you may also be entitled to the court stay and early evaluation conference and your minimum statutory damages for each claim may be reduced to $2,000 for each offense, unless the violation was intentional, and if all the alleged construction-related accessibility violations are corrected within 30 days of being served with the complaint.

If you plan to correct the violations giving rise to the claim, you should take pictures and measurements or similar action to document the condition of the physical barrier asserted to be the basis for a violation before undertaking any corrective action in case a court needs to see the condition of a barrier before it was corrected.

The court will schedule the conference to be held within 70 days after you file the attached application form.

[If you are not a defendant with a CASp inspection report, until a form is adopted by the Judicial Council, you may use the attached form if you modify the form and supplement it with your declaration stating any one of the following:

(1) Until January 1, 2018, that the site’s new construction or improvement on or after January 1, 2008, and before January 1, 2016, was approved pursuant to the local building permit and inspection process; that, to the best of your knowledge, there have been no modifications or alterations completed or commenced since the building department approval that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim; and that all violations giving rise to the claim have been corrected, or will be corrected within 60 days of the complaint being served.

(2) That the site’s new construction or improvement passed inspection by a local building department inspector who is a certified access specialist; that, to the best of your knowledge, there have been no modifications or alterations completed or commenced since that inspection approval that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim; and that all violations giving rise to the claim have been corrected, or will be corrected within 60 days of the complaint being served.

(3) That your business is a small business with 25 or fewer employees and meets the gross receipts criteria set out in Section 55.56 of the Civil Code, and that all violations giving rise to the claim have been corrected, or will be corrected within 30 days of being served with the complaint.]

The court will also issue an immediate stay of the proceedings unless the plaintiff has obtained a temporary restraining order in the construction-related accessibility claim. You may obtain a copy of the application form, filing instructions, and additional information about the stay and early evaluation conference through the Judicial Council Internet Web site at www.courts.ca.gov/selfhelp-start.htm.

You may file the application after you are served with a summons and complaint, but no later than your first court pleading or appearance in this case, which is due within 30 days after you receive the summons and complaint. If you do not file the application, you will still need to file your reply to the lawsuit within 30 days after you receive the summons and complaint to contest it. You may obtain more information about how to represent yourself and how to file a reply without hiring an attorney at www.courts.ca.gov/selfhelp-start.htm.

You may file the application without the assistance of an attorney, but it may be in your best interest to immediately seek the assistance of an attorney experienced in disability access laws when you receive a summons and complaint. You may make an offer to settle the case, and it may be in your interest to put that offer in writing so that it may be considered under Section 55.55 of the Civil Code.

(2) An attorney who files a Notice of Substitution of Counsel to appear as counsel for a plaintiff who, acting in propria persona, had previously filed a complaint in an action that includes a construction-related accessibility claim, including, but not limited to, a claim brought under Section 51, 54, 54.1, or 55, shall, at the same time, cause to be served a copy of the application form specified in subdivision (c) and a copy of the notice specified in paragraph (1) upon the defendant on separate pages that shall be attached to the Notice of Substitution of Counsel.

(b) (1) Notwithstanding any other law, upon being served with a summons and complaint asserting a construction-related accessibility claim, including, but not limited to, a claim brought under Section 51, 54, 54.1, or 55, a qualified defendant, or other defendant as defined in paragraph (2), may file a request for a court stay and early evaluation conference in the proceedings of that claim prior to or simultaneous with that defendant’s responsive pleading or other initial appearance in the action that includes the claim. If that defendant filed a timely request for stay and early evaluation conference before a responsive pleading was due, the period for filing a responsive pleading shall be tolled until the stay is lifted. Any responsive pleading filed simultaneously with a request for stay and early evaluation conference may be amended without prejudice, and the period for filing that amendment shall be tolled until the stay is lifted.

(2) This subdivision shall also apply to a defendant if any of the following apply:

(A) Until January 1, 2018, the site’s new construction or improvement on or after January 1, 2008, and before January 1, 2016, was approved pursuant to the local building permit and inspection process, and the defendant declares with the application that, to the best of the defendant’s knowledge, there have been no modifications or alterations completed or commenced since that approval that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim, and that all violations have been corrected, or will be corrected within 60 days of being served with the complaint.

(B) The site’s new construction or improvement was approved by a local public building department inspector who is a certified access specialist, and the defendant declares with the application that, to the best of the defendant’s knowledge, there have been no modifications or alterations completed or commenced since that approval that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim, and that all violations have been corrected, or will be corrected within 60 days of being served with the complaint.

(C) The defendant is a small business described in subdivision (f) of Section 55.56, and the defendant declares with the application that all violations have been corrected, or will be corrected within 30 days of being served with the complaint.

(3) Notwithstanding any other law, if the plaintiff had acted in propria persona in filing a complaint that includes a construction-related accessibility claim, including, but not limited to, a claim brought under Section 51, 54, 54.1, or 55, a qualified defendant, or a defendant described by paragraph (2), who is served with a Notice of Substitution of Counsel shall have 30 days to file an application for a stay and an early evaluation conference. The application may be filed prior to or after the defendant’s filing of a responsive pleading or other initial appearance in the action that includes the claim, except that an application may not be filed in a claim in which an early evaluation conference or settlement conference has already been held on the claim.

(c) (1) An application for an early evaluation conference and stay by a qualified defendant shall include a signed declaration that states both of the following:

(A) The site identified in the complaint has been CASp-inspected or meets applicable standards, or is CASp determination pending or has been inspected by a CASp, and if the site is CASp-inspected or meets applicable standards, there have been no modifications completed or commenced since the date of inspection that may impact compliance with construction-related accessibility standards to the best of the defendant’s knowledge.

(B) An inspection report pertaining to the site has been issued by a CASp. The inspection report shall be provided to the court and the plaintiff at least 15 days prior to the court date set for the early evaluation conference.

(2) An application for an early evaluation conference and stay by a defendant described by subparagraph (A) of paragraph (2) of subdivision (b), which may be filed until January 1, 2018, shall include a signed declaration that states all of the following:

(A) The site’s new construction or improvement was approved pursuant to the local building permit and inspection process on or after January 1, 2008, and before January 1, 2016.

(B) To the best of the defendant’s knowledge there have been no modifications or alterations completed or commenced since that approval that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim.

(C) All construction-related violations giving rise to the claim have been corrected, or will be corrected within 60 days of the complaint being served upon the defendant.

(3) An application for an early evaluation conference and stay by a defendant described in subparagraph (B) of paragraph (2) of subdivision (b) shall include a signed declaration that states all of the following:

(A) The site’s new construction or improvement was approved by a local building department inspector who is a certified access specialist.

(B) To the best of the defendant’s knowledge there have been no modifications or alterations completed or commenced since that approval that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim.

(C) All construction related violations giving rise to the claim have been corrected, or will be corrected within 60 days of the complaint being served upon the defendant.

(4) An application for an early evaluation conference and stay by a defendant described by subparagraph (C) of paragraph (2) of subdivision (b) shall include the materials listed in paragraphs (5) and (6) of this subdivision, and shall include a signed declaration that states both of the following:

(A) The defendant is a small business that employs 25 or fewer employees and meets the gross receipts eligibility criteria provided in paragraph (2) of subdivision (f) of Section 55.56.

(B) All construction-related violations giving rise to the claim have been corrected, or will be corrected within 30 days of the complaint being served upon the defendant.

(5) An application for an early evaluation conference and stay by a small business defendant under paragraph (4) shall include evidence showing correction of all violations within 30 days of the service of the complaint and served upon the plaintiff with the reply unless the application is filed prior to completion of the corrections. In that event, the evidence shall be provided to the court and served upon the plaintiff within 10 days of the court order as provided in paragraph (4) of subdivision (d). This paragraph shall not be construed to extend the permissible time under subdivision (f) of Section 55.56 to make the corrections.

(6) An application for an early evaluation conference and stay by a small business defendant under paragraph (4) shall also include both of the following, which shall be confidential documents filed only with the court and not served upon or available to the plaintiff:

(A) Proof of the defendant’s number of employees, as shown by wage report forms filed with the Employment Development Department.

(B) Proof of the defendant’s average gross receipts for the previous three years, or for the existence of the business if less than three years, as shown by a federal or state tax document.

(7) The following provisional request and notice forms may be used and filed by a qualified defendant until forms are adopted by the Judicial Council for those purposes pursuant to subdivision (l):

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: Forms relating to Stay
of Proceedings and Early Evaluation Conference appear
in the hard-copy publication of the chaptered bill.
See pages 22 to 24 of Chapter 383, Statutes of 2012.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(8) The provisional forms and any replacement Judicial Council forms shall include the defendant’s declaration of proof of service of the application, the notice of the court’s order, and the court’s order pursuant to subdivision (d).

(d) Upon the filing of an application for stay and early evaluation conference by a qualified defendant, or a defendant described by paragraph (2) of subdivision (b), the court shall immediately issue an order that does all of the following:

(1) Grants a 90-day stay of the proceedings with respect to the construction-related accessibility claim, unless the plaintiff has obtained temporary injunctive relief that is still in place for the construction-related accessibility claim.

(2) Schedules a mandatory early evaluation conference for a date as soon as possible from the date of the order, but in no event later than 70 days after issuance of the order, and in no event earlier than 50 days after the filing of the request.

(3) Directs the parties, and any other person whose authority is required to negotiate and enter into settlement, to appear in person at the time set for the conference. Appearance by counsel shall not satisfy the requirement that the parties or those with negotiation and settlement authority personally appear, provided, however, that the court may allow a party who is unable to attend in person due to his or her disability to participate in the hearing by telephone or other alternative means or through a representative authorized to settle the case.

(4) (A) Directs the qualified defendant to file with the court and serve on the plaintiff a copy of any relevant CASp inspection report at least 15 days before the date of the conference. The CASp inspection report is confidential and is available only as set forth in paragraph (5) of this subdivision and in paragraph (4) of subdivision (e).

(B) Directs a defendant described by subparagraph (A) or (B) of paragraph (2) of subdivision (b) who has filed a declaration stating that the violation or violations have been corrected, or will be corrected within 60 days of service of the complaint to file with the court and serve on the plaintiff evidence showing correction of the violation or violations within 10 calendar days after the completion of the corrections.

(C) Directs a defendant described by subparagraph (C) of paragraph (2) of subdivision (b) who has filed a declaration stating that the violation or violations have been corrected, or will be corrected within 30 days of service of the complaint to file with the court and serve on the plaintiff within 10 days after issuance of the court order evidence of correction of the violation or violations, if that evidence showing correction was not filed previously with the application and served on the plaintiff.

(5) Directs the parties that the CASp inspection report may be disclosed only to the court, the parties to the action, the parties’ attorneys, those individuals employed or retained by the attorneys to assist in the litigation, and insurance representatives or others involved in the evaluation and settlement of the case.

(6) Directs the plaintiff to file with the court and serve on the defendant at least 15 days before the date of the conference a statement that includes, to the extent reasonably known, for use solely for the purpose of the early evaluation conference, all of the following:

(A) An itemized list of specific conditions on the subject premises that are the basis of the claimed violations of construction-related accessibility standards in the plaintiff’s complaint.

(B) The amount of damages claimed.

(C) The amount of attorney’s fees and costs incurred to date, if any, that are being claimed.

(D) Any demand for settlement of the case in its entirety.

(e) (1) A party failing to comply with any court order may be subject to court sanction at the court’s discretion.

(2) (A) The court shall lift the stay when the defendant has failed to file and serve the CASp inspection report prior to the early evaluation conference and has failed also to produce the report at the time of the early evaluation conference, unless the defendant shows good cause for that failure.

(B) The court shall lift the stay when a defendant described by paragraph (2) of subdivision (b) has failed to file and serve the evidence showing correction of the violation or violations as required by law.

(3) The court may lift the stay at the conclusion of the early evaluation conference upon a showing of good cause by the plaintiff. Good cause may include the defendant’s failure to make reasonably timely progress toward completion of corrections noted by a CASp.

(4) The CASp inspection report filed and served pursuant to subdivision (d) shall remain confidential throughout the stay and shall continue to be confidential until the conclusion of the claim, whether by dismissal, settlement, or final judgment, unless there is a showing of good cause by any party. Good cause may include the defendant’s failure to make reasonably timely progress toward completion of corrections noted by a CASp. The confidentiality of the inspection report shall terminate upon the conclusion of the claim, unless the owner of the report obtains a court order pursuant to the California Rules of Court to seal the record.

(f) All discussions at the early evaluation conference shall be subject to Section 1152 of the Evidence Code. It is the intent of the Legislature that the purpose of the evaluation conference shall include, but not be limited to, evaluation of all of the following, as applicable:

(1) Whether the defendant is entitled to the 90-day stay for some or all of the identified issues in the case, as a qualified defendant.

(2) The current condition of the site and the status of any plan of corrections, including whether the qualified defendant has corrected or is willing to correct the alleged violations, and the timeline for doing so.

(3) Whether subdivision (f) of Section 55.56 may be applicable to the case, and whether all violations giving rise to the claim have been corrected within the specified time periods.

(4) Whether the case, including any claim for damages or injunctive relief, can be settled in whole or in part.

(5) Whether the parties should share other information that may facilitate early evaluation and resolution of the dispute.

(g) Nothing in this section precludes any party from making an offer to compromise pursuant to Section 998 of the Code of Civil Procedure.

(h) For a claim involving a qualified defendant, as provided in paragraph (1) of subdivision (b), the court may schedule additional conferences and may extend the 90-day stay for good cause shown, but not to exceed one additional 90-day extension.

(i) Early evaluation conferences shall be conducted by a superior court judge or commissioner, or a court early evaluation conference officer. A commissioner shall not be qualified to conduct early evaluation conferences pursuant to this subdivision unless he or she has received training regarding disability access requirements imposed by the federal Americans with Disabilities Act of 1990 (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.), state laws that govern access to public facilities, and federal and state regulations adopted pursuant to those laws. For purposes of this subdivision, a “court early evaluation conference officer” means an attorney employed by the court who has received training regarding disability access requirements imposed by the federal Americans with Disabilities Act of 1990, state laws that govern access to public facilities, and federal and state regulations adopted pursuant to those laws. Attorneys serving in this capacity may also be utilized by the court for other purposes not related to these proceedings.

(j) Nothing in this part shall be deemed to make any inspection report, opinion, statement, or other finding or conclusion of a CASp binding on the court, or to abrogate in any manner the ultimate authority of the court to make all appropriate findings of fact and law. The CASp inspection report and any opinion, statement, finding, or conclusion therein shall be given the weight the trier of fact finds that it deserves.

(k) Nothing in this part shall be construed to invalidate or limit any California construction-related accessibility standard that provides greater or equal protection for the rights of individuals with disabilities than is afforded by the federal Americans with Disabilities Act (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.) and the federal regulations adopted pursuant to that act.

(l) (1) The Judicial Council shall, by January 1, 2013, prepare and post on its Internet Web site instructions and a form for use by a qualified defendant, or other defendant described by paragraph (2) of subdivision (b), to file an application for stay and early evaluation conference as provided in subdivisions (b) and (c), a form for the court’s notice of stay and early evaluation conference, and any other forms appropriate to implement the provisions relating to early evaluation conferences. Until those forms are adopted, the Judicial Council shall post on its Internet Web site the provisional forms set forth in subdivision (c).

(2) Until the adoption of the forms as provided in paragraph (1), the provisional application form may be used by a defendant described by paragraph (2) of subdivision (b).

(3) In lieu of the provisions specified in number 3 of page 1 of the application form set forth in paragraph (7) of subdivision (c), the application shall include one of the following declarations of the defendant as to the basis for the application, as follows:

(A) That all of the following apply to a defendant described by subparagraph (A) of paragraph (2) of subdivision (b):

(i) The site’s new construction or improvement was approved pursuant to the local building permit and inspection process on or after January 1, 2008, and before January 1, 2016.

(ii) To the best of the defendant’s knowledge there have been no modifications or alterations completed or commenced since that approval that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim.

(iii) All the violations giving rise to the claim have been corrected, or will be corrected within 60 days of the complaint being served.

(B) That all of the following apply to a defendant described by subparagraph (B) of paragraph (2) of subdivision (b):

(i) The site’s new construction or improvement was approved by a local public building department inspector who is a certified access specialist.

(ii) To the best of the defendant’s knowledge there have been no modifications or alterations completed or commenced since that approval that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim.

(iii) All the violations giving rise to the claim have been corrected, or will be corrected within 60 days of the complaint being served.

(C) That both of the following apply to a defendant described by subparagraph (C) of paragraph (2) of subdivision (b):

(i) The defendant is a small business described in paragraph (2) of subdivision (f) of Section 55.56.

(ii) The violation or violations giving rise to the claim have been corrected, or will be corrected within 30 days of the complaint being served.

(4) In lieu of the provision specified in number 4(c) of page 1 of the application form set forth in paragraph (7) of subdivision (c), the application shall include a request that the court order the defendant to do either of the following:

(A) For a defendant who has filed a declaration stating that all violations have been corrected, or will be corrected within 60 days of service of the complaint, file with the court and serve on the plaintiff evidence showing correction of the violation or violations within 10 calendar days of the completion of the corrections.

(B) For a defendant who is a small business that has filed a declaration stating that all the violations have been corrected, or will be corrected within 30 days of the service of the complaint, file with the court and serve on the plaintiff evidence showing correction of the violation or violations within 10 calendar days after issuance of the court order, if that evidence showing correction was not filed previously with the application and served on the plaintiff.

(5) The Judicial Council shall also prepare and post on its Internet Web site instructions and cover pages to assist plaintiffs and defendants, respectively, to comply with their filing responsibilities under subdivision (d). The cover pages shall also provide for the party’s declaration of proof of service of the pertinent document served under the court order.

(m) The stay provisions shall not apply to any construction-related accessibility claim in which the plaintiff has been granted temporary injunctive relief that remains in place.

(n) This section shall not apply to any action brought by the Attorney General, or by any district attorney, city attorney, or county counsel.

(o) The amendments to this section made by Senate Bill 1186 of the 2011–12 Regular Session of the Legislature shall apply only to claims filed on or after the operative date of that act. Nothing in this part is intended to affect any complaint filed before that date.

(p) Nothing in this part is intended to affect existing law regarding class action requirements.

(Amended by Stats. 2012, Ch. 383, Sec. 9. Effective September 19, 2012. Subd. (a) may become inoperative, and other provisions may have limited operation, under conditions prescribed by Stats. 2008, Ch. 549, Sec. 12, subd. (b). Note: See published chaptered bill (Stats. 2012, Ch. 383) for complete section text. Forms relating to Stay of Proceedings and Early Evaluation Conference appear on pages 22 to 24.)



55.545

(a) A defendant who does not qualify for an early evaluation conference pursuant Section 55.54, or who forgoes the provisions of Section 55.54, may request a mandatory evaluation conference. A plaintiff may, if the defendant does not make the request with the filing of the responsive pleadings, request a mandatory evaluation conference by filing an application within 15 days of the defendant’s filing of responsive pleadings.

(b) Upon being served with a summons and complaint asserting a construction-related accessibility claim, including, but not limited to, a claim brought under Section 51, 54, 54.1, or 55, a defendant may file an application for a mandatory evaluation conference in the proceedings of that claim simultaneous with the defendant’s responsive pleading or other initial appearance in the action that includes the claim. Until the application form for the mandatory evaluation conference is developed by the Judicial Council and posted on its Internet Web site pursuant to subdivision (j), a defendant may request the calendaring of the mandatory evaluation conference in a separate application filed with the defendant’s responsive pleadings.

(c) Upon the filing of a request or application for a mandatory evaluation conference by a defendant or plaintiff, the court shall schedule a mandatory evaluation conference for a date as soon as possible from the date of the request or application, but in no event later than 180 days after the date of request or application, or earlier than 120 days after the filing of the request or application. Upon mutual stipulation for an extension of the conference date, the mandatory evaluation conference may be extended for up to 30 days. The court’s notice of conference shall also do all of the following:

(1) Direct the parties, and any other person whose authority is required to negotiate and enter into settlement, to appear in person at the time set for the conference. Appearance by counsel shall not satisfy the requirement that the parties, or those with negotiation and settlement authority, personally appear. However, the court may allow a party who is unable to attend in person due to his or her disability to participate in the hearing by telephone or other alternative means, or through a representative authorized to settle the case.

(2) Direct the plaintiff to file with the court and serve on the defendant, at least 30 days before the date of mandatory evaluation conference, a statement that includes, to the extent reasonably known, for use solely for the purpose of the mandatory evaluation conference, all of the following:

(A) An itemized list of specific conditions on the site that are the basis of the claimed violations of construction-related accessibility standards in the plaintiff’s complaint.

(B) The amount of damages claimed.

(C) The amount of attorney’s fees and costs incurred to date, if any, that are being claimed.

(D) Any demand for settlement of the case in its entirety.

(3) Direct the defendant to file with the court and serve on the plaintiff, at least 30 days before the date of the mandatory evaluation conference, a statement of the defendant detailing any remedial action or remedial correction plan undertaken, or to be undertaken, by the defendant to correct the alleged violations.

(d) A party failing to comply with any court order is subject to court sanction at the court’s discretion.

(e) All discussions at the mandatory evaluation conference shall be subject to Section 1152 of the Evidence Code. It is the intent of the Legislature that the purpose of the evaluation conference shall include, but not be limited to, evaluation of all of the following:

(1) The current condition of the site and the status of any plan of correction, including whether the defendant has corrected, or is willing to correct, the alleged violations, and the timeline for doing so.

(2) Whether the case, including any claim for damages or injunctive relief, can be settled in whole or in part.

(3) Whether the parties should share other information that may facilitate evaluation and resolution of the dispute.

(f) Nothing in this section precludes any party from making an offer to compromise pursuant to Section 998 of the Code of Civil Procedure.

(g) The court may schedule additional conferences.

(h) Mandatory evaluation conferences shall be conducted by a superior court judge or commissioner, or by a court early evaluation conference officer as provided in subdivision (i) of Section 55.54.

(i) If an inspection report by a certified access specialist is offered by the defendant, the provisions of Section 55.54 relating to the use and confidentiality of that report shall apply.

(j) (1) The Judicial Council shall prepare and post on its Internet Web site instructions and a form for a party to use to file an application for a mandatory evaluation conference and a form for the court’s notice of the mandatory evaluation conference. Until those forms are adopted, a party and the court may use an ad hoc form that complies with the requirements of this section.

(2) The Judicial Council shall also prepare and post on its Internet Web site instructions and cover pages to assist plaintiffs and defendants, respectively, to comply with their filing responsibilities under subdivision (c).

(k) The mandatory evaluation conference may, at the court’s discretion, be scheduled or combined with the case management conference within the time period specified in subdivision (c).

(l) This section shall not apply to any action brought by the Attorney General, or by any district attorney, city attorney, or county counsel.

(m) This section shall apply only to claims filed on or after January 1, 2013. Nothing in this section is intended to affect any complaint filed before that date.

(Added by Stats. 2012, Ch. 383, Sec. 10. Effective September 19, 2012.)






PART 2.53 - ATTORNEY'S FEES AND STATUTORY DAMAGES IN CONSTRUCTION-RELATED ACCESSIBILITY STANDARDS CLAIMS

55.55

Notwithstanding subdivision (f) of Section 55.54, in determining an award of reasonable attorney’s fees and recoverable costs with respect to any construction-related accessibility claim, the court may consider, along with other relevant information, written settlement offers made and rejected by the parties. Nothing in this section affects or modifies the inadmissibility of evidence regarding offers of compromise pursuant to Section 1152 of the Evidence Code, including, but not limited to, inadmissibility to prove injury or damage.

(Added by Stats. 2008, Ch. 549, Sec. 4. Effective January 1, 2009. Became operative on date prescribed by Sec. 12 (subd. (a)) of Ch. 549. Section may become inoperative under conditions prescribed by Stats. 2008, Ch. 549, Sec. 12, subd. (c).)



55.56

(a) Statutory damages under either subdivision (a) of Section 52 or subdivision (a) of Section 54.3 may be recovered in a construction-related accessibility claim against a place of public accommodation only if a violation or violations of one or more construction-related accessibility standards denied the plaintiff full and equal access to the place of public accommodation on a particular occasion.

(b) A plaintiff is denied full and equal access only if the plaintiff personally encountered the violation on a particular occasion, or the plaintiff was deterred from accessing a place of public accommodation on a particular occasion.

(c) A violation personally encountered by a plaintiff may be sufficient to cause a denial of full and equal access if the plaintiff experienced difficulty, discomfort, or embarrassment because of the violation.

(d) A plaintiff demonstrates that he or she was deterred from accessing a place of public accommodation on a particular occasion only if both of the following apply:

(1) The plaintiff had actual knowledge of a violation or violations that prevented or reasonably dissuaded the plaintiff from accessing a place of public accommodation that the plaintiff intended to use on a particular occasion.

(2) The violation or violations would have actually denied the plaintiff full and equal access if the plaintiff had accessed the place of public accommodation on that particular occasion.

(e) Statutory damages may be assessed pursuant to subdivision (a) based on each particular occasion that the plaintiff was denied full and equal access, and not upon the number of violations of construction-related accessibility standards identified at the place of public accommodation where the denial of full and equal access occurred. If the place of public accommodation consists of distinct facilities that offer distinct services, statutory damages may be assessed based on each denial of full and equal access to the distinct facility, and not upon the number of violations of construction-related accessibility standards identified at the place of public accommodation where the denial of full and equal access occurred.

(f) (1) Notwithstanding any other law, a defendant’s liability for statutory damages in a construction-related accessibility claim against a place of public accommodation is reduced to a minimum of one thousand dollars ($1,000) for each offense if the defendant demonstrates that it has corrected all construction-related violations that are the basis of a claim within 60 days of being served with the complaint, and the defendant demonstrates any of the following:

(A) The structure or area of the alleged violation was determined to be “CASp-inspected” or “meets applicable standards” and, to the best of the defendant’s knowledge, there were no modifications or alterations that impacted compliance with construction-related accessibility standards with respect to the plaintiff’s claim that were completed or commenced between the date of that determination and the particular occasion on which the plaintiff was allegedly denied full and equal access.

(B) The structure or area of the alleged violation was the subject of an inspection report indicating “CASp determination pending” or “Inspected by a CASp,” and the defendant has either implemented reasonable measures to correct the alleged violation before the particular occasion on which the plaintiff was allegedly denied full and equal access, or the defendant was in the process of correcting the alleged violation within a reasonable time and manner before the particular occasion on which the plaintiff was allegedly denied full and equal access.

(C) For a claim alleging a construction-related accessibility violation filed before January 1, 2018, the structure or area of the alleged violation was a new construction or an improvement that was approved by, and passed inspection by, the local building department permit and inspection process on or after January 1, 2008, and before January 1, 2016, and, to the best of the defendant’s knowledge, there were no modifications or alterations that impacted compliance with respect to the plaintiff’s claim that were completed or commenced between the completion date of the new construction or improvement and the particular occasion on which the plaintiff was allegedly denied full and equal access.

(D) The structure or area of the alleged violation was new construction or an improvement that was approved by, and passed inspection by, a local building department official who is a certified access specialist, and, to the best of the defendant’s knowledge, there were no modifications or alterations that affected compliance with respect to the plaintiff’s claim that were completed or commenced between the completion date of the new construction or improvement and the particular occasion on which the plaintiff was allegedly denied full and equal access.

(2) Notwithstanding any other law, a defendant’s liability for statutory damages in a construction-related accessibility claim against a place of public accommodation is reduced to a minimum of two thousand dollars ($2,000) for each offense if the defendant demonstrates both of the following:

(A) The defendant has corrected all construction-related violations that are the basis of a claim within 30 days of being served with the complaint.

(B) The defendant is a small business that has employed 25 or fewer employees on average over the past three years, or for the years it has been in existence if less than three years, as evidenced by wage report forms filed with the Economic Development Department, and has average annual gross receipts of less than three million five hundred thousand dollars ($3,500,000) over the previous three years, or for the years it has been in existence if less than three years, as evidenced by federal or state income tax returns. The average annual gross receipts dollar amount shall be adjusted biannually by the Department of General Services for changes in the California Consumer Price Index for All Urban Consumers, as compiled by the Department of Industrial Relations. The Department of General Services shall post that adjusted amount on its Internet Web site.

(3) This subdivision shall not be applicable to intentional violations.

(4) Nothing in this subdivision affects the awarding of actual damages, or affects the awarding of treble actual damages.

(5) This subdivision shall apply only to claims filed on or after the effective date of Senate Bill 1186 of the 2011–12 Regular Session of the Legislature. Nothing in this subdivision is intended to affect a complaint filed before that date.

(g) This section does not alter the applicable law for the awarding of injunctive or other equitable relief for a violation or violations of one or more construction-related accessibility standards, nor alter any legal obligation of a party to mitigate damages.

(h) In assessing liability under subdivision (d), in an action alleging multiple claims for the same construction-related accessibility violation on different particular occasions, the court shall consider the reasonableness of the plaintiff’s conduct in light of the plaintiff’s obligation, if any, to mitigate damages.

(Amended by Stats. 2013, Ch. 76, Sec. 9. Effective January 1, 2014. Section may become inoperative under conditions prescribed by Stats. 2008, Ch. 549, Sec. 12, subd. (c).)



55.57

(a) This part shall apply only to claims filed on or after January 1, 2009. Nothing in this part is intended to affect litigation filed before that date, and no inference shall be drawn from provisions contained in this part concerning the state of the law as it existed prior to January 1, 2009.

(b) Nothing in this part is intended to affect existing law regarding class action requirements.

(Added by Stats. 2008, Ch. 549, Sec. 4. Effective January 1, 2009. Became operative on date prescribed by Sec. 12 (subd. (a)) of Ch. 549.)






PART 2.6 - CONFIDENTIALITY OF MEDICAL INFORMATION

CHAPTER 1 - Definitions

56

This part may be cited as the Confidentiality of Medical Information Act.

(Repealed and added by Stats. 1981, Ch. 782, Sec. 2.)



56.05

For purposes of this part:

(a) “Authorization” means permission granted in accordance with Section 56.11 or 56.21 for the disclosure of medical information.

(b) “Authorized recipient” means any person who is authorized to receive medical information pursuant to Section 56.10 or 56.20.

(c) “Confidential communications request” means a request by a subscriber or enrollee that health care service plan communications containing medical information be communicated to him or her at a specific mail or email address or specific telephone number, as designated by the subscriber or enrollee.

(d) “Contractor” means any person or entity that is a medical group, independent practice association, pharmaceutical benefits manager, or a medical service organization and is not a health care service plan or provider of health care. “Contractor” does not include insurance institutions as defined in subdivision (k) of Section 791.02 of the Insurance Code or pharmaceutical benefits managers licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(e) “Endanger” means that the subscriber or enrollee fears that disclosure of his or her medical information could subject the subscriber or enrollee to harassment or abuse.

(f) “Enrollee” has the same meaning as that term is defined in Section 1345 of the Health and Safety Code.

(g) “Health care service plan” means any entity regulated pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(h) “Licensed health care professional” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act or the Chiropractic Initiative Act, or Division 2.5 (commencing with Section 1797) of the Health and Safety Code.

(i) “Marketing” means to make a communication about a product or service that encourages recipients of the communication to purchase or use the product or service.

“Marketing” does not include any of the following:

(1) Communications made orally or in writing for which the communicator does not receive direct or indirect remuneration, including, but not limited to, gifts, fees, payments, subsidies, or other economic benefits, from a third party for making the communication.

(2) Communications made to current enrollees solely for the purpose of describing a provider’s participation in an existing health care provider network or health plan network of a Knox-Keene licensed health plan to which the enrollees already subscribe; communications made to current enrollees solely for the purpose of describing if, and the extent to which, a product or service, or payment for a product or service, is provided by a provider, contractor, or plan or included in a plan of benefits of a Knox-Keene licensed health plan to which the enrollees already subscribe; or communications made to plan enrollees describing the availability of more cost-effective pharmaceuticals.

(3) Communications that are tailored to the circumstances of a particular individual to educate or advise the individual about treatment options, and otherwise maintain the individual’s adherence to a prescribed course of medical treatment, as provided in Section 1399.901 of the Health and Safety Code, for a chronic and seriously debilitating or life-threatening condition as defined in subdivisions (d) and (e) of Section 1367.21 of the Health and Safety Code, if the health care provider, contractor, or health plan receives direct or indirect remuneration, including, but not limited to, gifts, fees, payments, subsidies, or other economic benefits, from a third party for making the communication, if all of the following apply:

(A) The individual receiving the communication is notified in the communication in typeface no smaller than 14-point type of the fact that the provider, contractor, or health plan has been remunerated and the source of the remuneration.

(B) The individual is provided the opportunity to opt out of receiving future remunerated communications.

(C) The communication contains instructions in typeface no smaller than 14-point type describing how the individual can opt out of receiving further communications by calling a toll-free number of the health care provider, contractor, or health plan making the remunerated communications. No further communication may be made to an individual who has opted out after 30 calendar days from the date the individual makes the opt out request.

(j) “Medical information” means any individually identifiable information, in electronic or physical form, in possession of or derived from a provider of health care, health care service plan, pharmaceutical company, or contractor regarding a patient’s medical history, mental or physical condition, or treatment. “Individually identifiable” means that the medical information includes or contains any element of personal identifying information sufficient to allow identification of the individual, such as the patient’s name, address, electronic mail address, telephone number, or social security number, or other information that, alone or in combination with other publicly available information, reveals the individual’s identity.

(k) “Patient” means any natural person, whether or not still living, who received health care services from a provider of health care and to whom medical information pertains.

(l) “Pharmaceutical company” means any company or business, or an agent or representative thereof, that manufactures, sells, or distributes pharmaceuticals, medications, or prescription drugs. “Pharmaceutical company” does not include a pharmaceutical benefits manager, as included in subdivision (c), or a provider of health care.

(m) “Provider of health care” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code; any person licensed pursuant to the Osteopathic Initiative Act or the Chiropractic Initiative Act; any person certified pursuant to Division 2.5 (commencing with Section 1797) of the Health and Safety Code; any clinic, health dispensary, or health facility licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Provider of health care” does not include insurance institutions as defined in subdivision (k) of Section 791.02 of the Insurance Code.

(n) “Sensitive services” means all health care services described in Sections 6924, 6925, 6926, 6927, 6928, and 6929 of the Family Code, and Sections 121020 and 124260 of the Health and Safety Code, obtained by a patient at or above the minimum age specified for consenting to the service specified in the section.

(o) “Subscriber” has the same meaning as that term is defined in Section 1345 of the Health and Safety Code.

(Amended by Stats. 2013, Ch. 444, Sec. 2. Effective January 1, 2014.)



56.06

(a) Any business organized for the purpose of maintaining medical information, as defined in subdivision (g) of Section 56.05, in order to make the information available to an individual or to a provider of health care at the request of the individual or a provider of health care, for purposes of allowing the individual to manage his or her information, or for the diagnosis and treatment of the individual, shall be deemed to be a provider of health care subject to the requirements of this part. However, nothing in this section shall be construed to make a business specified in this subdivision a provider of health care for purposes of any law other than this part, including laws that specifically incorporate by reference the definitions of this part.

(b) Any business that offers software or hardware to consumers, including a mobile application or other related device that is designed to maintain medical information, as defined in subdivision (j) of Section 56.05, in order to make the information available to an individual or a provider of health care at the request of the individual or a provider of health care, for purposes of allowing the individual to manage his or her information, or for the diagnosis, treatment, or management of a medical condition of the individual, shall be deemed to be a provider of health care subject to the requirements of this part. However, nothing in this section shall be construed to make a business specified in this subdivision a provider of health care for purposes of any law other than this part, including laws that specifically incorporate by reference the definitions of this part.

(c) Any business described in subdivision (a) or (b) shall maintain the same standards of confidentiality required of a provider of health care with respect to medical information disclosed to the business.

(d) Any business described in subdivision (a) or (b) shall be subject to the penalties for improper use and disclosure of medical information prescribed in this part.

(Amended by Stats. 2014, Ch. 913, Sec. 2. Effective January 1, 2015.)



56.07

(a) Except as provided in subdivision (c), upon the patient’s written request, any corporation described in Section 56.06, or any other entity that compiles or maintains medical information for any reason, shall provide the patient, at no charge, with a copy of any medical profile, summary, or information maintained by the corporation or entity with respect to the patient.

(b) A request by a patient pursuant to this section shall not be deemed to be an authorization by the patient for the release or disclosure of any information to any person or entity other than the patient.

(c) This section shall not apply to any patient records that are subject to inspection by the patient pursuant to Section 123110 of the Health and Safety Code and shall not be deemed to limit the right of a health care provider to charge a fee for the preparation of a summary of patient records as provided in Section 123130 of the Health and Safety Code. This section shall not apply to a health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code or a disability insurer licensed pursuant to the Insurance Code. This section shall not apply to medical information compiled or maintained by a fire and casualty insurer or its retained counsel in the regular course of investigating or litigating a claim under a policy of insurance that it has written. For the purposes of this section, a fire and casualty insurer is an insurer writing policies that may be sold by a fire and casualty licensee pursuant to Section 1625 of the Insurance Code.

(Added by Stats. 2000, Ch. 1066, Sec. 1. Effective January 1, 2001.)






CHAPTER 2 - Disclosure of Medical Information by Providers

56.10

(a) A provider of health care, health care service plan, or contractor shall not disclose medical information regarding a patient of the provider of health care or an enrollee or subscriber of a health care service plan without first obtaining an authorization, except as provided in subdivision (b) or (c).

(b) A provider of health care, a health care service plan, or a contractor shall disclose medical information if the disclosure is compelled by any of the following:

(1) By a court pursuant to an order of that court.

(2) By a board, commission, or administrative agency for purposes of adjudication pursuant to its lawful authority.

(3) By a party to a proceeding before a court or administrative agency pursuant to a subpoena, subpoena duces tecum, notice to appear served pursuant to Section 1987 of the Code of Civil Procedure, or any provision authorizing discovery in a proceeding before a court or administrative agency.

(4) By a board, commission, or administrative agency pursuant to an investigative subpoena issued under Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(5) By an arbitrator or arbitration panel, when arbitration is lawfully requested by either party, pursuant to a subpoena duces tecum issued under Section 1282.6 of the Code of Civil Procedure, or another provision authorizing discovery in a proceeding before an arbitrator or arbitration panel.

(6) By a search warrant lawfully issued to a governmental law enforcement agency.

(7) By the patient or the patient’s representative pursuant to Chapter 1 (commencing with Section 123100) of Part 1 of Division 106 of the Health and Safety Code.

(8) By a coroner, when requested in the course of an investigation by the coroner’s office for the purpose of identifying the decedent or locating next of kin, or when investigating deaths that may involve public health concerns, organ or tissue donation, child abuse, elder abuse, suicides, poisonings, accidents, sudden infant deaths, suspicious deaths, unknown deaths, or criminal deaths, or upon notification of, or investigation of, imminent deaths that may involve organ or tissue donation pursuant to Section 7151.15 of the Health and Safety Code, or when otherwise authorized by the decedent’s representative. Medical information requested by the coroner under this paragraph shall be limited to information regarding the patient who is the decedent and who is the subject of the investigation or who is the prospective donor and shall be disclosed to the coroner without delay upon request.

(9) When otherwise specifically required by law.

(c) A provider of health care or a health care service plan may disclose medical information as follows:

(1) The information may be disclosed to providers of health care, health care service plans, contractors, or other health care professionals or facilities for purposes of diagnosis or treatment of the patient. This includes, in an emergency situation, the communication of patient information by radio transmission or other means between emergency medical personnel at the scene of an emergency, or in an emergency medical transport vehicle, and emergency medical personnel at a health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code.

(2) The information may be disclosed to an insurer, employer, health care service plan, hospital service plan, employee benefit plan, governmental authority, contractor, or other person or entity responsible for paying for health care services rendered to the patient, to the extent necessary to allow responsibility for payment to be determined and payment to be made. If (A) the patient is, by reason of a comatose or other disabling medical condition, unable to consent to the disclosure of medical information and (B) no other arrangements have been made to pay for the health care services being rendered to the patient, the information may be disclosed to a governmental authority to the extent necessary to determine the patient’s eligibility for, and to obtain, payment under a governmental program for health care services provided to the patient. The information may also be disclosed to another provider of health care or health care service plan as necessary to assist the other provider or health care service plan in obtaining payment for health care services rendered by that provider of health care or health care service plan to the patient.

(3) The information may be disclosed to a person or entity that provides billing, claims management, medical data processing, or other administrative services for providers of health care or health care service plans or for any of the persons or entities specified in paragraph (2). However, information so disclosed shall not be further disclosed by the recipient in a way that would violate this part.

(4) The information may be disclosed to organized committees and agents of professional societies or of medical staffs of licensed hospitals, licensed health care service plans, professional standards review organizations, independent medical review organizations and their selected reviewers, utilization and quality control peer review organizations as established by Congress in Public Law 97-248 in 1982, contractors, or persons or organizations insuring, responsible for, or defending professional liability that a provider may incur, if the committees, agents, health care service plans, organizations, reviewers, contractors, or persons are engaged in reviewing the competence or qualifications of health care professionals or in reviewing health care services with respect to medical necessity, level of care, quality of care, or justification of charges.

(5) The information in the possession of a provider of health care or health care service plan may be reviewed by a private or public body responsible for licensing or accrediting the provider of health care or health care service plan. However, no patient-identifying medical information may be removed from the premises except as expressly permitted or required elsewhere by law, nor shall that information be further disclosed by the recipient in a way that would violate this part.

(6) The information may be disclosed to the county coroner in the course of an investigation by the coroner’s office when requested for all purposes not included in paragraph (8) of subdivision (b).

(7) The information may be disclosed to public agencies, clinical investigators, including investigators conducting epidemiologic studies, health care research organizations, and accredited public or private nonprofit educational or health care institutions for bona fide research purposes. However, no information so disclosed shall be further disclosed by the recipient in a way that would disclose the identity of a patient or violate this part.

(8) A provider of health care or health care service plan that has created medical information as a result of employment-related health care services to an employee conducted at the specific prior written request and expense of the employer may disclose to the employee’s employer that part of the information that:

(A) Is relevant in a lawsuit, arbitration, grievance, or other claim or challenge to which the employer and the employee are parties and in which the patient has placed in issue his or her medical history, mental or physical condition, or treatment, provided that information may only be used or disclosed in connection with that proceeding.

(B) Describes functional limitations of the patient that may entitle the patient to leave from work for medical reasons or limit the patient’s fitness to perform his or her present employment, provided that no statement of medical cause is included in the information disclosed.

(9) Unless the provider of health care or a health care service plan is notified in writing of an agreement by the sponsor, insurer, or administrator to the contrary, the information may be disclosed to a sponsor, insurer, or administrator of a group or individual insured or uninsured plan or policy that the patient seeks coverage by or benefits from, if the information was created by the provider of health care or health care service plan as the result of services conducted at the specific prior written request and expense of the sponsor, insurer, or administrator for the purpose of evaluating the application for coverage or benefits.

(10) The information may be disclosed to a health care service plan by providers of health care that contract with the health care service plan and may be transferred among providers of health care that contract with the health care service plan, for the purpose of administering the health care service plan. Medical information shall not otherwise be disclosed by a health care service plan except in accordance with this part.

(11) This part does not prevent the disclosure by a provider of health care or a health care service plan to an insurance institution, agent, or support organization, subject to Article 6.6 (commencing with Section 791) of Chapter 1 of Part 2 of Division 1 of the Insurance Code, of medical information if the insurance institution, agent, or support organization has complied with all of the requirements for obtaining the information pursuant to Article 6.6 (commencing with Section 791) of Chapter 1 of Part 2 of Division 1 of the Insurance Code.

(12) The information relevant to the patient’s condition, care, and treatment provided may be disclosed to a probate court investigator in the course of an investigation required or authorized in a conservatorship proceeding under the Guardianship-Conservatorship Law as defined in Section 1400 of the Probate Code, or to a probate court investigator, probation officer, or domestic relations investigator engaged in determining the need for an initial guardianship or continuation of an existing guardianship.

(13) The information may be disclosed to an organ procurement organization or a tissue bank processing the tissue of a decedent for transplantation into the body of another person, but only with respect to the donating decedent, for the purpose of aiding the transplant. For the purpose of this paragraph, “tissue bank” and “tissue” have the same meanings as defined in Section 1635 of the Health and Safety Code.

(14) The information may be disclosed when the disclosure is otherwise specifically authorized by law, including, but not limited to, the voluntary reporting, either directly or indirectly, to the federal Food and Drug Administration of adverse events related to drug products or medical device problems, or to disclosures made pursuant to subdivisions (b) and (c) of Section 11167 of the Penal Code by a person making a report pursuant to Sections 11165.9 and 11166 of the Penal Code, provided that those disclosures concern a report made by that person.

(15) Basic information, including the patient’s name, city of residence, age, sex, and general condition, may be disclosed to a state-recognized or federally recognized disaster relief organization for the purpose of responding to disaster welfare inquiries.

(16) The information may be disclosed to a third party for purposes of encoding, encrypting, or otherwise anonymizing data. However, no information so disclosed shall be further disclosed by the recipient in a way that would violate this part, including the unauthorized manipulation of coded or encrypted medical information that reveals individually identifiable medical information.

(17) For purposes of disease management programs and services as defined in Section 1399.901 of the Health and Safety Code, information may be disclosed as follows: (A) to an entity contracting with a health care service plan or the health care service plan’s contractors to monitor or administer care of enrollees for a covered benefit, if the disease management services and care are authorized by a treating physician, or (B) to a disease management organization, as defined in Section 1399.900 of the Health and Safety Code, that complies fully with the physician authorization requirements of Section 1399.902 of the Health and Safety Code, if the health care service plan or its contractor provides or has provided a description of the disease management services to a treating physician or to the health care service plan’s or contractor’s network of physicians. This paragraph does not require physician authorization for the care or treatment of the adherents of a well-recognized church or religious denomination who depend solely upon prayer or spiritual means for healing in the practice of the religion of that church or denomination.

(18) The information may be disclosed, as permitted by state and federal law or regulation, to a local health department for the purpose of preventing or controlling disease, injury, or disability, including, but not limited to, the reporting of disease, injury, vital events, including, but not limited to, birth or death, and the conduct of public health surveillance, public health investigations, and public health interventions, as authorized or required by state or federal law or regulation.

(19) The information may be disclosed, consistent with applicable law and standards of ethical conduct, by a psychotherapist, as defined in Section 1010 of the Evidence Code, if the psychotherapist, in good faith, believes the disclosure is necessary to prevent or lessen a serious and imminent threat to the health or safety of a reasonably foreseeable victim or victims, and the disclosure is made to a person or persons reasonably able to prevent or lessen the threat, including the target of the threat.

(20) The information may be disclosed as described in Section 56.103.

(21) (A) The information may be disclosed to an employee welfare benefit plan, as defined under Section 3(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1002(1)), which is formed under Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. Sec. 186(c)(5)), to the extent that the employee welfare benefit plan provides medical care, and may also be disclosed to an entity contracting with the employee welfare benefit plan for billing, claims management, medical data processing, or other administrative services related to the provision of medical care to persons enrolled in the employee welfare benefit plan for health care coverage, if all of the following conditions are met:

(i) The disclosure is for the purpose of determining eligibility, coordinating benefits, or allowing the employee welfare benefit plan or the contracting entity to advocate on the behalf of a patient or enrollee with a provider, a health care service plan, or a state or federal regulatory agency.

(ii) The request for the information is accompanied by a written authorization for the release of the information submitted in a manner consistent with subdivision (a) and Section 56.11.

(iii) The disclosure is authorized by and made in a manner consistent with the Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191).

(iv) Any information disclosed is not further used or disclosed by the recipient in any way that would directly or indirectly violate this part or the restrictions imposed by Part 164 of Title 45 of the Code of Federal Regulations, including the manipulation of the information in any way that might reveal individually identifiable medical information.

(B) For purposes of this paragraph, Section 1374.8 of the Health and Safety Code shall not apply.

(22) Information may be disclosed pursuant to subdivision (a) of Section 15633.5 of the Welfare and Institutions Code by a person required to make a report pursuant to Section 15630 of the Welfare and Institutions Code, provided that the disclosure under subdivision (a) of Section 15633.5 concerns a report made by that person. Covered entities, as they are defined in Section 160.103 of Title 45 of the Code of Federal Regulations, shall comply with the requirements of the Health Insurance Portability and Accountability Act (HIPAA) privacy rule pursuant to subsection (c) of Section 164.512 of Title 45 of the Code of Federal Regulations if the disclosure is not for the purpose of public health surveillance, investigation, intervention, or reporting an injury or death.

(d) Except to the extent expressly authorized by a patient, enrollee, or subscriber, or as provided by subdivisions (b) and (c), a provider of health care, health care service plan, contractor, or corporation and its subsidiaries and affiliates shall not intentionally share, sell, use for marketing, or otherwise use medical information for a purpose not necessary to provide health care services to the patient.

(e) Except to the extent expressly authorized by a patient or enrollee or subscriber or as provided by subdivisions (b) and (c), a contractor or corporation and its subsidiaries and affiliates shall not further disclose medical information regarding a patient of the provider of health care or an enrollee or subscriber of a health care service plan or insurer or self-insured employer received under this section to a person or entity that is not engaged in providing direct health care services to the patient or his or her provider of health care or health care service plan or insurer or self-insured employer.

(Amended by Stats. 2013, Ch. 341, Sec. 1. Effective January 1, 2014.)



56.1007

(a) A provider of health care, health care service plan, or contractor may, in accordance with subdivision (c) or (d), disclose to a family member, other relative, domestic partner, or a close personal friend of the patient, or any other person identified by the patient, the medical information directly relevant to that person’s involvement with the patient’s care or payment related to the patient’s health care.

(b) A provider of health care, health care service plan, or contractor may use or disclose medical information to notify, or assist in the notification of, including identifying or locating, a family member, a personal representative of the patient, a domestic partner, or another person responsible for the care of the patient of the patient’s location, general condition, or death. Any use or disclosure of medical information for those notification purposes shall be in accordance with the provisions of subdivision (c), (d), or (e), as applicable.

(c) (1) Except as provided in paragraph (2), if the patient is present for, or otherwise available prior to, a use or disclosure permitted by subdivision (a) or (b) and has the capacity to make health care decisions, the provider of health care, health care service plan, or contractor may use or disclose the medical information if it does any of the following:

(A) Obtains the patient’s agreement.

(B) Provides the patient with the opportunity to object to the disclosure, and the patient does not express an objection.

(C) Reasonably infers from the circumstances, based on the exercise of professional judgment, that the patient does not object to the disclosure.

(2) A provider of health care who is a psychotherapist, as defined in Section 1010 of the Evidence Code, may use or disclose medical information pursuant to this subdivision only if the psychotherapist complies with subparagraph (A) or (B) of paragraph (1).

(d) If the patient is not present, or the opportunity to agree or object to the use or disclosure cannot practicably be provided because of the patient’s incapacity or an emergency circumstance, the provider of health care, health care service plan, or contractor may, in the exercise of professional judgment, determine whether the disclosure is in the best interests of the patient and, if so, disclose only the medical information that is directly relevant to the person’s involvement with the patient’s health care. A provider of health care, health care service plan, or contractor may use professional judgment and its experience with common practice to make reasonable inferences of the patient’s best interest in allowing a person to act on behalf of the patient to pick up filled prescriptions, medical supplies, X-rays, or other similar forms of medical information.

(e) A provider of health care, health care service plan, or contractor may use or disclose medical information to a public or private entity authorized by law or by its charter to assist in disaster relief efforts, for the purpose of coordinating with those entities the uses or disclosures permitted by subdivision (b). The requirements in subdivisions (c) and (d) apply to those uses and disclosures to the extent that the provider of health care, health care service plan, or contractor, in the exercise of professional judgment, determines that the requirements do not interfere with the ability to respond to the emergency circumstances.

(f) Nothing in this section shall be construed to interfere with or limit the access authority of Protection and Advocacy, Inc., the Office of Patients’ Rights, or any county patients’ rights advocates to access medical information pursuant to any state or federal law.

(Added by Stats. 2006, Ch. 833, Sec. 1. Effective January 1, 2007.)



56.101

(a) Every provider of health care, health care service plan, pharmaceutical company, or contractor who creates, maintains, preserves, stores, abandons, destroys, or disposes of medical information shall do so in a manner that preserves the confidentiality of the information contained therein. Any provider of health care, health care service plan, pharmaceutical company, or contractor who negligently creates, maintains, preserves, stores, abandons, destroys, or disposes of medical information shall be subject to the remedies and penalties provided under subdivisions (b) and (c) of Section 56.36.

(b) (1) An electronic health record system or electronic medical record system shall do the following:

(A) Protect and preserve the integrity of electronic medical information.

(B) Automatically record and preserve any change or deletion of any electronically stored medical information. The record of any change or deletion shall include the identity of the person who accessed and changed the medical information, the date and time the medical information was accessed, and the change that was made to the medical information.

(2) A patient’s right to access or receive a copy of his or her electronic medical records upon request shall be consistent with applicable state and federal laws governing patient access to, and the use and disclosures of, medical information.

(c) This section shall apply to an “electronic medical record” or “electronic health record” that meets the definition of “electronic health record,” as that term is defined in Section 17921(5) of Title 42 of the United States Code.

(Amended by Stats. 2011, Ch. 714, Sec. 1. Effective January 1, 2012.)



56.102

(a) A pharmaceutical company may not require a patient, as a condition of receiving pharmaceuticals, medications, or prescription drugs, to sign an authorization, release, consent, or waiver that would permit the disclosure of medical information that otherwise may not be disclosed under Section 56.10 or any other provision of law, unless the disclosure is for one of the following purposes:

(1) Enrollment of the patient in a patient assistance program or prescription drug discount program.

(2) Enrollment of the patient in a clinical research project.

(3) Prioritization of distribution to the patient of a prescription medicine in limited supply in the United States.

(4) Response to an inquiry from the patient communicated in writing, by telephone, or by electronic mail.

(b) Except as provided in subdivision (a) or Section 56.10, a pharmaceutical company may not disclose medical information provided to it without first obtaining a valid authorization from the patient.

(Added by Stats. 2002, Ch. 853, Sec. 3. Effective January 1, 2003.)



56.103

(a) A provider of health care may disclose medical information to a county social worker, a probation officer, or any other person who is legally authorized to have custody or care of a minor for the purpose of coordinating health care services and medical treatment provided to the minor.

(b) For purposes of this section, health care services and medical treatment includes one or more providers of health care providing, coordinating, or managing health care and related services, including, but not limited to, a provider of health care coordinating health care with a third party, consultation between providers of health care and medical treatment relating to a minor, or a provider of health care referring a minor for health care services to another provider of health care.

(c) For purposes of this section, a county social worker, a probation officer, or any other person who is legally authorized to have custody or care of a minor shall be considered a third party who may receive any of the following:

(1) Medical information described in Sections 56.05 and 56.10.

(2) Protected health information described in Section 160.103 of Title 45 of the Code of Federal Regulations.

(d) Medical information disclosed to a county social worker, probation officer, or any other person who is legally authorized to have custody or care of a minor shall not be further disclosed by the recipient unless the disclosure is for the purpose of coordinating health care services and medical treatment of the minor and the disclosure is authorized by law. Medical information disclosed pursuant to this section may not be admitted into evidence in any criminal or delinquency proceeding against the minor. Nothing in this subdivision shall prohibit identical evidence from being admissible in a criminal proceeding if that evidence is derived solely from lawful means other than this section and is permitted by law.

(e) (1) Notwithstanding Section 56.104, if a provider of health care determines that the disclosure of medical information concerning the diagnosis and treatment of a mental health condition of a minor is reasonably necessary for the purpose of assisting in coordinating the treatment and care of the minor, that information may be disclosed to a county social worker, probation officer, or any other person who is legally authorized to have custody or care of the minor. The information shall not be further disclosed by the recipient unless the disclosure is for the purpose of coordinating mental health services and treatment of the minor and the disclosure is authorized by law.

(2) As used in this subdivision, “medical information” does not include psychotherapy notes as defined in Section 164.501 of Title 45 of the Code of Federal Regulations.

(f) The disclosure of information pursuant to this section is not intended to limit the disclosure of information when that disclosure is otherwise required by law.

(g) For purposes of this section, “minor” means a minor taken into temporary custody or as to who a petition has been filed with the court, or who has been adjudged to be a dependent child or ward of the juvenile court pursuant to Section 300 or 601 of the Welfare and Institutions Code.

(h) (1) Except as described in paragraph (1) of subdivision (e), nothing in this section shall be construed to limit or otherwise affect existing privacy protections provided for in state or federal law.

(2) Nothing in this section shall be construed to expand the authority of a social worker, probation officer, or custodial caregiver beyond the authority provided under existing law to a parent or a patient representative regarding access to medical information.

(Amended by Stats. 2008, Ch. 700, Sec. 1. Effective January 1, 2009.)



56.104

(a) Notwithstanding subdivision (c) of Section 56.10, except as provided in subdivision (e), no provider of health care, health care service plan, or contractor may release medical information to persons or entities who have requested that information and who are authorized by law to receive that information pursuant to subdivision (c) of Section 56.10, if the requested information specifically relates to the patient’s participation in outpatient treatment with a psychotherapist, unless the person or entity requesting that information submits to the patient pursuant to subdivision (b) and to the provider of health care, health care service plan, or contractor a written request, signed by the person requesting the information or an authorized agent of the entity requesting the information, that includes all of the following:

(1) The specific information relating to a patient’s participation in outpatient treatment with a psychotherapist being requested and its specific intended use or uses.

(2) The length of time during which the information will be kept before being destroyed or disposed of. A person or entity may extend that timeframe, provided that the person or entity notifies the provider, plan, or contractor of the extension. Any notification of an extension shall include the specific reason for the extension, the intended use or uses of the information during the extended time, and the expected date of the destruction of the information.

(3) A statement that the information will not be used for any purpose other than its intended use.

(4) A statement that the person or entity requesting the information will destroy the information and all copies in the person’s or entity’s possession or control, will cause it to be destroyed, or will return the information and all copies of it before or immediately after the length of time specified in paragraph (2) has expired.

(b) The person or entity requesting the information shall submit a copy of the written request required by this section to the patient within 30 days of receipt of the information requested, unless the patient has signed a written waiver in the form of a letter signed and submitted by the patient to the provider of health care or health care service plan waiving notification.

(c) For purposes of this section, “psychotherapist” means a person who is both a “psychotherapist” as defined in Section 1010 of the Evidence Code and a “provider of health care” as defined in Section 56.05.

(d) This section does not apply to the disclosure or use of medical information by a law enforcement agency or a regulatory agency when required for an investigation of unlawful activity or for licensing, certification, or regulatory purposes, unless the disclosure is otherwise prohibited by law.

(e) This section shall not apply to any of the following:

(1) Information authorized to be disclosed pursuant to paragraph (1) of subdivision (c) of Section 56.10.

(2) Information requested from a psychotherapist by law enforcement or by the target of the threat subsequent to a disclosure by that psychotherapist authorized by paragraph (19) of subdivision (c) of Section 56.10, in which the additional information is clearly necessary to prevent the serious and imminent threat disclosed under that paragraph.

(3) Information disclosed by a psychotherapist pursuant to paragraphs (14) and (22) of subdivision (c) of Section 56.10 and requested by an agency investigating the abuse reported pursuant to those paragraphs.

(f) Nothing in this section shall be construed to grant any additional authority to a provider of health care, health care service plan, or contractor to disclose information to a person or entity without the patient’s consent.

(Amended by Stats. 2013, Ch. 444, Sec. 3. Effective January 1, 2014.)



56.105

Whenever, prior to the service of a complaint upon a defendant in any action arising out of the professional negligence of a person holding a valid physician’s and surgeon’s certificate issued pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or a person holding a valid license as a marriage and family therapist issued pursuant to Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code, a demand for settlement or offer to compromise is made on a patient’s behalf, the demand or offer shall be accompanied by an authorization to disclose medical information to persons or organizations insuring, responsible for, or defending professional liability that the certificate holder may incur. The authorization shall be in accordance with Section 56.11 and shall authorize disclosure of that information that is necessary to investigate issues of liability and extent of potential damages in evaluating the merits of the demand for settlement or offer to compromise.

Notice of any request for medical information made pursuant to an authorization as provided by this section shall be given to the patient or the patient’s legal representative. The notice shall describe the inclusive subject matter and dates of the materials requested and shall also authorize the patient or the patient’s legal representative to receive, upon request, copies of the information at his or her expense.

Nothing in this section shall be construed to waive or limit any applicable privileges set forth in the Evidence Code except for the disclosure of medical information subject to the patient’s authorization. Nothing in this section shall be construed as authorizing a representative of any person from whom settlement has been demanded to communicate in violation of the physician-patient privilege with a treating physician, or to communicate in violation of the psychotherapist-patient privilege with a treating licensed marriage and family therapist, except for the medical information request.

The requirements of this section are independent of the requirements of Section 364 of the Code of Civil Procedure.

(Amended by Stats. 2013, Ch. 58, Sec. 1. Effective January 1, 2014.)



56.106

(a) Notwithstanding Section 3025 of the Family Code, paragraph (2) of subdivision (c) of Section 56.11, or any other provision of law, a psychotherapist who knows that a minor has been removed from the custody of his or her parent or guardian pursuant to Article 6 (commencing with Section 300) to Article 10 (commencing with Section 360), inclusive, of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code shall not release the mental health records of the minor patient and shall not disclose mental health information about that minor patient based upon an authorization to release those records signed by the minor’s parent or guardian. This restriction shall not apply if the juvenile court has issued an order authorizing the parent or guardian to sign an authorization for the release of the mental health records or the information about the minor patient after finding that such an order would not be detrimental to the minor patient.

(b) For purposes of this section, the following definitions apply:

(1) “Mental health records” means mental health records as defined by subdivision (b) of Section 123105 of the Health and Safety Code.

(2) “Psychotherapist” means a provider of health care as defined in Section 1010 of the Evidence Code.

(c) When the juvenile court has issued an order authorizing the parent or guardian to sign an authorization for the release of the mental health records or information about that minor patient under the circumstances described in subdivision (a), the parent or guardian seeking the release of the minor’s records or information about the minor shall present a copy of the court order to the psychotherapist before any records or information may be released pursuant to the signed authorization.

(d) Nothing in this section shall be construed to prevent or limit a psychotherapist’s authority under subdivision (a) of Section 123115 of the Health and Safety Code to deny a parent’s or guardian’s written request to inspect or obtain copies of the minor patient’s mental health records, notwithstanding the fact that the juvenile court has issued an order authorizing the parent or guardian to sign an authorization for the release of the mental health records or information about that minor patient. Liability for a psychotherapist’s decision not to release the mental health records of the minor patient or not to disclose information about the minor patient pursuant to the authority of subdivision (a) of Section 123115 of the Health and Safety Code shall be governed by that section.

(e) Nothing in this section shall be construed to impose upon a psychotherapist a duty to inquire or investigate whether a child has been removed from the physical custody of his or her parent or guardian pursuant to Article 6 (commencing with Section 300) to Article 10 (commencing with Section 360), inclusive, of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code when a parent or guardian presents the minor’s psychotherapist with an authorization to release information or the mental health records regarding the minor patient.

(Added by Stats. 2012, Ch. 657, Sec. 1. Effective January 1, 2013.)



56.107

(a) Notwithstanding any other law, and to the extent permitted by federal law, a health care service plan shall take the following steps to protect the confidentiality of a subscriber’s or enrollee’s medical information on and after January 1, 2015:

(1) A health care service plan shall permit subscribers and enrollees to request, and shall accommodate requests for, communication in the form and format requested by the individual, if it is readily producible in the requested form and format, or at alternative locations, if the subscriber or enrollee clearly states either that the communication discloses medical information or provider name and address relating to receipt of sensitive services or that disclosure of all or part of the medical information or provider name and address could endanger the subscriber or enrollee.

(2) A health care service plan may require the subscriber or enrollee to make a request for a confidential communication described in paragraph (1), in writing or by electronic transmission.

(3) A health care service plan may require that a confidential communications request contain a statement that the request pertains to either medical information related to the receipt of sensitive services or that disclosure of all or part of the medical information could endanger the subscriber or enrollee. The health care service plan shall not require an explanation as to the basis for a subscriber’s or enrollee’s statement that disclosure could endanger the subscriber or enrollee.

(4) The confidential communication request shall be valid until the subscriber or enrollee submits a revocation of the request or a new confidential communication request is submitted.

(5) For the purposes of this section, a confidential communications request shall be implemented by the health care service plan within seven calendar days of receipt of an electronic transmission or telephonic request or within 14 calendar days of receipt by first-class mail. The health care service plan shall acknowledge receipt of the confidential communications request and advise the subscriber or enrollee of the status of implementation of the request if a subscriber or enrollee contacts the health care service plan.

(b) Notwithstanding subdivision (a), the provider of health care may make arrangements with the subscriber or enrollee for the payment of benefit cost sharing and communicate that arrangement with the health care service plan.

(c) A health care service plan shall not condition enrollment or coverage on the waiver of rights provided in this section.

(Added by Stats. 2013, Ch. 444, Sec. 4. Effective January 1, 2014.)



56.11

Any person or entity that wishes to obtain medical information pursuant to subdivision (a) of Section 56.10, other than a person or entity authorized to receive medical information pursuant to subdivision (b) or (c) of Section 56.10, except as provided in paragraph (21) of subdivision (c) of Section 56.10, shall obtain a valid authorization for the release of this information.

An authorization for the release of medical information by a provider of health care, health care service plan, pharmaceutical company, or contractor shall be valid if it:

(a) Is handwritten by the person who signs it or is in a typeface no smaller than 14-point type.

(b) Is clearly separate from any other language present on the same page and is executed by a signature which serves no other purpose than to execute the authorization.

(c) Is signed and dated by one of the following:

(1) The patient. A patient who is a minor may only sign an authorization for the release of medical information obtained by a provider of health care, health care service plan, pharmaceutical company, or contractor in the course of furnishing services to which the minor could lawfully have consented under Part 1 (commencing with Section 25) or Part 2.7 (commencing with Section 60).

(2) The legal representative of the patient, if the patient is a minor or an incompetent. However, authorization may not be given under this subdivision for the disclosure of medical information obtained by the provider of health care, health care service plan, pharmaceutical company, or contractor in the course of furnishing services to which a minor patient could lawfully have consented under Part 1 (commencing with Section 25) or Part 2.7 (commencing with Section 60).

(3) The spouse of the patient or the person financially responsible for the patient, where the medical information is being sought for the sole purpose of processing an application for health insurance or for enrollment in a nonprofit hospital plan, a health care service plan, or an employee benefit plan, and where the patient is to be an enrolled spouse or dependent under the policy or plan.

(4) The beneficiary or personal representative of a deceased patient.

(d) States the specific uses and limitations on the types of medical information to be disclosed.

(e) States the name or functions of the provider of health care, health care service plan, pharmaceutical company, or contractor that may disclose the medical information.

(f) States the name or functions of the persons or entities authorized to receive the medical information.

(g) States the specific uses and limitations on the use of the medical information by the persons or entities authorized to receive the medical information.

(h) States a specific date after which the provider of health care, health care service plan, pharmaceutical company, or contractor is no longer authorized to disclose the medical information.

(i) Advises the person signing the authorization of the right to receive a copy of the authorization.

(Amended by Stats. 2009, Ch. 493, Sec. 2. Effective January 1, 2010.)



56.12

Upon demand by the patient or the person who signed an authorization, a provider of health care, health care service plan, pharmaceutical company, or contractor possessing the authorization shall furnish a true copy thereof.

(Amended by Stats. 2002, Ch. 853, Sec. 5. Effective January 1, 2003.)



56.13

A recipient of medical information pursuant to an authorization as provided by this chapter or pursuant to the provisions of subdivision (c) of Section 56.10 may not further disclose that medical information except in accordance with a new authorization that meets the requirements of Section 56.11, or as specifically required or permitted by other provisions of this chapter or by law.

(Added by Stats. 1981, Ch. 782, Sec. 2.)



56.14

A provider of health care, health care service plan, or contractor that discloses medical information pursuant to the authorizations required by this chapter shall communicate to the person or entity to which it discloses the medical information any limitations in the authorization regarding the use of the medical information. No provider of health care, health care service plan, or contractor that has attempted in good faith to comply with this provision shall be liable for any unauthorized use of the medical information by the person or entity to which the provider, plan, or contractor disclosed the medical information.

(Amended by Stats. 1999, Ch. 526, Sec. 6. Effective January 1, 2000.)



56.15

Nothing in this part shall be construed to prevent a person who could sign the authorization pursuant to subdivision (c) of Section 56.11 from cancelling or modifying an authorization. However, the cancellation or modification shall be effective only after the provider of health care actually receives written notice of the cancellation or modification.

(Repealed and added by Stats. 1981, Ch. 782, Sec. 2.)



56.16

For disclosures not addressed by Section 56.1007, unless there is a specific written request by the patient to the contrary, nothing in this part shall be construed to prevent a general acute care hospital, as defined in subdivision (a) of Section 1250 of the Health and Safety Code, upon an inquiry concerning a specific patient, from releasing at its discretion any of the following information: the patient’s name, address, age, and sex; a general description of the reason for treatment (whether an injury, a burn, poisoning, or some unrelated condition); the general nature of the injury, burn, poisoning, or other condition; the general condition of the patient; and any information that is not medical information as defined in Section 56.05.

(Amended by Stats. 2013, Ch. 444, Sec. 5. Effective January 1, 2014.)






CHAPTER 2.5 - Disclosure of Genetic Test Results by a Health Care Service Plan

56.17

(a) This section shall apply to the disclosure of genetic test results contained in an applicant’s or enrollee’s medical records by a health care service plan.

(b) Any person who negligently discloses results of a test for a genetic characteristic to any third party in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization as described in subdivision (g), shall be assessed a civil penalty in an amount not to exceed one thousand dollars ($1,000) plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(c) Any person who willfully discloses the results of a test for a genetic characteristic to any third party in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization as described in subdivision (g), shall be assessed a civil penalty in an amount not less than one thousand dollars ($1,000) and no more than five thousand dollars ($5,000) plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(d) Any person who willfully or negligently discloses the results of a test for a genetic characteristic to a third party in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization as described in subdivision (g), that results in economic, bodily, or emotional harm to the subject of the test, is guilty of a misdemeanor punishable by a fine not to exceed ten thousand dollars ($10,000).

(e) In addition to the penalties listed in subdivisions (b) and (c), any person who commits any act described in subdivision (b) or (c) shall be liable to the subject for all actual damages, including damages for economic, bodily, or emotional harm which is proximately caused by the act.

(f) Each disclosure made in violation of this section is a separate and actionable offense.

(g) The applicant’s “written authorization,” as used in this section, shall satisfy the following requirements:

(1) Is written in plain language and is in a typeface no smaller than 14-point type.

(2) Is dated and signed by the individual or a person authorized to act on behalf of the individual.

(3) Specifies the types of persons authorized to disclose information about the individual.

(4) Specifies the nature of the information authorized to be disclosed.

(5) States the name or functions of the persons or entities authorized to receive the information.

(6) Specifies the purposes for which the information is collected.

(7) Specifies the length of time the authorization shall remain valid.

(8) Advises the person signing the authorization of the right to receive a copy of the authorization. Written authorization is required for each separate disclosure of the test results.

(h) This section shall not apply to disclosures required by the Department of Health Services necessary to monitor compliance with Chapter 1 (commencing with Section 124975) of Part 5 of Division 106 of the Health and Safety Code, nor to disclosures required by the Department of Managed Care necessary to administer and enforce compliance with Section 1374.7 of the Health and Safety Code.

(i) For purposes of this section, “genetic characteristic” has the same meaning as that set forth in subdivision (d) of Section 1374.7 of the Health and Safety Code.

(Amended by Stats. 2003, Ch. 562, Sec. 4. Effective January 1, 2004.)






CHAPTER 3 - Use and Disclosure of Medical Information by Employers

56.20

(a) Each employer who receives medical information shall establish appropriate procedures to ensure the confidentiality and protection from unauthorized use and disclosure of that information. These procedures may include, but are not limited to, instruction regarding confidentiality of employees and agents handling files containing medical information, and security systems restricting access to files containing medical information.

(b) No employee shall be discriminated against in terms or conditions of employment due to that employee’s refusal to sign an authorization under this part. However, nothing in this section shall prohibit an employer from taking such action as is necessary in the absence of medical information due to an employee’s refusal to sign an authorization under this part.

(c) No employer shall use, disclose, or knowingly permit its employees or agents to use or disclose medical information which the employer possesses pertaining to its employees without the patient having first signed an authorization under Section 56.11 or Section 56.21 permitting such use or disclosure, except as follows:

(1) The information may be disclosed if the disclosure is compelled by judicial or administrative process or by any other specific provision of law.

(2) That part of the information which is relevant in a lawsuit, arbitration, grievance, or other claim or challenge to which the employer and employee are parties and in which the patient has placed in issue his or her medical history, mental or physical condition, or treatment may be used or disclosed in connection with that proceeding.

(3) The information may be used only for the purpose of administering and maintaining employee benefit plans, including health care plans and plans providing short-term and long-term disability income, workers’ compensation and for determining eligibility for paid and unpaid leave from work for medical reasons.

(4) The information may be disclosed to a provider of health care or other health care professional or facility to aid the diagnosis or treatment of the patient, where the patient or other person specified in subdivision (c) of Section 56. 21 is unable to authorize the disclosure.

(d) If an employer agrees in writing with one or more of its employees or maintains a written policy which provides that particular types of medical information shall not be used or disclosed by the employer in particular ways, the employer shall obtain an authorization for such uses or disclosures even if an authorization would not otherwise be required by subdivision (c).

(Repealed and added by Stats. 1981, Ch. 782, Sec. 2.)



56.21

An authorization for an employer to disclose medical information shall be valid if it complies with all of the following:

(a) Is handwritten by the person who signs it or is in a typeface no smaller than 14-point type.

(b) Is clearly separate from any other language present on the same page and is executed by a signature that serves no purpose other than to execute the authorization.

(c) Is signed and dated by one of the following:

(1) The patient, except that a patient who is a minor may only sign an authorization for the disclosure of medical information obtained by a provider of health care in the course of furnishing services to which the minor could lawfully have consented under Part 1 (commencing with Section 25) or Part 2.7 (commencing with Section 60) of Division 1.

(2) The legal representative of the patient, if the patient is a minor or incompetent. However, authorization may not be given under this subdivision for the disclosure of medical information that pertains to a competent minor and that was created by a provider of health care in the course of furnishing services to which a minor patient could lawfully have consented under Part 1 (commencing with Section 25) or Part 2.7 (commencing with Section 60) of Division 1.

(3) The beneficiary or personal representative of a deceased patient.

(d) States the limitations, if any, on the types of medical information to be disclosed.

(e) States the name or functions of the employer or person authorized to disclose the medical information.

(f) States the names or functions of the persons or entities authorized to receive the medical information.

(g) States the limitations, if any, on the use of the medical information by the persons or entities authorized to receive the medical information.

(h) States a specific date after which the employer is no longer authorized to disclose the medical information.

(i) Advises the person who signed the authorization of the right to receive a copy of the authorization.

(Amended by Stats. 2006, Ch. 538, Sec. 39. Effective January 1, 2007.)



56.22

Upon demand by the patient or the person who signed an authorization, an employer possessing the authorization shall furnish a true copy thereof.

(Repealed and added by Stats. 1981, Ch. 782, Sec. 2.)



56.23

An employer that discloses medical information pursuant to an authorization required by this chapter shall communicate to the person or entity to which it discloses the medical information any limitations in the authorization regarding the use of the medical information. No employer that has attempted in good faith to comply with this provision shall be liable for any unauthorized use of the medical information by the person or entity to which the employer disclosed the medical information.

(Added by Stats. 1981, Ch. 782, Sec. 2.)



56.24

Nothing in this part shall be construed to prevent a person who could sign the authorization pursuant to subdivision (c) of Section 56.21 from cancelling or modifying an authorization. However, the cancellation or modification shall be effective only after the employer actually receives written notice of the cancellation or modification.

(Repealed and added by Stats. 1981, Ch. 782, Sec. 2.)



56.245

A recipient of medical information pursuant to an authorization as provided by this chapter may not further disclose such medical information unless in accordance with a new authorization that meets the requirements of Section 56. 21, or as specifically required or permitted by other provisions of this chapter or by law.

(Added by Stats. 1981, Ch. 782, Sec. 2.)






CHAPTER 4 - Relationship of Chapters 2 and 3

56.25

(a) An employer that is a provider of health care shall not be deemed to have violated Section 56.20 by disclosing, in accordance with Chapter 2 (commencing with Section 56.10), medical information possessed in connection with providing health care services to the provider’s patients.

(b) An employer shall not be deemed to have violated Section 56.20 because a provider of health care that is an employee or agent of the employer uses or discloses, in accordance with Chapter 2 (commencing with Section 56.10), medical information possessed by the provider in connection with providing health care services to the provider’s patients.

(c) A provider of health care that is an employer shall not be deemed to have violated Section 56.10 by disclosing, in accordance with Chapter 3 (commencing with Section 56.20), medical information possessed in connection with employing the provider’s employees. Information maintained by a provider of health care in connection with employing the provider’s employees shall not be deemed to be medical information for purposes of Chapter 3 (commencing with Section 56.20), unless it would be deemed medical information if received or maintained by an employer that is not a provider of health care.

(Repealed and added by Stats. 1981, Ch. 782, Sec. 2.)






CHAPTER 5 - Use and Disclosure of Medical and Other Information by Third Party Administrators and Others

56.26

(a) No person or entity engaged in the business of furnishing administrative services to programs that provide payment for health care services shall knowingly use, disclose, or permit its employees or agents to use or disclose medical information possessed in connection with performing administrative functions for a program, except as reasonably necessary in connection with the administration or maintenance of the program, or as required by law, or with an authorization.

(b) An authorization required by this section shall be in the same form as described in Section 56.21, except that “third party administrator” shall be substituted for “employer” wherever it appears in Section 56.21.

(c) This section shall not apply to any person or entity that is subject to the Insurance Information Privacy Act or to Chapter 2 (commencing with Section 56.10) or Chapter 3 (commencing with Section 56.20).

(Amended by Stats. 2004, Ch. 183, Sec. 24. Effective January 1, 2005.)



56.265

A person or entity that underwrites or sells annuity contracts or contracts insuring, guaranteeing, or indemnifying against loss, harm, damage, illness, disability, or death, and any affiliate of that person or entity, shall not disclose individually identifiable information concerning the health of, or the medical or genetic history of, a customer, to any affiliated or nonaffiliated depository institution, or to any other affiliated or nonaffiliated third party for use with regard to the granting of credit.

(Added by Stats. 2000, Ch. 278, Sec. 2. Effective January 1, 2001.)






CHAPTER 6 - Relationship to Existing Law

56.27

An employer that is an insurance institution, insurance agent, or insurance support organization subject to the Insurance Information and Privacy Protection Act, Article 6.6 (commencing with Section 791) of Part 2 of Division 1 of the Insurance Code, shall not be deemed to have violated Section 56.20 by disclosing medical information gathered in connection with an insurance transaction in accordance with that act.

(Added by Stats. 1981, Ch. 782, Sec. 2.)



56.28

Nothing in this part shall be deemed to affect existing laws relating to a patient’s right of access to his or her own medical information, or relating to disclosures made pursuant to Section 1158 of the Evidence Code, or relating to privileges established under the Evidence Code.

(Added by Stats. 1981, Ch. 782, Sec. 2.)



56.29

(a) Nothing in Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 shall be construed to permit the acquisition or disclosure of medical information regarding a patient without an authorization, where the authorization is required by this part.

(b) The disclosure of medical information regarding a patient which is subject to subdivision (b) of Section 1798.24 shall be made only with an authorization which complies with the provisions of this part. Such disclosure may be made only within the time limits specified in subdivision (b) of Section 1798.24.

(c) Where the acquisition or disclosure of medical information regarding a patient is prohibited or limited by any provision of Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3, the prohibition or limit shall be applicable in addition to the requirements of this part.

(Repealed and added by Stats. 1981, Ch. 782, Sec. 2.)



56.30

The disclosure and use of the following medical information shall not be subject to the limitations of this part:

(a) (Mental health and developmental disabilities) Information and records obtained in the course of providing services under Division 4 (commencing with Section 4000), Division 4.1 (commencing with Section 4400), Division 4.5 (commencing with Section 4500), Division 5 (commencing with Section 5000), Division 6 (commencing with Section 6000), or Division 7 (commencing with Section 7100) of the Welfare and Institutions Code.

(b) (Public social services) Information and records that are subject to Sections 10850, 14124.1, and 14124.2 of the Welfare and Institutions Code.

(c) (State health services, communicable diseases, developmental disabilities) Information and records maintained pursuant to former Chapter 2 (commencing with Section 200) of Part 1 of Division 1 of the Health and Safety Code and pursuant to the Communicable Disease Prevention and Control Act (subdivision (a) of Section 27 of the Health and Safety Code).

(d) (Licensing and statistics) Information and records maintained pursuant to Division 2 (commencing with Section 1200) and Part 1 (commencing with Section 102100) of Division 102 of the Health and Safety Code; pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code; and pursuant to Section 8608, 8817, or 8909 of the Family Code.

(e) (Medical survey, workers’ safety) Information and records acquired and maintained or disclosed pursuant to Sections 1380 and 1382 of the Health and Safety Code and pursuant to Division 5 (commencing with Section 6300) of the Labor Code.

(f) (Industrial accidents) Information and records acquired, maintained, or disclosed pursuant to Division 1 (commencing with Section 50), Division 4 (commencing with Section 3200), Division 4.5 (commencing with Section 6100), and Division 4.7 (commencing with Section 6200) of the Labor Code.

(g) (Law enforcement) Information and records maintained by a health facility which are sought by a law enforcement agency under Chapter 3.5 (commencing with Section 1543) of Title 12 of Part 2 of the Penal Code.

(h) (Investigations of employment accident or illness) Information and records sought as part of an investigation of an on-the-job accident or illness pursuant to Division 5 (commencing with Section 6300) of the Labor Code or pursuant to Section 105200 of the Health and Safety Code.

(i) (Alcohol or drug abuse) Information and records subject to the federal alcohol and drug abuse regulations (Part 2 (commencing with Section 2.1) of Subchapter A of Chapter 1 of Title 42 of the Code of Federal Regulations) or to Section 11845.5 of the Health and Safety Code dealing with alcohol and drug abuse.

(j) (Patient discharge data) Nothing in this part shall be construed to limit, expand, or otherwise affect the authority of the California Health Facilities Commission to collect patient discharge information from health facilities.

(k) Medical information and records disclosed to, and their use by, the Insurance Commissioner, the Director of the Department of Managed Health Care, the Division of Industrial Accidents, the Workers’ Compensation Appeals Board, the Department of Insurance, or the Department of Managed Health Care.

(l) Medical information and records related to services provided on and after January 1, 2006, disclosed to, and their use by, the Managed Risk Medical Insurance Board to the same extent that those records are required to be provided to the board related to services provided on and after July 1, 2009, to comply with Section 403 of the federal Children’s Health Insurance Program Reauthorization Act of 2009 (Public Law 111-3), applying subdivision (c) of Section 1932 of the federal Social Security Act.

(Amended by Stats. 2014, Ch. 71, Sec. 14. Effective January 1, 2015.)



56.31

Notwithstanding any other provision of law, nothing in subdivision (f) of Section 56.30 shall permit the disclosure or use of medical information regarding whether a patient is infected with or exposed to the human immunodeficiency virus without the prior authorization from the patient unless the patient is an injured worker claiming to be infected with or exposed to the human immunodeficiency virus through an exposure incident arising out of and in the course of employment.

(Added by Stats. 1999, Ch. 766, Sec. 1. Effective January 1, 2000.)






CHAPTER 7 - Violations

56.35

In addition to any other remedies available at law, a patient whose medical information has been used or disclosed in violation of Section 56.10 or 56.104 or 56.20 or subdivision (a) of Section 56.26 and who has sustained economic loss or personal injury therefrom may recover compensatory damages, punitive damages not to exceed three thousand dollars ($3,000), attorneys’ fees not to exceed one thousand dollars ($1,000), and the costs of litigation.

(Amended by Stats. 1999, Ch. 527, Sec. 4. Effective January 1, 2000.)



56.36

(a) Any violation of the provisions of this part that results in economic loss or personal injury to a patient is punishable as a misdemeanor.

(b) In addition to any other remedies available at law, any individual may bring an action against any person or entity who has negligently released confidential information or records concerning him or her in violation of this part, for either or both of the following:

(1) Except as provided in subdivision (e), nominal damages of one thousand dollars ($1,000). In order to recover under this paragraph, it shall not be necessary that the plaintiff suffered or was threatened with actual damages.

(2) The amount of actual damages, if any, sustained by the patient.

(c) (1) In addition, any person or entity that negligently discloses medical information in violation of the provisions of this part shall also be liable, irrespective of the amount of damages suffered by the patient as a result of that violation, for an administrative fine or civil penalty not to exceed two thousand five hundred dollars ($2,500) per violation.

(2) (A) Any person or entity, other than a licensed health care professional, who knowingly and willfully obtains, discloses, or uses medical information in violation of this part shall be liable for an administrative fine or civil penalty not to exceed twenty-five thousand dollars ($25,000) per violation.

(B) Any licensed health care professional, who knowingly and willfully obtains, discloses, or uses medical information in violation of this part shall be liable on a first violation, for an administrative fine or civil penalty not to exceed two thousand five hundred dollars ($2,500) per violation, or on a second violation for an administrative fine or civil penalty not to exceed ten thousand dollars ($10,000) per violation, or on a third and subsequent violation for an administrative fine or civil penalty not to exceed twenty-five thousand dollars ($25,000) per violation. Nothing in this subdivision shall be construed to limit the liability of a health care service plan, a contractor, or a provider of health care that is not a licensed health care professional for any violation of this part.

(3) (A) Any person or entity, other than a licensed health care professional, who knowingly or willfully obtains or uses medical information in violation of this part for the purpose of financial gain shall be liable for an administrative fine or civil penalty not to exceed two hundred fifty thousand dollars ($250,000) per violation and shall also be subject to disgorgement of any proceeds or other consideration obtained as a result of the violation.

(B) Any licensed health care professional, who knowingly and willfully obtains, discloses, or uses medical information in violation of this part for financial gain shall be liable on a first violation, for an administrative fine or civil penalty not to exceed five thousand dollars ($5,000) per violation, or on a second violation for an administrative fine or civil penalty not to exceed twenty-five thousand dollars ($25,000) per violation, or on a third and subsequent violation for an administrative fine or civil penalty not to exceed two hundred fifty thousand dollars ($250,000) per violation and shall also be subject to disgorgement of any proceeds or other consideration obtained as a result of the violation. Nothing in this subdivision shall be construed to limit the liability of a health care service plan, a contractor, or a provider of health care that is not a licensed health care professional for any violation of this part.

(4) Nothing in this subdivision shall be construed as authorizing an administrative fine or civil penalty under both paragraphs (2) and (3) for the same violation.

(5) Any person or entity who is not permitted to receive medical information pursuant to this part and who knowingly and willfully obtains, discloses, or uses medical information without written authorization from the patient shall be liable for a civil penalty not to exceed two hundred fifty thousand dollars ($250,000) per violation.

(d) In assessing the amount of an administrative fine or civil penalty pursuant to subdivision (c), the State Department of Public Health, licensing agency, or certifying board or court shall consider any one or more of the relevant circumstances presented by any of the parties to the case including, but not limited to, the following:

(1) Whether the defendant has made a reasonable, good faith attempt to comply with this part.

(2) The nature and seriousness of the misconduct.

(3) The harm to the patient, enrollee, or subscriber.

(4) The number of violations.

(5) The persistence of the misconduct.

(6) The length of time over which the misconduct occurred.

(7) The willfulness of the defendant’s misconduct.

(8) The defendant’s assets, liabilities, and net worth.

(e) (1) In an action brought by an individual pursuant to subdivision (b) on or after January 1, 2013, in which the defendant establishes the affirmative defense in paragraph (2), the court shall award any actual damages and reasonable attorney’s fees and costs, but may not award nominal damages for a violation of this part.

(2) The defendant is entitled to an affirmative defense if all of the following are established, subject to the equitable considerations in paragraph (3):

(A) The defendant is a covered entity or business associate, as defined in Section 160.103 of Title 45 of the Code of Federal Regulations, in effect as of January 1, 2012.

(B) The defendant has complied with any obligations to notify all persons entitled to receive notice regarding the release of the information or records.

(C) The release of confidential information or records was solely to another covered entity or business associate.

(D) The release of confidential information or records was not an incident of medical identity theft. For purposes of this subparagraph, “medical identity theft” means the use of an individual’s personal information, as defined in Section 1798.80, without the individual’s knowledge or consent, to obtain medical goods or services, or to submit false claims for medical services.

(E) The defendant took appropriate preventive actions to protect the confidential information or records against release consistent with the defendant’s obligations under this part or other applicable state law and the Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191) (HIPAA) and all HIPAA Administrative Simplification Regulations in effect on January 1, 2012, contained in Parts 160, 162, and 164 of Title 45 of the Code of Federal Regulations and Part 2 of Title 42 of the Code of Federal Regulations, including, but not limited to:

(i) Developing and implementing security policies and procedures.

(ii) Designating a security official who is responsible for developing and implementing its security policies and procedures, including educating and training the workforce.

(iii) Encrypting the information or records, and protecting against the release or use of the encryption key and passwords, or transmitting the information or records in a manner designed to provide equal or greater protections against improper disclosures.

(F) The defendant took reasonable and appropriate corrective action after the release of the confidential information or records, and the covered entity or business associate that received the confidential information or records destroyed or returned the confidential information or records in the most expedient time possible and without unreasonable delay, consistent with any measures necessary to determine the scope of the breach and restore the reasonable integrity of the data system. A court may consider this subparagraph to be established if the defendant shows in detail that the covered entity or business associate could not destroy or return the confidential information or records because of the technology utilized.

(G) The covered entity or business associate that received the confidential information or records, or any of its agents, independent contractors, or employees, regardless of the scope of the employee’s employment, did not retain, use, or release the information or records.

(H) After the release of the confidential information or records, the defendant took reasonable and appropriate action to prevent a future similar release of confidential information or records.

(I) The defendant has not previously established an affirmative defense pursuant to this subdivision, or the court determines, in its discretion, that application of the affirmative defense is compelling and consistent with the purposes of this section to promote reasonable conduct in light of all the facts.

(3) (A) In determining whether the affirmative defense may be established pursuant to paragraph (2), the court shall consider the equity of the situation, including, but not limited to, (i) whether the defendant has previously violated this part, regardless of whether an action has previously been brought, and (ii) the nature of the prior violation.

(B) To the extent the court allows discovery to determine whether there has been any other violation of this part that the court will consider in balancing the equities, the defendant shall not provide any medical information, as defined in Section 56.05. The court, in its discretion, may enter a protective order prohibiting the further use of any personal information, as defined in Section 1798.80, about the individual whose medical information may have been disclosed in a prior violation.

(4) In an action under this subdivision in which the defendant establishes the affirmative defense pursuant to paragraph (2), a plaintiff shall be entitled to recover reasonable attorney’s fees and costs without regard to an award of actual or nominal damages or the imposition of administrative fines or civil penalties.

(5) In an action brought by an individual pursuant to subdivision (b) on or after January 1, 2013, in which the defendant establishes the affirmative defense pursuant to paragraph (2), a defendant shall not be liable for more than one judgment on the merits under this subdivision for releases of confidential information or records arising out of the same event, transaction, or occurrence.

(f) (1) The civil penalty pursuant to subdivision (c) shall be assessed and recovered in a civil action brought in the name of the people of the State of California in any court of competent jurisdiction by any of the following:

(A) The Attorney General.

(B) Any district attorney.

(C) Any county counsel authorized by agreement with the district attorney in actions involving violation of a county ordinance.

(D) Any city attorney of a city.

(E) Any city attorney of a city and county having a population in excess of 750,000, with the consent of the district attorney.

(F) A city prosecutor in any city having a full-time city prosecutor or, with the consent of the district attorney, by a city attorney in any city and county.

(G) The State Public Health Officer, or his or her designee, may recommend that any person described in subparagraphs (A) to (F), inclusive, bring a civil action under this section.

(2) If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the General Fund. If the action is brought by a district attorney or county counsel, the penalty collected shall be paid to the treasurer of the county in which the judgment was entered. Except as provided in paragraph (3), if the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered and one-half to the treasurer of the county in which the judgment was entered.

(3) If the action is brought by a city attorney of a city and county, the entire amount of the penalty collected shall be paid to the treasurer of the city and county in which the judgment was entered.

(4) Nothing in this section shall be construed as authorizing both an administrative fine and civil penalty for the same violation.

(5) Imposition of a fine or penalty provided for in this section shall not preclude imposition of any other sanctions or remedies authorized by law.

(6) Administrative fines or penalties issued pursuant to Section 1280.15 of the Health and Safety Code shall offset any other administrative fine or civil penalty imposed under this section for the same violation.

(g) For purposes of this section, “knowing” and “willful” shall have the same meanings as in Section 7 of the Penal Code.

(h) No person who discloses protected medical information in accordance with the provisions of this part shall be subject to the penalty provisions of this part.

(Amended by Stats. 2014, Ch. 31, Sec. 1. Effective June 20, 2014.)



56.37

(a) No provider of health care, health care service plan, or contractor may require a patient, as a condition of receiving health care services, to sign an authorization, release, consent, or waiver that would permit the disclosure of medical information that otherwise may not be disclosed under Section 56.10 or any other provision of law. However, a health care service plan or disability insurer may require relevant enrollee or subscriber medical information as a condition of the medical underwriting process, provided that Sections 1374.7 and 1389.1 of the Health and Safety Code are strictly observed.

(b) Any waiver by a patient of the provisions of this part, except as authorized by Section 56.11 or 56.21 or subdivision (b) of Section 56.26, shall be deemed contrary to public policy and shall be unenforceable.

(Amended by Stats. 1999, Ch. 526, Sec. 9. Effective January 1, 2000.)









PART 2.7 - Medical Claims Data Error Correction

57

(a) A qualified entity, as defined in Section 1395kk(e)(2) of Title 42 of the United States Code, that receives claims data from a health care service plan or health insurer shall comply with the requirements governing provider and supplier requests for error correction established under Section 401.717 of Title 42 of the Code of Federal Regulations for all claims data received, including data from sources other than Medicare.

(b) For purposes of this section, the following definitions apply:

(1) “Provider” means a hospital, a skilled nursing facility, a comprehensive outpatient rehabilitation facility, a home health agency, a hospice, a clinic, or a rehabilitation agency.

(2) “Supplier” means a physician and surgeon or other health care practitioner, or an entity that furnishes health care services other than a provider.

(Added by Stats. 2012, Ch. 869, Sec. 1. Effective January 1, 2013.)






PART 2.9 - CALIFORNIA FAIR DEALERSHIP LAW

80

This part may be cited as the California Fair Dealership Law.

(Added by Stats. 1980, Ch. 914, Sec. 1.)



81

As used in this part:

(a) “Person” means a natural person, partnership, joint venture, corporation, limited liability company, or other entity.

(b) “Dealership” means a contract or agreement, either express or implied, whether oral or written, between two or more persons, by which a person is granted the right to sell or distribute goods or services, or to use a trade name, trademark, service mark, logotype, or advertising or other commercial symbol, in which there is a community of interest in the business of offering, selling, or distributing goods or services at wholesale, or at retail, by lease, agreement, or otherwise.

(c) “Grantor” means a person who sells, leases, or otherwise transfers a dealership.

(d) “Community of interest” means a continuing financial interest between the grantor and grantee in either the operation of the dealership or the marketing of goods or services.

(e) “Dealer” means a person who is a grantee of a dealership situated in this state.

(f) “Grant” means a sale, lease, or transfer of any kind.

(Amended by Stats. 1994, Ch. 1010, Sec. 29. Effective January 1, 1995.)



82

This part shall be liberally construed and applied to promote its underlying purposes and policies, which are as follows:

(a) The prohibition of discrimination based upon any characteristic listed or defined in subdivision (b) or (e) of Section 51 in the granting, sale, transfer, bequest, termination, and nonrenewal of dealerships.

(b) The requirements of this part shall not be varied by contract or agreement and any portion of a contract or agreement purporting to do so is void and unenforceable.

(Amended by Stats. 2007, Ch. 568, Sec. 10. Effective January 1, 2008.)



83

On or after January 1, 1981, no grantor, directly or indirectly, shall refuse to grant a dealership to any person because of any characteristic listed or defined in subdivision (b) or (e) of Section 51.

(Amended by Stats. 2007, Ch. 568, Sec. 11. Effective January 1, 2008.)



84

On or after January 1, 1981, no grantor, directly or indirectly, may terminate, cancel, or refuse to renew a dealership agreement with a dealer because of any characteristic listed or defined in subdivision (b) or (e) of Section 51.

(Amended by Stats. 2007, Ch. 568, Sec. 12. Effective January 1, 2008.)



85

On or after January 1, 1981, no grantor or dealer, directly or indirectly, shall refuse to make or to consent to an assignment, sale, transfer, or bequest of a dealership to any person, or to the intestate succession to the dealership by any person, because of any characteristic listed or defined in subdivision (b) or (e) of Section 51. This section shall not be construed to create any right in a dealer to assign, sell, transfer, or bequeath a dealership where the right did not exist prior to January 1, 1981.

(Amended by Stats. 2007, Ch. 568, Sec. 13. Effective January 1, 2008.)



86

The prevailing party in any action based on a violation of the provisions of this part shall be entitled to recover reasonable attorney’s fees and taxable court costs.

(Added by Stats. 1980, Ch. 914, Sec. 1.)









DIVISION 2 - PROPERTY

PART 1 - PROPERTY IN GENERAL

TITLE 1 - NATURE OF PROPERTY

654

The ownership of a thing is the right of one or more persons to possess and use it to the exclusion of others. In this Code, the thing of which there may be ownership is called property.

(Enacted 1872.)



655

There may be ownership of all inanimate things which are capable of appropriation or of manual delivery; of all domestic animals; of all obligations; of such products of labor or skill as the composition of an author, the good will of a business, trade marks and signs, and of rights created or granted by statute.

(Enacted 1872.)



656

Animals wild by nature are the subjects of ownership, while living, only when on the land of the person claiming them, or when tamed, or taken and held in possession, or disabled and immediately pursued.

(Enacted 1872.)



657

Property is either:

l. Real or immovable; or,

2. Personal or movable.

(Enacted 1872.)



658

Real or immovable property consists of:

l. Land;

2. That which is affixed to land;

3. That which is incidental or appurtenant to land;

4. That which is immovable by law; except that for the purposes of sale, emblements, industrial growing crops and things attached to or forming part of the land, which are agreed to be severed before sale or under the contract of sale, shall be treated as goods and be governed by the provisions of the title of this code regulating the sales of goods.

(Amended by Stats. 1931, Ch. 1070.)



659

Land is the material of the earth, whatever may be the ingredients of which it is composed, whether soil, rock, or other substance, and includes free or occupied space for an indefinite distance upwards as well as downwards, subject to limitations upon the use of airspace imposed, and rights in the use of airspace granted, by law.

(Amended by Stats. 1963, Ch. 860.)



660

A thing is deemed to be affixed to land when it is attached to it by roots, as in the case of trees, vines, or shrubs; or imbedded in it, as in the case of walls; or permanently resting upon it, as in the case of buildings; or permanently attached to what is thus permanent, as by means of cement, plaster, nails, bolts, or screws; except that for the purposes of sale, emblements, industrial growing crops and things attached to or forming part of the land, which are agreed to be severed before sale or under the contract of sale, shall be treated as goods and be governed by the provisions of the title of this code regulating the sales of goods.

(Amended by Stats. 1931, Ch. 1070.)



662

A thing is deemed to be incidental or appurtenant to land when it is by right used with the land for its benefit, as in the case of a way, or watercourse, or of a passage for light, air, or heat from or across the land of another.

(Enacted 1872.)



663

Every kind of property that is not real is personal.

(Enacted 1872.)






TITLE 2 - OWNERSHIP

CHAPTER 1 - Owners

669

All property has an owner, whether that owner is the State, and the property public, or the owner an individual, and the property private. The State may also hold property as a private proprietor.

(Enacted 1872.)



[670.]

Section Six Hundred and Seventy. The State is the owner of all land below tide water, and below ordinary high-water mark, bordering upon tide water within the State; of all land below the water of a navigable lake or stream; of all property lawfully appropriated by it to its own use; of all property dedicated to the State; and of all property of which there is no other owner.

(Amended by Code Amendments 1873-74, Ch. 612.)



[671.]

Section Six Hundred and Seventy-one. Any person, whether citizen or alien, may take, hold, and dispose of property, real or personal, within this State.

(Amended by Code Amendments 1873-74, Ch. 612.)






CHAPTER 2 - Modifications of Ownership

ARTICLE 1 - Interests in Property

678

The ownership of property is either:

1. Absolute; or,

2. Qualified.

(Enacted 1872.)



679

The ownership of property is absolute when a single person has the absolute dominion over it, and may use it or dispose of it according to his pleasure, subject only to general laws.

(Enacted 1872.)



680

The ownership of property is qualified:

1. When it is shared with one or more persons;

2. When the time of enjoyment is deferred or limited;

3. When the use is restricted.

(Enacted 1872.)



681

The ownership of property by a single person is designated as a sole or several ownership.

(Enacted 1872.)



682

The ownership of property by several persons is either:

1. Of joint interest;

2. Of partnership interests;

3. Of interests in common;

4. Of community interest of husband and wife.

(Enacted 1872.)



682.1

(a) Community property of a husband and wife, when expressly declared in the transfer document to be community property with right of survivorship, and which may be accepted in writing on the face of the document by a statement signed or initialed by the grantees, shall, upon the death of one of the spouses, pass to the survivor, without administration, pursuant to the terms of the instrument, subject to the same procedures, as property held in joint tenancy. Prior to the death of either spouse, the right of survivorship may be terminated pursuant to the same procedures by which a joint tenancy may be severed. Part I (commencing with Section 5000) of Division 5 of the Probate Code and Chapter 2 (commencing with Section 13540), Chapter 3 (commencing with Section 13550) and Chapter 3.5 (commencing with Section 13560) of Part 2 of Division 8 of the Probate Code apply to this property.

(b) This section does not apply to a joint account in a financial institution to which Part 2 (commencing with Section 5100) of Division 5 of the Probate Code applies.

(c) This section shall become operative on July 1, 2001, and shall apply to instruments created on or after that date.

(Added by Stats. 2000, Ch. 645, Sec. 1. Effective January 1, 2001. Section operative July 1, 2001, by its own provisions.)



683

(a) A joint interest is one owned by two or more persons in equal shares, by a title created by a single will or transfer, when expressly declared in the will or transfer to be a joint tenancy, or by transfer from a sole owner to himself or herself and others, or from tenants in common or joint tenants to themselves or some of them, or to themselves or any of them and others, or from a husband and wife, when holding title as community property or otherwise to themselves or to themselves and others or to one of them and to another or others, when expressly declared in the transfer to be a joint tenancy, or when granted or devised to executors or trustees as joint tenants. A joint tenancy in personal property may be created by a written transfer, instrument, or agreement.

(b) Provisions of this section do not apply to a joint account in a financial institution if Part 2 (commencing with Section 5100) of Division 5 of the Probate Code applies to such account.

(Amended by Stats. 1990, Ch. 79, Sec. 1. Operative July 1, 1991, by Sec. 37 of Ch. 79, as amended by Stats. 1990, Ch. 710, Sec. 46.)



683.1

No contract or other arrangement made after the effective date of this section between any person, firm, or corporation engaged in the business of renting safe-deposit boxes and the renter or renters of a safe-deposit box, shall create a joint tenancy in or otherwise establish ownership in any of the contents of such safe-deposit box. Any such contract or other arrangement purporting so to do shall be to such extent void and of no effect.

(Added by Stats. 1949, Ch. 1597.)



683.2

(a) Subject to the limitations and requirements of this section, in addition to any other means by which a joint tenancy may be severed, a joint tenant may sever a joint tenancy in real property as to the joint tenant’s interest without the joinder or consent of the other joint tenants by any of the following means:

(1) Execution and delivery of a deed that conveys legal title to the joint tenant’s interest to a third person, whether or not pursuant to an agreement that requires the third person to reconvey legal title to the joint tenant.

(2) Execution of a written instrument that evidences the intent to sever the joint tenancy, including a deed that names the joint tenant as transferee, or of a written declaration that, as to the interest of the joint tenant, the joint tenancy is severed.

(b) Nothing in this section authorizes severance of a joint tenancy contrary to a written agreement of the joint tenants, but a severance contrary to a written agreement does not defeat the rights of a purchaser or encumbrancer for value in good faith and without knowledge of the written agreement.

(c) Severance of a joint tenancy of record by deed, written declaration, or other written instrument pursuant to subdivision (a) is not effective to terminate the right of survivorship of the other joint tenants as to the severing joint tenant’s interest unless one of the following requirements is satisfied:

(1) Before the death of the severing joint tenant, the deed, written declaration, or other written instrument effecting the severance is recorded in the county where the real property is located.

(2) The deed, written declaration, or other written instrument effecting the severance is executed and acknowledged before a notary public by the severing joint tenant not earlier than three days before the death of that joint tenant and is recorded in the county where the real property is located not later than seven days after the death of the severing joint tenant.

(d) Nothing in subdivision (c) limits the manner or effect of:

(1) A written instrument executed by all the joint tenants that severs the joint tenancy.

(2) A severance made by or pursuant to a written agreement of all the joint tenants.

(3) A deed from a joint tenant to another joint tenant.

(e) Subdivisions (a) and (b) apply to all joint tenancies in real property, whether the joint tenancy was created before, on, or after January 1, 1985, except that in the case of the death of a joint tenant before January 1, 1985, the validity of a severance under subdivisions (a) and (b) is determined by the law in effect at the time of death. Subdivisions (c) and (d) do not apply to or affect a severance made before January 1, 1986, of a joint tenancy.

(Amended by Stats. 1985, Ch. 157, Sec. 1.)



684

A partnership interest is one owned by several persons, in partnership, for partnership purposes.

(Enacted 1872.)



685

An interest in common is one owned by several persons, not in joint ownership or partnership.

(Enacted 1872.)



686

Every interest created in favor of several persons in their own right is an interest in common, unless acquired by them in partnership, for partnership purposes, or unless declared in its creation to be a joint interest, as provided in Section 683, or unless acquired as community property.

(Enacted 1872.)



687

Community property is property that is community property under Part 2 (commencing with Section 760) of Division 4 of the Family Code.

(Amended by Stats. 1992, Ch. 163, Sec. 6. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



688

In respect to the time of enjoyment, an interest in property is either:

1. Present or future; and,

2. Perpetual or limited.

(Enacted 1872.)



689

A present interest entitles the owner to the immediate possession of the property.

(Enacted 1872.)



690

A future interest entitles the owner to the possession of the property only at a future period.

(Enacted 1872.)



691

A perpetual interest has a duration equal to that of the property.

(Enacted 1872.)



692

A limited interest has a duration less than that of the property.

(Enacted 1872.)



696

Two or more future interests may be created to take effect in the alternative, so that if the first in order fails to vest, the next in succession shall be substituted for it, and take effect accordingly.

(Enacted 1872.)



697

A future interest is not void merely because of the improbability of the contingency on which it is limited to take effect.

(Enacted 1872.)



698

When a future interest is limited to successors, heirs, issue, or children, posthumous children are entitled to take in the same manner as if living at the death of their parent.

(Enacted 1872.)



699

Future interests pass by succession, will, and transfer, in the same manner as present interests.

(Enacted 1872.)



700

A mere possibility, such as the expectancy of an heir apparent, is not to be deemed an interest of any kind.

(Enacted 1872.)



701

In respect to real or immovable property, the interests mentioned in this Chapter are denominated estates, and are specially named and classified in Part II of this Division.

(Enacted 1872.)



702

The names and classification of interests in real property have only such application to interests in personal property as is in this Division of the Code expressly provided.

(Enacted 1872.)



703

No future interest in property is recognized by the law, except such as is defined in this Division of the Code.

(Enacted 1872.)






ARTICLE 2 - Conditions of Ownership

707

The time when the enjoyment of property is to begin or end may be determined by computation, or be made to depend on events. In the latter case, the enjoyment is said to be upon condition.

(Enacted 1872.)



708

Conditions are precedent or subsequent. The former fix the beginning, the latter the ending, of the right.

(Enacted 1872.)



709

If a condition precedent requires the performance of an act wrong of itself, the instrument containing it is so far void, and the right cannot exist. If it requires the performance of an act not wrong of itself, but otherwise unlawful, the instrument takes effect and the condition is void.

(Enacted 1872.)



[710.]

Section Seven Hundred and Ten. Conditions imposing restraints upon marriage, except upon the marriage of a minor, are void; but this does not affect limitations where the intent was not to forbid marriage, but only to give the use until marriage.

(Amended by Code Amendments 1873-74, Ch. 612.)



711

Conditions restraining alienation, when repugnant to the interest created, are void.

(Enacted 1872.)



711.5

(a) Notwithstanding the provisions of Sections 711 and 1916.5, a state or local public entity directly or indirectly providing housing purchase or rehabilitation loans shall have the authority to deny assumptions, or require the denial of assumptions, by a subsequent ineligible purchaser or transferee of the prior borrower of the obligation of any such loan made for the purpose of rehabilitating or providing affordable housing. If such a subsequent purchaser or transferee does not meet such an entity’s eligibility requirements, that entity may accelerate or may require the acceleration of the principal balance of the loan to be all due and payable upon the sale or transfer of the property.

(b) As a condition of authorizing assumption of a loan pursuant to this section, the entity may recast the repayment schedule for the remainder of the term of the loan by increasing the interest to the current market rate at the time of assumption, or to such lower rate of interest as is the maximum allowed by an entity that provided any insurance or other assistance which results in an assumption being permitted. Any additional increment of interest produced by increasing the rate of interest upon a loan pursuant to this subdivision shall be transmitted or forwarded to the entity for deposit in the specified fund from which the loan was made, or, if no such fund exists, or the public entity has directed otherwise, then to the general fund of such entity.

(c) The state or local public entity providing assistance as specified in this section may implement appropriate measures to assure compliance with this section.

(Added by Stats. 1979, Ch. 971.)



712

(a) Every provision contained in or otherwise affecting a grant of a fee interest in, or purchase money security instrument upon, real property in this state heretofore or hereafter made, which purports to prohibit or restrict the right of the property owner or his or her agent to display or have displayed on the real property, or on real property owned by others with their consent, or both, signs which are reasonably located, in plain view of the public, are of reasonable dimensions and design, and do not adversely affect public safety, including traffic safety, and which advertise the property for sale, lease, or exchange, or advertise directions to the property, by the property owner or his or her agent is void as an unreasonable restraint upon the power of alienation.

(b) This section shall operate retrospectively, as well as prospectively, to the full extent that it may constitutionally operate retrospectively.

(c) A sign that conforms to the ordinance adopted in conformity with Section 713 shall be deemed to be of reasonable dimension and design pursuant to this section.

(Amended by Stats. 1993, Ch. 589, Sec. 20. Effective January 1, 1994.)



713

(a) Notwithstanding any provision of any ordinance, an owner of real property or his or her agent may display or have displayed on the owner’s real property, and on real property owned by others with their consent, signs which are reasonably located, in plain view of the public, are of reasonable dimensions and design, and do not adversely affect public safety, including traffic safety, as determined by the city, county, or city and county, advertising the following:

(1) That the property is for sale, lease, or exchange by the owner or his or her agent.

(2) Directions to the property.

(3) The owner’s or agent’s name.

(4) The owner’s or agent’s address and telephone number.

(b) Nothing in this section limits any authority which a person or local governmental entity may have to limit or regulate the display or placement of a sign on a private or public right-of-way.

(Amended by Stats. 1992, Ch. 773, Sec. 3. Effective January 1, 1993.)



714

(a) Any covenant, restriction, or condition contained in any deed, contract, security instrument, or other instrument affecting the transfer or sale of, or any interest in, real property, and any provision of a governing document, as defined in Section 4150 or 6552, that effectively prohibits or restricts the installation or use of a solar energy system is void and unenforceable.

(b) This section does not apply to provisions that impose reasonable restrictions on solar energy systems. However, it is the policy of the state to promote and encourage the use of solar energy systems and to remove obstacles thereto. Accordingly, reasonable restrictions on a solar energy system are those restrictions that do not significantly increase the cost of the system or significantly decrease its efficiency or specified performance, or that allow for an alternative system of comparable cost, efficiency, and energy conservation benefits.

(c) (1) A solar energy system shall meet applicable health and safety standards and requirements imposed by state and local permitting authorities, consistent with Section 65850.5 of the Government Code.

(2) Solar energy systems used for heating water in single family residences and solar collectors used for heating water in commercial or swimming pool applications shall be certified by an accredited listing agency as defined in the Plumbing and Mechanical Codes.

(3) A solar energy system for producing electricity shall also meet all applicable safety and performance standards established by the California Electrical Code, the Institute of Electrical and Electronics Engineers, and accredited testing laboratories such as Underwriters Laboratories and, where applicable, rules of the Public Utilities Commission regarding safety and reliability.

(d) For the purposes of this section:

(1) (A) For solar domestic water heating systems or solar swimming pool heating systems that comply with state and federal law, “significantly” means an amount exceeding 10 percent of the cost of the system, but in no case more than one thousand dollars ($1,000), or decreasing the efficiency of the solar energy system by an amount exceeding 10 percent, as originally specified and proposed.

(B) For photovoltaic systems that comply with state and federal law, “significantly” means an amount not to exceed one thousand dollars ($1,000) over the system cost as originally specified and proposed, or a decrease in system efficiency of an amount exceeding 10 percent as originally specified and proposed.

(2) “Solar energy system” has the same meaning as defined in paragraphs (1) and (2) of subdivision (a) of Section 801.5.

(e) (1) Whenever approval is required for the installation or use of a solar energy system, the application for approval shall be processed and approved by the appropriate approving entity in the same manner as an application for approval of an architectural modification to the property, and shall not be willfully avoided or delayed.

(2) For an approving entity that is an association, as defined in Section 4080 or 6528, and that is not a public entity, both of the following shall apply:

(A) The approval or denial of an application shall be in writing.

(B) If an application is not denied in writing within 45 days from the date of receipt of the application, the application shall be deemed approved, unless that delay is the result of a reasonable request for additional information.

(f) Any entity, other than a public entity, that willfully violates this section shall be liable to the applicant or other party for actual damages occasioned thereby, and shall pay a civil penalty to the applicant or other party in an amount not to exceed one thousand dollars ($1,000).

(g) In any action to enforce compliance with this section, the prevailing party shall be awarded reasonable attorney’s fees.

(h) (1) A public entity that fails to comply with this section may not receive funds from a state-sponsored grant or loan program for solar energy. A public entity shall certify its compliance with the requirements of this section when applying for funds from a state-sponsored grant or loan program.

(2) A local public entity may not exempt residents in its jurisdiction from the requirements of this section.

(Amended by Stats. 2014, Ch. 521, Sec. 2. Effective January 1, 2015.)



714.1

Notwithstanding Section 714, any association, as defined in Section 4080 or 6528, may impose reasonable provisions which:

(a) Restrict the installation of solar energy systems installed in common areas, as defined in Section 4095 or 6532, to those systems approved by the association.

(b) Require the owner of a separate interest, as defined in Section 4185 or 6564, to obtain the approval of the association for the installation of a solar energy system in a separate interest owned by another.

(c) Provide for the maintenance, repair, or replacement of roofs or other building components.

(d) Require installers of solar energy systems to indemnify or reimburse the association or its members for loss or damage caused by the installation, maintenance, or use of the solar energy system.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 21) by Stats. 2013, Ch. 605, Sec. 9. Effective January 1, 2014.)



714.5

The covenants, conditions, and restrictions or other management documents shall not prohibit the sale, lease, rent, or use of real property on the basis that the structure intended for occupancy on the real property is constructed in an offsite facility or factory, and subsequently moved or transported in sections or modules to the real property. Nothing herein shall preclude the governing instruments from being uniformly applied to all structures subject to the covenants, conditions, and restrictions or other management documents.

This section shall apply to covenants, conditions, and restrictions or other management documents adopted on and after the effective date of this section.

(Added by Stats. 1987, Ch. 1339, Sec. 1.)






ARTICLE 3 - Duration of Leases

715

A lease to commence at a time certain or upon the happening of a future event becomes invalid if its term does not actually commence in possession within 30 years after its execution.

(Repealed and added by Stats. 1991, Ch. 156, Sec. 3.)



717

No lease or grant of land for agricultural or horticultural purposes for a longer period than 51 years, in which shall be reserved any rent or service of any kind, shall be valid.

(Amended by Stats. 1963, Ch. 1906.)



718

No lease or grant of any town or city lot, which reserves any rent or service of any kind, and which provides for a leasing or granting period in excess of 99 years, shall be valid. The property owned by, or that held by, or under the management and control of, any municipality, or any department or board thereof, may be leased for a period not to exceed 55 years. The property of any municipality not acquired for park purposes may, for the purpose of producing, or effecting the production of minerals, oil, gas or other hydrocarbon substances, be leased for a period not to exceed 35 years. Any tidelands or submerged lands, granted to any city by the State of California, may be leased for a period not to exceed 66 years unless the grant from the state of the use thereof provides specifically the term for which said lands may be leased. Tidelands and submerged lands owned or controlled by any city, together with the wharves, docks, piers and other structures or improvements thereon, and so much of the uplands abutting thereon as, in the judgment of the city council, or other governing body, of said city, may be necessary for the proper development and use of its waterfront and harbor facilities, may be leased for a period not to exceed 66 years. Said tidelands, submerged lands and uplands may be so leased only for industrial uses, the improvement and development of any harbor, or harbors, of said city, the construction and maintenance of wharves, docks, piers or bulkhead piers, or any other public use or purpose consistent with the requirements of commerce or navigation at, or in, any such harbor or harbors.

(Amended by Stats. 1967, Ch. 228.)



718f

A lease of land for the purpose of effecting the production of minerals, oil, gas, or other hydrocarbon substances from other lands may be made for a period certain or determinable by any future event prescribed by the parties but no such lease shall be enforceable after 99 years from the commencement of the term thereof.

(Added by Stats. 1953, Ch. 1344.)



719

Notwithstanding the 55-year limitation imposed by Section 718, property owned by, or held by, or under the management and control of, any city, or any department or board thereof, may be leased for a period which exceeds 55 years but does not exceed 99 years, if all of the following conditions are met:

(a) The lease shall be subject to periodic review by the city and shall take into consideration the then current market conditions. The local legislative body may, prior to final execution of the lease, establish the lease provisions which will periodically be reviewed, and determine when those provisions are to be reviewed.

(b) Any lease entered into by any city pursuant to this section shall be authorized by an ordinance adopted by the legislative body. The ordinance shall be subject to referendum in the manner prescribed by law for ordinances of cities.

(c) Prior to adopting an ordinance authorizing a lease, the legislative body shall hold a public hearing. Notice of the time and place of the hearing shall be published pursuant to Section 6066 of the Government Code, in one or more newspapers of general circulation within the city and shall be mailed to any person requesting special notice, to any present tenant of the public property, and to all owners of land adjoining the property.

(d) Any lease shall be awarded to the bidder which, in the determination of the legislative body, offers the greatest economic return to the city, after competitive bidding conducted in the manner determined by the legislative body. Notice inviting bids shall be published pursuant to Section 6066 in one or more newspapers of general circulation within the city.

(e) The provisions of subdivisions (b), (c), and (d) of this section do not apply to any charter city, which may utilize a procedure as specified by charter or adopted by ordinance in accordance with its charter.

(f) This section shall not apply to leases of property acquired for park purposes; to leases for the purpose of producing mineral, oil, gas, or other hydrocarbon substances; nor to leases of tidelands or submerged lands or improvements thereon.

(Added by Stats. 1983, Ch. 720, Sec. 1.)






ARTICLE 4 - Accumulations

722

Dispositions of the income of property to accrue and to be received at any time subsequent to the execution of the instrument creating such disposition are governed by the rules relating to future interests.

(Amended by Stats. 1991, Ch. 156, Sec. 12.)



723

All directions for the accumulation of the income of property, except such as are allowed by this Title, are void.

(Enacted 1872.)



724

(a)  An accumulation of the income of property may be directed by any will, trust or transfer in writing sufficient to pass the property or create the trust out of which the fund is to arise, for the benefit of one or more persons, objects or purposes, but may not extend beyond the time permitted for the vesting of future interests.

(b) Notwithstanding subdivision (a), the income arising from real or personal property held in a trust forming part of a profit-sharing plan of an employer for the exclusive benefit of its employees or their beneficiaries or forming part of a retirement plan formed primarily for the purpose of providing benefits for employees on or after retirement may be permitted to accumulate until the fund is sufficient, in the opinion of the trustee or trustees, to accomplish the purposes of the trust.

(Amended by Stats. 1991, Ch. 156, Sec. 13.)



725

If the direction for an accumulation of the income of property is for a longer term than is limited in the last section, the direction only, whether separable or not from the other provisions of the instrument, is void as respects the time beyond the limit prescribed in said last section, and no other part of such instrument is affected by the void portion of such direction.

(Amended by Stats. 1929, Ch. 143.)



726

When one or more persons for whose benefit an accumulation of income has been directed is or are destitute of other sufficient means of support or education, the proper court, upon application, may direct a suitable sum to be applied thereto out of the fund directed to be accumulated for the benefit of such person or persons.

(Amended by Stats. 1929, Ch. 143.)









CHAPTER 2.6 - Legal Estates Principal and Income Law

731

This chapter may be cited as the Legal Estates Principal and Income Law.

(Added by Stats. 1968, Ch. 193.)



731.01

Nothing in this chapter shall affect the provisions of the Personal Income Tax Law and the Bank and Corporation Tax Law.

(Added by Stats. 1968, Ch. 193.)



731.02

This chapter shall apply to all transactions by which a principal was established without the interposition of a trust on or after September 13, 1941, or is hereafter so established. Transactions by which a principal is held in trust are governed by Chapter 3 (commencing with Section 16300) of Part 4 of Division 9 of the Probate Code.

(Amended by Stats. 1986, Ch. 820, Sec. 3. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



731.03

(a) “Principal” as used in this chapter means any realty or personalty which has been so set aside or limited by the owner thereof or a person thereto legally empowered that it and any substitutions for it are eventually to be conveyed, delivered, or paid to a person, while the return therefrom or use thereof or any part of such return or use is in the meantime to be taken or received by or held for accumulation for the same or another person;

(b) “Income” as used in this chapter means the return derived from principal;

(c) “Tenant” as used in this chapter means the person to whom income is presently or currently payable, or for whom it is accumulated or who is entitled to the beneficial use of the principal presently and for a time prior to its distribution;

(d) “Remainderman” as used in this chapter means the person ultimately entitled to the principal, whether named or designated by the terms of the transaction by which the principal was established or determined by operation of law.

(Added by Stats. 1968, Ch. 193.)



731.04

This chapter shall govern the ascertainment of income and principal and the apportionment of receipts and expenses between tenants and remaindermen in all cases where a principal has been established without the interposition of a trust, except that in the establishment of the principal, provision may be made touching all matters covered by this chapter, and the person establishing the principal may himself direct the manner of ascertainment of income and principal and the apportionment of receipts and expenses or grant discretion to the tenant or other person to do so, and such provision and direction, where not otherwise contrary to law shall control notwithstanding this chapter. The exercise by the tenant or other designated person, of such discretionary power if in good faith and according to his best judgment, shall be conclusive, irrespective of whether it may be in accordance with the determination which the court having jurisdiction would have made.

(Added by Stats. 1968, Ch. 193.)



731.05

(a) All receipts of money or other property paid or delivered as rent of realty or hire of personalty, or interest on money loaned, or interest on or the rental or use value of property wrongfully withheld or tortiously damaged or otherwise in return for the use of principal, shall be deemed income unless otherwise expressly provided in this chapter. Dividends on corporate shares, payable in stock or otherwise, shall be deemed income except as provided in Section 731.07.

(b) All receipts of money or other property paid or delivered as the consideration for the sale or other transfer, not a leasing or letting, of property forming a part of principal, or as a repayment of loans, or in liquidation of the assets of a corporation, or as the proceeds of property taken on eminent domain proceedings where separate awards to tenant and remainderman are not made, or as proceeds of insurance upon property forming a part of the principal except where such insurance has been issued for the benefit of either tenant or remainderman alone, or otherwise as a refund or replacement or change in form of principal, shall be deemed principal unless otherwise expressly provided in this chapter. Any profit or loss resulting upon any change in form of principal shall inure to or fall upon principal, except in the case of property referred to and defined by Section 731.14, in which case the provisions of Section 731.14 shall govern.

(c) All income, after payment of expenses properly chargeable to it, shall be paid and delivered to the tenant or retained by him if already in his possession or held for accumulation where legally so directed by the terms of the transaction by which the principal was established; while the principal shall be held for ultimate distribution as determined by the terms of the transaction by which it was established or by law, except in the case of property referred to and defined by Section 731.14, in which case the provisions of Section 731.14 shall govern.

(Added by Stats. 1968, Ch. 193.)



731.06

Whenever a tenant’s right to income shall cease by death, or in any other manner, all payments theretofore actually paid to the tenant shall belong to the tenant or to his personal representative; all income actually received after such termination shall be paid to the person next entitled to income by the terms of the transaction by which the principal was established.

(Added by Stats. 1968, Ch. 193.)



731.07

(a) All dividends on shares of a corporation forming a part of the principal which are payable

(1) In shares of the declaring corporation of the same kind and rank as the shares on which such dividend is paid; and

(2) In shares of the declaring corporation of a different kind or rank to the extent that they represent a capitalization of surplus not derived from earnings, shall be deemed principal.

Subject to the provisions of this section, all dividends, other than those awarded to principal under (1) and (2) above, including ordinary and extraordinary dividends and dividends payable in shares or other securities or obligations of corporations other than the declaring corporation, shall be deemed income.

Where the tenant shall have the option of receiving a dividend either in cash or in the shares of the declaring corporation, it shall be considered as a cash dividend and deemed income, irrespective of the choice made by the tenant except as provided in subdivision (f) of this section.

(b) All rights to subscribe to the shares or other securities or obligations of a corporation accruing on account of the ownership of shares or other securities in such corporation, and the proceeds of any sale of such rights shall be deemed principal. All rights to subscribe to the shares or other securities or obligations of a corporation accruing on account of the ownership of shares or other securities in another corporation, and the proceeds of any sale of such rights, shall be deemed income.

(c) Where the assets of a corporation are liquidated, amounts paid upon corporate shares as cash dividends declared before such liquidation occurred or as arrears of preferred or guaranteed dividends shall be deemed income; all other amounts paid upon corporate shares on disbursement of the corporate assets to the stockholders shall be deemed principal. All disbursements of corporate assets to the stockholders, whenever made, which are designated by the corporation as a return of capital or division of corporate property shall be deemed principal.

(d) Where a corporation succeeds another by merger, consolidation, or reorganization or otherwise acquires its assets, and the corporate shares of the succeeding corporation are issued to the shareholders of the original corporation in like proportion to, or in substitution for, their shares of the original corporation, the two corporations shall be considered a single corporation in applying the provisions of this section. But, two corporations shall not be considered a single corporation under this section merely because one owns corporate shares of or otherwise controls or directs the other.

(e) In applying this section the date when a dividend accrues to the person who is entitled to it shall be held to be the date specified by the corporation as the one on which the stockholders entitled thereto are determined, or in default thereof the date of declaration of the dividend.

(f) Distributions made from ordinary income by a regulated investment company or by a trust qualifying and electing to be taxed under federal law as a real estate investment trust are income. All other distributions made by the company or trust, including distributions from capital gains, depreciation, or depletion, whether in the form of cash or an option to take new stock or cash or an option to purchase additional shares, are principal.

(g) The tenant may rely upon the statement of the paying corporation as to whether dividends are paid from profits or earnings or are a return of capital or division of corporate property, and as to any other fact, relevant under any provision of this chapter, concerning the source or character of dividends or disbursements of corporate assets.

(Added by Stats. 1968, Ch. 193.)



731.08

Where any part of the principal consists of bonds or other obligations for the payment of money, they shall be deemed principal at their inventory value as fixed by the appraiser or appraisers regularly appointed by the court, or, in default thereof, at their market value at the time the principal was established, or at their cost where purchased later, regardless of their par or maturity value; and upon their respective maturities or upon their sale or other disposition any loss or gain realized thereon shall fall upon or inure to the principal, except in the case of property referred to and defined by Section 731.14, in which case the provisions of Section 731.14 shall govern. Where any part of the principal consists of a bond or other obligation for the payment of money, bearing no stated interest but redeemable at maturity or a future time at an amount in excess of the amount in consideration of which it was issued, such accretion, as when realized, shall inure to income.

(Added by Stats. 1968, Ch. 193.)



731.09

(a) Whenever a tenant is authorized by the terms of the transaction by which the principal was established or by law, to use any part of the principal in the continuance of a business which the original owner of the property comprising the principal had been carrying on, the net profits of such business attributable to such principal shall be deemed income.

(b) Where such business consists of buying and selling property, the net profits for any period shall be ascertained by deducting from the gross returns during, and the inventory value of the property at the end of, such period, the expenses during, and the inventory value of the property at the beginning of, such period.

(c) Where such business does not consist of buying and selling property, the net income shall be computed in accordance with the customary practice of such business, but not in such way as to decrease the principal.

(d) Any increase in the value of the principal used in such business shall be deemed principal, and all losses in any one calendar year, after the income from such business for that year has been exhausted, shall fall upon principal.

(Added by Stats. 1968, Ch. 193.)



731.10

Where any part of the principal consists of animals employed in business, the provisions of Section 731.09 shall apply; and in other cases where the animals are held as a part of the principal partly or wholly because of the offspring or increase which they are expected to produce, all offspring or increase shall be deemed principal to the extent necessary to maintain the original number of such animals and the remainder shall be deemed income; and in all other cases such offspring or increase shall be deemed income.

(Added by Stats. 1968, Ch. 193.)



731.11

(a) Where any part of the principal consists of property in lands from which may be taken timber, minerals, oils, gas, or other natural resources, and the tenant in possession is not under a duty to change the form of the investment of the principal, or (the duty to change the form of the investment being absent) is authorized by law or by the terms of the transaction by which the principal was established, to lease or otherwise develop such natural resources, and no provision is made for the disposition of the net proceeds thereof after the payment of expenses and carrying charges on such property, such proceeds shall be deemed income, whether received as rent or bonus on a lease or as a consideration, by way of royalties or otherwise for the permanent severance of such natural resources from the lands. A duty to change the form of the investment shall be negatived, and authority to develop such natural resources shall be deemed to exist (not excluding other cases where appropriate intent is manifested) where: (1) the resources or the right to exploit them is specifically devised or granted, or (2) where development or exploitation of the resources had begun prior to the transaction by which the principal was established, or (3) where by the terms of that transaction a general authority to lease or otherwise develop is conferred, or (4) where the lands are directed to be retained. The fact that such property received upon creation of the principal does not fall within the category of investments which the tenant or a trustee would be authorized to make under the law or the terms of the particular instrument by which the principal is established, nor the conferring of a mere authority, as distinguished from a direction, to sell such property, shall not be deemed to evidence an intent that the form of the investment shall be changed.

(b) Where any part of the principal consists of property in lands containing such natural resources, and the conditions under which the proceeds thereof become income shall not exist, then in the absence of the expression of contrary intent in the terms of the transaction by which the principal was established, all such proceeds from such resources, not in excess of 5 percent per annum of the inventory value of such resources as fixed by the appraiser or appraisers regularly appointed by the court, or in default thereof their fair market value at the time the principal was established, or their cost if acquired later, shall be deemed income and the remainder principal.

(c) Nothing in this section shall be construed to abrogate or extend any right which may otherwise have accrued by law to a tenant to develop or work such natural resources for his own benefit.

(Added by Stats. 1968, Ch. 193.)



731.12

Where any part of the principal consists of property subject to depletion, such as leaseholds, patents, copyrights, and royalty rights, and the tenant in possession is not under a duty to change the form of the investment of the principal, the full amount of rents, royalties, or income from the property shall be income to the tenant; but where the tenant is under a duty to change the form of the investment, either at once or as soon as a reasonable price, not representing an undue sacrifice of value, may be obtained, then the rents, royalties or income from such property not in excess of 5 percent per annum of its inventory value as fixed by the appraiser or appraisers regularly appointed by the court, or in default thereof its market value at the time the principal was established or at its cost where purchased later, shall be deemed income and the remainder principal.

(Added by Stats. 1968, Ch. 193.)



731.13

(a) Where any part of a principal in the possession of a tenant consists of realty or personalty which for more than a year and until disposed of as hereinafter stated has not produced an average net income of at least 1 percent per annum of its inventory value as fixed by the appraiser or appraisers regularly appointed by the court, or in default thereof its market value at the time the principal was established or of its cost where purchased or otherwise acquired later, and the tenant is under a duty to change the form of the investment as soon as a reasonable price, not representing an undue sacrifice of value, may be obtained and such change is delayed, but is made before the principal is finally distributed, then the tenant shall be entitled to share in the net proceeds received from the property as delayed income to the extent hereinafter stated.

(b) Such income shall be the difference between the net proceeds received from the property and the amount which, had it been placed at simple interest at the rate of 5 percent per annum for the period during which the change was delayed, would have produced the net proceeds at the time of change, but in no event shall such income be more than the amount by which the net proceeds exceed the inventory value of the property as fixed by the appraiser or appraisers regularly appointed by the court, or in default thereof its market value at the time the principal was established or its cost where purchased later. The net proceeds shall consist of the gross proceeds received from the property less any expenses incurred in disposing of it and less all carrying charges which have been paid out of principal during the period while it has been unproductive.

(c) The change shall be taken to have been delayed from the time when the duty to make it first arose, which shall be presumed in the absence of evidence to the contrary, to be one year after the tenant first received the property if then unproductive, otherwise one year after it became unproductive.

(d) If the tenant has received any income from the property or has had any beneficial use thereof during the period while the change has been delayed, his share of the delayed income shall be reduced by the amount of such income received or the value of the use had.

(e) As between successive tenants, or a tenant and a remainderman, delayed income shall be apportioned in the same manner as provided for income by Section 731.06.

(Added by Stats. 1968, Ch. 193.)



731.14

(a) Where any part of the principal in possession of the tenant consists of an obligation for the payment of money secured by a mortgage or other hypothecation of real or personal property, and by reason of the enforcement of such obligation or by agreement in lieu of enforcement the tenant acquires any property, real or personal, of whatsoever kind, including a money judgment, such property shall be treated as a single substituted asset, and thereafter all income therefrom, expenses incident thereto and proceeds received upon sale, satisfaction, or transfer thereof, not a leasing or letting, excepting gain or profit on such sale, satisfaction or transfer, shall be apportioned in the same manner as provided by this chapter for property of like character acquired by purchase or held as a part of the estate at the time the principal was established.

Gain or profit realized on sale, satisfaction, or transfer, not a leasing or a letting, of property referred to in this section shall be credited to the income in an amount up to, but not exceeding, the accrued unpaid interest on the original obligation secured by such property as of the date of its acquisition by enforcement of the obligation or agreement in lieu thereof, and the balance shall be credited to principal. Such credit to income on account of accrued interest shall be in addition to any and all other credits due income by the terms of any other section of this chapter. Should any portion of such credit to income on account of accrued interest be in a form other than cash, then, and in that event, the full amount of such credit to income shall be paid first out of any sums received from the conversion of such asset into cash whether by payment, sale, or transfer before any sums so received shall be paid to principal.

As between successive tenants or a tenant and a remainderman, all sums paid hereunder on account of accrued interest shall be apportioned in the same manner as provided for income by Section 731.06.

The cost price of the property shall be the unpaid balance of the principal sum of the debt secured by such property, plus all sums whenever paid on any of the following items:

(1) All costs, charges, and expenses incident to the acquisition of such property;

(2) All taxes, bonds, and assessments, or any of them, which were payable at the date of the acquisition of such property by the tenant, excepting, however, interest accruing thereon from the date of the acquisition of such property by the tenant; and all such sums shall be a charge against the principal.

(b) Upon the sale, surrender, or other disposition of a bond, debenture, note, or other evidence of an indebtedness, voluntarily created, or of a certificate of deposit evidencing the deposit of any such instrument with a protective or reorganization committee, or of stock or other security received through paricipation in the enforcement of such obligation or the foreclosure of the security therefor, upon which bond or other obligation there is overdue unpaid interest which accrued after the establishment of the principal, the proceeds realized upon such sale, surrender, or other disposition, after repayment (1) of expenses incurred in connection therewith and (2) of any sums paid to protect or preserve such security, shall be divided pro rata between income and principal, computing interest at the rate specified in such obligation. The amount allocable to income shall in no case exceed the interest accrued and unpaid on the original obligation up to the time of such sale or other disposition or, where another security has been received in lieu of the original obligation, the income which would have accrued on the latter up to such time, less income received from the original or the substituted security. The terms sale, surrender, or other disposition, as above used, shall include compromise, settlement, accord and satisfaction, and similar arrangements.

(Added by Stats. 1968, Ch. 193.)



731.15

(a) All ordinary expenses incurred in connection with the principal or with its administration and management, including regularly recurring taxes assessed against any portion of the principal, water rates, premiums on insurance taken upon the estates of both tenant and remainderman, interest on mortgages on the principal, ordinary repairs, compensation of assistants and court costs on regular accountings, except attorneys’ fees, shall be paid out of income. But such expenses where incurred in disposing of, or as carrying charges on, unproductive property as defined in Section 731.13, shall be paid out of principal, subject to the provisions of subdivision (b) of Section 731.13. Attorneys’ fees for ordinary or current services shall be paid one-half out of income; one-half out of principal or in such other proportion as the court may direct.

(b) Attorneys’ fees and other costs incurred in maintaining or defending any action to protect the property or assure the title thereof, unless due to the fault or cause of the tenant, costs of, or assessments for, improvements to property forming part of the principal, brokers’ commissions, title charges, and other costs incurred in connection with purchasing, selling, or leasing property, or investing or reinvesting principal, and all other expenses, except as specified in subdivision (a) of this section, shall be paid out of principal. Any tax levied by any authority, federal, state, or foreign, upon profit or gain defined under the terms of subdivision (b) of Section 731.05 shall be paid out of principal, notwithstanding such tax may be denominated a tax upon income by the taxing authority.

(Added by Stats. 1968, Ch. 193.)






CHAPTER 3 - Rights of Owners

732

The owner of a thing owns also all its products and accessions.

(Enacted 1872.)



733

When, in consequence of a valid limitation of a future interest, there is a suspension of the power of alienation or of the ownership during the continuation of which the income is undisposed of, and no valid direction for its accumulation is given, such income belongs to the persons presumptively entitled to the next eventual interest.

(Enacted 1872.)






CHAPTER 4 - Termination of Ownership

739

A future interest, depending on the contingency of the death of any person without successors, heirs, issue, or children, is defeated by the birth of a posthumous child of such person, capable of taking by succession.

(Enacted 1872.)



740

A future interest may be defeated in any manner or by any act or means which the party creating such interest provided for or authorized in the creation thereof; nor is a future interest, thus liable to be defeated, to be on that ground adjudged void in its creation.

(Enacted 1872.)



741

No future interest can be defeated or barred by any alienation or other act of the owner of the intermediate or precedent interest, nor by any destruction of such precedent interest by forfeiture, surrender, merger, or otherwise, except as provided by the next section, or where a forfeiture is imposed by statute as a penalty for the violation thereof.

(Enacted 1872.)



742

No future interest, valid in its creation, is defeated by the determination of the precedent interest before the happening of the contingency on which the future interest is limited to take effect; but should such contingency afterwards happen, the future interest takes effect in the same manner and to the same extent as if the precedent interest had continued to the same period.

(Enacted 1872.)









TITLE 3 - GENERAL DEFINITIONS

748

The income of property, as the term is used in this Part of the Code, includes the rents and profits of real property, the interest of money, dividends upon stock, and other produce of personal property.

(Enacted 1872.)



749

The delivery of the grant, where a limitation, condition, or future interest is created by grant, and the death of the testator, where it is created by will, is to be deemed the time of the creation of the limitation, condition, or interest, within the meaning of this Part of the Code.

(Enacted 1872.)









PART 2 - REAL OR IMMOVABLE PROPERTY

TITLE 1 - GENERAL PROVISIONS

Section Seven Hundred and Fifty-five. Real property within the State is governed by the law of this State, except where the title is in the United States.

(Amended by Code Amendments 1873-74, Ch. 612.)



TITLE 2 - ESTATES IN REAL PROPERTY

CHAPTER 1 - Estates in General

761

Estates in real property, in respect to the duration of their enjoyment are either:

l. Estates of inheritance or perpetual estates;

2. Estates for life;

3. Estates for years; or,

4. Estates at will.

(Enacted 1872.)



[762.]

Section Seven Hundred and Sixty-two. Every estate of inheritance is a fee, and every such estate, when not defeasible or conditional, is a fee simple or an absolute fee.

(Amended by Code Amendments 1873-74, Ch. 612.)



763

Estates tail are abolished, and every estate which would be at common law adjudged to be a fee tail is a fee simple; and if no valid remainder is limited thereon, is a fee simple absolute.

(Enacted 1872.)



764

Where a remainder in fee is limited upon any estate, which would by the common law be adjudged a fee tail, such remainder is valid as a contingent limitation upon a fee, and vests in possession on the death of the first taker, without issue living at the time of his death.

(Enacted 1872.)



765

Estates of inheritance and for life are called estates of freehold; estates for years are chattels real; and estates at will are chattel interests, but are not subject to enforcement of a money judgment.

(Amended by Stats. 1982, Ch. 497, Sec. 2. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



[766.]

Section Seven Hundred and Sixty-six. An estate during the life of a third person, whether limited to heirs or otherwise, is a freehold.

(Amended by Code Amendments 1873-74, Ch. 612.)



767

A future estate may be limited by the act of the party to commence in possession at a future day, either without the intervention of a precedent estate, or on the termination, by lapse of time or otherwise, of a precedent estate created at the same time.

(Enacted 1872.)



768

A reversion is the residue of an estate left by operation of law in the grantor or his successors, or in the successors of a testator, commencing in possession on the determination of a particular estate granted or devised.

(Enacted 1872.)



769

When a future estate, other than a reversion, is dependent on a precedent estate, it may be called a remainder, and may be created and transferred by that name.

(Enacted 1872.)



773

Subject to the rules of this title, and of Part 1 of this division, a freehold estate, as well as a chattel real, may be created to commence at a future day; an estate for life may be created in a term of years, and a remainder limited thereon; a remainder of a freehold or chattel real, either contingent or vested, may be created, expectant on the determination of a term of years; and a fee may be limited on a fee, upon a contingency, which, if it should occur, must happen within the period prescribed by the statutory rule against perpetuities in Article 2 (commencing with Section 21205) of Chapter 1 of Part 2 of Division 11 of the Probate Code.

(Amended by Stats. 1991, Ch. 156, Sec. 14.)



778

A remainder may be limited on a contingency which, in case it should happen, will operate to abridge or determine the precedent estate; and every such remainder is to be deemed a conditional limitation.

(Enacted 1872.)



779

When a remainder is limited to the heirs, or heirs of the body, of a person to whom a life estate in the same property is given, the persons who, on the termination of the life estate, are the successors or heirs of the body of the owner for life, are entitled to take by virtue of the remainder so limited to them, and not as mere successors of the owner for life.

(Enacted 1872.)



780

When a remainder on an estate for life or for years is not limited on a contingency defeating or avoiding such precedent estate, it is to be deemed intended to take effect only on the death of the first taker, or the expiration, by lapse of time, of such term of years.

(Enacted 1872.)



781

A general or special power of appointment does not prevent the vesting of a future estate limited to take effect in case such power is not executed.

(Enacted 1872.)



782

(a) Any provision in any deed of real property in California, whether executed before or after the effective date of this section, that purports to restrict the right of any persons to sell, lease, rent, use, or occupy the property to persons having any characteristic listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955 and Section 12955.2 of the Government Code, by providing for payment of a penalty, forfeiture, reverter, or otherwise, is void.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of this code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of this code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 22) by Stats. 2013, Ch. 605, Sec. 10. Effective January 1, 2014.)



782.5

(a) Any deed or other written instrument that relates to title to real property, or any written covenant, condition, or restriction annexed or made a part of, by reference or otherwise, any deed or instrument that relates to title to real property, which contains any provision that purports to forbid, restrict, or condition the right of any person or persons to sell, buy, lease, rent, use, or occupy the property on account of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code, with respect to any person or persons, shall be deemed to be revised to omit that provision.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of this code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of this code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(c) This section shall not be construed to limit or expand the powers of a court to reform a deed or other written instrument.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 23) by Stats. 2013, Ch. 605, Sec. 11. Effective January 1, 2014.)



783

A condominium is an estate in real property described in Section 4125 or 6542. A condominium may, with respect to the duration of its enjoyment, be either (1) an estate of inheritance or perpetual estate, (2) an estate for life, (3) an estate for years, such as a leasehold or a subleasehold, or (4) any combination of the foregoing.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 24) by Stats. 2013, Ch. 605, Sec. 12. Effective January 1, 2014.)



783.1

In a stock cooperative, as defined in Section 4190 or 6566, both the separate interest, as defined in paragraph (4) of subdivision (a) of Section 4185 or in paragraph (3) of subdivision (a) of Section 6564, and the correlative interest in the stock cooperative corporation, however designated, are interests in real property.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 25) by Stats. 2013, Ch. 605, Sec. 13. Effective January 1, 2014.)



784

“Restriction,” when used in a statute that incorporates this section by reference, means a limitation on, or provision affecting, the use of real property in a deed, declaration, or other instrument, whether in the form of a covenant, equitable servitude, condition subsequent, negative easement, or other form of restriction.

(Added by Stats. 1998, Ch. 14, Sec. 1. Effective January 1, 1999.)






CHAPTER 2 - Termination of Estates

789

A tenancy or other estate at will, however created, may be terminated by the landlord’s giving notice in writing to the tenant, in the manner prescribed by Section 1162 of the Code of Civil Procedure, to remove from the premises within a period of not less than 30 days, to be specified in the notice.

(Amended by Stats. 2002, Ch. 664, Sec. 32. Effective January 1, 2003.)



789.3

(a) A landlord shall not with intent to terminate the occupancy under any lease or other tenancy or estate at will, however created, of property used by a tenant as his residence willfully cause, directly or indirectly, the interruption or termination of any utility service furnished the tenant, including, but not limited to, water, heat, light, electricity, gas, telephone, elevator, or refrigeration, whether or not the utility service is under the control of the landlord.

(b) In addition, a landlord shall not, with intent to terminate the occupancy under any lease or other tenancy or estate at will, however created, of property used by a tenant as his or her residence, willfully:

(1) Prevent the tenant from gaining reasonable access to the property by changing the locks or using a bootlock or by any other similar method or device;

(2) Remove outside doors or windows; or

(3) Remove from the premises the tenant’s personal property, the furnishings, or any other items without the prior written consent of the tenant, except when done pursuant to the procedure set forth in Chapter 5 (commencing with Section 1980) of Title 5 of Part 4 of Division 3.

Nothing in this subdivision shall be construed to prevent the lawful eviction of a tenant by appropriate legal authorities, nor shall anything in this subdivision apply to occupancies defined by subdivision (b) of Section 1940.

(c) Any landlord who violates this section shall be liable to the tenant in a civil action for all of the following:

(1) Actual damages of the tenant.

(2) An amount not to exceed one hundred dollars ($100) for each day or part thereof the landlord remains in violation of this section. In determining the amount of such award, the court shall consider proof of such matters as justice may require; however, in no event shall less than two hundred fifty dollars ($250) be awarded for each separate cause of action. Subsequent or repeated violations, which are not committed contemporaneously with the initial violation, shall be treated as separate causes of action and shall be subject to a separate award of damages.

(d) In any action under subdivision (c) the court shall award reasonable attorney’s fees to the prevailing party. In any such action the tenant may seek appropriate injunctive relief to prevent continuing or further violation of the provisions of this section during the pendency of the action. The remedy provided by this section is not exclusive and shall not preclude the tenant from pursuing any other remedy which the tenant may have under any other provision of law.

(Amended by Stats. 1979, Ch. 333.)



790

After such notice has been served, and the period specified by such notice has expired, but not before, the landlord may reënter, or proceed according to law to recover possession.

(Enacted 1872.)



791

Whenever the right of reentry is given to a grantor or a lessor in any grant or lease or otherwise, such reentry may be made at any time after the right has accrued, upon three days’ notice, as provided in sections 1161 and 1162, Code of Civil Procedure; provided, however, that the said three days’ notice shall not be required in cases where the hiring of real property is for a term not specified by the parties and where such hiring was terminated under and in accordance with the provisions of section 1946 of the Civil Code.

(Amended by Stats. 1931, Ch. 1033.)



792

Summary proceedings for obtaining possession of real property forcibly entered, or forcibly and unlawfully detained, are provided for in Sections 1159 to 1175, both inclusive, of the Code of Civil Procedure.

(Enacted 1872.)



793

An action for the possession of real property leased or granted, with a right of re-entry, may be maintained at any time, after the right to re-enter has accrued, without the notice prescribed in section seven hundred and ninety-one.

(Amended by Stats. 1905, Ch. 438.)






CHAPTER 2.5 - Mobilehome Residency Law

ARTICLE 1 - General

798

This chapter shall be known and may be cited as the “Mobilehome Residency Law.”

(Amended by Stats. 1992, Ch. 958, Sec. 1. Effective September 28, 1992.)



798.1

Unless the provisions or context otherwise requires, the following definitions shall govern the construction of this chapter.

(Added by Stats. 1978, Ch. 1031.)



798.2

“Management” means the owner of a mobilehome park or an agent or representative authorized to act on his behalf in connection with matters relating to a tenancy in the park.

(Added by Stats. 1978, Ch. 1031.)



798.3

(a) “Mobilehome” is a structure designed for human habitation and for being moved on a street or highway under permit pursuant to Section 35790 of the Vehicle Code. Mobilehome includes a manufactured home, as defined in Section 18007 of the Health and Safety Code, and a mobilehome, as defined in Section 18008 of the Health and Safety Code, but, except as provided in subdivision (b), does not include a recreational vehicle, as defined in Section 799.29 of this code and Section 18010 of the Health and Safety Code or a commercial coach as defined in Section 18001.8 of the Health and Safety Code.

(b) “Mobilehome,” for purposes of this chapter, other than Section 798.73, also includes trailers and other recreational vehicles of all types defined in Section 18010 of the Health and Safety Code, other than motor homes, truck campers, and camping trailers, which are used for human habitation if the occupancy criteria of either paragraph (1) or (2), as follows, are met:

(1) The trailer or other recreational vehicle occupies a mobilehome site in the park, on November 15, 1992, under a rental agreement with a term of one month or longer, and the trailer or other recreational vehicle occupied a mobilehome site in the park prior to January 1, 1991.

(2) The trailer or other recreational vehicle occupies a mobilehome site in the park for nine or more continuous months commencing on or after November 15, 1992.

“Mobilehome” does not include a trailer or other recreational vehicle located in a recreational vehicle park subject to Chapter 2.6 (commencing with Section 799.20).

(Amended by Stats. 2005, Ch. 595, Sec. 1. Effective January 1, 2006.)



798.4

“Mobilehome park” is an area of land where two or more mobilehome sites are rented, or held out for rent, to accommodate mobilehomes used for human habitation.

(Added by Stats. 1978, Ch. 1031.)



798.6

“Park” is a manufactured housing community as defined in Section 18210.7 of the Health and Safety Code, or a mobilehome park.

(Amended by Stats. 2007, Ch. 596, Sec. 1. Effective January 1, 2008.)



798.7

“New Construction” means any newly constructed spaces initially held out for rent after January 1, 1990.

(Added by Stats. 1989, Ch. 412, Sec. 1.)



798.8

“Rental agreement” is an agreement between the management and the homeowner establishing the terms and conditions of a park tenancy. A lease is a rental agreement.

(Amended by Stats. 1982, Ch. 1397, Sec. 1.)



798.9

“Homeowner” is a person who has a tenancy in a mobilehome park under a rental agreement.

(Amended by Stats. 1982, Ch. 1397, Sec. 2.)



798.10

“Change of use” means a use of the park for a purpose other than the rental, or the holding out for rent, of two or more mobilehome sites to accommodate mobilehomes used for human habitation, and does not mean the adoption, amendment, or repeal of a park rule or regulation. A change of use may affect an entire park or any portion thereof. “Change of use” includes, but is not limited to, a change of the park or any portion thereof to a condominium, stock cooperative, planned unit development, or any form of ownership wherein spaces within the park are to be sold.

(Amended by Stats. 1980, Ch. 137, Sec. 1.)



798.11

“Resident” is a homeowner or other person who lawfully occupies a mobilehome.

(Amended by Stats. 1982, Ch. 1397, Sec. 3.)



798.12

“Tenancy” is the right of a homeowner to the use of a site within a mobilehome park on which to locate, maintain, and occupy a mobilehome, site improvements, and accessory structures for human habitation, including the use of the services and facilities of the park.

(Amended by Stats. 1982, Ch. 1397, Sec. 4.)



798.13

(a) This chapter does not apply to any area owned, operated, or maintained by the state for the purpose of providing employee housing or space for a mobilehome owned or occupied by an employee of the state.

(b) Notwithstanding subdivision (a), a state employer shall provide the occupant of a privately owned mobilehome that is situated in an employee housing area owned, operated, or maintained by the state, and that is occupied by a state employee by agreement with his or her state employer and subject to the terms and conditions of that state employment, with a minimum of 60-days’ notice prior to terminating the tenancy for any reason.

(Added by Stats. 2000, Ch. 471, Sec. 1. Effective January 1, 2001.)



798.14

(a) Unless otherwise provided, all notices required by this chapter shall be either delivered personally to the homeowner or deposited in the United States mail, postage prepaid, addressed to the homeowner at his or her site within the mobilehome park.

(b) All notices required by this chapter to be delivered prior to February 1 of each year may be combined in one notice that contains all the information required by the sections under which the notices are given.

(Amended by Stats. 2012, Ch. 478, Sec. 1. Effective January 1, 2013.)






ARTICLE 2 - Rental Agreement

798.15

The rental agreement shall be in writing and shall contain, in addition to the provisions otherwise required by law to be included, all of the following:

(a) The term of the tenancy and the rent therefor.

(b) The rules and regulations of the park.

(c) A copy of the text of this chapter shall be provided as an exhibit and shall be incorporated into the rental agreement by reference. Management shall do one of the following prior to February 1 of each year, if a significant change was made in this chapter by legislation enacted in the prior year:

(1) Provide all homeowners with a copy of this chapter.

(2) Provide written notice to all homeowners that there has been a change to this chapter and that they may obtain one copy of this chapter from management at no charge. Management shall provide a copy within a reasonable time, not to exceed seven days, upon request.

(d) A provision specifying that (1) it is the responsibility of the management to provide and maintain physical improvements in the common facilities in good working order and condition and (2) with respect to a sudden or unforeseeable breakdown or deterioration of these improvements, the management shall have a reasonable period of time to repair the sudden or unforeseeable breakdown or deterioration and bring the improvements into good working order and condition after management knows or should have known of the breakdown or deterioration. For purposes of this subdivision, a reasonable period of time to repair a sudden or unforeseeable breakdown or deterioration shall be as soon as possible in situations affecting a health or safety condition, and shall not exceed 30 days in any other case except where exigent circumstances justify a delay.

(e) A description of the physical improvements to be provided the homeowner during his or her tenancy.

(f) A provision listing those services which will be provided at the time the rental agreement is executed and will continue to be offered for the term of tenancy and the fees, if any, to be charged for those services.

(g) A provision stating that management may charge a reasonable fee for services relating to the maintenance of the land and premises upon which a mobilehome is situated in the event the homeowner fails to maintain the land or premises in accordance with the rules and regulations of the park after written notification to the homeowner and the failure of the homeowner to comply within 14 days. The written notice shall state the specific condition to be corrected and an estimate of the charges to be imposed by management if the services are performed by management or its agent.

(h) All other provisions governing the tenancy.

(i) A copy of the following notice. Management shall also, prior to February 1 of each year, provide a copy of the following notice to all homeowners:

IMPORTANT NOTICE TO ALL MANUFACTURED HOME/MOBILEHOME OWNERS: CALIFORNIA LAW REQUIRES THAT YOU BE MADE AWARE OF THE FOLLOWING:

The Mobilehome Residency Law (MRL), found in Section 798 et seq. of the Civil Code, establishes the rights and responsibilities of homeowners and park management. The MRL is deemed a part of the terms of any park rental agreement or lease. This notice is intended to provide you with a general awareness of selected parts of the MRL. It does not serve as a legal explanation or interpretation. For authoritative information, you must read and understand the laws. These laws change from time to time. In any year in which the law has changed, you may obtain one copy of the full text of the law from management at no charge. This notice is required by Civil Code Section 798.15(i) and the information provided may not be current.

Homeowners and park management have certain rights and responsibilities under the MRL. These include, but are not limited to:

1.

Management must give a homeowner written notice of any increase in his or her rent at least 90 days before the date of the increase. (Civil Code Section 798.30)

2.

No rental or sales agreement may contain a provision by which a purchaser or a homeowner waives any of his or her rights under the MRL. (Civil Code Sections 798.19, 798.77)

3.

Management may not terminate or refuse to renew a homeowner’s tenancy except for one or more of the authorized reasons set forth in the MRL. (Civil Code Sections 798.55, 798.56)

4.

A homeowner must give written notice to the management of not less than 60 days before vacating his or her tenancy. (Civil Code Section 798.59)

5.

Homeowners, residents, and their guests must comply with the rental agreement or lease, including the reasonable rules and regulations of the park and all applicable local ordinances and state laws and regulations relating to mobilehomes. Failure to comply could be grounds for eviction from the park. (Civil Code Section 798.56)

6.

Homeowners must pay rent, utility charges, and reasonable incidental service charges in a timely manner. Failure to comply could be grounds for eviction from the park. (Civil Code Section 798.56)

7.

Homeowners have a right to peacefully assemble and freely communicate with respect to mobilehome living and for social or educational purposes. Homeowners have a right to meet in the park, at reasonable hours and in a reasonable manner, for any lawful purpose. Homeowners may not be charged a cleaning deposit in order to use the park clubhouse for meetings of resident organizations or for other lawful purposes, such as to hear from political candidates, so long as a homeowner of the park is hosting the meeting and all park residents are allowed to attend. Homeowners may not be required to obtain liability insurance in order to use common facilities unless alcohol is served. (Civil Code Sections 798.50, 798.51)

8.

If a home complies with certain standards, the homeowner is entitled to sell it in place in the park. Management may require certain upgrades. Management may not require a homeowner to sell his or her home to the park, may not charge a transfer or selling fee, and may not require a homeowner to use a broker or dealer approved by the park. A homeowner has a right to advertise his or her home for sale. Management may deny approval of a buyer, but only for certain reasons listed in the law. (Civil Code Sections 798.70-798.74)

9.

Management has the right to enter the space upon which a mobilehome is situated for maintenance of utilities, trees, and driveways; for inspection and maintenance of the space in accordance with the rules and regulations of the park when the homeowner or resident fails to maintain the space; and for protection and maintenance of the mobilehome park at any reasonable time, but not in a manner or at a time that would interfere with the resident’s quiet enjoyment of his or her home. (Civil Code Section 798.26)

10.

A homeowner may not make any improvements or alterations to his or her space or home without following the rules and regulations of the park and all applicable local ordinances and state laws and regulations, which may include obtaining a permit to construct, and, if required by park rules or the rental agreement, without prior written approval of management. Failure to comply could be grounds for eviction from the park. (Civil Code Section 798.56)

(Amended by Stats. 2012, Ch. 478, Sec. 2. Effective January 1, 2013.)



798.16

(a) The rental agreement may include other provisions permitted by law, but need not include specific language contained in state or local laws not a part of this chapter.

(b) Management shall return an executed copy of the rental agreement to the homeowner within 15 business days after management has received the rental agreement signed by the homeowner.

(Amended by Stats. 2004, Ch. 302, Sec. 1. Effective January 1, 2005.)



798.17

(a) (1) Rental agreements meeting the criteria of subdivision (b) shall be exempt from any ordinance, rule, regulation, or initiative measure adopted by any local governmental entity which establishes a maximum amount that a landlord may charge a tenant for rent. The terms of a rental agreement meeting the criteria of subdivision (b) shall prevail over conflicting provisions of an ordinance, rule, regulation, or initiative measure limiting or restricting rents in mobilehome parks, only during the term of the rental agreement or one or more uninterrupted, continuous extensions thereof. If the rental agreement is not extended and no new rental agreement in excess of 12 months’ duration is entered into, then the last rental rate charged for the space under the previous rental agreement shall be the base rent for purposes of applicable provisions of law concerning rent regulation, if any.

(2) In the first sentence of the first paragraph of a rental agreement entered into on or after January 1, 1993, pursuant to this section, there shall be set forth a provision in at least 12-point boldface type if the rental agreement is printed, or in capital letters if the rental agreement is typed, giving notice to the homeowner that the rental agreement will be exempt from any ordinance, rule, regulation, or initiative measure adopted by any local governmental entity which establishes a maximum amount that a landlord may charge a tenant for rent.

(b) Rental agreements subject to this section shall meet all of the following criteria:

(1) The rental agreement shall be in excess of 12 months’ duration.

(2) The rental agreement shall be entered into between the management and a homeowner for the personal and actual residence of the homeowner.

(3) The homeowner shall have at least 30 days from the date the rental agreement is first offered to the homeowner to accept or reject the rental agreement.

(4) The homeowner who signs a rental agreement pursuant to this section may void the rental agreement by notifying management in writing within 72 hours of returning the signed rental agreement to management. This paragraph shall only apply if management provides the homeowner a copy of the signed rental agreement at the time the homeowner returns the signed rental agreement.

(5) The homeowner who signs a rental agreement pursuant to this section may void the agreement within 72 hours of receiving an executed copy of the rental agreement pursuant to Section 798.16. This paragraph shall only apply if management does not provide the homeowner with a copy of the signed rental agreement at the time the homeowner returns the signed rental agreement.

(c) If, pursuant to paragraph (3) or (4) of subdivision (b), the homeowner rejects the offered rental agreement or rescinds a signed rental agreement, the homeowner shall be entitled to instead accept, pursuant to Section 798.18, a rental agreement for a term of 12 months or less from the date the offered rental agreement was to have begun. In the event the homeowner elects to have a rental agreement for a term of 12 months or less, including a month-to-month rental agreement, the rental agreement shall contain the same rental charges, terms, and conditions as the rental agreement offered pursuant to subdivision (b), during the first 12 months, except for options, if any, contained in the offered rental agreement to extend or renew the rental agreement.

(d) Nothing in subdivision (c) shall be construed to prohibit the management from offering gifts of value, other than rental rate reductions, to homeowners who execute a rental agreement pursuant to this section.

(e) With respect to any space in a mobilehome park that is exempt under subdivision (a) from any ordinance, rule, regulation, or initiative measure adopted by any local governmental entity that establishes a maximum amount that a landlord may charge a homeowner for rent, and notwithstanding any ordinance, rule, regulation, or initiative measure, a mobilehome park shall not be assessed any fee or other exaction for a park space that is exempt under subdivision (a) imposed pursuant to any ordinance, rule, regulation, or initiative measure. No other fee or other exaction shall be imposed for a park space that is exempt under subdivision (a) for the purpose of defraying the cost of administration thereof.

(f) At the time the rental agreement is first offered to the homeowner, the management shall provide written notice to the homeowner of the homeowner’s right (1) to have at least 30 days to inspect the rental agreement, and (2) to void the rental agreement by notifying management in writing within 72 hours of receipt of an executed copy of the rental agreement. The failure of the management to provide the written notice shall make the rental agreement voidable at the homeowner’s option upon the homeowner’s discovery of the failure. The receipt of any written notice provided pursuant to this subdivision shall be acknowledged in writing by the homeowner.

(g) No rental agreement subject to subdivision (a) that is first entered into on or after January 1, 1993, shall have a provision which authorizes automatic extension or renewal of, or automatically extends or renews, the rental agreement for a period beyond the initial stated term at the sole option of either the management or the homeowner.

(h) This section does not apply to or supersede other provisions of this part or other state law.

(Amended by Stats. 2012, Ch. 477, Sec. 1. Effective January 1, 2013.)



798.18

(a) A homeowner shall be offered a rental agreement for (1) a term of 12 months, or (2) a lesser period as the homeowner may request, or (3) a longer period as mutually agreed upon by both the homeowner and management.

(b) No rental agreement shall contain any terms or conditions with respect to charges for rent, utilities, or incidental reasonable service charges that would be different during the first 12 months of the rental agreement from the corresponding terms or conditions that would be offered to the homeowners on a month-to-month basis.

(c) No rental agreement for a term of 12 months or less shall include any provision which authorizes automatic extension or renewal of, or automatically extends or renews, the rental agreement beyond the initial term for a term longer than 12 months at the sole option of either the management or the homeowner.

(Amended by Stats. 1992, Ch. 289, Sec. 2. Effective January 1, 1993.)



798.19

No rental agreement for a mobilehome shall contain a provision by which the homeowner waives his or her rights under the provisions of Articles 1 to 8, inclusive, of this chapter. Any such waiver shall be deemed contrary to public policy and void.

(Amended by Stats. 1982, Ch. 1397, Sec. 7.)



798.19.5

A rental agreement entered into or renewed on and after January 1, 2006, shall not include a clause, rule, regulation, or any other provision that grants to management the right of first refusal to purchase a homeowner’s mobilehome that is in the park and offered for sale to a third party pursuant to Article 7 (commencing with Section 798.70). This section does not preclude a separate agreement for separate consideration granting the park owner or management a right of first refusal to purchase the homeowner’s mobilehome that is in the park and offered for sale.

(Added by Stats. 2005, Ch. 35, Sec. 1. Effective January 1, 2006.)



798.20

(a) Membership in any private club or organization that is a condition for tenancy in a park shall not be denied on any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5, relating to housing for senior citizens. Subdivision (d) of Section 51 and Section 4760 of this code and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended by Stats. 2012, Ch. 181, Sec. 26. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



798.21

(a) Notwithstanding Section 798.17, if a mobilehome space within a mobilehome park is not the principal residence of the homeowner and the homeowner has not rented the mobilehome to another party, it shall be exempt from any ordinance, rule, regulation, or initiative measure adopted by any city, county, or city and county, which establishes a maximum amount that the landlord may charge a tenant for rent.

(b) Nothing in this section is intended to require any homeowner to disclose information concerning his or her personal finances. Nothing in this section shall be construed to authorize management to gain access to any records which would otherwise be confidential or privileged.

(c) For purposes of this section, a mobilehome shall be deemed to be the principal residence of the homeowner, unless a review of state or county records demonstrates that the homeowner is receiving a homeowner’s exemption for another property or mobilehome in this state, or unless a review of public records reasonably demonstrates that the principal residence of the homeowner is out of state.

(d) Before modifying the rent or other terms of tenancy as a result of a review of records, as described in subdivision (c), the management shall notify the homeowner, in writing, of the proposed changes and provide the homeowner with a copy of the documents upon which management relied.

(e) The homeowner shall have 90 days from the date the notice described in subdivision (d) is mailed to review and respond to the notice. Management may not modify the rent or other terms of tenancy prior to the expiration of the 90-day period or prior to responding, in writing, to information provided by the homeowner. Management may not modify the rent or other terms of tenancy if the homeowner provides documentation reasonably establishing that the information provided by management is incorrect or that the homeowner is not the same person identified in the documents. However, nothing in this subdivision shall be construed to authorize the homeowner to change the homeowner’s exemption status of the other property or mobilehome owned by the homeowner.

(f) This section does not apply under any of the following conditions:

(1) The homeowner is unable to rent or lease the mobilehome because the owner or management of the mobilehome park in which the mobilehome is located does not permit, or the rental agreement limits or prohibits, the assignment of the mobilehome or the subletting of the park space.

(2) The mobilehome is being actively held available for sale by the homeowner, or pursuant to a listing agreement with a real estate broker licensed pursuant to Chapter 3 (commencing with Section 10130) of Part 1 of Division 4 of the Business and Professions Code, or a mobilehome dealer, as defined in Section 18002.6 of the Health and Safety Code. A homeowner, real estate broker, or mobilehome dealer attempting to sell a mobilehome shall actively market and advertise the mobilehome for sale in good faith to bona fide purchasers for value in order to remain exempt pursuant to this subdivision.

(3) The legal owner has taken possession or ownership, or both, of the mobilehome from a registered owner through either a surrender of ownership interest by the registered owner or a foreclosure proceeding.

(Amended by Stats. 2003, Ch. 132, Sec. 1. Effective January 1, 2004.)



798.22

(a) In any new mobilehome park that is developed after January 1, 1982, mobilehome spaces shall not be rented for the accommodation of recreational vehicles as defined by Section 799.29 unless the mobilehome park has a specifically designated area within the park for recreational vehicles, which is separate and apart from the area designated for mobilehomes. Recreational vehicles may be located only in the specifically designated area.

(b) Any new mobilehome park that is developed after January 1, 1982, is not subject to the provisions of this section until 75 percent of the spaces have been rented for the first time.

(Amended by Stats. 1993, Ch. 666, Sec. 3. Effective January 1, 1994.)






ARTICLE 3 - Rules and Regulations

798.23

(a) The owner of the park, and any person employed by the park, shall be subject to, and comply with, all park rules and regulations, to the same extent as residents and their guests.

(b) Subdivision (a) of this section does not apply to either of the following:

(1) Any rule or regulation that governs the age of any resident or guest.

(2) Acts of a park owner or park employee which are undertaken to fulfill a park owner’s maintenance, management, and business operation responsibilities.

(Amended by Stats. 2002, Ch. 672, Sec. 1. Effective January 1, 2003.)



798.23.5

(a) (1) Management shall permit a homeowner to rent his or her home that serves as the homeowner’s primary residence or sublet his or her space, under the circumstances described in paragraph (2) and subject to the requirements of this section.

(2) A homeowner shall be permitted to rent or sublet pursuant to paragraph (1) if a medical emergency or medical treatment requires the homeowner to be absent from his or her home and this is confirmed in writing by an attending physician.

(b) The following provisions shall apply to a rental or sublease pursuant to this section:

(1) The minimum term of the rental or sublease shall be six months, unless the management approves a shorter term, but no greater than 12 months, unless management approves a longer term.

(2) The management may require approval of a prospective renter or sublessee, subject to the process and restrictions provided by subdivision (a) of Section 798.74 for prospective purchasers of mobilehomes. A prospective sublessee shall comply with any rule or regulation limiting residency based on age requirements, pursuant to Section 798.76. The management may charge a prospective sublessee a credit screening fee for the actual cost of any personal reference check or consumer credit report that is provided by a consumer credit reporting agency, as defined in Section 1785.3, if the management or his or her agent requires that personal reference check or consumer credit report.

(3) The renter or sublessee shall comply with all rules and regulations of the park. The failure of a renter or sublessee to comply with the rules and regulations of the park may result in the termination of the homeowner’s tenancy in the mobilehome park, in accordance with Section 798.56. A homeowner’s tenancy may not be terminated under this paragraph if the homeowner completes an action for unlawful detainer or executes a judgment for possession, pursuant to Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure within 60 days of the homeowner receiving notice of termination of tenancy.

(4) The homeowner shall remain liable for the mobilehome park rent and other park charges.

(5) The management may require the homeowner to reside in the mobilehome park for a term of one year before management permits the renting or subletting of a mobilehome or mobilehome space.

(6) Notwithstanding subdivision (a) of Section 798.39, if a security deposit has been refunded to the homeowner pursuant to subdivision (b) or (c) of Section 798.39, the management may require the homeowner to resubmit a security deposit in an amount or value not to exceed two months’ rent in addition to the first month’s rent. Management may retain this security deposit for the duration of the term of the rental or sublease.

(7) The homeowner shall keep his or her current address and telephone number on file with the management during the term of rental or sublease. If applicable, the homeowner may provide the name, address, and telephone number of his or her legal representative.

(c) A homeowner may not charge a renter or sublessee more than an amount necessary to cover the cost of space rent, utilities, and scheduled loan payments on the mobilehome, if any.

(Amended by Stats. 2011, Ch. 296, Sec. 32. Effective January 1, 2012.)



798.24

Each common area facility shall be open or available to residents at all reasonable hours and the hours of the common area facility shall be posted at the facility.

(Amended by Stats. 2001, Ch. 83, Sec. 1. Effective January 1, 2002.)



798.25

(a) Except as provided in subdivision (d), when the management proposes an amendment to the park’s rules and regulations, the management shall meet and consult with the homeowners in the park, their representatives, or both, after written notice has been given to all the homeowners in the park 10 days or more before the meeting. The notice shall set forth the proposed amendment to the park’s rules and regulations and shall state the date, time, and location of the meeting.

(b) Except as provided in subdivision (d) following the meeting and consultation with the homeowners, the noticed amendment to the park’s rules and regulations may be implemented, as to any homeowner, with the consent of that homeowner, or without the homeowner’s consent upon written notice of not less than six months, except for regulations applicable to recreational facilities, which may be amended without homeowner consent upon written notice of not less than 60 days.

(c) Written notice to a homeowner whose tenancy commences within the required period of notice of a proposed amendment to the park’s rules and regulations under subdivision (b) or (d) shall constitute compliance with this section where the written notice is given before the inception of the tenancy.

(d) When the management proposes an amendment to the park’s rules and regulations mandated by a change in the law, including, but not limited to, a change in a statute, ordinance, or governmental regulation, the management may implement the amendment to the park’s rules and regulations, as to any homeowner, with the consent of that homeowner or without the homeowner’s consent upon written notice of not less than 60 days. For purposes of this subdivision, the management shall specify in the notice the citation to the statute, ordinance, or regulation, including the section number, that necessitates the proposed amendment to the park’s rules and regulations.

(e) Any amendment to the park’s rules and regulations that creates a new fee payable by the homeowner and that has not been expressly agreed upon by the homeowner and management in the written rental agreement or lease, shall be void and unenforceable.

(Amended by Stats. 2005, Ch. 22, Sec. 11. Effective January 1, 2006.)



798.25.5

Any rule or regulation of a mobilehome park that (a) is unilaterally adopted by the management, (b) is implemented without the consent of the homeowners, and (c) by its terms purports to deny homeowners their right to a trial by jury or which would mandate binding arbitration of any dispute between the management and homeowners shall be void and unenforceable.

(Added by Stats. 1993, Ch. 889, Sec. 1. Effective January 1, 1994.)



798.26

(a) Except as provided in subdivision (b), the ownership or management of a park shall have no right of entry to a mobilehome or enclosed accessory structure without the prior written consent of the resident. The consent may be revoked in writing by the resident at any time. The ownership or management shall have a right of entry upon the land upon which a mobilehome is situated for maintenance of utilities, trees, and driveways, for maintenance of the premises in accordance with the rules and regulations of the park when the homeowner or resident fails to so maintain the premises, and protection of the mobilehome park at any reasonable time, but not in a manner or at a time that would interfere with the resident’s quiet enjoyment.

(b) The ownership or management of a park may enter a mobilehome or enclosed accessory structure without the prior written consent of the resident in case of an emergency or when the resident has abandoned the mobilehome or accessory structure.

(Amended by Stats. 2008, Ch. 115, Sec. 1. Effective January 1, 2009.)



798.27

(a) The management shall give written notice to all homeowners and prospective homeowners concerning the following matters: (1) the nature of the zoning or use permit under which the mobilehome park operates. If the mobilehome park is operating pursuant to a permit subject to a renewal or expiration date, the relevant information and dates shall be included in the notice. (2) The duration of any lease of the mobilehome park, or any portion thereof, in which the management is a lessee.

(b) If a change occurs concerning the zoning or use permit under which the park operates or a lease in which the management is a lessee, all homeowners shall be given written notice within 30 days of that change. Notification regarding the change of use of the park, or any portion thereof, shall be governed by subdivision (g) of Section 798.56. A prospective homeowner shall be notified prior to the inception of the tenancy.

(Amended by Stats. 1991, Ch. 190, Sec. 1.)



798.28

The management of a mobilehome park shall disclose, in writing, the name , business address, and business telephone number of the mobilehome park owner upon the request of a homeowner.

(Amended by Stats. 1991, Ch. 62, Sec. 1.)



798.28.5

(a) Except as otherwise provided in this section, the management may cause the removal, pursuant to Section 22658 of the Vehicle Code, of a vehicle other than a mobilehome that is parked in the park when there is displayed a sign at each entrance to the park as provided in paragraph (1) of subdivision (a) of Section 22658 of the Vehicle Code.

(b) (1) Management may not cause the removal of a vehicle from a homeowner’s or resident’s driveway or a homeowner’s or resident’s designated parking space except if management has first posted on the windshield of the vehicle a notice stating management’s intent to remove the vehicle in seven days and stating the specific park rule that the vehicle has violated that justifies its removal. After the expiration of seven days following the posting of the notice, management may remove a vehicle that remains in violation of a rule for which notice has been posted upon the vehicle. If a vehicle rule violation is corrected within seven days after the rule violation notice is posted on the vehicle, the vehicle may not be removed. If a vehicle upon which a rule violation notice has been posted is removed from the park by a homeowner or resident and subsequently is returned to the park still in violation of the rule stated in the notice, management is not required to post any additional notice on the vehicle, and the vehicle may be removed after the expiration of the seven-day period following the original notice posting.

(2) If a vehicle poses a significant danger to the health or safety of a park resident or guest, or if a homeowner or resident requests to have a vehicle removed from his or her driveway or designated parking space, the requirements of paragraph (1) do not apply, and management may remove the vehicle pursuant to Section 22658 of the Vehicle Code.

(Added by renumbering Section 798.285 by Stats. 2004, Ch. 302, Sec. 3. Effective January 1, 2005.)



798.29

The management shall post a mobilehome ombudsman sign provided by the Department of Housing and Community Development, as required by Section 18253.5 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 402, Sec. 1. Effective January 1, 1997.)



798.29.6

The management shall not prohibit a homeowner or resident from installing accommodations for the disabled on the home or the site, lot, or space on which the mobilehome is located, including, but not limited to, ramps or handrails on the outside of the home, as long as the installation of those facilities complies with code, as determined by an enforcement agency, and those facilities are installed pursuant to a permit, if required for the installation, issued by the enforcement agency. The management may require that the accommodations installed pursuant to this section be removed by the current homeowner at the time the mobilehome is removed from the park or pursuant to a written agreement between the current homeowner and the management prior to the completion of the resale of the mobilehome in place in the park. This section is not exclusive and shall not be construed to condition, affect, or supersede any other provision of law or regulation relating to accessibility or accommodations for the disabled.

(Added by Stats. 2008, Ch. 170, Sec. 1. Effective January 1, 2009.)






ARTICLE 3.5 - Fees and Charges

798.30

The management shall give a homeowner written notice of any increase in his or her rent at least 90 days before the date of the increase.

(Amended by Stats. 1993, Ch. 448, Sec. 1. Effective January 1, 1994.)



798.31

A homeowner shall not be charged a fee for other than rent, utilities, and incidental reasonable charges for services actually rendered.

A homeowner shall not be charged a fee for obtaining a lease on a mobilehome lot for (1) a term of 12 months, or (2) a lesser period as the homeowner may request. A fee may be charged for a lease of more than one year if the fee is mutually agreed upon by both the homeowner and management.

(Amended by Stats. 1984, Ch. 624, Sec. 1.)



798.32

(a) A homeowner shall not be charged a fee for services actually rendered which are not listed in the rental agreement unless he or she has been given written notice thereof by the management, at least 60 days before imposition of the charge.

(b) Those fees and charges specified in subdivision (a) shall be separately stated on any monthly or other periodic billing to the homeowner. If the fee or charge has a limited duration or is amortized for a specified period, the expiration date shall be stated on the initial notice and each subsequent billing to the homeowner while the fee or charge is billed to the homeowner.

(Amended by Stats. 1992, Ch. 338, Sec. 1. Effective January 1, 1993.)



798.33

(a) No lease agreement entered into, modified, or renewed on or after January 1, 2001, shall prohibit a homeowner from keeping at least one pet within the park, subject to reasonable rules and regulations of the park. This section may not be construed to affect any other rights provided by law to a homeowner to keep a pet within the park.

(b) A homeowner shall not be charged a fee for keeping a pet in the park unless the management actually provides special facilities or services for pets. If special pet facilities are maintained by the management, the fee charged shall reasonably relate to the cost of maintenance of the facilities or services and the number of pets kept in the park.

(c) For purposes of this section, “pet” means any domesticated bird, cat, dog, aquatic animal kept within an aquarium, or other animal as agreed to between the management and the homeowner.

(Amended by Stats. 2000, Ch. 551, Sec. 1. Effective January 1, 2001.)



798.34

(a) A homeowner shall not be charged a fee for a guest who does not stay with him or her for more than a total of 20 consecutive days or a total of 30 days in a calendar year. A person who is a guest, as described in this subdivision, shall not be required to register with the management.

(b) A homeowner who is living alone and who wishes to share his or her mobilehome with one person may do so, and a fee shall not be imposed by management for that person. The person shall be considered a guest of the homeowner and any agreement between the homeowner and the person shall not change the terms and conditions of the rental agreement between management and the homeowner. The guest shall comply with the provisions of the rules and regulations of the mobilehome park.

(c) A homeowner may share his or her mobilehome with any person over 18 years of age if that person is providing live-in health care or live-in supportive care to the homeowner pursuant to a written treatment plan prepared by the homeowner’s physician. A fee shall not be charged by management for that person. That person shall have no rights of tenancy in the park, and any agreement between the homeowner and the person shall not change the terms and conditions of the rental agreement between management and the homeowner. That person shall comply with the rules and regulations of the mobilehome park.

(d) A senior homeowner who resides in a mobilehome park that has implemented rules or regulations limiting residency based on age requirements for housing for older persons, pursuant to Section 798.76, may share his or her mobilehome with any person over 18 years of age if this person is a parent, sibling, child, or grandchild of the senior homeowner and requires live-in health care, live-in supportive care, or supervision pursuant to a written treatment plan prepared by a physician and surgeon. Management may not charge a fee for this person. Any agreement between the senior homeowner and this person shall not change the terms and conditions of the rental agreement between management and the senior homeowner. Unless otherwise agreed upon, park management shall not be required to manage, supervise, or provide for this person’s care during his or her stay in the mobilehome park. This person shall have no rights of tenancy in the park, but shall comply with the rules and regulations of the mobilehome park. A violation of the mobilehome park rules and regulations by this person shall be deemed a violation of the rules and regulations by the homeowner pursuant to subdivision (d) of Section 798.56. As used in this subdivision, “senior homeowner” means a homeowner who is 55 years of age or older.

(Amended by Stats. 2008, Ch. 170, Sec. 2. Effective January 1, 2009.)



798.35

A homeowner shall not be charged a fee based on the number of members in his or her immediate family. As used in this section, the “immediate family” shall be limited to the homeowner, his or her spouse, their parents, their children, and their grandchildren under 18 years of age.

(Amended by Stats. 1995, Ch. 24, Sec. 1. Effective January 1, 1996.)



798.36

(a) A homeowner shall not be charged a fee for the enforcement of any of the rules and regulations of the park, except a reasonable fee may be charged by management for the maintenance or cleanup, as described in subdivision (b), of the land and premises upon which the mobilehome is situated in the event the homeowner fails to do so in accordance with the rules and regulations of the park after written notification to the homeowner and the failure of the homeowner to comply within 14 days. The written notice shall state the specific condition to be corrected and an estimate of the charges to be imposed by management if the services are performed by management or its agent.

(b) (1) If management determines, in good faith, that the removal of a homeowner’s or resident’s personal property from the land and premises upon which the mobilehome is situated is necessary to bring the premises into compliance with the reasonable rules and regulations of the park or the provisions of the Mobilehome Parks Act (Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code) or Title 25 of the California Code of Regulations, management may remove the property to a reasonably secure storage facility. Management shall provide written notice of at least 14 days of its intent to remove the personal property, including a description of the property to be removed. The notice shall include the rule, regulation, or code justifying the removal and shall provide an estimate of the charges to be imposed by management. The property to be removed shall not include the mobilehome or its appurtenances or accessory structures.

(2) The homeowner or resident shall be responsible for reimbursing to management the actual, reasonable costs, if any, of removing and storing the property. These costs incurred by management in correcting the rules violation associated with the removal and storage of the property, are deemed reasonable incidental service charges and may be collected pursuant to subdivision (e) of Section 798.56 if a notice of nonpayment of the removal and storage fees, as described in paragraph (3), is personally served on the homeowner.

(3) Within seven days from the date the property is removed to a storage area, management shall provide the homeowner or resident a written notice that includes an inventory of the property removed, the location where the property may be claimed, and notice that the cost of removal and storage shall be paid by the resident or homeowner. If, within 60 days, the homeowner or resident does not claim the property, the property shall be deemed to be abandoned, and management may dispose of the property in any manner. The homeowner’s or resident’s liability for storage charges shall not exceed 60 days. If the homeowner or resident claims the property, but has not reimbursed management for storage costs, management may bill those costs in a monthly statement which shall constitute notice of nonpayment, and the costs shall become the obligation of the homeowner or resident. If a resident or homeowner communicates in writing his or her intent to abandon the property before 60 days has expired, management may dispose of the property immediately and no further storage charges shall accrue.

(4) If management elects to dispose of the property by way of sale or auction, and the funds received from the sale or auction exceed the amount owed to management, management shall refund the difference to the homeowner or resident within 15 days from the date of management’s receipt of the funds from the sale or auction. The refund shall be delivered to the homeowner or resident by first-class mail postage prepaid to his or her address in the park, or by personal delivery, and shall include an accounting specifying the costs of removal and storage of the property incurred by management in correcting the rules violation and the amount of proceeds realized from any sale or auction. If a sale or auction of the property yields less than the costs incurred by management, the homeowner or resident shall be responsible for the difference, and this amount shall be deemed a reasonable incidental service charge and may be collected pursuant to subdivision (e) of Section 798.56 if a notice of nonpayment of the removal and storage fees, as described in paragraph (3), is personally served on the homeowner. If management elects to proceed under this section, it may not also terminate the tenancy pursuant to subdivision (d) of Section 798.56 based upon the specific violations relied upon to proceed under this section. In any proceeding under this section, management shall bear the burden of proof that enforcement was undertaken in a nondiscriminatory, nonselective fashion.

(Amended by Stats. 2005, Ch. 24, Sec. 1. Effective January 1, 2006.)



798.37

A homeowner may not be charged a fee for the entry, installation, hookup, or landscaping as a condition of tenancy except for an actual fee or cost imposed by a local governmental ordinance or requirement directly related to the occupancy of the specific site upon which the mobilehome is located and not incurred as a portion of the development of the mobilehome park as a whole. However, reasonable landscaping and maintenance requirements may be included in the park rules and regulations. The management may not require a homeowner or prospective homeowner to purchase, rent, or lease goods or services for landscaping, remodeling, or maintenance from any person, company, or corporation.

(Amended by Stats. 2004, Ch. 302, Sec. 4. Effective January 1, 2005.)



798.37.5

(a) With respect to trees on rental spaces in a mobilehome park, park management shall be solely responsible for the trimming, pruning, or removal of any tree, and the costs thereof, upon written notice by a homeowner or a determination by park management that the tree poses a specific hazard or health and safety violation. In the case of a dispute over that assertion, the park management or a homeowner may request an inspection by the Department of Housing and Community Development or a local agency responsible for the enforcement of the Mobilehome Parks Act (Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code) in order to determine whether a violation of that act exists.

(b) With respect to trees in the common areas of a mobilehome park, park management shall be solely responsible for the trimming, pruning, or removal of any tree, and the costs thereof.

(c) Park management shall be solely responsible for the maintenance, repair, replacement, paving, sealing, and the expenses related to the maintenance of all driveways installed by park management including, but not limited to, repair of root damage to driveways and foundation systems and removal. Homeowners shall be responsible for the maintenance, repair, replacement, paving, sealing, and the expenses related to the maintenance of a homeowner installed driveway. A homeowner may be charged for the cost of any damage to the driveway caused by an act of the homeowner or a breach of the homeowner’s responsibilities under the rules and regulations so long as those rules and regulations are not inconsistent with the provisions of this section.

(d) No homeowner may plant a tree within the mobilehome park without first obtaining written permission from the management.

(e) This section shall not apply to alter the terms of any rental agreement in effect prior to January 1, 2001, between the park management and the homeowner regarding the responsibility for the maintenance of trees and driveways within the mobilehome park, except that upon any renewal or extension, the rental agreement shall be subject to this section. This section is not intended to abrogate the content of any existing rental agreement or other written agreements regarding trees or driveways that are in effect prior to January 1, 2001.

(f) This section shall only apply to rental agreements entered into, renewed, or extended on or after January 1, 2001.

(g) Any mobilehome park rule or regulation shall be in compliance with this section.

(Amended by Stats. 2014, Ch. 298, Sec. 1. Effective January 1, 2015.)



798.38

The management shall not acquire a lien or security interest, other than an interest arising by reason of process issued to enforce a judgment of any court, in a mobilehome located in the park unless it is mutually agreed upon by both the homeowner and management. Any billing and payment upon the obligation shall be kept separate from current rent.

(Added by renumbering Section 798.40 by Stats. 2009, Ch. 558, Sec. 5. Effective January 1, 2010.)



798.39

(a) The management may only demand a security deposit on or before initial occupancy and the security deposit may not be in an amount or value in excess of an amount equal to two months’ rent that is charged at the inception of the occupancy, in addition to any rent for the first month. In no event shall additional security deposits be demanded of a homeowner following the initial occupancy.

(b) As to all security deposits collected on or after January 1, 1989, after the homeowner has promptly paid to the management, within five days of the date the amount is due, all of the rent, utilities, and reasonable service charges for any 12-consecutive-month period subsequent to the collection of the security deposit by the management, or upon resale of the mobilehome, whichever occurs earlier, the management shall, upon the receipt of a written request from the homeowner, refund to the homeowner the amount of the security deposit within 30 days following the end of the 12-consecutive-month period of the prompt payment or the date of the resale of the mobilehome.

(c) As to all security deposits collected prior to January 1, 1989, upon the extension or renewal of the rental agreement or lease between the homeowner and the management, and upon the receipt of a written request from the homeowner, if the homeowner has promptly paid to the management, within five days of the date the amount is due, all of the rent, utilities, and reasonable service charges for the 12-consecutive-month period preceding the receipt of the written request, the management shall refund to the homeowner the amount of the security deposit within 60 days.

(d) As to all security deposits collected prior to January 1, 1989, and not disbursed pursuant to subdivision (c), in the event that the mobilehome park is sold or transferred to any other party or entity, the selling park owner shall deposit in escrow an amount equal to all security deposits that the park owner holds. The seller’s escrow instructions shall direct that, upon close of escrow, the security deposits therein that were held by the selling park owner (including the period in escrow) for 12 months or more, shall be disbursed to the persons who paid the deposits to the selling park owner and promptly paid, within five days of the date the amount is due, all rent, utilities, and reasonable service charges for the 12-month period preceding the close of escrow.

(e) Any and all security deposits in escrow that were held by the selling park owner that are not required to be disbursed pursuant to subdivision (b), (c), or (d) shall be disbursed to the successors in interest to the selling or transferring park owner, who shall have the same obligations of the park’s management and ownership specified in this section with respect to security deposits. The disbursal may be made in escrow by a debit against the selling park owner and a credit to the successors in interest to the selling park owner.

(f) The management shall not be required to place any security deposit collected in an interest-bearing account or to provide a homeowner with any interest on the security deposit collected.

(g) Nothing in this section shall affect the validity of title to real property transferred in violation of this section.

(Amended by Stats. 2001, Ch. 151, Sec. 1. Effective January 1, 2002.)



798.39.5

(a) (1) The management shall not charge or impose upon a homeowner any fee or increase in rent which reflects the cost to the management of any fine, forfeiture, penalty, money damages, or fee assessed or awarded by a court of law or an enforcement agency against the management for a violation of this chapter or Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code, including any attorney’s fees and costs incurred by the management in connection therewith.

(2) This section shall not apply to violations for which the registered owner of the mobilehome is initially responsible pursuant to subdivision (b) of Section 18420 of the Health and Safety Code.

(b) A court shall consider the remoteness in time of the assessment or award against the management of any fine, forfeiture, penalty, money damages, or fee in determining whether the homeowner has met the burden of proof that the fee or increase in rent is in violation of this section.

(c) Any provision in a rental agreement entered into, renewed, or modified on or after January 1, 1995, that permits a fee or increase in rent that reflects the cost to the management of any money damages awarded against the management for a violation of this chapter shall be void.

(Amended by Stats. 2012, Ch. 477, Sec. 2. Effective January 1, 2013.)






ARTICLE 4 - Utilities

798.40

(a) Where the management provides both master-meter and submeter service of utilities to a homeowner, for each billing period the cost of the charges for the period shall be separately stated along with the opening and closing readings for his or her meter. The management shall post, in a conspicuous place, the specific current residential utility rate schedule as published by the serving utility or the Internet Web site address of the specific current residential utility rate schedule. If the management elects to post the Internet Web site address where the schedule may be accessed, the management shall also: (1) provide a copy of the specific current residential utility rate schedule, upon request, at no cost; and (2) state in the posting that a homeowner may request a copy of the rate schedule from management.

(b) If a third-party billing agent or company prepares utility billing for the park, the management shall disclose on each resident’s billing, the name, address, and telephone number of the billing agent or company.

(Amended by Stats. 2013, Ch. 201, Sec. 1. Effective January 1, 2014.)



798.41

(a) Where a rental agreement, including a rental agreement specified in Section 798.17, does not specifically provide otherwise, the park management may elect to bill a homeowner separately for utility service fees and charges assessed by the utility for services provided to or for spaces in the park. Any separately billed utility fees and charges shall not be deemed to be included in the rent charged for those spaces under the rental agreement, and shall not be deemed to be rent or a rent increase for purposes of any ordinance, rule, regulation, or initiative measure adopted or enforced by any local governmental entity which establishes a maximum amount that a landlord may charge a tenant for rent, provided that at the time of the initial separate billing of any utility fees and charges the rent chargeable under the rental agreement or the base rent chargeable under the terms of a local rent control provision is simultaneously reduced by an amount equal to the fees and charges separately billed. The amount of this reduction shall be equal to the average amount charged to the park management for that utility service for that space during the 12 months immediately preceding notice of the commencement of the separate billing for that utility service.

Utility services to which this section applies are natural gas or liquid propane gas, electricity, water, cable television, garbage or refuse service, and sewer service.

(b) This section does not apply to rental agreements entered into prior to January 1, 1991, until extended or renewed on or after that date.

(c) Nothing in this section shall require rental agreements to provide for separate billing to homeowners of fees and charges specified in subdivision (a).

(d) Those fees and charges specified in subdivision (a) shall be separately stated on any monthly or other periodic billing to the homeowner. If the fee or charge has a limited duration or is amortized for a specified period, the expiration date shall be stated on the initial notice and each subsequent billing to the homeowner while the fee or charge is billed to the homeowner.

(Amended by Stats. 1992, Ch. 338, Sec. 2. Effective January 1, 1993.)



798.42

The management shall provide, by posting notice on the mobilehomes of all affected homeowners and residents, at least 72 hours’ written advance notice of an interruption in utility service of more than two hours for the maintenance, repair, or replacement of facilities of utility systems over which the management has control within the park, provided that the interruption is not due to an emergency. The management shall be liable only for actual damages sustained by a homeowner or resident for violation of this section.

“Emergency,” for purposes of this section, means the interruption of utility service resulting from an accident or act of nature, or cessation of service caused by other than the management’s regular or planned maintenance, repair, or replacement of utility facilities.

(Added by renumbering Section 798.29.5 by Stats. 2009, Ch. 558, Sec. 1. Effective January 1, 2010.)



798.43

(a) Except as provided in subdivision (b), whenever a homeowner is responsible for payment of gas, water, or electric utility service, management shall disclose to the homeowner any condition by which a gas, water, or electric meter on the homeowner’s site measures gas, water, or electric service for common area facilities or equipment, including lighting, provided that management has knowledge of the condition.

Management shall disclose this information prior to the inception of the tenancy or upon discovery and shall complete either of the following:

(1) Enter into a mutual written agreement with the homeowner for compensation by management for the cost of the portion of the service measured by the homeowner’s meter for the common area facilities or equipment to the extent that this cost accrues on or after January 1, 1991.

(2) Discontinue using the meter on the homeowner’s site for the utility service to the common area facilities and equipment.

(b) On and after January 1, 1994, if the electric meter on the homeowner’s site measures electricity for lighting mandated by Section 18602 of the Health and Safety Code and this lighting provides lighting for the homeowner’s site, management shall be required to comply with subdivision (a).

(Amended by Stats. 1993, Ch. 147, Sec. 1. Effective January 1, 1994.)



798.43.1

(a) The management of a master-meter park shall give written notice to homeowners and residents on or before February 1 of each year in their utility billing statements about assistance to low-income persons for utility costs available under the California Alternate Rates for Energy (CARE) program, established pursuant to Section 739.1 of the Public Utilities Code. The notice shall include CARE information available to master-meter customers from their serving utility, to include, at a minimum: (1) the fact that CARE offers a discount on monthly gas or electric bills for qualifying low-income residents; and (2) the telephone number of the serving utility which provides CARE information and applications. The park shall also post the notice in a conspicuous place in the clubhouse, or if there is no clubhouse, in a conspicuous public place in the park.

(b) The management of a master-meter park may accept and help process CARE program applications from homeowners and residents in the park, fill in the necessary account or other park information required by the serving utility to process the applications, and send the applications to the serving utility. The management shall not deny a homeowner or resident who chooses to submit a CARE application to the utility himself or herself any park information, including a utility account number, the serving utility requires to process a homeowner or resident CARE program application.

(c) The management of a master-meter park shall pass through the full amount of the CARE program discount in monthly utility billings to homeowners and residents who have qualified for the CARE rate schedule, as defined in the serving utility’s applicable rate schedule. The management shall notice the discount on the billing statement of any homeowner or resident who has qualified for the CARE rate schedule as either the itemized amount of the discount or a notation on the statement that the homeowner or resident is receiving the CARE discount on the electric bill, the gas bill, or both the electric and gas bills.

(d) “Master-meter park” as used in this section means “master-meter customer” as used in Section 739.5 of the Public Utilities Code.

(Added by Stats. 2001, Ch. 437, Sec. 1. Effective January 1, 2002.)



798.44

(a) The management of a park that does not permit mobilehome owners or park residents to purchase liquefied petroleum gas for use in the mobilehome park from someone other than the mobilehome park management shall not sell liquefied petroleum gas to mobilehome owners and residents within the park at a cost which exceeds 110 percent of the actual price paid by the management of the park for liquefied petroleum gas.

(b) The management of a park shall post in a visible location the actual price paid by management for liquefied petroleum gas sold pursuant to subdivision (a).

(c) This section shall apply only to mobilehome parks regulated under the Mobilehome Residency Law. This section shall not apply to recreational vehicle parks, as defined in Section 18215 of the Health and Safety Code, which exclusively serve recreational vehicles, as defined in Section 18010 of the Health and Safety Code.

(d) Nothing in this section is intended to abrogate any rights a mobilehome park owner may have under Section 798.31 of the Civil Code.

(e) In addition to a mobilehome park described in subdivision (a), the requirements of subdivisions (a) and (b) shall apply to a mobilehome park where requirements of federal, state, or local law or regulation, including, but not limited to, requirements for setbacks between mobilehomes, prohibit homeowners or residents from installing their own liquefied petroleum gas supply tanks, notwithstanding that the management of the mobilehome park permits mobilehome owners and park residents to buy their own liquefied petroleum gas.

(Amended by Stats. 2009, Ch. 558, Sec. 7. Effective January 1, 2010.)






ARTICLE 4.5 - Rent Control

798.45

Notwithstanding Section 798.17, “new construction” as defined in Section 798.7, shall be exempt from any ordinance, rule, regulation, or initiative measure adopted by any city, county, or city and county, which establishes a maximum amount that a landlord may charge a tenant for rent.

(Added by Stats. 1989, Ch. 412, Sec. 2.)



798.49

(a) Except as provided in subdivision (d), the local agency of any city, including a charter city, county, or city and county, which administers an ordinance, rule, regulation, or initiative measure that establishes a maximum amount that management may charge a tenant for rent shall permit the management to separately charge a homeowner for any of the following:

(1) The amount of any fee, assessment or other charge first imposed by a city, including a charter city, a county, a city and county, the state, or the federal government on or after January 1, 1995, upon the space rented by the homeowner.

(2) The amount of any increase on or after January 1, 1995, in an existing fee, assessment or other charge imposed by any governmental entity upon the space rented by the homeowner.

(3) The amount of any fee, assessment or other charge upon the space first imposed or increased on or after January 1, 1993, pursuant to any state or locally mandated program relating to housing contained in the Health and Safety Code.

(b) If management has charged the homeowner for a fee, assessment, or other charge specified in subdivision (a) that was increased or first imposed on or after January 1, 1993, and the fee, assessment, or other charge is decreased or eliminated thereafter, the charge to the homeowner shall be decreased or eliminated accordingly.

(c) The amount of the fee, assessment or other charges authorized by subdivision (a) shall be separately stated on any billing to the homeowner. Any change in the amount of the fee, assessment, or other charges that are separately billed pursuant to subdivision (a) shall be considered when determining any rental adjustment under the local ordinance.

(d) This section shall not apply to any of the following:

(1) Those fees, assessments, or charges imposed pursuant to the Mobilehome Parks Act (Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code), unless specifically authorized by Section 18502 of the Health and Safety Code.

(2) Those costs that are imposed on management by a court pursuant to Section 798.39.5.

(3) Any fee or other exaction imposed upon management for the specific purpose of defraying the cost of administration of any ordinance, rule, regulation, or initiative measure that establishes a maximum amount that management may charge a tenant for rent.

(4) Any tax imposed upon the property by a city, including a charter city, county, or city and county.

(e) Those fees and charges specified in subdivision (a) shall be separately stated on any monthly or other periodic billing to the homeowner. If the fee or charge has a limited duration or is amortized for a specified period, the expiration date shall be stated on the initial notice and each subsequent billing to the homeowner while the fee or charge is billed to the homeowner.

(Amended by Stats. 2012, Ch. 770, Sec. 1. Effective January 1, 2013.)






ARTICLE 5 - Homeowner Communications and Meetings

798.50

It is the intent of the Legislature in enacting this article to ensure that homeowners and residents of mobilehome parks have the right to peacefully assemble and freely communicate with one another and with others with respect to mobilehome living or for social or educational purposes.

(Repealed and added by Stats. 1989, Ch. 198, Sec. 2.)



798.51

(a) No provision contained in any mobilehome park rental agreement, rule, or regulation shall deny or prohibit the right of any homeowner or resident in the park to do any of the following:

(1) Peacefully assemble or meet in the park, at reasonable hours and in a reasonable manner, for any lawful purpose. Meetings may be held in the park community or recreation hall or clubhouse when the facility is not otherwise in use, and, with the consent of the homeowner, in any mobilehome within the park.

(2) Invite public officials, candidates for public office, or representatives of mobilehome owner organizations to meet with homeowners and residents and speak upon matters of public interest, in accordance with Section 798.50.

(3) Canvass and petition homeowners and residents for noncommercial purposes relating to mobilehome living, election to public office, or the initiative, referendum, or recall processes, at reasonable hours and in a reasonable manner, including the distribution or circulation of information.

(b) A homeowner or resident may not be charged a cleaning deposit in order to use the park recreation hall or clubhouse for meetings of resident organizations for any of the purposes stated in Section 798.50 and this section, whether or not guests or visitors from outside the park are invited to attend the meeting, if a homeowner or resident of the park is hosting the meeting and all homeowners or residents of the park are allowed to attend.

(c) A homeowner or resident may not be required to obtain liability insurance in order to use common area facilities for the purposes specified in this section and Section 798.50. However, if alcoholic beverages are to be served at any meeting or private function, a liability insurance binder may be required by the park ownership or management. The ownership or management of a mobilehome park may prohibit the consumption of alcoholic beverages in the park common area facilities if the terms of the rental agreement or the rules and regulations of the park prohibit it.

(d) A homeowner, organization, or group of homeowners using a recreation hall or clubhouse pursuant to this section shall be required to adhere to any limitations or restrictions regarding vehicle parking or maximum occupancy for the clubhouse or recreation hall.

(e) A homeowner or resident may not be prohibited from displaying a political campaign sign relating to a candidate for election to public office or to the initiative, referendum, or recall process in the window or on the side of a manufactured home or mobilehome, or within the site on which the home is located or installed. The size of the face of a political sign may not exceed six square feet, and the sign may not be displayed in excess of a period of time from 90 days prior to an election to 15 days following the election, unless a local ordinance within the jurisdiction where the mobilehome park is located imposes a more restrictive period of time for the display of such a sign.

(Amended by Stats. 2003, Ch. 249, Sec. 1. Effective January 1, 2004.)



798.52

Any homeowner or resident who is prevented by management from exercising the rights provided for in Section 798.51 may bring an action in a court of law to enjoin enforcement of any rule, regulation, or other policy which unreasonably deprives a homeowner or resident of those rights.

(Added by Stats. 1989, Ch. 198, Sec. 2.)






ARTICLE 5.5 - Homeowners Meetings with Management

798.53

The management shall meet and consult with the homeowners, upon written request, within 30 days of the request, either individually, collectively, or with representatives of a group of homeowners who have signed a request to be so represented on the following matters:

(a) Resident concerns regarding existing park rules that are not subject to Section 798.25.

(b) Standards for maintenance of physical improvements in the park.

(c) Addition, alteration, or deletion of service, equipment, or physical improvements.

(d) Rental agreements offered pursuant to Section 798.17.

Any collective meeting shall be conducted only after notice thereof has been given to all the requesting homeowners 10 days or more before the meeting.

(Amended by Stats. 1994, Ch. 340, Sec. 3. Effective January 1, 1995.)






ARTICLE 6 - Termination of Tenancy

798.55

(a) The Legislature finds and declares that, because of the high cost of moving mobilehomes, the potential for damage resulting therefrom, the requirements relating to the installation of mobilehomes, and the cost of landscaping or lot preparation, it is necessary that the owners of mobilehomes occupied within mobilehome parks be provided with the unique protection from actual or constructive eviction afforded by the provisions of this chapter.

(b) (1) The management may not terminate or refuse to renew a tenancy, except for a reason specified in this article and upon the giving of written notice to the homeowner, in the manner prescribed by Section 1162 of the Code of Civil Procedure, to sell or remove, at the homeowner’s election, the mobilehome from the park within a period of not less than 60 days, which period shall be specified in the notice. A copy of this notice shall be sent to the legal owner, as defined in Section 18005.8 of the Health and Safety Code, each junior lienholder, as defined in Section 18005.3 of the Health and Safety Code, and the registered owner of the mobilehome, if other than the homeowner, by United States mail within 10 days after notice to the homeowner. The copy may be sent by regular mail or by certified or registered mail with return receipt requested, at the option of the management.

(2) The homeowner shall pay past due rent and utilities upon the sale of a mobilehome pursuant to paragraph (1).

(c) If the homeowner has not paid the rent due within three days after notice to the homeowner, and if the first notice was not sent by certified or registered mail with return receipt requested, a copy of the notice shall again be sent to the legal owner, each junior lienholder, and the registered owner, if other than the homeowner, by certified or registered mail with return receipt requested within 10 days after notice to the homeowner. Copies of the notice shall be addressed to the legal owner, each junior lienholder, and the registered owner at their addresses, as set forth in the registration card specified in Section 18091.5 of the Health and Safety Code.

(d)  If management obtains a court judgment against a homeowner or resident, the cost incurred by management in obtaining a title search for the purpose of complying with the notice requirements of this section shall be recoverable as a cost of suit.

(e) The resident of a mobilehome that remains in the mobilehome park after service of the notice to sell or remove the mobilehome shall continue to be subject to this chapter and the rules and regulations of the park, including rules regarding maintenance of the space.

(f) No lawful act by the management to enforce this chapter or the rules and regulations of the park may be deemed or construed to waive or otherwise affect the notice to remove the mobilehome.

(Amended by Stats. 2005, Ch. 24, Sec. 2. Effective January 1, 2006.)



798.56

A tenancy shall be terminated by the management only for one or more of the following reasons:

(a) Failure of the homeowner or resident to comply with a local ordinance or state law or regulation relating to mobilehomes within a reasonable time after the homeowner receives a notice of noncompliance from the appropriate governmental agency.

(b) Conduct by the homeowner or resident, upon the park premises, that constitutes a substantial annoyance to other homeowners or residents.

(c) (1) Conviction of the homeowner or resident for prostitution, for a violation of subdivision (d) of Section 243, paragraph (2) of subdivision (a), or subdivision (b), of Section 245, Section 288, or Section 451, of the Penal Code, or a felony controlled substance offense, if the act resulting in the conviction was committed anywhere on the premises of the mobilehome park, including, but not limited to, within the homeowner’s mobilehome.

(2) However the tenancy may not be terminated for the reason specified in this subdivision if the person convicted of the offense has permanently vacated, and does not subsequently reoccupy, the mobilehome.

(d) Failure of the homeowner or resident to comply with a reasonable rule or regulation of the park that is part of the rental agreement or any amendment thereto.

No act or omission of the homeowner or resident shall constitute a failure to comply with a reasonable rule or regulation unless and until the management has given the homeowner written notice of the alleged rule or regulation violation and the homeowner or resident has failed to adhere to the rule or regulation within seven days. However, if a homeowner has been given a written notice of an alleged violation of the same rule or regulation on three or more occasions within a 12-month period after the homeowner or resident has violated that rule or regulation, no written notice shall be required for a subsequent violation of the same rule or regulation.

Nothing in this subdivision shall relieve the management from its obligation to demonstrate that a rule or regulation has in fact been violated.

(e) (1) Nonpayment of rent, utility charges, or reasonable incidental service charges; provided that the amount due has been unpaid for a period of at least five days from its due date, and provided that the homeowner shall be given a three-day written notice subsequent to that five-day period to pay the amount due or to vacate the tenancy. For purposes of this subdivision, the five-day period does not include the date the payment is due. The three-day written notice shall be given to the homeowner in the manner prescribed by Section 1162 of the Code of Civil Procedure. A copy of this notice shall be sent to the persons or entities specified in subdivision (b) of Section 798.55 within 10 days after notice is delivered to the homeowner. If the homeowner cures the default, the notice need not be sent. The notice may be given at the same time as the 60 days’ notice required for termination of the tenancy. A three-day notice given pursuant to this subdivision shall contain the following provisions printed in at least 12-point boldface type at the top of the notice, with the appropriate number written in the blank:
“Warning: This notice is the (insert number) three-day notice for nonpayment of rent, utility charges, or other reasonable incidental services that has been served upon you in the last 12 months. Pursuant to Civil Code Section 798.56 (e) (5), if you have been given a three-day notice to either pay rent, utility charges, or other reasonable incidental services or to vacate your tenancy on three or more occasions within a 12-month period, management is not required to give you a further three-day period to pay rent or vacate the tenancy before your tenancy can be terminated.”

(2) Payment by the homeowner prior to the expiration of the three-day notice period shall cure a default under this subdivision. If the homeowner does not pay prior to the expiration of the three-day notice period, the homeowner shall remain liable for all payments due up until the time the tenancy is vacated.

(3) Payment by the legal owner, as defined in Section 18005.8 of the Health and Safety Code, any junior lienholder, as defined in Section 18005.3 of the Health and Safety Code, or the registered owner, as defined in Section 18009.5 of the Health and Safety Code, if other than the homeowner, on behalf of the homeowner prior to the expiration of 30 calendar days following the mailing of the notice to the legal owner, each junior lienholder, and the registered owner provided in subdivision (b) of Section 798.55, shall cure a default under this subdivision with respect to that payment.

(4) Cure of a default of rent, utility charges, or reasonable incidental service charges by the legal owner, any junior lienholder, or the registered owner, if other than the homeowner, as provided by this subdivision, may not be exercised more than twice during a 12-month period.

(5) If a homeowner has been given a three-day notice to pay the amount due or to vacate the tenancy on three or more occasions within the preceding 12-month period and each notice includes the provisions specified in paragraph (1), no written three-day notice shall be required in the case of a subsequent nonpayment of rent, utility charges, or reasonable incidental service charges.

In that event, the management shall give written notice to the homeowner in the manner prescribed by Section 1162 of the Code of Civil Procedure to remove the mobilehome from the park within a period of not less than 60 days, which period shall be specified in the notice. A copy of this notice shall be sent to the legal owner, each junior lienholder, and the registered owner of the mobilehome, if other than the homeowner, as specified in paragraph (b) of Section 798.55, by certified or registered mail, return receipt requested, within 10 days after notice is sent to the homeowner.

(6) When a copy of the 60 days’ notice described in paragraph (5) is sent to the legal owner, each junior lienholder, and the registered owner of the mobilehome, if other than the homeowner, the default may be cured by any of them on behalf of the homeowner prior to the expiration of 30 calendar days following the mailing of the notice, if all of the following conditions exist:

(A) A copy of a three-day notice sent pursuant to subdivision (b) of Section 798.55 to a homeowner for the nonpayment of rent, utility charges, or reasonable incidental service charges was not sent to the legal owner, junior lienholder, or registered owner, of the mobilehome, if other than the homeowner, during the preceding 12-month period.

(B) The legal owner, junior lienholder, or registered owner of the mobilehome, if other than the homeowner, has not previously cured a default of the homeowner during the preceding 12-month period.

(C) The legal owner, junior lienholder or registered owner, if other than the homeowner, is not a financial institution or mobilehome dealer.

If the default is cured by the legal owner, junior lienholder, or registered owner within the 30-day period, the notice to remove the mobilehome from the park described in paragraph (5) shall be rescinded.

(f) Condemnation of the park.

(g) Change of use of the park or any portion thereof, provided:

(1) The management gives the homeowners at least 15 days’ written notice that the management will be appearing before a local governmental board, commission, or body to request permits for a change of use of the mobilehome park.

(2) After all required permits requesting a change of use have been approved by the local governmental board, commission, or body, the management shall give the homeowners six months’ or more written notice of termination of tenancy.

If the change of use requires no local governmental permits, then notice shall be given 12 months or more prior to the management’s determination that a change of use will occur. The management in the notice shall disclose and describe in detail the nature of the change of use.

(3) The management gives each proposed homeowner written notice thereof prior to the inception of his or her tenancy that the management is requesting a change of use before local governmental bodies or that a change of use request has been granted.

(4) The notice requirements for termination of tenancy set forth in Sections 798.56 and 798.57 shall be followed if the proposed change actually occurs.

(5) A notice of a proposed change of use given prior to January 1, 1980, that conforms to the requirements in effect at that time shall be valid. The requirements for a notice of a proposed change of use imposed by this subdivision shall be governed by the law in effect at the time the notice was given.

(h) The report required pursuant to subdivisions (b) and (i) of Section 65863.7 of the Government Code shall be given to the homeowners or residents at the same time that notice is required pursuant to subdivision (g) of this section.

(i) For purposes of this section, “financial institution” means a state or national bank, state or federal savings and loan association or credit union, or similar organization, and mobilehome dealer as defined in Section 18002.6 of the Health and Safety Code or any other organization that, as part of its usual course of business, originates, owns, or provides loan servicing for loans secured by a mobilehome.

(Amended by Stats. 2003, Ch. 388, Sec. 1.5. Effective January 1, 2004.)



798.56a

(a) Within 60 days after receipt of, or no later than 65 days after the mailing of, the notice of termination of tenancy pursuant to any reason provided in Section 798.56, the legal owner, if any, and each junior lienholder, if any, shall notify the management in writing of at least one of the following:

(1) Its offer to sell the obligation secured by the mobilehome to the management for the amount specified in its written offer. In that event, the management shall have 15 days following receipt of the offer to accept or reject the offer in writing. If the offer is rejected, the person or entity that made the offer shall have 10 days in which to exercise one of the other options contained in this section and shall notify management in writing of its choice.

(2) Its intention to foreclose on its security interest in the mobilehome.

(3) Its request that the management pursue the termination of tenancy against the homeowner and its offer to reimburse management for the reasonable attorney’s fees and court costs incurred by the management in that action. If this request and offer are made, the legal owner, if any, or junior lienholder, if any, shall reimburse the management the amount of reasonable attorney’s fees and court costs, as agreed upon by the management and the legal owner or junior lienholder, incurred by the management in an action to terminate the homeowner’s tenancy, on or before the earlier of (A) the 60th calendar day following receipt of written notice from the management of the aggregate amount of those reasonable attorney’s fees and costs or (B) the date the mobilehome is resold.

(b) A legal owner, if any, or junior lienholder, if any, may sell the mobilehome within the park to a third party and keep the mobilehome on the site within the mobilehome park until it is resold only if all of the following requirements are met:

(1) The legal owner, if any, or junior lienholder, if any, notifies management in writing of the intention to exercise either option described in paragraph (2) or (3) of subdivision (a) within 60 days following receipt of, or no later than 65 days after the mailing of, the notice of termination of tenancy and satisfies all of the responsibilities and liabilities of the homeowner owing to the management for the 90 days preceding the mailing of the notice of termination of tenancy and then continues to satisfy these responsibilities and liabilities as they accrue from the date of the mailing of that notice until the date the mobilehome is resold.

(2) Within 60 days following receipt of, or no later than 65 days after the mailing of, the notice of termination of tenancy, the legal owner or junior lienholder commences all repairs and necessary corrective actions so that the mobilehome complies with park rules and regulations in existence at the time the notice of termination of tenancy was given as well as the health and safety standards specified in Sections 18550, 18552, and 18605 of the Health and Safety Code, and completes these repairs and corrective actions within 90 calendar days of that notice, or before the date that the mobilehome is sold, whichever is earlier.

(3) The legal owner, if any, or junior lienholder, if any, complies with the requirements of Article 7 (commencing with Section 798.70) as it relates to the transfer of the mobilehome to a third party.

(c) For purposes of subdivision (b), the “homeowner’s responsibilities and liabilities” means all rents, utilities, reasonable maintenance charges of the mobilehome and its premises, and reasonable maintenance of the mobilehome and its premises pursuant to existing park rules and regulations.

(d) If the homeowner files for bankruptcy, the periods set forth in this section are tolled until the mobilehome is released from bankruptcy.

(e) Notwithstanding any other provision of law, including, but not limited to, Section 18099.5 of the Health and Safety Code, if neither the legal owner nor a junior lienholder notifies the management of its decision pursuant to subdivision (a) within the period allowed, or performs as agreed within 30 days, or if a registered owner of a mobilehome, that is not encumbered by a lien held by a legal owner or a junior lienholder, fails to comply with a notice of termination and is either legally evicted or vacates the premises, the management may either remove the mobilehome from the premises and place it in storage or store it on its site. In this case, notwithstanding any other provision of law, the management shall have a warehouse lien in accordance with Section 7209 of the Commercial Code against the mobilehome for the costs of dismantling and moving, if appropriate, as well as storage, that shall be superior to all other liens, except the lien provided for in Section 18116.1 of the Health and Safety Code, and may enforce the lien pursuant to Section 7210 of the Commercial Code either after the date of judgment in an unlawful detainer action or after the date the mobilehome is physically vacated by the resident, whichever occurs earlier. Upon completion of any sale to enforce the warehouse lien in accordance with Section 7210 of the Commercial Code, the management shall provide the purchaser at the sale with evidence of the sale, as shall be specified by the Department of Housing and Community Development, that shall, upon proper request by the purchaser of the mobilehome, register title to the mobilehome to this purchaser, whether or not there existed a legal owner or junior lienholder on this title to the mobilehome.

(f) All written notices required by this section shall be sent to the other party by certified or registered mail with return receipt requested.

(g) Satisfaction, pursuant to this section, of the homeowner’s accrued or accruing responsibilities and liabilities shall not cure the default of the homeowner.

(Amended by Stats. 2010, Ch. 610, Sec. 1.6. Effective January 1, 2011.)



798.57

The management shall set forth in a notice of termination, the reason relied upon for the termination with specific facts to permit determination of the date, place, witnesses, and circumstances concerning that reason. Neither reference to the section number or a subdivision thereof, nor a recital of the language of this article will constitute compliance with this section.

(Added by Stats. 1978, Ch. 1031.)



798.58

Tenancy may only be terminated for reasons contained in Section 798.56, and a tenancy may not be terminated for the purpose of making a homeowner’s site available for a person who purchased or proposes to purchase, or rents or proposes to rent, a mobilehome from the owner of the park or the owner’s agent.

(Amended by Stats. 2002, Ch. 672, Sec. 3. Effective January 1, 2003.)



798.59

A homeowner shall give written notice to the management of not less than 60 days before vacating his or her tenancy.

(Amended by Stats. 1982, Ch. 1397, Sec. 27.)



798.60

The provisions of this article shall not affect any rights or proceedings set forth in Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure except as otherwise provided herein.

(Amended by Stats. 1978, Ch. 1033.)



798.61

(a) (1) As used in this section, “abandoned mobilehome” means a mobilehome about which all of the following are true:

(A) It is located in a mobilehome park on a site for which no rent has been paid to the management for the preceding 60 days.

(B) It is unoccupied.

(C) A reasonable person would believe it to be abandoned.

(2) For purposes of this section:

(A) “Mobilehome” shall include a trailer coach, as defined in Section 635 of the Vehicle Code, or a recreational vehicle, as defined in Section 18010 of the Health and Safety Code, if the trailer coach or recreational vehicle also satisfies the requirements of paragraph (1), including being located on any site within a mobilehome park, even if the site is in a separate designated section pursuant to Section 18215 of the Health and Safety Code.

(B) “Abandoned mobilehome” shall include a mobilehome that is uninhabitable because of its total or partial destruction that cannot be rehabilitated, if the mobilehome also satisfies the requirements of paragraph (1).

(b) After determining a mobilehome in a mobilehome park to be an abandoned mobilehome, the management shall post a notice of belief of abandonment on the mobilehome for not less than 30 days, and shall deposit copies of the notice in the United States mail, postage prepaid, addressed to the homeowner at the last known address and to any known registered owner, if different from the homeowner, and to any known holder of a security interest in the abandoned mobilehome. This notice shall be mailed by registered or certified mail with a return receipt requested.

(c) Thirty or more days following posting pursuant to subdivision (b), the management may file a petition in the superior court in the county in which the mobilehome park is located, for a judicial declaration of abandonment of the mobilehome. A proceeding under this subdivision is a limited civil case. Copies of the petition shall be served upon the homeowner, any known registered owner, and any known person having a lien or security interest of record in the mobilehome by posting a copy on the mobilehome and mailing copies to those persons at their last known addresses by registered or certified mail with a return receipt requested in the United States mail, postage prepaid.

(d) (1) Hearing on the petition shall be given precedence over other matters on the court’s calendar.

(2) If, at the hearing, the petitioner shows by a preponderance of the evidence that the criteria for an abandoned mobilehome has been satisfied and no party establishes an interest therein at the hearing, the court shall enter a judgment of abandonment, determine the amount of charges to which the petitioner is entitled, and award attorney’s fees and costs to the petitioner. For purposes of this subdivision, an interest in the mobilehome shall be established by evidence of a right to possession of the mobilehome or a security or ownership interest in the mobilehome.

(3) A default may be entered by the court clerk upon request of the petitioner, and a default judgment shall be thereupon entered, if no responsive pleading is filed within 15 days after service of the petition by mail.

(e) (1) Within 10 days following a judgment of abandonment, the management shall enter the abandoned mobilehome and complete an inventory of the contents and submit the inventory to the court.

(2) During this period the management shall post and mail notice of intent to sell the abandoned mobilehome and its contents under this section, and announcing the date of sale, in the same manner as provided for the notice of determination of abandonment under subdivision (b).

(3) At any time prior to the sale of a mobilehome under this section, any person having a right to possession of the mobilehome may recover and remove it from the premises upon payment to the management of all rent or other charges due, including reasonable costs of storage and other costs awarded by the court. Upon receipt of this payment and removal of the mobilehome from the premises pursuant to this paragraph, the management shall immediately file an acknowledgment of satisfaction of judgment pursuant to Section 724.030 of the Code of Civil Procedure.

(f) Following the judgment of abandonment, but not less than 10 days following the notice of sale specified in subdivision (e), the management may conduct a public sale of the abandoned mobilehome and its contents. The management may bid at the sale and shall have the right to offset its bids to the extent of the total amount due it under this section. The proceeds of the sale shall be retained by the management, but any unclaimed amount thus retained over and above the amount to which the management is entitled under this section shall be deemed abandoned property and shall be paid into the treasury of the county in which the sale took place within 30 days of the date of the sale. The former homeowner or any other owner may claim any or all of that unclaimed amount within one year from the date of payment to the county by making application to the county treasurer or other official designated by the county. If the county pays any or all of that unclaimed amount to a claimant, neither the county nor any officer or employee of the county is liable to any other claimant as to the amount paid.

(g) Within 30 days of the date of the sale, the management shall submit to the court an accounting of the moneys received from the sale and the disposition of the money and the items contained in the inventory submitted to the court pursuant to subdivision (e).

(h) The management shall provide the purchaser at the sale with a copy of the judgment of abandonment and evidence of the sale, as shall be specified by the State Department of Housing and Community Development or the Department of Motor Vehicles, which shall register title in the abandoned mobilehome to the purchaser upon presentation thereof. The sale shall pass title to the purchaser free of any prior interest, including any security interest or lien, except the lien provided for in Section 18116.1 of the Health and Safety Code, in the abandoned mobilehome.

(Amended by Stats. 2003, Ch. 449, Sec. 2. Effective January 1, 2004.)






ARTICLE 7 - Transfer of Mobilehome or Mobilehome Park

798.70

A homeowner, an heir, joint tenant, or personal representative of the estate who gains ownership of a mobilehome in the mobilehome park through the death of the owner of the mobilehome who was a homeowner at the time of his or her death, or the agent of any such person, may advertise the sale or exchange of his or her mobilehome, or, if not prohibited by the terms of an agreement with the management, may advertise the rental of his or her mobilehome, by displaying a sign in the window of the mobilehome, or by a sign posted on the side of the mobilehome facing the street, or by a sign in front of the mobilehome facing the street, stating that the mobilehome is for sale or exchange or, if not prohibited, for rent by the owner of the mobilehome or his or her agent. Any such person also may display a sign conforming to these requirements indicating that the mobilehome is on display for an “open house,” unless the park rules prohibit the display of an open house sign. The sign shall state the name, address, and telephone number of the owner of the mobilehome or his or her agent and the sign face shall not exceed 24 inches in width and 36 inches in height. Signs posted in front of a mobilehome pursuant to this section may be of an H-frame or A-frame design with the sign face perpendicular to, but not extending into, the street. Homeowners may attach to the sign or their mobilehome tubes or holders for leaflets which provide information on the mobilehome for sale, exchange, or rent.

(Amended by Stats. 1993, Ch. 329, Sec. 1. Effective January 1, 1994.)



798.71

(a) (1) The management may not show or list for sale a manufactured home or mobilehome without first obtaining the owner’s written authorization. The authorization shall specify the terms and conditions regarding the showing or listing.

(2) Management may require that a homeowner advise management in writing that his or her manufactured home or mobilehome is for sale. If management requires that a homeowner advise management in writing that his or her manufactured home or mobilehome is for sale, failure to comply with this requirement does not invalidate a transfer.

(b) The management shall prohibit neither the listing nor the sale of a manufactured home or mobilehome within the park by the homeowner, an heir, joint tenant, or personal representative of the estate who gains ownership of a manufactured home or mobilehome in the mobilehome park through the death of the owner of the manufactured home or mobilehome who was a homeowner at the time of his or her death, or the agent of any such person other than the management.

(c) The management shall not require the selling homeowner, or an heir, joint tenant, or personal representative of the estate who gains ownership of a manufactured home or mobilehome in the mobilehome park through the death of the owner of the manufactured home or mobilehome who was a homeowner at the time of his or her death, to authorize the management or any other specified broker, dealer, or person to act as the agent in the sale of a manufactured home or mobilehome as a condition of resale of the home in the park or of management’s approval of the buyer or prospective homeowner for residency in the park.

(d) The management shall not require a homeowner, who is replacing a mobilehome or manufactured home on a space in the park, in which he or she resides, to use a specific broker, dealer, or other person as an agent in the purchase of or installation of the replacement home.

(e) Nothing in this section shall be construed as affecting the provisions of the Health and Safety Code governing the licensing of manufactured home or mobilehome salespersons or dealers.

(Amended by Stats. 2009, Ch. 66, Sec. 1. Effective January 1, 2010.)



798.72

(a) The management shall not charge a homeowner, an heir, joint tenant, or personal representative of the estate who gains ownership of a mobilehome in the mobilehome park through the death of the owner of the mobilehome who was a homeowner at the time of his or her death, or the agent of any such person a transfer or selling fee as a condition of a sale of his mobilehome within a park unless the management performs a service in the sale. The management shall not perform any such service in connection with the sale unless so requested, in writing, by the homeowner, an heir, joint tenant, or personal representative of the estate who gains ownership of a mobilehome in the mobilehome park through the death of the owner of the mobilehome who was a homeowner at the time of his or her death, or the agent of any such person.

(b) The management shall not charge a prospective homeowner or his or her agent, upon purchase of a mobilehome, a fee as a condition of approval for residency in a park unless the management performs a specific service in the sale. The management shall not impose a fee, other than for a credit check in accordance with subdivision (b) of Section 798.74, for an interview of a prospective homeowner.

(Amended by Stats. 1989, Ch. 745, Sec. 3.)



798.73

The management shall not require the removal of a mobilehome from the park in the event of the sale of the mobilehome to a third party during the term of the homeowner’s rental agreement or in the 60 days following the initial notice required by paragraph (1) of subdivision (b) of Section 798.55. However, in the event of a sale to a third party, in order to upgrade the quality of the park, the management may require that a mobilehome be removed from the park where:

(a) It is not a “mobilehome” within the meaning of Section 798.3.

(b) It is more than 20 years old, or more than 25 years old if manufactured after September 15, 1971, and is 20 feet wide or more, and the mobilehome does not comply with the health and safety standards provided in Sections 18550, 18552, and 18605 of the Health and Safety Code and the regulations established thereunder, as determined following an inspection by the appropriate enforcement agency, as defined in Section 18207 of the Health and Safety Code.

(c) The mobilehome is more than 17 years old, or more than 25 years old if manufactured after September 15, 1971, and is less than 20 feet wide, and the mobilehome does not comply with the construction and safety standards under Sections 18550, 18552, and 18605 of the Health and Safety Code and the regulations established thereunder, as determined following an inspection by the appropriate enforcement agency, as defined in Section 18207 of the Health and Safety Code.

(d) It is in a significantly rundown condition or in disrepair, as determined by the general condition of the mobilehome and its acceptability to the health and safety of the occupants and to the public, exclusive of its age. The management shall use reasonable discretion in determining the general condition of the mobilehome and its accessory structures. The management shall bear the burden of demonstrating that the mobilehome is in a significantly rundown condition or in disrepair. The management of the park may not require repairs or improvements to the park space or property owned by the management, except for damage caused by the actions or negligence of the homeowner or an agent of the homeowner.

(e) The management shall not require a mobilehome to be removed from the park, pursuant to this section, unless the management has provided to the homeowner notice particularly specifying the condition that permits the removal of the mobilehome.

(Amended by Stats. 2008, Ch. 179, Sec. 28. Effective January 1, 2009.)



798.73.5

(a) In the case of a sale or transfer of a mobilehome that will remain in the park, the management may only require repairs or improvements to the mobilehome, its appurtenances, or an accessory structure that meet all of the following conditions:

(1) Except as provided by Section 798.83, the repair or improvement is to the mobilehome, its appurtenances, or an accessory structure that is not owned and installed by the management.

(2) The repair or improvement is based upon or is required by a local ordinance or state statute or regulation relating to mobilehomes, or a rule or regulation of the mobilehome park that implements or enforces a local ordinance or a state statute or regulation relating to mobilehomes.

(3) The repair or improvement relates to the exterior of the mobilehome, its appurtenances, or an accessory structure that is not owned and installed by the management.

(b) The management, in the case of sale or transfer of a mobilehome that will remain in the park, shall provide a homeowner with a written summary of repairs or improvements that management requires to the mobilehome, its appurtenances, or an accessory structure that is not owned and installed by the management no later than 10 business days following the receipt of a request for this information, as part of the notice required by Section 798.59. This summary shall include specific references to park rules and regulations, local ordinances, and state statutes and regulations relating to mobilehomes upon which the request for repair or improvement is based.

(c) The provisions of this section enacted at the 1999–2000 Regular Session of the Legislature are declarative of existing law as they pertain to allowing park management to enforce park rules and regulations; these provisions specifically limit repairs and improvements that can be required of a homeowner by park management at the time of sale or transfer to the same repairs and improvements that can be required during any other time of a residency.

(Added by Stats. 2000, Ch. 554, Sec. 1. Effective January 1, 2001.)



798.74

(a) The management may require the right of prior approval of a purchaser of a mobilehome that will remain in the park and that the selling homeowner or his or her agent give notice of the sale to the management before the close of the sale. Approval cannot be withheld if the purchaser has the financial ability to pay the rent and charges of the park unless the management reasonably determines that, based on the purchaser’s prior tenancies, he or she will not comply with the rules and regulations of the park. In determining whether the purchaser has the financial ability to pay the rent and charges of the park, the management shall not require the purchaser to submit copies of any personal income tax returns in order to obtain approval for residency in the park. However, management may require the purchaser to document the amount and source of his or her gross monthly income or means of financial support.

Upon request of any prospective homeowner who proposes to purchase a mobilehome that will remain in the park, management shall inform that person of the information management will require in order to determine if the person will be acceptable as a homeowner in the park.

Within 15 business days of receiving all of the information requested from the prospective homeowner, the management shall notify the seller and the prospective homeowner, in writing, of either acceptance or rejection of the application, and the reason if rejected. During this 15-day period the prospective homeowner shall comply with the management’s request, if any, for a personal interview. If the approval of a prospective homeowner is withheld for any reason other than those stated in this article, the management or owner may be held liable for all damages proximately resulting therefrom.

(b) If the management collects a fee or charge from a prospective purchaser of a mobilehome in order to obtain a financial report or credit rating, the full amount of the fee or charge shall be credited toward payment of the first month’s rent for that mobilehome purchaser. If, for whatever reason, the prospective purchaser is rejected by the management, the management shall refund to the prospective purchaser the full amount of that fee or charge within 30 days from the date of rejection. If the prospective purchaser is approved by the management, but, for whatever reason, the prospective purchaser elects not to purchase the mobilehome, the management may retain the fee, or a portion thereof, to defray its administrative costs under this section.

(Amended by Stats. 1990, Ch. 645, Sec. 1.)



798.74.4

The transfer or sale of a manufactured home or mobilehome in a mobilehome park is subject to the transfer disclosure requirements and provisions set forth in Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 4 of the Civil Code. The requirements include, but are not limited to, the use of the Manufactured Home and Mobilehome Transfer Disclosure Statement set forth in Section 1102.6d of the Civil Code.

(Added by Stats. 2003, Ch. 249, Sec. 2. Effective January 1, 2004.)



798.74.5

(a) Within two business days of receiving a request from a prospective homeowner for an application for residency for a specific space within a mobilehome park, if the management has been advised that the mobilehome occupying that space is for sale, the management shall give the prospective homeowner a separate document in at least 12-point type entitled “INFORMATION FOR PROSPECTIVE HOMEOWNERS,” which includes the following statements:

“As a prospective homeowner you are being provided with certain information you should know prior to applying for tenancy in a mobilehome park. This is not meant to be a complete list of information.

Owning a home in a mobilehome park incorporates the dual role of “homeowner” (the owner of the home) and park resident or tenant (also called a “homeowner” in the Mobilehome Residency Law). As a homeowner under the Mobilehome Residency Law, you will be responsible for paying the amount necessary to rent the space for your home, in addition to other fees and charges described below. You must also follow certain rules and regulations to reside in the park.

If you are approved for tenancy, and your tenancy commences within the next 30 days, your beginning monthly rent will be $____ (must be completed by the management) for space number ____ (must be completed by the management). Additional information regarding future rent or fee increases may also be provided.

In addition to the monthly rent, you will be obligated to pay to the park the following additional fees and charges listed below. Other fees or charges may apply depending upon your specific requests. Metered utility charges are based on use.

(Management shall describe the fee or charge and a good faith
estimate of each fee or charge.)

Some spaces are governed by an ordinance, rule, regulation, or initiative measure that limits or restricts rents in mobilehome parks. These laws are commonly known as “rent control.” Prospective purchasers who do not occupy the mobilehome as their principal residence may be subject to rent levels which are not governed by these laws. (Civil Code Section 798.21) Long-term leases specify rent increases during the term of the lease. By signing a rental agreement or lease for a term of more than one year, you may be removing your rental space from a local rent control ordinance during the term, or any extension, of the lease if a local rent control ordinance is in effect for the area in which the space is located.

A fully executed lease or rental agreement, or a statement signed by the park’s management and by you stating that you and the management have agreed to the terms and conditions of a rental agreement, is required to complete the sale or escrow process of the home. You have no rights to tenancy without a properly executed lease or agreement or that statement. (Civil Code Section 798.75)

If the management collects a fee or charge from you in order to obtain a financial report or credit rating, the full amount of the fee or charge will be either credited toward your first month’s rent or, if you are rejected for any reason, refunded to you. However, if you are approved by management, but, for whatever reason, you elect not to purchase the mobilehome, the management may retain the fee to defray its administrative costs. (Civil Code Section 798.74)

We encourage you to request from management a copy of the lease or rental agreement, the park’s rules and regulations, and a copy of the Mobilehome Residency Law. Upon request, park management will provide you a copy of each document. We urge you to read these documents before making the decision that you want to become a mobilehome park resident.

Dated:

_____

Signature of Park Manager:

Acknowledge Receipt by Prospective Homeowner: ”

(b) Management shall provide a prospective homeowner, upon his or her request, with a copy of the rules and regulations of the park and with a copy of this chapter.

(Amended by Stats. 2012, Ch. 337, Sec. 1. Effective January 1, 2013.)



798.75

(a) An escrow, sale, or transfer agreement involving a mobilehome located in a park at the time of the sale, where the mobilehome is to remain in the park, shall contain a copy of either a fully executed rental agreement or a statement signed by the park’s management and the prospective homeowner that the parties have agreed to the terms and conditions of a rental agreement.

(b) In the event the purchaser fails to execute the rental agreement, the purchaser shall not have any rights of tenancy.

(c) In the event that an occupant of a mobilehome has no rights of tenancy and is not otherwise entitled to occupy the mobilehome pursuant to this chapter, the occupant is considered an unlawful occupant if, after a demand is made for the surrender of the mobilehome park site, for a period of five days, the occupant refuses to surrender the site to the mobilehome park management. In the event the unlawful occupant fails to comply with the demand, the unlawful occupant shall be subject to the proceedings set forth in Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure.

(d) The occupant of the mobilehome shall not be considered an unlawful occupant and shall not be subject to the provisions of subdivision (c) if all of the following conditions are present:

(1) The occupant is the registered owner of the mobilehome.

(2) The management has determined that the occupant has the financial ability to pay the rent and charges of the park; will comply with the rules and regulations of the park, based on the occupant’s prior tenancies; and will comply with this article.

(3) The management failed or refused to offer the occupant a rental agreement.

(Amended by Stats. 1990, Ch. 645, Sec. 2.)



798.75.5

(a) The management shall provide a prospective homeowner with a completed written disclosure form concerning the park described in subdivision (b) at least three days prior to execution of a rental agreement or statement signed by the park management and the prospective homeowner that the parties have agreed to the terms and conditions of the rental agreement. The management shall update the information on the disclosure form annually, or, in the event of a material change in the condition of the mobilehome park, at the time of the material change in that condition.

(b) The written disclosure form shall read as follows:

* * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Mobilehome Park Rental Agreement
Disclosure Form appears in the hard-copy publication of the
chaptered bill. See Sec. 1 of Chapter 517, Statutes of 1999.

* * * * * * * * * * * * * * * * *

(Added by Stats. 1999, Ch. 517, Sec. 1. Effective January 1, 2000. Note: See published chaptered bill for complete section text; the Mobilehome Park Rental Agreement Disclosure Form appears on pages 2 and 3 of Ch. 517.)



798.76

The management may require that a prospective purchaser comply with any rule or regulation limiting residency based on age requirements for housing for older persons, provided that the rule or regulation complies with the federal Fair Housing Act, as amended by Public Law 104-76, and implementing regulations.

(Amended by Stats. 1996, Ch. 61, Sec. 1. Effective June 10, 1996.)



798.77

No rental or sale agreement shall contain a provision by which the purchaser or homeowner waives his or her rights under this chapter. Any such waiver shall be deemed contrary to public policy and shall be void and unenforceable.

(Amended by Stats. 1983, Ch. 519, Sec. 10.)



798.78

(a) An heir, joint tenant, or personal representative of the estate who gains ownership of a mobilehome in the mobilehome park through the death of the owner of the mobilehome who was a homeowner at the time of his or her death shall have the right to sell the mobilehome to a third party in accordance with the provisions of this article, but only if all the homeowner’s responsibilities and liabilities to the management regarding rent, utilities, and reasonable maintenance of the mobilehome and its premises which have arisen since the death of the homeowner have been satisfied as they have accrued pursuant to the rental agreement in effect at the time of the death of the homeowner up until the date the mobilehome is resold.

(b) In the event that the heir, joint tenant, or personal representative of the estate does not satisfy the requirements of subdivision (a) with respect to the satisfaction of the homeowner’s responsibilities and liabilities to the management which accrue pursuant to the rental agreement in effect at the time of the death of the homeowner, the management shall have the right to require the removal of the mobilehome from the park.

(c) Prior to the sale of a mobilehome by an heir, joint tenant, or personal representative of the estate, that individual may replace the existing mobilehome with another mobilehome, either new or used, or repair the existing mobilehome so that the mobilehome to be sold complies with health and safety standards provided in Sections 18550, 18552, and 18605 of the Health and Safety Code, and the regulations established thereunder. In the event the mobilehome is to be replaced, the replacement mobilehome shall also meet current standards of the park as contained in the park’s most recent written requirements issued to prospective homeowners.

(d) In the event the heir, joint tenant, or personal representative of the estate desires to establish a tenancy in the park, that individual shall comply with those provisions of this article which identify the requirements for a prospective purchaser of a mobilehome that remains in the park.

(Amended by Stats. 1989, Ch. 745, Sec. 4.)



798.79

(a) Any legal owner or junior lienholder who forecloses on his or her security interest in a mobilehome located in a mobilehome park shall have the right to sell the mobilehome within the park to a third party in accordance with this article, but only if all of the homeowner’s responsibilities and liabilities to the management regarding rent, utilities, and reasonable maintenance of a mobilehome and its premises are satisfied by the foreclosing creditor as they accrue through the date the mobilehome is resold.

(b) In the event the legal owner or junior lienholder has received from the management a copy of the notice of termination of tenancy for nonpayment of rent or other charges, the foreclosing creditor’s right to sell the mobilehome within the park to a third party shall also be governed by Section 798.56a.

(Amended by Stats. 1991, Ch. 190, Sec. 2.)



798.80

(a) Not less than 30 days nor more than one year prior to an owner of a mobilehome park entering into a written listing agreement with a licensed real estate broker, as defined in Article 1 (commencing with Section 10130) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code, for the sale of the park, or offering to sell the park to any party, the owner shall provide written notice of his or her intention to sell the mobilehome park by first-class mail or by personal delivery to the president, secretary, and treasurer of any resident organization formed by homeowners in the mobilehome park as a nonprofit corporation, pursuant to Section 23701v of the Revenue and Taxation Code, stock cooperative corporation, or other entity for purposes of converting the mobilehome park to condominium or stock cooperative ownership interests and for purchasing the mobilehome park from the management of the mobilehome park. An offer to sell a park shall not be construed as an offer under this subdivision unless it is initiated by the park owner or agent.

(b) An owner of a mobilehome park shall not be required to comply with subdivision (a) unless the following conditions are met:

(1) The resident organization has first furnished the park owner or park manager a written notice of the name and address of the president, secretary, and treasurer of the resident organization to whom the notice of sale shall be given.

(2) The resident organization has first notified the park owner or manager in writing that the park residents are interested in purchasing the park. The initial notice by the resident organization shall be made prior to a written listing or offer to sell the park by the park owner, and the resident organization shall give subsequent notice once each year thereafter that the park residents are interested in purchasing the park.

(3) The resident organization has furnished the park owner or park manager a written notice, within five days, of any change in the name or address of the officers of the resident organization to whom the notice of sale shall be given.

(c) Nothing in this section affects the validity of title to real property transferred in violation of this section, although a violation shall subject the seller to civil action pursuant to Article 8 (commencing with Section 798.84) by homeowner residents of the park or the resident organization.

(d) Nothing in this section affects the ability of a licensed real estate broker, as defined in Article 1 (commencing with Section 10130) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code, to collect a commission pursuant to an executed contract between the broker and the mobilehome park owner.

(e) Subdivision (a) does not apply to any of the following:

(1) Any sale or other transfer by a park owner who is a natural person to any relation specified in Section 6401 or 6402 of the Probate Code.

(2) Any transfer by gift, devise, or operation of law.

(3) Any transfer by a corporation to an affiliate. As used in this paragraph, “affiliate” means any shareholder of the transferring corporation, any corporation or entity owned or controlled, directly or indirectly, by the transferring corporation, or any other corporation or entity controlled, directly or indirectly, by any shareholder of the transferring corporation.

(4) Any transfer by a partnership to any of its partners.

(5) Any conveyance resulting from the judicial or nonjudicial foreclosure of a mortgage or deed of trust encumbering a mobilehome park or any deed given in lieu of such a foreclosure.

(6) Any sale or transfer between or among joint tenants or tenants in common owning a mobilehome park.

(7) The purchase of a mobilehome park by a governmental entity under its powers of eminent domain.

(Amended by Stats. 1994, Ch. 219, Sec. 1. Effective January 1, 1995.)



798.81

The management (1) shall not prohibit the listing or sale of a used mobilehome within the park by the homeowner, an heir, joint tenant, or personal representative of the estate who gains ownership of a mobilehome in the mobilehome park through the death of the owner of the mobilehome who was a homeowner at the time of his or her death, or the agent of any such person other than the management, (2) nor require the selling homeowner to authorize the management to act as the agent in the sale of a mobilehome as a condition of approval of the buyer or prospective homeowner for residency in the park.

(Amended by Stats. 1989, Ch. 745, Sec. 5.)



798.82

The management, at the time of an application for residency, shall disclose in writing to any person who proposes to purchase or install a manufactured home or mobilehome on a space, on which the construction of the pad or foundation system commenced after September 1, 1986, and no other manufactured home or mobilehome was previously located, installed, or occupied, that the manufactured home or mobilehome may be subject to a school facilities fee under Sections 53080 and 53080.4 of, and Chapter 4.9 (commencing with Section 65995) of Division 1 of Title 7 of, the Government Code.

(Added by Stats. 1994, Ch. 983, Sec. 1. Effective January 1, 1995.)



798.83

In the case of a sale or transfer of a mobilehome that will remain in the park, the management of the park shall not require repairs or improvements to the park space or property owned by the management, except for damage caused by the actions or negligence of the homeowner or an agent of the homeowner.

(Added by Stats. 1997, Ch. 367, Sec. 2. Effective January 1, 1998.)






ARTICLE 8 - Actions, Proceedings, and Penalties

798.84

(a) No action based upon the management’s alleged failure to maintain the physical improvements in the common facilities in good working order or condition or alleged reduction of service may be commenced by a homeowner unless the management has been given at least 30 days’ prior notice of the intention to commence the action.

(b) The notice shall be in writing, signed by the homeowner or homeowners making the allegations, and shall notify the management of the basis of the claim, the specific allegations, and the remedies requested. A notice by one homeowner shall be deemed to be sufficient notice of the specific allegation to the management of the park by all of the homeowners in the park.

(c) The notice may be served in the manner prescribed in Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of the Code of Civil Procedure.

(d) For purposes of this section, management shall be deemed to be notified of an alleged failure to maintain the physical improvements in the common facilities in good working order or condition or of an alleged reduction of services upon substantial compliance by the homeowner or homeowners with the provisions of subdivisions (b) and (c), or when management has been notified of the alleged failure to maintain or the alleged reduction of services by a state or local agency.

(e) If the notice is served within 30 days of the expiration of the applicable statute of limitations, the time for the commencement of the action shall be extended 30 days from the service of the notice.

(f) This section does not apply to actions for personal injury or wrongful death.

(Added by Stats. 1988, Ch. 1592, Sec. 1.)



798.85

In any action arising out of the provisions of this chapter the prevailing party shall be entitled to reasonable attorney’s fees and costs. A party shall be deemed a prevailing party for the purposes of this section if the judgment is rendered in his or her favor or where the litigation is dismissed in his or her favor prior to or during the trial, unless the parties otherwise agree in the settlement or compromise.

(Amended by Stats. 1983, Ch. 519, Sec. 11.)



798.86

(a) If a homeowner or former homeowner of a park is the prevailing party in a civil action, including a small claims court action, against the management to enforce his or her rights under this chapter, the homeowner, in addition to damages afforded by law, may, in the discretion of the court, be awarded an amount not to exceed two thousand dollars ($2,000) for each willful violation of this chapter by the management.

(b) A homeowner or former homeowner of a park who is the prevailing party in a civil action against management to enforce his or her rights under this chapter may be awarded either punitive damages pursuant to Section 3294 of the Civil Code or the statutory penalty provided by subdivision (a).

(Amended by Stats. 2003, Ch. 98, Sec. 1. Effective January 1, 2004.)



798.87

(a) The substantial failure of the management to provide and maintain physical improvements in the common facilities in good working order and condition shall be deemed a public nuisance. Notwithstanding Section 3491, this nuisance may only be remedied by a civil action or abatement.

(b) The substantial violation of a mobilehome park rule shall be deemed a public nuisance. Notwithstanding Section 3491, this nuisance may only be remedied by a civil action or abatement.

(c) A civil action pursuant to this section may be brought by a park resident, the park management, or in the name of the people of the State of California, by any of the following:

(1) The district attorney or the county counsel of the jurisdiction in which the park, or the greater portion of the park, is located.

(2) The city attorney or city prosecutor if the park is located within the jurisdiction of the city.

(3) The Attorney General.

(Amended by Stats. 2002, Ch. 141, Sec. 1. Effective January 1, 2003.)



798.88

(a) In addition to any right under Article 6 (commencing with Section 798.55) to terminate the tenancy of a homeowner, any person in violation of a reasonable rule or regulation of a mobilehome park may be enjoined from the violation as provided in this section.

(b) A petition for an order enjoining a continuing or recurring violation of any reasonable rule or regulation of a mobilehome park may be filed by the management thereof within the limited jurisdiction of the superior court of the county in which the mobilehome park is located. At the time of filing the petition, the petitioner may obtain a temporary restraining order in accordance with subdivision (a) of Section 527 of the Code of Civil Procedure. A temporary order restraining the violation may be granted, with notice, upon the petitioner’s affidavit showing to the satisfaction of the court reasonable proof of a continuing or recurring violation of a rule or regulation of the mobilehome park by the named homeowner or resident and that great or irreparable harm would result to the management or other homeowners or residents of the park from continuance or recurrence of the violation.

(c) A temporary restraining order granted pursuant to this subdivision shall be personally served upon the respondent homeowner or resident with the petition for injunction and notice of hearing thereon. The restraining order shall remain in effect for a period not to exceed 15 days, except as modified or sooner terminated by the court.

(d) Within 15 days of filing the petition for an injunction, a hearing shall be held thereon. If the court, by clear and convincing evidence, finds the existence of a continuing or recurring violation of a reasonable rule or regulation of the mobilehome park, the court shall issue an injunction prohibiting the violation. The duration of the injunction shall not exceed three years.

(e) However, not more than three months prior to the expiration of an injunction issued pursuant to this section, the management of the mobilehome park may petition under this section for a new injunction where there has been recurring or continuous violation of the injunction or there is a threat of future violation of the mobilehome park’s rules upon termination of the injunction.

(f) Nothing shall preclude a party to an action under this section from appearing through legal counsel or in propria persona.

(g) The remedy provided by this section is nonexclusive and nothing in this section shall be construed to preclude or limit any rights the management of a mobilehome park may have to terminate a tenancy.

(h) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 99, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 99.)



798.88-1

(a) In addition to any right under Article 6 (commencing with Section 798.55) to terminate the tenancy of a homeowner, any person in violation of a reasonable rule or regulation of a mobilehome park may be enjoined from the violation as provided in this section.

(b) A petition for an order enjoining a continuing or recurring violation of any reasonable rule or regulation of a mobilehome park may be filed by the management thereof with the superior court for the county in which the mobilehome park is located. At the time of filing the petition, the petitioner may obtain a temporary restraining order in accordance with subdivision (a) of Section 527 of the Code of Civil Procedure. A temporary order restraining the violation may be granted, with notice, upon the petitioner’s affidavit showing to the satisfaction of the court reasonable proof of a continuing or recurring violation of a rule or regulation of the mobilehome park by the named homeowner or resident and that great or irreparable harm would result to the management or other homeowners or residents of the park from continuance or recurrence of the violation.

(c) A temporary restraining order granted pursuant to this subdivision shall be personally served upon the respondent homeowner or resident with the petition for injunction and notice of hearing thereon. The restraining order shall remain in effect for a period not to exceed 15 days, except as modified or sooner terminated by the court.

(d) Within 15 days of filing the petition for an injunction, a hearing shall be held thereon. If the court, by clear and convincing evidence, finds the existence of a continuing or recurring violation of a reasonable rule or regulation of the mobilehome park, the court shall issue an injunction prohibiting the violation. The duration of the injunction shall not exceed three years.

(e) However, not more than three months prior to the expiration of an injunction issued pursuant to this section, the management of the mobilehome park may petition under this section for a new injunction where there has been recurring or continuous violation of the injunction or there is a threat of future violation of the mobilehome park’s rules upon termination of the injunction.

(f) Nothing shall preclude a party to an action under this section from appearing through legal counsel or in propria persona.

(g) The remedy provided by this section is nonexclusive and nothing in this section shall be construed to preclude or limit any rights the management of a mobilehome park may have to terminate a tenancy.

(h) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 99, Sec. 2. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)






ARTICLE 9 - Subdivisions, Cooperatives, and Condominiums

799

As used in this article:

(a) “Ownership or management” means the ownership or management of a subdivision, cooperative, or condominium for mobilehomes, or of a resident-owned mobilehome park.

(b) “Resident” means a person who maintains a residence in a subdivision, cooperative, or condominium for mobilehomes, or a resident-owned mobilehome park.

(c) “Resident-owned mobilehome park” means any entity other than a subdivision, cooperative, or condominium for mobilehomes, through which the residents have an ownership interest in the mobilehome park.

(Amended by Stats. 1997, Ch. 72, Sec. 1. Effective January 1, 1998.)



799.1

(a) Except as provided in subdivision (b), this article shall govern the rights of a resident who has an ownership interest in the subdivision, cooperative, or condominium for mobilehomes, or a resident-owned mobilehome park in which his or her mobilehome is located or installed. In a subdivision, cooperative, or condominium for mobilehomes, or a resident-owned mobilehome park, Article 1 (commencing with Section 798) to Article 8 (commencing with Section 798.84), inclusive, shall apply only to a resident who does not have an ownership interest in the subdivision, cooperative, or condominium for mobilehomes, or the resident-owned mobilehome park, in which his or her mobilehome is located or installed.

(b) Notwithstanding subdivision (a), in a mobilehome park owned and operated by a nonprofit mutual benefit corporation, established pursuant to Section 11010.8 of the Business and Professions Code, whose members consist of park residents where there is no recorded subdivision declaration or condominium plan, Article 1 (commencing with Section 798) to Article 8 (commencing with Section 798.84), inclusive, shall govern the rights of members who are residents that rent their space from the corporation.

(Amended by Stats. 2012, Ch. 492, Sec. 1. Effective September 23, 2012.)



799.1.5

A homeowner or resident, or an heir, joint tenant, or personal representative of the estate who gains ownership of a mobilehome through the death of the resident of the mobilehome who was a resident at the time of his or her death, or the agent of any of those persons, may advertise the sale or exchange of his or her mobilehome or, if not prohibited by the terms of an agreement with the management or ownership, may advertise the rental of his or her mobilehome by displaying a sign in the window of the mobilehome, or by a sign posted on the side of the mobilehome facing the street, or by a sign in front of the mobilehome facing the street, stating that the mobilehome is for sale or exchange or, if not prohibited, for rent by the owner of the mobilehome or his or her agent. Any such person also may display a sign conforming to these requirements indicating that the mobilehome is on display for an “open house,” unless the park rules prohibit the display of an open house sign. The sign shall state the name, address, and telephone number of the owner of the mobilehome or his or her agent. The sign face may not exceed 24 inches in width and 36 inches in height. Signs posted in front of a mobilehome pursuant to this section may be of an H-frame or A-frame design with the sign face perpendicular to, but not extending into, the street. A homeowner or resident, or an heir, joint tenant, or personal representative of the estate who gains ownership of a mobilehome through the death of the resident of the mobilehome who was a resident at the time of his or her death, or the agent of any of those persons, may attach to the sign or their mobilehome tubes or holders for leaflets that provide information on the mobilehome for sale, exchange, or rent.

(Amended by Stats. 2005, Ch. 22, Sec. 12. Effective January 1, 2006.)



799.2

The ownership or management shall not show or list for sale a mobilehome owned by a resident without first obtaining the resident’s written authorization. The authorization shall specify the terms and conditions regarding the showing or listing.

Nothing contained in this section shall be construed to affect the provisions of the Health and Safety Code governing the licensing of mobilehome salesmen.

(Amended by Stats. 1983, Ch. 519, Sec. 14.)



799.2.5

(a) Except as provided in subdivision (b), the ownership or management shall have no right of entry to a mobilehome without the prior written consent of the resident. The consent may be revoked in writing by the resident at any time. The ownership or management shall have a right of entry upon the land upon which a mobilehome is situated for maintenance of utilities, trees, and driveways, for maintenance of the premises in accordance with the rules and regulations of the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park when the homeowner or resident fails to so maintain the premises, and protection of the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park at any reasonable time, but not in a manner or at a time that would interfere with the resident’s quiet enjoyment.

(b) The ownership or management may enter a mobilehome without the prior written consent of the resident in case of an emergency or when the resident has abandoned the mobilehome.

(Amended by Stats. 2006, Ch. 538, Sec. 40. Effective January 1, 2007.)



799.3

The ownership or management shall not require the removal of a mobilehome from a subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park in the event of its sale to a third party.

(Amended by Stats. 1997, Ch. 72, Sec. 3. Effective January 1, 1998.)



799.4

The ownership or management may require the right to prior approval of the purchaser of a mobilehome that will remain in the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park and that the selling resident, or his or her agent give notice of the sale to the ownership or management before the close of the sale. Approval cannot be withheld if the purchaser has the financial ability to pay the fees and charges of the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park unless the ownership or management reasonably determines that, based on the purchaser’s prior residences, he or she will not comply with the rules and regulations of the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park.

(Amended by Stats. 1997, Ch. 72, Sec. 4. Effective January 1, 1998.)



799.5

The ownership or management may require that a purchaser of a mobilehome that will remain in the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park comply with any rule or regulation limiting residency based on age requirements for housing for older persons, provided that the rule or regulation complies with the provisions of the federal Fair Housing Act, as amended by Public Law 104-76, and implementing regulations.

(Amended by Stats. 1997, Ch. 72, Sec. 5. Effective January 1, 1998.)



799.6

No agreement shall contain any provision by which the purchaser waives his or her rights under the provisions of this article. Any such waiver shall be deemed contrary to public policy and void and unenforceable.

(Amended by Stats. 1983, Ch. 519, Sec. 16.)



799.7

The ownership or management shall provide, by posting notice on the mobilehomes of all affected homeowners and residents, at least 72 hours’ written advance notice of an interruption in utility service of more than two hours for the maintenance, repair, or replacement of facilities of utility systems over which the management has control within the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park, if the interruption is not due to an emergency. The ownership or management shall be liable only for actual damages sustained by a homeowner or resident for violation of this section.

“Emergency,” for purposes of this section, means the interruption of utility service resulting from an accident or act of nature, or cessation of service caused by other than the management’s regular or planned maintenance, repair, or replacement of utility facilities.

(Amended by Stats. 1997, Ch. 72, Sec. 6. Effective January 1, 1998.)



799.8

The management, at the time of an application for residency, shall disclose in writing to any person who proposes to purchase or install a manufactured home or mobilehome on a space or lot, on which the construction of the pad or foundation system commenced after September 1, 1986, and no other manufactured home or mobilehome was previously located, installed, or occupied, that the manufactured home or mobilehome may be subject to a school facilities fee under Sections 53080 and 53080.4 of, and Chapter 4.9 (commencing with Section 65995) of Division 1 of Title 7 of, the Government Code.

(Added by Stats. 1994, Ch. 983, Sec. 2. Effective January 1, 1995.)



799.9

(a) A homeowner may share his or her mobilehome with any person 18 years of age or older if that person is providing live-in health care, live-in supportive care, or supervision to the homeowner pursuant to a written treatment plan prepared by a physician and surgeon. A fee shall not be charged by management for that person. That person shall have no rights of tenancy in, and shall comply with the rules and regulations of, the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park.

(b) A senior homeowner who resides in a subdivision, cooperative, or condominium for mobilehomes, or a resident-owned mobilehome park, that has implemented rules or regulations limiting residency based on age requirements for housing for older persons, pursuant to Section 799.5, may share his or her mobilehome with any person 18 years of age or older if this person is a parent, sibling, child, or grandchild of the senior homeowner and requires live-in health care, live-in supportive care, or supervision pursuant to a written treatment plan prepared by a physician and surgeon. A fee shall not be charged by management for that person. Unless otherwise agreed upon, the management shall not be required to manage, supervise, or provide for this person’s care during his or her stay in the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park. That person shall have no rights of tenancy in, and shall comply with the rules and regulations of, the subdivision, cooperative, or condominium for mobilehomes, or resident-owned mobilehome park. As used in this subdivision, “senior homeowner” means a homeowner or resident who is 55 years of age or older.

(Amended by Stats. 2008, Ch. 170, Sec. 3. Effective January 1, 2009.)



799.10

A resident may not be prohibited from displaying a political campaign sign relating to a candidate for election to public office or to the initiative, referendum, or recall process in the window or on the side of a manufactured home or mobilehome, or within the site on which the home is located or installed. The size of the face of a political sign may not exceed six square feet, and the sign may not be displayed in excess of a period of time from 90 days prior to an election to 15 days following the election, unless a local ordinance within the jurisdiction where the manufactured home or mobilehome subject to this article is located imposes a more restrictive period of time for the display of such a sign. In the event of a conflict between the provisions of this section and the provisions of Part 5 (commencing with Section 4000) of Division 4, relating to the size and display of political campaign signs, the provisions of this section shall prevail.

(Amended by Stats. 2012, Ch. 181, Sec. 27. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



799.11

The ownership or management shall not prohibit a homeowner or resident from installing accommodations for the disabled on the home or the site, lot, or space on which the mobilehome is located, including, but not limited to, ramps or handrails on the outside of the home, as long as the installation of those facilities complies with code, as determined by an enforcement agency, and those facilities are installed pursuant to a permit, if required for the installation, issued by the enforcement agency. The management may require that the accommodations installed pursuant to this section be removed by the current homeowner at the time the mobilehome is removed from the park or pursuant to a written agreement between the current homeowner and the management prior to the completion of the resale of the mobilehome in place in the park. This section is not exclusive and shall not be construed to condition, affect, or supersede any other provision of law or regulation relating to accessibility or accommodation for the disabled.

(Added by Stats. 2008, Ch. 170, Sec. 4. Effective January 1, 2009.)









CHAPTER 2.6 - Recreational Vehicle Park Occupancy Law

ARTICLE 1 - Definitions

799.20

This chapter shall be known and may be cited as the Recreational Vehicle Park Occupancy Law.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.21

Unless the provisions or context otherwise require, the following definitions shall govern the construction of this chapter.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.22

“Defaulting occupant” means an occupant who fails to pay for his or her occupancy in a park or who fails to comply with reasonable written rules and regulations of the park given to the occupant upon registration.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.23

“Defaulting resident” means a resident who fails to pay for his or her occupancy in a park, fails to comply with reasonable written rules and regulations of the park given to the resident upon registration or during the term of his or her occupancy in the park, or who violates any of the provisions contained in Article 5 (commencing with Section 799.70).

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.24

“Defaulting tenant” means a tenant who fails to pay for his or her occupancy in a park or fails to comply with reasonable written rules and regulations of the park given to the person upon registration or during the term of his or her occupancy in the park.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.25

“Guest” means a person who is lawfully occupying a recreational vehicle located in a park but who is not an occupant, tenant, or resident. An occupant, tenant, or resident shall be responsible for the actions of his or her guests.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.26

“Management” means the owner of a recreational vehicle park or an agent or representative authorized to act on his or her behalf in connection with matters relating to the park.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.27

“Occupancy” and “occupy” refer to the use of a recreational vehicle park lot by an occupant, tenant, or resident.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.28

“Occupant” means the owner or operator of a recreational vehicle who has occupied a lot in a park for 30 days or less.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.29

“Recreational vehicle” has the same meaning as defined in Section 18010 of the Health and Safety Code.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.30

“Recreational vehicle park” or “park” has the same meaning as defined in Section 18862.39 of the Health and Safety Code.

(Amended by Stats. 2004, Ch. 530, Sec. 1. Effective January 1, 2005.)



799.31

“Resident” means a tenant who has occupied a lot in a park for nine months or more.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.32

“Tenant” means the owner or operator of a recreational vehicle who has occupied a lot in a park for more than 30 consecutive days.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)






ARTICLE 2 - General Provisions

799.40

The rights created by this chapter shall be cumulative and in addition to any other legal rights the management of a park may have against a defaulting occupant, tenant, or resident, or that an occupant, tenant, or resident may have against the management of a park.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.41

Nothing in this chapter shall apply to a mobilehome as defined in Section 18008 of the Health and Safety Code or to a manufactured home as defined in Section 18007 of the Health and Safety Code.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.42

No occupant registration agreement or tenant rental agreement shall contain a provision by which the occupant or tenant waives his or her rights under the provisions of this chapter, and any waiver of these rights shall be deemed contrary to public policy and void.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.43

The registration agreement between a park and an occupant thereof shall be in writing and shall contain, in addition to the provisions otherwise required by law to be included, the term of the occupancy and the rent therefor, the fees, if any, to be charged for services which will be provided by the park, and a statement of the grounds for which a defaulting occupant’s recreational vehicle may be removed as specified in Section 799.22 without a judicial hearing after the service of a 72-hour notice pursuant to this chapter and the telephone number of the local traffic law enforcement agency.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.44

At the time of registration, an occupant shall be given a copy of the rules and regulations of the park.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.45

The management may offer a rental agreement to an occupant of the park who intends to remain in the park for a period in excess of 30 consecutive days.

(Repealed and added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.46

At the entry to a recreational vehicle park, or within the separate designated section for recreational vehicles within a mobilehome park, there shall be displayed in plain view on the property a sign indicating that the recreational vehicle may be removed from the premises for the reasons specified in Sections 799.22 and 1866 and containing the telephone number of the local traffic law enforcement agency. Nothing in this section shall prevent management from additionally displaying the sign in other locations within the park.

(Amended by Stats. 2004, Ch. 530, Sec. 2. Effective January 1, 2005.)






ARTICLE 3 - Defaulting Occupants

799.55

Except as provided in subdivision (b) of Section 1866, as a prerequisite to the right of management to have a defaulting occupant’s recreational vehicle removed from the lot which is the subject of the registration agreement between the park and the occupant pursuant to Section 799.57, the management shall serve a 72-hour written notice as prescribed in Section 799.56. A defaulting occupant may correct his or her payment deficiency within the 72-hour period during normal business hours.

(Amended by Stats. 2004, Ch. 530, Sec. 3. Effective January 1, 2005.)



799.56

(a) The 72-hour written notice shall be served by delivering a copy to the defaulting occupant personally or to a person of suitable age and discretion who is occupying the recreational vehicle located on the lot. In the latter event, a copy of the notice shall also be affixed in a conspicuous place on the recreational vehicle and shall be sent through the mail addressed to the occupant at the place where the property is located and, if available, any other address which the occupant has provided to management in the registration agreement. Delivery of the 72-hour notice to a defaulting occupant who is incapable of removing the occupant’s recreational vehicle from the park because of a physical incapacity shall not be sufficient to satisfy the requirements of this section.

(b) In the event that the defaulting occupant is incapable of removing the occupant’s recreational vehicle from the park because of a physical incapacity or because the recreational vehicle is not motorized and cannot be moved by the occupant’s vehicle, the default shall be cured within 72 hours, but the date to quit shall be no less than seven days after service of the notice.

(c) The management shall also serve a copy of the notice to the city police if the park is located in a city, or, if the park is located in an unincorporated area, to the county sheriff.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.57

The written 72-hour notice shall state that if the defaulting occupant does not remove the recreational vehicle from the premises of the park within 72 hours after receipt of the notice, the management has authority pursuant to Section 799.58 to have the recreational vehicle removed from the lot to the nearest secured storage facility.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.58

Subsequent to serving a copy of the notice specified in this article to the city police or county sheriff, whichever is appropriate, and after the expiration of 72 hours following service of the notice on the defaulting occupant, the police or sheriff, shall remove or cause to be removed any person in the recreational vehicle. The management may then remove or cause the removal of a defaulting occupant’s recreational vehicle parked on the premises of the park to the nearest secured storage facility. The notice shall be void seven days after the date of service of the notice.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.59

When the management removes or causes the removal of a defaulting occupant’s recreational vehicle, the management and the individual or entity that removes the recreational vehicle shall exercise reasonable and ordinary care in removing the recreational vehicle to the storage area.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)






ARTICLE 4 - Defaulting Tenants

799.65

The management may terminate the tenancy of a defaulting tenant for nonpayment of rent, utilities, or reasonable incidental service charges, provided the amount due shall have been unpaid for a period of five days from its due date, and provided the tenant has been given a three-day written notice subsequent to that five-day period to pay the total amount due or to vacate the park. For purposes of this section, the five-day period does not include the date the payment is due. The three-day notice shall be given to the tenant in the manner prescribed by Section 1162 of the Code of Civil Procedure. Any payment of the total charges due, prior to the expiration of the three-day period, shall cure any default of the tenant. In the event the tenant does not pay prior to the expiration of the three-day notice period, the tenant shall remain liable for all payments due up until the time the tenancy is vacated.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.66

The management may terminate or refuse to renew the right of occupancy of a tenant for other than nonpayment of rent or other charges upon the giving of a written notice to the tenant in the manner prescribed by Section 1162 of the Code of Civil Procedure to remove the recreational vehicle from the park. The notice need not state the cause for termination but shall provide not less than 30 days’ notice of termination of the tenancy.

(Amended by Stats. 1994, Ch. 167, Sec. 1. Effective January 1, 1995.)



799.67

Evictions pursuant to this article shall be subject to the requirements set forth in Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure, except as otherwise provided in this article.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)






ARTICLE 5 - Defaulting Residents

799.70

The management may terminate or refuse to renew the right of occupancy of a defaulting resident upon the giving of a written notice to the defaulting resident in the manner prescribed by Section 1162 of the Code of Civil Procedure to remove the recreational vehicle from the park. This notice shall provide not less than 60 days’ notice of termination of the right of occupancy and shall specify one of the following reasons for the termination of the right of occupancy:

(a) Nonpayment of rent, utilities, or reasonable incidental service charges; provided, that the amount due has been unpaid for a period of five days from its due date, and provided that the resident shall be given a three-day written notice subsequent to that five-day period to pay the total amount due or to vacate the park. For purposes of this subdivision, the five-day period does not include the date the payment is due. The three-day notice shall be given to the resident in the manner prescribed by Section 1162 of the Code of Civil Procedure. The three-day notice may be given at the same time as the 60-day notice required for termination of the right of occupancy; provided, however, that any payment of the total charges due, prior to the expiration of the three-day period, shall cure any default of the resident. In the event the resident does not pay prior to the expiration of the three-day notice period, the resident shall remain liable for all payments due up until the time the tenancy is vacated.

(b) Failure of the resident to comply with a local ordinance or state law or regulation relating to the recreational vehicle park or recreational vehicles within a reasonable time after the resident or the management receives a notice of noncompliance from the appropriate governmental agency and the resident has been provided with a copy of that notice.

(c) Conduct by the resident or guest, upon the park premises, which constitutes a substantial annoyance to other occupants, tenants, or residents.

(d) Conviction of the resident of prostitution, or a felony controlled substance offense, if the act resulting in the conviction was committed anywhere on the premises of the park, including, but not limited to, within the resident’s recreational vehicle.

However, the right of occupancy may not be terminated for the reason specified in this subdivision if the person convicted of the offense has permanently vacated, and does not subsequently reoccupy, the recreational vehicle.

(e) Failure of the resident or a guest to comply with a rule or regulation of the park which is part of the rental agreement or any amendment thereto.

No act or omission of the resident or guest shall constitute a failure to comply with a rule or regulation unless the resident has been notified in writing of the violation and has failed to correct the violation within seven days of the issuance of the written notification.

(f) Condemnation of the park.

(g) Change of use of the park or any portion thereof.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.71

Evictions pursuant to this article shall be subject to the requirements set forth in Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure, except as otherwise provided in this article.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)






ARTICLE 6 - Liens for Recreational Vehicles and Abandoned Possessions

799.75

The management shall have a lien upon the recreational vehicle and the contents therein for the proper charges due from a defaulting occupant, tenant, or resident. Such a lien shall be identical to that authorized by Section 1861, and shall be enforced as provided by Sections 1861 to 1861.28, inclusive. Disposition of any possessions abandoned by an occupant, tenant, or resident at a park shall be performed pursuant to Chapter 5 (commencing with Section 1980) of Title 5 of Part 4 of Division 3.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)






ARTICLE 7 - Actions and Proceedings

799.78

In any action arising out of the provisions of this chapter, the prevailing party shall be entitled to reasonable attorney’s fees and costs. A party shall be deemed a prevailing party for the purposes of this section if the judgment is rendered in his or her favor or where the litigation is dismissed in his or her favor prior to or during the trial, unless the parties otherwise agree in the settlement or compromise.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)



799.79

In the event that an occupant, tenant, or resident or a former occupant, tenant, or resident is the prevailing party in a civil action against the management to enforce his or her rights under this chapter, the occupant, tenant, or resident, in addition to damages afforded by law, may, in the discretion of the court, be awarded an amount not to exceed five hundred dollars ($500) for each willful violation of any provision of this chapter by the management.

(Added by Stats. 1992, Ch. 310, Sec. 2. Effective January 1, 1993.)









CHAPTER 2.7 - Floating Home Residency Law

ARTICLE 1 - General Provisions

800

This chapter shall be known and may be cited as the Floating Home Residency Law.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.1

Unless the provisions or context otherwise requires, the following definitions shall govern the construction of this chapter.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.2

“Management” means the owner of a floating home marina or an agent or representative authorized to act on his or her behalf in connection with matters relating to a tenancy in the floating home marina.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.3

“Floating home” has the same meaning as defined in subdivision (d) of Section 18075.55 of the Health and Safety Code.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.4

“Floating home marina” means an area where five or more floating home berths are rented, or held out for rent, to accommodate floating homes, but does not include a marina where 10 percent or fewer of the berths are leased or held out to lease to floating homes nor a marina or harbor (a) which is managed by a nonprofit organization, the property, assets, and profits of which may not inure to any individual or group of individuals, but only to another nonprofit organization; (b) the rules and regulations of which are set by majority vote of the berthholders thereof; and (c) which contains berths for fewer than 25 floating homes.

(Amended by Stats. 1991, Ch. 942, Sec. 1.)



800.5

“Rental agreement” means an agreement between the management and the homeowner establishing the terms and conditions of a tenancy. A lease is a rental agreement.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.6

“Homeowner” means a person who owns or resides in a floating home which is in a floating home marina pursuant to a rental agreement with management.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.7

“Change of use” means a use of the floating home marina for a purpose other than the rental, or the holding out for rent, of five or more floating home berths, and does not mean the adoption, amendment, or repeal of a floating home marina rule or regulation. A change of use may affect an entire floating home marina or any portion thereof. “Change of use” includes, but is not limited to, a change of the floating home marina or any portion thereof to a condominium, stock cooperative, or any form of ownership wherein spaces within the floating home marina are to be sold.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.8

“Resident” means a homeowner or other person who lawfully occupies a floating home.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.9

“Tenancy” means the right of a homeowner to the use of a berth within a floating home marina on which to locate, maintain, and occupy a floating home, and accessory structures or vessels, including the use of the services and facilities of the floating home marina.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)






ARTICLE 2 - Rental Agreement

800.20

Unless otherwise provided, the management shall make available to floating homeowners, upon request, copies of all notices required by this article and Article 3 (commencing with Section 800.30).

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.21

The rental agreement shall be in writing and shall contain, in addition to the provisions otherwise required by law to be included, all of the following:

(a) The term of the tenancy and the rent therefor.

(b) The rules and regulations of the floating home marina.

(c) A reference to this chapter and a statement that a copy of it is available from the marina upon request.

(d) A provision specifying that it is the responsibility of the management to provide and maintain physical improvements in the common facilities in good working order and condition.

(e) A description of the physical improvements to be provided the homeowner during his or her tenancy.

(f) A provision listing those services which will be provided at the time the rental agreement is executed and will continue to be offered for the term of tenancy and the fees, if any, to be charged for those services.

(g) All other provisions governing the tenancy.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.22

The rental agreement may include other provisions permitted by law, but need not include specific language contained in state or local laws not a part of this chapter.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.23

(a) A homeowner shall be offered a rental agreement for (1) a term of 12 months, (2) a lesser period as mutually agreed upon by both the homeowner and the management, (3) a longer period as mutually agreed upon by both the homeowner and the management, or (4) a longer period as necessary to secure financing from a conventional lending institution.

(b) Rental agreements for a prescribed term shall not contain any terms or conditions with respect to charges for rent, utilities, or incidental reasonable service charges that would be different during the first 12 months of the agreement from the corresponding terms or conditions that would be offered to the homeowner or homeowners on a month-to-month basis.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.24

No rental agreement for a floating home berth shall contain a provision by which the homeowner waives his or her rights under any of the provisions of this chapter. Any waiver of these rights shall be deemed contrary to public policy and void.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.25

(a) Membership in any private club or organization that is a condition for tenancy in a floating home marina shall not be denied on any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5, relating to housing for senior citizens. Subdivision (d) of Section 51 and Section 4760 of this code and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended by Stats. 2012, Ch. 181, Sec. 28. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



800.26

On or before March 12, 1991, the management shall notify all floating homeowners, in writing, that a copy of the Floating Home Residency Law is available to them, upon request, from the management.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)






ARTICLE 3 - Rules and Regulations

800.30

Each common area facility shall be open or available to residents at all reasonable hours, and the hours of the common area facility shall be posted at the facility.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.31

A rule or regulation of the floating home marina may be amended at any time with the consent of a homeowner, or without his or her consent upon written notice to him or her of not less than six months. Written notice to a new homeowner, whose tenancy commences within the required period of notice, of a proposed amendment shall constitute compliance with this section where the written notice is given to him or her before the inception of his or her tenancy.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.32

(a) Except as provided in subdivision (b), and notwithstanding any other provision of law to the contrary, the ownership or management of a floating home marina, cooperative, or condominium for floating homes shall have no right of entry to a floating home without the prior written consent of the resident. This consent may be revoked in writing by the resident at any time. The ownership or management shall have a right of entry into the berth in which a floating home is situated for correction of what management determines to be a hazardous condition at any time, or for maintenance of utilities, docks, and common areas at any reasonable time, but not in a manner or at a time which would interfere with the resident’s quiet enjoyment.

(b) The ownership or management of a floating home marina, cooperative, or condominium may enter a floating home without the prior written consent of the resident in case of an emergency or when the resident has abandoned the floating home.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.33

(a) The management shall give written notice to all homeowners and prospective homeowners concerning the following matters: (1) the nature of the zoning or use permit under which the floating home marina operates, (2) if the floating home marina is operating pursuant to a permit subject to a renewal or expiration date, the relevant information and dates shall be included in the notice, and (3) the duration of any lease of the floating home marina, or any portion thereof, in which the management is a lessee.

(b) If a change occurs concerning the zoning or use permit under which the floating home marina operates, a change occurs to the lease under which the management is a lessee and that change could affect the homeowner, including the termination of the lease, litigation occurs regarding termination of the lease, or expiration of a use permit occurs, all homeowners shall be given written notice at least 30 days prior to the effective date of the change. Notification regarding the change of use of the floating home marina, or any portion thereof, shall be governed by subdivision (f) of Section 800.71. A prospective homeowner shall be notified prior to the inception of the tenancy.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.34

The management of a floating home marina shall disclose, in writing, the name and address of the floating home marina owner upon the request of a homeowner.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.35

(a) The management of a floating home marina may enter a floating home, which is owned by the marina, only upon the prior written consent of the renter, except:

(1) In case of an emergency.

(2)  Upon reasonable notice and during regular business hours, to make necessary or agreed repairs.

(3) When the homeowner has abandoned the premises.

(4) Pursuant to court order.

(b)  The management of a floating home marina may enter a floating home, not owned by the marina, only upon prior written consent, except:

(1) In case of an emergency.

(2) When the homeowner has abandoned the premises.

(3) Pursuant to a court order.

(Added by Stats. 1991, Ch. 942, Sec. 2.)



800.36

(a) A floating home not owned by a floating home marina shall be deemed abandoned by the homeowner, and the lease shall terminate, if the floating home marina gives written notice of its belief of abandonment as provided in this section and the homeowner fails to give the marina written notice, prior to the date of termination specified in the marina’s notice, stating that he or she does not intend to abandon the floating home and stating an address at which the homeowner may be served by certified mail in any action for unlawful detainer of the marina.

(b) The marina may give a notice of belief of abandonment to the homeowner pursuant to this section only where the rent on the marina has been due and unpaid for at least 45 consecutive days and the marina management reasonably believes that the homeowner has abandoned the floating home. The date of termination of the lease shall be specified in the marina’s notice and shall be not less than 15 days after the notice is served personally or, if mailed, not less than 18 days after the notice is deposited in the mail.

(c) The marina’s notice of belief of abandonment shall be personally delivered to the homeowner or sent by first-class mail, postage prepaid, to the homeowner at his or her last known address and, if there is reason to believe that the notice sent to that address will not be received by the homeowner, also to such other address, if any, known to the marina where the homeowner may reasonably be expected to receive the notice.

(d) The notice of belief of abandonment shall be in substantially the following form:

Notice of Belief of Abandonment

To:

_____ (Name of homeowner) _____

_____ (Address of homeowner) _____

This notice is given pursuant to Section 800.36 of the Civil Code concerning the floating home marina leased by you at ________ (state location of the property by address or other sufficient description). The rent on this marina has been due and unpaid for 45 consecutive days and the marina believes that you have abandoned the floating home.

The floating home will be deemed abandoned within the meaning of Section 1951.2 of the Civil Code and your lease will terminate on ____ (here insert a date not less than 15 days after this notice is served personally or, if mailed, not less than 18 days after this notice is deposited in the mail) unless before that date the undersigned receives at the address indicated below a written notice from you stating both of the following:

(1) Your intent not to abandon the floating home.

(2) An address at which you may be served by certified mail in any action for unlawful detainer of the floating home marina.

You are required to pay the rent due and unpaid on this marina as required by the lease, and your failure to do so can lead to a court proceeding against you.
Dated: ________________________________

_____ (Signature of marina manager / owner) _____

_____ (Type or print name of marina manager / owner) _____

_____ (Address to which the homeowner is to send notice) _____

(e) The floating home shall not be deemed to be abandoned pursuant to this section if the homeowner proves any of the following:

(1) At the time the notice of belief of abandonment was given, the rent was not due and unpaid for 45 consecutive days.

(2) At the time the notice of belief of abandonment was given, it was not reasonable for the marina to believe that the homeowner had abandoned the floating home. The fact that the marina management knew that the homeowner left personal property on the floating home does not, of itself, justify a finding that the marina management did not reasonably believe that the homeowner had abandoned the floating home.

(3) Prior to the date specified in the marina’s notice, the homeowner gave written notice to the lessor stating his or her intent not to abandon the floating home and stating an address at which he or she may be served by certified mail in any action for unlawful detainer of the marina.

(4) During the period commencing 45 days before the time the notice of belief of abandonment was given and ending on the date the lease would have terminated pursuant to the notice, the homeowner paid to the marina all or a portion of the rent due and unpaid.

(f) Nothing in this section precludes the marina or the homeowner from otherwise proving that the floating home has been abandoned by the homeowner within the meaning of Section 1951.2.

(g) Nothing in this section precludes the marina from serving a notice requiring the homeowner to pay rent or quit as provided in Section 800.71 at any time permitted by that section, or affects the time and manner of giving any other notice required or permitted by law. The giving of the notice provided by this section does not satisfy the requirements of Sections 1161 and 1162 of the Code of Civil Procedure.

(Added by Stats. 1991, Ch. 942, Sec. 3.)



800.37

A floating home which is owned by a floating home marina shall be deemed abandoned according to the procedures and requirements of Section 1951.3.

(Added by Stats. 1991, Ch. 942, Sec. 4.)






ARTICLE 4 - Fees and Charges

800.40

The management shall give a homeowner written notice of any increase in his or her rent at least 30 days before the date of the increase, and the reason for the increase, including the basis for any calculation used in determining the amount of the increase.

(Amended by Stats. 1991, Ch. 942, Sec. 5.)



800.41

A homeowner shall not be charged a fee for other than rent, utilities, and incidental reasonable charges for services actually rendered.

A homeowner shall not be charged a fee for obtaining a rental agreement on a floating home berth for (1) a term of 12 months, or (2) a lesser period as mutually agreed upon by both the homeowner and the management. A fee may be charged for a rental agreement of more than one year if the fee is mutually agreed upon by both the homeowner and management.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.42

A homeowner shall not be charged a fee for services actually rendered which are not listed in the rental agreement unless he or she has been given written notice thereof by the management, at least 60 days before imposition of the charge.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.43

A homeowner shall not be charged a fee for keeping a pet in the floating home marina unless the management actually provides special facilities or services for pets. If special pet facilities are maintained by the management, the fee charged shall reasonably relate to the cost of maintenance of the facilities or services and the number of pets kept in the floating home marina.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.44

(a) A homeowner shall not be charged a fee for a guest who does not stay with him or her for more than a total of 20 consecutive days or a total of 30 days in a calendar year. Such a guest shall not be required to register with the management.

(b) A homeowner who is living alone and who wishes to share his or her floating home with one person may do so, and a fee shall not be imposed by management for that person. The person shall be considered a guest of the homeowner and any agreement between the homeowner and the person shall not change the terms and conditions of the rental agreement between management and the homeowner. The guest shall comply with the provisions of the rules and regulations of the floating home marina.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.45

A homeowner shall not be charged a fee based on the number of members in his or her immediate family. As used in this section, the “immediate family” includes the homeowner and his or her spouse, their parents, and their children.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.46

A homeowner shall not be charged a fee for the enforcement of any of the rules and regulations of the floating home marina.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.47

Unless the homeowner specifically requests the service in writing from the management, a homeowner shall not be charged a fee for the entry, installation, hookup, or landscaping as a condition of tenancy except for an actual fee or cost imposed by a local governmental ordinance or requirement directly related to the occupancy of the specific berth where the floating home is located and not incurred as a portion of the development of the floating home marina as a whole. However, reasonable landscaping and maintenance requirements may be included in the floating home marina rules and regulations. The management shall not require a homeowner or prospective homeowner to purchase, rent, or lease goods or services for landscaping from any person, company, or corporation.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.48

Where the management provides both master meter and submeter service of utilities to a homeowner, for each billing period the cost of the charges for the period shall be separately stated along with the opening and closing readings for his or her meter. The management shall post in a conspicuous place, the prevailing residential utilities rate schedule as published by the serving utility.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.49

(a) The management may only demand a security deposit on or before initial occupancy and the security deposit may not be in an amount or value in excess of an amount equal to two months’ rent that is charged at the inception of the tenancy, in addition to any rent for the first month. In no event shall additional security deposits be demanded of a homeowner following initial occupancy.

(b) After the homeowner has promptly paid to the management within five days of the date the amount is due, all of the rent, utilities, and reasonable service charges for any 12-consecutive-month period subsequent to the collection of the security deposit by the management, or upon resale of the floating home, whichever occurs earlier, the management shall, upon the receipt of a written request from the homeowner, refund to the homeowner the amount of the security deposit within 30 days following the end of the 12-consecutive-mon th period of prompt payment or the date of the resale of the floating home.

(c) In the event that the interest in the floating home marina is transferred to any other party or entity, the successor in interest shall have the same obligations of management contained in this section with respect to the security deposit.

(d) The management shall not be required to place any security deposit collected in an interest-bearing account or to provide a homeowner with any interest on the security deposit collected.

(e) This section applies to all security deposits collected on or after January 1, 1991.

(Amended by Stats. 1991, Ch. 942, Sec. 6.)



800.50

The management shall not acquire a lien or security interest, other than an interest arising by reason of process issued to enforce a judgment of any court, in a floating home located in the floating home marina unless it is mutually agreed upon by both the homeowner and management. Any billing and payment upon the obligation shall be kept separate from current rent.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)






ARTICLE 5 - Homeowner Meetings

800.60

The management shall permit meetings by homeowners or residents of a floating home in the marina, or any or all of them, relating to floating home living or social or educational purposes, including forums for or speeches of public officials or candidates for public office, to be held in any community facility if the meeting is held at reasonable hours and when the facility is not otherwise in use. The management’s private office is not to be considered a community facility unless so designated by the management.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.61

The management shall meet and consult with the homeowners, upon written request, within 30 days of the request, either individually, collectively, or with representatives of a group of homeowners who have signed a request to be so represented on the following matters:

(a) Amendments to floating home marina rules and regulations.

(b) Standards for maintenance or physical improvements in the floating home marina.

(c) Addition, alteration, or deletion of services, equipment or physical improvements.

(d) Rental agreements offered pursuant to Article 2 (commencing with Section 800.20).

Any collective meeting shall be conducted only after notice thereof has been given to all the requesting homeowners 10 days or more before the meeting.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)






ARTICLE 6 - Termination of Tenancy

800.70

(a) The Legislature finds and declares that, because of the high cost of moving floating homes, the potential for damage resulting therefrom, the requirements relating to the installation of floating homes, and current government policy limiting the availability of floating home berths, it is necessary that the owners of floating homes within floating home marinas be provided with the unique protection from actual or constructive eviction afforded by the provisions of this chapter.

(b) The management shall not terminate or refuse to renew a tenancy, except for a reason specified in this article and upon the giving of written notice to the homeowner in the manner prescribed by Section 1162 of the Code of Civil Procedure, to remove the floating home from the floating home marina within a period of not less than 60 days, which period shall be specified in the notice. A copy of this notice shall be sent to the legal owner, as defined in Section 18005.8 of the Health and Safety Code, each junior lienholder, as defined in Section 18005.3 of the Health and Safety Code, and the registered owner of the floating home, if other than the homeowner, by United States mail within 10 days after notice to the homeowner, addressed to the legal owner, each junior lienholder, and the registered owner at their addresses, as set forth in the registration card specified in Section 18091.5 of the Health and Safety Code.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.71

A tenancy shall be terminated by the management only for one or more of the following reasons:

(a) Failure of the homeowner or resident to comply with a local ordinance or state law or regulation relating to floating homes within a reasonable time after the homeowner receives a notice of noncompliance from the appropriate governmental agency.

(b) Conduct by the homeowner or resident, upon the floating home marina premises, which constitutes a substantial annoyance to other homeowners or residents.

(c) Failure of the homeowner or resident to comply with a reasonable rule or regulation of the floating home marina as set forth in the rental agreement or any amendment thereto. The management may not impose unreasonable restrictions on the right of the homeowner to sublet his or her floating home.

No act or omission of the homeowner or resident shall constitute a failure to comply with a reasonable rule or regulation unless and until the management has given the homeowner written notice of the alleged rule or regulation violation and the homeowner or resident has failed to adhere to the rule or regulation within seven days. However, if a homeowner has been given a written notice of an alleged violation of the same rule or regulation on three or more occasions within a 12-month period after the homeowner or resident has violated that rule or regulation, no written notice shall be required for a subsequent violation of the same rule or regulation.

Nothing in this subdivision shall relieve the management from its obligation to demonstrate that a rule or regulation has in fact been violated.

(d) (1) Nonpayment of rent, utility charges, or reasonable incidental service charges; if the amount due has been unpaid for a period of at least five days from its due date, and provided, that the homeowner shall be given a three-day written notice subsequent to that five-day period to pay the amount due or to vacate the tenancy. The three-day written notice shall be given to the homeowner in the manner prescribed by Section 1162 of the Code of Civil Procedure. The notice may be given at the same time as the 60 days’ notice required for termination of the tenancy.

Payment by the homeowner prior to the expiration of the three-day notice period shall cure a default under this subdivision.

(2) However, if a homeowner has been given a three-day notice to pay the amount due or to vacate the tenancy on three or more occasions within the preceding 12-month period, no written three-day notice shall be required for a subsequent nonpayment of rent, utility charges, or reasonable incidental service charges.

(3) Payment by the legal owner, any junior lienholder, or the registered owner, if other than the homeowner, on behalf of the homeowner prior to the expiration of 30 calendar days following the mailing of the notice to the legal owner, each junior lienholder, and the registered owner provided in subdivision (b) of Section 800.70, shall cure a default under this subdivision with respect to that payment.

(4) The homeowner shall remain liable for all payments due up until the time the tenancy is vacated.

(5) Cure of a default of rent, utility charges, or reasonable incidental service charges by the legal owner, any junior lienholder, or the registered owner, if other than the homeowner, as provided by this subdivision, may not be exercised more than twice during a 12-month period.

(e) Condemnation of the floating home marina.

(f) Change of use of the floating home marina or any portion thereof, provided:

(1) The management gives the homeowners at least 60 days’ written notice that the management will be appearing before a local governmental board, commission, or body to request permits for a change of use of the floating home marina.

(2) After all required permits requesting a change of use have been approved by the local governmental board, commission, or body, the management shall give the homeowners six months’ or more written notice of termination of tenancy.

If the change of use requires no local governmental permits, then notice shall be given 12 months or more prior to the management’s determination that a change of use will occur. The management in the notice shall disclose and describe in detail the nature of the change of use.

(3) The management gives each proposed homeowner written notice thereof prior to the inception of his or her tenancy that the management is requesting a change of use before local governmental bodies or that a change of use request has been granted.

(4) The notice requirements for termination of tenancy set forth in this section and Section 800.72 shall be followed if the proposed change actually occurs.

(5) The requirements for a notice of a proposed change of use imposed by this subdivision shall be governed by the law in effect at the time the notice was given.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.72

The management shall set forth in a notice of termination the reason relied upon for the termination with specific facts to permit determination of the date, place, witnesses, and circumstances concerning that reason. Neither reference to the section number or a subdivision thereof nor a recital of the language of this article constitutes compliance with this section.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.73

No tenancy shall be terminated for the purpose of making a homeowner’s berth available for a person who purchases a floating home from the owner of the floating home marina or his or her agent.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.74

A homeowner shall give written notice to the management of not less than 60 days before vacating his or her tenancy.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.75

The provisions of this article shall not affect any rights or proceedings set forth in Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure except as otherwise provided in those sections.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)






ARTICLE 7 - Transfer of a Floating Home

800.80

A homeowner or his or her agent may advertise the sale or exchange of his or her floating home, or, if not prohibited by the terms of an agreement with the management, may advertise the rental of his or her floating home, by displaying a sign in the window of the floating home, or by a sign posted on the side of the floating home facing the dock or water or both, stating that the floating home is for sale or exchange or, if not prohibited, for rent by the owner of the floating home or his or her agent. The sign shall state the name, address, and telephone number of the owner of the floating home or his or her agent and may be at least 24 inches in width and 18 inches in height.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.82

(a) The management shall not show or list for sale a floating home without first obtaining the owner’s written authorization. The authorization shall specify the terms and conditions regarding the showing or listing.

(b) The management shall prohibit neither the listing nor the sale of a floating home within the floating home marina by the homeowner, or an agent of the homeowner to authorize the management to act as the agent in the sale of a floating home as a condition of management’s approval of buyer or prospective homeowner for residency in the floating home marina.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.83

(a) The management shall not charge a homeowner, or his or her agent a transfer or selling fee as a condition of a sale of his or her floating home within a floating home marina unless the management performs a service in the sale. The management shall not perform any such service in connection with the sale unless so requested in writing, by the homeowner or his or her agent.

(b) The management shall not charge a prospective homeowner or his or her agent, upon purchase of a floating home, a fee as a condition of approval for residency in a floating home marina unless the management performs a specific service in the sale. The management shall not impose a fee, other than for a credit check in accordance with subdivision (b) of Section 800.85, for an interview of a prospective homeowner.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.84

The management shall not require the removal of a floating home from the floating home marina in the event of its sale to a third party during the term of the homeowner’s rental agreement.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.85

(a) The management may require the right of prior approval of a purchaser of a floating home that will remain in the floating home marina and that the selling homeowner or his or her agent give notice of the sale to the management before the close of the sale. Approval cannot be withheld if the purchaser has the financial ability to pay the rent and charges of the floating home marina unless the management reasonably determines that, based on the purchaser’s prior tenancies, he or she will not comply with the rules and regulations of the floating home marina. In determining whether the purchaser has the financial ability to pay the rent and charges of the floating home marina, the management shall not require the purchaser to submit copies of any personal income tax returns in order to obtain approval for residency in the floating home marina. However, management may require the purchaser to document the amount and source of his or her gross monthly income or means of financial support. If the ownership or management rejects a purchaser as a prospective homeowner, the ownership or management shall inform the selling homeowner in writing of its reasons for the rejection. If the approval of a purchaser is withheld for any reason other than those stated in this article, the management or owner may be held liable for all damages proximately resulting therefrom.

(b) If the management collects a fee or charge from a prospective purchaser of a floating home in order to obtain a financial report or credit rating, the full amount of the fee or charge shall be credited toward payment of the first month’s rent for that floating home purchaser. If, for whatever reason, the prospective purchaser is rejected by the management, the management shall refund to the prospective purchaser the full amount of that fee or charge within 30 days from the date of rejection. If the prospective purchaser is approved by the management, but, for whatever reason, the prospective purchaser elects not to purchase the floating home, the management may retain the fee, or a portion thereof, to defray its administrative costs under this section.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.86

(a) An escrow, sale, or transfer agreement involving a floating home located in the floating home marina at the time of sale, where the floating home is to remain in the floating home marina, shall contain a provision signed by the purchaser stating that by his or her signature he or she has agreed to the terms of a rental agreement. A copy of a fully executed rental agreement signed by both the purchaser and floating home marina management will satisfy the requirements of this section.

(b) In the event the purchaser fails to execute the rental agreement, the purchaser shall not have any rights of tenancy.

(c) In the event that an occupant of a floating home has no rights of tenancy and is not otherwise entitled to occupy the floating home pursuant to this chapter, the occupant shall be considered an unlawful occupant if, after a demand is made for the surrender of the floating home marina berth, for a period of five days, the occupant has refused to surrender the berth to the floating home marina management. In the event the unlawful occupant fails to comply with the demand, the unlawful occupant shall be subject to the proceedings set forth in Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure.

(d) The occupant of the floating home shall not be considered an unlawful occupant and shall not be subject to the provisions of subdivision (c) if all of the following conditions exist:

(1) The occupant is the registered owner of the floating home.

(2) The management has determined that the occupant has the financial ability to pay the rent and charges of the floating home marina, will comply with the rules and regulations of the floating home marina, based on the occupant’s prior tenancies, and will comply with this article.

(3) The management failed or refused to offer the occupant a rental agreement.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.87

No rental or sale agreement shall contain a provision by which the purchaser or homeowner waives his or her rights under this article. Any waiver thereof shall be deemed contrary to public policy and shall be void and unenforceable.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.88

An heir or joint tenant who gains ownership of a floating home in the floating home marina through the death of the owner of the floating home who is a homeowner shall have the right to sell the floating home to a third party in accordance with this article, but only if all the homeowner’s responsibilities and liabilities to the management regarding rent, utilities, and reasonable maintenance of the floating home and its premises which have arisen after the transfer of ownership to the heir or joint tenant have been satisfied up until the date the floating home is resold.

(Amended by Stats. 1991, Ch. 942, Sec. 7.)



800.89

Any legal owner or junior lienholder who forecloses on his or her security interest in a floating home located in a floating home marina shall have the right to sell the floating home within the floating home marina to a third party in accordance with the provisions of this article, but only if all the homeowner’s responsibilities and liabilities to the management regarding rent, utilities, and reasonable maintenance of a floating home and it’s premises are satisfied by the foreclosing creditor through the date the floating home is resold.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.90

The management (1) shall not prohibit the listing or sale of a used floating home within the floating home marina by the homeowner, or an agent of the homeowner other than the management, (2) nor require the selling homeowner to authorize the management to act as the agent in the sale of a floating home as a condition of approval of the buyer or prospective homeowner for residency in the floating home marina.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.91

(a) No action based upon the management’s alleged failure to maintain the physical improvements in the common facilities in good working order or condition or alleged reduction of service may be commenced by a homeowner unless the management has been given at least 30 days’ prior notice of the intention to commence the action.

(b) The notice shall be in writing, signed by the homeowner or homeowners making the allegations, and shall notify the management of the basis of the claim, the specific allegations, and the remedies requested. A notice by one homeowner shall be deemed to be sufficient notice of the specific allegation to the management of the floating home marina by all of the homeowners in the floating home marina.

(c) The notice may be served in the manner prescribed in Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of the Code of Civil Procedure.

(d) For purposes of this section, management shall be deemed to be notified of an alleged failure to maintain the physical improvements in the common facilities in good working order or condition or of an alleged reduction of services upon substantial compliance by the homeowner or homeowners with the provisions of subdivisions (b) and (c), or when management has been notified of the alleged failure to maintain or the alleged reduction of services by a state or local agency.

(e) If the notice is served within 30 days of the expiration of the applicable statute of limitations, the time for the commencement of the action shall be extended 30 days from the service of the notice.

(f) This section does not apply to actions for personal injury or wrongful death.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)






ARTICLE 8 - Transfer of a Floating Home Marina

800.100

(a) When the owner of a floating home marina enters into a written listing agreement with a licensed real estate broker, as defined in Article 1 (commencing with Section 10130) of Chapter 2 of Part 1 of Division 4 of the Business and Professions Code, for the sale of the marina or offers to sell the marina to any party, the owner shall provide written notice by first-class mail or by personal delivery to the president, secretary, and treasurer of the resident organization, not less than 30 days but no more than one year prior to entering into any written listing agreement for the sale of the marina, or making any offer to sell the marina to any party. An offer to sell a marina shall not be construed as an offer under this subdivision unless it is initiated by the marina owner or his or her agent.

(b) An owner of a floating home marina is not required to comply with subdivision (a) unless the following conditions are met:

(1) The resident organization has first furnished the marina owner or marina manager a written notice of the name and address of the president, secretary, and treasurer of the resident organization to whom the notice of sale shall be given.

(2) The resident organization has first notified the marina owner or manager in writing that the marina residents are interested in purchasing the marina. The initial notice by the resident organization shall be made prior to a written listing or offer to sell the marina by the marina owner, and the resident organization shall give subsequent notice once each year thereafter that the marina residents are interested in purchasing the marina.

(3) The resident organization has furnished the marina owner or marina manager a written notice, within five days, of any change in the name or address of the officers of the resident organization to whom the notice of sale shall be given.

(c) Nothing in this section affects the validity of title to real property transferred in violation of this section, although a violation shall subject the seller to civil action pursuant to Article 9 (commencing with Section 800.200) by homeowner residents of the marina or by the resident organization.

(d) Nothing in this section affects the ability of a licensed real estate broker to collect a commission pursuant to an executed contract between the broker and the floating home marina owner.

(e) This section does not apply to any of the following:

(1) Any sale or other transfer by a marina owner who is a natural person to any relation specified in Section 6401 or 6402 of the Probate Code.

(2) Any transfer by gift, devise, or operation of law.

(3) Any transfer by a corporation to an affiliate. As used in this paragraph, “affiliate” means any shareholder of the transferring corporation, any corporation or entity owned or controlled, directly or indirectly, by the transferring corporation, or any other corporation or entity controlled, directly or indirectly, by any shareholder of the transferring corporation.

(4) Any transfer by a partnership to any of its partners.

(5) Any conveyance resulting from the judicial or nonjudicial foreclosure of a mortgage or deed of trust encumbering a floating home marina or any deed given in lieu of such a foreclosure.

(6) Any sale or transfer between or among joint tenants or tenants in common owning a floating home marina.

(7) The purchase of a floating home marina by a governmental entity under its powers of eminent domain.

(Amended by Stats. 2004, Ch. 183, Sec. 25. Effective January 1, 2005.)






ARTICLE 9 - Actions, Proceedings, and Penalties

800.200

In any action arising out of the provisions of this chapter the prevailing party shall be entitled to reasonable attorney’s fees and costs. A party shall be deemed a prevailing party for the purposes of this section if the judgment is rendered in his or her favor or where the litigation is dismissed in his or her favor prior to or during the trial, unless the parties otherwise agree in the settlement or compromise.

In the event a homeowner or former homeowner of a floating home marina is the prevailing party in a civil action against the management to enforce his or her rights under the provisions of this chapter, the homeowner, in addition to damages afforded by law, may, in the discretion of the court, be awarded an amount not to exceed five hundred dollars ($500) for each willful violation of those provisions by the management.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.201

(a) The substantial failure of the management to provide and maintain physical improvements in the common facilities in good working order and condition shall be deemed a public nuisance. Notwithstanding the provisions of Section 3491, such a nuisance only may be remedied by a civil action or abatement.

(b) The substantial violation of a floating home marina rule shall be deemed a public nuisance. Notwithstanding the provisions of Section 3491, such a nuisance only may be remedied by a civil action or abatement.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)






ARTICLE 10 - Cooperatives and Condominiums

800.300

As used in this article:

(a) “Ownership or management” means the ownership or management of a cooperative or condominium for floating homes.

(b) “Resident” means a person who maintains a residence in a cooperative or condominium for floating homes.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.301

A resident may advertise the sale or exchange of his or her floating home or, if not prohibited by the terms of an agreement with the management or ownership, may advertise the rental of his or her floating home by displaying a sign in the window of his or her floating home stating that the floating home is for sale or exchange or, if not prohibited, for rent by the owner of the floating home or his or her agent. The sign shall state the name, address, and telephone number of the owner of the floating home or his or her agent, and shall be 24 inches in width and 18 inches in length.

(Amended by Stats. 1991, Ch. 942, Sec. 9.)



800.302

The ownership or management shall not show or list for sale a floating home owned by a resident without first obtaining the resident’s written authorization. The authorization shall specify the terms and conditions regarding the showing or listing.

(Amended by Stats. 1991, Ch. 942, Sec. 10.)



800.303

The ownership or management shall not require the removal of a floating home from a cooperative or condominium in the event of its sale to a third party.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.304

The ownership or management may require the right to prior approval of the purchaser of a floating home that will remain in the cooperative or condominium for floating homes and that the selling resident or his or her agent give notice of the sale to the ownership or management before the close of the sale. Approval cannot be withheld if the purchaser has the financial ability to pay the fees and charges of the cooperative or condominium unless the ownership or management reasonably determines that, based on the purchaser’s prior residences, he or she will not comply with the rules and regulations of the cooperative or condominium.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.305

No agreement shall contain any provision by which the purchaser waives his or her rights under this article. Any waiver thereof shall be deemed contrary to public policy and void and unenforceable.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)



800.306

This chapter applies only to the relationship between the management and the homeowners and residents of floating home marinas. Nothing in this chapter affects residential use of tide and submerged lands, including the public trust doctrine or any legislative grant of tide and submerged lands to a public entity, or the administration of these lands by the State Lands Commission or a legislative grantee. In addition, this chapter does not supplant, lessen, modify, or otherwise affect past or future regulation of floating homes or floating home marinas by the San Francisco Bay Conservation and Development Commission pursuant to the McAteer-Petris Act.

(Added by Stats. 1990, Ch. 1505, Sec. 1.)









CHAPTER 3 - Servitudes

801

The following land burdens, or servitudes upon land, may be attached to other land as incidents or appurtenances, and are then called easements:

1. The right of pasture;

2. The right of fishing;

3. The right of taking game;

4. The right-of-way;

5. The right of taking water, wood, minerals, and other things;

6. The right of transacting business upon land;

7. The right of conducting lawful sports upon land;

8. The right of receiving air, light, or heat from or over, or discharging the same upon or over land;

9. The right of receiving water from or discharging the same upon land;

10. The right of flooding land;

11. The right of having water flow without diminution or disturbance of any kind;

12. The right of using a wall as a party wall;

13. The right of receiving more than natural support from adjacent land or things affixed thereto;

14. The right of having the whole of a division fence maintained by a coterminous owner;

15. The right of having public conveyances stopped, or of stopping the same on land;

16. The right of a seat in church;

17. The right of burial;

18. The right of receiving sunlight upon or over land as specified in Section 801.5.

(Amended by Stats. 1978, Ch. 1154.)



801.5

(a) The right of receiving sunlight as specified in subdivision 18 of Section 801 shall be referred to as a solar easement. “Solar easement” means the right of receiving sunlight across real property of another for any solar energy system.

As used in this section, “solar energy system” means either of the following:

(1) Any solar collector or other solar energy device whose primary purpose is to provide for the collection, storage, and distribution of solar energy for space heating, space cooling, electric generation, or water heating.

(2) Any structural design feature of a building, whose primary purpose is to provide for the collection, storage, and distribution of solar energy for electricity generation, space heating or cooling, or for water heating.

(b) Any instrument creating a solar easement shall include, at a minimum, all of the following:

(1) A description of the dimensions of the easement expressed in measurable terms, such as vertical or horizontal angles measured in degrees, or the hours of the day on specified dates during which direct sunlight to a specified surface of a solar collector, device, or structural design feature may not be obstructed, or a combination of these descriptions.

(2) The restrictions placed upon vegetation, structures, and other objects that would impair or obstruct the passage of sunlight through the easement.

(3) The terms or conditions, if any, under which the easement may be revised or terminated.

(Amended by Stats. 2000, Ch. 537, Sec. 2. Effective January 1, 2001.)



801.7

(a) When a right-of-way is granted pursuant to Section 801 or 802 to a railroad corporation whose primary business is the transportation of passengers, the grant shall include, but not be limited to, a right-of-way for the location, construction, and maintenance of the railroad corporation’s necessary works and for every necessary adjunct thereto.

(b) A “railroad corporation” shall have the same definition as provided in Section 230 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 1553, Sec. 1.)



[802.]

One—The right to pasture, and of fishing and taking game.

Two—The right of a seat in church.

Third—The right of burial.

Four—The right of taking rents and tolls.

Five—The right of way.

Six—The right of taking water, wood, minerals, or other things.

(Amended by Code Amendments 1873-74, Ch. 612.)



803

The land to which an easement is attached is called the dominant tenement; the land upon which a burden or servitude is laid is called the servient tenement.

(Enacted 1872.)



804

A servitude can be created only by one who has a vested estate in the servient tenement.

(Enacted 1872.)



805

A servitude thereon cannot be held by the owner of the servient tenement.

(Enacted 1872.)



806

The extent of a servitude is determined by the terms of the grant, or the nature of the enjoyment by which it was acquired.

(Enacted 1872.)



807

In case of partition of the dominant tenement the burden must be apportioned according to the division of the dominant tenement, but not in such a way as to increase the burden upon the servient tenement.

(Enacted 1872.)



808

The owner of a future estate in a dominant tenement may use easements attached thereto for the purpose of viewing waste, demanding rent, or removing an obstruction to the enjoyment of such easements, although such tenement is occupied by a tenant.

(Enacted 1872.)



809

The owner of any estate in a dominant tenement, or the occupant of such tenement, may maintain an action for the enforcement of an easement attached thereto.

(Enacted 1872.)



810

The owner in fee of a servient tenement may maintain an action for the possession of the land, against any one unlawfully possessed thereof, though a servitude exists thereon in favor of the public.

(Enacted 1872.)



811

A servitude is extinguished:

1. By the vesting of the right to the servitude and the right to the servient tenement in the same person;

2. By the destruction of the servient tenement;

3. By the performance of any act upon either tenement, by the owner of the servitude, or with his assent, which is incompatible with its nature or exercise; or,

4. When the servitude was acquired by enjoyment, by disuse thereof by the owner of the servitude for the period prescribed for acquiring title by enjoyment.

(Enacted 1872.)



813

The holder of record title to land may record in the office of the recorder of any county in which any part of the land is situated, a description of said land and a notice reading substantially as follows: “The right of the public or any person to make any use whatsoever of the above described land or any portion thereof (other than any use expressly allowed by a written or recorded map, agreement, deed or dedication) is by permission, and subject to control, of owner: Section 813, Civil Code.”

The recorded notice is conclusive evidence that subsequent use of the land during the time such notice is in effect by the public or any user for any purpose (other than any use expressly allowed by a written or recorded map, agreement, deed or dedication) is permissive and with consent in any judicial proceeding involving the issue as to whether all or any portion of such land has been dedicated to public use or whether any user has a prescriptive right in such land or any portion thereof. The notice may be revoked by the holder of record title by recording a notice of revocation in the office of the recorder wherein the notice is recorded. After recording a notice pursuant to this section, and prior to any revocation thereof, the owner shall not prevent any public use appropriate thereto by physical obstruction, notice or otherwise.

In the event of use by other than the general public, any such notices, to be effective, shall also be served by registered mail on the user.

The recording of a notice pursuant to this section shall not be deemed to affect rights vested at the time of recording.

The permission for public use of real property provided for in such a recorded notice may be conditioned upon reasonable restrictions on the time, place, and manner of such public use, and no use in violation of such restrictions shall be considered public use for purposes of a finding of implied dedication.

(Amended by Stats. 1971, Ch. 941.)






CHAPTER 4 - Conservation Easements

815

The Legislature finds and declares that the preservation of land in its natural, scenic, agricultural, historical, forested, or open-space condition is among the most important environmental assets of California. The Legislature further finds and declares it to be the public policy and in the public interest of this state to encourage the voluntary conveyance of conservation easements to qualified nonprofit organizations.

(Added by Stats. 1979, Ch. 179.)



815.1

For the purposes of this chapter, “conservation easement” means any limitation in a deed, will, or other instrument in the form of an easement, restriction, covenant, or condition, which is or has been executed by or on behalf of the owner of the land subject to such easement and is binding upon successive owners of such land, and the purpose of which is to retain land predominantly in its natural, scenic, historical, agricultural, forested, or open-space condition.

(Added by Stats. 1979, Ch. 179.)



815.2

(a) A conservation easement is an interest in real property voluntarily created and freely transferable in whole or in part for the purposes stated in Section 815.1 by any lawful method for the transfer of interests in real property in this state.

(b) A conservation easement shall be perpetual in duration.

(c) A conservation easement shall not be deemed personal in nature and shall constitute an interest in real property notwithstanding the fact that it may be negative in character.

(d) The particular characteristics of a conservation easement shall be those granted or specified in the instrument creating or transferring the easement.

(Added by Stats. 1979, Ch. 179.)



815.3

Only the following entities or organizations may acquire and hold conservation easements:

(a)  A tax-exempt nonprofit organization qualified under Section 501(c)(3) of the Internal Revenue Code and qualified to do business in this state which has as its primary purpose the preservation, protection, or enhancement of land in its natural, scenic, historical, agricultural, forested, or open-space condition or use.

(b) The state or any city, county, city and county, district, or other state or local governmental entity, if otherwise authorized to acquire and hold title to real property and if the conservation easement is voluntarily conveyed. No local governmental entity may condition the issuance of an entitlement for use on the applicant’s granting of a conservation easement pursuant to this chapter.

(c) A federally recognized California Native American tribe or a nonfederally recognized California Native American tribe that is on the contact list maintained by the Native American Heritage Commission to protect a California Native American prehistoric, archaeological, cultural, spiritual, or ceremonial place, if the conservation easement is voluntarily conveyed.

(Amended by Stats. 2004, Ch. 905, Sec. 2. Effective January 1, 2005.)



815.4

All interests not transferred and conveyed by the instrument creating the easement shall remain in the grantor of the easement, including the right to engage in all uses of the land not affected by the easement nor prohibited by the easement or by law.

(Added by Stats. 1979, Ch. 179.)



815.5

Instruments creating, assigning, or otherwise transferring conservation easements shall be recorded in the office of the county recorder of the county where the land is situated, in whole or in part, and such instruments shall be subject in all respects to the recording laws.

(Added by Stats. 1979, Ch. 179.)



815.7

(a) No conservation easement shall be unenforceable by reason of lack of privity of contract or lack of benefit to particular land or because not expressed in the instrument creating it as running with the land.

(b) Actual or threatened injury to or impairment of a conservation easement or actual or threatened violation of its terms may be prohibited or restrained, or the interest intended for protection by such easement may be enforced, by injunctive relief granted by any court of competent jurisdiction in a proceeding initiated by the grantor or by the owner of the easement.

(c) In addition to the remedy of injunctive relief, the holder of a conservation easement shall be entitled to recover money damages for any injury to such easement or to the interest being protected thereby or for the violation of the terms of such easement. In assessing such damages there may be taken into account, in addition to the cost of restoration and other usual rules of the law of damages, the loss of scenic, aesthetic, or environmental value to the real property subject to the easement.

(d) The court may award to the prevailing party in any action authorized by this section the costs of litigation, including reasonable attorney’s fees.

(Added by Stats. 1979, Ch. 179.)



815.9

Nothing in this chapter shall be construed to impair or conflict with the operation of any law or statute conferring upon any political subdivision the right or power to hold interests in land comparable to conservation easements, including, but not limited to, Chapter 12 (commencing with Section 6950) of Division 7 of Title 1 of, Chapter 6.5 (commencing with Section 51050), Chapter 6.6 (commencing with Section 51070) and Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of, and Article 10.5 (commencing with Section 65560) of Chapter 3 of Title 7 of, the Government Code, and Article 1.5 (commencing with Section 421) of Chapter 3 of Part 2 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 1979, Ch. 179.)



815.10

A conservation easement granted pursuant to this chapter constitutes an enforceable restriction, for purposes of Section 402.1 of the Revenue and Taxation Code.

(Added by Stats. 1984, Ch. 777, Sec. 1.)



816

The provisions of this chapter shall be liberally construed in order to effectuate the policy and purpose of Section 815.

(Added by Stats. 1979, Ch. 179.)






CHAPTER 5 - Housing Cooperatives and Housing Cooperative Trusts

817

“Limited-equity housing cooperative” or a “workforce housing cooperative trust” means a corporation organized on a cooperative basis that, in addition to complying with Section 817.1 as may be applicable, meets all of the following requirements:

(a) The corporation is any of the following:

(1) Organized as a nonprofit public benefit corporation pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code.

(2) Holds title to real property as the beneficiary of a trust providing for distribution for public or charitable purposes upon termination of the trust.

(3) Holds title to real property subject to conditions that will result in reversion to a public or charitable entity upon dissolution of the corporation.

(4) Holds a leasehold interest, of at least 20 years’ duration, conditioned on the corporation’s continued qualification under this section, and provides for reversion to a public entity or charitable corporation.

(b) (1) The articles of incorporation or bylaws require the purchase and sale of the stock or membership interest of resident owners who cease to be permanent residents, at no more than a transfer value determined as provided in the articles or bylaws, and that shall not exceed the aggregate of the following:

(A) The consideration paid for the membership or shares by the first occupant of the unit involved, as shown on the books of the corporation.

(B) The value, as determined by the board of directors of the corporation, of any improvements installed at the expense of the member or a prior member with the prior approval of the board of directors.

(C) Accumulated simple interest, an inflation allowance at a rate that may be based on a cost-of-living index, an income index, or market-interest index, or compound interest if specified in the articles of incorporation or bylaws. For newly formed corporations, accumulated simple interest shall apply. Any increment pursuant to this paragraph shall not exceed a 10-percent annual increase on the consideration paid for the membership or share by the first occupant of the unit involved.

(2) (A) Except as provided in subparagraph (B), for purposes of a return of transfer value, both of the following are prohibited:

(i) A board of directors returning transfer value, either full or partial, to a member while he or she still remains a member.

(ii) An existing member accepting the return of his or her transfer value, either full or partial.

(B) A board of directors may return to an existing member and the existing member may accept return of his or her transfer value in the event that the member moves within the cooperative from a category of unit initially valued at a higher price to a different category of unit valued at a lower price.

(c) The articles of incorporation or bylaws require the board of directors to sell the stock or membership interest purchased as provided in subdivision (b) to new member-occupants or resident shareholders at a price that does not exceed the “transfer value” paid for the unit.

(d) The “corporate equity,” that is defined as the excess of the current fair market value of the corporation’s real property over the sum of the current transfer values of all shares or membership interests, reduced by the principal balance of outstanding encumbrances upon the corporate real property as a whole, shall be applied as follows:

(1) So long as any such encumbrance remains outstanding, the corporate equity shall not be used for distribution to members, but only for the following purposes, and only to the extent authorized by the board, subject to the provisions and limitations of the articles of incorporation and bylaws:

(A) For the benefit of the corporation or the improvement of the real property.

(B) For expansion of the corporation by acquisition of additional real property.

(C) For public benefit or charitable purposes.

(2) Upon sale of the property, dissolution of the corporation, or occurrence of a condition requiring termination of the trust or reversion of title to the real property, the corporate equity is required by the articles, bylaws, or trust or title conditions to be paid out, or title to the property transferred, subject to outstanding encumbrances and liens, for the transfer value of membership interests or shares, for use for a public or charitable purpose.

(e) Amendment of the bylaws and articles of incorporation requires the affirmative vote of at least two-thirds of the resident-owner members or shareholders.

(Added by Stats. 2009, Ch. 520, Sec. 2. Effective January 1, 2010.)



817.1

(a) A “workforce housing cooperative trust” is an entity organized pursuant to this section that complies with Section 817 and with all of the following:

(1) Allows the governing board to be composed of two classes of board members. One class is elected by the residents, and one class is appointed by sponsor organizations, including employer and employee organizations, chambers of commerce, government entities, unions, religious organizations, nonprofit organizations, cooperative organizations, and other forms of organizations. Resident members shall elect a majority of the board members. However, sponsor organizations may appoint up to one less than a majority of the board members. The numerical composition and class of the sponsor and resident board members shall be set in the articles of incorporation and in the bylaws.

(2) Requires the charter board of a workforce housing cooperative trust to be composed of only sponsor board members, to remain in place for one year after the first resident occupancy. One year after the first resident occupancy, the resident members shall elect a single board member. Three years after the first resident occupancy, resident members shall elect a majority of the board members.

(3) Prohibits the removal of the appointees of sponsor organizations, except for cause.

(4) Allows for the issuance of separate classes of shares to sponsor organizations or support organizations. These shares shall be denominated as “workforce housing shares” and shall receive a rate of return of no more than 10 percent simple interest pursuant to subparagraph (C) of paragraph (1) of subdivision (b) of Section 817.

(5) Requires, in order to amend the bylaws or articles of incorporation of a workforce housing cooperative trust, the affirmative vote of at least a majority of the resident-owner members or shareholders and a majority of each class of board members. The rights of the sponsor board members or the sponsors shall not be changed without the affirmative vote of two-thirds of the sponsor board members.

(b) A workforce housing cooperative trust shall be entitled to operate at multiple locations in order to sponsor limited-equity housing cooperatives. A workforce housing cooperative trust may either own or lease land for the purpose of developing limited-equity housing cooperatives.

(c) A workforce housing cooperative trust may be created when at least 51 percent of the occupied units in a multifamily property that is in foreclosure support efforts to buy the building or property.

(Added by Stats. 2009, Ch. 520, Sec. 2. Effective January 1, 2010.)



817.2

The procedure for the dissolution of a limited-equity housing cooperative or workforce housing cooperative trust that receives or has received a public subsidy shall be as follows:

(a) The city, or the county for any unincorporated area, in which the limited-equity housing cooperative or workforce housing cooperative trust is located, shall hold a public hearing. The cooperative or trust shall pay for all costs associated with the public hearing.

(b) The city or county shall provide notice to all interested parties. The notice shall be given at least 120 days prior to the date of the hearing. The city or county shall obtain a list of all other limited-equity housing cooperatives and cooperative development organizations in the state from the California Center for Cooperative Development, if the list exists, and provide notice to all of the entities on the list in an effort to create a merger with an existing limited-equity housing cooperative or workforce housing cooperative trust. The notice shall be mailed first class, postage prepaid, in the United States mail.

(c) If the dissolving limited-equity housing cooperative or workforce housing cooperative trust merges with an existing cooperative or trust, to the extent possible, the merger shall be with the geographically closest cooperative or trust.

(d) If the dissolving limited-equity housing cooperative or workforce housing cooperative trust does not merge with an existing cooperative or trust, both of the following shall occur:

(1) Upon completion of the public hearing required pursuant to subdivision (a), the city or county shall adopt a resolution approving of the dissolution and make a finding that the dissolution plan meets the requirements of state and federal law, meets the donative intent standards of the United States Internal Revenue Service, and is free of private inurement, which includes, but is not limited to, a prohibition on any member receiving any payment in excess of the transfer value to which he or she is entitled pursuant to subdivision (b) of Section 817.

(2) The city or county shall forward all of the information and written testimony from the hearing to the Office of the Attorney General for the Attorney General to consider as part of his or her ruling on the dissolution.

(Added by Stats. 2009, Ch. 520, Sec. 2. Effective January 1, 2010.)



817.3

Each entity named as a sponsor organization of a workforce housing cooperative trust formed pursuant to Section 817 shall have the legal standing of a member unless it revokes, in writing, its sponsorship.

(Added by Stats. 2009, Ch. 520, Sec. 2. Effective January 1, 2010.)



817.4

(a) In any action instituted on or after January 1, 2010, against a board of directors and its members based upon a breach of corporate or fiduciary duties or a failure to comply with the requirements of this chapter, a prevailing plaintiff may recover reasonable attorney’s fees and costs.

(b) If an organization formed under this chapter uses public funds, it shall not use any corporate funds to avoid compliance with this chapter or to pursue dissolution if the intent or outcome is for some or all of the members to receive any payment in excess of the transfer value to which he or she is entitled pursuant to subdivision (b) of Section 817.

(Added by Stats. 2009, Ch. 520, Sec. 2. Effective January 1, 2010.)









TITLE 3 - RIGHTS AND OBLIGATIONS OF OWNERS

CHAPTER 1 - Rights of Owners

ARTICLE 1 - Incidents of Ownership

818

The owner of a life estate may use the land in the same manner as the owner of a fee simple, except that he must do no act to the injury of the inheritance.

(Enacted 1872.)



819

A tenant for years or at will, unless he is a wrong-doer by holding over, may occupy the buildings, take the annual products of the soil, work mines and quarries open at the commencement of his tenancy.

(Enacted 1872.)



820

A tenant for years or at will has no other rights to the property than such as are given to him by the agreement or instrument by which his tenancy is acquired, or by the last section.

(Enacted 1872.)



821

A person to whom any real property is transferred or devised, upon which rent has been reserved, or to whom any such rent is transferred, is entitled to the same remedies for recovery of rent, for non-performance of any of the terms of the lease, or for any waste or cause of forfeiture, as his grantor or devisor might have had.

(Enacted 1872.)



822

Whatever remedies the lessor of any real property has against his immediate lessee for the breach of any agreement in the lease, or for recovery of the possession, he has against the assignees of the lessee, for any cause of action accruing while they are such assignees, except where the assignment is made by way of security for a loan, and is not accompanied by possession of the premises.

(Amended by Stats. 1905, Ch. 439.)



823

Whatever remedies the lessee of any real property may have against his immediate lessor, for the breach of any agreement in the lease, he may have against the assigns of the lessor, and the assigns of the lessee may have against the lessor and his assigns, except upon covenants against incumbrances or relating to the title or possession of the premises.

(Enacted 1872.)



824

Rent due upon a lease for life may be recovered in the same manner as upon a lease for years.

(Enacted 1872.)



825

Rent dependent on the life of a person may be recovered after as well as before his death.

(Enacted 1872.)



826

A person having an estate in fee, in remainder or reversion, may maintain an action for any injury done to the inheritance, notwithstanding an intervening estate for life or years, and although, after its commission, his estate is transferred, and he has no interest in the property at the commencement of the action.

(Enacted 1872.)



827

(a) Except as provided in subdivision (b), in all leases of lands or tenements, or of any interest therein, from week to week, month to month, or other period less than a month, the landlord may, upon giving notice in writing to the tenant, in the manner prescribed by Section 1162 of the Code of Civil Procedure, change the terms of the lease to take effect, as to tenancies for less than one month, upon the expiration of a period at least as long as the term of the hiring itself, and, as to tenancies from month to month, to take effect at the expiration of not less than 30 days, but if that change takes effect within a rental term, the rent accruing from the first day of the term to the date of that change shall be computed at the rental rate obtained immediately prior to that change; provided, however, that it shall be competent for the parties to provide by an agreement in writing that a notice changing the terms thereof may be given at any time not less than seven days before the expiration of a term, to be effective upon the expiration of the term.

The notice, when served upon the tenant, shall in and of itself operate and be effectual to create and establish, as a part of the lease, the terms, rents, and conditions specified in the notice, if the tenant shall continue to hold the premises after the notice takes effect.

(b) (1) In all leases of a residential dwelling, or of any interest therein, from week to week, month to month, or other period less than a month, the landlord may increase the rent provided in the lease or rental agreement, upon giving written notice to the tenant, as follows, by either of the following procedures:

(A) By delivering a copy to the tenant personally.

(B) By serving a copy by mail under the procedures prescribed in Section 1013 of the Code of Civil Procedure.

(2) If the proposed rent increase for that tenant is 10 percent or less of the rental amount charged to that tenant at any time during the 12 months prior to the effective date of the increase, either in and of itself or when combined with any other rent increases for the 12 months prior to the effective date of the increase, the notice shall be delivered at least 30 days prior to the effective date of the increase, and subject to Section 1013 of the Code of Civil Procedure if served by mail.

(3) For an increase in rent greater than the amount described in paragraph (2), the minimum notice period required pursuant to that paragraph shall be increased by an additional 30 days, and subject to Section 1013 of the Code of Civil Procedure if served by mail. This paragraph does not apply to an increase in rent caused by a change in a tenant’s income or family composition as determined by a recertification required by statute or regulation.

(c) If a state or federal statute, state or federal regulation, recorded regulatory agreement, or contract provides for a longer period of notice regarding a rent increase than that provided in subdivision (a) or (b), the personal service or mailing of the notice shall be in accordance with the longer period.

(Amended (as amended by Stats. 2002, Ch. 664, Sec. 33) by Stats. 2004, Ch. 568, Sec. 1. Effective January 1, 2005.)






ARTICLE 2 - Boundaries

829

The owner of land in fee has the right to the surface and to everything permanently situated beneath or above it.

(Enacted 1872.)



[830.]

Section Eight Hundred and Thirty. Except where the grant under which the land is held indicates a different intent, the owner of the upland, when it borders on tide water, takes to ordinary high-water mark; when it borders upon a navigable lake or stream, where there is no tide, the owner takes to the edge of the lake or stream, at low-water mark; when it borders upon any other water, the owner takes to the middle of the lake or stream.

(Amended by Code Amendments 1873-74, Ch. 612.)



831

An owner of land bounded by a road or street is presumed to own to the center of the way, but the contrary may be shown.

(Enacted 1872.)



832

Each coterminous owner is entitled to the lateral and subjacent support which his land receives from the adjoining land, subject to the right of the owner of the adjoining land to make proper and usual excavations on the same for purposes of construction or improvement, under the following conditions:

1. Any owner of land or his lessee intending to make or to permit an excavation shall give reasonable notice to the owner or owners of adjoining lands and of buildings or other structures, stating the depth to which such excavation is intended to be made, and when the excavating will begin.

2. In making any excavation, ordinary care and skill shall be used, and reasonable precautions taken to sustain the adjoining land as such, without regard to any building or other structure which may be thereon, and there shall be no liability for damage done to any such building or other structure by reason of the excavation, except as otherwise provided or allowed by law.

3. If at any time it appears that the excavation is to be of a greater depth than are the walls or foundations of any adjoining building or other structure, and is to be so close as to endanger the building or other structure in any way, then the owner of the building or other structure must be allowed at least 30 days, if he so desires, in which to take measures to protect the same from any damage, or in which to extend the foundations thereof, and he must be given for the same purposes reasonable license to enter on the land on which the excavation is to be or is being made.

4. If the excavation is intended to be or is deeper than the standard depth of foundations, which depth is defined to be a depth of nine feet below the adjacent curb level, at the point where the joint property line intersects the curb and if on the land of the coterminous owner there is any building or other structure the wall or foundation of which goes to standard depth or deeper then the owner of the land on which the excavation is being made shall, if given the necessary license to enter on the adjoining land, protect the said adjoining land and any such building or other structure thereon without cost to the owner thereof, from any damage by reason of the excavation, and shall be liable to the owner of such property for any such damage, excepting only for minor settlement cracks in buildings or other structures.

(Amended by Stats. 1968, Ch. 835.)



833

Trees whose trunks stand wholly upon the land of one owner belong exclusively to him, although their roots grow into the land of another.

(Enacted 1872.)



834

Trees whose trunks stand partly on the land of two or more coterminous owners, belong to them in common.

(Enacted 1872.)









CHAPTER 2 - Obligations of Owners

840

The owner of a life estate must keep the buildings and fences in repair from ordinary waste, and must pay the taxes and other annual charges, and a just proportion of extraordinary assessments benefiting the whole inheritance.

(Enacted 1872.)



841

(a) Adjoining landowners shall share equally in the responsibility for maintaining the boundaries and monuments between them.

(b) (1) Adjoining landowners are presumed to share an equal benefit from any fence dividing their properties and, unless otherwise agreed to by the parties in a written agreement, shall be presumed to be equally responsible for the reasonable costs of construction, maintenance, or necessary replacement of the fence.

(2) Where a landowner intends to incur costs for a fence described in paragraph (1), the landowner shall give 30 days’ prior written notice to each affected adjoining landowner. The notice shall include notification of the presumption of equal responsibility for the reasonable costs of construction, maintenance, or necessary replacement of the fence. The notice shall include a description of the nature of the problem facing the shared fence, the proposed solution for addressing the problem, the estimated construction or maintenance costs involved to address the problem, the proposed cost sharing approach, and the proposed timeline for getting the problem addressed.

(3) The presumption in paragraph (1) may be overcome by a preponderance of the evidence demonstrating that imposing equal responsibility for the reasonable costs of construction, maintenance, or necessary replacement of the fence would be unjust. In determining whether equal responsibility for the reasonable costs would be unjust, the court shall consider all of the following:

(A) Whether the financial burden to one landowner is substantially disproportionate to the benefit conferred upon that landowner by the fence in question.

(B) Whether the cost of the fence would exceed the difference in the value of the real property before and after its installation.

(C) Whether the financial burden to one landowner would impose an undue financial hardship given that party’s financial circumstances as demonstrated by reasonable proof.

(D) The reasonableness of a particular construction or maintenance project, including all of the following:

(i) The extent to which the costs of the project appear to be unnecessary or excessive.

(ii) The extent to which the costs of the project appear to be the result of the landowner’s personal aesthetic, architectural, or other preferences.

(E) Any other equitable factors appropriate under the circumstances.

(4) Where a party rebuts the presumption in paragraph (1) by a preponderance of the evidence, the court shall, in its discretion, consistent with the party’s circumstances, order either a contribution of less than an equal share for the costs of construction, maintenance, or necessary replacement of the fence, or order no contribution.

(c) For the purposes of this section, the following terms have the following meanings:

(1) “Landowner” means a private person or entity that lawfully holds any possessory interest in real property, and does not include a city, county, city and county, district, public corporation, or other political subdivision, public body, or public agency.

(2) “Adjoining” means contiguous to or in contact with.

(Repealed and added by Stats. 2013, Ch. 86, Sec. 3. Effective January 1, 2014.)



841.4

Any fence or other structure in the nature of a fence unnecessarily exceeding 10 feet in height maliciously erected or maintained for the purpose of annoying the owner or occupant of adjoining property is a private nuisance. Any owner or occupant of adjoining property injured either in his comfort or the enjoyment of his estate by such nuisance may enforce the remedies against its continuance prescribed in Title 3, Part 3, Division 4 of this code.

(Added by Stats. 1953, Ch. 37.)



843

(a) If real property is owned concurrently by two or more persons, a tenant out of possession may establish an ouster from possession by a tenant in possession in the manner provided in this section. This section does not apply to the extent the tenant out of possession is not entitled to possession or an alternative remedy is provided under the terms of an agreement between the cotenants or the instrument creating the cotenancy or another written instrument that indicates the possessory rights or remedies of the cotenants. This section supplements and does not limit any other means by which an ouster may be established.

(b) A tenant out of possession may serve on a tenant in possession a written demand for concurrent possession of the property. The written demand shall make specific reference to this section and to the time within which concurrent possession must be offered under this section. Service of the written demand shall be made in the same manner as service of summons in a civil action. An ouster is established 60 days after service is complete if, within that time, the tenant in possession does not offer and provide unconditional concurrent possession of the property to the tenant out of possession.

(c) A claim for damages for an ouster established pursuant to this section may be asserted by an independent action or in an action for possession or partition of the property or another appropriate action or proceeding, subject to any applicable statute of limitation.

(d) Nothing in this section precludes the cotenants, at any time before or after a demand is served, from seeking partition of the property or from making an agreement as to the right of possession among the cotenants, the payment of reasonable rental value in lieu of possession, or any other terms that may be appropriate.

(Added by Stats. 1984, Ch. 241, Sec. 1. Applicable to property acquired before January 1, 1985, as prescribed by Sec. 2 of Ch. 241.)



845

(a) The owner of any easement in the nature of a private right-of-way, or of any land to which any such easement is attached, shall maintain it in repair.

(b) If the easement is owned by more than one person, or is attached to parcels of land under different ownership, the cost of maintaining it in repair shall be shared by each owner of the easement or the owners of the parcels of land, as the case may be, pursuant to the terms of any agreement entered into by the parties for that purpose. In the absence of an agreement, the cost shall be shared proportionately to the use made of the easement by each owner.

(c) If any owner refuses to perform, or fails after demand in writing to pay the owner’s proportion of the cost, an action to recover that owner’s share of the cost, or for specific performance or contribution, may be brought by the other owners, either jointly or severally. The action may be brought before, during, or after performance of the maintenance work, as follows:

(1) The action may be brought in small claims court if the amount claimed to be due as the owner’s proportion of the cost does not exceed the jurisdictional limit of the small claims court. A small claims judgment shall not affect apportionment of any future costs that are not requested in the small claims action.

(2) Except as provided in paragraph (1), the action shall be filed in superior court and, notwithstanding Section 1141.13 of the Code of Civil Procedure, the action shall be subject to judicial arbitration pursuant to Chapter 2.5 of Title 3 of Part 3 (commencing with Section 1141.10) of the Code of Civil Procedure. A superior court judgment shall not affect apportionment of any future costs that are not requested in the action, unless otherwise provided in the judgment.

(3) In the absence of an agreement addressing the maintenance of the easement, any action for specific performance or contribution shall be brought in a court in the county in which the easement is located.

(4) Nothing in this section precludes the use of any available alternative dispute resolution program to resolve actions regarding the maintenance of easements in the small claims court or the superior court.

(d) In the event that snow removal is not required under subdivision (a), or under any independent contractual or statutory duty, an agreement entered into pursuant to subdivision (b) to maintain the easement in repair shall be construed to include snow removal within the maintenance obligations of the agreement if all of the following exist:

(1) Snow removal is not expressly precluded by the terms of the agreement.

(2) Snow removal is necessary to provide access to the properties served by the easement.

(3) Snow removal is approved in advance by the property owners or their elected representatives in the same manner as provided by the agreement for repairs to the easement.

(e) This section does not apply to rights-of-way held or used by railroad common carriers subject to the jurisdiction of the Public Utilities Commission.

(Amended by Stats. 2012, Ch. 244, Sec. 1. Effective January 1, 2013.)



846

An owner of any estate or any other interest in real property, whether possessory or nonpossessory, owes no duty of care to keep the premises safe for entry or use by others for any recreational purpose or to give any warning of hazardous conditions, uses of, structures, or activities on those premises to persons entering for a recreational purpose, except as provided in this section.

A “recreational purpose,” as used in this section, includes activities such as fishing, hunting, camping, water sports, hiking, spelunking, sport parachuting, riding, including animal riding, snowmobiling, and all other types of vehicular riding, rock collecting, sightseeing, picnicking, nature study, nature contacting, recreational gardening, gleaning, hang gliding, private noncommercial aviation activities, winter sports, and viewing or enjoying historical, archaeological, scenic, natural, or scientific sites.

An owner of any estate or any other interest in real property, whether possessory or nonpossessory, who gives permission to another for entry or use for the above purpose upon the premises does not thereby (a) extend any assurance that the premises are safe for that purpose, or (b) constitute the person to whom permission has been granted the legal status of an invitee or licensee to whom a duty of care is owed, or (c) assume responsibility for or incur liability for any injury to person or property caused by any act of the person to whom permission has been granted except as provided in this section.

This section does not limit the liability which otherwise exists (a) for willful or malicious failure to guard or warn against a dangerous condition, use, structure or activity; or (b) for injury suffered in any case where permission to enter for the above purpose was granted for a consideration other than the consideration, if any, paid to said landowner by the state, or where consideration has been received from others for the same purpose; or (c) to any persons who are expressly invited rather than merely permitted to come upon the premises by the landowner.

Nothing in this section creates a duty of care or ground of liability for injury to person or property.

(Amended by Stats. 2014, Ch. 52, Sec. 1. Effective January 1, 2015.)



846.1

(a) Except as provided in subdivision (c), an owner of any estate or interest in real property, whether possessory or nonpossessory, who gives permission to the public for entry on or use of the real property pursuant to an agreement with a public or nonprofit agency for purposes of recreational trail use, and is a defendant in a civil action brought by, or on behalf of, a person who is allegedly injured or allegedly suffers damages on the real property, may present a claim to the California Victim Compensation and Government Claims Board for reasonable attorney’s fees incurred in this civil action if any of the following occurs:

(1) The court has dismissed the civil action upon a demurrer or motion for summary judgment made by the owner or upon its own motion for lack of prosecution.

(2) The action was dismissed by the plaintiff without any payment from the owner.

(3) The owner prevails in the civil action.

(b) Except as provided in subdivision (c), a public entity, as defined in Section 831.5 of the Government Code, that gives permission to the public for entry on or use of real property for a recreational purpose, as defined in Section 846, and is a defendant in a civil action brought by, or on behalf of, a person who is allegedly injured or allegedly suffers damages on the real property, may present a claim to the California Victim Compensation and Government Claims Board for reasonable attorney’s fees incurred in this civil action if any of the following occurs:

(1) The court has dismissed the civil action upon a demurrer or motion for summary judgment made by this public entity or upon its own motion for lack of prosecution.

(2) The action was dismissed by the plaintiff without any payment from the public entity.

(3) The public entity prevails in the civil action.

(c) An owner of any estate or interest in real property, whether possessory or nonpossessory, or a public entity, as defined in Section 831.5 of the Government Code, that gives permission to the public for entry on, or use of, the real property for a recreational purpose, as defined in Section 846, pursuant to an agreement with a public or nonprofit agency, and is a defendant in a civil action brought by, or on behalf of, a person who seeks to restrict, prevent, or delay public use of that property, may present a claim to the California Victim Compensation and Government Claims Board for reasonable attorney’s fees incurred in the civil action if any of the following occurs:

(1) The court has dismissed the civil action upon a demurrer or motion for summary judgment made by the owner or public entity or upon its own motion for lack of prosecution.

(2) The action was dismissed by the plaintiff without any payment from the owner or public entity.

(3) The owner or public entity prevails in the civil action.

(d) The California Victim Compensation and Government Claims Board shall allow the claim if the requirements of this section are met. The claim shall be paid from an appropriation to be made for that purpose. Reasonable attorney’s fees, for purposes of this section, may not exceed an hourly rate greater than the rate charged by the Attorney General at the time the award is made, and may not exceed an aggregate amount of twenty-five thousand dollars ($25,000). This subdivision shall not apply if a public entity has provided for the defense of this civil action pursuant to Section 995 of the Government Code. This subdivision shall also not apply if an owner or public entity has been provided a legal defense by the state pursuant to any contract or other legal obligation.

(e) The total of claims allowed by the board pursuant to this section shall not exceed two hundred thousand dollars ($200,000) per fiscal year.

(Amended by Stats. 2006, Ch. 538, Sec. 41. Effective January 1, 2007.)



846.2

No cause of action shall arise against the owner, tenant, or lessee of land or premises for injuries to any person who has been expressly invited on that land or premises to glean agricultural or farm products for charitable purposes, unless that person’s injuries were caused by the gross negligence or willful and wanton misconduct of the owner, tenant, or lessee. The immunity provided by this section does not apply if the owner, tenant, or lessee received any consideration for permitting the gleaning activity.

(Added by Stats. 1988, Ch. 1062, Sec. 1.)



846.5

(a) The right of entry upon or to real property to investigate and utilize boundary evidence, and to perform surveys, is a right of persons legally authorized to practice land surveying and it shall be the responsibility of the owner or tenant who owns or controls property to provide reasonable access without undue delay. The right of entry is not contingent upon the provision of prior notice to the owner or tenant. However, the owner or tenant shall be notified of the proposed time of entry where practicable.

(b) The requirements of subdivision (a) do not apply to monuments within access-controlled portions of freeways.

(c) When required for a property survey, monuments within a freeway right-of-way shall be referenced to usable points outside the access control line by the agency having jurisdiction over the freeway when requested in writing by the registered civil engineer or licensed land surveyor who is to perform the property survey. The work shall be done within a reasonable time period by the agency in direct cooperation with the engineer or surveyor and at no charge to him.

(Amended by Stats. 1982, Ch. 427, Sec. 1.)



847

(a) An owner, including, but not limited to, a public entity, as defined in Section 811.2 of the Government Code, of any estate or any other interest in real property, whether possessory or nonpossessory, shall not be liable to any person for any injury or death that occurs upon that property during the course of or after the commission of any of the felonies set forth in subdivision (b) by the injured or deceased person.

(b) The felonies to which the provisions of this section apply are the following: (1) Murder or voluntary manslaughter; (2) mayhem; (3) rape; (4) sodomy by force, violence, duress, menace, or threat of great bodily harm; (5) oral copulation by force, violence, duress, menace, or threat of great bodily harm; (6) lewd acts on a child under the age of 14 years; (7) any felony punishable by death or imprisonment in the state prison for life; (8) any other felony in which the defendant inflicts great bodily injury on any person, other than an accomplice, or any felony in which the defendant uses a firearm; (9) attempted murder; (10) assault with intent to commit rape or robbery; (11) assault with a deadly weapon or instrument on a peace officer; (12) assault by a life prisoner on a noninmate; (13) assault with a deadly weapon by an inmate; (14) arson; (15) exploding a destructive device or any explosive with intent to injure; (16) exploding a destructive device or any explosive causing great bodily injury; (17) exploding a destructive device or any explosive with intent to murder; (18) burglary; (19) robbery; (20) kidnapping; (21) taking of a hostage by an inmate of a state prison; (22) any felony in which the defendant personally used a dangerous or deadly weapon; (23) selling, furnishing, administering, or providing heroin, cocaine, or phencyclidine (PCP) to a minor; (24) grand theft as defined in Sections 487 and 487a of the Penal Code; and (25) any attempt to commit a crime listed in this subdivision other than an assault.

(c) The limitation on liability conferred by this section arises at the moment the injured or deceased person commences the felony or attempted felony and extends to the moment the injured or deceased person is no longer upon the property.

(d)  The limitation on liability conferred by this section applies only when the injured or deceased person’s conduct in furtherance of the commission of a felony specified in subdivision (b) proximately or legally causes the injury or death.

(e) The limitation on liability conferred by this section arises only upon the charge of a felony listed in subdivision (b) and the subsequent conviction of that felony or a lesser included felony or misdemeanor arising from a charge of a felony listed in subdivision (b). During the pendency of any such criminal action, a civil action alleging this liability shall be abated and the statute of limitations on the civil cause of action shall be tolled.

(f) This section does not limit the liability of an owner or an owner’s agent which otherwise exists for willful, wanton, or criminal conduct, or for willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.

(g) The limitation on liability provided by this section shall be in addition to any other available defense.

(Added by Stats. 1985, Ch. 1541, Sec. 1.)



848

(a) Except as provided in subdivision (c), the owner of mineral rights, as defined by Section 883.110, in real property shall give a written notice prior to the first entry to the owner of the real property who is listed as the assessee on the current local assessment roll or to the owner’s representative, or to the lessee of the real property if different from the mineral rights owner, and to any public utility that has a recorded interest in the real property if there is to be excavation of the utility interest, under the following circumstances:

(1) If the mineral rights owner or its agent intends to enter real property for the purpose of undertaking non-surface-disrupting activities such as surveying, water and mineral testing, and removal of debris and equipment not involving use of an articulated vehicle on the real property, the owner or agent shall provide a minimum of five days’ notice. Reasonable attempts shall be made to deliver the notice by acknowledged personal delivery, but if that cannot occur, the notice shall be delivered by registered letter and be received a minimum of five days prior to the entrance on the property. The notice shall specify all of the following:

(A) Date of entry.

(B) Estimated length of time the property will be occupied.

(C) General nature of the work.

(2) If the mineral rights owner or its agent intends to enter real property for the purpose of excavation or other surface-disrupting activities such as drilling new wells, constructing structures, bringing articulated vehicles or excavation equipment on the real property, or reclamation of the real property after the surface has been disturbed, the owner or agent shall provide a minimum of 30 days’ notice. The notice shall specify both of the following:

(A) The extent and location of the prospecting, mining, or extraction operation.

(B) The approximate time or times of entry and exit upon the real property.

(3) If a mineral rights owner’s entry to the real property ceases for a period of one year or more, any further entry by the mineral rights owner for the purpose of surface-disturbing activities pursuant to paragraph (2) shall require written notice pursuant to this subdivision.

(b) (1) If a mineral rights owner has been authorized by the Division of Oil, Gas, and Geothermal Resources to drill a relief well or to take other immediate actions in response to an emergency situation, or if the division or its agent is drilling a relief well or taking other immediate actions in response to an emergency situation, the notice provisions under paragraph (2) of subdivision (a) shall be waived.

(2) For purposes of this subdivision, an “emergency” means immediate action is necessary to protect life, health, property, or natural resources.

(c) The notice specified in subdivision (a) shall not be required if the owner of the real property or assessee has a current, already negotiated surface use, access use, or similar agreement with the mineral rights owner, lessee, agent, or operator.

(d) If the mineral rights owner has not complied with the notice requirement specified in subdivision (a), the owner of the real property listed on the current assessment roll or any public utility which has a recorded interest in the real property may request a court to enjoin the prospecting, mining, or extracting operation until the mineral rights owner has complied. The absence of a known owner on the assessment roll or any public utility which has a recorded interest in the real property relieves the mineral rights owner of the obligation to give the written notice to the owner or public utility.

(e) For purposes of this section, an “acknowledged personal delivery” means that the written notice is personally delivered to the owner, the owner’s representative, or lessee, and the owner, the owner’s representative, or lessee acknowledges, in writing, receipt of the notice.

(Amended by Stats. 2012, Ch. 542, Sec. 1. Effective January 1, 2013.)






CHAPTER 3 - Environmental Responsibility Acceptance Act

850

The definitions set forth in Section 25260 of the Health and Safety Code govern the construction of this chapter. In addition, the following definitions apply for purposes of this chapter only:

(a) “Actual awareness” means actual knowledge of a fact pertaining to an obligation under this chapter, including actual knowledge of a release exceeding the notification threshold. Only actual awareness possessed by those employees or representatives of an owner of a site who are responsible for monitoring, responding to or otherwise addressing the release shall be attributable to the owner. Only actual awareness possessed by those employees or representatives of a potentially responsible party who are responsible for monitoring, responding to, or otherwise addressing, the release shall be attributable to the potentially responsible party.

(b) “Commitment statement” means a written statement executed by the notice recipient which recites expressly the language specified in Section 854.

(c) “Mediation” means an informal process in which the disputing parties select a neutral third party to assist them in reaching a negotiated settlement in which the neutral third party has no power to impose a solution on the parties, but rather has the power only to assist the parties in shaping solutions to meet their interests and objectives.

(d) “Negative response” means a written response by the recipient of a notice of potential liability indicating that the recipient will not undertake any response action, or a deemed negative response pursuant to subdivision (c) of Section 851 in the event of the recipient’s failure to respond.

(e) “Neutral third party” means an experienced professional, such as an attorney, engineer, environmentalist, hydrologist, or retired judge, who has served as a mediator.

(f) “Notice of potential liability” means a notice, sent by the owner of the site, stating that a release that exceeds the notification threshold has occurred at the site and that the owner believes that the recipient of the notice is a responsible party with respect to the release. The notice of potential liability shall describe the location of the site and the nature of the release.

(g) “Notice recipient” means any one of the following:

(1) A person who receives a notice of potential liability pursuant to subdivision (a) of Section 851.

(2) A person who provides a release report pursuant to subdivision (b) of Section 851.

(3) A person who offers a commitment statement to the owner of a site pursuant to subdivision (c) of Section 851.

(h) “Notification threshold” means any release of such a magnitude that:

(1) The release is the subject of a response action which has been ordered by, or is being performed by, an oversight agency; or

(2) The release is impeding the ability of the owner of the site to sell, lease, or otherwise use the site.

(i) “Operation and maintenance” means any activity as defined in subdivision (a) of Section 25318.5 of the Health and Safety Code.

(j) “Oversight agency” means any agency, as defined in subdivision (c) of Section 25260 of the Health and Safety Code, that has jurisdiction over a response action performed in connection with a release that is the subject of a notice of potential liability. Subject to any other limitation imposed by law, an oversight agency retains full discretion as to when it exercises jurisdiction over a site.

(k) “Reasonable steps,” as used in subdivision (a) of Section 851, means the least expensive means available to ascertain the potentially responsible parties. If the owner cannot otherwise identify any apparent, potentially responsible parties, then “reasonable steps” includes:

(1) Conducting a title search; and

(2) Reviewing all environmental reports in the owner’s possession of which the owner has actual awareness pertaining to the site.

(l) “Release” means the release, as defined in Sections 25320 and 25321 of the Health and Safety Code, of a hazardous material or hazardous materials.

(m) “Release report” means a notice sent by a responsible party to the owner of the site stating that a release has occurred on the site which is likely to exceed the notification threshold. The release report shall describe the location of the site and the nature of the release.

(n) “Remedial action” means any action as defined in Section 25322 of the Health and Safety Code.

(o) “Removal action” means any action as defined in subdivision (a) of Section 25323 of the Health and Safety Code.

(p) “Response action” means any removal actions, including, but not limited to, site investigations and remedial actions, including, but not limited to, operation and maintenance measures.

(q) “Responsible party” means any person who is liable under state or local law for taking action in response to a release.

(r) “Site” means any parcel of commercial, industrial, or agricultural real property where a hazardous materials release has occurred.

(s) “Written action” means any official action by any oversight agency where the oversight agency has expressly exercised its cleanup authority in writing, pursuant to the oversight agency’s procedures, directing a response action at the site.

(Added by Stats. 1997, Ch. 873, Sec. 1. Effective January 1, 1998.)



851

(a) An owner of a site who has actual awareness of a release exceeding the notification threshold shall take all reasonable steps as defined in subdivision (j) of Section 850 to expeditiously identify the potentially responsible parties. The owner shall, as soon as reasonably possible after obtaining actual awareness of the potentially responsible parties, send a notice of potential liability to the identified potentially responsible parties and the agency, as defined in subdivision (c) of Section 25260 of the Health and Safety Code, that the owner believes to be the appropriate oversight agency. For any release exceeding the notification threshold of which the owner has actual awareness that occurred prior to, but within three years of, the effective date of this section, the notice shall be given on or before December 31, 1998.

(b) A potentially responsible party who has actual awareness of a release which is likely to exceed the notification threshold shall as soon as reasonably possible after obtaining actual awareness of the release provide the owner of the site where the release occurred with a release report. For any release exceeding the notification threshold of which the potentially responsible party has actual awareness that occurred prior to, but within three years of, the effective date of this section, the release report shall be given on or before December 31, 1998. A potentially responsible party may issue, at the potentially responsible party’s option, a commitment statement to the owner of the site within 120 days of the potentially responsible party’s issuance of a release report. The fact that a release report is issued shall not constitute an admission of liability and may not be admitted as evidence against a potentially responsible party in any litigation.

(c) When a notice of potential liability is issued, a notice recipient shall respond to the owner, in writing, and by certified mail, return receipt requested, within 120 days from the date that the notice of potential liability was mailed. The notice recipient’s response shall be either a commitment statement or a negative response. The notice recipient’s failure to submit the written response within the 120-day period, or failure to strictly comply with the form of the written response, as provided in Section 854, shall be deemed a negative response. The owner may agree in writing to extend the period during which the notice recipient may respond to the notice of potential liability. An extension of up to 120 days shall be provided if the notice recipient commits to do a site investigation, the results of which shall be provided to the owner and the oversight agency.

(d) (1) The common law duty to mitigate damages shall apply to any failure of the owner of a site to give a timely notice of potential liability when the owner is required to give this notice pursuant to this chapter. Where an owner fails to mitigate damages by not giving a timely notice of potential liability, the owner’s damage claim shall be reduced in accordance with common law principles by the amount that the potentially responsible party proves would have likely been mitigated had a timely notice of potential liability been given.

(2) Common law principles shall apply to the failure of the potentially responsible party to issue a timely release report. Where a potentially responsible party fails to give a timely release report, the potentially responsible party, in accordance with common law principles, shall be responsible to the owner of the site, for damages that the owner proves are likely caused by such failure to provide a release report.

(3) Any party who argues the applicability of this subdivision carries the burden of proof in that regard.

(4) Nothing in this section is intended to create a new cause of action or defense beyond that which already exists under common law.

(5) Subdivisions (a) and (b), and paragraphs (1) and (2) of this subdivision, shall not apply when the party to whom a notice of potential liability or release report is owed already possesses actual awareness of the information required to be transmitted in such notice of potential liability or release report.

(e) (1) Except as provided in paragraph (2), the requirements of this chapter shall not apply to a site listed pursuant to Section 25356 of the Health and Safety Code for response action pursuant to Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code or to a site where an oversight agency has issued an order or entered into an enforceable agreement pursuant to any authority, including, but not limited to, an order or enforceable agreement entered into by a local agency, the Department of Toxic Substance Control, the State Water Resources Control Board, or a regional water quality control board pursuant to Chapter 6.5 (commencing with Section 25100), Chapter 6.7 (commencing with Section 25280), Chapter 6.75 (commencing with Section 25299.10), Chapter 6.8 (commencing with Section 25300), Chapter 6.85 (commencing with Section 25396), or Chapter 6.11 (commencing with Section 25404) of Division 20 of the Health and Safety Code, or pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(2) The requirements of this chapter shall apply if either of the following applies:

(A) The order or enforceable agreement is issued or entered into after the owner accepts a commitment statement.

(B) The Department of Toxic Substance Control, State Water Resources Control Board, or regional water quality control board that issued the order or entered into an enforceable agreement consents in writing to the applicability of this chapter to the site.

(f) It is the intent of the Legislature for this chapter to resolve disputes between, and affect the rights of, private parties only. Nothing in this chapter shall affect the authority of the Department of Toxic Substance Control, the State Water Resources Control Board, a regional water quality control board, or any other oversight agency.

(g) Notwithstanding any other provision of this chapter, any time prior to accepting a commitment statement, the owner may provide the notice to the notice recipient that the provisions of subdivision (c), paragraph (2) of subdivision (e), and Sections 852 and 854, shall not apply to the site, in which case the provisions of subdivision (c), paragraph (2) of subdivision (e), and Sections 852 and 854 shall not apply to the site and the owner and notice recipient shall be entitled to pursue all other legal remedies and defenses authorized by law.

(Added by Stats. 1997, Ch. 873, Sec. 1. Effective January 1, 1998.)



852

(a) Within 45 days after issuance of the commitment statement, the owner may transmit to the notice recipient by certified mail, return receipt requested, an executed copy of the commitment statement, indicating its acceptance. If the owner does not execute the commitment statement, the commitment statement shall be deemed to have been rejected upon expiration of the 45-day period. A notice recipient has no obligation with respect to the provisions of a rejected commitment statement.

(b) (1) Except as otherwise provided in this chapter, or unless the owner or the notice recipient has elected not to proceed with the mediation, if the owner rejects the commitment statement, the owner and notice recipient shall participate in a mediation process prior to the commencement of any litigation which pertains to a release covered by the commitment statement. The mediation process shall be supervised by a neutral third party mutually agreed upon by the owner and the notice recipient in order to mediate a mutually agreeable settlement between the owner and notice recipient of all issues related to the release.

(2) Either the notice recipient or the owner may elect not to proceed further with the mediation process at any time prior to completion of those proceedings.

(3) To the extent a mutually agreeable settlement is reached which allocates the liability and assigns the rights and obligations of the owner and notice recipient in a manner different from or inconsistent with this chapter, the settlement shall supersede the terms of this chapter pursuant to subdivision (f) of Section 853. If a settlement of all issues cannot be reached within 90 days after the owner’s rejection of the commitment statement, the neutral third party shall declare the mediation process unsuccessful and terminate the process. The owner and notice recipient may mutually agree to extend the mediation process but shall communicate any such extension in writing to the neutral third party. If the party issuing the commitment statement fails, for any reason, to participate in the mediation within 90 days of the rejection of the commitment statement, the owner may proceed with litigation.

(4) After the termination of an unsuccessful mediation process, the parties shall be free to litigate or otherwise resolve their respective claims. The parties may mutually agree to the terms of the commitment statement at any time after the termination of an unsuccessful mediation process, in which case this chapter shall govern the rights and obligations of the parties.

(5) Any applicable statute of limitations shall be tolled for 90 days following issuance of a notice of potential liability, a release report, or a commitment statement.

(6) Any applicable statute of limitations shall be tolled from the time the owner rejects a commitment statement until the termination of the mediation process. If mediation is not commenced within 90 days after the owner’s rejection of the commitment statement, the tolling of the statute of limitations shall terminate unless otherwise agreed to by the parties.

(7) Unless the owner and notice recipient agree otherwise, the fees and costs of the neutral third party shall be borne equally by the notice recipient and the owner.

(c) Upon taking effect, the commitment statement shall have all of the following results:

(1) The commitment statement shall constitute a binding promise that the notice recipient will undertake any response action as required by an oversight agency through a written action, directed to the owner or notice recipient, in connection with the release that is the subject of the notice of potential liability or release report. The commitment statement shall not create any obligations with respect to releases occurring after the commitment statement is signed, or with respect to any other release that is not the subject of the notice of potential liability.

(2) The commitment statement shall constitute a binding promise that the owner shall provide reasonable site access to the notice recipient to take any action that is reasonably necessary or appropriate to conduct a response action. This grant of access shall not affect the rights of the owner if the notice recipient’s activities onsite result in physical damage to the site which the notice recipient fails to repair within a reasonable period after completion of all onsite activities. Unless otherwise ordered by the oversight agency, the notice recipient shall take all reasonable steps to avoid interfering with the owner’s use of the site.

(3) Except for civil actions seeking damages for personal injury or wrongful death, once a commitment statement has been accepted, the court shall stay any action brought by the owner of the site against the notice recipient that issued the commitment statement, including, but not limited to, actions in trespass, nuisance, negligence, and strict liability, which arise from or relate to a release for which a commitment statement has been issued. The stay shall be effective for a period of not more than two years from the date of acceptance of the commitment statement, but only so long as the site response action is proceeding to the satisfaction of an oversight agency. The stay shall not apply to any civil action that is based on fraud, failure to disclose, or misrepresentation related to any transaction between the owner of the site and the notice recipient, to any civil action for breach of the commitment statement, or to any civil action which is unrelated to the release. The owner and notice recipient may elect to extend the period of the stay by written agreement.

(4) In an action by an owner who has accepted a commitment statement against the notice recipient who issued the commitment statement, and which arises from or relates to a release for which a commitment statement has been issued, only the following damages shall be recoverable to the extent otherwise authorized by law:

(A) Damages for personal injuries or wrongful death caused by the release.

(B) Damages for breach of a commitment statement.

(C) Damages from the failure of a prospective purchaser to perform under a sales contract because of the release, where such failure to perform occurs prior to the issuance of the commitment statement.

(D) Damages for the lost use of the property prior to the issuance of a commitment statement caused by the release.

(E) Recovery of costs of investigating and responding to the release where such costs are incurred prior to the issuance of the commitment statement.

(F) Remedies for any breach of a preexisting contract entered into prior to the acceptance of a commitment statement.

(G) Damages for lost rents and any other damages recoverable under law associated with lost use of the site caused by any notice recipient during site response action activities.

(5) An owner may obtain rescission of a commitment statement if a notice recipient repudiates its obligations under the commitment statement, in which case Sections 852 and 854 shall no longer apply to the site.

(6) The notice recipient and owner shall copy each other with respect to all correspondence and proposed workplans to and from the oversight agency that relate to the site.

(d) Nothing in this chapter shall affect the authority of an oversight agency under the law to bring an administrative, criminal, or civil action against either a notice recipient or the owner, nor does it compel any action on the part of the oversight agency.

(e) At any time after the commitment statement is accepted, either the owner or the notice recipient may file an action against the other for material breach of rights and obligations associated with the commitment statement. Subject to the stay provided for in paragraph (3) of subdivision (c), the parties may litigate these claims in the same action as any other claims they may have in connection with the release that is the subject of the commitment statement.

(f) Whenever a notice recipient issues a commitment statement, the following notice shall be provided in 14 point boldface type if printed or in boldface capital letters if typed:

“THIS FORM WAS DEVELOPED AS PART OF A PROCESS ENACTED BY THE CALIFORNIA LEGISLATURE TO PROVIDE OWNERS OF PROPERTY AND POTENTIALLY RESPONSIBLE PARTIES AN ALTERNATIVE TO LITIGATING DISPUTES OVER CONTAMINATION.   IT IS YOUR OPTION AS TO WHETHER YOU SIGN THIS FORM OR OTHERWISE PARTICIPATE IN THIS PROCESS.   IF YOU CHOOSE NOT TO PARTICIPATE IN THE PROCESS, YOU SHOULD NOTIFY THE PARTY WHO SENT YOU THIS FORM.   THIS FORM INVOLVES A TRADEOFF WHEREBY EACH PARTY ACQUIRES AND RELINQUISHES CERTAIN RIGHTS.   UNDER THIS FORM, THE PROPERTY OWNER GETS THE ASSURANCE THAT THE POTENTIALLY RESPONSIBLE PARTY IS OBLIGATED TO PERFORM INVESTIGATORY AND CLEANUP ACTIONS IN THE EVENT THAT GOVERNMENT AUTHORITIES ELECT TO REQUIRE THESE ACTIONS.   ON THE OTHER HAND, THE PROPERTY OWNER FOREGOES CERTAIN CLAIMS ASSOCIATED WITH RESIDUAL CONTAMINATION THAT GOVERNMENTAL AUTHORITIES ALLOW TO REMAIN IN PLACE ON THE PROPERTY.   IF YOU ELECT NOT TO SIGN THIS FORM, THE PROCESS DEVELOPED BY THE LEGISLATURE CONTEMPLATES THAT YOU WILL ATTEMPT TO MEDIATE ANY DISPUTES REGARDING THE CONTAMINATION.   HOWEVER, MEDIATION IS NEITHER MANDATORY NOR BINDING.   IF YOU HAVE QUESTIONS ABOUT THE PROCESS, YOU MAY WISH TO CONSULT AN ATTORNEY.”

(g) Any applicable statute of limitations shall be tolled for two and one-half years from the date of acceptance of the commitment statement. If at the end of two years from the date of acceptance of the commitment statement an oversight agency has not issued a written action directed to the owner or notice recipient, the owner has 60 days in which he or she may terminate the commitment statement; and, in this event, it shall have no further force or effect. In the event the owner terminates the commitment statement, subdivision (c) shall no longer apply to the site and shall no longer govern the rights and obligations of the owner or notice recipient.

(Added by Stats. 1997, Ch. 873, Sec. 1. Effective January 1, 1998.)



853

(a) Neither the failure to issue a commitment statement nor its issuance shall be construed as an admission that the recipient of the notice of potential liability is liable under any federal, state, or local law, including common law, for the release that the party agrees to investigate or respond. Neither the failure to issue a commitment statement nor the contents of the commitment statement shall be admissible evidence in any proceeding, as defined in Section 901 of the Evidence Code, except that the contents of the commitment statement shall be admissible evidence in an action to enforce the commitment statement to the extent that such contents would be admissible under other applicable law.

(b) Nothing in this chapter shall subject a notice recipient to any damages, fines, or penalties for a failure to make a written response, either positive or negative, to a notice of potential liability.

(c) Nothing in this chapter shall subject the owner of a site to any damages, fines, or penalties for a failure to send a notice of potential liability pursuant to Section 851. Failure by the owner of a site to send a notice of potential liability of a release in a timely fashion shall not be deemed to create any liability for the owner under a theory of negligence per se.

(d) Nothing in this chapter imposes an affirmative duty on the owner of a site, or any potentially responsible party, to discover, or determine the nature or extent of, a hazardous materials release at the site. This chapter does not affect such an affirmative duty to the extent it is imposed by any other law.

(e) Subject to the defenses specified in Section 101(35) and 107(b) of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Secs. 9601(35) and 9607(b)), a cause of action is hereby established whereby a notice recipient may recover from any responsible party any reasonable response costs for conducting a response action as may be approved or overseen by an oversight agency or as incurred pursuant to a commitment statement. Liability among responsible parties shall be allocated based upon the equitable factors specified in subdivision (c) of Section 25356.3 of the Health and Safety Code. No third-party beneficiary rights are created by a commitment statement, except as provided in subdivision (b) of Section 854. This cause of action applies to costs incurred prior to enactment of this subdivision. However, no recovery may be obtained under this subdivision for costs incurred more than three years prior to the filing of litigation to recover those costs. The cause of action established pursuant to this subdivision shall not apply against a current or former owner of a site unless that owner operated a business that caused a release being addressed by a response action at the site and the costs incurred by the notice recipient were in response to a release caused by the owner.

(f) Nothing in this chapter shall affect or limit the rights of an owner under preexisting contract. Nothing in this chapter shall affect or limit the right of a notice recipient and owner to agree to an allocation of liability or to an assignment of rights and obligations that is different from or inconsistent with this chapter. Such agreements shall supersede the terms of this chapter.

(g) Nothing in this chapter shall make a notice recipient a responsible party, beyond the obligations the notice recipient undertakes pursuant to this chapter.

(h) Nothing in this chapter shall apply to causes of action for wrongful death or personal injury. However, the pleading of a cause of action for wrongful death or personal injury shall not affect the applicability of this chapter to other causes of action in the same civil action.

(Added by Stats. 1997, Ch. 873, Sec. 1. Effective January 1, 1998.)



854

A commitment statement shall be executed in substantially the following form:

COUNTY OF

STATE OF
CALIFORNIA

NOTICE OF ASSUMPTION OF
GOVERNMENT IMPOSED SITE
INVESTIGATION AND/OR
REMEDIAL ACTION ORDERS
(“COMMITMENT STATEMENT”)

(a) The undersigned notice recipient is aware of, or has received a notice of potential liability pursuant to, Section 851 of the Civil Code (“notice of potential liability”) in connection with a release of hazardous materials at a parcel of property (“site”) having the following legal description: (Insert description here)

(b) The undersigned notice recipient and the undersigned owner of the site and the owner’s successors, heirs, and assigns agree, upon the proper and timely execution and delivery of this commitment statement, to abide by the requirements of Chapter 3 (commencing with Section 850) of Title 3 of Part 2 of Division 2 in connection with the release that is the subject of the notice of potential liability.

(c) The undersigned notice recipient hereby commits to undertake any response action as required by an oversight agency through a written action, directed to the owner or notice recipient, in connection with the release that is the subject of the notice of potential liability or release report. This commitment runs with the land and binds, in addition to the current owner of the site, all of the owner’s successors in interest, including current and future lenders having a security interest in the site.

(d) The owner of the site and the owner’s successors, heirs, and assigns agree, upon the proper and timely execution and delivery of this commitment statement, to all of the following:

(1) The undersigned notice recipient or the party’s designee shall be allowed such access to the site as may be required to perform its obligations under this commitment statement, provided that the undersigned notice recipient shall be liable for any physical damage it causes in conducting a response action, which the notice recipient fails to repair within a reasonable period after completion of all onsite activities.

(2) The parties, their successors, heirs, and assigns shall provide each other with copies of any communication or correspondence with an oversight agency in connection with the release of hazardous materials at the site.

(3) Provided that the undersigned notice recipient performs all of its obligations under this commitment statement, and except as otherwise provided in subdivisions (c) and (e) of Section 852 of the Civil Code, no claim for damages, accruing after the acceptance of the commitment statement, shall be brought against the undersigned notice recipient by the owner of the site or by the owner’s successors, heirs, and assigns.

(e) The contents of this commitment statement shall be inadmissible evidence in any proceeding, as defined in Section 901 of the Evidence Code, except in an action to enforce this commitment statement to the extent that such contents would be admissible under other applicable law. This commitment statement may be enforced fully by the owner of the site and all parties identified in paragraph (b). There are no third-party beneficiary rights created by this commitment statement.

(f) The owner of the site shall provide a copy of this commitment statement to any prospective purchaser or lessee of the site until this commitment statement is terminated or until all response actions have been completed in accordance with the commitment statement.

(g) If the owner transfers the site, the owner shall notify the undersigned parties to this commitment statement, by mail, within 14 business days of the property transfer.

(h) As provided by law, this commitment statement shall become effective if the owner executes this commitment statement within 45 days from the date of issuance, in which case its terms shall go into effect upon receipt of that acceptance by the issuer of this commitment statement. If the owner rejects this commitment statement, the rejection shall be subject to the mediation provisions of subdivision (b) of Section 852.

(i) If at the end of two years from the date of acceptance of this commitment statement, an oversight agency has not issued a written action directed to the owner or notice recipient, the owner has 60 days in which he or she may terminate the commitment statement; and, in this event, it shall have no further force or effect.

Notice recipient

Date

(Notice recipient’s name,
address, and telephone number)
(Notarial affidavit)

_____

Owner

Date

(Owner’s name, address,
and telephone number)
(Notarial affidavit)

_____

(Added by Stats. 1997, Ch. 873, Sec. 1. Effective January 1, 1998.)



855

The notification requirements of Section 851 shall not become effective until 180 days after the effective date of this chapter.

(Added by Stats. 1997, Ch. 873, Sec. 1. Effective January 1, 1998.)









TITLE 5 - MARKETABLE RECORD TITLE

CHAPTER 1 - General Provisions

ARTICLE 1 - Construction

880.020

(a) The Legislature declares as public policy that:

(1) Real property is a basic resource of the people of the state and should be made freely alienable and marketable to the extent practicable in order to enable and encourage full use and development of the real property, including both surface and subsurface interests.

(2) Interests in real property and defects in titles created at remote times, whether or not of record, often constitute unreasonable restraints on alienation and marketability of real property because the interests are no longer valid or have been abandoned or have otherwise become obsolete.

(3) Such interests and defects produce litigation to clear and quiet titles, cause delays in real property title transactions, and hinder marketability of real property.

(4) Real property title transactions should be possible with economy and expediency. The status and security of recorded real property titles should be determinable to the extent practicable from an examination of recent records only.

(b) It is the purpose of the Legislature in enacting this title to simplify and facilitate real property title transactions in furtherance of public policy by enabling persons to rely on record title to the extent provided in this title, with respect to the property interests specified in this title, subject only to the limitations expressly provided in this title and notwithstanding any provision or implication to the contrary in any other statute or in the common law. This title shall be liberally construed to effect the legislative purpose.

(Amended by Stats. 2011, Ch. 46, Sec. 1. Effective January 1, 2012.)



880.030

Nothing in this title shall be construed to:

(a) Limit application of the principles of waiver and estoppel, laches, and other equitable principles.

(b) Affect the operation of any statute governing the effect of recording or failure to record, except as specifically provided in this title.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)






ARTICLE 2 - Application of Title

880.240

The following interests are not subject to expiration or expiration of record pursuant to this title:

(a) The interest of a person in possession (including use or occupancy) of real property and the interest of a person under whom a person in possession claims, to the extent the possession would have been revealed by reasonable inspection or inquiry.

(b) An interest of the United States or pursuant to federal law in real property that is not subjected by federal law to the recording requirements of the state and that has not terminated under federal law.

(c) An interest of the state or a local public entity in real property.

(d) A conservation easement pursuant to Chapter 4 (commencing with Section 815) of Title 2.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



880.250

(a) The times prescribed in this title for expiration or expiration of record of an interest in real property or for enforcement, for bringing an action, or for doing any other required act are absolute and apply notwithstanding any disability or lack of knowledge of any person or any provisions for tolling a statute of limitation and notwithstanding any longer time applicable pursuant to any statute of limitation.

(b) Nothing in this title extends the period for enforcement, for bringing an action, or for doing any other required act, or revives an interest in real property that expires and is unenforceable, pursuant to any applicable statute of limitation.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



880.260

An interest in real property, as specified in this title, does not expire or expire of record and is not unenforceable pursuant to this title at the time prescribed in this title if within the time an action is commenced to enforce, establish, clear title to, or otherwise affect the interest and a notice of the pendency of the action is recorded as provided by law. For the purpose of this section, action includes special proceeding and arbitration proceeding.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)






ARTICLE 3 - Preservation of Interests

880.310

(a) If the time within which an interest in real property expires pursuant to this title depends upon recordation of a notice of intent to preserve the interest, a person may preserve the person’s interest from expiration by recording a notice of intent to preserve the interest before the interest expires pursuant to this title. Recordation of a notice of intent to preserve an interest in real property after the interest has expired pursuant to this title does not preserve the interest.

(b) Recordation of a notice of intent to preserve an interest in real property does not preclude a court from determining that an interest has been abandoned or is otherwise unenforceable pursuant to other law, whether before or after the notice of intent to preserve the interest is recorded, and does not validate or make enforceable a claim or interest that is otherwise invalid or unenforceable. Recordation of a notice of intent to preserve an interest in real property creates a presumption affecting the burden of proof that the person who claims the interest has not abandoned and does not intend to abandon the interest.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



880.320

A notice of intent to preserve an interest in real property may be recorded by any of the following persons:

(a) A person who claims the interest.

(b) Another person acting on behalf of a claimant if the person is authorized to act on behalf of the claimant or if the claimant is one of a class whose identity cannot be established or is uncertain at the time of recording the notice of intent to preserve the interest.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



880.330

Subject to all statutory requirements for recorded documents:

(a) A notice of intent to preserve an interest in real property shall be in writing and signed and verified by or on behalf of the claimant. If the notice is made on behalf of a claimant, the notice shall include a statement of the authority of the person making the notice.

(b) The notice shall contain all of the following information:

(1) The name and mailing address of the claimant. If the notice is made by or on behalf of more than one claimant the notice shall contain the name and mailing address of each claimant.

(2) A statement of the character of interest claimed. The statement shall include a reference by record location to the recorded document that creates or evidences the interest in the claimant.

(3) A legal description of the real property in which the interest is claimed. The description may be the same as that contained in the recorded document that creates or evidences the interest in the claimant.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



880.340

Subject to all statutory requirements for recorded documents, a notice of intent to preserve an interest in real property shall be in substantially the following form:

RECORDING INFORMATION

Recording requested by:

FOR USE OF COUNTY
RECORDER

After recording return to:

Indexing instructions.
This notice must be
indexed as follows:

Grantor and grantee
index—each claimant
is a grantor.

NOTICE OF INTENT TO PRESERVE INTEREST

This notice is intended to preserve an interest in real property from extinguishment pursuant to Title 5 (commencing with Section 880.020) of Part 2 of Division 2 of the Civil Code (Marketable Record Title).

Claimant

Name:

Mailing address:
(must be given for each claimant)

Interest

Character (e.g., power of
termination):

Record location of document
creating or evidencing
interest in claimant:

Real Property

Legal description (may be same
as in recorded document
creating or evidencing
interest in claimant):

I assert under penalty of perjury that this notice is not recorded for the purpose of slandering title to real property and I am informed and believe that the information contained in this notice is true. If this notice is made on behalf of a claimant, I assert under penalty of perjury that I am authorized to act on behalf of the claimant.

Signed:

(claimant)

(person acting on behalf

of claimant)

Date:

Certificate of acknowledgment required.

(Amended by Stats. 2012, Ch. 94, Sec. 1. Effective January 1, 2013.)



880.350

(a) A notice of intent to preserve an interest in real property shall be recorded in the county in which the real property is situated.

(b) The county recorder shall index a notice of intent to preserve an interest in real property in the index of grantors and grantees. The index entry shall be for the grantor, and for the purpose of this index, the claimant under the notice shall be deemed to be the grantor. If a notice of intent to preserve is recorded by or on behalf of more than one claimant, each claimant shall be deemed to be a grantor and a separate index entry shall be made for each claimant.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



880.360

A person shall not record a notice of intent to preserve an interest in real property for the purpose of slandering title to the real property. If the court in an action or proceeding to establish or quiet title determines that a person recorded a notice of intent to preserve an interest for the purpose of slandering title, the court shall award against the person the cost of the action or proceeding, including a reasonable attorney’s fee, and the damages caused by the recording.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



880.370

If the period prescribed by statute during which a notice of intent to preserve an interest in real property must be recorded expires before, on, or within five years after the operative date of the statute, the period is extended until five years after the operative date of the statute.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)









CHAPTER 2 - Ancient Mortgages and Deeds of Trust

882.020

(a) Unless the lien of a mortgage, deed of trust, or other instrument that creates a security interest of record in real property to secure a debt or other obligation has earlier expired pursuant to Section 2911, the lien expires at, and is not enforceable by action for foreclosure commenced, power of sale exercised, or any other means asserted after, the later of the following times:

(1) If the final maturity date or the last date fixed for payment of the debt or performance of the obligation is ascertainable from the recorded evidence of indebtedness, 10 years after that date.

(2) If the final maturity date or the last date fixed for payment of the debt or performance of the obligation is not ascertainable from the recorded evidence of indebtedness, or if there is no final maturity date or last date fixed for payment of the debt or performance of the obligation, 60 years after the date the instrument that created the security interest was recorded.

(3) If a notice of intent to preserve the security interest is recorded within the time prescribed in paragraph (1) or (2), 10 years after the date the notice is recorded.

(b) For the purpose of this section, a power of sale is deemed to be exercised upon recordation of the deed executed pursuant to the power of sale.

(c) The times prescribed in this section may be extended in the same manner and to the same extent as a waiver made pursuant to Section 360.5 of the Code of Civil Procedure, except that an instrument is effective to extend the prescribed times only if it is recorded before expiration of the prescribed times.

(Amended by Stats. 2006, Ch. 575, Sec. 1. Effective January 1, 2007.)



882.030

Expiration of the lien of a mortgage, deed of trust, or other security interest pursuant to this chapter or any other statute renders the lien unenforceable by any means commenced or asserted thereafter and is equivalent for all purposes to a certificate of satisfaction, reconveyance, release, or other discharge of the security interest, and execution and recording of a certificate of satisfaction, reconveyance, release, or other discharge is not necessary to terminate or evidence the termination of the security interest. Nothing in this section precludes execution and recording at any time of a certificate of satisfaction, reconveyance, release, or other discharge.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



882.040

(a) Subject to Section 880.370 (grace period for recording notice) and except as otherwise provided in this section, this chapter applies on the operative date to all mortgages, deeds of trust, and other instruments that create a security interest in real property to secure a debt or other obligation, whether executed or recorded before, on, or after the operative date.

(b) This chapter shall not cause the lien of a mortgage, deed of trust, or other security interest in real property to expire or become unenforceable before the passage of five years after the operative date of this chapter.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)






CHAPTER 3 - Mineral Rights

ARTICLE 1 - General Provisions

883.110

As used in this chapter, “mineral right” means an interest in minerals, regardless of character, whether fugacious or nonfugacious, organic or inorganic, that is created by grant or reservation, regardless of form, whether a fee or lesser interest, mineral, royalty, or leasehold, absolute or fractional, corporeal or incorporeal, and includes express or implied appurtenant surface rights.

(Added by Stats. 1984, Ch. 240, Sec. 2.)



883.120

(a) This chapter does not apply to a mineral right reserved to the United States (whether in a patent, pursuant to federal law, or otherwise) or to an oil or gas lease, mining claim, or other mineral right of a person entitled pursuant thereto, to the extent provided in Section 880.240.

(b) This chapter does not apply to a mineral right of the state or a local public entity, or of any other person, to the extent provided in Section 880.240.

(Added by Stats. 1984, Ch. 240, Sec. 2.)



883.130

Nothing in this chapter limits or affects the common law governing abandonment of a mineral right or any other procedure provided by statute for clearing an abandoned mineral right from title to real property.

(Added by Stats. 1984, Ch. 240, Sec. 2.)



883.140

(a) As used in this section:

(1) “Lessee” includes an assignee or other successor in interest of the lessee.

(2) “Lessor” includes a successor in interest or heir or grantee of the lessor.

(b) If the term of a mineral right lease has expired or a mineral right lease has been abandoned by the lessee, the lessee shall, within 30 days after demand therefor by the lessor, execute, acknowledge, and deliver, or cause to be recorded, a deed quitclaiming all interest in and to the mineral rights covered by the lease. If the expiration or abandonment covers less than the entire interest of the lessee, the lessee shall execute, acknowledge, and deliver an appropriate instrument or notice of surrender or termination that covers the interest that has expired or been abandoned.

(c) If the lessee fails to comply with the requirements of this section, the lessee is liable for all damages sustained by the lessor as a result of the failure, including, but not limited to, court costs and reasonable attorney’s fees in an action to clear title to the lessor’s interest. The lessee shall also forfeit to the lessor the sum of one hundred fifty dollars ($150).

(d) Nothing in this section makes a quitclaim deed or other instrument or notice of surrender or termination, or a demand therefor, a condition precedent to an action to clear title to the lessor’s interest.

(Added by Stats. 1984, Ch. 240, Sec. 2.)






ARTICLE 2 - Termination of Dormant Mineral Right

883.210

The owner of real property subject to a mineral right may bring an action to terminate the mineral right pursuant to this article if the mineral right is dormant.

(Added by Stats. 1984, Ch. 240, Sec. 2.)



883.220

For the purpose of this article, a mineral right is dormant if all of the following conditions are satisfied for a period of 20 years immediately preceding commencement of the action to terminate the mineral right:

(a) There is no production of the minerals and no exploration, drilling, mining, development, or other operations that affect the minerals, whether on or below the surface of the real property or on other property, whether or not unitized or pooled with the real property.

(b) No separate property tax assessment is made of the mineral right or, if made, no taxes are paid on the assessment.

(c) No instrument creating, reserving, transferring, or otherwise evidencing the mineral right is recorded.

(Added by Stats. 1984, Ch. 240, Sec. 2.)



883.230

(a) An owner of a mineral right may at any time record a notice of intent to preserve the mineral right.

(b) In lieu of the statement of the character of the interest claimed and the record location of the documents creating or evidencing the mineral rights claimed as otherwise required by paragraph (2) of subdivision (b) of Section 880.330 and in lieu of the legal description of the real property in which the interest is claimed as otherwise required by paragraph (3) of subdivision (b) of Section 880.330 and notwithstanding the provisions of Section 880.340 or any other provision in this title, a notice of intent to preserve a mineral right may refer generally and without specificity to any or all mineral rights claimed by claimant in any real property situated in the county.

(c) A mineral right is not dormant for the purpose of this article if:

(1) A notice of intent to preserve the mineral right is recorded within 20 years immediately preceding commencement of the action to terminate the mineral right.

(2) A notice of intent to preserve the mineral right is recorded pursuant to Section 883.250 after commencement of the action to terminate the mineral right.

(Added by Stats. 1984, Ch. 240, Sec. 2.)



883.240

(a) An action to terminate a mineral right pursuant to this article shall be brought in the superior court of the county in which the real property subject to the mineral right is located.

(b) The action shall be brought in the same manner and shall be subject to the same procedure as an action to quiet title pursuant to Chapter 4 (commencing with Section 760.010) of Title 10 of Part 2 of the Code of Civil Procedure, to the extent applicable.

(Added by Stats. 1984, Ch. 240, Sec. 2.)



883.250

In an action to terminate a mineral right pursuant to this article, the court shall permit the owner of the mineral right to record a late notice of intent to preserve the mineral right as a condition of dismissal of the action, upon payment into court for the benefit of the owner of the real property the litigation expenses attributable to the mineral right or portion thereof as to which the notice is recorded. As used in this section, the term “litigation expenses” means recoverable costs and expenses reasonably and necessarily incurred in preparation for the action, including a reasonable attorney’s fee.

(Added by Stats. 1984, Ch. 240, Sec. 2.)



883.260

A mineral right terminated pursuant to this article is unenforceable and is deemed to have expired. A court order terminating a mineral right pursuant to this article is equivalent for all purposes to a conveyance of the mineral right to the owner of the real property.

(Added by Stats. 1984, Ch. 240, Sec. 2.)



883.270

Subject to Section 880.370 (grace period for recording notice), this article applies to all mineral rights, whether executed or recorded before, on, or after January 1, 1985.

(Added by Stats. 1984, Ch. 240, Sec. 2.)









CHAPTER 4 - Unexercised Options

884.010

If a recorded instrument creates or gives constructive notice of an option to purchase real property, the option expires of record if no conveyance, contract, or other instrument that gives notice of exercise or extends the option is recorded within the following times:

(a) If the expiration date of the option is ascertainable from the recorded instrument, six months after that expiration date.

(b) If the expiration date of the option is not ascertainable from the recorded instrument or the recorded instrument indicates that the option provides no expiration date, six months after the date the instrument that creates or gives constructive notice of the option is recorded.

(c) This section shall become operative on January 1, 2013.

(Repealed (in Sec. 2) and added by Stats. 2011, Ch. 46, Sec. 3. Effective January 1, 2012. Section operative January 1, 2013, by its own provisions.)



884.020

Upon the expiration of record of an option to purchase real property, the recorded instrument that creates or gives constructive notice of the option ceases to be notice to any person or to put any person on inquiry with respect to the exercise or existence of the option or of any contract, conveyance, or other writing that may have been executed pursuant to the option.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



884.030

(a) Except as otherwise provided in this section, this chapter applies on the operative date to all recorded instruments that create or give constructive notice of options to purchase real property, whether executed or recorded before, on, or after the operative date.

(b) This chapter shall not cause an option that expires according to its terms within one year before, on, or within one year after the operative date of this chapter to expire of record until one year after the operative date.

(c) This chapter shall not cause an option that provides no expiration date and that is recorded before the operative date of this chapter to expire of record until five years after the operative date of this chapter.

(d) Nothing in this chapter affects a recorded instrument that has ceased to be notice to any person or put any person on inquiry with respect to the exercise or existence of an option pursuant to former Section 1213.5 before the operative date of this chapter.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)






CHAPTER 5 - Powers of Termination

885.010

(a) As used in this chapter:

(1) “Power of termination” means the power to terminate a fee simple estate in real property to enforce a restriction in the form of a condition subsequent to which the fee simple estate is subject, whether the power is characterized in the instrument that creates or evidences it as a power of termination, right of entry or reentry, right of possession or repossession, reserved power of revocation, or otherwise, and includes a possibility of reverter that is deemed to be and is enforceable as a power of termination pursuant to Section 885.020.

(2) “Power of termination” includes the power created in a transferee to terminate a fee simple estate in real property to enforce a restriction on the use of the real property in the form of a limitation or condition subsequent to which the fee simple estate is subject, whether the power is characterized in the instrument that creates or evidences it as an executory interest, executory limitation, or otherwise, and includes the interest known at common law as an executory interest preceded by a fee simple determinable.

(b) A power of termination is an interest in the real property.

(c) For the purpose of applying this chapter to other statutes relating to powers of termination, the terms “right of reentry,” “right of repossession for breach of condition subsequent,” and comparable terms used in the other statutes mean “power of termination” as defined in this section.

(Amended by Stats. 1991, Ch. 156, Sec. 15.)



885.015

This chapter does not apply to any of the following:

(a) A power of termination conditioned upon the continued production or removal of oil or gas or other minerals.

(b) A power of termination as to separately owned improvements or fixtures conditioned upon the continued leasehold or possessory interest in the underlying land.

(Amended by Stats. 1991, Ch. 156, Sec. 16.)



885.020

Fees simple determinable and possibilities of reverter are abolished. Every estate that would be at common law a fee simple determinable is deemed to be a fee simple subject to a restriction in the form of a condition subsequent. Every interest that would be at common law a possibility of reverter is deemed to be and is enforceable as a power of termination.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



885.030

(a) A power of termination of record expires at the later of the following times:

(1) Thirty years after the date the instrument reserving, transferring, or otherwise evidencing the power of termination is recorded.

(2) Thirty years after the date a notice of intent to preserve the power of termination is recorded, if the notice is recorded within the time prescribed in paragraph (1).

(3) Thirty years after the date an instrument reserving, transferring, or otherwise evidencing the power of termination or a notice of intent to preserve the power of termination is recorded, if the instrument or notice is recorded within 30 years after the date such an instrument or notice was last recorded.

(b) This section applies notwithstanding any provision to the contrary in the instrument reserving, transferring, or otherwise evidencing the power of termination or in another recorded document unless the instrument or other recorded document provides an earlier expiration date.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



885.040

(a) If a power of termination becomes obsolete, the power expires.

(b) As used in this section, a power of termination is obsolete if any of the following circumstances applies:

(1) The restriction to which the fee simple estate is subject is of no actual and substantial benefit to the holder of the power.

(2) Enforcement of the power would not effectuate the purpose of the restriction to which the fee simple estate is subject.

(3) It would be otherwise inequitable to enforce the power because of changed conditions or circumstances.

(c) No power of termination shall expire under this section during the life of the grantor if it arises from a grant by a natural person without consideration to a public entity or to a society, corporation, institution, or association exempt by the laws of this state from taxation.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



885.050

A power of termination shall be exercised only by notice or by civil action and, if the power of termination is of record, the exercise shall be of record. The notice shall be given, and any civil action shall be commenced, within five years after breach of the restriction to which the fee simple estate is subject, or such longer period as may be agreed to by the parties by a waiver or extension recorded before expiration of that period.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



885.060

(a) Expiration of a power of termination pursuant to this chapter makes the power unenforceable and is equivalent for all purposes to a termination of the power of record and a quitclaim of the power to the owner of the fee simple estate, and execution and recording of a termination and quitclaim is not necessary to terminate or evidence the termination of the power.

(b) Expiration of a power of termination pursuant to this chapter terminates the restriction to which the fee simple estate is subject and makes the restriction unenforceable by any other means, including, but not limited to, injunction and damages.

(c) However, subdivision (b) does not apply to a restriction for which a power of termination has expired under this chapter if the restriction is also an equitable servitude alternatively enforceable by injunction. Such an equitable servitude shall remain enforceable by injunction and any other available remedies, but shall not be enforceable by a power of termination. This subdivision does not constitute a change in, but is declaratory of, the existing law. However, nothing in this subdivision shall be construed to make enforceable any restriction prohibited or made unenforceable by other provisions of law, including Section 53.

(Amended by Stats. 1990, Ch. 1114, Sec. 1.)



885.070

(a) Subject to Section 880.370 (grace period for recording notice) and except as otherwise provided in this section, this chapter applies on the operative date to all powers of termination, whether executed or recorded before, on, or after the operative date.

(b) If breach of the restriction to which the fee simple estate is subject occurred before the operative date of this chapter and the power of termination is not exercised before the operative date of this chapter, the power of termination shall be exercised, or in the case of a power of termination of record, exercised of record, within the earlier of the following times:

(1) The time that would be applicable pursuant to the law in effect immediately prior to the operative date of this chapter.

(2) Five years after the operative date of this chapter.

(c) As used in this section, “operative date” means the operative date of this chapter as enacted or, with respect to any amendment of a section of this chapter, the operative date of the amendment.

(Amended by Stats. 1991, Ch. 156, Sec. 17.)






CHAPTER 6 - Unperformed Contracts for Sale of Real Property

886.010

As used in this chapter:

(a) “Contract for sale of real property” means an agreement wherein one party agrees to convey title to real property to another party upon the satisfaction of specified conditions set forth in the contract and which requires conveyance of title within one year from the date of formation of the contract, whether designated in the agreement a “contract for sale of real property,” “land sale contract,” “deposit receipt,” “agreement for sale,” “agreement to convey,” or otherwise.

(b) “Recorded contract for sale of real property” includes the entire terms of a contract for sale of real property that is recorded in its entirety or is evidenced by a recorded memorandum or short form of the contract.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



886.020

If the party to whom title to real property is to be conveyed pursuant to a recorded contract for the sale of real property fails to satisfy the specified conditions set forth in the contract and does not seek performance of the contract or restitution of amounts paid under the contract, the party shall, upon demand therefor made after the operative date of this chapter, execute a release of the contract, duly acknowledged for record, to the party who agreed to convey title. Willful violation of this section by the party to whom title is to be conveyed without good cause makes the party liable for the damages the party who agreed to convey title sustains by reason of the violation, including but not limited to court costs and reasonable attorney’s fees in an action to clear title to the real property. Nothing in this section makes a release or a demand therefor a condition precedent to an action to clear title to the real property.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



886.030

(a) Except as otherwise provided in this section, a recorded contract for sale of real property expires of record at the later of the following times:

(1) Five years after the date for conveyance of title provided in the contract or, if no date for conveyance of title is provided in the contract, five years after the last date provided in the contract for satisfaction of the specified conditions set forth in the contract.

(2) If there is a recorded extension of the contract within the time prescribed in paragraph (1), five years after the date for conveyance of title provided in the extension or, if no date for conveyance of title is provided in the extension, five years after the last date provided in the extension for satisfaction of the specified conditions set forth in the contract.

(b) The time prescribed in this section may be waived or extended only by an instrument that is recorded before expiration of the prescribed times.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



886.040

Upon the expiration of record of a recorded contract for sale of real property pursuant to this chapter, the contract has no effect, and does not constitute an encumbrance or cloud, on the title to the real property as against a person other than a party to the contract.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)



886.050

(a) Except as otherwise provided in this section, this chapter applies on the operative date to all recorded contracts for sale of real property, whether recorded before, on, or after the operative date.

(b) This chapter shall not cause a recorded contract for sale of real property to expire of record before the passage of two years after the operative date of this chapter.

(Added by Stats. 1982, Ch. 1268, Sec. 1.)






CHAPTER 7 - Abandoned Easements

887.010

As used in this chapter, “easement” means a burden or servitude upon land, whether or not attached to other land as an incident or appurtenance, that allows the holder of the burden or servitude to do acts upon the land.

(Added by Stats. 1985, Ch. 157, Sec. 2.)



887.020

This chapter does not apply to an easement that is part of a unified or reciprocal system for the mutual benefit of multiple parties.

(Added by Stats. 1985, Ch. 157, Sec. 2.)



887.030

This chapter supplements and does not limit or otherwise affect the common law governing abandonment of an easement or any other procedure provided by statute or otherwise for clearing an abandoned easement from title to real property.

(Added by Stats. 1985, Ch. 157, Sec. 2.)



887.040

(a) The owner of real property subject to an easement may bring an action to establish the abandonment of the easement and to clear record title of the easement.

(b) The action shall be brought in the superior court of the county in which the real property subject to the easement is located.

(c) The action shall be brought in the same manner and shall be subject to the same procedure as an action to quiet title pursuant to Chapter 4 (commencing with Section 760.010) of Title 10 of Part 2 of the Code of Civil Procedure, to the extent applicable.

(Added by Stats. 1985, Ch. 157, Sec. 2.)



887.050

(a) For purposes of this chapter, an easement is abandoned if all of the following conditions are satisfied for a period of 20 years immediately preceding commencement of the action to establish abandonment of the easement:

(1) The easement is not used at any time.

(2) No separate property tax assessment is made of the easement or, if made, no taxes are paid on the assessment.

(3) No instrument creating, reserving, transferring, or otherwise evidencing the easement is recorded.

(b) This section applies notwithstanding any provision to the contrary in the instrument creating, reserving, transferring, or otherwise evidencing the easement or in another recorded document, unless the instrument or other document provides an earlier expiration date.

(Added by Stats. 1985, Ch. 157, Sec. 2.)



887.060

(a) The owner of an easement may at any time record a notice of intent to preserve the easement.

(b) In lieu of the statement of the character of the interest claimed and the record location of the documents creating or evidencing the easement claimed, as otherwise required by paragraph (2) of subdivision (b) of Section 880.330, and in lieu of the legal description of the real property in which the interest is claimed, as otherwise required by paragraph (3) of subdivision (b) of Section 880.330, and notwithstanding the provisions of Section 880.340, or any other provision in this title, a notice of intent to preserve an easement may refer generally and without specificity to any or all easements claimed by the claimant in any real property situated in the county.

(c) An easement is not abandoned for purposes of this chapter if either of the following occurs:

(1) A notice of intent to preserve the easement is recorded within 20 years immediately preceding commencement of the action to establish the abandonment of the easement.

(2) A notice of intent to preserve the easement is recorded pursuant to Section 887.070 after commencement of the action to establish the abandonment of the easement and before judgment is entered in the action.

(Added by Stats. 1985, Ch. 157, Sec. 2.)



887.070

In an action to establish the abandonment of an easement pursuant to this chapter, the court shall permit the owner of the easement to record a late notice of intent to preserve the easement as a condition of dismissal of the action, upon payment into court for the benefit of the owner of the real property the litigation expenses attributable to the easement or portion thereof as to which the notice is recorded. As used in this section, the term “litigation expenses” means recoverable costs and expenses reasonably and necessarily incurred in preparation for the action, including a reasonable attorney’s fee.

(Added by Stats. 1985, Ch. 157, Sec. 2.)



887.080

An abandoned easement is unenforceable and is deemed to have expired. A court order establishing abandonment of an easement pursuant to this chapter is equivalent for all purposes to a conveyance of the easement to the owner of the real property.

(Added by Stats. 1985, Ch. 157, Sec. 2.)



887.090

Subject to Sections 880.370 (grace period for recording notice) and 887.020, this chapter applies to all easements, whether executed or recorded before, on, or after January 1, 1986.

(Added by Stats. 1985, Ch. 157, Sec. 2.)









TITLE 6 - RENT SKIMMING

890

(a) (1) “Rent skimming” means using revenue received from the rental of a parcel of residential real property at any time during the first year period after acquiring that property without first applying the revenue or an equivalent amount to the payments due on all mortgages and deeds of trust encumbering that property.

(2) For purposes of this section, “rent skimming” also means receiving revenue from the rental of a parcel of residential real property where the person receiving that revenue, without the consent of the owner or owner’s agent, asserted possession or ownership of the residential property, whether under a false claim of title, by trespass, or any other unauthorized means, rented the property to another, and collected rents from the other person for the rental of the property. This paragraph does not apply to any tenant, subtenant, lessee, sublessee, or assignee, nor to any other hirer having a lawful occupancy interest in the residential dwelling.

(b) “Multiple acts of rent skimming” means knowingly and willfully rent skimming with respect to each of five or more parcels of residential real property acquired within any two-year period.

(c) “Person” means any natural person, any form of business organization, its officers and directors, and any natural person who authorizes rent skimming or who, being in a position of control, fails to prevent another from rent skimming.

(Amended by Stats. 1998, Ch. 193, Sec. 1. Effective January 1, 1999.)



891

(a) A seller of an interest in residential real property who received a promissory note or other evidence of indebtedness for all or a portion of its purchase price secured by a lien on the property may bring an action against any person who has engaged in rent skimming with respect to that property. A seller who prevails in the action shall recover all actual damages and reasonable attorney’s fees and costs. The court may award any appropriate equitable relief. The court shall award exemplary damages of not less than three times the actual damages if the defendant has engaged in multiple acts of rent skimming and may award exemplary damages in other cases.

(b) A seller of an interest in residential real property who reacquires the interest from a person who has engaged in rent skimming with respect to that property, or a law enforcement agency, may request the court for an order declaring that the reacquired interest is not encumbered by any lien that is or has the effect of a judgment lien against the person who engaged in rent skimming if the lien is not related to any improvement of the property and does not represent security for loan proceeds made by a bona fide lien holder without knowledge of facts constituting a violation of this title. The motion or application shall be made with at least 30 days’ advance written notice to all persons who may be affected by the order, including lienholders, and shall be granted unless the interests of justice would not be served by such an order.

(c) A mortgagee or beneficiary under a deed of trust encumbering residential real property may bring an action against a person who has engaged in rent skimming with respect to that property as one of multiple acts of rent skimming, whether or not the person has become contractually bound by an obligation secured by the mortgage or deed of trust. The mortgagee or beneficiary who prevails in the action shall recover actual damages to the extent of the amount of the rent collected on the encumbered property and attorney’s fees and costs. The court also may order any appropriate equitable relief and may award exemplary damages.

(d) A tenant of residential real property may bring an action against a person who has engaged in rent skimming with respect to that property for the recovery of actual damages, including any security, as defined in Section 1950.5, and moving expenses if the property is sold at a foreclosure sale and the tenant was required to move. A prevailing plaintiff in such an action shall be awarded reasonable attorney’s fees and costs. The court also may award exemplary damages; it shall award exemplary damages of at least three times the amount of actual damages if the payments due under any deed of trust or mortgage were two or more months delinquent at the time the tenant rented the premises or if the defendant has engaged in multiple acts of rent skimming.

(e) The rights and remedies provided in this section are in addition to any other rights and remedies provided by law.

(f)  Rent skimming is unlawful, and any waiver of the provisions of this section are void and unenforceable as contrary to public policy.

(g) Sections 580a, 580b, 580d, and 726 of the Code of Civil Procedure do not apply to any action brought under this title.

(Added by Stats. 1986, Ch. 838, Sec. 1.)



892

(a) Any person who engages in multiple acts of rent skimming is subject to criminal prosecution. Each act of rent skimming comprising the multiple acts of rent skimming shall be separately alleged. A person found guilty of five acts shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or by imprisonment in a county jail for not more than one year, by a fine of not more than ten thousand dollars ($10,000), or by both that fine and imprisonment. A person found guilty of additional acts shall be separately punished for each additional act by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or by imprisonment in a county jail for not more than one year, by a fine of not more than ten thousand dollars ($10,000), or by both that fine and imprisonment.

(b) If a defendant has been once previously convicted of a violation of subdivision (a), any subsequent knowing and willful act of rent skimming shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or by imprisonment in a county jail for not more than one year, or by a fine of not more than ten thousand dollars ($10,000), or by both that fine and imprisonment.

(c) A prosecution for a violation of this section shall be commenced within three years after the date of the acquisition of the last parcel of property that was the subject of the conduct for which the defendant is prosecuted.

(d)  The penalties under this section are in addition to any other remedies or penalties provided by law for the conduct proscribed by this section.

(Amended by Stats. 2011, Ch. 15, Sec. 31. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



893

(a) It is an affirmative defense for a natural person who is a defendant in a civil action brought under Section 891, or a criminal action brought under Section 892, if all of the following occurred:

(1) The defendant used the rental revenue due but not paid to holders of mortgages or deeds of trust to make payments to any of the following:

(A) Health care providers, as defined in paragraph (2) of subdivision (c) of Section 6146 of the Business and Professions Code, for the unforeseen and necessary medical treatment of the defendant or his or her spouse, parents, or children.

(B) Licensed contractors or material suppliers to correct the violation of any statute, ordinance, or regulation relating to the habitability of the premises.

(2) The defendant made the payments within 30 days of receiving the rental revenue.

(3) The defendant had no other source of funds from which to make the payments.

(b) The defendant has the burden of producing evidence of each element of the defense specified in subdivision (a) in a criminal action under Section 892 and the burden of proof of each element of the defense in a civil action under Section 891.

(Added by Stats. 1986, Ch. 838, Sec. 1.)



894

If any provision of this title or the application thereof to any person or circumstances is held to be unconstitutional, the remainder of the title and the application of its provisions to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1986, Ch. 838, Sec. 1.)






TITLE 7 - REQUIREMENTS FOR ACTIONS FOR CONSTRUCTION DEFECTS

CHAPTER 1 - Definitions

895

(a) “Structure” means any residential dwelling, other building, or improvement located upon a lot or within a common area.

(b) “Designed moisture barrier” means an installed moisture barrier specified in the plans and specifications, contract documents, or manufacturer’s recommendations.

(c) “Actual moisture barrier” means any component or material, actually installed, that serves to any degree as a barrier against moisture, whether or not intended as a barrier against moisture.

(d) “Unintended water” means water that passes beyond, around, or through a component or the material that is designed to prevent that passage.

(e) “Close of escrow” means the date of the close of escrow between the builder and the original homeowner. With respect to claims by an association, as defined in Section 4080, “close of escrow” means the date of substantial completion, as defined in Section 337.15 of the Code of Civil Procedure, or the date the builder relinquishes control over the association’s ability to decide whether to initiate a claim under this title, whichever is later.

(f) “Claimant” or “homeowner” includes the individual owners of single-family homes, individual unit owners of attached dwellings and, in the case of a common interest development, any association as defined in Section 4080.

(Amended by Stats. 2012, Ch. 181, Sec. 29. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)






CHAPTER 2 - Actionable Defects

896

In any action seeking recovery of damages arising out of, or related to deficiencies in, the residential construction, design, specifications, surveying, planning, supervision, testing, or observation of construction, a builder, and to the extent set forth in Chapter 4 (commencing with Section 910), a general contractor, subcontractor, material supplier, individual product manufacturer, or design professional, shall, except as specifically set forth in this title, be liable for, and the claimant’s claims or causes of action shall be limited to violation of, the following standards, except as specifically set forth in this title. This title applies to original construction intended to be sold as an individual dwelling unit. As to condominium conversions, this title does not apply to or does not supersede any other statutory or common law.

(a) With respect to water issues:

(1) A door shall not allow unintended water to pass beyond, around, or through the door or its designed or actual moisture barriers, if any.

(2) Windows, patio doors, deck doors, and their systems shall not allow water to pass beyond, around, or through the window, patio door, or deck door or its designed or actual moisture barriers, including, without limitation, internal barriers within the systems themselves. For purposes of this paragraph, “systems” include, without limitation, windows, window assemblies, framing, substrate, flashings, and trim, if any.

(3) Windows, patio doors, deck doors, and their systems shall not allow excessive condensation to enter the structure and cause damage to another component. For purposes of this paragraph, “systems” include, without limitation, windows, window assemblies, framing, substrate, flashings, and trim, if any.

(4) Roofs, roofing systems, chimney caps, and ventilation components shall not allow water to enter the structure or to pass beyond, around, or through the designed or actual moisture barriers, including, without limitation, internal barriers located within the systems themselves. For purposes of this paragraph, “systems” include, without limitation, framing, substrate, and sheathing, if any.

(5) Decks, deck systems, balconies, balcony systems, exterior stairs, and stair systems shall not allow water to pass into the adjacent structure. For purposes of this paragraph, “systems” include, without limitation, framing, substrate, flashing, and sheathing, if any.

(6) Decks, deck systems, balconies, balcony systems, exterior stairs, and stair systems shall not allow unintended water to pass within the systems themselves and cause damage to the systems. For purposes of this paragraph, “systems” include, without limitation, framing, substrate, flashing, and sheathing, if any.

(7) Foundation systems and slabs shall not allow water or vapor to enter into the structure so as to cause damage to another building component.

(8) Foundation systems and slabs shall not allow water or vapor to enter into the structure so as to limit the installation of the type of flooring materials typically used for the particular application.

(9) Hardscape, including paths and patios, irrigation systems, landscaping systems, and drainage systems, that are installed as part of the original construction, shall not be installed in such a way as to cause water or soil erosion to enter into or come in contact with the structure so as to cause damage to another building component.

(10) Stucco, exterior siding, exterior walls, including, without limitation, exterior framing, and other exterior wall finishes and fixtures and the systems of those components and fixtures, including, but not limited to, pot shelves, horizontal surfaces, columns, and plant-ons, shall be installed in such a way so as not to allow unintended water to pass into the structure or to pass beyond, around, or through the designed or actual moisture barriers of the system, including any internal barriers located within the system itself. For purposes of this paragraph, “systems” include, without limitation, framing, substrate, flashings, trim, wall assemblies, and internal wall cavities, if any.

(11) Stucco, exterior siding, and exterior walls shall not allow excessive condensation to enter the structure and cause damage to another component. For purposes of this paragraph, “systems” include, without limitation, framing, substrate, flashings, trim, wall assemblies, and internal wall cavities, if any.

(12) Retaining and site walls and their associated drainage systems shall not allow unintended water to pass beyond, around, or through its designed or actual moisture barriers including, without limitation, any internal barriers, so as to cause damage. This standard does not apply to those portions of any wall or drainage system that are designed to have water flow beyond, around, or through them.

(13) Retaining walls and site walls, and their associated drainage systems, shall only allow water to flow beyond, around, or through the areas designated by design.

(14) The lines and components of the plumbing system, sewer system, and utility systems shall not leak.

(15) Plumbing lines, sewer lines, and utility lines shall not corrode so as to impede the useful life of the systems.

(16) Sewer systems shall be installed in such a way as to allow the designated amount of sewage to flow through the system.

(17) Showers, baths, and related waterproofing systems shall not leak water into the interior of walls, flooring systems, or the interior of other components.

(18)  The waterproofing system behind or under ceramic tile and tile countertops shall not allow water into the interior of walls, flooring systems, or other components so as to cause damage. Ceramic tile systems shall be designed and installed so as to deflect intended water to the waterproofing system.

(b) With respect to structural issues:

(1) Foundations, load bearing components, and slabs, shall not contain significant cracks or significant vertical displacement.

(2) Foundations, load bearing components, and slabs shall not cause the structure, in whole or in part, to be structurally unsafe.

(3) Foundations, load bearing components, and slabs, and underlying soils shall be constructed so as to materially comply with the design criteria set by applicable government building codes, regulations, and ordinances for chemical deterioration or corrosion resistance in effect at the time of original construction.

(4) A structure shall be constructed so as to materially comply with the design criteria for earthquake and wind load resistance, as set forth in the applicable government building codes, regulations, and ordinances in effect at the time of original construction.

(c) With respect to soil issues:

(1) Soils and engineered retaining walls shall not cause, in whole or in part, damage to the structure built upon the soil or engineered retaining wall.

(2) Soils and engineered retaining walls shall not cause, in whole or in part, the structure to be structurally unsafe.

(3) Soils shall not cause, in whole or in part, the land upon which no structure is built to become unusable for the purpose represented at the time of original sale by the builder or for the purpose for which that land is commonly used.

(d) With respect to fire protection issues:

(1) A structure shall be constructed so as to materially comply with the design criteria of the applicable government building codes, regulations, and ordinances for fire protection of the occupants in effect at the time of the original construction.

(2) Fireplaces, chimneys, chimney structures, and chimney termination caps shall be constructed and installed in such a way so as not to cause an unreasonable risk of fire outside the fireplace enclosure or chimney.

(3) Electrical and mechanical systems shall be constructed and installed in such a way so as not to cause an unreasonable risk of fire.

(e) With respect to plumbing and sewer issues:

Plumbing and sewer systems shall be installed to operate properly and shall not materially impair the use of the structure by its inhabitants. However, no action may be brought for a violation of this subdivision more than four years after close of escrow.

(f) With respect to electrical system issues:

Electrical systems shall operate properly and shall not materially impair the use of the structure by its inhabitants. However, no action shall be brought pursuant to this subdivision more than four years from close of escrow.

(g) With respect to issues regarding other areas of construction:

(1) Exterior pathways, driveways, hardscape, sidewalls, sidewalks, and patios installed by the original builder shall not contain cracks that display significant vertical displacement or that are excessive. However, no action shall be brought upon a violation of this paragraph more than four years from close of escrow.

(2) Stucco, exterior siding, and other exterior wall finishes and fixtures, including, but not limited to, pot shelves, horizontal surfaces, columns, and plant-ons, shall not contain significant cracks or separations.

(3) (A) To the extent not otherwise covered by these standards, manufactured products, including, but not limited to, windows, doors, roofs, plumbing products and fixtures, fireplaces, electrical fixtures, HVAC units, countertops, cabinets, paint, and appliances shall be installed so as not to interfere with the products’ useful life, if any.

(B) For purposes of this paragraph, “useful life” means a representation of how long a product is warranted or represented, through its limited warranty or any written representations, to last by its manufacturer, including recommended or required maintenance. If there is no representation by a manufacturer, a builder shall install manufactured products so as not to interfere with the product’s utility.

(C) For purposes of this paragraph, “manufactured product” means a product that is completely manufactured offsite.

(D) If no useful life representation is made, or if the representation is less than one year, the period shall be no less than one year. If a manufactured product is damaged as a result of a violation of these standards, damage to the product is a recoverable element of damages. This subparagraph does not limit recovery if there has been damage to another building component caused by a manufactured product during the manufactured product’s useful life.

(E) This title does not apply in any action seeking recovery solely for a defect in a manufactured product located within or adjacent to a structure.

(4) Heating shall be installed so as to be capable of maintaining a room temperature of 70 degrees Fahrenheit at a point three feet above the floor in any living space if the heating was installed pursuant to a building permit application submitted prior to January 1, 2008, or capable of maintaining a room temperature of 68 degrees Fahrenheit at a point three feet above the floor and two feet from exterior walls in all habitable rooms at the design temperature if the heating was installed pursuant to a building permit application submitted on or before January 1, 2008.

(5) Living space air-conditioning, if any, shall be provided in a manner consistent with the size and efficiency design criteria specified in Title 24 of the California Code of Regulations or its successor.

(6) Attached structures shall be constructed to comply with interunit noise transmission standards set by the applicable government building codes, ordinances, or regulations in effect at the time of the original construction. If there is no applicable code, ordinance, or regulation, this paragraph does not apply. However, no action shall be brought pursuant to this paragraph more than one year from the original occupancy of the adjacent unit.

(7) Irrigation systems and drainage shall operate properly so as not to damage landscaping or other external improvements. However, no action shall be brought pursuant to this paragraph more than one year from close of escrow.

(8) Untreated wood posts shall not be installed in contact with soil so as to cause unreasonable decay to the wood based upon the finish grade at the time of original construction. However, no action shall be brought pursuant to this paragraph more than two years from close of escrow.

(9) Untreated steel fences and adjacent components shall be installed so as to prevent unreasonable corrosion. However, no action shall be brought pursuant to this paragraph more than four years from close of escrow.

(10) Paint and stains shall be applied in such a manner so as not to cause deterioration of the building surfaces for the length of time specified by the paint or stain manufacturers’ representations, if any. However, no action shall be brought pursuant to this paragraph more than five years from close of escrow.

(11) Roofing materials shall be installed so as to avoid materials falling from the roof.

(12) The landscaping systems shall be installed in such a manner so as to survive for not less than one year. However, no action shall be brought pursuant to this paragraph more than two years from close of escrow.

(13) Ceramic tile and tile backing shall be installed in such a manner that the tile does not detach.

(14) Dryer ducts shall be installed and terminated pursuant to manufacturer installation requirements. However, no action shall be brought pursuant to this paragraph more than two years from close of escrow.

(15) Structures shall be constructed in such a manner so as not to impair the occupants’ safety because they contain public health hazards as determined by a duly authorized public health official, health agency, or governmental entity having jurisdiction. This paragraph does not limit recovery for any damages caused by a violation of any other paragraph of this section on the grounds that the damages do not constitute a health hazard.

(Amended by Stats. 2012, Ch. 770, Sec. 2. Effective January 1, 2013.)



897

The standards set forth in this chapter are intended to address every function or component of a structure. To the extent that a function or component of a structure is not addressed by these standards, it shall be actionable if it causes damage.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)






CHAPTER 3 - Obligations

900

As to fit and finish items, a builder shall provide a homebuyer with a minimum one-year express written limited warranty covering the fit and finish of the following building components. Except as otherwise provided by the standards specified in Chapter 2 (commencing with Section 896), this warranty shall cover the fit and finish of cabinets, mirrors, flooring, interior and exterior walls, countertops, paint finishes, and trim, but shall not apply to damage to those components caused by defects in other components governed by the other provisions of this title. Any fit and finish matters covered by this warranty are not subject to the provisions of this title. If a builder fails to provide the express warranty required by this section, the warranty for these items shall be for a period of one year.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



901

A builder may, but is not required to, offer greater protection or protection for longer time periods in its express contract with the homeowner than that set forth in Chapter 2 (commencing with Section 896). A builder may not limit the application of Chapter 2 (commencing with Section 896) or lower its protection through the express contract with the homeowner. This type of express contract constitutes an “enhanced protection agreement.”

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



902

If a builder offers an enhanced protection agreement, the builder may choose to be subject to its own express contractual provisions in place of the provisions set forth in Chapter 2 (commencing with Section 896). If an enhanced protection agreement is in place, Chapter 2 (commencing with Section 896) no longer applies other than to set forth minimum provisions by which to judge the enforceability of the particular provisions of the enhanced protection agreement.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



903

If a builder offers an enhanced protection agreement in place of the provisions set forth in Chapter 2 (commencing with Section 896), the election to do so shall be made in writing with the homeowner no later than the close of escrow. The builder shall provide the homeowner with a complete copy of Chapter 2 (commencing with Section 896) and advise the homeowner that the builder has elected not to be subject to its provisions. If any provision of an enhanced protection agreement is later found to be unenforceable as not meeting the minimum standards of Chapter 2 (commencing with Section 896), a builder may use this chapter in lieu of those provisions found to be unenforceable.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



904

If a builder has elected to use an enhanced protection agreement, and a homeowner disputes that the particular provision or time periods of the enhanced protection agreement are not greater than, or equal to, the provisions of Chapter 2 (commencing with Section 896) as they apply to the particular deficiency alleged by the homeowner, the homeowner may seek to enforce the application of the standards set forth in this chapter as to those claimed deficiencies. If a homeowner seeks to enforce a particular standard in lieu of a provision of the enhanced protection agreement, the homeowner shall give the builder written notice of that intent at the time the homeowner files a notice of claim pursuant to Chapter 4 (commencing with Section 910).

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



905

If a homeowner seeks to enforce Chapter 2 (commencing with Section 896), in lieu of the enhanced protection agreement in a subsequent litigation or other legal action, the builder shall have the right to have the matter bifurcated, and to have an immediately binding determination of his or her responsive pleading within 60 days after the filing of that pleading, but in no event after the commencement of discovery, as to the application of either Chapter 2 (commencing with Section 896) or the enhanced protection agreement as to the deficiencies claimed by the homeowner. If the builder fails to seek that determination in the timeframe specified, the builder waives the right to do so and the standards set forth in this title shall apply. As to any nonoriginal homeowner, that homeowner shall be deemed in privity for purposes of an enhanced protection agreement only to the extent that the builder has recorded the enhanced protection agreement on title or provided actual notice to the nonoriginal homeowner of the enhanced protection agreement. If the enhanced protection agreement is not recorded on title or no actual notice has been provided, the standards set forth in this title apply to any nonoriginal homeowners’ claims.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



906

A builder’s election to use an enhanced protection agreement addresses only the issues set forth in Chapter 2 (commencing with Section 896) and does not constitute an election to use or not use the provisions of Chapter 4 (commencing with Section 910). The decision to use or not use Chapter 4 (commencing with Section 910) is governed by the provisions of that chapter.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



907

A homeowner is obligated to follow all reasonable maintenance obligations and schedules communicated in writing to the homeowner by the builder and product manufacturers, as well as commonly accepted maintenance practices. A failure by a homeowner to follow these obligations, schedules, and practices may subject the homeowner to the affirmative defenses contained in Section 944.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)






CHAPTER 4 - Prelitigation Procedure

910

Prior to filing an action against any party alleged to have contributed to a violation of the standards set forth in Chapter 2 (commencing with Section 896), the claimant shall initiate the following prelitigation procedures:

(a) The claimant or his or her legal representative shall provide written notice via certified mail, overnight mail, or personal delivery to the builder, in the manner prescribed in this section, of the claimant’s claim that the construction of his or her residence violates any of the standards set forth in Chapter 2 (commencing with Section 896). That notice shall provide the claimant’s name, address, and preferred method of contact, and shall state that the claimant alleges a violation pursuant to this part against the builder, and shall describe the claim in reasonable detail sufficient to determine the nature and location, to the extent known, of the claimed violation. In the case of a group of homeowners or an association, the notice may identify the claimants solely by address or other description sufficient to apprise the builder of the locations of the subject residences. That document shall have the same force and effect as a notice of commencement of a legal proceeding.

(b) The notice requirements of this section do not preclude a homeowner from seeking redress through any applicable normal customer service procedure as set forth in any contractual, warranty, or other builder-generated document; and, if a homeowner seeks to do so, that request shall not satisfy the notice requirements of this section.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



911

(a) For purposes of this title, except as provided in subdivision (b), “builder” means any entity or individual, including, but not limited to a builder, developer, general contractor, contractor, or original seller, who, at the time of sale, was also in the business of selling residential units to the public for the property that is the subject of the homeowner’s claim or was in the business of building, developing, or constructing residential units for public purchase for the property that is the subject of the homeowner’s claim.

(b) For the purposes of this title, “builder” does not include any entity or individual whose involvement with a residential unit that is the subject of the homeowner’s claim is limited to his or her capacity as general contractor or contractor and who is not a partner, member of, subsidiary of, or otherwise similarly affiliated with the builder. For purposes of this title, these nonaffiliated general contractors and nonaffiliated contractors shall be treated the same as subcontractors, material suppliers, individual product manufacturers, and design professionals.

(Amended by Stats. 2003, Ch. 762, Sec. 2. Effective January 1, 2004.)



912

A builder shall do all of the following:

(a) Within 30 days of a written request by a homeowner or his or her legal representative, the builder shall provide copies of all relevant plans, specifications, mass or rough grading plans, final soils reports, Bureau of Real Estate public reports, and available engineering calculations, that pertain to a homeowner’s residence specifically or as part of a larger development tract. The request shall be honored if it states that it is made relative to structural, fire safety, or soils provisions of this title. However, a builder is not obligated to provide a copying service, and reasonable copying costs shall be borne by the requesting party. A builder may require that the documents be copied onsite by the requesting party, except that the homeowner may, at his or her option, use his or her own copying service, which may include an offsite copy facility that is bonded and insured. If a builder can show that the builder maintained the documents, but that they later became unavailable due to loss or destruction that was not the fault of the builder, the builder may be excused from the requirements of this subdivision, in which case the builder shall act with reasonable diligence to assist the homeowner in obtaining those documents from any applicable government authority or from the source that generated the document. However, in that case, the time limits specified by this section do not apply.

(b) At the expense of the homeowner, who may opt to use an offsite copy facility that is bonded and insured, the builder shall provide to the homeowner or his or her legal representative copies of all maintenance and preventative maintenance recommendations that pertain to his or her residence within 30 days of service of a written request for those documents. Those documents shall also be provided to the homeowner in conjunction with the initial sale of the residence.

(c) At the expense of the homeowner, who may opt to use an offsite copy facility that is bonded and insured, a builder shall provide to the homeowner or his or her legal representative copies of all manufactured products maintenance, preventive maintenance, and limited warranty information within 30 days of a written request for those documents. These documents shall also be provided to the homeowner in conjunction with the initial sale of the residence.

(d) At the expense of the homeowner, who may opt to use an offsite copy facility that is bonded and insured, a builder shall provide to the homeowner or his or her legal representative copies of all of the builder’s limited contractual warranties in accordance with this part in effect at the time of the original sale of the residence within 30 days of a written request for those documents. Those documents shall also be provided to the homeowner in conjunction with the initial sale of the residence.

(e) A builder shall maintain the name and address of an agent for notice pursuant to this chapter with the Secretary of State or, alternatively, elect to use a third party for that notice if the builder has notified the homeowner in writing of the third party’s name and address, to whom claims and requests for information under this section may be mailed. The name and address of the agent for notice or third party shall be included with the original sales documentation and shall be initialed and acknowledged by the purchaser and the builder’s sales representative.

This subdivision applies to instances in which a builder contracts with a third party to accept claims and act on the builder’s behalf. A builder shall give actual notice to the homeowner that the builder has made such an election, and shall include the name and address of the third party.

(f) A builder shall record on title a notice of the existence of these procedures and a notice that these procedures impact the legal rights of the homeowner. This information shall also be included with the original sales documentation and shall be initialed and acknowledged by the purchaser and the builder’s sales representative.

(g) A builder shall provide, with the original sales documentation, a written copy of this title, which shall be initialed and acknowledged by the purchaser and the builder’s sales representative.

(h) As to any documents provided in conjunction with the original sale, the builder shall instruct the original purchaser to provide those documents to any subsequent purchaser.

(i) Any builder who fails to comply with any of these requirements within the time specified is not entitled to the protection of this chapter, and the homeowner is released from the requirements of this chapter and may proceed with the filing of an action, in which case the remaining chapters of this part shall continue to apply to the action.

(Amended by Stats. 2013, Ch. 352, Sec. 50. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



913

A builder or his or her representative shall acknowledge, in writing, receipt of the notice of the claim within 14 days after receipt of the notice of the claim. If the notice of the claim is served by the claimant’s legal representative, or if the builder receives a written representation letter from a homeowner’s attorney, the builder shall include the attorney in all subsequent substantive communications, including, without limitation, all written communications occurring pursuant to this chapter, and all substantive and procedural communications, including all written communications, following the commencement of any subsequent complaint or other legal action, except that if the builder has retained or involved legal counsel to assist the builder in this process, all communications by the builder’s counsel shall only be with the claimant’s legal representative, if any.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



914

(a) This chapter establishes a nonadversarial procedure, including the remedies available under this chapter which, if the procedure does not resolve the dispute between the parties, may result in a subsequent action to enforce the other chapters of this title. A builder may attempt to commence nonadversarial contractual provisions other than the nonadversarial procedures and remedies set forth in this chapter, but may not, in addition to its own nonadversarial contractual provisions, require adherence to the nonadversarial procedures and remedies set forth in this chapter, regardless of whether the builder’s own alternative nonadversarial contractual provisions are successful in resolving the dispute or ultimately deemed enforceable.

At the time the sales agreement is executed, the builder shall notify the homeowner whether the builder intends to engage in the nonadversarial procedure of this section or attempt to enforce alternative nonadversarial contractual provisions. If the builder elects to use alternative nonadversarial contractual provisions in lieu of this chapter, the election is binding, regardless of whether the builder’s alternative nonadversarial contractual provisions are successful in resolving the ultimate dispute or are ultimately deemed enforceable.

(b) Nothing in this title is intended to affect existing statutory or decisional law pertaining to the applicability, viability, or enforceability of alternative dispute resolution methods, alternative remedies, or contractual arbitration, judicial reference, or similar procedures requiring a binding resolution to enforce the other chapters of this title or any other disputes between homeowners and builders. Nothing in this title is intended to affect the applicability, viability, or enforceability, if any, of contractual arbitration or judicial reference after a nonadversarial procedure or provision has been completed.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



915

If a builder fails to acknowledge receipt of the notice of a claim within the time specified, elects not to go through the process set forth in this chapter, or fails to request an inspection within the time specified, or at the conclusion or cessation of an alternative nonadversarial proceeding, this chapter does not apply and the homeowner is released from the requirements of this chapter and may proceed with the filing of an action. However, the standards set forth in the other chapters of this title shall continue to apply to the action.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



916

(a) If a builder elects to inspect the claimed unmet standards, the builder shall complete the initial inspection and testing within 14 days after acknowledgment of receipt of the notice of the claim, at a mutually convenient date and time. If the homeowner has retained legal representation, the inspection shall be scheduled with the legal representative’s office at a mutually convenient date and time, unless the legal representative is unavailable during the relevant time periods. All costs of builder inspection and testing, including any damage caused by the builder inspection, shall be borne by the builder. The builder shall also provide written proof that the builder has liability insurance to cover any damages or injuries occurring during inspection and testing. The builder shall restore the property to its pretesting condition within 48 hours of the testing. The builder shall, upon request, allow the inspections to be observed and electronically recorded, video recorded, or photographed by the claimant or his or her legal representative.

(b) Nothing that occurs during a builder’s or claimant’s inspection or testing may be used or introduced as evidence to support a spoliation defense by any potential party in any subsequent litigation.

(c) If a builder deems a second inspection or testing reasonably necessary, and specifies the reasons therefor in writing within three days following the initial inspection, the builder may conduct a second inspection or testing. A second inspection or testing shall be completed within 40 days of the initial inspection or testing. All requirements concerning the initial inspection or testing shall also apply to the second inspection or testing.

(d) If the builder fails to inspect or test the property within the time specified, the claimant is released from the requirements of this section and may proceed with the filing of an action. However, the standards set forth in the other chapters of this title shall continue to apply to the action.

(e) If a builder intends to hold a subcontractor, design professional, individual product manufacturer, or material supplier, including an insurance carrier, warranty company, or service company, responsible for its contribution to the unmet standard, the builder shall provide notice to that person or entity sufficiently in advance to allow them to attend the initial, or if requested, second inspection of any alleged unmet standard and to participate in the repair process. The claimant and his or her legal representative, if any, shall be advised in a reasonable time prior to the inspection as to the identity of all persons or entities invited to attend. This subdivision does not apply to the builder’s insurance company. Except with respect to any claims involving a repair actually conducted under this chapter, nothing in this subdivision shall be construed to relieve a subcontractor, design professional, individual product manufacturer, or material supplier of any liability under an action brought by a claimant.

(Amended by Stats. 2009, Ch. 88, Sec. 12. Effective January 1, 2010.)



917

Within 30 days of the initial or, if requested, second inspection or testing, the builder may offer in writing to repair the violation. The offer to repair shall also compensate the homeowner for all applicable damages recoverable under Section 944, within the timeframe for the repair set forth in this chapter. Any such offer shall be accompanied by a detailed, specific, step-by-step statement identifying the particular violation that is being repaired, explaining the nature, scope, and location of the repair, and setting a reasonable completion date for the repair. The offer shall also include the names, addresses, telephone numbers, and license numbers of the contractors whom the builder intends to have perform the repair. Those contractors shall be fully insured for, and shall be responsible for, all damages or injuries that they may cause to occur during the repair, and evidence of that insurance shall be provided to the homeowner upon request. Upon written request by the homeowner or his or her legal representative, and within the timeframes set forth in this chapter, the builder shall also provide any available technical documentation, including, without limitation, plans and specifications, pertaining to the claimed violation within the particular home or development tract. The offer shall also advise the homeowner in writing of his or her right to request up to three additional contractors from which to select to do the repair pursuant to this chapter.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



918

Upon receipt of the offer to repair, the homeowner shall have 30 days to authorize the builder to proceed with the repair. The homeowner may alternatively request, at the homeowner’s sole option and discretion, that the builder provide the names, addresses, telephone numbers, and license numbers for up to three alternative contractors who are not owned or financially controlled by the builder and who regularly conduct business in the county where the structure is located. If the homeowner so elects, the builder is entitled to an additional noninvasive inspection, to occur at a mutually convenient date and time within 20 days of the election, so as to permit the other proposed contractors to review the proposed site of the repair. Within 35 days after the request of the homeowner for alternative contractors, the builder shall present the homeowner with a choice of contractors. Within 20 days after that presentation, the homeowner shall authorize the builder or one of the alternative contractors to perform the repair.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



919

The offer to repair shall also be accompanied by an offer to mediate the dispute if the homeowner so chooses. The mediation shall be limited to a four-hour mediation, except as otherwise mutually agreed before a nonaffiliated mediator selected and paid for by the builder. At the homeowner’s sole option, the homeowner may agree to split the cost of the mediator, and if he or she does so, the mediator shall be selected jointly. The mediator shall have sufficient availability such that the mediation occurs within 15 days after the request to mediate is received and occurs at a mutually convenient location within the county where the action is pending. If a builder has made an offer to repair a violation, and the mediation has failed to resolve the dispute, the homeowner shall allow the repair to be performed either by the builder, its contractor, or the selected contractor.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



920

If the builder fails to make an offer to repair or otherwise strictly comply with this chapter within the times specified, the claimant is released from the requirements of this chapter and may proceed with the filing of an action. If the contractor performing the repair does not complete the repair in the time or manner specified, the claimant may file an action. If this occurs, the standards set forth in the other chapters of this part shall continue to apply to the action.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



921

(a) In the event that a resolution under this chapter involves a repair by the builder, the builder shall make an appointment with the claimant, make all appropriate arrangements to effectuate a repair of the claimed unmet standards, and compensate the homeowner for all damages resulting therefrom free of charge to the claimant. The repair shall be scheduled through the claimant’s legal representative, if any, unless he or she is unavailable during the relevant time periods. The repair shall be commenced on a mutually convenient date within 14 days of acceptance or, if an alternative contractor is selected by the homeowner, within 14 days of the selection, or, if a mediation occurs, within seven days of the mediation, or within five days after a permit is obtained if one is required. The builder shall act with reasonable diligence in obtaining any such permit.

(b) The builder shall ensure that work done on the repairs is done with the utmost diligence, and that the repairs are completed as soon as reasonably possible, subject to the nature of the repair or some unforeseen event not caused by the builder or the contractor performing the repair. Every effort shall be made to complete the repair within 120 days.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



922

The builder shall, upon request, allow the repair to be observed and electronically recorded, video recorded, or photographed by the claimant or his or her legal representative. Nothing that occurs during the repair process may be used or introduced as evidence to support a spoliation defense by any potential party in any subsequent litigation.

(Amended by Stats. 2009, Ch. 88, Sec. 13. Effective January 1, 2010.)



923

The builder shall provide the homeowner or his or her legal representative, upon request, with copies of all correspondence, photographs, and other materials pertaining or relating in any manner to the repairs.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



924

If the builder elects to repair some, but not all of, the claimed unmet standards, the builder shall, at the same time it makes its offer, set forth with particularity in writing the reasons, and the support for those reasons, for not repairing all claimed unmet standards.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



925

If the builder fails to complete the repair within the time specified in the repair plan, the claimant is released from the requirements of this chapter and may proceed with the filing of an action. If this occurs, the standards set forth in the other chapters of this title shall continue to apply to the action.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



926

The builder may not obtain a release or waiver of any kind in exchange for the repair work mandated by this chapter. At the conclusion of the repair, the claimant may proceed with filing an action for violation of the applicable standard or for a claim of inadequate repair, or both, including all applicable damages available under Section 944.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



927

If the applicable statute of limitations has otherwise run during this process, the time period for filing a complaint or other legal remedies for violation of any provision of this title, or for a claim of inadequate repair, is extended from the time of the original claim by the claimant to 100 days after the repair is completed, whether or not the particular violation is the one being repaired. If the builder fails to acknowledge the claim within the time specified, elects not to go through this statutory process, or fails to request an inspection within the time specified, the time period for filing a complaint or other legal remedies for violation of any provision of this title is extended from the time of the original claim by the claimant to 45 days after the time for responding to the notice of claim has expired. If the builder elects to attempt to enforce its own nonadversarial procedure in lieu of the procedure set forth in this chapter, the time period for filing a complaint or other legal remedies for violation of any provision of this part is extended from the time of the original claim by the claimant to 100 days after either the completion of the builder’s alternative nonadversarial procedure, or 100 days after the builder’s alternative nonadversarial procedure is deemed unenforceable, whichever is later.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



928

If the builder has invoked this chapter and completed a repair, prior to filing an action, if there has been no previous mediation between the parties, the homeowner or his or her legal representative shall request mediation in writing. The mediation shall be limited to four hours, except as otherwise mutually agreed before a nonaffiliated mediator selected and paid for by the builder. At the homeowner’s sole option, the homeowner may agree to split the cost of the mediator and if he or she does so, the mediator shall be selected jointly. The mediator shall have sufficient availability such that the mediation will occur within 15 days after the request for mediation is received and shall occur at a mutually convenient location within the county where the action is pending. In the event that a mediation is used at this point, any applicable statutes of limitations shall be tolled from the date of the request to mediate until the next court day after the mediation is completed, or the 100-day period, whichever is later.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



929

(a) Nothing in this chapter prohibits the builder from making only a cash offer and no repair. In this situation, the homeowner is free to accept the offer, or he or she may reject the offer and proceed with the filing of an action. If the latter occurs, the standards of the other chapters of this title shall continue to apply to the action.

(b) The builder may obtain a reasonable release in exchange for the cash payment. The builder may negotiate the terms and conditions of any reasonable release in terms of scope and consideration in conjunction with a cash payment under this chapter.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



930

(a) The time periods and all other requirements in this chapter are to be strictly construed, and, unless extended by the mutual agreement of the parties in accordance with this chapter, shall govern the rights and obligations under this title. If a builder fails to act in accordance with this section within the timeframes mandated, unless extended by the mutual agreement of the parties as evidenced by a postclaim written confirmation by the affected homeowner demonstrating that he or she has knowingly and voluntarily extended the statutory timeframe, the claimant may proceed with filing an action. If this occurs, the standards of the other chapters of this title shall continue to apply to the action.

(b) If the claimant does not conform with the requirements of this chapter, the builder may bring a motion to stay any subsequent court action or other proceeding until the requirements of this chapter have been satisfied. The court, in its discretion, may award the prevailing party on such a motion, his or her attorney’s fees and costs in bringing or opposing the motion.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



931

If a claim combines causes of action or damages not covered by this part, including, without limitation, personal injuries, class actions, other statutory remedies, or fraud-based claims, the claimed unmet standards shall be administered according to this part, although evidence of the property in its unrepaired condition may be introduced to support the respective elements of any such cause of action. As to any fraud-based claim, if the fact that the property has been repaired under this chapter is deemed admissible, the trier of fact shall be informed that the repair was not voluntarily accepted by the homeowner. As to any class action claims that address solely the incorporation of a defective component into a residence, the named and unnamed class members need not comply with this chapter.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



932

Subsequently discovered claims of unmet standards shall be administered separately under this chapter, unless otherwise agreed to by the parties. However, in the case of a detached single family residence, in the same home, if the subsequently discovered claim is for a violation of the same standard as that which has already been initiated by the same claimant and the subject of a currently pending action, the claimant need not reinitiate the process as to the same standard. In the case of an attached project, if the subsequently discovered claim is for a violation of the same standard for a connected component system in the same building as has already been initiated by the same claimant, and the subject of a currently pending action, the claimant need not reinitiate this process as to that standard.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



933

If any enforcement of these standards is commenced, the fact that a repair effort was made may be introduced to the trier of fact. However, the claimant may use the condition of the property prior to the repair as the basis for contending that the repair work was inappropriate, inadequate, or incomplete, or that the violation still exists. The claimant need not show that the repair work resulted in further damage nor that damage has continued to occur as a result of the violation.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



934

Evidence of both parties’ conduct during this process may be introduced during a subsequent enforcement action, if any, with the exception of any mediation. Any repair efforts undertaken by the builder, shall not be considered settlement communications or offers of settlement and are not inadmissible in evidence on such a basis.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



935

To the extent that provisions of this chapter are enforced and those provisions are substantially similar to provisions in Section 6000, but an action is subsequently commenced under Section 6000, the parties are excused from performing the substantially similar requirements under Section 6000.

(Amended by Stats. 2012, Ch. 181, Sec. 30. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



936

Each and every provision of the other chapters of this title apply to general contractors, subcontractors, material suppliers, individual product manufacturers, and design professionals to the extent that the general contractors, subcontractors, material suppliers, individual product manufacturers, and design professionals caused, in whole or in part, a violation of a particular standard as the result of a negligent act or omission or a breach of contract. In addition to the affirmative defenses set forth in Section 945.5, a general contractor, subcontractor, material supplier, design professional, individual product manufacturer, or other entity may also offer common law and contractual defenses as applicable to any claimed violation of a standard. All actions by a claimant or builder to enforce an express contract, or any provision thereof, against a general contractor, subcontractor, material supplier, individual product manufacturer, or design professional is preserved. Nothing in this title modifies the law pertaining to joint and several liability for builders, general contractors, subcontractors, material suppliers, individual product manufacturer, and design professionals that contribute to any specific violation of this title. However, the negligence standard in this section does not apply to any general contractor, subcontractor, material supplier, individual product manufacturer, or design professional with respect to claims for which strict liability would apply.

(Amended by Stats. 2003, Ch. 762, Sec. 5. Effective January 1, 2004.)



937

Nothing in this title shall be interpreted to eliminate or abrogate the requirement to comply with Section 411.35 of the Code of Civil Procedure or to affect the liability of design professionals, including architects and architectural firms, for claims and damages not covered by this title.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



938

This title applies only to new residential units where the purchase agreement with the buyer was signed by the seller on or after January 1, 2003.

(Amended by Stats. 2003, Ch. 762, Sec. 6. Effective January 1, 2004.)






CHAPTER 5 - Procedure

941

(a) Except as specifically set forth in this title, no action may be brought to recover under this title more than 10 years after substantial completion of the improvement but not later than the date of recordation of a valid notice of completion.

(b) As used in this section, “action” includes an action for indemnity brought against a person arising out of that person’s performance or furnishing of services or materials referred to in this title, except that a cross-complaint for indemnity may be filed pursuant to subdivision (b) of Section 428.10 of the Code of Civil Procedure in an action which has been brought within the time period set forth in subdivision (a).

(c) The limitation prescribed by this section may not be asserted by way of defense by any person in actual possession or the control, as owner, tenant or otherwise, of such an improvement, at the time any deficiency in the improvement constitutes the proximate cause for which it is proposed to make a claim or bring an action.

(d) Sections 337.15 and 337.1 of the Code of Civil Procedure do not apply to actions under this title.

(e) Existing statutory and decisional law regarding tolling of the statute of limitations shall apply to the time periods for filing an action or making a claim under this title, except that repairs made pursuant to Chapter 4 (commencing with Section 910), with the exception of the tolling provision contained in Section 927, do not extend the period for filing an action, or restart the time limitations contained in subdivision (a) or (b) of Section 7091 of the Business and Professions Code. If a builder arranges for a contractor to perform a repair pursuant to Chapter 4 (commencing with Section 910), as to the builder the time period for calculating the statute of limitation in subdivision (a) or (b) of Section 7091 of the Business and Professions Code shall pertain to the substantial completion of the original construction and not to the date of repairs under this title. The time limitations established by this title do not apply to any action by a claimant for a contract or express contractual provision. Causes of action and damages to which this chapter does not apply are not limited by this section.

(Amended by Stats. 2003, Ch. 762, Sec. 7. Effective January 1, 2004.)



942

In order to make a claim for violation of the standards set forth in Chapter 2 (commencing with Section 896), a homeowner need only demonstrate, in accordance with the applicable evidentiary standard, that the home does not meet the applicable standard, subject to the affirmative defenses set forth in Section 945.5. No further showing of causation or damages is required to meet the burden of proof regarding a violation of a standard set forth in Chapter 2 (commencing with Section 896), provided that the violation arises out of, pertains to, or is related to, the original construction.

(Added by Stats. 2003, Ch. 762, Sec. 9. Effective January 1, 2004.)



943

(a) Except as provided in this title, no other cause of action for a claim covered by this title or for damages recoverable under Section 944 is allowed. In addition to the rights under this title, this title does not apply to any action by a claimant to enforce a contract or express contractual provision, or any action for fraud, personal injury, or violation of a statute. Damages awarded for the items set forth in Section 944 in such other cause of action shall be reduced by the amounts recovered pursuant to Section 944 for violation of the standards set forth in this title.

(b) As to any claims involving a detached single-family home, the homeowner’s right to the reasonable value of repairing any nonconformity is limited to the repair costs, or the diminution in current value of the home caused by the nonconformity, whichever is less, subject to the personal use exception as developed under common law.

(Added by renumbering Section 942 by Stats. 2003, Ch. 762, Sec. 8. Effective January 1, 2004.)



944

If a claim for damages is made under this title, the homeowner is only entitled to damages for the reasonable value of repairing any violation of the standards set forth in this title, the reasonable cost of repairing any damages caused by the repair efforts, the reasonable cost of repairing and rectifying any damages resulting from the failure of the home to meet the standards, the reasonable cost of removing and replacing any improper repair by the builder, reasonable relocation and storage expenses, lost business income if the home was used as a principal place of a business licensed to be operated from the home, reasonable investigative costs for each established violation, and all other costs or fees recoverable by contract or statute.

(Added by Stats. 2002, Ch. 722, Sec. 3. Effective January 1, 2003.)



945

The provisions, standards, rights, and obligations set forth in this title are binding upon all original purchasers and their successors-in-interest. For purposes of this title, associations and others having the rights set forth in Sections 4810 and 4815 shall be considered to be original purchasers and shall have standing to enforce the provisions, standards, rights, and obligations set forth in this title.

(Amended by Stats. 2012, Ch. 181, Sec. 31. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



945.5

A builder, general contractor, subcontractor, material supplier, individual product manufacturer, or design professional, under the principles of comparative fault pertaining to affirmative defenses, may be excused, in whole or in part, from any obligation, damage, loss, or liability if the builder, general contractor, subcontractor, material supplier, individual product manufacturer, or design professional, can demonstrate any of the following affirmative defenses in response to a claimed violation:

(a) To the extent it is caused by an unforeseen act of nature which caused the structure not to meet the standard. For purposes of this section an “unforeseen act of nature” means a weather condition, earthquake, or manmade event such as war, terrorism, or vandalism, in excess of the design criteria expressed by the applicable building codes, regulations, and ordinances in effect at the time of original construction.

(b) To the extent it is caused by a homeowner’s unreasonable failure to minimize or prevent those damages in a timely manner, including the failure of the homeowner to allow reasonable and timely access for inspections and repairs under this title. This includes the failure to give timely notice to the builder after discovery of a violation, but does not include damages due to the untimely or inadequate response of a builder to the homeowner’s claim.

(c) To the extent it is caused by the homeowner or his or her agent, employee, general contractor, subcontractor, independent contractor, or consultant by virtue of their failure to follow the builder’s or manufacturer’s recommendations, or commonly accepted homeowner maintenance obligations. In order to rely upon this defense as it relates to a builder’s recommended maintenance schedule, the builder shall show that the homeowner had written notice of these schedules and recommendations and that the recommendations and schedules were reasonable at the time they were issued.

(d) To the extent it is caused by the homeowner or his or her agent’s or an independent third party’s alterations, ordinary wear and tear, misuse, abuse, or neglect, or by the structure’s use for something other than its intended purpose.

(e) To the extent that the time period for filing actions bars the claimed violation.

(f) As to a particular violation for which the builder has obtained a valid release.

(g) To the extent that the builder’s repair was successful in correcting the particular violation of the applicable standard.

(h) As to any causes of action to which this statute does not apply, all applicable affirmative defenses are preserved.

(Amended by Stats. 2003, Ch. 762, Sec. 10. Effective January 1, 2004.)












PART 3 - PERSONAL OR MOVABLE PROPERTY

TITLE 1 - PERSONAL PROPERTY IN GENERAL

946

If there is no law to the contrary, in the place where personal property is situated, it is deemed to follow the person of its owner, and is governed by the law of his domicile.

(Added by Code Amendments 1875-76, Ch. 167.)






TITLE 2 - PARTICULAR KINDS OF PERSONAL PROPERTY

CHAPTER 1 - Things in Action

ARTICLE 1 - Transfer of Things in Action

[953.]

Section Nine Hundred and Fifty-three. A thing in action is a right to recover money or other personal property by a judicial proceeding.

(Amended by Code Amendments 1873-74, Ch. 612.)



954

A thing in action, arising out of the violation of a right of property, or out of an obligation, may be transferred by the owner.

(Amended by Stats. 1990, Ch. 79, Sec. 2. Operative July 1, 1991, by Sec. 37 of Ch. 79, as amended by Stats. 1990, Ch. 710, Sec. 46.)



954.5

(a) Subject to subdivisions (b) and (c), a transfer of a right represented by a judgment excluded from coverage of Division 9 of the Commercial Code by paragraph (9) of subdivision (d) of Section 9109 of the Commercial Code shall be deemed perfected as against third persons upon there being executed and delivered to the transferee an assignment thereof in writing.

(b) As between bona fide assignees of the same right for value without notice, the assignee who first becomes an assignee of record, by filing an acknowledgment of assignment of judgment with the court as provided in Section 673 of the Code of Civil Procedure or otherwise becoming an assignee of record, has priority.

(c) The filing of an acknowledgment of assignment of the judgment with the court under Section 673 of the Code of Civil Procedure is not, of itself, notice to the judgment debtor so as to invalidate any payments made by the judgment debtor that would otherwise be applied to the satisfaction of the judgment.

(Amended by Stats. 1999, Ch. 991, Sec. 1.8. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



955

A transfer other than one intended to create a security interest (paragraph (1) or (3) of subdivision (a) of Section 9109 of the Commercial Code) of a nonnegotiable instrument which is otherwise negotiable within Division 3 of the Commercial Code but which is not payable to order or to bearer and a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose (paragraph (4) of subdivision (d) of Section 9109 of the Commercial Code) shall be deemed perfected against third persons when such property rights have been endorsed or assigned in writing and in the case of such instruments or chattel paper delivered to the transferee, whether or not notice of such transfer or sale has been given to the obligor; but such endorsement, assignment, or delivery is not, of itself, notice to the obligor so as to invalidate any payments made by the obligor to the transferor.

(Amended by Stats. 1999, Ch. 991, Sec. 2. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



955.1

(a) Except as provided in Sections 954.5 and 955 and subject to subdivisions (b) and (c), a transfer other than one intended to create a security interest pursuant to paragraph (1) or (3) of subdivision (a) of Section 9109 of the Commercial Code, of any payment intangible, as defined in Section 9102 of the Commercial Code, and any transfer of accounts, chattel paper, payment intangibles, or promissory notes excluded from the coverage of Division 9 of the Commercial Code by paragraph (4) of subdivision (d) of Section 9109 of the Commercial Code shall be deemed perfected as against third persons upon there being executed and delivered to the transferee an assignment thereof in writing.

(b) As between bona fide assignees of the same right for value without notice, the assignee first giving notice of the right to the obligor in writing has priority.

(c) The assignment is not, of itself, notice to the obligor so as to invalidate any payments made by the obligor to the transferor.

(d) This section does not apply to transfers or assignments of water supply property, as defined in Section 849 of the Public Utilities Code.

(e) This section does not apply to transfers or assignments of recovery property, as defined in Section 848 of the Public Utilities Code.

(Amended by Stats. 2014, Ch. 482, Sec. 2. Effective January 1, 2015.)









CHAPTER 3 - Products of the Mind

980

(a) (1) The author of any original work of authorship that is not fixed in any tangible medium of expression has an exclusive ownership in the representation or expression thereof as against all persons except one who orginally and independently creates the same or similar work. A work shall be considered not fixed when it is not embodied in a tangible medium of expression or when its embodiment in a tangible medium of expression is not sufficiently permanent or stable to permit it to be perceived, reproduced, or otherwise communicated for a period of more than transitory duration, either directly or with the aid of a machine or device.

(2) The author of an original work of authorship consisting of a sound recording initially fixed prior to February 15, 1972, has an exclusive ownership therein until February 15, 2047, as against all persons except one who independently makes or duplicates another sound recording that does not directly or indirectly recapture the actual sounds fixed in such prior sound recording, but consists entirely of an independent fixation of other sounds, even though such sounds imitate or simulate the sounds contained in the prior sound recording.

(b) The inventor or proprietor of any invention or design, with or without delineation, or other graphical representation, has an exclusive ownership therein, and in the representation or expression thereof, which continues so long as the invention or design and the representations or expressions thereof made by him remain in his possession.

(Amended by Stats. 1982, Ch. 574, Sec. 2.)



981

(a) Unless otherwise agreed, an original work of authorship not fixed in any tangible medium of expression and in the creation of which several persons are jointly concerned, is owned by them in equal proportion.

(b) Unless otherwise agreed, an invention or design in the production of which several persons are jointly concerned is owned by them as follows:

(1) If the invention or design is single, in equal proportions.

(2) If it is not single, in proportion to the contribution of each.

(Amended by Stats. 1982, Ch. 574, Sec. 3.)



982

(a) The owner of any rights in any original works of authorship not fixed in any tangible medium of expression may transfer the ownership therein.

(b) The owner of any invention or design, or of any representation or expression thereof, may transfer his or her proprietary interest in it.

(c) Notwithstanding any other provision in this section, whenever a work of fine art is transferred, whether by sale or on commission or otherwise, by or on behalf of the artist who created it, or that artist’s heir, legatee, or personal representative, the right of reproduction thereof is reserved to such artist or such heir, legatee, or personal representative until it passes into the public domain by act or operation of law, unless that right is expressly transferred by a document in writing in which reference is made to the specific right of reproduction, signed by the owner of the rights conveyed or that person’s duly authorized agent. If the transfer is pursuant to an employment relationship, the right of reproduction is transferred to the employer, unless it is expressly reserved in writing. If the transfer is pursuant to a legacy or inheritance, the right of reproduction is transferred to the legatee or heir, unless it is expressly reserved by will or codicil. Nothing contained herein, however, shall be construed to prohibit the fair use of such work of fine art.

(d) As used in subdivision (c):

(1) “Fine art” means any work of visual art, including but not limited to, a drawing, painting, sculpture, mosaic, or photograph, a work of calligraphy, work of graphic art (including an etching, lithograph, offset print, silk screen, or a work of graphic art of like nature), crafts (including crafts in clay, textile, fiber, wood, metal, plastic, and like materials), or mixed media (including a collage, assemblage, or any combination of the foregoing art media).

(2) “Artist” means the creator of a work of fine art.

(3) “Right of reproduction”, at the present state of commerce and technology shall be interpreted as including, but shall not be limited to, the following: reproduction of works of fine art as prints suitable for framing; facsimile casts of sculpture; reproductions used for greeting cards; reproductions in general books and magazines not devoted primarily to art, and in newspapers in other than art or news sections, when such reproductions in books, magazines, and newspapers are used for purposes similar to those of material for which the publishers customarily pay; art films; television, except from stations operated for educational purposes, or on programs for educational purposes from all stations; and reproductions used in any form of advertising, including magazines, calendars, newspapers, posters, billboards, films or television.

(e) The amendments to this section made at the 1975–76 Regular Session shall only apply to transfers made on or after January 1, 1976.

(Amended by Stats. 1982, Ch. 574, Sec. 4.)



983

If the owner of any invention or design intentionally makes it public, a copy or reproduction may be made public by any person, without responsiblily to the owner, so far as the law of this state is concerned.

(Amended by Stats. 1982, Ch. 574, Sec. 5.)



984

If the owner of an invention or design does not make it public, any other person subsequently and originally producing the same thing has the same right therein as the prior inventor, which is exclusive to the same extent against all persons except the prior inventor, or those claiming under him.

(Added by Stats. 1949, Ch. 921.)



985

Letters and other private communications in writing belong to the person to whom they are addressed and delivered; but they cannot be published against the will of the writer, except by authority of law.

(Enacted 1872.)



986

(a) Whenever a work of fine art is sold and the seller resides in California or the sale takes place in California, the seller or the seller’s agent shall pay to the artist of such work of fine art or to such artist’s agent 5 percent of the amount of such sale. The right of the artist to receive an amount equal to 5 percent of the amount of such sale may be waived only by a contract in writing providing for an amount in excess of 5 percent of the amount of such sale. An artist may assign the right to collect the royalty payment provided by this section to another individual or entity. However, the assignment shall not have the effect of creating a waiver prohibited by this subdivision.

(1) When a work of fine art is sold at an auction or by a gallery, dealer, broker, museum, or other person acting as the agent for the seller the agent shall withhold 5 percent of the amount of the sale, locate the artist and pay the artist.

(2) If the seller or agent is unable to locate and pay the artist within 90 days, an amount equal to 5 percent of the amount of the sale shall be tranferred to the Arts Council.

(3) If a seller or the seller’s agent fails to pay an artist the amount equal to 5 percent of the sale of a work of fine art by the artist or fails to transfer such amount to the Arts Council, the artist may bring an action for damages within three years after the date of sale or one year after the discovery of the sale, whichever is longer. The prevailing party in any action brought under this paragraph shall be entitled to reasonable attorney fees, in an amount as determined by the court.

(4) Moneys received by the council pursuant to this section shall be deposited in an account in the Special Deposit Fund in the State Treasury.

(5) The Arts Council shall attempt to locate any artist for whom money is received pursuant to this section. If the council is unable to locate the artist and the artist does not file a written claim for the money received by the council within seven years of the date of sale of the work of fine art, the right of the artist terminates and such money shall be transferred to the council for use in acquiring fine art pursuant to the Art in Public Buildings program set forth in Chapter 2.1 (commencing with Section 15813) of Part 10b of Division 3 of Title 2, of the Government Code.

(6) Any amounts of money held by any seller or agent for the payment of artists pursuant to this section shall be exempt from enforcement of a money judgment by the creditors of the seller or agent.

(7) Upon the death of an artist, the rights and duties created under this section shall inure to his or her heirs, legatees, or personal representative, until the 20th anniversary of the death of the artist. The provisions of this paragraph shall be applicable only with respect to an artist who dies after January 1, 1983.

(b) Subdivision (a) shall not apply to any of the following:

(1) To the initial sale of a work of fine art where legal title to such work at the time of such initial sale is vested in the artist thereof.

(2) To the resale of a work of fine art for a gross sales price of less than one thousand dollars ($1,000).

(3) Except as provided in paragraph (7) of subdivision (a), to a resale after the death of such artist.

(4) To the resale of the work of fine art for a gross sales price less than the purchase price paid by the seller.

(5) To a transfer of a work of fine art which is exchanged for one or more works of fine art or for a combination of cash, other property, and one or more works of fine art where the fair market value of the property exchanged is less than one thousand dollars ($1,000).

(6) To the resale of a work of fine art by an art dealer to a purchaser within 10 years of the initial sale of the work of fine art by the artist to an art dealer, provided all intervening resales are between art dealers.

(7) To a sale of a work of stained glass artistry where the work has been permanently attached to real property and is sold as part of the sale of the real property to which it is attached.

(c) For purposes of this section, the following terms have the following meanings:

(1) “Artist” means the person who creates a work of fine art and who, at the time of resale, is a citizen of the United States, or a resident of the state who has resided in the state for a minimum of two years .

(2) “Fine art” means an original painting, sculpture, or drawing, or an original work of art in glass.

(3) “Art dealer” means a person who is actively and principally engaged in or conducting the business of selling works of fine art for which business such person validly holds a sales tax permit.

(d) This section shall become operative on January 1, 1977, and shall apply to works of fine art created before and after its operative date.

(e) If any provision of this section or the application thereof to any person or circumstance is held invalid for any reason, such invalidity shall not affect any other provisions or applications of this section which can be effected, without the invalid provision or application, and to this end the provisions of this section are severable.

(f) The amendments to this section enacted during the 1981–82 Regular Session of the Legislature shall apply to transfers of works of fine art, when created before or after January 1, 1983, that occur on or after that date.

(Amended by Stats. 1982, Ch. 1609, Sec. 1.5.)



987

(a) The Legislature hereby finds and declares that the physical alteration or destruction of fine art, which is an expression of the artist’s personality, is detrimental to the artist’s reputation, and artists therefore have an interest in protecting their works of fine art against any alteration or destruction; and that there is also a public interest in preserving the integrity of cultural and artistic creations.

(b) As used in this section:

(1) “Artist” means the individual or individuals who create a work of fine art.

(2) “Fine art” means an original painting, sculpture, or drawing, or an original work of art in glass, of recognized quality, but shall not include work prepared under contract for commercial use by its purchaser.

(3) “Person” means an individual, partnership, corporation, limited liability company, association or other group, however organized.

(4) “Frame” means to prepare, or cause to be prepared, a work of fine art for display in a manner customarily considered to be appropriate for a work of fine art in the particular medium.

(5) “Restore” means to return, or cause to be returned, a deteriorated or damaged work of fine art as nearly as is feasible to its original state or condition, in accordance with prevailing standards.

(6) “Conserve” means to preserve, or cause to be preserved, a work of fine art by retarding or preventing deterioration or damage through appropriate treatment in accordance with prevailing standards in order to maintain the structural integrity to the fullest extent possible in an unchanging state.

(7) “Commercial use” means fine art created under a work-for-hire arrangement for use in advertising, magazines, newspapers, or other print and electronic media.

(c) (1) No person, except an artist who owns and possesses a work of fine art which the artist has created, shall intentionally commit, or authorize the intentional commission of, any physical defacement, mutilation, alteration, or destruction of a work of fine art.

(2) In addition to the prohibitions contained in paragraph (1), no person who frames, conserves, or restores a work of fine art shall commit, or authorize the commission of, any physical defacement, mutilation, alteration, or destruction of a work of fine art by any act constituting gross negligence. For purposes of this section, the term “gross negligence” shall mean the exercise of so slight a degree of care as to justify the belief that there was an indifference to the particular work of fine art.

(d) The artist shall retain at all times the right to claim authorship, or, for a just and valid reason, to disclaim authorship of his or her work of fine art.

(e) To effectuate the rights created by this section, the artist may commence an action to recover or obtain any of the following:

(1) Injunctive relief.

(2) Actual damages.

(3) Punitive damages. In the event that punitive damages are awarded, the court shall, in its discretion, select an organization or organizations engaged in charitable or educational activities involving the fine arts in California to receive any punitive damages.

(4) Reasonable attorneys’ and expert witness fees.

(5) Any other relief which the court deems proper.

(f) In determining whether a work of fine art is of recognized quality, the trier of fact shall rely on the opinions of artists, art dealers, collectors of fine art, curators of art museums, and other persons involved with the creation or marketing of fine art.

(g) The rights and duties created under this section:

(1) Shall, with respect to the artist, or if any artist is deceased, his or her heir, beneficiary, devisee, or personal representative, exist until the 50th anniversary of the death of the artist.

(2) Shall exist in addition to any other rights and duties which may now or in the future be applicable.

(3) Except as provided in paragraph (1) of subdivision (h), may not be waived except by an instrument in writing expressly so providing which is signed by the artist.

(h) (1) If a work of fine art cannot be removed from a building without substantial physical defacement, mutilation, alteration, or destruction of the work, the rights and duties created under this section, unless expressly reserved by an instrument in writing signed by the owner of the building, containing a legal description of the property and properly recorded, shall be deemed waived. The instrument, if properly recorded, shall be binding on subsequent owners of the building.

(2) If the owner of a building wishes to remove a work of fine art which is a part of the building but which can be removed from the building without substantial harm to the fine art, and in the course of or after removal, the owner intends to cause or allow the fine art to suffer physical defacement, mutilation, alteration, or destruction, the rights and duties created under this section shall apply unless the owner has diligently attempted without success to notify the artist, or, if the artist is deceased, his or her heir, beneficiary, devisee, or personal representative, in writing of his or her intended action affecting the work of fine art, or unless he or she did provide notice and that person failed within 90 days either to remove the work or to pay for its removal. If the work is removed at the expense of the artist, his or her heir, beneficiary, devisee, or personal representative, title to the fine art shall pass to that person.

(3) If a work of fine art can be removed from a building scheduled for demolition without substantial physical defacement, mutilation, alteration, or destruction of the work, and the owner of the building has notified the owner of the work of fine art of the scheduled demolition or the owner of the building is the owner of the work of fine art, and the owner of the work of fine art elects not to remove the work of fine art, the rights and duties created under this section shall apply, unless the owner of the building has diligently attempted without success to notify the artist, or, if the artist is deceased, his or her heir, beneficiary, devisee, or personal representative, in writing of the intended action affecting the work of fine art, or unless he or she did provide notice and that person failed within 90 days either to remove the work or to pay for its removal. If the work is removed at the expense of the artist, his or her heir, beneficiary, devisee, or personal representative, title to the fine art shall pass to that person.

(4) Nothing in this subdivision shall affect the rights of authorship created in subdivision (d) of this section.

(i) No action may be maintained to enforce any liability under this section unless brought within three years of the act complained of or one year after discovery of the act, whichever is longer.

(j) This section shall become operative on January 1, 1980, and shall apply to claims based on proscribed acts occurring on or after that date to works of fine art whenever created.

(k) If any provision of this section or the application thereof to any person or circumstance is held invalid for any reason, the invalidity shall not affect any other provisions or applications of this section which can be effected without the invalid provision or application, and to this end the provisions of this section are severable.

(Amended by Stats. 1994, Ch. 1010, Sec. 30. Effective January 1, 1995.)



988

(a) For the purpose of this section:

(1) The term “artist” means the creator of a work of art.

(2) The term “work of art” means any work of visual or graphic art of any media including, but not limited to, a painting, print, drawing, sculpture, craft, photograph, or film.

(b) Whenever an exclusive or nonexclusive conveyance of any right to reproduce, prepare derivative works based on, distribute copies of, publicly perform, or publicly display a work of art is made by or on behalf of the artist who created it or the owner at the time of the conveyance, ownership of the physical work of art shall remain with and be reserved to the artist or owner, as the case may be, unless such right of ownership is expressly transferred by an instrument, note, memorandum, or other writing, signed by the artist, the owner, or their duly authorized agent.

(c) Whenever an exclusive or nonexclusive conveyance of any right to reproduce, prepare derivative works based on, distribute copies of, publicly perform, or publicly display a work of art is made by or on behalf of the artist who created it or the owner at the time of the conveyance, any ambiguity with respect to the nature or extent of the rights conveyed shall be resolved in favor of the reservation of rights by the artist or owner, unless in any given case the federal copyright law provides to the contrary.

(Added by Stats. 1982, Ch. 1319, Sec. 1.)



989

(a) The Legislature hereby finds and declares that there is a public interest in preserving the integrity of cultural and artistic creations.

(b) As used in this section:

(1) “Fine art” means an original painting, sculpture, or drawing, or an original work of art in glass, of recognized quality, and of substantial public interest.

(2) “Organization” means a public or private not-for-profit entity or association, in existence at least three years at the time an action is filed pursuant to this section, a major purpose of which is to stage, display, or otherwise present works of art to the public or to promote the interests of the arts or artists.

(3) “Cost of removal” includes reasonable costs, if any, for the repair of damage to the real property caused by the removal of the work of fine art.

(c) An organization acting in the public interest may commence an action for injunctive relief to preserve or restore the integrity of a work of fine art from acts prohibited by subdivision (c) of Section 987.

(d) In determining whether a work of fine art is of recognized quality and of substantial public interest the trier of fact shall rely on the opinions of those described in subdivision (f) of Section 987.

(e) (1) If a work of fine art cannot be removed from real property without substantial physical defacement, mutilation, alteration, or destruction of such work, no action to preserve the integrity of the work of fine art may be brought under this section. However, if an organization offers some evidence giving rise to a reasonable likelihood that a work of art can be removed from the real property without substantial physical defacement, mutilation, alteration, or destruction of the work, and is prepared to pay the cost of removal of the work, it may bring a legal action for a determination of this issue. In that action the organization shall be entitled to injunctive relief to preserve the integrity of the work of fine art, but shall also have the burden of proof. The action shall commence within 30 days after filing. No action may be brought under this paragraph if the organization’s interest in preserving the work of art is in conflict with an instrument described in paragraph (1) of subdivision (h) of Section 987.

(2) If the owner of the real property wishes to remove a work of fine art which is part of the real property, but which can be removed from the real property without substantial harm to such fine art, and in the course of or after removal, the owner intends to cause or allow the fine art to suffer physical defacement, mutilation, alteration, or destruction the owner shall do the following:

(A) If the artist or artist’s heir, legatee, or personal representative fails to take action to remove the work of fine art after the notice provided by paragraph (2) of subdivision (h) of Section 987, the owner shall provide 30 days’ notice of his or her intended action affecting the work of art. The written notice shall be a display advertisement in a newspaper of general circulation in the area where the fine art is located. The notice required by this paragraph may run concurrently with the notice required by subdivision (h) of Section 987.

(i) If within the 30-day period an organization agrees to remove the work of fine art and pay the cost of removal of the work, the payment and removal shall occur within 90 days of the first day of the 30-day notice.

(ii) If the work is removed at the expense of an organization, title to the fine art shall pass to that organization.

(B) If an organization does not agree to remove the work of fine art within the 30-day period or fails to remove and pay the cost of removal of the work of fine art within the 90-day period the owner may take the intended action affecting the work of fine art.

(f) To effectuate the rights created by this section, the court may do the following:

(1) Award reasonable attorney’s and expert witness fees to the prevailing party, in an amount as determined by the court.

(2) Require the organization to post a bond in a reasonable amount as determined by the court.

(g) No action may be maintained under this section unless brought within three years of the act complained of or one year after discovery of such act, whichever is longer.

(h) This section shall become operative on January 1, 1983, and shall apply to claims based on acts occurring on or after that date to works of fine art, whenever created.

(i) If any provision of this section or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Added by Stats. 1982, Ch. 1517, Sec. 4.)






CHAPTER 4 - Other Kinds of Personal Property

994

Instruments essential to the title of real property, and which are not kept in a public office as a record, pursuant to law, belong to the person in whom, for the time being, such title may be vested, and pass with the title.

(Enacted 1872.)



996

Whenever fur bearing animals, which are by their nature known as wild animals, have been brought into, or born in, restraint or captivity upon any farm or ranch for the purpose of cultivating or pelting their furs, such animals, together with their offspring or increase, shall be the subjects of ownership, lien, and all kinds of absolute and other property rights, the same as purely domestic animals, in whatever situation, location, or condition such fur bearing animals may thereafter come or be, and regardless of their remaining in or escaping from such restraint or captivity. Such fur bearing animals shall receive the same protection of law, and in the same way and to the same extent shall be the subject of trespass or larceny as other personal property and shall be considered and classified as domestic animals for the purpose of and within the meaning of any statute or law relating generally to domestic animals, other than dogs and cats or other pets, or relating to farming, to animal husbandry, or to the encouragement of agriculture, unless any such statute or law is impossible of application to such fur bearing animals.

(Added by Stats. 1941, Ch. 404.)



997

In this state, for any purpose, porcelain painting and stained glass artistry shall be considered a fine art and not a craft.

(Amended by Stats. 1982, Ch. 1609, Sec. 3.)



998

Any private vendor of electronic data processing equipment or telecommunications goods and services may sell or lease equipment, goods, or services to a private school for the same price and on similar terms as the vendor sells or leases the equipment, goods, or services to a public school or school district.

(Added by Stats. 1988, Ch. 858, Sec. 1.)












PART 4 - ACQUISITION OF PROPERTY

TITLE 1 - MODES IN WHICH PROPERTY MAY BE ACQUIRED

1000

Property is acquired by:

1. Occupancy;

2. Accession;

3. Transfer;

4. Will; or,

5. Succession.

(Enacted 1872.)



1001

(a) As used in this section, “utility service” means water, gas, electric, drainage, sewer, or telephone service.

(b) Any owner of real property may acquire by eminent domain an appurtenant easement to provide utility service to the owner’s property.

(c) In lieu of the requirements of Section 1240.030 of the Code of Civil Procedure, the power of eminent domain may be exercised to acquire an appurtenant easement under this section only if all of the following are established:

(1) There is a great necessity for the taking.

(2) The location of the easement affords the most reasonable service to the property to which it is appurtenant, consistent with the least damage to the burdened property.

(3) The hardship to the owner of the appurtenant property, if the taking is not permitted, clearly outweighs any hardship to the owner of the burdened property.

(Added by Stats. 1976, Ch. 994.)



1002

(a) Subject to the provisions of Article 3 (commencing with Section 1245.310) of Chapter 4 of Title 7 of Part 3 of the Code of Civil Procedure, the power of eminent domain may be exercised by an owner of real property to acquire a temporary right to enter upon adjacent or nearby property to repair or reconstruct land or improvements, if all of the following conditions are established or met:

(1) There is a necessity to do the repair or reconstruction work and there is a great necessity to enter upon the adjacent or nearby property to do the repair or reconstruction work because (A) the repair or reconstruction work cannot be done safely without entry, or the cost of performing the repair or reconstruction work without entry would be substantially higher; and (B) the property without repair or reconstruction adversely affects the surrounding community.

(2) The right to enter upon the adjacent or nearby land will be exercised in a manner which provides the least damage to the property and the least inconvenience or annoyance to the occupants or owners thereof consistent with satisfactory completion of the repair or reconstruction work.

(3) The hardship to the person seeking to exercise the power of eminent domain, if that power is not exercised, clearly outweighs any hardship to the owner or occupant of the adjacent or nearby property.

(b) No entry shall be made upon the property to be condemned until an eminent domain proceeding has been commenced and then only after a court order permitting entry is issued or after judgment is entered for the plaintiff.

A deposit of security, in the form of cash or a bond, shall be made to the court in an amount the court determines is necessary to permit the owner of the adjacent or nearby property to restore the property to the condition it was in prior to the entry, if the person exercising the power of eminent domain does not do so within a reasonable period of time as determined by the court.

(c) The court may order the person acquiring the temporary right to enter the land of another, pursuant to this section, to pay the owner of the land subject to that temporary right a reasonable amount of rent for the use of the land.

(d) “Adjacent” or “nearby” for purposes of this section shall mean land contiguous with the property needing repair or reconstruction, or land through which the party granted temporary access must pass to reach adjacent land.

(e) The provisions of this section shall not apply to the temporary entry upon lands used primarily for the commercial production of agricultural commodities and forest products.

(Added by Stats. 1982, Ch. 1239, Sec. 1.)






TITLE 2 - OCCUPANCY

1006

Occupancy for any period confers a title sufficient against all except the state and those who have title by prescription, accession, transfer, will, or succession; but the title conferred by occupancy is not a sufficient interest in real property to enable the occupant or the occupant’s privies to commence or maintain an action to quiet title, unless the occupancy has ripened into title by prescription.

(Amended by Stats. 1980, Ch. 44, Sec. 1.)



1007

Occupancy for the period prescribed by the Code of Civil Procedure as sufficient to bar any action for the recovery of the property confers a title thereto, denominated a title by prescription, which is sufficient against all, but no possession by any person, firm or corporation no matter how long continued of any land, water, water right, easement, or other property whatsoever dedicated to a public use by a public utility, or dedicated to or owned by the state or any public entity, shall ever ripen into any title, interest or right against the owner thereof.

(Amended by Stats. 1968, Ch. 1112.)



1008

No use by any person or persons, no matter how long continued, of any land, shall ever ripen into an easement by prescription, if the owner of such property posts at each entrance to the property or at intervals of not more than 200 feet along the boundary a sign reading substantially as follows: “Right to pass by permission, and subject to control, of owner: Section 1008, Civil Code.”

(Added by Stats. 1965, Ch. 926.)



1009

(a) The Legislature finds that:

(1) It is in the best interests of the state to encourage owners of private real property to continue to make their lands available for public recreational use to supplement opportunities available on tax-supported publicly owned facilities.

(2) Owners of private real property are confronted with the threat of loss of rights in their property if they allow or continue to allow members of the public to use, enjoy or pass over their property for recreational purposes.

(3) The stability and marketability of record titles is clouded by such public use, thereby compelling the owner to exclude the public from his property.

(b) Regardless of whether or not a private owner of real property has recorded a notice of consent to use of any particular property pursuant to Section 813 of the Civil Code or has posted signs on such property pursuant to Section 1008 of the Civil Code, except as otherwise provided in subdivision (d), no use of such property by the public after the effective date of this section shall ever ripen to confer upon the public or any governmental body or unit a vested right to continue to make such use permanently, in the absence of an express written irrevocable offer of dedication of such property to such use, made by the owner thereof in the manner prescribed in subdivision (c) of this section, which has been accepted by the county, city, or other public body to which the offer of dedication was made, in the manner set forth in subdivision (c).

(c) In addition to any procedure authorized by law and not prohibited by this section, an irrevocable offer of dedication may be made in the manner prescribed in Section 7050 of the Government Code to any county, city, or other public body, and may be accepted or terminated, in the manner prescribed in that section, by the county board of supervisors in the case of an offer of dedication to a county, by the city council in the case of an offer of dedication to a city, or by the governing board of any other public body in the case of an offer of dedication to such body.

(d) Where a governmental entity is using private lands by an expenditure of public funds on visible improvements on or across such lands or on the cleaning or maintenance related to the public use of such lands in such a manner so that the owner knows or should know that the public is making such use of his land, such use, including any public use reasonably related to the purposes of such improvement, in the absence of either express permission by the owner to continue such use or the taking by the owner of reasonable steps to enjoin, remove or prohibit such use, shall after five years ripen to confer upon the governmental entity a vested right to continue such use.

(e) Subdivision (b) shall not apply to any coastal property which lies within 1,000 yards inland of the mean high tide line of the Pacific Ocean, and harbors, estuaries, bays and inlets thereof, but not including any property lying inland of the Carquinez Straits bridge, or between the mean high tide line and the nearest public road or highway, whichever distance is less.

(f) No use, subsequent to the effective date of this section, by the public of property described in subdivision (e) shall constitute evidence or be admissible as evidence that the public or any governmental body or unit has any right in such property by implied dedication if the owner does any of the following actions:

(1) Posts signs, as provided in Section 1008, and renews the same, if they are removed, at least once a year, or publishes annually, pursuant to Section 6066 of the Government Code, in a newspaper of general circulation in the county or counties in which the land is located, a statement describing the property and reading substantially as follows: “Right to pass by permission and subject to control of owner: Section 1008, Civil Code.”

(2) Records a notice as provided in Section 813.

(3) Enters into a written agreement with any federal, state, or local agency providing for the public use of such land.

After taking any of the actions set forth in paragraph (1), (2), or (3), and during the time such action is effective, the owner shall not prevent any public use which is appropriate under the permission granted pursuant to such paragraphs by physical obstruction, notice, or otherwise.

(g) The permission for public use of real property referred to in subdivision (f) may be conditioned upon reasonable restrictions on the time, place, and manner of such public use, and no use in violation of such restrictions shall be considered public use for purposes of a finding of implied dedication.

(Added by Stats. 1971, Ch. 941.)






TITLE 3 - ACCESSION

CHAPTER 1 - Accession to Real Property

1013

When a person affixes his property to the land of another, without an agreement permitting him to remove it, the thing affixed, except as otherwise provided in this chapter, belongs to the owner of the land, unless he chooses to require the former to remove it or the former elects to exercise the right of removal provided for in Section 1013.5 of this chapter.

(Amended by Stats. 1953, Ch. 1175.)



1013.5

(a) When any person, acting in good faith and, erroneously believing because of a mistake either of law or fact that he has a right to do so, affixes improvements to the land of another, such person, or his successor in interest, shall have the right to remove such improvements upon payment, as their interests shall appear, to the owner of the land, and any other person having any interest therein who acquired such interest for value after the commencement of the work of improvement and in reliance thereon, of all their damages proximately resulting from the affixing and removal of such improvements.

(b) In any action brought to enforce such right the owner of the land and encumbrancers of record shall be named as defendants, a notice of pendency of action shall be recorded before trial, and the owner of the land shall recover his costs of suit and a reasonable attorney’s fee to be fixed by the court.

(c) If it appears to the court that the total amount of damages cannot readily be ascertained prior to the removal of the improvements, or that it is otherwise in the interests of justice, the court may order an interlocutory judgment authorizing the removal of the improvements upon condition precedent that the plaintiff pay into court the estimated total damages, as found by the court or as stipulated.

(d) If the court finds that the holder of any lien upon the property acquired his lien in good faith and for value after the commencement of the work of improvement and in reliance thereon, or that as a result of the making or affixing of the improvements there is any lien against the property under Article XX, Section 15, of the Constitution of this State, judgment authorizing removal, final or interlocutory, shall not be given unless the holder of each such lien shall have consented to the removal of the improvements. Such consent shall be in writing and shall be filed with the court.

(e) The right created by this section is a right to remove improvements from land which may be exercised at the option of one who, acting in good faith and erroneously believing because of a mistake either of law or fact that he has a right to do so, affixes such improvements to the land of another. This section shall not be construed to affect or qualify the law as it existed prior to the 1953 amendment of this section with regard to the circumstances under which a court of equity will refuse to compel removal of an encroachment.

(Amended by Stats. 1955, Ch. 73.)



1014

Where, from natural causes, land forms by imperceptible degrees upon the bank of a river or stream, navigable or not navigable, either by accumulation of material or by the recession of the stream, such land belongs to the owner of the bank, subject to any existing right of way over the bank.

(Enacted 1872.)



1015

If a river or stream, navigable or not navigable, carries away, by sudden violence a considerable and distinguishable part of a bank, and bears it to the opposite bank, or to another part of the same bank, the owner of the part carried away may reclaim it within a year after the owner of the land to which it has been united takes possession thereof.

(Enacted 1872.)



1016

Islands and accumulations of land, formed in the beds of streams which are navigable, belong to the State, if there is no title or prescription to the contrary.

(Enacted 1872.)



1017

An island, or an accumulation of land, formed in a stream which is not navigable, belongs to the owner of the shore on that side where the island or accumulation is formed; or, if not formed on one side only, to the owners of the shore on the two sides, divided by an imaginary line drawn through the middle of the river.

(Enacted 1872.)



1018

If a stream, navigable or not navigable, in forming itself a new arm, divides itself and surrounds land belonging to the owner of the shore, and thereby forms an island, the island belongs to such owner.

(Enacted 1872.)



[1019.]

Section Ten Hundred and Nineteen. A tenant may remove from the demised premises, any time during the continuance of his term, anything affixed thereto for purposes of trade, manufacture, ornament, or domestic use, if the removal can be effected without injury to the premises, unless the thing has, by the manner in which it is affixed, become an integral part of the premises.

(Repealed and added by Code Amendments 1873-74, Ch. 612.)






CHAPTER 2 - Accession to Personal Property

1025

When things belonging to different owners have been united so as to form a single thing, and cannot be separated without injury, the whole belongs to the owner of the thing which forms the principal part; who must, however, reimburse the value of the residue to the other owner, or surrender the whole to him.

(Enacted 1872.)



1026

That part is to be deemed the principal to which the other has been united only for the use, ornament, or completion of the former, unless the latter is the more valuable, and has been united without the knowledge of its owner, who may, in the latter case, require it to be separated and returned to him, although some injury should result to the thing to which it has been united.

(Enacted 1872.)



1027

If neither part can be considered the principal, within the rule prescribed by the last section, the more valuable, or, if the values are nearly equal, the more considerable in bulk, is to be deemed the principal part.

(Enacted 1872.)



1028

If one makes a thing from materials belonging to another, the latter may claim the thing on reimbursing the value of the workmanship, unless the value of the workmanship exceeds the value of the materials, in which case the thing belongs to the maker, on reimbursing the value of the materials.

(Enacted 1872.)



1029

Where one has made use of materials which in part belong to him and in part to another, in order to form a thing of a new description, without having destroyed any of the materials, but in such a way that they cannot be separated without inconvenience, the thing formed is common to both proprietors; in proportion, as respects the one, of the materials belonging to him, and as respects the other, of the materials belonging to him and the price of his workmanship.

(Enacted 1872.)



1030

When a thing has been formed by the admixture of several materials of different owners, and neither can be considered the principal substance, an owner without whose consent the admixture was made may require a separation, if the materials can be separated without inconvenience. If they cannot be thus separated, the owners acquire the thing in common, in proportion to the quantity, quality, and value of their materials; but if the materials of one were far superior to those of the others, both in quantity and value, he may claim the thing on reimbursing to the others the value of their materials.

(Enacted 1872.)



1031

The foregoing sections of this Article are not applicable to cases in which one willfully uses the materials of another without his consent; but, in such cases, the product belongs to the owner of the material, if its identity can be traced.

(Enacted 1872.)



1032

In all cases where one whose material has been used without his knowledge, in order to form a product of a different description, can claim an interest in such product, he has an option to demand either restitution of his material in kind, in the same quantity, weight, measure, and quality, or the value thereof; or where he is entitled to the product, the value thereof in place of the product.

(Enacted 1872.)



1033

One who wrongfully employs materials belonging to another is liable to him in damages, as well as under the foregoing provisions of this Chapter.

(Enacted 1872.)









TITLE 4 - TRANSFER

CHAPTER 1 - Transfers in General

ARTICLE 1 - Definition of Transfer

1039

Transfer is an act of the parties, or of the law, by which the title to property is conveyed from one living person to another.

(Enacted 1872.)



1040

A voluntary transfer is an executed contract, subject to all rules of law concerning contracts in general; except that a consideration is not necessary to its validity.

(Enacted 1872.)






ARTICLE 2 - What May Be Transferred

1044

Property of any kind may be transferred, except as otherwise provided by this Article.

(Enacted 1872.)



1045

A mere possibility, not coupled with an interest, cannot be transferred.

(Enacted 1872.)



1046

A right of reëntry, or of repossession for breach of condition subsequent, can be transferred.

(Enacted 1872.)



1047

Any person claiming title to real property in the adverse possession of another may transfer it with the same effect as if in actual possession.

(Enacted 1872.)






ARTICLE 3 - Mode of Transfer

1052

A transfer may be made without writing, in every case in which a writing is not expressly required by statute.

(Enacted 1872.)



[1053.]

Section Ten Hundred and Fifty-three. A transfer in writing is called a grant, or conveyance, or bill of sale. The term “grant,” in this and the next two Articles, includes all these instruments, unless it is specially applied to real property.

(Amended by Code Amendments 1873-74, Ch. 612.)



1054

A grant takes effect, so as to vest the interest intended to be transferred, only upon its delivery by the grantor.

(Enacted 1872.)



1055

A grant duly executed is presumed to have been delivered at its date.

(Enacted 1872.)



1056

A grant cannot be delivered to the grantee conditionally. Delivery to him, or to his agent as such, is necessarily absolute, and the instrument takes effect thereupon, discharged of any condition on which the delivery was made.

(Enacted 1872.)



1057

A grant may be deposited by the grantor with a third person, to be delivered on performance of a condition, and, on delivery by the depositary, it will take effect. While in the possession of the third person, and subject to condition, it is called an escrow.

(Enacted 1872.)



1057.3

(a) It shall be the obligation of a buyer and seller who enter into a contract to purchase and sell real property to ensure that all funds deposited into an escrow account are returned to the person who deposited the funds or who is otherwise entitled to the funds under the contract, if the purchase of the property is not completed by the date set forth in the contract for the close of escrow or any duly executed extension thereof.

(b) Any buyer or seller who fails to execute any document required by the escrow holder to release funds on deposit in an escrow account as provided in subdivision (a) within 30 days following a written demand for the return of funds deposited in escrow by the other party shall be liable to the person making the deposit for all of the following:

(1) The amount of the funds deposited in escrow not held in good faith to resolve a good faith dispute.

(2) Damages of treble the amount of the funds deposited in escrow not held to resolve a good faith dispute, but liability under this paragraph shall not be less than one hundred dollars ($100) or more than one thousand dollars ($1,000).

(3) Reasonable attorney’s fees incurred in any action to enforce this section.

(c) Notwithstanding subdivision (b), there shall be no cause of action under this section, and no party to a contract to purchase and sell real property shall be liable, for failure to return funds deposited in an escrow account by a buyer or seller, if the funds are withheld in order to resolve a good faith dispute between a buyer and seller. A party who is denied the return of the funds deposited in escrow is entitled to damages under this section only upon proving that there was no good faith dispute as to the right to the funds on deposit.

(d) Upon the filing of a cause of action pursuant to this section, the escrow holder shall deposit the sum in dispute, less any cancellation fee and charges incurred, with the court in which the action is filed and be discharged of further responsibility for the funds.

(e)  Neither any document required by the escrow holder to release funds deposited in an escrow account nor the acceptance of funds released from escrow, by any principal to the escrow transaction, shall be deemed a cancellation or termination of the underlying contract to purchase and sell real property, unless the cancellation is specifically stated therein. If the escrow instructions constitute the only contract between the buyer and seller, no document required by the escrow holder to release funds deposited in an escrow account shall abrogate a cause of action for breach of a contractual obligation to purchase or sell real property, unless the cancellation is specifically stated therein.

(f) For purposes of this section:

(1) “Close of escrow” means the date, specified event, or performance of prescribed condition upon which the escrow agent is to deliver the subject of the escrow to the person specified in the buyer’s instructions to the escrow agent.

(2) “Good faith dispute” means a dispute in which the trier of fact finds that the party refusing to return the deposited funds had a reasonable belief of his or her legal entitlement to withhold the deposited funds. The existence of a “good faith dispute” shall be determined by the trier of fact.

(3) “Property” means real property containing one to four residential units at least one of which at the time the escrow is created is to be occupied by the buyer. The buyer’s statement as to his or her intention to occupy one of the units is conclusive for the purposes of this section.

(g) Nothing in this section restricts the ability of an escrow holder to file an interpleader action in the event of a dispute as to the proper distribution of funds deposited in an escrow account.

(Added by Stats. 1990, Ch. 13, Sec. 1.)



1057.5

Except for the normal compensation of his own employees, no person acting as an escrow agent whether required to be licensed as such or not, shall pay over to any other person any commission, fee, or other consideration as compensation for referring, soliciting, handling, or servicing escrow customers or accounts.

No escrow agent shall enter into any arrangement, either of his own making or of a subsidiary nature, or through any other person having a dual capacity, or through any person having a direct or indirect interest in the escrow, or other device, permitting any fee, commission, or compensation which is contingent upon the performance of any act, condition, or instruction set forth in an escrow, to be drawn or paid, either in whole or in part, or in kind or its equivalent, prior to the actual closing and completion of the escrow.

The provisions of this section shall not be deemed to supersede, negate, or modify any of the provisions of Section 12404 of the Insurance Code.

(Added by Stats. 1967, Ch. 678.)



1057.6

In an escrow transaction for the purchase or simultaneous exchange of real property, where a policy of title insurance will not be issued to the buyer or to the parties to the exchange, the following notice shall be provided in a separate document to the buyer or parties exchanging real property, which shall be signed and acknowledged by them:

“IMPORTANT: IN A PURCHASE OR EXCHANGE OF REAL PROPERTY, IT MAY BE ADVISABLE TO OBTAIN TITLE INSURANCE IN CONNECTION WITH THE CLOSE OF ESCROW SINCE THERE MAY BE PRIOR RECORDED LIENS AND ENCUMBRANCES WHICH AFFECT YOUR INTEREST IN THE PROPERTY BEING ACQUIRED. A NEW POLICY OF TITLE INSURANCE SHOULD BE OBTAINED IN ORDER TO ENSURE YOUR INTEREST IN THE PROPERTY THAT YOU ARE ACQUIRING.”

(Added by Stats. 1992, Ch. 194, Sec. 1. Effective January 1, 1993.)



1057.7

All written escrow instructions executed by a buyer or seller, whether prepared by a person subject to Division 6 (commencing with Section 17000) of the Financial Code, or by a person exempt from that division under Section 17006 of the Financial Code, shall contain a statement in not less than 10-point type which shall include the license name and the name of the department issuing the license or authority under which the person is operating. This section shall not apply to supplemental escrow instructions or modifications to escrow instructions.

This section shall become operative on July 1, 1993.

(Added by Stats. 1992, Ch. 861, Sec. 2. Effective January 1, 1993. Section operative July 1, 1993, by its own provisions.)



1058

Redelivering a grant of real property to the grantor, or canceling it, does not operate to retransfer the title.

(Enacted 1872.)



1058.5

(a) A notice of nonacceptance of a recorded deed executed by a holder of a security interest, which notice identifies the security interest, contains a legal description of the property, properly identifies the parties to the deed, the date of recordation of the deed, the county in which the project is located, and the county assessor’s parcel number of the real property referenced in the deed, may be recorded in the office of the county recorder where the real property is located.

(b) Where a trustee’s deed is invalidated by a pending bankruptcy or otherwise, recordation of a notice of rescission of the trustee’s deed, which notice properly identifies the deed of trust, the identification numbers used by the recorder or the books and pages at which the trustee’s deed and deed of trust are recorded, the names of all trustors and beneficiaries, the location of the property subject to the deed of trust, and the reason for rescission, shall restore the condition of record title to the real property described in the trustee’s deed and the existence and priority of all lienholders to the status quo prior to the recordation of the trustee’s deed upon sale. Only the trustee or beneficiary who caused the trustee’s deed to be recorded, or his or her successor in interest, may record a notice of rescission.

(Amended by Stats. 1997, Ch. 74, Sec. 1. Effective January 1, 1998.)



1059

Though a grant be not actually delivered into the possession of the grantee, it is yet to be deemed constructively delivered in the following cases:

1. Where the instrument is, by the agreement of the parties at the time of execution, understood to be delivered, and under such circumstances that the grantee is entitled to immediate delivery; or,

2. Where it is delivered to a stranger for the benefit of the grantee, and his assent is shown, or may be presumed.

(Enacted 1872.)






ARTICLE 4 - Interpretation of Grants

1066

Grants are to be interpreted in like manner with contracts in general, except so far as is otherwise provided in this Article.

(Enacted 1872.)



1067

A clear and distinct limitation in a grant is not controlled by other words less clear and distinct.

(Enacted 1872.)



1068

If the operative words of a grant are doubtful, recourse may be had to its recitals to assist the construction.

(Enacted 1872.)



1069

A grant is to be interpreted in favor of the grantee, except that a reservation in any grant, and every grant by a public officer or body, as such, to a private party, is to be interpreted in favor of the grantor.

(Enacted 1872.)



1070

If several parts of a grant are absolutely irreconcilable, the former part prevails.

(Enacted 1872.)



1072

Words of inheritance or succession are not requisite to transfer a fee in real property.

(Enacted 1872.)






ARTICLE 5 - Effect of Transfer

1084

The transfer of a thing transfers also all its incidents, unless expressly excepted; but the transfer of an incident to a thing does not transfer the thing itself.

(Enacted 1872.)



1085

A present interest, and the benefit of a condition or covenant respecting property, may be taken by any natural person under a grant, although not named a party thereto.

(Enacted 1872.)






ARTICLE 6 - Agency Listings for the Transfer of Certain Property

1086

As used in this article, the following terms have the meanings stated in this section:

(a) “Property” means real property or a mobilehome, as defined in Section 18008 of the Health and Safety Code.

(b) “Sell” and “sale” include lease and exchange.

(c) “Buyer” includes a lessee in case of a lease and the party with whom property is exchanged in case of an exchange.

(d) An “agent” is one authorized by law to act in that capacity for that type of property, and is licensed as a real estate broker under Chapter 3 (commencing with Section 10130) of Part 1 of Division 4 of the Business and Professions Code or is a licensee, as defined in Section 18006 of the Health and Safety Code.

(e) An “appraiser” is one licensed or certified under Part 3 (commencing with Section 11300) of Division 4 of the Business and Professions Code.

(f) A “listing” is a written contract between an owner of property and an agent by which the agent has been authorized to sell the property or to find or obtain a buyer.

A listing may be any of the following:

(1) An “exclusive right to sell listing” is a listing whereby the owner grants to an agent, for a specified period of time, the exclusive right to sell or to find or obtain a buyer for the property, and the agent is entitled to the agreed compensation if during that period of time the property is sold, no matter who effected the sale, or the listing agent receives and presents to the owner any enforceable offer from a ready, able, and willing buyer on terms authorized by the listing or accepted by the owner. The exclusive right to sell listing may provide for compensation of the listing agent if the property is sold within a specified period after termination of the listing to anyone with whom the agent has had negotiations before that termination.

(2) An “exclusive agency listing” is the same as an “exclusive right to sell listing,” except that the owner reserves the right to sell directly but not through any other agent and, in that event, without obligation to pay compensation to the agent.

(3) An “open listing” is a listing which grants no exclusive rights or priorities to the listing agent, and a commission is payable to the agent only if the agent procures and presents to the owner an enforceable offer from a ready, able, and willing buyer on the terms authorized by the listing or accepted by the owner, before the property is otherwise sold either through another agent or by the owner directly and before the listing expires by its terms or is revoked.

(g) A “listing agent” is one who has obtained a listing of property of the kind in respect of which he or she is authorized by law to act as an agent for compensation.

(h) A “selling agent” is an agent participant in a multiple listing service who acts in cooperation with a listing agent and who sells, or finds and obtains a buyer for, the property.

(i) “Sold” includes leased and exchanged. A property is sold when a legally binding commitment to sell the property comes into existence.

(Amended by Stats. 1993, Ch. 331, Sec. 3. Effective January 1, 1994.)



1087

A multiple listing service is a facility of cooperation of agents and appraisers, operating through an intermediary which does not itself act as an agent or appraiser, through which agents establish express or implied legal relationships with respect to listed properties, or which may be used by agents and appraisers, pursuant to the rules of the service, to prepare market evaluations and appraisals of real property. If an open listing is placed in the multiple listing service, the total compensation that the owner is to pay shall go to the selling agent who procures an enforceable offer from a ready, able, and willing buyer on the terms accepted by the owner. An open listing need specify no compensation to the selling agent, but may state that the compensation is to be negotiated between the selling agent and the owner.

(Amended by Stats. 1993, Ch. 331, Sec. 4. Effective January 1, 1994.)



1088

A listing may not be placed in a multiple listing service unless authorized or directed by the owner in the listing.

If an agent or appraiser places a listing or other information in the multiple listing service , that agent or appraiser shall be responsible for the truth of all representations and statements made by the agent or appraiser of which that agent or appraiser had knowledge or reasonably should have had knowledge to anyone injured by their falseness or inaccuracy.

(Amended by Stats. 1993, Ch. 331, Sec. 5. Effective January 1, 1994.)



1089

An open listing may contain an agreement by the owner to pay the listing agent compensation in any amount, at any time, and for any services, other than for selling the property or procuring or finding a buyer, as the agreement may specify.

(Added by Stats. 1982, Ch. 547, Sec. 1.)



1089.5

Subject to the limitations, conditions, and requirements of Chapter 18 (commencing with Section 10000) of Part 5 of Division 7 of the Probate Code, this article applies to property defined in Section 1086 that is covered by a contract described in Section 10150 of the Probate Code.

(Added by Stats. 1988, Ch. 113, Sec. 4. Effective May 25, 1988. Operative July 1, 1988, by Sec. 23 of Ch. 113.)



1090

Nothing in this article shall preclude a listing agent from also being the selling agent.

(Added by Stats. 1982, Ch. 547, Sec. 1.)






ARTICLE 7 - Unlawful Influence of Appraisers

1090.5

(a) No person with an interest in a real estate transaction involving a valuation shall improperly influence or attempt to improperly influence the development, reporting, result, or review of that valuation, through coercion, extortion, bribery, intimidation, compensation, or instruction. For purposes of this section, a valuation is defined as an estimate of the value of real property in written or electronic form, other than one produced solely by an automated valuation model or system. Prohibited acts include, but are not limited to, the following:

(1) Seeking to influence a person who prepares a valuation to report a minimum or maximum value for the property being valued. Such influence may include, but is not limited to:

(A) Requesting that a person provide a preliminary estimate or opinion of value prior to entering into a contract with that person for valuation services.

(B) Conditioning whether to hire a person based on an expectation of the value conclusion likely to be returned by that person.

(C) Conditioning the amount of a person’s compensation on the value conclusion returned by that person.

(D) Providing to a person an anticipated, estimated, encouraged, or desired valuation prior to their completion of a valuation.

(2) Withholding or threatening to withhold timely payment to a person or entity that prepares a valuation, or provides valuation management functions, because that person or entity does not return a value at or above a certain amount.

(3) Implying to a person who prepares a valuation that current or future retention of that person depends on the amount at which the person estimates the value of real property.

(4) Excluding a person who prepares a valuation from consideration for future engagement because the person reports a value that does not meet or exceed a predetermined threshold.

(5) Conditioning the compensation paid to a person who prepares a valuation on consummation of the real estate transaction for which the valuation is prepared.

(6) Requesting the payment of compensation to achieve higher priority in the assignment of valuation business.

(b) Subdivision (a) does not prohibit a person with an interest in a real estate transaction from doing any of the following:

(1) Asking a person who performs a valuation to do any of the following:

(A) Consider additional, appropriate property information, including information about comparable properties.

(B) Provide further detail, substantiation, or explanation for the person’s value conclusion.

(C) Correct errors in a valuation report.

(2) Obtaining multiple valuations, for purposes of selecting the most reliable valuation.

(3) Withholding compensation due to breach of contract or substandard performance of services.

(4) Providing a copy of the sales contract in connection with a purchase transaction.

(c) If a person who violates this section is licensed or registered under any state licensing or registration law and the violation occurs within the course and scope of the person’s duties as a licensee or registrant, the violation shall be deemed a violation of that law.

(d) Nothing in this section shall be construed to authorize communications that are otherwise prohibited under existing law.

(Amended by Stats. 2011, Ch. 716, Sec. 5. Effective January 1, 2012.)









CHAPTER 2 - Transfer of Real Property

ARTICLE 1 - Mode of Transfer

1091

An estate in real property, other than an estate at will or for a term not exceeding one year, can be transferred only by operation of law, or by an instrument in writing, subscribed by the party disposing of the same, or by his agent thereunto authorized by writing.

(Enacted 1872.)



1092

A grant of an estate in real property may be made in substance as follows:

“I, A B, grant to C D all that real property situated in (insert name of county) County, State of California, bounded (or described) as follows: (here insert property description, or if the land sought to be conveyed has a descriptive name, it may be described by the name, as for instance, ‛The Norris Ranch.’)

Witness my hand this (insert day) day of (insert month),
20___.

_____

AB”

(Amended by Stats. 1999, Ch. 608, Sec. 4. Effective January 1, 2000.)



1093

Absent the express written statement of the grantor contained therein, the consolidation of separate and distinct legal descriptions of real property contained in one or more deeds, mortgages, patents, deeds of trust, contracts of sale, or other instruments of conveyance or security documents, into a subsequent single deed, mortgage, patent, deed of trust, contract of sale, or other instrument of conveyance or security document (whether by means of an individual listing of the legal descriptions in a subsequent single instrument of conveyance or security document, or by means of a consolidated legal description comprised of more than one previously separate and distinct legal description), does not operate in any manner to alter or affect the separate and distinct nature of the real property so described in the subsequent single instrument of conveyance or security document containing either the listing of or the consolidated legal description of the parcels so conveyed or secured thereby.

This section does not constitute a change in, but is declaratory of, the existing law.

(Added by Stats. 1985, Ch. 911, Sec. 1.)



1095

When an attorney in fact executes an instrument transferring an estate in real property, he must subscribe the name of his principal to it, and his own name as attorney in fact.

(Enacted 1872.)



1096

Any person in whom the title of real estate is vested, who shall afterwards, from any cause, have his or her name changed, must, in any conveyance of said real estate so held, set forth the name in which he or she derived title to said real estate. Any conveyance, though recorded as provided by law, which does not comply with the foregoing provision shall not impart constructive notice of the contents thereof to subsequent purchasers and encumbrancers, but such conveyance is valid as between the parties thereto and those who have notice thereof.

(Amended by Stats. 1947, Ch. 1314.)



1097

No vendor or lessor of a single family residential property shall contract for or exact any fee in excess of ten dollars ($10) for the act of signing and delivering a document in connection with the transfer, cancellation or reconveyance of any title or instrument at the time the buyer or lessee exercises an option to buy, or completes performance of the contract for the sale of, the property.

The provisions of this section shall apply prospectively only.

(Added by Stats. 1965, Ch. 352.)



1098

A “transfer fee” is any fee payment requirement imposed within a covenant, restriction, or condition contained in any deed, contract, security instrument, or other document affecting the transfer or sale of, or any interest in, real property that requires a fee be paid upon transfer of the real property. A transfer fee does not include any of the following:

(a) Fees or taxes imposed by a governmental entity.

(b) Fees pursuant to mechanics’ liens.

(c) Fees pursuant to court-ordered transfers, payments, or judgments.

(d) Fees pursuant to property agreements in connection with a legal separation or dissolution of marriage.

(e) Fees, charges, or payments in connection with the administration of estates or trusts pursuant to Division 7 (commencing with Section 7000), Division 8 (commencing with Section 13000), or Division 9 (commencing with Section 15000) of the Probate Code.

(f) Fees, charges, or payments imposed by lenders or purchasers of loans, as these entities are described in subdivision (c) of Section 10232 of the Business and Professions Code.

(g) Assessments, charges, penalties, or fees authorized by the Davis-Stirling Common Interest Development Act (Part 5 (commencing with Section 4000) of Division 4) or by the Commercial and Industrial Common Interest Development Act (Part 5.3 (commencing with Section 6500) of Division 4).

(h) Fees, charges, or payments for failing to comply with, or for transferring the real property prior to satisfying, an obligation to construct residential improvements on the real property.

(i) Any fee reflected in a document recorded against the property on or before December 31, 2007, that is separate from any covenants, conditions, and restrictions, and that substantially complies with subdivision (a) of Section 1098.5 by providing a prospective transferee notice of the following:

(1) Payment of a transfer fee is required.

(2) The amount or method of calculation of the fee.

(3) The date or circumstances under which the transfer fee payment requirement expires, if any.

(4) The entity to which the fee will be paid.

(5) The general purposes for which the fee will be used.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 32) by Stats. 2013, Ch. 605, Sec. 14. Effective January 1, 2014.)



1098.5

(a) For transfer fees, as defined in Section 1098, imposed prior to January 1, 2008, the receiver of the fee, as a condition of payment of the fee on or after January 1, 2009, shall record, on or before December 31, 2008, against the real property in the office of the county recorder for the county in which the real property is located a separate document that meets all of the following requirements:

(1) The title of the document shall be “Payment of Transfer Fee Required” in at least 14-point boldface type.

(2) The document shall include all of the following information:

(A) The names of all current owners of the real property subject to the transfer fee, and the legal description and assessor’s parcel number for the affected real property.

(B) The amount, if the fee is a flat amount, or the percentage of the sales price constituting the cost of the fee.

(C) If the real property is residential property, actual dollar-cost examples of the fee for a home priced at two hundred fifty thousand dollars ($250,000), five hundred thousand dollars ($500,000), and seven hundred fifty thousand dollars ($750,000).

(D) The date or circumstances under which the transfer fee payment requirement expires, if any.

(E) The purpose for which the funds from the fee will be used.

(F) The entity to which funds from the fee will be paid and specific contact information regarding where the funds are to be sent.

(G) The signature of the authorized representative of the entity to which funds from the fee will be paid.

(b) When a transfer fee, as defined in Section 1098, is imposed upon real property on or after January 1, 2008, the person or entity imposing the transfer fee, as a condition of payment of the fee, shall record in the office of the county recorder for the county in which the real property is located, concurrently with the instrument creating the transfer fee requirement, a separate document that meets all of the following requirements:

(1) The title of the document shall be “Payment of Transfer Fee Required” in at least 14-point boldface type.

(2) The document shall include all of the following information:

(A) The names of all current owners of the real property subject to the transfer fee, and the legal description and assessor’s parcel number for the affected real property.

(B) The amount, if the fee is a flat amount, or the percentage of the sales price constituting the cost of the fee.

(C) If the real property is residential property, actual dollar-cost examples of the fee for a home priced at two hundred fifty thousand dollars ($250,000), five hundred thousand dollars ($500,000), and seven hundred fifty thousand dollars ($750,000).

(D) The date or circumstances under which the transfer fee payment requirement expires, if any.

(E) The purpose for which the funds from the fee will be used.

(F) The entity to which funds from the fee will be paid and specific contact information regarding where the funds are to be sent.

(G) The signature of the authorized representative of the entity to which funds from the fee will be paid.

(c) The recorder shall only be responsible for examining that the document required by subdivision (a) or (b) contains the information required by subparagraphs (A), (F), and (G) of paragraph (2) of subdivision (a) or (b). The recorder shall index the document under the names of the persons and entities identified in subparagraphs (A) and (F) of paragraph (2) of subdivision (a) or (b). The recorder shall not examine any other information contained in the document required by subdivision (a) or (b).

(Added by Stats. 2007, Ch. 689, Sec. 2. Effective January 1, 2008.)



1099

(a) As soon as practical before transfer of title of any real property or the execution of a real property sales contract as defined in Section 2985, the transferor, fee owner, or his agent, shall deliver to the transferee a copy of a structural pest control inspection report prepared pursuant to Section 8516 of the Business and Professions Code upon which any certification in accordance with Section 8519 of the Business and Professions Code may be made, provided that certification or preparation of a report is a condition of the contract effecting that transfer, or is a requirement imposed as a condition of financing such transfer.

(b) If a notice of work completed as contemplated by Section 8518 of the Business and Professions Code, indicating action by a structural pest control licensee in response to an inspection report delivered or to be delivered under provisions of subdivision (a), or a certification pursuant to Section 8519 of the Business and Professions Code, has been received by a transferor or his agent before transfer of title or execution of a real property sales contract as defined in Section 2985, it shall be furnished to the transferee as soon as practical before transfer of title or the execution of such real property sales contract.

(c) Delivery to a transferee as used in this section means delivery in person or by mail to the transferee himself or any person authorized to act for him in the transaction or to such additional transferees who have requested such delivery from the transferor or his agent in writing. For the purposes of this section, delivery to either husband or wife shall be deemed delivery to a transferee, unless the contract affecting the transfer states otherwise.

(d) No transfer of title of real property shall be invalidated solely because of the failure of any person to comply with the provisions of this section unless such failure is an act or omission which would be a valid ground for rescission of such transfer in the absence of this section.

(Added by Stats. 1974, Ch. 649.)






ARTICLE 1.4 - Installation of Water Use Efficiency Improvements

1101.1

The Legislature finds and declares all of the following:

(a) Adequate water supply reliability for all uses is essential to the future economic and environmental health of California.

(b) Environmentally sound strategies to meet future water supply and wastewater treatment needs are key to protecting and restoring aquatic resources in California.

(c) There is a pressing need to address water supply reliability issues raised by growing urban areas.

(d) Economic analysis by urban water agencies has identified urban water conservation as a cost-effective approach to addressing water supply needs.

(e) There are many water conservation practices that produce significant energy and other resource savings that should be encouraged as a matter of state policy.

(f) Since the 1991 signing of the “Memorandum of Understanding Regarding Urban Water Conservation in California,” many urban water and wastewater treatment agencies have gained valuable experience that can be applied to produce significant statewide savings of water, energy, and associated infrastructure costs. This experience indicates a need to regularly revise and update water conservation methodologies and practices.

(g) To address these concerns, it is the intent of the Legislature to require that residential and commercial real property built and available for use or occupancy on or before January 1, 1994, be equipped with water-conserving plumbing fixtures.

(h) It is further the intent of the Legislature that retail water suppliers are encouraged to provide incentives, financing mechanisms, and funding to assist property owners with these retrofit obligations.

(Added by Stats. 2009, Ch. 587, Sec. 1. Effective January 1, 2010.)



1101.2

Except as provided in Section 1101.7, this article shall apply to residential and commercial real property built and available for use on or before January 1, 1994.

(Added by Stats. 2009, Ch. 587, Sec. 1. Effective January 1, 2010.)



1101.3

For the purposes of this article:

(a) “Commercial real property” means any real property that is improved with, or consisting of, a building that is intended for commercial use, including hotels and motels, that is not a single-family residential real property or a multifamily residential real property.

(b) “Multifamily residential real property” means any real property that is improved with, or consisting of, a building containing more than one unit that is intended for human habitation, or any mixed residential-commercial buildings or portions thereof that are intended for human habitation. Multifamily residential real property includes residential hotels but does not include hotels and motels that are not residential hotels.

(c) “Noncompliant plumbing fixture” means any of the following:

(1) Any toilet manufactured to use more than 1.6 gallons of water per flush.

(2) Any urinal manufactured to use more than one gallon of water per flush.

(3) Any showerhead manufactured to have a flow capacity of more than 2.5 gallons of water per minute.

(4) Any interior faucet that emits more than 2.2 gallons of water per minute.

(d) “Single-family residential real property” means any real property that is improved with, or consisting of, a building containing not more than one unit that is intended for human habitation.

(e) “Water-conserving plumbing fixture” means any fixture that is in compliance with current building standards applicable to a newly constructed real property of the same type.

(f) “Sale or transfer” means the sale or transfer of an entire real property estate or the fee interest in that real property estate and does not include the sale or transfer of a partial interest, including a leasehold.

(Added by Stats. 2009, Ch. 587, Sec. 1. Effective January 1, 2010.)



1101.4

(a) On and after January 1, 2014, for all building alterations or improvements to single-family residential real property, as a condition for issuance of a certificate of final completion and occupancy or final permit approval by the local building department, the permit applicant shall replace all noncompliant plumbing fixtures with water-conserving plumbing fixtures.

(b) On or before January 1, 2017, noncompliant plumbing fixtures in any single-family residential real property shall be replaced by the property owner with water-conserving plumbing fixtures.

(c) On and after January 1, 2017, a seller or transferor of single-family residential real property shall disclose in writing to the prospective purchaser or transferee the requirements of subdivision (b) and whether the real property includes any noncompliant plumbing fixtures.

(Added by Stats. 2009, Ch. 587, Sec. 1. Effective January 1, 2010.)



1101.5

(a) On or before January 1, 2019, all noncompliant plumbing fixtures in any multifamily residential real property and in any commercial real property shall be replaced with water-conserving plumbing fixtures.

(b) An owner or the owner’s agent may enter the owner’s property for the purpose of installing, repairing, testing, and maintaining water-conserving plumbing fixtures required by this section, consistent with notice requirements of Section 1954.

(c) On and after January 1, 2019, the water-conserving plumbing fixtures required by this section shall be operating at the manufacturer’s rated water consumption at the time that the tenant takes possession. A tenant shall be responsible for notifying the owner or owner’s agent if the tenant becomes aware that a water-conserving plumbing fixture within his or her unit is not operating at the manufacturer’s rated water consumption. The owner or owner’s agent shall correct an inoperability in a water-conserving plumbing fixture upon notice by the tenant or if detected by the owner or the owner’s agent.

(d) (1) On and after January 1, 2014, all noncompliant plumbing fixtures in any multifamily residential real property and any commercial real property shall be replaced with water-conserving plumbing fixtures in the following circumstances:

(A) For building additions in which the sum of concurrent building permits by the same permit applicant would increase the floor area of the space in a building by more than 10 percent, the building permit applicant shall replace all noncompliant plumbing fixtures in the building.

(B) For building alterations or improvements in which the total construction cost estimated in the building permit is greater than one hundred fifty thousand dollars ($150,000), the building permit applicant shall replace all noncompliant plumbing fixtures that service the specific area of the improvement.

(C) Notwithstanding subparagraph (A) or (B), for any alterations or improvements to a room in a building that require a building permit and that room contains any noncompliant plumbing fixtures, the building permit applicant shall replace all noncompliant plumbing fixtures in that room.

(2) Replacement of all noncompliant plumbing fixtures with water-conserving plumbing fixtures, as described in paragraph (1), shall be a condition for issuance of a certificate of final completion and occupancy or final permit approval by the local building department.

(e) On and after January 1, 2019, a seller or transferor of multifamily residential real property or of commercial real property shall disclose to the prospective purchaser or transferee, in writing, the requirements of subdivision (a) and whether the property includes any noncompliant plumbing fixtures. This disclosure may be included in other transactional documents.

(Amended by Stats. 2013, Ch. 183, Sec. 1. Effective January 1, 2014.)



1101.6

The duty of an owner or building permit applicant to comply with the requirements of this article shall be postponed for one year from the date of issuance of a demolition permit for the building. If the building is demolished within the one-year postponement, the requirements of this article shall not apply. If the building is not demolished after the expiration of one year, the provisions of this article shall apply, subject to appeal to the local building department, even though the demolition permit is still in effect or a new demolition permit has been issued.

(Added by Stats. 2009, Ch. 587, Sec. 1. Effective January 1, 2010.)



1101.7

This article shall not apply to any of the following:

(a) Registered historical sites.

(b) Real property for which a licensed plumber certifies that, due to the age or configuration of the property or its plumbing, installation of water-conserving plumbing fixtures is not technically feasible.

(c) A building for which water service is permanently disconnected.

(Added by Stats. 2009, Ch. 587, Sec. 1. Effective January 1, 2010.)



1101.8

A city, county, or city and county, or a retail water supplier may do either of the following:

(a) Enact local ordinances or establish policies that promote compliance with this article.

(b) Enact local ordinances or establish policies that will result in a greater amount of water savings than those provided for in this article.

(Added by Stats. 2009, Ch. 587, Sec. 1. Effective January 1, 2010.)






ARTICLE 1.5 - Disclosures Upon Transfer of Residential Property

1102

(a) Except as provided in Section 1102.2, this article applies to any transfer by sale, exchange, installment land sale contract, as defined in Section 2985, lease with an option to purchase, any other option to purchase, or ground lease coupled with improvements, of real property or residential stock cooperative, improved with or consisting of not less than one nor more than four dwelling units.

(b) Except as provided in Section 1102.2, this article shall apply to a resale transaction entered into on or after January 1, 2000, for a manufactured home, as defined in Section 18007 of the Health and Safety Code, or a mobilehome, as defined in Section 18008 of the Health and Safety Code, which manufactured home or mobilehome is classified as personal property and intended for use as a residence.

(c) Any waiver of the requirements of this article is void as against public policy.

(Amended by Stats. 1999, Ch. 517, Sec. 2. Effective January 1, 2000.)



1102.1

(a) In enacting Chapter 817 of the Statutes of 1994, it was the intent of the Legislature to clarify and facilitate the use of the real estate disclosure statement, as specified in Section 1102.6. The Legislature intended the statement to be used by transferors making disclosures required under this article and by agents making disclosures required by Section 2079 on the agent’s portion of the real estate disclosure statement, in transfers subject to this article. In transfers not subject to this article, agents may make required disclosures in a separate writing. The Legislature did not intend to affect the existing obligations of the parties to a real estate contract, or their agents, to disclose any fact materially affecting the value and desirability of the property, including, but not limited to, the physical conditions of the property and previously received reports of physical inspections noted on the disclosure form set forth in Section 1102.6 or 1102.6a, and that nothing in this article shall be construed to change the duty of a real estate broker or salesperson pursuant to Section 2079.

It is also the intent of the Legislature that the delivery of a real estate transfer disclosure statement may not be waived in an “as is” sale, as held in Loughrin v. Superior Court (1993) 15 Cal. App. 4th 1188.

(b) In enacting Chapter 677 of the Statutes of 1996, it was the intent of the Legislature to clarify and facilitate the use of the manufactured home and mobilehome transfer disclosure statement applicable to the resale of a manufactured home or mobilehome pursuant to subdivision (b) of Section 1102. The Legislature intended the statements to be used by transferors making disclosures required under this article and by agents making disclosures required by Section 2079 on the agent’s portion of the disclosure statement and as required by Section 18046 of the Health and Safety Code on the dealer’s portion of the manufactured home and mobilehome transfer disclosure statement, in transfers subject to this article. In transfers not subject to this article, agents may make required disclosures in a separate writing. The Legislature did not intend to affect the existing obligations of the parties to a real estate contract, or their agents, to disclose any fact materially affecting the value and desirability of the property, including, but not limited to, the physical conditions of the property and previously received reports of physical inspections noted on the disclosure form set forth in Section 1102.6 or 1102.6a or to affect the existing obligations of the parties to a manufactured home or mobilehome purchase contract, and nothing in this article shall be construed to change the duty of a real estate broker or salesperson pursuant to Section 2079 or the duty of a manufactured home or mobilehome dealer or salesperson pursuant to Section 18046 of the Health and Safety Code.

It is also the intent of the Legislature that the delivery of a mobilehome transfer disclosure statement may not be waived in an “as is” sale.

(c) It is the intent of the Legislature that manufactured home and mobilehome dealers and salespersons and real estate brokers and salespersons use the form provided pursuant to Section 1102.6d. It is also the intent of the Legislature for sellers of manufactured homes or mobilehomes who are neither manufactured home dealers or salespersons nor real estate brokers or salespersons to use the Manufactured Home/Mobilehome Transfer Disclosure Statement contained in Section 1102.6d.

(Amended by Stats. 1999, Ch. 517, Sec. 3. Effective January 1, 2000.)



1102.2

This article does not apply to the following:

(a) Transfers which are required to be preceded by the furnishing to a prospective transferee of a copy of a public report pursuant to Section 11018.1 of the Business and Professions Code and transfers which can be made without a public report pursuant to Section 11010.4 of the Business and Professions Code.

(b) Transfers pursuant to court order, including, but not limited to, transfers ordered by a probate court in the administration of an estate, transfers pursuant to a writ of execution, transfers by any foreclosure sale, transfers by a trustee in bankruptcy, transfers by eminent domain, and transfers resulting from a decree for specific performance.

(c) Transfers to a mortgagee by a mortgagor or successor in interest who is in default, transfers to a beneficiary of a deed of trust by a trustor or successor in interest who is in default, transfers by any foreclosure sale after default, transfers by any foreclosure sale after default in an obligation secured by a mortgage, transfers by a sale under a power of sale or any foreclosure sale under a decree of foreclosure after default in an obligation secured by a deed of trust or secured by any other instrument containing a power of sale, transfers by a mortgagee or a beneficiary under a deed of trust who has acquired the real property at a sale conducted pursuant to a power of sale under a mortgage or deed of trust or a sale pursuant to a decree of foreclosure or has acquired the real property by a deed in lieu of foreclosure, transfers to the legal owner or lienholder of a manufactured home or mobilehome by a registered owner or successor in interest who is in default, or transfers by reason of any foreclosure of a security interest in a manufactured home or mobilehome.

(d) Transfers by a fiduciary in the course of the administration of a decedent’s estate, guardianship, conservatorship, or trust. This exemption shall not apply to a transfer if the trustee is a natural person who is sole trustee of a revocable trust and he or she is a former owner of the property or an occupant in possession of the property within the preceding year.

(e) Transfers from one coowner to one or more other coowners.

(f) Transfers made to a spouse, or to a person or persons in the lineal line of consanguinity of one or more of the transferors.

(g) Transfers between spouses resulting from a judgment of dissolution of marriage or of legal separation or from a property settlement agreement incidental to that judgment.

(h) Transfers by the Controller in the course of administering Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

(i) Transfers under Chapter 7 (commencing with Section 3691) or Chapter 8 (commencing with Section 3771) of Part 6 of Division 1 of the Revenue and Taxation Code.

(j) Transfers or exchanges to or from any governmental entity.

(Amended by Stats. 2000, Ch. 135, Sec. 11. Effective January 1, 2001.)



1102.3

The transferor of any real property subject to this article shall deliver to the prospective transferee the written statement required by this article, as follows:

(a) In the case of a sale, as soon as practicable before transfer of title.

(b) In the case of transfer by a real property sales contract, as defined in Section 2985, or by a lease together with an option to purchase, or a ground lease coupled with improvements, as soon as practicable before execution of the contract. For the purpose of this subdivision, “execution” means the making or acceptance of an offer.

With respect to any transfer subject to subdivision (a) or (b), the transferor shall indicate compliance with this article either on the receipt for deposit, the real property sales contract, the lease, or any addendum attached thereto or on a separate document.

If any disclosure, or any material amendment of any disclosure, required to be made by this article, is delivered after the execution of an offer to purchase, the transferee shall have three days after delivery in person or five days after delivery by deposit in the mail, to terminate his or her offer by delivery of a written notice of termination to the transferor or the transferor’s agent.

(Added by renumbering Section 1102.2 by Stats. 1995, Ch. 335, Sec. 4. Effective January 1, 1996.)



1102.3a

(a) The transferor of any manufactured home or mobilehome subject to this article shall deliver to the prospective transferee the written statement required by this article, as follows:

(1) In the case of a sale, or a lease with an option to purchase, of a manufactured home or mobilehome, involving an agent, as defined in Section 18046 of the Health and Safety Code, as soon as practicable, but no later than the close of escrow for the purchase of the manufactured home or mobilehome.

(2) In the case of a sale, or lease with an option to purchase, of a manufactured home or mobilehome, not involving an agent, as defined in Section 18046 of the Health and Safety Code, at the time of execution of any document by the prospective transferee with the transferor for the purchase of the manufactured home or mobilehome.

(b) With respect to any transfer subject to this section, the transferor shall indicate compliance with this article either on the transfer disclosure statement, any addendum thereto, or on a separate document.

(c) If any disclosure, or any material amendment of any disclosure, required to be made pursuant to subdivision (b) of Section 1102, is delivered after the execution of an offer to purchase, the transferee shall have three days after delivery in person or five days after delivery by deposit in the mail, to terminate his or her offer by delivery of a written notice of termination to the transferor.

(Added by Stats. 1999, Ch. 517, Sec. 5. Effective January 1, 2000.)



1102.4

(a) Neither the transferor nor any listing or selling agent shall be liable for any error, inaccuracy, or omission of any information delivered pursuant to this article if the error, inaccuracy, or omission was not within the personal knowledge of the transferor or that listing or selling agent, was based on information timely provided by public agencies or by other persons providing information as specified in subdivision (c) that is required to be disclosed pursuant to this article, and ordinary care was exercised in obtaining and transmitting it.

(b) The delivery of any information required to be disclosed by this article to a prospective transferee by a public agency or other person providing information required to be disclosed pursuant to this article shall be deemed to comply with the requirements of this article and shall relieve the transferor or any listing or selling agent of any further duty under this article with respect to that item of information.

(c) The delivery of a report or opinion prepared by a licensed engineer, land surveyor, geologist, structural pest control operator, contractor, or other expert, dealing with matters within the scope of the professional’s license or expertise, shall be sufficient compliance for application of the exemption provided by subdivision (a) if the information is provided to the prospective transferee pursuant to a request therefor, whether written or oral. In responding to such a request, an expert may indicate, in writing, an understanding that the information provided will be used in fulfilling the requirements of Section 1102.6 and, if so, shall indicate the required disclosures, or parts thereof, to which the information being furnished is applicable. Where such a statement is furnished, the expert shall not be responsible for any items of information, or parts thereof, other than those expressly set forth in the statement.

(Amended by Stats. 1986, Ch. 460, Sec. 4.)



1102.5

If information disclosed in accordance with this article is subsequently rendered inaccurate as a result of any act, occurrence, or agreement subsequent to the delivery of the required disclosures, the inaccuracy resulting therefrom does not constitute a violation of this article. If at the time the disclosures are required to be made, an item of information required to be disclosed is unknown or not available to the transferor, and the transferor or his or her agent has made a reasonable effort to ascertain it, the transferor may use an approximation of the information, provided the approximation is clearly identified as such, is reasonable, is based on the best information available to the transferor or his or her agent, and is not used for the purpose of circumventing or evading this article.

(Added by Stats. 1985, Ch. 1574, Sec. 2. Operative January 1, 1987, by Sec. 3 of Ch. 1574.)



1102.6

(a) The disclosures required by this article pertaining to the property proposed to be transferred are set forth in, and shall be made on a copy of, the following disclosure form:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Local Option Real Estate
Transfer Disclosure Statement appears in the hard-copy publication
of the chaptered bill. See Sec. 15 of Chapter 71, Statutes of 2014.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(b) The amendments to this section by the act adding this subdivision shall become operative on July 1, 2014.

(Amended by Stats. 2014, Ch. 71, Sec. 15. Effective January 1, 2015. Note: See published chaptered bill for complete section text; the Real Estate Transfer Disclosure Statement appears on pages 18 to 22 of Stats. 2014, Ch. 71.)



1102.6a

(a) On and after July 1, 1990, any city or county may elect to require disclosures on the form set forth in subdivision (b) in addition to those disclosures required by Section 1102.6. However, this section does not affect or limit the authority of a city or county to require disclosures on a different disclosure form in connection with transactions subject to this article pursuant to an ordinance adopted prior to July 1, 1990. An ordinance like this adopted prior to July 1, 1990, may be amended thereafter to revise the disclosure requirements of the ordinance, in the discretion of the city council or county board of supervisors.

(b) Disclosures required pursuant to this section pertaining to the property proposed to be transferred, shall be set forth in, and shall be made on a copy of, the following disclosure form:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Local Option Real Estate
Transfer Disclosure Statement appears in the hard-copy publication
of the chaptered bill. See Sec. 33 of Chapter 181, Statutes of 2012.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(c) This section does not preclude the use of addenda to the form specified in subdivision (b) to facilitate the required disclosures. This section does not preclude a city or county from using the disclosure form specified in subdivision (b) for a purpose other than that specified in this section.

(d) (1) On and after January 1, 2005, if a city or county adopts a different or additional disclosure form pursuant to this section regarding the proximity or effects of an airport, the statement in that form shall contain, at a minimum, the information in the statement “Notice of Airport in Vicinity” found in Section 11010 of the Business and Professions Code, or Section 1103.4 or 4255.

(2) On and after January 1, 2006, if a city or county does not adopt a different or additional disclosure form pursuant to this section, then the provision of an “airport influence area” disclosure pursuant to Section 11010 of the Business and Professions Code, or Section 1103.4 or 4255, or if there is not a current airport influence map, a written disclosure of an airport within two statute miles, shall be deemed to satisfy any city or county requirements for the disclosure of airports in connection with transfers of real property.

(Amended by Stats. 2012, Ch. 181, Sec. 33. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181. Note: See published chaptered bill for complete section text; the Local Option Real Estate Transfer Disclosure Statement appears on pages 26 and 27 of Ch. 181.)



1102.6b

(a) This section applies to all transfers of real property for which all of the following apply:

(1) The transfer is subject to this article.

(2) The property being transferred is subject to a continuing lien securing the levy of special taxes pursuant to the Mello-Roos Community Facilities Act (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code), to a fixed lien assessment collected in installments to secure bonds issued pursuant to the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), or to a contractual assessment program authorized pursuant to Chapter 29 (commencing with Section 5898.10) of Part 3 of Division 7 of the Streets and Highway Code.

(3) A notice is not required pursuant to Section 53341.5 of the Government Code.

(b) In addition to any other disclosure required pursuant to this article, the seller of any real property subject to this section shall make a good faith effort to obtain a disclosure notice concerning the special tax as provided for in Section 53340.2 of the Government Code, or a disclosure notice concerning an assessment installment as provided in Section 53754 of the Government Code, from each local agency that levies a special tax pursuant to the Mello-Roos Community Facilities Act, or that collects assessment installments to secure bonds issued pursuant to the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), or a disclosure notice concerning the contractual assessment as provided in Section 5898.24 of the Streets and Highways Code, on the property being transferred, and shall deliver that notice or those notices to the prospective purchaser, as long as the notices are made available by the local agency.

(c)  (1) The seller of real property subject to this section may satisfy the disclosure notice requirements in regard to the bonds issued pursuant to the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) by delivering a disclosure notice that is substantially equivalent and obtained from another source, until December 31, 2004.

(2) The seller of real property subject to this section may satisfy the disclosure notice requirements in regard to the assessments collected under the contractual assessment program authorized pursuant to Chapter 29 (commencing with Section 5898.10) of Part 3 of Division 7 of the Streets and Highway Code by delivering a disclosure notice that is substantially equivalent and obtained from another source.

(3) For the purposes of this section, a substantially equivalent disclosure notice includes, but is not limited to, a copy of the most recent year’s property tax bill or an itemization of current assessment amounts applicable to the property.

(d) (1) Notwithstanding subdivision (c), at any time after the effective date of this section, the seller of real property subject to this section may satisfy the disclosure notice requirements of this section by delivering a disclosure notice obtained from a nongovernmental source that satisfies the requirements of paragraph (2).

(2) A notice provided by a private entity other than a designated office, department, or bureau of the levying entity may be modified as needed to clearly and accurately describe a special tax pursuant to the Mello-Roos Community Facilities Act levied against the property or to clearly and accurately consolidate information about two or more districts that levy or are authorized to levy a special tax pursuant to the Mello-Roos Community Facilities Act against the property, and shall include the name of the Mello-Roos entity levying taxes against the property, the annual tax due for the Mello-Roos entity for the current tax year, the maximum tax that may be levied against the property in any year, the percentage by which the maximum tax for the Mello-Roos entity may increase per year, and the date until the tax may be levied against the property for the Mello-Roos entity and a contact telephone number, if available, for further information about the Mello-Roos entity. A notice provided by a private entity other than a designated office, department, or bureau of the levying entity may be modified as needed to clearly and accurately describe special assessments and bonds pursuant to the Improvement Bond Act of 1915 levied against the property, or to clearly and accurately consolidate information about two or more districts that levy or are authorized to levy special assessments and bonds pursuant to the Improvement Bond Act of 1915 against the property, and shall include the name of the special assessments and bonds issued pursuant to the Improvement Bond Act of 1915, the current annual tax on the property for the special assessments and bonds issued pursuant to the Improvement Bond Act of 1915 and a contact telephone number, if available, for further information about the special assessments and bonds issued pursuant to the Improvement Bond Act of 1915.

(3) This section does not change the ability to make disclosures pursuant to Section 1102.4 of the Civil Code.

(e) If a disclosure received pursuant to subdivision (b), (c), or (d) has been delivered to the transferee, a seller or his or her agent is not required to provide additional information concerning, and information in the disclosure shall be deemed to satisfy the responsibility of the seller or his or her agent to inform the transferee regarding the special tax or assessment installments and the district. Notwithstanding subdivision (b), (c), or (d), nothing in this section imposes a duty to discover a special tax or assessment installments or the existence of any levying district not actually known to the agents.

(Amended by Stats. 2009, Ch. 444, Sec. 1. Effective January 1, 2010.)



1102.6c

(a) In addition to any other disclosure required pursuant to this article, it shall be the sole responsibility of the seller of any real property subject to this article, or his or her agent, to deliver to the prospective purchaser a disclosure notice that includes both of the following:

(1) A notice, in at least 12-point type or a contrasting color, as follows:

“California property tax law requires the Assessor to revalue real property at the time the ownership of the property changes. Because of this law, you may receive one or two supplemental tax bills, depending on when your loan closes.

The supplemental tax bills are not mailed to your lender. If you have arranged for your property tax payments to be paid through an impound account, the supplemental tax bills will not be paid by your lender. It is your responsibility to pay these supplemental bills directly to the Tax Collector.

If you have any question concerning this matter, please call your local Tax Collector’s Office.”

(2) A title, in at least 14-point type or a contrasting color, that reads as follows: “Notice of Your ’Supplemental’ Property Tax Bill.”

(b) The disclosure notice requirements of this section may be satisfied by delivering a disclosure notice pursuant to Section 1102.6b that satisfies the requirements of subdivision (a).

(Added by Stats. 2005, Ch. 392, Sec. 2. Effective January 1, 2006.)



1102.6d

Except for manufactured homes and mobilehomes located in a common interest development governed by Part 5 (commencing with Section 4000) of Division 4, the disclosures applicable to the resale of a manufactured home or mobilehome pursuant to subdivision (b) of Section 1102 are set forth in, and shall be made on a copy of, the following disclosure form:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Manufactured Home and Mobilehome
Transfer Disclosure Statement appears in the hard-copy publication
of the chaptered bill. See Sec. 34 of Chapter 181, Statutes of 2012.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(Amended by Stats. 2012, Ch. 181, Sec. 34. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181. Note: See published chaptered bill for complete section text; the Manufactured Home and Mobilehome Transfer Disclosure Statement appears on pages 29 to 33 of Ch. 181.)



1102.6e

If a property being transferred on or after January 1, 2008, is subject to a transfer fee, as defined in Section 1098, the transferor shall provide, at the same time as the transfer disclosure statement required pursuant to Section 1102.6 is provided, an additional disclosure statement containing all of the following:

(a) Notice that payment of a transfer fee is required upon transfer of the property.

(b) The amount of the fee required for the asking price of the real property and a description of how the fee is calculated.

(c) Notice that the final amount of the fee may be different if the fee is based upon a percentage of the final sale price.

(d) The entity to which funds from the fee will be paid.

(e) The purposes for which funds from the fee will be used.

(f) The date or circumstances under which the obligation to pay the transfer fee expires, if any.

(Added by Stats. 2007, Ch. 689, Sec. 3. Effective January 1, 2008.)



1102.7

Each disclosure required by this article and each act which may be performed in making the disclosure, shall be made in good faith. For purposes of this article, “good faith” means honesty in fact in the conduct of the transaction.

(Added by Stats. 1985, Ch. 1574, Sec. 2. Operative January 1, 1987, by Sec. 3 of Ch. 1574.)



1102.8

The specification of items for disclosure in this article does not limit or abridge any obligation for disclosure created by any other provision of law or which may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction.

(Added by Stats. 1985, Ch. 1574, Sec. 2. Operative January 1, 1987, by Sec. 3 of Ch. 1574.)



1102.9

Any disclosure made pursuant to this article may be amended in writing by the transferor or his or her agent, but the amendment shall be subject to Section 1102.3 or 1102.3a.

(Amended by Stats. 1999, Ch. 517, Sec. 7. Effective January 1, 2000.)



1102.10

Delivery of disclosures required by this article shall be by personal delivery to the tranferee or by mail to the prospective transferee. For the purposes of this article, delivery to the spouse of a transferee shall be deemed delivery to the transferee, unless provided otherwise by contract.

(Added by Stats. 1985, Ch. 1574, Sec. 2. Operative January 1, 1987, by Sec. 3 of Ch. 1574.)



1102.11

Any person or entity, other than a real estate licensee licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, acting in the capacity of an escrow agent for the transfer of real property subject to this article shall not be deemed the agent of the transferor or transferee for purposes of the disclosure requirements of this article, unless the person or entity is empowered to so act by an express written agreement to that effect. The extent of such an agency shall be governed by the written agreement.

(Added by Stats. 1985, Ch. 1574, Sec. 2. Operative January 1, 1987, by Sec. 3 of Ch. 1574.)



1102.12

(a) If more than one licensed real estate broker is acting as an agent in a transaction subject to this article, the broker who has obtained the offer made by the transferee shall, except as otherwise provided in this article, deliver the disclosure required by this article to the transferee, unless the transferor has given other written instructions for delivery.

(b) If a licensed real estate broker responsible for delivering the disclosures under this section cannot obtain the disclosure document required and does not have written assurance from the transferee that the disclosure has been received, the broker shall advise the transferee in writing of his or her rights to the disclosure. A licensed real estate broker responsible for delivering disclosures under this section shall maintain a record of the action taken to effect compliance in accordance with Section 10148 of the Business and Professions Code.

(Amended by Stats. 1986, Ch. 460, Sec. 6.)



1102.13

No transfer subject to this article shall be invalidated solely because of the failure of any person to comply with any provision of this article. However, any person who willfully or negligently violates or fails to perform any duty prescribed by any provision of this article shall be liable in the amount of actual damages suffered by a transferee.

(Added by Stats. 1985, Ch. 1574, Sec. 2. Operative January 1, 1987, by Sec. 3 of Ch. 1574.)



1102.14

(a) As used in this article, “listing agent” means listing agent as defined in subdivision (f) of Section 1086.

(b) As used in this article, “selling agent” means selling agent as defined in subdivision (g) of Section 1086, exclusive of the requirement that the agent be a participant in a multiple listing service as defined in Section 1087.

(Added by Stats. 1986, Ch. 460, Sec. 7.)



1102.15

The seller of residential real property subject to this article who has actual knowledge of any former federal or state ordnance locations within the neighborhood area shall give written notice of that knowledge as soon as practicable before transfer of title.

For purposes of this section, “former federal or state ordnance locations” means an area identified by an agency or instrumentality of the federal or state government as an area once used for military training purposes which may contain potentially explosive munitions. “Neighborhood area” means within one mile of the residential real property.

The disclosure required by this section does not limit or abridge any obligation for disclosure created by any other law or that may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction.

(Added by Stats. 1989, Ch. 294, Sec. 1.)



1102.155

(a) (1) The seller of residential real property subject to this article shall disclose, in writing, that Section 1101.4 of the Civil Code requires that California single-family residences be equipped with water-conserving plumbing fixtures on or before January 1, 2017, and shall disclose whether the property includes any noncompliant plumbing fixtures.

(2) The seller shall affirm that this representation is that of the seller and not a representation of any agent, and that this disclosure is not intended to be part of any contract between the buyer and the seller. The seller shall further affirm that this disclosure is not a warranty of any kind by the seller or any agent representing any principal in the transaction and is not a substitute for any inspections that or warranties any principal may wish to obtain.

(b) This section shall become operative on January 1, 2017.

(Added by Stats. 2009, Ch. 587, Sec. 2. Effective January 1, 2010. Section operative January 1, 2017, by its own provisions.)



1102.16

The disclosure of the existence of any window security bars and any safety release mechanism on those window security bars shall be made pursuant to Section 1102.6 or 1102.6a of the Civil Code.

(Amended by Stats. 2004, Ch. 183, Sec. 26. Effective January 1, 2005.)



1102.17

The seller of residential real property subject to this article who has actual knowledge that the property is adjacent to, or zoned to allow, an industrial use described in Section 731a of the Code of Civil Procedure, or affected by a nuisance created by such a use, shall give written notice of that knowledge as soon as practicable before transfer of title.

(Amended by Stats. 2004, Ch. 66, Sec. 2. Effective January 1, 2005.)






ARTICLE 1.7 - Disclosure of Natural and Environmental Hazards, Right-to-Farm, and Other Disclosures Upon Transfer of Residential Property

1103

(a) Except as provided in Section 1103.1, this article applies to the transfer by sale, exchange, installment land sale contract, as defined in Section 2985, lease with an option to purchase, any other option to purchase, or ground lease coupled with improvements, of any real property described in subdivision (c), or residential stock cooperative, improved with or consisting of not less than one nor more than four dwelling units.

(b) Except as provided in Section 1103.1, this article shall apply to a resale transaction entered into on or after January 1, 2000, for a manufactured home, as defined in Section 18007 of the Health and Safety Code, that is classified as personal property intended for use as a residence, or a mobilehome, as defined in Section 18008 of the Health and Safety Code, that is classified as personal property intended for use as a residence, if the real property on which the manufactured home or mobilehome is located is real property described in subdivision (c).

(c) This article shall apply to the transactions described in subdivisions (a) and (b) only if the transferor or his or her agent is required by one or more of the following to disclose the property’s location within a hazard zone:

(1) A person who is acting as an agent for a transferor of real property that is located within a special flood hazard area (any type Zone “A” or “V”) designated by the Federal Emergency Management Agency, or the transferor if he or she is acting without an agent, shall disclose to any prospective transferee the fact that the property is located within a special flood hazard area if either:

(A) The transferor, or the transferor’s agent, has actual knowledge that the property is within a special flood hazard area.

(B) The local jurisdiction has compiled a list, by parcel, of properties that are within the special flood hazard area and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the parcel list.

(2) A person who is acting as an agent for a transferor of real property that is located within an area of potential flooding designated pursuant to Section 8589.5 of the Government Code, or the transferor if he or she is acting without an agent, shall disclose to any prospective transferee the fact that the property is located within an area of potential flooding if either:

(A) The transferor, or the transferor’s agent, has actual knowledge that the property is within an inundation area.

(B) The local jurisdiction has compiled a list, by parcel, of properties that are within the inundation area and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the parcel list.

(3) A transferor of real property that is located within a very high fire hazard severity zone, designated pursuant to Section 51178 of the Government Code, shall disclose to any prospective transferee the fact that the property is located within a very high fire hazard severity zone and is subject to the requirements of Section 51182 of the Government Code if either:

(A) The transferor, or the transferor’s agent, has actual knowledge that the property is within a very high fire hazard severity zone.

(B) A map that includes the property has been provided to the local agency pursuant to Section 51178 of the Government Code and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map and any information regarding changes to the map received by the local agency.

(4) A person who is acting as an agent for a transferor of real property that is located within an earthquake fault zone, designated pursuant to Section 2622 of the Public Resources Code, or the transferor if he or she is acting without an agent, shall disclose to any prospective transferee the fact that the property is located within a delineated earthquake fault zone if either:

(A) The transferor, or the transferor’s agent, has actual knowledge that the property is within a delineated earthquake fault zone.

(B) A map that includes the property has been provided to the city or county pursuant to Section 2622 of the Public Resources Code and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map and any information regarding changes to the map received by the county.

(5) A person who is acting as an agent for a transferor of real property that is located within a seismic hazard zone, designated pursuant to Section 2696 of the Public Resources Code, or the transferor if he or she is acting without an agent, shall disclose to any prospective transferee the fact that the property is located within a seismic hazard zone if either:

(A) The transferor, or the transferor’s agent, has actual knowledge that the property is within a seismic hazard zone.

(B) A map that includes the property has been provided to the city or county pursuant to Section 2696 of the Public Resources Code and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map and any information regarding changes to the map received by the county.

(6) A transferor of real property that is located within a state responsibility area determined by the board, pursuant to Section 4125 of the Public Resources Code, shall disclose to any prospective transferee the fact that the property is located within a wildland area that may contain substantial forest fire risks and hazards and is subject to the requirements of Section 4291 if either:

(A) The transferor, or the transferor’s agent, has actual knowledge that the property is within a wildland fire zone.

(B) A map that includes the property has been provided to the city or county pursuant to Section 4125 of the Public Resources Code and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map and any information regarding changes to the map received by the county.

(d) Any waiver of the requirements of this article is void as against public policy.

(Amended by Stats. 2004, Ch. 183, Sec. 27. Effective January 1, 2005.)



1103.1

(a) This article does not apply to the following transfers:

(1) Transfers pursuant to court order, including, but not limited to, transfers ordered by a probate court in administration of an estate, transfers pursuant to a writ of execution, transfers by any foreclosure sale, transfers by a trustee in bankruptcy, transfers by eminent domain, and transfers resulting from a decree for specific performance.

(2) Transfers to a mortgagee by a mortgagor or successor in interest who is in default, transfers to a beneficiary of a deed of trust by a trustor or successor in interest who is in default, transfers by any foreclosure sale after default, transfers by any foreclosure sale after default in an obligation secured by a mortgage, transfers by a sale under a power of sale or any foreclosure sale under a decree of foreclosure after default in an obligation secured by a deed of trust or secured by any other instrument containing a power of sale, or transfers by a mortgagee or a beneficiary under a deed of trust who has acquired the real property at a sale conducted pursuant to a power of sale under a mortgage or deed of trust or a sale pursuant to a decree of foreclosure or has acquired the real property by a deed in lieu of foreclosure.

(3) Transfers by a fiduciary in the course of the administration of a decedent’s estate, guardianship, conservatorship, or trust.

(4) Transfers from one coowner to one or more other coowners.

(5) Transfers made to a spouse, or to a person or persons in the lineal line of consanguinity of one or more of the transferors.

(6) Transfers between spouses resulting from a judgment of dissolution of marriage or of legal separation of the parties or from a property settlement agreement incidental to that judgment.

(7) Transfers by the Controller in the course of administering Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

(8) Transfers under Chapter 7 (commencing with Section 3691) or Chapter 8 (commencing with Section 3771) of Part 6 of Division 1 of the Revenue and Taxation Code.

(9) Transfers or exchanges to or from any governmental entity.

(b) Transfers not subject to this article may be subject to other disclosure requirements, including those under Sections 8589.3, 8589.4, and 51183.5 of the Government Code and Sections 2621.9, 2694, and 4136 of the Public Resources Code. In transfers not subject to this article, agents may make required disclosures in a separate writing.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.2

(a) The disclosures required by this article are set forth in, and shall be made on a copy of, the following Natural Hazard Disclosure Statement:

NATURAL HAZARD DISCLOSURE STATEMENT

This statement applies to the following property:

The transferor and his or her agent(s) or a third-party consultant disclose the following information with the knowledge that even though this is not a warranty, prospective transferees may rely on this information in deciding whether and on what terms to purchase the subject property. Transferor hereby authorizes any agent(s) representing any principal(s) in this action to provide a copy of this statement to any person or entity in connection with any actual or anticipated sale of the property.

The following are representations made by the transferor and his or her agent(s) based on their knowledge and maps drawn by the state and federal governments. This information is a disclosure and is not intended to be part of any contract between the transferee and transferor.

THIS REAL PROPERTY LIES WITHIN THE FOLLOWING
HAZARDOUS AREA(S):

A SPECIAL FLOOD HAZARD AREA (Any type Zone “A” or “V”) designated by the Federal Emergency Management Agency.

Yes ____ No ____ Do not know and
_____ information not
_____ available from local
_____ jurisdiction ____

AN AREA OF POTENTIAL FLOODING shown on a dam failure inundation map pursuant to Section 8589.5 of the Government Code.

Yes ____ No ____ Do not know and
_____ information not
_____ available from local
_____ jurisdiction ____

A VERY HIGH FIRE HAZARD SEVERITY ZONE pursuant to Section 51178 or 51179 of the Government Code. The owner of this property is subject to the maintenance requirements of Section 51182 of the Government Code.

Yes ____ No ____

A WILDLAND AREA THAT MAY CONTAIN SUBSTANTIAL FOREST FIRE RISKS AND HAZARDS pursuant to Section 4125 of the Public Resources Code. The owner of this property is subject to the maintenance requirements of Section 4291 of the Public Resources Code. Additionally, it is not the state’s responsibility to provide fire protection services to any building or structure located within the wildlands unless the Department of Forestry and Fire Protection has entered into a cooperative agreement with a local agency for those purposes pursuant to Section 4142 of the Public Resources Code.

Yes ____ No ____

AN EARTHQUAKE FAULT ZONE pursuant to Section 2622 of the Public Resources Code.

Yes ____ No ____

A SEISMIC HAZARD ZONE pursuant to Section 2696 of the Public
Resources Code.

Yes (Landslide Zone)____________ Yes (Liquefaction Zone) ______

No ____ Map not yet released by

state ____

THESE HAZARDS MAY LIMIT YOUR ABILITY TO DEVELOP THE REAL PROPERTY, TO OBTAIN INSURANCE, OR TO RECEIVE ASSISTANCE AFTER A DISASTER.

THE MAPS ON WHICH THESE DISCLOSURES ARE BASED ESTIMATE WHERE NATURAL HAZARDS EXIST. THEY ARE NOT DEFINITIVE INDICATORS OF WHETHER OR NOT A PROPERTY WILL BE AFFECTED BY A NATURAL DISASTER. TRANSFEREE(S) AND TRANSFEROR(S) MAY WISH TO OBTAIN PROFESSIONAL ADVICE REGARDING THOSE HAZARDS AND OTHER HAZARDS THAT MAY AFFECT THE PROPERTY.

Signature of Transferor(s)

Date

Signature of Transferor(s)

Date

Agent(s)

Date

Agent(s)

Date

Check only one of the following: _____

◻ Transferor(s) and their agent(s) represent that the information
herein is true and correct to the best of their knowledge as of the
date signed by the transferor(s) and agent(s).

_____

◻ Transferor(s) and their agent(s) acknowledge that they have
exercised good faith in the selection of a third-party report provider
as required in Civil Code Section 1103.7, and that the
representations made in this Natural Hazard Disclosure Statement
are based upon information provided by the independent third-party
disclosure provider as a substituted disclosure pursuant to Civil Code
Section 1103.4. Neither transferor(s) nor their agent(s) (1) has
independently verified the information contained in this statement
and report or (2) is personally aware of any errors or inaccuracies
in the information contained on the statement. This statement was
prepared by the provider below:

Third-Party

Disclosure Provider(s)

Date

Transferee represents that he or she has read and understands this
document. Pursuant to Civil Code Section 1103.8, the
representations made in this Natural Hazard Disclosure Statement
do not constitute all of the transferor’s or agent’s disclosure
obligations in this transaction.

Signature of Transferee(s)

Date

Signature of Transferee(s)

Date

(b) If an earthquake fault zone, seismic hazard zone, very high fire hazard severity zone, or wildland fire area map or accompanying information is not of sufficient accuracy or scale that a reasonable person can determine if the subject real property is included in a natural hazard area, the transferor or transferor’s agent shall mark “Yes” on the Natural Hazard Disclosure Statement. The transferor or transferor’s agent may mark “No” on the Natural Hazard Disclosure Statement if he or she attaches a report prepared pursuant to subdivision (c) of Section 1103.4 that verifies the property is not in the hazard zone. Nothing in this subdivision is intended to limit or abridge any existing duty of the transferor or the transferor’s agents to exercise reasonable care in making a determination under this subdivision.

(c) If the Federal Emergency Management Agency has issued a Letter of Map Revision confirming that a property is no longer within a special flood hazard area, then the transferor or transferor’s agent may mark “No” on the Natural Hazard Disclosure Statement, even if the map has not yet been updated. The transferor or transferor’s agent shall attach a copy of the Letter of Map Revision to the disclosure statement.

(d) If the Federal Emergency Management Agency has issued a Letter of Map Revision confirming that a property is within a special flood hazard area and the location of the letter has been posted pursuant to subdivision (g) of Section 8589.3 of the Government Code, then the transferor or transferor’s agent shall mark “Yes” on the Natural Hazard Disclosure Statement, even if the map has not yet been updated. The transferor or transferor’s agent shall attach a copy of the Letter of Map Revision to the disclosure statement.

(e) The disclosure required pursuant to this article may be provided by the transferor and the transferor’s agent in the Local Option Real Estate Disclosure Statement described in Section 1102.6a, provided that the Local Option Real Estate Disclosure Statement includes substantially the same information and substantially the same warnings that are required by this section.

(f) (1) The legal effect of a consultant’s report delivered to satisfy the exemption provided by Section 1103.4 is not changed when it is accompanied by a Natural Hazard Disclosure Statement.

(2) A consultant’s report shall always be accompanied by a completed and signed Natural Hazard Disclosure Statement.

(3) In a disclosure statement required by this section, an agent and third-party provider may cause his or her name to be preprinted in lieu of an original signature in the portions of the form reserved for signatures. The use of a preprinted name shall not change the legal effect of the acknowledgment.

(g) The disclosure required by this article is only a disclosure between the transferor, the transferor’s agents, and the transferee, and shall not be used by any other party, including, but not limited to, insurance companies, lenders, or governmental agencies, for any purpose.

(h) In any transaction in which a transferor has accepted, prior to June 1, 1998, an offer to purchase, the transferor, or his or her agent, shall be deemed to have complied with the requirement of subdivision (a) if the transferor or agent delivers to the prospective transferee a statement that includes substantially the same information and warning as the Natural Hazard Disclosure Statement.

(Amended by Stats. 2004, Ch. 66, Sec. 3. Effective January 1, 2005.)



1103.3

(a) The transferor of any real property subject to this article shall deliver to the prospective transferee the written statement required by this article, as follows:

(1) In the case of a sale, as soon as practicable before transfer of title.

(2) In the case of transfer by a real property sales contract, as defined in Section 2985, or by a lease together with an option to purchase, or a ground lease coupled with improvements, as soon as practicable before execution of the contract. For the purpose of this subdivision, “execution” means the making or acceptance of an offer.

(b) The transferor shall indicate compliance with this article either on the receipt for deposit, the real property sales contract, the lease, any addendum attached thereto, or on a separate document.

(c) If any disclosure, or any material amendment of any disclosure, required to be made pursuant to this article is delivered after the execution of an offer to purchase, the transferee shall have three days after delivery in person or five days after delivery by deposit in the mail to terminate his or her offer by delivery of a written notice of termination to the transferor or the transferor’s agent.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.4

(a) Neither the transferor nor any listing or selling agent shall be liable for any error, inaccuracy, or omission of any information delivered pursuant to this article if the error, inaccuracy, or omission was not within the personal knowledge of the transferor or the listing or selling agent, and was based on information timely provided by public agencies or by other persons providing information as specified in subdivision (c) that is required to be disclosed pursuant to this article, and ordinary care was exercised in obtaining and transmitting the information.

(b) The delivery of any information required to be disclosed by this article to a prospective transferee by a public agency or other person providing information required to be disclosed pursuant to this article shall be deemed to comply with the requirements of this article and shall relieve the transferor or any listing or selling agent of any further duty under this article with respect to that item of information.

(c) The delivery of a report or opinion prepared by a licensed engineer, land surveyor, geologist, or expert in natural hazard discovery dealing with matters within the scope of the professional’s license or expertise shall be sufficient compliance for application of the exemption provided by subdivision (a) if the information is provided to the prospective transferee pursuant to a request therefor, whether written or oral. In responding to that request, an expert may indicate, in writing, an understanding that the information provided will be used in fulfilling the requirements of Section 1103.2 and, if so, shall indicate the required disclosures, or parts thereof, to which the information being furnished is applicable. Where that statement is furnished, the expert shall not be responsible for any items of information, or parts thereof, other than those expressly set forth in the statement.

(1) In responding to the request, the expert shall determine whether the property is within an airport influence area as defined in subdivision (b) of Section 11010 of the Business and Professions Code. If the property is within an airport influence area, the report shall contain the following statement:

NOTICE OF AIRPORT IN VICINITY

This property is presently located in the vicinity of an
airport, within what is known as an airport influence area. For that
reason, the property may be subject to some of the annoyances or
inconveniences associated with proximity to airport operations
(for example: noise, vibration, or odors). Individual sensitivities
to those annoyances can vary from person to person. You may wish to
consider what airport annoyances, if any, are associated with the
property before you complete your purchase and determine whether they
are acceptable to you.

(2) In responding to the request, the expert shall determine whether the property is within the jurisdiction of the San Francisco Bay Conservation and Development Commission, as defined in Section 66620 of the Government Code. If the property is within the commission’s jurisdiction, the report shall contain the following notice:
NOTICE OF SAN FRANCISCO BAY CONSERVATION AND DEVELOPMENT COMMISSION JURISDICTION

This property is located within the jurisdiction of the San Francisco Bay Conservation and Development Commission. Use and development of property within the commission’s jurisdiction may be subject to special regulations, restrictions, and permit requirements. You may wish to investigate and determine whether they are acceptable to you and your intended use of the property before you complete your transaction.

(3) In responding to the request, the expert shall determine whether the property is presently located within one mile of a parcel of real property designated as “Prime Farmland,” “Farmland of Statewide Importance,” “Unique Farmland,” “Farmland of Local Importance,” or “Grazing Land” on the most current “Important Farmland Map” issued by the California Department of Conservation, Division of Land Resource Protection, utilizing solely the county-level GIS map data, if any, available on the Farmland Mapping and Monitoring Program Web site. If the residential property is within one mile of a designated farmland area, the report shall contain the following notice:

NOTICE OF RIGHT TO FARM

This property is located within one mile of a farm or ranch land designated on the current county-level GIS “Important Farmland Map,” issued by the California Department of Conservation, Division of Land Resource Protection. Accordingly, the property may be subject to inconveniences or discomforts resulting from agricultural operations that are a normal and necessary aspect of living in a community with a strong rural character and a healthy agricultural sector. Customary agricultural practices in farm operations may include, but are not limited to, noise, odors, dust, light, insects, the operation of pumps and machinery, the storage and disposal of manure, bee pollination, and the ground or aerial application of fertilizers, pesticides, and herbicides. These agricultural practices may occur at any time during the 24-hour day. Individual sensitivities to those practices can vary from person to person. You may wish to consider the impacts of such agricultural practices before you complete your purchase. Please be advised that you may be barred from obtaining legal remedies against agricultural practices conducted in a manner consistent with proper and accepted customs and standards pursuant to Section 3482.5 of the Civil Code or any pertinent local ordinance.

(4) In responding to the request, the expert shall determine, utilizing map coordinate data made available by the Office of Mine Reclamation, whether the property is presently located within one mile of a mine operation for which map coordinate data has been reported to the director pursuant to Section 2207 of the Public Resources Code. If the expert determines, from the available map coordinate data, that the residential property is located within one mile of a mine operation, the report shall contain the following notice:

NOTICE OF MINING OPERATIONS:

This property is located within one mile of a mine operation for which the mine owner or operator has reported mine location data to the Department of Conservation pursuant to Section 2207 of the Public Resources Code. Accordingly, the property may be subject to inconveniences resulting from mining operations. You may wish to consider the impacts of these practices before you complete your transaction.

(Amended by Stats. 2011, Ch. 253, Sec. 1. Effective January 1, 2012.)



1103.5

(a) After a transferor and his or her agent comply with Section 1103.2, they shall be relieved of further duty under this article with respect to those items of information. The transferor and his or her agent shall not be required to provide notice to the transferee if the information provided subsequently becomes inaccurate as a result of any governmental action, map revision, changed information, or other act or occurrence, unless the transferor or agent has actual knowledge that the information has become inaccurate.

(b) If information disclosed in accordance with this article is subsequently rendered inaccurate as a result of any governmental action, map revision, changed information, or other act or occurrence subsequent to the delivery of the required disclosures, the inaccuracy resulting therefrom does not constitute a violation of this article.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.7

Each disclosure required by this article and each act that may be performed in making the disclosure shall be made in good faith. For purposes of this article, “good faith” means honesty in fact in the conduct of the transaction.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.8

(a) The specification of items for disclosure in this article does not limit or abridge any obligation for disclosure created by any other provision of law or that may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction. The legislature does not intend to affect the existing obligations of the parties to a real estate contract, or their agents, to disclose any fact materially affecting the value and desirability of the property, including, but not limited to, the physical condition of the property and previously received reports of physical inspection noted on the disclosure form provided pursuant to Section 1102.6 or 1102.6a.

(b) Nothing in this article shall be construed to change the duty of a real estate broker or salesperson pursuant to Section 2079.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.9

Any disclosure made pursuant to this article may be amended in writing by the transferor or his or her agent, but the amendment shall be subject to Section 1103.3.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.10

Delivery of disclosures required by this article shall be by personal delivery to the transferee or by mail to the prospective transferee. For the purposes of this article, delivery to the spouse of a transferee shall be deemed delivery to the transferee, unless provided otherwise by contract.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.11

Any person or entity, other than a real estate licensee licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, acting in the capacity of an escrow agent for the transfer of real property subject to this article shall not be deemed the agent of the transferor or transferee for purposes of the disclosure requirements of this article, unless the person or entity is empowered to so act by an express written agreement to that effect. The extent of that agency shall be governed by the written agreement.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.12

(a) If more than one licensed real estate broker is acting as an agent in a transaction subject to this article, the broker who has obtained the offer made by the transferee shall, except as otherwise provided in this article, deliver the disclosure required by this article to the transferee, unless the transferor has given other written instructions for delivery.

(b) If a licensed real estate broker responsible for delivering the disclosures under this section cannot obtain the disclosure document required and does not have written assurance from the transferee that the disclosure has been received, the broker shall advise the transferee in writing of his or her rights to the disclosure. A licensed real estate broker responsible for delivering disclosures under this section shall maintain a record of the action taken to effect compliance in accordance with Section 10148 of the Business and Professions Code.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.13

No transfer subject to this article shall be invalidated solely because of the failure of any person to comply with any provision of this article. However, any person who willfully or negligently violates or fails to perform any duty prescribed by any provision of this article shall be liable in the amount of actual damages suffered by a transferee.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)



1103.14

(a) As used in this article, “listing agent” means listing agent as defined in subdivision (f) of Section 1086.

(b) As used in this article, “selling agent” means selling agent as defined in subdivision (g) of Section 1086, exclusive of the requirement that the agent be a participant in a multiple listing service as defined in Section 1087.

(Added by Stats. 1999, Ch. 876, Sec. 3. Effective January 1, 2000.)






ARTICLE 1.8 - Buyer’s Choice Act

1103.20

This article shall be known, and may be cited, as the Buyer’s Choice Act.

(Added by Stats. 2009, Ch. 264, Sec. 1. Effective October 11, 2009.)



1103.21

(a) The Legislature finds and declares:

(1) Sales of foreclosed properties have become a dominant portion of homes on the resale real estate market.

(2) The recent troubled real estate market has resulted in a concentration of the majority of homes available for resale within the hands of foreclosing lenders and has dramatically changed the market dynamics affecting ordinary home buyers.

(3) Preserving the fair negotiability of contract terms is an important policy goal to be preserved in real estate transactions.

(4) The potential for unfairness occasioned by the resale of large numbers of foreclosed homes on the market requires that protections against abuses be made effective immediately.

(5) The federal Real Estate Settlement Procedures Act (RESPA) creates general rules for fair negotiation of settlement services, prohibits kickbacks and specifically prohibits a seller in a federally related transaction from requiring a buyer to purchase title insurance from a particular insurer.

(6) California law does not specifically prohibit a seller from imposing, as a condition of sale of a foreclosed home, the purchase of title insurance or escrow services from a particular insurer or provider.

(7) Therefore it is necessary to add this act to California law to provide to a home buyer protection that follows the RESPA model and applies to, and prevents, the conditioning of a sale of a foreclosed home on the buyer’s purchase of title insurance from a particular insurer or title company and/or the buyer’s purchase of escrow services from a particular provider.

(b) It is the intent of the Legislature that, for the purpose of this act, the sale of a residential real property is deemed to include the receipt of an offer to purchase that residential real property.

(Added by Stats. 2009, Ch. 264, Sec. 1. Effective October 11, 2009.)



1103.22

(a) A seller of residential real property improved by four or fewer dwelling units shall not require directly or indirectly, as a condition of selling the property, that title insurance covering the property or escrow service provided in connection with the sale of the property be purchased by the buyer from a particular title insurer or escrow agent. This section does not prohibit a buyer from agreeing to accept the services of a title insurer or an escrow agent recommended by the seller if written notice of the right to make an independent selection of those services is first provided by the seller to the buyer.

(b) For purposes of this section:

(1) Escrow service” means service provided by a person licensed pursuant to Division 6 (commencing with Section 17000) of the Financial Code, or exempt from licensing pursuant to Section 17006 of the Financial Code.

(2) “Seller” means a mortgagee or beneficiary under a deed of trust who acquired title to residential real property improved by four or fewer dwelling units at a foreclosure sale, including a trustee, agent, officer, or other employee of any such mortgagee or beneficiary.

(3) “Title insurance” means insurance offered by an insurer admitted in this state to transact title insurance pursuant to Chapter 1 (commencing with Section 12340) of Part 6 of the Insurance Code.

(c) A seller who violates this section shall be liable to a buyer in an amount equal to three times all charges made for the title insurance or escrow service. In addition, any person who violates this section shall be deemed to have violated his or her license law and shall be subject to discipline by his or her licensing entity.

(d) A transaction subject to this section shall not be invalidated solely because of the failure of any person to comply with any provision of this act.

(Added by Stats. 2009, Ch. 264, Sec. 1. Effective October 11, 2009.)






ARTICLE 2 - Effect of Transfer

1104

A transfer of real property passes all easements attached thereto, and creates in favor thereof an easement to use other real property of the person whose estate is transferred in the same manner and to the same extent as such property was obviously and permanently used by the person whose estate is transferred, for the benefit thereof, at the time when the transfer was agreed upon or completed.

(Enacted 1872.)



1105

A fee simple title is presumed to be intended to pass by a grant of real property, unless it appears from the grant that a lesser estate was intended.

(Enacted 1872.)



1106

Where a person purports by proper instrument to grant real property in fee simple, and subsequently acquires any title, or claim of title thereto, the same passes by operation of law to the grantee, or his successors.

(Enacted 1872.)



1107

Every grant of an estate in real property is conclusive against the grantor, also against every one subsequently claiming under him, except a purchaser or incumbrancer who in good faith and for a valuable consideration acquires a title or lien by an instrument that is first duly recorded.

(Enacted 1872.)



1108

A grant made by the owner of an estate for life or years, purporting to transfer a greater estate than he could lawfully transfer, does not work a forfeiture of his estate, but passes to the grantee all the estate which the grantor could lawfully transfer.

(Enacted 1872.)



1109

Where a grant is made upon condition subsequent, and is subsequently defeated by the non-performance of the condition, the person otherwise entitled to hold under the grant must reconvey the property to the grantor or his successors, by grant, duly acknowledged for record.

(Enacted 1872.)



[1110.]

Section Eleven Hundred and Ten. An instrument purporting to be a grant of real property, to take effect upon condition precedent, passes the estate upon the performance of the condition.

(Amended by Code Amendments 1873-74, Ch. 612.)



1111

Grants of rents or of reversions or of remainders are good and effectual without attornments of the tenants; but no tenant who, before notice of the grant, shall have paid rent to the grantor, must suffer any damage thereby.

(Enacted 1872.)



[1112.]

Section Eleven Hundred and Twelve. A transfer of land, bounded by a highway, passes the title of the person whose estate is transferred to the soil of the highway in front to the center thereof, unless a different intent appears from the grant.

(Amended by Code Amendments 1873-74, Ch. 612.)



1113

From the use of the word “grant” in any conveyance by which an estate of inheritance or fee simple is to be passed, the following covenants, and none other, on the part of the grantor for himself and his heirs to the grantee, his heirs, and assigns, are implied, unless restrained by express terms contained in such conveyance:

1. That previous to the time of the execution of such conveyance, the grantor has not conveyed the same estate, or any right, title, or interest therein, to any person other than the grantee;

2. That such estate is at the time of the execution of such conveyance free from incumbrances done, made, or suffered by the grantor, or any person claiming under him.

Such covenants may be sued upon in the same manner as if they had been expressly inserted in the conveyance.

(Enacted 1872.)



[1114.]

Section Eleven Hundred and Fourteen. The term “incumbrances” includes taxes, assessments, and all liens upon real property.

(Amended by Code Amendments 1873-74, Ch. 612.)



1115

Lineal and collateral warrantees, with all their incidents, are abolished; but the heirs and devisees of every person who has made any covenant or agreement in reference to the title of, in, or to any real property, are answerable upon such covenant or agreement to the extent of the land descended or devised to them, in the cases and in the manner prescribed by law.

(Enacted 1872.)



1133

(a) If a lot, parcel, or unit of a subdivision is subject to a blanket encumbrance, as defined in Section 11013 of the Business and Professions Code, but is exempt from a requirement of compliance with Section 11013.2 of the Business and Professions Code, the subdivider, his or her agent, or representative, shall not sell, or lease for a term exceeding five years, the lot, parcel, or unit, nor cause it to be sold, or leased for a term exceeding five years, until the prospective purchaser or lessee of the lot, parcel, or unit has been furnished with and has signed a true copy of the following notice:

BUYER/LESSEE IS AWARE OF THE FACT THAT THE LOT, PARCEL, OR UNIT WHICH HE OR SHE IS PROPOSING TO PURCHASE OR LEASE IS SUBJECT TO A DEED OF TRUST, MORTGAGE, OR OTHER LIEN KNOWN AS A “BLANKET ENCUMBRANCE.”

IF BUYER/LESSEE PURCHASES OR LEASES THIS LOT, PARCEL, OR UNIT, HE OR SHE COULD LOSE THAT INTEREST THROUGH FORECLOSURE OF THE BLANKET ENCUMBRANCE OR OTHER LEGAL PROCESS EVEN THOUGH BUYER/LESSEE IS NOT DELINQUENT IN HIS OR HER PAYMENTS OR OTHER OBLIGATIONS UNDER THE MORTGAGE, DEED OF TRUST, OR LEASE.
______ ________________
DateSignature of
Buyer or Lessee

(b) “Subdivision,” as used in subdivision (a), means improved or unimproved land that is divided or proposed to be divided for the purpose of sale, lease, or financing, whether immediate or future, into two or more lots, parcels, or units and includes a condominium project, as defined in Section 4125 or 6542, a community apartment project, as defined in Section 4105, a stock cooperative, as defined in Section 4190 or 6566, and a limited equity housing cooperative, as defined in Section 4190.

(c) The failure of the buyer or lessee to sign the notice shall not invalidate any grant, conveyance, lease, or encumbrance.

(d) Any person or entity who willfully violates the provisions of this section shall be liable to the purchaser of a lot or unit which is subject to the provisions of this section for actual damages, and, in addition thereto, shall be guilty of a public offense punishable by a fine in an amount not to exceed five hundred dollars ($500). In an action to enforce the liability or fine, the prevailing party shall be awarded reasonable attorney’s fees.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 35) by Stats. 2013, Ch. 605, Sec. 15. Effective January 1, 2014.)



1134

(a) As soon as practicable before transfer of title for the first sale of a unit in a residential condominium, community apartment project, or stock cooperative which was converted from an existing dwelling to a condominium project, community apartment project, or stock cooperative, the owner or subdivider, or agent of the owner or subdivider, shall deliver to a prospective buyer a written statement listing all substantial defects or malfunctions in the major systems in the unit and common areas of the premises, or a written statement disclaiming knowledge of any such substantial defects or malfunctions. The disclaimer may be delivered only after the owner or subdivider has inspected the unit and the common areas and has not discovered a substantial defect or malfunction which a reasonable inspection would have disclosed.

(b) If any disclosure required to be made by this section is delivered after the execution of an agreement to purchase, the buyer shall have three days after delivery in person or five days after delivery by deposit in the mail, to terminate his or her agreement by delivery of written notice of that termination to the owner, subdivider, or agent. Any disclosure delivered after the execution of an agreement to purchase shall contain a statement describing the buyer’s right, method and time to rescind as prescribed by this subdivision.

(c) For the purposes of this section:

(1) “Major systems” includes, but is not limited to, the roof, walls, floors, heating, air conditioning, plumbing, electrical systems or components of a similar or comparable nature, and recreational facilities.

(2) Delivery to a prospective buyer of the written statement required by this section shall be deemed effected when delivered personally or by mail to the prospective buyer or to an agent thereof, or to a spouse unless the agreement provides to the contrary. Delivery shall also be made to additional prospective buyers who have made a request therefor in writing.

(3) “Prospective buyer” includes any person who makes an offer to purchase a unit in the condominium, community apartment project, or stock cooperative.

(d) Any person who willfully fails to carry out the requirements of this section shall be liable in the amount of actual damages suffered by the buyer.

(e) Nothing in this section shall preclude the injured party from pursuing any remedy available under any other provision of law.

(f) No transfer of title to a unit subject to the provisions of this chapter shall be invalid solely because of the failure of any person to comply with the requirements of this section.

(g) The written statement required by this section shall not abridge or limit any other obligation of disclosure created by any other provision of law or which is or may be required to avoid fraud, deceit, or misrepresentation in the transaction.

(Added by Stats. 1981, Ch. 811, Sec. 1. Operative July 1, 1982, by Sec. 2 of Ch. 811.)









CHAPTER 3 - Transfer of Personal Property

ARTICLE 1 - Mode of Transfer

1135

An interest in a ship can be transferred only by operation of law, or by written instrument, subscribed by the person making the transfer, or by his agent.

(Amended by Stats. 1931, Ch. 1070.)



1140

(a) For purposes of this section:

(1) The term “customer” means any individual or entity who causes or caused a molder to fabricate, cast, or otherwise make a die, mold, or form.

(2) The term “molder” means any individual or entity, including, but not limited to, a tool or die maker, who fabricates, casts, or otherwise makes a die, mold, or form.

(3) For purposes of this section, the term “within three years following the last prior use” shall be construed to include any period following the last prior use of a die, mold, or form regardless of whether or not that period precedes the effective date of this section.

(b) In the absence of any agreement to the contrary, the customer shall have all rights and title to any die, mold, or form in the possession of the molder.

(c) If a customer does not claim possession from a molder of a die, mold, or form within three years following the last prior use thereof, all rights and title to any die, mold, or form may be transferred by operation of law to the molder for the purpose of destroying or otherwise disposing of such die, mold, or form, consistent with this section.

(d) If a molder chooses to have all rights and title to any die, mold, or form transferred to the molder by operation of law, the molder shall send written notice by registered mail to the chief executive officer of the customer or, if the customer is not a business entity, to the customer himself or herself at the customer’s last known address indicating that the molder intends to terminate the customer’s rights and title by having all such rights and title transferred to the molder by operation of law pursuant to this section.

(e) If a customer does not respond in person or by mail to claim possession of the particular die, mold, or form within 120 days following the date the notice was sent, or does not make other contractual arrangements with the molder for storage thereof, all rights and title of the customer shall transfer by operation of law to the molder. Thereafter, the molder may destroy or otherwise dispose of the particular mold, tool, or die as the molder’s own property without any risk of liability to the customer, except that this section shall not be construed in any manner to affect any right of the customer, under federal patent or copyright law or any state or federal law pertaining to unfair competition.

(Amended by Stats. 1981, Ch. 290, Sec. 1.)






ARTICLE 3 - Gifts

1146

A gift is a transfer of personal property, made voluntarily, and without consideration.

(Enacted 1872.)



1147

A verbal gift is not valid, unless the means of obtaining possession and control of the thing are given, nor, if it is capable of delivery, unless there is an actual or symbolical delivery of the thing to the donee.

(Enacted 1872.)



1148

A gift, other than a gift in view of impending death, cannot be revoked by the giver.

(Amended by Stats. 1991, Ch. 1055, Sec. 2.)









CHAPTER 4 - Recording Transfers

ARTICLE 2 - Mode of Recording

1169

Instruments entitled to be recorded must be recorded by the County Recorder of the county in which the real property affected thereby is situated.

(Enacted 1872.)



[1170.]

Section Eleven Hundred and Seventy. An instrument is deemed to be recorded when, being duly acknowledged or proved and certified, it is deposited in the Recorder’s office, with the proper officer, for record.

(Amended by Code Amendments 1873-74, Ch. 612.)



1171

Grants, absolute in terms, are to be recorded in one set of books, and mortgages in another.

(Enacted 1872.)



1172

The duties of county recorders, in respect to recording instruments, are prescribed by the Government Code.

(Amended by Stats. 1959, Ch. 593.)



1173

The mode of recording transfers of ships registered under the laws of the United States is regulated by Acts of Congress.

(Enacted 1872.)






ARTICLE 3 - Proof and Acknowledgment of Instruments

1180

The proof or acknowledgment of an instrument may be made at any place within this state before a justice, retired justice, or clerk of the Supreme Court, a justice, retired justice, or clerk of any court of appeal or judge or retired judge of a superior court, or the Secretary of the Senate or Chief Clerk of the Assembly.

(Amended by Stats. 1999, Ch. 20, Sec. 1. Effective January 1, 2000.)



1181

The proof or acknowledgment of an instrument may be made before a notary public at any place within this state, or within the county or city and county in this state in which the officer specified below was elected or appointed, before either:

(a) A clerk of a superior court.

(b) A county clerk.

(c) A court commissioner.

(d) A retired judge of a municipal or justice court.

(e) A district attorney.

(f) A clerk of a board of supervisors.

(g) A city clerk.

(h) A county counsel.

(i) A city attorney.

(j) Secretary of the Senate.

(k) Chief Clerk of the Assembly.

(Amended by Stats. 2002, Ch. 784, Sec. 12. Effective January 1, 2003.)



1182

The proof or acknowledgment of an instrument may be made without this state, but within the United States, and within the jurisdiction of the officer, before any of the following:

(1) A justice, judge, or clerk of any court of record of the United States.

(2) A justice, judge, or clerk of any court of record of any state.

(3) A commissioner appointed by the Governor or Secretary of State for that purpose.

(4) A notary public.

(5) Any other officer of the state where the acknowledgment is made authorized by its laws to take such proof or acknowledgment.

(Amended by Stats. 1971, Ch. 1611.)



1183

The proof or acknowledgment of an instrument may be made without the United States, before any of the following:

(a) A minister, commissioner, or chargè d’affaires of the United States, resident and accredited in the country where the proof or acknowledgment is made.

(b) A consul, vice consul, or consular agent of the United States, resident in the country where the proof or acknowledgment is made.

(c) A judge of a court of record of the country where the proof or acknowledgment is made.

(d) Commissioners appointed by the Governor or Secretary of State for that purpose.

(e) A notary public.

If the proof or acknowledgment is made before a notary public, the signature of the notary public shall be proved or acknowledged (1) before a judge of a court of record of the country where the proof or acknowledgment is made, or (2) by any American diplomatic officer, consul general, consul, vice consul, or consular agent, or (3) by an apostille (certification) affixed to the instrument pursuant to the terms of The Hague Convention Abolishing the Requirement of Legalization for Foreign Public Documents.

(Amended by Stats. 1984, Ch. 1017, Sec. 1.)



1183.5

Any officer on active duty or performing inactive-duty training in the armed forces having the general powers of a notary public pursuant to Section 936 or 1044a of Title 10 of the United States Code (Public Law 90-632 and 101-510) and any successor statutes may perform all notarial acts for any person serving in the armed forces of the United States, wherever he or she may be, or for any spouse of a person serving in the armed forces, wherever he or she may be, or for any person eligible for legal assistance under laws and regulations of the United States, wherever he or she may be, for any person serving with, employed by, or accompanying such armed forces outside the United States and outside the Canal Zone, Puerto Rico, Guam and the Virgin Islands, and any person subject to the Uniform Code of Military Justice outside of the United States.

Any instrument acknowledged by any such officer or any oath or affirmation made before such officer shall not be rendered invalid by the failure to state therein the place of execution or acknowledgment. No seal or authentication of the officer’s certificate of acknowledgment or of any jurat signed by him or her shall be required but the officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in a form authorized by the laws of this state or in the following form:

On this the ___ day of ____, 19_, before me _____, the undersigned officer, personally appeared _____ known to me (or satisfactorily proven) to be (a) serving in the armed forces of the United States, (b) a spouse of a person serving in the armed forces of the United States, or (c) a person serving with, employed by, or accompanying the armed forces of the United States outside the United States and outside the Canal Zone, Puerto Rico, Guam, and the Virgin Islands, and to be the person whose name is subscribed to the within instrument and acknowledged that he or she executed the same. And the undersigned does further certify that he or she is at the date of this certificate a commissioned officer of the armed forces of the United States having the general powers of a notary public under the provisions of Section 936 or 1044a of Title 10 of the United States Code (Public Law 90-632 and 101-510).

Signature of officer, rank, branch of service and capacity in which signed.

To any affidavit subscribed and sworn to before such officer there shall be attached a jurat substantially in the following form:

Subscribed and sworn to before me on this ____ day of _______, 19__.

Signature of officer, rank, branch of service and capacity in which signed.

The recitals contained in any such certificate or jurat shall be prima facie evidence of the truth thereof, and any certificate of acknowledgment, oath or affirmation purporting to have been made by any commissioned officer of the Army, Air Force, Navy, Marine Corps or Coast Guard shall, notwithstanding the omission of any specific recitals therein, constitute presumptive evidence of the existence of the facts necessary to authorize such acknowledgment, oath or affirmation to be taken by the certifying officer pursuant to this section.

(Amended by Stats. 1994, Ch. 587, Sec. 1. Effective January 1, 1995.)



1184

When any of the officers mentioned in Sections 1180, 1181, 1182, and 1183 are authorized by a law to appoint a deputy, the acknowledgment or proof may be taken by such deputy, in the name of his principal.

(Amended by Stats. 1953, Ch. 457.)



1185

(a) The acknowledgment of an instrument shall not be taken unless the officer taking it has satisfactory evidence that the person making the acknowledgment is the individual who is described in and who executed the instrument.

(b) For purposes of this section, “satisfactory evidence” means the absence of information, evidence, or other circumstances that would lead a reasonable person to believe that the person making the acknowledgment is not the individual he or she claims to be and any one of the following:

(1) (A) The oath or affirmation of a credible witness personally known to the officer, whose identity is proven to the officer upon presentation of a document satisfying the requirements of paragraph (3) or (4), that the person making the acknowledgment is personally known to the witness and that each of the following are true:

(i) The person making the acknowledgment is the person named in the document.

(ii) The person making the acknowledgment is personally known to the witness.

(iii) That it is the reasonable belief of the witness that the circumstances of the person making the acknowledgment are such that it would be very difficult or impossible for that person to obtain another form of identification.

(iv) The person making the acknowledgment does not possess any of the identification documents named in paragraphs (3) and (4).

(v) The witness does not have a financial interest in the document being acknowledged and is not named in the document.

(B) A notary public who violates this section by failing to obtain the satisfactory evidence required by subparagraph (A) shall be subject to a civil penalty not exceeding ten thousand dollars ($10,000). An action to impose this civil penalty may be brought by the Secretary of State in an administrative proceeding or a public prosecutor in superior court, and shall be enforced as a civil judgment. A public prosecutor shall inform the secretary of any civil penalty imposed under this subparagraph.

(2) The oath or affirmation under penalty of perjury of two credible witnesses, whose identities are proven to the officer upon the presentation of a document satisfying the requirements of paragraph (3) or (4), that each statement in paragraph (1) is true.

(3) Reasonable reliance on the presentation to the officer of any one of the following, if the document is current or has been issued within five years:

(A) An identification card or driver’s license issued by the Department of Motor Vehicles.

(B) A passport issued by the Department of State of the United States.

(C) An inmate identification card issued by the Department of Corrections and Rehabilitation, if the inmate is in custody in prison.

(4) Reasonable reliance on the presentation of any one of the following, provided that a document specified in subparagraphs (A) to (E), inclusive, shall either be current or have been issued within five years and shall contain a photograph and description of the person named on it, shall be signed by the person, shall bear a serial or other identifying number, and, in the event that the document is a passport, shall have been stamped by the United States Citizenship and Immigration Services of the Department of Homeland Security:

(A) A passport issued by a foreign government.

(B) A driver’s license issued by a state other than California or by a Canadian or Mexican public agency authorized to issue driver’s licenses.

(C) An identification card issued by a state other than California.

(D) An identification card issued by any branch of the Armed Forces of the United States.

(E) An employee identification card issued by an agency or office of the State of California, or by an agency or office of a city, county, or city and county in this state.

(c) An officer who has taken an acknowledgment pursuant to this section shall be presumed to have operated in accordance with the provisions of law.

(d) A party who files an action for damages based on the failure of the officer to establish the proper identity of the person making the acknowledgment shall have the burden of proof in establishing the negligence or misconduct of the officer.

(e) A person convicted of perjury under this section shall forfeit any financial interest in the document.

(Amended by Stats. 2013, Ch. 159, Sec. 2. Effective January 1, 2014.)



1188

An officer taking the acknowledgment of an instrument shall endorse thereon or attach thereto a certificate pursuant to Section 1189.

(Amended by Stats. 2013, Ch. 78, Sec. 1. Effective January 1, 2014.)



1189

(a) (1) Any certificate of acknowledgment taken within this state shall include a notice at the top of the certificate of acknowledgment in an enclosed box stating: “A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.” This notice shall be legible.

(2) The physical format of the boxed notice at the top of the certificate of acknowledgment required pursuant to paragraph (3) is an example, for purposes of illustration and not limitation, of the physical format of a boxed notice fulfilling the requirements of paragraph (1).

(3) A certificate of acknowledgment taken within this state shall be in the following form:

A notary public or other officer completing this
certificate verifies only the identity of the
individual who signed the document to which this
certificate is attached, and not the truthfulness,
accuracy, or validity of that document.

_____

State of California

⎫ _____

County of

⎭ _____

_____

_____

_____

Onbefore me,

(here insert name and title of the officer),

personally appeared,

who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized
capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature(Seal)

(4) A notary public who willfully states as true any material fact that he or she knows to be false shall be subject to a civil penalty not exceeding ten thousand dollars ($10,000). An action to impose a civil penalty under this subdivision may be brought by the Secretary of State in an administrative proceeding or any public prosecutor in superior court, and shall be enforced as a civil judgment. A public prosecutor shall inform the secretary of any civil penalty imposed under this section.

(b) Any certificate of acknowledgment taken in another place shall be sufficient in this state if it is taken in accordance with the laws of the place where the acknowledgment is made.

(c) On documents to be filed in another state or jurisdiction of the United States, a California notary public may complete any acknowledgment form as may be required in that other state or jurisdiction on a document, provided the form does not require the notary to determine or certify that the signer holds a particular representative capacity or to make other determinations and certifications not allowed by California law.

(d) An acknowledgment provided prior to January 1, 1993, and conforming to applicable provisions of former Sections 1189, 1190, 1190a, 1190.1, 1191, and 1192, as repealed by Chapter 335 of the Statutes of 1990, shall have the same force and effect as if those sections had not been repealed.

(Amended by Stats. 2014, Ch. 197, Sec. 1. Effective January 1, 2015.)



1190

The certificate of acknowledgment of an instrument executed on behalf of an incorporated or unincorporated entity by a duly authorized person in the form specified in Section 1189 shall be prima facie evidence that the instrument is the duly authorized act of the entity named in the instrument and shall be conclusive evidence thereof in favor of any good faith purchaser, lessee, or encumbrancer. “Duly authorized person,” with respect to a domestic or foreign corporation, includes the president, vice president, secretary, and assistant secretary of the corporation.

(Added by Stats. 1990, Ch. 1070, Sec. 3.)



1193

Officers taking and certifying acknowledgments or proof of instruments for record, must authenticate their certificates by affixing thereto their signatures, followed by the names of their offices; also, their seals of office, if by the laws of the State or country where the acknowledgment or proof is taken, or by authority of which they are acting, they are required to have official seals.

(Enacted 1872.)



1195

(a) Proof of the execution of an instrument, when not acknowledged, may be made by any of the following:

(1) By the party executing it, or either of them.

(2) By a subscribing witness.

(3) By other witnesses, in cases mentioned in Section 1198.

(b) (1)  Proof of the execution of a power of attorney, grant deed, mortgage, deed of trust, quitclaim deed, security agreement, or any instrument affecting real property is not permitted pursuant to Section 27287 of the Government Code, though proof of the execution of a trustee’s deed or deed of reconveyance is permitted.

(2) Proof of the execution for any instrument requiring a notary public to obtain a thumbprint from the party signing the document in the notary public’s journal is not permitted.

(c) Any certificate for proof of execution taken within this state shall include a notice at the top of the certificate for proof of execution in an enclosed box stating: “A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.” This notice shall be legible.

(d) The physical format of the boxed notice at the top of the certificate for proof of execution required pursuant to subdivision (e) is an example, for purposes of illustration and not limitation, of the physical format of a boxed notice fulfilling the requirements of subdivision (c).

(e) A certificate for proof of execution taken within this state shall be in the following form:

_____

A notary public or other officer completing this
certificate verifies only the identity of the
individual who signed the document to which this
certificate is attached, and not the truthfulness,
accuracy, or validity of that document.

State of California

⎫

ss.

_____

County of

⎭

_____

On ____ (date), before me, _____ (name and title of officer), personally appeared ____ (name of subscribing witness), proved to me to be the person whose name is subscribed to the within instrument, as a witness thereto, on the oath of ____ (name of credible witness), a credible witness who is known to me and provided a satisfactory identifying document. ____ (name of subscribing witness), being by me duly sworn, said that he/she was present and saw/heard ____ (name[s] of principal[s]), the same person(s) described in and whose name(s) is/are subscribed to the within or attached instrument in his/her/their authorized capacity(ies) as (a) party(ies) thereto, execute or acknowledge executing the same, and that said affiant subscribed his/her name to the within or attached instrument as a witness at the request of ____ (name[s] of principal[s]).

WITNESS my hand and official seal.

Signature (Seal)

(Amended by Stats. 2014, Ch. 197, Sec. 2. Effective January 1, 2015.)



1196

A witness shall be proved to be a subscribing witness by the oath of a credible witness who provides the officer with any document satisfying the requirements of paragraph (3) or (4) of subdivision (b) of Section 1185.

(Amended by Stats. 2008, Ch. 67, Sec. 2. Effective January 1, 2009.)



1197

The subscribing witness must prove that the person whose name is subscribed to the instrument as a party is the person described in it, and that such person executed it, and that the witness subcribed his name thereto as a witness.

(Enacted 1872.)



1198

The execution of an instrument may be established by proof of the handwriting of the party and of a subscribing witness, if there is one, in the following cases:

1. When the parties and all the subscribing witnesses are dead; or,

2. When the parties and all the subscribing witnesses are non-residents of the State; or,

3. When the place of their residence is unknown to the party desiring the proof, and cannot be ascertained by the exercise of due diligence; or,

4. When the subscribing witness conceals himself, or cannot be found by the officer by the exercise of due diligence in attempting to serve the subpoena or attachment; or,

5. In case of the continued failure or refusal of the witness to testify, for the space of one hour, after his appearance.

(Enacted 1872.)



[1199.]

One—The existence of one or more of the conditions mentioned therein; and,

Two—That the witness testifying knew the person whose name purports to be subscribed to the instrument as a party, and is well acquainted with his signature, and that it is genuine; and,

Three—That the witness testifying personally knew the person who subscribed the instrument as a witness, and is well acquainted with his signature, and that it is genuine; and,

Four—The place of residence of the witness.

(Amended by Code Amendments 1873-74, Ch. 612.)



1200

An officer taking proof of the execution of any instrument must, in his certificate indorsed thereon or attached thereto, set forth all the matters required by law to be done or known by him, or proved before him on the proceeding, together with the names of all the witnesses examined before him, their places of residence respectively, and the substance of their testimony.

(Enacted 1872.)



1201

Officers authorized to take the proof of instruments are authorized in such proceedings:

1. To administer oaths or affirmations, as prescribed in Section 2093, Code of Civil Procedure;

2. To employ and swear interpreters;

3. To issue subpoena, as prescribed in Section 1986, Code of Civil Procedure;

4. To punish for contempt, as prescribed in Sections 1991, 1993, 1994, Code of Civil Procedure.

The civil damages and forfeiture to the party aggrieved are prescribed in Section 1992, Code of Civil Procedure.

(Enacted 1872.)



1202

When the acknowledgment or proof of the execution of an instrument is properly made, but defectively certified, any party interested may have an action in the superior court to obtain a judgment correcting the certificate.

(Amended by Stats. 1905, Ch. 445.)



1203

Any person interested under an instrument entitled to be proved for record, may institute an action in the superior court against the proper parties to obtain a judgment proving such instrument.

(Amended by Stats. 1905, Ch. 445.)



1204

A certified copy of the judgment in a proceeding instituted under either of the two preceding sections, showing the proof of the instrument, and attached thereto, entitles such instrument to record, with like effect as if acknowledged.

(Enacted 1872.)



1205

The legality of the execution, acknowledgment, proof, form, or record of any conveyance or other instrument made before this Code goes into effect, executed, acknowledged, proved, or recorded is not affected by anything contained in this Chapter, but depends for its validity and legality upon the laws in force when the act was performed.

(Enacted 1872.)



1206

All conveyances of real property made before this Code goes into effect, and acknowledged or proved according to the laws in force at the time of such making and acknowledgment or proof, have the same force as evidence, and may be recorded in the same manner and with the like effect, as conveyances executed and acknowledged in pursuance of this Chapter.

(Enacted 1872.)



1207

Any instrument affecting the title to real property, one year after the same has been copied into the proper book of record, kept in the office of any county recorder, imparts notice of its contents to subsequent purchasers and encumbrancers, notwithstanding any defect, omission, or informality in the execution of the instrument, or in the certificate of acknowledgment thereof, or the absence of any such certificate; but nothing herein affects the rights of purchasers or encumbrancers previous to the taking effect of this act. Duly certified copies of the record of any such instrument may be read in evidence with like effect as copies of an instrument duly acknowledged and recorded; provided, when such copying in the proper book of record occurred within five years prior to the trial of the action, it is first shown that the original instrument was genuine.

(Amended by Stats. 1927, Ch. 489.)






ARTICLE 4 - Effect of Recording, or the Want Thereof

1213

Every conveyance of real property or an estate for years therein acknowledged or proved and certified and recorded as prescribed by law from the time it is filed with the recorder for record is constructive notice of the contents thereof to subsequent purchasers and mortgagees; and a certified copy of such a recorded conveyance may be recorded in any other county and when so recorded the record thereof shall have the same force and effect as though it was of the original conveyance and where the original conveyance has been recorded in any county wherein the property therein mentioned is not situated a certified copy of the recorded conveyance may be recorded in the county where such property is situated with the same force and effect as if the original conveyance had been recorded in that county.

(Amended by Stats. 1989, Ch. 698, Sec. 1.)



1214

Every conveyance of real property or an estate for years therein, other than a lease for a term not exceeding one year, is void as against any subsequent purchaser or mortgagee of the same property, or any part thereof, in good faith and for a valuable consideration, whose conveyance is first duly recorded, and as against any judgment affecting the title, unless the conveyance shall have been duly recorded prior to the record of notice of action.

(Amended by Stats. 1989, Ch. 698, Sec. 2.)



1215

The term “conveyance,” as used in Sections 1213 and 1214, embraces every instrument in writing by which any estate or interest in real property is created, aliened, mortgaged, or incumbered, or by which the title to any real property may be affected, except wills.

(Enacted 1872.)



1216

No power contained in an instrument to convey or execute instruments affecting real property which has been recorded is revoked by any act of the party by whom it was executed, unless the instrument containing such revocation is also acknowledged or proved, certified and recorded, in the same office in which the instrument containing the power was recorded.

(Amended by Stats. 1970, Ch. 323.)



1217

An unrecorded instrument is valid as between the parties thereto and those who have notice thereof.

(Enacted 1872.)



1218

A certified copy of an instrument affecting the title to real property, once recorded, or a certified copy of the record of such instrument may be recorded in any other county, and, when so recorded, the record thereof has the same force and effect as though it was of the original instrument.

(Amended by Stats. 1913, Ch. 191.)



1219

Oil and gas leases may be acknowledged or proved, certified and recorded in like manner and with like effect, as grants of real property. However, an oil and gas lease may be recorded and constructive notice of the same and the contents of that lease given in the following manner:

Any person may record in the office of county recorder of any county fictitious oil and gas leases. Those fictitious oil and gas leases need not be acknowledged, or proved, or certified, to be recorded or entitled to record. Oil and gas leases shall have noted upon the face thereof that they are fictitious. The county recorder shall index and record fictitious oil and gas leases in the same manner as other oil and gas leases are recorded, and shall note on all indices and records of the same that they are fictitious. Thereafter, any of the provisions of any recorded fictitious oil and gas lease may be included for any and all purposes in any oil and gas lease by reference therein to those provisions, without setting the same forth in full, if the fictitious oil and gas lease is of record in the county in which the oil and gas lease adopting or including by reference any of the provisions of the lease is recorded. The reference shall contain a statement, as to each county in which the oil and gas lease containing such a reference is recorded, of the date the fictitious oil and gas lease was recorded, the county recorder’s office in which it is recorded, and the book or volume and the first page of the records or the recorder’s instrument number in the recorder’s office in which the fictitious oil and gas lease was recorded, and a statement by paragraph numbers or any other method that will definitely identify the same, of the specific provisions of any fictitious oil and gas lease that are being adopted and included therein. The recording of any oil and gas lease which has included any provisions by reference shall operate as constructive notice of the whole including the terms, as a part of the written contents of any oil and gas lease, of any provisions so included by reference as though the same were written in full therein. The parties bound or to be bound by provisions so adopted and included by reference shall be bound thereby in the same manner and with like effect for all purposes as though the provisions had been and were set forth in full in the oil and gas lease.

(Amended by Stats. 2009, Ch. 54, Sec. 4. Effective January 1, 2010.)



1220

Contracts for the purchase or sale of standing timber or trees, for severance or otherwise, and all instruments in writing by which any estate or interest in, or right to cut, standing timber or trees is created, aliened, mortgaged or encumbered or by which the title to any standing timber or trees may be affected, may be acknowledged or proved, certified and recorded in like manner and with like effect, as grants of real property, and all statutory provisions relating to the recordation or nonrecordation of conveyances of real property and to the effect thereof shall apply to such contracts and instruments with like effect.

Any such contracts for purchase and sale or instruments in writing affecting the title to standing timber or trees, executed and delivered before the effective date of the amendment of this section at the 1959 Regular Session of the Legislature but unrecorded before such date, shall become subject to all statutory provisions relating to the recordation or nonrecordation of conveyances of real property and to the effect thereof one year from said effective date.

(Amended by Stats. 1959, Ch. 1795.)









CHAPTER 5 - Unlawful Transfers

1227

Every instrument, other than a will, affecting an estate in real property, including every charge upon real property, or upon its rents or profits, made with intent to defraud prior or subsequent purchasers thereof, or incumbrancers thereon, is void as against every purchaser or incumbrancer, for value, of the same property, or the rents or profits thereof.

(Enacted 1872.)



1228

No instrument is to be avoided under the last section, in favor of a subsequent purchaser or incumbrancer having notice thereof at the time his purchase was made, or his lien acquired, unless the person in whose favor the instrument was made was privy to the fraud intended.

(Enacted 1872.)



1229

Where a power to revoke or modify an instrument affecting the title to, or the enjoyment of, an estate in real property, is reserved to the grantor, or given to any other person, a subsequent grant of, or charge upon, the estate, by the person having the power or revocation, in favor of a purchaser or incumbrancer for value, operates as a revocation of the original instrument, to the extent of the power, in favor of such purchaser or incumbrancer.

(Enacted 1872.)



1230

Where a person having a power of revocation, within the provisions of the last section, is not entitled to execute it until after the time at which he makes such a grant or charge as is described in that section, the power is deemed to be executed as soon as he is entitled to execute it.

(Enacted 1872.)



1231

Other provisions concerning unlawful transfers are contained in Part II, Division Fourth, of this Code, concerning the Special Relations of Debtor and Creditor.

(Enacted 1872.)









TITLE 8 - WATER RIGHTS

1414

As between appropriators, the one first in time is the first in right.

(Enacted 1872.)



1415

A person desiring to appropriate water must post a notice, in writing, in a conspicuous place at the point of intended diversion, stating therein:

1. That he claims the water there flowing to the extent of (giving the number) inches, measured under a four-inch pressure;

2. The purposes for which he claims it, and the place of intended use;

3. The means by which he intends to divert it, and the size of the flume, ditch, pipe, or aqueduct in which he intends to divert it.

A copy of the notice must, within ten days after it is posted, be recorded in the office of the recorder of the county in which it is posted. After filing such copy for record, the place of intended diversion or the place of intended use or the means by which it is intended to divert the water, may be changed by the person posting said notice or his assigns, if others are not injured by such change. This provision applies to notices already filed as well as to notices hereafter filed.

(Amended by Stats. 1903, Ch. 262.)



1416

Within sixty days after the notice is posted, the claimant must commence the excavation or construction of the works in which he intends to divert the water, or the survey, road or trail building, necessarily incident thereto, and must prosecute the work diligently and uninterruptedly to completion, unless temporarily interrupted by snows or rain; provided, that if the erection of a dam has been recommended by the California dGbris commission at or near the place where it is intended to divert the water, the claimant shall have sixty days after the completion of such dam in which to commence the excavation or construction of the works in which he intends to divert the water; provided, that whenever any city and county, or any incorporated city or town within this state makes, or has made, or acquires, or has acquired any appropriation of any of the waters of this state in accordance with the provisions of section 1415 of this code, it shall not be necessary for such city and county, city or town to commence the work for development of more of the water so claimed than is actually necessary for the immediate needs of such city and county, city or town and it shall be held to be a sufficient compliance with the requirements of this chapter, to the full amount of water stated in the notice posted and recorded, for such city and county, city or town to within sixty days make the necessary surveys, or within six months to authorize the issuance of municipal bonds, for the construction of the necessary works designed to supply such city and county, city or town with the water required for immediate use. Any appropriation heretofore made by any such city and county, city or town in connection with which surveys were at any time made, or an issue of bonds authorized for the construction of any portion of the works necessary for a diversion of any part of the water appropriated, is hereby confirmed to the full amount of water stated in the original notice or notices.

(Amended by Stats. 1911, Ch. 730.)



1417

By “completion” is meant conducting the waters to the place of intended use.

(Enacted 1872.)



1418

By a compliance with the above rules the claimant’s right to the use of the water relates back to the time the notice was posted.

(Enacted 1872.)



1419

A failure to comply with such rules deprives the claimants of the right to the use of the water as against a subsequent claimant who complies therewith.

(Enacted 1872.)



1420

Persons who have heretofore claimed the right to water, and who have not constructed works in which to divert it, and who have not diverted nor applied it to some useful purpose, must, after this Title takes effect, and within twenty days thereafter, proceed as in this Title provided, or their right ceases.

(Enacted 1872.)



1421

The Recorder of each county must keep a book, in which he must record the notices provided for in this Title.

(Enacted 1872.)



1422

If the place of intended diversion or any part of the route of intended conveyance of water so claimed, be within, and a part of, any national park, forest reservation, or other public reservation, and be so shown in the notice of appropriation of said water, then the claimant shall have sixty days, after the grant of authority to occupy and use such park or reservation for such intended purpose, within which to commence the excavation or construction of said works; provided that within sixty days after the posting of said notice of appropriation, as provided in section 1415 of the Civil Code, the claimant shall in good faith commence (and thereafter diligently and continuously, except when temporarily interrupted by snow or rain, prosecute to completion) such surveys and other work as under the regulations governing such park or reservations, may be required as preliminary to, or for use with, an application for such authority; and provided also that the claimant shall in good faith on completion of said survey and preliminary work, apply to the officer, board, or body, having charge of such park or reservation, for such authority, and shall thereafter, prosecute said application with reasonable diligence.

(Added by Stats. 1903, Ch. 272.)












DIVISION 3 - OBLIGATIONS

PART 1 - OBLIGATIONS IN GENERAL

TITLE 1 - DEFINITION OF OBLIGATIONS

1427

An obligation is a legal duty, by which a person is bound to do or not to do a certain thing.

(Enacted 1872.)



[1428.]

One—The contract of the parties; or,

Two—The operation of law. An obligation arising from operation of law may be enforced in the manner provided by law, or by civil action or proceeding.

(Amended by Code Amendments 1873-74, Ch. 612.)






TITLE 2 - INTERPRETATION OF OBLIGATIONS

CHAPTER 1 - General Rules of Interpretation

1429

The rules which govern the interpretation of contracts are prescribed by Part II of this Division. Other obligations are interpreted by the same rules by which statutes of a similar nature are interpreted.

(Enacted 1872.)






CHAPTER 2 - Joint or Several Obligations

1430

An obligation imposed upon several persons, or a right created in favor of several persons, may be:

1. Joint;

2. Several; or,

3. Joint and several.

(Enacted 1872.)



1431

Joint Liability

An obligation imposed upon several persons, or a right created in favor of several persons, is presumed to be joint, and not several, except as provided in Section 1431.2, and except in the special cases mentioned in the title on the interpretation of contracts. This presumption, in the case of a right, can be overcome only by express words to the contrary.

(Amended June 3, 1986, by initiative Proposition 51, Sec. 2. Note: Prop. 51 (the Fair Responsibility Act of 1986) includes Sections 1431.1 to 1431.5 and part of this section.)



1431.1

Findings and Declaration of Purpose

The People of the State of California find and declare as follows:

a) The legal doctrine of joint and several liability, also known as “the deep pocket rule”, has resulted in a system of inequity and injustice that has threatened financial bankruptcy of local governments, other public agencies, private individuals and businesses and has resulted in higher prices for goods and services to the public and in higher taxes to the taxpayers.

b) Some governmental and private defendants are perceived to have substantial financial resources or insurance coverage and have thus been included in lawsuits even though there was little or no basis for finding them at fault. Under joint and several liability, if they are found to share even a fraction of the fault, they often are held financially liable for all the damage. The People—taxpayers and consumers alike—ultimately pay for these lawsuits in the form of higher taxes, higher prices and higher insurance premiums.

c) Local governments have been forced to curtail some essential police, fire and other protections because of the soaring costs of lawsuits and insurance premiums.

Therefore, the People of the State of California declare that to remedy these inequities, defendants in tort actions shall be held financially liable in closer proportion to their degree of fault. To treat them differently is unfair and inequitable.

The People of the State of California further declare that reforms in the liability laws in tort actions are necessary and proper to avoid catastrophic economic consequences for state and local governmental bodies as well as private individuals and businesses.

(Added June 3, 1986, by initiative Proposition 51, Sec. 3. Note: Prop. 51 (the Fair Responsibility Act of 1986) includes Sections 1431.1 to 1431.5 and part of Section 1431.)



1431.2

Several Liability for Non-economic Damages

(a) In any action for personal injury, property damage, or wrongful death, based upon principles of comparative fault, the liability of each defendant for non-economic damages shall be several only and shall not be joint. Each defendant shall be liable only for the amount of non-economic damages allocated to that defendant in direct proportion to that defendant’s percentage of fault, and a separate judgment shall be rendered against that defendant for that amount.

(b) (1) For purposes of this section, the term “economic damages” means objectively verifiable monetary losses including medical expenses, loss of earnings, burial costs, loss of use of property, costs of repair or replacement, costs of obtaining substitute domestic services, loss of employment and loss of business or employment opportunities.

(2) For the purposes of this section, the term “non-economic damages” means subjective, non-monetary losses including, but not limited to, pain, suffering, inconvenience, mental suffering, emotional distress, loss of society and companionship, loss of consortium, injury to reputation and humiliation.

(Added June 3, 1986, by initiative Proposition 51, Sec. 4. Note: Prop. 51 (the Fair Responsibility Act of 1986) includes Sections 1431.1 to 1431.5 and part of Section 1431.)



1431.3

Nothing contained in this measure is intended, in any way, to alter the law of immunity.

(Added June 3, 1986, by initiative Proposition 51, Sec. 5. Note: In the text, "this measure" refers to Prop. 51 (the Fair Responsibility Act of 1986), which includes Sections 1431.1 to 1431.5 and part of Section 1431.)



1431.4

Amendment or Repeal of Measure.

This measure may be amended or repealed by either of the procedures set forth in this section. If any portion of subsection (a) is declared invalid, then subsection (b) shall be the exclusive means of amending or repealing this measure.

(a) This measure may be amended to further its purposes by statute, passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring and signed by the Governor, if at least 20 days prior to passage in each house the bill in its final form has been delivered to the Secretary of State for distribution to the news media.

(b) This measure may be amended or repealed by a statute that becomes effective only when approved by the electors.

(Added June 3, 1986, by initiative Proposition 51, Sec. 6. Note: In the text, "this measure" refers to Prop. 51 (the Fair Responsibility Act of 1986), which includes Sections 1431.1 to 1431.5 and part of Section 1431.)



1431.5

Severability.

If any provision of this measure, or the application of any such provision to any person or circumstances, shall be held invalid, the remainder of this measure to the extent it can be given effect, or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby, and to this end the provisions of this measure are severable.

(Added June 3, 1986, by initiative Proposition 51, Sec. 7. Note: In the text, "this measure" refers to Prop. 51 (the Fair Responsibility Act of 1986), which includes Sections 1431.1 to 1431.5 and part of Section 1431.)



1432

Except as provided in Section 877 of the Code of Civil Procedure, a party to a joint, or joint and several obligation, who satisfies more than his share of the claim against all, may require a proportionate contribution from all the parties joined with him.

(Amended by Stats. 1987, Ch. 677, Sec. 1.)






CHAPTER 3 - Conditional Obligations

1434

An obligation is conditional, when the rights or duties of any party thereto depend upon the occurrence of an uncertain event.

(Enacted 1872.)



1435

Conditions may be precedent, concurrent, or subsequent.

(Enacted 1872.)



1436

A condition precedent is one which is to be performed before some right dependent thereon accrues, or some act dependent thereon is performed.

(Enacted 1872.)



1437

Conditions concurrent are those which are mutually dependent, and are to be performed at the same time.

(Enacted 1872.)



1438

A condition subsequent is one referring to a future event, upon the happening of which the obligation becomes no longer binding upon the other party, if he chooses to avail himself of the condition.

(Enacted 1872.)



1439

Before any party to an obligation can require another party to perform any act under it, he must fulfill all conditions precedent thereto imposed upon himself; and must be able and offer to fulfill all conditions concurrent so imposed upon him on the like fulfillment by the other party, except as provided by the next section.

(Enacted 1872.)



1440

If a party to an obligation gives notice to another, before the latter is in default, that he will not perform the same upon his part, and does not retract such notice before the time at which performance upon his part is due, such other party is entitled to enforce the obligation without previously performing or offering to perform any conditions upon his part in favor of the former party.

(Enacted 1872.)



1441

A condition in a contract, the fulfillment of which is impossible or unlawful, within the meaning of the Article on the Object of Contracts, or which is repugnant to the nature of the interest created by the contract, is void.

(Enacted 1872.)



1442

A condition involving a forfeiture must be strictly interpreted against the party for whose benefit it is created.

(Enacted 1872.)






CHAPTER 4 - Alternative Obligations

1448

If an obligation requires the performance of one of two acts, in the alternative, the party required to perform has the right of selection, unless it is otherwise provided by the terms of the obligation.

(Enacted 1872.)



1449

If the party having the right of selection between alternative acts does not give notice of his selection to the other party within the time, if any, fixed by the obligation for that purpose, or, if none is so fixed, before the time at which the obligation ought to be performed, the right of selection passes to the other party.

(Enacted 1872.)



1450

The party having the right of selection between alternative acts must select one of them in its entirety, and cannot select part of one and part of another without the consent of the other party.

(Enacted 1872.)



1451

If one of the alternative acts required by an obligation is such as the law will not enforce, or becomes unlawful, or impossible of performance, the obligation is to be interpreted as though the other stood alone.

(Enacted 1872.)









TITLE 3 - TRANSFER OF OBLIGATIONS

1457

The burden of an obligation may be transferred with the consent of the party entitled to its benefit, but not otherwise, except as provided by Section 1466.

(Enacted 1872.)



1458

A right arising out of an obligation is the property of the person to whom it is due, and may be transferred as such.

(Enacted 1872.)



1459

A non-negotiable written contract for the payment of money or personal property may be transferred by indorsement, in like manner with negotiable instruments. Such indorsement shall transfer all the rights of the assignor under the instrument to the assignee, subject to all equities and defenses existing in favor of the maker at the time of the indorsement.

(Enacted 1872.)



1460

Certain covenants, contained in grants of estates in real property, are appurtenant to such estates, and pass with them, so as to bind the assigns of the covenantor and to vest in the assigns of the covenantee, in the same manner as if they had personally entered into them. Such convenants are said to run with the land.

(Enacted 1872.)



1461

The only covenants which run with the land are those specified in this Title, and those which are incidental thereto.

(Enacted 1872.)



1462

Every covenant contained in a grant of an estate in real property, which is made for the direct benefit of the property, or some part of it then in existence, runs with the land.

(Enacted 1872.)



1463

The last section includes covenants “of warranty,” “for quiet enjoyment,” or for further assurance on the part of a grantor, and covenants for the payment of rent, or of taxes or assessments upon the land, on the part of a grantee.

(Enacted 1872.)



1465

A covenant running with the land binds those only who acquire the whole estate of the covenantor in some part of the property.

(Enacted 1872.)



1466

No one, merely by reason of having acquired an estate subject to a covenant running with the land, is liable for a breach of the covenant before he acquired the estate, or after he has parted with it or ceased to enjoy its benefits.

(Enacted 1872.)



1467

Where several persons, holding by several titles, are subject to the burden or entitled to the benefit of a covenant running with the land, it must be apportioned among them according to the value of the property subject to it held by them respectively, if such value can be ascertained, and if not, then according to their respective interests in point of quantity.

(Enacted 1872.)



1468

Each covenant, made by an owner of land with the owner of other land or made by a grantor of land with the grantee of land conveyed, or made by the grantee of land conveyed with the grantor thereof, to do or refrain from doing some act on his own land, which doing or refraining is expressed to be for the benefit of the land of the convenantee, runs with both the land owned by or granted to the covenantor and the land owned by or granted to the covenantee and shall, except as provided by Section 1466, or as specifically provided in the instrument creating such covenant, and notwithstanding the provisions of Section 1465, benefit or be binding upon each successive owner, during his ownership, of any portion of such land affected thereby and upon each person having any interest therein derived through any owner thereof where all of the following requirements are met:

(a) The land of the covenantor which is to be affected by such covenants, and the land of covenantee to be benefited, are particularly described in the instrument containing such covenants;

(b) Such successive owners of the land are in such instrument expressed to be bound thereby for the benefit of the land owned by, granted by, or granted to the covenantee;

(c) Each such act relates to the use, repair, maintenance or improvement of, or payment of taxes and assessments on, such land or some part thereof, or if the land owned by or granted to each consists of undivided interests in the same parcel or parcels, the suspension of the right of partition or sale in lieu of partition for a period which is reasonable in relation to the purpose of the covenant;

(d) The instrument containing such covenants is recorded in the office of the recorder of each county in which such land or some part thereof is situated.

Where several persons are subject to the burden of any such covenant, it shall be apportioned among them pursuant to Section 1467, except that where only a portion of such land is so affected thereby, such apportionment shall be only among the several owners of such portion. This section shall apply to the mortgagee, trustee or beneficiary of a mortgage or deed of trust upon such land or any part thereof while but only while he, in such capacity, is in possession thereof.

(Amended by Stats. 1973, Ch. 474.)



1469

Each covenant made by the lessor in a lease of real property to do any act or acts on other real property which is owned by the lessor and is contiguous (except for intervening public streets, alleys or sidewalks) to the real property demised to the lessee shall, except as provided by Section 1466, be binding upon each successive owner, during his ownership, of any portion of such contiguous real property affected thereby where all of the following requirements are met:

(a) Such contiguous real property is particularly described in the lease;

(b) Such successive owners are in the lease expressed to be bound thereby for the benefit of the demised real property;

(c) Each such act relates to the use, repair, maintenance or improvement of, or payment of taxes and assessments on, such contiguous real property or some part thereof;

(d) The lease is recorded in the same manner as grants of real property, in the office of the recorder of each county in which such contiguous real property or some part thereof is situate. Such lease shall include the description of any such contiguous land described in any unrecorded instrument, the contents of which unrecorded instrument are incorporated by reference in such recorded lease.

Where several persons are subject to the burden of any such covenant, it shall be apportioned among them pursuant to Section 1467, except that where only a portion of such contiguous real property is so affected thereby, such apportionment shall be only among the several owners of such portion. This section shall apply to the mortgagee, trustee or beneficiary of a mortgage or deed of trust upon such contiguous real property or any part thereof while but only while he, in such capacity, is in possession thereof.

(Amended by Stats. 1965, Ch. 1502.)



1470

Each covenant made by the lessor in a lease of real property not to use or permit to be used contrary to the terms of such lease any other real property which is owned by the lessor and is contiguous (except for intervening public streets, alleys or sidewalks) to the real property demised to the lessee shall, except as provided by Section 1466, be binding upon each successive owner, during his ownership, of any portion of such contiguous real property affected thereby and upon each person having any interest therein derived through any owner thereof where all of the following requirements are met:

(a) Such contiguous real property is particularly described in the lease;

(b) Such successive owners and persons having any such interest are in the lease expressed to be bound thereby for the benefit of the demised real property;

(c) The lease is recorded in the same manner as grants of real property, in the office of the recorder of each county in which such contiguous real property or some part thereof is situate. Such lease shall include therein the description of any such contiguous land described in any unrecorded instrument, the contents of which unrecorded instrument are incorporated by reference in such recorded lease.

Where several persons are subject to the burden of any such covenant, it shall be apportioned among them pursuant to Section 1467, except that where only a portion of such contiguous real property is so affected thereby, such apportionment shall be only among the several owners of, and persons having any such interest in, such portion. This section shall apply to the mortgagee, trustee or beneficiary of a mortgage or deed of trust upon such contiguous real property or any part thereof while and only while he, in such capacity, is in possession thereof.

(Amended by Stats. 1963, Ch. 2054.)



1471

(a) Notwithstanding Section 1468 or any other provision of law, a covenant made by an owner of land or by the grantee of land to do or refrain from doing some act on his or her own land, which doing or refraining is expressed to be for the benefit of the covenantee, regardless of whether or not it is for the benefit of land owned by the covenantee, shall run with the land owned by or granted to the covenantor if all the following requirements are met:

(1) The land of the covenantor that is to be affected by the covenant is particularly described in the instrument containing the covenant.

(2) The successive owners of the land are expressed to be bound thereby for the benefit of the covenantee in the instrument containing the covenant.

(3) Each act that the owner or grantee will do or refrain from doing relates to the use of land and each act is reasonably necessary to protect present or future human health or safety or the environment as a result of the presence on the land of hazardous materials, as defined in Section 25260 of the Health and Safety Code.

(4) The instrument containing the covenant is recorded in the office of the recorder of each county in which the land or some portion thereof is situated and the instrument includes in its title the words: “Environmental Restriction.”

(b) Except as provided by Section 1466 or as specifically provided in the instrument creating a covenant made pursuant to this section, the covenant shall be binding upon each successive owner, during his or her ownership, of any portion of the land affected thereby and upon each person having any interest therein derived through any owner thereof.

(c) If several persons are subject to the burden of a covenant recorded pursuant to this section, it shall be apportioned among them pursuant to Section 1467, except if only a portion of the land is so affected thereby, the apportionment shall be only among the several owners of that portion.

(d) This section shall apply to the mortgagee, trustee, or beneficiary of a mortgage or deed of trust upon the land or any part thereof while, but only while, he or she, in that capacity, is in possession thereof.

(e) (1) If an instrument containing a covenant is recorded pursuant to paragraph (4) of subdivision (a) as an “Environmental Restriction,” in accordance with this section, the office of the recorder of the county may send a certified copy of the instrument to the California Environmental Protection Agency, for posting on its Web site, for informational purposes only, pursuant to Section 57012 of the Health and Safety Code, unless the instrument indicates that it is required by a board or department specified in paragraphs (1) to (3), inclusive, of subdivision (d) of Section 57012 of the Health and Safety Code.

(2) Notwithstanding any provision of law, the office of the recorder of the county and any of its employees shall not be subject to any liability under any state law or in any action for damages if the office of the recorder does not send a certified copy of the instrument pursuant to paragraph (1).

(f) The office of the recorder of the county may assess a reasonable fee, as determined by resolution of its governing body, to cover the costs of taking the action authorized by subdivision (e).

(Amended by Stats. 2002, Ch. 592, Sec. 1. Effective January 1, 2003.)






TITLE 4 - EXTINCTION OF OBLIGATIONS

CHAPTER 1 - Performance

1473

Full performance of an obligation, by the party whose duty it is to perform it, or by any other person on his behalf, and with his assent, if accepted by the creditor, extinguishes it.

(Enacted 1872.)



1474

Performance of an obligation, by one of several persons who are jointly liable under it, extinguishes the liability of all.

(Enacted 1872.)



1475

An obligation in favor of several persons is extinguished by performance rendered to any of them, except in the case of a deposit made by owners in common, or in joint ownership, which is regulated by the Title on Deposit.

(Enacted 1872.)



1476

If a creditor, or any one of two or more joint creditors, at any time directs the debtor to perform his obligation in a particular manner, the obligation is extinguished by performance in that manner, even though the creditor does not receive the benefit of such performance.

(Enacted 1872.)



1477

A partial performance of an indivisible obligation extinguishes a corresponding proportion thereof, if the benefit of such performance is voluntarily retained by the creditor, but not otherwise. If such partial performance is of such a nature that the creditor cannot avoid retaining it without injuring his own property, his retention thereof is not presumed to be voluntary.

(Enacted 1872.)



1478

Performance of an obligation for the delivery of money only, is called payment.

(Enacted 1872.)



[1479.]

One—If, at the time of performance, the intention or desire of the debtor that such performance should be applied to the extinction of any particular obligation, be manifested to the creditor, it must be so applied.

Two—If no such application be then made, the creditor, within a reasonable time after such performance, may apply it toward the extinction of any obligation, performance of which was due to him from the debtor at the time of such performance; except that if similar obligations were due to him both individually and as a trustee, he must, unless otherwise directed by the debtor, apply the performance to the extinction of all such obligations in equal proportion; and an application once made by the creditor cannot be rescinded without the consent of [the] debtor.

Three—If neither party makes such application within the time prescribed herein, the performance must be applied to the extinction of obligations in the following order; and, if there be more than one obligation of a particular class, to the extinction of all in that class, ratably:

1. Of interest due at the time of the performance.

2. Of principal due at that time.

3. Of the obligation earliest in date of maturity.

4. Of an obligation not secured by a lien or collateral undertaking.

5. Of an obligation secured by a lien or collateral undertaking.

(Amended by Code Amendments 1873-74, Ch. 612.)






CHAPTER 2 - Offer of Performance

1485

An obligation is extinguished by an offer of performance, made in conformity to the rules herein prescribed, and with intent to extinguish the obligation.

(Enacted 1872.)



1486

An offer of partial performance is of no effect.

(Enacted 1872.)



1487

An offer of performance must be made by the debtor, or by some person on his behalf and with his assent.

(Enacted 1872.)



[1488.]

Section Fourteen Hundred and Eighty-eight. An offer of performance must be made to the creditor, or to any one of two or more joint creditors, or to a person authorized by one or more of them to receive or collect what is due under the obligation, if such creditor or authorized person is present at the place where the offer may be made; and if not, wherever the creditor may be found.

(Amended by Code Amendments 1873-74, Ch. 612.)



1489

In the absence of an express provision to the contrary, an offer of performance may be made, at the option of the debtor:

1. At any place appointed by the creditor; or,

2. Wherever the person to whom the offer ought to be made can be found; or,

3. If such person cannot, with reasonable diligence, be found within this State, and within a reasonable distance from his residence or place of business, or if he evades the debtor, then at his residence or place of business, if the same can, with reasonable diligence, be found within the State; or,

4. If this cannot be done, then at any place within this State.

(Enacted 1872.)



1490

Where an obligation fixes a time for its performance, an offer of performance must be made at that time, within reasonable hours, and not before nor afterwards.

(Enacted 1872.)



1491

Where an obligation does not fix the time for its performance, an offer of performance may be made at any time before the debtor, upon a reasonable demand, has refused to perform.

(Enacted 1872.)



1492

Where delay in performance is capable of exact and entire compensation, and time has not been expressly declared to be of the essence of the obligation, an offer of performance, accompanied with an offer of such compensation, may be made at any time after it is due, but without prejudice to any rights acquired by the creditor, or by any other person, in the meantime.

(Enacted 1872.)



1493

An offer of performance must be made in good faith, and in such manner as is most likely, under the circumstances, to benefit the creditor.

(Enacted 1872.)



1494

An offer of performance must be free from any conditions which the creditor is not bound, on his part, to perform.

(Enacted 1872.)



1495

An offer of performance is of no effect if the person making it is not able and willing to perform according to the offer.

(Enacted 1872.)



1496

The thing to be delivered, if any, need not in any case be actually produced, upon an offer of performance, unless the offer is accepted.

(Enacted 1872.)



1497

A thing, when offered by way of performance, must not be mixed with other things from which it cannot be separated immediately and without difficulty.

(Enacted 1872.)



1498

When a debtor is entitled to the performance of a condition precedent to, or concurrent with, performance on his part, he may make his offer to depend upon the due performance of such condition.

(Enacted 1872.)



1499

A debtor has a right to require from his creditor a written receipt for any property delivered in performance of his obligation.

(Enacted 1872.)



1500

An obligation for the payment of money is extinguished by a due offer of payment, if the amount is immediately deposited in the name of the creditor, with some bank or savings and loan association within this state, of good repute, and notice thereof is given to the creditor.

(Amended by Stats. 1981, Ch. 632, Sec. 1. Effective September 23, 1981.)



1501

All objections to the mode of an offer of performance, which the creditor has an opportunity to state at the time to the person making the offer, and which could be then obviated by him, are waived by the creditor, if not then stated.

(Enacted 1872.)



1502

The title to a thing duly offered in performance of an obligation passes to the creditor, if the debtor at the time signifies his intention to that effect.

(Enacted 1872.)



1503

The person offering a thing, other than money, by way of performance, must, if he means to treat it as belonging to the creditor, retain it as a depositary for hire, until the creditor accepts it, or until he has given reasonable notice to the creditor that he will retain it no longer, and, if with reasonable diligence he can find a suitable depositary therefor, until he has deposited it with such person.

(Enacted 1872.)



1504

An offer of payment or other performance, duly made, though the title to the thing offered be not transferred to the creditor, stops the running of interest on the obligation, and has the same effect upon all its incidents as a performance thereof.

(Enacted 1872.)



1505

If anything is given to a creditor by way of performance, which he refuses to accept as such, he is not bound to return it without demand; but if he retains it, he is a gratuitous depositary thereof.

(Enacted 1872.)






CHAPTER 3 - Prevention of Performance or Offer

1511

The want of performance of an obligation, or of an offer of performance, in whole or in part, or any delay therein, is excused by the following causes, to the extent to which they operate:

1. When such performance or offer is prevented or delayed by the act of the creditor, or by the operation of law, even though there may have been a stipulation that this shall not be an excuse; however, the parties may expressly require in a contract that the party relying on the provisions of this paragraph give written notice to the other party or parties, within a reasonable time after the occurrence of the event excusing performance, of an intention to claim an extension of time or of an intention to bring suit or of any other similar or related intent, provided the requirement of such notice is reasonable and just;

2. When it is prevented or delayed by an irresistible, superhuman cause, or by the act of public enemies of this state or of the United States, unless the parties have expressly agreed to the contrary; or,

3. When the debtor is induced not to make it, by any act of the creditor intended or naturally tending to have that effect, done at or before the time at which such performance or offer may be made, and not rescinded before that time.

(Amended by Stats. 1965, Ch. 1730.)



[1512.]

Section Fifteen Hundred and Twelve. If the performance of an obligation be prevented by the creditor, the debtor is entitled to all the benefits which he would have obtained if it had been performed by both parties.

(Amended by Code Amendments 1873-74, Ch. 612.)



1514

If performance of an obligation is prevented by any cause excusing performance, other than the act of the creditor, the debtor is entitled to a ratable proportion of the consideration to which he would have been entitled upon full performance, according to the benefit which the creditor receives from the actual performance.

(Enacted 1872.)



1515

A refusal by a creditor to accept performance, made before an offer thereof, is equivalent to an offer and refusal, unless, before performance is actually due, he gives notice to the debtor of his willingness to accept it.

(Enacted 1872.)






CHAPTER 4 - Accord and Satisfaction

[1521.]

Section Fifteen Hundred and Twenty-one. An accord is an agreement to accept, in extinction of an obligation, something different from or less than that to which the person agreeing to accept is entitled.

(Amended by Code Amendments 1873-74, Ch. 612.)



1522

Though the parties to an accord are bound to execute it, yet it does not extinguish the obligation until it is fully executed.

(Enacted 1872.)



1523

Acceptance, by the creditor, of the consideration of an accord extinguishes the obligation, and is called satisfaction.

(Enacted 1872.)



[1524.]

Section Fifteen Hundred and Twenty-four. Part performance of an obligation, either before or after a breach thereof, when expressly accepted by the creditor in writing, in satisfaction, or rendered in pursuance of an agreement in writing for that purpose, though without any new consideration, extinguishes the obligation.

(Amended by Code Amendments 1873-74, Ch. 612.)



1525

It is the public policy of this State, in the best interests of the taxpayer and of the litigant, to encourage fair dealing and to promote justice by reducing litigated matters to the lowest level of jurisdiction.

In case of a dispute over total money due on a contract and it is conceded by the parties that part of the money is due, the debtor may pay, without condition, the amount conceded to be due, leaving to the other party all remedies to which he might otherwise be entitled as to any balance claimed.

If any conditions are attached to the payment, this section shall not be deemed to have limited the remedies available to the other party under other provisions of law on the original amount claimed.

(Added by Stats. 1963, Ch. 1495.)



1526

(a) Where a claim is disputed or unliquidated and a check or draft is tendered by the debtor in settlement thereof in full discharge of the claim, and the words “payment in full” or other words of similar meaning are notated on the check or draft, the acceptance of the check or draft does not constitute an accord and satisfaction if the creditor protests against accepting the tender in full payment by striking out or otherwise deleting that notation or if the acceptance of the check or draft was inadvertent or without knowledge of the notation.

(b) Notwithstanding subdivision (a), the acceptance of a check or draft constitutes an accord and satisfaction if a check or draft is tendered pursuant to a composition or extension agreement between a debtor and its creditors, and pursuant to that composition or extension agreement, all creditors of the same class are accorded similar treatment, and the creditor receives the check or draft with knowledge of the restriction.

A creditor shall be conclusively presumed to have knowledge of the restriction if a creditor either:

(1) Has, previous to the receipt of the check or draft, executed a written consent to the composition or extension agreement.

(2) Has been given, not less than 15 days nor more than 90 days prior to receipt of the check or draft, notice, in writing, that a check or draft will be tendered with a restrictive endorsement and that acceptance and cashing of the check or draft will constitute an accord and satisfaction.

(c) Notwithstanding subdivision (a), the acceptance of a check or draft by a creditor constitutes an accord and satisfaction when the check or draft is issued pursuant to or in conjunction with a release of a claim.

(d) For the purposes of paragraph (2) of subdivision (b), mailing the notice by first-class mail, postage prepaid, addressed to the address shown for the creditor on the debtor’s books or such other address as the creditor may designate in writing constitutes notice.

(Added by Stats. 1987, Ch. 1268, Sec. 1.)






CHAPTER 5 - Novation

1530

Novation is the substitution of a new obligation for an existing one.

(Enacted 1872.)



1531

Novation is made:

1. By the substitution of a new obligation between the same parties, with intent to extinguish the old obligation;

2. By the substitution of a new debtor in place of the old one, with intent to release the latter; or,

3. By the substitution of a new creditor in place of the old one, with intent to transfer the rights of the latter to the former.

(Enacted 1872.)



1532

Novation is made by contract, and is subject to all the rules concerning contracts in general.

(Enacted 1872.)



[1533.]

Section Fifteen Hundred and Thirty-three. When the obligation of a third person, or an order upon such person is accepted in satisfaction, the creditor may rescind such (such) acceptance if the debtor prevents such person from complying with the order, or from fulfilling the obligation; or if, at the time the obligation or order is received, such person is insolvent, and this fact is unknown to the creditor, or if, before the creditor can with reasonable diligence present the order to the person upon whom it is given, he becomes insolvent.

(Amended by Code Amendments 1873-74, Ch. 612.)






CHAPTER 6 - Release

1541

An obligation is extinguished by a release therefrom given to the debtor by the creditor, upon a new consideration, or in writing, with or without new consideration.

(Enacted 1872.)



1542

A general release does not extend to claims which the creditor does not know or suspect to exist in his or her favor at the time of executing the release, which if known by him or her must have materially affected his or her settlement with the debtor.

(Amended by Stats. 2004, Ch. 183, Sec. 28. Effective January 1, 2005.)



1542.1

Notwithstanding Section 1542, a provider of health care, as defined in Section 56.05, or its officers, employees, agents, or subcontractors, shall release the state and its officers, employees, and agents, from any claim arising from the defense of the provider of health care by the Attorney General, or other legal counsel provided by the state pursuant to Section 12511.5 of the Government Code.

(Added by Stats. 1995, Ch. 749, Sec. 2. Effective October 10, 1995.)



1543

A release of one of two or more joint debtors does not extinguish the obligations of any of the others, unless they are mere guarantors; nor does it affect their right to contribution from him or her, except as provided in Section 877 of the Code of Civil Procedure.

(Amended by Stats. 1987, Ch. 677, Sec. 1.5.)












PART 2 - CONTRACTS

TITLE 1 - NATURE OF A CONTRACT

CHAPTER 1 - Definition

1549

A contract is an agreement to do or not to do a certain thing.

(Enacted 1872.)



1550

It is essential to the existence of a contract that there should be:

1. Parties capable of contracting;

2. Their consent;

3. A lawful object; and,

4. A sufficient cause or consideration.

(Enacted 1872.)






CHAPTER 2 - Parties

1556

All persons are capable of contracting, except minors, persons of unsound mind, and persons deprived of civil rights.

(Enacted 1872.)



1557

(a) The capacity of a minor to contract is governed by Division 11 (commencing with Section 6500) of the Family Code.

(b) The capacity of a person of unsound mind to contract is governed by Part 1 (commencing with Section 38) of Division 1.

(Repealed and added by Stats. 1992, Ch. 163, Sec. 9. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



1558

It is essential to the validity of a contract, not only that the parties should exist, but that it should be possible to identify them.

(Enacted 1872.)



1559

A contract, made expressly for the benefit of a third person, may be enforced by him at any time before the parties thereto rescind it.

(Enacted 1872.)






CHAPTER 3 - Consent

1565

The consent of the parties to a contract must be:

1. Free;

2. Mutual; and,

3. Communicated by each to the other.

(Enacted 1872.)



1566

A consent which is not free is nevertheless not absolutely void, but may be rescinded by the parties, in the manner prescribed by the Chapter on Rescission.

(Enacted 1872.)



1567

An apparent consent is not real or free when obtained through:

1. Duress;

2. Menace;

3. Fraud;

4. Undue influence; or,

5. Mistake.

(Enacted 1872.)



1568

Consent is deemed to have been obtained through one of the causes mentioned in the last section only when it would not have been given had such cause not existed.

(Enacted 1872.)



1569

Duress consists in:

1. Unlawful confinement of the person of the party, or of the husband or wife of such party, or of an ancestor, descendant, or adopted child of such party, husband, or wife;

2. Unlawful detention of the property of any such person; or,

3. Confinement of such person, lawful in form, but fraudulently obtained, or fraudulently made unjustly harrassing or oppressive.

(Enacted 1872.)



1570

Menace consists in a threat:

1. Of such duress as is specified in Subdivisions 1 and 3 of the last section;

2. Of unlawful and violent injury to the person or property of any such person as is specified in the last section; or,

3. Of injury to the character of any such person.

(Enacted 1872.)



1571

Fraud is either actual or constructive.

(Enacted 1872.)



1572

Actual fraud, within the meaning of this Chapter, consists in any of the following acts, committed by a party to the contract, or with his connivance, with intent to deceive another party thereto, or to induce him to enter into the contract:

1. The suggestion, as a fact, of that which is not true, by one who does not believe it to be true;

2. The positive assertion, in a manner not warranted by the information of the person making it, of that which is not true, though he believes it to be true;

3. The suppression of that which is true, by one having knowledge or belief of the fact;

4. A promise made without any intention of performing it; or,

5. Any other act fitted to deceive.

(Enacted 1872.)



1573

Constructive fraud consists:

1. In any breach of duty which, without an actually fraudulent intent, gains an advantage to the person in fault, or any one claiming under him, by misleading another to his prejudice, or to the prejudice of any one claiming under him; or,

2. In any such act or omission as the law specially declares to be fraudulent, without respect to actual fraud.

(Enacted 1872.)



1574

Actual fraud is always a question of fact.

(Enacted 1872.)



1575

Undue influence consists:

1. In the use, by one in whom a confidence is reposed by another, or who holds a real or apparent authority over him, of such confidence or authority for the purpose of obtaining an unfair advantage over him;

2. In taking an unfair advantage of another’s weakness of mind; or,

3. In taking a grossly oppressive and unfair advantage of another’s necessities or distress.

(Enacted 1872.)



1576

Mistake may be either of fact or law.

(Enacted 1872.)



1577

Mistake of fact is a mistake, not caused by the neglect of a legal duty on the part of the person making the mistake, and consisting in:

1. An unconscious ignorance or forgetfulness of a fact past or present, material to the contract; or,

2. Belief in the present existence of a thing material to the contract, which does not exist, or in the past existence of such a thing, which has not existed.

(Enacted 1872.)



1578

Mistake of law constitutes a mistake, within the meaning of this Article, only when it arises from:

1. A misapprehension of the law by all parties, all supposing that they knew and understood it, and all making substantially the same mistake as to the law; or,

2. A misapprehension of the law by one party, of which the others are aware at the time of contracting, but which they do not rectify.

(Enacted 1872.)



1579

Mistake of foreign laws is a mistake of fact.

(Enacted 1872.)



1580

Consent is not mutual, unless the parties all agree upon the same thing in the same sense. But in certain cases defined by the Chapter on Interpretation, they are to be deemed so to agree without regard to the fact.

(Enacted 1872.)



1581

Consent can be communicated with effect, only by some act or omission of the party contracting, by which he intends to communicate it, or which necessarily tends to such communication.

(Enacted 1872.)



1582

If a proposal prescribes any conditions concerning the communication of its acceptance, the proposer is not bound unless they are conformed to; but in other cases any reasonable and usual mode may be adopted.

(Enacted 1872.)



1583

Consent is deemed to be fully communicated between the parties as soon as the party accepting a proposal has put his acceptance in the course of transmission to the proposer, in conformity to the last section.

(Enacted 1872.)



1584

Performance of the conditions of a proposal, or the acceptance of the consideration offered with a proposal, is an acceptance of the proposal.

(Enacted 1872.)



1584.5

No person, firm, partnership, association, or corporation, or agent or employee thereof, shall, in any manner, or by any means, offer for sale goods, wares, merchandise, or services, where the offer includes the voluntary and unsolicited sending or providing of goods, wares, merchandise, or services not actually ordered or requested by the recipient, either orally or in writing. The receipt of any goods, wares, merchandise, or services shall for all purposes be deemed an unconditional gift to the recipient who may use or dispose of the goods, wares, merchandise, or services in any manner he or she sees fit without any obligation on his or her part to the sender or provider.

If, after any receipt deemed to be an unconditional gift under this section, the sender or provider continues to send bill statements or requests for payment with respect to the gift, an action may be brought by the recipient to enjoin the conduct, in which action there may also be awarded reasonable attorney’s fees and costs to the prevailing party.

For the purposes of this section and limited to merchandise or services offered for sale through the mails, the “voluntary and unsolicited sending or providing of goods, wares, merchandise, or services not actually ordered or requested by the recipient, either orally or in writing,” includes any merchandise or services selected by the company and offered to the consumer which will be mailed to him or her for sale or on approval or provided to him or her unless he or she exercises an option to reject the offer of sale or receipt on approval. Merchandise or services selected by the seller and offered for sale on a periodic basis must be affirmatively ordered by a statement or card signed by the consumer as to each periodic offer of merchandise or services. This paragraph shall not apply to any of the following:

(a) Contractual plans or arrangements complying with this subdivision under which the seller periodically provides the consumer with a form or announcement card which the consumer may use to instruct the seller not to ship the offered merchandise. Any instructions not to ship merchandise included on the form or card shall be printed in type as large as all other instructions and terms stated on the form or card. The form or card shall specify a date by which it shall be mailed by the consumer (the “mailing date”) or received by the seller (the “return date”) to prevent shipment of the offered merchandise. The seller shall mail the form or card either at least 25 days prior to the return date or at least 20 days prior to the mailing date, or provide a mailing date of at least 10 days after receipt by the consumer, except that whichever system the seller chooses for mailing the form or card, the system must be calculated to afford the consumer at least 10 days in which to mail his or her form or card. The form or card shall be preaddressed to the seller so that it may serve as a postal reply card or, alternatively, the form or card shall be accompanied by a return envelope addressed to seller. Upon the membership contract or application form or on the same page and immediately adjacent to the contract or form, and in clear and conspicuous language, there shall be disclosed the material terms of the plan or arrangement including all of the following:

(1) That aspect of the plan under which the subscriber must notify the seller, in the manner provided for by the seller, if he or she does not wish to purchase or receive the selection.

(2) Any obligation assumed by the subscriber to purchase a minimum quantity of merchandise.

(3) The right of a contract-complete subscriber to cancel his or her membership at any time.

(4) Whether billing charges will include an amount for postage and handling.

(b) Other contractual plans or arrangements not covered under subdivision (a), such as continuity plans, subscription arrangements, standing order arrangements, supplements and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive the merchandise on a periodic basis.

(Amended by Stats. 1985, Ch. 80, Sec. 1.)



1584.6

If a person is a member of an organization which makes retail sales of any goods, wares, or merchandise to its members, and the person notifies the organization of his termination of membership by certified mail, return receipt requested, any unordered goods, wares, or merchandise which are sent to the person after 30 days following execution of the return receipt for the certified letter by the organization, shall for all purposes be deemed unconditional gifts to the person, who may use or dispose of the goods, wares, or merchandise in any manner he sees fit without any obligation on his part to the organization.

If the termination of a person’s membership in such organization breaches any agreement with the organization, nothing in this section shall relieve the person from liability for damages to which he might be otherwise subjected to pursuant to law, but he shall not be subject to any damages with respect to any goods, wares, or merchandise which are deemed unconditional gifts to him under this section.

If after any receipt deemed to be an unconditional gift under this section, the sender continues to send bill statements or requests for payment with respect thereto, an action may be brought by the recipient to enjoin such conduct, in which action there may also be awarded reasonable attorneys’ fees and costs to the prevailing party.

(Added by Stats. 1969, Ch. 400.)



1585

An acceptance must be absolute and unqualified, or must include in itself an acceptance of that character which the proposer can separate from the rest, and which will conclude the person accepting. A qualified acceptance is a new proposal.

(Enacted 1872.)



1586

A proposal may be revoked at any time before its acceptance is communicated to the proposer, but not afterwards.

(Enacted 1872.)



1587

A proposal is revoked by any of the following:

(a) By the communication of notice of revocation by the proposer to the other party, in the manner prescribed by Sections 1581 and 1583, before his or her acceptance has been communicated to the former.

(b) By the lapse of the time prescribed in the proposal for its acceptance or, if no time is prescribed, the lapse of a reasonable time without communication of the acceptance.

(c) By the failure of the acceptor to fulfill a condition precedent to acceptance.

(d) By the death or legal incapacity to make decisions of the proposer.

(Amended by Stats. 2014, Ch. 144, Sec. 2. Effective January 1, 2015.)



1588

A contract which is voidable solely for want of due consent, may be ratified by a subsequent consent.

(Enacted 1872.)



1589

A voluntary acceptance of the benefit of a transaction is equivalent to a consent to all the obligations arising from it, so far as the facts are known, or ought to be known, to the person accepting.

(Enacted 1872.)



1590

Where either party to a contemplated marriage in this State makes a gift of money or property to the other on the basis or assumption that the marriage will take place, in the event that the donee refuses to enter into the marriage as contemplated or that it is given up by mutual consent, the donor may recover such gift or such part of its value as may, under all of the circumstances of the case, be found by a court or jury to be just.

(Added by Stats. 1939, Ch. 128.)






CHAPTER 4 - Object of a Contract

1595

The object of a contract is the thing which it is agreed, on the part of the party receiving the consideration, to do or not to do.

(Enacted 1872.)



1596

The object of a contract must be lawful when the contract is made, and possible and ascertainable by the time the contract is to be performed.

(Enacted 1872.)



1597

Everything is deemed possible except that which is impossible in the nature of things.

(Enacted 1872.)



1598

Where a contract has but a single object, and such object is unlawful, whether in whole or in part, or wholly impossible of performance, or so vaguely expressed as to be wholly unascertainable, the entire contract is void.

(Enacted 1872.)



1599

Where a contract has several distinct objects, of which one at least is lawful, and one at least is unlawful, in whole or in part, the contract is void as to the latter and valid as to the rest.

(Enacted 1872.)






CHAPTER 5 - Consideration

1605

Any benefit conferred, or agreed to be conferred, upon the promisor, by any other person, to which the promisor is not lawfully entitled, or any prejudice suffered, or agreed to be suffered, by such person, other than such as he is at the time of consent lawfully bound to suffer, as an inducement to the promisor, is a good consideration for a promise.

(Enacted 1872.)



1606

An existing legal obligation resting upon the promisor, or a moral obligation originating in some benefit conferred upon the promisor, or prejudice suffered by the promisee, is also a good consideration for a promise, to an extent corresponding with the extent of the obligation, but no further or otherwise.

(Enacted 1872.)



1607

The consideration of a contract must be lawful within the meaning of Section 1667.

(Enacted 1872.)



1608

If any part of a single consideration for one or more objects, or of several considerations for a single object, is unlawful, the entire contract is void.

(Enacted 1872.)



1609

A consideration may be executed or executory, in whole or in part. In so far as it is executory it is subject to the provisions of Chapter IV of this Title.

(Enacted 1872.)



1610

When a consideration is executory, it is not indispensable that the contract should specify its amount or the means of ascertaining it. It may be left to the decision of a third person, or regulated by any specified standard.

(Enacted 1872.)



1611

When a contract does not determine the amount of the consideration, nor the method by which it is to be ascertained, or when it leaves the amount thereof to the discretion of an interested party, the consideration must be so much money as the object of the contract is reasonably worth.

(Enacted 1872.)



1612

Where a contract provides an exclusive method by which its consideration is to be ascertained, which method is on its face impossible of execution, the entire contract is void; but this section shall not apply to the cases provided for in sections 1729 and 1730 of this code.

(Amended by Stats. 1931, Ch. 1070.)



1613

Where a contract provides an exclusive method by which its consideration is to be ascertained, which method appears possible on its face, but in fact is, or becomes, impossible of execution, such provision only is void; but this section shall not apply to the cases provided for in sections 1729 and 1730 of this code.

(Amended by Stats. 1931, Ch. 1070.)



1614

A written instrument is presumptive evidence of a consideration.

(Enacted 1872.)



1615

The burden of showing a want of consideration sufficient to support an instrument lies with the party seeking to invalidate or avoid it.

(Enacted 1872.)









TITLE 2 - MANNER OF CREATING CONTRACTS

1619

A contract is either express or implied.

(Enacted 1872.)



1620

An express contract is one, the terms of which are stated in words.

(Enacted 1872.)



1621

An implied contract is one, the existence and terms of which are manifested by conduct.

(Enacted 1872.)



1622

All contracts may be oral, except such as are specially required by statute to be in writing.

(Enacted 1872.)



1623

Where a contract, which is required by law to be in writing, is prevented from being put into writing by the fraud of a party thereto, any other party who is by such fraud led to believe that it is in writing, and acts upon such belief to his prejudice, may enforce it against the fraudulent party.

(Enacted 1872.)



1624

(a) The following contracts are invalid, unless they, or some note or memorandum thereof, are in writing and subscribed by the party to be charged or by the party’s agent:

(1) An agreement that by its terms is not to be performed within a year from the making thereof.

(2) A special promise to answer for the debt, default, or miscarriage of another, except in the cases provided for in Section 2794.

(3) An agreement for the leasing for a longer period than one year, or for the sale of real property, or of an interest therein; such an agreement, if made by an agent of the party sought to be charged, is invalid, unless the authority of the agent is in writing, subscribed by the party sought to be charged.

(4) An agreement authorizing or employing an agent, broker, or any other person to purchase or sell real estate, or to lease real estate for a longer period than one year, or to procure, introduce, or find a purchaser or seller of real estate or a lessee or lessor of real estate where the lease is for a longer period than one year, for compensation or a commission.

(5) An agreement that by its terms is not to be performed during the lifetime of the promisor.

(6) An agreement by a purchaser of real property to pay an indebtedness secured by a mortgage or deed of trust upon the property purchased, unless assumption of the indebtedness by the purchaser is specifically provided for in the conveyance of the property.

(7) A contract, promise, undertaking, or commitment to loan money or to grant or extend credit, in an amount greater than one hundred thousand dollars ($100,000), not primarily for personal, family, or household purposes, made by a person engaged in the business of lending or arranging for the lending of money or extending credit. For purposes of this section, a contract, promise, undertaking, or commitment to loan money secured solely by residential property consisting of one to four dwelling units shall be deemed to be for personal, family, or household purposes.

(b) Notwithstanding paragraph (1) of subdivision (a):

(1) An agreement or contract that is valid in other respects and is otherwise enforceable is not invalid for lack of a note, memorandum, or other writing and is enforceable by way of action or defense, provided that the agreement or contract is a qualified financial contract as defined in paragraph (2) and one of the following apply:

(A) There is, as provided in paragraph (3), sufficient evidence to indicate that a contract has been made.

(B) The parties thereto by means of a prior or subsequent written contract, have agreed to be bound by the terms of the qualified financial contract from the time they reached agreement (by telephone, by exchange of electronic messages, or otherwise) on those terms.

(2) For purposes of this subdivision, a “qualified financial contract” means an agreement as to which each party thereto is other than a natural person and that is any of the following:

(A) For the purchase and sale of foreign exchange, foreign currency, bullion, coin, or precious metals on a forward, spot, next-day value or other basis.

(B) A contract (other than a contract for the purchase of a commodity for future delivery on, or subject to the rules of, a contract market or board of trade) for the purchase, sale, or transfer of any commodity or any similar good, article, service, right, or interest that is presently or in the future becomes the subject of a dealing in the forward contract trade, or any product or byproduct thereof, with a maturity date more than two days after the date the contract is entered into.

(C) For the purchase and sale of currency, or interbank deposits denominated in United States dollars.

(D) For a currency option, currency swap, or cross-currency rate swap.

(E) For a commodity swap or a commodity option (other than an option contract traded on, or subject to the rules of, a contract market or board of trade).

(F) For a rate swap, basis swap, forward rate transaction, or an interest rate option.

(G) For a security-index swap or option, or a security or securities price swap or option.

(H) An agreement that involves any other similar transaction relating to a price or index (including, without limitation, any transaction or agreement involving any combination of the foregoing, any cap, floor, collar, or similar transaction with respect to a rate, commodity price, commodity index, security or securities price, security index, other price index, or loan price).

(I) An option with respect to any of the foregoing.

(3) There is sufficient evidence that a contract has been made in any of the following circumstances:

(A) There is evidence of an electronic communication (including, without limitation, the recording of a telephone call or the tangible written text produced by computer retrieval), admissible in evidence under the laws of this state, sufficient to indicate that in the communication a contract was made between the parties.

(B) A confirmation in writing sufficient to indicate that a contract has been made between the parties and sufficient against the sender is received by the party against whom enforcement is sought no later than the fifth business day after the contract is made (or any other period of time that the parties may agree in writing) and the sender does not receive, on or before the third business day after receipt (or the other period of time that the parties may agree in writing), written objection to a material term of the confirmation. For purposes of this subparagraph, a confirmation or an objection thereto is received at the time there has been an actual receipt by an individual responsible for the transaction or, if earlier, at the time there has been constructive receipt, which is the time actual receipt by that individual would have occurred if the receiving party, as an organization, had exercised reasonable diligence. For the purposes of this subparagraph, a “business day” is a day on which both parties are open and transacting business of the kind involved in that qualified financial contract that is the subject of confirmation.

(C) The party against whom enforcement is sought admits in its pleading, testimony, or otherwise in court that a contract was made.

(D) There is a note, memorandum, or other writing sufficient to indicate that a contract has been made, signed by the party against whom enforcement is sought or by its authorized agent or broker.

For purposes of this paragraph, evidence of an electronic communication indicating the making in that communication of a contract, or a confirmation, admission, note, memorandum, or writing is not insufficient because it omits or incorrectly states one or more material terms agreed upon, as long as the evidence provides a reasonable basis for concluding that a contract was made.

(4) For purposes of this subdivision, the tangible written text produced by telex, telefacsimile, computer retrieval, or other process by which electronic signals are transmitted by telephone or otherwise shall constitute a writing, and any symbol executed or adopted by a party with the present intention to authenticate a writing shall constitute a signing. The confirmation and notice of objection referred to in subparagraph (B) of paragraph (3) may be communicated by means of telex, telefacsimile, computer, or other similar process by which electronic signals are transmitted by telephone or otherwise, provided that a party claiming to have communicated in that manner shall, unless the parties have otherwise agreed in writing, have the burden of establishing actual or constructive receipt by the other party as set forth in subparagraph (B) of paragraph (3).

(c) This section does not apply to leases subject to Division 10 (commencing with Section 10101) of the Commercial Code.

(d) An electronic message of an ephemeral nature that is not designed to be retained or to create a permanent record, including, but not limited to, a text message or instant message format communication, is insufficient under this title to constitute a contract to convey real property, in the absence of a written confirmation that conforms to the requirements of subparagraph (B) of paragraph (3) of subdivision (b).

(Amended by Stats. 2014, Ch. 107, Sec. 2. Effective January 1, 2015.)



1624.5

(a) Except in the cases described in subdivision (b), a contract for the sale of personal property is not enforceable by way of action or defense beyond five thousand dollars ($5,000) in amount or value of remedy unless there is some record, as defined in subdivision (m) of Section 1633.2, but solely to the extent permitted by applicable law, that indicates that a contract for sale has been made between the parties at a defined or stated price, reasonably identifies the subject matter, and is signed, including by way of electronic signature, as defined in subdivision (h) of Section 1633.2, but solely to the extent permitted by applicable law, by the party against whom enforcement is sought or by his or her authorized agent.

(b) Subdivision (a) does not apply to contracts governed by the Commercial Code, including contracts for the sale of goods (Section 2201 of the Commercial Code), contracts for the sale of securities (Section 8113 of the Commercial Code), and security agreements (Sections 9201 and 9203 of the Commercial Code).

(c) Subdivision (a) does not apply to a qualified financial contract as that term is defined in paragraph (2) of subdivision (b) of Section 1624 if either of the following exists:

(1) There is, as provided in paragraph (3) of subdivision (b) of Section 1624, sufficient evidence to indicate that a contract has been made.

(2) The parties thereto, by means of a prior or subsequent written contract, have agreed to be bound by the terms of the qualified financial contract from the time they reach agreement (by telephone, by exchange of electronic messages, or otherwise) on those terms.

(Added by Stats. 2006, Ch. 254, Sec. 1. Effective January 1, 2007.)



1625

The execution of a contract in writing, whether the law requires it to be written or not, supersedes all the negotiations or stipulations concerning its matter which preceded or accompanied the execution of the instrument.

(Amended by Stats. 1905, Ch. 451.)



1626

A contract in writing takes effect upon its delivery to the party in whose favor it is made, or to his agent.

(Enacted 1872.)



1627

The provisions of the Chapter on Transfers in General, concerning the delivery of grants, absolute and conditional, apply to all written contracts.

(Enacted 1872.)



1628

A corporate or official seal may be affixed to an instrument by a mere impression upon the paper or other material on which such instrument is written.

(Enacted 1872.)



1629

All distinctions between sealed and unsealed instruments are abolished.

(Enacted 1872.)



1630

Except as provided in Section 1630.5, a printed contract of bailment providing for the parking or storage of a motor vehicle shall not be binding, either in whole or in part, on the vehicle owner or on the person who leaves the vehicle with another, unless the contract conforms to the following:

(a) “This contract limits our liability—read it” is printed at the top in capital letters of 10-point type or larger.

(b) All the provisions of the contract are printed legibly in eight-point type or larger.

(c) Acceptance of benefits under a contract included within the provisions of this section shall not be construed a waiver of this section, and it shall be unlawful to issue such a contract on condition that provisions of this section are waived.

A copy of the contract printed in large type, in an area at least 17 by 22 inches, shall be posted in a conspicuous place at each entrance of the parking lot.

Nothing in this section shall be construed to prohibit the enactment of city ordinances on this subject that are not less restrictive, and such enactments are expressly authorized.

(Amended by Stats. 1970, Ch. 1277.)



1630.5

The provisions of any contract of bailment for the parking or storage of a motor vehicle shall not exempt the bailee from liability, either in whole or in part, for the theft of any motor vehicle, when such motor vehicle is parked or stored with such bailee, and the keys are required by such bailee to be left in the parked or stored vehicle.

(Added by Stats. 1970, Ch. 1277.)



1631

Every person in this State who sells machinery used or to be used for mining purposes shall, at the time of sale, give to the buyer a bill of sale for the machinery. The seller shall keep a written record of the sale, giving the date thereof, describing the machinery, and showing the name and address of the buyer, and the buyer, if in this State, shall keep a record of his purchase, giving the name and address of the seller, describing the machinery, and showing the date of the purchase.

(Added by Stats. 1959, Ch. 222.)



1632

(a) The Legislature hereby finds and declares all of the following:

(1) This section was enacted in 1976 to increase consumer information and protections for the state’s sizeable and growing Spanish-speaking population.

(2) Since 1976, the state’s population has become increasingly diverse and the number of Californians who speak languages other than English as their primary language at home has increased dramatically.

(3) According to data from the American Community Survey, which has replaced the decennial census for detailed socioeconomic information about United States residents, approximately 15.2 million Californians speak a language other than English at home, based on data from combined years 2009 through 2011. This compares to approximately 19.6 million people who speak only English at home. Among the Californians who speak a language other than English at home, approximately 8.4 million speak English very well, and another 3 million speak English well. The remaining 3.8 million Californians surveyed do not speak English well or do not speak English at all. Among this group, the five languages other than English that are most widely spoken at home are Spanish, Chinese, Tagalog, Vietnamese, and Korean. These five languages are spoken at home by approximately 3.5 million of the 3.8 million Californians with limited or no English proficiency, who speak a language other than English at home.

(b) Any person engaged in a trade or business who negotiates primarily in Spanish, Chinese, Tagalog, Vietnamese, or Korean, orally or in writing, in the course of entering into any of the following, shall deliver to the other party to the contract or agreement and prior to the execution thereof, a translation of the contract or agreement in the language in which the contract or agreement was negotiated, that includes a translation of every term and condition in that contract or agreement:

(1) A contract or agreement subject to the provisions of Title 2 (commencing with Section 1801) of, and Chapter 2b (commencing with Section 2981) and Chapter 2d (commencing with Section 2985.7) of Title 14 of, Part 4 of Division 3.

(2) A loan or extension of credit secured other than by real property, or unsecured, for use primarily for personal, family, or household purposes.

(3) A lease, sublease, rental contract or agreement, or other term of tenancy contract or agreement, for a period of longer than one month, covering a dwelling, an apartment, or mobilehome, or other dwelling unit normally occupied as a residence.

(4) Notwithstanding paragraph (2), a loan or extension of credit for use primarily for personal, family, or household purposes in which the loan or extension of credit is subject to the provisions of Article 7 (commencing with Section 10240) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code, or Division 7 (commencing with Section 18000), or Division 9 (commencing with Section 22000) of the Financial Code.

(5) Notwithstanding paragraph (2), a reverse mortgage as described in Chapter 8 (commencing with Section 1923) of Title 4 of Part 4 of Division 3.

(6) A contract or agreement, containing a statement of fees or charges, entered into for the purpose of obtaining legal services, when the person who is engaged in business is currently licensed to practice law pursuant to Chapter 4 (commencing with Section 6000) of Division 3 of the Business and Professions Code.

(7) A foreclosure consulting contract subject to Article 1.5 (commencing with Section 2945) of Chapter 2 of Title 14 of Part 4 of Division 3.

(c) Notwithstanding subdivision (b), for a loan subject to this part and to Article 7 (commencing with Section 10240) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code, the delivery of a translation of the statement to the borrower required by Section 10240 of the Business and Professions Code in any of the languages specified in subdivision (b) in which the contract or agreement was negotiated, is in compliance with subdivision (b).

(d) At the time and place where a lease, sublease, or rental contract or agreement described in subdivision (b) is executed, notice in any of the languages specified in subdivision (b) in which the contract or agreement was negotiated shall be provided to the lessee or tenant.

(e) Provision by a supervised financial organization of a translation of the disclosures required by Regulation M or Regulation Z, and, if applicable, Division 7 (commencing with Section 18000) or Division 9 (commencing with Section 22000) of the Financial Code in any of the languages specified in subdivision (b) in which the contract or agreement was negotiated, prior to the execution of the contract or agreement, shall also be deemed in compliance with the requirements of subdivision (b) with regard to the original contract or agreement.

(1) “Regulation M” and “Regulation Z” mean any rule, regulation, or interpretation promulgated by the Board of Governors of the Federal Reserve System and any interpretation or approval issued by an official or employee duly authorized by the board to issue interpretations or approvals dealing with, respectively, consumer leasing or consumer lending, pursuant to the Federal Truth in Lending Act, as amended (15 U.S.C. Sec. 1601 et seq.).

(2) As used in this section, “supervised financial organization” means a bank, savings association as defined in Section 5102 of the Financial Code, credit union, or holding company, affiliate, or subsidiary thereof, or any person subject to Article 7 (commencing with Section 10240) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code, or Division 7 (commencing with Section 18000) or Division 9 (commencing with Section 22000) of the Financial Code.

(f) At the time and place where a contract or agreement described in paragraph (1) or (2) of subdivision (b) is executed, a notice in any of the languages specified in subdivision (b) in which the contract or agreement was negotiated shall be conspicuously displayed to the effect that the person described in subdivision (b) is required to provide a contract or agreement in the language in which the contract or agreement was negotiated, or a translation of the disclosures required by law in the language in which the contract or agreement was negotiated, as the case may be. If a person described in subdivision (b) does business at more than one location or branch, the requirements of this section shall apply only with respect to the location or branch at which the language in which the contract or agreement was negotiated is used.

(g) The term “contract” or “agreement,” as used in this section, means the document creating the rights and obligations of the parties and includes any subsequent document making substantial changes in the rights and obligations of the parties. The term “contract” or “agreement” does not include any subsequent documents authorized or contemplated by the original document such as periodic statements, sales slips or invoices representing purchases made pursuant to a credit card agreement, a retail installment contract or account or other revolving sales or loan account, memoranda of purchases in an add-on sale, or refinancing of a purchase as provided by, or pursuant to, the original document.

The term “contract” or “agreement” does not include a home improvement contract as defined in Sections 7151.2 and 7159 of the Business and Professions Code, nor does it include plans, specifications, description of work to be done and materials to be used, or collateral security taken or to be taken for the retail buyer’s obligation contained in a contract for the installation of goods by a contractor licensed pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, if the home improvement contract or installation contract is otherwise a part of a contract described in subdivision (b).

Matters ordinarily incorporated by reference in contracts or agreements as described in paragraph (3) of subdivision (b), including, but not limited to, rules and regulations governing a tenancy and inventories of furnishings to be provided by the person described in subdivision (b), are not included in the term “contract” or “agreement.”

(h) This section does not apply to any person engaged in a trade or business who negotiates primarily in a language other than English, as described by subdivision (b), if the party with whom he or she is negotiating is a buyer of goods or services, or receives a loan or extension of credit, or enters an agreement obligating himself or herself as a tenant, lessee, or sublessee, or similarly obligates himself or herself by contract or lease, and the party negotiates the terms of the contract, lease, or other obligation through his or her own interpreter.

As used in this subdivision, “his or her own interpreter” means a person, not a minor, able to speak fluently and read with full understanding both the English language and any of the languages specified in subdivision (b) in which the contract or agreement was negotiated, and who is not employed by, or whose service is made available through, the person engaged in the trade or business.

(i) Notwithstanding subdivision (b), a translation may retain the following elements of the executed English-language contract or agreement without translation: names and titles of individuals and other persons, addresses, brand names, trade names, trademarks, registered service marks, full or abbreviated designations of the make and model of goods or services, alphanumeric codes, numerals, dollar amounts expressed in numerals, dates, and individual words or expressions having no generally accepted non-English translation. It is permissible, but not required, that this translation be signed.

(j) The terms of the contract or agreement that is executed in the English language shall determine the rights and obligations of the parties. However, the translation of the contract or the disclosures required by subdivision (e) in any of the languages specified in subdivision (b) in which the contract or agreement was negotiated shall be admissible in evidence only to show that no contract was entered into because of a substantial difference in the material terms and conditions of the contract and the translation.

(k) Upon a failure to comply with the provisions of this section, the person aggrieved may rescind the contract or agreement in the manner provided by this chapter. If the contract for a consumer credit sale or consumer lease that has been sold and assigned to a financial institution is rescinded pursuant to this subdivision, the consumer shall make restitution to and have restitution made by the person with whom he or she made the contract, and shall give notice of rescission to the assignee. Notwithstanding that the contract was assigned without recourse, the assignment shall be deemed rescinded and the assignor shall promptly repurchase the contract from the assignee.

(Amended by Stats. 2014, Ch. 117, Sec. 1. Effective January 1, 2015.)



1632.5

(a) A supervised financial organization that negotiates primarily in Spanish, Chinese, Tagalog, Vietnamese, or Korean, whether orally or in writing, in the course of entering into a contract or agreement for a loan or extension of credit secured by residential real property, shall deliver to the other party to that contract or agreement prior to the execution of the contract or agreement the form described in subdivision (i) for that language.

(b) For purposes of this section:

(1) “Contract” or “agreement” shall have the same meaning as defined in subdivision (g) of Section 1632.

(2) “Supervised financial organization” means a bank, savings association, as defined in Section 5102 of the Financial Code, credit union, or holding company, affiliate, or subsidiary thereof, or any person subject to Division 7 (commencing with Section 18000), Division 9 (commencing with Section 22000), or Division 20 (commencing with Section 50000) of the Financial Code.

(c) (1) With respect to a contract or agreement for a loan or extension of credit secured by residential real property as described in subdivision (a), a supervised financial organization that complies with this section shall be deemed in compliance with Section 1632.

(2) A supervised financial organization that complies with Section 1632, with respect to a contract or agreement for a loan or extension of credit secured by residential real property as described in subdivision (a), shall be deemed in compliance with this section.

(d) The supervised financial organization shall provide the form described in subdivision (i) to the borrower no later than three business days after receipt of the written application, and if any of the loan terms summarized materially change after provision of the translated form but prior to consummation of the loan, the supervised financial organization shall provide an updated version of the translated form prior to consummation of the loan.

(e) (1) This section does not apply to a supervised financial organization that negotiates primarily in a language other than English, as described by subdivision (a), if the party with whom the supervised financial organization is negotiating, negotiates the terms of the contract through his or her own interpreter.

(2) For purposes of this subdivision, “his or her own interpreter” means a person, not a minor, able to speak fluently and read with full understanding both the English language and one of the languages specified in subdivision (a) that is the language in which the contract was negotiated, who is not employed by, and whose services are not made available through, the person engaged in the trade or business.

(f) Notwithstanding subdivision (a), a translated form may retain any of the following elements of the executed English language contract or agreement without translation:

(1) Names and titles of individuals and other persons.

(2) Addresses, brand names, trade names, trademarks, or registered service marks.

(3) Full or abbreviated designations of the make and model of goods or services.

(4) Alphanumeric codes.

(5) Individual words or expressions having no generally accepted non-English translation.

(g) The terms of the contract or agreement which is executed in the English language shall determine the rights and obligations of the parties. However, the translation of the form described in subdivision (i) and required by subdivision (a) shall be admissible in evidence only to show that no contract or agreement was entered into because of a substantial difference in the material terms and conditions of the contract or agreement and the prior translated form provided to the borrower.

(h) (1) A licensing agency may, by order, after appropriate notice and opportunity for hearing, levy administrative penalties against a supervised financial organization that violates any provision of this section, and the supervised financial organization may be liable for administrative penalties, up to the amounts of two thousand five hundred dollars ($2,500) for the first violation, five thousand dollars ($5,000) for the second violation, and ten thousand dollars ($10,000) for each subsequent violation. Except for licensing agencies exempt from the provisions of the Administrative Procedure Act, any hearing shall be held in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the licensing agency shall have all the powers granted under that act.

(2) A licensing agency may exercise any and all authority and powers available to it under any other provisions of law to administer and enforce this section, including, but not limited to, investigating and examining the licensed person’s books and records, and charging and collecting the reasonable costs for these activities. The licensing agency shall not charge a licensed person twice for the same service. Any civil, criminal, and administrative authority and remedies available to the licensing agency pursuant to its licensing law may be sought and employed in any combination deemed advisable by the licensing agency to enforce the provisions of this section.

(3) Any supervised financial organization that violates any provision of this section shall be deemed to have violated its licensing law.

(4) Nothing in this section shall be construed to impair or impede the Attorney General from bringing an action to enforce this division.

(i) The Department of Corporations and the Department of Financial Institutions shall create a form to be made available in each of the languages set forth in subdivision (a) for use by a supervised financial organization to summarize the terms of a mortgage loan pursuant to subdivision (a). In creating the form, the Department of Corporations and the Department of Financial Institutions may use as guidance the United States Department of Housing and Urban Development’s Good Faith Estimate disclosure form.

(j) This section shall not apply to federally chartered banks, credit unions, savings banks, or thrifts.

(k) Except as otherwise provided in subdivision (h), this section shall not be construed to create or enhance any claim, right of action, or civil liability that did not previously exist under state law, or limit any claim, right of action, or civil liability that otherwise exists under state law.

(l) An action against a supervised financial organization for a violation of this section may only be brought by a licensing agency or by the Attorney General.

(m) This section shall become operative beginning on July 1, 2010, or 90 days following the issuance of a form by both the Department of Corporations and the Department of Financial Institutions pursuant to subdivision (i), whichever occurs later.

(Added by Stats. 2009, Ch. 274, Sec. 1. Effective January 1, 2010. Section operative September 26, 2010, pursuant to its own provisions.)



1633

(a) Notwithstanding any other provision of law, an application by a prospective customer to enter into a brokerage agreement with a broker-dealer, which application is transmitted electronically and is accompanied by the prospective customer’s electronic signature or digital signature as described in subdivisions (d), (e), (f), and (g), shall be deemed, upon acceptance by the broker-dealer, to be a fully executed, valid, enforceable, and irrevocable written contract, unless grounds exist which would render any other contract invalid, unenforceable, or revocable.

(b) Nothing in this section abrogates or limits any existing law that would otherwise apply to contracts governed by this section, or any theory of liability or any remedy otherwise available at law.

(c) “Broker-dealer,” for purposes of this section, means any broker-dealer licensed pursuant to Part 3 (commencing with Section 25200) of Division 1 of Title 4 of the Corporations Code or exempted from licensing pursuant thereto.

(d) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(e) “Electronic record” means a record created, generated, sent, communicated, received, or stored electronically.

(f) “Electronic signature” means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(g) “Digital signature,” for the purposes of this section, means an electronic identifier, created by a computer, that is intended by the party using it to have the same force and effect as the use of a manual signature. The use of a digital signature shall have the same force or effect as a manual signature if it embodies all of the following attributes:

(1) It is unique to the person using it.

(2) It is capable of verification.

(3) It is under the sole control of the person using it.

(4) It is linked to data in a manner that if the data is changed, the digital signature is invalidated.

(h) The use of an electronic signature or digital signature shall have the same force or effect as a manual signature.

(i) The application that is transmitted electronically pursuant to subdivision (a) shall comply with all applicable federal and state securities laws and regulations relating to disclosures to prospective customers. Unless those laws and regulations currently require disclosures to be displayed or printed in bold, to be of specific type or print size, and to be placed prominently at specified locations within the application, the disclosures shall be displayed prominently and printed in capital letters, in bold type and displayed or printed immediately above the signature line. Disclosures shall be written in plain English. The full text of the disclosures shall be contained in the application as required by this subdivision.

(j) Whenever a disclosure to a prospective customer is required under federal or state law or regulation to be confirmed as having been made, the application that is transmitted electronically pursuant to subdivision (a) shall provide a means by which the prospective customer shall confirm that he or she has read the disclosure.

(Added by Stats. 1999, Ch. 213, Sec. 1. Effective July 28, 1999.)






TITLE 2.5 - ELECTRONIC TRANSACTIONS

1633.1

This title may be cited as the Uniform Electronic Transactions Act.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.2

In this title the following terms have the following definitions:

(a) “Agreement” means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(b) “Automated transaction” means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(c) “Computer program” means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(d) “Contract” means the total legal obligation resulting from the parties’ agreement as affected by this title and other applicable law.

(e) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(f) “Electronic agent” means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review by an individual.

(g) “Electronic record” means a record created, generated, sent, communicated, received, or stored by electronic means.

(h) “Electronic signature” means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(i) “Governmental agency” means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

(j) “Information” means data, text, images, sounds, codes, computer programs, software, data bases, or the like.

(k) “Information processing system” means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(l) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(m) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(n) “Security procedure” means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(o) “Transaction” means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.3

(a) Except as otherwise provided in subdivisions (b) and (c), this title applies to electronic records and electronic signatures relating to a transaction.

(b) This title does not apply to transactions subject to the following laws:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts.

(2) Division 1 (commencing with Section 1101) of the Uniform Commercial Code, except Sections 1206 and 1306.

(3) Divisions 3 (commencing with Section 3101), 4 (commencing with Section 4101), 5 (commencing with Section 5101), 8 (commencing with Section 8101), 9 (commencing with Section 9101), and 11 (commencing with Section 11101) of the Uniform Commercial Code.

(4) A law that requires that specifically identifiable text or disclosures in a record or a portion of a record be separately signed, including initialed, from the record. However, this paragraph does not apply to Section 1677 or 1678 of this code or Section 1298 of the Code of Civil Procedure.

(c) This title does not apply to any specific transaction described in Section 17511.5 of the Business and Professions Code, Section 56.11, 56.17, 798.14, 1133, or 1134 of, Section 1689.6, 1689.7, or 1689.13 of, Chapter 2.5 (commencing with Section 1695) of Title 5 of Part 2 of Division 3 of, Section 1720, 1785.15, 1789.14, 1789.16, or 1793.23 of, Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of, Section 1861.24, 1862.5, 1917.712, 1917.713, 1950.6, 1983, 2924b, 2924c, 2924f, 2924i, 2924j, 2924.3, or 2937 of, Article 1.5 (commencing with Section 2945) of Chapter 2 of Title 14 of Part 4 of Division 3 of, Section 2954.5 or 2963 of, Chapter 2b (commencing with Section 2981) or 2d (commencing with Section 2985.7) of Title 14 of Part 4 of Division 3 of, Section 3071.5 of, Part 5 (commencing with Section 4000) of Division 4 of, or Part 5.3 (commencing with Section 6500) of Division 4 of this code, subdivision (b) of Section 18608 or Section 22328 of the Financial Code, Section 1358.15, 1365, 1368.01, 1368.1, 1371, or 18035.5 of the Health and Safety Code, Section 662, paragraph (2) of subdivision (a) of Section 663, 664, 667.5, 673, 677, paragraph (2) of subdivision (a) of Section 678, subdivisions (a) and (b) of Section 678.1, Section 786, 10113.7, 10127.7, 10127.9, 10127.10, 10192.18, 10199.44, 10199.46, 10235.16, 10235.40, 10509.4, 10509.7, 11624.09, or 11624.1 of the Insurance Code, Section 779.1, 10010.1, or 16482 of the Public Utilities Code, or Section 9975 or 11738 of the Vehicle Code. An electronic record may not be substituted for any notice that is required to be sent pursuant to Section 1162 of the Code of Civil Procedure. Nothing in this subdivision shall be construed to prohibit the recordation of any document with a county recorder by electronic means.

(d) This title applies to an electronic record or electronic signature otherwise excluded from the application of this title under subdivision (b) when used for a transaction subject to a law other than those specified in subdivision (b).

(e) A transaction subject to this title is also subject to other applicable substantive law.

(f) The exclusion of a transaction from the application of this title under subdivision (b) or (c) shall be construed only to exclude the transaction from the application of this title, but shall not be construed to prohibit the transaction from being conducted by electronic means if the transaction may be conducted by electronic means under any other applicable law.

(g) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 605, Sec. 16.5) by Stats. 2014, Ch. 913, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 4 of Stats. 2014, Ch. 913.)



1633.3-1

(a) Except as otherwise provided in subdivisions (b) and (c), this title applies to electronic records and electronic signatures relating to a transaction.

(b) This title does not apply to transactions subject to the following laws:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts.

(2) Division 1 (commencing with Section 1101) of the Uniform Commercial Code, except Sections 1206 and 1306.

(3) Divisions 3 (commencing with Section 3101), 4 (commencing with Section 4101), 5 (commencing with Section 5101), 8 (commencing with Section 8101), 9 (commencing with Section 9101), and 11 (commencing with Section 11101) of the Uniform Commercial Code.

(4) A law that requires that specifically identifiable text or disclosures in a record or a portion of a record be separately signed, including initialed, from the record. However, this paragraph does not apply to Section 1677 or 1678 of this code or Section 1298 of the Code of Civil Procedure.

(c) This title does not apply to any specific transaction described in Section 17511.5 of the Business and Professions Code, Section 56.11, 56.17, 798.14, 1133, or 1134 of, Section 1689.6, 1689.7, or 1689.13 of, Chapter 2.5 (commencing with Section 1695) of Title 5 of Part 2 of Division 3 of, Section 1720, 1785.15, 1789.14, 1789.16, or 1793.23 of, Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of, Section 1861.24, 1862.5, 1917.712, 1917.713, 1950.6, 1983, 2924b, 2924c, 2924f, 2924i, 2924j, 2924.3, or 2937 of, Article 1.5 (commencing with Section 2945) of Chapter 2 of Title 14 of Part 4 of Division 3 of, Section 2954.5 or 2963 of, Chapter 2b (commencing with Section 2981) or 2d (commencing with Section 2985.7) of Title 14 of Part 4 of Division 3 of, Section 3071.5 of Part 5 (commencing with Section 4000) of Division 4 of, or Part 5.3 (commencing with Section 6500) of Division 4 of this code, subdivision (b) of Section 18608 or Section 22328 of the Financial Code, Section 1358.15, 1365, 1368.01, 1368.1, 1371, or 18035.5 of the Health and Safety Code, Section 662, 663, 664, 667.5, 673, 677, 678, 678.1, 786, 10086, 10113.7, 10127.7, 10127.9, 10127.10, 10192.18, 10199.44, 10199.46, 10235.16, 10235.40, 10509.4, 10509.7, 11624.09, or 11624.1 of the Insurance Code, Section 779.1, 10010.1, or 16482 of the Public Utilities Code, or Section 9975 or 11738 of the Vehicle Code. An electronic record may not be substituted for any notice that is required to be sent pursuant to Section 1162 of the Code of Civil Procedure. Nothing in this subdivision shall be construed to prohibit the recordation of any document with a county recorder by electronic means.

(d) This title applies to an electronic record or electronic signature otherwise excluded from the application of this title under subdivision (b) when used for a transaction subject to a law other than those specified in subdivision (b).

(e) A transaction subject to this title is also subject to other applicable substantive law.

(f) The exclusion of a transaction from the application of this title under subdivision (b) or (c) shall be construed only to exclude the transaction from the application of this title, but shall not be construed to prohibit the transaction from being conducted by electronic means if the transaction may be conducted by electronic means under any other applicable law.

(g) This section shall become operative on January 1, 2019.

(Amended (as added by Stats. 2013, Ch. 369, Sec. 3) by Stats. 2014, Ch. 913, Sec. 4. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions.)



1633.4

This title applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after January 1, 2000.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.5

(a) This title does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b) This title applies only to a transaction between parties each of which has agreed to conduct the transaction by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties’ conduct. Except for a separate and optional agreement the primary purpose of which is to authorize a transaction to be conducted by electronic means, an agreement to conduct a transaction by electronic means may not be contained in a standard form contract that is not an electronic record. An agreement in such a standard form contract may not be conditioned upon an agreement to conduct transactions by electronic means. An agreement to conduct a transaction by electronic means may not be inferred solely from the fact that a party has used electronic means to pay an account or register a purchase or warranty. This subdivision may not be varied by agreement.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. If a seller sells goods or services by both electronic and nonelectronic means and a buyer purchases the goods or services by conducting the transaction by electronic means, the buyer may refuse to conduct further transactions regarding the goods or services by electronic means. This subdivision may not be varied by agreement.

(d) Except as otherwise provided in this title, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this title of the words “unless otherwise agreed,” or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.6

This title shall be construed and applied according to all of the following:

(1) To facilitate electronic transactions consistent with other applicable law.

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices.

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this title among states enacting it.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.7

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.8

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, that requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this title requires a record to be posted or displayed in a certain manner, to be sent, communicated, or transmitted by a specified method, or to contain information that is formatted in a certain manner, all of the following rules apply:

(1) The record shall be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in paragraph (2) of subdivision (d), the record shall be sent, communicated, or transmitted by the method specified in the other law.

(3) The record shall contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, except as follows:

(1) To the extent a law other than this title requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subdivision (a) that the information be in the form of an electronic record capable of retention may also be varied by agreement.

(2) A requirement under a law other than this title to send, communicate, or transmit a record by first-class mail may be varied by agreement to the extent permitted by the other law.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.9

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subdivision (a) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties’ agreement, if any, and otherwise as provided by law.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.10

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, all of the following conditions are met:

(i) The individual promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person.

(ii) The individual takes reasonable steps, including steps that conform to the other person’s reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record.

(iii)The individual has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor (2) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties’ contract, if any.

(4) Paragraphs (2) and (3) may not be varied by agreement.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.11

(a) If a law requires that a signature be notarized, the requirement is satisfied with respect to an electronic signature if an electronic record includes, in addition to the electronic signature to be notarized, the electronic signature of a notary public together with all other information required to be included in a notarization by other applicable law.

(b) In a transaction, if a law requires that a statement be signed under penalty of perjury, the requirement is satisfied with respect to an electronic signature, if an electronic record includes, in addition to the electronic signature, all of the information as to which the declaration pertains together with a declaration under penalty of perjury by the person who submits the electronic signature that the information is true and correct.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.12

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record, if the electronic record reflects accurately the information set forth in the record at the time it was first generated in its final form as an electronic record or otherwise, and the electronic record remains accessible for later reference.

(b) A requirement to retain a record in accordance with subdivision (a) does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c) A person may satisfy subdivision (a) by using the services of another person if the requirements of subdivision (a) are satisfied.

(d) If a law requires a record to be retained in its original form, or provides consequences if the record is not retained in its original form, that law is satisfied by an electronic record retained in accordance with subdivision (a).

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subdivision (a).

(f) A record retained as an electronic record in accordance with subdivision (a) satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after the effective date of this title specifically prohibits the use of an electronic record for a specified purpose.

(g) This section does not preclude a governmental agency from specifying additional requirements for the retention of a record subject to the agency’s jurisdiction.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.13

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.14

(a) In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents’ actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual’s own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(b) The terms of the contract are determined by the substantive law applicable to it.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.15

(a) Unless the sender and the recipient agree to a different method of sending that is reasonable under the circumstances, an electronic record is sent when the information is addressed properly or otherwise directed properly to the recipient and either (1) enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender, or (2) enters a region of an information processing system that is under the control of the recipient.

(b) Unless the sender and the recipient agree to a different method of receiving that is reasonable under the circumstances, an electronic record is received when the electronic record enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent, in a form capable of being processed by that system, and from which the recipient is able to retrieve the electronic record.

(c) Subdivision (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subdivision (d).

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender’s place of business and to be received at the recipient’s place of business or, if the recipient is an individual acting on his or her own behalf, at the recipient’s place of residence. For purposes of this subdivision, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender’s or recipient’s residence, as the case may be.

(e) An electronic record is received under subdivision (b) even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subdivision (b) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subdivision (a), or purportedly received under subdivision (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, this subdivision may not be varied by agreement.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.16

If a law other than this title requires that a notice of the right to cancel be provided or sent, an electronic record may not substitute for a writing under that other law unless, in addition to satisfying the requirements of that other law and this title, the notice of cancellation may be returned by electronic means. This section may not be varied by agreement.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)



1633.17

No state agency, board, or commission may require, prohibit, or regulate the use of an electronic signature in a transaction in which the agency, board, or commission is not a party unless a law other than this title expressly authorizes the requirement, prohibition, or regulation.

(Added by Stats. 1999, Ch. 428, Sec. 1. Effective January 1, 2000.)






TITLE 3 - INTERPRETATION OF CONTRACTS

1635

All contracts, whether public or private, are to be interpreted by the same rules, except as otherwise provided by this Code.

(Enacted 1872.)



1636

A contract must be so interpreted as to give effect to the mutual intention of the parties as it existed at the time of contracting, so far as the same is ascertainable and lawful.

(Enacted 1872.)



1637

For the purpose of ascertaining the intention of the parties to a contract, if otherwise doubtful, the rules given in this Chapter are to be applied.

(Enacted 1872.)



1638

The language of a contract is to govern its interpretation, if the language is clear and explicit, and does not involve an absurdity.

(Enacted 1872.)



1639

When a contract is reduced to writing, the intention of the parties is to be ascertained from the writing alone, if possible; subject, however, to the other provisions of this Title.

(Enacted 1872.)



1640

When, through fraud, mistake, or accident, a written contract fails to express the real intention of the parties, such intention is to be regarded, and the erroneous parts of the writing disregarded.

(Enacted 1872.)



1641

The whole of a contract is to be taken together, so as to give effect to every part, if reasonably practicable, each clause helping to interpret the other.

(Enacted 1872.)



1642

Several contracts relating to the same matters, between the same parties, and made as parts of substantially one transaction, are to be taken together.

(Enacted 1872.)



1643

A contract must receive such an interpretation as will make it lawful, operative, definite, reasonable, and capable of being carried into effect, if it can be done without violating the intention of the parties.

(Enacted 1872.)



1644

The words of a contract are to be understood in their ordinary and popular sense, rather than according to their strict legal meaning; unless used by the parties in a technical sense, or unless a special meaning is given to them by usage, in which case the latter must be followed.

(Enacted 1872.)



1645

Technical words are to be interpreted as usually understood by persons in the profession or business to which they relate, unless clearly used in a different sense.

(Enacted 1872.)



1646

A contract is to be interpreted according to the law and usage of the place where it is to be performed; or, if it does not indicate a place of performance, according to the law and usage of the place where it is made.

(Enacted 1872.)



1646.5

Notwithstanding Section 1646, the parties to any contract, agreement, or undertaking, contingent or otherwise, relating to a transaction involving in the aggregate not less than two hundred fifty thousand dollars ($250,000), including a transaction otherwise covered by subdivision (a) of Section 1301 of the Commercial Code, may agree that the law of this state shall govern their rights and duties in whole or in part, whether or not the contract, agreement, or undertaking or transaction bears a reasonable relation to this state. This section does not apply to any contract, agreement, or undertaking (a) for labor or personal services, (b) relating to any transaction primarily for personal, family, or household purposes, or (c) to the extent provided to the contrary in subdivision (c) of Section 1301 of the Commercial Code.

This section applies to contracts, agreements, and undertakings entered into before, on, or after its effective date; it shall be fully retroactive. Contracts, agreements, and undertakings selecting California law entered into before the effective date of this section shall be valid, enforceable, and effective as if this section had been in effect on the date they were entered into; and actions and proceedings commencing in a court of this state before the effective date of this section may be maintained as if this section were in effect on the date they were commenced.

(Amended by Stats. 2006, Ch. 254, Sec. 1.5. Effective January 1, 2007.)



1647

A contract may be explained by reference to the circumstances under which it was made, and the matter to which it relates.

(Enacted 1872.)



1648

However broad may be the terms of a contract, it extends only to those things concerning which it appears that the parties intended to contract.

(Enacted 1872.)



1649

If the terms of a promise are in any respect ambiguous or uncertain, it must be interpreted in the sense in which the promisor believed, at the time of making it, that the promisee understood it.

(Enacted 1872.)



1650

Particular clauses of a contract are subordinate to its general intent.

(Enacted 1872.)



1651

Where a contract is partly written and partly printed, or where part of it is written or printed under the special directions of the parties, and with a special view to their intention, and the remainder is copied from a form originally prepared without special reference to the particular parties and the particular contract in question, the written parts control the printed parts, and the parts which are purely original control those which are copied from a form. And if the two are absolutely repugnant, the latter must be so far disregarded.

(Enacted 1872.)



1652

Repugnancy in a contract must be reconciled, if possible, by such an interpretation as will give some effect to the repugnant clauses, subordinate to the general intent and purpose of the whole contract.

(Enacted 1872.)



1653

Words in a contract which are wholly inconsistent with its nature, or with the main intention of the parties, are to be rejected.

(Enacted 1872.)



1654

In cases of uncertainty not removed by the preceding rules, the language of a contract should be interpreted most strongly against the party who caused the uncertainty to exist.

(Amended by Stats. 1982, Ch. 1120, Sec. 1.)



1655

Stipulations which are necessary to make a contract reasonable, or conformable to usage, are implied, in respect to matters concerning which the contract manifests no contrary intention.

(Enacted 1872.)



1656

All things that in law or usage are considered as incidental to a contract, or as necessary to carry it into effect, are implied therefrom, unless some of them are expressly mentioned therein, when all other things of the same class are deemed to be excluded.

(Enacted 1872.)



1656.1

(a) Whether a retailer may add sales tax reimbursement to the sales price of the tangible personal property sold at retail to a purchaser depends solely upon the terms of the agreement of sale. It shall be presumed that the parties agreed to the addition of sales tax reimbursement to the sales price of tangible personal property sold at retail to a purchaser if:

(1) The agreement of sale expressly provides for such addition of sales tax reimbursement;

(2) Sales tax reimbursement is shown on the sales check or other proof of sale; or

(3) The retailer posts in his or her premises in a location visible to purchasers, or includes on a price tag or in an advertisement or other printed material directed to purchasers, a notice to the effect that reimbursement for sales tax will be added to the sales price of all items or certain items, whichever is applicable.

(b) It shall be presumed that the property, the gross receipts from the sale of which is subject to the sales tax, is sold at a price which includes tax reimbursement if the retailer posts in his or her premises, or includes on a price tag or in an advertisement (whichever is applicable) one of the following notices:

(1) “All prices of taxable items include sales tax reimbursement computed to the nearest mill.”

(2) “The price of this item includes sales tax reimbursement computed to the nearest mill.”

(c) (1) The State Board of Equalization shall prepare and make available for inspection and duplication or reproduction a sales tax reimbursement schedule which shall be identical with the following tables up to the amounts specified therein:

43/4 percent

Price _____ Tax

.01– .10  ........................ .00

.11– .31  ........................ .01

.32– .52  ........................ .02

.53– .73  ........................ .03

.74– .94  ........................ .04

.95–1.15  ........................ .05

5 percent

Price _____ Tax

.01– .09  ........................ .00

.10– .29  ........................ .01

.30– .49  ........................ .02

.50– .69  ........................ .03

.70– .89  ........................ .04

.90–1.09  ........................ .05

51/4 percent

Price _____ Tax

.01– .09  ........................ .00

.10– .28  ........................ .01

.29– .47  ........................ .02

.48– .66  ........................ .03

.67– .85  ........................ .04

.86–1.04  ........................ .05

51/2 percent

Price _____ Tax

.01– .09  ........................ .00

.10– .27  ........................ .01

.28– .45  ........................ .02

.46– .63  ........................ .03

.64– .81  ........................ .04

.82– .99  ........................ .05

1.00–1.18  ........................ .06

53/4 percent

Price _____ Tax

.01– .08  ........................ .00

.09– .26  ........................ .01

.27– .43  ........................ .02

.44– .60  ........................ .03

.61– .78  ........................ .04

.79– .95  ........................ .05

.96–1.13  ........................ .06

6 percent

Price _____ Tax

.01– .08  ........................ .00

.09– .24  ........................ .01

.25– .41  ........................ .02

.42– .58  ........................ .03

.59– .74  ........................ .04

.75– .91  ........................ .05

.92–1.08  ........................ .06

61/4 percent

Price _____ Tax

.01– .07  ........................ .00

.08– .23  ........................ .01

.24– .39  ........................ .02

.40– .55  ........................ .03

.56– .71  ........................ .04

.72– .87  ........................ .05

.88–1.03  ........................ .06

61/2 percent

Price _____ Tax

.01– .07  ........................ .00

.08– .23  ........................ .01

.24– .38  ........................ .02

.39– .53  ........................ .03

.54– .69  ........................ .04

.70– .84  ........................ .05

.85– .99  ........................ .06

1.00–1.15  ........................ .07

63/4 percent

Price _____ Tax

.01– .07  ........................ .00

.08– .22  ........................ .01

.23– .3 7 ........................ .02

.38– .5 1 ........................ .03

.52– .66  ........................ .04

.67– .81  ........................ .05

.82– .96  ........................ .06

.97–1.11  ........................ .07

7 percent

Price _____ Tax

.01– .07  ........................ .00

.08– .21  ........................ .01

.22– .35  ........................ .02

.36– .49  ........................ .03

.50– .64  ........................ .04

.65– .78  ........................ .05

.79– .92  ........................ .06

.93–1.07  ........................ .07

71/4 percent

Price _____ Tax

.01– .06  ........................ .00

.07– .20  ........................ .01

.21– .34  ........................ .02

.35– .48  ........................ .03

.49– .62  ........................ .04

.63– .75  ........................ .05

.76– .89  ........................ .06

.90–1.03  ........................ .07

71/2 percent

Price _____ Tax

.01– .06  ........................ .00

.07– .19  ........................ .01

.20– .33  ........................ .02

.34– .46  ........................ .03

.47– .59  ........................ .04

.60– .73  ........................ .05

.74– .86  ........................ .06

.87– .99  ........................ .07

1.00–1.13  ........................ .08

(2) Reimbursement on sales prices in excess of those shown in the schedules may be computed by applying the applicable tax rate to the sales price, rounded off to the nearest cent by eliminating any fraction less than one-half cent and increasing any fraction of one-half cent or over to the next higher cent.

(3) If sales tax reimbursement is added to the sales price of tangible personal property sold at retail, the retailer shall use a schedule provided by the board, or a schedule approved by the board.

(d) The presumptions created by this section are rebuttable presumptions.

(Amended by Stats. 1990, Ch. 1528, Sec. 1.)



1657

If no time is specified for the performance of an act required to be performed, a reasonable time is allowed. If the act is in its nature capable of being done instantly—as, for example, if it consists in the payment of money only—it must be performed immediately upon the thing to be done being exactly ascertained.

(Enacted 1872.)



1659

Where all the parties who unite in a promise receive some benefit from the consideration, whether past or present, their promise is presumed to be joint and several.

(Enacted 1872.)



1660

A promise, made in the singular number, but executed by several persons, is presumed to be joint and several.

(Enacted 1872.)



1661

An executed contract is one, the object of which is fully performed. All others are executory.

(Enacted 1872.)



1662

Any contract hereafter made in this State for the purchase and sale of real property shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise:

(a) If, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that he has paid;

(b) If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is he entitled to recover any portion thereof that he has paid.

This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

This section may be cited as the Uniform Vendor and Purchaser Risk Act.

(Added by Stats. 1947, Ch. 497.)



1663

(a) As used in this section, the following terms shall have the following meanings:

(1) “Euro” means the currency of participating member states of the European Union that adopt a single currency in accordance with the Treaty on European Union signed February 7, 1992, as amended from time to time.

(2) “Introduction of the euro” includes, but is not limited to, the implementation from time to time of economic and monetary union in member states of the European Union in accordance with the Treaty on European Union signed February 7, 1992, as amended from time to time.

(3) “ECU” or “European Currency Unit” means the currency basket that is from time to time used as the unit of account of the European community, as defined in European Council Regulation No. 3320/94.

(b) If a subject or medium of payment of a contract, security, or instrument is the ECU or a currency that has been substituted or replaced by the euro, the euro shall be a commercially reasonable substitute and substantial equivalent that may be either tendered or used in determining the value of the ECU or currency, in each case at the conversion rate specified in, and otherwise calculated in accordance with, the regulations adopted by the Council of the European Union.

(c) The introduction of the euro, the tendering of euros in connection with any obligation in compliance with subdivision (b), the determining of the value of any obligation in compliance with subdivision (b), or the calculating or determining of the subject or medium of payment of a contract, security, or instrument with reference to an interest rate or other basis that has been substituted or replaced due to the introduction of the euro and that is a commercially reasonable substitute and substantial equivalent, shall neither have the effect of discharging or excusing performance under any contract, security, or instrument, nor give a party the right unilaterally to alter or terminate any contract, security, or instrument.

(d) This section shall be subject to any agreements between parties with specific reference to, or agreement regarding, the introduction of the euro.

(e) Notwithstanding the Commercial Code or any other law of this state, this section shall apply to all contracts, securities, and instruments, including contracts with respect to commercial transactions, and shall not be deemed to be displaced by any other law of this state.

(f) In the event of other currency changes, the provisions of this section with respect to the euro shall not be interpreted as creating any negative inference or negative presumption regarding the validity or enforceability of contracts, securities, or instruments denominated in whole or part in those other currencies.

(Added by Stats. 1998, Ch. 62, Sec. 1. Effective June 5, 1998.)






TITLE 4 - UNLAWFUL CONTRACTS

1667

That is not lawful which is:

1. Contrary to an express provision of law;

2. Contrary to the policy of express law, though not expressly prohibited; or,

3. Otherwise contrary to good morals.

(Enacted 1872.)



1668

All contracts which have for their object, directly or indirectly, to exempt any one from responsibility for his own fraud, or willful injury to the person or property of another, or violation of law, whether willful or negligent, are against the policy of the law.

(Enacted 1872.)



1669

Every contract in restraint of the marriage of any person, other than a minor, is void.

(Added by Stats. 1977, Ch. 198.)



1669.5

(a) Any contract for the payment of money or other consideration to a minor who has been alleged to be the victim of an unlawful sex act, or to his or her legal representative, by the alleged perpetrator of that unlawful sex act, or his or her legal representative, entered into on or after the time of the alleged unlawful sex act, and providing for any payments to be made more than one year after the date of the execution of the contract, is void as contrary to public policy. A district attorney may bring an action or intervene in any action to enjoin enforcement of any contract which is in violation of this section.

(b) This section does not apply after the date of the final judgment in a criminal case against the alleged perpetrator for the unlawful sex act described in subdivision (a).

(c) This section does not apply to a contract for the payment of money or other consideration made from a nonrevocable trust established for the benefit of the minor if the alleged perpetrator has no direct or indirect access to, or control over, the trust.

(d) This section does not apply to an alleged perpetrator of an unlawful sex act against a minor to the extent he or she agrees to pay, or is required by court order to pay, child support for that minor upon a dissolution or legal separation.

(e) For purposes of this section, “unlawful sex act,” means a felony sex offense committed against a minor.

(f) Notwithstanding subdivision (a), any contract declared void as contrary to public policy under this section may still be enforced by a district attorney against the payor, and the proceeds thereof shall be deposited in the State Children’s Trust Fund pursuant to Section 18969 of the Welfare and Institutions Code.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 54, Sec. 1. Effective November 30, 1994.)



1669.7

A contract for the payment of money or other consideration in violation of Section 132.5 of the Penal Code is void as contrary to public policy. The Attorney General or the district attorney of the county in which a violation of Section 132.5 of the Penal Code occurs may bring a civil action, or intervene in any civil action, to enjoin the enforcement of a contract that violates that section.

(Added by Stats. 1994, Ch. 869, Sec. 1. Effective January 1, 1995.)



1670

Any dispute arising from a construction contract with a public agency, which contract contains a provision that one party to the contract or one party’s agent or employee shall decide any disputes arising under that contract, shall be resolved by submitting the dispute to independent arbitration, if mutually agreeable, otherwise by litigation in a court of competent jurisdiction.

(Added by Stats. 1978, Ch. 1374.)



1670.5

(a) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(b) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect to aid the court in making the determination.

(Added by Stats. 1979, Ch. 819.)



1670.6

A contract with a consumer located in California for the purchase of a good or service that is made in connection with a telephone solicitation made in or from outside of California and is primarily for personal, family, or household use, is unlawful if, with respect to that telephone solicitation, the telemarketer is in violation of Section 310.4(a)(6)(i) of, or has not complied with Section 310.5(a)(5) of, the Federal Trade Commission’s Telemarketing Sales Rule (16 C.F.R. Part 310), as published in the Federal Register, Volume 68, Number 19, on January 29, 2003. This section shall apply only to those entities subject to, and does not apply to any transaction exempted under Section 310.6 of, the Telemarketing Sales Rule (16 C.F.R. Part 310), as published in the Federal Register, Volume 68, Number 19, on January 29, 2003.

(Added by Stats. 2003, Ch. 77, Sec. 1. Effective January 1, 2004.)



1670.7

Any provision of a contract that purports to allow a deduction from a person’s wages for the cost of emigrating and transporting that person to the United States is void as against public policy.

(Amended by Stats. 2009, Ch. 35, Sec. 2. Effective January 1, 2010.)



1670.8

(a) (1) A contract or proposed contract for the sale or lease of consumer goods or services may not include a provision waiving the consumer’s right to make any statement regarding the seller or lessor or its employees or agents, or concerning the goods or services.

(2) It shall be unlawful to threaten or to seek to enforce a provision made unlawful under this section, or to otherwise penalize a consumer for making any statement protected under this section.

(b) Any waiver of the provisions of this section is contrary to public policy, and is void and unenforceable.

(c) Any person who violates this section shall be subject to a civil penalty not to exceed two thousand five hundred dollars ($2,500) for the first violation, and five thousand dollars ($5,000) for the second and for each subsequent violation, to be assessed and collected in a civil action brought by the consumer, by the Attorney General, or by the district attorney or city attorney of the county or city in which the violation occurred. When collected, the civil penalty shall be payable, as appropriate, to the consumer or to the general fund of whichever governmental entity brought the action to assess the civil penalty.

(d) In addition, for a willful, intentional, or reckless violation of this section, a consumer or public prosecutor may recover a civil penalty not to exceed ten thousand dollars ($10,000).

(e) The penalty provided by this section is not an exclusive remedy, and does not affect any other relief or remedy provided by law. This section shall not be construed to prohibit or limit a person or business that hosts online consumer reviews or comments from removing a statement that is otherwise lawful to remove.

(Added by Stats. 2014, Ch. 308, Sec. 1. Effective January 1, 2015.)






TITLE 4.5 - LIQUIDATED DAMAGES

CHAPTER 1 - General Provisions

1671

(a) This section does not apply in any case where another statute expressly applicable to the contract prescribes the rules or standard for determining the validity of a provision in the contract liquidating the damages for the breach of the contract.

(b) Except as provided in subdivision (c), a provision in a contract liquidating the damages for the breach of the contract is valid unless the party seeking to invalidate the provision establishes that the provision was unreasonable under the circumstances existing at the time the contract was made.

(c) The validity of a liquidated damages provision shall be determined under subdivision (d) and not under subdivision (b) where the liquidated damages are sought to be recovered from either:

(1) A party to a contract for the retail purchase, or rental, by such party of personal property or services, primarily for the party’s personal, family, or household purposes; or

(2) A party to a lease of real property for use as a dwelling by the party or those dependent upon the party for support.

(d) In the cases described in subdivision (c), a provision in a contract liquidating damages for the breach of the contract is void except that the parties to such a contract may agree therein upon an amount which shall be presumed to be the amount of damage sustained by a breach thereof, when, from the nature of the case, it would be impracticable or extremely difficult to fix the actual damage.

(Amended by Stats. 1977, Ch. 198.)






CHAPTER 2 - Default on Real Property Purchase Contract

1675

(a) As used in this section, “residential property” means real property primarily consisting of a dwelling that meets both of the following requirements:

(1) The dwelling contains not more than four residential units.

(2) At the time the contract to purchase and sell the property is made, the buyer intends to occupy the dwelling or one of its units as his or her residence.

(b) A provision in a contract to purchase and sell residential property that provides that all or any part of a payment made by the buyer shall constitute liquidated damages to the seller upon the buyer’s failure to complete the purchase of the property is valid to the extent that payment in the form of cash or check, including a postdated check, is actually made if the provision satisfies the requirements of Sections 1677 and 1678 and either subdivision (c) or (d) of this section.

(c) If the amount actually paid pursuant to the liquidated damages provision does not exceed 3 percent of the purchase price, the provision is valid to the extent that payment is actually made unless the buyer establishes that the amount is unreasonable as liquidated damages.

(d) If the amount actually paid pursuant to the liquidated damages provision exceeds 3 percent of the purchase price, the provision is invalid unless the party seeking to uphold the provision establishes that the amount actually paid is reasonable as liquidated damages.

(e) For the purposes of subdivisions (c) and (d), the reasonableness of an amount actually paid as liquidated damages shall be determined by taking into account both of the following:

(1) The circumstances existing at the time the contract was made.

(2) The price and other terms and circumstances of any subsequent sale or contract to sell and purchase the same property if the sale or contract is made within six months of the buyer’s default.

(f) (1) Notwithstanding either subdivision (c) or (d), for the initial sale of newly constructed attached condominium units, as defined pursuant to Section 783, that involves the sale of an attached residential condominium unit located within a structure of 10 or more residential condominium units and the amount actually paid to the seller pursuant to the liquidated damages provision exceeds 3 percent of the purchase price of the residential unit in the transaction both of the following shall occur in the event of a buyer’s default:

(A) The seller shall perform an accounting of its costs and revenues related to and fairly allocable to the construction and sale of the residential unit within 60 calendar days after the final close of escrow of the sale of the unit within the structure.

(B) The accounting shall include any and all costs and revenues related to the construction and sale of the residential property and any delay caused by the buyer’s default. The seller shall make reasonable efforts to mitigate any damages arising from the default. The seller shall refund to the buyer any amounts previously retained as liquidated damages in excess of the greater of either 3 percent of the originally agreed-upon purchase price of the residential property or the amount of the seller’s losses resulting from the buyer’s default, as calculated by the accounting.

(2) The refund shall be sent to the buyer’s last known address within 90 days after the final close of escrow of the sale or lease of all the residential condominium units within the structure.

(3) If the amount retained by the seller after the accounting does not exceed 3 percent of the purchase price, the amount is valid unless the buyer establishes that the amount is unreasonable as liquidated damages pursuant to subdivision (e).

(4) Subdivision (d) shall not apply to any dispute regarding the reasonableness of any amount retained as liquidated damages pursuant to this subdivision.

(5) Notwithstanding the time periods regarding the performance of the accounting set forth in paragraph (1), if a new qualified buyer has entered into a contract to purchase the residential property in question, the seller shall perform the accounting within 60 calendar days after a new qualified buyer has entered into a contract to purchase.

(6) As used in this subdivision, “structure” means either of the following:

(A) Improvements constructed on a common foundation.

(B) Improvements constructed by the same owner that must be constructed concurrently due to the design characteristics of the improvements or physical characteristics of the property on which the improvements are located.

(7) As used in this subdivision, “new qualified buyer” means a buyer who either:

(A) Has been issued a loan commitment, which satisfies the purchase agreement loan contingency requirement, by an institutional lender to obtain a loan for an amount equal to the purchase price less any downpayment possessed by the buyer.

(B) Has contracted to pay a purchase price that is greater than or equal to the purchase price to be paid by the original buyer.

(g) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2008, Ch. 665, Sec. 2. Effective January 1, 2009. Section operative July 1, 2014, by its own provisions.)



1676

Except as provided in Section 1675, a provision in a contract to purchase and sell real property liquidating the damages to the seller if the buyer fails to complete the purchase of the property is valid if it satisfies the requirements of Section 1677 and the requirements of subdivision (b) of Section 1671.

(Repealed and added by Stats. 1977, Ch. 198.)



1677

A provision in a contract to purchase and sell real property liquidating the damages to the seller if the buyer fails to complete the purchase of the property is invalid unless:

(a) The provision is separately signed or initialed by each party to the contract; and

(b) If the provision is included in a printed contract, it is set out either in at least 10-point bold type or in contrasting red print in at least eight-point bold type.

(Added by Stats. 1977, Ch. 198.)



1678

If more than one payment made by the buyer is to constitute liquidated damages under Section 1675, the amount of any payment after the first payment is valid as liquidated damages only if (1) the total of all such payments satisfies the requirements of Section 1675 and (2) a separate liquidated damages provision satisfying the requirements of Section 1677 is separately signed or initialed by each party to the contract for each such subsequent payment.

(Added by Stats. 1977, Ch. 198.)



1679

This chapter applies only to a provision for liquidated damages to the seller if the buyer fails to complete the purchase of real property. The validity of any other provision for liquidated damages in a contract to purchase and sell real property shall be determined under Section 1671.

(Added by Stats. 1977, Ch. 198.)



1680

Nothing in this chapter affects any right a party to a contract for the purchase and sale of real property may have to obtain specific performance.

(Added by Stats. 1977, Ch. 198.)



1681

This chapter does not apply to real property sales contracts as defined in Section 2985.

(Added by Stats. 1977, Ch. 198.)









TITLE 5 - EXTINCTION OF CONTRACTS

CHAPTER 1 - Contracts, How Extinguished

1682

A contract may be extinguished in like manner with any other obligation, and also in the manner prescribed by this Title.

(Enacted 1872.)






CHAPTER 2 - Rescission

1688

A contract is extinguished by its rescission.

(Enacted 1872.)



1689

(a) A contract may be rescinded if all the parties thereto consent.

(b) A party to a contract may rescind the contract in the following cases:

(1) If the consent of the party rescinding, or of any party jointly contracting with him, was given by mistake, or obtained through duress, menace, fraud, or undue influence, exercised by or with the connivance of the party as to whom he rescinds, or of any other party to the contract jointly interested with such party.

(2) If the consideration for the obligation of the rescinding party fails, in whole or in part, through the fault of the party as to whom he rescinds.

(3) If the consideration for the obligation of the rescinding party becomes entirely void from any cause.

(4) If the consideration for the obligation of the rescinding party, before it is rendered to him, fails in a material respect from any cause.

(5) If the contract is unlawful for causes which do not appear in its terms or conditions, and the parties are not equally at fault.

(6) If the public interest will be prejudiced by permitting the contract to stand.

(7) Under the circumstances provided for in Sections 39, 1533, 1566, 1785, 1789, 1930 and 2314 of this code, Section 2470 of the Corporations Code, Sections 331, 338, 359, 447, 1904 and 2030 of the Insurance Code or any other statute providing for rescission.

(Amended by Stats. 1961, Ch. 589.)



1689.2

A participant in an endless chain scheme, as defined in Section 327 of the Penal Code, may rescind the contract upon which the scheme is based, and may recover all consideration paid pursuant to the scheme, less any amounts paid or consideration provided to the participant pursuant to the scheme. In addition, the court may, upon motion, award reasonable attorney’s fees to a prevailing plaintiff.

(Added by Stats. 1989, Ch. 436, Sec. 1.)



1689.3

Any patient who contracts directly with a dental office or plan for services may rescind the contract or plan until midnight of the third business day after the day on which the patient signs the contract or plan. If services have been provided to the patient, the dental office shall be entitled to compensation for those services.

(Added by Stats. 1991, Ch. 596, Sec. 2.)



1689.5

As used in Sections 1689.6 to 1689.11, inclusive, and in Section 1689.14:

(a) “Home solicitation contract or offer” means any contract, whether single or multiple, or any offer which is subject to approval, for the sale, lease, or rental of goods or services or both, made at other than appropriate trade premises in an amount of twenty-five dollars ($25) or more, including any interest or service charges. “Home solicitation contract” does not include any contract under which the buyer has the right to rescind pursuant to Title 1, Chapter 2, Section 125 of the Federal Consumer Credit Protection Act (P.L. 90-321) and the regulations promulgated pursuant thereto.

(b) “Appropriate trade premises,” means premises where either the owner or seller normally carries on a business, or where goods are normally offered or exposed for sale in the course of a business carried on at those premises.

(c) “Goods” means tangible chattels bought for use primarily for personal, family, or household purposes, including certificates or coupons exchangeable for these goods, and including goods that, at the time of the sale or subsequently, are to be so affixed to real property as to become a part of the real property whether or not severable therefrom, but does not include any vehicle required to be registered under the Vehicle Code, nor any goods sold with this vehicle if sold under a contract governed by Section 2982, and does not include any mobilehome, as defined in Section 18008 of the Health and Safety Code, nor any goods sold with this mobilehome if either are sold under a contract subject to Section 18036.5 of the Health and Safety Code.

(d) “Services” means work, labor and services, including, but not limited to, services furnished in connection with the repair, restoration, alteration, or improvement of residential premises, or services furnished in connection with the sale or repair of goods as defined in Section 1802.1, and courses of instruction, regardless of the purpose for which they are taken, but does not include the services of attorneys, real estate brokers and salesmen, securities dealers or investment counselors, physicians, optometrists, or dentists, nor financial services offered by banks, savings institutions, credit unions, industrial loan companies, personal property brokers, consumer finance lenders, or commercial finance lenders, organized pursuant to state or federal law, that are not connected with the sale of goods or services, as defined herein, nor the sale of insurance that is not connected with the sale of goods or services as defined herein, nor services in connection with the sale or installation of mobilehomes or of goods sold with a mobilehome if either are sold or installed under a contract subject to Section 18036.5 of the Health and Safety Code, nor services for which the tariffs, rates, charges, costs, or expenses, including in each instance the time sale price, is required by law to be filed with and approved by the federal government or any official, department, division, commission, or agency of the United States or of the state.

(e) “Business day” means any calendar day except Sunday, or the following business holidays: New Year’s Day, Washington’s Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans’ Day, Thanksgiving Day, and Christmas Day.

(f) This section shall become operative on January 1, 2006.

(Amended (as amended by Stats. 2004, Ch. 566) by Stats. 2005, Ch. 48, Sec. 23. Effective July 18, 2005. New subdivision (f) makes provisions from the Stats. 2004, Ch. 566, amendment inoperative until January 1, 2006.)



1689.6

(a) (1) Except for a contract written pursuant to Section 7151.2 or 7159.10 of the Business and Professions Code, in addition to any other right to revoke an offer, the buyer has the right to cancel a home solicitation contract or offer until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase which complies with Section 1689.7.

(2) In addition to any other right to revoke an offer, the buyer has the right to cancel a home solicitation contract written pursuant to Section 7151.2 of the Business and Professions Code until midnight of the third business day after the buyer receives a signed and dated copy of the contract or offer to purchase that complies with Section 1689.7 of this code.

(3) (A) In addition to any other right to revoke an offer, the buyer has the right to cancel a home solicitation contract or offer to purchase written pursuant to Section 7159.10 of the Business and Professions Code, until the buyer receives a signed and dated copy of a service and repair contract that complies with the contract requirements specified in Section 7159.10 of the Business and Professions Code and the work commences.

(B) For any contract written pursuant to Section 7159.10 of the Business and Professions Code, or otherwise presented to the buyer as a service and repair contract, unless all of the conforming requirements listed under subdivision (a) of that section are met, the requirements set forth under Section 7159 of the Business and Professions Code shall be applicable, regardless of the aggregate contract price, including the right to cancel as set forth under this section.

(b) In addition to any other right to revoke an offer, any buyer has the right to cancel a home solicitation contract or offer for the purchase of a personal emergency response unit until midnight of the seventh business day after the day on which the buyer signs an agreement or offer to purchase which complies with Section 1689.7. This subdivision shall not apply to a personal emergency response unit installed with, and as part of, a home security alarm system subject to the Alarm Company Act (Chapter 11.6 (commencing with Section 7590) of Division 3 of the Business and Professions Code) which has two or more stationary protective devices used to enunciate an intrusion or fire and is installed by an alarm company operator operating under a current license issued pursuant to the Alarm Company Act, which shall instead be subject to subdivision (a).

(c) In addition to any other right to revoke an offer, a buyer has the right to cancel a home solicitation contract or offer for the repair or restoration of residential premises damaged by a disaster that was not void pursuant to Section 1689.14, until midnight of the seventh business day after the buyer signs and dates the contract unless the provisions of Section 1689.15 are applicable.

(d) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address specified in the agreement or offer.

(e) Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

(f) Notice of cancellation given by the buyer need not take the particular form as provided with the contract or offer to purchase and, however expressed, is effective if it indicates the intention of the buyer not to be bound by the home solicitation contract or offer.

(g) “Personal emergency response unit,” for purposes of this section, means an in-home radio transmitter device or two-way radio device generally, but not exclusively, worn on a neckchain, wrist strap, or clipped to clothing, and connected to a telephone line through which a monitoring station is alerted of an emergency and emergency assistance is summoned.

(Amended (as amended by Stats. 2005, Ch. 48, Sec. 25) by Stats. 2005, Ch. 385, Sec. 11. Effective January 1, 2006.)



1689.7

(a) (1) Except for contracts written pursuant to Sections 7151.2 and 7159.10 of the Business and Professions Code, in a home solicitation contract or offer, the buyer’s agreement or offer to purchase shall be written in the same language, e.g., Spanish, as principally used in the oral sales presentation, shall be dated, shall be signed by the buyer, and except as provided in paragraph (2), shall contain in immediate proximity to the space reserved for his or her signature, a conspicuous statement in a size equal to at least 10-point boldface type, as follows:  “You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right.”

(2) The statement required pursuant to this subdivision for a home solicitation contract or offer for the purchase of a personal emergency response unit, as defined in Section 1689.6, that is not installed with and as part of a home security alarm system subject to the Alarm Company Act (Chapter 11.6 (commencing with Section 7590) of Division 3 of the Business and Professions Code) that has two or more stationary protective devices used to enunciate an intrusion or fire and is installed by an alarm company operator operating under a current license issued pursuant to the Alarm Company Act, is as follows:  “You, the buyer, may cancel this transaction at any time prior to midnight of the seventh business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right.”

(3) Except for contracts written pursuant to Sections 7151.2 and 7159.10 of the Business and Professions Code, the statement required pursuant to this subdivision for the repair or restoration of residential premises damaged by a disaster pursuant to subdivision (c) of Section 1689.6 is as follows: “You, the buyer, may cancel this transaction at any time prior to midnight of the seventh business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right.”

(4) A home solicitation contract written pursuant to Section 7151.2 of the Business and Professions Code shall be written in the same language, e.g., Spanish, as principally used in the oral sales presentation. The contract, or an attachment to the contract that is subject to Section 7159 of the Business and Professions Code shall include in immediate proximity to the space reserved for his or her signature, the following statement in a size equal to at least 12-point boldface type, which shall be dated and signed by the buyer:

“Three-Day Right to Cancel

You, the buyer, have the right to cancel this contract within three business days. You may cancel by e-mailing, mailing, faxing, or delivering a written notice to the contractor at the contractor’s place of business by midnight of the third business day after you received a signed and dated copy of the contract that includes this notice. Include your name, your address, and the date you received the signed copy of the contract and this notice.

If you cancel, the contractor must return to you anything you paid within 10 days of receiving the notice of cancellation. For your part, you must make available to the contractor at your residence, in substantially as good condition as you received it, any goods delivered to you under this contract or sale. Or, you may, if you wish, comply with the contractor’s instructions on how to return the goods at the contractor’s expense and risk. If you do make the goods available to the contractor and the contractor does not pick them up within 20 days of the date of your notice of cancellation, you may keep them without any further obligation. If you fail to make the goods available to the contractor, or if you agree to return the goods to the contractor and fail to do so, then you remain liable for performance of all obligations under the contract.”

(b) The agreement or offer to purchase shall contain on the first page, in a type size no smaller than that generally used in the body of the document, the following: (1) the name and address of the seller to which the notice is to be mailed, and (2) the date the buyer signed the agreement or offer to purchase.

(c) Except for contracts written pursuant to Sections 7151.2 and 7159.10 of the Business and Professions Code, or except as provided in subdivision (d), the agreement or offer to purchase shall be accompanied by a completed form in duplicate, captioned “Notice of Cancellation” which shall be attached to the agreement or offer to purchase and be easily detachable, and which shall contain in type of at least 10-point the following statement written in the same language, e.g., Spanish, as used in the contract:

“Notice of Cancellation”

/enter date of transaction/

(Date)

“You may cancel this transaction, without any penalty or obligation, within three business days from the above date.

If you cancel, any property traded in, any payments made by you under the contract or sale, and any negotiable instrument executed by you will be returned within 10 days following receipt by the seller of your cancellation notice, and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale, or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller’s expense and risk.

If you do make the goods available to the seller and the seller does not pick them up within 20 days of the date of your notice of cancellation, you may retain or dispose of the goods without any further obligation. If you fail to make the goods available to the seller, or if you agree to return the goods to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.”

to _____ /name of seller/ _____ ,

at _____ /address of seller’s place of business/ _____

not later than midnight of(Date).

I hereby cancel this transaction. _____ (Date) _____

_____  (Buyer’s signature)

(d) Any agreement or offer to purchase a personal emergency response unit, as defined in Section 1689.6, which is not installed with and as part of a home security alarm system subject to the Alarm Company Act which has two or more stationary protective devices used to enunciate an intrusion or fire and is installed by an alarm company operator operating under a current license issued pursuant to the Alarm Company Act, shall be subject to the requirements of subdivision (c), and shall be accompanied by the “Notice of Cancellation” required by subdivision (c), except that the first paragraph of that notice shall be deleted and replaced with the following paragraph:

You may cancel this transaction, without any penalty or obligation, within seven business days from the above date.

(e) A home solicitation contract written pursuant to Section 7151.2 of the Business and Professions Code for the repair or restoration of residential premises damaged by a disaster that is subject to subdivision (c) of Section 1689.6, shall be written in the same language, e.g., Spanish, as principally used in the oral sales presentation. The contract, or an attachment to the contract that is subject to Section 7159 of the Business and Professions Code shall include, in immediate proximity to the space reserved for his or her signature, the following statement in a size equal to at least 12-point boldface type, which shall be signed and dated by the buyer:

“Seven-Day Right to Cancel

You, the buyer, have the right to cancel this contract within seven business days. You may cancel by e-mailing, mailing, faxing, or delivering a written notice to the contractor at the contractor’s place of business by midnight of the seventh business day after you received a signed and dated copy of the contract that includes this notice. Include your name, your address, and the date you received the signed copy of the contract and this notice.

If you cancel, the contractor must return to you anything you paid within 10 days of receiving the notice of cancellation. For your part, you must make available to the contractor at your residence, in substantially as good condition as you received it, any goods delivered to you under this contract or sale. Or, you may, if you wish, comply with the contractor’s instructions on how to return the goods at the contractor’s expense and risk. If you do make the goods available to the contractor and the contractor does not pick them up within 20 days of the date of your notice of cancellation, you may keep them without any further obligation. If you fail to make the goods available to the contractor, or if you agree to return the goods to the contractor and fail to do so, then you remain liable for performance of all obligations under the contract.”

(f) The seller shall provide the buyer with a copy of the contract or offer to purchase and the attached notice of cancellation, and shall inform the buyer orally of his or her right to cancel and the requirement that cancellation be in writing, at the time the home solicitation contract or offer is executed.

(g) Until the seller has complied with this section the buyer may cancel the home solicitation contract or offer.

(h) “Contract or sale” as used in subdivision (c) means “home solicitation contract or offer” as defined by Section 1689.5.

(Amended (as amended by Stats. 2005, Ch. 48, Sec. 27) by Stats. 2005, Ch. 385, Sec. 12. Effective January 1, 2006.)



1689.8

(a) Every home solicitation contract or offer for home improvement goods or services which provides for a lien on real property is subject to the provisions of Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3.

(b) For purposes of this section, “home improvement goods or services” means goods and services, as defined in Section 1689.5, which are bought in connection with the improvement of real property. Such home improvement goods and services include, but are not limited to, burglar alarms, carpeting, texture coating, fencing, air conditioning or heating equipment, and termite extermination. Home improvement goods include goods which, at the time of sale or subsequently, are to be so affixed to real property as to become a part of real property whether or not severable therefrom.

(Added by Stats. 1979, Ch. 1012.)



1689.9

Where the goods sold under any home solicitation contract are so affixed to real property as to become a part thereof, whether or not severable therefrom, the buyer shall not have the right to cancel as provided in Section 1689.6 or Section 1689.7 if, subsequent to his signing such contract, he has sold or encumbered such real property to a bona fide purchaser or encumbrancer who was not a party to such sale of goods or to any loan agreement in connection therewith.

(Added by Stats. 1971, Ch. 375.)



1689.10

(a) Except as provided in Sections 1689.6 to 1689.11, inclusive, within 10 days after a home solicitation contract or offer has been canceled, the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness.

(b) If the downpayment includes goods traded in, the goods must be tendered in substantially as good condition as when received.

(c) Until the seller has complied with the obligations imposed by Sections 1689.7 to 1689.11, inclusive, the buyer may retain possession of goods delivered to him by the seller and has a lien on the goods for any recovery to which he is entitled.

(Amended by Stats. 1973, Ch. 554.)



1689.11

(a) Except as provided in subdivision (c) of Section 1689.10, within 20 days after a home solicitation contract or offer has been canceled, the buyer, upon demand, must tender to the seller any goods delivered by the seller pursuant to the sale or offer, but he is not obligated to tender at any place other than his own address. If the seller fails to demand possession of goods within 20 days after cancellation, the goods become the property of the buyer without obligation to pay for them.

(b) The buyer has a duty to take reasonable care of the goods in his possession both prior to cancellation and during the 20-day period following. During the 20-day period after cancellation, except for the buyer’s duty of care, the goods are at the seller’s risk.

(c) If the seller has performed any services pursuant to a home solicitation contract or offer prior to its cancellation, the seller is entitled to no compensation. If the seller’s services result in the alteration of property of the buyer, the seller shall restore the property to substantially as good condition as it was at the time the services were rendered.

(Amended by Stats. 1973, Ch. 554.)



1689.12

Any waiver or confession of judgment of the provisions of Sections 1689.5 to 1689.11, inclusive, shall be deemed contrary to public policy and shall be void and unenforceable.

(Amended by Stats. 1973, Ch. 554.)



1689.13

Sections 1689.5, 1689.6, 1689.7, 1689.10, 1689.12, and 1689.14 do not apply to a contract that meets all of the following requirements:

(a) The contract is initiated by the buyer or his or her agent or insurance representative.

(b) The contract is executed in connection with making of emergency or immediately necessary repairs that are necessary for the immediate protection of persons or real or personal property.

(c) The buyer gives the seller a separate statement that is dated and signed that describes the situation that requires immediate remedy, and expressly acknowledges and waives the right to cancel the sale within three or seven business days, whichever applies.

(d) This section shall become operative on January 1, 2006.

(Amended (as added by Stats. 2004, Ch. 566) by Stats. 2005, Ch. 48, Sec. 29. Effective July 18, 2005. New subdivision (d) makes provisions from the Stats. 2004, Ch. 566, amendment inoperative until January 1, 2006.)



1689.14

(a) Any home solicitation contract or offer for the repair or restoration of residential premises signed by the buyer on or after the date on which a disaster causes damage to the residential premises, but not later than midnight of the seventh business day after this date, shall be void, unless the buyer or his or her agent or insurance representative solicited the contract or offer at the appropriate trade premises of the seller. Any contract covered by this subdivision shall not be void if solicited by the buyer or his or her agent or insurance representative regardless of where the contract is made. For purposes of this section, buyer solicitation includes a telephone call from the buyer to the appropriate trade premises of the seller whether or not the call is in response to a prior home solicitation.

(b) As used in this section and Section 1689.6, “disaster” means an earthquake, flood, fire, hurricane, riot, storm, tidal wave, or other similar sudden or catastrophic occurrence for which a state of emergency has been declared by the President of the United States or the Governor or for which a local emergency has been declared by the executive officer or governing body of any city, county, or city and county.

(Amended by Stats. 1995, Ch. 123, Sec. 1. Effective July 18, 1995.)



1689.15

Notwithstanding any other provision of law, a contractor who is duly licensed pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code may commence work on a service and repair project as soon as the buyer receives a signed and dated copy of a service and repair contract that meets all of the contract requirements specified in Section 7159.10 of the Business and Professions Code. The buyer retains any right of cancellation applicable to home solicitations under Sections 1689.5 to 1689.14, inclusive, until such time as the buyer receives a signed and dated copy of a service and repair contract that meets all of the contract requirements specified in Section 7159.10 of the Business and Professions Code and the licensee in fact commences that project, at which time any cancellation rights provided in Sections 1689.5 to 1689.14, inclusive, are extinguished by operation of law.

(Amended by Stats. 2005, Ch. 385, Sec. 13. Effective January 1, 2006.)



1689.20

(a) In addition to any other right to revoke an offer, the buyer has the right to cancel a seminar sales solicitation contract or offer until midnight of the third “business day” after the day on which the buyer signs an agreement or offer to purchase which complies with Section 1689.21.

(b) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address specified in the agreement or offer.

(c) Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

(d) Notice of cancellation given by the buyer need not take the particular form as provided with the contract or offer to purchase and, however expressed, is effective if it indicates the intention of the buyer not to be bound by the seminar sales solicitation contract or offer.

(Added by Stats. 1989, Ch. 724, Sec. 1.)



1689.21

(a) In a seminar sales solicitation contract or offer, the buyer’s agreement or offer to purchase shall be written in the same language, e.g., Spanish, as principally used in the oral sales presentation, shall be dated, signed by the buyer, and shall contain in immediate proximity to the space reserved for his or her signature, a conspicuous statement in a size equal to at least 10-point bold type, as follows:   “You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right.”

(b) The agreement or offer to purchase shall contain on the first page, in a type size no smaller than that generally used in the body of the document, each of the following:

(1) The name and address of the seller to which the notice is to be mailed.

(2) The date the buyer signed the agreement or offer to purchase.

(c) The agreement or offer to purchase shall be accompanied by a completed form in duplicate, captioned “Notice of Cancellation,” which shall be attached to the agreement or offer to purchase and be easily detachable, and which shall contain in type of at least 10-point, the following statement written in the same language, e.g., Spanish, as used in the contract:

“Notice of Cancellation”

/enter date of transaction/ _____

(Date) _____

You may cancel this transaction, without any penalty or obligation, within three business days from the above date.

If you cancel, any property traded in, any payments made by you under the contract or sale, and any negotiable instrument executed by you will be returned within 10 days following receipt by the seller of your cancellation notice, and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale, or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller’s expense and risk.

If you do make the goods available to the seller and the seller does not pick them up within 20 days of the date of your notice of cancellation, you may retain or dispose of the goods without any further obligation. If you fail to make the goods available to the seller, or if you agree to return the goods to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice, or send a telegram to

___________________at

/name of seller//Address of sellers place of business/

not later than midnight of

_____ (Date)

I hereby cancel this transaction

_____ (Date)

(Buyer’s signature) _____

(d) The seller shall provide the buyer with a copy of the contract or offer to purchase and the attached notice of cancellation, and shall inform the buyer orally of his or her right to cancel at the time the seminar sales solicitation contract or offer is executed.

(e) Until the seller has complied with this section, the buyer may cancel the seminar sales solicitation contract or offer.

(f) “Contract or sale” as used in subdivision (c), means “seminar sales solicitation contract or offer” as defined by Section 1689.24.

(Added by Stats. 1989, Ch. 724, Sec. 2.)



1689.22

(a) Except as provided in Sections 1689.20 and 1689.21, within 10 days after a seminar sales solicitation contract or offer has been cancelled, the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness.

(b) If the downpayment includes goods traded in, the goods must be tendered in substantially as good condition as when received.

(c) Until the seller has complied with the obligations imposed by Sections 1689.20 and 1689.21, the buyer may retain possession of goods delivered to him or her by the seller and has a lien on the goods for any recovery to which he or she is entitled.

(Added by Stats. 1989, Ch. 724, Sec. 3.)



1689.23

(a) Except as provided in subdivision (c) of Section 1689.22, within 20 days after a seminar sales solicitation contract or offer has been canceled, the buyer, upon demand, must tender to the seller any goods delivered by the seller pursuant to the sale or offer, but he or she is not obligated to tender at any place other than his or her own address. If the seller fails to demand possession of goods within 20 days after cancellation, the goods become the property of the buyer without obligation to pay for them.

(b) The buyer has a duty to take reasonable care of the goods in his or her possession, both prior to cancellation and during the 20-day period following. During the 20-day period after cancellation, except for the buyer’s duty of care, the goods are at the seller’s risk.

(c) If the seller has performed any services pursuant to a seminar sales solicitation contract or offer prior to its cancellation, the seller is entitled to no compensation. If the seller’s services result in the alteration of property of the buyer, the seller shall restore the property to substantially as good condition as it was at the time the services were rendered.

(Added by Stats. 1989, Ch. 724, Sec. 4.)



1689.24

As used in Sections 1689.20 to 1689.23, inclusive:

(a) “Seminar sales solicitation contract or offer” means any contract, whether single or multiple, or any offer which is subject to approval, for the sale, lease, or rental of goods or services or both, made using selling techniques in a seminar setting in an amount of twenty-five dollars ($25) or more, including any interest or service charges. “Seminar sales solicitation contract” does not include any contract under which the buyer has the right to rescind pursuant to Title 1, Chapter 2, Section 125 of the Federal Consumer Credit Protection Act (P.L. 90-321) and the regulations promulgated pursuant thereto or any contract which contains a written and dated statement signed by the prospective buyer stating that the negotiation between the parties was initiated by the prospective buyer.

(b) “Seminar setting” means premises other than the residence of the buyer.

(c) “Goods” means tangible chattels bought for use primarily for personal, family, or household purposes, including certificates or coupons exchangeable for these goods, and including goods which, at the time of the sale or subsequently, are to be so affixed to real property as to become a part of the real property whether or not severable therefrom, but does not include any vehicle required to be registered under the Vehicle Code, nor any goods sold with a vehicle if sold under a contract governed by Section 2982, and does not include any mobilehome, as defined in Section 18008 of the Health and Safety Code, nor any goods sold with a mobilehome if either are sold under a contract subject to Section 18036.5 of the Health and Safety Code.

(d) “Services” means work, labor and services, including, but not limited to, services furnished in connection with the repair, alteration, or improvement of residential premises, or services furnished in connection with the sale or repair of goods as defined in Section 1802.1, and courses of instruction, regardless of the purpose for which they are taken, but does not include the services of attorneys, real estate brokers and salesmen, securities dealers or investment counselors, physicians, optometrists, or dentists, nor financial services offered by banks, savings institutions, credit unions, industrial loan companies, personal property brokers, consumer finance lenders, or commercial finance lenders, organized pursuant to state or federal law, which are not connected with the sale of goods or services, as defined herein, nor the sale of insurance which is not connected with the sale of goods or services as defined herein, nor services in connection with the sale or installation of mobilehomes or of goods sold with a mobilehome if either are sold or installed under a contract subject to Section 18036.5 of the Health and Safety Code, nor services for which the tariffs, rates, charges, costs, or expenses, including in each instance the time sale price, is required by law to be filed with and approved by the federal government or any official, department, division, commission, or agency of the United States or of the State of California.

(e) “Business day” means any calendar day except Sunday, or the following business holidays: New Year’s Day, Washington’s Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans’ Day, Thanksgiving Day, and Christmas Day.

(Added by Stats. 1989, Ch. 724, Sec. 5.)



1690

A stipulation that errors of description shall not avoid a contract, or shall be the subject of compensation, or both, does not take away the right of rescission for fraud, nor for mistake, where such mistake is in a matter essential to the inducement of the contract, and is not capable of exact and entire compensation.

(Enacted 1872.)



1691

Subject to Section 1693, to effect a rescission a party to the contract must, promptly upon discovering the facts which entitle him to rescind if he is free from duress, menace, undue influence or disability and is aware of his right to rescind:

(a) Give notice of rescission to the party as to whom he rescinds; and

(b) Restore to the other party everything of value which he has received from him under the contract or offer to restore the same upon condition that the other party do likewise, unless the latter is unable or positively refuses to do so.

When notice of rescission has not otherwise been given or an offer to restore the benefits received under the contract has not otherwise been made, the service of a pleading in an action or proceeding that seeks relief based on rescission shall be deemed to be such notice or offer or both.

(Amended by Stats. 1961, Ch. 589.)



1692

When a contract has been rescinded in whole or in part, any party to the contract may seek relief based upon such rescission by (a) bringing an action to recover any money or thing owing to him by any other party to the contract as a consequence of such rescission or for any other relief to which he may be entitled under the circumstances or (b) asserting such rescission by way of defense or cross-complaint.

If in an action or proceeding a party seeks relief based upon rescission and the court determines that the contract has not been rescinded, the court may grant any party to the action any other relief to which he may be entitled under the circumstances.

A claim for damages is not inconsistent with a claim for relief based upon rescission. The aggrieved party shall be awarded complete relief, including restitution of benefits, if any, conferred by him as a result of the transaction and any consequential damages to which he is entitled; but such relief shall not include duplicate or inconsistent items of recovery.

If in an action or proceeding a party seeks relief based upon rescission, the court may require the party to whom such relief is granted to make any compensation to the other which justice may require and may otherwise in its judgment adjust the equities between the parties.

(Amended by Stats. 1971, Ch. 244.)



1693

When relief based upon rescission is claimed in an action or proceeding, such relief shall not be denied because of delay in giving notice of rescission unless such delay has been substantially prejudicial to the other party.

A party who has received benefits by reason of a contract that is subject to rescission and who in an action or proceeding seeks relief based upon rescission shall not be denied relief because of a delay in restoring or in tendering restoration of such benefits before judgment unless such delay has been substantially prejudicial to the other party; but the court may make a tender of restoration a condition of its judgment.

(Added by Stats. 1961, Ch. 589.)






CHAPTER 2.1 - Dating Service Contracts

1694

As used in this chapter, a dating service contract is any contract with any organization that offers dating, matrimonial, or social referral services by any of the following means:

(a) An exchange of names, telephone numbers, addresses, and statistics.

(b) A photograph or video selection process.

(c) Personal introductions provided by the organization at its place of business.

(d) A social environment provided by the organization intended primarily as an alternative to other singles’ bars or club-type environments.

(Added by Stats. 1989, Ch. 138, Sec. 1.)



1694.1

(a) In addition to any other right to revoke an offer, the buyer has the right to cancel a dating service contract or offer, until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase those services.

(b) Cancellation occurs when the buyer gives written notice of cancellation by mail, telegram, or delivery to the seller at the address specified in the agreement or offer.

(c) Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

(d) Notice of cancellation given by the buyer need not take the particular form as provided in the contract or offer to purchase and, however expressed, is effective if it indicates the intention of the buyer not to be bound by the dating service contract.

(e) All moneys paid pursuant to any contract for dating services shall be refunded within 10 days of receipt of the notice of cancellation.

(f) The buyer may notify the dating service of his or her intent to cancel the contract within the three-day period specified in this section and stop the processing of a credit card voucher or check by telephone notification to the dating service. However, this does not negate the obligation of the buyer to cancel the contract by mail, telegram, or delivery as required pursuant to this section.

(Amended by Stats. 1993, Ch. 359, Sec. 1. Effective January 1, 1994.)



1694.2

(a) A dating service contract shall be in writing. A copy of the contract shall be provided to the buyer at the time he or she signs the contract.

(b) Every dating service contract shall contain on its face, and in close proximity to the space reserved for the signature of the buyer, a conspicuous statement in a size equal to at least 10-point boldface type, as follows:

“You, the buyer, may cancel this agreement, without any penalty or obligation, at any time prior to midnight of the original contract seller’s third business day following the date of this contract, excluding Sundays and holidays. To cancel this agreement, mail or deliver a signed and dated notice, or send a telegram which states that you, the buyer, are canceling this agreement, or words of similar effect. This notice shall be sent to:

_____ (Name of the business that sold you the contract) _____

_____ (Address of the business that sold you the contract) _____ .”

(c) The dating service contract shall contain on the first page, in a type size no smaller than that generally used in the body of the document, the name and address of the dating service operator to which the notice of cancellation is to be mailed; and the date the buyer signed the contract.

(d) No dating service contract shall require payments or financing by the buyer over a period in excess of two years from the date the contract is entered into, nor shall the term of any such contract be measured by the life of the buyer. However, the services to be rendered to the buyer under the contract may extend over a period beginning within six months and ending within three years of the date the contract is entered into.

(e) If a dating service contract is not in compliance with this chapter, the buyer may, at any time, cancel the contract.

(Amended by Stats. 1993, Ch. 359, Sec. 2. Effective January 1, 1994.)



1694.3

Every dating service contract shall contain language providing that:

(a) If by reason of death or disability the buyer is unable to receive all services for which the buyer has contracted, the buyer and the buyer’s estate may elect to be relieved of the obligation to make payments for services other than those received before death or the onset of disability, except as provided in paragraph (3).

(1) If the buyer has prepaid any amount for services, so much of the amount prepaid that is allocable to services that the buyer has not received shall be promptly refunded to the buyer or his or her representative.

(2) “Disability” means a condition which precludes the buyer from physically using the services specified in the contract during the term of disability and the condition is verified in writing by a physician designated and remunerated by the buyer. The written verification of the physician shall be presented to the seller.

(3) If the physician determines that the duration of the disability will be less than six months, the seller may extend the term of the contract for a period of six months at no additional charge to the buyer in lieu of cancellation.

(b) If the buyer relocates his or her primary residence further than 50 miles from the dating service office and is unable to transfer the contract to a comparable facility, the buyer may elect to be relieved of the obligation to make payment for services other than those received prior to that relocation, and if the buyer has prepaid any amount for dating services, so much of the amount prepaid that is allocable to services that the buyer has not received shall be promptly refunded to the buyer. A buyer who elects to be relieved of further obligation pursuant to this subdivision may be charged a predetermined fee not to exceed one hundred dollars ($100) or, if more than half the life of the contract has expired, a predetermined fee not to exceed fifty dollars ($50).

(Added by Stats. 1989, Ch. 138, Sec. 1.)



1694.4

(a) Any contract for dating services which does not comply with this chapter is void and unenforceable.

(b) Any contract for dating services entered into under willful and fraudulent or misleading information or advertisements of the seller is void and unenforceable.

(c) Any buyer injured by a violation of this chapter may bring an action for the recovery of damages in a court of competent jurisdiction. Judgment may be entered for three times the amount at which the actual damages are assessed. Reasonable attorney fees may be awarded to the prevailing party.

(d) Notwithstanding the provisions of any contract to the contrary, whenever the contract price is payable in installments and the buyer is relieved from making further payments or entitled to a refund under this chapter, the buyer shall be entitled to receive a refund or refund credit of that portion of the cash price as is allocable to the services not actually received by the buyer. The refund of any finance charge shall be computed according to the “sum of the balance method,” also known as the “Rule of 78.”

(e) Any waiver by the buyer of this chapter is void and unenforceable.

(Added by Stats. 1989, Ch. 138, Sec. 1.)






CHAPTER 2.2 - Weight Loss Contracts

1694.5

(a) As used in this chapter, a weight loss contract is a contract with any weight loss program or center that offers any of the following:

(1) Instruction, counseling, supervision, or assistance in weight reduction, body shaping, diet, and eating habits, by persons who are not licensed health care professionals.

(2) Use of facilities of a weight loss center for any of the purposes specified in paragraph (1).

(3) Membership in any group, club, association, or organization formed for any of the purposes specified in paragraph (1).

(4) Prepackaged, or premeasured “diet foods” provided by the weight loss program or center.

(b) This chapter does not apply to any contract for health studio services as defined in Section 1812.81.

(Added by Stats. 1989, Ch. 138, Sec. 2.)



1694.6

(a) In addition to any other right to revoke an offer, the buyer has the right to cancel a weight loss contract or offer until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase those services.

(b) Cancellation occurs when the buyer gives written notice of cancellation by mail, telegram, or delivery to the seller at the address specified in the agreement or offer.

(c) Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

(d) Notice of cancellation given by the buyer need not take the particular form as provided in the contract or offer to purchase and, however expressed, is effective if it indicates the intention of the buyer not to be bound by the weight loss contract.

(e) All moneys paid pursuant to any weight loss contract shall be refunded within 10 days of receipt of the notice of cancellation.

(f) The buyer may notify the weight loss program of his or her intent to cancel the contract within the three-day period specified in this section and stop the processing of a credit card voucher or check by telephone notification to the weight loss program. However, this does not negate the obligation of the buyer to cancel the contract by mail, telegram, or delivery as required pursuant to this section.

(Amended by Stats. 1993, Ch. 359, Sec. 3. Effective January 1, 1994.)



1694.7

(a) A weight loss contract shall be in writing. A copy of the contract shall be provided to the buyer at the time he or she signs the contract.

(b) Every weight loss contract shall contain on its face, and in close proximity to the space reserved for the signature of the buyer, a conspicuous statement in a size equal to at least 10-point boldface type, as follows:

“You, the buyer, may cancel this agreement, without any penalty or obligation, at any time prior to midnight of the original contract seller’s third business day following the date of this contract, excluding Sundays and holidays. To cancel this agreement, mail or deliver a signed and dated notice, or send a telegram which states that you, the buyer, are canceling this agreement, or words of similar effect. This notice shall be sent to:

_____ (Name of the business that sold you the contract) _____

_____ (Address of the business that sold you the contract) _____ .”

(c) The weight loss contract shall contain on the first page, in a type size no smaller than that generally used in the body of the document, the name and address of the weight loss program operator to which the notice of cancellation is to be mailed; and the date the buyer signed the contract.

(d) No weight loss contract shall require payments or financing by the buyer over a period in excess of two years from the date the contract is entered into, nor shall the term of any such contract be measured by the life of the buyer. The services to be rendered to the buyer under the contract shall not extend for more than three years after the date the contract is entered into.

(e) If a weight loss contract is not in compliance with this chapter, the buyer may, at any time, cancel the contract.

(Amended by Stats. 1993, Ch. 359, Sec. 4. Effective January 1, 1994.)



1694.8

Every weight loss contract shall contain language providing that:

(a) If by reason of death or disability the buyer is unable to receive all services for which the buyer has contracted, the buyer and the buyer’s estate may elect to be relieved of the obligation to make payments for services other than those received before death or the onset of disability, except as provided in paragraph (3).

(1) If the buyer has prepaid any amount for services, so much of the amount prepaid that is allocable to services that the buyer has not received shall be promptly refunded to the buyer or his or her representative.

(2) “Disability” means a condition which precludes the buyer from physically using the services specified in the contract during the term of disability and the condition is verified in writing by a physician designated and remunerated by the buyer. The written verification of the physician shall be presented to the seller.

(3) If the physician determines that the duration of the disability will be less than six months, the seller may extend the term of the contract for a period of six months at no additional charge to the buyer in lieu of cancellation.

(b) If the buyer relocates his or her primary residence further than 50 miles from the weight loss center and is unable to transfer the contract to a comparable facility, the buyer may elect to be relieved of the obligation to make payment for services other than those received prior to that relocation, and if the buyer has prepaid any amount for weight loss services, so much of the amount prepaid that is allocable to services that the buyer has not received shall be promptly refunded to the buyer. A buyer who elects to be relieved of further obligation pursuant to this subdivision may be charged a predetermined fee not to exceed one hundred dollars ($100) or, if more than half the life of the contract has expired, a predetermined fee not to exceed fifty dollars ($50).

(Added by Stats. 1989, Ch. 138, Sec. 2.)



1694.9

(a) Any contract for weight loss services which does not comply with this chapter is void and unenforceable.

(b) Any contract for weight loss services entered into under willful and fraudulent or misleading information or advertisements of the seller is void and unenforceable.

(c) Any buyer injured by a violation of this chapter may bring an action for the recovery of damages in a court of competent jurisdiction. Judgment may be entered for three times the amount at which the actual damages are assessed if the violation is willful. Reasonable attorney fees may be awarded to the prevailing party.

(d) Notwithstanding the provisions of any contract to the contrary, whenever the contract price is payable in installments and the buyer is relieved from making further payments or entitled to a refund under this chapter, the buyer shall be entitled to receive a refund or refund credit of that portion of the cash price as is allocable to the services not actually received by the buyer. The refund of any finance charge shall be computed according to the “sum of the balance method,” also known as the “Rule of 78.”

(e) Any waiver by the buyer of this chapter is void and unenforceable.

(Added by Stats. 1989, Ch. 138, Sec. 2.)






CHAPTER 2.5 - Home Equity Sales Contracts

1695

(a) The Legislature finds and declares that homeowners whose residences are in foreclosure have been subjected to fraud, deception, and unfair dealing by home equity purchasers. The recent rapid escalation of home values, particularly in the urban areas, has resulted in a significant increase in home equities which are usually the greatest financial asset held by the homeowners of this state. During the time period between the commencement of foreclosure proceedings and the scheduled foreclosure sale date, homeowners in financial distress, especially the poor, elderly, and financially unsophisticated, are vulnerable to the importunities of equity purchasers who induce homeowners to sell their homes for a small fraction of their fair market values through the use of schemes which often involve oral and written misrepresentations, deceit, intimidation, and other unreasonable commercial practices.

(b) The Legislature declares that it is the express policy of the state to preserve and guard the precious asset of home equity, and the social as well as the economic value of homeownership.

(c) The Legislature further finds that equity purchasers have a significant impact upon the economy and well-being of this state and its local communities, and therefore the provisions of this chapter are necessary to promote the public welfare.

(d) The intent and purposes of this chapter are the following:

(1) To provide each homeowner with information necessary to make an informed and intelligent decision regarding the sale of his or her home to an equity purchaser; to require that the sales agreement be expressed in writing; to safeguard the public against deceit and financial hardship; to insure, foster, and encourage fair dealing in the sale and purchase of homes in foreclosure; to prohibit representations that tend to mislead; to prohibit or restrict unfair contract terms; to afford homeowners a reasonable and meaningful opportunity to rescind sales to equity purchasers; and to preserve and protect home equities for the homeowners of this state.

(2) This chapter shall be liberally construed to effectuate this intent and to achieve these purposes.

(Added by Stats. 1979, Ch. 1029.)



1695.1

The following definitions apply to this chapter:

(a) “Equity purchaser” means any person who acquires title to any residence in foreclosure, except a person who acquires such title as follows:

(1) For the purpose of using such property as a personal residence.

(2) By a deed in lieu of foreclosure of any voluntary lien or encumbrance of record.

(3) By a deed from a trustee acting under the power of sale contained in a deed of trust or mortgage at a foreclosure sale conducted pursuant to Article 1 (commencing with Section 2920) of Chapter 2 of Title 14 of Part 4 of Division 3.

(4) At any sale of property authorized by statute.

(5) By order or judgment of any court.

(6) From a spouse, blood relative, or blood relative of a spouse.

(b) “Residence in foreclosure” and “residential real property in foreclosure” means residential real property consisting of one- to four-family dwelling units, one of which the owner occupies as his or her principal place of residence, and against which there is an outstanding notice of default, recorded pursuant to Article 1 (commencing with Section 2920) of Chapter 2 of Title 14 of Part 4 of Division 3.

(c) “Equity seller” means any seller of a residence in foreclosure.

(d) “Business day” means any calendar day except Sunday, or the following business holidays: New Year’s Day, Washington’s Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans’ Day, Thanksgiving Day, and Christmas Day.

(e) “Contract” means any offer or any contract, agreement, or arrangement, or any term thereof, between an equity purchaser and equity seller incident to the sale of a residence in foreclosure.

(f) “Property owner” means the record title owner of the residential real property in foreclosure at the time the notice of default was recorded.

(Amended by Stats. 1980, Ch. 423, Sec. 4. Effective July 11, 1980.)



1695.2

Every contract shall be written in letters of a size equal to 10-point bold type, in the same language principally used by the equity purchaser and equity seller to negotiate the sale of the residence in foreclosure and shall be fully completed and signed and dated by the equity seller and equity purchaser prior to the execution of any instrument of conveyance of the residence in foreclosure.

(Added by Stats. 1979, Ch. 1029.)



1695.3

Every contract shall contain the entire agreement of the parties and shall include the following terms:

(a) The name, business address, and the telephone number of the equity purchaser.

(b) The address of the residence in foreclosure.

(c) The total consideration to be given by the equity purchaser in connection with or incident to the sale.

(d) A complete description of the terms of payment or other consideration including, but not limited to, any services of any nature which the equity purchaser represents he will perform for the equity seller before or after the sale.

(e) The time at which possession is to be transferred to the equity purchaser.

(f) The terms of any rental agreement.

(g) A notice of cancellation as provided in subdivision (b) of Section 1695.5.

(h) The following notice in at least 14-point boldface type, if the contract is printed or in capital letters if the contract is typed, and completed with the name of the equity purchaser, immediately above the statement required by Section 1695.5(a):

“NOTICE REQUIRED BY CALIFORNIA LAW

Until your right to cancel this contract has ended,

_____ (Name) _____

or anyone working for   _____ (Name) _____

CANNOT ask you to sign or have you sign any deed or any other document.”

The contract required by this section shall survive delivery of any instrument of conveyance of the residence in foreclosure, and shall have no effect on persons other than the parties to the contract.

(Amended by Stats. 1980, Ch. 423, Sec. 5. Effective July 11, 1980.)



1695.4

(a) In addition to any other right of rescission, the equity seller has the right to cancel any contract with an equity purchaser until midnight of the fifth business day following the day on which the equity seller signs a contract that complies with this chapter or until 8 a.m. on the day scheduled for the sale of the property pursuant to a power of sale conferred in a deed of trust, whichever occurs first.

(b) Cancellation occurs when the equity seller personally delivers written notice of cancellation to the address specified in the contract or sends a telegram indicating cancellation to that address.

(c) A notice of cancellation given by the equity seller need not take the particular form as provided with the contract and, however expressed, is effective if it indicates the intention of the equity seller not to be bound by the contract.

(Amended by Stats. 1997, Ch. 50, Sec. 1. Effective January 1, 1998.)



1695.5

(a) The contract shall contain in immediate proximity to the space reserved for the equity seller’s signature a conspicuous statement in a size equal to at least 12-point bold type, if the contract is printed or in capital letters if the contract is typed, as follows:

“You may cancel this contract for the sale of your house with­out any penalty or obligation at any time before

_____ (Date and time of day) _____ .

See the attached notice of cancellation form for an explanation of this right.”

The equity purchaser shall accurately enter the date and time of day on which the rescission right ends.

(b) The contract shall be accompanied by a completed form in duplicate, captioned “notice of cancellation” in a size equal to 12-point bold type, if the contract is printed or in capital letters if the contract is typed, followed by a space in which the equity purchaser shall enter the date on which the equity seller executes any contract. This form shall be attached to the contract, shall be easily detachable, and shall contain in type of at least 10-point, if the contract is printed or in capital letters if the contract is typed, the following statement written in the same language as used in the contract:

“NOTICE OF CANCELLATION

_____ (Enter date contract signed) _____

You may cancel this contract for the sale of your house, without any penalty or obligation, at any time before

_____ (Enter date and time of day) _____ .

To cancel this transaction, personally deliver a signed and dated copy of this cancellation notice, or send a telegram

to  _____ (Name of purchaser) _____ ,

at  _____ (Street address of purchaser’s place of business) _____

NOT LATER THAN (Enter date and time of day) .

I hereby cancel this transaction _____ (Date) _____ .

(Seller’s signature)”

(c) The equity purchaser shall provide the equity seller with a copy of the contract and the attached notice of cancellation.

(d) Until the equity purchaser has complied with this section, the equity seller may cancel the contract.

(Amended by Stats. 1997, Ch. 50, Sec. 2. Effective January 1, 1998.)



1695.6

(a) The contract as required by Sections 1695.2, 1695.3, and 1695.5, shall be provided and completed in conformity with those sections by the equity purchaser.

(b) Until the time within which the equity seller may cancel the transaction has fully elapsed, the equity purchaser shall not do any of the following:

(1) Accept from any equity seller an execution of, or induce any equity seller to execute, any instrument of conveyance of any interest in the residence in foreclosure.

(2) Record with the county recorder any document, including, but not limited to, any instrument of conveyance, signed by the equity seller.

(3) Transfer or encumber or purport to transfer or encumber any interest in the residence in foreclosure to any third party, provided no grant of any interest or encumbrance shall be defeated or affected as against a bona fide purchaser or encumbrancer for value and without notice of a violation of this chapter, and knowledge on the part of any such person or entity that the property was “residential real property in foreclosure” shall not constitute notice of a violation of this chapter. This section shall not be deemed to abrogate any duty of inquiry which exists as to rights or interests of persons in possession of the residential real property in foreclosure.

(4) Pay the equity seller any consideration.

(c) Within 10 days following receipt of a notice of cancellation given in accordance with Sections 1695.4 and 1695.5, the equity purchaser shall return without condition any original contract and any other documents signed by the equity seller.

(d) An equity purchaser shall make no untrue or misleading statements regarding the value of the residence in foreclosure, the amount of proceeds the equity seller will receive after a foreclosure sale, any contract term, the equity seller’s rights or obligations incident to or arising out of the sale transaction, the nature of any document which the equity purchaser induces the equity seller to sign, or any other untrue or misleading statement concerning the sale of the residence in foreclosure to the equity purchaser.

(e) Whenever any equity purchaser purports to hold title as a result of any transaction in which the equity seller grants the residence in foreclosure by any instrument which purports to be an absolute conveyance and reserves or is given by the equity purchaser an option to repurchase such residence, the equity purchaser shall not cause any encumbrance or encumbrances to be placed on such property or grant any interest in such property to any other person without the written consent of the equity seller. Nothing in this subdivision shall preclude the application of paragraph (3) of subdivision (b).

(Amended by Stats. 1997, Ch. 50, Sec. 3. Effective January 1, 1998.)



1695.7

An equity seller may bring an action for the recovery of damages or other equitable relief against an equity purchaser for a violation of any subdivision of Section 1695.6 or Section 1695.13. The equity seller shall recover actual damages plus reasonable attorneys’ fees and costs. In addition, the court may award exemplary damages or equitable relief, or both, if the court deems such award proper, but in any event shall award exemplary damages in an amount not less than three times the equity seller’s actual damages for any violation of paragraph (3) of subdivision (b) of Section 1695.6 or Section 1695.13; or the court may award a civil penalty of up to two thousand five hundred dollars ($2,500), but it may not award both exemplary damages and a civil penalty. Any action brought pursuant to this section shall be commenced within four years after the date of the alleged violation.

(Amended by Stats. 2003, Ch. 74, Sec. 1. Effective January 1, 2004.)



1695.8

Any equity purchaser who violates any subdivision of Section 1695.6 or who engages in any practice which would operate as a fraud or deceit upon an equity seller shall, upon conviction, be punished by a fine of not more than twenty-five thousand dollars ($25,000), by imprisonment in the county jail for not more than one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment for each violation.

(Amended by Stats. 2011, Ch. 15, Sec. 32. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1695.9

The provisions of this chapter are not exclusive and are in addition to any other requirements, rights, remedies, and penalties provided by law.

(Added by Stats. 1979, Ch. 1029.)



1695.10

Any waiver of the provisions of this chapter shall be void and unenforceable as contrary to the public policy.

(Added by Stats. 1979, Ch. 1029.)



1695.11

If any provision of this chapter, or if any application thereof to any person or circumstance is held unconstitutional, the remainder of this chapter and the application of its provisions to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1979, Ch. 1029.)



1695.12

In any transaction in which an equity seller purports to grant a residence in foreclosure to an equity purchaser by any instrument which appears to be an absolute conveyance and reserves to himself or herself or is given by the equity purchaser an option to repurchase, such transaction shall create a presumption affecting the burden of proof, which may be overcome by clear and convincing evidence to the contrary that the transaction is a loan transaction, and the purported absolute conveyance is a mortgage; however, such presumption shall not apply to a bona fide purchaser or encumbrancer for value without notice of a violation of this chapter, and knowledge on the part of any such person or entity that the property was “residential real property in foreclosure” shall not constitute notice of a violation of this chapter. This section shall not be deemed to abrogate any duty of inquiry which exists as to rights or interests of persons in possession of the residential real property in foreclosure.

(Amended by Stats. 1980, Ch. 423, Sec. 9. Effective July 11, 1980.)



1695.13

It is unlawful for any person to initiate, enter into, negotiate, or consummate any transaction involving residential real property in foreclosure, as defined in Section 1695.1, if such person, by the terms of such transaction, takes unconscionable advantage of the property owner in foreclosure.

(Added by Stats. 1980, Ch. 423, Sec. 10. Effective July 11, 1980.)



1695.14

(a) In any transaction involving residential real property in foreclosure, as defined in Section 1695.1, which is in violation of Section 1695.13 is voidable and the transaction may be rescinded by the property owner within two years of the date of the recordation of the conveyance of the residential real property in foreclosure.

(b) Such rescission shall be effected by giving written notice as provided in Section 1691 to the equity purchaser and his successor in interest, if the successor is not a bona fide purchaser or encumbrancer for value as set forth in subdivision (c), and by recording such notice with the county recorder of the county in which the property is located, within two years of the date of the recordation of the conveyance to the equity purchaser. The notice of rescission shall contain the names of the property owner and the name of the equity purchaser in addition to any successor in interest holding record title to the real property and shall particularly describe such real property. The equity purchaser and his successor in interest if the successor is not a bona fide purchaser or encumbrancer for value as set forth in subdivision (c), shall have 20 days after the delivery of the notice in which to reconvey title to the property free and clear of encumbrances created subsequent to the rescinded transaction. Upon failure to reconvey title within such time, the rescinding party may bring an action to enforce the rescission and for cancellation of the deed.

(c) The provisions of this section shall not affect the interest of a bona fide purchaser or encumbrancer for value if such purchase or encumbrance occurred prior to the recordation of the notice of rescission pursuant to subdivision (b). Knowledge that the property was residential real property in foreclosure shall not impair the status of such persons or entities as bona fide purchasers or encumbrancers for value. This subdivision shall not be deemed to abrogate any duty of inquiry which exists as to rights or interests of persons in possession of the residential real property in foreclosure.

(d) In any action brought to enforce a rescission pursuant to this section, the prevailing party shall be entitled to costs and reasonable attorneys fees.

(e) The remedies provided by this section shall be in addition to any other remedies provided by law.

(Added by Stats. 1980, Ch. 423, Sec. 11. Effective July 11, 1980.)



1695.15

(a) An equity purchaser is liable for all damages resulting from any statement made or act committed by the equity purchaser’s representative in any manner connected with the equity purchaser’s acquisition of a residence in foreclosure, receipt of any consideration or property from or on behalf of the equity seller, or the performance of any act prohibited by this chapter.

(b) “Representative” for the purposes of this section means a person who in any manner solicits, induces, or causes any property owner to transfer title or solicits any member of the property owner’s family or household to induce or cause any property owner to transfer title to the residence in foreclosure to the equity purchaser.

(Added by Stats. 1990, Ch. 1537, Sec. 1.)



1695.16

(a) Any provision of a contract which attempts or purports to limit the liability of the equity purchaser under Section 1695.15 shall be void and shall at the option of the equity seller render the equity purchase contract void. The equity purchaser shall be liable to the equity seller for all damages proximately caused by that provision. Any provision in a contract which attempts or purports to require arbitration of any dispute arising under this chapter shall be void at the option of the equity seller only upon grounds as exist for the revocation of any contract.

(b) This section shall apply to any contract entered into on or after January 1, 1991.

(Added by Stats. 1990, Ch. 1537, Sec. 2.)



1695.17

(a) Any representative, as defined in subdivision (b) of Section 1695.15, deemed to be the agent or employee, or both the agent and the employee of the equity purchaser shall be required to provide both of the following:

(1) Written proof to the equity seller that the representative has a valid current California Real Estate Sales License and that the representative is bonded by an admitted surety insurer in an amount equal to twice the fair market value of the real property which is the subject of the contract.

(2) A statement in writing, under penalty of perjury, that the representative has a valid current California Real Estate Sales License, is bonded by an admitted surety insurer in an amount equal to at least twice the value of the real property which is the subject of the contract and has complied with paragraph (1). The written statement required by this paragraph shall be provided to all parties to the contract prior to the transfer of any interest in the real property which is the subject of the contract.

(b) The failure to comply with subdivision (a) shall at the option of the equity seller render the equity purchase contract void and the equity purchaser shall be liable to the equity seller for all damages proximately caused by the failure to comply.

(Added by Stats. 1990, Ch. 1537, Sec. 3.)






CHAPTER 3 - Modification and Cancellation

1697

A contract not in writing may be modified in any respect by consent of the parties, in writing, without a new consideration, and is extinguished thereby to the extent of the modification.

(Amended by Stats. 1976, Ch. 109.)



1698

(a) A contract in writing may be modified by a contract in writing.

(b) A contract in writing may be modified by an oral agreement to the extent that the oral agreement is executed by the parties.

(c) Unless the contract otherwise expressly provides, a contract in writing may be modified by an oral agreement supported by new consideration. The statute of frauds (Section 1624) is required to be satisfied if the contract as modified is within its provisions.

(d) Nothing in this section precludes in an appropriate case the application of rules of law concerning estoppel, oral novation and substitution of a new agreement, rescission of a written contract by an oral agreement, waiver of a provision of a written contract, or oral independent collateral contracts.

(Repealed and added by Stats. 1976, Ch. 109.)



1699

The destruction or cancellation of a written contract, or of the signature of the parties liable thereon, with intent to extinguish the obligation thereof, extinguishes it as to all the parties consenting to the act.

(Enacted 1872.)



1700

The intentional destruction, cancellation, or material alteration of a written contract, by a party entitled to any benefit under it, or with his consent, extinguishes all the executory obligations of the contract in his favor, against parties who do not consent to the act.

(Enacted 1872.)



1701

Where a contract is executed in duplicate, an alteration or destruction of one copy, while the other exists, is not within the provisions of the last section.

(Enacted 1872.)












PART 3 - OBLIGATIONS IMPOSED BY LAW

1708

Every person is bound, without contract, to abstain from injuring the person or property of another, or infringing upon any of his or her rights.

(Amended by Stats. 2002, Ch. 664, Sec. 38.5. Effective January 1, 2003.)



1708.5

(a) A person commits a sexual battery who does any of the following:

(1) Acts with the intent to cause a harmful or offensive contact with an intimate part of another, and a sexually offensive contact with that person directly or indirectly results.

(2) Acts with the intent to cause a harmful or offensive contact with another by use of his or her intimate part, and a sexually offensive contact with that person directly or indirectly results.

(3) Acts to cause an imminent apprehension of the conduct described in paragraph (1) or (2), and a sexually offensive contact with that person directly or indirectly results.

(b) A person who commits a sexual battery upon another is liable to that person for damages, including, but not limited to, general damages, special damages, and punitive damages.

(c) The court in an action pursuant to this section may award equitable relief, including, but not limited to, an injunction, costs, and any other relief the court deems proper.

(d) For the purposes of this section “intimate part” means the sexual organ, anus, groin, or buttocks of any person, or the breast of a female.

(e) The rights and remedies provided in this section are in addition to any other rights and remedies provided by law.

(f) For purposes of this section “offensive contact” means contact that offends a reasonable sense of personal dignity.

(Added by Stats. 1990, Ch. 1531, Sec. 1.)



1708.6

(a) A person is liable for the tort of domestic violence if the plaintiff proves both of the following elements:

(1) The infliction of injury upon the plaintiff resulting from abuse, as defined in subdivision (a) of Section 13700 of the Penal Code.

(2) The abuse was committed by the defendant, a person having a relationship with the plaintiff as defined in subdivision (b) of Section 13700 of the Penal Code.

(b) A person who commits an act of domestic violence upon another is liable to that person for damages, including, but not limited to, general damages, special damages, and punitive damages pursuant to Section 3294.

(c) The court, in an action pursuant to this section, may grant to a prevailing plaintiff equitable relief, an injunction, costs, and any other relief that the court deems proper, including reasonable attorney’s fees.

(d) The rights and remedies provided in this section are in addition to any other rights and remedies provided by law.

(e) The time for commencement of an action under this section is governed by Section 340.15 of the Code of Civil Procedure.

(Added by Stats. 2002, Ch. 193, Sec. 2. Effective January 1, 2003.)



1708.7

(a) A person is liable for the tort of stalking when the plaintiff proves all of the following elements of the tort:

(1) The defendant engaged in a pattern of conduct the intent of which was to follow, alarm, place under surveillance, or harass the plaintiff. In order to establish this element, the plaintiff shall be required to support his or her allegations with independent corroborating evidence.

(2) As a result of that pattern of conduct, either of the following occurred:

(A) The plaintiff reasonably feared for his or her safety, or the safety of an immediate family member. For purposes of this subparagraph, “immediate family” means a spouse, parent, child, any person related by consanguinity or affinity within the second degree, or any person who regularly resides, or, within the six months preceding any portion of the pattern of conduct, regularly resided, in the plaintiff’s household.

(B) The plaintiff suffered substantial emotional distress, and the pattern of conduct would cause a reasonable person to suffer substantial emotional distress.

(3) One of the following:

(A) The defendant, as a part of the pattern of conduct specified in paragraph (1), made a credible threat with either (i) the intent to place the plaintiff in reasonable fear for his or her safety, or the safety of an immediate family member, or (ii) reckless disregard for the safety of the plaintiff or that of an immediate family member. In addition, the plaintiff must have, on at least one occasion, clearly and definitively demanded that the defendant cease and abate his or her pattern of conduct and the defendant persisted in his or her pattern of conduct unless exigent circumstances make the plaintiff’s communication of the demand impractical or unsafe.

(B) The defendant violated a restraining order, including, but not limited to, any order issued pursuant to Section 527.6 of the Code of Civil Procedure, prohibiting any act described in subdivision (a).

(b) For the purposes of this section:

(1) “Pattern of conduct” means conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of “pattern of conduct.”

(2) “Credible threat” means a verbal or written threat, including that communicated by means of an electronic communication device, or a threat implied by a pattern of conduct, including, but not limited to, acts in which a defendant directly, indirectly, or through third parties, by any action, method, device, or means, follows, harasses, monitors, surveils, threatens, or interferes with or damages the plaintiff’s property, or a combination of verbal, written, or electronically communicated statements and conduct, made with the intent and apparent ability to carry out the threat so as to cause the person who is the target of the threat to reasonably fear for his or her safety or the safety of his or her immediate family.

(3) “Electronic communication device” includes, but is not limited to, telephones, cellular telephones, computers, video recorders, fax machines, or pagers. “Electronic communication” has the same meaning as the term defined in Subsection 12 of Section 2510 of Title 18 of the United States Code.

(4) “Follows” means to move in relative proximity to a person as that person moves from place to place or to remain in relative proximity to a person who is stationary or whose movements are confined to a small area but does not include following the plaintiff within the residence of the defendant. For purposes of the liability created by subdivision (a), “follows” does not include any lawful activity of private investigators licensed pursuant to Article 3 (commencing with Section 7520) of Chapter 11.3 of Division 3 of the Business and Professions Code, or of law enforcement personnel or employees of agencies, either public or private, who, in the course and scope of their employment, encourage or attempt to engage in any conduct or activity to obtain evidence of suspected illegal activity or other misconduct, suspected violation of any administrative rule or regulation, suspected fraudulent conduct, or any suspected activity involving a violation of law or business practice or conduct of a public official that adversely affects public welfare, health, or safety. For purposes of the liability created by subdivision (a), “follows” also does not include any newsgathering conduct connected to a newsworthy event.

(5) “Harass” means a knowing and willful course of conduct directed at a specific person which seriously alarms, annoys, torments, or terrorizes the person, and which serves no legitimate purpose. The course of conduct must be such as would cause a reasonable person to suffer substantial emotional distress, and must actually cause substantial emotional distress to the person.

(6) “Place under surveillance” means remaining present outside of the plaintiff’s school, place of employment, vehicle, residence, other than the residence of the defendant, or other place occupied by the plaintiff. For purposes of the liability created by subdivision (a), “place under surveillance” does not include any lawful activity of private investigators licensed pursuant to Article 3 (commencing with Section 7520) of Chapter 11.3 of Division 3 of the Business and Professions Code, or of law enforcement personnel or employees of agencies, either public or private, who, in the course and scope of their employment, encourage or attempt to engage in any conduct or activity to obtain evidence of suspected illegal activity or other misconduct, suspected violation of any administrative rule or regulation, suspected fraudulent conduct, or any suspected activity involving a violation of law or business practice or conduct of a public official that adversely affects public welfare, health, or safety. For purposes of the liability created by subdivision (a), “place under surveillance” also does not include any newsgathering conduct connected to a newsworthy event.

(7) “Substantial emotional distress” shall not be construed to have the same meaning as the “severe emotional distress” requirement for intentional infliction of emotional distress. “Substantial emotional distress” does not require a showing of physical manifestations of emotional distress; rather, it requires the evaluation of the totality of the circumstances to determine whether the defendant reasonably caused the plaintiff substantial fear, anxiety, or emotional torment.

(c) A person who commits the tort of stalking upon another is liable to that person for damages, including, but not limited to, general damages, special damages, and punitive damages pursuant to Section 3294.

(d) In an action pursuant to this section, the court may grant equitable relief, including, but not limited to, an injunction.

(e) The rights and remedies provided in this section are cumulative and in addition to any other rights and remedies provided by law.

(f) This section shall not be construed to impair any constitutionally protected activity, including, but not limited to, speech, protest, and assembly.

(g) This act is an exercise of the police power of the state for the protection of the health, safety, and welfare of the people of the State of California, and shall be liberally construed to effectuate those purposes.

(Amended by Stats. 2014, Ch. 853, Sec. 1. Effective January 1, 2015.)



1708.8

(a) A person is liable for physical invasion of privacy when the defendant knowingly enters onto the land of another person without permission or otherwise committed a trespass in order to capture any type of visual image, sound recording, or other physical impression of the plaintiff engaging in a private, personal, or familial activity and the invasion occurs in a manner that is offensive to a reasonable person.

(b) A person is liable for constructive invasion of privacy when the defendant attempts to capture, in a manner that is offensive to a reasonable person, any type of visual image, sound recording, or other physical impression of the plaintiff engaging in a private, personal, or familial activity, through the use of any device, regardless of whether there is a physical trespass, if this image, sound recording, or other physical impression could not have been achieved without a trespass unless the device was used.

(c) An assault or false imprisonment committed with the intent to capture any type of visual image, sound recording, or other physical impression of the plaintiff is subject to subdivisions (d), (e), and (h).

(d) A person who commits any act described in subdivision (a), (b), or (c) is liable for up to three times the amount of any general and special damages that are proximately caused by the violation of this section. This person may also be liable for punitive damages, subject to proof according to Section 3294. If the plaintiff proves that the invasion of privacy was committed for a commercial purpose, the defendant shall also be subject to disgorgement to the plaintiff of any proceeds or other consideration obtained as a result of the violation of this section. A person who comes within the description of this subdivision is also subject to a civil fine of not less than five thousand dollars ($5,000) and not more than fifty thousand dollars ($50,000).

(e) A person who directs, solicits, actually induces, or actually causes another person, regardless of whether there is an employer-employee relationship, to violate any provision of subdivision (a), (b), or (c) is liable for any general, special, and consequential damages resulting from each said violation. In addition, the person that directs, solicits, actually induces, or actually causes another person, regardless of whether there is an employer-employee relationship, to violate this section shall be liable for punitive damages to the extent that an employer would be subject to punitive damages pursuant to subdivision (b) of Section 3294. A person who comes within the description of this subdivision is also subject to a civil fine of not less than five thousand dollars ($5,000) and not more than fifty thousand dollars ($50,000).

(f) (1) The transmission, publication, broadcast, sale, offer for sale, or other use of any visual image, sound recording, or other physical impression that was taken or captured in violation of subdivision (a), (b), or (c) shall not constitute a violation of this section unless the person, in the first transaction following the taking or capture of the visual image, sound recording, or other physical impression, publicly transmitted, published, broadcast, sold, or offered for sale the visual image, sound recording, or other physical impression with actual knowledge that it was taken or captured in violation of subdivision (a), (b), or (c), and provided compensation, consideration, or remuneration, monetary or otherwise, for the rights to the unlawfully obtained visual image, sound recording, or other physical impression.

(2) For the purposes of paragraph (1), “actual knowledge” means actual awareness, understanding, and recognition, obtained prior to the time at which the person purchased or acquired the visual image, sound recording, or other physical impression, that the visual image, sound recording, or other physical impression was taken or captured in violation of subdivision (a), (b), or (c). The plaintiff shall establish actual knowledge by clear and convincing evidence.

(3) Any person that publicly transmits, publishes, broadcasts, sells, or offers for sale, in any form, medium, format, or work, a visual image, sound recording, or other physical impression that was previously publicly transmitted, published, broadcast, sold, or offered for sale by another person, is exempt from liability under this section.

(4) If a person’s first public transmission, publication, broadcast, or sale or offer for sale of a visual image, sound recording, or other physical impression that was taken or captured in violation of subdivision (a), (b), or (c) does not constitute a violation of this section, that person’s subsequent public transmission, publication, broadcast, sale, or offer for sale, in any form, medium, format, or work, of the visual image, sound recording, or other physical impression, does not constitute a violation of this section.

(5) This section applies only to a visual image, sound recording, or other physical impression that is captured or taken in California in violation of subdivision (a), (b), or (c) after January 1, 2010, and shall not apply to any visual image, sound recording, or other physical impression taken or captured outside of California.

(6) Nothing in this subdivision shall be construed to impair or limit a special motion to strike pursuant to Section 425.16, 425.17, or 425.18 of the Code of Civil Procedure.

(7) This section shall not be construed to limit all other rights or remedies of the plaintiff in law or equity, including, but not limited to, the publication of private facts.

(g) This section shall not be construed to impair or limit any otherwise lawful activities of law enforcement personnel or employees of governmental agencies or other entities, either public or private who, in the course and scope of their employment, and supported by an articulable suspicion, attempt to capture any type of visual image, sound recording, or other physical impression of a person during an investigation, surveillance, or monitoring of any conduct to obtain evidence of suspected illegal activity or other misconduct, the suspected violation of any administrative rule or regulation, a suspected fraudulent conduct, or any activity involving a violation of law or business practices or conduct of public officials adversely affecting the public welfare, health, or safety.

(h) In any action pursuant to this section, the court may grant equitable relief, including, but not limited to, an injunction and restraining order against further violations of subdivision (a), (b), or (c).

(i) The rights and remedies provided in this section are cumulative and in addition to any other rights and remedies provided by law.

(j) It is not a defense to a violation of this section that no image, recording, or physical impression was captured or sold.

(k) For the purposes of this section, “for a commercial purpose” means any act done with the expectation of a sale, financial gain, or other consideration. A visual image, sound recording, or other physical impression shall not be found to have been, or intended to have been, captured for a commercial purpose unless it is intended to be, or was in fact, sold, published, or transmitted.

(l) (1) For the purposes of this section, “private, personal, and familial activity” includes, but is not limited to:

(A) Intimate details of the plaintiff’s personal life under circumstances in which the plaintiff has a reasonable expectation of privacy.

(B) Interaction with the plaintiff’s family or significant others under circumstances in which the plaintiff has a reasonable expectation of privacy.

(C) If and only after the defendant has been convicted of violating Section 626.8 of the Penal Code, any activity that occurs when minors are present at any location set forth in subdivision (a) of Section 626.8 of the Penal Code.

(D) Any activity that occurs on a residential property under circumstances in which the plaintiff has a reasonable expectation of privacy.

(E) Other aspects of the plaintiff’s private affairs or concerns under circumstances in which the plaintiff has a reasonable expectation of privacy.

(2) “Private, personal, and familial activity” does not include illegal or otherwise criminal activity as delineated in subdivision (g). However, “private, personal, and familial activity” shall include the activities of victims of crime in circumstances under which subdivision (a), (b), or (c) would apply.

(m) (1) A proceeding to recover the civil fines specified in subdivision (d) or (e) may be brought in any court of competent jurisdiction by a county counsel or city attorney.

(2) Fines collected pursuant to this subdivision shall be allocated, as follows:

(A) One-half shall be allocated to the prosecuting agency.

(B) One-half shall be deposited in the Arts and Entertainment Fund, which is hereby created in the State Treasury.

(3) Funds in the Arts and Entertainment Fund created pursuant to paragraph (2) may be expended by the California Arts Council, upon appropriation by the Legislature, to issue grants pursuant to the Dixon-Zenovich-Maddy California Arts Act of 1975 (Chapter 9 (commencing with Section 8750) of Division 1 of Title 2 of the Government Code).

(4) The rights and remedies provided in this subdivision are cumulative and in addition to any other rights and remedies provided by law.

(n) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Amended by Stats. 2014, Ch. 858, Sec. 1.5. Effective January 1, 2015.)



1708.85

(a) A private cause of action lies against a person who intentionally distributes by any means a photograph, film, videotape, recording, or any other reproduction of another, without the other’s consent, if (1) the person knew that the other person had a reasonable expectation that the material would remain private, (2) the distributed material exposes an intimate body part of the other person, or shows the other person engaging in an act of intercourse, oral copulation, sodomy, or other act of sexual penetration, and (3) the other person suffers general or special damages as described in Section 48a.

(b) As used in this section, “intimate body part” means any portion of the genitals, and, in the case of a female, also includes any portion of the breast below the top of the areola, that is uncovered or visible through less than fully opaque clothing.

(c) There shall be no liability on the part of the person distributing material under subdivision (a) under any of the following circumstances:

(1) The distributed material was created under an agreement by the person appearing in the material for its public use and distribution or otherwise intended by that person for public use and distribution.

(2) The person possessing or viewing the distributed material has permission from the person appearing in the material to publish by any means or post the material on an Internet Web site.

(3) The person appearing in the material waived any reasonable expectation of privacy in the distributed material by making it accessible to the general public.

(4) The distributed material constitutes a matter of public concern.

(5) The distributed material was photographed, filmed, videotaped, recorded, or otherwise reproduced in a public place and under circumstances in which the person depicted had no reasonable expectation of privacy.

(6) The distributed material was previously distributed by another person.

(d) In addition to any other relief available at law, the court may order equitable relief against the person violating subdivision (a), including a temporary restraining order, or a preliminary injunction or a permanent injunction ordering the defendant to cease distribution of material. The court may grant injunctive relief maintaining the confidentiality of a plaintiff using a pseudonym as provided in subdivision (f).

(e) The court may also grant, after holding a properly noticed hearing, reasonable attorney’s fees and costs to the prevailing plaintiff.

(f) (1) A plaintiff in a civil proceeding pursuant to subdivision (a), may proceed using a pseudonym, either John Doe, Jane Doe, or Doe, for the true name of the plaintiff and may exclude or redact from all pleadings and documents filed in the action other identifying characteristics of the plaintiff. A plaintiff who proceeds using a pseudonym and excluding or redacting identifying characteristics as provided in this section shall file with the court and serve upon the defendant a confidential information form for this purpose that includes the plaintiff’s name and other identifying characteristics excluded or redacted. The court shall keep the plaintiff’s name and excluded or redacted characteristics confidential.

(2) All court decisions, orders, petitions, and other documents, including motions and papers filed by the parties, shall be worded so as to protect the name or other identifying characteristics of the plaintiff from public revelation.

(3) As used in this subdivision, “identifying characteristics” includes, but is not limited to, name or any part thereof, address or any part thereof, city or unincorporated area of residence, age, marital status, relationship to defendant, and race or ethnic background.

(4) The responsibility for excluding or redacting the name or identifying characteristics of the plaintiff from all documents filed with the court rests solely with the parties and their attorneys. Nothing in this section requires the court to review pleadings or other papers for compliance with this provision.

(g) In an action pursuant to this section, the plaintiff shall state in the caption of the complaint “ACTION BASED ON CIVIL CODE SECTION 1708.85.”

(h) Nothing in this section shall be construed to alter or negate any rights, obligations, or immunities of an interactive service provider under Section 230 of Title 47 of the United States Code. Nothing in this section shall be construed to limit or preclude a plaintiff from securing or recovering any other available remedy.

(i) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(j) This section shall become operative on July 1, 2015.

(Added by Stats. 2014, Ch. 859, Sec. 1. Effective January 1, 2015.)



1708.9

(a) It is unlawful for any person, except a parent or guardian acting toward his or her minor child, to commit any of the following acts:

(1) By force, threat of force, or physical obstruction that is a crime of violence, to intentionally injure, intimidate, interfere with, or attempt to injure, intimidate, or interfere with, any person attempting to enter or exit a facility.

(2) By nonviolent physical obstruction, to intentionally injure, intimidate, interfere with, or attempt to injure, intimidate, or interfere with, any person attempting to enter or exit a facility.

(b) For purposes of this section:

(1) “Facility” means any public or private school grounds, as described in subdivision (a) of Section 626.8 of the Penal Code, or any health facility, as described in Section 1250 of the Health and Safety Code.

(2) To “interfere” means to restrict a person’s freedom of movement.

(3) To “intimidate” means to place a person in reasonable apprehension of bodily harm to himself, herself, or another person.

(4) “Nonviolent” means conduct that would not constitute a crime of violence.

(5) “Physical obstruction” means rendering ingress to or egress from a facility impassable to another person, or rendering passage to or from a facility unreasonably difficult or hazardous to another person.

(c) A person aggrieved by a violation of subdivision (a) may bring a civil action to enjoin the violation, for compensatory and punitive damages, for injunctive relief, and for the cost of suit and reasonable attorney’s and expert witness’ fees. With respect to compensatory damages, the plaintiff may elect, at any time prior to the rendering of a final judgment, to recover, in lieu of actual damages, an award of statutory damages in the amount of five thousand dollars ($5,000) per violation of paragraph (1) of subdivision (a), and one thousand dollars ($1,000) per violation of paragraph (2) of subdivision (a).

(d) The Attorney General, a district attorney, or a city attorney may bring a civil action to enjoin a violation of subdivision (a), for compensatory damages to persons or entities aggrieved by the violation, and for the imposition of a civil penalty against each respondent. The civil penalty for a violation of paragraph (1) of subdivision (a) shall not exceed fifteen thousand dollars ($15,000), or twenty-five thousand dollars ($25,000) for a second or subsequent violation. The civil penalty for a violation of paragraph (2) of subdivision (a) shall not exceed five thousand dollars ($5,000), or twenty-five thousand dollars ($25,000) for a second or subsequent violation.

(e) This section shall not be construed to impair the right to engage in any constitutionally protected activity, including, but not limited to, speech, protest, or assembly.

(f) The adoption of the act that added this section is an exercise of the police power of the state for purposes of protecting the health, safety, and welfare of the people of California, and this section shall be liberally construed to effectuate that purpose.

(g) This section shall not be construed to restrict, inhibit, prevent, or bring a chilling effect upon any actions by a person that are reasonable under the circumstances to protect, secure, provide safety to, or prevent illness in any child or adult in a facility.

(Added by Stats. 2014, Ch. 852, Sec. 2. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)



1709

One who willfully deceives another with intent to induce him to alter his position to his injury or risk, is liable for any damage which he thereby suffers.

(Enacted 1872.)



1710

A deceit, within the meaning of the last section, is either:

1. The suggestion, as a fact, of that which is not true, by one who does not believe it to be true;

2. The assertion, as a fact, of that which is not true, by one who has no reasonable ground for believing it to be true;

3. The suppression of a fact, by one who is bound to disclose it, or who gives information of other facts which are likely to mislead for want of communication of that fact; or,

4. A promise, made without any intention of performing it.

(Enacted 1872.)



1710.1

Any person who, with intent to defraud, sells or disposes of a radio, piano, phonograph, sewing machine, washing machine, typewriter, adding machine, comptometer, bicycle, firearm, safe, vacuum cleaner, dictaphone, watch, watch movement, watchcase, or any other mechanical or electrical device, appliance, contrivance, material, piece of apparatus or equipment, from which the manufacturer’s nameplate, serial number or any other distinguishing number or identification mark has been removed, defaced, covered, altered or destroyed, is civilly liable to the manufacturer in the sum of five hundred dollars ($500) per transaction and civilly liable to the purchaser for treble the actual damages sustained by the purchaser.

This section does not apply to those cases or instances where any of the changes or alterations enumerated in this section have been customarily made or done as an established practice in the ordinary and regular conduct of business by the original manufacturer or his duly appointed direct representative or under specific authorization from the original manufacturer.

(Added by Stats. 1971, Ch. 1713.)



1710.2

(a) No cause of action arises against an owner of real property or his or her agent, or any agent of a transferee of real property, for the failure to disclose to the transferee the occurrence of an occupant’s death upon the real property or the manner of death where the death has occurred more than three years prior to the date the transferee offers to purchase, lease, or rent the real property, or that an occupant of that property was afflicted with, or died from, Human T-Lymphotropic Virus Type III/Lymphadenopathy-Associated Virus. As used in this section, “agent” includes any person licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code. As used in this section, “transferee” includes a purchaser, lessee, or renter of real property.

(b) It is the intention of the Legislature to occupy the field of regulation of disclosure related to deaths occurring upon real property and of AIDS in situations affecting the transfer of real property or any estate or interest in real property.

(c) This section shall not be construed to alter the law relating to disclosure pertaining to any other physical or mental condition or disease, and this section shall not relieve any owner or agent of any obligation to disclose the physical condition of the premises.

(d) Nothing in this section shall be construed to immunize an owner or his or her agent from making an intentional misrepresentation in response to a direct inquiry from a transferee or a prospective transferee of real property, concerning deaths on the real property.

(Amended by Stats. 1987, Ch. 494, Sec. 1.)



1711

One who practices a deceit with intent to defraud the public, or a particular class of persons, is deemed to have intended to defraud every individual in that class, who is actually misled by the deceit.

(Enacted 1872.)



1712

One who obtains a thing without the consent of its owner, or by a consent afterwards rescinded, or by an unlawful exaction which the owner could not at the time prudently refuse, must restore it to the person from whom it was thus obtained, unless he has acquired a title thereto superior to that of such other person, or unless the transaction was corrupt and unlawful on both sides.

(Enacted 1872.)



1713

The restoration required by the last section must be made without demand, except where a thing is obtained by mutual mistake, in which case the party obtaining the thing is not bound to return it until he has notice of the mistake.

(Enacted 1872.)



1714

(a) Everyone is responsible, not only for the result of his or her willful acts, but also for an injury occasioned to another by his or her want of ordinary care or skill in the management of his or her property or person, except so far as the latter has, willfully or by want of ordinary care, brought the injury upon himself or herself. The design, distribution, or marketing of firearms and ammunition is not exempt from the duty to use ordinary care and skill that is required by this section. The extent of liability in these cases is defined by the Title on Compensatory Relief.

(b) It is the intent of the Legislature to abrogate the holdings in cases such as Vesely v. Sager (1971) 5 Cal.3d 153, Bernhard v. Harrah’s Club (1976) 16 Cal.3d 313, and Coulter v. Superior Court (1978) 21 Cal.3d 144 and to reinstate the prior judicial interpretation of this section as it relates to proximate cause for injuries incurred as a result of furnishing alcoholic beverages to an intoxicated person, namely that the furnishing of alcoholic beverages is not the proximate cause of injuries resulting from intoxication, but rather the consumption of alcoholic beverages is the proximate cause of injuries inflicted upon another by an intoxicated person.

(c) Except as provided in subdivision (d), no social host who furnishes alcoholic beverages to any person may be held legally accountable for damages suffered by that person, or for injury to the person or property of, or death of, any third person, resulting from the consumption of those beverages.

(d) (1) Nothing in subdivision (c) shall preclude a claim against a parent, guardian, or another adult who knowingly furnishes alcoholic beverages at his or her residence to a person whom he or she knows, or should have known, to be under 21 years of age, in which case, notwithstanding subdivision (b), the furnishing of the alcoholic beverage may be found to be the proximate cause of resulting injuries or death.

(2) A claim under this subdivision may be brought by, or on behalf of, the person under 21 years of age or by a person who was harmed by the person under 21 years of age.

(Amended by Stats. 2011, Ch. 410, Sec. 1. Effective January 1, 2012.)



1714.01

(a) Domestic partners shall be entitled to recover damages for negligent infliction of emotional distress to the same extent that spouses are entitled to do so under California law.

(b) For the purpose of this section, “domestic partners” has the meaning provided in Section 297 of the Family Code.

(Added by Stats. 2001, Ch. 893, Sec. 1. Effective January 1, 2002.)



1714.1

(a) Any act of willful misconduct of a minor that results in injury or death to another person or in any injury to the property of another shall be imputed to the parent or guardian having custody and control of the minor for all purposes of civil damages, and the parent or guardian having custody and control shall be jointly and severally liable with the minor for any damages resulting from the willful misconduct.

Subject to the provisions of subdivision (c), the joint and several liability of the parent or guardian having custody and control of a minor under this subdivision shall not exceed twenty-five thousand dollars ($25,000) for each tort of the minor, and in the case of injury to a person, imputed liability shall be further limited to medical, dental and hospital expenses incurred by the injured person, not to exceed twenty-five thousand dollars ($25,000). The liability imposed by this section is in addition to any liability now imposed by law.

(b) Any act of willful misconduct of a minor that results in the defacement of property of another with paint or a similar substance shall be imputed to the parent or guardian having custody and control of the minor for all purposes of civil damages, including court costs, and attorney’s fees, to the prevailing party, and the parent or guardian having custody and control shall be jointly and severally liable with the minor for any damages resulting from the willful misconduct, not to exceed twenty-five thousand dollars ($25,000), except as provided in subdivision (c), for each tort of the minor.

(c) The amounts listed in subdivisions (a) and (b) shall be adjusted every two years by the Judicial Council to reflect any increases in the cost of living in California, as indicated by the annual average of the California Consumer Price Index. The Judicial Council shall round this adjusted amount up or down to the nearest hundred dollars. On or before July 1 of each odd-numbered year, the Judicial Council shall compute and publish the amounts listed in subdivisions (a) and (b), as adjusted according to this subdivision.

(d) The maximum liability imposed by this section is the maximum liability authorized under this section at the time that the act of willful misconduct by a minor was committed.

(e) Nothing in this section shall impose liability on an insurer for a loss caused by the willful act of the insured for purposes of Section 533 of the Insurance Code. An insurer shall not be liable for the conduct imputed to a parent or guardian by this section for any amount in excess of ten thousand dollars ($10,000).

(Amended by Stats. 2007, Ch. 738, Sec. 2. Effective January 1, 2008.)



1714.2

(a) In order to encourage citizens to participate in emergency medical services training programs and to render emergency medical services to fellow citizens, no person who has completed a basic cardiopulmonary resuscitation course which complies with the standards adopted by the American Heart Association or the American Red Cross for cardiopulmonary resuscitation and emergency cardiac care, and who, in good faith, renders emergency cardiopulmonary resuscitation at the scene of an emergency shall be liable for any civil damages as a result of any acts or omissions by such person rendering the emergency care.

(b) This section shall not be construed to grant immunity from civil damages to any person whose conduct in rendering such emergency care constitutes gross negligence.

(c) In order to encourage local agencies and other organizations to train citizens in cardiopulmonary resuscitation techniques, no local agency, entity of state or local government, or other public or private organization which sponsors, authorizes, supports, finances, or supervises the training of citizens in cardiopulmonary resuscitation shall be liable for any civil damages alleged to result from such training programs.

(d) In order to encourage qualified individuals to instruct citizens in cardiopulmonary resuscitation, no person who is certified to instruct in cardiopulmonary resuscitation by either the American Heart Association or the American Red Cross shall be liable for any civil damages alleged to result from the acts or omissions of an individual who received instruction on cardiopulmonary resuscitation by that certified instructor.

(e) This section shall not be construed to grant immunity from civil damages to any person who renders such emergency care to an individual with the expectation of receiving compensation from the individual for providing the emergency care.

(Added by Stats. 1977, Ch. 595.)



1714.21

(a) For purposes of this section, the following definitions shall apply:

(1) “AED” or “defibrillator” means an automated or automatic external defibrillator.

(2) “CPR” means cardiopulmonary resuscitation.

(b) Any person who, in good faith and not for compensation, renders emergency care or treatment by the use of an AED at the scene of an emergency is not liable for any civil damages resulting from any acts or omissions in rendering the emergency care.

(c) A person or entity who provides CPR and AED training to a person who renders emergency care pursuant to subdivision (b) is not liable for any civil damages resulting from any acts or omissions of the person rendering the emergency care.

(d) A person or entity that acquires an AED for emergency use pursuant to this section is not liable for any civil damages resulting from any acts or omissions in the rendering of the emergency care by use of an AED, if that person or entity has complied with subdivision (b) of Section 1797.196 of the Health and Safety Code.

(e) A physician who is involved with the placement of an AED and any person or entity responsible for the site where an AED is located is not liable for any civil damages resulting from any acts or omissions of a person who renders emergency care pursuant to subdivision (b), if that physician, person, or entity has complied with all of the requirements of Section 1797.196 of the Health and Safety Code that apply to that physician, person, or entity.

(f) The protections specified in this section do not apply in the case of personal injury or wrongful death that results from the gross negligence or willful or wanton misconduct of the person who renders emergency care or treatment by the use of an AED.

(g) Nothing in this section shall relieve a manufacturer, designer, developer, distributor, installer, or supplier of an AED or defibrillator of any liability under any applicable statute or rule of law.

(Amended by Stats. 2002, Ch. 718, Sec. 1. Effective January 1, 2003.)



1714.22

(a) For purposes of this section, the following definitions shall apply:

(1) “Opioid antagonist” means naloxone hydrochloride that is approved by the federal Food and Drug Administration for the treatment of an opioid overdose.

(2) “Opioid overdose prevention and treatment training program” means any program operated by a local health jurisdiction or that is registered by a local health jurisdiction to train individuals to prevent, recognize, and respond to an opiate overdose, and that provides, at a minimum, training in all of the following:

(A) The causes of an opiate overdose.

(B) Mouth to mouth resuscitation.

(C) How to contact appropriate emergency medical services.

(D) How to administer an opioid antagonist.

(b) A licensed health care provider who is authorized by law to prescribe an opioid antagonist may, if acting with reasonable care, prescribe and subsequently dispense or distribute an opioid antagonist to a person at risk of an opioid-related overdose or to a family member, friend, or other person in a position to assist a person at risk of an opioid-related overdose.

(c) (1) A licensed health care provider who is authorized by law to prescribe an opioid antagonist may issue standing orders for the distribution of an opioid antagonist to a person at risk of an opioid-related overdose or to a family member, friend, or other person in a position to assist a person at risk of an opioid-related overdose.

(2) A licensed health care provider who is authorized by law to prescribe an opioid antagonist may issue standing orders for the administration of an opioid antagonist to a person at risk of an opioid-related overdose by a family member, friend, or other person in a position to assist a person experiencing or reasonably suspected of experiencing an opioid overdose.

(d) (1) A person who is prescribed or possesses an opioid antagonist pursuant to a standing order shall receive the training provided by an opioid overdose prevention and treatment training program.

(2) A person who is prescribed an opioid antagonist directly from a licensed prescriber shall not be required to receive training from an opioid prevention and treatment training program.

(e) A licensed health care provider who acts with reasonable care shall not be subject to professional review, be liable in a civil action, or be subject to criminal prosecution for issuing a prescription or order pursuant to subdivision (b) or (c).

(f) Notwithstanding any other law, a person who possesses or distributes an opioid antagonist pursuant to a prescription or standing order shall not be subject to professional review, be liable in a civil action, or be subject to criminal prosecution for this possession or distribution. Notwithstanding any other law, a person not otherwise licensed to administer an opioid antagonist, but trained as required under paragraph (1) of subdivision (d), who acts with reasonable care in administering an opioid antagonist, in good faith and not for compensation, to a person who is experiencing or is suspected of experiencing an overdose shall not be subject to professional review, be liable in a civil action, or be subject to criminal prosecution for this administration.

(Amended by Stats. 2013, Ch. 707, Sec. 1. Effective January 1, 2014.)



1714.23

(a) For purposes of this section, the following definitions shall apply:

(1) “Anaphylaxis” means a potentially life-threatening hypersensitivity or allergic reaction to a substance.

(A) Symptoms of anaphylaxis may include shortness of breath, wheezing, difficulty breathing, difficulty talking or swallowing, hives, itching, swelling, shock, or asthma.

(B) Causes of anaphylaxis may include, but are not limited to, insect stings or bites, foods, drugs, and other allergens, as well as idiopathic or exercise-induced anaphylaxis.

(2) “Epinephrine auto-injector” means a disposable drug delivery system with a spring-activated concealed needle that is designed for emergency administration of epinephrine to provide rapid, convenient first aid for persons suffering from anaphylaxis.

(b) Any person described in subdivision (b) of Section 1797.197a of the Health and Safety Code who administers an epinephrine auto-injector, in good faith and not for compensation, to another person who appears to be experiencing anaphylaxis at the scene of an emergency situation is not liable for any civil damages resulting from his or her acts or omissions in administering the epinephrine auto-injector, if that person has complied with the requirements and standards of Section 1797.197a of the Health and Safety Code.

(c) The protection specified in subdivision (b) shall not apply in a case of personal injury or wrongful death that results from the gross negligence or willful or wanton misconduct of the person who renders emergency care treatment by the use of an epinephrine auto-injector.

(d) Nothing in this section relieves a manufacturer, designer, developer, distributor, or supplier of an epinephrine auto-injector of liability under any other applicable law.

(Added by Stats. 2013, Ch. 725, Sec. 2. Effective January 1, 2014.)



1714.25

(a) Except for injury resulting from negligence or a willful act in the preparation or handling of donated food, no food facility that donates any food that is fit for human consumption at the time it was donated to a nonprofit charitable organization or a food bank shall be liable for any damage or injury resulting from the consumption of the donated food.

The immunity from civil liability provided by this subdivision applies regardless of compliance with any laws, regulations, or ordinances regulating the packaging or labeling of food, and regardless of compliance with any laws, regulations, or ordinances regulating the storage or handling of the food by the donee after the donation of the food.

(b) A nonprofit charitable organization or a food bank that, in good faith, receives and distributes food without charge that is fit for human consumption at the time it was distributed is not liable for an injury or death due to the food unless the injury or death is a direct result of the negligence, recklessness, or intentional misconduct of the organization.

(c) For the purposes of this section:

(1) “Nonprofit charitable organization” has the meaning defined in Section 114440 of the Health and Safety Code.

(2) “Food bank” has the meaning defined in Section 114445 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 27. Effective September 29, 1996.)



1714.26

(a) Except for damage or injury resulting from gross negligence or a willful act, there is no liability for any damage or injury on the part of a nonprofit charitable organization that provides vision screenings and, if applicable, provides donated or recycled eyeglasses, or a participating licensed optometrist, ophthalmologist, or trained volunteer who works with such a nonprofit charitable organization in the performance of vision screenings, if all of the following conditions are met:

(1) The vision screening is provided to address ocular health concerns and, if applicable, to provide a temporary solution in the form of donated or recycled eyeglasses until the patient can get a full examination and eyeglasses.

(2) The vision screening is not intended to replace a full ocular health examination provided by a licensed optometrist or ophthalmologist.

(3) The patient signs a waiver acknowledging that the services provided are a temporary solution until the patient can get a full examination by a licensed optometrist or ophthalmologist.

(4) Each vision screening is supervised by an attending licensed optometrist or ophthalmologist.

(5) The eyeglass prescription determinations and ocular health recommendations are provided by an attending licensed optometrist or ophthalmologist.

(6) A written prescription is not provided to the patient.

(7) The eyeglasses provided to the patients are a close or approximate match, within tolerances allowed by the attending licensed optometrist or ophthalmologist, to the prescription determined during the vision screening.

(8) The vision screening and eyeglasses are provided without a charge.

(9) The optometrist, ophthalmologist, or volunteer is authorized by the nonprofit organization to provide the vision screening and eyeglasses on behalf of the nonprofit organization and is acting within the scope of his or her authorized responsibilities and the guidelines of the nonprofit charitable organization when providing the vision screening or eyeglasses.

(10) The nonprofit charitable organization provides procedural, risk management, and quality control training, as applicable, to the participating optometrist, ophthalmologist, or volunteer who provides the vision screening or eyeglasses.

(b) The limitation of liability provided in subdivision (a) is not applicable if an action is brought by an officer of a state or local government pursuant to state or local law.

(c) The limitation of liability provided in subdivision (a) is not applicable if the conduct of the nonprofit charitable organization, optometrist, ophthalmologist, or volunteer includes any of the following types of misconduct:

(1) A crime of violence.

(2) A hate crime.

(3) An act involving a sexual offense.

(4) An act involving misconduct in violation of federal or state civil rights laws.

(5) An act performed while the defendant was under the influence of drugs or alcohol.

(d) For the purposes of this section:

(1) “Nonprofit charitable organization” means an organization exempt from federal income tax as an organization described in Section 501(c)(3) of the Internal Revenue Code.

(2) “Vision screening” means a test or examination of an individual using a portion of the usual examination procedures in a comprehensive eye examination and refraction, that are selected or directed by an attending licensed optometrist or ophthalmologist, and are within the guidelines of the nonprofit charitable organization.

(Added by Stats. 2013, Ch. 68, Sec. 1. Effective January 1, 2014.)



1714.3

Civil liability for any injury to the person or property of another proximately caused by the discharge of a firearm by a minor under the age of 18 years shall be imputed to a parent or guardian having custody and control of the minor for all purposes of civil damages, and such parent or guardian shall be jointly and severally liable with such minor for any damages resulting from such act, if such parent or guardian either permitted the minor to have the firearm or left the firearm in a place accessible to the minor.

The liability imposed by this section is in addition to any liability otherwise imposed by law. However, no person, or group of persons collectively, shall incur liability under this section in any amount exceeding thirty thousand dollars ($30,000) for injury to or death of one person as a result of any one occurrence or, subject to the limit as to one person, exceeding sixty thousand dollars ($60,000) for injury to or death of all persons as a result of any one such occurrence.

(Amended by Stats. 1986, Ch. 1099, Sec. 1.)



1714.4

(a) Any person or business entity that knowingly assists a child support obligor who has an unpaid child support obligation to escape, evade, or avoid paying court-ordered or court-approved child support shall be liable for three times the value of the assistance provided, such as the fair market value of the obligor’s assets transferred or hidden. The maximum liability imposed by this section shall not exceed the entire child support obligation due. Any funds or assets collected pursuant to this section shall be paid to the child support obligee, and shall not reduce the amount of the unpaid child support obligation. Upon the satisfaction of the unpaid child support obligation, this section shall not apply.

(b) For purposes of this section, actions taken to knowingly assist a child support obligor to escape, evade, or avoid paying court-ordered or court-approved child support include, with actual knowledge of the child support obligation, helping to hide or transfer assets of the child support obligor.

(c) This section shall not apply to a financial institution unless the financial institution has actual knowledge of the child support obligation and, with that knowledge, knowingly assists the obligor to escape, evade, or avoid paying the child support obligation. However, a financial institution with knowledge of an asset transfer has no duty to inquire into the rightfulness of the transaction, nor shall it be deemed to have knowingly assisted an obligor to escape, evade, or avoid paying the child support obligation if that assistance is provided by an employee or agent of the financial institution acting outside the terms and conditions of employment or agency without the actual knowledge of the financial institution.

(Added by Stats. 2006, Ch. 820, Sec. 2. Effective January 1, 2007.)



1714.41

(a) Any person or business entity that knowingly assists a child support obligor who has an unpaid child support obligation to escape, evade, or avoid paying court-ordered or court-approved child support shall be liable for three times the value of the assistance provided, such as the fair market value of the assets transferred or hidden, or the amount of the wages or other compensation paid to the child support obligor but not reported. The maximum liability imposed by this section shall not exceed the entire child support obligation due. Any funds or assets collected pursuant to this section shall be paid to the child support obligee, and shall not reduce the amount of the unpaid child support obligation. Upon the satisfaction of the unpaid child support obligation, this section shall not apply.

(b) For purposes of this section, actions taken to knowingly assist a child support obligor to escape, evade, or avoid paying court-ordered or court-approved child support include, but are not limited to, any of the following actions taken when the individual or entity knew or should have known of the child support obligation:

(1) Hiring or employing the child support obligor as an employee in a trade or business and failing to timely file a report of new employees with the California New Employee Registry maintained by the Employment Development Department.

(2) Engaging the child support obligor as a service provider and failing to timely file a report with the Employment Development Department as required by Section 1088.8 of the Unemployment Insurance Code.

(3) When engaged in a trade or business, paying wages or other forms of compensation for services rendered by a child support obligor that are not reported to the Employment Development Department as required, including, but not limited to, payment in cash or via barter or trade.

(Added by Stats. 2006, Ch. 820, Sec. 3. Effective January 1, 2007.)



1714.43

(a) (1) Every retail seller and manufacturer doing business in this state and having annual worldwide gross receipts that exceed one hundred million dollars ($100,000,000) shall disclose, as set forth in subdivision (c), its efforts to eradicate slavery and human trafficking from its direct supply chain for tangible goods offered for sale.

(2) For the purposes of this section, the following definitions shall apply:

(A) “Doing business in this state” shall have the same meaning as set forth in Section 23101 of the Revenue and Taxation Code.

(B) “Gross receipts” shall have the same meaning as set forth in Section 25120 of the Revenue and Taxation Code.

(C) “Manufacturer” means a business entity with manufacturing as its principal business activity code, as reported on the entity’s tax return filed under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(D) “Retail seller” means a business entity with retail trade as its principal business activity code, as reported on the entity’s tax return filed under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(b) The disclosure described in subdivision (a) shall be posted on the retail seller’s or manufacturer’s Internet Web site with a conspicuous and easily understood link to the required information placed on the business’ homepage. In the event the retail seller or manufacturer does not have an Internet Web site, consumers shall be provided the written disclosure within 30 days of receiving a written request for the disclosure from a consumer.

(c) The disclosure described in subdivision (a) shall, at a minimum, disclose to what extent, if any, that the retail seller or manufacturer does each of the following:

(1) Engages in verification of product supply chains to evaluate and address risks of human trafficking and slavery. The disclosure shall specify if the verification was not conducted by a third party.

(2) Conducts audits of suppliers to evaluate supplier compliance with company standards for trafficking and slavery in supply chains. The disclosure shall specify if the verification was not an independent, unannounced audit.

(3) Requires direct suppliers to certify that materials incorporated into the product comply with the laws regarding slavery and human trafficking of the country or countries in which they are doing business.

(4) Maintains internal accountability standards and procedures for employees or contractors failing to meet company standards regarding slavery and trafficking.

(5) Provides company employees and management, who have direct responsibility for supply chain management, training on human trafficking and slavery, particularly with respect to mitigating risks within the supply chains of products.

(d) The exclusive remedy for a violation of this section shall be an action brought by the Attorney General for injunctive relief. Nothing in this section shall limit remedies available for a violation of any other state or federal law.

(e) The provisions of this section shall take effect on January 1, 2012.

(Added by Stats. 2010, Ch. 556, Sec. 3. Effective January 1, 2011. Section operative January 1, 2012, pursuant to its own provisions.)



1714.45

(a) In a product liability action, a manufacturer or seller shall not be liable if both of the following apply:

(1) The product is inherently unsafe and the product is known to be unsafe by the ordinary consumer who consumes the product with the ordinary knowledge common to the community.

(2) The product is a common consumer product intended for personal consumption, such as sugar, castor oil, alcohol, and butter, as identified in comment i to Section 402A of the Restatement (Second) of Torts.

(b) This section does not exempt the manufacture or sale of tobacco products by tobacco manufacturers and their successors in interest from product liability actions, but does exempt the sale or distribution of tobacco products by any other person, including, but not limited to, retailers or distributors.

(c) For purposes of this section, the term “product liability action” means any action for injury or death caused by a product, except that the term does not include an action based on a manufacturing defect or breach of an express warranty.

(d) This section is intended to be declarative of and does not alter or amend existing California law, including Cronin v. J.B.E. Olson Corp. (1972), 8 Cal. 3d 121, and shall apply to all product liability actions pending on, or commenced after, January 1, 1988.

(e) This section does not apply to, and never applied to, an action brought by a public entity to recover the value of benefits provided to individuals injured by a tobacco-related illness caused by the tortious conduct of a tobacco company or its successor in interest, including, but not limited to, an action brought pursuant to Section 14124.71 of the Welfare and Institutions Code. In the action brought by a public entity, the fact that the injured individual’s claim against the defendant may be barred by a prior version of this section shall not be a defense. This subdivision does not constitute a change in, but is declaratory of, existing law relating to tobacco products.

(f) It is the intention of the Legislature in enacting the amendments to subdivisions (a) and (b) of this section adopted at the 1997–98 Regular Session to declare that there exists no statutory bar to tobacco-related personal injury, wrongful death, or other tort claims against tobacco manufacturers and their successors in interest by California smokers or others who have suffered or incurred injuries, damages, or costs arising from the promotion, marketing, sale, or consumption of tobacco products. It is also the intention of the Legislature to clarify that those claims that were or are brought shall be determined on their merits, without the imposition of any claim of statutory bar or categorical defense.

(g) This section shall not be construed to grant immunity to a tobacco industry research organization.

(Amended by Stats. 1998, Ch. 485, Sec. 38. Effective January 1, 1999.)



1714.5

(a) There shall be no liability on the part of one, including the State of California, county, city and county, city or any other political subdivision of the State of California, who owns or maintains any building or premises which have been designated as a shelter from destructive operations or attacks by enemies of the United States by any disaster council or any public office, body, or officer of this state or of the United States, or which have been designated or are used as mass care centers, first aid stations, temporary hospital annexes, or as other necessary facilities for mitigating the effects of a natural, manmade, or war-caused emergency, for any injuries arising out of the use thereof for such purposes sustained by any person while in or upon said building or premises as a result of the condition of said building or premises or as a result of any act or omission, or in any way arising from the designation of such premises as a shelter, or the designation or use thereof as a mass care center, first aid station, temporary hospital annex, or other necessary facility for emergency purposes, except a willful act, of such owner or occupant or his or her servants, agents or employees when such person has entered or gone upon or into said building or premises for the purpose of seeking refuge, treatment, care, or assistance therein during destructive operations or attacks by enemies of the United States or during tests ordered by lawful authority or during a natural or manmade emergency.

(b) Notwithstanding any other provision of law, no disaster service worker who is performing disaster services during a state of war emergency, a state of emergency, or a local emergency, as such emergencies are defined in Section 8558 of the Government Code, shall be liable for civil damages on account of personal injury to or death of any person or damage to property resulting from any act or omission while performing disaster services anywhere within any jurisdiction covered by such emergency, except one that is willful.

(c) For purposes of this subdivision, a disaster service worker shall be performing disaster services when acting within the scope of the disaster service worker’s responsibilities under the authority of the governmental emergency organization.

(d) For purposes of this subdivision, “governmental emergency organization” shall mean the emergency organization of any state, city, city and county, county, district, or other local governmental agency or public agency, which is authorized pursuant to the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code).

(e) Nothing in this section shall be construed to alter any existing legal duties or obligations. The amendments to this section made by the act amending this section shall apply exclusively to any legal action filed on or after the effective date of the act.

(Amended by Stats. 2009, Ch. 27, Sec. 1. Effective August 6, 2009. Note: Provisions of subd. (e) were inserted by the amendment by Stats. 2009, Ch. 27.)



1714.55

(a) A retail or wholesale service provider of telecommunications service, or other service, involved in providing 9-1-1 service in accordance with the Warren-911-Emergency Assistance Act (Article 6 (commencing with Section 53100) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code), shall not be liable for any civil claim, damage, or loss caused by an act or omission in the design, development, installation, maintenance, or provision of 9-1-1 service, unless the act or omission that proximately caused the claim, damage, or loss constituted gross negligence, wanton or willful misconduct, or intentional misconduct.

(b) For purposes of this section:

(1) “Public safety agency” means a public safety agency as defined in accordance with the Warren-911-Emergency Assistance Act (Article 6 (commencing with Section 53100) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code).

(2) “9-1-1 service” means a telecommunications service, or other wireline or wireless service, that provides to the user of the public telephone system the ability to reach a public safety agency by utilizing the digits 9-1-1 or otherwise facilitates the provision of emergency services pursuant to the Warren-911-Emergency Assistance Act (Article 6 (commencing with Section 53100) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code). “9-1-1 service” includes a 9-1-1 service that utilizes in whole or in part an Internet Protocol.

(c) This section shall not apply to services provided under tariff.

(d) This section shall not be construed to modify the liability of a manufacturer, distributor, or other person arising from a claim, damage, or loss, related to the operation or performance of an end-user device that is not related to the provision of 9-1-1 service.

(Added by Stats. 2011, Ch. 297, Sec. 1. Effective September 21, 2011.)



1714.6

The violation of any statute or ordinance shall not establish negligence as a matter of law where the act or omission involved was required in order to comply with an order or proclamation of any military commander who is authorized to issue such orders or proclamations; nor when the act or omission involved is required in order to comply with any regulation, directive, or order of the Governor promulgated under the California Emergency Services Act. No person shall be prosecuted for a violation of any statute or ordinance when violation of such statute or ordinance is required in order to comply with an order or proclamation of any military commander who is authorized to issue such orders or proclamations; nor shall any person be prosecuted for a violation of any statute or ordinance when violation of such statute or ordinance is required in order to comply with any regulation, directive, or order of the Governor promulgated under the California Emergency Services Act. The provisions of this section shall apply to such acts or omissions whether occurring prior to or after the effective date of this section.

(Amended by Stats. 1971, Ch. 438.)



1714.7

No person who is injured while getting on, or attempting to get on, a moving locomotive or railroad car, without authority from the owner or operator of the railroad, or who, having gotten on a locomotive or railroad car while in motion without such authority, is injured while so riding or getting off, shall recover any damages from the owner or operator thereof for such injuries unless proximately caused by an intentional act of such owner or operator with knowledge that serious injury is the probable result of such act, or with a wanton and reckless disregard of the probable result of such act.

(Added by Stats. 1971, Ch. 1554.)



1714.8

(a) No health care provider shall be liable for professional negligence or malpractice for any occurrence or result solely on the basis that the occurrence or result was caused by the natural course of a disease or condition, or was the natural or expected result of reasonable treatment rendered for the disease or condition. This section shall not be construed so as to limit liability for the failure to inform of the risks of treatment or failure to accept treatment, or for negligent diagnosis or treatment or the negligent failure to diagnose or treat.

(b) As used in this section, “health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act or the Chiropractic Initiative Act, or certified pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code, and any clinic, health dispensary, or health facility licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(Added by Stats. 1978, Ch. 1358.)



1714.9

(a) Notwithstanding statutory or decisional law to the contrary, any person is responsible not only for the results of that person’s willful acts causing injury to a peace officer, firefighter, or any emergency medical personnel employed by a public entity, but also for any injury occasioned to that person by the want of ordinary care or skill in the management of the person’s property or person, in any of the following situations:

(1) Where the conduct causing the injury occurs after the person knows or should have known of the presence of the peace officer, firefighter, or emergency medical personnel.

(2) Where the conduct causing injury violates a statute, ordinance, or regulation, and the conduct causing injury was itself not the event that precipitated either the response or presence of the peace officer, firefighter, or emergency medical personnel.

(3) Where the conduct causing the injury was intended to injure the peace officer, firefighter, or emergency medical personnel.

(4) Where the conduct causing the injury is arson as defined in Section 451 of the Penal Code.

(b) This section does not preclude the reduction of an award of damages because of the comparative fault of the peace officer, firefighter, or emergency medical personnel in causing the injury.

(c) The employer of a firefighter, peace officer or emergency medical personnel may be subrogated to the rights granted by this section to the extent of the worker’s compensation benefits, and other liabilities of the employer, including all salary, wage, pension, or other emolument paid to the employee or the employee’s dependents.

(d) The liability imposed by this section shall not apply to an employer of a peace officer, firefighter, or emergency medical personnel.

(e) This section is not intended to change or modify the common law independent cause exception to the firefighter’s rule as set forth in Donohue v. San Francisco Housing Authority (1993) 16 Cal.App.4th 658.

(Amended by Stats. 2001, Ch. 140, Sec. 2. Effective January 1, 2002.)



1714.10

(a) No cause of action against an attorney for a civil conspiracy with his or her client arising from any attempt to contest or compromise a claim or dispute, and which is based upon the attorney’s representation of the client, shall be included in a complaint or other pleading unless the court enters an order allowing the pleading that includes the claim for civil conspiracy to be filed after the court determines that the party seeking to file the pleading has established that there is a reasonable probability that the party will prevail in the action. The court may allow the filing of a pleading claiming liability based upon such a civil conspiracy following the filing of a verified petition therefor accompanied by the proposed pleading and supporting affidavits stating the facts upon which the liability is based. The court shall order service of the petition upon the party against whom the action is proposed to be filed and permit that party to submit opposing affidavits prior to making its determination. The filing of the petition, proposed pleading, and accompanying affidavits shall toll the running of any applicable statute of limitations until the final determination of the matter, which ruling, if favorable to the petitioning party, shall permit the proposed pleading to be filed.

(b) Failure to obtain a court order where required by subdivision (a) shall be a defense to any action for civil conspiracy filed in violation thereof. The defense shall be raised by the attorney charged with civil conspiracy upon that attorney’s first appearance by demurrer, motion to strike, or such other motion or application as may be appropriate. Failure to timely raise the defense shall constitute a waiver thereof.

(c) This section shall not apply to a cause of action against an attorney for a civil conspiracy with his or her client, where (1) the attorney has an independent legal duty to the plaintiff, or (2) the attorney’s acts go beyond the performance of a professional duty to serve the client and involve a conspiracy to violate a legal duty in furtherance of the attorney’s financial gain.

(d) This section establishes a special proceeding of a civil nature. Any order made under subdivision (a), (b), or (c) which determines the rights of a petitioner or an attorney against whom a pleading has been or is proposed to be filed, shall be appealable as a final judgment in a civil action.

(e) Subdivision (d) does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 2000, Ch. 472, Sec. 2. Effective January 1, 2001.)



1714.11

(a) Except for damage or injury proximately caused by a grossly negligent act or omission or willful or wanton misconduct of the donor, no public employee or public entity, including, but not limited to, a fire department, a fire protection district, or the Department of Forestry and Fire Protection, that donates fire protection apparatus or equipment to a volunteer fire department, volunteer fire protection district, or volunteer fire company is liable for any damage or injury that results from the use of that apparatus or equipment by the recipient fire department, fire protection district, or fire company.

(b) (1) The immunity provided by this section only shall apply if the donor of the fire protection apparatus or equipment discloses in writing to the recipient fire department, fire protection district, or fire company any known damage to, or deficiencies in, the apparatus and equipment.

(2) A volunteer fire department, volunteer fire protection district, or volunteer fire company that receives donated fire protection apparatus or equipment shall inspect and repair the apparatus and equipment prior to use for public safety purposes.

(Added by Stats. 2002, Ch. 388, Sec. 1. Effective January 1, 2003.)



1715

Other obligations are prescribed by Divisions I and II of this Code.

(Enacted 1872.)



1716

(a) It is unlawful for a person to solicit payment of money by another by means of a written statement or invoice, or any writing that reasonably could be considered a bill, invoice, or statement of account due, but is in fact a solicitation for an order, unless the solicitation conforms to subdivisions (b) to (f), inclusive.

(b) A solicitation described in subdivision (a) shall bear on its face either the disclaimer prescribed by subparagraph (A) of paragraph (2) of subsection (d) of Section 3001 of Title 39 of the United States Code or the following notice:

“THIS IS NOT A BILL. THIS IS A SOLICITATION. YOU ARE UNDER NO OBLIGATION TO PAY THE AMOUNT STATED ABOVE UNLESS YOU ACCEPT THIS OFFER.”

The statutory disclaimer or the alternative notice shall be displayed in conspicuous boldface capital letters of a color prominently contrasting with the background against which they appear, including all other print on the face of the solicitation and shall be at least as large, bold, and conspicuous as any other print on the face of the solicitation but no smaller than 30-point type.

(c) The notice or disclaimer required by this section shall be displayed conspicuously apart from other print on the page and immediately below each portion of the solicitation that reasonably could be construed to specify a monetary amount due and payable by the recipient. The notice or disclaimer shall not be preceded, followed, or surrounded by words, symbols, or other matter that reduces its conspicuousness or that introduces, modifies, qualifies, or explains the required text, such as “legal notice required by law.”

(d) The notice or disclaimer may not, by folding or any other device, be rendered unintelligible or less prominent than any other information on the face of the solicitation.

(e) If a solicitation consists of more than one page or if any page is designed to be separated into portions, such as by tearing along a perforated line, the notice or disclaimer shall be displayed in its entirety on the face of each page or portion of a page that reasonably might be considered a bill, invoice, or statement of account due as required by subdivisions (b) and (c).

(f) For the purposes of this section, “color” includes black and “color prominently contrasting” excludes any color, or any intensity of an otherwise included color, that does not permit legible reproduction by ordinary office photocopying equipment used under normal operating conditions, and that is not at least as vivid as any other color on the face of the solicitation.

(g) Any person damaged by noncompliance with this section, in addition to other remedies, is entitled to damages in an amount equal to three times the sum solicited.

(h) Any person who violates this section shall be liable for a civil penalty not to exceed ten thousand dollars ($10,000) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General or by any district attorney, county counsel, or city attorney in any court of competent jurisdiction. If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered and one-half to the State Treasurer. If brought by a district attorney or county counsel, the entire amount of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county and one-half to the city.

(i) A violation of this section is a misdemeanor punishable by imprisonment in a county jail not exceeding six months, by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that fine and imprisonment.

(Amended by Stats. 1996, Ch. 397, Sec. 1. Effective January 1, 1997.)



1717

(a) In any action on a contract, where the contract specifically provides that attorney’s fees and costs, which are incurred to enforce that contract, shall be awarded either to one of the parties or to the prevailing party, then the party who is determined to be the party prevailing on the contract, whether he or she is the party specified in the contract or not, shall be entitled to reasonable attorney’s fees in addition to other costs.

Where a contract provides for attorney’s fees, as set forth above, that provision shall be construed as applying to the entire contract, unless each party was represented by counsel in the negotiation and execution of the contract, and the fact of that representation is specified in the contract.

Reasonable attorney’s fees shall be fixed by the court, and shall be an element of the costs of suit.

Attorney’s fees provided for by this section shall not be subject to waiver by the parties to any contract which is entered into after the effective date of this section. Any provision in any such contract which provides for a waiver of attorney’s fees is void.

(b) (1) The court, upon notice and motion by a party, shall determine who is the party prevailing on the contract for purposes of this section, whether or not the suit proceeds to final judgment. Except as provided in paragraph (2), the party prevailing on the contract shall be the party who recovered a greater relief in the action on the contract. The court may also determine that there is no party prevailing on the contract for purposes of this section.

(2) Where an action has been voluntarily dismissed or dismissed pursuant to a settlement of the case, there shall be no prevailing party for purposes of this section.

Where the defendant alleges in his or her answer that he or she tendered to the plaintiff the full amount to which he or she was entitled, and thereupon deposits in court for the plaintiff, the amount so tendered, and the allegation is found to be true, then the defendant is deemed to be a party prevailing on the contract within the meaning of this section.

Where a deposit has been made pursuant to this section, the court shall, on the application of any party to the action, order the deposit to be invested in an insured, interest-bearing account. Interest on the amount shall be allocated to the parties in the same proportion as the original funds are allocated.

(c) In an action which seeks relief in addition to that based on a contract, if the party prevailing on the contract has damages awarded against it on causes of action not on the contract, the amounts awarded to the party prevailing on the contract under this section shall be deducted from any damages awarded in favor of the party who did not prevail on the contract. If the amount awarded under this section exceeds the amount of damages awarded the party not prevailing on the contract, the net amount shall be awarded the party prevailing on the contract and judgment may be entered in favor of the party prevailing on the contract for that net amount.

(Amended by Stats. 1987, Ch. 1080, Sec. 1.)



1717.5

(a) Except as otherwise provided by law or where waived by the parties to an agreement, in any action on a contract based on a book account, as defined in Section 337a of the Code of Civil Procedure, entered into on or after January 1, 1987, which does not provide for attorney’s fees and costs, as provided in Section 1717, the party who is determined to be the party prevailing on the contract shall be entitled to reasonable attorney’s fees, as provided below, in addition to other costs. The prevailing party on the contract shall be the party who recovered a greater relief in the action on the contract. The court may determine that there is no party prevailing on the contract for purposes of this section.

Reasonable attorney’s fees awarded pursuant to this section for the prevailing party bringing the action on the book account shall be fixed by the court in an amount that shall not exceed the lesser of: (1) eight hundred dollars ($800) for book accounts based upon an obligation owing by a natural person for goods, moneys, or services which were primarily for personal, family, or household purposes; and one thousand dollars ($1,000) for all other book accounts to which this section applies; or (2) 25 percent of the principal obligation owing under the contract.

For the party against whom the obligation on the book account was asserted in the action subject to this section, if that party is found to have no obligation owing on a book account, the court shall award that prevailing party reasonable attorney’s fees not to exceed eight hundred dollars ($800) for book accounts based upon an obligation owing by a natural person for goods, moneys, or services which were primarily for personal, family, or household purposes, and one thousand dollars ($1,000) for all other book accounts to which this section applies. These attorney’s fees shall be an element of the costs of the suit.

If there is a written agreement between the parties signed by the person to be charged, the fees provided by this section may not be imposed unless that agreement contains a statement that the prevailing party in any action between the parties is entitled to the fees provided by this section.

(b) The attorney’s fees allowed pursuant to this section shall be the lesser of either the maximum amount allowed by this section, the amount provided by any default attorney’s fee schedule adopted by the court applicable to the suit, or an amount as otherwise provided by the court. Any claim for attorney’s fees pursuant to this section in excess of the amounts set forth in the default attorney’s fee schedule shall be reasonable attorney’s fees, as proved by the party, as actual and necessary for the claim that is subject to this section.

(c) This section does not apply to any action in which an insurance company is a party nor shall an insurance company, surety, or guarantor be liable under this section, in the absence of a specific contractual provision, for the attorney’s fees and costs awarded a prevailing party against its insured.

This section does not apply to any action in which a bank, a savings association, a federal association, a state or federal credit union, or a subsidiary, affiliate, or holding company of any of those entities, or an authorized industrial loan company, a licensed consumer finance lender, or a licensed commercial finance lender, is a party.

(Amended by Stats. 2004, Ch. 328, Sec. 1. Effective January 1, 2005.)



1718

(a) As used in this section:

(1) “Farm machinery” means all tools and equipment used in relation to the operation of a farm.

(2) “Farm machinery repair shop” means a business which, for compensation, engages in the operation, on or off its premises, of repairing farm machinery.

(3) “Per-job basis” means each act of maintenance or repair which is performed on farm machinery.

(b) All work done by a farm machinery repair shop, including all warranty work, shall be recorded on an invoice, which shall describe all service work done and parts supplied. If more than one act of maintenance or repair is performed by a farm machinery repair shop, the invoice shall be written in such a way that the labor cost per hour and total labor cost, as well as the specific parts used and their cost, shall be recorded on a per-job basis.

However, where work is done on an agreed total-cost-per-job basis, or the work includes an agreed total cost for component unit replacement, the invoice shall describe the work done on such basis and the total cost for such work.

(c) Each farm machinery repair shop shall give to each customer, upon request, a written estimated price for labor and parts necessary, on a per-job basis. It shall not charge for work done or parts supplied in excess of the estimated price without the consent of the customer, which shall be obtained at some time after it is determined that the estimated price is insufficient and before the work not included in the estimate is done, or the parts not included in the estimate are supplied. Nothing in this section shall be construed to require a farm machinery repair shop to give a written estimated price if the shop does not agree to perform the requested repair.

(d) Any violation of this section is a misdemeanor.

(Amended by Stats. 1973, Ch. 235.)



1719

(a) (1) Notwithstanding any penal sanctions that may apply, any person who passes a check on insufficient funds shall be liable to the payee for the amount of the check and a service charge payable to the payee for an amount not to exceed twenty-five dollars ($25) for the first check passed on insufficient funds and an amount not to exceed thirty-five dollars ($35) for each subsequent check to that payee passed on insufficient funds.

(2) Notwithstanding any penal sanctions that may apply, any person who passes a check on insufficient funds shall be liable to the payee for damages equal to treble the amount of the check if a written demand for payment is mailed by certified mail to the person who had passed a check on insufficient funds and the written demand informs this person of (A) the provisions of this section, (B) the amount of the check, and (C) the amount of the service charge payable to the payee. The person who had passed a check on insufficient funds shall have 30 days from the date the written demand was mailed to pay the amount of the check, the amount of the service charge payable to the payee, and the costs to mail the written demand for payment. If this person fails to pay in full the amount of the check, the service charge payable to the payee, and the costs to mail the written demand within this period, this person shall then be liable instead for the amount of the check, minus any partial payments made toward the amount of the check or the service charge within 30 days of the written demand, and damages equal to treble that amount, which shall not be less than one hundred dollars ($100) nor more than one thousand five hundred dollars ($1,500). When a person becomes liable for treble damages for a check that is the subject of a written demand, that person shall no longer be liable for any service charge for that check and any costs to mail the written demand.

(3) Notwithstanding paragraphs (1) and (2), a person shall not be liable for the service charge, costs to mail the written demand, or treble damages if he or she stops payment in order to resolve a good faith dispute with the payee. The payee is entitled to the service charge, costs to mail the written demand, or treble damages only upon proving by clear and convincing evidence that there was no good faith dispute, as defined in subdivision (b).

(4) Notwithstanding paragraph (1), a person shall not be liable under that paragraph for the service charge if, at any time, he or she presents the payee with written confirmation by his or her financial institution that the check was returned to the payee by the financial institution due to an error on the part of the financial institution.

(5) Notwithstanding paragraph (1), a person shall not be liable under that paragraph for the service charge if the person presents the payee with written confirmation that his or her account had insufficient funds as a result of a delay in the regularly scheduled transfer of, or the posting of, a direct deposit of a social security or government benefit assistance payment.

(6) As used in this subdivision, to “pass a check on insufficient funds” means to make, utter, draw, or deliver any check, draft, or order for the payment of money upon any bank, depository, person, firm, or corporation that refuses to honor the check, draft, or order for any of the following reasons:

(A) Lack of funds or credit in the account to pay the check.

(B) The person who wrote the check does not have an account with the drawee.

(C) The person who wrote the check instructed the drawee to stop payment on the check.

(b) For purposes of this section, in the case of a stop payment, the existence of a “good faith dispute” shall be determined by the trier of fact. A “good faith dispute” is one in which the court finds that the drawer had a reasonable belief of his or her legal entitlement to withhold payment. Grounds for the entitlement include, but are not limited to, the following: services were not rendered, goods were not delivered, goods or services purchased are faulty, not as promised, or otherwise unsatisfactory, or there was an overcharge.

(c) In the case of a stop payment, the notice to the drawer required by this section shall be in substantially the following form:

NOTICE

To: (name of drawer)

(name of payee)  is the payee of a check you wrote

for $ (amount).The check was not paid because

you stopped payment, and the payee demands payment. You may have a good faith dispute as to whether you owe the full amount. If you do not have a good faith dispute with the payee and fail to pay the payee the full amount of the check in cash, a service charge of an amount not to exceed twenty-five dollars ($25) for the first check passed on insufficient funds and an amount not to exceed thirty-five dollars ($35) for each subsequent check passed on insufficient funds, and the costs to mail this notice within 30 days after this notice was mailed, you could be sued and held responsible to pay at least both of the following:

(1) The amount of the check.

(2) Damages of at least one hundred dollars ($100) or, if higher, three times the amount of the check up to one thousand five hundred dollars ($1,500).

If the court determines that you do have a good faith dispute with the payee, you will not have to pay the service charge, treble damages, or mailing cost. If you stopped payment because you have a good faith dispute with the payee, you should try to work out your dispute with the payee. You can contact the payee at:

_____ (name of payee) _____

_____ (street address) _____

_____ (telephone number) _____

You may wish to contact a lawyer to discuss your legal rights and responsibilities.

(name of sender of notice)

(d) In the case of a stop payment, a court may not award damages or costs under this section unless the court receives into evidence a copy of the written demand that, in that case, shall have been sent to the drawer and a signed certified mail receipt showing delivery, or attempted delivery if refused, of the written demand to the drawer’s last known address.

(e) A cause of action under this section may be brought in small claims court by the original payee, if it does not exceed the jurisdiction of that court, or in any other appropriate court. The payee shall, in order to recover damages because the drawer instructed the drawee to stop payment, show to the satisfaction of the trier of fact that there was a reasonable effort on the part of the payee to reconcile and resolve the dispute prior to pursuing the dispute through the courts.

(f) A cause of action under this section may be brought by a holder of the check or an assignee of the payee. A proceeding under this section is a limited civil case. However, if the assignee is acting on behalf of the payee, for a flat fee or a percentage fee, the assignee may not charge the payee a greater flat fee or percentage fee for that portion of the amount collected that represents treble damages than is charged the payee for collecting the face amount of the check, draft, or order. This subdivision shall not apply to an action brought in small claims court.

(g) Notwithstanding subdivision (a), if the payee is the court, the written demand for payment described in subdivision (a) may be mailed to the drawer by the court clerk. Notwithstanding subdivision (d), in the case of a stop payment where the demand is mailed by the court clerk, a court may not award damages or costs pursuant to subdivision (d), unless the court receives into evidence a copy of the written demand, and a certificate of mailing by the court clerk in the form provided for in subdivision (4) of Section 1013a of the Code of Civil Procedure for service in civil actions. For purposes of this subdivision, in courts where a single court clerk serves more than one court, the clerk shall be deemed the court clerk of each court.

(h) The requirements of this section in regard to remedies are mandatory upon a court.

(i) The assignee of the payee or a holder of the check may demand, recover, or enforce the service charge, damages, and costs specified in this section to the same extent as the original payee.

(j) (1) A drawer is liable for damages and costs only if all of the requirements of this section have been satisfied.

(2) The drawer shall in no event be liable more than once under this section on each check for a service charge, damages, or costs.

(k) Nothing in this section is intended to condition, curtail, or otherwise prejudice the rights, claims, remedies, and defenses under Division 3 (commencing with Section 3101) of the Commercial Code of a drawer, payee, assignee, or holder, including a holder in due course as defined in Section 3302 of the Commercial Code, in connection with the enforcement of this section.

(Amended by Stats. 1998, Ch. 931, Sec. 14. Effective September 28, 1998.)



1720

(a) If an obligee fails to give a timely response to an inquiry of an obligor concerning any debit or credit applicable to an obligation, he shall not be entitled to interest, financing charges, service charges, or any other similar charges thereon, from the date of mailing of the inquiry to the date of mailing of the response.

(b) For the purpose of subdivision (a):

(1) An “inquiry” is a writing which is posted by certified mail to the address of the obligee to which payments are normally tendered, unless another address is specifically indicated on the statement for such purpose, then to such address.

(2) A “response” is a writing which is responsive to an inquiry and mailed to the last known address of the obligor.

(3) A response is “timely” if it is mailed within 60 days from the date on which the inquiry was mailed.

(c) This section shall only apply to an obligation created pursuant to a retail installment account as defined by Section 1802.7.

(Amended by Stats. 1971, Ch. 1019.)



1721

In an action for the intentional and malicious destruction of real or personal property at a site where substantial improvements to real property are under construction, upon judgment in favor of the plaintiff, the court may, in its discretion, award the plaintiff an amount not to exceed three times the amount of actual damages, and may award reasonable attorney’s fees.

(Added by Stats. 1983, Ch. 474, Sec. 1.)



1722

(a) (1) Whenever a contract is entered into between a consumer and a retailer with 25 or more employees relating to the sale of merchandise which is to be delivered by the retailer or the retailer’s agent to the consumer at a later date, and the parties have agreed that the presence of the consumer is required at the time of delivery, the retailer and the consumer shall agree, either at the time of the sale or at a later date prior to the delivery date, on a four-hour time period within which any delivery shall be made. Whenever a contract is entered into between a consumer and a retailer with 25 or more employees for service or repair of merchandise, whether or not the merchandise was sold by the retailer to the consumer, and the parties have agreed that the presence of the consumer is required at the time of service or repair, upon receipt of a request for service or repair under the contract, the retailer and the consumer shall agree, prior to the date of service or repair, on a four-hour period within which the service or repair shall be commenced. Once a delivery, service, or repair time is established, the retailer or the retailer’s agent shall deliver the merchandise to the consumer, or commence service or repair of the merchandise, within that four-hour period.

(2) If the merchandise is not delivered, or service or repair are not commenced, within the specified four-hour period, except for delays caused by unforeseen or unavoidable occurrences beyond the control of the retailer, the consumer may bring an action in small claims court against the retailer for lost wages, expenses actually incurred, or other actual damages not exceeding a total of six hundred dollars ($600).

(3) No action shall be considered valid if the consumer was not present at the time, within the specified period, when the retailer or the retailer’s agent attempted to make the delivery, service, or repairs or made a diligent attempt to notify the consumer by telephone or in person of its inability to do so because of unforeseen or unavoidable occurrences beyond its control. If notification is by telephone, the retailer or the retailer’s agent shall leave a telephone number for a return telephone call by the consumer to the retailer or its agent, to enable the consumer to arrange a new two-hour period for delivery, service, or repair with the retailer or the retailer’s agent.

(4) In any small claims action, logs and other business records maintained by the retailer or the retailer’s agent in the ordinary course of business shall be prima facie evidence of the time period specified for the delivery, service, or repairs and of the time when the merchandise was delivered, or of a diligent attempt by the retailer or the retailer’s agent to notify the consumer of delay caused by unforeseen or unavoidable occurrences.

(5) It shall be a defense to the action if a diligent attempt was made to notify the consumer of the delay caused by unforeseen or unavoidable occurrences beyond the control of the retailer or the retailer’s agent, or the retailer or the retailer’s agent was unable to notify the consumer of the delay because of the consumer’s absence or unavailability during the four-hour period, and, in either instance, the retailer or the retailer’s agent makes the delivery, service, or repairs within two hours of a newly agreed upon time or, if the consumer unreasonably declines to arrange a new time for the delivery, service, or repairs.

(b) (1) Cable television companies shall inform their subscribers of their right to service connection or repair within a four-hour period, if the presence of the subscriber is required, by offering the four-hour period at the time the subscriber calls for service connection or repair. Whenever a subscriber contracts with a cable television company for a service connection or repair which is to take place at a later date, and the parties have agreed that the presence of the subscriber is required, the cable company and the subscriber shall agree, prior to the date of service connection or repair, on the time for the commencement of the four-hour period for the service connection or repair.

(2) If the service connection or repair is not commenced within the specified four-hour period, except for delays caused by unforeseen or unavoidable occurrences beyond the control of the company, the subscriber may bring an action in small claims court against the company for lost wages, expenses actually incurred or other actual damages not exceeding a total of six hundred dollars ($600).

(3) No action shall be considered valid if the subscriber was not present at the time, within the specified period, that the company attempted to make the service connection or repair or made a diligent attempt to notify the subscriber by telephone or in person of its inability to do so because of unforeseen or unavoidable occurrences beyond its control. If notification is by telephone, the cable television company or its agent shall leave a telephone number for a return telephone call by the subscriber to the company or its agent, to enable the consumer to arrange a new two-hour period for service connection or repair.

(4) In any small claims action, logs and other business records maintained by the company or its agents in the ordinary course of business shall be prima facie evidence of the time period specified for the commencement of the service connection or repair and the time that the company or its agents attempted to make the service connection or repair, or of a diligent attempt by the company to notify the subscriber in person or by telephone of a delay caused by unforeseen or unavoidable occurrences.

(5) It shall be a defense to the action if a diligent attempt was made to notify the subscriber of a delay caused by unforeseen or unavoidable occurrences beyond the control of the company or its agents, or the company or its agents were unable to notify the subscriber because of the subscriber’s absence or unavailability during the four-hour period, and, in either instance, the cable television company commenced service or repairs within a newly agreed upon two-hour period.

(6) No action shall be considered valid against a cable television company pursuant to this section when the franchise or any local ordinance provides the subscriber with a remedy for a delay in commencement of a service connection or repair and the subscriber has elected to pursue that remedy. If a subscriber elects to pursue his or her remedies against a cable television company under this section, the franchising or state or local licensing authority shall be barred from imposing any fine, penalty, or other sanction against the company, arising out of the same incident.

(c) (1) Utilities shall inform their subscribers of their right to service connection or repair within a four-hour period, if the presence of the subscriber is required, by offering the four-hour period at the time the subscriber calls for service connection or repair. Whenever a subscriber contracts with the utility for a service connection or repair, and the parties have agreed that the presence of the subscriber is required, and the subscriber has requested a four-hour appointment, the utility and the subscriber shall agree, prior to the date of service connection or repair, on the time for the commencement of the four-hour period for the service connection or repair.

(2) If the service connection or repair is not commenced within the four-hour period provided under paragraph (1) or another period otherwise agreed to by the utility and the subscriber, except for delays caused by unforeseen or unavoidable circumstances beyond the control of the utility, the subscriber may bring an action in small claims court against the utility for lost wages, expenses actually incurred, or other actual damages not exceeding a total of six hundred dollars ($600).

(3) No action shall be considered valid if the subscriber was not present at the time, within the specified period, that the utility attempted to make the service connection or repair or made a diligent attempt to notify the subscriber by telephone or in person of its inability to do so because of unforeseen or unavoidable occurrences beyond its control. If notification is by telephone, the utility or its agent shall leave a telephone number for a return telephone call by the subscriber to the utility or its agent, to enable the consumer to arrange a new two-hour period for service connection or repair.

(4) In any small claims action, logs and other business records maintained by the utility or its agents in the ordinary course of business shall be prima facie evidence of the time period specified for the commencement of the service connection or repair and of the time that the utility attempted to make the service connection or repair, or of a diligent attempt by a utility to notify the subscriber in person or by telephone of a delay caused by unforeseen or unavoidable occurrences.

(5) It shall be a defense to the action if a diligent attempt was made by the utility to notify the subscriber of a delay caused by unforeseen or unavoidable occurrences beyond the control of the utility, and the utility commenced service within a newly agreed upon two-hour period.

(d) Any provision of a delivery, service, or repair contract in which the consumer or subscriber agrees to modify or waive any of the rights afforded by this section is void as contrary to public policy.

(Amended by Stats. 2002, Ch. 279, Sec. 1. Effective January 1, 2003.)



1723

(a) Every retail seller which sells goods to the public in this state that has a policy as to any of those goods of not giving full cash or credit refunds, or of not allowing equal exchanges, or any combination thereof, for at least seven days following purchase of the goods if they are returned and proof of their purchase is presented, shall conspicuously display that policy either on signs posted at each cash register and sales counter, at each public entrance, on tags attached to each item sold under that policy, or on the retail seller’s order forms, if any. This display shall state the store’s policy, including, but not limited to, whether cash refund, store credit, or exchanges will be given for the full amount of the purchase price; the applicable time period; the types of merchandise which are covered by the policy; and any other conditions which govern the refund, credit, or exchange of merchandise.

(b) This section does not apply to food, plants, flowers, perishable goods, goods marked “as is,” “no returns accepted,” “all sales final,” or with similar language, goods used or damaged after purchase, customized goods received as ordered, goods not returned with their original package, and goods which cannot be resold due to health considerations.

(c) (1) Any retail store which violates this section shall be liable to the buyer for the amount of the purchase if the buyer returns, or attempts to return, the purchased goods on or before the 30th day after their purchase.

(2) Violations of this section shall be subject to the remedies provided in the Consumers Legal Remedies Act (Title 1.5 (commencing with Section 1750) of Part 4).

(3) The duties, rights, and remedies provided in this section are in addition to any other duties, rights, and remedies provided by state law.

(Added by Stats. 1990, Ch. 422, Sec. 2.)



1725

(a) Unless permitted under subdivision (c), no person accepting a negotiable instrument as payment in full or in part for goods or services sold or leased at retail shall do any of the following:

(1) Require the person paying with a negotiable instrument to provide a credit card as a condition of acceptance of the negotiable instrument, or record the number of the credit card.

(2) Require, as a condition of acceptance of the negotiable instrument, or cause the person paying with a negotiable instrument to sign a statement agreeing to allow his or her credit card to be charged to cover the negotiable instrument if returned as no good.

(3) Record a credit card number in connection with any part of the transaction described in this subdivision.

(4) Contact a credit card issuer to determine if the amount of any credit available to the person paying with a negotiable instrument will cover the amount of the negotiable instrument.

(b) For the purposes of this section, the following terms have the following meanings:

(1) “Check guarantee card” means a card issued by a financial institution, evidencing an agreement under which the financial institution will not dishonor a check drawn upon itself, under the terms and conditions of the agreement.

(2) “Credit card” has the meaning specified in Section 1747.02, and does not include a check guarantee card or a card that is both a credit card and a check guarantee card.

(3) “Negotiable instrument” has the meaning specified in Section 3104 of the Commercial Code.

(4) “Retail” means a transaction involving the sale or lease of goods or services or both, between an individual, corporation, or other entity regularly engaged in business and a consumer, for use by the consumer and not for resale.

(c) This section does not prohibit any person from doing any of the following:

(1) Requiring the production of reasonable forms of positive identification, other than a credit card, which may include a driver’s license or a California state identification card, or where one of these is not available, another form of photo identification, as a condition of acceptance of a negotiable instrument.

(2) Requesting, but not requiring, a purchaser to voluntarily display a credit card as an indicia of creditworthiness or financial responsibility, or as an additional identification, provided the only information concerning the credit card which is recorded is the type of credit card displayed, the issuer of the card, and the expiration date of the card. All retailers that request the display of a credit card pursuant to this paragraph shall inform the customer, by either of the following methods, that displaying the credit card is not a requirement for check writing:

(A) By posting the following notice in a conspicuous location in the unobstructed view of the public within the premises where the check is being written, clearly and legibly: “Check writing ID: credit card may be requested but not required for purchases.”

(B) By training and requiring the sales clerks or retail employees requesting the credit card to inform all check writing customers that they are not required to display a credit card to write a check.

(3) Requesting production of, or recording, a credit card number as a condition for cashing a negotiable instrument that is being used solely to receive cash back from the person.

(4) Requesting, receiving, or recording a credit card number in lieu of requiring a deposit to secure payment in event of default, loss, damage, or other occurrence.

(5) Requiring, verifying, and recording the purchaser’s name, address, and telephone number.

(6) Requesting or recording a credit card number on a negotiable instrument used to make a payment on that credit card account.

(d) This section does not require acceptance of a negotiable instrument whether or not a credit card is presented.

(e) Any person who violates this section is subject to a civil penalty not to exceed two hundred fifty dollars ($250) for a first violation, and to a civil penalty not to exceed one thousand dollars ($1,000) for a second or subsequent violation, to be assessed and collected in a civil action brought by the person paying with a negotiable instrument, by the Attorney General, or by the district attorney or city attorney of the county or city in which the violation occurred. However, no civil penalty shall be assessed for a violation of this section if the defendant shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error made notwithstanding the defendant’s maintenance of procedures reasonably adopted to avoid such an error. When collected, the civil penalty shall be payable, as appropriate, to the person paying with a negotiable instrument who brought the action or to the general fund of whichever governmental entity brought the action to assess the civil penalty.

(f) The Attorney General, or any district attorney or city attorney within his or her respective jurisdiction, may bring an action in the superior court in the name of the people of the State of California to enjoin violation of subdivision (a) and, upon notice to the defendant of not less than five days, to temporarily restrain and enjoin the violation. If it appears to the satisfaction of the court that the defendant has, in fact, violated subdivision (a), the court may issue an injunction restraining further violations, without requiring proof that any person has been damaged by the violation. In these proceedings, if the court finds that the defendant has violated subdivision (a), the court may direct the defendant to pay any or all costs incurred by the Attorney General, district attorney, or city attorney in seeking or obtaining injunctive relief pursuant to this subdivision.

(g) Actions for collection of civil penalties under subdivision (e) and for injunctive relief under subdivision (f) may be consolidated.

(Amended by Stats. 1995, Ch. 458, Sec. 1. Effective January 1, 1996.)






PART 4 - OBLIGATIONS ARISING FROM PARTICULAR TRANSACTIONS

TITLE 1 - CONSIGNMENT OF FINE ART

CHAPTER 1 - Definitions

1738

As used in this title:

(a) “Artist” means the person who creates a work of fine art or, if that person is deceased, that person’s heir, legatee, or personal representative.

(b) “Fine art” means a painting, sculpture, drawing, work of graphic art (including an etching, lithograph, offset print, silk screen, or a work of graphic art of like nature), a work of calligraphy, or a work in mixed media (including a collage, assemblage, or any combination of the foregoing art media).

(c) “Art dealer” means a person engaged in the business of selling works of fine art, other than a person exclusively engaged in the business of selling goods at public auction.

(d) “Person” means an individual, partnership, corporation, limited liability company, association or other group, however organized.

(e) “Consignment” means that no title to, estate in, or right to possession of, fine art, superior to that of the consignor shall vest in the consignee, notwithstanding the consignee’s power or authority to transfer and convey to a third person all of the right, title and interest of the consignor in and to such fine art.

(Amended by Stats. 1994, Ch. 1010, Sec. 31. Effective January 1, 1995.)






CHAPTER 2 - General Provisions

1738.5

Notwithstanding any custom, practice or usage of the trade to the contrary, whenever an artist delivers or causes to be delivered a work of fine art of the artist’s own creation to an art dealer in this state for the purpose of exhibition or sale, or both, on a commission, fee or other basis of compensation, the delivery to and acceptance of such work of fine art by the art dealer shall constitute a consignment, unless the delivery to the art dealer is pursuant to an outright sale for which the artist receives or has received full compensation for the work of fine art upon delivery.

(Added by Stats. 1975, Ch. 953.)



1738.6

A consignment of a work of fine art shall result in all of the following:

(a) The art dealer, after delivery of the work of fine art, shall constitute an agent of the artist for the purpose of sale or exhibition of the consigned work of fine art within the State of California.

(b) The work of fine art shall constitute property held in trust by the consignee for the benefit of the consignor, and shall not be subject to claim by a creditor of the consignee.

(c) The consignee shall be responsible for the loss of, or damage to, the work of fine art.

(d) The proceeds from the sale of the work of fine art shall constitute funds held in trust by the consignee for the benefit of the consignor. Such proceeds shall first be applied to pay any balance due to the consignor, unless the consignor expressly agrees otherwise in writing.

(Added by Stats. 1975, Ch. 953.)



1738.7

A work of fine art received as a consignment shall remain trust property, notwithstanding the subsequent purchase thereof by the consignee directly or indirectly for the consignee’s own account until the price is paid in full to the consignor. If such work is thereafter resold to a bona fide purchaser before the consignor has been paid in full, the proceeds of the resale received by the consignee shall constitute funds held in trust for the benefit of the consignor to the extent necessary to pay any balance still due to the consignor and such trusteeship shall continue until the fiduciary obligation of the consignee with respect to such transaction is discharged in full.

(Added by Stats. 1975, Ch. 953.)



1738.8

Any provision of a contract or agreement whereby the consignor waives any provision of this title is void.

(Added by Stats. 1975, Ch. 953.)



1738.9

This title shall not apply to a written contract executed prior to the effective date of this title, unless either the parties agree by mutual written consent that this title shall apply or such contract is extended or renewed after the effective date of this title.

The provisions of this title shall prevail over any conflicting or inconsistent provisions of the Commercial Code affecting the subject matter of this title.

(Added by Stats. 1975, Ch. 953.)









TITLE 1A - INDEPENDENT WHOLESALE SALES REPRESENTATIVES

1738.10

The Legislature finds and declares that independent wholesale sales representatives are a key ingredient to the California economy. The Legislature further finds and declares the wholesale sales representatives spend many hours developing their territory in order to properly market their products, and therefore should be provided unique protection from unjust termination of the territorial market areas. Therefore, it is the intent of the Legislature, in enacting this act to provide security and clarify the contractual relations between manufacturers and their nonemployee sales representatives.

(Added by Stats. 1990, Ch. 964, Sec. 1.)



1738.11

This chapter shall be known and cited as the Independent Wholesale Sales Representatives Contractual Relations Act of 1990.

(Added by Stats. 1990, Ch. 964, Sec. 1.)



1738.12

For purposes of this chapter the following terms have the following meaning:

(a) “Manufacturer” means any organization engaged in the business of producing, assembling, mining, weaving, importing or by any other method of fabrication, a product tangible or intangible, intended for resale to, or use by the consumers of this state.

(b) “Jobber” means any business organization engaged in the business of purchasing products intended for resale and invoicing to purchasers for resale to, or use by, the consumers of this state.

(c) “Distributor” means any business organization engaged in offering for sale products which are shipped from its inventory, or from goods in transit to its inventory, to purchasers and intended for resale to, or use by the consumers of this state.

(d) “Chargeback” means any deduction taken against the commissions earned by the sales representative which are not required by state or federal law.

(e) “Wholesale sales representative” means any person who contracts with a manufacturer, jobber, or distributor for the purpose of soliciting wholesale orders, is compensated, in whole or part, by commission, but shall not include one who places orders or purchases exclusively for his own account for resale and shall not include one who sells or takes orders for the direct sale of products to the ultimate consumer.

(Added by Stats. 1990, Ch. 964, Sec. 1.)



1738.13

(a) Whenever a manufacturer, jobber, or distributor is engaged in business within this state and uses the services of a wholesale sales representative, who is not an employee of the manufacturer, jobber, or distributor, to solicit wholesale orders at least partially within this state, and the contemplated method of payment involves commissions, the manufacturer, jobber, or distributor shall enter into a written contract with the sales representative.

(b) The written contract shall include all of the following:

(1) The rate and method by which the commission is computed.

(2) The time when commissions will be paid.

(3) The territory assigned to the sales representative.

(4) All exceptions to the assigned territory and customers therein.

(5) What chargebacks will be made against the commissions, if any.

(c) The sales representative and the manufacturer, jobber, or distributor shall each be provided with a signed copy of the written contract and the sales representative shall sign a receipt acknowledging receipt of the signed contract.

(d) The sales representative shall be provided with the following written information and documentation with payment of the commission:

(1) An accounting of the orders for which payment is made, including the customer’s name and invoice number.

(2) The rate of commission on each order.

(3) Information relating to any chargebacks included in the accounting.

(e) No contract shall contain any provision which waives any rights established pursuant to this chapter. Any such waiver is deemed contrary to public policy and void.

(Added by Stats. 1990, Ch. 964, Sec. 1.)



1738.14

A manufacturer, jobber, or distributor who is not a resident of this state, and who enters into a contract regulated by this chapter is deemed to be doing business in this state for purposes of personal jurisdiction.

(Added by Stats. 1990, Ch. 964, Sec. 1.)



1738.15

A manufacturer, jobber, or distributor who willfully fails to enter into a written contract as required by this chapter or willfully fails to pay commissions as provided in the written contract shall be liable to the sales representative in a civil action for treble the damages proved at trial.

(Added by Stats. 1990, Ch. 964, Sec. 1.)



1738.16

In a civil action brought by the sales representative pursuant to this chapter, the prevailing party shall be entitled to reasonable attorney’s fees and costs in addition to any other recovery.

(Added by Stats. 1990, Ch. 964, Sec. 1.)



1738.17

This chapter shall not apply to any person licensed pursuant to Division 9 (commencing with Section 23000) of the Business and Professions Code.

(Added by Stats. 1990, Ch. 964, Sec. 1.)






TITLE 1.1 - SALE AND MANUFACTURE OF POLITICAL ITEMS

1739

No person shall sell, advertise for sale, or offer for sale any political item which is purported to be an original political item but which is not in fact an original political item.

(Added by Stats. 1977, Ch. 69.)



1739.1

For purposes of this title, a “political item” is any button, ribbon, poster, sticker, literature, or advertising concerning any candidate or ballot proposition in any electoral campaign.

(Added by Stats. 1977, Ch. 69.)



1739.2

For purposes of this title, an “original political item” is any political item produced during any electoral campaign for use in support of or in opposition to any candidate or ballot proposition before the voters in that campaign.

(Added by Stats. 1977, Ch. 69.)



1739.3

No political item which is labeled “copy” or “reproduction” at the time of sale, advertising for sale, or offering for sale shall violate Section 1739.

(Added by Stats. 1977, Ch. 69.)



1739.4

(a) A person who offers or sells any political item in violation of this title shall be liable to the person purchasing such political item from him, who may sue to recover the consideration paid for the political item, with interest at the legal rate thereon, upon the tender of the political item.

(b) In any case in which a person knowingly offers or sells a political item in violation of this title, the person purchasing such political item may recover from the person who offers or sells such political item an amount equal to three times the amount required under subdivision (a).

(c) No action shall be maintained to enforce any liability under this section unless brought within one year after discovery of the violation upon which it is based and in no event more than three years after the political item was sold.

(Added by Stats. 1977, Ch. 69.)






TITLE 1.1A - AUTOGRAPHED SPORTS MEMORABILIA

1739.7

(a) As used in this section:

(1) “Autographed” means bearing the actual signature of a personality signed by that individual’s own hand.

(2) “Collectible” means an autographed sports item, including, but not limited to, a photograph, book, ticket, plaque, sports program, trading card, item of sports equipment or clothing, or other sports memorabilia sold or offered for sale in or from this state by a dealer to a consumer for five dollars ($5) or more.

(3) “Consumer” means any natural person who purchases a collectible from a dealer for personal, family, or household purposes. “Consumer” also includes a prospective purchaser meeting these criteria.

(4) “Dealer” means a person who is in the business of selling or offering for sale collectibles in or from this state, exclusively or nonexclusively, or a person who by his or her occupation holds himself or herself out as having knowledge or skill peculiar to collectibles, or to whom that knowledge or skill may be attributed by his or her employment of an agent or other intermediary that by his or her occupation holds himself or herself out as having that knowledge or skill. “Dealer” includes an auctioneer who sells collectibles at a public auction, and also includes persons who are consignors or representatives or agents of auctioneers. “Dealer” includes a person engaged in a mail order, telephone order, or cable television business for the sale of collectibles.

(5) “Description” means any of the following:

(A) Any representation in writing, including, but not limited to, a representation in an advertisement, brochure, catalog, flyer, invoice, sign, or other commercial or promotional material.

(B) Any oral representation.

(C) Any representation included in a radio or television broadcast to the public in or from this state.

(6) “Limited edition” means any collectible that meets all of the following requirements:

(A) A company has produced a specific quantity of a collectible and placed it on the open market.

(B) The producer of the collectible has posted a notice, at its primary place of business, that it will provide any consumer, upon request, with a copy of a notice that states the exact number of a collectible produced in that series of limited editions.

(C) The producer makes available, upon request of a consumer, evidence that the electronic encoding, films, molds, or plates used to create the collectible have been destroyed after the specified number of collectibles have been produced.

(D) The sequence number of the collectible and the number of the total quantity produced in the limited edition are printed on the collectible.

(7) “Mint condition” means any collectible sold on the open market or through a private transaction that meets all of the following requirements:

(A) The item has never been circulated, used, or worn.

(B) The item exhibits little or no sign of aging or degradation caused by oxidation or exposure to sunlight as a result of its display.

(C) The item is otherwise free from creases, blemishes, or marks.

(8) “Promoter” means a person who arranges, holds, organizes, or presents a trade show featuring collectibles, autograph signings, or both.

(9) “Person” means any natural person, partnership, corporation, limited liability company, company, trust, association, or other entity, however organized.

(b) Whenever a dealer, in selling or offering to sell to a consumer a collectible in or from this state, provides a description of that collectible as being autographed, the dealer shall furnish a certificate of authenticity to the consumer at the time of sale. The certificate of authenticity shall be in writing, shall be signed by the dealer or his or her authorized agent, and shall specify the date of sale. The certificate of authenticity shall be in at least 10-point boldface type and shall contain the dealer’s true legal name and street address. The dealer shall retain a copy of the certificate of authenticity for not less than seven years. Each certificate of authenticity shall do all of the following:

(1) Describe the collectible and specify the name of the sports personality who autographed it.

(2) Either specify the purchase price and date of sale or be accompanied by a separate invoice setting forth that information.

(3) Contain an express warranty, which shall be conclusively presumed to be part of the bargain, of the authenticity of the collectible. This warranty shall not be negated or limited by reason of the lack of words such as “warranty” or “guarantee” or because the dealer does not have a specific intent or authorization to make the warranty or because any statement relevant to the collectible is or purports to be, or is capable of being, merely the dealer’s opinion.

(4) Specify whether the collectible is offered as one of a limited edition and, if so, specify (A) how the collectible and edition are numbered and (B) the size of the edition and the size of any prior or anticipated future edition, if known. If the size of the edition and the size of any prior or anticipated future edition is not known, the certificate shall contain an explicit statement to that effect.

(5) Indicate whether the dealer is surety bonded or is otherwise insured to protect the consumer against errors and omissions of the dealer and, if bonded or insured, provide proof thereof.

(6) Indicate the last four digits of the dealer’s resale certificate number from the State Board of Equalization.

(7) Indicate whether the item was autographed in the presence of the dealer and specify the date and location of, and the name of a witness to, the autograph signing.

(8) Indicate whether the item was obtained or purchased from a third party. If so, indicate the name and address of this third party.

(9) Include an identifying serial number that corresponds to an identifying number printed on the collectible item, if any. The serial number shall also be printed on the sales receipt. If the sales receipt is printed electronically, the dealer may manually write the serial number on the receipt.

(c) No dealer shall represent an item as a collectible if it was not autographed by the sports personality in his or her own hand.

(d) No dealer shall display or offer for sale a collectible in this state unless, at the location where the collectible is offered for sale and in close proximity to the collectible merchandise, there is a conspicuous sign that reads as follows:
“SALE OF AUTOGRAPHED SPORTS MEMORABILIA: AS REQUIRED BY LAW, A DEALER WHO SELLS TO A CONSUMER ANY SPORTS MEMORABILIA DESCRIBED AS BEING AUTOGRAPHED MUST PROVIDE A WRITTEN CERTIFICATE OF AUTHENTICITY AT THE TIME OF SALE. THIS DEALER MAY BE SURETY BONDED OR OTHERWISE INSURED TO ENSURE THE AUTHENTICITY OF ANY COLLECTIBLE SOLD BY THIS DEALER.”

(e) Any dealer engaged in a mail-order or telephone-order business for the sale of collectibles in or from this state:

(1) Shall include the disclosure specified in subdivision (d), in type of conspicuous size, in any written advertisement relating to a collectible.

(2) Shall include in each television advertisement relating to a collectible the following written on-screen message, which shall be prominently displayed, easily readable, and clearly visible for no less than five seconds, and which shall be repeated for five seconds once during each four-minute segment of the advertisement following the initial four minutes:
“A written certificate of authenticity is provided with each autographed collectible, as required by law. This dealer may be surety bonded or otherwise insured to ensure the authenticity of any collectible sold by this dealer.”

(3) Shall include as part of the oral message of each radio advertisement for a collectible the disclosure specified in subdivision (d).

(f) No dealer shall display or offer for sale a collectible in this state at any trade show or similar event primarily featuring sales of collectibles or other sports memorabilia that offers onsite admission ticket sales unless, at each onsite location where admission tickets are sold, there is prominently displayed a specimen example of a certificate of authenticity.

(g) Any consumer injured by the failure of a dealer to provide a certificate of authenticity containing the information required by this section, or by a dealer’s furnishing of a certificate of authenticity that is false, shall be entitled to recover, in addition to actual damages, a civil penalty in an amount equal to 10 times actual damages, plus court costs, reasonable attorney’s fees, interest, and expert witness fees, if applicable, incurred by the consumer in the action. The court, in its discretion, may award additional damages based on the egregiousness of the dealer’s conduct. The remedy specified in this section is in addition to, and not in lieu of, any other remedy that may be provided by law.

(h) No person shall represent himself or herself as a dealer in this state unless he or she possesses a valid resale certificate number from the State Board of Equalization.

(i) A dealer may be surety bonded or otherwise insured for purposes of indemnification against errors and omissions arising from the authentication, sale, or resale of collectibles.

(j) Whenever a promoter arranges or organizes a trade show featuring collectibles and autograph signings, the promoter shall notify, in writing, any dealer who has agreed to purchase or rent space in this trade show what the promoter will do if any laws of this state are violated, including the fact that law enforcement officials will be contacted when those laws are violated. This notice shall be delivered to the dealer, at his or her registered place of business, at the time the agreement to purchase space in the trade show is made. The following language shall be included in each notice:

“As a vendor at this collectibles trade show, you are a professional representative of this hobby. As a result, you will be required to follow the laws of this state, including laws regarding the sale and display of collectibles, as defined in Section 1739.7 of the Civil Code, forged and counterfeit collectibles and autographs, and mint and limited edition collectibles. If you do not obey the laws, you may be evicted from this trade show, be reported to law enforcement, and be held liable for a civil penalty of 10 times the amount of damages.”

(Amended by Stats. 1999, Ch. 83, Sec. 20. Effective January 1, 2000.)






TITLE 1.2 - SALE OF FINE PRINTS

CHAPTER 1 - General Provisions

1740

As used in this title:

(a) “Fine art multiple” or “multiple” for the purposes of this title means any fine print, photograph (positive or negative), sculpture cast, collage, or similar art object produced in more than one copy. Pages or sheets taken from books and magazines and offered for sale or sold as art objects shall be included, but books and magazines shall be excluded.

(b) “Fine print” or “print” means a multiple produced by, but not limited to, engraving, etching, woodcutting, lithography, and serigraphy, and means multiples produced or developed from photographic negatives, or any combination thereof.

(c) “Master” is used in lieu of and has the same meaning as a printing plate, stone, block, screen, photographic negative, or mold or other process as to a sculpture, which contains an image used to produce fine art objects in multiples.

(d) “Artist” means the person who created the image which is contained in, or constitutes, the master or conceived of, and approved the image which is contained in, or constitutes, the master.

(e) Whether a multiple is “signed” or “unsigned” as these terms are used in this title relating to prints and photographs, depends upon whether or not the multiple was autographed by the artist’s own hand, and not by mechanical means, after the multiple was produced, irrespective of whether it was signed or unsigned in the plate.

(f) “Impression” means each individual fine art multiple made by printing, stamping, casting, or any other process.

(g) “Art dealer” means a person who is in the business of dealing, exclusively or nonexclusively, in the fine art multiples to which this title is applicable, or a person who by his or her occupation holds himself or herself out as having knowledge or skill peculiar to these works, or to whom that knowledge or skill may be attributed by his or her employment of an agent or other intermediary who by his or her occupation holds himself or herself out as having that knowledge or skill. The term “art dealer” includes an auctioneer who sells these works at public auction, but excludes persons, not otherwise defined or treated as art dealers herein, who are consignors or principals of auctioneers.

(h) “Limited edition” means fine art multiples produced from a master, all of which are the same image and bear numbers or other markings to denote the limited production thereof to a stated maximum number of multiples, or are otherwise held out as limited to a maximum number of multiples.

(i) “Proofs” means multiples which are the same as, and which are produced from the same master as, the multiples in a limited edition, but which, whether so designated or not, are set aside from and are in addition to the limited edition to which they relate.

(j) “Certificate of authenticity” means a written or printed description of the multiple which is to be sold, exchanged, or consigned by an art dealer. Every certificate shall contain the following statement:

“This is to certify that all information and the statements contained herein are true and correct.”

(k) “Person” means an individual, partnership, corporation, limited liability company, association, or other entity, however organized.

(Amended by Stats. 1994, Ch. 1010, Sec. 33. Effective January 1, 1995.)



1741

This title shall apply to any fine art multiple when offered for sale or sold at wholesale or retail for one hundred dollars ($100) or more, exclusive of any frame.

(Amended by Stats. 1982, Ch. 1320, Sec. 2.)






CHAPTER 2 - Full Disclosure in the Sale of Fine Prints

1742

(a) An art dealer shall not sell or consign a multiple into or from this state unless a certificate of authenticity is furnished to the purchaser or consignee, at his or her request, or in any event prior to a sale or consignment, which sets forth as to each multiple, the descriptive information required by Section 1744 for any period. If a prospective purchaser so requests, the certificate shall be transmitted to him or her prior to the payment or placing of an order for a multiple. If payment is made by a purchaser prior to delivery of such a multiple, this certificate shall be supplied at the time of or prior to delivery. With respect to auctions, this information may be furnished in catalogues or other written materials which are made readily available for consultation and purchase prior to sale, provided that a bill of sale, receipt, or invoice describing the transaction is then provided which makes reference to the catalogue and lot number in which this information is supplied. Information supplied pursuant to this subdivision shall be clearly, specifically and distinctly addressed to each of the items listed in Section 1744 unless the required data is not applicable. This section is applicable to transactions by and between art dealers and others considered to be art dealers for the purposes of this title.

(b) An art dealer shall not cause a catalogue, prospectus, flyer, or other written material or advertisement to be distributed in, into, or from this state which solicits a direct sale, by inviting transmittal of payment for a specific multiple, unless it clearly sets forth, in close physical proximity to the place in such material where the multiple is described, the descriptive information required by Section 1744 for any time period. In lieu of this required information, the written material or advertising may set forth the material contained in the following quoted passage, or the passage itself, if the art dealer then supplies the required information prior to or with delivery of the multiple. The nonobservance of the terms within the following passage shall constitute a violation of this title:

“California law provides for disclosure in writing of information concerning certain fine prints, photographs, and sculptures prior to effecting a sale of them. This law requires disclosure of such matters as the identity of the artist, the artist’s signature, the medium, whether the multiple is a reproduction, the time when the multiple was produced, use of the plate which produced the multiple, and the number of multiples in a “limited edition.” If a prospective purchaser so requests, the information shall be transmitted to him or her prior to payment, or the placing of an order for a multiple. If payment is made by a purchaser prior to delivery of the multiple, this information will be supplied at the time of or prior to delivery, in which case the purchaser is entitled to a refund if, for reasons related to matter contained in such information, he or she returns the multiple in the condition in which received, within 30 days of receiving it. In addition, if after payment and delivery, it is ascertained that the information provided is incorrect, the purchaser may be entitled to certain remedies, including refund upon return of the multiple in the condition in which received.”

This requirement is not applicable to general written material or advertising which does not constitute an offer to effect a specific sale.

(c) In each place of business in the state where an art dealer is regularly engaged in sales of multiples, the art dealer shall post in a conspicuous place, a sign which, in a legible format, contains the information included in the following passage:

“California law provides for the disclosure in writing of certain information concerning prints, photographs, and sculpture casts. This information is available to you, and you may request to receive it prior to purchase.”

(d) If an art dealer offering multiples by means of a catalogue, prospectus, flyer or other written material or advertisement distributed in, into or from this state disclaims knowledge as to any relevant detail referred to in Section 1744, he or she shall so state specifically and categorically with regard to each such detail to the end that the purchaser shall be enabled to judge the degree of uniqueness or scarcity of each multiple contained in the edition so offered. Describing the edition as an edition of “reproductions” eliminates the need to furnish further informational details unless the edition was allegedly published in a signed, numbered, or limited edition, or any combination thereof, in which case all of the informational details are required to be furnished.

(e) Whenever an artist sells or consigns a multiple of his or her own creation or conception, the artist shall disclose the information required by Section 1744, but an artist shall not otherwise be regarded as an art dealer.

(Amended by Stats. 1988, Ch. 819, Sec. 2.)



1742.6

Any charitable organization which conducts a sale or auction of fine art multiples shall be exempt from the disclosure requirements of this title if it posts in a conspicuous place, at the site of the sale or auction, a disclaimer of any knowledge of the information specified in Section 1744, and includes such a disclaimer in a catalogue, if any, distributed by the organization with respect to the sale or auction of fine art multiples. If a charitable organization uses or employs an art dealer to conduct a sale or auction of fine art multiples, the art dealer shall be subject to all disclosure requirements otherwise required of an art dealer under this title.

(Added by Stats. 1982, Ch. 1320, Sec. 4.)



1744

(a) Except as provided in subdivisions (c), (d), (e), and otherwise in this title, a certificate of authenticity containing the following informational details shall be required to be supplied in all transactions covered by subdivisions (a), (b), and (e) of Section 1742:

(1) The name of the artist.

(2) If the artist’s name appears on the multiple, a statement whether the multiple was signed by the artist.

If the multiple was not signed by the artist, a statement of the source of the artist’s name on the multiple, such as whether the artist placed his signature on the multiple or on the master, whether his name was stamped or estate stamped on the multiple or on the master, or was from some other source or in some other manner placed on the multiple or on the master.

(3) A description of the medium or process, and where pertinent to photographic processes, the material used in producing the multiple, such as whether the multiple was produced through the etching, engraving, lithographic, serigraphic, or a particular method or material used in photographic developing processes. If an established term, in accordance with the usage of the trade, cannot be employed accurately to describe the medium or process, a brief, clear description shall be made.

(4) If the multiple or the image on or in the master constitutes, as to prints and photographs, a photomechanical or photographic type of reproduction, or as to sculptures a surmoulage or other form of reproduction of sculpture cases, of an image produced in a different medium, for a purpose other than the creation of the multiple being described, a statement of this information and the respective mediums.

(5) If paragraph (4) is applicable, and the multiple is not signed, a statement whether the artist authorized or approved in writing the multiple or the edition of which the multiple being described is one.

(6) If the purported artist was deceased at the time the master was made which produced the multiple, this shall be stated.

(7) If the multiple is a “posthumous” multiple, that is, if the master was created during the life of the artist but the multiple was produced after the artist’s death, this shall be stated.

(8) If the multiple was made from a master which produced a prior limited edition, or from a master which constitutes or was made from a reproduction or surmoulage of a prior multiple or the master which produced the prior limited edition, this shall be stated as shall the total number of multiples, including proofs, of all other editions produced from that master.

(9) As to multiples produced after 1949, the year, or approximate year, the multiple was produced shall be stated. As to multiples produced prior to 1950, state the year, approximate year or period when the master was made which produced the multiple and when the particular multiple being described was produced. The requirements of this subdivision shall be satisfied when the year stated is approximately accurate.

(10)  Whether the edition is being offered as a limited edition, and if so: (i) the authorized maximum number of signed or numbered impressions, or both, in the edition; (ii) the authorized maximum number of unsigned or unnumbered impressions, or both, in the edition; (iii) the authorized maximum number of artist’s, publisher’s or other proofs, if any, outside of the regular edition; and (iv) the total size of the edition.

(11) Whether or not the master has been destroyed, effaced, altered, defaced, or canceled after the current edition.

(b) If the multiple is part of a limited edition, and was printed after January 1, 1983, the statement of the size of the limited edition, as stated pursuant to paragraph (10) of subdivision (a) of Section 1744 shall also constitute an express warranty that no additional multiples of the same image, including proofs, have been produced in this or in any other limited edition.

(c) If the multiple was produced in the period from 1950 to the effective date of this section, the information required to be supplied need not include the information required by paragraphs (5) and (8) of subdivision (a).

(d) If the multiple was produced in the period from 1900 to 1949, the information required to be supplied need only consist of the information required by paragraphs (1), (2), (3), and (9) of subdivision (a).

(e) If the multiple was produced before the year 1900, the information to be supplied need only consist of the information required by paragraphs (1), (3), and (9) of subdivision (a).

(Amended by Stats. 1988, Ch. 819, Sec. 3.)



1744.7

Whenever an art dealer furnishes the name of the artist pursuant to Section 1744 for any time period after 1949, and otherwise furnishes information required by any of the subdivisions of Section 1744 for any time period, as to transactions including offers, sales, or consignments made to other than art dealers, and to other art dealers, such information shall be a part of the basis of the bargain and shall create express warranties as to the information provided. Such warranties shall not be negated or limited because the art dealer in the written instrument did not use formal words such as “warrant” or “guarantee” or because the art dealer did not have a specific intention or authorization to make a warranty or because any required statement is, or purports to be, or is capable of being merely the seller’s opinion. The existence of a basis in fact for information warranted by virtue of this subdivision shall not be a defense in an action to enforce such warranty. However, with respect to photographs and sculptures produced prior to 1950, and other multiples produced prior to 1900, as to information required by paragraphs (3), (4), (5), and (6) of subdivision (a) of Section 1744, the art dealer shall be deemed to have satisfied this section if a reasonable basis in fact existed for the information provided. When information is not supplied as to any subdivision or paragraph of Section 1744 because not applicable, this shall constitute the express warranty that the paragraph is not applicable.

Whenever an art dealer disclaims knowledge as to a particular item about which information is required, such disclaimer shall be ineffective unless clearly, specifically, and categorically stated as to the particular item and contained in the physical context of other language setting forth the required information as to a specific multiple.

(Added by Stats. 1982, Ch. 1320, Sec. 6.)



1744.9

(a) An artist or art dealer who consigns a multiple to an art dealer for the purpose of effecting a sale of the multiple, shall have no liability to a purchaser under this article if the consignor, as to the consignee, has complied with the provisions of this title.

(b) When an art dealer has agreed to sell a multiple on behalf of a consignor, who is not an art dealer, or an artist has not consigned a multiple to an art dealer but the art dealer has agreed to act as the agent for an artist for the purpose of supplying the information required by this title, the art dealer shall incur the liabilities of other art dealers prescribed by this title, as to a purchaser.

(Added by Stats. 1982, Ch. 1320, Sec. 7.)






CHAPTER 3 - Remedies and Penalties

1745

(a) An art dealer, including a dealer consignee, who offers or sells a multiple in, into or from this state without providing the certificate of authenticity required in Sections 1742 and 1744 of this title for any time period, or who provides information which is mistaken, erroneous or untrue, except for harmless errors, such as typographical errors, shall be liable to the purchaser of the multiple. The art dealer’s liability shall consist of the consideration paid by the purchaser for the multiple, with interest at the legal rate thereon, upon the return of the multiple in the condition in which received by the purchaser.

(b) In any case in which an art dealer, including a dealer consignee, willfully offers or sells a multiple in violation of this title, the person purchasing such multiple may recover from the art dealer, including a dealer consignee, who offers or sells such multiple an amount equal to three times the amount required under subdivision (a).

(c) No action shall be maintained to enforce any liability under this section unless brought within one year after discovery of the violation upon which it is based and in no event more than three years after the multiple was sold.

(d) In any action to enforce any provision of this title, the court may allow the prevailing purchaser the costs of the action together with reasonable attorneys’ and expert witnesses’ fees. In the event, however, the court determines that an action to enforce was brought in bad faith, it may allow such expenses to the seller as it deems appropriate.

(e) These remedies shall not bar or be deemed inconsistent with a claim for damages or with the exercise of additional remedies otherwise available to the purchaser.

(f) In any proceeding in which an art dealer relies upon a disclaimer of knowledge as to any relevant information set forth in Section 1744 for any time period, such disclaimer shall be effective unless the claimant is able to establish that the art dealer failed to make reasonable inquiries, according to the custom and usage of the trade, to ascertain the relevant information or that such relevant information would have been ascertained as a result of such reasonable inquiries.

(Amended by Stats. 1988, Ch. 819, Sec. 4.)



1745.5

(a) Any person performing or proposing to perform an act in violation of this title within this state may be enjoined in any court of competent jurisdiction.

(b) Actions for injunction pursuant to this title may be prosecuted by the following persons:

(1) The Attorney General.

(2) Any district attorney.

(3) Any city attorney.

(4) With the consent of the district attorney, a city prosecutor in any city or city and county having a full-time city prosecutor in the name of the people of the State of California upon their own complaint, or upon the complaint of any board, officer, person, corporation, or association.

(5) Any person acting in his or her own interests, or in the interests of the members of a corporation or association, or in the interests of the general public.

(c) Any person who violates any provision of this title may also be liable for a civil penalty not to exceed one thousand dollars ($1,000) for each violation, which may be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General or by any district attorney or any city attorney, and, with the consent of the district attorney, by a city prosecutor in any city or city and county having a full-time city prosecutor in any court of competent jurisdiction.

If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the General Fund. If brought by a district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered, and one-half to the treasurer of the county in which the judgment was entered.

(d) Any person who violates any provision of this title may also be liable for a civil penalty surcharge not to exceed one thousand dollars ($1,000) for each violation which shall be assessed and recovered in the manner provided in subdivision (c). Any penalty surcharge collected shall be applied to the costs of enforcing this title by the prosecuting officer.

(Amended by Stats. 1988, Ch. 819, Sec. 5.)









TITLE 1.2A - VIOLENT VIDEO GAMES

1746

For purposes of this title, the following definitions shall apply:

(a) “Minor” means any natural person who is under 18 years of age.

(b) “Person” means any natural person, partnership, firm, association, corporation, limited liability company, or other legal entity.

(c) “Video game” means any electronic amusement device that utilizes a computer, microprocessor, or similar electronic circuitry and its own monitor, or is designed to be used with a television set or a computer monitor, that interacts with the user of the device.

(d) (1) “Violent video game” means a video game in which the range of options available to a player includes killing, maiming, dismembering, or sexually assaulting an image of a human being, if those acts are depicted in the game in a manner that does either of the following:

(A) Comes within all of the following descriptions:

(i) A reasonable person, considering the game as a whole, would find appeals to a deviant or morbid interest of minors.

(ii) It is patently offensive to prevailing standards in the community as to what is suitable for minors.

(iii) It causes the game, as a whole, to lack serious literary, artistic, political, or scientific value for minors.

(B) Enables the player to virtually inflict serious injury upon images of human beings or characters with substantially human characteristics in a manner which is especially heinous, cruel, or depraved in that it involves torture or serious physical abuse to the victim.

(2) For purposes of this subdivision, the following definitions apply:

(A) “Cruel” means that the player intends to virtually inflict a high degree of pain by torture or serious physical abuse of the victim in addition to killing the victim.

(B) “Depraved” means that the player relishes the virtual killing or shows indifference to the suffering of the victim, as evidenced by torture or serious physical abuse of the victim.

(C) “Heinous” means shockingly atrocious. For the killing depicted in a video game to be heinous, it must involve additional acts of torture or serious physical abuse of the victim as set apart from other killings.

(D) “Serious physical abuse” means a significant or considerable amount of injury or damage to the victim’s body which involves a substantial risk of death, unconsciousness, extreme physical pain, substantial disfigurement, or substantial impairment of the function of a bodily member, organ, or mental faculty. Serious physical abuse, unlike torture, does not require that the victim be conscious of the abuse at the time it is inflicted. However, the player must specifically intend the abuse apart from the killing.

(E) “Torture” includes mental as well as physical abuse of the victim. In either case, the virtual victim must be conscious of the abuse at the time it is inflicted; and the player must specifically intend to virtually inflict severe mental or physical pain or suffering upon the victim, apart from killing the victim.

(3) Pertinent factors in determining whether a killing depicted in a video game is especially heinous, cruel, or depraved include infliction of gratuitous violence upon the victim beyond that necessary to commit the killing, needless mutilation of the victim’s body, and helplessness of the victim.

(Added by Stats. 2005, Ch. 638, Sec. 2. Effective January 1, 2006.)



1746.1

(a) A person may not sell or rent a video game that has been labeled as a violent video game to a minor.

(b) Proof that a defendant, or his or her employee or agent, demanded, was shown, and reasonably relied upon evidence that a purchaser or renter of a violent video game was not a minor or that the manufacturer failed to label a violent video game as required pursuant to Section 1746.2 shall be an affirmative defense to any action brought pursuant to this title. That evidence may include, but is not limited to, a driver’s license or an identification card issued to the purchaser or renter by a state or by the Armed Forces of the United States.

(c) This section shall not apply if the violent video game is sold or rented to a minor by the minor’s parent, grandparent, aunt, uncle, or legal guardian.

(Added by Stats. 2005, Ch. 638, Sec. 2. Effective January 1, 2006.)



1746.2

Each violent video game that is imported into or distributed in California for retail sale shall be labeled with a solid white “18” outlined in black. The “18” shall have dimensions of no less than 2 inches by 2 inches. The “18” shall be displayed on the front face of the video game package.

(Added by Stats. 2005, Ch. 638, Sec. 2. Effective January 1, 2006.)



1746.3

Any person who violates any provision of this title shall be liable in an amount of up to one thousand dollars ($1,000), or a lesser amount as determined by the court. However, this liability shall not apply to any person who violates those provisions if he or she is employed solely in the capacity of a salesclerk or other, similar position and he or she does not have an ownership interest in the business in which the violation occurred and is not employed as a manager in that business.

(Added by Stats. 2005, Ch. 638, Sec. 2. Effective January 1, 2006.)



1746.4

A suspected violation of this title may be reported to a city attorney, county counsel, or district attorney by a parent, legal guardian, or other adult acting on behalf of a minor to whom a violent video game has been sold or rented. A violation of this title may be prosecuted by any city attorney, county counsel, or district attorney.

(Added by Stats. 2005, Ch. 638, Sec. 2. Effective January 1, 2006.)



1746.5

The provisions of this title are severable. If any provision of this title or its application is held to be invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2005, Ch. 638, Sec. 2. Effective January 1, 2006.)






TITLE 1.3 - CREDIT CARDS

1747

This title may be cited as the “Song-Beverly Credit Card Act of 1971.”

(Added by Stats. 1971, Ch. 1019.)



1747.01

It is the intent of the Legislature that the provisions of this title as to which there are similar provisions in the federal Truth in Lending Act, as amended (15 U.S.C. 1601, et seq.), essentially conform, and be interpreted by anyone construing the provisions of this title to so conform, to the Truth in Lending Act and any rule, regulation, or interpretation promulgated thereunder by the Board of Governors of the Federal Reserve System, and any interpretation issued by an official or employee of the Federal Reserve System duly authorized to issue such interpretation.

(Added by Stats. 1982, Ch. 545, Sec. 1.)



1747.02

As used in this title:

(a) “Credit card” means any card, plate, coupon book, or other single credit device existing for the purpose of being used from time to time upon presentation to obtain money, property, labor, or services on credit. “Credit card” does not mean any of the following:

(1) Any single credit device used to obtain telephone property, labor, or services in any transaction under public utility tariffs.

(2) Any device that may be used to obtain credit pursuant to an electronic fund transfer, but only if the credit is obtained under an agreement between a consumer and a financial institution to extend credit when the consumer’s asset account is overdrawn or to maintain a specified minimum balance in the consumer’s asset account.

(3) Any key or card key used at an automated dispensing outlet to obtain or purchase petroleum products, as defined in subdivision (c) of Section 13401 of the Business and Professions Code, that will be used primarily for business rather than personal or family purposes.

(b) “Accepted credit card” means any credit card that the cardholder has requested or applied for and received or has signed, or has used, or has authorized another person to use, for the purpose of obtaining money, property, labor, or services on credit. Any credit card issued in renewal of, or in substitution for, an accepted credit card becomes an accepted credit card when received by the cardholder, whether the credit card is issued by the same or a successor card issuer.

(c) “Card issuer” means any person who issues a credit card or the agent of that person for that purpose with respect to the credit card.

(d) “Cardholder” means a natural person to whom a credit card is issued for consumer credit purposes, or a natural person who has agreed with the card issuer to pay consumer credit obligations arising from the issuance of a credit card to another natural person. For purposes of Sections 1747.05, 1747.10, and 1747.20, the term includes any person to whom a credit card is issued for any purpose, including business, commercial, or agricultural use, or a person who has agreed with the card issuer to pay obligations arising from the issuance of that credit card to another person.

(e) “Retailer” means every person other than a card issuer who furnishes money, goods, services, or anything else of value upon presentation of a credit card by a cardholder. “Retailer” shall not mean the state, a county, city, city and county, or any other public agency.

(f) “Unauthorized use” means the use of a credit card by a person, other than the cardholder, (1) who does not have actual, implied, or apparent authority for that use and (2) from which the cardholder receives no benefit. “Unauthorized use” does not include the use of a credit card by a person who has been given authority by the cardholder to use the credit card. Any attempted termination by the cardholder of the person’s authority is ineffective as against the card issuer until the cardholder complies with the procedures required by the card issuer to terminate that authority. Notwithstanding the above, following the card issuer’s receipt of oral or written notice from a cardholder indicating that it wishes to terminate the authority of a previously authorized user of a credit card, the card issuer shall follow its usual procedures for precluding any further use of a credit card by an unauthorized person.

(g) An “inquiry” is a writing that is posted by mail to the address of the card issuer to which payments are normally tendered, unless another address is specifically indicated on the statement for that purpose, then to that other address, and that is received by the card issuer no later than 60 days after the card issuer transmitted the first periodic statement that reflects the alleged billing error, and that does all of the following:

(1) Sets forth sufficient information to enable the card issuer to identify the cardholder and the account.

(2) Sufficiently identifies the billing error.

(3) Sets forth information providing the basis for the cardholder’s belief that the billing error exists.

(h) A “response” is a writing that is responsive to an inquiry and mailed to the cardholder’s address last known to the card issuer.

(i) A “timely response” is a response that is mailed within two complete billing cycles, but in no event later than 90 days, after the card issuer receives an inquiry.

(j) A “billing error” means an error by omission or commission in (1) posting any debit or credit, or (2) in computation or similar error of an accounting nature contained in a statement given to the cardholder by the card issuer. A “billing error” does not mean any dispute with respect to value, quality, or quantity of goods, services, or other benefit obtained through use of a credit card.

(k) “Adequate notice” means a printed notice to a cardholder that sets forth the pertinent facts clearly and conspicuously so that a person against whom it is to operate could reasonably be expected to have noticed it and understood its meaning.

(l) “Secured credit card” means any credit card issued under an agreement or other instrument that pledges, hypothecates, or places a lien on real property or money or other personal property to secure the cardholder’s obligations to the card issuer.

(m) “Student credit card” means any credit card that is provided to a student at a public or private college or university and is provided to that student solely based on his or her enrollment in a public or private university, or is provided to a student who would not otherwise qualify for that credit card on the basis of his or her income. A “student credit card” does not include a credit card issued to a student who has a cocardholder or cosigner who would otherwise qualify for a credit card other than a student credit card.

(n) “Retail motor fuel dispenser” means a device that dispenses fuel that is used to power internal combustion engines, including motor vehicle engines, that processes the sale of fuel through a remote electronic payment system, and that is in a location where an employee or other agent of the seller is not present.

(o) “Retail motor fuel payment island automated cashier” means a remote electronic payment processing station that processes the retail sale of fuel that is used to power internal combustion engines, including motor vehicle engines, that is in a location where an employee or other agent of the seller is not present, and that is located in close proximity to a retail motor fuel dispenser.

(Amended by Stats. 2011, Ch. 690, Sec. 1. Effective October 9, 2011.)



1747.03

(a) Any rights or responsibilities created by this title that are based on the use of a credit card shall have no effect with respect to:

(1) Those transactions that constitute an electronic fund transfer as defined by Regulation E of the Federal Reserve Board (12 CFR, Part 205).

(2) Those transactions involving the use of any key or a card key used at an automated dispensing outlet to obtain or purchase petroleum products, as defined in subdivision (c) of Section 13401 of the Business and Professions Code, which will be used primarily for business rather than personal or family purposes.

(b)  Notwithstanding subdivision (a), a person, company, or corporation that has been issued a key or card key described in paragraph (2) of subdivision (a) shall not be liable for losses due to the loss or theft of the key or card key incurred after receipt by the issuer of the key or card key of written or oral notification of the loss or theft.

(Amended by Stats. 1982, Ch. 646, Sec. 2.)



1747.04

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 2. Effective January 1, 2003.)



1747.05

(a) No credit card shall be issued except:

(1) In response to an oral or written request or application therefor.

(2) As a renewal of, or in substitution for, an accepted credit card whether that card is issued by the same or a successor card issuer.

(b) A credit card issued in substitution for an accepted credit card may be issued only if the card issuer provides an activation process whereby the cardholder is required to contact the card issuer to activate the credit card prior to the first use of the credit card in a credit transaction.

(c) This section does not prohibit the completion of an overdraft protection advance or recurring-charge transaction that a cardholder has previously authorized on an accepted credit card.

(Amended by Stats. 2002, Ch. 862, Sec. 1. Effective January 1, 2003.)



1747.06

(a) A credit card issuer that mails an offer or solicitation to receive a credit card and, in response, receives a completed application for a credit card that lists an address that is different from the address on the offer or solicitation shall verify the change of address by contacting the person to whom the solicitation or offer was mailed.

(b) Notwithstanding any other provision of law, a person to whom an offer or solicitation to receive a credit card is made shall not be liable for the unauthorized use of a credit card issued in response to that offer or solicitation if the credit card issuer does not verify the change of address pursuant to subdivision (a) prior to the issuance of the credit card, unless the credit card issuer proves that this person actually incurred the charge on the credit card.

(c) When a credit card issuer receives a written or oral request for a change of the cardholder’s billing address and then receives a written or oral request for an additional credit card within 10 days after the requested address change, the credit card issuer shall not mail the requested additional credit card to the new address or, alternatively, activate the requested additional credit card, unless the credit card issuer has verified the change of address.

(d) This section shall become operative on July 1, 2000.

(Added by Stats. 1999, Ch. 423, Sec. 1. Effective January 1, 2000. Section operative July 1, 2000, by its own provisions.)



1747.08

(a) Except as provided in subdivision (c), no person, firm, partnership, association, or corporation that accepts credit cards for the transaction of business shall do any of the following:

(1) Request, or require as a condition to accepting the credit card as payment in full or in part for goods or services, the cardholder to write any personal identification information upon the credit card transaction form or otherwise.

(2) Request, or require as a condition to accepting the credit card as payment in full or in part for goods or services, the cardholder to provide personal identification information, which the person, firm, partnership, association, or corporation accepting the credit card writes, causes to be written, or otherwise records upon the credit card transaction form or otherwise.

(3) Utilize, in any credit card transaction, a credit card form which contains preprinted spaces specifically designated for filling in any personal identification information of the cardholder.

(b) For purposes of this section “personal identification information,” means information concerning the cardholder, other than information set forth on the credit card, and including, but not limited to, the cardholder’s address and telephone number.

(c) Subdivision (a) does not apply in the following instances:

(1) If the credit card is being used as a deposit to secure payment in the event of default, loss, damage, or other similar occurrence.

(2) Cash advance transactions.

(3) If any of the following applies:

(A) The person, firm, partnership, association, or corporation accepting the credit card is contractually obligated to provide personal identification information in order to complete the credit card transaction.

(B) The person, firm, partnership, association, or corporation accepting the credit card in a sales transaction at a retail motor fuel dispenser or retail motor fuel payment island automated cashier uses the Zip Code information solely for prevention of fraud, theft, or identity theft.

(C) The person, firm, partnership, association, or corporation accepting the credit card is obligated to collect and record the personal identification information by federal or state law or regulation.

(4) If personal identification information is required for a special purpose incidental but related to the individual credit card transaction, including, but not limited to, information relating to shipping, delivery, servicing, or installation of the purchased merchandise, or for special orders.

(d) This section does not prohibit any person, firm, partnership, association, or corporation from requiring the cardholder, as a condition to accepting the credit card as payment in full or in part for goods or services, to provide reasonable forms of positive identification, which may include a driver’s license or a California state identification card, or where one of these is not available, another form of photo identification, provided that none of the information contained thereon is written or recorded on the credit card transaction form or otherwise. If the cardholder pays for the transaction with a credit card number and does not make the credit card available upon request to verify the number, the cardholder’s driver’s license number or identification card number may be recorded on the credit card transaction form or otherwise.

(e) Any person who violates this section shall be subject to a civil penalty not to exceed two hundred fifty dollars ($250) for the first violation and one thousand dollars ($1,000) for each subsequent violation, to be assessed and collected in a civil action brought by the person paying with a credit card, by the Attorney General, or by the district attorney or city attorney of the county or city in which the violation occurred. However, no civil penalty shall be assessed for a violation of this section if the defendant shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error made notwithstanding the defendant’s maintenance of procedures reasonably adopted to avoid that error. When collected, the civil penalty shall be payable, as appropriate, to the person paying with a credit card who brought the action, or to the general fund of whichever governmental entity brought the action to assess the civil penalty.

(f) The Attorney General, or any district attorney or city attorney within his or her respective jurisdiction, may bring an action in the superior court in the name of the people of the State of California to enjoin violation of subdivision (a) and, upon notice to the defendant of not less than five days, to temporarily restrain and enjoin the violation. If it appears to the satisfaction of the court that the defendant has, in fact, violated subdivision (a), the court may issue an injunction restraining further violations, without requiring proof that any person has been damaged by the violation. In these proceedings, if the court finds that the defendant has violated subdivision (a), the court may direct the defendant to pay any or all costs incurred by the Attorney General, district attorney, or city attorney in seeking or obtaining injunctive relief pursuant to this subdivision.

(g) Actions for collection of civil penalties under subdivision (e) and for injunctive relief under subdivision (f) may be consolidated.

(h) The changes made to this section by Chapter 458 of the Statutes of 1995 apply only to credit card transactions entered into on and after January 1, 1996. Nothing in those changes shall be construed to affect any civil action which was filed before January 1, 1996.

(Amended by Stats. 2011, Ch. 690, Sec. 2. Effective October 9, 2011.)



1747.09

(a) Except as provided in this section, no person, firm, partnership, association, corporation, or limited liability company that accepts credit or debit cards for the transaction of business shall print more than the last five digits of the credit or debit card account number or the expiration date upon any of the following:

(1) Any receipt provided to the cardholder.

(2) Any receipt retained by the person, firm, partnership, association, corporation, or limited liability company, which is printed at the time of the purchase, exchange, refund, or return, and is signed by the cardholder.

(3) Any receipt retained by the person, firm, partnership, association, corporation, or limited liability company, which is printed at the time of the purchase, exchange, refund, or return, but is not signed by the cardholder, because the cardholder used a personal identification number to complete the transaction.

(b) This section shall apply only to receipts that include a credit or debit card account number that are electronically printed and shall not apply to transactions in which the sole means of recording the person’s credit or debit card account number is by handwriting or by an imprint or copy of the credit or debit card.

(c) This section shall not apply to documents, other than the receipts described in paragraphs (1) to (3), inclusive, of subdivision (a), used for internal administrative purposes.

(d) Paragraphs (2) and (3) of subdivision (a) shall become operative on January 1, 2009.

(Amended by Stats. 2006, Ch. 682, Sec. 1. Effective January 1, 2007.)



1747.10

A cardholder shall be liable for the unauthorized use of a credit card only if all of the following conditions are met:

(a) The card is an accepted credit card.

(b) The liability is not in excess of fifty dollars ($50).

(c) The card issuer gives adequate notice to the cardholder of the potential liability.

(d) The card issuer has provided the cardholder with a description of a means by which the card issuer may be notified of loss or theft of the card.

(e) The unauthorized use occurs before the card issuer has been notified that an unauthorized use of the credit card has occurred or may occur as the result of loss, theft, or otherwise.

(f) The card issuer has provided a method whereby the user of such card can be identified as the person authorized to use it.

(Repealed and added by Stats. 1982, Ch. 545, Sec. 5.)



1747.20

If 10 or more credit cards are issued by one card issuer for use by the employees of an organization, Section 1747.10 does not prohibit the card issuer and the organization from agreeing to liability for unauthorized use without regard to Section 1747.10. However, liability for unauthorized use may be imposed on an employee of the organization, by either the card issuer or the organization, only in accordance with Section 1747.10.

(Repealed and added by Stats. 1982, Ch. 545, Sec. 7.)



1747.40

If a card issuer fails to give a timely response to an inquiry of a cardholder concerning any debit or credit applicable to an obligation incurred through the use of a credit card, he shall not be entitled to interest, finance charges, service charges, or any other charges thereon, from the date of mailing of the inquiry to date of mailing of the response.

(Added by Stats. 1971, Ch. 1019.)



1747.50

(a) Every card issuer shall correct any billing error made by the card issuer within two complete billing cycles, but in no event later than 90 days, after receiving an inquiry.

(b) Any card issuer who fails to correct a billing error made by the card issuer within the period prescribed by subdivision (a) shall not be entitled to the amount by which the outstanding balance of the cardholder’s account is greater than the correct balance, nor any interest, finance charges, service charges, or other charges on the obligation giving rise to the billing error.

(c) Any cardholder who is injured by a willful violation of this section may bring an action for the recovery of damages. Judgment may be entered for three times the amount at which actual damages are assessed. The cardholder shall be entitled to recover reasonable attorney’s fees and costs incurred in the action.

(Amended by Stats. 1982, Ch. 545, Sec. 9.)



1747.60

(a) Every retailer shall correct any billing error made by the retailer within 60 days from the date on which an inquiry concerning a billing error was mailed.

(b) Any retailer who fails to correct a billing error made by the retailer within the period prescribed by subdivision (a) shall be liable to the cardholder in the amount by which the outstanding balance of the cardholder’s account is greater than the correct balance, and any interest, finance charges, service charges, or other charges on the obligation giving rise to the billing error.

(c) Any cardholder who is injured by a willful violation of this section may bring an action for the recovery of damages. Judgment may be entered for three times the amount at which actual damages are assessed. The cardholder shall be entitled to recover reasonable attorney’s fees and costs incurred in the action.

(d) As used in this section, an “inquiry” is a writing which is posted by mail to the address of the retailer, unless another address is specifically indicated by the retailer for the purpose of mailing inquiries with respect to billing errors, then to such address.

(Added by Stats. 1971, Ch. 1019.)



1747.65

(a) A card issuer shall not be liable for a billing error made by the retailer.

(b) A retailer shall not be liable for a billing error made by a card issuer.

(Added by Stats. 1971, Ch. 1019.)



1747.70

(a) No card issuer shall knowingly give any untrue credit information to any other person concerning a cardholder.

(b) No card issuer, after receiving an inquiry from a cardholder regarding a billing error and prior to satisfying the requirements of Section 1747.50, shall communicate unfavorable credit information concerning the cardholder to any person solely because of the cardholder’s failure to pay the amount by which the outstanding balance of the cardholder’s account is greater than the correct balance.

(c) No card issuer shall cancel or refuse to renew a credit card for the reason that the cardholder has obtained relief under Section 1747.50.

(d) Any cardholder who is injured by a willful violation of this section may bring an action for the recovery of damages. Judgment may be entered for three times the amount at which actual damages are assessed. The cardholder shall be entitled to recover reasonable attorney’s fees and costs incurred in the action.

(Added by Stats. 1971, Ch. 1019.)



1747.80

(a) No card issuer shall refuse to issue a credit card to any person solely because of any characteristic listed or defined in subdivision (b) or (e) of Section 51.

(b) Any card issuer who willfully violates this section is liable for each and every offense for the actual damages, and two hundred fifty dollars ($250) in addition thereto, suffered by any person denied a credit card solely for the reasons set forth in subdivision (a). In addition, that person may petition the court to order the card issuer to issue him or her a credit card upon the terms, conditions, and standards as the card issuer normally utilizes in granting credit to other individuals.

(Amended by Stats. 2007, Ch. 568, Sec. 14. Effective January 1, 2008.)



1747.81

(a) If a card issuer has determined in the normal course of business that it will issue a card to a married woman, the card shall be issued bearing either the maiden name or married name of the woman, as the woman may direct.

(b) Card issuers may require that a married woman requesting a card in her maiden name open a new account in that name.

(Added by Stats. 1974, Ch. 1252.)



1747.85

Unless requested by the cardholder, no card issuer shall cancel a credit card without having first given the cardholder 30 days’ written notice of its intention to do so unless the cardholder is or has been within the last 90 days in default of payment or otherwise in violation of any provision of the agreement between the card issuer and the cardholder governing the cardholder’s use of the credit card or unless the card issuer has evidence or reasonable belief that the cardholder is unable or unwilling to repay obligations incurred under the agreement or that an unauthorized use of the card may be made.

Nothing provided herein shall be construed to prohibit a card issuer from placing the account of a cardholder on inactive status if the cardholder has not used the card for a period in excess of 18 months or from requiring that cardholder, upon subsequent reuse of a card, to provide to the card issuer such updated information as will enable the card issuer to verify the current creditworthiness of the cardholder.

(Amended by Stats. 1983, Ch. 1247, Sec. 1.)



1747.90

(a) (1) Subject to the limitation contained in subdivision (b), a card issuer who has issued a credit card to a cardholder pursuant to an open-end consumer credit plan shall be subject to all claims and defenses, other than tort claims, arising out of any transaction in which the credit card is used as a method of payment or extension of credit if the following conditions are met:

(A) The cardholder has made a good faith attempt to obtain satisfactory resolution of a disagreement or problem relative to the transaction from the person honoring the credit card.

(B) The amount of the initial transaction exceeds fifty dollars ($50).

(C) The place where the initial transaction occurred was in California, or, if not within California, then within 100 miles from the cardholder’s current designated address in California.

(2) The limitations set forth in subparagraphs (B) and (C) of paragraph (1) with respect to a cardholder’s right to assert claims and defenses against a card issuer shall not be applicable to any transaction in which the person honoring the credit card satisfies any of the following requirements:

(A) Is the same person as the card issuer.

(B) Is controlled by the card issuer.

(C) Is under direct or indirect common control with the card issuer.

(D) Is a franchised dealer in the card issuer’s products or services.

(E) Has obtained the order for such transaction through a mail solicitation made by or participated in by the card issuer in which the cardholder is solicited to enter into such transaction by using the credit card issued by the card issuer.

(b) The amount of claims or defenses asserted by the cardholder may not exceed the amount of credit outstanding with respect to such transaction at the time the cardholder first notifies the card issuer or the person honoring the credit card of such claim or defense. For the purpose of determining the amount of credit outstanding, payments and credits to the cardholder’s account are deemed to have been applied, in the order indicated, to the payment of the following:

(1) Late charges in the order of their entry to the account.

(2) Finance charges in order of their entry to the account.

(3) Debits to the account other than those set forth above, in the order in which each debit entry to the account was made.

(c) This section does not apply to the use of a check guarantee card or a debit card in connection with an overdraft credit plan, or to a check guarantee card used in connection with cash advance checks.

(Repealed and added by Stats. 1982, Ch. 545, Sec. 11.)



1747.94

(a) In addition to any other disclosures required by law, a card issuer of a secured credit card shall, in every advertisement or solicitation to prospective cardholders, expressly identify the credit instrument offered as a “secured credit card” and prominently disclose that credit extended under the secured credit card is secured, and shall describe the security by item or type.

(b) Any deed of trust executed in connection with a secured credit card shall contain a statement that it is security for a secured credit card obligation. However, failure to include the statement shall not invalidate the deed of trust.

(c) This section does not apply to either of the following:

(1) Any credit card which is issued under an agreement or other instrument creating a purchase money security interest in property purchased with the credit card, but which does not pledge, hypothecate, or place a lien on other property of the cardholder or any co-obligor.

(2) Loans or extensions of credit subject to the Federal Home Equity Loan Consumer Protection Act of 1988 (P. L. 100-709).

(d) Any violation of this section shall constitute unfair competition within the meaning of Section 17200 of the Business and Professions Code.

(Added by Stats. 1991, Ch. 608, Sec. 2.)



1748

Any provision in a contract between a card issuer and a retailer which has the effect of prohibiting the retailer from offering price discounts or from charging a different and lower price to customers who pay for goods or services by cash instead of by credit card is contrary to public policy and void.

(Added by Stats. 1974, Ch. 1520.)



1748.1

(a) No retailer in any sales, service, or lease transaction with a consumer may impose a surcharge on a cardholder who elects to use a credit card in lieu of payment by cash, check, or similar means. A retailer may, however, offer discounts for the purpose of inducing payment by cash, check, or other means not involving the use of a credit card, provided that the discount is offered to all prospective buyers.

(b) Any retailer who willfully violates this section by imposing a surcharge on a cardholder who elects to use a credit card and who fails to pay that amount to the cardholder within 30 days of a written demand by the cardholder to the retailer by certified mail, shall be liable to the cardholder for three times the amount at which actual damages are assessed. The cardholder shall also be entitled to recover reasonable attorney’s fees and costs incurred in the action.

A cause of action under this section may be brought in small claims court, if it does not exceed the jurisdiction of that court, or in any other appropriate court.

(c) A consumer shall not be deemed to have elected to use a credit card in lieu of another means of payment for purposes of this section in a transaction with a retailer if only credit cards are accepted by that retailer in payment for an order made by a consumer over a telephone, and only cash is accepted at a public store or other facility of the same retailer.

(d) Charges for third-party credit card guarantee services, when added to the price charged by the retailer if cash were to be paid, shall be deemed surcharges for purposes of this section even if they are payable directly to the third party or are charged separately.

(e) It is the intent of the Legislature to promote the effective operation of the free market and protect consumers from deceptive price increases for goods and services by prohibiting credit card surcharges and encouraging the availability of discounts by those retailers who wish to offer a lower price for goods and services purchased by some form of payment other than credit card.

(f) This section does not apply to charges for payment by credit card or debit card that are made by an electrical, gas, or water corporation and approved by the Public Utilities Commission pursuant to Section 755 of the Public Utilities Code.

(Amended by Stats. 2005, Ch. 426, Sec. 1. Effective January 1, 2006.)



1748.5

(a) A cardholder may request, not more frequently than once a year, that the card issuer inform the cardholder of the total amount of finance charges assessed on the account during the preceding calendar year and the card issuer shall provide that information to the cardholder within 30 days of receiving the request, without charge.

If the cardholder’s request for the information is made in writing, the card issuer shall provide the information in writing. However, if the card issuer is required to furnish the cardholder with a periodic billing or periodic statement of account or furnishes the billing or statement of account, the requested statement of finance charges may be furnished along with the periodic billing or periodic statement of account.

(b) This section shall not apply to card issuers or cardholders who issue or use credit cards in connection with a retail installment account, as defined by Section 1802.7.

(Repealed and added by Stats. 1996, Ch. 180, Sec. 2. Effective January 1, 1997.)



1748.7

(a) No person shall process, deposit, negotiate, or obtain payment of a credit card charge through a retailer’s account with a financial institution or through a retailer’s agreement with a financial institution, card issuer, or organization of financial institutions or card issuers if that retailer did not furnish or agree to furnish the goods or services which are the subject of the charge.

(b) No retailer shall permit any person to process, deposit, negotiate, or obtain payment of a credit card charge through the retailer’s account with a financial institution or the retailer’s agreement with a financial institution, card issuer, or organization of financial institutions or card issuers if that retailer did not furnish or agree to furnish the goods or services which are the subject of the charge.

(c)  Subdivisions (a) and (b) do not apply to any of the following:

(1) A person who furnishes goods or services on the business premises of a general merchandise retailer and who processes, deposits, negotiates, or obtains payment of a credit card charge through that general merchandise retailer’s account or agreement.

(2) A general merchandise retailer who permits a person described in paragraph (1) to process, deposit, negotiate, or obtain payment of a credit card charge through that general merchandise retailer’s account or agreement.

(3) A franchisee who furnishes the cardholder with goods or services that are provided in whole or in part by the franchisor and who processes, deposits, negotiates, or obtains payment of a credit card charge through that franchisor’s account or agreement.

(4) A franchisor who permits a franchisee described in paragraph (3) to process, deposit, negotiate, or obtain payment of a credit card charge through that franchisor’s account or agreement.

(5) The credit card issuer or a financial institution or a parent, subsidiary, or affiliate of the card issuer or a financial institution.

(6) A person who processes, deposits, negotiates, or obtains payment of less than five hundred dollars ($500) of credit card charges in any one year period through a retailer’s account or agreement. The person shall have the burden of producing evidence that the person transacted less than five hundred dollars ($500) in credit card charges during any one year period.

(d) Any person injured by a violation of this section may bring an action for the recovery of damages, equitable relief, and reasonable attorney’s fees and costs.

(e) Any person who violates this section shall be guilty of a misdemeanor. Each occurrence in which a person processes, deposits, negotiates, or otherwise seeks to obtain payment of a credit card charge in violation of subdivision (a) constitutes a separate offense.

(f) The penalties and remedies provided in this section are in addition to any other remedies or penalties provided by law.

(g) The exemptions from this title specified in Section 1747.03 do not apply to this section.

(h) As used in this section:

(1) “General merchandise retailer” means any person or entity, regardless of the form of organization, that has continuously offered for sale or lease more than 100 different types of goods or services to the public in this state throughout a period which includes the immediately preceding five years.

(2) “Franchisor” has the same meaning as defined in Section 31007 of the Corporations Code.

(3) “Franchisee” has the same meaning as defined in Section 31006 of the Corporations Code.

(Added by Stats. 1989, Ch. 855, Sec. 1.)



1748.9

(a) A credit card issuer that extends credit to a cardholder through the use of a preprinted check or draft shall disclose on the front of an attachment that is affixed by perforation or other means to the preprinted check or draft, in clear and conspicuous language, all of the following information:

(1) That “use of the attached check or draft will constitute a charge against your credit account.”

(2) The annual percentage rate and the calculation of finance charges, as required by Section 226.16 of Regulation Z of the Code of Federal Regulations, associated with the use of the attached check or draft.

(3) Whether the finance charges are triggered immediately upon the use of the check or draft.

(Added by Stats. 1999, Ch. 171, Sec. 1. Effective January 1, 2000. Operative July 1, 2000, by Sec. 2 of Ch. 171.)



1748.95

(a) (1) Upon the request of a person who has obtained a police report pursuant to Section 530.6 of the Penal Code, a credit card issuer shall provide to the person, or to a law enforcement officer specified by the person, copies of all application forms or application information containing the person’s name, address, or other identifying information pertaining to the application filed with the credit card issuer by an unauthorized person in violation of Section 530.5 of the Penal Code.

(2) Before providing copies pursuant to paragraph (1), the credit card issuer shall inform the requesting person of the categories of identifying information that the unauthorized person used to complete the application and shall require the requesting person to provide identifying information in those categories and a copy of the police report.

(3) The credit card issuer shall provide copies of all forms and information required by this section, without charge, within 10 business days of receipt of the person’s request and submission of the required copy of the police report and identifying information.

(b) (1) Before a credit card issuer provides copies to a law enforcement officer pursuant to paragraph (1) of subdivision (a), the credit card issuer may require the requesting person to provide them with a signed and dated statement by which the person does all of the following:

(A) Authorizes disclosure for a stated period.

(B) Specifies the name of the agency or department to which the disclosure is authorized.

(C) Identifies the type of records that the person authorizes to be disclosed.

(2) The credit card issuer shall include in the statement to be signed by the requesting person a notice that the person has the right at any time to revoke the authorization.

(c) As used in this section, “law enforcement officer” means a peace officer as defined by Section 830.1 of the Penal Code.

(Added by Stats. 2001, Ch. 493, Sec. 1. Effective January 1, 2002.)






TITLE 1.3A - CREDIT CARD DISCLOSURE

1748.10

This act shall be known and may be cited as the “Areias Credit Card Full Disclosure Act of 1986.”

(Amended by Stats. 2001, Ch. 159, Sec. 32. Effective January 1, 2002.)



1748.11

(a) Any application form or preapproved written solicitation for an open-end credit card account to be used for personal, family, or household purposes that is mailed on or after October 1, 1987, to a consumer residing in this state by or on behalf of a creditor, whether or not the creditor is located in this state, other than an application form or solicitation included in a magazine, newspaper, or other publication distributed by someone other than the creditor, shall contain or be accompanied by either of the following disclosures:

(1) A disclosure of each of the following, if applicable:

(A) Any periodic rate or rates that may be applied to the account, expressed as an annual percentage rate or rates. If the account is subject to a variable rate, the creditor may instead either disclose the rate as of a specific date and indicate that the rate may vary, or identify the index and any amount or percentage added to, or subtracted from, that index and used to determine the rate. For purposes of this section, that amount or percentage shall be referred to as the “spread.”

(B) Any membership or participation fee that may be imposed for availability of a credit card account, expressed as an annualized amount.

(C) Any per transaction fee that may be imposed on purchases, expressed as an amount or as a percentage of the transaction, as applicable.

(D) If the creditor provides a period during which the consumer may repay the full balance reflected on a billing statement that is attributable to purchases of goods or services from the creditor or from merchants participating in the credit card plan, without the imposition of additional finance charges, the creditor shall either disclose the number of days of that period, calculated from the closing date of the prior billing cycle to the date designated in the billing statement sent to the consumer as the date by which that payment must be received to avoid additional finance charges, or describe the manner in which the period is calculated. For purposes of this section, the period shall be referred to as the “free period” or “free-ride period.” If the creditor does not provide this period for purchases, the disclosure shall so indicate.

(2) A disclosure that satisfies the initial disclosure statement requirements of Regulation Z.

(b) A creditor need not present the disclosures required by paragraph (1) of subdivision (a) in chart form or use any specific terminology, except as expressly provided in this section. The following chart shall not be construed in any way as a standard by which to determine whether a creditor who elects not to use such a chart has provided the required disclosures in a manner that satisfies paragraph (1) of subdivision (a). However, disclosures shall be conclusively presumed to satisfy the requirements of paragraph (1) of subdivision (a) if a chart with captions substantially as follows is completed with the applicable terms offered by the creditor, or if the creditor presents the applicable terms in tabular, list, or narrative format using terminology substantially similar to the captions included in the following chart:

THE FOLLOWING INFORMATION IS PROVIDED PURSUANT TO THE
AREIAS CREDIT CARD FULL DISCLOSURE ACT OF 1986:
INTEREST RATES, FEES, AND FREE-RIDE PERIOD FOR PURCHASES
UNDER THIS CREDIT CARD ACCOUNT

ANNUAL
PER-
CENTAGE
RATE (1)

VARIABLE
RATE
INDEX AND
SPREAD (2)

ANNUAL-
IZED
MEMBER-
SHIP
OR PARTICI-
PATION
FEE

TRANS-
ACTION
FEE

FREE–RIDE
PERIOD (3)

_____

(1) For fixed interest rates. If variable rate, creditor may elect to disclose a rate as of a specified date and indicate that the rate may vary.

(2) For variable interest rates. If fixed rate, creditor may eliminate the column, leave the column blank, or indicate “No” or “None” or “Does not apply.”

(3) For example, “30 days” or “Yes, if full payment is received by next billing date” or “Yes, if full new balance is paid by due date.”

(c) For purposes of this section, “Regulation Z” has the meaning attributed to it under Section 1802.18, and all of the terms used in this section have the same meaning as attributed to them in federal Regulation Z (12 C.F.R. 226.1 et seq.). For the purposes of this section, “open-end credit card account” does not include an account accessed by a device described in paragraph (2) of subdivision (a) of Section 1747.02.

(d) Nothing in this section shall be deemed or construed to prohibit a creditor from disclosing additional terms, conditions, or information, whether or not relating to the disclosures required under this section, in conjunction with the disclosures required by this section.

(e) If a creditor is required under federal law to make any disclosure of the terms applicable to a credit card account in connection with application forms or solicitations, the creditor shall be deemed to have complied with the requirements of paragraph (1) of subdivision (a) with respect to those application forms or solicitations if the creditor complies with the federal disclosure requirement. For example, in lieu of complying with the requirements of paragraph (1) of subdivision (a), a creditor has the option of disclosing the specific terms required to be disclosed in an advertisement under Regulation Z, if the application forms or solicitations constitute advertisements in which specific terms must be disclosed under Regulation Z.

(f) If for any reason the requirements of this section do not apply equally to creditors located in this state and creditors not located in this state, then the requirements applicable to creditors located in this state shall automatically be reduced to the extent necessary to establish equal requirements for both categories of creditors, until it is otherwise determined by a court of law in a proceeding to which the creditor located in this state is a party.

(g) All application forms for an open-end credit card account distributed in this state on or after October 1, 1987, other than by mail, shall contain a statement in substantially the following form:

“If you wish to receive disclosure of the terms of this credit card, pursuant to the Areias Credit Card Full Disclosure Act of 1986, check here and return to the address on this application.”

A box shall be printed in or next to this statement for placement of such a checkmark.

However, this subdivision does not apply if the application contains the disclosures provided for in this title.

(h) This title does not apply to any application form or written advertisement or an open-end credit card account where the credit to be extended will be secured by a lien on real or personal property or both real and personal property.

(i) This title does not apply to any person who is subject to Article 10.5 (commencing with Section 1810.20) of Chapter 1 of Title 2.

(Amended by Stats. 2001, Ch. 159, Sec. 33. Effective January 1, 2002.)



1748.12

(a) For purposes of this section:

(1) “Cardholder” means any consumer to whom a credit card is issued, provided that, when more than one credit card has been issued for the same account, all persons holding those credit cards may be treated as a single cardholder.

(2) “Credit card” means any card, plate, coupon book, or other single credit device existing for the purpose of being used from time to time upon presentation to obtain money, property, labor, or services on credit. “Credit card” does not mean any of the following:

(A) Any single credit device used to obtain telephone property, labor, or services in any transaction under public utility tariffs.

(B) Any device that may be used to obtain credit pursuant to an electronic fund transfer but only if the credit is obtained under an agreement between a consumer and a financial institution to extend credit when the consumer’s asset account is overdrawn or to maintain a specified minimum balance in the consumer’s asset account.

(C) Any key or card key used at an automated dispensing outlet to obtain or purchase petroleum products, as defined in subdivision (c) of Section 13401 of the Business and Professions Code, which will be used primarily for business rather than personal or family purposes.

(3) “Marketing information” means the categorization of cardholders compiled by a credit card issuer, based on a cardholder’s shopping patterns, spending history, or behavioral characteristics derived from account activity which is provided to a marketer of goods or services or a subsidiary or affiliate organization of the company that collects the information for consideration. “Marketing information” does not include aggregate data that does not identify a cardholder based on the cardholder’s shopping patterns, spending history, or behavioral characteristics derived from account activity or any communications to any person in connection with any transfer, processing, billing, collection, chargeback, fraud prevention, credit card recovery, or acquisition of or for credit card accounts.

(b) If the credit card issuer discloses marketing information concerning a cardholder to any person, the credit card issuer shall provide a written notice to the cardholder that clearly and conspicuously describes the cardholder’s right to prohibit the disclosure of marketing information concerning the cardholder which discloses the cardholder’s identity. The notice shall be in 10-point type and shall advise the cardholder of his or her ability to respond either by completing a preprinted form or a toll-free telephone number that the cardholder may call to exercise this right.

(c) The requirements of subdivision (b) shall be satisfied by furnishing the notice to the cardholder:

(1) At least 60 days prior to the initial disclosure of marketing information concerning the cardholder by the credit card issuer.

(2) For all new credit cards issued on or after April 1, 2002, on the form containing the new credit card when the credit card is delivered to the cardholder.

(3) At least once per calendar year, to every cardholder entitled to receive an annual statement of billings rights pursuant to 12 C.F.R. 226.9 (Regulation Z). The notice required by this paragraph may be included on or with any periodic statement or with the delivery of the renewal card.

(d) (1) The cardholder’s election to prohibit disclosure of marketing information shall be effective only with respect to marketing information that is disclosed to any party beginning 30 days after the credit card issuer has received, at the designated address on the form containing the new credit card or on the preprinted form, or by telephone, the cardholder’s election to prohibit disclosure. This does not apply to the disclosure of marketing information prior to the cardholder’s notification to the credit card issuer of the cardholder’s election.

(2) An election to prohibit disclosure of marketing information shall terminate upon receipt by the credit card issuer of notice from the cardholder that the cardholder’s election to prohibit disclosure is no longer effective.

(e) The requirements of this section do not apply to any of the following communications of marketing information by a credit card issuer:

(1) Communications to any party to, or merchant specified in, the credit card agreement, or to any person whose name appears on the credit card or on whose behalf the credit card is issued.

(2) Communications to consumer credit reporting agencies, as defined in subdivision (d) of Section 1785.3.

(3) To the extent that the Fair Credit Reporting Act preempts the requirements of this section as to communication by a credit card issuer to a corporate subsidiary or affiliate, the credit card issuer may communicate information about a cardholder to a corporate subsidiary or affiliate to the extent and in the manner permitted under that act.

(4) Communications to a third party when the third party is responsible for conveying information from the card issuer to any of its cardholders.

(f) If the laws of the United States require disclosure to cardholders regarding the use of personal information, compliance with the federal requirements shall be deemed to be compliance with this section.

(g) This section shall become operative on April 1, 2002.

(Repealed (in Sec. 2) and added by Stats. 2000, Ch. 977, Sec. 3. Effective January 1, 2001. Section operative April 1, 2002, by its own provisions.)



1748.13

(a) A credit card issuer shall, with each billing statement provided to a cardholder in this state, provide the following on the front of the first page of the billing statement in type no smaller than that required for any other required disclosure, but in no case in less than 8-point capitalized type:

(1) A written statement in the following form: “Minimum Payment Warning: Making only the minimum payment will increase the interest you pay and the time it takes to repay your balance.”

(2) Either of the following:

(A) A written statement in the form of and containing the information described in clause (i) or (ii), as applicable, as follows:

(i) A written three-line statement, as follows:

“A one thousand dollar ($1,000) balance will take 17 years and three months to pay off at a total cost of two thousand five hundred ninety dollars and thirty-five cents ($2,590.35).
A two thousand five hundred dollar ($2,500) balance will take 30 years and three months to pay off at a total cost of seven thousand seven hundred thirty-three dollars and forty-nine cents ($7,733.49).
A five thousand dollar ($5,000) balance will take 40 years and two months to pay off at a total cost of sixteen thousand three hundred five dollars and thirty-four cents ($16,305.34).
This information is based on an annual percentage rate of 17 percent and a minimum payment of 2 percent or ten dollars ($10), whichever is greater.”

In the alternative, a credit card issuer may provide this information for the three specified amounts at the annual percentage rate and required minimum payment which are applicable to the cardholder’s account. The statement provided shall be immediately preceded by the statement required by paragraph (1).

(ii) Instead of the information required by clause (i), retail credit card issuers shall provide a written three-line statement to read, as follows:

“A two hundred fifty dollar ($250) balance will take two years and eight months to pay off a total cost of three hundred twenty-five dollars and twenty-four cents ($325.24).
A five hundred dollar ($500) balance will take four years and five months to pay off at a total cost of seven hundred nine dollars and ninety cents ($709.90).
A seven hundred fifty dollar ($750) balance will take five years and five months to pay off at a total cost of one thousand ninety-four dollars and forty-nine cents ($1,094.49).
This information is based on an annual percentage rate of 21 percent and a minimum payment of 5 percent or ten dollars ($10), whichever is greater.”

In the alternative, a retail credit card issuer may provide this information for the three specified amounts at the annual percentage rate and required minimum payment which are applicable to the cardholder’s account. The statement provided shall be immediately preceded by the statement required by paragraph (1). A retail credit card issuer is not required to provide this statement if the cardholder has a balance of less than five hundred dollars ($500).

(B) A written statement providing individualized information indicating an estimate of the number of years and months and the approximate total cost to pay off the entire balance due on an open-end credit card account if the cardholder were to pay only the minimum amount due on the open-ended account based upon the terms of the credit agreement. For purposes of this subparagraph only, if the account is subject to a variable rate, the creditor may make disclosures based on the rate for the entire balance as of the date of the disclosure and indicate that the rate may vary. In addition, the cardholder shall be provided with referrals or, in the alternative, with the “800” telephone number of the National Foundation for Credit Counseling through which the cardholder can be referred, to credit counseling services in, or closest to, the cardholder’s county of residence. The credit counseling service shall be in good standing with the National Foundation for Credit Counseling or accredited by the Council on Accreditation for Children and Family Services. The creditor is required to provide, or continue to provide, the information required by this paragraph only if the cardholder has not paid more than the minimum payment for six consecutive months, after July 1, 2002.

(3) (A) A written statement in the following form: “For an estimate of the time it would take to repay your balance, making only minimum payments, and the total amount of those payments, call this toll-free telephone number: (Insert toll-free telephone number).” This statement shall be provided immediately following the statement required by subparagraph (A) of paragraph (2). A credit card issuer is not required to provide this statement if the disclosure required by subparagraph (B) of paragraph (2) has been provided.

(B) The toll-free telephone number shall be available between the hours of 8 a.m. and 9 p.m., Pacific standard time, seven days a week, and shall provide consumers with the opportunity to speak with a person, rather than a recording, from whom the information described in subparagraph (A) may be obtained.

(C) The Department of Financial Institutions shall establish a detailed table illustrating the approximate number of months that it would take and the approximate total cost to repay an outstanding balance if the consumer pays only the required minimum monthly payments and if no other additional charges or fees are incurred on the account, such as additional extension of credit, voluntary credit insurance, late fees, or dishonored check fees by assuming all of the following:

(i) A significant number of different annual percentage rates.

(ii) A significant number of different account balances, with the difference between sequential examples of balances being no greater than one hundred dollars ($100).

(iii) A significant number of different minimum payment amounts.

(iv) That only minimum monthly payments are made and no additional charges or fees are incurred on the account, such as additional extensions of credit, voluntary credit insurance, late fees, or dishonored check fees.

(D) A creditor that receives a request for information described in subparagraph (A) from a cardholder through the toll-free telephone number disclosed under subparagraph (A), or who is required to provide the information required by subparagraph (B) of paragraph (2), may satisfy its obligation to disclose an estimate of the time it would take and the approximate total cost to repay the cardholder’s balance by disclosing only the information set forth in the table described in subparagraph (C). Including the full chart along with a billing statement does not satisfy the obligation under this section.

(b) For purposes of this section:

(1) “Credit card” has the same meaning as in paragraph (2) of subdivision (a) of Section 1748.12.

(2) “Open-end credit card account” means an account in which consumer credit is granted by a creditor under a plan in which the creditor reasonably contemplates repeated transactions, the creditor may impose a finance charge from time to time on an unpaid balance, and the amount of credit that may be extended to the consumer during the term of the plan is generally made available to the extent that any outstanding balance is repaid and up to any limit set by the creditor.

(3) “Retail credit card” means a credit card is issued by or on behalf of a retailer, or a private label credit card that is limited to customers of a specific retailer.

(c) (1) This section shall not apply in any billing cycle in which the account agreement requires a minimum payment of at least 10 percent of the outstanding balance.

(2) This section shall not apply in any billing cycle in which finance charges are not imposed.

(Amended by Stats. 2002, Ch. 664, Sec. 39. Effective January 1, 2003.)



1748.14

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 3. Effective January 1, 2003.)






TITLE 1.3B - CHARGE CARD DISCLOSURES

1748.20

This title may be cited as the “ Areias-Robbins Charge Card Full Disclosure Act of 1986.”

(Added by Stats. 1986, Ch. 1397, Sec. 3.)



1748.21

For the purposes of this title:

(a) “Charge card” means any card, plate, or other credit device pursuant to which the charge card issuer extends credit to the charge cardholder, primarily for personal, family, or household purposes where (1) the credit extended does not subject the charge cardholder to a finance charge and (2) the charge cardholder cannot automatically access credit that is repayable in installments.

(b) “Charge cardholder” means the person to whom a charge card is issued.

(c) “Charge card issuer” means any person that issues a charge card or that person’s agent with respect to the card.

(Added by Stats. 1986, Ch. 1397, Sec. 3.)



1748.22

(a) On and after October 1, 1987, issuers of charge cards shall clearly and conspicuously disclose in any charge card application form or preapproved written solicitation for a charge card mailed to a consumer who resides in this state to apply for a charge card, whether or not the charge card issuer is located in this state, other than an application form or solicitation included in a magazine, newspaper, or other publication distributed by someone other than the charge card issuer, the following information:

(1) Any fee or charge assessed for or which may be assessed for the issuance or renewal of the charge card, expressed as an annualized amount. The fee or charge required to be disclosed pursuant to this paragraph shall be denominated as an “annual fee.”

(2) The charge card does not permit the charge cardholder to defer payment of charges incurred by the use of the charge card upon receipt of a periodic statement of charges from the charge card issuer.

(3) Any fee that may be assessed for an extension of credit to a charge cardholder where the extension of credit is made by the charge card issuer, and is not a credit sale and where the charge cardholder receives the extension of credit in the form of cash or where the charge cardholder obtains the extension of credit through the use of a preprinted check, draft, or similar credit device provided by the charge card issuer to obtain an extension of credit. This fee shall be denominated as a “cash advance fee” in the disclosure required by this paragraph.

(b) A charge card issuer shall be conclusively presumed to have complied with the disclosure requirements of subdivision (a) if the table set out in subdivision (b) of Section 1748.11 is completed with the applicable terms offered by the charge card issuer in a clear and conspicuous manner and the completed table in subdivision (b) of Section 1748.11 is then provided to the person invited to apply for the charge card as a part of or in material which accompanies the charge card application or written advertisement which invites a person to apply for a charge card.

The charge card issuer shall include as part of table set out in subdivision (b) of Section 1748.11 the following sentences in the boxes or in a footnote outside of the boxes that relate to the interest rate disclosure: “This is a charge card which does not permit the charge cardholder to pay for purchases made using this charge card in installments. All charges made by a person to whom the charge card is issued are due and payable upon the receipt of a periodic statement of charges by the charge cardholder.”

The inclusion or exclusion of an expiration date with table set out in subdivision (b) of Section 1748.11 or the use of footnotes in the boxes of the table to set out the information required to be disclosed by this section outside of the boxes of the table set out in subdivision (b) of Section 1748.11 shall not affect the conclusive presumption of compliance pursuant to this subdivision. If a charge card issuer does not offer or require one of the selected attributes of credit cards in the table set out in subdivision (b) of Section 1748.11 the charge card issuer shall employ the phrase in the appropriate box or in the appropriate footnote “Not offered” or “Not required” or a substantially similar phrase without losing the conclusive presumption of compliance with the requirements of subdivision (a). If one of the selected attributes of charge cards required to be disclosed pursuant to subdivision (a) is not applicable to the charge card issuer, the charge card issuer may employ in the appropriate box or in the appropriate footnote outside of the box in the table set out in subdivision (b) of Section 1748.11 the phrase “Not applicable” or a substantially similar phrase without losing the conclusive presumption of compliance with the requirements of subdivision (a).

(c) Nothing in this section shall be deemed or construed to prohibit a charge card issuer from disclosing additional terms, conditions, or information, whether or not relating to the disclosures required under this section by subdivision (a) or in connection with the disclosure provided in subdivision (b), in conjunction with the disclosures required by this section.

(d) If the charge card issuer offers to the charge cardholder any program or service under which the charge cardholder may elect to access open-end credit, the charge card issuer shall provide to the charge cardholder, before the charge cardholder has the right to access that credit, the initial disclosure statement required by Regulation Z, as defined in subdivision (c) of Section 1748.10.

(e) All charge card application forms distributed in this state on or after October 1, 1987, other than by mail, shall contain a statement in substantially the following form:

“If you wish to receive disclosure of the terms of this credit card, pursuant to the Areias Charge Card Full Disclosure Act of 1986, check here and return to the address on this application.”

A box shall be printed in or next to this statement for placing such a checkmark.

However, this subdivision does not apply if the application contains the disclosures provided for in this title.

(Amended by Stats. 2000, Ch. 375, Sec. 4. Effective January 1, 2001.)



1748.23

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 4. Effective January 1, 2003.)






TITLE 1.3C - DEBIT CARDS

1748.30

For purposes of this title, the following definitions shall apply:

(a) “Accepted debit card” means any debit card which the debit cardholder has requested and received or has signed, or has used, or has authorized another person to use, for the purpose of obtaining money, property, labor, or services. Any debit card issued in renewal of, or in substitution for, an accepted debit card becomes an accepted debit card when received by the debit cardholder, whether the debit card is issued by the same or by a successor card issuer.

(b) “Account” means a demand deposit (checking), savings, or other consumer asset account, other than an occasional or incidental credit balance in a credit plan, established primarily for personal, family, or household purposes.

(c) “Adequate notice” has the same meaning as found in subdivision (k) of Section 1747.02.

(d) “Debit card” means an accepted debit card or other means of access to a debit cardholder’s account that may be used to initiate electronic funds transfers and may be used without unique identifying information such as a personal identification number to initiate access to the debit cardholder’s account.

(e) “Debit card issuer” means any person who issues a debit card or the agent of that person for that purpose.

(f) “Debit cardholder” means a natural person to whom a debit card is issued.

(g) “Unauthorized use” means the use of a debit card by a person, other than the debit cardholder, to initiate an electronic fund transfer from the debit cardholder’s account without actual authority to initiate the transfer and from which the debit cardholder receives no benefit. The term does not include an electronic fund transfer initiated in any of the following manners:

(1) By a person who was furnished the debit card to the debit cardholder’s account by the debit cardholder, unless the debit cardholder has notified the debit card issuer that transfers by that person are no longer authorized.

(2) With fraudulent intent by the debit cardholder or any person acting in concert with the debit cardholder.

(3) By the debit card issuer or its employee.

(Added by Stats. 1999, Ch. 244, Sec. 1. Effective January 1, 2000.)



1748.31

(a) A debit cardholder shall be liable for an unauthorized use of a debit card only if all of the following conditions are met:

(1) The card is an accepted debit card.

(2) Except as provided in subdivision (b), the liability is not in excess of fifty dollars ($50).

(3) The debit card issuer has given adequate notice to the debit cardholder of the potential liability.

(4) The debit card issuer has provided the debit cardholder with a description of the means by which the debit card issuer may be notified of loss or theft of the card.

(5) The unauthorized use occurs before the debit card issuer has been notified by the debit cardholder that an unauthorized use of the debit card has occurred or may occur as a result of loss, theft, or otherwise.

(6) The debit card issuer has provided a means to identify the debit cardholder to whom the debit card was issued.

(b) Notwithstanding subdivision (a), if the debit cardholder fails to report an unauthorized use that appears on a periodic statement within 60 days of the debit card issuer’s transmittal of the statement, and if the issuer establishes that an unauthorized use would not have occurred had the debit cardholder notified the issuer within the 60-day period, the debit cardholder shall be liable for the amount of each unauthorized transfer that occurs after the close of the 60 days and before notice to the issuer. If the debit cardholder’s delay in notifying the debit card issuer was due to extenuating circumstances beyond the debit cardholder’s reasonable control, the time specified above shall be extended by a reasonable period. For the purposes of this subdivision, examples of extenuating circumstances include, but are not limited to, extended travel, the death or serious illness of the debit cardholder or a member of the debit cardholder’s family, hospitalization, permanent mental impairment, or serious physical impairment, unless the circumstance did not reasonably contribute to the cardholder’s delay in notifying the debit card issuer within the 60-day period.

(c) A debit cardholder shall have no liability for erroneous or fraudulent transfers initiated by a debit card issuer, its agent, or employee.

(Added by Stats. 1999, Ch. 244, Sec. 1. Effective January 1, 2000.)



1748.32

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 5. Effective January 1, 2003.)






TITLE 1.4 - LAYAWAY PRACTICES

1749

Any retail seller which permits consumers to lay away consumer goods shall provide to any consumer entering into a layaway agreement with the seller a written statement of the terms and conditions of the agreement, including the following information:

(1) The amount of the deposit received.

(2) The length of time the goods will be held on layaway which may be expressed as a period of time or as a date when final payment for the goods is due.

(3) A specific description of the goods.

(4) The total purchase price of the goods including a separate listing of any handling or processing charges.

(5) Any other terms and conditions of the layaway agreement.

(6) That the seller will refund any layaway deposit and subsequent payments, if any, when, before the end of the stated layaway period, the goods have for any reason become no longer available in the same condition as at the time of the sale to the consumer.

(Added by Stats. 1975, Ch. 825.)



1749.1

For purposes of this title, the following terms have the following meanings:

(a) “Consumer good” means any article which is used or bought for use primarily for personal, family, or household purposes.

(b) “Retail seller” means an individual, firm, partnership, corporation, joint stock company, association, organization, or other legal entity which engages in the business of selling consumer goods to retail buyers.

(c) “Layaway” means an agreement by a retail seller with a consumer to retain specified consumer goods for sale to the consumer at a specified price, in earnest of which sale the consumer has deposited with the retail seller an agreed upon sum of money, and any other terms and conditions not contrary to law which are mutually agreed upon.

(Added by Stats. 1975, Ch. 825.)



1749.2

Any waiver by the buyer of consumer goods of the provisions of this title, except as expressly provided in this title, shall be deemed contrary to public policy and shall be unenforceable and void.

(Added by Stats. 1975, Ch. 825.)



1749.3

The remedies provided by this title are cumulative and shall not be construed as restricting any remedy that is otherwise available.

(Added by Stats. 1975, Ch. 825.)



1749.4

Nothing in this title shall be construed to limit or reduce any legal obligations imposed under Title 2 (commencing with Section 1801) of Part 4 of Division 3 or under any other applicable law.

(Added by Stats. 1975, Ch. 825.)






TITLE 1.4A - GIFT CERTIFICATES

1749.45

(a) As used in this title, “gift certificate” includes gift cards, but does not include any gift card usable with multiple sellers of goods or services, provided the expiration date, if any, is printed on the card. This exemption does not apply to a gift card usable only with affiliated sellers of goods or services.

(b) Nothing in this title prohibits those fees or practices expressly permitted by Section 17538.9 of the Business and Professions Code with respect to a prepaid calling card, as defined in that section, that is issued solely to provide an access number and authorization code for prepaid calling services.

(Added by Stats. 2003, Ch. 116, Sec. 1. Effective January 1, 2004.)



1749.5

(a) It is unlawful for any person or entity to sell a gift certificate to a purchaser that contains any of the following:

(1) An expiration date.

(2) A service fee, including, but not limited to, a service fee for dormancy, except as provided in subdivision (e).

(b) (1) Any gift certificate sold after January 1, 1997, is redeemable in cash for its cash value, or subject to replacement with a new gift certificate at no cost to the purchaser or holder.

(2) Notwithstanding paragraph (1), any gift certificate with a cash value of less than ten dollars ($10) is redeemable in cash for its cash value.

(c) A gift certificate sold without an expiration date is valid until redeemed or replaced.

(d) This section does not apply to any of the following gift certificates issued on or after January 1, 1998, provided the expiration date appears in capital letters in at least 10-point font on the front of the gift certificate:

(1) Gift certificates that are distributed by the issuer to a consumer pursuant to an awards, loyalty, or promotional program without any money or other thing of value being given in exchange for the gift certificate by the consumer.

(2) Gift certificates that are donated or sold below face value at a volume discount to employers or to nonprofit and charitable organizations for fundraising purposes if the expiration date on those gift certificates is not more than 30 days after the date of sale.

(3) Gift certificates that are issued for perishable food products.

(e) Paragraph (2) of subdivision (a) does not apply to a dormancy fee on a gift card that meets all of the following criteria:

(1) The remaining value of the gift card is five dollars ($5) or less each time the fee is assessed.

(2) The fee does not exceed one dollar ($1) per month.

(3) There has been no activity on the gift card for 24 consecutive months, including, but not limited to, purchases, the adding of value, or balance inquiries.

(4) The holder may reload or add value to the gift card.

(5) A statement is printed on the gift card in at least 10-point font stating the amount of the fee, how often the fee will occur, that the fee is triggered by inactivity of the gift card, and at what point the fee will be charged. The statement may appear on the front or back of the gift card, but shall appear in a location where it is visible to any purchaser prior to the purchase thereof.

(f) An issuer of gift certificates may accept funds from one or more contributors toward the purchase of a gift certificate intended to be a gift for a recipient, provided that each contributor is provided with a full refund of the amount that he or she paid toward the purchase of the gift certificate upon the occurrence of all of the following:

(1) The funds are contributed for the purpose of being redeemed by the recipient by purchasing a gift certificate.

(2) The time in which the recipient may redeem the funds by purchasing a gift certificate is clearly disclosed in writing to the contributors and the recipient.

(3) The recipient does not redeem the funds within the time described in paragraph (2).

(g) The changes made to this section by the act adding this subdivision shall apply only to gift certificates issued on or after January 1, 2004.

(h) For purposes of this section, “cash” includes, but is not limited to, currency or check. If accepted by both parties, an electronic funds transfer or an application of the balance to a subscriber’s wireless telecommunications account is permissible.

(Amended by Stats. 2007, Ch. 640, Sec. 1. Effective January 1, 2008.)



1749.51

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 6. Effective January 1, 2003.)



1749.6

(a) A gift certificate constitutes value held in trust by the issuer of the gift certificate on behalf of the beneficiary of the gift certificate. The value represented by the gift certificate belongs to the beneficiary, or to the legal representative of the beneficiary to the extent provided by law, and not to the issuer.

(b) An issuer of a gift certificate who is in bankruptcy shall continue to honor a gift certificate issued prior to the date of the bankruptcy filing on the grounds that the value of the gift certificate constitutes trust property of the beneficiary.

(c) (1) This section does not alter the terms of a gift certificate. The terms of a gift certificate may not make its redemption or other use invalid in the event of a bankruptcy.

(2) This section does not require, unless otherwise required by law, the issuer of a gift certificate to:

(A) Redeem a gift certificate for cash.

(B) Replace a gift certificate that has been lost or stolen.

(C) Maintain a separate account for the funds used to purchase the gift certificate.

(d) (1) This section does not create an interest in favor of the beneficiary of the gift certificate in any specific property of the issuer.

(2) This section does not create a fiduciary or quasi-fiduciary relationship between the beneficiary of the gift certificates and the issuer, unless otherwise provided by law.

(3) The issuer of a gift certificate has no obligation to pay interest on the value of the gift certificate held in trust under this section, unless otherwise provided by law.

(Added by Stats. 2002, Ch. 997, Sec. 1. Effective January 1, 2003.)






TITLE 1.4B - SUPERMARKET CLUB CARDS

1749.60

This title shall be known and may be cited as the “Supermarket Club Card Disclosure Act of 1999.”

(Added by Stats. 1999, Ch. 586, Sec. 1. Effective January 1, 2000. Operative July 1, 2000, pursuant to Sec. 2 of Ch. 586.)



1749.61

For purposes of this title:

(a) “Cardholder” means any consumer to whom a supermarket club card is issued, provided that in cases where more than one supermarket club card has been issued for the same account, all persons holding those supermarket club cards may be treated as a single cardholder.

(b) “Supermarket” means any retailer that sells food items.

(c) “Supermarket club card” means any card, plate, coupon book, or other single device existing for the purpose of being used from time to time upon presentation for price discounts on retail products offered by the club card issuer. “Supermarket club card” does not include any credit card that is subject to Section 1748.12.

(d) “Club card issuer” means a supermarket that provides supermarket club cards to consumers, and includes a supermarket’s contract information services provider.

(e) “Marketing information” means the categorization of cardholders compiled by a club card issuer, based on a cardholder’s shopping patterns, spending history, or behavioral characteristics derived from account activity which is provided to any person or entity for consideration. “Marketing information” does not include aggregate data which does not identify a cardholder based on the cardholder’s shopping patterns, spending history, or behavioral characteristics derived from account activity.

(Added by Stats. 1999, Ch. 586, Sec. 1. Effective January 1, 2000. Operative July 1, 2000, pursuant to Sec. 2 of Ch. 586.)



1749.63

A violation of this title constitutes “unfair competition” as defined in Section 17200 of the Business and Professions Code and is punishable as prescribed in Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(Added by Stats. 1999, Ch. 586, Sec. 1. Effective January 1, 2000. Operative July 1, 2000, pursuant to Sec. 2 of Ch. 586.)



1749.64

Notwithstanding any other provision of law, no club card issuer shall request in a supermarket club card application, or require as a condition of obtaining a supermarket club card, that an applicant provide a driver’s license number or a social security account number. This section shall not be construed to prohibit a club card issuer from requesting a driver’s license number or a social security account number for a supermarket club card that can also be used as identification for check cashing purposes or to debit the checking or savings account of the cardholder. However, no club card issuer shall, as a condition of obtaining a supermarket club card, require a cardholder to obtain a supermarket club card that can also be used as identification for check cashing purposes or to debit the checking or savings account of the cardholder.

(Added by Stats. 1999, Ch. 586, Sec. 1. Effective January 1, 2000. Operative July 1, 2000, pursuant to Sec. 2 of Ch. 586.)



1749.65

(a) Notwithstanding any other provision of law, no club card issuer may sell or share a cardholder’s name, address, telephone number, or other personal identification information.

(b) Nothing in this section is intended to prevent a club card issuer from providing names and addresses of cardholders to a third party for purposes of mailing supermarket club card information to cardholders on behalf of the club card issuer. However, that third party shall not use the information for any other purpose.

(c) Notwithstanding subdivision (a), this section does not prohibit a club card issuer from sharing marketing information that includes cardholder names and addresses if the club card issuer complies with all of the following:

(1) The club card issuer charges an annual fee for its supermarket club card.

(2) The club card issuer requires cardholders to renew supermarket club cards annually and to pay an annual renewal fee.

(3) The club card issuer allows only cardholders, and not members of the public, to make purchases in the supermarket.

(4) The club card issuer provides a privacy statement to the cardholder in the supermarket club card application and in the club card issuer’s annual renewal material notifying cardholders that outside companies will be receiving marketing information including names and addresses of cardholders, and the cardholder has agreed to allow the club card issuer to share this information.

(5) Prior to selling or transferring names and addresses of cardholders to an outside company, the club card issuer has obtained a written confidentiality agreement from the outside company that the outside company will not sell or share the information with any other entity.

(Added by Stats. 1999, Ch. 586, Sec. 1. Effective January 1, 2000. Operative July 1, 2000, pursuant to Sec. 2 of Ch. 586.)



1749.66

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 7. Effective January 1, 2003.)






TITLE 1.5 - CONSUMERS LEGAL REMEDIES ACT

CHAPTER 1 - General Provisions

1750

This title may be cited as the Consumers Legal Remedies Act.

(Added by Stats. 1970, Ch. 1550.)



1751

Any waiver by a consumer of the provisions of this title is contrary to public policy and shall be unenforceable and void.

(Added by Stats. 1970, Ch. 1550.)



1752

The provisions of this title are not exclusive. The remedies provided herein for violation of any section of this title or for conduct proscribed by any section of this title shall be in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

Nothing in this title shall limit any other statutory or any common law rights of the Attorney General or any other person to bring class actions. Class actions by consumers brought under the specific provisions of Chapter 3 (commencing with Section 1770) of this title shall be governed exclusively by the provisions of Chapter 4 (commencing with Section 1780); however, this shall not be construed so as to deprive a consumer of any statutory or common law right to bring a class action without resort to this title. If any act or practice proscribed under this title also constitutes a cause of action in common law or a violation of another statute, the consumer may assert such common law or statutory cause of action under the procedures and with the remedies provided for in such law.

(Amended by Stats. 1975, Ch. 615.)



1753

If any provision of this title or the application thereof to any person or circumstance is held to be unconstitutional, the remainder of the title and the application of such provision to other persons or circumstances shall not be affected thereby.

(Added by Stats. 1970, Ch. 1550.)



1754

The provisions of this title shall not apply to any transaction which provides for the construction, sale, or construction and sale of an entire residence or all or part of a structure designed for commercial or industrial occupancy, with or without a parcel of real property or an interest therein, or for the sale of a lot or parcel of real property, including any site preparation incidental to such sale.

(Added by Stats. 1970, Ch. 1550.)



1755

Nothing in this title shall apply to the owners or employees of any advertising medium, including, but not limited to, newspapers, magazines, broadcast stations, billboards and transit ads, by whom any advertisement in violation of this title is published or disseminated, unless it is established that such owners or employees had knowledge of the deceptive methods, acts or practices declared to be unlawful by Section 1770.

(Added by Stats. 1970, Ch. 1550.)



1756

The substantive and procedural provisions of this title shall only apply to actions filed on or after January 1, 1971.

(Added by Stats. 1970, Ch. 1550.)






CHAPTER 2 - Construction and Definitions

1760

This title shall be liberally construed and applied to promote its underlying purposes, which are to protect consumers against unfair and deceptive business practices and to provide efficient and economical procedures to secure such protection.

(Added by Stats. 1970, Ch. 1550.)



1761

As used in this title:

(a) “Goods” means tangible chattels bought or leased for use primarily for personal, family, or household purposes, including certificates or coupons exchangeable for these goods, and including goods that, at the time of the sale or subsequently, are to be so affixed to real property as to become a part of real property, whether or not they are severable from the real property.

(b) “Services” means work, labor, and services for other than a commercial or business use, including services furnished in connection with the sale or repair of goods.

(c) “Person” means an individual, partnership, corporation, limited liability company, association, or other group, however organized.

(d) “Consumer” means an individual who seeks or acquires, by purchase or lease, any goods or services for personal, family, or household purposes.

(e) “Transaction” means an agreement between a consumer and another person, whether or not the agreement is a contract enforceable by action, and includes the making of, and the performance pursuant to, that agreement.

(f) “Senior citizen” means a person who is 65 years of age or older.

(g) “Disabled person” means a person who has a physical or mental impairment that substantially limits one or more major life activities.

(1) As used in this subdivision, “physical or mental impairment” means any of the following:

(A) A physiological disorder or condition, cosmetic disfigurement, or anatomical loss substantially affecting one or more of the following body systems: neurological; musculoskeletal; special sense organs; respiratory, including speech organs; cardiovascular; reproductive; digestive; genitourinary; hemic and lymphatic; skin; or endocrine.

(B) A mental or psychological disorder, including intellectual disability, organic brain syndrome, emotional or mental illness, and specific learning disabilities. “Physical or mental impairment” includes, but is not limited to, diseases and conditions that include orthopedic, visual, speech, and hearing impairment, cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, intellectual disability, and emotional illness.

(2) “Major life activities” means functions that include caring for one’s self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

(h) “Home solicitation” means a transaction made at the consumer’s primary residence, except those transactions initiated by the consumer. A consumer response to an advertisement is not a home solicitation.

(Amended by Stats. 2012, Ch. 457, Sec. 4. Effective January 1, 2013.)






CHAPTER 3 - Deceptive Practices

1770

(a) The following unfair methods of competition and unfair or deceptive acts or practices undertaken by any person in a transaction intended to result or which results in the sale or lease of goods or services to any consumer are unlawful:

(1) Passing off goods or services as those of another.

(2) Misrepresenting the source, sponsorship, approval, or certification of goods or services.

(3) Misrepresenting the affiliation, connection, or association with, or certification by, another.

(4) Using deceptive representations or designations of geographic origin in connection with goods or services.

(5) Representing that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do not have or that a person has a sponsorship, approval, status, affiliation, or connection which he or she does not have.

(6) Representing that goods are original or new if they have deteriorated unreasonably or are altered, reconditioned, reclaimed, used, or secondhand.

(7) Representing that goods or services are of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are of another.

(8) Disparaging the goods, services, or business of another by false or misleading representation of fact.

(9) Advertising goods or services with intent not to sell them as advertised.

(10) Advertising goods or services with intent not to supply reasonably expectable demand, unless the advertisement discloses a limitation of quantity.

(11) Advertising furniture without clearly indicating that it is unassembled if that is the case.

(12) Advertising the price of unassembled furniture without clearly indicating the assembled price of that furniture if the same furniture is available assembled from the seller.

(13) Making false or misleading statements of fact concerning reasons for, existence of, or amounts of price reductions.

(14) Representing that a transaction confers or involves rights, remedies, or obligations which it does not have or involve, or which are prohibited by law.

(15) Representing that a part, replacement, or repair service is needed when it is not.

(16) Representing that the subject of a transaction has been supplied in accordance with a previous representation when it has not.

(17) Representing that the consumer will receive a rebate, discount, or other economic benefit, if the earning of the benefit is contingent on an event to occur subsequent to the consummation of the transaction.

(18) Misrepresenting the authority of a salesperson, representative, or agent to negotiate the final terms of a transaction with a consumer.

(19) Inserting an unconscionable provision in the contract.

(20) Advertising that a product is being offered at a specific price plus a specific percentage of that price unless (A) the total price is set forth in the advertisement, which may include, but is not limited to, shelf tags, displays, and media advertising, in a size larger than any other price in that advertisement, and (B) the specific price plus a specific percentage of that price represents a markup from the seller’s costs or from the wholesale price of the product. This subdivision shall not apply to in-store advertising by businesses which are open only to members or cooperative organizations organized pursuant to Division 3 (commencing with Section 12000) of Title 1 of the Corporations Code where more than 50 percent of purchases are made at the specific price set forth in the advertisement.

(21) Selling or leasing goods in violation of Chapter 4 (commencing with Section 1797.8) of Title 1.7.

(22) (A) Disseminating an unsolicited prerecorded message by telephone without an unrecorded, natural voice first informing the person answering the telephone of the name of the caller or the organization being represented, and either the address or the telephone number of the caller, and without obtaining the consent of that person to listen to the prerecorded message.

(B) This subdivision does not apply to a message disseminated to a business associate, customer, or other person having an established relationship with the person or organization making the call, to a call for the purpose of collecting an existing obligation, or to any call generated at the request of the recipient.

(23) The home solicitation, as defined in subdivision (h) of Section 1761, of a consumer who is a senior citizen where a loan is made encumbering the primary residence of that consumer for the purposes of paying for home improvements and where the transaction is part of a pattern or practice in violation of either subsection (h) or (i) of Section 1639 of Title 15 of the United States Code or paragraph (e) of Section 226.32 of Title 12 of the Code of Federal Regulations.

A third party shall not be liable under this subdivision unless (A) there was an agency relationship between the party who engaged in home solicitation and the third party or (B) the third party had actual knowledge of, or participated in, the unfair or deceptive transaction. A third party who is a holder in due course under a home solicitation transaction shall not be liable under this subdivision.

(24) (A) Charging or receiving an unreasonable fee to prepare, aid, or advise any prospective applicant, applicant, or recipient in the procurement, maintenance, or securing of public social services.

(B) For purposes of this paragraph, the following definitions shall apply:

(i) “Public social services” means those activities and functions of state and local government administered or supervised by the State Department of Health Care Services, the State Department of Public Health, or the State Department of Social Services, and involved in providing aid or services, or both, including health care services, and medical assistance, to those persons who, because of their economic circumstances or social condition, are in need of that aid or those services and may benefit from them.

(ii) “Public social services” also includes activities and functions administered or supervised by the United States Department of Veterans Affairs or the California Department of Veterans Affairs involved in providing aid or services, or both, to veterans, including pension benefits.

(iii) “Unreasonable fee” means a fee that is exorbitant and disproportionate to the services performed. Factors to be considered, when appropriate, in determining the reasonableness of a fee, are based on the circumstances existing at the time of the service and shall include, but not be limited to, all of the following:

(I) The time and effort required.

(II) The novelty and difficulty of the services.

(III) The skill required to perform the services.

(IV) The nature and length of the professional relationship.

(V) The experience, reputation, and ability of the person providing the services.

(C) This paragraph shall not apply to attorneys licensed to practice law in California, who are subject to the California Rules of Professional Conduct and to the mandatory fee arbitration provisions of Article 13 (commencing with Section 6200) of Chapter 4 of Division 3 of the Business and Professions Code, when the fees charged or received are for providing representation in administrative agency appeal proceedings or court proceedings for purposes of procuring, maintaining, or securing public social services on behalf of a person or group of persons.

(25) (A) Advertising or promoting any event, presentation, seminar, workshop, or other public gathering regarding veterans’ benefits or entitlements that does not include the following statement in the same type size and font as the term “veteran” or any variation of that term:

(i) “I am not authorized to file an initial application for Veterans’ Aid and Attendance benefits on your behalf, or to represent you before the Board of Veterans’ Appeals within the United States Department of Veterans Affairs in any proceeding on any matter, including an application for such benefits. It would be illegal for me to accept a fee for preparing that application on your behalf.” The requirements of this clause do not apply to a person licensed to act as an agent or attorney in proceedings before the Agency of Original Jurisdiction and the Board of Veterans’ Appeals within the United States Department of Veterans Affairs when that person is offering those services at the advertised event.

(ii) The statement in clause (i) shall also be disseminated, both orally and in writing, at the beginning of any event, presentation, seminar, workshop, or public gathering regarding veterans’ benefits or entitlements.

(B) Advertising or promoting any event, presentation, seminar, workshop, or other public gathering regarding veterans’ benefits or entitlements which is not sponsored by, or affiliated with, the United States Department of Veterans Affairs, the California Department of Veterans Affairs, or any other congressionally chartered or recognized organization of honorably discharged members of the Armed Forces of the United States, or any of their auxiliaries that does not include the following statement, in the same type size and font as the term “veteran” or the variation of that term:

“This event is not sponsored by, or affiliated with, the United States Department of Veterans Affairs, the California Department of Veterans Affairs, or any other congressionally chartered or recognized organization of honorably discharged members of the Armed Forces of the United States, or any of their auxiliaries. None of the insurance products promoted at this sales event are endorsed by those organizations, all of which offer free advice to veterans about how to qualify and apply for benefits.”

(i) The statement in this subparagraph shall be disseminated, both orally and in writing, at the beginning of any event, presentation, seminar, workshop, or public gathering regarding veterans’ benefits or entitlements.

(ii) The requirements of this subparagraph shall not apply in a case where the United States Department of Veterans Affairs, the California Department of Veterans Affairs, or other congressionally chartered or recognized organization of honorably discharged members of the Armed Forces of the United States, or any of their auxiliaries have granted written permission to the advertiser or promoter for the use of its name, symbol, or insignia to advertise or promote the event, presentation, seminar, workshop, or other public gathering.

(26) Representing that a product is made in California by using a Made in California label created pursuant to Section 12098.10 of the Government Code, unless the product complies with Section 12098.10 of the Government Code.

(b) (1) It is an unfair or deceptive act or practice for a mortgage broker or lender, directly or indirectly, to use a home improvement contractor to negotiate the terms of any loan that is secured, whether in whole or in part, by the residence of the borrower and which is used to finance a home improvement contract or any portion thereof. For purposes of this subdivision, “mortgage broker or lender” includes a finance lender licensed pursuant to the California Finance Lenders Law (Division 9 (commencing with Section 22000) of the Financial Code), a residential mortgage lender licensed pursuant to the California Residential Mortgage Lending Act (Division 20 (commencing with Section 50000) of the Financial Code), or a real estate broker licensed under the Real Estate Law (Division 4 (commencing with Section 10000) of the Business and Professions Code).

(2) This section shall not be construed to either authorize or prohibit a home improvement contractor from referring a consumer to a mortgage broker or lender by this subdivision. However, a home improvement contractor may refer a consumer to a mortgage lender or broker if that referral does not violate Section 7157 of the Business and Professions Code or any other provision of law. A mortgage lender or broker may purchase an executed home improvement contract if that purchase does not violate Section 7157 of the Business and Professions Code or any other provision of law. Nothing in this paragraph shall have any effect on the application of Chapter 1 (commencing with Section 1801) of Title 2 to a home improvement transaction or the financing thereof.

(Amended by Stats. 2013, Ch. 541, Sec. 1. Effective January 1, 2014.)






CHAPTER 4 - Remedies and Procedures

1780

(a) Any consumer who suffers any damage as a result of the use or employment by any person of a method, act, or practice declared to be unlawful by Section 1770 may bring an action against that person to recover or obtain any of the following:

(1) Actual damages, but in no case shall the total award of damages in a class action be less than one thousand dollars ($1,000).

(2) An order enjoining the methods, acts, or practices.

(3) Restitution of property.

(4) Punitive damages.

(5) Any other relief that the court deems proper.

(b) (1) Any consumer who is a senior citizen or a disabled person, as defined in subdivisions (f) and (g) of Section 1761, as part of an action under subdivision (a), may seek and be awarded, in addition to the remedies specified therein, up to five thousand dollars ($5,000) where the trier of fact does all of the following:

(A) Finds that the consumer has suffered substantial physical, emotional, or economic damage resulting from the defendant’s conduct.

(B) Makes an affirmative finding in regard to one or more of the factors set forth in subdivision (b) of Section 3345.

(C) Finds that an additional award is appropriate.

(2) Judgment in a class action by senior citizens or disabled persons under Section 1781 may award each class member that additional award if the trier of fact has made the foregoing findings.

(c) Whenever it is proven by a preponderance of the evidence that a defendant has engaged in conduct in violation of paragraph (24) of subdivision (a) of Section 1770, in addition to all other remedies otherwise provided in this section, the court shall award treble actual damages to the plaintiff. This subdivision shall not apply to attorneys licensed to practice law in California, who are subject to the California Rules of Professional Conduct and to the mandatory fee arbitration provisions of Article 13 (commencing with Section 6200) of Chapter 4 of Division 3 of the Business and Professions Code, when the fees charged or received are for providing representation in administrative agency appeal proceedings or court proceedings for purposes of procuring, maintaining, or securing public social services on behalf of a person or group of persons.

(d) An action under subdivision (a) or (b) may be commenced in the county in which the person against whom it is brought resides, has his or her principal place of business, or is doing business, or in the county where the transaction or any substantial portion thereof occurred.

In any action subject to this section, concurrently with the filing of the complaint, the plaintiff shall file an affidavit stating facts showing that the action has been commenced in a county described in this section as a proper place for the trial of the action. If a plaintiff fails to file the affidavit required by this section, the court shall, upon its own motion or upon motion of any party, dismiss the action without prejudice.

(e) The court shall award court costs and attorney’s fees to a prevailing plaintiff in litigation filed pursuant to this section. Reasonable attorney’s fees may be awarded to a prevailing defendant upon a finding by the court that the plaintiff’s prosecution of the action was not in good faith.

(Amended by Stats. 2009, Ch. 140, Sec. 27. Effective January 1, 2010.)



1781

(a) Any consumer entitled to bring an action under Section 1780 may, if the unlawful method, act, or practice has caused damage to other consumers similarly situated, bring an action on behalf of himself and such other consumers to recover damages or obtain other relief as provided for in Section 1780.

(b) The court shall permit the suit to be maintained on behalf of all members of the represented class if all of the following conditions exist:

(1) It is impracticable to bring all members of the class before the court.

(2) The questions of law or fact common to the class are substantially similar and predominate over the questions affecting the individual members.

(3) The claims or defenses of the representative plaintiffs are typical of the claims or defenses of the class.

(4) The representative plaintiffs will fairly and adequately protect the interests of the class.

(c) If notice of the time and place of the hearing is served upon the other parties at least 10 days prior thereto, the court shall hold a hearing, upon motion of any party to the action which is supported by affidavit of any person or persons having knowledge of the facts, to determine if any of the following apply to the action:

(1) A class action pursuant to subdivision (b) is proper.

(2) Published notice pursuant to subdivision (d) is necessary to adjudicate the claims of the class.

(3) The action is without merit or there is no defense to the action.

A motion based upon Section 437c of the Code of Civil Procedure shall not be granted in any action commenced as a class action pursuant to subdivision (a).

(d) If the action is permitted as a class action, the court may direct either party to notify each member of the class of the action. The party required to serve notice may, with the consent of the court, if personal notification is unreasonably expensive or it appears that all members of the class cannot be notified personally, give notice as prescribed herein by publication in accordance with Section 6064 of the Government Code in a newspaper of general circulation in the county in which the transaction occurred.

(e) The notice required by subdivision (d) shall include the following:

(1) The court will exclude the member notified from the class if he so requests by a specified date.

(2) The judgment, whether favorable or not, will include all members who do not request exclusion.

(3) Any member who does not request exclusion, may, if he desires, enter an appearance through counsel.

(f) A class action shall not be dismissed, settled, or compromised without the approval of the court, and notice of the proposed dismissal, settlement, or compromise shall be given in such manner as the court directs to each member who was given notice pursuant to subdivision (d) and did not request exclusion.

(g) The judgment in a class action shall describe those to whom the notice was directed and who have not requested exclusion and those the court finds to be members of the class. The best possible notice of the judgment shall be given in such manner as the court directs to each member who was personally served with notice pursuant to subdivision (d) and did not request exclusion.

(Added by Stats. 1970, Ch. 1550.)



1782

(a) Thirty days or more prior to the commencement of an action for damages pursuant to this title, the consumer shall do the following:

(1) Notify the person alleged to have employed or committed methods, acts, or practices declared unlawful by Section 1770 of the particular alleged violations of Section 1770.

(2) Demand that the person correct, repair, replace, or otherwise rectify the goods or services alleged to be in violation of Section 1770.

The notice shall be in writing and shall be sent by certified or registered mail, return receipt requested, to the place where the transaction occurred or to the person’s principal place of business within California.

(b) Except as provided in subdivision (c), no action for damages may be maintained under Section 1780 if an appropriate correction, repair, replacement, or other remedy is given, or agreed to be given within a reasonable time, to the consumer within 30 days after receipt of the notice.

(c) No action for damages may be maintained under Section 1781 upon a showing by a person alleged to have employed or committed methods, acts, or practices declared unlawful by Section 1770 that all of the following exist:

(1) All consumers similarly situated have been identified, or a reasonable effort to identify such other consumers has been made.

(2) All consumers so identified have been notified that upon their request the person shall make the appropriate correction, repair, replacement, or other remedy of the goods and services.

(3) The correction, repair, replacement, or other remedy requested by the consumers has been, or, in a reasonable time, shall be, given.

(4) The person has ceased from engaging, or if immediate cessation is impossible or unreasonably expensive under the circumstances, the person will, within a reasonable time, cease to engage, in the methods, act, or practices.

(d) An action for injunctive relief brought under the specific provisions of Section 1770 may be commenced without compliance with subdivision (a). Not less than 30 days after the commencement of an action for injunctive relief, and after compliance with subdivision (a), the consumer may amend his or her complaint without leave of court to include a request for damages. The appropriate provisions of subdivision (b) or (c) shall be applicable if the complaint for injunctive relief is amended to request damages.

(e) Attempts to comply with this section by a person receiving a demand shall be construed to be an offer to compromise and shall be inadmissible as evidence pursuant to Section 1152 of the Evidence Code. Furthermore, these attempts to comply with a demand shall not be considered an admission of engaging in an act or practice declared unlawful by Section 1770. Evidence of compliance or attempts to comply with this section may be introduced by a defendant for the purpose of establishing good faith or to show compliance with this section.

(Amended by Stats. 1999, Ch. 1000, Sec. 10. Effective January 1, 2000.)



1783

Any action brought under the specific provisions of Section 1770 shall be commenced not more than three years from the date of the commission of such method, act, or practice.

(Added by Stats. 1970, Ch. 1550.)



1784

No award of damages may be given in any action based on a method, act, or practice declared to be unlawful by Section 1770 if the person alleged to have employed or committed such method, act, or practice (a) proves that such violation was not intentional and resulted from a bona fide error notwithstanding the use of reasonable procedures adopted to avoid any such error and (b) makes an appropriate correction, repair or replacement or other remedy of the goods and services according to the provisions of subdivisions (b) and (c) of Section 1782.

(Added by Stats. 1970, Ch. 1550.)









TITLE 1.6 - CONSUMER CREDIT REPORTING AGENCIES ACT

CHAPTER 1 - General Provisions

1785.1

The Legislature finds and declares as follows:

(a) An elaborate mechanism has been developed for investigating and evaluating the credit worthiness, credit standing, credit capacity, and general reputation of consumers.

(b) Consumer credit reporting agencies have assumed a vital role in assembling and evaluating consumer credit and other information on consumers.

(c) There is a need to insure that consumer credit reporting agencies exercise their grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to privacy.

(d) It is the purpose of this title to require that consumer credit reporting agencies adopt reasonable procedures for meeting the needs of commerce for consumer credit, personnel, insurance, hiring of a dwelling unit, and other information in a manner which is fair and equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and proper utilization of such information in accordance with the requirements of this title.

(e) The Legislature hereby intends to regulate consumer credit reporting agencies pursuant to this title in a manner which will best protect the interests of the people of the State of California.

(f) The extension of credit is a privilege and not a right. Nothing in this title shall preclude a creditor from denying credit to any applicant providing such denial is based on factors not inconsistent with present law.

(g) Any clauses in contracts which prohibit any action required by this title are not in the public interest and shall be considered unenforceable. This shall not invalidate the other terms of such a contract.

(Amended by Stats. 1982, Ch. 1127, Sec. 1.)



1785.2

This act may be referred to as the Consumer Credit Reporting Agencies Act.

(Repealed and added by Stats. 1975, Ch. 1271.)



1785.3

The following terms as used in this title have the meaning expressed in this section:

(a) “Adverse action” means a denial or revocation of credit, a change in the terms of an existing credit arrangement which is adverse to the interests of the consumer, or a refusal to grant credit in substantially the amount or on substantially the terms requested. “Adverse action” includes all of the following:

(1) Any denial of, increase in any charge for, or reduction in the amount of, insurance for personal, family, or household purposes made in connection with the underwriting of insurance.

(2) Any denial of employment or any other decision made for employment purposes which adversely affects any current or prospective employee.

(3) Any action taken, or determination made, with respect to a consumer (A) for an application for an extension of credit, or an application for the hiring of a dwelling unit, and (B) that is adverse to the interests of the consumer.

“Adverse action” does not include (A) a refusal to extend additional credit to a consumer under an existing credit arrangement if (i) the applicant is delinquent or otherwise in default under that credit arrangement or (ii) the additional credit would exceed a credit limit previously established for the consumer or (B) a refusal or failure to authorize an account transaction at a point of sale.

(b) “Consumer” means a natural individual.

(c) “Consumer credit report” means any written, oral, or other communication of any information by a consumer credit reporting agency bearing on a consumer’s credit worthiness, credit standing, or credit capacity, which is used or is expected to be used, or collected in whole or in part, for the purpose of serving as a factor in establishing the consumer’s eligibility for: (1) credit to be used primarily for personal, family, or household purposes, or (2) employment purposes, or (3) hiring of a dwelling unit, as defined in subdivision (c) of Section 1940, or (4) other purposes authorized in Section 1785.11.

The term does not include (1) any report containing information solely as to transactions or experiences between the consumer and the person making the report, (2) any communication of that information or information from a credit application by a consumer that is internal within the organization that is the person making the report or that is made to an entity owned by, or affiliated by corporate control with, that person; provided that the consumer is informed by means of a clear and conspicuous written disclosure that information contained in the credit application may be provided to these persons; however, where a credit application is taken by telephone, disclosure shall initially be given orally at the time the application is taken, and a clear and conspicuous written disclosure shall be made to the consumer in the first written communication to that consumer after the application is taken, (3) any authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device, (4) any report by a person conveying a decision whether to make a specific extension of credit directly or indirectly to a consumer in response to a request by a third party, if the third party advises the consumer of the name and address of the person to whom the request was made and the person makes the disclosures to the consumer required under Section 1785.20, (5) any report containing information solely on a consumer’s character, general reputation, personal characteristics, or mode of living which is obtained through personal interviews with neighbors, friends, or associates of the consumer reported on, or others with whom he is acquainted or who may have knowledge concerning those items of information, (6) any communication about a consumer in connection with a credit transaction which is not initiated by the consumer, between persons who are affiliated (as defined in Section 150 of the Corporations Code) by common ownership or common corporate control (as defined by Section 160 of the Corporations Code), if either of those persons has complied with paragraph (2) of subdivision (b) of Section 1785.20.1 with respect to a prequalifying report from which the information communicated is taken and provided the consumer has consented to the provision and use of the prequalifying report in writing, or (7) any consumer credit report furnished for use in connection with a transaction which consists of an extension of credit to be used solely for a commercial purpose.

(d) “Consumer credit reporting agency” means any person who, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the business of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer credit reports to third parties, but does not include any governmental agency whose records are maintained primarily for traffic safety, law enforcement, or licensing purposes.

(e) “Credit transaction that is not initiated by the consumer” does not include the use of a consumer credit report by an assignee for collection or by a person with which the consumer has an account for purposes of (1) reviewing the account or (2) collecting the account. For purposes of this subdivision, “reviewing the account” includes activities related to account maintenance and monitoring, credit line increases, and account upgrades and enhancements.

(f) “Employment purposes,” when used in connection with a consumer credit report, means a report used for the purpose of evaluating a consumer for employment, promotion, reassignment, or retention as an employee.

(g) “File,” when used in connection with information on any consumer, means all of the information on that consumer recorded and retained by a consumer credit reporting agency, regardless of how the information is stored.

(h) “Firm offer of credit” means any offer of credit to a consumer that will be honored if, based on information in a consumer credit report on the consumer and other information bearing on the creditworthiness of the consumer, the consumer is determined to meet the criteria used to select the consumer for the offer and the consumer is able to provide any real property collateral specified in the offer. For purposes of this subdivision, the phrase “other information bearing on the creditworthiness of the consumer” means information that the person making the offer is permitted to consider pursuant to any rule, regulation, or formal written policy statement relating to the federal Fair Credit Reporting Act, as amended (15 U.S.C. Sec. 1681 et seq.), promulgated by the Federal Trade Commission or any federal bank regulatory agency.

(i) “Item of information” means any of one or more informative entries in a credit report which causes a creditor to deny credit to an applicant or increase the cost of credit to an applicant or deny an applicant a checking account with a bank or other financial institution.

(j) “Person” means any individual, partnership, corporation, trust, estate, cooperative, association, government or governmental subdivision or agency, or other entity.

(k) “Prequalifying report” means a report containing the limited information permitted under paragraph (2) of subdivision (b) of Section 1785.11.

(l) “State or local child support enforcement agency” means the Department of Child Support Services or local child support agency acting pursuant to Division 17 (commencing with Section 17000) of the Family Code to establish, enforce or modify child support obligations, and any state or local agency or official that succeeds to these responsibilities under a successor statute.

(Amended by Stats. 2000, Ch. 808, Sec. 3. Effective September 28, 2000.)



1785.4

Nothing in this title shall apply to any person licensed pursuant to the provisions of Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or to any employee of such person, unless such person is employed directly by a consumer credit reporting agency.

(Repealed and added by Stats. 1975, Ch. 1271.)



1785.5

Any person who, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling, evaluating, or disseminating information on the checking account experiences of consumer customers of banks or other financial institutions is, with the exception of compliance with the requirements of Section 1785.10, subdivisions (c), (d), and (e), only with regard to the provision of the address and telephone number, subject to the same laws which govern consumer credit reporting agencies.

(Amended by Stats. 2001, Ch. 236, Sec. 1. Effective January 1, 2002. Operative January 1, 2003, by Sec. 3 of Ch. 236.)



1785.6

The notices and disclosures to consumers provided for in this title shall be required to be made only to those consumers who have a mailing address in California.

(Added by Stats. 1993, Ch. 285, Sec. 2. Effective August 2, 1993.)






CHAPTER 2 - Obligations of Consumer Credit Reporting Agencies

1785.10

(a) Every consumer credit reporting agency shall, upon request and proper identification of any consumer, allow the consumer to visually inspect all files maintained regarding that consumer at the time of the request.

(b) Every consumer reporting agency, upon contact by a consumer by telephone, mail, or in person regarding information which may be contained in the agency files regarding that consumer, shall promptly advise the consumer of his or her rights under Sections 1785.11.8, 1785.19, and 1785.19.5, and of the obligation of the agency to provide disclosure of the files in person, by mail, or by telephone pursuant to Section 1785.15, including the obligation of the agency to provide a decoded written version of the file or a written copy of the file with an explanation of any code, including any credit score used, and the key factors, as defined in Section 1785.15.1, if the consumer so requests that copy. The disclosure shall be provided in the manner selected by the consumer, chosen from among any reasonable means available to the consumer credit reporting agency.

The agency shall determine the applicability of subdivision (1) of Section 1785.17 and, where applicable, the agency shall inform the consumer of the rights under that section.

(c) All information on a consumer in the files of a consumer credit reporting agency at the time of a request for inspection under subdivision (a), shall be available for inspection, including the names, addresses and, if provided by the sources of information, the telephone numbers identified for customer service for the sources of information.

(d) (1) The consumer credit reporting agency shall also disclose the recipients of any consumer credit report on the consumer which the consumer credit reporting agency has furnished:

(A) For employment purposes within the two-year period preceding the request.

(B) For any other purpose within the 12-month period preceding the request.

(2) Disclosure of recipients of consumer credit reports for purposes of this subdivision shall include the name of the recipient or, if applicable, the fictitious business name under which the recipient does business disclosed in full. The identification shall also include the address and, if provided by the recipient, the telephone number identified for customer service for the recipient.

(e) The consumer credit reporting agency shall also disclose a record of all inquiries received by the agency in the 12-month period preceding the request that identified the consumer in connection with a credit transaction which is not initiated by the consumer. This record of inquiries shall include the name, address and, if provided by the recipient, the telephone number identified for customer service for each recipient making an inquiry.

(f) Any consumer credit reporting agency when it is subject to the provisions of Section 1785.22 is exempted from the requirements of subdivisions (c), (d), and (e), only with regard to the provision of the address and telephone number.

(g) Any consumer credit reporting agency, that provides a consumer credit report to another consumer credit reporting agency that procures the consumer credit report for the purpose of resale and is subject to Section 1785.22, is exempted from the requirements of subdivisions (d) and (e), only with regard to the provision of the address and telephone number regarding each prospective user to which the consumer credit report was sold.

(h) This section shall become operative on January 1, 2003.

(Repealed (in Sec. 1) and added by Stats. 2002, Ch. 9, Sec. 2. Effective February 19, 2002. Section operative January 1, 2003, by its own provisions.)



1785.10.1

(a) It is unlawful for a consumer credit reporting agency to prohibit in any manner, including, but not limited to, in the terms of a contract enforceable in the state, or to dissuade or attempt to dissuade, a user of a consumer credit report furnished by the credit reporting agency from providing a copy of the consumer’s credit report to the consumer, upon the consumer’s request, if the user has taken adverse action against the consumer based in whole or in part upon information in the report.

(b) The Attorney General, any district attorney or city attorney, or a city prosecutor in any city or city and county having a full-time city prosecutor, may bring a civil action in any court of competent jurisdiction against any credit reporting agency violating this section for a civil penalty not to exceed five thousand dollars ($5,000) which may be assessed and recovered in a civil action brought in the name of the people of the State of California.

(Added by Stats. 2013, Ch. 433, Sec. 1. Effective January 1, 2014.)



1785.11

(a) A consumer credit reporting agency shall furnish a consumer credit report only under the following circumstances:

(1) In response to the order of a court having jurisdiction to issue an order.

(2) In accordance with the written instructions of the consumer to whom it relates.

(3) To a person whom it has reason to believe:

(A) Intends to use the information in connection with a credit transaction, or entering or enforcing an order of a court of competent jurisdiction for support, involving the consumer as to whom the information is to be furnished and involving the extension of credit to, or review or collection of an account of, the consumer; or

(B) Intends to use the information for employment purposes; or

(C) Intends to use the information in connection with the underwriting of insurance involving the consumer, or for insurance claims settlements; or

(D) Intends to use the information in connection with a determination of the consumer’s eligibility for a license or other benefit granted by a governmental instrumentality required by law to consider the applicant’s financial responsibility or status; or

(E) Intends to use the information in connection with the hiring of a dwelling unit, as defined in subdivision (c) of Section 1940; or

(F) Otherwise has a legitimate business need for the information in connection with a business transaction involving the consumer.

(b) A consumer credit reporting agency may furnish information for purposes of a credit transaction specified in subparagraph (A) of paragraph (3) of subdivision (a), where it is a credit transaction that is not initiated by the consumer, only under the circumstances specified in paragraph (1) or (2), as follows:

(1) The consumer authorizes the consumer credit reporting agency to furnish the consumer credit report to the person.

(2) The proposed transaction involves a firm offer of credit to the consumer, the consumer credit reporting agency has complied with subdivision (d), and the consumer has not elected pursuant to paragraph (1) of subdivision (d) to have the consumer’s name excluded from lists of names provided by the consumer credit reporting agency for purposes of reporting in connection with the potential issuance of firm offers of credit. A consumer credit reporting agency may provide only the following information pursuant to this paragraph:

(A) The name and address of the consumer.

(B) Information pertaining to a consumer that is not identified or identifiable with a particular consumer.

(c) Except as provided in paragraph (3) of subdivision (a) of Section 1785.15, a consumer credit reporting agency shall not furnish to any person a record of inquiries solely resulting from credit transactions that are not initiated by the consumer.

(d) (1) A consumer may elect to have his or her name and address excluded from any list provided by a consumer credit reporting agency pursuant to paragraph (2) of subdivision (b) by notifying the consumer credit reporting agency, by telephone or in writing, through the notification system maintained by the consumer credit reporting agency pursuant to subdivision (e), that the consumer does not consent to any use of consumer credit reports relating to the consumer in connection with any transaction that is not initiated by the consumer.

(2) An election of a consumer under paragraph (1) shall be effective with respect to a consumer credit reporting agency, and any affiliate of the consumer credit reporting agency, on the date on which the consumer notifies the consumer credit reporting agency.

(3) An election of a consumer under paragraph (1) shall terminate and be of no force or effect following notice from the consumer to the consumer credit reporting agency, through the system established pursuant to subdivision (e), that the election is no longer effective.

(e) Each consumer credit reporting agency that furnishes a prequalifying report pursuant to subdivision (b) in connection with a credit transaction not initiated by the consumer shall establish and maintain a notification system, including a toll-free telephone number, that permits any consumer, with appropriate identification and for which the consumer credit reporting agency has a file, to notify the consumer credit reporting agency of the consumer’s election to have the consumer’s name removed from any list of names and addresses provided by the consumer credit reporting agency, and by any affiliated consumer credit reporting agency, pursuant to paragraph (2) of subdivision (b). Compliance with the requirements of this subdivision by a consumer credit reporting agency shall constitute compliance with those requirements by any affiliate of that consumer credit reporting agency.

(f) Each consumer credit reporting agency that compiles and maintains files on consumers on a nationwide basis shall establish and maintain a notification system under paragraph (1) of subdivision (e) jointly with its affiliated consumer credit reporting agencies.

(Amended by Stats. 2002, Ch. 664, Sec. 40. Effective January 1, 2003.)



1785.11.1

(a) A consumer may elect to place a security alert in his or her credit report by making a request in writing or by telephone to a consumer credit reporting agency. “Security alert” means a notice placed in a consumer’s credit report, at the request of the consumer, that notifies a recipient of the credit report that the consumer’s identity may have been used without the consumer’s consent to fraudulently obtain goods or services in the consumer’s name.

(b) A consumer credit reporting agency shall notify each person requesting consumer credit information with respect to a consumer of the existence of a security alert in the credit report of that consumer, regardless of whether a full credit report, credit score, or summary report is requested.

(c) Each consumer credit reporting agency shall maintain a toll-free telephone number to accept security alert requests from consumers 24 hours a day, seven days a week.

(d) The toll-free telephone number shall be included in any written disclosure by a consumer credit reporting agency to any consumer pursuant to Section 1785.15 and shall be printed in a clear and conspicuous manner.

(e) A consumer credit reporting agency shall place a security alert on a consumer’s credit report no later than five business days after receiving a request from the consumer.

(f) The security alert shall remain in place for at least 90 days, and a consumer shall have the right to request a renewal of the security alert.

(g) Any person who uses a consumer credit report in connection with the approval of credit based on an application for an extension of credit, or with the purchase, lease, or rental of goods or non-credit-related services and who receives notification of a security alert pursuant to subdivision (a) may not lend money, extend credit, or complete the purchase, lease, or rental of goods or non-credit-related services without taking reasonable steps to verify the consumer’s identity, in order to ensure that the application for an extension of credit or for the purchase, lease, or rental of goods or non-credit-related services is not the result of identity theft. If the consumer has placed a statement with the security alert in his or her file requesting that identity be verified by calling a specified telephone number, any person who receives that statement with the security alert in a consumer’s file pursuant to subdivision (a) shall take reasonable steps to verify the identity of the consumer by contacting the consumer using the specified telephone number prior to lending money, extending credit, or completing the purchase, lease, or rental of goods or non-credit-related services. If a person uses a consumer credit report to facilitate the extension of credit or for another permissible purpose on behalf of a subsidiary, affiliate, agent, assignee, or prospective assignee, that person may verify a consumer’s identity under this section in lieu of the subsidiary, affiliate, agent, assignee, or prospective assignee.

(h) For purposes of this section, “extension of credit” does not include an increase in the dollar limit of an existing open-end credit plan, as defined in Regulation Z issued by the Board of Governors of the Federal Reserve System (12 C.F.R. 226.2), or any change to, or review of, an existing credit account.

(i) If reasonable steps are taken to verify the identity of the consumer pursuant to subdivision (b) of Section 1785.20.3, those steps constitute compliance with the requirements of this section, except that if a consumer has placed a statement including a telephone number with the security alert in his or her file, his or her identity shall be verified by contacting the consumer using that telephone number as specified pursuant to subdivision (g).

(j) A consumer credit reporting agency shall notify each consumer who has requested that a security alert be placed on his or her consumer credit report of the expiration date of the alert.

(k) Notwithstanding Section 1785.19, any consumer credit reporting agency that recklessly, willfully, or intentionally fails to place a security alert pursuant to this section shall be liable for a penalty in an amount of up to two thousand five hundred dollars ($2,500) and reasonable attorneys’ fees.

(Amended by Stats. 2003, Ch. 907, Sec. 1.5. Effective January 1, 2004. Operative July 1, 2004, by Sec. 8 of Ch. 907. Note: Previously, the amendment by Stats. 2003, Ch. 533, was operative from Jan. 1 until July 1, 2004, as authorized by Sec. 6 of Stats. 2003, Ch. 907.)



1785.11.2

(a) A consumer may elect to place a security freeze on his or her credit report by making a request in writing by mail to a consumer credit reporting agency. “Security freeze” means a notice placed in a consumer’s credit report, at the request of the consumer, and subject to certain exceptions, that prohibits the consumer credit reporting agency from releasing the consumer’s credit report or any information from it without the express authorization of the consumer. If a security freeze is in place, information from a consumer’s credit report may not be released to a third party without prior express authorization from the consumer. This subdivision does not prevent a consumer credit reporting agency from advising a third party that a security freeze is in effect with respect to the consumer’s credit report.

(b) A consumer credit reporting agency shall place a security freeze on a consumer’s credit report no later than three business days after receiving a written request from the consumer.

(c) The consumer credit reporting agency shall send a written confirmation of the security freeze to the consumer within 10 business days and shall provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of his or her credit for a specific party or period of time.

(d) If the consumer wishes to allow his or her credit report to be accessed for a specific party or period of time while a freeze is in place, he or she shall contact the consumer credit reporting agency, request that the freeze be temporarily lifted, and provide the following:

(1) Proper identification, as defined in subdivision (c) of Section 1785.15.

(2) The unique personal identification number or password provided by the credit reporting agency pursuant to subdivision (c).

(3) The proper information regarding the third party who is to receive the credit report or the time period for which the report shall be available to users of the credit report.

(e) A consumer credit reporting agency that receives a request from a consumer to temporarily lift a freeze on a credit report pursuant to subdivision (d) shall comply with the request no later than three business days after receiving the request.

(f) A consumer credit reporting agency may develop procedures involving the use of telephone, fax, the Internet, or other electronic media to receive and process a request from a consumer to temporarily lift a freeze on a credit report pursuant to subdivision (d) in an expedited manner.

(g) A consumer credit reporting agency shall remove or temporarily lift a freeze placed on a consumer’s credit report only in the following cases:

(1) Upon consumer request, pursuant to subdivision (d) or (j).

(2) If the consumer’s credit report was frozen due to a material misrepresentation of fact by the consumer. If a consumer credit reporting agency intends to remove a freeze upon a consumer’s credit report pursuant to this paragraph, the consumer credit reporting agency shall notify the consumer in writing prior to removing the freeze on the consumer’s credit report.

(h) A third party who requests access to a consumer credit report in connection with an application for credit or any other use may treat the application as incomplete if a security freeze is in effect and the consumer does not allow his or her credit report to be accessed for that specific party or period of time.

(i) If a consumer requests a security freeze, the consumer credit reporting agency shall disclose the process of placing and temporarily lifting a freeze and the process for allowing access to information from the consumer’s credit report for a specific party or period of time while the freeze is in place.

(j) A security freeze shall remain in place until the consumer requests that the security freeze be removed. A consumer credit reporting agency shall remove a security freeze within three business days of receiving a request for removal from the consumer if the consumer provides both of the following:

(1) Proper identification, as defined in subdivision (c) of Section 1785.15.

(2) The unique personal identification number or password provided by the credit reporting agency pursuant to subdivision (c).

(k) A consumer credit reporting agency shall require proper identification, as defined in subdivision (c) of Section 1785.15, of the person making a request to place or remove a security freeze.

(l) The provisions of this section do not apply to the use of a consumer credit report by any of the following:

(1) (A) (i) A person or entity with which the consumer has or had, prior to any assignment, an account or contract, including a demand deposit account, or to which the consumer issued a negotiable instrument, for the purpose of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument.

(ii) A subsidiary, affiliate, or agent of a person or entity described in clause (i), an assignee of a financial obligation owing by the consumer to such a person or entity, or a prospective assignee of a financial obligation owing by the consumer to such a person or entity in conjunction with the proposed purchase of the financial obligation, for the purpose of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument.

(B) For purposes of this paragraph, “reviewing the account” includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(2) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under subdivision (d) for purposes of facilitating the extension of credit or other permissible use.

(3) Any state or local agency, law enforcement agency, trial court, or private collection agency acting pursuant to a court order, warrant, or subpoena.

(4) A child support agency acting pursuant to Chapter 2 (commencing with Section 17400) of Division 17 of the Family Code or Title IV-D of the Social Security Act (42 U.S.C. et seq.).

(5) The State Department of Health Care Services or its agents or assigns acting to investigate Medi-Cal fraud.

(6) The Franchise Tax Board or its agents or assigns acting to investigate or collect delinquent taxes or unpaid court orders or to fulfill any of its other statutory responsibilities.

(7) The use of credit information for the purposes of prescreening as provided for by the federal Fair Credit Reporting Act.

(8) Any person or entity administering a credit file monitoring subscription service to which the consumer has subscribed.

(9) Any person or entity for the purpose of providing a consumer with a copy of his or her credit report upon the consumer’s request.

(m) (1) Except as provided in paragraph (2), this title does not prevent a consumer credit reporting agency from charging a fee of no more than ten dollars ($10) to a consumer for the placement of each freeze, the removal of the freeze, the temporary lift of the freeze for a period of time, or the temporary lift of the freeze for a specific party, regarding access to a consumer credit report, except that a consumer credit reporting agency may not charge a fee to a victim of identity theft who has submitted a valid police report or valid Department of Motor Vehicles investigative report that alleges a violation of Section 530.5 of the Penal Code.

(2) With respect to a consumer who is 65 years of age or older and who has provided identification confirming his or her age, a consumer credit reporting agency shall not charge a fee for the placement of an initial security freeze, but may charge a fee not to exceed five dollars ($5) for the removal of the freeze, the temporary lift of the freeze for a period of time, the temporary lift of the freeze for a specific party, or replacing the freeze.

(n) Regardless of the existence of a security freeze, a consumer reporting agency may disclose public record information lawfully obtained by, or for, the consumer reporting agency from an open public record to the extent otherwise permitted by law. This subdivision does not prohibit a consumer reporting agency from electing to apply a valid security freeze to the entire contents of a credit report.

(Amended by Stats. 2012, Ch. 645, Sec. 1. Effective January 1, 2013.)



1785.11.3

(a) If a security freeze is in place, a consumer credit reporting agency shall not change any of the following official information in a consumer credit report without sending a written confirmation of the change to the consumer within 30 days of the change being posted to the consumer’s file: name, date of birth, social security number, and address. Written confirmation is not required for technical modifications of a consumer’s official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

(b) If a consumer has placed a security alert, a consumer credit reporting agency shall provide the consumer, upon request, with a free copy of his or her credit report at the time the 90-day security alert period expires.

(Added by Stats. 2001, Ch. 720, Sec. 3. Effective January 1, 2002. Operative January 1, 2003, by Sec. 8 of Ch. 720.)



1785.11.4

The provisions of Sections 1785.11.1, 1785.11.2, and 1785.11.3 do not apply to a consumer credit reporting agency that acts only as a reseller of credit information pursuant to Section 1785.22 by assembling and merging information contained in the data base of another consumer credit reporting agency or multiple consumer credit reporting agencies, and does not maintain a permanent data base of credit information from which new consumer credit reports are produced. However, a consumer credit reporting agency acting pursuant to Section 1785.22 shall honor any security freeze placed on a consumer credit report by another consumer credit reporting agency.

(Added by Stats. 2001, Ch. 720, Sec. 4. Effective January 1, 2002.)



1785.11.6

The following entities are not required to place in a credit report either a security alert, pursuant to Section 1785.11.1, or a security freeze, pursuant to Section 1785.11.2:

(a) A check services or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments.

(b) A deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

(Amended by Stats. 2003, Ch. 907, Sec. 2. Effective January 1, 2004.)



1785.11.8

A consumer may elect that his or her name shall be removed from any list that a consumer credit reporting agency furnishes for credit card solicitations, by notifying the consumer credit reporting agency, by telephone or in writing, pursuant to the notification system maintained by the consumer credit reporting agency pursuant to subdivision (d) of Section 1785.11. The election shall be effective for a minimum of two years, unless otherwise specified by the consumer.

(Added by Stats. 2001, Ch. 354, Sec. 2. Effective January 1, 2002.)



1785.12

Notwithstanding the provisions of Section 1785.11, a consumer credit reporting agency may furnish to a governmental agency a consumer’s name, address, former address, places of employment, or former places of employment.

(Added by Stats. 1975, Ch. 1271.)



1785.13

(a) No consumer credit reporting agency shall make any consumer credit report containing any of the following items of information:

(1) Bankruptcies that, from the date of the order for relief, antedate the report by more than 10 years.

(2) Suits and judgments that, from the date of entry or renewal, antedate the report by more than seven years or until the governing statute of limitations has expired, whichever is the longer period.

(3) Unlawful detainer actions, unless the lessor was the prevailing party. For purposes of this paragraph, the lessor shall be deemed to be the prevailing party only if (A) final judgment was awarded to the lessor (i) upon entry of the tenant’s default, (ii) upon the granting of the lessor’s motion for summary judgment, or (iii) following trial, or (B) the action was resolved by a written settlement agreement between the parties that states that the unlawful detainer action may be reported. In any other instance in which the action is resolved by settlement agreement, the lessor shall not be deemed to be the prevailing party for purposes of this paragraph.

(4) Paid tax liens that, from the date of payment, antedate the report by more than seven years.

(5) Accounts placed for collection or charged to profit and loss that antedate the report by more than seven years.

(6) Records of arrest, indictment, information, misdemeanor complaint, or conviction of a crime that, from the date of disposition, release, or parole, antedate the report by more than seven years. These items of information shall no longer be reported if at any time it is learned that in the case of a conviction a full pardon has been granted, or in the case of an arrest, indictment, information, or misdemeanor complaint a conviction did not result.

(7) Any other adverse information that antedates the report by more than seven years.

(b) The seven-year period specified in paragraphs (5) and (7) of subdivision (a) shall commence to run, with respect to any account that is placed for collection (internally or by referral to a third party, whichever is earlier), charged to profit and loss, or subjected to any similar action, upon the expiration of the 180-day period beginning on the date of the commencement of the delinquency that immediately preceded the collection activity, charge to profit and loss, or similar action. Where more than one of these actions is taken with respect to a particular account, the seven-year period specified in paragraphs (5) and (7) shall commence concurrently for all these actions on the date of the first of these actions.

(c) Any consumer credit reporting agency that furnishes a consumer credit report containing information regarding any case involving a consumer arising under the bankruptcy provisions of Title 11 of the United States Code shall include an identification of the chapter of Title 11 of the United States Code under which the case arose if that can be ascertained from what was provided to the consumer credit reporting agency by the source of the information.

(d) A consumer credit report shall not include any adverse information concerning a consumer antedating the report by more than 10 years or that otherwise is prohibited from being included in a consumer credit report.

(e) If a consumer credit reporting agency is notified by a furnisher of credit information that an open-end credit account of the consumer has been closed by the consumer, any consumer credit report thereafter issued by the consumer credit reporting agency with respect to that consumer, and that includes information respecting that account, shall indicate the fact that the consumer has closed the account. For purposes of this subdivision, “open-end credit account” does not include any demand deposit account, such as a checking account, money market account, or share draft account.

(f) Consumer credit reporting agencies shall not include medical information in their files on consumers or furnish medical information for employment, insurance, or credit purposes in a consumer credit report without the consent of the consumer.

(g) A consumer credit reporting agency shall include in any consumer credit report information, if any, on the failure of the consumer to pay overdue child or spousal support, where the information either was provided to the consumer credit reporting agency pursuant to Section 4752 or has been provided to the consumer credit reporting agency and verified by another federal, state, or local governmental agency.

(Amended by Stats. 2009, Ch. 500, Sec. 10. Effective January 1, 2010.)



1785.135

No consumer credit reporting agency shall make any consumer credit report with respect to a document which acts as a lien or other encumbrance, including, but not limited to, a notice of lis pendens, but which has together with it a court order striking or releasing the lien or other encumbrance pursuant to Section 765.030 of the Code of Civil Procedure.

(Added by Stats. 1998, Ch. 779, Sec. 1. Effective January 1, 1999.)



1785.14

(a) Every consumer credit reporting agency shall maintain reasonable procedures designed to avoid violations of Section 1785.13 and to limit furnishing of consumer credit reports to the purposes listed under Section 1785.11. These procedures shall require that prospective users of the information identify themselves, certify the purposes for which the information is sought and certify that the information will be used for no other purposes. From the effective date of this act the consumer credit reporting agency shall keep a record of the purposes as stated by the user. Every consumer credit reporting agency shall make a reasonable effort to verify the identity of a new prospective user and the uses certified by the prospective user prior to furnishing the user a consumer report. No consumer credit reporting agency may furnish a consumer credit report to any person unless the consumer credit reporting agency has reasonable grounds for believing that the consumer credit report will be used by the person for the purposes listed in Section 1785.11. A consumer credit reporting agency does not have reasonable grounds for believing that a consumer credit report will be used by the person for the purposes listed in Section 1785.11 unless all of the following requirements are met:

(1) If the prospective user is a retail seller, as defined in Section 1802.3, and intends to issue credit to a consumer who appears in person on the basis of an application for credit submitted in person, the consumer credit reporting agency shall, with a reasonable degree of certainty, match at least three categories of identifying information within the file maintained by the consumer credit reporting agency on the consumer with the information provided to the consumer credit reporting agency by the retail seller. The categories of identifying information may include, but are not limited to, first and last name, month and date of birth, driver’s license number, place of employment, current residence address, previous residence address, or social security number. The categories of information shall not include mother’s maiden name.

(2) If the prospective user is a retail seller, as defined in Section 1802.3, and intends to issue credit to a consumer who appears in person on the basis of an application for credit submitted in person, the retail seller certifies, in writing, to the consumer credit reporting agency that it instructs its employees and agents to inspect a photo identification of the consumer at the time the application was submitted in person. This paragraph does not apply to an application for credit submitted by mail.

(3) If the prospective user intends to extend credit by mail pursuant to a solicitation by mail, the extension of credit shall be mailed to the same address as on the solicitation unless the prospective user verifies any address change by, among other methods, contacting the person to whom the extension of credit will be mailed.

(b) Whenever a consumer credit reporting agency prepares a consumer credit report, it shall follow reasonable procedures to assure maximum possible accuracy of the information concerning the individual about whom the report relates. These reasonable procedures shall include, but not be limited to, permanent retention by the consumer credit reporting agency in the consumer’s file, or a separately individualized file, of that portion of the data in the file that is used by the consumer credit reporting agency to identify the individual consumer pursuant to paragraph (1) of subdivision (a). This permanently retained data shall be available for use in either a reinvestigation pursuant to subdivision (a) of Section 1785.16, an investigation where the consumer has filed a police report pursuant to subdivision (k) of Section 1785.16, or a restoration of a file involving the consumer. If the permanently retained identifying information is retained in a consumer’s file, it shall be clearly identified in the file in order for an individual who reviews the file to easily distinguish between the permanently stored identifying information and any other identifying information that may be a part of the file. This retention requirement shall not apply to data that is reported in error, that is obsolete, or that is found to be inaccurate through the results of a reinvestigation initiated by a consumer pursuant to subdivision (a) of Section 1785.16.

(c) No consumer credit reporting agency may prohibit any user of any consumer credit report furnished by the consumer credit reporting agency from disclosing the contents of the consumer credit report to the consumer who is the subject of the report if adverse action may be taken by the user based in whole or in part on the consumer credit report. The act of disclosure to the consumer by the user of the contents of a consumer credit report shall not be a basis for liability of the consumer credit reporting agency or the user under Section 1785.31.

(d) A consumer credit reporting agency shall provide a written notice to any person who regularly and in the ordinary course of business supplies information to the consumer credit reporting agency concerning any consumer or to whom a consumer credit report is provided by the consumer credit reporting agency. The notice shall specify the person’s obligations under this title. Copies of the appropriate code sections shall satisfy the requirement of this subdivision.

(Amended by Stats. 1997, Ch. 768, Sec. 1. Effective January 1, 1998. Operative July 1, 1998, by Sec. 7 of Ch. 768.)



1785.15

(a) A consumer credit reporting agency shall supply files and information required under Section 1785.10 during normal business hours and on reasonable notice. In addition to the disclosure provided by this chapter and any disclosures received by the consumer, the consumer has the right to request and receive all of the following:

(1) Either a decoded written version of the file or a written copy of the file, including all information in the file at the time of the request, with an explanation of any code used.

(2) A credit score for the consumer, the key factors, and the related information, as defined in and required by Section 1785.15.1.

(3) A record of all inquiries, by recipient, that result in the provision of information concerning the consumer in connection with a credit transaction not initiated by the consumer and that were received by the consumer credit reporting agency in the 12-month period immediately preceding the request for disclosure under this section.

(4) The recipients, including end users specified in Section 1785.22, of any consumer credit report on the consumer which the consumer credit reporting agency has furnished:

(A) For employment purposes within the two-year period preceding the request.

(B) For any other purpose within the 12-month period preceding the request.

Identification for purposes of this paragraph shall include the name of the recipient or, if applicable, the fictitious business name under which the recipient does business disclosed in full. If requested by the consumer, the identification shall also include the address of the recipient.

(b) Files maintained on a consumer shall be disclosed promptly as follows:

(1) In person, at the location where the consumer credit reporting agency maintains the trained personnel required by subdivision (d), if he or she appears in person and furnishes proper identification.

(2) By mail, if the consumer makes a written request with proper identification for a copy of the file or a decoded written version of that file to be sent to the consumer at a specified address. A disclosure pursuant to this paragraph shall be deposited in the United States mail, postage prepaid, within five business days after the consumer’s written request for the disclosure is received by the consumer credit reporting agency. Consumer credit reporting agencies complying with requests for mailings under this section shall not be liable for disclosures to third parties caused by mishandling of mail after the mailings leave the consumer credit reporting agencies.

(3) A summary of all information contained in files on a consumer and required to be provided by Section 1785.10 shall be provided by telephone, if the consumer has made a written request, with proper identification for telephone disclosure.

(4) Information in a consumer’s file required to be provided in writing under this section may also be disclosed in another form if authorized by the consumer and if available from the consumer credit reporting agency. For this purpose, a consumer may request disclosure in person pursuant to Section 1785.10, by telephone upon disclosure of proper identification by the consumer, by electronic means if available from the consumer credit reporting agency, or by any other reasonable means that is available from the consumer credit reporting agency.

(c) “Proper identification,” as used in subdivision (b) means that information generally deemed sufficient to identify a person. Only if the consumer is unable to reasonably identify himself or herself with the information described above may a consumer credit reporting agency require additional information concerning the consumer’s employment and personal or family history in order to verify his or her identity.

(d) The consumer credit reporting agency shall provide trained personnel to explain to the consumer any information furnished him or her pursuant to Section 1785.10.

(e) The consumer shall be permitted to be accompanied by one other person of his or her choosing, who shall furnish reasonable identification. A consumer credit reporting agency may require the consumer to furnish a written statement granting permission to the consumer credit reporting agency to discuss the consumer’s file in that person’s presence.

(f) Any written disclosure by a consumer credit reporting agency to any consumer pursuant to this section shall include a written summary of all rights the consumer has under this title and, in the case of a consumer credit reporting agency that compiles and maintains consumer credit reports on a nationwide basis, a toll-free telephone number that the consumer can use to communicate with the consumer credit reporting agency. The written summary of rights required under this subdivision is sufficient if in substantially the following form:

“You have a right to obtain a copy of your credit file from a consumer credit reporting agency. You may be charged a reasonable fee not exceeding eight dollars ($8). There is no fee, however, if you have been turned down for credit, employment, insurance, or a rental dwelling because of information in your credit report within the preceding 60 days. The consumer credit reporting agency must provide someone to help you interpret the information in your credit file.

You have a right to dispute inaccurate information by contacting the consumer credit reporting agency directly. However, neither you nor any credit repair company or credit service organization has the right to have accurate, current, and verifiable information removed from your credit report. Under the Federal Fair Credit Reporting Act, the consumer credit reporting agency must remove accurate, negative information from your report only if it is over seven years old. Bankruptcy information can be reported for 10 years.

If you have notified a consumer credit reporting agency in writing that you dispute the accuracy of information in your file, the consumer credit reporting agency must then, within 30 business days, reinvestigate and modify or remove inaccurate information. The consumer credit reporting agency may not charge a fee for this service. Any pertinent information and copies of all documents you have concerning an error should be given to the consumer credit reporting agency.

If reinvestigation does not resolve the dispute to your satisfaction, you may send a brief statement to the consumer credit reporting agency to keep in your file, explaining why you think the record is inaccurate. The consumer credit reporting agency must include your statement about disputed information in a report it issues about you.

You have a right to receive a record of all inquiries relating to a credit transaction initiated in 12 months preceding your request. This record shall include the recipients of any consumer credit report.

You may request in writing that the information contained in your file not be provided to a third party for marketing purposes.

You have a right to place a “security alert” in your credit report, which will warn anyone who receives information in your credit report that your identity may have been used without your consent. Recipients of your credit report are required to take reasonable steps, including contacting you at the telephone number you may provide with your security alert, to verify your identity prior to lending money, extending credit, or completing the purchase, lease, or rental of goods or services. The security alert may prevent credit, loans, and services from being approved in your name without your consent. However, you should be aware that taking advantage of this right may delay or interfere with the timely approval of any subsequent request or application you make regarding a new loan, credit, mortgage, or cellular phone or other new account, including an extension of credit at point of sale. If you place a security alert on your credit report, you have a right to obtain a free copy of your credit report at the time the 90-day security alert period expires. A security alert may be requested by calling the following toll-free telephone number: (Insert applicable toll-free telephone number). California consumers also have the right to obtain a “security freeze.”

You have a right to place a “security freeze” on your credit report, which will prohibit a consumer credit reporting agency from releasing any information in your credit report without your express authorization. A security freeze must be requested in writing by mail. The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. However, you should be aware that using a security freeze to take control over who gets access to the personal and financial information in your credit report may delay, interfere with, or prohibit the timely approval of any subsequent request or application you make regarding a new loan, credit, mortgage, or cellular phone or other new account, including an extension of credit at point of sale. When you place a security freeze on your credit report, you will be provided a personal identification number or password to use if you choose to remove the freeze on your credit report or authorize the release of your credit report for a specific party or period of time after the freeze is in place. To provide that authorization you must contact the consumer credit reporting agency and provide all of the following:

(1) The personal identification number or password.

(2) Proper identification to verify your identity.

(3) The proper information regarding the third party who is to receive the credit report or the period of time for which the report shall be available to users of the credit report.

A consumer credit reporting agency must authorize the release of your credit report no later than three business days after receiving the above information.

A security freeze does not apply when you have an existing account and a copy of your report is requested by your existing creditor or its agents or affiliates for certain types of account review, collection, fraud control, or similar activities.

If you are actively seeking credit, you should understand that the procedures involved in lifting a security freeze may slow your application for credit. You should plan ahead and lift a freeze, either completely if you are shopping around, or specifically for a certain creditor, before applying for new credit.

A consumer credit reporting agency may not charge a fee to a consumer for placing or removing a security freeze if the consumer is a victim of identity theft and submits a copy of a valid police report or valid Department of Motor Vehicles investigative report. A person 65 years of age or older with proper identification shall not be charged a fee for placing an initial security freeze, but may be charged a fee of no more than five dollars ($5) for lifting, removing, or replacing a security freeze. All other consumers may be charged a fee of no more than ten dollars ($10) for each of these steps.

You have a right to bring civil action against anyone, including a consumer credit reporting agency, who improperly obtains access to a file, knowingly or willfully misuses file data, or fails to correct inaccurate file data.

If you are a victim of identity theft and provide to a consumer credit reporting agency a copy of a valid police report or a valid investigative report made by a Department of Motor Vehicles investigator with peace officer status describing your circumstances, the following shall apply:

(1) You have a right to have any information you list on the report as allegedly fraudulent promptly blocked so that the information cannot be reported. The information will be unblocked only if (A) the information you provide is a material misrepresentation of the facts, (B) you agree that the information is blocked in error, or (C) you knowingly obtained possession of goods, services, or moneys as a result of the blocked transactions. If blocked information is unblocked, you will be promptly notified.

(2) You have a right to receive, free of charge and upon request, one copy of your credit report each month for up to 12 consecutive months.”

(Amended by Stats. 2012, Ch. 645, Sec. 2. Effective January 1, 2013.)



1785.15.1

(a) Upon the consumer’s request for a credit score, a consumer credit reporting agency shall supply to a consumer a notice which shall include the information described in paragraphs (1) to (5), inclusive, and a statement indicating that the information and credit scoring model may be different than the credit score that may be used by the lender. However, if the consumer requests the credit file and not the credit score, then the consumer shall receive the credit file and a statement that he or she may request and obtain a credit score.

(1) The consumer’s current credit score or the consumer’s most recent credit score that was previously calculated by the credit reporting agency for a purpose related to the extension of credit.

(2) The range of possible credit scores under the model used.

(3) All the key factors that adversely affected the consumer’s credit score in the model used, the total number of which shall not exceed four.

(4) The date the credit score was created.

(5) The name of the person or entity that provided the credit score or credit file upon which the credit score was created.

(b) For purposes of this act, “credit score” means a numerical value or a categorization derived from a statistical tool or modeling system used by a person who makes or arranges a loan to predict the likelihood of certain credit behaviors, including default. The numerical value or the categorization derived from this analysis may also be referred to as a “risk predictor” or “risk score.” “Credit score” does not include any mortgage score or rating of an automated underwriting system that considers one or more factors in addition to credit information, including, but not limited to, the loan to value ratio, the amount of down payment, or a consumer’s financial assets. “Credit score” does not include other elements of the underwriting process or underwriting decision.

(c) For the purposes of this section, “key factors” means all relevant elements or reasons adversely affecting the credit score for the particular individual listed in the order of their importance based on their effect on the credit score.

(d) The information required by this section shall be provided in the same timeframe and manner as the information described in Section 1785.15.

(e) This section shall not be construed to compel a consumer reporting agency to develop or disclose a score if the agency does not (1) distribute scores that are used in connection with residential real property loans, or (2) develop scores that assist credit providers in understanding a consumer’s general credit behavior and predicting his or her future credit behavior.

(f) This section shall not be construed to require a consumer credit reporting agency that distributes credit scores developed by another person or entity to provide a further explanation of them, or to process a dispute arising pursuant to subdivision (a) of Section 1785.16, except that the consumer credit reporting agency shall provide the consumer with the name and address and website for contacting the person or entity who developed the score or developed the methodology of the score. This subdivision does not apply to a consumer credit reporting agency that develops or modifies scores that are developed by another person or entity.

(g) This section shall not be construed to require a consumer reporting agency to maintain credit scores in its files.

(Added by Stats. 2000, Ch. 978, Sec. 3. Effective January 1, 2001. Operative July 1, 2001, by Sec. 7 of Ch. 978.)



1785.15.2

(a) In complying with Section 1785.15.1, a consumer credit reporting agency shall supply the consumer with a credit score that is derived from a credit scoring model that is widely distributed to users by that consumer credit reporting agency in connection with residential real property loans or with a credit score that assists the consumer in understanding the credit scoring assessment of his or her credit behavior and predictions about his or her future credit behavior, and a statement indicating that the information and credit scoring model may be different than that used by the lender.

(b) A consumer credit reporting agency may charge a reasonable fee for providing the information required under Section 1785.15.1.

(Added by Stats. 2000, Ch. 978, Sec. 4. Effective January 1, 2001. Operative July 1, 2001, by Sec. 7 of Ch. 978.)



1785.15.3

(a) In addition to any other rights the consumer may have under this title, every consumer credit reporting agency, after being contacted by telephone, mail, or in person by any consumer who has reason to believe he or she may be a victim of identity theft, shall promptly provide to that consumer a statement, written in a clear and conspicuous manner, describing the statutory rights of victims of identity theft under this title.

(b) Every consumer credit reporting agency shall, upon the receipt from a victim of identity theft of a police report prepared pursuant to Section 530.6 of the Penal Code, or a valid investigative report made by a Department of Motor Vehicles investigator with peace officer status regarding the public offenses described in Section 530.5 of the Penal Code, provide the victim, free of charge and upon request, with up to 12 copies of his or her file during a consecutive 12-month period, not to exceed one copy per month, following the date of the police report. Notwithstanding any other provision of this title, the maximum number of free reports a victim of identity theft is entitled to obtain under this title is 12 per year, as provided by this subdivision.

(c) Subdivision (a) does not apply to a consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or agencies and that does not maintain a permanent database of credit information from which new credit reports are produced.

(d) The provisions of this section shall become effective July 1, 2003.

(Added by Stats. 2002, Ch. 860, Sec. 2. Effective January 1, 2003. Section operative July 1, 2003, pursuant to subd. (d).)



1785.16

(a) If the completeness or accuracy of any item of information contained in his or her file is disputed by a consumer, and the dispute is conveyed directly to the consumer credit reporting agency by the consumer or user on behalf of the consumer, the consumer credit reporting agency shall within a reasonable period of time and without charge, reinvestigate and record the current status of the disputed information before the end of the 30-business-day period beginning on the date the agency receives notice of the dispute from the consumer or user, unless the consumer credit reporting agency has reasonable grounds to believe and determines that the dispute by the consumer is frivolous or irrelevant, including by reason of a failure of the consumer to provide sufficient information, as requested by the consumer credit reporting agency, to investigate the dispute. Unless the consumer credit reporting agency determines that the dispute is frivolous or irrelevant, before the end of the five-business-day period beginning on the date the consumer credit reporting agency receives notice of dispute under this section, the agency shall notify any person who provided information in dispute at the address and in the manner specified by the person. A consumer credit reporting agency may require that disputes by consumers be in writing.

(b) In conducting that reinvestigation the consumer credit reporting agency shall review and consider all relevant information submitted by the consumer with respect to the disputed item of information. If the consumer credit reporting agency determines that the dispute is frivolous or irrelevant, it shall notify the consumer by mail or, if authorized by the consumer for that purpose, by any other means available to the consumer credit reporting agency, within five business days after that determination is made that it is terminating its reinvestigation of the item of information. In this notification, the consumer credit reporting agency shall state the specific reasons why it has determined that the consumer’s dispute is frivolous or irrelevant. If the disputed item of information is found to be inaccurate, missing, or can no longer be verified by the evidence submitted, the consumer credit reporting agency shall promptly add, correct, or delete that information from the consumer’s file.

(c) No information may be reinserted in a consumer’s file after having been deleted pursuant to this section unless the person who furnished the information certifies that the information is accurate. If any information deleted from a consumer’s file is reinserted in the file, the consumer credit reporting agency shall promptly notify the consumer of the reinsertion in writing or, if authorized by the consumer for that purpose, by any other means available to the consumer credit reporting agency. As part of, or in addition to, this notice the consumer credit reporting agency shall, within five business days of reinserting the information, provide the consumer in writing (1) a statement that the disputed information has been reinserted, (2) a notice that the agency will provide to the consumer, within 15 days following a request, the name, address, and telephone number of any furnisher of information contacted or which contacted the consumer credit reporting agency in connection with the reinsertion, (3) the toll-free telephone number of the consumer credit reporting agency that the consumer can use to obtain this name, address, and telephone number, and (4) a notice that the consumer has the right to a reinvestigation of the information reinserted by the consumer credit reporting agency and to add a statement to his or her file disputing the accuracy or completeness of the information.

(d) A consumer credit reporting agency shall provide written notice to the consumer of the results of any reinvestigation under this subdivision, within five days of completion of the reinvestigation. The notice shall include (1) a statement that the reinvestigation is completed, (2) a consumer credit report that is based on the consumer’s file as that file is revised as a result of the reinvestigation, (3) a description or indication of any changes made in the consumer credit report as a result of those revisions to the consumer’s file and a description of any changes made or sought by the consumer that were not made and an explanation why they were not made, (4) a notice that, if requested by the consumer, a description of the procedure used to determine the accuracy and completeness of the information shall be provided to the consumer by the consumer credit reporting agency, including the name, business address, and telephone number of any furnisher of information contacted in connection with that information, (5) a notice that the consumer has the right to add a statement to the consumer’s file disputing the accuracy or completeness of the information, (6) a notice that the consumer has the right to request that the consumer credit reporting agency furnish notifications under subdivision (h), (7) a notice that the dispute will remain on file with the agency as long as the credit information is used, and (8) a statement about the details of the dispute will be furnished to any recipient as long as the credit information is retained in the agency’s data base. A consumer credit reporting agency shall provide the notice pursuant to this subdivision respecting the procedure used to determine the accuracy and completeness of information, not later than 15 days after receiving a request from the consumer.

(e) The presence of information in the consumer’s file that contradicts the contention of the consumer shall not, in and of itself, constitute reasonable grounds for believing the dispute is frivolous or irrelevant.

(f) If the consumer credit reporting agency determines that the dispute is frivolous or irrelevant, or if the reinvestigation does not resolve the dispute, or if the information is reinserted into the consumer’s file pursuant to subdivision (c), the consumer may file a brief statement setting forth the nature of the dispute. The consumer credit reporting agency may limit these statements to not more than 100 words if it provides the consumer with assistance in writing a clear summary of the dispute.

(g) Whenever a statement of dispute is filed, the consumer credit reporting agency shall, in any subsequent consumer credit report containing the information in question, clearly note that the information is disputed by the consumer and shall include in the report either the consumer’s statement or a clear and accurate summary thereof.

(h) Following the deletion of information from a consumer’s file pursuant to this section, or following the filing of a statement of dispute pursuant to subdivision (f), the consumer credit reporting agency, at the request of the consumer, shall furnish notification that the item of information has been deleted or that the item of information is disputed. In the case of disputed information, the notification shall include the statement or summary of the dispute filed pursuant to subdivision (f). This notification shall be furnished to any person designated by the consumer who has, within two years prior to the deletion or the filing of the dispute, received a consumer credit report concerning the consumer for employment purposes, or who has, within 12 months of the deletion or the filing of the dispute, received a consumer credit report concerning the consumer for any other purpose, if these consumer credit reports contained the deleted or disputed information. The consumer credit reporting agency shall clearly and conspicuously disclose to the consumer his or her rights to make a request for this notification. The disclosure shall be made at or prior to the time the information is deleted pursuant to this section or the consumer’s statement regarding the disputed information is received pursuant to subdivision (f).

(i) A consumer credit reporting agency shall maintain reasonable procedures to prevent the reappearance in a consumer’s file and in consumer credit reports of information that has been deleted pursuant to this section and not reinserted pursuant to subdivision (c).

(j) If the consumer’s dispute is resolved by deletion of the disputed information within three business days, beginning with the day the consumer credit reporting agency receives notice of the dispute in accordance with subdivision (a), and provided that verification thereof is provided to the consumer in writing within five business days following the deletion, then the consumer credit reporting agency shall be exempt from requirements for further action under subdivisions (d), (f), and (g).

(k) If a consumer submits to a credit reporting agency a copy of a valid police report, or a valid investigative report made by a Department of Motor Vehicles investigator with peace officer status, filed pursuant to Section 530.5 of the Penal Code, the consumer credit reporting agency shall promptly and permanently block reporting any information that the consumer alleges appears on his or her credit report as a result of a violation of Section 530.5 of the Penal Code so that the information cannot be reported. The consumer credit reporting agency shall promptly notify the furnisher of the information that the information has been so blocked. Furnishers of information and consumer credit reporting agencies shall ensure that information is unblocked only upon a preponderance of the evidence establishing the facts required under paragraph (1), (2), or (3). The permanently blocked information shall be unblocked only if: (1) the information was blocked due to a material misrepresentation of fact by the consumer or fraud, or (2) the consumer agrees that the blocked information, or portions of the blocked information, were blocked in error, or (3) the consumer knowingly obtained possession of goods, services, or moneys as a result of the blocked transaction or transactions or the consumer should have known that he or she obtained possession of goods, services, or moneys as a result of the blocked transaction or transactions. If blocked information is unblocked pursuant to this subdivision, the consumer shall be promptly notified in the same manner as consumers are notified of the reinsertion of information pursuant to subdivision (c). The prior presence of the blocked information in the consumer credit reporting agency’s file on the consumer is not evidence of whether the consumer knew or should have known that he or she obtained possession of any goods, services, or moneys. For the purposes of this subdivision, fraud may be demonstrated by circumstantial evidence. In unblocking information pursuant to this subdivision, furnishers and consumer credit reporting agencies shall be subject to their respective requirements pursuant to this title regarding the completeness and accuracy of information.

(l) In unblocking information as described in subdivision (k), a consumer reporting agency shall comply with all requirements of this section and 15 U.S.C. Sec. 1681i relating to reinvestigating disputed information. In addition, a consumer reporting agency shall accept the consumer’s version of the disputed information and correct or delete the disputed item when the consumer submits to the consumer reporting agency documentation obtained from the source of the item in dispute or from public records confirming that the report was inaccurate or incomplete, unless the consumer reporting agency, in the exercise of good faith and reasonable judgment, has substantial reason based on specific, verifiable facts to doubt the authenticity of the documentation submitted and notifies the consumer in writing of that decision, explaining its reasons for unblocking the information and setting forth the specific, verifiable facts on which the decision was based.

(m) Any provision in a contract that prohibits the disclosure of a credit score by a person who makes or arranges loans or a consumer credit reporting agency is void. A lender shall not have liability under any contractual provision for disclosure of a credit score.

(Amended by Stats. 2001, Ch. 354, Sec. 3. Effective January 1, 2002.)



1785.16.1

A consumer credit reporting agency shall delete from a consumer credit report inquiries for credit reports based upon credit requests that the consumer credit reporting agency verifies were initiated as the result of identity theft, as defined in Section 1798.92.

(Added by Stats. 2001, Ch. 354, Sec. 4. Effective January 1, 2002.)



1785.16.2

(a) No creditor may sell a consumer debt to a debt collector, as defined in 15 U.S.C. Sec. 1692a, if the consumer is a victim of identity theft, as defined in Section 1798.2, and with respect to that debt, the creditor has received notice pursuant to subdivision (k) of Section 1785.16.

(b) Subdivision (a) does not apply to a creditor’s sale of a debt to a subsidiary or affiliate of the creditor, if, with respect to that debt, the subsidiary or affiliate does not take any action to collect the debt.

(c) For the purposes of this section, the requirement in 15 U.S.C. Sec. 1692a, that a person must use an instrumentality of interstate commerce or the mails in the collection of any debt to be considered a debt collector, does not apply.

(Amended by Stats. 2002, Ch. 1030, Sec. 1. Effective September 28, 2002.)



1785.16.3

The provisions of subdivisions (k) and (l) of Section 1785.16 do not apply to a consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or agencies, and that does not maintain a permanent database of credit information from which new credit reports are produced.

(Added by Stats. 2002, Ch. 1029, Sec. 2. Effective September 28, 2002.)



1785.17

(a) Except as otherwise provided, a consumer credit reporting agency may impose a reasonable charge upon a consumer, as follows:

(1) For making a disclosure pursuant to Section 1785.10 or 1785.15, the consumer credit reporting agency may charge a fee not exceeding eight dollars ($8).

(2) For furnishing a notification, statement, or summary, to any person pursuant to subdivision (h) of Section 1785.16, the consumer credit reporting agency may charge a fee not exceeding the charge that it would impose on each designated recipient for a consumer credit report, and the amount of the charge shall be indicated to the consumer before furnishing the notification, statement, or summary.

(b) A consumer credit reporting agency shall make all disclosures pursuant to Sections 1785.10 and 1785.15 and furnish all consumer reports pursuant to Section 1785.16 without charge, if requested by the consumer within 60 days after receipt by the consumer of a notification of adverse action pursuant to Section 1785.20 or of a notification from a debt collection agency affiliated with the consumer credit reporting agency stating that the consumer’s credit rating may be or has been adversely affected.

(c) A consumer credit reporting agency shall not impose any charge for (1) providing notice to a consumer required under Section 1785.16 or (2) notifying a person pursuant to subdivision (h) of Section 1785.16 of the deletion of any information which is found to be inaccurate or which can no longer be verified, if the consumer designates that person to the consumer credit reporting agency before the end of the 30-day period beginning on that date of notice under subdivision (d) of Section 1785.16.

(Amended by Stats. 1992, Ch. 1194, Sec. 8. Effective January 1, 1993. Operative July 1, 1993, by Sec. 13 of Ch. 1194.)



1785.18

(a) Each consumer credit reporting agency which compiles and reports items of information concerning consumers which are matters of public record, shall specify in any report containing public record information the source from which that information was obtained, including the particular court, if there be such, and the date that the information was initially reported or publicized.

(b) A consumer credit reporting agency which furnishes a consumer credit report for employment purposes, and which for that purpose compiles and reports items of information on consumers which are matters of public record and are likely to have an adverse effect upon a consumer’s ability to obtain employment shall, in addition, maintain strict procedures designed to ensure that whenever public record information which is likely to have an adverse effect on a consumer’s ability to obtain employment is reported it is complete and up to date. For purposes of this paragraph, items of public record relating to arrests, indictments, convictions, suits, tax liens, and outstanding judgments shall be considered up to date if the current public record status of the item at the time of the report is reported.

(c) No consumer credit reporting agency which furnishes a consumer credit report for employment purposes shall report information on the age, marital status, race, color, or creed of any consumer.

(Amended by Stats. 1991, Ch. 971, Sec. 1.)



1785.19

(a)  In addition to any other remedy provided by law, a consumer may bring an action for a civil penalty, not to exceed two thousand five hundred dollars ($2,500), against any of the following:

(1) A person who knowingly and willfully obtains access to a file other than as provided in Section 1785.11.

(2) Any person who knowingly and willfully obtains data from a file other than as provided in Section 1785.11.

(3) A person who uses the data received from a file in a manner contrary to an agreement with the consumer credit reporting agency.

Such an action may also be brought by the person or entity responsible for the file accessed. This remedy is in addition to any other remedy which may exist.

(b) If a plaintiff prevails in an action under subdivision (a) he or she shall be awarded the civil penalty, costs, and reasonable attorney fees.

(Added by Stats. 1990, Ch. 842, Sec. 2.)



1785.19.5

Every consumer credit reporting agency, upon written request and the furnishing of sufficient identification to identify the consumer and the subject file, shall create reasonable procedures to prevent a consumer credit report or information from a consumer’s file from being provided to any third party for marketing purposes or for any offer of credit not requested by the consumer. This section does not apply to the use of information by a credit grantor for purposes related to an existing credit relationship.

(Added by Stats. 1990, Ch. 842, Sec. 3.)






CHAPTER 3 - Requirements on Users of Consumer Credit Reports

1785.20

(a) If any person takes any adverse action with respect to any consumer, and the adverse action is based, in whole or in part, on any information contained in a consumer credit report, that person shall do all of the following:

(1) Provide written notice of the adverse action to the consumer.

(2) Provide the consumer with the name, address, and telephone number of the consumer credit reporting agency which furnished the report to the person.

(3) Provide a statement that the credit grantor’s decision to take adverse action was based in whole or in part upon information contained in a consumer credit report.

(4) Provide the consumer with a written notice of the following rights of the consumer:

(A) The right of the consumer to obtain within 60 days a free copy of the consumer’s consumer credit report from the consumer credit reporting agency identified pursuant to paragraph (2) and from any other consumer credit reporting agency which compiles and maintains files on consumers on a nationwide basis.

(B) The right of the consumer under Section 1785.16 to dispute the accuracy or completeness of any information in a consumer credit report furnished by the consumer credit reporting agency.

(b) Whenever credit or insurance for personal, family, or household purposes involving a consumer is denied or the charge for such credit is increased either wholly or in part because of information obtained from a person other than a consumer credit reporting agency bearing upon consumer’s credit worthiness or credit standing, the user of that information shall, within a reasonable period of time, and upon the consumer’s written request for the reasons for that adverse action received within 60 days after learning of the adverse action, disclose the nature and substance of the information to the consumer. The user of the information shall clearly and accurately disclose to the consumer his or her right to make such a written request at the time the adverse action is communicated to the consumer.

(c) No person shall be held liable for any violation of this section if he or she shows by a preponderance of the evidence that at the time of the alleged violation he or she maintained reasonable procedures to assure compliance with this section.

(d) Nothing in this chapter shall excuse compliance with the requirements of Section 1787.2.

(Amended by Stats. 1992, Ch. 1194, Sec. 9. Effective January 1, 1993. Operative July 1, 1993, by Sec. 13 of Ch. 1194.)



1785.20.1

(a) Except as provided in subdivision (b), any person who uses a consumer credit report in connection with any credit transaction not initiated by the consumer and which consists of a firm offer of credit shall provide with any solicitation made to the consumer a clear and conspicuous statement as to all of the following:

(1) Information contained in the consumer’s prequalifying report was used in connection with the transaction.

(2) The consumer received the offer of credit, because the consumer satisfied the criteria for creditworthiness under which the consumer was selected for the offer.

(3) Where applicable, the credit may not be extended if, after the consumer responds to the offer, the consumer does not meet the criteria used to select the consumer for the offer.

(4) The consumer has a right to prohibit use of information contained in the consumer’s file with any consumer credit reporting agency in connection with any credit transaction that is not initiated by the consumer. The consumer may exercise this right by notifying the notification system or joint notification system established under subdivision (d) or (e) of Section 1785.11.

(b) Subdivision (a) does not apply to any person using a prequalifying report if all of the following conditions are met:

(1) The person using the prequalifying report is affiliated by common ownership or common corporate control with the person who procured the report.

(2) The person who procures the prequalifying report from the consumer credit reporting agency clearly and conspicuously discloses to the consumer to whom the report relates, before the prequalifying report is provided to the person who uses the report, that the prequalifying report might be provided to, and used by, persons affiliated in the manner specified in paragraph (1) with the person that procured the report.

(3) The consumer consents in writing to this provision and use of the prequalifying report.

(c) No person shall be denied credit on the basis of the consumer’s refusal to provide consent pursuant to paragraph (3) of subdivision (b), unless that consent is necessary for the extension of credit, related to that transaction, by an affiliate.

(Added by Stats. 1992, Ch. 1194, Sec. 9.5. Effective January 1, 1993. Operative July 1, 1993, by Sec. 13 of Ch. 1194.)



1785.20.2

Any person who makes or arranges loans and who uses a consumer credit score as defined in Section 1785.15.1 in connection with an application initiated or sought by a consumer for a closed end loan or establishment of an open end loan for a consumer purpose that is secured by one to four units of residential real property shall provide the following to the consumer as soon as reasonably practicable:

(a) A copy of the information identified in subdivision (a) of Section 1785.15.1 that was obtained from a credit reporting agency or was developed and used by the user of the information. In addition to the information provided to it by a third party that provided the credit score or scores, a lender is only required to provide the notice contained in subdivision (d).

(b) If a person who is subject to this section uses an automated underwriting system to underwrite a loan, that person may satisfy the obligation to provide a credit score by disclosing a credit score and associated key factors supplied by a consumer credit reporting agency. However, if a numerical credit score is generated by an automated underwriting system used by an enterprise, and that score is disclosed to the person, it shall be disclosed to the consumer consistent with subdivision (c). For purposes of this subdivision, the term “enterprise” shall have the meaning provided in paragraph (6) of Section 4502 of Title 12 of the United States Code.

(c) A person subject to the provisions of this section who uses a credit score other than a credit score provided by a consumer reporting agency may satisfy the obligation to provide a credit score by disclosing a credit score and associated key factors supplied by a consumer credit reporting agency.

(d) A copy of the following notice, which shall include the name, address, and telephone number of each credit bureau providing a credit score that was used:

NOTICE TO THE HOME LOAN APPLICANT

In connection with your application for a home loan, the lender must disclose to you the score that a credit bureau distributed to users and the lender used in connection with your home loan, and the key factors affecting your credit scores.

The credit score is a computer generated summary calculated at the time of the request and based on information a credit bureau or lender has on file. The scores are based on data about your credit history and payment patterns. Credit scores are important because they are used to assist the lender in determining whether you will obtain a loan. They may also be used to determine what interest rate you may be offered on the mortgage. Credit scores can change over time, depending on your conduct, how your credit history and payment patterns change, and how credit scoring technologies change.

Because the score is based on information in your credit history, it is very important that you review the credit-related information that is being furnished to make sure it is accurate. Credit records may vary from one company to another.

If you have questions about your credit score or the credit information that is furnished to you, contact the credit bureau at the address and telephone number provided with this notice, or contact the lender, if the lender developed or generated the credit score. The credit bureau plays no part in the decision to take any action on the loan application and is unable to provide you with specific reasons for the decision on a loan application.

If you have questions concerning the terms of the loan, contact the lender.

(e) This section shall not require any person to do the following:

(1) Explain the information provided pursuant to Section 1785.15.1.

(2) Disclose any information other than a credit score or key factor, as defined in Section 1785.15.1.

(3) Disclose any credit score or related information obtained by the user after a loan has closed.

(4) Provide more than one disclosure per loan transaction.

(5) Provide the disclosure required by this section when another person has made the disclosure to the consumer for that loan transaction.

(f) Any person’s obligation pursuant to this section shall be limited solely to providing a copy of the information that was received from the consumer credit reporting agency. No person has liability under this section for the content of that information or for the omission of any information within the report provided by the consumer credit reporting agency.

(g) As used in this section, the term “person” does not include an “enterprise” as defined in paragraph (6) of Section 4502 of Title 12 of the United States Code.

(Added by Stats. 2000, Ch. 978, Sec. 6. Effective January 1, 2001. Operative July 1, 2001, by Sec. 7 of Ch. 978.)



1785.20.3

(a) Any person who uses a consumer credit report in connection with the approval of credit based on an application for an extension of credit, and who discovers that the consumer’s first and last name, address, or social security number, on the credit application does not match, within a reasonable degree of certainty, the consumer’s first and last name, address or addresses, or social security number listed, if any, on the consumer credit report, shall take reasonable steps to verify the accuracy of the consumer’s first and last name, address, or social security number provided on the application to confirm that the extension of credit is not the result of identity theft, as defined in Section 1798.92.

(b) Any person who uses a consumer credit report in connection with the approval of credit based on an application for an extension of credit, and who has received notification pursuant to subdivision (k) of Section 1785.16 that the applicant has been a victim of identity theft, as defined in Section 1798.92, may not lend money or extend credit without taking reasonable steps to verify the consumer’s identity and confirm that the application for an extension of credit is not the result of identity theft.

(c) Any consumer who suffers damages as a result of a violation of this section by any person may bring an action in a court of appropriate jurisdiction against that person to recover actual damages, court costs, attorney’s fees, and punitive damages of not more than thirty thousand dollars ($30,000) for each violation, as the court deems proper.

(d) As used in this section, “identity theft” has the meaning given in subdivision (b) of Section 1798.92.

(e) For the purposes of this section, “extension of credit” does not include an increase in an existing open-end credit plan, as defined in Regulation Z of the Federal Reserve System (12 C.F.R. 226.2), or any change to or review of an existing credit account.

(f) If a consumer provides initial written notice to a creditor that he or she is a victim of identity theft, as defined in subdivision (d) of Section 1798.92, the creditor shall provide written notice to the consumer of his or her rights under subdivision (k) of Section 1785.16.

(g) The provisions of subdivisions (k) and (l) of Section 1785.16 do not apply to a consumer credit reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer credit reporting agency or the databases of multiple consumer credit reporting agencies, and does not maintain a permanent database of credit information from which new credit reports are produced.

(h) This section does not apply if one of the addresses at issue is a United States Army or Air Force post office address or a United States Fleet post office address.

(Amended by Stats. 2003, Ch. 41, Sec. 1. Effective January 1, 2004.)



1785.20.5

(a) Prior to requesting a consumer credit report for employment purposes, the user of the report shall provide written notice to the person involved. The notice shall inform the person that a report will be used, and shall identify the specific basis under subdivision (a) of Section 1024.5 of the Labor Code for use of the report. The notice shall also inform the person of the source of the report, and shall contain a box that the person may check off to receive a copy of the credit report. If the consumer indicates that he or she wishes to receive a copy of the report, the user shall request that a copy be provided to the person when the user requests its copy from the credit reporting agency. The report to the user and to the subject person shall be provided contemporaneously and at no charge to the subject person.

(b) Whenever employment involving a consumer is denied either wholly or partly because of information contained in a consumer credit report from a consumer credit reporting agency, the user of the consumer credit report shall so advise the consumer against whom the adverse action has been taken and supply the name and address or addresses of the consumer credit reporting agency making the report. No person shall be held liable for any violation of this section if he or she shows by a preponderance of the evidence that, at the time of the alleged violation, he or she maintained reasonable procedures to assure compliance with this section.

(Amended by Stats. 2011, Ch. 724, Sec. 1. Effective January 1, 2012.)



1785.21

(a) A user in its discretion may notify the consumer that upon request the user may contact the consumer reporting agency and request that the consumer reporting agency investigate the current status of an item or items of information contained in the consumer report if the consumer disputes the completeness or accuracy of an item or items of information as provided to the user.

(b) The consumer credit reporting agency may require identification from the user to insure the validity of the request and, in that regard, may require that the request be put in writing with proper identification.

(c) In the event that any such request is made and identification given in the form or manner demanded by the consumer credit reporting agency, such agency shall review the file of the consumer and report the current status of the disputed information to the user and the consumer by the most expeditious means possible.

(d) No user who furnishes information pursuant to this section shall be liable to any person for furnishing such information.

(Added by Stats. 1976, Ch. 666.)



1785.22

(a) A person may not procure a consumer credit report for the purpose of reselling the report or any information therein unless the person discloses to the consumer credit reporting agency which issues the report the identity of the ultimate end user and each permissible purpose for which the report is furnished to the end user of the consumer credit report or information therein.

(b) A person that procures a consumer credit report for the purpose of reselling the report or any information therein shall do all of the following:

(1) Establish and comply with reasonable procedures designed to ensure that the consumer credit report or information is resold by the person only for a purpose for which the report may be furnished under this title. These procedures shall include all of the following:

(A) Identification of each prospective user of the resold consumer credit report or information.

(B) Certification of each purpose for which the consumer credit report or information will be used.

(C) Certification that the consumer credit report or information will be used for no other purpose.

(2) Before reselling the consumer credit report or information, the person shall make reasonable efforts to verify the identities and certifications made under paragraph (1).

(Added by Stats. 1992, Ch. 1194, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 13 of Ch. 1194.)






CHAPTER 3.5 - Obligations of Furnishers of Credit Information

1785.25

(a) A person shall not furnish information on a specific transaction or experience to any consumer credit reporting agency if the person knows or should know the information is incomplete or inaccurate.

(b) A person who (1) in the ordinary course of business regularly and on a routine basis furnishes information to one or more consumer credit reporting agencies about the person’s own transactions or experiences with one or more consumers and (2) determines that information on a specific transaction or experience so provided to a consumer credit reporting agency is not complete or accurate, shall promptly notify the consumer credit reporting agency of that determination and provide to the consumer credit reporting agency any corrections to that information, or any additional information, that is necessary to make the information provided by the person to the consumer credit reporting agency complete and accurate.

(c) So long as the completeness or accuracy of any information on a specific transaction or experience furnished by any person to a consumer credit reporting agency is subject to a continuing dispute between the affected consumer and that person, the person may not furnish the information to any consumer credit reporting agency without also including a notice that the information is disputed by the consumer.

(d) A person who regularly furnishes information to a consumer credit reporting agency regarding a consumer who has an open-end credit account with that person, and which is closed by the consumer, shall notify the consumer credit reporting agency of the closure of that account by the consumer, in the information regularly furnished for the period in which the account is closed.

(e) A person who places a delinquent account for collection (internally or by referral to a third party), charges the delinquent account to profit or loss, or takes similar action, and subsequently furnishes information to a credit reporting agency regarding that action, shall include within the information furnished the approximate commencement date of the delinquency which gave rise to that action, unless that date was previously reported to the credit reporting agency. Nothing in this provision shall require that a delinquency must be reported to a credit reporting agency.

(f) Upon receiving notice of a dispute noticed pursuant to subdivision (a) of Section 1785.16 with regard to the completeness or accuracy of any information provided to a consumer credit reporting agency, the person that provided the information shall (1) complete an investigation with respect to the disputed information and report to the consumer credit reporting agency the results of that investigation before the end of the 30-business-day period beginning on the date the consumer credit reporting agency receives the notice of dispute from the consumer in accordance with subdivision (a) of Section 1785.16 and (2) review relevant information submitted to it.

(g) A person who furnishes information to a consumer credit reporting agency is liable for failure to comply with this section, unless the furnisher establishes by a preponderance of the evidence that, at the time of the failure to comply with this section, the furnisher maintained reasonable procedures to comply with those provisions.

(Amended by Stats. 1993, Ch. 285, Sec. 8. Effective August 2, 1993. Operative July 1, 1993, by Sec. 13 of Ch. 1194.)



1785.26

(a) As used in this section:

(1) “Creditor” includes an agent or assignee of a creditor, including an agent engaged in administering or collecting the creditor’s accounts.

(2) “Negative credit information” means information concerning the credit history of a consumer that, because of the consumer’s past delinquencies, late or irregular payment history, insolvency, or any form of default, would reasonably be expected to affect adversely the consumer’s ability to obtain or maintain credit. “Negative credit information” does not include information or credit histories arising from a nonconsumer transaction or any other credit transaction outside the scope of this title, nor does it include inquiries about a consumer’s credit record.

(b) A creditor may submit negative credit information concerning a consumer to a consumer credit reporting agency, only if the creditor notifies the consumer affected. After providing this notice, a creditor may submit additional information to a credit reporting agency respecting the same transaction or extension of credit that gave rise to the original negative credit information without providing additional notice.

(c) The notice shall be in writing and shall be delivered in person or mailed first class, postage prepaid, to the party’s last known address, prior to or within 30 days after the transmission of the negative credit information.

(1) The notice may be part of any notice of default, billing statement, or other correspondence, and may be included as preprinted or standard form language in any of these from the creditor to the consumer.

(2) The notice is sufficient if it is in substantially the following form:

“As required by law, you are hereby notified that a negative credit report reflecting on your credit record may be submitted to a credit reporting agency if you fail to fulfill the terms of your credit obligations.”

(3) The notice may, in the creditor’s discretion, be more specific than the form given in paragraph (2). The notice may include, but shall not be limited to, particular information regarding an account or information respecting the approximate date on which the creditor submitted or intends to submit a negative credit report.

(4) The giving of notice by a creditor as provided in this subdivision does not create any requirement for the creditor to actually submit negative credit information to a consumer credit reporting agency. However, this section shall not be construed to authorize the use of notice as provided in this subdivision in violation of the federal Fair Debt Collection Practices Act (15 U.S.C., Sec. 1592 et seq.).

(d) A creditor is liable for failure to provide notice pursuant to this section, unless the creditor establishes, by a preponderance of the evidence, that at the time of that failure to give notice the creditor maintained reasonable procedures to comply with this section.

(Added by Stats. 1992, Ch. 1194, Sec. 11. Effective January 1, 1993. Operative July 1, 1993, by Sec. 13 of Ch. 1194.)






CHAPTER 3.6 - Escrow Agent Rating Service

1785.28

(a) For the purposes of this section, the following definitions shall apply:

(1) Escrow means any transaction in which one person, for the purpose of effecting the sale, transfer, encumbering, or leasing of real or personal property to another person, delivers any written instrument, money, evidence of title to real or personal property, or other thing of value to a third person to be held by that third person until the happening of a specified event or the performance of a prescribed condition, when it is then to be delivered by that third person to a grantee, grantor, promisee, promisor, obligee, obligor, bailee, bailor, or any agent or employee of any of the latter.

(2) An escrow agent is any of the following:

(A) A natural person who performs escrow services for an entity licensed pursuant to the Escrow Law contained in Division 6 (commencing with Section 17000) of the Financial Code.

(B) A natural person performing escrow services for a title insurer admitted pursuant to Article 3 (commencing with Section 699) of Chapter 1 of Part 2 of Division 1 of the Insurance Code or an underwritten title company licensed pursuant to Article 3.7 (commencing with Section 12389) of Chapter 1 of Part 6 of Division 2 of the Insurance Code.

(C) A natural person performing escrow services for a controlled escrow company, as defined in Section 12340.6 of the Insurance Code.

(D) A natural person licensed pursuant to Division 4 (commencing with Section 10000) of the Business and Professions Code, who performs escrow services, in accordance with Section 17006 of the Financial Code.

(3) An escrow agent rating service is a person or entity that prepares a report, for compensation or in expectation of compensation, for use by a creditor in evaluating the capacity of an escrow agent to perform escrow services in connection with an extension of credit. An escrow agent rating service does not include either of the following:

(A) A creditor or an employee of a creditor evaluating an escrow agent in connection with an extension of credit by that creditor.

(B) An entity described in paragraph (2) for which a natural person performs escrow services as an employee or an independent contractor.

(4) An escrow agent rating service shall be considered a reseller of credit information within the meaning of Section 1785.22 if it assembles and merges information contained in the database or databases maintained by a consumer credit reporting agency.

(5) “Consumer” also means escrow agent.

(b) An escrow agent rating service shall comply with and be subject to the following sections of this title applicable to a consumer credit reporting agency:

(1) Subdivision (a) of Section 1785.10.

(2) Subdivision (b) of Section 1785.10, limited to the obligation to advise a consumer of his or her right to a decoded written version of a file.

(3) Subdivision (d) of Section 1785.10.

(4) Paragraph (2) of subdivision (a) of Section 1785.11.

(5) Section 1785.13.

(6) Section 1785.14.

(7) Paragraph (1) of subdivision (a) of Section 1785.15, limited to the right to request and receive a decoded written version of the file.

(8) Section 1785.16.

(9) Section 1785.18.

(c) An escrow agent rating service that acts as a reseller of credit information as described in paragraph (4) of subdivision (a) shall comply with and be subject to Section 1785.22.

(d) An escrow agent rating service shall establish policies and procedures reasonably intended to safeguard from theft or misuse any personally identifiable information it obtains from an escrow agent.

(e) An escrow agent who suffers damages as a result of the failure of an escrow agent rating service to comply with subdivision (b), (c), or (d) may bring an action in a court of competent jurisdiction pursuant to Section 1785.31 of the Civil Code.

(f) If an escrow agent rating service is also a consumer credit reporting agency as defined in subdivision (d) of Section 1785.3, nothing in this section shall be construed to suggest that an escrow agent reporting service that is also a consumer credit reporting agency is not otherwise required to comply with other provisions of this title applicable to consumer credit reporting agencies.

(g) Nothing in this section shall be construed to authorize a person, who was not otherwise legally authorized to perform escrow services prior to the effective date of this section, to legally perform escrow services.

(h) Nothing in this section is intended to alter the provisions of Section 17420 of the Financial Code, including the legal authority of an escrow agent to compensate an escrow agent rating service for a report prepared pursuant to paragraph (3) of subdivision (a).

(Added by Stats. 2013, Ch. 380, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 1785.28.6.)



1785.28.6

This chapter shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 380, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Chapter 3.6, commencing with Section 1785.28.)






CHAPTER 4 - Remedies

1785.30

Upon notification of the results of a consumer credit reporting agency’s reinvestigation pursuant to Section 1785.16, a consumer may make a written demand on any person furnishing information to the consumer credit reporting agency to correct any information that the consumer believes to be inaccurate. The person upon whom the written demand is made shall acknowledge the demand within 30 days. The consumer may require the consumer credit reporting agency to indicate on any subsequent reports issued during the dispute that the item or items of information are in dispute. If upon investigation the information is found to be inaccurate or incorrect, the consumer may require the consumer credit reporting agency to delete or correct the item or items of information within a reasonable time. If within 90 days the consumer credit reporting agency does not receive any information from the person requested to furnish the same or any communication relative to this information from this person, the consumer credit reporting agency shall delete the information from the report.

(Amended by Stats. 2004, Ch. 183, Sec. 31. Effective January 1, 2005.)



1785.31

(a) Any consumer who suffers damages as a result of a violation of this title by any person may bring an action in a court of appropriate jurisdiction against that person to recover the following:

(1) In the case of a negligent violation, actual damages, including court costs, loss of wages, attorney’s fees and, when applicable, pain and suffering.

(2) In the case of a willful violation:

(A) Actual damages as set forth in paragraph (1) above:

(B) Punitive damages of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000) for each violation as the court deems proper;

(C) Any other relief that the court deems proper.

(3) In the case of liability of a natural person for obtaining a consumer credit report under false pretenses or knowingly without a permissible purpose, an award of actual damages pursuant to paragraph (1) or subparagraph (A) of paragraph (2) shall be in an amount of not less than two thousand five hundred dollars ($2,500).

(b) Injunctive relief shall be available to any consumer aggrieved by a violation or a threatened violation of this title whether or not the consumer seeks any other remedy under this section.

(c) Notwithstanding any other provision of this section, any person who willfully violates any requirement imposed under this title may be liable for punitive damages in the case of a class action, in an amount that the court may allow. In determining the amount of award in any class action, the court shall consider among relevant factors the amount of any actual damages awarded, the frequency of the violations, the resources of the violator and the number of persons adversely affected.

(d) Except as provided in subdivision (e), the prevailing plaintiffs in any action commenced under this section shall be entitled to recover court costs and reasonable attorney’s fees.

(e) If a plaintiff brings an action pursuant to this section against a debt collector, as defined in subdivision (c) of Section 1788.2, and the basis for the action is related to the collection of a debt, whether issues relating to the debt collection are raised in the same or another proceeding, the debt collector shall be entitled to recover reasonable attorney’s fees upon a finding by the court that the action was not brought in good faith.

(f) If a plaintiff only seeks and obtains injunctive relief to compel compliance with this title, court costs and attorney’s fees shall be awarded pursuant to Section 1021.5 of the Code of Civil Procedure.

(g)  Nothing in this section is intended to affect remedies available under Section 128.5 of the Code of Civil Procedure.

(Amended by Stats. 1999, Ch. 836, Sec. 1. Effective January 1, 2000.)



1785.32

Except as provided in Section 1785.31, no consumer may bring any action or proceeding in the nature of defamation, invasion of privacy or negligence with respect to the reporting of information against any consumer reporting agency, any user of information, or any person who furnishes information to a consumer reporting agency, based on information disclosed pursuant to Section 1785.10, 1785.15 or 1785.20 of this title, except as to false information furnished with malice or willful intent to injure such consumer.

(Added by renumbering Section 1785.31 by Stats. 1976, Ch. 666.)



1785.33

An action to enforce any liability created under this chapter may be brought in any appropriate court of competent jurisdiction within two years from the date the plaintiff knew of, or should have known of, the violation of this title, but not more than seven years from the earliest date on which liability could have arisen, except that where a defendant has materially and willfully misrepresented any information required under this chapter to be disclosed to a consumer and the information so misrepresented is material to the establishment of the defendant’s liability to the consumer under this chapter, the action may be brought at any time within two years after the discovery by the consumer of the misrepresentation.

(Amended by Stats. 1997, Ch. 768, Sec. 5. Effective January 1, 1998. Operative July 1, 1998, by Sec. 7 of Ch. 768.)



1785.34

(a) Any consumer credit reporting agency or user of information against whom an action brought pursuant to Section 1681n or 1681o of Title 15 of the United States Code is pending shall not be subject to suit for the same act or omission under Section 1785.31.

(b) The entry of a final judgment against a consumer credit reporting agency or user of information in an action brought pursuant to the provisions of Section 1681n or 1681o of Title 15 of the United States Code shall be a bar to the maintenance of any action based on the same act or omission which might be brought under this chapter.

(Added by renumbering Section 1785.33 by Stats. 1976, Ch. 666.)



1785.35

This title does not apply to any consumer credit report that by its terms is limited to disclosures from public records relating to land and land titles and does not apply to any person whose records and files are maintained for the primary purpose of reporting those portions of the public records that impart constructive notice under the law of matters relating to land and land titles.

(Amended by Stats. 1999, Ch. 836, Sec. 2. Effective January 1, 2000.)



1785.36

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 8. Effective January 1, 2003.)









TITLE 1.61 - COMMERCIAL CREDIT REPORTS

1785.41

Consumer credit reporting is subject to the regulations of the Consumer Credit Reporting Agencies Act. Commercial credit reports, which differ significantly, are not subject to that act. The circumstances, business practices, and reports themselves differ sufficiently to make it impractical to include commercial credit reports under the Consumer Credit Reporting Agencies Act.

(Added by Stats. 1992, Ch. 101, Sec. 1. Effective January 1, 1993.)



1785.42

(a) “Commercial credit report” means any report provided to a commercial enterprise for a legitimate business purpose, relating to the financial status or payment habits of a commercial enterprise which is the subject of the report. It does not include a report subject to Title 1.6 (commencing with Section 1785.1), Title 1.6A (commencing with Section 1786), or a report prepared for commercial insurance underwriting, claims, or auditing purposes.

The term does not include (1) any report containing information related to transactions or experiences between the subject and the person making the report; (2) any authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device; or (3) any report in which a person who has been requested by a third party to make a specific extension of credit directly or indirectly to the subject conveys its decision with respect to that request.

(b) “Commercial credit reporting agency” means any person who, for monetary fees, dues, or on a cooperative nonprofit basis, provides commercial credit reports to third parties.

(c) “Subject” means the commercial enterprise about which a commercial credit report has been compiled.

(Amended by Stats. 1993, Ch. 285, Sec. 9. Effective August 2, 1993.)



1785.43

(a) Commercial credit reporting agencies may protect the identity of sources of information to be used in commercial credit reports.

(b) Upon the request of a representative of the subject of a report, the commercial credit reporting agency shall provide one printed copy of the subject’s commercial credit report in a format routinely made available to third parties, at a cost no greater than the cost usually charged to third parties.

(c) In the event that the subject of a commercial credit report believes the report contains an inaccurate statement of fact, a representative of the subject of the report may, within 30 days of receipt of the report pursuant to subdivision (b), file with the commercial credit reporting agency a written summary statement of not more than 50 words identifying the particular statement of fact that is disputed, and indicating the nature of the disagreement with the statement in the report. Within 30 days of receipt of a subject’s summary statement of disagreement, the commercial credit reporting agency shall either delete the disputed item of information from the report, or include in the report an indication that the subject’s summary statement of disagreement will be provided upon request.

(Added by Stats. 1992, Ch. 101, Sec. 1. Effective January 1, 1993.)



1785.44

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 9. Effective January 1, 2003.)






TITLE 1.6A - INVESTIGATIVE CONSUMER REPORTING AGENCIES

ARTICLE 1 - General Provisions

1786

The Legislature finds and declares as follows:

(a) Investigative consumer reporting agencies have assumed a vital role in collecting, assembling, evaluating, compiling, reporting, transmitting, transferring, or communicating information on consumers for employment and insurance purposes, and for purposes relating to the hiring of dwelling units, subpoenas and court orders, licensure, and other lawful purposes.

(b) There is a need to insure that investigative consumer reporting agencies exercise their grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to privacy.

(c) The crime of identity theft in this new computer era has exploded to become the fastest growing white collar crime in America.

(d) The unique nature of this crime means it can often go undetected for years without the victim being aware his identity has been misused.

(e) Because notice of identity theft is critical before the victim can take steps to stop and prosecute this crime, consumers are best protected if they are automatically given copies of any investigative consumer reports made on them.

(f) It is the purpose of this title to require that investigative consumer reporting agencies adopt reasonable procedures for meeting the needs of commerce for employment, insurance information, and information relating to the hiring of dwelling units in a manner which is fair and equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and proper utilization of the information in accordance with the requirements of this title.

(g) The Legislature hereby intends to regulate investigative consumer reporting agencies pursuant to this title in a manner which will best protect the interests of the people of the State of California.

(Amended by Stats. 2001, Ch. 354, Sec. 6. Effective January 1, 2002.)



1786.1

This title may be referred to as the Investigative Consumer Reporting Agencies Act.

(Added by Stats. 1975, Ch. 1272.)



1786.2

The following terms as used in this title have the meaning expressed in this section:

(a) The term “person” means any individual, partnership, corporation, limited liability company, trust, estate, cooperative, association, government or governmental subdivision or agency, or other entity. The term “person” as used in this title shall not be construed to require duplicative reporting by any individual, corporation, trust, estate, cooperative, association, government, or governmental subdivision or agency, or other entity involved in the same transaction.

(b) The term “consumer” means a natural individual who has made application to a person for employment purposes, for insurance for personal, family, or household purposes, or the hiring of a dwelling unit, as defined in subdivision (c) of Section 1940.

(c) The term “investigative consumer report” means a consumer report in which information on a consumer’s character, general reputation, personal characteristics, or mode of living is obtained through any means. The term does not include a consumer report or other compilation of information that is limited to specific factual information relating to a consumer’s credit record or manner of obtaining credit obtained directly from a creditor of the consumer or from a consumer reporting agency when that information was obtained directly from a potential or existing creditor of the consumer or from the consumer. Notwithstanding the foregoing, for transactions between investigative consumer reporting agencies and insurance institutions, agents, or insurance-support organizations subject to Article 6.6 (commencing with Section 791) of Chapter 1 of Part 2 of Division 1 of the Insurance Code, the term “investigative consumer report” shall have the meaning set forth in Section 791.02 of the Insurance Code.

(d) The term “investigative consumer reporting agency” means any person who, for monetary fees or dues, engages in whole or in part in the practice of collecting, assembling, evaluating, compiling, reporting, transmitting, transferring, or communicating information concerning consumers for the purposes of furnishing investigative consumer reports to third parties, but does not include any governmental agency whose records are maintained primarily for traffic safety, law enforcement, or licensing purposes, or any licensed insurance agent, insurance broker, or solicitor, insurer, or life insurance agent.

(e) The term “file,” when used in connection with information on any consumer, means all of the information on that consumer recorded and retained by an investigative consumer reporting agency regardless of how the information is stored.

(f) The term “employment purposes,” when used in connection with an investigative consumer report, means a report used for the purpose of evaluating a consumer for employment, promotion, reassignment, or retention as an employee.

(g) The term “medical information” means information on a person’s medical history or condition obtained directly or indirectly from a licensed physician, medical practitioner, hospital, clinic, or other medical or medically related facility.

(Amended by Stats. 2013, Ch. 444, Sec. 6. Effective January 1, 2014.)






ARTICLE 2 - Obligations of Investigative Consumer Reporting Agencies

1786.10

(a) Every investigative consumer reporting agency shall, upon request and proper identification of any consumer, allow the consumer to visually inspect all files maintained regarding the consumer at the time of the request.

(b) (1) All items of information shall be available for inspection, except that the sources of information, other than public records and records from databases available for sale, acquired solely for use in preparing an investigative consumer report and actually used for no other purpose need not be disclosed. However, if an action is brought under this title, those sources shall be available to the consumer under appropriate discovery procedures in the court in which the action is brought.

(2) This title shall not be interpreted to mean that investigative consumer reporting agencies are required to divulge to consumers the sources of investigative consumer reports, except in appropriate discovery procedures as outlined in this title.

(c) The investigative consumer reporting agency shall also identify the recipients of any investigative consumer report on the consumer that the investigative consumer reporting agency has furnished for either of the following purposes:

(1) For employment or insurance purposes within the three-year period preceding the request.

(2) For any other purpose within the three-year period preceding the request.

(d) The identification of a recipient under subdivision (c) shall include the name of the recipient or, if applicable, the trade name (written in full) under which the recipient conducts business and, upon request of the consumer, the address and telephone number of the recipient.

(e) The investigative consumer reporting agency shall also disclose the dates, original payees, and amounts of any checks or charges upon which is based any adverse characterization of the consumer, included in the file at the time of the disclosure.

(Amended by Stats. 2006, Ch. 538, Sec. 45. Effective January 1, 2007.)



1786.11

Every investigative consumer reporting agency that provides an investigative consumer report to a person other than the consumer shall make a copy of that report available, upon request and proper identification, to the consumer for at least two years after the date that the report is provided to the other person.

(Amended by Stats. 2002, Ch. 1029, Sec. 3. Effective September 28, 2002.)



1786.12

An investigative consumer reporting agency shall only furnish an investigative consumer report under the following circumstances:

(a) In response to the order of a court having jurisdiction to issue the order.

(b) In compliance with a lawful subpoena issued by a court of competent jurisdiction.

(c) In accordance with the written instructions of the consumer to whom it relates.

(d) To a person that it has reason to believe:

(1) Intends to use the information for employment purposes; or

(2) Intends to use the information serving as a factor in determining a consumer’s eligibility for insurance or the rate for any insurance; or

(3) Intends to use the information in connection with a determination of the consumer’s eligibility for a license or other benefit granted by a governmental instrumentality required by law to consider the applicant’s financial responsibility or status; or

(4) Intends to use the information in connection with an order of a court of competent jurisdiction to provide support where the imposition or enforcement of the order involves the consumer; or

(5) Intends to use the information in connection with the hiring of a dwelling unit, as defined in subdivision (c) of Section 1940.

(e) An investigative consumer reporting agency shall not prepare or furnish an investigative consumer report to a person described in subdivision (d) unless the agency has received the certification under paragraph (4) of subdivision (a) of Section 1786.16 from the person requesting the report.

(f) An investigative consumer reporting agency shall not furnish an investigative consumer report to a person described in subdivision (d) if that report contains medical information about a consumer, unless the consumer consents to the furnishing of the report.

(Amended by Stats. 1998, Ch. 988, Sec. 4. Effective January 1, 1999.)



1786.14

Notwithstanding the provisions of Section 1786.12 an investigative consumer reporting agency may furnish to a governmental agency a consumer’s name, address, former address, places of employment, or former places of employment.

(Added by Stats. 1975, Ch. 1272.)



1786.16

(a) Any person described in subdivision (d) of Section 1786.12 shall not procure or cause to be prepared an investigative consumer report unless the following applicable conditions are met:

(1) If an investigative consumer report is sought in connection with the underwriting of insurance, it shall be clearly and accurately disclosed in writing at the time the application form, medical form, binder, or similar document is signed by the consumer that an investigative consumer report regarding the consumer’s character, general reputation, personal characteristics, and mode of living may be made. If no signed application form, medical form, binder, or similar document is involved in the underwriting transaction, the disclosure shall be made to the consumer in writing and mailed or otherwise delivered to the consumer not later than three days after the report was first requested. The disclosure shall include the name and address of any investigative consumer reporting agency conducting an investigation, plus the nature and scope of the investigation requested, and a summary of the provisions of Section 1786.22.

(2) If, at any time, an investigative consumer report is sought for employment purposes other than suspicion of wrongdoing or misconduct by the subject of the investigation, the person seeking the investigative consumer report may procure the report, or cause the report to be made, only if all of the following apply:

(A) The person procuring or causing the report to be made has a permissible purpose, as defined in Section 1786.12.

(B) The person procuring or causing the report to be made provides a clear and conspicuous disclosure in writing to the consumer at any time before the report is procured or caused to be made in a document that consists solely of the disclosure, that:

(i) An investigative consumer report may be obtained.

(ii) The permissible purpose of the report is identified.

(iii) The disclosure may include information on the consumer’s character, general reputation, personal characteristics, and mode of living.

(iv) Identifies the name, address, and telephone number of the investigative consumer reporting agency conducting the investigation.

(v) Notifies the consumer in writing of the nature and scope of the investigation requested, including a summary of the provisions of Section 1786.22.

(vi) Notifies the consumer of the Internet Web site address of the investigative consumer reporting agency identified in clause (iv), or, if the agency has no Internet Web site address, the telephone number of the agency, where the consumer may find information about the investigative reporting agency’s privacy practices, including whether the consumer’s personal information will be sent outside the United States or its territories and information that complies with subdivision (d) of Section 1786.20. This clause shall become operative on January 1, 2012.

(C) The consumer has authorized in writing the procurement of the report.

(3) If an investigative consumer report is sought in connection with the hiring of a dwelling unit, as defined in subdivision (c) of Section 1940, the person procuring or causing the request to be made shall, not later than three days after the date on which the report was first requested, notify the consumer in writing that an investigative consumer report will be made regarding the consumer’s character, general reputation, personal characteristics, and mode of living. The notification shall also include the name and address of the investigative consumer reporting agency that will prepare the report and a summary of the provisions of Section 1786.22.

(4) The person procuring or causing the request to be made shall certify to the investigative consumer reporting agency that the person has made the applicable disclosures to the consumer required by this subdivision and that the person will comply with subdivision (b).

(5) The person procuring the report or causing it to be prepared agrees to provide a copy of the report to the subject of the investigation, as provided in subdivision (b).

(b) Any person described in subdivision (d) of Section 1786.12 who requests an investigative consumer report, in accordance with subdivision (a) regarding that consumer, shall do the following:

(1) Provide the consumer a means by which the consumer may indicate on a written form, by means of a box to check, that the consumer wishes to receive a copy of any report that is prepared. If the consumer wishes to receive a copy of the report, the recipient of the report shall send a copy of the report to the consumer within three business days of the date that the report is provided to the recipient, who may contract with any other entity to send a copy to the consumer. The notice to request the report may be contained on either the disclosure form, as required by subdivision (a), or a separate consent form. The copy of the report shall contain the name, address, and telephone number of the person who issued the report and how to contact them.

(2) Comply with Section 1786.40, if the taking of adverse action is a consideration.

(c) Subdivisions (a) and (b) do not apply to an investigative consumer report procured or caused to be prepared by an employer, if the report is sought for employment purposes due to suspicion held by an employer of wrongdoing or misconduct by the subject of the investigation.

(d) Those persons described in subdivision (d) of Section 1786.12 constitute the sole and exclusive class of persons who may cause an investigative consumer report to be prepared.

(Amended by Stats. 2010, Ch. 481, Sec. 1. Effective January 1, 2011.)



1786.18

(a) Except as authorized under subdivision (b), an investigative consumer reporting agency may not make or furnish any investigative consumer report containing any of the following items of information:

(1) Bankruptcies that, from the date of the order for relief, antedate the report by more than 10 years.

(2) Suits that, from the date of filing, and satisfied judgments that, from the date of entry, antedate the report by more than seven years.

(3) Unsatisfied judgments that, from the date of entry, antedate the report by more than seven years.

(4) Unlawful detainer actions where the defendant was the prevailing party or where the action is resolved by settlement agreement.

(5) Paid tax liens that, from the date of payment, antedate the report by more than seven years.

(6) Accounts placed for collection or charged to profit and loss that antedate the report by more than seven years.

(7) Records of arrest, indictment, information, misdemeanor complaint, or conviction of a crime that, from the date of disposition, release, or parole, antedate the report by more than seven years. These items of information shall no longer be reported if at any time it is learned that, in the case of a conviction, a full pardon has been granted or, in the case of an arrest, indictment, information, or misdemeanor complaint, a conviction did not result; except that records of arrest, indictment, information, or misdemeanor complaints may be reported pending pronouncement of judgment on the particular subject matter of those records.

(8) Any other adverse information that antedates the report by more than seven years.

(b) The provisions of subdivision (a) are not applicable in either of the following circumstances:

(1) If the investigative consumer report is to be used in the underwriting of life insurance involving, or that may reasonably be expected to involve, an amount of two hundred fifty thousand dollars ($250,000) or more.

(2) If the investigative consumer report is to be used by an employer who is explicitly required by a governmental regulatory agency to check for records that are prohibited by subdivision (a) when the employer is reviewing a consumer’s qualification for employment.

(c) Except as otherwise provided in Section 1786.28, an investigative consumer reporting agency shall not furnish an investigative consumer report that includes information that is a matter of public record and that relates to an arrest, indictment, conviction, civil judicial action, tax lien, or outstanding judgment, unless the agency has verified the accuracy of the information during the 30-day period ending on the date on which the report is furnished.

(d) An investigative consumer reporting agency shall not prepare or furnish an investigative consumer report on a consumer that contains information that is adverse to the interest of the consumer and that is obtained through a personal interview with a neighbor, friend, or associate of the consumer or with another person with whom the consumer is acquainted or who has knowledge of the item of information, unless either (1) the investigative consumer reporting agency has followed reasonable procedures to obtain confirmation of the information, from an additional source that has independent and direct knowledge of the information, or (2) the person interviewed is the best possible source of the information.

(Amended by Stats. 2009, Ch. 500, Sec. 11. Effective January 1, 2010.)



1786.20

(a) An investigative consumer reporting agency shall maintain reasonable procedures designed to avoid violations of Section 1786.18 and to limit furnishing of investigative consumer reports for the purposes listed under Section 1786.12. These procedures shall require that prospective users of the information identify themselves, certify the purposes for which the information is sought and that the information will be used for no other purposes, and make the certifications described in paragraph (4) of subdivision (a) of Section 1786.16. From the effective date of this title, the investigative consumer reporting agency shall keep a record of the purposes for which information is sought, as stated by the user. The investigative consumer reporting agency may assume that the purpose for which a user seeks information remains the same as that which a user has previously stated. The investigative consumer reporting agency shall inform the user that the user is obligated to notify the agency of any change in the purpose for which information will be used. An investigative consumer reporting agency shall make a reasonable effort to verify the identity of a new prospective user and the uses certified by the prospective user prior to furnishing the user any investigative consumer reports. An investigative consumer reporting agency may not furnish an investigative consumer report to a person unless it has a written agreement that the investigative consumer reports will be used by that person only for purposes listed in Section 1786.12.

(b) Whenever an investigative consumer reporting agency prepares an investigative consumer report, it shall follow reasonable procedures to assure maximum possible accuracy of the information concerning the individual about whom the report relates. An investigative consumer reporting agency shall retain the investigative consumer report for two years after the report is provided.

(c) An investigative consumer reporting agency may not make an inquiry for the purpose of preparing an investigative consumer report on a consumer for employment purposes if the making of the inquiry by an employer or prospective employer of the consumer would violate applicable federal or state equal employment opportunity law or regulation.

(d) (1) An investigative consumer reporting agency doing business in this state shall conspicuously post, as defined in subdivision (b) of Section 22577 of the Business and Professions Code, on its primary Internet Web site information describing its privacy practices with respect to its preparation and processing of investigative consumer reports. If the investigative consumer reporting agency does not have an Internet Web site, it shall, upon request, mail a written copy of the privacy statement to consumers. The privacy statement shall conspicuously include, but not be limited to, both of the following:

(A) A statement entitled “Personal Information Disclosure: United States or Overseas,” that indicates whether the personal information will be transferred to third parties outside the United States or its territories.

(B) A separate section that includes the name, mailing address, e-mail address, and telephone number of the investigative consumer reporting agency representatives who can assist a consumer with additional information regarding the investigative consumer reporting agency’s privacy practices or policies in the event of a compromise of his or her information.

(2) For purposes of this subdivision, “third party” shall include, but not be limited to, a contractor, foreign affiliate, wholly owned entity, or an employee of the investigative consumer reporting agency.

(e) An investigative consumer reporting agency shall be liable to a consumer who is the subject of a report if the consumer is harmed by any unauthorized access of the consumer’s personally identifiable information, act, or omission that occurs outside the United States or its territories as a result of the investigative consumer reporting agency negligently preparing or processing an investigative consumer report, or portion thereof, outside of the United States or its territories. Liability shall be in an amount equal to the sum of (1) any actual damages sustained by the consumer as a result of the unauthorized access, and (2) in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney’s fees, as determined by the court.

(Amended by Stats. 2010, Ch. 481, Sec. 2. Effective January 1, 2011.)



1786.22

(a) An investigative consumer reporting agency shall supply files and information required under Section 1786.10 during normal business hours and on reasonable notice.

(b) Files maintained on a consumer shall be made available for the consumer’s visual inspection, as follows:

(1) In person, if he appears in person and furnishes proper identification. A copy of his file shall also be available to the consumer for a fee not to exceed the actual costs of duplication services provided.

(2) By certified mail, if he makes a written request, with proper identification, for copies to be sent to a specified addressee. Investigative consumer reporting agencies complying with requests for certified mailings under this section shall not be liable for disclosures to third parties caused by mishandling of mail after such mailings leave the investigative consumer reporting agencies.

(3) A summary of all information contained in files on a consumer and required to be provided by Section 1786.10 shall be provided by telephone, if the consumer has made a written request, with proper identification for telephone disclosure, and the toll charge, if any, for the telephone call is prepaid by or charged directly to the consumer.

(c) The term “proper identification” as used in subdivision (b) shall mean that information generally deemed sufficient to identify a person. Such information includes documents such as a valid driver’s license, social security account number, military identification card, and credit cards. Only if the consumer is unable to reasonably identify himself with the information described above, may an investigative consumer reporting agency require additional information concerning the consumer’s employment and personal or family history in order to verify his identity.

(d) The investigative consumer reporting agency shall provide trained personnel to explain to the consumer any information furnished him pursuant to Section 1786.10.

(e) The investigative consumer reporting agency shall provide a written explanation of any coded information contained in files maintained on a consumer. This written explanation shall be distributed whenever a file is provided to a consumer for visual inspection as required under Section 1786.22.

(f) The consumer shall be permitted to be accompanied by one other person of his choosing, who shall furnish reasonable identification. An investigative consumer reporting agency may require the consumer to furnish a written statement granting permission to the consumer reporting agency to discuss the consumer’s file in such person’s presence.

(Amended by Stats. 1976, Ch. 666.)



1786.24

(a) If the completeness or accuracy of any item of information contained in his or her file is disputed by a consumer, and the dispute is conveyed directly to the investigative consumer reporting agency by the consumer, the investigative consumer reporting agency shall, without charge, reinvestigate and record the current status of the disputed information or delete the item from the file in accordance with subdivision (c), before the end of the 30-day period beginning on the date on which the agency receives the notice of the dispute from the consumer.

(b) The agency shall notify any person who provided information in dispute at the address and in the manner specified by that person. The notice shall include all relevant information regarding the dispute that the investigative consumer reporting agency has received from the consumer. The agency shall also promptly provide to the person who provided the information in dispute all relevant information regarding the dispute that is received by the agency from the consumer during the reinvestigation.

(c) In conducting a reinvestigation, the investigative consumer reporting agency shall review and consider all relevant information submitted by the consumer with respect to the disputed item of information.

(d) Notwithstanding subdivision (a), an investigative consumer reporting agency may terminate a reinvestigation of information disputed by a consumer if the investigative consumer reporting agency reasonably determines that the dispute is frivolous or irrelevant, including by reason of a failure by a consumer to provide sufficient information to investigate the disputed information. Upon making a determination that a dispute is frivolous or irrelevant, the investigative consumer reporting agency shall notify the consumer, by mail or, if authorized by the consumer for that purpose, by any other means available to the agency. In this notification, the investigative consumer reporting agency shall state the specific reasons why it has determined that the consumer’s dispute is frivolous or irrelevant and provide a description of any information required to investigate the disputed information, that may consist of a standardized form describing the general nature of the required information.

(e) If a reinvestigation is made and, after reinvestigation, the disputed item of information is found to be inaccurate, incomplete, or cannot be verified by the evidence submitted, the investigative consumer reporting agency shall promptly delete that information from the consumer’s file or modify the information, as appropriate, based on the results of the reinvestigation, and shall notify the consumer that the information has been deleted or modified. The consumer reporting agency shall also notify any and all sources from which the disputed information was obtained and inform them in writing of the reasons and results of the reinvestigation, and send a copy of this notification to the consumer. In accordance with subdivision (b) of Section 1786.10, the copy of the notification sent to the consumer need not reveal the identity of the source of information, unless otherwise required by law.

(f) No information may be reinserted in the file of a consumer after having been deleted pursuant to this section, unless the person who furnished the information verifies that the information is complete and accurate. If any information deleted from the file of a consumer is reinserted in the file, the investigative consumer reporting agency shall promptly notify the consumer of the reinsertion in writing or, if authorized by the consumer for that purpose, by any other means available to the agency. As part of, or in addition to, this notice, the investigative consumer reporting agency shall provide to the consumer in writing (1) a statement that the disputed information has been reinserted, (2) the name, address, and telephone number of any furnisher of information contacted or that contacted the investigative consumer reporting agency in connection with the reinsertion, and the telephone number of the furnisher, if reasonably available, and (3) a notice that the consumer has the right to a reinvestigation of the information reinserted by the investigative consumer reporting agency and to add a statement to his or her file disputing the accuracy or completeness of the information.

(g) An investigative consumer reporting agency shall provide notice to the consumer of the results of any reinvestigation under this section by mail or, if authorized by the consumer for that purpose, by other means available to the agency. The notice shall include (1) a statement that the reinvestigation is completed, (2) an investigative consumer report that is based on the consumer’s file as that file is revised as a result of the reinvestigation, (3) a description or indication of any changes made in the investigative consumer report as a result of those revisions to the consumer’s file, (4) a notice that, if requested by the consumer, a description of the procedure used to determine the accuracy and completeness of the information shall be provided to the consumer by the investigative consumer reporting agency, including the name, business address, and telephone number of any furnisher of information contacted in connection with that information, (5) a notice that the consumer has the right to add a statement to the consumer’s file disputing the accuracy or completeness of the information, and (6) a notice that the consumer has the right to request that the investigative consumer reporting agency furnish notifications under subdivision (k).

(h) The presence of information in the consumer’s file that contradicts the contention of the consumer shall not, in and of itself, constitute reasonable grounds for believing the dispute is frivolous or irrelevant.

(i) If the investigative consumer reporting agency determines that the dispute is frivolous or irrelevant, or if the reinvestigation does not resolve the dispute, or if the information is reinserted into the file of a consumer pursuant to subdivision (f), the consumer may file a brief statement setting forth the nature of the dispute. The investigative consumer reporting agency may limit these statements to not more than 500 words if it provides the consumer with assistance in writing a clear summary of the dispute.

(j) If a statement of dispute is filed, the investigative consumer reporting agency shall, in any subsequent investigative consumer report containing the information in question, clearly note that the information is disputed by the consumer and shall include in the report either the statement of the consumer or a clear and accurate summary thereof.

(k) Following the deletion of information from the file of a consumer pursuant to this section, or following the filing of a dispute pursuant to subdivision (i), the investigative consumer reporting agency shall, at the request of the consumer, furnish notification that the item of information has been deleted or that the item of information is disputed. In the case of disputed information, the notification shall include the statement or summary of the dispute filed pursuant to subdivision (i). This notification shall be furnished to any person who has, within two years prior to the deletion or the filing of the dispute, received an investigative consumer report concerning the consumer for employment purposes, or who has, within one year of the deletion or the filing of the dispute, received an investigative consumer report concerning the consumer for any other purpose, if these investigative consumer reports contained the deleted or disputed information, unless the consumer specifically requests in writing that this notification not be given to all persons or to any specified persons. The investigative consumer reporting agency shall clearly and conspicuously disclose to the consumer his or her rights to make a request that this notification not be made.

(l) An investigative consumer reporting agency shall maintain reasonable procedures designed to prevent the reappearance in the file of a consumer and in investigative consumer reports information that has been deleted pursuant to this section and not reinserted pursuant to subdivision (f).

(m) If the dispute of a consumer is resolved by deletion of the disputed information within three business days, beginning with the day the investigative consumer reporting agency receives notice of the dispute in accordance with subdivision (a), the investigative consumer reporting agency is exempt from requirements for further action under subdivisions (g), (i), and (j), if the agency: (1) provides prompt notice of the deletion to the consumer by telephone, (2) provides written confirmation of the deletion and a copy of an investigative consumer report of the consumer that is based on the file of a consumer after the deletion, and (3) includes, in the telephone notice or in a written notice that accompanies the confirmation and report, a statement of the consumer’s right to request under subdivision (k) that the agency not furnish notifications under that subdivision.

(n) Any investigative consumer reporting agency that compiles and maintains files on consumers on a nationwide basis, as defined in the federal Fair Credit Reporting Act, as amended (15 U.S.C. Sec. 1681 et seq.), shall implement an automated system through which furnishers of information to that agency may report the results of a reinvestigation that finds incomplete or inaccurate information in the file of a consumer to other investigative consumer reporting agencies.

(o) All actions to be taken by an investigative consumer reporting agency under this section are governed by the applicable time periods specified in Section 611 of the federal Fair Credit Reporting Act, as amended (15 U.S.C. Sec. 1681i).

(Amended by Stats. 2004, Ch. 183, Sec. 32. Effective January 1, 2005.)



1786.26

(a)  Except as otherwise provided in subdivision (c), an investigative consumer reporting agency may charge a consumer a fee not exceeding eight dollars ($8) for making disclosures to the consumer pursuant to Sections 1786.10, 1786.11, and 1786.22. Any charges shall be indicated to the consumer prior to disclosure.

(b)  An investigative consumer reporting agency shall not impose any charge for providing notice to a consumer required under Section 1786.24, furnishing an investigative consumer report pursuant to Section 1786.24, or notifying a person pursuant to subdivision (k) of Section 1786.24 of the deletion of information that is found to be inaccurate or that cannot be verified.

(c)  Upon the request of the consumer, an investigative consumer reporting agency shall make all disclosures pursuant to Section 1786.10 and 1786.22 once during any 12-month period without charge to that consumer if the consumer certifies in writing that he or she (1) is unemployed and intends to apply for employment in the 60-day period beginning on the date the certification is made, (2) is a recipient of public welfare assistance, or (3) has reason to believe that the file on the consumer at the investigative consumer reporting agency contains inaccurate information due to fraud.

(d)  An investigative consumer reporting agency shall not impose any charge on a consumer for providing any notification or making any disclosure required by this title, except as authorized by this section.

(Amended by Stats. 2001, Ch. 354, Sec. 14. Effective January 1, 2002.)



1786.28

(a) Each investigative consumer reporting agency that collects, assembles, evaluates, compiles, reports, transmits, transfers, or communicates items of information concerning consumers which are matters of public record shall specify in any report containing public record information the source from which this information was obtained, including the particular court, if applicable, and the date that this information was initially reported or publicized.

(b) A consumer reporting agency which furnishes a consumer report for employment purposes and which for that purpose compiles, collects, assembles, evaluates, reports, transmits, transfers, or communicates items of information on consumers which are matters of public record and are likely to have an adverse effect upon a consumer’s ability to obtain employment shall in addition maintain strict procedures designed to insure that whenever public record information which is likely to have an adverse effect on a consumer’s ability to obtain employment is reported it is complete and up to date. For purposes of this paragraph, items of public record relating to arrests, indictments, convictions, suits, tax liens, and outstanding judgments shall be considered up to date if the current public record status of the item at the time of the report is reported.

(Amended by Stats. 2001, Ch. 354, Sec. 15. Effective January 1, 2002.)



1786.29

An investigative consumer reporting agency shall provide the following notices on the first page of an investigative consumer report:

(a) A notice in at least 12-point boldface type setting forth that the report does not guarantee the accuracy or truthfulness of the information as to the subject of the investigation, but only that it is accurately copied from public records, and information generated as a result of identity theft, including evidence of criminal activity, may be inaccurately associated with the consumer who is the subject of the report.

(b) An investigative consumer reporting agency shall provide a consumer seeking to obtain a copy of a report or making a request to review a file, a written notice in simple, plain English and Spanish setting forth the terms and conditions of his or her right to receive all disclosures, as provided in Section 1786.26.

(Amended by Stats. 2002, Ch. 1030, Sec. 5. Effective September 28, 2002.)



1786.30

Whenever an investigative consumer reporting agency prepares an investigative consumer report, no adverse information in the report (other than information that is a matter of public record, the status of which has been updated pursuant to Section 1786.28) may be included in a subsequent investigative consumer report unless that adverse information has been verified in the process of making the subsequent investigative consumer report, or the adverse information was received within the three-month period preceding the date the subsequent report is furnished.

(Amended by Stats. 1998, Ch. 988, Sec. 10. Effective January 1, 1999.)



1786.40

(a) Whenever insurance for personal, family, or household purposes, employment, or the hiring of a dwelling unit involving a consumer is denied, or the charge for that insurance or the hiring of a dwelling unit is increased, under circumstances in which a report regarding the consumer was obtained from an investigative consumer reporting agency, the user of the investigative consumer report shall so advise the consumer against whom the adverse action has been taken and supply the name and address of the investigative consumer reporting agency making the report.

(b) Whenever insurance for personal, family, or household purposes involving a consumer is denied or the charge for that insurance is increased, either wholly or in part because of information bearing upon the consumer’s general reputation, personal characteristics, or mode of living, that was obtained from a person other than an investigative consumer reporting agency, the consumer, or another person related to the consumer and acting on the consumer’s behalf, the user of the information shall, within a reasonable period of time, and upon the consumer’s written request for the reasons for the adverse action received within 60 days after learning of the adverse action, disclose the nature and substance of the information to the consumer. The user of the information shall clearly and accurately disclose to the consumer his or her right to make this written request at the time the adverse action is communicated to the consumer.

(Added by Stats. 2002, Ch. 1030, Sec. 6. Effective September 28, 2002.)






ARTICLE 4 - Remedies

1786.50

(a) An investigative consumer reporting agency or user of information that fails to comply with any requirement under this title with respect to an investigative consumer report is liable to the consumer who is the subject of the report in an amount equal to the sum of all the following:

(1) Any actual damages sustained by the consumer as a result of the failure or, except in the case of class actions, ten thousand dollars ($10,000), whichever sum is greater.

(2) In the case of any successful action to enforce any liability under this chapter, the costs of the action together with reasonable attorney’s fees as determined by the court.

(b) If the court determines that the violation was grossly negligent or willful, the court may, in addition, assess, and the consumer may recover, punitive damages.

(c) Notwithstanding subdivision (a), an investigative consumer reporting agency or user of information that fails to comply with any requirement under this title with respect to an investigative consumer report shall not be liable to a consumer who is the subject of the report where the failure to comply results in a more favorable investigative consumer report than if there had not been a failure to comply.

(Amended by Stats. 2003, Ch. 146, Sec. 2. Effective January 1, 2004.)



1786.52

Nothing in this chapter shall in any way affect the right of any consumer to maintain an action against an investigative consumer reporting agency, a user of an investigative consumer report, or an informant for invasion of privacy or defamation.

An action to enforce any liability created under this title may be brought in any appropriate court of competent jurisdiction within two years from the date of discovery.

(a) Any investigative consumer reporting agency or user of information against whom an action brought pursuant to Section 1681n or 1681o of Title 15 of the United States Code is pending shall not be subject to suit for the same act or omission under Section 1786.50.

(b) The entry of a final judgment against the investigative consumer reporting agency or user of information in an action brought pursuant to the provisions of Section 1681n or 1681o of Title 15 of the United States Code shall be a bar to the maintenance of any action based on the same act or omission which might be brought under this title.

(Amended by Stats. 2001, Ch. 354, Sec. 19. Effective January 1, 2002.)



1786.53

(a) Any person who collects, assembles, evaluates, compiles, reports, transmits, transfers, or communicates information on a consumer’s character, general reputation, personnel characteristics, or mode of living, for employment purposes, which are matters of public record, and does not use the services of an investigative consumer reporting agency, shall provide that information to the consumer pursuant to subdivision (b). For purposes of this section:

(1) “Adverse action,” as relating to employment, means a denial of employment or any decision made for an employment purpose that adversely affects any current or prospective employee.

(2) The term “person” does not include an agency subject to the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8).

(3) “Public records” means records documenting an arrest, indictment, conviction, civil judicial action, tax lien, or outstanding judgment.

(b) (1) Any person described in subdivision (a), or any person who receives information pursuant to subdivision (a), shall provide a copy of the related public record to the consumer within seven days after receipt of the information, regardless of whether the information is received in a written or oral form.

(2) Any person shall provide on any job application form, or any other written form, a box that, if checked by the consumer, permits the consumer to waive his or her right to receive a copy of any public record obtained pursuant to this section.

(3) If any person obtains a public record pursuant to this section for the purpose of conducting an investigation for suspicion of wrongdoing or misconduct by the subject of the investigation, the person may withhold the information until the completion of the investigation. Upon completion, the person shall provide a copy of the public record pursuant to paragraph (1), unless the consumer waived his or her rights pursuant to paragraph (2).

(4) If any person takes any adverse action as a result of receiving information pursuant to subdivision (a), the person shall provide to the consumer a copy of the public record, regardless of whether the consumer waived his or her rights pursuant to paragraph (2).

(c) Nothing in subdivision (a) or (b) requires any person to provide the same information to any consumer on more than one occasion.

(Amended by Stats. 2002, Ch. 1030, Sec. 7. Effective September 28, 2002.)



1786.54

This title does not apply to any investigative consumer report which by its terms is limited to disclosures from public records relating to land and land titles or which is a report issued preliminary to the issuance of a policy of title insurance, and it does not apply to any person whose records are maintained for the primary purpose of reporting those portions of public records which impart constructive notice under the law of matters relating to land and land titles and which may be issued as the basis for the issuance of a policy of title insurance.

(Added by Stats. 1975, Ch. 1272.)



1786.55

Nothing in this chapter is intended to modify Section 1198.5 of the Labor Code or existing law concerning information obtained by an employer or employment agency without the use of the services of an investigative consumer reporting agency for employment reference checks, background investigations, credential verifications, or employee investigations, except as provided in Section 1786.53. Nothing in this chapter is intended to change or supersede existing law related to privileged attorney-client communications or attorney work product, or require the production or disclosure of that information.

(Added by Stats. 2002, Ch. 1030, Sec. 8. Effective September 28, 2002.)



1786.56

If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(Added by Stats. 1975, Ch. 1272.)



1786.57

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 10. Effective January 1, 2003.)



1786.60

Notwithstanding subdivision (a) of Section 1798.85, prior to July 1, 2004, any financial institution may print the social security number of an individual on any account statement or similar document mailed to that individual, if the social security number is provided in connection with a transaction governed by the rules of the National Automated Clearing House Association, or a transaction initiated by a federal governmental entity through an automated clearing house network.

(Amended by Stats. 2003, Ch. 907, Sec. 4. Effective January 1, 2004.)









TITLE 1.6B - CONSUMER CREDIT DENIAL

ARTICLE 1 - General Provisions

1787.1

This title may be cited as “The Holden Credit Denial Disclosure Act of 1976.”

(Added by Stats. 1976, Ch. 1072.)



1787.2

(a) Within 30 days, or at a later reasonable time as specified in federal law or regulations, after receipt of a completed written application for credit, a creditor shall notify the applicant of its action on the application.

(b) Each applicant denied credit shall be entitled to a statement of reasons for such action from the creditor. A creditor satisfies this obligation by:

(1) Providing statements of reasons in writing as a matter of course to applicants denied credit; or

(2) Giving written notification of credit denial which discloses:

(i) The applicant’s right to a statement of reasons within 30 days after receipt by the creditor of a request made within 60 days after such notification; and

(ii) The identity and address of the person or office from which the statement of reasons may be obtained.

(3) The statement of reasons may be given orally if the written notification advises the applicant of the right to have the statement of reasons confirmed in writing on written request.

(c) A statement of reasons meets the requirements of this section only if it contains the specific reasons for the credit denial.

(d) Where a creditor has been requested by a third party to make a specific extension of credit directly or indirectly to an applicant, the notification and statement of reasons required by this section may be made directly by such creditor, or indirectly through the third party, provided in either case that the identity of the creditor is disclosed.

(e) For purposes of this section:

(1) The term “applicant” means a natural person who applies for credit primarily for personal, family or household purposes.

(2) The term “credit denial” means a denial or revocation of credit, a change in the terms of an existing credit arrangement, or a refusal to grant credit in substantially the amount or on substantially the terms requested. Such term does not include a refusal to extend additional credit under an existing credit arrangement where the applicant is delinquent or otherwise in default, or where such additional credit would exceed a previously established credit limit without a specific written application or written request for an increase in the credit limit.

(3) The term “creditor” refers only to creditors who regularly extend, or arrange for the extension of, credit whether in connection with loans, sales of property or services, or otherwise.

(f) Nothing in this section shall be construed to limit any authority, derived from other provisions of law, of any state department or agency.

(Added by Stats. 1976, Ch. 1072.)






ARTICLE 2 - Remedies

1787.3

(a) Any creditor who fails to comply with any requirement of Section 1787.2 shall be liable for any actual damages sustained by an applicant as a result of such failure.

(b) Any creditor, other than a government or governmental subdivision or agency, who fails to comply with any requirement imposed under this title shall be liable to the aggrieved applicant for punitive damages in an amount not greater than ten thousand dollars ($10,000), in addition to any actual damages provided in subdivision (a), except that in the case of a class action the total recovery under this subdivision shall not exceed the lesser of five hundred thousand dollars ($500,000) or 1 percent of the net worth of the creditor. In determining the amount of such damages in any action, the court shall consider, among other relevant factors, the amount of any actual damages awarded, the frequency and persistence of failures of compliance by the creditor, the resources of the creditor, the number of persons adversely affected, and the extent to which the creditor’s failure of compliance was intentional.

(c) In the case of any action brought by an aggrieved applicant under subdivision (a) or (b), the costs of the action, together with a reasonable attorney’s fee as determined by the court, shall be added to any damages awarded by the court.

(d) No provision of this title imposing liability shall apply to any act done or omitted in good faith in conformity with any official rule, regulation, or interpretation thereby by the Board of Governors of the Federal Reserve System or in conformity with any interpretation or approval by an official or employee of the Federal Reserve System duly authorized by the board to issue such interpretations or approvals under such procedures as the board may prescribe therefor, notwithstanding that after such act or omission has occurred, such rule, regulation, interpretation, or approval is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

(e) Actions alleging a failure to comply with any requirement of Section 1787.2 shall be brought within two years from the date of the occurrence of the violation.

(Added by Stats. 1976, Ch. 1072.)



1787.4

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 11. Effective January 1, 2003.)









TITLE 1.6C - FAIR DEBT COLLECTION PRACTICES

ARTICLE 1 - General Provisions

1788

This title may be cited as the Rosenthal Fair Debt Collection Practices Act.

(Amended by Stats. 2000, Ch. 375, Sec. 5. Effective January 1, 2001.)



1788.1

(a) The Legislature makes the following findings:

(1) The banking and credit system and grantors of credit to consumers are dependent upon the collection of just and owing debts. Unfair or deceptive collection practices undermine the public confidence which is essential to the continued functioning of the banking and credit system and sound extensions of credit to consumers.

(2) There is need to ensure that debt collectors and debtors exercise their responsibilities to one another with fairness, honesty and due regard for the rights of the other.

(b) It is the purpose of this title to prohibit debt collectors from engaging in unfair or deceptive acts or practices in the collection of consumer debts and to require debtors to act fairly in entering into and honoring such debts, as specified in this title.

(Added by Stats. 1977, Ch. 907.)



1788.2

(a) Definitions and rules of construction set forth in this section are applicable for the purpose of this title.

(b) The term “debt collection” means any act or practice in connection with the collection of consumer debts.

(c) The term “debt collector” means any person who, in the ordinary course of business, regularly, on behalf of himself or herself or others, engages in debt collection. The term includes any person who composes and sells, or offers to compose and sell, forms, letters, and other collection media used or intended to be used for debt collection, but does not include an attorney or counselor at law.

(d) The term “debt” means money, property or their equivalent which is due or owing or alleged to be due or owing from a natural person to another person.

(e) The term “consumer credit transaction” means a transaction between a natural person and another person in which property, services or money is acquired on credit by that natural person from such other person primarily for personal, family, or household purposes.

(f) The terms “consumer debt” and “consumer credit” mean money, property or their equivalent, due or owing or alleged to be due or owing from a natural person by reason of a consumer credit transaction.

(g) The term “person” means a natural person, partnership, corporation, limited liability company, trust, estate, cooperative, association or other similar entity.

(h) Except as provided in Section 1788.18, the term “debtor” means a natural person from whom a debt collector seeks to collect a consumer debt which is due and owing or alleged to be due and owing from such person.

(i) The term “creditor” means a person who extends consumer credit to a debtor.

(j) The term “consumer credit report” means any written, oral or other communication of any information by a consumer reporting agency bearing on a consumer’s creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer’s eligibility for (1) credit or insurance to be used primarily for person, family, or household purposes, or (2) employment purposes, or (3) other purposes authorized under any applicable federal or state law or regulation. The term does not include (a) any report containing information solely as to transactions or experiences between the consumer and the person making the report; (b) any authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device; or (c) any report in which a person who has been requested by a third party to make a specific extension of credit directly or indirectly to a consumer conveys his or her decision with respect to that request, if the third party advises the consumer of the name and address of the person to whom the request was made and such person makes the disclosures to the consumer required under any applicable federal or state law or regulation.

(k) The term “consumer reporting agency” means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer credit reports to third parties, and which uses any means or facility for the purpose of preparing or furnishing consumer credit reports.

(Amended by Stats. 2006, Ch. 521, Sec. 1. Effective January 1, 2007.)



1788.3

Nothing contained in this title shall be construed to prohibit a credit union chartered under Division 5 (commencing with Section 14000) of the Financial Code or under the Federal Credit Union Act (Chapter 14 (commencing with Section 1751) of Title 12 of the United States Code) from providing information to an employer when the employer is ordinarily and necessarily entitled to receive such information because he is an employee, officer, committee member, or agent of such credit union.

(Added by Stats. 1977, Ch. 907.)






ARTICLE 2 - Debt Collector Responsibilities

1788.10

No debt collector shall collect or attempt to collect a consumer debt by means of the following conduct:

(a) The use, or threat of use, of physical force or violence or any criminal means to cause harm to the person, or the reputation, or the property of any person;

(b) The threat that the failure to pay a consumer debt will result in an accusation that the debtor has committed a crime where such accusation, if made, would be false;

(c) The communication of, or threat to communicate to any person the fact that a debtor has engaged in conduct, other than the failure to pay a consumer debt, which the debt collector knows or has reason to believe will defame the debtor;

(d) The threat to the debtor to sell or assign to another person the obligation of the debtor to pay a consumer debt, with an accompanying false representation that the result of such sale or assignment would be that the debtor would lose any defense to the consumer debt;

(e) The threat to any person that nonpayment of the consumer debt may result in the arrest of the debtor or the seizure, garnishment, attachment or sale of any property or the garnishment or attachment of wages of the debtor, unless such action is in fact contemplated by the debt collector and permitted by the law; or

(f) The threat to take any action against the debtor which is prohibited by this title.

(Added by Stats. 1977, Ch. 907.)



1788.11

No debt collector shall collect or attempt to collect a consumer debt by means of the following practices:

(a) Using obscene or profane language;

(b) Placing telephone calls without disclosure of the caller’s identity, provided that an employee of a licensed collection agency may identify himself by using his registered alias name as long as he correctly identifies the agency he represents;

(c) Causing expense to any person for long distance telephone calls, telegram fees or charges for other similar communications, by misrepresenting to such person the purpose of such telephone call, telegram or similar communication;

(d) Causing a telephone to ring repeatedly or continuously to annoy the person called; or

(e) Communicating, by telephone or in person, with the debtor with such frequency as to be unreasonable and to constitute an harassment to the debtor under the circumstances.

(Added by Stats. 1977, Ch. 907.)



1788.12

No debt collector shall collect or attempt to collect a consumer debt by means of the following practices:

(a) Communicating with the debtor’s employer regarding the debtor’s consumer debt unless such a communication is necessary to the collection of the debt, or unless the debtor or his attorney has consented in writing to such communication. A communication is necessary to the collection of the debt only if it is made for the purposes of verifying the debtor’s employment, locating the debtor, or effecting garnishment, after judgment, of the debtor’s wages, or in the case of a medical debt for the purpose of discovering the existence of medical insurance. Any such communication, other than a communication in the case of a medical debt by a health care provider or its agent for the purpose of discovering the existence of medical insurance, shall be in writing unless such written communication receives no response within 15 days and shall be made only as many times as is necessary to the collection of the debt. Communications to a debtor’s employer regarding a debt shall not contain language that would be improper if the communication were made to the debtor. One communication solely for the purpose of verifying the debtor’s employment may be oral without prior written contact.

(b) Communicating information regarding a consumer debt to any member of the debtor’s family, other than the debtor’s spouse or the parents or guardians of the debtor who is either a minor or who resides in the same household with such parent or guardian, prior to obtaining a judgment against the debtor, except where the purpose of the communication is to locate the debtor, or where the debtor or his attorney has consented in writing to such communication;

(c) Communicating to any person any list of debtors which discloses the nature or existence of a consumer debt, commonly known as “deadbeat lists”, or advertising any consumer debt for sale, by naming the debtor; or

(d) Communicating with the debtor by means of a written communication that displays or conveys any information about the consumer debt or the debtor other than the name, address and telephone number of the debtor and the debt collector and which is intended both to be seen by any other person and also to embarrass the debtor.

(e) Notwithstanding the foregoing provisions of this section, the disclosure, publication or communication by a debt collector of information relating to a consumer debt or the debtor to a consumer reporting agency or to any other person reasonably believed to have a legitimate business need for such information shall not be deemed to violate this title.

(Amended by Stats. 1978, Ch. 390.)



1788.13

No debt collector shall collect or attempt to collect a consumer debt by means of the following practices:

(a) Any communication with the debtor other than in the name either of the debt collector or the person on whose behalf the debt collector is acting;

(b) Any false representation that any person is an attorney or counselor at law;

(c) Any communication with a debtor in the name of an attorney or counselor at law or upon stationery or like written instruments bearing the name of the attorney or counselor at law, unless such communication is by an attorney or counselor at law or shall have been approved or authorized by such attorney or counselor at law;

(d) The representation that any debt collector is vouched for, bonded by, affiliated with, or is an instrumentality, agent or official of any federal, state or local government or any agency of federal, state or local government, unless the collector is actually employed by the particular governmental agency in question and is acting on behalf of such agency in the debt collection matter;

(e) The false representation that the consumer debt may be increased by the addition of attorney’s fees, investigation fees, service fees, finance charges, or other charges if, in fact, such fees or charges may not legally be added to the existing obligation;

(f) The false representation that information concerning a debtor’s failure or alleged failure to pay a consumer debt has been or is about to be referred to a consumer reporting agency;

(g) The false representation that a debt collector is a consumer reporting agency;

(h) The false representation that collection letters, notices or other printed forms are being sent by or on behalf of a claim, credit, audit or legal department;

(i) The false representation of the true nature of the business or services being rendered by the debt collector;

(j) The false representation that a legal proceeding has been, is about to be, or will be instituted unless payment of a consumer debt is made;

(k) The false representation that a consumer debt has been, is about to be, or will be sold, assigned, or referred to a debt collector for collection; or

(l) Any communication by a licensed collection agency to a debtor demanding money unless the claim is actually assigned to the collection agency.

(Amended by Stats. 1980, Ch. 1126, Sec. 7.)



1788.14

No debt collector shall collect or attempt to collect a consumer debt by means of the following practices:

(a) Obtaining an affirmation from a debtor of a consumer debt which has been discharged in bankruptcy, without clearly and conspicuously disclosing to the debtor, in writing, at the time such affirmation is sought, the fact that the debtor is not legally obligated to make such affirmation;

(b) Collecting or attempting to collect from the debtor the whole or any part of the debt collector’s fee or charge for services rendered, or other expense incurred by the debt collector in the collection of the consumer debt, except as permitted by law; or

(c) Initiating communications, other than statements of account, with the debtor with regard to the consumer debt, when the debt collector has been previously notified in writing by the debtor’s attorney that the debtor is represented by such attorney with respect to the consumer debt and such notice includes the attorney’s name and address and a request by such attorney that all communications regarding the consumer debt be addressed to such attorney, unless the attorney fails to answer correspondence, return telephone calls, or discuss the obligation in question. This subdivision shall not apply where prior approval has been obtained from the debtor’s attorney, or where the communication is a response in the ordinary course of business to a debtor’s inquiry.

(Amended by Stats. 2009, Ch. 500, Sec. 12. Effective January 1, 2010.)



1788.15

(a) No debt collector shall collect or attempt to collect a consumer debt by means of judicial proceedings when the debt collector knows that service of process, where essential to jurisdiction over the debtor or his property, has not been legally effected.

(b) No debt collector shall collect or attempt to collect a consumer debt, other than one reduced to judgment, by means of judicial proceedings in a county other than the county in which the debtor has incurred the consumer debt or the county in which the debtor resides at the time such proceedings are instituted, or resided at the time the debt was incurred.

(Added by Stats. 1977, Ch. 907.)



1788.16

It is unlawful, with respect to attempted collection of a consumer debt, for a debt collector, creditor, or an attorney, to send a communication which simulates legal or judicial process or which gives the appearance of being authorized, issued, or approved by a governmental agency or attorney when it is not. Any violation of the provisions of this section is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500) or by both.

(Added by Stats. 1980, Ch. 1126, Sec. 8.)



1788.17

Notwithstanding any other provision of this title, every debt collector collecting or attempting to collect a consumer debt shall comply with the provisions of Sections 1692b to 1692j, inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of the United States Code. However, subsection (11) of Section 1692e and Section 1692g shall not apply to any person specified in paragraphs (A) and (B) of subsection (6) of Section 1692a of Title 15 of the United States Code or that person’s principal. The references to federal codes in this section refer to those codes as they read January 1, 2001.

(Amended by Stats. 2000, Ch. 688, Sec. 1. Effective January 1, 2001.)



1788.18

(a) Upon receipt from a debtor of all of the following, a debt collector shall cease collection activities until completion of the review provided in subdivision (d):

(1) A copy of a police report filed by the debtor alleging that the debtor is the victim of an identity theft crime, including, but not limited to, a violation of Section 530.5 of the Penal Code, for the specific debt being collected by the debt collector.

(2) The debtor’s written statement that the debtor claims to be the victim of identity theft with respect to the specific debt being collected by the debt collector.

(b) The written statement described in paragraph (2) of subdivision (a) shall consist of any of the following:

(1) A Federal Trade Commission’s Affidavit of Identity Theft.

(2) A written statement that contains the content of the Identity Theft Victim’s Fraudulent Account Information Request offered to the public by the California Office of Privacy Protection.

(3) A written statement that certifies that the representations are true, correct, and contain no material omissions of fact to the best knowledge and belief of the person submitting the certification. A person submitting the certification who declares as true any material matter pursuant to this subdivision that he or she knows to be false is guilty of a misdemeanor. The statement shall contain or be accompanied by the following, to the extent that an item listed below is relevant to the debtor’s allegation of identity theft with respect to the debt in question:

(A) A statement that the debtor is a victim of identity theft.

(B) A copy of the debtor’s driver’s license or identification card, as issued by the state.

(C) Any other identification document that supports the statement of identity theft.

(D) Specific facts supporting the claim of identity theft, if available.

(E) Any explanation showing that the debtor did not incur the debt.

(F) Any available correspondence disputing the debt after transaction information has been provided to the debtor.

(G) Documentation of the residence of the debtor at the time of the alleged debt. This may include copies of bills and statements, such as utility bills, tax statements, or other statements from businesses sent to the debtor, showing that the debtor lived at another residence at the time the debt was incurred.

(H) A telephone number for contacting the debtor concerning any additional information or questions, or direction that further communications to the debtor be in writing only, with the mailing address specified in the statement.

(I) To the extent the debtor has information concerning who may have incurred the debt, the identification of any person whom the debtor believes is responsible.

(J) An express statement that the debtor did not authorize the use of the debtor’s name or personal information for incurring the debt.

(K) The certification required pursuant to this paragraph shall be sufficient if it is in substantially the following form:

“I certify the representations made are true, correct, and
contain no material omissions of fact.

_____ (Date and Place) _____ _____ (Signature) _____ ”

(c) If a debtor notifies a debt collector orally that he or she is a victim of identity theft, the debt collector shall notify the debtor, orally or in writing, that the debtor’s claim must be in writing. If a debtor notifies a debt collector in writing that he or she is a victim of identity theft, but omits information required pursuant to subdivision (a) or, if applicable, the certification required pursuant to paragraph (3) of subdivision (b), if the debt collector does not cease collection activities, the debt collector shall provide written notice to the debtor of the additional information that is required, or the certification required pursuant to paragraph (3) of subdivision (b), as applicable, or send the debtor a copy of the Federal Trade Commission’s Affidavit of Identity Theft form.

(d) Upon receipt of the complete statement and information described in subdivision (a), the debt collector shall review and consider all of the information provided by the debtor and other information available to the debt collector in its file or from the creditor. The debt collector may recommence debt collection activities only upon making a good faith determination that the information does not establish that the debtor is not responsible for the specific debt in question. The debt collector’s determination shall be made in a manner consistent with the provisions of subsection (1) of Section 1692 of Title 15 of the United States Code, as incorporated by Section 1788.17 of this code. The debt collector shall notify the debtor in writing of that determination and the basis for that determination before proceeding with any further collection activities. The debt collector’s determination shall be based on all of the information provided by the debtor and other information available to the debt collector in its file or from the creditor.

(e) No inference or presumption that the debt is valid or invalid, or that the debtor is liable or not liable for the debt, shall arise if the debt collector decides after the review described in subdivision (d) to cease or recommence the debt collection activities. The exercise or nonexercise of rights under this section is not a waiver of any other right or defense of the debtor or debt collector.

(f) The statement and supporting documents that comply with subdivision (a) may also satisfy, to the extent those documents meet the requirements of, the notice requirement of paragraph (5) of subdivision (c) of Section 1798.93.

(g) A debt collector who ceases collection activities under this section and does not recommence those collection activities shall do all of the following:

(1) If the debt collector has furnished adverse information to a consumer credit reporting agency, notify the agency to delete that information.

(2) Notify the creditor that debt collection activities have been terminated based upon the debtor’s claim of identity theft.

(h) A debt collector who has possession of documents that the debtor is entitled to request from a creditor pursuant to Section 530.8 of the Penal Code is authorized to provide those documents to the debtor.

(i) Notwithstanding subdivision (h) of Section 1788.2, for the purposes of this section, “debtor” means a natural person, firm, association, organization, partnership, business trust, company, corporation, or limited liability company from which a debt collector seeks to collect a debt that is due and owing or alleged to be due and owing from the person or entity. The remedies provided by this title shall apply equally to violations of this section.

(Amended by Stats. 2007, Ch. 130, Sec. 34. Effective January 1, 2008.)






ARTICLE 3 - Debtor Responsibilities

1788.20

In connection with any request or application for consumer credit, no person shall:

(a) Request or apply for such credit at a time when such person knows there is no reasonable probability of such person’s being able, or such person then lacks the intention, to pay the obligation created thereby in accordance with the terms and conditions of the credit extension; or

(b) Knowingly submit false or inaccurate information or willfully conceal adverse information bearing upon such person’s credit worthiness, credit standing, or credit capacity.

(Added by Stats. 1977, Ch. 907.)



1788.21

(a) In connection with any consumer credit existing or requested to be extended to a person, such person shall within a reasonable time notify the creditor or prospective creditor of any change in such person’s name, address, or employment.

(b) Each responsibility set forth in subdivision (a) shall apply only if and after the creditor clearly and conspicuously in writing discloses such responsibility to such person.

(Added by Stats. 1977, Ch. 907.)



1788.22

(a) In connection with any consumer credit extended to a person under an account:

(1) No such person shall attempt to consummate any consumer credit transaction thereunder knowing that credit privileges under the account have been terminated or suspended.

(2) Each such person shall notify the creditor by telephone, telegraph, letter, or any other reasonable means that an unauthorized use of the account has occurred or may occur as the result of loss or theft of a credit card, or other instrument identifying the account, within a reasonable time after such person’s discovery thereof, and shall reasonably assist the creditor in determining the facts and circumstances relating to any unauthorized use of the account.

(b) Each responsibility set forth in subdivision (a) shall apply only if and after the creditor clearly and conspicuously in writing discloses such responsibility to such person.

(Added by Stats. 1977, Ch. 907.)






ARTICLE 4 - Enforcement

1788.30

(a) Any debt collector who violates this title with respect to any debtor shall be liable to that debtor only in an individual action, and his liability therein to that debtor shall be in an amount equal to the sum of any actual damages sustained by the debtor as a result of the violation.

(b) Any debt collector who willfully and knowingly violates this title with respect to any debtor shall, in addition to actual damages sustained by the debtor as a result of the violation, also be liable to the debtor only in an individual action, and his additional liability therein to that debtor shall be for a penalty in such amount as the court may allow, which shall not be less than one hundred dollars ($100) nor greater than one thousand dollars ($1,000).

(c) In the case of any action to enforce any liability under this title, the prevailing party shall be entitled to costs of the action. Reasonable attorney’s fees, which shall be based on time necessarily expended to enforce the liability, shall be awarded to a prevailing debtor; reasonable attorney’s fees may be awarded to a prevailing creditor upon a finding by the court that the debtor’s prosecution or defense of the action was not in good faith.

(d) A debt collector shall have no civil liability under this title if, within 15 days either after discovering a violation which is able to be cured, or after the receipt of a written notice of such violation, the debt collector notifies the debtor of the violation, and makes whatever adjustments or corrections are necessary to cure the violation with respect to the debtor.

(e) A debt collector shall have no civil liability to which such debt collector might otherwise be subject for a violation of this title, if the debt collector shows by a preponderance of evidence that the violation was not intentional and resulted notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation.

(f) Any action under this section may be brought in any appropriate court of competent jurisdiction in an individual capacity only, within one year from the date of the occurrence of the violation.

(g) Any intentional violation of the provisions of this title by the debtor may be raised as a defense by the debt collector, if such violation is pertinent or relevant to any claim or action brought against the debt collector by or on behalf of the debtor.

(Added by Stats. 1977, Ch. 907.)



1788.31

If any provision of this title, or the application thereof to any person or circumstances, is held invalid, the remaining provisions of this title, or the application of such provisions to other persons or circumstances, shall not be affected thereby.

(Added by Stats. 1977, Ch. 907.)



1788.32

The remedies provided herein are intended to be cumulative and are in addition to any other procedures, rights, or remedies under any other provision of law. The enactment of this title shall not supersede existing administrative regulations of the Director of Consumer Affairs except to the extent that those regulations are inconsistent with the provisions of this title.

(Added by Stats. 1977, Ch. 907.)



1788.33

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 12. Effective January 1, 2003.)









TITLE 1.6C.5 - Fair Debt Buying Practices

1788.50

(a) As used in this title:

(1) “Debt buyer” means a person or entity that is regularly engaged in the business of purchasing charged-off consumer debt for collection purposes, whether it collects the debt itself, hires a third party for collection, or hires an attorney-at-law for collection litigation. “Debt buyer” does not mean a person or entity that acquires a charged-off consumer debt incidental to the purchase of a portfolio predominantly consisting of consumer debt that has not been charged off.

(2) “Charged-off consumer debt” means a consumer debt that has been removed from a creditor’s books as an asset and treated as a loss or expense.

(b) The acquisition by a check services company of the right to collect on a paper or electronic check instrument, including an Automated Clearing House item, that has been returned unpaid to a merchant does not constitute a purchase of delinquent consumer debt under this title.

(c) Terms defined in Title 1.6C (commencing with Section 1788) shall apply to this title.

(d) This title shall apply to debt buyers with respect to all consumer debt sold or resold on or after January 1, 2014.

(Added by Stats. 2013, Ch. 64, Sec. 2. Effective January 1, 2014.)



1788.52

(a) A debt buyer shall not make any written statement to a debtor in an attempt to collect a consumer debt unless the debt buyer possesses the following information:

(1) That the debt buyer is the sole owner of the debt at issue or has authority to assert the rights of all owners of the debt.

(2) The debt balance at charge off and an explanation of the amount, nature, and reason for all post-charge-off interest and fees, if any, imposed by the charge-off creditor or any subsequent purchasers of the debt. This paragraph shall not be deemed to require a specific itemization, but the explanation shall identify separately the charge-off balance, the total of any post-charge-off interest, and the total of any post-charge-off fees.

(3) The date of default or the date of the last payment.

(4) The name and an address of the charge-off creditor at the time of charge off, and the charge-off creditor’s account number associated with the debt. The charge-off creditor’s name and address shall be in sufficient form so as to reasonably identify the charge-off creditor.

(5) The name and last known address of the debtor as they appeared in the charge-off creditor’s records prior to the sale of the debt. If the debt was sold prior to January 1, 2014, the name and last known address of the debtor as they appeared in the debt owner’s records on December 31, 2013, shall be sufficient.

(6) The names and addresses of all persons or entities that purchased the debt after charge off, including the debt buyer making the written statement. The names and addresses shall be in sufficient form so as to reasonably identify each such purchaser.

(b) A debt buyer shall not make any written statement to a debtor in an attempt to collect a consumer debt unless the debt buyer has access to a copy of a contract or other document evidencing the debtor’s agreement to the debt. If the claim is based on debt for which no signed contract or agreement exists, the debt buyer shall have access to a copy of a document provided to the debtor while the account was active, demonstrating that the debt was incurred by the debtor. For a revolving credit account, the most recent monthly statement recording a purchase transaction, last payment, or balance transfer shall be deemed sufficient to satisfy this requirement.

(c) A debt buyer shall provide the information or documents identified in subdivisions (a) and (b) to the debtor without charge within 15 calendar days of receipt of a debtor’s written request for information regarding the debt or proof of the debt. If the debt buyer cannot provide the information or documents within 15 calendar days, the debt buyer shall cease all collection of the debt until the debt buyer provides the debtor the information or documents described in subdivisions (a) and (b). Except as provided otherwise in this title, the request by the debtor shall be consistent with the validation requirements contained in Section 1692g of Title 15 of the United States Code. A debt buyer shall provide all debtors with whom it has contact an active postal address to which these requests can be sent. A debt buyer may also provide an active email address to which these requests can be sent and through which information and documents can be delivered, if the parties agree.

(d) (1) A debt buyer shall include with its first written communication with the debtor in no smaller than 12-point type, a separate prominent notice that provides:

“You may request records showing the following: (1) that [insert name of debt buyer] has the right to seek collection of the debt; (2) the debt balance, including an explanation of any interest charges and additional fees; (3) the date of default or the date of the last payment; (4) the name of the charge-off creditor and the account number associated with the debt; (5) the name and last known address of the debtor as it appeared in the charge-off creditor’s or debt buyer’s records prior to the sale of the debt, as appropriate; and (6) the names of all persons or entities that have purchased the debt. You may also request from us a copy of the contract or other document evidencing your agreement to the debt.

“A request for these records may be addressed to: [insert debt buyer’s active mailing address and email address, if applicable].”

(2) When collecting on a time-barred debt where the debt is not past the date for obsolescence provided for in Section 605(a) of the federal Fair Credit Reporting Act (15 U.S.C. Sec. 1681c):

“The law limits how long you can be sued on a debt. Because of the age of your debt, we will not sue you for it. If you do not pay the debt, [insert name of debt buyer] may [continue to] report it to the credit reporting agencies as unpaid for as long as the law permits this reporting.”

(3) When collecting on a time-barred debt where the debt is past the date for obsolescence provided for in Section 605(a) of the federal Fair Credit Reporting Act (15 U.S.C. Sec. 1681c):

“The law limits how long you can be sued on a debt. Because of the age of your debt, we will not sue you for it, and we will not report it to any credit reporting agency.”

(e) If a language other than English is principally used by the debt buyer in the initial oral contact with the debtor, the notice required by subdivision (d) shall be provided to the debtor in that language within five working days.

(f) In the event of a conflict between the requirements of subdivision (d) and federal law, so that it is impracticable to comply with both, the requirements of federal law shall prevail.

(Added by Stats. 2013, Ch. 64, Sec. 2. Effective January 1, 2014.)



1788.54

(a) All settlement agreements between a debt buyer and a debtor shall be documented in open court or otherwise reduced to writing. The debt buyer shall ensure that a copy of the written agreement is provided to the debtor.

(b) A debt buyer that receives payment on a debt shall provide, within 30 calendar days, a receipt or monthly statement, to the debtor. The receipt or statement shall clearly and conspicuously show the amount and date paid, the name of the entity paid, the current account number, the name of the charge-off creditor, the account number issued by the charge-off creditor, and the remaining balance owing, if any. The receipt or statement may be provided electronically if the parties agree.

(c) A debt buyer that accepts a payment as payment in full, or as a full and final compromise of the debt, shall provide, within 30 calendar days, a final statement that complies with subdivision (b). A debt buyer shall not sell an interest in a resolved debt, or any personal or financial information related to the resolved debt.

(Added by Stats. 2013, Ch. 64, Sec. 2. Effective January 1, 2014.)



1788.56

A debt buyer shall not bring suit or initiate an arbitration or other legal proceeding to collect a consumer debt if the applicable statute of limitations on the debt buyer’s claim has expired.

(Added by Stats. 2013, Ch. 64, Sec. 2. Effective January 1, 2014.)



1788.58

In an action brought by a debt buyer on a consumer debt:

(a) The complaint shall allege all of the following:

(1) That the plaintiff is a debt buyer.

(2) The nature of the underlying debt and the consumer transaction or transactions from which it is derived, in a short and plain statement.

(3) That the debt buyer is the sole owner of the debt at issue, or has authority to assert the rights of all owners of the debt.

(4) The debt balance at charge off and an explanation of the amount, nature, and reason for all post-charge-off interest and fees, if any, imposed by the charge-off creditor or any subsequent purchasers of the debt. This paragraph shall not be deemed to require a specific itemization, but the explanation shall identify separately the charge-off balance, the total of any post-charge-off interest, and the total of any post-charge-off fees.

(5) The date of default or the date of the last payment.

(6) The name and an address of the charge-off creditor at the time of charge off and the charge-off creditor’s account number associated with the debt. The charge-off creditor’s name and address shall be in sufficient form so as to reasonably identify the charge-off creditor.

(7) The name and last known address of the debtor as they appeared in the charge-off creditor’s records prior to the sale of the debt. If the debt was sold prior to January 1, 2014, the debtor’s name and last known address as they appeared in the debt owner’s records on December 31, 2013, shall be sufficient.

(8) The names and addresses of all persons or entities that purchased the debt after charge off, including the plaintiff debt buyer. The names and addresses shall be in sufficient form so as to reasonably identify each such purchaser.

(9) That the debt buyer has complied with Section 1788.52.

(b) A copy of the contract or other document described in subdivision (b) of Section 1788.52 shall be attached to the complaint.

(c) The requirements of this title shall not be deemed to require the disclosure in public records of personal, financial, or medical information, the confidentiality of which is protected by any state or federal law.

(Amended by Stats. 2014, Ch. 71, Sec. 16. Effective January 1, 2015.)



1788.60

(a) In an action initiated by a debt buyer, no default or other judgment may be entered against a debtor unless business records, authenticated through a sworn declaration, are submitted by the debt buyer to the court to establish the facts required to be alleged by paragraphs (3) to (8), inclusive, of subdivision (a) of Section 1788.58.

(b) No default or other judgment may be entered against a debtor unless a copy of the contract or other document described in subdivision (b) of Section 1788.52, authenticated through a sworn declaration, has been submitted by the debt buyer to the court.

(c) In any action on a consumer debt, if a debt buyer plaintiff seeks a default judgment and has not complied with the requirements of this title, the court shall not enter a default judgment for the plaintiff and may, in its discretion, dismiss the action.

(d) Except as provided in this title, this section is not intended to modify or otherwise amend the procedures established in Section 585 of the Code of Civil Procedure.

(Added by Stats. 2013, Ch. 64, Sec. 2. Effective January 1, 2014.)



1788.62

(a) In the case of an action brought by an individual or individuals, a debt buyer that violates any provision of this title with respect to any person shall be liable to that person in an amount equal to the sum of the following:

(1) Any actual damages sustained by that person as a result of the violation, including, but not limited to, the amount of any judgment obtained by the debt buyer as a result of a time-barred suit to collect a debt from that person.

(2) Statutory damages in an amount as the court may allow, which shall not be less than one hundred dollars ($100) nor greater than one thousand dollars ($1,000).

(b) In the case of a class action, a debt buyer that violates any provision of this title shall be liable for any statutory damages for each named plaintiff as provided in paragraph (2) of subdivision (a). If the court finds that the debt buyer engaged in a pattern and practice of violating any provision of this title, the court may award additional damages to the class in an amount not to exceed the lesser of five hundred thousand dollars ($500,000) or 1 percent of the net worth of the debt buyer.

(c) (1) In the case of any successful action to enforce liability under this section, the court shall award costs of the action, together with reasonable attorney’s fees as determined by the court.

(2) Reasonable attorney’s fees may be awarded to a prevailing debt buyer upon a finding by the court that the plaintiff’s prosecution of the action was not in good faith.

(d) In determining the amount of liability under subdivision (b), the court shall consider, among other relevant factors, the frequency and persistence of noncompliance by the debt buyer, the nature of the noncompliance, the resources of the debt buyer, and the number of persons adversely affected.

(e) A debt buyer shall have no civil liability under this section if the debt buyer shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error, and occurred notwithstanding the maintenance of procedures reasonably adopted to avoid any error.

(f) An action to enforce any liability created by this title shall be brought within one year from the date of the last violation.

(g) Recovery in an action brought under the Rosenthal Fair Debt Collection Practices Act (Title 1.6C (commencing with Section 1788)) or the federal Fair Debt Collection Practices Act (15 U.S.C. Sec. 1692 et seq.) shall preclude recovery for the same acts in an action brought under this title.

(Added by Stats. 2013, Ch. 64, Sec. 2. Effective January 1, 2014.)



1788.64

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2013, Ch. 64, Sec. 2. Effective January 1, 2014.)






TITLE 1.6D - ELECTRONIC COMMERCE

ARTICLE 1 - General Provisions

1789

The Legislature hereby finds and declares that it is in the public interest that consumers have comprehensive knowledge of services available through electronic commerce and to that end hereby enacts the Electronic Commerce Act of 1984.

(Added by Stats. 1984, Ch. 638, Sec. 1.)



1789.1

This title may be cited as “The Electronic Commerce Act of 1984.”

(Added by Stats. 1984, Ch. 638, Sec. 1.)



1789.2

For the purposes of this title, the following terms have the meanings expressed in this section:

(a) “Electronic commercial service” or “service” means an electronic shopping system to conduct the purchase of goods and services via a telecommunications network, but does not mean conventional voice-only telephone service, one-way television or radio broadcasting, an electronic fund transfer system, or a service provided through an electronic terminal located at a place of business where the sale of goods or services sold through that service otherwise occurs.

(b) “Consumer” means a natural person who purchases goods or services using an electronic commercial service.

(c)  “Provider of service” means a person who contracts with consumers to provide an electronic commercial service.

(d) “Goods or services” means tangible items or physical services provided to the consumer, or tickets or vouchers for such tangible items or physical services, but does not mean computerized data delivered to the consumer via a computer terminal or in printed form.

(Amended by Stats. 1987, Ch. 49, Sec. 1. Effective June 17, 1987.)



1789.3

The provider of an electronic commercial service shall provide to consumers with which it contracts to provide the service, at the time it contracts to provide the service and annually, on or before June 30 of each year thereafter, all of the following information:

(a) The name, address, and telephone number of the provider of service.

(b) Any charges to the consumer imposed by the provider for the use of the service.

(c) The procedures a consumer may follow in order to resolve a complaint regarding the service or to receive further information regarding use of the service, including the telephone number and address of the Complaint Assistance Unit of the Division of Consumer Services of the Department of Consumer Affairs.

(Amended by Stats. 1986, Ch. 508, Sec. 1.)



1789.5

(a) Any provider who knowingly and willfully violates any provision of this title is liable for a civil penalty not to exceed five thousand dollars ($5,000) which may be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General, by any district attorney or city attorney, or by a city prosecutor in any city or city and county having a full-time city prosecutor, in any court of competent jurisdiction.

(b) If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the General Fund. If the action is brought by a district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the city in which the judgment was entered, and one-half to the treasurer of the county in which the judgment was entered.

(Added by Stats. 1984, Ch. 638, Sec. 1.)



1789.6

Nothing in this title shall be construed to limit the liability of a provider of service to a consumer for errors or omissions arising from the operation of an electronic commercial service.

(Added by Stats. 1984, Ch. 638, Sec. 1.)



1789.7

(a) This title does not apply where it is inconsistent with, or infringes upon, federal law or regulation.

(b) This title does not apply to the rights and obligations of a cardholder and a card issuer with respect to the use of a credit card arising from the purchase of goods or services conducted through an electronic commercial service. For the purpose of this subdivision, “cardholder,” “card issuer,” and “credit card” have the same meaning as those terms are given in the federal Fair Credit Billing Act (15 U.S.C. Sec. 1601 et seq.) and regulations adopted thereunder, or, if applicable, the Song-Beverly Credit Card Act of 1971 (Title 1.3 (commencing with Section 1747)).

(c) This title does not apply to the rights and obligations of a consumer and a financial institution with respect to any electronic fund transfer arising from purchase of goods or services conducted through an electronic commercial service. For the purposes of this subdivision, “consumer,” “financial institution,” and “electronic fund transfer” have the same meaning as those terms are given in the Electronic Fund Transfer Act (15 U.S.C. Sec. 1601 et seq.) and regulations adopted thereunder.

(Added by Stats. 1984, Ch. 638, Sec. 1.)



1789.8

This title applies to transactions entered into on or after July 1, 1985.

(Added by Stats. 1984, Ch. 638, Sec. 1.)



1789.9

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 13. Effective January 1, 2003.)









TITLE 1.6E - CREDIT SERVICES

1789.10

This title shall be known and may be cited as the “Credit Services Act of 1984.”

(Added by Stats. 1984, Ch. 1177, Sec. 1.)



1789.11

The Legislature finds and declares that:

(a) The ability to obtain and use credit has become of great importance to consumers, who have a vital interest in establishing and maintaining their credit worthiness and credit standing. As a result, consumers who have experienced credit problems may seek assistance from credit services organizations which offer to obtain credit or improve the credit standing of such consumers.

Certain advertising and business practices of some credit services organizations have worked a financial hardship upon the people of this state, often those who are of limited economic means and inexperienced in credit matters. Credit services organizations have significant impact upon the economy and well-being of this state and its people.

(b) The purposes of this title are to provide prospective buyers of services of credit services organizations with the information necessary to make an intelligent decision regarding the purchase of those services and to protect the public from unfair or deceptive advertising and business practices.

(c) This title shall be construed liberally to achieve these purposes.

(Added by Stats. 1984, Ch. 1177, Sec. 1.)



1789.12

As used in this title:

(a) “Credit services organization” means a person who, with respect to the extension of credit by others, sells, provides, or performs, or represents that he or she can or will sell, provide or perform, any of the following services, in return for the payment of money or other valuable consideration:

(1) Improving a buyer’s credit record, history, or rating.

(2) Obtaining a loan or other extension of credit for a buyer.

(3) Providing advice or assistance to a buyer with regard to either paragraph (1) or (2).

(b) “Credit services organization” does not include any of the following:

(1) Any person holding a license to make loans or extensions of credit pursuant to the laws of this state or the United States who is subject to regulation and supervision with respect to the making of those loans or extensions of credit by an official or agency of this state or the United States and whose business is the making of those loans or extensions of credit.

(2) Any bank, as defined in Section 102 of the Financial Code, or any savings institution, as specified in subdivision (a) or (b) of Section 5102 of the Financial Code, whose deposits or accounts are eligible for insurance by the Federal Deposit Insurance Corporation.

(3) Any person licensed as a prorater by the Department of Corporations when the person is acting within the course and scope of that license.

(4) Any person licensed as a real estate broker performing an act for which a real estate license is required under the Real Estate Law (Pt. 1 (commencing with Sec. 10000), Div. 4, B. & P.C.) and who is acting within the course and scope of that license.

(5) Any attorney licensed to practice law in this state, where the attorney renders services within the course and scope of the practice of law, unless the attorney is an employee of, or otherwise directly affiliated with, a credit services organization.

(6) Any broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission where the broker-dealer is acting within the course and scope of the regulation.

(7) Any nonprofit organization described in Section 501(c)(3) of the Internal Revenue Code that, according to a final ruling or determination by the Internal Revenue Service, is both of the following:

(A) Exempt from taxation under Section 501(a) of the Internal Revenue Code.

(B) Not a private foundation as defined in Section 509 of the Internal Revenue Code.

An advance ruling or determination of tax-exempt or foundation status by the Internal Revenue Service does not meet the requirements of this paragraph.

(c) “Buyer” means any natural person who is solicited to purchase or who purchases the services of a credit services organization.

(d) “Extension of credit” means the right to defer payment of debt or to incur debt and defer its payment, offered or granted primarily for personal, family, or household purposes.

(e) “Consumer credit reporting agency” means a consumer credit reporting agency subject to the Consumer Credit Reporting Agencies Act, Title 1.6 (commencing with Section 1785.1).

(f) “Person” includes an individual, corporation, partnership, joint venture, or any business entity.

(Amended by Stats. 1996, Ch. 648, Sec. 1. Effective January 1, 1997.)



1789.13

A credit services organization and its salespersons, agents, representatives, and independent contractors who sell or attempt to sell the services of a credit services organization shall not do any of the following:

(a) Charge or receive any money or other valuable consideration prior to full and complete performance of the services the credit services organization has agreed to perform for or on behalf of the buyer.

(b) Fail to perform the agreed services within six months following the date the buyer signs the contract for those services.

(c) Charge or receive any money or other valuable consideration for referral of the buyer to a retail seller or other credit grantor who will or may extend credit to the buyer, if either of the following apply:

(1) The credit that is or will be extended to the buyer (A) is upon substantially the same terms as those available to the general public or (B) is upon substantially the same terms that would have been extended to the buyer without the assistance of the credit services organization.

(2) The money or consideration is paid by the credit grantor or is derived from the buyer’s payments to the credit grantor for costs, fees, finance charges, or principal.

(d) Make, or counsel or advise a buyer to make, a statement that is untrue or misleading and that is known, or that by the exercise of reasonable care should be known, to be untrue or misleading, to a consumer credit reporting agency or to a person who has extended credit to a buyer or to whom a buyer is applying for an extension of credit, such as statements concerning a buyer’s identification, home address, creditworthiness, credit standing, or credit capacity.

(e) Remove, or assist or advise the buyer to remove, adverse information from the buyer’s credit record which is accurate and not obsolete.

(f) Create, or assist or advise the buyer to create, a new credit record by using a different name, address, social security number, or employee identification number.

(g) Make or use untrue or misleading representations in the offer or sale of the services of a credit services organization, including either of the following:

(1) Guaranteeing or otherwise stating that the organization is able to delete an adverse credit history, unless the representation clearly discloses, in a manner equally as conspicuous as the guarantee, that this can be done only if the credit history is inaccurate or obsolete and is not claimed to be accurate by the creditor who submitted the information.

(2) Guaranteeing or otherwise stating that the organization is able to obtain an extension of credit, regardless of the buyer’s previous credit problems or credit history, unless the representation clearly discloses, in a manner equally as conspicuous as the guarantee, the eligibility requirements for obtaining an extension of credit.

(h) Engage, directly or indirectly, in an act, practice, or course of business that operates or would operate as a fraud or deception upon a person in connection with the offer or sale of the services of a credit services organization.

(i) Advertise or cause to be advertised, in any manner, the services of the credit services organization, without being registered with the Department of Justice.

(j) Fail to maintain an agent for service of process in this state.

(k) Transfer or assign its certificate of registration.

(l) Submit a buyer’s dispute to a consumer credit reporting agency without the buyer’s knowledge.

(m) Use a consumer credit reporting agency’s telephone system or toll-free telephone number to represent the caller as the buyer in submitting a dispute of a buyer or requesting disclosure without prior authorization of the buyer.

(n) Directly or indirectly extend credit to a buyer.

(o) Refer a buyer to a credit grantor that is related to the credit services organization by a common ownership, management, or control, including a common owner, director, or officer.

(p) Refer a buyer to a credit grantor for which the credit services organization provides, or arranges for a third party to provide, services related to the extension of credit such as underwriting, billing, payment processing, or debt collection.

(q) Provide a credit grantor with an assurance that a portion of an extension of credit to a buyer referred by the credit services organization will be repaid, including providing a guaranty, letter of credit, or agreement to acquire a part of the credit grantor’s financial interest in the extension of credit.

(r) Use a scheme, device, or contrivance to evade the prohibitions contained in this section.

(Amended by Stats. 2008, Ch. 179, Sec. 30. Effective January 1, 2009.)



1789.14

Prior to the execution of a contract or agreement between the buyer and a credit services organization, the credit services organization shall provide the buyer a statement in writing, containing all the information required by Section 1789.15. The credit services organization shall maintain on file or microfilm for a period of two years an exact copy of the statement, personally signed by the buyer, acknowledging receipt of a copy of the statement.

(Amended by Stats. 1992, Ch. 651, Sec. 4. Effective January 1, 1993.)



1789.15

The information statement shall include all of the following:

(a) A complete and detailed description of the services to be performed by the credit services organization for or on behalf of the buyer and the total amount the buyer will have to pay, or become obligated to pay, for the services.

(b) The buyer’s right to proceed against the bond under the circumstances and in the manner set forth in Section 1789.18.

(c) The name and address of the surety company which issued the bond.

(d) A complete and accurate statement of the availability of nonprofit credit counseling services.

The information statement shall be printed in at least 10-point boldface type and shall include the following statement or any substantially equivalent alternative that is approved by the Department of Justice:

“CONSUMER CREDIT FILE RIGHTS UNDER STATE AND FEDERAL LAW

You have a right to obtain a copy of your credit file from a consumer credit reporting agency. You may be charged a reasonable fee not exceeding eight dollars ($8). There is no fee, however, if you have been turned down for credit, employment, insurance, or a rental dwelling because of information in your credit report within the preceding 60 days. The consumer credit reporting agency must provide someone to help you interpret the information in your credit file.

You have a right to dispute inaccurate information by contacting the consumer credit reporting agency directly. However, neither you nor any credit repair company or credit services organization has the right to have accurate, current, and verifiable information removed from your credit report. Under the Federal Fair Credit Reporting Act, the consumer credit reporting agency must remove accurate, negative information from your report only if it is over seven years old. Bankruptcy information can be reported for 10 years.

If you have notified a credit reporting agency in writing that you dispute the accuracy of information in your credit file, the consumer credit reporting agency must then reinvestigate and modify or remove inaccurate information. The consumer credit reporting agency may not charge a fee for this service. Any pertinent information and copies of all documents you have concerning an error should be given to the consumer credit reporting agency.

If reinvestigation does not resolve the dispute to your satisfaction, you may send a brief statement to the consumer credit reporting agency to keep in your file, explaining why you think the record is inaccurate. The consumer credit reporting agency must include your statement about disputed information in any report it issues about you.

You have a right to cancel the contract for any reason within five working days from the date you signed it. If for any reason you do cancel the contract during this time, you do not owe any money.

You have a right to sue a credit services organization if it misleads you.”

(Amended by Stats. 1992, Ch. 651, Sec. 5. Effective January 1, 1993.)



1789.16

(a) A credit services organization shall not provide any service to a buyer except pursuant to a written contract that complies with this section. Every contract between the buyer and a credit services organization for the purchase of the services of the credit services organization shall be in writing, shall be dated, signed by the buyer, and include all of the following:

(1) A conspicuous statement in size equal to at least 10-point boldface type, in immediate proximity to the space reserved for the signature of the buyer, as follows:

“You, the buyer, may cancel this contract at any time prior to midnight of the fifth day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right.”

(2) The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to some other person.

(3) A full and detailed description of the services to be performed by the credit services organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated date by which the services are to be performed, or the estimated length of time for performing the services not to exceed six months or a shorter period consistent with the purposes of this title as may be prescribed by the Department of Justice.

(4) The credit services organization’s principal business address and the name and address of its agent, other than the Secretary of State, in the State of California, authorized to receive service of process.

(b) The contract shall be accompanied by a completed form in duplicate, captioned “Notice of Cancellation,” which shall be attached to the contract and easily detachable, and which shall contain in type of at least 10-point the following statement written in the same language as used in the contract:

“Notice of Cancellation”

“You may cancel this contract, without any penalty or obligation, within five days from the date the contract is signed.

“If you cancel, any payment made by you under this contract must be returned within 15 days following receipt by the seller of your cancellation notice.

“To cancel this contract, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice, to

_____ (name of seller) _____ at

_____ (address of seller)(place of business) _____

not later than midnight (date).

“I hereby cancel this transaction.”

(date) _____ (purchaser’s signature) _____

A copy of the fully completed contract and all other documents the credit services organization requires the buyer to sign shall be given to the buyer at the time they are signed.

(Amended by Stats. 1994, Ch. 792, Sec. 3. Effective January 1, 1995.)



1789.17

The seller’s breach of a contract under this title or of any obligation arising therefrom shall constitute a violation of this title.

(Added by Stats. 1984, Ch. 1177, Sec. 1.)



1789.18

No credit services organization shall conduct business in this state unless the credit services organization has first obtained a surety bond in the principal amount of one hundred thousand dollars ($100,000) issued by an admitted surety and the bond complies with all of the following:

(a) The bond shall be in favor of the State of California for the benefit of any person who is damaged by any violation of this title. The bond shall also be in favor of any individual damaged by those practices.

(b) Any person claiming against the bond for a violation of this title may maintain an action at law against the credit services organization and against the surety. The surety shall be liable only for actual damages and not the punitive damages permitted under Section 1789.21. The aggregate liability of the surety to all persons damaged by a credit services organization’s violation of this title shall in no event exceed the amount of the bond.

(c) The bond shall be maintained for two years following the date on which the credit services organization ceases to conduct business in this state.

A copy of the bond shall be filed with the Secretary of State.

(Amended by Stats. 1992, Ch. 651, Sec. 7. Effective January 1, 1993.)



1789.19

(a) Any waiver by a buyer of the provisions of this title shall be deemed contrary to public policy and shall be void and unenforceable. Any attempt by a credit services organization to have a buyer waive rights given by this title shall constitute a violation of this title.

(b) In any proceeding involving this title, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1984, Ch. 1177, Sec. 1.)



1789.20

(a) Any person who violates any provision of this title is guilty of a misdemeanor. Any superior court of this state shall have jurisdiction in equity to restrain and enjoin the violation of any provision of this title.

The duty to institute actions for violation of this title, including equity proceedings to restrain and enjoin such a violation, is hereby vested in the Attorney General, district attorneys, and city attorneys. The Attorney General, any district attorney, or any city attorney may prosecute misdemeanor actions or institute equity proceedings, or both.

This section shall not be deemed to prohibit the enforcement by any person of any right provided by this or any other law.

(b) The misdemeanor provision of this section does not apply to a seller’s breach of a contract subject to this title.

(Added by Stats. 1984, Ch. 1177, Sec. 1.)



1789.21

(a) Any buyer injured by a violation of this title or by the credit services organization’s breach of a contract subject to this title may bring any action for recovery of damages, or for injunctive relief, or both. Judgment shall be entered for actual damages, but in no case less than the amount paid by the buyer to the credit services organization, plus reasonable attorney’s fees and costs. An award, if the trial court deems it proper, may be entered for punitive damages.

(b) Any person, including, but not limited to, a consumer credit reporting agency, as defined in subdivision (d) of Section 1785.3, and any consumer of, or user of, a consumer credit report under the Consumer Credit Reporting Agencies Act (Title 1.6 (commencing with Section 1785.1)), and any furnisher of credit information under the Consumer Credit Reporting Agencies Act, may bring an action for the recovery of damages or for injunctive relief, or both, for a violation of this title. Any person bringing such an action who prevails in the action shall be entitled to reasonable attorney’s fees and costs.

(Amended by Stats. 2004, Ch. 183, Sec. 33. Effective January 1, 2005.)



1789.22

The provisions of this title are not exclusive and do not relieve the parties or the contracts subject thereto from compliance with any other applicable provision of law.

The remedies provided in this title for violation of any section of this title shall be in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

(Added by Stats. 1984, Ch. 1177, Sec. 1.)



1789.23

If any provision of this title or if any application thereof to any person or circumstance is held invalid, the remainder of the title and the application of the provision to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1984, Ch. 1177, Sec. 1.)



1789.24

(a) When a deposit has been made in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure, the person asserting a claim against the deposit shall, in lieu of proceeding under Section 996.430 of the Code of Civil Procedure, establish the claim by furnishing evidence to the Secretary of State of a money judgment entered by a court, together with evidence that the claimant is a person described in subdivision (b) of Section 1789.18.

(b) When a person has established the claim with the Secretary of State, the Secretary of State shall review and approve the claim and enter the date of approval thereon. The claim shall be designated an “approved claim.”

(c) When the first claim against a particular deposit has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Secretary of State. Subsequent claims that are approved by the Secretary of State within the same 240-day period shall similarly not be paid until the expiration of the 240-day period. Upon the expiration of the 240-day period, the Secretary of State shall pay all approved claims from that 240-day period in full unless the deposit is insufficient, in which case each approved claim shall be paid a pro rata share of the deposit.

(d) When the Secretary of State approves the first claim against a particular deposit after the expiration of a 240-day period, the date of approval of that claim shall begin a new 240-day period to which subdivision (c) shall apply with respect to any amount remaining in the deposit.

(e) After a deposit is exhausted, no further claims shall be paid by the Secretary of State. Claimants who have had their claims paid in full or in part pursuant to subdivision (c) or (d) shall not be required to return funds received from the deposit for the benefit of other claimants.

(f) When a deposit has been made in lieu of a bond, as specified in subdivision (a), the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the credit services organization, other than as to an amount as no longer needed or required for the purpose of this title which would otherwise be returned to the credit services organization by the Secretary of State.

(g) The Secretary of State shall retain a cash deposit for two years from the date the Secretary of State receives written notification from the assignor of the deposit that the assignor has ceased to engage in the business of a credit services organization or has filed a bond pursuant to Section 1789.18, provided that there are no outstanding claims against the deposit. The written notice shall include all of the following: (1) name, address, and telephone number of the assignor; (2) name, address, and telephone number of the bank at which the deposit is located; (3) account number of the deposit; and (4) a statement whether the assignor is ceasing to engage in the business of a credit services organization or has filed a bond with the Secretary of State. The Secretary of State shall forward an acknowledgment of receipt of the written notice to the assignor at the address indicated therein, specifying the date of receipt of the written notice and anticipated date of release of the deposit.

(h) This section shall apply to all deposits retained by the Secretary of State.

(i) A judge of a superior court may order the return of the deposit prior to the expiration of two years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit or order the Secretary of State to retain the deposit for a sufficient period beyond the two years specified in subdivision (g) to resolve outstanding claims against the deposit account.

(Amended by Stats. 2002, Ch. 784, Sec. 13. Effective January 1, 2003.)



1789.25

(a) Every credit services organization shall file a registration application with, and receive a certificate of registration from, the Department of Justice before conducting business in this state. The Department of Justice shall not issue a certificate of registration until the bond required by Section 1789.18 has been filed with the office of the Secretary of State and the department establishes that the organization seeking a certificate satisfies the requirements of subdivision (f). The application shall be accompanied by a registration fee of one hundred dollars ($100). The registration application shall contain all of the following information:

(1) The name and address where business is actually conducted of the credit services organization.

(2) The names, addresses, and driver’s license numbers of any and all persons who directly or indirectly own or control 10 percent or more of the outstanding shares of stock in the credit services organization.

(3) Either of the following:

(A) A full and complete disclosure of any litigation commenced against the credit services organization or any resolved or unresolved complaint that relates to the operation of the credit services organization and that is filed with the Attorney General or any other governmental authority of this state, any other state, or the federal government. With respect to each resolved complaint identified by the disclosure, the disclosure shall include a brief description of the resolution.

(B) An acknowledged declaration under penalty of perjury stating that no litigation has been commenced and no unresolved complaint relating to the operation of the organization has been filed with the Attorney General or any other governmental authority of this state, any other state, or the federal government.

(4) Other information that the Department of Justice requires, either at the time of application or thereafter.

(b) The Department of Justice may conduct an investigation to verify the accuracy of the registration application. If the application involves investigation outside this state, the applicant credit services organization may be required by the Department of Justice to advance sufficient funds to pay the actual expenses of the investigation. Any nonresident applying for registration under this section shall designate and maintain a resident of this state as the applicant’s agent for the purpose of receipt of service of process.

(c) Each credit services organization shall notify the Department of Justice in writing within 30 days after the date of a change in the information required by subdivision (a), except that 30 days’ advance notice and approval by the Department of Justice shall be required before changing the corporate name or address, or persons owning more than 10 percent of the shares of stock in the organization. Each credit services organization registering under this section may use no more than one fictitious or trade name and shall maintain a copy of the registration application in its files. The organization shall allow a buyer to inspect the registration application upon request.

(d) A certificate of registration issued pursuant to this section shall expire annually on the last day of December but may be renewed by filing a renewal application accompanied by a fee not to exceed the Department of Justice’s costs of administration.

(e) The credit services organization shall attach to the registration statement a copy of the contract or contracts which the credit services organization intends to execute with its customers and a copy of the required bond.

(f) The Department of Justice shall not issue a certificate of registration under this title to any person who has engaged in, or proposes to engage in, any activity that is in violation of Section 1789.13, any law prohibiting the use of untrue or misleading statements, or any law related to the extension of credit to persons for personal, family, or household purposes.

(Amended by Stats. 2007, Ch. 91, Sec. 2. Effective January 1, 2008.)



1789.26

(a) The Secretary of State shall enforce the provisions of this title that govern the filing and maintenance of bonds and deposits in lieu of bonds.

(b) The Secretary of State shall charge and collect a filing fee not to exceed the cost of filing the bond or the deposit in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure.

(Added by Stats. 1996, Ch. 633, Sec. 5. Effective January 1, 1997.)






TITLE 1.6F - CHECK CASHERS

1789.30

(a) (1) Every check casher, as applicable to the services provided, shall post a complete, detailed, and unambiguous schedule of all fees for (A) cashing checks, drafts, money orders, or other commercial paper serving the same purpose, (B) the sale or issuance of money orders, and (C) the initial issuance of any identification card. Each check casher shall also post a list of valid identification which is acceptable in lieu of identification provided by the check casher. The information required by this section shall be clear, legible, and in letters not less than one-half inch in height. The information shall be posted in a conspicuous location in the unobstructed view of the public within the check casher’s premises.

(2) A check casher may be required to file a return required by Section 18631.7 of the Revenue and Taxation Code.

(b) (1) Except as provided in paragraph (2), this section shall become operative December 31, 2004.

(2) (A) Except as provided in subparagraph (B), paragraph (2) of subdivision (a) shall apply to checks cashed on or after January 1, 2006.

(B) The amendments to this section made by the act adding this subparagraph shall become operative on January 1, 2008.

(Amended by Stats. 2007, Ch. 341, Sec. 1. Effective January 1, 2008.)



1789.31

(a) As used in this title, a “check casher” means a person or entity that for compensation engages, in whole or in part, in the business of cashing checks, warrants, drafts, money orders, or other commercial paper serving the same purpose. “Check casher” does not include a state or federally chartered bank, savings association, credit union, or industrial loan company. “Check casher” also does not include a retail seller engaged primarily in the business of selling consumer goods, including consumables, to retail buyers that cashes checks or issues money orders for a fee not exceeding two dollars ($2) as a service to its customers that is incidental to its main purpose or business.

(b) This section shall become operative December 31, 2004.

(Amended (as added by Stats. 2002, Ch. 777, Sec. 3) by Stats. 2004, Ch. 17, Sec. 4. Effective February 23, 2004. Section operative December 31, 2004, by its own provisions, or sooner as authorized by Sec. 20 of Ch. 17.)



1789.32

Failure to post information as required by this title, or the imposition of fees or identification requirements contrary to the information posted, shall constitute an unfair business practice within the meaning of Section 17200 of the Business and Professions Code.

(Added by Stats. 1990, Ch. 1391, Sec. 1.)



1789.35

(a) A check casher shall not charge a fee for cashing a payroll check or government check in excess of 3 percent if identification is provided by the customer, or 3.5 percent without the provision of identification, of the face amount of the check, or three dollars ($3), whichever is greater. Identification, for purposes of this section, is limited to a California driver’s license, a California identification card, or a valid United States military identification card.

(b) A check casher may charge a fee of no more than ten dollars ($10) to set up an initial account and issue an optional identification card for providing check cashing services. A replacement optional identification card may be issued at a cost not to exceed five dollars ($5).

(c) A check casher shall provide a receipt to the customer for each transaction.

(d) A check casher may charge a fee for cashing a personal check, as posted pursuant to Section 1789.30, for immediate deposit in an amount not to exceed 12 percent of the face value of the check.

(e) Any person who violates any provision of this section shall be liable for a civil penalty not to exceed two thousand dollars ($2,000) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General in any court of competent jurisdiction. Any action brought pursuant to this subdivision shall be commenced within four years of the date on which the act or transaction upon which the action is based occurred.

(f) A willful violation of this section is a misdemeanor.

(g) Any person who is injured by any violation of this section may bring an action for the recovery of damages, an equity proceeding to restrain and enjoin those violations, or both. The amount awarded may be up to three times the damages actually incurred, but in no event less than the amount paid by the aggrieved consumer to a person subject to this section. If the plaintiff prevails, the plaintiff shall be awarded reasonable attorney’s fees and costs. If a court determines by clear and convincing evidence that a breach or violation was willful, the court, in its discretion, may award punitive damages in addition to the amounts set forth above.

(h) This section shall become operative December 31, 2004.

(Amended (as amended by Stats. 2004, Ch. 17, Sec. 7) by Stats. 2004, Ch. 28, Sec. 2. Effective April 1, 2004. Section operative December 31, 2004, by its own provisions, or sooner as authorized by Sec. 3 of Ch. 28.)



1789.37

(a) Every owner of a check casher’s business shall obtain a permit from the Department of Justice to conduct a check casher’s business.

(b) All applications for a permit to conduct a check casher’s business shall be filed with the department in writing, signed by the applicant, if an individual, or by a member or officer authorized to sign, if the applicant is a corporation or other entity, and shall state the name of the business, the type of business engaged in, and the business address. Each applicant shall be fingerprinted.

(c) Each applicant for a permit to conduct a check casher’s business shall pay a fee not to exceed the cost of processing the application, fingerprinting the applicant, and checking or obtaining the criminal record of the applicant, at the time of filing the application.

(d) Each applicant shall annually, beginning one year from the date of issuance of a check casher’s permit, file an application for renewal of the permit with the department, along with payment of a renewal fee not to exceed the cost of processing the application for renewal and checking or obtaining the criminal record of the applicant.

(e) The department shall deny an application for a permit to conduct a check casher’s business, or for renewal of a permit, if the applicant has a felony conviction involving dishonesty, fraud, or deceit, if the crime is substantially related to the qualifications, functions, or duties of a person engaged in the business of check cashing.

(f) The department shall adopt regulations to implement this section and shall determine the amount of the application fees required by this section. The department shall prescribe forms for the applications and permit required by this section, which shall be uniform throughout the state.

(g) In any action brought by a city attorney or district attorney to enforce a violation of this section, an owner of a check casher’s business who engages in the business of check cashing without holding a current and valid permit issued by the department pursuant to this section is subject to a civil penalty, as follows:

(1) For the first offense, not more than one thousand dollars ($1,000).

(2) For the second offense, not more than five thousand dollars ($5,000).

(h) Any person who has twice been found in violation of subdivision (g) and who, within 10 years of the date of the first offense, engages in the business of check cashing without holding a current and valid permit issued by the department pursuant to this section is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(i) All civil penalties, forfeited bail, or fines received by any court pursuant to this section shall, as soon as practicable after the receipt thereof, be deposited with the county treasurer of the county in which the court is situated. Fines and forfeitures deposited shall be disbursed pursuant to the Penal Code. Civil penalties deposited shall be paid at least once a month as follows:

(1) Fifty percent to the Treasurer by warrant of the county auditor drawn upon the requisition of the clerk or judge of the court, to be deposited in the State Treasury on order of the Controller.

(2) Fifty percent to the city treasurer of the city, if the offense occurred in a city, otherwise to the treasurer of the county in which the prosecution is conducted. Any money deposited in the State Treasury under this section that is determined by the Controller to have been erroneously deposited shall be refunded, subject to approval of the California Victim Compensation and Government Claims Board prior to the payment of the refund, out of any money in the State Treasury that is available by law for that purpose.

(j) This section shall become operative December 31, 2004.

(Amended by Stats. 2006, Ch. 538, Sec. 47. Effective January 1, 2007.)



1789.38

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 14. Effective January 1, 2003.)






TITLE 1.7 - CONSUMER WARRANTIES

CHAPTER 1 - Consumer Warranty Protection

ARTICLE 1 - General Provisions

1790

This chapter may be cited as the “Song-Beverly Consumer Warranty Act.”

(Added by Stats. 1970, Ch. 1333.)



1790.1

Any waiver by the buyer of consumer goods of the provisions of this chapter, except as expressly provided in this chapter, shall be deemed contrary to public policy and shall be unenforceable and void.

(Added by Stats. 1970, Ch. 1333.)



1790.2

If any provision of this chapter or the application thereof to any person or circumstance is held unconstitutional, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1970, Ch. 1333.)



1790.3

The provisions of this chapter shall not affect the rights and obligations of parties determined by reference to the Commercial Code except that, where the provisions of the Commercial Code conflict with the rights guaranteed to buyers of consumer goods under the provisions of this chapter, the provisions of this chapter shall prevail.

(Added by Stats. 1970, Ch. 1333.)



1790.4

The remedies provided by this chapter are cumulative and shall not be construed as restricting any remedy that is otherwise available, and, in particular, shall not be construed to supplant the provisions of the Unfair Practices Act.

(Amended by Stats. 1976, Ch. 416.)






ARTICLE 2 - Definitions

1791

As used in this chapter:

(a) “Consumer goods” means any new product or part thereof that is used, bought, or leased for use primarily for personal, family, or household purposes, except for clothing and consumables. “Consumer goods” shall include new and used assistive devices sold at retail.

(b) “Buyer” or “retail buyer” means any individual who buys consumer goods from a person engaged in the business of manufacturing, distributing, or selling consumer goods at retail. As used in this subdivision, “person” means any individual, partnership, corporation, limited liability company, association, or other legal entity that engages in any of these businesses.

(c) “Clothing” means any wearing apparel, worn for any purpose, including under and outer garments, shoes, and accessories composed primarily of woven material, natural or synthetic yarn, fiber, or leather or similar fabric.

(d) “Consumables” means any product that is intended for consumption by individuals, or use by individuals for purposes of personal care or in the performance of services ordinarily rendered within the household, and that usually is consumed or expended in the course of consumption or use.

(e) “Distributor” means any individual, partnership, corporation, association, or other legal relationship that stands between the manufacturer and the retail seller in purchases, consignments, or contracts for sale of consumer goods.

(f) “Independent repair or service facility” or “independent service dealer” means any individual, partnership, corporation, association, or other legal entity, not an employee or subsidiary of a manufacturer or distributor, that engages in the business of servicing and repairing consumer goods.

(g) “Lease” means any contract for the lease or bailment for the use of consumer goods by an individual, for a term exceeding four months, primarily for personal, family, or household purposes, whether or not it is agreed that the lessee bears the risk of the consumer goods’ depreciation.

(h) “Lessee” means an individual who leases consumer goods under a lease.

(i) “Lessor” means a person who regularly leases consumer goods under a lease.

(j) “Manufacturer” means any individual, partnership, corporation, association, or other legal relationship that manufactures, assembles, or produces consumer goods.

(k) “Place of business” means, for the purposes of any retail seller that sells consumer goods by catalog or mail order, the distribution point for consumer goods.

(l) “Retail seller,” “seller,” or “retailer” means any individual, partnership, corporation, association, or other legal relationship that engages in the business of selling or leasing consumer goods to retail buyers.

(m) “Return to the retail seller” means, for the purposes of any retail seller that sells consumer goods by catalog or mail order, the retail seller’s place of business, as defined in subdivision (k).

(n) “Sale” means either of the following:

(1) The passing of title from the seller to the buyer for a price.

(2) A consignment for sale.

(o) “Service contract” means a contract in writing to perform, over a fixed period of time or for a specified duration, services relating to the maintenance or repair of a consumer product, except that this term does not include a policy of automobile insurance, as defined in Section 116 of the Insurance Code.

(p) “Assistive device” means any instrument, apparatus, or contrivance, including any component or part thereof or accessory thereto, that is used or intended to be used, to assist an individual with a disability in the mitigation or treatment of an injury or disease or to assist or affect or replace the structure or any function of the body of an individual with a disability, except that this term does not include prescriptive lenses and other ophthalmic goods unless they are sold or dispensed to a blind person, as defined in Section 19153 of the Welfare and Institutions Code and unless they are intended to assist the limited vision of the person so disabled.

(q) “Catalog or similar sale” means a sale in which neither the seller nor any employee or agent of the seller nor any person related to the seller nor any person with a financial interest in the sale participates in the diagnosis of the buyer’s condition or in the selection or fitting of the device.

(r) “Home appliance” means any refrigerator, freezer, range, microwave oven, washer, dryer, dishwasher, garbage disposal, trash compactor, or room air-conditioner normally used or sold for personal, family, or household purposes.

(s) “Home electronic product” means any television, radio, antenna rotator, audio or video recorder or playback equipment, video camera, video game, video monitor, computer equipment, telephone, telecommunications equipment, electronic alarm system, electronic appliance control system, or other kind of electronic product, if it is normally used or sold for personal, family, or household purposes. The term includes any electronic accessory that is normally used or sold with a home electronic product for one of those purposes. The term excludes any single product with a wholesale price to the retail seller of less than fifty dollars ($50).

(t) “Member of the Armed Forces” means a person on full-time active duty in the Army, Navy, Marine Corps, Air Force, National Guard, or Coast Guard. Full-time active duty shall also include active military service at a military service school designated by law or the Adjutant General of the Military Department concerned.

This section shall become operative on January 1, 2008.

(Amended (as amended by Stats. 2002, Ch. 405, Sec. 62) by Stats. 2007, Ch. 151, Sec. 1. Effective January 1, 2008. Section operative January 1, 2008, by its own provisions.)



1791.1

As used in this chapter:

(a) “Implied warranty of merchantability” or “implied warranty that goods are merchantable” means that the consumer goods meet each of the following:

(1) Pass without objection in the trade under the contract description.

(2) Are fit for the ordinary purposes for which such goods are used.

(3) Are adequately contained, packaged, and labeled.

(4) Conform to the promises or affirmations of fact made on the container or label.

(b) “Implied warranty of fitness” means (1) that when the retailer, distributor, or manufacturer has reason to know any particular purpose for which the consumer goods are required, and further, that the buyer is relying on the skill and judgment of the seller to select and furnish suitable goods, then there is an implied warranty that the goods shall be fit for such purpose and (2) that when there is a sale of an assistive device sold at retail in this state, then there is an implied warranty by the retailer that the device is specifically fit for the particular needs of the buyer.

(c) The duration of the implied warranty of merchantability and where present the implied warranty of fitness shall be coextensive in duration with an express warranty which accompanies the consumer goods, provided the duration of the express warranty is reasonable; but in no event shall such implied warranty have a duration of less than 60 days nor more than one year following the sale of new consumer goods to a retail buyer. Where no duration for an express warranty is stated with respect to consumer goods, or parts thereof, the duration of the implied warranty shall be the maximum period prescribed above.

(d) Any buyer of consumer goods injured by a breach of the implied warranty of merchantability and where applicable by a breach of the implied warranty of fitness has the remedies provided in Chapter 6 (commencing with Section 2601) and Chapter 7 (commencing with Section 2701) of Division 2 of the Commercial Code, and, in any action brought under such provisions, Section 1794 of this chapter shall apply.

(Amended by Stats. 1979, Ch. 1023.)



1791.2

(a) “Express warranty” means:

(1) A written statement arising out of a sale to the consumer of a consumer good pursuant to which the manufacturer, distributor, or retailer undertakes to preserve or maintain the utility or performance of the consumer good or provide compensation if there is a failure in utility or performance; or

(2) In the event of any sample or model, that the whole of the goods conforms to such sample or model.

(b) It is not necessary to the creation of an express warranty that formal words such as “warrant” or “guarantee” be used, but if such words are used then an express warranty is created. An affirmation merely of the value of the goods or a statement purporting to be merely an opinion or commendation of the goods does not create a warranty.

(c) Statements or representations such as expressions of general policy concerning customer satisfaction which are not subject to any limitation do not create an express warranty.

(Amended by Stats. 1978, Ch. 991.)



1791.3

As used in this chapter, a sale “as is” or “with all faults” means that the manufacturer, distributor, and retailer disclaim all implied warranties that would otherwise attach to the sale of consumer goods under the provisions of this chapter.

(Added by Stats. 1970, Ch. 1333.)






ARTICLE 3 - Sale Warranties

1792

Unless disclaimed in the manner prescribed by this chapter, every sale of consumer goods that are sold at retail in this state shall be accompanied by the manufacturer’s and the retail seller’s implied warranty that the goods are merchantable. The retail seller shall have a right of indemnity against the manufacturer in the amount of any liability under this section.

(Amended by Stats. 1978, Ch. 991.)



1792.1

Every sale of consumer goods that are sold at retail in this state by a manufacturer who has reason to know at the time of the retail sale that the goods are required for a particular purpose and that the buyer is relying on the manufacturer’s skill or judgment to select or furnish suitable goods shall be accompanied by such manufacturer’s implied warranty of fitness.

(Amended by Stats. 1978, Ch. 991.)



1792.2

(a) Every sale of consumer goods that are sold at retail in this state by a retailer or distributor who has reason to know at the time of the retail sale that the goods are required for a particular purpose, and that the buyer is relying on the retailer’s or distributor’s skill or judgment to select or furnish suitable goods shall be accompanied by such retailer’s or distributor’s implied warranty that the goods are fit for that purpose.

(b) Every sale of an assistive device sold at retail in this state shall be accompanied by the retail seller’s implied warranty that the device is specifically fit for the particular needs of the buyer.

(Amended by Stats. 1979, Ch. 1023.)



1792.3

No implied warranty of merchantability and, where applicable, no implied warranty of fitness shall be waived, except in the case of a sale of consumer goods on an “as is” or “with all faults” basis where the provisions of this chapter affecting “as is” or “with all faults” sales are strictly complied with.

(Added by Stats. 1970, Ch. 1333.)



1792.4

(a) No sale of goods, governed by the provisions of this chapter, on an “as is” or “with all faults” basis, shall be effective to disclaim the implied warranty of merchantability or, where applicable, the implied warranty of fitness, unless a conspicuous writing is attached to the goods which clearly informs the buyer, prior to the sale, in simple and concise language of each of the following:

(1) The goods are being sold on an “as is” or “with all faults” basis.

(2) The entire risk as to the quality and performance of the goods is with the buyer.

(3) Should the goods prove defective following their purchase, the buyer and not the manufacturer, distributor, or retailer assumes the entire cost of all necessary servicing or repair.

(b) In the event of sale of consumer goods by means of a mail order catalog, the catalog offering such goods shall contain the required writing as to each item so offered in lieu of the requirement of notification prior to the sale.

(Amended by Stats. 1971, Ch. 1523.)



1792.5

Every sale of goods that are governed by the provisions of this chapter, on an “as is” or “with all faults” basis, made in compliance with the provisions of this chapter, shall constitute a waiver by the buyer of the implied warranty of merchantability and, where applicable, of the implied warranty of fitness.

(Amended by Stats. 1971, Ch. 1523.)



1793

Except as provided in Section 1793.02, nothing in this chapter shall affect the right of the manufacturer, distributor, or retailer to make express warranties with respect to consumer goods. However, a manufacturer, distributor, or retailer, in transacting a sale in which express warranties are given, may not limit, modify, or disclaim the implied warranties guaranteed by this chapter to the sale of consumer goods.

(Amended by Stats. 1979, Ch. 1023.)



1793.02

(a) (1) Except as provided in paragraph (2), all new and used assistive devices sold at retail in this state shall be accompanied by the retail seller’s written warranty which shall contain the following language: “This assistive device is warranted to be specifically fit for the particular needs of you, the buyer. If the device is not specifically fit for your particular needs, it may be returned to the seller within 30 days of the date of actual receipt by you or completion of fitting by the seller, whichever occurs later. If you return the device, the seller will either adjust or replace the device or promptly refund the total amount paid. This warranty does not affect the protections and remedies you have under other laws.” In lieu of the words “30 days” the retail seller may specify any longer period.

(2) (A) All new and used hearing aids sold in this state shall be accompanied by the retail seller’s written warranty and shall contain the following language: “This hearing aid is warranted to be specifically fit for the particular needs of you, the buyer. If the hearing aid is not initially fit for your particular needs, it may be returned to the seller within 45 days of the initial date of delivery to you. If you return the hearing aid, the seller will either adjust or replace the hearing aid or promptly refund the total amount paid. This warranty does not affect the protections and remedies you have under other laws.”

(B) In lieu of the words “45 days” the retail seller may specify any longer period.

(C) On the initial date of delivery, the retail seller shall revise the written warranty to include the initial date of delivery to the buyer of the hearing aid and expiration date of the warranty.

(b) The language prescribed in subdivision (a) shall appear on the first page of the warranty in at least 10-point bold type. The warranty shall be delivered to the buyer at the time of the sale of the device.

(c) If the buyer returns the device within the period specified in the written warranty, the seller shall, without charge and within a reasonable time, adjust the device or, if appropriate, replace it with a device that is specifically fit for the particular needs of the buyer. If the seller does not adjust or replace the device so that it is specifically fit for the particular needs of the buyer, the seller shall promptly refund to the buyer the total amount paid, the transaction shall be deemed rescinded, and the seller shall promptly return to the buyer all payments and any assistive device or other consideration exchanged as part of the transaction and shall promptly cancel or cause to be canceled all contracts, instruments, and security agreements executed by the buyer in connection with the sale. When a sale is rescinded under this section, no charge, penalty, or other fee may be imposed in connection with the purchase, fitting, financing, or return of the device.

(d) With respect to the retail sale of an assistive device to an individual, organization, or agency known by the seller to be purchasing for the ultimate user of the device, this section and subdivision (b) of Section 1792.2 shall be construed to require that the device be specifically fit for the particular needs of the ultimate user.

(e) This section and subdivision (b) of Section 1792.2 shall not apply to any of the following sales of assistive devices:

(1) A catalog or similar sale, as defined in subdivision (q) of Section 1791, except a sale of a hearing aid.

(2) A sale which involves a retail sale price of less than fifteen dollars ($15).

(3) A surgical implant performed by a physician and surgeon, or a restoration or dental prosthesis provided by a dentist.

(f) The rights and remedies of the buyer under this section and subdivision (b) of Section 1792.2 are not subject to waiver under Section 1792.3. The rights and remedies of the buyer under this section and subdivision (b) of Section 1792.2 are cumulative, and shall not be construed to affect the obligations of the retail seller or any other party or to supplant the rights or remedies of the buyer under any other section of this chapter or under any other law or instrument.

(g) Section 1795.5 shall not apply to a sale of used assistive devices, and for the purposes of the Song-Beverly Consumer Warranty Act the buyer of a used assistive device shall have the same rights and remedies as the buyer of a new assistive device.

(h) The language in subdivision (a) shall not constitute an express warranty for purposes of Sections 1793.2 and 1793.3.

(Amended by Stats. 2014, Ch. 226, Sec. 1. Effective January 1, 2015.)



1793.025

(a) All new and used wheelchairs, including, but not limited to, wheelchairs that are motorized or have been otherwise customized to suit the needs of the user, shall be accompanied by the manufacturer’s or lessor’s written express warranty that the wheelchair is free of defects. The duration of the warranty shall be for a period of at least one year from the date of the first delivery of a new wheelchair to the consumer, or at least 60 days from the date of the first delivery of a used, refurbished, or reconditioned wheelchair to the consumer. If the written express warranty is not furnished to the consumer, the wheelchair nonetheless shall be deemed to be covered by the express warranty. This section shall not apply to wheelchairs manufactured specifically for athletic, competitive, or off-road use.

(b) The provisions of this chapter for express warranties govern the express warranty described in subdivision (a), whether or not those provisions only apply to the sale, and not the lease, of goods.

(c) A reasonable number of attempts have been made to conform a wheelchair to the express warranty if, within the warranty period or within one year of inception of the warranty, whichever occurs first, (1) the same nonconformity has been subject to repair four or more times by the manufacturer, lessor, or an agent thereof, and continues to exist, or (2) the wheelchair is out of service by reason of repair of nonconformities by the manufacturer, lessor, or an agent thereof, for a cumulative total of more than 30 calendar days since inception of the warranty.

(d) No wheelchair that has been returned to the manufacturer, lessor, or an agent thereof, by the consumer for failure to repair a nonconformity after a reasonable number of attempts, either in this state or in another state pursuant to a similar statute of that state, may be sold or leased again in this state unless the reasons for the return are fully disclosed to the prospective buyer or lessee.

(e) If the wheelchair is out of service for a period of at least 24 hours for the repair of a nonconformity by the manufacturer, lessor, or agent thereof, a temporary replacement wheelchair shall be made available to the consumer, if requested. The provider of the temporary replacement wheelchair may not charge the consumer more than the cost to the provider to make the wheelchair available to the consumer. Nothing in this subdivision is intended to prevent a consumer and a provider from negotiating an agreement in which the provider assumes the cost of providing a temporary replacement wheelchair to the consumer.

(Amended by Stats. 1995, Ch. 461, Sec. 3. Effective January 1, 1996.)



1793.03

(a) Every manufacturer making an express warranty with respect to an electronic or appliance product described in subdivision (h), (i), (j), or (k) of Section 9801 of the Business and Professions Code, with a wholesale price to the retailer of not less than fifty dollars ($50) and not more than ninety-nine dollars and ninety-nine cents ($99.99), shall make available to service and repair facilities sufficient service literature and functional parts to effect the repair of a product for at least three years after the date a product model or type was manufactured, regardless of whether the three-year period exceeds the warranty period for the product.

(b) Every manufacturer making an express warranty with respect to an electronic or appliance product described in subdivision (h), (i), (j), or (k) of Section 9801 of the Business and Professions Code, with a wholesale price to the retailer of one hundred dollars ($100) or more, shall make available to service and repair facilities sufficient service literature and functional parts to effect the repair of a product for at least seven years after the date a product model or type was manufactured, regardless of whether the seven-year period exceeds the warranty period for the product

(Added by Stats. 1986, Ch. 547, Sec. 1.)



1793.05

Vehicle manufacturers who alter new vehicles into housecars shall, in addition to any new product warranty, assume any warranty responsibility of the original vehicle manufacturer for any and all components of the finished product which are, by virtue of any act of the alterer, no longer covered by the warranty issued by the original vehicle manufacturer.

(Added by Stats. 1977, Ch. 873.)



1793.1

(a) (1) Every manufacturer, distributor, or retailer making express warranties with respect to consumer goods shall fully set forth those warranties in simple and readily understood language, which shall clearly identify the party making the express warranties, and which shall conform to the federal standards for disclosure of warranty terms and conditions set forth in the federal Magnuson-Moss Warranty-Federal Trade Commission Improvement Act (15 U.S.C. Sec. 2301 et seq.), and in the regulations of the Federal Trade Commission adopted pursuant to the provisions of that act. If the manufacturer, distributor, or retailer provides a warranty or product registration card or form, or an electronic online warranty or product registration form, to be completed and returned by the consumer, the card or form shall contain statements, each displayed in a clear and conspicuous manner, that do all of the following:

(A) Informs the consumer that the card or form is for product registration.

(B) Informs the consumer that failure to complete and return the card or form does not diminish his or her warranty rights.

(2) Every work order or repair invoice for warranty repairs or service shall clearly and conspicuously incorporate in 10-point boldface type the following statement either on the face of the work order or repair invoice, or on the reverse side, or on an attachment to the work order or repair invoice: “A buyer of this product in California has the right to have this product serviced or repaired during the warranty period. The warranty period will be extended for the number of whole days that the product has been out of the buyer’s hands for warranty repairs. If a defect exists within the warranty period, the warranty will not expire until the defect has been fixed. The warranty period will also be extended if the warranty repairs have not been performed due to delays caused by circumstances beyond the control of the buyer, or if the warranty repairs did not remedy the defect and the buyer notifies the manufacturer or seller of the failure of the repairs within 60 days after they were completed. If, after a reasonable number of attempts, the defect has not been fixed, the buyer may return this product for a replacement or a refund subject, in either case, to deduction of a reasonable charge for usage. This time extension does not affect the protections or remedies the buyer has under other laws.”

If the required notice is placed on the reverse side of the work order or repair invoice, the face of the work order or repair invoice shall include the following notice in 10-point boldface type: “Notice to Consumer: Please read important information on back.”

A copy of the work order or repair invoice and any attachment shall be presented to the buyer at the time that warranty service or repairs are made.

(b) No warranty or product registration card or form, or an electronic online warranty or product registration form, may be labeled as a warranty registration or a warranty confirmation.

(c) The requirements imposed by this section on the distribution of any warranty or product registration card or form, or an electronic online warranty or product registration form, shall become effective on January 1, 2004.

(d) This section does not apply to any warranty or product registration card or form that was printed prior to January 1, 2004, and was shipped or included with a product that was placed in the stream of commerce prior to January 1, 2004.

(e) Every manufacturer, distributor, or retailer making express warranties and who elects to maintain service and repair facilities within this state pursuant to this chapter shall perform one or more of the following:

(1) At the time of sale, provide the buyer with the name and address of each service and repair facility within this state.

(2) At the time of the sale, provide the buyer with the name and address and telephone number of a service and repair facility central directory within this state, or the toll-free telephone number of a service and repair facility central directory outside this state. It shall be the duty of the central directory to provide, upon inquiry, the name and address of the authorized service and repair facility nearest the buyer.

(3) Maintain at the premises of retail sellers of the warrantor’s consumer goods a current listing of the warrantor’s authorized service and repair facilities, or retail sellers to whom the consumer goods are to be returned for service and repair, whichever is applicable, within this state. It shall be the duty of every retail seller provided with that listing to provide, on inquiry, the name, address, and telephone number of the nearest authorized service and repair facility, or the retail seller to whom the consumer goods are to be returned for service and repair, whichever is applicable.

(Amended by Stats. 2002, Ch. 306, Sec. 1. Effective January 1, 2003.)



1793.2

(a) Every manufacturer of consumer goods sold in this state and for which the manufacturer has made an express warranty shall:

(1) (A) Maintain in this state sufficient service and repair facilities reasonably close to all areas where its consumer goods are sold to carry out the terms of those warranties or designate and authorize in this state as service and repair facilities independent repair or service facilities reasonably close to all areas where its consumer goods are sold to carry out the terms of the warranties.

(B) As a means of complying with this paragraph, a manufacturer may enter into warranty service contracts with independent service and repair facilities. The warranty service contracts may provide for a fixed schedule of rates to be charged for warranty service or warranty repair work. However, the rates fixed by those contracts shall be in conformity with the requirements of subdivision (c) of Section 1793.3. The rates established pursuant to subdivision (c) of Section 1793.3, between the manufacturer and the independent service and repair facility, do not preclude a good faith discount that is reasonably related to reduced credit and general overhead cost factors arising from the manufacturer’s payment of warranty charges direct to the independent service and repair facility. The warranty service contracts authorized by this paragraph may not be executed to cover a period of time in excess of one year, and may be renewed only by a separate, new contract or letter of agreement between the manufacturer and the independent service and repair facility.

(2) In the event of a failure to comply with paragraph (1) of this subdivision, be subject to Section 1793.5.

(3) Make available to authorized service and repair facilities sufficient service literature and replacement parts to effect repairs during the express warranty period.

(b) Where those service and repair facilities are maintained in this state and service or repair of the goods is necessary because they do not conform with the applicable express warranties, service and repair shall be commenced within a reasonable time by the manufacturer or its representative in this state. Unless the buyer agrees in writing to the contrary, the goods shall be serviced or repaired so as to conform to the applicable warranties within 30 days. Delay caused by conditions beyond the control of the manufacturer or its representatives shall serve to extend this 30-day requirement. Where delay arises, conforming goods shall be tendered as soon as possible following termination of the condition giving rise to the delay.

(c) The buyer shall deliver nonconforming goods to the manufacturer’s service and repair facility within this state, unless, due to reasons of size and weight, or method of attachment, or method of installation, or nature of the nonconformity, delivery cannot reasonably be accomplished. If the buyer cannot return the nonconforming goods for any of these reasons, he or she shall notify the manufacturer or its nearest service and repair facility within the state. Written notice of nonconformity to the manufacturer or its service and repair facility shall constitute return of the goods for purposes of this section. Upon receipt of that notice of nonconformity, the manufacturer shall, at its option, service or repair the goods at the buyer’s residence, or pick up the goods for service and repair, or arrange for transporting the goods to its service and repair facility. All reasonable costs of transporting the goods when a buyer cannot return them for any of the above reasons shall be at the manufacturer’s expense. The reasonable costs of transporting nonconforming goods after delivery to the service and repair facility until return of the goods to the buyer shall be at the manufacturer’s expense.

(d) (1) Except as provided in paragraph (2), if the manufacturer or its representative in this state does not service or repair the goods to conform to the applicable express warranties after a reasonable number of attempts, the manufacturer shall either replace the goods or reimburse the buyer in an amount equal to the purchase price paid by the buyer, less that amount directly attributable to use by the buyer prior to the discovery of the nonconformity.

(2) If the manufacturer or its representative in this state is unable to service or repair a new motor vehicle, as that term is defined in paragraph (2) of subdivision (e) of Section 1793.22, to conform to the applicable express warranties after a reasonable number of attempts, the manufacturer shall either promptly replace the new motor vehicle in accordance with subparagraph (A) or promptly make restitution to the buyer in accordance with subparagraph (B). However, the buyer shall be free to elect restitution in lieu of replacement, and in no event shall the buyer be required by the manufacturer to accept a replacement vehicle.

(A) In the case of replacement, the manufacturer shall replace the buyer’s vehicle with a new motor vehicle substantially identical to the vehicle replaced. The replacement vehicle shall be accompanied by all express and implied warranties that normally accompany new motor vehicles of that specific kind. The manufacturer also shall pay for, or to, the buyer the amount of any sales or use tax, license fees, registration fees, and other official fees which the buyer is obligated to pay in connection with the replacement, plus any incidental damages to which the buyer is entitled under Section 1794, including, but not limited to, reasonable repair, towing, and rental car costs actually incurred by the buyer.

(B) In the case of restitution, the manufacturer shall make restitution in an amount equal to the actual price paid or payable by the buyer, including any charges for transportation and manufacturer-installed options, but excluding nonmanufacturer items installed by a dealer or the buyer, and including any collateral charges such as sales or use tax, license fees, registration fees, and other official fees, plus any incidental damages to which the buyer is entitled under Section 1794, including, but not limited to, reasonable repair, towing, and rental car costs actually incurred by the buyer.

(C) When the manufacturer replaces the new motor vehicle pursuant to subparagraph (A), the buyer shall only be liable to pay the manufacturer an amount directly attributable to use by the buyer of the replaced vehicle prior to the time the buyer first delivered the vehicle to the manufacturer or distributor, or its authorized service and repair facility for correction of the problem that gave rise to the nonconformity. When restitution is made pursuant to subparagraph (B), the amount to be paid by the manufacturer to the buyer may be reduced by the manufacturer by that amount directly attributable to use by the buyer prior to the time the buyer first delivered the vehicle to the manufacturer or distributor, or its authorized service and repair facility for correction of the problem that gave rise to the nonconformity. The amount directly attributable to use by the buyer shall be determined by multiplying the actual price of the new motor vehicle paid or payable by the buyer, including any charges for transportation and manufacturer-installed options, by a fraction having as its denominator 120,000 and having as its numerator the number of miles traveled by the new motor vehicle prior to the time the buyer first delivered the vehicle to the manufacturer or distributor, or its authorized service and repair facility for correction of the problem that gave rise to the nonconformity. Nothing in this paragraph shall in any way limit the rights or remedies available to the buyer under any other law.

(D) Pursuant to Section 1795.4, a buyer of a new motor vehicle shall also include a lessee of a new motor vehicle.

(e) (1) If the goods cannot practicably be serviced or repaired by the manufacturer or its representative to conform to the applicable express warranties because of the method of installation or because the goods have become so affixed to real property as to become a part thereof, the manufacturer shall either replace and install the goods or reimburse the buyer in an amount equal to the purchase price paid by the buyer, including installation costs, less that amount directly attributable to use by the buyer prior to the discovery of the nonconformity.

(2) With respect to claims arising out of deficiencies in the construction of a new residential dwelling, paragraph (1) shall not apply to either of the following:

(A) A product that is not a manufactured product, as defined in subdivision (g) of Section 896.

(B) A claim against a person or entity that is not the manufacturer that originally made the express warranty for that manufactured product.

(Amended by Stats. 2011, Ch. 727, Sec. 1. Effective January 1, 2012.)



1793.22

(a) This section shall be known and may be cited as the Tanner Consumer Protection Act.

(b) It shall be presumed that a reasonable number of attempts have been made to conform a new motor vehicle to the applicable express warranties if, within 18 months from delivery to the buyer or 18,000 miles on the odometer of the vehicle, whichever occurs first, one or more of the following occurs:

(1) The same nonconformity results in a condition that is likely to cause death or serious bodily injury if the vehicle is driven and the nonconformity has been subject to repair two or more times by the manufacturer or its agents, and the buyer or lessee has at least once directly notified the manufacturer of the need for the repair of the nonconformity.

(2) The same nonconformity has been subject to repair four or more times by the manufacturer or its agents and the buyer has at least once directly notified the manufacturer of the need for the repair of the nonconformity.

(3) The vehicle is out of service by reason of repair of nonconformities by the manufacturer or its agents for a cumulative total of more than 30 calendar days since delivery of the vehicle to the buyer. The 30-day limit shall be extended only if repairs cannot be performed due to conditions beyond the control of the manufacturer or its agents. The buyer shall be required to directly notify the manufacturer pursuant to paragraphs (1) and (2) only if the manufacturer has clearly and conspicuously disclosed to the buyer, with the warranty or the owner’s manual, the provisions of this section and that of subdivision (d) of Section 1793.2, including the requirement that the buyer must notify the manufacturer directly pursuant to paragraphs (1) and (2). The notification, if required, shall be sent to the address, if any, specified clearly and conspicuously by the manufacturer in the warranty or owner’s manual. This presumption shall be a rebuttable presumption affecting the burden of proof, and it may be asserted by the buyer in any civil action, including an action in small claims court, or other formal or informal proceeding.

(c) If a qualified third-party dispute resolution process exists, and the buyer receives timely notification in writing of the availability of that qualified third-party dispute resolution process with a description of its operation and effect, the presumption in subdivision (b) may not be asserted by the buyer until after the buyer has initially resorted to the qualified third-party dispute resolution process as required in subdivision (d). Notification of the availability of the qualified third-party dispute resolution process is not timely if the buyer suffers any prejudice resulting from any delay in giving the notification. If a qualified third-party dispute resolution process does not exist, or if the buyer is dissatisfied with that third-party decision, or if the manufacturer or its agent neglects to promptly fulfill the terms of the qualified third-party dispute resolution process decision after the decision is accepted by the buyer, the buyer may assert the presumption provided in subdivision (b) in an action to enforce the buyer’s rights under subdivision (d) of Section 1793.2. The findings and decision of a qualified third-party dispute resolution process shall be admissible in evidence in the action without further foundation. Any period of limitation of actions under any federal or California laws with respect to any person shall be extended for a period equal to the number of days between the date a complaint is filed with a third-party dispute resolution process and the date of its decision or the date before which the manufacturer or its agent is required by the decision to fulfill its terms if the decision is accepted by the buyer, whichever occurs later.

(d) A qualified third-party dispute resolution process shall be one that does all of the following:

(1) Complies with the minimum requirements of the Federal Trade Commission for informal dispute settlement procedures as set forth in Part 703 of Title 16 of the Code of Federal Regulations, as those regulations read on January 1, 1987.

(2) Renders decisions which are binding on the manufacturer if the buyer elects to accept the decision.

(3) Prescribes a reasonable time, not to exceed 30 days after the decision is accepted by the buyer, within which the manufacturer or its agent must fulfill the terms of its decisions.

(4) Provides arbitrators who are assigned to decide disputes with copies of, and instruction in, the provisions of the Federal Trade Commission’s regulations in Part 703 of Title 16 of the Code of Federal Regulations as those regulations read on January 1, 1987, Division 2 (commencing with Section 2101) of the Commercial Code, and this chapter.

(5) Requires the manufacturer, when the process orders, under the terms of this chapter, either that the nonconforming motor vehicle be replaced if the buyer consents to this remedy or that restitution be made to the buyer, to replace the motor vehicle or make restitution in accordance with paragraph (2) of subdivision (d) of Section 1793.2.

(6) Provides, at the request of the arbitrator or a majority of the arbitration panel, for an inspection and written report on the condition of a nonconforming motor vehicle, at no cost to the buyer, by an automobile expert who is independent of the manufacturer.

(7) Takes into account, in rendering decisions, all legal and equitable factors, including, but not limited to, the written warranty, the rights and remedies conferred in regulations of the Federal Trade Commission contained in Part 703 of Title 16 of the Code of Federal Regulations as those regulations read on January 1, 1987, Division 2 (commencing with Section 2101) of the Commercial Code, this chapter, and any other equitable considerations appropriate in the circumstances. Nothing in this chapter requires that, to be certified as a qualified third-party dispute resolution process pursuant to this section, decisions of the process must consider or provide remedies in the form of awards of punitive damages or multiple damages, under subdivision (c) of Section 1794, or of attorneys’ fees under subdivision (d) of Section 1794, or of consequential damages other than as provided in subdivisions (a) and (b) of Section 1794, including, but not limited to, reasonable repair, towing, and rental car costs actually incurred by the buyer.

(8) Requires that no arbitrator deciding a dispute may be a party to the dispute and that no other person, including an employee, agent, or dealer for the manufacturer, may be allowed to participate substantively in the merits of any dispute with the arbitrator unless the buyer is allowed to participate also. Nothing in this subdivision prohibits any member of an arbitration board from deciding a dispute.

(9) Obtains and maintains certification by the Department of Consumer Affairs pursuant to Chapter 9 (commencing with Section 472) of Division 1 of the Business and Professions Code.

(e) For the purposes of subdivision (d) of Section 1793.2 and this section, the following terms have the following meanings:

(1) “Nonconformity” means a nonconformity which substantially impairs the use, value, or safety of the new motor vehicle to the buyer or lessee.

(2) “New motor vehicle” means a new motor vehicle that is bought or used primarily for personal, family, or household purposes. “New motor vehicle” also means a new motor vehicle with a gross vehicle weight under 10,000 pounds that is bought or used primarily for business purposes by a person, including a partnership, limited liability company, corporation, association, or any other legal entity, to which not more than five motor vehicles are registered in this state. “New motor vehicle” includes the chassis, chassis cab, and that portion of a motor home devoted to its propulsion, but does not include any portion designed, used, or maintained primarily for human habitation, a dealer-owned vehicle and a “demonstrator” or other motor vehicle sold with a manufacturer’s new car warranty but does not include a motorcycle or a motor vehicle which is not registered under the Vehicle Code because it is to be operated or used exclusively off the highways. A demonstrator is a vehicle assigned by a dealer for the purpose of demonstrating qualities and characteristics common to vehicles of the same or similar model and type.

(3) “Motor home” means a vehicular unit built on, or permanently attached to, a self-propelled motor vehicle chassis, chassis cab, or van, which becomes an integral part of the completed vehicle, designed for human habitation for recreational or emergency occupancy.

(f) (1) Except as provided in paragraph (2), no person shall sell, either at wholesale or retail, lease, or transfer a motor vehicle transferred by a buyer or lessee to a manufacturer pursuant to paragraph (2) of subdivision (d) of Section 1793.2 or a similar statute of any other state, unless the nature of the nonconformity experienced by the original buyer or lessee is clearly and conspicuously disclosed to the prospective buyer, lessee, or transferee, the nonconformity is corrected, and the manufacturer warrants to the new buyer, lessee, or transferee in writing for a period of one year that the motor vehicle is free of that nonconformity.

(2) Except for the requirement that the nature of the nonconformity be disclosed to the transferee, paragraph (1) does not apply to the transfer of a motor vehicle to an educational institution if the purpose of the transfer is to make the motor vehicle available for use in automotive repair courses.

(Amended by Stats. 2000, Ch. 679, Sec. 1. Effective January 1, 2001.)



1793.23

(a) The Legislature finds and declares all of the following:

(1) That the expansion of state warranty laws covering new and used cars has given important and valuable protection to consumers.

(2) That, in states without this valuable warranty protection, used and irrepairable motor vehicles are being resold in the marketplace without notice to the subsequent purchaser.

(3) That other states have addressed this problem by requiring notices on the title of these vehicles or other notice procedures to warn consumers that the motor vehicles were repurchased by a dealer or manufacturer because the vehicle could not be repaired in a reasonable length of time or a reasonable number of repair attempts or the dealer or manufacturer was not willing to repair the vehicle.

(4) That these notices serve the interests of consumers who have a right to information relevant to their buying decisions.

(5) That the disappearance of these notices upon the transfer of title from another state to this state encourages the transport of “lemons” to this state for sale to the drivers of this state.

(b) This section and Section 1793.24 shall be known, and may be cited as, the Automotive Consumer Notification Act.

(c) Any manufacturer who reacquires or assists a dealer or lienholder to reacquire a motor vehicle registered in this state, any other state, or a federally administered district shall, prior to any sale, lease, or transfer of the vehicle in this state, or prior to exporting the vehicle to another state for sale, lease, or transfer if the vehicle was registered in this state and reacquired pursuant to paragraph (2) of subdivision (d) of Section 1793.2, cause the vehicle to be retitled in the name of the manufacturer, request the Department of Motor Vehicles to inscribe the ownership certificate with the notation “Lemon Law Buyback,” and affix a decal to the vehicle in accordance with Section 11713.12 of the Vehicle Code if the manufacturer knew or should have known that the vehicle is required by law to be replaced, accepted for restitution due to the failure of the manufacturer to conform the vehicle to applicable warranties pursuant to paragraph (2) of subdivision (d) of Section 1793.2, or accepted for restitution by the manufacturer due to the failure of the manufacturer to conform the vehicle to warranties required by any other applicable law of the state, any other state, or federal law.

(d) Any manufacturer who reacquires or assists a dealer or lienholder to reacquire a motor vehicle in response to a request by the buyer or lessee that the vehicle be either replaced or accepted for restitution because the vehicle did not conform to express warranties shall, prior to the sale, lease, or other transfer of the vehicle, execute and deliver to the subsequent transferee a notice and obtain the transferee’s written acknowledgment of a notice, as prescribed by Section 1793.24.

(e) Any person, including any dealer, who acquires a motor vehicle for resale and knows or should have known that the vehicle was reacquired by the vehicle’s manufacturer in response to a request by the last retail owner or lessee of the vehicle that it be replaced or accepted for restitution because the vehicle did not conform to express warranties shall, prior to the sale, lease, or other transfer, execute and deliver to the subsequent transferee a notice and obtain the transferee’s written acknowledgment of a notice, as prescribed by Section 1793.24.

(f) Any person, including any manufacturer or dealer, who sells, leases, or transfers ownership of a motor vehicle when the vehicle’s ownership certificate is inscribed with the notation “Lemon Law Buyback” shall, prior to the sale, lease, or ownership transfer of the vehicle, provide the transferee with a disclosure statement signed by the transferee that states:
“THIS VEHICLE WAS REPURCHASED BY ITS MANUFACTURER DUE TO A DEFECT IN THE VEHICLE PURSUANT TO CONSUMER WARRANTY LAWS. THE TITLE TO THIS VEHICLE HAS BEEN PERMANENTLY BRANDED WITH THE NOTATION ‛LEMON LAW BUYBACK’.”

(g) The disclosure requirements in subdivisions (d), (e), and (f) are cumulative with all other consumer notice requirements and do not relieve any person, including any dealer or manufacturer, from complying with any other applicable law, including any requirement of subdivision (f) of Section 1793.22.

(h) For purposes of this section, “dealer” means any person engaged in the business of selling, offering for sale, or negotiating the retail sale of, a used motor vehicle or selling motor vehicles as a broker or agent for another, including the officers, agents, and employees of the person and any combination or association of dealers.

(Amended by Stats. 1998, Ch. 932, Sec. 7. Effective January 1, 1999.)



1793.24

(a) The notice required in subdivisions (d) and (e) of Section 1793.23 shall be prepared by the manufacturer of the reacquired vehicle and shall disclose all of the following:

(1) Year, make, model, and vehicle identification number of the vehicle.

(2) Whether the title to the vehicle has been inscribed with the notation “Lemon Law Buyback.”

(3) The nature of each nonconformity reported by the original buyer or lessee of the vehicle.

(4) Repairs, if any, made to the vehicle in an attempt to correct each nonconformity reported by the original buyer or lessee.

(b) The notice shall be on a form 81/2 x 11 inches in size and printed in no smaller than 10-point black type on a white background.

The form shall only contain the following information prior to it being filled out by the manufacturer:

WARRANTY BUYBACK NOTICE

(Check One)

□ This vehicle was repurchased by the vehicle’s manufacturer after the last retail owner or lessee requested its repurchase due to the problem(s) listed below.

□THIS VEHICLE WAS REPURCHASED BY ITS MANUFACTURER DUE TO A DEFECT IN THE VEHICLE PURSUANT TO CONSUMER WARRANTY LAWS. THE TITLE TO THIS VEHICLE HAS BEEN PERMANENTLY BRANDED WITH THE NOTATION “LEMON LAW BUYBACK.” Under California law, the manufacturer must warrant to you, for a one year period, that the vehicle is free of the problem(s) listed below.

V.I.N.

Year

Make

Model

Problem(s) Reported by
Original Owner

Repairs Made, if any, to
Correct Reported Problem(s)

Signature of Manufacturer

Date

Signature of Dealer(s)

Date

Signature of Retail Buyer or Lessee

Date

(c) The manufacturer shall provide an executed copy of the notice to the manufacturer’s transferee. Each transferee, including a dealer, to whom the motor vehicle is transferred prior to its sale to a retail buyer or lessee shall be provided an executed copy of the notice by the previous transferor.

(Added by Stats. 1995, Ch. 503, Sec. 2. Effective January 1, 1996.)



1793.25

(a) Notwithstanding Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code, the State Board of Equalization shall reimburse the manufacturer of a new motor vehicle for an amount equal to the sales tax or use tax which the manufacturer pays to or for the buyer or lessee when providing a replacement vehicle pursuant to subparagraph (A) of paragraph (2) of subdivision (d) of Section 1793.2 or includes in making restitution to the buyer or lessee pursuant to subparagraph (B) of paragraph (2) of subdivision (d) of Section 1793.2, when the manufacturer provides satisfactory proof that it has complied with subdivision (c) of Section 1793.23, and satisfactory proof is provided for one of the following:

(1) The retailer of the motor vehicle for which the manufacturer is making restitution has reported and paid the sales tax on the gross receipts from the sale of that motor vehicle.

(2) The buyer of the motor vehicle has paid the use tax on the sales price for the storage, use, or other consumption of that motor vehicle in this state.

(3) The lessee of the motor vehicle has paid the use tax on the rentals payable from the lease of that motor vehicle.

(b) The State Board of Equalization may adopt rules and regulations to carry out, facilitate compliance with, or prevent circumvention or evasion of, this section.

(c) This section shall not change the application of the sales and use tax to the gross receipts, the rentals payable, and the sales price from the sale, lease, and the storage, use, or other consumption, in this state of tangible personal property pursuant to Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code.

(d) The manufacturer’s claim for reimbursement and the State Board of Equalization’s approval or denial of the claim shall be subject to the provisions of Article 1 (commencing with Section 6901) of Chapter 7 of Part 1 of Division 2 of the Revenue and Taxation Code, except Sections 6907 and 6908, insofar as those provisions are not inconsistent with this section.

(e) For purposes of this section, the amount of use tax that the State Board of Equalization is required to reimburse the manufacturer shall be limited to the amount of use tax the manufacturer is required to pay to or for the lessee pursuant to Section 1793.2.

(Amended by Stats. 2011, Ch. 727, Sec. 2. Effective January 1, 2012.)



1793.26

(a) Any automobile manufacturer, importer, distributor, dealer, or lienholder who reacquires, or who assists in reacquiring, a motor vehicle, whether by judgment, decree, arbitration award, settlement agreement, or voluntary agreement, is prohibited from doing either of the following:

(1) Requiring, as a condition of the reacquisition of the motor vehicle, that a buyer or lessee who is a resident of this state agree not to disclose the problems with the vehicle experienced by the buyer or lessee or the nonfinancial terms of the reacquisition.

(2) Including, in any release or other agreement, whether prepared by the manufacturer, importer, distributor, dealer, or lienholder, for signature by the buyer or lessee, a confidentiality clause, gag clause, or similar clause prohibiting the buyer or lessee from disclosing information to anyone about the problems with the vehicle, or the nonfinancial terms of the reacquisition of the vehicle by the manufacturer, importer, distributor, dealer, or lienholder.

(b) Any confidentiality clause, gag clause, or similar clause in such a release or other agreement in violation of this section shall be null and void as against the public policy of this state.

(c) Nothing in this section is intended to prevent any confidentiality clause, gag clause, or similar clause regarding the financial terms of the reacquisition of the vehicle.

(Amended by Stats. 2000, Ch. 258, Sec. 1. Effective January 1, 2001.)



1793.3

If the manufacturer of consumer goods sold in this state for which the manufacturer has made an express warranty does not provide service and repair facilities within this state pursuant to subdivision (a) of Section 1793.2, or does not make available to authorized service and repair facilities service literature and replacement parts sufficient to effect repair during the express warranty period, the buyer of such manufacturer’s nonconforming goods may follow the course of action prescribed in either subdivision (a), (b), or (c), below, as follows:

(a) Return the nonconforming consumer goods to the retail seller thereof. The retail seller shall do one of the following:

(1) Service or repair the nonconforming goods to conform to the applicable warranty.

(2) Direct the buyer to a reasonably close independent repair or service facility willing to accept service or repair under this section.

(3) Replace the nonconforming goods with goods that are identical or reasonably equivalent to the warranted goods.

(4) Refund to the buyer the original purchase price less that amount directly attributable to use by the buyer prior to the discovery of the nonconformity.

(b) Return the nonconforming consumer goods to any retail seller of like goods of the same manufacturer within this state who may do one of the following:

(1) Service or repair the nonconforming goods to conform to the applicable warranty.

(2) Direct the buyer to a reasonably close independent repair or service facility willing to accept service or repair under this section.

(3) Replace the nonconforming goods with goods that are identical or reasonably equivalent to the warranted goods.

(4) Refund to the buyer the original purchase price less that amount directly attributable to use by the buyer prior to the discovery of the nonconformity.

(c) Secure the services of an independent repair or service facility for the service or repair of the nonconforming consumer goods, when service or repair of the goods can be economically accomplished. In that event the manufacturer shall be liable to the buyer, or to the independent repair or service facility upon an assignment of the buyer’s rights, for the actual and reasonable cost of service and repair, including any cost for parts and any reasonable cost of transporting the goods or parts, plus a reasonable profit. It shall be a rebuttable presumption affecting the burden of producing evidence that the reasonable cost of service or repair is an amount equal to that which is charged by the independent service dealer for like services or repairs rendered to service or repair customers who are not entitled to warranty protection. Any waiver of the liability of a manufacturer shall be void and unenforceable.

The course of action prescribed in this subdivision shall be available to the buyer only after the buyer has followed the course of action prescribed in either subdivision (a) or (b) and such course of action has not furnished the buyer with appropriate relief. In no event, shall the provisions of this subdivision be available to the buyer with regard to consumer goods with a wholesale price to the retailer of less than fifty dollars ($50). In no event shall the buyer be responsible or liable for service or repair costs charged by the independent repair or service facility which accepts service or repair of nonconforming consumer goods under this section. Such independent repair or service facility shall only be authorized to hold the manufacturer liable for such costs.

(d) A retail seller to which any nonconforming consumer good is returned pursuant to subdivision (a) or (b) shall have the option of providing service or repair itself or directing the buyer to a reasonably close independent repair or service facility willing to accept service or repair under this section. In the event the retail seller directs the buyer to an independent repair or service facility, the manufacturer shall be liable for the reasonable cost of repair services in the manner provided in subdivision (c).

(e) In the event a buyer is unable to return nonconforming goods to the retailer due to reasons of size and weight, or method of attachment, or method of installation, or nature of the nonconformity, the buyer shall give notice of the nonconformity to the retailer. Upon receipt of such notice of nonconformity the retailer shall, at its option, service or repair the goods at the buyer’s residence, or pick up the goods for service or repair, or arrange for transporting the goods to its place of business. The reasonable costs of transporting the goods shall be at the retailer’s expense. The retailer shall be entitled to recover all such reasonable costs of transportation from the manufacturer pursuant to Section 1793.5. The reasonable costs of transporting nonconforming goods after delivery to the retailer until return of the goods to the buyer, when incurred by a retailer, shall be recoverable from the manufacturer pursuant to Section 1793.5. Written notice of nonconformity to the retailer shall constitute return of the goods for the purposes of subdivisions (a) and (b).

(f) The manufacturer of consumer goods with a wholesale price to the retailer of fifty dollars ($50) or more for which the manufacturer has made express warranties shall provide written notice to the buyer of the courses of action available to him under subdivision (a), (b), or (c).

(Amended by Stats. 1986, Ch. 547, Sec. 3.)



1793.35

(a) Where the retail sale of clothing or consumables is accompanied by an express warranty and such items do not conform with the terms of the express warranty, the buyer thereof may return the goods within 30 days of purchase or the period specified in the warranty, whichever is greater. The manufacturer may, in the express warranty, direct the purchaser to return nonconforming goods to a retail seller of like goods of the same manufacturer for replacement.

(b) When clothing or consumables are returned to a retail seller for the reason that they do not conform to an express warranty, the retailer shall replace the nonconforming goods where the manufacturer has directed replacement in the express warranty. In the event the manufacturer has not directed replacement in the express warranty, the retailer may replace the nonconforming goods or reimburse the buyer in an amount equal to the purchase price paid by the buyer for the goods, at the option of the retailer. Costs of reimbursement or replacement are recoverable by a retailer from the manufacturer in the manner provided in Section 1793.5.

(c) Where the retail sale of draperies is not accompanied by an express warranty and the sale of such draperies is accompanied by a conspicuous writing disclaiming the retailer’s implied warranty of merchantability on the fabric, the retailer’s implied warranty of merchantability shall not apply to the fabric.

(Amended by Stats. 1978, Ch. 991.)



1793.4

Where an option is exercised in favor of service and repair under Section 1793.3, such service and repair must be commenced within a reasonable time, and, unless the buyer agrees in writing to the contrary, goods conforming to the applicable express warranties shall be tendered within 30 days. Delay caused by conditions beyond the control of the retail seller or his representative shall serve to extend this 30-day requirement. Where such a delay arises, conforming goods shall be tendered as soon as possible following termination of the condition giving rise to the delay.

(Amended by Stats. 1978, Ch. 991.)



1793.5

Every manufacturer making express warranties who does not provide service and repair facilities within this state pursuant to subdivision (a) of Section 1793.2 shall be liable as prescribed in this section to every retail seller of such manufacturer’s goods who incurs obligations in giving effect to the express warranties that accompany such manufacturer’s consumer goods. The amount of such liability shall be determined as follows:

(a) In the event of replacement, in an amount equal to the actual cost to the retail seller of the replaced goods, and cost of transporting the goods, if such costs are incurred plus a reasonable handling charge.

(b) In the event of service and repair, in an amount equal to that which would be received by the retail seller for like service rendered to retail consumers who are not entitled to warranty protection, including actual and reasonable costs of the service and repair and the cost of transporting the goods, if such costs are incurred, plus a reasonable profit.

(c) In the event of reimbursement under subdivision (a) of Section 1793.3, in an amount equal to that reimbursed to the buyer, plus a reasonable handling charge.

(Amended by Stats. 1971, Ch. 1523.)



1793.6

Except as otherwise provided in the terms of a warranty service contract, as specified in subdivision (a) of Section 1793.2, entered into between a manufacturer and an independent service and repair facility, every manufacturer making express warranties whose consumer goods are sold in this state shall be liable as prescribed in this section to every independent serviceman who performs services or incurs obligations in giving effect to the express warranties that accompany such manufacturer’s consumer goods whether the independent serviceman is acting as an authorized service and repair facility designated by the manufacturer pursuant to paragraph (1) of subdivision (a) of Section 1793.2 or is acting as an independent serviceman pursuant to subdivisions (c) and (d) of Section 1793.3. The amount of such liability shall be an amount equal to the actual and reasonable costs of the service and repair, including any cost for parts and any reasonable cost of transporting the goods or parts, plus a reasonable profit. It shall be a rebuttable presumption affecting the burden of producing evidence that the reasonable cost of service or repair is an amount equal to that which is charged by the independent serviceman for like services or repairs rendered to service or repair customers who are not entitled to warranty protection. Any waiver of the liability of a manufacturer shall be void and unenforceable.

(Added by Stats. 1976, Ch. 416.)



1794

(a) Any buyer of consumer goods who is damaged by a failure to comply with any obligation under this chapter or under an implied or express warranty or service contract may bring an action for the recovery of damages and other legal and equitable relief.

(b) The measure of the buyer’s damages in an action under this section shall include the rights of replacement or reimbursement as set forth in subdivision (d) of Section 1793.2, and the following:

(1) Where the buyer has rightfully rejected or justifiably revoked acceptance of the goods or has exercised any right to cancel the sale, Sections 2711, 2712, and 2713 of the Commercial Code shall apply.

(2) Where the buyer has accepted the goods, Sections 2714 and 2715 of the Commercial Code shall apply, and the measure of damages shall include the cost of repairs necessary to make the goods conform.

(c) If the buyer establishes that the failure to comply was willful, the judgment may include, in addition to the amounts recovered under subdivision (a), a civil penalty which shall not exceed two times the amount of actual damages. This subdivision shall not apply in any class action under Section 382 of the Code of Civil Procedure or under Section 1781, or with respect to a claim based solely on a breach of an implied warranty.

(d) If the buyer prevails in an action under this section, the buyer shall be allowed by the court to recover as part of the judgment a sum equal to the aggregate amount of costs and expenses, including attorney’s fees based on actual time expended, determined by the court to have been reasonably incurred by the buyer in connection with the commencement and prosecution of such action.

(e) (1) Except as otherwise provided in this subdivision, if the buyer establishes a violation of paragraph (2) of subdivision (d) of Section 1793.2, the buyer shall recover damages and reasonable attorney’s fees and costs, and may recover a civil penalty of up to two times the amount of damages.

(2) If the manufacturer maintains a qualified third-party dispute resolution process which substantially complies with Section 1793.22, the manufacturer shall not be liable for any civil penalty pursuant to this subdivision.

(3) After the occurrence of the events giving rise to the presumption established in subdivision (b) of Section 1793.22, the buyer may serve upon the manufacturer a written notice requesting that the manufacturer comply with paragraph (2) of subdivision (d) of Section 1793.2. If the buyer fails to serve the notice, the manufacturer shall not be liable for a civil penalty pursuant to this subdivision.

(4) If the buyer serves the notice described in paragraph (3) and the manufacturer complies with paragraph (2) of subdivision (d) of Section 1793.2 within 30 days of the service of that notice, the manufacturer shall not be liable for a civil penalty pursuant to this subdivision.

(5) If the buyer recovers a civil penalty under subdivision (c), the buyer may not also recover a civil penalty under this subdivision for the same violation.

(Amended by Stats. 1992, Ch. 1232, Sec. 9. Effective January 1, 1993.)



1794.1

(a) Any retail seller of consumer goods injured by the willful or repeated violation of the provisions of this chapter may bring an action for the recovery of damages. Judgment may be entered for three times the amount at which the actual damages are assessed plus reasonable attorney fees.

(b) Any independent serviceman of consumer goods injured by the willful or repeated violation of the provisions of this chapter may bring an action for the recovery of damages. Judgment may be entered for three times the amount at which the actual damages are assessed plus reasonable attorney fees.

(Amended by Stats. 1976, Ch. 416.)



1794.3

The provisions of this chapter shall not apply to any defect or nonconformity in consumer goods caused by the unauthorized or unreasonable use of the goods following sale.

(Amended by Stats. 1971, Ch. 1523.)



1794.4

(a) Nothing in this chapter shall be construed to prevent the sale of a service contract to the buyer in addition to or in lieu of an express warranty if that contract fully and conspicuously discloses in simple and readily understood language the terms, conditions, and exclusions of that contract, provided that nothing in this section shall apply to a home protection contract issued by a home protection company that is subject to Part 7 (commencing with Section 12740) of Division 2 of the Insurance Code.

(b) Except as otherwise expressly provided in the service contract, every service contract shall obligate the service contractor to provide to the buyer of the product all of the services and functional parts that may be necessary to maintain proper operation of the entire product under normal operation and service for the duration of the service contract and without additional charge.

(c) The service contract shall contain all of the following items of information:

(1) A clear description and identification of the covered product.

(2) The point in time or event when the term of the service contract commences, and its duration measured by elapsed time or an objective measure of use.

(3) If the enforceability of the service contract is limited to the original buyer or is limited to persons other than every consumer owner of the covered product during the term of the service contract, a description of the limits on transfer or assignment of the service contract.

(4) A statement of the general obligation of the service contractor in the same language set forth in subdivision (b), with equally clear and conspicuous statements of the following:

(A) Any services, parts, characteristics, components, properties, defects, malfunctions, causes, conditions, repairs, or remedies that are excluded from the scope of the service contract.

(B) Any other limits on the application of the language in subdivision (b) such as a limit on the total number of service calls.

(C) Any additional services that the service contractor will provide.

(D) Whether the obligation of the service contractor includes preventive maintenance and, if so, the nature and frequency of the preventive maintenance that the service contractor will provide.

(E) Whether the buyer has an obligation to provide preventive maintenance or perform any other obligations and, if so, the nature and frequency of the preventive maintenance and of any other obligations, and the consequences of any noncompliance.

(5) A step-by-step explanation of the procedure that the buyer should follow in order to obtain performance of any obligation under the service contract including the following:

(A) The full legal and business name of the service contractor.

(B) The mailing address of the service contractor.

(C) The persons or class of persons that are authorized to perform service.

(D) The name or title and address of any agent, employee, or department of the service contractor that is responsible for the performance of any obligations.

(E) The method of giving notice to the service contractor of the need for service.

(F) Whether in-home service is provided or, if not, whether the costs of transporting the product, for service or repairs will be paid by the service contractor.

(G) If the product must be transported to the service contractor, either the place where the product may be delivered for service or repairs or a toll-free telephone number that the buyer may call to obtain that information.

(H) All other steps that the buyer must take to obtain service.

(I) All fees, charges, and other costs that the buyer must pay to obtain service.

(6) An explanation of the steps that the service contractor will take to carry out its obligations under the service contract.

(7) A description of any right to cancel the contract if the buyer returns the product or the product is sold, lost, stolen, or destroyed, or, if there is no right to cancel or the right to cancel is limited, a statement of the fact.

(8) Information respecting the availability of any informal dispute settlement process.

(d) Subdivisions (b) and (c) are applicable to service contracts on new or used home appliances and home electronic products entered into on or after July 1, 1989. They are applicable to service contracts on all other new or used products entered into on and after July 1, 1991.

(e) This section shall become operative on January 1, 2008.

(Amended (as amended by Stats. 1997, Ch. 401, Sec. 65) by Stats. 2002, Ch. 405, Sec. 64. Effective January 1, 2003. Section operative January 1, 2008, by its own provisions.)



1794.41

(a) No service contract covering any motor vehicle, home appliance, or home electronic product purchased for use in this state may be offered for sale or sold unless all of the following elements exist:

(1) The contract shall contain the disclosures specified in Section 1794.4 and shall disclose in the manner described in that section the buyer’s cancellation and refund rights provided by this section.

(2) The contract shall be available for inspection by the buyer prior to purchase and either the contract, or a brochure which specifically describes the terms, conditions, and exclusions of the contract, and the provisions of this section relating to contract delivery, cancellation, and refund, shall be delivered to the buyer at or before the time of purchase of the contract. Within 60 days after the date of purchase, the contract itself shall be delivered to the buyer. If a service contract for a home appliance or a home electronic product is sold by means of a telephone solicitation, the seller may elect to satisfy the requirements of this paragraph by mailing or delivering the contract to the buyer not later than 30 days after the date of the sale of the contract.

(3) The contract is applicable only to items, costs, and time periods not covered by the express warranty. However, a service contract may run concurrently with or overlap an express warranty if (A) the contract covers items or costs not covered by the express warranty or (B) the contract provides relief to the purchaser not available under the express warranty, such as automatic replacement of a product where the express warranty only provides for repair.

(4) The contract shall be cancelable by the purchaser under the following conditions:

(A) Unless the contract provides for a longer period, within the first 60 days after receipt of the contract, or with respect to a contract covering a used motor vehicle without manufacturer warranties, a home appliance, or a home electronic product, within the first 30 days after receipt of the contract, the full amount paid shall be refunded by the seller to the purchaser if the purchaser provides a written notice of cancellation to the person specified in the contract, and if no claims have been made against the contract. If a claim has been made against the contract either within the first 60 days after receipt of the contract, or with respect to a used motor vehicle without manufacturer warranties, home appliance, or home electronic product, within the first 30 days after receipt of the contract, a pro rata refund, based on either elapsed time or an objective measure of use, such as mileage or the retail value of any service performed, at the seller’s option as indicated in the contract, or for a vehicle service contract at the obligor’s option as determined at the time of cancellation, shall be made by the seller to the purchaser if the purchaser provides a written notice of cancellation to the person specified in the contract.

(B) Unless the contract provides for a longer period for obtaining a full refund, after the first 60 days after receipt of the contract, or with respect to a contract covering a used motor vehicle without manufacturer warranties, a home appliance, or a home electronic product, after the first 30 days after the receipt of the contract, a pro rata refund, based on either elapsed time or an objective measure of use, such as mileage or the retail value of any service performed, at the seller’s option as indicated in the contract, or for a vehicle service contract at the obligor’s option as determined at the time of cancellation, shall be made by the seller to the purchaser if the purchaser provides a written notice of cancellation to the person specified in the contract. In addition, the seller may assess a cancellation or administrative fee, not to exceed 10 percent of the price of the service contract or twenty-five dollars ($25), whichever is less.

(C) If the purchase of the service contract was financed, the seller may make the refund payable to the purchaser, the assignee, or lender of record, or both.

(b) Nothing in this section shall apply to a home protection plan that is issued by a home protection company which is subject to Part 7 (commencing with Section 12740) of Division 2 of the Insurance Code.

(c) If any provision of this section conflicts with any provision of Part 8 (commencing with Section 12800) of Division 2 of the Insurance Code, the provision of the Insurance Code shall apply instead of this section.

(Amended by Stats. 2010, Ch. 543, Sec. 7. Effective January 1, 2011.)



1794.45

(a) A retailer that sells a service contract pursuant to Section 1794.4 shall do either of the following during the period that the service contract is in effect:

(1) Maintain contract information that includes a description of the terms and conditions of the service contract, and provide that information to the purchaser of the service contract or other beneficiary upon request.

(2) Upon request from the purchaser of the service contract or other beneficiary, obtain a copy of the service contract, and provide that copy to the requester within 10 business days after receiving the request.

(b) This section shall not apply to a vehicle service contract, as defined in subdivision (c) of Section 12800 of the Insurance Code.

(Added by Stats. 2009, Ch. 74, Sec. 1. Effective January 1, 2010.)



1794.5

The provisions of this chapter shall not preclude a manufacturer making express warranties from suggesting methods of effecting service and repair, in accordance with the terms and conditions of the express warranties, other than those required by this chapter.

(Added by Stats. 1970, Ch. 1333.)



1795

If express warranties are made by persons other than the manufacturer of the goods, the obligation of the person making such warranties shall be the same as that imposed on the manfacturer under this chapter.

(Added by Stats. 1970, Ch. 1333.)



1795.1

This chapter shall apply to any equipment or mechanical, electrical, or thermal component of a system designed to heat, cool, or otherwise condition air, but, with that exception, shall not apply to the system as a whole where such a system becomes a fixed part of a structure.

(Amended by Stats. 1983, Ch. 728, Sec. 1.)



1795.4

For the purposes of this chapter only, the following rules apply to leases of both new and used consumer goods:

(a) If express warranties are regularly furnished to purchasers of substantially the same kind of goods, (1) those warranties will be deemed to apply to the leased goods and (2) the lessor and lessee shall each be deemed to be the first purchaser of the goods for the purpose of any warranty provision limiting warranty benefits to the original purchaser.

(b) The lessee of goods has the same rights under this chapter against the manufacturer and any person making express warranties that the lessee would have had under this chapter if the goods had been purchased by the lessee, and the manufacturer and any person making express warranties have the same duties and obligations under this chapter with respect to the goods that such manufacturer and other person would have had under this chapter if the goods had been sold to the lessee.

(c) If a lessor leases goods to a lessee from the lessor’s inventory, the lessee has the same rights under this chapter against the lessor that the lessee would have had if the goods had been purchased by the lessee, and the lessor has the same duties and obligations under this chapter with respect to the goods that the lessor would have had under this chapter if the goods had been sold to the lessee. For purposes of this section, “inventory” shall include both goods in the lessor’s possession prior to negotiation of the lease and goods ordered from another party in order to lease those goods to the lessee where the lessor is a dealer in goods of that type.

(d) If a lessor leases goods to a lessee which the lessor acquires other than from the lessor’s inventory, the lessee has the same rights under this chapter against the seller of the goods to the lessor that the lessee would have had under this chapter if the goods had been purchased by the lessee from the seller, and the seller of the goods to the lessor has the same duties and obligations under this chapter with respect to the goods that the seller would have had under this chapter if the goods had been purchased by the lessee from the seller.

(e) A lessor who re-leases goods to a new lessee and does not retake possession of the goods prior to consummation of the re-lease may, notwithstanding the provisions of Section 1793, disclaim as to that lessee any and all warranties created by this chapter by conspicuously disclosing in the lease that these warranties are disclaimed.

(f) A lessor who has obligations to the lessee with relation to warranties in connection with a lease of goods and the seller of goods to a lessor have the same rights and remedies against the manufacturer and any person making express warranties that a seller of the goods would have had if the seller had sold the goods to the lessee.

(Added by Stats. 1984, Ch. 1169, Sec. 2.)



1795.5

Notwithstanding the provisions of subdivision (a) of Section 1791 defining consumer goods to mean “new” goods, the obligation of a distributor or retail seller of used consumer goods in a sale in which an express warranty is given shall be the same as that imposed on manufacturers under this chapter except:

(a) It shall be the obligation of the distributor or retail seller making express warranties with respect to used consumer goods (and not the original manufacturer, distributor, or retail seller making express warranties with respect to such goods when new) to maintain sufficient service and repair facilities within this state to carry out the terms of such express warranties.

(b) The provisions of Section 1793.5 shall not apply to the sale of used consumer goods sold in this state.

(c) The duration of the implied warranty of merchantability and where present the implied warranty of fitness with respect to used consumer goods sold in this state, where the sale is accompanied by an express warranty, shall be coextensive in duration with an express warranty which accompanies the consumer goods, provided the duration of the express warranty is reasonable, but in no event shall such implied warranties have a duration of less than 30 days nor more than three months following the sale of used consumer goods to a retail buyer. Where no duration for an express warranty is stated with respect to such goods, or parts thereof, the duration of the implied warranties shall be the maximum period prescribed above.

(d) The obligation of the distributor or retail seller who makes express warranties with respect to used goods that are sold in this state, shall extend to the sale of all such used goods, regardless of when such goods may have been manufactured.

(Amended by Stats. 1983, Ch. 728, Sec. 2.)



1795.51

(a) No buy-here-pay-here dealer, as that term is defined in Section 241 of the Vehicle Code, shall sell or lease a used vehicle, as defined in Section 665 of the Vehicle Code, at retail price without giving the buyer or lessee a written warranty that shall have a minimum duration of at least 30 days from the date of delivery or when the odometer has registered 1,000 miles from what is shown on the contract, whichever occurs first.

(b) The written warranty shall provide that if the buyer or lessee notifies the buy-here-pay-here dealer that the vehicle does not conform to the written warranty, the buy-here-pay-here dealer shall either repair the vehicle to conform to the written warranty, reimburse the buyer or lessee for the reasonable cost of repairs, or cancel the sale or lease contract and provide the buyer or lessee with a full refund, less a reasonable amount for any damage sustained by the vehicle after the sale or lease, excepting damage caused by any nonconformity with the written warranty.

(c) The written warranty shall provide that the buy-here-pay-here dealer shall pay 100 percent of the cost of labor and parts for any repairs pursuant to the warranty, and may not charge the buyer or lessee for the cost of repairs or for inspecting the vehicle, tearing down the engine or transmission or other part, or for any deductible. Any person performing repairs pursuant to this subdivision shall comply with the requirements of an automotive repair dealer pursuant to Chapter 20.3 (commencing with Section 9880) of Division 3 of the Business and Professions Code.

(d) The buy-here-pay-here dealer or its agent may elect to refund the buyer or lessee a full refund, less a reasonable amount for any damage sustained by the vehicle after the sale or lease, excepting damage caused by any nonconformity with the written warranty, rather than performing a repair. In the event that the buy-here-pay-here dealer cancels the sale or lease, all of the following shall apply:

(1) The buy-here-pay-here dealer shall give written notice to the buyer or lessee of the election to cancel the sale or lease by personal delivery or first-class mail.

(2) The buyer or lessee shall return the vehicle in substantially the same condition as when it was delivered by the buy-here-pay-here dealer, reasonable wear and tear and any nonconformity with the written warranty excepted.

(3) The buy-here-pay-here dealer shall provide the buyer or lessee with a receipt stating all of the following:

(A) The date the vehicle was returned to the buy-here-pay-here dealer.

(B) The vehicle identification number.

(C) The make, year, and model of the vehicle.

(D) The odometer reading at the time that the vehicle was returned to the buy-here-pay-here dealer.

(E) A statement that the buy-here-pay-here dealer has canceled the sale or lease.

(F) The amount of the buyer’s or lessee’s refund.

(4) The buy-here-pay-here dealer shall not treat the return of the vehicle pursuant to the contract cancellation provisions of this subdivision as a repossession.

(5) The buyer or lessee shall execute the documents necessary to transfer any interest in the vehicle to the buy-here-pay-here dealer or to remove the buyer or lessee from any registration or title documents.

(6) The buy-here-pay-here dealer shall refund to the buyer or lessee, no later than the day after the day on which the buyer or lessee returns the vehicle and the notice of election to cancel is given to the buyer or lessee, all amounts paid under the sale or lease agreement, less a reasonable amount for property damage sustained by the vehicle after the sale or lease, excepting damage caused by any nonconformity with the warranty.

(e) The written warranty shall cover at least the following components:

(1) Engine, including all internally lubricated parts.

(2) Transmission and transaxle.

(3) Front and rear wheel drive components.

(4) Engine cooling system.

(5) Alternator, generator, starter, and ignition system, not including the battery.

(6) Braking system.

(7) Front and rear suspension systems.

(8) Steering system and components.

(9) Seatbelts.

(10) Inflatable restraint systems installed on the vehicle as originally manufactured.

(11) Catalytic converter and other emissions components necessary for the vehicle to pass a California emissions test.

(12) Heater.

(13) Seals and gaskets on components described in this subdivision.

(14) Electrical, electronic, and computer components, to the extent that those components substantially affect the functionality of other components described in this subdivision.

(f) Any Used Car Buyer’s Guide displayed on a vehicle offered for sale or lease by a buy-here-pay-here dealer shall list each of the above systems and components and shall specify that the buy-here-pay-here dealer will pay 100 percent of the cost of parts and labor for repairs covered by the warranty.

(g) The buy-here-pay-here dealer shall make the repair or provide a refund notwithstanding the fact that the warranty period has expired if the buyer or lessee notified the buy-here-pay-here dealer of the failure of a covered system or part within the warranty period.

(h) This section shall not apply to any defect or nonconformity caused by the unauthorized or unreasonable use of the vehicle following the sale, or to any property damage not to the vehicle arising out of the failure of a covered part.

(i) In any proceeding in which the exclusion of coverage permitted by subdivision (h) or the deduction allowed by paragraph (6) of subdivision (d) is an issue, the buy-here-pay-here dealer shall have the burden of proof.

(j) A buy-here-pay-here dealer shall not sell or lease any vehicle unless the vehicle meets all of the equipment requirements of Division 12 (commencing with Section 24000) of the Vehicle Code.

(k) Any agreement between a buy-here-pay-here dealer and a buyer or lessee that disclaims, limits, or waives the rights set forth in this section shall be void as contrary to public policy.

(l) If a buy-here-pay-here dealer fails to give a buyer a written warranty pursuant to this section, the buy-here-pay-here dealer shall be deemed to have provided the warranty as a matter of law.

(Added by Stats. 2012, Ch. 740, Sec. 2. Effective January 1, 2013.)



1795.6

(a) (1) Except as provided in paragraph (2) warranty period relating to an implied or express warranty accompanying a sale or consignment for sale of consumer goods selling for fifty dollars ($50) or more shall automatically be tolled for the period from the date upon which the buyer either (1) delivers nonconforming goods to the manufacturer or seller for warranty repairs or service or (2), pursuant to subdivision (c) of Section 1793.2 or Section 1793.22, notifies the manufacturer or seller of the nonconformity of the goods up to, and including, the date upon which (1) the repaired or serviced goods are delivered to the buyer, (2) the buyer is notified the goods are repaired or serviced and are available for the buyer’s possession or (3) the buyer is notified that repairs or service is completed, if repairs or service is made at the buyer’s residence.

(2) With respect to hearing aids, the warranty period shall resume on the date upon which (1) the repaired or serviced hearing aid is delivered to the buyer or (2) five days after the buyer is notified the hearing aid is repaired or serviced and is available for the buyer’s possession, whichever is earlier.

(b) Notwithstanding the date or conditions set for the expiration of the warranty period, such warranty period shall not be deemed expired if either or both of the following situations occur: (1) after the buyer has satisfied the requirements of subdivision (a), the warranty repairs or service has not been performed due to delays caused by circumstances beyond the control of the buyer or (2) the warranty repairs or service performed upon the nonconforming goods did not remedy the nonconformity for which such repairs or service was performed and the buyer notified the manufacturer or seller of this failure within 60 days after the repairs or service was completed. When the warranty repairs or service has been performed so as to remedy the nonconformity, the warranty period shall expire in accordance with its terms, including any extension to the warranty period for warranty repairs or service.

(c) For purposes of this section only, “manufacturer” includes the manufacturer’s service or repair facility.

(d) (1) Except as provided in paragraph (2), every manufacturer or seller of consumer goods selling for fifty dollars ($50) or more shall provide a receipt to the buyer showing the date of purchase. Every manufacturer or seller performing warranty repairs or service on the goods shall provide to the buyer a work order or receipt with the date of return and either the date the buyer was notified that the goods were repaired or serviced or, where applicable, the date the goods were shipped or delivered to the buyer.

(2) With respect to hearing aids, the seller, after receiving the hearing aid for warranty repairs or service, shall also provide at the time of delivery to the buyer a work order or receipt with the following: (1) the date the warranty period resumes and (2) the revised expiration date of the warranty, as adjusted to reflect the suspension of the warranty period provided under this section.

(Amended by Stats. 2014, Ch. 226, Sec. 2. Effective January 1, 2015.)



1795.7

Whenever a warranty, express or implied, is tolled pursuant to Section 1795.6 as a result of repairs or service performed by any retail seller, the warranty shall be extended with regard to the liability of the manufacturer to a retail seller pursuant to law. In such event, the manufacturer shall be liable in accordance with the provisions of Section 1793.5 for the period that an express warranty has been extended by virtue of Section 1795.6 to every retail seller who incurs obligations in giving effect to such express warranty. The manufacturer shall also be liable to every retail seller for the period that an implied warranty has been extended by virtue of Section 1795.6, in the same manner as he would be liable under Section 1793.5 for an express warranty. If a manufacturer provides for warranty repairs and service through its own service and repair facilities and through independent repair facilities in the state, its exclusive liability pursuant to this section shall be to such facilities.

(Added by Stats. 1974, Ch. 844.)



1795.8

Notwithstanding any other provision of law, this chapter shall apply to a purchase in the United States of a motor vehicle, as defined in paragraph (2) of subdivision (e) of Section 1793.22, with a manufacturer’s express warranty by a member of the Armed Forces regardless of in which state his or her motor vehicle is purchased or registered, if both of the following apply:

(a) The member of the Armed Forces purchases a motor vehicle, as defined in paragraph (2) of subdivision (e) of Section 1793.22, with a manufacturer’s express warranty from a manufacturer who sells motor vehicles in this state or from an agent or representative of that manufacturer.

(b) The member of the Armed Forces was stationed in or a resident of this state at the time he or she purchased the motor vehicle or at the time he or she filed an action pursuant to this chapter.

(Added by Stats. 2007, Ch. 151, Sec. 2. Effective January 1, 2008.)









CHAPTER 1.5 - Motor Vehicle Warranty Adjustment Programs

1795.90

For purposes of this chapter:

(a) “Consumer” means the purchaser, other than for purposes of resale, of a motor vehicle, a lessee of a motor vehicle, any person to whom the motor vehicle is transferred during the duration of an express warranty applicable to that motor vehicle, and any person entitled by the terms of the warranty to enforce the obligations of the warranty.

(b) “Manufacturer” means any person, firm, or corporation, whether resident or nonresident, that manufactures or assembles motor vehicles for sale or distribution in this state. In the case of motor vehicles not manufactured in the United States, the term “manufacturer” shall also include any person, firm, or corporation that is engaged in the business of importing motor vehicles.

(c) “Dealer” means any person, firm, or corporation selling or agreeing to sell in this state one or more new motor vehicles under a retail agreement with a manufacturer, manufacturer branch, distributor, distributor branch, or agent of any of them.

(d) “Adjustment program” means any program or policy that expands or extends the consumer’s warranty beyond its stated limit or under which a manufacturer offers to pay for all or any part of the cost of repairing, or to reimburse consumers for all or any part of the cost of repairing, any condition that may substantially affect vehicle durability, reliability, or performance, other than service provided under a safety or emission-related recall campaign. “Adjustment program” does not include ad hoc adjustments made by a manufacturer on a case-by-case basis.

(e) “Motor vehicle” means a motor vehicle, excluding motorcycles, motor homes, and off-road vehicles, which is registered in this state.

(f) “Lessee” means any person who leases a motor vehicle pursuant to a written lease which provides that the lessee is responsible for repairs to the motor vehicle.

(g) “Service bulletin” means any notice issued by a manufacturer and filed with the National Highway Traffic Safety Administration relating to vehicle durability, reliability, or performance.

(Added by Stats. 1993, Ch. 814, Sec. 1. Effective January 1, 1994.)



1795.91

Dealers shall have the following duties:

(a) A dealer shall provide notice to prospective purchasers and lessees that provides information on how to get copies of service bulletins. Nothing in this notice shall be construed as an admission by the dealer or manufacturer of the existence or nonexistence of a vehicle defect.

The notice shall be deemed sufficient if posted in the showroom or other area conspicuous to motor vehicle purchasers and written in the following form:

FEDERAL LAW REQUIRES MANUFACTURERS TO FURNISH THE NATIONAL HIGHWAY TRAFFIC SAFETY ADMINISTRATION (N.H.T.S.A.) WITH BULLETINS DESCRIBING ANY DEFECTS IN THEIR VEHICLES.

YOU MAY OBTAIN COPIES OF THESE BULLETINS, FOR A FEE, FROM EITHER OF THE FOLLOWING:

THE MANUFACTURER (ASK YOUR DEALER FOR THE TOLL-FREE NUMBER)

N.H.T.S.A.—TECHNICAL REFERENCE DIVISION
400 SEVENTH STREET, S.W.
ROOM 5110
WASHINGTON, D.C. 20590
202-366-2768

IN ADDITION, CERTAIN CONSUMER PUBLICATIONS PUBLISH THESE BULLETINS AND SOME COMPANIES WILL SEND THEM TO YOU, FOR A FEE.

(b) A dealer shall disclose to a consumer seeking repairs for a particular condition at its repair shop, the principal terms and conditions of the manufacturer’s adjustment program covering the condition if the dealer has received a service bulletin concerning the adjustment program.

(Added by Stats. 1993, Ch. 814, Sec. 1. Effective January 1, 1994.)



1795.92

Manufacturers shall have the following duties:

(a) A manufacturer shall, within 90 days of the adoption of an adjustment program, subject to priority for safety or emission-related recalls, notify by first-class mail all owners or lessees of motor vehicles eligible under the program of the condition giving rise to and the principal terms and conditions of the program.

(b) Copies of all notices mailed in accordance with subdivision (a) shall be sent to the New Motor Vehicle Board within the Department of Motor Vehicles and made available for public inquiries.

(c) A manufacturer shall, within 30 days of the adoption of any new adjustment program, notify its dealers, in writing, of all the terms and conditions thereof.

(d) A manufacturer who establishes an adjustment program shall implement procedures to assure reimbursement of each consumer eligible under an adjustment program who incurs expenses for repair of a condition subject to the program prior to acquiring knowledge of the program. The reimbursement shall be consistent with the terms and conditions of the particular program. The manufacturer shall notify the consumer within 21 business days of receiving a claim for reimbursement whether the claim will be allowed or denied. If the claim is denied, the specific reasons for the denial shall be stated in writing.

(e) Any consumer who, prior to acquiring knowledge of an adjustment program, incurs expenses for repair of a condition subject to the adjustment program may file a claim for reimbursement under subdivision (d). The claim shall be made in writing to the manufacturer within two years of the date of the consumer’s payment for repair of the condition.

(Added by Stats. 1993, Ch. 814, Sec. 1. Effective January 1, 1994.)



1795.93

Nothing in this chapter shall be construed to exclude, modify, or otherwise limit any other remedy provided by law to a consumer or lessee.

(Added by Stats. 1993, Ch. 814, Sec. 1. Effective January 1, 1994.)






CHAPTER 2 - Standards for Warranty Work

1796

Any individual, partnership, corporation, association, or other legal relationship which engages in the business of installing new or used consumer goods, has a duty to the buyer to install them in a good and workmanlike manner.

(Added by Stats. 1978, Ch. 991.)



1796.5

Any individual, partnership, corporation, association, or other legal relationship which engages in the business of providing service or repair to new or used consumer goods has a duty to the purchaser to perform those services in a good and workmanlike manner.

(Added by Stats. 1978, Ch. 991.)






CHAPTER 3 - Mobilehome Warranties

1797

All new mobilehomes and manufactured homes sold to a buyer shall be covered by the warranty set forth in this chapter.

(Amended by Stats. 1982, Ch. 730, Sec. 1.)



1797.1

As used in this chapter:

(a) “Contractor” means any person who is a general building contractor within the meaning of Section 7057 of the Business and Professions Code.

(b) “Dealer” means any person who is a dealer within the meaning of Section 18002.6 of the Health and Safety Code.

(c) “Mobilehome” and “manufactured home” have the meanings, respectively, defined in Sections 18007 and 18008 of the Health and Safety Code.

(d) “Substantial defects in materials and workmanship” means defects objectively manifested by broken, ripped, cracked, stained, or missing parts or components, or workmanship resulting in improper function of materials, components, appliances, or systems as installed or manufactured by the contractor, dealer, or manufacturer.

(Amended by Stats. 1993, Ch. 458, Sec. 1. Effective January 1, 1994.)



1797.2

(a) The warranty provided for in this chapter shall apply to the manufacturer of the mobilehome or the manufactured home as well as to the contractor or dealer who sells the mobilehome or the manufactured home to the buyer. The warranty shall cover the electrical, plumbing, heating, cooling, fire safety, and structural systems, and all appliances of the mobilehome or manufactured home as installed or manufactured by the contractor, dealer, or manufacturer.

(b) Where a manufacturer sells a mobilehome or manufactured home directly to a city, city and county, or other public agency pursuant to the exception established in Section 18015.7, the manufacturer shall be responsible for providing the warranty required by this chapter.

(Amended by Stats. 1995, Ch. 185, Sec. 1. Effective January 1, 1996.)



1797.3

The mobilehome/manufactured home warranty from the contractor, manufacturer, or dealer to the buyer shall be set forth in a separate written document that reprints all of the provisions of this chapter and shall be delivered to the buyer by the contractor or dealer at the time the contract of sale is signed, and shall contain, but is not limited to, the following terms:

(a) That the mobilehome or manufactured home is free from any substantial defects in materials or workmanship.

(b) That the contractor, manufacturer, or dealer or any or all of them shall take appropriate corrective action at the site of the mobilehome or manufactured home in instances of substantial defects in materials or workmanship which become evident within one year from the date of delivery of the mobilehome or manufactured home to the buyer, provided the buyer or his or her transferee gives written notice of those defects to the contractor, manufacturer, or dealer at their business address not later than one year and 10 days after date of delivery.

(c) That the manufacturer and the contractor or dealer shall be jointly and severally liable to the buyer for the fulfillment of the terms of warranty, and that the buyer may notify either one or both of the need for appropriate corrective action in instances of substantial defects in materials or workmanship.

(d) That the address and the phone number of where to mail or deliver written notices of defects shall be set forth in the document.

(e) That the one-year warranty period applies to the plumbing, heating, electrical, cooling, fire safety, and structural systems and all appliances of the mobilehome or manufactured home.

(f) That, while the manufacturers of any or all appliances may also issue their own warranties, the primary responsibility for appropriate corrective action under the warranty rests with the contractor or dealer and the manufacturer, and the buyer should report all complaints to the contractor or dealer and the manufacturer initially.

(g) That, if corrective action taken by the manufacturer or the contractor or dealer fails to eliminate a substantial defect, then the material, system, appliance, or component shall be replaced in kind. As used in this subdivision, “replaced in kind” means (1) replacement with the identical material, system, appliance, or component, and, if not available (2) replacement with a comparable or better material, system, appliance, or component.

(Amended by Stats. 1993, Ch. 458, Sec. 3. Effective January 1, 1994.)



1797.4

The warranty under this chapter shall be in addition to, and not in derogation of, all other rights and privileges which the buyer may have under any other law or instrument. The contractor, manufacturer, or dealer shall not require the buyer to waive his or her rights under this chapter, and any waiver of these rights shall be deemed contrary to public policy and shall be unenforceable and void.

(Amended by Stats. 1993, Ch. 458, Sec. 4. Effective January 1, 1994.)



1797.5

Every contractor or dealer shall display a copy of all of the warranty provisions required by this chapter. The copy of the warranty provisions required by this chapter shall be posted in each area where purchase orders and conditional sales contracts are written.

(Amended by Stats. 1993, Ch. 458, Sec. 5. Effective January 1, 1994.)



1797.6

Manufacturers, contractors, and dealers shall keep records of all actions taken pursuant to this chapter, including all correspondence to or from the buyer for a period of three years from the date of delivery.

(Amended by Stats. 1993, Ch. 458, Sec. 6. Effective January 1, 1994.)



1797.7

The contractor, dealer, or manufacturer shall complete warranty service to correct all substantial defects within 90 days of receiving the buyer’s written notice specified in subdivision (b) of Section 1797.3, unless there are circumstances which are beyond the control of the contractor, dealer, or manufacturer.

(Amended by Stats. 1993, Ch. 458, Sec. 7. Effective January 1, 1994.)






CHAPTER 4 - Grey Market Goods

1797.8

(a) As used in this chapter, the term “grey market goods” means consumer goods bearing a trademark and normally accompanied by an express written warranty valid in the United States of America which are imported into the United States through channels other than the manufacturer’s authorized United States distributor and which are not accompanied by the manufacturer’s express written warranty valid in the United States.

(b) As used in this chapter, the term “sale” includes a lease of more than four months.

(Added by Stats. 1986, Ch. 1497, Sec. 2.)



1797.81

(a) Every retail seller who offers grey market goods for sale shall post a conspicuous sign at the product’s point of display and affix to the product or its package a conspicuous ticket, label, or tag disclosing any or all of the following, whichever is applicable:

(1) The item is not covered by a manufacturer’s express written warranty valid in the United States (however, any implied warranty provided by law still exists).

(2) The item is not compatible with United States electrical currents.

(3) The item is not compatible with United States broadcast frequencies.

(4) Replacement parts are not available through the manufacturer’s United States distributors.

(5) Compatible accessories are not available through the manufacturer’s United States distributors.

(6) The item is not accompanied by instructions in English.

(7) The item is not eligible for a manufacturer’s rebate.

(8) Any other incompatibility or nonconformity with relevant domestic standards known to the seller.

(b) The disclosure described in paragraph (1) of subdivision (a) shall not be required to be made by a retail seller with respect to grey market goods that are accompanied by an express written warranty provided by the retail seller, provided that each of the following conditions is satisfied:

(1) The protections and other benefits that are provided to the buyer by the express written warranty provided by the retail seller are equal to or better than the protections and other benefits that are provided to buyers in the United States of America by the manufacturer’s express written warranty that normally accompanies the goods.

(2) The express written warranty conforms to the requirements of the Song-Beverly Consumer Warranty Act, (Chapter 1 (commencing with Section 1790)), including, but not limited to, the warranty disclosure standards specified in Section 1793.1, and the standards applicable to service and repair facilities specified in Section 1793.2.

(3) The retail seller has posted a conspicuous sign at the product’s point of sale or display, or has affixed to the product or its package a conspicuous ticket, label, or tag that informs prospective buyers that copies of all of the warranties applicable to the products offered for sale by the retail seller are available to prospective buyers for inspection upon request.

(4) The retail seller has complied with the provisions on presale availability of written warranties set forth in the regulations of the Federal Trade Commission adopted pursuant to the federal Magnuson-Moss Warranty-Federal Trade Commission Improvement Act (see 15 U.S.C.A. Sec. 2302(b)(1)(A) and 16 C.F.R. 702.1 et seq.).

(c) Nothing in subdivision (b) shall affect the obligations of a retail seller to make the disclosures, if any, required by any other paragraph of subdivision (a).

(Added by Stats. 1986, Ch. 1497, Sec. 2.)



1797.82

Every retail dealer who offers for sale grey market goods shall be required to disclose in any advertisement of those goods the disclosures required by Section 1797.81. The disclosure shall be made in a type of conspicuous size.

(Added by Stats. 1986, Ch. 1497, Sec. 2.)



1797.83

In making the disclosures prescribed by this chapter, the retail seller may use reasonably equivalent language if necessary or appropriate to achieve a clearer, or more accurate, disclosure.

(Added by Stats. 1986, Ch. 1497, Sec. 2.)



1797.84

Nothing in this chapter shall be construed to authorize any sale of goods which is specifically prohibited by a federal or state statute or regulation or a local ordinance or regulation, or to relieve the seller of any responsibility for bringing the goods into compliance with any applicable federal or state statute or regulation or local ordinance or regulation.

(Added by Stats. 1986, Ch. 1497, Sec. 2.)



1797.85

Any retail seller who violates this chapter shall be liable to the buyer who returns the product for a refund, or credit on credit purchases, if the product purchased has not been used in a manner inconsistent with any printed instructions provided by the seller.

(Added by Stats. 1986, Ch. 1497, Sec. 2.)



1797.86

Any violation of this chapter constitutes unfair competition under Section 17200 of the Business and Professions Code, grounds for rescission under Section 1689 of this code, and an unfair method of competition or deceptive practice under Section 1770 of this code.

(Added by Stats. 1986, Ch. 1497, Sec. 2.)






CHAPTER 5 - Home Roof Warranties

1797.90

This chapter shall apply to all contracts and warranties for roofing materials used on a residential structure, including, but not limited to, a manufactured home or mobilehome, and to all contracts and warranties for the installation, repair, or replacement of all or any portion of the roof of a residential structure, including, but not limited to, a manufactured home or mobilehome.

(Added by Stats. 1993, Ch. 835, Sec. 1. Effective January 1, 1994.)



1797.91

Any contract for roofing materials, or for the installation, repair, or replacement of all or any portion of the roof of a residential structure, including, but not limited to, a manufactured home or mobilehome, shall be in writing if the contract includes any warranty of the materials or workmanship that extends for any period of time beyond completion of the work.

(Added by Stats. 1993, Ch. 835, Sec. 1. Effective January 1, 1994.)



1797.92

For any contract subject to this chapter that is entered into on or after January 1, 1994, the warranty obligations shall inure to the benefit of, and shall be directly enforceable by, all subsequent purchasers and transferees of the residential structure, without limitation, unless the contract contains a clear and conspicuous provision limiting transferability of the warranty.

(Added by Stats. 1993, Ch. 835, Sec. 1. Effective January 1, 1994.)



1797.93

If any warranty subject to this chapter, uses the term “lifetime,” “life,” or a similar representation to describe the duration of the warranty, then the warranty shall disclose with such clarity and prominence as will be noticed and understood by prospective purchasers, the life to which the representation refers.

(Added by Stats. 1993, Ch. 835, Sec. 1. Effective January 1, 1994.)



1797.94

Any warranty subject to this chapter, shall inure to the benefit of, and shall be directly enforceable by, all subsequent purchasers and transferees of the residential structure, without limitation, unless the warranty contains a provision limiting transferability of the warranty. A provision limiting transferability shall be set forth at the top of the first page of the warranty in 14-point boldface type, and shall be enclosed in a rectangular box in at least 4-point type.

(b) Any disclosure required by Section 1797.93 shall also be set forth at the top of the first page of the warranty in 14-point boldface type, and shall be enclosed in a rectangular box in at least 4-point type. This disclosure may be included in a disclosure required under subdivision (a).

(Added by Stats. 1993, Ch. 835, Sec. 1. Effective January 1, 1994.)



1797.95

A warrantor who provides roof warranties in multiple states may standardize the warranty to meet warranty requirements of other states. However, those standardized warranties shall meet requirements which are no less than those imposed by this chapter.

(Added by Stats. 1993, Ch. 835, Sec. 1. Effective January 1, 1994.)



1797.96

Where a warranty subject to this chapter is provided for the benefit of the purchaser of a newly constructed residential structure, the seller shall provide the warranty disclosures required by this chapter to the purchaser prior to the close of escrow. No transfer shall be invalidated for failure to comply with this section.

(Added by Stats. 1993, Ch. 835, Sec. 1. Effective January 1, 1994.)









TITLE 1.8 - PERSONAL DATA

CHAPTER 1 - Information Practices Act of 1977

ARTICLE 1 - General Provisions and Legislative Findings

1798

This chapter shall be known and may be cited as the Information Practices Act of 1977.

(Added by Stats. 1977, Ch. 709.)



1798.1

The Legislature declares that the right to privacy is a personal and fundamental right protected by Section 1 of Article I of the Constitution of California and by the United States Constitution and that all individuals have a right of privacy in information pertaining to them. The Legislature further makes the following findings:

(a) The right to privacy is being threatened by the indiscriminate collection, maintenance, and dissemination of personal information and the lack of effective laws and legal remedies.

(b) The increasing use of computers and other sophisticated information technology has greatly magnified the potential risk to individual privacy that can occur from the maintenance of personal information.

(c) In order to protect the privacy of individuals, it is necessary that the maintenance and dissemination of personal information be subject to strict limits.

(Added by Stats. 1977, Ch. 709.)






ARTICLE 2 - Definitions

1798.3

As used in this chapter:

(a) The term “personal information” means any information that is maintained by an agency that identifies or describes an individual, including, but not limited to, his or her name, social security number, physical description, home address, home telephone number, education, financial matters, and medical or employment history. It includes statements made by, or attributed to, the individual.

(b) The term “agency” means every state office, officer, department, division, bureau, board, commission, or other state agency, except that the term agency shall not include:

(1) The California Legislature.

(2) Any agency established under Article VI of the California Constitution.

(3) The State Compensation Insurance Fund, except as to any records which contain personal information about the employees of the State Compensation Insurance Fund.

(4) A local agency, as defined in subdivision (a) of Section 6252 of the Government Code.

(c) The term “disclose” means to disclose, release, transfer, disseminate, or otherwise communicate all or any part of any record orally, in writing, or by electronic or any other means to any person or entity.

(d) The term “individual” means a natural person.

(e) The term “maintain” includes maintain, acquire, use, or disclose.

(f) The term “person” means any natural person, corporation, partnership, limited liability company, firm, or association.

(g) The term “record” means any file or grouping of information about an individual that is maintained by an agency by reference to an identifying particular such as the individual’s name, photograph, finger or voice print, or a number or symbol assigned to the individual.

(h) The term “system of records” means one or more records, which pertain to one or more individuals, which is maintained by any agency, from which information is retrieved by the name of an individual or by some identifying number, symbol or other identifying particular assigned to the individual.

(i) The term “governmental entity,” except as used in Section 1798.26, means any branch of the federal government or of the local government.

(j) The term “commercial purpose” means any purpose which has financial gain as a major objective. It does not include the gathering or dissemination of newsworthy facts by a publisher or broadcaster.

(k) The term “regulatory agency” means the Department of Business Oversight, the Department of Insurance, the Bureau of Real Estate, and agencies of the United States or of any other state responsible for regulating financial institutions.

(Amended by Stats. 2013, Ch. 352, Sec. 52. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 5 - Agency Requirements

1798.14

Each agency shall maintain in its records only personal information which is relevant and necessary to accomplish a purpose of the agency required or authorized by the California Constitution or statute or mandated by the federal government.

(Amended by Stats. 1985, Ch. 595, Sec. 5.)



1798.15

Each agency shall collect personal information to the greatest extent practicable directly from the individual who is the subject of the information rather than from another source.

(Amended by Stats. 1985, Ch. 595, Sec. 6.)



1798.16

(a) Whenever an agency collects personal information, the agency shall maintain the source or sources of the information, unless the source is the data subject or he or she has received a copy of the source document, including, but not limited to, the name of any source who is an individual acting in his or her own private or individual capacity. If the source is an agency, governmental entity or other organization, such as a corporation or association, this requirement can be met by maintaining the name of the agency, governmental entity, or organization, as long as the smallest reasonably identifiable unit of that agency, governmental entity, or organization is named.

(b) On or after July 1, 2001, unless otherwise authorized by the Department of Information Technology pursuant to Executive Order D-3-99, whenever an agency electronically collects personal information, as defined by Section 11015.5 of the Government Code, the agency shall retain the source or sources or any intermediate form of the information, if either are created or possessed by the agency, unless the source is the data subject that has requested that the information be discarded or the data subject has received a copy of the source document.

(c) The agency shall maintain the source or sources of the information in a readily accessible form so as to be able to provide it to the data subject when they inspect any record pursuant to Section 1798.34. This section shall not apply if the source or sources are exempt from disclosure under the provisions of this chapter.

(Amended by Stats. 1999, Ch. 784, Sec. 7. Effective October 10, 1999.)



1798.17

Each agency shall provide on or with any form used to collect personal information from individuals the notice specified in this section. When contact with the individual is of a regularly recurring nature, an initial notice followed by a periodic notice of not more than one-year intervals shall satisfy this requirement. This requirement is also satisfied by notification to individuals of the availability of the notice in annual tax-related pamphlets or booklets provided for them. The notice shall include all of the following:

(a) The name of the agency and the division within the agency that is requesting the information.

(b) The title, business address, and telephone number of the agency official who is responsible for the system of records and who shall, upon request, inform an individual regarding the location of his or her records and the categories of any persons who use the information in those records.

(c) The authority, whether granted by statute, regulation, or executive order which authorizes the maintenance of the information.

(d) With respect to each item of information, whether submission of such information is mandatory or voluntary.

(e) The consequences, if any, of not providing all or any part of the requested information.

(f) The principal purpose or purposes within the agency for which the information is to be used.

(g) Any known or foreseeable disclosures which may be made of the information pursuant to subdivision (e) or (f) of Section 1798.24.

(h) The individual’s right of access to records containing personal information which are maintained by the agency.

This section does not apply to any enforcement document issued by an employee of a law enforcement agency in the performance of his or her duties wherein the violator is provided an exact copy of the document, or to accident reports whereby the parties of interest may obtain a copy of the report pursuant to Section 20012 of the Vehicle Code.

The notice required by this section does not apply to agency requirements for an individual to provide his or her name, identifying number, photograph, address, or similar identifying information, if this information is used only for the purpose of identification and communication with the individual by the agency, except that requirements for an individual’s social security number shall conform with the provisions of the Federal Privacy Act of 1974 (Public Law 93-579).

(Amended by Stats. 1985, Ch. 595, Sec. 7.)



1798.18

Each agency shall maintain all records, to the maximum extent possible, with accuracy, relevance, timeliness, and completeness.

Such standard need not be met except when such records are used to make any determination about the individual. When an agency transfers a record outside of state government, it shall correct, update, withhold, or delete any portion of the record that it knows or has reason to believe is inaccurate or untimely.

(Added by Stats. 1977, Ch. 709.)



1798.19

Each agency when it provides by contract for the operation or maintenance of records containing personal information to accomplish an agency function, shall cause, consistent with its authority, the requirements of this chapter to be applied to those records. For purposes of Article 10 (commencing with Section 1798.55), any contractor and any employee of the contractor, if the contract is agreed to on or after July 1, 1978, shall be considered to be an employee of an agency. Local government functions mandated by the state are not deemed agency functions within the meaning of this section.

(Amended by Stats. 1985, Ch. 595, Sec. 8.)



1798.20

Each agency shall establish rules of conduct for persons involved in the design, development, operation, disclosure, or maintenance of records containing personal information and instruct each such person with respect to such rules and the requirements of this chapter, including any other rules and procedures adopted pursuant to this chapter and the remedies and penalties for noncompliance.

(Amended by Stats. 1985, Ch. 595, Sec. 9.)



1798.21

Each agency shall establish appropriate and reasonable administrative, technical, and physical safeguards to ensure compliance with the provisions of this chapter, to ensure the security and confidentiality of records, and to protect against anticipated threats or hazards to their security or integrity which could result in any injury.

(Added by Stats. 1977, Ch. 709.)



1798.22

Each agency shall designate an agency employee to be responsible for ensuring that the agency complies with all of the provisions of this chapter.

(Added by Stats. 1977, Ch. 709.)



1798.23

The Department of Justice shall review all personal information in its possession every five years commencing July 1, 1978, to determine whether it should continue to be exempt from access pursuant to Section 1798.40.

(Amended by Stats. 1985, Ch. 595, Sec. 10.)






ARTICLE 6 - Conditions of Disclosure

1798.24

An agency shall not disclose any personal information in a manner that would link the information disclosed to the individual to whom it pertains unless the information is disclosed, as follows:

(a) To the individual to whom the information pertains.

(b) With the prior written voluntary consent of the individual to whom the record pertains, but only if that consent has been obtained not more than 30 days before the disclosure, or in the time limit agreed to by the individual in the written consent.

(c) To the duly appointed guardian or conservator of the individual or a person representing the individual if it can be proven with reasonable certainty through the possession of agency forms, documents or correspondence that this person is the authorized representative of the individual to whom the information pertains.

(d) To those officers, employees, attorneys, agents, or volunteers of the agency that has custody of the information if the disclosure is relevant and necessary in the ordinary course of the performance of their official duties and is related to the purpose for which the information was acquired.

(e) To a person, or to another agency where the transfer is necessary for the transferee agency to perform its constitutional or statutory duties, and the use is compatible with a purpose for which the information was collected and the use or transfer is accounted for in accordance with Section 1798.25. With respect to information transferred from a law enforcement or regulatory agency, or information transferred to another law enforcement or regulatory agency, a use is compatible if the use of the information requested is needed in an investigation of unlawful activity under the jurisdiction of the requesting agency or for licensing, certification, or regulatory purposes by that agency.

(f) To a governmental entity when required by state or federal law.

(g) Pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(h) To a person who has provided the agency with advance, adequate written assurance that the information will be used solely for statistical research or reporting purposes, but only if the information to be disclosed is in a form that will not identify any individual.

(i) Pursuant to a determination by the agency that maintains information that compelling circumstances exist that affect the health or safety of an individual, if upon the disclosure notification is transmitted to the individual to whom the information pertains at his or her last known address. Disclosure shall not be made if it is in conflict with other state or federal laws.

(j) To the State Archives as a record that has sufficient historical or other value to warrant its continued preservation by the California state government, or for evaluation by the Director of General Services or his or her designee to determine whether the record has further administrative, legal, or fiscal value.

(k) To any person pursuant to a subpoena, court order, or other compulsory legal process if, before the disclosure, the agency reasonably attempts to notify the individual to whom the record pertains, and if the notification is not prohibited by law.

(l) To any person pursuant to a search warrant.

(m) Pursuant to Article 3 (commencing with Section 1800) of Chapter 1 of Division 2 of the Vehicle Code.

(n) For the sole purpose of verifying and paying government health care service claims made pursuant to Division 9 (commencing with Section 10000) of the Welfare and Institutions Code.

(o) To a law enforcement or regulatory agency when required for an investigation of unlawful activity or for licensing, certification, or regulatory purposes, unless the disclosure is otherwise prohibited by law.

(p) To another person or governmental organization to the extent necessary to obtain information from the person or governmental organization as necessary for an investigation by the agency of a failure to comply with a specific state law that the agency is responsible for enforcing.

(q) To an adopted person and is limited to general background information pertaining to the adopted person’s natural parents, provided that the information does not include or reveal the identity of the natural parents.

(r) To a child or a grandchild of an adopted person and disclosure is limited to medically necessary information pertaining to the adopted person’s natural parents. However, the information, or the process for obtaining the information, shall not include or reveal the identity of the natural parents. The State Department of Social Services shall adopt regulations governing the release of information pursuant to this subdivision by July 1, 1985. The regulations shall require licensed adoption agencies to provide the same services provided by the department as established by this subdivision.

(s) To a committee of the Legislature or to a Member of the Legislature, or his or her staff when authorized in writing by the member, where the member has permission to obtain the information from the individual to whom it pertains or where the member provides reasonable assurance that he or she is acting on behalf of the individual.

(t) (1) To the University of California, a nonprofit educational institution, or, in the case of education-related data, another nonprofit entity, conducting scientific research, provided the request for information is approved by the Committee for the Protection of Human Subjects (CPHS) for the California Health and Human Services Agency (CHHSA) or an institutional review board, as authorized in paragraphs (4) and (5). The approval required under this subdivision shall include a review and determination that all the following criteria have been satisfied:

(A) The researcher has provided a plan sufficient to protect personal information from improper use and disclosures, including sufficient administrative, physical, and technical safeguards to protect personal information from reasonable anticipated threats to the security or confidentiality of the information.

(B) The researcher has provided a sufficient plan to destroy or return all personal information as soon as it is no longer needed for the research project, unless the researcher has demonstrated an ongoing need for the personal information for the research project and has provided a long-term plan sufficient to protect the confidentiality of that information.

(C) The researcher has provided sufficient written assurances that the personal information will not be reused or disclosed to any other person or entity, or used in any manner, not approved in the research protocol, except as required by law or for authorized oversight of the research project.

(2) The CPHS or institutional review board shall, at a minimum, accomplish all of the following as part of its review and approval of the research project for the purpose of protecting personal information held in agency databases:

(A) Determine whether the requested personal information is needed to conduct the research.

(B) Permit access to personal information only if it is needed for the research project.

(C) Permit access only to the minimum necessary personal information needed for the research project.

(D) Require the assignment of unique subject codes that are not derived from personal information in lieu of social security numbers if the research can still be conducted without social security numbers.

(E) If feasible, and if cost, time, and technical expertise permit, require the agency to conduct a portion of the data processing for the researcher to minimize the release of personal information.

(3) Reasonable costs to the agency associated with the agency’s process of protecting personal information under the conditions of CPHS approval may be billed to the researcher, including, but not limited to, the agency’s costs for conducting a portion of the data processing for the researcher, removing personal information, encrypting or otherwise securing personal information, or assigning subject codes.

(4) The CPHS may enter into written agreements to enable other institutional review boards to provide the data security approvals required by this subdivision, provided the data security requirements set forth in this subdivision are satisfied.

(5) Pursuant to paragraph (4), the CPHS shall enter into a written agreement with the institutional review board established pursuant to Section 49079.5 of the Education Code. The agreement shall authorize, commencing July 1, 2010, or the date upon which the written agreement is executed, whichever is later, that board to provide the data security approvals required by this subdivision, provided the data security requirements set forth in this subdivision and the act specified in paragraph (1) of subdivision (a) of Section 49079.5 are satisfied.

(u) To an insurer if authorized by Chapter 5 (commencing with Section 10900) of Division 4 of the Vehicle Code.

(v) Pursuant to Section 450, 452, 8009, or 18396 of the Financial Code.

This article shall not be construed to require the disclosure of personal information to the individual to whom the information pertains when that information may otherwise be withheld as set forth in Section 1798.40.

(Amended by Stats. 2014, Ch. 64, Sec. 2. Effective January 1, 2015.)



1798.24a

Notwithstanding Section 1798.24, information may be disclosed to any city, county, city and county, or district, or any officer or official thereof, if a written request is made to a local law enforcement agency and the information is needed to assist in the screening of a prospective concessionaire, and any affiliate or associate thereof, as these terms are defined in subdivision (k) of Section 432.7 of the Labor Code for purposes of consenting to, or approving of, the prospective concessionaire’s application for, or acquisition of, any beneficial interest in a concession, lease, or other property interest. However, any summary criminal history information that may be disclosed pursuant to this section shall be limited to information pertaining to criminal convictions.

(Added by Stats. 1992, Ch. 1026, Sec. 2. Effective January 1, 1993.)



1798.24b

(a) Notwithstanding Section 1798.24, except subdivision (v) thereof, information shall be disclosed to the protection and advocacy agency designated by the Governor in this state pursuant to federal law to protect and advocate for the rights of people with disabilities, as described in Division 4.7 (commencing with Section 4900) of the Welfare and Institutions Code.

(b) Information that shall be disclosed pursuant to this section includes all of the following information:

(1) Name.

(2) Address.

(3) Telephone number.

(4) Any other information necessary to identify that person whose consent is necessary for either of the following purposes:

(A) To enable the protection and advocacy agency to exercise its authority and investigate incidents of abuse or neglect of people with disabilities.

(B) To obtain access to records pursuant to Section 4903 of the Welfare and Institutions Code.

(Amended by Stats. 2003, Ch. 878, Sec. 2. Effective January 1, 2004.)






ARTICLE 7 - Accounting of Disclosures

1798.25

Each agency shall keep an accurate accounting of the date, nature, and purpose of each disclosure of a record made pursuant to subdivision (i), (k), (

l), (o), or (p) of Section 1798.24. This accounting shall also be required for disclosures made pursuant to subdivision (e) or (f) of Section 1798.24 unless notice of the type of disclosure has been provided pursuant to Sections 1798.9 and 1798.10. The accounting shall also include the name, title, and business address of the person or agency to whom the disclosure was made. For the purpose of an accounting of a disclosure made under subdivision (o) of Section 1798.24, it shall be sufficient for a law enforcement or regulatory agency to record the date of disclosure, the law enforcement or regulatory agency requesting the disclosure, and whether the purpose of the disclosure is for an investigation of unlawful activity under the jurisdiction of the requesting agency, or for licensing, certification, or regulatory purposes by that agency.

Routine disclosures of information pertaining to crimes, offenders, and suspected offenders to law enforcement or regulatory agencies of federal, state, and local government shall be deemed to be disclosures pursuant to subdivision (e) of Section 1798.24 for the purpose of meeting this requirement.

(Amended by Stats. 1987, Ch. 1453, Sec. 3.)



1798.26

With respect to the sale of information concerning the registration of any vehicle or the sale of information from the files of drivers’ licenses, the Department of Motor Vehicles shall, by regulation, establish administrative procedures under which any person making a request for information shall be required to identify himself or herself and state the reason for making the request. These procedures shall provide for the verification of the name and address of the person making a request for the information and the department may require the person to produce the information as it determines is necessary in order to ensure that the name and address of the person are his or her true name and address. These procedures may provide for a 10-day delay in the release of the requested information. These procedures shall also provide for notification to the person to whom the information primarily relates, as to what information was provided and to whom it was provided. The department shall, by regulation, establish a reasonable period of time for which a record of all the foregoing shall be maintained.

The procedures required by this subdivision do not apply to any governmental entity, any person who has applied for and has been issued a requester code by the department, or any court of competent jurisdiction.

(Amended by Stats. 1989, Ch. 1213, Sec. 2.)



1798.27

Each agency shall retain the accounting made pursuant to Section 1798.25 for at least three years after the disclosure for which the accounting is made, or until the record is destroyed, whichever is shorter.

Nothing in this section shall be construed to require retention of the original documents for a three-year period, providing that the agency can otherwise comply with the requirements of this section.

(Added by Stats. 1977, Ch. 709.)



1798.28

Each agency, after July 1, 1978, shall inform any person or agency to whom a record containing personal information has been disclosed during the preceding three years of any correction of an error or notation of dispute made pursuant to Sections 1798.35 and 1798.36 if (1) an accounting of the disclosure is required by Section 1798.25 or 1798.26, and the accounting has not been destroyed pursuant to Section 1798.27, or (2) the information provides the name of the person or agency to whom the disclosure was made, or (3) the person who is the subject of the disclosed record provides the name of the person or agency to whom the information was disclosed.

(Amended by Stats. 1985, Ch. 595, Sec. 13.)



1798.29

(a) Any agency that owns or licenses computerized data that includes personal information shall disclose any breach of the security of the system following discovery or notification of the breach in the security of the data to any resident of California whose unencrypted personal information was, or is reasonably believed to have been, acquired by an unauthorized person. The disclosure shall be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subdivision (c), or any measures necessary to determine the scope of the breach and restore the reasonable integrity of the data system.

(b) Any agency that maintains computerized data that includes personal information that the agency does not own shall notify the owner or licensee of the information of any breach of the security of the data immediately following discovery, if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

(c) The notification required by this section may be delayed if a law enforcement agency determines that the notification will impede a criminal investigation. The notification required by this section shall be made after the law enforcement agency determines that it will not compromise the investigation.

(d) Any agency that is required to issue a security breach notification pursuant to this section shall meet all of the following requirements:

(1) The security breach notification shall be written in plain language.

(2) The security breach notification shall include, at a minimum, the following information:

(A) The name and contact information of the reporting agency subject to this section.

(B) A list of the types of personal information that were or are reasonably believed to have been the subject of a breach.

(C) If the information is possible to determine at the time the notice is provided, then any of the following: (i) the date of the breach, (ii) the estimated date of the breach, or (iii) the date range within which the breach occurred. The notification shall also include the date of the notice.

(D) Whether the notification was delayed as a result of a law enforcement investigation, if that information is possible to determine at the time the notice is provided.

(E) A general description of the breach incident, if that information is possible to determine at the time the notice is provided.

(F) The toll-free telephone numbers and addresses of the major credit reporting agencies, if the breach exposed a social security number or a driver’s license or California identification card number.

(3) At the discretion of the agency, the security breach notification may also include any of the following:

(A) Information about what the agency has done to protect individuals whose information has been breached.

(B) Advice on steps that the person whose information has been breached may take to protect himself or herself.

(4) In the case of a breach of the security of the system involving personal information defined in paragraph (2) of subdivision (g) for an online account, and no other personal information defined in paragraph (1) of subdivision (g), the agency may comply with this section by providing the security breach notification in electronic or other form that directs the person whose personal information has been breached to promptly change his or her password and security question or answer, as applicable, or to take other steps appropriate to protect the online account with the agency and all other online accounts for which the person uses the same user name or email address and password or security question or answer.

(5) In the case of a breach of the security of the system involving personal information defined in paragraph (2) of subdivision (g) for login credentials of an email account furnished by the agency, the agency shall not comply with this section by providing the security breach notification to that email address, but may, instead, comply with this section by providing notice by another method described in subdivision (i) or by clear and conspicuous notice delivered to the resident online when the resident is connected to the online account from an Internet Protocol address or online location from which the agency knows the resident customarily accesses the account.

(e) Any agency that is required to issue a security breach notification pursuant to this section to more than 500 California residents as a result of a single breach of the security system shall electronically submit a single sample copy of that security breach notification, excluding any personally identifiable information, to the Attorney General. A single sample copy of a security breach notification shall not be deemed to be within subdivision (f) of Section 6254 of the Government Code.

(f) For purposes of this section, “breach of the security of the system” means unauthorized acquisition of computerized data that compromises the security, confidentiality, or integrity of personal information maintained by the agency. Good faith acquisition of personal information by an employee or agent of the agency for the purposes of the agency is not a breach of the security of the system, provided that the personal information is not used or subject to further unauthorized disclosure.

(g) For purposes of this section, “personal information” means either of the following:

(1) An individual’s first name or first initial and last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted:

(A) Social security number.

(B) Driver’s license number or California identification card number.

(C) Account number, credit or debit card number, in combination with any required security code, access code, or password that would permit access to an individual’s financial account.

(D) Medical information.

(E) Health insurance information.

(2) A user name or email address, in combination with a password or security question and answer that would permit access to an online account.

(h) (1) For purposes of this section, “personal information” does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records.

(2) For purposes of this section, “medical information” means any information regarding an individual’s medical history, mental or physical condition, or medical treatment or diagnosis by a health care professional.

(3) For purposes of this section, “health insurance information” means an individual’s health insurance policy number or subscriber identification number, any unique identifier used by a health insurer to identify the individual, or any information in an individual’s application and claims history, including any appeals records.

(i) For purposes of this section, “notice” may be provided by one of the following methods:

(1) Written notice.

(2) Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in Section 7001 of Title 15 of the United States Code.

(3) Substitute notice, if the agency demonstrates that the cost of providing notice would exceed two hundred fifty thousand dollars ($250,000), or that the affected class of subject persons to be notified exceeds 500,000, or the agency does not have sufficient contact information. Substitute notice shall consist of all of the following:

(A) Email notice when the agency has an email address for the subject persons.

(B) Conspicuous posting of the notice on the agency’s Internet Web site page, if the agency maintains one.

(C) Notification to major statewide media and the Office of Information Security within the Department of Technology.

(j) Notwithstanding subdivision (i), an agency that maintains its own notification procedures as part of an information security policy for the treatment of personal information and is otherwise consistent with the timing requirements of this part shall be deemed to be in compliance with the notification requirements of this section if it notifies subject persons in accordance with its policies in the event of a breach of security of the system.

(k) Notwithstanding the exception specified in paragraph (4) of subdivision (b) of Section 1798.3, for purposes of this section, “agency” includes a local agency, as defined in subdivision (a) of Section 6252 of the Government Code.

(Amended by Stats. 2013, Ch. 396, Sec. 1.5. Effective January 1, 2014.)






ARTICLE 8 - Access to Records and Administrative Remedies

1798.30

Each agency shall either adopt regulations or publish guidelines specifying procedures to be followed in order fully to implement each of the rights of individuals set forth in this article.

(Amended by Stats. 1978, Ch. 874.)



1798.32

Each individual shall have the right to inquire and be notified as to whether the agency maintains a record about himself or herself. Agencies shall take reasonable steps to assist individuals in making their requests sufficiently specific.

Any notice sent to an individual which in any way indicates that the agency maintains any record concerning that individual shall include the title and business address of the agency official responsible for maintaining the records, the procedures to be followed to gain access to the records, and the procedures to be followed for an individual to contest the contents of these records unless the individual has received this notice from the agency during the past year.

In implementing the right conferred by this section, an agency may specify in its rules or regulations reasonable times, places, and requirements for identifying an individual who requests access to a record, and for disclosing the contents of a record.

(Amended by Stats. 1992, 1st Ex. Sess., Ch. 21, Sec. 33.6. Effective March 7, 1993.)



1798.33

Each agency may establish fees to be charged, if any, to an individual for making copies of a record. Such fees shall exclude the cost of any search for and review of the record, and shall not exceed ten cents ($0.10) per page, unless the agency fee for copying is established by statute.

(Amended by Stats. 1978, Ch. 874.)



1798.34

(a) Except as otherwise provided in this chapter, each agency shall permit any individual upon request and proper identification to inspect all the personal information in any record containing personal information and maintained by reference to an identifying particular assigned to the individual within 30 days of the agency’s receipt of the request for active records, and within 60 days of the agency’s receipt of the request for records that are geographically dispersed or which are inactive and in central storage. Failure to respond within these time limits shall be deemed denial. In addition, the individual shall be permitted to inspect any personal information about himself or herself where it is maintained by reference to an identifying particular other than that of the individual, if the agency knows or should know that the information exists. The individual also shall be permitted to inspect the accounting made pursuant to Article 7 (commencing with Section 1798.25).

(b) The agency shall permit the individual, and, upon the individual’s request, another person of the individual’s own choosing to inspect all the personal information in the record and have an exact copy made of all or any portion thereof within 15 days of the inspection. It may require the individual to furnish a written statement authorizing disclosure of the individual’s record to another person of the individual’s choosing.

(c) The agency shall present the information in the record in a form reasonably comprehensible to the general public.

(d) Whenever an agency is unable to access a record by reference to name only, or when access by name only would impose an unreasonable administrative burden, it may require the individual to submit such other identifying information as will facilitate access to the record.

(e) When an individual is entitled under this chapter to gain access to the information in a record containing personal information, the information or a true copy thereof shall be made available to the individual at a location near the residence of the individual or by mail, whenever reasonable.

(Amended by Stats. 1985, Ch. 595, Sec. 15.)



1798.35

Each agency shall permit an individual to request in writing an amendment of a record and, shall within 30 days of the date of receipt of such request:

(a) Make each correction in accordance with the individual’s request of any portion of a record which the individual believes is not accurate, relevant, timely, or complete and inform the individual of the corrections made in accordance with their request; or

(b) Inform the individual of its refusal to amend the record in accordance with such individual’s request, the reason for the refusal, the procedures established by the agency for the individual to request a review by the head of the agency or an official specifically designated by the head of the agency of the refusal to amend, and the name, title, and business address of the reviewing official.

(Added by Stats. 1977, Ch. 709.)



1798.36

Each agency shall permit any individual who disagrees with the refusal of the agency to amend a record to request a review of such refusal by the head of the agency or an official specifically designated by the head of such agency, and, not later than 30 days from the date on which the individual requests such review, complete such review and make a final determination unless, for good cause shown, the head of the agency extends such review period by 30 days. If, after such review, the reviewing official refuses to amend the record in accordance with the request, the agency shall permit the individual to file with the agency a statement of reasonable length setting forth the reasons for the individual’s disagreement.

(Added by Stats. 1977, Ch. 709.)



1798.37

The agency, with respect to any disclosure containing information about which the individual has filed a statement of disagreement, shall clearly note any portion of the record which is disputed and make available copies of such individual’s statement and copies of a concise statement of the reasons of the agency for not making the amendment to any person or agency to whom the disputed record has been or is disclosed.

(Added by Stats. 1977, Ch. 709.)



1798.38

If information, including letters of recommendation, compiled for the purpose of determining suitability, eligibility, or qualifications for employment, advancement, renewal of appointment or promotion, status as adoptive parents, or for the receipt of state contracts, or for licensing purposes, was received with the promise or, prior to July 1, 1978, with the understanding that the identity of the source of the information would be held in confidence and the source is not in a supervisory position with respect to the individual to whom the record pertains, the agency shall fully inform the individual of all personal information about that individual without identification of the source. This may be done by providing a copy of the text of the material with only such deletions as are necessary to protect the identity of the source or by providing a comprehensive summary of the substance of the material. Whichever method is used, the agency shall insure that full disclosure is made to the subject of any personal information that could reasonably in any way reflect or convey anything detrimental, disparaging, or threatening to an individual’s reputation, rights, benefits, privileges, or qualifications, or be used by an agency to make a determination that would affect an individual’s rights, benefits, privileges, or qualifications. In institutions of higher education, “supervisory positions” shall not be deemed to include chairpersons of academic departments.

(Amended by Stats. 1985, Ch. 595, Sec. 16.)



1798.39

Sections 1798.35, 1798.36, and 1798.37 shall not apply to any record evidencing property rights.

(Added by Stats. 1977, Ch. 709.)



1798.40

This chapter shall not be construed to require an agency to disclose personal information to the individual to whom the information pertains, if the information meets any of the following criteria:

(a) Is compiled for the purpose of identifying individual criminal offenders and alleged offenders and consists only of identifying data and notations of arrests, the nature and disposition of criminal charges, sentencing, confinement, release, and parole and probation status.

(b) Is compiled for the purpose of a criminal investigation of suspected criminal activities, including reports of informants and investigators, and associated with an identifiable individual.

(c) Is contained in any record which could identify an individual and which is compiled at any stage of the process of enforcement of the criminal laws, from the arrest or indictment stage through release from supervision and including the process of extradition or the exercise of executive clemency.

(d) Is maintained for the purpose of an investigation of an individual’s fitness for licensure or public employment, or of a grievance or complaint, or a suspected civil offense, so long as the information is withheld only so as not to compromise the investigation, or a related investigation. The identities of individuals who provided information for the investigation may be withheld pursuant to Section 1798.38.

(e) Would compromise the objectivity or fairness of a competitive examination for appointment or promotion in public service, or to determine fitness for licensure, or to determine scholastic aptitude.

(f) Pertains to the physical or psychological condition of the individual, if the agency determines that disclosure would be detrimental to the individual. The information shall, upon the individual’s written authorization, be disclosed to a licensed medical practitioner or psychologist designated by the individual.

(g) Relates to the settlement of claims for work related illnesses or injuries and is maintained exclusively by the State Compensation Insurance Fund.

(h) Is required by statute to be withheld from the individual to whom it pertains.

This section shall not be construed to deny an individual access to information relating to him or her if access is allowed by another statute or decisional law of this state.

(Added by Stats. 1985, Ch. 595, Sec. 18.)



1798.41

(a) Except as provided in subdivision (c), if the agency determines that information requested pursuant to Section 1798.34 is exempt from access, it shall inform the individual in writing of the agency’s finding that disclosure is not required by law.

(b) Except as provided in subdivision (c), each agency shall conduct a review of its determination that particular information is exempt from access pursuant to Section 1798.40, within 30 days from the receipt of a request by an individual directly affected by the determination, and inform the individual in writing of the findings of the review. The review shall be conducted by the head of the agency or an official specifically designated by the head of the agency.

(c) If the agency believes that compliance with subdivision (a) would seriously interfere with attempts to apprehend persons who are wanted for committing a crime or attempts to prevent the commission of a crime or would endanger the life of an informant or other person submitting information contained in the record, it may petition the presiding judge of the superior court of the county in which the record is maintained to issue an ex parte order authorizing the agency to respond to the individual that no record is maintained. All proceedings before the court shall be in camera. If the presiding judge finds that there are reasonable grounds to believe that compliance with subdivision (a) will seriously interfere with attempts to apprehend persons who are wanted for committing a crime or attempts to prevent the commission of a crime or will endanger the life of an informant or other person submitting information contained in the record, the judge shall issue an order authorizing the agency to respond to the individual that no record is maintained by the agency. The order shall not be issued for longer than 30 days but can be renewed at 30-day intervals. If a request pursuant to this section is received after the expiration of the order, the agency must either respond pursuant to subdivision (a) or seek a new order pursuant to this subdivision.

(Added by renumbering Section 1798.40 by Stats. 1985, Ch. 595, Sec. 17.)



1798.42

In disclosing information contained in a record to an individual, an agency shall not disclose any personal information relating to another individual which may be contained in the record. To comply with this section, an agency shall, in disclosing information, delete from disclosure such information as may be necessary. This section shall not be construed to authorize withholding the identities of sources except as provided in Sections 1798.38 and 1798.40.

(Added by renumbering Section 1798.41 by Stats. 1985, Ch. 595, Sec. 19.)



1798.43

In disclosing information contained in a record to an individual, an agency need not disclose any information pertaining to that individual which is exempt under Section 1798.40. To comply with this section, an agency may, in disclosing personal information contained in a record, delete from the disclosure any exempt information.

(Added by renumbering Section 1798.42 by Stats. 1985, Ch. 595, Sec. 20.)



1798.44

This article applies to the rights of an individual to whom personal information pertains and not to the authority or right of any other person, agency, other state governmental entity, or governmental entity to obtain this information.

(Added by renumbering Section 1798.43 by Stats. 1985, Ch. 595, Sec. 21.)






ARTICLE 9 - Civil Remedies

1798.45

An individual may bring a civil action against an agency whenever such agency does any of the following:

(a) Refuses to comply with an individual’s lawful request to inspect pursuant to subdivision (a) of Section 1798.34.

(b) Fails to maintain any record concerning any individual with such accuracy, relevancy, timeliness, and completeness as is necessary to assure fairness in any determination relating to the qualifications, character, rights, opportunities of, or benefits to the individual that may be made on the basis of such record, if, as a proximate result of such failure, a determination is made which is adverse to the individual.

(c) Fails to comply with any other provision of this chapter, or any rule promulgated thereunder, in such a way as to have an adverse effect on an individual.

(Added by Stats. 1977, Ch. 709.)



1798.46

In any suit brought under the provisions of subdivision (a) of Section 1798.45:

(a) The court may enjoin the agency from withholding the records and order the production to the complainant of any agency records improperly withheld from the complainant. In such a suit the court shall determine the matter de novo, and may examine the contents of any agency records in camera to determine whether the records or any portion thereof may be withheld as being exempt from the individual’s right of access and the burden is on the agency to sustain its action.

(b) The court shall assess against the agency reasonable attorney’s fees and other litigation costs reasonably incurred in any suit under this section in which the complainant has prevailed. A party may be considered to have prevailed even though he or she does not prevail on all issues or against all parties.

(Amended by Stats. 1985, Ch. 595, Sec. 22.)



1798.47

Any agency that fails to comply with any provision of this chapter may be enjoined by any court of competent jurisdiction. The court may make any order or judgment as may be necessary to prevent the use or employment by an agency of any practices which violate this chapter.

Actions for injunction under this section may be prosecuted by the Attorney General, or any district attorney in this state, in the name of the people of the State of California whether upon his or her own complaint, or of a member of the general public, or by any individual acting in his or her own behalf.

(Amended by Stats. 1992, 1st Ex. Sess., Ch. 21, Sec. 33.7. Effective March 7, 1993.)



1798.48

In any suit brought under the provisions of subdivision (b) or (c) of Section 1798.45, the agency shall be liable to the individual in an amount equal to the sum of:

(a) Actual damages sustained by the individual, including damages for mental suffering.

(b) The costs of the action together with reasonable attorney’s fees as determined by the court.

(Added by Stats. 1977, Ch. 709.)



1798.49

An action to enforce any liability created under Sections 1798.45 to 1798.48, inclusive, may be brought in any court of competent jurisdiction in the county in which the complainant resides, or has his principal place of business, or in which the defendant’s records are situated, within two years from the date on which the cause of action arises, except that where a defendant has materially and willfully misrepresented any information required under this section to be disclosed to an individual who is the subject of the information and the information so misrepresented is material to the establishment of the defendant’s liability to that individual under this section, the action may be brought at any time within two years after discovery by the complainant of the misrepresentation. Nothing in Sections 1798.45 to 1798.48, inclusive, shall be construed to authorize any civil action by reason of any injury sustained as the result of any information practice covered by this chapter prior to July 1, 1978.

The rights and remedies set forth in this chapter shall be deemed to be nonexclusive and are in addition to all those rights and remedies which are otherwise available under any other provision of law.

(Added by Stats. 1977, Ch. 709.)



1798.50

A civil action shall not lie under this article based upon an allegation that an opinion which is subjective in nature, as distinguished from a factual assertion, about an individual’s qualifications, in connection with a personnel action concerning such an individual, was not accurate, relevant, timely, or complete.

(Added by Stats. 1977, Ch. 709.)



1798.51

Where a remedy other than those provided in Articles 8 and 9 is provided by law but is not available because of lapse of time an individual may obtain a correction to a record under this chapter but such correction shall not operate to revise or restore a right or remedy not provided by this chapter that has been barred because of lapse of time.

(Added by Stats. 1977, Ch. 709.)



1798.53

Any person, other than an employee of the state or of a local government agency acting solely in his or her official capacity, who intentionally discloses information, not otherwise public, which they know or should reasonably know was obtained from personal information maintained by a state agency or from “records” within a “system of records” (as these terms are defined in the Federal Privacy Act of 1974 (P. L. 93-579; 5 U.S.C. 552a)) maintained by a federal government agency, shall be subject to a civil action, for invasion of privacy, by the individual to whom the information pertains.

In any successful action brought under this section, the complainant, in addition to any special or general damages awarded, shall be awarded a minimum of two thousand five hundred dollars ($2,500) in exemplary damages as well as attorney’s fees and other litigation costs reasonably incurred in the suit.

The right, remedy, and cause of action set forth in this section shall be nonexclusive and is in addition to all other rights, remedies, and causes of action for invasion of privacy, inherent in Section 1 of Article I of the California Constitution.

(Amended by Stats. 1985, Ch. 595, Sec. 23.)






ARTICLE 10 - Penalties

1798.55

The intentional violation of any provision of this chapter or of any rules or regulations adopted thereunder, by an officer or employee of any agency shall constitute a cause for discipline, including termination of employment.

(Added by Stats. 1977, Ch. 709.)



1798.56

Any person who willfully requests or obtains any record containing personal information from an agency under false pretenses shall be guilty of a misdemeanor and fined not more than five thousand dollars ($5,000), or imprisoned not more than one year, or both.

(Amended by Stats. 1985, Ch. 595, Sec. 24.)



1798.57

Except for disclosures which are otherwise required or permitted by law, the intentional disclosure of medical, psychiatric, or psychological information in violation of the disclosure provisions of this chapter is punishable as a misdemeanor if the wrongful disclosure results in economic loss or personal injury to the individual to whom the information pertains.

(Added by Stats. 1986, Ch. 94, Sec. 1. Effective May 13, 1986.)






ARTICLE 11 - Miscellaneous Provisions

1798.60

An individual’s name and address may not be distributed for commercial purposes, sold, or rented by an agency unless such action is specifically authorized by law.

(Added by Stats. 1977, Ch. 709.)



1798.61

(a) Nothing in this chapter shall prohibit the release of only names and addresses of persons possessing licenses to engage in professional occupations.

(b) Nothing in this chapter shall prohibit the release of only names and addresses of persons applying for licenses to engage in professional occupations for the sole purpose of providing those persons with informational materials relating to available professional educational materials or courses.

(Amended by Stats. 2000, Ch. 962, Sec. 1. Effective January 1, 2001.)



1798.62

Upon written request of any individual, any agency which maintains a mailing list shall remove the individual’s name and address from such list, except that such agency need not remove the individual’s name if such name is exclusively used by the agency to directly contact the individual.

(Added by Stats. 1977, Ch. 709.)



1798.63

The provisions of this chapter shall be liberally construed so as to protect the rights of privacy arising under this chapter or under the Federal or State Constitution.

(Added by Stats. 1977, Ch. 709.)



1798.64

(a) Each agency record which is accepted by the Director of General Services for storage, processing, and servicing in accordance with provisions of the State Administrative Manual for the purposes of this chapter shall be considered to be maintained by the agency which deposited the record and shall continue to be subject to the provisions of this chapter. The Director of General Services shall not disclose the record except to the agency which maintains the record, or pursuant to rules established by such agency which are not inconsistent with the provisions of this chapter.

(b) Each agency record pertaining to an identifiable individual which was or is transferred to the State Archives as a record which has sufficient historical or other value to warrant its continued preservation by the California state government, prior to or after July 1, 1978, shall, for the purposes of this chapter, be considered to be maintained by the archives.

(Added by Stats. 1977, Ch. 709.)



1798.66

The time limits specified in Article 8 (commencing with Section 1798. 30) may be extended to 60 days by the Franchise Tax Board if the following conditions exist:

(a) The request is made during the period January 1 through June 30; and

(b) The records requested are stored on magnetic tape.

(Added by Stats. 1977, Ch. 709.)



1798.67

Where an agency has recorded a document creating a lien or encumbrance on real property in favor of the state, nothing herein shall prohibit any such agency from disclosing information relating to the identity of the person against whom such lien or encumbrance has been recorded for the purpose of distinguishing such person from another person bearing the same or a similar name.

(Added by Stats. 1977, Ch. 709.)



1798.68

(a) Information which is permitted to be disclosed under the provisions of subdivision (e), (f), or (o), of Section 1798.24 shall be provided when requested by a district attorney.

A district attorney may petition a court of competent jurisdiction to require disclosure of information when an agency fails or refuses to provide the requested information within 10 working days of a request. The court may require the agency to permit inspection unless the public interest or good cause in withholding such records clearly outweighs the public interest in disclosure.

(b) Disclosure of information to a district attorney under the provisions of this chapter shall effect no change in the status of the records under any other provision of law.

(Added by Stats. 1979, Ch. 601.)



1798.69

(a) Except as provided in subdivision (b), the State Board of Equalization may not release the names and addresses of individuals who are registered with, or are holding licenses or permits issued by, the State Board of Equalization except to the extent necessary to verify resale certificates or to administer the tax and fee provisions of the Revenue and Taxation Code.

(b) Nothing in this section shall prohibit the release by the State Board of Equalization to, or limit the use by, any federal or state agency, or local government, of any data collected by the board that is otherwise authorized by law.

(Added by Stats. 2000, Ch. 962, Sec. 2. Effective January 1, 2001.)






ARTICLE 12 - Construction With Other Laws

1798.70

This chapter shall be construed to supersede any other provision of state law, including Section 6253.5 of the Government Code, or any exemption in Section 6254 or 6255 of the Government Code, which authorizes any agency to withhold from an individual any record containing personal information which is otherwise accessible under the provisions of this chapter.

(Amended by Stats. 1978, Ch. 874.)



1798.71

This chapter shall not be deemed to abridge or limit the rights of litigants, including parties to administrative proceedings, under the laws, or case law, of discovery of this state.

(Added by Stats. 1977, Ch. 709.)



1798.72

Nothing in this chapter shall be construed to authorize the disclosure of any record containing personal information, other than to the subject of such records, in violation of any other law.

(Added by Stats. 1977, Ch. 709.)



1798.73

Nothing in this chapter shall be construed to deny or limit any right of privacy arising under Section 1 of Article I of the California Constitution.

(Added by Stats. 1977, Ch. 709.)



1798.74

The provisions of Chapter 13 (commencing with Section 67110) of Part 40 of the Education Code shall, with regard to student records, prevail over the provisions of this chapter.

(Added by Stats. 1977, Ch. 709.)



1798.75

This chapter shall not be deemed to supersede Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, except as to the provisions of Sections 1798.60, 1798.69, and 1798.70.

(Amended by Stats. 2000, Ch. 962, Sec. 3. Effective January 1, 2001.)



1798.76

Nothing in this chapter shall be construed to revoke, modify, or alter in any manner any statutory provision or any judicial decision which (a) authorizes an individual to gain access to any law enforcement record, or (b) authorizes discovery in criminal or civil litigation.

(Added by Stats. 1977, Ch. 709.)



1798.77

Each agency shall ensure that no record containing personal information shall be modified, transferred, or destroyed to avoid compliance with any of the provisions of this chapter. In the event that an agency fails to comply with the provisions of this section, an individual may bring a civil action and seek the appropriate remedies and damages in accordance with the provisions of Article 9 (commencing with Section 1798.45).

An agency shall not remove or destroy personal information about an individual who has requested access to the information before allowing the individual access to the record containing the information.

(Added by Stats. 1985, Ch. 595, Sec. 26.)



1798.78

This chapter shall not be deemed to supersede the provisions of Chapter 1299 of the Statutes of 1976.

(Added by Stats. 1985, Ch. 595, Sec. 27.)












TITLE 1.80a - Identification Documents

1798.79

(a) Except as provided in this section, a person or entity that intentionally remotely reads or attempts to remotely read a person’s identification document using radio frequency identification (RFID), for the purpose of reading that person’s identification document without that person’s knowledge and prior consent, shall be punished by imprisonment in a county jail for up to one year, a fine of not more than one thousand five hundred dollars ($1,500), or both that fine and imprisonment.

(b) A person or entity that knowingly discloses, or causes to be disclosed, the operational system keys used in a contactless identification document system shall be punished by imprisonment in a county jail for up to one year, a fine of not more than one thousand five hundred dollars ($1,500), or both that fine and imprisonment.

(c) Subdivision (a) shall not apply to:

(1) The reading of a person’s identification document for triage or medical care during a disaster and immediate hospitalization or immediate outpatient care directly related to a disaster, as defined by the local emergency medical services agency organized under Section 1797.200 of the Health and Safety Code.

(2) The reading of a person’s identification document by a health care professional for reasons relating to the health or safety of that person or an identification document issued to a patient by emergency services.

(3) The reading of an identification document of a person who is incarcerated in the state prison or a county jail, detained in a juvenile facility operated by the Division of Juvenile Facilities in the Department of Corrections and Rehabilitation, or housed in a mental health facility, pursuant to a court order after having been charged with a crime, or to a person pursuant to a court-ordered electronic monitoring.

(4) Law enforcement or government personnel who need to read a lost identification document when the owner is unavailable for notice, knowledge, or consent, or those parties specifically authorized by law enforcement or government personnel for the limited purpose of reading a lost identification document when the owner is unavailable for notice, knowledge, or consent.

(5) Law enforcement personnel who need to read a person’s identification document after an accident in which the person is unavailable for notice, knowledge, or consent.

(6) Law enforcement personnel who need to read a person’s identification document pursuant to a search warrant.

(d) Subdivision (a) shall not apply to a person or entity that unintentionally remotely reads a person’s identification document using RFID in the course of operating a contactless identification document system unless it knows it unintentionally read the document and thereafter intentionally does any of the following acts:

(1) Discloses what it read to a third party whose purpose is to read a person’s identification document, or any information derived therefrom, without that person’s knowledge and consent.

(2) Stores what it read for the purpose of reading a person’s identification document, or any information derived therefrom, without that person’s knowledge and prior consent.

(3) Uses what it read for the purpose of reading a person’s identification document, or any information derived therefrom, without that person’s knowledge and prior consent.

(e) Subdivisions (a) and (b) shall not apply to the reading, storage, use, or disclosure to a third party of a person’s identification document, or information derived therefrom, in the course of an act of good faith security research, experimentation, or scientific inquiry, including, but not limited to, activities useful in identifying and analyzing security flaws and vulnerabilities.

(f) Nothing in this section shall affect the existing rights of law enforcement to access data stored electronically on driver’s licenses.

(g) The penalties set forth in subdivisions (a) and (b) are independent of, and do not supersede, any other penalties provided by state law, and in the case of any conflict, the greater penalties shall apply.

(Amended by Stats. 2009, Ch. 54, Sec. 5. Effective January 1, 2010.)



1798.795

For purposes of this title, the following definitions shall apply:

(a) “Contactless identification document system” means a group of identification documents issued and operated under a single authority that use RFID to transmit data remotely to readers intended to read that data. In a contactless identification document system, every reader must be able to read every identification document in the system.

(b) “Data” means any information stored or transmitted on an identification document in machine-readable form.

(c) “Identification document” means any document containing data that is issued to an individual and which that individual, and only that individual, uses alone or in conjunction with any other information for the primary purpose of establishing his or her identity. Identification documents specifically include, but are not limited to, the following:

(1) Driver’s licenses or identification cards issued pursuant to Section 13000 of the Vehicle Code.

(2) Identification cards for employees or contractors.

(3) Identification cards issued by educational institutions.

(4) Health insurance or benefit cards.

(5) Benefit cards issued in conjunction with any government-supported aid program.

(6) Licenses, certificates, registration, or other means to engage in a business or profession regulated by the Business and Professions Code.

(7) Library cards issued by any public library.

(d) “Key” means a string of bits of information used as part of a cryptographic algorithm used in encryption.

(e) “Radio frequency identification” or “RFID” means the use of electromagnetic radiating waves or reactive field coupling in the radio frequency portion of the spectrum to communicate to or from an identification document through a variety of modulation and encoding schemes.

(f) “Reader” means a scanning device that is capable of using RFID to communicate with an identification document and read the data transmitted by that identification document.

(g) “Remotely” means that no physical contact between the identification document and a reader is necessary in order to transmit data using RFID.

(Added by Stats. 2008, Ch. 746, Sec. 2. Effective January 1, 2009.)






TITLE 1.807 - DOMESTIC VIOLENCE, SEXUAL ASSAULT, AND STALKING: PERSONAL INFORMATION

1798.79.8

For purposes of this title:

(a) “Person or entity” means any individual, corporation, partnership, joint venture, or any business entity, or any state or local agency.

(b) “Personally identifying information” means:

(1) First and last name or last name only.

(2) Home or other physical address, including, but not limited to, a street name or ZIP Code, other than an address obtained pursuant to the California Safe At Home program or a business mailing address for the victim service provider.

(3) Electronic mail address or other online contact information, such as an instant messaging user identifier or a screen name that reveals an individual’s electronic mail address.

(4) Telephone number, other than a business telephone number for the victim service provider.

(5) Social security number.

(6) Date of birth, with the exception of the year of birth.

(7) Internet protocol address or host name that identifies an individual.

(8) Any other information, including, but not limited to, the first and last names of children and relatives, racial or ethnic background, or religious affiliation, that, in combination with any other nonpersonally identifying information, would serve to identify any individual.

(c) “Victim service provider” means a nongovernmental organization or entity that provides shelter, programs, or services at low cost, no cost, or on a sliding scale to victims of domestic violence, dating violence, sexual assault, or stalking, or their children, either directly or through other contractual arrangements, including rape crisis centers, domestic violence shelters, domestic violence transitional housing programs, and other programs with the primary mission to provide services to victims of domestic violence, dating violence, sexual assault, or stalking, or their children, whether or not that program exists in an agency that provides additional services.

(Added by Stats. 2006, Ch. 54, Sec. 1. Effective January 1, 2007.)



1798.79.9

(a) In the course of awarding grants, including, but not limited to, requests for proposals, contracts, or billing procedures, implementing programs, or providing financial support or assistance for the purpose of providing shelter, programs, or services at low cost, no cost, or on a sliding scale to victims of domestic violence, dating violence, sexual assault, or stalking, or their children, to any victim service provider, it is unlawful for any person or entity to request or require that victim service provider to provide personally identifying information regarding any of the persons to whom it is providing services, it has provided services, or it has considered or is considering providing services.

(b) In the course of awarding grants, including, but not limited to, requests for proposals, contracts, or billing procedures, implementing programs, or providing financial support or assistance for the purpose of providing shelter, programs, or services at low cost, no cost, or on a sliding scale to victims of domestic violence, dating violence, sexual assault, or stalking, or their children, to any victim service provider, it is unlawful for any person or entity to request or require that victim service provider to use any computer software, computer program, computer protocol, or other computer system that requires the disclosure of personally identifying information regarding any of the persons to whom it is providing services, it has provided services, or it has considered or is considering providing services.

(c) Nothing in this section is intended to prevent the collection of information for statistical purposes that are necessary for the proper administration of the grant, program, or financial assistance, provided that collection does not require the disclosure of information that would serve to identify any specific individual.

(Added by Stats. 2006, Ch. 54, Sec. 1. Effective January 1, 2007.)



1798.79.95

Injunctive relief shall be available to any victim service provider aggrieved by a violation of this title. The prevailing plaintiff in any action commenced under this section shall be entitled to recover court costs and reasonable attorney’s fees if the victim service provider has provided notice of this section and the asserted violation of this section to the defendant and the defendant has failed to cease the violation within five business days of receiving that notice.

(Added by Stats. 2006, Ch. 54, Sec. 1. Effective January 1, 2007.)






TITLE 1.81 - CUSTOMER RECORDS

1798.80

The following definitions apply to this title:

(a) “Business” means a sole proprietorship, partnership, corporation, association, or other group, however organized and whether or not organized to operate at a profit, including a financial institution organized, chartered, or holding a license or authorization certificate under the law of this state, any other state, the United States, or of any other country, or the parent or the subsidiary of a financial institution. The term includes an entity that disposes of records.

(b) “Records” means any material, regardless of the physical form, on which information is recorded or preserved by any means, including in written or spoken words, graphically depicted, printed, or electromagnetically transmitted. “Records” does not include publicly available directories containing information an individual has voluntarily consented to have publicly disseminated or listed, such as name, address, or telephone number.

(c) “Customer” means an individual who provides personal information to a business for the purpose of purchasing or leasing a product or obtaining a service from the business.

(d) “Individual” means a natural person.

(e) “Personal information” means any information that identifies, relates to, describes, or is capable of being associated with, a particular individual, including, but not limited to, his or her name, signature, social security number, physical characteristics or description, address, telephone number, passport number, driver’s license or state identification card number, insurance policy number, education, employment, employment history, bank account number, credit card number, debit card number, or any other financial information, medical information, or health insurance information. “Personal information” does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records.

(Amended by Stats. 2009, Ch. 134, Sec. 1. Effective January 1, 2010.)



1798.81

A business shall take all reasonable steps to dispose, or arrange for the disposal, of customer records within its custody or control containing personal information when the records are no longer to be retained by the business by (a) shredding, (b) erasing, or (c) otherwise modifying the personal information in those records to make it unreadable or undecipherable through any means.

(Amended by Stats. 2009, Ch. 134, Sec. 2. Effective January 1, 2010.)



1798.81.5

(a) (1) It is the intent of the Legislature to ensure that personal information about California residents is protected. To that end, the purpose of this section is to encourage businesses that own, license, or maintain personal information about Californians to provide reasonable security for that information.

(2) For the purpose of this section, the terms “own” and “license” include personal information that a business retains as part of the business’ internal customer account or for the purpose of using that information in transactions with the person to whom the information relates. The term “maintain” includes personal information that a business maintains but does not own or license.

(b) A business that owns, licenses, or maintains personal information about a California resident shall implement and maintain reasonable security procedures and practices appropriate to the nature of the information, to protect the personal information from unauthorized access, destruction, use, modification, or disclosure.

(c) A business that discloses personal information about a California resident pursuant to a contract with a nonaffiliated third party that is not subject to subdivision (b) shall require by contract that the third party implement and maintain reasonable security procedures and practices appropriate to the nature of the information, to protect the personal information from unauthorized access, destruction, use, modification, or disclosure.

(d) For purposes of this section, the following terms have the following meanings:

(1) “Personal information” means an individual’s first name or first initial and his or her last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted or redacted:

(A) Social security number.

(B) Driver’s license number or California identification card number.

(C) Account number, credit or debit card number, in combination with any required security code, access code, or password that would permit access to an individual’s financial account.

(D) Medical information.

(2) “Medical information” means any individually identifiable information, in electronic or physical form, regarding the individual’s medical history or medical treatment or diagnosis by a health care professional.

(3) “Personal information” does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records.

(e) The provisions of this section do not apply to any of the following:

(1) A provider of health care, health care service plan, or contractor regulated by the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1).

(2) A financial institution as defined in Section 4052 of the Financial Code and subject to the California Financial Information Privacy Act (Division 1.2 (commencing with Section 4050) of the Financial Code).

(3) A covered entity governed by the medical privacy and security rules issued by the federal Department of Health and Human Services, Parts 160 and 164 of Title 45 of the Code of Federal Regulations, established pursuant to the Health Insurance Portability and Availability Act of 1996 (HIPAA).

(4) An entity that obtains information under an agreement pursuant to Article 3 (commencing with Section 1800) of Chapter 1 of Division 2 of the Vehicle Code and is subject to the confidentiality requirements of the Vehicle Code.

(5) A business that is regulated by state or federal law providing greater protection to personal information than that provided by this section in regard to the subjects addressed by this section. Compliance with that state or federal law shall be deemed compliance with this section with regard to those subjects. This paragraph does not relieve a business from a duty to comply with any other requirements of other state and federal law regarding the protection and privacy of personal information.

(Amended by Stats. 2014, Ch. 855, Sec. 1. Effective January 1, 2015.)



1798.82

(a) A person or business that conducts business in California, and that owns or licenses computerized data that includes personal information, shall disclose a breach of the security of the system following discovery or notification of the breach in the security of the data to a resident of California whose unencrypted personal information was, or is reasonably believed to have been, acquired by an unauthorized person. The disclosure shall be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subdivision (c), or any measures necessary to determine the scope of the breach and restore the reasonable integrity of the data system.

(b) A person or business that maintains computerized data that includes personal information that the person or business does not own shall notify the owner or licensee of the information of the breach of the security of the data immediately following discovery, if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

(c) The notification required by this section may be delayed if a law enforcement agency determines that the notification will impede a criminal investigation. The notification required by this section shall be made promptly after the law enforcement agency determines that it will not compromise the investigation.

(d) A person or business that is required to issue a security breach notification pursuant to this section shall meet all of the following requirements:

(1) The security breach notification shall be written in plain language.

(2) The security breach notification shall include, at a minimum, the following information:

(A) The name and contact information of the reporting person or business subject to this section.

(B) A list of the types of personal information that were or are reasonably believed to have been the subject of a breach.

(C) If the information is possible to determine at the time the notice is provided, then any of the following: (i) the date of the breach, (ii) the estimated date of the breach, or (iii) the date range within which the breach occurred. The notification shall also include the date of the notice.

(D) Whether notification was delayed as a result of a law enforcement investigation, if that information is possible to determine at the time the notice is provided.

(E) A general description of the breach incident, if that information is possible to determine at the time the notice is provided.

(F) The toll-free telephone numbers and addresses of the major credit reporting agencies if the breach exposed a social security number or a driver’s license or California identification card number.

(G) If the person or business providing the notification was the source of the breach, an offer to provide appropriate identity theft prevention and mitigation services, if any, shall be provided at no cost to the affected person for not less than 12 months, along with all information necessary to take advantage of the offer to any person whose information was or may have been breached if the breach exposed or may have exposed personal information defined in subparagraphs (A) and (B) of paragraph (1) of subdivision (h).

(3) At the discretion of the person or business, the security breach notification may also include any of the following:

(A) Information about what the person or business has done to protect individuals whose information has been breached.

(B) Advice on steps that the person whose information has been breached may take to protect himself or herself.

(4) In the case of a breach of the security of the system involving personal information defined in paragraph (2) of subdivision (h) for an online account, and no other personal information defined in paragraph (1) of subdivision (h), the person or business may comply with this section by providing the security breach notification in electronic or other form that directs the person whose personal information has been breached promptly to change his or her password and security question or answer, as applicable, or to take other steps appropriate to protect the online account with the person or business and all other online accounts for which the person whose personal information has been breached uses the same user name or email address and password or security question or answer.

(5) In the case of a breach of the security of the system involving personal information defined in paragraph (2) of subdivision (h) for login credentials of an email account furnished by the person or business, the person or business shall not comply with this section by providing the security breach notification to that email address, but may, instead, comply with this section by providing notice by another method described in subdivision (j) or by clear and conspicuous notice delivered to the resident online when the resident is connected to the online account from an Internet Protocol address or online location from which the person or business knows the resident customarily accesses the account.

(e) A covered entity under the federal Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. Sec. 1320d et seq.) will be deemed to have complied with the notice requirements in subdivision (d) if it has complied completely with Section 13402(f) of the federal Health Information Technology for Economic and Clinical Health Act (Public Law 111-5). However, nothing in this subdivision shall be construed to exempt a covered entity from any other provision of this section.

(f) A person or business that is required to issue a security breach notification pursuant to this section to more than 500 California residents as a result of a single breach of the security system shall electronically submit a single sample copy of that security breach notification, excluding any personally identifiable information, to the Attorney General. A single sample copy of a security breach notification shall not be deemed to be within subdivision (f) of Section 6254 of the Government Code.

(g) For purposes of this section, “breach of the security of the system” means unauthorized acquisition of computerized data that compromises the security, confidentiality, or integrity of personal information maintained by the person or business. Good faith acquisition of personal information by an employee or agent of the person or business for the purposes of the person or business is not a breach of the security of the system, provided that the personal information is not used or subject to further unauthorized disclosure.

(h) For purposes of this section, “personal information” means either of the following:

(1) An individual’s first name or first initial and last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted:

(A) Social security number.

(B) Driver’s license number or California identification card number.

(C) Account number, credit or debit card number, in combination with any required security code, access code, or password that would permit access to an individual’s financial account.

(D) Medical information.

(E) Health insurance information.

(2) A user name or email address, in combination with a password or security question and answer that would permit access to an online account.

(i) (1) For purposes of this section, “personal information” does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records.

(2) For purposes of this section, “medical information” means any information regarding an individual’s medical history, mental or physical condition, or medical treatment or diagnosis by a health care professional.

(3) For purposes of this section, “health insurance information” means an individual’s health insurance policy number or subscriber identification number, any unique identifier used by a health insurer to identify the individual, or any information in an individual’s application and claims history, including any appeals records.

(j) For purposes of this section, “notice” may be provided by one of the following methods:

(1) Written notice.

(2) Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in Section 7001 of Title 15 of the United States Code.

(3) Substitute notice, if the person or business demonstrates that the cost of providing notice would exceed two hundred fifty thousand dollars ($250,000), or that the affected class of subject persons to be notified exceeds 500,000, or the person or business does not have sufficient contact information. Substitute notice shall consist of all of the following:

(A) Email notice when the person or business has an email address for the subject persons.

(B) Conspicuous posting of the notice on the Internet Web site page of the person or business, if the person or business maintains one.

(C) Notification to major statewide media.

(k) Notwithstanding subdivision (j), a person or business that maintains its own notification procedures as part of an information security policy for the treatment of personal information and is otherwise consistent with the timing requirements of this part, shall be deemed to be in compliance with the notification requirements of this section if the person or business notifies subject persons in accordance with its policies in the event of a breach of security of the system.

(Amended by Stats. 2014, Ch. 855, Sec. 2. Effective January 1, 2015.)



1798.83

(a) Except as otherwise provided in subdivision (d), if a business has an established business relationship with a customer and has within the immediately preceding calendar year disclosed personal information that corresponds to any of the categories of personal information set forth in paragraph (6) of subdivision (e) to third parties, and if the business knows or reasonably should know that the third parties used the personal information for the third parties’ direct marketing purposes, that business shall, after the receipt of a written or electronic mail request, or, if the business chooses to receive requests by toll-free telephone or facsimile numbers, a telephone or facsimile request from the customer, provide all of the following information to the customer free of charge:

(1) In writing or by electronic mail, a list of the categories set forth in paragraph (6) of subdivision (e) that correspond to the personal information disclosed by the business to third parties for the third parties’ direct marketing purposes during the immediately preceding calendar year.

(2) In writing or by electronic mail, the names and addresses of all of the third parties that received personal information from the business for the third parties’ direct marketing purposes during the preceding calendar year and, if the nature of the third parties’ business cannot reasonably be determined from the third parties’ name, examples of the products or services marketed, if known to the business, sufficient to give the customer a reasonable indication of the nature of the third parties’ business.

(b) (1) A business required to comply with this section shall designate a mailing address, electronic mail address, or, if the business chooses to receive requests by telephone or facsimile, a toll-free telephone or facsimile number, to which customers may deliver requests pursuant to subdivision (a). A business required to comply with this section shall, at its election, do at least one of the following:

(A) Notify all agents and managers who directly supervise employees who regularly have contact with customers of the designated addresses or numbers or the means to obtain those addresses or numbers and instruct those employees that customers who inquire about the business’s privacy practices or the business’s compliance with this section shall be informed of the designated addresses or numbers or the means to obtain the addresses or numbers.

(B) Add to the home page of its Web site a link either to a page titled “Your Privacy Rights” or add the words “Your Privacy Rights” to the home page’s link to the business’s privacy policy. If the business elects to add the words “Your Privacy Rights” to the link to the business’s privacy policy, the words “Your Privacy Rights” shall be in the same style and size as the link to the business’s privacy policy. If the business does not display a link to its privacy policy on the home page of its Web site, or does not have a privacy policy, the words “Your Privacy Rights” shall be written in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from the surrounding text of the same size by symbols or other marks that call attention to the language. The first page of the link shall describe a customer’s rights pursuant to this section and shall provide the designated mailing address, e-mail address, as required, or toll-free telephone number or facsimile number, as appropriate. If the business elects to add the words “Your California Privacy Rights” to the home page’s link to the business’s privacy policy in a manner that complies with this subdivision, and the first page of the link describes a customer’s rights pursuant to this section, and provides the designated mailing address, electronic mailing address, as required, or toll-free telephone or facsimile number, as appropriate, the business need not respond to requests that are not received at one of the designated addresses or numbers.

(C) Make the designated addresses or numbers, or means to obtain the designated addresses or numbers, readily available upon request of a customer at every place of business in California where the business or its agents regularly have contact with customers.

The response to a request pursuant to this section received at one of the designated addresses or numbers shall be provided within 30 days. Requests received by the business at other than one of the designated addresses or numbers shall be provided within a reasonable period, in light of the circumstances related to how the request was received, but not to exceed 150 days from the date received.

(2) A business that is required to comply with this section and Section 6803 of Title 15 of the United States Code may comply with this section by providing the customer the disclosure required by Section 6803 of Title 15 of the United States Code, but only if the disclosure also complies with this section.

(3) A business that is required to comply with this section is not obligated to provide information associated with specific individuals and may provide the information required by this section in standardized format.

(c) (1) A business that is required to comply with this section is not obligated to do so in response to a request from a customer more than once during the course of any calendar year. A business with fewer than 20 full-time or part-time employees is exempt from the requirements of this section.

(2) If a business that is required to comply with this section adopts and discloses to the public, in its privacy policy, a policy of not disclosing personal information of customers to third parties for the third parties’ direct marketing purposes unless the customer first affirmatively agrees to that disclosure, or of not disclosing the personal information of customers to third parties for the third parties’ direct marketing purposes if the customer has exercised an option that prevents that information from being disclosed to third parties for those purposes, as long as the business maintains and discloses the policies, the business may comply with subdivision (a) by notifying the customer of his or her right to prevent disclosure of personal information, and providing the customer with a cost-free means to exercise that right.

(d) The following are among the disclosures not deemed to be disclosures of personal information by a business for a third party’s direct marketing purposes for purposes of this section:

(1) Disclosures between a business and a third party pursuant to contracts or arrangements pertaining to any of the following:

(A) The processing, storage, management, or organization of personal information, or the performance of services on behalf of the business during which personal information is disclosed, if the third party that processes, stores, manages, or organizes the personal information does not use the information for a third party’s direct marketing purposes and does not disclose the information to additional third parties for their direct marketing purposes.

(B) Marketing products or services to customers with whom the business has an established business relationship where, as a part of the marketing, the business does not disclose personal information to third parties for the third parties’ direct marketing purposes.

(C) Maintaining or servicing accounts, including credit accounts and disclosures pertaining to the denial of applications for credit or the status of applications for credit and processing bills or insurance claims for payment.

(D) Public record information relating to the right, title, or interest in real property or information relating to property characteristics, as defined in Section 408.3 of the Revenue and Taxation Code, obtained from a governmental agency or entity or from a multiple listing service, as defined in Section 1087, and not provided directly by the customer to a business in the course of an established business relationship.

(E) Jointly offering a product or service pursuant to a written agreement with the third party that receives the personal information, provided that all of the following requirements are met:

(i) The product or service offered is a product or service of, and is provided by, at least one of the businesses that is a party to the written agreement.

(ii) The product or service is jointly offered, endorsed, or sponsored by, and clearly and conspicuously identifies for the customer, the businesses that disclose and receive the disclosed personal information.

(iii) The written agreement provides that the third party that receives the personal information is required to maintain the confidentiality of the information and is prohibited from disclosing or using the information other than to carry out the joint offering or servicing of a product or service that is the subject of the written agreement.

(2) Disclosures to or from a consumer reporting agency of a customer’s payment history or other information pertaining to transactions or experiences between the business and a customer if that information is to be reported in, or used to generate, a consumer report as defined in subdivision (d) of Section 1681a of Title 15 of the United States Code, and use of that information is limited by the federal Fair Credit Reporting Act (15 U.S.C. Sec. 1681 et seq.).

(3) Disclosures of personal information by a business to a third party financial institution solely for the purpose of the business obtaining payment for a transaction in which the customer paid the business for goods or services with a check, credit card, charge card, or debit card, if the customer seeks the information required by subdivision (a) from the business obtaining payment, whether or not the business obtaining payment knows or reasonably should know that the third party financial institution has used the personal information for its direct marketing purposes.

(4) Disclosures of personal information between a licensed agent and its principal, if the personal information disclosed is necessary to complete, effectuate, administer, or enforce transactions between the principal and the agent, whether or not the licensed agent or principal also uses the personal information for direct marketing purposes, if that personal information is used by each of them solely to market products and services directly to customers with whom both have established business relationships as a result of the principal and agent relationship.

(5) Disclosures of personal information between a financial institution and a business that has a private label credit card, affinity card, retail installment contract, or cobranded card program with the financial institution, if the personal information disclosed is necessary for the financial institution to maintain or service accounts on behalf of the business with which it has a private label credit card, affinity card, retail installment contract, or cobranded card program, or to complete, effectuate, administer, or enforce customer transactions or transactions between the institution and the business, whether or not the institution or the business also uses the personal information for direct marketing purposes, if that personal information is used solely to market products and services directly to customers with whom both the business and the financial institution have established business relationships as a result of the private label credit card, affinity card, retail installment contract, or cobranded card program.

(e) For purposes of this section, the following terms have the following meanings:

(1) “Customer” means an individual who is a resident of California who provides personal information to a business during the creation of, or throughout the duration of, an established business relationship if the business relationship is primarily for personal, family, or household purposes.

(2) “Direct marketing purposes” means the use of personal information to solicit or induce a purchase, rental, lease, or exchange of products, goods, property, or services directly to individuals by means of the mail, telephone, or electronic mail for their personal, family, or household purposes. The sale, rental, exchange, or lease of personal information for consideration to businesses is a direct marketing purpose of the business that sells, rents, exchanges, or obtains consideration for the personal information. “Direct marketing purposes” does not include the use of personal information (A) by bona fide tax exempt charitable or religious organizations to solicit charitable contributions, (B) to raise funds from and communicate with individuals regarding politics and government, (C) by a third party when the third party receives personal information solely as a consequence of having obtained for consideration permanent ownership of accounts that might contain personal information, or (D) by a third party when the third party receives personal information solely as a consequence of a single transaction where, as a part of the transaction, personal information had to be disclosed in order to effectuate the transaction.

(3) “Disclose” means to disclose, release, transfer, disseminate, or otherwise communicate orally, in writing, or by electronic or any other means to any third party.

(4) “Employees who regularly have contact with customers” means employees whose contact with customers is not incidental to their primary employment duties, and whose duties do not predominantly involve ensuring the safety or health of the business’s customers. It includes, but is not limited to, employees whose primary employment duties are as cashier, clerk, customer service, sales, or promotion. It does not, by way of example, include employees whose primary employment duties consist of food or beverage preparation or service, maintenance and repair of the business’s facilities or equipment, direct involvement in the operation of a motor vehicle, aircraft, watercraft, amusement ride, heavy machinery or similar equipment, security, or participation in a theatrical, literary, musical, artistic, or athletic performance or contest.

(5) “Established business relationship” means a relationship formed by a voluntary, two-way communication between a business and a customer, with or without an exchange of consideration, for the purpose of purchasing, renting, or leasing real or personal property, or any interest therein, or obtaining a product or service from the business, if the relationship is ongoing and has not been expressly terminated by the business or the customer, or if the relationship is not ongoing, but is solely established by the purchase, rental, or lease of real or personal property from a business, or the purchase of a product or service, and no more than 18 months have elapsed from the date of the purchase, rental, or lease.

(6) (A) The categories of personal information required to be disclosed pursuant to paragraph (1) of subdivision (a) are all of the following:

(i) Name and address.

(ii) Electronic mail address.

(iii) Age or date of birth.

(iv) Names of children.

(v) Electronic mail or other addresses of children.

(vi) Number of children.

(vii) The age or gender of children.

(viii) Height.

(ix) Weight.

(x) Race.

(xi) Religion.

(xii) Occupation.

(xiii) Telephone number.

(xiv) Education.

(xv) Political party affiliation.

(xvi) Medical condition.

(xvii) Drugs, therapies, or medical products or equipment used.

(xviii) The kind of product the customer purchased, leased, or rented.

(xix) Real property purchased, leased, or rented.

(xx) The kind of service provided.

(xxi) Social security number.

(xxii) Bank account number.

(xxiii) Credit card number.

(xxiv) Debit card number.

(xxv) Bank or investment account, debit card, or credit card balance.

(xxvi) Payment history.

(xxvii) Information pertaining to the customer’s creditworthiness, assets, income, or liabilities.

(B) If a list, description, or grouping of customer names or addresses is derived using any of these categories, and is disclosed to a third party for direct marketing purposes in a manner that permits the third party to identify, determine, or extrapolate any other personal information from which the list was derived, and that personal information when it was disclosed identified, described, or was associated with an individual, the categories set forth in this subdivision that correspond to the personal information used to derive the list, description, or grouping shall be considered personal information for purposes of this section.

(7) “Personal information” as used in this section means any information that when it was disclosed identified, described, or was able to be associated with an individual and includes all of the following:

(A) An individual’s name and address.

(B) Electronic mail address.

(C) Age or date of birth.

(D) Names of children.

(E) Electronic mail or other addresses of children.

(F) Number of children.

(G) The age or gender of children.

(H) Height.

(I) Weight.

(J) Race.

(K) Religion.

(L) Occupation.

(M) Telephone number.

(N) Education.

(O) Political party affiliation.

(P) Medical condition.

(Q) Drugs, therapies, or medical products or equipment used.

(R) The kind of product the customer purchased, leased, or rented.

(S) Real property purchased, leased, or rented.

(T) The kind of service provided.

(U) Social security number.

(V) Bank account number.

(W) Credit card number.

(X) Debit card number.

(Y) Bank or investment account, debit card, or credit card balance.

(Z) Payment history.

(AA) Information pertaining to creditworthiness, assets, income, or liabilities.

(8) “Third party” or “third parties” means one or more of the following:

(A) A business that is a separate legal entity from the business that has an established business relationship with a customer.

(B) A business that has access to a database that is shared among businesses, if the business is authorized to use the database for direct marketing purposes, unless the use of the database is exempt from being considered a disclosure for direct marketing purposes pursuant to subdivision (d).

(C) A business not affiliated by a common ownership or common corporate control with the business required to comply with subdivision (a).

(f) (1) Disclosures of personal information for direct marketing purposes between affiliated third parties that share the same brand name are exempt from the requirements of paragraph (1) of subdivision (a) unless the personal information disclosed corresponds to one of the following categories, in which case the customer shall be informed of those categories listed in this subdivision that correspond to the categories of personal information disclosed for direct marketing purposes and the third party recipients of personal information disclosed for direct marketing purposes pursuant to paragraph (2) of subdivision (a):

(A) Number of children.

(B) The age or gender of children.

(C) Electronic mail or other addresses of children.

(D) Height.

(E) Weight.

(F) Race.

(G) Religion.

(H) Telephone number.

(I) Medical condition.

(J) Drugs, therapies, or medical products or equipment used.

(K) Social security number.

(L) Bank account number.

(M) Credit card number.

(N) Debit card number.

(O) Bank or investment account, debit card, or credit card balance.

(2) If a list, description, or grouping of customer names or addresses is derived using any of these categories, and is disclosed to a third party or third parties sharing the same brand name for direct marketing purposes in a manner that permits the third party to identify, determine, or extrapolate the personal information from which the list was derived, and that personal information when it was disclosed identified, described, or was associated with an individual, any other personal information that corresponds to the categories set forth in this subdivision used to derive the list, description, or grouping shall be considered personal information for purposes of this section.

(3) If a business discloses personal information for direct marketing purposes to affiliated third parties that share the same brand name, the business that discloses personal information for direct marketing purposes between affiliated third parties that share the same brand name may comply with the requirements of paragraph (2) of subdivision (a) by providing the overall number of affiliated companies that share the same brand name.

(g) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(h) This section does not apply to a financial institution that is subject to the California Financial Information Privacy Act (Division 1.2 (commencing with Section 4050) of the Financial Code) if the financial institution is in compliance with Sections 4052, 4052.5, 4053, 4053.5, and 4054.6 of the Financial Code, as those sections read when they were chaptered on August 28, 2003, and as subsequently amended by the Legislature or by initiative.

(i) This section shall become operative on January 1, 2005.

(Amended by Stats. 2005, Ch. 22, Sec. 16. Effective January 1, 2006.)



1798.84

(a) Any waiver of a provision of this title is contrary to public policy and is void and unenforceable.

(b) Any customer injured by a violation of this title may institute a civil action to recover damages.

(c) In addition, for a willful, intentional, or reckless violation of Section 1798.83, a customer may recover a civil penalty not to exceed three thousand dollars ($3,000) per violation; otherwise, the customer may recover a civil penalty of up to five hundred dollars ($500) per violation for a violation of Section 1798.83.

(d) Unless the violation is willful, intentional, or reckless, a business that is alleged to have not provided all the information required by subdivision (a) of Section 1798.83, to have provided inaccurate information, failed to provide any of the information required by subdivision (a) of Section 1798.83, or failed to provide information in the time period required by subdivision (b) of Section 1798.83, may assert as a complete defense in any action in law or equity that it thereafter provided regarding the information that was alleged to be untimely, all the information, or accurate information, to all customers who were provided incomplete or inaccurate information, respectively, within 90 days of the date the business knew that it had failed to provide the information, timely information, all the information, or the accurate information, respectively.

(e) Any business that violates, proposes to violate, or has violated this title may be enjoined.

(f) (1) A cause of action shall not lie against a business for disposing of abandoned records containing personal information by shredding, erasing, or otherwise modifying the personal information in the records to make it unreadable or undecipherable through any means.

(2) The Legislature finds and declares that when records containing personal information are abandoned by a business, they often end up in the possession of a storage company or commercial landlord. It is the intent of the Legislature in paragraph (1) to create a safe harbor for such a record custodian who properly disposes of the records in accordance with paragraph (1).

(g) A prevailing plaintiff in any action commenced under Section 1798.83 shall also be entitled to recover his or her reasonable attorney’s fees and costs.

(h) The rights and remedies available under this section are cumulative to each other and to any other rights and remedies available under law.

(Amended by Stats. 2009, Ch. 134, Sec. 3. Effective January 1, 2010.)






TITLE 1.81.1 - CONFIDENTIALITY OF SOCIAL SECURITY NUMBERS

1798.85

(a) Except as provided in this section, a person or entity may not do any of the following:

(1) Publicly post or publicly display in any manner an individual’s social security number. “Publicly post” or “publicly display” means to intentionally communicate or otherwise make available to the general public.

(2) Print an individual’s social security number on any card required for the individual to access products or services provided by the person or entity.

(3) Require an individual to transmit his or her social security number over the Internet, unless the connection is secure or the social security number is encrypted.

(4) Require an individual to use his or her social security number to access an Internet Web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet Web site.

(5) Print an individual’s social security number on any materials that are mailed to the individual, unless state or federal law requires the social security number to be on the document to be mailed. Notwithstanding this paragraph, social security numbers may be included in applications and forms sent by mail, including documents sent as part of an application or enrollment process, or to establish, amend or terminate an account, contract or policy, or to confirm the accuracy of the social security number. A social security number that is permitted to be mailed under this section may not be printed, in whole or in part, on a postcard or other mailer not requiring an envelope, or visible on the envelope or without the envelope having been opened.

(6) Sell, advertise for sale, or offer to sell an individual’s social security number. For purposes of this paragraph, the following apply:

(A) “Sell” shall not include the release of an individual’s social security number if the release of the social security number is incidental to a larger transaction and is necessary to identify the individual in order to accomplish a legitimate business purpose. Release of an individual’s social security number for marketing purposes is not permitted.

(B) “Sell” shall not include the release of an individual’s social security number for a purpose specifically authorized or specifically allowed by federal or state law.

(b) This section does not prevent the collection, use, or release of a social security number as required by state or federal law or the use of a social security number for internal verification or administrative purposes.

(c) This section does not prevent an adult state correctional facility, an adult city jail, or an adult county jail from releasing an inmate’s social security number, with the inmate’s consent and upon request by the county veterans service officer or the United States Department of Veterans Affairs, for the purposes of determining the inmate’s status as a military veteran and his or her eligibility for federal, state, or local veterans’ benefits or services.

(d) This section does not apply to documents that are recorded or required to be open to the public pursuant to Chapter 3.5 (commencing with Section 6250), Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of, Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of, or Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of, the Government Code. This section does not apply to records that are required by statute, case law, or California Rule of Court, to be made available to the public by entities provided for in Article VI of the California Constitution.

(e) (1) In the case of a health care service plan, a provider of health care, an insurer or a pharmacy benefits manager, a contractor as defined in Section 56.05, or the provision by any person or entity of administrative or other services relative to health care or insurance products or services, including third-party administration or administrative services only, this section shall become operative in the following manner:

(A) On or before January 1, 2003, the entities listed in paragraph (1) shall comply with paragraphs (1), (3), (4), and (5) of subdivision (a) as these requirements pertain to individual policyholders or individual contractholders.

(B) On or before January 1, 2004, the entities listed in paragraph (1) shall comply with paragraphs (1) to (5), inclusive, of subdivision (a) as these requirements pertain to new individual policyholders or new individual contractholders and new groups, including new groups administered or issued on or after January 1, 2004.

(C) On or before July 1, 2004, the entities listed in paragraph (1) shall comply with paragraphs (1) to (5), inclusive, of subdivision (a) for all individual policyholders and individual contractholders, for all groups, and for all enrollees of the Healthy Families and Medi-Cal programs, except that for individual policyholders, individual contractholders and groups in existence prior to January 1, 2004, the entities listed in paragraph (1) shall comply upon the renewal date of the policy, contract, or group on or after July 1, 2004, but no later than July 1, 2005.

(2) A health care service plan, a provider of health care, an insurer or a pharmacy benefits manager, a contractor, or another person or entity as described in paragraph (1) shall make reasonable efforts to cooperate, through systems testing and other means, to ensure that the requirements of this article are implemented on or before the dates specified in this section.

(3) Notwithstanding paragraph (2), the Director of the Department of Managed Health Care, pursuant to the authority granted under Section 1346 of the Health and Safety Code, or the Insurance Commissioner, pursuant to the authority granted under Section 12921 of the Insurance Code, and upon a determination of good cause, may grant extensions not to exceed six months for compliance by health care service plans and insurers with the requirements of this section when requested by the health care service plan or insurer. Any extension granted shall apply to the health care service plan or insurer’s affected providers, pharmacy benefits manager, and contractors.

(f) If a federal law takes effect requiring the United States Department of Health and Human Services to establish a national unique patient health identifier program, a provider of health care, a health care service plan, a licensed health care professional, or a contractor, as those terms are defined in Section 56.05, that complies with the federal law shall be deemed in compliance with this section.

(g) A person or entity may not encode or embed a social security number in or on a card or document, including, but not limited to, using a barcode, chip, magnetic strip, or other technology, in place of removing the social security number, as required by this section.

(h) This section shall become operative, with respect to the University of California, in the following manner:

(1) On or before January 1, 2004, the University of California shall comply with paragraphs (1), (2), and (3) of subdivision (a).

(2) On or before January 1, 2005, the University of California shall comply with paragraphs (4) and (5) of subdivision (a).

(i) This section shall become operative with respect to the Franchise Tax Board on January 1, 2007.

(j) This section shall become operative with respect to the California community college districts on January 1, 2007.

(k) This section shall become operative with respect to the California State University system on July 1, 2005.

(l) This section shall become operative, with respect to the California Student Aid Commission and its auxiliary organization, in the following manner:

(1) On or before January 1, 2004, the commission and its auxiliary organization shall comply with paragraphs (1), (2), and (3) of subdivision (a).

(2) On or before January 1, 2005, the commission and its auxiliary organization shall comply with paragraphs (4) and (5) of subdivision (a).

(Amended by Stats. 2014, Ch. 855, Sec. 3. Effective January 1, 2015.)



1798.86

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 16. Effective January 1, 2003.)



1798.89

(a) Unless otherwise required to do so by state or federal law, no person, entity, or governmental agency shall present for recording or filing with a county recorder a document that is required by any provision of law to be open to the public if that record displays more than the last four digits of a social security number. Unless otherwise authorized by state or federal law, a document containing more than the last four digits of a social security number is not entitled for recording.

(b) A recorder shall be deemed to be in compliance with the requirements of this section if he or she uses due diligence to truncate social security numbers in documents recorded, as provided in Article 3.5 (commencing with Section 27300) of Chapter 6 of Part 3 of Division 2 of Title 3 of the Government Code.

(c) This section shall not apply to documents created prior to January 1, 2010.

(Repealed and added by Stats. 2009, Ch. 552, Sec. 2. Effective January 1, 2010.)






TITLE 1.81.15 - Reader Privacy Act

1798.90

(a) This title shall be known and may be cited as the Reader Privacy Act.

(b) For purposes of this section:

(1) “Book” means paginated or similarly organized content in printed, audio, electronic, or other format, including fiction, nonfiction, academic, or other works of the type normally published in a volume or finite number of volumes, excluding serial publications such as a magazine or newspaper.

(2) “Book service” means a service that, as its primary purpose, provides the rental, purchase, borrowing, browsing, or viewing of books. “Book service” does not include a store that sells a variety of consumer products when the book service sales do not exceed 2 percent of the store’s total annual gross sales of consumer products sold in the United States.

(3) “Government entity” means any state or local agency, including, but not limited to, a law enforcement entity or any other investigative entity, agency, department, division, bureau, board, or commission, or any individual acting or purporting to act for or on behalf of a state or local agency.

(4) “Law enforcement entity” means a district attorney, a district attorney’s office, a municipal police department, a sheriff’s department, a county probation department, a county social services agency, the Department of Justice, the Department of Corrections and Rehabilitation, the Department of Corrections and Rehabilitation Division of Juvenile Facilities, the Department of the California Highway Patrol, the police department of a campus of a community college, the University of California, or the California State University, or any other department or agency of the state authorized to investigate or prosecute the commission of a crime.

(5) “Personal information” means all of the following:

(A) Any information that identifies, relates to, describes, or is associated with a particular user, including, but not limited to, the information specifically listed in Section 1798.80.

(B) A unique identifier or Internet Protocol address, when that identifier or address is used to identify, relate to, describe, or be associated with a particular user or book, in whole or in partial form.

(C) Any information that relates to, or is capable of being associated with, a particular user’s access to or use of a book service or a book, in whole or in partial form.

(6) “Provider” means any commercial entity offering a book service to the public.

(7) “User” means any person or entity that uses a book service.

(c) A provider shall not knowingly disclose to any government entity, or be compelled to disclose to any person, private entity, or government entity, any personal information of a user, except under any of the following circumstances:

(1) A provider shall disclose personal information of a user to a law enforcement entity only pursuant to a court order issued by a duly authorized court with jurisdiction over an offense that is under investigation and only if all of the following conditions are met:

(A) The court issuing the order finds that probable cause exists to believe the personal information requested is relevant evidence to the investigation of an offense and any of the grounds in Section 1524 of the Penal Code is satisfied.

(B) The court issuing the order finds that the law enforcement entity seeking disclosure has a compelling interest in obtaining the personal information sought.

(C) The court issuing the order finds that the personal information sought cannot be obtained by the law enforcement entity seeking disclosure through less intrusive means.

(D) Prior to issuance of the court order, the law enforcement entity seeking disclosure provides, in a timely manner, the provider with reasonable notice of the proceeding to allow the provider the opportunity to appear and contest issuance of the order.

(E)  The law enforcement entity seeking disclosure has informed the provider that it has given notice of the court order to the user contemporaneously with the execution of the order, unless there is a judicial determination of a strong showing of necessity to delay that notification for a reasonable period of time, not to exceed 90 days.

(2) (A) A provider shall disclose personal information of a user to any of the following only if all of the conditions listed in subparagraph (B) are satisfied:

(i) A government entity, other than a law enforcement entity, pursuant to a court order issued by a court having jurisdiction over an offense under investigation by that government entity.

(ii) A government entity, other than a law enforcement entity, or a person or private entity pursuant to a court order in a pending action brought by the government entity or by the person or private entity.

(B) A provider shall disclose personal information of a user pursuant to subparagraph (A) only if all of the following conditions are satisfied:

(i) The court issuing the order finds that the person or entity seeking disclosure has a compelling interest in obtaining the personal information sought.

(ii) The court issuing the order finds that the personal information sought cannot be obtained by the person or entity seeking disclosure through less intrusive means.

(iii)  Prior to issuance of the court order, the person or entity seeking disclosure provides, in a timely manner, the provider with reasonable notice of the proceeding to allow the provider the opportunity to appear and contest the issuance of the court order.

(iv) The provider refrains from disclosing any personal information pursuant to the court order until it provides, in a timely manner, notice to the user about the issuance of the order and the ability to appear and quash the order, and the user has been given a minimum of 35 days prior to disclosure of the information within which to appear and quash the order.

(3) A provider shall disclose the personal information of a user to any person, private entity, or government entity if the user has given his or her informed, affirmative consent to the specific disclosure for a particular purpose.

(4) A provider may disclose personal information of a user to a government entity, if the government entity asserts, and the provider in good faith believes, that there is an imminent danger of death or serious physical injury requiring the immediate disclosure of the requested personal information and there is insufficient time to obtain a court order. The government entity seeking the disclosure shall provide the provider with a written statement setting forth the facts giving rise to the emergency upon request or no later than 48 hours after seeking disclosure.

(5) A provider may disclose personal information of a user to a government entity if the provider in good faith believes that the personal information is evidence directly related and relevant to a crime against the provider or that user.

(d) (1) Any court issuing a court order requiring the disclosure of personal information of a user shall impose appropriate safeguards against the unauthorized disclosure of personal information by the provider and by the person, private entity, or government entity seeking disclosure pursuant to the order.

(2) The court may, in its discretion, quash or modify a court order requiring the disclosure of the user’s personal information upon a motion made by the user, provider, person, or entity seeking disclosure.

(e) A provider, upon the request of a law enforcement entity, shall take all necessary steps to preserve records and other evidence in its possession of a user’s personal information related to the use of a book or part of a book, pending the issuance of a court order or a warrant pursuant to this section or Section 1798.90.05. The provider shall retain the records and evidence for a period of 90 days from the date of the request by the law enforcement entity, which shall be extended for an additional 90-day period upon a renewed request by the law enforcement entity.

(f) Except in an action for a violation of this section, no evidence obtained in violation of this section shall be admissible in any civil or administrative proceeding.

(g) (1) Violations of this section shall be subject to the following penalties:

(A) Any provider that knowingly provides personal information about a user to a government entity in violation of this section shall be subject to a civil penalty not to exceed five hundred dollars ($500) for each violation, which shall be paid to the user in a civil action brought by the user.

(B) Any provider that knowingly provides personal information about a user to a government entity in violation of this section shall, in addition to the penalty prescribed by subparagraph (A), be subject to a civil penalty not to exceed five hundred dollars ($500) for each violation, which may be assessed and recovered in a civil action brought by the Attorney General, by any district attorney or city attorney, or by a city prosecutor in any city having a full-time city prosecutor, in any court of competent jurisdiction.

(2) If an action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the General Fund. If the action is brought by a district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the city in which the judgment was entered, and one-half to the treasurer of the county in which the judgment was entered.

(3) The penalties provided by this section are not the exclusive remedy and do not affect any other relief or remedy provided by law.

(4) A civil action brought pursuant to this section shall be commenced within two years after the date upon which the claimant first discovered the violation.

(h) An objectively reasonable reliance by the provider on a warrant or court order for the disclosure of personal information of a user, or on any of the enumerated exceptions to the confidentiality of a user’s personal information set forth in this section, is a complete defense to any civil action for the violation of this section.

(i) (1) Unless disclosure of information pertaining to a particular request or set of requests is specifically prohibited by law, a provider shall prepare a report including all of the following information, to the extent it can be reasonably determined:

(A) The number of federal and state warrants, federal and state grand jury subpoenas, federal and state civil and administrative subpoenas, federal and state civil and criminal court orders, and requests for information made with the informed consent of the user as described in paragraph (3) of subdivision (c), seeking disclosure of any personal information of a user related to the access or use of a book service or book, received by the provider from January 1 to December 31, inclusive, of the previous year.

(B) The number of disclosures made by the provider pursuant to paragraphs (4) and (5) of subdivision (c) from January 1 to December 31, inclusive, of the previous year.

(C) For each category of demand or disclosure, the provider shall include all of the following information:

(i) The number of times notice of a court order in a criminal, civil, or administrative action has been provided by the provider and the date the notice was provided.

(ii) The number of times personal information has been disclosed by the provider.

(iii) The number of times no personal information has been disclosed by the provider.

(iv) The number of times the provider contests the demand.

(v) The number of times the user contests the demand.

(vi) The number of users whose personal information was disclosed by the provider.

(vii) The type of personal information that was disclosed and the number of times that type of personal information was disclosed.

(2) Notwithstanding paragraph (1), a provider is not required to prepare a report pursuant to this subdivision unless it has disclosed personal information related to the access or use of a book service or book of more than 30 total users consisting of users located in this state or users whose location is unknown or of both types of users.

(3) The reporting requirements of this subdivision shall not apply to information disclosed to a government entity that is made by a provider serving a postsecondary educational institution when the provider is required to disclose the information in order to be reimbursed for the sale or rental of a book that was purchased or rented by a student using book vouchers or other financial aid subsidies for books.

(j) Reports prepared pursuant to subdivision (i) shall be made publicly available in an online, searchable format on or before March 1 of each year. If the provider does not have an Internet Web site, the provider shall post the reports prominently on its premises or send the reports to the Office of Privacy Protection on or before March 1 of each year.

(k) On or before March 1 of each year, a provider subject to Section 22575 of the Business and Professions Code shall complete one of the following actions:

(1) Create a prominent hyperlink to its latest report prepared pursuant to subdivision (i) in the disclosure section of its privacy policy applicable to its book service.

(2) Post the report prepared pursuant to subdivision (i) in the section of its Internet Web site explaining the way in which user information and privacy issues related to its book service are addressed.

(3) State on its Internet Web site in one of the areas described in paragraphs (1) and (2) that no report prepared pursuant to subdivision (i) is available because the provider is exempt from the reporting requirement pursuant to paragraph (2) of subdivision (i).

(l) Nothing in this section shall otherwise affect the rights of any person under the California Constitution or any other law or be construed as conflicting with the federal Privacy Protection Act of 1980 (42 U.S.C. 2000aa et seq.).

(Added by Stats. 2011, Ch. 424, Sec. 1. Effective January 1, 2012.)



1798.90.05

Section 1798.90 does not make it unlawful for a law enforcement entity subject to Section 2000aa of Title 42 of the United States Code to obtain a search warrant for the personal information of a user pursuant to otherwise applicable law in connection with the investigation or prosecution of a criminal offense when probable cause exists to believe that the person possessing the personal information has committed, or is committing, a criminal offense involving the production, possession, receipt, mailing, sale, distribution, shipment, or transportation of child pornography, the sexual exploitation of children, or the sale or purchase of children prohibited by Sections 2251, 2251A, 2252, and 2252A of Title 18 of the United States Code. Nothing in Section 1798.90 shall prevent a provider from complying with a proper search warrant issued by a duly authorized court in connection with the investigation or prosecution of any of those offenses.

(Added by Stats. 2011, Ch. 424, Sec. 1. Effective January 1, 2012.)






TITLE 1.81.2 - CONFIDENTIALITY OF DRIVER'S LICENSE INFORMATION

1798.90.1

(a) (1) A business may swipe a driver’s license or identification card issued by the Department of Motor Vehicles in any electronic device for the following purposes:

(A) To verify age or the authenticity of the driver’s license or identification card.

(B) To comply with a legal requirement to record, retain, or transmit that information.

(C) To transmit information to a check service company for the purpose of approving negotiable instruments, electronic funds transfers, or similar methods of payments, provided that only the name and identification number from the license or the card may be used or retained by the check service company.

(D) To collect or disclose personal information that is required for reporting, investigating, or preventing fraud, abuse, or material misrepresentation.

(2) (A) An organ procurement organization may swipe a driver’s license or identification card issued by the Department of Motor Vehicles in any electronic device to transmit information to the Donate Life California Organ and Tissue Donor Registry established pursuant to Section 7150.90 of the Health and Safety Code for the purposes of allowing an individual to identify himself or herself as a registered organ donor. Information gathered or transmitted pursuant to this paragraph shall comply with the Department of Motor Vehicles Information Security Agreement.

(B) Prior to swiping a driver’s license or identification card issued by the Department of Motor Vehicles, an organ procurement organization shall provide clear and conspicuous notice to the applicant and shall follow the procedure prescribed in this subparagraph:

(i) Once the applicant’s information is populated on the electronic form, the applicant shall verify that the information is accurate and shall click “submit” after reading a clear and conspicuous consent message, which shall not be combined with or contained within another message, acknowledging that the applicant’s information will be used for the sole purpose of being added to the registry.

(ii) The applicant shall provide his or her signature to complete registration.

(iii) The organization or registry system shall provide a written confirmation to the applicant confirming that he or she is signed up as an organ and tissue donor.

(3) A business or organ procurement organization shall not retain or use any of the information obtained by that electronic means for any purpose other than as provided herein.

(b) As used in this section:

(1) “Business” means a proprietorship, partnership, corporation, or any other form of commercial enterprise.

(2) “Organ procurement organization” means a person designated by the Secretary of the federal Department of Health and Human Services as an organ procurement organization.

(c) A violation of this section constitutes a misdemeanor punishable by imprisonment in a county jail for no more than one year, or by a fine of no more than ten thousand dollars ($10,000), or by both.

(Amended by Stats. 2014, Ch. 569, Sec. 1. Effective January 1, 2015.)






TITLE 1.81.25 - CONSUMER PRIVACY PROTECTION

1798.91

(a) For purposes of this title, the following definitions shall apply:

(1) “Direct marketing purposes” means the use of personal information for marketing or advertising products, goods, or services directly to individuals. “Direct marketing purposes” does not include the use of personal information (A) by bona fide tax exempt charitable or religious organizations to solicit charitable contributions or (B) to raise funds from and communicate with individuals regarding politics and government.

(2) “Medical information” means any individually identifiable information, in electronic or physical form, regarding the individual’s medical history, or medical treatment or diagnosis by a health care professional. “Individually identifiable” means that the medical information includes or contains any element of personal identifying information sufficient to allow identification of the individual, such as the individual’s name, address, electronic mail address, telephone number, or social security number, or other information that, alone or in combination with other publicly available information, reveals the individual’s identity. For purposes of this section, “medical information” does not mean a subscription to, purchase of, or request for a periodical, book, pamphlet, video, audio, or other multimedia product or nonprofit association information.

(3) “Clear and conspicuous” means in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from the surrounding text of the same size by symbols or other marks that call attention to the language.

(4) For purposes of this section, the collection of medical information online constitutes “in writing.” For purposes of this section, “written consent” includes consent obtained online.

(b) A business may not orally request medical information directly from an individual regardless of whether the information pertains to the individual or not, and use, share, or otherwise disclose that information for direct marketing purposes, without doing both of the following prior to obtaining that information:

(1) Orally disclosing to the individual in the same conversation during which the business seeks to obtain the information, that it is obtaining the information to market or advertise products, goods, or services to the individual.

(2) Obtaining the consent of either the individual to whom the information pertains or a person legally authorized to consent for the individual, to permit his or her medical information to be used or shared to market or advertise products, goods, or services to the individual, and making and maintaining for two years after the date of the conversation, an audio recording of the entire conversation.

(c) A business may not request in writing medical information directly from an individual regardless of whether the information pertains to the individual or not, and use, share, or otherwise disclose that information for direct marketing purposes, without doing both of the following prior to obtaining that information:

(1) Disclosing in a clear and conspicuous manner that it is obtaining the information to market or advertise products, goods, or services to the individual.

(2) Obtaining the written consent of either the individual to whom the information pertains or a person legally authorized to consent for the individual, to permit his or her medical information to be used or shared to market or advertise products, goods, or services to the individual.

(d) This section does not apply to a provider of health care, health care service plan, or contractor, as defined in Section 56.05.

(e) This section shall not apply to an insurance institution, agent, or support organization, as defined in Section 791.02 of the Insurance Code, when engaged in an insurance transaction, as defined in Section 791.02 of the Insurance Code, pursuant to all the requirements of Article 6.6 (commencing with Section 791) of Chapter 1 of Part 2 of Division 1 of the Insurance Code, and the regulations promulgated thereunder.

(f) This section does not apply to a telephone corporation, as defined in Section 234 of the Public Utilities Code, when that corporation is engaged in providing telephone services and products pursuant to Sections 2881, 2881.1, and 2881.2 of the Public Utilities Code, if the corporation does not share or disclose medical information obtained as a consequence of complying with those sections of the Public Utilities Code, to third parties for direct marketing purposes.

(Amended by Stats. 2013, Ch. 444, Sec. 7. Effective January 1, 2014.)






TITLE 1.81.27 - Commercial Use of Booking Photographs

1798.91.1

(a) For the purposes of this section, the following definitions shall apply:

(1) “Booking photograph” means a photograph of a subject individual taken pursuant to an arrest or other involvement in the criminal justice system.

(2) “Subject individual” means an individual who was arrested.

(3) “Person” means a natural person, partnership, joint venture, corporation, limited liability company, or other entity.

(4) “Public entity” means the state, county, city, special district, or other political subdivision therein.

(b) It shall be unlawful practice for any person engaged in publishing or otherwise disseminating a booking photograph through a print or electronic medium to solicit, require, or accept the payment of a fee or other consideration from a subject individual to remove, correct, modify, or to refrain from publishing or otherwise disseminating that booking photograph.

(c) Notwithstanding subdivision (b), a public entity may require and accept a reasonable administrative fee to correct a booking photograph.

(d) Each payment solicited or accepted in violation of these provisions constitutes a separate violation.

(e) In addition to any other sanctions, penalties, or remedies provided by law, a subject individual may bring a civil action in any court of competent jurisdiction against any person in violation of this section for damages in an amount equal to the greater of one thousand dollars ($1,000) per violation or the actual damages suffered by him or her as a result, along with costs, reasonable attorney’s fees, and any other legal or equitable relief.

(f) The jurisdiction of a civil action brought pursuant to subdivision (e) shall also include the county in which the subject individual resides at the time of the violation of this section.

(Added by Stats. 2014, Ch. 194, Sec. 1. Effective January 1, 2015.)






TITLE 1.81.3 - IDENTITY THEFT

1798.92

For the purposes of this title:

(a) “Claimant” means a person who has or purports to have a claim for money or an interest in property in connection with a transaction procured through identity theft.

(b) “Identity theft” means the unauthorized use of another person’s personal identifying information to obtain credit, goods, services, money, or property.

(c) “Personal identifying information” means a person’s name, address, telephone number, driver’s license number, social security number, place of employment, employee identification number, mother’s maiden name, demand deposit account number, savings account number, or credit card number.

(d) “Victim of identity theft” means a person who had his or her personal identifying information used without authorization by another to obtain credit, goods, services, money, or property, and did not use or possess the credit, goods, services, money, or property obtained by the identity theft, and filed a police report in this regard pursuant to Section 530.5 of the Penal Code.

(Added by Stats. 2001, Ch. 354, Sec. 21. Effective January 1, 2002.)



1798.93

(a) A person may bring an action against a claimant to establish that the person is a victim of identity theft in connection with the claimant’s claim against that person. If the claimant has brought an action to recover on its claim against the person, the person may file a cross-complaint to establish that the person is a victim of identity theft in connection with the claimant’s claim.

(b) A person shall establish that he or she is a victim of identity theft by a preponderance of the evidence.

(c) A person who proves that he or she is a victim of identity theft, as defined in Section 530.5 of the Penal Code, as to a particular claim, shall be entitled to a judgment providing all of the following, as appropriate:

(1) A declaration that he or she is not obligated to the claimant on that claim.

(2) A declaration that any security interest or other interest the claimant had purportedly obtained in the victim’s property in connection with that claim is void and unenforceable.

(3) An injunction restraining the claimant from collecting or attempting to collect from the victim on that claim, from enforcing or attempting to enforce any security interest or other interest in the victim’s property in connection with that claim, or from enforcing or executing on any judgment against the victim on that claim.

(4) If the victim has filed a cross-complaint against the claimant, the dismissal of any cause of action in the complaint filed by the claimant based on a claim which arose as a result of the identity theft.

(5) Actual damages, attorney’s fees, and costs, and any equitable relief that the court deems appropriate. In order to recover actual damages or attorney’s fees in an action or cross-complaint filed by a person alleging that he or she is a victim of identity theft, the person shall show that he or she provided written notice to the claimant that a situation of identity theft might exist, including, upon written request of the claimant, a valid copy of the police report or the Department of Motor Vehicles investigative report promptly filed pursuant to Section 530.5 of the Penal Code at least 30 days prior to his or her filing of the action, or within his or her cross-complaint pursuant to this section.

(6) A civil penalty, in addition to any other damages, of up to thirty thousand dollars ($30,000) if the victim establishes by clear and convincing evidence all of the following:

(A) That at least 30 days prior to filing an action or within the cross-complaint pursuant to this section, he or she provided written notice to the claimant at the address designated by the claimant for complaints related to credit reporting issues that a situation of identity theft might exist and explaining the basis for that belief.

(B) That the claimant failed to diligently investigate the victim’s notification of a possible identity theft.

(C) That the claimant continued to pursue its claim against the victim after the claimant was presented with facts that were later held to entitle the victim to a judgment pursuant to this section.

(Added by Stats. 2001, Ch. 354, Sec. 21. Effective January 1, 2002.)



1798.94

An action or cross-complaint brought under this title that joins other claimants as defendants in the same action or cross-complaint shall be deemed to comply with Section 379 of the Code of Civil Procedure.

(Added by Stats. 2001, Ch. 354, Sec. 21. Effective January 1, 2002.)



1798.95

A court shall have continuing jurisdiction over an action or cross-complaint filed pursuant to this title in order to provide for the joinder of related causes of action based on the theft of the same person’s identity and the joinder of further defendants based upon the theft of the same person’s identity, regardless of whether a final judgment has been entered as to any defendant. The court’s continuing jurisdiction shall terminate 10 years after filing of the original action unless the court, prior to that date, finds good cause to extend jurisdiction over the matter.

(Added by Stats. 2001, Ch. 354, Sec. 21. Effective January 1, 2002.)



1798.96

Any action brought pursuant to this title or any joinder of a defendant pursuant to Section 1798.82 may be brought within four years of the date the person who alleges that he or she is a victim of identity theft knew or, in the exercise of reasonable diligence, should have known of the existence of facts which would give rise to the bringing of the action or joinder of the defendant.

(Added by Stats. 2001, Ch. 354, Sec. 21. Effective January 1, 2002.)



1798.97

(a) This title does not apply to a transaction subject to Section 1747.10.

(b) Nothing is this title shall be construed to affect a claimant’s rights and remedies against a person who perpetrates identity theft or against any person who used or possessed the credit, goods, services, or property obtained by identity theft.

(c) This title is cumulative to the rights and remedies provided under other laws.

(Added by Stats. 2001, Ch. 354, Sec. 21. Effective January 1, 2002.)






TITLE 1.81.4 - PRIVACY OF CUSTOMER ELECTRICAL OR NATURAL GAS USAGE DATA

1798.98

(a) For the purposes of this title, the following definitions shall apply:

(1) “Business” means a sole proprietorship, partnership, corporation, association, or other group, however organized and whether or not organized to operate at a profit, including a financial institution organized, chartered, or holding a license or authorization certificate under the law of this state, any other state, the United States, or of any other country, or the parent or the subsidiary of a financial institution.

(2) “Customer” means a customer of an electrical or gas corporation or a local publicly owned electric utility that permits a business to have access to data in association with purchasing or leasing a product or obtaining a service from the business.

(3) “Data” means a customer’s electrical or natural gas usage that is made available to the business as part of an advanced metering infrastructure provided by an electrical corporation, a gas corporation, or a local publicly owned electric utility, and includes the name, account number, or physical address of the customer.

(4) “Electrical corporation” has the same meaning as in Section 218 of the Public Utilities Code.

(5) “Gas corporation” has the same meaning as in Section 222 of the Public Utilities Code.

(6) “Local publicly owned electric utility” has the same meaning as in Section 224.3 of the Public Utilities Code.

(b) Unless otherwise required or authorized by federal or state law, a business shall not share, disclose, or otherwise make accessible to any third party a customer’s data without obtaining the express consent of the customer and conspicuously disclosing to whom the disclosure will be made and how the data will be used.

(c) A business that discloses data, with the express consent of the customer, pursuant to a contract with a nonaffiliated third party, shall require by contract that the third party implement and maintain reasonable security procedures and practices appropriate to the nature of the information, to protect the data from unauthorized access, destruction, use, modification, or disclosure.

(d) A business shall implement and maintain reasonable security procedures and practices appropriate to the nature of the information to protect the data from unauthorized access, destruction, use, modification, or disclosure.

(e) A business shall not provide an incentive or discount to the customer for accessing the data without the prior consent of the customer.

(f) A business shall take all reasonable steps to dispose, or arrange for the disposal, of customer data within its custody or control when the records are no longer to be retained by the business by (1) shredding, (2) erasing, or (3) otherwise modifying the data in those records to make it unreadable or undecipherable through any means.

(g) The provisions of this section do not apply to an electrical corporation, a gas corporation, or a local publicly owned electric utility or a business that secures the data as a result of a contract with an electrical or gas corporation or a local publicly owned electric utility under the provisions of subdivision (e) of Section 8380 or subdivision (e) of 8381 of the Public Utilities Code.

(Added by Stats. 2013, Ch. 597, Sec. 1. Effective January 1, 2014.)



1798.99

(a) A customer harmed by the release or unauthorized use of his or her customer data, in violation of Section 1798.98, may bring a civil action to recover actual damages in an amount not to exceed five hundred dollars ($500) for each willful violation.

(b) The rights, remedies, and penalties established by this title are in addition to the rights, remedies, or penalties established under any other law.

(c) Nothing in this title shall abrogate any authority of the Attorney General to enforce existing law.

(Added by Stats. 2013, Ch. 597, Sec. 1. Effective January 1, 2014.)






TITLE 1.82 - BUSINESS RECORDS

CHAPTER 1 - Definitions

1799

As used in this title:

(a) The term “bookkeeping services” means keeping books, making trial balances, preparing statements, making audits, or preparing reports, all as a part of bookkeeping operations, provided that such trial balances, statements, or reports are not issued over the name of such person as having been prepared or examined by a certified public accountant or public accountant.

(b) The term “business entity” means a sole proprietorship, partnership, corporation, association or other group, however organized and whether or not organized to operate at a profit, but does not mean a financial institution organized, chartered, or holding a license or authorization certificate under a law of this state or the United States to make loans or extend credit and subject to supervision by an official or agency of this state or the United States, nor the parent of any such financial institution, nor any subsidiary of any such financial institution or parent.

(c) The term “individual” means a natural person.

(d) The term “person” means any natural person, corporation, partnership, limited liability company, firm, association, or governmental entity.

(e) The term “record” means any item, collection, or grouping of information about an individual or business entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 41. Effective January 1, 1995.)






CHAPTER 2 - Disclosures

1799.1

(a) No business entity which performs bookkeeping services shall disclose in whole or in part the contents of any record, including the disclosure of information in the record in any composite of information, which is prepared or maintained by such business entity to any person, other than the individual or business entity which is the subject of the record, without the express written consent of such individual or business entity.

(b) This section shall not apply to the following:

(1) To a disclosure to any person pursuant to a subpoena or court order.

(2) To a disclosure which is discoverable.

(3) To a disclosure to any person acting pursuant to a lawful search warrant.

(4) To a disclosure to a law enforcement agency when required for investigations of criminal activity, unless such disclosure is prohibited by law.

(5) To a disclosure to a taxing agency for purposes of tax administration.

(Added by Stats. 1977, Ch. 221.)



1799.1a

(a) No person, including an individual, firm, corporation, association, partnership, or joint venture, or any employee or agent thereof, shall disclose information obtained from a federal or state income tax return or any information obtained from a tax schedule submitted with the return by a consumer in connection with a financial or other business-related transaction unless the disclosure is within any of the following:

(1) Consented to in writing by the consumer in a separate document that states to whom the disclosure will be made and how the information will be used. If the consumer agrees, this separate consent document may be in the form of an electronic record, executed by an electronic signature as provided by Title 2.5 (commencing with Section 1633.1) of Part 2 of Division 3 of the Civil Code.

(2) Authorized or required by state or federal law.

(3) Necessary to complete or service the financial or business-related transaction or to effect, administer, or enforce a financial or business-related transaction requested by the consumer.

(4) Pursuant to court order.

(5) Required to complete any of the transactions described in subparagraphs (A) to (D), inclusive, by a person, including an individual, firm, corporation, association, partnership or joint venture, if the disclosure is made solely for that purpose. The provisions of this section apply to any person, including an individual, firm, corporation, association, partnership, or joint venture, and any employee or agent thereof, receiving information as a result of a disclosure authorized by this paragraph.

(A) A proposed or actual sale, merger, transfer, or exchange of all or a portion of a business or operating unit.

(B) A proposed or actual securitization or secondary market sale, including the sale of servicing rights.

(C) To provide information to insurance rate advisory organizations, guaranty funds or agencies, rating agencies, and other persons assessing compliance with industry standards.

(D) To protect against or to prevent actual or potential fraud and unauthorized transactions and claims and for institutional risk control activities.

(b) No unrelated use shall be made of a federal or state tax return or any information obtained therefrom or any information submitted with the return by a consumer in connection with a financial or other business-related transaction. “Unrelated use” means any use that is not necessary to effect, administer, or enforce the financial or other business-related transaction with the consumer or that is beyond the scope of the stated purpose to which the consumer consented for the use of the return or any other information he or she submitted.

(c) (1) For purposes of this section, the following definitions shall apply:

(A) “Affiliate” means any entity that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, another entity.

(B) “Consumer” means an individual who requests or obtains financial or other business-related services.

(C) “Tax return” means a return, declaration, statement, refund claim, or other document required to be made or to be filed in connection with state or federal income taxes or state bank and corporation franchise taxes.

(2) A disclosure prohibited by this section includes a disclosure made internally within the entity or by that entity to any of its subsidiaries or affiliates.

(3) The information described in subdivision (a) includes that information obtained through an electronic medium.

(d) No person, including an individual, firm, corporation, association, partnership, or joint venture, or any employee or agent thereof, shall dispose of any of the information described in subdivision (a) in a manner in which the identity of the consumer may be determined from the disposed information alone or in combination with other publicly available information. This subdivision shall not become operative if Assembly Bill 2246 of the 1999–2000 Regular Session is enacted and becomes effective on or before January 1, 2001.

(e) The civil remedies in Chapter 3 (commencing with Section 1799.2) shall be applicable to a violation of this section. Each violation of this section shall constitute a separate cause of action for which damages are recoverable.

(f) The treatment of tax returns by tax preparers, as defined in Section 22251 of the Business and Professions Code, shall be governed by Section 17530.5 of the Business and Professions Code.

(Added by Stats. 2000, Ch. 1084, Sec. 5. Effective January 1, 2001. Note: Subd. (d) is inoperative; AB 2246 was enacted as Ch. 1039, Stats. 2000.)



1799.1b

(a) Any credit card issuer that receives a change of address request, other than for a correction of a typographical error, from a cardholder who orders a replacement credit card within 60 days before or after that request is received shall send to that cardholder a change of address notification that is addressed to the cardholder at the cardholder’s previous address of record. If the replacement credit card is requested prior to the effective date of the change of address, the notification shall be sent within 30 days of the change of address request. If the replacement credit card is requested after the effective date of the change of address, the notification shall be sent within 30 days of the request for the replacement credit card.

(b) Any business entity that provides telephone accounts that receives a change of address request, other than for a correction of a typographical error, from an accountholder who orders new service, shall send to that accountholder a change of address notification that is addressed to the accountholder at the accountholder’s previous address of record. The notification shall be sent within 30 days of the request for new service.

(c) The notice required pursuant to subdivision (a) or (b) may be given by telephone or e-mail communication if the credit card issuer or business entity that provides telephone accounts reasonably believes that it has the current telephone number or e-mail address for the accountholder or cardholder who has requested a change of address. If the notification is in writing it may not contain the consumer’s account number, social security number, or other personal identifying information, but may contain the consumer’s name, previous address, and new address of record. For business entities described in subdivision (b), the notification may also contain the accountholder’s telephone number.

(d) A credit card issuer or a business entity that provides telephone accounts is not required to send a change of address notification when a change of address request is made in person by a consumer who has presented valid identification, or is made by telephone and the requester has provided a unique alpha-numeric password.

(e) The following definitions shall apply to this section:

(1) “Credit account” has the same meaning as “credit card,” as defined in subdivision (a) of Section 1747.02.

(2) “Telephone account” means an account with a telephone corporation, as defined in Section 234 of the Public Utilities Code.

(Amended by Stats. 2004, Ch. 183, Sec. 36. Effective January 1, 2005.)






CHAPTER 3 - Civil Remedies

1799.2

(a) A person may initiate a civil action against a business entity in accordance with state law whenever a business entity violates the provisions of Section 1799.1.

(b) In any suit brought pursuant to the provisions of subdivision (a) a business entity which has violated Section 1799.1 shall be liable to the person in an amount equal to the actual damages sustained by the person as a result of such violation, but in no case less than five hundred dollars ($500), and the attendant court costs and reasonable attorneys’ fees.

(c) An action to enforce any liability created under this section may be brought in any court of competent jurisdiction within two years from the date on which the cause of action arose.

(Added by Stats. 1977, Ch. 221.)



1799.3

(a) No person providing video recording sales or rental services shall disclose any personal information or the contents of any record, including sales or rental information, which is prepared or maintained by that person, to any person, other than the individual who is the subject of the record, without the written consent of that individual.

(b) This section does not apply to any of the following:

(1) To a disclosure to any person pursuant to a subpoena or court order.

(2) To a disclosure that is in response to the proper use of discovery in a pending civil action.

(3) To a disclosure to any person acting pursuant to a lawful search warrant.

(4) To a disclosure to a law enforcement agency when required for investigations of criminal activity, unless that disclosure is prohibited by law.

(5) To a disclosure to a taxing agency for purposes of tax administration.

(6) To a disclosure of names and addresses only for commercial purposes.

(c) Any willful violation of this section shall be subject to a civil penalty not to exceed five hundred dollars ($500) for each violation, which may be recovered in a civil action brought by the person who is the subject of the records.

(d) (1) Any person who willfully violates this section on three or more occasions in any six-month period shall, in addition, be subject to a civil penalty not to exceed five hundred dollars ($500) for each violation, which may be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General, by any district attorney or city attorney, or by a city prosecutor in any city or city and county having a full-time city prosecutor, in any court of competent jurisdiction.

(2) If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the General Fund. If the action is brought by a district attorney, the penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If the action is brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the city in which the judgment was entered, and one-half to the treasurer of the county in which the judgment was entered.

(e) The penalty provided by this section is not an exclusive remedy, and does not affect any other relief or remedy provided by law.

(Amended by Stats. 2009, Ch. 88, Sec. 14. Effective January 1, 2010.)









TITLE 1.83 - PRECOMPUTED INTEREST

1799.5

(a) “Precomputed interest” means interest, as that term is contemplated by the Truth in Lending Act, 15 United States Code 1605(a)(1), which is (1) computed by multiplying the original balance of the loan by a rate and multiplying that product by the number of payment periods elapsing between the date of the loan and the date of the last scheduled payment and (2) either added to the original principal balance of the loan in advance or subtracted from the loan proceeds.

(b) No loan which is made to a natural person primarily for personal, family, or household purposes shall provide for the payment of precomputed interest if the date on which the final installment is due, according to the original terms of the loan, is more than 62 months after the date of the loan.

(c) For purposes of determining whether a loan is covered by this title, the lender may conclusively rely on any written statement of intended purpose signed by the borrower. Such written statement may be a separate statement signed by the borrower or may be contained in a loan application or other document signed by the borrower.

(d) For purposes of this title, the term “loan” does not include the forbearance of a debt arising from a sale or lease of property and does not include any loan arising under an open end credit plan.

(e) This title shall apply only to loans made on or after January 1, 1983.

(Amended by Stats. 1980, Ch. 1380, Sec. 2. Effective October 1, 1980.)



1799.6

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 17. Effective January 1, 2003.)






TITLE 1.84 - PRECOMPUTED FINANCE CHARGE CONTRACT

1799.8

(a) “Precomputed finance charge” means a finance charge which is (1) computed by multiplying the original contract balance by a rate and multiplying that product by the number of payment periods elapsing between the date of the contract and the date of the last scheduled payment and (2) either added to the original contract balance in advance or subtracted from the contract balance.

(b) “Contract” means any agreement (1) providing for the construction, sale, or construction and sale of an entire residence, with or without a parcel of real property or an interest therein, or for the sale of a lot or parcel of real property, including any site preparation incidental to such sale, and (2) where the purchaser is a natural person who enters into such agreement primarily for personal, family, or household purposes.

(c) No contract as defined in subdivision (b) shall provide for the payment of a precomputed finance charge if the date on which the final installment is due, according to the original terms of the contract, is more than 62 months after the date of the contract.

(d) For purposes of determining whether a contract is covered by this title, the seller may conclusively rely on any written statement of intended purpose signed by the purchaser. Such written statement may be a separate statement signed by the purchaser or may be contained in a credit application or other document signed by the purchaser.

(e) This title shall apply only to contracts entered into on or after January 1, 1983.

(Added by Stats. 1979, Ch. 805.)



1799.85

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 18. Effective January 1, 2003.)






TITLE 1.85 - CONSUMER CREDIT CONTRACTS

1799.90

As used in this title:

(a) “Consumer credit contract” means any of the following obligations to pay money on a deferred payment basis, where the money, property, services or other consideration which is the subject matter of the contract is primarily for personal, family or household purposes:

(1) Retail installment contracts, as defined in Section 1802.6.

(2) Retail installment accounts, as defined in Section 1802.7.

(3) Conditional sales contracts, as defined in Section 2981.

(4) Loans or extensions of credit secured by other than real property, or unsecured, for use primarily for personal, family or household purposes.

(5) Loans or extensions of credit for use primarily for personal, family or household purposes where such loans or extensions of credit are subject to the provisions of Article 7 (commencing with Section 10240) of Chapter 3 of Part I of Division 4 of the Business and Professions Code, Division 7 (commencing with Section 18000), Division 9 (commencing with Section 22000), or Division 10 (commencing with Section 24000) of the Financial Code, whether secured by real property or otherwise.

(6) Lease contracts, as defined in Section 2985.7.

(b) “Creditor” means an individual, partnership, corporation, association or other entity, however designated, who enters into or arranges for consumer credit contracts in the ordinary course of business.

(Amended by Stats. 1997, Ch. 800, Sec. 1. Effective January 1, 1998.)



1799.91

(a) Unless the persons are married to each other, each creditor who obtains the signature of more than one person on a consumer credit contract shall deliver to each person who does not in fact receive any of the money, property, or services which are the subject matter of the consumer credit contract, prior to that person’s becoming obligated on the consumer credit contract, a notice in English and Spanish in at least 10-point type as follows:

NOTICE TO COSIGNER (Traducción en Inglés Se Requiere Por La Ley)

You are being asked to guarantee this debt. Think carefully before you do. If the borrower doesn’t pay the debt, you will have to. Be sure you can afford to pay if you have to, and that you want to accept this responsibility.

You may have to pay up to the full amount of the debt if the borrower does not pay. You may also have to pay late fees or collection costs, which increase this amount.

The creditor can collect this debt from you without first trying to collect from the borrower. The creditor can use the same collection methods against you that can be used against the borrower, such as suing you, garnishing your wages, etc. If this debt is ever in default, that fact may become a part of your credit record.

This notice is not the contract that makes you liable for the debt.

AVISO PARA EL FIADOR (Spanish Translation Required By Law)

Se le está pidiendo que garantice esta deuda. Piénselo con cuidado antes de ponerse de acuerdo. Si la persona que ha pedido este préstamo no paga la deuda, usted tendrá que pagarla. Esté seguro de que usted podrá pagar si sea obligado a pagarla y de que usted desea aceptar la responsabilidad.

Si la persona que ha pedido el préstamo no paga la deuda, es posible que usted tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el pago o el costo de cobranza, lo cual aumenta el total de esta suma.

El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el deudor, podran usarse contra usted, tales como presentar una demanda en corte, quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligación de pagar esta deuda, se puede incluir esa información en la historia de credito de usted.

Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad de la deuda.

(b) Whenever notice is required to be given under subdivision (a) or (d) and the consumer credit contract is written in a language other than English or Spanish, the creditor shall deliver the notice as required in subdivision (a) or (d) in English and, in addition to or in lieu of Spanish, in the language in which the consumer contract is written.

(c) The requirements of subdivisions (a) and (b) do not apply to a creditor offering or extending open-end credit, as defined in Regulation Z, to joint applicants if all of the following conditions are satisfied:

(1) The application or agreement signed by each applicant clearly and conspicuously discloses that after credit approval each applicant shall have the right to use the open-end credit plan to the extent of any limit set by the creditor and may be liable for all amounts extended under the plan to any joint applicant.

(2) After credit approval, the creditor issues for the use of each applicant any credit device such as a credit card which may be used to obtain credit under the open-end credit plan and sends the credit device to the address specified in the application or otherwise delivers the credit device in a manner specified in the application or agreement signed by each applicant.

This paragraph does not apply to a creditor who does not issue a credit card or other credit device in order to obtain credit under the creditor’s open-end credit plan.

(d) Unless the persons are married to each other, a lessor under a lease shall deliver to each person who does not in fact receive the vehicle which is the subject of the lease contract, prior to that person becoming liable on the lease contract, the following notice in English and Spanish in at least 10-point type in lieu of the notice required by subdivision (a):

NOTICE TO COSIGNER (Traducción en Inglés Se Requiere Por La Ley)

You are being asked to guarantee this lease. Think carefully before you do. If the lessee doesn’t pay, you will have to. Be sure you can afford to pay if you have to, and that you want to accept this responsibility.

You may have to pay up to the full amount owed on the lease if the lessee does not pay. You may also have to pay late fees or other collection costs, which increase this amount.

The lessor can collect on the lease from you without first trying to collect from the lessee. The lessor can use the same collection methods against you that can be used against the lessee, such as suing you, garnishing your wages, etc. If this lease is ever in default, that fact may become part of your credit record.

This notice is not the contract that makes you liable for the lease obligation.

AVISO PARA EL FIADOR (Spanish Translation Required By Law)

Se le está piediendo que garantice este arrendamiento. Piénselo con cuidado antes de ponerse de acuerdo. Si el arrendatario no paga, usted tendrá que pagar. Esté seguro de que usted podrá pagar si sea obligado a pagar y de que usted desea aceptar la responsabilidad.

Si el arrendatario no paga, es posible que usted tenga que pagar la suma total debida en el contrato de arrendamiento, más los cargos por tardarse en el pago o el costo de cobranza, los cuales aumentan el total de esta suma.

La compañía arrendadora puede cobrarle a usted por la suma debida en el arrendamiento, sin, primeramente, tratar de cobrarle al arrendatario. Los mismos métodos de cobranza que pueden usarse contra el arrendatario, podrán usarse contra usted, tales como presentar una demanda en corte, quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligación del arrendamiento, se puede incluir esa información en la historia de credito de usted.

Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad del arrendamiento.

(e) “Regulation Z” has the meaning set forth in Section 1802.18.

(f) The word “your” in the last sentence of the third paragraph of the notice in English set forth in subdivisions (a) and (d) shall be italicized.

(Amended by Stats. 1997, Ch. 800, Sec. 2. Effective January 1, 1998.)



1799.92

(a) If the notice required by Section 1799.91 is included with the text of the consumer credit contract or with any other document establishing the liability of the person, the statement shall appear immediately above the space reserved for that person’s signature or above or adjacent to any other notices required by law to be placed immediately above the signature space and shall be contained in a box formed by a heavy line.

(b) If the notice required by Section 1799.91 is not included with the text of the consumer credit contract it shall be on a separate sheet which shall not contain any other text except as is necessary to identify the creditor and consumer credit contract to which the statement refers and to provide for the date and the person’s acknowledgment of receipt.

(Amended by Stats. 1985, Ch. 987, Sec. 2.)



1799.93

(a) The creditor shall not obtain the signature of any person entitled to notice under Section 1799.91 if the consumer credit contract contains blank spaces to be filled in after the person’s signature has been obtained.

(b) The creditor shall give each person entitled to notice under Section 1799.91 a copy of the debt instrument and security agreement or deed of trust, if any, evidencing the consumer credit contract and, if separate therefrom, a copy of the notice required by Section 1799.91 and a copy of the document evidencing that person’s obligations.

(Amended by Stats. 1985, Ch. 987, Sec. 3.)



1799.94

The text of the statement required by Section 1799.91 of this title shall not be construed to alter or affect the rights and obligations of the parties to any consumer credit contract.

(Added by Stats. 1975, Ch. 847.)



1799.95

No action shall be brought, nor shall any security interest be enforced, by any creditor or any assignee of a creditor on any consumer credit contract which fails to comply with this title against any person, however designated, who is entitled to notice under Section 1799.91 and who does not in fact receive any of the money, property or services which are the subject matter of the consumer credit contract.

Nothing herein shall affect the rights of any bona fide purchaser for value of property sold pursuant to the enforcement of a security interest if the purchase was made without notice of any facts constituting a violation of this title.

(Amended by Stats. 1985, Ch. 987, Sec. 4.)



1799.96

If federal law or regulations require or permit the use of a notice substantially similar to that required by Section 1799.91, the use of such federally sanctioned notice and an accurate Spanish translation thereof shall constitute compliance with Section 1799.91. However, the other provisions of this title shall remain unaffected.

(Added by Stats. 1975, Ch. 847.)



1799.97

(a) No consumer credit contract shall provide for a security interest in any religious books, religious artifacts, or religious materials, valued at less than five hundred dollars ($500), unless the religious books, artifacts, or materials are specifically pledged as collateral.

(b) Any provision in any contract which provides for a security interest in violation of subdivision (a) shall be void and unenforceable.

(Added by Stats. 1984, Ch. 732, Sec. 1.)



1799.98

(a) Nothing in this title shall be construed to make applicable or affect or operate as a waiver of any of the provisions of any of the following:

(1) Title 13 (commencing with Section 2787) of Part 4 of Division 3 of this code.

(2) Parts 1 (commencing with Section 700), 2 (commencing with Section 760), 3 (commencing with Section 900), and 4 (commencing with Section 1100) of Division 4 of the Family Code.

(3) Sections 4301 and 4302 of the Family Code.

(b) The delivery of notice pursuant to Section 1799.91 is not evidence that the person to whom the notice was delivered entered or did not enter the transaction in the capacity of a surety.

(Amended (as amended by Stats. 1992, Ch. 163, Sec. 10) by Stats. 1993, Ch. 219, Sec. 28.5. Effective January 1, 1994.)



1799.99

(a) This section applies to transactions, other than consumer credit contracts as defined in Section 1799.90, which are subject to 16 C.F.R. 444.3, 12 C.F.R. 227.14, or 12 C.F.R. 535.3, whichever is applicable to the creditor.

(b) Unless the persons who are obligated under the transaction are married to each other, no action shall be brought, nor shall any security interest be enforced, against any person entitled to receive notice under 16 C.F.R. 444.3, 12 C.F. R. 227.14, or 12 C.F.R. 535.3, whichever is applicable to the creditor, if that person did not receive the notice in the manner prescribed by the applicable regulation and an accurate Spanish translation of the notice.

(Amended by Stats. 1988, Ch. 160, Sec. 15.)



1799.100

(a) It is unlawful for any person to take a security interest in any household goods, as defined in subdivision (g), in connection with a consumer credit contract or other credit obligation incurred primarily for personal, family, or household purposes unless (1) the person takes possession of the household goods or (2) the purchase price of the household goods was financed through the consumer credit contract or credit obligation.

(b) An agreement or other document creating a nonpossessory security interest in personal property as defined in subdivision (d) in connection with a consumer credit contract or other credit obligation incurred primarily for personal, family, or household purposes shall contain a statement of description reviewed and signed by the consumer indicating each specific item of the personal property in which the security interest is taken. A consumer credit contract or other credit obligation subject to the Unruh Act (Chapter 1 (commencing with Section 1801) of Title 2) that complies with the provisions of subdivision (a) of Section 1803.3, or of subdivision (f) of Section 1810.1, shall be deemed to comply with this subdivision.

(c) Notwithstanding any other provision of law, a person who has a nonpossessory security interest in personal property, described in subdivision (d), taken in connection with a consumer credit contract or other credit obligation incurred primarily for personal, family, or household purposes shall only enforce the security interest by judicial action unless the property is abandoned or freely and voluntarily surrendered by the consumer.

(d) The provisions of subdivisions (b) and (c) apply only to the following types of personal property:

(1) Any goods, as defined in paragraph (44) of subdivision (a) of Section 9102 of the Commercial Code, except for vessels, vehicles, and aircraft, that are used or bought for use primarily for personal, family, or household purposes and that has a fair market value of less than one thousand dollars ($1,000) per individual item at the time the security interest is created.

(2) The property described in Section 704.050 and subdivision (a) of Section 704.060 of the Code of Civil Procedure, except for vessels, vehicles, and aircraft.

(e) Any security interest taken in violation of either subdivision (a) or (b) is void and unenforceable.

(f) Any person injured by a violation of this section may bring a civil action for the recovery of damages, equitable relief, and attorney’s fees and costs.

(g) For the purpose of this section:

(1) “Household goods” means and includes clothing, furniture, appliances, one radio, one television, linens, china, crockery, kitchenware, personal effects, and wedding rings. “Household goods” does not include works of art, electronic entertainment equipment (except one radio and one television), items acquired as antiques, and jewelry (except wedding rings).

(2) “Antique” means any item over one hundred years of age, including such items that have been repaired or renovated without changing their original form or character.

(Amended by Stats. 1999, Ch. 991, Sec. 3.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



1799.101

(a) For the purposes of this section, the following terms are defined as follows:

(1) “Adverse information” means information directly or indirectly indicating that a delinquency has occurred, because a cosigner has not complied with the contractual provisions of a consumer credit contract.

(2) “Collection action” means requesting a cosigner to pay all or part of the obligation on a consumer credit contract.

(3) “Cosigner” means a natural person, other than the primary obligor or the spouse of the primary obligor, who renders himself or herself liable for the obligation on a consumer credit contract without compensation. The term includes a person whose signature is requested by a creditor as a condition to granting credit to another person. A person who does not receive goods, services, or money in return for executing a consumer credit contract does not receive compensation within the meaning of this section. “Cosigner” does not include a joint applicant for open-end credit pursuant to subdivision (c) of Section 1799.91. A person is a cosigner within the meaning of this section whether or not he or she is designated as such on a consumer credit contract or other document creating the consumer credit contract obligation for the cosigner.

(4) “Delinquency” means a failure to make timely payment to the creditor of all or a portion of any installment under a consumer credit contract.

(5) “Notice” means a writing which describes, recites, or otherwise refers to a delinquency.

(6) “Obligation” means an indebtedness incurred by an individual for personal, family, or household purposes.

(7) “Person” means an individual, firm, partnership, association, limited liability company, or corporation.

(8) “Primary obligor” means one or more persons, other than a cosigner, who sign a consumer credit contract and assume an obligation as debtor under that contract.

(b) Except as provided in subdivisions (d) and (e), no creditor shall provide any adverse information with respect to any cosigner, to a consumer credit reporting agency regarding a delinquency on a consumer credit contract entered into on or after July 1, 1992, unless, at or before the time the information is provided to the consumer credit reporting agency, written notice of the delinquency is provided to the cosigner.

(c) No creditor shall provide any information regarding the cosigner’s obligation on a consumer credit contract to a debt collector, as defined in subdivision (c) of Section 1788.2, until notice has been provided to the cosigner under subdivision (b).

(d) The notice requirements of subdivisions (b) and (c) do not apply to any cosigner whose address, as shown in the creditor’s records respecting the consumer credit contract, is the same as the primary obligor.

(e) The notice requirements of subdivisions (b) and (c) shall be satisfied by mailing a copy of the required notice to the cosigner at the cosigner’s address, as shown in the creditor’s records respecting the consumer credit contract. However, if more than one cosigner reside at the same address, as shown in the creditor’s records respecting the consumer credit contract, a notice addressed to any cosigner at that address shall be deemed notice to all the cosigners residing at that address.

(f) Nothing in this section shall require any particular form or language with respect to a notice of delinquency sent to either a primary obligor or cosigner.

(g) Within a reasonable time after a creditor has reported to a credit reporting agency that a delinquency or delinquencies that have been reported to the consumer credit reporting agency and included in the cosigner’s file maintained by the consumer credit reporting agency have been cured, the consumer credit reporting agency shall indicate in the file that the payment was made.

(h) Nothing in this section shall be construed to require notice of a delinquency to be provided to a cosigner in any instance not expressly specified in this section, or to provide notice to persons other than cosigners.

(i) This section shall become operative on July 1, 1992.

(Amended by Stats. 1994, Ch. 1010, Sec. 42. Effective January 1, 1995.)



1799.102

(a) A cosigner who suffers a loss as a result of a violation of Section 1799.101 may bring an action to recover actual damages or two hundred fifty dollars ($250), whichever is greater, and reasonable attorney fees.

(b) The cosigner shall, not less than 30 days prior to bringing an action pursuant to subdivision (a), notify the person alleged to have violated Section 1799. 101 of the cosigner’s intention to bring an action. The notice shall include a statement of the specific evidence that proves the loss suffered by the cosigner. If within 25 days after the date of receiving the notice, the person alleged to have violated Section 1799.101 tenders to the cosigner an amount equal to the loss, or otherwise resolves the matter to the cosigner’s satisfaction, the cosigner shall be barred from further recovery of that loss, including reasonable attorney fees.

(c) This section shall become operative on July 1, 1992.

(Added by Stats. 1990, Ch. 1549, Sec. 2. Section operative July 1, 1992, by its own provisions.)



1799.103

No consumer credit contract or guarantee of a consumer credit contract shall provide for a security interest in any investment property, as defined in paragraph (49) of subdivision (a) of Section 9102 of the Commercial Code, that is pledged as collateral, unless (a) the contract either specifically identifies the investment property as collateral or (b) the secured party is a securities intermediary, as defined in paragraph (14) of subdivision (a) of Section 8102 of the Commercial Code, or commodity intermediary, as defined in paragraph (17) of subdivision (a) of Section 9102 of the Commercial Code, with respect to the investment property. The identification of an account shall include the name of the holder, account number, and name of the institute holding the investment property. In the event that a consumer credit contract or guarantee does not comply with this section, the security interest in the investment property is void.

(Amended by Stats. 1999, Ch. 991, Sec. 4. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



1799.104

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 19. Effective January 1, 2003.)






TITLE 1.86 - CONSUMER CONTRACT AWARENESS ACT OF 1990

1799.200

This title shall be known and may be cited as the Consumer Contract Awareness Act of 1990.

(Added by Stats. 1990, Ch. 1079, Sec. 1. Operative July 1, 1991, by Sec. 3 of Ch. 1079.)



1799.201

As used in this title:

(a) “Consumer” means a natural person who has entered into a consumer contract with a seller.

(b) “Consumer contract” means a writing prepared by a seller and, except as provided in subdivision (c) of Section 1799.202, signed, or to be signed, by a consumer, which provides (1) for the sale or lease of goods or services that are purchased or leased primarily for personal, family, or household purposes, or (2) for extension of credit, the proceeds of which are used primarily for personal, family, or household purposes. Without affecting the enforceability of any incidental provision contained therein, an application for credit shall not be considered to be a consumer contract for purposes of this section even if it contains incidental provisions, such as the consumer’s consent to a credit review, a certification of the accuracy of the information furnished, or the consumer’s agreement to the terms that will be furnished to the consumer pursuant to this title.

(c) “Consumer contract guaranty” means a writing prepared by a seller and signed, or to be signed, by a guarantor which guarantees the obligation of a consumer under a consumer contract.

(d) “Copy” means a reproduction, facsimile, or duplicate.

(e) “Days” means calendar days.

(f) “Goods” means tangible and intangible personal property.

(g) “Guarantor” means a person who guarantees the obligation of a consumer under a consumer contract by signing a consumer contract guaranty.

(h) “Seller” means a person who has entered into a consumer contract with a consumer.

(i) “Services” means work, labor, and services, including depository services and other banking services.

(j) “Financial institution” means any commercial bank, trust company, savings and loan association, credit union, industrial loan company, insurance company, or person engaged in the business of lending money.

(Amended by Stats. 1992, Ch. 879, Sec. 1. Effective January 1, 1993.)



1799.202

(a) Except as otherwise provided in this title, a seller shall deliver a copy of a consumer contract to the consumer at the time it is signed by the consumer if the consumer contract is signed at a place of business of the seller. If the consumer contract is not signed by the consumer at a place of business of the seller, and the seller has not provided a copy of the consumer contract for the consumer which the consumer is instructed to keep, the seller shall mail or deliver a copy of it to the consumer within 10 calendar days after the seller receives the signed consumer contract. In any case, the copy of the contract provided to the consumer shall not contain any blank spaces to be completed after the consumer signs the contract, shall contain the signature of the seller if it provides for that signature, and may also contain the signature of the consumer.

(b) A seller that is a financial institution need not deliver to the consumer, pursuant to subdivision (a), any writing which the consumer contract incorporates by reference if either of the following conditions apply:

(1) The writing was previously delivered or mailed to the consumer.

(2) The writing was not prepared by the seller.

(c) If the consumer contract (1) is wholly or partly contained on a card or other writing which is used to identify the consumer in connection with a deposit account, safe deposit box, safekeeping agreement, or other service offered by a financial institution, and (2) contains information particular to the consumer’s account, box, or other arrangement that, if known by a third party, could be used by the third party to cause loss to the consumer or financial institution, the copy of the contract furnished to the consumer need not contain the consumer’s signature or any of the identifying information particular to the consumer’s account, box, or other arrangement.

For purposes of this subdivision, a document which includes the same terms as those contained in the consumer contract shall be deemed a copy.

(d) Within a reasonable time after receipt of a written request from a consumer, a seller or financial institution shall mail a copy of the consumer’s completed consumer credit application, which may, but need not, contain any information completed or added by the seller or financial institution, to the consumer at the address indicated on the request. By making a written request, the consumer shall conclusively be deemed to have waived any action against the seller or financial institution, as well as its employees or agents, on any theory, at law or in equity, arising directly or indirectly out of the mailing or other delivery of the copy, including any information added to the application by the seller or financial institution and included in the copy. The seller or financial institution may specify the address to which such a request may be sent, may charge the consumer a reasonable copying fee, and shall not be obligated to provide the copy until the fee is paid.

(Amended by Stats. 1992, Ch. 879, Sec. 2. Effective January 1, 1993.)



1799.203

(a) It shall be deemed compliance with Section 1799.202 if a copy of any consumer contract which is subject to Article 10 (commencing with Section 1810.1) of Chapter 1 of Title 2, or which is an open-end consumer credit plan subject to Section 127 of the federal Truth in Lending Act (15 U.S.C. 1637), is delivered or mailed to the consumer before the consumer enters into a transaction covered and permitted by the consumer contract.

(b) Section 1799.202 does not apply to any of the following:

(1) A consumer contract for the purchase of goods by mail if the seller permits the consumer to examine the goods for seven calendar days and cancel the consumer contract and receive a full refund within 30 calendar days for returned unused and undamaged goods.

(2) A written contract created by, and consisting of, an exchange of letters by mail.

(3) Any consumer contract which is required to be mailed or delivered at a time prescribed by another law of this state or the United States.

(Amended by Stats. 1991, Ch. 1129, Sec. 3.)



1799.204

If more than one consumer has signed a consumer contact, the seller may comply with Section 1799.202 by mailing or delivering the copy to any one of the consumers who reside at the same address. A copy shall also be mailed or delivered to any other consumer who has signed the consumer contract and who does not reside at the same address.

(Added by Stats. 1990, Ch. 1079, Sec. 1. Operative July 1, 1991, by Sec. 3 of Ch. 1079.)



1799.205

(a) A seller who fails to comply with Section 1799.202 is liable to the consumer for any actual damages suffered by the consumer as the result of that failure. The remedy provided by this subdivision is nonexclusive and is in addition to any other remedies or penalties available under other laws of this state.

(b) Failure to comply with Section 1799.202 does not create an independent basis for the rescission, but is admissible to establish a basis for the rescission of the contract otherwise authorized by law.

(Amended by Stats. 1991, Ch. 1129, Sec. 4.)



1799.206

(a) Except as otherwise provided in this section, a seller shall deliver a copy of the consumer contract guaranty to the guarantor at the time the consumer contract guaranty is signed by the guarantor if the consumer contract guaranty is signed by the guarantor at a place of business of the seller. If the consumer contract guaranty is not signed by the guarantor at a place of business of the seller, and the seller has not provided a copy of the consumer contract guaranty for the guarantor which the guarantor is able to keep, the seller shall mail or deliver a copy of the consumer contract guaranty to the guarantor within 10 calendar days after the seller receives the signed consumer contract guaranty. In any case, the copy of the consumer contract guaranty provided to the guarantor shall not contain any blank spaces to be completed after the guarantor signs the guaranty, shall contain the signature of the seller if it provides for that signature, and may also contain the signature of the guarantor.

(b) If more than one guarantor has signed the consumer contract guaranty, the seller may comply with subdivision (a) by mailing or delivering the copy to any one of the guarantors who reside at the same address. A copy shall also be mailed or delivered to any guarantor who has signed the consumer contract guaranty and who does not reside at the same address.

(c) A seller that fails to comply with this section is liable to the guarantor for any actual damages suffered by the guarantor as the result of that failure. The remedy provided by this subdivision is nonexclusive and in addition to any other remedies or penalties available under other laws of this state.

(d) Failure to comply with this section does not create a new basis for rescission, but is admissible to establish a basis for rescission of the consumer contract guaranty otherwise authorized by law.

(Amended by Stats. 1992, Ch. 879, Sec. 3. Effective January 1, 1993.)



1799.207

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 20. Effective January 1, 2003.)






TITLE 2 - CREDIT SALES

CHAPTER 1 - Retail Installment Sales

ARTICLE 1 - General Provisions

1801

This chapter may be cited as the “Unruh Act.”

(Added by Stats. 1959, Ch. 201.)



1801.1

Any waiver by the buyer of the provisions of this chapter shall be deemed contrary to public policy and shall be unenforceable and void.

(Amended by Stats. 1963, Ch. 1603.)



1801.2

If any provisions of this chapter or the application thereof to any person or circumstances is held unconstitutional, the remainder of the chapter and the application of such provision to other persons or circumstances shall not be affected thereby.

(Added by Stats. 1959, Ch. 201.)



1801.4

The provisions of this chapter shall not apply to any contract or series of contracts providing for: (a) the construction, sale, or construction and sale of an entire residence, including a mobilehome, or all or part of a structure designed for commerical or industrial occupancy, with or without a parcel of real property or an interest therein, (b) for the sale of a lot or parcel of real property, including any site preparation incidental to such sale, (c) the sale of any aircraft required to be registered under the Federal Aviation Act of 1958, or (d) the sale of any vessel as defined in subdivision (a) of Section 9840 of the Vehicle Code if the cash price of such vessel, including accessories and equipment sold in conjunction therewith, exceeds twenty-five thousand dollars ($25,000).

(Amended by Stats. 1980, Ch. 1149, Sec. 6.)



1801.5

Notwithstanding any other provision of this chapter to the contrary, any information required to be disclosed in a retail installment contract or other document under this chapter may be disclosed in any manner, method, or terminology required or permitted under Regulation Z, as in effect at the time such disclosure is made, except that permitted by paragraph (2) of subdivision (c) of Section 226.18 of Regulation Z, provided that all of the requirements and limitations set forth in subdivision (b) of Section 1803.3 are satisfied. Nothing contained in this chapter shall be deemed to prohibit the disclosure in such contract or other document of additional information required or permitted under Regulation Z, as in effect at the time such disclosure is made.

(Amended by Stats. 1981, Ch. 1075, Sec. 1. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)



1801.6

(a) The Legislature finds that the decisional law of this state regarding the characterization of credit transactions as either loans or credit sales has been made unclear by the holding in King v. Central Bank, 18 Cal. 3d 840. It is the purpose of subdivision (b) to clarify such law by establishing standards for determining whether a transaction is subject to the Unruh Act. However, subdivision (b) is not intended to abrogate the judicial principle that the substance of a transaction rather than its form is determinative of its characterization as a loan or credit sale as exemplified by such decisions as Verbeck v. Clymer, 202 Cal. 557, Milana v. Credit Discount Co., 27 Cal. 2d 335, and Boerner v. Colwell Co., 21 Cal. 3d 37. Subdivision (b) also is not intended to abrogate the decision in Morgan v. Reasor Corp., 69 Cal. 2d 881, to the extent such decision has not been modified by Chapter 554 of the Statutes of 1969 or other legislative amendments to the Unruh Act.

(b) The provisions of this chapter shall not apply to any transaction in the form of a loan made by a supervised financial organization to a buyer of goods or services where all or a portion of the loan proceeds are used to purchase such goods or services, whether or not the seller of such goods or services arranges the loan or participates in the preparation of the loan documents, unless the supervised financial organization and the seller:

(1) Are related by common ownership and control and the relationship was a material factor in the loan transaction; or

(2) Share in the profits and losses of either or both the sale and the loan.

(c) For purposes of this section:

(1) The term “supervised financial organization” means a person organized, chartered, or holding a license or authorization certificate to make loans pursuant to the laws of this state or the United States who is subject to supervision by an official or agency of this state or the United States.

(2) Receipt of a loan commission, brokerage or referral fee by a seller from a supervised financial organization shall not constitute a sharing of profits of the supervised financial organization, provided that such payment (i) is reasonable under the circumstances existing at the time the loan is consummated, and (ii) is not refundable or is wholly or partly refundable only if the loan is voluntarily paid in full prior to its scheduled maturity. For purposes of this paragraph, a loan commission, brokerage or referral fee not exceeding the greater of 1 percent of the amount financed (as that term is defined by Regulation Z with respect to loans), or twenty dollars ($20), is reasonable under the circumstances existing at the time the loan is consummated.

(3) Payment of money by a seller to a supervised financial organization pursuant to an actual or alleged contractual or statutory obligation to indemnify a supervised financial organization for losses incurred as a result of the assertion by a buyer of claims or defenses with respect to goods or services purchased with loan proceeds shall not constitute participation in or sharing of loan losses by the seller.

(Amended by Stats. 1980, Ch. 438, Sec. 1.)



1801.7

The provisions of this chapter shall not apply to any premium finance agreement entered into by an industrial loan company pursuant to Chapter 8 (commencing with Section 18560) of Division 7 of the Financial Code.

(Added by Stats. 1979, Ch. 1151.)






ARTICLE 2 - Definitions

1802

Unless the context or subject matter otherwise requires, the definitions given in this article govern the construction of this chapter.

(Added by Stats. 1959, Ch. 201.)



1802.1

“Goods” means tangible chattels bought for use primarily for personal, family or household purposes, including certificates or coupons exchangeable for such goods, and including goods which, at the time of the sale or subsequently are to be so affixed to real property as to become a part of such real property whether or not severable therefrom, but does not include any vehicle required to be registered under the Vehicle Code, nor any goods sold or leased with such a vehicle if sold under a contract governed by Section 2982 or leased under a contract governed by Section 2985.7. “Goods” also includes a trailer which is sold in conjunction with a vessel, as defined in subdivision (a) of Section 9840 of the Vehicle Code, unless the sales transaction is exempted under Section 1801.4. As used in this section, “trailer” means a vehicle designed solely for carrying vessels.

(Amended by Stats. 1985, Ch. 1186, Sec. 1.)



1802.2

“Services” means work, labor and services, for other than a commercial or business use, including services furnished in connection with the sale or repair of goods as defined in Section 1802.1 or furnished in connection with the repair of motor vehicles (except for service contracts as defined by subdivision (p) of Section 2981 which are sold in conjunction with the sale or lease of a vehicle required to be registered under the Vehicle Code) or in connection with the improvement of real property or the providing of insurance, but does not include the services of physicians or dentists, nor services for which the tariffs, rates, charges, costs or expenses, including in each instance the deferred payment price, are required by law to be filed with and approved by the federal government or any official, department, division, commission or agency of the United States.

(Amended by Stats. 1984, Ch. 1114, Sec. 2.)



1802.3

“Retail seller” or “seller” means a person engaged in the business of selling goods or furnishing services to retail buyers.

(Added by Stats. 1959, Ch. 201.)



1802.4

“Retail buyer” or “buyer” means a person who buys goods or obtains services from a retail seller in a retail installment sale and not principally for the purpose of resale.

(Added by Stats. 1959, Ch. 201.)



1802.5

“Retail installment sale” or “sale” means the sale of goods or the furnishing of services by a retail seller to a retail buyer for a deferred payment price payable in installments.

(Amended by Stats. 1970, Ch. 546.)



1802.6

“Retail installment contract” or “contract” means any contract for a retail installment sale between a buyer and seller, entered into or performed in this state, which provides for (a) repayment in installments, whether or not such contract contains a title retention provision, and in which the buyer agrees to pay a finance charge, or in which the buyer does not agree to pay a finance charge but the goods or services are available at a lesser price if paid for by either cash or credit card, or in which the buyer would have received any additional goods or services or any higher quality goods or services at no added cost over the total amount payable in installments if the sale had been for cash, or (b) which provides for payment in more than four installments. When taken or given in connection with a retail installment sale, the term includes but is not limited to a security agreement and a contract for the bailment or leasing of goods by which the bailee or lessee contracts to pay as compensation for their use a sum substantially equivalent to or in excess of their value and by which it is agreed that the bailee or lessee will become, or for no other or for a nominal consideration has the option of becoming, the owner of the goods upon full compliance with the terms of the contract.

(Amended by Stats. 1979, Ch. 805.)



1802.7

“Retail installment account” or “installment account” or “revolving account” means an account established by an agreement entered into in this state, pursuant to which the buyer promises to pay, in installments, to a retail seller, his outstanding balance incurred in retail installment sales, whether or not a security interest in the goods sold is retained by the seller, and which provides for a finance charge which is expressed as a percent of the periodic balances to accrue thereafter providing such charge is not capitalized or stated as a dollar amount in such agreement.

(Amended by Stats. 1970, Ch. 546.)



1802.8

“Cash price” means the cash price stated in a retail installment contract for which the seller would sell or furnish to the buyer and the buyer would buy or obtain from the seller the goods or services which are the subject matter of a retail installment contract if the sale were a sale for cash instead of a retail installment sale. The cash price shall include any taxes and cash prices for accessories and services, if any, included in a retail installment sale.

(Amended by Stats. 1981, Ch. 1075, Sec. 2. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)



1802.9

“Total sale price” means the total of the cash price of the goods or services, the amounts, if any, included for insurance, official fees, and the finance charge.

(Amended by Stats. 1981, Ch. 1075, Sec. 3. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)



1802.10

“Finance charge” means the amount however denominated or expressed which the retail buyer contracts to pay or pays for the privilege of purchasing goods or services to be paid for by the buyer in installments. “Finance charge” does not include the amounts, if any, charged for insurance premiums, including premiums of the kind and to the extent described in paragraph (2) of subsection (e) of Section 226.4 of Regulation Z, delinquency charges, attorney’s fees, court costs, collection expenses, official fees, extension or deferral agreement charges as provided by Section 1807.1, or amounts for insurance, repairs to or preservation of the goods, or preservation of the holder’s security interest therein advanced by the holder subsequent to the execution of a contract.

(Amended by Stats. 1984, Ch. 199, Sec. 1.)



1802.11

(a) “Amount financed” means the amount required to be disclosed pursuant to paragraph (7) of subdivision (c) of Section 1803.3.

(b) “Unpaid balance” means the cash price of the goods or services which are the subject matter of the retail installment sale, plus the amounts, if any, included in a retail installment sale for insurance and official fees, minus the amount of the buyer’s downpayment in money or goods.

(Amended by Stats. 1981, Ch. 1075, Sec. 4. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)



1802.12

“Total of payments” means the amount required to be disclosed pursuant to subdivision (h) of Section 226.18 of Regulation Z. The term includes any portion of the downpayment deferred until not later than the second otherwise scheduled payment and which is not subject to a finance charge.

(Amended by Stats. 1981, Ch. 1075, Sec. 5. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)



1802.13

“Holder” means the retail seller who acquires a retail installment contract or installment account executed, incurred or entered into by a retail buyer, or if the contract or installment account is purchased by a financing agency or other assignee, the financing agency or other assignee. The term does not include the pledgee of or the holder of a security interest in an aggregate number of such contracts or installment accounts to secure a bona fide loan thereon.

(Added by Stats. 1959, Ch. 201.)



1802.14

“Official fees” means the fees required by law and actually to be paid to the appropriate public officer to perfect a lien or other security interest, on or in goods, retained or taken by a seller under a retail installment contract or installment account, and license, certificate of title, and registration fees imposed by law.

(Amended by Stats. 1970, Ch. 546.)



1802.15

“Person” means an individual, partnership, corporation, limited liability company, association or other group, however organized.

(Amended by Stats. 1994, Ch. 1010, Sec. 43. Effective January 1, 1995.)



1802.16

“Financing agency” means a person engaged in this State in whole or in part in the business of purchasing retail installment contracts, or installment accounts from one or more retail sellers. The term includes but is not limited to a bank, trust company, private banker, or investment company, if so engaged.

(Added by Stats. 1959, Ch. 201.)



1802.17

“Billing cycle” means the time interval between regular monthly billing statement dates.

(Repealed and added by Stats. 1970, Ch. 546.)



1802.18

“Regulation Z” means any rule, regulation, or interpretation promulgated by the Board of Governors of the Federal Reserve System (“Board”) under the Federal Truth in Lending Act, as amended (15 U.S.C. 1601, et seq.), and any interpretation or approval issued by an official or employee of the Federal Reserve System duly authorized by the board under the Truth in Lending Act, as amended, to issue such interpretations or approvals.

(Amended by Stats. 1979, Ch. 805.)



1802.19

(a) For the purposes of this chapter, a retail installment contract, contract, retail installment account, installment account, or revolving account shall be deemed to have been made in this state and, therefore, subject to the provisions of this chapter, if either the seller offers or agrees in this state to sell to a buyer who is a resident of this state or if such buyer accepts or makes the offer in this state to buy, regardless of the situs of the contract as specified therein.

(b) Any solicitation or communication to sell, oral or written, originating outside of this state, but forwarded to, and received in this state by, a buyer who is a resident of this state, shall be deemed to be an offer or agreement to sell in this state.

(c) Any solicitation or communication to buy, oral or written, originating within this state, from a buyer who is a resident of this state, but forwarded to, and received by, a retail seller outside of this state, shall be deemed to be an acceptance or offer to buy in this state.

(Added by Stats. 1976, Ch. 508.)



1802.20

“Simple-interest basis” means the determination of a finance charge, other than an administrative finance charge, by applying a constant rate to the unpaid balance as it changes from time to time, either:

(a) Calculated on the basis of a 365-day year and actual days elapsed (although the seller may, but need not, adjust its calculations to account for leap years); reference in this chapter to the “365-day basis” shall mean this method of determining the finance charge, or

(b) For contracts entered into prior to January 1, 1988, calculated on the basis of a 360-day year consisting of 12 months of 30 days each and on the assumption that all payments will be received by the seller on their respective due dates; reference in this chapter to the “360-day basis” shall mean this method of determining the finance charge.

(Added by Stats. 1979, Ch. 805.)



1802.21

“Precomputed basis” means the determination of a finance charge by multiplying the original unpaid balance of the contract by a rate and multiplying that product by the number of payment periods elapsing between the date on which the finance charge begins to be assessed and the date of the last scheduled payment.

(Added by Stats. 1979, Ch. 805.)






ARTICLE 3 - Provisions of Retail Installment Contracts

1803.1

A retail installment contract shall be dated and in writing; the printed portion thereof shall be in at least eight-point type.

(Added by Stats. 1959, Ch. 201.)



1803.2

Except as provided in Section 1808.3, every retail installment contract shall be contained in a single document that shall contain:

(a) The entire agreement of the parties with respect to the cost and terms of payment for the goods and services, including any promissory notes or any other evidences of indebtedness between the parties relating to the transaction.

(b) (1) At the top of the contract the words “Security Agreement” shall appear in at least 12-point bold type where a security interest in the goods is retained or a security interest on other goods or realty is obtained by the seller as security for the goods or services purchased.

(2) At the top of the contract the words “Retail Installment Contract” shall appear in at least 12-point bold type where a security interest is not retained or obtained by the seller as security for the goods or services purchased.

(3) Any contract for goods or services that provides for a security interest in real property shall also provide the following notice, written in the same language, e.g., Spanish, as used in the contract: “WARNING TO BUYER: IF YOU SIGN THIS CONTRACT, YOU WILL BE PUTTING UP YOUR HOME AS SECURITY. THIS MEANS THAT YOUR HOME COULD BE SOLD WITHOUT YOUR PERMISSION AND WITHOUT ANY COURT ACTION IF YOU MISS ANY PAYMENT AS REQUIRED BY THIS CONTRACT.” This notice shall be printed in at least 14-point boldface type, shall be set apart from the rest of the contract by a border, and shall appear directly above the space reserved for the signature of the buyer. A security interest created in any contract described in this paragraph that does not provide the notice as required by this paragraph shall be void and unenforceable.

As used in this subdivision, the term “security interest” refers to a contractual interest in property and not to a mechanic’s lien or other interest in property arising by operation of law.

(c) Where the contract includes a finance charge that is determined on the precomputed basis and provides that the unearned portion of the finance charge to be refunded upon full prepayment of the contract is to be determined by a method other than actuarial, a notice in at least 10-point bold type if the contract is printed reading as follows: “Notice to buyer: (1) Do not sign this agreement before you read it or if it contains any blank spaces to be filled in. (2) You are entitled to a completely filled-in copy of this agreement. (3) You can prepay the full amount due under this agreement at any time and obtain a partial refund of the finance charge if it is $1 or more. Because of the way the amount of this refund will be figured, the time when you prepay could increase the ultimate cost of credit under this agreement. (4) If you desire to pay off in advance the full amount due, the amount of the refund you are entitled to, if any, will be furnished upon request.”

(d) Where the contract includes a finance charge that is determined on the precomputed basis and provides for the actuarial method for computing the unearned portion of the finance charge upon prepayment in full, a notice in at least 10-point bold type if the contract is printed reading as follows: “Notice to buyer: (1) Do not sign this agreement before you read it or if it contains any blank spaces to be filled in. (2) You are entitled to a completely filled-in copy of this agreement. (3) You can prepay the full amount due under this agreement at any time and obtain a partial refund of the finance charge if it is $1 or more. (4) If you desire to pay off in advance the full amount due, the amount of the refund you are entitled to, if any, will be furnished upon request.”

(e) Where the contract includes a finance charge that is determined on the simple-interest basis, a notice in at least 10-point bold type if the contract is printed reading as follows: “Notice to buyer: (1) Do not sign this agreement before you read it or if it contains any blank spaces to be filled in. (2) You are entitled to a completely filled-in copy of this agreement. (3) You can prepay the full amount due under this agreement at any time. (4) If you desire to pay off in advance the full amount due, the amount which is outstanding will be furnished upon request.”

(f) This section shall become operative on October 1, 1995.

(g) The form specified in this section may be used before October 1, 1995, to comply with the provisions of this section as amended and repealed by Section 2 of Chapter 888 of the Statutes of 1994.

(Amended (as added by Stats. 1994, Ch. 888, Sec. 3) by Stats. 1995, Ch. 153, Sec. 1. Effective July 24, 1995. Section operative October 1, 1995, by its own provisions.)



1803.3

Except as provided in Article 8 (commencing with Section 1808.1) of this chapter, a contract shall contain the following:

(a) The names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer and a description of the goods or services sufficient to identify them. Services or multiple items of goods may be described in general terms and may be described in detail sufficient to identify them in a separate writing.

(b) Every contract subject to this chapter shall contain the disclosures required by Regulation Z whether or not Regulation Z applies to the transaction. In addition, to the extent applicable, the contract shall contain the other disclosures and notices required by, and shall satisfy the requirements and limitations of, this section. The disclosures required by subdivision (c) may be itemized or subtotaled to a greater extent than as required by that subdivision and shall be made together and in the sequence set forth in that subdivision. No particular terminology is required to disclose the items set forth in subdivision (c) except as therein expressly provided. Except as otherwise provided by this subdivision (b), these disclosures and notices may appear in the contract in any location or sequence and may be combined or interspersed with other provisions of the contract.

(c) The contract shall contain the following disclosures, as applicable, which shall be labeled “itemization of the amount financed”:

(1) (A) The cash price, exclusive of taxes imposed on the sale.

(B) Taxes imposed on the sale.

(C) The total of the above.

(2) An itemization of the amount to be paid to any public officer for official fees.

(3) The aggregate amount of premiums agreed, upon execution of the contract, to be paid for policies of insurance included in the contract, excluding the amount of any insurance premium included in the finance charge.

(4) A subtotal representing the sum of the foregoing items.

(5) The amount of the buyer’s downpayment, which downpayment shall not include any administrative finance charge charged, received, or collected by the seller pursuant to subdivision (c) of Section 1805.1 and as shown as item (6), itemized to show the following:

(A) The net agreed value of the property being traded in.

(B) The amount of any portion of downpayment to be deferred until not later than the due date of the second regularly scheduled installment under the contract and which is not subject to a finance charge.

(C) The amount of any manufacturer’s rebate applied or to be applied to the downpayment.

(D) The remaining amount paid or to be paid by the buyer as a downpayment.

(6) The amount of any administrative finance charge, labeled “prepaid finance charge.”

(7) The difference between item (4) and the sum of items (5) and (6), labeled “amount financed.”

(d) If the payment of all or a portion of the downpayment is to be deferred, the deferred payment shall be reflected in the payment schedule disclosed pursuant to Regulation Z.

(e) If the downpayment includes property being traded in, the contract shall contain a brief description of that property.

(f) (1) Where the contract includes a finance charge determined on the precomputed basis, the contract shall identify the method of computing the unearned portion of the finance charge in the event of prepayment in full of the buyer’s obligation and contain a statement of the amount or method of computation of any charge that may be deducted from the amount of any such unearned finance charge in computing the amount that will be credited to the obligation or refunded to the buyer. Reference to the Rule of 78’s, the sum of the digits, the sum of the periodic time balances or the actuarial method shall constitute a sufficient identification of the method of computing the unearned portion of the finance charge.

(2) Where the contract includes a finance charge which is determined on the simple-interest basis but provides for a minimum finance charge in the event of prepayment in full, the contract shall contain a statement of that fact and the amount of the minimum finance charge or its method of calculation.

(g) The contract shall contain an itemization of any insurance included as part of the amount financed disclosed pursuant to paragraph (3) of subdivision (c) and of any insurance included as part of the finance charge. The itemization shall identify the type of insurance coverage and the premium charged therefor, and, if the insurance expires before the date of the last scheduled installment included in the repayment schedule, the term of the insurance shall be stated.

(Amended by Stats. 1981, Ch. 1075, Sec. 6. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)



1803.4

The seller shall not obtain the signature of the buyer to a contract when it contains blank spaces to be filled in after it has been signed.

(Added by Stats. 1959, Ch. 201.)



1803.5

If the cost of any insurance is included in the contract and a separate charge is made to the buyer for such insurance:

(a) The contract shall state whether the insurance is to be procured by the buyer or the seller.

(b) The amount, included for such insurance, shall not exceed the premiums chargeable in accordance with rate fixed for such insurance by the insurer.

(c) If the insurance is to be procured by the seller or holder, he shall, within 45 days after delivery of the goods or furnishing of the services under the contract, deliver, mail or cause to be mailed to the buyer, at his address as specified in the contract, a notice thereof or a copy of the policy or policies of insurance or a certificate or certificates of the insurance so procured.

(d) The provisions of Insurance Code Section 1668 shall apply to any violation of this section.

(Added by Stats. 1959, Ch. 201.)



1803.6

(a) A contract may provide that for each installment in default the buyer shall pay a delinquency charge not in excess of one of the following amounts:

(1) For a period in default of not less than 10 days, an amount not in excess of ten dollars ($10).

(2) For a period in default of not less than 15 days, an amount not in excess of fifteen dollars ($15).

(b) Only one delinquency charge may be collected on any installment regardless of the period during which it remains in default. Payments timely received by the seller under a written extension or deferral agreement shall not be subject to any delinquency charge. The contract may also provide for payment of any actual and reasonable costs of collection occasioned by removal of the goods from the state without written permission of the holder, or by the failure of the buyer to notify the holder of any change of residence, or by the failure of the buyer to communicate with the holder for a period of 45 days after any default in making payments due under the contract.

(Amended by Stats. 1996, Ch. 301, Sec. 1. Effective January 1, 1997.)



1803.7

The seller shall deliver to the buyer at the time of the buyer’s signature a legible copy of the contract or of any other document which the seller has required or requested the buyer to sign, and which he has signed, during the contract negotiation. In addition to the penalties provided under Article 12.2 (commencing with Section 1812.6) of this chapter, until the seller delivers such documents, the buyer shall be obligated to pay only the cash price. Any acknowledgment by the buyer of delivery of a copy of such documents shall be printed or written in a size equal to a least 10-point bold type and, if contained in the contract shall also appear directly above the space reserved for the buyer’s signature. The buyer’s written acknowledgment, conforming to the requirements of this section of delivery of a copy of such documents shall be a rebuttable presumption of such delivery and of compliance with this section and Section 1803.4, in any action or proceeding by or against an assignee of the contract without knowledge to the contrary when he purchases the contract.

If the holder furnishes the buyer a copy of such documents, or a notice containing the items required by Section 1803.3 and stating that the buyer should notify the holder in writing within 30 days if he was not furnished a copy of the contract or of any other document which the seller had required or requested the buyer to sign, and which he did sign, during the contract negotiation, and no such notification is given, it shall be conclusively presumed in favor of the third party that copies of such documents were furnished as required by Sections 1803. 4 and 1803.7.

(Amended by Stats. 1970, Ch. 546.)



1803.8

Retail installment sales negotiated and entered into by mail or telephone without personal solicitation by a salesman or other representative of the seller, where the seller’s cash and deferred payment prices and other terms are clearly set forth in a catalog or other printed solicitation of business which is generally available to the public, may be made as hereinafter provided. All of the provisions of this chapter shall apply to such sales except that the seller shall not be required to deliver a copy of the contract to the buyer as provided in Section 1803.7, and if, when the proposed retail installment sale contract is received by the seller from the buyer, there are blank spaces to be filled in, the seller may insert in the appropriate blank spaces the amounts of money and other terms which are set forth in the seller’s catalog which is then in effect. In lieu of the copy of the contract provided for in Section 1803.7 the seller shall, within 15 days from the date of shipment of goods, furnish to the buyer a written statement of the items inserted in such blank spaces.

(Added by Stats. 1959, Ch. 201.)



1803.9

If it is explicitly understood between the seller and the buyer that all or any part of the cash price will be paid from the proceeds of a loan to be obtained by the buyer from a third party, the contract of sale or purchase order may be rescinded at the election of the buyer, and all considerations thereupon shall be returned by the respective parties without further demand, if the buyer is unable to obtain such third-party financing upon reasonable terms after having made a reasonable effort to obtain it, and buyer notifies the seller of the rescission within three business days.

(Added by Stats. 1979, Ch. 1151.)



1803.10

It shall be unlawful for any seller to induce or attempt to induce any person to enter into a contract subject to this act by offering a rebate, discount, commission, or other consideration, contingent upon the happening of a future event, on the condition that the buyer either sells, or gives information or assistance for the purpose of leading to a sale by the seller of, the same or related goods.

(Added by Stats. 1968, Ch. 452.)



1803.11

It shall be unlawful for any seller to solicit buyers, in any advertisement, to enter into a retail installment contract with it if the seller does not intend to sell that retail installment contract to a financing agency or other assignee, unless the advertisement clearly states the periodic rate or range of periodic rates, expressed as an annual percentage rate or a range of annual percentage rates that will be used to determine the finance charge imposed on the retail installment contract.

(Added by Stats. 1991, Ch. 819, Sec. 1.)






ARTICLE 4 - Restrictions on Retail Installment Contracts

1804.1

No contract or obligation shall contain any provision by which:

(a) The buyer agrees not to assert against a seller a claim or defense arising out of the sale or agrees not to assert against an assignee such a claim or defense other than as provided in Section 1804.2.

(b) In the absence of the buyer’s default in the performance of any of his or her obligations, the holder may accelerate the maturity of any part or all of the amount owing thereunder.

(c) A power of attorney is given to confess judgment in this state, or an assignment of wages is given; provided, that nothing herein contained shall prohibit the giving of an assignment of wages contained in a separate instrument, executed pursuant to Section 300 of the Labor Code.

(d) The seller or holder of the contract or other person acting on his or her behalf is given authority to enter upon the buyer’s premises unlawfully or to commit any breach of the peace in the repossession of goods.

(e) The buyer waives any right of action against the seller or holder of the contract or other person acting on his or her behalf, for any illegal act committed in the collection of payments under the contract or in the repossession of goods.

(f) The buyer executes a power of attorney appointing the seller or holder of the contract, or other person acting on his or her behalf, as the buyer’s agent in collection of payments under the contract or in the repossession of goods.

(g) The buyer relieves the seller from liability for any legal remedies which the buyer may have against the seller under the contract or any separate instrument executed in connection therewith.

(h) The buyer agrees to the payment of any charge by reason of the exercise of his or her right to rescind or void the contract.

(i) The seller or holder of the contract is given the right to commence an action on a contract under the provisions of this chapter in a county other than the county in which the contract was in fact signed by the buyer, the county in which the buyer resides at the commencement of the action, the county in which the buyer resided at the time that the contract was entered into, or in the county in which the goods purchased pursuant to the contract have been so affixed to real property as to become a part of such real property.

(j) The seller takes a security interest, other than a mechanics’ lien, in the buyer’s real property which is the buyer’s primary residence where the buyer is a person who is 65 years of age or older and the contract is for a home improvement, as defined in Section 7151.2 of the Business and Professions Code.

(Amended by Stats. 1999, Ch. 512, Sec. 2. Effective January 1, 2000.)



1804.2

(a) An assignee of the seller’s rights is subject to all equities and defenses of the buyer against the seller arising out of the sale, notwithstanding an agreement to the contrary, but the assignee’s liability may not exceed the amount of the debt owing to the assignee at the time of the assignment.

(b) The assignee shall have recourse against the seller to the extent of any liability incurred by the assignee pursuant to this section regardless of whether the assignment was with or without recourse.

(Amended by Stats. 1975, Ch. 66.)



1804.3

(a) No contract other than one for services shall provide for a security interest in any goods theretofore fully paid for or which have not been sold by the seller.

(b) Any contract for goods which provides for a security interest in real property where the primary goods sold are not to be attached to the real property shall be a violation of this chapter and subject to the penalties set forth in Article 12.2 (commencing with Section 1812.6).

(c) This section shall become operative October 1, 1982.

(Amended (as amended by Stats. 1981, Ch. 107, Sec. 4) by Stats. 1982, Ch. 129, Sec. 4. Effective March 25, 1982. Section operative October 1, 1982, by its own provisions, or sooner as prescribed by Sec. 13 of Ch. 129.)



1804.4

Any provision in a contract which is prohibited by this chapter shall be void but shall not otherwise affect the validity of the contract.

(Added by Stats. 1959, Ch. 201.)






ARTICLE 5 - Finance Charge Limitation

1805.1

The holder of the contract shall not charge, collect, or receive a finance charge which exceeds the dollar amount shown pursuant to subdivision (b) of Section 1803.3, except to the extent (a) caused by the holder’s receipt of one or more payments under a contract which provides for determination of the finance charge or a portion thereof on the 365-day basis at a time or times other than as originally scheduled, whether or not the parties enter into an agreement pursuant to Section 1807.1, (b) permitted by paragraph (2), (3), or (4) of subdivision (c) of Section 226.17 of Regulation Z, or (3) permitted by Section 1805.8.

No annual fee or charge shall be made in any retail installment contract.

(Amended (as amended by Stats. 1988, Ch. 479, Sec. 1) by Stats. 1991, Ch. 819, Sec. 2.)



1805.2

Contracts may be payable in successive monthly, semimonthly or weekly installments.

(Added by Stats. 1959, Ch. 201.)



1805.4

The finance charge shall be inclusive of all charges incident to investigating and making the contract and for the extension of the credit provided for in the contract, and no fee, expense or other charge whatsoever shall be taken, received, reserved or contracted for except as otherwise provided in this chapter.

The seller or holder of a retail installment contract may charge and collect a fee not to exceed fifteen dollars ($15) for the return by a depository institution of a dishonored check, negotiable order of withdrawal, or share draft issued in connection with the retail installment contract. The fee is not included in charges as defined in this chapter or in determining the applicable charges which may be made under this chapter.

(Amended by Stats. 1993, Ch. 101, Sec. 1. Effective January 1, 1994.)



1805.6

(a) Notwithstanding the provisions of any contract to the contrary, except as provided in subdivision (b) or (c), no retail seller shall assess any finance charge for goods purchased under a retail installment contract until the goods are in the buyer’s possession.

(b) A finance charge may be assessed for such undelivered goods, as follows:

(1) From the date when such goods are available for pickup by the buyer and the buyer is notified of their availability, or

(2) From the date of purchase, when such goods are delivered or available for pickup by the buyer within 10 days of the date of purchase.

(c) In the case of a home improvement contract as defined in Section 7151.2 of the Business and Professions Code, a finance charge may be assessed from the approximate date of commencement of the work as set forth in the home improvement contract.

(Amended by Stats. 1981, Ch. 1075, Sec. 8. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)



1805.7

All contracts entered into between a buyer and a seller on or after January 1, 1983, shall provide for the calculation of the finance charge contemplated by item (1) of subdivision (a) of Section 1805.1 on the simple-interest basis if the date on which the final installment is due, according to the original terms of the contract, is more than 62 months after the date of the contract.

(Added by Stats. 1979, Ch. 805.)



1805.8

The maximum rate of finance charge which may be imposed on amounts advanced by the holder subsequent to the execution of the contract for insurance, repairs to or preservation of the goods, or preservation of the holder’s security interest therein, shall not exceed the annual percentage rate disclosed pursuant to item (b) of Section 1803.3.

(Amended by Stats. 1981, Ch. 1075, Sec. 9. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)



1805.9

No contract shall provide for a finance charge which is determined in part by the precomputed basis and in part by the simple-interest basis, except for any finance charge permitted by Section 1805.8.

(Added by Stats. 1979, Ch. 805.)






ARTICLE 6 - Payments

1806.1

Unless the buyer has notice of actual or intended assignment of a contract or installment account, payment thereunder made by the buyer to the last known holder of such contract or installment account, shall to the extent of the payment, discharge the buyer’s obligation.

(Added by Stats. 1959, Ch. 201.)



1806.2

At any time after its execution, but not later than one year after the last payment thereunder, the holder of a contract shall, upon written request of the buyer made in good faith, promptly give or forward to the buyer a detailed written statement which will state with accuracy the total amount, if any, unpaid thereunder. Such a statement shall be supplied by the holder once each year without charge; if any additional statement is requested by the buyer, the holder shall supply such statement to the buyer at a charge not exceeding one dollar ($1) for each additional statement supplied to the buyer. The provisions of this section shall apply only to those transactions wherein, instead of periodic statements of account, the buyer is provided with a passbook or payment book in which all payments, credits, charges and the unpaid balance is entered.

(Amended by Stats. 1969, Ch. 625.)



1806.3

(a) Notwithstanding any provision of a contract to the contrary, the buyer may pay at any time before maturity the entire indebtedness evidenced by the contract without penalty. In the event of prepayment in full:

(1) If the finance charge was determined on the precomputed basis, the amount required to repay the contract shall be the outstanding contract balance as of that date, provided, however, that the buyer shall be entitled to a refund credit in the amount of the unearned portion of the finance charge. The amount of the unearned portion of the finance charge shall be at least as great a proportion of the finance charge, or if the contract has been extended, deferred, or refinanced, of the additional charge therefor, as the sum of the periodic monthly time balances payable more than 15 days after the date of prepayment bears to the sum of all the periodic monthly time balances under the schedule of installments in the contract or, if the contract has been extended, deferred or refinanced, as so extended, deferred or refinanced. Where the amount of the refund credit is less than one dollar ($1), no refund credit need be made by the holder. Any refund credit in the amount of one dollar ($1) or more may be made in cash or credited to the outstanding obligations of the buyer under the contract.

(2) If the finance charge or a portion thereof was determined on the simple-interest basis, the amount required to prepay the contract shall be the outstanding contract balance as of that date, including any earned finance charges which are unpaid as of that date, and provided further that in cases where the finance charge or a portion thereof is determined on the 360-day basis, the payments theretofore received will be assumed to have been received on their respective due dates regardless of the actual dates on which those payments were received.

(b) Notwithstanding any provision of a contract to the contrary, whenever the indebtedness created by any retail installment contract is satisfied prior to its maturity through surrender of the collateral, repossession of the collateral, redemption of the collateral after repossession, or any judgment, the outstanding obligation of the buyer shall be determined as provided in subdivision (a); provided further that the buyer’s outstanding obligation shall be computed by the holder as of the date the holder recovers the value of the collateral through disposition thereof or judgment is entered or, if the holder elects to keep the collateral in satisfaction of the buyer’s indebtedness, as of the date the holder takes possession of the collateral.

(c) This section does not preclude the collection or retention by the holder of any delinquency charge made pursuant to Section 1803.6.

(Amended (as amended by Stats. 1988, Ch. 479, Sec. 5) by Stats. 1991, Ch. 819, Sec. 7.)



1806.4

After the payment of all sums for which the buyer is obligated under a contract and upon demand made by the buyer, the holder shall deliver, or mail to the buyer at his last known address, such one or more good and sufficient instruments as may be necessary to acknowledge payment in full and to release all security in the goods under such contract.

(Added by Stats. 1959, Ch. 201.)






ARTICLE 7 - Refinancing and Consolidation

1807.1

(a) The holder of a retail installment contract may, upon agreement with the buyer, extend the scheduled due date or defer the scheduled payment of all or of any part of any installment or installments payable thereunder. No charge shall be made for any such extension or deferment unless the agreement for such extension or deferment is in writing and signed by the parties thereto.

(b) Where the contract includes a finance charge determined on the precomputed basis, the holder may charge and contract for the payment of an extension or deferral agreement charge by the buyer and collect and receive the same, but such charge may not exceed an amount equal to 1 percent per month simple interest on the amount of the installment or installments, or part thereof, extended or deferred for the period of extension or deferral. Such period shall not exceed the period from the date when such extended or deferred installment or installments, or part thereof, would have been payable in the absence of such extension or deferral, to the date when such installment or installments, or part thereof, are made payable under the agreement of extension or deferment; except that a minimum charge of one dollar ($1) for the period of extension or deferral may be made in any case where the extension or deferral agreement charge, when computed at such rate, amounts to less than one dollar ($1).

(c) Where the contract includes a finance charge determined on the simple-interest basis, the holder may charge and contract for the payment of an extension or deferral agreement charge by the buyer and collect and receive the same, but the charge for the extension or deferral agreement may not exceed the lesser of twenty-five dollars ($25) or 10 percent of the then unpaid balance of the contract. Such charge shall be in addition to any finance charges which accrue because such extended or deferred payments are received at a time other than as originally scheduled.

(d) An extension or deferral agreement may also provide for the payment by the buyer of the additional cost to the holder of the contract of premiums for continuing in force, until the end of such period of extension or deferral, any insurance coverages provided for in the contract, subject to the provisions of Section 1803.5.

(Amended by Stats. 1980, Ch. 1380, Sec. 17. Effective October 1, 1980.)



1807.2

The holder of a retail installment contract or contracts may, upon agreement in writing with the buyer, refinance the remaining amount owing on the contract or contracts by providing for a new schedule of installment payments. The holder may charge and contract for the payment of a refinance charge by the buyer and collect and receive the same, but such refinance charge shall be based upon the amount refinanced, plus any additional cost of insurance and of official fees incident to the refinancing, after the deduction of a refund credit in an amount equal to that to which the buyer would have been entitled under Section 1806.3 if he or she had prepaid in full his or her obligations under the contract or contracts. The agreement for refinancing may also provide for the payment by the buyer of the additional cost to the holder of the contract or contracts of premiums for continuing in force, until the maturity of the contract or contracts as refinanced, any insurance coverages provided for therein, subject to Section 1803.5. The refinancing agreement shall set forth:

(a) The amount of the existing outstanding balance to be refinanced, which consists of the remaining amount owing to be refinanced.

(b) The amount of any refund credit.

(c) The difference between subdivisions (a) and (b), which is the net outstanding balance to be refinanced.

(d) Any additional cost of insurance and of official fees to the buyer.

(e) The sum of subdivisions (c) and (d), which is the amount financed.

(f) The finance charge (1) as expressed as the annual percentage rate as defined in Regulation Z and (2) expressed in dollars.

(g) The number amount, and due dates or periods of payments scheduled to repay the indebtedness and the sum of those payments.

The items need not be stated in the sequence or order set forth above; additional items may be included to explain the computations made in determining the amount to be paid by the buyer. Where there is a consolidation of two or more contracts then Sections 1808.1 and 1808.2 shall apply. If the finance charge or any portion thereof is calculated on the 365-day basis, the amount of the finance charge shown pursuant to subdivision (f) shall be that amount which will be incurred by the buyer if all payments are received by the seller on their respective due dates.

(Amended (as amended by Stats. 1988, Ch. 479, Sec. 6) by Stats. 1991, Ch. 819, Sec. 9.)



1807.3

(a) If any payment, other than a deferred downpayment, under a contract or refinancing agreement is more than twice the amount of an otherwise regularly scheduled equal payment, the contract or refinancing agreement shall contain the following provision:

“The payment schedule contained in this contract requires that you make a balloon payment of

$(Amount of balloon payment) which is a payment of

more than double the amount of the regular payments. You have an absolute right to obtain a new payment schedule if you default in the payment of any balloon payment.”

(b) If the buyer defaults in the payment of any balloon payment, he or she shall be given an absolute right to obtain a new payment schedule. Unless agreed to by the buyer, the periodic payments under the new schedule shall not be substantially greater than the average of the preceding installments.

(Amended by Stats. 1981, Ch. 1075, Sec. 11. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)






ARTICLE 8 - Add-on Sales

1808.1

A retail installment contract, which otherwise conforms to the requirements of this chapter, may contain the provision that the seller may at his option add subsequent purchases made by the buyer to the contract, and that the total price of the goods or services covered by the contract shall be increased by the price of such additional goods or services, and that all finance charges and installment payments may at the seller’s option be increased proportionately, and that all terms and conditions of the contract shall apply equally to such additional goods or services. The contract may also provide that the goods purchased under the previous contract or contracts shall be security for the goods purchased under the subsequent contract but only until such time as the total of payments under the previous contract or contracts is fully paid.

(Amended by Stats. 1970, Ch. 546.)



1808.2

When a subsequent purchase is made, the entire amount of all payments made previous thereto shall be deemed to have been applied toward the payment of the previous deferred payment price or deferred payment prices. Each payment thereafter received shall be deemed to be allocated to all of the various deferred payment prices in the same proportion or ratio as the original cash sale prices of the various purchases bear to one another; where the amount of each installment payment is increased in connection with the subsequent purchase, the subsequent payments (at the seller’s election) may be deemed to be allocated as follows: an amount equal to the original payment to the previous deferred payment price, and an amount equal to the increase, to the subsequent deferred payment price. However, the amount of any initial or downpayment on the subsequent purchase shall be deemed to be allocated in its entirety to such purchase.

When a subsequent purchase under this section is made the seller shall deliver to the buyer, prior to the due date of the first installment, a memorandum which shall set forth the following:

(a) The names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer and a description of the goods and services sufficient to identify them. Services or multiple items of goods may be described in general terms and may be described in detail in a separate writing.

(b) The cash price of the goods, services and accessories which are the subject matter of the new retail installment sale.

(c) The amount of the buyer’s downpayment, itemizing the amounts paid in money and in goods and containing a brief description of the goods, if any, traded in.

(d) The difference between item (b) and item (c) which is the unpaid balance of cash price.

(e) The amount of the existing outstanding balance to be consolidated, which consists of the unpaid time balance or balances of the prior contract or contracts to be consolidated.

(f) The amount of any unearned finance charge, determined by deducting from the amount of item (e) any then unearned finance charge in an amount not less than the refund credit provided for in Article 6 (commencing with Section 1806.1) of this chapter (computed, however, without the allowance of any minimum earned finance charge).

(g) The difference between items (e) and (f), which is the net outstanding balance to be consolidated.

(h) The amount, if any, included for insurance, specifying the coverages.

(i) The amount, if any, of official fees.

(j) The unpaid balance, which is the sum of items (d), (g), (h) and (i).

(k) The finance charge (1) expressed as the annual percentage rate as defined in Regulation Z and (2) expressed in dollars, and computed in conformity with Section 1808.5.

(l) The number, amount, and due dates or periods of payment scheduled to repay the indebtedness and the sum of such payments.

(m) Any “balloon payments” as described in Section 1807.3.

The items need not be stated in the sequence or order set forth above; additional items may be included to explain the computations made in determining the amount to be paid by the buyer. If the finance charge or any portion thereof is calculated on the 365-day basis, the amount of the finance charge shown pursuant to item (k) shall be that amount which will be incurred by the buyer if all payments are received by the seller on their respective due dates.

(Amended by Stats. 1979, Ch. 805.)



1808.3

If a credit sale is one of a series of transactions made pursuant to an agreement providing for the addition of the amount financed plus the finance charge for the current sale to an existing outstanding balance, and the disclosures required under this article for the initial sale and each subsequent sale are delayed until some date prior to the date the first payment for that particular sale is due; and

(1) The customer has approved in writing both the annual percentage rate or rates and the method of treating any unearned finance charge on an existing outstanding balance in computing the finance charge or charges; and

(2) The seller retains no security interest in any property as to which he has received payments aggregating the amount of the sale price including any finance charges attributable thereto; then, for the purposes of this section, in the case of items purchased on different dates, the first purchased shall be deemed first paid for, and in the case of items purchased on the same date the lowest priced shall be deemed first paid for.

When a credit sale under this section is made, the seller shall deliver to the buyer, prior to the due date of the first installment, a memorandum which shall set forth the following:

(a) The names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer and a description of the goods and services sufficient to identify them. Services or multiple items of goods may be described in general terms and may be described in detail in a separate writing.

(b) The cash price of the goods, services and accessories which are the subject matter of the new retail installment sale.

(c) The amount of the buyer’s downpayment, itemizing the amounts paid in money and in goods and containing a brief description of the goods, if any, traded in.

(d) The difference between item (b) and item (c), which is the unpaid balance of cash price.

(e) The amount, if any, included for insurance, specifying the coverages.

(f) The amount, if any, of official fees.

(g) The amount financed, which is the sum of items (d), (e) and (f).

(h) The amount of the finance charge (1) expressed as the annual percentage rate as defined in Regulation Z and (2) expressed in dollars, which is to be computed in accordance with this chapter.

(i) The deferred payment price, which is the sum of the amounts determined under items (b), (e), (f) and (h).

(j) The previous balance, which is the amount owing on prior purchases.

(k) The number, amount, and due dates or periods of payments scheduled to repay the indebtedness and the sum of such payments.

(l) Any “balloon payments,” as described in Section 1807.3.

The items need not be stated in the sequence or order set forth above; additional items may be included to explain the computations made in determining the amount to be paid by the buyer. If the finance charge or any portion thereof is calculated on the 365-day basis, the amount of the finance charge shown pursuant to item (h) shall be that amount which will be incurred by the buyer if all payments are received by the seller on their respective due dates.

(Amended by Stats. 1979, Ch. 805.)



1808.4

Until the seller delivers to the buyer the memorandum as provided in Sections 1808.2 and 1808.3, the buyer shall be obligated to pay only the cash price of the subsequent purchase.

(Amended by Stats. 1970, Ch. 546.)



1808.5

Subject to the other provisions of Article 5 (commencing with Section 1805.1), the finance charge to be included in a consolidated total of payments under subdivision (

l) of Section 1808.2 shall be determined by applying the finance charge at the applicable rate to the unpaid balance under subdivision (j) of Section 1808.2, for the period from the date of the consolidation to and including the date when the final installment of the consolidated total is payable.

(Amended (as amended by Stats. 1988, Ch. 479, Sec. 7) by Stats. 1991, Ch. 819, Sec. 11.)






ARTICLE 9 - Terms of Purchase by Financing Agency

1809.1

Notwithstanding any contrary provision of this title a financing agency may purchase a retail installment contract or installment account from a seller on such terms and conditions and for such price as may be mutually agreed upon. No filing of notice or of the assignment, no notice to the buyer of the assignment, and no requirement that the seller be deprived of dominion over payments upon the contract or installment account or over the goods if repossessed by the seller, shall be necessary to the validity of a written assignment of a contract or installment account as against creditors, subsequent purchasers, pledgees, mortgagees or encumbrancers of the seller, except as may otherwise be required by law.

(Added by Stats. 1959, Ch. 201.)






ARTICLE 10 - Retail Installment Accounts

1810

For the purposes of this article, a retail installment account agreement shall be deemed to be accepted by the buyer if (1) the buyer signs the agreement, including signing an application containing the terms of the agreement, or (2) the account is used by the buyer or a person who has been authorized by the buyer to use the account, and the buyer has been notified in writing that the use of the credit card will mean that the agreement has been accepted by the buyer. The agreement shall not become effective unless and until the buyer has been given or provided with the disclosures required pursuant to Section 1810.1, and has accepted the agreement as provided in this section. A subsequent change in any term of the agreement shall not become effective until the seller has given notice of the change and complies with the provisions of subdivision (d) of Section 1810.3.

(Added by Stats. 1995, Ch. 566, Sec. 1. Effective January 1, 1996.)



1810.1

Notwithstanding any other provisions of this article to the contrary, before the first transaction is made on any retail installment account, the seller shall disclose to the buyer in a single written statement, which the buyer may retain, in terminology consistent with the requirements of Section 1810.3, each of the following items, to the extent applicable:

(a) The conditions under which a finance charge may be imposed, including an explanation of the time period, if any, within which any credit extended may be paid without incurring a finance charge.

(b) The method of determining the balance upon which a finance charge may be imposed.

(c) The method of determining the amount of the finance charge, including the method of determining any minimum, charge which may be imposed as a finance charge.

(d) Where one or more periodic rates may be used to compute the finance charge, each such rate, the range of balances to which it is applicable, and the corresponding annual percentage rate determined by multiplying the periodic rate by the number of periods in a year.

(e) The conditions under which any other charges may be imposed, and the method by which they will be determined.

(f) The conditions under which the creditor may retain or acquire any security interest in any property to secure the payment of any credit extended on the account, and a description or identification of the type of the interest or interests which may be so retained, or acquired.

(g) The minimum periodic payment required.

In addition to the penalties provided under Article 12.2 (commencing with Section 1812.6) of this chapter, until the seller delivers the written statement required by this section, the buyer shall be obligated to pay only the cash price of the goods or services.

(Amended by Stats. 1970, Ch. 546, Sec. 29.5.)



1810.2

Subject to the other provisions of this article, the seller or holder of a retail installment account may charge, receive and collect a finance charge as disclosed to the buyer pursuant to Section 1810.3.

(Amended (as amended by Stats. 1988, Ch. 479, Sec. 9) by Stats. 1991, Ch. 819, Sec. 14.)



1810.3

(a) Except in the case of an account which the seller deems to be uncollectible or with respect to which delinquency collection procedures have been instituted, the seller of any retail installment account shall mail or deliver to the buyer for each billing cycle at the end of which there is an outstanding debit balance in excess of one dollar ($1) in that account or with respect to which a finance charge is imposed, a statement or statements which the buyer may retain, setting forth in accordance with subdivision (c) each of the following items to the extent applicable:

(1) The outstanding balance in the account at the beginning of the billing cycle, using the term “previous balance.”

(2) The amount and date of each extension of credit or the date the extension of credit is debited to the account during the billing cycle and, unless previously furnished, a brief identification of any goods or services purchased or other extension of credit.

(3) The total amounts credited to the account during the billing cycle for payments, using the term “payment,” and for other credits, including returns, rebates of finance charges, and adjustments, using the term “credits,” and unless previously furnished, a brief identification of each of the items included in the other credits.

(4) The amount of any finance charge, using the term “finance charge,” debited to the account during the billing cycle, itemized and identified to show the amounts, if any, due to the application of periodic rates and the amount of any other charge included in the finance charge, such as a minimum charge, using appropriate descriptive terminology.

(5) Each periodic rate, using the term “periodic rate” (or “rates”), that may be used to compute the finance charge (whether or not applied during the billing cycle), and the range of balances to which it is applicable.

(6) The balance on which the finance charge was computed, and a statement of how that balance was determined. If any balance is determined without first deducting all credits during the billing cycle, that fact and the amount of the credits shall also be disclosed.

(7) The closing date of the billing cycle and the outstanding balance in the account on that date, using the term “new balance,” accompanied by the statement of the date by which, or the period, if any, within which, payment must be made to avoid additional finance charges.

(b) The seller shall mail or deliver the statements required by subdivision (a) at least 14 days prior to any date or the end of any time period required to be disclosed under paragraph (7) of subdivision (a) in order for the consumer to avoid an additional finance or other charge. A seller that fails to meet this requirement shall not collect any finance or other charges imposed as a result of the failure.

(c) The disclosures required by subdivision (a) may be made on the face of the periodic statement or on its reverse side. In addition, the disclosures required by subdivision (a) may be made on the periodic statement supplemented by separate statement forms if they are enclosed together and delivered to the customer at the same time and if all of the following conditions are met:

(1) The disclosures required by paragraph (1) of subdivision (a) shall appear on the face of the periodic statement. If the amounts and dates of the charges and credits required to be disclosed under paragraphs (2) and (3) of subdivision (a) are not itemized on the face or reverse side of the periodic statement, they shall be disclosed on a separate statement or separate slips which shall accompany the periodic statement and identify each charge and credit and show the date and amount thereof. Identification of goods or services purchased may be made on an accompanying slip or by symbol relating to an identification list printed on the statement. If the disclosures required under paragraph (4) of subdivision (a) are not itemized on the face or reverse side of the periodic statement, they shall be disclosed on a separate statement which shall accompany the periodic statement.

(2) The disclosures required by paragraph (5) of subdivision (a) and a reference to the amounts required to be disclosed under paragraphs (4) and (6) of subdivision (a), if not disclosed together on the face or the reverse side of the periodic statement, shall appear together on the face of a single supplemental statement which shall accompany the periodic statement.

(3) The face of the periodic statement shall contain one of the following notices, as applicable: “NOTICE: See reverse side for important information” or “NOTICE: See accompanying statement(s) for important information” or “NOTICE: See reverse side and accompanying statement(s) for important information.”

(4) The disclosures shall not be separated so as to confuse or mislead the customer, or to obscure or detract attention from the information required to be disclosed.

(d) If any change is to be made in terms of a retail installment account previously disclosed to the buyer, the seller shall mail or deliver to the buyer written disclosure of the proposed change not less than 30 days prior to the effective date of the change or 30 days prior to the beginning of the billing cycle within which the change will become effective, whichever is the earlier date. When the change involves a reduction of any component of a finance charge or other charge, the notice shall be sufficient if it appears on or accompanies the periodic statements mailed or delivered to buyers receiving periodic statements in the ordinary course of business. When the change involves an increase in any component of a finance charge, as defined in Section 1802.10, or involves a change in a charge permitted by Section 1810.4 or a change in the attorney’s fee provision in the agreement pursuant to Section 1810.4, the change shall be effective only with respect to purchases made on or after the effective date of the change.

(e) (1) If any outstanding credit balance in excess of one dollar ($1) exists in a retail installment account, the seller shall mail or deliver to the buyer at the end of the billing cycle in which the credit balance is created either of the following:

(A) A cash refund in the amount of the outstanding credit.

(B) A statement setting forth the credit balance, and thereafter shall mail or deliver to the buyer a statement setting forth the credit balance no fewer than two additional times during the six-month period following creation of the credit balance.

(2) If the credit balance exists for a period of 90 days, the seller shall, at his or her option, do either of the following:

(A) Notify the buyer of his or her right to request and receive a cash refund in the amount of the outstanding credit balance in two successive statements covering, respectively, each of the two successive billing cycles immediately following the 90-day period. The notice is to be accomplished by a clear and conspicuous disclosure on or enclosed with each of the two successive statements, each of which shall be accompanied by a self-addressed return envelope. The disclosure shall contain the following information and may be in the following form:

“We owe you ____. Your credit balance will be refunded on request. If you don’t request a refund, six months from the first appearance of a “credit balance” on your bill, your credit balance will be refunded automatically.

“If your credit balance is $1.00 or less, it will not be refunded unless requested, and after 6 months, it will not be credited against future purchases.

“You may obtain a refund of your credit balance by mail by presenting your statement at our store or by returning the top half of your statement in the enclosed envelope.”

If between the sending of the first notice and the sending of the second notice required by this subparagraph, the outstanding credit balance is refunded to the buyer or otherwise disposed of, the sending of the second notice shall not be required.

(B) Refund to the buyer the outstanding credit balance at any time after the credit balance is created in the buyer’s account and prior to the date by which the first notice of the outstanding balance would have been sent had the seller elected to proceed under subparagraph (A).

(f) (1) If a retail installment account with an outstanding credit balance in excess of one dollar ($1) which has been determined to be correct by the seller is dormant for a period of 180 days after the credit balance is created in the buyer’s account, the seller shall mail or deliver a refund in the amount of the outstanding credit balance to the buyer at the buyer’s last known address.

(2) If any refund is returned to the seller with a notification to the effect that the addressee is not located at the address to which it was sent, the seller shall make one remailing of the refund with an address correction request, and shall mail the refund to the corrected address, if it is obtained.

(3) If the refund reflecting an outstanding credit balance in excess of twenty-five dollars ($25) is again returned, the seller shall reinstate the full amount of the outstanding credit balance on the buyer’s account to be retained and credited against future purchases for one year from the date on which the remailed refund was returned. The seller may continue to attempt to obtain a current mailing address for the buyer by whatever means the seller deems appropriate. Except as provided in subdivision (g), the seller shall not be required to take any further action with respect to sending any statement of the credit balance or otherwise with respect to the credit balance, unless the buyer of the account thereafter requests a refund of the credit balance, in which event the seller shall either make the refund or provide a written explanation as provided in paragraph (5) of this subdivision.

(4) If a remailed refund reflecting an outstanding credit balance of twenty-five dollars ($25) or less is again returned, the seller, except as provided in subdivision (g), shall not be required to take any further action with respect to sending any statement of the credit balance to the buyer or otherwise with respect to the credit balance, unless the buyer of the account thereafter requests a refund of the credit balance, in which event the seller shall either make the refund or provide a written explanation as provided in paragraph (5) of this subdivision.

(5) If a buyer requests, in person or by mail, a refund of a credit balance in any amount which has been reflected at any time on the buyer’s account, the seller shall, within 30 days of receipt of the request, either refund the amount requested, or furnish the customer with a written explanation, with supporting documentation when available, of the reasons for refusing to refund the amount requested.

(6) If a buyer, in writing, requests a seller to retain an outstanding credit balance on his or her account, the seller shall not be required to give notification as otherwise required by subdivisions (e) and (f).

(g) If an outstanding credit balance remains unrefundable for three years from the date it was created in the buyer’s account, then the amount of the buyer’s outstanding credit balance shall escheat to the state as property included within Section 1520 of the Code of Civil Procedure. Those funds shall be paid or delivered to the Controller, and may thereafter be claimed, as specified in Chapter 7 (commencing with Section 1500) of Title 10 of Part 4 of the Code of Civil Procedure.

(h) For the purposes of this section, an outstanding credit balance is created at the end of the billing cycle in which the credit balance is first recorded on a buyer’s account and is created anew at the end of the billing cycle in which the recorded amount of an existing credit balance is changed because of the buyer’s use of his or her account.

(Amended by Stats. 1996, Ch. 762, Sec. 1. Effective January 1, 1997.)



1810.4

The finance charge shall include all charges incident to investigating and making the retail installment account. No fee, expense, delinquency, collection, or other charge whatsoever shall be taken, received, reserved, or contracted by the seller or holder of a retail installment account except as provided in this section. A seller may, however, in an agreement which is accepted by the buyer and of which a copy is given or furnished to the buyer provide for the payment of attorney’s fees and costs in conformity with Article 11 (commencing with Section 1811.1). Any subsequent change in any term of the agreement shall not become effective until the seller has given notice of the change and complies with the provisions of subdivision (d) of Section 1810.3. When credit cards are issued in connection with a retail installment account, the seller, either in the agreement or after giving the notice required by subdivision (d) of Section 1810.3, may require the payment of an annual fee of not more than fifteen dollars ($15) for membership in the credit card plan, which fee shall not be deemed a finance charge or interest for any purpose of the law.

The seller or holder of a retail installment account may charge and collect a fee not to exceed fifteen dollars ($15) for the return by a depository institution of a dishonored check, negotiable order of withdrawal, or share draft issued in connection with the retail installment account. The fee is not included in charges as defined in this chapter or in determining the applicable charges which may be made under this chapter.

(Amended by Stats. 1995, Ch. 566, Sec. 3. Effective January 1, 1996.)



1810.5

If the cost of any insurance is to be separately charged to the buyer, there shall be an agreement to this effect, signed by both the buyer and the seller, a copy of which shall be given or furnished to the buyer. Such agreement shall state whether the insurance is to be procured by the buyer or the seller or holder. If the insurance is to be procured by the seller or holder, the seller or holder shall comply with the provisions of Section 1803.5.

(Added by renumbering Section 1810.7 by Stats. 1969, Ch. 625.)



1810.6

Nothing in this article prohibits the execution of an agreement between a buyer and seller whereby the seller retains a security interest in goods sold to the buyer until full payment therefor has been made. For purposes of release of the security interests, in the case of goods or services purchased on different dates, the first purchased shall be deemed first paid for, and in the case of goods or services purchased on the same date, the lowest priced shall be deemed first paid for, and all amounts allocated to payment of these goods or services shall be applied to accomplish that result. However, any downpayment on a specific purchase shall be deemed to be allocated in its entirety to such purchase.

(Amended by Stats. 1981, Ch. 26, Sec. 3. Effective April 30, 1981.)



1810.7

No retail installment account shall require or entail the execution of any note or series of notes by the buyer which when separately negotiated will cut off as to third parties any right of action or defense which the buyer may have against the seller.

(Added by renumbering Section 1810.9 by Stats. 1969, Ch. 625.)



1810.8

The provisions of Sections 1806.1 and 1806.4 shall be applicable to retail installment accounts.

(Added by renumbering Section 1810.10 by Stats. 1969, Ch. 625.)



1810.10

(a) Notwithstanding the provision of any contract to the contrary, except as provided in subdivision (b) or (c), no retail seller shall assess any finance charge against the outstanding balance for goods purchased under a retail installment account until the goods are in the buyer’s possession.

(b) A finance charge may be assessed against the outstanding balance for such undelivered goods, as follows:

(1) From the date when such goods are available for pickup by the buyer and the buyer is notified of their availability, or

(2) From the date of purchase, when such goods are delivered or available for pickup by the buyer within 10 days of the date of purchase.

(c) In the case of a home improvement contract as defined in Section 7151.2 of the Business and Professions Code, a finance charge may be assessed against the amount financed from the approximate date of commencement of the work as set forth in the home improvement contract.

(Amended by Stats. 1979, Ch. 1000.)



1810.11

The buyer may request, not more frequently than once a year, that the seller inform the buyer of the total amount of finance charges assessed on the account during the preceding calendar year and the seller shall provide that information to the buyer within 30 days of receiving the request, without charge.

If the buyer’s request for the information is made in writing, the seller shall provide the information in writing, provided, however, that if the seller is required to furnish the buyer with a periodic billing or periodic statement of account or furnishes the billing or statement of account, the requested statement of finance charges may be furnished along with the periodic billing or periodic statement of account.

“Seller,” for the purposes of this section, means a person engaged in the business of selling goods or furnishing services to retail buyers whose annual sales pursuant to retail installment accounts in California have exceeded one hundred fifty million dollars ($150,000,000) in the seller’s last two consecutive years.

(Repealed and added by Stats. 1995, Ch. 693, Sec. 2. Effective January 1, 1996.)



1810.12

(a) Notwithstanding Section 1810.4, a seller or holder of a retail installment account may, subject to subdivision (d) of Section 1810.3, provide that for each installment in default the buyer shall pay a delinquency charge not in excess of one of the following amounts:

(1) For a period in default of not less than 10 days, an amount not in excess of ten dollars ($10).

(2) For a period in default of not less than 15 days, an amount not in excess of fifteen dollars ($15).

(b) Only one delinquency charge may be collected on any installment regardless of the period during which it remains in default. No delinquency charge shall be imposed for any default of payment on any payment due prior to the mailing or delivery to the buyer of the written disclosure concerning the delinquency charge provided by the seller or holder of a retail installment account pursuant to subdivision (d) of Section 1810.3. Payments timely received by the seller under a written extension or deferral agreement shall not be subject to any delinquency charge. The agreement may also provide for payment of any actual and reasonable costs of collection occasioned by removal of the goods from the state without written permission of the holder, or by the failure of the buyer to notify the holder of any change of residence, or by the failure of the buyer to communicate with the holder for a period of 45 days after any default in making payments due under the agreement.

(c) Notwithstanding subdivision (b) of Section 1810.3, the seller or holder of a retail installment account shall provide a minimum of 20 days between the monthly billing date and the date upon which the minimum payment is due, exclusive of the applicable grace period provided in subdivision (a).

(Amended by Stats. 1996, Ch. 301, Sec. 2. Effective January 1, 1997.)






ARTICLE 10.5 - Retail Installment Account Credit Card Periodic Rate Disclosures

1810.20

This article shall be known and may be cited as the “Areias Retail Installment Account Full Disclosure Act of 1986.”

(Amended by Stats. 2000, Ch. 375, Sec. 6. Effective January 1, 2001.)



1810.21

(a) Any application form or preapproved written solicitation for a credit card issued in connection with a retail installment account that is mailed on or after October 1, 1987, to a retail buyer residing in this state by or on behalf of a retail seller, whether or not the retail seller is located in this state, other than an application form or solicitation included in a magazine, newspaper, or other publication distributed by someone other than the retail seller, shall contain or be accompanied by either of the following disclosures:

(1) A disclosure of each of the following, if applicable:

(A) Any periodic rate or rates that will be used to determine the finance charge imposed on the balance due under the terms of a retail installment account, expressed as an annual percentage rate or rates.

(B) Any membership or participation fee that will be imposed for availability of a retail installment account in connection with which a credit card is issued expressed as an annualized amount.

(C) If the retail seller provides a period during which the retail buyer may repay the full balance reflected on a billing statement that is attributable to purchases of goods or services from the retail seller without the imposition of additional finance charges, the retail seller shall either disclose the minimum number of days of that period, calculated from the closing date of the prior billing cycle to the date designated in the billing statement sent to the retail buyer as the date by which that payment must be received to avoid additional finance charges, or describe the manner in which the period is calculated. For purposes of this section, the period shall be referred to as the “free period” or “free-ride period.” If the retail seller does not provide this period for purchases, the disclosure shall so indicate.

(2) A disclosure that satisfies the initial disclosure statement requirements of Regulation Z (12 C.F.R. 226.6).

(b) In the event that an unsolicited application form is mailed or otherwise delivered to retail buyers in more than one state, the requirements of subdivision (a) shall be satisfied if on the application form or the soliciting material there is a notice that credit terms may vary from state to state and that provides either the disclosures required by subdivision (a) or an address or phone number for the customer to use to obtain the disclosure. The notice shall be in boldface type no smaller than the largest type used in the narrative portion, excluding headlines, of the material soliciting the application. Any person responding to the notice shall be given the disclosures required by subdivision (a).

(c) A retail seller need not present the disclosures required by paragraph (1) of subdivision (a) in chart form or use any specific terminology, except as expressly provided in this section. The following chart shall not be construed in any way as a standard by which to determine whether a retail seller who elects not to use the chart has provided the required disclosures in a manner which satisfies paragraph (1) of subdivision (a). However, disclosures shall be conclusively presumed to satisfy the requirements of paragraph (1) of subdivision (a) if a chart with captions substantially as follows is completed with the applicable terms offered by the retail seller, or if the retail seller presents the applicable terms in tabular, list, or narrative format using terminology substantially similar to the captions included in the following chart:

THE FOLLOWING INFORMATION IS PROVIDED PURSUANT TO THE
AREIAS RETAIL INSTALLMENT ACCOUNT FULL DISCLOSURE ACT
OF 1986:
CREDIT CARD TERMS VARY AMONG RETAIL SELLERS—SELECTED
TERMS FOR PURCHASES UNDER THIS RETAIL INSTALLMENT
ACCOUNT ARE SET OUT BELOW

PERIODIC

RATES

_____ (as APRs) _____

ANNUAL

_____ FEES _____

FREE–RIDE

_____ PERIOD _____

_____

(d) For purposes of this section, “Regulation Z” has the meaning attributed to it under Section 1802.18, and all of the terms used in this section have the same meaning as attributed to them in federal Regulation Z (12 C.F.R. 226.1 et seq.).

(e) Nothing in this section shall be deemed or construed to prohibit a retail seller from disclosing additional terms, conditions, or information, whether or not relating to the disclosures required under this section, in conjunction with the disclosures required by this section. Notwithstanding subdivision (g) of Section 1748.11, a retail seller that complies with the requirements of Section 1748.11 shall be deemed to have complied with the requirements of this section.

(f) If a retail seller is required under federal law to make any disclosure of the terms applicable to a retail installment account in connection with application forms or solicitations, the retail seller shall be deemed to have complied with the requirements of paragraph (1) of subdivision (a) with respect to those application forms or solicitations if the retail seller complies with the federal disclosure requirement.

(g) If the disclosure required by this section does not otherwise appear on an application form or an accompanying retail installment agreement distributed in this state on or after October 1, 1987, other than by mail, the application form shall include a statement in substantially the following form:

“If you wish to receive disclosure of the terms of this retail installment account, pursuant to the Areias Retail Installment Account Full Disclosure Act of 1986, check here and return to the address on this form.”

A box shall be printed in or next to this statement for placing such a checkmark.

(h) This article does not apply to (1) any application form or preapproved written solicitation for a retail installment account credit card where the credit to be extended will be secured by a lien on real or personal property, or both real and personal property, (2) any application form or written solicitation that invites a person or persons to apply for a retail installment account credit card and which is included as part of a catalog which is sent to one or more persons by a creditor in order to facilitate a credit sale of goods offered in the catalog, (3) any advertisement which does not invite, directly or indirectly, an application for a retail installment account credit card, and (4) any application form or written advertisement included in a magazine, newspaper, or other publication distributed in more than one state by someone other than the creditor.

(Amended by Stats. 2001, Ch. 159, Sec. 34. Effective January 1, 2002.)






ARTICLE 11 - Attorney’s Fees and Court Costs

1811.1

Reasonable attorney’s fees and costs shall be awarded to the prevailing party in any action on a contract or installment account subject to the provisions of this chapter regardless of whether such action is instituted by the seller, holder or buyer. Where the defendant alleges in his answer that he tendered to the plaintiff the full amount to which he was entitled, and thereupon deposits in court, for the plaintiff, the amount so tendered, and the allegation is found to be true, then the defendant is deemed to be a prevailing party within the meaning of this article.

(Amended by Stats. 1961, Ch. 1214.)






ARTICLE 12.1 - Repossession and Resale

1812.2

In the event of any default by the buyer in the performance of his obligations under a contract or installment account, the holder, pursuant to any rights granted therein, may proceed to recover judgment for the balance due without retaking the goods, or he may retake the goods and proceed as hereinafter provided. If he retakes the goods, he shall, within 10 days, give notice to the buyer of his intention to sell the goods at public sale or give notice to the buyer of his intention to retain the goods in satisfaction of the balance due. The notice must state the amount of the overdue payments, that the buyer must pay, if he pays within 10 days of the notice, in order to redeem the goods. In either case the buyer shall have an absolute right to redeem the goods within 10 days after the notice is given by paying or tendering the amount owing under the contract. If the holder gives notice of election to sell the goods the buyer shall also have the absolute right to redeem the goods at any time before sale by paying or tendering the amounts specified above and also any expense reasonably incurred by the seller or holder in good faith in repairing, reconditioning the goods or preparing them for sale. If the holder gives notice of his intention to retain the goods in satisfaction of the indebtedness he shall be deemed to have done so at the end of the 10-day period if the goods are not redeemed; at the time the notice is given, the holder shall furnish the buyer a written statement of the sum due under the contract and the expenses provided for in this section. For failure to render such a statement the holder shall forfeit to the buyer ten dollars ($10) and also be liable to him for all damages suffered because of such failure.

(Amended by Stats. 1963, Ch. 1952.)



1812.3

The notice provided for in Section 1812.2 shall be given to the buyer and any other person liable by causing it to be delivered personally or to be deposited in the United States mail addressed to the buyer or to such other person at his last known address and shall advise the buyer or such other person of his right to redeem as provided for in Section 1812.2. If the holder determines to sell the goods at public sale he shall give notice of the time and place of sale at least 10 days before the date of sale by delivering a copy of the notice personally to the buyer or other person liable or depositing the same in the United States mail addressed to the buyer or such other person at his last known address.

(Amended by Stats. 1961, Ch. 1214.)



1812.4

The proceeds of a resale shall be applied (1) to the payment of the expenses thereof, (2) to the payment of any expenses of retaking, including reasonable attorney’s fees actually incurred, and of any expenses of keeping, storing, repairing, reconditioning or preparing the goods for sale to which the holder may be entitled, (3) to the satisfaction of the balance due under the contract. Any sum remaining after the satisfaction of such claims shall be paid to the buyer.

(Added by Stats. 1959, Ch. 201.)



1812.5

If the proceeds of the sale are not sufficient to cover items (1), (2) and (3) of Section 1812.4, the holder may not recover the deficiency from the buyer or from anyone who has succeeded to the obligations of the buyer.

(Amended by Stats. 1963, Ch. 1952.)






ARTICLE 12.2 - Penalties

1812.6

Any person who shall willfully violate any provision of this chapter shall be guilty of a misdemeanor.

(Added by Stats. 1959, Ch. 201.)



1812.7

In case of failure by any person to comply with the provisions of this chapter, such person or any person who acquires a contract or installment account with knowledge of such noncompliance is barred from recovery of any finance charge or of any delinquency, collection, extension, deferral or refinance charge imposed in connection with such contract or installment account and the buyer shall have the right to recover from such person an amount equal to any of such charges paid by the buyer.

(Amended by Stats. 1970, Ch. 546.)



1812.8

Notwithstanding the provisions of this article, any failure to comply with any provision of this chapter may be corrected by the holder in accordance with the provisions of this section, provided that a willful violation may not be corrected, and a correction which will increase the amount owed by the buyer or the amount of any payment shall not be effective unless the buyer concurs in writing to the correction. If a violation is corrected by the holder in accordance with the provisions of this section, neither the seller nor the holder shall be subject to any penalty under this article. The correction shall be made by delivery to the buyer of a corrected copy of the contract within 30 days of the execution of the original contract by the buyer. Any amount improperly collected from the buyer shall be credited against the indebtedness evidenced by the contract.

(Amended by Stats. 1961, Ch. 1214.)



1812.9

In any case in which a person willfully violates any provision of this chapter in connection with the imposition, computation or disclosures of or relating to a finance charge on a consolidated total of two or more contracts under the provisions of Article 8 (commencing with Section 1808.1) of this chapter, the buyer may recover from such person an amount equal to three times the total of the finance charges and any delinquency, collection, extension, deferral or refinance charges imposed, contracted for or received on all contracts included in the consolidated total and the seller shall be barred from the recovery of any such charges.

(Amended by Stats. 1970, Ch. 546.)






ARTICLE 12.3 - Actions

1812.10

(a) An action on a contract or installment account under this chapter shall be tried in the superior court in the county where the contract was in fact signed by the buyer, where the buyer resided at the time the contract was entered into, where the buyer resides at the commencement of the action, or where the goods purchased pursuant to the contract have been so affixed to real property as to become a part of that real property.

(b) In the superior court designated as the proper court in subdivision (a), the proper court location for trial of an action under this chapter is the location where the court tries that type of action that is nearest or most accessible to where the contract was in fact signed by the buyer, where the buyer resided at the time the contract was entered into, where the buyer resides at the commencement of the action, or where the goods purchased pursuant to the contract have been so affixed to real property as to become a part of that real property. Otherwise, any location of the superior court designated as the proper court in subdivision (a) is the proper court location for the trial of the action. The court may specify by local rule the nearest or most accessible court location where the court tries that type of case.

(c) In any action subject to this section, concurrently with the filing of the complaint, the plaintiff shall file an affidavit stating facts showing that the action has been commenced in a superior court and court location described in this section as a proper place for the trial of the action. Those facts may be stated in a verified complaint and shall not be stated on information or belief. When that affidavit is filed with the complaint, a copy thereof shall be served with the summons. If a plaintiff fails to file the affidavit or state facts in a verified complaint required by this section, no further proceedings may occur, but the court shall, upon its own motion or upon motion of any party, dismiss the action without prejudice. The court may, on terms that are just, permit the affidavit to be filed subsequent to the filing of the complaint and a copy of the affidavit shall be served on the defendant. The time to answer or otherwise plead shall date from that service.

(Amended by Stats. 2002, Ch. 806, Sec. 1. Effective January 1, 2003.)






ARTICLE 12.4 - Financing Retail Purchases

1812.20

Notwithstanding Section 1801.6, no person shall require a purchaser of goods or services to obtain financing from any particular source. Any person who violates this section shall be subject to the penalty provided in Section 1812.6.

(Added by Stats. 1979, Ch. 1151.)









CHAPTER 2 - Credit Transactions Regarding Women

1812.30

(a) No person, regardless of marital status, shall be denied credit in his or her own name if the earnings and other property over which he or she has management and control are such that a person of the opposite sex managing and controlling the same amount of earnings and other property would receive credit.

(b) No person, regardless of marital status, managing and controlling earnings and other property shall be offered credit on terms less favorable than those offered to a person of the opposite sex seeking the same type of credit and managing and controlling the same amount of earnings and other property.

(c) No unmarried person shall be denied credit if his or her earnings and other property are such that a married person managing and controlling the same amount of earnings and other property would receive credit.

(d) No unmarried person shall be offered credit on terms less favorable than those offered to a married person managing and controlling the same amount of earnings and other property.

(e) For accounts established after January 1, 1977 or for accounts in existence on January 1, 1977 where information on that account is received after January 1, 1977, a credit reporting agency which in its normal course of business receives information on joint credit accounts identifying the persons responsible for such accounts, or receives information which reflects the participation of both spouses, shall: (1) at the time such information is received file such information separately under the names of each person or spouse, or file such information in another manner which would enable either person or spouse to automatically gain access to the credit history without having in any way to list or refer to the name of the other person, and (2) provide access to all information about the account in the name of each person or spouse.

(f) For all accounts established prior to January 1, 1977, a credit reporting agency shall at any time upon the written or personal request of a person who is or has been married, verify the contractual liability, liability by operation of law, or authorized use by such person, of joint credit accounts appearing in the file of the person’s spouse or former spouse, and, if applicable, shall file such information separately and thereafter continue to do so under the names of each person responsible for the joint account or in another manner which would enable either person responsible for the joint account to automatically gain access to the credit history without having in any way to list or refer to the name of the other person.

(g) For the purposes of this chapter “credit” means obtainment of money, property, labor, or services on a deferred-payment basis.

(h) For the purposes of this chapter, earnings shall include, but not be limited to, spousal, family, and child support payments, pensions, social security, disability or survivorship benefits. Spousal, family, and child support payments shall be considered in the same manner as earnings from salary, wages, or other sources where the payments are received pursuant to a written agreement or court decree to the extent that the reliability of such payments is established. The factors which a creditor may consider in evaluating the reliability of such payments are the length of time payments have been received; the regularity of receipt; and whether full or partial payments have been made.

(i) Nothing in this chapter shall be construed to prohibit a person from: (1) utilizing an evaluation of the reliability of earnings provided that such an evaluation is applied to persons without regard to their sex or marital status; or (2) inquiring into and utilizing an evaluation of the obligations for which community property is liable pursuant to the Family Code for the sole purpose of determining the creditor’s rights and remedies with respect to the particular extension of credit, provided that such is done with respect to all applicants without regard to their sex; or (3) utilizing any other relevant factors or methods in determining whether to extend credit to an applicant provided that such factors or methods are applicable to all applicants without regard to their sex or marital status. For the purpose of this subdivision, the fact that an applicant is of childbearing age is not a relevant factor.

(j) Credit applications for the obtainment of money, goods, labor, or services shall clearly specify that the applicant, if married, may apply for a separate account.

(Amended by Stats. 1992, Ch. 163, Sec. 11. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



1812.31

(a) Whoever violates Section 1812.30 shall be liable to the aggrieved person in an amount equal to the sum of any actual damages sustained by such person acting either in an individual capacity or as a representative of a class.

(b) Whoever violates Section 1812.30 shall be liable to the aggrieved person for punitive damages in an amount not greater than ten thousand dollars ($10,000), as determined by the court, in addition to any actual damages provided in subdivision (a); provided, however, that in pursuing the recovery allowed under this subdivision, the aggrieved person may proceed only in an individual capacity and not as a representative of a class.

(c) Notwithstanding subdivision (b), whoever violates Section 1812.30 may be liable for punitive damages in the case of a class action in such amount as the court may allow, except that as to each member of the class no minimum recovery shall be applicable, and the total recovery in such action shall not exceed the lesser of one hundred thousand dollars ($100,000) or one percent (1%) of the net worth of the creditor. In determining the amount of the award in any class action, the court shall consider, among other relevant factors, the amount of any actual damages awarded, the frequency and persistence of violations, the resources of the creditor, the number of persons adversely affected, and the extent to which the creditor’s violation was intentional.

(Amended by Stats. 1975, Ch. 332.)



1812.32

Any person, corporation, firm, partnership, joint stock company, or any other association or organization which violates or proposes to violate this chapter may be enjoined by any court of competent jurisdiction. Actions for injunction under this section may be prosecuted by the Attorney General or any district attorney, county counsel, city attorney, or city prosecutor in this state in the name of the people of the State of California or by any person denied credit or offered credit in violation of Section 1812.30.

(Added by Stats. 1975, Ch. 332.)



1812.33

(a) Any person who intentionally violates any injunction issued pursuant to this chapter shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each day that such person violates the injunction.

(b) The civil penalty prescribed by this section shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General or by any district attorney, county counsel, or city attorney in any court of competent jurisdiction. An action brought pursuant to this section to recover such civil penalties shall take special precedence over all civil matters on the calendar of the court except those matters to which equal precedence on the calendar is granted by law.

(c) If such an action is brought by the Attorney General, one-half of the penalty collected pursuant to this section shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the State Treasurer. If brought by a district attorney or county counsel, the entire amount of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county in which the judgment was entered and one-half to the city.

(Added by Stats. 1975, Ch. 332.)



1812.34

Any person denied credit or offered credit in violation of Section 1812.30 who brings an action pursuant to Section 1812.31 or 1812.32 of this code may petition the court for award of costs and reasonable attorney’s fees which the court shall award if the action is successful.

(Added by Stats. 1975, Ch. 332.)



1812.35

Any action commenced pursuant to Section 1812.31 shall be commenced within two years from the date on which the person is denied credit or is offered credit in violation of Section 1812.30.

(Added by Stats. 1975, Ch. 332.)









TITLE 2.4 - CONTRACTS FOR DANCE STUDIO LESSONS AND OTHER SERVICES

1812.50

(a) The Legislature finds that there exists in connection with a substantial number of contracts for dance studio lessons and other services, sales practices, and business and financing methods which have worked a fraud, deceit, imposition, and financial hardship upon the people of this state; that existing legal remedies are inadequate to correct these abuses; that the dance studio industry has a significant impact upon the economy and well-being of this state and its local communities; and that the provisions of this title relating to these contracts are necessary for the public welfare.

(b) The Legislature declares that the purpose of this title is to safeguard the public against fraud, deceit, imposition, and financial hardship, and to foster and encourage competition, fair dealing, and prosperity in the field of dance studio lessons and other services by prohibiting or restricting false or misleading advertising, onerous contract terms, harmful financial practices, and other unfair, dishonest, deceptive, destructive, unscrupulous, fraudulent, and discriminatory practices by which the public has been injured in connection with contracts for dance studio lessons and other services.

(Amended by Stats. 1988, Ch. 1043, Sec. 2.)



1812.51

As used in this title, “contract for dance studio lessons and other services” means a contract for instruction in ballroom or other types of dancing, and includes lessons and other services, whether given to students individually or in groups. This title does not include contracts for professional services rendered or furnished by a person licensed under Division 2 (commencing with Section 500) of the Business and Professions Code, or contracts for instruction at schools operating pursuant to the Education Code.

(Amended by Stats. 1988, Ch. 1043, Sec. 3.)



1812.52

Every contract for dance studio lessons and other services shall be in writing and shall be subject to this title. A copy of the written contract shall be given to the customer at the time he or she signs the contract.

(Amended by Stats. 1988, Ch. 1043, Sec. 5.)



1812.53

(a) No contract for dance studio lessons and other services shall require payments or financing by the buyer over a period in excess of one year from the date the contract is entered into, nor shall the term of any contract be measured by the life of the buyer. However, the lessons and other services to be rendered to the buyer under the contract may extend over a period not to exceed seven years from the date the contract is entered into.

(b) All contracts for dance studio lessons and other services that may be in effect between the same seller and the same buyer, the terms of which overlap for any period, shall be considered as one contract for the purposes of this title.

(Amended by Stats. 1999, Ch. 1024, Sec. 1. Effective January 1, 2000.)



1812.54

(a) Every contract for dance studio lessons and other services shall provide that performance of the agreed-upon lessons will begin within six months from the date the contract is entered into.

(b) A contract for dance studio lessons and other services may be canceled by the student at any time provided he or she gives written notice to the dance studio at the address specified in the contract. When a contract for dance studio lessons and other services is canceled the dance studio shall calculate the refund on the contract, if any, on a pro rata basis. The dance studio shall refund any moneys owed to the student within 10 days of receiving the cancellation notice, unless the student owes the dance studio money for studio lessons or other services received prior to the cancellation, in which case any moneys owed the dance studio shall be deducted by the dance studio from the refund owed to the student and the balance, if any, shall be refunded as specified above. A dance studio shall not charge a cancellation fee, or other fee, for cancellation of the contract by the student.

(c) Every contract for dance studio lessons and other services shall contain a written statement of the hourly rate charged for each type of lesson for which the student has contracted. If the contract includes dance studio lessons that are sold at different per-hour rates, the contract shall contain separate hourly rates for each different type of lesson sold. All other services for which the student has contracted that are not capable of a per-hour charge shall be set forth in writing in specific terms. The statement shall be contained in the dance studio contract before the contract is signed by the buyer.

(d) Every dance studio subject to Sections 1812.64 and 1812.65 shall include in every contract for dance studio lessons or other services a statement that the studio is bonded and that information concerning the bond may be obtained by writing to the office of the Secretary of State.

(Amended by Stats. 1999, Ch. 1024, Sec. 2. Effective January 1, 2000.)



1812.55

No contract for dance studio lessons and other services shall require or entail the execution of any note or series of notes by the buyer which, when separately negotiated, will cut off as to third parties any right of action or defense which the buyer may have against the seller.

(Amended by Stats. 1988, Ch. 1043, Sec. 8.)



1812.56

No right of action or defense arising out of a contract for dance studio lessons and other services which the buyer has against the seller, and which would be cut off by assignment, shall be cut off by assignment of the contract to any third party whether or not he or she acquires the contract in good faith and for value unless the assignee gives notice of the assignment to the buyer as provided in this section and, within 30 days of the mailing of notice, receives no written notice of the facts giving rise to the claim or defense of the buyer. A notice of assignment shall be in writing addressed to the buyer at the address shown on the contract and shall identify the contract and inform the buyer that he or she shall, within 30 days of the date of mailing of the notice, notify the assignee in writing of any facts giving rise to a claim or defense which he or she may have. The notice of assignment shall state the name of the seller and buyer, a description of the lessons and other services, the contract balance, and the number and amount of the installments.

(Amended by Stats. 1988, Ch. 1043, Sec. 9.)



1812.57

(a) Every contract for dance studio lessons and other services shall contain a clause providing that if, by reason of death or disability, the person agreeing to receive lessons and other services is unable to receive all lessons and other services for which he or she has contracted, the person and his or her estate shall be relieved from the obligation of making payment for lessons and other services other than those received prior to death or the onset of disability, and that if the buyer has prepaid any sum for lessons and other services so much of that sum as is allocable to lessons and other services he or she has not taken shall be promptly refunded to the buyer or his or her representative.

(b) Notwithstanding the provisions of any contract to the contrary, whenever the contract price is payable in installments and the buyer is relieved from making further payments or entitled to a refund under this section, the buyer shall be entitled to receive a refund or refund credit of so much of the cash price as is allocable to the lessons or other services not actually received by the buyer. The refund of the finance charge shall be computed according to the “sum of the balances method,” also known as the “Rule of 78”.

(Amended by Stats. 1988, Ch. 1043, Sec. 10.)



1812.58

The provisions of this title are not exclusive and do not relieve the parties or the contracts subject thereto from compliance with all other applicable provisions of law.

(Added by Stats. 1969, Ch. 1571.)



1812.59

Any contract for dance studio lessons and other services which does not comply with the applicable provisions of this title shall be void and unenforceable as contrary to public policy.

(Amended by Stats. 1988, Ch. 1043, Sec. 11.)



1812.60

Any contract for dance studio lessons and other services entered into in reliance upon any willful and false, fraudulent, or misleading information, representation, notice, or advertisement of the seller shall be void and unenforceable.

(Amended by Stats. 1988, Ch. 1043, Sec. 12.)



1812.61

Any waiver of the buyer of the provisions of this title shall be deemed contrary to public policy and shall be void and unenforceable.

(Added by Stats. 1969, Ch. 1571.)



1812.62

(a) Any buyer injured by a violation of this title may bring an action for the recovery of damages. Judgment may be entered for three times the amount at which the actual damages are assessed plus reasonable attorney fees.

(b) Notwithstanding the provisions of this title, any failure to comply with any provision of this title may be corrected within 30 days after the execution of the contract by the buyer, and, if so corrected, neither the seller nor the holder shall be subject to any penalty under this title, provided that any correction which increases any monthly payment, the number of payments, or the total amount due, must be concurred in, in writing, by the buyer. “Holder” includes the seller who acquires the contract, or, if the contract is purchased by a financing agency or other assignee, the financing agency or other assignee.

(Added by Stats. 1969, Ch. 1571.)



1812.63

Any person who violates any provision of this title relating to dance studio contracts is guilty of a misdemeanor. Any superior court of this state has jurisdiction in equity to restrain and enjoin the violation of any of the provisions of this title relating to dance studio contracts.

The duty to institute actions for violation of those provisions of this title, including equity proceedings to restrain and enjoin violations, is hereby vested in the Attorney General, district attorneys, and city attorneys. The Attorney General, any district attorney, or any city attorney may prosecute misdemeanor actions or institute equity proceedings, or both.

This section shall not be deemed to prohibit the enforcement by any person of any right provided by this or any other law.

(Amended by Stats. 1988, Ch. 1043, Sec. 13.)



1812.64

Every dance studio shall maintain a bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be 25 percent of the dance studio’s gross income from the studio business in this state during the studio’s last fiscal year, except that the principal sum of the bond shall not be less than twenty-five thousand dollars ($25,000) in the first or any subsequent year of operation.

A copy of the bond shall be filed with the Secretary of State, together with a declaration under penalty of perjury signed by the owner of the studio stating the dance studio’s gross income from the dance studio business in this state during the last fiscal year. The information contained in the declaration shall not be subject to public inspection. If the person in whose name the bond is issued severs his or her relationship with the bonded dance studio, the new owner shall, as a condition of doing business, notify the Secretary of State of the change of ownership and of proof of compliance with Sections 1812.64 and 1812.65.

(Amended by Stats. 1999, Ch. 1024, Sec. 3. Effective January 1, 2000.)



1812.65

The bond required by Section 1812.64 shall be in favor of the State of California for the benefit of any person who, after entering into a contract for dance studio lessons and other services with the dance studio, is damaged by fraud or dishonesty or failure to provide the services of the studio in performance of the contract.

(Amended by Stats. 1988, Ch. 1043, Sec. 15.)



1812.67

(a) Sections 1812.64 and 1812.65 do not apply to any dance studio which requires or receives less than fifty dollars ($50) in advance payments from or on behalf of each student for dance studio lessons or other services which are to be rendered by the studio in the future and such advance payments are not required or received by the studio from each student more frequently than once every 30 days.

(b) Sections 1812.53, 1812.54, 1812.64, and 1812.65 do not apply to a dance studio which only offers instruction in ballet, modern, jazz, tap dance, or any combination thereof, to persons under 21 years of age pursuant to a contract for dance studio lessons that provides all of the following: (1) a total payment of less than five hundred dollars ($500), (2) that all agreed-upon lessons will be offered within four months from the date the contract is entered, and (3) that the contract may be canceled and all money paid for instruction not yet received will be refunded within 10 days of cancellation, if the dance student cancels within three days after receiving the first lesson, or if the dance student cancels at any time after moving his or her residence to a location more than 15 miles from the location of the dance studio.

(c) Sections 1812.53, 1812.54, 1812.64, and 1812.65 do not apply to any organization that has qualified for a tax exemption under Section 501(c)(3) of the Internal Revenue Code and which receives a direct grant of funds from the California Arts Council.

(Amended by Stats. 1988, Ch. 1043, Sec. 16.)



1812.68

If any provision of this title or the application thereof to any person or circumstances is held unconstitutional, the remainder of the title and the application of such provision to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1969, Ch. 1571.)



1812.69

(a) The Secretary of State shall enforce the provisions of this title that govern the filing and maintenance of bonds.

(b) The Secretary of State shall charge a filing fee not to exceed the cost of filing the bond.

(Amended by Stats. 1999, Ch. 1024, Sec. 5. Effective January 1, 2000.)






TITLE 2.5 - CONTRACTS FOR HEALTH STUDIO SERVICES

1812.80

(a) The Legislature finds that the health studio industry has a significant impact upon the economy and well-being of this state and its local communities; and that the provisions of this title relating to contracts for health studio services are necessary for the public welfare.

(b) The Legislature declares that the purpose of this title is to safeguard the public against fraud, deceit, imposition and financial hardship, and to foster and encourage competition, fair dealing, and prosperity in the field of health studio services by prohibiting or restricting false or misleading advertising, onerous contract terms, harmful financial practices, and other unfair, dishonest, deceptive, destructive, unscrupulous, fraudulent, and discriminatory practices by which the public has been injured in connection with contracts for health studio services.

(Amended by Stats. 2005, Ch. 439, Sec. 1. Effective January 1, 2006.)



1812.81

As used in this title, “contract for health studio services” means a contract for instruction, training or assistance in physical culture, body building, exercising, reducing, figure development, or any other such physical skill, or for the use by an individual patron of the facilities of a health studio, gymnasium or other facility used for any of the above purposes, or for membership in any group, club, association or organization formed for any of the above purposes; but does not include (a) contracts for professional services rendered or furnished by a person licensed under the provisions of Division 2 (commencing with Section 500) of the Business and Professions Code, (b) contracts for instruction at schools operating pursuant to the provisions of the Education Code, or (c) contracts for instruction, training, or assistance relating to diet or control of eating habits not involving physical culture, body building, exercising, figure development, or any other such physical skill.

(Amended by Stats. 1980, Ch. 690, Sec. 1.)



1812.82

Every contract for health studio services shall be in writing and shall be subject to the provisions of this title. A copy of the written contract shall be given to the customer at the time he signs the contract.

(Amended by Stats. 1969, Ch. 1571.)



1812.83

All contracts for health studio services, which may be in effect between the same seller and the same buyer, the terms of which overlap for any period, shall be considered as one contract for the purposes of this title.

(Amended by Stats. 1969, Ch. 1571.)



1812.84

(a) A contract for health studio services may not require payments or financing by the buyer to exceed the term of the contract, nor may the term of the contract exceed three years. This subdivision does not apply to a member’s obligation to pay valid, outstanding moneys due under the contract, including moneys to be paid pursuant to a termination notice period in the contract in which the termination notice period does not exceed 30 days.

(b) A contract for health studio services shall include a statement printed in a size at least 14-point type that discloses the length of the term of the contract. This statement shall be placed above the space reserved for the signature of the buyer.

(Amended by Stats. 2006, Ch. 219, Sec. 1. Effective January 1, 2007.)



1812.85

(a) Every contract for health studio services shall provide that performance of the agreed-upon services will begin within six months after the date the contract is entered into. The consumer may cancel the contract and receive a pro rata refund if the health studio fails to provide the specific facilities advertised or offered in writing by the time indicated. If no time is indicated in the contract, the consumer may cancel the contract within six months after the execution of the contract and shall receive a pro rata refund. If a health studio fails to meet a timeline set forth in this section, the consumer may cancel the contract at any time after the expiration of the timeline. However, if following the expiration of the timeline, the health studio provides the advertised or agreed-upon services, the consumer may cancel the contract up to 10 days after those services are provided.

(b) (1) Every contract for health studio services shall, in addition, contain on its face, and in close proximity to the space reserved for the signature of the buyer, a conspicuous statement in a size equal to at least 10-point boldface type, as follows:

“You, the buyer, may cancel this agreement at any time prior to midnight of the fifth business day of the health studio after the date of this agreement, excluding Sundays and holidays. To cancel this agreement, mail or deliver a signed and dated notice, or send a telegram which states that you, the buyer, are canceling this agreement, or words of similar effect. The notice shall be sent to,

_____ (Name of health studio operator) _____

at _____ (Address of health studio operator).” _____

(2) The contract for health studio services shall contain on the first page, in a type size no smaller than that generally used in the body of the document, the following: (A) the name and address of the health studio operator to which the notice of cancellation is to be mailed, and (B) the date the buyer signed the contract.

(3) The contract shall provide a description of the services, facilities, and hours of access to which the consumer is entitled. Any services, facilities, and hours of access that are not described in the contract shall be considered optional services, and these optional services shall be considered as separate contracts for the purposes of this title and Section 1812.83.

(4) Until the health studio operator has complied with this section, the buyer may cancel the contract for health studio services.

(5) All moneys paid pursuant to a contract for health studio services shall be refunded within 10 days after receipt of the notice of cancellation, except that payment shall be made for any health studio services received prior to cancellation.

(c) If at any time during the term of the contract, including a transfer of the contractual obligation, the health studio eliminates or substantially reduces the scope of the facilities, such as swimming pools or tennis courts, that were described in the contract, in an advertisement relating to the specific location, or in a written offer, and available to the consumer upon execution of the contract, the consumer may cancel the contract and receive a pro rata refund. The consumer may not cancel the contract pursuant to this subdivision if the health studio, after giving reasonable notice to its members, temporarily takes facilities out of operation for reasonable repairs, modifications, substitutions, or improvements. This subdivision shall not be interpreted to give the consumer the right to cancel a contract because of changes to the type or quantity of classes or equipment offered, provided the consumer is informed in the contract that the health studio reserves the right to make changes to the type or quantity of classes or equipment offered and the changes to the type or quantity of classes or equipment offered are reasonable under the circumstances.

(d) (1) If a contract for health studio services requires payment of one thousand five hundred dollars ($1,500) to two thousand dollars ($2,000), inclusive, including initiation fees or initial membership fees, by the person receiving the services or the use of the facility, the person shall have the right to cancel the contract within 20 days after the contract is executed.

(2) If a contract for health studio services requires payment of two thousand one dollars ($2,001) to two thousand five hundred dollars ($2,500), inclusive, including initiation fees or initial membership fees, by the person receiving the services or the use of the facility, the person shall have the right to cancel the contract within 30 days after the contract is executed.

(3) If a contract for health studio services requires payment of two thousand five hundred one dollars ($2,501) or more, including initiation fees or initial membership fees, by the person receiving the services or the use of the facility, the person shall have the right to cancel the contract within 45 days after the contract is executed.

(4) The right of cancellation provided in this subdivision shall be set out in the membership contract.

(5) The rights and remedies under this paragraph are cumulative to any rights and remedies under other law.

(6) A health studio entering into a contract for health studio services that requires a payment of less than one thousand five hundred dollars ($1,500), including initiation or initial membership fees and exclusive of interest or finance charges, by the person receiving the services or the use of the facilities, is not required to comply with paragraph (1), (2), or (3).

(e) Upon cancellation, the consumer shall be liable only for that portion of the total contract payment, including initiation fees and other charges however denominated, that has been available for use by the consumer, based upon a pro rata calculation over the term of the contract. The remaining portion of the contract payment shall be returned to the consumer by the health studio.

(Amended by Stats. 2006, Ch. 219, Sec. 2. Effective January 1, 2007.)



1812.86

(a) No contract for health studio services shall require payment by the person receiving the services or the use of the facilities of a total amount in excess of the amount specified in subdivision (b) or (c).

(b) The limit specified in subdivision (a) shall, on and after January 1, 2006, be three thousand dollars ($3,000), inclusive of initiation or initial membership fees and exclusive of interest or finance charges.

(c) The limit in subdivision (a) shall, on and after January 1, 2010, be four thousand four hundred dollars ($4,400), inclusive of initiation or initial membership fees and exclusive of interest or finance charges.

(Amended by Stats. 2005, Ch. 439, Sec. 4. Effective January 1, 2006.)



1812.87

No contract for health studio services shall require or entail the execution of any note or series of notes by the buyer which when separately negotiated will cut off as to third parties any right of action or defense which the buyer may have against the seller.

(Amended by Stats. 1969, Ch. 1571.)



1812.88

No right of action or defense arising out of a contract for health studio services which the buyer has against the seller, and which would be cut off by assignment, shall be cut off by assignment of the contract to any third party whether or not he acquires the contract in good faith and for value unless the assignee gives notice of the assignment to the buyer as provided in this section and within 30 days of the mailing of notice receives no written notice of the facts giving rise to the claim or defense of the buyer. A notice of assignment shall be in writing addressed to the buyer at the address shown on the contract and shall identify the contract and inform the buyer that he must, within 30 days of the date of mailing of the notice, notify the assignee in writing of any facts giving rise to a claim or defense which he may have. The notice of assignment shall state the name of the seller and buyer, a description of the services, the contract balance and the number and amount of the installments.

(Amended by Stats. 1969, Ch. 1571.)



1812.89

(a) (1) Every contract for health studio services shall contain a clause providing that if, by reason of death or disability, the person agreeing to receive services is unable to receive all services for which he has contracted, he and his estate shall be relieved from the obligation of making payment for services other than those received prior to death or the onset of disability, and that if he has prepaid any sum for services, so much of such sum as is allocable to services he has not taken shall be promptly refunded to him or his representative.

(2) In every case in which a person has prepaid a sum for services under a contract for health studio services, and by reason of death or disability, is unable to receive all such services, the party agreeing to furnish such services shall, on request, immediately refund to such person or his personal representative such amount of the sum prepaid as is proportionate to the amount of services not received.

(3) For the purposes of this section, “disability” means a condition which precludes the buyer from physically using the facilities and the condition is verified by a physician.

(4) Notwithstanding the provisions of any contract to the contrary, whenever the contract price is payable in installments and the buyer is relieved from making further payments or entitled to a refund under this section, the amount of the contract price allocable to services not received shall represent at least as great a proportion of the total contract price as the sum of the periodic monthly balances not yet due bears to the sum of all the periodic monthly balances under the schedule of installments in the contract.

(b) (1) Except as provided in paragraph (2), every contract for health studio services shall contain a clause providing that if the person agreeing to receive health studio services moves further than 25 miles from the health studio and is unable to transfer the contract to a comparable facility, such person shall be relieved from the obligation of making payment for services other than those received prior to the move, and if such person has prepaid any sum for health studio services, so much of such sum as is allocable to services he or she has not taken shall be promptly refunded.

(2) Notwithstanding paragraph (1), a contract for health studio services may contain a clause providing that if the person agreeing to receive health studio services moves further than 25 miles from the health studio and is unable to transfer the contract to a comparable facility, such person may be charged a predetermined fee not exceeding one hundred dollars ($100), or, if more than half the life of the contract has expired, such person may be charged a predetermined fee not exceeding fifty dollars ($50).

(Amended by Stats. 1980, Ch. 651, Sec. 4.)



1812.90

The provisions of this title are not exclusive and do not relieve the parties or the contracts subject thereto from compliance with all other applicable provisions of law.

(Added by Stats. 1961, Ch. 1675.)



1812.91

Any contract for health studio services which does not comply with the applicable provisions of this title shall be void and unenforceable as contrary to public policy.

(Amended by Stats. 1969, Ch. 1571.)



1812.92

Any contract for health studio services entered into in reliance upon any willful and false, fraudulent, or misleading information, representation, notice or advertisement of the seller shall be void and unenforceable.

(Amended by Stats. 1969, Ch. 1571.)



1812.93

Any waiver of the buyer of the provisions of this title shall be deemed contrary to public policy and shall be void and unenforceable.

(Added by Stats. 1961, Ch. 1675.)



1812.94

(a) Any buyer injured by a violation of this title may bring an action for the recovery of damages. Judgment may be entered for three times the amount at which the actual damages are assessed plus reasonable attorney fees.

(b) Notwithstanding the provisions of this title, any failure to comply with any provision of this title may be corrected within 30 days after the execution of the contract by the buyer, and, if so corrected, neither the seller nor the holder shall be subject to any penalty under this title, provided that any correction which increases any monthly payment, the number of payments, or the total amount due, must be concurred in, in writing, by the buyer. “Holder” includes the seller who acquires the contract or, if the contract is purchased by a financing agency or other assignee, the financing agency or other assignee.

(Amended by Stats. 1963, Ch. 299.)



1812.95

If any provision of this title or the application thereof to any person or circumstances is held unconstitutional, the remainder of the title and the application of such provision to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1961, Ch. 1675.)



1812.96

(a)Except as provided in subdivision (c) or (d), all money received by the seller of health studio services from a consumer for a health studio facility that has not yet opened for business shall be held in trust and shall be deposited in a trust account established in a state or federally chartered bank or savings association. The seller shall not draw, transfer, or encumber any of the money held in trust until five business days after the health studio facility has opened and the seller has fully paid refunds to consumers who canceled their contracts as provided in subdivision (b) or in Section 1812.85.

(b) In addition to any other cancellation rights, a consumer who pays any money under a contract for health studio services for a health studio facility that has not yet opened for business has the right to cancel the contract and receive a full refund at any time prior to midnight of the fifth business day after the date the health studio opens for business. The cancellation right shall be set forth in the contract. The refund shall be paid within 10 days of receipt of notice of cancellation.

(c) Notwithstanding subdivision (a), a seller of health studio services may draw on money held in trust to pay refunds or may draw, transfer, or encumber funds to the extent that the amount is offset by a bond of equal or greater amount that satisfies this subdivision. The bond shall be issued by a surety insurer admitted to do business in this state and shall be filed with the Secretary of State. The bond shall be in favor of the State of California for the benefit of consumers harmed by a violation of this title.

(d) Subdivision (a) does not apply to a seller of health studio services that is, at the time money is received from the consumer, operating at least five health studio facilities in this state that have been in operation for a period of at least five years, and that has an excess of current assets over current liabilities of at least one million dollars ($1,000,000).

(Added by Stats. 2005, Ch. 439, Sec. 5. Effective January 1, 2006.)



1812.98

Nothing in this title is intended to prohibit month-to-month contracts. This section is declaratory of existing law.

(Added by renumbering Section 1812.97 (as added by Stats. 2005, Ch. 439) by Stats. 2006, Ch. 538, Sec. 49. Effective January 1, 2007. Note: Section 1812.97 is in Title 2.55, which follows this section.)






TITLE 2.55 - CONTRACTS FOR THE LEASE OR RENTAL OF ATHLETIC FACILITIES

1812.97

(a) Every contract which has as its purpose the lease or rental of athletic facilities for instruction, training, or assistance in physical culture, body building, exercising, reducing, figure development, or any other related physical skill, or for baseball, football, tennis, basketball, gymnastics, track and field, hockey, ice skating, weightlifting, wrestling, or bicycling shall contain the following warning statement in 10-point bold type:

Warning:  Use of steroids to increase strength or growth can cause serious health problems. Steroids can keep teenagers from growing to their full height; they can also cause heart disease, stroke, and damaged liver function. Men and women using steriods may develop fertility problems, personality changes, and acne. Men can also experience premature balding and development of breast tissue. These health hazards are in addition to the civil and criminal penalties for unauthorized sale, use, or exchange of anabolic steroids.

(b) Commencing June 1, 1990, the warning statement required pursuant to subdivision (a) shall be conspicuously posted in all athletic facilities in this state which have locker rooms. At least one warning statement shall be posted in every locker room of the athletic facility.

(c) As used in this section, “athletic facilities” includes a health studio regulated pursuant to Title 2.5 (commencing with Section 1812.80), a professional boxers’ training gymnasium, as defined in Section 18685 of the Business and Professions Code, any privately owned sports facility or stadium in this state which is open to the general public, and any publicly owned sports facility or stadium in this state, including facilities in institutions of higher learning and schools that include any or all grades 7 to 12, inclusive.

(d) As used in this section, “anabolic steroids” include, but are not limited to, the following:

(1) Dianabol (methandrostenelone).

(2) Winstrol (stabozalol).

(3) Maxibolin (ethyl estrenol).

(4) Durabolin (nandrolone phenpropionate).

(5) Deca-Durabolin (nandrolone decanote).

(6) Testosterone propionate.

(7) Pregnyl (chorionic gonadotropin).

(8) Anavar (toxandroprione).

(e) When an athletic facility seeks to renew an operating license, if it can be demonstrated by a preponderance of the evidence that an athletic facility has not posted the sign required pursuant to this section, the licensing agency may impose a fine in the amount of fifty dollars ($50) per day for each day that the violation occurred, as a condition of obtaining the license renewal.

(Amended by Stats. 1989, Ch. 807, Sec. 2. Operative June 1, 1990, by Sec. 8 of Ch. 807. Note: Section 1812.98 is in Title 2.5, preceding the heading of Title 2.55.)






TITLE 2.6 - CONTRACTS FOR DISCOUNT BUYING SERVICES

1812.100

(a) The Legislature finds that there exists in connection with a substantial number of contracts for discount buying services, sales practices and business and financing practices which result in fraud, deceit, and financial hardships being perpetrated on the people of the state; that existing legal remedies are inadequate to correct these abuses; that the discount buying industry has a significant impact upon the economy and well-being of this state and its local communities; and that the provisions of this title relating to such contracts are necessary for the public welfare.

(b) The purpose of this title is to safeguard the public against fraud, deceit, and financial hardship, and to foster and encourage competition, fair dealing, and prosperity in the field of discount buying services by prohibiting or restricting false or misleading advertising, unfair contract terms, harmful financial practices, and other unfair, deceptive, destructive, unscrupulous, fraudulent and discriminatory practices by which the public has been endangered and by which the public may in the future be harmed in connection with contracts for discount buying services. This title shall be construed liberally in order to achieve the foregoing purposes.

(Added by Stats. 1976, Ch. 237.)



1812.101

For the purpose of this title, the following definitions shall be used:

(a) “Discount buying organization” means any person or persons, corporation, unincorporated association, or other organization which, for a consideration, provides or purports to provide its clients or the clients or members of any other discount buying organization with the ability to purchase goods or services at discount prices, except that a discount buying organization does not include any of the following:

(1) Any discount buying organization in which the total consideration paid by each client or member in any manner whatsoever for the purchase of discount buying services from the organization that either:

(A) Does not exceed a one-time fee of fifty dollars ($50) or an annual fee of twenty-five dollars ($25) to be paid on a yearly basis.

(B) Does not exceed a one-time or annual fee of fifty dollars ($50) and the organization provides a majority of the goods and services through purchases by members who walk in to a fixed location operated by the organization.

(2) Any discount buying organization in which the total consideration paid by each client or member in any manner whatsoever for the purchase of discount buying services from the organization does not exceed a one-time or annual fee of one hundred dollars ($100) and the organization does all of the following in subparagraphs (A) to (F), inclusive, and subject to subparagraph (G):

(A) Offers buying services to clients or members through toll-free telephone access, computer access, or video shopping terminals.

(B) (i) During the first year of membership of each member, upon the request of the member, provides a full refund of membership fees, exclusive of any fees, however designated, not exceeding ten dollars ($10) in the aggregate, without conditions other than the surrender or destruction of materials which allow the member to access or use the service.

(ii) (I) The organization shall establish an escrow account of fifty thousand dollars ($50,000) for the purpose of providing refunds to members, pursuant to clause (i). If the fifty thousand dollars ($50,000) deposited in escrow is depleted during the first year of the existence of the escrow account, the organization shall within three business days of depletion replenish the account in the amount of fifty thousand dollars ($50,000). For each calendar year thereafter, the organization shall deposit in the account an amount equal to refunds made from the account in the prior calendar year, but not less than fifty thousand dollars ($50,000). At any time the balance in the escrow account decreases to 50 percent of the amount funded that year, the organization shall within three business days replenish the account back to the balance required at the beginning of that calendar year. The organization shall provide proof of the establishment of the escrow account to the Secretary of State and shall maintain records of all member requests for refunds and refunds made pursuant to this clause. The records shall be made available for review upon request by the Attorney General, any district attorney, or the Department of Justice.

(II) The escrow account shall be established and maintained at a federally insured bank or federally insured financial institution independent of the organization with escrow instructions making the bank or financial institution or an officer or employee thereof the escrow trustee.

(III) Refunds shall be made from the escrow account to any member who provides proof of membership while a California resident and requests, in writing, a membership refund, and has not previously been refunded his or her membership fee. The escrow trustee shall issue the refund within 10 days of the date the written request is received by the escrow trustee. In addition, requests for refunds may be made directly to and paid directly by the organization.

(IV) Proof of creation of the escrow account, and membership refund information, shall be provided to the members in the following form:

“The ____ (organization) has established an escrow account for the refund of membership fees at ____ (financial institution). Refunds from the escrow account may, in addition to other remedies and sources available to you, be obtained by mailing a written request along with proof of membership to ____ (escrow trustee). This refund request shall not affect or limit any other remedy at law available to you.”

(C) Provides at least 15 toll-free service lines to California consumers devoted exclusively to customer service questions and complaints.

(D) Maintains a bond which meets the requirements of Sections 1812.103 and 1812.104, except that the principal sum of the bond need only be twenty thousand dollars ($20,000).

(E) (i) Possesses an unrevoked acknowledgment from the Attorney General that the organization has provided to the Attorney General, to the Attorney General’s reasonable satisfaction, marketing procedures and documents that clearly explain membership fee cancellation and refund terms which include:

(I) The amount of the initial membership fee and how and when it will be collected.

(II) If applicable, that a member must be advised, before any charges are applied, that they need not provide billing information in order to be charged a membership fee, in circumstances in which the telemarketing firm has prior access to the member’s billing information.

(III) In the case of trial membership offers, the duration of the trial period and that if the member does not cancel within the trial period he or she will automatically be charged the membership fee.

(IV) Specifically how the member may cancel membership.

(V) The written disclosure, printed in capital letters with a minimum 14-point boldface type, indicating who to contact, both directly through the company and through the escrow account, for a refund.

(VI) The written disclosure made at the time of solicitation and at the time an enrollment package is sent to consumers.

(ii) When an organization provides documentation that clearly explains membership fee cancellation and refund terms to the Attorney General’s reasonable satisfaction, which includes the information required by subclauses (I) to (VI), inclusive, of clause (i) of subparagraph (E), the Attorney General shall issue a revocable acknowledgment to the organization for it to obtain this exception. The acknowledgment issued by the Attorney General is not evidence of the adequacy or accuracy of the organization’s actual disclosures and representations provided to consumers. No organization in any marketing to consumers may make any reference to an acknowledgment issued by the Attorney General under this clause.

(F) Provides the disclosures listed in subclauses (I) to (VI), inclusive, of clause (i) of subparagraph (E) to every prospective member.

(G) The exemption is null and void if the organization fails to comply with the conditions set forth in this section or if the Attorney General’s office revokes the exemption due to a organization not being in full compliance with all of the provisions of this section.

(3) Any discount buying organization in which persons receive discount buying services incidentally as part of a package of services provided to or available to the individual on account of his or her membership in the organization, which is not organized for the profit of any person or organization, and which does not have as one of its primary purposes or businesses, the provision of discount buying services.

(4) Any person, corporation, unincorporated association, or other organization, which, for a consideration collected from another entity, provides or purports to provide the clients of the other entity with the ability to purchase goods or services at discount prices, if the clients of the other entity do not order from, or pay any money to, that person, corporation, unincorporated association, or other organization; however, the entity, from which the customer purchases the right to obtain goods or services at discount prices, shall comply with the requirements of this title.

(b) “Contract for discount buying services” means a contract between one party (hereinafter referred to as the “buyer”) who is purchasing the service for personal or family use, and a discount buying organization, whereby the buyer for a consideration receives the right to obtain goods or services from the discount buying organization, or to utilize the discount buying organization services in obtaining goods and services, at discount prices.

(c) “Discount prices” means prices which are represented to be lower on most or all offered goods or services than those generally charged for the items in the locality in which the representation is made.

This definition is not intended to affect the degree of savings which must be offered on an item or selection of items in order to truthfully and without misleading consumers represent an item, selection of items, or entire store as being “discount” or “discounted.”

(Amended by Stats. 2001, Ch. 178, Sec. 1. Effective January 1, 2002.)



1812.103

Every discount buying organization shall maintain a bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be twenty thousand dollars ($20,000). A copy of such bond shall be filed with the Secretary of State.

(Amended by Stats. 1996, Ch. 633, Sec. 8. Effective January 1, 1997.)



1812.104

The bond required by Section 1812.103 shall be in favor of the State of California for the benefit of any person who is damaged by any violation of this title or by fraud or dishonesty or failure to provide the services of the discount buying organization in performance of the contract. The surety shall be liable only for the actual damages plus restitution and not the treble damages permitted under subdivision (a) of Section 1812.123.

(Amended by Stats. 1982, Ch. 517, Sec. 62.)



1812.105

(a) When a deposit has been made in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure, the person asserting a claim against the deposit shall, in lieu of Section 996.430 of the Code of Civil Procedure, establish the claim by furnishing evidence to the Secretary of State of a money judgment entered by a court together with evidence that the claimant is a person described in Section 1812.104.

(b) When a person has established the claim with the Secretary of State, the Secretary of State shall review and approve the claim and enter the date of approval on the claim. The claim shall be designated an “approved claim.”

(c) When the first claim against a particular deposit has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Secretary of State. Subsequent claims that are approved by the Secretary of State within the same 240-day period shall similarly not be paid until the expiration of the 240-day period. Upon the expiration of the 240-day period, the Secretary of State shall pay all approved claims from that 240-day period in full unless the deposit is insufficient, in which case each approved claim shall be paid a pro rata share of the deposit.

(d) When the Secretary of State approves the first claim against a particular deposit after the expiration of a 240-day period, the date of approval of that claim shall begin a new 240-day period to which subdivision (c) shall apply with respect to the amount remaining in the deposit.

(e) After a deposit is exhausted, no further claims shall be paid by the Secretary of State. Claimants who have had their claims paid in full or in part pursuant to subdivisions (c) and (d) shall not be required to return funds received from the deposit for the benefit of other claimants.

(f) When a deposit has been made in lieu of a bond, the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the discount buying organization, other than as to an amount as no longer needed or required for the purpose of this title that would otherwise be returned to the discount buying organization by the Secretary of State.

(g) The Secretary of State shall retain a cash deposit for two years from the date the Secretary of State receives written notification from the assignor of the deposit that the assignor has ceased to engage in the business of a discount buying organization or has filed a bond pursuant to Section 1812.103, provided that there are no outstanding claims against the deposit. This written notice shall include all of the following: (1) name, address, and telephone number of the assignor; (2) name, address, and telephone number of the bank at which the deposit is located; (3) account number of the deposit; and (4) a statement whether the assignor is ceasing to engage in the business of a discount buying organization or has filed a bond with the Secretary of State. The Secretary of State shall forward an acknowledgment of receipt of the written notice to the assignor at the address indicated therein, specifying the date of receipt of the written notice and anticipated date of release of the deposit, provided there are no outstanding claims against the deposit.

(h) A judge of a superior court may order the return of the deposit prior to the expiration of two years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit or order the Secretary of State to retain the deposit for a sufficient period beyond the two years specified in subdivision (g) to resolve outstanding claims against the deposit.

(Amended by Stats. 2002, Ch. 784, Sec. 14. Effective January 1, 2003.)



1812.106

Every discount buying organization, before obtaining the signature of a potential buyer on any application or contract for discount buying services, shall provide to the buyer, and shall allow the buyer to retain, the following written disclosures:

(a) The exact nature of the services it provides, specifying the general categories of goods that are available at the discount buying organization’s place of business or warehouse, those categories of goods, if any, that must be ordered or obtained through stores to which the discount buying organization will refer the customer, and those categories of goods, if any, that must be ordered or obtained through the mail.

(b) A list, current within the previous 60 days, of at least 100 items that are sold by or through the organization or available to those who contract with the organization, identified by brand name, model, and total price including a reasonable estimate of freight charges, if any are to be imposed; a reasonable estimate of delivery charges, if any are to be imposed; a reasonable estimate of setup charges, if any are to be imposed; the discount buying organization’s price markup; and a reasonable estimate of any other charges the discount buying organization imposes. These items shall be reasonably representative as to the type of goods available. In lieu of providing this list, the discount buying organization shall provide and allow the buyer to retain a list of at least 100 items that were purchased by its members through the discount buying organization during the preceding 60 days. This list shall identify the items by brand name, model, and total selling price including freight charges, if any; delivery charges, if any; setup charges, if any; the discount buying organization’s price markup; and any other charges imposed by the discount buying organization, and shall be representative as to the type of goods sold and the prices charged for the listed goods sold during that period. If the maximum number of items available through a discount buying organization is fewer than 100 in number, it may comply with this section by furnishing a list of the total items available, identified as described above with a statement that those are the only goods presently available. Any list required by this subdivision shall state the date on which it was prepared.

(c) A statement of the discount buying organization’s policy with respect to warranties or guarantees on goods ordered, and the policy with respect to the return of ordered goods, cancellation of orders by the buyer, and refunds for cancellation or return.

(d) A description of any charges, such as freight charges, delivery charges, setup charges, seller’s markup, and any other charges that are incidental to the purchase of goods through the discount buying organization and are to be paid by the buyer. A disclosure of these costs in specific monetary amounts shall also be made on each order placed through the discount buying organization.

(e) If any stockholder, director, officer, or general or limited partner of the discount buying organization, as the case may be:

(1) Has been convicted of a felony or misdemeanor or pleaded nolo contendere to a felony or misdemeanor charge, if the felony or misdemeanor involved fraud, embezzlement, fraudulent conversion, misappropriation of property, or a violation of this title.

(2) Has been held liable in a civil action by final judgment or consented to the entry of a stipulated judgment if the civil action alleged fraud, embezzlement, fraudulent conversion, or misappropriation of property, a violation of this title, the use of untrue or misleading representations in an attempt to sell or dispose of real or personal property, or the use of unfair, unlawful, or deceptive business practices.

(3) Is subject to any currently effective injunction or restrictive order relating to business activity as the result of an action brought by a public agency or department, including, but not limited to, an action affecting any vocational license, a statement so stating, and including the name of the court, the date of the conviction, judgment, order, or injunction and, if applicable, the name of the governmental agency that filed the action resulting in the conviction, judgment, order, or injunction.

(Amended by Stats. 2006, Ch. 538, Sec. 50. Effective January 1, 2007.)



1812.107

Every contract for discount buying services shall be in writing and shall be subject to the provisions of this title. The address of the seller’s discount buying facility and the residence address of the buyer shall be clearly indicated on the face of the contract. A copy of the written contract shall be given to the buyer at the time he signs the contract. All blank spaces in the contract shall be filled in before the contract is signed by the buyer. Provisions or terms written by hand on the buyer’s copy shall be legible. The contract shall disclose that a bond has been obtained by the discount buying organization and that a copy of such bond is on file with the Secretary of State. The contract shall be specific as to the period of time for which the discount buying services will be available to the buyer. This time period shall not be measured by the life of the buyer.

(Added by Stats. 1976, Ch. 237.)



1812.108

All contracts for discount buying services, which may be in effect between a seller or related sellers and a buyer, the terms of which overlap for any period of time, shall be considered as one contract for the purpose of this title.

(Added by Stats. 1976, Ch. 237.)



1812.109

No contract for discount buying services shall require payments or financing by the buyer over a period in excess of two years from the date the contract was entered into.

(Added by Stats. 1976, Ch. 237.)



1812.110

Every contract for discount buying services shall provide that the buying services shall become available to the buyer within seven days from the date the contract was entered into.

(Added by Stats. 1976, Ch. 237.)



1812.113

No contract for discount buying sevices shall require or entail the execution of any note or series of notes by the buyer which, when separately negotiated, will cut off as to any third party any right of action or defense which the buyer may have against the seller.

(Added by Stats. 1976, Ch. 237.)



1812.114

No right of action or defense arising out of a contract for discount buying services which the buyer has against the discount buying organization shall be cut off by assignment or transfer of the contract to any third party.

(Added by Stats. 1976, Ch. 237.)



1812.116

(a) Every contract for discount buying services shall provide that if any goods ordered by the buyer from the seller are not delivered to the buyer or available for pickup by the buyer at a location within his county of residence within six weeks from the date the buyer placed an order for such goods, then any moneys paid by the buyer for such goods in advance of delivery shall, upon the buyer’s request, be fully refunded unless a predetermined delivery date has been furnished to the buyer in writing at the time he ordered such goods and the goods are delivered to the buyer or are available for pickup by that date.

(b) Prior to receiving from a buyer any payments pursuant to the terms of a contract for discount buying services, the discount buying organization shall establish a trust account at a federally insured bank or savings and loan association for the deposit, except for the first fifty dollars ($50) of a downpayment, of the contract payments as they are received.

If the discount buying organization sells or assigns the contract for discount buying services to a third party and such third party pays the discount buying organization as consideration an amount which is commercially reasonable for the sale or assignment of the contract, the discount buying organization shall deposit all funds received from the third party into the trust account.

If the discount buying organization in any manner transfers the contract for discount buying services to a third party which is to act as the recipient of contract payments from the buyer and such third party does not pay the discount buying organization as consideration for such transfer an amount which is commercially reasonable, then all sums received by the third party from the buyer shall be deposited in the discount buying organization’s trust account for contract payments.

As to each buyer, during the first one-fourth or first six months of the buyer’s membership period, whichever is shorter, funds representing no more than one-fourth of the contract price may be withdrawn from the trust account. During each subsequent one-fourth or six-month period, whichever is shorter, funds representing an additional one-fourth of the contract price may be withdrawn from the trust account.

(c) (1) Prior to receiving funds for an order of goods or services from any buyer, the discount buying organization shall establish a trust account at a federally insured bank or savings and loan association for the deposit of the funds. The discount buying organization shall deposit into the account all funds received from buyers for orders of goods or services regardless of how the funds are styled, including but not limited to, down payment, partial payment, payment in full, freight charge, or any other terms. If the total cost of goods or services ordered by a buyer on any one day does not exceed fifty dollars ($50), including taxes, freight charges, delivery charges, markup and all other charges collected by the discount buying organization, then the funds received from the buyer need not be deposited in the trust account.

(2) The trust account required by this section shall be created and maintained for the benefit of buyers who order goods or services from or through the discount buying organization. The discount buying organization shall not in any manner encumber the corpus of the account and shall not withdraw money deposited therein on behalf of a buyer except: (i) in partial or full payment to the discount buying organization’s source for the goods or services ordered by the buyer, or (ii) to make a refund to the buyer. After the withdrawal of money from a buyer’s deposit pursuant to (i) or (ii) above, only that portion of the remainder of the deposit which represents compensation to the discount buying organization may be withdrawn.

(Amended by Stats. 1980, Ch. 1001, Sec. 2. Effective September 21, 1980.)



1812.117

(a) An affiliate discount buying organization may, at its option, and with the express written consent of its parent, comply with the trust account withdrawal provisions set forth in subdivision (b), in lieu of those contained in subdivision (b) of Section 1812.116.

(b) The affiliate shall comply with the trust account provisions of subdivision (b) of Section 1812.116, except that:

(1) As to each buyer, during the first one-fourth or first six months of the buyer’s membership period, whichever is shorter, funds representing no more than one-half of the contract price may be withdrawn from the trust account.

(2) During the subsequent one-fourth or six-month period of the buyer’s membership period, whichever is shorter, the remaining balance of the contract price may be withdrawn from the trust account.

(c) To qualify for the provisions set forth in subdivision (b), (1) the affiliate shall maintain a surety bond of two hundred fifty thousand dollars ($250,000), and (2) the parent shall maintain an aggregate surety bond of two million five hundred thousand dollars ($2,500,000) and a letter of credit, as set forth in subdivision (d), for all of its affiliates that qualify for the withdrawal provisions of subdivision (b). The bonds shall be issued by a surety company admitted to do business in this state. A copy of each bond shall be filed with the Secretary of State, with a copy provided to the Attorney General. The affiliate’s bond shall be in lieu of the bond required by subdivision (a) of Section 1812.103. The surety bonds shall comply with the requirements of this section and shall be in favor of the State of California for the benefit of consumers harmed by any violation of this title by the affiliate, the failure of the affiliate to comply with the terms of its membership contracts with consumers, and the failure of the affiliate to comply with the terms of any agreement with consumers for the purchase of goods or services, provided the bonds shall cover only pecuniary loss and not exemplary damages or treble damages permitted under subdivision (a) of Section 1812.123, and provided further the parent’s bond shall not be drawn on until the affiliate’s bond is exhausted.

(d) The parent shall continuously maintain and provide to the Attorney General as beneficiary an irrevocable letter of credit issued by a California state chartered bank or a national bank with its principal place of business in the State of California, in the amount of one million dollars ($1,000,000), in a form satisfactory to the Attorney General. After the bonds described in subdivision (c) have been exhausted, only the Attorney General, by and through the Attorney General’s deputy or assistant, may draw on the letter of credit for the satisfaction of any final judgments based on any violation of this title by the affiliate, the failure of the affiliate to comply with the terms of its membership contracts with consumers, or the failure of an affiliate to comply with the terms of any agreement with consumers for the purchase of goods or services, provided the liability is established by final judgment of a court of competent jurisdiction and the time for appeal has expired or, if an appeal is taken, the appeal is finally determined and the judgment is affirmed, and provided further the letter of credit shall cover only pecuniary loss and not exemplary damages or treble damages permitted under subdivision (a) of Section 1812.123. The letter of credit shall provide that payment shall be made to the Attorney General upon presentation to the issuer of a sight draft stating only the amount drawn and signed by the Attorney General or by an Assistant or Deputy Attorney General. Any amount received by the Attorney General under the letter of credit shall be used exclusively to satisfy final judgments as described in this subdivision. The Attorney General may apply to the court for orders as desired or needed to carry out the provisions of this subdivision.

(e) In addition to other lawful means for the enforcement of the surety’s liability on the bonds required by this section, the surety’s liability may be enforced by motion after a final judgment has been obtained against an affiliate based on any violation of this title by the affiliate, the failure of the affiliate to comply with the terms of its membership contracts with consumers, or the failure of the affiliate to comply with the terms of any agreement with consumers for the purchase of goods or services. The bond of the parent shall not be drawn on until the bond of the affiliate has been exhausted, as provided in subdivisions (c) and (d). The motion may be filed by the Attorney General, a public prosecutor, or any person who obtained the judgment without first attempting to enforce the judgment against any party liable under the judgment. The notice of motion, motion, and a copy of the judgment shall be served on the surety as provided in Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of the Code of Civil Procedure. The notice shall set forth the amount of the claim, a brief statement indicating that the claim is covered by the bond, and, if the motion is to enforce liability under the bond provided by the parent, a statement that the bond provided by the affiliate has been exhausted or will be exhausted if the motion is granted. Service shall also be made on the Attorney General directed to the Consumer Law section. The court shall grant the motion unless the surety establishes that the claim is not covered by the bond or unless the court sustains an objection made by the Attorney General that the grant of the motion might impair the rights of actual or potential claimants or is not in the public interest. The court may, in the interest of justice, order a pro rata or other equitable distribution of the bond proceeds.

(f) (1) The bond required by subdivision (c) for an affiliate shall be continuously maintained by the affiliate until the date the affiliate ceases to make the election under subdivision (a) or ceases to engage in the business of a discount buying organization. The bond required by subdivision (c) for the parent shall be continuously maintained by the parent until the date all affiliates cease to make the election under subdivision (a) or all affiliates cease to engage in the business of a discount buying organization.

(2) Notwithstanding the expiration or termination of any bond required under this section, the bond remains in full force and effect for all liabilities incurred before, and for acts, omissions, and causes existing or which arose before, the expiration or termination of the bond. Legal proceedings may be had therefor in all respects as though the bond were in effect.

(3) The letter of credit required under subdivisions (c) and (d) shall be continuously maintained for a period of four years after all affiliates cease to make the election under subdivision (a) or cease to engage in the business of a discount buying organization, provided the period shall be extended until there is a final judgment, as described in subdivision (d), entered in each action seeking relief that may be covered by the letter of credit if the action was filed before the expiration of the four-year period.

(g) Subdivision (a) of Section 1812.121 does not apply to a discount buying organization that offers substantially equivalent alternative at-home ordering service through other generally available channels of communications, such as the Internet, for the same categories of goods and services, provided the ordered goods are shipped either to the home or to a freight receiver within 20 miles of the buyer’s residence at the time the buyer entered into the contract for discount buying services.

(h) For purposes of this section, the following terms apply:

(1) “Affiliate” or “affiliate discount buying organization” means a discount buying organization that is a subsidiary of a parent, as defined in paragraph (4), or operates under a franchise, as defined in paragraph (3), granted by a parent.

(2)  “Consumer” or “buyer” means and includes a client or member of an affiliate discount buying organization.

(3) “Franchise” has the same meaning as in Section 31005 of the Corporations Code.

(4) “Parent” means a business entity that directly or indirectly has franchised or operated 25 or more discount buying organizations for 10 years or more.

(Added by Stats. 2004, Ch. 451, Sec. 1. Effective January 1, 2005.)



1812.118

Every contract for discount buying services shall further provide that such contract may be canceled at any time within three days after the date of receipt by the buyer of a copy of the contract by written notice to the seller at the address specified in the contract. If such cancellation is made, all moneys paid pursuant to the contract shall be refunded. Every contract for discount buying services shall be subject to the cancellation privileges and comply with the requirements of Sections 1689.6 and 1689.7 of this code.

(Added by Stats. 1976, Ch. 237.)



1812.119

(a) Any contract for discount buying services which does not comply with the applicable provisions of this title shall be voidable by the buyer.

(b) No discount buying organization shall make or authorize the making of any reference to its compliance with this title.

(Amended by Stats. 1980, Ch. 1001, Sec. 3. Effective September 21, 1980.)



1812.120

Any untrue or misleading information, representation, notice or advertisement of the seller which has been received by or made to the buyer prior to his signing a contract for discount buying services shall render the contract for discount buying services void and unenforceable by the seller. No seller shall make or disseminate such information, representations, notices or advertisements. The phrase “untrue or misleading information, representation, notice, or advertisement” shall include any acts which constitute violations of Chapter 1 (commencing with Section 17500) of Part 3 of Division 7 of the Business and Professions Code. However, neither this section nor any other section of this title shall operate to exempt discount buying services from any other provisions of law, including the penalty provisions of Section 17536 of the Business and Professions Code and Section 3370.1 of this code.

(Added by Stats. 1976, Ch. 237.)



1812.121

(a) If a discount buying organization removes its place of business or, if it conducts business at more than one location, that place of business which is geographically closest to the buyer’s residence indicated on the face of the contract, more than 20 miles farther from the buyer’s residence than it was at the time the contract for discount buying services was entered into, the organization shall offer rescission and a pro rata refund to each buyer affected, based upon the amount of time for which the buyer has been a member of the organization.

(b) If a discount buying organization discontinues providing any category of goods or services disclosed in compliance with Section 1812.106 or otherwise represented to the buyer to be available at or before the buyer’s signing of the contract for discount buying services, the organization shall offer rescission and a pro rata refund based upon the amount of time for which the buyer has been a member of the organization, to each buyer who was informed of the availability of the category of goods or services to be discontinued and signed a contract for discount buying services within the six months immediately preceding the discontinuance of said category of goods or services.

(Added by Stats. 1976, Ch. 237.)



1812.122

Any transfer by a discount buying organization of its duty or obligation to provide services to buyers under its contracts for discount buying services to another individual, corporation, or other business entity, as a result of which a buyer shall have available substantially fewer goods and services, shall constitute a complete defense to an action for further enforcement of or collection on such a contract for discount buying services which may be asserted by any buyer who did not consent in writing, after a full and fair disclosure of the categories of goods and services to be provided by the new discount buying organization, to such transfer of the duty or obligation of performance, and shall entitle such a nonconsenting individual to rescind the contract and obtain a pro rata refund from the transferor.

(Added by Stats. 1976, Ch. 237.)



1812.123

(a) Any buyer injured by a violation of this title may bring an action for the recovery of damages and return of all moneys paid by the buyer to the seller. Judgment shall be entered for three times the amount at which the actual damages, plus such restitution, are assessed plus reasonable attorney’s fees and costs. In the event that the court finds a violation of Section 1812.120 relating to untrue or misleading statements, judgment shall be entered for one thousand dollars ($1,000) plus reasonable attorney’s fees or three times the amount of actual damages plus restitution plus reasonable attorney’s fees, whichever is greater.

(b) Notwithstanding any other provision of this title, any failure to comply with any provision of this title except Section 1812.120 may be corrected within 30 days after the execution of the contract by the buyer, and if so corrected, neither the seller nor his transferee shall be subject to any liability under this title except that of a suit for actual damages plus reasonable attorney’s fees and costs, provided that any correction must be concurred in, in writing, by the buyer, or the contract shall be void and unenforceable by the seller, who shall forthwith tender to the buyer a full refund. “Transferee” includes holders and assignees.

(Added by Stats. 1976, Ch. 237.)



1812.125

(a) Any person who violates subdivision (b) or (c) of Section 1812.116 shall, upon conviction, be fined not more than ten thousand dollars ($10,000) for each violation, or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or imprisoned in a county jail for not more than one year, or be punished by both that fine and imprisonment.

(b) Any person who violates any other provision of this title shall be guilty of a misdemeanor.

(Amended by Stats. 2011, Ch. 15, Sec. 33. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1812.126

The prohibitions of this title are not exclusive and do not relieve the parties or the contracts subject thereto from compliance with any other applicable provision of law.

(Added by Stats. 1976, Ch. 237.)



1812.127

Any waiver by the buyer of the provisions of this title shall be deemed contrary to public policy and shall be void and unenforceable.

(Added by Stats. 1976, Ch. 237.)



1812.128

If any provision of this title or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by Stats. 1976, Ch. 237.)



1812.129

(a) The Secretary of State shall enforce the provisions of this title that govern the filing and maintenance of bonds and deposits in lieu of bonds.

(b) The Secretary of State shall charge a filing fee not to exceed the cost of filing the bond or the deposit in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure.

(Amended by Stats. 1998, Ch. 829, Sec. 10. Effective January 1, 1999.)






TITLE 2.7 - CONTRACTS FOR SELLER ASSISTED MARKETING PLANS

1812.200

(a) The Legislature finds and declares that the widespread sale of seller assisted marketing plans, often connected with the sale of vending machines, racks or work-at-home paraphernalia, has created numerous problems in California for purchasers which are inimical to good business practice. Often purchasers of seller assisted marketing plans are individuals inexperienced in business matters who use their life savings to purchase the seller assisted marketing plan in the hope that they will earn enough money in addition to retirement income or salary to become or remain self-sufficient. Many purchasers are the elderly who are seeking a way to supplement their fixed incomes. The initial payment is usually in the form of a purchase of overpriced equipment or products. California purchasers have suffered substantial losses when they have failed to receive full and complete information regarding the seller assisted marketing plan, the amount of money they can reasonably expect to earn, and the previous experience of the seller assisted marketing plan seller. Seller assisted marketing plan sellers have a significant impact upon the economy and well-being of this state and its local communities. The provisions of this title relating to seller assisted marketing plans are necessary for the public welfare.

(b) It is the intent of this title to provide each prospective seller assisted marketing plan purchaser with the information necessary to make an intelligent decision regarding seller assisted marketing plans being offered; to safeguard the public against deceit and financial hardship; to insure, foster and encourage competition and fair dealing in the sale of seller assisted marketing plans by requiring adequate disclosure; to prohibit representations that tend to mislead; and to prohibit or restrict unfair contract terms. This title shall be construed liberally in order to achieve the foregoing purposes.

(Added by Stats. 1978, Ch. 876.)



1812.201

For the purposes of this title, the following definitions shall apply:

(a) “Seller assisted marketing plan” means any sale or lease or offer to sell or lease any product, equipment, supplies, or services that requires a total initial payment exceeding five hundred dollars ($500), but requires an initial cash payment of less than fifty thousand dollars ($50,000), that will aid a purchaser or will be used by or on behalf of the purchaser in connection with or incidental to beginning, maintaining, or operating a business when the seller assisted marketing plan seller has advertised or in any other manner solicited the purchase or lease of the seller assisted marketing plan and done any of the following acts:

(1) Represented that the purchaser will earn, is likely to earn, or can earn an amount in excess of the initial payment paid by the purchaser for participation in the seller assisted marketing plan.

(2) Represented that there is a market for the product, equipment, supplies, or services, or any product marketed by the user of the product, equipment, supplies, or services sold or leased or offered for sale or lease to the purchaser by the seller, or anything, be it tangible or intangible, made, produced, fabricated, grown, bred, modified, or developed by the purchaser using, in whole or in part, the product, supplies, equipment, or services that were sold or leased or offered for sale or lease to the purchaser by the seller assisted marketing plan seller.

(3) Represented that the seller will buy back or is likely to buy back any product made, produced, fabricated, grown, or bred by the purchaser using, in whole or in part, the product, supplies, equipment, or services that were initially sold or leased or offered for sale or lease to the purchaser by the seller assisted marketing plan seller.

(b) A “seller assisted marketing plan” shall not include:

(1) A security, as defined in the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code), that has been qualified for sale by the Department of Corporations, or is exempt under Chapter 1 (commencing with Section 25100) of Part 2 of Division 1 of Title 4 of the Corporations Code from the necessity to qualify.

(2) A franchise defined by the Franchise Investment Law (Division 5 (commencing with Section 31000) of Title 4 of the Corporations Code) that is registered with the Department of Corporations or is exempt under Chapter 1 (commencing with Section 31100) of Part 2 of Division 5 of Title 4 of the Corporations Code from the necessity of registering.

(3) Any transaction in which either the seller or purchaser or the lessor or lessee is licensed pursuant to and the transaction is governed by the Real Estate Law, Division 4 (commencing with Section 10000) of the Business and Professions Code.

(4) A license granted by a general merchandise retailer that allows the licensee to sell goods, equipment, supplies, products, or services to the general public under the retailer’s trademark, trade name, or service mark if all of the following criteria are satisfied:

(A) The general merchandise retailer has been doing business in this state continually for five years prior to the granting of the license.

(B) The general merchandise retailer sells diverse kinds of goods, equipment, supplies, products, or services.

(C) The general merchandise retailer also sells the same goods, equipment, supplies, products, or services directly to the general public.

(D) During the previous 12 months the general merchandise retailer’s direct sales of the same goods, equipment, supplies, products, or services to the public account for at least 50 percent of its yearly sales of these goods, equipment, supplies, products, or services made under the retailer’s trademark, trade name, or service mark.

(5) A newspaper distribution system distributing newspapers as defined in Section 6362 of the Revenue and Taxation Code.

(6) A sale or lease to an existing or beginning business enterprise that also sells or leases equipment, products, supplies, or performs services that are not supplied by the seller and that the purchaser does not utilize with the equipment, products, supplies, or services of the seller, if the equipment, products, supplies, or services not supplied by the seller account for more than 25 percent of the purchaser’s gross sales.

(7) The sale in the entirety of an “ongoing business.” For purposes of this paragraph, an “ongoing business” means a business that for at least six months previous to the sale has been operated from a particular specific location, has been open for business to the general public, and has had all equipment and supplies necessary for operating the business located at that location. The sale shall be of the entire “ongoing business” and not merely a portion of the ongoing business.

(8) A sale or lease or offer to sell or lease to a purchaser (A) who has for a period of at least six months previously bought products, supplies, services, or equipment that were sold under the same trademark or trade name or that were produced by the seller and, (B) who has received on resale of the product, supplies, services, or equipment an amount that is at least equal to the amount of the initial payment.

(9) The renewal or extension of an existing seller assisted marketing plan contract.

(10) A product distributorship that meets each of the following requirements:

(A) The seller sells products to the purchaser for resale by the purchaser, and it is reasonably contemplated that substantially all of the purchaser’s sales of the product will be at wholesale.

(B) The agreement between the parties does not require that the purchaser pay the seller, or any person associated with the seller, a fee or any other payment for the right to enter into the agreement, and does not require the purchaser to buy a minimum or specified quantity of the products, or to buy products for a minimum or specified period of time. For purposes of this paragraph, a “person associated with the seller” means a person, including an individual or a business entity, controlling, controlled by, or under the same control as the seller.

(C) The seller is a corporation, partnership, limited liability company, joint venture, or any other business entity.

(D) The seller has a net worth of at least ten million dollars ($10,000,000) according to audited financial statements of the seller done during the 18 months preceding the date of the initial sale of products to the purchaser. Net worth may be determined on a consolidated basis if the seller is a subsidiary of another business entity that is permitted by generally accepted accounting standards to prepare financial statements on a consolidated basis and that business entity absolutely and irrevocably agrees in writing to guarantee the seller’s obligations to the purchaser. The seller’s net worth shall be verified by a certification to the Attorney General from an independent certified public accountant that the audited financial statement reflects a net worth of at least ten million dollars ($10,000,000). This certification shall be provided within 30 days following receipt of a written request from the Attorney General.

(E) The seller grants the purchaser a license to use a trademark that is registered under federal law.

(F) It is not an agreement or arrangement encouraging a distributor to recruit others to participate in the program and compensating the distributor for recruiting others into the program or for sales made by others recruited into the program.

(c) “Person” includes an individual, corporation, partnership, limited liability company, joint venture, or any business entity.

(d) “Seller” means a person who sells or leases or offers to sell or lease a seller assisted marketing plan and who meets either of the following conditions:

(1) Has sold or leased or represents or implies that the seller has sold or leased, whether in California or elsewhere, at least five seller assisted marketing plans within 24 months prior to a solicitation.

(2) Intends or represents or implies that the seller intends to sell or lease, whether in California or elsewhere, at least five seller assisted marketing plans within 12 months following a solicitation.

For purposes of this title, the seller is the person to whom the purchaser becomes contractually obligated. A “seller” does not include a licensed real estate broker or salesman who engages in the sale or lease of a “business opportunity” as that term is used in Sections 10000 to 10030, inclusive, of the Business and Professions Code, or elsewhere in Chapter 1 (commencing with Section 10000), Chapter 2 (commencing with Section 10050), or Chapter 6 (commencing with Section 10450) of Part 1 of Division 4 of the Business and Professions Code.

(e) “Purchaser” means a person who is solicited to become obligated or does become obligated on a seller assisted marketing plan contract.

(f) “Equipment” includes machines, all electrical devices, video or audio devices, molds, display racks, vending machines, coin operated game machines, machines that dispense products, and display units of all kinds.

(g) “Supplies” includes any and all materials used to produce, grow, breed, fabricate, modify, develop, or make any product or item.

(h) “Product” includes any tangible chattel, including food or living animals, that the purchaser intends to:

(1) Sell or lease.

(2) Use to perform a service.

(3) Resell or attempt to resell to the seller assisted marketing plan seller.

(4) Provide or attempt to provide to the seller assisted marketing plan seller or to any other person whom the seller suggests the purchaser contact so that the seller assisted marketing plan seller or that other person may assist, either directly or indirectly, the purchaser in distributing, selling, leasing, or otherwise disposing of the product.

(i) “Services” includes any assistance, guidance, direction, work, labor, or services provided by the seller to initiate or maintain or assist in the initiation or maintenance of a business.

(j) “Seller assisted marketing plan contract” or “contract” means any contract or agreement that obligates a purchaser to a seller.

(k) “Initial payment” means the total amount a purchaser is obligated to pay to the seller under the terms of the seller assisted marketing plan contract prior to or at the time of delivery of the equipment, supplies, products, or services or within six months of the purchaser commencing operation of the seller assisted marketing plan. If the contract sets forth a specific total sale price for purchase of the seller assisted marketing plan which total price is to be paid partially as a downpayment and then in specific monthly payments, the “initial payment” means the entire total sale price.

(l) “Initial cash payment” or “downpayment” means that portion of the initial payment that the purchaser is obligated to pay to the seller prior to or at the time of delivery of equipment, supplies, products, or services. It does not include any amount financed by or for which financing is to be obtained by the seller, or financing that the seller assists in obtaining.

(m) “Buy-back” or “secured investment” means any representation that implies in any manner that the purchaser’s initial payment is protected from loss. These terms include a representation or implication of any of the following:

(1) That the seller may repurchase either all or part of what it sold to the purchaser.

(2) That the seller may at some future time pay the purchaser the difference between what has been earned and the initial payment.

(3) That the seller may in the ordinary course buy from the purchaser items made, produced, fabricated, grown, bred, modified, or developed by the purchaser using, in whole or in part, the product, supplies, equipment, or services that were initially sold or leased to the purchaser by the seller.

(4) That the seller or a person to whom the seller will refer the purchaser may in the ordinary course sell, lease, or distribute the items the purchaser has for sale or lease.

(Amended by Stats. 2000, Ch. 413, Sec. 1. Effective January 1, 2001.)



1812.202

(a) An offer to sell or offer to lease a seller assisted marketing plan shall occur in this state whenever:

(1) The offer to sell or offer to lease is made in this state;

(2) The purchaser resides in this state at the time of the offer; or

(3) The offer to sell or offer to lease either originates from this state or is directed by the seller or lessor to this state and received at the place to which it is directed.

(b) A sale or lease of a seller assisted marketing plan shall occur in this state whenever:

(1) The offer to sell or offer to lease is accepted in this state;

(2) The purchaser resides in this state at the time of the sale; or

(3) The acceptance is communicated to a seller situated in this state.

(Added by Stats. 1978, Ch. 876.)



1812.203

(a) The seller of any seller assisted marketing plan shall pay an annual fee in the amount of one hundred dollars ($100) and annually file with the Attorney General a copy of the disclosure statements required under Sections 1812.205 and 1812.206, as well as a list of the names and resident addresses of those individuals who sell the seller assisted marketing plan on behalf of the seller. The first filing shall be made at least 30 days prior to placing any advertisement or making any other representations to prospective purchasers. The first filing shall not be deemed to be effective until a notice of filing has been issued by the Attorney General. The seller may not make any advertisement or other representation to prospective purchasers until a notice of filing has been issued by the Attorney General. The disclosure statements on file shall be updated through a new filing and payment of a fee in the amount of thirty dollars ($30), whenever material changes occur during the year following the annual filing and the updated filing shall include all disclosure statements required by Sections 1812.205 and 1812.206 and a list of the names and resident addresses of all current salespersons and all salespersons who have acted on behalf of the seller since the previous filing, whether the annual filing or an updated filing, indicating which salespersons are still active and which no longer act on behalf of the seller. Each seller of a seller assisted marketing plan shall file the annual renewal filing, whether or not any update filings have been made, at least 10 days before one year has elapsed from the date of the notice of filing issued by the Attorney General, and at least 10 days before the same date every year thereafter. The annual renewal filing shall include all disclosure statements required by Sections 1812.205 and 1812.206 and a list of the names and addresses of the residences of all current salespersons and all salespersons who have acted on behalf of the seller since the previous filing (whether the annual filing or an updated filing), indicating which salespersons are still active and which no longer act on behalf of the seller. The annual renewal filing fee shall be one hundred dollars ($100). If an annual renewal filing is not filed as required, the previous filing shall be deemed to have lapsed and the seller shall be prohibited from placing any seller assisted marketing plan advertisements or making any other representations to prospective purchasers of seller assisted marketing plan until a new annual filing is made and a new notice of filing has been issued by the Attorney General.

(b) The Attorney General may send by certified mail to the address set forth in the seller assisted marketing plan filing an intent to issue a stop order denying the effectiveness of or suspending or revoking the effectiveness of any filing if he or she finds the following:

(1) That there has been a failure to comply with any of the provisions of this title.

(2) That the offer or sale of the seller assisted marketing plan would constitute a misrepresentation to, or deceit of, or fraud on, the purchaser.

(3) That any person identified in the filing has been convicted of an offense under paragraph (1) of subdivision (b) of Section 1812.206, or is subject to an order or has had a civil judgment entered against him or her as described in paragraphs (2) and (3) of subdivision (b) of Section 1812.206, and the involvement of that person in the sale or management of the seller assisted marketing plan creates an unreasonable risk to prospective purchasers.

(c) The notice referred to shall include facts supporting a suspension or revocation. If the seller assisted marketing plan does not submit to the Attorney General, under penalties of perjury signed by an owner or officer of the seller assisted marketing plan, within 10 days of receipt of the intent to issue a stop order, a refutation of each and every supporting fact set forth in the notice, and each fact not refuted shall be deemed, for purposes of issuance of the order, an admission that the fact is true. If, in the opinion of the Attorney General, and based upon supporting facts not refuted by the seller assisted marketing plan, the plan is offered to the public without compliance with this title, the Attorney General may order the seller to desist and refrain from the further sale or attempted sale of the seller assisted marketing plan unless and until a notice of filing has been issued pursuant to this section. Until that time, the registration shall be void. The order shall be in effect until and unless the seller assisted marketing plan files a proceeding in superior court pursuant to Section 1085 or 1094.5 of the Code of Civil Procedure or seeks other judicial relief and serves a copy of the proceeding upon the Attorney General.

(Amended by Stats. 1998, Ch. 595, Sec. 1. Effective January 1, 1999.)



1812.204

In selling, leasing, or offering to sell or lease a seller assisted marketing plan in this state, sellers shall not:

(a) Use the phrase “buy-back” or “secured investment” or similar phrase orally or in writing when soliciting, offering, leasing, or selling a seller assisted marketing plan if the “security” is the value of the equipment, supplies, products or services supplied by the seller to the purchaser.

(b) Use the phrase “buy-back” or “secured investment” or similar phrase orally or in writing when soliciting, offering, leasing, or selling a seller assisted marketing plan unless there are no restrictions or qualifications whatsoever preventing or limiting a purchaser from being able to invoke the “buy-back” or “secured” portion of the seller assisted marketing plan contract at any time the purchaser desires during the one-year period following the contract date. Upon invocation of the “buy-back” or “security” provision, the minimum amount a purchaser shall be entitled to have returned to him is the full amount of his initial payment, less the amount actually received by him from the operation of the seller assisted marketing plan. The “amount actually received” means either the amount the purchaser actually obtained from the seller for any product resold to the seller or the amount of money the purchaser received for use of the purchaser’s product, equipment, supplies or services, less any amount: (1) the purchaser has paid the owner or manager of the location at which the purchaser’s products, equipment, supplies or services are placed; and (2) the purchaser has paid to obtain other items needed in order to sell, make, produce, fabricate, grow, breed, modify, or develop the item which the seller assisted marketing plan purchaser intends to sell, lease, distribute, or otherwise dispose of.

(c) Represent that a purchaser’s initial payment is “secured” in any manner or to any degree or that the seller provides a “buy-back” arrangement unless the seller has, in conformity with subdivision (b) of Section 1812.214, either obtained a surety bond issued by a surety company admitted to do business in this state or established a trust account at a federally insured bank or savings and loan association located in this state.

(d) Represent that the seller assisted marketing plan provides income or earning potential of any kind unless the seller has data to substantiate the claims of income or earning potential and discloses this data to the purchaser at the time the claim is made, if made in person, or if made through written or telephonic communication, at the first in-person communication thereafter and, when disclosed, the data is left with the purchaser. A mathematical computation of the number of sales multiplied by the amount of profit per sale to reach a projected income figure is not sufficient data to substantiate an income or earning potential claim. Income or earning potential claims cannot be made or implied at all unless they are based on the experience of at least 10 purchasers from the seller assisted marketing plan being offered. The data left by the seller must, at a minimum, disclose:

(1) The length of time the seller has been selling the particular seller assisted marketing plan being offered;

(2) The number of purchasers from the seller known to the seller to have made at least the same sales, income or profits as those represented; and

(3) The percentage the number represents of the total number of purchasers from the seller.

(e) Use the trademark, service mark, trade name, logotype, advertising or other commercial symbol of any business which does not either control the ownership interest in the seller or accept responsibility for all representations made by the seller in regard to the seller assisted marketing plan, unless the nature of the seller’s relationship to such other business entity is set forth immediately adjacent to and in type size equal to or larger than that used to depict the commercial symbol of such other business. If a member of a trade association, the seller may use the logo or registration mark of the trade association in advertisements and materials without regard to this subdivision.

(f) Place or cause to be placed any advertisement for a seller assisted marketing plan which does not include the actual business name of the seller, and if it differs, the name under which the seller assisted marketing plan is operated and the street address of the principal place of business of the seller.

(Amended by Stats. 1981, Ch. 258, Sec. 2.)



1812.205

At the first in-person communication with a potential purchaser or in the first written response to an inquiry by a potential purchaser, whichever occurs first, wherein the seller assisted marketing plan is described, the seller or his or her representative shall provide the prospective purchaser a written document, the cover sheet of which is entitled in at least 16-point boldface capital letters “DISCLOSURE REQUIRED BY CALIFORNIA LAW.” Under the title shall appear in boldface of at least 10-point type, the statement: “The State of California has not reviewed and does not approve, recommend, endorse or sponsor any seller assisted marketing plan. The information contained in this disclosure has not been checked by the state. If you have any questions about this purchase, see an attorney or other financial adviser before you sign a contract or agreement.” Nothing shall appear on the cover sheet except the title and the statement required above. The disclosure document shall contain the following information:

(a) The name of the seller, the name under which the seller is doing or intends to do business and the name of any parent or affiliated company that will engage in business transactions with purchasers or accept responsibility for statements made by the seller.

(b) A statement of the initial payment to be paid by the purchaser to the seller, or when not known, a statement of the approximate initial payment charged, the amount of the initial payment to be paid to a person inducing, directly or indirectly, a purchaser to contract for the seller assisted marketing plan.

(c) A full and detailed description of the actual services the seller will undertake to perform for the purchaser.

(d) When the seller makes any statement concerning earnings or range of earnings that may be made through the seller assisted marketing plan, he must comply with subdivision (d) of Section 1812.204 and set forth in complete form in this disclosure statement the following:

“No guarantee of earnings or ranges of earnings can be made. The number of purchasers who have earned through this business an amount in excess of the amount of their initial payment is at least ______, which represents ___ percent of the total number of purchasers of this seller assisted marketing plan.”

(e) If training of any type is promised by the seller, a complete description of the training and the length of the training.

(f) If the seller promises services to be performed in connection with the placement of the equipment, product or supplies at a location from which they will be sold or used, the full nature of those services as well as the nature of the agreements to be made with the owner or manager of the location at which the purchaser’s equipment, product or supplies will be placed, must be set forth.

(g) If the seller represents orally or in writing when soliciting or offering for sale or lease or selling or leasing a seller assisted marketing plan that there is a “buy-back” arrangement or that the initial payment is in some manner protected from loss or “secured,” the entire and precise nature of the “buy-back”, “protection” or “security” arrangement shall be completely and clearly disclosed.

(Amended by Stats. 1981, Ch. 258, Sec. 3.)



1812.206

At least 48 hours prior to the execution of a seller assisted marketing plan contract or agreement or at least 48 hours prior to the receipt of any consideration, whichever occurs first, the seller or his or her representative shall provide to the prospective purchaser in writing a document entitled “SELLER ASSISTED MARKETING PLAN INFORMATION SHEET.” The seller may combine the information required under this section with the information required under Section 1812.205 and, if done, shall utilize the single title “DISCLOSURES REQUIRED BY CALIFORNIA LAW,” and the title page required by Section 1812.205. If a combined document is used, it shall be given at the time required by Section 1812.205, provided that this time meets the 48-hour test of this section. The information sheet required by this section shall contain the following:

(a) The name of and the office held by the seller’s owners, officers, directors, trustees and general or limited partners, as the case may be, and the names of those individuals who have management responsibilities in connection with the seller’s business activities.

(b) A statement whether the seller, any person identified in subdivision (a), and any other company managed by a person identified in subdivision (a):

(1) Has been convicted of a felony or misdemeanor or pleaded nolo contendere to a felony or misdemeanor charge if the felony or misdemeanor involved an alleged violation of this title, fraud, embezzlement, fraudulent conversion or misappropriation of property.

(2) Has been held liable in a civil action by final judgment or consented to the entry of a stipulated judgment if the civil action alleged a violation of this title, fraud, embezzlement, fraudulent conversion or misappropriation of property or the use of untrue or misleading representations in an attempt to sell or dispose of real or personal property or the use of unfair, unlawful or deceptive business practices.

(3) Is subject to any currently effective agreement, injunction, or restrictive order, including, but not limited to, a “cease and desist” order, an “assurance of discontinuance,” or other comparable agreement or order, relating to business activity as the result of an action or investigation brought by a public agency or department, including, but not limited to, an action affecting any vocational license.

The statements required by paragraphs (1), (2) and (3) of this subdivision shall set forth the terms of the agreement, or the court, the docket number of the matter, the date of the conviction or of the judgment and, when involved, the name of the governmental agency that initiated the investigation or brought the action resulting in the conviction or judgment.

(4) Has at any time during the previous seven fiscal years been the subject of an order for relief in bankruptcy, been reorganized due to insolvency, or been a principal, director, officer, trustee, general or limited partner, or had management responsibilities of any other person, as defined in subdivision (b) of Section 1812.201, that has so filed or was so reorganized, during or within one year after the period that the individual held that position. If so, the name and location of the person having so filed, or having been so reorganized, the date thereof, the court which exercised jurisdiction, and the docket number of the matter shall be set forth.

(c) The length of time the seller:

(1) Has sold seller assisted marketing plans.

(2) Has sold the specific seller assisted marketing plan being offered to the purchaser.

(d) If the seller is required to secure a bond or establish a trust account pursuant to the requirements of Section 1812.204, the information sheet shall state either:

(1) “Seller has secured a bond issued by

,

(name and address of surety company)

a surety company admitted to do business in this state. Before signing a contract to purchase this seller assisted marketing plan, you should check with the surety company to determine the bond’s current status,” or

(2) “Seller has deposited with the office of the Attorney General information regarding its trust account. Before signing a contract to purchase this seller assisted marketing plan, you should check with the Attorney General to determine the current status of the trust account.”

(e) A copy of a recent, not more than 12 months old, financial statement of the seller, together with a statement of any material changes in the financial condition of the seller from the date thereof. That financial statement shall either be audited or be under penalty of perjury signed by one of the seller’s officers, directors, trustees or general or limited partners. The declaration under penalty of perjury shall indicate that to the best of the signatory’s knowledge and belief the information in the financial statement is true and accurate; the date of signature and the location where signed shall also be indicated. Provided, however, that where a seller is a subsidiary of another corporation which is permitted by generally accepted accounting standards to prepare financial statements on a consolidated basis, the above information may be submitted in the same manner for the parent if the corresponding financial statement of the seller is also provided and the parent absolutely and irrevocably has agreed to guarantee all obligations of the seller.

(f) An unexecuted copy of the entire seller assisted marketing plan contract.

(g) For purposes of this section, “seller’s owners” means any individual who holds an equity interest of at least 10 percent in the seller.

(Amended by Stats. 2009, Ch. 500, Sec. 13. Effective January 1, 2010.)



1812.207

Every contract for sale or lease of a seller assisted marketing plan in this state shall be in writing and shall be subject to the provisions of this title. A copy of the fully completed contract and all other documents the seller requires the purchaser to sign shall be given to the purchaser at the time they are signed.

(Added by Stats. 1978, Ch. 876.)



1812.208

The purchaser shall have the right to cancel a seller assisted marketing plan contract for any reason at any time within three business days of the date the purchaser and the seller sign the contract. The notice of the right to cancel and the procedures to be followed when a contract is canceled shall comply with Section 1812.209.

(Added by Stats. 1978, Ch. 876.)



1812.209

Every seller assisted marketing plan contract shall set forth in at least 10-point type or equivalent size if handwritten, all of the following:

(a) The terms and conditions of payment including the initial payment, additional payments, and downpayment required. If the contract provides for the seller to receive more than 20 percent of the initial payment before delivery to the purchaser of the equipment, supplies or products or services to be furnished under the terms of the contract, the contract shall clearly set forth for the escrow account established pursuant to subdivision (b) of Section 1812.210 and the name and address of the escrow account holder, as well as the institution, branch, and account number of the escrow account. If the contract provides for payment of any amount in excess of 20 percent of the initial payment prior to delivery of the equipment, supplies or products or services to be furnished under the terms of the contract, the contract shall set forth that payment of the amount in excess of 20 percent shall be by separate instrument made payable to the escrow account.

(b) Immediately above the place at which the purchaser signs the contract the following notification, in boldface type, of the purchaser’s right to cancel the contract:

“You have three business days in which you may cancel this contract for any reason by mailing or delivering written notice to the seller assisted marketing plan seller. The three business days shall expire on

(last date to mail or deliver notice)

and notice of cancellation should be mailed or delivered to

.

(seller assisted marketing plan seller’s name
and business street address)

If you choose to mail your notice, it must be placed in the United States mail properly addressed, first-class postage prepaid, and postmarked before midnight of the above date. If you choose to deliver your notice to the seller directly, it must be delivered to him by the end of his normal business day on the above date. Within five business days of receipt of the notice of cancellation, the seller shall return to the purchaser all sums paid by the purchaser to the seller pursuant to this contract. Within five business days after receipt of all such sums, the purchaser shall make available at his address or at the place at which they were caused to be located, all equipment, products and supplies provided to the purchaser pursuant to this contract. Upon demand of the seller, such equipment, products and supplies shall be made available at the time the purchaser receives full repayment by cash, money order or certified check.”

(c) A full and detailed description of the acts or services the seller will undertake to perform for the purchaser.

(d) The seller’s principal business address and the name and the address of its agent, other than the Secretary of State, in the State of California authorized to receive service of process.

(e) The business form of the seller, whether corporate, partnership or otherwise.

(f) The delivery date or, when the contract provides for a staggered delivery of items to the purchaser, the approximate delivery date of those products, equipment or supplies the seller is to deliver to the purchaser to enable the purchaser to begin or maintain his business and whether the products, equipment or supplies are to be delivered to the purchaser’s home or business address or are to be placed or caused to be placed by the seller at locations owned or managed by persons other than the purchaser.

(g) A complete description of the nature of the “buy-back”, “protection”, or “security” arrangement, if the seller has represented orally or in writing when selling or leasing, soliciting or offering a seller assisted marketing plan that there is a “buy-back” or that the initial payment or any part of it is “protected” or “secured.”

(h) A statement which accurately sets forth a purchaser’s right to void the contract under the circumstances and in the manner set forth in subdivisions (a) and (b) of Section 1812.215.

(i) The name of the supplier and the address of such supplier of the products, equipment, or supplies the seller is to deliver to the purchaser to enable the purchaser to begin or maintain his business.

(Amended by Stats. 1989, Ch. 1021, Sec. 4.)



1812.210

(a) No seller assisted marketing plan contract shall require or entail the execution of any note or series of notes by the purchaser which, when separately negotiated, will cut off as to third parties any right of action or defense which the purchaser may have against the seller.

(b) If the contract referred to in Section 1812.209 provides for a downpayment to be paid to the seller, the downpayment shall not exceed 20 percent of the initial payment amount. In no event shall the contract payment schedule provide for the seller to receive more than 20 percent of the initial payment before delivery to the purchaser, or to the place at which they are to be located, the equipment, supplies or products, unless all sums in excess of 20 percent are placed in an escrow account as provided for in subdivision (c) of Section 1812.214. Funds placed in an escrow account shall not be released until the purchaser notifies the escrow holder in writing of the delivery of such equipment, supplies or products within the time limits set forth in the seller assisted marketing plan contract. Notification of delivery by the purchaser to the escrow holder shall not be unreasonably withheld.

(Amended by Stats. 1989, Ch. 1021, Sec. 5.)



1812.211

Any assignee of the seller assisted marketing plan contract or the seller’s rights is subject to all equities, rights and defenses of the purchaser against the seller.

(Added by Stats. 1978, Ch. 876.)



1812.212

No seller shall make or authorize the making of any reference to its compliance with this title.

(Added by Stats. 1978, Ch. 876.)



1812.213

Every seller shall at all times keep and maintain a complete set of books, records and accounts of seller assisted marketing plan sales made by the seller. All documents relating to each specific seller assisted marketing plan sold or leased shall be maintained for four years after the date of the seller assisted marketing plan contract.

(Added by Stats. 1978, Ch. 876.)



1812.214

(a) Every seller of seller-assisted marketing plans other than a California corporation shall file with the Attorney General an irrevocable consent appointing the Secretary of State or successor in office to act as the seller’s attorney to receive service or any lawful process in any noncriminal suit, action or proceeding against the seller or the seller’s successor, executor or administrator, which may arise under this title. When service is made upon the Secretary of State, it shall have the same force and validity as if served personally on the seller. Service may be made by leaving a copy of the process in the office of the Secretary of State, but it shall not be effective unless:

(1) The plaintiff forthwith sends by first-class mail a notice of the service upon the Secretary of State and a copy of the process to the defendant or respondent at the last address on file with the Attorney General; and

(2) The plaintiff’s affidavit of compliance with this section is filed in the case on or before the return date of the process, if any, or within such further time as the court allows.

(b) If, pursuant to subdivision (c) of Section 1812.204, a seller must obtain a surety bond or establish a trust account, the following procedures apply:

(1) If a bond is obtained, a copy of it shall be filed with the Attorney General; if a trust account is established, notification of the depository, the trustee and the account number shall be filed with the Attorney General.

(2) The bond or trust account required shall be in favor of the State of California for the benefit of any person who is damaged by any violation of this title or by the seller’s breach of a contract subject to this title or of any obligation arising therefrom. The trust account shall also be in favor of any person damaged by these practices.

(3) Any person claiming against the trust account for a violation of this title may maintain an action at law against the seller and the trustee. The surety or trustee shall be liable only for actual damages and not the punitive damages permitted under Section 1812.218. The aggregate liability of the trustee to all persons damaged by a seller’s violation of this title shall in no event exceed the amount of the trust account.

(4) The bond or the trust account shall be in an amount equal to the total amount of the “initial payment” section of all seller-assisted marketing plan contracts the seller has entered into during the previous year or three hundred thousand dollars ($300,000), whichever is less, but in no case shall the amount be less than fifty thousand dollars ($50,000). The amount required shall be adjusted twice a year, no later than the tenth day of the first month of the seller’s fiscal year and no later than the tenth day of the seventh month of the seller’s fiscal year. A seller need only establish a bond or trust account in the amount of fifty thousand dollars ($50,000) at the commencement of business and during the first six months the seller is in business. By the tenth day of the seller’s seventh month in business, the amount of the bond or trust account shall be established as provided for herein as if the seller had been in business for a year.

(c) If, pursuant to subdivision (b) of Section 1812.210, a seller utilizes an escrow account to receive those portions of the downpayment in excess of 20 percent of the initial payment before delivery to the purchaser of the equipment, supplies or products or services to be furnished under the terms of the contract, the following procedures shall apply:

(1) The holder of the escrow account shall be independent of the seller, and the seller shall not have any authority to direct disbursements from the escrow account by the holder except upon written notification by the purchaser to the holder of the escrow account of the delivery of the equipment, supplies, or products as required by and within the time limits set forth in the seller assisted marketing plan contract.

(2) The name and address of the escrow account holder, the name of the institution, the branch and account number of the escrow account shall be reported to the Attorney General by the seller.

(3) Any person claiming against the escrow account for a violation of this title may maintain an action at law against the seller and the escrow account holder. The escrow account holder shall be liable only for actual damages and not the punitive damages permitted under Section 1812.218. The aggregate liability of the escrow account holder to all persons damaged by a seller’s violation of this title shall in no event exceed the amount of the escrow account.

(Amended by Stats. 1990, Ch. 1491, Sec. 3.)



1812.215

(a) If a seller uses any untrue or misleading statements to sell or lease a seller assisted marketing plan, or fails to comply with Section 1812.203, or fails to give the disclosure documents or disclose any of the information required by Sections 1812.205 and 1812.206, or the contract does not comply with the requirements of this title, then within one year of the date of the contract at the election of the purchaser upon written notice to the seller, the contract shall be voidable by the purchaser and unenforceable by the seller or his assignee as contrary to public policy and the purchaser shall be entitled to receive from the seller all sums paid to the seller when the purchaser is able to return all equipment, supplies or products delivered by the seller; when such complete return cannot be made, the purchaser shall be entitled to receive from the seller all sums paid to the seller less the fair market value at the time of delivery of the equipment, supplies or products not returned by the purchaser, but delivered by the seller. Upon the receipt of such sums, the purchaser shall make available to the seller at the purchaser’s address or at the places at which they are located at the time the purchaser gives notice pursuant to this section, the products, equipment or supplies received by the purchaser from the seller. Provided, however, if the seller inadvertently has failed to make any of the disclosures required by Section 1812.205 or 1812.206 or the contract inadvertently fails to comply with the requirements of this title, the seller may cure such inadvertent defect by providing the purchaser with the correct disclosure statements or contract if at the time of providing such correct disclosures or contract the seller also informs the purchaser in writing that because of the seller’s error, the purchaser has an additional 15-day period after receipt of the correct disclosures or contract within which to cancel the contract and receive a full return of all moneys paid in exchange for return of whatever equipment, supplies or products the purchaser has. If the purchaser does not cancel the contract within 15 days after receipt of the correct disclosures or contract, he may not in the future exercise his right to void the contract under this section due to such noncompliance with the disclosure or contract requirements of this title.

(b) If a seller fails to deliver the equipment, supplies or product within 30 days of the delivery date stated in the contract, unless such delivery delay is beyond the control of the seller, then at any time prior to delivery or within 30 days after delivery, at the election of the purchaser upon written notice to the seller, the contract shall be voidable by the purchaser and unenforceable by the seller or his assignee as contrary to public policy.

The rights of the purchaser set forth in this section shall be cumulative to all other rights under this title or otherwise.

(Amended by Stats. 1981, Ch. 258, Sec. 8.)



1812.216

(a) Any waiver by a purchaser of the provisions of this title shall be deemed contrary to public policy and shall be void and unenforceable. Any attempt by a seller to have a purchaser waive rights given by this title shall be a violation of this title.

(b) In any proceeding involving this title, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Amended by Stats. 1981, Ch. 258, Sec. 9.)



1812.217

Any person, including, but not limited to, the seller, a salesman, agent or representative of the seller or an independent contractor who attempts to sell or lease or sells or leases a seller assisted marketing plan, who willfully violates any provision of this title or employs, directly or indirectly, any device, scheme or artifice to deceive in connection with the offer or sale of any seller assisted marketing plan, or willfully engages, directly or indirectly, in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person in connection with the offer, purchase, lease or sale of any seller assisted marketing plan shall, upon conviction, be fined not more than ten thousand dollars ($10,000) for each unlawful transaction, or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or imprisoned in a county jail for not more than one year, or be punished by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 34. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1812.218

Any purchaser injured by a violation of this title or by the seller’s breach of a contract subject to this title or of any obligation arising from the sale or lease of the seller assisted marketing plan may bring any action for recovery of damages. Judgment shall be entered for actual damages, plus reasonable attorney’s fees and costs, but in no case shall the award of damages be less than the amount of the initial payment provided the purchaser is able to return all the equipment, supplies or products delivered by the seller; when such complete return cannot be made, the minimum award shall be no less than the amount of the initial payment less the fair market value at the time of delivery of the equipment, supplies or products that cannot be returned but were actually delivered by the seller. An award, if the trial court deems it proper, may be entered for punitive damages.

(Added by Stats. 1978, Ch. 876.)



1812.219

The provisions of this title are not exclusive. The remedies provided herein for violation of any section of this title or for conduct proscribed by any section of this title shall be in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

Nothing in this title shall limit any other statutory or any common law rights of the Attorney General, any district attorney or city attorney, or any other person. If any act or practice proscribed under this title also constitutes a cause of action in common law or a violation of another statute, the purchaser may assert such common law or statutory cause of action under the procedures and with the remedies provided for in such other law.

(Added by Stats. 1978, Ch. 876.)



1812.220

If any provision of this act or if any application thereof to any person or circumstance is held unconstitutional, the remainder of the title and the application of such provision to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1978, Ch. 876.)



1812.221

(a) When a deposit has been made in lieu of bond pursuant to paragraph (1) of subdivision (b) of Section 1812.214 and Section 995.710 of the Code of Civil Procedure, the person asserting a claim against the deposit shall, in lieu of the provisions of Section 996.430 of the Code of Civil Procedure, establish the claim by furnishing evidence to the Attorney General of a money judgment entered by a court together with evidence that the claimant is a person described in paragraph (2) of subdivision (b) of Section 1812.214.

(b) When a person has completely established the claim with the Attorney General, the Attorney General shall forthwith review and approve the claim and enter the date of approval thereon. The claim shall be designated an “approved claim. ”

(c) When the first claim against a particular deposit account has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Attorney General. Subsequent claims which are approved by the Attorney General within the same 240-day period shall similarly not be paid until the expiration of the 240-day period. Forthwith upon the expiration of the 240-day period, the Attorney General shall pay all approved claims from that 240-day period in full unless there are insufficient funds in the deposit account in which case each approved claim shall be paid a proportionate amount to exhaust the deposit account.

(d) When the Attorney General approves the first claim against a particular deposit account after the expiration of a 240-day period, the date of approval of that claim shall begin a new 240-day period to which subdivision (c) shall apply with respect to the amount remaining in the deposit account.

(e) After a deposit account is exhausted, no further claims shall be paid by the Attorney General. Claimants who have had their claims paid in full or in part pursuant to subdivisions (c) and (d) shall not be required to make a contribution back to the deposit account for the benefit of other claimants.

(f) When a deposit has been made in lieu of bond, the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the seller, other than as to an amount as no longer needed or required for the purpose of this title which would otherwise be returned to the seller by the Attorney General.

(Amended by Stats. 1989, Ch. 1021, Sec. 7.)






TITLE 2.8 - MEMBERSHIP CAMPING CONTRACTS

1812.300

For the purposes of this title:

(a) “Membership camping operator” means any enterprise, other than one that is tax exempt under Section 501(c)(3) of the Internal Revenue Code of 1954, as amended, that has as one of its purposes the ownership or operation of campgrounds which include or may include use of camping sites, that solicits membership paid for by a fee or periodic payments, such as annual dues, and the contractual members are the primary intended users. “Membership camping operator” does not include camping or recreational trailer parks, as defined in Section 18215 of the Health and Safety Code, which are open to the general public and which contain camping sites rented for a per use fee, or a “mobilehome park,” as defined in either Section 798.4 of the Civil Code or Section 18214 of the Health and Safety Code.

As used in this title, “seller” means membership camping operator.

(b) “Membership camping contract” means an agreement offered or sold within the State of California by a membership camping operator or membership camping broker evidencing a purchaser’s right or license to use for more than 14 days in a year, the campgrounds of a membership camping operator and includes a membership which provides for this use.

(c) “Camping site” means a space designed and promoted for the purpose of locating a trailer, tent, tent trailer, pickup camper, or other similar device used for camping.

(d) “Offer” means any solicitation reasonably designed to result in entering into a membership camping contract.

(e) “Person” means any individual, corporation, partnership, limited liability company, trust, association, or other organization other than a government or a subdivision thereof.

(f) “Purchaser” means a person who enters into a membership camping contract and thereby obtains the right to use the campgrounds of a membership camping operator.

(g) “Sale” or “sell” means entering into, or other disposition, of a membership camping contract for value. The term “value” does not include a reasonable fee to offset the administrative costs of transfer of a membership camping contract.

(h) “Campground” means real property within this state owned or operated by a membership camping operator and designated in whole or in part by the membership camping operator as available for camping or outdoor recreation by purchasers of membership camping contracts.

(i) “Blanket encumbrance” means any mortgage, deed of trust, option to purchase, vendor’s lien or interest under a contract or agreement of sale, or other financing lien or encumbrance granted by the membership camping operator or affiliate which secures or evidences the obligation to pay money or to sell or convey any campgrounds made available to purchasers by the membership camping operator or any portion thereof, and which authorizes, permits, or requires the foreclosure or other disposition of the campground.

(j) “Nondisturbance agreement” means an instrument in recordable form by which the holder of a blanket encumbrance agrees to all of the following:

(1) The holder’s rights in any campground made available to purchasers, prior or subsequent to the agreement, by the membership camping operator shall be subordinate to the rights of purchasers from and after the recordation of the nondisturbance agreement.

(2) The holder and all successors and assignees of the holder, and any person who acquires the campground through foreclosure or by deed in lieu of foreclosure of the blanket encumbrance shall take the campground subject to the rights of purchasers.

(3) The holder or any successor acquiring the campground through the blanket encumbrance shall not use or cause the campground to be used in a manner which would materially prevent purchasers from using or occupying the campground in a manner contemplated by the purchasers’ membership camping contracts. However, the holder shall have no obligation to, and no liability for failure to assume the responsibilities or obligations of, the membership camping operator under the membership camping contracts.

(k) “Membership camping contract broker” means a person who, for compensation, resells or offers to resell a membership camping contract to a new purchaser on behalf of a prior purchaser. Membership camping contract broker does not include a membership camping operator or its employees or agents.

(Amended by Stats. 1994, Ch. 1010, Sec. 45. Effective January 1, 1995.)



1812.301

The membership camping contracts and persons covered by this title shall be subject to Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 and Article 1 (commencing with Section 17500) of Chapter 1 of Part 3 of Division 7 of the Business and Professions Code and the Unruh Act (Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3).

(Amended by Stats. 1990, Ch. 1529, Sec. 5.)



1812.302

A membership camping operator shall provide to a purchaser the following written disclosures in any format which clearly communicates the following reasonably current information before the purchaser signs a membership camping contract, or gives any money or thing of value for the purchase of a membership camping contract. The written disclosures shall be included in or attached to the contract before the time the contract is signed. The following information shall be updated once a year.

(a) The name and address of the membership camping operator and any material affiliate membership camping operator.

(b) A brief description of the membership camping operator’s experience in the membership camping business, including the number of years the operator has been in the membership camping business; a brief description of the past five years’ business experience of the chairman, the president and chief executive officer, and if other than the foregoing, the person in charge of marketing of the membership camping operator, or persons in comparable positions in noncorporate operators, including the number of other membership camping operators with which the executive has been associated and the length of time with each.

(c) A brief description of the nature of the purchaser’s right or license to use the membership camping operator’s property or facilities.

(d) The location of each of the membership camping operator’s campgrounds and a brief description for each campground of the significant facilities then available for use by purchasers and those which are represented to purchasers as being planned, together with a brief description of any significant facilities that are or will be available to nonpurchasers or nonmembers.

“Significant facilities” shall include, but are not limited to, each of the following: the number of campsites, in each campground; the number of campsites in each campground with full or partial hookups; swimming pools; tennis courts; recreation buildings; restrooms and showers; laundry rooms; trading posts; or grocery stores. “Partial hookups” mean those hookups with at least one of the following connections: electricity, water, or sewer connections.

Following such description there shall appear in 10-point bold type the following disclosure:

NOTICE:  PURCHASE A MEMBERSHIP CAMPING CONTRACT ONLY ON THE BASIS OF EXISTING FACILITIES. CONSTRUCTION OF PLANNED FACILITIES IS SOMETIMES DEFERRED OR REVISED FOR A VARIETY OF REASONS. SHOULD THE SALESPERSON DESCRIBE A SIGNIFICANT FACILITY WHICH IS NEITHER LISTED AS EXISTING NOR PLANNED, TELEPHONE COLLECT OR TOLL FREE DURING WEEKDAY BUSINESS HOURS TO [insert headquarter’s telephone number] TO VERIFY THE OPERATOR’S PLAN FOR SUCH A FACILITY.

(e) A brief description of the membership camping operator’s ownership of, or other right to use, the campgrounds represented to be available for use by purchasers, together with the duration and expiration date of any lease, license, franchise, or reciprocal agreement entitling the membership camping operator to use the campgrounds, and any material provisions of any agreements, land use permits, or operating licenses which could materially restrict a purchaser’s use of the campgrounds under the terms of the purchaser’s camping contract.

(f) A summary or copy of the rules, restrictions, or covenants regulating the purchaser’s use of the membership camping operator’s properties, including a statement of whether and how the rules, restrictions, or covenants may be changed.

(g) A brief description of all payments of a purchaser under a membership camping contract, including initial fees and any further fees, charges, or assessments, together with any provisions for changing the payments.

(h) A description of any restraints on the transfer of the membership camping contract.

(i) A brief description of the policies relating to the availability of camping sites and whether reservations are required.

(j) A brief description of any grounds for forfeiture of a purchaser’s membership camping contract.

(k) A copy of the membership camping contract form.

(Amended by Stats. 1990, Ch. 1529, Sec. 6.)



1812.303

(a) A membership camping contract shall be written in the same language as that principally used in any oral sales presentation (e.g., Spanish). A membership camping contract shall be dated, signed by the purchaser, and contain, in immediate proximity to the space reserved for the signature of the purchaser, a conspicuous statement in a size equal to at least 10-point bold type, as follows:  “You, the purchaser, may cancel this contract at any time prior to midnight of the third business day after the date of the transaction. See an explanation of this right as set forth in this contract or on the attached notice of cancellation form.”  In the alternative the notice of cancellation as set forth in subdivision (b) may be placed in immediate proximity to the signature line of the contract in lieu of the foregoing statement.

(b) The contract shall be accompanied by a completed form in duplicate, captioned “Notice of Cancellation”, which shall be attached to the contract and easily detachable. In the alternative, the seller may include all of the cancellation information on the contract and provide the consumer with a carbon copy which may be retained after cancellation. Both shall contain, in type of at least 10-point, the following statement written in the same language as used in the contract:

“Notice of Cancellation”

“You may cancel this contract, without any penalty or obligation, within three business days from the date the contract is executed.

“To cancel this contract, mail or deliver a signed and dated copy of this cancellation notice or a copy of this contract if it contains the cancellation instructions, or any other written notice, or send a telegram to

_____ (Name of seller) _____ , at

_____ (Address of seller’s place of business) _____

not later than midnight of (Date) .

I hereby cancel this transaction (Date) .

(Purchaser’s signature)

“With the notice of cancellation, or separately if a telegram is sent, you must return the original membership camping contract, membership card and all other evidence of membership to the seller. You should promptly return these documents with the notice of cancellation, or separately if a telegram is sent. Failure to send the documents promptly could delay your refund. You should retain for your records one copy of the cancellation notice, or a carbon of the contract when it provides the cancellation information, or other writing showing intent to cancel. Mailing by ordinary mail is adequate but certified mail return receipt requested is recommended.”

(c) On the date of purchase the membership camping operator shall provide the purchaser with a copy of the contract and duplicate of the notice of cancellation. The membership camping operator shall inform the purchaser orally of the right to cancel at the time the contract is executed.

(d) Within 20 days after the membership camping operator receives a notice of cancellation, the membership camping contract, the membership card and all other evidence of purchase or membership, the membership camping operator shall refund to the purchaser any sums paid as a deposit, downpayment or other payment therefor. If the purchaser does not promptly return the evidence of membership, the 20-day period shall be extended until such evidence of membership is returned.

(e) Until the membership camping operator has complied with this section, the purchaser shall have the right to cancel the contract.

(f) “Business day” means any calendar day except Sunday, or the following business holidays: New Year’s Day, Washington’s Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving Day, and Christmas Day.

(Amended by Stats. 1990, Ch. 1529, Sec. 7.)



1812.304

(a) If the purchaser has not inspected at least one of the membership camping operator’s campgrounds prior to purchase of a membership camping contract, the notice shall contain the following additional language:

“If you sign this contract without having first inspected one of the membership camping operator’s campgrounds, you may also cancel this contract at any time prior to midnight of the 10th business day after date of purchase by mailing or delivering the signed and dated attached written notice of cancellation or a copy of the contract when that contains the cancellation instructions together with the original camping club contract, membership card and any other evidence of membership.”

(b) The seller shall return any payment made by the purchaser under the contract or offer to purchase, and any negotiable instrument executed by the purchaser, within 10 days of the return of evidence of membership and cancellation of the contract by the purchaser. If the purchaser does not promptly return the evidence of membership, the 10-day period shall be extended until the evidence of membership is returned.

(Amended by Stats. 1990, Ch. 1529, Sec. 8.)



1812.305

The following transactions are exempt from the provisions of this title.

(a) An offer, sale or transfer by any one person of not more than one membership camping contract for any given membership camping operator in any 12-month period.

(b) An offer or sale by a government or governmental agency.

(c) A bona fide pledge of a membership camping contract.

(Added by Stats. 1983, Ch. 847, Sec. 1.)



1812.306

(a) A purchaser’s remedy for errors in or omissions from the membership camping contract of any of the disclosures or requirements of Sections 1812.302 to 1812.304, inclusive, shall be limited to a right of rescission and refund. Reasonable attorney’s fees shall be awarded to the prevailing party in any action under this title. This limitation does not apply to errors or omissions from the contract, or disclosures or other requirements of this title, which are a part of a scheme to willfully misstate or omit the information required, or other requirements imposed by this title.

(b) Any failure, except a willful or material failure, to comply with any provision of Sections 1812.302 to 1812.304, inclusive, may be corrected within 30 days after receipt of written notice to the membership camping operator from the purchaser, and, if so corrected, there shall be no right of rescission. The membership camping operator or the holder shall not be subject to any penalty under this title. However, there can be no correction that increases any monthly payment, the number of payments, or the total amount due, unless concurred to, in writing, by the purchaser. “Holder” includes the seller who acquires the contract, or if the contract is purchased, a financing agency or other assignee who purchases the contract.

(Amended by Stats. 2006, Ch. 538, Sec. 51. Effective January 1, 2007.)



1812.307

No membership camping operator shall withdraw from the use by purchasers of membership camping contracts any campground unless one of the following conditions is satisfied:

(a) Adequate provision is made to provide within a reasonable time, a substitute campground in the same general area that is as desirable for the purpose of camping and outdoor recreation.

(b) The campground is withdrawn from use because, despite good faith efforts by the membership camping operator, a person not affiliated with the membership camping operator has exercised a superior right to possession (such as the right of a lessor to take possession following expiration of a lease of the property) and the terms and date of the withdrawal were disclosed in writing to all purchasers at or prior to the time of any sale of a membership camping contract after the membership camping operator represented to purchasers that the campground would be available for camping or recreation purposes.

(c) The rights of all purchasers of membership camping contracts who are entitled to use the campground have expired or have been lawfully terminated.

(Added by Stats. 1990, Ch. 1529, Sec. 10.)



1812.308

(a) Except in the case of a membership camping operator substituting a campground in accordance with Section 1812.307, no membership camping operator or owner of the underlying fee shall sell, lease, assign, or otherwise transfer his or her interest in a campground except by an instrument evidencing the transfer recorded in the office of the county recorder for the county in which the campground is located. The instrument shall be in recordable form and be executed by both the transferor and transferee and shall state each of the following:

(1) That the instrument is intended to protect the rights of all purchasers of membership camping contracts.

(2) That its terms may be enforced by any prior or subsequent purchaser so long as that purchaser is not in default on his or her obligations under the membership camping contract.

(3) That the transferee shall fully honor the rights of the purchasers to occupy and use the campground as provided in the purchaser’s original membership camping contracts.

(4) That the transferee shall fully honor all rights of purchasers to cancel their contracts and receive appropriate refunds.

(5) That the obligations of the transferee under the instrument will continue to exist despite any cancellation or rejection of the contracts between the membership camping operator and purchaser arising out of bankruptcy proceedings.

(b) If any transfer of the interest of the membership camping operator or owner of the underlying fee occurs in a manner which is not in compliance with this section, the terms set forth in this section shall be presumed to be a part of the transfer and shall be deemed to be included in the instrument of transfer. Notice of the transfer shall be mailed to each purchaser within 30 days of the transfer. Persons who hold blanket encumbrances on a campground shall not be considered transferees for the purposes of this section.

(Added by Stats. 1990, Ch. 1529, Sec. 12.)



1812.309

(a) Campgrounds subject to this section include any campground which is offered or made available by an operator for the first time after January 1, 1991, or any campground which becomes subject to a new or refinanced blanket encumbrance after January 1, 1991. A membership camping operator shall not offer or represent that any campground subject to this section is available for use by the purchasers of its camping contracts unless one of the following conditions has been satisfied:

(1) The membership camping operator obtains and records a nondisturbance agreement from each holder of a blanket encumbrance. The nondisturbance agreement is executed by the membership camping operator and each holder of the blanket encumbrance and includes the provisions set forth in subdivision (j) of Section 1812. 300 and each of the following:

(A) The instrument may be enforced by purchasers of membership camping contracts. If the membership camping operator is not in default under its obligations to the holder of the blanket encumbrance, the agreement may be enforced by both the membership camping operator and the purchasers.

(B) The nondisturbance agreement is effective as between each purchaser and the holder of the blanket encumbrance despite any rejection or cancellation of the purchaser’s contract during any bankruptcy proceedings of the membership camping operator.

(C) The agreement is binding upon the successors in the interest of both the membership camping operator and the holder of the blanket encumbrance.

(D) A holder of the blanket encumbrance who obtains title or possession, or who causes a change in title or possession in a campground by foreclosure or otherwise, and who does not continue to operate the campground upon conditions no less favorable to members than existed prior to the change of title or possession shall either:

(i) Offer the title or possession of the campground to an association of members to operate the campground.

(ii) Obtain a commitment from another entity which obtains title or possession to undertake the responsibility of operating the campground.

(2) The membership camping operator posts a surety bond or irrevocable letter of credit with a trustee in favor of purchasers and which guarantees that the payments on the blanket encumbrance are made as they become due. A trustee shall be either a corporate trustee or an attorney licensed to practice law in this state.

(3) The membership camping operator delivers to a trustee an encumbrance trust agreement which contains each of the following provisions:

(A) The membership camping operator shall collaterally assign to the trustee all of its membership camping contracts receivable or other receivables of the membership camping operator in an amount calculated in accordance with subparagraph (B). The membership camping operator shall provide the trustee with a security interest in the receivables and all proceeds therefrom. For purposes of this section, the membership camping operator shall be credited with 100 percent of the outstanding principal balance of each receivable assigned to the trustee. All proceeds of the receivables shall be held in a trust account by the trustee subject to this section for the use and benefit of the purchasers to make the payments of principal and interest due under the blanket encumbrance. However, if the proceeds of the receivables during any calendar year exceed the amount due under the blanket encumbrance in the following calendar quarter, these excess funds shall be returned by the trustee to the membership camping operator.

(B) The amount of membership camping contracts receivable or other receivables to be collaterally assigned as described in subparagraph (A) shall be calculated based upon the maximum number of contracts per camping site to be offered on or after January 1, 1991, in connection with the campground in question, which number of contracts per camping site shall not exceed 15 multiplied by the total number of camping sites available at the campground thereby yielding the anticipated total number of contracts to be sold in connection with the campground. The outstanding balance due under the blanket encumbrance shall then be divided by the anticipated total number of contracts to arrive at the amount per contract sold to be paid over to the trustee in the form of collaterally assigned receivables as described in subparagraph (A). The membership camping operator shall make the required collateral assignments to the trustee on a quarterly basis based upon the actual sales of contracts at the campground in question during the previous calendar quarter. However, the membership camping operator’s obligation to collaterally assign receivables to the trustee shall cease when the membership camping operator has collaterally assigned to the trustee an aggregate principal amount of receivables equal to 100 percent of the aggregate principal indebtedness remaining due under the blanket encumbrance.

(C) If the outstanding balance due under the blanket encumbrance at the time of execution of the encumbrance trust agreement exceeds the anticipated gross revenue based upon the membership camping operator’s price list to be generated by the sale of the anticipated total number of contracts as calculated in subparagraph (B), the membership camping operator shall meet the conditions specified in paragraph (1), (2), or (4) of this subdivision as to the full amount of the excess.

(D) It may be terminated by the membership camping operator if the membership camping operator has satisfied the obligation secured by the blanket encumbrance in full or has complied with paragraph (1), (2), or (4) of this subdivision. Upon termination of the agreement, all receivables and proceeds thereof held by the trustee shall be immediately assigned and delivered to the membership camping operator. All costs of administering this trust, filing, and perfecting the security interest, and foreclosing the lien shall be borne by the membership camping operator.

(4) Any financial institution which has made a hypothecation loan to the membership camping operator (a “hypothecation lender”) shall have a lien on, or security interest in, the membership camping operator’s interest in the campground, and the hypothecation lender shall have executed and recorded a nondisturbance agreement at the county recorder’s office for the county in which the campground is located. Each person holding an interest in a blanket encumbrance superior to the interest held by the hypothecation lender shall execute and record at the county recorder’s office, an instrument stating that the person shall give the hypothecation lender notice of, and at least 30 days to cure, any default under the blanket encumbrance before the person commences any foreclosure action affecting the campground. For the purposes of this paragraph, a “hypothecation loan to a membership camping operator” means a loan or line of credit secured by membership camping contracts receivable arising from the sale of membership camping contracts by the membership camping operator, which exceeds in the aggregate all outstanding indebtedness secured by blanket encumbrances superior to the interest held by the hypothecation lender.

A hypothecation lender who obtains title or possession, or who causes a change in title or possession, in a campground, by foreclosure or otherwise, and who does not continue to operate the campground upon conditions no less favorable to purchasers than existed prior to the change of title or possession shall either:

(A) Offer the title or possession to an association of members to operate the campground.

(B) Obtain a commitment from another entity which obtains title to, or possession of, the campground to undertake the responsibility of operating the campground.

(b) Any membership camping operator which does not comply at all times with subdivision (a) with regard to any blanket encumbrance in connection with any campground subject to that subdivision is prohibited from offering any membership camping contracts for sale during the period of noncompliance.

(Added by Stats. 1990, Ch. 1529, Sec. 13.)



1812.314

(a) All money received from the owner of a membership camping contract or the prospective purchaser thereof, by a membership camping contract broker in advance of the completion of any membership camping contract resale, including, but not limited to, listing fees, and fees for services, shall be deposited into an escrow account. The money shall not be disbursed until the transaction is complete, or until the escrow agent has received written instructions to disburse the funds signed by the owner of the membership camping contract or the prospective purchaser and the broker. For purposes of this section, a transaction is complete when ownership of the membership camping contract has been transferred from the prior purchaser to the new purchaser in the manner required by the terms of the membership camping contract, all documents necessary to complete the transfer have been fully executed, and the new purchaser has not exercised the right to cancel provided in paragraph (2) of subdivision (c).

(b) The broker shall inform the new purchaser in writing of the following:

(1) The risks of purchasing a membership camping contract without visiting at least one of the membership camping operator’s campgrounds.

(2) That the membership camping operator may have a valid reason for not transferring the contract to the new purchaser such as a default in payment on contract or annual dues, or that the new purchaser does not meet the same credit standards applied to other new purchasers.

(3) That there may have been changes in the rules or regulations concerning the rights and obligations of the membership camping operator or its members including changes with respect to annual dues, fees, assessments, use restrictions or that some campgrounds may have been withdrawn.

(4) Any material changes or risks to the purchaser known to the broker.

(c) (1) Every broker shall provide in writing the following notice of cancellation to the new purchaser:

“You may cancel your contract of purchase, without any penalty or obligation, within 10 business days from the above date of purchase by mailing notice of cancellation together with the membership camping contract, if any, any contract for transfer, membership card or other evidence of membership to

_____ (Name and address of broker) _____ ,

the membership camping operator

_____ (Name and address of membership camping operator) _____

and the escrow company

_____ (Name and address of escrow company) _____ ,

if any, not later than midnight of (Date).

I hereby cancel this transaction _____ (Purchaser’s signature) _____

(Date) .

Notice by ordinary mail is adequate but certified mail return receipt requested is recommended.”

(2) Any escrow company which receives a notice of cancellation from a purchaser shall, within 72 hours of receipt of the notice, notify the membership camping operator of the cancellation and shall refund any sums paid by the purchaser of the contract within 10 days of receipt of the notice of the cancellation and other documents. The escrow company shall incur no liability to the seller, purchaser, or broker as a result of its compliance with this section.

(Added by renumbering Section 1812.307 by Stats. 1990, Ch. 1529, Sec. 9.)



1812.315

If any provision of this title or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by renumbering Section 1812.308 by Stats. 1990, Ch. 1529, Sec. 11.)



1812.316

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 21. Effective January 1, 2003.)






TITLE 2.9 - CREDITOR REMEDIES: DISABILITY INSURANCE

1812.400

The Legislature finds and declares that it is unfair for a creditor who has directly participated in, arranged, or received a commission or other compensation for the sale of credit disability insurance to the debtor, or that creditor’s successor in interest, to invoke a creditor’s remedy because of a debtor’s nonpayment of any sum which has become due during a period of disability until a reasonable time has passed for the disability insurance claim to be filed, verified and processed.

(Added by Stats. 1983, Ch. 973, Sec. 1.)



1812.401

For the purposes of this title:

(a) “Credit disability insurance” means insurance of a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.

(b) “Creditor” means the lender of money or vendor or lessor of goods, services, property, rights, or privileges, for which payment is arranged through a credit transaction, who has directly participated in, arranged, or received a commission or other compensation for the sale of credit disability insurance to the debtor, or any successor to the right, title, or interest of any such lender, vendor, or lessor, and an affiliate, associate, or subsidiary of any of them or any director, officer, or employee of any of them, or any other person in any way associated with any of them.

(c) “Debtor” means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction.

(d) “Creditor’s remedy” means and includes the imposition of any late charge or penalty, the acceleration of the maturity of all or any part of the indebtedness, the collection or assignment for the collection of all or any part of the indebtedness, the commencement of any action or special proceeding, or the enforcement of any security interest in any manner, including, but not limited to, repossession, foreclosure, or the exercise of a power of sale contained in a deed of trust or mortgage.

(e) “Disability claim period” or “claim period” means the period beginning on the due date of the first payment not paid by the debtor for which the debtor claims disability coverage arising from a then current disability and continuing until three calendar months thereafter or until the insurer pays or rejects the claim, whichever occurs sooner.

(f) “Notice” to a creditor means written notice deposited in the United States mail, postage prepaid, addressed to the creditor at the location where payments on the loan or credit transaction are normally required to be sent by the debtor. A creditor may elect to require that written notice, otherwise complying with the requirements of this subdivision, be sent to a different location or may elect to accept telephonic notice to a telephone number specified by the creditor, in either case in lieu of notice being sent to the location where payments are regularly required to be sent, if that location or telephone number is clearly and conspicuously disclosed as the proper place to direct any notice to the creditor relating to any claim of disability on each monthly billing, or on or in each payment coupon book (by adhesive attachment, republication, or otherwise), as the case may be, or (if payments are automatically deducted from an account of the debtor) on the annual statement of loan activity. In any particular instance a creditor may waive the requirement that notice be in writing and accept oral notice.

(Amended by Stats. 1984, Ch. 1200, Sec. 1. Effective September 17, 1984.)



1812.402

(a) No creditor, as defined in Section 1812.401, shall invoke any creditor’s remedy against a debtor because of the debtor’s nonpayment of any sum which becomes due during any disability claim period and for which credit disability insurance coverage, subject to this title, is provided.

(b) Upon initially receiving notice, as defined in subdivision (f) of Section 1812.401, of the debtor’s claim of disability, the creditor shall inform the debtor in writing of the name, address, and telephone number of the insurer or its designated representative from whom the debtor may obtain claim forms. Upon receiving notice of the disability claim, the insurer or its designated representative shall send necessary claim forms to the debtor. The debtor shall submit the claim to the insurer or its designated representative and shall notify the creditor, as specified in subdivision (f) of Section 1812.401, that a claim has been submitted.

This subdivision shall apply to the original creditor who sold the disability insurance and shall not apply to that creditor’s successor in interest if the successor in interest (1) is not related by common ownership or control to that creditor and (2) has no information regarding the name, address, and telephone number of the insurer or its designated representative.

(c) Nothing in this section prohibits a creditor from invoking any creditor’s remedy during or after the claim period for the debtor’s nonpayment of any sum due prior to the claim period, whether or not the nonpayment is related to the claimed disability, or for the debtor’s nonpayment of any interest, finance charge, or late charge accruing during the claim period of any sum due prior to the period.

(d) Nothing in this section prohibits a creditor from foreclosing a lien on any property to protect that creditor’s security interest if a senior lienholder on that property (1) has initiated the foreclosure of its lien, (2) is not prohibited from continuing the foreclosure by any law or order of court, or (3) will not otherwise suspend or delay its foreclosure proceeding until after the disability claim period.

(e) If the insurer pays the claim within the disability claim period, the creditor shall treat each payment made by the insurer as though it were timely made by the debtor. If the insurer rejects the claim within the disability claim period or accepts the claim within the claim period as a partial disability which results in a payment of less than the full benefit which would be paid for the total disability, the debtor shall have the opportunity to pay the entire amount which became due during the claim period or the difference between the amount which became due during the claim period and the amount paid by the insurer for the partial disability without being subject to any creditor’s remedy, except the imposition of late charges, for 35 days following the date on which the insurer sends notice of the rejection of the claim or acceptance of the claim as a partial disability. In the event the debtor does not pay the entire amount which became due during the claim period plus any accrued late charges within 35 days from that date, the creditor may then invoke any creditor’s remedy.

(f) The obligations of the creditor and debtor pursuant to this section shall be disclosed in writing in at least 10-point type by the creditor to the debtor at the time the creditor sells the insurance, in the manner provided in paragraph (1), and by the insurer to the debtor at the time the insurer sends claim forms pursuant to subdivision (b), in the manner provided in paragraph (2).

(1) The disclosure required by the creditor shall be substantially in the following form:

CLAIM PROCEDURE

If you become disabled, tell us (your creditor) right away. (We advise you to send this information to the same address to which you are normally required to send your payments, unless a different address or telephone number is given to you in writing by us as the location where we would like to be notified.) We will tell you where to get claim forms. Send in the completed form to the insurance company as soon as possible and tell us as soon as you do.

If your disability insurance covers all of your missed payment, WE CANNOT TRY TO COLLECT WHAT YOU OWE OR FORECLOSE UPON OR REPOSSESS ANY COLLATERAL UNTIL THREE CALENDAR MONTHS AFTER your first missed payment is due or until the insurance company pays or rejects your claim, whichever comes first. We can, however, try to collect, foreclose, or repossess if you have money due and owing us or are otherwise in default when your disability claim is made or if a senior mortgage or lien holder is foreclosing.

If the insurance company pays the claim within the three calendar months, we must accept the money as though you paid on time. If the insurance company rejects the claim within the three calendar months or accepts the claim within the three calendar months as a partial disability and pays less than for a total disability, you will have 35 days from the date that the rejection or the acceptance of the partial disability claim is sent to pay past due payments, or the difference between past due payments and what the insurance company pays for the partial disability, plus late charges. You can contact us, and we will tell you how much you owe. After that time, we can take action to collect or foreclose or repossess any collateral you may have given.

If the insurance company accepts your claim but requires that you send in additional forms to remain eligible for continued payments, you should send in these completed additional forms no later than required. If you do not send in these forms on time, the insurance company may stop paying, and we will then be able to take action to collect or foreclose or repossess any collateral you may have given.

(2) The disclosure required by the insurer shall be substantially in the following form:

CLAIM PROCEDURE

Send in the completed form to the insurance company as soon as possible and tell your creditor as soon as you do. (Your creditor has already advised you of the address or telephone number to use to confirm that you have submitted your completed form to the insurance company.)

If your disability insurance covers all of your missed payments, YOUR CREDITOR CANNOT TRY TO COLLECT WHAT YOU OWE OR FORECLOSE UPON OR REPOSSESS ANY COLLATERAL UNTIL THREE CALENDAR MONTHS AFTER your first missed payment is due or until the insurance company pays or rejects your claim, whichever comes first. Your creditor can, however, try to collect, foreclose, or repossess if you have money due and owing or are otherwise in default when your disability claim is made or if a senior mortgage or lienholder is foreclosing.

If the insurance company pays the claim within the three calendar months, your creditor must accept the money as though you paid on time. If the insurance company rejects the claim within the three calendar months or accepts the claim within the three calendar months as a partial disability and pays less than for a total disability, you will have 35 days from the date that the rejection or the acceptance of the partial disability claim was sent to pay past due payments, or the difference between past due payments and what the insurance company pays for the partial disability, plus late charges. You can contact your creditor who will tell you how much you owe. After that time, your creditor can take action to collect or foreclose or repossess any collateral you may have given.

If the insurance company accepts your claim, but requires that you send in additional forms to remain eligible for continued payments, you should send in these completed additional forms no later than required. If you do not send in these forms on time, the insurance company may stop paying, and your creditor will then be able to take action to collect or foreclose or repossess any collateral you have given.

(g) If a debtor does not make a payment for which the debtor claims disability coverage arising from a then current disability and if the creditor, after sending the debtor notice of the debtor’s delinquency, invokes any creditor’s remedy because of the nonpayment without knowledge of the debtor’s claim of disability coverage, subject to this title, the following provisions apply:

(1) Upon receiving notice of the debtor’s claim, the creditor shall not invoke any further creditor’s remedy during the remainder of the claim period and the period provided in subdivision (e).

(2) Upon receiving notice, as specified in subdivision (f) of Section 1812.401, of the debtor’s claim, the creditor shall rescind every creditor’s remedy that has been invoked relating to the delinquency for which coverage is claimed, except that the creditor shall not be obligated to restore property which has been sold in a bona fide lawful sale to any person not related by common ownership or control to the creditor.

(3) The debtor shall be liable for costs and expenses actually incurred in connection with the invocation or rescission of any creditor’s remedy.

(4) The creditor shall not be in violation of this title and shall not be liable under subdivision (i) provided the creditor complies with paragraphs (1) and (2) of this subdivision.

(h) The rights and remedies afforded debtors by this title shall be cumulative to each other and to all other rights and remedies which the debtors may have under other laws.

(i) The debtor may bring an action for damages, equitable relief, or other relief for any violation of this title.

(Amended by Stats. 1984, Ch. 1200, Sec. 2. Effective September 17, 1984.)



1812.403

A creditor may invoke any creditor’s remedy 15 days after receiving notice that the insurer has ceased making payments on a credit disability insurance claim because of the debtor’s failure to timely submit any forms required by the insurer for recertification of a temporary disability.

(Added by Stats. 1983, Ch. 973, Sec. 1.)



1812.404

This title shall apply to a creditor only if the creditor, the predecessor to the right, title, or interest of the creditor, or the representative of either of them directly arranges or participates in the sale or receives a commission or other compensation for the sale of credit disability insurance to the debtor.

(Added by Stats. 1983, Ch. 973, Sec. 1.)



1812.405

This title shall not prohibit a creditor from invoking any creditor’s remedy as a result of a debtor’s nonpayment when due of any amount obtained under an open-end credit plan, as hereafter defined, after the debtor has given notice of a disability claim unless the nonpayment is related to a covered disability then affecting the debtor other than the disability previously claimed. The creditor’s termination of the open-end credit plan because the debtor does not meet the creditor’s customary credit standards at the time the debtor notifies the creditor of the disability claim is not a creditor’s remedy.

An “open-end credit plan” means credit extended by a creditor under a plan in which the creditor reasonably contemplates repeated transactions, the creditor may impose a finance charge from time to time on an outstanding unpaid balance, and the amount of credit that may be extended to the debtor during the term of the plan (up to any limit set by the creditor) is generally made available to the extent that any outstanding balance is repaid.

(Added by Stats. 1983, Ch. 973, Sec. 1.)



1812.406

(a) This title does not apply to credit disability insurance covering a key person, as hereinafter defined, which a creditor requires as a condition to making a loan of at least twenty-five thousand dollars ($25,000) to be used in the operation of a business in which the key person is employed or has an ownership interest.

For the purposes of this subdivision, a “key person” is a person who the creditor and the debtor or debtors mutually agree must be involved in the operation of the business to assure its success.

(b) This title does not apply to a loan or other credit transaction (including an open line of credit) of more than 10 years’ duration which is secured by a mortgage or deed of trust unless (1) the principal purpose of the loan or credit transaction is for the construction (other than initial construction), rehabilitation, or improvement (including “home improvement” as defined in Section 7151 of the Business and Professions Code) of real property consisting of four or fewer residential units, and (2) any document incident to the loan or credit transaction at the time the loan or extension of credit is made, or any course of dealing between the creditor and a contractor or material supplier assisting the borrower in obtaining the loan or extension of credit, would indicate that purpose.

(c) Subdivision (b) shall not apply to debtors who were entitled to receive notice from the creditor pursuant to subdivision (f) of Section 1812.402 on or after January 1, 1984, and prior to the effective date of the act which added this subdivision, unless the debtor receives written notice that the remedies provided in this title are revoked, the debtor is given an opportunity to cancel the coverage, and no claim has been made or notice provided as specified in Section 1812.401. If the debtor fails to cancel the insurance following receipt of the notice required under this subdivision, subdivision (b) shall apply to that policy upon payment by the debtor of the next installment of premium, whether to the insurer or to a creditor pursuant to a premium finance agreement.

(Amended by Stats. 1984, Ch. 1200, Sec. 3. Effective September 17, 1984.)



1812.407

The provisions of this title shall apply to the nonpayment of any sum which becomes due on or after April 1, 1984, and for which the debtor claims disability coverage.

(Added by Stats. 1983, Ch. 973, Sec. 1.)



1812.408

Any waiver by the debtor of the provisions of this title shall be void and unenforceable.

(Added by Stats. 1983, Ch. 973, Sec. 1.)



1812.409

This title shall not affect or defeat an interest in the debtor’s property, acquired after the creditor invokes a creditor’s remedy in violation of this title, by a bona fide purchaser or encumbrancer for value and without notice of facts that constitute a violation of this title.

(Added by Stats. 1984, Ch. 1200, Sec. 4. Effective September 17, 1984.)



1812.410

If any provision of this title or the application thereof to any person or circumstance is held to be unconstitutional, the remainder of the title and the application of the provision to other persons and circumstances shall not be affected thereby.

(Added by renumbering Section 1812.409 by Stats. 1984, Ch. 1200, Sec. 5. Effective September 17, 1984.)






TITLE 2.91 - EMPLOYMENT AGENCY, EMPLOYMENT COUNSELING, AND JOB LISTING SERVICES ACT

CHAPTER 1 - General Provisions

1812.500

This title shall be known and cited as the Employment Agency, Employment Counseling, and Job Listing Services Act.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.501

(a) (1) “Employment agency” or “agency” means:

(A) Any person who, for a fee or other valuable consideration to be paid, directly or indirectly by a jobseeker, performs, offers to perform, or represents it can or will perform any of the following services:

(i) Procures, offers, promises, or attempts to procure employment or engagements for others or employees for employers.

(ii) Registers persons seeking to procure or retain employment or engagement.

(iii) Gives information as to where and from whom this help, employment, or engagement may be procured.

(iv) Provides employment or engagements.

(B) Any person who offers, as one of its main objects or purposes, to procure employment for any person who will pay for its services, or that collects dues, tuition, or membership or registration fees of any sort, if the main object of the person paying those fees is to secure employment.

(C) Any person who, for a fee or other valuable consideration, procures, offers, promises, provides, or attempts to procure babysitting or domestic employment for others or domestics or babysitters for others.

(2) “Employment agency” or “agency” shall not include any employment counseling service or any job listing service.

(b) (1) “Employment counseling service” means any person who offers, advertises, or represents it can or will provide any of the following services for a fee: career counseling, vocational guidance, aptitude testing, executive consulting, personnel consulting, career management, evaluation, or planning, or the development of résumés and other promotional materials relating to the preparation for employment. “Employment counseling service” shall not include persons who provide services strictly on an hourly basis with no financial obligation required of the consumer beyond the hourly fee for services rendered. An “employment counseling service” does not include the functions of an “employment agency” as defined in subdivision (a).

(2) “Employment counseling service” does not include:

(A) Businesses that are retained by, act solely on behalf of, and are compensated solely by prior or current employers that do not require any “customer” to sign a contract and do not in any way hold any “customer” liable for fees.

(B) (i) Any provider of vocational rehabilitation in which the counseling services are paid for by insurance benefits, if the counseling is provided as a result of marital dissolution or separation proceedings to prepare one of the spouses for reentry into the job market and if the fees are paid by some party other than the person receiving the counseling services.

(ii) The exemption provided in this subparagraph does not apply to any vocational rehabilitation counselor who receives any payments directly from the individual customer receiving the counseling.

(C) Any person who engages solely in the preparation of résumés and cover letters, provided that the résumé writing service does not advertise or hold itself out as offering other job seeking or placement services and does not charge more than three hundred dollars ($300) for any résumé, cover letter, or combination of both to any single customer in any individual transaction.

(D) Any public educational institution.

(E) Any private educational institution established solely for educational purposes that, as a part of its curriculum, offers employment counseling to its student body and conforms to the requirements of Article 3.5 (commencing with Section 94760) of Chapter 7 of Part 59 of the Education Code.

(F) A psychologist or psychological corporation licensed pursuant to Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code, providing psychological assessment, career or occupational counseling, or consultation and related professional services within his, her, or its scope of practice.

(G) An educational psychologist licensed pursuant to Article 5 (commencing with Section 4986) of Chapter 13 of Division 2 of the Business and Professions Code, providing counseling services within his or her scope of practice.

(c) “Job listing service” means any person who provides, offers, or represents it can or will provide any of the following services, for a fee or other valuable consideration to be paid, directly or indirectly, by the jobseeker in advance of, or contemporaneously with, performance of these services: matches jobseekers with employment opportunities, providing or offering to provide jobseekers lists of employers or lists of job openings or like publications, or preparing résumés or lists of jobseekers for distribution to potential employers.

(d) A “nurses’ registry” as defined in subdivision (b) of Section 1812.524 is an employment agency. However, unless otherwise provided for in this title, a nurses’ registry shall not be required to comply with Chapter 2 (commencing with Section 1812.503) regulating employment agencies but, instead, shall be required to comply with Chapter 7 (commencing with Section 1812.524).

(e) “Jobseeker” means a person seeking employment.

(f) “Employer” means any individual, company, partnership, association, corporation, agent, employee, or representative for whom or for which an employment agency or job listing service attempts to obtain an employee or to place a jobseeker.

(g) “Job order” means any written or oral instruction, direction, or permission granted by an employer or its agent to an employment agency or job listing service to refer jobseekers for a specified job.

(h) “Domestic agency” means any agency that provides, or attempts to provide, employment by placement of domestic help in private homes.

(i) “Deposit” means any money or valuable consideration received by an employment agency or job listing service from a jobseeker for referring the jobseeker to a position of employment prior to the jobseeker’s acceptance of a position.

(j) “Fee” means:

(1) Any money or other valuable consideration paid, or promised to be paid, for services rendered or to be rendered by any person conducting an employment agency, employment counseling service, or job listing service under this title.

(2) Any money received by any person in excess of that which has been paid out by him or her for transportation, transfer of baggage, or board and lodging for any applicant for employment.

(k) “Registration fee” means any charge made, or attempted to be made, by an employment agency for registering or listing an applicant for employment, for letter writing, or any charge of a like nature made, or attempted to be made without having a bona fide order for the placement of the applicant in a position.

(l) “Person” means any individual, corporation, partnership, limited liability company, trust, association, or other organization.

(m) This section shall become operative on January 1, 1997.

(Amended by Stats. 2006, Ch. 538, Sec. 52. Effective January 1, 2007.)



1812.502

(a) This title does not apply to any person who provides any of the services described in subdivision (a) of Section 1812.501 and who charges fees exclusively to employers for those services. The exemption from regulation provided by this subdivision does not apply to any person who provides babysitting or domestic employment for others. This subdivision does not apply to an employment counseling service as defined in subdivision (b) of Section 1812.501.

(b) This title shall not apply to any nonprofit corporation, organized for the purpose of economic adjustment, civic betterment, and the giving of vocational guidance and placement to its members, or others, including employment counseling services, when all of the following conditions exist:

(1) None of the directors, officers, or employees thereof receive any profit other than a nominal salary for services performed for the organization or corporation.

(2) No fee is charged for those services, though a voluntary contribution may be requested.

(3) Membership dues or fees charged are used solely for maintenance of the organization or corporation.

(c) Nothing in this title shall apply to a nonprofit corporation which has been formed in good faith for the promotion and advancement of the general professional interests of its members and which maintains a placement service principally engaged in securing employment for such members with the state or any county, city, district or other public agency under contracts providing employment for one year or longer, or any nonprofit corporation exempted by subdivision (b).

(d) This title shall not apply to a labor organization as defined in Section 1117 of the Labor Code, a newspaper of general circulation, bona fide newsletter, magazine, trade or professional journal, or other publication of general circulation, the main purpose of which is dissemination of news, reports, trade or professional information, or information not intended to assist in locating, securing, or procuring employment or assignments for others.

(e) As used in this title, “employment agency” or “agency” does not include a nursing school, business school, or vocational school, except that if such a school charges a fee for placement, the school shall be an employment agency within the meaning of this title.

(f) (1) A job listing service which meets the requirements specified in paragraph (2) or (3) shall not be subject to any of the following: Sections 1812.515, 1812.516, 1812.517, and 1812.518; subdivisions (a) and (b), and paragraph (3) of subdivision (c), and subdivision (d) of Section 1812.519; paragraph (2) of subdivision (b), and subdivisions (c), (d), (e), and (f) of Section 1812.520; and Section 1812.521.

(2) A job listing service shall be exempt pursuant to paragraph (1) if it complies with all of the following:

(A) Does not provide, offer, or imply the offer of, services related to employment.

(B) Does not offer or sell lists of employers or job openings to jobseekers on an in-person basis.

(C) Maintains records of all its advertisements, identified by date and publication, and the sources of information used for the preparation of lists of employers and job openings, from which can be determined the accuracy of any statistics regarding success rate or similar statistics used in its advertising, promotional materials, or oral or written statements to jobseekers.

(D) Identifies, on each list of employers and job openings, its general source of information for jobs included on that list when the source of information is a publication or other public record.

(E) Provides, at or before the time of delivery of the list, a prominent written statement to the jobseeker granting the jobseeker a right to return the list for an immediate refund of the purchase price during a stated period of time which expires not less than 10 days from the date of delivery of the list. The list shall be deemed returned upon delivery to the address from which it was obtained or upon deposit in the mail properly addressed to that address, with postage prepaid.

(3) A job listing service shall be exempt pursuant to paragraph (1) if it complies with all of the following:

(A) A majority interest in the job listing service is owned by one or more colleges or universities, or alumni associations affiliated therewith, and each college or university is accredited by both (i) an accrediting agency recognized as such by the United States Department of Education and (ii) a member organization of the Council of Postsecondary Accreditation.

(B) The job listing service provides services related to employment exclusively for jobseekers who are the alumni of colleges or universities specified in subparagraph (A).

(C) The job listing service does not require, as a condition to receiving employment services, that the applicant have completed courses or examinations beyond the requirements for graduation from the college or university specified in subparagraph (A).

(D) More than 50 percent of the annual revenues received by the job listing service are derived from paid subscriptions of prospective employers.

(Amended by Stats. 1990, Ch. 1256, Sec. 4.)






CHAPTER 2 - Employment Agencies

1812.503

(a) Every employment agency subject to this title shall maintain a bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be three thousand dollars ($3,000). A copy of the bond shall be filed with the Secretary of State.

(b) The bond required by this section shall be in favor of, and payable to, the people of the State of California and shall be conditioned that the person obtaining the bond will comply with this title and will pay all sums due any individual or group of individuals when the person or his or her representative, agent, or employee has received those sums. The bond shall be for the benefit of any person or persons damaged by any violation of this title or by fraud, dishonesty, misstatement, misrepresentation, deceit, unlawful acts or omissions, or failure to provide the services of the employment agency in performance of the contract with the jobseeker, by the employment agency or its agents, representatives, or employees while acting within the scope of their employment.

(c) (1) No employment agency shall conduct any business without having a current surety bond in the amount prescribed by this title and filing a copy of the bond with the Secretary of State.

(2) Thirty days prior to the cancellation or termination of any surety bond required by this section, the surety shall send a written notice of that cancellation or termination to both the employment agency and the Secretary of State, identifying the bond and the date of cancellation or termination.

(3) If any employment agency fails to obtain a new bond and file a copy of that bond with the Secretary of State by the effective date of the cancellation or termination of the former bond, the employment agency shall cease to conduct any business unless and until a new surety bond is obtained and a copy of that bond is filed with the Secretary of State.

(d) When a deposit has been made in lieu of the bond pursuant to Section 995.710 of the Code of Civil Procedure, the person asserting a claim against the deposit shall, in lieu of Section 996.430 of the Code of Civil Procedure, establish the claim by furnishing evidence to the Secretary of State of a money judgment entered by a court together with evidence that the claimant is a person described in subdivision (b).

(e) When a claimant has established the claim with the Secretary of State, the Secretary of State shall review and approve the claim and enter the date of approval thereon. The claim shall be designated an “approved claim.”

(f) When the first claim against a particular deposit has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Secretary of State. Subsequent claims that are approved by the Secretary of State within the same 240-day period shall similarly not be paid until the expiration of the 240-day period. Upon the expiration of the 240-day period, the Secretary of State shall pay all approved claims from that 240-day period in full unless the deposit is insufficient, in which case each approved claim shall be paid a pro rata share of the deposit.

(g) When the Secretary of State approves the first claim against a particular deposit after the expiration of a 240-day period, the date of approval of that claim shall begin a new 240-day period to which subdivision (f) shall apply with respect to any amount remaining in the deposit.

(h) After a deposit is exhausted, no further claims shall be paid by the Secretary of State. Claimants who have had their claims paid in full or in part pursuant to subdivision (f) or (g) shall not be required to return funds received from the deposit for the benefit of other claimants.

(i) When a deposit has been made in lieu of a bond, the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the employment agency, other than as to an amount as no longer needed or required for the purpose of this title that would otherwise be returned to the employment agency by the Secretary of State.

(j) The Secretary of State shall retain a cash deposit for two years from the date the Secretary of State receives written notification from the assignor of the deposit that the assignor has ceased to engage in the business of an employment agency or has filed a bond pursuant to subdivision (a), provided that there are no outstanding claims against the deposit. This written notice shall include all of the following: (1) name, address, and telephone number of the assignor; (2) name, address, and telephone number of the bank at which the deposit is located; (3) account number of the deposit; and (4) a statement whether the assignor is ceasing to engage in the business of an employment agency or has filed a bond with the Secretary of State. The Secretary of State shall forward an acknowledgment of receipt of the written notice to the assignor at the address indicated therein, specifying the date of receipt of the written notice and anticipated date of release of the deposit, provided there are no outstanding claims against the deposit.

(k) A judge of a superior court may order the return of the deposit prior to the expiration of two years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit or order the Secretary of State to retain the deposit for a sufficient period beyond the two years pursuant to subdivision (j) to resolve outstanding claims against the deposit account.

(l) The Secretary of State shall charge a filing fee not to exceed the cost of filing the bond or deposit filed in lieu of a bond as set forth in Section 995.710 of the Code of Civil Procedure.

(m) The Secretary of State shall enforce the provisions of this chapter that govern the filing and maintenance of bonds and deposits in lieu of bonds.

(Amended by Stats. 2002, Ch. 784, Sec. 15. Effective January 1, 2003.)



1812.504

(a) Every employment agency shall give a written contract to every jobseeker from whom a fee or deposit is to be received, whether directly or indirectly. The original of the contract shall be given to the jobseeker at the time the jobseeker signs the contract and before the employment agency accepts any fee or deposit or the jobseeker becomes obligated to pay any such fee or deposit. The contract shall contain all of the following:

(1) The name, address, and telephone number of the employment agency, and, if the employment agency has more than one office or location, the address and telephone number of the principal office or location providing services to the jobseeker.

(2) The name and address of the person giving the order for help, the date and consecutive number of the receipt of the order by the agency, and its manner of transmission.

(3) The name of the jobseeker, the name and address of the person to whom the jobseeker is sent for employment, and the address where the jobseeker is to report for employment.

(4) The date and consecutive number of the contract.

(5) The amount of the fee to be charged and to be collected from the jobseeker, including a statement that if the employment is terminated, the fee may not exceed gross earnings of the jobseeker in that employment, and the amount of the fee paid or advanced by the prospective employer and by whom paid or advanced.

(6) The kind of work or employment.

(7) The daily hours of work; the wages or salary, including any consideration or privilege; the benefits; and any other conditions of employment.

(8) If any labor trouble exists at the place of employment, that fact shall be stated in the contract.

(9) A contract expiration date which shall not be later than 180 days from the date of the referral or signing of the contract, whichever occurs first; however, a domestic agency operating as a registry may enter into a continuing contract subject to termination by written notice by either the domestic worker or the agency.

(10) Any other term, condition, or understanding agreed upon between the agency and the jobseeker.

(11) The following statement, with the caption in type no smaller than 10-point boldfaced type and the remainder in a size no smaller than that generally used throughout the contract, and in full capitals, boldface, or italics:

RIGHT TO REFUND

“If you pay all or any portion of a fee and fail to accept employment, the employment agency shall, upon your request, return the amount paid to you within 48 hours after your request for a refund.

“If you leave employment for just cause or are discharged for reasons other than misconduct connected with your work within 90 days from the starting date of employment, the agency shall reduce your fee to that payable for temporary employment and shall refund any excess paid within 10 days of your request for a refund.

“No fee larger than that for temporary employment may be charged to you for employment lasting 90 days or less unless the agency’s fee schedules, contracts, and agreements provide for a further charge if you leave employment without just cause or are discharged for misconduct in connection with your work.

“If any refund due is not made within the time limits set forth above, the employment agency shall pay you an additional sum equal to the amount of the refund.”

(b) All contracts shall be dated and shall be made and numbered consecutively, both copies to be signed by the jobseeker and the person acting for the employment agency. The original shall be given to the jobseeker and one copy shall be kept on file at the employment agency.

(c) The full agreement between the parties shall be contained in a single document containing those elements set forth in this section.

(d) When a referral is made by telephone the agency shall execute the contract or receipt in triplicate and shall mail the original and duplicate to the jobseeker on the day the referral is made, with instructions that they be signed by the jobseeker and the duplicate returned to the agency. The date of mailing the contract or receipt to the jobseeker shall be entered thereon by the agency. The same contract or receipt shall not be used for more than one referral.

(e) For purposes of this section, a “domestic agency operating as a registry” means a domestic agency that engages in the business of obtaining and filling commitments for domestic help.

(Amended by Stats. 1996, Ch. 102, Sec. 1. Effective January 1, 1997.)



1812.505

(a) (1) An employment agency shall provide a copy of the agency’s jobseeker fee schedule and payment terms to any jobseeker from whom a fee or deposit is to be received, prior to the jobseeker being interviewed by a counselor. The jobseeker fee schedule shall indicate the percentage of both the projected annual and first month’s total gross earnings represented by those fees.

(2) In the schedule, the various employments or salary ranges by which the fee is to be computed or determined shall be classified, and in each class the maximum fee shall be fixed and shall include the charges of every kind rendered by the agency in each case or transaction on behalf of the prospective employee. Changes in the schedule may be made, but no change shall become effective until posted for not less than seven days in a conspicuous place in the agency.

(3) A copy of the schedule in effect shall be kept posted in the employment agency in a conspicuous place, and the posted schedule and the changes therein shall be in lettering or printing of not less than standard pica capitals. The date of the taking effect of the schedule and of each change therein shall appear on the posted copies.

(4) A copy of all fee schedules, and of all changes therein, shall be kept on file at the employment agency, retrospectively, for a period of one year.

(b) No fee charged or collected shall be in excess of the fee as scheduled.

(c) No employment agency shall accept, directly or indirectly, a registration fee of any kind.

(d) No employment agency may take from a jobseeker a confession of judgment, a promissory note or notes, or an assignment of wages to cover its fees.

(e) The employment agency shall give a receipt to every jobseeker from whom a deposit is received. No other deposit or prepayment of any kind may be required by an agency. If the jobseeker accepts employment, the deposit shall be applied to the fee to be paid by the jobseeker.

(f) (1) If a jobseeker leaves employment for just cause or is discharged for reasons other than misconduct connected with the jobseeker’s work within 90 days from the starting date of employment, the agency shall reduce the fee payable by the jobseeker to that payable for temporary employment under subdivision (g) and shall refund any fee paid in excess of that amount.

(2) No charge may be made to or obligation to pay incurred by any jobseeker beyond that authorized by subdivision (g) for employment lasting 90 days or less, unless the agency’s fee schedules, contracts, and agreements specifically provide for a further charge if the jobseeker leaves employment without just cause or is discharged for misconduct in connection with his or her work, and then only if lack of just cause or misconduct exists. Otherwise, the agency shall retain or charge only the fee for temporary employment for any employment lasting 90 days or less from the starting date of employment.

(3) Notwithstanding subdivision (a) and this subdivision, in no instance in which the employment accepted is subsequently terminated shall the fee charged or obligation to pay incurred by a jobseeker be greater than the total gross earnings of the jobseeker in that employment. This provision shall be stated in all agency contracts issued pursuant to Section 1812.504.

(g) The fee payable by the jobseeker for temporary employment shall not exceed 1/90 of the fee for permanent employment for each consecutive calendar day during the period that the jobseeker is employed or compensated as though employed.

(h) (1) If a jobseeker accepts employment in which the jobseeker is to be paid on the basis of straight commissions, or a drawing account against commissions, or either a drawing account or salary plus commissions, the fee payable by the jobseeker may be predicated upon the projected total gross earnings during the first year of employment as estimated by the employer.

(2) Upon the conclusion of a jobseeker’s first 12 months of employment, a computation of his or her actual total gross earnings may be provided by the jobseeker to the agency, and, predicated upon appropriate proof of earnings, an adjustment in the fee shall be made in which either the agency shall refund to the jobseeker any excess fee paid by him or her or the jobseeker shall pay to the agency any deficiency thereon.

(3) If the jobseeker’s employment is terminated prior to the conclusion of the first 12 months of employment, the actual total gross earnings of the jobseeker for the period of employment shall be projected to 12 months on a pro rata basis as though the jobseeker had been employed for the entire period of 12 months, and a computation shall be made thereon. The fee paid or payable by the jobseeker shall be predicated upon that computation as though the jobseeker had been so employed.

(i) If an employment agency sends a jobseeker for employment and the jobseeker accepts employment other than that position specified in the bona fide order for employment to which the jobseeker was sent, but with the same employer, then the agency shall be entitled to a fee for the employment of the jobseeker, payable by the jobseeker, computed under the terms of the fee schedule in effect in the agency at the time of referral, provided that the jobseeker accepts employment within 180 days of the date of referral. The expiration date of the referral shall be stated in the contract.

In interagency disputes concerning the earning of a fee for placement of a jobseeker, the fee shall be earned by the agency responsible for the jobseeker being placed. A reasonable effort shall be made by the billing agency that it is entitled to the fee. The jobseeker shall be responsible for only one full fee for any single placement, and that fact shall be so stated in the contract.

(j) (1) No employment agency shall divide fees with an employer, an agent, or other employee of an employer or person to whom help is furnished.

(2) No employment agency shall charge any jobseeker a fee for accepting employment with such employment agency or any subsidiary of that agency.

(3) No employment agency shall charge any jobseeker a fee when help is furnished to an employer, an agent, any employee of an employer, a member, or person who has a financial interest in the employment agency.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.506

(a) If a jobseeker paying or becoming obligated to pay a fee, or making a deposit on a fee for placement fails to accept employment, the employment agency shall, upon request by the jobseeker, repay the amount of the deposit or fee to the jobseeker. Unless the deposit is returned within 48 hours after request, the employment agency shall pay to the jobseeker an additional sum equal to the amount of the deposit. A notice to this effect shall be inserted in all contracts between the agency and the jobseeker, and in all receipts given to the jobseeker for cash payment in advance of employment, and in the schedule of fees posted in the office of the agency.

(b) (1) All employment provided by any employment agency to any jobseeker from whom a fee is to be received shall be considered permanent only if it lasts longer than 90 days. If a jobseeker leaves the job or is discharged within the first 90 days of employment, the agency shall make a refund or reduction of the fee to the temporary fee amount unless the agency’s fee schedules, contracts, and agreements specifically provide for a further charge if the jobseeker leaves employment without just cause or is discharged for misconduct in connection with his or her work.

(2) “Just cause” or “discharge for reasons other than misconduct” includes, but is not limited to, the following:

(A) Wages or salary less than that agreed upon between the jobseeker and the employer.

(B) Receiving a payroll check which is not honored by the bank upon which it was drawn.

(C) Working hours, working days, or working shifts significantly different than those agreed upon between the jobseeker and the employer.

(D) Receiving a work assignment, subsequent to accepting the job, which is substantially different from that agreed upon between the jobseeker and the employer.

(E) Being assigned to a job location different from that which was agreed upon between the jobseeker and the employer.

(F) The jobseeker’s lack of physical ability to perform duties connected with the position agreed upon between the jobseeker and the employer unless the provisions of subparagraph (E) of paragraph (3) apply.

(G) A lockout or strike causing loss of pay.

(H) The jobseeker’s lack of physical ability to perform duties connected with the position unless the provisions of subparagraph (E) of paragraph (3) apply.

(J) The jobseeker’s entry into active service in the armed forces.

(K) Physical or economic destruction of the business.

(L) The death of the jobseeker (any refund in that case shall be paid to the estate of the jobseeker).

(3) “Lack of just cause” or a discharge for “misconduct” includes, but is not limited, to:

(A) Abandonment of the job by the jobseeker.

(B) Conviction of the jobseeker, subsequent to employment, of a crime when conviction temporarily or permanently prevents the jobseeker from fulfilling the terms of employment.

(C) Willful violation of lawful company policies or rules by the jobseeker.

(D) Willful failure to perform lawful duties appropriate to employment by the jobseeker.

(E) Acts of the jobseeker constituting misrepresentation or withholding of information directly related to education, work experience, responsibility, physical ability, or training, that would have caused the employer to refuse employment.

(c) (1) Except as otherwise provided in subdivision (a), a refund when due shall be made within 10 working days after request therefor from the jobseeker.

(2) Alternatively, if the decision of the agency is not to make a refund, the agency shall notify the jobseeker in writing, within the 10-day working period specified in paragraph (1), as to the specific reasons why the refund is not being made.

(3) If the agency fails to properly notify the jobseeker pursuant to paragraph (2) or fails to tender a refund within the time allowed, the agency shall be liable to the jobseeker in the amount of an additional sum equal to the amount of the refund.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.507

(a) No employment agency shall accept a fee from any jobseeker, or send any jobseeker for employment, without having obtained, orally or in writing, a bona fide job order for employment.

(b) An agency shall identify itself as an employment agency to the employer in all instances in which it contacts an employer for the purpose of soliciting a job order. All job orders shall be recorded in writing. A job order for employment shall be considered to have been given by an employer to an employment agency under the following conditions:

(1) The employer, or his or her agent, orally or in writing, registers a request or gives permission that the agency recruit or refer jobseekers who meet the employer’s stated job specifications and the employer furnishes such information as required by subdivision (a) of Section 1812.504. A job order is valid for the referral of any qualified jobseeker until it is filled or canceled by the employer, and may serve as the basis for agency advertising. The agency is required to recontact the employer within 30 days to ensure that the position is still vacant prior to any additional advertising or referral of jobseekers.

(2) When an agency has brought the qualifications of a specific jobseeker to the attention of an employer and the employer has expressed interest in that jobseeker either by agreeing to interview the jobseeker, or by requesting that the agency furnish him or her with the jobseeker’s resumé or other written history or data, or by initiating direct contact with the jobseeker as a result of information furnished by the agency, that action by the employer shall constitute a job order only for the jobseeker discussed and is not valid for advertisement, unless the contact by the agency resulted in a job order for a specific position sufficient under paragraph (1). If the employer has no position open but merely wishes to explore the possible employment of the jobseeker and the jobseeker is to be responsible for the placement fee, that fact shall be indicated on the jobseeker’s referral contract.

(c) No employment agency shall refer a jobseeker to a job knowing or having reason to know that:

(1) The job does not exist or the jobseeker is not qualified for the job.

(2) The job has been described or advertised by or on behalf of the agency in a false, misleading, or deceptive manner.

(3) The agency has not obtained written or oral permission to list the job from the employer or an authorized agent of the employer.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.508

(a) No employment agency shall make, or cause to be made, any false, misleading, or deceptive advertisements or representations concerning the services that the agency will provide to jobseekers.

(b) (1) No employment agency shall publish or cause to be published any false, fraudulent, or misleading information, representation, notice, or advertisements.

(2) All advertisements of an employment agency shall contain the correct name of the employment agency and one of the following:

(A) The street address of the agency’s place of business.

(B) The correct telephone number of the agency at its place of business.

(3) Every employment agency, except a nurses’ registry shall use, as part of its name, either the designation “agency” or “personnel service.”

(4) No employment agency shall give any false information or make any false promises or representations concerning an engagement or employment to any jobseeker who registers or applies for an engagement or employment or help.

(5) No employment agency shall, by its name, advertisement, or any other representation, represent itself to be a home health agency, as defined by subdivision (a) of Section 1727 of the Health and Safety Code, or to perform the services of a home health agency. An employment agency shall provide a written disclosure to each individual receiving nursing services in his or her place of residence stating that it does not perform the services of a home health agency and clearly describing that it is an employment agency only and that any complaints against personnel providing nursing services who are neither licensed nor certified shall be submitted to the local district attorney, complaints against certified nursing assistants and certified home health aides providing nursing services shall be submitted to the local district attorney and the State Department of Health Services, and complaints against licensed personnel providing nursing services shall be submitted to the local district attorney and the Department of Consumer Affairs. The address and telephone number of each agency and board to which complaints are required to be submitted shall be provided by the employment agency to all patients prior to the time they are under the care of any nursing services personnel.

(6) Any person may refer complaints concerning employment agencies to the proper law enforcement agency for action.

(c) (1) Where an employment agency job advertisement includes a description of the placement fee associated with the advertised job, the employment agency shall describe the placement fee in a manner which either clearly indicates whether or not a jobseeker shall be responsible for the placement fee or in accordance with the following terms and provisions:

(A) “FEE” means the jobseeker pays the entire placement fee.

(B) “NO FEE” means the jobseeker pays no portion of the placement fee.

(2) Where “NO FEE” jobs are advertised and the agency also administers placement for “FEE” jobs, the advertisement shall state “ALSO FEE JOBS” in type of equal size, prominence, and boldness as “NO FEE” notations.

(3) A group job advertisement which includes a description of the placement fee shall describe the placement fee either separately for each job, or by use of the proper term as a heading under which all applicable jobs shall be listed. All those headings shall be in type and of the same size, prominence, and boldness.

(d) Special requirements not usually associated with a job shall be specified in any advertisement. When the location of the position advertised is more than 50 miles from the employment agency office responsible for the advertisement, it shall state either the location or that the job is “nonlocal.” Special benefits of the job, if advertised, shall be specifically described and substitute terms or symbols such as “extras” or “+” shall not be sufficient.

(e) An advertised salary shall be based upon the starting salary contained in the job order. An advertised range of starting salaries shall be specified by preceding the minimum salary and maximum salary by the terms “from” and “to” respectively. When the job order contains only the maximum amount of a salary range, that advertised salary shall be preceded by the word “to.” If a maximum salary is dependent upon the jobseeker’s experience, the advertised salary may be described by listing the minimum salary and the term “up Depending on Experience” or “up D.O.E.” The words “open” and “negotiable” or words or symbols of like import shall not be used as a substitute for the salary. If an advertised salary is based in whole or in part on commissions, that fact shall be indicated in the advertisement.

(f) All employment agencies shall maintain a record of all advertised jobs, correlated to show the date and the publication in which the advertisement appeared and the job order number of each job advertised, retrospectively for a period of one year.

(Amended by Stats. 1990, Ch. 761, Sec. 1.)



1812.509

(a) No employment agency shall, when employment would be in violation of Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code or Part 27 (commencing with Section 48000) of the Education Code, accept any application for employment made by, or on behalf of, any minor, or place or assist in placing any minor in that employment.

(b) Every employment agency shall notify each jobseeker before sending the jobseeker in response to a request for employment whether a labor contract is in existence at the establishment to which the jobseeker is being sent, and whether union membership is required.

(c) No employment agency shall send a jobseeker to any place where a strike, lockout, or other labor trouble exists without notifying the jobseeker of that fact and shall in addition thereto enter a statement of those conditions upon the contract or receipt given to the jobseeker.

(d) No babysitting, domestic, or other employment agency which procures babysitting or domestic employment for employers shall refer babysitters or domestics for any employment without first conducting a personal interview of the jobseeker and making a reasonable effort to verify the experience or training of the jobseeker.

(e) No employment agency that procures temporary employment for long-term health care employers shall refer certified nurse assistants or licensed nursing staff as defined in Section 1812.540, for any employment without first conducting a personal interview of the individual, verifying the experience, training, and references of the individual, and verifying that the individual is in good standing with the appropriate licensing or certification board, including verification that the individual has successfully secured a criminal record clearance.

(Amended by Stats. 2001, Ch. 326, Sec. 1. Effective January 1, 2002.)



1812.5093

(a) Every employment agency that refers a child care provider to an employer who is not required to be a licensed child day care facility pursuant to Section 1596.792 of the Health and Safety Code shall provide the employer with all the following:

(1) A description of the child care provider trustline registry established pursuant to Chapter 3.35 (commencing with Section 1596.60) of Division 2 of the Health and Safety Code that provides criminal history checks on child care providers.

(2) An explanation of how an employer may obtain more information about the child care provider trustline registry.

(3) A statement that an employment agency is prohibited by law from placing a child care provider unless the provider is a trustline applicant or a registered child care provider.

(4) An explanation of how the employer may verify the prospective child care provider’s trustline registry registration.

(b) Receipt of the information required to be provided pursuant to subdivision (a) shall be verified in writing by the employer.

(Added by Stats. 1998, Ch. 287, Sec. 1. Effective January 1, 1999.)



1812.5095

(a) For purposes of this section, the term “employment agency” means an employment agency, as defined in paragraph (3) of subdivision (a) of Section 1812.501, or a domestic agency, as defined in subdivision (h) of Section 1812.501.

(b) An employment agency is not the employer of a domestic worker for whom it procures, offers, refers, provides, or attempts to provide work, if all of the following factors characterize the nature of the relationship between the employment agency and the domestic worker for whom the agency procures, offers, refers, provides, or attempts to provide domestic work:

(1) There is a signed contract or agreement between the employment agency and the domestic worker that contains, at a minimum, provisions that specify all of the following:

(A) That the employment agency shall assist the domestic worker in securing work.

(B) How the employment agency’s referral fee shall be paid.

(C) That the domestic worker is free to sign an agreement with other employment agencies and to perform domestic work for persons not referred by the employment agency.

(2) The domestic worker informs the employment agency of any restrictions on hours, location, conditions, or type of work he or she will accept and the domestic worker is free to select or reject any work opportunity procured, offered, referred, or provided by the employment agency.

(3) The domestic worker is free to renegotiate with the person hiring him or her the amount proposed to be paid for the work.

(4) The domestic worker does not receive any training from the employment agency with respect to the performance of domestic work. However, an employment agency may provide a voluntary orientation session in which the relationship between the employment agency and the domestic worker, including the employment agency’s administrative and operating procedures, and the provisions of the contract or agreement between the employment agency and the domestic worker are explained.

(5) The domestic worker performs domestic work without any direction, control, or supervision exercised by the employment agency with respect to the manner and means of performing the domestic work. An employment agency shall not be deemed to be exercising direction, control, or supervision when it takes any of the following actions:

(A) Informs the domestic worker about the services to be provided and the conditions of work specified by the person seeking to hire a domestic worker.

(B) Contacts the person who has hired the domestic worker to determine whether that person is satisfied with the agency’s referral service.

(C) Informs the domestic worker of the time during which new referrals are available.

(D) Requests the domestic worker to inform the employment agency if the domestic worker is unable to perform the work accepted.

(6) The employment agency does not provide tools, supplies, or equipment necessary to perform the domestic work.

(7) The domestic worker is not obligated to pay the employment agency’s referral fee, and the employment agency is not obligated to pay the domestic worker if the person for whom the services were performed fails or refuses to pay for the domestic work.

(8) Payments for domestic services are made directly to either the domestic worker or to the employment agency. Payments made directly to the employment agency shall be deposited into a trust account until payment can be made to the domestic worker.

(9) The relationship between a domestic worker and the person for whom the domestic worker performs services may only be terminated by either of those parties and not by the employment agency that referred the domestic worker. However, an employment agency may decline to make additional referrals to a particular domestic worker, and the domestic worker may decline to accept a particular referral.

(c) The fee charged by an employment agency for its services shall be reasonable, negotiable, and based on a fixed percentage of the job cost.

(d) An employment agency referring a domestic worker to a job shall inform that domestic worker, in writing, on or before the signing of the contract pursuant to paragraph (1) of subdivision (b), that the domestic worker may be obligated to obtain business permits or licenses, where required by any state or local law, ordinance, or regulation, and that he or she is not eligible for unemployment insurance, state disability insurance, social security, or workers’ compensation benefits through an employment agency complying with subdivision (b). The employment agency referring a domestic worker shall also inform that domestic worker, if the domestic worker is self-employed, that he or she is required to pay self-employment tax, state tax, and federal income taxes.

(e) An employment agency referring a domestic worker to a job shall verify the worker’s legal status or authorization to work prior to providing referral services in accordance with procedures established under federal law.

(f) An employment agency referring a domestic worker to a job shall orally communicate to the person seeking domestic services the disclosure set forth below prior to the referral of the domestic worker the following disclosure statement:

“(Name of agency) is not the employer of the domestic worker it referred to you. Depending on your arrangement with the domestic worker, you may have employer responsibilities.”

Within three business days after the employment agency refers a domestic worker to the person seeking domestic services, the following statement printed in not less than 10-point type shall be mailed to the person seeking domestic services:

“(Name of agency) is not the employer of the domestic worker it referred to you. The domestic worker may be your employee or an independent contractor depending on the relationship you have with him or her. If you direct and control the manner and means by which the domestic worker performs his or her work you may have employer responsibilities, including employment taxes and workers’ compensation, under state and federal law. For additional information contact your local Employment Development Department and the Internal Revenue Service.”

(g) An employment agency referring a domestic worker to a job shall not specify that a worker is self-employed or an independent contractor in any notice, advertisement, or brochure provided to either the worker or the customer.

(h) Every employment agency referring a domestic worker to a job and who is not the employer of the domestic worker being referred, shall in any paid telephone directory advertisement or any other promotional literature or advertising distributed or placed by such an employment agency, on or after January 1, 1995, insert the following statement, in no less than 6-point type which shall be in print which contrasts with the background of the advertisement so as to be easily legible:

“(Name of agency) is a referral agency.”

(i) An employment agency may not refer, in its advertising, soliciting, or other presentments to the public, to any bond required to be filed pursuant to this chapter.

(j) An employment agency may not refer, in its advertising, soliciting, or other presentments to the public, to any licensure acquired by the agency.

(k) Any violation of this section with the intent to directly or indirectly mislead the public on the nature of services provided by an employment agency shall constitute unfair competition which includes any unlawful, unfair, or fraudulent business acts or practices and unfair, deceptive, untrue, or misleading advertising. Any person or entity that engages in unfair competition shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation.

(Amended by Stats. 1994, Ch. 1081, Sec. 1. Effective January 1, 1995.)






CHAPTER 3 - Employment Counseling Services

1812.510

(a) Every employment counseling service subject to this title shall maintain a bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be ten thousand dollars ($10,000). A copy of the bond shall be filed with the Secretary of State.

(b) The bond required by this section shall be in favor of, and payable to, the people of the State of California, and shall be conditioned that the person obtaining the bond will comply with this title and will pay all sums due any individual or group of individuals when the person or his or her representative, agent, or employee has received those sums. The bond shall be for the benefit of any person or persons damaged by any violation of this title or by fraud, dishonesty, misstatement, misrepresentation, deceit, unlawful acts or omissions, or failure to provide the services of the employment counseling service in performance of the contract with the customer by the employment counseling service or its agents, representatives, or employees while acting within the scope of their employment.

(c) (1) No employment counseling service shall conduct any business without having a current surety bond in the amount prescribed by this title and filing a copy of the bond with the Secretary of State.

(2) Thirty days prior to the cancellation or termination of any surety bond required by this section, the surety shall send a written notice of that cancellation or termination to both the employment counseling service and the Secretary of State, identifying the bond and the date of cancellation or termination.

(3) If any employment counseling service fails to obtain a new bond and file a copy of that bond with the Secretary of State by the effective date of the cancellation or termination of the former bond, the employment counseling service shall cease to conduct any business unless and until a new surety bond is obtained and a copy of that bond is filed with the Secretary of State.

(d) When a deposit has been made in lieu of the bond pursuant to Section 995.710 of the Code of Civil Procedure, the person asserting a claim against the deposit shall, in lieu of Section 996.430 of the Code of Civil Procedure, establish the claim by furnishing evidence to the Secretary of State of a money judgment entered by a court together with evidence that the claimant is a person described in subdivision (b).

(e) When a person has established the claim with the Secretary of State, the Secretary of State shall immediately review and approve the claim and enter the date of approval on the claim. The claim shall be designated an “approved claim.”

(f) When the first claim against a particular deposit has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Secretary of State. Subsequent claims that are approved by the Secretary of State within the same 240-day period shall similarly not be paid until the expiration of the 240-day period. Upon the expiration of the 240-day period, the Secretary of State shall pay all approved claims from that 240-day period in full unless the deposit is insufficient, in which case each approved claim shall be paid a pro rata share of the deposit.

(g) When the Secretary of State approves the first claim against a particular deposit account after the expiration of the 240-day period, the date of approval of that claim shall begin a new 240-day period to which subdivision (f) shall apply with respect to the amount remaining in the deposit account.

(h) After a deposit account is exhausted, no further claims shall be paid by the Secretary of State. Claimants who have had their claims paid in full or in part pursuant to subdivisions (f) and (g) shall not be required to return funds received from the deposit for the benefit of other claimants.

(i) When a deposit has been made in lieu of a bond, the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the employment counseling service, other than as to an amount as no longer needed or required for the purpose of this title that would otherwise be returned to the employment counseling service by the Secretary of State.

(j) The Secretary of State shall retain a cash deposit for two years from the date the Secretary of State receives written notification from the assignor of the deposit that the assignor has ceased to engage in the business of a counseling service or has filed a bond pursuant to subdivision (a), provided that there are no outstanding claims against the deposit. Written notification to the Secretary of State shall include all of the following: (1) name, address, and telephone number of the assignor; (2) name, address, and telephone number of the bank at which the deposit is located; (3) account number of the deposit; and (4) a statement whether the assignor is ceasing to engage in the business of a counseling service or has filed a bond with the Secretary of State. The Secretary of State shall forward an acknowledgment of receipt of the written notice to the assignor at the address indicated in the notice, specifying the date of receipt of the written notice and anticipated date of release of the deposit, provided there are no outstanding claims against the deposit account.

(k) A judge of a superior court may order the return of the deposit prior to the expiration of two years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit or order the Secretary of State to retain the deposit for a sufficient period beyond the two years pursuant to subdivision (j) to resolve outstanding claims against the deposit account.

(l) The Secretary of State shall charge a filing fee not to exceed the cost of filing the bond or the deposit filed in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure.

(m) The Secretary of State shall enforce the provisions of this chapter that govern the filing and maintenance of bonds and deposits in lieu of bonds.

(Amended by Stats. 2002, Ch. 784, Sec. 16. Effective January 1, 2003.)



1812.511

(a) Every contract for employment counseling services shall be in writing. An original and one copy of the contract shall be given to the customer at the time the customer signs the contract and before the employment counseling service accepts any fee or deposit or the customer becomes obligated to pay any such fee or deposit. The contract shall contain all of the following:

(1) The name, address, and telephone number of the employment counseling service.

(2) The name and address of the person signing the contract and the person to whom the employment counseling services are to be provided.

(3) A description of the services to be provided; a statement when those services are to be provided; the duration of the contract; and refund provisions as appropriate, to be applicable if the described services are not provided according to the contract.

(4) The amount of the fee to be charged to or collected from the person receiving the services or any other person, and the date or dates when that fee is required to be paid.

(5) The following statement, in type no smaller than 10-point boldfaced type:

“No verbal or written promise or guarantee of any job or employment is made or implied under the terms of this contract.”

(6) The following statement, in immediate proximity to the space reserved for the customer’s signature, in type no smaller than 10-point boldfaced type:

YOUR RIGHT TO CANCEL

/enter date of transaction/

“You may cancel this contract for employment counseling services, without any penalty or obligation, if notice of cancellation is given, in writing, within three business days from the above date

“To cancel this contract, just mail or deliver a signed and dated copy of the following cancellation notice or any other written notice of cancellation, or send a telegram containing a notice of cancellation, to (name of employment counseling service) at (address of its place of business), NOT LATER THAN MIDNIGHT OF /date/.”

CANCELLATION NOTICE

I hereby cancel this contract.

Dated:

Customer’s Signature”

Until the employment counseling service has complied with this section the customer may cancel the employment counseling services contract.

(b) All contracts shall be dated and shall be made and numbered consecutively in triplicate, the original and each copy to be signed by the customer and the person acting for the employment counseling service. The original and one copy shall be given to the customer and the other copy shall be kept on file at the employment counseling service.

(c) The full agreement between the parties shall be contained in a single document containing those elements set forth in this section.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.512

(a) (1) An employment counseling service shall provide a copy of its fee schedule and payment terms to any customer from whom a fee or deposit is to be received, prior to the customer being interviewed by a counselor, agent, or employee.

(2) In the schedule, the maximum fee shall be fixed and shall include the charges of every kind rendered by the employment counseling service in each case or transaction on behalf of the prospective employee. Changes in the fee schedule may be made, but no change shall become effective until posted for not less than seven days in a conspicuous place in the employment counseling service.

(3) A copy of the schedule in effect shall be kept posted in the employment counseling service in a conspicuous place, and the posted schedule and the changes therein shall be in lettering or printing of not less than standard pica capitals. The date of the taking effect of the schedule and of each change therein shall appear on the posted copies.

(4) A copy of all fee schedules, and of all changes therein, shall be kept on file at the employment counseling service, retrospectively for a period of one year.

(b) No fee charged or collected shall be in excess of the fee as scheduled.

(c) No employment counseling service shall accept, directly or indirectly, a registration fee of any kind.

(d) No employment counseling service may take from a customer a confession of judgment, a promissory note or notes, or an assignment of wages to cover its fees.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.513

(a) No employment counseling service shall make or cause to be made any false, misleading, or deceptive advertisements or representations concerning the services that the employment counseling service will provide to customers.

(b) (1) No employment counseling service shall publish or cause to be published any false, fraudulent, or misleading information, representation, notice, or advertisements.

(2) All advertisements of an employment counseling service shall contain the correct name of the employment counseling service and one of the following:

(A) The street address of the employment counseling service’s place of business.

(B) The correct telephone number of the employment counseling service at its place of business.

(c) No employment counseling service shall give any false information or make any false promises or representations concerning engagement or employment to any customer, or make any verbal or written promise or guarantee of any job or employment.

(d) An employment counseling service shall maintain a record of all advertisements for the service, correlated to show the date and the publication in which the advertisement appeared, retrospectively, for a period of one year.

(e) No employment counseling service shall, by its choice of name or by advertisement or representation, represent itself to be an employment agency or to perform the job placement services of an employment agency.

(Added by Stats. 1989, Ch. 704, Sec. 2.)






CHAPTER 4 - Job Listing Services

1812.515

(a) Every job listing service subject to this title shall maintain a bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be ten thousand dollars ($10,000) for each location. A copy of the bond shall be filed with the Secretary of State.

(b) The bond required by this section shall be in favor of, and payable to, the people of the State of California, and shall be conditioned that the person obtaining the bond will comply with this title and will pay all sums due any individual or group of individuals when the person or his or her representative, agent, or employee has received those sums. The bond shall be for the benefit of any person or persons damaged by any violation of misrepresentation, deceit, unlawful acts of omissions, or failure to provide the services of the job listing service in performance of the contract with the jobseeker, by the job listing service or its agent, representatives, or employees while acting within the scope of their employment.

(c) (1) No job listing service shall conduct any business without having a current surety bond in the amount prescribed by this chapter and filing a copy of the bond with the Secretary of State, identifying the bond and the date of cancellation or termination.

(2) Thirty days prior to the cancellation or termination of any surety bond required by this section, the surety shall send a written notice of that cancellation or termination to both the job listing service and the Secretary of State, identifying the bond and the date of cancellation or termination.

(3) If any job listing service fails to obtain a new bond and file a copy of that bond with the Secretary of State by the effective date of the cancellation or termination of the former bond, the job listing service shall cease to conduct any business unless and until a new surety bond is obtained and a copy of that bond is filed with the Secretary of State.

(d) When a deposit has been made in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure, the person asserting a claim against the deposit shall, in lieu of Section 996.430 of the Code of Civil Procedure, establish the claim by furnishing evidence to the Secretary of State of a money judgment entered by a court together with evidence that the claimant is a person described in subdivision (b).

(e) When a person has established the claim with the Secretary of State, the Secretary of State shall review and approve the claim and enter the date of approval on the claim. The claim shall be designated an “approved claim.”

(f) When the first claim against a particular deposit has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Secretary of State. Subsequent claims that are approved by the Secretary of State within the same 240-day period shall similarly not be paid until the expiration of the 240-day period. Upon the expiration of the 240-day period, the Secretary of State shall pay all approved claims from that 240-day period in full unless the deposit is insufficient, in which case each approved claim shall be paid in a pro rata share of the deposit.

(g) When the Secretary of State approves the first claim against a particular deposit after the expiration of the 240-day period, the date of approval of that claim shall begin a new 240-day period to which subdivision (f) shall apply with respect to the amount remaining in the deposit.

(h) After a deposit is exhausted, no further claims shall be paid by the Secretary of State. Claimants who have had their claims paid in full or in part pursuant to subdivisions (f) and (g) shall not be required to return funds received from the deposit for the benefit of other claimants.

(i) When a deposit has been made in lieu of a bond, the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the job listing service, other than as to an amount as no longer needed or required for the purpose of this title that would otherwise be returned to the job listing service by the Secretary of State.

(j) The Secretary of State shall retain a cash deposit for two years from the date the Secretary of State receives written notification from the assignor of the deposit that the assignor has ceased to engage in the business of a job listing service or has filed a bond pursuant to subdivision (a), provided that there are no outstanding claims against the deposit. Written notification to the Secretary of State shall include all of the following: (1) name, address, and telephone number of the assignor; (2) name, address, and telephone number of the bank at which the deposit is located; (3) account number of the deposit; and (4) a statement whether the assignor is ceasing to engage in the business of a job listing service or has filed a bond with the Secretary of State. The Secretary of State shall forward an acknowledgment of receipt of the written notice to the assignor at the address indicated therein, specifying the date of receipt of the written notice and anticipated date of release of the deposit, provided there are no outstanding claims against the deposit.

(k) A judge of a superior court may order the return of the deposit prior to the expiration of two years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit or order the Secretary of State to retain the deposit for a specified period beyond the two years pursuant to subdivision (j) to resolve outstanding claims against the deposit account.

(l) The Secretary of State shall charge a filing fee not to exceed the cost of filing the bond or deposit filed in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure.

(m) The Secretary of State shall enforce the provisions of this chapter that govern the filing and maintenance of bonds and deposits in lieu of bonds.

(Amended by Stats. 2002, Ch. 784, Sec. 17. Effective January 1, 2003.)



1812.516

(a) Every job listing service shall give a written contract to every jobseeker from whom a fee or deposit is to be received, whether directly or indirectly. The original and one copy of the contract shall be given to the jobseeker at the time the jobseeker signs the contract and before the job listing service accepts any fee or deposit or the jobseeker becomes obligated to pay any such fee or deposit. The contract shall contain all of the following:

(1) The name of the job listing service and the addresses and telephone numbers of the principal office of the job listing service and the location providing the listing services to the jobseeker.

(2) The amount of the fee to be charged and to be collected from the jobseeker.

(3) A description of the service to be performed by the job listing service, including significant conditions, restrictions, and limitations where applicable.

(4) A description of the jobseeker’s specifications for the employment opportunity in clear language understandable to the jobseeker, including, but not limited to, the following:

(A) Kind of work or employment.

(B) Interests of jobseeker.

(C) Qualifications of jobseeker.

(D) Daily hours of work, the wages or salary, benefits, and other conditions of employment.

(E) Location of job.

(5) The contract expiration date, which shall not be later than 90 days from the date of execution of the contract.

(6) The following statement, in immediate proximity to the space reserved for the jobseeker’s signature, in type no smaller than 10-point boldfaced type:

YOUR RIGHT TO CANCEL

/enter date of transaction/

“You may cancel this contract for job listing services without any penalty or obligation, if notice of cancellation is given, in writing, within three business days from the above date.

“To cancel this contract, just mail or deliver a signed and dated copy of the following cancellation notice or any other written notice of cancellation, to (name of job listing service) at (address of its place of business), NOT LATER THAN MIDNIGHT OF /date/.”

CANCELLATION NOTICE

I hereby cancel this contract.

Dated:

Customer’s Signature”

Until the job listing service has complied with this section the jobseeker may cancel the job listing service’s contract.

(7) The following statement, with the caption in type no smaller than 10-point boldfaced type and the remainder in a size no smaller than that generally used throughout the contract, and in full capitals, boldface, or italics:

“RIGHT TO REFUND”

“If, within seven business days after payment of a fee or deposit, the job listing service has not supplied you with at least three available employment opportunities meeting the specifications of the contract as to type of job; interests of jobseeker; qualifications of jobseeker; hours, salary, benefits, and other conditions of employment; location of job; and any other specifications expressly set forth in the contract, the full amount of the fee or deposit paid shall be refunded to you upon your request.

“If you do not obtain a job through the services of the job listing service, or if you obtain employment which lasts less than 90 days, any amount paid in fees or deposits in excess of a twenty-five dollar ($25) service charge shall be refunded to you, upon your request after expiration of the contract.

“Any refund due must be made to you within 10 days of your request. If the refund is not made in that time, the job listing service must pay to you an additional sum equal to the amount of your fee or deposit.”

(8) If any labor trouble exists at the place of employment, that fact shall be stated in the listing of that employment provided to the jobseeker.

(b) All contracts shall be dated and shall be made and numbered consecutively in triplicate, the original and each copy to be signed by the jobseeker and the person acting for the job listing service. The original and one copy shall be given to the jobseeker and the other copy shall be kept on file at the job listing service.

(c) The full agreement between the parties shall be contained in a single document containing those elements set forth in this section.

(Amended by Stats. 1990, Ch. 1256, Sec. 6.)



1812.517

(a) (1) A job listing service shall provide a copy of the service’s fee schedule and payment terms to any jobseeker from whom a fee or deposit is to be received, prior to the jobseeker being interviewed by a counselor or other agent or employee.

(2) In the schedule, the maximum fee shall be fixed and shall include the charges of every kind rendered by the job listing service in each case or transaction on behalf of the prospective employee. Changes in the fee schedule may be made, but no change shall become effective until posted for not less than seven days in a conspicuous place in the job listing service.

(3) A copy of the schedule in effect shall be kept posted in the job listing service in a conspicuous place, and the posted schedule and the changes therein shall be in lettering or printing of not less than standard pica capitals. The date of the taking effect of the schedule and of each change therein shall appear on the posted copies.

(4) A copy of all fee schedules, and of all changes therein, shall be kept on file at the job listing service, retrospectively, for a period of one year.

(b) No fee charged or collected shall be in excess of the fee as scheduled.

(c) No job listing service may take from a jobseeker a confession of judgment, a promissory note or notes, or an assignment of wages to cover its fees.

(d) The fee charged shall not be based on a portion or percentage of the salary or wages earned or to be earned in the employment obtained through use of the job listing service.

(e) (1) No job listing service shall divide fees with an employer, an agent, or other employee of any employer or person to whom help is furnished.

(2) No job listing service shall charge any jobseeker a fee for accepting employment with that job listing service or any subsidiary of that service.

(3) No job listing service shall charge any jobseeker a fee when help is furnished to an employer, an agent, any employee of any employer, a member, or person who has a financial interest in the job listing service.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.518

(a) (1) A job listing service shall refund in full any advance fee paid and cancel any other obligation incurred by the jobseeker if the job listing service does not, within seven business days after execution of the contract, supply at least three employment opportunities then available to the jobseeker and meeting the specifications of the contract.

(2) A job listing service will be deemed to have supplied information meeting the specifications of the jobseeker if the information supplied meets the contract specifications with reference to: type of job; interests of jobseeker; qualifications of jobseeker; hours, salary, benefits, and other conditions of employment; location of job; and any other specifications expressly set forth in the contract.

(b) A job listing service shall refund any amount over and above a twenty-five dollar ($25) service charge and cancel any other obligation incurred by the jobseeker if the jobseeker does not obtain a job, or if employment, once obtained, lasts less than 90 days.

(c) A job listing service shall make all refunds required under this section within 10 days after the jobseeker requests such refund. Unless the refund is made within that time, the job listing service shall pay the jobseeker an additional sum equal to the amount of the deposit.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.519

(a) No job listing service shall accept a fee from any jobseeker, or send any jobseeker for employment, without having obtained, in writing, a bona fide job order for employment.

(b) A job listing service shall identify itself as a job listing service to the employer in all instances in which it contacts an employer for the purposes of soliciting a job order. All job orders shall be recorded in writing. A job order for employment shall be considered to have been given by an employer to a job listing service under the following conditions:

(1) The employer, or his or her agent, in writing, registers a request or gives permission that the job listing service recruit or refer jobseekers who meet the employer’s stated job specifications and the employer furnishes such information as required by subdivision (a) of Section 1812.516.

(2) A job order is valid for the referral of any qualified jobseeker until it is filled or canceled by the employer, and may serve as the basis for job listing service advertising. The job listing service is required to recontact the employer within the four-day period immediately preceding dissemination of the job listing information to ensure that the position is still vacant prior to any additional advertising or referral of jobseekers.

(c) No job listing service shall refer a jobseeker to a job knowing or having reason to know that:

(1) The job does not exist or the jobseeker is not qualified for the job.

(2) The job has been described or advertised by or on behalf of the job listing service in a false, misleading, or deceptive manner.

(3) The job listing service has not obtained written permission to list the job from the employer or an authorized agent of the employer.

(d) No job listing service shall exchange job orders with an employment agency which charges a placement fee.

(Amended by Stats. 1991, Ch. 654, Sec. 51.)



1812.520

(a) No job listing service shall make or cause to be made any false, misleading or deceptive advertisements or representations concerning the services that the job listing service will provide to jobseekers.

(b) (1) No job listing service shall publish or cause to be published any false, fraudulent, or misleading information, representation, notice, or advertisements.

(2) All advertisements of a job listing service shall contain the correct name of the job listing service and one of the following:

(A) The street address of the job listing service’s place of business.

(B) The correct telephone number of the job listing service at its place of business.

(3) No job listing service shall give any false information or make any false promises or representations concerning an engagement or employment to any jobseeker.

(4) No job listing service shall, by its choice of name or by advertisement or representation, represent itself to be an employment agency or to perform the services of an employment agency.

(c) Special requirements not usually associated with a job shall be specified in any advertisement. When the location of the position advertised is more than 50 miles from the job listing service office responsible for the advertisement, it shall state either the location or that the job is “nonlocal.” Special benefits of the job, if advertised, shall be specifically described and substitute terms or symbols such as “extras” or “+” shall not be sufficient.

(d) An advertised salary shall be based upon the starting salary contained in the job order. An advertised range of starting salaries shall be specified by preceding the minimum salary and maximum salary by terms “from” and “to” respectively. When the job order contains only the maximum amount of a salary range, that advertised salary shall be preceded by the word “to.” If a maximum salary is dependent upon the jobseeker’s experience, the advertised salary may be described by listing the minimum salary and the term “up Depending on Experience” or “up D.O.E.” The words “open” and “negotiable” or words or symbols of like import shall not be used as a substitute for the salary. If an advertised salary is based in whole or in part on commissions, that fact shall be indicated in the advertisement.

(e) All job listing services shall maintain a record of all advertised jobs, correlated to show the date and the publication in which the advertisement appeared and the job order number of each job advertised, retrospectively for a period of one year.

(Amended by Stats. 1990, Ch. 1256, Sec. 7.)



1812.521

(a) No job listing service shall, when employment would be in violation of Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code or Part 27 (commencing with Section 48000) of the Education Code, accept any application for employment made by, or on behalf of, any minor, or place or assist in placing any minor in that employment.

(b) Every job listing service shall notify each jobseeker before sending the jobseeker in response to a request for employment whether a labor contract is in existence at the establishment to which the jobseeker is being sent, and whether union membership is required.

(c) No job listing service shall send a jobseeker to any place where a strike, lockout, or other labor trouble exists without notifying the jobseeker of that fact and shall in addition thereto enter a statement of those conditions upon the contract or receipt given to the jobseeker.

(Amended by Stats. 1990, Ch. 1256, Sec. 8.)






CHAPTER 5 - Records

1812.522

(a) All books, records, files, the schedules, and other papers required by this title to be kept by any employment agency, employment counseling service, or job listing service shall be open at all reasonable hours to the inspection of the representative of the Attorney General, any district attorney, or any city attorney. Every employment agency, employment counseling service, and job listing service shall furnish to the representative of the Attorney General, any district attorney, or any city attorney upon request a true copy of those books, records, files, the schedules, and papers or any portion thereof, and shall make such reports as the Attorney General prescribes.

(b) If any employment agency, employment counseling service, or job listing service also engages in any other business which is not subject to this title, the records of the agency or service pertaining to matters under the jurisdictions of this title shall be kept separate and apart from the records of that other business.

(Added by Stats. 1989, Ch. 704, Sec. 2.)






CHAPTER 6 - Remedies and Enforcement

1812.523

(a) Any person who violates any provision of this title is guilty of a misdemeanor. The Attorney General, any district attorney, or any city attorney may prosecute misdemeanor actions.

(b) Actions for violation of this title, including, but not limited to, equity proceedings to restrain and enjoin such a violation, may be instituted by the Attorney General, any district attorney, or any city attorney. This section shall not be deemed to prohibit the enforcement by any person of any right provided by this or any other law.

(c) If any person uses any untrue or misleading statement, information, or advertisement to sell its services or fails to comply with the applicable provisions of this title, or the contract does not comply with the applicable provisions of this title, then the contract shall be void and unenforceable as contrary to public policy and the jobseeker, customer, or nurse shall be entitled to the return of all sums paid.

(d) Any person who is injured by any violation of this title or by the breach of a contract subject to this title may bring an action for the recovery of damages, an equity proceeding to restrain and enjoin those violations, or both. The amount awarded may be up to three times the damages actually incurred, but in no event less than the amount paid by the jobseeker, customer, or nurse to the person subject to this title. If the person subject to this title refuses or is unwilling to pay the damages awarded, the amount awarded may be satisfied out of the security required by this title. If the plaintiff prevails, the plaintiff shall be awarded a reasonable attorney’s fee and costs. If the court determines that the breach or violation was willful, by clear and convincing evidence, the court, in its discretion, may award punitive damages in addition to the amounts set forth above.

(e) The provisions of this title are not exclusive and do not relieve the parties subject to this title from the duty to comply with all other applicable laws.

(f) The remedies provided in this title are not exclusive and shall be in addition to any other remedies or procedures provided in any other law.

(g) Any waiver by the consumer, jobseeker, or nurse of the provisions of this title shall be deemed contrary to public policy and shall be void and unenforceable. Any attempt by a person subject to this title to have a jobseeker, customer, or nurse waive rights given by this title shall constitute a violation of this title.

(h) If any provisions of this title or the application thereof to any person or circumstances is held unconstitutional, the remainder of the title and the application of that provision to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1989, Ch. 704, Sec. 2.)






CHAPTER 7 - Nurses’ Registries

1812.524

(a) “Nursing service” means the assignment of a nurse, as a private duty, self-employed, licensed registered nurse, licensed vocational nurse, or practical nurse to render service to a patient under the direction or supervision of a physician or surgeon registered to practice in this state.

(b) “Nurses’ registry” means a person who engages in the business of obtaining and filling commitments for nursing service. A nurses’ registry which makes or plans to make referrals for nurses’ employment other than private duty nursing shall comply with Chapters 1 (commencing with Section 1812.500) and 2 (commencing with Section 1812.503) of this title with respect to those referrals.

(c) “Private duty nurse” means a self-employed nurse rendering service in the care of either a physically or mentally ill patient under the direction of a physician or surgeon, but who is paid by either the patient or the designated agent of the patient and who accepts the responsibilities of a self-employed private contractor.

(Amended by Stats. 1990, Ch. 1256, Sec. 9.)



1812.525

(a) Every nurses’ registry subject to this title shall maintain a bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be three thousand dollars ($3,000). A copy of the bond shall be filed with the Secretary of State.

(b) The bond required by this section shall be in favor of, and payable to, the people of the State of California, and shall be conditioned that the person obtaining the bond will comply with this title and will pay all sums due any individual or group of individuals when the person or his or her representative, agent, or employee has received those sums. The bond shall be for the benefit of any person or persons damaged by any violation of this title or by fraud, dishonesty, misstatement, misrepresentation, deceit, unlawful acts or omissions, or failure to provide the services of the nurses’ registry in performance of the contract with the nurse by the nurses’ registry or its agents, representatives, or employees while acting within the scope of their employment.

(c) (1) No nurses’ registry shall conduct any business without having a current surety bond in the amount prescribed by this title and filing a copy of the bond with the Secretary of State.

(2) Thirty days prior to the cancellation or termination of any surety bond required by this section, the surety shall send a written notice of that cancellation or termination to both the nurses’ registry and the Secretary of State, identifying the bond and the date of cancellation or termination.

(3) If any nurses’ registry fails to obtain a new bond and file a copy of that bond with the Secretary of State by the effective date of the cancellation or termination of the former bond, the nurses’ registry shall cease to conduct any business unless and until a new surety bond is obtained and a copy of that bond is filed with the Secretary of State.

(d) When a deposit has been made in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure, the person asserting a claim against the deposit shall, in lieu of Section 996.430 of the Code of Civil Procedure, establish the claim by furnishing evidence to the Secretary of State of a money judgment entered by a court together with evidence that the claimant is a person described in subdivision (b).

(e) When a person has established the claim with the Secretary of State, the Secretary of State shall review and approve the claim and enter the date of approval on the claim. The claim shall be designated an “approved claim.”

(f) When the first claim against a particular deposit has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Secretary of State. Subsequent claims that are approved by the Secretary of State within the same 240-day period shall similarly not be paid until the expiration of the 240-day period. Upon the expiration of the 240-day period, the Secretary of State shall pay all approved claims from that 240-day period in full unless the deposit is insufficient, in which case each approved claim shall be paid a pro rata share of the deposit.

(g) When the Secretary of State approves the first claim against a particular deposit after the expiration of a 240-day period, the date of approval of that claim shall begin a new 240-day period to which subdivision (f) shall apply with respect to the amount remaining in the deposit.

(h) After a deposit is exhausted, no further claims shall be paid by the Secretary of State. Claimants who have had their claims paid in full or in part pursuant to subdivisions (f) and (g) shall not be required to return funds received from the deposit for the benefit of other claimants.

(i) When a deposit has been made in lieu of a bond, the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the nurses’ registry, other than as to an amount as no longer needed or required for the purpose of this title that would otherwise be returned to the nurses’ registry by the Secretary of State.

(j) The Secretary of State shall retain a cash deposit for two years from the date the Secretary of State receives written notification from the assignor of the deposit that the assignor has ceased to engage in the business of a nurses’ registry or has filed a bond pursuant to subdivision (a), provided that there are no outstanding claims against the deposit. The written notice to the Secretary of State shall include all of the following: (1) name, address, and telephone number of the assignor; (2) name, address, and telephone number of the bank at which the deposit is located; (3) account number of the deposit; and (4) a statement whether the assignor is ceasing to engage in the business of a nurses’ registry or has filed a bond with the Secretary of State. The Secretary of State shall forward an acknowledgment of receipt of the written notice to the assignor at the address indicated therein, specifying the date of receipt of the written notice and anticipated date of release of the deposit, provided there are no outstanding claims against the deposit.

(k) A judge of a superior court may order the return of the deposit prior to the expiration of two years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit or order the Secretary of State to retain the deposit for a specified period beyond the two years pursuant to subdivision (j) to resolve outstanding claims against the deposit.

(l) The Secretary of State shall charge a filing fee not to exceed the cost of filing the bond or deposit filed in lieu of a bond pursuant to Section 995.710 of the Code of Civil Procedure.

(m) The Secretary of State shall enforce the provisions of this chapter that govern the filing and maintenance of bonds and deposits in lieu of bonds.

(Amended by Stats. 2002, Ch. 784, Sec. 18. Effective January 1, 2003.)



1812.526

Nurses’ registries may enter into a continuing contract with private duty nurses covering the assignment of those nurses by the nurses’ registries. The continuing contract shall state:

(a) The name, address, and telephone number of the nurses’ registry.

(b) The name, address, and telephone number of the nurse.

(c) The current fee schedule of the nurses’ registry.

(d) The date of its execution by the nurses’ registry and the nurse.

(e) The contract shall specify that the provisions thereof are to govern only the assignment of private duty nurses and shall do all of the following:

(1) Designate the nurses’ registry as the continuous agent of the nurse for purposes of assignment.

(2) Provide that the contract in effect may be terminated at any time by written notice given by one to the other for any future assignment.

(3) Provide for delivery to the nurse at the time of the execution of the contract a written schedule of the rates of nurses’ charges currently agreed to between the nurses’ registry and the nurse for the nurse’s services to the patient.

(4) State that the nurses’ registry will immediately notify the nurse in writing of all subsequent changes in the rates to be charged the patient for services, and that the nurse shall agree to abide by these rates.

(5) Contain express undertakings by the nurses’ registry that it shall continuously maintain true and correct records of orders and assignments as provided in this title.

(6) Provide that the nurses’ registry shall periodically and at least once each month render to the nurse a written statement of all fees claimed to be due the nurses’ registry, and further that the statement shall adequately identify each assignment as to the inception date and period of service covered by the claim, including the name of the patient and the amount of service fee claimed.

(7) Contain appropriate wording advising the nurse of his or her right to dispute the correctness of any service fee claimed by the nurses’ registry in the written statement referred to above, and that in the absence of objections within a reasonable time, any such service fee may be presumed to be correctly charged.

(8) Include any other term, condition, or understanding agreed upon between the nurses’ registry and the nurse.

(f) Each contract shall be numbered consecutively in original and duplicate, both to be signed by the nurse and the nurses’ registry. The original shall be given to the nurse and the duplicate shall be kept on file at the nurses’ registry within the nurse’s records.

(g) The full agreement between the parties shall be contained in a single document containing those elements set forth in this section.

(Amended by Stats. 1990, Ch. 1256, Sec. 10.)



1812.527

(a) (1) A nurses’ registry shall provide a copy of the registry’s fee schedule and payment terms to any nurse from whom a fee or deposit is to be received, prior to the nurse being interviewed by the registry.

(2) In the schedule, the maximum fee shall be fixed and shall include the charges of every kind rendered by the nurses’ registry in each case or transaction on behalf of the nurse. Changes in the fee schedule may be made, but no change shall become effective until posted for not less than seven days in a conspicuous place in the nurses’ registry.

(3) A copy of the schedule in effect shall be kept posted in the nurses’ registry in a conspicuous place, and the posted schedule and the changes therein shall be in lettering or printing of not less than standard pica capitals. The date of the taking effect of the schedule and of each change therein shall appear on the posted copies.

(4) A copy of all fee schedules, and of all changes therein, shall be kept on file at the nurses’ registry, retrospectively for a period of one year.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.528

It shall be the duty of the nurses’ registry to verify in writing the claims as to the experience or training listed on the application and to keep a file of those records in the nurse’s folder within the nurses’ registry. It shall also be the duty of the person interviewing the jobseeker to require the jobseeker to exhibit his or her license as issued by the Board of Registered Nursing or the Board of Vocational Nurse and Psychiatric Technician Examiners, with a notation to be made on the application by the interviewer that the license has been inspected and the date of expiration of the license.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.529

Each nurses’ registry shall continuously maintain in its offices true and correct permanent log sheets and other records which shall disclose, in addition to the other information required, the date and hour of the receipt by the nurses’ registry of each order for a private duty nurse, and the date and hour of the making or giving of each assignment to the nurse by the nurses’ registry, the name of the nurse assigned, the name of the patient and the address where the nurse is assigned, the name of the attending physician, the date the assignment is to start, the period of actual service for each assignment, and the amount of the fee charged for each assignment. No nurses’ registry, his or her agent or employees, shall make any false entry in those records. The nurses’ registry shall maintain the log sheets and records required by this section respectively for a period of one year.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.530

(a) No nurses’ registry shall accept, directly or indirectly, a registration fee of any kind.

(b) No nurses’ registry may take from a nurse a confession of judgment, or promissory note, or an assignment of wages to cover its fees.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.531

No nurses’ registry shall divide fees with any physician and surgeon, nurse, hospital, patient, or any agent or employee of any of these.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.532

In the event that a nurses’ registry collects from a nurse a fee or expenses for an assignment, and the nurse fails to obtain the assignment, or the nurse fails to be paid for the assignment, the nurses’ registry shall upon demand therefor, repay to the nurse the fee and expenses so collected. Unless repayment is made within 48 hours after demand, the nurses’ registry shall pay to the nurse an additional sum equal to the amount of the fee.

(Added by Stats. 1989, Ch. 704, Sec. 2.)



1812.533

(a) No nurses’ registry shall make, or cause to be made, any false, misleading, or deceptive advertisements or representations concerning the services that registry will provide to nurses.

(b) (1) No nurses’ registry shall publish or cause to be published any false, fraudulent, or misleading information, representation, notice, or advertisements.

(2) All advertisements of a nurses’ registry shall contain the correct name of the nurses’ registry and one of the following:

(A) The street address of the registry’s place of business.

(B) The correct telephone number of the registry at its place of business.

(3) No nurses’ registry shall give any false information or make any false promises or representations concerning an assignment or employment to any nurse who registers or applies for an assignment or employment.

(4) No nurses’ registry shall, by its name, advertisement, or any other representation, represent itself to be a home health agency, as defined by subdivision (a) of Section 1727 of the Health and Safety Code, or to perform the services of a home health agency. A nurses’ registry shall provide a written disclosure to each individual receiving nursing services, as defined in subdivision (a) of Section 1812.524, in his or her place of residence stating that it does not perform the services of a home health agency and clearly describing that it is a nurses’ registry only and that any complaints against licensed personnel providing a nursing service shall be brought to the local district attorney and the Department of Consumer Affairs. The address and telephone number of each agency and board to which complaints are required to be submitted shall be provided to all patients prior to the time they are under the care of any nursing services personnel.

(5) Any person may refer complaints concerning nurses’ registries to the proper law enforcement agency for action.

(c) Every nurses’ registry shall maintain a record of all advertisements, correlated to show the date and the publication in which the advertisement appeared, retrospectively for a period of one year.

(Amended by Stats. 1990, Ch. 761, Sec. 2.)






CHAPTER 8 - Long-Term Care Facilities

1812.540

For purposes of this chapter, the following definitions shall apply:

(a) “Direct care service” means the temporary assignment of certified nurse assistants to render basic care services directed at the safety, comfort, personal hygiene, or protection of a patient who is a resident of a long-term health care facility.

(b) “Nursing service” means the temporary assignment of a licensed registered nurse, licensed vocational nurse, or psychiatric technician to render nursing and basic care services to a patient who is a resident of a long-term health care facility.

(c) “Licensed nursing staff” means a licensed registered nurse, licensed vocational nurse, or psychiatric technician.

(d) “Long-term health care facility” means a licensed facility, as defined in Section 1418 of the Health and Safety Code.

(Added by Stats. 2001, Ch. 326, Sec. 2. Effective January 1, 2002.)



1812.541

Every employment agency that refers temporary certified nurse assistants to an employer that is a long-term health care facility shall provide the employer with all of the following:

(a) Written verification that the employment agency has verified that any certified nurse assistant referred by the agency is registered on the state registry of certified nurse assistants and is in good standing. The employment agency shall provide to the employer the certified nurse assistant’s professional certification number and date of expiration.

(b) A statement that the certified nurse assistant has at least six months of experience working in a long-term health care facility.

(c) A statement that the certified nurse assistant has had a health examination within 90 days prior to employment with the employment agency or seven days after employment with the employment agency and at least annually thereafter by a person lawfully authorized to perform that procedure. Each examination shall include a medical history and physical evaluation. The employment agency shall also provide verification that the individual has had tuberculosis screening within 90 days prior to employment and annually thereafter.

(d) A statement that the certified nurse assistant will participate in the facility’s orientation program and any in-service training programs at the request of the long-term health care employer.

(e) A statement that a certified nurse assistant is in compliance with the in-service training requirements of paragraph (1) of subdivision (a) of Section 1337.6 of the Health and Safety Code.

(Added by Stats. 2001, Ch. 326, Sec. 2. Effective January 1, 2002.)



1812.542

Every employment agency that refers temporary licensed nursing staff to an employer who is a licensed long-term health care facility shall provide the employer with all of the following:

(a) Written verification that the individual is in good standing with the Board of Registered Nursing or the Board of Vocational Nursing and Psychiatric Technicians, as applicable, and has successfully secured a criminal record clearance. The employment agency shall provide to the employer the individual’s professional license and registration number and date of expiration.

(b) A statement that the licensed nursing staff person has had a health examination within 90 days prior to employment with the employment agency or seven days after employment with the employment agency and at least annually thereafter by a person lawfully authorized to perform that procedure. Each examination shall include a medical history and physical evaluation. The employment agency shall also provide verification that the individual has had tuberculosis screening within 90 days prior to employment and annually thereafter.

(Added by Stats. 2001, Ch. 326, Sec. 2. Effective January 1, 2002.)



1812.543

(a) An employment agency that makes referrals of licensed nursing staff or certified nurse assistants for temporary employment in a long-term health care facility shall adopt policies and procedures regarding prevention of resident or patient abuse by temporary staff.

(b) The employment agency shall provide written verification to the long-term health care facility that any certified nurse assistants or licensed nursing staff referred by the agency do not have any unresolved allegations against them involving the mistreatment, neglect, or abuse of a patient, including injuries of unknown source and misappropriation of resident property.

(c) No temporary staff person referred by an employment agency may be solely responsible for a unit unless that person has received a full orientation to the facility and the applicable unit for which he or she is assigned.

(d) Upon the request of the State Department of Health Services, an employment agency shall provide a list of temporary employees who have been referred to a specified facility during the period in which the facility is involved in a labor action.

(e) An employment agency shall require that any employee referred to a long-term care facility be identified as a temporary staff person in the facility’s daily staffing levels required to be posted in accordance with the standards set forth in Section 941 of Appendix F of Public Law 106-554 (42 U.S.C. Sec. 1395i-3(b)(8) and 42 U.S.C. Sec. 1395r(b)(8)).

(Added by Stats. 2001, Ch. 326, Sec. 2. Effective January 1, 2002.)



1812.544

(a) Every employment agency that makes referrals of licensed nursing staff or certified nurse assistants for temporary employment in a long-term health care facility shall maintain a record of all advertisements, showing the date of publication and the publication in which the advertisement appeared, for a period of one year from the date of the advertisement.

(b) No employment agency that makes referrals for employment to a long-term health care facility shall, by its name, advertisement, or any other representation, represent itself to be a home health agency, as defined by subdivision (a) of Section 1727 of the Health and Safety Code, or to perform the services of a home health agency. The employment agency shall provide a written disclosure to each employer stating that it does not perform the services of a home health agency and clearly describing that it is an employment agency only.

(c) Any facility or individual may refer complaints concerning employment agencies which place licensed nursing staff or certified nurse assistants in long-term health care facilities to the appropriate licensing, certification, ombudsman, adult protective services, or proper law enforcement agency for action.

(Added by Stats. 2001, Ch. 326, Sec. 2. Effective January 1, 2002.)









TITLE 2.95 - AUCTIONEER AND AUCTION COMPANIES

1812.600

(a) Every auctioneer and auction company shall maintain a bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be twenty thousand dollars ($20,000). A copy of the bond shall be filed with the Secretary of State.

(b) The bond required by this section shall be in favor of, and payable to, the people of the State of California and shall be for the benefit of any person or persons damaged by any fraud, dishonesty, misstatement, misrepresentation, deceit, unlawful acts or omissions, or failure to provide the services of the auctioneer or auction company in performance of the auction by the auctioneer or auction company or its agents, representatives, or employees while acting within the scope of their employment.

(c) (1) No auctioneer or auction company shall conduct any business without having a current surety bond in the amount prescribed by this section and without filing a copy of the bond with the Secretary of State.

(2) Thirty days prior to the cancellation or termination of any surety bond required by this section, the surety shall send a written notice of that cancellation or termination to both the auctioneer or auction company and the Secretary of State, identifying the bond and the date of cancellation or termination.

(3) If any auctioneer or auction company fails to obtain a new bond and file a copy of that bond with the Secretary of State by the effective date of the cancellation or termination of the former bond, the auctioneer or auction company shall cease to conduct any business unless and until that time as a new surety bond is obtained and a copy of that bond is filed with the Secretary of State.

(d) A deposit may be made in lieu of a bond as set forth in Section 995.710 of the Code of Civil Procedure. When a deposit is made in lieu of the bond, the person asserting the claim against the deposit shall establish the claim by furnishing evidence to the Secretary of State of a money judgment entered by a court together with evidence that the claimant is a person described in subdivision (b).

(e) When a claimant has established the claim with the Secretary of State, the Secretary of State shall review and approve the claim and enter the date of approval on the claim. The claim shall be designated an “approved claim.”

(f) When the first claim against a particular deposit has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Secretary of State. Subsequent claims that are approved by the Secretary of State within the same 240-day period shall similarly not be paid until the expiration of the 240-day period. Upon expiration of the 240-day period, the Secretary of State shall pay all approved claims from that 240-day period in full unless the deposit is insufficient, in which case each approved claim shall be paid a pro rata share of the deposit.

(g) When the Secretary of State approves the first claim against a particular deposit after the expiration of a 240-day period, the date of approval of that claim shall begin a new 240-day period to which subdivision (f) shall apply with respect to any amount remaining in the deposit.

(h) After a deposit is exhausted, no further claims shall be paid by the Secretary of State. Claimants who have had their claims paid in full or in part pursuant to subdivision (f) or (g) shall not be required to return funds received from the deposit for the benefit of other claimants.

(i) When a deposit has been made in lieu of a bond, the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the auctioneer or auction company, other than as to that amount that is no longer needed or required for the purpose of this section that otherwise would be returned to the auctioneer or auction company by the Secretary of State.

(j) The Secretary of State shall retain a cash deposit for two years from the date the Secretary of State receives written notification from the assignor of the deposit that the assignor has ceased to engage in the business of an auctioneer or auction company or has filed a bond pursuant to subdivision (a), provided that there are no outstanding claims against the deposit. Written notification to the Secretary of State shall include all of the following: (1) name, address, and telephone number of the assignor; (2) name, address, and telephone number of the bank at which the deposit is located; (3) account number of the deposit; and (4) a statement whether the assignor is ceasing to engage in the business of an auctioneer or auction company or has filed a bond with the Secretary of State. The Secretary of State shall forward an acknowledgment of receipt of the written notice to the assignor at the address indicated in the notice, specifying the date of receipt of the written notice and anticipated date of release of the deposit, provided there are no outstanding claims against the deposit.

(k) A judge of a superior court may order the return of the deposit prior to the expiration of two years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit or order the Secretary of State to retain the deposit for a specified period beyond the two years pursuant to subdivision (j) to resolve outstanding claims against the deposit.

(l) If an auctioneer or auction company fails to perform any of the duties specifically imposed upon him or her pursuant to this title, any person may maintain an action for enforcement of those duties or to recover a civil penalty in the amount of one thousand dollars ($1,000), or for both enforcement and recovery.

(m) In any action to enforce these duties or to recover civil penalties, or for both enforcement and recovery, the prevailing plaintiff shall be entitled to reasonable attorney’s fees and costs, in addition to the civil penalties provided under subdivision (l).

(n) Notwithstanding the repeal of Chapter 3.7 (commencing with Section 5700) of Division 3 of the Business and Professions Code by the act adding this chapter, any cash security in lieu of the surety bond formerly required and authorized by former Chapter 3.7 (commencing with Section 5700) of Division 3 of the Business and Professions Code, shall be transferred to, and maintained by, the Secretary of State.

(o) The Secretary of State shall charge and collect a filing fee not to exceed the cost of filing the bond or deposit filed in lieu of a bond as set forth in Section 995.710 of the Code of Civil Procedure.

(p) The Secretary of State shall enforce the provisions of this chapter that govern the filing and maintenance of bonds and deposits in lieu of bonds.

(Amended by Stats. 2002, Ch. 784, Sec. 19. Effective January 1, 2003.)



1812.601

(a) “Advertisement” means any of the following:

(1) Any written or printed communication for the purpose of soliciting, describing, or offering to act as an auctioneer or provide auction company services, including any brochure, pamphlet, newspaper, periodical, or publication.

(2) A telephone or other directory listing caused or permitted by an auctioneer or auction company to be published that indicates the offer to practice auctioneering or auction company services.

(3) A radio, television, or similar airwave transmission that solicits or offers the practice of auctioneering or auction company services.

(b) “Auction” means a sale transaction conducted by means of oral or written exchanges, which include exchanges made in person or through electronic media, between an auctioneer and the members of his or her audience, which exchanges consist of a series of invitations for offers for the purchase of goods made by the auctioneer and offers to purchase made by members of the audience and culminate in the acceptance by the auctioneer of the highest or most favorable offer made by a member of the participating audience. However, auction does not include either of the following:

(1) A wholesale motor vehicle auction subject to regulation by the Department of Motor Vehicles.

(2) A sale of real estate or a sale in any sequence of real estate with personal property or fixtures or both in a unified sale pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 9604 of the Commercial Code.

(c) “Auction company” means any person who arranges, manages, sponsors, advertises, accounts for the proceeds of, or carries out auction sales at locations, including, but not limited to, any fixed location, including an auction barn, gallery place of business, sale barn, sale yard, sale pavilion, and the contiguous surroundings of each.

(d) “Auctioneer” means any individual who is engaged in, or who by advertising or otherwise holds himself or herself out as being available to engage in, the calling for, the recognition of, and the acceptance of, offers for the purchase of goods at an auction.

(e) “Employee” means an individual who works for an employer, is listed on the employer’s payroll records, and is under the employer’s control.

(f) “Employer” means a person who employs an individual for wages or salary, lists the individual on the person’s payroll records, and withholds legally required deductions and contributions.

(g) “Goods” means any goods, wares, chattels, merchandise, or other personal property, including domestic animals and farm products.

(h) “Person” means an individual, corporation, partnership, trust, including a business trust, firm, association, organization, or any other form of business enterprise.

(Amended by Stats. 2004, Ch. 194, Sec. 1. Effective January 1, 2005.)



1812.602

The superior court for the county in which any person has engaged or is about to engage in any act that constitutes a violation of this title may, upon a petition filed by any person, issue an injunction or other appropriate order restraining the violative conduct. Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that no undertaking shall be required.

(Added by Stats. 1993, Ch. 1170, Sec. 2. Effective October 11, 1993.)



1812.603

(a) The superior court for the county in which any person has engaged in any act that constitutes a violation of this title may, upon a petition filed by any person, order the person who committed the violation to make restitution to any person injured as a result of the violation.

(b) The court may order any person against whom an injunction or restraining order pursuant to subdivision (a), or an order requiring restitution pursuant to subdivision (b), is directed, to reimburse the petitioner for expenses incurred in the investigation related to its petition.

(c) The remedies set forth in this section are in addition to, and not a limitation on, the authority provided for in any other section of this code.

(Added by Stats. 1993, Ch. 1170, Sec. 2. Effective October 11, 1993.)



1812.604

Except as otherwise provided in this title, any person who violates any provision of this title is guilty of a misdemeanor, which offense is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment. In addition, upon a conviction of any violation of this chapter, or of any crime related to the conduct of an auctioneer, the court may issue an injunction and prohibit the convicted person from acting as an auctioneer or an auction company in this state, in which case the court shall inform the Secretary of State of that action.

(Added by Stats. 1993, Ch. 1170, Sec. 2. Effective October 11, 1993.)



1812.605

In conducting the business of auctioneering, each auctioneer and auction company, and the company’s owners, partners, officers, agents, and employees, shall do all of the following:

(a) Follow all lawful requests of the owner or consignor of the goods being sold at auction with regard to the sale of those goods.

(b) Perform his or her duties so that the highest or most favorable offer made by a member of his or her audience is accepted, except to the extent that any item or sale is offered with reserve or subject to confirmation.

(c) Truthfully represent the goods to be auctioned.

(d) Otherwise perform his or her duties in accordance with the laws of this state.

(Added by Stats. 1993, Ch. 1170, Sec. 2. Effective October 11, 1993.)



1812.606

Every auctioneer who operates his or her own auction company as a sole proprietor, and every auction company, together with its owners, partners, and officers, that employs an auctioneer, shall be responsible for all violations committed by the auctioneer or by any company employee in the conduct of auction business. An auctioneer who is employed by an auctioneer or auction company shall be responsible for all violations committed by him or her in the conduct of auction business.

It is a violation of this title for any auctioneer or auction company, or the company’s owners, partners, and officers, to direct or knowingly permit any violation of this title by any auctioneer employed by or under contract with that auctioneer or auction company, or by any owner, partner, officer, agent, or employee of the auction company.

(Added by Stats. 1993, Ch. 1170, Sec. 2. Effective October 11, 1993.)



1812.607

Every auction company and auctioneer shall do all of the following:

(a) Disclose his or her name, trade or business name, telephone number, and bond number in all advertising of auctions. A first violation of this subdivision is an infraction subject to a fine of fifty dollars ($50); a second violation is subject to a fine of seventy-five dollars ($75); and a third or subsequent violation is subject to a fine of one hundred dollars ($100). This section shall not apply to business cards, business stationery, or to any advertisement that does not specify an auction date.

(b) Post a sign, the dimensions of which shall be at least 18 inches by 24 inches, at the main entrance to each auction, stating that the auction is being conducted in compliance with Section 2328 of the Commercial Code, Section 535 of the Penal Code, and the provisions of the California Civil Code. A first violation of this subdivision is an infraction subject to a fine of fifty dollars ($50); a second violation is subject to a fine of seventy-five dollars ($75); and a third or subsequent violation is subject to a fine of one hundred dollars ($100).

(c) Post or distribute to the audience the terms, conditions, restrictions, and procedures whereby goods will be sold at the auction, and announce any changes to those terms, conditions, restrictions, and procedures prior to the beginning of the auction sale. A first violation of this subdivision is an infraction subject to a fine of fifty dollars ($50); a second violation is subject to a fine of one hundred dollars ($100); and a third or subsequent violation is subject to a fine of two hundred fifty dollars ($250).

(d) Notify the Secretary of State of any change in address of record within 30 days of the change. A violation of this subdivision is an infraction subject to a fine of fifty dollars ($50).

(e) Notify the Secretary of State of any change in the officers of a corporate license within 30 days of the change. A violation of this subdivision is an infraction subject to a fine of fifty dollars ($50).

(f) Notify the Secretary of State of any change in the business or trade name of the auctioneer or auction company within 30 days of the change. A violation of this subdivision is an infraction subject to a fine of fifty dollars ($50).

(g) Keep and maintain, at the auctioneer’s or auction company’s address of record, complete and correct records and accounts pertaining to the auctioneer’s or auction company’s activity for a period of not less than two years. The records shall include the name and address of the owner or consignor and of any buyer of goods at any auction sale engaged in or conducted by the auctioneer or auction company, a description of the goods, the terms and conditions of the acceptance and sale of the goods, all written contracts with owners and consignors, and accounts of all moneys received and paid out, whether on the auctioneer’s or auction company’s own behalf or as agent, as a result of those activities. A first violation of this subdivision is a misdemeanor subject to a fine of five hundred dollars ($500); and a second or subsequent violation is subject to a fine of one thousand dollars ($1,000).

(h) Within 30 working days after the sale transaction, provide, or cause to be provided, an account to the owner or consignor of all goods that are the subject of an auction engaged in or conducted by the auctioneer or auction company. A first violation of this subdivision is a misdemeanor subject to a fine of five hundred dollars ($500); and a second or subsequent violation is subject to a fine of one thousand dollars ($1,000).

(i) Within 30 working days after a sale transaction of goods, pay or cause to be paid all moneys and proceeds due to the owner or the consignor of all goods that were the subject of an auction engaged in or conducted by the auctioneer or auction company, unless delay is compelled by legal proceedings or the inability of the auctioneer or auction company, through no fault of his or her own, to transfer title to the goods or to comply with any provision of this chapter, the Commercial Code, or the Code of Civil Procedure, or with any other applicable provision of law. A first violation of this subdivision is a misdemeanor subject to a fine of one thousand dollars ($1,000); a second violation is subject to a fine of one thousand five hundred dollars ($1,500); and a third or subsequent violation is subject to a fine of two thousand dollars ($2,000).

(j) Maintain the funds of all owners, consignors, buyers, and other clients and customers separate from his or her personal funds and accounts. A violation of this subdivision is an infraction subject to a fine of two hundred fifty dollars ($250).

(k) Immediately prior to offering any item for sale, disclose to the audience the existence and amount of any liens or other encumbrances on the item, unless the item is sold as free and clear. For the purposes of this subdivision, an item is “free and clear” if all liens and encumbrances on the item are to be paid prior to the transfer of title. A violation of this subdivision is an infraction subject to a fine of two hundred fifty dollars ($250) in addition to the requirement that the buyer be refunded, upon demand, the amount paid for any item that is the subject of the violation.

(l) Within two working days after an auction sale, return the blank check or deposit of each buyer who purchased no goods at the sale. A first violation of this subdivision is an infraction subject to a fine of one hundred dollars ($100); and a second or subsequent violation is subject to a fine of two hundred fifty dollars ($250).

(m) Within 30 working days of any auction sale, refund that portion of the deposit of each buyer that exceeds the cost of the goods purchased, unless delay is compelled by legal proceedings or the inability of the auctioneer or auction company, through no fault of his or her own, to transfer title to the goods or to comply with any provision of this chapter, the Commercial Code, or the Code of Civil Procedure, or with other applicable provisions of law, or unless the buyer violated the terms of a written agreement that he or she take possession of purchased goods within a specified period of time. A first violation of this subdivision is an infraction subject to a fine of one hundred dollars ($100); and a second or subsequent violation is subject to a fine of two hundred fifty dollars ($250).

(Added by renumbering Section 1861.607 by Stats. 1997, Ch. 17, Sec. 16. Effective January 1, 1998.)



1812.608

In addition to other requirements and prohibitions of this title, it is a violation of this title for any person to do any of the following:

(a) Fail to comply with any provision of this code, or with any provision of the Vehicle Code, the Commercial Code, any regulation of the Secretary of State, the Code of Civil Procedure, the Penal Code, or any law administered by the State Board of Equalization, relating to the auctioneering business, including, but not limited to, sales and the transfer of title of goods.

(b) Aid or abet the activity of any other person that violates any provision of this title. A violation of this subdivision is a misdemeanor subject to a fine of one thousand dollars ($1,000).

(c) Place or use any misleading or untruthful advertising or statements or make any substantial misrepresentation in conducting auctioneering business. A first violation of this subdivision is a misdemeanor subject to a fine of five hundred dollars ($500); and a second or subsequent violation is subject to a fine of one thousand dollars ($1,000).

(d) Sell goods at auction before the auctioneer or auction company involved has first entered into a written contract with the owner or consignor of the goods, which contract sets forth the terms and conditions upon which the auctioneer or auction company accepts the goods for sale. The written contract shall include all of the following:

(1) The auctioneer’s or auction company’s name, trade or business name, business address, and business telephone number.

(2) An inventory of the item or items to be sold at auction.

(3) A description of the services to be provided and the agreed consideration for the services, which description shall explicitly state which party shall be responsible for advertising and other expenses.

(4) The approximate date or dates when the item or items will be sold at auction.

(5) A statement as to which party shall be responsible for insuring the item or items against loss by theft, fire, or other means.

(6) A disclosure that the auctioneer or auction company has a bond on file with the Secretary of State. A first violation of this subdivision is an infraction subject to a fine of two hundred fifty dollars ($250); a second violation is subject to a fine of five hundred dollars ($500); and a third or subsequent violation is subject to a fine of one thousand dollars ($1,000).

(e) Sell goods at auction before the auctioneer or auction company involved has first entered into a written contract with the auctioneer who is to conduct the auction. A first violation of this subdivision is an infraction subject to a fine of one hundred dollars ($100); and a second or subsequent violation is subject to a fine of two hundred fifty dollars ($250).

(f) Fail to reduce to writing all amendments or addenda to any written contract with an owner or consignor or an auctioneer. A first violation of this subdivision is an infraction subject to a fine of one hundred dollars ($100); and a second or subsequent violation is subject to a fine of two hundred fifty dollars ($250).

(g) Fail to abide by the terms of any written contract required by this section. A first violation of this subdivision is an infraction subject to a fine of one hundred dollars ($100); and a second or subsequent violation is subject to a fine of two hundred fifty dollars ($250).

(h) Cause or allow any person to bid at a sale for the sole purpose of increasing the bid on any item or items being sold by the auctioneer, except as authorized by Section 2328 of the Commercial Code or by this title. A violation of this subdivision includes, but is not limited to, either of the following:

(1) Stating any increased bid greater than that offered by the last highest bidder when, in fact, no person has made such a bid.

(2) Allowing the owner, consignor, or agent thereof, of any item or items to bid on the item or items, without disclosing to the audience that the owner, consignor, or agent thereof has reserved the right to so bid.

A violation of this subdivision is an infraction subject to a fine of one hundred dollars ($100).

(i) Knowingly misrepresent the nature of any item or items to be sold at auction, including, but not limited to, age, authenticity, value, condition, or origin. A violation of this subdivision is an infraction subject to a fine of two hundred fifty dollars ($250). In addition, it shall be required that the buyer of the misrepresented item be refunded the purchase price of the item or items within 24 hours of return to the auctioneer or auction company of the item by the buyer, provided that the item is returned within five days after the date of the auction sale.

(j) Misrepresent the terms, conditions, restrictions, or procedures under which goods will be sold at auction. A violation of this subdivision is an infraction subject to a fine of seventy-five dollars ($75).

(k) Sell any item subject to sales tax without possessing a valid and unrevoked seller’s permit from the State Board of Equalization. A violation of this subdivision is an infraction subject to a fine of five hundred dollars ($500).

(Added by renumbering Section 1861.608 by Stats. 1997, Ch. 17, Sec. 17. Effective January 1, 1998.)



1812.609

Any waiver of the provisions of this title is contrary to public policy, and is void and unenforceable.

(Added by Stats. 2002, Ch. 815, Sec. 22. Effective January 1, 2003.)



1812.610

(a) Notwithstanding Section 1812.601, for purposes of this section, an auction includes the sale of real property and an “auctioneer” means any individual who is engaged in, or who by advertising or otherwise holds himself or herself out as being available to engage in, the calling for, the recognition of, and the acceptance of, offers for the purchase of real property at an auction.

(b) Except as provided in subdivision (d), a person shall not cause or allow a person to bid at a sale for the sole purpose of increasing the bid on any real property being sold by the auctioneer, including, but not limited to, stating any increased bid greater than that offered by the last highest bidder when, in fact, no person has made an increased bid. However, an auctioneer or another authorized person may place a bid on the seller’s behalf during an auction of real property, if both of the following are true:

(1) Notice is given to all auction participants, including all other bidders, that liberty for that type of bidding is reserved and that type of bid will not result in the sale of the real property.

(2) The person placing that type of bid contemporaneously discloses to all auction participants, including all other bidders, that the particular bid has been placed on behalf of the seller.

(c) For the purpose of the conduct of online auctions of real property, “notice” means a statement of the information required to be given under paragraph (1) of subdivision (b) within the end user license agreement, terms of service, or equivalent policy posted on, or provided by, the operator of an Internet Web site, online service, online application, or mobile application, and by conspicuously posting the information required to be given under paragraph (1) of subdivision (b) in any of the following ways:

(1) Upon the Internet Web page or its equivalent through which a user directly interacts with the site, service, or application during the online auction.

(2) With an icon that hyperlinks to an Internet Web page or its equivalent upon which the required information is posted, if the icon is located on the Internet Web page or its equivalent through which a user directly interacts with the site, service, or application during the online auction. The icon shall use a color that contrasts with the background color of the Internet Web page or is otherwise readily distinguishable.

(3) With a text link that hyperlinks to an Internet Web page or its equivalent upon which the required information is posted, if the text link is located on the Internet Web page or its equivalent through which a user directly interacts with the site, service, or application during the online auction. The text link shall be written in capital letters that are in larger type than the surrounding text, or shall be written in contrasting type, font, or color to the surrounding text of the same size, or shall be set off from the surrounding text of the same size by symbols or other marks that call attention to the language.

(4) With any other functional hyperlink or its equivalent that is displayed on the site, service, or application through which a user directly interacts with the site, service, or application during the online auction so that a reasonable person would notice it and understand it to hyperlink to the required information.

(d) This section shall not apply to a credit bid made by a creditor holding a deed of trust, mortgage, or other lien on the property that is the subject of auction when the credit bid can result in the transfer of title to property to the creditor.

(e) This section shall be operative on July 1, 2015.

(Added by Stats. 2014, Ch. 893, Sec. 1. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)






TITLE 2.96 - CALIFORNIA RENTAL-PURCHASE ACT

1812.620

This title shall be known and may be cited as the Karnette Rental-Purchase Act.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.621

The Legislature hereby finds and declares that consumers enter into rental-purchase contracts that do not adequately disclose the actual terms and cost of the transaction or the consumer’s liability for certain breaches of the contract, and that contain unfair provisions, including unfair terms related to fees and charges, the exercise or the termination of purchase option rights, property loss and damage, and the repair or replacement of improperly functioning rental property.

It is, therefore, the intent of the Legislature in enacting this title to ensure that consumers are protected from misrepresentations and unfair dealings by ensuring that consumers are adequately informed of all relevant terms, including the cash price, periodic payments, total purchase price, and other applicable charges or fees, before they enter into rental-purchase contracts.

It is further the intent of the Legislature to (a) prohibit unfair or unconscionable conduct toward consumers in connection with rental-purchase transactions, (b) prohibit unfair contract terms, including unreasonable charges, (c) prevent the forfeiture of contract rights by consumers, (d) provide a right of reinstatement and a reasonable formula for the exercise of purchase option rights under a rental-purchase contract, (e) provide reasonable requirements for the servicing, repair, and replacement of improperly functioning rental property, and (f) cover rental-purchase transactions under existing laws, including laws governing debt collection, cosigners, home solicitation contracts, and warranties. This title shall be liberally construed to achieve its remedial objectives.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.622

As used in this title:

(a) “Advertisement” means a commercial message in any medium that directly or indirectly solicits or promotes one or more specific rental-purchase transactions, excluding instore merchandising aids. This definition does not limit or alter the application of other laws, including Chapter 5 (commencing with Section 17200) of Part 2 and Chapter 1 (commencing with Section 17500) of Part 3, of Division 7 of the Business and Professions Code, to rental-purchase transactions.

(b) “Consumer” means a natural person or persons who rent or lease personal property from a lessor pursuant to a rental-purchase agreement or to whom a lessor offers personal property for use pursuant to a rental-purchase agreement.

(c) “Lessor” means any person or entity that provides or offers to provide personal property for use by consumers pursuant to a rental-purchase agreement.

(d) “Rental-purchase agreement,” except as otherwise provided in this subdivision, means an agreement between a lessor and a consumer pursuant to which the lessor rents or leases, for valuable consideration, personal property for use by a consumer for personal, family, or household purposes for an initial term not exceeding four months that may be renewed or otherwise extended, if under the terms of the agreement the consumer acquires an option or other legally enforceable right to become owner of the property. A rental-purchase agreement is a lease subject to Title 1.5 (commencing with Section 1750) and Title 1.7 (commencing with Section 1790).

“Rental-purchase agreement” shall not be construed to be, nor be governed by, and shall not apply to, any of the following:

(1) A retail installment sale, as defined in Section 1802.5.

(2) A retail installment contract, as defined in Section 1802.6.

(3) A retail installment account, as defined in Section 1802.7.

(4) A lease or agreement that constitutes a security interest, as defined in Section 1201 of the Commercial Code.

(5) A consumer credit contract, as defined in Section 1799.90.

(e) “Cash price” means the price of the personal property described in the rental-purchase agreement that the consumer may pay in cash to the lessor at the inception of the rental-purchase agreement to acquire ownership of that personal property.

(f) “Cost of rental” means the difference between the total of all periodic payments necessary to acquire ownership under the rental-purchase agreement and the cash price of the rental property that is subject to the rental-purchase agreement.

(g) “Fee” means any payment, charge, fee, cost, or expense, however denominated, other than a rental payment.

(h) “Appliance” means and includes any refrigerator, freezer, range including any cooktop or oven, microwave oven, washer, dryer, dishwasher, or room air-conditioner or air purifier.

(i) “Electronic set” means and includes any television, radio, camera, video game, or any type of device for the recording, storage, copying, printing, transmission, display, or playback of any sound or image, but does not include any item that is part of a computer system.

(j) “Computer system” means a computer processor and a video monitor, printer, and peripheral items primarily designed for use with a computer. Audio and video devices, which are commonly used for entertainment and into which data may be downloaded from a computer, are not part of a computer system.

(k) “Lessor’s cost” means the documented actual cost, including actual freight charges, of the rental property to the lessor from a wholesaler, distributor, supplier, or manufacturer and net of any discounts, rebates, and incentives.

(l) “Total of payments” means the total amount of periodic payments necessary to acquire ownership of the property that is the subject of the rental-purchase agreement if the consumer makes all regularly scheduled payments.

(m) “Electronic device” means a desktop or laptop computer, handheld device, tablet, smartphone, or other electronic product or device that has a platform on which to download, install, or run any software program, code, script, or other content.

(n) “Geophysical location tracking technology” means hardware, software, or an application that collects and reports data or information that identifies the precise geophysical location of an item, including technologies that report the GPS coordinates of an electronic device, the WiFi signals available to or actually used by an electronic device to access the Internet, the telecommunication towers or connections available to or actually used by an electronic device, the processing of any reported data or information through geolocation lookup services, or any information derived from any combination of the foregoing.

(o) “Monitoring technology” means any hardware, software, or application utilized in conjunction with an electronic device that can cause the electronic device to capture, monitor, record, or report information about user activities with or without the user’s knowledge.

(p) “Remote technical assistance” means collaborative access by the user and technician to connect to an electronic device for the purpose of providing technical support to the user.

(q) “Express consent” means the affirmative agreement to any use or installation of geophysical location tracking technology or remote technical assistance. Express consent does not include consent given when either option is highlighted or preselected as a default setting.

(Amended by Stats. 2014, Ch. 426, Sec. 1. Effective January 1, 2015.)



1812.623

(a) Every rental-purchase agreement shall be contained in a single document which shall set forth all of the agreements of the lessor and the consumer with respect to the rights and obligations of each party. Every rental-purchase agreement shall be written in at least 10-point type in the same language as principally used in any oral sales presentation or negotiations leading to the execution of the agreement, and shall clearly and conspicuously disclose all of the following:

(1) The names of the lessor and the consumer, the lessor’s business address and telephone number, the consumer’s address, the date on which the agreement is executed, and a description of the property sufficient to identify it.

(2) Whether the property subject to the rental-purchase agreement is new or used. If the property is new, the lessor shall disclose the model year or, if the model year is not known by the lessor, the date of the lessor’s acquisition of the property. If the property is used, the age or the model year shall be disclosed if known by the lessor.

(3) The minimum period for which the consumer is obligated under the rental-purchase agreement; the duration of the rental-purchase agreement if all regularly scheduled periodic payments are made, designated as the “rental period”; and the amount of each periodic payment.

(4) The total of payments and the total number of periodic payments necessary to acquire ownership of the property if the renter makes all regularly scheduled periodic payments.

(5) The cash price of the property subject to the rental purchase agreement.

(6) The cost of rental.

(7) The amount and purpose of any other payment or fee permitted by this title in addition to those specified pursuant to paragraphs (3) and (4), including any late payment fee.

(8) A statement that the total number and dollar amount of payments necessary to acquire ownership of the rental property disclosed under paragraph (4) does not include other fees permitted by this title, such as late payment fees, and that the consumer should read the rental-purchase agreement for an explanation of any applicable additional fees.

(9) Whether the consumer is liable for loss or damage to the rental property and, if so, the maximum amount for which the consumer may be liable as provided in subdivision (a) of Section 1812.627.

(10) The following notice:

NOTICE

You are renting this property. You will not own it until you make all of the regularly scheduled payments or you use the early purchase option.

You do not have the right to keep the property if you do not make required payments or do not use the early purchase option. If you miss a payment, the lessor can repossess the property, but, you may have the right to the return of the same or similar property.

See the contract for an explanation of your rights.

(11) A description of the consumer’s right to acquire ownership of the property before the end of the rental period as provided in subdivisions (a) and (b) of Section 1812.632.

(12) A description of the consumer’s reinstatement rights as provided in Section 1812.631.

(13) If warranty coverage is transferable to a consumer who acquires ownership of the property, a statement that the unexpired portion of all warranties provided by the manufacturer, distributor, or seller of the property that is the subject of the rental-purchase agreement will be transferred by the lessor to the consumer at the time the consumer acquires ownership of the property from the lessor.

(14) A description of the lessor’s obligation to maintain the rental property and to repair or replace rental property that is not operating properly, as provided in Section 1812.633.

(b) (1) The disclosures required by paragraphs (3), (4), (5), and (6) of subdivision (a) shall be printed in at least 10-point boldface type or capital letters if typed and shall be grouped together in a box formed by a heavy line in the following form:

TOTAL OF PAYMENTS

$

You must pay this
amount to
own the property
if you make all
the regular
payments.

You can buy
the property
for less
under the
early
purchase
option.

COST OF RENTAL

$

Amount over cash
price you will pay if
you make all regular
payments.

CASH PRICE

$

Property available at this
price for cash from the
lessor. See about your

early purchase option rights.

AMOUNT OF
EACH PAYMENT

$per


(insert period)

NUMBER
OF
PAYMENTS

RENTAL
PERIOD

(2) The box described in paragraph (1) shall appear immediately above the space reserved for the buyer’s signature.

(c) The disclosures required by paragraphs (3), (4), (5), and (6) of subdivision (a) shall be grouped together in a box formed by a heavy line in the form prescribed in subdivision (b) and shall be clearly and conspicuously placed on a tag or sticker affixed to the property available for rental-purchase. If the property available for rental-purchase is not displayed at the lessor’s place of business but appears in a photograph or catalog shown to consumers, a tag or sticker shall be affixed to the photograph of the property or catalog shown to consumers or shall be given to consumers. The disclosure required by paragraph (2) of subdivision (a) also shall be clearly and conspicuously placed on the tag or sticker.

(d) All disclosures required by this section shall be printed or typed in a color or shade that clearly contrasts with the background.

(Amended by Stats. 2006, Ch. 410, Sec. 2. Effective January 1, 2007.)



1812.624

(a) No rental-purchase agreement or any document that the lessor requests the consumer to sign shall contain any provision by which:

(1) A power of attorney is given to confess judgment in this state or to appoint the lessor, its agents, or its successors in interest as the consumer’s agent in the collection of payments or the repossession of the rental property.

(2) The consumer authorizes the lessor or its agent to commit any breach of the peace in repossessing the rental property or to enter the consumer’s dwelling or other premises without obtaining the consumer’s consent at the time of entry.

(3) The consumer agrees to purchase from the lessor insurance or a liability waiver against loss or damage to the rental property.

(4) The consumer waives or agrees to waive any defense, counterclaim, or right the consumer may have against the lessor, its agent, or its successor in interest.

(5) The consumer is required to pay any fee in connection with reinstatement except as provided in Section 1812.631.

(6) The consumer is required to pay a fee in connection with the pickup of the property or the termination or rescission of the rental-purchase agreement.

(7) The consumer is required to pay any fee permitted by the rental-purchase agreement and this title that is not reasonable and actually incurred by the lessor. The lessor has the burden of proof to establish that a fee was reasonable and was an actual cost incurred by the lessor.

(8) The consumer is required to pay a downpayment, more than one advance periodic rental payment, or any other payment except a security deposit permitted under Section 1812.625.

(9) Except to the extent permitted by subdivision (b) of Section 1812.627, the consumer waives any rights under Sections 1928 or 1929.

(10) The consumer grants a security interest in any property.

(11) The consumer’s liability for loss or damage to the property which is the subject of the rental-purchase agreement may exceed the maximum described in subdivision (a) of Section 1812.627.

(12) Except under the circumstances authorized by subdivision (a) or (b) of Section 1812.632, the consumer is obligated to make any balloon payment. A “balloon payment” is any payment for the purchase or use of the rental property which is more than the regularly scheduled periodic payment amount.

(13) The consumer is required to pay a late payment fee that is not permitted under Section 1812.626.

(14) The consumer is required to pay both a late payment fee and a fee for the lessor’s collection of a past due payment at the consumer’s home or other location.

(15) The consumer waives or offers to waive any right or remedy against the lessor, its agents, or its successors in interest for any violation of this title or any other illegal act. This subdivision does not apply to a document executed in connection with the bona fide settlement, compromise, or release of a specific disputed claim.

(16) The lessor, its agents, or its successors in interest may commence any judicial action against the consumer in a county other than the county in which (A) the rental-purchase agreement was signed or (B) the consumer resides at the time the action is commenced.

(17) The amount stated as the cash price for any item of personal property exceeds the cash price permitted under Section 1812.644.

(18) The total of payments exceeds the amount permitted under Section 1812.644.

(b) Any provision in a rental-purchase agreement that is prohibited by this title shall be void and unenforceable and a violation of this title. A rental-purchase agreement which contains any provision that is prohibited by this title is voidable by the consumer.

(Amended by Stats. 2006, Ch. 410, Sec. 3. Effective January 1, 2007.)



1812.625

(a) The lessor may require the consumer to pay a security deposit, however denominated, in an amount not to exceed the equivalent of one month’s rental only for the purpose of satisfying any lawful claim by the lessor, up to the maximum described in subdivision (a) of Section 1812.627, for those amounts reasonably necessary to pay for the loss of the property or the repair of damage, exclusive of reasonable wear and tear.

(b) Within two weeks after the lessor has taken possession of the property from the consumer, the lessor shall deliver to the consumer the amount of the security deposit less the amount, if any, deducted for loss or repair as permitted by this title. If any amount is deducted, the lessor shall also deliver to the consumer at that time a copy of an itemized statement indicating the amount of the security deposit, the amount deducted for loss or repair, and a detailed statement of the basis for the deduction. Delivery may be made by personal delivery or by first-class mail, postage prepaid.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.626

(a) The lessor may assess a late payment fee if the late payment fee is specified in the rental-purchase agreement and is permitted by this section.

(b) No fee shall be assessed for a payment which is less than three days late if the rental-purchase agreement specifies weekly periodic payments.

(c) No fee shall be assessed for a payment which is less than 7 days late if the rental-purchase agreement specifies longer than weekly periodic payments.

(d) The lessor may assess more than one late fee for a particular late payment if the total of all fees assessed for that late payment does not exceed the maximum provided in subdivision (e). If the maximum total late payment fee has been imposed for a particular payment, no additional late payment fee may be imposed for that payment.

(e) The total of all fees for a late payment shall not exceed the lesser of 5 percent of the payment or five dollars ($5), except that a minimum total fee of two dollars ($2) may be required.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.627

(a) The consumer’s liability for loss or damage to the property which is the subject of the rental-purchase agreement shall in no event exceed the lesser of (1) the fair market value at the time of the loss or damage or (2) the amount that would be necessary for the renter to exercise the purchase option provided in subdivision (a) of Section 1812.632.

(b) A lessor and a consumer may agree that the consumer may be liable for loss only up to the maximum amount described in subdivision (a) and only for one of the following:

(1) Loss caused by the consumer’s negligent, reckless, or intentional acts.

(2) Loss caused by the theft of the property subject to the rental-purchase agreement unless one of the following is applicable:

(A) There is evidence of a burglary of the premises in which the property is located, such as physical evidence or an official report filed by the consumer with the police or other law enforcement agency.

(B) The consumer establishes by the preponderance of the evidence that the consumer has not committed or aided or abetted in the commission of the theft of the property.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.628

(a) In addition to the circumstances described in subdivision (a) of Section 1689.5, a rental-purchase agreement regardless of the amount involved shall be deemed a home solicitation contract or offer if the rental-purchase agreement has an initial term that exceeds one week and was made at other than appropriate trade premises, as defined in subdivision (b) of Section 1689.5.

(b) In addition to any other right of cancellation, a consumer has the right to cancel a rental-purchase agreement, without penalty or obligation if the consumer has not taken possession of the property.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.629

(a) Upon the request of the consumer, the lessor shall provide the information as required by subdivision (b) of Section 1812.623 in an exemplar of the rental-purchase agreement covering the property specified by the consumer and shall provide the consumer with a copy of the proposed rental-purchase agreement prior to its execution. The consumer may take this copy from the lessor’s premises.

(b) The lessor shall not obtain the consumer’s signature to a rental-purchase agreement if it contains blank spaces to be filled in after it has been signed.

(c) A copy of the fully completed rental-purchase agreement and all other documents which the lessor requests the consumer to sign shall be given to the consumer at the time they are signed. The rental-purchase agreement shall not be enforceable against the consumer until the consumer has received a signed copy.

(d) The lessor shall deliver to the consumer a written receipt for each payment made by the consumer.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.630

(a) (1) Any advertisement of a rental-purchase agreement that states the amount of any payment shall clearly and conspicuously disclose all of the following in the same language used in the advertisement:

(A) That the agreement advertised is a rental-purchase agreement.

(B) That the property is used if that is the case.

(C) That ownership is not acquired until all of the payments necessary to acquire ownership have been made.

(D) The total amount and number of periodic payments necessary to acquire ownership.

(2) If more than one item is advertised in one print advertisement, the lessor may comply with paragraph (1) by clearly and conspicuously including in the advertisement a table or schedule sufficient in detail to permit determination of the total amount and number of periodic payments necessary to acquire ownership of the items advertised having the highest and lowest total amount of periodic payments necessary to acquire ownership.

(b) A lessor who advertises “no credit check” or otherwise states or implies that no inquiry will be made of a consumer’s credit history or creditworthiness shall not (1) make any inquiry or request a consumer to complete any document concerning the consumer’s assets or credit history, (2) obtain a consumer credit report as defined in subdivision (c) of Section 1785.3, or (3) obtain an investigative consumer report as defined in subdivision (c) of Section 1786.2.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.631

(a) A consumer may be deemed in default under the rental-purchase agreement if either of the following applies:

(1) The rental-purchase agreement requires weekly periodic rental payments and the consumer has not made a payment by the end of the seventh day after its due date.

(2) The rental-purchase agreement requires rental payments in periodic intervals longer than one week and the consumer has not made a payment by the end of the 10th day after its due date.

(b) A consumer who is in default under a rental-purchase agreement requiring weekly periodic rental payments may reinstate the rental-purchase agreement, without losing any rights or options under that agreement, by paying all past due payments, including late payment fees, by the end of the seventh day after the due date of the payment in default if the consumer retains possession of the property and within one year after the due date of the payment in default if the consumer returns or tenders the property to the lessor, unless the lessor permits the consumer to retain the property during this period.

(c) A consumer who is in default under a rental-purchase agreement requiring rental payments in periodic intervals longer than one week may reinstate the rental-purchase agreement, without losing any rights or options under that agreement, by paying all past due payments, including late payment fees, by the end of the 10th day after the due date of the payment in default if the consumer retains possession of the property and within one year after the due date of the payment in default if the consumer returns or tenders the property to the lessor, unless the lessor permits the consumer to retain the property during this period.

(d) Upon reinstatement, the lessor shall provide the consumer with the same rental property, if available, or substitute property of the same brand, if available, and comparable quality, age, condition, and warranty coverage. If substitute property is provided, the lessor shall provide the lessee with the disclosures required in paragraph (2) of subdivision (a) of Section 1812.623.

(e) (1) Except as provided in paragraph (2), a lessor shall not deny a consumer the right of reinstatement provided in this section.

(2) This section does not apply to a consumer who has (A) stolen or unlawfully disposed of the property, (B) damaged the property as the result of the consumer’s intentional, willful, wanton, or reckless conduct, or (C) defaulted in making payments as described in subdivision (a) on three consecutive occasions.

(3) If the lessor denies a consumer the right to reinstate pursuant to paragraph (2), the lessor has the burden of proof to establish that the denial was in good faith and was permitted under paragraph (2).

(f) Nothing in this subdivision prohibits the lessor from contacting the consumer provided that the lessor does not violate Section 1812.638.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.632

(a) (1) The consumer has the right to acquire ownership of the property within three months of the date on which the consumer executed the rental-purchase agreement by tendering to the lessor an amount equal to the cash price and any past due fees less all periodic payments that the consumer has paid.

(2) Within 10 days after the consumer executes the rental purchase agreement, the lessor shall personally deliver or send by first-class mail to the consumer a notice informing the consumer of the right described in paragraph (1), including the amount the consumer must pay to acquire ownership and the date by which payment must be made. The statement shall not be accompanied by any other written information including solicitations for other rental-purchase agreements.

(b) After the expiration of the three-month period following the execution of the rental-purchase agreement, the consumer has the right to acquire ownership of the property at any time by tendering to the lessor all past due payments and fees and an amount equal to the cash price stated in the rental-purchase agreement multiplied by a fraction that has as its numerator the number of periodic payments remaining under the agreement and that has as its denominator the total number of periodic payments.

(c) (1) The lessor shall, in connection with a consumer’s rights under subdivision (b), provide the consumer with a written statement in the manner set forth in paragraph (2) below that clearly states (A) the total amount the consumer would have to pay to acquire ownership of the rental property if the consumer makes all regularly scheduled payments remaining under the rental-purchase agreement and (B) the total amount the consumer would have to pay to acquire ownership of that property pursuant to subdivision (a).

(2) The statement required by paragraph (1) shall be personally delivered or sent by first-class mail to the consumer within seven days after (A) the date the consumer requests information about the amount required to purchase the rental property and (B) the date the consumer has made one-half of the total number of periodic payments required to acquire ownership of the rental property. The statement shall not be accompanied by any other written information including solicitations for other rental-purchase agreements.

(d) (1) Subject to paragraph (2), if any consumer who has signed the rental-purchase agreement has experienced an interruption or reduction of 25 percent or more of income due to involuntary job loss, involuntary reduced employment, illness, pregnancy, or disability after one-half or more of the total amount of the periodic payments necessary to acquire ownership under the agreement has been paid, the lessor shall reduce the amount of each periodic rental payment by (A) the percentage of the reduction in the consumer’s income or (B) 50 percent, whichever is less, for the period during which the consumer’s income is interrupted or reduced. If payments are reduced, the total dollar amount of payments necessary to acquire ownership shall not be increased, and the rights and duties of the lessor and the consumer shall not otherwise be affected. When the consumer’s income is restored, the lessor may increase the amount of rental payments, but in no event shall rental payments exceed the originally scheduled amount of rental payments.

(2) Paragraph (1) applies only after the consumer provides to the lessor some evidence of the amount and cause of the interruption or reduction of income.

(Amended by Stats. 2006, Ch. 410, Sec. 4. Effective January 1, 2007.)



1812.633

(a) The lessor shall maintain the property subject to the rental-purchase agreement in good working order while the agreement is in effect without charging any fee to the consumer in addition to the regularly scheduled rental payments set forth in the rental-purchase agreement.

(b) By the end of the second business day following the day on which the lessor received notice from the consumer that the property is not operating properly, the lessor shall repair or replace the property without any fee to the consumer in addition to the regularly scheduled rental payments set forth in the rental-purchase agreement.

(c) If a repair or replacement cannot be immediately effected, the lessor shall temporarily substitute property of comparable quality and condition while repairs are being effected. If repairs cannot be completed to the reasonable satisfaction of the consumer within 30 days after the lessor receives notice from the consumer or within a longer period voluntarily agreed to by the consumer, the lessor shall permanently replace the property.

(d) All replacement property shall be the same brand, if available, and comparable in quality, age, condition, and warranty coverage to the replaced property. If the same brand is not available, the brand of the replacement property shall be agreeable to the consumer.

(e) All of the consumer’s and lessor’s rights and obligations under the rental-purchase agreement and this title that applied to the property originally subject to the rental-purchase agreement shall apply to any replacement property.

(f) The consumer shall not be charged, or held liable for, any rental fee for any period of time during which the property that is the subject of the rental-purchase agreement or any property substituted for it pursuant to this section is not in good working order.

(g) This section does not apply to the repair of damage resulting from the consumer’s intentional, willful, wanton, reckless, or negligent conduct. If the lessor does not comply with this section because of this subdivision, the lessor has the burden of proof to establish that noncompliance was justified and in good faith.

(h) A lessor shall not deliver to a consumer any property which the lessor knows or has reason to know is defective.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.634

When the lessor transfers ownership of the rental property, the lessor shall also transfer to the consumer the unexpired portion of any transferable warranties provided by the manufacturer, distributor, or seller of the rental property, and these warranties shall apply as if the consumer were the original purchaser of the goods.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.635

(a) A lessor shall not sell, or offer for sale, a service contract for the rental property if that service contract provides any coverage while the rental-purchase agreement is in effect.

(b) A lessor may sell, or offer for sale, a service contract providing coverage for the rental property after the consumer acquires ownership of that property, if both of the following conditions are satisfied:

(1) The lessor does not sell, or offer to sell, the service contract before (A) the consumer pays at least one-half of the total number of periodic payments necessary to acquire ownership of the property or (B) the consumer acquires ownership of the property, as provided in Section 1812.632, whichever occurs first.

(2) The lessor clearly and conspicuously indicates to the consumer in writing before the consumer’s purchase of the service contract that the purchase is optional.

(c) If the consumer chooses to purchase a service contract before the expiration of the rental-purchase agreement and defaults or otherwise does not make all payments necessary to acquire ownership within the rental period specified in the agreement, the lessor shall refund all consideration paid for the service contract to the consumer within two weeks after the lessor has received the consumer’s last rental payment. This subdivision does not limit or alter any of the consumer’s cancellation or refund rights under the service contract or under other provisions of law.

(d) “Service contract” has the meaning set forth in subdivision (o) of Section 1791.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.636

(a) A consumer damaged by a violation of this title by a lessor is entitled to recover all of the following:

(1) Actual damages.

(2) Twenty-five percent of an amount equal to the total amount of payments required to obtain ownership if all payments were made under the rental-purchase agreement, but not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(3) The consumer’s reasonable attorney’s fees and court costs.

(4) Exemplary damages, in the amount the court deems proper, for intentional or willful violations of this title.

(5) Equitable relief as the court deems proper.

(b) Where more than one consumer is a party to a rental-purchase agreement, the limitations of subdivision (a) shall apply to all those consumers in the aggregate, and no more than one recovery shall be permitted for each violation.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.637

(a) A lessor is not liable for a violation of this title if, before the 30th calendar day after the date the lessor discovers a bona fide error and before an action under this title is filed or written notice of the error is received by the lessor from the consumer, the lessor gives the consumer written notice of the error. “Bona fide error,” as used in this section, means a violation that was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid that error. Examples of a bona fide error include clerical errors, calculation errors, errors due to unintentionally improper computer programming or data entry, and printing errors, but does not include an error of legal judgment with respect to a lessor’s obligations under this title.

(b) Notwithstanding subdivision (a), if the lessor notifies the consumer of a bona fide error the correction of which would increase the amount of any payment, the lessor may not collect the amount of the increase, and the consumer may enforce the rental-purchase agreement as initially written.

(c) Notwithstanding subdivision (a), if the lessor notifies the consumer of a bona fide error the correction of which would lower the amount of any payment, the lessor shall immediately refund to the consumer the difference between what the consumer paid and what the consumer should have paid if the agreement were correct at the inception of the transaction.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.638

(a) A lessor shall not engage in any unfair, unlawful, or deceptive conduct, or make any untrue or misleading statement in connection with the collection of any payment owed by a consumer or the repossession of any property or attempt to collect or collect any payment in a manner that would be unlawful to collect a debt pursuant to Title 1.6C (commencing with Section 1788).

(b) All of the following apply to any communication by a lessor with any person other than the consumer for the purpose of acquiring information about the location of a consumer or of any rental property:

(1) The lessor shall identify itself and state that the lessor is confirming or correcting location information concerning the consumer.

(2) The lessor shall not communicate with any person more than once unless requested to do so by the person or unless the lessor reasonably believes that the earlier response is erroneous or incomplete and that the person now has correct or complete location information.

(3) The lessor shall not communicate by postcard.

(4) The lessor shall not use any language or symbol on any envelope or in the contents of any communication that indicates that the communication relates to the collection of any payment or the recovery or repossession of rental property.

(5) The lessor shall not communicate with any person other than the consumer’s attorney, after the lessor knows the consumer is represented by an attorney with regard to the rental-purchase agreement and has knowledge of, or can readily ascertain, the attorney’s name and address, unless the attorney fails to respond within a reasonable period of time to communication from the lessor or unless the attorney consents to direct communication with the consumer.

(c) Without the prior consent of the consumer given directly to the lessor or the express permission of a court of competent jurisdiction, a lessor shall not communicate with a consumer in connection with the collection of any payment or the recovery or repossession of rental property at any of the following:

(1) The consumer’s place of employment.

(2) Any unusual time or place or a time or place known or that should be known to be inconvenient to the consumer. In the absence of knowledge of circumstances to the contrary, a lessor shall assume that the convenient time for communicating with a consumer is after 8 a.m. and before 9 p.m., local time at the consumer’s location.

(d) A lessor shall not communicate, in connection with the rental-purchase agreement, with any person other than the consumer, the consumer’s attorney, or the lessor’s attorney, except to the extent the communication is any of the following:

(1) Reasonably necessary to acquire location information concerning the consumer or the rental property, as provided in subdivision (b).

(2) Upon the prior consent of the consumer given directly to the lessor.

(3) Upon the express permission of a court of competent jurisdiction.

(4) Reasonably necessary to effectuate a postjudgment judicial remedy.

(e) If a consumer notifies the lessor in writing that the consumer wishes the lessor to cease further communication with the consumer, the lessor shall not communicate further with the consumer with respect to the rental-purchase agreement, except for any of the following:

(1) To advise the consumer that the lessor’s further efforts are being terminated.

(2) To notify the consumer that the lessor may invoke specified remedies allowable by law which are ordinarily invoked by the lessor.

(3) Where necessary to effectuate any postjudgment remedy.

(f) A lessor shall not harass, oppress, or abuse any person in connection with a rental-purchase agreement, including engaging in any of the following conduct:

(1) Using or threatening the use of violence or any criminal means to harm the physical person, reputation, or property of any person.

(2) Using obscene, profane, or abusive language.

(3) Causing a telephone to ring, or engaging any person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any person.

(4) Placing telephone calls without disclosure of the caller’s identity.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.639

A lessor shall not engage in any unfair, unlawful, or deceptive conduct or make any untrue or misleading statement in connection with a rental-purchase agreement, including any violation of this title.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.640

A lessor shall not report any late payment, default, or repossession to a consumer credit reporting agency, as defined in subdivision (d) of Section 1785.3, or to an investigative consumer reporting agency, as defined in subdivision (d) of Section 1786.2 if the lessor (a) advertises “no credit check” or otherwise states or implies that no inquiry will be made of a consumer’s credit history or creditworthiness or (b) does not obtain a consumer credit report or investigative consumer report on a consumer before entering into a rental-purchase agreement with that consumer.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.641

(a) A lessor shall not send any solicitation or other promotional material to a person identified by the consumer as a reference to verify the consumer’s income, assets, credit history, or residence unless all of the following occur:

(1) The lessor clearly discloses in the rental-purchase agreement or application that (A) the lessor may send solicitations or other promotional material to references provided by the consumer unless the consumer objects and (B) the consumer has the right to object without incurring any additional rental charge or fee or any loss of contractual rights.

(2) A space on the rental-purchase agreement or application adjacent to the disclosure described in paragraph (1) is provided for the consumer to indicate the consumer’s approval or disapproval of the lessor’s sending solicitations or other promotional material.

(3) The consumer affirmatively indicates approval.

(4) The lessor does not vary any term required to be disclosed pursuant to Section 1812.623 depending on whether the consumer approves or disapproves of the lessor’s sending of solicitations or other promotional material to references.

(b) The first solicitation or other promotional material directed to a person whom the consumer has identified as a reference shall clearly offer the reference the opportunity, without cost, to instruct the lessor to refrain from sending further solicitations or other promotional material to the reference. If so instructed, the lessor shall not send any further solicitations or other promotional material to the reference and shall remove the reference’s name and address from the lessor’s mailing list.

(c) This section shall not apply to solicitations or other promotional material sent generally to people solely on the basis of demographic, geographic, or postal zip code criteria and without regard to whether the people have been identified as references by consumers.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.642

A lessor shall not discriminate against a prospective consumer on any ground that would be a prohibited basis for a creditor to discriminate against an applicant for credit as provided in the Equal Credit Opportunity Act (15 U.S.C. Sec. 1691 et seq.) and Regulation B (12 C.F.R. Part 202) as if they applied to a rental-purchase agreement. Nothing in this section shall be construed in any manner to mean that a rental-purchase agreement is a credit transaction.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.643

(a) Except as provided in subdivision (b), a lessor who obtains the signature of more than one person on a rental-purchase agreement shall deliver the notice set forth in subdivision (c) to each person before that person signs the agreement.

(b) This section does not apply if the persons signing the agreement are married to each other or in fact receive possession of the property described in the agreement.

(c) The notice required by this section is as follows:

“NOTICE TO COSIGNER

If you sign this contract, you will have the same responsibility for the property and the same obligation to make payments that every renter has.

If any renter does not pay, you may have to pay the full amount owed, including late fees, and you may have to pay for certain loss or damage to the property.

The lessor may collect from you without first trying to collect from any other renter. The lessor can use the same collection methods against you that can be used against any renter, such as suing you or garnishing your wages.

This notice is not the contract that makes you responsible.

Before you sign, be sure you can afford to pay if you have to, and that you want to accept this responsibility.”

(d) The notice required by subdivision (c) shall be printed in at least 10-point boldface type in English and Spanish. If the rental-purchase agreement is required to be written in a language other than English or Spanish, the notice shall be written in English and, in addition or in lieu of Spanish, in that other language.

(e) If the notice set forth in subdivision (c) is included with the text of the rental-purchase agreement, the notice shall appear immediately above or adjacent to the disclosures required by subdivision (b) of Section 1812.623. If the notice is not included with the text of the agreement, the notice shall be on a separate sheet which shall not contain any other text except as is necessary to identify the lessor and agreement to which the notice refers and to provide for the date and the person’s acknowledgment of receipt.

(f) The lessor shall give each person entitled to notice under this section a copy of the completed rental-purchase agreement before obtaining that person’s signature.

(g) If a person entitled to receive notice and a copy of the rental-purchase agreement under this section does not receive the notice or agreement in the manner required, that person has no liability in connection with the rental-purchase transaction.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.644

(a) A lessor shall maintain records that establish the lessor’s cost, as defined in subdivision (k) of Section 1812.622, for each item of personal property that is the subject of the rental-purchase agreement. A copy of each rental-purchase agreement and of the records required by this subdivision shall be maintained for two years following the termination of the agreement.

(b) The maximum cash price for the lessor’s first rental of the property that is the subject of the rental-purchase agreement may not exceed 1.65 times the lessor’s cost for computer systems and appliances, 1.7 times the lessor’s cost for electronic sets, 1.9 times the lessor’s cost for automotive accessories, furniture, jewelry, and musical instruments, and 1.65 times the lessor’s cost for all other items.

(c) The maximum total of payments may not exceed 2.25 times the maximum cash price that could have been charged for the first rental of the property under subdivision (b).

(d) The maximum total of payments for the lessor’s second and subsequent rental of the property that is the subject of the rental-purchase agreement may not exceed the maximum total of payments permitted under subdivision (c) for the first rental of that property less (1) for appliances and electronic sets, one-third the amount of all rental payments paid to the lessor by consumers who previously rented that property or (2) for furniture, computer systems, and all other items, one-half the amount of all rental payments paid to the lessor by consumers who previously rented that property.

(e) The maximum cash price for property on its second or subsequent rental may not exceed the maximum total of payments for that property as permitted under subdivision (d) divided by 2.25.

(f) Upon the written request of the Attorney General, any district attorney or city attorney, or the Director of the Department of Consumer Affairs, a lessor shall provide copies of the records described in this section.

(g) If a lessor willfully discloses a cash price or a total of payments that exceeds the amount permitted by this section, the rental-purchase agreement is void, the consumer shall retain the property without any obligation, and the lessor shall refund to the consumer all amounts paid.

(Amended by Stats. 2006, Ch. 410, Sec. 5. Effective January 1, 2007.)



1812.645

An action on a rental-purchase agreement shall be tried in the county in which the rental-purchase agreement was signed or the consumer resides at the time the action is commenced.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.646

Any waiver or modification of the provisions of this title by the consumer or lessor shall be void and unenforceable as contrary to public policy.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.647

Any person who willfully violates any provision of this title is guilty of a misdemeanor.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.648

The rights, remedies, and penalties established by this title are cumulative to the rights, remedies, or penalties established under other laws.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.649

If any provision of this title or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the title that can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by Stats. 1994, Ch. 1026, Sec. 1. Effective January 1, 1995.)



1812.650

(a) A lessor shall provide clear and prominent notice to a consumer and obtain express consent from the consumer at the time the lessor and the consumer enter into a rental-purchase agreement for an electronic device if that device has geophysical location tracking technology installed by the lessor, and at any time the geophysical location tracking technology is activated or used by the lessor.

(b) For purposes of this section, “clear and prominent notice” means notice presented in an understandable language and syntax, in the predominantly used language for that communication, and that:

(1) In textual communications, the required disclosures are separate and apart from a privacy policy, data use policy, terms of service, end-user license agreement, lease agreement, or other similar document, and of a type, size, and location sufficiently noticeable for an ordinary consumer to read and comprehend in print that contrasts highly with the background on which they appear.

(2) In communications disseminated orally or through audible means, the required disclosures are unavoidable and delivered in a volume and cadence sufficient for an ordinary consumer to hear and comprehend.

(3) In communications disseminated through video means, the required disclosures are in writing in a form consistent with paragraph (1) and appear on the screen for a duration sufficient for an ordinary consumer to read and comprehend them.

(4) In communications made through interactive media, including the Internet, online services, and software, the required disclosures are unavoidable and presented in a form consistent with paragraph (1), in addition to any audio or video presentation.

(c) A lessor shall not use, sell, or share geophysical location tracking technology on an electronic device for any purpose other than the repossession of the electronic device when there is a violation of the rental-purchase agreement, pursuant to law, or when requested by the consumer.

(d) Clear and prominent notification shall be displayed on an electronic device if geophysical location tracking technology is activated or used by the lessor. This notification requirement shall be suspended if the consumer or lessor reports that the electronic device has been stolen and has filed a police report stating that the electronic device has been stolen. For purposes of this subdivision, “filing a police report” means the filing of a consumer’s or lessor’s complaint with the police department in any form recognized by that jurisdiction.

(e) A lessor shall provide that any geophysical location tracking technology that has been installed by the lessor on an electronic device, or can be activated by the lessor, expires upon the first instance the electronic device connects to the Internet after completion of the purchase of the electronic device.

(f) A lessor shall not use or install monitoring technology on an electronic device for any purpose other than to provide remote technical assistance when requested by the consumer.

(g) A lessor shall provide clear and prominent notice to a consumer and obtain express consent from the consumer for the installation or use of any software that allows the lessor to provide remote technical assistance and upon the activation and deactivation of any remote technical assistance when requested by the consumer.

(h) A lessor shall not acquire any data when providing remote technical assistance beyond what is necessary to provide assistance to the user and beyond what the user has consented to. Any data acquired during the period of consumer consented technical assistance shall not be retained, used, or sold for any purpose.

(i) This section shall not be interpreted to require a lessor to enter into a rental-purchase agreement with any consumer who does not provide express consent to the above-described provisions of the rental-purchase agreement.

(Added by Stats. 2014, Ch. 426, Sec. 2. Effective January 1, 2015.)






TITLE 2.97 - CONSUMER COLLECTION NOTICE

1812.700

(a) In addition to the requirements imposed by Article 2 (commencing with Section 1788.10) of Title 1.6C, third-party debt collectors subject to the federal Fair Debt Collection Practices Act (15 U.S.C. Sec. 1692 et seq.) shall provide a notice to debtors that shall include the following description of debtor rights:

“The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except under unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They may not harass you by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements or call you at work if they know or have reason to know that you may not receive personal calls at work. For the most part, collectors may not tell another person, other than your attorney or spouse, about your debt. Collectors may contact another person to confirm your location or enforce a judgment. For more information about debt collection activities, you may contact the Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov.”

(b) The notice shall be included with the first written notice initially addressed to a California address of a debtor in connection with collecting the debt by the third-party debt collector.

(c) If a language other than English is principally used by the third-party debt collector in the initial oral contact with the debtor, a notice shall be provided to the debtor in that language within five working days.

(Added by Stats. 2003, Ch. 259, Sec. 1. Effective January 1, 2004. Operative July 1, 2004, by Sec. 2 of Ch. 259.)



1812.701

(a) The notice required in this title may be changed only as necessary to reflect changes under the federal Fair Debt Collection Practices Act (15 U.S.C. Sec. 1692 et seq.) that would otherwise make the disclosure inaccurate.

(b) The type-size used in the disclosure shall be at least the same type-size as that used to inform the debtor of his or her specific debt, but is not required to be larger than 12-point type.

(Amended by Stats. 2004, Ch. 183, Sec. 37. Effective January 1, 2005.)



1812.702

Any violation of this act shall be considered a violation of the Rosenthal Fair Debt Collection Practices Act (Title 1.6C (commencing with Section 1788)).

(Added by Stats. 2003, Ch. 259, Sec. 1. Effective January 1, 2004. Operative July 1, 2004, by Sec. 2 of Ch. 259.)






TITLE 3 - DEPOSIT

CHAPTER 1 - Deposit in General

ARTICLE 1 - Nature and Creation of Deposit

1813

A deposit may be voluntary or involuntary; and for safe keeping or for exchange.

(Enacted 1872.)



1814

A voluntary deposit is made by one giving to another, with his consent, the possession of personal property to keep for the benefit of the former, or of a third party. The person giving is called the depositor, and the person receiving the depositary.

(Enacted 1872.)



1815

An involuntary deposit is made:

(a) By the accidental leaving or placing of personal property in the possession of any person, without negligence on the part of its owner.

(b) In cases of fire, shipwreck, inundation, insurrection, riot, or like extraordinary emergencies, by the owner of personal property committing it, out of necessity, to the care of any person.

(c) By the delivery to, or picking up by, and the holding of, a stray live animal by any person or public or private entity.

(d) By the abandonment or leaving of a live animal, as proscribed by Section 597.1 of the Penal Code, in or about any premises or real property that has been vacated upon, or immediately preceding, the termination of a lease or other rental agreement or foreclosure of the property.

(Amended by Stats. 2008, Ch. 265, Sec. 1. Effective January 1, 2009.)



1816

(a) The person or private entity with whom a thing is deposited in the manner described in Section 1815 is bound to take charge of it, if able to do so.

(b) Any person or private entity with whom a live animal is deposited in the manner described in subdivision (d) of Section 1815 shall immediately notify animal control officials for the purpose of retrieving the animal pursuant to Section 597.1 of the Penal Code. Animal control officers who respond shall be entitled to exercise the right afforded them pursuant to that section to secure a lien for the purpose of recovering the costs of attempting to rescue the animal. Nothing in this subdivision shall impose any new or additional civil or criminal liability upon a depositary who complies with this subdivision.

(c) A public agency or shelter with whom an abandoned animal is deposited in the manner described in Section 1815 is bound to take charge of it, as provided in Section 597.1 of the Penal Code.

(d) The person in possession of the abandoned animal is subject to all local ordinances and state laws that govern the proper care and treatment of those animals.

(e) For purposes of this section, the person or private entity that notifies animal control officials to retrieve the animal or the successor property owner shall not be considered the keeper of the animal or the agent of the animal’s owner as those terms are used in Section 597.1 of the Penal Code.

(Amended by Stats. 2008, Ch. 265, Sec. 2. Effective January 1, 2009.)



1817

A deposit for keeping is one in which the depositary is bound to return the identical thing deposited.

(Enacted 1872.)



1818

A deposit for exchange is one in which the depositary is only bound to return a thing corresponding in kind to that which is deposited.

(Enacted 1872.)






ARTICLE 2 - Obligations of the Depositary

1822

A depositary must deliver the thing to the person for whose benefit it was deposited, on demand, whether the deposit was made for a specified time or not, unless he has a lien upon the thing deposited, or has been forbidden or prevented from doing so by the real owner thereof, or by the act of the law, and has given the notice required by Section 1825.

(Enacted 1872.)



1823

A depositary is not bound to deliver a thing deposited without demand, even where the deposit is made for a specified time.

(Enacted 1872.)



1824

A depositary must deliver the thing deposited at his residence or place of business, as may be most convenient for him.

(Enacted 1872.)



1825

A depositary must give prompt notice to the person for whose benefit the deposit was made, of any proceedings taken adversely to his interest in the thing deposited, which may tend to excuse the depositary from delivering the thing to him.

(Enacted 1872.)



1826

A depositary, who believes that a thing deposited with him is wrongfully detained from its true owner, may give him notice of the deposit; and if within a reasonable time afterwards he does not claim it, and sufficiently establish his right thereto, and indemnify the depositary against the claim of the depositor, the depositary is exonerated from liability to the person to whom he gave the notice, upon returning the thing to the depositor, or assuming, in good faith, a new obligation changing his position in respect to the thing, to his prejudice.

(Enacted 1872.)



1827

If a thing deposited is owned jointly or in common by persons who cannot agree upon the manner of its delivery, the depositary may deliver to each his proper share thereof, if it can be done without injury to the thing.

(Enacted 1872.)



1828

When a deposit is made in the name of two or more persons, deliverable or payable to either or to their survivor or survivors, such deposit or any part thereof, or increase thereof, may be delivered or paid to either of said persons or to the survivor or survivors in due course of business.

(Added by Stats. 1907, Ch. 75.)









CHAPTER 2 - Deposit for Keeping

ARTICLE 1 - General Provisions

1833

A depositor must indemnify the depositary:

1. For all damage caused to him by the defects or vices of the thing deposited; and,

2. For all expenses necessarily incurred by him about the thing, other than such as are involved in the nature of the undertaking.

(Enacted 1872.)



1834

A depositary of living animals shall provide the animals with necessary and prompt veterinary care, nutrition, and shelter, and treat them kindly. Any depositary that fails to perform these duties may be liable for civil damages as provided by law.

(Amended by Stats. 1998, Ch. 752, Sec. 4. Effective January 1, 1999.)



1834.4

(a) It is the policy of the state that no adoptable animal should be euthanized if it can be adopted into a suitable home. Adoptable animals include only those animals eight weeks of age or older that, at or subsequent to the time the animal is impounded or otherwise taken into possession, have manifested no sign of a behavioral or temperamental defect that could pose a health or safety risk or otherwise make the animal unsuitable for placement as a pet, and have manifested no sign of disease, injury, or congenital or hereditary condition that adversely affects the health of the animal or that is likely to adversely affect the animal’s health in the future.

(b) It is the policy of the state that no treatable animal should be euthanized. A treatable animal shall include any animal that is not adoptable but that could become adoptable with reasonable efforts. This subdivision, by itself, shall not be the basis of liability for damages regarding euthanasia.

(Added by Stats. 1998, Ch. 752, Sec. 5. Effective January 1, 1999.)



1834.5

(a) Notwithstanding any other provision of law, whenever an animal is delivered to a veterinarian, dog kennel, cat kennel, pet-grooming parlor, animal hospital, or any other animal care facility pursuant to a written or oral agreement entered into after the effective date of this section, and the owner of the animal does not pick up the animal within 14 calendar days after the day the animal was initially due to be picked up, the animal shall be deemed to be abandoned. The person into whose custody the animal was placed for care shall first try for a period of not less than 10 days to find a new owner for the animal or turn the animal over to a public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or nonprofit animal rescue group, provided that the shelter or rescue group has been contacted and has agreed to take the animal. If unable to place the animal with a new owner, shelter, or rescue group, the animal care facility may have the abandoned animal euthanized.

(b) If an animal so abandoned was left with a veterinarian or with a facility that has a veterinarian, and a new owner cannot be found pursuant to this section, the veterinarian may euthanize the animal.

(c) Nothing in this section shall be construed to require an animal care facility or a veterinarian to euthanize an abandoned animal upon the expiration of the 10-day period described in subdivision (a).

(d) There shall be a notice posted in a conspicuous place, or in conspicuous type in a written receipt given, to warn a person depositing an animal at an animal care facility of the provisions of this section.

(e) An abandoned animal shall not be used for scientific or any other type of experimentation.

(Amended by Stats. 2014, Ch. 86, Sec. 1. Effective January 1, 2015.)



1834.7

(a) In any pound or animal regulation department of a public or private agency where animals are turned over dead or alive to a biological supply facility or a research facility, a sign (measuring a minimum of 28 x 21 cm— 11 x 81/2 inches —with lettering of a minimum of 3.2 cm high and 1.2 cm wide— 11/4 x 1/2 inch —(91 point)) stating:

“Animals Turned In To This Shelter May Be Used For Research Purposes or to Supply Blood, Tissue, or Other Biological Products”

shall be posted in a place where it will be clearly visible to a majority of persons when turning animals over to the shelter. This statement shall also be included on owner surrender forms. The owner surrender forms shall also include the definition of “biological supply facility” contained in subdivision (c).

(b) For purposes of this section, “animal research facility” includes any laboratory, firm, association, corporation, copartnership, and educational institution.

(c) For purposes of this section, “biological supply facility” includes any blood bank, laboratory, firm, association, corporation, copartnership, or educational institution that sells biological materials such as blood or animals, either alive or dead, to research facilities, educational institutions, or veterinarians.

(Amended by Stats. 2001, Ch. 139, Sec. 1. Effective January 1, 2002. Operative July 1, 2002, by Sec. 2 of Ch. 139.)



1834.8

(a) At any public auction or sale where equines are sold, the management of the auction or sale shall post a sign (measuring a minimum of 15 x 9 inches with lettering of a minimum of 11/4 x 1/2 (91 point)) or shall insert into its consignment agreement with the seller in boldface type the notice stated in subdivision (b). If a sign is posted, it shall be posted in a conspicuous place so that it will be clearly visible to a majority of persons attending the sale. If the notice is inserted into the consignment agreement, space shall be provided adjacent to the notice for the seller to initial his or her acknowledgment of the notice.

(b) The notice required by subdivision (a) shall read as follows:

“WARNING

Horses sold on these premises may be purchased for slaughter.

As a possible safeguard, seller can set minimum bid above current slaughter prices.”

(c) For the purposes of this section, the management of the auction or sale shall post current slaughter prices or make them available to sellers upon request.

(Amended by Stats. 2006, Ch. 538, Sec. 53. Effective January 1, 2007.)



1834.9

(a) Manufacturers and contract testing facilities shall not use traditional animal test methods within this state for which an appropriate alternative test method has been scientifically validated and recommended by the Inter-Agency Coordinating Committee for the Validation of Alternative Methods (ICCVAM) and adopted by the relevant federal agency or agencies or program within an agency responsible for regulating the specific product or activity for which the test is being conducted.

(b) Nothing in this section shall prohibit the use of any alternative nonanimal test method for the testing of any product, product formulation, chemical, or ingredient that is not recommended by ICCVAM.

(c) Nothing in this section shall prohibit the use of animal tests to comply with requirements of state agencies. Nothing in this section shall prohibit the use of animal tests to comply with requirements of federal agencies when the federal agency has approved an alternative nonanimal test pursuant to subdivision (a) and the federal agency staff concludes that the alternative nonanimal test does not assure the health or safety of consumers.

(d) Notwithstanding any other provision of law, the exclusive remedy for enforcing this section shall be a civil action for injunctive relief brought by the Attorney General, the district attorney of the county in which the violation is alleged to have occurred, or a city attorney of a city or a city and county having a population in excess of 750,000 and in which the violation is alleged to have occurred. If the court determines that the Attorney General or district attorney is the prevailing party in the enforcement action, the official may also recover costs, attorney fees, and a civil penalty not to exceed five thousand dollars ($5,000) in that action.

(e) This section shall not apply to any animal test performed for the purpose of medical research.

(f) For the purposes of this section, these terms have the following meanings:

(1) “Animal” means vertebrate nonhuman animal.

(2) “Manufacturer” means any partnership, corporation, association, or other legal relationship that produces chemicals, ingredients, product formulations, or products in this state.

(3) “Contract testing facility” means any partnership, corporation, association, or other legal relationship that tests chemicals, ingredients, product formulations, or products in this state.

(4) “ICCVAM” means the Inter-Agency Coordinating Committee for the Validation of Alternative Methods, a federal committee comprised of representatives from 14 federal regulatory or research agencies, including the Food and Drug Administration, Environmental Protection Agency, and Consumer Products Safety Commission, that reviews the validity of alternative test methods. The committee is the federal mechanism for recommending appropriate, valid test methods to relevant federal agencies.

(5) “Medical research” means research related to the causes, diagnosis, treatment, control, or prevention of physical or mental diseases and impairments of humans and animals or related to the development of biomedical products, devices, or drugs as defined in Section 321(g)(1) of Title 21 of the United States Code. Medical research does not include the testing of an ingredient that was formerly used in a drug, tested for the drug use with traditional animal methods to characterize the ingredient and to substantiate its safety for human use, and is now proposed for use in a product other than a biomedical product, medical device, or drug.

(6) “Traditional animal test method” means a process or procedure using animals to obtain information on the characteristics of a chemical or agent. Toxicological test methods generate information regarding the ability of a chemical or agent to produce a specific biological effect under specified conditions.

(7) “Validated alternative test method” means a test method that does not use animals, or in some cases reduces or refines the current use of animals, for which the reliability and relevance for a specific purpose has been established in validation studies as specified in the ICCVAM report provided to the relevant federal agencies.

(8) “Person” means an individual with managerial control, or a partnership, corporation, association, or other legal relationship.

(9) “Adopted by a federal agency” means a final action taken by an agency, published in the Federal Register, for public notice.

(Added by renumbering Section 1834.8 (as added by Stats. 2000, Ch. 476) by Stats. 2001, Ch. 159, Sec. 34.5. Effective January 1, 2002.)



1835

A depositary may not use the thing deposited, or permit it to be used, for any purpose, without the consent of the depositor. He may not, if it is purposely fastened by the depositor, open it without the consent of the latter, except in case of necessity.

(Enacted 1872.)



1836

A depositary is liable for any damage happening to the thing deposited, during his wrongful use thereof, unless such damage must inevitably have happened though the property had not been thus used.

(Enacted 1872.)



1837

If a thing deposited is in actual danger of perishing before instructions can be obtained from the depositor, the depositary may sell it for the best price obtainable, and retain the proceeds as a deposit, giving immediate notice of his proceedings to the depositor.

(Enacted 1872.)



1838

If a thing is lost or injured during its deposit, and the depositary refuses to inform the depositor of the circumstances under which the loss or injury occurred, so far as he has information concerning them, or willfully misrepresents the circumstances to him, the depositary is presumed to have willfully, or by gross negligence, permitted the loss or injury to occur.

(Enacted 1872.)



1839

So far as any service is rendered by a depositary, or required from him, his duties and liabilities are prescribed by the Title on Employment and Service.

(Enacted 1872.)



[1840.]

Section Eighteen Hundred and Forty.   The liability of a depositary for negligence cannot exceed the amount which he is informed by the depositor, or has reason to suppose, the thing deposited to be worth.

(Amended by Code Amendments 1873-74, Ch. 612.)






ARTICLE 2 - Gratuitous Deposit

1844

Gratuitous deposit is a deposit for which the depositary receives no consideration beyond the mere possession of the thing deposited.

(Enacted 1872.)



1845

An involuntary deposit is gratuitous, the depositary being entitled to no reward. However, an involuntary depositary of any live animal may accept advertised rewards or rewards freely offered by the owner of the animal.

(Amended by Stats. 1998, Ch. 752, Sec. 6. Effective January 1, 1999.)



1846

(a) A gratuitous depositary must use, at least, slight care for the preservation of the thing deposited.

(b) A gratuitous depositary of a living animal shall provide the animal with necessary and prompt veterinary care, adequate nutrition and water, and shelter, and shall treat it humanely and, if the animal has any identification, make reasonable attempts to notify the owner of the animal’s location. Any gratuitous depositary that does not have sufficient resources or desire to provide that care shall promptly turn the animal over to an appropriate care facility.

(c) If the gratuitous depositary of a living animal is a public pound, shelter operated by a society for the prevention of cruelty to animals, or humane shelter, the depositary shall comply with all other requirements of the Food and Agricultural Code regarding the impounding of live animals.

(Amended by Stats. 1998, Ch. 752, Sec. 7. Effective January 1, 1999.)



1847

The duties of a gratuitous depositary cease:

(a) Upon restoration by the depositary of the thing deposited to its owner.

(b) Upon reasonable notice given by the depositary to the owner to remove it, and the owner failing to do so within a reasonable time. But an involuntary depositary, under subdivision (b) of Section 1815, may not give notice until the emergency that gave rise to the deposit is past. This subdivision shall not apply to a public pound, a shelter operated by a society for the prevention of cruelty to animals, or a humane shelter. The duty to provide care, as required by Section 1846, continues until the public pound or private shelter is lawfully relieved of responsibility for the animal.

(Amended by Stats. 1998, Ch. 752, Sec. 8. Effective January 1, 1999.)






ARTICLE 3 - Storage

1851

A deposit not gratuitous is called storage. The depositary in such case is called a depositary for hire.

(Enacted 1872.)



1852

A depositary for hire must use at least ordinary care for the preservation of the thing deposited.

(Enacted 1872.)



1853

In the absence of a different agreement or usage, a depositary for hire is entitled to one week’s hire for the sustenance and shelter of living animals during any fraction of a week, and to half a month’s hire for the storage of any other property during any fraction of a half month.

(Enacted 1872.)



1854

In the absence of an agreement as to the length of time during which a deposit is to continue, it may be terminated by the depositor at any time, and by the depositary upon reasonable notice.

(Enacted 1872.)



1855

Notwithstanding an agreement respecting the length of time during which a deposit is to continue, it may be terminated by the depositor on paying all that would become due to the depositary in case of the deposit so continuing.

(Enacted 1872.)



1856

A depositary for hire has a lien for storage charges and for advances and insurance incurred at the request of the bailor, and for money necessarily expended in and about the care, preservation and keeping of the property stored, and he also has a lien for money advanced at the request of the bailor, to discharge a prior lien, and for the expenses of a sale where default has been made in satisfying a valid lien. The rights of the depositary for hire to such lien are regulated by the title on liens.

(Amended by Stats. 1909, Ch. 664.)



1857

If from any cause other than want of ordinary care and diligence on his part, a depositary for hire is unable to deliver perishable property, baggage, or luggage received by him for storage, or to collect his charges for storage due thereon, he may cause such property to be sold, in open market, to satisfy his lien for storage; provided, that no property except perishable property shall be sold, under the provisions of this section, upon which storage charges shall not be due and unpaid for one year at the time of such sale.

All Acts and parts of Acts in conflict with the provisions of this Act are hereby repealed.

This Act shall take effect from and after its passage.

(Added by Stats. 1891, Ch. 249.)






ARTICLE 3.5 - Deposits for Repair, Alteration or Sale

1858

As used in this article:

(a) “Customer” means a natural person who deals with a depositary.

(b) “Depositary” means a person who in the ordinary course of business regularly receives property from customers for the purpose of repair or alteration.

(c) “Property” means personal property used for or intended for personal, family, or household purposes, but does not include any motor vehicle within the meaning of Section 415 of the Vehicle Code.

(Amended by Stats. 1971, Ch. 180.)



1858.1

Every depositary shall, upon accepting property from a customer, present the customer with written receipt which shall include a statement, if such is the case, that such deposited property is not insured or protected to the amount of the actual cash value thereof by the depositary against loss occasioned by theft, fire, and vandalism while such property remains with the depositary.

(Added by Stats. 1970, Ch. 1185.)



1858.2

Every depositary who fails to furnish the receipt, or a statement thereon as required by Section 1858.1, or who makes any misrepresentation in such receipt, shall be strictly liable to the customer for any loss occasioned by theft, fire, or vandalism while such property remains with the depositary and shall forfeit any lien or other right to hold the property arising from services rendered in holding, repairing, altering, or selling the property. When liability is imposed upon a depositary under this section it shall be deemed as having been imposed for the commission of a willful act for the purposes of Section 533 of the Insurance Code.

(Added by Stats. 1970, Ch. 1185.)



1858.3

If the depositary by insurance or by self-insurance does protect property deposited by customers for loss or damage occasioned by theft, fire or vandalism while such property remains with the depositary, such depositary need not make or deliver to customer any notice thereof.

(Added by Stats. 1970, Ch. 1185.)






ARTICLE 4 - Innkeepers

1859

The liability of an innkeeper, hotelkeeper, operator of a licensed hospital, rest home or sanitarium, furnished apartment house keeper, furnished bungalow court keeper, boardinghouse or lodginghouse keeper, for losses of or injuries to personal property, is that of a depositary for hire; provided, however, that in no case shall such liability exceed the sum of one thousand dollars ($1,000) in the aggregate. In no case shall liability exceed, for each item of described property, the respective sums of five hundred dollars ($500) for each trunk and its contents, two hundred fifty dollars ($250) for each valise or traveling bag and its contents, two hundred fifty dollars ($250) for each box, bundle or package and its contents, and two hundred fifty dollars ($250) for all other personal property of any kind, unless he shall have consented in writing with the owner thereof to assume a greater liability.

(Amended by Stats. 1979, Ch. 705.)



1860

If an innkeeper, hotelkeeper, operator of a licensed hospital, rest home or sanitarium, boardinghouse or lodginghouse keeper, keeps a fireproof safe and gives notice to a guest, patient, boarder or lodger, either personally or by putting up a printed notice in a prominent place in the office or the room occupied by the guest, patient, boarder, or lodger, that he keeps such a safe and will not be liable for money, jewelry, documents, furs, fur coats and fur garments, or other articles of unusual value and small compass, unless placed therein, he is not liable, except so far as his own acts shall contribute thereto, for any loss of or injury to such articles, if not deposited with him to be placed therein, nor in any case for more than the sum of five hundred dollars ($500) for any or all such property of any individual guest, patient, boarder, or lodger, unless he shall have given a receipt in writing therefor to such guest, patient, boarder or lodger.

(Amended by Stats. 1979, Ch. 705.)



1861

Hotel, motel, inn, boardinghouse, and lodginghouse keepers shall have a lien upon the baggage and other property belonging to or legally under the control of their guests, boarders, tenants, or lodgers which may be in such hotel, motel, inn, or boarding or lodging house for the proper charges due from such guests, boarders, tenants, or lodgers, for their accommodation, board and lodging and room rent, and such extras as are furnished at their request, and for all money paid for or advanced to such guests, boarders, tenants, or lodgers, and for the costs of enforcing such lien. The lien may be enforced only after final judgment in an action brought to recover such charges or moneys. During the pendency of the proceeding, the plaintiff may take possession of the baggage and property pursuant to a writ of possession as provided by Sections 1861.1 to 1861.27, inclusive. However, if any baggage or property becoming subject to the lien herein provided for does not belong to the guest, lodger, tenant, or boarder who incurred the charges or indebtedness secured thereby, at the time when such charges or indebtedness was incurred, and if the hotel, motel, inn, boarding or lodging house keeper entitled to such lien receives notice of such fact at any time before the sale of such baggage or property hereunder, then, and in that event, such baggage and property which is subject to said lien and did not belong to said guest, boarder, tenant, or lodger at the time when such charges or indebtedness was incurred shall not be subject to this lien.

Any property which is exempt from enforcement of a money judgment is not subject to the lien provided for in this section.

(Amended by Stats. 1982, Ch. 497, Sec. 9. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



1861.1

Definitions for purposes of Sections 1861 through 1861.27 include the following:

(a) “Hotel”, “motel”, “inn”, “boardinghouse”, and “lodginghouse keeper” means any person, corporation, partnership, unincorporated association, public entity, or agent of any of the aforementioned, who offers and accepts payment for rooms, sleeping accommodations, or board and lodging and retains the right of access to, and control of, the dwelling unit.

(b) “Levying officer” means the sheriff or marshal who is directed to execute a writ of possession issued pursuant to this article.

(c) “Plaintiff” means any party filing a complaint or cross complaint.

(d) “Probable validity” means that the plaintiff, more likely than not, will obtain a judgment against the defendant on the plaintiff’s claim.

(Amended by Stats. 1996, Ch. 872, Sec. 23. Effective January 1, 1997.)



1861.5

(a) Upon the filing of a complaint, or at any time thereafter, the plaintiff may apply, pursuant to this article, for a writ of possession by filing an application for the writ with the court in which the action was filed.

(b) The application shall be executed under oath and shall include all of the following:

(1) A showing of the basis of the plaintiff’s claim, including a showing that the plaintiff is entitled to possession of the property claimed pursuant to an innkeepers’ lien.

(2) A general description of the property and a statement of its value.

(3) A statement of the amount of money claimed to be owed by the guest, lodger, tenant, or boarder.

(c) The requirements of subdivision (b) may be satisfied by one or more affidavits filed with the application.

(Added by Stats. 1979, Ch. 964.)



1861.6

(a) Except as otherwise provided in this section, no writ shall be issued under this article except after a hearing on a noticed motion.

(b) A writ of possession may be issued ex parte pursuant to this subdivision, if probable cause appears that the following conditions exist:

(1) The property is not necessary for the support of the defendant or his family;

(2) There is an immediate danger that the property will become unavailable to levy, by reason of being transferred, concealed, or removed from the state, or the premises of the motel, hotel, inn, boardinghouse, or lodginghouse, or will become substantially impaired in value by acts of destruction or by failure to take care of the property in a reasonable manner; and

(3) The ex parte issuance of a writ of possession is necessary to protect the property.

(4) The plaintiff establishes the probable validity of the plaintiff’s claim.

The plaintiff’s application for the writ shall satisfy the requirements of Section 1861.5 and, in addition, shall include a showing that the conditions required by this subdivision exist. A writ of possession may issue if the court finds that the conditions required by this subdivision exist, and the requirements of Section 1861.5 are met. Where a writ of possession has been issued pursuant to this subdivision, a copy of the summons and complaint, a copy of the application and any affidavit in support thereof, and a notice which satisfies the requirements of subdivisions (b) and (c) of Section 1861.8 and informs the defendant of his rights under this subdivision shall be served upon the defendant, and any other person required by Section 1861.8 to be served with a writ of possession. Any defendant whose property has been taken pursuant to a writ of possession issued under this subdivision may apply for an order that the writ be quashed, and any property levied on pursuant to the writ be released. Such application shall be made by noticed motion, and the provisions of Section 1861.9 shall apply. Pending the hearing of the defendant’s application, the court may order that delivery pursuant to Section 1861.19 of any property previously levied upon be stayed. If the court determines that the plaintiff is not entitled to a writ of possession, the court shall quash the writ of possession and order the release and redelivery of any property previously levied upon, and shall award the defendant any damages sustained by the defendant which were proximately caused by the levy of the writ of possession and the loss of possession of the property pursuant to such levy.

(Added by Stats. 1979, Ch. 964.)



1861.7

Prior to the hearing required by subdivision (a) of Section 1861.6, the defendant shall be served with all of the following:

(a) A copy of the summons and complaint.

(b) Notice of application and hearing.

(c) A copy of the application and any affidavit filed in support thereof.

(Added by Stats. 1979, Ch. 964.)



1861.8

The “Notice of Application and Hearing” shall inform the defendant of all of the following:

(a) The hearing will be held at a place and at a time, to be specified in the notice, on plaintiff’s application for writ of possession.

(b) The writ shall be issued if the court finds that the plaintiff’s claim has probable validity and the other requirements for issuing the writ are established. The hearing is not for the purpose of determining whether the claim is actually valid; such determination shall be made in subsequent proceedings in the action.

(c) If the defendant desires to oppose the issuance of the writ, he shall file with the court either an affidavit providing evidence sufficient to defeat the plaintiff’s right to issuance of the writ, or an undertaking to stay the delivery of the property in accordance with Section 1861.22.

(d) The notice shall contain the following statement in 10-point bold type:

“If you believe the plaintiff may not be entitled to possession of the property claimed, you may wish to seek the advice of an attorney. Such attorney should be consulted promptly so that he may assist you before the time set for the hearing.”

(Added by Stats. 1979, Ch. 964.)



1861.9

Each party shall file with the court and serve upon the other party within the time prescribed by rule, any affidavits and points and authorities intended to be relied upon at the hearing. At the hearing, the court shall make its determination upon the basis of the pleadings and other papers in the record; but, upon good cause shown, the court may receive and consider additional evidence and authority produced at the hearing, or may continue the hearing for the production of additional evidence, oral or documentary, and the filing of other affidavits or points and authorities.

(Added by Stats. 1979, Ch. 964.)



1861.10

(a) At the hearing a writ of possession shall issue if all of the following are found:

(1) The plaintiff has established the probable validity of his claim to possession of the property of the tenant, boarder, or lodger.

(2) That the property which is described within the application for the writ is located on the premises of the motel, hotel, boardinghouse or lodginghouse.

(3) The plaintiff has provided an undertaking as required by Section 1861.21.

(b) No writ directing the levying officer to enter any premises to take possession of any property shall be issued unless the plaintiff has established that there is probable cause to believe that such property is located there.

(Added by Stats. 1979, Ch. 964.)



1861.12

The writ of possession shall meet all of the following requirements:

(a) Be directed to the levying officer within whose jurisdiction the property is located.

(b) Generally describe the property to be seized.

(c) Specify the apartment, motel, or other boarding premises that may be entered to take possession of the property, or some part of it.

(d) Direct the levying officer to levy on the property pursuant to Section 1861.18 if found on the described premises, and to retain custody of it until released or sold pursuant to Section 1861.19.

(e) Inform the defendant of the right to object to the plaintiff’s undertaking, a copy of which shall be attached to the writ, or to obtain the delivery of the property by filing an undertaking as prescribed by Section 1861.22.

(Amended by Stats. 1982, Ch. 517, Sec. 65.)



1861.13

Neither the failure of the defendant to oppose the issuance of a writ of possession under this article, nor his failure to rebut any evidence produced by the plaintiff in connection with proceedings under this article, shall constitute a waiver of any defense to the plaintiff’s claim in the action, or any other action, or have any effect on the right of the defendant to produce or exclude evidence at the trial of any such action.

(Added by Stats. 1979, Ch. 964.)



1861.14

The determinations of the court under this article shall have no effect on the determination of any issues in the action, other than the issues relevant to proceedings under this article, nor shall they affect the rights of any party in any other action arising out of the same claim. The determinations of the court under this article shall not be given in evidence, or referred to in the trial.

(Added by Stats. 1979, Ch. 964.)



1861.15

If the plaintiff fails to recover judgment in the action, he shall redeliver the property to the defendant, and be liable for all damages sustained by the defendant, which are proximately caused by operation of the temporary restraining order and preliminary injunction, if any, the levy of the writ of possession, and the loss of possession of the property pursuant to the levy of the writ of possession.

(Added by Stats. 1979, Ch. 964.)



1861.16

(a) At or after the time he files an application for a writ of possession, the plaintiff may apply for a temporary restraining order by setting forth in the application a statement of grounds justifying the issuance of such order.

(b) A temporary restraining order may issue ex parte if all the following are found:

(1) The plaintiff has established the probable validity of his claim and entitlement to possession of the property, pursuant to an innkeepers’ lien.

(2) The plaintiff has provided an undertaking as required by Section 1861.21.

(3) The plaintiff has established the probable validity that there is an immediate danger that the property claimed may become unavailable to levy by reason of being transferred, concealed, or removed, or may become substantially impaired in value.

(c) If at the hearing on the issuance of the writ of possession the court determines that the plaintiff is not entitled to a writ of possession, the court shall dissolve any temporary restraining order; otherwise, the court may issue a preliminary injunction to remain in effect until the property claimed is seized pursuant to the writ of possession.

(Added by Stats. 1979, Ch. 964.)



1861.17

In the discretion of the court, the temporary restraining order may prohibit the defendant from doing any or all of the following:

(a) Transferring any interest in the property by sale, pledge, or grant of security interest, or otherwise disposing of, or encumbering, the property.

(b) Concealing or otherwise removing the property in such a manner as to make it less available to seizure by the levying officer.

(c) Impairing the value of the property either by acts of destruction or by failure to care for the property in a reasonable manner.

(Added by Stats. 1979, Ch. 964.)



1861.18

(a) At the time of levy, the levying officer shall deliver to the person in possession of the property a copy of the writ of possession, with a copy of the plaintiff’s undertaking attached.

(b) If no one is in possession of the property at the time of levy, the levying officer shall subsequently serve the writ and attached undertaking on the defendant. If the defendant has appeared in the action, service shall be accomplished in the manner provided by Chapter 5 (commencing with Section 1010) of Title 14 of Part 2. If the defendant has not appeared in the action, service shall be accomplished in the manner provided for the service of summons and complaint by Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2.

(Added by Stats. 1979, Ch. 964.)



1861.19

(a) After the levying officer takes possession pursuant to the writ of possession, the levying officer shall keep the property in a secure place. Except as otherwise provided in Section 1861.6:

(1) If notice of the filing of an undertaking for redelivery or notice of objection to the undertaking is not received by the levying officer within 10 days after levy of the writ of possession, the levying officer shall deliver the property to plaintiff, upon receiving the fees for taking, and necessary expenses for keeping, the property.

(2) If notice of the filing of an undertaking for redelivery is received by the levying officer within 10 days after levy of the writ of possession, and no objection is made to the defendant’s undertaking, the levying officer shall redeliver the property to defendant upon expiration of the time to object, upon receiving the fees for taking and necessary expenses for keeping the property not already paid or advanced by the plaintiff.

(3) If notice of objection to the plaintiff’s undertaking or notice of the filing of an undertaking for redelivery is received within 10 days after levy of the writ of possession, and objection is made to the defendant’s undertaking, the levying officer shall not deliver or redeliver the property until the time provided in Section 1861.23.

(b) Notwithstanding subdivision (a), when not otherwise provided by contract, and where an undertaking for redelivery has not been filed, upon a showing that the property is perishable, or will greatly deteriorate or depreciate in value, or for some other reason that the interest of the parties will be best served thereby, the court may order that the property be sold and the proceeds deposited in the court to abide the judgment in the action.

(Amended by Stats. 1982, Ch. 517, Sec. 66.)



1861.20

The levying officer shall return the writ of possession, with his proceedings thereon, to the court in which the action is pending, within 30 days after a levy, but in no event more than 60 days after the writ is issued.

(Added by Stats. 1979, Ch. 964.)



1861.21

The court shall not issue a temporary restraining order or a writ of possession until the plaintiff has filed with the court an undertaking. The undertaking shall provide that the sureties are bound to the defendant in the amount of the undertaking for the return of the property to the defendant, if the return thereof be ordered, and for the payment to the defendant of any sum recovered against plaintiff. The undertaking shall be in an amount not less than twice the value of the property.

(Amended by Stats. 1982, Ch. 517, Sec. 67.)



1861.22

(a) The defendant may prevent the plaintiff from taking possession of property, pursuant to a writ of possession, or regain possession of property so taken, by filing with the court in which the action was brought an undertaking in an amount equal to the amount of the plaintiff’s undertaking required by Section 1861.21. The undertaking shall state that, if the plaintiff recovers judgment on the action, the defendant shall pay all costs awarded to the plaintiff and all damages that the plaintiff may sustain by reason of the loss of possession of the property, not exceeding the amount of the undertaking.

(b) The defendant’s undertaking may be filed at any time before or after the levy of the writ of possession. The defendant shall mail a copy of the undertaking to the levying officer.

(c) If an undertaking for redelivery is filed, and no objection is made to the undertaking, the levying officer shall deliver the property to the defendant, or, if the plaintiff has previously been given possession of the property, the plaintiff shall deliver the property to the defendant. If an undertaking for redelivery is filed and an objection to the undertaking is made, the provisions of Section 1861.23 apply.

(Amended by Stats. 1982, Ch. 517, Sec. 68.)



1861.23

(a) The defendant may object to the plaintiff’s undertaking not later than 10 days after levy of the writ of possession. The defendant shall mail notice of objection to the levying officer.

(b) The plaintiff may object to the defendant’s undertaking not later than 10 days after the defendant’s undertaking is filed. The plaintiff shall mail notice of objection to the levying officer .

(c) If the court determines that the plaintiff’s undertaking is not sufficient and a sufficient undertaking is not given within the time provided by statute, the court shall vacate the temporary restraining order or preliminary injunction, if any, and the writ of possession and, if levy has occurred, order the levying officer or the plaintiff to return the property to the defendant. If the court determines that the plaintiff’s undertaking is sufficient, the court shall order the levying officer to deliver the property to the plaintiff.

(d) If the court determines that the defendant’s undertaking is not sufficient and a sufficient undertaking is not given within the time required by statute, the court shall order the levying officer to deliver the property to the plaintiff, or, if the plaintiff has previously been given possession of the property, the plaintiff shall retain possession. If the court determines the defendant’s undertaking is sufficient, the court shall order the levying officer or the plaintiff to deliver the property to the defendant.

(Amended by Stats. 1982, Ch. 517, Sec. 69.)



1861.24

Unless the judgment is paid within 30 days from the date it becomes final, the plaintiff may sell the baggage and property at public auction to the highest bidder, after giving notice of the sale by publication. The notice shall contain the name of the debtor, the amount due, a brief description of the property to be sold, and the time and place of sale, in the manner required by Section 6061 of the Government Code in the county in which the premises are situated. A copy of the notice shall be mailed, at least 15 days prior to the date of sale, to the tenant or guest at his or her residence or other known address, and if not known, to the tenant or guest at the place where the premises are situated. After satisfying the lien out of the proceeds of the sale, together with any reasonable costs that may have been incurred in enforcing the lien, the balance of the proceeds of the sale, if any, which have not been claimed by the tenant or guest shall, within 30 days from the date of the sale, be paid into the treasury of the county in which the sale took place. If that balance is not claimed by the owner thereof, or his legal representative, within one year thereafter, by making application to the treasurer or other official designated by the county, it shall be paid into the general fund of the county. Any sale conducted pursuant to this section shall be a bar to any action against the plaintiff for the recovery of the baggage or property, or of the value thereof, or for any damages arising out of the failure of the tenant or guest to receive the baggage or property.

(Added by Stats. 1979, Ch. 964.)



1861.25

Where the property taken is claimed by a third person, the rules and proceedings applicable in cases of third-party claims under Division 4 (commencing with Section 720.010) of Title 9 of Part 2 of the Code of Civil Procedure apply.

(Added by Stats. 1982, Ch. 497, Sec. 10.5. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



1861.27

The facts stated in each affidavit filed pursuant to this article shall be set forth with particularity. Except where matters are specifically permitted by this article to be shown by information and belief, each affidavit shall show affirmatively that the affiant, if sworn as a witness, can testify competently to the facts stated therein. The affiant may be any person, whether or not a party to this action, who has knowledge of the facts. A verified complaint that satisfies the requirements of this section may be used in lieu of, or in addition to, an ordinary affidavit.

(Added by Stats. 1979, Ch. 964.)



1861.28

The judicial duties to be performed under this article are “subordinate judicial duties” within the meaning of Section 22 of Article VI of the California Constitution, and may be performed by appointed officers such as court commissioners.

(Added by Stats. 1979, Ch. 964.)



1861a

Keepers of furnished and unfurnished apartment houses, apartments, cottages, or bungalow courts shall have a lien upon the baggage and other property of value belonging to their tenants or guests, and upon all the right, title and interest of their tenants or guests in and to all property in the possession of such tenants or guests which may be in such apartment house, apartment, cottage, or bungalow court, for the proper charges due from such tenants or guests, for their accommodation, rent, services, meals, and such extras as are furnished at their request, and for all moneys expended for them, at their request, and for the costs of enforcing such lien.

Such lien may be enforced only after final judgment in an action brought to recover such charges or moneys. During the pendency of the proceeding, the plaintiff may take possession of such baggage and property upon an order issued by the court, where it appears to the satisfaction of the court from an affidavit filed by or on behalf of the plaintiff that the baggage or property is about to be destroyed, substantially devalued, or removed from the premises. Ten days written notice of the hearing on the motion for such order shall be served on the defendant and shall inform the defendant that the defendant may file affidavits on the defendant’s behalf and present testimony in the defendant’s behalf and that if the defendant fails to appear the plaintiff will apply to the court for such order. The plaintiff shall file an undertaking with good and sufficient sureties, to be approved by the court, in such sum as may be fixed by the court.

Upon such order, the plaintiff shall have the right to enter peaceably the unfurnished apartment house, apartment, cottage, or bungalow court used by the guest or tenant without liability to the guest or tenant, including any possible claim of liability for conversion, trespass, or forcible entry. The plaintiff shall have the same duties and liabilities as a depository for hire as to property which the plaintiff takes into possession. An entry shall be considered peaceable when accomplished with a key or passkey or through an unlocked door during the hours between sunrise and sunset. Unless the judgment shall be paid within 30 days from the date when it becomes final, the plaintiff may sell the baggage and property, at public auction to the highest bidder, after giving notice of such sale by publication of a notice containing the name of the debtor, the amount due, a brief description of the property to be sold, and the time and place of such sale, pursuant to Section 6064 of the Government Code in the county in which said apartment house, apartment, cottage, or bungalow court is situated, and after by mailing, at least 15 days prior to the date of sale, a copy of such notice addressed to such tenant or guest at the residence or other known address of the tenant or guest, and if not known, such notice shall be addressed to the tenant or guest at the place where such apartment house, apartment, cottage, or bungalow court is situated; and, after satisfying such lien out of the proceeds of such sale, together with any reasonable costs, that may have been incurred in enforcing said lien, the residue of said proceeds of sale, if any, shall, upon demand made within six months after such sale, be paid to such tenant or guest; and if not demanded within six months from the date of such sale, said residue, if any, shall be paid into the treasury of the county in which such sale took place; and if the same be not claimed by the owner thereof, or the owner’s legal representative within one year thereafter, it shall be paid into the general fund of the county; and such sale shall be a perpetual bar to any action against said keeper for the recovery of such baggage or property, or of the value thereof, or for any damages, growing out of the failure of such tenant or guest to receive such baggage or property.

When the baggage and property are not in the possession of the keeper as provided herein, such lien shall be enforced only in the manner provided for enforcement of a money judgment.

Any property which is exempt from enforcement of a money judgment is not subject to the lien provided for in this section.

(Amended by Stats. 1982, Ch. 497, Sec. 10. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



1862.5

Whenever any personal property has heretofore been found in or deposited with, or is hereafter found in or deposited with any licensed hospital and has remained or shall remain unclaimed for a period of 180 days following the departure of the owner from the hospital, such hospital may proceed to sell the same at public auction, and out of the proceeds of such sale may retain the charges for storage, if any, the reasonable expenses of sale thereof and all sums due the hospital from the last known owner. No such sale shall be made until the expiration of four weeks from the time written notice of such sale is given to the last known owner. Said notice shall contain a description of each item of personal property to be sold, the name of the last owner, the name of the hospital and the time and place of sale and may be sent by regular mail, postage prepaid, to the last known owner at his last known address. In case there should be any balance from such sale after the deductions herein provided for, and such balance shall not be claimed by the rightful owner or his legal representative within one week of said sale, the same shall be paid into the treasury of the county wherein said hospital is located; and if the same be not claimed by the owner thereof, or his legal representative within one year thereafter, the same shall be paid into the general fund of said county. Proceedings in substantial compliance with this section shall exonerate the hospital from any liability for property so sold. This section shall not be construed as limiting or in any way amending any other provision of law limiting the liabilities of any licensed hospital.

(Added by Stats. 1963, Ch. 810.)



1863

(a) Every keeper of a hotel, inn, boardinghouse or lodginghouse, shall post in a conspicuous place in the office or public room, and in every bedroom of said hotel, boardinghouse, inn, or lodginghouse, a printed copy of this section, and a statement of rate or range of rates by the day for lodging.

(b) No charge or sum shall be collected or received for any greater sum than is specified in subdivision (a). For any violation of this subdivision, the offender shall forfeit to the injured party one hundred dollars ($100) or three times the amount of the sum charged in excess of what he is entitled to, whichever is greater. There shall be no forfeiture under this subdivision unless notice be given of the overcharge to such keeper within 30 days after payment of such charges and such keeper shall fail or refuse to make proper adjustment of such overcharge.

(Amended by Stats. 1969, Ch. 826.)



1864

Any person or entity, including a person employed by a real estate broker, who, on behalf of another or others, solicits or arranges, or accepts reservations or money, or both, for transient occupancies described in paragraphs (1) and (2) of subdivision (b) of Section 1940, in a dwelling unit in a common interest development, as defined in Section 4100, in a dwelling unit in an apartment building or complex, or in a single-family home, shall do each of the following:

(a) Prepare and maintain, in accordance with a written agreement with the owner, complete and accurate records and books of account, kept in accordance with generally accepted accounting principles, of all reservations made and money received and spent with respect to each dwelling unit. All money received shall be kept in a trust account maintained for the benefit of owners of the dwelling units.

(b) Render, monthly, to each owner of the dwelling unit, or to that owner’s designee, an accounting for each month in which there are any deposits or disbursements on behalf of that owner, however, in no event shall this accounting be rendered any less frequently than quarterly.

(c) Make all records and books of account with respect to a dwelling unit available, upon reasonable advance notice, for inspection and copying by the dwelling unit’s owner. The records shall be maintained for a period of at least three years.

(d) Comply fully with all collection, payment, and recordkeeping requirements of a transient occupancy tax ordinance, if any, applicable to the occupancy.

(e) In no event shall any activities described in this section subject the person or entity performing those activities in any manner to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code. However, a real estate licensee subject to this section may satisfy the requirements of this section by compliance with the Real Estate Law.

(Amended by Stats. 2012, Ch. 181, Sec. 37. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



1865

(a) For purposes of this section, “hotel” means any hotel, motel, bed and breakfast inn, or other similar transient lodging establishment, but it shall not include any residential hotel as defined in Section 50519 of the Health and Safety Code. “Innkeeper” means the owner or operator of a hotel, or the duly authorized agent or employee of the owner or operator.

(b) For purposes of this section, “guest” means, and is specifically limited to, an occupant of a hotel whose occupancy is exempt, pursuant to subdivision (b) of Section 1940, from Chapter 2 (commencing with Section 1940) of Title 5 of Part 4 of Division 3.

(c) In addition to, and not in derogation of, any other provision of law, every innkeeper shall have the right to evict a guest in the manner specified in this subdivision if the guest refuses or otherwise fails to fully depart the guest room at or before the innkeeper’s posted checkout time on the date agreed to by the guest, but only if both of the following conditions are met:

(1) If the guest is provided written notice, at the time that he or she was received and provided accommodations by the innkeeper, that the innkeeper needs that guest’s room to accommodate an arriving person with a contractual right thereto, and that if the guest fails to fully depart at the time agreed to the innkeeper may enter the guest’s guest room, take possession of the guest’s property, re-key the door to the guest room, and make the guest room available to a new guest. The written notice shall be signed by the guest.

(2) At the time that the innkeeper actually undertakes to evict the guest as specified in this subdivision, the innkeeper in fact has a contractual obligation to provide the guest room to an arriving person.

In the above cases, the innkeeper may enter the guest’s guest room, take possession of the guest’s property, re-key the door to the guest room, and make the guest room available to a new guest. The evicted guest shall be entitled to immediate possession of his or her property upon request therefor, subject to the rights of the innkeeper pursuant to Sections 1861 to 1861.28, inclusive.

(d) As pertains to a minor, the rights of an innkeeper include, but are not limited to, the following:

(1) Where a minor unaccompanied by an adult seeks accommodations, the innkeeper may require a parent or guardian of the minor, or another responsible adult, to assume, in writing, full liability for any and all proper charges and other obligations incurred by the minor for accommodations, food and beverages, and other services provided by or through the innkeeper, as well as for any and all injuries or damage caused by the minor to any person or property.

(2) Where a minor is accompanied by an adult, the innkeeper may require the adult to agree, in writing, not to leave any minor 12 years of age or younger unattended on the innkeeper’s premises at any time during their stay, and to control the minor’s behavior during their stay so as to preserve the peace and quiet of the innkeeper’s other guests and to prevent any injury to any person and damage to any property.

(Amended by Stats. 2004, Ch. 183, Sec. 38. Effective January 1, 2005.)



1866

(a) For purposes of this section, the following definitions apply:

(1) “Camping cabin” has the same meaning as in Section 18862.5 of the Health and Safety Code.

(2) “Campsite” has the same meaning as in Section 18862.9 of the Health and Safety Code.

(3) “Guest” is interchangeable with “occupant” and has the same meaning as used in Chapter 2.6 (commencing with Section 799.20) of Title 2 of Part 2 of Division 1.

(4) “Lot” has the same meaning as in Section 18862.23 of the Health and Safety Code.

(5) “Motor vehicle” has the same meaning as in Section 415 of the Vehicle Code.

(6) “Occupant” is interchangeable with “guest” and has the same meaning as used in Chapter 2.6 (commencing with Section 799.20) of Title 2 of Part 2 of Division 1.

(7) “Park trailer” has the same meaning as in Section 18009.3 of the Health and Safety Code.

(8) “Recreational vehicle” has the same meaning as in Section 18010 of the Health and Safety Code.

(9) “Site” means the campsite, camping cabin, lot, or rental unit.

(10) “Special occupancy park” has the same meaning as in Section 18862.43 of the Health and Safety Code.

(11) “Tent” has the same meaning as in Section 18862.49 of the Health and Safety Code.

(b) (1) Notwithstanding any other provision of law, the park management of a special occupancy park shall have the right to evict a guest if the guest refuses or otherwise fails to fully depart from the campsite, camping cabin, lot, or other rental unit at the park management’s posted checkout time on the date agreed to by the guest, but only if the following conditions are met:

(A) The guest is provided with written notice, at the time that he or she was provided accommodations by the park management, that the park management needs that guest’s campsite, camping cabin, lot, or rental unit to accommodate an arriving person with a contractual right thereto, and that if the guest fails to fully depart at the time agreed to, the park management may take possession of the guest’s property left in the site, subject to the limits of paragraph (2), including any tent, park trailer, or recreational vehicle, and make the campsite, camping cabin, lot, or rental unit available to new guests. The written notice shall be signed by the guest.

(B) (i) At the time that the park management actually undertakes to evict the guest as specified in this subdivision, the park management has a contractual obligation to provide the guest’s campsite, camping cabin, lot, or rental unit to an arriving person and there are no other substantially similar campsites, camping cabins, lots, or rental units available for the arriving person.

(ii) Subject to the same requirements described in subparagraph (i), a guest may be provided with the notice described in subparagraph (A) subsequent to the time he or she was provided accommodations by park management, if the notice is provided at least 24 hours prior to the guest’s scheduled checkout time. If park management provides a notice under this subparagraph in bad faith or with the knowledge that the contractual obligation is not a bona fide obligation, it shall be liable to the evicted guest for actual damages, plus a civil penalty of two hundred fifty dollars ($250).

(C) At the time that the park management actually undertakes to evict the guest as specified in this subdivision, the park management offers another campsite, camping cabin, lot, or rental unit to the guest, if one is available.

(2) In addition to the requirements of paragraph (1), in order for management to remove a recreational vehicle or motor vehicle, the park management shall do all of the following:

(A) Management shall have an oral, face-to-face communication with the registered guest after the guest has held over that does all of the following:

(i) Alerts the guest that he or she is in violation of the terms of the reservation because he or she has failed to depart the site at the agreed-upon time.

(ii) Reminds the guest that failure to remove a recreational vehicle, motor vehicle, or any other property from the space within two hours may result in the park management removing the recreational vehicle, motor vehicle, or any other property.

(iii) Discloses that the cost of towing a recreational vehicle or motor vehicle is substantial and that these costs will be incurred by the guest.

(iv) Identifies another location in the park to which the guest may temporarily move his or her recreational vehicle or motor vehicle.

(B) The park management gives the guest two hours after the park management has communicated with the guest, pursuant to subparagraph (A), to remove the guest’s recreational vehicle, motor vehicle, or other property from the site.

(c) Except as provided in subdivision (f), if the conditions specified in subdivision (b) are met, the park management may take possession of the guest’s property left at the site and have the guest’s recreational vehicle or motor vehicle towed from the special occupancy park and make the guest’s campsite, camping cabin, lot, or rental unit available to a new guest. Park management may enter a campsite, camping cabin, park trailer, lot, or rental unit owned by the park management to take possession of the guest’s possessions. The evicted guest shall be entitled to immediate possession of his or her property upon request, subject to the enforcement rights of the park management, which are the same as those accorded to a hotel, motel, inn, boarding house, or lodging housekeeper, pursuant to Sections 1861 to 1861.28, inclusive. If a guest’s recreational vehicle or motor vehicle has been towed from the premises, the guest shall be entitled to immediate possession of his or her vehicle upon request, subject to the conditions of the towing company.

(d) When the park management moves or causes the removal of a guest’s recreational vehicle, motor vehicle, or other property, the management and the individual or entity that removes the recreational vehicle, motor vehicle, or other property shall exercise reasonable and ordinary care in removing the recreational vehicle, motor vehicle, or other property.

(e) This section does not apply to a manufactured home, as defined in Section 18007 of the Health and Safety Code, or a mobilehome, as defined in Section 18008 of the Health and Safety Code.

(f) In the event that a guest is incapable of removing his or her recreational vehicle or motor vehicle from the lot because of: (1) a physical incapacity, (2) the recreational vehicle or motor vehicle is not motorized and cannot be moved by the guest’s vehicle, or (3) the recreational vehicle or motor vehicle is inoperable due to mechanical difficulties, the guest shall be provided with 72 hours in which to remove the vehicle. If the guest has not removed the vehicle within 72 hours, park management may remove the vehicle without further notice.

(g) As pertains to a minor, the rights of guests include, but are not limited to, the following:

(1) If a minor who is unaccompanied by an adult seeks accommodations, the park management may require a parent or guardian of the minor, or another responsible adult, to assume, in writing, full liability for any and all proper charges and other obligations incurred by the minor for accommodations, food and beverages, and other services provided by or through the park management, as well as for any and all injuries or damage caused by the minor to any person or property.

(2) If a minor is accompanied by an adult, the park management may require the adult to agree, in writing, not to leave any minor 12 years of age or younger unattended on the park management’s premises at any time during their stay, and to control the minor’s behavior during their stay so as to preserve the peace and quiet of the other guests and to prevent any injury to any person and damage to any property.

(Added by Stats. 2004, Ch. 530, Sec. 4. Effective January 1, 2005.)



1867

(a) The park management of a special occupancy park may require a guest to move from a space in the special occupancy park to a different space in the special occupancy park if an imminent danger is present, as determined by the park management. If possible, the park management shall offer to return the guest to his or her original space once the park management has determined that the imminent danger is removed or resolved.

(b) For purposes of this section, the following definitions apply:

(1) “Imminent danger” means a danger that poses an immediate and likely risk to the health or safety of a guest or guests in the special occupancy park.

(2) “Space” means any of the following:

(A) “Camping cabin,” as defined in Section 18862.5 of the Health and Safety Code.

(B) “Campsite,” as defined in Section 18862.9 of the Health and Safety Code.

(C) “Lot,” as defined in Section 18862.23 of the Health and Safety Code, or other rental unit.

(3) “Special occupancy park” has the same meaning as in Section 18862.43 of the Health and Safety Code.

(Added by Stats. 2004, Ch. 530, Sec. 5. Effective January 1, 2005.)









CHAPTER 3 - Deposit for Exchange

1878

A deposit for exchange transfers to the depositary the title to the thing deposited, and creates between him and the depositor the relation of debtor and creditor merely.

(Enacted 1872.)






CHAPTER 4 - Private Bulk Storage of Grain

1880

This chapter may be cited as the Private Bulk Grain Storage Law.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1880.1

As used in this chapter:

(a) “Grain” includes barley, corn, flax, hay, grain sorghums, oats, rice, rye, and wheat.

(b) “Seller” means a producer of grain who continues to store grain after sale thereof by him in storage facilities owned, operated, or controlled by him.

(c) “Storage facilities” means any bin, building, elevator, protected enclosure, or other structure owned, operated, or controlled by the seller of the grain stored therein.

(d) “Private bulk storage” means the storage of grain in storage facilities after sale of such grain by a seller.

(e) “Buyer” means a purchaser of grain which is thereafter stored in private bulk storage, and includes the assigns and successors in interest of such buyer.

(f) “Bill of sale” means a written instrument, conforming to the requirements of this chapter, which evidences a transfer of grain.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1880.2

The seller shall conspicuously mark on all storage facilities “private bulk storage only” and with a designating number on each such facility and such markings shall be maintained at all times during which grain remains in private bulk storage therein.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1880.3

Grain in private bulk storage facilities may be sold in conformity with this chapter by bill of sale without delivery and no provision of Section 3440 of this code or of any other law requiring delivery or actual and continued change of possession shall be applicable to grain so sold.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1880.4

Upon sale of grain which is to remain in private bulk storage the seller shall execute and deliver to the buyer a bill of sale which shall contain all of the following:

(a) The date and place where made.

(b) The names of the seller and the buyer.

(c) A statement of the estimated quantity and kind of grain.

(d) A statement of the location and designating numbers of the storage facilities in which the grain is stored.

(e) A statement of the price per unit and a statement of the amount received by the seller.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1880.5

The bill of sale may contain other provisions, including reference to or provision for any one or more of the following:

(a) Provision that the total price is based upon the estimated weight and that the total price may be adjusted in accordance with the outturn weight.

(b) A statement that the buyer may have free use of the designated storage facilities until a specified date and that any extension beyond the specified date granted by seller must be endorsed under the signature of seller on the bill of sale.

(c) A statement that seller has the legal right to extend to buyer the use of designated storage facilities.

(d) A statement that actual possession of the grain by the buyer is to be taken on board trucks at the storage facility, or on railroad cars, or in the storage facility, or as may be agreed upon.

(e) A statement that if actual possession be not taken within the time specified, due to any cause not chargeable to seller, the seller may consign the same at buyer’s risk and expense to a specified destination.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1880.6

Execution and delivery by a seller of a bill of sale shall pass seller’s title to the grain covered thereby to the buyer and such title passes to the assignees of the buyer upon further endorsement and delivery of the bill of sale.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1880.7

Upon the issuance of any such bill of sale, the seller shall immediately post upon the storage facilities containing the grain a notice in substantially the following form:

“Notice of Sale

On this ____ day of ____, 19__, grain in this storage facility numbered ____, estimated to be ____ bushels of ____ (designating the kind of grain) was transferred and sold as follows:

Name of Seller ____  Name of original Buyer ____

Address of Seller ____  Address of Buyer ____

Grain to be removed by buyer on or before ____, 19__,
(If date extended such fact and the date to which extended must appear on the notice).”

Such notice shall be maintained by seller in a conspicuous place upon the storage facility at all times during which the grain involved continues to be stored therein.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1880.8

No delivery shall be made of any portion of the grain so privately stored unless the bill of sale therefor is presented to the seller, or other person in charge of the storage facility, and the amount of grain so delivered plainly endorsed upon the bill of sale; but this provision shall not apply to any consignment of the grain by the seller to the buyer upon the expiration of the time for delivery specified in the bill of sale.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1880.9

The presentment of the bill of sale by the holder to seller shall be presumptive evidence that the person presenting it is entitled to delivery of the grain described therein unless the seller has knowledge of facts or circumstances sufficient to place him on notice that the possession of the instrument by such person is unlawful.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1881

If any grain in private bulk storage is not removed or delivered on or before the original date of delivery specified in the bill of sale and in the notice of sale, it shall be lawful for the seller to continue to store such grain to the order of the buyer upon such terms as may be agreed upon.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)



1881.1

A seller who shall willfully fail to comply with the requirements of notice and posting as provided for in Section 1880.2 or in Section 1880.7 shall be guilty of a misdemeanor and punishable by imprisonment in the county jail not exceeding six months, or by fine not exceeding one thousand dollars ($1,000), or by both. No sale of grain shall be invalidated by reason of any lack or irregularity in connection with such notice or posting.

(Amended by Stats. 1983, Ch. 1092, Sec. 66. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1881.2

The storage of grain pursuant to this chapter shall not constitute the depositary a warehouseman or storer of goods for hire and no storage facility shall be deemed to constitute a warehouse or public place of storage.

(Added by Stats. 1944, 4th Ex. Sess., Ch. 54.)









TITLE 3.5 - UTILITY SERVICES

1882

Unless the context requires otherwise, the following definitions govern the construction of this title:

(a) “Customer” means the person in whose name a utility service is provided.

(b) “Divert” means to change the intended course or path of electricity, gas, or water without the authorization or consent of the utility.

(c) “Person” means any individual, a partnership, firm, association, limited liability company, or corporation.

(d) “Reconnection” means the commencement of utility service to a customer or other person after service has been lawfully discontinued by the utility.

(e) “Tamper” means to rearrange, injure, alter, interfere with, or otherwise to prevent from performing normal or customary function.

(f) “Utility” means any electrical, gas, or water corporation as those terms are defined in the Public Utilities Code and includes any electrical, gas, or water system operated by any public agency.

(g) “Utility service” means the provision of electricity, gas, water, or any other service or commodity furnished by the utility for compensation.

(Amended by Stats. 1994, Ch. 1010, Sec. 47. Effective January 1, 1995.)



1882.1

A utility may bring a civil action for damages against any person who commits, authorizes, solicits, aids, abets, or attempts any of the following acts:

(a) Diverts, or causes to be diverted, utility services by any means whatsoever.

(b) Makes, or causes to be made, any connection or reconnection with property owned or used by the utility to provide utility service without the authorization or consent of the utility.

(c) Prevents any utility meter, or other device used in determining the charge for utility services, from accurately performing its measuring function by tampering or by any other means.

(d) Tampers with any property owned or used by the utility to provide utility services.

(e) Uses or receives the direct benefit of all, or a portion, of the utility service with knowledge of, or reason to believe that, the diversion, tampering, or unauthorized connection existed at the time of the use, or that the use or receipt, was without the authorization or consent of the utility.

(Added by Stats. 1981, Ch. 981, Sec. 1.)



1882.2

In any civil action brought pursuant to Section 1882.1, the utility may recover as damages three times the amount of actual damages, if any, plus the cost of the suit and reasonable attorney’s fees.

(Added by Stats. 1981, Ch. 981, Sec. 1.)



1882.3

There is a rebuttable presumption that there is a violation of Section 1882.1 if, on premises controlled by the customer or by the person using or receiving the direct benefit of utility service, there is either, or both, of the following:

(a) Any instrument, apparatus, or device primarily designed to be used to obtain utility service without paying the full lawful charge therefor.

(b) Any meter that has been altered, tampered with, or bypassed so as to cause no measurement or inaccurate measurement of utility services.

(Added by Stats. 1981, Ch. 981, Sec. 1.)



1882.4

A utility may, in accordance with Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, bring an action to enjoin and restrain any of the acts specified in Section 1882.1.

The utility may, in the same action, seek damages for any of the acts specified in Section 1882.1.

(Added by Stats. 1981, Ch. 981, Sec. 1.)



1882.5

It is not a necessary prerequisite to an action pursuant to Section 1882.4 that the utility have suffered, or be threatened with, monetary damages.

(Added by Stats. 1981, Ch. 981, Sec. 1.)



1882.6

Any damages recovered pursuant to this title in excess of the actual damages sustained by the utility may be taken into account by the Public Utilities Commission or other applicable ratemaking agency in establishing utility rates.

(Added by Stats. 1981, Ch. 981, Sec. 1.)






TITLE 4 - LOAN

CHAPTER 1 - Loan for Use

1884

A loan for use is a contract by which one gives to another the temporary possession and use of personal property, and the latter agrees to return the same thing to him at a future time, without reward for its use.

(Enacted 1872.)



1885

A loan for use does not transfer the title to the thing; and all its increase during the period of the loan belongs to the lender.

(Enacted 1872.)



1886

A borrower for use must use great care for the preservation in safety and in good condition of the thing lent.

(Enacted 1872.)



1887

One who borrows a living animal for use, must treat it with great kindness, and provide everything necessary and suitable for it.

(Enacted 1872.)



1888

A borrower for use is bound to have and to exercise such skill in the care of the thing lent as he causes the lender to believe him to possess.

(Enacted 1872.)



1889

A borrower for use must repair all deteriorations or injuries to the thing lent, which are occasioned by his negligence, however slight.

(Enacted 1872.)



1890

The borrower of a thing for use may use it for such purposes only as the lender might reasonably anticipate at the time of lending.

(Enacted 1872.)



1891

The borrower of a thing for use must not part with it to a third person, without the consent of the lender.

(Enacted 1872.)



1892

The borrower of a thing for use must bear all its expenses during the loan, except such as are necessarily incurred by him to preserve it from unexpected and unusual injury. For such expenses he is entitled to compensation from the lender, who may, however, exonerate himself by surrendering the thing to the borrower.

(Enacted 1872.)



1893

The lender of a thing for use must indemnify the borrower for damage caused by defects or vices in it, which he knew at the time of lending, and concealed from the borrower.

(Enacted 1872.)



1894

The lender of a thing for use may at any time require its return, even though he lent it for a specified time or purpose. But if, on the faith of such an agreement, the borrower has made such arrangements that a return of the thing before the period agreed upon would cause him loss, exceeding the benefit derived by him from the loan, the lender must indemnify him for such loss, if he compels such return, the borrower not having in any manner violated his duty.

(Enacted 1872.)



1895

If a thing is lent for use for a specified time or purpose, it must be returned to the lender without demand, as soon as the time has expired, or the purpose has been accomplished. In other cases it need not be returned until demanded.

(Enacted 1872.)



1896

The borrower of a thing for use must return it to the lender, at the place contemplated by the parties at the time of lending; or if no particular place was so contemplated by them, then at the place where it was at that time.

(Enacted 1872.)






CHAPTER 1.5 - Loans to Museums for Indefinite or Long Terms

1899

The Legislature finds and declares as follows:

(a) Many museums have benefited greatly from having property loaned to them for study or display. Problems have arisen, however, in connection with loans for indefinite or long terms, when museums and lenders have failed to maintain contact. Many of these problems could be avoided by a clarification and regularization of the rights and obligations of the parties to loans for indefinite or long terms.

(b) An existing law, the Unclaimed Property Law (commencing with Section 1500 of the Code of Civil Procedure), is technically applicable to property on loan to a museum which has been left unclaimed by its owner for at least seven years.

(c) While the Unclaimed Property Law addresses problems similar to those which arise in the museum context when the parties to loans fail to maintain contact, there is need for an alternative method of dealing with unclaimed property in the hands of museums, one tailored to the unique circumstances of unclaimed loans to museums. These circumstances include the likelihood that the unclaimed property has significant scientific, historical, aesthetic, or cultural value but does not have great monetary value; that the public’s interest in the intangible values of unclaimed property loaned to museums can best be realized if title is transferred to the museums holding the property; that often lenders intend eventually to donate property but place it on indefinite or long term loan initially for tax and other reasons; and that many museums have incurred unreimbursed expenses in caring for and storing unclaimed loaned property.

(d) There is an inherent tendency for the condition of tangible property to change over time. Loaned property often requires conservation work and conservation measures may be expensive or potentially detrimental to the property. Organic materials and specimens may serve as breeding grounds for insects, fungi, or diseases which threaten other more valuable property.

(e) Museums cannot reasonably be expected to make decisions regarding conservation or disposition of loaned property at their own risk and expense. Over time, however, lenders die or move, and museums and lenders lose contact. If a lender has failed to maintain contact with a museum, it is often impossible to locate the lender so that the lender can make decisions regarding conservation or disposition of loaned property.

(f) Since museums rarely relocate, it is easier for lenders, and those who claim through them, to notify museums of address or ownership changes so that museums can readily contact lenders when decisions must be made regarding conservation or disposition of loaned property.

(g) The best evidence of ownership of property on loan to a museum is generally the original loan receipt. The longer property remains on loan, the less likely it is that the original lender will claim it, and the more likely it is that any claim which is made will be made by someone who does not have the original loan receipt or other clear evidence of ownership. The state has a substantial interest in cutting off stale and uncertain claims to tangible personal property loaned to nonprofit and public museums.

(h) Most of the tangible personal property which escheats to the state under the Unclaimed Property Law is found in safe deposit boxes. Although 40–50 percent of the intangible property which escheats to the state is subsequently claimed, less than 1 percent of escheated tangible personal property is claimed. Of the few claims which are presented to the Controller for tangible personal property, most are presented within two years of the date the Controller gives notice of the escheat.

(i) The public interest is served by requiring lenders to notify museums of changes in address or ownership of loaned property, by establishing a uniform procedure for lenders to preserve their interests in property loaned to museums for indefinite or long terms, and by vesting title to unclaimed property on loan to museums in the museums which have custody of the property.

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.1

For the purposes of this chapter:

(a) A “museum” is an institution located in California and operated by a nonprofit corporation or public agency, primarily educational, scientific, or aesthetic in purpose, which owns, borrows, or cares for, and studies, archives, or exhibits property.

(b) A “lender’s address” is the most recent address as shown on the museum’s records pertaining to the property on loan from the lender.

(c) The terms “loan,” “loaned,” and “on loan” include all deposits of property with a museum which are not accompanied by a transfer of title to the property.

(d) “Property” includes all tangible objects, animate and inanimate, under a museum’s care which have intrinsic value to science, history, art, or culture, except that it does not include botanical or zoological specimens loaned to a museum for scientific research purposes.

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.2

(a) When a museum is required to give a lender notice pursuant to the provisions of this chapter, the museum shall be deemed to have given a lender notice if the museum mails the notice to the lender at the lender’s address and proof of receipt is received by the museum within 30 days from the date the notice was mailed. If the museum does not have an address for the lender, or if proof of receipt is not received by the museum, notice shall be deemed given if the museum publishes notice at least once a week for three successive weeks in a newspaper of general circulation in both the county in which the museum is located and the county of the lender’s address, if any.

(b) In addition to any other information prescribed in this chapter, notices given pursuant to it shall contain the lender’s name, the lender’s address, if known, the date of the loan and, if the notice is being given by the museum, the name, address, and telephone number of the appropriate office or official to be contacted at the museum for information regarding the loan.

(c) For the purposes of this section, a museum is “located” in the county of a branch of the museum to which a loan is made. In all other instances, a museum is located in the county in which it has its principal place of business.

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.3

(a) If, on or after January 1, 1984, a museum accepts a loan of property for an indefinite term, or for a term in excess of seven years, the museum shall inform the lender in writing at the time of the loan of the provisions of this chapter. A copy of the form notice prescribed in Section 1899.5, or a citation to this chapter, is adequate for this purpose.

(b) Unless the loaned property is returned to the claimant, the museum shall retain for a period of not less than 25 years the original or an accurate copy of each notice filed by a claimant pursuant to Section 1899.4.

(c) The museum shall furnish anyone who files a notice of intent to preserve an interest in property on loan proof of receipt of the notice by mailing an original receipt or a copy of the receipt portion of the form notice prescribed in Section 1899.5 to the lender or other claimant at the address given on the notice within 30 days of receiving the notice.

(d) A museum shall give a lender prompt notice of any known injury to or loss of property on loan.

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.4

(a) It is the responsibility of the owner of property on loan to a museum to notify the museum promptly in writing of any change of address or change in ownership of the property. Failure to notify the museum of these changes may result in the owner’s loss of rights in the property.

(b) The owner of property on loan to a museum may file with the museum a notice of intent to preserve an interest in the property as provided for in Section 1899.5. The filing of a notice of intent to preserve an interest in property on loan to a museum does not validate or make enforceable any claim which would be extinguished under the terms of a written loan agreement, or which would otherwise be invalid or unenforceable.

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.5

(a) A notice of intent to preserve an interest in property on loan to a museum filed pursuant to this chapter shall be in writing, shall contain a description of the property adequate to enable the museum to identify the property, shall be accompanied by documentation sufficient to establish the claimant as owner of the property, and shall be signed under penalty of perjury by the claimant or by a person authorized to act on behalf of the claimant.

(b) The museum need not retain a notice which does not meet the requirements set forth in subdivision (a). If, however, the museum does not intend to retain a notice for this reason, the museum shall promptly notify the claimant at the address given on the notice that it believes the notice is ineffective to preserve an interest, and the reasons therefor. The fact that the museum retains a notice shall not be construed to mean that the museum accepts the sufficiency or accuracy of the notice or that the notice is effective to preserve an interest in property on loan to the museum.

(c) A notice of intent to preserve an interest in property on loan to a museum which is in substantially the following form, and contains the information and attachments described, satisfies the requirements of subdivision (a):

NOTICE OF INTENT TO PRESERVE AN INTEREST IN PROPERTY ON LOAN TO A MUSEUM

TO THE LENDER:  Section 1899.4 of the California Civil Code requires that you notify the museum promptly in writing of any change of address or ownership of the property. If the museum is unable to contact you regarding your loan, you may lose rights in the loaned property. If you choose to file this form with the museum to preserve your interest in the property, the museum is required to maintain it, or a copy of it, for 25 years. For full details, see Section 1899, et seq. of the California Civil Code.

TO THE MUSEUM:  You are hereby notified that the undersigned claims an interest in the property described herein.

Claimant

Name:

Address:

Telephone:

Social Security Number (optional):

Museum Name:

Date Property Loaned:

Interest in Property:

If you are not the original lender, describe the origin of your interest in the property and attach a copy of any document creating your interest:

Description of Property:

Unless an accurate, legible copy of the original loan receipt is attached, give a detailed description of the claimed property, including its nature and general characteristics and the museum registration number assigned to the property, if known, and attach any documentary evidence you have establishing the loan:

Registration #

Description:

(Attach additional sheets if necessary.)

I understand that I must promptly notify the museum in writing of any change of address or change in ownership of the loaned property.

I declare under penalty of perjury that to the best of my knowledge the information contained in this notice is true.

Signed: ________________ Date:

(claimant) _____

OR

I declare under penalty of perjury that I am authorized to act on behalf of the claimant and am informed and believe that the information contained in this notice is true.

Signed: ______________________ Date:

(claimant’s representative) _____

RECEIPT FOR NOTICE OF INTENT
TO PRESERVE AN INTEREST IN PROPERTY

(For use by the museum.)

Notice received by:

Date of receipt:

Copy of receipt returned to claimant:

By

Date:

(d) Notices of intent to preserve an interest in property on loan to a museum filed pursuant to this chapter are exempt from the disclosure requirements of the California Public Records Act (commencing with Section 6250 of the Government Code).

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.6

(a) Unless there is a written loan agreement to the contrary, a museum may apply conservation measures to or dispose of property on loan to the museum without a lender’s permission if:

(1) Immediate action is required to protect the property on loan or to protect other property in the custody of the museum, or because the property on loan has become a hazard to the health and safety of the public or of the museum’s staff, and:

(A) The museum is unable to reach the lender at the lender’s last address of record so that the museum and the lender can promptly agree upon a solution; or

(B) The lender will not agree to the protective measures the museum recommends, yet is unwilling or unable to terminate the loan and retrieve the property.

(2) In the case of a lender who cannot be contacted in person, the museum publishes a notice containing the information described in subdivision (a) of Section 1899.7 and there is no response for 120 days.

(b) If a museum applies conservation measures to or disposes of property pursuant to subdivision (a):

(1) The museum shall have a lien on the property and on the proceeds from any disposition thereof for the costs incurred by the museum; and

(2) The museum shall not be liable for injury to or loss of the property:

(A) If the museum had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum, or that the property on loan constituted a hazard to the health and safety of the public or the museum’s staff; and

(B) If the museum applied conservation measures, the museum exercised reasonable care in the choice and application of the conservation measures.

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.7

(a) Except as provided in subdivision (b), if a museum is unable to give the lender the notice required by subdivision (d) of Section 1899.3 of injury to or loss of property on loan by mail, the museum shall be deemed to have given the lender notice of any injury or loss if in addition to the information required by subdivision (b) of Section 1899.2 the published notice includes a statement containing substantially the following information:

“The records of _____ (name of museum) _____

indicate that you have property on loan to it. Your failure to notify it in writing of a change of address or ownership of property on loan or to contact it in writing regarding the loan may result in the loss of rights in the loaned property. See California Civil Code Sections 1899, et seq.”

(b) If, within three years of giving notice of injury to or loss of loaned property by publishing the notice set forth in subdivision (a), the museum receives a notice from a claimant pursuant to Section 1899.4, the museum shall promptly advise the claimant in writing of the nature of the injury to or the fact of the loss of property on loan and the approximate date thereof. For the purposes of the limitation period in Section 1899.8, if the museum mails the information to the claimant within 30 days of the date the museum receives the notice from the claimant, the museum shall be deemed to have given the claimant notice of the injury to or loss of property on loan on the date notice by publication pursuant to subdivision (a) was completed.

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.8

Effective January 1, 1985, no action shall be brought against a museum for damages because of injury to or loss of property loaned to the museum more than (1) three years from the date the museum gives the lender notice of the injury or loss, or (2) ten years from the date of the injury or loss, whichever occurs earlier.

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.9

(a) A museum may give the lender notice of the museum’s intent to terminate a loan which was made for an indefinite term, or which was made on or after January 1, 1984, for a term in excess of seven years.

A notice of intent to terminate a loan given pursuant to this section shall include a statement containing substantially the following information:

“The records of _____ (name of museum) _____

indicate that you have property on loan to it. The institution wishes to terminate the loan. You must contact the institution, establish your ownership of the property, and make arrangements to collect the property. If you fail to do so promptly, you will be deemed to have donated the property to the institution. See California Civil Code Sections 1899, et seq.”

(b) For the purposes of this chapter, a loan for a specified term becomes a loan for an indefinite term if the property remains in the custody of the museum when the specified term expires.

(Added by Stats. 1983, Ch. 61, Sec. 1.)



1899.10

(a) The three-year limitation on actions to recover personal property prescribed in Code of Civil Procedure Section 338.3 shall run from the date the museum gives the lender notice of its intent to terminate the loan pursuant to Section 1899.9.

(b) Except as provided in subdivision (e), effective January 1, 1985, no action shall be brought against a museum to recover property on loan when more than 25 years have passed from the date of the last written contact between the lender and the museum, as evidenced in the museum’s records.

(c) A lender shall be deemed to have donated loaned property to a museum if the lender fails to file an action to recover the property on loan to the museum within the periods specified in subdivisions (a) and (b).

(d) One who purchases property from a museum acquires good title to the property if the museum represents that it has acquired title to the property pursuant to subdivision (c).

(e) Notwithstanding subdivisions (b) and (c), a lender who was not given notice that the museum intended to terminate a loan and who proves that the museum received a notice of intent to preserve an interest in loaned property within the 25 years immediately preceding the date on which the lender’s right to recover the property otherwise expired under subdivision (b) may recover the property or, if the property has been disposed of, the reasonable value of the property at the time the property was disposed of with interest at the rate on judgments set by the Legislature pursuant to Section 1 of Article XV of the California Constitution.

(Amended by Stats. 1984, Ch. 541, Sec. 1. Effective July 17, 1984.)



1899.11

(a) The provisions of this chapter supersede the provisions of the Unclaimed Property Law (commencing with Section 1500 of the Code of Civil Procedure) except that at its option, a museum may report property which has been on loan unclaimed by its owner for more than seven years to the Controller pursuant to Section 1530 of the Code of Civil Procedure for disposition in accordance with the provisions of the Unclaimed Property Law.

(b) Not less than six months or more than 12 months before reporting any loaned property to the Controller, a museum shall mail to the lender at the lender’s address, if known, a notice of intent to report the property to the Controller. The notice shall include a statement containing substantially the following information:

“The records of _____ (name of museum) _____

indicate that you have property on loan to the institution. The institution wishes to terminate the loan. You must contact the institution, establish your ownership of the property and make arrangements to collect the property before (fill in date) or the property will be disposed of in accordance with the provisions of the Unclaimed Property Law (commencing with Section 1500 of the Code of Civil Procedure).”

(Added by Stats. 1983, Ch. 61, Sec. 1.)






CHAPTER 2 - Loan for Exchange

1902

A loan for exchange is a contract by which one delivers personal property to another, and the latter agrees to return to the lender a similar thing at a future time, without reward for its use.

(Enacted 1872.)



1903

A loan, which the borrower is allowed by the lender to treat as a loan for use, or for exchange, at his option, is subject to all the provisions of this Chapter.

(Enacted 1872.)



1904

By a loan for exchange the title to the thing lent is transferred to the borrower, and he must bear all its expenses, and is entitled to all its increase.

(Enacted 1872.)



1905

A lender for exchange cannot require the borrower to fulfill his obligations at a time, or in a manner, different from that which was originally agreed upon.

(Enacted 1872.)



1906

Sections 1893, 1895, and 1896, apply to a loan for exchange.

(Enacted 1872.)






CHAPTER 3 - Loan of Money

1912

A loan of money is a contract by which one delivers a sum of money to another, and the latter agrees to return at a future time a sum equivalent to that which he borrowed. A loan for mere use is governed by the Chapter on Loan for Use.

(Enacted 1872.)



1913

A borrower of money, unless there is an express contract to the contrary, must pay the amount due in such money as is current at the time when the loan becomes due, whether such money is worth more or less than the actual money lent.

(Enacted 1872.)



[1914.]

Section Nineteen Hundred and Fourteen.   Whenever a loan of money is made, it is presumed to be made upon interest, unless it is otherwise expressly stipulated at the time in writing.

(Amended by Code Amendments 1873-74, Ch. 612.)



[1915.]

Section Nineteen Hundred and Fifteen.   Interest is the compensation allowed by law or fixed by the parties for the use, or forbearance, or detention of money.

(Amended by Code Amendments 1873-74, Ch. 612.)



1916

When a rate of interest is prescribed by a law or contract, without specifying the period of time by which such rate is to be calculated, it is to be deemed an annual rate.

(Enacted 1872.)



1916.1

The restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any loan or forbearance made or arranged by any person licensed as a real estate broker by the State of California, and secured, directly or collaterally, in whole or in part by liens on real property. For purposes of this section, a loan or forbearance is arranged by a person licensed as a real estate broker when the broker (1) acts for compensation or in expectation of compensation for soliciting, negotiating, or arranging the loan for another, (2) acts for compensation or in expectation of compensation for selling, buying, leasing, exchanging, or negotiating the sale, purchase, lease, or exchange of real property or a business for another and (A) arranges a loan to pay all or any portion of the purchase price of, or of an improvement to, that property or business or (B) arranges a forbearance, extension, or refinancing of any loan in connection with that sale, purchase, lease, exchange of, or an improvement to, real property or a business, or (3) arranges or negotiates for another a forbearance, extension, or refinancing of any loan secured by real property in connection with a past transaction in which the broker had acted for compensation or in expectation of compensation for selling, buying, leasing, exchanging, or negotiating the sale, purchase, lease, or exchange of real property or a business. The term “made or arranged” includes any loan made by a person licensed as a real estate broker as a principal or as an agent for others, and whether or not the person is acting within the course and scope of such license.

(Amended by Stats. 1985, Ch. 489, Sec. 1.)



1916.2

The restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution do not apply to any loans made by, or forbearances of, a public retirement or pension system that is created, authorized, and regulated by the laws of a state other than California, or the laws of a local agency of a state other than California.

This section establishes as an exempt class of persons pursuant to Section 1 of Article XV of the California Constitution, any public retirement or pension system that is created, authorized, and regulated by the laws of a state other than California, or the laws of a local agency of a state other than California.

(Added by Stats. 1987, Ch. 764, Sec. 5.)



1916.5

(a) No increase in interest provided for in any provision for a variable interest rate contained in a security document, or evidence of debt issued in connection therewith, by a lender other than a supervised financial organization is valid unless that provision is set forth in the security document, and in any evidence of debt issued in connection therewith, and the document or documents contain the following provisions:

(1) A requirement that when an increase in the interest rate is required or permitted by a movement in a particular direction of a prescribed standard an identical decrease is required in the interest rate by a movement in the opposite direction of the prescribed standard.

(2) The rate of interest shall not change more often than once during any semiannual period, and at least six months shall elapse between any two changes.

(3) The change in the interest rate shall not exceed one-fourth of 1 percent in any semiannual period, and shall not result in a rate more than 2.5 percentage points greater than the rate for the first loan payment due after the closing of the loan.

(4) The rate of interest shall not change during the first semiannual period.

(5) The borrower is permitted to prepay the loan in whole or in part without a prepayment charge within 90 days of notification of any increase in the rate of interest.

(6) A statement attached to the security document and to any evidence of debt issued in connection therewith printed or written in a size equal to at least 10-point boldface type, consisting of the following language:

NOTICE TO BORROWER: THIS DOCUMENT CONTAINS PROVISIONS FOR A VARIABLE INTEREST RATE.

(b) (1) This section shall be applicable only to a mortgage contract, deed of trust, real estate sales contract, or any note or negotiable instrument issued in connection therewith, when its purpose is to finance the purchase or construction of real property containing four or fewer residential units or on which four or fewer residential units are to be constructed.

(2) This section does not apply to unamortized construction loans with an original term of two years or less or to loans made for the purpose of the purchase or construction of improvements to existing residential dwellings.

(c) Regulations setting forth the prescribed standard upon which variations in the interest rate shall be based may be adopted by the Commissioner of Financial Institutions with respect to savings associations and by the Insurance Commissioner with respect to insurers. Regulations adopted by the Commissioner of Financial Institutions shall apply to all loans made by savings associations pursuant to this section prior to January 1, 1990.

(d) As used in this section:

(1) “Supervised financial organization” means a state or federally regulated bank, savings association, savings bank, or credit union, or state regulated industrial loan company, a licensed finance lender under the California Finance Lenders Law, a licensed residential mortgage lender under the California Residential Mortgage Lending Act, or holding company, affiliate, or subsidiary thereof, or institution of the Farm Credit System, as specified in 12 U.S.C. Sec. 2002.

(2) “Insurer” includes, but is not limited to, a nonadmitted insurance company.

(3) “Semiannual period” means each of the successive periods of six calendar months commencing with the first day of the calendar month in which the instrument creating the obligation is dated.

(4) “Security document” means a mortgage contract, deed of trust, or real estate sales contract.

(5) “Evidence of debt” means a note or negotiable instrument.

(e) This section is applicable only to instruments executed on and after the effective date of this section.

(f) This section does not apply to nonprofit public corporations.

(g) This section is not intended to apply to a loan made where the rate of interest provided for is less than the then current market rate for a similar loan in order to accommodate the borrower because of a special relationship, including, but not limited to, an employment or business relationship, of the borrower with the lender or with a customer of the lender and the sole increase in interest provided for with respect to the loan will result only by reason of the termination of that relationship or upon the sale, deed, or transfer of the property securing the loan to a person not having that relationship.

(Amended by Stats. 2004, Ch. 940, Sec. 3. Effective January 1, 2005.)



1916.6

A security document, or evidence of debt issued in connection therewith, executed pursuant to Section 1916.5 may provide that the rate of interest shall not change until five years after execution of such document or documents, and not more frequently than every five years thereafter. In every security document, or evidence of debt issued in connection therewith, executed pursuant to this section all the provisions of Section 1916.5 shall be applicable, except those provisions specifying the frequency of interest rate changes and limiting rate changes to one-fourth of 1 percent in any semiannual period. For the purposes of this section “five years” means each of the successive periods of five years commencing with the first day of the calendar month in which the instrument creating the obligation is dated.

(Added by Stats. 1977, Ch. 575.)



1916.7

(a) Sections 1916.5, 1916.6, 1916.8, and 1916.9 of the Civil Code, and any other provision of law restricting or setting forth requirements for changes in the rate of interest on loans, shall not be applicable to loans made pursuant to this section.

(b) A mortgage loan made pursuant to the provisions of this section is an adjustable-payment, adjustable-rate loan, on the security of real property occupied or intended to be occupied by the borrower containing four or fewer residential units and incorporating terms substantially as follows:

(1) The term of the loan shall be not less than 29 years, repayable in monthly installments amortized over a period of not less than 30 years.

(2) Monthly payments may be adjusted to reflect changes in the variable interest rate of the loan. Changes in interest and monthly payment shall not occur more often than twice during any annual period and at least six months shall elapse between any two changes. The rate of interest and monthly payments shall not change during the first semiannual period. The amount of any increase in monthly payment shall not exceed 7.5 percent annually.

(3) Monthly payments may also be established on a graduated basis within the parameters of a loan originated pursuant to the provisions of this section. A graduated payment adjustable mortgage loan shall meet all the requirements of this section and shall set forth in the note, at the time of origination, limitations on the rate of increase in the scheduled payments due both to graduation and to changes in the interest rate.

(4) Whenever any monthly installment is less than the amount of interest accrued during the month with respect to which the installment is payable, the borrower shall have the option to select one, or any combination of, the following:

(A) Notwithstanding paragraph (2) of subdivision (b), increase the monthly installment in an amount which at least covers the increase in interest.

(B) Have the difference added to the principal of the loan as of the due date of the installment and thereafter shall bear interest as part of the principal. In no instance shall the difference which is added to the principal be an amount which causes the resulting loan-to-value ratio to exceed the loan-to-value ratio at the time of loan origination.

(C) Extend the term of the loan up to, but not exceeding, 40 years.

(5) Changes in the rate of interest on the loan shall reflect the movement, in reference to the date of the original loan, of a periodically published index selected by the lender which may be either of the following:

(A) The contract interest rate on the purchase of previously occupied homes in the most recent monthly national average mortgage rate index for all major lenders published periodically by the Federal Home Loan Bank Board.

(B) The weighted average cost of funds for California Associations of the Eleventh District Savings and Loan Associations as published periodically by the Federal Home Loan Bank of San Francisco.

(6) Any change in the interest rate shall not exceed the limit, specified by the lender in the loan contract, for rate increases in any semiannual period and shall not exceed the limit, specified by the lender in the loan contract, for rate increases greater than the base index rate.

(7) Notwithstanding any change in the interest rate indicated by a movement of the index, increases in the interest rate shall be optional with the lender, while decreases are mandatory. Such decreases, upon the option of the borrower, shall be used (1) to pay off any negative amortization accrued when the interest rate was increased, or (2) to decrease the monthly payment as reflected in the decrease in the interest rate.

(8) The borrower is permitted to prepay the loan in whole or in part without a prepayment charge at any time, and no fee or other charge may be required by the lender of the borrower as a result of any change in the interest rate or the exercise of any option or election extended to the borrower pursuant to this section.

(9) The borrower, after initiation of the loan, shall not be subsequently required to demonstrate his or her qualification for the loan, except that this paragraph shall not limit any remedy available to the lender by law for default or other breach of contract.

(10) In the event the remaining principal due on a loan made pursuant to this section will not be paid off during the current term, within 90 days of expiration of the term a borrower may elect in writing to repay the remaining balance in full or in substantially equal installments of principal and interest over an additional period not to exceed 10 years, during which period the interest rate shall remain fixed.

(c) An applicant for a loan originated pursuant to the provisions of this section must be given, at the time he or she requests an application, a disclosure notice in the following form:

NOTICE TO BORROWER

IMPORTANT INFORMATION ABOUT THE ADJUSTABLE-PAYMENT, ADJUSTABLE-RATE LOAN

PLEASE READ CAREFULLY

(at least 10-point bold type)

You have received an application form for an adjustable-payment, adjustable-rate mortgage loan. This loan may differ from other mortgages with which you are familiar.

I. GENERAL DESCRIPTION OF ADJUSTABLE-PAYMENT, ADJUSTABLE-RATE LOAN

The adjustable-payment, adjustable-rate mortgage loan is a flexible loan instrument. This means that the interest, monthly payment and/or the length of the loan may be changed during the course of the loan contract.

The first flexible feature of this loan is the interest rate. The interest rate on the loan may be changed by the lender every six months. Changes in the interest rate must reflect the movement of an index that is selected by the lender. Changes in the interest rate may result in increases or decreases in your monthly payment, in the outstanding principal loan balance, in the loan term, or in all three.

The lender is required by law to limit the amount that the interest can change at any one time or over the life of the loan. The law does not specify what these limits are. That is a matter you should negotiate with the lender.

You may also want to make inquiries concerning the lending terms offered by other lenders on adjustable-payment, adjustable-rate mortgage loans to compare the terms and conditions.

Another flexible feature of the adjustable-payment, adjustable-rate mortgage loan is the monthly payment. The amount of the monthly payment may be increased or decreased by the lender every six months to reflect the changes in the interest rate. State law prohibits the lender from increasing your monthly payment by more than 7.5 percent per year. There may be circumstances, however, in which you, the borrower, may want to increase the amount of your monthly payment beyond the 7.5 percent limit. This option would be available to you whenever changes in the interest rate threaten to increase the outstanding principal loan balance on the loan.

A third flexible feature of the adjustable-payment, adjustable-rate mortgage loan is that the outstanding principal loan balance (the total amount you owe) may be increased from time to time. This situation, called “negative amortization,” can occur when rising interest rates make the monthly payment too small to cover the interest due on the loan. The difference between the monthly payment and the actual amount due in interest is added to the outstanding loan balance.

Under the terms of this mortgage, you as a borrower would always have the option of either incurring additions to the amount you owe on the loan or voluntarily increasing your monthly payments beyond the 7.5 percent annual limit to an amount needed to pay off the rising interest costs.

Continual increases in the outstanding loan balance may cause a situation in which the loan balance is not entirely paid off at the end of the 30-year loan term. If this occurs, you may elect in writing to repay the outstanding principal all at once, or with a series of fixed payments at a fixed rate of interest for up to 10 years.

The final flexible feature of the adjustable-payment, adjustable-rate mortgage loan is that you may lengthen the loan term from 30 to up to 40 years. Extending the loan term will lower your monthly payment slightly less than they would have been had the loan term not been extended.

II. INDEX

Adjustments to the interest rate of an adjustable-payment, adjustable-rate mortgage loan must correspond directly to the movement of an index which is selected, but not controlled, by the lender. Any adjustments to the interest rate are subject to limitations provided in the loan contract.

If the index moves down, the lender must reduce the interest rate by at least the decrease in the index. If the index moves up, the lender has the right to increase the interest rate by that amount. Although making such an increase is optional by the lender, you should be aware that the lender has this right and may be contractually obligated to exercise it.

The index used is [Name and description of index to be used for applicant’s loan, initial index value (if known) and date of initial index value, a source or sources where the index may be readily obtained by the borrower, and the high and low index rates during the previous calendar year].

III. KEY PROVISIONS OF [Name of Institution]

ADJUSTABLE-PAYMENT, ADJUSTABLE-RATE MORTGAGE LOAN

The following information is a summary of the basic terms on the mortgage loan being offered to you. This summary is intended for reference purposes only. Important information relating specifically to your loan will be contained in the loan agreement.

[Provide a summary of basic terms of the loan, including the loan term, the frequency of rate changes, the frequency of payment changes, the maximum rate change at any one time, the maximum rate change over the life of the loan, the maximum annual payment change, and whether additions to the principal loan balance are possible, in the following format:]

LOAN TERM

FREQUENCY OF RATE CHANGES

FREQUENCY OF PAYMENT CHANGES

IV. HOW YOUR ADJUSTABLE-PAYMENT, ADJUSTABLE-RATE MORTGAGE LOAN WOULD WORK

A. INITIAL INTEREST RATE

The initial interest rate offered by [Name of Institution] on your adjustable-payment, adjustable-rate mortgage loan will be established and disclosed to you on [commitment date, etc.] based on market conditions at that time.

[Insert a short description of each of the key provisions of the loan to be offered to the borrower, using headings where appropriate.]

B. NOTICE OF PAYMENT ADJUSTMENTS

[Name of Institution] will send you notice of an adjustment to the payment amount at least 60 days before it becomes effective. [Describe what information the notice will contain.]

C. PREPAYMENT PENALTY

You may prepay your adjustable-payment, adjustable-rate mortgage in whole or in part without penalty at any time during the term of the loan.

D. FEES

You will be charged fees by [Name of Institution] and by other persons in connection with the origination of your loan. The association will give you an estimate of these fees after receiving your loan application. However, you will not be charged any costs of fees in connection with any regularly scheduled adjustment to the interest rate, the payment, the outstanding principal loan balance, or the loan term.

V. EXAMPLE OF OPERATION OF YOUR ADJUSTABLE-PAYMENT, ADJUSTABLE-RATE MORTGAGE LOAN

[Set out an example of the operation of the mortgage loan, including the use of a table. In at least one of the examples, create a situation showing how negative amortization could occur.]

(d) At least 60 days prior to the due date of a monthly installment to be revised due to a change in the interest rate, notice shall be mailed to the borrower of the following:

(1) The base index.

(2) The most recently published index at the date of the change in the rate.

(3) The interest rate in effect as a result of the change.

(4) The amount of the unpaid principal balance.

(5) If the interest scheduled to be paid on the due date exceeds the amount of the installment, a statement to that effect, including the amount of excess and extent of borrower options as described in paragraph (4) of subdivision (b).

(6) The amount of the revised monthly installment.

(7) The borrower’s right to prepayment under paragraph (8) of subdivision (b).

(8) The address and telephone number of the office of the lender to which inquiries may be made.

(e) As used in this section:

(1) “Base index” means the last published index at the date of the note.

(2) “Base index rate” means the interest rate initially applicable to the loan as specified in the note.

(3) “Graduated Payment Adjustable Mortgage Loan” means a loan on which the monthly payments begin at a level lower than that necessary to pay off the remaining principal balance over an amortization period of not less than 30 years. During a period the length of which is fixed at loan origination (the “graduation period”), the scheduled payments gradually rise to a level sufficient to pay off the remaining principal balance over the stipulated amortization period. Limitations on the rate of increase in the scheduled payments due both to graduation and to changes in the interest rate are also fixed at loan origination.

(4) “Note” means the note or other loan contract evidencing an adjustable-payment, adjustable-rate mortgage loan.

(Added by Stats. 1981, Ch. 1079, Sec. 1.)



1916.8

Any lender may make, purchase or participate in a renegotiable rate mortgage loan under this section if the loan complies with the provisions of this section pertaining to one- to four-family home loans.

(a) For purposes of this section, a renegotiable rate mortgage loan is a loan issued for a term of three, four or five years, secured by a long-term mortgage or deed of trust of up to 30 years, and automatically renewable at equal intervals except as provided in paragraph (1) of subdivision (b). The loan must be repayable in equal monthly installments of principal and interest during the loan term, in an amount at least sufficient to amortize a loan with the same principal and at the same interest rate over the remaining term of the mortgage or deed of trust. Only one of the indices described in paragraph (1) of subdivision (b) shall be used and no other index shall be used during the term of the mortgage or deed of trust securing the loan. At renewal, no change other than in the interest rate may be made in the terms or conditions of the initial loan. Prepayment in full or in part of the loan balance secured by the mortgage or deed of trust may be made without penalty at any time after the beginning of the minimum notice period for the first renewal, or at any earlier time specified in the loan contract.

(b) Interest rate changes at renewal shall be determined as follows:

(1) Subject to the provisions of subdivision (a) the interest rate offered at renewal shall reflect the movement, in reference to the date of the original loan, of an index, which may be either (i) the contract interest rate on the purchase of previously occupied homes in the most recent monthly national average mortgage rate index for all major lenders published by the Federal Home Loan Bank Board, or (ii) the weighted average cost of funds for the 11th District Savings and Loan Associations as computed by the Federal Home Loan Bank of San Francisco; provided that a lender may extend the initial terms of loans for a period less than six months so that they may mature on the same date three, four or five years after the end of such period of extension, in which case the interest rate offered at renewal shall reflect the movement of the index from the end of such period so that loans may be grouped as though all loans of such group had originated at the end of the extension period.

(2) The maximum rate increase or decrease shall be 1/2 of 1 percentage point per year multiplied by the number of years in the loan term, with a maximum increase or decrease of 5 percentage points over the life of the mortgage or deed of trust. The lender may offer a borrower a renegotiable rate mortgage loan with maximum annual and total interest rate decreases smaller than the maximum set out in this paragraph, except that in such a case the maximum annual and total interest rate increases offered shall not exceed the maximum annual and total decreases set out in the loan contract.

(3) Interest rate decreases from the previous loan term shall be mandatory. Interest rate increases are optional with the lender, but the lender may obligate itself to a third party to take the maximum increase permitted by this paragraph.

(c) The borrower may not be charged any costs or fees in connection with the renewal of such loan.

(d) At least 90 days before the due date of the loan, the lender shall send written notification in the following form to the borrower:

NOTICE

Your loan with [name of lender], secured by a [mortgage/deed of trust] on property located at [address], is due and payable on [90 days from the date of notice].

If you do not pay by that date, your loan will be renewed automatically for ____ years, upon the same terms and conditions as the current loan, except that the interest rate will be ____%. (See accompanying Truth-In-Lending statement for further credit information.)

Your monthly payment, based on that rate, will be $____, beginning with the payment due on ____, 19_.

You may pay off the entire loan or a part of it without penalty at any time.

If you have questions about this notice, please contact [title and telephone number of lender’s employee].

(e) An applicant for a renegotiable rate mortgage loan must be given, at the time he or she requests an application, a disclosure notice in the following form:

INFORMATION ABOUT THE RENEGOTIABLE-RATE MORTGAGE

You have received an application form for a renegotiable-rate mortgage (“RRM”). The RRM differs from the fixed-rate mortgage with which you may be familiar. In the fixed-rate mortgage the length of the loan and the length of the underlying mortgage are the same, but in the RRM the loan is short-term (3–5 years) and is automatically renewable for a period equal to the mortgage (up to 30 years). Therefore, instead of having an interest rate that is set at the beginning of the mortgage and remains the same, the RRM has an interest rate that may increase or decrease at each renewal of the short-term loan. This means that the amount of your monthly payment may also increase or decrease.

The term of the RRM loan is ____ years, and the length of the underlying mortgage is ____ years. The initial loan term may be up to six months longer than later terms.

The lender must offer to renew the loan, and the only loan provision that may be changed at renewal is the interest rate. The interest rate offered at renewal is based on changes in an index rate. The index used is (either of the following statements shall be given): [computed monthly by the Federal Home Loan Bank Board, an agency of the federal government. The index is based on the national average contract rate for all major lenders for the purchase of previously occupied, single-family homes.] [the weighted average cost of savings, borrowings and Federal Home Loan Bank advances to California members of the Federal Home Loan Bank Board of San Francisco as computed from statistics tabulated by the Federal Home Loan Bank of San Francisco. The index used is computed by the Federal Home Loan Bank of San Francisco.]

At renewal, if the index has moved higher than it was at the beginning of the mortgage, the lender has the right to offer a renewal of the loan at an interest rate equaling the original interest rate plus the increase in the index rate. This is the maximum increase permitted to the lender. Although taking such an increase is optional with the lender, you should be aware that the lender has this right and may become contractually obligated to exercise it.

If the index has moved down, the lender must at renewal reduce the original interest rate by the decrease in the index rate. No matter how much the index rate increases or decreases, THE LENDER, AT RENEWAL, MAY NOT INCREASE OR DECREASE THE INTEREST RATE ON YOUR RRM LOAN BY AN AMOUNT GREATER THAN ____ OF ONE PERCENTAGE POINT PER YEAR OF THE LOAN, AND THE TOTAL INCREASE OR DECREASE OVER THE LIFE OF THE MORTGAGE MAY NOT BE MORE THAN ____ PERCENTAGE POINTS.

As the borrower, you have the right to decline the lender’s offer of renewal. If you decide not to renew, you will have to pay off the remaining balance of the mortgage. Even if you decide to renew, you have the right to prepay the loan in part or in full without penalty at any time after the beginning of the minimum notice period for the first renewal. To give you enough time to make this decision, the lender, 90 days before renewal, will send a notice stating the due date of the loan, the new interest rate and the monthly payment amount. If you do not respond to the notice, the loan will be automatically renewed at the new rate. You will not have to pay any fees or charges at renewal time.

The maximum interest rate increase at the first renewal is ____ percentage points. On a $50,000 mortgage with a loan term of ____ years and an original interest rate of [lender’s current commitment rate] percent, this rate change would increase the monthly payment (principal and interest) from $____ to $____. Using the same example, the highest rate you might have to pay over the life of the mortgage would be ____ percent, and the lowest would be ____ percent.

(Added by Stats. 1980, Ch. 1139, Sec. 2.)



1916.9

(a) Every lender who offers a renegotiable rate mortgage loan pursuant to Section 1916.8 to a borrower who occupies or intends to occupy the property which is security for the loan shall also offer to such borrower a fixed rate mortgage loan in the same amount with a term of at least 29 years.

(b) Nothing in this section shall require that the terms of such alternative loans, including the rates of interest thereon, must be the same as those terms offered with regard to the fixed-payment adjustable-rate loan or the renegotiable rate mortgage loan also offered.

(c) This section does not apply to any lender who makes less than 10 loans per year.

(Added by Stats. 1980, Ch. 1139, Sec. 3.)



1916.11

Notwithstanding any other remedy a borrower may have based on an alleged failure to comply with Sections 1916.5 through 1916.9, the lien of the mortgage or deed of trust shall be valid.

(Added by Stats. 1981, Ch. 274, Sec. 2. Effective August 27, 1981.)



1916.12

(a) The Legislature finds that the economic environment of financial institutions has become increasingly volatile as a result of regulatory revisions enacted by the United States Congress and federal agencies including, but not necessarily limited to, the Comptroller of the Currency, the Federal Home Loan Bank Board, Federal Reserve Board, and the Depository Institutions Deregulation Committee. The Legislature further finds that deposit rate ceilings are being phased out while the cost of and competition for funds have escalated. It is the purpose of this section to maintain the quality of competition between state-licensed and federally regulated financial institutions in the field of mortgage lending, as well as promote the convenience, advantage and best interests of California residents in their pursuit of adequate and available housing. In order to remain competitive and provide the optimum housing environment for the citizens of California, state institutions require the ability to respond in a timely manner to changes in mortgage lending parameters initiated at the federal level. Local regulatory guidelines must promote continued parity between the state and federal levels in order to avoid creation of discriminatory burdens upon state institutions and to protect interests held by California citizens. It is the intent of the Legislature to eliminate past and prevent future inequities between state and federal financial institutions doing business in the State of California by creating a sensitive and responsive mortgage parity procedure.

(b) The Secretary of the Business, Consumer Services, and Housing Agency, or the secretary’s designee as defined by subdivision (c) of Section 1918.5 of the Civil Code, shall have the authority to prescribe rules and regulations extending to lenders who make loans upon the security of residential real property any right, power, privilege or duty relating to mortgage instruments that is equivalent to authority extended to federally regulated financial institutions by federal statute or regulation.

(c) In order to grant equivalent mortgage lending authority to state financial institutions to that which has been extended to federal financial institutions, the secretary or the secretary’s designee shall adopt such regulations within 60 days of the effective date of the statute or regulation extending the comparable right, power, privilege, or duty to federally regulated financial institutions.

(d) The provisions of Sections 1916.5, 1916.6, 1916.7, 1916.8, and 1916.9, and any other provisions of law relating to the requirements for changes in the rate of interest on loans, shall not be applicable to loans made pursuant to the provisions of this section and regulations promulgated thereunder.

(e) Any regulations adopted pursuant to this section shall expire on January 1 of the second succeeding year following the end of the calendar year in which the regulation was promulgated. Subsequent amendments to these regulations cannot extend this expiration date.

(f) This section shall become operative on December 31, 1983.

(Amended by Stats. 2013, Ch. 353, Sec. 10. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)






CHAPTER 3.5 - Shared Appreciation Loans

1917

For purposes of this chapter:

(a) “Contingent deferred interest” means the sum a borrower is obligated to pay to a lender pursuant to the documentation of a shared appreciation loan as a share of (1) the appreciation in the value of the security property (2) rents and profits attributable to the subject property, or (3) both.

(b) A “shared appreciation loan” means any loan made upon the security of an interest in real property which additionally obligates the borrower to pay to the lender contingent deferred interest pursuant to the loan documentation. “Shared appreciation loan” does not include any loan made upon the security of an interest in real property containing one to four residential units at least one of which at the time the loan is made is or is to be occupied by the borrower.

(Added by Stats. 1987, Ch. 652, Sec. 1.)



1917.001

The relationship of the borrower and the lender in a shared appreciation loan transaction is that of debtor and creditor and shall not be, or be construed to be, a joint venture, equity venture, partnership, or other relationship.

(Added by Stats. 1987, Ch. 652, Sec. 1.)



1917.002

A shared appreciation loan shall not be subject to any provisions of this code or the Financial Code which limits the interest rate or change of interest rate of variable, adjustable, or renegotiable interest instruments, or which requires particular language or provisions in security instruments securing variable, adjustable, or renegotiable rate obligations or in evidences of such debts except for those specifically imposed by Chapter 4 (commencing with Section 1917.010) or Chapter 7 (commencing with Section 1917.320) for loans subject to those chapters. This section is declaratory of existing law.

(Added by Stats. 1987, Ch. 652, Sec. 1.)



1917.003

The lien or liens of a deed or deeds of trust securing a shared appreciation loan shall include and secure the principal amount of the shared appreciation loan, and all interest, whether accrued or to be accrued, including all amounts of contingent deferred interest.

(Amended by Stats. 1989, Ch. 1416, Sec. 5.)



1917.004

(a) The lien of a shared appreciation loan, including the principle amount and all interest, whether accrued or to be accrued, and all amounts of contingent deferred interest, shall attach from the time of the recordation of the deed of trust securing the loan, and the lien, including the lien of the interest accrued, or to be accrued, and of the contingent deferred interest, shall have priority over any other lien or encumbrance affecting the property encumbered by the shared appreciation deed of trust which is recorded after the time of recordation of the shared appreciation deed of trust. Nothing in this section shall preclude a junior or subordinate lien to the deed of trust securing the shared appreciation loan.

(b) Any deed of trust that acts as security for a shared appreciation loan shall indicate on the document that the deed of trust secures a shared appreciation loan.

(Added by Stats. 1987, Ch. 652, Sec. 1.)



1917.005

Lenders shall be exempt from the usury provisions of Article XV of the California Constitution with respect to shared appreciation loan transactions. This section is declaratory of existing law.

(Added by Stats. 1987, Ch. 652, Sec. 1.)



1917.006

For purposes of this chapter:

(a) “Shared appreciation loan” means, in addition to the meaning defined in Section 1917, a loan that obligates the borrower to pay to the lender contingent deferred interest pursuant to the loan documentation and that is made upon the security of an interest in real property that is an owner-occupied residence in compliance with all of the following conditions:

(1) The loan is made by, and all contingent deferred interest paid with respect to the loan is used by, a local public entity to provide financial assistance in the acquisition of housing that is affordable to persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(2) The loan is made or acquired with assets of the local public entity other than the proceeds of a bond meeting the requirements of Section 143 of the United States Internal Revenue Code of 1986.

(3) The loan documentation assures that the obligation to pay contingent deferred interest is subject to a superior right of the borrower, upon termination of the loan, to receive repayment of money paid by the borrower for purchase of the security property (including downpayment, installment payments of mortgage principal, escrow fees, transfer taxes, recording fees, brokerage commissions and similar costs of acquisition actually paid by the borrower) and money paid by the borrower for capital improvements to the security property, plus not less than the legal rate of interest on those cash payments.

(4) The loan documentation assures that the amount of contingent deferred interest shall not exceed that percentage of the appreciation in appraised fair market value of the security property that equals the local public entity’s proportionate share of the total initial equity in the security property. The amount of the total initial equity and of the local public entity’s share of the initial equity shall be agreed upon by the borrower and the local public entity at the time of executing the shared appreciation loan and shall include the local public entity’s cash investment, the difference between the price of land provided by the local public entity and the fair market value of the land, the amount of fees waived by the local public entity, and the value of in-kind contributions made by or on behalf of the local public entity. Funds borrowed by the borrower, the repayment of which are secured by the security property, shall not be included in the calculation of total initial equity of the borrower.

(5) At least 30 days in advance of executing the loan documentation, the borrower receives full disclosure of the terms and conditions of the loan, including the economic consequences to the borrower of the obligation to pay contingent deferred interest.

(b) “Local public entity” means a city and county, or a housing authority or redevelopment agency of a city and county.

(c) “Owner-occupied residence” means real property containing one to four residential units at least one of which at the time the loan is made is, or is to be, occupied by the borrower.

(Added by Stats. 1990, Ch. 1606, Sec. 1.)






CHAPTER 4 - Shared Appreciation Loans of E.R.I.S.A. Pension Funds

ARTICLE 1 - Legislative Findings and Declarations

1917.010

The Legislature hereby finds and declares that:

(a) It is necessary and essential that the state provide and promote alternative means of supplying affordable housing to the citizens of the state.

(b) High interest rates have caused payment schedules for new long-term, fixed-rate and adjustable-rate mortgages to exceed affordable levels for the vast majority of the state’s households.

(c) Because of current economic conditions, including high and volatile interest rates, alternative mortgage instruments must be developed to supplement the standard long-term, fixed-rate mortgage.

(d) Because the interest to which the lender is entitled under a shared appreciation mortgage includes a share of the appreciated value of the property securing the loan, the periodic payments under a shared appreciation mortgage are lower and, therefore, more affordable to borrowers than under a mortgage in which the lender’s interest does not include a share of the appreciated value of the property. State authorization of the shared appreciation loan for pension fund lenders will serve the need to develop alternative and more affordable means of financing the construction of new housing and the subsequent marketing of new homes, and to create vitally needed jobs in the construction industry.

(e) Pension funds may find shared appreciation loans suited to their investment needs since yields are keyed to appreciation in property values, which may serve as a hedge against inflation.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)






ARTICLE 2 - Definitions

1917.020

For purposes of this chapter:

(a) “Adjusted fair market value” means all of the following:

(1) The net sale price, in the case of a bona fide sale made in good faith prior to the maturity date of the shared appreciation loan, but excluding any sale upon a foreclosure or trustee’s sale pursuant to Section 726 of the Code of Civil Procedure or Section 2924.

(2) In all other cases, the amount of value of the property specified in the most recent annual appraisal performed pursuant to Section 1917.040 or 1917.042.

(b) “Borrower’s cost of the property” means the total cost to the borrower incident to the purchase of the property, including documentary transfer taxes, escrow and recording fees, and title insurance premiums.

(c) “Contingent deferred interest” means the sum resulting upon multiplying the net appreciated value by one-third.

(d) “Cost of capital improvements” means the amount of the credit, if any, determined pursuant to Article 5 (commencing with Section 1917.050).

(e) “Lender” means any person who makes a shared appreciation loan on behalf of a pension fund specified in Section 1917.030. Subsequent to an assignment of a shared appreciation loan to a pension fund pursuant to Section 1917.030, “lender” shall mean the pension fund assignee (or any subsequent assignee) and its agents designated to service the shared appreciation loan.

(f) “Net appreciated value” means the adjusted fair market value less the sum of the borrower’s cost of the property and the cost of capital improvements.

(g) “Net sale price” means the gross sale price less expenses of sale actually paid by the borrower, including real estate commissions, advertising, documentary transfer taxes, legal, escrow and recording fees, and title insurance premiums.

(h) “Prevailing rate” means the weighted average yield accepted by the Federal National Mortgage Association in its most recent free market system auction for four-month conventional mortgage commitments or, if the Federal National Mortgage Association alters its free market system auction, then the system which is adopted by the Federal National Mortgage Association which substantially replaces or supersedes the present free market system auction for four-month commitments, or if no auction or equivalent thereof has been conducted within the six months immediately preceding the date the application for a shared appreciation mortgage loan is executed, the weighted average cost of funds for the 11th District Savings and Loan Associations as computed by the Federal Home Loan Bank of San Francisco.

(i) “Shared appreciation loan” means any loan made pursuant to this chapter upon the security of owner-occupied real property of a type specified in Section 1917.030, and in connection with which the lender has a right to receive a share of the appreciation in the value of the security property. “Shared appreciation loan” includes a deed of trust and any evidence of debt issued in connection with the loan.

(Amended by Stats. 1984, Ch. 1267, Sec. 1. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)






ARTICLE 3 - Terms and Conditions

1917.030

Lenders may make shared appreciation loans pursuant to this chapter for the purchase of real property improved with one- to four-family dwelling units, including structures ancillary to such dwelling units and including attached single-family dwelling units, single-family mobilehome units placed upon permanent foundations, residential condominium units and dwelling units within a planned unit development. Shared appreciation loans shall be made to finance only owner-occupied dwelling units, but in the case of two- to four-unit dwellings financed under this chapter only one of the units need be owner-occupied. The original recipient of a shared appreciation loan shall certify in writing to the lender that he or she will occupy the security property as his or her principal residence, provided that failure to so occupy the security property shall not void a shared appreciation loan, but at the option of the lender the loan may be accelerated in accordance with the terms and conditions provided in the shared appreciation loan. All shared appreciation loans shall be originated by the lender on behalf of a pension fund which is subject to the Employee Retirement Income Security Act of 1974 (P.L. 93-406, 88 Stat. 829), pursuant to a prior written commitment to purchase the loan.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.031

A shared appreciation loan shall include the following terms and conditions:

(a) The term of the loan, excluding refinancing under Section 1917.033, shall be at least seven years, but not more than 30 years.

(b) The repayment schedule for the loan, excluding refinancing under Section 1917.033, shall be cast so that full amortization of the principal amount of the loan would occur in 30 years, regardless of the actual term of the loan. Any principal balance remaining at maturity shall be due and payable at that time, unless refinanced as provided in Section 1917.033. Monthly installment payments shall be equal in amount and in addition to amortization of principal, shall include fixed interest pursuant to subdivision (d).

(c) The loan shall be secured by a deed of trust or mortgage on the real property financed.

(d) The loan shall bear interest at a fixed rate, which shall be one-third below the prevailing rate in effect 90 days prior to the loan closing, or at another date between that date and the loan closing if mutually agreed by the lender and borrower.

(e) The borrower shall additionally be obligated to pay contingent deferred interest in the amount of one-third of the net appreciated value of the real property which secures the loan, at the time the property is sold (including a sale pursuant to a land sale contract), when title is transferred, other than a transfer specified in Section 2924.6, when a lease with an option to purchase is entered into, when a partnership is formed which in effect transfers the beneficial ownership to another person, when a trust is created which affects title to the property, upon a judicial or nonjudicial foreclosure sale, at the time the loan is prepaid in full, or upon the maturity of the loan, whichever first occurs.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.032

(a) The borrower shall have the right to prepay, at any time, in full or in part, the principal loan balance of the shared appreciation loan, together with accrued interest, including deferred contingent interest.

(b) Nothing in this chapter shall prevent a borrower from obligating himself or herself, by an agreement in writing, to pay a prepayment charge, as authorized by this section, upon prepayment of the loan, in full or in part, within five years of the date of execution of the shared appreciation loan.

(c) Any prepayment charge imposed upon the prepayment of a shared appreciation loan shall not exceed the amount authorized and specified in subdivision (b) of Section 2954.9.

(d) No prepayment charge shall be imposed as to any portion of the contingent deferred interest.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.033

(a) If the shared appreciation loan is not prepaid in full or the real property securing the loan is not sold or transferred prior to maturity of the loan, the lender shall offer to the original borrower refinancing of the unpaid balance of the loan and all contingent deferred interest.

(b) The term of the refinancing loan shall be at least 30 years from the date of the refinancing, provided that if the interest rate of the refinancing loan is not adjustable or variable during the term of such loan, the loan may contain a call provision giving the lender an option to accelerate the principal loan balance making it, together with accrued interest, payable in full at a date specified in the shared appreciation loan, which shall be no earlier than seven years following the date of refinancing under this section. If such a call provision is included in the refinancing loan, a concise description thereof shall be included in upper case print in the disclosures on refinancing required by Section 1917.071.

(c) The interest rate for the refinancing loan shall not exceed the prevailing rate existing at maturity of the shared appreciation loan.

(d) The lender may require as a condition of the refinancing loan that it be secured by a deed of trust or mortgage of first priority on the property financed.

(e) The terms and conditions of refinancing pursuant to this section shall be specified in the shared appreciation loan, shall be a part of the shared appreciation loan contract, and shall be subject to the applicable laws in effect on the date of execution of the shared appreciation loan. The refinancing shall be fully amortizing and the interest rate may be either fixed or adjustable as permitted by law for home financing offered by banks or savings and loan associations doing business in this state to the public for financing housing similar to the borrower’s property, provided that nothing in this section shall preclude such other lawful refinancing terms as may be mutually acceptable to the borrower and lender. If the lender offers more than one form of refinancing, the borrower may select from among the types of refinancing offered by the lender.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.034

Nothing in this chapter shall preclude the borrower from obtaining any other financing, in lieu of the refinancing provided for in Section 1917.033, including refinancing on other terms that are mutually agreeable to the borrower and lender.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)






ARTICLE 4 - Annual Appraisals

1917.040

The fair market value of the real property securing a shared appreciation loan shall be determined annually as provided in this article. The lender shall select an independent appraiser annually to perform an appraisal of the property subject to a shared appreciation loan. The appraisal shall be performed within 30 days preceding the anniversary date of the loan and a copy of the current appraisal shall be sent by first-class mail to the borrower no later than five days following the anniversary date of the loan, together with a notice informing the borrower that the appraisal will constitute a final and conclusive determination of the value of the property for certain purposes and that if the borrower disputes the amount of the appraisal, the borrower may procure an independent appraisal as provided in Section 1917.041. The lender may require the borrower to pay for the cost of the appraisal.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.041

If the borrower disputes the amount of the appraisal, the borrower, within 30 days of the anniversary date of the loan, may procure an appraisal of the property at the borrower’s expense by a qualified independent appraiser, and a copy of the appraisal shall be sent by first-class mail to the lender within the 30-day period.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.042

If the appraisal by the appraiser selected by the borrower is lower in amount than the appraisal by the appraiser selected by the lender, the amount to be used to calculate the annual adjustment shall be one-half of the sum of the two appraisals.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.043

The appraisal amount, as determined pursuant to Section 1917.040 if the borrower does not dispute the appraisal amount, or 1917.042 if the borrower disputes the appraisal amount, shall constitute the value of the property from and after the anniversary date of the loan for the purpose of determining the property’s adjusted fair market value under Section 1917.020.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.044

The qualifications of the appraisers may be specified by the terms of the shared appreciation loan for purposes of this article and Article 5 (commencing with Section 1917.050).

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)






ARTICLE 5 - Improvements

1917.050

The borrower may have the cost of capital improvements to the security property completed within any 12-month period, and with an appraised value in excess of two thousand five hundred dollars ($2,500), added to the borrower’s cost of the property, for purposes of determining the contingent deferred interest, but only if the procedures set forth in this article are followed.

(a) Within 60 days following the completion of the improvements, the borrower shall send by first-class mail a notice of the completion of the improvements to the lender and shall submit proof of cost of the improvements.

(b) Within 90 days following the completion of the improvements, the lender shall select an appraiser to perform an appraisal to determine the increase in value of the property, if any, by reason of the improvements. A copy of the appraisal shall be sent by first-class mail to the borrower, together with a notice informing the borrower that the appraisal will constitute a final and conclusive determination of the increase in the value of the property by reason of the improvement for purposes of computing the net appreciated value of the property, and that if the borrower disputes the amount of the appraisal, the borrower may procure an independent appraisal as provided in subdivision (c). The lender may require the borrower to pay for the cost of the appraisal.

(c) If the borrower disputes the amount of the appraisal, the borrower, within 120 days of the completion of the improvements, may secure at borrower’s expense, a qualified, independent appraiser to perform an appraisal to determine the increase in value of the property, if any, by reason of the improvements, and a copy of the appraisal shall be sent by first-class mail to the lender within that period of time.

(d) If the appraisal of the appraiser selected by the borrower is greater in amount than the appraisal by the appraiser selected by the lender, the amount of the appraisal, for the purposes of this section, shall be one-half of the sum of the two appraisals.

(e) The lesser of the borrower’s actual cost or the appraised increase in the value of the property by reason of the improvements shall be available as a credit to the buyer for purposes of determining net appreciated value, except as provided in subdivision (f).

(f) If 50 percent or more of the value of the labor or other work on the improvements was performed by the borrower, then the appraised increase in the value of the property by reason of the improvements shall be the cost of capital improvements for purposes of establishing the credit under this section.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)






ARTICLE 6 - General Provisions

1917.060

The relationship of the borrower and the lender, as to a shared appreciation loan, is that of debtor and creditor and shall not be, or be construed to be, a joint venture, equity venture, partnership, or other relationship.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.061

Any waiver of any right of a borrower under the provisions of this chapter shall be void and unenforceable.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.062

(a) Notwithstanding Section 711, a provision in a shared appreciation loan (not including the refinancing obligation) permitting the lender to accelerate the maturity date of the principal and accrued interest on the loan upon a sale or other transfer of the property, as specified in subdivision (e) of Section 1917.031, shall be valid and enforceable against the borrower, except as may be precluded by Section 2924.6.

(b) The Legislature finds and declares that potential exposure to liability for enforcement of a “due-on-sale” clause consistent with Section 711, as interpreted by the courts, makes use of such a provision impractical. Moreover, the additional risks to the lender inherent in shared appreciation financing are greater with longer loan terms (which are more desirable from the standpoint of housing affordability), but this risk is reduced with an enforceable “due-on-sale” clause. Therefore, in order to facilitate shared appreciation financing, it is necessary to establish the exception specified in subdivision (a).

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.063

This chapter facilitates the making of shared appreciation financing in this state which conforms to the provisions of this chapter. The terms and conditions of any shared appreciation loan made pursuant to this chapter shall be consistent with this chapter. This chapter does not, however, apply to or limit shared appreciation financing of real property of a type specified in Section 1917.030 that is made pursuant to other provisions of law, or which is not otherwise unlawful. Nothing in this chapter shall be construed to in any way affect shared appreciation financing of commercial property or residential property not meeting the criteria specified in Section 1917.030.

Nothing in this chapter precludes a pension fund specified in Section 1917.030 from providing shared appreciation financing pursuant to Chapter 5 (commencing with Section 1917.110) or any other provision of law, or which is not otherwise unlawful.

(Repealed and added by Stats. 1982, Ch. 1346, Sec. 5. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.064

A shared appreciation loan shall not be subject to any provision of this code or the Financial Code which limits the interest rate or change of interest rate of variable, adjustable, or renegotiable interest instruments, or which requires particular language or provisions in security instruments securing variable, adjustable, or renegotiable rate obligations or in evidences of such debts.

This section is declaratory of existing law.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.065

The lien of a deed of trust securing a shared appreciation loan shall include and secure the principal amount of the shared appreciation loan, and all interest, whether accrued or to be accrued, including all amounts of contingent deferred interest.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.066

The lien of a shared appreciation loan, including the principal amount and all interest, whether accrued or to be accrued, and all amounts of contingent deferred interest, shall attach from the time of the recordation of the deed of trust securing the loan, and the lien, including the lien of the interest accrued or to be accrued and of the contingent deferred interest, shall have priority over any other lien or encumbrance affecting the property secured by the shared appreciation instrument which is recorded after the time of recordation of the shared appreciation instrument. However, nothing in this section or Section 1917.165 shall preclude a junior lien or encumbrance subordinate to the obligation of the shared appreciation loan.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.067

Lenders shall be exempt from the usury provisions of Article XV of the California Constitution with respect to shared appreciation loans made pursuant to this chapter.

This section is declaratory of existing law.

(Amended by Stats. 1983, Ch. 557, Sec. 1. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.068

The qualification requirements of Sections 25110, 25120, and 25130 of the Corporations Code shall not apply to a shared appreciation loan, provided (1) the loan obligation is evidenced by one promissory note secured by a deed of trust which is not one of a series of notes secured by interests in the same real property and (2) the loan obligation is not evidenced by fractional undivided interests in one promissory note secured by interests in the same real property.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.069

The aggregate amount of any fee charged to the borrower for processing an application and preparing any necessary documents in connection with originating a shared appreciation loan shall not exceed the reasonable cost of providing the service. No prepaid interest shall be charged to the borrower, but nothing in this chapter shall preclude a lender from requiring a fee for providing commitments for shared appreciation loans to builders or others who will not be the ultimate borrower.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)






ARTICLE 7 - Notices and Disclosures

1917.070

(a) The disclosures made pursuant to this chapter, as required, shall be the only disclosures required to be made pursuant to state law for shared appreciation loans, notwithstanding any contrary provisions applicable to loans not made under this chapter, except those, if any, that may be required by reason of the application of Division 1 (commencing with Section 25000) of the Corporations Code, or Chapter 1 (commencing with Section 11000) of Part 2 of Division 4 of the Business and Professions Code. A lender may, but shall not be required to, supplement the disclosures required by this article with additional disclosures that are not inconsistent with the disclosures required by this article.

(b) When very specific language is prescribed by this chapter, substantially the same language shall be utilized if possible, but reasonably equivalent language may be used to the extent necessary or appropriate to achieve a clearer or more accurate disclosure.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.071

(a) Each lender offering shared appreciation loans shall furnish to a prospective borrower, on the earlier of the date on which the lender first provides written information concerning shared appreciation loans from such lender or provides a loan application form to the prospective borrower, a written disclosure as provided in this section.

(b) The disclosure shall be entitled “INFORMATION ABOUT THE (Name of Lender) SHARED APPRECIATION LOAN,” and shall describe the operation and effect of the shared appreciation loan including a brief summary of its terms and conditions, together with a statement consisting of substantially the following language, to the extent applicable to such loan:

INFORMATION ABOUT THE [Name of Lender] SHARED APPRECIATION LOAN

(Name of Lender) is pleased to offer you the opportunity to finance your home through a shared appreciation loan.

Because the shared appreciation loan differs from the usual mortgage loan, the law requires that you should read and understand before you sign the loan documents.

The loan will bear a stated rate of interest which will be one-third below the prevailing market interest rate. In exchange for a stated interest rate which is below the prevailing rate, you will be obligated to pay us additional interest later. This additional interest is called “contingent deferred interest.”

Contingent Deferred Interest

This loan provides that you, as borrower, must pay to us, as lender, as contingent deferred interest, one-third of the net appreciated value of the real property which secures the loan. This contingent interest is due and payable when the property is sold or transferred, when the loan is paid in full, upon any acceleration of the loan upon default, or at the end of the term of the loan, whichever first occurs. The dollar amount of contingent interest which you will be required to pay cannot be determined at this time. If the property does not appreciate, you will owe us nothing.

Your obligation to pay contingent interest will reduce the amount of the appreciation, if any, that you will realize on the property. This appreciation will not produce a real gain in your equity in the property, unless the appreciation rate exceeds the general inflation rate, but you will be required to pay a portion of the appreciation as contingent interest without regard to whether the appreciation has resulted in a real gain.

When you sell or refinance your home, you normally will receive enough cash to pay the shared appreciation loan balance, accrued interest, prepayment penalty (if applicable), the contingent interest, and expenses of sale. However, if you sell with only a small downpayment, you may possibly not receive enough cash to pay the contingent interest, and, in that event, it will be necessary for you to provide cash from other funds.

If you do not sell the property before the end of the term of this loan, you will need to refinance this loan at that time. The term of this loan is (duration) years. We will offer to refinance the outstanding obligation, including any contingent interest, at that time. If you refinance this loan, your monthly payments may increase substantially if the property appreciates significantly or if the interest rate on the refinancing loan is much higher than today’s prevailing rates. In general, the more your property appreciated, the larger will be the amount of the contingent interest that you will have an obligation to pay or refinance.

The contingent interest will not become due if title to the property is transferred on your death to a spouse, or where a transfer results from a decree of dissolution of a marriage and a spouse becomes the sole owner.

Calculating the Contingent Interest

Contingent interest will be calculated as follows:

FAIR MARKET VALUE OF THE PROPERTY (Sale price or amount of value determined by appraisal.)

–(less)

BORROWER’S COST OF THE PROPERTY (This amount includes certain costs paid by you incident to the purchase.)

–(less)

COST OF CAPITAL IMPROVEMENTS MADE BY YOU IN ANY 12-MONTH PERIOD (Must exceed $2,500 in value. The actual amount may be the lesser of actual cost or appraised value.)

_(equals)

NET APPRECIATED VALUE

×(times)

ONE-THIRD PERCENTAGE OWED TO LENDER

_(equals)

TOTAL CONTINGENT INTEREST

Determining Net Appreciated Value

We are entitled to receive one-third of the net appreciated value of the property as contingent interest. As explained above, net appreciated value equals (1) the fair market value of the property at the time of the sale or appraisal, less (2) your cost of the property, less (3) the value of any capital improvements for which you are entitled to credit.

Determining Fair Market Value

Fair market value is the sale price of the property in the case of a bona fide sale of the property made before the maturity of the shared appreciation loan, excluding certain foreclosure related sales. In all other cases, fair market value is determined by our most recent annual appraisal of the property. If you desire to contest the amount of our annual appraisal, you may obtain another appraisal by a qualified independent appraiser within 30 days after the anniversary date of the loan and send a copy of the appraisal to us by first-class mail within that 30-day period. If your appraiser’s appraisal is lower than our appraisal, the annual appraisal shall equal one-half the sum of the two appraisals.

Determining Value of Capital Improvements

The cost or value of certain capital improvements (but no maintenance or repair costs) may be added to your cost of the property for the purpose of determining the net appreciated value, but only if the procedures set forth in the shared appreciation loan documents are followed. It is important to note that capital improvements completed and for which a credit is claimed in any 12-month period must cost or be appraised at more than two thousand five hundred dollars ($2,500). The lesser of the cost or appraised value will control. However, if you have performed at least half the value of the labor or other work involved, then the appraised value of the improvements will control. The appraised value of the improvements shall be considered to be the increase in the value of the property resulting from the improvements. You will receive no credit for improvements that are not appraised at more than two thousand five hundred dollars ($2,500).

Cost of Appraisals

The terms of this loan call for annual appraisals of the property, and for additional appraisals to value improvements or in the event of a dispute regarding the value of the property or improvements. The cost of the appraisals will be paid as follows:

Your Right to Refinance This Loan

If the property is not sold or transferred prior to the maturity of the loan, we will offer to refinance the outstanding obligation on the loan, including any contingent interest. We will offer refinancing at the then prevailing interest rate either directly or through another mortgage lender.

The terms of the refinancing loan will be like home loans offered at that time by banks or savings and loan associations, but you are assured that at least one of the options will be a fully amortizing 30-year loan. The interest rate on the refinancing loan may be either fixed or adjustable, as provided in your shared appreciation loan.

We will not be permitted to look to the forecast of your income in offering to refinance. The interest rate and monthly payment upon refinancing cannot be determined at this time. They may be either more or less burdensome to you than the currently prevailing rates and terms.

Tax Consequences

Use of the shared appreciation loan will have income tax or estate planning consequences which will depend upon your own financial and tax situation. FOR FURTHER INFORMATION, YOU ARE URGED TO CONSULT YOUR OWN ACCOUNTANT, ATTORNEY OR OTHER FINANCIAL ADVISER. THE QUESTIONS YOU SHOULD DISCUSS INCLUDE THE TAX DEDUCTIBILITY OF THE CONTINGENT INTEREST PAYMENT, YOUR RIGHT TO UTILIZE THAT DEDUCTION IN YEARS OTHER THAN THE YEAR IT IS PAID, AND THE EFFECT OF THE LOSS OF TAX BENEFITS BEFORE THAT TIME.

Other Important Information

(Here insert additional description, if necessary, of the operation and effect of the shared appreciation loan.

The foregoing describes our shared appreciation loan, includes a summary of all of its important provisions, and informs you of some of the risks of a shared appreciation loan.

If your loan application is accepted by us, we will provide you with more information about your particular shared appreciation loan, which will include a comparison with conventional mortgages, an illustration of the possible increase in your monthly payments upon refinancing, and other important information.

Before you enter into a shared appreciation loan with us, we recommend that you and your attorney or tax accountant review the loan documents for the full text of all of the terms and conditions which will govern the loan.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.072

(a) Each lender making a shared appreciation loan shall also furnish to the prospective borrower, prior to the consummation of the loan, the disclosures required by Subpart C of Federal Reserve Board Regulation Z (12 CFR Part 226), including 12 CFR Section 226.18(f), to the extent applicable to the transaction.

(b) The disclosure made pursuant to paragraph (a) and Regulation Z shall be based on the fixed interest rate of the shared appreciation loan, and shall include a description of the shared appreciation feature, including (1) the conditions for its imposition, the time at which it would be collected, and the limitations on the lender’s share, as required by the Federal Reserve Board in the information published by the Board at 46 Federal Register 20877 and 20878 (April 7, 1981), and (2) the lender’s share of the net appreciated value and the prevailing interest rate as defined in Section 1917.120(h).

(c) The disclosure made pursuant to paragraph (a) and Regulation Z shall be accompanied by (1) one or more transaction-specific examples of the operation and effect the shared appreciation loan, and (2) the following charts, comparing the shared appreciation loan and a conventional loan made at the prevailing interest rate, and illustrating the possible increase in the monthly payments, and the possible annual percentage rate of finance charge, on the assumptions therein stated:

Chart 1

CONVENTIONAL MORTGAGE AT ____%

If the same loan balance were financed under a conventional, 30-year, fixed-rate, level-payment mortgage, your monthly payments would be:

Years 1–30

$_______/mo.

Chart 2

IF YOU REFINANCE THIS TRANSACTION AT ___%

If your property appreciates at 10% per year, and if your loan balance (including contingent deferred interest due) at the end of __ years is refinanced at __% (the prevailing market interest rate now), your monthly payments will be:

Years 1–__ _____ Refinancing loan

$_______/mo. _____ $_______/mo.*

*

Refinancing loan, assuming a conventional, 30-year, fixed-rate, level-payment mortgage. Other mortgage instruments, e.g., graduated-payment or shared appreciation, if available, may result in lower payments.

Chart 3

APR IF PROPERTY APPRECIATES AT 10%

If your property appreciates at 10% per year, the total finance charge on your shared appreciation loan (including contingent interest) will equal $____, and the annual percentage rate of the total finance charge (including contingent interest) will equal ____%.

(d) The disclosures required by paragraph (c) shall be separated from the disclosures required by Regulation Z, and may be presented in the document containing the disclosures required by Regulation Z or in one or more separate documents.

(e) Except to the extent that this section requires disclosure of additional information not required by Regulation Z, compliance with the applicable credit disclosure requirements of Regulation Z shall constitute compliance with the requirements of this section.

(f) The disclosures prescribed in Section 1917.171 shall be physically attached to the disclosures required by this section and Regulation Z at the time such disclosures are furnished to the borrower.

(g) In the event federal law is amended so that this section is inconsistent therewith, the federal law shall prevail as to the disclosures required by this section.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.073

Each lender making a shared appreciation loan shall additionally furnish to the prospective borrower, prior to the consummation of the loan, a statement containing the following information:

IMPORTANT INFORMATION ABOUT YOUR SHARED APPRECIATION LOAN

You are being offered a shared appreciation loan. Before you decide to accept this loan read this statement, which is designed to provide important information that you should consider.

1. Prevailing interest rate: __%.

2. Fixed interest rate on this loan: __%.

3. Lender’s share of net appreciated value: one-third.

4. Amount of this loan: $__.

5. Amount of the monthly payments: $__.

6. Term of this loan: __ years.

7. Amortization period on which payments are calculated: 30 years.

8. Prepayment penalty (if any) __.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.074

Each deed of trust and evidence of debt executed in connection with a shared appreciation loan shall contain a statement, printed or written in a size equal to at least 12-point bold type, consisting of substantially the following language: “THIS IS A [DURATION] SHARED APPRECIATION LOAN. THE LENDER'S INTEREST INCLUDES ONE-THIRD OF THE NET APPRECIATED VALUE OF THE PROPERTY. FOR FURTHER INFORMATION, READ THE FLYER "INFORMATION ABOUT THE [NAME OF LENDER] SHARED APPRECIATION LOAN.' " The notice required by this section shall be completed to state the term of the shared appreciation loan.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)



1917.075

Where, pursuant to any provision of law, the lender is required to disclose the amount of interest due or to be due under a shared appreciation loan and the amount of contingent deferred interest due or to be due is not known, the lender may disclose that fact and specify in the disclosure the method for calculating contingent deferred interest.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 11. Inoperative January 1, 1990, by Stats. 1982, Ch. 466, Sec. 11.5.)









CHAPTER 5 - Shared Appreciation Loans

ARTICLE 1 - Legislative Findings and Declarations

1917.110

The Legislature hereby finds and declares that:

(a) It is necessary and essential that the state provide and promote alternative means of supplying affordable housing to the citizens of the state.

(b) Because of current economic conditions, including the unprecedented fluctuation in interest rates, alternative mortgage instruments must be developed to supplement the standard long-term, fixed-rate mortgage.

(c) State facilitation of the shared appreciation loan will serve the need to develop alternative means of financing housing, particularly new homes, and will help to create vitally needed jobs in the construction industry.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)






ARTICLE 2 - Definitions

1917.120

For purposes of this chapter:

(a) “Borrower” means the recipient or recipients of a shared appreciation loan and includes any successor in interest to the borrower under a shared appreciation loan, to the extent such succession is permitted by law or by the terms of the shared appreciation loan.

(b) “Borrower’s cost of the property” means the price paid by the borrower for the purchase of the property to be financed with a shared appreciation loan and also includes documentary transfer taxes, escrow and recording fees, title insurance premiums, and any other fees directly paid by the borrower as a necessary or customary cost of consummating acquisition of the property. However, if the purchase price to be paid for the property does not reasonably reflect the true value of the property, the borrower may request that, in lieu of the actual price paid, the “borrower’s cost of the property” be established at an amount mutually agreed by the lender and borrower or be established by averaging two appraisals in the same manner as specified in Section 1917.142 for determination of fair market value. Nothing in this subdivision shall be construed to require a lender to make shared appreciation loans with the borrower’s cost of the property established on the basis of appraisals.

(c) “Contingent deferred interest” means the lender’s share of net appreciated value, calculated as the sum resulting upon multiplying the net appreciated value by a percentage agreed by the lender and borrower, not to exceed 50 percent.

(d) “Fair market value” means the highest price on the date of valuation that would be agreed to by a seller, being willing to sell but under no particular or urgent necessity for so doing, nor obliged to sell, and a buyer, being ready, willing, and able to buy but under no particular necessity for so doing, each dealing with the other with full knowledge of all the uses and purposes for which the property is reasonably adaptable and available.

Fair market value shall be determined pursuant to Article 4 (commencing with Section 1917.140).

(e) “Lender” means any person who makes a shared appreciation loan or the successor in interest to any such person.

(f) “Net appreciated value” means the fair market value less the sum of the borrower’s cost of the property and the value of capital improvements. Nothing in this chapter shall, however, preclude a shared appreciation loan from additionally including a provision requiring deduction of any or all of the borrower’s costs of selling the property from fair market value in determining, “net appreciated value,” and if such a provision is included, the disclosures required by Section 1917.171 shall be modified accordingly.

(g) “Prevailing rate” means the weighted average yield accepted by the Federal National Mortgage Association in its most recent free market system auction for four-month conventional mortgage commitments. In the event that the Federal National Mortgage Association discontinues or substantially alters its free market system auction for conventional mortgages then the “prevailing rate” shall be the average yield established at the most recent immediate delivery auction of the Federal Home Loan Mortgage Corporation, or if the auction has been discontinued, then the “prevailing rate” shall be specified in the shared appreciation loan as either (1) the most recently published Federal Home Loan Bank Board mortgage contract rate or (2) the average single-family home mortgage rate for the 10 largest savings and loan associations with principal offices in this state.

(h) “Property” means the property financed by the shared appreciation loan.

(i) “Sale” means any transfer of title to the property and additionally includes the execution of an installment sale contract giving the purchaser a right to possess the property before transfer of title, refinancing, judicial sale on execution or other legal process of foreclosure or trustee’s sale (regardless of whether initiated by the lender), but “sale” does not include a transfer specified in Section 2924.6.

(j) “Shared appreciation loan” means any loan made pursuant to this chapter upon the security of owner-occupied real property of a type specified in Section 1917.130, and in connection with which the lender has a right to receive a share of the appreciation in the value of the security property. “Shared appreciation loan” includes a deed of trust and any evidence of debt issued in connection with the loan.

(k) “Value of capital improvements” means the amount of the credit or credits for capital improvements, if any, determined pursuant to Article 5 (commencing with Section 1917.150).

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)






ARTICLE 3 - Terms and Conditions

1917.130

Lenders may make shared appreciation loans pursuant to this chapter for the purchase of real property improved with one- to four-dwelling units, including structures ancillary to such dwelling units and including attached single-family dwelling units, single-family mobilehome units placed upon permanent foundations, residential condominium units, and dwelling units within a planned unit development. Shared appreciation loans shall be made to finance only owner-occupied dwelling units, but in the case of two- to four-unit dwellings financed under this chapter only one of the units need be owner-occupied. A dwelling unit shall be conclusively deemed to be owner-occupied for purposes of this chapter if an original recipient of the shared appreciation loan certifies in writing to the lender at the time the loan is made that he or she will occupy the property.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.131

A shared appreciation loan shall include the following terms and conditions:

(a) The term of the loan, excluding any refinancing under Section 1917.133, shall be at least seven years, but not more than 30 years.

(b) The repayment schedule for the loan, excluding any refinancing under Section 1917.133, shall be cast so that full amortization of the principal amount of the loan would occur in not less than 30 nor more than 40 years, regardless of the actual term of the loan. Any principal balance remaining at maturity shall be due and payable at that time, unless refinanced as provided in Section 1917.133. Monthly installment payments shall be equal in amount, except for the final payment when a principal balance is remaining at maturity, and in addition to amortization of principal shall include fixed interest pursuant to subdivision (d).

(c) The loan shall be secured by a deed of trust on the real property financed.

(d) The loan shall bear interest at a fixed rate, which shall be established in relation to the prevailing rate (1) in effect 90 days prior to the loan closing, (2) in effect at another date between that date and the loan closing if and as mutually agreed by the lender and borrower, or (3) in effect at the time of the lender’s loan commitment given to the borrower or to the person from whom the borrower purchases the property. The percentage by which the fixed interest rate is reduced below the applicable prevailing rate shall be at least one-half the lender’s percentage share of net appreciated value which is contingent deferred interest, except that if the shared appreciation loan is for less than 80 percent of the borrower’s purchase price of the property, the percentage by which the fixed interest rate is reduced below the applicable prevailing rate shall be at least two-thirds the lender’s percentage share of net appreciated value which is contingent deferred interest.

(e) The borrower shall additionally be obligated to pay to the lender contingent deferred interest (1) at the time of sale of the property if the lender accelerates the principal balance of the loan in accordance with a provision in the shared appreciation loan authorized by Section 1917.162, (2) at the time the loan is prepaid in full, upon acceleration of the loan upon default, or (3) upon the maturity of the loan, whichever first occurs.

(f) The aggregate amount of any fee charged to the borrower by the lender for processing an application, preparing any necessary documents, obtaining a credit report, or any other costs incurred by the lender in connection with originating a shared appreciation loan shall not exceed two percent of the principal amount of the loan or five hundred dollars ($500), whichever is greater. No prepaid interest shall be charged to the borrower, but nothing in this chapter shall preclude a lender from requiring a fee for providing commitments for shared appreciation loans to builders or others who purchase such commitments and who will not be the ultimate borrower.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.132

(a) The borrower shall have the right to prepay, at any time, in full or in part, the principal loan balance of the shared appreciation loan, together with accrued interest, including contingent deferred interest.

(b) Nothing in this chapter shall prevent a borrower from obligating himself or herself, by an agreement in writing, to pay a prepayment charge upon prepayment of the loan, in full or in part, made within five years of the date of execution of the shared appreciation loan.

(c) Any prepayment charge imposed upon the prepayment of a shared appreciation loan shall not exceed the amount authorized and specified in subdivision (b) of Section 2954.9.

(d) No prepayment charge shall be imposed as to any portion of the contingent deferred interest.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.133

(a) If a shared appreciation loan with an original term of less than 10 years is not prepaid in full or the property is not sold or transferred prior to maturity of the loan, and provided the borrower is not then in default, the lender shall offer or arrange for refinancing of the unpaid balance of the loan upon maturity and all contingent deferred interest. The refinancing may be provided directly by the lender or another mortgage lender, or the lender may arrange at the time of making the shared appreciation loan for the refinancing to be provided by a federally or state chartered bank or savings and loan association doing business in this state or by a qualified mortgage banker. As used in this section “qualified mortgage banker” means a lender (1) meeting the criteria established by the Government National Mortgage Association for lenders selling over ten million dollars ($10,000,000) in mortgage loans to that organization annually and (2) which either has conducted an ongoing business of mortgage lending in this state for not less than five years immediately preceding the making of the shared appreciation loans, or made over fifty million dollars ($50,000,000) in mortgage loans in this state during the 12 months immediately preceding the making of the shared appreciation loan. If a refinancing commitment is arranged by the lender upon origination of the shared appreciation loan, this fact shall be fully and fairly disclosed to the borrower, a copy of the lender’s contract with the bank, savings and loan association or qualified mortgage banker making the commitment shall be supplied to the borrower at such time, and the contract shall be fully enforceable by the borrower as a third-party beneficiary thereto, but the lender shall not be a guarantor of the obligation of the bank, savings and loan association, or qualified mortgage banker to provide refinancing.

If the original lender is a bank or savings and loan association doing business in this state or a qualified mortgage banker, it may provide the refinancing commitment to the borrower required by this section and assignees or successors in interest of the original lender shall not be guarantors of the refinancing obligation, provided the shared appreciation loan contains this limitation, which is fully and fairly disclosed to the borrower, and the original lender’s refinancing commitment is fully enforceable by the borrower.

(b) The term of the loan for refinancing shall be established so that the borrower’s repayment schedule provides for the final installment payment not less than 30 years from the date of origination of the shared appreciation loan. However, if loans at that duration are not available, within the meaning of subdivision (d), the lender or other obligor shall give the borrower a choice of any form of loan and maturity for that type of loan which is available at the time of refinancing, within the meaning of subdivision (d). The lender or other obligor shall inform the borrower of the types of loans (and maturities) available for refinancing under this section not less than 60 days prior to maturity of the shared appreciation loan.

(c) The interest rate for the refinancing loan shall not exceed rates generally available in the market for the type of loan instrument provided under subdivision (d) at the time of maturity of the shared appreciation loan. No loan origination fees shall be required of the borrower, either as prepaid interest or for processing services, as a condition of obtaining a refinancing loan pursuant to this section, but the borrower may be required to pay the costs of obtaining a policy of title insurance in accordance with the lender’s requirements. The refinancing loan need not be a fixed interest rate loan, subject to the limitations of subdivision (d).

(d) The refinancing loan may be any form of loan which, at the time of refinancing, is generally offered to and utilized by the public for financing housing like the borrower’s property by banks or savings and loan associations doing business in this state.

(e) The lender may require as a condition of the refinancing loan that it be secured by a deed of trust having a lien of first priority.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.134

Except as provided in this article, the terms and conditions of the refinancing loan shall be subject to all laws applicable to loans in effect on the date of refinancing.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.135

Nothing in this chapter shall preclude the borrower from obtaining any other financing, in lieu of the refinancing provided for in Section 1917.133, including refinancing on other terms mutually agreeable to the borrower and lender.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)






ARTICLE 4 - Determination of Fair Market Value

1917.140

The borrower may, at any time for the purpose of facilitating a sale of the property, request the lender to stipulate the minimum amount which the lender considers to be the fair market value of the property for the purposes of this chapter. The lender shall advise the borrower within 10 working days of the receipt of such request of the lender’s estimate of the minimum fair market value. The estimate shall remain effective for purposes of this section for 90 days. For the purposes of this section and Section 1917.141, a sale of the property shall be deemed to have occurred within the 90-day period if there is a valid contract entered by an offer and acceptance within the 90-day period for the sale of the property. The lender’s stipulation shall remain effective for an additional 60 days following execution of the sale contract to permit completion of the sale and close of escrow.

The lender shall not be liable to the borrower or any other party on account of damages alleged as a result of providing the stipulation or estimate required by this section if such stipulation or estimate is made in good faith. Evidence of lack of good faith shall include, but not be limited to, a showing that the lender has willfully or repeatedly overrepresented the fair market value of other properties in similar situations, applying equitable principles to those determinations. The lender shall be conclusively presumed to have acted in good faith and no action may be brought or maintained against a lender which arises out of the provision by the lender of such stipulation or estimate, if the lender relied upon an appraisal of an independent appraiser approved by the Federal National Mortgage Association.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.141

(a) In the case of a sale for cash within 90 days after the lender stipulates, under the provisions of Section 1917.140, a minimum amount which the lender considers to be the fair market value of the property, the fair market value shall be the gross sale price, unless the gross sales price is below the minimum amount stipulated by the lender and the lender contests in writing the reasonableness of the gross sale price in relation to the fair market value within 10 working days of the lender’s receipt of notice of the gross sale price from borrower, in which case fair market value shall be the greater of gross sale price or the amount determined under Section 1917.142.

(b) In the case of a sale for cash where the borrower has not requested the lender under the provisions of Section 1917.140 to stipulate to the minimum amount which the lender considers to be the fair market value of the property or where the stipulated minimum amount was provided by the lender more than 90 days prior to the date of sale, fair market value shall be the gross sale price, unless lender contests in writing the reasonableness of the gross sale price in relation to the fair market value within 10 working days of the lender’s receipt of notice of the gross sale price from borrower, in which case fair market value shall be the greater of gross sale price or the amount determined under Section 1917.142.

(c) In the case of a sale which includes consideration to the seller other than cash, fair market value shall be as determined under Section 1917.142.

(d) In the case the shared appreciation loan is prepaid in full, or upon acceleration of the shared appreciation loan upon default, or upon maturity of the shared appreciation loan, fair market value shall be as determined under Section 1917.142.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.142

When Section 1917.141 requires the application of this section, the fair market value shall be determined as the average of two appraisals of the property performed as described in this section. If possible, the appraisals shall be based on the sale prices of comparable properties in the market area sold within the preceding three-month period. The appraisals shall be made upon request of the lender by two independent residential appraisers, one to be selected by the lender and one by the borrower. Each appraiser shall be approved by the Federal National Mortgage Association. The cost of the appraiser selected by the lender shall be borne by the lender, and the cost of the appraiser selected by the borrower shall be borne by the borrower, unless the average of the two appraisals equals or is less than the gross sale price of the property, in which case the lender shall also pay the fee of the borrower’s appraiser up to two hundred dollars ($200). If either of the appraisers determines that the gross sale price does not reasonably reflect the fair market value of the property, or, in the case of a sale for which appraisal is required by this section, then the fair market value of the property shall be determined as the average of the two appraisals. If the borrower fails to select a qualified appraiser within 15 days after the lender has notified the borrower in writing of the lender’s request for an appraisal of the property, the reasons therefor, and the borrower’s option to select an independent appraiser within 15 days after the lender’s request is submitted to the borrower, the lender may designate the second appraiser, provided the lender’s request informs the borrower of this time limitation, and that the lender will select an appraiser on behalf of the borrower in the event the borrower fails to designate an appraiser, with consequent cost to the borrower. If pursuant to this section the lender designates the second appraiser, the cost of both appraisals shall be borne equally by the borrower and lender. If in any case the property has been damaged (other than normal wear and tear) and the damage has not been fully repaired, the determination of fair market value shall be based on the condition of the property not including the damage.

Nothing in this section shall preclude the borrower and lender from establishing the fair market value of the property by mutual agreement in lieu of appraisals pursuant to this section.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)






ARTICLE 5 - Improvements

1917.150

The borrower may have the value of capital improvements added to the borrower’s cost of the property, for purposes of determining net appreciated value and the amount of contingent deferred interest, but only if the procedures set forth in this article are followed.

(a) Within 60 days following the completion of capital improvements during any 12-month period with a cost in excess of two thousand five hundred dollars ($2,500), the borrower shall send by first-class mail a notice of the completion of the improvements to the lender and shall submit proof of cost and an estimate of the increase in value of the property by reason of the improvements.

(b) If, within 30 days of receipt of the notice, the lender questions the claimed increase in value of the property by reason of the improvements, the lender and the borrower may, by mutual agreement, establish the value of the capital improvements or the lender may require appraisal of the property. An appraisal shall be made to determine the increase in value of the property, if any, by reason of the improvements, by two appraisers selected in the same manner specified in Section 1917.142. If appraisals are performed, the increase in value resulting from the improvements for the purposes of this section, shall be one-half of the sum of the two appraisals. The cost of the appraiser selected by the borrower shall be borne by the borrower, and the cost of the appraiser selected by the lender shall be borne by the lender.

(c) A credit for the value of capital improvements shall be provided if the increase in value of the property resulting therefrom is determined pursuant to subdivision (b) to exceed two thousand five hundred dollars ($2,500).

(d) If 50 percent or more of the value of the labor or other work on the improvements was performed by the borrower, then the actual cost of the improvements need not exceed two thousand five hundred dollars ($2,500) for purposes of making application under subdivision (a).

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.151

Nothing in this article shall preclude a shared appreciation loan from providing the borrower with a greater credit for improvements than specified in this article, provided the relevant disclosures required by Article 7 (commencing with Section 1917.170) are appropriately modified to accurately disclose the terms of the credit.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)






ARTICLE 6 - General Provisions

1917.160

The relationship of the borrower and the lender, as to a shared appreciation loan, is that of debtor and creditor and shall not be, or be construed to be, a joint venture, equity venture, partnership, or other relationship.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.161

Any waiver of any right of a borrower under the provisions of this chapter shall be void and unenforceable.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.162

(a) Notwithstanding Section 711, a provision in a shared appreciation loan made pursuant to this chapter permitting the lender to accelerate the maturity date of the principal and accrued interest on the loan upon sale of the property shall be valid and enforceable against the borrower, except as may be precluded by Section 2924.6.

(b) The Legislature finds and declares that potential exposure to liability for enforcement of a “due-on-sale” clause consistent with Section 711, as interpreted by the courts, makes use of such a provision impractical. Moreover, the additional risks to the lender inherent in shared appreciation financing are greater with longer loan terms (which are more desirable from the standpoint of housing affordability), but this risk is reduced with an enforceable “due-on-sale” clause. Therefore, in order to facilitate shared appreciation financing, it is necessary to establish the exception specified in subdivision (a).

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.163

This chapter facilitates the making of shared appreciation financing in this state which conforms to the provisions of this chapter. The terms and conditions of any shared appreciation loan made pursuant to this chapter shall be consistent with this chapter. This chapter does not, however, apply to or limit shared appreciation financing of real property of a type specified in Section 1917.130 that is made pursuant to other provisions of law, or which is not otherwise unlawful. Nothing in this chapter shall be construed to in any way affect shared appreciation financing of commercial property or residential property not meeting the criteria specified in Section 1917.130.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.164

A shared appreciation loan shall not be subject to any provision of this code or the Financial Code which limits the interest rate or change of interest rate of variable interest rate or renegotiable interest instruments, or which requires particular language or provisions in security instruments securing variable or renegotiable rate obligations or in evidences of those debts.

This section is declaratory of existing law.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.165

The lien of a deed of trust securing a shared appreciation loan shall include and secure the principal amount of the shared appreciation loan, and all interest, whether accrued or to be accrued, including all amounts of contingent deferred interest.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.166

The lien of a shared appreciation loan, including the principal amount and all interest, whether accrued or to be accrued, and all amounts of contingent deferred interest, shall attach from the time of the recordation of the deed of trust securing the loan, and the lien, including the lien of the interest accrued or to be accrued and of the contingent deferred interest, shall have priority over any other lien or encumbrance affecting the property secured by the shared appreciation instrument, recorded after the time of recordation of the shared appreciation instrument. However, nothing in this section or Section 1917.165 shall preclude a junior lien or encumbrance subordinate to the obligation of the shared appreciation loan. In no case may a junior lien achieve priority over the lien securing the obligation of the shared appreciation loan, provided that nothing in this section shall be construed to supersede Section 8450.

(Amended by Stats. 2010, Ch. 697, Sec. 11. Effective January 1, 2011. Amendment operative July 1, 2012, by Sec. 105 of Ch. 697. Section inoperative January 1, 1987 (as part of Chapter 5, comm. with Section 1917.110), pursuant to Stats. 1982, Ch. 466, Sec. 12.5.)



1917.167

A shared appreciation loan which at origination bears a fixed interest rate complying with the usury provisions of Article XV of the California Constitution shall not be deemed to become usurious by reason of the payment of contingent deferred interest pursuant to this chapter.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.168

The qualification requirements of Sections 25110, 25120, and 25130 of the Corporations Code do not apply to a shared appreciation loan to the extent the exemption afforded by subdivision (p) of Section 25100 of that code is applicable.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)






ARTICLE 7 - Notices and Disclosures

1917.170

(a) The disclosures made pursuant to this chapter, as required, shall be the only disclosures required to be made pursuant to state law for shared appreciation loans, notwithstanding any contrary provision applicable to loans not made under this chapter, except those, if any, that may be required by reason of the application of Division 1 (commencing with Section 25000) of the Corporations Code, or Chapter 1 (commencing with Section 11000) of Part 2 of Division 4 of the Business and Professions Code. However, a lender shall not be precluded from supplementing the disclosures required by this chapter with additional disclosures that are not inconsistent with the disclosures required by this chapter.

(b) Whenever specific language is prescribed by this chapter, substantially the same language shall be utilized if possible, but reasonably equivalent language may be used to the extent necessary or appropriate to achieve a clearer or more accurate disclosure.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.171

(a) Each lender offering shared appreciation loans shall furnish to a prospective borrower, on the earlier of the dates on which the lender first provides written information concerning shared appreciation loans from the lender or provides a loan application form to the prospective borrower, a written disclosure as provided in this section.

(b) The disclosure shall be entitled “INFORMATION ABOUT THE (Name of Lender) SHARED APPRECIATION LOAN,” and shall describe the operation and effect of the shared appreciation loan including a brief summary of its terms and conditions, together with a statement consisting of substantially the following language, to the extent applicable to such loan:

INFORMATION ABOUT THE (Name of Lender) SHARED APPRECIATION LOAN

(Name of Lender) is pleased to offer you the opportunity to finance your home through a shared appreciation loan.

Because the shared appreciation loan differs from the usual mortgage loan, the law requires that you have a detailed explanation of the special features of the loan before you apply. Before you sign your particular shared appreciation loan documents, you will receive more information about your particular shared appreciation loan, which you should read and understand before you sign the loan documents.

The loan will bear a stated rate of interest which will be (percent) below the prevailing market interest rate. In exchange for a stated interest rate which is below the prevailing rate, you will be obligated to pay us additional interest later. This additional interest is called “contingent interest.”

The loan will require a balloon payment at the end of the _____ year. Thus, if you do not sell the property before that time, you will need to refinance the loan at that time.

Contingent Interest

This loan provides that you, as borrower, must pay to us, as lender, as contingent interest, (percent) of the net appreciated value of the real property which secures the loan. This contingent interest is due and payable when the property is sold or transferred, when the loan is paid in full, upon any acceleration of the loan upon default, or at the end of the term of the loan, whichever first occurs. The dollar amount of contingent interest, if any, which you will be required to pay cannot be determined at this time. If the property does not appreciate, you will owe us nothing. The contingent interest will not become due if title to the property is transferred on your death to a spouse, or where a transfer results from a decree of dissolution of a marriage and a spouse becomes the sole owner.

Your obligation to pay contingent interest will reduce the amount of the appreciation, if any, that you will realize on the property. This appreciation will not produce a real gain in your equity in the property, unless the appreciation rate exceeds the general inflation rate, but you will be required to pay a portion of the appreciation as contingent interest without regard to whether the appreciation has resulted in a real gain.

When you sell or refinance your home, you normally will receive enough cash to pay the shared appreciation loan balance, accrued interest, prepayment charge (if applicable), contingent interest, and expenses of sale. However, if you sell with only a small downpayment, you may possibly not receive enough cash to pay the contingent interest, and, in that event, it will be necessary for you to provide cash from other funds.

Calculating the Contingent Interest

Contingent interest will be calculated as follows:

FAIR MARKET VALUE OF THE PROPERTY (Sale price or apprasied value.)

–(less)

BORROWER’S COST OF THE PROPERTY (This amount includes certain costs paid by you incident to the purchase.)

–(less)

VALUE OF CAPITAL IMPROVEMENTS MADE BY YOU (Must exceed $2,500 in value. Must also exceed $2,500 in cost unless you perform more than 50% of the value of the labor or work on the improvement.)

_(equals)

NET APPRECIATED VALUE

×(times)

______ PERCENT OWED TO LENDER

_(equals)

TOTAL CONTINGENT INTEREST

Determining Fair Market Value

If you sell your property for cash before maturity of your shared appreciation loan, the gross sale price will be the fair market value of the property, unless appraisals are requested by us and the appraisals average more than the gross sale price. However, at your request, we also will tell you what we consider to be the fair market value of the property. If you sell for cash for a gross sale price that equals or exceeds that amount, the gross sale price will control and appraisals will not be needed.

Fair market value is determined by appraisals in the event of sales involving a consideration other than cash, prepayment of the loan in full, or maturity of the loan.

When appraisals are required, fair market value is determined by averaging two independent appraisals of the property. You may select one of the two appraisers from a list approved by the Federal National Mortgage Association. If appraisals are requested by us, we will provide you with full information on how to select an appraiser.

In lieu of appraisals, we may establish fair market value at an agreed amount if an agreement can be reached between you and us.

Determining Value of Capital Improvements

Capital improvements with a value exceeding $2,500 (but no maintenance or repair costs) may be added to your cost of the property for the purpose of determining the net appreciated value, but only if the procedures set forth in the shared appreciation loan documents are followed. It is important to note that capital improvements completed and claimed in any 12-month period must add more than $2,500 in value to the property and must generally also cost more than $2,500. However, if you have performed at least half the value of the labor or other work involved, then the cost of the improvements will not be considered. The appraised value of the improvements will be the increase in the value of the property resulting from the improvements. You will receive no credit for minor or major repairs or for improvements that are not appraised at more than $2,500, but the lender will acquire a share of any resulting appreciation in the value of the property.

Determining Net Appreciated Value

We are entitled to receive __ percent of the net appreciated value of the property as contingent interest. As shown in the chart above, net appreciated value equals (1) the fair market value of the property at the time of the sale or appraisal, less (2) your cost of the property, less (3) the value of any capital improvements for which you are entitled to credit.

Balloon Payment of Principal

If you do not sell the property before the end of the term of this loan, you will need to refinance this loan at that time. The term of this loan is (duration) years. We [are not obligated to refinance either the unpaid balance of the loan or the contingent interest at that time; you alone will be responsible for obtaining refinancing] [will offer or arrange with another lender to refinance the outstanding obligation, including any contingent interest, at that time]. If you refinance this loan, your monthly payments may increase substantially if the property appreciates significantly or if the interest rate on the refinancing loan is much higher than today’s prevailing rates. In general, the more your property appreciates, the larger will be the amount of the contingent interest that you will have an obligation to pay or refinance.

Your Right to Refinance This Loan

(For loans with a refinancing obligation)

If the property is not sold or transferred prior to the maturity of the loan, we will offer or arrange with another lender to refinance the outstanding obligation of the loan, including any contingent interest. The refinancing will be at the then prevailing interest rate.

The terms of the refinancing loan will be like those of home loans offered at that time by banks or savings and loan associations. If at the time of refinancing, banks or savings and loan associations in this state offer loans of sufficient duration, you are assured that the combined length of your shared appreciation loan and refinancing loan will be at least 30 years. However, if loans of sufficient duration are not then offered by banks or savings and loan associations, you may elect any type and maturity of loan then offered by banks or savings and loan associations.

We will not be permitted to look to the forecast of your income in offering or arranging for your refinancing loan. The interest rate and specific terms of any refinancing loan will be subject to then-prevailing market conditions. The interest rate and monthly payment upon refinancing cannot be determined at this time. They may be either more or less burdensome to you than the currently prevailing rates and terms.

Tax Consequences

(For all loans)

USE OF THE SHARED APPRECIATION LOAN WILL HAVE INCOME TAX OR ESTATE PLANNING CONSEQUENCES WHICH WILL DEPEND UPON YOUR OWN FINANCIAL AND TAX SITUATION. FOR FURTHER INFORMATION, YOU ARE URGED TO CONSULT YOUR OWN ACCOUNTANT, ATTORNEY, OR OTHER FINANCIAL ADVISOR.

THE QUESTIONS YOU SHOULD DISCUSS INCLUDE THE TAX DEDUCTIBILITY OF THE CONTINGENT INTEREST PAYMENT, YOUR RIGHT TO UTILIZE THAT DEDUCTION IN YEARS OTHER THAN THE YEAR IT IS PAID, AND THE EFFECT OF THE LOSS OF TAX BENEFITS BEFORE THAT TIME.

Other Important Information

(Here insert additional description, if necessary, of the operation and effect of the shared appreciation loan.

The foregoing describes our shared appreciation loan, includes a summary of all of its important provisions, and informs you of some of the risks of a shared appreciation loan.

If your loan application is accepted by us, we will provide you with more information about your particular shared appreciation loan, which will include a comparison with conventional mortgages, an illustration of the possible increase in your monthly payments upon refinancing, and other important information.

Before you enter into a shared appreciation loan with us, we recommend that you and your attorney or tax accountant review the loan documents for the full text of all of the terms and conditions which will govern the loan.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.172

(a) Each lender making a shared appreciation loan shall also furnish to the prospective borrower, prior to the consummation of the loan, the disclosures required by Subpart C of Federal Reserve Board Regulation Z (12 CFR Part 226), including 12 CFR Section 226.18(f), to the extent applicable to the transaction.

(b) The disclosure made pursuant to subdivision (a) and Regulation Z shall be based on the fixed interest rate of the shared appreciation loan, and shall include a description of the shared appreciation feature, including (1) the conditions for its imposition, the time at which it would be collected, and the limitations on the lender’s share, as required by the Federal Reserve Board in the information published by the board in 46 Federal Register 20877-78 (April 7, 1981), and (2) the lender’s share of the net appreciated value and the prevailing interest rate as defined in Section 1917.120 of the Civil Code.

(c) The disclosure made pursuant to subdivision (a) and Regulation Z shall be accompanied by (1) one or more transaction-specific examples of the operation and effect of the shared appreciation loan and (2) the following charts comparing the shared appreciation loan and a conventional loan made at the prevailing interest rate, and illustrating the possible increase in the monthly payments, and the possible annual percentage rate of finance charge, on the assumptions therein stated:

Chart 1

CONVENTIONAL MORTGAGE AT ____%

If the same loan balance were financed under a conventional, 30-year, fixed-rate, level-payment mortgage, your monthly payments would be:

Years 1–30

$_______/mo.

Chart 2

IF YOU REFINANCE THIS TRANSACTION AT ___%

If your property appreciates at 10% per year, and if your loan balance (including contingent interest due) at the end of __ years is refinanced at __% (the prevailing market interest rate now), your monthly payments will be:

Years 1–__ _____ Refinancing loan

$_______/mo. _____ $_______/mo.*

*

Refinancing loan, assuming a conventional, 30-year, fixed-rate, level-payment mortgage. Other mortgage instruments, e.g., graduated-payment or shared-appreciation, if available, may result in lower payments.

Chart 3

APR IF PROPERTY APPRECIATES AT 10%

If your property appreciates at 10% per year, the total finance charge on your shared appreciation loan (including contingent interest) will equal $____, and the annual percentage rate of the total finance charge (including contingent interest) will equal ____%.

(d) The disclosures required by subdivision (c) shall be separate from the disclosures required by Regulation Z, and may be presented in the document containing the disclosures required by Regulation Z or in one or more separate documents.

(e) Except to the extent that this section requires disclosure of additional information not required by Regulation Z, compliance with the applicable credit disclosure requirements of Regulation Z shall constitute compliance with the requirements of this section.

(f) The disclosure prescribed in Section 1917.171 shall be physically attached to the disclosures required by this section and Regulation Z at the time the Regulation Z disclosures are furnished to the borrower.

(g) In the event federal law is amended so that this section is inconsistent therewith, the federal law shall prevail as to the disclosures required by this section.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.173

Each lender making a shared appreciation loan shall additionally furnish to the prospective borrower, prior to consummation of the loan, a statement containing the following information:

IMPORTANT INFORMATION ABOUT YOUR SHARED APPRECIATION LOAN

You are being offered a shared appreciation loan. Before you decide to accept this loan, read this statement, which is designed to provide important information you should consider.

1. Prevailing interest rate: __%.

2. Interest rate on this loan: __%.

3. Lender’s share of net appreciated value: __%.

4. Amount of this loan: $__.

5. Amount of the monthly payments: $__.

6. Term of this loan: __ years.

7. Amortization period on which payments are calculated: __ years.

8. Prepayment charge (if any): __.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.174

Each deed of trust and evidence of debt executed in connection with a shared appreciation loan shall contain a statement, printed or written in a size equal to at least 12-point bold type, consisting of substantially the following language: “THIS IS A [DURATION] SHARED APPRECIATION LOAN. THE LENDER'S INTEREST INCLUDES [PERCENT] OF THE NET APPRECIATED VALUE OF THE PROPERTY. A BALLOON PAYMENT OF PRINCIPAL WILL BE REQUIRED. FOR FURTHER INFORMATION, READ THE FLYER ENTITLED " INFORMATION ABOUT THE [NAME OF LENDER] SHARED APPRECIATION LOAN. ”’ The notice required by this section shall be completed to state the terms of the shared appreciation loan and the lender’s share of the net appreciated value.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)



1917.175

Where, pursuant to any provision of law, the lender is required to disclose the amount of interest due or to be due under a shared appreciation loan and the amount of contingent deferred interest due or to be due is not known, the lender may disclose that fact and specify in the disclosure the method for calculating contingent deferred interest.

(Repealed and added by Stats. 1982, Ch. 466, Sec. 12. Inoperative January 1, 1987, by Stats. 1982, Ch. 466, Sec. 12.5.)









CHAPTER 6 - Loans of E.R.I.S.A. Pension Funds

1917.210

Each pension fund or retirement system which is subject to the Employee Retirement Income Security Act of 1974 (P.L. 93-406), shall not be required to obtain any license or certificate in order to provide funds for any type of loan transaction permitted by law.

(Added by Stats. 1983, Ch. 557, Sec. 2.)



1917.220

Pursuant to the authority contained in Section 1 of Article XV of the California Constitution, the restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any obligation of, loan made by, or forbearance of, any pension fund or retirement system which is subject to the Employee Retirement Income Security Act of 1974 (P.L. 93-406).

This section creates and authorizes pension funds or retirement systems subject to the Employee Retirement Income Security Act of 1974 (P.L. 93-406) as an exempt class of persons pursuant to Section 1 of Article XV of the Constitution.

(Added by Stats. 1983, Ch. 557, Sec. 2.)






CHAPTER 7 - Shared Appreciation Loans for Seniors

ARTICLE 1 - Definitions

1917.320

For the purposes of this chapter:

(a) “Actual contingent interest” means the lender’s appreciation share of the net appreciated amount. In no event, however, shall the rate of appreciation upon which actual contingent interest is calculated at the end of the loan term exceed 21/2 times the rate at which projected contingent interest had been calculated.

(b) “Actual life expectancy” shall be calculated based upon actuarial tables for women only, regardless of the sex of the borrower, and acceptable to both the state and the insurance industry.

(c) “Annuity base amount” means the projected loan amount less (1) the initial advance and (2) the projected contingent interest based on the reasonable appreciation rate used in calculating the projected loan amount.

(d) “Borrower” means the recipient or recipients of a shared appreciation loan for seniors who is obligated by execution of a promissory note and who is at least 65 years of age.

(e) “Borrower’s life expectancy” means the actual life expectancy of the borrower plus no more than five years. In the case of a loan executed by two borrowers, the actual life expectancy shall be based upon the youngest of the two.

(f) “Cessation of occupancy” means the rental to a third party of the right of exclusive occupancy of the subject property, or the abandonment by all coborrowers of the property as his or her residence.

(g) “Lender” means any corporation organized as a public benefit corporation pursuant to the Nonprofit Corporation Law (Part 2 (commencing with Section 5110), Div. 2, Title 1, Corp. C.).

(h) “Lender’s appreciation share” means a proportion not to exceed 25 percent of the appreciation of the property securing the loan calculated in accordance with this chapter.

(i) “Shared appreciation loan for seniors” means any loan made pursuant to this chapter upon the security of owner-occupied real property of a type specified in Section 1917.330, and in connection with which the lender has a right to receive a share of the appreciation in the value of the security property. “Shared appreciation loan” includes a deed of trust and any evidence of debt issued in connection with the loan.

(j) “Maturity event” means the earliest of any of the following:

(1) The death of the borrower. In the case of a married couple who are coborrowers, the death of the surviving spouse.

(2) The date of sale.

(3) The date a loan made pursuant to this chapter is refinanced or repaid in full.

(4) Cessation of occupancy.

(k) “Monthly annuity” means an amount paid in equal monthly installments to the borrower which, together with interest calculated at the stated rate, shall exhaust the annuity base amount during the borrower’s life expectancy.

In the event that the calculated monthly annuity exceeds the cap or ceiling determined in accordance with this subdivision, the lender may limit the actual monthly annuity payment to an amount not lower than the cap. If the cap is imposed, the lender’s appreciation share shall be limited to 25 percent times the ratio between the actual capped monthly payment and the monthly payment calculated in accordance with the first sentence of this subdivision. For example, if the monthly payment calculated in the first sentence is five thousand dollars ($5,000), but the lender applies a two thousand five hundred dollar ($2,500) ceiling, the lender’s share of the home’s appreciation shall be likewise reduced by 50 percent.

The minimum cap shall be two thousand five hundred dollars ($2,500) for loans made during the calendar year 1989. In subsequent calendar years, the minimum cap shall be two thousand five hundred dollars ($2,500) increased to reflect the proportional increase in the Consumer Price Index for the State of California, as determined by the United States Bureau of Labor Statistics, for the period from January 1, 1989, until the November monthly index figure for the year prior to the year in which the loan agreement is entered into.

(l) “Net advance” means any lump-sum advance of funds by the lender to the borrower made at the time of the loan closing. Net advance shall not exceed 15 percent of the projected loan amount.

(m) “Net appreciated value” means the difference between the fair market value of the property securing the loan at the time the loan is made and the fair market value of the property securing the loan at the time of the maturity event, less any credit for approved improvements made during the term of the loan.

(n) “Prevailing rate” means the yield of a 30-year mortgage commitment for delivery within 30 days for a standard conventional fixed rate mortgage of the Federal Home Loan Mortgage Corporation.

(o) “Projected contingent interest” means the lender’s appreciation share of the projected appreciation of the property securing the loan from the date of the loan until the end of the borrower’s life expectancy, using the same reasonable projection of annual appreciation used in determining the projected loan amount.

(p) “Projected loan amount” means not less than 75 percent of the estimated fair market value of the borrower’s home at the end of the borrower’s life expectancy, calculated by applying to the fair market value a reasonable projection of appreciation over the borrower’s life expectancy based on a reasonable projected annual appreciation rate of the fair market value of the home.

(q) “Sale” means any transfer of title to the property and includes the execution of an installment sale contract giving the purchaser a right to possess the property before transfer of title, refinancing, judicial sale on execution, or other legal process of foreclosure or trustee’s sale, but “sale” does not include a transfer specified in Section 2924.6 if any spouse to whom the property is transferred is also a coborrower.

(r) “Stated interest rate” means a total interest rate of not more than four-fifths of the prevailing rate.

(s) “Total loan obligation” means the net original loan and the sum total of all monthly annuity payments received by the borrower, with interest on all outstanding amounts calculated no more often than monthly at the stated interest rate, and actual contingent interest plus interest at the prevailing rate as disclosed to the borrower at the time the loan was entered into on all of the above amounts from the date of any maturity event until the outstanding loan obligation is repaid in full. In no event shall the total loan obligation exceed the actual fair market value of the home on the date of the maturity event.

(Amended by Stats. 1988, Ch. 1406, Sec. 1.)






ARTICLE 2 - Terms and Conditions

1917.330

Lenders may make shared appreciation loans for seniors pursuant to this chapter for the refinancing of real property improved with one- to four-dwelling units, including structures ancillary to such dwelling units and including attached single-family dwelling units, single-family mobilehome units, residential condominium units, and dwelling units within a planned unit development. Shared appreciation loans shall be made to refinance only owner-occupied dwelling units, but in the case of two- to four-unit dwellings financed under this chapter, only one of the units need be owner-occupied. A dwelling unit shall be conclusively deemed to be owner-occupied for purposes of this chapter with respect to initial qualification for participation in the loan program if a borrower certifies in writing to the lender at the time the loan is made that he or she will occupy the property.

Nothing contained herein shall be deemed or interpreted to restrict a lender from providing a shared appreciation loan based solely upon the value of the real property upon which the borrower’s dwelling is situated, secured only by that real property and not by the improvements thereon. In that case, the lender’s actual contingent interest, and any other necessary calculations, shall be based upon the land value alone, not taking into account any improvements thereon. This paragraph is declaratory of existing law.

(Amended by Stats. 1988, Ch. 1406, Sec. 2.)



1917.331

(a) A shared appreciation loan for seniors shall include all of the following:

(1) The term of the loan shall be for an open-ended term, terminating upon the occurrence of a maturity event, or the failure of the borrower to meet the terms of a deed of trust granted by the borrower to the lender which are normally and customarily used by mortgage lenders in this state for loans secured by residential real property. However, if the maturity event is either cessation of occupancy of the property by the borrower or death of the borrower, the term shall be extended until the earlier of the sale or refinancing of the property or 12 months after the occurrence of the maturity event.

(2) An initial advance, if desired by the borrower.

(3) Monthly annuity payments which shall continue until the occurrence of a maturity event, or earlier termination in accordance with paragraph (1).

(4) Interest on (2) and (3), calculated no more often than monthly at the stated interest rate.

(5) Actual contingent interest.

(6) Interest on paragraphs (2) to (5), inclusive, compounded no more often than monthly, from the date of a maturity event until the loan is repaid in full.

(b) The loan shall be secured by a deed of trust on the real property financed.

(c) The aggregate amount of any fee charged to the borrower by the lender for processing an application, preparing any necessary documents, obtaining a credit report, or any other costs incurred by the lender in connection with originating a shared appreciation loan for seniors shall not exceed five hundred dollars ($500). No prepaid interest shall be charged to the borrower.

(Amended by Stats. 1988, Ch. 1406, Sec. 3.)



1917.332

Any provision in any loan made pursuant to this chapter for the discontinuation or termination of a monthly annuity other than upon the occurrence of a maturity event is void and unenforceable.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.333

(a) The borrower shall have the right to prepay, at any time, in full or in part, the total loan obligation.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.334

Except as provided in this article, the terms and conditions of the shared appreciation loan for seniors shall be subject to all laws applicable to loans in effect on the date the loan is made.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)






ARTICLE 3 - Determination of Fair Market Value

1917.410

The borrower, at any time for the purpose of facilitating a sale of the property or prepaying or refinancing the loan, may request the lender to stipulate the minimum amount which the lender considers to be the fair market value of the property for the purposes of this chapter. The lender shall advise the borrower within 10 working days of the receipt of such request of the lender’s estimate of the minimum fair market value. The estimate shall remain effective for purposes of this section for 90 days. For the purposes of this section and Section 1917.411, a sale of the property shall be deemed to have occurred within the 90-day period if there is a valid contract entered by an offer and acceptance within the 90-day period for the sale of the property. The lender’s stipulation shall remain effective for an additional 60 days following execution of the sale contract to permit completion of the sale and close of escrow.

The lender shall not be liable to the borrower or any other party on account of damages alleged as a result of providing the stipulation or estimate required by this section if such stipulation or estimate is made in good faith. Evidence of lack of good faith shall include, but not be limited to, a showing that the lender has willfully or repeatedly overrepresented the fair market value of other properties in similar situations, applying equitable principles to those determinations. The lender shall be conclusively presumed to have acted in good faith and no action may be brought or maintained against a lender which arises out of the provision by the lender of such stipulation or estimate, if the lender relied upon an appraisal of an independent appraiser approved by the Federal National Mortgage Association.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.411

(a) In the case of a sale for cash within 90 days after the lender stipulates, under the provisions of Section 1917.410, a minimum amount which the lender considers to be the fair market value of the property, the fair market value shall be the gross sale price, unless the gross sale price is below the minimum amount stipulated by the lender and the lender contests in writing the reasonableness of the gross sale price in relation to the fair market value within 10 working days of the lender’s receipt of notice of the gross sale price from the borrower, in which case fair market value shall be the greater of gross sale price or the amount determined under Section 1917.412.

(b) In the case of a sale for cash where the borrower has not requested the lender under the provisions of Section 1917.410 to stipulate to the minimum amount which the lender considers to be the fair market value of the property or where the stipulated minimum amount was provided by the lender more than 90 days prior to the date of sale, fair market value shall be the gross sale price, unless the lender contests in writing the reasonableness of the gross sale price in relation to the fair market value within 10 working days of the lender’s receipt of notice of the gross sale price from borrower, in which case fair market value shall be the greater of the gross sale price or the amount determined under Section 1917.412.

(c) In the case of a sale which includes consideration to the seller other than cash, fair market value shall be as determined under Section 1917.412.

(d) If the shared appreciation loan is prepaid in full, or upon the occurrence of a maturity event, fair market value shall be as determined under Section 1917.412.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.412

When Section 1917.411 requires the application of this section, the fair market value shall be determined by averaging two appraisals of the property performed as described in this section. If possible, the appraisals shall be based on the sale prices of comparable properties in the market area sold within the preceding three-month period. The appraisals shall be made upon request of the lender by two independent residential appraisers, one to be selected by the lender and one by the borrower. Each appraiser shall be approved by the Federal National Mortgage Association. The cost of the appraiser selected by the lender shall be borne by the lender, and the cost of the appraiser selected by the borrower shall be borne by the borrower, unless the average of the two appraisals equals or is less than the gross sale price of the property, in which case the lender shall also pay the fee of the borrower’s appraiser up to two hundred dollars ($200). If either of the appraisers determines that the gross sale price does not reasonably reflect the fair market value of the property, or, in the case of a sale for which appraisal is required by this section, then the fair market value of the property shall be determined as the average of the two appraisals. If the borrower fails to select a qualified appraiser within 15 days after the lender has notified the borrower in writing of the lender’s request for an appraisal of the property, the reasons therefor, and the borrower’s option to select an independent appraiser within 15 days after the lender’s request is submitted to the borrower, the lender may designate the second appraiser, provided the lender’s request informs the borrower of this time limitation, and that the lender will select an appraiser on behalf of the borrower in the event the borrower fails to designate an appraiser, with consequent cost to the borrower. If pursuant to this section the lender designates the second appraiser, the cost of both appraisals shall be borne equally by the borrower and lender. If in any case the property has been damaged (other than normal wear and tear) and the damage has not been fully repaired, the determination of fair market value shall be based on the condition of the property not including the damage.

Nothing in this section shall preclude the borrower and lender from establishing the fair market value of the property by mutual agreement in lieu of appraisals pursuant to this section.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)






ARTICLE 4 - Improvements

1917.510

The borrower may have the value of capital improvements added to the fair market value of the borrower’s property, for purposes of determining the total loan obligation, but only if the procedures set forth in this article are followed.

(a) Within 60 days following the completion of capital improvements during any 12-month period with a cost in excess of one thousand dollars ($1,000), the borrower shall send by first-class mail a notice of the completion of the improvements to the lender and shall submit proof of cost and an estimate of the increase in value of the property by reason of the improvements.

(b) If, within 30 days of receipt of the notice, the lender questions the claimed increase in value of the property by reason of the improvements, the lender and the borrower may, by mutual agreement, establish the value of the capital improvements or the lender may require appraisal of the property. An appraisal shall be made to determine the increase in value of the property, if any, by reason of the improvements, by two appraisers selected in the same manner specified in Section 1917.412. If appraisals are performed, the increase in value resulting from the improvements for the purposes of this section, shall be one-half of the sum of the two appraisals. The cost of the appraiser selected by the borrower shall be borne by the borrower, and the cost of the appraiser selected by the lender shall be borne by the lender.

(c) A credit for the value of capital improvements shall be provided if the increase in value of the property resulting therefrom is determined pursuant to subdivision (b) to exceed one thousand dollars ($1,000).

(d) If 50 percent or more of the value of the labor or other work on the improvements was performed by the borrower, then the actual cost of the improvements need not exceed one thousand dollars ($1,000) for purposes of making application under subdivision (a).

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.511

Nothing in this article shall preclude a shared appreciation loan for seniors from providing the borrower with a greater credit for improvements than specified in this article, provided the relevant disclosures required by Article 7 (commencing with Section 1917.710) are appropriately modified to accurately disclose the terms of the credit.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)






ARTICLE 5 - General Provisions

1917.610

The relationship of the borrower and the lender of a shared appreciation loan for seniors is that of debtor and creditor and shall not be, or be construed to be, a joint venture, an equity venture, a partnership, or other relationship.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.611

Any waiver of any right of a borrower under the provisions of this chapter shall be void and unenforceable.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.612

This chapter facilitates one method of making shared appreciation loans to senior citizens in this state. The terms and conditions of any shared appreciation loan for seniors made pursuant to this chapter shall be consistent with this chapter. This chapter does not, however, apply to or limit shared appreciation financing of real property of a type made pursuant to other provisions of law, or which is not otherwise unlawful. Nothing in this chapter shall be construed in any way to affect shared appreciation financing of residential property of senior citizens not meeting the criteria specified in this chapter.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.613

A shared appreciation loan for seniors shall not be subject to any provision of this code or the Financial Code which limits the interest rate or change of interest rate of variable interest rate or renegotiable interest instruments, or which requires particular language or provisions in security instruments securing variable or renegotiable rate obligations or in evidences of those debts.

This section is declaratory of existing law.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.614

The lien of a deed of trust securing a shared appreciation loan for seniors shall include and secure the total loan obligation of the shared appreciation loan for seniors.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.615

The lien of a shared appreciation loan for seniors, including the total loan obligation, shall attach from the time of the recordation of the deed of trust securing the loan, and the lien, including the lien of the total loan obligation accrued or to be accrued, shall have priority over any other lien or encumbrance affecting the property secured by the shared appreciation instrument and recorded after the time of recordation of the shared appreciation instrument. However, nothing in this section or Section 1917.614 shall preclude a junior lien or encumbrance subordinate to the total loan obligation of the shared appreciation loan for seniors. In no case may a junior lien achieve priority over the lien securing the total loan obligation of the shared appreciation loan, provided that nothing in this section shall be construed to supersede Section 8450.

(Amended by Stats. 2010, Ch. 697, Sec. 12. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



1917.616

A shared appreciation loan for seniors which bears a fixed interest rate complying with the usury provisions of Article XV of the California Constitution shall not be deemed to become usurious by reason of the payment of actual contingent interest pursuant to this chapter; provided, however, that in no event may the amount of actual contingent interest received by the lender, plus the stated interest received by the lender, result in an annual percentage rate in excess of 1.5 times the applicable usury rate calculated pursuant to Article XV of the California Constitution, when all of such interest is applied over the actual term of the loan.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.617

The qualification requirements of Sections 25110, 25120, and 25130 of the Corporations Code do not apply to a shared appreciation loan for seniors to the extent the exemption afforded by subdivision (p) of Section 25100 of that code is applicable.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.618

Any loan made pursuant to this chapter shall be subject to Section 580b of the Code of Civil Procedure.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.619

Pursuant to the authority contained in Section 1 of Article XV of the California Constitution, the restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any obligation of any loan made by any lender pursuant to this chapter.

This section creates and authorizes lenders under this chapter as an exempt class of persons pursuant to Section 1 of Article XV of the Constitution.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)






ARTICLE 6 - Notices and Disclosures

1917.710

(a) The disclosures made pursuant to this chapter, as required, shall be the only disclosures required to be made pursuant to state law for shared appreciation loans for seniors, notwithstanding any contrary provision applicable to loans not made under this chapter, except those, if any, that may be required by reason of the application of Division 1 (commencing with Section 25000) of the Corporations Code, or Chapter 1 (commencing with Section 11000) of Part 2 of Division 4 of the Business and Professions Code. However, a lender shall not be precluded from supplementing the disclosures required by this chapter with additional disclosures that are not inconsistent with the disclosures required by this chapter.

(b) Whenever specific language is prescribed by this chapter, substantially the same language shall be utilized if possible, but reasonably equivalent language may be used to the extent necessary or appropriate to achieve a clearer or more accurate disclosure.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.711

(a) Each lender offering shared appreciation loans for seniors shall furnish to a prospective borrower, on the earlier of the dates on which the lender first provides written information concerning shared appreciation loans for seniors by the lender or provides a loan application form to the prospective borrower, a written disclosure as provided in this section, in type of not less than 10 point.

(b) The disclosure shall be entitled “INFORMATION ABOUT THE (Name of Lender) SHARED APPRECIATION LOAN FOR SENIORS,” and shall describe the operation and effect of the shared appreciation loan for seniors, including a brief summary of its terms and conditions, together with a statement consisting of substantially the following language, to the extent applicable to such loan:

INFORMATION ABOUT THE SHARED APPRECIATION LOANS FOR SENIORS

Your lender is pleased to offer you the opportunity to borrow against the equity in your home through a Shared Appreciation Loan for Seniors.

Because the Shared Appreciation Loan for Seniors differs from the usual mortgage loan, the law requires that you have a detailed explanation of the special features of the loan before you apply. Before you sign your particular Shared Appreciation Loan for Seniors documents, you will receive more information about your particular Shared Appreciation Loan for Seniors, which you should read and understand before you sign the loan documents.

Receipt of shared appreciation loan proceeds could be considered income, thereby reducing payments received under government benefit programs, such as Supplemental Security Income (SSI). If this income is accumulated, the payments will be considered a resource, and could terminate your eligibility for SSI or Medi-Cal. See your legal adviser for more information.

I
GENERAL TERMS

A Shared Appreciation Loan for Seniors will provide you with funds to pay off any existing indebtedness on your home and to pay the closing costs for the loan, and will then advance funds to you each month (monthly annuity) (1) for so long as you or your spouse who is a coborrower live; or (2) until you sell the house; or (3) until you decide to refinance the property and pay off your Shared Appreciation Loan for Seniors; or (4) until you cease to occupy the property as your residence, meaning either that the property has been rented out for exclusive use by a nonborrower, or the abandonment by all coborrowers of the property as their residence. Any of these four events are considered “maturity events,” and will constitute the end of the obligation to advance funds to you. The maturity events are described more fully in the promissory note. Your monthly annuity is calculated according to the method described in Section II, below. You will also be required to fulfill any customary terms or conditions included in the deed of trust encumbering your property.

Each advance of funds you receive, including both initial advances (net original loan) and each monthly annuity, will be considered outstanding principal on your loan and will bear a stated interest rate which will be not more than 80 percent of the prevailing rate of interest in the locality in which you live. No payments on your total loan obligation need be made by you until the occurrence of one of the four maturity events described above.

In exchange for a stated interest rate which is below the prevailing rate, you will be obligated to pay us additional interest later, in the form of a share of the appreciation of your home between the time you execute the promissory note and the occurrence of a maturity event. This additional interest is called “actual contingent interest” and is described more fully below at Section III. Once a maturity event has occurred, interest at the prevailing rate compounded not more often than monthly shall accrue on the entire outstanding loan balance, including the actual contingent interest, until repayment in full of the loan.

Balloon Payment of Principal. If you do not sell the property before the occurrence of a maturity event, you or your successors will need to refinance or pay this loan at that time. The term of this loan is until occurrence of a maturity event. However, if the maturity event is cessation of occupancy or death of the borrowers, the term shall be extended until the earlier of the sale or refinancing of the property, or 12 months after occurrence of the maturity event. We will not refinance either the unpaid balance of the loan or the contingent interest at that time; you or your successors alone will be responsible for obtaining refinancing. If you refinance this loan, your monthly payments may increase substantially if the property has appreciated significantly or if the interest rate on the refinancing loan is much higher than today’s prevailing rates. In general, the more your property appreciates, the larger will be the amount of the actual contingent interest that you will have an obligation to pay or refinance.

Tax and Estate Consequences. USE OF THE SHARED APPRECIATION LOAN FOR SENIORS WILL HAVE INCOME TAX OR ESTATE PLANNING CONSEQUENCES WHICH WILL DEPEND UPON YOUR OWN FINANCIAL AND TAX SITUATION. FOR FURTHER INFORMATION, YOU ARE URGED TO CONSULT YOUR OWN ACCOUNTANT, ATTORNEY, OR OTHER FINANCIAL ADVISER.

THE QUESTIONS YOU SHOULD DISCUSS INCLUDE THE TAX DEDUCTIBILITY OF THE CONTINGENT INTEREST PAYMENT, YOUR RIGHT TO UTILIZE THAT DEDUCTION IN YEARS OTHER THAN THE YEAR IT IS PAID, AND THE EFFECT OF THE LOSS OF TAX BENEFITS BEFORE THAT TIME. BECAUSE YOU WILL BE BORROWING A SIGNIFICANT AMOUNT OF THE EQUITY IN YOUR HOME, WHEN A MATURITY EVENT OCCURS AND YOUR LOAN IS REPAID, LITTLE OR NO EQUITY MAY REMAIN FOR YOU OR YOUR HEIRS.

Determining Fair Market Value. If you sell your property, the gross sale price will be the fair market value of the property, unless appraisals are requested by us and the appraisals average more than the gross sale price. However, at your request, we also will tell you what we consider to be the fair market value of the property. If you sell for cash for a gross sale price that equals or exceeds that amount, the gross sale price will control and appraisals will not be needed.

Fair market value is determined by appraisals in the event of sales involving a consideration other than cash, prepayment of the loan in full, or any other maturity event.

When appraisals are required, fair market value is determined by averaging two independent appraisals of the property. You may select one of the two appraisers from a list approved by the Federal National Mortgage Association. If appraisals are requested by us, we will provide you with full information on how to select an appraiser.

In lieu of appraisals, we may establish fair market value at an agreed amount if an agreement can be reached between you and us.

Determining Value of Capital Improvements. Capital improvements with a value exceeding one thousand dollars ($1,000) (but no maintenance or repair costs) may be added to the value of the property for the purpose of determining the net appreciated value, but only if the procedures set forth in the shared appreciation loan documents are followed. It is important to note that capital improvements completed and claimed in any 12-month period must add more than one thousand dollars ($1,000) in value to the property and must generally also cost more than one thousand dollars ($1,000). However, if you have performed at least one-half the value of the labor or other work involved, then the cost of the improvements will not be considered. The appraised value of the improvements will be the increase in the value of the property resulting from the improvements. You will receive no credit for minor or major repairs or for improvements that are not appraised at more than one thousand dollars ($1,000), but the lender will acquire a share of any resulting appreciation in the value of the property.

II
CALCULATION OF MONTHLY ANNUITY

Your Shared Appreciation Loan for Seniors consists of two components: first, an initial advance to cover the cost of paying off any existing liens which you wish to pay off, and to cover closing costs; and second, a monthly annuity.

Your Shared Appreciation Loan for Seniors is designed to provide a monthly stream of funds for the remainder of the lives of the borrowers, with no payments on the loan due at any time during the lives of the borrowers unless the property is sold or the loan is refinanced or repaid in full or until you cease to occupy the property. In determining the amount that it is able to lend, the lender estimates what at least 75 percent of the value of the borrower’s home is likely to be at the end of the borrower’s life expectancy, based on a reasonable projected appreciation rate per year. Borrowers’ estimated life spans are predicted on the basis of “actuarial tables” prepared by the government and the insurance industry; and are based only upon estimated female life span, plus up to five years, to avoid any discriminatory effect between the sexes in determining loan amounts and for conservative lending practices. Once the maximum amount which may be loaned has been determined, the amount necessary to pay off existing liens and for closing costs, plus interest at the stated interest rate on that amount for the borrower’s life expectancy, is subtracted. The “projected contingent interest” that is predicted to have been earned at the end of the estimated life span is also subtracted. A monthly annuity is then calculated on the remaining amount, based on the stated interest and the borrower’s life expectancy.

This complex calculation is illustrated by the following example:

Mr. and Mrs. Smith, who are 73 and 71 years of age, respectively, live in a home with a current value of one hundred fifty thousand dollars ($150,000), and apply for a Shared Appreciation Loan for Seniors. According to acceptable actuarial tables, Mrs. Smith, the younger of the two, has a remaining actuarial life span of 18 years. At the end of the 18 years, at a 4 percent per year projected appreciation rate, the house would be worth three hundred thousand dollars ($300,000), 80 percent of which equals two hundred forty thousand dollars ($240,000) (the lender could have based the calculation on as little as 75 percent of the three hundred thousand dollar ($300,000) projected value). The house currently has a fifteen thousand dollar ($15,000) first mortgage, and closing costs will be approximately two thousand dollars ($2,000), and the Smiths’ wish to receive an initial advance to pay off the mortgage and to cover closing costs.

At the time the Smiths apply, the average of the 30-year fixed interest rate for home mortgages of the Federal Home Loan Mortgage Corporation is 13 percent, which is the “prevailing rate.” The “stated interest rate” on the Smiths’ loan will be 75 percent of the “prevailing rate,” or 93/4 percent (the lender could have charged up to 80 percent of the prevailing rate).

The Smiths’ payments will be calculated so that at the end of the projected loan term of 18 years, the total of all payments owed to the lender will be two hundred forty thousand dollars ($240,000), 80 percent of the estimated value of the Smiths’ home after 18 years.

Two items must be subtracted from the two hundred forty thousand dollar ($240,000) future value before the Smiths’ payment can be calculated:

(a) Since the Smiths’ are requesting an advance of seventeen thousand dollars ($17,000) to pay off their existing mortgage and for closing costs, seventeen thousand dollars ($17,000), plus interest on seventeen thousand dollars ($17,000) at 93/4 percent for 18 years, for a total of ninety-six thousand fifty-seven dollars ($96,057), must be subtracted from the two hundred forty thousand dollars ($240,000) available for lending. This leaves one hundred forty-three thousand nine hundred forty-three dollars ($143,943).

(b) The lender’s share of appreciation of the value of the home is also subtracted before calculating the monthly payment. Since the home is projected to increase in value by one hundred fifty thousand dollars ($150,000), the lender’s share, 25 percent, equals thirty-seven thousand five hundred dollars ($37,500). When subtracted from one hundred forty-three thousand nine hundred forty-three dollars ($143,943), this leaves one hundred six thousand four hundred forty-three dollars ($106,443) for monthly payments.

The monthly payment is calculated on the basis of one hundred six thousand four hundred forty-three dollars ($106,443), over an 18-year term with interest at 93/4 percent. This equals one hundred eighty-four dollars ($184) per month. The Smiths’ will receive one hundred eighty-four dollars ($184) per month until a maturity event occurs.

At the time of occurrence of a maturity event, the Smiths, or their successors, if they are both deceased, will owe the seventeen thousand dollars ($17,000) advanced initially, plus the sum of all the monthly payments of one hundred eighty-four dollars ($184) received by them until the occurrence of the maturity event, plus interest at 93/4 percent on all of the above from the time the funds were advanced until occurrence of the maturity event, plus actual contingent interest calculated as described in Section III below. Interest, compounded no more often than monthly, on all of the above shall accrue at the prevailing rate from the date of any maturity event until the loan is paid in full.

Because interest accumulates rapidly, when a large initial advance is received, or the projected loan term is relatively long, the monthly payment is significantly lower. For instance, if the Smiths’ were 80 years old, and received no lump-sum advance, their monthly payment would be seven hundred forty-nine dollars ($749) per month.

The longer the loan has been in effect, of course, the greater the amount that will be owed, as monthly payments and interest accumulate, and as the home appreciates in value. Unless the borrowers choose to sell the home or refinance the loan, monthly payments will continue until both are deceased, no matter how long they live so long as they continue to occupy the property. Thus, the total loan obligation is not limited to the projected life span of the borrowers, nor to any set dollar amount, regardless of the projected maximum. Regardless of how much principal has been advanced by Shared Appreciation Loans for Seniors, and regardless of how much stated interest and actual contingent interest have accumulated or been earned, payments will continue. If the borrower lives substantially longer than the actuarial prediction, it is possible that the total of principal and acquired stated interest plus actual contingent interest, may exceed the value of the home. IN NO EVENT, HOWEVER, WILL A BORROWER OR A BORROWER’S ESTATE BE LIABLE ON THE SHARED APPRECIATION LOAN FOR SENIORS IN AN AMOUNT GREATER THAN THE VALUE OF THE HOME.

The Smith example can be illustrated as follows:

A.

$150,000 =

Value of home at time of loan.

B.

$300,000 =

Estimated value of home at end of life expectancy (18 years, 4% annual appreciation).

C.

$240,000 =

Loan (80% of B).

D.

$150,000 =

Total appreciation (B less A).

E.

$ 37,500 =

Lender’s share of appreciation (25% × D).

F.

$ 96,057 =

Payoff of preexisting mortgage, plus interest.

G.

$106,443 =

Amount from which monthly payment is calculated (C less E less F).

H.

$    184 =

Monthly payment (based on G) to the Smiths. At death or other maturity event, the sum of all monthly payments, plus interest, plus the lender’s share of appreciation, plus the amount owing from payoff of the old mortgage, must be paid to the lender.

III
ACTUAL CONTINGENT INTEREST

This Shared Appreciation Loan for Seniors provides that you, as borrower, must pay to the lender, as actual contingent interest, a share of up to 25 percent of the net appreciated value of the real property which secures the loan. This actual contingent interest is due and payable whenever a maturity event occurs. The dollar amount of actual contingent interest, if any, which you will be required to pay cannot be determined at this time. If the property does not appreciate, you will owe us nothing as actual contingent interest, and will only have to repay principal and stated interest. Actual contingent interest will not become due if title to the property is transferred on your death to a spouse who is a coborrower, or where a transfer results from a decree of dissolution of a marriage and a spouse who is a coborrower becomes the sole owner.

Your obligation to pay actual contingent interest and stated interest will reduce the amount of the appreciation, if any, that you will realize on the property over and above its value today. Appreciation will not produce a real gain in your equity in the property unless the appreciation rate exceeds the general inflation rate, but you will be required to pay a portion of the appreciation as actual contingent interest without regard to whether the appreciation has resulted in a real gain.

When your home is sold or refinanced, you normally will receive enough cash to pay the total loan obligation. However, if you sell and provide financing to the buyer, you may possibly not receive enough cash to pay the actual contingent interest, and, in that event, it will be necessary for you to provide cash from other funds. In no event, however, will your total loan obligation exceed the value of your home at the time of occurrence of a maturity event, unless you have willfully caused damage to the property.

Calculating the actual contingent interest. Actual contingent interest will be calculated as follows:

FAIR MARKET VALUE OF THE PROPERTY ON DATE OF MATURITY EVENT
(Sale Price or Appraised Value)

–(less)

CURRENT VALUE OF THE PROPERTY

–(less)

VALUE OF CAPITAL IMPROVEMENTS MADE BY YOU
(Must exceed $1,000 in cost. )

×(times)

LENDER’S APPRECIATION SHARE (up to
25%)

=(equals)

ACTUAL CONTINGENT INTEREST

Below are answers to two frequently asked questions about the Shared Appreciation Loans for Seniors program. If you have any further questions, feel free to call the lender at ____, or write to the lender at ____.

Question. What if I marry, or my spouse is not a coborrower?

Answer. Your Shared Appreciation Loan for Seniors will be due upon the death of the last surviving coborrower. Your lender will be happy to include a new or present spouse as a coborrower, provided the new spouse is over age __ at the time he or she becomes a coborrower. Because the monthly payment annuity is based upon the projected life span of the youngest coborrower, the annuity will be readjusted if a new, younger coborrower is added. The annuity will be adjusted to reflect the annuity that would have existed had the new coborrower been a coborrower from the beginning of the loan period. Since the monthly annuity is based on a fixed “lendable amount” derived from projected appreciation of the home (see Section II, above), a longer projected loan period, because of the younger age of the new coborrower, will result in a decrease in the size of the monthly annuity.

Question. Can I obtain an additional advance for home improvements?

Answer. Yes, provided your lender approves of the improvement. Your lender will act reasonably in reviewing your request. At the time the advance is made, your lender will calculate the amount of interest at the stated interest rate that will accrue through the projected life of the loan, as it was determined at the time the loan was made. This amount will be deducted from the original lendable amount, and a new annuity calculated, based upon the calculations described in Section II. The effect is the same as if the advance had been made at the outset of the loan, except, of course, you will not be responsible for any interest until the funds are actually advanced. Your annuity will, however, be smaller.

(Amended by Stats. 1988, Ch. 1406, Sec. 4.)



1917.712

(a) Each lender making a shared appreciation loan for seniors shall also furnish to the prospective borrower, prior to the consummation of the loan, the disclosures required by Subpart C of Federal Reserve Board Regulation Z (12 C.F.R. Part 226), including 12 C.F.R. Section 226.18(f), to the extent applicable to the transaction.

(b) The disclosure made pursuant to subdivision (a) and Regulation Z shall be based on the fixed interest rate of the shared appreciation loan for seniors, and shall include a description of the shared appreciation feature, including (1) the conditions for its imposition, the time at which it would be collected, and the limitations on the lender’s share, as required by the Federal Reserve Board in the information published by the board in 46 Federal Register 20877-78 (April 7, 1981), and (2) the lender’s share of the appreciated value and the prevailing interest rate as defined in Section 1917.320.

(c) The disclosure made pursuant to subdivision (a) and Regulation Z shall be accompanied by (1) several transaction-specific examples of the operation and effect of the shared appreciation loan and (2) the following charts comparing the shared appreciation loan and a conventional loan made at the prevailing interest rate, and illustrating the possible increase in the monthly payments, and the possible annual percentage rate of finance charge, on the assumptions therein stated:

Chart 1

CONVENTIONAL MORTGAGE AT ____%

If the same loan balance were financed under a conventional, 30-year, fixed-rate, level-payment mortgage, your monthly payments would be:

Years 1–30

$_______/mo.

Chart 2

IF YOU REFINANCE THIS TRANSACTION AT ___%

If your property appreciates at 10% per year, and if your loan obligation (including contingent interest due) at the end of __ years is refinanced at __% (the prevailing market interest rate now), your monthly payments will be:

Years 1–__ _____ Refinancing loan

$_______/mo. _____ $_______/mo.*

*

Refinancing loan, assuming a conventional, 30-year, fixed-rate, level-payment mortgage. Other mortgage instruments, e.g., graduated-payment or shared-appreciation, if available, may result in lower payments.

Chart 3

APR IF PROPERTY APPRECIATES AT 10%

If your property appreciates at 10% per year, the total finance charge on your shared appreciation loan for seniors (including contingent interest) will equal $____, and the annual percentage rate of the total finance charge (including actual contingent interest) will equal ____%.

(d) The disclosures required by subdivision (c) shall be separate from the disclosures required by Regulation Z, and may be presented in the document containing the disclosures required by Regulation Z or in one or more separate documents.

(e) Except to the extent that this section requires disclosure of additional information not required by Regulation Z, compliance with the applicable credit disclosure requirements of Regulation Z shall constitute compliance with the requirements of this section.

(f) The disclosure prescribed in Section 1917.711 shall be physically attached to the disclosures required by this section and Regulation Z at the time the Regulation Z disclosures are furnished to the borrower.

(g) In the event federal law is amended so that this section is inconsistent therewith, the federal law shall prevail as to the disclosures required by this section.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.713

Each lender making a shared appreciation loan for seniors shall additionally furnish to the prospective borrower, prior to consummation of the loan, a statement containing the following information:

IMPORTANT INFORMATION ABOUT YOUR SHARED APPRECIATION LOAN FOR SENIORS

You are being offered a shared appreciation loan. Before you decide to accept this loan, read this statement, which is designed to provide important information you should consider.

1. Prevailing interest rate: __%.

2. Stated interest rate on this loan: __%.

3. Projected contingent interest: __%.

4. Initial amount of this loan: $__.

5. Amount of the monthly annuity payments you will receive: $__.

6. Projected term of this loan: __ years.

7. Projected total loan obligation you will have to pay, assuming the loan continues to the end of the “borrower’s” life expectancy: $__.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)



1917.714

Each deed of trust and evidence of debt executed in connection with a shared appreciation loan for seniors shall contain a statement, printed or written in a size equal to at least 12-point bold type, consisting of substantially the following language: “THIS IS A [DURATION] SHARED APPRECIATION LOAN FOR SENIORS. THE LENDER'S INTEREST INCLUDES [PERCENT] OF THE NET APPRECIATED VALUE OF THE PROPERTY. A BALLOON PAYMENT OF PRINCIPAL WILL BE REQUIRED. FOR FURTHER INFORMATION, READ THE FLYER ENTITLED " INFORMATION ABOUT THE [NAME OF LENDER] SHARED APPRECIATION LOAN FOR SENIORS.”’ The notice required by this section shall be completed to state the terms of the shared appreciation loan and the lender’s share of the net appreciated value.

(Added by Stats. 1984, Ch. 1701, Sec. 1.)









CHAPTER 7.5 - Mortgage Loans

1918.5

As used in this chapter:

(a) “Evidence of debt” means a note or negotiable instrument.

(b) “Secretary” means the Secretary of the Business, Consumer Services, and Housing.

(c) “Secretary’s designee” means the director of a department within the agency that licenses or regulates the institutions, organizations, or persons engaged in a business related to or affecting compliance with this chapter.

(d) “Security document” means a mortgage contract, deed of trust, real estate sales contract, or any note or negotiable instrument issued in connection therewith, when its purpose is to finance the purchase or construction of real property occupied or intended to be occupied by the borrower, containing four or fewer residential units or on which four or fewer residential units are to be constructed.

(Amended by Stats. 2013, Ch. 353, Sec. 11. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



1920

Any mortgage instrument that is made pursuant to the provisions of this chapter shall meet the following requirements:

(a) Standards for the adjustment of interest rates or monthly payments shall consider factors which can reasonably be deemed to affect the ability of borrowers to meet their mortgage obligations.

(b) No change in interest provided for in any provision for a variable interest rate contained in a security document, or evidence of debt issued in connection therewith, shall be valid unless the provision is set forth in the security document, and in any evidence of debt issued in connection therewith, and the document or documents contain the following provisions:

(1) A statement attached to the security document and to any evidence of debt issued in connection therewith printed or written in a size equal to at least 10-point bold type, consisting of language authorized by the secretary or the secretary’s designee notifying the borrower that the mortgage may provide for changes in interest, principal loan balance, payment, or the loan term.

(2) Before the due date of the first monthly installment following each change in the interest rate, notice shall be mailed to the borrower of the following:

(A) The base index.

(B) The most recently published index at the date of the change in the rate.

(C) The interest rate in effect as a result of the change.

(D) Any change in the monthly installment.

(E) The amount of the unpaid principal balance.

(F) If the interest scheduled to be paid on the due date exceeds the amount of the installment, a statement to that effect and the amount of the excess, and the address and telephone number of the office of the lender to which inquiries may be made.

(c) The borrower is permitted to prepay the loan in whole or in part without a prepayment charge at any time, and no fee or other charge may be required by the lender of the borrower as a result of any change in the interest rate, the payment, the outstanding principal loan balance, or the loan term.

(d) Changes in the rate of interest on the loan shall reflect the movement of an index, which shall be authorized by the secretary or the secretary’s designee.

(e) To the extent that any monthly installment is less than the amount of interest accrued during the month with respect to which the installment is payable, the borrower shall be notified of such instance in a form and manner prescribed by the secretary or the secretary’s designee. Such notice shall include, but not be limited to, the amount of interest exceeding the monthly installment, and any borrower options under these circumstances.

(f) The lender shall provide to the borrower, prior to the execution by the borrower of any mortgage payment instrument authorized pursuant to this chapter, full and complete disclosure, as specified by the secretary or the secretary’s designee, of the nature and effect of the mortgage payment instrument, and all costs or savings attributed to the mortgage instrument.

(Amended by Stats. 1997, Ch. 232, Sec. 24. Effective January 1, 1998.)



1921

(a) As used in this section:

(1) “Adjustable-rate residential mortgage loan” means any loan or credit sale which is primarily for personal, family, or household purposes which bears interest at a rate subject to change during the term of the loan, whether predetermined or otherwise, and which is made upon the security of real property containing not less than one nor more than four dwelling units.

(2) “Lender” means any person, association, corporation, partnership, limited partnership, or other business entity making, in any 12-month period, more than 10 loans or credit sales upon the security of residential real property containing not less than one nor more than four dwelling units.

(b) Any lender offering adjustable-rate residential mortgage loans shall provide to prospective borrowers a copy of the most recent available publication of the Federal Reserve Board that is designed to provide the public with descriptive information concerning adjustable-rate mortgages (currently entitled “Consumer Handbook on Adjustable Rate Mortgages”), either upon the prospective borrower’s request or at the same time the lender first provides written information, other than direct-mail advertising, concerning any adjustable-rate residential mortgage loan or credit sale to the prospective borrower, whichever is earlier. Any lender who fails to comply with the requirements of this section may be enjoined by any court of competent jurisdiction and shall be liable for actual damages, the costs of the action, and reasonable attorney’s fees as determined by the court. The court may make those orders as may be necessary to prevent future violations of this section.

(c) A lender that makes adjustable-rate mortgage loan disclosures pursuant to either Part 29 of Chapter I of, or Part 563 of Chapter V of, Title 12 of the Code of Federal Regulations, may comply with this section by providing the descriptive information required by subdivision (b) at the same time and under the same circumstances that it makes disclosures in accordance with those federal regulations. Such a lender shall also display and make the descriptive information available to the public in an area of the lender’s office that is open to the public.

(Amended by Stats. 1987, Ch. 56, Sec. 19.)






CHAPTER 8 - Reverse Mortgages

1923

For purposes of this chapter, “reverse mortgage” means a nonrecourse loan secured by real property that meets all of the following criteria:

(a) The loan provides cash advances to a borrower based on the equity or the value in a borrower’s owner-occupied principal residence.

(b) The loan requires no payment of principal or interest until the entire loan becomes due and payable.

(c) The loan is made by a lender licensed or chartered pursuant to the laws of this state or the United States.

(Added by Stats. 1997, Ch. 797, Sec. 1. Effective January 1, 1998.)



1923.2

A reverse mortgage loan shall comply with all of the following requirements:

(a) Prepayment, in whole or in part, shall be permitted without penalty at any time during the term of the reverse mortgage loan. For the purposes of this section, penalty does not include any fees, payments, or other charges that would have otherwise been due upon the reverse mortgage being due and payable.

(b) A reverse mortgage loan may provide for a fixed or adjustable interest rate or combination thereof, including compound interest, and may also provide for interest that is contingent on the value of the property upon execution of the loan or at maturity, or on changes in value between closing and maturity.

(c) A reverse mortgage may include costs and fees that are charged by the lender, or the lender’s designee, originator, or servicer, including costs and fees charged upon execution of the loan, on a periodic basis, or upon maturity.

(d) If a reverse mortgage loan provides for periodic advances to a borrower, these advances shall not be reduced in amount or number based on any adjustment in the interest rate.

(e) A lender who fails to make loan advances as required in the loan documents, and fails to cure an actual default after notice as specified in the loan documents, shall forfeit to the borrower treble the amount wrongfully withheld plus interest at the legal rate.

(f) The reverse mortgage loan may become due and payable upon the occurrence of any one of the following events:

(1) The home securing the loan is sold or title to the home is otherwise transferred.

(2) All borrowers cease occupying the home as a principal residence, except as provided in subdivision (g).

(3) Any fixed maturity date agreed to by the lender and the borrower occurs.

(4) An event occurs which is specified in the loan documents and which jeopardizes the lender’s security.

(g) Repayment of the reverse mortgage loan shall be subject to the following additional conditions:

(1) Temporary absences from the home not exceeding 60 consecutive days shall not cause the mortgage to become due and payable.

(2) Extended absences from the home exceeding 60 consecutive days, but less than one year, shall not cause the mortgage to become due and payable if the borrower has taken prior action which secures and protects the home in a manner satisfactory to the lender, as specified in the loan documents.

(3) The lender’s right to collect reverse mortgage loan proceeds shall be subject to the applicable statute of limitations for written loan contracts. Notwithstanding any other provision of law, the statute of limitations shall commence on the date that the reverse mortgage loan becomes due and payable as provided in the loan agreement.

(4) The lender shall prominently disclose in the loan agreement any interest rate or other fees to be charged during the period that commences on the date that the reverse mortgage loan becomes due and payable, and that ends when repayment in full is made.

(h) The first page of any deed of trust securing a reverse mortgage loan shall contain the following statement in 10-point boldface type: “This deed of trust secures a reverse mortgage loan.”

(i) A lender or any other person that participates in the origination of the mortgage shall not require an applicant for a reverse mortgage to purchase an annuity as a condition of obtaining a reverse mortgage loan.

(1) The lender or any other person that participates in the origination of the mortgage shall not do either of the following:

(A) Participate in, be associated with, or employ any party that participates in or is associated with any other financial or insurance activity, unless the lender maintains procedural safeguards designed to ensure that individuals participating in the origination of the mortgage shall have no involvement with, or incentive to provide the prospective borrower with, any other financial or insurance product.

(B) Refer the borrower to anyone for the purchase of an annuity or other financial or insurance product prior to the closing of the reverse mortgage or before the expiration of the right of the borrower to rescind the reverse mortgage agreement.

(2) This subdivision does not prevent a lender from offering or referring borrowers for title insurance, hazard, flood, or other peril insurance, or other similar products that are customary and normal under a reverse mortgage loan.

(3) A lender or any other person who participates in the origination of a reverse mortgage loan to which this subdivision would apply, and who complies with paragraph (1) of subsection (n), and with subsection (o), of Section 1715z-20 of Title 12 of the United States Code, and any regulations and guidance promulgated under that section, as amended from time to time, in offering the loan, regardless of whether the loan is originated pursuant to the program authorized under Section 1715z-20 of Title 12 of the United States Code, and any regulations and guidance promulgated under that section, shall be deemed to have complied with this subdivision.

(j) Prior to accepting a final and complete application for a reverse mortgage the lender shall provide the borrower with a list of not fewer than 10 counseling agencies that are approved by the United States Department of Housing and Urban Development to engage in reverse mortgage counseling as provided in Subpart B of Part 214 of Title 24 of the Code of Federal Regulation. The counseling agency shall not receive any compensation, either directly or indirectly, from the lender or from any other person or entity involved in originating or servicing the mortgage or the sale of annuities, investments, long-term care insurance, or any other type of financial or insurance product. This subdivision does not prevent a counseling agency from receiving financial assistance that is unrelated to the offering or selling of a reverse mortgage loan and that is provided by the lender as part of charitable or philanthropic activities.

(k) A lender shall not accept a final and complete application for a reverse mortgage loan from a prospective applicant or assess any fees upon a prospective applicant until the lapse of seven days from the date of counseling, as evidenced by the counseling certification, and without first receiving certification from the applicant or the applicant’s authorized representative that the applicant has received counseling from an agency as described in subdivision (j) and that the counseling was conducted in person, unless the certification specifies that the applicant elected to receive the counseling in a manner other than in person. The certification shall be signed by the borrower and the agency counselor, and shall include the date of the counseling and the name, address, and telephone number of both the counselor and the applicant. Electronic facsimile copy of the housing counseling certification satisfies the requirements of this subdivision. The lender shall maintain the certification in an accurate, reproducible, and accessible format for the term of the reverse mortgage.

(l) A lender shall not make a reverse mortgage loan without first complying with, or in the case of brokered loans ensuring compliance with, the requirements of Section 1632, if applicable.

(Amended by Stats. 2014, Ch. 854, Sec. 2. Effective January 1, 2015.)



1923.3

A reverse mortgage shall constitute a lien against the subject property to the extent of all advances made pursuant to the reverse mortgage and all interest accrued on these advances, and that lien shall have priority over any lien filed or recorded after recordation of a reverse mortgage loan.

(Added by Stats. 1997, Ch. 797, Sec. 1. Effective January 1, 1998.)



1923.4

For the purposes of this chapter, a property shall be deemed to be owner-occupied, notwithstanding that the legal title to the property is held in the name of a trust, provided that the occupant of the property is a beneficiary of that trust.

(Added by Stats. 1997, Ch. 797, Sec. 1. Effective January 1, 1998.)



1923.5

(a) No reverse mortgage loan application shall be taken by a lender unless the loan applicant, prior to receiving counseling, has received from the lender the following plain language statement in conspicuous 16-point type or larger, advising the prospective borrower about counseling prior to obtaining the reverse mortgage loan:

IMPORTANT NOTICE
TO REVERSE MORTGAGE LOAN APPLICANT

A REVERSE MORTGAGE IS A COMPLEX FINANCIAL TRANSACTION. IF YOU DECIDE TO OBTAIN A REVERSE MORTGAGE LOAN, YOU WILL SIGN BINDING LEGAL DOCUMENTS THAT WILL HAVE IMPORTANT LEGAL AND FINANCIAL IMPLICATIONS FOR YOU AND YOUR ESTATE. IT IS THEREFORE IMPORTANT TO UNDERSTAND THE TERMS OF THE REVERSE MORTGAGE AND ITS EFFECT ON YOUR FUTURE NEEDS. BEFORE ENTERING INTO THIS TRANSACTION, YOU ARE REQUIRED TO CONSULT WITH AN INDEPENDENT REVERSE MORTGAGE LOAN COUNSELOR TO DISCUSS WHETHER OR NOT A REVERSE MORTGAGE IS RIGHT FOR YOU. A LIST OF APPROVED COUNSELORS WILL BE PROVIDED TO YOU BY THE LENDER.

SENIOR CITIZEN ADVOCACY GROUPS ADVISE AGAINST USING THE PROCEEDS OF A REVERSE MORTGAGE TO PURCHASE AN ANNUITY OR RELATED FINANCIAL PRODUCTS. IF YOU ARE CONSIDERING USING YOUR PROCEEDS FOR THIS PURPOSE, YOU SHOULD DISCUSS THE FINANCIAL IMPLICATIONS OF DOING SO WITH YOUR COUNSELOR AND FAMILY MEMBERS.

(b) (1) In addition to the plain language notice described in subdivision (a), no reverse mortgage loan application shall be taken by a lender unless the lender provides the prospective borrower, prior to his or her meeting with a counseling agency on reverse mortgages, with a reverse mortgage worksheet guide, or in the event that the prospective borrower seeks counseling prior to requesting a reverse mortgage loan application from the reverse mortgage lender, the counseling agency shall provide the prospective borrower with the following plain language reverse mortgage worksheet guide in 14-point type or larger:

Reverse Mortgage Worksheet Guide—Is a Reverse Mortgage Right for Me?

To decide if a recommended purchase of a reverse mortgage is right for you, consider all of your goals, needs, and available options. This self-evaluation worksheet has five essential questions for you to consider when deciding if a reverse mortgage is right for you.

Directions: The State of California advises you to carefully read and complete this worksheet, and bring it with you to your counseling session. You may make notes on a separate piece of paper with questions you may have about whether a reverse mortgage is right for you. During the counseling session, you can speak openly and confidentially with a professional reverse mortgage counselor, independent of the lender, who can help you understand what it means for you to become involved with this particular loan.

1. What happens to others in your home after you die or move out?

Rule: When the borrower dies, moves, or is absent from the home for 12 consecutive months, the loan may become due.

Considerations: Having a reverse mortgage affects the future of all those living with you. If the loan cannot be paid off, then the home will have to be sold in order to satisfy the lender. To determine if this is an issue for you, ask yourself:

(A) Who is currently living in the home with you?

(B) What will they do when you die or permanently move from the home?

(C) Have you discussed this with all those living with you or any family members?

(D) Who will pay off the loan, and have you discussed this with them?

(E) If your heirs do not have enough money to pay off the loan, the home will pass into foreclosure.

Do you need to discuss this with your counselor? Yes or No

2. Do you know that you can default on a reverse mortgage?

Rule: There are three continuous financial obligations. If you fail to keep up with your insurance, property taxes, and home maintenance, you will go into default. Uncured defaults lead to foreclosures.

Considerations: Will you have adequate resources and income to support your financial needs and obligations once you have removed all of your available equity with a reverse mortgage? To determine if this is an issue for you, ask yourself:

(A) Are you contemplating a lump-sum withdrawal?

(B) What other resources will you have once you have reached your equity withdrawal limit?

(C) Will you have funds to pay for unexpected medical expenses?

(D) Will you have the ability to finance alternative living accommodations, such as independent living, assisted living, or a long-term care nursing home?

(E) Will you have the ability to finance routine or catastrophic home repairs, especially if maintenance is a factor that may determine when the mortgage becomes payable?

Do you need to discuss this with your counselor? Yes or No

3. Have you fully explored other options?

Rule: Less costly options may exist.

Consideration: Reverse mortgages are compounding-interest loans, and the debt to the lender increases as time goes on. You may want to consider using less expensive alternatives or other assets you may have before you commit to a reverse mortgage. To determine if this is an issue for you, consider:

(A) Alternative financial options for seniors may include, but not be limited to, less costly home equity lines of credit, property tax deferral programs, or governmental aid programs.

(B) Other types of lending arrangements may be available and less costly. You may be able to use your home equity to secure loans from family members, friends, or would-be heirs.

Do you need to discuss this with your counselor? Yes or No

4. Are you intending to use the reverse mortgage to purchase a financial product?

Rule: Reverse mortgages are interest-accruing loans.

Considerations: Due to the high cost and increasing debt incurred by reverse mortgage borrowers, using home equity to finance investments is not suitable in most instances. To determine if this is an issue for you, consider:

(A) The cost of the reverse mortgage loan may exceed any financial gain from any product purchased.

(B) Will the financial product you are considering freeze or otherwise tie up your money?

(C) There may be high surrender fees, service charges, or undisclosed costs on the financial products purchased with the proceeds of a reverse mortgage.

(D) Has the sales agent offering the financial product discussed suitability with you?

Do you need to discuss this with your counselor? Yes or No

5. Do you know that a reverse mortgage may impact your eligibility for government assistance programs?

Rule: Income received from investments will count against individuals seeking government assistance.

Considerations: Converting your home equity into investments may create nonexempt asset statuses. To determine if this is an issue for you, consider:

(A) There are state and federal taxes on the income investments financed through home equity.

(B) If you go into a nursing home for an extended period of time, the reverse mortgage loan will become due, the home may be sold, and any proceeds from the sale of the home may make you ineligible for government benefits.

(C) If the homeowner is a Medi-Cal beneficiary, a reverse mortgage may make it difficult to transfer ownership of the home, thus resulting in Medi-Cal recovery.

Do you need to discuss this with your counselor? Yes or No

(2) The reverse mortgage worksheet guide required in paragraph (1) shall be signed by the agency counselor, if the counseling is done in person, and by the prospective borrower and returned to the lender along with the certification of counseling required under subdivision (k) of Section 1923.2, and the loan application shall not be approved until the signed reverse mortgage worksheet guide is provided to the lender. A copy of the reverse mortgage worksheet guide shall be provided to the borrower.

(Amended by Stats. 2014, Ch. 854, Sec. 3. Effective January 1, 2015.)



1923.6

The lender shall be presumed to have satisfied any disclosure duty imposed by this chapter if the lender provides a disclosure statement in the same form as provided in this chapter.

(Added by Stats. 1997, Ch. 797, Sec. 1. Effective January 1, 1998.)



1923.7

No arrangement, transfer, or lien subject to this chapter shall be invalidated solely because of the failure of a lender to comply with any provision of this chapter. However, nothing in this section shall preclude the application of any other existing civil remedies provided by law.

(Added by Stats. 1997, Ch. 797, Sec. 1. Effective January 1, 1998.)



1923.9

(a) To the extent that implementation of this section does not conflict with federal law resulting in the loss of federal funding, reverse mortgage loan payments made to a borrower shall be treated as proceeds from a loan and not as income for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

(b) Undisbursed reverse mortgage funds shall be treated as equity in the borrower’s home and not as proceeds from a loan, resources, or assets for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

(c) This section applies to any law or program relating to payments, allowances, benefits, or services provided on a means-tested basis, by this state, including, but not limited to, optional state supplements to the federal supplemental security income program, low-income energy assistance, property tax relief, general assistance, and medical assistance only to the extent this section does not conflict with Title 19 of the federal Social Security Act.

(d) For the purposes of this section, “means-tested programs and aid to individuals” includes, but is not limited to, programs set forth in Chapter 2 (commencing with Section 11200) of Part 3 of Division 9, and Part 5 (commencing with Section 17000) of Division 9, of the Welfare and Institutions Code.

(Added by Stats. 1997, Ch. 797, Sec. 1. Effective January 1, 1998.)



1923.10

This chapter shall only apply to those reverse mortgage loans executed on or after January 1, 1998.

(Added by Stats. 1997, Ch. 797, Sec. 1. Effective January 1, 1998.)









TITLE 5 - HIRING

CHAPTER 1 - Hiring in General

1925

Hiring is a contract by which one gives to another the temporary possession and use of property, other than money, for reward, and the latter agrees to return the same to the former at a future time.

(Enacted 1872.)



1926

The products of a thing hired, during the hiring, belong to the hirer.

(Enacted 1872.)



1927

An agreement to let upon hire binds the letter to secure to the hirer the quiet possession of the thing hired during the term of the hiring, against all persons lawfully claiming the same.

(Enacted 1872.)



1928

The hirer of a thing must use ordinary care for its preservation in safety and in good condition.

(Enacted 1872.)



1929

The hirer of a thing must repair all deteriorations or injuries thereto occasioned by his want of ordinary care.

(Amended by Stats. 1905, Ch. 454.)



1930

When a thing is let for a particular purpose the hirer must not use it for any other purpose; and if he does, he is liable to the letter for all damages resulting from such use, or the letter may treat the contract as thereby rescinded.

(Amended by Stats. 1905, Ch. 454.)



1931

The letter of a thing may terminate the hiring and reclaim the thing before the end of the term agreed upon:

1. When the hirer uses or permits a use of the thing hired in a manner contrary to the agreement of the parties; or,

2. When the hirer does not, within a reasonable time after request, make such repairs as he is bound to make.

(Enacted 1872.)



1932

The hirer of a thing may terminate the hiring before the end of the term agreed upon:

1. When the letter does not, within a reasonable time after request, fulfill his obligations, if any, as to placing and securing the hirer in the quiet possession of the thing hired, or putting it into good condition, or repairing; or,

2. When the greater part of the thing hired, or that part which was and which the letter had at the time of the hiring reason to believe was the material inducement to the hirer to enter into the contract, perishes from any other cause than the want of ordinary care of the hirer.

(Amended by Stats. 1905, Ch. 454.)



1933

The hiring of a thing terminates:

1. At the end of the term agreed upon;

2. By the mutual consent of the parties;

3. By the hirer acquiring a title to the thing hired superior to that of the letter; or,

4. By the destruction of the thing hired.

(Enacted 1872.)



1934

If the hiring of a thing is terminable at the pleasure of one of the parties, it is terminated by notice to the other of his death or incapacity to contract. In other cases it is not terminated thereby.

(Enacted 1872.)



1934.5

Notwithstanding the provisions of Section 1934, the hiring of accommodations from month to month in a nursing or convalescent home shall be terminated by the death of the patient by or for whom the hiring was made. The hirer or his heir, legatee, or personal representative shall not be liable for any rent due for such accommodations under the hiring agreement beyond that rent due for the date on which such patient died. No advance payment of rent made by the hirer shall be subject to the claim of, or retention by, the nursing or convalescent home and shall be returned to the heir, legatee, or personal representative no later than two weeks after such patient has died. Any provision in the hiring agreement by which the hirer agrees to modify or waive any of his rights under this section shall be void as contrary to public policy.

The provisions of this section shall be applicable to all hiring agreements executed on or after January 1, 1979.

(Added by Stats. 1978, Ch. 628.)



1935

When the hiring of a thing is terminated before the time originally agreed upon, the hirer must pay the due proportion of the hire for such use as he has actually made of the thing, unless such use is merely nominal, and of no benefit to him.

(Enacted 1872.)



1936

(a) For the purpose of this section, the following definitions shall apply:

(1) “Rental company” means a person or entity in the business of renting passenger vehicles to the public.

(2) “Renter” means any person in a manner obligated under a contract for the lease or hire of a passenger vehicle from a rental company for a period of less than 30 days.

(3) “Authorized driver” means all of the following:

(A) The renter.

(B) The renter’s spouse if that person is a licensed driver and satisfies the rental company’s minimum age requirement.

(C) The renter’s employer or coworker if he or she is engaged in business activity with the renter, is a licensed driver, and satisfies the rental company’s minimum age requirement.

(D) A person expressly listed by the rental company on that renter’s contract as an authorized driver.

(4) (A) “Customer facility charge” means any fee, including an alternative fee, required by an airport to be collected by a rental company from a renter for any of the following purposes:

(i) To finance, design, and construct consolidated airport car rental facilities.

(ii) To finance, design, construct, and operate common-use transportation systems that move passengers between airport terminals and those consolidated car rental facilities, and acquire vehicles for use in that system.

(iii) To finance, design, and construct terminal modifications solely to accommodate and provide customer access to common-use transportation systems.

(B) The aggregate amount to be collected shall not exceed the reasonable costs, as determined by an audit, by an independent auditor, paid for by the airport, to finance, design, and construct those facilities. The auditor shall independently examine and substantiate the necessity for and the amount of the customer facility charge, including whether the airport’s actual or projected costs are supported and justified, any steps the airport may take to limit costs, potential alternatives for meeting the airport’s revenue needs other than the collection of the fee, and whether and to what extent car rental companies or other businesses or individuals using the facility or common-use transportation system may pay for the costs associated with these facilities and systems other than the fee from rental customers, or whether the airport did not comply with any provision of this subparagraph. Copies of the audit shall be provided to the Assembly and Senate Committees on Judiciary, the Assembly Committee on Transportation, and the Senate Committee on Transportation and Housing and shall be posted on the airport’s Internet Web site. In the case of a customer facility charge for a common-use transportation system, the audit also shall consider the reasonable costs of providing the transit system or busing network pursuant to clause (ii) of subparagraph (A). Any audit required by this subparagraph may be included as a part of an audit of an airport’s finances. Notwithstanding clause (iii) of subparagraph (A), the fees designated as a customer facility charge shall not be used to pay for terminal expansion, gate expansion, runway expansion, changes in hours of operation, or changes in the number of flights arriving or departing from the airport.

(C) Except as provided in subparagraph (D), the authorization given pursuant to this section for an airport to impose a customer facility charge shall become inoperative when the bonds used for financing are paid.

(D) If a bond or other form of indebtedness is not used for financing, or the bond or other form of indebtedness used for financing has been paid, the Oakland International Airport may require the collection of a customer facility charge for a period of up to 10 years from the imposition of the charge for the purposes allowed by, and subject to the conditions imposed by, this section.

(5) “Damage waiver” means a rental company’s agreement not to hold a renter liable for all or any portion of any damage or loss related to the rented vehicle, any loss of use of the rented vehicle, or any storage, impound, towing, or administrative charges.

(6) “Electronic surveillance technology” means a technological method or system used to observe, monitor, or collect information, including telematics, Global Positioning System (GPS), wireless technology, or location-based technologies. “Electronic surveillance technology” does not include event data recorders (EDR), sensing and diagnostic modules (SDM), or other systems that are used either:

(A) For the purpose of identifying, diagnosing, or monitoring functions related to the potential need to repair, service, or perform maintenance on the rental vehicle.

(B) As part of the vehicle’s airbag sensing and diagnostic system in order to capture safety systems-related data for retrieval after a crash has occurred or in the event that the collision sensors are activated to prepare the decisionmaking computer to make the determination to deploy or not to deploy the airbag.

(7) “Estimated time for replacement” means the number of hours of labor, or fraction thereof, needed to replace damaged vehicle parts as set forth in collision damage estimating guides generally used in the vehicle repair business and commonly known as “crash books.”

(8) “Estimated time for repair” means a good faith estimate of the reasonable number of hours of labor, or fraction thereof, needed to repair damaged vehicle parts.

(9) “Membership program” means a service offered by a rental company that permits customers to bypass the rental counter and go directly to the car previously reserved. A membership program shall meet all of the following requirements:

(A) The renter initiates enrollment by completing an application on which the renter can specify a preference for type of vehicle and acceptance or declination of optional services.

(B) The rental company fully discloses, prior to the enrollee’s first rental as a participant in the program, all terms and conditions of the rental agreement as well as all required disclosures.

(C) The renter may terminate enrollment at any time.

(D) The rental company fully explains to the renter that designated preferences, as well as acceptance or declination of optional services, may be changed by the renter at any time for the next and future rentals.

(E) An employee designated to receive the form specified in subparagraph (C) of paragraph (1) of subdivision (s) is present at the lot where the renter takes possession of the car, to receive any change in the rental agreement from the renter.

(10) “Passenger vehicle” means a passenger vehicle as defined in Section 465 of the Vehicle Code.

(b) Except as limited by subdivision (c), a rental company and a renter may agree that the renter will be responsible for no more than all of the following:

(1) Physical or mechanical damage to the rented vehicle up to its fair market value, as determined in the customary market for the sale of that vehicle, resulting from collision regardless of the cause of the damage.

(2) Loss due to theft of the rented vehicle up to its fair market value, as determined in the customary market for the sale of that vehicle, provided that the rental company establishes by clear and convincing evidence that the renter or the authorized driver failed to exercise ordinary care while in possession of the vehicle. In addition, the renter shall be presumed to have no liability for any loss due to theft if (A) an authorized driver has possession of the ignition key furnished by the rental company or an authorized driver establishes that the ignition key furnished by the rental company was not in the vehicle at the time of the theft, and (B) an authorized driver files an official report of the theft with the police or other law enforcement agency within 24 hours of learning of the theft and reasonably cooperates with the rental company and the police or other law enforcement agency in providing information concerning the theft. The presumption set forth in this paragraph is a presumption affecting the burden of proof which the rental company may rebut by establishing that an authorized driver committed, or aided and abetted the commission of, the theft.

(3) Physical damage to the rented vehicle up to its fair market value, as determined in the customary market for the sale of that vehicle, resulting from vandalism occurring after, or in connection with, the theft of the rented vehicle. However, the renter shall have no liability for any damage due to vandalism if the renter would have no liability for theft pursuant to paragraph (2).

(4) Physical damage to the rented vehicle up to a total of five hundred dollars ($500) resulting from vandalism unrelated to the theft of the rented vehicle.

(5) Actual charges for towing, storage, and impound fees paid by the rental company if the renter is liable for damage or loss.

(6) An administrative charge, which shall include the cost of appraisal and all other costs and expenses incident to the damage, loss, repair, or replacement of the rented vehicle.

(c) The total amount of the renter’s liability to the rental company resulting from damage to the rented vehicle shall not exceed the sum of the following:

(1) The estimated cost of parts which the rental company would have to pay to replace damaged vehicle parts. All discounts and price reductions or adjustments that are or will be received by the rental company shall be subtracted from the estimate to the extent not already incorporated in the estimate, or otherwise promptly credited or refunded to the renter.

(2) The estimated cost of labor to replace damaged vehicle parts, which shall not exceed the product of (A) the rate for labor usually paid by the rental company to replace vehicle parts of the type that were damaged and (B) the estimated time for replacement. All discounts and price reductions or adjustments that are or will be received by the rental company shall be subtracted from the estimate to the extent not already incorporated in the estimate, or otherwise promptly credited or refunded to the renter.

(3) (A) The estimated cost of labor to repair damaged vehicle parts, which shall not exceed the lesser of the following:

(i) The product of the rate for labor usually paid by the rental company to repair vehicle parts of the type that were damaged and the estimated time for repair.

(ii) The sum of the estimated labor and parts costs determined under paragraphs (1) and (2) to replace the same vehicle parts.

(B) All discounts and price reductions or adjustments that are or will be received by the rental company shall be subtracted from the estimate to the extent not already incorporated in the estimate, or otherwise promptly credited or refunded to the renter.

(4) For the purpose of converting the estimated time for repair into the same units of time in which the rental rate is expressed, a day shall be deemed to consist of eight hours.

(5) Actual charges for towing, storage, and impound fees paid by the rental company.

(6) The administrative charge described in paragraph (6) of subdivision (b) shall not exceed (A) fifty dollars ($50) if the total estimated cost for parts and labor is more than one hundred dollars ($100) up to and including five hundred dollars ($500), (B) one hundred dollars ($100) if the total estimated cost for parts and labor exceeds five hundred dollars ($500) up to and including one thousand five hundred dollars ($1,500), and (C) one hundred fifty dollars ($150) if the total estimated cost for parts and labor exceeds one thousand five hundred dollars ($1,500). An administrative charge shall not be imposed if the total estimated cost of parts and labor is one hundred dollars ($100) or less.

(d) (1) The total amount of an authorized driver’s liability to the rental company, if any, for damage occurring during the authorized driver’s operation of the rented vehicle shall not exceed the amount of the renter’s liability under subdivision (c).

(2) A rental company shall not recover from the renter or other authorized driver an amount exceeding the renter’s liability under subdivision (c).

(3) A claim against a renter resulting from damage or loss, excluding loss of use, to a rental vehicle shall be reasonably and rationally related to the actual loss incurred. A rental company shall mitigate damages where possible and shall not assert or collect a claim for physical damage which exceeds the actual costs of the repairs performed or the estimated cost of repairs, if the rental company chooses not to repair the vehicle, including all discounts and price reductions. However, if the vehicle is a total loss vehicle, the claim shall not exceed the total loss vehicle value established in accordance with procedures that are customarily used by insurance companies when paying claims on total loss vehicles, less the proceeds from salvaging the vehicle, if those proceeds are retained by the rental company.

(4) If insurance coverage exists under the renter’s applicable personal or business insurance policy and the coverage is confirmed during regular business hours, the renter may require that the rental company submit any claims to the renter’s applicable personal or business insurance carrier. The rental company shall not make any written or oral representations that it will not present claims or negotiate with the renter’s insurance carrier. For purposes of this paragraph, confirmation of coverage includes telephone confirmation from insurance company representatives during regular business hours. Upon request of the renter and after confirmation of coverage, the amount of claim shall be resolved between the insurance carrier and the rental company. The renter shall remain responsible for payment to the rental car company for any loss sustained that the renter’s applicable personal or business insurance policy does not cover.

(5) A rental company shall not recover from the renter or other authorized driver for an item described in subdivision (b) to the extent the rental company obtains recovery from another person.

(6) This section applies only to the maximum liability of a renter or other authorized driver to the rental company resulting from damage to the rented vehicle and not to the liability of another person.

(e) (1) Except as provided in subdivision (f), a damage waiver shall provide or, if not expressly stated in writing, shall be deemed to provide that the renter has no liability for damage, loss, loss of use, or a cost or expense incident thereto.

(2) Except as provided in subdivision (f), every limitation, exception, or exclusion to a damage waiver is void and unenforceable.

(f) A rental company may provide in the rental contract that a damage waiver does not apply under any of the following circumstances:

(1) Damage or loss results from an authorized driver’s (A) intentional, willful, wanton, or reckless conduct, (B) operation of the vehicle under the influence of drugs or alcohol in violation of Section 23152 of the Vehicle Code, (C) towing or pushing anything, or (D) operation of the vehicle on an unpaved road if the damage or loss is a direct result of the road or driving conditions.

(2) Damage or loss occurs while the vehicle is (A) used for commercial hire, (B) used in connection with conduct that could be properly charged as a felony, (C) involved in a speed test or contest or in driver training activity, (D) operated by a person other than an authorized driver, or (E) operated outside the United States.

(3) An authorized driver who has (A) provided fraudulent information to the rental company, or (B) provided false information and the rental company would not have rented the vehicle if it had instead received true information.

(g) (1) A rental company that offers or provides a damage waiver for any consideration in addition to the rental rate shall clearly and conspicuously disclose the following information in the rental contract or holder in which the contract is placed and, also, in signs posted at the place, such as the counter, where the renter signs the rental contract, and, for renters who are enrolled in the rental company’s membership program, in a sign that shall be posted in a location clearly visible to those renters as they enter the location where their reserved rental cars are parked or near the exit of the bus or other conveyance that transports the enrollee to a reserved car: (A) the nature of the renter’s liability, such as liability for all collision damage regardless of cause, (B) the extent of the renter’s liability, such as liability for damage or loss up to a specified amount, (C) the renter’s personal insurance policy or the credit card used to pay for the car rental transaction may provide coverage for all or a portion of the renter’s potential liability, (D) the renter should consult with his or her insurer to determine the scope of insurance coverage, including the amount of the deductible, if any, for which the renter is obligated, (E) the renter may purchase an optional damage waiver to cover all liability, subject to whatever exceptions the rental company expressly lists that are permitted under subdivision (f), and (F) the range of charges for the damage waiver.

(2) In addition to the requirements of paragraph (1), a rental company that offers or provides a damage waiver shall orally disclose to all renters, except those who are participants in the rental company’s membership program, that the damage waiver may be duplicative of coverage that the customer maintains under his or her own policy of motor vehicle insurance. The renter’s receipt of the oral disclosure shall be demonstrated through the renter’s acknowledging receipt of the oral disclosure near that part of the contract where the renter indicates, by the renter’s own initials, his or her acceptance or declination of the damage waiver. Adjacent to that same part, the contract also shall state that the damage waiver is optional. Further, the contract for these renters shall include a clear and conspicuous written disclosure that the damage waiver may be duplicative of coverage that the customer maintains under his or her own policy of motor vehicle insurance.

(3) The following is an example, for purposes of illustration and not limitation, of a notice fulfilling the requirements of paragraph (1) for a rental company that imposes liability on the renter for collision damage to the full value of the vehicle:

“NOTICE ABOUT YOUR FINANCIAL RESPONSIBILITY AND OPTIONAL DAMAGE WAIVER

You are responsible for all collision damage to the rented vehicle even if someone else caused it or the cause is unknown. You are responsible for the cost of repair up to the value of the vehicle, and towing, storage, and impound fees.

Your own insurance, or the issuer of the credit card you use to pay for the car rental transaction, may cover all or part of your financial responsibility for the rented vehicle. You should check with your insurance company, or credit card issuer, to find out about your coverage and the amount of the deductible, if any, for which you may be liable.

Further, if you use a credit card that provides coverage for your potential liability, you should check with the issuer to determine if you must first exhaust the coverage limits of your own insurance before the credit card coverage applies.

The rental company will not hold you responsible if you buy a damage waiver. But a damage waiver will not protect you if (list exceptions).”

(A) When the above notice is printed in the rental contract or holder in which the contract is placed, the following shall be printed immediately following the notice:

“The cost of an optional damage waiver is $____ for every (day or week).”

(B) When the above notice appears on a sign, the following shall appear immediately adjacent to the notice:

“The cost of an optional damage waiver is $____ to $____ for every (day or week), depending upon the vehicle rented.”

(h) Notwithstanding any other provision of law, a rental company may sell a damage waiver subject to the following rate limitations for each full or partial 24-hour rental day for the damage waiver:

(1) For rental vehicles that the rental company designates as an “economy car,” “compact car,” or another term having similar meaning to the two smallest body-size categories of vehicles established by the Association of Car Rental Industry Systems Standards for North America, as of January 1, 2014, when offered for rental, the rate shall not exceed eleven dollars ($11).

(2) For rental vehicles that the rental company designates as an “intermediate car,” “standard car,” or “full-size car,” or another term having similar meaning to the next three body-size categories of vehicles established by the Association of Car Rental Industry Systems Standards for North America, as of January 1, 2014, and that are also either vehicles of the next model year, or not older than the previous year’s model, when offered for rental, the rate shall not exceed seventeen dollars ($17). For rental vehicles that are older than the previous year’s model-year, the rate shall not exceed eleven dollars ($11).

(i) A rental company that disseminates in this state an advertisement containing a rental rate shall include in that advertisement a clearly readable statement of the charge for a damage waiver and a statement that a damage waiver is optional.

(j) (1) A rental company shall not require the purchase of a damage waiver, optional insurance, or another optional good or service.

(2) A rental company shall not engage in any unfair, deceptive, or coercive conduct to induce a renter to purchase the damage waiver, optional insurance, or another optional good or service, including conduct such as, but not limited to, refusing to honor the renter’s reservation, limiting the availability of vehicles, requiring a deposit, or debiting or blocking the renter’s credit card account for a sum equivalent to a deposit if the renter declines to purchase the damage waiver, optional insurance, or another optional good or service.

(k) (1) In the absence of express permission granted by the renter subsequent to damage to, or loss of, the vehicle, a rental company shall not seek to recover any portion of a claim arising out of damage to, or loss of, the rented vehicle by processing a credit card charge or causing a debit or block to be placed on the renter’s credit card account.

(2) A rental company shall not engage in any unfair, deceptive, or coercive tactics in attempting to recover or in recovering on any claim arising out of damage to, or loss of, the rented vehicle.

(l) (1) A customer facility charge may be collected by a rental company under the following circumstances:

(A) Collection of the fee by the rental company is required by an airport operated by a city, a county, a city and county, a joint powers authority, a special district, or the San Diego County Regional Airport Authority formed pursuant to Division 17 (commencing with Section 170000) of the Public Utilities Code.

(B) The fee is calculated on a per contract basis or as provided in paragraph (2).

(C) The fee is a user fee, not a tax imposed upon real property or an incident of property ownership under Article XIII D of the California Constitution.

(D) Except as otherwise provided in subparagraph (E), the fee shall be ten dollars ($10) per contract or the amount provided in paragraph (2).

(E) The fee for a consolidated rental car facility shall be collected only from customers of on-airport rental car companies. If the fee imposed by the airport is for both a consolidated rental car facility and a common-use transportation system, the fee collected from customers of on-airport rental car companies shall be ten dollars ($10) or the amount provided in paragraph (2), but the fee imposed on customers of off-airport rental car companies who are transported on the common-use transportation system is proportionate to the costs of the common-use transportation system only. The fee is uniformly applied to each class of on-airport or off-airport customers, provided that the airport requires off-airport customers to use the common-use transportation system. For purposes of this subparagraph, “on-airport rental car company” means a rental company operating under an airport property lease or an airport concession or license agreement whose customers use or will use the consolidated rental car facility and the collection of the fee as to those customers is consistent with subparagraph (C).

(F) Revenues collected from the fee do not exceed the reasonable costs of financing, designing, and constructing the facility and financing, designing, constructing, and operating any common-use transportation system, or acquiring vehicles for use in that system, and shall not be used for any other purpose.

(G) The fee is separately identified on the rental agreement.

(H) This paragraph does not apply to fees which are governed by Section 50474.1 of the Government Code or Section 57.5 of the San Diego Unified Port District Act (Chapter 67 of the First Extraordinary Session of the Statutes of 1962).

(I) For any airport seeking to require rental car companies to collect an alternative customer facility charge pursuant to paragraph (2), the following provisions apply:

(i) Notwithstanding Section 10231.5 of the Government Code, the airport shall provide reports on an annual basis to the Senate and Assembly Committees on Judiciary detailing all of the following:

(I) The total amount of the customer facility charge collected.

(II) How the funds are being spent.

(III) The amount of and reason for any changes in the airport’s budget or financial needs for the facility or common-use transportation system.

(IV) Whether airport concession fees authorized by Section 1936.01 have increased since the prior report, if any.

(ii) (I) The airport shall complete the audit required by subparagraph (B) of paragraph (4) of subdivision (a) prior to the initial collection of the customer facility charge. Notwithstanding Section 10231.5 of the Government Code, copies of the audit shall be provided to the Assembly and Senate Committees on Judiciary, the Assembly Committee on Transportation, and the Senate Committee on Transportation and Housing and shall be posted on the airport’s Internet Web site.

(II) Prior to any increase pursuant to paragraph (2), the airport shall update the information provided in the initial collection audit pursuant to subclause (I). Notwithstanding Section 10231.5 of the Government Code, copies of the updated audit shall be provided to the Assembly and Senate Committees on Judiciary, the Assembly Committee on Transportation, and the Senate Committee on Transportation and Housing, and shall be posted on the airport’s Internet Web site.

(III) An audit shall be completed every three years after initial collection only if the customer facility charge is collected for the purpose of operating a common-use transportation system or to acquire vehicles for use in the system pursuant to clause (ii) of subparagraph (A) of paragraph (4) of subdivision (a). A regularly conducted audit of airport finances that includes the customer facility charge information, that satisfies the requirements of subparagraph (B) of paragraph (4) of subdivision (a), and is produced in accordance with the generally accepted accounting principles of the Government Accounting Standards Board, shall satisfy the requirements of this subclause. This obligation shall continue until the fee authorization becomes inoperative pursuant to subparagraph (C) of paragraph (4) of subdivision (a). Notwithstanding Section 10231.5 of the Government Code, the information reported pursuant to this subclause shall be compiled into one document, shall be provided to the Assembly and Senate Committees on Judiciary, the Assembly Committee on Transportation, and the Senate Committee on Transportation and Housing and shall be posted on the airport’s Internet Web site accessible to the public. The information reported shall be contained within one easily accessible page contained within the airport’s Internet Web site.

(IV) This section shall not be construed to require an airport to audit a common-use transportation system not financed by a customer facility charge and used for the purposes permitted pursuant to clause (ii) of subparagraph (A) of paragraph (4) of subdivision (a).

(V) The airport shall post on the airport’s Internet Web site copies of the completed audits required by this clause for a period of six years following the audit’s completion.

(iii) Use of the bonds shall be limited to construction and design of the consolidated rental car facility, terminal modifications, and operating costs of the common-use transportation system, as specified in paragraph (4) of subdivision (a).

(2) Any airport may require rental car companies to collect an alternative customer facility charge under the following conditions:

(A) The airport first conducts a publicly noticed hearing pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code) to review the costs of financing the design and construction of a consolidated rental car facility and the design, construction, and operation of any common-use transportation system in which all of the following occur:

(i) The airport establishes the amount of revenue necessary to finance the reasonable cost to design and construct a consolidated rental car facility and to design, construct, and operate any common-use transportation system, or acquire vehicles for use in that system, based on evidence presented during the hearing.

(ii) The airport finds, based on evidence presented during the hearing, that the fee authorized in paragraph (1) will not generate sufficient revenue to finance the reasonable costs to design and construct a consolidated rental car facility and to design, construct, and operate any common-use transportation system, or acquire vehicles for use in that system.

(iii) The airport finds that the reasonable cost of the project requires the additional amount of revenue that would be generated by the proposed daily rate, including any rate increase, authorized pursuant to this paragraph.

(iv) The airport outlines each of the following:

(I) Steps it has taken to limit costs.

(II) Other potential alternatives for meeting its revenue needs other than the collection of the fee.

(III) The extent to which rental car companies or other businesses or individuals using the facility or common-use transportation system will pay for the costs associated with these facilities and systems other than the fee from rental customers.

(B) The airport may not require the fee authorized in this paragraph to be collected at any time that the fee authorized in paragraph (1) of this subdivision is being collected.

(C) Pursuant to the procedure set forth in this subdivision, the fee may be collected at a rate charged on a per-day basis subject to the following conditions:

(i) Commencing January 1, 2011, the amount of the fee may not exceed six dollars ($6) per day.

(ii) Commencing January 1, 2014, the amount of the fee may not exceed seven dollars and fifty cents ($7.50) per day.

(iii) Commencing January 1, 2017, and thereafter, the amount of the fee may not exceed nine dollars ($9) per day.

(iv) At no time shall the fee authorized in this paragraph be collected from any customer for more than five days for each individual rental car contract.

(v) An airport subject to this paragraph shall initiate the process for obtaining the authority to require or increase the alternative fee no later than January 1, 2018. Any airport that obtains the authority to require or increase an alternative fee shall be authorized to continue collecting that fee until the fee authorization becomes inoperative pursuant to subparagraph (C) of paragraph (4) of subdivision (a).

(3) Notwithstanding any other provision of law, including, but not limited to, Part 1 (commencing with Section 6001) to Part 1.7 (commencing with Section 7280), inclusive, of Division 2 of the Revenue and Taxation Code, the fees collected pursuant to this section, or another law whereby a local agency operating an airport requires a rental car company to collect a facility financing fee from its customers, are not subject to sales, use, or transaction taxes.

(m) (1) A rental company shall only advertise, quote, and charge a rental rate that includes the entire amount except taxes, a customer facility charge, if any, and a mileage charge, if any, that a renter must pay to hire or lease the vehicle for the period of time to which the rental rate applies. A rental company shall not charge in addition to the rental rate, taxes, a customer facility charge, if any, and a mileage charge, if any, any fee that is required to be paid by the renter as a condition of hiring or leasing the vehicle, including, but not limited to, required fuel or airport surcharges other than customer facility charges, nor a fee for transporting the renter to the location where the rented vehicle will be delivered to the renter.

(2) In addition to the rental rate, taxes, customer facility charges, if any, and mileage charges, if any, a rental company may charge for an item or service provided in connection with a particular rental transaction if the renter could have avoided incurring the charge by choosing not to obtain or utilize the optional item or service. Items and services for which the rental company may impose an additional charge include, but are not limited to, optional insurance and accessories requested by the renter, service charges incident to the renter’s optional return of the vehicle to a location other than the location where the vehicle was hired or leased, and charges for refueling the vehicle at the conclusion of the rental transaction in the event the renter did not return the vehicle with as much fuel as was in the fuel tank at the beginning of the rental. A rental company also may impose an additional charge based on reasonable age criteria established by the rental company.

(3) A rental company shall not charge a fee for authorized drivers in addition to the rental charge for an individual renter.

(4) If a rental company states a rental rate in print advertisement or in a telephonic, in-person, or computer-transmitted quotation, the rental company shall disclose clearly in that advertisement or quotation the terms of mileage conditions relating to the advertised or quoted rental rate, including, but not limited to, to the extent applicable, the amount of mileage and gas charges, the number of miles for which no charges will be imposed, and a description of geographic driving limitations within the United States and Canada.

(5) (A) When a rental rate is stated in an advertisement, quotation, or reservation in connection with a car rental at an airport where a customer facility charge is imposed, the rental company shall disclose clearly the existence and amount of the customer facility charge. For purposes of this subparagraph, advertisements include radio, television, other electronic media, and print advertisements. For purposes of this subparagraph, quotations and reservations include those that are telephonic, in-person, and computer-transmitted. If the rate advertisement is intended to include transactions at more than one airport imposing a customer facility charge, a range of fees may be stated in the advertisement. However, all rate advertisements that include car rentals at airport destinations shall clearly and conspicuously include a toll-free telephone number whereby a customer can be told the specific amount of the customer facility charge to which the customer will be obligated.

(B) If a person or entity other than a rental car company, including a passenger carrier or a seller of travel services, advertises or quotes a rate for a car rental at an airport where a customer facility charge is imposed, that person or entity shall, provided that he, she, or it is provided with information about the existence and amount of the fee, to the extent not specifically prohibited by federal law, clearly disclose the existence and amount of the fee in any telephonic, in-person, or computer-transmitted quotation at the time of making an initial quotation of a rental rate and at the time of making a reservation of a rental car. If a rental car company provides the person or entity with rate and customer facility charge information, the rental car company is not responsible for the failure of that person or entity to comply with this subparagraph when quoting or confirming a rate to a third person or entity.

(6) If a rental company delivers a vehicle to a renter at a location other than the location where the rental company normally carries on its business, the rental company shall not charge the renter an amount for the rental for the period before the delivery of the vehicle. If a rental company picks up a rented vehicle from a renter at a location other than the location where the rental company normally carries on its business, the rental company shall not charge the renter an amount for the rental for the period after the renter notifies the rental company to pick up the vehicle.

(n) A rental company shall not use, access, or obtain any information relating to the renter’s use of the rental vehicle that was obtained using electronic surveillance technology, except in the following circumstances:

(1) (A) When the equipment is used by the rental company only for the purpose of locating a stolen, abandoned, or missing rental vehicle after one of the following:

(i) The renter or law enforcement has informed the rental company that the vehicle is missing or has been stolen or abandoned.

(ii) The rental vehicle has not been returned following one week after the contracted return date, or by one week following the end of an extension of that return date.

(iii) The rental company discovers the rental vehicle has been stolen or abandoned, and, if stolen, it shall report the vehicle stolen to law enforcement by filing a stolen vehicle report, unless law enforcement has already informed the rental company that the vehicle is missing or has been stolen or abandoned.

(B) If electronic surveillance technology is activated pursuant to subparagraph (A), a rental company shall maintain a record, in either electronic or written form, of information relevant to the activation of that technology. That information shall include the rental agreement, including the return date, and the date and time the electronic surveillance technology was activated. The record shall also include, if relevant, a record of written or other communication with the renter, including communications regarding extensions of the rental, police reports, or other written communication with law enforcement officials. The record shall be maintained for a period of at least 12 months from the time the record is created and shall be made available upon the renter’s request. The rental company shall maintain and furnish explanatory codes necessary to read the record. A rental company shall not be required to maintain a record if electronic surveillance technology is activated to recover a rental vehicle that is stolen or missing at a time other than during a rental period.

(2) In response to a specific request from law enforcement pursuant to a subpoena or search warrant.

(3) This subdivision does not prohibit a rental company from equipping rental vehicles with GPS-based technology that provides navigation assistance to the occupants of the rental vehicle, if the rental company does not use, access, or obtain information relating to the renter’s use of the rental vehicle that was obtained using that technology, except for the purposes of discovering or repairing a defect in the technology and the information may then be used only for that purpose.

(4) This subdivision does not prohibit a rental company from equipping rental vehicles with electronic surveillance technology that allows for the remote locking or unlocking of the vehicle at the request of the renter, if the rental company does not use, access, or obtain information relating to the renter’s use of the rental vehicle that was obtained using that technology, except as necessary to lock or unlock the vehicle.

(5) This subdivision does not prohibit a rental company from equipping rental vehicles with electronic surveillance technology that allows the company to provide roadside assistance, such as towing, flat tire, or fuel services, at the request of the renter, if the rental company does not use, access, or obtain information relating to the renter’s use of the rental vehicle that was obtained using that technology except as necessary to provide the requested roadside assistance.

(6) This subdivision does not prohibit a rental company from obtaining, accessing, or using information from electronic surveillance technology for the sole purpose of determining the date and time the vehicle is returned to the rental company, and the total mileage driven and the vehicle fuel level of the returned vehicle. This paragraph, however, shall apply only after the renter has returned the vehicle to the rental company, and the information shall only be used for the purpose described in this paragraph.

(o) A rental company shall not use electronic surveillance technology to track a renter in order to impose fines or surcharges relating to the renter’s use of the rental vehicle.

(p) A renter may bring an action against a rental company for the recovery of damages and appropriate equitable relief for a violation of this section. The prevailing party shall be entitled to recover reasonable attorney’s fees and costs.

(q) A rental company that brings an action against a renter for loss due to theft of the vehicle shall bring the action in the county in which the renter resides or, if the renter is not a resident of this state, in the jurisdiction in which the renter resides.

(r) A waiver of any of the provisions of this section shall be void and unenforceable as contrary to public policy.

(s) (1) A rental company’s disclosure requirements shall be satisfied for renters who are enrolled in the rental company’s membership program if all of the following conditions are met:

(A) Prior to the enrollee’s first rental as a participant in the program, the renter receives, in writing, the following:

(i) All of the disclosures required by paragraph (1) of subdivision (g), including the terms and conditions of the rental agreement then in effect.

(ii) An Internet Web site address, as well as a contact number or address, where the enrollee can learn of changes to the rental agreement or to the laws of this state governing rental agreements since the effective date of the rental company’s most recent restatement of the rental agreement and distribution of that restatement to its members.

(B) At the commencement of each rental period, the renter is provided, on the rental record or the folder in which it is inserted, with a printed notice stating that he or she had either previously selected or declined an optional damage waiver and that the renter has the right to change preferences.

(C) At the commencement of each rental period, the rental company provides, on the rearview mirror, a hanger on which a statement is printed, in a box, in at least 12-point boldface type, notifying the renter that the collision damage waiver offered by the rental company may be duplicative of coverage that the customer maintains under his or her own policy of motor vehicle insurance. If it is not feasible to hang the statement from the rearview mirror, it shall be hung from the steering wheel.

The hanger shall provide the renter a box to initial if he or she (not his or her employer) has previously accepted or declined the collision damage waiver and that he or she now wishes to change his or her decision to accept or decline the collision damage waiver, as follows:

“If I previously accepted the collision damage waiver, I now decline it.

If I previously declined the collision damage waiver, I now accept it.”

The hanger shall also provide a box for the enrollee to indicate whether this change applies to this rental transaction only or to all future rental transactions. The hanger shall also notify the renter that he or she may make that change, prior to leaving the lot, by returning the form to an employee designated to receive the form who is present at the lot where the renter takes possession of the car, to receive any change in the rental agreement from the renter.

(2) (A) This subdivision is not effective unless the employee designated pursuant to subparagraph (E) of paragraph (8) of subdivision (a) is actually present at the required location.

(B) This subdivision does not relieve the rental company from the disclosures required to be made within the text of a contract or holder in which the contract is placed; in or on an advertisement containing a rental rate; or in a telephonic, in-person, or computer-transmitted quotation or reservation.

(t) The amendments made to this section during the 2001–02 Regular Session of the Legislature do not affect litigation pending on or before January 1, 2003, alleging a violation of Section 22325 of the Business and Professions Code as it read at the time the action was commenced.

(u) (1) When a rental company enters into a rental agreement in the state for the rental of a vehicle to any renter who is not a resident of this country and, as part of, or associated with, the rental agreement, the renter purchases liability insurance, as defined in subdivision (b) of Section 1758.85 of the Insurance Code, from the rental company in its capacity as a rental car agent for an authorized insurer, the rental company shall be authorized to accept, and, if served as set forth in this subdivision, shall accept, service of a summons and complaint and any other required documents against the foreign renter for any accident or collision resulting from the operation of the rental vehicle within the state during the rental period. If the rental company has a registered agent for service of process on file with the Secretary of State, process shall be served on the rental company’s registered agent, either by first-class mail, return receipt requested, or by personal service.

(2) Within 30 days of acceptance of service of process, the rental company shall provide a copy of the summons and complaint and any other required documents served in accordance with this subdivision to the foreign renter by first-class mail, return receipt requested.

(3) Any plaintiff, or his or her representative, who elects to serve the foreign renter by delivering a copy of the summons and complaint and any other required documents to the rental company pursuant to paragraph (1) shall agree to limit his or her recovery against the foreign renter and the rental company to the limits of the protection extended by the liability insurance.

(4) Notwithstanding the requirements of Sections 17450 to 17456, inclusive, of the Vehicle Code, service of process in compliance with paragraph (1) shall be deemed valid and effective service.

(5) Notwithstanding any other provision of law, the requirement that the rental company accept service of process pursuant to paragraph (1) shall not create any duty, obligation, or agency relationship other than that provided in paragraph (1).

(v) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 549, Sec. 1) by Stats. 2014, Ch. 913, Sec. 5.2. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions. See later operative version, as amended by Sec. 5.7 of Stats. 2014, Ch. 913.)



1936-1

(a) For the purpose of this section, the following definitions shall apply:

(1) “Rental company” means a person or entity in the business of renting passenger vehicles to the public.

(2) “Renter” means any person in a manner obligated under a contract for the lease or hire of a passenger vehicle from a rental company for a period of less than 30 days.

(3) “Authorized driver” means all of the following:

(A) The renter.

(B) The renter’s spouse if that person is a licensed driver and satisfies the rental company’s minimum age requirement.

(C) The renter’s employer or coworker if he or she is engaged in business activity with the renter, is a licensed driver, and satisfies the rental company’s minimum age requirement.

(D) A person expressly listed by the rental company on that renter’s contract as an authorized driver.

(4) (A) “Customer facility charge” means any fee, including an alternative fee, required by an airport to be collected by a rental company from a renter for any of the following purposes:

(i) To finance, design, and construct consolidated airport car rental facilities.

(ii) To finance, design, construct, and operate common-use transportation systems that move passengers between airport terminals and those consolidated car rental facilities, and acquire vehicles for use in that system.

(iii) To finance, design, and construct terminal modifications solely to accommodate and provide customer access to common-use transportation systems.

(B) The aggregate amount to be collected shall not exceed the reasonable costs, as determined by an audit, by an independent auditor, paid for by the airport, to finance, design, and construct those facilities. The auditor shall independently examine and substantiate the necessity for and the amount of the customer facility charge, including whether the airport’s actual or projected costs are supported and justified, any steps the airport may take to limit costs, potential alternatives for meeting the airport’s revenue needs other than the collection of the fee, and whether and to what extent car rental companies or other businesses or individuals using the facility or common-use transportation system may pay for the costs associated with these facilities and systems other than the fee from rental customers, or whether the airport did not comply with any provision of this subparagraph. Copies of the audit shall be provided to the Assembly and Senate Committees on Judiciary, the Assembly Committee on Transportation, and the Senate Committee on Transportation and Housing and shall be posted on the airport’s Internet Web site. In the case of a customer facility charge for a common-use transportation system, the audit also shall consider the reasonable costs of providing the transit system or busing network pursuant to clause (ii) of subparagraph (A). Any audit required by this subparagraph may be included as a part of an audit of an airport’s finances. Notwithstanding clause (iii) of subparagraph (A), the fees designated as a customer facility charge shall not be used to pay for terminal expansion, gate expansion, runway expansion, changes in hours of operation, or changes in the number of flights arriving or departing from the airport.

(C) Except as provided in subparagraph (D), the authorization given pursuant to this section for an airport to impose a customer facility charge shall become inoperative when the bonds used for financing are paid.

(D) If a bond or other form of indebtedness is not used for financing, or the bond or other form of indebtedness used for financing has been paid, the Oakland International Airport may require the collection of a customer facility charge for a period of up to 10 years from the imposition of the charge for the purposes allowed by, and subject to the conditions imposed by, this section.

(5) “Damage waiver” means a rental company’s agreement not to hold a renter liable for all or any portion of any damage or loss related to the rented vehicle, any loss of use of the rented vehicle, or any storage, impound, towing, or administrative charges.

(6) “Electronic surveillance technology” means a technological method or system used to observe, monitor, or collect information, including telematics, Global Positioning System (GPS), wireless technology, or location-based technologies. “Electronic surveillance technology” does not include event data recorders (EDR), sensing and diagnostic modules (SDM), or other systems that are used either:

(A) For the purpose of identifying, diagnosing, or monitoring functions related to the potential need to repair, service, or perform maintenance on the rental vehicle.

(B) As part of the vehicle’s airbag sensing and diagnostic system in order to capture safety systems-related data for retrieval after a crash has occurred or in the event that the collision sensors are activated to prepare the decisionmaking computer to make the determination to deploy or not to deploy the airbag.

(7) “Estimated time for replacement” means the number of hours of labor, or fraction thereof, needed to replace damaged vehicle parts as set forth in collision damage estimating guides generally used in the vehicle repair business and commonly known as “crash books.”

(8) “Estimated time for repair” means a good faith estimate of the reasonable number of hours of labor, or fraction thereof, needed to repair damaged vehicle parts.

(9) “Membership program” means a service offered by a rental company that permits customers to bypass the rental counter and go directly to the car previously reserved. A membership program shall meet all of the following requirements:

(A) The renter initiates enrollment by completing an application on which the renter can specify a preference for type of vehicle and acceptance or declination of optional services.

(B) The rental company fully discloses, prior to the enrollee’s first rental as a participant in the program, all terms and conditions of the rental agreement as well as all required disclosures.

(C) The renter may terminate enrollment at any time.

(D) The rental company fully explains to the renter that designated preferences, as well as acceptance or declination of optional services, may be changed by the renter at any time for the next and future rentals.

(E) An employee designated to receive the form specified in subparagraph (C) of paragraph (1) of subdivision (s) is present at the lot where the renter takes possession of the car, to receive any change in the rental agreement from the renter.

(10) “Passenger vehicle” means a passenger vehicle as defined in Section 465 of the Vehicle Code.

(b) Except as limited by subdivision (c), a rental company and a renter may agree that the renter will be responsible for no more than all of the following:

(1) Physical or mechanical damage to the rented vehicle up to its fair market value, as determined in the customary market for the sale of that vehicle, resulting from collision regardless of the cause of the damage.

(2) Loss due to theft of the rented vehicle up to its fair market value, as determined in the customary market for the sale of that vehicle, provided that the rental company establishes by clear and convincing evidence that the renter or the authorized driver failed to exercise ordinary care while in possession of the vehicle. In addition, the renter shall be presumed to have no liability for any loss due to theft if (A) an authorized driver has possession of the ignition key furnished by the rental company or an authorized driver establishes that the ignition key furnished by the rental company was not in the vehicle at the time of the theft, and (B) an authorized driver files an official report of the theft with the police or other law enforcement agency within 24 hours of learning of the theft and reasonably cooperates with the rental company and the police or other law enforcement agency in providing information concerning the theft. The presumption set forth in this paragraph is a presumption affecting the burden of proof which the rental company may rebut by establishing that an authorized driver committed, or aided and abetted the commission of, the theft.

(3) Physical damage to the rented vehicle up to its fair market value, as determined in the customary market for the sale of that vehicle, resulting from vandalism occurring after, or in connection with, the theft of the rented vehicle. However, the renter shall have no liability for any damage due to vandalism if the renter would have no liability for theft pursuant to paragraph (2).

(4) Physical damage to the rented vehicle up to a total of five hundred dollars ($500) resulting from vandalism unrelated to the theft of the rented vehicle.

(5) Actual charges for towing, storage, and impound fees paid by the rental company if the renter is liable for damage or loss.

(6) An administrative charge, which shall include the cost of appraisal and all other costs and expenses incident to the damage, loss, repair, or replacement of the rented vehicle.

(c) The total amount of the renter’s liability to the rental company resulting from damage to the rented vehicle shall not exceed the sum of the following:

(1) The estimated cost of parts which the rental company would have to pay to replace damaged vehicle parts. All discounts and price reductions or adjustments that are or will be received by the rental company shall be subtracted from the estimate to the extent not already incorporated in the estimate, or otherwise promptly credited or refunded to the renter.

(2) The estimated cost of labor to replace damaged vehicle parts, which shall not exceed the product of (A) the rate for labor usually paid by the rental company to replace vehicle parts of the type that were damaged and (B) the estimated time for replacement. All discounts and price reductions or adjustments that are or will be received by the rental company shall be subtracted from the estimate to the extent not already incorporated in the estimate, or otherwise promptly credited or refunded to the renter.

(3) (A) The estimated cost of labor to repair damaged vehicle parts, which shall not exceed the lesser of the following:

(i) The product of the rate for labor usually paid by the rental company to repair vehicle parts of the type that were damaged and the estimated time for repair.

(ii) The sum of the estimated labor and parts costs determined under paragraphs (1) and (2) to replace the same vehicle parts.

(B) All discounts and price reductions or adjustments that are or will be received by the rental company shall be subtracted from the estimate to the extent not already incorporated in the estimate, or otherwise promptly credited or refunded to the renter.

(4) For the purpose of converting the estimated time for repair into the same units of time in which the rental rate is expressed, a day shall be deemed to consist of eight hours.

(5) Actual charges for towing, storage, and impound fees paid by the rental company.

(6) The administrative charge described in paragraph (6) of subdivision (b) shall not exceed (A) fifty dollars ($50) if the total estimated cost for parts and labor is more than one hundred dollars ($100) up to and including five hundred dollars ($500), (B) one hundred dollars ($100) if the total estimated cost for parts and labor exceeds five hundred dollars ($500) up to and including one thousand five hundred dollars ($1,500), and (C) one hundred fifty dollars ($150) if the total estimated cost for parts and labor exceeds one thousand five hundred dollars ($1,500). An administrative charge shall not be imposed if the total estimated cost of parts and labor is one hundred dollars ($100) or less.

(d) (1) The total amount of an authorized driver’s liability to the rental company, if any, for damage occurring during the authorized driver’s operation of the rented vehicle shall not exceed the amount of the renter’s liability under subdivision (c).

(2) A rental company shall not recover from the renter or other authorized driver an amount exceeding the renter’s liability under subdivision (c).

(3) A claim against a renter resulting from damage or loss, excluding loss of use, to a rental vehicle shall be reasonably and rationally related to the actual loss incurred. A rental company shall mitigate damages where possible and shall not assert or collect a claim for physical damage which exceeds the actual costs of the repairs performed or the estimated cost of repairs, if the rental company chooses not to repair the vehicle, including all discounts and price reductions. However, if the vehicle is a total loss vehicle, the claim shall not exceed the total loss vehicle value established in accordance with procedures that are customarily used by insurance companies when paying claims on total loss vehicles, less the proceeds from salvaging the vehicle, if those proceeds are retained by the rental company.

(4) If insurance coverage exists under the renter’s applicable personal or business insurance policy and the coverage is confirmed during regular business hours, the renter may require that the rental company submit any claims to the renter’s applicable personal or business insurance carrier. The rental company shall not make any written or oral representations that it will not present claims or negotiate with the renter’s insurance carrier. For purposes of this paragraph, confirmation of coverage includes telephone confirmation from insurance company representatives during regular business hours. Upon request of the renter and after confirmation of coverage, the amount of claim shall be resolved between the insurance carrier and the rental company. The renter shall remain responsible for payment to the rental car company for any loss sustained that the renter’s applicable personal or business insurance policy does not cover.

(5) A rental company shall not recover from the renter or other authorized driver for an item described in subdivision (b) to the extent the rental company obtains recovery from another person.

(6) This section applies only to the maximum liability of a renter or other authorized driver to the rental company resulting from damage to the rented vehicle and not to the liability of another person.

(e) (1) Except as provided in subdivision (f), a damage waiver shall provide or, if not expressly stated in writing, shall be deemed to provide that the renter has no liability for damage, loss, loss of use, or a cost or expense incident thereto.

(2) Except as provided in subdivision (f), every limitation, exception, or exclusion to a damage waiver is void and unenforceable.

(f) A rental company may provide in the rental contract that a damage waiver does not apply under any of the following circumstances:

(1) Damage or loss results from an authorized driver’s (A) intentional, willful, wanton, or reckless conduct, (B) operation of the vehicle under the influence of drugs or alcohol in violation of Section 23152 of the Vehicle Code, (C) towing or pushing anything, or (D) operation of the vehicle on an unpaved road if the damage or loss is a direct result of the road or driving conditions.

(2) Damage or loss occurs while the vehicle is (A) used for commercial hire, (B) used in connection with conduct that could be properly charged as a felony, (C) involved in a speed test or contest or in driver training activity, (D) operated by a person other than an authorized driver, or (E) operated outside the United States.

(3) An authorized driver who has (A) provided fraudulent information to the rental company, or (B) provided false information and the rental company would not have rented the vehicle if it had instead received true information.

(g) (1) A rental company that offers or provides a damage waiver for any consideration in addition to the rental rate shall clearly and conspicuously disclose the following information in the rental contract or holder in which the contract is placed and, also, in signs posted at the place, such as the counter, where the renter signs the rental contract, and, for renters who are enrolled in the rental company’s membership program, in a sign that shall be posted in a location clearly visible to those renters as they enter the location where their reserved rental cars are parked or near the exit of the bus or other conveyance that transports the enrollee to a reserved car: (A) the nature of the renter’s liability, such as liability for all collision damage regardless of cause, (B) the extent of the renter’s liability, such as liability for damage or loss up to a specified amount, (C) the renter’s personal insurance policy or the credit card used to pay for the car rental transaction may provide coverage for all or a portion of the renter’s potential liability, (D) the renter should consult with his or her insurer to determine the scope of insurance coverage, including the amount of the deductible, if any, for which the renter is obligated, (E) the renter may purchase an optional damage waiver to cover all liability, subject to whatever exceptions the rental company expressly lists that are permitted under subdivision (f), and (F) the range of charges for the damage waiver.

(2) In addition to the requirements of paragraph (1), a rental company that offers or provides a damage waiver shall orally disclose to all renters, except those who are participants in the rental company’s membership program, that the damage waiver may be duplicative of coverage that the customer maintains under his or her own policy of motor vehicle insurance. The renter’s receipt of the oral disclosure shall be demonstrated through the renter’s acknowledging receipt of the oral disclosure near that part of the contract where the renter indicates, by the renter’s own initials, his or her acceptance or declination of the damage waiver. Adjacent to that same part, the contract also shall state that the damage waiver is optional. Further, the contract for these renters shall include a clear and conspicuous written disclosure that the damage waiver may be duplicative of coverage that the customer maintains under his or her own policy of motor vehicle insurance.

(3) The following is an example, for purposes of illustration and not limitation, of a notice fulfilling the requirements of paragraph (1) for a rental company that imposes liability on the renter for collision damage to the full value of the vehicle:

“NOTICE ABOUT YOUR FINANCIAL RESPONSIBILITY AND OPTIONAL DAMAGE WAIVER

You are responsible for all collision damage to the rented vehicle even if someone else caused it or the cause is unknown. You are responsible for the cost of repair up to the value of the vehicle, and towing, storage, and impound fees.

Your own insurance, or the issuer of the credit card you use to pay for the car rental transaction, may cover all or part of your financial responsibility for the rented vehicle. You should check with your insurance company, or credit card issuer, to find out about your coverage and the amount of the deductible, if any, for which you may be liable.

Further, if you use a credit card that provides coverage for your potential liability, you should check with the issuer to determine if you must first exhaust the coverage limits of your own insurance before the credit card coverage applies.

The rental company will not hold you responsible if you buy a damage waiver. But a damage waiver will not protect you if (list exceptions).”

(A) When the above notice is printed in the rental contract or holder in which the contract is placed, the following shall be printed immediately following the notice:

“The cost of an optional damage waiver is $____ for every (day or week).”

(B) When the above notice appears on a sign, the following shall appear immediately adjacent to the notice:

“The cost of an optional damage waiver is $____ to $____ for every (day or week), depending upon the vehicle rented.”

(h) Notwithstanding any other provision of law, a rental company may sell a damage waiver subject to the following rate limitations for each full or partial 24-hour rental day for the damage waiver:

(1) For rental vehicles that the rental company designates as an “economy car,” “compact car,” or another term having similar meaning to the two smallest body-size categories of vehicles established by the Association of Car Rental Industry Systems Standards for North America, as of January 1, 2014, when offered for rental, the rate shall not exceed eleven dollars ($11).

(2) For rental vehicles that the rental company designates as an “intermediate car,” “standard car,” or “full-size car,” or another term having similar meaning to the next three body-size categories of vehicles established by the Association of Car Rental Industry Systems Standards for North America, as of January 1, 2014, and that are also either vehicles of the next model year, or not older than the previous year’s model, when offered for rental, the rate shall not exceed seventeen dollars ($17). For rental vehicles that are older than the previous year’s model year, the rate shall not exceed eleven dollars ($11).

(i) A rental company that disseminates in this state an advertisement containing a rental rate shall include in that advertisement a clearly readable statement of the charge for a damage waiver and a statement that a damage waiver is optional.

(j) (1) A rental company shall not require the purchase of a damage waiver, optional insurance, or another optional good or service.

(2) A rental company shall not engage in any unfair, deceptive, or coercive conduct to induce a renter to purchase the damage waiver, optional insurance, or another optional good or service, including conduct such as, but not limited to, refusing to honor the renter’s reservation, limiting the availability of vehicles, requiring a deposit, or debiting or blocking the renter’s credit card account for a sum equivalent to a deposit if the renter declines to purchase the damage waiver, optional insurance, or another optional good or service.

(k) (1) In the absence of express permission granted by the renter subsequent to damage to, or loss of, the vehicle, a rental company shall not seek to recover any portion of a claim arising out of damage to, or loss of, the rented vehicle by processing a credit card charge or causing a debit or block to be placed on the renter’s credit card account.

(2) A rental company shall not engage in any unfair, deceptive, or coercive tactics in attempting to recover or in recovering on any claim arising out of damage to, or loss of, the rented vehicle.

(l) (1) A customer facility charge may be collected by a rental company under the following circumstances:

(A) Collection of the fee by the rental company is required by an airport operated by a city, a county, a city and county, a joint powers authority, a special district, or the San Diego County Regional Airport Authority formed pursuant to Division 17 (commencing with Section 170000) of the Public Utilities Code.

(B) The fee is calculated on a per contract basis or as provided in paragraph (2).

(C) The fee is a user fee, not a tax imposed upon real property or an incident of property ownership under Article XIII D of the California Constitution.

(D) Except as otherwise provided in subparagraph (E), the fee shall be ten dollars ($10) per contract or the amount provided in paragraph (2).

(E) The fee for a consolidated rental car facility shall be collected only from customers of on-airport rental car companies. If the fee imposed by the airport is for both a consolidated rental car facility and a common-use transportation system, the fee collected from customers of on-airport rental car companies shall be ten dollars ($10) or the amount provided in paragraph (2), but the fee imposed on customers of off-airport rental car companies who are transported on the common-use transportation system is proportionate to the costs of the common-use transportation system only. The fee is uniformly applied to each class of on-airport or off-airport customers, provided that the airport requires off-airport customers to use the common-use transportation system. For purposes of this subparagraph, “on-airport rental car company” means a rental company operating under an airport property lease or an airport concession or license agreement whose customers use or will use the consolidated rental car facility and the collection of the fee as to those customers is consistent with subparagraph (C).

(F) Revenues collected from the fee do not exceed the reasonable costs of financing, designing, and constructing the facility and financing, designing, constructing, and operating any common-use transportation system, or acquiring vehicles for use in that system, and shall not be used for any other purpose.

(G) The fee is separately identified on the rental agreement.

(H) This paragraph does not apply to fees which are governed by Section 50474.1 of the Government Code or Section 57.5 of the San Diego Unified Port District Act (Chapter 67 of the First Extraordinary Session of the Statutes of 1962).

(I) For any airport seeking to require rental car companies to collect an alternative customer facility charge pursuant to paragraph (2), the following provisions apply:

(i) Notwithstanding Section 10231.5 of the Government Code, the airport shall provide reports on an annual basis to the Senate and Assembly Committees on Judiciary detailing all of the following:

(I) The total amount of the customer facility charge collected.

(II) How the funds are being spent.

(III) The amount of and reason for any changes in the airport’s budget or financial needs for the facility or common-use transportation system.

(IV) Whether airport concession fees authorized by Section 1936.01 have increased since the prior report, if any.

(ii) (I) The airport shall complete the audit required by subparagraph (B) of paragraph (4) of subdivision (a) prior to the initial collection of the customer facility charge. Notwithstanding Section 10231.5 of the Government Code, copies of the audit shall be provided to the Assembly and Senate Committees on Judiciary, the Assembly Committee on Transportation, and the Senate Committee on Transportation and Housing and shall be posted on the airport’s Internet Web site.

(II) Prior to any increase pursuant to paragraph (2), the airport shall update the information provided in the initial collection audit pursuant to subclause (I). Notwithstanding Section 10231.5 of the Government Code, copies of the updated audit shall be provided to the Assembly and Senate Committees on Judiciary, the Assembly Committee on Transportation, and the Senate Committee on Transportation and Housing, and shall be posted on the airport’s Internet Web site.

(III) An audit shall be completed every three years after initial collection only if the customer facility charge is collected for the purpose of operating a common-use transportation system or to acquire vehicles for use in the system pursuant to clause (ii) of subparagraph (A) of paragraph (4) of subdivision (a). A regularly conducted audit of airport finances that includes the customer facility charge information, that satisfies the requirements of subparagraph (B) of paragraph (4) of subdivision (a), and is produced in accordance with the generally accepted accounting principles of the Government Accounting Standards Board, shall satisfy the requirements of this subclause. This obligation shall continue until the fee authorization becomes inoperative pursuant to subparagraph (C) of paragraph (4) of subdivision (a). Notwithstanding Section 10231.5 of the Government Code, the information reported pursuant to this subclause shall be compiled into one document, shall be provided to the Assembly and Senate Committees on Judiciary, the Assembly Committee on Transportation, and the Senate Committee on Transportation and Housing and shall be posted on the airport’s Internet Web site accessible to the public. The information reported shall be contained within one easily accessible page contained within the airport’s Internet Web site.

(IV) This section shall not be construed to require an airport to audit a common-use transportation system not financed by a customer facility charge and used for the purposes permitted pursuant to clause (ii) of subparagraph (A) of paragraph (4) of subdivision (a).

(V) The airport shall post on the airport’s Internet Web site copies of the completed audits required by this clause for a period of six years following the audit’s completion.

(iii) Use of the bonds shall be limited to construction and design of the consolidated rental car facility, terminal modifications, and operating costs of the common-use transportation system, as specified in paragraph (4) of subdivision (a).

(2) Any airport may require rental car companies to collect an alternative customer facility charge under the following conditions:

(A) The airport first conducts a publicly noticed hearing pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code) to review the costs of financing the design and construction of a consolidated rental car facility and the design, construction, and operation of any common-use transportation system in which all of the following occur:

(i) The airport establishes the amount of revenue necessary to finance the reasonable cost to design and construct a consolidated rental car facility and to design, construct, and operate any common-use transportation system, or acquire vehicles for use in that system, based on evidence presented during the hearing.

(ii) The airport finds, based on evidence presented during the hearing, that the fee authorized in paragraph (1) will not generate sufficient revenue to finance the reasonable costs to design and construct a consolidated rental car facility and to design, construct, and operate any common-use transportation system, or acquire vehicles for use in that system.

(iii) The airport finds that the reasonable cost of the project requires the additional amount of revenue that would be generated by the proposed daily rate, including any rate increase, authorized pursuant to this paragraph.

(iv) The airport outlines each of the following:

(I) Steps it has taken to limit costs.

(II) Other potential alternatives for meeting its revenue needs other than the collection of the fee.

(III) The extent to which rental car companies or other businesses or individuals using the facility or common-use transportation system will pay for the costs associated with these facilities and systems other than the fee from rental customers.

(B) The airport may not require the fee authorized in this paragraph to be collected at any time that the fee authorized in paragraph (1) of this subdivision is being collected.

(C) Pursuant to the procedure set forth in this subdivision, the fee may be collected at a rate charged on a per-day basis subject to the following conditions:

(i) Commencing January 1, 2011, the amount of the fee may not exceed six dollars ($6) per day.

(ii) Commencing January 1, 2014, the amount of the fee may not exceed seven dollars and fifty cents ($7.50) per day.

(iii) Commencing January 1, 2017, and thereafter, the amount of the fee may not exceed nine dollars ($9) per day.

(iv) At no time shall the fee authorized in this paragraph be collected from any customer for more than five days for each individual rental car contract.

(v) An airport subject to this paragraph shall initiate the process for obtaining the authority to require or increase the alternative fee no later than January 1, 2018. Any airport that obtains the authority to require or increase an alternative fee shall be authorized to continue collecting that fee until the fee authorization becomes inoperative pursuant to subparagraph (C) of paragraph (4) of subdivision (a).

(3) Notwithstanding any other provision of law, including, but not limited to, Part 1 (commencing with Section 6001) to Part 1.7 (commencing with Section 7280), inclusive, of Division 2 of the Revenue and Taxation Code, the fees collected pursuant to this section, or another law whereby a local agency operating an airport requires a rental car company to collect a facility financing fee from its customers, are not subject to sales, use, or transaction taxes.

(m) (1) A rental company shall only advertise, quote, and charge a rental rate that includes the entire amount except taxes, a customer facility charge, if any, and a mileage charge, if any, that a renter must pay to hire or lease the vehicle for the period of time to which the rental rate applies. A rental company shall not charge in addition to the rental rate, taxes, a customer facility charge, if any, and a mileage charge, if any, any fee that is required to be paid by the renter as a condition of hiring or leasing the vehicle, including, but not limited to, required fuel or airport surcharges other than customer facility charges, nor a fee for transporting the renter to the location where the rented vehicle will be delivered to the renter.

(2) In addition to the rental rate, taxes, customer facility charges, if any, and mileage charges, if any, a rental company may charge for an item or service provided in connection with a particular rental transaction if the renter could have avoided incurring the charge by choosing not to obtain or utilize the optional item or service. Items and services for which the rental company may impose an additional charge include, but are not limited to, optional insurance and accessories requested by the renter, service charges incident to the renter’s optional return of the vehicle to a location other than the location where the vehicle was hired or leased, and charges for refueling the vehicle at the conclusion of the rental transaction in the event the renter did not return the vehicle with as much fuel as was in the fuel tank at the beginning of the rental. A rental company also may impose an additional charge based on reasonable age criteria established by the rental company.

(3) A rental company shall not charge a fee for authorized drivers in addition to the rental charge for an individual renter.

(4) If a rental company states a rental rate in print advertisement or in a telephonic, in-person, or computer-transmitted quotation, the rental company shall disclose clearly in that advertisement or quotation the terms of mileage conditions relating to the advertised or quoted rental rate, including, but not limited to, to the extent applicable, the amount of mileage and gas charges, the number of miles for which no charges will be imposed, and a description of geographic driving limitations within the United States and Canada.

(5) (A) When a rental rate is stated in an advertisement, quotation, or reservation in connection with a car rental at an airport where a customer facility charge is imposed, the rental company shall disclose clearly the existence and amount of the customer facility charge. For purposes of this subparagraph, advertisements include radio, television, other electronic media, and print advertisements. For purposes of this subparagraph, quotations and reservations include those that are telephonic, in-person, and computer-transmitted. If the rate advertisement is intended to include transactions at more than one airport imposing a customer facility charge, a range of fees may be stated in the advertisement. However, all rate advertisements that include car rentals at airport destinations shall clearly and conspicuously include a toll-free telephone number whereby a customer can be told the specific amount of the customer facility charge to which the customer will be obligated.

(B) If a person or entity other than a rental car company, including a passenger carrier or a seller of travel services, advertises or quotes a rate for a car rental at an airport where a customer facility charge is imposed, that person or entity shall, provided that he, she, or it is provided with information about the existence and amount of the fee, to the extent not specifically prohibited by federal law, clearly disclose the existence and amount of the fee in any telephonic, in-person, or computer-transmitted quotation at the time of making an initial quotation of a rental rate and at the time of making a reservation of a rental car. If a rental car company provides the person or entity with rate and customer facility charge information, the rental car company is not responsible for the failure of that person or entity to comply with this subparagraph when quoting or confirming a rate to a third person or entity.

(6) If a rental company delivers a vehicle to a renter at a location other than the location where the rental company normally carries on its business, the rental company shall not charge the renter an amount for the rental for the period before the delivery of the vehicle. If a rental company picks up a rented vehicle from a renter at a location other than the location where the rental company normally carries on its business, the rental company shall not charge the renter an amount for the rental for the period after the renter notifies the rental company to pick up the vehicle.

(n) A rental company shall not use, access, or obtain any information relating to the renter’s use of the rental vehicle that was obtained using electronic surveillance technology, except in the following circumstances:

(1) (A) When the equipment is used by the rental company only for the purpose of locating a stolen, abandoned, or missing rental vehicle after one of the following:

(i) The renter or law enforcement has informed the rental company that the vehicle is missing or has been stolen or abandoned.

(ii) The rental vehicle has not been returned following one week after the contracted return date, or by one week following the end of an extension of that return date.

(iii) The rental company discovers the rental vehicle has been stolen or abandoned, and, if stolen, it shall report the vehicle stolen to law enforcement by filing a stolen vehicle report, unless law enforcement has already informed the rental company that the vehicle is missing or has been stolen or abandoned.

(B) If electronic surveillance technology is activated pursuant to subparagraph (A), a rental company shall maintain a record, in either electronic or written form, of information relevant to the activation of that technology. That information shall include the rental agreement, including the return date, and the date and time the electronic surveillance technology was activated. The record shall also include, if relevant, a record of written or other communication with the renter, including communications regarding extensions of the rental, police reports, or other written communication with law enforcement officials. The record shall be maintained for a period of at least 12 months from the time the record is created and shall be made available upon the renter’s request. The rental company shall maintain and furnish explanatory codes necessary to read the record. A rental company shall not be required to maintain a record if electronic surveillance technology is activated to recover a rental vehicle that is stolen or missing at a time other than during a rental period.

(2) In response to a specific request from law enforcement pursuant to a subpoena or search warrant.

(3) This subdivision does not prohibit a rental company from equipping rental vehicles with GPS-based technology that provides navigation assistance to the occupants of the rental vehicle, if the rental company does not use, access, or obtain information relating to the renter’s use of the rental vehicle that was obtained using that technology, except for the purposes of discovering or repairing a defect in the technology and the information may then be used only for that purpose.

(4) This subdivision does not prohibit a rental company from equipping rental vehicles with electronic surveillance technology that allows for the remote locking or unlocking of the vehicle at the request of the renter, if the rental company does not use, access, or obtain information relating to the renter’s use of the rental vehicle that was obtained using that technology, except as necessary to lock or unlock the vehicle.

(5) This subdivision does not prohibit a rental company from equipping rental vehicles with electronic surveillance technology that allows the company to provide roadside assistance, such as towing, flat tire, or fuel services, at the request of the renter, if the rental company does not use, access, or obtain information relating to the renter’s use of the rental vehicle that was obtained using that technology except as necessary to provide the requested roadside assistance.

(6) This subdivision does not prohibit a rental company from obtaining, accessing, or using information from electronic surveillance technology for the sole purpose of determining the date and time the vehicle is returned to the rental company, and the total mileage driven and the vehicle fuel level of the returned vehicle. This paragraph, however, shall apply only after the renter has returned the vehicle to the rental company, and the information shall only be used for the purpose described in this paragraph.

(o) A rental company shall not use electronic surveillance technology to track a renter in order to impose fines or surcharges relating to the renter’s use of the rental vehicle.

(p) A renter may bring an action against a rental company for the recovery of damages and appropriate equitable relief for a violation of this section. The prevailing party shall be entitled to recover reasonable attorney’s fees and costs.

(q) A rental company that brings an action against a renter for loss due to theft of the vehicle shall bring the action in the county in which the renter resides or, if the renter is not a resident of this state, in the jurisdiction in which the renter resides.

(r) A waiver of any of the provisions of this section shall be void and unenforceable as contrary to public policy.

(s) (1) A rental company’s disclosure requirements shall be satisfied for renters who are enrolled in the rental company’s membership program if all of the following conditions are met:

(A) Prior to the enrollee’s first rental as a participant in the program, the renter receives, in writing, the following:

(i) All of the disclosures required by paragraph (1) of subdivision (g), including the terms and conditions of the rental agreement then in effect.

(ii) An Internet Web site address, as well as a contact number or address, where the enrollee can learn of changes to the rental agreement or to the laws of this state governing rental agreements since the effective date of the rental company’s most recent restatement of the rental agreement and distribution of that restatement to its members.

(B) At the commencement of each rental period, the renter is provided, on the rental record or the folder in which it is inserted, with a printed notice stating that he or she had either previously selected or declined an optional damage waiver and that the renter has the right to change preferences.

(C) At the commencement of each rental period, the rental company provides, on the rearview mirror, a hanger on which a statement is printed, in a box, in at least 12-point boldface type, notifying the renter that the collision damage waiver offered by the rental company may be duplicative of coverage that the customer maintains under his or her own policy of motor vehicle insurance. If it is not feasible to hang the statement from the rearview mirror, it shall be hung from the steering wheel.

The hanger shall provide the renter a box to initial if he or she (not his or her employer) has previously accepted or declined the collision damage waiver and that he or she now wishes to change his or her decision to accept or decline the collision damage waiver, as follows:

“If I previously accepted the collision damage waiver, I now decline it.

If I previously declined the collision damage waiver, I now accept it.”

The hanger shall also provide a box for the enrollee to indicate whether this change applies to this rental transaction only or to all future rental transactions. The hanger shall also notify the renter that he or she may make that change, prior to leaving the lot, by returning the form to an employee designated to receive the form who is present at the lot where the renter takes possession of the car, to receive any change in the rental agreement from the renter.

(2) (A) This subdivision is not effective unless the employee designated pursuant to subparagraph (E) of paragraph (8) of subdivision (a) is actually present at the required location.

(B) This subdivision does not relieve the rental company from the disclosures required to be made within the text of a contract or holder in which the contract is placed; in or on an advertisement containing a rental rate; or in a telephonic, in-person, or computer-transmitted quotation or reservation.

(t) The amendments made to this section during the 2001–02 Regular Session of the Legislature do not affect litigation pending on or before January 1, 2003, alleging a violation of Section 22325 of the Business and Professions Code as it read at the time the action was commenced.

(u) This section shall become operative on January 1, 2020.

(Amended (as amended by Stats. 2013, Ch. 549, Sec. 2) by Stats. 2014, Ch. 913, Sec. 5.7. Effective January 1, 2015. Section operative January 1, 2020, by its own provisions.)



1936.01

(a) For the purpose of this section, the following definitions shall apply:

(1) “Airport concession fee” means a charge collected by a rental company from a renter that is the renter’s proportionate share of the amount paid by the rental company to the owner or operator of an airport for the right or privilege of conducting a vehicle rental business on the airport’s premises.

(2) “Quote” means an estimated cost of rental provided by a rental company or a third party to a potential customer by telephone, in-person, computer-transmission, or other means, that is based on information provided by the potential customer and used to generate an estimated cost of rental, including, but not limited to, any of the following: potential dates of rental, locations, or classes of car.

(3) “Tourism commission assessment” means the charge collected by a rental company from a renter that has been established by the California Travel and Tourism Commission pursuant to Section 13995.65 of the Government Code.

(b) Notwithstanding subdivision (m) of Section 1936, the following provisions shall apply:

(1) A rental company shall only advertise a rental rate that includes the entire amount, except taxes, a customer facility charge, if any, and a mileage charge, if any, that a renter must pay to hire or lease the vehicle for the period of time to which the rental rate applies.

(2) When providing a quote, or imposing charges for a rental, the rental company may separately state the rental rate, taxes, customer facility charge, if any, airport concession fee, if any, tourism commission assessment, if any, and a mileage charge, if any, that a renter must pay to hire or lease the vehicle for the period of time to which the rental rate applies. A rental company may not charge in addition to the rental rate, taxes, a customer facility charge, if any, airport concession fee, if any, tourism commission assessment, if any, and a mileage charge, if any, any fee that must be paid by the renter as a condition of hiring or leasing the vehicle, such as, but not limited to, required fuel or airport surcharges other than customer facility charges and airport concession fees.

(3) If customer facility charges, airport concession fees, or tourism commission assessments are imposed, the rental company shall do each of the following:

(A) At the time the quote is given, provide the person receiving the quote with a good faith estimate of the rental rate, taxes, customer facility charge, if any, airport concession fee, if any, and tourism commission assessment, if any, as well as the total charges for the entire rental. The total charges, if provided on an Internet Web site, shall be displayed in a typeface at least as large as any rental rate disclosed on that page and shall be provided on a page that the person receiving the quote may reach by following links through no more than two Internet Web site pages, including the page on which the rental rate is first provided. The good faith estimate may exclude mileage charges and charges for optional items that cannot be determined prior to completing the reservation based upon the information provided by the person.

(B) At the time and place the rental commences, clearly and conspicuously disclose in the rental contract, or that portion of the contract that is provided to the renter, the total of the rental rate, taxes, customer facility charge, if any, airport concession fee, if any, and tourism commission assessment, if any, for the entire rental, exclusive of charges that cannot be determined at the time the rental commences. Charges imposed pursuant to this subparagraph shall be no more than the amount of the quote provided in a confirmed reservation, unless the person changes the terms of the rental contract subsequent to making the reservation.

(C) Provide each person, other than those persons within the rental company, offering quotes to actual or prospective customers access to information about customer facility charges, airport concession fees, and tourism commission assessments as well as access to information about when those charges apply. Any person providing quotes to actual or prospective customers for the hire or lease of a vehicle from a rental company shall provide the quotes in the manner described in subparagraph (A).

(4) In addition to the rental rate, taxes, customer facility charges, if any, airport concession fees, if any, tourism commission assessments, if any, and mileage charges, if any, a rental company may charge for an item or service provided in connection with a particular rental transaction if the renter could have avoided incurring the charge by choosing not to obtain or utilize the optional item or service. Items and services for which the rental company may impose an additional charge, include, but are not limited to, optional insurance and accessories requested by the renter, service charges incident to the renter’s optional return of the vehicle to a location other than the location where the vehicle was hired or leased, and charges for refueling the vehicle at the conclusion of the rental transaction in the event the renter did not return the vehicle with as much fuel as was in the fuel tank at the beginning of the rental. A rental company also may impose an additional charge based on reasonable age criteria established by the rental company.

(5) A rental company may not charge any fee for authorized drivers in addition to the rental charge for an individual renter.

(6) If a rental company states a rental rate in print advertisement or in a telephonic, in-person, or computer-transmitted quote, the rental company shall clearly disclose in that advertisement or quote the terms of any mileage conditions relating to the rental rate disclosed in the advertisement or quote, including, but not limited to, to the extent applicable, the amount of mileage and gas charges, the number of miles for which no charges will be imposed, and a description of geographic driving limitations within the United States and Canada.

(7) (A) When a rental rate is stated in an advertisement, in connection with a car rental at an airport where a customer facility charge is imposed, the rental company shall clearly disclose the existence and amount of the customer facility charge. For the purposes of this subparagraph, advertisements include radio, television, other electronic media, and print advertisements. If the rental rate advertisement is intended to include transactions at more than one airport imposing a customer facility charge, a range of charges may be stated in the advertisement. However, all rental rate advertisements that include car rentals at airport destinations shall clearly and conspicuously include a toll-free telephone number whereby a customer can be told the specific amount of the customer facility charge to which the customer will be obligated.

(B) If any person or entity other than a rental car company, including a passenger carrier or a seller of travel services, advertises a rental rate for a car rental at an airport where a customer facility charge is imposed, that person or entity shall, provided they are provided with information about the existence and amount of the charge, to the extent not specifically prohibited by federal law, clearly disclose the existence and amount of the charge. If a rental car company provides the person or entity with rental rate and customer facility charge information, the rental car company is not responsible for the failure of that person or entity to comply with this subparagraph.

(8) If a rental company delivers a vehicle to a renter at a location other than the location where the rental company normally carries on its business, the rental company may not charge the renter any amount for the rental for the period before the delivery of the vehicle. If a rental company picks up a rented vehicle from a renter at a location other than the location where the rental company normally carries on its business, the rental company may not charge the renter any amount for the rental for the period after the renter notifies the rental company to pick up the vehicle.

(9) Except as otherwise permitted pursuant to the customer facility charge, a rental company may not separately charge, in addition to the rental rate, a fee for transporting the renter to the location where the rented vehicle will be delivered to the renter.

(c) A renter may bring an action against a rental company for the recovery of damages and appropriate equitable relief for a violation of this section. The prevailing party shall be entitled to recover reasonable attorney’s fees and costs.

(d) Any waiver of any of the provisions of this section shall be void and unenforceable as contrary to public policy.

(e) This section shall become operative only if the Secretary of Business, Transportation and Housing provides notice to the Legislature and the Secretary of State and posts notice on its Internet Web site that the conditions described in Section 13995.92 of the Government Code have been satisfied.

(Amended by Stats. 2014, Ch. 417, Sec. 2. Effective January 1, 2015. Section conditionally operative as provided in subd. (e).)



1936.015

(a) For the purposes of this section, the following definitions shall apply:

(1) “Vehicle license fee” has the same meaning as in Sections 10751 and 10752 of the Revenue and Taxation Code, as that fee existed on January 1, 2009.

(2) “Increased vehicle license fee” means the amount of the fee increase in the vehicle license fee above 0.65 percent of the value of the vehicle.

(3) “Increased vehicle license recovery fee” means a charge that seeks to recover the amount of increased vehicle license fees actually paid by a rental company for the particular class of vehicle being rented. The increased vehicle license recovery fee shall be calculated as provided in paragraph (1) of subdivision (b).

(b) Notwithstanding subdivision (m) of Section 1936 or subdivision (b) of Section 1936.01, upon an increase of the vehicle license fee above 0.65 percent of the value of the vehicle pursuant to legislation enacted with the Budget Act of 2009, the following provisions shall apply with respect to the increased vehicle license fee:

(1) A rental company shall calculate the amount of the increased vehicle license recovery fee in the following manner:

(A) The initial calculation required by this section shall be made as of August 21, 2009, and shall include the three-month period of May 21, 2009, to August 21, 2009, inclusive. Subsequent calculations shall be made every three months thereafter.

(B) The rental company shall determine the total amount of the increased vehicle license fee actually paid during the twelve months preceding the calculation date, for each particular class of vehicle being rented.

(C) The total amount of increased vehicle license fee actually paid for each class of vehicle shall be divided by the number of vehicles in the class, to determine the average increased vehicle license fee for each class.

(D) The average increased vehicle license fee for vehicles in each class shall be prorated at one three-hundred-and-sixty-fifth, to determine the daily increased vehicle license recovery fee for vehicles in each particular class of vehicle, to be charged for each full or partial 24-hour rental day that the vehicle is rented.

(2) As of November 21, 2009, and annually as of each November 21 thereafter, a rental company shall reconcile the amount of increased vehicle license fees actually paid by the rental company during the preceding 12 months for each class of vehicle and the amount of increased vehicle license recovery fees charged to customers during that same 12-month period for rental of vehicles in those classes. The rental company shall post that information on its Internet Web site by December 31 of each year.

(3) The total of all increased vehicle license fees charged to customers by the rental company for each class of vehicle shall not exceed the total of increased vehicle license recovery fees actually paid for vehicles in those classes on an annual basis.

(4) A rental company shall only advertise a rental rate that includes the entire amount, except taxes, the increased vehicle license recovery fee, a customer facility charge, if any, and a mileage charge, if any, that a renter must pay to hire or lease the vehicle for the period of time to which the rental rate applies.

(5) When providing a quote, or imposing charges for a rental, the rental company may separately state the rental rate, taxes, the increased vehicle license recovery fee, customer facility charge, if any, airport concession fee, if any, tourism commission assessment, if any, and a mileage charge, if any, that a renter must pay to hire or lease the vehicle for the period of time to which the rental rate applies. A rental company may not charge in addition to the rental rate, taxes, the increased vehicle license recovery fee, a customer facility charge, if any, airport concession fee, if any, tourism commission assessment, if any, and a mileage charge, if any, any fee that must be paid by the renter as a condition of hiring or leasing the vehicle, such as, but not limited to, required fuel or airport surcharges other than customer facility charges and airport concession fees.

(6) If customer facility charges, airport concession fees, or tourism commission assessments are imposed, the rental company shall do each of the following:

(A) At the time the quote is given, provide the person receiving the quote with a good faith estimate of the rental rate, taxes, the increased vehicle license recovery fee, customer facility charge, if any, airport concession fee, if any, and tourism commission assessment, if any, as well as the total charges for the entire rental. The total charges, if provided on an Internet Web site, shall be displayed in a typeface at least as large as any rental rate disclosed on that page and shall be provided on a page that the person receiving the quote may reach by following links through no more than two Internet Web site pages, including the page on which the rental rate is first provided. The good faith estimate may exclude mileage charges and charges for optional items that cannot be determined prior to completing the reservation based upon the information provided by the person.

(B) At the time and place the rental commences, clearly and conspicuously disclose in the rental contract, or that portion of the contract that is provided to the renter, the total of the rental rate, taxes, the increased vehicle license recovery fee, customer facility charge, if any, airport concession fee, if any, and tourism commission assessment, if any, for the entire rental, exclusive of charges that cannot be determined at the time the rental commences. Charges imposed pursuant to this subparagraph shall be no more than the amount of the quote provided in a confirmed reservation, unless the person changes the terms of the rental contract subsequent to making the reservation.

(C) Provide each person, other than those persons within the rental company, offering quotes to actual or prospective customers access to information about the increased vehicle license recovery fee, customer facility charges, airport concession fees, and tourism commission assessments as well as access to information about when those charges apply. Any person providing quotes to actual or prospective customers for the hire or lease of a vehicle from a rental company shall provide the quotes in the manner described in subparagraph (A).

(7) In addition to the rental rate, taxes, the increased vehicle license recovery fee, customer facility charges, if any, airport concession fees, if any, tourism commission assessments, if any, and mileage charges, if any, a rental company may charge for an item or service provided in connection with a particular rental transaction if the renter could have avoided incurring the charge by choosing not to obtain or utilize the optional item or service. Items and services for which the rental company may impose an additional charge, include, but are not limited to, optional insurance and accessories requested by the renter, service charges incident to the renter’s optional return of the vehicle to a location other than the location where the vehicle was hired or leased, and charges for refueling the vehicle at the conclusion of the rental transaction in the event the renter did not return the vehicle with as much fuel as was in the fuel tank at the beginning of the rental. A rental company also may impose an additional charge based on reasonable age criteria established by the rental company.

(8) A rental company may not charge any fee for authorized drivers in addition to the rental charge for an individual renter.

(9) If a rental company states a rental rate in print advertisement or in a telephonic, in-person, or computer-transmitted quote, the rental company shall clearly disclose in that advertisement or quote the terms of any mileage conditions relating to the rental rate disclosed in the advertisement or quote, including, but not limited to, to the extent applicable, the amount of mileage and gas charges, the number of miles for which no charges will be imposed, and a description of geographic driving limitations within the United States and Canada.

(10) (A) When a rental rate is stated in an advertisement, in connection with a car rental at an airport where a customer facility charge is imposed, the rental company shall clearly disclose the existence and amount of the customer facility charge. For the purposes of this subparagraph, advertisements include radio, television, other electronic media, and print advertisements. If the rental rate advertisement is intended to include transactions at more than one airport imposing a customer facility charge, a range of charges may be stated in the advertisement. However, all rental rate advertisements that include car rentals at airport destinations shall clearly and conspicuously include a toll-free telephone number whereby a customer can be told the specific amount of the customer facility charge to which the customer will be obligated.

(B) If any person or entity other than a rental company, including a passenger carrier or a seller of travel services, advertises a rental rate for a car rental at an airport where a customer facility charge is imposed, that person or entity shall, provided they are provided with information about the existence and amount of the charge, to the extent not specifically prohibited by federal law, clearly disclose the existence and amount of the charge. If a rental company provides the person or entity with rental rate and customer facility charge information, the rental company is not responsible for the failure of that person or entity to comply with this subparagraph.

(11) If a rental company delivers a vehicle to a renter at a location other than the location where the rental company normally carries on its business, the rental company may not charge the renter any amount for the rental for the period before the delivery of the vehicle. If a rental company picks up a rented vehicle from a renter at a location other than the location where the rental company normally carries on its business, the rental company may not charge the renter any amount for the rental for the period after the renter notifies the rental company to pick up the vehicle.

(12) Except as otherwise permitted pursuant to the customer facility charge, a rental company may not separately charge, in addition to the rental rate, a fee for transporting the renter to the location where the rented vehicle will be delivered to the renter.

(c) A renter may bring an action against a rental company for the recovery of damages and appropriate equitable relief for a violation of this section. The prevailing party shall be entitled to recover reasonable attorney’s fees and costs.

(d) Any waiver of any of the provisions of this section shall be void and unenforceable as contrary to public policy.

(e) (1) This section shall become operative only if Senate Bill 3 or Assembly Bill 3 of the 2009–10 Third Extraordinary Session of the Legislature is enacted and increases the vehicle license fee above 0.65 percent of the value of the vehicle and shall cease to become operative 12 months after the restoration of the vehicle license fee to no more than 0.65 percent of the value of the vehicle.

(2) Provisions of this section relating to the disclosure and separately stated charges for a customer facility charge or an airport concession fee shall remain operative so long as the Secretary of Business, Transportation and Housing provides notice to the Legislature and the Secretary of State and posts notice on its Internet Web site that the conditions described in Section 13995.92 of the Government Code have been satisfied.

(Amended by Stats. 2014, Ch. 417, Sec. 3. Effective January 1, 2015. Conditionally inoperative as provided in subd. (e). Note: Operational condition in para. (1) of subd. (e) was satisfied by enactment of Ch. 18 (AB 3) of the 2009-10 3rd Ex. Session.)



1936.05

(a) For purposes of this section:

(1) “Additional charges” means charges other than a per period base rental rate established by the business program.

(2) “Business program” means (A) a contract between a rental company and a business program sponsor that has established the per period base rental rate, and any other material terms relating to additional charges, on which the rental company will rent passenger vehicles to persons authorized by the sponsor, or (B) a plan, program, or other arrangement established by a rental company at the request of, or with the consent of, a business program sponsor under which the rental company offers to rent passenger vehicles to persons authorized by the sponsor at per period base rental rates, and any other material terms relating to additional charges, that are not the same as those generally offered by the rental company to the public.

(3) “Business program sponsor” means a legal entity, other than a natural person, that is a corporation, limited liability company, or partnership.

(4) “Business renter” means, for any business program sponsor, a person who is authorized by the sponsor, through the use of an identifying number or program name or code, to enter into a rental contract under the sponsor’s business program. In no case shall the term “business renter” include a person renting as: (A) a nonemployee member of a not-for-profit organization, (B) the purchaser of a voucher or other prepaid rental arrangement from a person, including a tour operator, engaged in the business of reselling those vouchers or prepaid rental arrangements to the general public, (C) an individual whose car rental is eligible for reimbursement in whole or in part as a result of the person being insured or provided coverage under a policy of insurance issued by an insurance company, or (D) an individual whose car rental is eligible for reimbursement in whole or in part as a result of the person purchasing passenger vehicle repair services from a person licensed to perform such services.

(5) “Qualified business rental” under a business program established for a business program sponsor by a rental company means the rental of a passenger vehicle under the business program if either (A) in the 12-month period ending on the date of the rental or in the calendar year immediately preceding the year in which the rental occurs, the rentals under all business programs established by the rental company for the business program sponsor and its affiliates produced gross rental revenues in excess of twenty-five thousand dollars ($25,000) or (B) the rental company in good faith estimates that rentals under all the business programs established by the rental company for the business program sponsor and its affiliates will produce gross rental revenues in excess of twenty-five thousand dollars ($25,000) in the 12-month period commencing with the date of the rental or in the calendar year in which the rental occurs. The rental company has the burden of establishing by objectively verifiable evidence that the rental was a qualified business rental.

(6) “Quote” means telephonic, in-person, and computer-transmitted quotations.

(b) Notwithstanding any provision to the contrary contained in paragraph (1) of subdivision (m) of Section 1936, a rental car company may, in connection with the qualified business rental of a passenger vehicle to a business renter of a business program sponsor under the sponsor’s business program, do both of the following:

(1) Separately quote additional charges for the rental if, at the time the quote is provided, the person receiving the quote is also provided a good faith estimate of the total of all the charges for the entire rental. The estimate may exclude mileage charges and charges for optional items and services that cannot be determined prior to completing the reservation based upon the information provided by the renter.

(2) Separately impose additional charges for the rental, if the rental contract, or another document provided to the business renter at the time and place the rental commences, clearly and conspicuously discloses the total of all the charges for the entire rental, exclusive of charges that cannot be determined at the time the rental commences.

(c) A renter may bring an action against a rental company for the recovery of damages and appropriate equitable relief for a violation of this section. The prevailing party shall be entitled to recover reasonable attorney’s fees and costs.

(d) Any waiver of any of the provisions of this section shall be void and unenforceable as contrary to public policy.

(e) Nothing in this section shall be interpreted to mean that a rental company is not required to comply with the requirements of paragraphs (2) to (6), inclusive, of subdivision (m) of Section 1936.

(Amended by Stats. 2014, Ch. 417, Sec. 4. Effective January 1, 2015.)



1936.1

(a) (1) A rental company shall provide a renter of a 15-passenger van with a copy of the United States Department of Transportation, National Highway Traffic Safety Administration’s consumer advisory for 15-passenger vans titled “Reducing the Risk of Rollover Crashes” or, if that advisory is updated, a copy of the updated advisory. The renter shall acknowledge receipt of that copy by signing an acknowledgment of receipt on the rental agreement or on an attached form.

(2) If the rental of that 15-passenger van is for a business purpose or use, the rental company shall also provide on the document described in paragraph (1) that only an employee with the proper licensing may drive that vehicle. The renter shall acknowledge the receipt thereof in the same manner as described in paragraph (1).

(b) (1) Except as provided in paragraph (2), for purposes of this section, a “15-passenger van” means any van manufactured to accommodate 15 passengers, including the driver, regardless of whether that van has been altered to accommodate fewer than 15 passengers.

(2) For purposes of this section, a “15-passenger van” does not mean a 15-passenger van with dual rear wheels that has a gross weight rating equal to, or greater than, 11,500 pounds.

(Added by Stats. 2004, Ch. 883, Sec. 1. Effective January 1, 2005.)



1936.5

A “rental company” as defined in paragraph (1) of subdivision (a) of Section 1936 is not subject to the requirements of Section 14608 of the Vehicle Code if the rental is subject to the terms of a membership agreement that allows the renter to gain physical access to a car without a key through use of a code, use of a key card, or by other means that allow the car to be accessed at a remote location, or at a business location of the rental company outside of that location’s regular hours of operation.

(Added by Stats. 2012, Ch. 406, Sec. 1. Effective January 1, 2013. See similar section added by Stats. 2012, Ch. 862.)



1936.5-1

A “rental company” as defined in paragraph (1) of subdivision (a) of Section 1936 is not subject to the requirements of Section 14608 of the Vehicle Code if the rental is subject to the terms of a membership agreement that allows the renter to gain physical access to a car without a key through use of a code, key card, or by other means that allow the car to be accessed at a remote location, or at a business location of the rental company outside of that location’s regular hours of operation.

(Added by Stats. 2012, Ch. 862, Sec. 1. Effective January 1, 2013.)



1938

A commercial property owner or lessor shall state on every lease form or rental agreement executed on or after July 1, 2013, whether the property being leased or rented has undergone inspection by a Certified Access Specialist (CASp), and, if so, whether the property has or has not been determined to meet all applicable construction-related accessibility standards pursuant to Section 55.53.

(Added by Stats. 2012, Ch. 383, Sec. 12. Effective September 19, 2012.)






CHAPTER 2 - Hiring of Real Property

1940

(a) Except as provided in subdivision (b), this chapter shall apply to all persons who hire dwelling units located within this state including tenants, lessees, boarders, lodgers, and others, however denominated.

(b) The term “persons who hire” shall not include a person who maintains either of the following:

(1) Transient occupancy in a hotel, motel, residence club, or other facility when the transient occupancy is or would be subject to tax under Section 7280 of the Revenue and Taxation Code. The term “persons who hire” shall not include a person to whom this paragraph pertains if the person has not made valid payment for all room and other related charges owing as of the last day on which his or her occupancy is or would be subject to tax under Section 7280 of the Revenue and Taxation Code.

(2) Occupancy at a hotel or motel where the innkeeper retains a right of access to and control of the dwelling unit and the hotel or motel provides or offers all of the following services to all of the residents:

(A) Facilities for the safeguarding of personal property pursuant to Section 1860.

(B) Central telephone service subject to tariffs covering the same filed with the California Public Utilities Commission.

(C) Maid, mail, and room services.

(D) Occupancy for periods of less than seven days.

(E) Food service provided by a food establishment, as defined in Section 113780 of the Health and Safety Code, located on or adjacent to the premises of the hotel or motel and owned or operated by the innkeeper or owned or operated by a person or entity pursuant to a lease or similar relationship with the innkeeper or person or entity affiliated with the innkeeper.

(c) “Dwelling unit” means a structure or the part of a structure that is used as a home, residence, or sleeping place by one person who maintains a household or by two or more persons who maintain a common household.

(d) Nothing in this section shall be construed to limit the application of any provision of this chapter to tenancy in a dwelling unit unless the provision is so limited by its specific terms.

(Amended by Stats. 1996, Ch. 1023, Sec. 28. Effective September 29, 1996.)



1940.1

(a) No person may require an occupant of a residential hotel, as defined in Section 50519 of the Health and Safety Code, to move, or to check out and reregister, before the expiration of 30 days occupancy if a purpose is to have that occupant maintain transient occupancy status pursuant to paragraph (1) of subdivision (b) of Section 1940. Evidence that an occupant was required to check out and reregister shall create a rebuttable presumption, which shall affect solely the burden of producing evidence, of the purpose referred to in this subdivision.

(b) In addition to any remedies provided by local ordinance, any violation of subdivision (a) is punishable by a civil penalty of five hundred dollars ($500). In any action brought pursuant to this section, the prevailing party shall be entitled to reasonable attorney’s fees.

(c) Nothing in this section shall prevent a local governing body from establishing inspection authority or reporting or recordkeeping requirements to ensure compliance with this section.

(Amended by Stats. 2004, Ch. 950, Sec. 1. Effective January 1, 2005.)



1940.2

(a) It is unlawful for a landlord to do any of the following for the purpose of influencing a tenant to vacate a dwelling:

(1) Engage in conduct that violates subdivision (a) of Section 484 of the Penal Code.

(2) Engage in conduct that violates Section 518 of the Penal Code.

(3) Use, or threaten to use, force, willful threats, or menacing conduct constituting a course of conduct that interferes with the tenant’s quiet enjoyment of the premises in violation of Section 1927 that would create an apprehension of harm in a reasonable person. Nothing in this paragraph requires a tenant to be actually or constructively evicted in order to obtain relief.

(4) Commit a significant and intentional violation of Section 1954.

(b) A tenant who prevails in a civil action, including an action in small claims court, to enforce his or her rights under this section is entitled to a civil penalty in an amount not to exceed two thousand dollars ($2,000) for each violation.

(c) An oral or written warning notice, given in good faith, regarding conduct by a tenant, occupant, or guest that violates, may violate, or violated the applicable rental agreement, rules, regulations, lease, or laws, is not a violation of this section. An oral or written explanation of the rental agreement, rules, regulations, lease, or laws given in the normal course of business is not a violation of this section.

(d) Nothing in this section shall enlarge or diminish a landlord’s right to terminate a tenancy pursuant to existing state or local law; nor shall this section enlarge or diminish any ability of local government to regulate or enforce a prohibition against a landlord’s harassment of a tenant.

(Added by Stats. 2003, Ch. 542, Sec. 1. Effective January 1, 2004.)



1940.3

(a) No city, county, or city and county shall, by statute, ordinance, or regulation, or by administrative action implementing any statute, ordinance, or regulation, compel a landlord or any agent of the landlord to make any inquiry, compile, disclose, report, or provide any information, prohibit offering or continuing to offer, accommodations in the property for rent or lease, or otherwise take any action regarding or based on the immigration or citizenship status of a tenant, prospective tenant, occupant, or prospective occupant of residential rental property.

(b) No landlord or any agent of the landlord shall do any of the following:

(1) Make any inquiry regarding or based on the immigration or citizenship status of a tenant, prospective tenant, occupant, or prospective occupant of residential rental property.

(2) Require that any tenant, prospective tenant, occupant, or prospective occupant of the rental property make any statement, representation, or certification concerning his or her immigration or citizenship status.

(c) Nothing in this section shall prohibit a landlord from either:

(1) Complying with any legal obligation under federal law.

(2) Requesting information or documentation necessary to determine or verify the financial qualifications of a prospective tenant, or to determine or verify the identity of a prospective tenant or prospective occupant.

(Added by Stats. 2007, Ch. 403, Sec. 1. Effective January 1, 2008.)



1940.4

(a) Except as provided in subdivision (c), a landlord shall not prohibit a tenant from posting or displaying political signs relating to any of the following:

(1) An election or legislative vote, including an election of a candidate to public office.

(2) The initiative, referendum, or recall process.

(3) Issues that are before a public commission, public board, or elected local body for a vote.

(b) Political signs may be posted or displayed in the window or on the door of the premises leased by the tenant in a multifamily dwelling, or from the yard, window, door, balcony, or outside wall of the premises leased by a tenant of a single-family dwelling.

(c) A landlord may prohibit a tenant from posting or displaying political signs in the following circumstances:

(1) The political sign is more than six square feet in size.

(2) The posting or displaying would violate a local, state, or federal law.

(3) The posting or displaying would violate a lawful provision in a common interest development governing a document that satisfies the criteria of Section 1353.6.

(d) A tenant shall post and remove political signs in compliance with the time limits set by the ordinance for the jurisdiction where the premises are located. A tenant shall be solely responsible for any violation of a local ordinance. If no local ordinance exists or if the local ordinance does not include a time limit for posting and removing political signs on private property, the landlord may establish a reasonable time period for the posting and removal of political signs. A reasonable time period for this purpose shall begin at least 90 days prior to the date of the election or vote to which the sign relates and end at least 15 days following the date of the election or vote.

(e) Notwithstanding any other provision of law, any changes in the terms of a tenancy that are made to implement the provisions of this section and are noticed pursuant to Section 827 shall not be deemed to cause a diminution in housing services, and may be enforced in accordance with Section 1161 of the Code of Civil Procedure.

(Added by Stats. 2011, Ch. 383, Sec. 1. Effective January 1, 2012.)



1940.5

An owner or an owner’s agent shall not refuse to rent a dwelling unit in a structure which received its valid certificate of occupancy after January 1, 1973, to an otherwise qualified prospective tenant or refuse to continue to rent to an existing tenant solely on the basis of that tenant’s possession of a waterbed or other bedding with liquid filling material where all of the following requirements and conditions are met:

(a) A tenant or prospective tenant furnishes to the owner, prior to installation, a valid waterbed insurance policy or certificate of insurance for property damage. The policy shall be issued by a company licensed to do business in California and possessing a Best’s Insurance Report rating of “B” or higher. The insurance policy shall be maintained in full force and effect until the bedding is permanently removed from the rental premises. The policy shall be written for no less than one hundred thousand dollars ($100,000) of coverage. The policy shall cover, up to the limits of the policy, replacement value of all property damage, including loss of use, incurred by the rental property owner or other caused by or arising out of the ownership, maintenance, use, or removal of the waterbed on the rental premises only, except for any damage caused intentionally or at the direction of the insured, or for any damage caused by or resulting from fire. The owner may require the tenant to produce evidence of insurance at any time. The carrier shall give the owner notice of cancellation or nonrenewal 10 days prior to this action. Every application for a policy shall contain the information as provided in subdivisions (a), (b), and (c) of Section 1962 and Section 1962.5.

(b) The bedding shall conform to the pounds-per-square foot weight limitation and placement as dictated by the floor load capacity of the residential structure. The weight shall be distributed on a pedestal or frame which is substantially the dimensions of the mattress itself.

(c) The tenant or prospective tenant shall install, maintain and remove the bedding, including, but not limited to, the mattress and frame, according to standard methods of installation, maintenance, and removal as prescribed by the manufacturer, retailer, or state law, whichever provides the higher degree of safety. The tenant shall notify the owner or owner’s agent in writing of the intent to install, remove, or move the waterbed. The notice shall be delivered 24 hours prior to the installation, removal, or movement. The owner or the owner’s agent may be present at the time of installation, removal, or movement at the owner’s or the owner’s agent’s option. If the bedding is installed or moved by any person other than the tenant or prospective tenant, the tenant or prospective tenant shall deliver to the owner or to the owner’s agent a written installation receipt stating the installer’s name, address, and business affiliation where appropriate.

(d) Any new bedding installation shall conform to the owner’s or the owner’s agent’s reasonable structural specifications for placement within the rental property and shall be consistent with floor capacity of the rental dwelling unit.

(e) The tenant or prospective tenant shall comply with the minimum component specification list prescribed by the manufacturer, retailer, or state law, whichever provides the higher degree of safety.

(f) Subject to the notice requirements of Section 1954, the owner, or the owner’s agent, shall have the right to inspect the bedding installation upon completion, and periodically thereafter, to insure its conformity with this section. If installation or maintenance is not in conformity with this section, the owner may serve the tenant with a written notice of breach of the rental agreement. The owner may give the tenant three days either to bring the installation into conformity with those standards or to remove the bedding, unless there is an immediate danger to the structure, in which case there shall be immediate corrective action. If the bedding is installed by any person other than the tenant or prospective tenant, the tenant or prospective tenant shall deliver to the owner or to the owner’s agent a written installation receipt stating the installer’s name and business affiliation where appropriate.

(g) Notwithstanding Section 1950.5, an owner or owner’s agent is entitled to increase the security deposit on the dwelling unit in an amount equal to one-half of one months’ rent. The owner or owner’s agent may charge a tenant, lessee, or sublessee a reasonable fee to cover administration costs. In no event does this section authorize the payment of a rebate of premium in violation of Article 5 (commencing with Section 750) of Chapter 1 of Part 2 of Division 1 of the Insurance Code.

(h) Failure of the owner, or owner’s agent, to exercise any of his or her rights pursuant to this section does not constitute grounds for denial of an insurance claim.

(i) As used in this section, “tenant” includes any lessee, and “rental” means any rental or lease.

(Amended by Stats. 1996, Ch. 1137, Sec. 52. Effective January 1, 1997.)



1940.6

(a) The owner of a residential dwelling unit or the owner’s agent who applies to any public agency for a permit to demolish that residential dwelling unit shall give written notice of that fact to:

(1) A prospective tenant prior to the occurrence of any of the following actions by the owner or the owner’s agent:

(A) Entering into a rental agreement with a prospective tenant.

(B) Requiring or accepting payment from the prospective tenant for an application screening fee, as provided in Section 1950.6.

(C) Requiring or accepting any other fees from a prospective tenant.

(D) Requiring or accepting any writings that would initiate a tenancy.

(2) A current tenant, including a tenant who has entered into a rental agreement but has not yet taken possession of the dwelling unit, prior to applying to the public agency for the permit to demolish that residential dwelling unit.

(b) The notice shall include the earliest possible approximate date on which the owner expects the demolition to occur and the approximate date on which the owner will terminate the tenancy. However, in no case may the demolition for which the owner or the owner’s agent has applied occur prior to the earliest possible approximate date noticed.

(c) If a landlord fails to comply with subdivision (a) or (b), a tenant may bring an action in a court of competent jurisdiction. The remedies the court may order shall include, but are not limited to, the following:

(1) In the case of a prospective tenant who moved into a residential dwelling unit and was not informed as required by subdivision (a) or (b), the actual damages suffered, moving expenses, and a civil penalty not to exceed two thousand five hundred dollars ($2,500) to be paid by the landlord to the tenant.

(2) In the case of a current tenant who was not informed as required by subdivision (a) or (b), the actual damages suffered, and a civil penalty not to exceed two thousand five hundred dollars ($2,500) to be paid by the landlord to the tenant.

(3) In any action brought pursuant to this section, the prevailing party shall be entitled to reasonable attorney’s fees.

(d) The remedies available under this section are cumulative to other remedies available under law.

(e) This section shall not be construed to preempt other laws regarding landlord obligations or disclosures, including, but not limited to, those arising pursuant to Chapter 12.75 (commencing with Section 7060) of Division 7 of Title 1 of the Government Code.

(f) For purposes of this section:

(1) “Residential dwelling unit” has the same meaning as that contained in Section 1940.

(2) “Public agency” has the same meaning as that contained in Section 21063 of the Public Resources Code.

(Added by Stats. 2002, Ch. 285, Sec. 1. Effective January 1, 2003.)



1940.7

(a) The Legislature finds and declares that the December 10, 1983, tragedy in Tierra Santa, in which lives were lost as a result of a live munition exploding in a residential area that was formerly a military ordnance location, has demonstrated (1) the unique and heretofore unknown risk that there are other live munitions in former ordnance locations in California, (2) that these former ordnance locations need to be identified by the federal, state, or local authorities, and (3) that the people living in the neighborhood of these former ordnance locations should be notified of their existence. Therefore, it is the intent of the Legislature that the disclosure required by this section is solely warranted and limited by (1) the fact that these former ordnance locations cannot be readily observed or discovered by landlords and tenants, and (2) the ability of a landlord who has actual knowledge of a former ordnance location within the neighborhood of his or her rental property to disclose this information for the safety of the tenant.

(b) The landlord of a residential dwelling unit who has actual knowledge of any former federal or state ordnance locations in the neighborhood area shall give written notice to a prospective tenant of that knowledcge prior to the execution of a rental agreement. In cases of tenancies in existence on January 1, 1990, this written notice shall be given to tenants as soon as practicable thereafter.

(c) For purposes of this section:

(1) “Former federal or state ordnance location” means an area identified by an agency or instrumentality of the federal or state government as an area once used for military training purposes and which may contain potentially explosive munitions.

(2) “Neighborhood area” means within one mile of the residential dwelling.

(Added by Stats. 1989, Ch. 294, Sec. 2.)



1940.8

A landlord of a residential dwelling unit shall provide each new tenant that occupies the unit with a copy of the notice provided by a registered structural pest control company pursuant to Section 8538 of the Business and Professions Code, if a contract for periodic pest control service has been executed.

(Added by Stats. 2000, Ch. 234, Sec. 2. Effective January 1, 2001.)



1940.9

(a) If the landlord does not provide separate gas and electric meters for each tenant’s dwelling unit so that each tenant’s meter measures only the electric or gas service to that tenant’s dwelling unit and the landlord or his or her agent has knowledge that gas or electric service provided through a tenant’s meter serves an area outside the tenant’s dwelling unit, the landlord, prior to the inception of the tenancy or upon discovery, shall explicitly disclose that condition to the tenant and shall do either of the following:

(1)  Execute a mutual written agreement with the tenant for payment by the tenant of the cost of the gas or electric service provided through the tenant’s meter to serve areas outside the tenant’s dwelling unit.

(2) Make other arrangements, as are mutually agreed in writing, for payment for the gas or electric service provided through the tenant’s meter to serve areas outside the tenant’s dwelling unit. These arrangements may include, but are not limited to, the landlord becoming the customer of record for the tenant’s meter, or the landlord separately metering and becoming the customer of record for the area outside the tenant’s dwelling unit.

(b) If a landlord fails to comply with subdivision (a), the aggrieved tenant may bring an action in a court of competent jurisdiction. The remedies the court may order shall include, but are not limited to, the following:

(1) Requiring the landlord to be made the customer of record with the utility for the tenant’s meter.

(2) Ordering the landlord to reimburse the tenant for payments made by the tenant to the utility for service to areas outside of the tenant’s dwelling unit. Payments to be reimbursed pursuant to this paragraph shall commence from the date the obligation to disclose arose under subdivision (a).

(c) Nothing in this section limits any remedies available to a landlord or tenant under other provisions of this chapter, the rental agreement, or applicable statutory or common law.

(Added by Stats. 1989, Ch. 861, Sec. 1.)



1940.10

(a) For the purposes of this section, the following definitions shall apply:

(1) “Private area” means an outdoor backyard area that is on the ground level of the rental unit.

(2) “Personal agriculture” means a use of land where an individual cultivates edible plant crops for personal use or donation.

(3) “Plant crop” means any crop in its raw or natural state, which comes from a plant that will bear edible fruits or vegetables. It shall not include marijuana or any unlawful crops or substances.

(b) A landlord shall permit a tenant to participate in personal agriculture in portable containers approved by the landlord in the tenant’s private area if the following conditions are met:

(1) The tenant regularly removes any dead plant material and weeds, with the exception of straw, mulch, compost, and any other organic materials intended to encourage vegetation and retention of moisture in soil, unless the landlord and tenant have a preexisting or separate agreement regarding garden maintenance where the tenant is not responsible for removing or maintaining plant crop and weeds.

(2) The plant crop will not interfere with the maintenance of the rental property.

(3) The placement of the portable containers does not interfere with any tenant’s parking spot.

(4) The placement and location of the portable containers may be determined by the landlord. The portable containers may not create a health and safety hazard, block doorways, or interfere with walkways or utility services or equipment.

(c) The cultivation of plant crops on the rental property other than that which is contained in portable containers shall be subject to approval from the landlord.

(d) A landlord may prohibit the use of synthetic chemical herbicides, pesticides, fungicides, rodenticides, insecticides, or any other synthetic chemical product commonly used in the growing of plant crops.

(e) A landlord may require the tenant to enter into a written agreement regarding the payment of any excess water and waste collection bills arising from the tenant’s personal agriculture activities.

(f) Subject to the notice required by Section 1954, a landlord has a right to periodically inspect any area where the tenant is engaging in personal agriculture to ensure compliance with this section.

(g) This section shall only apply to residential real property that is improved with, or consisting of, a building containing not more than two units that are intended for human habitation.

(Added by Stats. 2014, Ch. 584, Sec. 2. Effective January 1, 2015.)



[1941.]

Section Nineteen Hundred and Forty-one. The lessor of a building intended for the occupation of human beings must, in the absence of an agreement to the contrary, put it into a condition fit for such occupation, and repair all subsequent dilapidations thereof, which render it untenantable, except such as are mentioned in section nineteen hundred and twenty-nine.

(Amended by Code Amendments 1873-74, Ch. 612.)



1941.1

(a) A dwelling shall be deemed untenantable for purposes of Section 1941 if it substantially lacks any of the following affirmative standard characteristics or is a residential unit described in Section 17920.3 or 17920.10 of the Health and Safety Code:

(1) Effective waterproofing and weather protection of roof and exterior walls, including unbroken windows and doors.

(2) Plumbing or gas facilities that conformed to applicable law in effect at the time of installation, maintained in good working order.

(3) A water supply approved under applicable law that is under the control of the tenant, capable of producing hot and cold running water, or a system that is under the control of the landlord, that produces hot and cold running water, furnished to appropriate fixtures, and connected to a sewage disposal system approved under applicable law.

(4) Heating facilities that conformed with applicable law at the time of installation, maintained in good working order.

(5) Electrical lighting, with wiring and electrical equipment that conformed with applicable law at the time of installation, maintained in good working order.

(6) Building, grounds, and appurtenances at the time of the commencement of the lease or rental agreement, and all areas under control of the landlord, kept in every part clean, sanitary, and free from all accumulations of debris, filth, rubbish, garbage, rodents, and vermin.

(7) An adequate number of appropriate receptacles for garbage and rubbish, in clean condition and good repair at the time of the commencement of the lease or rental agreement, with the landlord providing appropriate serviceable receptacles thereafter and being responsible for the clean condition and good repair of the receptacles under his or her control.

(8) Floors, stairways, and railings maintained in good repair.

(9) A locking mail receptacle for each residential unit in a residential hotel, as required by Section 17958.3 of the Health and Safety Code. This subdivision shall become operative on July 1, 2008.

(b) Nothing in this section shall be interpreted to prohibit a tenant or owner of rental properties from qualifying for a utility energy savings assistance program, or any other program assistance, for heating or hot water system repairs or replacement, or a combination of heating and hot water system repairs or replacements, that would achieve energy savings.

(Amended by Stats. 2012, Ch. 600, Sec. 1. Effective January 1, 2013.)



1941.2

(a)  No duty on the part of the landlord to repair a dilapidation shall arise under Section 1941 or 1942 if the tenant is in substantial violation of any of the following affirmative obligations, provided the tenant’s violation contributes substantially to the existence of the dilapidation or interferes substantially with the landlord’s obligation under Section 1941 to effect the necessary repairs:

(1) To keep that part of the premises which he occupies and uses clean and sanitary as the condition of the premises permits.

(2) To dispose from his dwelling unit of all rubbish, garbage and other waste, in a clean and sanitary manner.

(3) To properly use and operate all electrical, gas and plumbing fixtures and keep them as clean and sanitary as their condition permits.

(4) Not to permit any person on the premises, with his permission, to willfully or wantonly destroy, deface, damage, impair or remove any part of the structure or dwelling unit or the facilities, equipment, or appurtenances thereto, nor himself do any such thing.

(5) To occupy the premises as his abode, utilizing portions thereof for living, sleeping, cooking or dining purposes only which were respectively designed or intended to be used for such occupancies.

(b) Paragraphs (1) and (2) of subdivision (a) shall not apply if the landlord has expressly agreed in writing to perform the act or acts mentioned therein.

(Amended by Stats. 1979, Ch. 307.)



1941.3

(a) On and after July 1, 1998, the landlord, or his or her agent, of a building intended for human habitation shall do all of the following:

(1) Install and maintain an operable dead bolt lock on each main swinging entry door of a dwelling unit. The dead bolt lock shall be installed in conformance with the manufacturer’s specifications and shall comply with applicable state and local codes including, but not limited to, those provisions relating to fire and life safety and accessibility for the disabled. When in the locked position, the bolt shall extend a minimum of13/16 of an inch in length beyond the strike edge of the door and protrude into the doorjamb.

This section shall not apply to horizontal sliding doors. Existing dead bolts of at least one-half inch in length shall satisfy the requirements of this section. Existing locks with a thumb-turn deadlock that have a strike plate attached to the doorjamb and a latch bolt that is held in a vertical position by a guard bolt, a plunger, or an auxiliary mechanism shall also satisfy the requirements of this section. These locks, however, shall be replaced with a dead bolt at least 13/16 of an inch in length the first time after July 1, 1998, that the lock requires repair or replacement.

Existing doors which cannot be equipped with dead bolt locks shall satisfy the requirements of this section if the door is equipped with a metal strap affixed horizontally across the midsection of the door with a dead bolt which extends 13/16 of an inch in length beyond the strike edge of the door and protrudes into the doorjamb. Locks and security devices other than those described herein which are inspected and approved by an appropriate state or local government agency as providing adequate security shall satisfy the requirements of this section.

(2) Install and maintain operable window security or locking devices for windows that are designed to be opened. Louvered windows, casement windows, and all windows more than 12 feet vertically or six feet horizontally from the ground, a roof, or any other platform are excluded from this subdivision.

(3) Install locking mechanisms that comply with applicable fire and safety codes on the exterior doors that provide ingress or egress to common areas with access to dwelling units in multifamily developments. This paragraph does not require the installation of a door or gate where none exists on January 1, 1998.

(b) The tenant shall be responsible for notifying the owner or his or her authorized agent when the tenant becomes aware of an inoperable dead bolt lock or window security or locking device in the dwelling unit. The landlord, or his or her authorized agent, shall not be liable for a violation of subdivision (a) unless he or she fails to correct the violation within a reasonable time after he or she either has actual notice of a deficiency or receives notice of a deficiency.

(c) On and after July 1, 1998, the rights and remedies of tenant for a violation of this section by the landlord shall include those available pursuant to Sections 1942, 1942.4, and 1942.5, an action for breach of contract, and an action for injunctive relief pursuant to Section 526 of the Code of Civil Procedure. Additionally, in an unlawful detainer action, after a default in the payment of rent, a tenant may raise the violation of this section as an affirmative defense and shall have a right to the remedies provided by Section 1174.2 of the Code of Civil Procedure.

(d) A violation of this section shall not broaden, limit, or otherwise affect the duty of care owed by a landlord pursuant to existing law, including any duty that may exist pursuant to Section 1714. The delayed applicability of the requirements of subdivision (a) shall not affect a landlord’s duty to maintain the premises in safe condition.

(e) Nothing in this section shall be construed to affect any authority of any public entity that may otherwise exist to impose any additional security requirements upon a landlord.

(f) This section shall not apply to any building which has been designated as historically significant by an appropriate local, state, or federal governmental jurisdiction.

(g) Subdivisions (a) and (b) shall not apply to any building intended for human habitation which is managed, directly or indirectly, and controlled by the Department of Transportation. This exemption shall not be construed to affect the duty of the Department of Transportation to maintain the premises of these buildings in a safe condition or abrogate any express or implied statement or promise of the Department of Transportation to provide secure premises. Additionally, this exemption shall not apply to residential dwellings acquired prior to July 1, 1997, by the Department of Transportation to complete construction of state highway routes 710 and 238 and related interchanges.

(Added by Stats. 1997, Ch. 537, Sec. 1. Effective January 1, 1998.)



1941.4

The lessor of a building intended for the residential occupation of human beings shall be responsible for installing at least one usable telephone jack and for placing and maintaining the inside telephone wiring in good working order, shall ensure that the inside telephone wiring meets the applicable standards of the most recent California Electrical Code, and shall make any required repairs. The lessor shall not restrict or interfere with access by the telephone utility to its telephone network facilities up to the demarcation point separating the inside wiring.

“Inside telephone wiring” for purposes of this section, means that portion of the telephone wire that connects the telephone equipment at the customer’s premises to the telephone network at a demarcation point determined by the telephone corporation in accordance with orders of the Public Utilities Commission.

(Amended by Stats. 2013, Ch. 183, Sec. 5. Effective January 1, 2014.)



1941.5

(a) This section shall apply if a person who is restrained from contact with the protected tenant under a court order or is named in a police report is not a tenant of the same dwelling unit as the protected tenant.

(b) A landlord shall change the locks of a protected tenant’s dwelling unit upon written request of the protected tenant not later than 24 hours after the protected tenant gives the landlord a copy of a court order or police report, and shall give the protected tenant a key to the new locks.

(c) (1) If a landlord fails to change the locks within 24 hours, the protected tenant may change the locks without the landlord’s permission, notwithstanding any provision in the lease to the contrary.

(2) If the protected tenant changes the locks pursuant to this subdivision, the protected tenant shall do all of the following:

(A) Change the locks in a workmanlike manner with locks of similar or better quality than the original lock.

(B) Notify the landlord within 24 hours that the locks have been changed.

(C) Provide the landlord with a key by any reasonable method agreed upon by the landlord and protected tenant.

(3) This subdivision shall apply to leases executed on or after the date the act that added this section takes effect.

(d) For the purposes of this section, the following definitions shall apply:

(1) “Court order” means a court order lawfully issued within the last 180 days pursuant to Section 527.6 of the Code of Civil Procedure, Part 3 (commencing with Section 6240), Part 4 (commencing with Section 6300), or Part 5 (commencing with Section 6400) of Division 10 of the Family Code, Section 136.2 of the Penal Code, or Section 213.5 of the Welfare and Institutions Code.

(2) “Locks” means any exterior lock that provides access to the dwelling.

(3) “Police report” means a written report, written within the last 180 days, by a peace officer employed by a state or local law enforcement agency acting in his or her official capacity, stating that the protected tenant or a household member has filed a report alleging that the protected tenant or the household member is a victim of domestic violence, sexual assault, or stalking.

(4) “Protected tenant” means a tenant who has obtained a court order or has a copy of a police report.

(5) “Tenant” means tenant, subtenant, lessee, or sublessee.

(Added by Stats. 2010, Ch. 626, Sec. 2. Effective January 1, 2011.)



1941.6

(a) This section shall apply if a person who is restrained from contact with a protected tenant under a court order is a tenant of the same dwelling unit as the protected tenant.

(b) A landlord shall change the locks of a protected tenant’s dwelling unit upon written request of the protected tenant not later than 24 hours after the protected tenant gives the landlord a copy of a court order that excludes from the dwelling unit the restrained person referred to in subdivision (a). The landlord shall give the protected tenant a key to the new locks.

(c) (1) If a landlord fails to change the locks within 24 hours, the protected tenant may change the locks without the landlord’s permission, notwithstanding any provision in the lease to the contrary.

(2) If the protected tenant changes the locks pursuant to this subdivision, the protected tenant shall do all of the following:

(A) Change the locks in a workmanlike manner with locks of similar or better quality than the original lock.

(B) Notify the landlord within 24 hours that the locks have been changed.

(C) Provide the landlord with a key by any reasonable method agreed upon by the landlord and protected tenant.

(3) This subdivision shall apply to leases executed on or after the date the act that added this section takes effect.

(d) Notwithstanding Section 789.3, if the locks are changed pursuant to this section, the landlord is not liable to a person excluded from the dwelling unit pursuant to this section.

(e) A person who has been excluded from a dwelling unit under this section remains liable under the lease with all other tenants of the dwelling unit for rent as provided in the lease.

(f) For the purposes of this section, the following definitions shall apply:

(1) “Court order” means a court order lawfully issued within the last 180 days pursuant to Section 527.6 of the Code of Civil Procedure, Part 3 (commencing with Section 6240), Part 4 (commencing with Section 6300), or Part 5 (commencing with Section 6400) of Division 10 of the Family Code, Section 136.2 of the Penal Code, or Section 213.5 of the Welfare and Institutions Code.

(2) “Locks” means any exterior lock that provides access to the dwelling.

(3) “Protected tenant” means a tenant who has obtained a court order.

(4) “Tenant” means tenant, subtenant, lessee, or sublessee.

(Added by Stats. 2010, Ch. 626, Sec. 3. Effective January 1, 2011.)



1942

(a) If within a reasonable time after written or oral notice to the landlord or his agent, as defined in subdivision (a) of Section 1962, of dilapidations rendering the premises untenantable which the landlord ought to repair, the landlord neglects to do so, the tenant may repair the same himself where the cost of such repairs does not require an expenditure more than one month’s rent of the premises and deduct the expenses of such repairs from the rent when due, or the tenant may vacate the premises, in which case the tenant shall be discharged from further payment of rent, or performance of other conditions as of the date of vacating the premises. This remedy shall not be available to the tenant more than twice in any 12-month period.

(b) For the purposes of this section, if a tenant acts to repair and deduct after the 30th day following notice, he is presumed to have acted after a reasonable time. The presumption established by this subdivision is a rebuttable presumption affecting the burden of producing evidence and shall not be construed to prevent a tenant from repairing and deducting after a shorter notice if all the circumstances require shorter notice.

(c) The tenant’s remedy under subdivision (a) shall not be available if the condition was caused by the violation of Section 1929 or 1941.2.

(d) The remedy provided by this section is in addition to any other remedy provided by this chapter, the rental agreement, or other applicable statutory or common law.

(Amended by Stats. 1979, Ch. 307.)



1942.1

Any agreement by a lessee of a dwelling waiving or modifying his rights under Section 1941 or 1942 shall be void as contrary to public policy with respect to any condition which renders the premises untenantable, except that the lessor and the lessee may agree that the lessee shall undertake to improve, repair or maintain all or stipulated portions of the dwelling as part of the consideration for rental.

The lessor and lessee may, if an agreement is in writing, set forth the provisions of Sections 1941 to 1942.1, inclusive, and provide that any controversy relating to a condition of the premises claimed to make them untenantable may by application of either party be submitted to arbitration, pursuant to the provisions of Title 9 (commencing with Section 1280), Part 3 of the Code of Civil Procedure, and that the costs of such arbitration shall be apportioned by the arbitrator between the parties.

(Added by Stats. 1970, Ch. 1280.)



1942.2

A tenant who has made a payment to a utility pursuant to Section 777, 777.1, 10009, 10009.1, 12822, 12822.1, 16481, or 16481.1 of the Public Utilities Code, or to a district pursuant to Section 60371 of the Government Code, may deduct the payment from the rent as provided in that section.

(Amended by Stats. 2014, Ch. 913, Sec. 6. Effective January 1, 2015.)



1942.3

(a) In any unlawful detainer action by the landlord to recover possession from a tenant, a rebuttable presumption affecting the burden of producing evidence that the landlord has breached the habitability requirements in Section 1941 is created if all of the following conditions exist:

(1) The dwelling substantially lacks any of the affirmative standard characteristics listed in Section 1941.1, is deemed and declared substandard pursuant to Section 17920.3 of the Health and Safety Code, or contains lead hazards as defined in Section 17920.10 of the Health and Safety Code.

(2) A public officer or employee who is responsible for the enforcement of any housing law has notified the landlord, or an agent of the landlord, in a written notice issued after inspection of the premises which informs the landlord of his or her obligation to abate the nuisance or repair the substandard or unsafe conditions identified under the authority described in paragraph (1).

(3) The conditions have existed and have not been abated 60 days beyond the date of issuance of the notice specified in paragraph (2) and the delay is without good cause.

(4) The conditions were not caused by an act or omission of the tenant or lessee in violation of Section 1929 or 1941.2.

(b) The presumption specified in subdivision (a) does not arise unless all of the conditions set forth therein are proven, but failure to so establish the presumption shall not otherwise affect the right of the tenant to raise and pursue any defense based on the landlord’s breach of the implied warranty of habitability.

(c) The presumption provided in this section shall apply only to rental agreements or leases entered into or renewed on or after January 1, 1986.

(Amended by Stats. 2005, Ch. 595, Sec. 2. Effective January 1, 2006.)



1942.4

(a) A landlord of a dwelling may not demand rent, collect rent, issue a notice of a rent increase, or issue a three-day notice to pay rent or quit pursuant to subdivision (2) of Section 1161 of the Code of Civil Procedure, if all of the following conditions exist prior to the landlord’s demand or notice:

(1) The dwelling substantially lacks any of the affirmative standard characteristics listed in Section 1941.1 or violates Section 17920.10 of the Health and Safety Code, or is deemed and declared substandard as set forth in Section 17920.3 of the Health and Safety Code because conditions listed in that section exist to an extent that endangers the life, limb, health, property, safety, or welfare of the public or the occupants of the dwelling.

(2) A public officer or employee who is responsible for the enforcement of any housing law, after inspecting the premises, has notified the landlord or the landlord’s agent in writing of his or her obligations to abate the nuisance or repair the substandard conditions.

(3) The conditions have existed and have not been abated 35 days beyond the date of service of the notice specified in paragraph (2) and the delay is without good cause. For purposes of this subdivision, service shall be complete at the time of deposit in the United States mail.

(4) The conditions were not caused by an act or omission of the tenant or lessee in violation of Section 1929 or 1941.2.

(b) (1) A landlord who violates this section is liable to the tenant or lessee for the actual damages sustained by the tenant or lessee and special damages of not less than one hundred dollars ($100) and not more than five thousand dollars ($5,000).

(2) The prevailing party shall be entitled to recovery of reasonable attorney’s fees and costs of the suit in an amount fixed by the court.

(c) Any court that awards damages under this section may also order the landlord to abate any nuisance at the rental dwelling and to repair any substandard conditions of the rental dwelling, as defined in Section 1941.1, which significantly or materially affect the health or safety of the occupants of the rental dwelling and are uncorrected. If the court orders repairs or corrections, or both, the court’s jurisdiction continues over the matter for the purpose of ensuring compliance.

(d) The tenant or lessee shall be under no obligation to undertake any other remedy prior to exercising his or her rights under this section.

(e) Any action under this section may be maintained in small claims court if the claim does not exceed the jurisdictional limit of that court.

(f) The remedy provided by this section may be utilized in addition to any other remedy provided by this chapter, the rental agreement, lease, or other applicable statutory or common law. Nothing in this section shall require any landlord to comply with this section if he or she pursues his or her rights pursuant to Chapter 12.75 (commencing with Section 7060) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 2003, Ch. 109, Sec. 1. Effective January 1, 2004.)



1942.5

(a) If the lessor retaliates against the lessee because of the exercise by the lessee of his rights under this chapter or because of his complaint to an appropriate agency as to tenantability of a dwelling, and if the lessee of a dwelling is not in default as to the payment of his rent, the lessor may not recover possession of a dwelling in any action or proceeding, cause the lessee to quit involuntarily, increase the rent, or decrease any services within 180 days of any of the following:

(1) After the date upon which the lessee, in good faith, has given notice pursuant to Section 1942, or has made an oral complaint to the lessor regarding tenantability.

(2) After the date upon which the lessee, in good faith, has filed a written complaint, or an oral complaint which is registered or otherwise recorded in writing, with an appropriate agency, of which the lessor has notice, for the purpose of obtaining correction of a condition relating to tenantability.

(3) After the date of an inspection or issuance of a citation, resulting from a complaint described in paragraph (2) of which the lessor did not have notice.

(4) After the filing of appropriate documents commencing a judicial or arbitration proceeding involving the issue of tenantability.

(5) After entry of judgment or the signing of an arbitration award, if any, when in the judicial proceeding or arbitration the issue of tenantability is determined adversely to the lessor.

In each instance, the 180-day period shall run from the latest applicable date referred to in paragraphs (1) to (5), inclusive.

(b) A lessee may not invoke subdivision (a) more than once in any 12-month period.

(c) It is unlawful for a lessor to increase rent, decrease services, cause a lessee to quit involuntarily, bring an action to recover possession, or threaten to do any of those acts, for the purpose of retaliating against the lessee because he or she has lawfully organized or participated in a lessees’ association or an organization advocating lessees’ rights or has lawfully and peaceably exercised any rights under the law. In an action brought by or against the lessee pursuant to this subdivision, the lessee shall bear the burden of producing evidence that the lessor’s conduct was, in fact, retaliatory.

(d) Nothing in this section shall be construed as limiting in any way the exercise by the lessor of his or her rights under any lease or agreement or any law pertaining to the hiring of property or his or her right to do any of the acts described in subdivision (a) or (c) for any lawful cause. Any waiver by a lessee of his or her rights under this section is void as contrary to public policy.

(e) Notwithstanding subdivisions (a) to (d), inclusive, a lessor may recover possession of a dwelling and do any of the other acts described in subdivision (a) within the period or periods prescribed therein, or within subdivision (c), if the notice of termination, rent increase, or other act, and any pleading or statement of issues in an arbitration, if any, states the ground upon which the lessor, in good faith, seeks to recover possession, increase rent, or do any of the other acts described in subdivision (a) or (c). If the statement is controverted, the lessor shall establish its truth at the trial or other hearing.

(f) Any lessor or agent of a lessor who violates this section shall be liable to the lessee in a civil action for all of the following:

(1) The actual damages sustained by the lessee.

(2) Punitive damages in an amount of not less than one hundred dollars ($100) nor more than two thousand dollars ($2,000) for each retaliatory act where the lessor or agent has been guilty of fraud, oppression, or malice with respect to that act.

(g) In any action brought for damages for retaliatory eviction, the court shall award reasonable attorney’s fees to the prevailing party if either party requests attorney’s fees upon the initiation of the action.

(h) The remedies provided by this section shall be in addition to any other remedies provided by statutory or decisional law.

(Amended by Stats. 2003, Ch. 542, Sec. 2. Effective January 1, 2004.)



1942.6

Any person entering onto residential real property, upon the invitation of an occupant, during reasonable hours or because of emergency circumstances, for the purpose of providing information regarding tenants’ rights or to participate in a lessees’ association or association of tenants or an association that advocates tenants’ rights shall not be liable in any criminal or civil action for trespass.

The Legislature finds and declares that this section is declaratory of existing law. Nothing in this section shall be construed to enlarge or diminish the rights of any person under existing law.

(Added by Stats. 1999, Ch. 590, Sec. 1. Effective January 1, 2000.)



1942.7

(a) A person or corporation that occupies, owns, manages, or provides services in connection with any real property, including the individual’s or corporation’s agents or successors in interest, and that allows an animal on the premises, shall not do any of the following:

(1) Advertise, through any means, the availability of real property for occupancy in a manner designed to discourage application for occupancy of that real property because an applicant’s animal has not been declawed or devocalized.

(2) Refuse to allow the occupancy of any real property, refuse to negotiate the occupancy of any real property, or otherwise make unavailable or deny to any other person the occupancy of any real property because of that person’s refusal to declaw or devocalize any animal.

(3) Require any tenant or occupant of real property to declaw or devocalize any animal allowed on the premises.

(b) For purposes of this section, the following definitions apply:

(1) “Animal” means any mammal, bird, reptile, or amphibian.

(2) “Application for occupancy” means all phases of the process of applying for the right to occupy real property, including, but not limited to, filling out applications, interviewing, and submitting references.

(3) “Claw” means a hardened keratinized modification of the epidermis, or a hardened keratinized growth, that extends from the end of the digits of certain mammals, birds, reptiles, and amphibians, often commonly referred to as a “claw,” “talon,” or “nail.”

(4) “Declawing” means performing, procuring, or arranging for any procedure, such as an onychectomy, tendonectomy, or phalangectomy, to remove or to prevent the normal function of an animal’s claw or claws.

(5) “Devocalizing” means performing, procuring, or arranging for any surgical procedure such as a vocal cordectomy, to remove an animal’s vocal cords or to prevent the normal function of an animal’s vocal cords.

(6) “Owner” means any person who has any right, title, or interest in real property.

(c) (1) A city attorney, district attorney, or other law enforcement prosecutorial entity has standing to enforce this section and may sue for declaratory relief or injunctive relief for a violation of this section, and to enforce the civil penalties provided in paragraphs (2) and (3).

(2) In addition to any other penalty allowed by law, a violation of paragraph (1) of subdivision (a) shall result in a civil penalty of not more than one thousand dollars ($1,000) per advertisement, to be paid to the entity that is authorized to bring the action under this section.

(3) In addition to any other penalty allowed by law, a violation of paragraph (2) or (3) of subdivision (a) shall result in a civil penalty of not more than one thousand dollars ($1,000) per animal, to be paid to the entity that is authorized to bring the action under this section.

(Added by Stats. 2012, Ch. 596, Sec. 2. Effective January 1, 2013.)



1943

A hiring of real property, other than lodgings and dwelling-houses, in places where there is no custom or usage on the subject, is presumed to be a month to month tenancy unless otherwise designated in writing; except that, in the case of real property used for agricultural or grazing purposes a hiring is presumed to be for one year from its commencement unless otherwise expressed in the hiring.

(Amended by Stats. 1953, Ch. 1541.)



1944

A hiring of lodgings or a dwelling house for an unspecified term is presumed to have been made for such length of time as the parties adopt for the estimation of the rent. Thus a hiring at a monthly rate of rent is presumed to be for one month. In the absence of any agreement respecting the length of time or the rent, the hiring is presumed to be monthly.

(Enacted 1872.)



1945

If a lessee of real property remains in possession thereof after the expiration of the hiring, and the lessor accepts rent from him, the parties are presumed to have renewed the hiring on the same terms and for the same time, not exceeding one month when the rent is payable monthly, nor in any case one year.

(Enacted 1872.)



1945.5

Notwithstanding any other provision of law, any term of a lease executed after the effective date of this section for the hiring of residential real property which provides for the automatic renewal or extension of the lease for all or part of the full term of the lease if the lessee remains in possession after the expiration of the lease or fails to give notice of his intent not to renew or extend before the expiration of the lease shall be voidable by the party who did not prepare the lease unless such renewal or extension provision appears in at least eight-point boldface type, if the contract is printed, in the body of the lease agreement and a recital of the fact that such provision is contained in the body of the agreement appears in at least eight-point boldface type, if the contract is printed, immediately prior to the place where the lessee executes the agreement. In such case, the presumption in Section 1945 of this code shall apply.

Any waiver of the provisions of this section is void as against public policy.

(Amended by Stats. 1976, Ch. 1107.)



1946

A hiring of real property, for a term not specified by the parties, is deemed to be renewed as stated in Section 1945, at the end of the term implied by law unless one of the parties gives written notice to the other of his or her intention to terminate the same, at least as long before the expiration thereof as the term of the hiring itself, not exceeding 30 days; provided, however, that as to tenancies from month to month either of the parties may terminate the same by giving at least 30 days’ written notice thereof at any time and the rent shall be due and payable to and including the date of termination. It shall be competent for the parties to provide by an agreement at the time the tenancy is created that a notice of the intention to terminate the same may be given at any time not less than seven days before the expiration of the term thereof. The notice herein required shall be given in the manner prescribed in Section 1162 of the Code of Civil Procedure or by sending a copy by certified or registered mail addressed to the other party. In addition, the lessee may give the notice by sending a copy by certified or registered mail addressed to the agent of the lessor to whom the lessee has paid the rent for the month prior to the date of the notice or by delivering a copy to the agent personally. The notice given by the lessor shall also contain, in substantially the same form, the following:

“State law permits former tenants to reclaim abandoned personal property left at the former address of the tenant, subject to certain conditions. You may or may not be able to reclaim property without incurring additional costs, depending on the cost of storing the property and the length of time before it is reclaimed. In general, these costs will be lower the sooner you contact your former landlord after being notified that property belonging to you was left behind after you moved out.”

(Amended by Stats. 2012, Ch. 560, Sec. 1. Effective January 1, 2013.)



1946.1

(a) Notwithstanding Section 1946, a hiring of residential real property for a term not specified by the parties, is deemed to be renewed as stated in Section 1945, at the end of the term implied by law unless one of the parties gives written notice to the other of his or her intention to terminate the tenancy, as provided in this section.

(b) An owner of a residential dwelling giving notice pursuant to this section shall give notice at least 60 days prior to the proposed date of termination. A tenant giving notice pursuant to this section shall give notice for a period at least as long as the term of the periodic tenancy prior to the proposed date of termination.

(c) Notwithstanding subdivision (b), an owner of a residential dwelling giving notice pursuant to this section shall give notice at least 30 days prior to the proposed date of termination if any tenant or resident has resided in the dwelling for less than one year.

(d) Notwithstanding subdivision (b), an owner of a residential dwelling giving notice pursuant to this section shall give notice at least 30 days prior to the proposed date of termination if all of the following apply:

(1) The dwelling or unit is alienable separate from the title to any other dwelling unit.

(2) The owner has contracted to sell the dwelling or unit to a bona fide purchaser for value, and has established an escrow with a title insurer or an underwritten title company, as defined in Sections 12340.4 and 12340.5 of the Insurance Code, respectively, a licensed escrow agent, as defined in Sections 17004 and 17200 of the Financial Code, or a licensed real estate broker, as defined in Section 10131 of the Business and Professions Code.

(3) The purchaser is a natural person or persons.

(4) The notice is given no more than 120 days after the escrow has been established.

(5) Notice was not previously given to the tenant pursuant to this section.

(6) The purchaser in good faith intends to reside in the property for at least one full year after the termination of the tenancy.

(e) After an owner has given notice of his or her intention to terminate the tenancy pursuant to this section, a tenant may also give notice of his or her intention to terminate the tenancy pursuant to this section, provided that the tenant’s notice is for a period at least as long as the term of the periodic tenancy and the proposed date of termination occurs before the owner’s proposed date of termination.

(f) The notices required by this section shall be given in the manner prescribed in Section 1162 of the Code of Civil Procedure or by sending a copy by certified or registered mail.

(g) This section may not be construed to affect the authority of a public entity that otherwise exists to regulate or monitor the basis for eviction.

(h) Any notice given by an owner pursuant to this section shall contain, in substantially the same form, the following:

“State law permits former tenants to reclaim abandoned personal property left at the former address of the tenant, subject to certain conditions. You may or may not be able to reclaim property without incurring additional costs, depending on the cost of storing the property and the length of time before it is reclaimed. In general, these costs will be lower the sooner you contact your former landlord after being notified that property belonging to you was left behind after you moved out.”

(Amended by Stats. 2012, Ch. 786, Sec. 2.5. Effective January 1, 2013.)



1946.5

(a) The hiring of a room by a lodger on a periodic basis within a dwelling unit occupied by the owner may be terminated by either party giving written notice to the other of his or her intention to terminate the hiring, at least as long before the expiration of the term of the hiring as specified in Section 1946. The notice shall be given in a manner prescribed in Section 1162 of the Code of Civil Procedure or by certified or registered mail, restricted delivery, to the other party, with a return receipt requested.

(b) Upon expiration of the notice period provided in the notice of termination given pursuant to subdivision (a), any right of the lodger to remain in the dwelling unit or any part thereof is terminated by operation of law. The lodger’s removal from the premises may thereafter be effected pursuant to the provisions of Section 602.3 of the Penal Code or other applicable provisions of law.

(c) As used in this section, “lodger” means a person contracting with the owner of a dwelling unit for a room or room and board within the dwelling unit personally occupied by the owner, where the owner retains a right of access to all areas of the dwelling unit occupied by the lodger and has overall control of the dwelling unit.

(d) This section applies only to owner-occupied dwellings where a single lodger resides. Nothing in this section shall be construed to determine or affect in any way the rights of persons residing as lodgers in an owner-occupied dwelling where more than one lodger resides.

(Added by Stats. 1986, Ch. 1010, Sec. 1.)



1946.7

(a) A tenant may notify the landlord that he or she or a household member was a victim of an act that constitutes an act of domestic violence as defined in Section 6211 of the Family Code, sexual assault as defined in Section 261, 261.5, 262, 286, 288a, or 289 of the Penal Code, stalking as defined in Section 1708.7, human trafficking as defined in Section 236.1 of the Penal Code, or abuse of an elder or a dependent adult as defined in Section 15610.07 of the Welfare and Institutions Code, and that the tenant intends to terminate the tenancy.

(b) A notice to terminate a tenancy under this section shall be in writing, with one of the following attached to the notice:

(1) A copy of a temporary restraining order, emergency protective order, or protective order lawfully issued pursuant to Part 3 (commencing with Section 6240) or Part 4 (commencing with Section 6300) of Division 10 of the Family Code, Section 136.2 of the Penal Code, Section 527.6 of the Code of Civil Procedure, or Section 213.5 or 15657.03 of the Welfare and Institutions Code that protects the tenant or household member from further domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult.

(2) A copy of a written report by a peace officer employed by a state or local law enforcement agency acting in his or her official capacity stating that the tenant or household member has filed a report alleging that he or she or the household member is a victim of domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult.

(3) (A) Documentation from a qualified third party based on information received by that third party while acting in his or her professional capacity to indicate that the tenant or household member is seeking assistance for physical or mental injuries or abuse resulting from an act of domestic violence, sexual assault, stalking, human trafficking, elder abuse, or dependent adult abuse.

(B) The documentation shall contain, in substantially the same form, the following:

Tenant Statement and Qualified Third Party Statement
under Civil Code Section 1946.7

Part I.Statement By Tenant

I, [insert name of tenant], state as follows:

I, or a member of my household, have been a victim of:

[insert one or more of the following: domestic violence, sexual assault, stalking, human trafficking, elder abuse, or dependent adult abuse.]

The most recent incident(s) happened on or about:

[insert date or dates.]

The incident(s) was/were committed by the following person(s), with these physical description(s), if known and safe to provide:

[if known and safe to provide, insert name(s) and physical description(s).]

(signature of tenant)(date)

Part II.Qualified Third Party Statement

I, [insert name of qualified third party], state as follows:

My business address and phone number are:

[insert business address and phone number.]

Check and complete one of the following:

____I meet the requirements for a sexual assault counselor provided in Section 1035.2 of the Evidence Code and I am either engaged in an office, hospital, institution, or center commonly known as a rape crisis center described in that section or employed by an organization providing the programs specified in Section 13835.2 of the Penal Code.

____I meet the requirements for a domestic violence counselor provided in Section 1037.1 of the Evidence Code and I am employed, whether financially compensated or not, by a domestic violence victim service organization, as defined in that section.

____I meet the requirements for a human trafficking caseworker provided in Section 1038.2 of the Evidence Code and I am employed, whether financially compensated or not, by an organization that provides programs specified in Section 18294 of the Welfare and Institutions Code or in Section 13835.2 of the Penal Code.

____I am licensed by the State of California as a:

[insert one of the following: physician and surgeon, osteopathic physician and surgeon, registered nurse, psychiatrist, psychologist, licensed clinical social worker, licensed marriage and family therapist, or licensed professional clinical counselor.] and I am licensed by, and my license number is:

[insert name of state licensing entity and license number.]

The person who signed the Statement By Tenant above stated to me that he or she, or a member of his or her household, is a victim of:

[insert one or more of the following: domestic violence, sexual assault, stalking, human trafficking, elder abuse, or dependent adult abuse.]

The person further stated to me the incident(s) occurred on or about the date(s) stated above.

I understand that the person who made the Statement By Tenant may use this document as a basis for terminating a lease with the person’s landlord.

(signature of qualified third party)(date)

(C) The documentation may be signed by a person who meets the requirements for a sexual assault counselor, domestic violence counselor, or a human trafficking caseworker only if the documentation displays the letterhead of the office, hospital, institution, center, or organization, as appropriate, that engages or employs, whether financially compensated or not, this counselor or caseworker.

(c) The notice to terminate the tenancy shall be given within 180 days of the date that any order described in paragraph (1) of subdivision (b) was issued, within 180 days of the date that any written report described in paragraph (2) of subdivision (b) was made, or within the time period described in Section 1946.

(d) If notice to terminate the tenancy is provided to the landlord under this section, the tenant shall be responsible for payment of rent for 30 days following the giving of the notice, or within the appropriate period as described in Section 1946, and thereafter shall be released from any rent payment obligation under the rental agreement without penalty. Existing law governing the security deposit shall apply.

(e) If within the 30 days following the giving of the notice under this section the tenant quits the premises and the premises are rented to another party, the rent due on the premises for that 30-day period shall be prorated. Existing law governing the security deposit shall apply.

(f) Nothing in this section relieves a tenant, other than the tenant who is, or who has a household member who is, a victim of domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult and members of that tenant’s household, from their obligations under the rental agreement.

(g) (1) “Household member,” as used in this section, means a member of the tenant’s family who lives in the same household as the tenant.

(2) “Qualified third party,” as used in this section, means a health practitioner, domestic violence counselor, as defined in Section 1037.1 of the Evidence Code, a sexual assault counselor, as defined in Section 1035.2 of the Evidence Code, or a human trafficking caseworker, as defined in Section 1038.2 of the Evidence Code.

(3) “Health practitioner,” as used in this section, means a physician and surgeon, osteopathic physician and surgeon, psychiatrist, psychologist, registered nurse, licensed clinical social worker, licensed marriage and family therapist, or licensed professional clinical counselor.

(h) (1) A landlord shall not disclose any information provided by a tenant under this section to a third party unless the disclosure satisfies any one of the following:

(A) The tenant consents in writing to the disclosure.

(B) The disclosure is required by law or order of the court.

(2) A landlord’s communication to a qualified third party who provides documentation under paragraph (3) of subdivision (b) to verify the contents of that documentation is not disclosure for purposes of this subdivision.

(i) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 130, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 130.)



1946.7-1

(a) A tenant may notify the landlord that he or she or a household member was a victim of an act that constitutes an act of domestic violence as defined in Section 6211 of the Family Code, sexual assault as defined in Section 261, 261.5, 262, 286, 288a, or 289 of the Penal Code, stalking as defined in Section 1708.7, human trafficking as defined in Section 236.1 of the Penal Code, or abuse of an elder or a dependent adult as defined in Section 15610.07 of the Welfare and Institutions Code, and that the tenant intends to terminate the tenancy.

(b) A notice to terminate a tenancy under this section shall be in writing, with one of the following attached to the notice:

(1) A copy of a temporary restraining order, emergency protective order, or protective order lawfully issued pursuant to Part 3 (commencing with Section 6240) or Part 4 (commencing with Section 6300) of Division 10 of the Family Code, Section 136.2 of the Penal Code, Section 527.6 of the Code of Civil Procedure, or Section 213.5 or 15657.03 of the Welfare and Institutions Code that protects the tenant or household member from further domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult.

(2) A copy of a written report by a peace officer employed by a state or local law enforcement agency acting in his or her official capacity stating that the tenant or household member has filed a report alleging that he or she or the household member is a victim of domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult.

(c) The notice to terminate the tenancy shall be given within 180 days of the date that any order described in paragraph (1) of subdivision (b) was issued, within 180 days of the date that any written report described in paragraph (2) of subdivision (b) was made, or within the time period described in Section 1946.

(d) If notice to terminate the tenancy is provided to the landlord under this section, the tenant shall be responsible for payment of rent for 30 days following the giving of the notice, or within the appropriate period as described in Section 1946, and thereafter shall be released from any rent payment obligation under the rental agreement without penalty. Existing law governing the security deposit shall apply.

(e) If within the 30 days following the giving of the notice under this section the tenant quits the premises and the premises are rented to another party, the rent due on the premises for that 30-day period shall be prorated. Existing law governing the security deposit shall apply.

(f) Nothing in this section relieves a tenant, other than the tenant who is, or who has a household member who is, a victim of domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult and members of that tenant’s household, from their obligations under the rental agreement.

(g) “Household member” as used in this section means a member of the tenant’s family who lives in the same household as the tenant.

(h) A landlord shall not disclose any information provided by a tenant under this section to a third party unless the disclosure satisfies any one of the following:

(1) The tenant consents in writing to the disclosure.

(2) The disclosure is required by law or order of the court.

(i) This section shall be operative January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 130, Sec. 2. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



1947

When there is no usage or contract to the contrary, rents are payable at the termination of the holding, when it does not exceed one year. If the holding is by the day, week, month, quarter, or year, rent is payable at the termination of the respective periods, as it successively becomes due.

(Enacted 1872.)



1947.3

(a) (1) Except as provided in paragraph (2), a landlord or a landlord’s agent shall allow a tenant to pay rent and deposit of security by at least one form of payment that is neither cash nor electronic funds transfer.

(2) A landlord or a landlord’s agent may demand or require cash as the exclusive form of payment of rent or deposit of security if the tenant has previously attempted to pay the landlord or landlord’s agent with a check drawn on insufficient funds or the tenant has instructed the drawee to stop payment on a check, draft, or order for the payment of money. The landlord may demand or require cash as the exclusive form of payment only for a period not exceeding three months following an attempt to pay with a check on insufficient funds or following a tenant’s instruction to stop payment. If the landlord chooses to demand or require cash payment under these circumstances, the landlord shall give the tenant a written notice stating that the payment instrument was dishonored and informing the tenant that the tenant shall pay in cash for a period determined by the landlord, not to exceed three months, and attach a copy of the dishonored instrument to the notice. The notice shall comply with Section 827 if demanding or requiring payment in cash constitutes a change in the terms of the lease.

(3) Paragraph (2) does not enlarge or diminish a landlord’s or landlord’s agent’s legal right to terminate a tenancy.

(b) For the purposes of this section, the issuance of a money order or a cashier’s check is direct evidence only that the instrument was issued.

(c) For purposes of this section, “electronic funds transfer” means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an account. “Electronic funds transfer” includes, but is not limited to, point-of-sale transfers, direct deposits or withdrawals of funds, transfers initiated by telephone, transfers via an automated clearinghouse, transfers initiated electronically that deliver a paper instrument, and transfers authorized in advance to recur at substantially regular intervals.

(d) Nothing in this section shall be construed to prohibit the tenant and landlord or agent to mutually agree that rent payments may be made in cash or by electronic funds transfer, so long as another form of payment is also authorized, subject to the requirements of subdivision (a).

(e) A waiver of the provisions of this section is contrary to public policy, and is void and unenforceable.

(Amended by Stats. 2012, Ch. 268, Sec. 1. Effective January 1, 2013.)



1947.5

(a) A landlord of a residential dwelling unit, as defined in Section 1940, or his or her agent, may prohibit the smoking of a cigarette, as defined in Section 104556 of the Health and Safety Code, or other tobacco product on the property or in any building or portion of the building, including any dwelling unit, other interior or exterior area, or the premises on which it is located, in accordance with this article.

(b) (1) Every lease or rental agreement entered into on or after January 1, 2012, for a residential dwelling unit on property on any portion of which the landlord has prohibited the smoking of cigarettes or other tobacco products pursuant to this article shall include a provision that specifies the areas on the property where smoking is prohibited, if the lessee has not previously occupied the dwelling unit.

(2) For a lease or rental agreement entered into before January 1, 2012, a prohibition against the smoking of cigarettes or other tobacco products in any portion of the property in which smoking was previously permitted shall constitute a change of the terms of tenancy, requiring adequate notice in writing, to be provided in the manner prescribed in Section 827.

(c) A landlord who exercises the authority provided in subdivision (a) to prohibit smoking shall be subject to federal, state, and local requirements governing changes to the terms of a lease or rental agreement for tenants with leases or rental agreements that are in existence at the time that the policy limiting or prohibiting smoking is adopted.

(d) This section shall not be construed to preempt any local ordinance in effect on or before January 1, 2012, or any provision of a local ordinance in effect on or after January 1, 2012, that restricts the smoking of cigarettes or other tobacco products.

(e) A limitation or prohibition of the use of any tobacco product shall not affect any other term or condition of the tenancy, nor shall this section be construed to require statutory authority to establish or enforce any other lawful term or condition of the tenancy.

(Added by Stats. 2011, Ch. 264, Sec. 2. Effective January 1, 2012.)



1947.6

(a) For any lease executed, extended, or renewed on and after July 1, 2015, a lessor of a dwelling shall approve a written request of a lessee to install an electric vehicle charging station at a parking space allotted for the lessee that meets the requirements of this section and complies with the lessor’s procedural approval process for modification to the property.

(b) This section does not apply to residential rental properties where:

(1) Electric vehicle charging stations already exist for lessees in a ratio that is equal to or greater than 10 percent of the designated parking spaces.

(2) Parking is not provided as part of the lease agreement.

(3) A property where there are less than five parking spaces.

(4) A dwelling that is subject to the residential rent control ordinance of a public entity.

(c) For purposes of this section, “electric vehicle charging station” or “charging station” means any level of electric vehicle supply equipment station that is designed and built in compliance with Article 625 of the California Electrical Code, as it reads on the effective date of this section, and delivers electricity from a source outside an electric vehicle into a plug-in electric vehicle.

(d) A lessor shall not be obligated to provide an additional parking space to a lessee in order to accommodate an electric vehicle charging station.

(e) If the electric vehicle charging station has the effect of providing the lessee with a reserved parking space, the lessor may charge a monthly rental amount for that parking space.

(f) An electric vehicle charging station and all modifications and improvements to the property shall comply with federal, state, and local law, and all applicable zoning requirements, land use requirements, and covenants, conditions, and restrictions.

(g) A lessee’s written request to make a modification to the property in order to install and use an electric vehicle charging station shall include, but is not limited to, his or her consent to enter into a written agreement that includes, but is not limited to, the following:

(1) Compliance with the lessor’s requirements for the installation, use, maintenance, and removal of the charging station and installation, use, and maintenance of the infrastructure for the charging station.

(2) Compliance with the lessor’s requirements for the lessee to provide a complete financial analysis and scope of work regarding the installation of the charging station and its infrastructure.

(3) A written description of how, when, and where the modifications and improvements to the property are proposed to be made consistent with those items specified in the “Permitting Checklist” of the “Zero-Emission Vehicles in California: Community Readiness Guidebook” published by the Office of Planning and Research.

(4) Obligation of the lessee to pay the lessor all costs associated with the lessor’s installation of the charging station and its infrastructure prior to any modification or improvement being made to the leased property. The costs associated with modifications and improvements shall include, but are not limited to, the cost of permits, supervision, construction, and, solely if required by the contractor, consistent with its past performance of work for the lessor, performance bonds.

(5) Obligation of the lessee to pay as part of rent for the costs associated with the electrical usage of the charging station, and cost for damage, maintenance, repair, removal, and replacement of the charging station, and modifications or improvements made to the property associated with the charging station.

(h) The lessee shall maintain in full force and effect a lessee’s general liability insurance policy in the amount of one million dollars ($1,000,000) and shall name the lessor as a named additional insured under the policy commencing with the date of approval of construction until the lessee forfeits possession of the dwelling to the lessor.

(Added by Stats. 2014, Ch. 529, Sec. 1. Effective January 1, 2015.)



1947.7

(a) The Legislature finds and declares that the operation of local rent stabilization programs can be complex and that disputes often arise with regard to standards of compliance with the regulatory processes of those programs. Therefore, it is the intent of the Legislature to limit the imposition of penalties and sanctions against an owner of residential rental units where that person has attempted in good faith to fully comply with the regulatory processes.

(b) An owner of a residential rental unit who is in substantial compliance with an ordinance or charter that controls or establishes a system of controls on the price at which residential rental units may be offered for rent or lease and which requires the registration of rents, or any regulation adopted pursuant thereto, shall not be assessed a penalty or any other sanction for noncompliance with the ordinance, charter, or regulation.

Restitution to the tenant or recovery of the registration or filing fees due to the local agency shall be the exclusive remedies which may be imposed against an owner of a residential rental unit who is in substantial compliance with the ordinance, charter, or regulation.

“Substantial compliance,” as used in this subdivision, means that the owner of a residential rental unit has made a good faith attempt to comply with the ordinance, charter, or regulation sufficient to reasonably carry out the intent and purpose of the ordinance, charter, or regulation, but is not in full compliance, and has, after receiving notice of a deficiency from the local agency, cured the defect in a timely manner, as reasonably determined by the local agency.

“Local agency,” as used in this subdivision, means the public entity responsible for the implementation of the ordinance, charter, or regulation.

(c) For any residential unit which has been registered and for which a base rent has been listed or for any residential unit which an owner can show, by a preponderance of the evidence, a good faith attempt to comply with the registration requirements or who was exempt from registration requirements in a previous version of the ordinance or charter and for which the owner of that residential unit has subsequently found not to have been in compliance with the ordinance, charter, or regulation, all annual rent adjustments which may have been denied during the period of the owner’s noncompliance shall be restored prospectively once the owner is in compliance with the ordinance, charter, or regulation.

(d) In those jurisdictions where, prior to January 1, 1990, the local ordinance did not allow the restoration of annual rent adjustment, once the owner is in compliance with this section the local agency may phase in any increase in rent caused by the restoration of the annual rent adjustments that is in excess of 20 percent over the rent previously paid by the tenant, in equal installments over three years, if the tenant demonstrates undue financial hardship due to the restoration of the full annual rent adjustments. This subdivision shall remain operative only until January 1, 1993, unless a later enacted statute which is chaptered by January 1, 1993, deletes or extends that date.

(e) For purposes of this subdivision, an owner shall be deemed in compliance with the ordinance, charter, or regulation if he or she is in substantial compliance with the applicable local rental registration requirements and applicable local and state housing code provisions, has paid all fees and penalties owed to the local agency which have not otherwise been barred by the applicable statute of limitations, and has satisfied all claims for refunds of rental overcharges brought by tenants or by the local rent control board on behalf of tenants of the affected unit.

(f) Nothing in this section shall be construed to grant to any public entity any power which it does not possess independent of this section to control or establish a system of control on the price at which accommodations may be offered for rent or lease, or to diminish any power to do so which that public entity may possess, except as specifically provided in this section.

(g) In those jurisdictions where an ordinance or charter controls, or establishes a system of controls on, the price at which residential rental units may be offered for rent or lease and requires the periodic registration of rents, and where, for purposes of compliance with subdivision (e) of Section 1954.53, the local agency requires an owner to provide the name of a present or former tenant, the tenant’s name and any additional information provided concerning the tenant, is confidential and shall be treated as confidential information within the meaning of the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of this part). A local agency shall, to the extent required by this subdivision, be considered an “agency” as defined in subdivision (b) of Section 1798.3. For purposes of compliance with subdivision (e) of Section 1954.53, a local agency subject to this subdivision may request, but shall not compel, an owner to provide any information regarding a tenant other than the tenant’s name.

(Amended by Stats. 1996, Ch. 566, Sec. 1. Effective January 1, 1997.)



1947.8

(a) If an ordinance or charter controls or establishes a system of controls on the price at which residential rental units may be offered for rent or lease and requires the registration of rents, the ordinance or charter, or any regulation adopted pursuant thereto, shall provide for the establishment and certification of permissible rent levels for the registered rental units, and any changes thereafter to those rent levels, by the local agency as provided in this section.

(b) If the ordinance, charter, or regulation is in effect on January 1, 1987, the ordinance, charter, or regulation shall provide for the establishment and certification of permissible rent levels on or before January 1, 1988, including completion of all appeals and administrative proceedings connected therewith. After July 1, 1990, no local agency may maintain any action to recover excess rent against any property owner who has registered the unit with the local agency within the time limits set forth in this section if the initial certification of permissible rent levels affecting that particular property has not been completed, unless the delay is willfully and intentionally caused by the property owner or is a result of court proceedings or further administrative proceedings ordered by a court. If the ordinance, charter, or regulation is adopted on or after January 1, 1987, the ordinance, charter, or regulation shall provide for the establishment and certification of permissible rent levels within one year after it is adopted, including completion of all appeals and administrative proceedings connected therewith. Upon the request of the landlord or the tenant, the local agency shall provide the landlord and the tenant with a certificate or other documentation reflecting the permissible rent levels of the rental unit. A landlord may request a certificate of permissible rent levels for rental units which have a base rent established, but which are vacant and not exempt from registration under this section. The landlord or the tenant may appeal the determination of the permissible rent levels reflected in the certificate. The permissible rent levels reflected in the certificate or other documentation shall, in the absence of intentional misrepresentation or fraud, be binding and conclusive upon the local agency unless the determination of the permissible rent levels is being appealed.

(c) After the establishment and certification of permissible rent levels under subdivision (b), the local agency shall, upon the request of the landlord or the tenant, provide the landlord and the tenant with a certificate of the permissible rent levels of the rental unit. The certificate shall be issued within five business days from the date of request by the landlord or the tenant. The permissible rent levels reflected in the certificate shall, in the absence of intentional misrepresentation or fraud, be binding and conclusive upon the local agency unless the determination of the permissible rent levels is being appealed. The landlord or the tenant may appeal the determination of the permissible rent levels reflected in the certificate. Any appeal of a determination of permissible rent levels as reflected in the certificate, other than an appeal made pursuant to subdivision (b), shall be filed with the local agency within 15 days from issuance of the certificate. The local agency shall notify, in writing, the landlord and the tenant of its decision within 60 days following the filing of the appeal.

(d) The local agency may charge the person to whom a certificate is issued a fee in the amount necessary to cover the reasonable costs incurred by the local agency in issuing the certificate.

(e) The absence of a certification of permissible rent levels shall not impair, restrict, abridge, or otherwise interfere with either of the following:

(1) A judicial or administrative hearing.

(2) Any matter in connection with a conveyance of an interest in property.

(f) The record of permissible rent levels is a public record for purposes of the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(g) Any notice specifying the rents applicable to residential rental units which is given by an owner to a public entity or tenant in order to comply with Chapter 12.75 (commencing with Section 7060) of Division 7 of Title 1 of the Government Code shall not be considered a registration of rents for purposes of this section.

(h) “Local agency,” as used in this section, means the public entity responsible for the implementation of the ordinance, charter, or regulation.

(i) Nothing in this section shall be construed to grant to any public entity any power which it does not possess independent of this section to control or establish a system of control on the price at which accommodations may be offered for rent or lease, or to diminish any such power which that public entity may possess, except as specifically provided in this section.

(Amended by Stats. 1989, Ch. 987, Sec. 2.)



1947.9

(a) (1) Notwithstanding any local law to the contrary, for those units governed by the local rent stabilization ordinance in the City and County of San Francisco, levels of compensation for the temporary displacement of a tenant household for less than 20 days shall be limited to both of the following:

(A) Temporary housing and living expenses, of two hundred seventy-five dollars ($275) per day per tenant household. This limit may be adjusted annually by the city and county in an amount equal to the Consumer Price Index, beginning on January 1, 2014.

(B) Actual moving expenses if it is necessary to move the possessions of the tenant household.

(2) The landlord shall have the option to provide a comparable dwelling unit and pay any actual moving expenses, in lieu of the compensation specified in subparagraph (A) of paragraph (1). The rental housing shall be comparable to the tenant household’s existing housing in location, size, number of bedrooms, accessibility, type, and quality of construction, and proximity to services and institutions upon which the displaced tenant household depends.

(b) This section shall not be construed to do any of the following:

(1) To terminate, interrupt, or amend, in any way, a tenancy subject to the lease provisions, or the rights and obligations of either party, including, but not limited to, the payment of rent.

(2) To create or affect any grounds for displacement or requirements of a landlord seeking temporary displacement, except the payment of relocation fees pursuant to subdivision (a) for displacement not exceeding 20 days.

(3) To affect the authority of a public entity that may regulate or monitor the basis for eviction.

(c) If a federal or state law regarding relocation compensation is also applicable to the temporary displacement, the tenant may elect to be compensated under those other provisions, and subdivision (a) shall be inapplicable.

(d) This section shall affect only levels of compensation for a temporary displacement of less than 20 days, and does not affect any other local procedures governing temporary relocation.

(Added by Stats. 2012, Ch. 243, Sec. 1. Effective January 1, 2013.)



1947.10

(a) After July 1, 1990, in any city, county, or city and county which administers a system of controls on the price at which residential rental units may be offered for rent or lease and which requires the registration of rents, any owner who evicts a tenant based upon the owner’s or the owner’s immediate relative’s intention to occupy the tenant’s unit, shall be required to maintain residence in the unit for at least six continuous months. If a court determines that the eviction was based upon fraud by the owner or the owner’s immediate relative to not fulfill this six-month requirement, a court may order the owner to pay treble the cost of relocating the tenant from his or her existing unit back into the previous unit and may order the owner to pay treble the amount of any increase in rent which the tenant has paid. If the tenant decides not to relocate back into the previous unit, the court may order the owner to pay treble the amount of one month’s rent paid by the tenant for the unit from which he or she was evicted and treble the amount of any costs incurred in relocating to a different unit. The prevailing party shall be awarded attorney’s fees and court costs.

(b) The remedy provided by this section shall not be construed to prohibit any other remedies available to a any party affected by this section.

(Added by Stats. 1989, Ch. 987, Sec. 3.)



1947.11

(a) In any city, county, or city and county which administers a system of controls on the price at which residential rental units may be offered for rent or lease and which requires the registration of rents, upon the establishment of a certified rent level, any owner who charges rent to a tenant in excess of the certified lawful rent ceiling shall refund the excess rent to the tenant upon demand. If the owner refuses to refund the excess rent and if a court determines that the owner willfully or intentionally charged the tenant rent in excess of the certified lawful rent ceiling, the court shall award the tenant a judgment for the excess amount of rent and may treble that amount. The prevailing party shall be awarded attorney’s fees and court costs.

(b) The remedy provided by this section shall not be construed to prohibit any other remedies available to any party affected by this section.

(c) This section shall not be construed to extend the time within which actions are required to be brought beyond the otherwise applicable limitation set forth in the Code of Civil Procedure.

(Amended by Stats. 1990, Ch. 216, Sec. 7.)



1947.15

(a) The Legislature declares the purpose of this section is to:

(1) Ensure that owners of residential rental units that are subject to a system of controls on the price at which the units may be offered for rent or lease, or controls on the adjustment of the rent level, are not precluded or discouraged from obtaining a fair return on their properties as guaranteed by the United States Constitution and California Constitution because the professional expenses reasonably required in the course of the administrative proceedings, in order to obtain the rent increases necessary to provide a fair return, are not treated as a legitimate business expense.

(2) Encourage agencies which administer a system of controls on the price at which residential rental units may be offered for rent or lease, or controls the adjustment of the rent level, to enact streamlined administrative procedures governing rent adjustment petitions which minimize, to the extent possible, the cost and expense of these administrative proceedings.

(3) Ensure that the cost of professional services reasonably incurred and required by owners of residential rental units subject to a system of controls in the price at which the units may be offered for rent or lease, or controls on the adjustments of the rent level in the course of defending rights related to the rent control system, be treated as a legitimate business expense.

(b) Any city, county, or city and county, including a charter city, which administers an ordinance, charter provision, rule, or regulation that controls or establishes a system of controls on the price at which all or any portion of the residential rental units located within the city, county, or city and county, may be offered for rent or lease, or controls the adjustment of the rent level, and which does not include a system of vacancy decontrol, as defined in subdivision (i), shall permit reasonable expenses, fees, and other costs for professional services, including, but not limited to, legal, accounting, appraisal, bookkeeping, consulting, property management, or architectural services, reasonably incurred in the course of successfully pursuing rights under or in relationship to, that ordinance, charter provision, rule, or regulation, or the right to a fair return on an owner’s property as protected by the United States Constitution or California Constitution, to be included in any calculation of net operating income and operating expenses used to determine a fair return to the owner of the property. All expenses, fees, and other costs reasonably incurred by an owner of property in relation to administrative proceedings for purposes specified in this subdivision shall be included in the calculation specified in this subdivision.

(c) Reasonable fees that are incurred by the owner in successfully obtaining a judicial reversal of an adverse administrative decision regarding a petition for upward adjustment of rents shall be assessed against the respondent public agency which issued the adverse administrative decision, and shall not be included in the calculations specified in subdivisions (b) and (d).

(d) (1) Notwithstanding subdivision (b), the city, county, or city and county, on the basis of substantial evidence in the record that the expenses reasonably incurred in the underlying proceeding will not reoccur annually, may amortize the expenses for a period not to exceed five years, except that in extraordinary circumstances, the amortization period may be extended to a period of eight years. The extended amortization period shall not apply to vacant units and shall end if the unit becomes vacant during the period that the expense is being amortized. An amortization schedule shall include a reasonable rate of interest.

(2) Any determination of the reasonableness of the expenses claimed, of an appropriate amortization period, or of the award of an upward adjustment of rents to compensate the owner for expenses and costs incurred shall be made as part of, or immediately following, the decision in the underlying administrative proceeding.

(e) Any and all of the following factors shall be considered in the determination of the reasonableness of the expenses, fees, or other costs authorized by this section:

(1) The rate charged for those professional services in the relevant geographic area.

(2) The complexity of the matter.

(3) The degree of administrative burden or judicial burden, or both, imposed upon the property owner.

(4) The amount of adjustment sought or the significance of the rights defended and the results obtained.

(5) The relationship of the result obtained to the expenses, fees, and other costs incurred (that is, whether professional assistance was reasonably related to the result achieved).

(f) This section shall not be applicable to any ordinance, rule, regulation, or charter provision of any city, county, or city and county, including a charter city, to the extent that the ordinance, rule, or regulation, or charter provision places a limit on the amount of rent that an owner may charge a tenant of a mobilehome park.

(g) For purposes of this section, the rights of a property owner shall be deemed to be successfully pursued or defended if the owner obtains an upward adjustment in rents, successfully defends his or her rights in an administrative proceeding brought by the tenant or the local rent board, or prevails in a proceeding, brought pursuant to Section 1947.8 concerning certification of maximum lawful rents.

(h) (1) If it is determined that a landlord petition assisted by attorneys or consultants is wholly without merit, the tenant shall be awarded a reduction in rent to compensate for the reasonable costs of attorneys or consultants retained by the tenant to defend the petition brought by the landlord. The reasonableness of the costs of the tenant’s defense of the action brought by the landlord shall be determined pursuant to the same provisions established by this section for determining the reasonableness of the landlord’s costs for the professional services. The determination of the reasonableness of the expenses claimed, an appropriate amortization period, and the award of a reduction in rents to compensate the tenant for costs incurred shall be made immediately following the decision in the underlying administrative proceeding.

(2) If it is determined that a landlord’s appeal of an adverse administrative decision is frivolous or solely intended to cause unnecessary delay, the public agency which defended the action shall be awarded its reasonably incurred expenses, including attorney’s fees, in defending the action. As used in this paragraph, “frivolous” means either (A) totally and completely without merit; or (B) for the sole purpose of harassing an opposing party.

(i) For purposes of this section, the following terms shall have the following meanings:

(1) “Vacancy decontrol” means a system of controls on the price at which residential rental units may be offered for rent or lease which permits the rent to be increased to its market level, without restriction, each time a vacancy occurs. “Vacancy decontrol” includes systems which reimpose controls on the price at which residential rental units may be offered for rent or lease upon rerental of the unit.

(2) “Vacancy decontrol” includes circumstances where the tenant vacates the unit of his or her own volition, or where the local jurisdiction permits the rent to be raised to market rate after an eviction for cause, as specified in the ordinance, charter provision, rule, or regulation.

(j) This section shall not be construed to affect in any way the ability of a local agency to set its own fair return standards or to limit other actions under its local rent control program other than those expressly set forth in this section.

(k) This section is not operative unless the Costa-Hawkins Rental Housing Act (Chapter 2.7 (commencing with Section 1954.50) of Title 5 of Part 4 of Division 3) is repealed.

(Amended by Stats. 2002, Ch. 301, Sec. 2. Effective January 1, 2003. Section inoperative (beginning Jan. 1, 2003) until condition in subd. (k) is satisfied.)



1948

The attornment of a tenant to a stranger is void, unless it is made with the consent of the landlord, or in consequence of a judgment of a Court of competent jurisdiction.

(Enacted 1872.)



1949

Every tenant who receives notice of any proceeding to recover the real property occupied by him or her, or the possession of the real property, shall immediately inform his or her landlord of the proceeding, and also deliver to the landlord the notice, if in writing, and is responsible to the landlord for all damages which he or she may sustain by reason of any omission to inform the landlord of the notice, or to deliver it to him or her if in writing.

(Amended by Stats. 1989, Ch. 1360, Sec. 11.)



1950

One who hires part of a room for a dwelling is entitled to the whole of the room, notwithstanding any agreement to the contrary; and if a landlord lets a room as a dwelling for more than one family, the person to whom he first lets any part of it is entitled to the possession of the whole room for the term agreed upon, and every tenant in the building, under the same landlord, is relieved from all obligation to pay rent to him while such double letting of any room continues.

(Enacted 1872.)



1950.5

(a) This section applies to security for a rental agreement for residential property that is used as the dwelling of the tenant.

(b) As used in this section, “security” means any payment, fee, deposit, or charge, including, but not limited to, any payment, fee, deposit, or charge, except as provided in Section 1950.6, that is imposed at the beginning of the tenancy to be used to reimburse the landlord for costs associated with processing a new tenant or that is imposed as an advance payment of rent, used or to be used for any purpose, including, but not limited to, any of the following:

(1) The compensation of a landlord for a tenant’s default in the payment of rent.

(2) The repair of damages to the premises, exclusive of ordinary wear and tear, caused by the tenant or by a guest or licensee of the tenant.

(3) The cleaning of the premises upon termination of the tenancy necessary to return the unit to the same level of cleanliness it was in at the inception of the tenancy. The amendments to this paragraph enacted by the act adding this sentence shall apply only to tenancies for which the tenant’s right to occupy begins after January 1, 2003.

(4) To remedy future defaults by the tenant in any obligation under the rental agreement to restore, replace, or return personal property or appurtenances, exclusive of ordinary wear and tear, if the security deposit is authorized to be applied thereto by the rental agreement.

(c) A landlord may not demand or receive security, however denominated, in an amount or value in excess of an amount equal to two months’ rent, in the case of unfurnished residential property, and an amount equal to three months’ rent, in the case of furnished residential property, in addition to any rent for the first month paid on or before initial occupancy.

This subdivision does not prohibit an advance payment of not less than six months’ rent if the term of the lease is six months or longer.

This subdivision does not preclude a landlord and a tenant from entering into a mutual agreement for the landlord, at the request of the tenant and for a specified fee or charge, to make structural, decorative, furnishing, or other similar alterations, if the alterations are other than cleaning or repairing for which the landlord may charge the previous tenant as provided by subdivision (e).

(d) Any security shall be held by the landlord for the tenant who is party to the lease or agreement. The claim of a tenant to the security shall be prior to the claim of any creditor of the landlord.

(e) The landlord may claim of the security only those amounts as are reasonably necessary for the purposes specified in subdivision (b). The landlord may not assert a claim against the tenant or the security for damages to the premises or any defective conditions that preexisted the tenancy, for ordinary wear and tear or the effects thereof, whether the wear and tear preexisted the tenancy or occurred during the tenancy, or for the cumulative effects of ordinary wear and tear occurring during any one or more tenancies.

(f) (1) Within a reasonable time after notification of either party’s intention to terminate the tenancy, or before the end of the lease term, the landlord shall notify the tenant in writing of his or her option to request an initial inspection and of his or her right to be present at the inspection. The requirements of this subdivision do not apply when the tenancy is terminated pursuant to subdivision (2), (3), or (4) of Section 1161 of the Code of Civil Procedure. At a reasonable time, but no earlier than two weeks before the termination or the end of lease date, the landlord, or an agent of the landlord, shall, upon the request of the tenant, make an initial inspection of the premises prior to any final inspection the landlord makes after the tenant has vacated the premises. The purpose of the initial inspection shall be to allow the tenant an opportunity to remedy identified deficiencies, in a manner consistent with the rights and obligations of the parties under the rental agreement, in order to avoid deductions from the security. If a tenant chooses not to request an initial inspection, the duties of the landlord under this subdivision are discharged. If an inspection is requested, the parties shall attempt to schedule the inspection at a mutually acceptable date and time. The landlord shall give at least 48 hours’ prior written notice of the date and time of the inspection if either a mutual time is agreed upon, or if a mutually agreed time cannot be scheduled but the tenant still wishes an inspection. The tenant and landlord may agree to forgo the 48-hour prior written notice by both signing a written waiver. The landlord shall proceed with the inspection whether the tenant is present or not, unless the tenant previously withdrew his or her request for the inspection. Written notice by the landlord shall contain, in substantially the same form, the following:

“State law permits former tenants to reclaim abandoned personal property left at the former address of the tenant, subject to certain conditions. You may or may not be able to reclaim property without incurring additional costs, depending on the cost of storing the property and the length of time before it is reclaimed. In general, these costs will be lower the sooner you contact your former landlord after being notified that property belonging to you was left behind after you moved out.”

(2) Based on the inspection, the landlord shall give the tenant an itemized statement specifying repairs or cleanings that are proposed to be the basis of any deductions from the security the landlord intends to make pursuant to paragraphs (1) to (4), inclusive, of subdivision (b). This statement shall also include the texts of paragraphs (1) to (4), inclusive, of subdivision (b). The statement shall be given to the tenant, if the tenant is present for the inspection, or shall be left inside the premises.

(3) The tenant shall have the opportunity during the period following the initial inspection until termination of the tenancy to remedy identified deficiencies, in a manner consistent with the rights and obligations of the parties under the rental agreement, in order to avoid deductions from the security.

(4) Nothing in this subdivision shall prevent a landlord from using the security for deductions itemized in the statement provided for in paragraph (2) that were not cured by the tenant so long as the deductions are for damages authorized by this section.

(5) Nothing in this subdivision shall prevent a landlord from using the security for any purpose specified in paragraphs (1) to (4), inclusive, of subdivision (b) that occurs between completion of the initial inspection and termination of the tenancy or was not identified during the initial inspection due to the presence of a tenant’s possessions.

(g) (1) No later than 21 calendar days after the tenant has vacated the premises, but not earlier than the time that either the landlord or the tenant provides a notice to terminate the tenancy under Section 1946 or 1946.1, Section 1161 of the Code of Civil Procedure, or not earlier than 60 calendar days prior to the expiration of a fixed-term lease, the landlord shall furnish the tenant, by personal delivery or by first-class mail, postage prepaid, a copy of an itemized statement indicating the basis for, and the amount of, any security received and the disposition of the security, and shall return any remaining portion of the security to the tenant. After either the landlord or the tenant provides notice to terminate the tenancy, the landlord and tenant may mutually agree to have the landlord deposit any remaining portion of the security deposit electronically to a bank account or other financial institution designated by the tenant. After either the landlord or the tenant provides notice to terminate the tenancy, the landlord and the tenant may also agree to have the landlord provide a copy of the itemized statement along with the copies required by paragraph (2) to an email account provided by the tenant.

(2) Along with the itemized statement, the landlord shall also include copies of documents showing charges incurred and deducted by the landlord to repair or clean the premises, as follows:

(A) If the landlord or landlord’s employee did the work, the itemized statement shall reasonably describe the work performed. The itemized statement shall include the time spent and the reasonable hourly rate charged.

(B) If the landlord or landlord’s employee did not do the work, the landlord shall provide the tenant a copy of the bill, invoice, or receipt supplied by the person or entity performing the work. The itemized statement shall provide the tenant with the name, address, and telephone number of the person or entity, if the bill, invoice, or receipt does not include that information.

(C) If a deduction is made for materials or supplies, the landlord shall provide a copy of the bill, invoice, or receipt. If a particular material or supply item is purchased by the landlord on an ongoing basis, the landlord may document the cost of the item by providing a copy of a bill, invoice, receipt, vendor price list, or other vendor document that reasonably documents the cost of the item used in the repair or cleaning of the unit.

(3) If a repair to be done by the landlord or the landlord’s employee cannot reasonably be completed within 21 calendar days after the tenant has vacated the premises, or if the documents from a person or entity providing services, materials, or supplies are not in the landlord’s possession within 21 calendar days after the tenant has vacated the premises, the landlord may deduct the amount of a good faith estimate of the charges that will be incurred and provide that estimate with the itemized statement. If the reason for the estimate is because the documents from a person or entity providing services, materials, or supplies are not in the landlord’s possession, the itemized statement shall include the name, address, and telephone number of the person or entity. Within 14 calendar days of completing the repair or receiving the documentation, the landlord shall complete the requirements in paragraphs (1) and (2) in the manner specified.

(4) The landlord need not comply with paragraph (2) or (3) if either of the following applies:

(A) The deductions for repairs and cleaning together do not exceed one hundred twenty-five dollars ($125).

(B) The tenant waived the rights specified in paragraphs (2) and (3). The waiver shall only be effective if it is signed by the tenant at the same time or after a notice to terminate a tenancy under Section 1946 or 1946.1 has been given, a notice under Section 1161 of the Code of Civil Procedure has been given, or no earlier than 60 calendar days prior to the expiration of a fixed-term lease. The waiver shall substantially include the text of paragraph (2).

(5) Notwithstanding paragraph (4), the landlord shall comply with paragraphs (2) and (3) when a tenant makes a request for documentation within 14 calendar days after receiving the itemized statement specified in paragraph (1). The landlord shall comply within 14 calendar days after receiving the request from the tenant.

(6) Any mailings to the tenant pursuant to this subdivision shall be sent to the address provided by the tenant. If the tenant does not provide an address, mailings pursuant to this subdivision shall be sent to the unit that has been vacated.

(h) Upon termination of the landlord’s interest in the premises, whether by sale, assignment, death, appointment of receiver, or otherwise, the landlord or the landlord’s agent shall, within a reasonable time, do one of the following acts, either of which shall relieve the landlord of further liability with respect to the security held:

(1) Transfer the portion of the security remaining after any lawful deductions made under subdivision (e) to the landlord’s successor in interest. The landlord shall thereafter notify the tenant by personal delivery or by first-class mail, postage prepaid, of the transfer, of any claims made against the security, of the amount of the security deposited, and of the names of the successors in interest, their addresses, and their telephone numbers. If the notice to the tenant is made by personal delivery, the tenant shall acknowledge receipt of the notice and sign his or her name on the landlord’s copy of the notice.

(2) Return the portion of the security remaining after any lawful deductions made under subdivision (e) to the tenant, together with an accounting as provided in subdivision (g).

(i) Prior to the voluntary transfer of a landlord’s interest in the premises, the landlord shall deliver to the landlord’s successor in interest a written statement indicating the following:

(1) The security remaining after any lawful deductions are made.

(2) An itemization of any lawful deductions from any security received.

(3) His or her election under paragraph (1) or (2) of subdivision (h).

This subdivision does not affect the validity of title to the real property transferred in violation of this subdivision.

(j) (1) In the event of noncompliance with subdivision (h), the landlord’s successors in interest shall be jointly and severally liable with the landlord for repayment of the security, or that portion thereof to which the tenant is entitled, when and as provided in subdivisions (e) and (g). A successor in interest of a landlord may not require the tenant to post any security to replace that amount not transferred to the tenant or successors in interest as provided in subdivision (h), unless and until the successor in interest first makes restitution of the initial security as provided in paragraph (2) of subdivision (h) or provides the tenant with an accounting as provided in subdivision (g).

(2) This subdivision does not preclude a successor in interest from recovering from the tenant compensatory damages that are in excess of the security received from the landlord previously paid by the tenant to the landlord.

(3) Notwithstanding this subdivision, if, upon inquiry and reasonable investigation, a landlord’s successor in interest has a good faith belief that the lawfully remaining security deposit is transferred to him or her or returned to the tenant pursuant to subdivision (h), he or she is not liable for damages as provided in subdivision (l), or any security not transferred pursuant to subdivision (h).

(k) Upon receipt of any portion of the security under paragraph (1) of subdivision (h), the landlord’s successors in interest shall have all of the rights and obligations of a landlord holding the security with respect to the security.

(l) The bad faith claim or retention by a landlord or the landlord’s successors in interest of the security or any portion thereof in violation of this section, or the bad faith demand of replacement security in violation of subdivision (j), may subject the landlord or the landlord’s successors in interest to statutory damages of up to twice the amount of the security, in addition to actual damages. The court may award damages for bad faith whenever the facts warrant that award, regardless of whether the injured party has specifically requested relief. In an action under this section, the landlord or the landlord’s successors in interest shall have the burden of proof as to the reasonableness of the amounts claimed or the authority pursuant to this section to demand additional security deposits.

(m) No lease or rental agreement may contain a provision characterizing any security as “nonrefundable.”

(n) An action under this section may be maintained in small claims court if the damages claimed, whether actual, statutory, or both, are within the jurisdictional amount allowed by Section 116.220 or 116.221 of the Code of Civil Procedure.

(o) Proof of the existence of and the amount of a security deposit may be established by any credible evidence, including, but not limited to, a canceled check, a receipt, a lease indicating the requirement of a deposit as well as the amount, prior consistent statements or actions of the landlord or tenant, or a statement under penalty of perjury that satisfies the credibility requirements set forth in Section 780 of the Evidence Code.

(p) The amendments to this section made during the 1985 portion of the 1985–86 Regular Session of the Legislature that are set forth in subdivision (e) are declaratory of existing law.

(q) The amendments to this section made during the 2003 portion of the 2003–04 Regular Session of the Legislature that are set forth in paragraph (1) of subdivision (f) are declaratory of existing law.

(Amended by Stats. 2013, Ch. 76, Sec. 12. Effective January 1, 2014.)



1950.6

(a) Notwithstanding Section 1950.5, when a landlord or his or her agent receives a request to rent a residential property from an applicant, the landlord or his or her agent may charge that applicant an application screening fee to cover the costs of obtaining information about the applicant. The information requested and obtained by the landlord or his or her agent may include, but is not limited to, personal reference checks and consumer credit reports produced by consumer credit reporting agencies as defined in Section 1785.3. A landlord or his or her agent may, but is not required to, accept and rely upon a consumer credit report presented by an applicant.

(b) The amount of the application screening fee shall not be greater than the actual out-of-pocket costs of gathering information concerning the applicant, including, but not limited to, the cost of using a tenant screening service or a consumer credit reporting service, and the reasonable value of time spent by the landlord or his or her agent in obtaining information on the applicant. In no case shall the amount of the application screening fee charged by the landlord or his or her agent be greater than thirty dollars ($30) per applicant. The thirty dollar ($30) application screening fee may be adjusted annually by the landlord or his or her agent commensurate with an increase in the Consumer Price Index, beginning on January 1, 1998.

(c) Unless the applicant agrees in writing, a landlord or his or her agent may not charge an applicant an application screening fee when he or she knows or should have known that no rental unit is available at that time or will be available within a reasonable period of time.

(d) The landlord or his or her agent shall provide, personally, or by mail, the applicant with a receipt for the fee paid by the applicant, which receipt shall itemize the out-of-pocket expenses and time spent by the landlord or his or her agent to obtain and process the information about the applicant.

(e) If the landlord or his or her agent does not perform a personal reference check or does not obtain a consumer credit report, the landlord or his or her agent shall return any amount of the screening fee that is not used for the purposes authorized by this section to the applicant.

(f) If an application screening fee has been paid by the applicant and if requested by the applicant, the landlord or his or her agent shall provide a copy of the consumer credit report to the applicant who is the subject of that report.

(g) As used in this section, “landlord” means an owner of residential rental property.

(h) As used in this section, “application screening fee” means any nonrefundable payment of money charged by a landlord or his or her agent to an applicant, the purpose of which is to purchase a consumer credit report and to validate, review, or otherwise process an application for the rent or lease of residential rental property.

(i) As used in this section, “applicant” means any entity or individual who makes a request to a landlord or his or her agent to rent a residential housing unit, or an entity or individual who agrees to act as a guarantor or cosignor on a rental agreement.

(j) The application screening fee shall not be considered an “advance fee” as that term is used in Section 10026 of the Business and Professions Code, and shall not be considered “security” as that term is used in Section 1950.5.

(k) This section is not intended to preempt any provisions or regulations that govern the collection of deposits and fees under federal or state housing assistance programs.

(Added by Stats. 1996, Ch. 525, Sec. 1. Effective January 1, 1997.)



1950.7

(a) Any payment or deposit of money the primary function of which is to secure the performance of a rental agreement for other than residential property or any part of the agreement, other than a payment or deposit, including an advance payment of rent, made to secure the execution of a rental agreement, shall be governed by the provisions of this section. With respect to residential property, the provisions of Section 1950.5 shall prevail.

(b) The payment or deposit of money shall be held by the landlord for the tenant who is party to the agreement. The claim of a tenant to the payment or deposit shall be prior to the claim of any creditor of the landlord, except a trustee in bankruptcy.

(c) The landlord may claim of the payment or deposit only those amounts as are reasonably necessary to remedy tenant defaults in the payment of rent, to repair damages to the premises caused by the tenant, or to clean the premises upon termination of the tenancy, if the payment or deposit is made for any or all of those specific purposes.

(1) If the claim of the landlord upon the payment or deposit is only for defaults in the payment of rent and the security deposit equals no more than one month’s rent plus a deposit amount clearly described as the payment of the last month’s rent, then any remaining portion of the payment or deposit shall be returned to the tenant at a time as may be mutually agreed upon by landlord and tenant, but in no event later than 30 days from the date the landlord receives possession of the premises.

(2) If the claim of the landlord upon the payment or deposit is only for defaults in the payment of rent and the security deposit exceeds the amount of one month’s rent plus a deposit amount clearly described as the payment of the last month’s rent, then any remaining portion of the payment or deposit in excess of an amount equal to one month’s rent shall be returned to the tenant no later than two weeks after the date the landlord receives possession of the premises, with the remainder to be returned or accounted for within 30 days from the date the landlord receives possession of the premises.

(3) If the claim of the landlord upon the payment or deposit includes amounts reasonably necessary to repair damages to the premises caused by the tenant or to clean the premises, then any remaining portion of the payment or deposit shall be returned to the tenant at a time as may be mutually agreed upon by landlord and tenant, but in no event later than 30 days from the date the landlord receives possession of the premises.

(d) Upon termination of the landlord’s interest in the unit in question, whether by sale, assignment, death, appointment of receiver or otherwise, the landlord or the landlord’s agent shall, within a reasonable time, do one of the following acts, either of which shall relieve the landlord of further liability with respect to the payment or deposit:

(1) Transfer the portion of the payment or deposit remaining after any lawful deductions made under subdivision (c) to the landlord’s successor in interest, and thereafter notify the tenant by personal delivery or certified mail of the transfer, of any claims made against the payment or deposit, and of the transferee’s name and address. If the notice to the tenant is made by personal delivery, the tenant shall acknowledge receipt of the notice and sign his or her name on the landlord’s copy of the notice.

(2) Return the portion of the payment or deposit remaining after any lawful deductions made under subdivision (c) to the tenant.

(e) Upon receipt of any portion of the payment or deposit under paragraph (1) of subdivision (d), the transferee shall have all of the rights and obligations of a landlord holding the payment or deposit with respect to the payment or deposit.

(f) The bad faith retention by a landlord or transferee of a payment or deposit or any portion thereof, in violation of this section, may subject the landlord or the transferee to damages not to exceed two hundred dollars ($200), in addition to any actual damages.

(g) This section is declarative of existing law and therefore operative as to all tenancies, leases, or rental agreements for other than residential property created or renewed on or after January 1, 1971.

(Amended by Stats. 2003, Ch. 89, Sec. 1. Effective January 1, 2004.)



1950.8

(a) This section applies only to commercial leases and nonresidential tenancies of real property.

(b) It shall be unlawful for any person to require, demand, or cause to make payable any payment of money, including, but not limited to, “key money,” however denominated, or the lessor’s attorney’s fees reasonably incurred in preparing the lease or rental agreement, as a condition of initiating, continuing, or renewing a lease or rental agreement, unless the amount of payment is stated in the written lease or rental agreement.

(c) Any person who requires, demands, or causes to make payable any payment in violation of subdivision (a), shall be subject to civil penalty of three times the amount of actual damages proximately suffered by the person seeking to obtain the lease or rental of real property, and the person so damaged shall be entitled to an award of costs, including reasonable attorney’s fees, reasonable incurred in connection with obtaining the civil penalty.

(d) Nothing in this section shall prohibit the advance payment of rent, if the amount and character of the payment are clearly stated in a written lease or rental agreement.

(e) Nothing in this section shall prohibit any person from charging a reasonable amount for the purpose of conducting reasonable business activity in connection with initiating, continuing, or renewing a lease or rental agreement for nonresidential real property, including, but not limited to, verifying creditworthiness or qualifications of any person seeking to initiate, continue, or renew a lease or rental agreement for any use other than residential use, or cleaning fees, reasonably incurred in connection with the hiring of the real property.

(f) Nothing in this section shall prohibit a person from increasing a tenant’s rent for nonresidential real property in order to recover building operating costs incurred on behalf of the tenant, if the right to the rent, the method of calculating the increase, and the period of time covered by the increase is stated in the lease or rental agreement.

(Added by Stats. 2001, Ch. 368, Sec. 1. Effective January 1, 2002.)



1951

As used in Sections 1951.2 to 1952.6, inclusive:

(a) “Rent” includes charges equivalent to rent.

(b) “Lease” includes a sublease.

(Added by Stats. 1970, Ch. 89.)



1951.2

(a) Except as otherwise provided in Section 1951.4, if a lessee of real property breaches the lease and abandons the property before the end of the term or if his right to possession is terminated by the lessor because of a breach of the lease, the lease terminates. Upon such termination, the lessor may recover from the lessee:

(1) The worth at the time of award of the unpaid rent which had been earned at the time of termination;

(2) The worth at the time of award of the amount by which the unpaid rent which would have been earned after termination until the time of award exceeds the amount of such rental loss that the lessee proves could have been reasonably avoided;

(3) Subject to subdivision (c), the worth at the time of award of the amount by which the unpaid rent for the balance of the term after the time of award exceeds the amount of such rental loss that the lessee proves could be reasonably avoided; and

(4) Any other amount necessary to compensate the lessor for all the detriment proximately caused by the lessee’s failure to perform his obligations under the lease or which in the ordinary course of things would be likely to result therefrom.

(b) The “worth at the time of award” of the amounts referred to in paragraphs (1) and (2) of subdivision (a) is computed by allowing interest at such lawful rate as may be specified in the lease or, if no such rate is specified in the lease, at the legal rate. The worth at the time of award of the amount referred to in paragraph (3) of subdivision (a) is computed by discounting such amount at the discount rate of the Federal Reserve Bank of San Francisco at the time of award plus 1 percent.

(c) The lessor may recover damages under paragraph (3) of subdivision (a) only if:

(1) The lease provides that the damages he may recover include the worth at the time of award of the amount by which the unpaid rent for the balance of the term after the time of award, or for any shorter period of time specified in the lease, exceeds the amount of such rental loss for the same period that the lessee proves could be reasonably avoided; or

(2) The lessor relet the property prior to the time of award and proves that in reletting the property he acted reasonably and in a good-faith effort to mitigate the damages, but the recovery of damages under this paragraph is subject to any limitations specified in the lease.

(d) Efforts by the lessor to mitigate the damages caused by the lessee’s breach of the lease do not waive the lessor’s right to recover damages under this section.

(e) Nothing in this section affects the right of the lessor under a lease of real property to indemnification for liability arising prior to the termination of the lease for personal injuries or property damage where the lease provides for such indemnification.

(Added by Stats. 1970, Ch. 89.)



1951.3

(a) Real property shall be deemed abandoned by the lessee, within the meaning of Section 1951.2, and the lease shall terminate if the lessor gives written notice of his belief of abandonment as provided in this section and the lessee fails to give the lessor written notice, prior to the date of termination specified in the lessor’s notice, stating that he does not intend to abandon the real property and stating an address at which the lessee may be served by certified mail in any action for unlawful detainer of the real property.

(b) The lessor may give a notice of belief of abandonment to the lessee pursuant to this section only where the rent on the property has been due and unpaid for at least 14 consecutive days and the lessor reasonably believes that the lessee has abandoned the property. The date of termination of the lease shall be specified in the lessor’s notice and shall be not less than 15 days after the notice is served personally or, if mailed, not less than 18 days after the notice is deposited in the mail.

(c) The lessor’s notice of belief of abandonment shall be personally delivered to the lessee or sent by first-class mail, postage prepaid, to the lessee at his last known address and, if there is reason to believe that the notice sent to that address will not be received by the lessee, also to such other address, if any, known to the lessor where the lessee may reasonably be expected to receive the notice.

(d) The notice of belief of abandonment shall be in substantially the following form:

Notice of Belief of Abandonment

To:  _____ (Name of lessee/tenant) _____

_____ (Address of lessee/tenant) _____

This notice is given pursuant to Section 1951.3 of the Civil Code concerning the real property leased by you at ________ (state location of the property by address or other sufficient description). The rent on this property has been due and unpaid for 14 consecutive days and the lessor/landlord believes that you have abandoned the property.

The real property will be deemed abandoned within the meaning of Section 1951.2 of the Civil Code and your lease will terminate on ________ (here insert a date not less than 15 days after this notice is served personally or, if mailed, not less than 18 days after this notice is deposited in the mail) unless before such date the under signed receives at the address indicated below a written notice from you stating both of the following:

(1) Your intent not to abandon the real property.

(2) An address at which you may be served by certified mail in any action for unlawful detainer of the real property.

You are required to pay the rent due and unpaid on this real property as required by the lease, and your failure to do so can lead to a court proceeding against you.

Dated: _______ _____  (Signature of lessor/landlord)

(Type or print name of lessor/landlord)

(Address to which lessee/tenant is to send notice)

(e) The real property shall not be deemed to be abandoned pursuant to this section if the lessee proves any of the following:

(1) At the time the notice of belief of abandonment was given, the rent was not due and unpaid for 14 consecutive days.

(2) At the time the notice of belief of abandonment was given, it was not reasonable for the lessor to believe that the lessee had abandoned the real property. The fact that the lessor knew that the lessee left personal property on the real property does not, of itself, justify a finding that the lessor did not reasonably believe that the lessee had abandoned the real property.

(3) Prior to the date specified in the lessor’s notice, the lessee gave written notice to the lessor stating his intent not to abandon the real property and stating an address at which he may be served by certified mail in any action for unlawful detainer of the real property.

(4) During the period commencing 14 days before the time the notice of belief of abandonment was given and ending on the date the lease would have terminated pursuant to the notice, the lessee paid to the lessor all or a portion of the rent due and unpaid on the real property.

(f) Nothing in this section precludes the lessor or the lessee from otherwise proving that the real property has been abandoned by the lessee within the meaning of Section 1951.2.

(g) Nothing in this section precludes the lessor from serving a notice requiring the lessee to pay rent or quit as provided in Sections 1161 and 1162 of the Code of Civil Procedure at any time permitted by those sections, or affects the time and manner of giving any other notice required or permitted by law. The giving of the notice provided by this section does not satisfy the requirements of Sections 1161 and 1162 of the Code of Civil Procedure.

(Added by Stats. 1974, Ch. 332.)



1951.4

(a) The remedy described in this section is available only if the lease provides for this remedy. In addition to any other type of provision used in a lease to provide for the remedy described in this section, a provision in the lease in substantially the following form satisfies this subdivision:

“The lessor has the remedy described in California Civil Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach and abandonment and recover rent as it becomes due, if lessee has right to sublet or assign, subject only to reasonable limitations).”

(b) Even though a lessee of real property has breached the lease and abandoned the property, the lease continues in effect for so long as the lessor does not terminate the lessee’s right to possession, and the lessor may enforce all the lessor’s rights and remedies under the lease, including the right to recover the rent as it becomes due under the lease, if any of the following conditions is satisfied:

(1) The lease permits the lessee, or does not prohibit or otherwise restrict the right of the lessee, to sublet the property, assign the lessee’s interest in the lease, or both.

(2) The lease permits the lessee to sublet the property, assign the lessee’s interest in the lease, or both, subject to express standards or conditions, provided the standards and conditions are reasonable at the time the lease is executed and the lessor does not require compliance with any standard or condition that has become unreasonable at the time the lessee seeks to sublet or assign. For purposes of this paragraph, an express standard or condition is presumed to be reasonable; this presumption is a presumption affecting the burden of proof.

(3) The lease permits the lessee to sublet the property, assign the lessee’s interest in the lease, or both, with the consent of the lessor, and the lease provides that the consent shall not be unreasonably withheld or the lease includes a standard implied by law that consent shall not be unreasonably withheld.

(c) For the purposes of subdivision (b), the following do not constitute a termination of the lessee’s right to possession:

(1) Acts of maintenance or preservation or efforts to relet the property.

(2) The appointment of a receiver upon initiative of the lessor to protect the lessor’s interest under the lease.

(3) Withholding consent to a subletting or assignment, or terminating a subletting or assignment, if the withholding or termination does not violate the rights of the lessee specified in subdivision (b).

(Amended by Stats. 1991, Ch. 67, Sec. 1.)



1951.5

Section 1671, relating to liquidated damages, applies to a lease of real property.

(Amended by Stats. 1977, Ch. 198.)



1951.7

(a) As used in this section, “advance payment” means moneys paid to the lessor of real property as prepayment of rent, or as a deposit to secure faithful performance of the terms of the lease, or another payment that is the substantial equivalent of either of these. A payment that is not in excess of the amount of one month’s rent is not an advance payment for purposes of this section.

(b) The notice provided by subdivision (c) is required to be given only if all of the following apply:

(1) The lessee has made an advance payment.

(2) The lease is terminated pursuant to Section 1951.2.

(3) The lessee has made a request, in writing, to the lessor that he or she be given notice under subdivision (c).

(c) Upon the initial reletting of the property, the lessor shall send a written notice to the lessee stating that the property has been relet, the name and address of the new lessee, and the length of the new lease and the amount of the rent. The notice shall be delivered to the lessee personally, or be sent by regular mail to the lessee at the address shown on the request, not later than 30 days after the new lessee takes possession of the property. Notice is not required if the amount of the rent due and unpaid at the time of termination exceeds the amount of the advance payment.

(Amended by Stats. 2008, Ch. 179, Sec. 32. Effective January 1, 2009.)



1951.8

Nothing in Section 1951.2 or 1951.4 affects the right of the lessor under a lease of real property to equitable relief where such relief is appropriate.

(Added by Stats. 1970, Ch. 89.)



1952

(a) Except as provided in subdivision (c), nothing in Sections 1951 to 1951.8, inclusive, affects the provisions of Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure, relating to actions for unlawful detainer, forcible entry, and forcible detainer.

(b) Unless the lessor amends the complaint as provided in paragraph (1) of subdivision (a) of Section 1952.3 to state a claim for damages not recoverable in the unlawful detainer proceeding, the bringing of an action under the provisions of Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure does not affect the lessor’s right to bring a separate action for relief under Sections 1951.2, 1951.5, and 1951.8, but no damages shall be recovered in the subsequent action for any detriment for which a claim for damages was made and determined on the merits in the previous action.

(c) After the lessor obtains possession of the property under a judgment pursuant to Section 1174 of the Code of Civil Procedure, he is no longer entitled to the remedy provided under Section 1951.4 unless the lessee obtains relief under Section 1179 of the Code of Civil Procedure.

(Amended by Stats. 1977, Ch. 49.)



1952.2

Sections 1951 to 1952, inclusive, do not apply to:

(a) Any lease executed before July 1, 1971.

(b) Any lease executed on or after July 1, 1971, if the terms of the lease were fixed by a lease, option, or other agreement executed before July 1, 1971.

(Added by Stats. 1970, Ch. 89.)



1952.3

(a) Except as provided in subdivisions (b) and (c), if the lessor brings an unlawful detainer proceeding and possession of the property is no longer in issue because possession of the property has been delivered to the lessor before trial or, if there is no trial, before judgment is entered, the case becomes an ordinary civil action in which:

(1) The lessor may obtain any relief to which he is entitled, including, where applicable, relief authorized by Section 1951.2; but, if the lessor seeks to recover damages described in paragraph (3) of subdivision (a) of Section 1951.2 or any other damages not recoverable in the unlawful detainer proceeding, the lessor shall first amend the complaint pursuant to Section 472 or 473 of the Code of Civil Procedure so that possession of the property is no longer in issue and to state a claim for such damages and shall serve a copy of the amended complaint on the defendant in the same manner as a copy of a summons and original complaint is served.

(2) The defendant may, by appropriate pleadings or amendments to pleadings, seek any affirmative relief, and assert all defenses, to which he is entitled, whether or not the lessor has amended the complaint; but subdivision (a) of Section 426.30 of the Code of Civil Procedure does not apply unless, after delivering possession of the property to the lessor, the defendant (i) files a cross-complaint or (ii) files an answer or an amended answer in response to an amended complaint filed pursuant to paragraph (1).

(b) The defendant’s time to respond to a complaint for unlawful detainer is not affected by the delivery of possession of the property to the lessor; but, if the complaint is amended as provided in paragraph (1) of subdivision (a), the defendant has the same time to respond to the amended complaint as in an ordinary civil action.

(c) The case shall proceed as an unlawful detainer proceeding if the defendant’s default (1) has been entered on the unlawful detainer complaint and (2) has not been opened by an amendment of the complaint or otherwise set aside.

(d) Nothing in this section affects the pleadings that may be filed, relief that may be sought, or defenses that may be asserted in an unlawful detainer proceeding that has not become an ordinary civil action as provided in subdivision (a).

(Added by Stats. 1977, Ch. 49.)



1952.4

An agreement for the exploration for or the removal of natural resources is not a lease of real property within the meaning of Sections 1951 to 1952.2, inclusive.

(Added by Stats. 1970, Ch. 89.)



1952.6

(a) Sections 1951 to 1952.2, inclusive, shall not apply to any lease or agreement for a lease of real property between any public entity and any nonprofit corporation whose title or interest in the property is subject to reversion to or vesting in a public entity and which issues bonds or other evidences of indebtedness, the interest on which is exempt from federal income taxes for the purpose of acquiring, constructing, or improving the property or a building or other facility thereon, or between any public entity and any other public entity, unless the lease or the agreement shall specifically provide that Sections 1951 to 1952.2, inclusive, or any portions thereof, are applicable to the lease or the agreement.

(b) Except as provided in subdivision (a), a public entity lessee in a contract for a capital lease of real property involving the payment of rents of one million dollars ($1,000,000) or more may elect to waive any of the remedies for a breach of the lease provided in Sections 1951 to 1952.2, inclusive, and contract instead for any other remedy permitted by law. As used in this subdivision, “capital lease” refers to a lease entered into for the purpose of acquiring, constructing, or improving the property or a building or other facility thereon.

(c) As used in this section, “public entity” includes the state, a county, city and county, city, district, public authority, public agency, or any other political subdivision or public corporation.

(Amended by Stats. 1989, Ch. 613, Sec. 1.)



1952.7

(a) (1) Any term in a lease that is executed, renewed, or extended on or after January 1, 2015, that conveys any possessory interest in commercial property that either prohibits or unreasonably restricts the installation or use of an electric vehicle charging station in a parking space associated with the commercial property, or that is otherwise in conflict with the provisions of this section, is void and unenforceable.

(2) This subdivision does not apply to provisions that impose reasonable restrictions on the installation of electric vehicle charging stations. However, it is the policy of the state to promote, encourage, and remove obstacles to the use of electric vehicle charging stations.

(3) This subdivision shall not grant the holder of a possessory interest under the lease described in paragraph (1) the right to install electric vehicle charging stations in more parking spaces than are allotted to the leaseholder in his or her lease, or, if no parking spaces are allotted, a number of parking spaces determined by multiplying the total number of parking spaces located at the commercial property by a fraction, the denominator of which is the total rentable square feet at the property, and the numerator of which is the number of total square feet rented by the leaseholder.

(4) If the installation of an electric vehicle charging station has the effect of granting the leaseholder a reserved parking space and a reserved parking space is not allotted to the leaseholder in the lease, the owner of the commercial property may charge a reasonable monthly rental amount for the parking space.

(b) This section shall not apply to any of the following:

(1) A commercial property where charging stations already exist for use by tenants in a ratio that is equal to or greater than two available parking spaces for every 100 parking spaces at the commercial property.

(2) A commercial property where there are less than 50 parking spaces.

(c) For purposes of this section:

(1) “Electric vehicle charging station” or “charging station” means a station that is designed in compliance with Article 625 of the National Electrical Code, as it reads on the effective date of this section, and delivers electricity from a source outside an electric vehicle into one or more electric vehicles.

(2) “Reasonable costs” includes, but is not limited to, costs associated with those items specified in the “Permitting Checklist” of the “Zero-Emission Vehicles in California: Community Readiness Guidebook” published by the Office of Planning and Research.

(3) “Reasonable restrictions” or “reasonable standards” are restrictions or standards that do not significantly increase the cost of the electric vehicle charging station or its installation or significantly decrease the charging station’s efficiency or specified performance.

(d) An electric vehicle charging station shall meet applicable health and safety standards and requirements imposed by state and local authorities as well as all other applicable zoning, land use, or other ordinances, or land use permit requirements.

(e) If lessor approval is required for the installation or use of an electric vehicle charging station, the application for approval shall not be willfully avoided or delayed. The approval or denial of an application shall be in writing.

(f) An electric vehicle charging station installed by a lessee shall satisfy the following provisions:

(1) If lessor approval is required, the lessee first shall obtain approval from the lessor to install the electric vehicle charging station and the lessor shall approve the installation if the lessee complies with the applicable provisions of the lease consistent with the provisions of this section and agrees in writing to do all of the following:

(A) Comply with the lessor’s reasonable standards for the installation of the charging station.

(B) Engage a licensed contractor to install the charging station.

(C) Within 14 days of approval, provide a certificate of insurance that names the lessor as an additional insured under the lessee’s insurance policy in the amount set forth in paragraph (3).

(2) The lessee shall be responsible for all of the following:

(A) Costs for damage to property and the charging station resulting from the installation, maintenance, repair, removal, or replacement of the charging station.

(B) Costs for the maintenance, repair, and replacement of the charging station.

(C) The cost of electricity associated with the charging station.

(3) The lessee at all times, shall maintain a lessee liability coverage policy in the amount of one million dollars ($1,000,000), and shall name the lessor as a named additional insured under the policy with a right to notice of cancellation and property insurance covering any damage or destruction caused by the charging station, naming the lessor as its interests may appear.

(g) A lessor may, in its sole discretion, create a new parking space where one did not previously exist to facilitate the installation of an electric vehicle charging station, in compliance with all applicable laws.

(h) Any installation by a lessor or a lessee of an electric vehicle charging station in a common interest development is also subject to all of the requirements of subdivision (f) of Section 4745 of the Civil Code.

(Added by Stats. 2014, Ch. 529, Sec. 2. Effective January 1, 2015.)



1952.8

On and after the effective date of this section, no owner of a gasoline service station shall enter into a lease with any person for the leasing of the station for the purpose of operating a gasoline service station, unless (a) the station is equipped with a vapor control system for the control of gasoline vapor emissions during gasoline marketing operations, including storage, transport, and transfer operations, if such vapor control system is required by law or by any rule or regulation of the State Air Resources Board or of the air pollution control district in which the station is located or (b) no vapor control system has been certified by the board prior to the date of the lease.

A lease entered into in violation of this section shall be voidable at the option of the lessee.

(Added by Stats. 1976, Ch. 1030.)



1953

(a) Any provision of a lease or rental agreement of a dwelling by which the lessee agrees to modify or waive any of the following rights shall be void as contrary to public policy:

(1) His rights or remedies under Section 1950.5 or 1954.

(2) His right to assert a cause of action against the lessor which may arise in the future.

(3) His right to a notice or hearing required by law.

(4) His procedural rights in litigation in any action involving his rights and obligations as a tenant.

(5) His right to have the landlord exercise a duty of care to prevent personal injury or personal property damage where that duty is imposed by law.

(b) Any provision of a lease or rental agreement of a dwelling by which the lessee agrees to modify or waive a statutory right, where the modification or waiver is not void under subdivision (a) or under Section 1942.1, 1942.5, or 1954, shall be void as contrary to public policy unless the lease or rental agreement is presented to the lessee before he takes actual possession of the premises. This subdivision does not apply to any provisions modifying or waiving a statutory right in agreements renewing leases or rental agreements where the same provision was also contained in the lease or rental agreement which is being renewed.

(c) This section shall apply only to leases and rental agreements executed on or after January 1, 1976.

(Added by Stats. 1975, Ch. 302.)



1954

(a) A landlord may enter the dwelling unit only in the following cases:

(1) In case of emergency.

(2) To make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services, or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workers, or contractors or to make an inspection pursuant to subdivision (f) of Section 1950.5.

(3) When the tenant has abandoned or surrendered the premises.

(4) Pursuant to court order.

(b) Except in cases of emergency or when the tenant has abandoned or surrendered the premises, entry may not be made during other than normal business hours unless the tenant consents to an entry during other than normal business hours at the time of entry.

(c) The landlord may not abuse the right of access or use it to harass the tenant.

(d) (1) Except as provided in subdivision (e), or as provided in paragraph (2) or (3), the landlord shall give the tenant reasonable notice in writing of his or her intent to enter and enter only during normal business hours. The notice shall include the date, approximate time, and purpose of the entry. The notice may be personally delivered to the tenant, left with someone of a suitable age and discretion at the premises, or, left on, near, or under the usual entry door of the premises in a manner in which a reasonable person would discover the notice. Twenty-four hours shall be presumed to be reasonable notice in absence of evidence to the contrary. The notice may be mailed to the tenant. Mailing of the notice at least six days prior to an intended entry is presumed reasonable notice in the absence of evidence to the contrary.

(2) If the purpose of the entry is to exhibit the dwelling unit to prospective or actual purchasers, the notice may be given orally, in person or by telephone, if the landlord or his or her agent has notified the tenant in writing within 120 days of the oral notice that the property is for sale and that the landlord or agent may contact the tenant orally for the purpose described above. Twenty-four hours is presumed reasonable notice in the absence of evidence to the contrary. The notice shall include the date, approximate time, and purpose of the entry. At the time of entry, the landlord or agent shall leave written evidence of the entry inside the unit.

(3) The tenant and the landlord may agree orally to an entry to make agreed repairs or supply agreed services. The agreement shall include the date and approximate time of the entry, which shall be within one week of the agreement. In this case, the landlord is not required to provide the tenant a written notice.

(e) No notice of entry is required under this section:

(1) To respond to an emergency.

(2) If the tenant is present and consents to the entry at the time of entry.

(3) After the tenant has abandoned or surrendered the unit.

(Amended by Stats. 2003, Ch. 787, Sec. 1. Effective January 1, 2004.)



1954.1

In any general assignment for the benefit of creditors, as defined in Section 493.010 of the Code of Civil Procedure, the assignee shall have the right to occupy, for a period of up to 90 days after the date of the assignment, any business premises held under a lease by the assignor upon payment when due of the monthly rental reserved in the lease for the period of such occupancy, notwithstanding any provision in the lease (whether heretofore or hereafter entered into) for the termination thereof upon the making of the assignment or the insolvency of the lessee or other condition relating to the financial condition of the lessee. This section shall be construed as establishing the reasonable rental value of the premises recoverable by a landlord upon a holding-over by the tenant upon the termination of a lease under the circumstances specified herein.

(Added by Stats. 1982, Ch. 35, Sec. 1. Effective February 17, 1982.)






CHAPTER 2.6 - Commercial Rental Control

1954.25

The Legislature finds that the price charged for commercial real property is a matter of statewide concern. Price controls on commercial rents discourage expansion of commercial development and entrepreneurial enterprise. These controls also discourage competition in the open market by giving artificial price benefits to one enterprise to the disadvantage of another. Because the impact of these controls goes beyond the local boundaries within which the controls are imposed, the adverse economic consquences become statewide.

In order to prevent this statewide economic drain from occurring, the Legislature hereby enacts a uniform system with respect to commercial rents, which shall apply to every local jurisdiction in the state. This legislative action is needed to prevent the imposition of artificial barriers on commercial rents, as well as to define those areas not included within the definition of commercial real property.

In making these findings and in enacting this chapter, the Legislature expressly declares its intent that this chapter shall not apply or be interpreted to apply to local rental controls on residential real property.

(Added by Stats. 1987, Ch. 824, Sec. 2.)



1954.26

As used in this chapter, the following terms have the following meanings:

(a) “Owner” includes any person, acting as principal or through an agent, having the right to offer commercial real property for rent, and includes any predecessor in interest to the owner.

(b) “Price” includes any charge or fee, however denominated, for the hiring of commercial real property and includes any security or deposit subject to Section 1950.7.

(c) “Public entity” has the same meaning as defined in Section 811.2 of the Government Code.

(d) “Commercial real property” includes any part, portion, or unit thereof, and any related facilities, space, or services, except the following:

(1) Any dwelling or dwelling unit subject to the provisions of Section 1940.

(2) Any accommodation in any residential hotel, as defined in Section 50519 of the Health and Safety Code, or comparable accommodations which are specifically regulated by a public entity in structures where 20 percent or more of the accommodations are occupied by persons as their primary residence.

(3) Any hotel unit not otherwise specified in paragraph (1) or (2) that is located in a structure with 20 or more units or in which 20 percent or more of the accommodations were occupied as of August 5, 1987, by persons as their primary residence, if, in either circumstance, the unit was subject to rental controls on August 5, 1987, provided that any control exercised thereafter is in accordance with the system of controls in effect on August 5, 1987.

(4) Any space or dwelling unit in any mobilehome park, as defined in Section 18214 of the Health and Safety Code.

(e) “Rent” means to hire real property and includes a lease or sublease.

(f) “Commercial rental control” includes any action of a public entity taken by statute, charter, ordinance, resolution, administrative regulation, or any other governmental enactment to establish, continue, implement, or enforce any control or system of controls, on the price at which, or the term for which, commercial real property may be offered for rent, or control or system of controls which would select, mandate, dictate, or otherwise designate a specific tenant or specific person or entity with whom the owner must negotiate on the formation, extension, or renewal of a tenancy; or any other enactment which has such a purpose.

(g) “Tenant” includes a lessee, subtenant, and sublessee.

(h) “Term” means the period of time for which real property is rented or offered for rent, and includes any provision for a termination or extension of such a period or renewal thereof, except that nothing in this chapter supersedes the specific provisions of this code or of the Code of Civil Procedure which of themselves establish, prescribe, limit, or define the term for which real property may be rented.

(i) “Impasse notice” means a written notice which states either of the following:

(1) That the owner has not received from the tenant an offer of any terms for an extension or renewal of the lease which are acceptable to the owner, or an acceptance by the tenant of any offer of terms by the owner, and that an impasse with respect to any agreement on a lease extension or renewal has been reached.

(2) That the owner is not willing to extend or renew the lease.

(j) “Negotiation notice” means a written notice by a tenant in privity of estate, and in privity of contract with the owner, stating either of the following:

(1) That the tenant offers to extend or renew the lease on terms set forth in the notice.

(2) That the tenant solicits an offer for the extension or renewal of the lease from the owner.

(k) “Deliver” means to deliver by personal service or by placing a copy of the notice in the mail, postage prepaid, by certified mail, return receipt requested, addressed to the party at the address for the receipt of notices under the lease.

(l) “Developer” means any person who enters into an agreement with a redevelopment agency for the purpose of developing specific commercial real property within a redevelopment project area with the intention of acquiring ownership of that property, even if that person does not own that property when the agreement is executed.

(Added by Stats. 1987, Ch. 824, Sec. 2.)



1954.27

(a) No public entity shall enact any measure constituting commercial rental control, nor shall any public entity enforce any commercial rental control, whether enacted prior to or on or after January 1, 1988.

(b) However, nothing in this chapter shall be construed to do any of the following:

(1) Relieve any party to a commercial lease or rental agreement of the duty to perform any obligation thereunder.

(2) Preclude express establishment in a commercial lease or rental agreement of the price at which real property may be offered to a subtenant or sublessee.

(3) Impair any obligation of any contract entered into prior to January 1, 1988.

(4) Affect any provision of, or requirement for mitigation of damages under, Sections 1951 to 1952.6, inclusive.

(5) Limit any adjustment of price required or permitted by law due to constructive eviction.

(6) Enlarge or diminish in any way any power which a public entity may have with respect to regulation of rental rates or the ownership, conveyance, or use of any property specified in paragraph (1), (2), or (3) of subdivision (d) of Section 1954.26.

(7) Relieve any party of any requirement or mandate to arbitrate, or deprive any party of any right to arbitrate or compel arbitration, which mandate or right exists pursuant to Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure, titled “Arbitration,” Chapter 2.5 (commencing with Section 1141.10) of Title 3 of Part 3 of the Code of Civil Procedure, titled “Judicial Arbitration,” Title 1 (commencing with Section 1823) of Part 3 of the Code of Civil Procedure, titled “Pilot Projects,” or any other provision of state law.

(8) Affect in any way, or preclude the inclusion of, any provision in a lease creating any lawful option, right of first refusal, or any covenant to renew or extend the lease or sell the real property or any interest therein.

(9) Relieve any person of any duty or deprive any person of any right or cause of action which may exist pursuant to Section 51, 53, or 782.

(Added by Stats. 1987, Ch. 824, Sec. 2.)



1954.28

Nothing in this chapter limits or affects public entities with respect to any of the following:

(a) The Eminent Domain Law, Title 7 (commencing with Section 1230.10) of Part 3 of the Code of Civil Procedure.

(b) Abatement of nuisances. However, except as to conditions expressly defined as nuisances by statute, authority to abate or bring actions to abate nuisances shall not be used to circumvent the limitations of this chapter with respect to conditions not manifesting the quantum and character of unreasonableness and injuriousness to constitute a nuisance under law.

(c) The Airport Approaches Zoning Law, Article 6.5 (commencing with Section 50485) of Chapter 2 of Part 1 of Division 1 of Title 5 of the Government Code.

(d) Any contract or agreement by which an owner agrees with a public entity to offer any real property for rent at a stipulated or maximum price or under a specified formula for ascertaining a stipulated or maximum price, in consideration for a direct financial contribution; any written contract between a redevelopment agency and an owner or developer of commercial real property within a redevelopment project area; or any written development agreement entered into pursuant to Article 2.5 (commencing with Section 65864) of Chapter 4 of Division 1 of Title 7 of the Government Code. Any contract or agreement specified in this subdivision is not enforceable against an owner who became an owner (1) without actual knowledge of the contract or agreement, and (2) more than 30 days prior to the recording with the county recorder of a written memorandum of the contract or agreement specifically describing its terms and identifying the real property and the owner. The county recorder shall index these memorandums in the grantor-grantee index.

(e) Article 2 (commencing with Section 5020) of Chapter 1 of Division 5 of the Public Resources Code, relating to historical resources.

(f) The Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code.

(g) Any contract or agreement entered into by a public entity relating to the transfer, lease, or license of commercial real property owned or leased by that public entity, except any requirement enacted pursuant to Section 1954.31.

(Added by Stats. 1987, Ch. 824, Sec. 2.)



1954.29

Nothing in this chapter shall, with respect to a public entity:

(a) Grant, enlarge, or diminish any power (1) which it may possess under the provisions of, and for the purposes of, Division 1 (commencing with Section 65000) of Title 7 of the Government Code, (2) with respect to charter cities, planning, or zoning powers granted under Section 5 of Article XI of the California Constitution, or (3) any power which it may possess to mitigate the impact caused by the construction, reconstruction, demolition, or alteration of the size of any commercial real property. However, this subdivision does not apply to any actions taken for the clear or systematic purpose of circumventing this chapter.

(b) Grant, repeal, enlarge, or diminish any authority to require a business license, whether for regulation or revenue.

(Added by Stats. 1987, Ch. 824, Sec. 2.)



1954.30

Nothing in this chapter grants or augments any authority of a public entity which it does not possess independent of this chapter, nor diminish any power of a public entity except as expressly provided in this chapter.

(Added by Stats. 1987, Ch. 824, Sec. 2.)



1954.31

A public entity may by enactment of a statute, charter or charter amendment, or ordinance, establish a requirement for notice relating to the termination of a lease of commercial real property due to the expiration of its term.

(a) The enactment shall contain provisions dealing with any or all of the following:

(1) The delivery of a negotiation notice by a tenant.

(2) A requirement for an owner to deliver an impasse notice at any time after delivery of the negotiation notice, except that:

(A) The requirement shall be inapplicable unless the tenant has been required to deliver a negotiation notice not less than 270 days before the expiration of the lease, and has done so.

(B) The mandate for delivery of an impasse notice shall not occur earlier than 180 days before expiration of the lease.

(C) No impasse notice shall be required if the parties have executed a renewal or extension of the lease.

(D) Provision shall be made that the notice will include, in a form of type which will distinguish it from the body of the text of the balance of the notice, a disclosure reading, either:

(i) The giving of this notice does not necessarily preclude further dialogue or negotiation on an extension or renewal of the lease if the parties choose to negotiate, but the delivery of this notice discharges all obligations of ____ (the owner) under provisions of ____ (the enactment) and Section 1954.31 of the Civil Code; or

(ii) By giving this notice ____ (the owner) declares that he or she does not intend to negotiate further on any extension or renewal of the lease.

(3) Establish that a bad faith failure to comply with the enactment is subject to a remedy for actual damages.

(4) Any remedy under the enactment or Section 1954.31 shall be available only by an action brought by the owner or the tenant.

(b) The enactment shall contain (or shall be deemed to contain), a provision that:

(1) A tenant may not exercise any right pursuant to the enactment or this chapter, unless the tenant has performed the terms of the lease in such manner as would entitle the tenant to exercise any option he or she might possess under the lease.

(2) No right or cause of action accruing to a tenant pursuant to the enactment or this chapter, may be assigned other than to a person who is a lawful assignee of the lease, is in lawful possession of the premises under the lease, and is in compliance with paragraph (1).

(3) Nothing in the enactment or this chapter creates or imposes, nor shall be construed to create or impose, a duty to extend or renew, or to negotiate on an extension or renewal, of any lease; nor shall the delivery or receipt of any notice provided for by the enactment or by this chapter, constitute a waiver of any rights to continued performance under the covenants under the lease or to actions for possession.

(4) The delivery of any notice pursuant to the enactment or this chapter shall create a rebuttable presumption affecting the burden of proof, that the notice has been properly given.

(c) No enactment shall provide, or be deemed to provide:

(1) For any extension of the term of any lease without the mutual, written consent of the owner and the tenant.

(2) For any requirement on either party to offer to extend or renew or to negotiate an extension or renewal of the lease.

(3) Bar any action brought to recover possession whether by ejectment, unlawful detainer, or other lawful means.

(4) Any remedy under the enactment or this chapter, other than that which may be provided pursuant to paragraph (3) of subdivision (a).

(d) The provisions of any enactment adopted pursuant to this section shall not apply to:

(1) Any lease or rental agreement which is not in writing, which constitutes a tenancy at will, which is for a term of less than one year or for an unspecified term, which is a month-to-month tenancy or a tenancy at sufferance.

(2) Any lease, the term of which expires within 270 days after the effective date of the enactment.

(Added by Stats. 1987, Ch. 824, Sec. 2.)






CHAPTER 2.7 - Residential Rent Control

1954.50

This chapter shall be known and may be cited as the Costa-Hawkins Rental Housing Act.

(Added by Stats. 1995, Ch. 331, Sec. 1. Effective January 1, 1996.)



1954.51

As used in this chapter, the following terms have the following meanings:

(a) “Comparable units” means rental units that have approximately the same living space, have the same number of bedrooms, are located in the same or similar neighborhoods, and feature the same, similar, or equal amenities and housing services.

(b) “Owner” includes any person, acting as principal or through an agent, having the right to offer residential real property for rent, and includes a predecessor in interest to the owner, except that this term does not include the owner or operator of a mobilehome park, or the owner of a mobilehome or his or her agent.

(c) “Prevailing market rent” means the rental rate that would be authorized pursuant to 42 U.S.C.A. 1437 (f), as calculated by the United States Department of Housing and Urban Development pursuant to Part 888 of Title 24 of the Code of Federal Regulations.

(d) “Public entity” has the same meaning as set forth in Section 811.2 of the Government Code.

(e) “Residential real property” includes any dwelling or unit that is intended for human habitation.

(f) “Tenancy” includes the lawful occupation of property and includes a lease or sublease.

(Added by Stats. 1995, Ch. 331, Sec. 1. Effective January 1, 1996.)



1954.52

(a) Notwithstanding any other provision of law, an owner of residential real property may establish the initial and all subsequent rental rates for a dwelling or a unit about which any of the following is true:

(1) It has a certificate of occupancy issued after February 1, 1995.

(2) It has already been exempt from the residential rent control ordinance of a public entity on or before February 1, 1995, pursuant to a local exemption for newly constructed units.

(3) (A) It is alienable separate from the title to any other dwelling unit or is a subdivided interest in a subdivision, as specified in subdivision (b), (d), or (f) of Section 11004.5 of the Business and Professions Code.

(B) This paragraph does not apply to either of the following:

(i) A dwelling or unit where the preceding tenancy has been terminated by the owner by notice pursuant to Section 1946.1 or has been terminated upon a change in the terms of the tenancy noticed pursuant to Section 827.

(ii) A condominium dwelling or unit that has not been sold separately by the subdivider to a bona fide purchaser for value. The initial rent amount of the unit for purposes of this chapter shall be the lawful rent in effect on May 7, 2001, unless the rent amount is governed by a different provision of this chapter. However, if a condominium dwelling or unit meets the criteria of paragraph (1) or (2) of subdivision (a), or if all the dwellings or units except one have been sold separately by the subdivider to bona fide purchasers for value, and the subdivider has occupied that remaining unsold condominium dwelling or unit as his or her principal residence for at least one year after the subdivision occurred, then subparagraph (A) of paragraph (3) shall apply to that unsold condominium dwelling or unit.

(C) Where a dwelling or unit in which the initial or subsequent rental rates are controlled by an ordinance or charter provision in effect on January 1, 1995, the following shall apply:

(i) An owner of real property as described in this paragraph may establish the initial and all subsequent rental rates for all existing and new tenancies in effect on or after January 1, 1999, if the tenancy in effect on or after January 1, 1999, was created between January 1, 1996, and December 31, 1998.

(ii) Commencing on January 1, 1999, an owner of real property as described in this paragraph may establish the initial and all subsequent rental rates for all new tenancies if the previous tenancy was in effect on December 31, 1995.

(iii) The initial rental rate for a dwelling or unit as described in this paragraph in which the initial rental rate is controlled by an ordinance or charter provision in effect on January 1, 1995, may not, until January 1, 1999, exceed the amount calculated pursuant to subdivision (c) of Section 1954.53. An owner of residential real property as described in this paragraph may, until January 1, 1999, establish the initial rental rate for a dwelling or unit only where the tenant has voluntarily vacated, abandoned, or been evicted pursuant to paragraph (2) of Section 1161 of the Code of Civil Procedure.

(b) Subdivision (a) does not apply where the owner has otherwise agreed by contract with a public entity in consideration for a direct financial contribution or any other forms of assistance specified in Chapter 4.3 (commencing with Section 65915) of Division 1 of Title 7 of the Government Code.

(c) Nothing in this section shall be construed to affect the authority of a public entity that may otherwise exist to regulate or monitor the basis for eviction.

(d) This section does not apply to any dwelling or unit that contains serious health, safety, fire, or building code violations, excluding those caused by disasters for which a citation has been issued by the appropriate governmental agency and which has remained unabated for six months or longer preceding the vacancy.

(Amended by Stats. 2004, Ch. 568, Sec. 4. Effective January 1, 2005.)



1954.53

(a) Notwithstanding any other provision of law, an owner of residential real property may establish the initial rental rate for a dwelling or unit, except where any of the following applies:

(1) The previous tenancy has been terminated by the owner by notice pursuant to Section 1946.1 or has been terminated upon a change in the terms of the tenancy noticed pursuant to Section 827, except a change permitted by law in the amount of rent or fees. For the purpose of this paragraph, the owner’s termination or nonrenewal of a contract or recorded agreement with a governmental agency that provides for a rent limitation to a qualified tenant, shall be construed as a change in the terms of the tenancy pursuant to Section 827.

(A) In a jurisdiction that controls by ordinance or charter provision the rental rate for a dwelling or unit, an owner who terminates or fails to renew a contract or recorded agreement with a governmental agency that provides for a rent limitation to a qualified tenant may not set an initial rent for three years following the date of the termination or nonrenewal of the contract or agreement. For any new tenancy established during the three-year period, the rental rate for a new tenancy established in that vacated dwelling or unit shall be at the same rate as the rent under the terminated or nonrenewed contract or recorded agreement with a governmental agency that provided for a rent limitation to a qualified tenant, plus any increases authorized after the termination or cancellation of the contract or recorded agreement.

(B) Subparagraph (A) does not apply to any new tenancy of 12 months or more duration established after January 1, 2000, pursuant to the owner’s contract or recorded agreement with a governmental agency that provides for a rent limitation to a qualified tenant, unless the prior vacancy in that dwelling or unit was pursuant to a nonrenewed or canceled contract or recorded agreement with a governmental agency that provides for a rent limitation to a qualified tenant as set forth in that subparagraph.

(2) The owner has otherwise agreed by contract with a public entity in consideration for a direct financial contribution or any other forms of assistance specified in Chapter 4.3 (commencing with Section 65915) of Division 1 of Title 7 of the Government Code.

(3) The initial rental rate for a dwelling or unit whose initial rental rate is controlled by an ordinance or charter provision in effect on January 1, 1995, may not until January 1, 1999, exceed the amount calculated pursuant to subdivision (c).

(b) Subdivision (a) applies to, and includes, renewal of the initial hiring by the same tenant, lessee, authorized subtenant, or authorized sublessee for the entire period of his or her occupancy at the rental rate established for the initial hiring.

(c) The rental rate of a dwelling or unit whose initial rental rate is controlled by ordinance or charter provision in effect on January 1, 1995, shall, until January 1, 1999, be established in accordance with this subdivision. Where the previous tenant has voluntarily vacated, abandoned, or been evicted pursuant to paragraph (2) of Section 1161 of Code of Civil Procedure, an owner of residential real property may, no more than twice, establish the initial rental rate for a dwelling or unit in an amount that is no greater than 15 percent more than the rental rate in effect for the immediately preceding tenancy or in an amount that is 70 percent of the prevailing market rent for comparable units, whichever amount is greater.

The initial rental rate established pursuant to this subdivision may not substitute for or replace increases in rental rates otherwise authorized pursuant to law.

(d) (1) Nothing in this section or any other provision of law shall be construed to preclude express establishment in a lease or rental agreement of the rental rates to be applicable in the event the rental unit subject thereto is sublet. Nothing in this section shall be construed to impair the obligations of contracts entered into prior to January 1, 1996.

(2) If the original occupant or occupants who took possession of the dwelling or unit pursuant to the rental agreement with the owner no longer permanently reside there, an owner may increase the rent by any amount allowed by this section to a lawful sublessee or assignee who did not reside at the dwelling or unit prior to January 1, 1996.

(3) This subdivision does not apply to partial changes in occupancy of a dwelling or unit where one or more of the occupants of the premises, pursuant to the agreement with the owner provided for above, remains an occupant in lawful possession of the dwelling or unit, or where a lawful sublessee or assignee who resided at the dwelling or unit prior to January 1, 1996, remains in possession of the dwelling or unit. Nothing contained in this section shall be construed to enlarge or diminish an owner’s right to withhold consent to a sublease or assignment.

(4) Acceptance of rent by the owner does not operate as a waiver or otherwise prevent enforcement of a covenant prohibiting sublease or assignment or as a waiver of an owner’s rights to establish the initial rental rate, unless the owner has received written notice from the tenant that is party to the agreement and thereafter accepted rent.

(e) Nothing in this section shall be construed to affect any authority of a public entity that may otherwise exist to regulate or monitor the grounds for eviction.

(f) This section does not apply to any dwelling or unit if all the following conditions are met:

(1) The dwelling or unit has been cited in an inspection report by the appropriate governmental agency as containing serious health, safety, fire, or building code violations, as defined by Section 17920.3 of the Health and Safety Code, excluding any violation caused by a disaster.

(2) The citation was issued at least 60 days prior to the date of the vacancy.

(3) The cited violation had not been abated when the prior tenant vacated and had remained unabated for 60 days or for a longer period of time. However, the 60-day time period may be extended by the appropriate governmental agency that issued the citation.

(Amended by Stats. 2004, Ch. 568, Sec. 5. Effective January 1, 2005.)



1954.535

Where an owner terminates or fails to renew a contract or recorded agreement with a governmental agency that provides for rent limitations to a qualified tenant, the tenant or tenants who were the beneficiaries of the contract or recorded agreement shall be given at least 90 days’ written notice of the effective date of the termination and shall not be obligated to pay more than the tenant’s portion of the rent, as calculated under the contract or recorded agreement to be terminated, for 90 days following receipt of the notice of termination of nonrenewal of the contract.

(Added by Stats. 1999, Ch. 590, Sec. 3. Effective January 1, 2000.)






CHAPTER 3 - Hiring of Personal Property

1955

Except as otherwise agreed by the lessor and the lessee in lease agreements for a term of more than 20 days, one who leases personal property must deliver it to the lessee, secure his or her quiet enjoyment thereof against all lawful claimants, put it into a condition fit for the purpose for which he or she leases it, and repair all deteriorations thereof not occasioned by the fault of the lessee and not the natural result of its use.

(Amended by Stats. 1982, Ch. 561, Sec. 1.)



1956

Except as otherwise agreed by the lessor and lessee, a lessee of personal property must bear all such expenses concerning it as might naturally be foreseen to attend it during its use by him or her, and all other expenses must be borne by the lessor.

(Amended by Stats. 1982, Ch. 561, Sec. 2.)



1957

If a lessor fails to fulfill his or her obligations, as prescribed by Section 1955, the lessee, after giving him or her notice to do so, if the notice can conveniently be given, may expend any reasonable amount necessary to make good the lessor’s default, and may recover such amount from him or her.

(Amended by Stats. 1982, Ch. 561, Sec. 3.)



1958

At the expiration of the term for which personal property is leased, the lessee must return it to the lessor at the place contemplated by the parties at the time of leasing; or, if no particular place was so contemplated by them, at the place at which it was at that time.

(Amended by Stats. 1982, Ch. 561, Sec. 4.)



1959

The contract by which a ship is let is termed a charter party. By it the owner may either let the capacity or burden of the ship, continuing the employment of the owner’s master, crew, and equipments, or may surrender the entire ship to the charterer, who then provides them himself. The master or a part owner may be a charterer.

(Enacted 1872.)






CHAPTER 4 - Identification of Property Owners

1961

This chapter shall apply to every dwelling structure containing one or more units offered to the public for rent or for lease for residential purposes.

(Amended by Stats. 1987, Ch. 769, Sec. 1.)



1962

(a) Any owner of a dwelling structure specified in Section 1961 or a party signing a rental agreement or lease on behalf of the owner shall do all of the following:

(1) Disclose therein the name, telephone number, and usual street address at which personal service may be effected of each person who is:

(A) Authorized to manage the premises.

(B) An owner of the premises or a person who is authorized to act for and on behalf of the owner for the purpose of service of process and for the purpose of receiving and receipting for all notices and demands.

(2) Disclose therein the name, telephone number, and address of the person or entity to whom rent payments shall be made.

(A) If rent payments may be made personally, the usual days and hours that the person will be available to receive the payments shall also be disclosed.

(B) At the owner’s option, the rental agreement or lease shall instead disclose the number of either:

(i) The account in a financial institution into which rent payments may be made, and the name and street address of the institution; provided that the institution is located within five miles of the rental property.

(ii) The information necessary to establish an electronic funds transfer procedure for paying the rent.

(3) Disclose therein the form or forms in which rent payments are to be made.

(4) Provide a copy of the rental agreement or lease to the tenant within 15 days of its execution by the tenant. Once each calendar year thereafter, upon request by the tenant, the owner or owner’s agent shall provide an additional copy to the tenant within 15 days. If the owner or owner’s agent does not possess the rental agreement or lease or a copy of it, the owner or owner’s agent shall instead furnish the tenant with a written statement stating that fact and containing the information required by paragraphs (1), (2), and (3).

(b) In the case of an oral rental agreement, the owner, or a person acting on behalf of the owner for the receipt of rent or otherwise, shall furnish the tenant, within 15 days of the agreement, with a written statement containing the information required by paragraphs (1), (2), and (3) of subdivision (a). Once each calendar year thereafter, upon request by the tenant, the owner or owner’s agent shall provide an additional copy of the statement to the tenant within 15 days.

(c) The information required by this section shall be kept current and this section shall extend to and be enforceable against any successor owner or manager, who shall comply with this section within 15 days of succeeding the previous owner or manager. A successor owner or manager shall not serve a notice pursuant to paragraph (2) of Section 1161 of the Code of Civil Procedure or otherwise evict a tenant for nonpayment of rent that accrued during the period of noncompliance by a successor owner or manager with this subdivision. Nothing in this subdivision shall relieve the tenant of any liability for unpaid rent.

(d) A party who enters into a rental agreement on behalf of the owner who fails to comply with this section is deemed an agent of each person who is an owner:

(1) For the purpose of service of process and receiving and receipting for notices and demands.

(2) For the purpose of performing the obligations of the owner under law and under the rental agreement.

(3) For the purpose of receiving rental payments, which may be made in cash, by check, by money order, or in any form previously accepted by the owner or owner’s agent, unless the form of payment has been specified in the oral or written agreement, or the tenant has been notified by the owner in writing that a particular form of payment is unacceptable.

(e) Nothing in this section limits or excludes the liability of any undisclosed owner.

(f) If the address provided by the owner does not allow for personal delivery, then it shall be conclusively presumed that upon the mailing of any rent or notice to the owner by the tenant to the name and address provided, the notice or rent is deemed receivable by the owner on the date posted, if the tenant can show proof of mailing to the name and address provided by the owner.

(Amended by Stats. 2012, Ch. 695, Sec. 1. Effective January 1, 2013.)



1962.5

(a) Notwithstanding subdivisions (a) and (b) of Section 1962, the information required by paragraph (1) of subdivision (a) of Section 1962 to be disclosed to a tenant may, instead of being disclosed in the manner described in subdivisions (a) and (b) of Section 1962, be disclosed by the following method:

(1) In each dwelling structure containing an elevator a printed or typewritten notice containing the information required by paragraph (1) of subdivision (a) of Section 1962 shall be placed in every elevator and in one other conspicuous place.

(2) In each structure not containing an elevator, a printed or typewritten notice containing the information required by paragraph (1) of subdivision (a) of Section 1962 shall be placed in at least two conspicuous places.

(3) In the case of a single unit dwelling structure, the information to be disclosed under this section may be disclosed by complying with either paragraph (1) or (2).

(b) Except as provided in subdivision (a), all the provisions of Section 1962 shall be applicable.

(Amended by Stats. 2001, Ch. 729, Sec. 4. Effective January 1, 2002.)



1962.7

In the event an owner, successor owner, manager, or agent specified in Section 1961 fails to comply with the requirements of this chapter, service of process by a tenant with respect to a dispute arising out of the tenancy may be made by registered or certified mail sent to the address at which rent is paid, in which case the provisions of Section 1013 of the Code of Civil Procedure shall apply.

(Amended by Stats. 2001, Ch. 729, Sec. 5. Effective January 1, 2002.)






CHAPTER 4.5 - Disposition of Personal Property Upon Request of Tenant

1965

(a) A residential landlord shall not refuse to surrender, to a residential tenant or to a residential tenant’s duly authorized representative, any personal property not owned by the landlord which has been left on the premises after the tenant has vacated the residential premises and the return of which has been requested by the tenant or by the authorized representative of the tenant if all of the following occur:

(1) The tenant requests, in writing, within 18 days of vacating the premises, the surrender of the personal property and the request includes a description of the personal property held by the landlord and specifies the mailing address of the tenant.

(2) The landlord or the landlord’s agent has control or possession of the tenant’s personal property at the time the request is received.

(3) The tenant, prior to the surrender of the personal property by the landlord and upon written demand by the landlord, tenders payment of all reasonable costs associated with the landlord’s removal and storage of the personal property. The landlord’s demand for payment of reasonable costs associated with the removal and storage of personal property shall be in writing and shall either be mailed to the tenant at the address provided by the tenant pursuant to paragraph (1) or shall be personally presented to the tenant or to the tenant’s authorized representative, within five days after the actual receipt of the tenant’s request for surrender of the personal property, unless the property is returned first. The demand shall itemize all charges, specifying the nature and amount of each item of cost.

(4) The tenant agrees to claim and remove the personal property at a reasonable time mutually agreed upon by the landlord and tenant but not later than 72 hours after the tender provided for under paragraph (3).

(b) For the purposes of this chapter, “reasonable costs associated with the landlord’s removal and storage of the personal property” shall include, but not be limited to, each of the following:

(1) Reasonable costs actually incurred, or the reasonable value of labor actually provided, or both, in removing the personal property from its original location to the place of storage, including disassembly and transportation.

(2) Reasonable storage costs actually incurred, which shall not exceed the fair rental value of the space reasonably required for the storage of the personal property.

(c) This chapter shall not apply when disposition of the personal property has been initiated or completed pursuant to the procedure set forth in Chapter 5 (commencing with Section 1980) or the occupancy is one defined by subdivision (b) of Section 1940.

(d) A landlord who complies with this chapter shall not be liable to any person with respect to that person’s personal property that is given to another person. In the event of conflicting demands, the first timely request for surrender of personal property received by the landlord shall prevail.

(e) Any landlord who retains personal property in violation of this chapter shall be liable to the tenant in a civil action for all the following:

(1) Actual damages not to exceed the value of the personal property, if the personal property is not surrendered by the later of either of the following: (A) within a reasonable time after the tenant’s request for surrender of the personal property, or (B) if the landlord has demanded payment of reasonable costs associated with removal and storage and the tenant has complied with the requirements set forth in paragraphs (3) and (4) of subdivision (a), whichever is later. Three days is presumed to be a reasonable time in the absence of evidence to the contrary.

(2) An amount not to exceed two hundred fifty dollars ($250) for each bad faith violation of this section. In determining the amount of the award, the court shall consider proof of matters as justice may require.

(3) The court may award reasonable attorney’s fees and cost to the prevailing party.

(f) The remedy provided by this chapter is not exclusive and shall not preclude either the landlord or the tenant from pursuing any other remedy provided by law.

(Added by Stats. 1988, Ch. 797, Sec. 2.)






CHAPTER 5 - Disposition of Personal Property Remaining on Premises at Termination of Tenancy

1980

As used in this chapter:

(a) “Landlord” means any operator, keeper, lessor, or sublessor of any furnished or unfurnished premises for hire, or his or her agent or successor in interest.

(b) “Owner” means any person other than the landlord who has any right, title, or interest in personal property.

(c) “Premises” includes any common areas associated therewith.

(d) “Reasonable belief” means the actual knowledge or belief a prudent person would have without making an investigation (including any investigation of public records) except that, where the landlord has specific information indicating that such an investigation would more probably than not reveal pertinent information and the cost of such an investigation would be reasonable in relation to the probable value of the personal property involved, “reasonable belief” includes the actual knowledge or belief a prudent person would have if such an investigation were made.

(e) “Records” means any material, regardless of the physical form, on which information is recorded or preserved by any means, including in written or spoken words, graphically depicted, printed, or electromagnetically transmitted. “Records” does not include publicly available directories containing information an individual has voluntarily consented to have publicly disseminated or listed, such as name, address, or telephone number.

(f) “Tenant” includes any paying guest, lessee, or sublessee of any premises for hire.

(Amended by Stats. 2009, Ch. 134, Sec. 4. Effective January 1, 2010.)



1980.5

Except as provided in Section 1993.01, the provisions of this chapter shall not apply to commercial real property, as defined in subdivision (d) of Section 1954.26. For purposes of this section, commercial real property shall not include self-storage units.

(Added by Stats. 2008, Ch. 161, Sec. 1. Effective January 1, 2009.)



1981

(a) This chapter provides an optional procedure for the disposition of personal property that remains on the premises after a tenancy has terminated and the premises have been vacated by the tenant.

(b) This chapter does not apply whenever Section 1862.5, 2080.8, 2080.9, or 2081 to 2081.6, inclusive, applies. This chapter does not apply to property that exists for the purpose of providing utility services and is owned by a public utility, whether or not that property is actually in operation to provide those utility services.

(c) This chapter does not apply to any manufactured home as defined in Section 18007 of the Health and Safety Code, any mobilehome as defined in Section 18008 of the Health and Safety Code, or to any commercial coach as defined in Section 18001.8 of the Health and Safety Code, including attachments thereto or contents thereof, whether or not the manufactured home, mobilehome, or commercial coach is subject to registration under the Health and Safety Code.

(d) This chapter does not apply to the disposition of an animal to which subdivision (d) of Section 1815 or Chapter 7 (commencing with Section 17001) of Part 1 of Division 9 of the Food and Agricultural Code applies, and those animals shall be disposed of in accordance with those provisions.

(e) If the requirements of this chapter are not satisfied, nothing in this chapter affects the rights and liabilities of the landlord, former tenant, or any other person.

(Amended by Stats. 2008, Ch. 265, Sec. 3. Effective January 1, 2009.)



1982

(a) Personal property which the landlord reasonably believes to have been lost shall be disposed of pursuant to Article 1 (commencing with Section 2080) of Chapter 4 of Title 6. The landlord is not liable to the owner of the property if he complies with this subdivision.

(b) If the appropriate police or sheriff’s department refuses to accept property pursuant to subdivision (a), the landlord may dispose of the property pursuant to this chapter.

(Added by Stats. 1974, Ch. 331.)



1983

(a) Where personal property remains on the premises after a tenancy has terminated and the premises have been vacated by the tenant, the landlord shall give written notice to the tenant and to any other person the landlord reasonably believes to be the owner of the property. If the property consists of records, the tenant shall be presumed to be the owner of the records for the purposes of this chapter.

(b) The notice shall describe the property in a manner reasonably adequate to permit the owner of the property to identify it. The notice may describe all or a portion of the property, but the limitation of liability provided by Section 1989 does not protect the landlord from any liability arising from the disposition of property not described in the notice except that a trunk, valise, box, or other container which is locked, fastened, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents. The notice shall advise the person to be notified that reasonable costs of storage may be charged before the property is returned, where the property may be claimed, and the date before which the claim must be made. The date specified in the notice shall be a date not less than 15 days after the notice is personally delivered or, if mailed, not less than 18 days after the notice is deposited in the mail.

(c) The notice shall be personally delivered to the person to be notified or sent by first-class mail, postage prepaid, to the person to be notified at his or her last known address and, if there is reason to believe that the notice sent to that address will not be received by that person, also to any other address known to the landlord where the person may reasonably be expected to receive the notice. If the notice is sent by mail to the former tenant, one copy shall be sent to the premises vacated by the tenant. If the former tenant provided the landlord with the tenant’s email address, the landlord may also send the notice by email.

(Amended by Stats. 2012, Ch. 560, Sec. 4. Effective January 1, 2013.)



1984

(a) A notice given to the former tenant which is in substantially the following form satisfies the requirements of Section 1983:

Notice of Right to Reclaim Abandoned Property

To:  _____ (Name of former tenant) _____

_____ (Address of former tenant) _____

When you vacated the premises at

_____ (Address of premises, including room or apartment number, if any) _____ ,

the following personal property remained:

_____ (Insert description of the personal property) _____

You may claim this property at

_____ (Address where property may be claimed) _____ .

If you claim this property by ____ (insert date not less than 2 days after the former tenant vacated the premises), you may minimize the costs of storage.

If you fail to claim this property by ____ (insert date not less than 2 days after the former tenant vacated the premises), unless you pay the landlord’s reasonable cost of storage for all the above-described property, and take possession of the property which you claim, not later than _______ (insert date not less than 15 days after notice is personally delivered or, if mailed, not less than 18 days after notice is deposited in the mail) this property may be disposed of pursuant to Civil Code Section 1988.

(Insert here the statement required by subdivision (b) of this section)

Dated: _______

(Signature of landlord) _____

(Type or print name of landlord) _____

(Telephone number) _____

(Address) _____

(b) The notice set forth in subdivision (a) shall also contain one of the following statements:

(1) “If you fail to reclaim the property, it will be sold at a public sale after notice of the sale has been given by publication. You have the right to bid on the property at this sale. After the property is sold and the cost of storage, advertising, and sale is deducted, the remaining money will be paid over to the county. You may claim the remaining money at any time within one year after the county receives the money.”

(2) “Because this property is believed to be worth less than $700, it may be kept, sold, or destroyed without further notice if you fail to reclaim it within the time indicated above.”

(Amended by Stats. 2012, Ch. 560, Sec. 5. Effective January 1, 2013.)



1985

A notice which is in substantially the following form given to a person (other than the former tenant) the landlord reasonably believes to be the owner of personal property satisfies the requirements of Section 1983:

Notice of Right to Reclaim Abandoned Property

To:  _____ (Name) _____

_____ (Address) _____

When (name of former tenant) vacated the premises at

_____ (address of premises, including room or apartment number, if any) _____ ,

the following personal property remained:

_____ (insert description of the personal property) _____

If you own any of this property, you may claim it at
(address where property may be claimed).

If you claim this property by ____ (insert date not less than 2 days after the former tenant vacated the premises), you may minimize the costs of storage.

If you fail to claim this property by ____ (insert date not less than 2 days after the former tenant vacated the premises), unless you pay the landlord’s reasonable cost of storage and take possession of the property to which you are entitled not later than ___________________ (insert date not less than 15 days after notice is personally delivered or, if mailed, not less than 18 days after notice is deposited in the mail) this property may be disposed of pursuant to Civil Code Section 1988.

Dated: _______

_____ (Signature of landlord) _____

_____ (Type or print name of landlord) _____

_____ (Telephone number) _____

_____ (Address) _____

(Amended by Stats. 2012, Ch. 560, Sec. 6. Effective January 1, 2013.)



1986

The personal property described in the notice shall either be left on the vacated premises or be stored by the landlord in a place of safekeeping until the landlord either releases the property pursuant to Section 1987 or disposes of the property pursuant to Section 1988. The landlord shall exercise reasonable care in storing the property, but he is not liable to the tenant or any other owner for any loss not caused by his deliberate or negligent act.

(Added by Stats. 1974, Ch. 331.)



1987

(a) The personal property described in the notice shall be released by the landlord to the former tenant or, at the landlord’s option, to any person reasonably believed by the landlord to be its owner if that tenant or other person pays the reasonable cost of storage and takes possession of the property not later than the date specified in the notice for taking possession.

(b) Where personal property is not released pursuant to subdivision (a) and the notice stated that the personal property would be sold at a public sale, the landlord shall release the personal property to the former tenant if he or she claims it prior to the time it is sold and pays the reasonable cost of storage, advertising, and sale incurred prior to the time the property is withdrawn from sale.

(c) Notwithstanding subdivision (a), the landlord shall release the personal property described in the notice to the former tenant and shall not require the former tenant to pay the cost of storage if the property remained in the dwelling and the former tenant or other person reasonably believed by the landlord to be its owner reclaims the property within two days of vacating the dwelling.

(Amended by Stats. 2012, Ch. 560, Sec. 7. Effective January 1, 2013.)



1988

(a) If the personal property described in the notice is not released pursuant to Section 1987, it shall be sold at public sale by competitive bidding. However, if the landlord reasonably believes that the total resale value of the property not released is less than seven hundred dollars ($700), the landlord may retain the property for his or her own use or dispose of it in any manner. Nothing in this section shall be construed to preclude the landlord or tenant from bidding on the property at the public sale.

(b) Notice of the time and place of the public sale shall be given by publication pursuant to Section 6066 of the Government Code in a newspaper of general circulation published in the county where the sale is to be held. The last publication shall be not less than five days before the sale is to be held. The notice of the sale shall not be published before the last of the dates specified for taking possession of the property in any notice given pursuant to Section 1983. The notice of the sale shall describe the property to be sold in a manner reasonably adequate to permit the owner of the property to identify it. The notice may describe all or a portion of the property, but the limitation of liability provided by Section 1989 does not protect the landlord from any liability arising from the disposition of property not described in the notice, except that a trunk, valise, box, or other container which is locked, fastened, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents.

(c) After deduction of the costs of storage, advertising, and sale, any balance of the proceeds of the sale which is not claimed by the former tenant or an owner other than such tenant shall be paid into the treasury of the county in which the sale took place not later than 30 days after the date of sale. The former tenant or other owner may claim the balance within one year from the date of payment to the county by making application to the county treasurer or other official designated by the county. If the county pays the balance or any part thereof to a claimant, neither the county nor any officer or employee thereof is liable to any other claimant as to the amount paid.

(Amended by Stats. 2012, Ch. 560, Sec. 8. Effective January 1, 2013.)



1989

(a) Notwithstanding subdivision (c) of Section 1981, where the landlord releases to the former tenant property which remains on the premises after a tenancy is terminated, the landlord is not liable with respect to that property to any person.

(b) Where the landlord releases property pursuant to Section 1987 to a person (other than the former tenant) reasonably believed by the landlord to be the owner of the property, the landlord is not liable with respect to that property to:

(1) Any person to whom notice was given pursuant to Section 1983; or

(2) Any person to whom notice was not given pursuant to Section 1983 unless such person proves that, prior to releasing the property, the landlord believed or reasonably should have believed that such person had an interest in the property and also that the landlord knew or should have known upon reasonable investigation the address of such person.

(c) Where property is disposed of pursuant to Section 1988, the landlord is not liable with respect to that property to:

(1) Any person to whom notice was given pursuant to Section 1983; or

(2) Any person to whom notice was not given pursuant to Section 1983 unless such person proves that, prior to disposing of the property pursuant to Section 1988, the landlord believed or reasonably should have believed that such person had an interest in the property and also that the landlord knew or should have known upon reasonable investigation the address of such person.

(Added by Stats. 1974, Ch. 331.)



1990

(a) Costs of storage which may be required to be paid under this chapter shall be assessed in the following manner:

(1) Where a former tenant claims property pursuant to Section 1987, he or she may be required to pay the reasonable costs of storage for all the personal property remaining on the premises at the termination of the tenancy which are unpaid at the time the claim is made.

(2) Where an owner other than the former tenant claims property pursuant to Section 1987, he or she may be required to pay the reasonable costs of storage for only the property in which he or she claims an interest.

(b) In determining the costs to be assessed under subdivision (a), the landlord shall not charge more than one person for the same costs.

(c) If the landlord stores the personal property on the premises, the cost of storage shall be the fair rental value of the space reasonably required for that storage for the term of the storage. Costs shall not be assessed if the former tenant reclaims property stored on the premises within two days of having vacated the premises.

(Amended by Stats. 2012, Ch. 560, Sec. 9. Effective January 1, 2013.)



1991

Where a notice of belief of abandonment is given to a lessee pursuant to Section 1951.3, the notice to the former tenant given pursuant to Section 1983 may, but need not, be given at the same time as the notice of belief of abandonment even though the tenancy is not terminated until the end of the period specified in the notice of belief of abandonment. If the notices are so given, the notices may, but need not, be combined in one notice that contains all the information required by the sections under which the notices are given.

(Added by Stats. 1974, Ch. 331.)






CHAPTER 5.5 - Disposition of Property Remaining on Premises at Termination of Commercial Tenancy

1993

This chapter shall only apply to commercial real property. As used in this chapter:

(a) “Commercial real property” has the meaning specified in subdivision (d) of Section 1954.26. For purposes of this chapter, commercial real property shall not include self-storage units.

(b) “Landlord” means any operator, keeper, lessor, or sublessor of any furnished or unfurnished premises for hire, or his or her agent or successor in interest.

(c) “Owner” means any person other than the landlord who has any right, title, or interest in property.

(d) “Premises” includes any common areas associated therewith.

(e) “Reasonable belief” means the actual knowledge or belief a prudent person would have without making an investigation, including any investigation of public records, except that, if the landlord has specific information indicating that an investigation would more probably than not reveal pertinent information and the cost of an investigation would be reasonable in relation to the probable value of the property involved, “reasonable belief” includes the actual knowledge or belief a prudent person would have if an investigation were made.

(f) “Records” means any material, regardless of the physical form, on which information is recorded or preserved by any means, including in written or spoken words, graphically depicted, printed, or electromagnetically transmitted. “Records” does not include publicly available directories containing information an individual has voluntarily consented to have publicly disseminated or listed, such as name, address, or telephone number.

(g) “Tenant” includes any lessee or sublessee of any commercial real property and its premises for hire.

(Amended by Stats. 2009, Ch. 134, Sec. 6. Effective January 1, 2010.)



1993.01

Notwithstanding Section 1980.5, the requirements of Sections 1982, 1987, and 1990 shall apply to property that is subject to this chapter.

(Added by Stats. 2008, Ch. 161, Sec. 2. Effective January 1, 2009.)



1993.02

(a) This chapter provides an optional procedure for the disposition of property that remains on the premises after a tenancy of commercial real property has terminated and the premises have been vacated by the tenant.

(b) This chapter does not apply if Section 1862.5, 2080.8, or 2080.9, or Article 2 (commencing with Section 2081) of Chapter 4 of Title 6, apply. This chapter does not apply to property that exists for the purpose of providing utility services and is owned by a public utility, whether or not that property is actually in operation to provide those utility services.

(c) This chapter does not apply to a manufactured home, as defined in Section 18007 of the Health and Safety Code, a mobilehome, as defined in Section 18008 of the Health and Safety Code, or a commercial coach, as defined in Section 18001.8 of the Health and Safety Code, including any attachments or contents, whether or not the manufactured home, mobilehome, or commercial coach is subject to registration under the Health and Safety Code.

(d) This chapter does not apply to the disposition of animals subject to Chapter 7 (commencing with Section 17001) of Part 1 of Division 9 of the Food and Agricultural Code.

(e) This chapter does not apply to residential property or self-storage units.

(f) If the requirements of this chapter are not satisfied, nothing in this chapter affects the rights and liabilities of the landlord, former tenant, or any other person.

(Amended by Stats. 2009, Ch. 140, Sec. 30. Effective January 1, 2010.)



1993.03

(a) If property remains on the premises after a tenancy has terminated and the premises have been vacated by the tenant, the landlord shall give written notice to the tenant and to any other person the landlord reasonably believes to be the owner of the property. If the property consists of records, the tenant shall be presumed to be the owner of the records for the purposes of this chapter.

(b) The notice shall describe the property in a manner reasonably adequate to permit the owner of the property to identify it. The notice may describe all or a portion of the property, but the limitation of liability provided by Section 1993.08 does not protect the landlord from any liability arising from the disposition of property not described in the notice, except that a trunk, valise, box, safe, vault, or other container that is locked, fastened, or tied in a manner that deters immediate access to its contents may be described as such without describing its contents. The notice shall advise the person to be notified that reasonable costs of storage may be charged before the property is returned, where the property may be claimed, and the date before which the claim must be made. The date specified in the notice shall be a date not less than 15 days after the notice is personally delivered or, if mailed, not less than 18 days after the notice is deposited in the mail.

(c) The notice shall be personally delivered to the person to be notified or sent by first-class mail, postage prepaid, to the person to be notified at his or her last known address and, if there is reason to believe that the notice sent to that address will not be received by that person, also to any other address known to the landlord where the person may reasonably be expected to receive the notice. If the notice is sent by mail to the former tenant, one copy shall be sent to the premises vacated by the tenant.

(Amended by Stats. 2009, Ch. 134, Sec. 7. Effective January 1, 2010.)



1993.04

(a) A notice given to the former tenant that is in substantially the following form satisfies the requirements of Section 1993.03:

Notice of Right to Reclaim Abandoned Property

To:

(Name of former tenant)

(Address of former tenant)

When you vacated the premises at

,

(Address of premises, including room, if any)

the following personal property remained:

(Insert description of the personal property)

You may claim this property at

.

(Address where property may be claimed)

Unless you pay the reasonable cost of storage for all of the above-described property, and take possession of the property which you claim, not later than _______ (insert date not less than 15 days after notice is personally delivered or, if mailed, not less than 18 days after notice is deposited in the mail) this property may be disposed of pursuant to Section 1993.07 of the Civil Code.

(Insert here the statement required by subdivision (b) of this section)

Dated:

(Signature of landlord)

(Type or print name of landlord)

(Telephone number of landlord)

(Address of landlord)

(b) The notice set forth in subdivision (a) shall also contain one of the following statements:

(1) “If you fail to reclaim the property, it will be sold at a public sale after notice of the sale has been given by publication. You have the right to bid on the property at this sale. After the property is sold and the cost of storage, advertising, and sale is deducted, the remaining money will be paid over to the county. You may claim the remaining money at any time within one year after the county receives the money.”

(2) “Because you were a commercial tenant and this property is believed to be worth less than the lesser of seven hundred fifty dollars ($750), or one dollar ($1) per square foot of the premises you occupied, it may be kept, sold, or destroyed without further notice if you fail to reclaim it within the time indicated above.”

(Amended by Stats. 2009, Ch. 140, Sec. 32. Effective January 1, 2010.)



1993.05

A notice in substantially the following form given to a person (other than the former tenant) the landlord reasonably believes to be the owner of personal property satisfies the requirements of Section 1993.03:

Notice of Right to Reclaim Abandoned Property

To:

(Name of owner)

(Address of owner)

When(Name of former tenant)vacated the premises at

,

(Address of premises, including room, if any)

the following personal property remained:

(Insert description of the personal property)

You may claim this property at

.

(Address where property may be claimed)

Unless you pay the reasonable cost of storage for all of the above-described property, and take possession of the property that you claim, not later than _______ (insert date not less than 15 days after notice is personally delivered or, if mailed, not less than 18 days after notice is deposited in the mail) this property may be disposed of pursuant to Section 1993.07 of the Civil Code.

(Insert here the statement required by subdivision (b) of this section)

Dated:

(Signature of landlord)

(Type or print name of landlord)

(Telephone number of landlord)

(Address of landlord)

(Amended by Stats. 2009, Ch. 140, Sec. 33. Effective January 1, 2010.)



1993.06

The personal property described in the notice shall either be left on the vacated premises or be stored by the landlord in a place of safekeeping until the landlord either releases the property pursuant to Section 1987 or disposes of the property pursuant to Section 1993.07. The landlord shall exercise reasonable care in storing the property, but he or she is not liable to the tenant or any other owner for any loss not caused by his or her deliberate or negligent act.

(Added by Stats. 2008, Ch. 161, Sec. 2. Effective January 1, 2009.)



1993.07

(a) (1) The property described in the notice that is not released pursuant to Section 1987 shall be sold at public sale by competitive bidding except that, if the landlord reasonably believes that the total resale value of the property is less than the threshold amount, the landlord may retain the property for his or her own use or dispose of it in any manner.

(2) For the purposes of this section, “threshold amount” means the lesser of seven hundred fifty dollars ($750) or one dollar ($1) per square foot of the premises occupied by the tenant.

(b) (1) Notice of the time and place of the public sale shall be given by publication pursuant to Section 6066 of the Government Code in a newspaper of general circulation published in the county where the sale is to be held.

(2) The last publication shall be not less than five days before the sale is to be held.

(3) The notice of the sale shall not be published before the last of the dates specified for taking possession of the property in any notice given pursuant to Section 1993.03.

(4) The notice of the sale shall describe the property to be sold in a manner reasonably adequate to permit the owner of the property to identify it.

(5) The notice may describe all or a portion of the property, but the limitation of liability provided by Section 1993.08 does not protect the landlord from any liability arising from the disposition of property not described in the notice, except that a trunk, valise, box, safe, vault, or other container that is locked, fastened, or tied in a manner that deters immediate access to its contents may be described as such without describing its contents.

(c) (1) After deduction of the costs of storage, advertising, and sale, any balance of the proceeds of the sale that is not claimed by the former tenant or an owner other than the tenant shall be paid into the treasury of the county in which the sale took place not later than 30 days after the date of sale.

(2) The former tenant or other owner may claim the balance within one year from the date of payment to the county by making application to the county treasurer or other official designated by the county.

(3) If the county pays the balance or any part thereof to a claimant, neither the county nor any officer or employee thereof shall be liable to any other claimant as to the amount paid.

(d) Nothing in this section precludes a landlord or tenant from bidding on the property at the public sale.

(Amended by Stats. 2009, Ch. 140, Sec. 34. Effective January 1, 2010.)



1993.08

(a) Notwithstanding subdivision (c) of Section 1993.02, if the landlord releases to the former tenant property that remains on the premises after a tenancy is terminated, the landlord shall not be liable with respect to that property to any person.

(b) If the landlord releases property pursuant to Section 1987 to a person, other than the former tenant, who is reasonably believed by the landlord to be the owner of the property, the landlord shall not be liable with respect to that property to any of the following persons:

(1) A person to whom notice was given pursuant to Section 1993.03.

(2) A person to whom notice was not given pursuant to Section 1993.03, unless the person proves that, prior to releasing the property, the landlord believed or reasonably should have believed that the person had an interest in the property and also that the landlord knew or should have known upon reasonable investigation the address of the person.

(c) If property is disposed of pursuant to Section 1993.07, the landlord shall not be liable with respect to that property to any of the following persons:

(1) A person to whom notice was given pursuant to Section 1993.03.

(2) A person to whom notice was not given pursuant to Section 1993.03, unless the person proves that, prior to disposing of the property pursuant to Section 1993.07, the landlord believed or reasonably should have believed that the person had an interest in the property and also that the landlord knew or should have known upon reasonable investigation the address of the person.

(Amended by Stats. 2009, Ch. 140, Sec. 35. Effective January 1, 2010.)



1993.09

If a notice of belief of abandonment is given to a lessee pursuant to Section 1951.3, the notice to the former tenant given pursuant to Section 1993.03 may be given at the same time as the notice of belief of abandonment, even though the tenancy is not terminated until the end of the period specified in the notice of belief of abandonment. The notices may be combined in one notice that contains all the information required by the sections under which the notices are given.

(Amended by Stats. 2009, Ch. 140, Sec. 36. Effective January 1, 2010.)






CHAPTER 6 - Assignment and Sublease

ARTICLE 1 - General Provisions

1995.010

This chapter applies to transfer of a tenant’s interest in a lease of real property for other than residential purposes.

(Added by Stats. 1989, Ch. 982, Sec. 2.)



1995.020

As used in this chapter:

(a) “Landlord” includes a tenant who is a sublandlord under a sublease.

(b) “Lease” means a lease or sublease of real property for other than residential purposes, and includes modifications and other agreements affecting a lease.

(c) “Restriction on transfer” means a provision in a lease that restricts the right of transfer of the tenant’s interest in the lease.

(d) “Tenant” includes a subtenant or assignee.

(e) “Transfer” of a tenant’s interest in a lease means an assignment, sublease, or other voluntary or involuntary transfer or encumbrance of all or part of a tenant’s interest in the lease.

(Added by Stats. 1989, Ch. 982, Sec. 2.)



1995.030

Except as provided in Section 1995.270, this chapter applies to a lease executed before, on, or after January 1, 1990.

(Added by Stats. 1989, Ch. 982, Sec. 2.)






ARTICLE 2 - Restrictions on Transfer

1995.210

(a) Subject to the limitations in this chapter, a lease may include a restriction on transfer of the tenant’s interest in the lease.

(b) Unless a lease includes a restriction on transfer, a tenant’s rights under the lease include unrestricted transfer of the tenant’s interest in the lease.

(Added by Stats. 1989, Ch. 982, Sec. 2.)



1995.220

An ambiguity in a restriction on transfer of a tenant’s interest in a lease shall be construed in favor of transferability.

(Added by Stats. 1989, Ch. 982, Sec. 2.)



1995.230

A restriction on transfer of a tenant’s interest in a lease may absolutely prohibit transfer.

(Added by Stats. 1989, Ch. 982, Sec. 2.)



1995.240

A restriction on transfer of a tenant’s interest in a lease may provide that the transfer is subject to any express standard or condition, including, but not limited to, a provision that the landlord is entitled to some or all of any consideration the tenant receives from a transferee in excess of the rent under the lease.

(Added by Stats. 1989, Ch. 982, Sec. 2.)



1995.250

A restriction on transfer of a tenant’s interest in a lease may require the landlord’s consent for transfer subject to any express standard or condition for giving or withholding consent, including, but not limited to, either of the following:

(a) The landlord’s consent may not be unreasonably withheld.

(b) The landlord’s consent may be withheld subject to express standards or conditions.

(Added by Stats. 1989, Ch. 982, Sec. 2.)



1995.260

If a restriction on transfer of the tenant’s interest in a lease requires the landlord’s consent for transfer but provides no standard for giving or withholding consent, the restriction on transfer shall be construed to include an implied standard that the landlord’s consent may not be unreasonably withheld. Whether the landlord’s consent has been unreasonably withheld in a particular case is a question of fact on which the tenant has the burden of proof. The tenant may satisfy the burden of proof by showing that, in response to the tenant’s written request for a statement of reasons for withholding consent, the landlord has failed, within a reasonable time, to state in writing a reasonable objection to the transfer.

(Added by Stats. 1989, Ch. 982, Sec. 2.)



1995.270

(a) The Legislature finds and declares:

(1) It is the public policy of the state and fundamental to the commerce and economic development of the state to enable and facilitate freedom of contract by the parties to commercial real property leases.

(2) The parties to commercial real property leases must be able to negotiate and conduct their affairs in reasonable reliance on the rights and protections given them under the laws of the state.

(3) Until the case of Kendall v. Ernest Pestana, Inc., 40 Cal. 3d 488 (1985), and its predecessor, Cohen v. Ratinoff, 147 Cal. App. 3d 321 (1983), the parties to commercial real property leases could reasonably rely on the law of the state to provide that if a lease restriction requires the landlord’s consent for transfer of the tenant’s interest in the lease but provides no standard for giving or withholding consent, the landlord’s consent may be unreasonably withheld.

(4) The Kendall and Cohen decisions reversed the law on which parties to commercial real property leases executed before September 23, 1983, the date of the Cohen decision, could reasonably rely, thereby frustrating the expectations of the parties, with the result of impairing commerce and economic development.

(b) Section 1995.260 applies to a restriction on transfer executed on or after September 23, 1983. If a restriction on transfer executed before September 23, 1983, requires the landlord’s consent for the tenant’s transfer but provides no standard for giving or withholding consent, the landlord’s consent may be unreasonably withheld. For purposes of this subdivision, if the terms of a restriction on transfer are fixed by an option or other agreement, the restriction on transfer is deemed to be executed on the date of execution of the option or other agreement.

(Added by Stats. 1989, Ch. 982, Sec. 2.)






ARTICLE 3 - Breach and Remedies

1995.300

A remedy provided by law for violation of the rights of the tenant or of the landlord concerning transfer of a tenant’s interest in a lease, including a remedy provided in this article, is (a) subject to an express provision in the lease that affects the remedy and (b) subject to any applicable defense, whether legal or equitable, including, but not limited to, waiver and estoppel.

(Added by Stats. 1991, Ch. 67, Sec. 2.)



1995.310

If a restriction on transfer of a tenant’s interest in a lease requires the landlord’s consent for transfer subject to an express or implied standard that the landlord’s consent may not be unreasonably withheld, and the landlord unreasonably withholds consent to a transfer in violation of the tenant’s rights under the lease, in addition to any other remedies provided by law for breach of a lease, the tenant has all the remedies provided for breach of contract, including, but not limited to, either or both of the following:

(a) The right to contract damages caused by the landlord’s breach.

(b) The right to terminate the lease.

(Added by Stats. 1991, Ch. 67, Sec. 2.)



1995.320

If a tenant transfers the tenant’s interest in a lease in violation of a restriction on transfer of the tenant’s interest in the lease, in addition to any other remedies provided by law for breach of a lease, the landlord has all the remedies provided for breach of contract, including, but not limited to, either or both of the following:

(a) The right to contract damages caused by the tenant’s breach.

(b) The right to terminate the lease.

(Added by Stats. 1991, Ch. 67, Sec. 2.)



1995.330

(a) An assignee who receives or makes a transfer in violation of a restriction on transfer of a tenant’s interest in a lease is jointly and severally liable with the tenant for contract damages under Section 1995.320. For this purpose, the provisions of Section 1951.2 applicable to a lessee apply to an assignee.

(b) The landlord’s right to terminate a lease under Section 1995.320 includes the right to terminate a transfer without terminating the lease. If the landlord terminates a transfer without terminating the lease, the assignee or subtenant in possession is guilty of unlawful detainer and the landlord may obtain possession from the assignee or subtenant without terminating the right to possession of the tenant. For this purpose, the landlord may use the procedure provided in Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure, with the changes necessary to make the procedure applicable to this subdivision.

(Added by Stats. 1991, Ch. 67, Sec. 2.)



1995.340

(a) Subject to subdivision (b), a restriction on transfer of a tenant’s interest in a lease applies to a subsequent transfer by a tenant, an assignee, or a subtenant notwithstanding the landlord’s consent to a prior transfer or the landlord’s waiver of a standard or condition for a prior transfer.

(b) Subdivision (a) does not apply if either of the following conditions is satisfied:

(1) The lease provides expressly that the restriction on transfer is limited to the original tenant.

(2) The landlord states expressly in writing that the consent or waiver applies to a subsequent transfer.

(Added by Stats. 1991, Ch. 67, Sec. 2.)









CHAPTER 7 - Use Restrictions

ARTICLE 1 - General Provisions

1997.010

This chapter applies to a restriction on use of leased property by a tenant under a lease of real property for other than residential purposes.

(Added by Stats. 1991, Ch. 67, Sec. 3.)



1997.020

As used in this chapter:

(a) “Landlord” includes a tenant who is a sublandlord under a sublease.

(b) “Lease” means a lease or sublease of real property for other than residential purposes, and includes modifications and other agreements affecting a lease.

(c) “Restriction on use” means a provision in a lease that restricts the use of leased property by a tenant, whether by limiting use to a specified purpose, mandating use for a specified purpose, prohibiting use for a specified purpose, limiting or prohibiting a change in use, or otherwise.

(d) “Tenant” includes a subtenant or assignee.

(Added by Stats. 1991, Ch. 67, Sec. 3.)



1997.030

Nothing in this chapter authorizes a restriction on use that is otherwise prohibited by law.

(Added by Stats. 1991, Ch. 67, Sec. 3.)



1997.040

(a) For the purpose of subdivision (a) of Section 1951.2 (damages on termination for breach), the amount of rental loss that could be or could have been reasonably avoided is computed by taking into account any reasonable use of the leased property. However, if the lease contains a restriction on use that is enforceable under this chapter, the computation shall take into account the restricted use of the property except to the extent the tenant proves that under all the circumstances enforcement of the restriction would be unreasonable. The circumstances include, but are not limited to, those involving both the leased property and any building or complex in which it is located.

(b) The remedy described in Section 1951.4 (continuation of lease after breach and abandonment) is available notwithstanding the presence in the lease of a restriction on use of the leased property. The restriction on use applies under Section 1951.4 if it is enforceable under this chapter except to the extent the tenant proves that under all the circumstances enforcement of the restriction would be unreasonable. The circumstances include, but are not limited to, those involving both the leased property and any building or complex in which it is located.

(Added by Stats. 1991, Ch. 67, Sec. 3.)



1997.050

Except as provided in Section 1997.270, this chapter applies to a lease executed before, on, or after January 1, 1992.

(Added by Stats. 1991, Ch. 67, Sec. 3.)






ARTICLE 2 - Use Restrictions

1997.210

(a) Subject to the limitations in this chapter, a lease may include a restriction on use of leased property by a tenant.

(b) Unless the lease includes a restriction on use, a tenant’s rights under a lease include any reasonable use of leased property.

(Added by Stats. 1991, Ch. 67, Sec. 3.)



1997.220

An ambiguity in a restriction on use of leased property by a tenant shall be construed in favor of unrestricted use.

(Added by Stats. 1991, Ch. 67, Sec. 3.)



1997.230

A restriction on use of leased property by a tenant may absolutely prohibit a change in use.

(Added by Stats. 1991, Ch. 67, Sec. 3.)



1997.240

A restriction on use of leased property by a tenant may provide that a change in use is subject to any express standard or condition.

(Added by Stats. 1991, Ch. 67, Sec. 3.)



1997.250

A restriction on use of leased property by a tenant may require the landlord’s consent for a change in use subject to any express standard or condition for giving or withholding consent, including, but not limited to, either of the following:

(a) The landlord’s consent may not be unreasonably withheld.

(b) The landlord’s consent may be withheld subject to express standards or conditions.

(Added by Stats. 1991, Ch. 67, Sec. 3.)



1997.260

If a restriction on use of leased property by a tenant requires the landlord’s consent for a change in use but provides no standard for giving or withholding consent, the restriction shall be construed to include an implied standard that the landlord’s consent may not be unreasonably withheld. Whether the landlord’s consent has been unreasonably withheld in a particular case is a question of fact on which the tenant has the burden of proof. The tenant may satisfy the burden of proof by showing that, in response to the tenant’s written request for a statement of reasons for withholding consent, the landlord has failed, within a reasonable time, to state in writing a reasonable objection to the change in use.

(Added by Stats. 1991, Ch. 67, Sec. 3. Applicable as prescribed by Section 1997.270.)



1997.270

(a) Section 1997.260 applies to a restriction on use executed on or after January 1, 1992. If a restriction on use executed before January 1, 1992, requires the landlord’s consent for a change in use of leased premises by a tenant, but provides no standard for giving or withholding consent, the landlord has sole and absolute discretion to give or withhold consent.

(b) For purposes of this section, if the terms of a restriction on change in use are fixed by an option or other agreement, the restriction on change in use is deemed to be executed on the date of execution of the option or other agreement.

(Added by Stats. 1991, Ch. 67, Sec. 3.)












TITLE 6 - SERVICE

CHAPTER 2 - Particular Employments

ARTICLE 2 - Agents

2019

An agent must not exceed the limits of his actual authority, as defined by the Title on Agency.

(Enacted 1872.)



2020

An agent must use ordinary diligence to keep his principal informed of his acts in the course of the agency.

(Enacted 1872.)



2021

An agent employed to collect a negotiable instrument must collect it promptly, and take all measures necessary to charge the parties thereto, in case of its dishonor; and, if it is a bill of exchange, must present it for acceptance with reasonable diligence.

(Enacted 1872.)



2022

A mere agent of an agent is not responsible as such to the principal of the latter.

(Enacted 1872.)






ARTICLE 3 - Factors

2026

A factor is an agent who, in the pursuit of an independent calling, is employed by another to sell property for him, and is vested by the latter with the possession or control of the property, or authorized to receive payment therefor from the purchaser.

(Enacted 1872.)



2027

A factor must obey the instructions of his principal to the same extent as any other employé, notwithstanding any advances he may have made to his principal upon the property consigned to him, except that if the principal forbids him to sell at the market price, he may, nevertheless, sell for his reimbursement, after giving to his principal reasonable notice of his intention to do so, and of the time and place of sale, and proceeding in all respects as a pledgee.

(Enacted 1872.)



2028

A factor may sell property consigned to him on such credit as is usual; but, having once agreed with the purchaser upon the term of credit, may not extend it.

(Enacted 1872.)



2029

A factor who charges his principal with a guaranty commission upon a sale, thereby assumes absolutely to pay the price when it falls due, as if it were a debt of his own, and not as a mere guarantor for the purchaser; but he does not thereby assume any additional responsibility for the safety of his remittance of the proceeds.

(Enacted 1872.)



2030

A factor who receives property for sale, under a general agreement or usage to guarantee the sales or the remittance of the proceeds, cannot relieve himself from responsibiliy therefor without the consent of his principal.

(Enacted 1872.)









CHAPTER 3 - Service Without Employment

ARTICLE 1 - Voluntary Interference with Property

2078

One who officiously, and without the consent of the real or apparent owner of a thing, takes it into his possession for the purpose of rendering a service about it, must complete such service, and use ordinary care, diligence, and reasonable skill about the same. He is not entitled to any compensation for his service or expenses, except that he may deduct actual and necessary expenses incurred by him about such service from any profits which his service has caused the thing to acquire for its owner, and must account to the owner for the residue.

(Enacted 1872.)






ARTICLE 2 - Duty to Prospective Purchaser of Real Property

2079

(a) It is the duty of a real estate broker or salesperson, licensed under Division 4 (commencing with Section 10000) of the Business and Professions Code, to a prospective purchaser of residential real property comprising one to four dwelling units, or a manufactured home as defined in Section 18007 of the Health and Safety Code, to conduct a reasonably competent and diligent visual inspection of the property offered for sale and to disclose to that prospective purchaser all facts materially affecting the value or desirability of the property that an investigation would reveal, if that broker has a written contract with the seller to find or obtain a buyer or is a broker who acts in cooperation with that broker to find and obtain a buyer.

(b) It is the duty of a real estate broker or salesperson licensed under Division 4 (commencing with Section 10000) of the Business and Professions Code to comply with this section and any regulations imposing standards of professional conduct adopted pursuant to Section 10080 of the Business and Professions Code with reference to Sections 10176 and 10177 of the Business and Professions Code.

(Amended by Stats. 1996, Ch. 812, Sec. 2. Effective January 1, 1997.)



2079.1

The provisions of this article relating sale transactions of residential real property comprising one to four dwelling units apply with equal force to leases of that property that include an option to purchase, ground leases of land on which one to four dwelling units have been constructed, or real property sales contracts, as defined in Section 2985, for that property.

(Added by Stats. 1985, Ch. 223, Sec. 2.)



2079.2

The standard of care owed by a broker under this article is the degree of care that a reasonably prudent real estate licensee would exercise and is measured by the degree of knowledge through education, experience, and examination, required to obtain a license under Division 4 (commencing with Section 10000) of the Business and Professions Code.

(Added by Stats. 1985, Ch. 223, Sec. 2.)



2079.3

The inspection to be performed pursuant to this article does not include or involve an inspection of areas that are reasonably and normally inaccessible to this type of an inspection, nor an affirmative inspection of areas off the site of the subject property or public records or permits concerning the title or use of the property, and, if the property comprises a unit in a planned development as defined in Section 11003 of the Business and Professions Code, a condominium as defined in Section 783, or a stock cooperative as defined in Section 11003.2 of the Business and Professions Code, does not include an inspection of more than the unit offered for sale, if the seller or the broker complies with the provisions of Sections 4525 to 4580, inclusive.

(Amended by Stats. 2012, Ch. 181, Sec. 38. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



2079.4

In no event shall the time for commencement of legal action for breach of duty imposed by this article exceed two years from the date of possession, which means the date of recordation, the date of close of escrow, or the date of occupancy, whichever occurs first.

(Added by Stats. 1985, Ch. 223, Sec. 2.)



2079.5

Nothing in this article relieves a buyer or prospective buyer of the duty to exercise reasonable care to protect himself or herself, including those facts which are known to or within the diligent attention and observation of the buyer or prospective buyer.

(Added by Stats. 1985, Ch. 223, Sec. 2.)



2079.6

This article does not apply to transfers which are required to be preceded by the furnishing, to a prospective transferee, of a copy of a public report pursuant to Section 11018.1 of the Business and Professions Code and transfers which can be made without a public report pursuant to Section 11010.4 of the Business and Professions Code, unless the property has been previously occupied.

(Added by Stats. 1988, Ch. 274, Sec. 1.)



2079.7

(a) If a consumer information booklet described in Section 10084.1 of the Business and Professions Code is delivered to a transferee in connection with the transfer of real property, including property specified in Section 1102 of the Civil Code, or manufactured housing, as defined in Section 18007 of the Health and Safety Code, a seller or broker is not required to provide additional information concerning, and the information shall be deemed to be adequate to inform the transferee regarding, common environmental hazards, as described in the booklet, that can affect real property.

(b) Notwithstanding subdivision (a), nothing in this section either increases or decreases the duties, if any, of sellers or brokers, including but not limited to, the duties of a seller or broker under this article, Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 4 of Division 2, or Section 25359.7 of the Health and Safety Code, or alters the duty of a seller or broker to disclose the existence of known environmental hazards on or affecting the real property.

(Added by Stats. 1989, Ch. 969, Sec. 2.)



2079.8

(a) If a Homeowner’s Guide to Earthquake Safety described in Section 10149 of the Business and Professions Code is delivered to a transferee in connection with the transfer of real property, including property specified in Section 1102 or under Chapter 7.5 (commencing with Section 2621) of Division 2 of the Public Resources Code, a seller or broker is not required to provide additional information concerning, and the information shall be deemed to be adequate to inform the transferee regarding, geologic and seismic hazards, in general, as described in the guide, that may affect real property and mitigating measures that the transferee or seller might consider.

(b) Notwithstanding subdivision (a), nothing in this section increases or decreases the duties, if any, of sellers or brokers, including, but not limited to, the duties of a seller or broker under this article, Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 4 of Division 2, or under Chapter 7.5 (commencing with Section 2621) of Division 2 of the Public Resources Code, or alters the duty of a seller or broker to disclose the existence of known hazards on or affecting the real property.

(Amended by Stats. 1991, Ch. 550, Sec. 2.)



2079.9

(a) If a Commercial Property Owner’s Guide to Earthquake Safety described in Section 10147 of the Business and Professions Code is delivered to a transferee in connection with the transfer of real property, including property specified in Section 1102 or under Chapter 7.5 (commencing with Section 2621) of Division 2 of the Public Resources Code, a seller or broker is not required to provide additional information concerning, and the information shall be deemed to be adequate to inform the transferee regarding, geologic and seismic hazards, in general, as described in the guide, that may affect real property and mitigating measures that the transferee or seller might consider.

(b) Notwithstanding subdivision (a), nothing in this section increases or decreases the duties, if any, of sellers, their brokers or agents under this article or under Chapter 7.5 (commencing with Section 2621) or Chapter 7.8 (commencing with Section 2690) of Division 2 of the Public Resources Code, or alters the duty of a seller, agent, or broker to disclose the existence of known hazards on or affecting the real property.

(Added by Stats. 1991, Ch. 859, Sec. 2.)



2079.10

(a) If the informational booklet published pursuant to Section 25402.9 of the Public Resources Code, concerning the statewide home energy rating program adopted pursuant to Section 25942 of the Public Resources Code, is delivered to a transferee in connection with the transfer of real property, including, but not limited to, property specified in Section 1102, manufactured homes as defined in Section 18007 of the Health and Safety Code, and property subject to Chapter 7.5 (commencing with Section 2621) of Division 2 of the Public Resources Code, the seller or broker is not required to provide information additional to that contained in the booklet concerning home energy ratings, and the information in the booklet shall be deemed to be adequate to inform the transferee about the existence of a statewide home energy rating program.

(b) Notwithstanding subdivision (a), nothing in this section alters any existing duty of the seller or broker under any other law including, but not limited to, the duties of a seller or broker under this article, Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 4 of Division 2 of the Civil Code, or Chapter 7.5 (commencing with Section 2621) of Division 2 of the Public Resources Code, to disclose information concerning the existence of a home energy rating program affecting the real property.

(c) If the informational booklet or materials described in Section 375.5 of the Water Code concerning water conservation and water conservation programs are delivered to a transferee in connection with the transfer of real property, including property described in subdivision (a), the seller or broker is not required to provide information concerning water conservation and water conservation programs that is additional to that contained in the booklet or materials, and the information in the booklet or materials shall be deemed to be adequate to inform the transferee about water conservation and water conservation programs.

(Amended by Stats. 2004, Ch. 111, Sec. 1. Effective January 1, 2005.)



2079.10.5

(a) Every contract for the sale of residential real property entered into on or after July 1, 2013, shall contain, in not less than 8-point type, a notice as specified below:

NOTICE REGARDING GAS AND HAZARDOUS LIQUID TRANSMISSION PIPELINES

This notice is being provided simply to inform you that information about the general location of gas and hazardous liquid transmission pipelines is available to the public via the National Pipeline Mapping System (NPMS) Internet Web site maintained by the United States Department of Transportation at http://www.npms.phmsa.dot.gov/. To seek further information about possible transmission pipelines near the property, you may contact your local gas utility or other pipeline operators in the area. Contact information for pipeline operators is searchable by ZIP Code and county on the NPMS Internet Web site.

(b) Upon delivery of the notice to the transferee of the real property, the seller or broker is not required to provide information in addition to that contained in the notice regarding gas and hazardous liquid transmission pipelines in subdivision (a). The information in the notice shall be deemed to be adequate to inform the transferee about the existence of a statewide database of the locations of gas and hazardous liquid transmission pipelines and information from the database regarding those locations.

(c) Nothing in this section shall alter any existing duty under any other statute or decisional law imposed upon the seller or broker, including, but not limited to, the duties of a seller or broker under this article, or the duties of a seller or broker under Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 4 of Division 2.

(Added by Stats. 2012, Ch. 91, Sec. 1. Effective January 1, 2013.)



2079.10a

(a) Every lease or rental agreement for residential real property entered into on or after July 1, 1999, and every contract for the sale of residential real property comprised of one to four dwelling units entered into on or after that date, shall contain, in not less than 8-point type, a notice as specified in paragraph (1), (2), or (3).

(1) A contract entered into by the parties on or after July 1, 1999, and before September 1, 2005, shall contain the following notice:

Notice: The California Department of Justice, sheriff’s departments, police departments serving jurisdictions of 200,000 or more, and many other local law enforcement authorities maintain for public access a database of the locations of persons required to register pursuant to paragraph (1) of subdivision (a) of Section 290.4 of the Penal Code. The database is updated on a quarterly basis and is a source of information about the presence of these individuals in any neighborhood. The Department of Justice also maintains a Sex Offender Identification Line through which inquiries about individuals may be made. This is a “900” telephone service. Callers must have specific information about individuals they are checking. Information regarding neighborhoods is not available through the “900” telephone service.

(2) A contract entered into by the parties on or after September 1, 2005, and before April 1, 2006, shall contain either the notice specified in paragraph (1) or the notice specified in paragraph (3).

(3) A contract entered into by the parties on or after April 1, 2006, shall contain the following notice:

Notice: Pursuant to Section 290.46 of the Penal Code, information about specified registered sex offenders is made available to the public via an Internet Web site maintained by the Department of Justice at www.meganslaw.ca.gov. Depending on an offender’s criminal history, this information will include either the address at which the offender resides or the community of residence and ZIP Code in which he or she resides.

(b) Subject to subdivision (c), upon delivery of the notice to the lessee or transferee of the real property, the lessor, seller, or broker is not required to provide information in addition to that contained in the notice regarding the proximity of registered sex offenders. The information in the notice shall be deemed to be adequate to inform the lessee or transferee about the existence of a statewide database of the locations of registered sex offenders and information from the database regarding those locations. The information in the notice shall not give rise to any cause of action against the disclosing party by a registered sex offender.

(c) Notwithstanding subdivisions (a) and (b), nothing in this section shall alter any existing duty of the lessor, seller, or broker under any other statute or decisional law including, but not limited to, the duties of a lessor, seller, or broker under this article, or the duties of a seller or broker under Article 1.5 (commencing with Section 1102) of Chapter 2 of Title 4 of Part 4 of Division 2.

(Amended by Stats. 2005, Ch. 722, Sec. 1. Effective October 7, 2005.)



2079.11

(a) Except as provided in subdivision (b), to the extent permitted by law, the consumer information publications referred to in this article, including, but not limited to, the information booklets described in Section 10084.1 of the Business and Professions Code and Section 25402.9 of the Public Resources Code, shall be in the public domain and freely available.

(b) Notwithstanding subdivision (a), the Seismic Safety Commission’s Homeowner’s Guide to Earthquake Safety, published pursuant to Section 10149 of the Business and Professions Code, shall be made available to the public at cost and for reproduction at no cost to any vendor who wishes to publish the guide, provided the vendor agrees to submit the guide to the commission prior to publication for content approval.

(Amended (as added by Stats. 1994, Ch. 66) by Stats. 1998, Ch. 65, Sec. 4. Effective June 9, 1998. Applicable from June 1, 1998, by Sec. 18 of Ch. 65. Note: Ch. 65 (pursuant to Sec. 20) supersedes and precludes operation of Stats. 1997, 1st Ex. Sess., Ch. 7.)



2079.12

(a) The Legislature hereby finds and declares all of the following:

(1) That the imprecision of terms in the opinion rendered in Easton v. Strassburger, 152 Cal. App. 3d 90, and the absence of a comprehensive declaration of duties, standards, and exceptions, has caused insurers to modify professional liability coverage of real estate licensees and has caused confusion among real estate licensees as to the manner of performing the duty ascribed to them by the court.

(2) That it is necessary to resolve and make precise these issues in an expeditious manner.

(3) That it is desirable to facilitate the issuance of professional liability insurance as a resource for aggrieved members of the public.

(4) That Sections 2079 to 2079.6, inclusive, of this article should be construed as a definition of the duty of care found to exist by the holding of Easton v. Strassburger, 152 Cal. App. 3d 90, and the manner of its discharge, and is declarative of the common law regarding this duty. However, nothing in this section is intended to affect the court’s ability to interpret Sections 2079 to 2079.6, inclusive.

(b) It is the intent of the Legislature to codify and make precise the holding of Easton v. Strassburger, 152 Cal. App. 3d 90. It is not the intent of the Legislature to modify or restrict existing duties owed by real estate licensees.

(Amended by Stats. 1996, Ch. 476, Sec. 1. Effective January 1, 1997.)



2079.13

As used in Sections 2079.14 to 2079.24, inclusive, the following terms have the following meanings:

(a) “Agent” means a person acting under provisions of Title 9 (commencing with Section 2295) in a real property transaction, and includes a person who is licensed as a real estate broker under Chapter 3 (commencing with Section 10130) of Part 1 of Division 4 of the Business and Professions Code, and under whose license a listing is executed or an offer to purchase is obtained.

(b) “Associate licensee” means a person who is licensed as a real estate broker or salesperson under Chapter 3 (commencing with Section 10130) of Part 1 of Division 4 of the Business and Professions Code and who is either licensed under a broker or has entered into a written contract with a broker to act as the broker’s agent in connection with acts requiring a real estate license and to function under the broker’s supervision in the capacity of an associate licensee.

The agent in the real property transaction bears responsibility for his or her associate licensees who perform as agents of the agent. When an associate licensee owes a duty to any principal, or to any buyer or seller who is not a principal, in a real property transaction, that duty is equivalent to the duty owed to that party by the broker for whom the associate licensee functions.

(c) “Buyer” means a transferee in a real property transaction, and includes a person who executes an offer to purchase real property from a seller through an agent, or who seeks the services of an agent in more than a casual, transitory, or preliminary manner, with the object of entering into a real property transaction. “Buyer” includes vendee or lessee.

(d) “Commercial real property” means all real property in the state, except single-family residential real property, dwelling units made subject to Chapter 2 (commencing with Section 1940) of Title 5, mobilehomes, as defined in Section 798.3, or recreational vehicles, as defined in Section 799.29.

(e) “Dual agent” means an agent acting, either directly or through an associate licensee, as agent for both the seller and the buyer in a real property transaction.

(f) “Listing agreement” means a contract between an owner of real property and an agent, by which the agent has been authorized to sell the real property or to find or obtain a buyer.

(g) “Listing agent” means a person who has obtained a listing of real property to act as an agent for compensation.

(h) “Listing price” is the amount expressed in dollars specified in the listing for which the seller is willing to sell the real property through the listing agent.

(i) “Offering price” is the amount expressed in dollars specified in an offer to purchase for which the buyer is willing to buy the real property.

(j) “Offer to purchase” means a written contract executed by a buyer acting through a selling agent that becomes the contract for the sale of the real property upon acceptance by the seller.

(k) “Real property” means any estate specified by subdivision (1) or (2) of Section 761 in property that constitutes or is improved with one to four dwelling units, any commercial real property, any leasehold in these types of property exceeding one year’s duration, and mobilehomes, when offered for sale or sold through an agent pursuant to the authority contained in Section 10131.6 of the Business and Professions Code.

(l) “Real property transaction” means a transaction for the sale of real property in which an agent is employed by one or more of the principals to act in that transaction, and includes a listing or an offer to purchase.

(m) “Sell,” “sale,” or “sold” refers to a transaction for the transfer of real property from the seller to the buyer, and includes exchanges of real property between the seller and buyer, transactions for the creation of a real property sales contract within the meaning of Section 2985, and transactions for the creation of a leasehold exceeding one year’s duration.

(n) “Seller” means the transferor in a real property transaction, and includes an owner who lists real property with an agent, whether or not a transfer results, or who receives an offer to purchase real property of which he or she is the owner from an agent on behalf of another. “Seller” includes both a vendor and a lessor.

(o) “Selling agent” means a listing agent who acts alone, or an agent who acts in cooperation with a listing agent, and who sells or finds and obtains a buyer for the real property, or an agent who locates property for a buyer or who finds a buyer for a property for which no listing exists and presents an offer to purchase to the seller.

(p) “Subagent” means a person to whom an agent delegates agency powers as provided in Article 5 (commencing with Section 2349) of Chapter 1 of Title 9. However, “subagent” does not include an associate licensee who is acting under the supervision of an agent in a real property transaction.

(Amended by Stats. 2014, Ch. 200, Sec. 2. Effective January 1, 2015.)



2079.14

Listing agents and selling agents shall provide the seller and buyer in a real property transaction with a copy of the disclosure form specified in Section 2079.16, and, except as provided in subdivision (c), shall obtain a signed acknowledgment of receipt from that seller or buyer, except as provided in this section or Section 2079.15, as follows:

(a) The listing agent, if any, shall provide the disclosure form to the seller prior to entering into the listing agreement.

(b) The selling agent shall provide the disclosure form to the seller as soon as practicable prior to presenting the seller with an offer to purchase, unless the selling agent previously provided the seller with a copy of the disclosure form pursuant to subdivision (a).

(c) Where the selling agent does not deal on a face-to-face basis with the seller, the disclosure form prepared by the selling agent may be furnished to the seller (and acknowledgment of receipt obtained for the selling agent from the seller) by the listing agent, or the selling agent may deliver the disclosure form by certified mail addressed to the seller at his or her last known address, in which case no signed acknowledgment of receipt is required.

(d) The selling agent shall provide the disclosure form to the buyer as soon as practicable prior to execution of the buyer’s offer to purchase, except that if the offer to purchase is not prepared by the selling agent, the selling agent shall present the disclosure form to the buyer not later than the next business day after the selling agent receives the offer to purchase from the buyer.

(Added by Stats. 1995, Ch. 428, Sec. 3. Effective January 1, 1996.)



2079.15

In any circumstance in which the seller or buyer refuses to sign an acknowledgment of receipt pursuant to Section 2079.14, the agent, or an associate licensee acting for an agent, shall set forth, sign, and date a written declaration of the facts of the refusal.

(Added by Stats. 1995, Ch. 428, Sec. 4. Effective January 1, 1996.)



2079.16

The disclosure form required by Section 2079.14 shall have Sections 2079.13 to 2079.24, inclusive, excluding this section, printed on the back, and on the front of the disclosure form the following shall appear:

DISCLOSURE REGARDING
REAL ESTATE AGENCY RELATIONSHIP
(As required by the Civil Code)

When you enter into a discussion with a real estate agent regarding a real estate transaction, you should from the outset understand what type of agency relationship or representation you wish to have with the agent in the transaction.

SELLER’S AGENT

A Seller’s agent under a listing agreement with the Seller acts as the agent for the Seller only. A Seller’s agent or a subagent of that agent has the following affirmative obligations:
To the Seller:

A fiduciary duty of utmost care, integrity, honesty, and loyalty in dealings with the Seller.
To the Buyer and the Seller:

(a) Diligent exercise of reasonable skill and care in performance of the agent’s duties.

(b) A duty of honest and fair dealing and good faith.

(c) A duty to disclose all facts known to the agent materially affecting the value or desirability of the property that are not known to, or within the diligent attention and observation of, the parties.

An agent is not obligated to reveal to either party any confidential information obtained from the other party that does not involve the affirmative duties set forth above.

BUYER’S AGENT

A selling agent can, with a Buyer’s consent, agree to act as agent for the Buyer only. In these situations, the agent is not the Seller’s agent, even if by agreement the agent may receive compensation for services rendered, either in full or in part from the Seller. An agent acting only for a Buyer has the following affirmative obligations:
To the Buyer:

A fiduciary duty of utmost care, integrity, honesty, and loyalty in dealings with the Buyer.
To the Buyer and the Seller:

(a) Diligent exercise of reasonable skill and care in performance of the agent’s duties.

(b) A duty of honest and fair dealing and good faith.

(c) A duty to disclose all facts known to the agent materially affecting the value or desirability of the property that are not known to, or within the diligent attention and observation of, the parties. An agent is not obligated to reveal to either party any confidential information obtained from the other party that does not involve the affirmative duties set forth above.

AGENT REPRESENTING BOTH SELLER AND BUYER

A real estate agent, either acting directly or through one or more associate licensees, can legally be the agent of both the Seller and the Buyer in a transaction, but only with the knowledge and consent of both the Seller and the Buyer.

In a dual agency situation, the agent has the following affirmative obligations to both the Seller and the Buyer:

(a) A fiduciary duty of utmost care, integrity, honesty and loyalty in the dealings with either the Seller or the Buyer.

(b) Other duties to the Seller and the Buyer as stated above in their respective sections.

In representing both Seller and Buyer, the agent may not, without the express permission of the respective party, disclose to the other party that the Seller will accept a price less than the listing price or that the Buyer will pay a price greater than the price offered.

The above duties of the agent in a real estate transaction do not relieve a Seller or Buyer from the responsibility to protect his or her own interests. You should carefully read all agreements to assure that they adequately express your understanding of the transaction. A real estate agent is a person qualified to advise about real estate. If legal or tax advice is desired, consult a competent professional.

Throughout your real property transaction you may receive more than one disclosure form, depending upon the number of agents assisting in the transaction. The law requires each agent with whom you have more than a casual relationship to present you with this disclosure form. You should read its contents each time it is presented to you, considering the relationship between you and the real estate agent in your specific transaction.

This disclosure form includes the provisions of Sections 2079.13 to 2079.24, inclusive, of the Civil Code set forth on the reverse hereof. Read it carefully.

Agent(date)

Buyer/Seller(date)

(Signature)

Associate Licensee(date)

Buyer/Seller(date)

(Signature)

(Signature)

(Amended by Stats. 1996, Ch. 240, Sec. 4. Effective January 1, 1997.)



2079.17

(a) As soon as practicable, the selling agent shall disclose to the buyer and seller whether the selling agent is acting in the real property transaction exclusively as the buyer’s agent, exclusively as the seller’s agent, or as a dual agent representing both the buyer and the seller. This relationship shall be confirmed in the contract to purchase and sell real property or in a separate writing executed or acknowledged by the seller, the buyer, and the selling agent prior to or coincident with execution of that contract by the buyer and the seller, respectively.

(b) As soon as practicable, the listing agent shall disclose to the seller whether the listing agent is acting in the real property transaction exclusively as the seller’s agent, or as a dual agent representing both the buyer and seller. This relationship shall be confirmed in the contract to purchase and sell real property or in a separate writing executed or acknowledged by the seller and the listing agent prior to or coincident with the execution of that contract by the seller.

(c) The confirmation required by subdivisions (a) and (b) shall be in the following form:

(Name of Listing Agent) _____ is the agent of (check one):

[ ]the seller exclusively; or

[ ]both the buyer and seller.

_____ (Name of Selling Agent if not the same as the Listing Agent) _____

is the agent of (check one):

[ ]the buyer exclusively; or

[ ]the seller exclusively; or

[ ]both the buyer and seller.

(d) The disclosures and confirmation required by this section shall be in addition to the disclosure required by Section 2079.14.

(Added by Stats. 1995, Ch. 428, Sec. 6. Effective January 1, 1996.)



2079.18

No selling agent in a real property transaction may act as an agent for the buyer only, when the selling agent is also acting as the listing agent in the transaction.

(Added by Stats. 1995, Ch. 428, Sec. 7. Effective January 1, 1996.)



2079.19

The payment of compensation or the obligation to pay compensation to an agent by the seller or buyer is not necessarily determinative of a particular agency relationship between an agent and the seller or buyer. A listing agent and a selling agent may agree to share any compensation or commission paid, or any right to any compensation or commission for which an obligation arises as the result of a real estate transaction, and the terms of any such agreement shall not necessarily be determinative of a particular relationship.

(Added by Stats. 1995, Ch. 428, Sec. 8. Effective January 1, 1996.)



2079.20

Nothing in this article prevents an agent from selecting, as a condition of the agent’s employment, a specific form of agency relationship not specifically prohibited by this article if the requirements of Section 2079.14 and Section 2079.17 are complied with.

(Added by Stats. 1995, Ch. 428, Sec. 9. Effective January 1, 1996.)



2079.21

A dual agent shall not disclose to the buyer that the seller is willing to sell the property at a price less than the listing price, without the express written consent of the seller. A dual agent shall not disclose to the seller that the buyer is willing to pay a price greater than the offering price, without the express written consent of the buyer.

This section does not alter in any way the duty or responsibility of a dual agent to any principal with respect to confidential information other than price.

(Added by Stats. 1995, Ch. 428, Sec. 10. Effective January 1, 1996.)



2079.22

Nothing in this article precludes a listing agent from also being a selling agent, and the combination of these functions in one agent does not, of itself, make that agent a dual agent.

(Added by Stats. 1995, Ch. 428, Sec. 11. Effective January 1, 1996.)



2079.23

(a) A contract between the principal and agent may be modified or altered to change the agency relationship at any time before the performance of the act which is the object of the agency with the written consent of the parties to the agency relationship.

(b) A lender or an auction company retained by a lender to control aspects of a transaction of real property subject to this part, including validating the sales price, shall not require, as a condition of receiving the lender’s approval of the transaction, the homeowner or listing agent to defend or indemnify the lender or auction company from any liability alleged to result from the actions of the lender or auction company. Any clause, provision, covenant, or agreement purporting to impose an obligation to defend or indemnify a lender or an auction company in violation of this subdivision is against public policy, void, and unenforceable.

(Amended by Stats. 2014, Ch. 893, Sec. 2. Effective January 1, 2015.)



2079.24

Nothing in this article shall be construed to either diminish the duty of disclosure owed buyers and sellers by agents and their associate licensees, subagents, and employees or to relieve agents and their associate licensees, subagents, and employees from liability for their conduct in connection with acts governed by this article or for any breach of a fiduciary duty or a duty of disclosure.

(Added by Stats. 1995, Ch. 428, Sec. 13. Effective January 1, 1996.)









CHAPTER 4 - Lost and Unclaimed Property

ARTICLE 1 - Lost Money and Goods

2080

Any person who finds a thing lost is not bound to take charge of it, unless the person is otherwise required to do so by contract or law, but when the person does take charge of it he or she is thenceforward a depositary for the owner, with the rights and obligations of a depositary for hire. Any person or any public or private entity that finds and takes possession of any money, goods, things in action, or other personal property, or saves any domestic animal from harm, neglect, drowning, or starvation, shall, within a reasonable time, inform the owner, if known, and make restitution without compensation, except a reasonable charge for saving and taking care of the property. Any person who takes possession of a live domestic animal shall provide for humane treatment of the animal.

(Amended by Stats. 1998, Ch. 752, Sec. 9. Effective January 1, 1999.)



2080.1

(a) If the owner is unknown or has not claimed the property, the person saving or finding the property shall, if the property is of the value of one hundred dollars ($100) or more, within a reasonable time turn the property over to the police department of the city or city and county, if found therein, or to the sheriff’s department of the county if found outside of city limits, and shall make an affidavit, stating when and where he or she found or saved the property, particularly describing it. If the property was saved, the affidavit shall state:

(1) From what and how it was saved.

(2) Whether the owner of the property is known to the affiant.

(3) That the affiant has not secreted, withheld, or disposed of any part of the property.

(b) The police department or the sheriff’s department shall notify the owner, if his or her identity is reasonably ascertainable, that it possesses the property and where it may be claimed. The police department or sheriff’s department may require payment by the owner of a reasonable charge to defray costs of storage and care of the property.

(Amended by Stats. 1992, Ch. 138, Sec. 1. Effective January 1, 1993.)



2080.2

If the owner appears within 90 days, after receipt of the property by the police department or sheriff’s department, proves his ownership of the property, and pays all reasonable charges, the police department or sheriff’s department shall restore the property to him.

(Repealed and added by Stats. 1967, Ch. 1512.)



2080.3

(a) If the reported value of the property is two hundred fifty dollars ($250) or more and no owner appears and proves his or her ownership of the property within 90 days, the police department or sheriff’s department shall cause notice of the property to be published at least once in a newspaper of general circulation. If, after seven days following the first publication of the notice, no owner appears and proves his or her ownership of the property and the person who found or saved the property pays the cost of the publication, the title shall vest in the person who found or saved the property unless the property was found in the course of employment by an employee of any public agency, in which case the property shall be sold at public auction. Title to the property shall not vest in the person who found or saved the property or in the successful bidder at the public auction unless the cost of publication is first paid to the city, county, or city and county whose police or sheriff’s department caused the notice to be published.

(b) If the reported value of the property is less than two hundred fifty dollars ($250) and no owner appears and proves his or her ownership of the property within 90 days, the title shall vest in the person who found or saved the property, unless the property was found in the course of employment by an employee of any public agency, in which case the property shall be sold at public auction.

(Amended by Stats. 1992, Ch. 138, Sec. 2. Effective January 1, 1993.)



2080.4

Notwithstanding the provisions of Section 2080.3 or Section 2080.6, the legislative body of any city, city and county, or county may provide by ordinance for the care, restitution, sale or destruction of unclaimed property in the possession of the police department of such city or city and county or of the sheriff of such county. Any city, city and county, or county adopting such an ordinance shall provide therein (1) that such unclaimed property shall be held by the police department or sheriff for a period of at least three months, and (2) that thereafter such property will be sold at public auction to the highest bidder, with notice of such sale being given by the chief of police or sheriff at least five days before the time fixed therefor by publication once in a newspaper of general circulation published in the county, or that thereafter such property will be transferred to the local government purchasing and stores agency or other similar agency for sale to the public at public auction. If such property is transferred to a county purchasing agent it may be sold in the manner provided by Article 7 (commencing with Section 25500) of Chapter 5 of Part 2 of Division 2 of Title 3 of the Government Code for the sale of surplus personal property. If property is transferred to the local government purchasing and stores agency or other similar agency pursuant to this section, such property shall not be redeemable by the owner or other person entitled to possession. If the local government purchasing and stores agency or other similar agency determines that any such property transferred to it for sale is needed for a public use, such property may be retained by the agency and need not be sold.

(Amended by Stats. 1983, Ch. 878, Sec. 1.)



2080.5

The police department or sheriff’s department may sell such property by public auction, in the manner and upon the notice of sale of personal property under execution, if it is a thing which is commonly the subject of sale, when the owner cannot, with reasonable diligence, be found, or, being found, refuses upon demand to pay the lawful charges provided by Sections 2080 and 2080.1, in the following cases:

(1) When the thing is in danger of perishing, or of losing the greater part of its value; or,

(2) When the lawful charges provided by Sections 2080 and 2080.1 amount to two-thirds of its value.

(Repealed and added by Stats. 1967, Ch. 1512.)



2080.6

(a) Any public agency may elect to be governed by the provisions of this article with respect to disposition of personal property found or saved on property subject to its jurisdiction, or may adopt reasonable regulations for the care, restitution, sale or destruction of unclaimed property in its possession. Any public agency adopting such regulations shall provide therein (1) that such unclaimed property shall be held by such agency for a period of at least three months, (2) that thereafter such property will be sold at public auction to the highest bidder, and (3) that notice of such sale shall be given by the chief administrative officer of such agency at least five days before the time fixed therefor by publication once in a newspaper of general circulation published in the county in which such property was found. Any property remaining unsold after being offered at such public auction may be destroyed or otherwise disposed of by the public agency. In a county having a purchasing agent, the purchasing agent may conduct such sale, in which case the provisions of subdivisions (2) and (3) of this section shall not be applicable. Such sale shall be made by the county purchasing agent in the manner provided by Article 7 (commencing with Section 25500) of Chapter 5 of Part 2 of Division 2 of Title 3 of the Government Code for the sale of surplus personal property. If the public agency determines that any such property transferred to it for sale is needed for a public use, such property may be retained by the agency and need not be sold.

(b) “Public agency” as used in this section means any state agency, including the Department of General Services and the Department of Parks and Recreation, any city, county, city and county, special district, or other political subdivision.

(Amended by Stats. 1988, Ch. 1282, Sec. 1.)



2080.7

The provisions of this article have no application to things which have been intentionally abandoned by their owner.

(Repealed and added by Stats. 1967, Ch. 1512.)



2080.8

(a) The Regents of the University of California and the Trustees of the California State University, as applicable, may provide by resolution or regulation for the care, restitution, sale, or destruction of unclaimed, lost, or abandoned property in the possession of the Regents of the University of California, the University of California Police Department, or any state university.

(b) Any resolution or regulation adopted pursuant to this section shall provide therein (1) that unclaimed, lost, or abandoned property valued at or above three hundred dollars ($300) shall be held by the Regents of the University of California, the University of California Police Department, or the particular state university for a period of at least three months, (2) that thereafter the property will be sold at public auction to the highest bidder, and (3) that notice of that sale shall be given by the Regents of the University of California, the University of California Police Department, or the Trustees of the California State University at least five days before the time therefor by publication once in a newspaper of general circulation published in the county in which the property is held.

(c) The Regents of the University of California or the Trustees of the California State University may dispose of any of that property upon which no bid is made at any sale.

(Amended by Stats. 2010, Ch. 199, Sec. 1. Effective January 1, 2011.)



2080.10

(a) When a public agency obtains possession of personal property from a person for temporary safekeeping, the public agency shall do all of the following:

(1) Take responsibility for the storage, documentation, and disposition of the property.

(2) Provide the person from whom the property was taken with a receipt and instructions for the retrieval of the property. The receipt and instructions shall either be given to the person from whom the property was taken at the time the public agency obtains the property or immediately mailed, by first-class mail, to the person from whom the property was taken.

(3) If the public agency has knowledge that the person from whom the property was taken is not the owner, the agency shall make reasonable efforts to identify the owner. If the owner is identified, the public agency shall mail, by first-class mail, a receipt and instructions for the retrieval of the property.

(b) The receipt and instructions shall notify the person from whom the property was taken that the property must be claimed within 60 days after the public agency obtains possession or the property will be disposed of in accordance with the disposal provisions of this article. Within 60 days, the person may do one of the following:

(1) Retrieve the property.

(2) Authorize in writing another person to retrieve the property.

(3) Notify the public agency in writing that he or she is unable to retrieve the property, because he or she is in custody, and request the public agency to hold the property. If a person notifies the public agency that he or she is unable to retrieve the property within 60 days, or have an authorized person retrieve the property, the public agency shall hold the property for not longer than 10 additional months.

(c) The public agency shall not be liable for damages caused by any official action performed with due care regarding the disposition of personal property pursuant to this section and the disposal provisions of this article.

(d) As used in this section, “public agency” means any state agency, any city, county, city and county, special district, or other political subdivision.

(Added by Stats. 1998, Ch. 540, Sec. 1. Effective January 1, 1999.)






ARTICLE 2 - Unclaimed Property

2081

When any goods, merchandise, or other property has been received by any railroad or express company, other common carrier, commission merchant, innkeeper, or warehouseman, for transportation or safekeeping, and is not delivered to the owner, consignee, or other authorized person, the carrier, commission merchant, innkeeper, or warehouseman may hold or store the property with some responsible person until the freight and all just and reasonable charges are paid.

(Added by Stats. 1951, Ch. 656.)



2081.1

If within 60 days after its receipt no person calls for the property and pays the freight and charges upon it, the carrier, commission merchant, innkeeper, or warehouseman may sell the property, or so much of it as will pay freight and charges, to the highest bidder at public auction, after first causing such notice of sale to be given as is customary in sales of goods by auction at the place where the goods are held or stored.

(Added by Stats. 1951, Ch. 656.)



2081.2

If any surplus remains after paying the freight, storage, expenses of sale, and other reasonable charges, the sum remaining shall be paid over to the owner of the property, upon his demand at any time within 60 days after the sale.

(Added by Stats. 1951, Ch. 656.)



2081.3

If the owner or his agent fails to demand the surplus within 60 days after the sale, it shall be paid into the county treasury, subject to the order of the owner.

(Added by Stats. 1951, Ch. 656.)



2081.4

After the storage of the property the responsibility of the carrier, commission merchant, innkeeper, or warehouseman ceases. The person with whom the property is stored is not liable for loss or damage on its account unless the loss or damage results from his negligence or want of proper care.

(Added by Stats. 1951, Ch. 656.)



2081.5

When any commission merchant or warehouseman receives produce, merchandise, or other property on consignment and makes advances upon it, either to the owner or for freight and charges, if the advances are not paid to him within 60 days from the date made, he may cause the produce, merchandise, or property on which the advances were made, to be advertised and sold pursuant to this article.

(Added by Stats. 1951, Ch. 656.)



2081.6

All proceedings pursuant to this article are governed entirely by its provisions and are not controlled or affected by Article 2, Chapter 3, Title 7, Part 4, Division 3 of this code.

(Added by Stats. 1951, Ch. 656.)






ARTICLE 3 - Fees of Officers

2082

The fees of officers under this chapter are the same allowed by law for similar services, and shall be paid by the taker up or finder and recovered from the owner.

(Added by Stats. 1951, Ch. 656.)












TITLE 7 - CARRIAGE

CHAPTER 1 - Carriage in General

2085

The contract of carriage is a contract for the conveyance of property, persons, or messages, from one place to another.

(Enacted 1872.)



2086

Carriage is either:

1. Inland; or,

2. Marine.

(Enacted 1872.)



2087

Carriers upon the ocean and upon arms of the sea are marine carriers. All others are inland carriers.

(Enacted 1872.)



2088

Rights and duties peculiar to carriers by sea are defined by Acts of Congress.

(Enacted 1872.)



2089

Carriers without reward are subject to the same rules as employGs without reward, except so far as is otherwise provided by this Title.

(Enacted 1872.)



2090

A carrier without reward, who has begun to perform his undertaking, must complete it in like manner as if he had received a reward, unless he restores the person or thing carried to as favorable a position as before he commenced the carriage.

(Enacted 1872.)






CHAPTER 2 - Carriage of Persons

ARTICLE 1 - Gratuitous Carriage of Persons

2096

A carrier of persons without reward must use ordinary care and diligence for their safe carriage.

(Enacted 1872.)






ARTICLE 2 - Carriage for Reward

2100

A carrier of persons for reward must use the utmost care and diligence for their safe carriage, must provide everything necessary for that purpose, and must exercise to that end a reasonable degree of skill.

(Enacted 1872.)



2101

A carrier of persons for reward is bound to provide vehicles safe and fit for the purposes to which they are put, and is not excused for default in this respect by any degree of care.

(Enacted 1872.)



2102

A carrier of persons for reward must not overcrowd or overload his vehicle.

(Enacted 1872.)



2103

A carrier of persons for reward must give to passengers all such accommodations as are usual and reasonable, and must treat them with civility, and give them a reasonable degree of attention.

(Enacted 1872.)



2104

A carrier of persons for reward must travel at a reasonable rate of speed, and without any unreasonable delay, or deviation from his proper route.

(Enacted 1872.)









CHAPTER 3 - Carriage of Property

ARTICLE 1 - General Definitions

2110

Property carried is called freight; the reward, if any, to be paid for its carriage is called freightage; the person who delivers the freight to the carrier is called the consignor; and the person to whom it is to be delivered is called the consignee.

(Enacted 1872.)






ARTICLE 2 - Obligations of the Carrier

2114

A carrier of property for reward must use at least ordinary care and diligence in the performance of all his duties. A carrier without reward must use at least slight care and diligence.

(Enacted 1872.)



2115

Subject to Section 7303 of the Uniform Commercial Code, a carrier must comply with the directions of the consignor or consignee to the same extent that an employee is bound to comply with those of his employer.

(Amended by Stats. 1963, Ch. 819.)



2118

Subject to Section 7303 of the Uniform Commercial Code, a carrier of property must deliver it to the consignee, at the place to which it is addressed, in the manner usual at that place.

(Amended by Stats. 1963, Ch. 819.)



2119

If there is no usage to the contrary at the place of delivery, freight must be delivered as follows:

1. If carried upon a railway owned or managed by the carrier, it may be delivered at the station nearest to the place to which it is addressed;

2. If carried by sea from a foreign country, it may be delivered at the wharf where the ship moors, within a reasonable distance from the place of address; or, if there is no wharf, on board a lighter alongside the ship; or,

3. Subject to Section 7303 of the Uniform Commercial Code, in other cases, it must be delivered to the consignee or his agent, personally, if either can, with reasonable diligence, be found.

(Amended by Stats. 1963, Ch. 819.)



[2120.]

Section Twenty-one Hundred and Twenty. If, for any reason, a carrier does not deliver freight to the consignee or his agent personally, he must give notice to the consignee of its arrival, and keep the same in safety, upon his responsibility as a warehouseman, until the consignee has had a reasonable time to remove it. If the place of residence or business of the consignee be unknown to the carrier, he may give the notice by letter dropped in the nearest Post Office.

(Amended by Code Amendments 1873-74, Ch. 612.)



[2121.]

Section Twenty-one Hundred and Twenty-one. If a consignee does not accept and remove freight within a reasonable time after the carrier has fulfilled his obligation to deliver, or duly offered to fulfill the same, the carrier may exonerate himself from further liability by placing the freight in a suitable warehouse, on storage, on account of the consignee, and giving notice thereof to him.

(Amended by Code Amendments 1873-74, Ch. 612.)






ARTICLE 4 - Freightage

2136

A carrier may require his freightage to be paid upon his receiving the freight; but if he does not demand it then, he cannot until he is ready to deliver the freight to the consignee.

(Enacted 1872.)



2137

The consignor of freight is presumed to be liable for the freightage, but if the contract between him and the carrier provides that the consignee shall pay it, and the carrier allows the consignee to take the freight, he cannot afterwards recover the freightage from the consignor.

(Enacted 1872.)



2138

The consignee of freight is liable for the freightage, if he accepts the freight with notice of the intention of the consignor that he should pay it.

(Enacted 1872.)



2139

No freightage can be charged upon the natural increase of freight.

(Enacted 1872.)



2140

If freightage is apportioned by a bill of lading or other contract made between a consignor and carrier, the carrier is entitled to payment, according to the apportionment, for so much as he delivers.

(Enacted 1872.)



2141

If a part of the freight is accepted by a consignee, without a specific objection that the rest is not delivered, the freightage must be apportioned and paid as to that part, though not apportioned in the original contract.

(Enacted 1872.)



2142

If a consignee voluntarily receives freight at a place short of the one appointed for delivery, the carrier is entitled to a just proportion of the freightage, according to distance. If the carrier, being ready and willing, offers to complete the transit, he is entitled to the full freightage. If he does not thus offer completion, and the consignee receives the freight only from necessity, the carrier is not entitled to any freightage.

(Enacted 1872.)



2143

If freight is carried further, or more expeditiously, than was agreed upon by the parties, the carrier is not entitled to additional compensation, and cannot refuse to deliver it, on the demand of the consignee, at the place and time of its arrival.

(Enacted 1872.)



2144

A carrier has a lien for (a) freightage and for services rendered at request of shipper or consignee in and about the transportation of the property, (b) care and preservation of the property, (c) money advanced at request of shipper or consignee to discharge a prior lien, and (d), subject to the limitations specified in Section 3051.6, any fines, penalties, costs, expenses, and interest arising from the provision of false or erroneous certifications of gross cargo weight as required by Section 508 of Title 49 of the United States Code. The carrier’s rights to this lien are regulated by the title on liens.

(Amended by Stats. 1993, Ch. 757, Sec. 1. Effective January 1, 1994.)









CHAPTER 4 - Carriage of Messages

2161

A carrier of messages for reward, other than by telegraph or telephone, must deliver them at the place to which they are addressed, or to the person for whom they are intended. Such carrier, by telegraph or telephone, must deliver them at such place and to such person, providedthe place of address, or the person for whom they are intended, is within a distance of two miles from the main office of the carrier in the city or town to which the messages are transmitted, and the carrier is not required, in making the delivery, to pay on his route toll or ferriage; but for any distance beyond one mile from such office, compensation may be charged for a messenger employed by the carrier.

(Amended by Stats. 1905, Ch. 469.)



[2162.]

Section Twenty-one Hundred and Sixty-two. A carrier of messages for reward, must use great care and diligence in the transmission and delivery of messages.

(Amended by Code Amendments 1873-74, Ch. 612.)






CHAPTER 5 - Common Carriers

ARTICLE 1 - Common Carriers in General

[2168.]

Section Twenty-one Hundred and Sixty-eight. Every one who offers to the public to carry persons, property, or messages, excepting only telegraphic messages, is a common carrier of whatever he thus offers to carry.

(Amended by Code Amendments 1873-74, Ch. 612.)



2169

A common carrier must, if able to do so, accept and carry whatever is offered to him, at a reasonable time and place, of a kind that he undertakes or is accustomed to carry.

(Enacted 1872.)



2170

A common carrier must not give preference in time, price, or otherwise, to one person over another. Every common carrier of passengers by railroad, or by vessel plying upon waters lying wholly within this State, shall establish a schedule time for the starting of trains or vessel from their respective stations or wharves, of which public notice shall be given, and shall, weather permitting, except in case of accident or detention caused by connecting lines, start their said trains or vessel at or within ten minutes after the scheduled time so established and notice given, under a penalty of two hundred and fifty dollars for each neglect so to do, to be recovered by action before any Court of competent jurisdiction, upon complaint filed by the District Attorney of the county in the name of the people, and paid into the Common School Fund of the said county.

(Amended by Code Amendments 1880, Ch. 37.)



2171

A common carrier must always give a preference in time, and may give a preference in price, to the United States and to this State.

(Enacted 1872.)



[2172.]

Section Twenty-one Hundred and Seventy-two. A common carrier must start at such time and place as he announces to the public, unless detained by accident or the elements, or in order to connect with carriers on other lines of travel.

(Amended by Code Amendments 1873-74, Ch. 612.)



2173

A common carrier is entitled to a reasonable compensation and no more, which he may require to be paid in advance. If payment thereof is refused, he may refuse to carry.

(Enacted 1872.)



[2174.]

Section Twenty-one Hundred and Seventy-four. The obligations of a common carrier cannot be limited by general notice on his part, but may be limited by special contract.

(Amended by Code Amendments 1873-74, Ch. 612.)



2175

A common carrier cannot be exonerated, by any agreement made in anticipation thereof, from liability for the gross negligence, fraud, or willful wrong of himself or his servants.

(Enacted 1872.)



[2176.]

Section Twenty-one Hundred and Seventy-six. A passenger, consignor, or consignee, by accepting a ticket, bill of lading, or written contract for carriage, with a knowledge of its terms, assents to the rate of hire, the time, place, and manner of delivery therein stated; and also to the limitation stated therein upon the amount of the carrier’s liability in case property carried in packages, trunks, or boxes, is lost or injured, when the value of such property is not named; and also to the limitation stated therein to the carrier’s liability for loss or injury to live animals carried. But his assent to any other modification of the carrier’s obligations contained in such instrument can be manifested only by his signature to the same.

(Amended by Code Amendments 1873-74, Ch. 612.)



[2177.]

Section Twenty-one Hundred and Seventy-seven. A common carrier is not responsible for loss or miscarriage of a letter, or package having the form of a letter, containing money or notes, bills of exchange, or other papers of value, unless he be informed at the time of its receipt of the value of its contents.

(Added by Code Amendments 1873-74, Ch. 612.)



2178

A common carrier of property by steam or electric railroad which accepts for transportation, storage, handling or safe-keeping, as a part of or in connection with passenger transportation, property carried in trunks, valises, suit cases, traveling bags, boxes, bundles or packages, shall not be liable, in the event of loss of or injury to the same, for more than one hundred dollars for each trunk and contents, nor more than fifty dollars for each valise and contents, or suit case and contents, or traveling bag and contents, nor more than ten dollars for each box, bundle or package and contents, unless the carrier shall have consented in writing to assume a greater liability. The term “common carrier” as used in this section shall include sleeping car companies.

(Added by Stats. 1931, Ch. 614.)






ARTICLE 2 - Common Carriers of Persons

2180

A common carrier of persons, unless his vehicle is fitted for the reception of persons exclusively, must receive and carry a reasonable amount of baggage for each passenger without charge, except for an excess of weight over one hundred pounds to a passenger; if such carrier is a proprietor of a stage line, he need not receive and carry for each passenger by such stage line, without charge, more than sixty pounds of baggage.

(Amended by Stats. 1905, Ch. 455.)



2181

Luggage may consist of whatever the passenger takes with him for his personal use and convenience, according to the habits or wants of the particular class to which he belongs, either with reference to the important necessities or to the ultimate purposes of his journey. Luggage within the meaning of this section shall include the samples, case, wares, appliances and catalogs of commercial travelers or their employers, used by them for the purpose of transacting their business and carried with them solely for that purpose, when securely packed and locked in substantial trunks or sample cases of convenient shape and weight for handling. No crate cover or other protection shall be required for any bicycle carried as luggage, but no passenger shall be entitled to carry as luggage more than one bicycle.

(Amended by Stats. 1911, Ch. 363.)



2182

The liability of a carrier for luggage received by him with a passenger is the same as that of a common carrier of property.

(Enacted 1872.)



[2183.]

Section Twenty-one Hundred and Eighty-three. A common carrier must deliver every passenger’s luggage, whether within the prescribed weight or not, immediately upon the arrival of the passenger at his destination; and, unless the vehicle would be overcrowded or overloaded thereby, must carry it on the same vehicle by which he carries the passenger to whom it belonged, except that where luggage is transported by rail, it must be checked and carried in a regular baggage car; and whenever passengers neglect or refuse to have their luggage so checked and transported, it is carried at their risk.

(Amended by Code Amendments 1873-74, Ch. 612.)



2184

A common carrier of persons must provide a sufficient number of vehicles to accommodate all the passengers who can be reasonably expected to require carriage at any one time. This section shall not apply, however, to any passenger stage corporation or street railroad corporation, as defined in Sections 226 and 232, respectively, of the Public Utilities Code, which is subject to the jurisdiction of the Public Utilities Commission.

(Amended by Stats. 1957, Ch. 511.)



2185

A common carrier of persons must provide every passenger with a seat. He must not overload his vehicle by receiving and carrying more passengers than its rated capacity allows. This section shall not apply, however, to any city, county, city and county that operates a transportation system, or to any passenger stage corporation or street railroad corporation, as defined in Sections 226 and 232, respectively, of the Public Utilities Code, which is subject to the jursidiction of the Public Utilities Commission.

(Amended by Stats. 1963, Ch. 1409.)



2186

A common carrier of persons may make rules for the conduct of his business, and may require passengers to conform to them, if they are lawful, public, uniform in their application, and reasonable.

(Enacted 1872.)



2187

A common carrier may demand the fare of passengers, either at starting or at any subsequent time.

(Enacted 1872.)



2188

A passenger who refuses to pay his fare or to conform to any lawful regulation of the carrier, may be ejected from the vehicle by the carrier. But this must be done with as little violence as possible, and at any usual stopping place or near some dwelling house.

(Enacted 1872.)



2190

After having ejected a passenger, a carrier has no right to require the payment of any part of his fare.

(Enacted 1872.)



2191

A common carrier has a lien upon the luggage of a passenger for the payment of such fare as he is entitled to from him. This lien is regulated by the Title on Liens.

(Enacted 1872.)






ARTICLE 3 - Common Carriers of Property

2194

Unless the consignor accompanies the freight and retains exclusive control thereof, an inland common carrier of property is liable, from the time that he accepts until he relieves himself from liability pursuant to Sections 2118 to 2122, for the loss or injury thereof from any cause whatever, except:

1. An inherent defect, vice, or weakness, or a spontaneous action, of the property itself;

2. The act of a public enemy of the United States, or of this State;

3. The act of the law; or,

4. Any irresistible superhuman cause.

(Enacted 1872.)



2195

A common carrier is liable, even in the cases excepted by the last section, if his want of ordinary care exposes the property to the cause of the loss.

(Amended by Stats. 1905, Ch. 455.)



[2196.]

Section Twenty-one Hundred and Ninety-six. A common carrier is liable for delay only when it is caused by his want of ordinary care and diligence.

(Amended by Code Amendments 1873-74, Ch. 612.)



2197

(a) Liability for storage or equipment rental charges assessed against a motor carrier by a railroad or steamship company shall be as follows if the charges arise out of a delay caused by the consignor or consignee of the freight:

(1) The consignor is liable to the motor carrier for the charges if the consignor caused the delay.

(2) The consignee is liable to the motor carrier for the charges if the consignee caused the delay.

(b) Nothing in this section shall affect the rights, duties, and obligations between a railroad or steamship company and a motor carrier.

(Added by Stats. 1988, Ch. 937, Sec. 1.)



2197.5

(a) In addition to the liability established by Section 2197, the consignee is liable to the motor carrier for the charges if the freight is shipped prepaid and the delay was caused by either the consignor or the consignee.

(b) Nothing in this section shall affect the rights, duties, and obligations between a railroad or steamship company and a motor carrier.

(Amended by Stats. 1992, Ch. 466, Sec. 1. Effective January 1, 1993.)



[2200.]

Section Twenty-two Hundred. A common carrier of gold, silver, platina, or precious stones, or of imitations thereof, in a manufactured or unmanufactured state; of timepieces of any description; of negotiable paper or other valuable writings; of pictures, glass, or chinaware; of statuary, silk, or laces; or of plated ware of any kind, is not liable for more than fifty dollars upon the loss or injury of any one package of such articles, unless he has notice, upon his receipt thereof, by mark upon the package or otherwise, of the nature of the freight; nor is such carrier liable upon any package carried for more than the value of the articles named in the receipt or the bill of lading.

(Amended by Code Amendments 1873-74, Ch. 612.)



2203

In respect to any service rendered by a common carrier about freight, other than its carriage and delivery, his rights and obligations are defined by the Titles on Deposit and Service.

(Enacted 1872.)



[2204.]

Section Twenty-two Hundred and Four. If, from any cause other than want of ordinary care and diligence on his part, a common carrier is unable to deliver perishable property transported by him, and collect his charges thereon, he may cause the property to be sold in open market to satisfy his lien for freightage.

(Added by Code Amendments 1873-74, Ch. 612.)



2205

The liability of any stageline, transfer company, or other common carriers operating over the public highways for the loss of or for damage to any baggage shall not exceed the sum of five hundred dollars ($500) for each trunk and its contents; two hundred fifty dollars ($250) for each valise, suitcase or traveling bag and its contents; or two hundred fifty dollars ($250) for each box, bundle, or package and its contents, unless a higher valuation is declared at the time of delivery of such baggage to the carrier and assented thereto in writing by such carrier.

All baggage presented to the carrier for checking shall be appropriately tagged by the owner with his name and address.

(Amended by Stats. 1971, Ch. 1653.)






ARTICLE 4 - Common Carriers of Messages

2207

A carrier of messages by telegraph must, if it is practicable, transmit every such message immediately upon its receipt. But if this is not practicable, and several messages accumulate upon his hands, he must transmit them in the following order:

1. Messages from public agents of the United States or of this State, on public business;

2. Messages intended in good faith for immediate publication in newspapers, and not for any secret use;

3. Messages giving information relating to the sickness or death of any person;

4. Other messages in the order in which they were received.

(Enacted 1872.)



2208

A common carrier of messages, otherwise than by telegraph, must transmit messages in the order in which he receives them, except messages from agents of the United States or of this State, on public business, to which he must always give priority. But he may fix upon certain times for the simultaneous transmission of messages previously received.

(Enacted 1872.)



2209

Every person whose message is refused or postponed, contrary to the provisions of this Chapter, is entitled to recover from the carrier his actual damages, and fifty dollars in addition thereto.

(Enacted 1872.)






ARTICLE 5 - Space Flight Liability and Immunity

2210

For purposes of this article:

(a) “Participant” means a space flight participant as defined in Section 50902 of Title 51 of the United States Code.

(b) “Participant injury” means a bodily injury, including death, emotional injury, or property damage, sustained by the participant.

(c) “Space flight activities” means launch services or reentry services as defined in Section 50902 of Title 51 of the United States Code.

(d) “Space flight entity” means any public or private entity that holds, either directly or through a corporate subsidiary or parent, a license, permit, or other authorization issued by the United States Federal Aviation Administration pursuant to the federal Commercial Space Launch Amendments Act of 2004 (51 U.S.C. Sec. 50905 et seq.), including, but not limited to, a safety approval and a payload determination.

(Added by Stats. 2012, Ch. 416, Sec. 2. Effective January 1, 2013.)



2211

(a) A space flight entity providing space flight activities to a participant shall have each participant sign a warning statement that shall contain, at a minimum, and in addition to any language required by federal law, the following notice:

“WARNING AND ACKNOWLEDGMENT: I understand and acknowledge that, under California law, there is limited civil liability for bodily injury, including death, emotional injury, or property damage, sustained by a participant as a result of the inherent risks associated with space flight activities provided by a space flight entity. I have given my informed consent to participate in space flight activities after receiving a description of the inherent risks associated with space flight activities, as required by federal law pursuant to Section 50905 of Title 51 of the United States Code and Section 460.45 of Title 14 of the Code of Federal Regulations. The consent that I have given acknowledges that the inherent risks associated with space flight activities include, but are not limited to, risk of bodily injury, including death, emotional injury, and property damage. I understand and acknowledge that I am participating in space flight activities at my own risk. I have been given the opportunity to consult with an attorney before signing this statement.”

(b) Failure to comply with the requirements provided in this section shall prevent a space flight entity from invoking the privileges of immunity provided by Section 2212.

(c) Nothing in this section shall be construed to be contrary to the public policy of this state.

(Amended by Stats. 2014, Ch. 48, Sec. 1. Effective January 1, 2015.)



2212

(a) Except as provided in subdivision (c), a space flight entity shall not be liable for participant injury arising out of space flight activities if both of the following apply:

(1) The participant has been informed of the risks associated with space flight activities as required by federal law and Section 2211.

(2) The participant has given his or her informed consent that he or she is voluntarily participating in space flight activities after having been informed of the risks associated with those activities, as required by federal law and Section 2211.

(b) If informed consent is given pursuant to subdivision (a), a participant, his or her representative, including the heirs, administrators, executors, assignees, next of kin, and estate of the participant, or any person who attempts to bring a claim on behalf of the participant for a participant injury, shall not be authorized to maintain an action against, or recover from, a space flight entity for a participant injury that resulted from the risks associated with space flight activities, except as provided in subdivision (c).

(c) Nothing in this section shall prevent or limit the liability of a space flight entity that does any of the following:

(1) Commits an act or omission that constitutes gross negligence or willful or wanton disregard for the safety of the participant, and that act or omission proximately causes a participant injury.

(2) Intentionally causes a participant injury.

(3) Has actual knowledge or reasonably should have known of a dangerous condition on the land or in the facilities or equipment used in space flight activities and the dangerous condition proximately causes injury, damage, or death to the participant.

(d) Any limitation on legal liability afforded by this section to a space flight entity is in addition to any other limitations of legal liability otherwise provided by law.

(e) Nothing in this section shall be construed to limit the liability of a manufacturer of a part or component used in space flight activities if a defective part or component proximately causes an injury to the participant.

(Added by Stats. 2012, Ch. 416, Sec. 2. Effective January 1, 2013.)












TITLE 8 - INVOLUNTARY TRUSTS

2223

One who wrongfully detains a thing is an involuntary trustee thereof, for the benefit of the owner.

(Repealed and added by Stats. 1986, Ch. 820, Sec. 8. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



2224

One who gains a thing by fraud, accident, mistake, undue influence, the violation of a trust, or other wrongful act, is, unless he or she has some other and better right thereto, an involuntary trustee of the thing gained, for the benefit of the person who would otherwise have had it.

(Repealed and added by Stats. 1986, Ch. 820, Sec. 8. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



2225

(a) As used in this section:

(1) “Convicted felon” means any person convicted of a felony, or found not guilty by reason of insanity of a felony committed in California, either by a court or jury trial or by entry of a plea in court.

(2) “Felony” means a felony defined by any California or United States statute.

(3) (A) “Representative of the felon” means any person or entity receiving proceeds or profits by designation of that felon, on behalf of that felon, or in the stead of that felon, whether by the felon’s designation or by operation of law.

(B) “Profiteer of the felony” means any person who sells or transfers for profit any memorabilia or other property or thing of the felon, the value of which is enhanced by the notoriety gained from the commission of the felony for which the felon was convicted. This subparagraph shall not apply to any media entity reporting on the felon’s story or on the sale of the materials, memorabilia, or other property or thing of the felon. Nor shall it apply to the sale of the materials, as the term is defined in paragraph (6), where the seller is exercising his or her first amendment rights. This subparagraph also shall not apply to the sale or transfer by a profiteer of any other expressive work protected by the First Amendment unless the sale or transfer is primarily for a commercial or speculative purpose.

(4) (A) “Beneficiary” means a person who, under applicable law, other than the provisions of this section, has or had a right to recover damages from the convicted felon for physical, mental, or emotional injury, or pecuniary loss proximately caused by the convicted felon as a result of the crime for which the felon was convicted.

(B) If a beneficiary described in subparagraph (A) has died, “beneficiary” also includes a person or estate entitled to recover damages pursuant to Chapter 4 (commencing with Section 377.10) of Title 3 of Part 2 of the Code of Civil Procedure.

(C) If a person has died and the death was proximately caused by the convicted felon as a result of the crime for which the felon was convicted, “beneficiary” also includes a person described in Section 377.60 of the Code of Civil Procedure and any beneficiary of a will of the decedent who had a right under that will to receive more than 25 percent of the value of the estate of the decedent.

(5) “Beneficiary’s interest” means that portion of the proceeds or profits necessary to pay the following:

(A) In the case of a beneficiary described in subparagraph (A) or (B) of paragraph (4), those damages that, under applicable law, other than the provisions of this section, the beneficiary has or had a right to recover from the convicted felon for injuries proximately caused by the convicted felon as a result of the crime for which the felon was convicted.

(B) In the case of a beneficiary described in subparagraph (C) of paragraph (4), those damages that, under all the circumstances of the case, may be just.

(C) A beneficiary’s interest shall be reduced by the following amount:

(i) Money paid to the beneficiary from the Restitution Fund because of the crime for which the felon was convicted.

(ii) Money paid to the beneficiary by the convicted felon because of a requirement of restitution imposed by a court in connection with the crime for which the felon was convicted.

(iii) Money paid to the beneficiary because of a judgment against the convicted felon based upon the crime for which the felon was convicted.

(D) In the case of an unsatisfied existing judgment or order of restitution against the convicted felon and in favor of a beneficiary, any money paid to the beneficiary pursuant to this section shall be applied to reduce the amount of the unsatisfied judgment or order.

(6) “Materials” means books, magazine or newspaper articles, movies, films, videotapes, sound recordings, interviews or appearances on television and radio stations, and live presentations of any kind.

(7) “Story” means a depiction, portrayal, or reenactment of a felony and shall not be taken to mean a passing mention of the felony, as in a footnote or bibliography.

(8) “Sale” includes lease, license, or any other transfer or alienation taking place in California or elsewhere.

(9) “Proceeds” means all fees, royalties, real property, or other consideration of any and every kind or nature received by or owing to a felon or his or her representatives for the preparation for the purpose of sale of materials, for the sale of the rights to materials, or the sale or distribution by the convicted felon of materials whether earned, accrued, or paid before or after the conviction. It includes any interest, earnings, or accretions upon proceeds, and any property received in exchange for proceeds.

(10) “Profits” means all income from anything sold or transferred by the felon, a representative of the felon, or a profiteer of the felony, including any right, the value of which thing or right is enhanced by the notoriety gained from the commission of a felony for which a convicted felon was convicted. This income may have been accrued, earned, or paid before or after the conviction. However, voluntary donations or contributions to a defendant to assist in the defense of criminal charges shall not be deemed to be “profits,” provided the donation or contribution to that defense is not given in exchange for some material of value.

(b) (1) All proceeds from the preparation for the purpose of sale, the sale of the rights to, or the sale of materials that include or are based on the story of a felony for which a convicted felon was convicted, shall be subject to an involuntary trust for the benefit of the beneficiaries set forth in this section. That trust shall continue until five years after the time of payment of the proceeds to the felon or five years after the date of conviction, whichever is later. If an action is filed by a beneficiary to recover his or her interest in a trust within those time limitations, the trust character of the property shall continue until the conclusion of the action. At the end of the five-year trust period, any proceeds that remain in trust that have not been claimed by a beneficiary shall be transferred to the Controller, to be allocated to the Restitution Fund for the payment of claims pursuant to Section 13969 of the Government Code.

(2) All profits shall be subject to an involuntary trust for the benefit of the beneficiaries set forth in this section. That trust shall continue until five years after the time of payment of the profits to the felon or five years after the date of conviction, whichever is later. If an action is filed by a beneficiary to recover his or her interest in a trust within those time limitations, the trust character of the property shall continue until the conclusion of the action. At the end of the five-year trust period, any profits that remain in trust that have not been claimed by a beneficiary shall be transferred to the Controller, to be allocated to the Restitution Fund for the payment of claims pursuant to Section 13969 of the Government Code.

(3) Notwithstanding paragraph (2), in the case of a sale or transfer by a profiteer of the felony, the court in an action under subdivision (c) shall, upon an adequate showing by the profiteer of the felony, exclude from the involuntary trust that portion of the profits that represents the inherent value of the memorabilia, property, or thing sold or transferred and exclusive of the amount of the enhancement to the value due to the notoriety of the convicted felon.

(c) (1) Any beneficiary may bring an action against a convicted felon, representative of the felon, or a profiteer of a felony to recover his or her interest in the trust established by this section.

(2) That action may be brought in the superior court of the county in which the beneficiary resides, or of the county in which the convicted felon resides, or of the county in which proceeds or profits are located.

(3) If the court determines that a beneficiary is entitled to proceeds or profits pursuant to this section, the court shall order the payment from proceeds or profits that have been received, and, if that is insufficient, from proceeds or profits that may be received in the future.

(d) If there are two or more beneficiaries and if the available proceeds or profits are insufficient to pay all beneficiaries, the proceeds or profits shall be equitably apportioned among the beneficiaries taking into account the impact of the crime upon them.

Prior to any distribution of any proceeds to a beneficiary, the court shall determine whether the convicted felon has failed to pay any portion of a restitution fine or penalty fine imposed by a court, or any restitution imposed as a condition of probation. The court shall also determine whether the felon is obligated to reimburse a governmental entity for the costs of his or her defense and whether a portion of the proceeds is needed to cover his or her reasonable attorney’s fees incurred in the criminal proceeding related to the felony, or any appeal or other related proceeding, or in the defense of the action brought under this section. The court shall order payment of these obligations prior to any payment to a beneficiary, except that 60 percent of the proceeds or profits shall be reserved for payment to the beneficiaries.

(e) (1) The Attorney General may bring an action to require proceeds or profits received by a convicted felon to be held in an express trust in a bank authorized to act as a trustee.

(2) An action may be brought under this subdivision within one year after the receipt of proceeds or profits by a convicted felon or one year after the date of conviction, whichever is later.

That action may be brought in the superior court of any county in which the Attorney General has an office.

(3) If the Attorney General proves that the proceeds or profits are proceeds or profits from the sale of a story or thing of value that are subject to an involuntary trust pursuant to this section, and that it is more probable than not that there are beneficiaries within the meaning of this section, the court shall order that all proceeds or profits be deposited in a bank and held by the bank as trustee of the trust until an order of disposition is made by a court pursuant to subdivision (d), or until the expiration of the period specified in subdivision (b).

(4) If the Attorney General prevails in an action under this subdivision, the court shall order the payment from the proceeds or profits to the Attorney General of reasonable costs and attorney’s fees.

(f) (1) In any action brought pursuant to this section, upon motion of a party the court shall grant a preliminary injunction to prevent any waste of proceeds or profits if it appears that the proceeds or profits are subject to the provisions of this section, and that they may be subject to waste.

(2) Upon motion of the Attorney General or any potential beneficiary, the court shall grant a preliminary injunction against a person against whom an indictment or information for a felony has been filed in superior court to prevent any waste of proceeds or profits if there is probable cause to believe that the proceeds or profits would be subject to an involuntary trust pursuant to this section upon conviction of this person, and that they may be subject to waste.

(g) Any violation of an order of a court made pursuant to this section shall be punishable as contempt.

(h) The remedies provided by this section are in addition to other remedies provided by law.

No period of limitations, except those provided by this section, shall limit the right of recovery under this section.

(Amended by Stats. 2000, Ch. 261, Sec. 2. Effective January 1, 2001.)






TITLE 9 - AGENCY

CHAPTER 1 - Agency in General

ARTICLE 1 - Definition of Agency

2295

An agent is one who represents another, called the principal, in dealings with third persons. Such representation is called agency.

(Enacted 1872.)



2296

Any person having capacity to contract may appoint an agent, and any person may be an agent.

(Enacted 1872.)



2297

An agent for a particular act or transaction is called a special agent. All others are general agents.

(Enacted 1872.)



2298

An agency is either actual or ostensible.

(Enacted 1872.)



2299

An agency is actual when the agent is really employed by the principal.

(Enacted 1872.)



2300

An agency is ostensible when the principal intentionally, or by want of ordinary care, causes a third person to believe another to be his agent who is not really employed by him.

(Enacted 1872.)






ARTICLE 2 - Authority of Agents

2304

An agent may be authorized to do any acts which his principal might do, except those to which the latter is bound to give his personal attention.

(Enacted 1872.)



2305

Every act which, according to this Code, may be done by or to any person, may be done by or to the agent of such person for that purpose, unless a contrary intention clearly appears.

(Enacted 1872.)



2306

An agent can never have authority, either actual or ostensible, to do an act which is, and is known or suspected by the person with whom he deals, to be a fraud upon the principal.

(Enacted 1872.)



2307

An agency may be created, and an authority may be conferred, by a precedent authorization or a subsequent ratification.

(Enacted 1872.)



2308

A consideration is not necessary to make an authority, whether precedent or subsequent, binding upon the principal.

(Enacted 1872.)



2309

An oral authorization is sufficient for any purpose, except that an authority to enter into a contract required by law to be in writing can only be given by an instrument in writing.

(Enacted 1872.)



2310

A ratification can be made only in the manner that would have been necessary to confer an original authority for the act ratified, or where an oral authorization would suffice, by accepting or retaining the benefit of the act, with notice thereof.

(Enacted 1872.)



2311

Ratification of part of an indivisible transaction is a ratification of the whole.

(Enacted 1872.)



2312

A ratification is not valid unless, at the time of ratifying the act done, the principal has power to confer authority for such an act.

(Enacted 1872.)



2313

No unauthorized act can be made valid, retroactively, to the prejudice of third persons, without their consent.

(Enacted 1872.)



2314

A ratification may be rescinded when made without such consent as is required in a contract, or with an imperfect knowledge of the material facts of the transaction ratified, but not otherwise.

(Enacted 1872.)



2315

An agent has such authority as the principal, actually or ostensibly, confers upon him.

(Enacted 1872.)



2316

Actual authority is such as a principal intentionally confers upon the agent, or intentionally, or by want of ordinary care, allows the agent to believe himself to possess.

(Enacted 1872.)



2317

Ostensible authority is such as a principal, intentionally or by want of ordinary care, causes or allows a third person to believe the agent to possess.

(Enacted 1872.)



2318

Every agent has actually such authority as is defined by this Title, unless specially deprived thereof by his principal, and has even then such authority ostensibly, except as to persons who have actual or constructive notice of the restriction upon his authority.

(Enacted 1872.)



2319

An agent has authority:

1. To do everything necessary or proper and usual, in the ordinary course of business, for effecting the purpose of his agency; and,

2. To make a representation respecting any matter of fact, not including the terms of his authority, but upon which his right to use his authority depends, and the truth of which cannot be determined by the use of reasonable diligence on the part of the person to whom the representation is made.

(Enacted 1872.)



2320

An agent has power to disobey instructions in dealing with the subject of the agency, in cases where it is clearly for the interest of his principal that he should do so, and there is not time to communicate with the principal.

(Enacted 1872.)



2321

When an authority is given partly in general and partly in specific terms, the general authority gives no higher powers than those specifically mentioned.

(Enacted 1872.)



2322

An authority expressed in general terms, however broad, does not authorize an agent to do any of the following:

(a) Act in the agent’s own name, unless it is the usual course of business to do so.

(b) Define the scope of the agency.

(c) Violate a duty to which a trustee is subject under Section 16002, 16004, 16005, or 16009 of the Probate Code.

(Amended by Stats. 1988, Ch. 113, Sec. 5. Effective May 25, 1988. Operative July 1, 1988, by Sec. 23 of Ch. 113.)



2323

An authority to sell personal property includes authority to warrant the title of the principal, and the quality and quantity of the property.

(Enacted 1872.)



2324

An authority to sell and convey real property includes authority to give the usual convenants of warranty.

(Enacted 1872.)



2325

A general agent to sell, who is intrusted by the principal with the possession of the thing sold, has authority to receive the price.

(Enacted 1872.)



2326

A special agent to sell has authority to receive the price on delivery of the thing sold, but not afterwards.

(Enacted 1872.)






ARTICLE 3 - Mutual Obligations of Principals and Third Persons

2330

An agent represents his principal for all purposes within the scope of his actual or ostensible authority, and all the rights and liabilities which would accrue to the agent from transactions within such limit, if they had been entered into on his own account, accrue to the principal.

(Enacted 1872.)



2331

A principal is bound by an incomplete execution of an authority, when it is consistent with the whole purpose and scope thereof, but not otherwise.

(Enacted 1872.)



2332

As against a principal, both principal and agent are deemed to have notice of whatever either has notice of, and ought, in good faith and the exercise of ordinary care and diligence, to communicate to the other.

(Enacted 1872.)



2333

When an agent exceeds his authority, his principal is bound by his authorized acts so far only as they can be plainly separated from those which are unauthorized.

(Enacted 1872.)



2334

A principal is bound by acts of his agent, under a merely ostensible authority, to those persons only who have in good faith, and without want of ordinary care, incurred a liability or parted with value, upon the faith thereof.

(Amended by Stats. 1905, Ch. 457.)



2335

If exclusive credit is given to an agent by the person dealing with him, his principal is exonerated by payment or other satisfaction made by him to his agent in good faith, before receiving notice of the creditor’s election to hold him responsible.

(Enacted 1872.)



2336

One who deals with an agent without knowing or having reason to believe that the agent acts as such in the transaction, may set off against any claim of the principal arising out of the same, all claims which he might have set off against the agent before notice of the agency.

(Enacted 1872.)



2337

An instrument within the scope of his authority by which an agent intends to bind his principal, does bind him if such intent is plainly inferable from the instrument itself.

(Enacted 1872.)



2338

Unless required by or under the authority of law to employ that particular agent, a principal is responsible to third persons for the negligence of his agent in the transaction of the business of the agency, including wrongful acts committed by such agent in and as a part of the transaction of such business, and for his willful omission to fulfill the obligations of the principal.

(Enacted 1872.)



2339

A principal is responsible for no other wrongs committed by his agent than those mentioned in the last section, unless he has authorized or ratified them, even though they are committed while the agent is engaged in his service.

(Enacted 1872.)






ARTICLE 4 - Obligations of Agents to Third Persons

2342

One who assumes to act as an agent thereby warrants, to all who deal with him in that capacity, that he has the authority which he assumes.

(Enacted 1872.)



2343

One who assumes to act as an agent is responsible to third persons as a principal for his acts in the course of his agency, in any of the following cases, and in no others:

1. When, with his consent, credit is given to him personally in a transaction;

2. When he enters into a written contract in the name of his principal, without believing, in good faith, that he has authority to do so; or,

3. When his acts are wrongful in their nature.

(Enacted 1872.)



2344

If an agent receives anything for the benefit of his principal, to the possession of which another person is entitled, he must, on demand, surrender it to such person, or so much of it as he has under his control at the time of demand, on being indemnified for any advance which he has made to his principal, in good faith, on account of the same; and is responsible therefor, if, after notice from the owner, he delivers it to his principal.

(Enacted 1872.)



2345

The provisions of this Article are subject to the provisions of Part I, Division First, of this Code.

(Enacted 1872.)






ARTICLE 5 - Delegation of Agency

2349

An agent, unless specially forbidden by his principal to do so, can delegate his powers to another person in any of the following cases, and in no others:

1. When the act to be done is purely mechanical;

2. When it is such as the agent cannot himself, and the sub-agent can lawfully perform;

3. When it is the usage of the place to delegate such powers; or,

4. When such delegation is specially authorized by the principal.

(Enacted 1872.)



2350

If an agent employs a sub-agent without authority, the former is a principal and the latter his agent, and the principal of the former has no connection with the latter.

(Enacted 1872.)



2351

A sub-agent, lawfully appointed, represents the principal in like manner with the original agent; and the original agent is not responsible to third persons for the acts of the sub-agent.

(Enacted 1872.)






ARTICLE 6 - Termination of Agency

2355

An agency is terminated, as to every person having notice thereof, by any of the following:

(a) The expiration of its term.

(b) The extinction of its subject.

(c) The death of the agent.

(d) The agent’s renunciation of the agency.

(e) The incapacity of the agent to act as such.

(Amended by Stats. 1994, Ch. 307, Sec. 1. Effective January 1, 1995.)



2356

(a) Unless the power of an agent is coupled with an interest in the subject of the agency, it is terminated by any of the following:

(1) Its revocation by the principal.

(2) The death of the principal.

(3) The incapacity of the principal to contract.

(b) Notwithstanding subdivision (a), any bona fide transaction entered into with an agent by any person acting without actual knowledge of the revocation, death, or incapacity shall be binding upon the principal, his or her heirs, devisees, legatees, and other successors in interest.

(c) Nothing in this section shall affect the provisions of Section 1216.

(d) With respect to a proxy given by a person to another person relating to the exercise of voting rights, to the extent the provisions of this section conflict with or contravene any other provisions of the statutes of California pertaining to the proxy, the latter provisions shall prevail.

(Amended by Stats. 1994, Ch. 307, Sec. 2. Effective January 1, 1995.)



2357

For the purposes of subdivision (b) of Section 2356, in the case of a principal who is an absentee as defined in Section 1403 of the Probate Code, a person shall be deemed to be without actual knowledge of:

(a) The principal’s death or incapacity while the absentee continues in missing status and until the person receives notice of the determination of the death of the absentee by the secretary concerned or the head of the department or agency concerned or the delegate of the secretary or head.

(b) Revocation by the principal during the period described in subdivision (a).

(Amended by Stats. 1994, Ch. 307, Sec. 3. Effective January 1, 1995.)









CHAPTER 2 - Particular Agencies

ARTICLE 1 - Auctioneers

2362

An auctioneer, in the absence of special authorization or usage to the contrary, has authority from the seller, only as follows:

1. To sell by public auction to the highest bidder;

2. To sell for cash only, except such articles as are usually sold on credit at auction;

3. To warrant, in like manner with other agents to sell, according to Section 2323;

4. To prescribe reasonable rules and terms of sale;

5. To deliver the thing sold, upon payment of the price;

6. To collect the price; and,

7. To do whatever else is necessary, or proper and usual, in the ordinary course of business, for effecting these purposes.

(Enacted 1872.)



2363

An auctioneer has authority from a bidder at the auction, as well as from the seller, to bind both by a memorandum of the contract, as prescribed in the Title on Sale.

(Enacted 1872.)






ARTICLE 2 - Factors

2367

A factor is an agent, as defined by Section 2026.

(Enacted 1872.)



2368

In addition to the authority of agents in general, a factor has actual authority from his principal, unless specially restricted:

1. To insure property consigned to him uninsured;

2. To sell, on credit, anything intrusted to him for sale, except such things as it is contrary to usage to sell on credit; but not to pledge, mortgage, or barter the same; and,

3. To delegate his authority to his partner or servant, but not to any person in an independent employment.

(Enacted 1872.)



2369

A factor has ostensible authority to deal with the property of his principal as his own, in transactions with persons not having notice of the actual ownership.

(Enacted 1872.)






ARTICLE 3 - Powers of Attorney Under Probate Code

2400

Powers of attorney are governed by the Power of Attorney Law (Division 4.5 (commencing with Section 4000) of the Probate Code) to the extent provided in that law.

(Repealed and added by Stats. 1994, Ch. 307, Sec. 5. Effective January 1, 1995.)












TITLE 10 - RECORDING ARTIST CONTRACTS

2500

As used in this title:

(a) “Royalty recipient” means a party to a contract for the furnishing of services in the production of sound recordings, as defined in Section 101 of Title 17 of the United States Code, who has the right to receive royalties under that contract.

(b) A “royalty reporting party” is the party obligated to pay royalties to the royalty recipient under the contract described in subdivision (a).

(Added by Stats. 2004, Ch. 150, Sec. 2. Effective January 1, 2005.)



2501

Notwithstanding any provision of a contract described in Section 2500:

(a) A royalty recipient may audit the books and records of the royalty reporting party to determine if the royalty recipient earned all of the royalties due the royalty recipient pursuant to the contract, subject to the following:

(1) A royalty recipient may conduct an audit not more than once per year.

(2) A royalty recipient shall request an audit within three years after the end of a royalty earnings period under the contract.

(3) A royalty recipient may not audit a particular royalty earnings period more than once.

(b) The royalty recipient shall retain a qualified royalty auditor of the royalty recipient’s choice to conduct an audit described in this section.

(c) The royalty recipient may enter into a contingency fee agreement with the auditor described in subdivision (b).

(d) A qualified royalty auditor may conduct individual audits of the books and records of a royalty reporting party on behalf of different royalty recipients simultaneously.

(e) Except as required by law, a qualified royalty auditor shall not disclose any confidential information obtained solely during an audit without the express consent of the party or parties to whom that information is confidential. This subdivision shall not prohibit the auditor from disclosing to the royalty recipient, or an agent of the recipient, on behalf of whom the auditor is conducting the audit information directly pertaining to that royalty recipient’s contract, as described in Section 2500.

(f) The provisions of subdivisions (a), (b), (c), (d), and (e) are in addition to any other rights provided by a contract, as described in Section 2500, between a royalty recipient and a royalty reporting party.

(g) Nothing in subdivision (a), (b), (c), (d), or (e) shall be deemed to extend any limitations period applicable to royalty accounting or payments not specifically addressed in this section.

(h) Nothing in subdivision (a), (b), (c), (d), or (e) shall be deemed to limit any rights provided by collective bargaining agreement or by applicable state or federal law.

(Added by Stats. 2004, Ch. 150, Sec. 2. Effective January 1, 2005.)






TITLE 11 - PHARMACEUTICAL SERVICES

2527

(a) On or after January 1, 1984, no prescription drug claims processor, as defined in subdivision (b), shall enter into or perform any provision of any new contract, or perform any provision of any existing contract, with a licensed California pharmacy, or process or assist in the processing of any prescription drug claim submitted by or otherwise involving a service of a licensed California pharmacy unless the processor is in compliance with subdivisions (c) and (d).

(b) A “prescription drug claims processor,” as used in this part, means any nongovernmental entity which has a contractual relationship with purchasers of prepaid or insured prescription drug benefits, and which processes, consults, advises on, or otherwise assists in the processing of prepaid or insured prescription drug benefit claims submitted by a licensed California pharmacy or patron thereof. A “prescription drug claims processor” shall not include insurers (as defined in Section 23 of the Insurance Code), health care service plans (as defined in subdivision (f) of Section 1345 of the Health and Safety Code), nonprofit hospital service plans (pursuant to Chapter 11A, (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code), pharmacy permitholders (pursuant to Section 4080 of the Business and Professions Code), employers, trusts, and other entities which assume the risks of pharmaceutical services for designated beneficiaries. Also, a “prescription drug claims processor” shall not include insurers, health care service plans, and nonprofit hospital service plans which process claims on a nonrisk basis for self-insured clients.

(c) On or before January 1, 1984, every prescription drug claims processor shall have conducted or obtained the results of a study or studies which identifies the fees, separate from ingredient costs, of all, or of a statistically significant sample, of California pharmacies, for pharmaceutical dispensing services to private consumers. The study or studies shall meet reasonable professional standards of the statistical profession. The determination of the pharmacy’s fee made for purposes of the study or studies shall be computed by reviewing a sample of the pharmacy’s usual charges for a random or other representative sample of commonly prescribed drug products, subtracting the average wholesale price of drug ingredients, and averaging the resulting fees by dividing the aggregate of the fees by the number of prescriptions reviewed. A study report shall include a preface, an explanatory summary of the results and findings including a comparison of the fees of California pharmacies by setting forth the mean fee and standard deviation, the range of fees and fee percentiles (10th, 20th, 30th, 40th, 50th, 60th, 70th, 80th, 90th). This study or these studies shall be conducted or obtained no less often than every 24 months.

(d) The study report or reports obtained pursuant to subdivision (c) shall be transmitted by certified mail by each prescription drug claims processor to the chief executive officer or designee, of each client for whom it performs claims processing services. Consistent with subdivision (c), the processor shall transmit the study or studies to clients no less often than every 24 months.

Nothing in this section shall be construed to require a prescription drug claims processor to transmit to its clients more than two studies meeting the requirements of subdivision (c) during any such 24-month period.

Effective January 1, 1986, a claims processor may comply with subdivision (c) and this subdivision, in the event that no new study or studies meeting the criteria of subdivision (c) have been conducted or obtained subsequent to January 1, 1984, by transmitting the same study or studies previously transmitted, with notice of cost-of-living changes as measured by the Consumer Price Index (CPI) of the United States Department of Labor.

(Added by Stats. 1982, Ch. 296, Sec. 1.)



2528

A violation of Section 2527 may result only in imposition of a civil remedy, which includes, but is not limited to, imposition of statutory damages of not less than one thousand dollars ($1,000) or more than ten thousand dollars ($10,000) depending on the severity or gravity of the violation, plus reasonable attorney’s fees and costs, declaratory and injunctive relief, and any other relief which the court deems proper. Any owner of a licensed California pharmacy shall have standing to bring an action seeking a civil remedy pursuant to this section so long as his or her pharmacy has a contractual relationship with, or renders pharmaceutical services to, a beneficiary of a client of the prescription drug claims processor, against whom the action is brought provided that no such action may be commenced by the owner unless he or she has notified the processor in writing as to the nature of the alleged violation and the processor fails to remedy the violation within 30 days from the receipt of the notice or fails to undertake steps to remedy the violation within that period and complete the steps promptly thereafter.

(Added by Stats. 1982, Ch. 296, Sec. 1.)






TITLE 12 - INDEMNITY

2772

Indemnity is a contract by which one engages to save another from a legal consequence of the conduct of one of the parties, or of some other person.

(Enacted 1872.)



[2773.]

Section Twenty-seven Hundred and Seventy-three. An agreement to indemnify a person against an act thereafter to be done, is void, if the act be known by such person at the time of doing it to be unlawful.

(Amended by Code Amendments 1873-74, Ch. 612.)



2774

An agreement to indemnify a person against an act already done, is valid, even though the act was known to be wrongful, unless it was a felony.

(Enacted 1872.)



2775

An agreement to indemnify against the acts of a certain person, applies not only to his acts and their consequences, but also to those of his agents.

(Enacted 1872.)



2776

An agreement to indemnify several persons applies to each, unless a contrary intention appears.

(Enacted 1872.)



2777

One who indemnifies another against an act to be done by the latter, is liable jointly with the person indemnified, and separately, to every person injured by such act.

(Enacted 1872.)



2778

In the interpretation of a contract of indemnity, the following rules are to be applied, unless a contrary intention appears:

1. Upon an indemnity against liability, expressly, or in other equivalent terms, the person indemnified is entitled to recover upon becoming liable;

2. Upon an indemnity against claims, or demands, or damages, or costs, expressly, or in other equivalent terms, the person indemnified is not entitled to recover without payment thereof;

3. An indemnity against claims, or demands, or liability, expressly, or in other equivalent terms, embraces the costs of defense against such claims, demands, or liability incurred in good faith, and in the exercise of a reasonable discretion;

4. The person indemnifying is bound, on request of the person indemnified, to defend actions or proceedings brought against the latter in respect to the matters embraced by the indemnity, but the person indemnified has the right to conduct such defenses, if he chooses to do so;

5. If, after request, the person indemnifying neglects to defend the person indemnified, a recovery against the latter suffered by him in good faith, is conclusive in his favor against the former;

6. If the person indemnifying, whether he is a principal or a surety in the agreement, has not reasonable notice of the action or proceeding against the person indemnified, or is not allowed to control its defense, judgment against the latter is only presumptive evidence against the former;

7. A stipulation that a judgment against the person indemnified shall be conclusive upon the person indemnifying, is inapplicable if he had a good defense upon the merits, which by want of ordinary care he failed to establish in the action.

(Enacted 1872.)



2779

Where one, at the request of another, engages to answer in damages, whether liquidated or unliquidated, for any violation of duty on the part of the latter, he is entitled to be reimbursed in the same manner as a surety, for whatever he may pay.

(Enacted 1872.)



2782

(a) Except as provided in Sections 2782.1, 2782.2, 2782.5, and 2782.6, provisions, clauses, covenants, or agreements contained in, collateral to, or affecting any construction contract and that purport to indemnify the promisee against liability for damages for death or bodily injury to persons, injury to property, or any other loss, damage or expense arising from the sole negligence or willful misconduct of the promisee or the promisee’s agents, servants, or independent contractors who are directly responsible to the promisee, or for defects in design furnished by those persons, are against public policy and are void and unenforceable; provided, however, that this section shall not affect the validity of any insurance contract, workers’ compensation, or agreement issued by an admitted insurer as defined by the Insurance Code.

(b) (1) Except as provided in Sections 2782.1, 2782.2, and 2782.5, provisions, clauses, covenants, or agreements contained in, collateral to, or affecting any construction contract with a public agency entered into before January 1, 2013, that purport to impose on the contractor, or relieve the public agency from, liability for the active negligence of the public agency are void and unenforceable.

(2) Except as provided in Sections 2782.1, 2782.2, and 2782.5, provisions, clauses, covenants, or agreements contained in, collateral to, or affecting any construction contract with a public agency entered into on or after January 1, 2013, that purport to impose on any contractor, subcontractor, or supplier of goods or services, or relieve the public agency from, liability for the active negligence of the public agency are void and unenforceable.

(c) (1) Except as provided in subdivision (d) and Sections 2782.1, 2782.2, and 2782.5, provisions, clauses, covenants, or agreements contained in, collateral to, or affecting any construction contract entered into on or after January 1, 2013, with the owner of privately owned real property to be improved and as to which the owner is not acting as a contractor or supplier of materials or equipment to the work, that purport to impose on any contractor, subcontractor, or supplier of goods or services, or relieve the owner from, liability are unenforceable to the extent of the active negligence of the owner, including that of its employees.

(2) For purposes of this subdivision, an owner of privately owned real property to be improved includes the owner of any interest therein, other than a mortgage or other interest that is held solely as security for performance of an obligation.

(3) This subdivision shall not apply to a homeowner performing a home improvement project on his or her own single family dwelling.

(d) For all construction contracts, and amendments thereto, entered into after January 1, 2009, for residential construction, as used in Title 7 (commencing with Section 895) of Part 2 of Division 2, all provisions, clauses, covenants, and agreements contained in, collateral to, or affecting any construction contract, and amendments thereto, that purport to insure or indemnify, including the cost to defend, the builder, as defined in Section 911, or the general contractor or contractor not affiliated with the builder, as described in subdivision (b) of Section 911, by a subcontractor against liability for claims of construction defects are unenforceable to the extent the claims arise out of, pertain to, or relate to the negligence of the builder or contractor or the builder’s or contractor’s other agents, other servants, or other independent contractors who are directly responsible to the builder, or for defects in design furnished by those persons, or to the extent the claims do not arise out of, pertain to, or relate to the scope of work in the written agreement between the parties. This section shall not be waived or modified by contractual agreement, act, or omission of the parties. Contractual provisions, clauses, covenants, or agreements not expressly prohibited herein are reserved to the agreement of the parties. Nothing in this subdivision shall prevent any party from exercising its rights under subdivision (a) of Section 910. This subdivision shall not affect the obligations of an insurance carrier under the holding of Presley Homes, Inc. v. American States Insurance Company (2001) 90 Cal.App.4th 571. Nor shall this subdivision affect the obligations of a builder or subcontractor pursuant to Title 7 (commencing with Section 895) of Part 2 of Division 2.

(e) Subdivision (d) does not prohibit a subcontractor and builder or general contractor from mutually agreeing to the timing or immediacy of the defense and provisions for reimbursement of defense fees and costs, so long as that agreement does not waive or modify the provisions of subdivision (d) subject, however, to paragraphs (1) and (2). A subcontractor shall owe no defense or indemnity obligation to a builder or general contractor for a construction defect claim unless and until the builder or general contractor provides a written tender of the claim, or portion thereof, to the subcontractor which includes all of the information provided to the builder or general contractor by the claimant or claimants, including, but not limited to, information provided pursuant to subdivision (a) of Section 910, relating to claims caused by that subcontractor’s scope of work. This written tender shall have the same force and effect as a notice of commencement of a legal proceeding. If a builder or general contractor tenders a claim for construction defects, or a portion thereof, to a subcontractor in the manner specified by this provision, the subcontractor shall elect to perform either of the following, the performance of which shall be deemed to satisfy the subcontractor’s defense obligation to the builder or general contractor:

(1) Defend the claim with counsel of its choice, and the subcontractor shall maintain control of the defense for any claim or portion of claim to which the defense obligation applies. If a subcontractor elects to defend under this paragraph, the subcontractor shall provide written notice of the election to the builder or general contractor within a reasonable time period following receipt of the written tender, and in no event later than 90 days following that receipt. Consistent with subdivision (d), the defense by the subcontractor shall be a complete defense of the builder or general contractor of all claims or portions thereof to the extent alleged to be caused by the subcontractor, including any vicarious liability claims against the builder or general contractor resulting from the subcontractor’s scope of work, but not including claims resulting from the scope of work, actions, or omissions of the builder, general contractor, or any other party. Any vicarious liability imposed upon a builder or general contractor for claims caused by the subcontractor electing to defend under this paragraph shall be directly enforceable against the subcontractor by the builder, general contractor, or claimant.

(2) Pay, within 30 days of receipt of an invoice from the builder or general contractor, no more than a reasonable allocated share of the builder’s or general contractor’s defense fees and costs, on an ongoing basis during the pendency of the claim, subject to reallocation consistent with subdivision (d), and including any amounts reallocated upon final resolution of the claim, either by settlement or judgment. The builder or general contractor shall allocate a share to itself to the extent a claim or claims are alleged to be caused by its work, actions, or omissions, and a share to each subcontractor to the extent a claim or claims are alleged to be caused by the subcontractor’s work, actions, or omissions, regardless of whether the builder or general contractor actually tenders the claim to any particular subcontractor, and regardless of whether that subcontractor is participating in the defense. Any amounts not collected from any particular subcontractor may not be collected from any other subcontractor.

(f) Notwithstanding any other provision of law, if a subcontractor fails to timely and adequately perform its obligations under paragraph (1) of subdivision (e), the builder or general contractor shall have the right to pursue a claim against the subcontractor for any resulting compensatory damages, consequential damages, and reasonable attorney’s fees. If a subcontractor fails to timely perform its obligations under paragraph (2) of subdivision (e), the builder or general contractor shall have the right to pursue a claim against the subcontractor for any resulting compensatory and consequential damages, as well as for interest on defense and indemnity costs, from the date incurred, at the rate set forth in subdivision (g) of Section 3260, and for the builder’s or general contractor’s reasonable attorney’s fees incurred to recover these amounts. The builder or general contractor shall bear the burden of proof to establish both the subcontractor’s failure to perform under either paragraph (1) or (2) of subdivision (e) and any resulting damages. If, upon request by a subcontractor, a builder or general contractor does not reallocate defense fees to subcontractors within 30 days following final resolution of the claim as described above, the subcontractor shall have the right to pursue a claim against the builder or general contractor for any resulting compensatory and consequential damages, as well as for interest on the fees, from the date of final resolution of the claim, at the rate set forth in subdivision (g) of Section 3260, and the subcontractor’s reasonable attorney’s fees incurred in connection therewith. The subcontractor shall bear the burden of proof to establish both the failure to reallocate the fees and any resulting damages. Nothing in this section shall prohibit the parties from mutually agreeing to reasonable contractual provisions for damages if any party fails to elect for or perform its obligations as stated in this section.

(g) A builder, general contractor, or subcontractor shall have the right to seek equitable indemnity for any claim governed by this section.

(h) Nothing in this section limits, restricts, or prohibits the right of a builder, general contractor, or subcontractor to seek equitable indemnity against any supplier, design professional, or product manufacturer.

(i) As used in this section, “construction defect” means a violation of the standards set forth in Sections 896 and 897.

(Amended by Stats. 2011, Ch. 707, Sec. 2. Effective January 1, 2012.)



2782.05

(a) Except as provided in subdivision (b), provisions, clauses, covenants, and agreements contained in, collateral to, or affecting any construction contract and amendments thereto entered into on or after January 1, 2013, that purport to insure or indemnify, including the cost to defend, a general contractor, construction manager, or other subcontractor, by a subcontractor against liability for claims of death or bodily injury to persons, injury to property, or any other loss, damage, or expense are void and unenforceable to the extent the claims arise out of, pertain to, or relate to the active negligence or willful misconduct of that general contractor, construction manager, or other subcontractor, or their other agents, other servants, or other independent contractors who are responsible to the general contractor, construction manager, or other subcontractor, or for defects in design furnished by those persons, or to the extent the claims do not arise out of the scope of work of the subcontractor pursuant to the construction contract. This section shall not be waived or modified by contractual agreement, act, or omission of the parties. Contractual provisions, clauses, covenants, or agreements not expressly prohibited herein are reserved to the agreement of the parties. This section shall not affect the obligations of an insurance carrier under the holding of Presley Homes, Inc. v. American States Insurance Company (2001) 90 Cal.App.4th 571, nor the rights of an insurance carrier under the holding of Buss v. Superior Court (1997) 16 Cal.4th 35.

(b) This section does not apply to:

(1) Contracts for residential construction that are subject to any part of Title 7 (commencing with Section 895) of Part 2 of Division 2.

(2) Direct contracts with a public agency that are governed by subdivision (b) of Section 2782.

(3) Direct contracts with the owner of privately owned real property to be improved that are governed by subdivision (c) of Section 2782.

(4) Any wrap-up insurance policy or program.

(5) A cause of action for breach of contract or warranty that exists independently of an indemnity obligation.

(6) A provision in a construction contract that requires the promisor to purchase or maintain insurance covering the acts or omissions of the promisor, including additional insurance endorsements covering the acts or omissions of the promisor during ongoing and completed operations.

(7) Indemnity provisions contained in loan and financing documents, other than construction contracts to which the contractor and a contracting project owner’s lender are parties.

(8) General agreements of indemnity required by sureties as a condition of execution of bonds for construction contracts.

(9) The benefits and protections provided by the workers’ compensation laws.

(10) The benefits or protections provided by the governmental immunity laws.

(11) Provisions that require the purchase of any of the following:

(A) Owners and contractors protective liability insurance.

(B) Railroad protective liability insurance.

(C) Contractors all-risk insurance.

(D) Builders all-risk or named perils property insurance.

(12) Contracts with design professionals.

(13) Any agreement between a promisor and an admitted surety insurer regarding the promisor’s obligations as a principal or indemnitor on a bond.

(c) Notwithstanding any choice-of-law rules that would apply the laws of another jurisdiction, the law of California shall apply to every contract to which this section applies.

(d) Any waiver of the provisions of this section is contrary to public policy and is void and unenforceable.

(e) Subdivision (a) does not prohibit a subcontractor and a general contractor or construction manager from mutually agreeing to the timing or immediacy of the defense and provisions for reimbursement of defense fees and costs, so long as that agreement does not waive or modify the provisions of subdivision (a) subject, however, to paragraphs (1) and (2). A subcontractor shall owe no defense or indemnity obligation to a general contractor or construction manager for a claim unless and until the general contractor or construction manager provides a written tender of the claim, or portion thereof, to the subcontractor that includes the information provided by the claimant or claimants relating to claims caused by that subcontractor’s scope of work. In addition, the general contractor or construction manager shall provide a written statement regarding how the reasonable allocated share of fees and costs was determined. The written tender shall have the same force and effect as a notice of commencement of a legal proceeding. If a general contractor or construction manager tenders a claim, or portion thereof, to a subcontractor in the manner specified by this subdivision, the subcontractor shall elect to perform either of the following, the performance of which shall be deemed to satisfy the subcontractor’s defense obligation to the general contractor or construction manager:

(1) Defend the claim with counsel of its choice, and the subcontractor shall maintain control of the defense for any claim or portion of claim to which the defense obligation applies. If a subcontractor elects to defend under this paragraph, the subcontractor shall provide written notice of the election to the general contractor or construction manager within a reasonable time period following receipt of the written tender, and in no event later than 30 days following that receipt. Consistent with subdivision (a), the defense by the subcontractor shall be a complete defense of the general contractor or construction manager of all claims or portions thereof to the extent alleged to be caused by the subcontractor, including any vicarious liability claims against the general contractor or construction manager resulting from the subcontractor’s scope of work, but not including claims resulting from the scope of work, actions, or omissions of the general contractor or construction manager, or any other party. Any vicarious liability imposed upon a general contractor or construction manager for claims caused by the subcontractor electing to defend under this paragraph shall be directly enforceable against the subcontractor by the general contractor, construction manager, or claimant. All information, documentation, or evidence, if any, relating to a subcontractor’s assertion that another party is responsible for the claim shall be provided by that subcontractor to the general contractor or construction manager that tendered the claim.

(2) Pay, within 30 days of receipt of an invoice from the general contractor or construction manager, no more than a reasonable allocated share of the general contractor’s or construction manager’s defense fees and costs, on an ongoing basis during the pendency of the claim, subject to reallocation consistent with subdivision (a), and including any amounts reallocated upon final resolution of the claim, either by settlement or judgment. The general contractor or construction manager shall allocate a share to itself to the extent a claim or claims are alleged to be caused by its work, actions, or omissions, and a share to each subcontractor to the extent a claim or claims are alleged to be caused by the subcontractor’s work, actions, or omissions, regardless of whether the general contractor or construction manager actually tenders the claim to any particular subcontractor, and regardless of whether that subcontractor is participating in the defense. Any amounts not collected from any particular subcontractor may not be collected from any other subcontractor.

(f) Notwithstanding any other provision of law, if a subcontractor fails to timely and adequately perform its obligations under paragraph (1) of subdivision (e), the general contractor or construction manager shall have the right to pursue a claim against the subcontractor for any resulting compensatory damages, consequential damages, and reasonable attorney’s fees. If a subcontractor fails to timely perform its obligations under paragraph (2) of subdivision (e), the general contractor or construction manager shall have the right to pursue a claim against the subcontractor for any resulting compensatory damages, interest on defense and indemnity costs, from the date incurred, at the rate set forth in subdivision (g) of Section 3260, consequential damages, and reasonable attorney’s fees incurred to recover these amounts. The general contractor or construction manager shall bear the burden of proof to establish both the subcontractor’s failure to perform under either paragraph (1) or (2) of subdivision (e) and any resulting damages. If, upon request by a subcontractor, a general contractor or construction manager does not reallocate defense fees to subcontractors within 30 days following final resolution of the claim, the subcontractor shall have the right to pursue a claim against the general contractor or construction manager for any resulting compensatory damages with interest, from the date of final resolution of the claim, at the rate set forth in subdivision (g) of Section 3260. The subcontractor shall bear the burden of proof to establish both the failure to reallocate the fees and any resulting damages. Nothing in this section shall prohibit the parties from mutually agreeing to reasonable contractual provisions for damages if any party fails to elect for or perform its obligations as stated in this section.

(g) For purposes of this section, “construction manager” means a person or entity, other than a public agency or owner of privately owned real property to be improved, who is contracted by a public agency or the owner of privately owned real property to be improved to direct, schedule, or coordinate the work of contractors for a work of improvement, but does not itself perform the work.

(h) For purposes of this section, “general contractor,” in relation to a given subcontractor, means a person who has entered into a construction contract and who has entered into a subcontract with that subcontractor under which the subcontractor agrees to perform a portion of that scope of work. Where a subcontractor has itself subcontracted a portion of its work, that subcontractor, along with its general contractor, shall be considered a general contractor as to its subcontractors.

(i) For purposes of this section, “subcontractor” means a person who has entered into a construction contract either with a contractor to perform a portion of that contractor’s work under a construction contract or with any person to perform a construction contract subject to the direction or control of a general contractor or construction manager.

(j) A general contractor, construction manager, or subcontractor shall have the right to seek equitable indemnity for any claim governed by this section.

(k) Nothing in this section limits, restricts, or prohibits the right of a general contractor, construction manager, or subcontractor to seek equitable indemnity against any supplier, design professional, product manufacturer, or other independent contractor or subcontractor.

(l) This section shall not affect the validity of any existing insurance contract or agreement, including, but not limited to, a contract or agreement for workers’ compensation or an agreement issued on or before January 1, 2012, by an admitted insurer, as defined in the Insurance Code.

(m) Nothing in this section shall be construed to affect the obligation, if any, of either a contractor or construction manager to indemnify, including defending or paying the costs to defend, a public agency against any claim arising from the alleged active negligence of the public agency under subdivision (b) of Section 2782 or to indemnify, including defending or paying the costs to defend, an owner of privately owned real property to be improved against any claim arising from the alleged active negligence of the owner under subdivision (c) of Section 2782.

(n) Nothing in this section shall be construed to affect the obligation, if any, of either a contractor or construction manager to provide or maintain insurance covering the acts or omissions of the promisor, including additional insurance endorsements covering the acts or omissions of the promisor during ongoing and completed operations pursuant to a construction contract with a public agency under subdivision (b) of Section 2782 or an owner of privately owned real property to be improved under subdivision (c) of Section 2782.

(Added by Stats. 2011, Ch. 707, Sec. 3. Effective January 1, 2012.)



2782.1

Nothing contained in Section 2782 shall prevent a contractor responsible for the performance of a construction contract, as defined in Section 2783, from indemnifying fully a person, firm, corporation, state or other agency for whose account the construction contract is not being performed but who, as an accommodation, enters into an agreement with the contractor permitting such contractor to enter upon or adjacent to its property for the purpose of performing such construction contract for others.

(Added by Stats. 1968, Ch. 466.)



2782.2

(a) Nothing contained in subdivision (a) of Section 2782 prevents an agreement to indemnify a professional engineer against liability for the negligence of the engineer, or the engineer’s agents or employees, in providing inspection services to plants or other facilities if all the following criteria are satisfied:

(1) The promisor is the owner of the plants or facilities inspected.

(2) The promisor is audited annually by an independent certified public accountant, public accountant, or accounting licentiate of another state authorized by the laws of that state to perform the audit.

(3) The net worth of the promisor exceeds ten million dollars ($10,000,000), as determined by the promisor’s most recent annual independent audit. The requirement of this paragraph shall be satisfied at the time the contract for indemnification is entered, and a subsequent reduction of the promisor’s net worth shall not void the obligation to indemnify.

(4) The promisor is self-insured with respect to liability arising from ownership of the plant or facility.

(5) The indemnification shall not be applicable to the first two hundred fifty thousand dollars ($250,000) of liability.

(b) Subdivision (a) does not authorize contracts for indemnification of liability arising from willful misconduct.

(Added by Stats. 1985, Ch. 567, Sec. 2.)



2782.5

Nothing contained in Section 2782 shall prevent a party to a construction contract and the owner or other party for whose account the construction contract is being performed from negotiating and expressly agreeing with respect to the allocation, release, liquidation, exclusion, or limitation as between the parties of any liability (a) for design defects, or (b) of the promisee to the promisor arising out of or relating to the construction contract.

(Amended by Stats. 1980, Ch. 211, Sec. 2.)



2782.6

(a) Nothing in subdivision (a) of Section 2782 prevents an agreement to indemnify a professional engineer or geologist or the agents, servants, independent contractors, subsidiaries, or employees of that engineer or geologist from liability as described in Section 2782 in providing hazardous materials identification, evaluation, preliminary assessment, design, remediation services, or other services of the types described in Sections 25322 and 25323 of the Health and Safety Code or the federal National Oil and Hazardous Substances Pollution Contingency Plan (40 C.F.R. Sec. 300.1 et seq.), if all of the following criteria are satisfied:

(1) The services in whole or in part address subterranean contamination or other concealed conditions caused by the hazardous materials.

(2) The promisor is responsible, or potentially responsible, for all or part of the contamination.

(b) The indemnification described in this section is valid only for damages arising from, or related to, subterranean contamination or concealed conditions, and is not applicable to the first two hundred fifty thousand dollars ($250,000) of liability or such greater amount as is agreed by the parties.

(c) This section does not authorize contracts for indemnification, by promisors specified in paragraph (2) of subdivision (a), of any liability of a promisee arising from the gross negligence or willful misconduct of the promisee.

(d) “Hazardous materials,” as used in this section, means any hazardous or toxic substance, material, or waste which is or becomes subject to regulation as such by any agency of the state, any municipality or political subdivision of the state, or the United States. “Hazardous materials” includes, but is not limited to, any material or substance that is any of the following:

(1) A hazardous substance, as defined in Section 25316 of the Health and Safety Code.

(2) Hazardous material, as defined in subdivision (j) of Section 25501 of the Health and Safety Code.

(3) Acutely hazardous material, as defined in subdivision (a) of Section 25532 of the Health and Safety Code.

(4) Hazardous waste, as defined in Section 25117 of the Health and Safety Code.

(5) Extremely hazardous waste, as defined in Section 25115 of the Health and Safety Code.

(6) Petroleum.

(7) Asbestos.

(8) Designated as a hazardous substance for purposes of Section 311 of the Federal Water Pollution Control Act, as amended (33 U.S.C. Sec. 1321).

(9) Hazardous waste, as defined by subsection (5) of Section 1004 of the federal Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6903).

(10) A hazardous substance, as defined by subsection (14) of Section 101 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601).

(11) A regulated substance, as defined by subsection (2) of Section 9001 of the federal Solid Waste Disposal Act, as amended (42 U.S.C. Sec. 6991).

(e) Nothing in this section shall be construed to alter, modify, or otherwise affect the liability of the promisor or promisee, under an indemnity agreement meeting the criteria of this section, to third parties for damages for death or bodily injury to persons, injury to property, or any other loss, damage, or expense.

(f) This section does not apply to public entities, as defined by Section 811.2 of the Government Code.

(Added by Stats. 1990, Ch. 814, Sec. 2.)



2782.8

(a) For all contracts, and amendments thereto, entered into on or after January 1, 2007, with a public agency for design professional services, all provisions, clauses, covenants, and agreements contained in, collateral to, or affecting any such contract, and amendments thereto, that purport to indemnify, including the duty and the cost to defend, the public agency by a design professional against liability for claims against the public agency, are unenforceable, except for claims that arise out of, pertain to, or relate to the negligence, recklessness, or willful misconduct of the design professional. The duty to indemnify, including the duty and the cost to defend, is limited as provided in this section. This section shall not be waived or modified by contractual agreement, act, or omission of the parties. Contractual provisions, clauses, covenants, or agreements not expressly prohibited herein are reserved to the agreement of the parties.

(b) All contracts and all solicitation documents, including requests for proposal, invitations for bid, and other solicitation documents, between a public agency and a design professional, are deemed to incorporate by reference the provisions of this section.

(c) For purposes of this section, the following definitions apply:

(1) “Public agency” includes any county, city, city and county, district, school district, public authority, municipal corporation, or other political subdivision, joint powers authority, or public corporation in the state. Public agency does not include the State of California.

(2) “Design professional” includes all of the following:

(A) An individual licensed as an architect pursuant to Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, and a business entity offering architectural services in accordance with that chapter.

(B) An individual licensed as a landscape architect pursuant to Chapter 3.5 (commencing with Section 5615) of Division 3 of the Business and Professions Code, and a business entity offering landscape architectural services in accordance with that chapter.

(C) An individual registered as a professional engineer pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, and a business entity offering professional engineering services in accordance with that chapter.

(D) An individual licensed as a professional land surveyor pursuant to Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code, and a business entity offering professional land surveying services in accordance with that chapter.

(d) This section shall only apply to a professional service contract, or any amendment thereto, entered into on or after January 1, 2007.

(e) The amendments made to this section by the act adding this subdivision shall apply to services offered pursuant to a design professional contract, or any amendment thereto, entered into on or after January 1, 2011.

(f) Nothing in this section shall abrogate the provisions of Section 1104 of the Public Contract Code.

(Amended by Stats. 2010, Ch. 510, Sec. 1. Effective January 1, 2011.)



2782.9

(a) All contracts, provisions, clauses, amendments, or agreements contained therein entered into after January 1, 2009, for a residential construction project on which a wrap-up insurance policy, as defined in subdivision (b) of Section 11751.82 of the Insurance Code, or other consolidated insurance program, is applicable, that require an enrolled and participating subcontractor or other participant to indemnify, hold harmless, or defend another for any claim or action covered by that program, arising out of that project are unenforceable.

(b) To the extent any contractual provision is deemed unenforceable pursuant to this section, any party may pursue an equitable indemnity claim against another party for a claim or action unless there is coverage for the claim or action under the wrap-up policy or policies. Nothing in this section shall prohibit a builder or general contractor from requiring a reasonably allocated contribution from a subcontractor or other participant to the self-insured retention or deductible required under the wrap-up policy or other consolidated insurance program, if the maximum amount and method of collection of the participant’s contribution is disclosed in the contract with the participant and the contribution is reasonably limited so that each participant may have some financial obligation in the event of a claim alleged to be caused by that participant’s scope of work. The contribution shall only be collected when and as any such self-insured retention or deductible is incurred by the builder or general contractor and in an amount that bears a reasonable and proportionate relationship to the alleged liability arising from the claim or claims alleged to be caused by the participant’s scope of work, when viewed in the context of the entirety of the alleged claim or claims. Any contribution shall only be collected from a participant after written notice to the participant of the amount of and basis for the contribution. In no event shall the total amount of contributions collected from participants exceed the amount of any self-insured retention or deductible due and payable by the builder or general contractor for the claim or claims. However, this requirement does not prohibit any legally permissible recovery of costs and legal fees to collect a participant’s contribution if the contribution satisfies the requirements of this subdivision and is not paid by the participant when due.

(c) This section shall not be waived or modified by contractual agreement, act, or omission of the parties.

(Added by Stats. 2008, Ch. 467, Sec. 2. Effective January 1, 2009.)



2782.95

For any wrap-up insurance policy or other consolidated insurance program that insures a private residential (as that term is used in Title 7 (commencing with Section 895) of Part 2 of Division 2) work of improvement that first commences construction after January 1, 2009, the following shall apply:

(a) The owner, builder, or general contractor obtaining the wrap-up insurance policy or other consolidated insurance program shall disclose the total amount or method of calculation of any credit or compensation for premium required from a subcontractor or other participant for that wrap-up policy in the contract documents.

(b) The contract documents shall disclose, if and to the extent known:

(1) The policy limits.

(2) The scope of policy coverage.

(3) The policy term.

(4) The basis upon which the deductible or occurrence is triggered by the insurance carrier.

(5) If the policy covers more than one work of improvement, the number of units, if any, indicated on the application for the insurance policy.

(6) A good faith estimate of the amount of available limits remaining under the policy as of a date indicated in the disclosure obtained from the insurer.

(7) Disclosures made pursuant to paragraphs (5) and (6) are recognized to be based upon information at a given moment in time and may not accurately reflect the actual number of units covered by the policy nor the amount of insurance available, if any, when a later claim is made. These disclosures are presumptively made in good faith if the disclosure pursuant to paragraph (5) is the same as that contained in the application to the wrap-up insurer and the disclosure pursuant to paragraph (6) was obtained from the wrap-up insurer or broker. The presumptions stated above shall be overcome only by a showing that the insurer, broker, builder, or general contractor intentionally misrepresented the facts identified in paragraphs (5) or (6).

(c) Upon the written request of any participant, a copy of the insurance policy shall be provided, if available, that shows the coverage terms and items in paragraphs (1) to (4), inclusive, of subdivision (b) above. If the policy is not available at the time of the request, a copy of the insurance binder or declaration of coverage may be provided in lieu of the actual policy. Paragraphs (1) to (4), inclusive, of subdivision (b) may be satisfied by providing the participant with a copy of the binder or declaration. Any party receiving a copy of the policy, binder, or declaration shall not disclose it to third parties other than the participant’s insurance broker or attorney unless required to do so by law. The participant’s insurance broker or attorney may not disclose the policy, binder, or declaration to any third party unless required to do so by law.

(d) If the owner, builder, or general contractor obtaining the wrap-up insurance policy or other consolidated insurance program does not disclose the total amount or method of calculation of the premium credit or compensation to be charged to the participant prior to the time the participant submits its bid, the participant shall not be legally bound by the bid unless that participant has the right to increase the bid up to the amount equal to the difference between the amount the participant included, if any, for insurance in the original bid and the amount of the actual bid credit required by the owner, builder, or general contractor obtaining the wrap-up insurance policy or other consolidated insurance program. This subdivision shall not apply if the owner, builder, or general contractor obtaining the wrap-up insurance policy or other consolidated insurance program did not require the subcontractor to offset the original bid amount with a deduction for the wrap-up insurance policy or program.

(Added by Stats. 2008, Ch. 467, Sec. 3. Effective January 1, 2009.)



2782.96

If an owner, builder, or general contractor obtains a wrap-up insurance policy or other consolidated insurance program for a public work as defined in Section 1720 of the Labor Code or any other project other than residential construction, as that term is used in Title 7 (commencing with Section 895) of Part 2 of Division 2, that is put out for bid after January 1, 2009, the following shall apply:

(a) The total amount or method of calculation of any credit or compensation for premium required from a subcontractor or other participant for that policy shall be clearly delineated in the bid documents.

(b) The named insured, to the extent known, shall disclose to the subcontractor or other participant in the contract documents the policy limits, known exclusions, and the length of time the policy is intended to remain in effect. In addition, upon written request, once available, the named insured shall provide copies of insurance policies to all those who are covered by the policy. Until such time as the policies are available, the named insured may also satisfy the disclosure requirements of this subdivision by providing the subcontractor or other participant with a copy of the insurance binder or declaration of coverage. Any party receiving a copy of the policy, binder, or declaration shall not disclose it to third parties other than the participant’s insurance broker or attorney unless required to do so by law. The participant’s insurance broker or attorney may not disclose the policy, binder, or declaration to any third party unless required to do so by law.

(c) The disclosure requirements in subdivisions (a) and (b) do not apply to an insurance policy purchased by an owner, builder, or general contractor that provides additional coverage beyond what was contained in the original wrap-up policy or other consolidated insurance program if no credit or compensation for premium is required of the subcontractor for the additional insurance policy.

(Amended by Stats. 2009, Ch. 140, Sec. 37. Effective January 1, 2010.)



2783

As used in Sections 2782 and 2782.5, “construction contract” is defined as any agreement or understanding, written or oral, respecting the construction, surveying, design, specifications, alteration, repair, improvement, renovation, maintenance, removal of or demolition of any building, highway, road, parking facility, bridge, water line, sewer line, oil line, gas line, electric utility transmission or distribution line, railroad, airport, pier or dock, excavation or other structure, appurtenance, development or other improvement to real or personal property, or an agreement to perform any portion thereof or any act collateral thereto, or to perform any service reasonably related thereto, including, but not limited to, the erection of all structures or performance of work in connection therewith, electrical power line clearing, tree trimming, vegetation maintenance, the rental of all equipment, all incidental transportation, moving, lifting, crane and rigging service and other goods and services furnished in connection therewith.

(Amended by Stats. 2011, Ch. 707, Sec. 4. Effective January 1, 2012.)



2784

As used in Sections 2782 and 2782.5, a “design defect” is defined as a condition arising out of its design which renders a structure, item of equipment or machinery or any other similar object, movable or immovable, when constructed substantially in accordance with its design, inherently unfit, either wholly or in part, for its intended use or which impairs or renders the use of such structure, equipment, machinery or property dangerous.

(Added by Stats. 1967, Ch. 1327.)



2784.5

Any provision, promise, agreement, clause, or covenant contained in, collateral to, or affecting any hauling, trucking, or cartage contract or agreement is against public policy, void and unenforceable if it purports to indemnify the promisee against liability for any of the following damages which are caused by the sole negligence or willful misconduct of the promisee, agents, servants, or the independent contractors directly responsible to the promisee, except when such agents, servants, or independent contractors are under the direct supervision and control of the promisor:

(a) Damages arising out of bodily injury or death to persons.

(b) Damage to property.

(c) Any other damage or expense arising under either (a) or (b).

This section shall not affect the validity of any insurance contract, workmen’s compensation insurance contract, or agreement issued by an admitted insurer as defined by Sections 23 and 24 of the Insurance Code or insurance effected by surplus line brokers under Sections 1760 through 1780 of the Insurance Code.

(Added by Stats. 1967, Ch. 1314.)






TITLE 13 - SURETYSHIP

ARTICLE 1 - Definition of Suretyship

2787

The distinction between sureties and guarantors is hereby abolished. The terms and their derivatives, wherever used in this code or in any other statute or law of this state now in force or hereafter enacted, shall have the same meaning as defined in this section. A surety or guarantor is one who promises to answer for the debt, default, or miscarriage of another, or hypothecates property as security therefor. Guaranties of collection and continuing guaranties are forms of suretyship obligations, and except in so far as necessary in order to give effect to provisions specially relating thereto, shall be subject to all provisions of law relating to suretyships in general. A letter of credit is not a form of suretyship obligation. For purposes of this section, the term “letter of credit” means a “letter of credit” as defined in paragraph (10) of subdivision (a) of Section 5102 of the Commercial Code whether or not the engagement is governed by Division 5 (commencing with Section 5101) of the Commercial Code.

(Amended by Stats. 1996, Ch. 176, Sec. 1. Effective January 1, 1997.)



2788

A person may become surety even without the knowledge or consent of the principal.

(Amended by Stats. 1939, Ch. 453.)






ARTICLE 2 - Creation of Suretyship

2792

Where a suretyship obligation is entered into at the same time with the original obligation, or with the acceptance of the latter by the creditor, and forms with that obligation a part of the consideration to him, no other consideration need exist. In all other cases there must be a consideration distinct from that of the original obligation.

(Amended by Stats. 1939, Ch. 453.)



2793

Except as prescribed by the next section, a suretyship obligation must be in writing, and signed by the surety; but the writing need not express a consideration.

(Amended by Stats. 1939, Ch. 453.)



2794

A promise to answer for the obligation of another, in any of the following cases, is deemed an original obligation of the promisor, and need not be in writing:

(1) Where the promise is made by one who has received property of another upon an undertaking to apply it pursuant to such promise; or by one who has received a discharge from an obligation in whole or in part, in consideration of such promise;

(2) Where the creditor parts with value, or enters into an obligation, in consideration of the obligation in respect to which the promise is made, in terms or under circumstances such as to render the party making the promise the principal debtor and the person in whose behalf it is made, his surety;

(3) Where the promise, being for an antecedent obligation of another, is made upon the consideration that the party receiving it cancels the antecedent obligation, accepting the new promise as a substitute therefor; or upon the consideration that the party receiving it releases the property of another from a levy, or his person from imprisonment under an execution on a judgment obtained upon the antecedent obligation;

(4) Where the promise is upon a consideration beneficial to the promisor, whether moving from either party to the antecedent obligation, or from another person;

(5) Where a factor undertakes, for a commission, to sell merchandise and act as surety in connection with the sale;

(6) Where the holder of an instrument for the payment of money, upon which a third person is or may become liable to him, transfers it in payment of a precedent debt of his own, or for a new consideration, and in connection with such transfer enters into a promise respecting such instrument.

(Amended by Stats. 1939, Ch. 453.)



2795

Unless notice of acceptance is expressly required, an offer to become a surety may be accepted by acting upon it, or by acceptance upon other consideration. An absolute suretyship obligation is binding upon the surety without notice of acceptance.

(Amended by Stats. 1939, Ch. 453.)






ARTICLE 3 - Interpretation of Suretyship

2799

In an assumption of liability as surety in connection with a contract, the terms of which are not then settled, it is implied that its terms shall be such as will not expose the surety to greater risks than he would incur under those terms which are most common in similar contracts at the place where the principal contract is to be performed.

(Amended by Stats. 1939, Ch. 453.)



2800

A guaranty to the effect that an obligation is good, or is collectible, imports that the debtor is solvent, and that the demand is collectible by the usual legal proceedings, if taken with reasonable diligence.

(Enacted 1872.)



2801

A guaranty, such as is mentioned in the last section, is not discharged by an omission to take proceedings upon the principal debt, or upon any collateral security for its payment, if no part of the debt could have been collected thereby.

(Enacted 1872.)



2802

In the cases mentioned in Section 2800, the removal of the principal from the State, leaving no property therein from which the obligation might be satisfied, is equivalent to the insolvency of the principal in its effect upon the rights and obligations of the guarantor.

(Enacted 1872.)






ARTICLE 4 - Liability of Sureties

2806

A suretyship obligation is to be deemed unconditional unless its terms import some condition precedent to the liability of the surety.

(Amended by Stats. 1939, Ch. 453.)



2807

A surety who has assumed liability for payment or performance is liable to the creditor immediately upon the default of the principal, and without demand or notice.

(Amended by Stats. 1939, Ch. 453.)



2808

Where one assumes liability as surety upon a conditional obligation, his liability is commensurate with that of the principal, and he is not entitled to notice of the default of the principal, unless he is unable, by the exercise of reasonable diligence, to acquire information of such default, and the creditor has actual notice thereof.

(Amended by Stats. 1939, Ch. 453.)



2809

The obligation of a surety must be neither larger in amount nor in other respects more burdensome than that of the principal; and if in its terms it exceeds it, it is reducible in proportion to the principal obligation.

(Amended by Stats. 1939, Ch. 453.)



2810

A surety is liable, notwithstanding any mere personal disability of the principal, though the disability be such as to make the contract void against the principal; but he is not liable if for any other reason there is no liability upon the part of the principal at the time of the execution of the contract, or the liability of the principal thereafter ceases, unless the surety has assumed liability with knowledge of the existence of the defense. Where the principal is not liable because of mere personal disability, recovery back by the creditor of any res which formed all or part of the consideration for the contract shall have the effect upon the liability of the surety which is attributed to the recovery back of such a res under the law of sales generally.

(Amended by Stats. 1939, Ch. 453.)



2811

Any party required to give a bond undertaking or other obligation may agree with his surety for the deposit of any money and assets for which the surety is responsible with a bank, savings bank, safe deposit, or trust company authorized by law to do business as such, or other depository approved by the court or a judge thereof, if such deposit is otherwise proper, for the safekeeping of such money and assets and in such manner as to prevent the withdrawal of any or all such money and assets without the written consent of the surety, or an order of court or a judge thereof, made on such notice to the surety as the court or judge may direct. Such agreement shall not in any manner release, or change the liability of, the principal or surety as established by the terms of the bond.

(Added by Stats. 1953, Ch. 37.)






ARTICLE 5 - Continuing Guaranty

2814

A guaranty relating to a future liability of the principal, under successive transactions, which either continue his liability or from time to time renew it after it has been satisfied, is called a continuing guaranty.

(Enacted 1872.)



2815

A continuing guaranty may be revoked at any time by the guarantor, in respect to future transactions, unless there is a continuing consideration as to such transactions which he does not renounce.

(Enacted 1872.)






ARTICLE 6 - Exoneration of Sureties

2819

A surety is exonerated, except so far as he or she may be indemnified by the principal, if by any act of the creditor, without the consent of the surety the original obligation of the principal is altered in any respect, or the remedies or rights of the creditor against the principal, in respect thereto, in any way impaired or suspended. However, nothing in this section shall be construed to supersede subdivision (b) of Section 2822.

(Amended by Stats. 1993, Ch. 149, Sec. 1. Effective July 19, 1993.)



2820

That a promise by a creditor is for any cause void, or voidable by him at his option, shall not prevent it from altering the obligation or suspending or impairing the remedy within the meaning of the last section.

(Amended by Stats. 1939, Ch. 453.)



2821

The rescission of an agreement altering the original obligation of a debtor, or impairing the remedy of a creditor, does not restore the liability of a surety who has been exonerated by such agreement.

(Amended by Stats. 1939, Ch. 453.)



2822

(a) The acceptance, by a creditor, of anything in partial satisfaction of an obligation, reduces the obligation of a surety thereof, in the same measure as that of the principal, but does not otherwise affect it. However, if the surety is liable upon only a portion of an obligation and the principal provides partial satisfaction of the obligation, the principal may designate the portion of the obligation that is to be satisfied.

(b) For purposes of this section and Section 2819, an agreement by a creditor to accept from the principal debtor a sum less than the balance owed on the original obligation, without the prior consent of the surety and without any other change to the underlying agreement between the creditor and principal debtor, shall not exonerate the surety for the lesser sum agreed upon by the creditor and principal debtor.

(Amended by Stats. 1993, Ch. 149, Sec. 2. Effective July 19, 1993.)



2823

Mere delay on the part of a creditor to proceed against the principal, or to enforce any other remedy, does not exonerate a surety.

(Amended by Stats. 1939, Ch. 453.)



2824

A surety, who has been indemnified by the principal, is liable to the creditor to the extent of the indemnity, notwithstanding that the creditor, without the assent of the surety, may have modified the contract or released the principal.

(Amended by Stats. 1939, Ch. 453.)



2825

A surety is not exonerated by the discharge of his principal by operation of law, without the intervention or omission of the creditor.

(Amended by Stats. 1939, Ch. 453.)






ARTICLE 7 - Position of Sureties

2832

One who appears to be a principal, whether by the terms of a written instrument or otherwise, may show that he is in fact a surety, except as against persons who have acted on the faith of his apparent character of principal. It is not necessary for him to show that the creditor accepted him as surety.

(Amended by Stats. 1939, Ch. 453.)



2837

In interpreting the terms of a contract of suretyship, the same rules are to be observed as in the case of other contracts. Except as provided in section 2794, the position of a surety to whom consideration moves is the same as that of one who is gratuitous.

(Amended by Stats. 1939, Ch. 453.)



2838

Notwithstanding the recovery of judgment by a creditor against a surety, the latter still occupies the relation of surety.

(Enacted 1872.)



[2839.]

Section Twenty-eight Hundred and Thirty-nine. Performance of the principal obligation, or an offer of such performance, duly made as provided in this Code, exonerates a surety.

(Amended by Code Amendments 1873-74, Ch. 612.)



2845

A surety may require the creditor, subject to Section 996.440 of the Code of Civil Procedure, to proceed against the principal, or to pursue any other remedy in the creditor’s power which the surety cannot pursue, and which would lighten the surety’s burden; and if the creditor neglects to do so, the surety is exonerated to the extent to which the surety is thereby prejudiced.

(Amended by Stats. 1982, Ch. 517, Sec. 73.)



2846

A surety may compel his principal to perform the obligation when due.

(Enacted 1872.)



2847

If a surety satisfies the principal obligation, or any part thereof, whether with or without legal proceedings, the principal is bound to reimburse what he has disbursed, including necessary costs and expenses; but the surety has no claim for reimbursement against other persons, though they may have been benefited by his act, except as prescribed by the next section.

(Enacted 1872.)



2848

A surety, upon satisfying the obligation of the principal, is entitled to enforce every remedy which the creditor then has against the principal to the extent of reimbursing what he has expended, and also to require all his co-sureties to contribute thereto, without regard to the order of time in which they became such.

(Enacted 1872.)



2849

A surety is entitled to the benefit of every security for the performance of the principal obligation held by the creditor, or by a co-surety at the time of entering into the contract of suretyship, or acquired by him afterwards, whether the surety was aware of the security or not.

(Enacted 1872.)



2850

Whenever property of a surety is hypothecated with property of the principal, the surety is entitled to have the property of the principal first applied to the discharge of the obligation.

(Enacted 1872.)



2854

A creditor is entitled to the benefit of everything which a surety has received from the debtor by way of security for the performance of the obligation, and may, upon the maturity of the obligation, compel the application of such security to its satisfaction.

(Enacted 1872.)



2855

An arbitration award rendered against a principal alone shall not be, be deemed to be, or be utilized as, an award against his surety.

The intent of this legislation is to apply existing law to arbitration awards.

(Added by Stats. 1979, Ch. 346.)



2856

(a) Any guarantor or other surety, including a guarantor of a note or other obligation secured by real property or an estate for years, may waive any or all of the following:

(1) The guarantor or other surety’s rights of subrogation, reimbursement, indemnification, and contribution and any other rights and defenses that are or may become available to the guarantor or other surety by reason of Sections 2787 to 2855, inclusive.

(2) Any rights or defenses the guarantor or other surety may have in respect of his or her obligations as a guarantor or other surety by reason of any election of remedies by the creditor.

(3)Any rights or defenses the guarantor or other surety may have because the principal’s note or other obligation is secured by real property or an estate for years. These rights or defenses include, but are not limited to, any rights or defenses that are based upon, directly or indirectly, the application of Section 580a, 580b, 580d, or 726 of the Code of Civil Procedure to the principal’s note or other obligation.

(b) A contractual provision that expresses an intent to waive any or all of the rights and defenses described in subdivision (a) shall be effective to waive these rights and defenses without regard to the inclusion of any particular language or phrases in the contract to waive any rights and defenses or any references to statutory provisions or judicial decisions.

(c) Without limiting any rights of the creditor or any guarantor or other surety to use any other language to express an intent to waive any or all of the rights and defenses described in paragraphs (2) and (3) of subdivision (a), the following provisions in a contract shall effectively waive all rights and defenses described in paragraphs (2) and (3) of subdivision (a):

The guarantor waives all rights and defenses that the guarantor may have because the debtor’s debt is secured by real property. This means, among other things:

(1) The creditor may collect from the guarantor without first foreclosing on any real or personal property collateral pledged by the debtor.

(2) If the creditor forecloses on any real property collateral pledged by the debtor:

(A) The amount of the debt may be reduced only by the price for which that collateral is sold at the foreclosure sale, even if the collateral is worth more than the sale price.

(B) The creditor may collect from the guarantor even if the creditor, by foreclosing on the real property collateral, has destroyed any right the guarantor may have to collect from the debtor.

This is an unconditional and irrevocable waiver of any rights and defenses the guarantor may have because the debtor’s debt is secured by real property. These rights and defenses include, but are not limited to, any rights or defenses based upon Section 580a, 580b, 580d, or 726 of the Code of Civil Procedure.

(d) Without limiting any rights of the creditor or any guarantor or other surety to use any other language to express an intent to waive all rights and defenses of the surety by reason of any election of remedies by the creditor, the following provision shall be effective to waive all rights and defenses the guarantor or other surety may have in respect of his or her obligations as a surety by reason of an election of remedies by the creditor:

The guarantor waives all rights and defenses arising out of an election of remedies by the creditor, even though that election of remedies, such as a nonjudicial foreclosure with respect to security for a guaranteed obligation, has destroyed the guarantor’s rights of subrogation and reimbursement against the principal by the operation of Section 580d of the Code of Civil Procedure or otherwise.

(e) Subdivisions (b), (c), and (d) shall not apply to a guaranty or other type of suretyship obligation made in respect of a loan secured by a deed of trust or mortgage on a dwelling for not more than four families when the dwelling is occupied, entirely or in part, by the borrower and that loan was in fact used to pay all or part of the purchase price of that dwelling.

(f) The validity of a waiver executed before January 1, 1997, shall be determined by the application of the law that existed on the date that the waiver was executed.

(Repealed and added by Stats. 1996, Ch. 1013, Sec. 2. Effective January 1, 1997.)









TITLE 13.5 - OBLIGATION TO DEFEND ACTION

2860

(a) If the provisions of a policy of insurance impose a duty to defend upon an insurer and a conflict of interest arises which creates a duty on the part of the insurer to provide independent counsel to the insured, the insurer shall provide independent counsel to represent the insured unless, at the time the insured is informed that a possible conflict may arise or does exist, the insured expressly waives, in writing, the right to independent counsel. An insurance contract may contain a provision which sets forth the method of selecting that counsel consistent with this section.

(b) For purposes of this section, a conflict of interest does not exist as to allegations or facts in the litigation for which the insurer denies coverage; however, when an insurer reserves its rights on a given issue and the outcome of that coverage issue can be controlled by counsel first retained by the insurer for the defense of the claim, a conflict of interest may exist. No conflict of interest shall be deemed to exist as to allegations of punitive damages or be deemed to exist solely because an insured is sued for an amount in excess of the insurance policy limits.

(c) When the insured has selected independent counsel to represent him or her, the insurer may exercise its right to require that the counsel selected by the insured possess certain minimum qualifications which may include that the selected counsel have (1) at least five years of civil litigation practice which includes substantial defense experience in the subject at issue in the litigation, and (2) errors and omissions coverage. The insurer’s obligation to pay fees to the independent counsel selected by the insured is limited to the rates which are actually paid by the insurer to attorneys retained by it in the ordinary course of business in the defense of similar actions in the community where the claim arose or is being defended. This subdivision does not invalidate other different or additional policy provisions pertaining to attorney’s fees or providing for methods of settlement of disputes concerning those fees. Any dispute concerning attorney’s fees not resolved by these methods shall be resolved by final and binding arbitration by a single neutral arbitrator selected by the parties to the dispute.

(d) When independent counsel has been selected by the insured, it shall be the duty of that counsel and the insured to disclose to the insurer all information concerning the action except privileged materials relevant to coverage disputes, and timely to inform and consult with the insurer on all matters relating to the action. Any claim of privilege asserted is subject to in camera review in the appropriate law and motion department of the superior court. Any information disclosed by the insured or by independent counsel is not a waiver of the privilege as to any other party.

(e) The insured may waive its right to select independent counsel by signing the following statement:
“I have been advised and informed of my right to select independent counsel to represent me in this lawsuit. I have considered this matter fully and freely waive my right to select independent counsel at this time. I authorize my insurer to select a defense attorney to represent me in this lawsuit.”

(f) Where the insured selects independent counsel pursuant to the provisions of this section, both the counsel provided by the insurer and independent counsel selected by the insured shall be allowed to participate in all aspects of the litigation. Counsel shall cooperate fully in the exchange of information that is consistent with each counsel’s ethical and legal obligation to the insured. Nothing in this section shall relieve the insured of his or her duty to cooperate with the insurer under the terms of the insurance contract.

(Amended by Stats. 1988, Ch. 1114, Sec. 1.)






TITLE 14 - LIEN

CHAPTER 1 - Liens in General

ARTICLE 1 - Definition of Liens

2872

A lien is a charge imposed in some mode other than by a transfer in trust upon specific property by which it is made security for the performance of an act.

(Amended by Code Amendments 1877-78, Ch. 74.)



2873

Liens are either general or special.

(Enacted 1872.)



2874

A general lien is one which the holder thereof is entitled to enforce as a security for the performance of all the obligations, or all of a particular class of obligations, which exist in his favor against the owner of the property.

(Enacted 1872.)



2875

A special lien is one which the holder thereof can enforce only as security for the performance of a particular act or obligation, and of such obligations as may be incidental thereto.

(Enacted 1872.)



2876

Where the holder of a special lien is compelled to satisfy a prior lien for his own protection, he may enforce payment of the amount so paid by him, as a part of the claim for which his own lien exists.

(Enacted 1872.)



2877

Contracts of mortgage, pledge, bottomry, or respondentia are subject to all of the provisions of this chapter.

(Amended by Stats. 2013, Ch. 76, Sec. 13. Effective January 1, 2014.)






ARTICLE 2 - Creation of Liens

2881

A lien is created:

1. By contract of the parties; or,

2. By operation of law.

(Enacted 1872.)



2882

No lien arises by mere operation of law until the time at which the act to be secured thereby ought to be performed.

(Enacted 1872.)



2883

(a) An agreement may be made to create a lien upon property not yet acquired by the party agreeing to give the lien, or not yet in existence. In that case the lien agreed for attaches from the time when the party agreeing to give it acquires an interest in the thing, to the extent of such interest.

(b) For purposes of subdivision (a), an agreement by a beneficiary of an estate that is subject to administration, as provided in Division 7 (commencing with Section 7000) of the Probate Code, to create a lien upon real property in the estate that is undistributed at the time the agreement is entered into, shall create no lien upon the real property unless and until the real property is distributed to that beneficiary. Upon recordation of an order confirming the sale of the real property pursuant to Section 10313 of the Probate Code and the recording of a duly executed deed in accordance therewith, any expectancy of a lien in the real property under the agreement shall be extinguished.

(Amended by Stats. 1993, Ch. 527, Sec. 1. Effective January 1, 1994.)



2884

A lien may be created by contract, to take immediate effect, as security for the performance of obligations not then in existence.

(Enacted 1872.)



2885

Any state agency, upon recording a state tax lien against real property, shall mail written notice of the recordation to the tax debtor, unless previous correspondence mailed to the address of record was returned undelivered with no forwarding address. Failure to notify the tax debtor shall not affect the constructive notice otherwise imparted by recordation, nor shall it affect the force, effect, or priority otherwise accorded such tax lien.

(Amended by Stats. 1983, Ch. 643, Sec. 1. Effective September 1, 1983.)






ARTICLE 3 - Effect of Liens

2888

Notwithstanding an agreement to the contrary, a lien, or a contract for a lien, transfers no title to the property subject to the lien.

(Enacted 1872.)



2889

All contracts for the forfeiture of property subject to a lien, in satisfaction of the obligation secured thereby, and all contracts in restraint of the right of redemption from a lien, are void.

(Enacted 1872.)



2890

The creation of a lien does not of itself imply that any person is bound to perform the act for which the lien is a security.

(Enacted 1872.)



2891

The existence of a lien upon property does not of itself entitle the person in whose favor it exists to a lien upon the same property for the performance of any other obligation than that which the lien originally secured.

(Enacted 1872.)



2892

One who holds property by virtue of a lien thereon, is not entitled to compensation from the owner thereof for any trouble or expense which he incurs respecting it, except to the same extent as a borrower, under Sections 1892 and 1893.

(Enacted 1872.)






ARTICLE 4 - Priority of Liens

2897

Other things being equal, different liens upon the same property have priority according to the time of their creation, except in cases of bottomry and respondentia.

(Enacted 1872.)



2898

(a) A mortgage or deed of trust given for the price of real property, at the time of its conveyance, has priority over all other liens created against the purchaser, subject to the operation of the recording laws.

(b) The priority of the lien of a mortgage or deed of trust on an estate for years in real property shall be determined in the same manner as for determining the priority of a lien of a mortgage or deed of trust on real property.

(Amended by Stats. 1989, Ch. 698, Sec. 3.)



2899

Where one has a lien upon several things, and other persons have subordinate liens upon, or interests in, some but not all of the same things, the person having the prior lien, if he can do so without risk of loss to himself, or of injustice to other persons, must resort to the property in the following order, on the demand of any party interested:

1. To the things upon which he has an exclusive lien;

2. To the things which are subject to the fewest subordinate liens;

3. In like manner inversely to the number of subordinate liens upon the same thing; and,

4. When several things are within one of the foregoing classes, and subject to the same number of liens, resort must be had—

(1.) To the things which have not been transferred since the prior lien was created;

(2.) To the things which have been so transferred without a valuable consideration; and,

(3.) To the things which have been so transferred for a valuable consideration in the inverse order of the transfer.

(Enacted 1872.)






ARTICLE 5 - Redemption From Lien

2903

Every person, having an interest in property subject to a lien, has a right to redeem it from the lien, at any time after the claim is due, and before his right of redemption is foreclosed, and, by such redemption, becomes subrogated to all the benefits of the lien, as against all owners of other interests in the property, except in so far as he was bound to make such redemption for their benefit.

(Amended by Stats. 1905, Ch. 459.)



2904

One who has a lien inferior to another, upon the same property, has a right:

1. To redeem the property in the same manner as its owner might, from the superior lien; and,

2. To be subrogated to all the benefits of the superior lien, when necessary for the protection of his interests, upon satisfying the claim secured thereby.

(Enacted 1872.)



2905

Redemption from a lien is made by performing, or offering to perform, the act for the performance of which it is a security, and paying, or offering to pay, the damages, if any, to which the holder of the lien is entitled for delay.

(Enacted 1872.)



2906

An option granted to a secured party by a debtor to acquire an interest in real property collateral takes priority as of its recording and is effective according to its terms if the right to exercise the option is not dependent upon the occurrence of a default with respect to the security agreement and, where the real property which is the subject of the option is other than residential real property containing four or fewer units, shall not be deemed invalid or ineffective on the basis that the secured party has impaired the debtor’s equity of redemption in violation of common law or Section 2889. This section shall not be construed to make valid or effective an otherwise unlawful option nor shall any inference be drawn from this section as to the validity or application of common law with respect to residential real property containing four or fewer units.

(Added by Stats. 1984, Ch. 565, Sec. 1.)






ARTICLE 6 - Extinction of Liens

2909

A lien is to be deemed accessory to the act for the performance of which it is a security, whether any person is bound for such performance or not, and is extinguishable in like manner with any other accessory obligation.

(Enacted 1872.)



2910

The sale of any property on which there is a lien, in satisfaction of the claim secured thereby, or in case of personal property, its wrongful conversion by the person holding the lien, extinguishes the lien thereon.

(Enacted 1872.)



2911

A lien is extinguished by the lapse of time within which, under the provisions of the Code of Civil Procedure, either:

1. An action can be brought upon the principal obligation, or

2. A treasurer, street superintendent or other public official may sell any real property to satisfy a public improvement assessment or any bond issued to represent such assessment and which assessment is secured by a lien upon said real property; whichever is later.

Anything to the contrary notwithstanding, any lien heretofore existing or which may hereafter exist upon real property to secure the payment of a public improvement assessment shall be presumed to have been extinguished at the expiration of four years after the due date of such assessment or the last installment thereof, or four years after the date the lien attaches, or on January 1, 1947, whichever is later, or in the event bonds were or shall be issued to represent such assessment, the lien shall then be presumed to have been extinguished at the expiration of four years after the due date of said bonds or of the last installment thereof or of the last principal coupon attached thereto, or on January 1, 1947, whichever is later. The presumptions mentioned in this paragraph shall be conclusive in favor of a bona fide purchaser for value of said property after such dates.

(Amended by Stats. 1945, Ch. 361.)



2912

The partial performance of an act secured by a lien does not extinguish the lien upon any part of the property subject thereto, even if it is divisible.

(Enacted 1872.)



2913

The voluntary restoration of property to its owner by the holder of a lien thereon dependent upon possession extinguishes the lien as to such property, unless otherwise agreed by the parties, and extinguishes it, notwithstanding any such agreement, as to creditors of the owner and persons, subsequently acquiring a title to the property, or a lien thereon, in good faith, and for value.

(Amended by Stats. 1905, Ch. 459.)



2914

None of the provisions of this chapter apply to any transaction or security interest governed by the Uniform Commercial Code.

(Added by Stats. 1963, Ch. 819.)









CHAPTER 2 - Mortgage

ARTICLE 1 - Mortgages in General

2920

(a) A mortgage is a contract by which specific property, including an estate for years in real property, is hypothecated for the performance of an act, without the necessity of a change of possession.

(b) For purposes of Sections 2924 to 2924h, inclusive, “mortgage” also means any security device or instrument, other than a deed of trust, that confers a power of sale affecting real property or an estate for years therein, to be exercised after breach of the obligation so secured, including a real property sales contract, as defined in Section 2985, which contains such a provision.

(Amended by Stats. 1989, Ch. 698, Sec. 4.)



2920.5

For purposes of this article, the following definitions apply:

(a) “Mortgage servicer” means a person or entity who directly services a loan, or who is responsible for interacting with the borrower, managing the loan account on a daily basis including collecting and crediting periodic loan payments, managing any escrow account, or enforcing the note and security instrument, either as the current owner of the promissory note or as the current owner’s authorized agent. “Mortgage servicer” also means a subservicing agent to a master servicer by contract. “Mortgage servicer” shall not include a trustee, or a trustee’s authorized agent, acting under a power of sale pursuant to a deed of trust.

(b) “Foreclosure prevention alternative” means a first lien loan modification or another available loss mitigation option.

(c) (1) Unless otherwise provided and for purposes of Sections 2923.4, 2923.5, 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, 2924.18, and 2924.19, “borrower” means any natural person who is a mortgagor or trustor and who is potentially eligible for any federal, state, or proprietary foreclosure prevention alternative program offered by, or through, his or her mortgage servicer.

(2) For purposes of the sections listed in paragraph (1), “borrower” shall not include any of the following:

(A) An individual who has surrendered the secured property as evidenced by either a letter confirming the surrender or delivery of the keys to the property to the mortgagee, trustee, beneficiary, or authorized agent.

(B) An individual who has contracted with an organization, person, or entity whose primary business is advising people who have decided to leave their homes on how to extend the foreclosure process and avoid their contractual obligations to mortgagees or beneficiaries.

(C) An individual who has filed a case under Chapter 7, 11, 12, or 13 of Title 11 of the United States Code and the bankruptcy court has not entered an order closing or dismissing the bankruptcy case, or granting relief from a stay of foreclosure.

(d) “First lien” means the most senior mortgage or deed of trust on the property that is the subject of the notice of default or notice of sale.

(Added by Stats. 2012, Ch. 86, Sec. 2. Effective January 1, 2013. See identical section added by Stats. 2012, Ch. 87.)



2920.5-1

For purposes of this article, the following definitions apply:

(a) “Mortgage servicer” means a person or entity who directly services a loan, or who is responsible for interacting with the borrower, managing the loan account on a daily basis including collecting and crediting periodic loan payments, managing any escrow account, or enforcing the note and security instrument, either as the current owner of the promissory note or as the current owner’s authorized agent. “Mortgage servicer” also means a subservicing agent to a master servicer by contract. “Mortgage servicer” shall not include a trustee, or a trustee’s authorized agent, acting under a power of sale pursuant to a deed of trust.

(b) “Foreclosure prevention alternative” means a first lien loan modification or another available loss mitigation option.

(c) (1) Unless otherwise provided and for purposes of Sections 2923.4, 2923.5, 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, 2924.18, and 2924.19, “borrower” means any natural person who is a mortgagor or trustor and who is potentially eligible for any federal, state, or proprietary foreclosure prevention alternative program offered by, or through, his or her mortgage servicer.

(2) For purposes of the sections listed in paragraph (1), “borrower” shall not include any of the following:

(A) An individual who has surrendered the secured property as evidenced by either a letter confirming the surrender or delivery of the keys to the property to the mortgagee, trustee, beneficiary, or authorized agent.

(B) An individual who has contracted with an organization, person, or entity whose primary business is advising people who have decided to leave their homes on how to extend the foreclosure process and avoid their contractual obligations to mortgagees or beneficiaries.

(C) An individual who has filed a case under Chapter 7, 11, 12, or 13 of Title 11 of the United States Code and the bankruptcy court has not entered an order closing or dismissing the bankruptcy case, or granting relief from a stay of foreclosure.

(d) “First lien” means the most senior mortgage or deed of trust on the property that is the subject of the notice of default or notice of sale.

(Added by Stats. 2012, Ch. 87, Sec. 2. Effective January 1, 2013. See identical section added by Stats. 2012, Ch. 86.)



2921

A mortgage may be created upon property held adversely to the mortgagor.

(Enacted 1872.)



2922

A mortgage can be created, renewed, or extended, only by writing, executed with the formalities required in the case of a grant of real property.

(Enacted 1872.)



2923

The lien of a mortgage is special, unless otherwise expressly agreed, and is independent of possession.

(Enacted 1872.)



2923.1

(a) A mortgage broker providing mortgage brokerage services to a borrower is the fiduciary of the borrower, and any violation of the broker’s fiduciary duties shall be a violation of the mortgage broker’s license law. This fiduciary duty includes a requirement that the mortgage broker place the economic interest of the borrower ahead of his or her own economic interest. A mortgage broker who provides mortgage brokerage services to the borrower owes this fiduciary duty to the borrower regardless of whether the mortgage broker is acting as an agent for any other party in connection with the residential mortgage loan transaction.

(b) For purposes of this section, the following definitions apply:

(1) “Licensed person” means a real estate broker licensed under the Real Estate Law (Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code), a finance lender or broker licensed under the California Finance Lenders Law (Division 9 (commencing with Section 22000) of the Financial Code), a residential mortgage lender licensed under the California Residential Mortgage Lending Act (Division 20 (commencing with Section 50000) of the Financial Code), a commercial or industrial bank organized under the Banking Law (Division 1 (commencing with Section 99) of the Financial Code), a savings association organized under the Savings Association Law (Division 2 (commencing with Section 5000) of the Financial Code), and a credit union organized under the California Credit Union Law (Division 5 (commencing with Section 14000) of the Financial Code).

(2) “Mortgage broker” means a licensed person who provides mortgage brokerage services. For purposes of this section, a licensed person who makes a residential mortgage loan is a “mortgage broker,” and subject to the requirements of this section applicable to mortgage brokers, only with respect to transactions in which the licensed person provides mortgage brokerage services.

(3) “Mortgage brokerage services” means arranging or attempting to arrange, as exclusive agent for the borrower or as dual agent for the borrower and lender, for compensation or in expectation of compensation, paid directly or indirectly, a residential mortgage loan made by an unaffiliated third party.

(4) “Residential mortgage loan” means a consumer credit transaction that is secured by residential real property that is improved by four or fewer residential units.

(c) The duties set forth in this section shall not be construed to limit or narrow any other fiduciary duty of a mortgage broker.

(Added by Stats. 2009, Ch. 629, Sec. 2. Effective January 1, 2010.)



2923.3

(a) With respect to residential real property containing no more than four dwelling units, a mortgagee, trustee, beneficiary, or authorized agent shall provide to the mortgagor or trustor a copy of the recorded notice of default with an attached separate summary document of the notice of default in English and the languages described in Section 1632, as set forth in subdivision (c), and a copy of the recorded notice of sale with an attached separate summary document of the information required to be contained in the notice of sale in English and the languages described in Section 1632, as set forth in subdivision (d). These summaries are not required to be recorded or published. This subdivision shall become operative on April 1, 2013, or 90 days following the issuance of the translations by the Department of Corporations, pursuant to subdivision (b), whichever is later.

(b) (1) The Department of Corporations shall provide a standard translation of the statement in paragraph (1) of subdivision (c), and of the summary of the notice of default, as set forth in paragraph (2) of subdivision (c) in the languages described in Section 1632.

(2) The Department of Corporations shall provide a standard translation of the statement in paragraph (1) of subdivision (d), and of the summary of the notice of sale, as set forth in paragraph (2) of subdivision (d).

(3) The department shall make the translations described in paragraphs (1) and (2) available without charge on its Internet Web site. Any mortgagee, trustee, beneficiary, or authorized agent who provides the department’s translations in the manner prescribed by this section shall be in compliance with this section.

(c) (1) The following statement shall appear in the languages described in Section 1632 at the beginning of the notice of default:

NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED.

(2) The following summary of key information shall be attached to the copy of the notice of default provided to the mortgagor or trustor:

SUMMARY OF KEY INFORMATION

The attached notice of default was sent to [name of the trustor], in relation to [description of the property that secures the mortgage or deed of trust in default]. This property may be sold to satisfy your obligation and any other obligation secured by the deed of trust or mortgage that is in default. [Trustor] has, as described in the notice of default, breached the mortgage or deed of trust on the property described above.

IMPORTANT NOTICE: IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE BEHIND IN YOUR PAYMENTS, IT MAY BE SOLD WITHOUT ANY COURT ACTION, and you may have the legal right to bring your account in good standing by paying all of your past due payments plus permitted costs and expenses within the time permitted by law for reinstatement of your account, which is normally five business days prior to the date set for the sale of your property. No sale date may be set until approximately 90 days from the date the attached notice of default may be recorded (which date of recordation appears on the notice).

This amount is ____________ as of ___(date)____________and will increase until your account becomes current.

While your property is in foreclosure, you still must pay other obligations (such as insurance and taxes) required by your note and deed of trust or mortgage. If you fail to make future payments on the loan, pay taxes on the property, provide insurance on the property, or pay other obligations as required in the note and deed of trust or mortgage, the beneficiary or mortgagee may insist that you do so in order to reinstate your account in good standing. In addition, the beneficiary or mortgagee may require as a condition to reinstatement that you provide reliable written evidence that you paid all senior liens, property taxes, and hazard insurance premiums.

Upon your written request, the beneficiary or mortgagee will give you a written itemization of the entire amount you must pay. You may not have to pay the entire unpaid portion of your account, even though full payment was demanded, but you must pay all amounts in default at the time payment is made. However, you and your beneficiary or mortgagee may mutually agree in writing prior to the time the notice of sale is posted (which may not be earlier than three months after this notice of default is recorded) to, among other things, (1) provide additional time in which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of payments in order to cure your default; or both (1) and (2).

Following the expiration of the time period referred to in the first paragraph of this notice, unless the obligation being foreclosed upon or a separate written agreement between you and your creditor permits a longer period, you have only the legal right to stop the sale of your property by paying the entire amount demanded by your creditor.

To find out the amount you must pay, or to arrange for payment to stop the foreclosure, or if your property is in foreclosure for any other reason, contact:

____________________________________

(Name of beneficiary or mortgagee)

____________________________________

(Mailing address)

____________________________________

(Telephone)

If you have any questions, you should contact a lawyer or the governmental agency which may have insured your loan.

Notwithstanding the fact that your property is in foreclosure, you may offer your property for sale, provided the sale is concluded prior to the conclusion of the foreclosure.

Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE PROMPT ACTION.

If you would like additional copies of this summary, you may obtain them by calling [insert telephone number].

(d) (1) The following statement shall appear in the languages described in Section 1632 at the beginning of the notice of sale:

NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED.

(2) The following summary of key information shall be attached to the copy of the notice of sale provided to the mortgagor or trustor:

SUMMARY OF KEY INFORMATION

The attached notice of sale was sent to [trustor], in relation to [description of the property that secures the mortgage or deed of trust in default].

YOU ARE IN DEFAULT UNDER A (Deed of trust or mortgage) DATED ____. UNLESS YOU TAKE ACTION TO PROTECT YOUR PROPERTY, IT MAY BE SOLD AT A PUBLIC SALE.

IF YOU NEED AN EXPLANATION OF THE NATURE OF THE PROCEEDING AGAINST YOU, YOU SHOULD CONTACT A LAWYER.

The total amount due in the notice of sale is ____.

Your property is scheduled to be sold on [insert date and time of sale] at [insert location of sale].

However, the sale date shown on the attached notice of sale may be postponed one or more times by the mortgagee, beneficiary, trustee, or a court, pursuant to Section 2924g of the California Civil Code. The law requires that information about trustee sale postponements be made available to you and to the public, as a courtesy to those not present at the sale. If you wish to learn whether your sale date has been postponed, and, if applicable, the rescheduled time and date for the sale of this property, you may call [telephone number for information regarding the trustee’s sale] or visit this Internet Web site [Internet Web site address for information regarding the sale of this property], using the file number assigned to this case [case file number]. Information about postponements that are very short in duration or that occur close in time to the scheduled sale may not immediately be reflected in the telephone information or on the Internet Web site. The best way to verify postponement information is to attend the scheduled sale.

If you would like additional copies of this summary, you may obtain them by calling [insert telephone number].

(e) Failure to provide these summaries to the mortgagor or trustor shall have the same effect as if the notice of default or notice of sale were incomplete or not provided.

(f) This section sets forth a requirement for translation in languages other than English, and a document complying with the provisions of this section may be recorded pursuant to subdivision (b) of Section 27293 of the Government Code. A document that complies with this section shall not be rejected for recordation on the ground that some part of the document is in a language other than English.

(Added by Stats. 2012, Ch. 556, Sec. 1. Effective January 1, 2013.)



2923.4

(a) The purpose of the act that added this section is to ensure that, as part of the nonjudicial foreclosure process, borrowers are considered for, and have a meaningful opportunity to obtain, available loss mitigation options, if any, offered by or through the borrower’s mortgage servicer, such as loan modifications or other alternatives to foreclosure. Nothing in the act that added this section, however, shall be interpreted to require a particular result of that process.

(b) Nothing in this article obviates or supersedes the obligations of the signatories to the consent judgment entered in the case entitled United States of America et al. v. Bank of America Corporation et al., filed in the United States District Court for the District of Columbia, case number 1:12-cv-00361 RMC.

(Added by Stats. 2012, Ch. 86, Sec. 3. Effective January 1, 2013. See identical section added by Stats. 2012, Ch. 87.)



2923.4-1

(a) The purpose of the act that added this section is to ensure that, as part of the nonjudicial foreclosure process, borrowers are considered for, and have a meaningful opportunity to obtain, available loss mitigation options, if any, offered by or through the borrower’s mortgage servicer, such as loan modifications or other alternatives to foreclosure. Nothing in the act that added this section, however, shall be interpreted to require a particular result of that process.

(b) Nothing in this article obviates or supersedes the obligations of the signatories to the consent judgment entered in the case entitled United States of America et al. v. Bank of America Corporation et al., filed in the United States District Court for the District of Columbia, case number 1:12-cv-00361 RMC.

(Added by Stats. 2012, Ch. 87, Sec. 3. Effective January 1, 2013. See identical section added by Stats. 2012, Ch. 86.)



2923.5

(a) (1) A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent may not record a notice of default pursuant to Section 2924 until both of the following:

(A) Either 30 days after initial contact is made as required by paragraph (2) or 30 days after satisfying the due diligence requirements as described in subdivision (e).

(B) The mortgage servicer complies with paragraph (1) of subdivision (a) of Section 2924.18, if the borrower has provided a complete application as defined in subdivision (d) of Section 2924.18.

(2) A mortgage servicer shall contact the borrower in person or by telephone in order to assess the borrower’s financial situation and explore options for the borrower to avoid foreclosure. During the initial contact, the mortgage servicer shall advise the borrower that he or she has the right to request a subsequent meeting and, if requested, the mortgage servicer shall schedule the meeting to occur within 14 days. The assessment of the borrower’s financial situation and discussion of options may occur during the first contact, or at the subsequent meeting scheduled for that purpose. In either case, the borrower shall be provided the toll-free telephone number made available by the United States Department of Housing and Urban Development (HUD) to find a HUD-certified housing counseling agency. Any meeting may occur telephonically.

(b) A notice of default recorded pursuant to Section 2924 shall include a declaration that the mortgage servicer has contacted the borrower, has tried with due diligence to contact the borrower as required by this section, or that no contact was required because the individual did not meet the definition of “borrower” pursuant to subdivision (c) of Section 2920.5.

(c) A mortgage servicer’s loss mitigation personnel may participate by telephone during any contact required by this section.

(d) A borrower may designate, with consent given in writing, a HUD-certified housing counseling agency, attorney, or other advisor to discuss with the mortgage servicer, on the borrower’s behalf, the borrower’s financial situation and options for the borrower to avoid foreclosure. That contact made at the direction of the borrower shall satisfy the contact requirements of paragraph (2) of subdivision (a). Any loan modification or workout plan offered at the meeting by the mortgage servicer is subject to approval by the borrower.

(e) A notice of default may be recorded pursuant to Section 2924 when a mortgage servicer has not contacted a borrower as required by paragraph (2) of subdivision (a) provided that the failure to contact the borrower occurred despite the due diligence of the mortgage servicer. For purposes of this section, “due diligence” shall require and mean all of the following:

(1) A mortgage servicer shall first attempt to contact a borrower by sending a first-class letter that includes the toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(2) (A) After the letter has been sent, the mortgage servicer shall attempt to contact the borrower by telephone at least three times at different hours and on different days. Telephone calls shall be made to the primary telephone number on file.

(B) A mortgage servicer may attempt to contact a borrower using an automated system to dial borrowers, provided that, if the telephone call is answered, the call is connected to a live representative of the mortgage servicer.

(C) A mortgage servicer satisfies the telephone contact requirements of this paragraph if it determines, after attempting contact pursuant to this paragraph, that the borrower’s primary telephone number and secondary telephone number or numbers on file, if any, have been disconnected.

(3) If the borrower does not respond within two weeks after the telephone call requirements of paragraph (2) have been satisfied, the mortgage servicer shall then send a certified letter, with return receipt requested.

(4) The mortgage servicer shall provide a means for the borrower to contact it in a timely manner, including a toll-free telephone number that will provide access to a live representative during business hours.

(5) The mortgage servicer has posted a prominent link on the homepage of its Internet Web site, if any, to the following information:

(A) Options that may be available to borrowers who are unable to afford their mortgage payments and who wish to avoid foreclosure, and instructions to borrowers advising them on steps to take to explore those options.

(B) A list of financial documents borrowers should collect and be prepared to present to the mortgage servicer when discussing options for avoiding foreclosure.

(C) A toll-free telephone number for borrowers who wish to discuss options for avoiding foreclosure with their mortgage servicer.

(D) The toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(f) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(g) This section shall apply only to entities described in subdivision (b) of Section 2924.18.

(h) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 87, Sec. 4. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative versions added by Ch. 86 and Ch. 87.)



2923.5-1

(a) (1) A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent may not record a notice of default pursuant to Section 2924 until both of the following:

(A) Either 30 days after initial contact is made as required by paragraph (2) or 30 days after satisfying the due diligence requirements as described in subdivision (e).

(B) The mortgage servicer complies with subdivision (a) of Section 2924.11, if the borrower has provided a complete application as defined in subdivision (f) of Section 2924.11.

(2) A mortgage servicer shall contact the borrower in person or by telephone in order to assess the borrower’s financial situation and explore options for the borrower to avoid foreclosure. During the initial contact, the mortgage servicer shall advise the borrower that he or she has the right to request a subsequent meeting and, if requested, the mortgage servicer shall schedule the meeting to occur within 14 days. The assessment of the borrower’s financial situation and discussion of options may occur during the first contact, or at the subsequent meeting scheduled for that purpose. In either case, the borrower shall be provided the toll-free telephone number made available by the United States Department of Housing and Urban Development (HUD) to find a HUD-certified housing counseling agency. Any meeting may occur telephonically.

(b) A notice of default recorded pursuant to Section 2924 shall include a declaration that the mortgage servicer has contacted the borrower, has tried with due diligence to contact the borrower as required by this section, or that no contact was required because the individual did not meet the definition of “borrower” pursuant to subdivision (c) of Section 2920.5.

(c) A mortgage servicer’s loss mitigation personnel may participate by telephone during any contact required by this section.

(d) A borrower may designate, with consent given in writing, a HUD-certified housing counseling agency, attorney, or other adviser to discuss with the mortgage servicer, on the borrower’s behalf, the borrower’s financial situation and options for the borrower to avoid foreclosure. That contact made at the direction of the borrower shall satisfy the contact requirements of paragraph (2) of subdivision (a). Any loan modification or workout plan offered at the meeting by the mortgage servicer is subject to approval by the borrower.

(e) A notice of default may be recorded pursuant to Section 2924 when a mortgage servicer has not contacted a borrower as required by paragraph (2) of subdivision (a) provided that the failure to contact the borrower occurred despite the due diligence of the mortgage servicer. For purposes of this section, “due diligence” shall require and mean all of the following:

(1) A mortgage servicer shall first attempt to contact a borrower by sending a first-class letter that includes the toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(2) (A) After the letter has been sent, the mortgage servicer shall attempt to contact the borrower by telephone at least three times at different hours and on different days. Telephone calls shall be made to the primary telephone number on file.

(B) A mortgage servicer may attempt to contact a borrower using an automated system to dial borrowers, provided that, if the telephone call is answered, the call is connected to a live representative of the mortgage servicer.

(C) A mortgage servicer satisfies the telephone contact requirements of this paragraph if it determines, after attempting contact pursuant to this paragraph, that the borrower’s primary telephone number and secondary telephone number or numbers on file, if any, have been disconnected.

(3) If the borrower does not respond within two weeks after the telephone call requirements of paragraph (2) have been satisfied, the mortgage servicer shall then send a certified letter, with return receipt requested.

(4) The mortgage servicer shall provide a means for the borrower to contact it in a timely manner, including a toll-free telephone number that will provide access to a live representative during business hours.

(5) The mortgage servicer has posted a prominent link on the homepage of its Internet Web site, if any, to the following information:

(A) Options that may be available to borrowers who are unable to afford their mortgage payments and who wish to avoid foreclosure, and instructions to borrowers advising them on steps to take to explore those options.

(B) A list of financial documents borrowers should collect and be prepared to present to the mortgage servicer when discussing options for avoiding foreclosure.

(C) A toll-free telephone number for borrowers who wish to discuss options for avoiding foreclosure with their mortgage servicer.

(D) The toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(f) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(g) This section shall become operative on January 1, 2018.

(Added by Stats. 2012, Ch. 86, Sec. 5. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 87.)



2923.5-2

(a) (1) A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent may not record a notice of default pursuant to Section 2924 until both of the following:

(A) Either 30 days after initial contact is made as required by paragraph (2) or 30 days after satisfying the due diligence requirements as described in subdivision (e).

(B) The mortgage servicer complies with subdivision (a) of Section 2924.11, if the borrower has provided a complete application as defined in subdivision (f) of Section 2924.11.

(2) A mortgage servicer shall contact the borrower in person or by telephone in order to assess the borrower’s financial situation and explore options for the borrower to avoid foreclosure. During the initial contact, the mortgage servicer shall advise the borrower that he or she has the right to request a subsequent meeting and, if requested, the mortgage servicer shall schedule the meeting to occur within 14 days. The assessment of the borrower’s financial situation and discussion of options may occur during the first contact, or at the subsequent meeting scheduled for that purpose. In either case, the borrower shall be provided the toll-free telephone number made available by the United States Department of Housing and Urban Development (HUD) to find a HUD-certified housing counseling agency. Any meeting may occur telephonically.

(b) A notice of default recorded pursuant to Section 2924 shall include a declaration that the mortgage servicer has contacted the borrower, has tried with due diligence to contact the borrower as required by this section, or that no contact was required because the individual did not meet the definition of “borrower” pursuant to subdivision (c) of Section 2920.5.

(c) A mortgage servicer’s loss mitigation personnel may participate by telephone during any contact required by this section.

(d) A borrower may designate, with consent given in writing, a HUD-certified housing counseling agency, attorney, or other advisor to discuss with the mortgage servicer, on the borrower’s behalf, the borrower’s financial situation and options for the borrower to avoid foreclosure. That contact made at the direction of the borrower shall satisfy the contact requirements of paragraph (2) of subdivision (a). Any loan modification or workout plan offered at the meeting by the mortgage servicer is subject to approval by the borrower.

(e) A notice of default may be recorded pursuant to Section 2924 when a mortgage servicer has not contacted a borrower as required by paragraph (2) of subdivision (a) provided that the failure to contact the borrower occurred despite the due diligence of the mortgage servicer. For purposes of this section, “due diligence” shall require and mean all of the following:

(1) A mortgage servicer shall first attempt to contact a borrower by sending a first-class letter that includes the toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(2) (A) After the letter has been sent, the mortgage servicer shall attempt to contact the borrower by telephone at least three times at different hours and on different days. Telephone calls shall be made to the primary telephone number on file.

(B) A mortgage servicer may attempt to contact a borrower using an automated system to dial borrowers, provided that, if the telephone call is answered, the call is connected to a live representative of the mortgage servicer.

(C) A mortgage servicer satisfies the telephone contact requirements of this paragraph if it determines, after attempting contact pursuant to this paragraph, that the borrower’s primary telephone number and secondary telephone number or numbers on file, if any, have been disconnected.

(3) If the borrower does not respond within two weeks after the telephone call requirements of paragraph (2) have been satisfied, the mortgage servicer shall then send a certified letter, with return receipt requested.

(4) The mortgage servicer shall provide a means for the borrower to contact it in a timely manner, including a toll-free telephone number that will provide access to a live representative during business hours.

(5) The mortgage servicer has posted a prominent link on the homepage of its Internet Web site, if any, to the following information:

(A) Options that may be available to borrowers who are unable to afford their mortgage payments and who wish to avoid foreclosure, and instructions to borrowers advising them on steps to take to explore those options.

(B) A list of financial documents borrowers should collect and be prepared to present to the mortgage servicer when discussing options for avoiding foreclosure.

(C) A toll-free telephone number for borrowers who wish to discuss options for avoiding foreclosure with their mortgage servicer.

(D) The toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(f) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(g) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 4) and added by Stats. 2012, Ch. 87, Sec. 5. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 86.)



2923.55

(a) A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent may not record a notice of default pursuant to Section 2924 until all of the following:

(1) The mortgage servicer has satisfied the requirements of paragraph (1) of subdivision (b).

(2) Either 30 days after initial contact is made as required by paragraph (2) of subdivision (b) or 30 days after satisfying the due diligence requirements as described in subdivision (f).

(3) The mortgage servicer complies with subdivision (c) of Section 2923.6, if the borrower has provided a complete application as defined in subdivision (h) of Section 2923.6.

(b) (1) As specified in subdivision (a), a mortgage servicer shall send the following information in writing to the borrower:

(A) A statement that if the borrower is a servicemember or a dependent of a servicemember, he or she may be entitled to certain protections under the federal Servicemembers Civil Relief Act (50 U.S.C. Appen. Sec. 501 et seq.) regarding the servicemember’s interest rate and the risk of foreclosure, and counseling for covered servicemembers that is available at agencies such as Military OneSource and Armed Forces Legal Assistance.

(B) A statement that the borrower may request the following:

(i) A copy of the borrower’s promissory note or other evidence of indebtedness.

(ii) A copy of the borrower’s deed of trust or mortgage.

(iii) A copy of any assignment, if applicable, of the borrower’s mortgage or deed of trust required to demonstrate the right of the mortgage servicer to foreclose.

(iv) A copy of the borrower’s payment history since the borrower was last less than 60 days past due.

(2) A mortgage servicer shall contact the borrower in person or by telephone in order to assess the borrower’s financial situation and explore options for the borrower to avoid foreclosure. During the initial contact, the mortgage servicer shall advise the borrower that he or she has the right to request a subsequent meeting and, if requested, the mortgage servicer shall schedule the meeting to occur within 14 days. The assessment of the borrower’s financial situation and discussion of options may occur during the first contact, or at the subsequent meeting scheduled for that purpose. In either case, the borrower shall be provided the toll-free telephone number made available by the United States Department of Housing and Urban Development (HUD) to find a HUD-certified housing counseling agency. Any meeting may occur telephonically.

(c) A notice of default recorded pursuant to Section 2924 shall include a declaration that the mortgage servicer has contacted the borrower, has tried with due diligence to contact the borrower as required by this section, or that no contact was required because the individual did not meet the definition of “borrower” pursuant to subdivision (c) of Section 2920.5.

(d) A mortgage servicer’s loss mitigation personnel may participate by telephone during any contact required by this section.

(e) A borrower may designate, with consent given in writing, a HUD-certified housing counseling agency, attorney, or other adviser to discuss with the mortgage servicer, on the borrower’s behalf, the borrower’s financial situation and options for the borrower to avoid foreclosure. That contact made at the direction of the borrower shall satisfy the contact requirements of paragraph (2) of subdivision (b). Any foreclosure prevention alternative offered at the meeting by the mortgage servicer is subject to approval by the borrower.

(f) A notice of default may be recorded pursuant to Section 2924 when a mortgage servicer has not contacted a borrower as required by paragraph (2) of subdivision (b), provided that the failure to contact the borrower occurred despite the due diligence of the mortgage servicer. For purposes of this section, “due diligence” shall require and mean all of the following:

(1) A mortgage servicer shall first attempt to contact a borrower by sending a first-class letter that includes the toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(2) (A) After the letter has been sent, the mortgage servicer shall attempt to contact the borrower by telephone at least three times at different hours and on different days. Telephone calls shall be made to the primary telephone number on file.

(B) A mortgage servicer may attempt to contact a borrower using an automated system to dial borrowers, provided that, if the telephone call is answered, the call is connected to a live representative of the mortgage servicer.

(C) A mortgage servicer satisfies the telephone contact requirements of this paragraph if it determines, after attempting contact pursuant to this paragraph, that the borrower’s primary telephone number and secondary telephone number or numbers on file, if any, have been disconnected.

(3) If the borrower does not respond within two weeks after the telephone call requirements of paragraph (2) have been satisfied, the mortgage servicer shall then send a certified letter, with return receipt requested, that includes the toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(4) The mortgage servicer shall provide a means for the borrower to contact it in a timely manner, including a toll-free telephone number that will provide access to a live representative during business hours.

(5) The mortgage servicer has posted a prominent link on the homepage of its Internet Web site, if any, to the following information:

(A) Options that may be available to borrowers who are unable to afford their mortgage payments and who wish to avoid foreclosure, and instructions to borrowers advising them on steps to take to explore those options.

(B) A list of financial documents borrowers should collect and be prepared to present to the mortgage servicer when discussing options for avoiding foreclosure.

(C) A toll-free telephone number for borrowers who wish to discuss options for avoiding foreclosure with their mortgage servicer.

(D) The toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(g) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(h) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(i)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as added by Stats. 2012, Ch. 86, Sec. 6) by Stats. 2013, Ch. 76, Sec. 14. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. See identical section (added by Stats. 2012, Ch. 87), as amended by Stats. 2013, Ch. 76, Sec. 15.)



2923.55-1

(a) A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent may not record a notice of default pursuant to Section 2924 until all of the following:

(1) The mortgage servicer has satisfied the requirements of paragraph (1) of subdivision (b).

(2) Either 30 days after initial contact is made as required by paragraph (2) of subdivision (b) or 30 days after satisfying the due diligence requirements as described in subdivision (f).

(3) The mortgage servicer complies with subdivision (c) of Section 2923.6, if the borrower has provided a complete application as defined in subdivision (h) of Section 2923.6.

(b) (1) As specified in subdivision (a), a mortgage servicer shall send the following information in writing to the borrower:

(A) A statement that if the borrower is a servicemember or a dependent of a servicemember, he or she may be entitled to certain protections under the federal Servicemembers Civil Relief Act (50 U.S.C. Appen. Sec. 501 et seq.) regarding the servicemember’s interest rate and the risk of foreclosure, and counseling for covered servicemembers that is available at agencies such as Military OneSource and Armed Forces Legal Assistance.

(B) A statement that the borrower may request the following:

(i) A copy of the borrower’s promissory note or other evidence of indebtedness.

(ii) A copy of the borrower’s deed of trust or mortgage.

(iii) A copy of any assignment, if applicable, of the borrower’s mortgage or deed of trust required to demonstrate the right of the mortgage servicer to foreclose.

(iv) A copy of the borrower’s payment history since the borrower was last less than 60 days past due.

(2) A mortgage servicer shall contact the borrower in person or by telephone in order to assess the borrower’s financial situation and explore options for the borrower to avoid foreclosure. During the initial contact, the mortgage servicer shall advise the borrower that he or she has the right to request a subsequent meeting and, if requested, the mortgage servicer shall schedule the meeting to occur within 14 days. The assessment of the borrower’s financial situation and discussion of options may occur during the first contact, or at the subsequent meeting scheduled for that purpose. In either case, the borrower shall be provided the toll-free telephone number made available by the United States Department of Housing and Urban Development (HUD) to find a HUD-certified housing counseling agency. Any meeting may occur telephonically.

(c) A notice of default recorded pursuant to Section 2924 shall include a declaration that the mortgage servicer has contacted the borrower, has tried with due diligence to contact the borrower as required by this section, or that no contact was required because the individual did not meet the definition of “borrower” pursuant to subdivision (c) of Section 2920.5.

(d) A mortgage servicer’s loss mitigation personnel may participate by telephone during any contact required by this section.

(e) A borrower may designate, with consent given in writing, a HUD-certified housing counseling agency, attorney, or other adviser to discuss with the mortgage servicer, on the borrower’s behalf, the borrower’s financial situation and options for the borrower to avoid foreclosure. That contact made at the direction of the borrower shall satisfy the contact requirements of paragraph (2) of subdivision (b). Any foreclosure prevention alternative offered at the meeting by the mortgage servicer is subject to approval by the borrower.

(f) A notice of default may be recorded pursuant to Section 2924 when a mortgage servicer has not contacted a borrower as required by paragraph (2) of subdivision (b), provided that the failure to contact the borrower occurred despite the due diligence of the mortgage servicer. For purposes of this section, “due diligence” shall require and mean all of the following:

(1) A mortgage servicer shall first attempt to contact a borrower by sending a first-class letter that includes the toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(2) (A) After the letter has been sent, the mortgage servicer shall attempt to contact the borrower by telephone at least three times at different hours and on different days. Telephone calls shall be made to the primary telephone number on file.

(B) A mortgage servicer may attempt to contact a borrower using an automated system to dial borrowers, provided that, if the telephone call is answered, the call is connected to a live representative of the mortgage servicer.

(C) A mortgage servicer satisfies the telephone contact requirements of this paragraph if it determines, after attempting contact pursuant to this paragraph, that the borrower’s primary telephone number and secondary telephone number or numbers on file, if any, have been disconnected.

(3) If the borrower does not respond within two weeks after the telephone call requirements of paragraph (2) have been satisfied, the mortgage servicer shall then send a certified letter, with return receipt requested, that includes the toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(4) The mortgage servicer shall provide a means for the borrower to contact it in a timely manner, including a toll-free telephone number that will provide access to a live representative during business hours.

(5) The mortgage servicer has posted a prominent link on the homepage of its Internet Web site, if any, to the following information:

(A) Options that may be available to borrowers who are unable to afford their mortgage payments and who wish to avoid foreclosure, and instructions to borrowers advising them on steps to take to explore those options.

(B) A list of financial documents borrowers should collect and be prepared to present to the mortgage servicer when discussing options for avoiding foreclosure.

(C) A toll-free telephone number for borrowers who wish to discuss options for avoiding foreclosure with their mortgage servicer.

(D) The toll-free telephone number made available by HUD to find a HUD-certified housing counseling agency.

(g) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(h) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(i)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as added by Stats. 2012, Ch. 87) by Stats. 2013, Ch. 76, Sec. 15. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. See identical section (added by Stats. 2012, Ch. 86), as amended by Stats. 2013, Ch. 76, Sec. 14.)



2923.6

(a) The Legislature finds and declares that any duty that mortgage servicers may have to maximize net present value under their pooling and servicing agreements is owed to all parties in a loan pool, or to all investors under a pooling and servicing agreement, not to any particular party in the loan pool or investor under a pooling and servicing agreement, and that a mortgage servicer acts in the best interests of all parties to the loan pool or investors in the pooling and servicing agreement if it agrees to or implements a loan modification or workout plan for which both of the following apply:

(1) The loan is in payment default, or payment default is reasonably foreseeable.

(2) Anticipated recovery under the loan modification or workout plan exceeds the anticipated recovery through foreclosure on a net present value basis.

(b) It is the intent of the Legislature that the mortgage servicer offer the borrower a loan modification or workout plan if such a modification or plan is consistent with its contractual or other authority.

(c) If a borrower submits a complete application for a first lien loan modification offered by, or through, the borrower’s mortgage servicer, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default or notice of sale, or conduct a trustee’s sale, while the complete first lien loan modification application is pending. A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default or notice of sale or conduct a trustee’s sale until any of the following occurs:

(1) The mortgage servicer makes a written determination that the borrower is not eligible for a first lien loan modification, and any appeal period pursuant to subdivision (d) has expired.

(2) The borrower does not accept an offered first lien loan modification within 14 days of the offer.

(3) The borrower accepts a written first lien loan modification, but defaults on, or otherwise breaches the borrower’s obligations under, the first lien loan modification.

(d) If the borrower’s application for a first lien loan modification is denied, the borrower shall have at least 30 days from the date of the written denial to appeal the denial and to provide evidence that the mortgage servicer’s determination was in error.

(e) If the borrower’s application for a first lien loan modification is denied, the mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default or, if a notice of default has already been recorded, record a notice of sale or conduct a trustee’s sale until the later of:

(1) Thirty-one days after the borrower is notified in writing of the denial.

(2) If the borrower appeals the denial pursuant to subdivision (d), the later of 15 days after the denial of the appeal or 14 days after a first lien loan modification is offered after appeal but declined by the borrower, or, if a first lien loan modification is offered and accepted after appeal, the date on which the borrower fails to timely submit the first payment or otherwise breaches the terms of the offer.

(f) Following the denial of a first lien loan modification application, the mortgage servicer shall send a written notice to the borrower identifying the reasons for denial, including the following:

(1) The amount of time from the date of the denial letter in which the borrower may request an appeal of the denial of the first lien loan modification and instructions regarding how to appeal the denial.

(2) If the denial was based on investor disallowance, the specific reasons for the investor disallowance.

(3) If the denial is the result of a net present value calculation, the monthly gross income and property value used to calculate the net present value and a statement that the borrower may obtain all of the inputs used in the net present value calculation upon written request to the mortgage servicer.

(4) If applicable, a finding that the borrower was previously offered a first lien loan modification and failed to successfully make payments under the terms of the modified loan.

(5) If applicable, a description of other foreclosure prevention alternatives for which the borrower may be eligible, and a list of the steps the borrower must take in order to be considered for those options. If the mortgage servicer has already approved the borrower for another foreclosure prevention alternative, information necessary to complete the foreclosure prevention alternative.

(g) In order to minimize the risk of borrowers submitting multiple applications for first lien loan modifications for the purpose of delay, the mortgage servicer shall not be obligated to evaluate applications from borrowers who have already been evaluated or afforded a fair opportunity to be evaluated for a first lien loan modification prior to January 1, 2013, or who have been evaluated or afforded a fair opportunity to be evaluated consistent with the requirements of this section, unless there has been a material change in the borrower’s financial circumstances since the date of the borrower’s previous application and that change is documented by the borrower and submitted to the mortgage servicer.

(h) For purposes of this section, an application shall be deemed “complete” when a borrower has supplied the mortgage servicer with all documents required by the mortgage servicer within the reasonable timeframes specified by the mortgage servicer.

(i) Subdivisions (c) to (h), inclusive, shall not apply to entities described in subdivision (b) of Section 2924.18.

(j) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(k)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 87, Sec. 7. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative versions added by Ch. 86 and Ch. 87.)



2923.6-1

(a) The Legislature finds and declares that any duty mortgage servicers may have to maximize net present value under their pooling and servicing agreements is owed to all parties in a loan pool, or to all investors under a pooling and servicing agreement, not to any particular party in the loan pool or investor under a pooling and servicing agreement, and that a mortgage servicer acts in the best interests of all parties to the loan pool or investors in the pooling and servicing agreement if it agrees to or implements a loan modification or workout plan for which both of the following apply:

(1) The loan is in payment default, or payment default is reasonably foreseeable.

(2) Anticipated recovery under the loan modification or workout plan exceeds the anticipated recovery through foreclosure on a net present value basis.

(b) It is the intent of the Legislature that the mortgage servicer offer the borrower a loan modification or workout plan if such a modification or plan is consistent with its contractual or other authority.

(c) This section shall become operative on January 1, 2018.

(Added by Stats. 2012, Ch. 86, Sec. 8. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 87.)



2923.6-2

(a) The Legislature finds and declares that any duty mortgage servicers may have to maximize net present value under their pooling and servicing agreements is owed to all parties in a loan pool, or to all investors under a pooling and servicing agreement, not to any particular party in the loan pool or investor under a pooling and servicing agreement, and that a mortgage servicer acts in the best interests of all parties to the loan pool or investors in the pooling and servicing agreement if it agrees to or implements a loan modification or workout plan for which both of the following apply:

(1) The loan is in payment default, or payment default is reasonably foreseeable.

(2) Anticipated recovery under the loan modification or workout plan exceeds the anticipated recovery through foreclosure on a net present value basis.

(b) It is the intent of the Legislature that the mortgage servicer offer the borrower a loan modification or workout plan if such a modification or plan is consistent with its contractual or other authority.

(c) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 7) and added by Stats. 2012, Ch. 87, Sec. 8. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 86.)



2923.7

(a) Upon request from a borrower who requests a foreclosure prevention alternative, the mortgage servicer shall promptly establish a single point of contact and provide to the borrower one or more direct means of communication with the single point of contact.

(b) The single point of contact shall be responsible for doing all of the following:

(1) Communicating the process by which a borrower may apply for an available foreclosure prevention alternative and the deadline for any required submissions to be considered for these options.

(2) Coordinating receipt of all documents associated with available foreclosure prevention alternatives and notifying the borrower of any missing documents necessary to complete the application.

(3) Having access to current information and personnel sufficient to timely, accurately, and adequately inform the borrower of the current status of the foreclosure prevention alternative.

(4) Ensuring that a borrower is considered for all foreclosure prevention alternatives offered by, or through, the mortgage servicer, if any.

(5) Having access to individuals with the ability and authority to stop foreclosure proceedings when necessary.

(c) The single point of contact shall remain assigned to the borrower’s account until the mortgage servicer determines that all loss mitigation options offered by, or through, the mortgage servicer have been exhausted or the borrower’s account becomes current.

(d) The mortgage servicer shall ensure that a single point of contact refers and transfers a borrower to an appropriate supervisor upon request of the borrower, if the single point of contact has a supervisor.

(e) For purposes of this section, “single point of contact” means an individual or team of personnel each of whom has the ability and authority to perform the responsibilities described in subdivisions (b) to (d), inclusive. The mortgage servicer shall ensure that each member of the team is knowledgeable about the borrower’s situation and current status in the alternatives to foreclosure process.

(f) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(g) (1) This section shall not apply to a depository institution chartered under state or federal law, a person licensed pursuant to Division 9 (commencing with Section 22000) or Division 20 (commencing with Section 50000) of the Financial Code, or a person licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, that, during its immediately preceding annual reporting period, as established with its primary regulator, foreclosed on 175 or fewer residential real properties, containing no more than four dwelling units, that are located in California.

(2) Within three months after the close of any calendar year or annual reporting period as established with its primary regulator during which an entity or person described in paragraph (1) exceeds the threshold of 175 specified in paragraph (1), that entity shall notify its primary regulator, in a manner acceptable to its primary regulator, and any mortgagor or trustor who is delinquent on a residential mortgage loan serviced by that entity of the date on which that entity will be subject to this section, which date shall be the first day of the first month that is six months after the close of the calendar year or annual reporting period during which that entity exceeded the threshold.

(Added by Stats. 2012, Ch. 86, Sec. 9. Effective January 1, 2013. See identical section added by Stats. 2012, Ch. 87.)



2923.7-1

(a) Upon request from a borrower who requests a foreclosure prevention alternative, the mortgage servicer shall promptly establish a single point of contact and provide to the borrower one or more direct means of communication with the single point of contact.

(b) The single point of contact shall be responsible for doing all of the following:

(1) Communicating the process by which a borrower may apply for an available foreclosure prevention alternative and the deadline for any required submissions to be considered for these options.

(2) Coordinating receipt of all documents associated with available foreclosure prevention alternatives and notifying the borrower of any missing documents necessary to complete the application.

(3) Having access to current information and personnel sufficient to timely, accurately, and adequately inform the borrower of the current status of the foreclosure prevention alternative.

(4) Ensuring that a borrower is considered for all foreclosure prevention alternatives offered by, or through, the mortgage servicer, if any.

(5) Having access to individuals with the ability and authority to stop foreclosure proceedings when necessary.

(c) The single point of contact shall remain assigned to the borrower’s account until the mortgage servicer determines that all loss mitigation options offered by, or through, the mortgage servicer have been exhausted or the borrower’s account becomes current.

(d) The mortgage servicer shall ensure that a single point of contact refers and transfers a borrower to an appropriate supervisor upon request of the borrower, if the single point of contact has a supervisor.

(e) For purposes of this section, “single point of contact” means an individual or team of personnel each of whom has the ability and authority to perform the responsibilities described in subdivisions (b) to (d), inclusive. The mortgage servicer shall ensure that each member of the team is knowledgeable about the borrower’s situation and current status in the alternatives to foreclosure process.

(f) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(g) (1) This section shall not apply to a depository institution chartered under state or federal law, a person licensed pursuant to Division 9 (commencing with Section 22000) or Division 20 (commencing with Section 50000) of the Financial Code, or a person licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, that, during its immediately preceding annual reporting period, as established with its primary regulator, foreclosed on 175 or fewer residential real properties, containing no more than four dwelling units, that are located in California.

(2) Within three months after the close of any calendar year or annual reporting period as established with its primary regulator during which an entity or person described in paragraph (1) exceeds the threshold of 175 specified in paragraph (1), that entity shall notify its primary regulator, in a manner acceptable to its primary regulator, and any mortgagor or trustor who is delinquent on a residential mortgage loan serviced by that entity of the date on which that entity will be subject to this section, which date shall be the first day of the first month that is six months after the close of the calendar year or annual reporting period during which that entity exceeded the threshold.

(Added by Stats. 2012, Ch. 87, Sec. 9. Effective January 1, 2013. See identical section added by Stats. 2012, Ch. 86.)



2924

(a) Every transfer of an interest in property, other than in trust, made only as a security for the performance of another act, is to be deemed a mortgage, except when in the case of personal property it is accompanied by actual change of possession, in which case it is to be deemed a pledge. Where, by a mortgage created after July 27, 1917, of any estate in real property, other than an estate at will or for years, less than two, or in any transfer in trust made after July 27, 1917, of a like estate to secure the performance of an obligation, a power of sale is conferred upon the mortgagee, trustee, or any other person, to be exercised after a breach of the obligation for which that mortgage or transfer is a security, the power shall not be exercised except where the mortgage or transfer is made pursuant to an order, judgment, or decree of a court of record, or to secure the payment of bonds or other evidences of indebtedness authorized or permitted to be issued by the Commissioner of Corporations, or is made by a public utility subject to the provisions of the Public Utilities Act, until all of the following apply:

(1) The trustee, mortgagee, or beneficiary, or any of their authorized agents shall first file for record, in the office of the recorder of each county wherein the mortgaged or trust property or some part or parcel thereof is situated, a notice of default. That notice of default shall include all of the following:

(A) A statement identifying the mortgage or deed of trust by stating the name or names of the trustor or trustors and giving the book and page, or instrument number, if applicable, where the mortgage or deed of trust is recorded or a description of the mortgaged or trust property.

(B) A statement that a breach of the obligation for which the mortgage or transfer in trust is security has occurred.

(C) A statement setting forth the nature of each breach actually known to the beneficiary and of his or her election to sell or cause to be sold the property to satisfy that obligation and any other obligation secured by the deed of trust or mortgage that is in default.

(D) If the default is curable pursuant to Section 2924c, the statement specified in paragraph (1) of subdivision (b) of Section 2924c.

(2) Not less than three months shall elapse from the filing of the notice of default.

(3) Except as provided in paragraph (4), after the lapse of the three months described in paragraph (2), the mortgagee, trustee, or other person authorized to take the sale shall give notice of sale, stating the time and place thereof, in the manner and for a time not less than that set forth in Section 2924f.

(4) Notwithstanding paragraph (3), the mortgagee, trustee, or other person authorized to take sale may record a notice of sale pursuant to Section 2924f up to five days before the lapse of the three-month period described in paragraph (2), provided that the date of sale is no earlier than three months and 20 days after the recording of the notice of default.

(5) Until January 1, 2018, whenever a sale is postponed for a period of at least 10 business days pursuant to Section 2924g, a mortgagee, beneficiary, or authorized agent shall provide written notice to a borrower regarding the new sale date and time, within five business days following the postponement. Information provided pursuant to this paragraph shall not constitute the public declaration required by subdivision (d) of Section 2924g. Failure to comply with this paragraph shall not invalidate any sale that would otherwise be valid under Section 2924f. This paragraph shall be inoperative on January 1, 2018.

(6) No entity shall record or cause a notice of default to be recorded or otherwise initiate the foreclosure process unless it is the holder of the beneficial interest under the mortgage or deed of trust, the original trustee or the substituted trustee under the deed of trust, or the designated agent of the holder of the beneficial interest. No agent of the holder of the beneficial interest under the mortgage or deed of trust, original trustee or substituted trustee under the deed of trust may record a notice of default or otherwise commence the foreclosure process except when acting within the scope of authority designated by the holder of the beneficial interest.

(b) In performing acts required by this article, the trustee shall incur no liability for any good faith error resulting from reliance on information provided in good faith by the beneficiary regarding the nature and the amount of the default under the secured obligation, deed of trust, or mortgage. In performing the acts required by this article, a trustee shall not be subject to Title 1.6c (commencing with Section 1788) of Part 4.

(c) A recital in the deed executed pursuant to the power of sale of compliance with all requirements of law regarding the mailing of copies of notices or the publication of a copy of the notice of default or the personal delivery of the copy of the notice of default or the posting of copies of the notice of sale or the publication of a copy thereof shall constitute prima facie evidence of compliance with these requirements and conclusive evidence thereof in favor of bona fide purchasers and encumbrancers for value and without notice.

(d) All of the following shall constitute privileged communications pursuant to Section 47:

(1) The mailing, publication, and delivery of notices as required by this section.

(2) Performance of the procedures set forth in this article.

(3) Performance of the functions and procedures set forth in this article if those functions and procedures are necessary to carry out the duties described in Sections 729.040, 729.050, and 729.080 of the Code of Civil Procedure.

(e) There is a rebuttable presumption that the beneficiary actually knew of all unpaid loan payments on the obligation owed to the beneficiary and secured by the deed of trust or mortgage subject to the notice of default. However, the failure to include an actually known default shall not invalidate the notice of sale and the beneficiary shall not be precluded from asserting a claim to this omitted default or defaults in a separate notice of default.

(f) With respect to residential real property containing no more than four dwelling units, a separate document containing a summary of the notice of default information in English and the languages described in Section 1632 shall be attached to the notice of default provided to the mortgagor or trustor pursuant to Section 2923.3.

(Amended (as amended by Stats. 2010, Ch. 180, Sec. 1) by Stats. 2012, Ch. 556, Sec. 2.5. Effective January 1, 2013.)



2924.1

(a) Notwithstanding any other law, the transfer, following the sale, of property in a common interest development, as defined by Section 1351, executed under the power of sale contained in any deed of trust or mortgage, shall be recorded within 30 days after the date of sale in the office of the county recorder where the property or a portion of the property is located.

(b) Any failure to comply with the provisions of this section shall not affect the validity of a trustee’s sale or a sale in favor of a bona fide purchaser.

(Added by Stats. 2012, Ch. 255, Sec. 1. Effective January 1, 2013.)



2924.3

(a) Except as provided in subdivisions (b) and (c), a person who has undertaken as an agent of a mortgagee, beneficiary, or owner of a promissory note secured directly or collaterally by a mortgage or deed of trust on real property or an estate for years therein, to make collections of payments from an obligor under the note, shall mail the following notices, postage prepaid, to each mortgagee, beneficiary or owner for whom the agent has agreed to make collections from the obligor under the note:

(1) A copy of the notice of default filed in the office of the county recorder pursuant to Section 2924 on account of a breach of obligation under the promissory note on which the agent has agreed to make collections of payments, within 15 days after recordation.

(2) Notice that a notice of default has been recorded pursuant to Section 2924 on account of a breach of an obligation secured by a mortgage or deed of trust against the same property or estate for years therein having priority over the mortgage or deed of trust securing the obligation described in paragraph (1), within 15 days after recordation or within three business days after the agent receives the information, whichever is later.

(3) Notice of the time and place scheduled for the sale of the real property or estate for years therein pursuant to Section 2924f under a power of sale in a mortgage or deed of trust securing an obligation described in paragraphs (1) or (2), not less than 15 days before the scheduled date of the sale or not later than the next business day after the agent receives the information, whichever is later.

(b) An agent who has undertaken to make collections on behalf of mortgagees, beneficiaries or owners of promissory notes secured by mortgages or deeds of trust on real property or an estate for years therein shall not be required to comply with the provisions of subdivision (a) with respect to a mortgagee, beneficiary or owner who is entitled to receive notice pursuant to subdivision (c) of Section 2924b or for whom a request for notice has been recorded pursuant to subdivision (b) of Section 2924b if the agent reasonably believes that the address of the mortgagee, beneficiary, or owner described in Section 2924b is the current business or residence address of that person.

(c) An agent who has undertaken to make collections on behalf of mortgagees, beneficiaries or owners of promissory notes secured by mortgages or deeds of trust on real property or an estate for years therein shall not be required to comply with the provisions of paragraph (1) or (2) of subdivision (a) if the agent knows or reasonably believes that the default has already been cured by or on behalf of the obligor.

(d) Any failure to comply with the provisions of this section shall not affect the validity of a sale in favor of a bona fide purchaser or the rights of an encumbrancer for value and without notice.

(Amended by Stats. 1998, Ch. 932, Sec. 10. Effective January 1, 1999.)



2924.5

No clause in any deed of trust or mortgage on property containing four or fewer residential units or on which four or fewer residential units are to be constructed or in any obligation secured by any deed of trust or mortgage on property containing four or fewer residential units or on which four or fewer residential units are to be constructed that provides for the acceleration of the due date of the obligation upon the sale, conveyance, alienation, lease, succession, assignment or other transfer of the property subject to the deed of trust or mortgage shall be valid unless the clause is set forth, in its entirety in both the body of the deed of trust or mortgage and the promissory note or other document evidencing the secured obligation. This section shall apply to all such deeds of trust, mortgages, and obligations secured thereby executed on or after July 1, 1972.

(Amended by Stats. 1972, Ch. 216.)



2924.6

(a) An obligee may not accelerate the maturity date of the principal and accrued interest on any loan secured by a mortgage or deed of trust on residential real property solely by reason of any one or more of the following transfers in the title to the real property:

(1) A transfer resulting from the death of an obligor where the transfer is to the spouse who is also an obligor.

(2) A transfer by an obligor where the spouse becomes a coowner of the property.

(3) A transfer resulting from a decree of dissolution of the marriage or legal separation or from a property settlement agreement incidental to such a decree which requires the obligor to continue to make the loan payments by which a spouse who is an obligor becomes the sole owner of the property.

(4) A transfer by an obligor or obligors into an inter vivos trust in which the obligor or obligors are beneficiaries.

(5) Such real property or any portion thereof is made subject to a junior encumbrance or lien.

(b) Any waiver of the provisions of this section by an obligor is void and unenforceable and is contrary to public policy.

(c) For the purposes of this section, “residential real property” means any real property which contains at least one but not more than four housing units.

(d) This act applies only to loans executed or refinanced on or after January 1, 1976.

(Added by Stats. 1975, Ch. 850.)



2924.7

(a) The provisions of any deed of trust or mortgage on real property which authorize any beneficiary, trustee, mortgagee, or his or her agent or successor in interest, to accelerate the maturity date of the principal and interest on any loan secured thereby or to exercise any power of sale or other remedy contained therein upon the failure of the trustor or mortgagor to pay, at the times provided for under the terms of the deed of trust or mortgage, any taxes, rents, assessments, or insurance premiums with respect to the property or the loan, or any advances made by the beneficiary, mortgagee, or his or her agent or successor in interest shall be enforceable whether or not impairment of the security interest in the property has resulted from the failure of the trustor or mortgagor to pay the taxes, rents, assessments, insurance premiums, or advances.

(b) The provisions of any deed of trust or mortgage on real property which authorize any beneficiary, trustee, mortgagee, or his or her agent or successor in interest, to receive and control the disbursement of the proceeds of any policy of fire, flood, or other hazard insurance respecting the property shall be enforceable whether or not impairment of the security interest in the property has resulted from the event that caused the proceeds of the insurance policy to become payable.

(Added by Stats. 1988, Ch. 179, Sec. 2.)



2924.8

(a) (1) Upon posting a notice of sale pursuant to Section 2924f, a trustee or authorized agent shall also post the following notice, in the manner required for posting the notice of sale on the property to be sold, and a mortgagee, trustee, beneficiary, or authorized agent, concurrently with the mailing of the notice of sale pursuant to Section 2924b, shall send by first-class mail in an envelope addressed to the “Resident of property subject to foreclosure sale” the following notice in English and the languages described in Section 1632:

Foreclosure process has begun on this property, which may affect your right to continue to live in this property. Twenty days or more after the date of this notice, this property may be sold at foreclosure. If you are renting this property, the new property owner may either give you a new lease or rental agreement or provide you with a 90-day eviction notice. You may have a right to stay in your home for longer than 90 days. If you have a fixed-term lease, the new owner must honor the lease unless the new owner will occupy the property as a primary residence or in other limited circumstances. Also, in some cases and in some cities with a “just cause for eviction” law, you may not have to move at all. All rights and obligations under your lease or tenancy, including your obligation to pay rent, will continue after the foreclosure sale. You may wish to contact a lawyer or your local legal aid office or housing counseling agency to discuss any rights you may have.

(2) The amendments to the notice in this subdivision made by the act that added this paragraph shall become operative on March 1, 2013, or 60 days following posting of a dated notice incorporating those amendments on the Department of Consumer Affairs Internet Web site, whichever date is later.

(b) It is an infraction to tear down the notice described in subdivision (a) within 72 hours of posting. Violators shall be subject to a fine of one hundred dollars ($100).

(c) The Department of Consumer Affairs shall make available translations of the notice described in subdivision (a) which may be used by a mortgagee, trustee, beneficiary, or authorized agent to satisfy the requirements of this section.

(d) This section shall only apply to loans secured by residential real property, and if the billing address for the mortgage note is different than the property address.

(e) This section shall remain in effect only until December 31, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before December 31, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 76, Sec. 16. Effective January 1, 2014. Repealed as of December 31, 2019, by its own provisions.)



2924.85

(a) Every landlord who offers for rent a single-family dwelling, or a multifamily dwelling not exceeding four units, and who has received a notice of default that has not been rescinded with respect to a mortgage or deed of trust secured by that property shall disclose the notice of default in writing to any prospective tenant prior to executing a lease agreement for the property subject to the notice.

(b) A violation of subdivision (a) shall void the lease at the election of the tenant and shall entitle the tenant to recovery of one month’s rent or twice the actual damages, whichever is greater, and all prepaid rent from the landlord who received the notice of default, in addition to any other remedy that the law may provide.

(c) In lieu of the remedies in subdivision (b), if the tenant elects not to terminate the lease and the foreclosure sale has not occurred, the tenant may elect to deduct a total amount equal to one month’s rent from future rent obligations owed the landlord who received the notice of default.

(d) The written disclosure notice required by subdivision (a) shall be provided in English and the languages described in Section 1632 substantially in the following form:

The foreclosure process has begun on this property, and this property may be sold at foreclosure. If you rent this property, and a foreclosure sale occurs, the sale may affect your right to continue to live in this property in the future. Your tenancy may continue after the sale. The new owner must honor the lease unless the new owner will occupy the property as a primary residence, or in other limited circumstances. Also, in some cases and in some cities with a “just cause for eviction” law, you may not have to move at all. In order for the new owner to evict you, the new owner must provide you with at least 90 days’ written eviction notice in most cases.

(e) A property manager shall not be liable under this section for failure to provide the written disclosure notice in subdivision (d) unless the landlord has notified the property manager of the notice of default and directed him or her in writing to deliver the written disclosure, in which case the property manager shall be liable to the extent specified in subdivision (b). This subdivision shall not preclude a landlord from being held liable when a tenant does not receive the written disclosure notice in subdivision (d).

(f) The rights and remedies provided by this section are in addition to and independent of any other rights and remedies under any other law. Nothing in this section shall be construed to alter, limit, or negate any other rights and remedies.

(g) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 566, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)



2924.9

(a) Unless a borrower has previously exhausted the first lien loan modification process offered by, or through, his or her mortgage servicer described in Section 2923.6, within five business days after recording a notice of default pursuant to Section 2924, a mortgage servicer that offers one or more foreclosure prevention alternatives shall send a written communication to the borrower that includes all of the following information:

(1) That the borrower may be evaluated for a foreclosure prevention alternative or, if applicable, foreclosure prevention alternatives.

(2) Whether an application is required to be submitted by the borrower in order to be considered for a foreclosure prevention alternative.

(3) The means and process by which a borrower may obtain an application for a foreclosure prevention alternative.

(b) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(c) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(d)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 86, Sec. 12. Effective January 1, 2013. See identical section added by Stats. 2012, Ch. 87.)



2924.9-1

(a) Unless a borrower has previously exhausted the first lien loan modification process offered by, or through, his or her mortgage servicer described in Section 2923.6, within five business days after recording a notice of default pursuant to Section 2924, a mortgage servicer that offers one or more foreclosure prevention alternatives shall send a written communication to the borrower that includes all of the following information:

(1) That the borrower may be evaluated for a foreclosure prevention alternative or, if applicable, foreclosure prevention alternatives.

(2) Whether an application is required to be submitted by the borrower in order to be considered for a foreclosure prevention alternative.

(3) The means and process by which a borrower may obtain an application for a foreclosure prevention alternative.

(b) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(c) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(d)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 87, Sec. 12. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 86.)



2924.10

(a) When a borrower submits a complete first lien modification application or any document in connection with a first lien modification application, the mortgage servicer shall provide written acknowledgment of the receipt of the documentation within five business days of receipt. In its initial acknowledgment of receipt of the loan modification application, the mortgage servicer shall include the following information:

(1) A description of the loan modification process, including an estimate of when a decision on the loan modification will be made after a complete application has been submitted by the borrower and the length of time the borrower will have to consider an offer of a loan modification or other foreclosure prevention alternative.

(2) Any deadlines, including deadlines to submit missing documentation, that would affect the processing of a first lien loan modification application.

(3) Any expiration dates for submitted documents.

(4) Any deficiency in the borrower’s first lien loan modification application.

(b) For purposes of this section, a borrower’s first lien loan modification application shall be deemed to be “complete” when a borrower has supplied the mortgage servicer with all documents required by the mortgage servicer within the reasonable timeframes specified by the mortgage servicer.

(c) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(d) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(e)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 86, Sec. 13. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 87.)



2924.10-1

(a) When a borrower submits a complete first lien modification application or any document in connection with a first lien modification application, the mortgage servicer shall provide written acknowledgment of the receipt of the documentation within five business days of receipt. In its initial acknowledgment of receipt of the loan modification application, the mortgage servicer shall include the following information:

(1) A description of the loan modification process, including an estimate of when a decision on the loan modification will be made after a complete application has been submitted by the borrower and the length of time the borrower will have to consider an offer of a loan modification or other foreclosure prevention alternative.

(2) Any deadlines, including deadlines to submit missing documentation, that would affect the processing of a first lien loan modification application.

(3) Any expiration dates for submitted documents.

(4) Any deficiency in the borrower’s first lien loan modification application.

(b) For purposes of this section, a borrower’s first lien loan modification application shall be deemed to be “complete” when a borrower has supplied the mortgage servicer with all documents required by the mortgage servicer within the reasonable timeframes specified by the mortgage servicer.

(c) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(d) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(e)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 87, Sec. 13. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 86.)



2924.11

(a) If a foreclosure prevention alternative is approved in writing prior to the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default under either of the following circumstances:

(1) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(2) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(b) If a foreclosure prevention alternative is approved in writing after the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of sale or conduct a trustee’s sale under either of the following circumstances:

(1) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(2) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(c) When a borrower accepts an offered first lien loan modification or other foreclosure prevention alternative, the mortgage servicer shall provide the borrower with a copy of the fully executed loan modification agreement or agreement evidencing the foreclosure prevention alternative following receipt of the executed copy from the borrower.

(d) A mortgagee, beneficiary, or authorized agent shall record a rescission of a notice of default or cancel a pending trustee’s sale, if applicable, upon the borrower executing a permanent foreclosure prevention alternative. In the case of a short sale, the rescission or cancellation of the pending trustee’s sale shall occur when the short sale has been approved by all parties and proof of funds or financing has been provided to the mortgagee, beneficiary, or authorized agent.

(e) The mortgage servicer shall not charge any application, processing, or other fee for a first lien loan modification or other foreclosure prevention alternative.

(f) The mortgage servicer shall not collect any late fees for periods during which a complete first lien loan modification application is under consideration or a denial is being appealed, the borrower is making timely modification payments, or a foreclosure prevention alternative is being evaluated or exercised.

(g) If a borrower has been approved in writing for a first lien loan modification or other foreclosure prevention alternative, and the servicing of that borrower’s loan is transferred or sold to another mortgage servicer, the subsequent mortgage servicer shall continue to honor any previously approved first lien loan modification or other foreclosure prevention alternative, in accordance with the provisions of the act that added this section.

(h) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(i) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(j)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 86, Sec. 14. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 87, Sec. 14. See later operative sections added by Ch. 86 and Ch. 87.)



2924.11-1

(a) If a foreclosure prevention alternative is approved in writing prior to the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default under either of the following circumstances:

(1) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(2) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(b) If a foreclosure prevention alternative is approved in writing after the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of sale or conduct a trustee’s sale under either of the following circumstances:

(1) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(2) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(c) When a borrower accepts an offered first lien loan modification or other foreclosure prevention alternative, the mortgage servicer shall provide the borrower with a copy of the fully executed loan modification agreement or agreement evidencing the foreclosure prevention alternative following receipt of the executed copy from the borrower.

(d) A mortgagee, beneficiary, or authorized agent shall record a rescission of a notice of default or cancel a pending trustee’s sale, if applicable, upon the borrower executing a permanent foreclosure prevention alternative. In the case of a short sale, the rescission or cancellation of the pending trustee’s sale shall occur when the short sale has been approved by all parties and proof of funds or financing has been provided to the mortgagee, beneficiary, or authorized agent.

(e) The mortgage servicer shall not charge any application, processing, or other fee for a first lien loan modification or other foreclosure prevention alternative.

(f) The mortgage servicer shall not collect any late fees for periods during which a complete first lien loan modification application is under consideration or a denial is being appealed, the borrower is making timely modification payments, or a foreclosure prevention alternative is being evaluated or exercised.

(g) If a borrower has been approved in writing for a first lien loan modification or other foreclosure prevention alternative, and the servicing of that borrower’s loan is transferred or sold to another mortgage servicer, the subsequent mortgage servicer shall continue to honor any previously approved first lien loan modification or other foreclosure prevention alternative, in accordance with the provisions of the act that added this section.

(h) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(i) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(j)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 87, Sec. 14. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 86, Sec. 14. See later operative sections added by Ch. 86 and Ch. 87.)



2924.11-2

(a) If a borrower submits a complete application for a foreclosure prevention alternative offered by, or through, the borrower’s mortgage servicer, a mortgage servicer, trustee, mortgagee, beneficiary, or authorized agent shall not record a notice of sale or conduct a trustee’s sale while the complete foreclosure prevention alternative application is pending, and until the borrower has been provided with a written determination by the mortgage servicer regarding that borrower’s eligibility for the requested foreclosure prevention alternative.

(b) Following the denial of a first lien loan modification application, the mortgage servicer shall send a written notice to the borrower identifying with specificity the reasons for the denial and shall include a statement that the borrower may obtain additional documentation supporting the denial decision upon written request to the mortgage servicer.

(c) If a foreclosure prevention alternative is approved in writing prior to the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default under either of the following circumstances:

(1) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(2) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(d) If a foreclosure prevention alternative is approved in writing after the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of sale or conduct a trustee’s sale under either of the following circumstances:

(1) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(2) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(e) This section applies only to mortgages or deeds of trust as described in Section 2924.15.

(f) For purposes of this section, an application shall be deemed “complete” when a borrower has supplied the mortgage servicer with all documents required by the mortgage servicer within the reasonable timeframes specified by the mortgage servicer.

(g) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 14) and added by Stats. 2012, Ch. 86, Sec. 15. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 87, Sec. 15.)



2924.11-3

(a) If a borrower submits a complete application for a foreclosure prevention alternative offered by, or through, the borrower’s mortgage servicer, a mortgage servicer, trustee, mortgagee, beneficiary, or authorized agent shall not record a notice of sale or conduct a trustee’s sale while the complete foreclosure prevention alternative application is pending, and until the borrower has been provided with a written determination by the mortgage servicer regarding that borrower’s eligibility for the requested foreclosure prevention alternative.

(b) Following the denial of a first lien loan modification application, the mortgage servicer shall send a written notice to the borrower identifying with specificity the reasons for the denial and shall include a statement that the borrower may obtain additional documentation supporting the denial decision upon written request to the mortgage servicer.

(c) If a foreclosure prevention alternative is approved in writing prior to the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default under either of the following circumstances:

(1) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(2) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(d) If a foreclosure prevention alternative is approved in writing after the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of sale or conduct a trustee’s sale under either of the following circumstances:

(1) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(2) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(e) This section applies only to mortgages or deeds of trust as described in Section 2924.15.

(f) For purposes of this section, an application shall be deemed “complete” when a borrower has supplied the mortgage servicer with all documents required by the mortgage servicer within the reasonable timeframes specified by the mortgage servicer.

(g) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 14) and added by Stats. 2012, Ch. 87, Sec. 15. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 86, Sec. 15.)



2924.12

(a) (1) If a trustee’s deed upon sale has not been recorded, a borrower may bring an action for injunctive relief to enjoin a material violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17.

(2) Any injunction shall remain in place and any trustee’s sale shall be enjoined until the court determines that the mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent has corrected and remedied the violation or violations giving rise to the action for injunctive relief. An enjoined entity may move to dissolve an injunction based on a showing that the material violation has been corrected and remedied.

(b) After a trustee’s deed upon sale has been recorded, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall be liable to a borrower for actual economic damages pursuant to Section 3281, resulting from a material violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17 by that mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent where the violation was not corrected and remedied prior to the recordation of the trustee’s deed upon sale. If the court finds that the material violation was intentional or reckless, or resulted from willful misconduct by a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent, the court may award the borrower the greater of treble actual damages or statutory damages of fifty thousand dollars ($50,000).

(c) A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not be liable for any violation that it has corrected and remedied prior to the recordation of a trustee’s deed upon sale, or that has been corrected and remedied by third parties working on its behalf prior to the recordation of a trustee’s deed upon sale.

(d) A violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17 by a person licensed by the Department of Business Oversight or the Bureau of Real Estate shall be deemed to be a violation of that person’s licensing law.

(e) No violation of this article shall affect the validity of a sale in favor of a bona fide purchaser and any of its encumbrancers for value without notice.

(f) A third-party encumbrancer shall not be relieved of liability resulting from violations of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17 committed by that third-party encumbrancer, that occurred prior to the sale of the subject property to the bona fide purchaser.

(g) A signatory to a consent judgment entered in the case entitled United States of America et al. v. Bank of America Corporation et al., filed in the United States District Court for the District of Columbia, case number 1:12-cv-00361 RMC, that is in compliance with the relevant terms of the Settlement Term Sheet of that consent judgment with respect to the borrower who brought an action pursuant to this section while the consent judgment is in effect shall have no liability for a violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17.

(h) The rights, remedies, and procedures provided by this section are in addition to and independent of any other rights, remedies, or procedures under any other law. Nothing in this section shall be construed to alter, limit, or negate any other rights, remedies, or procedures provided by law.

(i) A court may award a prevailing borrower reasonable attorney’s fees and costs in an action brought pursuant to this section. A borrower shall be deemed to have prevailed for purposes of this subdivision if the borrower obtained injunctive relief or was awarded damages pursuant to this section.

(j) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(k)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as added by Stats. 2012, Ch. 86, Sec. 16) by Stats. 2014, Ch. 401, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative versions, as amended by Secs. 6 and 7 of Stats. 2014, Ch. 401. See identical section (added by Stats. 2012, Ch. 87, Sec. 16), as amended by Sec. 5 of Stats. 2014, Ch. 401.)



2924.12-1

(a) (1) If a trustee’s deed upon sale has not been recorded, a borrower may bring an action for injunctive relief to enjoin a material violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17.

(2) Any injunction shall remain in place and any trustee’s sale shall be enjoined until the court determines that the mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent has corrected and remedied the violation or violations giving rise to the action for injunctive relief. An enjoined entity may move to dissolve an injunction based on a showing that the material violation has been corrected and remedied.

(b) After a trustee’s deed upon sale has been recorded, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall be liable to a borrower for actual economic damages pursuant to Section 3281, resulting from a material violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17 by that mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent where the violation was not corrected and remedied prior to the recordation of the trustee’s deed upon sale. If the court finds that the material violation was intentional or reckless, or resulted from willful misconduct by a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent, the court may award the borrower the greater of treble actual damages or statutory damages of fifty thousand dollars ($50,000).

(c) A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not be liable for any violation that it has corrected and remedied prior to the recordation of a trustee’s deed upon sale, or that has been corrected and remedied by third parties working on its behalf prior to the recordation of a trustee’s deed upon sale.

(d) A violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17 by a person licensed by the Department of Business Oversight or the Bureau of Real Estate shall be deemed to be a violation of that person’s licensing law.

(e) No violation of this article shall affect the validity of a sale in favor of a bona fide purchaser and any of its encumbrancers for value without notice.

(f) A third-party encumbrancer shall not be relieved of liability resulting from violations of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17 committed by that third-party encumbrancer, that occurred prior to the sale of the subject property to the bona fide purchaser.

(g) A signatory to a consent judgment entered in the case entitled United States of America et al. v. Bank of America Corporation et al., filed in the United States District Court for the District of Columbia, case number 1:12-cv-00361 RMC, that is in compliance with the relevant terms of the Settlement Term Sheet of that consent judgment with respect to the borrower who brought an action pursuant to this section while the consent judgment is in effect shall have no liability for a violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17.

(h) The rights, remedies, and procedures provided by this section are in addition to and independent of any other rights, remedies, or procedures under any other law. Nothing in this section shall be construed to alter, limit, or negate any other rights, remedies, or procedures provided by law.

(i) A court may award a prevailing borrower reasonable attorney’s fees and costs in an action brought pursuant to this section. A borrower shall be deemed to have prevailed for purposes of this subdivision if the borrower obtained injunctive relief or was awarded damages pursuant to this section.

(j) This section shall not apply to entities described in subdivision (b) of Section 2924.18.

(k)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as added by Stats. 2012, Ch. 87, Sec. 16) by Stats. 2014, Ch. 401, Sec. 5. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative versions, as amended by Secs. 6 and 7 of Stats. 2014, Ch. 401.)



2924.12-2

(a) (1) If a trustee’s deed upon sale has not been recorded, a borrower may bring an action for injunctive relief to enjoin a material violation of Section 2923.5, 2923.7, 2924.11, or 2924.17.

(2) Any injunction shall remain in place and any trustee’s sale shall be enjoined until the court determines that the mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent has corrected and remedied the violation or violations giving rise to the action for injunctive relief. An enjoined entity may move to dissolve an injunction based on a showing that the material violation has been corrected and remedied.

(b) After a trustee’s deed upon sale has been recorded, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall be liable to a borrower for actual economic damages pursuant to Section 3281, resulting from a material violation of Section 2923.5, 2923.7, 2924.11, or 2924.17 by that mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent where the violation was not corrected and remedied prior to the recordation of the trustee’s deed upon sale. If the court finds that the material violation was intentional or reckless, or resulted from willful misconduct by a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent, the court may award the borrower the greater of treble actual damages or statutory damages of fifty thousand dollars ($50,000).

(c) A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not be liable for any violation that it has corrected and remedied prior to the recordation of the trustee’s deed upon sale, or that has been corrected and remedied by third parties working on its behalf prior to the recordation of the trustee’s deed upon sale.

(d) A violation of Section 2923.5, 2923.7, 2924.11, or 2924.17 by a person licensed by the Department of Business Oversight or the Bureau of Real Estate shall be deemed to be a violation of that person’s licensing law.

(e) No violation of this article shall affect the validity of a sale in favor of a bona fide purchaser and any of its encumbrancers for value without notice.

(f) A third-party encumbrancer shall not be relieved of liability resulting from violations of Section 2923.5, 2923.7, 2924.11, or 2924.17 committed by that third-party encumbrancer, that occurred prior to the sale of the subject property to the bona fide purchaser.

(g) The rights, remedies, and procedures provided by this section are in addition to and independent of any other rights, remedies, or procedures under any other law. Nothing in this section shall be construed to alter, limit, or negate any other rights, remedies, or procedures provided by law.

(h) A court may award a prevailing borrower reasonable attorney’s fees and costs in an action brought pursuant to this section. A borrower shall be deemed to have prevailed for purposes of this subdivision if the borrower obtained injunctive relief or was awarded damages pursuant to this section.

(i) This section shall become operative on January 1, 2018.

(Amended (as added by Stats. 2012, Ch. 86, Sec. 17) by Stats. 2014, Ch. 401, Sec. 6. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions. See identical section (added by Stats. 2012, Ch. 87, Sec. 17), as amended by Sec. 7 of Stats. 2014, Ch. 401.)



2924.12-3

(a) (1) If a trustee’s deed upon sale has not been recorded, a borrower may bring an action for injunctive relief to enjoin a material violation of Section 2923.5, 2923.7, 2924.11, or 2924.17.

(2) Any injunction shall remain in place and any trustee’s sale shall be enjoined until the court determines that the mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent has corrected and remedied the violation or violations giving rise to the action for injunctive relief. An enjoined entity may move to dissolve an injunction based on a showing that the material violation has been corrected and remedied.

(b) After a trustee’s deed upon sale has been recorded, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall be liable to a borrower for actual economic damages pursuant to Section 3281, resulting from a material violation of Section 2923.5, 2923.7, 2924.11, or 2924.17 by that mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent where the violation was not corrected and remedied prior to the recordation of the trustee’s deed upon sale. If the court finds that the material violation was intentional or reckless, or resulted from willful misconduct by a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent, the court may award the borrower the greater of treble actual damages or statutory damages of fifty thousand dollars ($50,000).

(c) A mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not be liable for any violation that it has corrected and remedied prior to the recordation of the trustee’s deed upon sale, or that has been corrected and remedied by third parties working on its behalf prior to the recordation of the trustee’s deed upon sale.

(d) A violation of Section 2923.5, 2923.7, 2924.11, or 2924.17 by a person licensed by the Department of Business Oversight or the Bureau of Real Estate shall be deemed to be a violation of that person’s licensing law.

(e) No violation of this article shall affect the validity of a sale in favor of a bona fide purchaser and any of its encumbrancers for value without notice.

(f) A third-party encumbrancer shall not be relieved of liability resulting from violations of Section 2923.5, 2923.7, 2924.11, or 2924.17 committed by that third-party encumbrancer, that occurred prior to the sale of the subject property to the bona fide purchaser.

(g) The rights, remedies, and procedures provided by this section are in addition to and independent of any other rights, remedies, or procedures under any other law. Nothing in this section shall be construed to alter, limit, or negate any other rights, remedies, or procedures provided by law.

(h) A court may award a prevailing borrower reasonable attorney’s fees and costs in an action brought pursuant to this section. A borrower shall be deemed to have prevailed for purposes of this subdivision if the borrower obtained injunctive relief or was awarded damages pursuant to this section.

(i) This section shall become operative on January 1, 2018.

(Amended (as added by Stats. 2012, Ch. 87, Sec. 17) by Stats. 2014, Ch. 401, Sec. 7. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



2924.15

(a) Unless otherwise provided, paragraph (5) of subdivision (a) of Section 2924, and Sections 2923.5, 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, and 2924.18 shall apply only to first lien mortgages or deeds of trust that are secured by owner-occupied residential real property containing no more than four dwelling units. For these purposes, “owner-occupied” means that the property is the principal residence of the borrower and is security for a loan made for personal, family, or household purposes.

(b)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 86, Sec. 18. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 87, Sec. 18. See later operative sections added by Ch. 86 and Ch. 87.)



2924.15-1

(a) Unless otherwise provided, paragraph (5) of subdivision (a) of Section 2924, and Sections 2923.5, 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, and 2924.18 shall apply only to first lien mortgages or deeds of trust that are secured by owner-occupied residential real property containing no more than four dwelling units. For these purposes, “owner-occupied” means that the property is the principal residence of the borrower and is security for a loan made for personal, family, or household purposes.

(b)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 87, Sec. 18. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 86, Sec. 18. See later operative sections added by Ch. 86 and Ch. 87.)



2924.15-2

(a) Unless otherwise provided, Sections 2923.5, 2923.7, and 2924.11 shall apply only to first lien mortgages or deeds of trust that are secured by owner-occupied residential real property containing no more than four dwelling units. For these purposes, “owner-occupied” means that the property is the principal residence of the borrower and is security for a loan made for personal, family, or household purposes.

(b) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 18) and added by Stats. 2012, Ch. 86, Sec. 19. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 87, Sec. 19.)



2924.15-3

(a) Unless otherwise provided, Sections 2923.5, 2923.7, and 2924.11 shall apply only to first lien mortgages or deeds of trust that are secured by owner-occupied residential real property containing no more than four dwelling units. For these purposes, “owner-occupied” means that the property is the principal residence of the borrower and is security for a loan made for personal, family, or household purposes.

(b) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 18) and added by Stats. 2012, Ch. 87, Sec. 19. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 86, Sec. 19.)



2924.17

(a) A declaration recorded pursuant to Section 2923.5 or, until January 1, 2018, pursuant to Section 2923.55, a notice of default, notice of sale, assignment of a deed of trust, or substitution of trustee recorded by or on behalf of a mortgage servicer in connection with a foreclosure subject to the requirements of Section 2924, or a declaration or affidavit filed in any court relative to a foreclosure proceeding shall be accurate and complete and supported by competent and reliable evidence.

(b) Before recording or filing any of the documents described in subdivision (a), a mortgage servicer shall ensure that it has reviewed competent and reliable evidence to substantiate the borrower’s default and the right to foreclose, including the borrower’s loan status and loan information.

(c) Until January 1, 2018, any mortgage servicer that engages in multiple and repeated uncorrected violations of subdivision (b) in recording documents or filing documents in any court relative to a foreclosure proceeding shall be liable for a civil penalty of up to seven thousand five hundred dollars ($7,500) per mortgage or deed of trust in an action brought by a government entity identified in Section 17204 of the Business and Professions Code, or in an administrative proceeding brought by the Department of Business Oversight or the Bureau of Real Estate against a respective licensee, in addition to any other remedies available to these entities. This subdivision shall be inoperative on January 1, 2018.

(Amended (as added by Stats. 2012, Ch. 86) by Stats. 2014, Ch. 401, Sec. 8. Effective January 1, 2015. See identical section (added by Stats. 2012, Ch. 87), as amended by Sec. 9 of Stats. 2014, Ch. 401.)



2924.17-1

(a) A declaration recorded pursuant to Section 2923.5 or, until January 1, 2018, pursuant to Section 2923.55, a notice of default, notice of sale, assignment of a deed of trust, or substitution of trustee recorded by or on behalf of a mortgage servicer in connection with a foreclosure subject to the requirements of Section 2924, or a declaration or affidavit filed in any court relative to a foreclosure proceeding shall be accurate and complete and supported by competent and reliable evidence.

(b) Before recording or filing any of the documents described in subdivision (a), a mortgage servicer shall ensure that it has reviewed competent and reliable evidence to substantiate the borrower’s default and the right to foreclose, including the borrower’s loan status and loan information.

(c) Until January 1, 2018, any mortgage servicer that engages in multiple and repeated uncorrected violations of subdivision (b) in recording documents or filing documents in any court relative to a foreclosure proceeding shall be liable for a civil penalty of up to seven thousand five hundred dollars ($7,500) per mortgage or deed of trust in an action brought by a government entity identified in Section 17204 of the Business and Professions Code, or in an administrative proceeding brought by the Department of Business Oversight or the Bureau of Real Estate against a respective licensee, in addition to any other remedies available to these entities. This subdivision shall be inoperative on January 1, 2018.

(Amended (as added by Stats. 2012, Ch. 87) by Stats. 2014, Ch. 401, Sec. 9. Effective January 1, 2015.)



2924.18

(a) (1) If a borrower submits a complete application for a first lien loan modification offered by, or through, the borrower’s mortgage servicer, a mortgage servicer, trustee, mortgagee, beneficiary, or authorized agent shall not record a notice of default, notice of sale, or conduct a trustee’s sale while the complete first lien loan modification application is pending, and until the borrower has been provided with a written determination by the mortgage servicer regarding that borrower’s eligibility for the requested loan modification.

(2) If a foreclosure prevention alternative has been approved in writing prior to the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default under either of the following circumstances:

(A) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(B) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(3) If a foreclosure prevention alternative is approved in writing after the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of sale or conduct a trustee’s sale under either of the following circumstances:

(A) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(B) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(b) This section shall apply only to a depository institution chartered under state or federal law, a person licensed pursuant to Division 9 (commencing with Section 22000) or Division 20 (commencing with Section 50000) of the Financial Code, or a person licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, that, during its immediately preceding annual reporting period, as established with its primary regulator, foreclosed on 175 or fewer residential real properties, containing no more than four dwelling units, that are located in California.

(c) Within three months after the close of any calendar year or annual reporting period as established with its primary regulator during which an entity or person described in subdivision (b) exceeds the threshold of 175 specified in subdivision (b), that entity shall notify its primary regulator, in a manner acceptable to its primary regulator, and any mortgagor or trustor who is delinquent on a residential mortgage loan serviced by that entity of the date on which that entity will be subject to Sections 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, and 2924.12, which date shall be the first day of the first month that is six months after the close of the calendar year or annual reporting period during which that entity exceeded the threshold.

(d) For purposes of this section, an application shall be deemed “complete” when a borrower has supplied the mortgage servicer with all documents required by the mortgage servicer within the reasonable timeframes specified by the mortgage servicer.

(e) If a borrower has been approved in writing for a first lien loan modification or other foreclosure prevention alternative, and the servicing of the borrower’s loan is transferred or sold to another mortgage servicer, the subsequent mortgage servicer shall continue to honor any previously approved first lien loan modification or other foreclosure prevention alternative, in accordance with the provisions of the act that added this section.

(f) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(g)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 86, Sec. 21. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 87.)



2924.18-1

(a) (1) If a borrower submits a complete application for a first lien loan modification offered by, or through, the borrower’s mortgage servicer, a mortgage servicer, trustee, mortgagee, beneficiary, or authorized agent shall not record a notice of default, notice of sale, or conduct a trustee’s sale while the complete first lien loan modification application is pending, and until the borrower has been provided with a written determination by the mortgage servicer regarding that borrower’s eligibility for the requested loan modification.

(2) If a foreclosure prevention alternative has been approved in writing prior to the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default under either of the following circumstances:

(A) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(B) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(3) If a foreclosure prevention alternative is approved in writing after the recordation of a notice of default, a mortgage servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of sale or conduct a trustee’s sale under either of the following circumstances:

(A) The borrower is in compliance with the terms of a written trial or permanent loan modification, forbearance, or repayment plan.

(B) A foreclosure prevention alternative has been approved in writing by all parties, including, for example, the first lien investor, junior lienholder, and mortgage insurer, as applicable, and proof of funds or financing has been provided to the servicer.

(b) This section shall apply only to a depository institution chartered under state or federal law, a person licensed pursuant to Division 9 (commencing with Section 22000) or Division 20 (commencing with Section 50000) of the Financial Code, or a person licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, that, during its immediately preceding annual reporting period, as established with its primary regulator, foreclosed on 175 or fewer residential real properties, containing no more than four dwelling units, that are located in California.

(c) Within three months after the close of any calendar year or annual reporting period as established with its primary regulator during which an entity or person described in subdivision (b) exceeds the threshold of 175 specified in subdivision (b), that entity shall notify its primary regulator, in a manner acceptable to its primary regulator, and any mortgagor or trustor who is delinquent on a residential mortgage loan serviced by that entity of the date on which that entity will be subject to Sections 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, and 2924.12, which date shall be the first day of the first month that is six months after the close of the calendar year or annual reporting period during which that entity exceeded the threshold.

(d) For purposes of this section, an application shall be deemed “complete” when a borrower has supplied the mortgage servicer with all documents required by the mortgage servicer within the reasonable timeframes specified by the mortgage servicer.

(e) If a borrower has been approved in writing for a first lien loan modification or other foreclosure prevention alternative, and the servicing of the borrower’s loan is transferred or sold to another mortgage servicer, the subsequent mortgage servicer shall continue to honor any previously approved first lien loan modification or other foreclosure prevention alternative, in accordance with the provisions of the act that added this section.

(f) This section shall apply only to mortgages or deeds of trust described in Section 2924.15.

(g)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 87, Sec. 21. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2012, Ch. 86.)



2924.19

(a) (1) If a trustee’s deed upon sale has not been recorded, a borrower may bring an action for injunctive relief to enjoin a material violation of Section 2923.5, 2924.17, or 2924.18.

(2) An injunction shall remain in place and any trustee’s sale shall be enjoined until the court determines that the mortgage servicer, mortgagee, beneficiary, or authorized agent has corrected and remedied the violation or violations giving rise to the action for injunctive relief. An enjoined entity may move to dissolve an injunction based on a showing that the material violation has been corrected and remedied.

(b) After a trustee’s deed upon sale has been recorded, a mortgage servicer, mortgagee, beneficiary, or authorized agent shall be liable to a borrower for actual economic damages pursuant to Section 3281, resulting from a material violation of Section 2923.5, 2924.17, or 2924.18 by that mortgage servicer, mortgagee, beneficiary, or authorized agent where the violation was not corrected and remedied prior to the recordation of the trustee’s deed upon sale. If the court finds that the material violation was intentional or reckless, or resulted from willful misconduct by a mortgage servicer, mortgagee, beneficiary, or authorized agent, the court may award the borrower the greater of treble actual damages or statutory damages of fifty thousand dollars ($50,000).

(c) A mortgage servicer, mortgagee, beneficiary, or authorized agent shall not be liable for any violation that it has corrected and remedied prior to the recordation of the trustee’s deed upon sale, or that has been corrected and remedied by third parties working on its behalf prior to the recordation of the trustee’s deed upon sale.

(d) A violation of Section 2923.5, 2924.17, or 2924.18 by a person licensed by the Department of Business Oversight or the Bureau of Real Estate shall be deemed to be a violation of that person’s licensing law.

(e) A violation of this article shall not affect the validity of a sale in favor of a bona fide purchaser and any of its encumbrancers for value without notice.

(f) A third-party encumbrancer shall not be relieved of liability resulting from violations of Section 2923.5, 2924.17, or 2924.18, committed by that third-party encumbrancer, that occurred prior to the sale of the subject property to the bona fide purchaser.

(g) The rights, remedies, and procedures provided by this section are in addition to and independent of any other rights, remedies, or procedures under any other law. Nothing in this section shall be construed to alter, limit, or negate any other rights, remedies, or procedures provided by law.

(h) A court may award a prevailing borrower reasonable attorney’s fees and costs in an action brought pursuant to this section. A borrower shall be deemed to have prevailed for purposes of this subdivision if the borrower obtained injunctive relief or damages pursuant to this section.

(i) This section shall apply only to entities described in subdivision (b) of Section 2924.18.

(j)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 76, Sec. 17) by Stats. 2014, Ch. 401, Sec. 10. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See identical section (added by Stats. 2012, Ch. 87), as amended by Sec. 11 of Stats. 2014, Ch. 401.)



2924.19-1

(a) (1) If a trustee’s deed upon sale has not been recorded, a borrower may bring an action for injunctive relief to enjoin a material violation of Section 2923.5, 2924.17, or 2924.18.

(2) An injunction shall remain in place and any trustee’s sale shall be enjoined until the court determines that the mortgage servicer, mortgagee, beneficiary, or authorized agent has corrected and remedied the violation or violations giving rise to the action for injunctive relief. An enjoined entity may move to dissolve an injunction based on a showing that the material violation has been corrected and remedied.

(b) After a trustee’s deed upon sale has been recorded, a mortgage servicer, mortgagee, beneficiary, or authorized agent shall be liable to a borrower for actual economic damages pursuant to Section 3281, resulting from a material violation of Section 2923.5, 2924.17, or 2924.18 by that mortgage servicer, mortgagee, beneficiary, or authorized agent where the violation was not corrected and remedied prior to the recordation of the trustee’s deed upon sale. If the court finds that the material violation was intentional or reckless, or resulted from willful misconduct by a mortgage servicer, mortgagee, beneficiary, or authorized agent, the court may award the borrower the greater of treble actual damages or statutory damages of fifty thousand dollars ($50,000).

(c) A mortgage servicer, mortgagee, beneficiary, or authorized agent shall not be liable for any violation that it has corrected and remedied prior to the recordation of the trustee’s deed upon sale, or that has been corrected and remedied by third parties working on its behalf prior to the recordation of the trustee’s deed upon sale.

(d) A violation of Section 2923.5, 2924.17, or 2924.18 by a person licensed by the Department of Business Oversight or the Bureau of Real Estate shall be deemed to be a violation of that person’s licensing law.

(e) A violation of this article shall not affect the validity of a sale in favor of a bona fide purchaser and any of its encumbrancers for value without notice.

(f) A third-party encumbrancer shall not be relieved of liability resulting from violations of Section 2923.5, 2924.17, or 2924.18, committed by that third-party encumbrancer, that occurred prior to the sale of the subject property to the bona fide purchaser.

(g) The rights, remedies, and procedures provided by this section are in addition to and independent of any other rights, remedies, or procedures under any other law. Nothing in this section shall be construed to alter, limit, or negate any other rights, remedies, or procedures provided by law.

(h) A court may award a prevailing borrower reasonable attorney’s fees and costs in an action brought pursuant to this section. A borrower shall be deemed to have prevailed for purposes of this subdivision if the borrower obtained injunctive relief or damages pursuant to this section.

(i) This section shall apply only to entities described in subdivision (b) of Section 2924.18.

(j)  This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 76, Sec. 18) by Stats. 2014, Ch. 401, Sec. 11. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions.)



2924.20

Consistent with their general regulatory authority, and notwithstanding subdivisions (b) and (c) of Section 2924.18, the Department of Business Oversight and the Bureau of Real Estate may adopt regulations applicable to any entity or person under their respective jurisdictions that are necessary to carry out the purposes of the act that added this section. A violation of the regulations adopted pursuant to this section shall only be enforceable by the regulatory agency.

(Amended (as added by Stats. 2012, Ch. 86) by Stats. 2014, Ch. 401, Sec. 12. Effective January 1, 2015. See identical section (added by Stats. 2012, Ch. 87), as amended by Sec. 13 of Stats. 2014, Ch. 401.)



2924.20-1

Consistent with their general regulatory authority, and notwithstanding subdivisions (b) and (c) of Section 2924.18, the Department of Business Oversight and the Bureau of Real Estate may adopt regulations applicable to any entity or person under their respective jurisdictions that are necessary to carry out the purposes of the act that added this section. A violation of the regulations adopted pursuant to this section shall only be enforceable by the regulatory agency.

(Amended (as added by Stats. 2012, Ch. 87) by Stats. 2014, Ch. 401, Sec. 13. Effective January 1, 2015.)



2924.25

(a) Unless acting in the capacity of a trustee, a licensed title company or underwritten title company shall not be liable for a violation of Section 2923.5, 2923.55, 2923.6, 2924.11, 2924.18, or 2924.19 if it records or causes to record a notice of default or notice of sale at the request of a trustee, substitute trustee, or beneficiary, in good faith and in the normal course of its business activities.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 251, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



2924.26

(a) Unless acting in the capacity of a trustee, a licensed title company or underwritten title company shall not be liable for a violation of Section 2923.5 or 2924.11 if it records or causes to record a notice of default or notice of sale at the request of a trustee, substitute trustee, or beneficiary, in good faith and in the normal course of its business activities.

(b) This section shall become operative on January 1, 2018.

(Added by Stats. 2013, Ch. 251, Sec. 2. Effective January 1, 2014. Section operative January 1, 2018, by its own provisions.)



2924a

If, by the terms of any trust or deed of trust a power of sale is conferred upon the trustee, the attorney for the trustee, or any duly authorized agent, may conduct the sale and act in the sale as the auctioneer for the trustee.

(Amended by Stats. 2006, Ch. 575, Sec. 5. Effective January 1, 2007.)



2924b

(a) Any person desiring a copy of any notice of default and of any notice of sale under any deed of trust or mortgage with power of sale upon real property or an estate for years therein, as to which deed of trust or mortgage the power of sale cannot be exercised until these notices are given for the time and in the manner provided in Section 2924 may, at any time subsequent to recordation of the deed of trust or mortgage and prior to recordation of notice of default thereunder, cause to be filed for record in the office of the recorder of any county in which any part or parcel of the real property is situated, a duly acknowledged request for a copy of the notice of default and of sale. This request shall be signed and acknowledged by the person making the request, specifying the name and address of the person to whom the notice is to be mailed, shall identify the deed of trust or mortgage by stating the names of the parties thereto, the date of recordation thereof, and the book and page where the deed of trust or mortgage is recorded or the recorder’s number, and shall be in substantially the following form:

“In accordance with Section 2924b, Civil Code, request is hereby
made that a copy of any notice of default and a copy of any notice of sale
under the deed of trust (or mortgage) recorded ______, ____, in Book
_____ page ____ records of ____ County, (or filed for record with
recorder’s serial number ____, _______  County) California, executed
by ____ as trustor (or mortgagor) in which ________ is named as
beneficiary (or mortgagee) and ______________ as trustee be mailed to

at

.

Name

Address

NOTICE:  A copy of any notice of default and of any notice of sale will be
sent only to the address contained in this recorded request. If your address changes, a new request must be recorded.

_____

Signature  ”

Upon the filing for record of the request, the recorder shall index in the general index of grantors the names of the trustors (or mortgagors) recited therein and the names of persons requesting copies.

(b) The mortgagee, trustee, or other person authorized to record the notice of default or the notice of sale shall do each of the following:

(1) Within 10 business days following recordation of the notice of default, deposit or cause to be deposited in the United States mail an envelope, sent by registered or certified mail with postage prepaid, containing a copy of the notice with the recording date shown thereon, addressed to each person whose name and address are set forth in a duly recorded request therefor, directed to the address designated in the request and to each trustor or mortgagor at his or her last known address if different than the address specified in the deed of trust or mortgage with power of sale.

(2) At least 20 days before the date of sale, deposit or cause to be deposited in the United States mail an envelope, sent by registered or certified mail with postage prepaid, containing a copy of the notice of the time and place of sale, addressed to each person whose name and address are set forth in a duly recorded request therefor, directed to the address designated in the request and to each trustor or mortgagor at his or her last known address if different than the address specified in the deed of trust or mortgage with power of sale.

(3) As used in paragraphs (1) and (2), the “last known address” of each trustor or mortgagor means the last business or residence physical address actually known by the mortgagee, beneficiary, trustee, or other person authorized to record the notice of default. For the purposes of this subdivision, an address is “actually known” if it is contained in the original deed of trust or mortgage, or in any subsequent written notification of a change of physical address from the trustor or mortgagor pursuant to the deed of trust or mortgage. For the purposes of this subdivision, “physical address” does not include an email or any form of electronic address for a trustor or mortgagor. The beneficiary shall inform the trustee of the trustor’s last address actually known by the beneficiary. However, the trustee shall incur no liability for failing to send any notice to the last address unless the trustee has actual knowledge of it.

(4) A “person authorized to record the notice of default or the notice of sale” shall include an agent for the mortgagee or beneficiary, an agent of the named trustee, any person designated in an executed substitution of trustee, or an agent of that substituted trustee.

(c) The mortgagee, trustee, or other person authorized to record the notice of default or the notice of sale shall do the following:

(1) Within one month following recordation of the notice of default, deposit or cause to be deposited in the United States mail an envelope, sent by registered or certified mail with postage prepaid, containing a copy of the notice with the recording date shown thereon, addressed to each person set forth in paragraph (2), provided that the estate or interest of any person entitled to receive notice under this subdivision is acquired by an instrument sufficient to impart constructive notice of the estate or interest in the land or portion thereof that is subject to the deed of trust or mortgage being foreclosed, and provided the instrument is recorded in the office of the county recorder so as to impart that constructive notice prior to the recording date of the notice of default and provided the instrument as so recorded sets forth a mailing address that the county recorder shall use, as instructed within the instrument, for the return of the instrument after recording, and which address shall be the address used for the purposes of mailing notices herein.

(2) The persons to whom notice shall be mailed under this subdivision are:

(A) The successor in interest, as of the recording date of the notice of default, of the estate or interest or any portion thereof of the trustor or mortgagor of the deed of trust or mortgage being foreclosed.

(B) The beneficiary or mortgagee of any deed of trust or mortgage recorded subsequent to the deed of trust or mortgage being foreclosed, or recorded prior to or concurrently with the deed of trust or mortgage being foreclosed but subject to a recorded agreement or a recorded statement of subordination to the deed of trust or mortgage being foreclosed.

(C) The assignee of any interest of the beneficiary or mortgagee described in subparagraph (B), as of the recording date of the notice of default.

(D) The vendee of any contract of sale, or the lessee of any lease, of the estate or interest being foreclosed that is recorded subsequent to the deed of trust or mortgage being foreclosed, or recorded prior to or concurrently with the deed of trust or mortgage being foreclosed but subject to a recorded agreement or statement of subordination to the deed of trust or mortgage being foreclosed.

(E) The successor in interest to the vendee or lessee described in subparagraph (D), as of the recording date of the notice of default.

(F) The office of the Controller, Sacramento, California, where, as of the recording date of the notice of default, a “Notice of Lien for Postponed Property Taxes” has been recorded against the real property to which the notice of default applies.

(3) At least 20 days before the date of sale, deposit or cause to be deposited in the United States mail an envelope, sent by registered or certified mail with postage prepaid, containing a copy of the notice of the time and place of sale addressed to each person to whom a copy of the notice of default is to be mailed as provided in paragraphs (1) and (2), and addressed to the office of any state taxing agency, Sacramento, California, that has recorded, subsequent to the deed of trust or mortgage being foreclosed, a notice of tax lien prior to the recording date of the notice of default against the real property to which the notice of default applies.

(4) Provide a copy of the notice of sale to the Internal Revenue Service, in accordance with Section 7425 of the Internal Revenue Code and any applicable federal regulation, if a “Notice of Federal Tax Lien under Internal Revenue Laws” has been recorded, subsequent to the deed of trust or mortgage being foreclosed, against the real property to which the notice of sale applies. The failure to provide the Internal Revenue Service with a copy of the notice of sale pursuant to this paragraph shall be sufficient cause to rescind the trustee’s sale and invalidate the trustee’s deed, at the option of either the successful bidder at the trustee’s sale or the trustee, and in either case with the consent of the beneficiary. Any option to rescind the trustee’s sale pursuant to this paragraph shall be exercised prior to any transfer of the property by the successful bidder to a bona fide purchaser for value. A rescission of the trustee’s sale pursuant to this paragraph may be recorded in a notice of rescission pursuant to Section 1058.5.

(5) The mailing of notices in the manner set forth in paragraph (1) shall not impose upon any licensed attorney, agent, or employee of any person entitled to receive notices as herein set forth any duty to communicate the notice to the entitled person from the fact that the mailing address used by the county recorder is the address of the attorney, agent, or employee.

(d) Any deed of trust or mortgage with power of sale hereafter executed upon real property or an estate for years therein may contain a request that a copy of any notice of default and a copy of any notice of sale thereunder shall be mailed to any person or party thereto at the address of the person given therein, and a copy of any notice of default and of any notice of sale shall be mailed to each of these at the same time and in the same manner required as though a separate request therefor had been filed by each of these persons as herein authorized. If any deed of trust or mortgage with power of sale executed after September 19, 1939, except a deed of trust or mortgage of any of the classes excepted from the provisions of Section 2924, does not contain a mailing address of the trustor or mortgagor therein named, and if no request for special notice by the trustor or mortgagor in substantially the form set forth in this section has subsequently been recorded, a copy of the notice of default shall be published once a week for at least four weeks in a newspaper of general circulation in the county in which the property is situated, the publication to commence within 10 business days after the filing of the notice of default. In lieu of publication, a copy of the notice of default may be delivered personally to the trustor or mortgagor within the 10 business days or at any time before publication is completed, or by posting the notice of default in a conspicuous place on the property and mailing the notice to the last known address of the trustor or mortgagor.

(e) Any person required to mail a copy of a notice of default or notice of sale to each trustor or mortgagor pursuant to subdivision (b) or (c) by registered or certified mail shall simultaneously cause to be deposited in the United States mail, with postage prepaid and mailed by first-class mail, an envelope containing an additional copy of the required notice addressed to each trustor or mortgagor at the same address to which the notice is sent by registered or certified mail pursuant to subdivision (b) or (c). The person shall execute and retain an affidavit identifying the notice mailed, showing the name and residence or business address of that person, that he or she is over 18 years of age, the date of deposit in the mail, the name and address of the trustor or mortgagor to whom sent, and that the envelope was sealed and deposited in the mail with postage fully prepaid. In the absence of fraud, the affidavit required by this subdivision shall establish a conclusive presumption of mailing.

(f) (1) Notwithstanding subdivision (a), with respect to separate interests governed by an association, as defined in Section 4080 or 6528, the association may cause to be filed in the office of the recorder in the county in which the separate interests are situated a request that a mortgagee, trustee, or other person authorized to record a notice of default regarding any of those separate interests mail to the association a copy of any trustee’s deed upon sale concerning a separate interest. The request shall include a legal description or the assessor’s parcel number of all the separate interests. A request recorded pursuant to this subdivision shall include the name and address of the association and a statement that it is an association as defined in Section 4080 or 6528. Subsequent requests of an association shall supersede prior requests. A request pursuant to this subdivision shall be recorded before the filing of a notice of default. The mortgagee, trustee, or other authorized person shall mail the requested information to the association within 15 business days following the date of the trustee’s sale. Failure to mail the request, pursuant to this subdivision, shall not affect the title to real property.

(2) A request filed pursuant to paragraph (1) does not, for purposes of Section 27288.1 of the Government Code, constitute a document that either effects or evidences a transfer or encumbrance of an interest in real property or that releases or terminates any interest, right, or encumbrance of an interest in real property.

(g) No request for a copy of any notice filed for record pursuant to this section, no statement or allegation in the request, and no record thereof shall affect the title to real property or be deemed notice to any person that any person requesting copies of notice has or claims any right, title, or interest in, or lien or charge upon the property described in the deed of trust or mortgage referred to therein.

(h) “Business day,” as used in this section, has the meaning specified in Section 9.

(Amended by Stats. 2013, Ch. 605, Sec. 17. Effective January 1, 2014.)



2924c

(a) (1) Whenever all or a portion of the principal sum of any obligation secured by deed of trust or mortgage on real property or an estate for years therein hereafter executed has, prior to the maturity date fixed in that obligation, become due or been declared due by reason of default in payment of interest or of any installment of principal, or by reason of failure of trustor or mortgagor to pay, in accordance with the terms of that obligation or of the deed of trust or mortgage, taxes, assessments, premiums for insurance, or advances made by beneficiary or mortgagee in accordance with the terms of that obligation or of the deed of trust or mortgage, the trustor or mortgagor or his or her successor in interest in the mortgaged or trust property or any part thereof, or any beneficiary under a subordinate deed of trust or any other person having a subordinate lien or encumbrance of record thereon, at any time within the period specified in subdivision (e), if the power of sale therein is to be exercised, or, otherwise at any time prior to entry of the decree of foreclosure, may pay to the beneficiary or the mortgagee or their successors in interest, respectively, the entire amount due, at the time payment is tendered, with respect to (A) all amounts of principal, interest, taxes, assessments, insurance premiums, or advances actually known by the beneficiary to be, and that are, in default and shown in the notice of default, under the terms of the deed of trust or mortgage and the obligation secured thereby, (B) all amounts in default on recurring obligations not shown in the notice of default, and (C) all reasonable costs and expenses, subject to subdivision (c), which are actually incurred in enforcing the terms of the obligation, deed of trust, or mortgage, and trustee’s or attorney’s fees, subject to subdivision (d), other than the portion of principal as would not then be due had no default occurred, and thereby cure the default theretofore existing, and thereupon, all proceedings theretofore had or instituted shall be dismissed or discontinued and the obligation and deed of trust or mortgage shall be reinstated and shall be and remain in force and effect, the same as if the acceleration had not occurred. This section does not apply to bonds or other evidences of indebtedness authorized or permitted to be issued by the Commissioner of Corporations or made by a public utility subject to the Public Utilities Code. For the purposes of this subdivision, the term “recurring obligation” means all amounts of principal and interest on the loan, or rents, subject to the deed of trust or mortgage in default due after the notice of default is recorded; all amounts of principal and interest or rents advanced on senior liens or leaseholds which are advanced after the recordation of the notice of default; and payments of taxes, assessments, and hazard insurance advanced after recordation of the notice of default. If the beneficiary or mortgagee has made no advances on defaults which would constitute recurring obligations, the beneficiary or mortgagee may require the trustor or mortgagor to provide reliable written evidence that the amounts have been paid prior to reinstatement.

(2) If the trustor, mortgagor, or other person authorized to cure the default pursuant to this subdivision does cure the default, the beneficiary or mortgagee or the agent for the beneficiary or mortgagee shall, within 21 days following the reinstatement, execute and deliver to the trustee a notice of rescission which rescinds the declaration of default and demand for sale and advises the trustee of the date of reinstatement. The trustee shall cause the notice of rescission to be recorded within 30 days of receipt of the notice of rescission and of all allowable fees and costs.

No charge, except for the recording fee, shall be made against the trustor or mortgagor for the execution and recordation of the notice which rescinds the declaration of default and demand for sale.

(b) (1) The notice, of any default described in this section, recorded pursuant to Section 2924, and mailed to any person pursuant to Section 2924b, shall begin with the following statement, printed or typed thereon:

“IMPORTANT NOTICE [14-point boldface type if printed or in capital letters if typed]

IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE BEHIND IN YOUR PAYMENTS, IT MAY BE SOLD WITHOUT ANY COURT ACTION, [14-point boldface type if printed or in capital letters if typed] and you may have the legal right to bring your account in good standing by paying all of your past due payments plus permitted costs and expenses within the time permitted by law for reinstatement of your account, which is normally five business days prior to the date set for the sale of your property. No sale date may be set until approximately 90 days from the date this notice of default may be recorded (which date of recordation appears on this notice).

This amount is

as of

_____

(Date)

and will increase until your account becomes current.

While your property is in foreclosure, you still must pay other obligations (such as insurance and taxes) required by your note and deed of trust or mortgage. If you fail to make future payments on the loan, pay taxes on the property, provide insurance on the property, or pay other obligations as required in the note and deed of trust or mortgage, the beneficiary or mortgagee may insist that you do so in order to reinstate your account in good standing. In addition, the beneficiary or mortgagee may require as a condition to reinstatement that you provide reliable written evidence that you paid all senior liens, property taxes, and hazard insurance premiums.

Upon your written request, the beneficiary or mortgagee will give you a written itemization of the entire amount you must pay. You may not have to pay the entire unpaid portion of your account, even though full payment was demanded, but you must pay all amounts in default at the time payment is made. However, you and your beneficiary or mortgagee may mutually agree in writing prior to the time the notice of sale is posted (which may not be earlier than three months after this notice of default is recorded) to, among other things, (1) provide additional time in which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of payments in order to cure your default; or both (1) and (2).

Following the expiration of the time period referred to in the first paragraph of this notice, unless the obligation being foreclosed upon or a separate written agreement between you and your creditor permits a longer period, you have only the legal right to stop the sale of your property by paying the entire amount demanded by your creditor.

To find out the amount you must pay, or to arrange for payment to stop the foreclosure, or if your property is in foreclosure for any other reason, contact:

_____

_____

(Name of beneficiary or mortgagee)

_____

_____

(Mailing address)

_____

_____

(Telephone)

If you have any questions, you should contact a lawyer or the governmental agency which may have insured your loan.

Notwithstanding the fact that your property is in foreclosure, you may offer your property for sale, provided the sale is concluded prior to the conclusion of the foreclosure.

Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE PROMPT ACTION. [14-point boldface type if printed or in capital letters if typed]”

Unless otherwise specified, the notice, if printed, shall appear in at least 12-point boldface type.

If the obligation secured by the deed of trust or mortgage is a contract or agreement described in paragraph (1) or (4) of subdivision (a) of Section 1632, the notice required herein shall be in Spanish if the trustor requested a Spanish language translation of the contract or agreement pursuant to Section 1632. If the obligation secured by the deed of trust or mortgage is contained in a home improvement contract, as defined in Sections 7151.2 and 7159 of the Business and Professions Code, which is subject to Title 2 (commencing with Section 1801), the seller shall specify on the contract whether or not the contract was principally negotiated in Spanish and if the contract was principally negotiated in Spanish, the notice required herein shall be in Spanish. No assignee of the contract or person authorized to record the notice of default shall incur any obligation or liability for failing to mail a notice in Spanish unless Spanish is specified in the contract or the assignee or person has actual knowledge that the secured obligation was principally negotiated in Spanish. Unless specified in writing to the contrary, a copy of the notice required by subdivision (c) of Section 2924b shall be in English.

(2) Any failure to comply with the provisions of this subdivision shall not affect the validity of a sale in favor of a bona fide purchaser or the rights of an encumbrancer for value and without notice.

(c) Costs and expenses which may be charged pursuant to Sections 2924 to 2924i, inclusive, shall be limited to the costs incurred for recording, mailing, including certified and express mail charges, publishing, and posting notices required by Sections 2924 to 2924i, inclusive, postponement pursuant to Section 2924g not to exceed fifty dollars ($50) per postponement and a fee for a trustee’s sale guarantee or, in the event of judicial foreclosure, a litigation guarantee. For purposes of this subdivision, a trustee or beneficiary may purchase a trustee’s sale guarantee at a rate meeting the standards contained in Sections 12401.1 and 12401.3 of the Insurance Code.

(d) Trustee’s or attorney’s fees which may be charged pursuant to subdivision (a), or until the notice of sale is deposited in the mail to the trustor as provided in Section 2924b, if the sale is by power of sale contained in the deed of trust or mortgage, or, otherwise at any time prior to the decree of foreclosure, are hereby authorized to be in a base amount that does not exceed three hundred dollars ($300) if the unpaid principal sum secured is one hundred fifty thousand dollars ($150,000) or less, or two hundred fifty dollars ($250) if the unpaid principal sum secured exceeds one hundred fifty thousand dollars ($150,000), plus one-half of 1 percent of the unpaid principal sum secured exceeding fifty thousand dollars ($50,000) up to and including one hundred fifty thousand dollars ($150,000), plus one-quarter of 1 percent of any portion of the unpaid principal sum secured exceeding one hundred fifty thousand dollars ($150,000) up to and including five hundred thousand dollars ($500,000), plus one-eighth of 1 percent of any portion of the unpaid principal sum secured exceeding five hundred thousand dollars ($500,000). Any charge for trustee’s or attorney’s fees authorized by this subdivision shall be conclusively presumed to be lawful and valid where the charge does not exceed the amounts authorized herein. For purposes of this subdivision, the unpaid principal sum secured shall be determined as of the date the notice of default is recorded.

(e) Reinstatement of a monetary default under the terms of an obligation secured by a deed of trust, or mortgage may be made at any time within the period commencing with the date of recordation of the notice of default until five business days prior to the date of sale set forth in the initial recorded notice of sale.

In the event the sale does not take place on the date set forth in the initial recorded notice of sale or a subsequent recorded notice of sale is required to be given, the right of reinstatement shall be revived as of the date of recordation of the subsequent notice of sale, and shall continue from that date until five business days prior to the date of sale set forth in the subsequently recorded notice of sale.

In the event the date of sale is postponed on the date of sale set forth in either an initial or any subsequent notice of sale, or is postponed on the date declared for sale at an immediately preceding postponement of sale, and, the postponement is for a period which exceeds five business days from the date set forth in the notice of sale, or declared at the time of postponement, then the right of reinstatement is revived as of the date of postponement and shall continue from that date until five business days prior to the date of sale declared at the time of the postponement.

Nothing contained herein shall give rise to a right of reinstatement during the period of five business days prior to the date of sale, whether the date of sale is noticed in a notice of sale or declared at a postponement of sale.

Pursuant to the terms of this subdivision, no beneficiary, trustee, mortgagee, or their agents or successors shall be liable in any manner to a trustor, mortgagor, their agents or successors or any beneficiary under a subordinate deed of trust or mortgage or any other person having a subordinate lien or encumbrance of record thereon for the failure to allow a reinstatement of the obligation secured by a deed of trust or mortgage during the period of five business days prior to the sale of the security property, and no such right of reinstatement during this period is created by this section. Any right of reinstatement created by this section is terminated five business days prior to the date of sale set forth in the initial date of sale, and is revived only as prescribed herein and only as of the date set forth herein.

As used in this subdivision, the term “business day” has the same meaning as specified in Section 9.

(Amended by Stats. 2010, Ch. 180, Sec. 3. Effective January 1, 2011.)



2924d

(a) Commencing with the date that the notice of sale is deposited in the mail, as provided in Section 2924b, and until the property is sold pursuant to the power of sale contained in the mortgage or deed of trust, a beneficiary, trustee, mortgagee, or his or her agent or successor in interest, may demand and receive from a trustor, mortgagor, or his or her agent or successor in interest, or any beneficiary under a subordinate deed of trust, or any other person having a subordinate lien or encumbrance of record those reasonable costs and expenses, to the extent allowed by subdivision (c) of Section 2924c, which are actually incurred in enforcing the terms of the obligation and trustee’s or attorney’s fees which are hereby authorized to be in a base amount which does not exceed four hundred twenty-five dollars ($425) if the unpaid principal sum secured is one hundred fifty thousand dollars ($150,000) or less, or three hundred sixty dollars ($360) if the unpaid principal sum secured exceeds one hundred fifty thousand dollars ($150,000), plus 1 percent of any portion of the unpaid principal sum secured exceeding fifty thousand dollars ($50,000) up to and including one hundred fifty thousand dollars ($150,000), plus one-half of 1 percent of any portion of the unpaid principal sum secured exceeding one hundred fifty thousand dollars ($150,000) up to and including five hundred thousand dollars ($500,000), plus one-quarter of 1 percent of any portion of the unpaid principal sum secured exceeding five hundred thousand dollars ($500,000). For purposes of this subdivision, the unpaid principal sum secured shall be determined as of the date the notice of default is recorded. Any charge for trustee’s or attorney’s fees authorized by this subdivision shall be conclusively presumed to be lawful and valid where that charge does not exceed the amounts authorized herein. Any charge for trustee’s or attorney’s fees made pursuant to this subdivision shall be in lieu of and not in addition to those charges authorized by subdivision (d) of Section 2924c.

(b) Upon the sale of property pursuant to a power of sale, a trustee, or his or her agent or successor in interest, may demand and receive from a beneficiary, or his or her agent or successor in interest, or may deduct from the proceeds of the sale, those reasonable costs and expenses, to the extent allowed by subdivision (c) of Section 2924c, which are actually incurred in enforcing the terms of the obligation and trustee’s or attorney’s fees which are hereby authorized to be in an amount which does not exceed four hundred twenty-five dollars ($425) or one percent of the unpaid principal sum secured, whichever is greater. For purposes of this subdivision, the unpaid principal sum secured shall be determined as of the date the notice of default is recorded. Any charge for trustee’s or attorney’s fees authorized by this subdivision shall be conclusively presumed to be lawful and valid where that charge does not exceed the amount authorized herein. Any charges for trustee’s or attorney’s fees made pursuant to this subdivision shall be in lieu of and not in addition to those charges authorized by subdivision (a) of this section and subdivision (d) of Section 2924c.

(c) (1) No person shall pay or offer to pay or collect any rebate or kickback for the referral of business involving the performance of any act required by this article.

(2) Any person who violates this subdivision shall be liable to the trustor for three times the amount of any rebate or kickback, plus reasonable attorney’s fees and costs, in addition to any other remedies provided by law.

(3) No violation of this subdivision shall affect the validity of a sale in favor of a bona fide purchaser or the rights of an encumbrancer for value without notice.

(d) It shall not be unlawful for a trustee to pay or offer to pay a fee to an agent or subagent of the trustee for work performed by the agent or subagent in discharging the trustee’s obligations under the terms of the deed of trust. Any payment of a fee by a trustee to an agent or subagent of the trustee for work performed by the agent or subagent in discharging the trustee’s obligations under the terms of the deed of trust shall be conclusively presumed to be lawful and valid if the fee, when combined with other fees of the trustee, does not exceed in the aggregate the trustee’s fee authorized by subdivision (d) of Section 2924c or subdivision (a) or (b) of this section.

(e) When a court issues a decree of foreclosure, it shall have discretion to award attorney’s fees, costs, and expenses as are reasonable, if provided for in the note, deed of trust, or mortgage, pursuant to Section 580c of the Code of Civil Procedure.

(Amended by Stats. 2001, Ch. 438, Sec. 4. Effective October 2, 2001. Operative January 1, 2002, by Sec. 7 of Ch. 438.)



2924e

(a) The beneficiary or mortgagee of any deed of trust or mortgage on real property either containing one to four residential units or given to secure an original obligation not to exceed three hundred thousand dollars ($300,000) may, with the written consent of the trustor or mortgagor that is either effected through a signed and dated agreement which shall be separate from other loan and security documents or disclosed to the trustor or mortgagor in at least 10-point type, submit a written request by certified mail to the beneficiary or mortgagee of any lien which is senior to the lien of the requester, for written notice of any or all delinquencies of four months or more, in payments of principal or interest on any obligation secured by that senior lien notwithstanding that the loan secured by the lien of the requester is not then in default as to payments of principal or interest.

The request shall be sent to the beneficiary or mortgagee, or agent which it might designate for the purpose of receiving loan payments, at the address specified for the receipt of these payments, if known, or, if not known, at the address shown on the recorded deed of trust or mortgage.

(b) The request for notice shall identify the ownership or security interest of the requester, the date on which the interest of the requester will terminate as evidenced by the maturity date of the note of the trustor or mortgagor in favor of the requester, the name of the trustor or mortgagor and the name of the current owner of the security property if different from the trustor or mortgagor, the street address or other description of the security property, the loan number (if available to the requester) of the loan secured by the senior lien, the name and address to which notice is to be sent, and shall include or be accompanied by the signed written consent of the trustor or mortgagor, and a fee of forty dollars ($40). For obligations secured by residential properties, the request shall remain valid until withdrawn in writing and shall be applicable to all delinquencies as provided in this section, which occur prior to the date on which the interest of the requester will terminate as specified in the request or the expiration date, as appropriate. For obligations secured by nonresidential properties, the request shall remain valid until withdrawn in writing and shall be applicable to all delinquencies as provided in this section, which occur prior to the date on which the interest of the requester will terminate as specified in the request or the expiration date, as appropriate. The beneficiary or mortgagee of obligations secured by nonresidential properties that have sent five or more notices prior to the expiration of the effective period of the request may charge a fee up to fifteen dollars ($15) for each subsequent notice. A request for notice shall be effective for five years from the mailing of the request or the recording of that request, whichever occurs later, and may be renewed within six months prior to its expiration date by sending the beneficiary or mortgagee, or agent, as the case may be, at the address to which original requests for notice are to be sent, a copy of the earlier request for notice together with a signed statement that the request is renewed and a renewal fee of fifteen dollars ($15). Upon timely submittal of a renewal request for notice, the effectiveness of the original request is continued for five years from the time when it would otherwise have lapsed. Succeeding renewal requests may be submitted in the same manner. The request for notice and renewals thereof shall be recorded in the office of the county recorder of the county in which the security real property is situated. The rights and obligations specified in this section shall inure to the benefit of, or pass to, as the case may be, successors in interest of parties specified in this section. Any successor in interest of a party entitled to notice under this section shall file a request for that notice with any beneficiary or mortgagee of the senior lien and shall pay a processing fee of fifteen dollars ($15). No new written consent shall be required from the trustor or mortgagor.

(c) Unless the delinquency has been cured, within 15 days following the end of four months from any delinquency in payments of principal or interest on any obligation secured by the senior lien which delinquency exists or occurs on or after 10 days from the mailing of the request for notice or the recording of that request, whichever occurs later, the beneficiary or mortgagee shall give written notice to the requester of the fact of any delinquency and the amount thereof.

The notice shall be given by personal service, or by deposit in the mail, first-class postage paid. Following the recording of any notice of default pursuant to Section 2924 with respect to the same delinquency, no notice or further notice shall be required pursuant to this section.

(d) If the beneficiary or mortgagee of any such senior lien fails to give notice to the requester as required in subdivision (c), and a subsequent foreclosure or trustee’s sale of the security property occurs, the beneficiary or mortgagee shall be liable to the requester for any monetary damage due to the failure to provide notice within the time period specified in subdivision (c) which the requester has sustained from the date on which notice should have been given to the earlier of the date on which the notice is given or the date of the recording of the notice of default under Section 2924, and shall also forfeit to the requester the sum of three hundred dollars ($300). A showing by the beneficiary or mortgagee by a preponderance of the evidence that the failure to provide timely notice as required by subdivision (c) resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error shall be a defense to any liability for that failure.

(e) If any beneficiary or mortgagee, or agent which it had designated for the purpose of receiving loan payments, has been succeeded in interest by any other person, any request for notice received pursuant to this section shall be transmitted promptly to that person.

(f) Any failure to comply with the provisions of this section shall not affect the validity of a sale in favor of a bona fide purchaser or the rights of an encumbrancer for value and without notice.

(g) Upon satisfaction of an obligation secured by a junior lien with respect to which a notice request was made pursuant to this section, the beneficiary or mortgagee that made the request shall communicate that fact in writing to the senior lienholder to whom the request was made. The communication shall specify that provision of notice pursuant to the prior request under this section is no longer required.

(Amended by Stats. 1990, Ch. 788, Sec. 1.)



2924f

(a) As used in this section and Sections 2924g and 2924h, “property” means real property or a leasehold estate therein, and “calendar week” means Monday through Saturday, inclusive.

(b) (1) Except as provided in subdivision (c), before any sale of property can be made under the power of sale contained in any deed of trust or mortgage, or any resale resulting from a rescission for a failure of consideration pursuant to subdivision (c) of Section 2924h, notice of the sale thereof shall be given by posting a written notice of the time of sale and of the street address and the specific place at the street address where the sale will be held, and describing the property to be sold, at least 20 days before the date of sale in one public place in the city where the property is to be sold, if the property is to be sold in a city, or, if not, then in one public place in the judicial district in which the property is to be sold, and publishing a copy once a week for three consecutive calendar weeks.

(2) The first publication to be at least 20 days before the date of sale, in a newspaper of general circulation published in the city in which the property or some part thereof is situated, if any part thereof is situated in a city, if not, then in a newspaper of general circulation published in the judicial district in which the property or some part thereof is situated, or in case no newspaper of general circulation is published in the city or judicial district, as the case may be, in a newspaper of general circulation published in the county in which the property or some part thereof is situated, or in case no newspaper of general circulation is published in the city or judicial district or county, as the case may be, in a newspaper of general circulation published in the county in this state that is contiguous to the county in which the property or some part thereof is situated and has, by comparison with all similarly contiguous counties, the highest population based upon total county population as determined by the most recent federal decennial census published by the Bureau of the Census.

(3) A copy of the notice of sale shall also be posted in a conspicuous place on the property to be sold at least 20 days before the date of sale, where possible and where not restricted for any reason. If the property is a single-family residence the posting shall be on a door of the residence, but, if not possible or restricted, then the notice shall be posted in a conspicuous place on the property; however, if access is denied because a common entrance to the property is restricted by a guard gate or similar impediment, the property may be posted at that guard gate or similar impediment to any development community.

(4) The notice of sale shall conform to the minimum requirements of Section 6043 of the Government Code and be recorded with the county recorder of the county in which the property or some part thereof is situated at least 20 days prior to the date of sale.

(5) The notice of sale shall contain the name, street address in this state, which may reflect an agent of the trustee, and either a toll-free telephone number or telephone number in this state of the trustee, and the name of the original trustor, and also shall contain the statement required by paragraph (3) of subdivision (c). In addition to any other description of the property, the notice shall describe the property by giving its street address, if any, or other common designation, if any, and a county assessor’s parcel number; but if the property has no street address or other common designation, the notice shall contain a legal description of the property, the name and address of the beneficiary at whose request the sale is to be conducted, and a statement that directions may be obtained pursuant to a written request submitted to the beneficiary within 10 days from the first publication of the notice. Directions shall be deemed reasonably sufficient to locate the property if information as to the location of the property is given by reference to the direction and approximate distance from the nearest crossroads, frontage road, or access road. If a legal description or a county assessor’s parcel number and either a street address or another common designation of the property is given, the validity of the notice and the validity of the sale shall not be affected by the fact that the street address, other common designation, name and address of the beneficiary, or the directions obtained therefrom are erroneous or that the street address, other common designation, name and address of the beneficiary, or directions obtained therefrom are omitted.

(6) The term “newspaper of general circulation,” as used in this section, has the same meaning as defined in Article 1 (commencing with Section 6000) of Chapter 1 of Division 7 of Title 1 of the Government Code.

(7) The notice of sale shall contain a statement of the total amount of the unpaid balance of the obligation secured by the property to be sold and reasonably estimated costs, expenses, advances at the time of the initial publication of the notice of sale, and, if republished pursuant to a cancellation of a cash equivalent pursuant to subdivision (d) of Section 2924h, a reference of that fact; provided, that the trustee shall incur no liability for any good faith error in stating the proper amount, including any amount provided in good faith by or on behalf of the beneficiary. An inaccurate statement of this amount shall not affect the validity of any sale to a bona fide purchaser for value, nor shall the failure to post the notice of sale on a door as provided by this subdivision affect the validity of any sale to a bona fide purchaser for value.

(8) (A) On and after April 1, 2012, if the deed of trust or mortgage containing a power of sale is secured by real property containing from one to four single-family residences, the notice of sale shall contain substantially the following language, in addition to the language required pursuant to paragraphs (1) to (7), inclusive:

NOTICE TO POTENTIAL BIDDERS: If you are considering bidding on this property lien, you should understand that there are risks involved in bidding at a trustee auction. You will be bidding on a lien, not on the property itself. Placing the highest bid at a trustee auction does not automatically entitle you to free and clear ownership of the property. You should also be aware that the lien being auctioned off may be a junior lien. If you are the highest bidder at the auction, you are or may be responsible for paying off all liens senior to the lien being auctioned off, before you can receive clear title to the property. You are encouraged to investigate the existence, priority, and size of outstanding liens that may exist on this property by contacting the county recorder’s office or a title insurance company, either of which may charge you a fee for this information. If you consult either of these resources, you should be aware that the same lender may hold more than one mortgage or deed of trust on the property.

NOTICE TO PROPERTY OWNER: The sale date shown on this notice of sale may be postponed one or more times by the mortgagee, beneficiary, trustee, or a court, pursuant to Section 2924g of the California Civil Code. The law requires that information about trustee sale postponements be made available to you and to the public, as a courtesy to those not present at the sale. If you wish to learn whether your sale date has been postponed, and, if applicable, the rescheduled time and date for the sale of this property, you may call [telephone number for information regarding the trustee’s sale] or visit this Internet Web site [Internet Web site address for information regarding the sale of this property], using the file number assigned to this case [case file number]. Information about postponements that are very short in duration or that occur close in time to the scheduled sale may not immediately be reflected in the telephone information or on the Internet Web site. The best way to verify postponement information is to attend the scheduled sale.

(B) A mortgagee, beneficiary, trustee, or authorized agent shall make a good faith effort to provide up-to-date information regarding sale dates and postponements to persons who wish this information. This information shall be made available free of charge. It may be made available via an Internet Web site, a telephone recording that is accessible 24 hours a day, seven days a week, or through any other means that allows 24 hours a day, seven days a week, no-cost access to updated information. A disruption of any of these methods of providing sale date and postponement information to allow for reasonable maintenance or due to a service outage shall not be deemed to be a violation of the good faith standard.

(C) Except as provided in subparagraph (B), nothing in the wording of the notices required by subparagraph (A) is intended to modify or create any substantive rights or obligations for any person providing, or specified in, either of the required notices. Failure to comply with subparagraph (A) or (B) shall not invalidate any sale that would otherwise be valid under Section 2924f.

(D) Information provided pursuant to subparagraph (A) does not constitute the public declaration required by subdivision (d) of Section 2924g.

(9) If the sale of the property is to be a unified sale as provided in subparagraph (B) of paragraph (1) of subdivision (a) of Section 9604 of the Commercial Code, the notice of sale shall also contain a description of the personal property or fixtures to be sold. In the case where it is contemplated that all of the personal property or fixtures are to be sold, the description in the notice of the personal property or fixtures shall be sufficient if it is the same as the description of the personal property or fixtures contained in the agreement creating the security interest in or encumbrance on the personal property or fixtures or the filed financing statement relating to the personal property or fixtures. In all other cases, the description in the notice shall be sufficient if it would be a sufficient description of the personal property or fixtures under Section 9108 of the Commercial Code. Inclusion of a reference to or a description of personal property or fixtures in a notice of sale hereunder shall not constitute an election by the secured party to conduct a unified sale pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 9604 of the Commercial Code, shall not obligate the secured party to conduct a unified sale pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 9604 of the Commercial Code, and in no way shall render defective or noncomplying either that notice or a sale pursuant to that notice by reason of the fact that the sale includes none or less than all of the personal property or fixtures referred to or described in the notice. This paragraph shall not otherwise affect the obligations or duties of a secured party under the Commercial Code.

(c) (1) This subdivision applies only to deeds of trust or mortgages which contain a power of sale and which are secured by real property containing a single-family, owner-occupied residence, where the obligation secured by the deed of trust or mortgage is contained in a contract for goods or services subject to the provisions of the Unruh Act (Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3).

(2) Except as otherwise expressly set forth in this subdivision, all other provisions of law relating to the exercise of a power of sale shall govern the exercise of a power of sale contained in a deed of trust or mortgage described in paragraph (1).

(3) If any default of the obligation secured by a deed of trust or mortgage described in paragraph (1) has not been cured within 30 days after the recordation of the notice of default, the trustee or mortgagee shall mail to the trustor or mortgagor, at his or her last known address, a copy of the following statement:

YOU ARE IN DEFAULT UNDER A

,

(Deed of trust or mortgage)

DATED ____. UNLESS YOU TAKE ACTION TO PROTECT
YOUR PROPERTY, IT MAY BE SOLD AT A PUBLIC SALE. IF
YOU NEED AN EXPLANATION OF THE NATURE OF THE
PROCEEDING AGAINST YOU, YOU SHOULD CONTACT A
LAWYER.

(4) All sales of real property pursuant to a power of sale contained in any deed of trust or mortgage described in paragraph (1) shall be held in the county where the residence is located and shall be made to the person making the highest offer. The trustee may receive offers during the 10-day period immediately prior to the date of sale and if any offer is accepted in writing by both the trustor or mortgagor and the beneficiary or mortgagee prior to the time set for sale, the sale shall be postponed to a date certain and prior to which the property may be conveyed by the trustor to the person making the offer according to its terms. The offer is revocable until accepted. The performance of the offer, following acceptance, according to its terms, by a conveyance of the property to the offeror, shall operate to terminate any further proceeding under the notice of sale and it shall be deemed revoked.

(5) In addition to the trustee fee pursuant to Section 2924c, the trustee or mortgagee pursuant to a deed of trust or mortgage subject to this subdivision shall be entitled to charge an additional fee of fifty dollars ($50).

(6) This subdivision applies only to property on which notices of default were filed on or after the effective date of this subdivision.

(d) With respect to residential real property containing no more than four dwelling units, a separate document containing a summary of the notice of sale information in English and the languages described in Section 1632 shall be attached to the notice of sale provided to the mortgagor or trustor pursuant to Section 2923.3.

(Amended (as amended by Stats. 2011, Ch. 229, Sec. 2) by Stats. 2012, Ch. 556, Sec. 4. Effective January 1, 2013.)



2924g

(a) All sales of property under the power of sale contained in any deed of trust or mortgage shall be held in the county where the property or some part thereof is situated, and shall be made at auction, to the highest bidder, between the hours of 9 a.m. and 5 p.m. on any business day, Monday through Friday.

The sale shall commence at the time and location specified in the notice of sale. Any postponement shall be announced at the time and location specified in the notice of sale for commencement of the sale or pursuant to paragraph (1) of subdivision (c).

If the sale of more than one parcel of real property has been scheduled for the same time and location by the same trustee, (1) any postponement of any of the sales shall be announced at the time published in the notice of sale, (2) the first sale shall commence at the time published in the notice of sale or immediately after the announcement of any postponement, and (3) each subsequent sale shall take place as soon as possible after the preceding sale has been completed.

(b) When the property consists of several known lots or parcels, they shall be sold separately unless the deed of trust or mortgage provides otherwise. When a portion of the property is claimed by a third person, who requires it to be sold separately, the portion subject to the claim may be thus sold. The trustor, if present at the sale, may also, unless the deed of trust or mortgage otherwise provides, direct the order in which property shall be sold, when the property consists of several known lots or parcels which may be sold to advantage separately, and the trustee shall follow that direction. After sufficient property has been sold to satisfy the indebtedness, no more can be sold.

If the property under power of sale is in two or more counties, the public auction sale of all of the property under the power of sale may take place in any one of the counties where the property or a portion thereof is located.

(c) (1) There may be a postponement or postponements of the sale proceedings, including a postponement upon instruction by the beneficiary to the trustee that the sale proceedings be postponed, at any time prior to the completion of the sale for any period of time not to exceed a total of 365 days from the date set forth in the notice of sale. The trustee shall postpone the sale in accordance with any of the following:

(A) Upon the order of any court of competent jurisdiction.

(B) If stayed by operation of law.

(C) By mutual agreement, whether oral or in writing, of any trustor and any beneficiary or any mortgagor and any mortgagee.

(D) At the discretion of the trustee.

(2) In the event that the sale proceedings are postponed for a period or periods totaling more than 365 days, the scheduling of any further sale proceedings shall be preceded by giving a new notice of sale in the manner prescribed in Section 2924f. New fees incurred for the new notice of sale shall not exceed the amounts specified in Sections 2924c and 2924d, and shall not exceed reasonable costs that are necessary to comply with this paragraph.

(d) The notice of each postponement and the reason therefor shall be given by public declaration by the trustee at the time and place last appointed for sale. A public declaration of postponement shall also set forth the new date, time, and place of sale and the place of sale shall be the same place as originally fixed by the trustee for the sale. No other notice of postponement need be given. However, the sale shall be conducted no sooner than on the seventh day after the earlier of (1) dismissal of the action or (2) expiration or termination of the injunction, restraining order, or stay that required postponement of the sale, whether by entry of an order by a court of competent jurisdiction, operation of law, or otherwise, unless the injunction, restraining order, or subsequent order expressly directs the conduct of the sale within that seven-day period. For purposes of this subdivision, the seven-day period shall not include the day on which the action is dismissed, or the day on which the injunction, restraining order, or stay expires or is terminated. If the sale had been scheduled to occur, but this subdivision precludes its conduct during that seven-day period, a new notice of postponement shall be given if the sale had been scheduled to occur during that seven-day period. The trustee shall maintain records of each postponement and the reason therefor.

(e) Notwithstanding the time periods established under subdivision (d), if postponement of a sale is based on a stay imposed by Title 11 of the United States Code (bankruptcy), the sale shall be conducted no sooner than the expiration of the stay imposed by that title and the seven-day provision of subdivision (d) shall not apply.

(Amended by Stats. 2005, Ch. 224, Sec. 2. Effective January 1, 2006.)



2924h

(a) Each and every bid made by a bidder at a trustee’s sale under a power of sale contained in a deed of trust or mortgage shall be deemed to be an irrevocable offer by that bidder to purchase the property being sold by the trustee under the power of sale for the amount of the bid. Any second or subsequent bid by the same bidder or any other bidder for a higher amount shall be a cancellation of the prior bid.

(b) At the trustee’s sale the trustee shall have the right (1) to require every bidder to show evidence of the bidder’s ability to deposit with the trustee the full amount of his or her final bid in cash, a cashier’s check drawn on a state or national bank, a check drawn by a state or federal credit union, or a check drawn by a state or federal savings and loan association, savings association, or savings bank specified in Section 5102 of the Financial Code and authorized to do business in this state, or a cash equivalent which has been designated in the notice of sale as acceptable to the trustee prior to, and as a condition to, the recognizing of the bid, and to conditionally accept and hold these amounts for the duration of the sale, and (2) to require the last and highest bidder to deposit, if not deposited previously, the full amount of the bidder’s final bid in cash, a cashier’s check drawn on a state or national bank, a check drawn by a state or federal credit union, or a check drawn by a state or federal savings and loan association, savings association, or savings bank specified in Section 5102 of the Financial Code and authorized to do business in this state, or a cash equivalent which has been designated in the notice of sale as acceptable to the trustee, immediately prior to the completion of the sale, the completion of the sale being so announced by the fall of the hammer or in another customary manner. The present beneficiary of the deed of trust under foreclosure shall have the right to offset his or her bid or bids only to the extent of the total amount due the beneficiary including the trustee’s fees and expenses.

(c) In the event the trustee accepts a check drawn by a credit union or a savings and loan association pursuant to this subdivision or a cash equivalent designated in the notice of sale, the trustee may withhold the issuance of the trustee’s deed to the successful bidder submitting the check drawn by a state or federal credit union or savings and loan association or the cash equivalent until funds become available to the payee or endorsee as a matter of right.

For the purposes of this subdivision, the trustee’s sale shall be deemed final upon the acceptance of the last and highest bid, and shall be deemed perfected as of 8 a.m. on the actual date of sale if the trustee’s deed is recorded within 15 calendar days after the sale, or the next business day following the 15th day if the county recorder in which the property is located is closed on the 15th day. However, the sale is subject to an automatic rescission for a failure of consideration in the event the funds are not “available for withdrawal” as defined in Section 12413.1 of the Insurance Code. The trustee shall send a notice of rescission for a failure of consideration to the last and highest bidder submitting the check or alternative instrument, if the address of the last and highest bidder is known to the trustee.

If a sale results in an automatic right of rescission for failure of consideration pursuant to this subdivision, the interest of any lienholder shall be reinstated in the same priority as if the previous sale had not occurred.

(d) If the trustee has not required the last and highest bidder to deposit the cash, a cashier’s check drawn on a state or national bank, a check drawn by a state or federal credit union, or a check drawn by a state or federal savings and loan association, savings association, or savings bank specified in Section 5102 of the Financial Code and authorized to do business in this state, or a cash equivalent which has been designated in the notice of sale as acceptable to the trustee in the manner set forth in paragraph (2) of subdivision (b), the trustee shall complete the sale. If the last and highest bidder then fails to deliver to the trustee, when demanded, the amount of his or her final bid in cash, a cashier’s check drawn on a state or national bank, a check drawn by a state or federal credit union, or a check drawn by a state or federal savings and loan association, savings association, or savings bank specified in Section 5102 of the Financial Code and authorized to do business in this state, or a cash equivalent which has been designated in the notice of sale as acceptable to the trustee, that bidder shall be liable to the trustee for all damages which the trustee may sustain by the refusal to deliver to the trustee the amount of the final bid, including any court costs and reasonable attorneys’ fees.

If the last and highest bidder willfully fails to deliver to the trustee the amount of his or her final bid in cash, a cashier’s check drawn on a state or national bank, a check drawn by a state or federal credit union, or a check drawn by a state or federal savings and loan association, savings association, or savings bank specified in Section 5102 of the Financial Code and authorized to do business in this state, or a cash equivalent which has been designated in the notice of sale as acceptable to the trustee, or if the last and highest bidder cancels a cashiers check drawn on a state or national bank, a check drawn by a state or federal credit union, or a check drawn by a state or federal savings and loan association, savings association, or savings bank specified in Section 5102 of the Financial Code and authorized to do business in this state, or a cash equivalent that has been designated in the notice of sale as acceptable to the trustee, that bidder shall be guilty of a misdemeanor punishable by a fine of not more than two thousand five hundred dollars ($2,500).

In the event the last and highest bidder cancels an instrument submitted to the trustee as a cash equivalent, the trustee shall provide a new notice of sale in the manner set forth in Section 2924f and shall be entitled to recover the costs of the new notice of sale as provided in Section 2924c.

(e) Any postponement or discontinuance of the sale proceedings shall be a cancellation of the last bid.

(f) In the event that this section conflicts with any other statute, then this section shall prevail.

(g) It shall be unlawful for any person, acting alone or in concert with others, (1) to offer to accept or accept from another, any consideration of any type not to bid, or (2) to fix or restrain bidding in any manner, at a sale of property conducted pursuant to a power of sale in a deed of trust or mortgage. However, it shall not be unlawful for any person, including a trustee, to state that a property subject to a recorded notice of default or subject to a sale conducted pursuant to this chapter is being sold in an “as-is” condition.

In addition to any other remedies, any person committing any act declared unlawful by this subdivision or any act which would operate as a fraud or deceit upon any beneficiary, trustor, or junior lienor shall, upon conviction, be fined not more than ten thousand dollars ($10,000) or imprisoned in the county jail for not more than one year, or be punished by both that fine and imprisonment.

(Amended by Stats. 2004, Ch. 177, Sec. 2. Effective January 1, 2005.)



2924i

(a) This section applies to loans secured by a deed of trust or mortgage on real property containing one to four residential units at least one of which at the time the loan is made is or is to be occupied by the borrower if the loan is for a period in excess of one year and is a balloon payment loan.

(b) This section shall not apply to (1) open end credit as defined in Regulation Z, whether or not the transaction is otherwise subject to Regulation Z, (2) transactions subject to Section 2956, or (3) loans made for the principal purpose of financing the construction of one or more residential units.

(c) At least 90 days but not more than 150 days prior to the due date of the final payment on a loan that is subject to this section, the holder of the loan shall deliver or mail by first-class mail, with a certificate of mailing obtained from the United States Postal Service, to the trustor, or his or her successor in interest, at the last known address of that person, a written notice which shall include all of the following:

(1) A statement of the name and address of the person to whom the final payment is required to be paid.

(2) The date on or before which the final payment is required to be paid.

(3) The amount of the final payment, or if the exact amount is unknown, a good faith estimate of the amount thereof, including unpaid principal, interest and any other charges, such amount to be determined assuming timely payment in full of all scheduled installments coming due between the date the notice is prepared and the date when the final payment is due.

(4) If the borrower has a contractual right to refinance the final payment, a statement to that effect.

If the due date of the final payment of a loan subject to this section is extended prior to the time notice is otherwise required under this subdivision, this notice requirement shall apply only to the due date as extended (or as subsequently extended).

(d) For purposes of this section:

(1) A “balloon payment loan” is a loan which provides for a final payment as originally scheduled which is more than twice the amount of any of the immediately preceding six regularly scheduled payments or which contains a call provision; provided, however, that if the call provision is not exercised by the holder of the loan, the existence of the unexercised call provision shall not cause the loan to be deemed to be a balloon payment loan.

(2) “Call provision” means a loan contract term that provides the holder of the loan with the right to call the loan due and payable either after a specified period has elapsed following closing or after a specified date.

(3) “Regulation Z” means any rule, regulation, or interpretation promulgated by the Board of Governors of the Federal Reserve System under the Federal Truth in Lending Act, as amended (15 U.S.C. Sec. 1601 et seq.), and any interpretation or approval thereof issued by an official or employee of the Federal Reserve System duly authorized by the board under the Truth in Lending Act, as amended, to issue such interpretations or approvals.

(e) Failure to provide notice as required by subdivision (a) does not extinguish any obligation of payment by the borrower, except that the due date for any balloon payment shall be the date specified in the balloon payment note, or 90 days from the date of delivery or mailing of the notice required by subdivision (a), or the due date specified in the notice required by subdivision (a), whichever date is later. If the operation of this section acts to extend the term of any note, interest shall continue to accrue for the extended term at the contract rate and payments shall continue to be due at any periodic interval and on any payment schedule specified in the note and shall be credited to principal or interest under the terms of the note. Default in any extended periodic payment shall be considered a default under terms of the note or security instrument.

(f) (1) The validity of any credit document or of any security document subject to the provisions of this section shall not be invalidated solely because of the failure of any person to comply with this section. However, any person who willfully violates any provision of this section shall be liable in the amount of actual damages suffered by the debtor as the proximate result of the violation, and, if the debtor prevails in any suit to recover that amount, for reasonable attorney’s fees.

(2) No person may be held liable in any action under this section if it is shown by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

(g) The provisions of this section shall apply to any note executed on or after January 1, 1984.

(Amended by Stats. 1986, Ch. 1360, Sec. 1.)



2924j

(a) Unless an interpleader action has been filed, within 30 days of the execution of the trustee’s deed resulting from a sale in which there are proceeds remaining after payment of the amounts required by paragraphs (1) and (2) of subdivision (a) of Section 2924k, the trustee shall send written notice to all persons with recorded interests in the real property as of the date immediately prior to the trustee’s sale who would be entitled to notice pursuant to subdivisions (b) and (c) of Section 2924b. The notice shall be sent by first-class mail in the manner provided in paragraph (1) of subdivision (c) of Section 2924b and inform each entitled person of each of the following:

(1) That there has been a trustee’s sale of the described real property.

(2) That the noticed person may have a claim to all or a portion of the sale proceeds remaining after payment of the amounts required by paragraphs (1) and (2) of subdivision (a) of Section 2924k.

(3) The noticed person may contact the trustee at the address provided in the notice to pursue any potential claim.

(4) That before the trustee can act, the noticed person may be required to present proof that the person holds the beneficial interest in the obligation and the security interest therefor. In the case of a promissory note secured by a deed of trust, proof that the person holds the beneficial interest may include the original promissory note and assignment of beneficial interests related thereto. The noticed person shall also submit a written claim to the trustee, executed under penalty of perjury, stating the following:

(A) The amount of the claim to the date of trustee’s sale.

(B) An itemized statement of the principal, interest, and other charges.

(C) That claims must be received by the trustee at the address stated in the notice no later than 30 days after the date the trustee sends notice to the potential claimant.

(b) The trustee shall exercise due diligence to determine the priority of the written claims received by the trustee to the trustee’s sale surplus proceeds from those persons to whom notice was sent pursuant to subdivision (a). In the event there is no dispute as to the priority of the written claims submitted to the trustee, proceeds shall be paid within 30 days after the conclusion of the notice period. If the trustee has failed to determine the priority of written claims within 90 days following the 30-day notice period, then within 10 days thereafter the trustee shall deposit the funds with the clerk of the court pursuant to subdivision (c) or file an interpleader action pursuant to subdivision (e). Nothing in this section shall preclude any person from pursuing other remedies or claims as to surplus proceeds.

(c) If, after due diligence, the trustee is unable to determine the priority of the written claims received by the trustee to the trustee’s sale surplus of multiple persons or if the trustee determines there is a conflict between potential claimants, the trustee may file a declaration of the unresolved claims and deposit with the clerk of the superior court of the county in which the sale occurred, that portion of the sales proceeds that cannot be distributed, less any fees charged by the clerk pursuant to this subdivision. The declaration shall specify the date of the trustee’s sale, a description of the property, the names and addresses of all persons sent notice pursuant to subdivision (a), a statement that the trustee exercised due diligence pursuant to subdivision (b), that the trustee provided written notice as required by subdivisions (a) and (d) and the amount of the sales proceeds deposited by the trustee with the court. Further, the trustee shall submit a copy of the trustee’s sales guarantee and any information relevant to the identity, location, and priority of the potential claimants with the court and shall file proof of service of the notice required by subdivision (d) on all persons described in subdivision (a).

The clerk shall deposit the amount with the county treasurer or, if a bank account has been established for moneys held in trust under paragraph (2) of subdivision (a) of Section 77009 of the Government Code, in that account, subject to order of the court upon the application of any interested party. The clerk may charge a reasonable fee for the performance of activities pursuant to this subdivision equal to the fee for filing an interpleader action pursuant to Chapter 5.8 (commencing with Section 70600) of Title 8 of the Government Code. Upon deposit of that portion of the sale proceeds that cannot be distributed by due diligence, the trustee shall be discharged of further responsibility for the disbursement of sale proceeds. A deposit with the clerk of the court pursuant to this subdivision may be either for the total proceeds of the trustee’s sale, less any fees charged by the clerk, if a conflict or conflicts exist with respect to the total proceeds, or that portion that cannot be distributed after due diligence, less any fees charged by the clerk.

(d) Before the trustee deposits the funds with the clerk of the court pursuant to subdivision (c), the trustee shall send written notice by first-class mail, postage prepaid, to all persons described in subdivision (a) informing them that the trustee intends to deposit the funds with the clerk of the court and that a claim for the funds must be filed with the court within 30 days from the date of the notice, providing the address of the court in which the funds were deposited, and a telephone number for obtaining further information.

Within 90 days after deposit with the clerk, the court shall consider all claims filed at least 15 days before the date on which the hearing is scheduled by the court, the clerk shall serve written notice of the hearing by first-class mail on all claimants identified in the trustee’s declaration at the addresses specified therein. Where the amount of the deposit is twenty-five thousand dollars ($25,000) or less, a proceeding pursuant to this section is a limited civil case. The court shall distribute the deposited funds to any and all claimants entitled thereto.

(e) Nothing in this section restricts the ability of a trustee to file an interpleader action in order to resolve a dispute about the proceeds of a trustee’s sale. Once an interpleader action has been filed, thereafter the provisions of this section do not apply.

(f) “Due diligence,” for the purposes of this section means that the trustee researched the written claims submitted or other evidence of conflicts and determined that a conflict of priorities exists between two or more claimants which the trustee is unable to resolve.

(g) To the extent required by the Unclaimed Property Law, a trustee in possession of surplus proceeds not required to be deposited with the court pursuant to subdivision (b) shall comply with the Unclaimed Property Law (Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure).

(h) The trustee, beneficiary, or counsel to the trustee or beneficiary, is not liable for providing to any person who is entitled to notice pursuant to this section, information set forth in, or a copy of, subdivision (h) of Section 2945.3.

(Amended by Stats. 2005, Ch. 75, Sec. 15. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



2924k

(a) The trustee, or the clerk of the court upon order to the clerk pursuant to subdivision (d) of Section 2924j, shall distribute the proceeds, or a portion of the proceeds, as the case may be, of the trustee’s sale conducted pursuant to Section 2924h in the following order of priority:

(1) To the costs and expenses of exercising the power of sale and of sale, including the payment of the trustee’s fees and attorney’s fees permitted pursuant to subdivision (b) of Section 2924d and subdivision (b) of this section.

(2) To the payment of the obligations secured by the deed of trust or mortgage which is the subject of the trustee’s sale.

(3) To satisfy the outstanding balance of obligations secured by any junior liens or encumbrances in the order of their priority.

(4) To the trustor or the trustor’s successor in interest. In the event the property is sold or transferred to another, to the vested owner of record at the time of the trustee’s sale.

(b) A trustee may charge costs and expenses incurred for such items as mailing and a reasonable fee for services rendered in connection with the distribution of the proceeds from a trustee’s sale, including, but not limited to, the investigation of priority and validity of claims and the disbursement of funds. If the fee charged for services rendered pursuant to this subdivision does not exceed one hundred dollars ($100), or one hundred twenty-five dollars ($125) where there are obligations specified in paragraph (3) of subdivision (a), the fee is conclusively presumed to be reasonable.

(Amended by Stats. 1999, Ch. 974, Sec. 12. Effective January 1, 2000.)



2924l

(a) In the event that a trustee under a deed of trust is named in an action or proceeding in which that deed of trust is the subject, and in the event that the trustee maintains a reasonable belief that it has been named in the action or proceeding solely in its capacity as trustee, and not arising out of any wrongful acts or omissions on its part in the performance of its duties as trustee, then, at any time, the trustee may file a declaration of nonmonetary status. The declaration shall be served on the parties in the manner set forth in Chapter 5 (commencing with Section 1010) of Title 14 of the Code of Civil Procedure.

(b) The declaration of nonmonetary status shall set forth the status of the trustee as trustee under the deed of trust that is the subject of the action or proceeding, that the trustee knows or maintains a reasonable belief that it has been named as a defendant in the proceeding solely in its capacity as a trustee under the deed of trust, its reasonable belief that it has not been named as a defendant due to any acts or omissions on its part in the performance of its duties as trustee, the basis for that knowledge or reasonable belief, and that it agrees to be bound by whatever order or judgment is issued by the court regarding the subject deed of trust.

(c) The parties who have appeared in the action or proceeding shall have 15 days from the service of the declaration by the trustee in which to object to the nonmonetary judgment status of the trustee. Any objection shall set forth the factual basis on which the objection is based and shall be served on the trustee.

(d) In the event that no objection is served within the 15-day objection period, the trustee shall not be required to participate any further in the action or proceeding, shall not be subject to any monetary awards as and for damages, attorneys’ fees or costs, shall be required to respond to any discovery requests as a nonparty, and shall be bound by any court order relating to the subject deed of trust that is the subject of the action or proceeding.

(e) In the event of a timely objection to the declaration of nonmonetary status, the trustee shall thereafter be required to participate in the action or proceeding.

Additionally, in the event that the parties elect not to, or fail to, timely object to the declaration of nonmonetary status, but later through discovery, or otherwise, determine that the trustee should participate in the action because of the performance of its duties as a trustee, the parties may file and serve on all parties and the trustee a motion pursuant to Section 473 of the Code of Civil Procedure that specifies the factual basis for the demand. Upon the court’s granting of the motion, the trustee shall thereafter be required to participate in the action or proceeding, and the court shall provide sufficient time prior to trial for the trustee to be able to respond to the complaint, to conduct discovery, and to bring other pretrial motions in accordance with the Code of Civil Procedure.

(f) Upon the filing of the declaration of nonmonetary status, the time within which the trustee is required to file an answer or other responsive pleading shall be tolled for the period of time within which the opposing parties may respond to the declaration. Upon the timely service of an objection to the declaration on nonmonetary status, the trustee shall have 30 days from the date of service within which to file an answer or other responsive pleading to the complaint or cross-complaint.

(g) For purposes of this section, “trustee” includes any agent or employee of the trustee who performs some or all of the duties of a trustee under this article, and includes substituted trustees and agents of the beneficiary or trustee.

(Amended by Stats. 2004, Ch. 177, Sec. 4. Effective January 1, 2005.)



2925

The fact that a transfer was made subject to defeasance on a condition, may, for the purpose of showing such transfer to be a mortgage, be proved (except as against a subsequent purchaser or incumbrancer for value and without notice), though the fact does not appear by the terms of the instrument.

(Enacted 1872.)



2926

A mortgage is a lien upon everything that would pass by a grant of the property.

(Enacted 1872.)



2927

A mortgage does not entitle the mortgagee to the possession of the property, unless authorized by the express terms of the mortgage; but after the execution of the mortgage the mortgagor may agree to such change of possession without a new consideration.

(Enacted 1872.)



2928

A mortgage does not bind the mortgagor personally to perform the act for the performance of which it is a security, unless there is an express covenant therein to that effect.

(Enacted 1872.)



2929

No person whose interest is subject to the lien of a mortgage may do any act which will substantially impair the mortgagee’s security.

(Enacted 1872.)



2929.3

(a) (1) A legal owner shall maintain vacant residential property purchased by that owner at a foreclosure sale, or acquired by that owner through foreclosure under a mortgage or deed of trust. A governmental entity may impose a civil fine of up to one thousand dollars ($1,000) per day for a violation. If the governmental entity chooses to impose a fine pursuant to this section, it shall give notice of the alleged violation, including a description of the conditions that gave rise to the allegation, and notice of the entity’s intent to assess a civil fine if action to correct the violation is not commenced within a period of not less than 14 days and completed within a period of not less than 30 days. The notice shall be mailed to the address provided in the deed or other instrument as specified in subdivision (a) of Section 27321.5 of the Government Code, or, if none, to the return address provided on the deed or other instrument.

(2) The governmental entity shall provide a period of not less than 30 days for the legal owner to remedy the violation prior to imposing a civil fine and shall allow for a hearing and opportunity to contest any fine imposed. In determining the amount of the fine, the governmental entity shall take into consideration any timely and good faith efforts by the legal owner to remedy the violation. The maximum civil fine authorized by this section is one thousand dollars ($1,000) for each day that the owner fails to maintain the property, commencing on the day following the expiration of the period to remedy the violation established by the governmental entity.

(3) Subject to the provisions of this section, a governmental entity may establish different compliance periods for different conditions on the same property in the notice of alleged violation mailed to the legal owner.

(b) For purposes of this section, “failure to maintain” means failure to care for the exterior of the property, including, but not limited to, permitting excessive foliage growth that diminishes the value of surrounding properties, failing to take action to prevent trespassers or squatters from remaining on the property, or failing to take action to prevent mosquito larvae from growing in standing water or other conditions that create a public nuisance.

(c) Notwithstanding subdivisions (a) and (b), a governmental entity may provide less than 30 days’ notice to remedy a condition before imposing a civil fine if the entity determines that a specific condition of the property threatens public health or safety and provided that notice of that determination and time for compliance is given.

(d) Fines and penalties collected pursuant to this section shall be directed to local nuisance abatement programs, including, but not limited to, legal abatement proceedings.

(e) A governmental entity may not impose fines on a legal owner under both this section and a local ordinance.

(f) These provisions shall not preempt any local ordinance.

(g) This section shall only apply to residential real property.

(h) The rights and remedies provided in this section are cumulative and in addition to any other rights and remedies provided by law.

(Amended by Stats. 2012, Ch. 201, Sec. 1. Effective January 1, 2013.)



2929.4

(a) Prior to imposing a fine or penalty for failure to maintain a vacant property that is subject to a notice of default, that is purchased at a foreclosure sale, or that is acquired through foreclosure under a mortgage or deed of trust, a governmental entity shall provide the owner of that property with a notice of the violation and an opportunity to correct that violation.

(b) This section shall not apply if the governmental entity determines that a specific condition of the property threatens public health or safety.

(Added by Stats. 2010, Ch. 527, Sec. 1. Effective January 1, 2011.)



2929.45

(a) An assessment or lien to recover the costs of nuisance abatement measures taken by a governmental entity with regard to property that is subject to a notice of default, that is purchased at a foreclosure sale, or that is acquired through foreclosure under a mortgage or deed of trust, shall not exceed the actual and reasonable costs of nuisance abatement.

(b) A governmental entity shall not impose an assessment or lien unless the costs that constitute the assessment or lien have been adopted by the elected officials of that governmental entity at a public hearing.

(Added by Stats. 2010, Ch. 527, Sec. 2. Effective January 1, 2011.)



2929.5

(a) A secured lender may enter and inspect the real property security for the purpose of determining the existence, location, nature, and magnitude of any past or present release or threatened release of any hazardous substance into, onto, beneath, or from the real property security on either of the following:

(1) Upon reasonable belief of the existence of a past or present release or threatened release of any hazardous substance into, onto, beneath, or from the real property security not previously disclosed in writing to the secured lender in conjunction with the making, renewal, or modification of a loan, extension of credit, guaranty, or other obligation involving the borrower.

(2) After the commencement of nonjudicial or judicial foreclosure proceedings against the real property security.

(b) The secured lender shall not abuse the right of entry and inspection or use it to harass the borrower or tenant of the property. Except in case of an emergency, when the borrower or tenant of the property has abandoned the premises, or if it is impracticable to do so, the secured lender shall give the borrower or tenant of the property reasonable notice of the secured lender’s intent to enter, and enter only during the borrower’s or tenant’s normal business hours. Twenty-four hours’ notice shall be presumed to be reasonable notice in the absence of evidence to the contrary.

(c) The secured lender shall reimburse the borrower for the cost of repair of any physical injury to the real property security caused by the entry and inspection.

(d) If a secured lender is refused the right of entry and inspection by the borrower or tenant of the property, or is otherwise unable to enter and inspect the property without a breach of the peace, the secured lender may, upon petition, obtain an order from a court of competent jurisdiction to exercise the secured lender’s rights under subdivision (a), and that action shall not constitute an action within the meaning of subdivision (a) of Section 726 of the Code of Civil Procedure.

(e) For purposes of this section:

(1) “Borrower” means the trustor under a deed of trust, or a mortgagor under a mortgage, where the deed of trust or mortgage encumbers real property security and secures the performance of the trustor or mortgagor under a loan, extension of credit, guaranty, or other obligation. The term includes any successor-in-interest of the trustor or mortgagor to the real property security before the deed of trust or mortgage has been discharged, reconveyed, or foreclosed upon.

(2) “Hazardous substance” includes all of the following:

(A) Any “hazardous substance” as defined in subdivision (h) of Section 25281 of the Health and Safety Code.

(B) Any “waste” as defined in subdivision (d) of Section 13050 of the Water Code.

(C) Petroleum, including crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel, or any mixture thereof.

(3) “Real property security” means any real property and improvements, other than a separate interest and any related interest in the common area of a residential common interest development, as the terms “separate interest,” “common area,” and “common interest development” are defined in Sections 4095, 4100, and 4185, or real property consisting of one acre or less which contains 1 to 15 dwelling units.

(4) “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, including continuing migration, of hazardous substances into, onto, or through soil, surface water, or groundwater.

(5) “Secured lender” means the beneficiary under a deed of trust against the real property security, or the mortgagee under a mortgage against the real property security, and any successor-in-interest of the beneficiary or mortgagee to the deed of trust or mortgage.

(Amended by Stats. 2012, Ch. 181, Sec. 40. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



[2930.]

Section Twenty-nine Hundred and Thirty. Title acquired by the mortgagor subsequent to the execution of the mortgage, inures to the mortgagee as security for the debt in like manner as if acquired before the execution.

(Amended by Code Amendments 1873-74, Ch. 612.)



2931

A mortgagee may foreclose the right of redemption of the mortgagor in the manner prescribed by the Code of Civil Procedure.

(Enacted 1872.)



2931a

In any action brought to determine conflicting claims to real property, or for partition of real property or an estate for years therein, or to foreclose a deed of trust, mortgage, or other lien upon real property, or in all eminent domain proceedings under Section 1250.110 et seq., of the Code of Civil Procedure against real property upon which exists a lien to secure the payment of taxes or other obligations to an agency of the State of California, other than ad valorem taxes upon the real property, the state agency charged with the collection of the tax obligation may be made a party. In such an action, the court shall have jurisdiction to determine the priority and effect of the liens described in the complaint in or upon the real property or estate for years therein, but the jurisdiction of the court in the action shall not include a determination of the validity of the tax giving rise to the lien or claim of lien. The complaint or petition in the action shall contain a description of the lien sufficient to enable the tax or other obligation, payment of which it secures, to be identified with certainty, and shall include the name and address of the person owing the tax or other obligation, the name of the state agency that recorded the lien, and the date and place where the lien was recorded. Services of process in the action shall be made upon the agency, officer, board, commission, department, division, or other body charged with the collection of the tax or obligation. It shall be the duty of the Attorney General to represent the state agency in the action.

(Amended by Stats. 1989, Ch. 698, Sec. 8.)



2931b

In all actions in which the State of California is named a party pursuant to the provisions of Section 2931a and in which real property or an estate for years therein is sought to be sold, the Attorney General may, with the consent of the Department of Finance, bid upon and purchase that real property or estate for years.

(Amended by Stats. 1989, Ch. 698, Sec. 9.)



2931c

The Attorney General may bring an action in the courts of this or any other state or of the United States to enforce any lien to secure the payment of taxes or other obligations to the State of California under the Unemployment Insurance Code, the Revenue and Taxation Code, or Chapter 6 (commencing with Section 16180) of Part 1 of Division 4 of Title 2 of the Government Code or to subject to payment of the liability giving rise to the lien any property in which the debtor has any right, title, or interest. In any action brought under this section the court shall have jurisdiction to determine the priority and effect of the lien in or upon the property, but the jurisdiction of the court in such action shall not extend to a determination of the validity of the liability giving rise to the lien.

(Amended by Stats. 1977, Ch. 1242.)



2932

A power of sale may be conferred by a mortgage upon the mortgagee or any other person, to be exercised after a breach of the obligation for which the mortgage is a security.

(Enacted 1872.)



2932.5

Where a power to sell real property is given to a mortgagee, or other encumbrancer, in an instrument intended to secure the payment of money, the power is part of the security and vests in any person who by assignment becomes entitled to payment of the money secured by the instrument. The power of sale may be exercised by the assignee if the assignment is duly acknowledged and recorded.

(Added by Stats. 1986, Ch. 820, Sec. 11. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



2932.6

(a) Notwithstanding any other provision of law, a financial institution may undertake to repair any property acquired through foreclosure under a mortgage or deed of trust.

(b) As used in this section, the term “financial institution” includes, but is not limited to, banks, savings associations, credit unions, and industrial loan companies.

(c) The rights granted to a financial institution by this section are in addition to, and not in derogation of, the rights of a financial institution which otherwise exist.

(Amended by Stats. 1988, Ch. 125, Sec. 1.)



2933

A power of attorney to execute a mortgage must be in writing, subscribed, acknowledged, or proved, certified, and recorded in like manner as powers of attorney for grants of real property.

(Enacted 1872.)



2934

Any assignment of a mortgage and any assignment of the beneficial interest under a deed of trust may be recorded, and from the time the same is filed for record operates as constructive notice of the contents thereof to all persons; and any instrument by which any mortgage or deed of trust of, lien upon or interest in real property, (or by which any mortgage of, lien upon or interest in personal property a document evidencing or creating which is required or permitted by law to be recorded), is subordinated or waived as to priority may be recorded, and from the time the same is filed for record operates as constructive notice of the contents thereof, to all persons.

(Amended by Stats. 1935, Ch. 818.)



2934a

(a) (1) The trustee under a trust deed upon real property or an estate for years therein given to secure an obligation to pay money and conferring no other duties upon the trustee than those which are incidental to the exercise of the power of sale therein conferred, may be substituted by the recording in the county in which the property is located of a substitution executed and acknowledged by: (A) all of the beneficiaries under the trust deed, or their successors in interest, and the substitution shall be effective notwithstanding any contrary provision in any trust deed executed on or after January 1, 1968; or (B) the holders of more than 50 percent of the record beneficial interest of a series of notes secured by the same real property or of undivided interests in a note secured by real property equivalent to a series transaction, exclusive of any notes or interests of a licensed real estate broker that is the issuer or servicer of the notes or interests or of any affiliate of that licensed real estate broker.

(2) A substitution executed pursuant to subparagraph (B) of paragraph (1) is not effective unless all the parties signing the substitution sign, under penalty of perjury, a separate written document stating the following:

(A) The substitution has been signed pursuant to subparagraph (B) of paragraph (1).

(B) None of the undersigned is a licensed real estate broker or an affiliate of the broker that is the issuer or servicer of the obligation secured by the deed of trust.

(C) The undersigned together hold more than 50 percent of the record beneficial interest of a series of notes secured by the same real property or of undivided interests in a note secured by real property equivalent to a series transaction.

(D) Notice of the substitution was sent by certified mail, postage prepaid, with return receipt requested to each holder of an interest in the obligation secured by the deed of trust who has not joined in the execution of the substitution or the separate document.

The separate document shall be attached to the substitution and be recorded in the office of the county recorder of each county in which the real property described in the deed of trust is located. Once the document required by this paragraph is recorded, it shall constitute conclusive evidence of compliance with the requirements of this paragraph in favor of substituted trustees acting pursuant to this section, subsequent assignees of the obligation secured by the deed of trust, and subsequent bona fide purchasers or encumbrancers for value of the real property described therein.

(3) For purposes of this section, “affiliate of the licensed real estate broker” includes any person as defined in Section 25013 of the Corporations Code that is controlled by, or is under common control with, or who controls, a licensed real estate broker. “Control” means the possession, direct or indirect, of the power to direct or cause the direction of management and policies.

(4) The substitution shall contain the date of recordation of the trust deed, the name of the trustor, the book and page or instrument number where the trust deed is recorded, and the name of the new trustee. From the time the substitution is filed for record, the new trustee shall succeed to all the powers, duties, authority, and title granted and delegated to the trustee named in the deed of trust. A substitution may be accomplished, with respect to multiple deeds of trust which are recorded in the same county in which the substitution is being recorded and which all have the same trustee and beneficiary or beneficiaries, by recording a single document, complying with the requirements of this section, substituting trustees for all those deeds of trust.

(b) If the substitution is effected after a notice of default has been recorded but prior to the recording of the notice of sale, the beneficiary or beneficiaries shall cause a copy of the substitution to be mailed, prior to the recording thereof, in the manner provided in Section 2924b, to the trustee then of record and to all persons to whom a copy of the notice of default would be required to be mailed by the provisions of Section 2924b. An affidavit shall be attached to the substitution that notice has been given to those persons and in the manner required by this subdivision.

(c) Notwithstanding any provision of this section or any provision in any deed of trust, unless a new notice of sale containing the name, street address, and telephone number of the substituted trustee is given pursuant to Section 2924f, any sale conducted by the substituted trustee shall be void.

(d) This section shall remain in effect only until January 1, 1998, and shall have no force or effect after that date, unless a later enacted statute, which is enacted before January 1, 1998, deletes or extends that date.

(Amended (as amended by Stats. 1993, Ch. 754, Sec. 1.5) by Stats. 1996, Ch. 839, Sec. 1. Effective January 1, 1997. Inoperative (but not repealed) on January 1, 1998, by its own provisions. See later operative section (added by Stats. 1993, Ch. 754, Sec. 2.5), as amended by Stats. 2004, Ch. 177.)



2934a-1

(a) (1) The trustee under a trust deed upon real property or an estate for years therein given to secure an obligation to pay money and conferring no other duties upon the trustee than those which are incidental to the exercise of the power of sale therein conferred, may be substituted by the recording in the county in which the property is located of a substitution executed and acknowledged by: (A) all of the beneficiaries under the trust deed, or their successors in interest, and the substitution shall be effective notwithstanding any contrary provision in any trust deed executed on or after January 1, 1968; or (B) the holders of more than 50 percent of the record beneficial interest of a series of notes secured by the same real property or of undivided interests in a note secured by real property equivalent to a series transaction, exclusive of any notes or interests of a licensed real estate broker that is the issuer or servicer of the notes or interests or of any affiliate of that licensed real estate broker.

(2) A substitution executed pursuant to subparagraph (B) of paragraph (1) is not effective unless all the parties signing the substitution sign, under penalty of perjury, a separate written document stating the following:

(A) The substitution has been signed pursuant to subparagraph (B) of paragraph (1).

(B) None of the undersigned is a licensed real estate broker or an affiliate of the broker that is the issuer or servicer of the obligation secured by the deed of trust.

(C) The undersigned together hold more than 50 percent of the record beneficial interest of a series of notes secured by the same real property or of undivided interests in a note secured by real property equivalent to a series transaction.

(D) Notice of the substitution was sent by certified mail, postage prepaid, with return receipt requested to each holder of an interest in the obligation secured by the deed of trust who has not joined in the execution of the substitution or the separate document.

The separate document shall be attached to the substitution and be recorded in the office of the county recorder of each county in which the real property described in the deed of trust is located. Once the document required by this paragraph is recorded, it shall constitute conclusive evidence of compliance with the requirements of this paragraph in favor of substituted trustees acting pursuant to this section, subsequent assignees of the obligation secured by the deed of trust and subsequent bona fide purchasers or encumbrancers for value of the real property described therein.

(3) For purposes of this section, “affiliate of the licensed real estate broker” includes any person as defined in Section 25013 of the Corporations Code that is controlled by, or is under common control with, or who controls, a licensed real estate broker. “Control” means the possession, direct or indirect, of the power to direct or cause the direction of management and policies.

(4) The substitution shall contain the date of recordation of the trust deed, the name of the trustor, the book and page or instrument number where the trust deed is recorded, and the name of the new trustee. From the time the substitution is filed for record, the new trustee shall succeed to all the powers, duties, authority, and title granted and delegated to the trustee named in the deed of trust. A substitution may be accomplished, with respect to multiple deeds of trust which are recorded in the same county in which the substitution is being recorded and which all have the same trustee and beneficiary or beneficiaries, by recording a single document, complying with the requirements of this section, substituting trustees for all those deeds of trust.

(b) If the substitution is executed, but not recorded, prior to or concurrently with the recording of the notice of default, the beneficiary or beneficiaries or their authorized agents shall cause notice of the substitution to be mailed prior to or concurrently with the recording thereof, in the manner provided in Section 2924b, to all persons to whom a copy of the notice of default would be required to be mailed by the provisions of Section 2924b. An affidavit shall be attached to the substitution that notice has been given to those persons and in the manner required by this subdivision.

(c) If the substitution is effected after a notice of default has been recorded but prior to the recording of the notice of sale, the beneficiary or beneficiaries or their authorized agents shall cause a copy of the substitution to be mailed, prior to, or concurrently with, the recording thereof, in the manner provided in Section 2924b, to the trustee then of record and to all persons to whom a copy of the notice of default would be required to be mailed by the provisions of Section 2924b. An affidavit shall be attached to the substitution that notice has been given to those persons and in the manner required by this subdivision.

(d)  A trustee named in a recorded substitution of trustee shall be deemed to be authorized to act as the trustee under the mortgage or deed of trust for all purposes from the date the substitution is executed by the mortgagee, beneficiaries, or by their authorized agents. Nothing herein requires that a trustee under a recorded substitution accept the substitution. Once recorded, the substitution shall constitute conclusive evidence of the authority of the substituted trustee or his or her agents to act pursuant to this section.

(e)  Notwithstanding any provision of this section or any provision in any deed of trust, unless a new notice of sale containing the name, street address, and telephone number of the substituted trustee is given pursuant to Section 2924f after execution of the substitution, any sale conducted by the substituted trustee shall be void.

(f)  This section shall become operative on January 1, 1998.

(Amended (as amended by Stats. 1999, Ch. 974) by Stats. 2004, Ch. 177, Sec. 5. Effective January 1, 2005.)



2934b

Sections 15643 and 18102 of the Probate Code apply to trustees under deeds of trust given to secure obligations.

(Added by Stats. 1986, Ch. 820, Sec. 12. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



2935

When a mortgage or deed of trust is executed as security for money due or to become due, on a promissory note, bond, or other instrument, designated in the mortgage or deed of trust, the record of the assignment of the mortgage or of the assignment of the beneficial interest under the deed of trust, is not of itself notice to the debtor, his heirs, or personal representatives, so as to invalidate any payment made by them, or any of them, to the person holding such note, bond, or other instrument.

(Amended by Stats. 1931, Ch. 80.)



2936

The assignment of a debt secured by mortgage carries with it the security.

(Enacted 1872.)



2937

(a) The Legislature hereby finds and declares that borrowers or subsequent obligors have the right to know when a person holding a promissory note, bond, or other instrument transfers servicing of the indebtedness secured by a mortgage or deed of trust on real property containing one to four residential units located in this state. The Legislature also finds that notification to the borrower or subsequent obligor of the transfer may protect the borrower or subsequent obligor from fraudulent business practices and may ensure timely payments.

It is the intent of the Legislature in enacting this section to mandate that a borrower or subsequent obligor be given written notice when a person transfers the servicing of the indebtedness on notes, bonds, or other instruments secured by a mortgage or deed of trust on real property containing one to four residential units and located in this state.

(b) Any person transferring the servicing of indebtedness as provided in subdivision (a) to a different servicing agent and any person assuming from another responsibility for servicing the instrument evidencing indebtedness, shall give written notice to the borrower or subsequent obligor before the borrower or subsequent obligor becomes obligated to make payments to a new servicing agent.

(c) In the event a notice of default has been recorded or a judicial foreclosure proceeding has been commenced, the person transferring the servicing of the indebtedness and the person assuming from another the duty of servicing the indebtedness shall give written notice to the trustee or attorney named in the notice of default or judicial foreclosure of the transfer. A notice of default, notice of sale, or judicial foreclosure shall not be invalidated solely because the servicing agent is changed during the foreclosure process.

(d) Any person transferring the servicing of indebtedness as provided in subdivision (a) to a different servicing agent shall provide to the new servicing agent all existing insurance policy information that the person is responsible for maintaining, including, but not limited to, flood and hazard insurance policy information.

(e) The notices required by subdivision (b) shall be sent by first-class mail, postage prepaid, to the borrower’s or subsequent obligor’s address designated for loan payment billings, or if escrow is pending, as provided in the escrow, and shall contain each of the following:

(1) The name and address of the person to which the transfer of the servicing of the indebtedness is made.

(2) The date the transfer was or will be completed.

(3) The address where all payments pursuant to the transfer are to be made.

(f) Any person assuming from another responsibility for servicing the instrument evidencing indebtedness shall include in the notice required by subdivision (b) a statement of the due date of the next payment.

(g) The borrower or subsequent obligor shall not be liable to the holder of the note, bond, or other instrument or to any servicing agent for payments made to the previous servicing agent or for late charges if these payments were made prior to the borrower or subsequent obligor receiving written notice of the transfer as provided by subdivision (e) and the payments were otherwise on time.

(h) For purposes of this section, the term servicing agent shall not include a trustee exercising a power of sale pursuant to a deed of trust.

(Amended by Stats. 2002, Ch. 70, Sec. 1. Effective January 1, 2003.)



2937.7

In any action affecting the interest of any trustor or beneficiary under a deed of trust or mortgage, service of process to the trustee does not constitute service to the trustor or beneficiary and does not impose any obligation on the trustee to notify the trustor or beneficiary of the action.

(Added by Stats. 1988, Ch. 530, Sec. 1.)



2938

(a) A written assignment of an interest in leases, rents, issues, or profits of real property made in connection with an obligation secured by real property, irrespective of whether the assignment is denoted as absolute, absolute conditioned upon default, additional security for an obligation, or otherwise, shall, upon execution and delivery by the assignor, be effective to create a present security interest in existing and future leases, rents, issues, or profits of that real property. As used in this section, “leases, rents, issues, and profits of real property” includes the cash proceeds thereof. “Cash proceeds” means cash, checks, deposit accounts, and the like.

(b) An assignment of an interest in leases, rents, issues, or profits of real property may be recorded in the records of the county recorder in the county in which the underlying real property is located in the same manner as any other conveyance of an interest in real property, whether the assignment is in a separate document or part of a mortgage or deed of trust, and when so duly recorded in accordance with the methods, procedures, and requirements for recordation of conveyances of other interests in real property, (1) the assignment shall be deemed to give constructive notice of the content of the assignment with the same force and effect as any other duly recorded conveyance of an interest in real property and (2) the interest granted by the assignment shall be deemed fully perfected as of the time of recordation with the same force and effect as any other duly recorded conveyance of an interest in real property, notwithstanding a provision of the assignment or a provision of law that would otherwise preclude or defer enforcement of the rights granted the assignee under the assignment until the occurrence of a subsequent event, including, but not limited to, a subsequent default of the assignor, or the assignee’s obtaining possession of the real property or the appointment of a receiver.

(c) Upon default of the assignor under the obligation secured by the assignment of leases, rents, issues, and profits, the assignee shall be entitled to enforce the assignment in accordance with this section. On and after the date the assignee takes one or more of the enforcement steps described in this subdivision, the assignee shall be entitled to collect and receive all rents, issues, and profits that have accrued but remain unpaid and uncollected by the assignor or its agent or for the assignor’s benefit on that date, and all rents, issues, and profits that accrue on or after the date. The assignment shall be enforced by one or more of the following:

(1) The appointment of a receiver.

(2) Obtaining possession of the rents, issues, or profits.

(3) Delivery to any one or more of the tenants of a written demand for turnover of rents, issues, and profits in the form specified in subdivision (k), a copy of which demand shall also be delivered to the assignor; and a copy of which shall be mailed to all other assignees of record of the leases, rents, issues, and profits of the real property at the address for notices provided in the assignment or, if none, to the address to which the recorded assignment was to be mailed after recording.

(4) Delivery to the assignor of a written demand for the rents, issues, or profits, a copy of which shall be mailed to all other assignees of record of the leases, rents, issues, and profits of the real property at the address for notices provided in the assignment or, if none, to the address to which the recorded assignment was to be mailed after recording.

Moneys received by the assignee pursuant to this subdivision, net of amounts paid pursuant to subdivision (g), if any, shall be applied by the assignee to the debt or otherwise in accordance with the assignment or the promissory note, deed of trust, or other instrument evidencing the obligation, provided, however, that neither the application nor the failure to so apply the rents, issues, or profits shall result in a loss of any lien or security interest that the assignee may have in the underlying real property or any other collateral, render the obligation unenforceable, constitute a violation of Section 726 of the Code of Civil Procedure, or otherwise limit a right available to the assignee with respect to its security.

(d) If an assignee elects to take the action provided for under paragraph (3) of subdivision (c), the demand provided for therein shall be signed under penalty of perjury by the assignee or an authorized agent of the assignee and shall be effective as against the tenant when actually received by the tenant at the address for notices provided under the lease or other contractual agreement under which the tenant occupies the property or, if no address for notices is so provided, at the property. Upon receipt of this demand, the tenant shall be obligated to pay to the assignee all rents, issues, and profits that are past due and payable on the date of receipt of the demand, and all rents, issues, and profits coming due under the lease following the date of receipt of the demand, unless either of the following occurs:

(1) The tenant has previously received a demand that is valid on its face from another assignee of the leases, issues, rents, and profits sent by the other assignee in accordance with this subdivision and subdivision (c).

(2) The tenant, in good faith and in a manner that is not inconsistent with the lease, has previously paid, or within 10 days following receipt of the demand notice pays, the rent to the assignor.

Payment of rent to an assignee following a demand under an assignment of leases, rents, issues, and profits shall satisfy the tenant’s obligation to pay the amounts under the lease. If a tenant pays rent to the assignor after receipt of a demand other than under the circumstances described in this subdivision, the tenant shall not be discharged of the obligation to pay rent to the assignee, unless the tenant occupies the property for residential purposes. The obligation of a tenant to pay rent pursuant to this subdivision and subdivision (c) shall continue until receipt by the tenant of a written notice from a court directing the tenant to pay the rent in a different manner or receipt by the tenant of a written notice from the assignee from whom the demand was received canceling the demand, whichever occurs first. This subdivision does not affect the entitlement to rents, issues, or profits as between assignees as set forth in subdivision (h).

(e) An enforcement action of the type authorized by subdivision (c), and a collection, distribution, or application of rents, issues, or profits by the assignee following an enforcement action of the type authorized by subdivision (c), shall not do any of the following:

(1) Make the assignee a mortgagee in possession of the property, except if the assignee obtains actual possession of the real property, or an agent of the assignor.

(2) Constitute an action, render the obligation unenforceable, violate Section 726 of the Code of Civil Procedure, or, other than with respect to marshaling requirements, otherwise limit any rights available to the assignee with respect to its security.

(3) Be deemed to create a bar to a deficiency judgment pursuant to a provision of law governing or relating to deficiency judgments following the enforcement of any encumbrance, lien, or security interest, notwithstanding that the action, collection, distribution, or application may reduce the indebtedness secured by the assignment or by a deed of trust or other security instrument.

The application of rents, issues, or profits to the secured obligation shall satisfy the secured obligation to the extent of those rents, issues, or profits, and, notwithstanding any provisions of the assignment or other loan documents to the contrary, shall be credited against any amounts necessary to cure any monetary default for purposes of reinstatement under Section 2924c.

(f) If cash proceeds of rents, issues, or profits to which the assignee is entitled following enforcement as set forth in subdivision (c) are received by the assignor or its agent for collection or by another person who has collected such rents, issues, or profits for the assignor’s benefit, or for the benefit of a subsequent assignee under the circumstances described in subdivision (h), following the taking by the assignee of either of the enforcement actions authorized in paragraph (3) or (4) of subdivision (c), and the assignee has not authorized the assignor’s disposition of the cash proceeds in a writing signed by the assignee, the rights to the cash proceeds and to the recovery of the cash proceeds shall be determined by the following:

(1) The assignee shall be entitled to an immediate turnover of the cash proceeds received by the assignor or its agent for collection or any other person who has collected the rents, issues, or profits for the assignor’s benefit, or for the benefit of a subsequent assignee under the circumstances described in subdivision (h), and the assignor or other described party in possession of those cash proceeds shall turn over the full amount of cash proceeds to the assignee, less any amount representing payment of expenses authorized by the assignee in writing. The assignee shall have a right to bring an action for recovery of the cash proceeds, and to recover the cash proceeds, without the necessity of bringing an action to foreclose a security interest that it may have in the real property. This action shall not violate Section 726 of the Code of Civil Procedure or otherwise limit a right available to the assignee with respect to its security.

(2) As between an assignee with an interest in cash proceeds perfected in the manner set forth in subdivision (b) and enforced in accordance with paragraph (3) or (4) of subdivision (c) and another person claiming an interest in the cash proceeds, other than the assignor or its agent for collection or one collecting rents, issues, and profits for the benefit of the assignor, and subject to subdivision (h), the assignee shall have a continuously perfected security interest in the cash proceeds to the extent that the cash proceeds are identifiable. For purposes hereof, cash proceeds are identifiable if they are either (A) segregated or (B) if commingled with other funds of the assignor or its agent or one acting on its behalf, can be traced using the lowest intermediate balance principle, unless the assignor or other party claiming an interest in proceeds shows that some other method of tracing would better serve the interests of justice and equity under the circumstances of the case. The provisions of this paragraph are subject to any generally applicable law with respect to payments made in the operation of the assignor’s business.

(g) (1) If the assignee enforces the assignment under subdivision (c) by means other than the appointment of a receiver and receives rents, issues, or profits pursuant to this enforcement, the assignor or another assignee of the affected real property may make written demand upon the assignee to pay the reasonable costs of protecting and preserving the property, including payment of taxes and insurance and compliance with building and housing codes, if any.

(2) On and after the date of receipt of the demand, the assignee shall pay for the reasonable costs of protecting and preserving the real property to the extent of any rents, issues, or profits actually received by the assignee, provided, however, that no such acts by the assignee shall cause the assignee to become a mortgagee in possession and the assignee’s duties under this subdivision, upon receipt of a demand from the assignor or any other assignee of the leases, rents, issues, and profits pursuant to paragraph (1), shall not be construed to require the assignee to operate or manage the property, which obligation shall remain that of the assignor.

(3) The obligation of the assignee hereunder shall continue until the earlier of (A) the date on which the assignee obtains the appointment of a receiver for the real property pursuant to application to a court of competent jurisdiction, or (B) the date on which the assignee ceases to enforce the assignment.

(4) This subdivision does not supersede or diminish the right of the assignee to the appointment of a receiver.

(h) The lien priorities, rights, and interests among creditors concerning rents, issues, or profits collected before the enforcement by the assignee shall be governed by subdivisions (a) and (b). Without limiting the generality of the foregoing, if an assignee who has recorded its interest in leases, rents, issues, and profits prior to the recordation of that interest by a subsequent assignee seeks to enforce its interest in those rents, issues, or profits in accordance with this section after any enforcement action has been taken by a subsequent assignee, the prior assignee shall be entitled only to the rents, issues, and profits that are accrued and unpaid as of the date of its enforcement action and unpaid rents, issues, and profits accruing thereafter. The prior assignee shall have no right to rents, issues, or profits paid prior to the date of the enforcement action, whether in the hands of the assignor or any subsequent assignee. Upon receipt of notice that the prior assignee has enforced its interest in the rents, issues, and profits, the subsequent assignee shall immediately send a notice to any tenant to whom it has given notice under subdivision (c). The notice shall inform the tenant that the subsequent assignee cancels its demand that the tenant pay rent to the subsequent assignee.

(i) (1) This section shall apply to contracts entered into on or after January 1, 1997.

(2) Sections 2938 and 2938.1, as these sections were in effect prior to January 1, 1997, shall govern contracts entered into prior to January 1, 1997, and shall govern actions and proceedings initiated on the basis of these contracts.

(j) “Real property,” as used in this section, means real property or any estate or interest therein.

(k) The demand required by paragraph (3) of subdivision (c) shall be in the following form:

DEMAND TO PAY RENT TO
PARTY OTHER THAN LANDLORD
(SECTION 2938 OF THE CIVIL CODE)

Tenant:[Name of Tenant]

Property Occupied by Tenant:[Address]

Landlord:[Name of Landlord]

Secured Party:[Name of Secured Party]

Address:[Address for Payment of Rent to Secured Party and for Further Information]:

The secured party named above is the assignee of leases, rents, issues, and profits under [name of document] dated ______, and recorded at [recording information] in the official records of ___________ County, California. You may request a copy of the assignment from the secured party at ____ (address).

THIS NOTICE AFFECTS YOUR LEASE OR RENTAL AGREEMENT RIGHTS AND OBLIGATIONS. YOU ARE THEREFORE ADVISED TO CONSULT AN ATTORNEY CONCERNING THOSE RIGHTS AND OBLIGATIONS IF YOU HAVE ANY QUESTIONS REGARDING YOUR RIGHTS AND OBLIGATIONS UNDER THIS NOTICE.

IN ACCORDANCE WITH SUBDIVISION (C) OF SECTION 2938 OF THE CIVIL CODE, YOU ARE HEREBY DIRECTED TO PAY TO THE SECURED PARTY, ____ (NAME OF SECURED PARTY) AT ____ (ADDRESS), ALL RENTS UNDER YOUR LEASE OR OTHER RENTAL AGREEMENT WITH THE LANDLORD OR PREDECESSOR IN INTEREST OF LANDLORD, FOR THE OCCUPANCY OF THE PROPERTY AT ____ (ADDRESS OF RENTAL PREMISES) WHICH ARE PAST DUE AND PAYABLE ON THE DATE YOU RECEIVE THIS DEMAND, AND ALL RENTS COMING DUE UNDER THE LEASE OR OTHER RENTAL AGREEMENT FOLLOWING THE DATE YOU RECEIVE THIS DEMAND UNLESS YOU HAVE ALREADY PAID THIS RENT TO THE LANDLORD IN GOOD FAITH AND IN A MANNER NOT INCONSISTENT WITH THE AGREEMENT BETWEEN YOU AND THE LANDLORD. IN THIS CASE, THIS DEMAND NOTICE SHALL REQUIRE YOU TO PAY TO THE SECURED PARTY, ____ (NAME OF THE SECURED PARTY), ALL RENTS THAT COME DUE FOLLOWING THE DATE OF THE PAYMENT TO THE LANDLORD.

IF YOU PAY THE RENT TO THE UNDERSIGNED SECURED PARTY, ____ (NAME OF SECURED PARTY), IN ACCORDANCE WITH THIS NOTICE, YOU DO NOT HAVE TO PAY THE RENT TO THE LANDLORD. YOU WILL NOT BE SUBJECT TO DAMAGES OR OBLIGATED TO PAY RENT TO THE SECURED PARTY IF YOU HAVE PREVIOUSLY RECEIVED A DEMAND OF THIS TYPE FROM A DIFFERENT SECURED PARTY.

[For other than residential tenants] IF YOU PAY RENT TO THE LANDLORD THAT BY THE TERMS OF THIS DEMAND YOU ARE REQUIRED TO PAY TO THE SECURED PARTY, YOU MAY BE SUBJECT TO DAMAGES INCURRED BY THE SECURED PARTY BY REASON OF YOUR FAILURE TO COMPLY WITH THIS DEMAND, AND YOU MAY NOT BE DISCHARGED FROM YOUR OBLIGATION TO PAY THAT RENT TO THE SECURED PARTY. YOU WILL NOT BE SUBJECT TO THOSE DAMAGES OR OBLIGATED TO PAY THAT RENT TO THE SECURED PARTY IF YOU HAVE PREVIOUSLY RECEIVED A DEMAND OF THIS TYPE FROM A DIFFERENT ASSIGNEE.

Your obligation to pay rent under this demand shall continue until you receive either (1) a written notice from a court directing you to pay the rent in a manner provided therein, or (2) a written notice from the secured party named above canceling this demand.

The undersigned hereby certifies, under penalty of perjury, that the undersigned is an authorized officer or agent of the secured party and that the secured party is the assignee, or the current successor to the assignee, under an assignment of leases, rents, issues, or profits executed by the landlord, or a predecessor in interest, that is being enforced pursuant to and in accordance with Section 2938 of the Civil Code.

Executed at _________, California, this ____ day of _________, _____.

[Secured Party]

_____

Name:

_____

Title:

(Amended by Stats. 2008, Ch. 179, Sec. 33. Effective January 1, 2009.)



2939

A recorded mortgage must be discharged by a certificate signed by the mortgagee, his personal representatives or assigns, acknowledged or proved and certified as prescribed by the chapter on “recording transfers,” stating that the mortgage has been paid, satisfied, or discharged. Reference shall be made in said certificate to the book and page where the mortgage is recorded.

(Amended by Stats. 1957, Ch. 1865.)



2939.5

Foreign executors, administrators and guardians may satisfy mortgages upon the records of any county in this state, upon producing and recording in the office of the county recorder of the county in which such mortgage is recorded, a duly certified and authenticated copy of their letters testamentary, or of administration or of guardianship, and which certificate or authentication shall also recite that said letters have not been revoked. For the purposes of this section, “guardian” includes a foreign conservator, committee, or comparable fiduciary.

(Added by renumbering Section 2939½ by Stats. 1979, Ch. 730.)



2940

A certificate of the discharge of a mortgage, and the proof or acknowledgment thereof, must be recorded in the office of the county recorder in which the mortgage is recorded.

(Amended by Stats. 1957, Ch. 1865.)



2941

(a) Within 30 days after any mortgage has been satisfied, the mortgagee or the assignee of the mortgagee shall execute a certificate of the discharge thereof, as provided in Section 2939, and shall record or cause to be recorded in the office of the county recorder in which the mortgage is recorded. The mortgagee shall then deliver, upon the written request of the mortgagor or the mortgagor’s heirs, successors, or assignees, as the case may be, the original note and mortgage to the person making the request.

(b) (1) Within 30 calendar days after the obligation secured by any deed of trust has been satisfied, the beneficiary or the assignee of the beneficiary shall execute and deliver to the trustee the original note, deed of trust, request for a full reconveyance, and other documents as may be necessary to reconvey, or cause to be reconveyed, the deed of trust.

(A) The trustee shall execute the full reconveyance and shall record or cause it to be recorded in the office of the county recorder in which the deed of trust is recorded within 21 calendar days after receipt by the trustee of the original note, deed of trust, request for a full reconveyance, the fee that may be charged pursuant to subdivision (e), recorder’s fees, and other documents as may be necessary to reconvey, or cause to be reconveyed, the deed of trust.

(B) The trustee shall deliver a copy of the reconveyance to the beneficiary, its successor in interest, or its servicing agent, if known. The reconveyance instrument shall specify one of the following options for delivery of the instrument, the addresses of which the recorder has no duty to validate:

(i) The trustor or successor in interest, and that person’s last known address, as the person to whom the recorder will deliver the recorded instrument pursuant to Section 27321 of the Government Code.

(ii) That the recorder shall deliver the recorded instrument to the trustee’s address. If the trustee’s address is specified for delivery, the trustee shall mail the recorded instrument to the trustor or the successor in interest to the last known address for that party.

(C) Following execution and recordation of the full reconveyance, upon receipt of a written request by the trustor or the trustor’s heirs, successors, or assignees, the trustee shall then deliver, or caused to be delivered, the original note and deed of trust to the person making that request.

(D) If the note or deed of trust, or any copy of the note or deed of trust, is electronic, upon satisfaction of an obligation secured by a deed of trust, any electronic original, or electronic copy which has not been previously marked solely for use as a copy, of the note and deed of trust, shall be altered to indicate that the obligation is paid in full.

(2) If the trustee has failed to execute and record, or cause to be recorded, the full reconveyance within 60 calendar days of satisfaction of the obligation, the beneficiary, upon receipt of a written request by the trustor or trustor’s heirs, successor in interest, agent, or assignee, shall execute and acknowledge a document pursuant to Section 2934a substituting itself or another as trustee and issue a full reconveyance.

(3) If a full reconveyance has not been executed and recorded pursuant to either paragraph (1) or paragraph (2) within 75 calendar days of satisfaction of the obligation, then a title insurance company may prepare and record a release of the obligation. However, at least 10 days prior to the issuance and recording of a full release pursuant to this paragraph, the title insurance company shall mail by first-class mail with postage prepaid, the intention to release the obligation to the trustee, trustor, and beneficiary of record, or their successor in interest of record, at the last known address.

(A) The release shall set forth:

(i) The name of the beneficiary.

(ii) The name of the trustor.

(iii) The recording reference to the deed of trust.

(iv) A recital that the obligation secured by the deed of trust has been paid in full.

(v) The date and amount of payment.

(B) The release issued pursuant to this subdivision shall be entitled to recordation and, when recorded, shall be deemed to be the equivalent of a reconveyance of a deed of trust.

(4) Where an obligation secured by a deed of trust was paid in full prior to July 1, 1989, and no reconveyance has been issued and recorded by October 1, 1989, then a release of obligation as provided for in paragraph (3) may be issued.

(5) Paragraphs (2) and (3) do not excuse the beneficiary or the trustee from compliance with paragraph (1). Paragraph (3) does not excuse the beneficiary from compliance with paragraph (2).

(6) In addition to any other remedy provided by law, a title insurance company preparing or recording the release of the obligation shall be liable to any party for damages, including attorney’s fees, which any person may sustain by reason of the issuance and recording of the release, pursuant to paragraphs (3) and (4).

(7) A beneficiary may, at its discretion, in accordance with the requirements and procedures of Section 2934a, substitute the title company conducting the escrow through which the obligation is satisfied for the trustee of record, in which case the title company assumes the obligation of a trustee under this subdivision, and may collect the fee authorized by subdivision (e).

(8) In lieu of delivering the original note and deed of trust to the trustee within 30 days of loan satisfaction, as required by paragraph (1) of subdivision (b), a beneficiary who executes and delivers to the trustee a request for a full reconveyance within 30 days of loan satisfaction may, within 120 days of loan satisfaction, deliver the original note and deed of trust to either the trustee or trustor. If the note and deed of trust are delivered as provided in this paragraph, upon satisfaction of the note and deed of trust, the note and deed of trust shall be altered to indicate that the obligation is paid in full. Nothing in this paragraph alters the requirements and obligations set forth in paragraphs (2) and (3).

(c) For the purposes of this section, the phrases “cause to be recorded” and “cause it to be recorded” include, but are not limited to, sending by certified mail with the United States Postal Service or by an independent courier service using its tracking service that provides documentation of receipt and delivery, including the signature of the recipient, the full reconveyance or certificate of discharge in a recordable form, together with payment for all required fees, in an envelope addressed to the county recorder’s office of the county in which the deed of trust or mortgage is recorded. Within two business days from the day of receipt, if received in recordable form together with all required fees, the county recorder shall stamp and record the full reconveyance or certificate of discharge. Compliance with this subdivision shall entitle the trustee to the benefit of the presumption found in Section 641 of the Evidence Code.

(d) The violation of this section shall make the violator liable to the person affected by the violation for all damages which that person may sustain by reason of the violation, and shall require that the violator forfeit to that person the sum of five hundred dollars ($500).

(e) (1) The trustee, beneficiary, or mortgagee may charge a reasonable fee to the trustor or mortgagor, or the owner of the land, as the case may be, for all services involved in the preparation, execution, and recordation of the full reconveyance, including, but not limited to, document preparation and forwarding services rendered to effect the full reconveyance, and, in addition, may collect official fees. This fee may be made payable no earlier than the opening of a bona fide escrow or no more than 60 days prior to the full satisfaction of the obligation secured by the deed of trust or mortgage.

(2) If the fee charged pursuant to this subdivision does not exceed forty-five dollars ($45), the fee is conclusively presumed to be reasonable.

(3) The fee described in paragraph (1) may not be charged unless demand for the fee was included in the payoff demand statement described in Section 2943.

(f) For purposes of this section, “original” may include an optically imaged reproduction when the following requirements are met:

(1) The trustee receiving the request for reconveyance and executing the reconveyance as provided in subdivision (b) is an affiliate or subsidiary of the beneficiary or an affiliate or subsidiary of the assignee of the beneficiary, respectively.

(2) The optical image storage media used to store the document shall be nonerasable write once, read many (WORM) optical image media that does not allow changes to the stored document.

(3) The optical image reproduction shall be made consistent with the minimum standards of quality approved by either the National Institute of Standards and Technology or the Association for Information and Image Management.

(4) Written authentication identifying the optical image reproduction as an unaltered copy of the note, deed of trust, or mortgage shall be stamped or printed on the optical image reproduction.

(g) No fee or charge may be imposed on the trustor in connection with, or relating to, any act described in this section except as expressly authorized by this section.

(h) The amendments to this section enacted at the 1999–2000 Regular Session shall apply only to a mortgage or an obligation secured by a deed of trust that is satisfied on or after January 1, 2001.

(i) (1) In any action filed before January 1, 2002, that is dismissed as a result of the amendments to this section enacted at the 2001–02 Regular Session, the plaintiff shall not be required to pay the defendant’s costs.

(2) Any claimant, including a claimant in a class action lawsuit, whose claim is dismissed or barred as a result of the amendments to this section enacted at the 2001–02 Regular Session, may, within 6 months of the dismissal or barring of the action or claim, file or refile a claim for actual damages occurring before January 1, 2002, that were proximately caused by a time lapse between loan satisfaction and the completion of the beneficiary’s obligations as required under paragraph (1) of subdivision (b). In any action brought under this section, the defendant may be found liable for actual damages, but may not be found liable for any civil penalty authorized by Section 2941.

(j) Notwithstanding any other penalties, if a beneficiary collects a fee for reconveyance and thereafter has knowledge, or should have knowledge, that no reconveyance has been recorded, the beneficiary shall cause to be recorded the reconveyance, or in the event a release of obligation is earlier and timely recorded, the beneficiary shall refund to the trustor the fee charged to perform the reconveyance. Evidence of knowledge includes, but is not limited to, notice of a release of obligation pursuant to paragraph (3) of subdivision (b).

(Amended by Stats. 2003, Ch. 62, Sec. 20. Effective January 1, 2004.)



2941.1

Notwithstanding any other provision of law, if no payoff demand statement is issued pursuant to Section 2943, nothing in Section 2941 shall be construed to prohibit the charging of a reconveyance fee.

(Added by Stats. 2001, Ch. 438, Sec. 6. Effective October 2, 2001. Operative January 1, 2002, by Sec. 7 of Ch. 438.)



2941.5

Every person who willfully violates Section 2941 is guilty of a misdemeanor punishable by fine of not less than fifty dollars ($50) nor more than four hundred dollars ($400), or by imprisonment in the county jail for not to exceed six months, or by both such fine and imprisonment.

For purposes of this section, “willfully” means simply a purpose or willingness to commit the act, or make the omission referred to. It does not require an intent to violate the law, to injure another, or to acquire any advantage.

(Amended by Stats. 1988, Ch. 1006, Sec. 2. Operative July 1, 1989, by Sec. 3 of Ch. 1006.)



2941.7

Whenever the obligation secured by a mortgage or deed of trust has been fully satisfied and the present mortgagee or beneficiary of record cannot be located after diligent search, or refuses to execute and deliver a proper certificate of discharge or request for reconveyance, or whenever a specified balance, including principal and interest, remains due and the mortgagor or trustor or the mortgagor’s or trustor’s successor in interest cannot, after diligent search, locate the then mortgagee or beneficiary of record, the lien of any mortgage or deed of trust shall be released when the mortgagor or trustor or the mortgagor’s or trustor’s successor in interest records or causes to be recorded, in the office of the county recorder of the county in which the encumbered property is located, a corporate bond accompanied by a declaration, as specified in subdivision (b), and with respect to a deed of trust, a reconveyance as hereinafter provided.

(a) The bond shall be acceptable to the trustee and shall be issued by a corporation lawfully authorized to issue surety bonds in the State of California in a sum equal to the greater of either (1) two times the amount of the original obligation secured by the mortgage or deed of trust and any additional principal amounts, including advances, shown in any recorded amendment thereto, or (2) one-half of the total amount computed pursuant to (1) and any accrued interest on such amount, and shall be conditioned for payment of any sum which the mortgagee or beneficiary may recover in an action on the obligation secured by the mortgage or deed of trust, with costs of suit and reasonable attorneys’ fees. The obligees under the bond shall be the mortgagee or mortgagee’s successor in interest or the trustee who executes a reconveyance under this section and the beneficiary or beneficiary’s successor in interest.

The bond recorded by the mortgagor or trustor or mortgagor’s or trustor’s successor in interest shall contain the following information describing the mortgage or deed of trust:

(1) Recording date and instrument number or book and page number of the recorded instrument.

(2) Names of original mortgagor and mortgagee or trustor and beneficiary.

(3) Amount shown as original principal sum secured thereby.

(4) The recording information and new principal amount shown in any recorded amendment thereto.

(b) The declaration accompanying the corporate bond recorded by the mortgagor or trustor or the mortgagor’s or trustor’s successor in interest shall state:

(1) That it is recorded pursuant to this section.

(2) The name of the original mortgagor or trustor and mortgagee or beneficiary.

(3) The name and address of the person making the declaration.

(4) That either the obligation secured by the mortgage or deed of trust has been fully satisfied and the present mortgagee or beneficiary of record cannot be located after diligent search, or refuses to execute and deliver a proper certificate of discharge or request for reconveyance as required under Section 2941; or that a specified balance, including principal and interest, remains due and the mortgagor or trustor or mortgagor’s or trustor’s successor in interest cannot, after diligent search, locate the then mortgagee or beneficiary.

(5) That the declarant has mailed by certified mail, return receipt requested, to the last address of the person to whom payments under the mortgage or deed of trust were made and to the last mortgagee or beneficiary of record at the address for such mortgagee or beneficiary shown on the instrument creating, assigning, or conveying the interest, a notice of recording a declaration and bond under this section and informing the recipient of the name and address of the mortgagor or trustee, if any, and of the right to record a written objection with respect to the release of the lien of the mortgage or, with respect to a deed of trust, notify the trustee in writing of any objection to the reconveyance of the deed of trust. The declaration shall state the date any notices were mailed pursuant to this section and the names and addresses of all persons to whom mailed.

The declaration provided for in this section shall be signed by the mortgagor or trustor under penalty of perjury.

(c) With respect to a deed of trust, after the expiration of 30 days following the recording of the corporate bond and accompanying declaration provided in subdivisions (a) and (b), and delivery to the trustee of the usual reconveyance fees plus costs and a demand for reconveyance under this section, the trustee shall execute and record, or otherwise deliver as provided in Section 2941, a reconveyance in the same form as if the beneficiary had delivered to the trustee a proper request for reconveyance, provided that the trustee has not received a written objection to the reconveyance from the beneficiary of record. No trustee shall have any liability to any person by reason of its execution of a reconveyance in reliance upon a trustor’s or trustor’s successor’s in interest substantial compliance with this section. The sole remedy of any person damaged by reason of the reconveyance shall be against the trustor, the affiant, or the bond. With respect to a mortgage, a mortgage shall be satisfied of record when 30 days have expired following recordation of the corporate bond and accompanying declaration, provided no objection to satisfaction has been recorded by the mortgagee within that period. A bona fide purchaser or encumbrancer for value shall take the interest conveyed free of such mortgage, provided there has been compliance with subdivisions (a) and (b) and the deed to the purchaser recites that no objections by the mortgagee have been recorded.

Upon recording of a reconveyance under this section, or, in the case of a mortgage the expiration of 30 days following recordation of the corporate bond and accompanying declaration without objection thereto having been recorded, interest shall no longer accrue as to any balance remaining due to the extent the balance due has been alleged in the declaration recorded under subdivision (b).

The sum of any specified balance, including principal and interest, which remains due and which is remitted to any issuer of a corporate bond in conjunction with the issuance of a bond pursuant to this section shall, if unclaimed, escheat to the state after three years pursuant to the Unclaimed Property Law. From the date of escheat the issuer of the bond shall be relieved of any liability to pay to the beneficiary or his or her heirs or other successors in interest the escheated funds and the sole remedy shall be a claim for property paid or delivered to the Controller pursuant to the Unclaimed Property Law.

(d) The term “diligent search,” as used in this section, shall mean all of the following:

(1) The mailing of notices as provided in paragraph (5) of subdivision (b), and to any other address that the declarant has used to correspond with or contact the mortgagee or beneficiary.

(2) A check of the telephone directory in the city where the mortgagee or beneficiary maintained the mortgagee’s or beneficiary’s last known address or place of business.

(3) In the event the mortgagee or beneficiary or the mortgagee’s or beneficiary’s successor in interest is a corporation, a check of the records of the California Secretary of State and the secretary of state in the state of incorporation, if known.

(4) In the event the mortgagee or beneficiary is a state or national bank or a state or federal savings and loan association, an inquiry of the regulatory authority of such bank or savings and loan association.

(e) This section shall not be deemed to create an exclusive procedure for the issuance of reconveyances and the issuance of bonds and declarations to release the lien of a mortgage and shall not affect any other procedures, whether or not such procedures are set forth in statute, for the issuance of reconveyances and the issuance of bonds and declarations to release the lien of a mortgage.

(f) For purposes of this section, the trustor or trustor’s successor in interest may substitute the present trustee of record without conferring any duties upon the trustee other than those that are incidental to the execution of a reconveyance pursuant to this section if all of the following requirements are met:

(1) The present trustee of record and the present mortgagee or beneficiary of record cannot be located after diligent search.

(2) The declaration filed pursuant to subdivision (b) shall state in addition that it is filed pursuant to this subdivision, and shall, in lieu of the provisions of paragraph (4) of subdivision (b), state that the obligation secured by the mortgage or deed of trust has been fully satisfied and the present trustee of record and present mortgagee or beneficiary of record cannot be located after diligent search.

(3) The substitute trustee is a title insurance company that agrees to accept the substitution. This subdivision shall not impose a duty upon a title insurance company to accept the substitution.

(4) The corporate bond required in subdivision (a) is for a period of five or more years.

(Amended by Stats. 1996, Ch. 762, Sec. 2. Effective January 1, 1997.)



2941.9

(a) The purpose of this section is to establish a process through which all of the beneficiaries under a trust deed may agree to be governed by beneficiaries holding more than 50 percent of the record beneficial interest of a series of notes secured by the same real property or of undivided interests in a note secured by real property equivalent to a series transaction, exclusive of any notes or interests of a licensed real estate broker that is the issuer or servicer of the notes or interests or any affiliate of that licensed real estate broker.

(b) All holders of notes secured by the same real property or a series of undivided interests in notes secured by real property equivalent to a series transaction may agree in writing to be governed by the desires of the holders of more than 50 percent of the record beneficial interest of those notes or interests, exclusive of any notes or interests of a licensed real estate broker that is the issuer or servicer of the notes or interests of any affiliate of the licensed real estate broker, with respect to actions to be taken on behalf of all holders in the event of default or foreclosure for matters that require direction or approval of the holders, including designation of the broker, servicing agent, or other person acting on their behalf, and the sale, encumbrance, or lease of real property owned by the holders resulting from foreclosure or receipt of a deed in lieu of foreclosure.

(c) A description of the agreement authorized in subdivision (b) of this section shall be disclosed pursuant to Section 10232.5 of the Business and Professions Code and shall be included in a recorded document such as the deed of trust or the assignment of interests.

(d) Any action taken pursuant to the authority granted in this section is not effective unless all the parties agreeing to the action sign, under penalty of perjury, a separate written document entitled “Majority Action Affidavit” stating the following:

(1) The action has been authorized pursuant to this section.

(2) None of the undersigned is a licensed real estate broker or an affiliate of the broker that is the issuer or servicer of the obligation secured by the deed of trust.

(3) The undersigned together hold more than 50 percent of the record beneficial interest of a series of notes secured by the same real property or of undivided interests in a note secured by real property equivalent to a series transaction.

(4) Notice of the action was sent by certified mail, postage prepaid, with return receipt requested, to each holder of an interest in the obligation secured by the deed of trust who has not joined in the execution of the substitution or this document.

This document shall be recorded in the office of the county recorder of each county in which the real property described in the deed of trust is located. Once the document in this subdivision is recorded, it shall constitute conclusive evidence of compliance with the requirements of this subdivision in favor of trustees acting pursuant to this section, substituted trustees acting pursuant to Section 2934a, subsequent assignees of the obligation secured by the deed of trust, and subsequent bona fide purchasers or encumbrancers for value of the real property described therein.

(e) For purposes of this section, “affiliate of the licensed real estate broker” includes any person as defined in Section 25013 of the Corporations Code who is controlled by, or is under common control with, or who controls, a licensed real estate broker. “Control” means the possession, direct or indirect, of the power to direct or cause the direction of management and policies.

(Added by Stats. 1996, Ch. 839, Sec. 3. Effective January 1, 1997.)



2942

Contracts of bottomry or respondentia, although in the nature of mortgages, are not affected by any of the provisions of this Chapter.

(Enacted 1872.)



2943

(a) As used in this section:

(1) “Beneficiary” means a mortgagee or beneficiary of a mortgage or deed of trust, or his or her assignees.

(2) “Beneficiary statement” means a written statement showing:

(A) The amount of the unpaid balance of the obligation secured by the mortgage or deed of trust and the interest rate, together with the total amounts, if any, of all overdue installments of either principal or interest, or both.

(B) The amounts of periodic payments, if any.

(C) The date on which the obligation is due in whole or in part.

(D) The date to which real estate taxes and special assessments have been paid to the extent the information is known to the beneficiary.

(E) The amount of hazard insurance in effect and the term and premium of that insurance to the extent the information is known to the beneficiary.

(F) The amount in an account, if any, maintained for the accumulation of funds with which to pay taxes and insurance premiums.

(G) The nature and, if known, the amount of any additional charges, costs, or expenses paid or incurred by the beneficiary which have become a lien on the real property involved.

(H) Whether the obligation secured by the mortgage or deed of trust can or may be transferred to a new borrower.

(3) “Delivery” means depositing or causing to be deposited in the United States mail an envelope with postage prepaid, containing a copy of the document to be delivered, addressed to the person whose name and address is set forth in the demand therefor. The document may also be transmitted by facsimile machine to the person whose name and address is set forth in the demand therefor.

(4) “Entitled person” means the trustor or mortgagor of, or his or her successor in interest in, the mortgaged or trust property or any part thereof, any beneficiary under a deed of trust, any person having a subordinate lien or encumbrance of record thereon, the escrowholder licensed as an agent pursuant to Division 6 (commencing with Section 17000) of the Financial Code, or the party exempt by virtue of Section 17006 of the Financial Code who is acting as the escrowholder.

(5) “Payoff demand statement” means a written statement, prepared in response to a written demand made by an entitled person or authorized agent, setting forth the amounts required as of the date of preparation by the beneficiary, to fully satisfy all obligations secured by the loan that is the subject of the payoff demand statement. The written statement shall include information reasonably necessary to calculate the payoff amount on a per diem basis for the period of time, not to exceed 30 days, during which the per diem amount is not changed by the terms of the note.

(b) (1) A beneficiary, or his or her authorized agent, shall, within 21 days of the receipt of a written demand by an entitled person or his or her authorized agent, prepare and deliver to the person demanding it a true, correct, and complete copy of the note or other evidence of indebtedness with any modification thereto, and a beneficiary statement.

(2) A request pursuant to this subdivision may be made by an entitled person or his or her authorized agent at any time before, or within two months after, the recording of a notice of default under a mortgage or deed of trust, or may otherwise be made more than 30 days prior to the entry of the decree of foreclosure.

(c) A beneficiary, or his or her authorized agent, shall, on the written demand of an entitled person, or his or her authorized agent, prepare and deliver a payoff demand statement to the person demanding it within 21 days of the receipt of the demand. However, if the loan is subject to a recorded notice of default or a filed complaint commencing a judicial foreclosure, the beneficiary shall have no obligation to prepare and deliver this statement as prescribed unless the written demand is received prior to the first publication of a notice of sale or the notice of the first date of sale established by a court.

(d) (1) A beneficiary statement or payoff demand statement may be relied upon by the entitled person or his or her authorized agent in accordance with its terms, including with respect to the payoff demand statement reliance for the purpose of establishing the amount necessary to pay the obligation in full. If the beneficiary notifies the entitled person or his or her authorized agent of any amendment to the statement, then the amended statement may be relied upon by the entitled person or his or her authorized agent as provided in this subdivision.

(2) If notification of any amendment to the statement is not given in writing, then a written amendment to the statement shall be delivered to the entitled person or his or her authorized agent no later than the next business day after notification.

(3) Upon the dates specified in subparagraphs (A) and (B) any sums that were due and for any reason not included in the statement or amended statement shall continue to be recoverable by the beneficiary as an unsecured obligation of the obligor pursuant to the terms of the note and existing provisions of law.

(A) If the transaction is voluntary, the entitled party or his or her authorized agent may rely upon the statement or amended statement upon the earlier of (i) the close of escrow, (ii) transfer of title, or (iii) recordation of a lien.

(B) If the loan is subject to a recorded notice of default or a filed complaint commencing a judicial foreclosure, the entitled party or his or her authorized agent may rely upon the statement or amended statement upon the acceptance of the last and highest bid at a trustee’s sale or a court supervised sale.

(e) The following provisions apply to a demand for either a beneficiary statement or a payoff demand statement:

(1) If an entitled person or his or her authorized agent requests a statement pursuant to this section and does not specify a beneficiary statement or a payoff demand statement the beneficiary shall treat the request as a request for a payoff demand statement.

(2) If the entitled person or the entitled person’s authorized agent includes in the written demand a specific request for a copy of the deed of trust or mortgage, it shall be furnished with the written statement at no additional charge.

(3) The beneficiary may, before delivering a statement, require reasonable proof that the person making the demand is, in fact, an entitled person or an authorized agent of an entitled person, in which event the beneficiary shall not be subject to the penalties of this section until 21 days after receipt of the proof herein provided for. A statement in writing signed by the entitled person appointing an authorized agent when delivered personally to the beneficiary or delivered by registered return receipt mail shall constitute reasonable proof as to the identity of an agent. Similar delivery of a policy of title insurance, preliminary report issued by a title company, original or photographic copy of a grant deed or certified copy of letters testamentary, guardianship, or conservatorship shall constitute reasonable proof as to the identity of a successor in interest, provided the person demanding a statement is named as successor in interest in the document.

(4) If a beneficiary for a period of 21 days after receipt of the written demand willfully fails to prepare and deliver the statement, he or she is liable to the entitled person for all damages which he or she may sustain by reason of the refusal and, whether or not actual damages are sustained, he or she shall forfeit to the entitled person the sum of three hundred dollars ($300). Each failure to prepare and deliver the statement, occurring at a time when, pursuant to this section, the beneficiary is required to prepare and deliver the statement, creates a separate cause of action, but a judgment awarding an entitled person a forfeiture, or damages and forfeiture, for any failure to prepare and deliver a statement bars recovery of damages and forfeiture for any other failure to prepare and deliver a statement, with respect to the same obligation, in compliance with a demand therefor made within six months before or after the demand as to which the award was made. For the purposes of this subdivision, “willfully” means an intentional failure to comply with the requirements of this section without just cause or excuse.

(5) If the beneficiary has more than one branch, office, or other place of business, then the demand shall be made to the branch or office address set forth in the payment billing notice or payment book, and the statement, unless it specifies otherwise, shall be deemed to apply only to the unpaid balance of the single obligation named in the request and secured by the mortgage or deed of trust which is payable at the branch or office whose address appears on the aforesaid billing notice or payment book.

(6) The beneficiary may make a charge not to exceed thirty dollars ($30) for furnishing each required statement. The provisions of this paragraph shall not apply to mortgages or deeds of trust insured by the Federal Housing Administrator or guaranteed by the Administrator of Veterans Affairs.

(f) The preparation and delivery of a beneficiary statement or a payoff demand statement pursuant to this section shall not change a date of sale established pursuant to Section 2924g.

(g) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 5) and added by Stats. 2009, Ch. 43, Sec. 6. Effective January 1, 2010. Section operative January 1, 2014, by its own provisions.)



2943.1

(a) For purposes of this section, the following definitions apply:

(1) “Beneficiary” has the same meaning as defined in Section 2943.

(2) “Borrower’s Instruction to Suspend and Close Equity Line of Credit” means the instruction described in subdivision (c), signed by the borrower or borrowers under an equity line of credit.

(3) “Entitled person” has the same meaning as defined in Section 2943.

(4) “Equity line of credit” means a revolving line of credit used for consumer purposes, which is secured by a mortgage or deed of trust encumbering residential real property consisting of one to four dwelling units, at least one of which is occupied by the borrower.

(5) “Payoff demand statement” has the same meaning as defined in Section 2943.

(6) “Suspend” means to prohibit the borrower from drawing on, increasing, or incurring any additional principal debt on the equity line of credit.

(b) Notwithstanding paragraph (5) of subdivision (a) of Section 2943, a payoff demand statement issued by a beneficiary in connection with an equity line of credit shall include an email address, fax number, or mailing address designated by the beneficiary for delivery of the Borrower’s Instruction to Suspend and Close Equity Line of Credit by the entitled person.

(c) Upon receipt from an entitled person of a Borrower’s Instruction to Suspend and Close Equity Line of Credit, that has been prepared and presented to the borrower by the entitled person and signed by a borrower, a beneficiary shall suspend the equity line of credit for a minimum of 30 days. A Borrower’s Instruction to Suspend and Close Equity Line of Credit shall be effective if made substantially in the following form and signed by the borrower:

“Borrower’s Instruction to Suspend and Close
Equity Line of Credit

Lender:[Name of Lender]

Borrower(s):[Name of Borrower(s)]

Account Number of the Equity Line of Credit:[Account Number]

Encumbered Property Address:[Property Address]

Escrow or Settlement Agent:[Name of Agent]:

In connection with a sale or refinance of the above-referenced property, my Escrow or Settlement Agent has requested a payoff demand statement for the above-described equity line of credit. I understand my ability to use this equity line of credit has been suspended for at least 30 days to accommodate this pending transaction. I understand that I cannot use any credit cards, debit cards, or checks associated with this equity line of credit while it is suspended and all amounts will be due and payable upon close of escrow. I also understand that when payment is made in accordance with the payoff demand statement, my equity line of credit will be closed. If any amounts remain due after the payment is made, I understand I will remain personally liable for those amounts even if the equity line of credit has been closed and the property released.

This is my written authorization and instruction that you are to close my equity line of credit and cause the secured lien against this property to be released when you are in receipt of both this instruction and payment in accordance with your payoff demand statement.

(Date)

(Signature of Each Borrower)”

(d) When a beneficiary is in receipt of both a Borrower’s Instruction to Suspend and Close Equity Line of Credit and payment in accordance with the payoff demand statement as set forth in Section 2943, the beneficiary shall do all of the following:

(1) Close the equity line of credit.

(2) Release or reconvey the property securing the equity line of credit, as provided by this chapter.

(e) The beneficiary may conclusively rely on the Borrower’s Instruction to Suspend and Close Equity Line of Credit provided by the entitled person as coming from the borrower.

(f) (1) This section shall become operative on July 1, 2015.

(2) This section shall remain in effect only until July 1, 2019, and as of that date is repealed.

(Added by Stats. 2014, Ch. 206, Sec. 1. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions. Repealed as of July 1, 2019, by its own provisions.)



2944

None of the provisions of this chapter applies to any transaction or security interest governed by the Commercial Code, except to the extent made applicable by reason of an election made by the secured party pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 9604 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 7. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



2944.5

No lender, mortgagee, or any third party having an interest in real or personal property shall refuse to accept a policy issued by an admitted insurer solely because the policy is issued for a continuous period without a fixed expiration date even though the policy premium is due and payable every six months, provided the lender, mortgagee, or third party is entitled to receive (a) notice of renewal from the insurer within 15 days of receipt of payment on the policy by the insured or (b) notice of cancellation or nonrenewal under the terms and conditions set forth in Sections 678 and 2074.8 of the Insurance Code, whichever is applicable.

(Added by Stats. 1993, Ch. 522, Sec. 1. Effective January 1, 1994.)



2944.6

(a) Notwithstanding any other provision of law, any person who negotiates, attempts to negotiate, arranges, attempts to arrange, or otherwise offers to perform a mortgage loan modification or other form of mortgage loan forbearance for a fee or other compensation paid by the borrower, shall provide the following to the borrower, as a separate statement, in not less than 14-point bold type, prior to entering into any fee agreement with the borrower:

It is not necessary to pay a third party to arrange for a loan modification or other form of forbearance from your mortgage lender or servicer. You may call your lender directly to ask for a change in your loan terms. Nonprofit housing counseling agencies also offer these and other forms of borrower assistance free of charge. A list of nonprofit housing counseling agencies approved by the United States Department of Housing and Urban Development (HUD) is available from your local HUD office or by visiting www.hud.gov.

(b) If loan modification or other mortgage loan forbearance services are offered or negotiated in one of the languages set forth in Section 1632, a translated copy of the statement in subdivision (a) shall be provided to the borrower in that foreign language.

(c) A violation of this section by a natural person is a public offense punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail for a term not to exceed one year, or by both that fine and imprisonment, or if by a business entity, the violation is punishable by a fine not exceeding fifty thousand dollars ($50,000). These penalties are cumulative to any other remedies or penalties provided by law.

(d) This section does not apply to a person, or an agent acting on that person’s behalf, offering loan modification or other loan forbearance services for a loan owned or serviced by that person.

(e) This section shall apply only to mortgages and deeds of trust secured by residential real property containing four or fewer dwelling units.

(Added by Stats. 2009, Ch. 630, Sec. 9. Effective October 11, 2009.)



2944.7

(a) Notwithstanding any other law, it shall be unlawful for any person who negotiates, attempts to negotiate, arranges, attempts to arrange, or otherwise offers to perform a mortgage loan modification or other form of mortgage loan forbearance for a fee or other compensation paid by the borrower, to do any of the following:

(1) Claim, demand, charge, collect, or receive any compensation until after the person has fully performed each and every service the person contracted to perform or represented that he or she would perform.

(2) Take any wage assignment, any lien of any type on real or personal property, or other security to secure the payment of compensation.

(3) Take any power of attorney from the borrower for any purpose.

(b) A violation of this section by a natural person is punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail for a term not to exceed one year, or by both that fine and imprisonment, or if by a business entity, the violation is punishable by a fine not exceeding fifty thousand dollars ($50,000). These penalties are cumulative to any other remedies or penalties provided by law.

(c) In addition to the penalties and remedies provided by Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code, a person who violates this section shall be liable for a civil penalty not to exceed twenty thousand dollars ($20,000) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General, by any district attorney, by any county counsel authorized by agreement with the district attorney in actions involving a violation of a county ordinance, by any city attorney of a city having a population in excess of 750,000, by any city attorney of any city and county, or, with the consent of the district attorney, by a city prosecutor in any city having a full-time city prosecutor, in any court of competent jurisdiction pursuant to Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(d) Nothing in this section precludes a person, or an agent acting on that person’s behalf, who offers loan modification or other loan forbearance services for a loan owned or serviced by that person, from doing any of the following:

(1) Collecting principal, interest, or other charges under the terms of a loan, before the loan is modified, including charges to establish a new payment schedule for a nondelinquent loan, after the borrower reduces the unpaid principal balance of that loan for the express purpose of lowering the monthly payment due under the terms of the loan.

(2) Collecting principal, interest, or other charges under the terms of a loan, after the loan is modified.

(3) Accepting payment from a federal agency in connection with the federal Making Home Affordable Plan or other federal plan intended to help borrowers refinance or modify their loans or otherwise avoid foreclosures.

(e) This section shall apply only to mortgages and deeds of trust secured by residential real property containing four or fewer dwelling units.

(Amended by Stats. 2014, Ch. 457, Sec. 1. Effective January 1, 2015.)



2944.8

(a) In addition to any liability for a civil penalty pursuant to Section 2944.7, if a person violates Section 2944.7 with respect to a victim who is a senior citizen or a disabled person, the violator may be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which may be assessed and recovered in a civil action.

(b) As used in this section, the following terms have the following meanings:

(1) “Disabled person” means a person who has a physical or mental disability, as defined in Sections 12926 and 12926.1 of the Government Code.

(2) “Senior citizen” means a person who is 65 years of age or older.

(c) In determining whether to impose a civil penalty pursuant to subdivision (a) and the amount thereof, the court shall consider, in addition to any other appropriate factors, the extent to which one or more of the following factors are present:

(1) Whether the defendant knew or should have known that his or her conduct was directed to one or more senior citizens or disabled persons.

(2) Whether the defendant’s conduct caused one or more senior citizens or disabled persons to suffer any of the following: loss or encumbrance of a primary residence, principal employment, or source of income, substantial loss of property set aside for retirement, or for personal or family care and maintenance, or substantial loss of payments received under a pension or retirement plan or a government benefits program, or assets essential to the health or welfare of the senior citizen or disabled person.

(3) Whether one or more senior citizens or disabled persons are substantially more vulnerable than other members of the public to the defendant’s conduct because of age, poor health or infirmity, impaired understanding, restricted mobility, or disability, and actually suffered substantial physical, emotional, or economic damage resulting from the defendant’s conduct.

(d) A court of competent jurisdiction hearing an action pursuant to this section may make orders and judgments as necessary to restore to a senior citizen or disabled person money or property, real or personal, that may have been acquired by means of a violation of Section 2944.7.

(Added by Stats. 2014, Ch. 457, Sec. 2. Effective January 1, 2015.)



2944.10

Any action to enforce any cause of action pursuant to Section 2944.7 or 2944.8 shall be commenced within four years after the cause of action accrued. No cause of action barred under existing law on the effective date of this section shall be revived by its enactment.

(Added by Stats. 2014, Ch. 457, Sec. 3. Effective January 1, 2015.)






ARTICLE 1.5 - Mortgage Foreclosure Consultants

2945

(a) The Legislature finds and declares that homeowners whose residences are in foreclosure are subject to fraud, deception, harassment, and unfair dealing by foreclosure consultants from the time a Notice of Default is recorded pursuant to Section 2924 until the time surplus funds from any foreclosure sale are distributed to the homeowner or his or her successor. Foreclosure consultants represent that they can assist homeowners who have defaulted on obligations secured by their residences. These foreclosure consultants, however, often charge high fees, the payment of which is often secured by a deed of trust on the residence to be saved, and perform no service or essentially a worthless service. Homeowners, relying on the foreclosure consultants’ promises of help, take no other action, are diverted from lawful businesses which could render beneficial services, and often lose their homes, sometimes to the foreclosure consultants who purchase homes at a fraction of their value before the sale. Vulnerable homeowners are increasingly relying on the services of foreclosure consultants who advise the homeowner that the foreclosure consultant can obtain the remaining funds from the foreclosure sale if the homeowner executes an assignment of the surplus, a deed, or a power of attorney in favor of the foreclosure consultant. This results in the homeowner paying an exorbitant fee for a service when the homeowner could have obtained the remaining funds from the trustee’s sale from the trustee directly for minimal cost if the homeowner had consulted legal counsel or had sufficient time to receive notices from the trustee pursuant to Section 2924j regarding how and where to make a claim for excess proceeds.

(b) The Legislature further finds and declares that foreclosure consultants have a significant impact on the economy of this state and on the welfare of its citizens.

(c) The intent and purposes of this article are the following:

(1) To require that foreclosure consultant service agreements be expressed in writing; to safeguard the public against deceit and financial hardship; to permit rescission of foreclosure consultation contracts; to prohibit representations that tend to mislead; and to encourage fair dealing in the rendition of foreclosure services.

(2) The provisions of this article shall be liberally construed to effectuate this intent and to achieve these purposes.

(Amended by Stats. 2004, Ch. 177, Sec. 6. Effective January 1, 2005.)



2945.1

The following definitions apply to this chapter:

(a) “Foreclosure consultant” means any person who makes any solicitation, representation, or offer to any owner to perform for compensation or who, for compensation, performs any service which the person in any manner represents will in any manner do any of the following:

(1) Stop or postpone the foreclosure sale.

(2) Obtain any forbearance from any beneficiary or mortgagee.

(3) Assist the owner to exercise the right of reinstatement provided in Section 2924c.

(4) Obtain any extension of the period within which the owner may reinstate his or her obligation.

(5) Obtain any waiver of an acceleration clause contained in any promissory note or contract secured by a deed of trust or mortgage on a residence in foreclosure or contained that deed of trust or mortgage.

(6) Assist the owner to obtain a loan or advance of funds.

(7) Avoid or ameliorate the impairment of the owner’s credit resulting from the recording of a notice of default or the conduct of a foreclosure sale.

(8) Save the owner’s residence from foreclosure.

(9) Assist the owner in obtaining from the beneficiary, mortgagee, trustee under a power of sale, or counsel for the beneficiary, mortgagee, or trustee, the remaining proceeds from the foreclosure sale of the owner’s residence.

(b) A foreclosure consultant does not include any of the following:

(1) A person licensed to practice law in this state when the person renders service in the course of his or her practice as an attorney at law.

(2) A person licensed under Division 3 (commencing with Section 12000) of the Financial Code when the person is acting as a prorater as defined therein.

(3) A person licensed under Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code when the person is acting under the authority of that license, as described in Section 10131 or 10131.1 of the Business and Professions Code.

(4) A person licensed under Chapter 1 (commencing with Section 5000) of Division 3 of the Business and Professions Code when the person is acting in any capacity for which the person is licensed under those provisions.

(5) A person or his or her authorized agent acting under the express authority or written approval of the Department of Housing and Urban Development or other department or agency of the United States or this state to provide services.

(6) A person who holds or is owed an obligation secured by a lien on any residence in foreclosure when the person performs services in connection with this obligation or lien.

(7) Any person licensed to make loans pursuant to Division 9 (commencing with Section 22000) of the Financial Code when the person is acting under the authority of that license.

(8) Any person or entity doing business under any law of this state, or of the United States relating to banks, trust companies, savings and loan associations, industrial loan companies, pension trusts, credit unions, insurance companies, or any person or entity authorized under the laws of this state to conduct a title or escrow business, or a mortgagee which is a United States Department of Housing and Urban Development approved mortgagee and any subsidiary or affiliate of the above, and any agent or employee of the above while engaged in the business of these persons or entities.

(9) A person licensed as a residential mortgage lender or servicer pursuant to Division 20 (commencing with Section 50000) of the Financial Code, when acting under the authority of that license.

(c) Notwithstanding subdivision (b), any person who provides services pursuant to paragraph (9) of subdivision (a) is a foreclosure consultant unless he or she is the owner’s attorney.

(d) “Person” means any individual, partnership, corporation, limited liability company, association or other group, however organized.

(e) “Service” means and includes, but is not limited to, any of the following:

(1) Debt, budget, or financial counseling of any type.

(2) Receiving money for the purpose of distributing it to creditors in payment or partial payment of any obligation secured by a lien on a residence in foreclosure.

(3) Contacting creditors on behalf of an owner of a residence in foreclosure.

(4) Arranging or attempting to arrange for an extension of the period within which the owner of a residence in foreclosure may cure his or her default and reinstate his or her obligation pursuant to Section 2924c.

(5) Arranging or attempting to arrange for any delay or postponement of the time of sale of the residence in foreclosure.

(6) Advising the filing of any document or assisting in any manner in the preparation of any document for filing with any bankruptcy court.

(7) Giving any advice, explanation, or instruction to an owner of a residence in foreclosure which in any manner relates to the cure of a default in or the reinstatement of an obligation secured by a lien on the residence in foreclosure, the full satisfaction of that obligation, or the postponement or avoidance of a sale of a residence in foreclosure pursuant to a power of sale contained in any deed of trust.

(8) Arranging or attempting to arrange for the payment by the beneficiary, mortgagee, trustee under a power of sale, or counsel for the beneficiary, mortgagee, or trustee, of the remaining proceeds to which the owner is entitled from a foreclosure sale of the owner’s residence in foreclosure. Arranging or attempting to arrange for the payment shall include any arrangement where the owner transfers or assigns the right to the remaining proceeds of a foreclosure sale to the foreclosure consultant or any person designated by the foreclosure consultant, whether that transfer is effected by agreement, assignment, deed, power of attorney, or assignment of claim.

(9) Arranging or attempting to arrange an audit of any obligation secured by a lien on a residence in foreclosure.

(f) “Residence in foreclosure” means a residence in foreclosure as defined in Section 1695.1.

(g) “Owner” means a property owner as defined in Section 1695.1.

(h) “Contract” means any agreement, or any term thereof, between a foreclosure consultant and an owner for the rendition of any service as defined in subdivision (e).

(Amended by Stats. 2010, Ch. 596, Sec. 1. Effective January 1, 2011.)



2945.2

(a) In addition to any other right under law to rescind a contract, an owner has the right to cancel such a contract until midnight of the fifth business day, as defined in subdivision (e) of Section 1689.5, after the day on which the owner signs a contract that complies with Section 2945.3.

(b) Cancellation occurs when the owner gives written notice of cancellation to the foreclosure consultant by mail at the address specified in the contract, or by facsimile or electronic mail at the number or address identified in the contract.

(c) Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid. If given by facsimile or electronic mail, notice of cancellation is effective when successfully transmitted.

(d) Notice of cancellation given by the owner need not take the particular form as provided with the contract and, however expressed, is effective if it indicates the intention of the owner not to be bound by the contract.

(Amended by Stats. 2008, Ch. 278, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 7 of Ch. 278.)



2945.3

(a) Every contract shall be in writing and shall fully disclose the exact nature of the foreclosure consultant’s services and the total amount and terms of compensation.

(b) The following notice, printed in at least 14-point boldface type and completed with the name of the foreclosure consultant, shall be printed immediately above the statement required by subdivision (d):

“NOTICE REQUIRED BY CALIFORNIA LAW

or anyone working
(Name)
for him or her CANNOT:

(1) Take any money from you or ask you for money

untilhas
(Name)

completely finished doing everything he or she said he or she would do; and

(2) Ask you to sign or have you sign any lien, deed of trust, or deed.”

(c) The contract shall be written in the same language as principally used by the foreclosure consultant to describe his or her services or to negotiate the contract. In addition, the foreclosure consultant shall provide the owner, before the owner signs the contract, with a copy of a completed contract written in any other language used in any communication between the foreclosure consultant and the owner and in any language described in subdivision (b) of Section 1632 and requested by the owner. If English is the language principally used by the foreclosure consultant to describe the foreclosure consultant’s services or to negotiate the contract, the foreclosure consultant shall notify the owner orally and in writing before the owner signs the contract that the owner has the right to ask for a completed copy of the contract in a language described in subdivision (b) of Section 1632.

(d) The contract shall be dated and signed by the owner and shall contain in immediate proximity to the space reserved for the owner’s signature a conspicuous statement in a size equal to at least 10-point boldface type, as follows: “You, the owner, may cancel this transaction at any time prior to midnight of the fifth business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right.”

(e) The contract shall contain on the first page, in a type size no smaller than that generally used in the body of the document, each of the following:

(1) The name, mailing address, electronic mail address, and facsimile number of the foreclosure consultant to which the notice of cancellation is to be mailed.

(2) The date the owner signed the contract.

(f) The contract shall be accompanied by a completed form in duplicate, captioned “notice of cancellation,” which shall be attached to the contract, shall be easily detachable, and shall contain in type of at least 10-point the following statement written in the same language as used in the contract:

“NOTICE OF CANCELLATION

(Enter date of transaction) (Date)

You may cancel this transaction, without any penalty or

obligation, within five business days from the above date.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice, or send a telegram,

to

(Name of foreclosure consultant)

at

(Address of foreclosure consultant’s place of business)

You may also cancel by sending a facsimile (fax) of a signed and dated copy of this cancellation notice, or any other written notice, to the following number:

(Facsimile telephone number of foreclosure consultant’s place of business)

You may also cancel by sending an e-mail canceling this transaction to the following e-mail address:

(E-mail address of foreclosure consultant’s business)

I  hereby  cancel this  transaction

.

(Date)

”

(Owner’s signature)

(g) The foreclosure consultant shall provide the owner with a copy of the contract and the attached notice of cancellation.

(h) Until the foreclosure consultant has complied with this section, the owner may cancel the contract.

(Amended by Stats. 2008, Ch. 278, Sec. 3. Effective January 1, 2009. Operative July 1, 2009, by Sec. 7 of Ch. 278.)



2945.4

It shall be a violation for a foreclosure consultant to:

(a) Claim, demand, charge, collect, or receive any compensation until after the foreclosure consultant has fully performed each and every service the foreclosure consultant contracted to perform or represented that he or she would perform.

(b) Claim, demand, charge, collect, or receive any fee, interest, or any other compensation for any reason which exceeds 10 percent per annum of the amount of any loan which the foreclosure consultant may make to the owner.

(c) Take any wage assignment, any lien of any type on real or personal property, or other security to secure the payment of compensation. That security shall be void and unenforceable.

(d) Receive any consideration from any third party in connection with services rendered to an owner unless that consideration is fully disclosed to the owner.

(e) Acquire any interest in a residence in foreclosure from an owner with whom the foreclosure consultant has contracted. Any interest acquired in violation of this subdivision shall be voidable, provided that nothing herein shall affect or defeat the title of a bona fide purchaser or encumbrancer for value and without notice of a violation of this article. Knowledge that the property was “residential real property in foreclosure,” does not constitute notice of a violation of this article. This subdivision may not be deemed to abrogate any duty of inquiry which exists as to rights or interests of persons in possession of residential real property in foreclosure.

(f) Take any power of attorney from an owner for any purpose.

(g) Induce or attempt to induce any owner to enter into a contract which does not comply in all respects with Sections 2945.2 and 2945.3.

(h) Enter into an agreement at any time to assist the owner in arranging, or arrange for the owner, the release of surplus funds after the trustee’s sale is conducted, whether the agreement involves direct payment, assignment, deed, power of attorney, assignment of claim from an owner to the foreclosure consultant or any person designated by the foreclosure consultant, or any other compensation.

(Amended by Stats. 2008, Ch. 278, Sec. 4. Effective January 1, 2009. Operative July 1, 2009, by Sec. 7 of Ch. 278.)



2945.45

(a) Except as provided in subdivision (b) of Section 2945.1, a person shall not take any action specified in subdivision (a) of Section 2945.1 unless the person satisfies the following requirements:

(1) The person registers with, and is issued and maintains a certificate of registration from, the Department of Justice in accordance with the following requirements:

(A) The person shall submit a completed registration form, along with applicable fees, to the department. The registration form shall include the name, address, and telephone number of the foreclosure consultant, all of the names, addresses, telephone numbers, Internet Web sites, and e-mail addresses used or proposed to be used in connection with acting as a foreclosure consultant, a statement that the person has not been convicted of, or pled nolo contendere to, any crime involving fraud, misrepresentation, dishonesty, or a violation of this article, a statement that the person has not been liable under any civil judgment for fraud, misrepresentation, or violations of this article or of Section 17200 or 17500 of the Business and Professions Code, and any additional information required by the department.

(B) The registration form shall be accompanied by a copy of all print or electronic advertising and other promotional material, and scripts of all telephonic or broadcast advertising and other statements used or proposed to be used in connection with acting as a foreclosure consultant.

(C) The registration form shall be accompanied by a copy of the bond required pursuant to paragraph (2).

(D) The person shall file an update of any material change in the information required by subparagraphs (A) and (B) with the department.

(E) The person shall pay any fee set by the department to defray reasonable costs incurred in connection with the department’s responsibilities under this article.

(2) The person obtains and maintains in force a surety bond in the amount of one hundred thousand dollars ($100,000). The bond shall be executed by a corporate surety admitted to do business in this state. The bond shall be made in favor of the State of California for the benefit of homeowners for damages caused by the foreclosure consultant’s violation of this article or any other provision of law. A copy of the bond shall be filed with the Secretary of State, with a copy provided to the department pursuant to subparagraph (C) of paragraph (1).

(b) The Foreclosure Consultant Regulation Fund is hereby created in the State Treasury for the deposit of fees submitted to the Department of Justice pursuant to subparagraph (A) of paragraph (1) of subdivision (a) for registration as a foreclosure consultant. Moneys in the fund shall be available, upon appropriation by the Legislature, for the costs of the department incurred in connection with the administration of the registration program.

(c) The Department of Justice may refuse to issue, or may revoke, a certificate of registration because of any misstatement in the registration form, because the foreclosure consultant has been held liable for the violation of any law described in subparagraph (A) of paragraph (1) of subdivision (a), because the foreclosure consultant has failed to maintain the bond required under paragraph (2) of subdivision (a), or because of any violation of this chapter.

(d) A person who violates subdivision (a) shall be punished, for each violation, by a fine of not less than one thousand dollars ($1,000) and not more than twenty-five thousand dollars ($25,000), by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment. The imposition of a penalty pursuant to this subdivision shall not be affected by the availability of any other relief, remedy, or penalty provided by law, and shall not affect the availability of any such relief, remedy, or penalty.

(Added by Stats. 2008, Ch. 278, Sec. 5. Effective January 1, 2009. Operative July 1, 2009, by Sec. 7 of Ch. 278.)



2945.5

Any waiver by an owner of the provisions of this article shall be deemed void and unenforceable as contrary to public policy. Any attempt by a foreclosure consultant to induce an owner to waive his rights shall be deemed a violation of this article.

(Amended by Stats. 1980, Ch. 676, Sec. 53.)



2945.6

(a) An owner may bring an action against a foreclosure consultant for any violation of this chapter. Judgment shall be entered for actual damages, reasonable attorneys’ fees and costs, and appropriate equitable relief. The court also may, in its discretion, award exemplary damages and shall award exemplary damages equivalent to at least three times the compensation received by the foreclosure consultant in violation of subdivision (a), (b), or (d) of Section 2945.4, and three times the owner’s actual damages for any violation of subdivision (c), (e), or (g) of Section 2945.4, in addition to any other award of actual or exemplary damages.

(b) The rights and remedies provided in subdivision (a) are cumulative to, and not a limitation of, any other rights and remedies provided by law. Any action brought pursuant to this section shall be commenced within four years from the date of the alleged violation.

(Amended by Stats. 1997, Ch. 50, Sec. 5. Effective January 1, 1998.)



2945.7

Any person who commits any violation described in Section 2945.4 shall be punished by a fine of not more than ten thousand dollars ($10,000), by imprisonment in the county jail for not more than one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment for each violation. These penalties are cumulative to any other remedies or penalties provided by law.

(Amended by Stats. 2011, Ch. 15, Sec. 35. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2945.8

If any provision of this article or the application thereof to any person or circumstance is held to be unconstitutional, the remainder of the article and the application of such provision to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1979, Ch. 1029.)



2945.9

(a) A foreclosure consultant is liable for all damages resulting from any statement made or act committed by the foreclosure consultant’s representative in any manner connected with the foreclosure consultant’s (1) performance, offer to perform, or contract to perform any of the services described in subdivision (a) of Section 2945.1, (2) receipt of any consideration or property from or on behalf of an owner, or (3) performance of any act prohibited by this article.

(b) “Representative” for the purposes of this section means a person who in any manner solicits, induces, or causes (1) any owner to contract with a foreclosure consultant, (2) any owner to pay any consideration or transfer title to the residence in foreclosure to the foreclosure consultant, or (3) any member of the owner’s family or household to induce or cause any owner to pay any consideration or transfer title to the residence in foreclosure to the foreclosure consultant.

(Amended by Stats. 2006, Ch. 538, Sec. 55. Effective January 1, 2007.)



2945.10

(a) Any provision in a contract which attempts or purports to limit the liability of the foreclosure consultant under Section 2945.9 shall be void and shall at the option of the owner render the contract void. The foreclosure consultant shall be liable to the owner for all damages proximately caused by that provision. Any provision in a contract which attempts or purports to require arbitration of any dispute arising under this chapter shall be void at the option of the owner only upon grounds as exist for the revocation of any contract.

(b) This section shall apply to any contract entered into on or after January 1, 1991.

(Added by Stats. 1990, Ch. 1537, Sec. 5.)



2945.11

(a) Any representative, as defined in subdivision (b) of Section 2945.9, deemed to be the agent or employee or both the agent and the employee of the foreclosure consultant shall be required to provide both of the following:

(1) Written proof to the owner that the representative has a valid current California Real Estate Sales License and that the representative is bonded by an admitted surety insurer in an amount equal to at least twice the fair market value of the real property that is the subject of the contract.

(2) A statement in writing, under penalty of perjury, that the representative has a valid current California Real Estate Sales License, that the representative is bonded by an admitted surety insurer in an amount equal to at least twice the value of the real property that is the subject of the contract and has complied with paragraph (1). The written statement required by this paragraph shall be provided to all parties to the contract prior to the transfer of any interest in the real property that is the subject of the contract.

(b) The failure to comply with subdivision (a) shall, at the option of the owner, render the contract void and the foreclosure consultant shall be liable to the owner for all damages proximately caused by the failure to comply.

(Amended by Stats. 1996, Ch. 124, Sec. 8. Effective January 1, 1997.)






ARTICLE 2 - Mortgage of Real Property

2947

Any interest in real property which is capable of being transferred may be mortgaged.

(Enacted 1872.)



2948

A mortgage of real property may be made in substantially the following form:

This mortgage, made the ____ day of ________, in the year ____, by A B, of _____, mortgagor, to C D, of ______, mortgagee, witnesseth:

That the mortgagor mortgages to the mortgagee [here describe the property], as security for the payment to him of _______ dollars, on [or before] the _____ day of ________, in the year ____, with interest thereon [or as security for the payment of an obligation, describing it, etc.]

A B.

(Enacted 1872.)



2948.5

(a) A borrower shall not be required to pay interest on a principal obligation under a promissory note secured by a mortgage or deed of trust on real property improved with between one to four residential dwelling units for any period that meets any of the following requirements:

(1) Is more than one day prior to the date that the loan proceeds are disbursed from escrow.

(2) In the event of no escrow, if a request for recording is made in connection with the disbursement, is more than one day prior to the date the loan proceeds are disbursed to the borrower, to a third party on behalf of the borrower, or to the lender to satisfy an existing obligation of the borrower.

(3) In all other circumstances where there is no escrow and no request for recording, is prior to the date funds are disbursed to the borrower, to a third party on behalf of the borrower, or to the lender to satisfy an existing obligation of the borrower.

(b) Interest may commence to accrue on the business day immediately preceding the day of disbursement, for obligations described in paragraphs (1) and (2) of subdivision (a) if both of the following occur:

(1) The borrower affirmatively requests, and the lender agrees, that the disbursement will occur on Monday, or a day immediately following a bank holiday.

(2) The following information is disclosed to the borrower in writing: (A) the amount of additional per diem interest charged to facilitate disbursement on Monday or the day following a holiday, as the case may be, and (B) that it may be possible to avoid the additional per diem interest charge by disbursing the loan proceeds on a day immediately following a business day. This disclosure shall be provided to the borrower and acknowledged by the borrower by signing a copy of the disclosure document prior to placing funds in escrow.

(c) This section does not apply to a loan that is subject to subdivision (c) of Section 10242 of the Business and Professions Code.

(Amended by Stats. 2003, Ch. 554, Sec. 1. Effective January 1, 2004.)



2949

(a) No mortgage or deed of trust on real property containing only a single-family, owner-occupied dwelling may be declared in default, nor may the maturity date of the indebtedness secured thereby be accelerated, solely by reason of the owner further encumbering the real property or any portion thereof, with a junior mortgage or junior deed of trust.

(b) As used in this section, “single-family, owner-occupied dwelling” means a dwelling which will be owned and occupied by a signatory to the mortgage or deed of trust secured by such dwelling within 90 days of the execution of such mortgage or deed of trust.

(Added by Stats. 1972, Ch. 698.)



2950

When a grant of real property purports to be an absolute conveyance, but is intended to be defeasible on the performance of certain conditions, such grant is not defeated or affected as against any person other than the grantee or his or her heirs or devisees, or persons having actual notice, unless an instrument of defeasance, duly executed and acknowledged, shall have been recorded in the office of the county recorder of the county where the property is situated.

(Amended by Stats. 2013, Ch. 76, Sec. 19. Effective January 1, 2014.)



2952

Mortgages and deeds of trust of real property may be acknowledged or proved, certified and recorded, in like manner and with like effect, as grants thereof; provided, however, that a mortgage or deed of trust of real property may be recorded and constructive notice of the same and the contents thereof given in the following manner:

Any person may record in the office of the county recorder of any county fictitious mortgages and deeds of trust of real property. Those fictitious mortgages and deeds of trust need not be acknowledged, or proved or certified to be recorded or entitled to record. Those mortgages and deeds of trust shall have noted upon the face thereof that they are fictitious. The county recorder shall index and record fictitious mortgages and deeds of trust in the same manner as other mortgages and deeds of trust are recorded, and shall note on all indices and records of the same that they are fictitious. Thereafter, any of the provisions of any recorded fictitious mortgage or deed of trust may be included for any and all purposes in any mortgage or deed of trust by reference therein to any of those provisions, without setting the same forth in full; provided, the fictitious mortgage or deed of trust is of record in the county in which the mortgage or deed of trust adopting or including by reference any of the provisions thereof is recorded. The reference shall contain a statement, as to each county in which the mortgage or deed of trust containing such a reference is recorded, of the date the fictitious mortgage or deed of trust was recorded, the county recorder’s office wherein it is recorded, and the book or volume and the first page of the records in the recorder’s office wherein and at which the fictitious mortgage or deed of trust was recorded, and a statement by paragraph numbers or any other method that will definitely identify the same, of the specific provisions of the fictitious mortgage or deed of trust that are being so adopted and included therein. The recording of any mortgage or deed of trust which has included therein any of those provisions by reference as aforesaid shall operate as constructive notice of the whole thereof including the terms, as a part of the written contents of the mortgage or deed of trust, of those provisions so included by reference as though the same were written in full therein. The parties bound or to be bound by provisions so adopted and included by reference shall be bound thereby in the same manner and with like effect for all purposes as though those provisions had been and were set forth in full in any mortgage or deed of trust.

The amendment to this section enacted by the 1957 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the preexisting law.

(Amended by Stats. 2000, Ch. 924, Sec. 1. Effective January 1, 2001.)



2953

Any express agreement made or entered into by a borrower at the time of or in connection with the making of or renewing of any loan secured by a deed of trust, mortgage or other instrument creating a lien on real property, whereby the borrower agrees to waive the rights, or privileges conferred upon him by Sections 2924, 2924b, 2924c of the Civil Code or by Sections 580a or 726 of the Code of Civil Procedure, shall be void and of no effect. The provisions of this section shall not apply to any deed of trust, mortgage or other liens given to secure the payment of bonds or other evidences of indebtedness authorized or permitted to be issued by the Commissioner of Corporations, or is made by a public utility subject to the provisions of the Public Utilities Act.

(Amended by Stats. 1941, Ch. 599.)



2953.1

As used in this section:

(a) “Real property security instrument” shall include any mortgage or trust deed or land contract in or on real property.

(b) “Subordination clause” shall mean a clause in a real property security instrument whereby the holder of the security interest under such instrument agrees that upon the occurrence of conditions or circumstances specified therein his security interest will become subordinate to or he will execute an agreement subordinating his interest to the lien of another real property security instrument which would otherwise be of lower priority than his lien or security interest.

(c) “Subordination agreement” shall mean a separate agreement or instrument whereby the holder of the security interest under a real property security instrument agrees that (1) his existing security interest is subordinate to, or (2) upon the occurrence of conditions or circumstances specified in such separate agreement his security interest will become subordinate to, or (3) he will execute an agreement subordinating his interest to, the lien of another real property security instrument which would otherwise be of lower priority than his lien or security interest.

(Added by Stats. 1963, Ch. 1861.)



2953.2

Every real property security instrument which contains or has attached a subordination clause shall contain:

(a) At the top of the real property security instrument there shall appear in at least 10-point bold type, or, if typewritten, in capital letters and underlined, the word “Subordinated” followed by a description of the type of security instrument.

(b) A notice in at least eight-point bold type, or, if typewritten, in capital letters, shall appear immediately below the legend required by subdivision (a) of this section reading as follows: “Notice: This (insert description of real property security instrument) contains a subordination clause which may result in your security interest in the property becoming subject to and of lower priority than the lien of some other or later security instrument.”

(c) If the terms of the subordination clause allow the obligor on the debt secured by the real property security instrument to obtain a loan, secured by another real property security instrument covering all or any part of the same parcel of real property, the proceeds of which may be used for any purpose or purposes other than defraying the costs for improvement of the land covered by the real property security instrument containing the subordination clause, a notice in at least eight-point bold type, or, if typewritten, in capital letters shall appear directly above the space reserved for the signature of the person whose security interest is to be subordinated, reading as follows: “Notice: This (insert description of real property security instrument) contains a subordination clause which allows the person obligated on your real property security instrument to obtain a loan a portion of which may be expended for other purposes than improvement of the land.”

(Added by Stats. 1963, Ch. 1861.)



2953.3

Every subordination agreement shall contain:

(a) At the top of the subordination agreement there shall appear in at least 10-point bold type, or, if typewritten, in capital letters and underlined, the words “Subordination Agreement.”

(b) A notice in at least eight-point bold type, or, if typewritten, in capital letters, shall appear immediately below the legend required by subdivision (a) of this section reading as follows:

“Notice: This subordination agreement (“may result” or “results” as appropriate) in your security interest in the property becoming subject to and of lower priority than the lien of some other or later security instrument.”

(c) If the terms of the subordination agreement provide that the obligor on the debt secured by the real property security instrument may either obtain a loan, or obtain an agreement from the holder of the real property security which will allow him to obtain a loan, the proceeds of which may be used for any purpose or purposes other than defraying the actual contract costs for improvement of the land, covered by the real property security instrument which is, or is to become subordinated, a notice in at least eight-point bold type or, if typewritten, in capital letters, shall appear directly above the space reserved for the signature of the person whose security interest is to be subordinated, reading as follows: “Notice: This subordination agreement contains a provision which (“allows” or “may allow” as appropriate) the person obligated on your real property security to obtain a loan a portion of which may be expended for other purposes than improvement of the land.”

(Added by Stats. 1963, Ch. 1861.)



2953.4

(a) Any subordination clause and any subordination agreement which is executed after the effective date of this act and which does not substantially comply with the provisions of Section 2953.2 or Section 2953.3 shall be voidable upon the election of the person whose security interest is to be subordinated or his successor-in-interest exercised within two years of the date on which the instrument to which his security interest is subordinated is executed; provided that such power of avoidance shall not be exercisable by any person having actual knowledge of the existence and terms of the subordination clause or agreement.

(b) The person whose security interest was to be subordinated or his successor-in-interest shall exercise his election to void the subordination clause or subordination agreement provided by subdivision (a) of this section by recording a notice stating that the provisions of Civil Code Section 2953.2 or Civil Code Section 2953.3 have not been complied with, and that he is the holder of the security instrument which is or was to become subordinated and that he elects to avoid the effect of the subordination clause or subordination agreement.

(c) The provisions of this section may be waived by the subsequent execution and recordation by the holder of the security interest which is or may become subordinated, of a statement that he knows of the existence of the subordination clause or agreement and of its terms and that he waives the provisions of this section and the requirements of Sections 2953.1, 2953.2, and 2953.3.

(Added by Stats. 1963, Ch. 1861.)



2953.5

(a) Sections 2953.1 through 2953.4 shall not apply to any subordination clause or subordination agreement which expressly states that the subordinating loan shall exceed twenty-five thousand dollars ($25,000).

(b) Sections 2953.1 through 2953.4 shall not apply to any subordination clause or subordination agreement which is executed in connection with a loan which exceeds twenty-five thousand dollars ($25,000).

(Added by Stats. 1963, Ch. 1861.)



2954

(a) (1) No impound, trust, or other type of account for payment of taxes on the property, insurance premiums, or other purposes relating to the property shall be required as a condition of a real property sale contract or a loan secured by a deed of trust or mortgage on real property containing only a single-family, owner-occupied dwelling, except: (A) where required by a state or federal regulatory authority, (B) where a loan is made, guaranteed, or insured by a state or federal governmental lending or insuring agency, (C) upon a failure of the purchaser or borrower to pay two consecutive tax installments on the property prior to the delinquency date for such payments, (D) where the original principal amount of such a loan is (i) 90 percent or more of the sale price, if the property involved is sold, or is (ii) 90 percent or more of the appraised value of the property securing the loan, (E) whenever the combined principal amount of all loans secured by the real property exceeds 80 percent of the appraised value of the property securing the loans, (F) where a loan is made in compliance with the requirements for higher priced mortgage loans established in Regulation Z, whether or not the loan is a higher priced mortgage loan, or (G) where a loan is refinanced or modified in connection with a lender’s homeownership preservation program or a lender’s participation in such a program sponsored by a federal, state, or local government authority or a nonprofit organization. Nothing contained in this section shall preclude establishment of such an account on terms mutually agreeable to the parties to the loan, if, prior to the execution of the loan or sale agreement, the seller or lender has furnished to the purchaser or borrower a statement in writing, which may be set forth in the loan application, to the effect that the establishment of such an account shall not be required as a condition to the execution of the loan or sale agreement, and further, stating whether or not interest will be paid on the funds in such an account.

An impound, trust, or other type of account for the payment of taxes, insurance premiums, or other purposes relating to property established in violation of this subdivision is voidable, at the option of the purchaser or borrower, at any time, but shall not otherwise affect the validity of the loan or sale.

(2) For the purposes of this subdivision, “Regulation Z” means any rule, regulation, or interpretation promulgated by the Board of Governors of the Federal Reserve System and any interpretation or approval issued by an official or employee duly authorized by the board to issue interpretations or approvals dealing with, respectively, consumer leasing or consumer lending, pursuant to the federal Truth in Lending Act, as amended (15 U.S.C. Sec. 1601 et seq.).

(b) Every mortgagee of real property, beneficiary under a deed of trust on real property, or vendor on a real property sale contract upon the written request of the mortgagor, trustor, or vendee shall furnish to the mortgagor, trustor, or vendee for each calendar year within 60 days after the end of the year an itemized accounting of moneys received for interest and principal repayment and received and held in or disbursed from an impound or trust account, if any, for payment of taxes on the property, insurance premiums, or other purposes relating to the property subject to the mortgage, deed of trust, or real property sale contract. The mortgagor, trustor, or vendee shall be entitled to receive one such accounting for each calendar year without charge and shall be entitled to additional similar accountings for one or more months upon written request and on payment in advance of fees as follows:

(1) Fifty cents ($0.50) per statement when requested in advance on a monthly basis for one or more years.

(2) One dollar ($1) per statement when requested for only one month.

(3) Five dollars ($5) if requested for a single cumulative statement giving all the information described above back to the last statement rendered.

If the mortgagee, beneficiary, or vendor transmits to the mortgagor, trustor, or vendee a monthly statement or passbook showing moneys received for interest and principal repayment and received and held in and disbursed from an impound or trust account, if any, the mortgagee, beneficiary, or vendor shall be deemed to have complied with this section.

No increase in the monthly rate of payment of a mortgagor, trustor, or vendee on a real property sale contract for impound or trust accounts shall be effective until after the mortgagee, beneficiary, or vendor has furnished the mortgagor, trustor, or vendee with an itemized accounting of the moneys presently held by it in the accounts, and a statement of the new monthly rate of payment, and an explanation of the factors necessitating the increase.

The provisions of this section shall be in addition to the obligations of the parties as stated by Section 2943.

Every person who willfully or repeatedly violates this subdivision shall be subject to punishment by a fine of not less than fifty dollars ($50) nor more than two hundred dollars ($200).

(c) As used in this section, “single-family, owner-occupied dwelling” means a dwelling that will be owned and occupied by a signatory to the mortgage or deed of trust secured by that dwelling within 90 days of the execution of the mortgage or deed of trust.

(Amended by Stats. 2010, Ch. 328, Sec. 30. Effective January 1, 2011.)



2954.1

No lender or person who purchases obligations secured by real property, or any agent of such lender or person, who maintains an impound, trust, or other type of account for the payment of taxes and assessments on real property, insurance premiums, or other purposes relating to such property shall do any of the following:

(a) Require the borrower or vendee to deposit in such account in any month an amount in excess of that which would be permitted in connection with a federally related mortgage loan pursuant to Section 10 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2609), as amended.

(b) Require the sums maintained in such account to exceed at any time the amount or amounts reasonably necessary to pay such obligations as they become due. Any sum held in excess of the reasonable amount shall be refunded within 30 days unless the parties mutually agree to the contrary. Such an agreement may be rescinded at any time by any party.

(c) Make payments from the account in a manner so as to cause any policy of insurance to be canceled or so as to cause property taxes or other similar payments to become delinquent.

Nothing contained herein shall prohibit requiring additional amounts to be paid into an impound account in order to recover any deficiency which may exist in the account.

Any person harmed by a violation of this section shall be entitled to sue to recover his or her damages or for injunctive relief; but such violation shall not otherwise affect the validity of the loan or sale.

This section applies to all such accounts maintained after the effective date of this act.

(Amended by Stats. 1983, Ch. 74, Sec. 1.)



2954.2

(a) Every mortgagee of record of real property containing only a one- to four-family residence, when the mortgage is given to secure payment of the balance of the purchase price of the property or to refinance such a mortgage, shall furnish to the mortgagor within 60 days after the end of each calendar year a written statement showing the amount of moneys received for interest and principal repayment, late charges, moneys received and held in or disbursed from an impound account, if any, for the payment of taxes on the property, insurance premiums, bond assessments, or other purposes relating to the property, and interest credited to the account, if any. The written statement required to be furnished by this section shall be deemed furnished if the mortgagee of record transmits to the mortgagor of record cumulative statements or receipts which, for each calendar year, provide in one of the statements or receipts the information required by this section. The mortgagor, trustor or vendee shall be entitled to receive one such statement for each calendar year without charge and without request. Such statement shall include a notification in 10-point type that additional accountings can be requested by the mortgagor, trustor, or vendee, pursuant to Section 2954.

(b) For the purposes of this section:

(1) “Mortgagee” includes a beneficiary under a deed of trust, a vendor under a real property sale contract, and an organization which services a mortgage or deed of trust by receiving and disbursing payments for the mortgagee or beneficiary.

(2) “Mortgage” includes a first or second mortgage, a first or second deed of trust, and a real property sale contract.

(3) “Impound account” includes a trust or other type of account established for the purposes described in subdivision (a).

(c) The requirements of this section shall be in addition to the requirements of Section 2954.

(d) This section shall become operative on December 31, 1978, and apply to moneys received by a mortgagee on and after January 1, 1978.

(Added by Stats. 1976, Ch. 774.)



2954.4

(a) A charge that may be imposed for late payment of an installment due on a loan secured by a mortgage or a deed of trust on real property containing only a single-family, owner-occupied dwelling, shall not exceed either (1) the equivalent of 6 percent of the installment due that is applicable to payment of principal and interest on the loan, or (2) five dollars ($5), whichever is greater. A charge may not be imposed more than once for the late payment of the same installment. However, the imposition of a late charge on any late payment does not eliminate or supersede late charges imposed on prior late payments. A payment is not a “late payment” for the purposes of this section until at least 10 days following the due date of the installment.

(b) A late charge may not be imposed on any installment which is paid or tendered in full on or before its due date, or within 10 days thereafter, even though an earlier installment or installments, or any late charge thereon, may not have been paid in full when due. For the purposes of determining whether late charges may be imposed, any payment tendered by the borrower shall be applied by the lender to the most recent installment due.

(c) A late payment charge described in subdivision (a) is valid if it satisfies the requirements of this section and Section 2954.5.

(d) Nothing in this section shall be construed to alter in any way the duty of the borrower to pay any installment then due or to alter the rights of the lender to enforce the payment of the installments.

(e) This section is not applicable to loans made by a credit union subject to Division 5 (commencing with Section 14000) of the Financial Code, by an industrial loan company subject to Division 7 (commencing with Section 18000) of the Financial Code, or by a finance lender subject to Division 9 (commencing with Section 22000) of the Financial Code, and is not applicable to loans made or negotiated by a real estate broker subject to Article 7 (commencing with Section 10240) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code.

(f) As used in this section, “single-family, owner-occupied dwelling” means a dwelling that will be owned and occupied by a signatory to the mortgage or deed of trust secured by the dwelling within 90 days of the execution of the mortgage or deed of trust.

(g) This section applies to loans executed on and after January 1, 1976.

(Amended by Stats. 2001, Ch. 159, Sec. 35. Effective January 1, 2002.)



2954.5

(a) Before the first default, delinquency, or late payment charge may be assessed by any lender on a delinquent payment of a loan, other than a loan made pursuant to Division 9 (commencing with Section 22000) of the Financial Code, secured by real property, and before the borrower becomes obligated to pay this charge, the borrower shall either (1) be notified in writing and given at least 10 days from mailing of the notice in which to cure the delinquency, or (2) be informed, by a billing or notice sent for each payment due on the loan, of the date after which this charge will be assessed.

The notice provided in either paragraph (1) or (2) shall contain the amount of the charge or the method by which it is calculated.

(b) If a subsequent payment becomes delinquent the borrower shall be notified in writing, before the late charge is to be imposed, that the charge will be imposed if payment is not received, or the borrower shall be notified at least semiannually of the total amount of late charges imposed during the period covered by the notice.

(c) Notice provided by this section shall be sent to the address specified by the borrower, or, if no address is specified, to the borrower’s address as shown in the lender’s records.

(d) In case of multiple borrowers obligated on the same loan, a notice mailed to one shall be deemed to comply with this section.

(e) The failure of the lender to comply with the requirements of this section does not excuse or defer the borrower’s performance of any obligation incurred in the loan transaction, other than his or her obligation to pay a late payment charge, nor does it impair or defer the right of the lender to enforce any other obligation including the costs and expenses incurred in any enforcement authorized by law.

(f) The provisions of this section as added by Chapter 1430 of the Statutes of 1970 shall only affect loans made on and after January 1, 1971.

The amendments to this section made at the 1975–76 Regular Session of the Legislature shall only apply to loans executed on and after January 1, 1976.

(Amended by Stats. 2001, Ch. 159, Sec. 36. Effective January 1, 2002.)



2954.6

(a) If private mortgage insurance or mortgage guaranty insurance, as defined in subdivision (a) of Section 12640.02 of the Insurance Code, is required as a condition of a loan secured by a deed of trust or mortgage on real property, the lender or person making or arranging the loan shall notify the borrower whether or not the borrower has the right to cancel the insurance. If the borrower has the right to cancel, then the lender or person making or arranging the loan shall notify the borrower in writing of the following:

(1) Any identifying loan or insurance information necessary to permit the borrower to communicate with the insurer or the lender concerning the insurance.

(2) The conditions that are required to be satisfied before the private mortgage insurance or mortgage guaranty insurance may be subject to cancellation, which shall include, but is not limited to, both of the following:

(A) If the condition is a minimum ratio between the remaining principal balance of the loan and the original or current value of the property, that ratio shall be stated.

(B) Information concerning whether or not an appraisal may be necessary.

(3) The procedure the borrower is required to follow to cancel the private mortgage insurance or mortgage guaranty insurance.

(b) The notice required in subdivision (a) shall be given to the borrower no later than 30 days after the close of escrow. The notice shall be set forth in at least 10-point bold type.

(c) With respect to any loan specified in subdivision (a) for which private mortgage insurance or mortgage guaranty insurance is still maintained, the lender or person making, arranging, or servicing the loan shall provide the borrower with a notice containing the same information as specified in subdivision (a) or a clear and conspicuous written statement indicating that (1) the borrower may be able to cancel the private mortgage insurance or mortgage guaranty insurance based upon various factors, including appreciation of the value of the property derived from a current appraisal performed by an appraiser selected by the lender or servicer, and paid for by the borrower, and (2) the borrower may contact the lender or person making, arranging, or servicing the loan at a designated address and telephone number to determine whether the borrower has a right of cancellation and, if so, the conditions and procedure to effect cancellation. The notice or statement required by this subdivision shall be provided in or with each written statement required by Section 2954.2.

(d) The notice required under this section shall be provided without cost to the borrower.

(e) Any person harmed by a violation of this section may obtain injunctive relief and may recover treble damages and reasonable attorney’s fees and costs.

(f) This section shall not apply to any mortgage funded with bond proceeds issued under an indenture requiring mortgage insurance for the life of the loan nor to any insurance issued pursuant to Part 4 (commencing with Section 51600) of Division 31 of the Health and Safety Code, or loans insured by the Federal Housing Administration or Veterans Administration.

(Amended by Stats. 2001, Ch. 137, Sec. 1. Effective January 1, 2002. Operative July 1, 2002, by Sec. 2 of Ch. 137.)



2954.65

Within 30 days after notice of cancellation from the insured, a private mortgage insurer or mortgage guaranty insurer shall, if the policy is cancellable, refund the remaining portion of the unused premium to the person or persons designated by the insured.

(Added by Stats. 1990, Ch. 1099, Sec. 2.)



2954.7

Except when a statute, regulation, rule, or written guideline promulgated by an institutional third party applicable to notes or evidence of indebtedness secured by a deed of trust or mortgage purchased in whole or in part by an institutional third party specifically prohibits cancellation during the term of the indebtedness, if a borrower so requests and the conditions established by paragraphs (1) to (5), inclusive, of subdivision (a) are met, a borrower may terminate future payments for private mortgage insurance, or mortgage guaranty insurance as defined in subdivision (a) of Section 12640.02 of the Insurance Code, issued as a condition to the extension of credit in the form of a loan evidenced by a note or other evidence of indebtedness that is secured by a deed of trust or mortgage on the subject real property.

(a) The following conditions shall be satisfied in order for a borrower to be entitled to terminate payments for private mortgage insurance or mortgage guaranty insurance:

(1) The request to terminate future payments for private mortgage insurance or mortgage guaranty insurance shall be in writing.

(2) The origination date of the note or evidence of indebtedness shall be at least two years prior to the date of the request.

(3) The note or evidence of indebtedness shall be for personal, family, household, or purchase money purposes, secured by a deed of trust or mortgage on owner-occupied, one- to four-unit, residential real property.

(4) The unpaid principal balance owed on the secured obligation that is the subject of the private mortgage insurance or mortgage guaranty insurance shall not be more than 75 percent, unless the borrower and lender or servicer of the loan agree in writing upon a higher loan-to-value ratio, of either of the following:

(A) The sale price of the property at the origination date of the note or evidence of indebtedness, provided that the current fair market value of the property is equal to or greater than the original appraised value used at the origination date.

(B) The current fair market value of the property as determined by an appraisal, the cost of which shall be paid for by the borrower. The appraisal shall be ordered and the appraiser shall be selected by the lender or servicer of the loan.

(5) The borrower’s monthly installments of principal, interest, and escrow obligations on the encumbrance or encumbrances secured by the real property shall be current at the time the request is made and those installments shall not have been more than 30 days past due over the 24-month period immediately preceding the request, provided further, that no notice of default has been recorded against the security real property pursuant to Section 2924, as a result of a nonmonetary default by the borrower (trustor) during the 24-month period immediately preceding the request.

(b) This section does not apply to any of the following:

(1) A note or evidence of indebtedness secured by a deed of trust or mortgage, or mortgage insurance, executed under the authority of Part 3 (commencing with Section 50900) or Part 4 (commencing with Section 51600) of Division 31 of the Health and Safety Code.

(2) Any note or evidence of indebtedness secured by a deed of trust or mortgage that is funded in whole or in part pursuant to authority granted by statute, regulation, or rule that, as a condition of that funding, prohibits or limits termination of payments for private mortgage insurance or mortgage guaranty insurance during the term of the indebtedness.

(3) Notes or evidence of indebtedness that require private mortgage insurance and were executed prior to January 1, 1991.

(c) If the note secured by the deed of trust or mortgage will be or has been sold in whole or in part to an institutional third party, adherence to the institutional third party’s standards for termination of future payments for private mortgage insurance or mortgage guaranty insurance shall be deemed in compliance with the requirements of this section.

(d) For the purposes of this section, “institutional third party” means the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, and other substantially similar institutions, whether public or private, provided the institutions establish and adhere to rules applicable to the right of cancellation of private mortgage insurance or mortgage guaranty insurance, which are the same or substantially the same as those utilized by the above-named institutions.

(Amended by Stats. 2006, Ch. 538, Sec. 56. Effective January 1, 2007.)



2954.8

(a) Every financial institution that makes loans upon the security of real property containing only a one- to four-family residence and located in this state or purchases obligations secured by such property and that receives money in advance for payment of taxes and assessments on the property, for insurance, or for other purposes relating to the property, shall pay interest on the amount so held to the borrower. The interest on such amounts shall be at the rate of at least 2 percent simple interest per annum. Such interest shall be credited to the borrower’s account annually or upon termination of such account, whichever is earlier.

(b) No financial institution subject to the provisions of this section shall impose any fee or charge in connection with the maintenance or disbursement of money received in advance for the payment of taxes and assessments on real property securing loans made by such financial institution, or for the payment of insurance, or for other purposes relating to such real property, that will result in an interest rate of less than 2 percent per annum being paid on the moneys so received.

(c) For the purposes of this section, “financial institution” means a bank, savings and loan association or credit union chartered under the laws of this state or the United States, or any other person or organization making loans upon the security of real property containing only a one- to four-family residence.

(d) The provisions of this section do not apply to any of the following:

(1) Loans executed prior to the effective date of this section.

(2) Moneys which are required by a state or federal regulatory authority to be placed by a financial institution other than a bank in a non-interest-bearing demand trust fund account of a bank.

The amendment of this section made by the 1979–80 Regular Session of the Legislature shall only apply to loans executed on or after January 1, 1980.

(Amended by Stats. 1979, Ch. 803.)



2954.9

(a) (1) Except as otherwise provided by statute, where the original principal obligation is a loan for residential property of four units or less, the borrower under any note or evidence of indebtedness secured by a deed of trust or mortgage or any other lien on real property shall be entitled to prepay the whole or any part of the balance due, together with accrued interest, at any time.

(2) Nothing in this subdivision shall prevent a borrower from obligating himself, by an agreement in writing, to pay a prepayment charge.

(3) This subdivision does not apply during any calendar year to a bona fide loan secured by a deed of trust or mortgage given back during such calendar year to the seller by the purchaser on account of the purchase price if the seller does not take back four or more such deeds of trust or mortgages during such calendar year. Nothing in this subdivision shall be construed to prohibit a borrower from making a prepayment by an agreement in writing with the lender.

(b) Except as otherwise provided in Section 10242.6 of the Business and Professions Code, the principal and accrued interest on any loan secured by a mortgage or deed of trust on owner-occupied residential real property containing only four units or less may be prepaid in whole or in part at any time but only a prepayment made within five years of the date of execution of such mortgage or deed of trust may be subject to a prepayment charge and then solely as herein set forth. An amount not exceeding 20 percent of the original principal amount may be prepaid in any 12-month period without penalty. A prepayment charge may be imposed on any amount prepaid in any 12-month period in excess of 20 percent of the original principal amount of the loan which charge shall not exceed an amount equal to the payment of six months’ advance interest on the amount prepaid in excess of 20 percent of the original principal amount.

(c) Notwithstanding subdivisions (a) and (b), there shall be no prepayment penalty charged to a borrower under a loan subject to this section if the residential structure securing the loan has been damaged to such an extent by a natural disaster for which a state of emergency is declared by the Governor, pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code, that the residential structure cannot be occupied and the prepayment is causally related thereto.

(Amended by Stats. 1990, Ch. 663, Sec. 2.)



2954.10

An obligee which accelerates the maturity date of the principal and accrued interest, pursuant to contract, on any loan secured by a mortgage or deed of trust on real property or an estate for years therein, upon the conveyance of any right, title, or interest in that property, may not claim, exact, or collect any charge, fee, or penalty for any prepayment resulting from that acceleration.

The provisions of this section shall not apply to a loan other than a loan secured by residential real property or any interest therein containing four units or less, in which the obligor has expressly waived, in writing, the right to repay in whole or part without penalty, or has expressly agreed, in writing, to the payment of a penalty for prepayment upon acceleration. For any loan executed on or after January 1, 1984, this waiver or agreement shall be separately signed or initialed by the obligor and its enforcement shall be supported by evidence of a course of conduct by the obligee of individual weight to the consideration in that transaction for the waiver or agreement.

(Amended by Stats. 1989, Ch. 698, Sec. 11.)



2954.11

(a) As used in this section:

(1) “Open-end credit plan” has the meaning set forth in Regulation Z of the Federal Reserve System (12 C.F.R. 226.2(a)(20)).

(2) “Installment loan” means any loan specified in subdivision (h) extended under an installment loan feature.

(3) “Installment loan feature” means a feature of an open-end credit plan which provides for a separate subaccount of the open-end credit plan pursuant to which the principal of, and interest on, the loan associated with that subaccount are to be repaid in substantially equal installments over a specified period without regard to the amount outstanding under any other feature of the open-end credit plan or the payment schedule with respect to the other feature.

(b) (1) Except as otherwise provided by statute, the borrower under any installment loan shall be entitled to prepay the whole or any part of the installment loan, together with any accrued interest, at any time.

(2) With respect to any installment loan, nothing in this section shall preclude a borrower from becoming obligated, by an agreement in writing, to pay a prepayment charge; but only a prepayment made within five years of the date the installment loan is made may be subject to a prepayment charge and then solely as herein set forth. An amount not exceeding 20 percent of the original principal amount of the installment loan may be prepaid in any one 12-month period without incurring a prepayment charge. A prepayment charge may be imposed on any amount prepaid in any 12-month period in excess of 20 percent of the original principal amount of the installment loan, which charge shall not exceed an amount equal to the payment of six months’ advance interest on the amount prepaid in excess of 20 percent of the original principal amount of the installment loan.

(c) For purposes of subdivision (b):

(1) If the deed of trust or mortgage secures repayment of more than one installment loan, each of the installment loans shall be deemed to have been separately made on the date that the proceeds of the installment loan are advanced.

(2) If the outstanding balance of a loan advanced pursuant to an open-end credit plan thereafter becomes subject to an installment loan feature of the credit plan, the loan shall be deemed to have been made when the loan becomes subject to the installment loan feature, whether the feature was available at the borrower’s option under original terms of the open-end credit plan or the feature thereafter became available upon modification of the original terms of the open-end credit plan.

(d) Notwithstanding subdivision (b), no prepayment charge may be imposed with respect to an installment loan subject to this section if any of the following apply:

(1) The residential structure securing the installment loan has been damaged to such an extent by a natural disaster for which a state of emergency is declared by the Governor, pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code, that the residential structure cannot be occupied and the prepayment is causally related thereto.

(2) The prepayment is made in conjunction with a bona fide sale of the real property securing the installment loan.

(3) The lender does not comply with subdivision (e).

(4) The term of the installment loan is for not more than five years and the original principal amount of the installment loan is less than five thousand dollars ($5,000).

(e) (1) The lender receiving a borrower’s obligation to pay a prepayment charge authorized by subdivision (b) shall furnish the borrower with a written disclosure describing the existence of the prepayment charge obligation, the conditions under which the prepayment charge shall be payable, and the method by which the amount of the prepayment charge shall be determined. If subdivision (f) provides the borrower with a right to rescind the installment loan and the related obligation to pay a prepayment charge, the disclosure required by this subdivision shall also inform the borrower of this right to rescind, how and when to exercise the right, and where to mail or deliver a notice of rescission.

(2) The amount of, or the method for determining the amount of, the prepayment charge for an installment loan shall be set forth in the agreement governing the open-end credit plan.

(f) (1) The disclosure required by paragraph (1) of subdivision (e) shall be furnished when or up to 30 days before the borrower signs the agreement or other documents required by the lender for the installment loan, or no earlier than 30 days before nor later than 10 days following the making of the installment loan, if made without the borrower having to sign an agreement or other documentation, such as may be the case if the installment loan may be made on the basis of telephone or other discussions between the lender and the borrower not taking place in person. If the installment loan is made before the borrower has been furnished with the disclosure required by paragraph (1) of subdivision (e), the borrower shall have the right to rescind the installment loan and the related obligation to pay a prepayment charge by personally delivering or mailing notice to that effect to the lender, by first-class mail with postage prepaid, at the lender’s location stated in its disclosure concerning the right to rescind within 10 days following the furnishing of the disclosure.

(2) If the disclosure required by paragraph (1) of subdivision (e) is included in the agreement or other document signed by the borrower for the installment loan, the disclosure shall be deemed given at that time. In other cases, the disclosure shall be deemed furnished when personally delivered to the borrower or three days after it is mailed to the borrower, first-class mail with postage prepaid, at the address to which billing statements for the open-end credit plan are being sent.

(3) The disclosure required by paragraph (1) of subdivision (e) may be separately furnished or may be included in the agreement or other document for the installment loan, provided that a copy of the disclosure that the borrower may retain is furnished to the borrower.

(4) If there is more than one borrower with respect to the open-end credit plan, a disclosure to any one of them pursuant to subdivision (e) shall satisfy the requirements of that subdivision with respect to all of them.

(g) If after an installment loan is made the lender receives the borrower’s timely notice of the rescission of the installment loan in accordance with subdivision (f), the balance of the installment loan shall be transferred to the open-end subaccount of the open-end credit plan and the borrower shall be obligated to repay the amount under the same terms and conditions, and subject to the same fees and other charges, as would be applicable had the loan initially been extended pursuant to the open-end credit plan or had the installment loan never been made.

(h) This section applies to any installment loan secured by a deed of trust or mortgage or any other lien on residential property of four units or less and Section 2954.9 does not apply to such installment loans. This section shall not apply to any loan that is subject to Section 10242.6 of the Business and Professions Code.

(Added by Stats. 1996, Ch. 32, Sec. 1. Effective January 1, 1997.)



2954.12

(a) Notwithstanding Section 2954.7, and except when a statute, regulation, rule, or written guideline promulgated by an institutional third party applicable to notes or evidence of indebtedness secured by a deed of trust or mortgage purchased in whole or in part by an institutional third party specifically prohibits cancellation during the term of the indebtedness, the lender or servicer of a loan evidenced by a note or other evidence of indebtedness that is secured by a deed of trust or mortgage on the subject property may not charge or collect future payments from a borrower for private mortgage insurance or mortgage guaranty insurance as defined in subdivision (a) of Section 12640.02 of the Insurance Code, if all of the following conditions are satisfied:

(1) The loan is for personal, family, household, or purchase money purposes, the subject property is owner-occupied, one-to-four unit residential real property, and the outstanding principal balance of the note or evidence of indebtedness secured by the senior deed of trust or mortgage on the subject property is equal to or less than 75 percent of the lesser of (A) if the loan was made for purchase of the property, the sales price of the property under such purchase; or (B) the appraised value of the property, as determined by the appraisal conducted in connection with the making of the loan.

(2) The borrower’s scheduled payment of monthly installments of principal, interest, and escrow obligations is current at the time the right to cancellation of mortgage insurance accrues.

(3) During the 12 months prior to the date upon which the right to cancellation accrues, the borrower has not been assessed more than one late penalty for any scheduled payment and has not made any scheduled payment more than 30 days late.

(4) The loan evidenced by a note or evidence of indebtedness was made or executed on or after January 1, 1998.

(5) No notice of default has been recorded against the real property pursuant to Section 2924, as a result of a nonmonetary default on the extension of credit by the borrower during the last 12 months prior to the accrual of the borrower’s right to cancellation.

(b) This section does not apply to any of the following:

(1) A note or evidence of indebtedness secured by a deed of trust or mortgage, or mortgage insurance, executed under the authority of Part 3 (commencing with Section 50900) or Part 4 (commencing with Section 51600) of Division 31 of the Health and Safety Code.

(2) Any note or evidence of indebtedness secured by a deed of trust or mortgage that is funded in whole or in part pursuant to authority granted by statute, regulation, or rule that, as a condition of that funding, prohibits or limits termination of payments for private mortgage insurance or mortgage guaranty insurance during the term of the indebtedness.

(c) If the note secured by the deed of trust or mortgage will be or has been sold in whole or in part to an institutional third party, adherence to the institutional third party’s standards for termination of future payments for private mortgage insurance or mortgage guaranty insurance shall be deemed in compliance with the requirements of this section.

(d) For the purposes of this section, “institutional third party” means the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association and other substantially similar institutions, whether public or private, provided the institutions establish and adhere to rules applicable to the right of cancellation of private mortgage insurance or mortgage guaranty insurance, which are the same or substantially the same as those utilized by the above-named institutions.

(Added by Stats. 1997, Ch. 62, Sec. 1. Effective January 1, 1998.)



2955

(a) Money held by a mortgagee or a beneficiary of a deed of trust on real property in this state, or held by a vendor on a contract of sale of real property in this state, in an impound account for the payment of taxes and assessments or insurance premiums or other purposes on or relating to the property, shall be retained in this state and, if invested, shall be invested only with residents of this state in the case of individuals, or with partnerships, corporations, or other persons, or the branches or subsidiaries thereof, which are engaged in business within this state.

(b) Notwithstanding subdivision (a), a mortgagee or beneficiary of a deed of trust, secured by a first lien on real property, may deposit money held for the payment of taxes and assessments or insurance premiums or other purposes in an impound account in an out-of-state depository institution insured by the Federal Deposit Insurance Corporation if the mortgagee or beneficiary is any one of the following:

(1) The Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, or the Veteran’s Administration.

(2) A bank or subsidiary thereof, bank holding company or subsidiary thereof, trust company, savings bank or savings and loan association or subsidiary thereof, savings bank or savings association holding company or subsidiary thereof, credit union, industrial bank or industrial loan company, commercial finance lender, personal property broker, consumer finance lender, or insurer doing business under the authority of and in accordance with the laws of this state, any other state, or of the United States relating to banks, trust companies, savings banks or savings associations, credit unions, industrial banks or industrial loan companies, commercial finance lenders, personal property brokers, consumer finance lenders, or insurers, as evidenced by a license, certificate, or charter issued by the United States or a state, district, territory, or commonwealth of the United States.

(3) Trustees of a pension, profit-sharing, or welfare fund, if the pension, profit-sharing, or welfare fund has a net worth of not less than fifteen million dollars ($15,000,000).

(4) A corporation with outstanding securities registered under Section 12 of the Securities Exchange Act of 1934, or a wholly owned subsidiary of that corporation.

(5) A syndication or other combination of any of the entities specified in paragraphs (1) to (4), inclusive, that is organized to purchase the promissory note.

(6) The California Housing Finance Agency or a local housing finance agency organized under the Health and Safety Code.

(7) A licensed real estate broker selling all or part of the loan, note, or contract to a lender or purchaser described in paragraphs (1) to (6), inclusive, of this subdivision.

(8) A licensed residential mortgage lender or servicer when acting under the authority of that license.

(c) A mortgagee or beneficiary of a deed of trust who deposits funds held in trust in an out-of-state depository institution in accordance with subdivision (b) shall make available, in this state, the books, records, and files pertaining to those trust accounts to the appropriate state regulatory department or agency, or pay the reasonable expenses for travel and lodging incurred by the regulatory department or agency in order to conduct an examination at an out-of-state location.

(d) The Attorney General may bring an action on behalf of the people of California to enjoin a violation of subdivision (a) or subdivision (b).

(Amended (as amended by Stats. 1992, Ch. 1055, Sec. 3) by Stats. 1995, Ch. 564, Sec. 5. Effective January 1, 1996.)



2955.1

(a) Any lender originating a loan secured by the borrower’s separate interest in a condominium project, as defined in Section 4125 or 6542, which requires earthquake insurance or imposes a fee or any other condition in lieu thereof pursuant to an underwriting requirement imposed by an institutional third-party purchaser shall disclose all of the following to the potential borrower:

(1) That the lender or the institutional third party in question requires earthquake insurance or imposes a fee or any other condition in lieu thereof pursuant to an underwriting requirement imposed by an institutional third-party purchaser.

(2) That not all lenders or institutional third parties require earthquake insurance or impose a fee or any other condition in lieu thereof pursuant to an underwriting requirement imposed by an institutional third-party purchaser.

(3) Earthquake insurance may be required on the entire condominium project.

(4) That lenders or institutional third parties may also require that a condominium project maintain, or demonstrate an ability to maintain, financial reserves in the amount of the earthquake insurance deductible.

(b) For the purposes of this section, “institutional third party” means the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association, and other substantially similar institutions, whether public or private.

(c) The disclosure required by this section shall be made in writing by the lender as soon as reasonably practicable.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 41) by Stats. 2013, Ch. 605, Sec. 18. Effective January 1, 2014.)



2955.5

(a) No lender shall require a borrower, as a condition of receiving or maintaining a loan secured by real property, to provide hazard insurance coverage against risks to the improvements on that real property in an amount exceeding the replacement value of the improvements on the property.

(b) A lender shall disclose to a borrower, in writing, the contents of subdivision (a), as soon as practicable, but before execution of any note or security documents.

(c) Any person harmed by a violation of this section shall be entitled to obtain injunctive relief and may recover damages and reasonable attorney’s fees and costs.

(d) A violation of this section does not affect the validity of the loan, note secured by a deed of trust, mortgage, or deed of trust.

(e) For purposes of this section:

(1) “Hazard insurance coverage” means insurance against losses caused by perils which are commonly covered in policies described as a “Homeowner’s Policy,” “General Property Form,” “Guaranteed Replacement Cost Insurance,” “Special Building Form,” “Standard Fire,” “Standard Fire with Extended Coverage,” “Standard Fire with Special Form Endorsement,” or comparable insurance coverage to protect the real property against loss or damage from fire and other perils covered within the scope of a standard extended coverage endorsement.

(2) “Improvements” means buildings or structures attached to the real property.

(Amended by Stats. 1999, Ch. 412, Sec. 1. Effective January 1, 2000. Operative July 1, 2000, by Sec. 2 of Ch. 412.)






ARTICLE 3 - Disclosures on Purchase Money Liens on Residential Property

2956

In a transaction for the purchase of a dwelling for not more than four families in which there is an arranger of credit, which purchase includes an extension of credit by the vendor, a written disclosure with respect to that credit transaction shall be made, as required by this article:

(a) To the purchaser, by the arranger of credit and the vendor (with respect to information within the knowledge of the vendor).

(b) To the vendor, by the arranger of credit and the purchaser (with respect to information within the knowledge of the purchaser).

If there is more than one arranger of credit and one of those arrangers has obtained the offer by the purchaser to purchase the property, that arranger shall make the disclosure, unless the parties designate another person in writing.

(Added by Stats. 1982, Ch. 968, Sec. 1. Operative July 1, 1983, by Sec. 2 of Ch. 968.)



2957

The following definitions shall apply for the purposes of this article:

(a) “Arranger of credit” means:

(1) A person, other than a party to the credit transaction (except as provided in paragraph (2)), who is involved in developing or negotiating credit terms, participates in the completion of the credit documents, and directly or indirectly receives compensation for arrangement of the credit or from any transaction or transfer of the real property which is facilitated by that extension of credit. As used in this paragraph, “arranger of credit” does not apply to an attorney who is representing one of the parties to the credit transaction.

(2) A party to the transaction who is either a real estate licensee, licensed under provisions of Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, or is an attorney licensed under Chapter 4 (commencing with Section 6000) of Division 3 of the Business and Professions Code if neither party to the transaction is represented by an agent who is a real estate licensee. In any transaction in which disclosure is required solely by the provisions of this paragraph, the obligations of this article shall apply only to a real estate licensee or attorney who is a party to the transaction, and not to any other party.

(3) An arranger of credit does not include a person acting in the capacity as an escrow in the transaction.

(4) Persons described in paragraph (2) who are acting in the capacity as an escrowholder in the transaction shall nevertheless be deemed arrangers of credit where such persons act on behalf of a party to the transaction or an agent of such party in the development or negotiation of credit terms. Neither the completion of credit documents in accordance with instructions of a party or his or her agent nor the furnishing of information regarding credit terms to a party or his or her agent shall be considered to be the development or negotiation of credit terms.

(b) “Balloon payment note” means a note which provides for a final payment as originally scheduled which is more than twice the amount of any of the immediately preceding six regularly scheduled payments or which contains a call provision; provided, however, that if the call provision is not exercised by the holder of the note, the existence of the unexercised call provision shall not cause the note to be deemed to be a balloon payment note.

(c) “Call provision” means a note contract term that provides the holder of the note with the right to call the note due and payable either after a specified period has elapsed following closing or after a specified date.

(d) “Credit” means the right granted by a vendor to a purchaser to purchase property and to defer payment therefore.

The credit involved must be subject to a finance charge or payable by written agreement in more than four installments, whether providing for payment of principal and interest, or interest only, not including a downpayment.

(e) “Credit documents” are those documents which contain the binding credit terms, and include a note or a contract of sale if the contract spells out terms upon which a vendor agrees to provide financing for a purchaser.

(f) “Purchase” includes acquisition of equitable title by a real property sales contract as defined in Section 2985, or lease with an option to purchase, where the facts demonstrate intent to transfer equitable title.

(g) “Security documents” include a mortgage, deed of trust, real property sales contract as defined in Section 2985, or lease with an option to purchase, where the facts demonstrate an intent to transfer equitable title.

(h) “All inclusive trust deed” is an instrument which secures indebtedness owed by the trustor to the beneficiary, which indebtedness includes a debt or debts owed by that beneficiary to the beneficiary of another security document secured by the same property which is senior in priority.

(Amended by Stats. 1986, Ch. 1360, Sec. 2.)



2958

A disclosure is not required under this article, to a purchaser when that purchaser is entitled to receive, a disclosure pursuant to the Federal Truth-In-Lending Act (15 U.S. Code 1604, as amended), the Real Estate Settlement Procedures Act (12 U.S. Code 2601, as amended), or Section 10240 of the Business and Professions Code; or to a vendor if the vendor is entitled to receive, a disclosure pursuant to Sections 10232.4 and 10232.5 of the Business and Professions Code, or disclosure pursuant to a qualification under Section 25110 of the Corporations Code or disclosure pursuant to regulations of the Department of Corporations granting an exemption from Section 25110 of the Corporations Code.

(Added by Stats. 1982, Ch. 968, Sec. 1. Operative July 1, 1983, by Sec. 2 of Ch. 968.)



2959

The disclosures required by this article shall be made as soon as practicable, but before execution of any note or security documents. If any disclosure is made after the execution of credit documents by the purchaser, such documents shall be contingent on the purchaser’s approval of the disclosures prior to execution of the security documents. The disclosure statement shall be receipted for by the purchaser and the vendor. The disclosure shall be signed by the arranger of credit and a copy shall be delivered respectively to the purchaser and the vendor and the arranger shall retain a true copy of the executed statements for three years.

The provisions of this section do not apply to the disclosures required by Section 2966.

(Added by Stats. 1982, Ch. 968, Sec. 1. Operative July 1, 1983, by Sec. 2 of Ch. 968.)



2960

If information disclosed in accordance with this article is subsequently rendered inaccurate as a result of any act, occurrence, or agreement between the parties to the transaction subsequent to the delivery of the required disclosures, the inaccuracy resulting therefrom shall not constitute a violation of this article. If, at the time disclosure is to be made, an item of information required to be disclosed is unknown or not available to the vendor, purchaser, or arranger of credit, and the arranger of credit has made a reasonable effort to ascertain it, the disclosure may employ an approximation of the information, provided the approximation is clearly identified as such, is reasonable, is based on the best information available to the arranger, and is not used for the purpose of circumventing or evading the provisions of this article.

(Added by Stats. 1982, Ch. 968, Sec. 1. Operative July 1, 1983, by Sec. 2 of Ch. 968.)



2961

Every disclosure required by this article and every act which is to be performed in making that disclosure shall be made in good faith. For the purposes of this article, “good faith” means honesty in fact in the conduct of the transaction.

(Added by Stats. 1982, Ch. 968, Sec. 1. Operative July 1, 1983, by Sec. 2 of Ch. 968.)



2962

Any disclosure made pursuant to this article may be amended in writing by the person making the disclosure, provided that any amendment shall be subject to the provisions of Section 2959.

(Added by Stats. 1982, Ch. 968, Sec. 1. Operative July 1, 1983, by Sec. 2 of Ch. 968.)



2963

The disclosures required to both purchaser and vendor by this article are:

(a) An identification of the note or other credit documents or security documents and of the property which is the security for the transaction.

(b) A description of the terms of the promissory note or other credit documents or a copy of the note or other credit documents.

(c) Insofar as available, the principal terms and conditions of each recorded encumbrance which constitutes a lien upon the property which is or will be senior to the financing being arranged, including the original balance, the current balance, the periodic payment, any balloon payment, the interest rate (and any provisions with respect to variations in the interest rate), the maturity date, and whether or not there is any current default in payment on that encumbrance.

(d) A warning that, if refinancing would be required as a result of lack of full amortization under the terms of any existing or proposed loans, such refinancing might be difficult or impossible in the conventional mortgage marketplace.

(e) If negative amortization is possible as a result of any variable or adjustable rate financing being arranged, a clear disclosure of this fact and an explanation of its potential effect.

(f) In the event that the financing involves an all inclusive trust deed, the disclosure shall indicate whether the credit or security documents specify who is liable for payment or responsible for defense in the case of an attempted acceleration by a lender or other obligee under a prior encumbrance, and whether or not the credit or security documents specify the responsibilities and rights of the parties in the event of a loan prepayment respecting a prior encumbrance which may result in a requirement for refinancing, a prepayment penalty, or a prepayment discount and, if such specification occurs, a recital of the provisions which apply.

(g) If the financing being arranged or any of the financing represented by a prior encumbrance could result in a balloon payment, or in a right in the lender or other obligee under such financing to require a prepayment of the principal balance at or after a stipulated date, or upon the occurrence of a stipulated event, a disclosure of the date and amount of any balloon payment or the amount which would be due upon the exercise of such right by the lender or obligee, and a statement that there is no assurance that new financing or loan extension will be available at the time of such occurrence.

(h) If the financing being arranged involves an all inclusive trust deed or real property sales contract, a disclosure of the party to whom payments will be made and who will be responsible for remitting these funds to payees under prior encumbrances and vendors under this transaction and a warning that, if that person is not a neutral third party, the parties may wish to agree to have a neutral third party designated for these purposes.

(i) A disclosure on the identity, occupation, employment, income, and credit data about the prospective purchaser, as represented to the arranger by the prospective purchaser; or, specifically, that no representation as to the credit-worthiness of the specific prospective purchaser is made by the arranger. A warning should also be expressed that Section 580b of the Code of Civil Procedure may limit any recovery by the vendor to the net proceeds of the sale of the security property in the event of foreclosure.

(j) A statement that loss payee clauses have been added to property insurance protecting the vendor, or that instructions have been or will be directed to the escrowholder, if any, in the transaction or the appropriate insurance carriers for addition of such loss payee clauses, or a statement that, if such provisions have not been made, that the vendor should consider protecting himself or herself by securing such clauses.

(k) A statement that a request for notice of default under Section 2924b has been recorded, or that, if it has not been recorded, the vendor should consider recording a request for notice of default.

(l) That a policy of title insurance has been obtained or will be obtained and be furnished to the vendor and purchaser, insuring the respective interests of the vendor and purchaser, or that the vendor and purchaser individually should consider obtaining a policy of title insurance.

(m) That a tax service has been arranged to report to the vendor whether property taxes have been paid on the property, and who will be responsible for the continued retention and compensation of tax service; or that the vendor should otherwise assure for himself or herself that the taxes on the property have been paid.

(n) A disclosure whether the security documents on the financing being arranged have been or will be recorded pursuant to Section 27280 of the Government Code, or a statement that the security of the vendor may be subject to intervening liens or judgments which may occur after the note is executed and before any resort to security occurs if the security documents are not recorded.

(o) If the purchaser is to receive any cash from the proceeds of the transaction, a statement of that fact, the amount, the source of the funds, and the purpose of the disbursement as represented by the purchaser.

(p) A statement that a request for notice of delinquency under Section 2924e has been made, or that, if it has not been made, the vendor should consider making a request for a notice of delinquency.

(Amended (as amended by Stats. 1984, Ch. 1331) by Stats. 1990, Ch. 788, Sec. 2.)



2964

The specification of items for disclosure in this article does not limit or abridge any obligation for disclosure created by any other provision of law or which may exist in order to avoid fraud, misrepresentation, or deceit in the transaction.

(Added by Stats. 1982, Ch. 968, Sec. 1. Operative July 1, 1983, by Sec. 2 of Ch. 968.)



2965

The validity of any credit document or of any security document subject to the provisions of this article shall not be invalidated solely because of the failure of any person to comply with this article. However, any person who willfully violates any provision of this article shall be liable in the amount of actual damages suffered by the vendor or purchaser as the proximate result of the violation.

No person may be held liable in any action under this article if it is shown by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

(Added by Stats. 1982, Ch. 968, Sec. 1. Operative July 1, 1983, by Sec. 2 of Ch. 968.)



2966

(a) In a transaction regulated by this article, which includes a balloon payment note when the term for repayment is for a period in excess of one year, the holder of the note shall, not less than 90 nor more than 150 days before the balloon payment is due, deliver or mail by first-class mail, with a certificate of mailing obtained from the United States Postal Service, to the trustor, or his or her successor in interest, at the last known address of such person a written notice, to include:

(1) A statement of the name and address of the person to whom the balloon payment is required to be paid.

(2) The date on or before which the balloon payment was or is required to be paid.

(3) The amount of the balloon payment, or if its exact amount is unknown a good faith estimate of the amount thereof, including unpaid principal, interest, and any other charges (assuming payment in full of all scheduled installments coming due between the date of the notice and the date when the balloon payment is due).

(4) A description of the trustor’s right, if any, to refinance the balloon payment, including a summary of the actual terms of the refinancing or an estimate or approximation thereof, to the extent known.

If the due date of the balloon payment of a note subject to this subdivision is extended prior to the time notice is otherwise required under this subdivision, this notice requirement shall apply only to the due date as extended (or as subsequently extended).

(b) Failure to provide notice as required by subdivision (a) does not extinguish any obligation of payment by the trustor, except that the due date for any balloon payment shall be the date specified in the note, or 90 days from the date the delivery or mailing of the notice, or the date specified in the notice, whichever date is later. If the operation of this section acts to extend the term of any such note, interest shall continue to accrue for the extended term at the contract rate and payments shall continue to be due at any periodic interval and on any scheduled payment schedule specified in the note and shall be credited to principal or interest under terms of the note. Default in any extended periodic payment shall be considered a default under terms of the note or security instrument.

(c) Any failure to comply with the provisions of this section shall not affect the validity of a sale in favor of a bona fide purchaser or the rights of an encumbrancer for value and without notice.

(d) Every note subject to the provisions of this section shall include the following statement:

“This note is subject to Section 2966 of the Civil Code, which provides that the holder of this note shall give written notice to the trustor, or his successor in interest, of prescribed information at least 90 and not more than 150 days before any balloon payment is due.”

Failure to include this notice shall not invalidate the note.

(e) The provisions of this section shall apply to any note executed on or after July 1, 1983.

(Amended by Stats. 1986, Ch. 1360, Sec. 3.)



2967

Any action arising under this article may be brought within two years from the date on which the liability arises, except that where any material disclosure under this article has been materially and willfully misrepresented, the action may be brought within two years of discovery of the misrepresentation.

(Added by Stats. 1982, Ch. 968, Sec. 1. Operative July 1, 1983, by Sec. 2 of Ch. 968.)









CHAPTER 2a - Home Equity Loan Disclosure Act

2970

For purposes of this chapter “home equity loan” means any open end consumer credit plan in which a consensual security interest is created or retained against the consumer’s dwelling.

(Added by Stats. 1988, Ch. 1315, Sec. 1.)



2971

(a) At the time that a customer makes an initial application to a creditor for a home equity loan in person, or within three business days if the customer applies by mail or telephone, the creditor shall provide the applicant with a disclosure in either of the following forms:

(1) The statement: “This home equity loan that you are applying for will be secured by your home and your failure to repay the loan for any reason could cause you to lose your home!”

(2) A statement to the effect that a home equity loan is secured by a lien against the home of the consumer and in the event of any default the consumer risks the loss of the home.

(b) The disclosure required in subdivision (a) shall be made by either of the following means:

(1) A separate and specific document attached to or accompanying the application.

(2) A clear and conspicuous statement on the application.

(c) If a creditor is required by federal statute or regulation to make a substantially similar disclosure to that required by subdivision (a), and the creditor complies with that federal statute or regulation, the creditor shall be deemed to have complied with the requirements of this chapter.

(Added by Stats. 1988, Ch. 1315, Sec. 1.)






CHAPTER 2b - Automobile Sales Finance Act

2981

As used in this chapter, unless the context otherwise requires:

(a) “Conditional sale contract” means:

(1) A contract for the sale of a motor vehicle between a buyer and a seller, with or without accessories, under which possession is delivered to the buyer and either of the following:

(A) The title vests in the buyer thereafter only upon the payment of all or a part of the price, or the performance of any other condition.

(B) A lien on the property is to vest in the seller as security for the payment of part or all of the price, or for the performance of any other condition.

(2) A contract for the bailment of a motor vehicle between a buyer and a seller, with or without accessories, by which the bailee or lessee agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the vehicle and its accessories, if any, at the time the contract is executed, and by which it is agreed that the bailee or lessee will become, or for no other or for a nominal consideration has the option of becoming, the owner of the vehicle upon full compliance with the terms of the contract.

(b) “Seller” means a person engaged in the business of selling or leasing motor vehicles under conditional sale contracts.

(c) “Buyer” means the person who buys or hires a motor vehicle under a conditional sale contract.

(d) “Person” includes an individual, company, firm, association, partnership, trust, corporation, limited liability company, or other legal entity.

(e) “Cash price” means the amount for which the seller would sell and transfer to the buyer unqualified title to the motor vehicle described in the conditional sale contract, if the property were sold for cash at the seller’s place of business on the date the contract is executed, and shall include taxes to the extent imposed on the cash sale and the cash price of accessories or services related to the sale, including, but not limited to, delivery, installation, alterations, modifications, improvements, document preparation fees, a service contract, a vehicle contract cancellation option agreement, and payment of a prior credit or lease balance remaining on property being traded in.

(f) “Downpayment” means a payment that the buyer pays or agrees to pay to the seller in cash or property value or money’s worth at or prior to delivery by the seller to the buyer of the motor vehicle described in the conditional sale contract. The term shall also include the amount of any portion of the downpayment the payment of which is deferred until not later than the due date of the second otherwise scheduled payment, if the amount of the deferred downpayment is not subject to a finance charge. The term does not include any administrative finance charge charged, received or collected by the seller as provided in this chapter.

(g) “Amount financed” means the amount required to be disclosed pursuant to paragraph (8) of subdivision (a) of Section 2982.

(h) “Unpaid balance” means the difference between subdivision (e) and subdivision (f), plus all insurance premiums (except for credit life or disability insurance when the amount thereof is included in the finance charge), which are included in the contract balance, and the total amount paid or to be paid as follows:

(1) To a public officer in connection with the transaction.

(2) For license, certificate of title, and registration fees imposed by law, and the amount of the state fee for issuance of a certificate of compliance or certificate of waiver pursuant to Section 9889.56 of the Business and Professions Code.

(i) “Finance charge” has the meaning set forth for that term in Section 226.4 of Regulation Z. The term shall not include delinquency charges or collection costs and fees as provided by subdivision (k) of Section 2982, extension or deferral agreement charges as provided by Section 2982.3, or amounts for insurance, repairs to or preservation of the motor vehicle, or preservation of the security interest therein advanced by the holder under the terms of the contract.

(j) “Total of payments” means the amount required to be disclosed pursuant to subdivision (h) of Section 226.18 of Regulation Z. The term includes any portion of the downpayment that is deferred until not later than the second otherwise scheduled payment and that is not subject to a finance charge. The term shall not include amounts for which the buyer may later become obligated under the terms of the contract in connection with insurance, repairs to or preservation of the motor vehicle, preservation of the security interest therein, or otherwise.

(k) “Motor vehicle” means a vehicle required to be registered under the Vehicle Code that is bought for use primarily for personal or family purposes, and does not mean any vehicle that is bought for use primarily for business or commercial purposes or a mobilehome, as defined in Section 18008 of the Health and Safety Code that is sold on or after July 1, 1981. “Motor vehicle” does not include any trailer that is sold in conjunction with a vessel and that comes within the definition of “goods” under Section 1802.1.

(l) “Purchase order” means a sales order, car reservation, statement of transaction or any other such instrument used in the conditional sale of a motor vehicle pending execution of a conditional sale contract. The purchase order shall conform to the disclosure requirements of subdivision (a) of Section 2982 and Section 2984.1, and subdivision (m) of Section 2982 shall apply.

(m) “Regulation Z” means a rule, regulation or interpretation promulgated by the Board of Governors of the Federal Reserve System (“Board”) under the federal Truth in Lending Act, as amended (15 U.S.C. 1601, et seq.), and an interpretation or approval issued by an official or employee of the Federal Reserve System duly authorized by the board under the Truth in Lending Act, as amended, to issue the interpretations or approvals.

(n) “Simple-interest basis” means the determination of a finance charge, other than an administrative finance charge, by applying a constant rate to the unpaid balance as it changes from time to time either:

(1) Calculated on the basis of a 365-day year and actual days elapsed (although the seller may, but need not, adjust its calculations to account for leap years); reference in this chapter to the “365-day basis” shall mean this method of determining the finance charge, or

(2) For contracts entered into prior to January 1, 1988, calculated on the basis of a 360-day year consisting of 12 months of 30 days each and on the assumption that all payments will be received by the seller on their respective due dates; reference in this chapter to the “360-day basis” shall mean this method of determining the finance charge.

(o) “Precomputed basis” means the determination of a finance charge by multiplying the original unpaid balance of the contract by a rate and multiplying that product by the number of payment periods elapsing between the date of the contract and the date of the last scheduled payment.

(p) “Service contract” means “vehicle service contract” as defined in subdivision (c) of Section 12800 of the Insurance Code.

(q) “Surface protection product” means the following products installed by the seller after the motor vehicle is sold:

(1) Undercoating.

(2) Rustproofing.

(3) Chemical or film paint sealant or protectant.

(4) Chemical sealant or stain inhibitor for carpet and fabric.

(r) “Theft deterrent device” means the following devices installed by the seller after the motor vehicle is sold:

(1) A vehicle alarm system.

(2) A window etch product.

(3) A body part marking product.

(4) A steering lock.

(5) A pedal or ignition lock.

(6) A fuel or ignition kill switch.

(Amended by Stats. 2005, Ch. 128, Sec. 2. Effective January 1, 2006. Operative July 1, 2006, by Sec. 12 of Ch. 128.)



2981.5

A contract for the bailment or leasing of a motor vehicle, with or without accessories, which establishes the maximum for which a bailee or lessee could be held liable at the end of the lease or bailment period, or upon an earlier termination, by reference to the value of the vehicle at such time, is not a contract by which the bailee or lessee will become or for no other or for a nominal consideration has the option of becoming the owner of the vehicle, for the purposes of paragraph (2) of subdivision (a) of Section 2981 or any other provision of this chapter.

(Added by Stats. 1973, Ch. 696.)



2981.7

All contracts entered into between a buyer and a seller on or after January 1, 1983, shall provide for the calculation of the finance charge contemplated by item (A) of paragraph (1) of subdivision (j) of Section 2982 on the simple-interest basis, if the date on which the final installment is due, according to the original terms of the contract, is more than 62 months after the date of the contract.

(Amended by Stats. 1983, Ch. 142, Sec. 3.)



2981.8

No contract shall provide for a finance charge which is determined in part by the precomputed basis and in part by the simple-interest basis except for any finance charge permitted by subdivisions (a) and (c) of Section 2982.8.

(Amended by Stats. 1980, Ch. 1380, Sec. 20. Effective October 1, 1980.)



2981.9

Every conditional sale contract subject to this chapter shall be in writing and, if printed, shall be printed in type no smaller than 6-point, and shall contain in a single document all of the agreements of the buyer and seller with respect to the total cost and the terms of payment for the motor vehicle, including any promissory notes or any other evidences of indebtedness. The conditional sale contract or a purchase order shall be signed by the buyer or his or her authorized representative and by the seller or its authorized representative. An exact copy of the contract or purchase order shall be furnished to the buyer by the seller at the time the buyer and the seller have signed it. No motor vehicle shall be delivered pursuant to a contract subject to this chapter until the seller delivers to the buyer a fully executed copy of the conditional sale contract or purchase order and any vehicle purchase proposal and any credit statement which the seller has required or requested the buyer to sign and which he or she has signed during the contract negotiations. The seller shall not obtain the signature of the buyer to a contract when it contains blank spaces to be filled in after it has been signed.

(Added by Stats. 1981, Ch. 1075, Sec. 13. Operative October 1, 1982, or sooner, by Sec. 25 of Ch. 1075, as amended by Stats. 1982, Ch. 129, Sec. 12.)



2982

A conditional sale contract subject to this chapter shall contain the disclosures required by Regulation Z, whether or not Regulation Z applies to the transaction. In addition, to the extent applicable, the contract shall contain the other disclosures and notices required by, and shall satisfy the requirements and limitations of, this section. The disclosures required by subdivision (a) may be itemized or subtotaled to a greater extent than as required by that subdivision and shall be made together and in the sequence set forth in that subdivision. All other disclosures and notices may appear in the contract in any location or sequence and may be combined or interspersed with other provisions of the contract.

(a) The contract shall contain the following disclosures, as applicable, which shall be labeled “itemization of the amount financed”:

(1) (A) The cash price, exclusive of document processing charges, charges to electronically register or transfer the vehicle, taxes imposed on the sale, pollution control certification fees, prior credit or lease balance on property being traded in, the amount charged for a service contract, the amount charged for a theft deterrent system, the amount charged for a surface protection product, the amount charged for an optional debt cancellation agreement, and the amount charged for a contract cancellation option agreement.

(B) The charge to be retained by the seller for document processing authorized pursuant to Section 4456.5 of the Vehicle Code.

(C) The fee charged by the seller for certifying that the motor vehicle complies with applicable pollution control requirements.

(D) A charge for a theft deterrent device.

(E) A charge for a surface protection product.

(F) The total amount charged by the seller for an electric vehicle charging station, which may include only the charges for the electric vehicle charging station device, any materials and wiring, and any installation services. The total amount shall be labeled “EV Charging Station.”

(G) Taxes imposed on the sale.

(H) The charge to electronically register or transfer the vehicle authorized pursuant to Section 4456.5 of the Vehicle Code.

(I) The amount charged for a service contract.

(J) The prior credit or lease balance remaining on property being traded in, as required by paragraph (6). The disclosure required by this subparagraph shall be labeled “prior credit or lease balance (see downpayment and trade-in calculation).”

(K) Any charge for an optional debt cancellation agreement.

(L) Any charge for a used vehicle contract cancellation option agreement.

(M) The total cash price, which is the sum of subparagraphs (A) to (L), inclusive.

(N) The disclosures described in subparagraphs (D), (E), and (L) are not required on contracts involving the sale of a motorcycle, as defined in Section 400 of the Vehicle Code, or on contracts involving the sale of an off-highway motor vehicle that is subject to identification under Section 38010 of the Vehicle Code, and the amounts of those charges, if any, are not required to be reflected in the total price under subparagraph (M).

(2) Amounts paid to public officials for the following:

(A) Vehicle license fees.

(B) Registration, transfer, and titling fees.

(C) California tire fees imposed pursuant to Section 42885 of the Public Resources Code.

(3) The aggregate amount of premiums agreed, upon execution of the contract, to be paid for policies of insurance included in the contract, excluding the amount of any insurance premium included in the finance charge.

(4) The amount of the state fee for issuance of a certificate of compliance, noncompliance, exemption, or waiver pursuant to any applicable pollution control statute.

(5) A subtotal representing the sum of the amounts described in paragraphs (1) to (4), inclusive.

(6) The amount of the buyer’s downpayment itemized to show the following:

(A) The agreed value of the property being traded in.

(B) The prior credit or lease balance, if any, owing on the property being traded in.

(C) The net agreed value of the property being traded in, which is the difference between the amounts disclosed in subparagraphs (A) and (B). If the prior credit or lease balance of the property being traded in exceeds the agreed value of the property, a negative number shall be stated.

(D) The amount of any portion of the downpayment to be deferred until not later than the due date of the second regularly scheduled installment under the contract and that is not subject to a finance charge.

(E) The amount of any manufacturer’s rebate applied or to be applied to the downpayment.

(F) The remaining amount paid or to be paid by the buyer as a downpayment.

(G) The total downpayment. If the sum of subparagraphs (C) to (F), inclusive, is zero or more, that sum shall be stated as the total downpayment, and no amount shall be stated as the prior credit or lease balance under subparagraph (I) of paragraph (1). If the sum of subparagraphs (C) to (F), inclusive, is less than zero, then that sum, expressed as a positive number, shall be stated as the prior credit or lease balance under subparagraph (I) of paragraph (1), and zero shall be stated as the total downpayment. The disclosure required by this subparagraph shall be labeled “total downpayment” and shall contain a descriptor indicating that if the total downpayment is a negative number, a zero shall be disclosed as the total downpayment and a reference made that the remainder shall be included in the disclosure required pursuant to subparagraph (I) of paragraph (1).

(7) The amount of any administrative finance charge, labeled “prepaid finance charge.”

(8) The difference between the amount described in paragraph (5) and the sum of the amounts described in paragraphs (6) and (7), labeled “amount financed.”

(b) No particular terminology is required to disclose the items set forth in subdivision (a) except as expressly provided in that subdivision.

(c) If payment of all or a portion of the downpayment is to be deferred, the deferred payment shall be reflected in the payment schedule disclosed pursuant to Regulation Z.

(d) If the downpayment includes property being traded in, the contract shall contain a brief description of that property.

(e) The contract shall contain the names and addresses of all persons to whom the notice required pursuant to Section 2983.2 and permitted pursuant to Sections 2983.5 and 2984 is to be sent.

(f) (1) If the contract includes a finance charge determined on the precomputed basis, the contract shall identify the method of computing the unearned portion of the finance charge in the event of prepayment in full of the buyer’s obligation and contain a statement of the amount or method of computation of any charge that may be deducted from the amount of any unearned finance charge in computing the amount that will be credited to the obligation or refunded to the buyer. The method of computing the unearned portion of the finance charge shall be sufficiently identified with a reference to the actuarial method if the computation will be under that method. The method of computing the unearned portion of the finance charge shall be sufficiently identified with a reference to the Rule of 78’s, the sum of the digits, or the sum of the periodic time balances method in all other cases, and those references shall be deemed to be equivalent for disclosure purposes.

(2) If the contract includes a finance charge that is determined on the simple-interest basis but provides for a minimum finance charge in the event of prepayment in full, the contract shall contain a statement of that fact and the amount of the minimum finance charge or its method of calculation.

(g) (1) If the contract includes a finance charge that is determined on the precomputed basis and provides that the unearned portion of the finance charge to be refunded upon full prepayment of the contract is to be determined by a method other than actuarial, the contract shall contain a notice, in at least 10-point boldface type if the contract is printed, reading as follows:   “Notice to buyer:   (1) Do not sign this agreement before you read it or if it contains any blank spaces to be filled in.   (2) You are entitled to a completely filled-in copy of this agreement.   (3) You can prepay the full amount due under this agreement at any time and obtain a partial refund of the finance charge if it is $1 or more. Because of the way the amount of this refund will be figured, the time when you prepay could increase the ultimate cost of credit under this agreement.   (4) If you default in the performance of your obligations under this agreement, the vehicle may be repossessed and you may be subject to suit and liability for the unpaid indebtedness evidenced by this agreement.”

(2) If the contract includes a finance charge that is determined on the precomputed basis and provides for the actuarial method for computing the unearned portion of the finance charge upon prepayment in full, the contract shall contain a notice, in at least 10-point boldface type if the contract is printed, reading as follows:   “Notice to buyer:   (1) Do not sign this agreement before you read it or if it contains any blank spaces to be filled in.   (2) You are entitled to a completely filled-in copy of this agreement.   (3) You can prepay the full amount due under this agreement at any time and obtain a partial refund of the finance charge if it is $1 or more.   (4) If you default in the performance of your obligations under this agreement, the vehicle may be repossessed and you may be subject to suit and liability for the unpaid indebtedness evidenced by this agreement.”

(3) If the contract includes a finance charge that is determined on the simple-interest basis, the contract shall contain a notice, in at least 10-point boldface type if the contract is printed, reading as follows:   “Notice to buyer:   (1) Do not sign this agreement before you read it or if it contains any blank spaces to be filled in.   (2) You are entitled to a completely filled-in copy of this agreement.   (3) You can prepay the full amount due under this agreement at any time.   (4) If you default in the performance of your obligations under this agreement, the vehicle may be repossessed and you may be subject to suit and liability for the unpaid indebtedness evidenced by this agreement.”

(h) The contract shall contain a notice in at least 8-point boldface type, acknowledged by the buyer, that reads as follows:

“If you have a complaint concerning this sale, you should try to resolve it with the seller.

Complaints concerning unfair or deceptive practices or methods by the seller may be referred to the city attorney, the district attorney, or an investigator for the Department of Motor Vehicles, or any combination thereof.

After this contract is signed, the seller may not change the financing or payment terms unless you agree in writing to the change. You do not have to agree to any change, and it is an unfair or deceptive practice for the seller to make a unilateral change.

Buyer’s Signature”

(i) (1) The contract shall contain an itemization of any insurance included as part of the amount financed disclosed pursuant to paragraph (3) of subdivision (a) and of any insurance included as part of the finance charge. The itemization shall identify the type of insurance coverage and the premium charged therefor, and, if the insurance expires before the date of the last scheduled installment included in the repayment schedule, the term of the insurance shall be stated.

(2) If any charge for insurance, other than for credit life or disability, is included in the contract balance and disbursement of any part thereof is to be made more than one year after the date of the conditional sale contract, any finance charge on the amount to be disbursed after one year shall be computed from the month the disbursement is to be made to the due date of the last installment under the conditional sale contract.

(j) (1) Except for contracts in which the finance charge or a portion of the finance charge is determined by the simple-interest basis and the amount financed disclosed pursuant to paragraph (8) of subdivision (a) is more than two thousand five hundred dollars ($2,500), the dollar amount of the disclosed finance charge may not exceed the greater of:

(A) (i) One and one-half percent on so much of the unpaid balance as does not exceed two hundred twenty-five dollars ($225), 11/6 percent on so much of the unpaid balance in excess of two hundred twenty-five dollars ($225) as does not exceed nine hundred dollars ($900) and five-sixths of 1 percent on so much of the unpaid balance in excess of nine hundred dollars ($900) as does not exceed two thousand five hundred dollars ($2,500).

(ii) One percent of the entire unpaid balance; multiplied in either case by the number of months (computed on the basis of a full month for any fractional month period in excess of 15 days) elapsing between the date of the contract and the due date of the last installment.

(B) If the finance charge is determined by the precomputed basis, twenty-five dollars ($25).

(C) If the finance charge or a portion thereof is determined by the simple-interest basis:

(i) Twenty-five dollars ($25) if the unpaid balance does not exceed one thousand dollars ($1,000).

(ii) Fifty dollars ($50) if the unpaid balance exceeds one thousand dollars ($1,000) but does not exceed two thousand dollars ($2,000).

(iii) Seventy-five dollars ($75) if the unpaid balance exceeds two thousand dollars ($2,000).

(2) The holder of the contract shall not charge, collect, or receive a finance charge that exceeds the disclosed finance charge, except to the extent (A) caused by the holder’s receipt of one or more payments under a contract that provides for determination of the finance charge or a portion thereof on the 365-day basis at a time or times other than as originally scheduled whether or not the parties enter into an agreement pursuant to Section 2982.3, (B) permitted by paragraph (2), (3), or (4) of subdivision (c) of Section 226.17 of Regulation Z, or (C) permitted by subdivisions (a) and (c) of Section 2982.8.

(3) If the finance charge or a portion thereof is determined by the simple-interest basis and the amount of the unpaid balance exceeds five thousand dollars ($5,000), the holder of the contract may, in lieu of its right to a minimum finance charge under subparagraph (C) of paragraph (1), charge, receive, or collect on the date of the contract an administrative finance charge not to exceed seventy-five dollars ($75), provided that the sum of the administrative finance charge and the portion of the finance charge determined by the simple-interest basis shall not exceed the maximum total finance charge permitted by subparagraph (A) of paragraph (1). Any administrative finance charge that is charged, received, or collected by a holder shall be deemed a finance charge earned on the date of the contract.

(4) If a contract provides for unequal or irregular payments, or payments on other than a monthly basis, the maximum finance charge shall be at the effective rate provided for in paragraph (1), having due regard for the schedule of installments.

(k) The contract may provide that for each installment in default for a period of not less than 10 days the buyer shall pay a delinquency charge in an amount not to exceed in the aggregate 5 percent of the delinquent installment, which amount may be collected only once on any installment regardless of the period during which it remains in default. Payments timely received by the seller under an extension or deferral agreement may not be subject to a delinquency charge unless the charge is permitted by Section 2982.3. The contract may provide for reasonable collection costs and fees in the event of delinquency.

(l) Notwithstanding any provision of a contract to the contrary, the buyer may pay at any time before maturity the entire indebtedness evidenced by the contract without penalty. In the event of prepayment in full:

(1) If the finance charge was determined on the precomputed basis, the amount required to prepay the contract shall be the outstanding contract balance as of that date, provided, however, that the buyer shall be entitled to a refund credit in the amount of the unearned portion of the finance charge, except as provided in paragraphs (3) and (4). The amount of the unearned portion of the finance charge shall be at least as great a proportion of the finance charge, including any additional finance charge imposed pursuant to Section 2982.8 or other additional charge imposed because the contract has been extended, deferred, or refinanced, as the sum of the periodic monthly time balances payable more than 15 days after the date of prepayment bears to the sum of all the periodic monthly time balances under the schedule of installments in the contract or, if the contract has been extended, deferred, or refinanced, as so extended, deferred, or refinanced. If the amount of the refund credit is less than one dollar ($1), no refund credit need be made by the holder. Any refund credit may be made in cash or credited to the outstanding obligations of the buyer under the contract.

(2) If the finance charge or a portion of the finance charge was determined on the simple-interest basis, the amount required to prepay the contract shall be the outstanding contract balance as of that date, including any earned finance charges that are unpaid as of that date and, if applicable, the amount provided in paragraph (3), and provided further that in cases where a finance charge is determined on the 360-day basis, the payments received under the contract shall be assumed to have been received on their respective due dates regardless of the actual dates on which the payments were received.

(3) If the minimum finance charge provided by subparagraph (B) or subparagraph (C) of paragraph (1) of subdivision (j), if either is applicable, is greater than the earned finance charge as of the date of prepayment, the holder shall be additionally entitled to the difference.

(4) This subdivision shall not impair the right of the seller or the seller’s assignee to receive delinquency charges on delinquent installments and reasonable costs and fees as provided in subdivision (k) or extension or deferral agreement charges as provided in Section 2982.3.

(5) Notwithstanding any provision of a contract to the contrary, if the indebtedness created by any contract is satisfied prior to its maturity through surrender of the motor vehicle, repossession of the motor vehicle, redemption of the motor vehicle after repossession, or any judgment, the outstanding obligation of the buyer shall be determined as provided in paragraph (1) or (2). Notwithstanding, the buyer’s outstanding obligation shall be computed by the holder as of the date the holder recovers the value of the motor vehicle through disposition thereof or judgment is entered or, if the holder elects to keep the motor vehicle in satisfaction of the buyer’s indebtedness, as of the date the holder takes possession of the motor vehicle.

(m) Notwithstanding any other provision of this chapter to the contrary, any information required to be disclosed in a conditional sale contract under this chapter may be disclosed in any manner, method, or terminology required or permitted under Regulation Z, as in effect at the time that disclosure is made, except that permitted by paragraph (2) of subdivision (c) of Section 226.18 of Regulation Z, if all of the requirements and limitations set forth in subdivision (a) are satisfied. This chapter does not prohibit the disclosure in that contract of additional information required or permitted under Regulation Z, as in effect at the time that disclosure is made.

(n) If the seller imposes a charge for document processing or to electronically register or transfer the vehicle, the contract shall contain a disclosure that the charge is not a governmental fee.

(o) A seller shall not impose an application fee for a transaction governed by this chapter.

(p) The seller or holder may charge and collect a fee not to exceed fifteen dollars ($15) for the return by a depository institution of a dishonored check, negotiated order of withdrawal, or share draft issued in connection with the contract if the contract so provides or if the contract contains a generalized statement that the buyer may be liable for collection costs incurred in connection with the contract.

(q) The contract shall disclose on its face, by printing the word “new” or “used” within a box outlined in red, that is not smaller than one-half inch high and one-half inch wide, whether the vehicle is sold as a new vehicle, as defined in Section 430 of the Vehicle Code, or as a used vehicle, as defined in Section 665 of the Vehicle Code.

(r) The contract shall contain a notice with a heading in at least 12-point bold type and the text in at least 10-point bold type, circumscribed by a line, immediately above the contract signature line, that reads as follows:

THERE IS NO COOLING-OFF PERIOD UNLESS YOU
OBTAIN A CONTRACT CANCELLATION OPTION

California law does not provide for a “cooling-off” or other cancellation period for vehicle sales. Therefore, you cannot later cancel this contract simply because you change your mind, decide the vehicle costs too much, or wish you had acquired a different vehicle. After you sign below, you may only cancel this contract with the agreement of the seller or for legal cause, such as fraud.
However, California law does require a seller to offer a two-day contract cancellation option on used vehicles with a purchase price of less than forty thousand dollars ($40,000), subject to certain statutory conditions. This contract cancellation option requirement does not apply to the sale of a recreational vehicle, a motorcycle, or an off-highway motor vehicle subject to identification under California law. See the vehicle contract cancellation option agreement for details.

(s) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 675, Sec. 2. Effective September 27, 2012. Section operative July 1, 2013, by its own provisions.)



2982.1

It shall be unlawful for any seller to induce or attempt to induce any person to enter into a contract subject to this chapter by offering a rebate, discount, commission, or other consideration, contingent upon the happening of a future event, on the condition that the buyer either sells, or gives information or assistance for the purpose of leading to a sale by the seller of, the same or related goods.

(Added by Stats. 1968, Ch. 452.)



2982.2

(a) Prior to the execution of a conditional sale contract, the seller shall provide to a buyer, and obtain the buyer’s signature on, a written disclosure that sets forth the following information:

(1) (A) A description and the price of each item sold if the contract includes a charge for the item.

(B) Subparagraph (A) applies to each item in the following categories:

(i) A service contract.

(ii) An insurance product.

(iii) A debt cancellation agreement.

(iv) A theft deterrent device.

(v) A surface protection product.

(vi) A vehicle contract cancellation option agreement.

(2) The sum of all of the charges disclosed under subdivision (a), labeled “total.”

(3) The amount that would be calculated under the contract as the regular installment payment if charges for the items disclosed pursuant to subdivision (a) are not included in the contract. The amount disclosed pursuant to this subdivision shall be labeled “Installment Payment EXCLUDING Listed Items.”

(4) The amount that would be calculated under the contract as the regular installment payment if charges for the items disclosed under subdivision (a) are included in the contract. The amount disclosed pursuant to this subdivision shall be labeled “Installment Payment INCLUDING Listed Items.”

(b) The disclosures required under this section shall be in at least 10-point type and shall be contained in a document that is separate from the conditional sale contract and a purchase order.

(c) This section does not apply to the sale of a motorcycle as defined in Section 400 of the Vehicle Code or an off-highway vehicle subject to identification under Section 38010 of the Vehicle Code.

(Amended by Stats. 2006, Ch. 567, Sec. 3.5. Effective January 1, 2007.)



2982.3

(a) The holder of a conditional sale contract may, upon agreement with the buyer, extend the scheduled due date or defer the scheduled payment of all or of any part of any installment or installments payable thereunder. No charge shall be made for any such extension or deferment unless the agreement for such extension or deferment is in writing and signed by the parties thereto. However, the seller or holder may, as an adjunct to or to assist in efforts to collect one or more delinquent installments on the contract, advise one or more obligors on the contract, either in writing or orally, that the due date for one or more installments under the contract shall be extended, with no charge being made for such extension other than any applicable late charge provided for in the contract.

(b) Where the contract includes a finance charge determined on the precomputed basis, the holder may charge and contract for the payment of an extension or deferral agreement charge by the buyer and collect and receive the same, but such charge may not exceed an amount equal to 1 percent per month simple interest on the amount of the installment or installments, or part thereof, extended or deferred for the period of extension or deferral. Such period shall not exceed the period from the date when such extended or deferred installment or installments, or part thereof, would have been payable in the absence of such extension or deferral to the date when such installment or installments, or part thereof, are made payable under the agreement of extension or deferment; except that a minimum charge of one dollar ($1) for the period of extension or deferral may be made in any case where the extension or deferral agreement charge, when computed at such rate, amounts to less than one dollar ($1).

(c) Where the contract includes a finance charge determined on the simple-interest basis, the holder may charge and contract for the payment of an extension or deferral agreement charge by the buyer and collect and receive the same, but the charge for the extension or deferral agreement may not exceed the lesser of twenty-five dollars ($25) or 10 percent of the then outstanding principal balance of the contract. Such charge shall be in addition to any finance charges which accrue because such extended or deferred payments are received at a time other than as originally scheduled.

(Amended by Stats. 1987, Ch. 448, Sec. 2.)



2982.5

(a) This chapter may not be deemed to affect a loan, or the security therefor, between a purchaser of a motor vehicle and a supervised financial organization, other than the seller of the motor vehicle, all or a portion of which loan is used in connection with the purchase of a motor vehicle. As used in this chapter, “supervised financial organization” means a person organized, chartered, or holding a license or authorization certificate under a law of this state or the United States to make loans and subject to supervision by an official or agency of this state or the United States.

(b) This chapter may not be deemed to prohibit the seller’s assisting the buyer in obtaining a loan upon any security from any third party to be used as a part or all of the downpayment or any other payment on a conditional sale contract or purchase order; provided that the conditional sale contract sets forth on its face the amount of the loan, the finance charge, the total thereof, the number of installments scheduled to repay the loan and the amount of each installment, that the buyer may be required to pledge security for the loan, which security shall be mutually agreed to by the buyer and the lender and notice to the buyer in at least 8-point type that he or she is obligated for the installment payments on both the conditional sale contract and the loan. The seller may not provide any security or other guarantee of payment on the loan, nor shall the seller receive any commission or other remuneration for assisting the buyer to obtain the loan. If the buyer obligates himself or herself to purchase, or receives possession of, the motor vehicle prior to securing the loan, and if the buyer upon appropriate application for the loan is unable to secure the loan, on the conditions stated in the conditional sale contract, the conditional sale contract or purchase order shall be deemed rescinded and all consideration thereupon shall be returned by the respective parties without demand.

(c) The proceeds of any loan payable to the seller after the date of the contract but prior to the due date of the second payment otherwise scheduled thereunder may not be subject to a finance charge and the amount thereof shall be disclosed pursuant to subparagraph (D) of paragraph (6) of subdivision (a) of Section 2982.

(d) This chapter may not be deemed to prohibit the seller’s assisting the buyer in obtaining a loan from any third party to be used to pay for the full purchase price, or any part thereof, of a motor vehicle, if each of the following provisions applies:

(1) The loan may be upon any security, but except as provided in paragraph (2), the loan may not be secured in whole or in part by a lien on real property. Any lien on real property taken in violation of this section shall be void and unenforceable.

(2) A lien on real property may be taken to secure a loan of seven thousand five hundred dollars ($7,500) or more used to pay the full purchase price, or any part thereof, of a recreational vehicle, as defined in Section 18010 of the Health and Safety Code, which is not less than 20 feet in length.

(3) The provisions of Sections 2983.2, 2983.3, and 2984.4 shall apply to the loan, but may not authorize the lender or the lender’s successor in interest to charge for any costs, fees, or expenses or to obtain any other benefit which the lender is prohibited from charging or obtaining under any regulatory law applicable to the lender. Notwithstanding this paragraph, the provisions of Sections 2983.2 and 2983.3 may not apply to a loan made by a lender licensed under Division 9 (commencing with Section 22000) or Division 10 (commencing with Section 24000) of the Financial Code.

(4) The lender or the lender’s successor in interest shall be subject to all claims and defenses which the buyer could assert against the seller, but liability may not exceed the amount of the loan.

(5) If the buyer becomes obligated to purchase, or receives possession of, the motor vehicle prior to obtaining the loan, the agreement between the buyer and the seller shall set forth on its face the amount of the loan, the finance charge, the total thereof, the number of installments scheduled to repay the loan and the amount of each installment, that the buyer may be required to pledge security for the loan, which security must be mutually agreed to by the buyer and the lender, and notice to the buyer in at least 8-point type that the buyer is obligated for the installment payments on the loan and for any payments which may be due on the agreement between the buyer and the seller. The seller may not provide any security or other guarantee of payment on the loan, and the seller may not receive any commission or other remuneration for assisting the buyer to obtain the loan. If the buyer upon proper application for the loan is unable to obtain the loan, on the condition stated in the agreement between the buyer and the seller, the agreement shall be deemed rescinded and all consideration thereupon shall be returned by the respective parties without demand.

(6) Any waiver by the buyer of the provisions of this section shall be void and unenforceable.

This subdivision does not apply to state or federally chartered banks and savings and loan associations and may not be construed to affect existing law regarding a seller’s assisting a buyer to obtain a loan from a bank or savings and loan association or any loan obtained by the buyer from those lenders.

(Amended by Stats. 2003, Ch. 37, Sec. 2. Effective January 1, 2004.)



2982.7

(a) Any payment made by a buyer to a seller pending execution of a conditional sale contract shall be refunded to the buyer in the event the conditional sale contract is not executed.

(b) In the event of breach by the seller of a conditional sale contract or purchase order where the buyer leaves his motor vehicle with the seller as downpayment and such motor vehicle is not returned by the seller to the buyer for whatever reason, the buyer may recover from the seller either the fair market value of the motor vehicle left as a downpayment or its value as stated in the contract or purchase order, whichever is greater. The recovery shall be tendered to the buyer within five business days after the breach.

(c) The remedies of the buyer provided for in subdivision (b) are nonexclusive and cumulative and shall not preclude the buyer from pursuing any other remedy which he may have under any other provision of law.

(Amended by Stats. 1976, Ch. 1285.)



2982.8

(a) If a buyer is obligated under the terms of the conditional sale contract to maintain insurance on the vehicle and subsequent to the execution of the contract the buyer either fails to maintain or requests the holder to procure the insurance, any amounts advanced by the holder to procure the insurance may be the subject of finance charges from the date of advance as provided in subdivision (e).

(b) These amounts shall be secured as provided in the contract and permitted by Section 2984.2 if the holder notifies the buyer in writing of his or her option to repay those amounts in any one of the following ways:

(1) Full payment within 10 days from the date of giving or mailing the notice.

(2) Full amortization during the term of the insurance.

(3) If offered by the holder, full amortization after the term of the conditional sale contract, to be payable in installments which do not exceed the average payment allocable to a monthly period under the contract.

(4) If offered by the holder, a combination of the methods described in paragraphs (2) and (3), so that there is some amortization during the term of the insurance, with the remainder of the amortization being accomplished after the term of the conditional sale contract, to be payable in installments which do not exceed the average payment allocable to a monthly period under the original terms of the contract.

(5) If offered by the holder, any other amortization plan.

If the buyer neither pays in full the amounts advanced nor notifies the holder in writing of his or her choice regarding amortization options before the expiration of 10 days from the date of giving or mailing the notice by the holder, the holder may amortize the amounts advanced on a secured basis pursuant to paragraph (2) or, if offered by the holder as an option to the buyer, paragraph (3) or (4).

(c) The written notification described in subdivision (b) shall also set forth the amounts advanced by the holder and, with respect to each amortization plan the amount of the additional finance charge, the sum of the amounts advanced and the additional finance charge, the number of installments required, the amount of each installment and the date for payment of the installments.

In addition, the notice shall contain a statement in contrasting red print in at least 8-point bold type, which reads as follows:
“WARNING—IT IS YOUR RESPONSIBILITY UNDER CALIFORNIA LAW TO OBTAIN LIABILITY INSURANCE OR BE SUBJECT TO PENALTIES FOR VIOLATING SECTION 16020 OF THE VEHICLE CODE, WHICH MAY INCLUDE LOSS OF LICENSE OR A FINE. THE INSURANCE ACQUIRED BY THE LIENHOLDER DOES NOT PROVIDE LIABILITY COVERAGE AND DOES NOT SATISFY YOUR RESPONSIBILITY UNDER CALIFORNIA LAW.”

(d) If subsequent to the execution of the contract the holder advances amounts for repairs to or preservation of the motor vehicle or preservation of the holder’s security interest therein and such advances are occasioned by the buyer’s default under the contract, such advances may be the subject of finance charges from the date of advance as provided in subdivision (e) and shall be secured as provided in the contract and permitted by Section 2984.2.

(e) The maximum rate of finance charge which may be imposed on amounts advanced by the holder subsequent to the execution of the contract for insurance, repairs to or preservation of the motor vehicle, or preservation of the holder’s security interest therein, shall not exceed the annual percentage rate disclosed pursuant to Section 2982.

(Amended by Stats. 1988, Ch. 1092, Sec. 2.)



2982.9

In the event a buyer obligates himself to purchase, or receive possession of, a motor vehicle pursuant to a contract or purchase order, and the seller knows that the buyer intends to obtain financing from a third party without the assistance of the seller, and the buyer is unable to obtain such financing, the contract or purchase order shall be deemed rescinded and all consideration thereupon shall be returned by the respective parties without demand.

(Added by Stats. 1976, Ch. 1285.)



2982.10

(a) In consideration of the assignment of a conditional sale contract, the seller shall not receive or accept from the assignee any payment or credit based upon any amount collected or received, or to be collected or received, under the contract as a finance charge except to the extent the payment or credit does not exceed the amount that would be calculated in accordance with Regulation Z, whether or not Regulation Z applies to the contract, as the contract’s finance charge using, for the purposes of the calculation, an annual percentage rate equal to 2.5 percent for a contract having an original scheduled term of 60 monthly payments or less or 2 percent for a contract having an original scheduled term of more than 60 monthly payments.

(b) Subdivision (a) does not apply in the following circumstances:

(1) An assignment that is with full recourse or under other terms requiring the seller to bear the entire risk of financial performance of the buyer.

(2) An assignment that is more than six months following the date of the conditional sale contract.

(3) Isolated instances resulting from bona fide errors that would otherwise constitute a violation of subdivision (a) if the seller maintains reasonable procedures to guard against any errors and promptly, upon notice of the error, remits to the assignee any consideration received in excess of that permitted by subdivision (a).

(4) The assignment of a conditional sale contract involving the sale of a motorcycle, as defined in Section 400 of the Vehicle Code.

(5) The assignment of a conditional sale contract involving the sale of an off-highway motor vehicle that is subject to identification under Section 38010 of the Vehicle Code.

(Added by Stats. 2005, Ch. 128, Sec. 5. Effective January 1, 2006. Operative July 1, 2006, by Sec. 12 of Ch. 128.)



2982.11

(a) Prior to the execution of a conditional sale contract that includes a charge for an electric vehicle charging station, the seller shall provide the buyer with, and obtain the buyer’s signature on, a written disclosure that includes a description and price of each of the following:

(1) The electric vehicle charging station device.

(2) Any materials and wiring.

(3) Any installation services included in the total charge.

(b) The disclosures required under this section shall be in at least 12-point type and shall be contained in a document that is separate from the conditional sale contract or purchase order.

(c) This section shall become operative July 1, 2013.

(Added by Stats. 2012, Ch. 675, Sec. 3. Effective September 27, 2012. Section operative July 1, 2013, by its own provisions.)



2983

(a) Except as provided in subdivision (b), if the seller, except as the result of an accidental or bona fide error in computation, violates any provision of Section 2981.9, or of subdivision (a), (j), or (k) of Section 2982, the conditional sale contract shall not be enforceable, except by a bona fide purchaser, assignee, or pledgee for value, or until after the violation is corrected as provided in Section 2984, and, if the violation is not corrected, the buyer may recover from the seller the total amount paid, pursuant to the terms of the contract, by the buyer to the seller or his or her assignee. The amount recoverable for property traded in as all or part of the downpayment shall be equal to the agreed cash value of the property as the value appears on the conditional sale contract or the fair market value of the property as of the time the contract is made, whichever is greater.

(b) A conditional sale contract executed or entered into on or after January 1, 2012, shall not be made unenforceable solely because of a violation by the seller of paragraph (2) or (5) of subdivision (a) of Section 2982. In addition to any other remedies that may be available, the buyer is entitled to any actual damages sustained as a result of a violation of those provisions. Nothing in this subdivision affects any legal rights, claims, or remedies otherwise available under law.

(Amended by Stats. 2012, Ch. 162, Sec. 11. Effective January 1, 2013.)



2983.1

(a) If the seller or holder of a conditional sale contract, except as the result of an accidental or bona fide error of computation, violates any provision of subdivision (l) of Section 2982, the buyer may recover from the person three times the amount of any finance charge paid to that person.

(b) Except as provided in subdivision (e), if a holder acquires a conditional sale contract without actual knowledge of the violation by the seller of Section 2981.9, or of subdivision (a), (j), or (k) of Section 2982, the contract shall be valid and enforceable by the holder except the buyer is excused from payment of the unpaid finance charge, unless the violation is corrected as provided in Section 2984.

(c) Except as provided in subdivision (e), if a holder acquires a conditional sale contract with knowledge of a violation of Section 2981.9, or of subdivision (a), (j), or (k) of Section 2982, the conditional sale contract shall not be enforceable except by a bona fide purchaser, assignee, or pledgee for value, or unless the violation is corrected as provided in Section 2984, and, if the violation is not corrected, the buyer may recover the amounts specified in Section 2983 from the person to whom payment was made.

(d) When a conditional sale contract is not enforceable under Section 2983 or this section, the buyer may elect to retain the motor vehicle and continue the contract in force, or may, with reasonable diligence, elect to rescind the contract and return the motor vehicle. The value of the motor vehicle returned shall be credited as restitution by the buyer without any decrease that results from the passage of time in the cash price of the motor vehicle as the price appears on the conditional sale contract.

(e) A conditional sale contract executed or entered into on or after January 1, 2012, shall not be made unenforceable, and the buyer shall not be excused from payment of any finance charge, solely because of a violation by the seller of paragraph (2) or (5) of subdivision (a) of Section 2982. In addition to any other remedies that may be available, the buyer is entitled to any actual damages sustained as a result of a violation of those provisions. Nothing in this subdivision affects any legal rights, claims, or remedies otherwise available under law.

(Amended by Stats. 2011, Ch. 526, Sec. 3. Effective October 7, 2011.)



2983.2

(a) Except where the motor vehicle has been seized as described in paragraph (6) of subdivision (b) of Section 2983.3, any provision in any conditional sale contract for the sale of a motor vehicle to the contrary notwithstanding, at least 15 days’ written notice of intent to dispose of a repossessed or surrendered motor vehicle shall be given to all persons liable on the contract. The notice shall be personally served or shall be sent by certified mail, return receipt requested, or first-class mail, postage prepaid, directed to the last known address of the persons liable on the contract. If those persons are married to each other, and, according to the most recent records of the seller or holder of the contract, reside at the same address, one notice addressed to both persons at that address is sufficient. Except as otherwise provided in Section 2983.8, those persons shall be liable for any deficiency after disposition of the repossessed or surrendered motor vehicle only if the notice prescribed by this section is given within 60 days of repossession or surrender and does all of the following:

(1) Sets forth that those persons shall have a right to redeem the motor vehicle by paying in full the indebtedness evidenced by the contract until the expiration of 15 days from the date of giving or mailing the notice and provides an itemization of the contract balance and of any delinquency, collection or repossession costs and fees and sets forth the computation or estimate of the amount of any credit for unearned finance charges or canceled insurance as of the date of the notice.

(2) States either that there is a conditional right to reinstate the contract until the expiration of 15 days from the date of giving or mailing the notice and all the conditions precedent thereto or that there is no right of reinstatement and provides a statement of reasons therefor.

(3) States that, upon written request, the seller or holder shall extend for an additional 10 days the redemption period or, if entitled to the conditional right of reinstatement, both the redemption and reinstatement periods. The seller or holder shall provide the proper form for applying for the extensions with the substance of the form being limited to the extension request, spaces for the requesting party to sign and date the form, and instructions that it must be personally served or sent by certified or registered mail, return receipt requested, to a person or office and address designated by the seller or holder and received before the expiration of the initial redemption and reinstatement periods.

(4) Discloses the place at which the motor vehicle will be returned to those persons upon redemption or reinstatement.

(5) Designates the name and address of the person or office to whom payment shall be made.

(6) States the seller’s or holder’s intent to dispose of the motor vehicle upon the expiration of 15 days from the date of giving or mailing the notice, or if by mail and either the place of deposit in the mail or the place of address is outside of this state, the period shall be 20 days instead of 15 days, and further, that upon written request to extend the redemption period and any applicable reinstatement period for 10 days, the seller or holder shall without further notice extend the period accordingly.

(7) Informs those persons that upon written request, the seller or holder will furnish a written accounting regarding the disposition of the motor vehicle as provided for in subdivision (b). The seller or holder shall advise them that this request must be personally served or sent first-class mail, postage prepaid, or certified mail, return receipt requested, to a person or office and address designated by the seller or holder.

(8) Includes notice, in at least 10-point bold type if the notice is printed, reading as follows: “NOTICE. YOU MAY BE SUBJECT TO SUIT AND LIABILITY IF THE AMOUNT OBTAINED UPON DISPOSITION OF THE VEHICLE IS INSUFFICIENT TO PAY THE CONTRACT BALANCE AND ANY OTHER AMOUNTS DUE.”

(9) Informs those persons that upon the disposition of the motor vehicle, they will be liable for the deficiency balance plus interest at the contract rate, or at the legal rate of interest pursuant to Section 3289 if there is no contract rate of interest, from the date of disposition of the motor vehicle to the date of entry of judgment.

The notice prescribed by this section shall not affect the discretion of the court to strike out an unconscionable interest rate in the contract for which the notice is required, nor affect the court in its determination of whether the rate is unconscionable.

(b) Unless automatically provided to the buyer within 45 days after the disposition of the motor vehicle, the seller or holder shall provide to any person liable on the contract within 45 days after their written request, if the request is made within one year after the disposition, a written accounting regarding the disposition. The accounting shall itemize:

(1) The gross proceeds of the disposition.

(2) The reasonable and necessary expenses incurred for retaking, holding, preparing for and conducting the sale and to the extent provided for in the agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the seller or holder in retaking the motor vehicle from any person not a party to the contract.

(3) The satisfaction of indebtedness secured by any subordinate lien or encumbrance on the motor vehicle if written notification of demand therefor is received before distribution of the proceeds is completed. If requested by the seller or holder, the holder of a subordinate lien or encumbrance must seasonably furnish reasonable proof of its interest, and unless it does so, the seller or holder need not comply with its demand.

(c) In all sales which result in a surplus, the seller or holder shall furnish an accounting as provided in subdivision (b) whether or not requested by the buyer. Any surplus shall be returned to the buyer within 45 days after the sale is conducted.

(d) This section shall not apply to a loan made by a lender licensed under Division 9 (commencing with Section 22000) or Division 10 (commencing with Section 24000) of the Financial Code.

(Amended by Stats. 1996, Ch. 313, Sec. 1. Effective January 1, 1997.)



2983.3

(a) In the absence of default in the performance of any of the buyer’s obligations under the contract, the seller or holder may not accelerate the maturity of any part or all of the amount due thereunder or repossess the motor vehicle.

(b) If after default by the buyer, the seller or holder repossesses or voluntarily accepts surrender of the motor vehicle, any person liable on the contract shall have a right to reinstate the contract and the seller or holder shall not accelerate the maturity of any part or all of the contract prior to expiration of the right to reinstate, unless the seller or holder reasonably and in good faith determines that any of the following has occurred:

(1) The buyer or any other person liable on the contract by omission or commission intentionally provided false or misleading information of material importance on his or her credit application.

(2) The buyer, any other person liable on the contract, or any permissive user in possession of the motor vehicle, in order to avoid repossession has concealed the motor vehicle or removed it from the state.

(3) The buyer, any other person liable on the contract, or any permissive user in possession of the motor vehicle, has committed or threatens to commit acts of destruction, or has failed to take care of the motor vehicle in a reasonable manner, so that the motor vehicle has become substantially impaired in value, or the buyer, any other person liable on the contract, or any nonoccasional permissive user in possession of the motor vehicle has failed to take care of the motor vehicle in a reasonable manner, so that the motor vehicle may become substantially impaired in value.

(4) The buyer or any other person liable on the contract has committed, attempted to commit, or threatened to commit criminal acts of violence or bodily harm against an agent, employee, or officer of the seller or holder in connection with the seller’s or holder’s repossession of or attempt to repossess the motor vehicle.

(5) The buyer has knowingly used the motor vehicle, or has knowingly permitted it to be used, in connection with the commission of a criminal offense, other than an infraction, as a consequence of which the motor vehicle has been seized by a federal, state, or local agency or authority pursuant to federal, state, or local law.

(6) The motor vehicle has been seized by a federal, state, or local public agency or authority pursuant to (A) Section 1324 of Title 8 of the United States Code or Part 274 of Title 8 of the Code of Federal Regulations, (B) Section 881 of Title 21 of the United States Code or Part 9 of Title 28 of the Code of Federal Regulations, or (C) other federal, state, or local law, including regulations, and, pursuant to that other law, the seizing authority, as a precondition to the return of the motor vehicle to the seller or holder, prohibits the return of the motor vehicle to the buyer or other person liable on the contract or any third person claiming the motor vehicle by or through them or otherwise effects or requires the termination of the property rights in the motor vehicle of the buyer or other person liable on the contract or claimants by or through them.

(c) Exercise of the right to reinstate the contract shall be limited to once in any 12-month period and twice during the term of the contract.

(d) The provisions of this subdivision cover the method by which a contract shall be reinstated with respect to curing events of default which were a ground for repossession or occurred subsequent to repossession:

(1) Where the default is the result of the buyer’s failure to make any payment due under the contract, the buyer or any other person liable on the contract shall make the defaulted payments and pay any applicable delinquency charges.

(2) Where the default is the result of the buyer’s failure to keep and maintain the motor vehicle free from all encumbrances and liens of every kind, the buyer or any other person liable on the contract shall either satisfy all encumbrances and liens or, in the event the seller or holder satisfies the encumbrances and liens, the buyer or any other person liable on the contract shall reimburse the seller or holder for all reasonable costs and expenses incurred therefor.

(3) Where the default is the result of the buyer’s failure to keep and maintain insurance on the motor vehicle, the buyer or any other person liable on the contract shall either obtain the insurance or, in the event the seller or holder has obtained the insurance, the buyer or any other person liable on the contract shall reimburse the seller or holder for premiums paid and all reasonable costs and expenses, including, but not limited to, any finance charge in connection with the premiums permitted by Section 2982.8, incurred therefor.

(4) Where the default is the result of the buyer’s failure to perform any other obligation under the contract, unless the seller or holder has made a good faith determination that the default is so substantial as to be incurable, the buyer or any other person liable on the contract shall either cure the default or, if the seller or holder has performed the obligation, reimburse the seller or holder for all reasonable costs and expenses incurred in connection therewith.

(5) Additionally, the buyer or any other person liable on the contract shall, in all cases, reimburse the seller or holder for all reasonable and necessary collection and repossession costs and fees incurred, including attorney’s fees and legal expenses expended in retaking and holding the vehicle.

(e) If the seller or holder denies the right to reinstatement under subdivision (b) or paragraph (4) of subdivision (d), the seller or holder shall have the burden of proof that the denial was justified in that it was reasonable and made in good faith. If the seller or holder fails to sustain the burden of proof, the seller or holder shall not be entitled to a deficiency, but it shall not be presumed that the buyer is entitled to damages by reason of the failure of the seller or holder to sustain the burden of proof.

(f) This section shall not apply to a loan made by a lender licensed under Division 9 (commencing with Section 22000) or Division 10 (commencing with Section 24000) of the Financial Code.

(Amended by Stats. 1987, Ch. 448, Sec. 5.)



2983.35

(a) If a creditor has requested a cosigner as a condition of granting credit to any person for the purpose of acquisition of a motor vehicle, the creditor or holder shall give the cosigner a written notice of delinquency prior to the repossession of the motor vehicle if the motor vehicle is to be repossessed pursuant to the motor vehicle credit agreement. The written notice of delinquency shall be personally served or shall be sent by certified mail, return receipt requested, or first-class mail, postage prepaid, directed to the last known address of the cosigner. If the last known address of the buyer and the cosigner are the same, a single written notice of delinquency given to both the borrower and cosigner prior to repossession satisfies the cosigner notice requirement of this section.

(b) A creditor or holder who fails to comply with this section may not recover any costs associated with the repossession of the vehicle from the cosigner.

(c) This section applies to any motor vehicle credit agreement, notwithstanding Section 2982.5.

(d) The following definitions govern the construction of this section.

(1) “Cosigner” means a buyer who executes a motor vehicle credit agreement but does not in fact receive possession of the motor vehicle that is the subject of the agreement.

(2) “Creditor” means a seller or lender described in paragraph (4).

(3) “Holder” means any other person who is entitled to enforce the motor vehicle credit agreement.

(4) “Motor vehicle credit agreement” means any conditional sales contract as defined in Section 2981 and any contract or agreement in which a lender gives value to enable a purchaser to acquire a motor vehicle and in which the lender obtains a security interest in the motor vehicle.

(Added by Stats. 1996, Ch. 313, Sec. 2. Effective January 1, 1997.)



2983.37

(a) After a sale of a vehicle under this chapter, a buy-here-pay-here dealer, as defined in Section 241 of the Vehicle Code, shall not do any of the following:

(1)  Utilize electronic tracking technology to obtain or record the location of the vehicle, unless the buyer is expressly made aware of the existence and use of the tracking technology by the buy-here-pay-here dealer, the buyer’s written consent is obtained, and either subparagraph (A) or (B), or both, apply:

(A) The electronic tracking technology is used solely to verify and maintain the operational status of the tracking technology, to repossess the vehicle, or to locate the vehicle to service the loan or keep the loan current.

(B) The electronic tracking technology is used solely for any optional service to the buyer and both of the following conditions are met:

(i) The agreement to utilize electronic tracking technology for the optional service is separate from the purchase and sale agreement, is not a condition of the purchase or sale agreement for the vehicle, and is executed after the completion of the purchase or sale agreement for the vehicle.

(ii) The buyer is permitted to cancel the optional service at any point in the future without affecting the sale of the vehicle, and is informed of his or her ability to do so.

(2) Disable the vehicle by using starter interrupt technology, unless the buy-here-pay-here dealer complies with all of the following provisions:

(A) Notifies the buyer in writing at the time of the sale that the vehicle is equipped with starter interrupt technology, which the buy-here-pay-here dealer can use to shut down the vehicle remotely.

(B) The written disclosure provided to the buyer at the time of sale informs the buyer that a warning will be provided no less than 48 hours before the use of the starter interrupt technology to shut down the vehicle remotely and discloses the manner and method in which that warning will occur. The dealer shall offer the buyer a choice of warning methods, including warning from the device, telephone call, email, or text message, if available, provided that the warning method does not violate applicable state or federal law.

(C) In the event of an emergency, the buyer will be provided with the ability to start a dealer-disabled vehicle for no less than 24 hours after the vehicle’s initial disablement.

(b) A buy-here-pay-here dealer shall not require the buyer to make payments to the seller in person. For purposes of this subdivision, “payments” does not include the downpayment. If the buyer tenders timely payment of a deferred downpayment, the dealer shall not repossess the vehicle or impose any other charge or penalty on the grounds that the payment was not made in person.

(c) A violation of this section is a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000).

(Added by Stats. 2012, Ch. 740, Sec. 3. Effective January 1, 2013.)



2983.4

Reasonable attorney’s fees and costs shall be awarded to the prevailing party in any action on a contract or purchase order subject to the provisions of this chapter regardless of whether the action is instituted by the seller, holder or buyer. Where the defendant alleges in his answer that he tendered to the plaintiff the full amount to which he was entitled, and thereupon deposits in court, for the plaintiff, the amount so tendered, and the allegation is found to be true, then the defendant is deemed to be a prevailing party within the meaning of this section.

(Amended by Stats. 1976, Ch. 1285.)



2983.5

(a) An assignee of the seller’s right is subject to all equities and defenses of the buyer against the seller, notwithstanding an agreement to the contrary, but the assignee’s liability may not exceed the amount of the debt owing to the assignee at the time of the assignment.

(b) The assignee shall have recourse against the seller to the extent of any liability incurred by the assignee pursuant to this section regardless of whether the assignment was with or without recourse.

(Amended by Stats. 1975, Ch. 66.)



2983.6

Any person who shall willfully violate any provision of this chapter shall be guilty of a misdemeanor.

(Added by Stats. 1968, Ch. 1338.)



2983.7

No conditional sale contract shall contain any provision by which:

(a) The buyer agrees not to assert against the seller a claim or defense arising out of the sale or agrees not to assert against an assignee such a claim or defense.

(b) A power of attorney is given to confess judgment in this state, or an assignment of wages is given; provided, that nothing herein contained shall prohibit the giving of an assignment of wages contained in a separate instrument pursuant to Section 300 of the Labor Code.

(c) The buyer waives any right of action against the seller or holder of the contract or other person acting on his behalf, for any illegal act committed in the collection of payments under the contract or in the repossession of the motor vehicle.

(d) The buyer executes a power of attorney appointing the seller or holder of the contract, or other person acting on his behalf, as the buyer’s agent in the collection of payments under the contract or in the repossession of the motor vehicle.

(e) The buyer relieves the seller from liability for any legal remedies which the buyer may have against the seller under the contract or any separate instrument executed in connection therewith.

(f) The seller or holder of the contract is given the right to commence action on a contract under the provisions of this chapter in a county other than the county in which the contract was in fact signed by the buyer, the county in which the buyer resides at the commencement of the action, the county in which the buyer resided at the time the contract was entered into, or in the county in which the motor vehicle purchased pursuant to such contract is permanently garaged.

(Added by Stats. 1968, Ch. 1288.)



2983.8

Notwithstanding Section 2983.2 or any other provision of law, no deficiency judgment shall lie in any event in any of the following instances:

(a) After any sale of any mobilehome for which a permit is required pursuant to Section 35780 or 35790 of the Vehicle Code for failure of the purchaser to complete his or her conditional sale contract given to the seller to secure payment of the balance of the purchase price of such mobilehome. The provisions of this subdivision shall not apply in the event there is substantial damage to the mobilehome other than wear and tear from normal usage. This subdivision shall apply only to contracts entered into on or after the effective date of the act that enacted this subdivision and before July 1, 1981.

(b) After any sale or other disposition of a motor vehicle unless the court has determined that the sale or other disposition was in conformity with the provisions of this chapter and the relevant provisions of Division 9 (commencing with Section 9101) of the Commercial Code, including Sections 9610, 9611, 9612, 9613, 9614, 9615, and 9626. The determination may be made upon an affidavit unless the court requires a hearing in the particular case.

(Amended by Stats. 1999, Ch. 991, Sec. 8. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



2984

Any failure to comply with any provision of this chapter (commencing with Section 2981) may be corrected by the holder, provided, however, that a willful violation may not be corrected unless it is a violation appearing on the face of the contract and is corrected within 30 days of the execution of the contract or within 20 days of its sale, assignment or pledge, whichever is later, provided that the 20-day period shall commence with the initial sale, assignment or pledge of the contract, and provided that any other violation appearing on the face of the contract may be corrected only within such time periods. A correction which will increase the amount of the contract balance or the amount of any installment as such amounts appear on the conditional sale contract shall not be effective unless the buyer concurs in writing to the correction. If notified in writing by the buyer of such a failure to comply with any provision of this chapter, the correction shall be made within 10 days of notice. Where any provision of a conditional sale contract fails to comply with any provision of this chapter, the correction shall be made by mailing or delivering a corrected copy of the contract to the buyer. Any amount improperly collected by the holder from the buyer shall be credited against the indebtedness evidenced by the contract or returned to the buyer. A violation corrected as provided in this section shall not be the basis of any recovery by the buyer or affect the enforceability of the contract by the holder and shall not be deemed to be a substantive change in the agreement of the parties.

(Amended by Stats. 1963, Ch. 838.)



2984.1

Every conditional sale contract shall contain a statement in contrasting red print in at least 8-point bold type which shall satisfy the requirements of Section 5604 of the Vehicle Code and be signed or initialed by the buyer, as follows:

THE MINIMUM PUBLIC LIABILITY INSURANCE LIMITS PROVIDED IN LAW MUST BE MET BY EVERY PERSON WHO PURCHASES A VEHICLE. IF YOU ARE UNSURE WHETHER OR NOT YOUR CURRENT INSURANCE POLICY WILL COVER YOUR NEWLY ACQUIRED VEHICLE IN THE EVENT OF AN ACCIDENT, YOU SHOULD CONTACT YOUR INSURANCE AGENT.

WARNING:
YOUR PRESENT POLICY MAY NOT COVER COLLISION DAMAGE OR MAY NOT PROVIDE FOR FULL REPLACEMENT COSTS FOR THE VEHICLE BEING PURCHASED. IF YOU DO NOT HAVE FULL COVERAGE, SUPPLEMENTAL COVERAGE FOR COLLISION DAMAGE MAY BE AVAILABLE TO YOU THROUGH YOUR INSURANCE AGENT OR THROUGH THE SELLING DEALER. HOWEVER, UNLESS OTHERWISE SPECIFIED, THE COVERAGE YOU OBTAIN THROUGH THE DEALER PROTECTS ONLY THE DEALER, USUALLY UP TO THE AMOUNT OF THE UNPAID BALANCE REMAINING AFTER THE VEHICLE HAS BEEN REPOSSESSED AND SOLD.

FOR ADVICE ON FULL COVERAGE THAT WILL PROTECT YOU IN THE EVENT OF LOSS OR DAMAGE TO YOUR VEHICLE, YOU SHOULD CONTACT YOUR INSURANCE AGENT.

THE BUYER SHALL SIGN TO ACKNOWLEDGE THAT HE/SHE UNDERSTANDS THESE PUBLIC LIABILITY TERMS AND CONDITIONS.
s/s ____________.

No person shall print for use as a sales contract form, any form which does not comply with this section.

(Amended by Stats. 1988, Ch. 177, Sec. 1.)



2984.2

(a) No conditional sale contract, and no agreement between a seller and a buyer made in connection with a conditional sale contract, may provide for the inclusion of title to or a lien upon any property other than the following:

(1) The motor vehicle which is the subject matter of the sale, including any replacement of that motor vehicle, or accessories, accessions, or replacement of those accessories or accessions, or proceeds thereof.

(2) The proceeds of any insurance policies covering the motor vehicle which are required by the seller or the returned premiums of any such policies if the premiums for such policies are included in the amount financed.

(3) The proceeds of any credit insurance policies which the buyer purchases in connection with the motor vehicle conditional sale contract or the returned premiums of any such policies if the premiums for such policies are included in the amount financed.

(4) The proceeds and returned price of any service contract if the cost of such contract is included in the amount financed.

(b) Subdivision (a) shall not apply to any agreement which meets the requirements of subdivision (b) of Section 2982.5 and otherwise complies with this chapter, nor, with respect to a mobilehome sold prior to July 1, 1981, to any agreement whereby a security interest is taken in real property on which the mobilehome is installed on a foundation system pursuant to Section 18551 of the Health and Safety Code.

(c) A provision in violation of this section shall be void.

(Amended by Stats. 1987, Ch. 1043, Sec. 1.)



2984.3

Any acknowledgment by the buyer of delivery of a copy of a conditional sale contract or purchase order and any vehicle purchase proposal and any credit statement that the seller has required or requested the buyer to sign, and that he or she has signed, during the contract negotiations, shall be printed or written in size equal to at least 10-point boldface type and, if contained in the contract, shall appear directly above the space reserved for the buyer’s signature or adjacent to any other notices required by law to be placed immediately above the signature space. The buyer’s written acknowledgment, conforming to the requirements of this section, of delivery of a completely filled-in copy of the contract, and a copy of the other documents shall be a rebuttable presumption of delivery in any action or proceeding by or against a third party without knowledge to the contrary when he or she acquired his or her interest in the contract. If the third party furnishes the buyer a copy of the documents, or a notice containing the disclosures identified in subdivision (a) of Section 2982, and stating that the buyer shall notify the third party in writing within 30 days if a copy of the documents was not furnished, and that notification is not given, it shall be conclusively presumed in favor of the third party that copies of the documents were furnished as required by this chapter.

(Amended by Stats. 1994, Ch. 146, Sec. 15. Effective January 1, 1995.)



2984.4

(a) An action on a contract or purchase order under this chapter shall be tried in the superior court in the county where the contract or purchase order was in fact signed by the buyer, where the buyer resided at the time the contract or purchase order was entered into, where the buyer resides at the commencement of the action, or where the motor vehicle purchased pursuant to the contract or purchase order is permanently garaged.

In any action involving multiple claims, or causes of action, venue shall lie in those courts if there is at least one claim or cause of action arising from a contract subject to this chapter.

(b) In the superior court designated as the proper court in subdivision (a), the proper court location for trial of an action under this chapter is the location where the court tries that type of action that is nearest or most accessible to where the contract, conditional sale contract, or purchase order was in fact signed by the buyer, where the buyer resided at the time the contract, conditional sale contract, or purchase order was entered into, where the buyer resides at the commencement of the action, or where the motor vehicle purchased pursuant to the contract is permanently garaged. Otherwise, any location of the superior court designated as the proper superior court in subdivision (a) is the proper court location for the trial of the action. The court may specify by local rule the nearest or most accessible court location where the court tries that type of case.

(c) In any action subject to this section, concurrently with the filing of the complaint, the plaintiff shall file an affidavit stating facts showing that the action has been commenced in a superior court and court location described in this section as a proper place for the trial of the action. Those facts may be stated in a verified complaint and shall not be stated on information or belief. When that affidavit is filed with the complaint, a copy shall be served with the summons. If a plaintiff fails to file the affidavit or state facts in a verified complaint required by this section, no further proceedings may occur, but the court shall, upon its own motion or upon motion of any party, dismiss the action without prejudice. The court may, on terms that are just, permit the affidavit to be filed subsequent to the filing of the complaint and a copy of the affidavit shall be served on the defendant. The time to answer or otherwise plead shall date from that service.

(Amended by Stats. 2002, Ch. 806, Sec. 2. Effective January 1, 2003.)



2984.5

(a) A seller shall maintain the following documents for at least seven years or the length of the conditional sales contract, whichever is longer:

(1) A copy of each buyer’s conditional sales contract.

(2) Any documents relied upon by the seller to determine a buyer’s creditworthiness, including, but not limited to, any consumer credit report, as defined in Section 1785.3, or any other document containing a buyer’s credit score, as defined in Section 1785.15.1.

(3) If the conditional sales contract is sold, assigned, or otherwise transferred, a copy of the terms of that sale, assignment, or transfer.

(b) A seller that unlawfully fails to comply with a court order to produce the documents described in subdivision (a) shall be liable in an action brought by the Attorney General for a civil penalty of five thousand dollars ($5,000) per violation. The penalties provided by this section are in addition to all rights and remedies that are otherwise available under law.

(Added by Stats. 2003, Ch. 59, Sec. 1. Effective January 1, 2004.)



2984.6

A holder of a conditional sales contract, purchase order, or security interest, or the agent of a holder, who has received a notice pursuant to Section 7507.6 of the Business and Professions Code, shall not make a subsequent assignment to skip trace, locate, or repossess the vehicle without simultaneously, and in the same manner by which the assignment is given, advising the assignee of the assignment of the information contained in the notice. As used in this section, “assignment” has the same meaning set forth in Section 7500.1 of the Business and Professions Code.

(Added by Stats. 2007, Ch. 192, Sec. 4. Effective September 7, 2007.)






CHAPTER 2c - Real Property Sales Contracts

2985

(a) A real property sales contract is an agreement in which one party agrees to convey title to real property to another party upon the satisfaction of specified conditions set forth in the contract and that does not require conveyance of title within one year from the date of formation of the contract.

(b) For purposes of this chapter only, a real property sales contract does not include a contract for purchase of an attached residential condominium unit entered into pursuant to a conditional public report issued by the Bureau of Real Estate pursuant to Section 11018.12 of the Business and Professions Code.

(Amended by Stats. 2013, Ch. 352, Sec. 53. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2985.1

A real property sales contract may not be transferred by the fee owner of the real property unless accompanied by a transfer of the real property which is the subject of the contract, and real property may not be transferred by the fee owner thereof unless accompanied by an assignment of the contract.

Nothing herein shall be deemed to prohibit the assignment or pledge of a real property sales contract, as security or for the purpose of effecting collection thereon, to the holder of a first lien on the real property which is the subject of the contract without a transfer of the real property or the transfer of a fee title in trust without the concurrent assignment of the sales contract.

(Amended by Stats. 1963, Ch. 71.)



2985.2

Any person, or the assignee of such person, who sells a parcel of land under a sales contract which is not recorded and who thereafter causes an encumbrance or encumbrances not consented to in writing by the parties upon such property in an amount which, together with existing encumbrances thereon exceeds the amount then due under the contract, or under which the aggregate amount of any periodic payments exceeds the periodic payments due on the contract, excluding any pro rata amount for insurance and taxes, shall be guilty of a public offense punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 36. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2985.3

Every seller of improved or unimproved real property under a real property sales contract, or his assignee, who knowingly receives an installment payment from the buyer under a real property sales contract at a time when there is then due any payment by the seller, or his assignee, on an obligation secured by an encumbrance on the property subject to the real property sales contract, and who appropriates such payment received from the buyer to a use other than payment of the amount then due on the seller’s or assignee’s obligation, except to the extent the payment received from the buyer exceeds the amount due from the seller or assignee, is guilty of a public offense punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 37. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2985.4

Every seller of improved or unimproved real property under a real property sales contract who receives pro rata payments for insurance and taxes shall hold these amounts in trust for the purpose designated. These amounts shall not be disbursed for any other purpose without the consent of the payor and any person or corporation holding an encumbrance on the property.

This section shall not apply to a state- or federal-supervised assignee of a seller who as agent for the seller receives and disburses payments.

(Added by Stats. 1963, Ch. 560.)



2985.5

Every real property sales contract entered into after January 1, 1966, shall contain a statement of:

(a) The number of years required to complete payment in accordance with the terms of the contract.

(b) The basis upon which the tax estimate is made.

(Added by Stats. 1965, Ch. 1214.)



2985.51

(a) Every real property sales contract entered into on and after January 1, 1978, where the real property that is the subject of such contract resulted from a division of real property occurring on or after January 1, 1978, shall contain or have attached thereto a statement indicating the fact that the division creating the parcel or parcels to be conveyed:

(1) Was made in compliance with the provisions of the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code and local ordinances adopted pursuant thereto, and in such event the statement shall expressly refer to the location, in the records of the county recorder for the county in which the real property is located, of a previously recorded certificate of compliance or conditional certificate of compliance issued pursuant to Section 66499.35 of the Government Code with respect to the real property being sold, or the statement shall describe the real property to be conveyed as an entire lot or parcel by referencing the recorded final or parcel map creating the parcel or parcels to be conveyed and such description shall constitute a certificate of compliance as set forth in subdivision (d) of Section 66499.35 of the Government Code. Provided, however, where reference is made to a recorded parcel map and the approval of such map was conditioned upon the construction of specified offsite and onsite improvements as a precondition to the issuance of a permit or grant of approval for the development of such parcel and the construction of the improvements has not been completed as of the date of execution of the real property sales contract, then the statement shall expressly set forth all such required offsite and onsite improvements; or

(2) Was exempt from the provisions of the Subdivision Map Act and local ordinances adopted pursuant thereto, and in such event the statement shall expressly set forth the basis for such exemption; or

(3) Was the subject of a waiver of the provisions of the Subdivision Map Act and local ordinances adopted pursuant thereto, and in such event the contract shall have attached thereto a copy of the document issued by the local agency granting the waiver. Provided, however, where the granting of the waiver was conditioned upon the construction of specified offsite and onsite improvements as a precondition to the issuance of a permit or grant of approval for the development of the parcel and the construction of the improvements has not been completed as of the date of execution of the real property sales contract, then such statement shall expressly set forth all such required offsite and onsite improvements; or

(4) Was not subject to the provisions of the Subdivision Map Act and local ordinances adopted pursuant thereto, and in such event the statement shall expressly set forth the basis for the nonapplicability of the Subdivision Map Act to the division.

(b) Every real property sales contract entered into after January 1, 1978, where the real property that is the subject of such contract resulted from a division of real property occurring prior to January 1, 1978, shall:

(1) Contain or have attached thereto a signed statement by the vendor that the parcel or parcels which are the subject of the contract have been created in compliance with, or a waiver has been granted with respect to, the provisions of the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code and local ordinances adopted pursuant thereto, or any prior law regulating the division of land, or, were exempt from or not otherwise subject to any such law at the time of their creation. Provided, however, where the division creating the parcel or parcels being conveyed was by means of a parcel map, or in the event that a waiver of the provisions of the Subdivision Map Act has been granted, and the approval of the parcel map or the granting of the waiver was conditioned upon the construction of specified offsite and onsite improvements as a precondition to the issuance of a permit or grant of approval for the development of such parcel and the construction of the improvements has not been completed as of the date of execution of the real property sales contract, then such contract shall expressly set forth all such required offsite and onsite improvements.

(2) In lieu of the above, the vendor may include in the real property sales contract a description of the real property being conveyed as an entire lot or parcel by referencing the recorded final or parcel map creating the parcel or parcels being conveyed and such description shall constitute a certificate of compliance as set forth in subdivision (d) of Section 66499.35 of the Government Code. Provided, however, where reference is made to a recorded parcel map, or in the event that a waiver of the provisions of the Subdivision Map Act has been granted, and the approval of the parcel map or the granting of the waiver was conditioned upon the construction of specified offsite and onsite improvements as a precondition to the issuance of a permit or grant of approval for the development of such parcel and the construction of the improvements has not been completed as of the date of execution of the real property sales contract, then such contract shall expressly set forth all such required offsite and onsite improvements.

(3) Notwithstanding paragraphs (1) and (2), in the event that the parcel or parcels which are the subject of the real property sales contract were not created in compliance with the provisions of the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code and local ordinances adopted pursuant thereto, or any other prior law regulating the division of land, and were not exempt from, or were otherwise subject to any such law at the time of their creation, the real property sales contract shall contain a statement signed by the vendor and vendee acknowledging such fact. In addition, the vendor shall attach to the real property sales contract a conditional certificate of compliance issued pursuant to Section 66499.35 of the Government Code.

(c) In the event that the parcel or parcels which are the subject of the real property sales contract are found not to have been created in compliance with, or a waiver has not been granted with respect to, the provisions of the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code, or any other prior law regulating the division of land nor to be exempt from, or otherwise subject to such laws and the vendee has reasonably relied upon the statement of such compliance or exemption made by the vendor, or in the event that the vendor has failed to provide the conditional certificate of compliance as required by paragraph (3) of subdivision (b), and the vendor knew or should have known of the fact of such noncompliance, or lack of exemption, or the failure to provide the conditional certificate of compliance, the vendee, or his successor in interest, shall be entitled to: (1) recover from the vendor or his assigns the amount of all costs incurred by the vendee or his successor in interest in complying with all conditions imposed pursuant to Section 66499.35 of the Government Code; or, (2) the real property sales contract, at the sole option of the vendee, or his successor in interest, shall be voidable and in such event the vendee or his successor in interest shall be entitled to damages from the vendor or his assigns. For purposes of this section, damages shall mean all amounts paid under the real estate sales contract with interest thereon at the rate of 9 percent per annum, and in addition thereto a civil penalty in the amount of five hundred dollars ($500) plus attorney’s fees and costs. Any action to enforce the rights of a vendee or his successor in interest shall be commenced within one year of the date of discovery of the failure to comply with the provisions of this section.

(d) Any vendor who willfully violates the provisions of subdivision (a) of this section by knowingly providing a vendee with a false statement of compliance with, exemption from, waiver of, or nonapplicability of, the provisions of the Subdivision Map Act, with respect to the real property that is the subject of the real property sales contract, shall be guilty of a misdemeanor punishable by a fine of not to exceed one thousand dollars ($1,000), or imprisonment for not to exceed six months, or both such fine and imprisonment.

(e) For purposes of this section a real property sales contract is an agreement wherein one party agrees to convey title to unimproved real property to another party upon the satisfaction of specified conditions set forth in the contract and which does not require conveyance of title within one year from the date of formation of the contract. Unimproved real property means real property upon which no permanent structure intended for human occupancy or commercial use is located.

(f) The provisions of this section shall not apply to a real property sales contract which, by its terms, requires either a good faith downpayment and a single payment of the balance of the purchase price or a single payment of the purchase price upon completion of the contract, and the provisions of such contract do not require periodic payment of principal or interest.

(Added by Stats. 1977, Ch. 1228.)



2985.6

(a) A buyer shall be entitled to prepay all or any part of the balance due on any real property sales contract with respect to the sale of land which has been subdivided into a residential lot or lots which contain a dwelling for not more than four families entered into on or after January 1, 1969; provided, however, that the seller, by an agreement in writing with the buyer, may prohibit prepayment for up to a 12-month period following the sale.

(b) Any waiver by the buyer of the provisions of this section shall be deemed contrary to public policy and shall be unenforceable and void; provided, however, that any such waiver shall in no way affect the validity of the remainder of the contract.

(Amended by Stats. 1978, Ch. 565.)






CHAPTER 2d - Vehicle Leasing Act

2985.7

(a) “Motor vehicle” means any vehicle required to be registered under the Vehicle Code. Motor vehicle does not include any trailer which is sold in conjunction with a vessel.

(b) “Lessor” includes “bailor” and is a person who is engaged in the business of leasing, offering to lease or arranging the lease of a motor vehicle under a lease contract.

For the purpose of this subdivision, “person” means an individual, partnership, corporation, limited liability company, estate, trust, cooperative, association or any other legal entity.

(c) “Lessee” includes “bailee” and is a natural person who leases, offers to lease or is offered the lease of a motor vehicle under a lease contract.

(d) “Lease contract” means any contract for or in contemplation of the lease or bailment for the use of a motor vehicle, and the purchase of services incidental thereto, by a natural person for a term exceeding four months, primarily for personal, family or household purposes, whether or not it is agreed that the lessee bear the risk of the motor vehicle’s depreciation. Lease contract does not include a lease for agricultural, business or commercial purposes, or to a government or governmental agency or instrumentality.

(e) “Regulation M” means any rule, regulation, or interpretation promulgated by the Board of Governors of the Federal Reserve System under the federal Consumer Leasing Act (15 U.S.C. Secs. 1667-1667e), and any interpretation or approval issued by an official or employee of the Federal Reserve System duly authorized by the board to issue such interpretations or approvals.

(f) “Constant yield method” means the following:

(1) In the case of a periodic payment lease, the method of determining the rent charge portion of each base payment in which the rent charge for each computational period is earned in advance by multiplying the constant rate implicit in the lease contract times the balance subject to rent charge as it declines during the scheduled lease term. At any time during the scheduled term of a periodic payment lease, the balance subject to rent charge is the difference between the adjusted capitalized cost and the sum of (A) all depreciation and other amortized amounts accrued during the preceding computational periods and (B) the first base periodic payment.

(2) In the case of a single payment lease, the method of determining the periodic earning of rent charges in which the rent charge for each computational period is earned in advance by multiplying the constant rate implicit in the lease contract times the balance subject to rent charge as it increases during the scheduled lease term. At any time during the scheduled term of a single payment lease, the balance subject to rent charge is determined by subtracting from the residual value the total rent charge scheduled to be earned over the term of the lease contract and adding to the difference all rent charges accrued during the preceding computational periods.

(3) Periodic rent charge calculations are based on the assumption that the lessor will receive the lease payments on their exact due dates and that the lease does not end before its scheduled termination date.

(Amended by Stats. 1997, Ch. 800, Sec. 3. Effective January 1, 1998.)



2985.71

(a) Any solicitation to enter into a lease contract that includes any of the following items shall contain the disclosures described in subdivision (b):

(1) The amount of any payment.

(2) A statement of any capitalized cost reduction or other payment required prior to or at consummation or by delivery, if delivery occurs after consummation.

(3) A statement that no capitalized cost reduction or other payment is required prior to or at consummation or by delivery, if delivery occurs after consummation.

(b) A solicitation to enter into a lease contract that includes any item listed in subdivision (a) shall also clearly and conspicuously state all of the following items:

(1) All of the disclosures prescribed by Regulation M set forth in the manner required or permitted by Regulation M, whether or not Regulation M applies to the transaction.

(2) The mileage limit after which mileage charges may accrue and the charge per mile for mileage in excess of the stated mileage limit.

(3) The statement “Plus tax and license” or a substantially similar statement, if amounts due for use tax, license fees, and registration fees are not included in the payments.

(c) No solicitation to aid, promote, or assist directly or indirectly any lease contract may state that a specific lease of any motor vehicle at specific amounts or terms is available unless the lessor usually and customarily leases or will lease that motor vehicle at those amounts or terms.

(d) A failure to comply with the provisions of this section shall not affect the validity of the leasing contract. No owner or employee of any entity, other than the lessor, that serves as a medium in which a lease solicitation appears or through which a lease solicitation is disseminated, shall be liable under this section.

(Repealed and added by Stats. 1997, Ch. 800, Sec. 5. Effective January 1, 1998.)



2985.8

(a) A lease contract shall be in writing, and the print portion of the contract shall be printed in at least 8-point type and shall contain in a single document all of the agreements of the lessor and lessee with respect to the obligations of each party.

(b) At the top of the lease contract, a title that contains the words “LEASE CONTRACT” or “LEASE AGREEMENT” shall appear in at least 12-point boldface type.

(c) A lease contract shall disclose all of the following:

(1) All of the information prescribed by Regulation M set forth in the manner required or permitted by Regulation M, whether or not Regulation M applies to the transaction.

(2) A separate statement labeled “Itemization of Gross Capitalized Cost” that shall appear immediately following or directly adjacent to the disclosures required to be segregated by Regulation M. The Itemization of Gross Capitalized Cost shall include all of the following and shall be circumscribed by a line:

(A) The agreed-upon value of the vehicle as equipped at the time of signing the lease.

(B) The agreed-upon value and a description of each accessory and item of optional equipment the lessor agrees to add to the vehicle after signing the lease.

(C) The premium for each policy of insurance.

(D) The amount charged for each service contract.

(E) Any charge for an optional debt cancellation agreement.

(F) Any outstanding prior credit or lease balance.

(G) An itemization by type and agreed-upon value of each good or service included in the gross capitalized cost other than those items included in the disclosures required in subparagraphs (A) to (F), inclusive.

(3) The vehicle identification number of the leased vehicle.

(4) A brief description of each vehicle or other property being traded in and the agreed-upon value of the vehicle or property if the amount due at the time of signing the lease or upon delivery is paid in whole or in part with a net trade-in allowance or the “Itemization of Gross Capitalized Cost” includes any portion of the outstanding prior credit or lease balance from the trade-in property.

(5) The charge, if any, to be retained by the lessor for document processing authorized pursuant to Section 4456.5 of the Vehicle Code, which may not be represented as a governmental fee.

(6) The charge, if any, to electronically register or transfer the vehicle authorized pursuant to Section 4456.5 of the Vehicle Code, which shall not be represented as a governmental fee.

(d) A lease contract shall contain, in at least 8-point boldface type, above the space provided for the lessee’s signature and circumscribed by a line, the following notice: “(1) Do not sign this lease before you read it or if it contains any blank spaces to be filled in; (2) You are entitled to a completely filled in copy of this lease; (3) Warning—Unless a charge is included in this lease for public liability or property damage insurance, payment for that coverage is not provided by this lease.”

(e) A lease contract shall contain, in at least 8-point boldface type, on the first page of the contract and circumscribed by a line, the following notice:

“THERE IS NO COOLING OFF PERIOD

California law does not provide for a “cooling off” or other cancellation period for vehicle leases. Therefore, you cannot later cancel this lease simply because you change your mind, decided the vehicle costs too much, or wish you had acquired a different vehicle. You may cancel this lease only with the agreement of the lessor or for legal cause, such as fraud.”

(f) A lease contract shall contain, in at least 8-point boldface type, the following notice: “You have the right to return the vehicle, and receive a refund of any payments made if the credit application is not approved, unless nonapproval results from an incomplete application or from incorrect information provided by you.”

(g) The lease contract shall be signed by the lessor and lessee, or their authorized representatives, and an exact copy of the fully executed lease contract shall be provided to the lessee at the time of signing.

(h) A motor vehicle shall not be delivered under a lease contract subject to this chapter until the lessor provides to the lessee a fully executed copy of the lease contract.

(i) The lessor shall not obtain the signature of the lessee to a contract when it contains blank spaces to be filled in after it has been signed.

(j) If the lease contract contains a provision that holds the lessee liable for the difference between (1) the adjusted capitalized cost disclosed in the lease contract reduced by the amounts described in subparagraph (A) of paragraph (5) of subdivision (b) of Section 2987 and (2) the settlement proceeds of the lessee’s required insurance and deductible in the event of theft or damage to the vehicle that results in a total loss, the lease contract shall contain the following notice in at least 8-point boldface type on the first page of the contract:

“GAP LIABILITY NOTICE

In the event of theft or damage to the vehicle that results in a total loss, there may be a GAP between the amount due upon early termination and the proceeds of your insurance settlement and deductible. THIS LEASE PROVIDES THAT YOU ARE LIABLE FOR THE GAP AMOUNT. Optional coverage for the GAP amount may be offered for an additional price.”

(k) This section shall become operative on July 1, 2012.

(Repealed (in Sec. 5) and added by Stats. 2011, Ch. 329, Sec. 6. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



2985.9

The following documents and agreements are not required to be contained in a lease contract:

(a) An “express warranty,” as that term is defined in paragraph (1) of subdivision (a) of Section 1791.2, whether it relates to the sale or lease of a consumer good.

(b) Titling and transfer documents utilized to register, title, or transfer ownership of vehicles described in the lease contract with government registration authorities.

(c) Insurance policies, service contracts, and optional debt cancellation agreements.

(d) Documents that memorialize the sale or lease of goods or services, relating to the leased vehicle, between the provider of those goods or services and lessee that are included in the gross capitalized cost of the lease and separately itemized in the “Itemization of Gross Capitalized Cost.”

(Added by Stats. 2001, Ch. 287, Sec. 3. Effective January 1, 2002.)



2986.3

No lease contract shall contain any provision by which:

(a) A power of attorney is given to confess judgment in this state, or an assignment of wages is given; provided that nothing herein contained shall prohibit the giving of an assignment of wages contained in a separate instrument pursuant to Section 300 of the Labor Code.

(b) The lessee waives any right of action against the lessor or holder of the contract or other person acting on his or her behalf for any illegal act committed in the collection of payments under the contract or in the repossession of the motor vehicle.

(c) The lessee relieves the lessor from liability for any legal remedies which the lessee may have against the lessor under the contract or any separate instruments executed in connection therewith.

(d) The lessor or holder of the contract is given the right to commence action on a contract under the provisions of this chapter in a county other than the county in which the contract was in fact signed by the lessee, the county in which the lessee resides at the commencement of the action, the county in which the lessee resided at the time the contract was entered into or in the county in which the motor vehicle leased pursuant to such contract is permanently garaged.

(Amended by Stats. 1997, Ch. 800, Sec. 9. Effective January 1, 1998.)



2986.4

Any acknowledgment by the lessee of delivery of a copy of a lease contract or purchase order and any vehicle lease proposal and any credit statement which the lessor has required or requested the lessee to sign, and which the lessee has signed, during the contract negotiations, shall be printed or written in size equal to at least 10-point bold type and, if contained in the contract, shall appear directly above the space reserved for the lessee’s signature. The lessee’s written acknowledgment, conforming to the requirements of this section, of delivery of a completely filled in copy of the contract, and a copy of such other documents shall be a rebuttable presumption of delivery in any action or proceeding by or against a third party without knowledge to the contrary when he or she acquired his or her interest in the contract. If such third party furnishes the lessee a copy of such documents, or a notice containing items set forth in subdivision (c) of Section 2985.8, and stating that the lessee shall notify such third party in writing within 30 days if he or she was not furnished a copy of such documents, and no such notification is given, it shall be conclusively presumed in favor of such a third party that copies of the documents were furnished as required by this chapter.

(Amended by Stats. 1997, Ch. 800, Sec. 10. Effective January 1, 1998.)



2986.5

(a) No person shall lease a used motor vehicle for operation on California highways if such vehicle does not meet all of the equipment requirements of Division 12 (commencing with Section 24000) of the Vehicle Code. This subdivision does not apply to an extension or a subsequent lease of the same motor vehicle to the same lessee.

(b) If a lessee of a vehicle pays to the lessor an amount for the licensing or transfer of title of the vehicle which amount is in excess of the actual fees due for such licensing or transfer, or which amount is in excess of the amount which has been paid, prior to the sale, by the lessor to the state in order to avoid penalties that would have accrued because of late payment of such fees, the lessor shall return such excess amount to the lessee, whether or not such lessee requests the return of the excess amount.

(Added by Stats. 1976, Ch. 1284.)



2986.6

No agreement in connection with a lease contract which provides for the inclusion of title to or a lien upon any personal or real property, other than the motor vehicle which is the subject matter of the lease contract, or accessories therefor, or special and auxiliary equipment used in connection therewith, as security for the payment of the contract obligations, shall be enforceable. This section does not apply to a security deposit, advance payment of rent or other cash prepayment.

(Added by Stats. 1976, Ch. 1284.)



2986.10

(a) An assignee of the lessor’s rights is subject to all equities and defenses of the lessee against the lessor, notwithstanding an agreement to the contrary, but the assignee’s liability may not exceed the amount of the obligation owing to the assignee at the time of the assignment.

(b) The assignee shall have recourse against the lessor to the extent of any liability incurred by the assignee pursuant to this section regardless of whether the assignment was with or without recourse.

(Added by Stats. 1976, Ch. 1284.)



2986.12

It shall be unlawful for any lessor to induce or attempt to induce any person to enter into a contract subject to this chapter by offering a rebate, discount, commission or other consideration, on the condition that the lessee gives information or assistance for the purpose of enabling a lessor to either lease or sell a motor vehicle to another.

(Added by Stats. 1976, Ch. 1284.)



2986.13

(a) Any payment made by a lessee to a lessor pending the execution of a lease contract shall be refunded to the lessee in the event the lease contract is not executed.

(b) In the event of breach by the lessor of a lease contract where the lessee leaves his or her motor vehicle with the lessor as a trade-in downpayment and the motor vehicle is not returned by the lessor to the lessee for whatever reason, the lessee may recover from the lessor either the fair market value of the motor vehicle left as a downpayment or its value as stated in the lease contract, whichever is greater. The recovery shall be tendered to the lessee within five business days after the breach.

(c) The remedies of the buyer provided for in subdivision (b) are nonexclusive and cumulative and shall not preclude the lessee from pursuing any other remedy which he or she may have under any other provision of law.

(Amended by Stats. 1997, Ch. 800, Sec. 11. Effective January 1, 1998.)



2987

(a) A lessee has the right to terminate a lease contract at any time prior to the scheduled expiration date specified in the lease contract. Except as provided in subdivision (f), all of the following subdivisions of this section apply in the event of an early termination.

(b) The lessee’s liability shall not exceed the sum of the following:

(1) All unpaid periodic lease payments that have accrued up to the date of termination.

(2) All other amounts due and unpaid by the lessee under the lease contract, other than excess wear and mileage charges and unpaid periodic lease payments.

(3) Any charges, however denominated, that the lessor or holder of the lease contract may assess in connection with termination not to exceed in the aggregate the amount of a reasonable disposition fee, if any, disclosed in the lease contract and assessed upon termination of the lease contract.

(4) In the event of the lessee’s default, reasonable fees paid by the lessor or holder for reconditioning of the leased vehicle and reasonable and necessary fees paid by the lessor or holder, if any, in connection with the repossession and storage of the leased vehicle.

(5) The difference, if any, between the adjusted capitalized cost disclosed in the lease contract and the sum of (A) all depreciation and other amortized amounts accrued through the date of early termination, calculated in accordance with the constant yield or other generally accepted actuarial method, and (B) the realized value of the vehicle as provided in subdivision (c).

(c) Subject to subdivision (d), the realized value of the vehicle used to calculate the lessee’s liability under paragraph (5) of subdivision (b) shall be (1) if the lessee maintains insurance on the leased vehicle as required in the lease contract and the vehicle is a total loss as a result of theft or damage, the amount of any applicable insurance deductible owed by the lessee and the proceeds of the settlement of the insurance claim, unless a higher amount is agreed to by the holder of the lease contract, (2) if the lessee elects to have an appraisal conducted as provided in Regulation M, the value determined on appraisal, (3) if the holder of the lease contract or lessor elects to retain ownership of the vehicle for use or to lease to a subsequent lessee, the wholesale value of the vehicle as specified in the current edition of a recognized used vehicle value guide customarily used by California motor vehicle dealers to value vehicles in this state, including, but not limited to, the Kelley Blue Book Auto Market Report and the N.A.D.A. Official Used Car Guide, or (4) under all other circumstances, the higher of (A) the price paid for the vehicle upon disposition, or (B) any other amount established by the lessor or the lease contract.

(d) (1) The lessor or holder of the lease contract shall act in good faith and in a commercially reasonable manner in connection with the disposition of the vehicle.

(2) In addition to the requirements of paragraph (1), any disposition of the vehicle shall be preceded by a notice complying with both of the following:

(A) The notice shall be in writing and given by the holder of the contract to each lessee and guarantor at least 10 days in advance of any disposition or the date by which the value of the vehicle will be determined pursuant to paragraph (3) of subdivision (c). The notice shall be personally served or shall be sent by certified mail, return receipt requested, or first-class mail, postage prepaid, directed to the last known address of each lessee and guarantor. One notice is sufficient if those persons are married to each other and the most recent records of the holder of the lease contract indicate that they reside at the same address. The last known address of each lessee and guarantor shall be presumed to be the address stated in the lease contract or guaranty for each lessee and guarantor unless the lessee or guarantor notifies the holder of the lease contract of a change of address.

(B) The notice shall set forth (i) the time and place of any public sale, the time on or after which a private sale or other intended disposition is to be made, or the date by which the value of the vehicle will be determined pursuant to paragraph (3) of subdivision (c), (ii) an itemization of all amounts claimed under paragraphs (1) to (4), inclusive, of subdivision (b), (iii) the amount of the difference between the adjusted capitalized cost and the sum of all depreciation and other amortized amounts paid through the date of early termination as provided in paragraph (5) of subdivision (b), (iv) the total of these amounts identified as the “Gross Early Termination Amount,” and (v) one of the following statements, whichever is applicable:

[To be inserted when the realized value will be determined pursuant to paragraph (3) of subdivision (c)]

“The amount you owe for early termination will be no more than the difference between the Gross Early Termination Amount stated above and (1) the appraised value of the vehicle or (2) if there is no appraisal, the wholesale value specified in a recognized used vehicle value guide.

You have the right to get a professional appraisal to establish the value of the vehicle for the purpose of figuring how much you owe on the lease. If you want an appraisal, you will have to arrange for it to be completed at least three days before the scheduled valuation date. The appraiser has to be an independent person acceptable to the holder of the lease. You will have to pay for the appraiser. The appraised value will be considered final and binding on you and the holder of the lease.”

[To be inserted in all other circumstances]

“The amount you owe for early termination will be no more than the difference between the Gross Early Termination Amount stated above and (1) the appraised value of the vehicle or (2) if there is no appraisal, either the price received for the vehicle upon disposition or a greater amount established by the lessor or the lease contract.

You have the right to get a professional appraisal to establish the value of the vehicle for the purpose of figuring how much you owe on the lease. If you want an appraisal, you will have to arrange for it to be completed at least three days before the scheduled sale date of the vehicle. The appraiser has to be an independent person acceptable to the holder of the lease. You will have to pay for the appraiser. The appraised value will be considered final and binding on you and the holder of the lease.”

(3) The lessee shall have no liability under subdivision (b) if the lessor or holder of the lease contract does not comply with this subdivision. This paragraph does not apply under all the following conditions:

(A) Noncompliance was the result of a bona fide error in stating an amount required to be disclosed pursuant to clause (ii), (iii), or (iv) of subparagraph (B) of paragraph (2).

(B) The holder of the lease gives the lessee written notice of the error within 30 days after discovering the error and before (i) an action is filed to recover the amount claimed to be owed or (ii) written notice of the error is received by the holder of the lease from the lessee.

(C) The lessee is liable for the lesser of the originally claimed amount or the correct amount.

(D) The holder of the lease refunds any amount collected in excess of the amount described in subparagraph (C) within 10 days after notice of the error is given. “Bona fide error,” as used in this paragraph, means an error that was not intentional and occurred notwithstanding the maintenance of procedures reasonably adapted to avoid that error. Examples of a bona fide error include clerical errors, calculation errors, errors due to unintentionally improper computer programming or data entry, and printing errors, but does not include an error of legal judgment with respect to a lessor’s or lease contractholder’s obligations under this section.

(4) This subdivision does not apply when the lessee maintains insurance on the leased vehicle as required in the lease contract and the vehicle is declared a total loss by the insurer as a result of theft or damage.

(e) The lessor or holder of the lease contract shall credit any security deposit or advance rental payment held by the lessor or holder of the lease contract against the lessee’s liability under the lease contract as limited by this section. The portion of a security deposit or advance rental payment, if any, remaining after the lessee’s liability under the lease contract as limited by this section has been satisfied shall be returned to the lessee within 30 days of the satisfaction of the obligation.

(f) Subdivisions (b) to (d), inclusive, do not apply if, prior to the scheduled expiration date specified in the lease contract, the lessee terminates the lease and purchases the vehicle or trades in the vehicle in connection with the purchase or lease of another vehicle. In such an event, the selling price of the leased vehicle, exclusive of taxes and other charges incidental to the sale, shall not exceed the sum of the following and shall relieve the lessee of any further liability under the lease contract:

(1) All unpaid periodic lease payments that have accrued up to the date of termination.

(2) All other amounts due and unpaid by the lessee under the lease contract, other than excess wear and mileage charges and unpaid periodic lease payments.

(3) Any charges, however denominated, that the lessor or holder of the lease contract may assess in connection with termination of the lease contract and the acquisition of the vehicle, not to exceed in the aggregate the amount of a reasonable purchase option fee, if any, disclosed in the lease contract and assessed upon the scheduled termination of the lease contract.

(4) The adjusted capitalized cost disclosed in the lease contract less all depreciation and other amortized amounts accrued through the date of early termination, calculated in accordance with the constant yield or other generally accepted actuarial method.

(g) If the lessee terminates a lease contract, voluntarily returns possession of the vehicle to the lessor, and timely pays all sums required under the lease contract as limited by this section, the lessor or holder shall not provide any adverse information concerning the early termination to any consumer credit reporting agency.

(h) The Rule of 78 shall not be used to calculate accrued rent charges.

(i) This section shall only apply to lease contracts entered into on and after January 1, 1998.

(Added by Stats. 1997, Ch. 800, Sec. 12. Effective January 1, 1998.)



2988

(a) The Legislature finds that it is necessary to provide some protection for consumers who enter into lease contracts in which the lessee will bear the risk of the motor vehicle’s depreciation. This section is intended to provide relief to the consumer when an ostensibly inexpensive lease contract establishes an excessively low level of periodic payment which results, conversely, in an excessively high liability being imposed on the lessee at the expiration of the lease term because the lessor has failed to act in good faith in either estimating a residual value of the motor vehicle or establishing a level of periodic payment which bears no reasonable relation to the motor vehicle’s reasonably expected depreciation during the lease term. Therefore, the lessor will have the obligation to act in good faith and to come forward with competent evidence showing that the estimated residual value was so determined given the circumstances existing at the inception of the lease contract.

(b) Where the lessee is to bear the risk of the motor vehicle’s depreciation and the lessee’s liability on expiration of a consumer lease is based on the estimated residual value of the motor vehicle such estimated residual value shall be a reasonable approximation of the anticipated actual fair market value of the motor vehicle on lease expiration. There shall be a rebuttable presumption that the estimated residual value is unreasonable to the extent that the estimated residual value exceeds the actual residual value by more than three times the average payment allocable to a monthly period under the lease. The presumption stated in the preceding sentence shall not apply to the extent the excess of estimated over actual residual value is due to physical damage to the motor vehicle beyond reasonable wear and use, or to excessive use, and the lease may set standards for such wear and use if such standards are not unreasonable.

(c) For the purposes of this chapter, “fair market value” means the value the motor vehicle would have when sold in a commercially reasonable manner in the customary market for such motor vehicle.

(Added by Stats. 1976, Ch. 1284.)



2988.5

(a) Except as otherwise provided by this section, any lessor who fails to comply with any requirement imposed under Section 2985.8 or 2988 for which no specific relief is provided with respect to any person shall be liable to such person in an amount equal to the sum of:

(1) Any actual damages sustained by such person as a result of the failure.

(2) In the case of an individual action, 25 percent of the total amount of monthly payments under the lease except that liability under this subparagraph shall not be less than one hundred dollars ($100) nor greater than one thousand dollars ($1,000); or in the case of a class action, such amount as the court may allow, except that as to each member of the class no minimum recovery shall be applicable, and the total recovery in such action shall not be more than the lesser of five hundred thousand dollars ($500,000) or 1 percent of the net worth of the lessor.

(3) The costs of the action, together with a reasonable attorney’s fee as determined by the court.

(b) In determining the amount of award in any class action, the court shall consider, among other relevant factors, the amount of any actual damages sustained, the frequency and persistence of failure of compliance by the lessor, the resources of the lessor, the number of persons adversely affected, and the extent to which the lessor’s failure of compliance was intentional.

(c) A lessor shall not be liable under this section if within 15 days after discovery of an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the lessor notifies the person concerned of the error and makes whatever adjustments in the appropriate account are necessary to insure that the person will not be required to pay any amount in excess of the amount that should correctly have been disclosed.

(d) A lessor may not be held liable in any action brought under this section for a violation of this chapter if the lessor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

(e) Except as otherwise specifically provided in this chapter, any civil action for a violation of this chapter which may be brought against the original lessor in any lease transaction may be maintained against any subsequent assignee of the original lessor where the violation from which the alleged liability arose is apparent on the face of the instrument assigned unless the assignment is involuntary.

(f) A person may not take any action to offset any amount for which a lessor is potentially liable to such person under paragraph (2) of subdivision (a) against any amount owing to such lessor by such person, unless the amount of the lessor’s liability to such person has been determined by judgment of a court of competent jurisdiction in an action to which such person was a party.

(g) No provision of this section imposing any liability shall apply to any act done or omitted in good faith conformity with any rule, regulation or interpretation of federal law, notwithstanding that after such act or omission has occurred, such rule, regulation or interpretation is amended, rescinded or determined by judicial or other authority to be invalid for any reason.

(h) The multiple failure to disclose any information required under this chapter to be disclosed in connection with a single lease transaction shall entitle the person to a single recovery under this section, but continued failure to disclose after a recovery has been granted shall give rise to rights to additional recoveries.

(i) Actions alleging a failure to disclose or otherwise comply with the requirements of this chapter shall be brought within one year of the termination of the lease contract.

(Added by Stats. 1976, Ch. 1284.)



2988.7

If the lessor fails to comply with Section 2985.8, as an alternative to an action under Section 2988.5, the lessee may rescind the contract if the failure to comply was willful, or if correction will increase the amount of the contract balance, unless the lessor waives the collection of the increased amount.

(Added by Stats. 1976, Ch. 1284.)



2988.9

Reasonable attorney’s fees and costs shall be awarded to the prevailing party in any action on a lease contract subject to the provisions of this chapter regardless of whether the action is instituted by the lessor, assignee, or lessee. Where the defendant alleges in his or her answer that he or she tendered to the plaintiff the full amount to which he or she was entitled, and thereupon deposits in court, for the plaintiff, the amount so tendered, and the allegation is found to be true, then the defendant is deemed to be the prevailing party within the meaning of this section.

(Amended by Stats. 2004, Ch. 183, Sec. 42. Effective January 1, 2005.)



2989

No civil action shall be filed against a lessor under the authority of this chapter if a federal civil action has previously been filed based on facts that give rise to a similar cause of action under this chapter.

(Added by Stats. 1976, Ch. 1284.)



2989.2

Where the lessee is to bear the risk of the motor vehicle’s depreciation upon the scheduled expiration of the lease contract, the following applies:

(a) When disposing of a vehicle or obtaining cash bids for the purpose of setting the fair market value of a vehicle, the lessor shall act in a commercially reasonable manner in the customary market for such vehicle.

(b) Any provision in a lease contract to the contrary notwithstanding, at least 10 days written notice of intent to sell such motor vehicle shall be given by the holder of the contract to each lessee and guarantor, unless the lessor and lessee have agreed in writing to the amount of the lessee’s liability under the lease contract after the lessee returns the motor vehicle to the lessor, or the lessee has satisfied the lease contract obligations by payment to the lessor. The notice shall be personally served or shall be sent by certified mail, return receipt requested, directed to the address of the lessee shown on the contract, unless the lessee has notified the holder in writing of a different address. The notice shall set forth separately any charges or sums due and state that the lessee will be liable for the difference between the amount of liability imposed on the lessee at the expiration of the lease term and the actual cash value of the motor vehicle when it is sold. The notice shall also state that the lessee has the right to submit a cash bid for the purchase of the vehicle.

(Amended by Stats. 1997, Ch. 800, Sec. 13. Effective January 1, 1998.)



2989.4

(a) A lessor shall not:

(1) Fail to register the leased vehicle pursuant to the lease contract.

(2) Advertise any specific vehicle in the inventory of the lessor for lease without identifying such vehicle by either its vehicle identification number or license number.

(3) Refuse to lease a vehicle to any creditworthy person at the advertised total price, exclusive of sales tax, vehicle registration fees and finance charges.

(b) Notwithstanding Section 2988.5, a lessor shall not suffer civil liability for a violation of this section.

(Added by Stats. 1976, Ch. 1284.)



2989.5

(a) Except as provided in subdivision (c), a lessor shall make available to investigators of the Department of Motor Vehicles, upon presentation of an affidavit that the department has a consumer complaint within its jurisdiction, the records relevant to the transaction complained of. If the affidavit states that the department has reasonable cause to believe there is a pattern of conduct or common scheme in similar transactions, the records relevant to all such similar transactions shall be made available.

(b) Except as provided in subdivision (c), on petition of the department alleging the receipt of a consumer complaint within its jurisdiction and alleging that the lessor refuses to make available his records as required, the court shall order the lessor to make available such records or show cause why such records should not be produced. The department shall be awarded reasonable attorney’s fees and costs if it prevails in such action.

(c) (1) In the case of a financial institution, or a subsidiary or affiliated corporation of such institution, the Director of Motor Vehicles shall report in writing an apparent violation, or failure to comply with this chapter, evidenced by a consumer complaint, to the agency or department of the state or federal government responsible for supervising the leasing activities of such institution.

(2) Within 20 days, such agency or department shall advise the director of the action taken with respect to such report.

(3) If such agency or department fails to so advise the director, the director may commence an action to compel the agency or department to cause the production of the records relevant to the consumer complaint.

(Added by Stats. 1976, Ch. 1284.)



2989.6

The Director of Motor Vehicles may adopt and enforce rules and regulations as may be necessary to carry out or implement the provisions of this chapter.

Rules and regulations shall be adopted, amended or repealed in accordance with Chapter 4.5 (commencing with Section 11370) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1976, Ch. 1284.)



2989.8

Any person who shall knowingly and willfully violate any provision of this chapter shall be guilty of a misdemeanor.

(Added by Stats. 1976, Ch. 1284.)



2990

This chapter shall not apply to any transaction which is regulated by Chapter 2b (commencing with Section 2981) of this title.

(Added by Stats. 1976, Ch. 1284.)



2991

Any prospective assignee that provides a lessor under a lease contract with any preprinted form for use as a lease contract shall, upon the request of a lessor, provide the lessor with a Spanish language translation of the preprinted form.

(Added by Stats. 1999, Ch. 235, Sec. 1. Effective January 1, 2000. Operative January 1, 2001, by Sec. 2 of Ch. 235.)



2992

A prospective assignee that provides a lessor under a lease contract with a preprinted form for use as a lease contract shall design the form in such a manner so as to provide on its face sufficient space for the lessor to include all disclosures and itemizations required pursuant to Section 2985.8 and shall also contain on its face a separate blank space no smaller than seven and one-half square inches for the lessor and lessee to memorialize trade-in, turn-in, and other individualized agreements.

(Added by Stats. 2001, Ch. 287, Sec. 4. Effective January 1, 2002.)



2993

A holder of a lease contract, or the agent of a holder, who has received a notice pursuant to Section 7507.6 of the Business and Professions Code, shall not make a subsequent assignment to skip trace, locate, or repossess the vehicle without simultaneously, and in the same manner by which the assignment is given, advising the assignee of the assignment of the information contained in the notice. As used in this section, “assignment” has the same meaning set forth in Section 7500.1 of the Business and Professions Code.

(Added by Stats. 2007, Ch. 192, Sec. 5. Effective September 7, 2007.)






CHAPTER 2e - Controlled Escrows

2995

No real estate developer shall require as a condition precedent to the transfer of real property containing a single family residential dwelling that escrow services effectuating such transfer shall be provided by an escrow entity in which the real estate developer has a financial interest.

A real estate developer who violates the provisions of this section shall be liable to the purchaser of the real property in the amount of three times the amount charged for the escrow services, but in no event less than two hundred fifty dollars ($250), plus reasonable attorney’s fees and costs.

For purposes of this section “financial interest” means ownership or control of 5 percent or more of an escrow entity.

For purposes of this section “real estate developer” means a person or entity having an ownership interest in real property which is improved by such person or entity with single family residential dwellings which are offered for sale to the public.

For purposes of this section “escrow entity” includes a person, firm or corporation.

Any waiver of the prohibition contained in this section shall be against public policy and void.

(Added by Stats. 1978, Ch. 552.)






CHAPTER 3.5 - Health Care Liens

3040

(a) No lien asserted by a licensee of the Department of Managed Care or the Department of Insurance, and no lien of a medical group or an independent practice association, to the extent that it asserts or enforces a lien, for the recovery of money paid or payable to or on behalf of an enrollee or insured for health care services provided under a health care service plan contract or a disability insurance policy, when the right of the licensee, medical group, or independent practice association to assert that lien is granted in a plan contract subject to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) or a disability insurance policy subject to the Insurance Code, may exceed the sum of the reasonable costs actually paid by the licensee, medical group, or independent practice association to perfect the lien and one of the following:

(1) For health care services not provided on a capitated basis, the amount actually paid by the licensee, medical group, or independent practice association pursuant to that contract or policy to any treating medical provider.

(2) For health care services provided on a capitated basis, the amount equal to 80 percent of the usual and customary charge for the same services by medical providers that provide health care services on a noncapitated basis in the geographic region in which the services were rendered.

(b) If an enrollee or insured received health care services on a capitated basis and on a noncapitated basis, and the licensee, medical group, or independent practice association that provided the health care services on the capitated basis paid for the health care services the enrollee received on the noncapitated basis, then a lien that is subject to subdivision (a) may not exceed the sum of the reasonable costs actually paid to perfect the lien, and the amounts determined pursuant to both paragraphs (1) and (2) of subdivision (a).

(c) If the enrollee or insured engaged an attorney, then the lien subject to subdivision (a) may not exceed the lesser of the following amounts:

(1) The maximum amount determined pursuant to subdivision (a) or (b), whichever is applicable.

(2) One-third of the moneys due to the enrollee or insured under any final judgment, compromise, or settlement agreement.

(d) If the enrollee or insured did not engage an attorney, then the lien subject to subdivision (a) may not exceed the lesser of the following amounts:

(1) The maximum amount determined pursuant to subdivision (a) or (b), whichever is applicable.

(2) One-half of the moneys due to the enrollee or insured under any final judgment, compromise, or settlement agreement.

(e) Where a final judgment includes a special finding by a judge, jury, or arbitrator, that the enrollee or insured was partially at fault, the lien subject to subdivision (a) or (b) shall be reduced by the same comparative fault percentage by which the enrollee or insured’s recovery was reduced.

(f) A lien subject to subdivision (a) or (b) is subject to pro rata reduction, commensurate with the enrollee’s or insured’s reasonable attorney’s fees and costs, in accordance with the common fund doctrine.

(g) This section is not applicable to any of the following:

(1) A lien made against a workers’ compensation claim.

(2) A lien for Medi-Cal benefits pursuant to Article 3.5 (commencing with Section 14124.70) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code.

(3) A lien for hospital services pursuant to Chapter 4 (commencing with Section 3045.1).

(h) This section does not create any lien right that does not exist at law, and does not make a lien that arises out of an employee benefit plan or fund enforceable if preempted by federal law.

(i) The provisions of this section may not be admitted into evidence nor given in any instruction in any civil action or proceeding between an enrollee or insured and a third party.

(Added by Stats. 2000, Ch. 848, Sec. 1. Effective January 1, 2001.)






CHAPTER 4 - Hospital Liens

3045.1

Every person, partnership, association, corporation, public entity, or other institution or body maintaining a hospital licensed under the laws of this state which furnishes emergency and ongoing medical or other services to any person injured by reason of an accident or negligent or other wrongful act not covered by Division 4 (commencing with Section 3201) or Division 4.5 (commencing with Section 6100) of the Labor Code, shall, if the person has a claim against another for damages on account of his or her injuries, have a lien upon the damages recovered, or to be recovered, by the person, or by his or her heirs or personal representative in case of his or her death to the extent of the amount of the reasonable and necessary charges of the hospital and any hospital affiliated health facility, as defined in Section 1250 of the Health and Safety Code, in which services are provided for the treatment, care, and maintenance of the person in the hospital or health facility affiliated with the hospital resulting from that accident or negligent or other wrongful act.

(Amended by Stats. 1992, Ch. 302, Sec. 1. Effective January 1, 1993.)



3045.2

The lien shall apply whether the damages are recovered, or are to be recovered, by judgment, settlement, or compromise.

(Added by Stats. 1961, Ch. 2080.)



3045.3

A lien shall not be effective, however, unless a written notice containing the name and address of the injured person, the date of the accident, the name and location of the hospital, the amount claimed as reasonable and necessary charges, and the name of each person, firm, or corporation known to the hospital and alleged to be liable to the injured person for the injuries received, is delivered or is mailed by registered mail, return receipt requested, postage prepaid, to each person, firm, or corporation known to the hospital and alleged to be liable to the injured person for the injuries sustained prior to the payment of any moneys to the injured person, his attorney, or legal representative as compensation for the injuries.

The hospital shall, also, deliver or mail by registered mail, return receipt requested, postage prepaid, a copy of the notice to any insurance carrier known to the hospital which has insured the person, firm, or corporation alleged to be liable to the injured person against the liability. The person, firm, or corporation alleged to be liable to the injured person shall, upon request of the hospital, disclose to the hospital the name of the insurance carrier which has insured it against the liability.

(Amended by Stats. 1992, Ch. 302, Sec. 2. Effective January 1, 1993.)



3045.4

Any person, firm, or corporation, including, but not limited to, an insurance carrier, making any payment to the injured person, or to his or her attorney, heirs, or legal representative, for the injuries he or she sustained, after the receipt of the notice as provided by Section 3045.3, without paying to the association, corporation, public entity, or other institution or body maintaining the hospital the amount of its lien claimed in the notice, or so much thereof as can be satisfied out of 50 percent of the moneys due under any final judgment, compromise, or settlement agreement after paying any prior liens shall be liable to the person, partnership, association, corporation, public entity, or other institution or body maintaining the hospital for the amount of its lien claimed in the notice which the hospital was entitled to receive as payment for the medical care and services rendered to the injured person.

(Amended by Stats. 1992, Ch. 302, Sec. 3. Effective January 1, 1993.)



3045.5

The person, partnership, association, corporation or other institution or body maintaining the hospital may, at any time within one year after the date of the payment to the injured person, or to his heirs, attorney, or legal representative, enforce its lien by filing an action at law against the person, firm, or corporation making the payment and to whom such notice was given as herein provided.

(Added by Stats. 1961, Ch. 2080.)



3045.6

The provisions of this chapter shall not apply to any claim or cause of action against a common carrier subject to the jurisdiction of the Public Utilities Commission or the Interstate Commerce Commission.

(Added by Stats. 1961, Ch. 2080.)






CHAPTER 6 - Other Liens

3046

One who sells real property has a vendor’s lien thereon, independent of possession, for so much of the price as remains unpaid and unsecured otherwise than by the personal obligation of the buyer.

(Enacted 1872.)



3047

Where a buyer of real property gives to the seller a written contract for payment of all or part of the price, an absolute transfer of such contract by the seller waives his lien to the extent of the sum payable under the contract, but a transfer of such contract in trust to pay debts, and return the surplus, is not a waiver of the lien.

(Enacted 1872.)



3048

The liens defined in Sections 3046 and 3050 are valid against every one claiming under the debtor, except a purchaser or incumbrancer in good faith and for value.

(Enacted 1872.)



3050

One who pays to the owner any part of the price of real property, under an agreement for the sale thereof, has a special lien upon the property, independent of possession, for such part of the amount paid as he may be entitled to recover back, in case of a failure of consideration.

(Enacted 1872.)



3051

Every person who, while lawfully in possession of an article of personal property, renders any service to the owner thereof, by labor or skill, employed for the protection, improvement, safekeeping, or carriage thereof, has a special lien thereon, dependent on possession, for the compensation, if any, which is due to him from the owner for such service; a person who makes, alters, or repairs any article of personal property, at the request of the owner, or legal possessor of the property, has a lien on the same for his reasonable charges for the balance due for such work done and materials furnished, and may retain possession of the same until the charges are paid; and foundry proprietors and persons conducting a foundry business, have a lien, dependent on possession, upon all patterns in their hands belonging to a customer, for the balance due them from such customers for foundry work; and plastic fabricators and persons conducting a plastic fabricating business, have a lien, dependent on possession, upon all patterns and molds in their hands belonging to a customer, for the balance due them from such customer for plastic fabrication work; and laundry proprietors and persons conducting a laundry business, and drycleaning establishment proprietors and persons conducting a drycleaning establishment, have a general lien, dependent on possession, upon all personal property in their hands belonging to a customer, for the balance due them from such customer for laundry work, and for the balance due them from such customers for drycleaning work, but nothing in this section shall be construed to confer a lien in favor of a wholesale drycleaner on materials received from a drycleaning establishment proprietor or a person conducting a drycleaning establishment; and veterinary proprietors and veterinary surgeons shall have a lien dependent on possession, for their compensation in caring for, boarding, feeding, and medical treatment of animals.

This section shall have no application to any vessel, as defined in Section 21 of the Harbors and Navigation Code, to any vehicle, as defined in Section 670 of the Vehicle Code, which is subject to registration pursuant to that code, to any manufactured home, as defined in Section 18007 of the Health and Safety Code, to any mobilehome, as defined in Section 18008 of the Health and Safety Code, or to any commercial coach, as defined in Section 18001.8 of the Health and Safety Code, whether or not the manufactured home, mobilehome, or commercial coach is subject to registration under the Health and Safety Code.

(Amended by Stats. 1983, Ch. 1124, Sec. 6.)



3051a

That portion of any lien, as provided for in the next preceding section, in excess of three hundred dollars ($300) for any work, services, or care, or in excess of two hundred dollars ($200) for any safekeeping, rendered or performed at the request of any person other than the holder of the legal title, shall be invalid, unless prior to commencing any such work, service, care, or safekeeping, the person claiming such lien shall give actual notice in writing either by personal service or by registered letter addressed to the holder of the legal title to such property, if known.

(Amended by Stats. 1978, Ch. 1005.)



3051.5

(a) A carrier has a lien on freight in its possession for the total amount owed the carrier by the shipper for freightage, charges for services and advances due on freight previously delivered upon the promise of the shipper to pay freightage, charges and advances, as provided in this section.

(b) The lien provided by this section shall not arise:

(1) Unless the carrier has notified the shipper, in writing, that failure to pay billed charges may result in a lien on future shipments, including the cost of storage and appropriate security for the subsequent shipment held pursuant to this section.

(2) As to any freight which consists of perishable goods.

(c) Except as otherwise provided in this section, the notice and sale provisions of Section 3052 shall apply to the sale of property subject to a lien provided by this section.

(d) No sale of property subject to a lien provided by this section may take place for at least 35 days from the date that possession of the property is delivered to the carrier but the notice period set forth in Section 3052 may run concurrently with the 35-day period provided by this subdivision. In addition to the notices required by Section 3052, the lienholder, at least 10 days prior to any sale of the property, shall notify the shipper and the consignee of the property, and each secured party having a perfected security interest in the property, of the date, time and place of the intended sale. This notice shall include the names of both the shipper and the consignee and shall describe the property to be sold.

(e) Any perfected security interest in the property is prior to the lien provided by this section. No sale of the property may be concluded if the amount bid at the sale is not at least equal to the total amount of all outstanding obligations secured by a perfected security interest in the property. If the minimum bid required for the sale of property pursuant to this subdivision is not received, the lienholder shall promptly release the property to the legal owner upon payment of the current amount for freightage, charges for services and advances due for shipment of that property, not including amounts due on freight previously delivered.

The proceeds of the sale shall be applied as follows:

(1) First, to secured parties having a perfected security interest, in the amounts to which they are respectively entitled.

(2) Second, to the discharge of the lien provided by this section and the costs of storage, appropriate security, and of the sale.

(3) The remainder, if any, to the legal owner of the property.

In the event of any violation by the lienholder of any provision of this subdivision the lienholder shall be liable to any secured party for all damages sustained by the secured party as a result thereof plus all expenses reasonably and necessarily incurred in the enforcement of the secured party’s rights, including reasonable attorney’s fees and costs of suit.

(f) The shipper shall be liable to the consignee for any damage which results from the failure of the property to reach the consignee as scheduled due to the carrier’s proper exercise of its lien rights pursuant to this section. The measure of damages shall be determined as set forth in Section 2713 of the Commercial Code.

(Added by Stats. 1984, Ch. 1375, Sec. 1.)



3051.6

(a) Except as provided in subdivision (b), a carrier has a lien on freight in its possession for the total amount owed to the carrier by the owner or beneficial owner of the cargo being shipped for the aggregate amount of any fines, penalties, costs, expenses, or interest incurred by the carrier resulting from the inclusion of false or erroneous information as to gross cargo weight in a written or electronic certification provided by the owner, beneficial owner, or person responsible for making the certification pursuant to Section 508 of Title 49 of the United States Code.

(b) This section does not apply to any of the following freight:

(1) Perishable goods.

(2) Freight shipped by a means involving other than intermodal transportation, as that term is defined by Section 508 of Title 49 of the United States Code.

(3) Freight shipped by loaded containers or trailers having a gross projected cargo weight, including packing material and pallets, of less than 10,000 pounds.

(c) Any sale to foreclose a lien specified in this section shall be conducted in accordance with Section 3052, except that (1) the lien sale shall not take place for at least 35 days from the date that possession of the property is delivered to the carrier, but the notice period specified in Section 3052 may run concurrently with this 35-day period and (2), in addition to the notices required by Section 3052, at least 10 days prior to the sale of the property the lienholder shall notify the shipper and consignee of the property of the date, time, and place of the intended sale. This notice shall contain the names of the shipper and consignee and shall generally describe the property to be sold.

(Added by Stats. 1993, Ch. 757, Sec. 2. Effective January 1, 1994.)



3052

If the person entitled to the lien provided in Section 3051 is not paid the amount due, and for which such lien is given, within 10 days after the same shall have become due, then such lienholder may proceed to sell such property, or so much thereof as may be necessary to satisfy such lien and costs of sale at public auction, and by giving at least 10 days’ but not more than 20 days’ previous notice of such sale by advertising in some newspaper published in the county in which such property is situated; or if there be no newspaper printed in such county, then by posting notice of sale in three of the most public places in the town and at the place where such property is to be sold, for 10 days previous to the date of the sale; provided, however, that within 20 days after such sale, the legal owner may redeem any such property so sold to satisfy such lien upon the payment of the amount thereof, all costs and expenses of such sale, together with interest on such sum at the rate of 12 percent per annum from the due date thereof or the date when the same were advanced until the repayment. The proceeds of the sale must be applied to the discharge of the lien and the cost of keeping and selling the property; the remainder, if any, must be paid over to the legal owner thereof.

(Amended by Stats. 1978, Ch. 1005.)



3052a

Every person, firm, or corporation, engaged in performing work upon any watch, clock or jewelry, for a price, shall have a lien upon the watch, clock, or jewelry for the amount of any account that may be due for the work done thereon. The lien shall also include the value or agreed price, if any, of all materials furnished by the lienholder in connection with the work. If any account for work done or materials furnished shall remain unpaid for one year after completing the work, the lienholder may, upon 30 days notice in writing to the owner, specifying the amount due, and informing him that the payment of the amount due within 30 days will entitle him to redeem the property, sell any such article or articles at public or bona fide private sale to satisfy the account. The proceeds of the sale, after paying the expenses thereof, shall first be applied to liquidate the indebtedness secured by the lien and the balance, if any, shall be paid over to the owner.

The notice may be served by registered mail with return receipt demanded, directed to the owner’s last known address, or, if the owner or his address be unknown, it may be posted in two public places in the town or city where the property is located. Nothing herein contained shall be construed as preventing the lienholder from waiving the lien herein provided for suing upon the amount if he elects to do so.

(Added by Stats. 1937, Ch. 279.)



3052b

(a) The procedure in this section shall be an alternative to the lien-sale procedure provided in Section 3052, but applies only to liens under Section 3051 for charges not exceeding one hundred fifty dollars ($150), exclusive of additional charges and interest authorized by this section. As a condition precedent to using the procedure specified in this section, the lienholder shall have done all of the following:

(1) Provided the property owner with an accurate written summary of the lien provisions of this section.

(2) Obtained the property owner’s address and telephone number, together with a written declaration signed by the property owner stating that the property owner has read and understands the summary provided pursuant to paragraph (1), at the time of entering into the transaction from which the lien arose.

(3) Posted, at the time of the transaction from which the lien arose, a notice which fully and fairly informs the public of the substance of this section. The notice shall be posted in a location clearly visible to the public in the lienholder’s business premises.

(b) Any lienholder proceeding under this section shall notify the owner of the property subject to the lien upon completion of the work for which the lien is claimed. This notice shall be by first-class mail.

(c) If a property owner who has actually received notice pursuant to subdivision (b) fails to pay the charges for which the lien is claimed for 30 days following receipt of the notice, the lienholder may thereafter charge two dollars ($2) per day for storing the property subject to the lien and these charges shall also be secured by the lien.

(d) Not less than 30 days following the notice specified in subdivision (b), the lienholder shall notify the property owner by first-class mail that the property will be sold to satisfy the lien, unless the charges are paid within 30 days following the mailing of the notice.

(e) If the lienholder has complied with the notice requirements of subdivisions (b) and (d), not less than 30 days have elapsed since the mailing of the notice required by subdivision (d), and the property owner has not fully paid the original charges for which the lien is claimed plus any additional charges authorized by subdivision (c), the lienholder may sell the property subject to the lien at a public or bona fide private sale to satisfy the sum of those obligations, all costs and expenses of the sale, and interest at the rate of 12 percent per annum from 30 days following receipt of the notice specified in subdivision (b) or the date the same were advanced until repayment.

(f) However, the owner of the property sold pursuant to subdivision (e) may redeem the property sold to satisfy the lien, within 20 days following the sale, upon payment of all charges, costs and expenses, and interest specified in subdivision (e).

(g) The proceeds of the sale shall first be applied to the discharge of the lien, the costs of sale, and interest specified in subdivision (e). The remainder, if any, shall be paid to the former owner of the property so sold.

(Added by Stats. 1991, Ch. 606, Sec. 1.)



3052.5

(a) Sections 3052 and 3052b shall not apply to any service dealer registered with the Bureau of Repair Services pursuant to Chapter 20 (commencing with Section 9800) of Division 3 of the Business and Professions Code if the dealer reasonably believes that the serviced product is of nominal value. For purposes of this section, nominal value shall be ascertained as follows: the product is not readily salable for more than the legitimate charges against it, and either the original retail value of the product was under two hundred dollars ($200) and the product is over three years old, or the original retail value is over two hundred dollars ($200) and the product is over six years old.

Service dealers may use any available materials or information, including, but not limited to, industry publications, code dates, sales records, or receipts to assist in determining value and age of the serviced product.

(b) A service dealer may select one of the following alternative methods for the disposal of unclaimed serviced products determined to have a value as specified in subdivision (a):

(1) The service dealer may provide the owner of the product with the following written notice to be mailed following completion of work on the serviced product:

DATE BROUGHT IN

DATE MAILED

DATE PRODUCT TO BE SOLD IF NOT CLAIMED

NOTICE:  YOUR PRODUCT HAS BEEN DETERMINED BY THIS SERVICE DEALER TO BE ONE WHICH WAS EITHER ORIGINALLY SOLD FOR LESS THAN $200 AND IS NOW OVER THREE YEARS OLD OR ONE WHICH WAS ORIGINALLY SOLD FOR MORE THAN $200 AND WHICH IS NOW OVER SIX YEARS OLD AND THE CHARGES FOR SERVICING YOUR PRODUCT WILL EXCEED ITS CURRENT VALUE.  UNDER CALIFORNIA CIVIL CODE SECTION 3052.5(a) IF YOU OR YOUR AGENT FAIL TO CLAIM YOUR PRODUCT WITHIN 90 DAYS AFTER THE DEALER MAILS A COPY OF THIS NOTICE TO YOU IT MAY BE SOLD OR OTHERWISE DISPOSED OF BY HIM OR HER.

The notice shall be sent by certified mail, return receipt requested. A serviced product may be disposed of 90 days after the date of deliverance evidenced by the signature in the returned receipt.

(2) The service dealer may publish public notice of the intended sale in a newspaper of general circulation. The notice shall contain a description of the serviced product, the name of the serviced product owner, and the time by which and place where the product may be redeemed. The notice shall be published for a minimum of five times. A serviced product may be disposed of 90 days after the last date of publication.

(3) A service dealer may, upon receipt of any product to be serviced by him or her, provide the owner of the product with the following notice, written in at least 10-point boldface type:

DATE BROUGHT IN

DATE MAILED

DATE PRODUCT TO BE SOLD IF NOT CLAIMED

NOTICE:  YOUR PRODUCT HAS BEEN DETERMINED BY THIS SERVICE DEALER TO BE ONE WHICH WAS EITHER ORIGINALLY SOLD FOR LESS THAN $200 AND IS NOW OVER THREE YEARS OLD OR ONE WHICH WAS ORIGINALLY SOLD FOR MORE THAN $200 AND WHICH IS NOW OVER SIX YEARS OLD AND THE CHARGES FOR SERVICING YOUR PRODUCT WILL EXCEED ITS CURRENT VALUE.  UNDER CALIFORNIA CIVIL CODE SECTION 3052.5(a) IF YOU OR YOUR AGENT FAIL TO CLAIM YOUR PRODUCT WITHIN 90 DAYS AFTER THE DEALER MAILS A COPY OF THIS NOTICE TO YOU IT MAY BE SOLD OR OTHERWISE DISPOSED OF BY HIM OR HER.

PRINT YOUR NAME AND MAILING ADDRESS WHERE NOTICE MAY BE SENT TO YOU IN THE SPACE PROVIDED BELOW AND SIGN WHERE INDICATED TO SHOW THAT YOU HAVE READ THIS NOTICE.

IF YOU DO NOT AGREE WITH THE ABOVE DETERMINED VALUE OF YOUR ITEM, DO NOT SIGN THIS DOCUMENT.

This notice shall be signed, addressed, and dated by the owner, with a copy to be retained by both the owner and the service dealer. At the completion of service, the service dealer shall by first-class mail, mail a completed copy of the notice to the owner of the serviced product at the address given on the notice form. A serviced product may be disposed of 90 days after the date of mailing.

(c) For purposes of this section, an owner is the person or agent who authorizes the original service or repair, or delivers the product to the service dealer.

(Amended by Stats. 2006, Ch. 538, Sec. 57. Effective January 1, 2007.)



3053

A factor has a general lien, dependent on possession, for all that is due to him as such, upon all articles of commercial value that are intrusted to him by the same principal.

(Enacted 1872.)



3054

(a) A banker, or a savings and loan association, has a general lien, dependent on possession, upon all property in his or her hands belonging to a customer, for the balance due to the banker or savings and loan association from the customer in the course of the business.

(b) The exercise of this lien with respect to deposit accounts shall be subject to the limitations and procedures set forth in Section 864 or 6660 of the Financial Code.

(Amended by Stats. 1987, Ch. 56, Sec. 21.)



3059

The liens of mechanics, for materials and services upon real property, are regulated by Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4.

(Amended by Stats. 2010, Ch. 697, Sec. 13. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



3060

(a) As used in this section, “mine” means a mining claim or real property worked on as a mine including, but not limited to, any quarry or pit, from which rock, gravel, sand, or any other mineral-containing property is extracted by any mining, or surface mining, operation.

(b) Any person who performs labor in a mine, either in its development or in working on it by the subtractive process, or furnishes materials to be used or consumed in it, has a lien upon the mine and the works owned and used by the owners for milling or reducing the ores from the mine, for the value of the work or labor done or materials furnished by each, whether done or furnished at the instance of the owner of the mine, or the owner’s agent, and every contractor, subcontractor, superintendent, or other person having charge of any mining or work or labor performed in and about the mine, either as lessee or under a working bond or contract thereon, shall be held to be the agent of the owner for the purposes of this section. The liens provided for by this section shall be enforced in the same manner as those provided for by Part 6 (commencing with Section 8000) of Division 4.

(c) This section shall become operative on July 1, 2012.

(Amended (as amended by Stats. 2010, Ch. 697) by Stats. 2012, Ch. 263, Sec. 2. Effective September 7, 2012. Amended version operative July 1, 2012, pursuant to its own provisions. Note: The earlier amendment by Stats. 2010, Ch. 697, became operative on July 1, 2012, by Sec. 105 of Ch. 697.)



3061

Every person performing work or labor in, with, about, or upon any barley crusher, threshing machine or engine, horsepower, wagon, or other appliance thereof, while engaged in crushing or threshing, has a lien thereon to the extent of the value of his services. Such lien extends for ten days after any such person ceases such work or labor; provided, within that time, an action is brought to recover the amount of the claim. If judgment is given in favor of the plaintiff in any such action, and it is further found that he is entitled to a lien under the provisions of this section, property subject thereto, or so much thereof as may be necessary, may be sold to satisfy such judgment; but if several judgment have been recovered against the same property for the enforcement of such liens, the proceeds of the sale must be divided pro rata among the judgment creditors.

(Added by Stats. 1905, Ch. 461.)



3061.5

(a) Except as provided in subdivision (d), any person who as an employee shall, by his or her own labor, do or perform any work harvesting or transporting harvested crops or farm products as defined in Section 55403 of the Food and Agricultural Code which are owned and grown or produced by a limited partnership as defined in Section 15501 of the Corporations Code, has a lien upon any and all of the severed crops or severed farm products or proceeds from their sale for the value of the labor done up to a maximum of earnings for two weeks. The liens attach whether the work was done at the instance of the owner who is the grower or producer of severed crops or severed farm products or of any other person acting by or under the owner’s authority, directly or indirectly, as contractor or otherwise; and every contractor, subcontractor, or other person having charge of the harvesting or transporting of the severed crops or severed farm products shall be held to be the agent of the owner for the purposes of this section.

(b) The liens provided for in this section attach from the date of the commencement of the work or labor, and are preferred liens, prior in dignity to all other liens, claims, or encumbrances. Except as provided in subdivisions (a) and (c) they shall not be limited as to amount by any contract price agreed upon between the owner who is the grower or producer of the severed crops or severed farm products and any contractor, but the several liens shall not in any case exceed in amount the reasonable value of the labor done, nor the price agreed upon for the labor between the claimant and his or her employer. In no event, where the claimant was employed by a contractor, or subcontractor, shall the lien extend to any labor not contemplated by, covered by, or reasonably necessary to the execution of, the original contract between the contractor and the owner who is the grower or producer of severed crops or severed farm products and of which contract, or modification thereof, the claimant had actual notice before the performance of the labor.

(c) The maximum liability of severed crops, severed farm products or the proceeds from their sale subject to liens under this section is limited to the lesser of actual proved claims or 25 percent of the fair market value of the severed crops, severed farm products, or 25 percent of the proceeds after their sale.

(d) No person has a lien if the owner who is the grower or producer of the severed crops, severed farm products, or their proceeds, who otherwise would be subject to a lien pursuant to subdivision (a), either gives directly, or requires a person or entity hired or used to furnish labor in connection with harvesting or transporting the severed crops, to give to the Labor Commissioner prior to the harvest and for 45 days after its completion, a bond executed by an admitted surety insurer in an amount and form acceptable to the Labor Commissioner, which is conditioned upon the payment of all wages found to be due and unpaid in connection with such operations under any provision of this code.

(e) A buyer in the ordinary course of business, as defined in paragraph (9) of subdivision (b) of Section 1201 of the Commercial Code, shall take free of any security interest created by this section, notwithstanding the fact that the lien is perfected and the buyer knows of its existence.

(Amended by Stats. 2006, Ch. 254, Sec. 3. Effective January 1, 2007.)



3061.6

(a) The lien created by Section 3061.5 shall continue in force for a period of 45 days from the time the person claiming such lien shall have ceased to do or perform the work for which such lien is claimed, and such lien shall cease at the expiration of the 45 days unless the claimant, his or her assignee or successor in interest, files a claim with the Labor Commissioner or brings suit to foreclose the lien in which case the lien continues in force until the claim filed with the Labor Commissioner or the lien foreclosure suit is finally determined and closed. If a claim is filed with the Labor Commissioner, the Labor Commissioner shall act upon and finally determine such claim within 180 days after filing. In case such proceedings are not prosecuted to trial within two years after the commencement thereof, the court may in its discretion dismiss the same for want of prosecution.

(b) Upon filing a claim with the Labor Commissioner, the Labor Commissioner, if the owner who is the grower or producer has failed to satisfy the conditions of subdivision (d) of Section 3061.5, shall determine whether or not such owner of the severed crops, severed farm products, or their proceeds is capable financially of satisfying such claim. For purposes of this determination, it shall be proper for the Labor Commissioner after investigation to take into account the potential liability faced by such owner of such severed crops, severed farm products, or their proceeds. If the Labor Commissioner determines that a lien is necessary to protect the interest of claimants, the Labor Commissioner shall file such lien on the crop, the severed farm product, or their proceeds and notify, in writing, the owner and notify, in writing, all persons who have filed financing statements on the crop, the farm product, or their proceeds pursuant to the provisions of the Commercial Code.

(c) The plaintiff in any such lien foreclosure suit, at the time of issuing the summons or at any time afterwards, may have the severed crops or severed farm products or proceeds from their sale upon which such lien subsists attached, as provided in this code and Title 6.5 (commencing with Section 488.010) of Part 2 of the Code of Civil Procedure, upon delivering to the clerk an affidavit, by or on behalf of the plaintiff, showing that: (1) the plaintiff, or his assignor or predecessor in interest, performed labor in harvesting or transporting the severed crops or severed farm products or both; (2) that such labor has not been paid for; (3) that the sum for which the attachment is asked does not exceed the lesser of the reasonable value of the services rendered or if earnings, does not exceed the lesser of two weeks unpaid earnings or reasonable value of actual services rendered, or 25 percent of the fair market value of the severed crop or severed farm product; and (4) that the attachment is not sought and the action is not brought to hinder, delay or defraud any creditor or creditors of any defendant.

(d) Any number of persons claiming liens under this section and Section 3061.5 may join in the same action and when separate actions are commenced, the court may consolidate them. If after sale of the property subject to the liens provided for in this section and Section 3061.5, under the judgment or decree of foreclosure of such lien or liens, there is a deficiency of proceeds, the proceeds shall be divided pro rata among the lien claimants whose liens are established, regardless of the order in which the liens were created or the order in which the suits to foreclose same were commenced. Judgment for the deficiency may be docketed against the party personally liable therefor and his sureties.

(e) Nothing contained in this section or Section 3061.5 shall be construed to impair or affect the right of any person to whom any debt may be due for work done, to maintain a personal action to recover such debt against the person liable therefor, or his sureties, either in connection with the lien suit or in a separate action. The person bringing such personal action may take out a separate attachment therefor, notwithstanding his or her lien, and in his or her affidavit to procure an attachment need not state that his or her demand is not secured by a lien, and the judgment, if any, obtained by the plaintiff in such personal action shall not be construed to impair or merge any lien held by the plaintiff under this section or Section 3061.5; provided that any money collected on the judgment shall be credited on the amount of such lien in any action brought to enforce the same, in accordance with the provisions of this section.

(f) If the lien has attached to perishable goods, the lienholder may, during the period for which the lien is in effect and prior to the filing of a foreclosure suit, obtain a court order for the sale of such perishable goods pursuant to the provisions of Section 488.530 of the Code of Civil Procedure; provided, however, that in the event that such perishable crop is subject in whole or in part to a valid marketing agreement which is in force between the owner who is the grower or producer and an agricultural marketing cooperative organized under the Food and Agricultural Code or similar laws of other states, the agricultural marketing cooperative may purchase or otherwise take possession or custody of such crop or portion thereof according to the terms of the marketing agreement. Any moneys due and payable to such owner who is the grower or producer in return for such crop shall be paid by the agricultural marketing cooperative to the court.

(Added by Stats. 1976, Ch. 1059.)



3062

Every owner or person having in charge any stallion, jack, or bull, used for propagating purposes, has a lien for the agreed price of its service upon any mare or cow and upon the offspring of such service, unless some willfully false representation concerning the breeding or pedigree of such stallion, jack, or bull has been made or published by the owner or person in charge thereof, or by some other person, at the request or instigation of such owner or person in charge.

(Added by Stats. 1905, Ch. 461.)



3063

Every claimant of a lien provided for in the preceding section must, within 90 days after the service on account of which the lien is claimed, record in the office of the county recorder of the county where the mare or cow subject thereto is kept, a verified claim containing a particular description of the mare or cow, the date and place of service, the name of the owner or reputed owner of such mare or cow, a description by name, or otherwise, of the stallion, jack, or bull performing the service, the name of the owner or person in charge thereof, and the amount of the lien claimed. Such claim, so recorded, is notice to subsequent purchasers and encumbrancers of such mare or cow and of the offspring of such service for one year after such recording.

(Amended by Stats. 1957, Ch. 815.)



3064

An action to enforce any lien created under Section 3062 may be brought in any county wherein any of the property subject thereto may be found, and the plaintiff is entitled to the remedies provided in Section 3065 upon complying with such section, which is hereby made applicable to the proceedings in such action.

(Amended by Stats. 1968, Ch. 48.)



3064.1

Every person who wilfully advertises any cattle, horse, sheep, swine, or other domestic animal for purposes of copulation or profit as having a pedigree other than the true pedigree of such animal shall forfeit all right by law to collect pay for the services of such animal.

(Added by Stats. 1955, Ch. 60.)



3065

Any person who shall, by his own labor, or by using his livestock, machinery or appliances, or both, do or perform any work or render any service in connection with felling, preparing or transporting any logs, or in manufacturing lumber or other timber products from such logs, including the production of tanbark, shall have a lien upon any and all of such logs and upon any and all of the lumber and other timber products manufactured therefrom, whether said work was done or service was rendered on the logs themselves, or any of them, or in manufacturing the lumber or other timber products from them, for the value of such labor done and for the value of the use of such livestock, machinery and appliances, or both, whether said work was done or service was rendered at the instance of the owner of such logs or timber products manufactured therefrom, or of any other person acting by his authority or under him, directly or indirectly, as contractor or otherwise; and every contractor, subcontractor or other person having charge of the felling, preparing or transporting of the said logs or of their manufacture into timber products shall be held to be the agent of the said owner for the purposes of this section.

The liens provided for in this section shall attach from the date of the commencement of such work or labor, or the date of the commencement of the use of such livestock, machinery or appliances, as the case may be, and shall be preferred liens, prior in dignity to all other liens, claims or encumbrances, except the landowner’s claim for a reasonable stumpage in cases where the landowner himself is not the direct employer or contractor, as the case may be. They shall not be limited as to amount by any contract price agreed upon between the owner of said logs or timber products manufactured therefrom and any contractor, except as hereinafter provided, but said several liens shall not in any case exceed in amount the reasonable value of the labor done, or the reasonable value of the use of the livestock, machinery or appliances for which the lien is claimed, nor the price agreed upon for the same between the claimant and the person by whom he was employed or with whom the agreement to use livestock, machinery or appliances was made, nor in any case, where the claimant was employed by a contractor, or subcontractor, shall the lien extend to any labor or the use of any livestock, machinery or appliances not embraced within, contemplated by, covered by, or reasonably necessary to the execution of, the original contract between the contractor and the owner of such logs or timber products manufactured therefrom, or any modification thereof made by or with the consent of such owner, and of which said contract, or modification thereof, the claimant shall have had actual notice before the performance of such labor or the use of such livestock, machinery or appliances.

The recording of such original contract, or modification thereof, in the office of the county recorder of the county in which the timberland on which the work is to be done is situated or in which the logs are to be manufactured into timber products, as the case may be, before the commencement of the work, shall be equivalent to the giving of such actual notice by the owner to all persons performing work or using livestock, machinery or appliances thereunder. In case said original contract shall, before the work is commenced, be so recorded, together with a bond of the contractor with good and sufficient sureties in an amount not less than fifty (50) percent of the contract price named in said contract, which bond shall in addition to any conditions for the performance of the contract, be also conditioned for the payment in full of the claims of all persons performing labor, or using livestock, machinery or appliances, in the execution of such contract and shall also by its terms be made to inure to the benefit of any and all persons who perform labor or use livestock, machinery or appliances in the execution of the work to be done under the contract so as to give such persons, and their assigns or successors in interest, a right of action to recover upon said bond in any suit brought to enforce the liens provided for in this section, or in a separate suit brought on said bond, then the court must, where it would be equitable so to do, restrict the recovery under such liens to an aggregate amount equal to the amount found to be due from the owner of the said logs or timber products manufactured therefrom to the contractor, and render judgment against the contractor and his sureties on said bond for any deficiency or difference there may remain between said amount so found to be due to the claimants for such labor and for the use of such livestock, machinery and appliances. It is the intent and purpose of this section to limit the owner’s liability, in all cases, to the measure of the contract price where he shall have filed or cause to be filed, in good faith, with his original contract a valid bond with good and sufficient sureties in the amount and upon the conditions herein provided. It shall be lawful for the owner of such logs and timber products to protect himself against any failure of the contractor to perform his contract and make full payment for all work done thereunder by exacting such bond or other security as he may deem satisfactory.

(Amended by Stats. 1973, Ch. 665.)



3065a

The lien created by the last preceding section shall continue in force for a period of 30 days from the time the person claiming such lien shall have ceased to do or perform the work or render the service for which said lien is claimed, while such logs, lumber or other manufactured timber products are in the county in which such labor was performed or service rendered, and said lien shall cease at the expiration of the said 30 days unless the claimant thereof, or his assignee or successor in interest, brings suit to foreclose the same, in which case the lien continues in force until the said lien foreclosure suit is finally determined and closed, and in case such proceeding be not prosecuted to trial within two years after the commencement thereof, the court may in its discretion dismiss the same for want of prosecution. If any part of the property on which the lien existed is removed from the said county, the lien continues on the balance remaining in the county to the full extent of the claim.

The plaintiff in any such lien foreclosure suit may have the logs, lumber and other manufactured timber products upon which such lien subsists attached, as provided in this code and the Code of Civil Procedure.

Any number of persons claiming liens under this and the next preceding section may join in the same action and when separate actions are commenced, the court may consolidate them. Whenever upon the sale of the property subject to the liens provided for in this and the next preceding section, under the judgment or decree of foreclosure of such lien or liens, there is a deficiency of proceeds, the proceeds shall be divided pro rata among the lien claimants whose liens are established, regardless of the order in which the liens were created or the order in which the suits to foreclose same were commenced, and judgment for the deficiency may be docketed against the party personally liable therefor and his sureties, in like manner and with like effect as in actions for the foreclosure of mortgages.

Nothing contained in this or the next preceding section shall be construed to impair or affect the right of any person to whom any debt may be due for work done, or for the use of livestock, machinery or appliances, to maintain a personal action to recover said debt against the person liable therefor, or his sureties, either in connection with the lien suit or in a separate action, and the person bringing such personal action may take out a separate attachment therefor, notwithstanding his lien or the amount of his debt, and in his affidavit to procure an attachment he shall state that the attachment is made pursuant to this section, and the judgment, if any, obtained by the plaintiff in such personal action shall not be construed to impair or merge any lien held by said plaintiff under this or the next preceding section; provided, only, that any money collected on said judgment shall be credited on the amount of such lien in any action brought to enforce the same, in accordance with the provisions of this section.

(Amended by Stats. 1974, Ch. 1516.)



3065b

As used in the next preceding section the words “the time the person claiming such lien shall have ceased to do or perform the work or render the service for which said lien is claimed” shall be construed to mean the final date work was done or services were rendered on any of the logs, lumber or other manufactured timber products on which the lien is claimed, so as to give the lien claimant, or his assignee or successor in interest, a full thirty days after final cessation of labor to bring suit to foreclose his lien on any or all of the logs, lumber or other manufactured timber products in question.

(Added by Stats. 1929, Ch. 157.)



3065c

Whenever any faller, bucker, or millhand has a lien pursuant to Section 3065 and has not been paid for his labor by the contractor employing him, and money is owing to such contractor by a mill operator, any such faller, bucker, or millhand, or several of them acting jointly, may file with the Labor Commissioner an affidavit stating the amount of wages unpaid to him or them and describing the labor for which wages are owed and the period in which such labor was performed. If the Labor Commissioner finds the affidavit in order, he shall send to such mill operator a stop notice directing such mill operator to withhold funds in the amount of the unpaid wages from the contractor. The mill operator shall withhold such funds pursuant to the stop notice for 15 days from the date of service of the notice, subject to garnishment within that period by the faller, bucker, or millhand or any assignee thereof.

(Added by Stats. 1957, Ch. 338.)



3066

(a) Any garment, clothing, wearing apparel or household goods remaining in the possession of a person, firm, partnership or corporation, on which cleaning, pressing, glazing or washing has been done or upon which alterations or repairs have been made, or on which materials or supplies have been used or furnished, for a period of 90 days or more after the completion of such work may be sold to pay the reasonable or agreed charges and the costs of notifying the owner or owners. Provided, however, that the person, firm, partnership, or corporation to whom such charges are payable and owing shall first notify the owner or owners of the time and place of such sale. Provided further, that property that is to be placed in storage after any of the services or labors mentioned herein, shall not be affected by the provisions of this section.

(b) All garments, clothing, wearing apparel or household goods placed in storage, or on which any of the services or labors mentioned in the preceding section of this act have been performed and then placed in storage by agreement and remaining in the possession of a person, firm, partnership or corporation without the reasonable or agreed charges having been paid for a period of 12 months, may be sold to pay said charges. Provided that the person, firm, partnership or corporation to whom the charges are payable, shall first notify the owner or owners thereof of the time and place of sale. Provided, however, that the persons, firms, partnerships, or corporations operating as warehouses or warehousemen shall not be affected by this section.

(c) The posting or mailing of a registered letter, with a return address marked thereon, addressed to the owner or owners, at their address given at the time of delivery of the article or articles to a person, firm, partnership or corporation to render any of the services or labors set out in this act, stating the time and place of sale, shall constitute notice. Said notice shall be posted or mailed at least 30 days before the date of sale. The cost of posting or mailing said letter shall be added to the charges.

Where the address of an owner is unknown, a posting of notice, for a period of 30 days, at a prominent place in the receiving office of the person, firm, partnership or corporation required to give the notice is sufficient.

(d) The person, firm, partnership or corporation to whom the charges are payable, shall, from the proceeds of the sale, deduct the charges due plus the costs of notifying the owner and shall hold the overplus, if any, subject to the order of the owner and shall immediately thereafter mail to the owner thereof at his address, if known, a notice of the sale, the amount of the overplus, if any, due him, and at any time within 12 months, upon demand by the owner, pay to the owner said sums or overplus in his hands.

(e) All persons, firms, partnerships or corporations taking advantage of this act must keep posted in a prominent place in their receiving office or offices at all times one notice which shall read as follows:

“All articles cleaned, pressed, glazed, laundered, washed, altered or repaired and not called for in 90 days shall be sold to pay charges.” “All articles stored by agreement and charges not having been paid for 12 months will be sold to pay charges.”

(Amended by Stats. 1955, Ch. 665.)






CHAPTER 6.5 - Liens on Vehicles

3067

Words used in this chapter which are defined in Division 1 of the Vehicle Code shall have the same meaning as in the Vehicle Code.

(Added by Stats. 1959, Ch. 3.)



3067.1

All forms required pursuant to the provisions of this chapter shall be prescribed by the Department of Motor Vehicles. The language used in the notices and declarations shall be simple and nontechnical.

(Added by Stats. 1980, Ch. 1111, Sec. 1.)



3067.2

This chapter shall not apply to any manufactured home, as defined in Section 18007 of the Health and Safety Code, to any mobilehome, as defined in Section 18008 of the Health and Safety Code, or to any commercial coach, as defined in Section 18001.8 of the Health and Safety Code, whether or not the manufactured home, mobilehome, or commercial coach is subject to registration under the Health and Safety Code.

(Added by Stats. 1983, Ch. 1124, Sec. 7.)



3068

(a) Every person has a lien dependent upon possession for the compensation to which the person is legally entitled for making repairs or performing labor upon, and furnishing supplies or materials for, and for the storage, repair, or safekeeping of, and for the rental of parking space for, any vehicle of a type subject to registration under the Vehicle Code, subject to the limitations set forth in this chapter. The lien shall be deemed to arise at the time a written statement of charges for completed work or services is presented to the registered owner or 15 days after the work or services are completed, whichever occurs first. Upon completion of the work or services, the lienholder shall not dismantle, disengage, remove, or strip from the vehicle the parts used to complete the work or services.

(b) (1) Any lien under this section that arises because work or services have been performed on a vehicle with the consent of the registered owner shall be extinguished and no lien sale shall be conducted unless either of the following occurs:

(A) The lienholder applies for an authorization to conduct a lien sale within 30 days after the lien has arisen.

(B) An action in court is filed within 30 days after the lien has arisen.

(2) A person whose lien for work or services on a vehicle has been extinguished shall turn over possession of the vehicle, at the place where the work or services were performed, to the legal owner or the lessor upon demand of the legal owner or lessor, and upon tender by the legal owner or lessor, by cashier’s check or in cash, of only the amount for storage, safekeeping, or parking space rental for the vehicle to which the person is entitled by subdivision (c).

(3) Any lien under this section that arises because work or services have been performed on a vehicle with the consent of the registered owner shall be extinguished, and no lien sale shall be conducted, if the lienholder, after written demand made by either personal service or certified mail with return receipt requested by the legal owner or the lessor to inspect the vehicle, fails to permit that inspection by the legal owner or lessor, or his or her agent, within a period of time not sooner than 24 hours nor later than 72 hours after the receipt of that written demand, during the normal business hours of the lienholder.

(4) Any lien under this section that arises because work or services have been performed on a vehicle with the consent of the registered owner shall be extinguished, and no lien sale shall be conducted, if the lienholder, after written demand made by either personal service or certified mail with return receipt requested by the legal owner or the lessor to receive a written copy of the work order or invoice reflecting the services or repairs performed on the vehicle and the authorization from the registered owner requesting the lienholder to perform the services or repairs, fails to provide that copy to the legal owner or lessor, or his or her agent, within 10 days after the receipt of that written demand.

(c) The lienholder shall not charge the legal owner or lessor any amount for release of the vehicle in excess of the amounts authorized by this subdivision.

(1) That portion of the lien in excess of one thousand five hundred dollars ($1,500) for any work or services, or that amount, subject to the limitations contained in Section 10652.5 of the Vehicle Code, in excess of one thousand twenty-five dollars ($1,025) for any storage, safekeeping, or rental of parking space or, if an application for an authorization to conduct a lien sale has been filed pursuant to Section 3071 within 30 days after the commencement of the storage or safekeeping, in excess of one thousand two hundred fifty dollars ($1,250) for any storage or safekeeping, rendered or performed at the request of any person other than the legal owner or lessor, is invalid, unless prior to commencing any work, services, storage, safekeeping, or rental of parking space, the person claiming the lien gives actual notice in writing either by personal service or by registered letter addressed to the legal owner named in the registration certificate, and the written consent of that legal owner is obtained before any work, services, storage, safekeeping, or rental of parking space are performed.

(2) Subject to the limitations contained in Section 10652.5 of the Vehicle Code, if any portion of a lien includes charges for the care, storage, or safekeeping of, or for the rental of parking space for, a vehicle for a period in excess of 60 days, the portion of the lien that accrued after the expiration of that period is invalid unless Sections 10650 and 10652 of the Vehicle Code have been complied with by the holder of the lien.

(3) The charge for the care, storage, or safekeeping of a vehicle which may be charged to the legal owner or lessor shall not exceed that for one day of storage if, 24 hours or less after the vehicle is placed in storage, a request is made for the release of the vehicle. If the request is made more than 24 hours after the vehicle is placed in storage, charges may be imposed on a full, calendar-day basis for each day, or part thereof, that the vehicle is in storage.

(d) In any action brought by or on behalf of the legal owner or lessor to recover a vehicle alleged to be wrongfully withheld by the person claiming a lien pursuant to this section, the prevailing party shall be entitled to reasonable attorney’s fees and costs, not to exceed one thousand seven hundred fifty dollars ($1,750).

(Amended by Stats. 2007, Ch. 121, Sec. 1. Effective January 1, 2008.)



3068.1

(a) (1) Every person has a lien dependent upon possession for the compensation to which the person is legally entitled for towing, storage, or labor associated with recovery or load salvage of any vehicle subject to registration that has been authorized to be removed by a public agency, a private property owner pursuant to Section 22658 of the Vehicle Code, or a lessee, operator, or registered owner of the vehicle. The lien is deemed to arise on the date of possession of the vehicle. Possession is deemed to arise when the vehicle is removed and is in transit, or when vehicle recovery operations or load salvage operations have begun. A person seeking to enforce a lien for the storage and safekeeping of a vehicle shall impose no charge exceeding that for one day of storage if, 24 hours or less after the vehicle is placed in storage, the vehicle is released. If the release is made more than 24 hours after the vehicle is placed in storage, charges may be imposed on a full-calendar-day basis for each day, or part thereof, that the vehicle is in storage. If a request to release the vehicle is made and the appropriate fees are tendered and documentation establishing that the person requesting release is entitled to possession of the vehicle, or is the owner’s insurance representative, is presented within the initial 24 hours of storage, and the storage facility fails to comply with the request to release the vehicle or is not open for business during normal business hours, then only one day’s charge may be required to be paid until after the first business day. A “business day” is any day in which the lienholder is open for business to the public for at least eight hours. If the request is made more than 24 hours after the vehicle is placed in storage, charges may be imposed on a full-calendar-day basis for each day, or part thereof, that the vehicle is in storage.

(2) “Documentation” that would entitle a person to possession of the vehicle includes, but is not limited to, a certificate of ownership, vehicle registration, information in the possession of the lienholder including ownership information obtained from the Department of Motor Vehicles or a facially valid registration found within the vehicle, or a notarized letter or statement from the legal or registered owner providing authorization to release to a particular person with a government-issued photographic identification card. Documentation that establishes that a person is the owner’s insurance representative includes, but is not limited to, a faxed letter or other letter from the owner’s insurance company. A lienholder is not responsible for determining the authenticity of documentation specifically described in this subdivision that establishes either a person’s entitlement to possession or that a person is the owner’s insurance representative.

(b) If the vehicle has been determined to have a value not exceeding four thousand dollars ($4,000), the lien shall be satisfied pursuant to Section 3072. Lien sale proceedings pursuant to Section 3072 shall commence within 15 days of the date the lien arises. No storage shall accrue beyond the 15-day period unless lien sale proceedings pursuant to Section 3072 have commenced. The storage lien may be for a period not exceeding 60 days if a completed notice of a pending lien sale form has been filed pursuant to Section 3072 within 15 days after the lien arises. Notwithstanding this 60-day limitation, the storage lien may be for a period not exceeding 120 days if any one of the following occurs:

(1) A Declaration of Opposition form is filed with the department pursuant to Section 3072.

(2) The vehicle has an out-of-state registration.

(3) The vehicle identification number was altered or removed.

(4) A person who has an interest in the vehicle becomes known to the lienholder after the lienholder has complied with subdivision (b) of Section 3072.

(c) If the vehicle has been determined to have a value exceeding four thousand dollars ($4,000) pursuant to Section 22670 of the Vehicle Code, the lien shall be satisfied pursuant to Section 3071. The storage lien may be for a period not exceeding 120 days if an application for an authorization to conduct a lien sale has been filed pursuant to Section 3071.

(d) (1) Any lien under this section shall be extinguished, and a lien sale shall not be conducted, if any one of the following occurs:

(A) The lienholder, after written demand to inspect the vehicle made by either personal service or certified mail with return receipt requested by the legal owner or the lessor, fails to permit the inspection by the legal owner or lessor, or his or her agent, within a period of time of at least 24 hours, but not to exceed 72 hours, after the receipt of that written demand, during the normal business hours of the lienholder. The legal owner or lessor shall comply with inspection and vehicle release policies of the impounding public agency.

(B) The amount claimed for storage exceeds the posted rates.

(2) “Agent” includes, but is not limited to, any person designated to inspect the vehicle by the request of the legal owner or lessor, in writing or by telephone, to the lienholder. A lienholder is not responsible for determining the authenticity of documentation establishing a person’s agency for the purposes of inspection of a vehicle.

(e) A lienholder shall not be liable for any claim or dispute directly arising out of the reliance on documentation specifically described in paragraph (2) of subdivision (a) for purposes of releasing a vehicle.

(Amended by Stats. 2010, Ch. 566, Sec. 1. Effective January 1, 2011.)



3068.2

(a) A tow truck operator who has a lien on a vehicle pursuant to Section 3068.1 has a deficiency claim against the registered owner of the vehicle if the vehicle is not leased or leased with a driver for an amount equal to the towing and storage charges, not to exceed 120 days of storage, and the lien sale processing fee pursuant to Section 3074, less the amount received from the sale of the vehicle.

(b) A tow truck operator who has a lien on a vehicle pursuant to Section 3068.1 has a deficiency claim against the lessee of the vehicle if the vehicle is leased without a driver for an amount equal to the towing and storage charge, not to exceed 120 days of storage, and the lien sale processing fee described in Section 3074, less the amount received from the sale of the vehicle.

(c) Storage costs incurred after the sale shall not be included in calculating the amount received from the sale of the vehicle.

(d) A registered owner who has sold or transferred his or her vehicle prior to the vehicle’s removal and who was not responsible for creating the circumstances leading to the removal of the vehicle is not liable for any deficiency under this section if that registered owner executes a notice pursuant to Section 5900 of the Vehicle Code and submits the notice to the Department of Motor Vehicles. The person identified as the transferee in the notice submitted to the Department of Motor Vehicles shall be liable for the amount of any deficiency only if that person received notice of the transfer and is responsible for the event leading to abandonment of the vehicle or requested the removal.

(e) Except as provided in Section 22524.5 of the Vehicle Code, if the transferee is an insurer and the transferor is its insured or his or her agent or representative, the insurer shall not be liable for any deficiency, unless the insurer agrees at the time of the transfer, to assume liability for the deficiency.

(Added by Stats. 1994, Ch. 1220, Sec. 2.5. Effective September 30, 1994.)



3069

Any lien provided for in this chapter for labor or materials, or for storage or safekeeping of a vehicle when abandoned on private property may be assigned by written instrument accompanied by delivery of possession of the vehicle, subject to the lien, and the assignee may exercise the rights of a lienholder as provided in this chapter. Any lienholder assigning a lien as authorized herein shall at the time of assigning the lien give written notice either by personal delivery or by registered or certified mail, to the registered and legal owner of the assignment, including the name and address of the person to whom the lien is assigned.

(Amended by Stats. 1969, Ch. 125.)



3070

(a) Whenever the possessory lien upon any vehicle is lost through trick, fraud, or device, the repossession of the vehicle by the lienholder revives the possessory lien but any lien so revived is subordinate to any right, title, or interest of any person under any sale, transfer, encumbrance, lien, or other interest acquired or secured in good faith and for value between the time of the loss of possession and the time of repossession.

(b) It is a misdemeanor for any person to obtain possession of any vehicle or any part thereof subject to a lien pursuant to this chapter by trick, fraud, or device.

(c) It is a misdemeanor for any person claiming a lien on a vehicle to knowingly violate this chapter.

(d) (1) Any person who improperly causes a vehicle to be towed or removed in order to create or acquire a lienhold interest enforceable under this chapter, or who violates subdivision (c), shall forfeit all claims for towing, removal, or storage, and shall be liable to the owner or lessee of the vehicle for the cost of removal, transportation, and storage, damages resulting from the towing, removal, transportation, or storage of the vehicle, attorneys’ fees, and court costs.

(2) For purposes of this subdivision, “improperly causes a vehicle to be towed or removed” includes, but is not limited to, engaging in any of the following acts, the consequence of which is the towing or removal of a vehicle:

(A) Failure to comply with Section 10650, 10652.5, or 10655 of the Vehicle Code.

(B) Misrepresentation of information described in subdivision (b) of Section 10650 of the Vehicle Code.

(C) Failure to comply with Section 22658 of the Vehicle Code.

(D) Failure, when obtaining authorization for the removal of a vehicle from a vehicle owner or operator where a law enforcement officer is not present at the scene of an accident, to present a form for signature that plainly identifies all applicable towing and storage fees and charges by type and amount, and identifies the name and address of the storage facility unless a different storage facility is specified by the vehicle owner or operator, and to furnish a copy of the signed form to the owner or operator.

(E) Failure by the owner or operator of a facility used for the storage of towed vehicles to display, in plain view at all cashiers’ stations, a sign not less than 17 by 22 inches in size with lettering not less than one inch in height, disclosing all storage fees and charges in force, including the maximum daily storage rate.

(F) Undertaking repairs or service on a vehicle which is being stored at a facility used for the storage of towed vehicles without first providing a written estimate to, and obtaining the express written consent of, the owner of the vehicle.

(G) The promise to pay or the payment of money or other valuable consideration by any owner or operator of a towing service to the owner or operator of the premises from which the vehicle is towed or removed, for the privilege of towing or removing the vehicle.

(Amended by Stats. 1994, Ch. 799, Sec. 3. Effective January 1, 1995.)



3071

(a) A lienholder shall apply to the department for the issuance of an authorization to conduct a lien sale pursuant to this section for any vehicle with a value determined to be over four thousand dollars ($4,000). A filing fee shall be charged by the department and may be recovered by the lienholder if a lien sale is conducted or if the vehicle is redeemed. The application shall be executed under penalty of perjury and shall include all of the following information:

(1) A description of the vehicle, including make, year model, identification number, license number, and state of registration. For motorcycles, the engine number also shall be included. If the vehicle identification number is not available, the department shall request an inspection of the vehicle by a peace officer, licensed vehicle verifier, or departmental employee before accepting the application.

(2) The names and addresses of the registered and legal owners of the vehicle, if ascertainable from the registration certificates within the vehicle, and the name and address of any person whom the lienholder knows, or reasonably should know, claims an interest in the vehicle.

(3) A statement of the amount of the lien and the facts that give rise to the lien.

(b) Upon receipt of an application made pursuant to subdivision (a), the department shall do all of the following:

(1) Notify the vehicle registry agency of a foreign state of the pending lien sale, if the vehicle bears indicia of registration in that state.

(2) By certified mail, send a notice, a copy of the application, and a return envelope preaddressed to the department to the registered and legal owners at their addresses of record with the department, and to any other person whose name and address is listed in the application.

(c) The notice required pursuant to subdivision (b) shall include all of the following statements and information:

(1) An application has been made with the department for authorization to conduct a lien sale.

(2) The person has a right to a hearing in court.

(3) If a hearing in court is desired, a Declaration of Opposition form, signed under penalty of perjury, shall be signed and returned to the department within 10 days of the date that the notice required pursuant to subdivision (b) was mailed.

(4) If the Declaration of Opposition form is signed and returned to the department, the lienholder shall be allowed to sell the vehicle only if he or she obtains a court judgment, if he or she obtains a subsequent release from the declarant or if the declarant, cannot be served as described in subdivision (e).

(5) If a court action is filed, the declarant shall be notified of the lawsuit at the address shown on the Declaration of Opposition form and may appear to contest the claim.

(6) The person may be liable for court costs if a judgment is entered in favor of the lienholder.

(d) If the department receives the Declaration of Opposition form in the time specified, the department shall notify the lienholder within 16 days of the receipt of the form that a lien sale shall not be conducted unless the lienholder files an action in court within 30 days of the department’s notice under this subdivision. A lien sale of the vehicle shall not be conducted unless judgment is subsequently entered in favor of the lienholder or the declarant subsequently releases his or her interest in the vehicle. If a money judgment is entered in favor of the lienholder and the judgment is not paid within five days after becoming final, then the judgment may be enforced by lien sale proceedings conducted pursuant to subdivision (f).

(e) Service on the declarant in person or by certified mail with return receipt requested, signed by the declarant or an authorized agent of the declarant at the address shown on the Declaration of Opposition form, shall be effective for the serving of process. If the lienholder has served the declarant by certified mail at the address shown on the Declaration of Opposition form and the mail has been returned unclaimed, or if the lienholder has attempted to effect service on the declarant in person with a marshal, sheriff, or licensed process server and the marshal, sheriff, or licensed process server has been unable to effect service on the declarant, the lienholder may proceed with the judicial proceeding or proceed with the lien sale without a judicial proceeding. The lienholder shall notify the department of the inability to effect service on the declarant and shall provide the department with a copy of the documents with which service on the declarant was attempted. Upon receipt of the notification of unsuccessful service, the department shall send authorization of the sale to the lienholder and send notification of the authorization to the declarant.

(f) Upon receipt of authorization to conduct the lien sale from the department, the lienholder shall immediately do all of the following:

(1) At least five days, but not more than 20 days, prior to the lien sale, not counting the day of the sale, give notice of the sale by advertising once in a newspaper of general circulation published in the county in which the vehicle is located. If there is no newspaper published in the county, notice shall be given by posting a Notice of Sale form in three of the most public places in the town in which the vehicle is located and at the place where the vehicle is to be sold for 10 consecutive days prior to and including the day of the sale.

(2) Send a Notice of Pending Lien Sale form 20 days prior to the sale but not counting the day of sale, by certified mail with return receipt requested, to each of the following:

(A) The registered and legal owners of the vehicle, if registered in this state.

(B) All persons known to have an interest in the vehicle.

(C) The department.

(g) All notices required by this section, including the notice forms prescribed by the department, shall specify the make, year model, vehicle identification number, license number, and state of registration, if available, and the specific date, exact time, and place of sale. For motorcycles, the engine number shall also be included.

(h) Following the sale of a vehicle, the person who conducts the sale shall do both of the following:

(1) Remove and destroy the vehicle’s license plates.

(2) Within five days of the sale, submit a completed “Notice of Release of Liability” form to the Department of Motor Vehicles.

(i) The Department of Motor Vehicles shall retain all submitted forms described in paragraph (2) of subdivision (h) for two years.

(j) No lien sale shall be undertaken pursuant to this section unless the vehicle has been available for inspection at a location easily accessible to the public for at least one hour before the sale and is at the place of sale at the time and date specified on the notice of sale. Sealed bids shall not be accepted. The lienholder shall conduct the sale in a commercially reasonable manner.

(k) Within 10 days after the sale of any vehicle pursuant to this section, the legal or registered owner may redeem the vehicle upon the payment of the amount of the sale, all costs and expenses of the sale, together with interest on the sum at the rate of 12 percent per annum from the due date thereof or the date when that sum was advanced until the repayment. If the vehicle is not redeemed, all lien sale documents required by the department shall then be completed and delivered to the buyer.

(l) Any lien sale pursuant to this section shall be void if the lienholder does not comply with this chapter. Any lien for fees or storage charges for parking and storage of a motor vehicle shall be subject to Section 10652.5 of the Vehicle Code.

(Amended by Stats. 2001, Ch. 127, Sec. 1. Effective July 30, 2001.)



3071.5

(a) A registered or legal owner of a vehicle in the possession of a person holding a lien under this chapter may release any interest in the vehicle after the lien has arisen. The release shall be dated when signed and a copy shall be given at the time the release is signed to the person releasing the interest.

(b) The release shall be in at least 12-point type and shall contain all of the following information in simple, nontechnical language:

(1) A description of the vehicle, including the year and make, the engine or vehicle identification number, and the license number, if available.

(2) The names and addresses of the registered and legal owners of record with the Department of Motor Vehicles, if available.

(3) A statement of the amount of the lien and the facts concerning the claim which gives rise to the lien.

(4) A statement that the person releasing the interest understands that (i) he has a legal right to a hearing in court prior to any sale of the vehicle to satisfy the lien and (ii) he is giving up the right to appear to contest the claim of the lienholder.

(5) A statement that (i) the person releasing the interest gives up any interest he may have in the vehicle and (ii) he is giving the lienholder permission to sell the vehicle.

(c) The release required by this section shall not be filed with the department in connection with any transfer of interest in a vehicle.

(Amended by Stats. 1978, Ch. 1005.)



3072

(a) For vehicles with a value determined to be four thousand dollars ($4,000) or less, the lienholder shall apply to the department for the names and addresses of the registered and legal owners of record. The request shall include a description of the vehicle, including make, year, model, identification number, license number, and state of registration. If the vehicle identification number is not available, the Department of Motor Vehicles shall request an inspection of the vehicle by a peace officer, licensed vehicle verifier, or departmental employee before releasing the names and addresses of the registered and legal owners and interested parties.

(b) The lienholder shall, immediately upon receipt of the names and addresses, send, by certified mail with return receipt requested or by United States Postal Service Certificate of Mailing, a completed Notice of Pending Lien Sale form, a blank Declaration of Opposition form, and a return envelope preaddressed to the department, to the registered owner and legal owner at their addresses of record with the department, and to any other person known to have an interest in the vehicle. The lienholder shall additionally send a copy of the completed Notice of Pending Lien Sale form to the department by certified mail on the same day that the other notices are mailed pursuant to this subdivision.

(c) All notices to persons having an interest in the vehicle shall be signed under penalty of perjury and shall include all of the following information and statements:

(1) A description of the vehicle, including make, year model, identification number, license number, and state of registration. For motorcycles, the engine number shall also be included.

(2) The specific date, exact time, and place of sale, which shall be set not less than 31 days, but not more than 41 days, from the date of mailing.

(3) The names and addresses of the registered and legal owners of the vehicle and any other person known to have an interest in the vehicle.

(4) All of the following statements:

(A) The amount of the lien and the facts concerning the claim which gives rise to the lien.

(B) The person has a right to a hearing in court.

(C) If a court hearing is desired, a Declaration of Opposition form, signed under penalty of perjury, shall be signed and returned to the department within 10 days of the date the Notice of Pending Lien Sale form was mailed.

(D) If the Declaration of Opposition form is signed and returned, the lienholder shall be allowed to sell the vehicle only if he or she obtains a court judgment or if he or she obtains a subsequent release from the declarant or if the declarant cannot be served as described in subdivision (e).

(E) If a court action is filed, the declarant shall be notified of the lawsuit at the address shown on the Declaration of Opposition form and may appear to contest the claim.

(F) The person may be liable for court costs if a judgment is entered in favor of the lienholder.

(d) If the department receives the completed Declaration of Opposition form within the time specified, the department shall notify the lienholder within 16 days that a lien sale shall not be conducted unless the lienholder files an action in court within 30 days of the notice and judgment is subsequently entered in favor of the lienholder or the declarant subsequently releases his or her interest in the vehicle. If a money judgment is entered in favor of the lienholder and the judgment is not paid within five days after becoming final, then the judgment may be enforced by lien sale proceedings conducted pursuant to subdivision (f).

(e) Service on the declarant in person or by certified mail with return receipt requested, signed by the declarant or an authorized agent of the declarant at the address shown on the Declaration of Opposition form, shall be effective for the serving of process. If the lienholder has served the declarant by certified mail at the address shown on the Declaration of Opposition form and the mail has been returned unclaimed, or if the lienholder has attempted to effect service on the declarant in person with a marshal, sheriff, or licensed process server and the marshal, sheriff, or licensed process server has been unable to effect service on the declarant, the lienholder may proceed with the judicial proceeding or proceed with the lien sale without a judicial proceeding. The lienholder shall notify the Department of Motor Vehicles of the inability to effect service on the declarant and shall provide the Department of Motor Vehicles with a copy of the documents with which service on the declarant was attempted. Upon receipt of the notification of unsuccessful service, the Department of Motor Vehicles shall send authorization of the sale to the lienholder and shall send notification of the authorization to the declarant.

(f) At least 10 consecutive days prior to and including the day of the sale, the lienholder shall post a Notice of Pending Lien Sale form in a conspicuous place on the premises of the business office of the lienholder and if the pending lien sale is scheduled to occur at a place other than the premises of the business office of the lienholder, at the site of the forthcoming sale. The Notice of Pending Lien Sale form shall state the specific date and exact time of the sale and description of the vehicle, including the make, year model, identification number, license number, and state of registration. For motorcycles, the engine number shall also be included. The notice of sale shall remain posted until the sale is completed.

(g) Following the sale of a vehicle, the person who conducts the sale shall do both of the following:

(1) Remove and destroy the vehicle’s license plates.

(2) Within five days of the sale, submit a completed “Notice of Release of Liability” form with the Department of Motor Vehicles.

(h) The Department of Motor Vehicles shall retain all submitted forms described in paragraph (2) of subdivision (g) for two years.

(i) No lien sale shall be undertaken pursuant to this section unless the vehicle has been available for inspection at a location easily accessible to the public at least one hour before the sale and is at the place of sale at the time and date specified on the notice of sale. Sealed bids shall not be accepted. The lienholder shall conduct the sale in a commercially reasonable manner. All lien sale documents required by the department shall be completed and delivered to the buyer immediately following the sale.

(j) Any lien sale pursuant to this section shall be void if the lienholder does not comply with this chapter. Any lien for fees or storage charges for parking and storage of a motor vehicle shall be subject to Section 10652.5 of the Vehicle Code.

(Amended by Stats. 2001, Ch. 127, Sec. 2. Effective July 30, 2001.)



3073

The proceeds of a vehicle lien sale under this article shall be disposed of as follows:

(a) The amount necessary to discharge the lien and the cost of processing the vehicle shall be paid to the lienholder. The cost of processing shall not exceed seventy dollars ($70) for each vehicle valued at four thousand dollars ($4,000) or less, or one hundred dollars ($100) for each vehicle valued over four thousand dollars ($4,000).

(b) The balance, if any, shall be forwarded to the Department of Motor Vehicles within 15 days of any sale conducted pursuant to Section 3071 or within five days of any sale conducted pursuant to Section 3072 and deposited in the Motor Vehicle Account in the State Transportation Fund, unless federal law requires these funds to be disposed in a different manner.

(c) Any person claiming an interest in the vehicle may file a claim with the Department of Motor Vehicles for any portion of the funds from the lien sale that were forwarded to the department pursuant to subdivision (b). Upon a determination of the Department of Motor Vehicles that the claimant is entitled to an amount from the balance deposited with the department, the department shall pay that amount determined by the department, which amount shall not exceed the amount forwarded to the department pursuant to subdivision (b) in connection with the sale of the vehicle in which the claimant claims an interest. The department shall not honor any claim unless the claim has been filed within three years of the date the funds were deposited in the Motor Vehicle Account.

(Amended by Stats. 1998, Ch. 203, Sec. 4. Effective January 1, 1999.)



3074

The lienholder may charge a fee for lien sale preparations not to exceed seventy dollars ($70) in the case of a vehicle having a value determined to be four thousand dollars ($4,000) or less and not to exceed one hundred dollars ($100) in the case of a vehicle having a value determined to be greater than four thousand dollars ($4,000), from any person who redeems the vehicle prior to disposal or is paid through a lien sale pursuant to this chapter. These charges may commence and become part of the possessory lien when the lienholder requests the names and addresses of all persons having an interest in the vehicle from the Department of Motor Vehicles. Not more than 50 percent of the allowable fee may be charged until the lien sale notifications are mailed to all interested parties and the lienholder or registration service agent has possession of the required lien processing documents. This charge shall not be made in the case of any vehicle redeemed prior to 72 hours from the initial storage.

(Amended by Stats. 1998, Ch. 203, Sec. 5. Effective January 1, 1999.)






CHAPTER 6.7 - Livestock Service Lien

3080

As used in this chapter, the following definitions shall apply:

(a) “Livestock” means any cattle, sheep, swine, goat, or horse, mule, or other equine.

(b) “Livestock servicer” means any individual, corporation, partnership, joint venture, cooperative, association or any other organization or entity which provides livestock services.

(c) “Livestock services” means any and all grazing, feeding, boarding, general care, which includes animal health services, obtained or provided by the livestock servicer, or his employee, transportation or other services rendered by a person to livestock for the owner of livestock, or for any person acting by or under the owner’s authority.

(Added by Stats. 1979, Ch. 600.)



3080.01

A livestock servicer shall have a general lien upon the livestock in its possession to secure the performance of all obligations of the owner of the livestock to the livestock servicer for both of the following:

(a) The provision of livestock services to the livestock in possession of the livestock servicer.

(b) The provision of livestock services to other livestock for which livestock services were provided in connection with or as part of the same livestock service transaction, if such livestock services were provided within the immediately preceding 12 months prior to the date upon which the lien arose. The lien shall have priority over all other liens upon and security interests in the livestock, shall arise as the charges for livestock services become due, and shall be dependent upon possession. The lien shall secure the owner’s contractual obligations to the lienholder for the provision of livestock services, the lienholder’s reasonable charges for the provision of livestock services after the lien has arisen as set forth in Section 3080.02, and the lienholder’s costs of lien enforcement, including attorney’s fees.

(Added by Stats. 1979, Ch. 600.)



3080.02

In addition to any other rights and remedies provided by law, a lienholder may:

(a) Retain possession of the livestock and charge the owner for the reasonable value of providing livestock services to the livestock until the owner’s obligations secured by the lien have been satisfied.

(b) Proceed to sell all or any portion of the livestock pursuant to Section 3080.16 if:

(1) A judicial order authorizing sale has been entered pursuant to Section 3080.06;

(2) A judgment authorizing sale has been entered in favor of the lienholder on the claim which gives rise to the lien; or

(3) The owner of the livestock has released, after the lien has arisen, its interest in the livestock in the form prescribed by Section 3080.20.

(c) A lienholder may commence a legal action on its claim against the owner of the livestock or any other person indebted to the lienholder for services to the livestock and reduce the claim to judgment. When the lienholder has reduced the claim to judgment, any lien or levy or other form of enforcement which may be made upon the livestock by virtue of any execution based upon the judgment shall relate back to the attachment of and have the same priority as the livestock service lien. The lienholder may purchase at a judicial sale held pursuant to the execution on the judgment and thereafter hold the livestock free of any liens upon or security interests in the livestock.

(Added by Stats. 1979, Ch. 600.)



3080.03

Upon the filing of the complaint, or at any time thereafter prior to judgment, the lienholder may apply to the court in which the action was commenced for an order authorizing sale of livestock.

(a) The application shall include all of the following:

(1) A statement showing that the sale is sought pursuant to this chapter to enforce a livestock service lien;

(2) A statement of the amount the lienholder seeks to recover from the defendant and the date that amount became due;

(3) A statement setting forth the reasons why a sale should be held prior to judgment;

(4) A description of the livestock to be sold and an estimate of the fair market value thereof; and

(5) A statement of the manner in which the lienholder intends to sell the livestock. The statement shall include, but not be limited to, whether the sale will be public or private, the amount of proceeds expected from the sale, and, why the sale, if authorized, would conform to the standard of commercial reasonableness set forth in Section 3080.16.

(b) The application shall be supported by an affidavit or affidavits showing that on the facts presented therein the lienholder would be entitled to a judgment on the claim upon which the action is brought.

(c) A hearing shall be held in the court in which the lienholder has brought the action before an order authorizing sale is issued under this chapter. Except as provided in Section 3080.15, or as ordered by the court upon good cause shown, the defendant shall be served with a copy of all of the following at least 10 days prior to the date set for hearing:

(1) A summons and complaint;

(2) A notice of application and hearing; and

(3) An application and all affidavits filed in support thereof.

(Added by Stats. 1979, Ch. 600.)



3080.04

The notice of application and hearing shall inform the defendant of all of the following:

(a) The date, time and place of the hearing on the application;

(b) That the order will issue if the court finds, after hearing, that the lienholder has established the probable validity of the claim and has satisfied the other requirements set forth in this chapter;

(c) The hearing is not held for the purpose of determining the actual validity of the claim which determination will be made in other proceedings in the action and will not be affected by the findings made at the hearing on the application for the order;

(d) If the order authorizing sale is issued, the lienholder may proceed to sell the livestock in the manner set forth in the order, and the sale proceeds will be deposited with the court pending judgment on the lienholder’s claim;

(e) If the defendant desires to oppose the issuance of the order, the defendant must file with the court and serve on the lienholder a notice of opposition and supporting affidavit as required by Section 3080.05 no later than three days prior to the date set for hearing;

(f) At the hearing, the court may deny the lienholder’s application if the defendant files an undertaking as set forth in Section 3080.11; and

(g) The notice shall contain the following statement: “You may seek the advice of an attorney as to any matters concerning the lienholder’s complaint and application. If an attorney is to assist you, he or she should be consulted promptly. You or your attorney or both of you may be present at the hearing.”

(Added by Stats. 1979, Ch. 600.)



3080.05

(a) If a defendant desires to oppose the issuance of an order authorizing sale the defendant shall file and serve upon the lienholder a notice of opposition no later than three days prior to the date set for hearing. The notice shall:

(1) State the grounds upon which the defendant opposes the order;

(2) Be accompanied by an affidavit or affidavits supporting any factual issues raised;

(3) State whether the defendant is prepared to file an undertaking as provided in Section 3080.11; and

(4) If the defendant is prepared to file an undertaking, include an estimate of the amount of such undertaking as set forth in Section 3080.09 and the defendant’s basis for the estimate.

(b) Except when the lienholder has made an ex parte application for an order as set forth in Section 3080.15, or for good cause shown, a defendant shall not be permitted to oppose the issuance of an order if it has failed to file a notice of opposition within the time prescribed.

(Added by Stats. 1979, Ch. 600.)



3080.06

(a) At the hearing, the court shall consider the showing made by the parties and shall issue an order authorizing the sale of the livestock if it finds all of the following:

(1) The claim upon which the lienholder’s action is based is a claim giving rise to a lien upon which an order authorizing sale may be issued under this chapter;

(2) The lienholder has established the probable validity of the claim upon which the action is based;

(3) The lienholder has established the probable validity of the lien sought to be enforced by sale;

(4) The sale is necessary to prevent a possible decline in the value or condition of the livestock or that the sale should be held in the interest of equity;

(5) The sale is not sought for a purpose other than the recovery on the claim upon which the lien is based; and

(6) The sale, if conducted in the manner set forth in the application, would be conducted in a commercially reasonable manner.

(b) The order authorizing sale shall:

(1) Identify the livestock for which sale is authorized;

(2) Specify the manner of sale including the date, time, place, necessary publication or other notice; and

(3) Except as may be ordered pursuant to subdivision (c), direct the lienholder to deposit the proceeds of sale with the clerk of the court pending final judgment in the action.

(c) The court may in its discretion do either of the following:

(1) Authorize the lienholder to deduct and retain funds from the sale proceeds in an amount sufficient to compensate the lienholder for services provided to the livestock from the date that the lien arose until the date of sale.

(2) Determine the amount of sale proceeds reasonably necessary to satisfy the indebtedness secured by the livestock service lien and order any portion or all of the remaining sale proceeds distributed and applied as set forth in paragraph (3) of subdivision (c) of Section 3080.16.

The balance of sale proceeds, if any, remaining after any deductions authorized in this section shall be deposited with the clerk of the court pursuant to this section.

(Added by Stats. 1979, Ch. 600.)



3080.07

(a) After hearing, the court may issue an order denying the lienholder’s application if it finds that:

(1) A sale is not necessary prior to judgment; and

(2) The defendant has filed an undertaking pursuant to Section 3080.11.

(b) If the defendant has filed an undertaking pursuant to Section 3080.11, the order shall direct the lienholder to assemble and make the livestock available to defendant, or to defendant’s agent, at a specified date, time and place.

(Added by Stats. 1979, Ch. 600.)



3080.08

(a) The court’s findings at the hearing shall be made upon the basis of the pleadings and other papers in the record. Upon cause shown, the court may receive and consider additional oral or documentary evidence or points and authorities at the hearing, or it may continue the hearing to allow the production of such additional evidence or points and authorities.

(b) The court’s findings at the hearing shall have no effect on the determination of any issues in the action other than issues relevant to the proceedings authorized by this chapter, nor shall they affect the rights of the defendant in any other action arising out of the same claim. The court’s determinations at the hearing shall neither be admissible as evidence nor referred to at the trial of any such action.

(c) Neither the failure of the defendant to oppose the issuance of an order authorizing sale, nor the defendant’s failure to rebut any evidence produced by the lienholder at the hearing held for the issuance of such order, shall constitute a waiver of any defense to the lienholder’s claim in the action or in any other action or have any effect on the right of the defendant to produce or exclude evidence at the trial of such action.

(Added by Stats. 1979, Ch. 600.)



3080.09

(a) At any time after the lienholder has filed a complaint and claimed a lien under this chapter, or at any time after the owner of the livestock has commenced an action to recover possession of the livestock, the owner of the livestock may apply to the court in which the action was brought for an order for substitution of an undertaking which meets the requirements of Section 3080.11 for the livestock held by the lienholder.

(b) The application for such order shall be executed under oath and, unless included within a notice of opposition to sale as set forth in Section 3080.05, or except for good cause shown, shall be made upon noticed motion. Unless the parties otherwise agree, a hearing shall be held on the motion not less than five nor more than 10 days after service of notice of motion. The application shall contain all of the following:

(1) A description of the livestock to be recovered;

(2) An estimate and the basis for the estimate of the fair market value of the livestock;

(3) A statement identifying and describing the sureties for the undertaking.

(Added by Stats. 1979, Ch. 600.)



3080.10

After hearing, the court may enter an order directing the lienholder to release all or a portion of the livestock to the owner, or to the owner’s agent. The order shall be conditioned upon the filing by the owner of an undertaking as set forth in Section 3080.11, and shall include all of the following:

(1) The amount of the undertaking required.

(2) The basis for the court’s finding as to the fair market value of the livestock.

(3) A statement that the lienholder has the right to object to the undertaking pursuant to Section 995.910 of the Code of Civil Procedure.

(4) A description of the livestock to be substituted.

(5) A statement of the date, time, place and manner in which the lienholder is to turn over the livestock to the owner.

(Amended by Stats. 1982, Ch. 517, Sec. 77.)



3080.11

The undertaking to be substituted for livestock shall be by the owner to pay to the lienholder an amount equal to the sum of (1) the fair market value of the livestock sought to be recovered, and (2) the costs to be incurred by the lienholder in order to assemble and turn over the livestock.

(Amended by Stats. 1982, Ch. 517, Sec. 78.)



3080.15

(a) Except as otherwise provided by statute, or upon noticed hearing as provided in this chapter, no order authorizing sale or order for substitution of undertaking for livestock may issue unless it appears from facts shown by affidavit that great or irreparable injury would result to the party seeking the order if the issuance of the order were delayed until the matter could be heard upon noticed hearing.

(b) In addition to a specific statement of the facts showing great or irreparable injury, any application made under this section for either an order authorizing sale or an order substituting undertaking for livestock shall include the substantive requirements of an application made under Section 3080.03 or Section 3080.09, respectively.

(c) The court shall examine the ex parte application, supporting affidavits and other papers on record and may issue the order sought if it finds all of the following:

(1) The party seeking the order is entitled to the order under the substantive provisions of this chapter;

(2) The party seeking the order will suffer great and irreparable injury if the order is not issued; and

(3) If the ex parte application is made for an order authorizing sale, the court determines that the condition of the livestock will greatly deteriorate or the value of the livestock will greatly depreciate before an order authorizing sale could be obtained pursuant to noticed hearing.

(d) An order issued under this section shall contain such provisions as the court determines to be in the interests of justice and equity to the parties, taking into account the effects on all parties under the circumstances of the particular case. If an order authorizing sale issues under this section, the court may authorize the lienholder to take any action necessary to preserve the value of the livestock so long as the court has determined that such action would be commercially reasonable under the circumstances.

(e) Upon ex parte application of any party affected by an order issued under this section or, if the court so orders, after a noticed hearing, the court may modify or vacate the order if it determines that such action would be proper under the circumstances.

(Added by Stats. 1979, Ch. 600.)



3080.16

(a) Except as otherwise specified by the order authorizing sale or as agreed to by the parties after the lien has arisen, a sale of livestock under this chapter may be held in bulk or in parcels, at wholesale or retail, and at any time and place and on any terms, provided the lienholder acts in good faith and in a commercially reasonable manner. The livestock may be sold in its existing condition or following any commercially reasonable preparation or processing. The fact that a better price could have been obtained by a sale at a different time or in a different manner from that selected by the lienholder is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the lienholder either sells the livestock in the usual manner in any recognized market therefor or sells at the price current in such market at the time of the sale or, if it has otherwise sold in conformity with reasonable commercial sales practices for the type of livestock sold, it has sold in a commercially reasonable manner.

(b) Except as otherwise specified by order of the court, or as agreed to by all interested parties after the lien has arisen, the proceeds of sale shall be deposited with the clerk of the court in an interest-bearing account to abide the judgment in the action.

(c) Except as otherwise specified in the judgment in the action, the proceeds of sale shall be applied in the following order:

(1) For reasonable expenses incurred by the lienholder in enforcing the lien, including, but not limited to, the charges for livestock services from the date the lien arose to the date of sale; the costs of transporting and preparing the livestock for sale and of conducting the sale; and, the reasonable attorneys’ fees and legal costs and expenses incurred by the lienholder;

(2) For satisfaction of the contractual indebtedness secured by the lien; and

(3) For satisfaction of indebtedness secured by any subordinate lien or security interest in the livestock if written notification or demand therefor is received by the court or the lienholder before the proceeds have been distributed. If requested by the lienholder, the holder of a subordinate lien or security interest must seasonably furnish reasonable proof to the court of its subordinate interest before the lienholder need comply with the demand.

(d) The lienholder must account to the owner of the livestock for any surplus and, unless otherwise provided in the judgment in the action, the owner shall be liable for any deficiency.

(Added by Stats. 1979, Ch. 600.)



3080.17

Except as otherwise agreed or specified by order of court, notice of sale shall be given as follows:

(a) A notice in writing of the date, time and place of sale shall be delivered personally or be deposited in the United States mail, postage prepaid, addressed to the owner of the livestock, at his last known address, and to any other person claiming a lien upon or security interest in the livestock, who had on file with the California Secretary of State on the date the lien arose a financing statement covering the livestock for which livestock services secured by the lien were provided at least five days before the date fixed for any public sale or before the day on or after which any private sale or other disposition is to be made.

(b) Notice of the time and place of a public sale shall also be given at least five days before the date of sale by publication once in a newspaper of general circulation published in the county in which the sale is to be held. If there is no such newspaper, notice shall be given by posting, for five days prior to sale, a notice of sale where the sale is to be conducted.

(Added by Stats. 1979, Ch. 600.)



3080.18

(a) Any sale of which notice is delivered or mailed and published as provided in this chapter and which is held as provided in this chapter is a public sale.

(b) Any public sale may be postponed from time to time by public announcement at the time and place last scheduled for sale.

(c) The lienholder may purchase the livestock at a public sale.

(Added by Stats. 1979, Ch. 600.)



3080.19

(a) A sale of livestock held pursuant to this chapter shall:

(1) Transfer to a purchaser for value all of the owner’s rights in the livestock; and

(2) Discharge the lien under which the sale is made and any lien or security interest subordinate thereto.

(b) The purchaser shall take free of all such subordinate rights and interests even though the lienholder fails to comply with the requirements of this chapter or of any judicial proceeding if:

(1) In the case of a public sale, the purchaser has no knowledge of any defects in the sale and does not buy in collusion with the lienholder, other bidders or the person conducting the sale; or

(2) In any other case, the purchaser acts in good faith.

(Added by Stats. 1979, Ch. 600.)



3080.20

(a) The owner of livestock or any other person claiming an interest in livestock may release its interest in the livestock at any time after the lien has arisen. The release shall be in writing and dated when signed. A copy of the release shall be given to the person releasing the interest at the time the release is signed.

(b) The release shall contain all of the following information in simple, nontechnical language:

(1) A description of the livestock covered by the release and the releasing party’s interest in the livestock;

(2) A statement of the amount of the lien to which the livestock is subject;

(3) A statement that the releasing party has a legal right to a hearing in court prior to any sale of the livestock to satisfy the lien;

(4) A statement by the releasing party that it is giving the lienholder permission to sell the livestock;

(5) A statement of the extent to which the releasing party gives up any interest it may have in the livestock or in the sale proceeds of the livestock; and,

(6) To the extent that the release is not given in full satisfaction of the lienholder’s claim or claims against the releasing party, a statement by the releasing party that it is aware that the lienholder may still have a claim against it after the release has been executed.

(Added by Stats. 1979, Ch. 600.)



3080.21

At any time after a lien has arisen, the lienholder may propose to retain any portion or all of the livestock in satisfaction of any portion or all of the claim against the owner or other person indebted to the lienholder for livestock services. The proposal shall be made in writing to the owner and written notice thereof shall be given to any person entitled to receive notice under subdivision (a) of Section 3080.17. If, within 21 days after the notice was sent, the lienholder receives objection in writing from a person entitled to receive notification, the lienholder must proceed to sell the livestock and account for the proceeds pursuant to this chapter. In the absence of such written objection, the lienholder may retain the livestock, or so much thereof as proposed, in satisfaction of all or a portion of the claim against the owner and other person indebted to the lienholder for livestock services, upon the owner’s and such other person’s execution of a release conforming to Section 3080.20.

(Added by Stats. 1979, Ch. 600.)



3080.22

Any lien provided for in this chapter may be assigned by written instrument accompanied by delivery of possession of the livestock, subject to the lien, and the assignee may exercise the rights of a lienholder as provided in this chapter. Any lienholder assigning a lien as authorized herein shall at the time of assigning the lien give written notice of the assignment either by personal delivery or by registered or certified mail, to the legal owner and any other person entitled to receive notice under subdivision (a) of Section 3080.17, including the name and address of the person to whom the lien has been assigned.

(Added by Stats. 1979, Ch. 600.)






CHAPTER 7 - Stoppage in Transit

3081

Any corporation engaged in the business of renting to the public safe deposit boxes may dispose of the unclaimed contents of the safe deposit boxes in the manner set forth in Sections 1660 to 1679, inclusive, of the Financial Code.

(Amended by Stats. 1968, Ch. 48.)









TITLE 16 - GENERAL PROVISIONS

Except where it is otherwise declared, the provisions of the foregoing titles of this part, in respect to the rights and obligations of parties to contracts, are subordinate to the intention of the parties, when ascertained in the manner prescribed by the chapter on the interpretation of contracts; and the benefit thereof may be waived by any party entitled thereto, unless such waiver would be against public policy.

(Amended by Stats. 1963, Ch. 819.)



TITLE 17 - YEAR 2000 INFORMATION DISCLOSURES

3269

For purposes of this title, the following definitions apply:

(a) “Year 2000 Problem” means any expected or actual computing, physical, enterprise, or distribution system complications that may occur in any computer system, computer program, software application, embedded systems, embedded chip calculations, or other computing application as a result of the year change from 1999 to 2000. These complications are often associated with the common programming practice of using a two-digit field to represent a year, resulting in erroneous date calculations, an ambiguous interpretation of the term “00,” the failure to recognize the year 2000 as a leap year, the use of algorithms that use the year “99” or “00” as a flag for another function, or the use of applications, software, or hardware that are date sensitive.

(b) “Information” means any assessment, projection, estimate, planning document, objective, timetable, test plan, test date, or test result related to the implementation or verification of Year 2000 Problem processing capabilities of a computer system, computer program, software application, embedded systems, embedded chip calculations, or other computing application and intended to solve a Year 2000 Problem.

(c) “Disclosure” and “discloses” mean any dissemination or provision of information without any expectation or right to remuneration or fee therefor.

(d) “Person” means any individual, corporation, partnership, business entity, joint venture, association, the State of California or any of its subdivisions, or any other organization, or any combination thereof.

(Amended by Stats. 1999, Ch. 83, Sec. 23. Effective January 1, 2000.)



3270

(a) Notwithstanding any other law, any person that discloses information regarding the Year 2000 Problem or any potential solutions to the problem, including, but not limited to, those persons described in subdivision (b), shall not be liable for damages in any tort action brought against that person regarding the Year 2000 Problem for any injury caused by, arising out of, or relating to, the use of the information disclosed, except as provided in Section 3271.

(b) This section shall apply to any person that, when making the disclosures described in subdivision (a), specifically disclaims the universal applicability of the potential solutions disclosed, and expresses a unique experience with any Year 2000 information.

(c) This section does not apply to prospective solutions sold or exchanged for profit or provided for profit by a person or entity holding itself out as a provider of Year 2000 solutions.

(Added by Stats. 1998, Ch. 860, Sec. 3. Effective September 25, 1998.)



3271

(a) Section 3270 shall not apply if the claimant in an action described in that section establishes that the Year 2000 Problem information disclosure was all of the following:

(1) Material.

(2) False, inaccurate, or misleading.

(3) Either (A) made with the knowledge that the statement was false, inaccurate, or misleading, (B) if the information disclosed was a republication of or otherwise a repetition of information from another person, made without a disclosure that the information was based on information supplied by another person or made with the knowledge that the statement was false, inaccurate, or misleading, or (C) made with gross negligence in the determination of the truth or accuracy of the disclosure or in the determination of whether the disclosure was misleading.

(b) Nothing in this title shall be deemed to affect any other remedy available at law, including, but not limited to, temporary or permanent injunctive relief, against a public or private entity or individual with respect to Year 2000 Problem information disclosures.

(Added by Stats. 1998, Ch. 860, Sec. 3. Effective September 25, 1998.)






TITLE 17a - YEAR 2000 PROBLEM LIABILITY

3269

For purposes of this title, the following definitions apply:

(a) “Year 2000 Problem” means any expected or actual computing, physical, enterprise, or distribution system complications that may occur in any computer system, computer program, software application, embedded systems, embedded chip calculations, or other computing application as a result of the year change from 1999 to 2000. These complications are often associated with the common programming practice of using a two-digit field to represent a year, resulting in erroneous date calculations, an ambiguous interpretation of the term “00,” the failure to recognize the year 2000 as a leap year, the use of algorithms that use the year “99” or “00” as a flag for another function, or the use of applications, software, or hardware that are date sensitive.

(b) “Information” means any assessment, projection, estimate, planning document, objective, timetable, test plan, test date, or test result related to the implementation or verification of Year 2000 Problem processing capabilities of a computer system, computer program, software application, embedded systems, embedded chip calculations, or other computing application and intended to solve a Year 2000 Problem.

(c) “Disclosure” and “discloses” mean any dissemination or provision of information without any expectation or right to remuneration or fee therefor.

(d) “Person” means any individual, corporation, partnership, business entity, joint venture, association, the State of California or any of its subdivisions, or any other organization, or any combination thereof.

(Amended by Stats. 1999, Ch. 83, Sec. 23. Effective January 1, 2000.)



3270

(a) Notwithstanding any other law, any person that discloses information regarding the Year 2000 Problem or any potential solutions to the problem, including, but not limited to, those persons described in subdivision (b), shall not be liable for damages in any tort action brought against that person regarding the Year 2000 Problem for any injury caused by, arising out of, or relating to, the use of the information disclosed, except as provided in Section 3271.

(b) This section shall apply to any person that, when making the disclosures described in subdivision (a), specifically disclaims the universal applicability of the potential solutions disclosed, and expresses a unique experience with any Year 2000 information.

(c) This section does not apply to prospective solutions sold or exchanged for profit or provided for profit by a person or entity holding itself out as a provider of Year 2000 solutions.

(Added by Stats. 1998, Ch. 860, Sec. 3. Effective September 25, 1998.)



3271

(a) Section 3270 shall not apply if the claimant in an action described in that section establishes that the Year 2000 Problem information disclosure was all of the following:

(1) Material.

(2) False, inaccurate, or misleading.

(3) Either (A) made with the knowledge that the statement was false, inaccurate, or misleading, (B) if the information disclosed was a republication of or otherwise a repetition of information from another person, made without a disclosure that the information was based on information supplied by another person or made with the knowledge that the statement was false, inaccurate, or misleading, or (C) made with gross negligence in the determination of the truth or accuracy of the disclosure or in the determination of whether the disclosure was misleading.

(b) Nothing in this title shall be deemed to affect any other remedy available at law, including, but not limited to, temporary or permanent injunctive relief, against a public or private entity or individual with respect to Year 2000 Problem information disclosures.

(Added by Stats. 1998, Ch. 860, Sec. 3. Effective September 25, 1998.)






TITLE 18 - PROVIDERS OF HEALTH AND SAFETY LABOR OR SERVICES

3273

(a) It is unlawful for a person, firm, corporation, or association that is a nongovernmental entity and contracts to perform public health and safety labor or services for a public agency to display on a vehicle a logo of the public agency that reasonably could be interpreted or construed as implying that the labor or services are being provided by employees of the public agency, unless the vehicle conspicuously displays a statement indicating that the contractor is the service provider, contractor, or other appropriate descriptor, such as “SERVICE PROVIDED BY:” or “CONTRACTED BY:”, immediately followed by all of the following:

(1) The logo and the name of the person, firm, corporation, or association that is the nongovernmental entity providing the public health and safety labor or services for the public agency.

(2) The state, or if outside of the United States, the country where the nongovernmental entity’s controlling person, firm, corporation, or association is legally incorporated, organized, or formed.

(b) It is unlawful for a person or an employee of a person, firm, corporation, or association that is a nongovernmental entity and contracts to perform public health and safety labor or services for a public agency to wear a uniform bearing a logo of the public agency that reasonably could be interpreted or construed as implying that the labor or services are being provided by employees of the public agency, unless the uniform conspicuously displays the logo and the name of the person, firm, corporation, or association that is the nongovernmental entity providing the labor or services for the public agency.

(c) The disclosures required pursuant to subdivisions (a) and (b) shall apply to all labor or services provided pursuant to a contract entered into on or after January 1, 2015.

(d) (1) It is unlawful for a public agency to require, through a contract with a person, firm, corporation, or association that is a nongovernmental entity providing public health and safety labor or services, a person or employee of the nongovernmental entity to wear a badge containing the logo of the public agency.

(2) It is unlawful for a person, firm, corporation, or association that is a nongovernmental entity contracting to perform public health and safety labor or services for a public agency to require a person or its employee to wear a badge containing the logo of the public agency.

(e) For the purposes of subdivision (b), an identifying mark affixed to a uniform as required by state or federal law, and a local agency regulating the activity of the person, firm, corporation, or association shall not be construed as implying that the labor or services are being provided by employees of the public agency.

(f) If a vehicle or uniform displays more than one logo referring to the public agency, then the required disclosure shall be placed near the largest logo referring to the public agency.

(g) The disclosure requirements in subdivisions (a) and (b) of this section shall not apply to uniforms or vehicles if the person, firm, corporation, or association that is the nongovernmental entity is providing the labor or services for a public agency under Article 3.3 (commencing with Section 2430) of Chapter 2 of Division 2 of the Vehicle Code.

(h) The disclosure requirements in subdivisions (a) and (b) shall not apply to a public agency vehicle utilized by the nongovernmental entity during a declared state or federal disaster, mass-casualty incident, or other incident that requires the use of state or federal resources when the public agency requires the use of the public agency vehicle.

(i) (1) Violations of this section shall be subject to the remedies provided in the Consumers Legal Remedies Act (Title 1.5 (commencing with Section 1750)).

(2) The duties, rights, and remedies provided in this section are in addition to any other duties, rights, and remedies provided by state law.

(j) For the purposes of this section, the following terms have the following meanings:

(1) “Conspicuously displays” means to display a disclosure on the exterior of a vehicle or uniform in the same location as the logo of the public agency, placed prominently as compared with other words, statements, or designs displayed in connection with the logo of the public agency. With respect to a uniform, “in the same location” includes, but is not limited to, a location on the opposing shoulder, pocket, or similar opposing location relative to the location of the logo of the public agency.

(2) “Logo” means a symbol, graphic, seal, emblem, insignia, trade name, brand name, or picture identifying a person, firm, corporation, association, or public agency. “Logo” shall not mean the name of a public agency used alone.

(3) “Public agency” means a state entity, a city, county, city and county, special district, or other political subdivision of the state.

(4) “Public health and safety labor or services” means fire protection services, rescue services, emergency medical services, hazardous material emergency response services, and ambulance services.

(Added by Stats. 2014, Ch. 832, Sec. 1. Effective January 1, 2015.)












DIVISION 4 - GENERAL PROVISIONS

PART 1 - RELIEF

TITLE 1 - RELIEF IN GENERAL

3274

As a general rule, compensation is the relief or remedy provided by the law of this State for the violation of private rights, and the means of securing their observance; and specific and preventive relief may be given in no other cases than those specified in this Part of the Civil Code.

(Enacted 1872.)



3275

Whenever, by the terms of an obligation, a party thereto incurs a forfeiture, or a loss in the nature of a forfeiture, by reason of his failure to comply with its provisions, he may be relieved therefrom, upon making full compensation to the other party, except in case of a grossly negligent, willful, or fraudulent breach of duty.

(Enacted 1872.)






TITLE 2 - COMPENSATORY RELIEF

CHAPTER 1 - Damages in General

ARTICLE 1 - General Principles

3281

Every person who suffers detriment from the unlawful act or omission of another, may recover from the person in fault a compensation therefor in money, which is called damages.

(Enacted 1872.)



3282

Detriment is a loss or harm suffered in person or property.

(Enacted 1872.)



3283

Damages may be awarded, in a judicial proceeding, for detriment resulting after the commencement thereof, or certain to result in the future.

(Enacted 1872.)






ARTICLE 2 - Interest as Damages

3287

(a) A person who is entitled to recover damages certain, or capable of being made certain by calculation, and the right to recover which is vested in the person upon a particular day, is entitled also to recover interest thereon from that day, except when the debtor is prevented by law, or by the act of the creditor from paying the debt. This section is applicable to recovery of damages and interest from any debtor, including the state or any county, city, city and county, municipal corporation, public district, public agency, or any political subdivision of the state.

(b) Every person who is entitled under any judgment to receive damages based upon a cause of action in contract where the claim was unliquidated, may also recover interest thereon from a date prior to the entry of judgment as the court may, in its discretion, fix, but in no event earlier than the date the action was filed.

(c) Unless another statute provides a different interest rate, in a tax or fee claim against a public entity that results in a judgment against the public entity, interest shall accrue at a rate equal to the weekly average one year constant maturity United States Treasury yield, but shall not exceed 7 percent per annum. That rate shall control until the judgment becomes enforceable under Section 965.5 or 970.1 of the Government Code, at which time interest shall accrue at an annual rate equal to the weekly average one year constant maturity United States Treasury yield at the time of the judgment plus 2 percent, but shall not exceed 7 percent per annum.

(Amended by Stats. 2013, Ch. 424, Sec. 1. Effective January 1, 2014.)



3288

In an action for the breach of an obligation not arising from contract, and in every case of oppression, fraud, or malice, interest may be given, in the discretion of the jury.

(Enacted 1872.)



3289

(a) Any legal rate of interest stipulated by a contract remains chargeable after a breach thereof, as before, until the contract is superseded by a verdict or other new obligation.

(b) If a contract entered into after January 1, 1986, does not stipulate a legal rate of interest, the obligation shall bear interest at a rate of 10 percent per annum after a breach.

For the purposes of this subdivision, the term contract shall not include a note secured by a deed of trust on real property.

(Amended by Stats. 1986, Ch. 176, Sec. 1. Effective June 23, 1986.)



3289.5

For purposes of Section 3289, the rate of the contracted finance charge shall be the legal rate of interest stipulated by a retail installment contract subject to Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3.

(Added by Stats. 1985, Ch. 224, Sec. 1.)



3290

Accepting payment of the whole principal, as such, waives all claim to interest.

(Enacted 1872.)



3291

In any action brought to recover damages for personal injury sustained by any person resulting from or occasioned by the tort of any other person, corporation, association, or partnership, whether by negligence or by willful intent of the other person, corporation, association, or partnership, and whether the injury was fatal or otherwise, it is lawful for the plaintiff in the complaint to claim interest on the damages alleged as provided in this section.

If the plaintiff makes an offer pursuant to Section 998 of the Code of Civil Procedure which the defendant does not accept prior to trial or within 30 days, whichever occurs first, and the plaintiff obtains a more favorable judgment, the judgment shall bear interest at the legal rate of 10 percent per annum calculated from the date of the plaintiff’s first offer pursuant to Section 998 of the Code of Civil Procedure which is exceeded by the judgment, and interest shall accrue until the satisfaction of judgment.

This section shall not apply to a public entity, or to a public employee for an act or omission within the scope of employment, and neither the public entity nor the public employee shall be liable, directly or indirectly, to any person for any interest imposed by this section.

(Added by Stats. 1982, Ch. 150, Sec. 1.)






ARTICLE 3 - Exemplary Damages

3294

(a) In an action for the breach of an obligation not arising from contract, where it is proven by clear and convincing evidence that the defendant has been guilty of oppression, fraud, or malice, the plaintiff, in addition to the actual damages, may recover damages for the sake of example and by way of punishing the defendant.

(b) An employer shall not be liable for damages pursuant to subdivision (a), based upon acts of an employee of the employer, unless the employer had advance knowledge of the unfitness of the employee and employed him or her with a conscious disregard of the rights or safety of others or authorized or ratified the wrongful conduct for which the damages are awarded or was personally guilty of oppression, fraud, or malice. With respect to a corporate employer, the advance knowledge and conscious disregard, authorization, ratification or act of oppression, fraud, or malice must be on the part of an officer, director, or managing agent of the corporation.

(c) As used in this section, the following definitions shall apply:

(1) “Malice” means conduct which is intended by the defendant to cause injury to the plaintiff or despicable conduct which is carried on by the defendant with a willful and conscious disregard of the rights or safety of others.

(2) “Oppression” means despicable conduct that subjects a person to cruel and unjust hardship in conscious disregard of that person’s rights.

(3) “Fraud” means an intentional misrepresentation, deceit, or concealment of a material fact known to the defendant with the intention on the part of the defendant of thereby depriving a person of property or legal rights or otherwise causing injury.

(d) Damages may be recovered pursuant to this section in an action pursuant to Chapter 4 (commencing with Section 377.10) of Title 3 of Part 2 of the Code of Civil Procedure based upon a death which resulted from a homicide for which the defendant has been convicted of a felony, whether or not the decedent died instantly or survived the fatal injury for some period of time. The procedures for joinder and consolidation contained in Section 377.62 of the Code of Civil Procedure shall apply to prevent multiple recoveries of punitive or exemplary damages based upon the same wrongful act.

(e) The amendments to this section made by Chapter 1498 of the Statutes of 1987 apply to all actions in which the initial trial has not commenced prior to January 1, 1988.

(Amended by Stats. 1992, Ch. 178, Sec. 5. Effective January 1, 1993.)



3295

(a) The court may, for good cause, grant any defendant a protective order requiring the plaintiff to produce evidence of a prima facie case of liability for damages pursuant to Section 3294, prior to the introduction of evidence of:

(1) The profits the defendant has gained by virtue of the wrongful course of conduct of the nature and type shown by the evidence.

(2) The financial condition of the defendant.

(b) Nothing in this section shall prohibit the introduction of prima facie evidence to establish a case for damages pursuant to Section 3294.

(c) No pretrial discovery by the plaintiff shall be permitted with respect to the evidence referred to in paragraphs (1) and (2) of subdivision (a) unless the court enters an order permitting such discovery pursuant to this subdivision. However, the plaintiff may subpoena documents or witnesses to be available at the trial for the purpose of establishing the profits or financial condition referred to in subdivision (a), and the defendant may be required to identify documents in the defendant’s possession which are relevant and admissible for that purpose and the witnesses employed by or related to the defendant who would be most competent to testify to those facts. Upon motion by the plaintiff supported by appropriate affidavits and after a hearing, if the court deems a hearing to be necessary, the court may at any time enter an order permitting the discovery otherwise prohibited by this subdivision if the court finds, on the basis of the supporting and opposing affidavits presented, that the plaintiff has established that there is a substantial probability that the plaintiff will prevail on the claim pursuant to Section 3294. Such order shall not be considered to be a determination on the merits of the claim or any defense thereto and shall not be given in evidence or referred to at the trial.

(d) The court shall, on application of any defendant, preclude the admission of evidence of that defendant’s profits or financial condition until after the trier of fact returns a verdict for plaintiff awarding actual damages and finds that a defendant is guilty of malice, oppression, or fraud in accordance with Section 3294. Evidence of profit and financial condition shall be admissible only as to the defendant or defendants found to be liable to the plaintiff and to be guilty of malice, oppression, or fraud. Evidence of profit and financial condition shall be presented to the same trier of fact that found for the plaintiff and found one or more defendants guilty of malice, oppression, or fraud.

(e) No claim for exemplary damages shall state an amount or amounts.

(f) The amendments to this section made by Senate Bill No. 241 of the 1987–88 Regular Session apply to all actions in which the initial trial has not commenced prior to January 1, 1988.

(Amended by Stats. 1987, Ch. 1498, Sec. 6.)



3296

(a) Whenever a judgment for punitive damages is entered against an insurer or health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, the plaintiff in the action shall, within 10 days of entry of judgment, provide all of the following to the Commissioner of the Department of Insurance or the Director of the Department of Managed Health Care, whichever commissioner has regulatory jurisdiction over the insurer or health care service plan:

(1) A copy of the judgment.

(2) A brief recitation of the facts of the case.

(3) Copies of relevant pleadings, as determined by the plaintiff.

(b) The willful failure to comply with this section may, at the discretion of the trial court, result in the imposition of sanctions against the plaintiff or his or her attorney.

(c) This section shall apply to all judgments entered on or after January 1, 1995.

(d) “Insurer,” for purposes of this section, means any person or entity transacting any of the classes of insurance described in Chapter 1 (commencing with Section 100) of Part 1 of Division 1 of the Insurance Code.

(Amended by Stats. 2000, Ch. 857, Sec. 5. Effective January 1, 2001.)









CHAPTER 2 - Measure of Damages

ARTICLE 1 - Damages for Breach of Contract

[3300.]

Section Thirty-three Hundred. For the breach of an obligation arising from contract, the measure of damages, except where otherwise expressly provided by this Code, is the amount which will compensate the party aggrieved for all the detriment proximately caused thereby, or which, in the ordinary course of things, would be likely to result therefrom.

(Amended by Code Amendments 1873-74, Ch. 612.)



3301

No damages can be recovered for a breach of contract which are not clearly ascertainable in both their nature and origin.

(Enacted 1872.)



3302

The detriment caused by the breach of an obligation to pay money only, is deemed to be the amount due by the terms of the obligation, with interest thereon.

(Enacted 1872.)



3304

The detriment caused by the breach of a covenant of “seizin,” of “right to convey,” of “warranty,” or of “quiet enjoyment,” in a grant of an estate in real property, is deemed to be:

1. The price paid to the grantor; or, if the breach is partial only, such proportion of the price as the value of the property affected by the breach bore at the time of the grant to the value of the whole property;

2. Interest thereon for the time during which the grantee derived no benefit from the property, not exceeding five years;

3. Any expenses properly incurred by the covenantee in defending his possession.

(Enacted 1872.)



3305

The detriment caused by the breach of a covenant against incumbrances in a grant of an estate in real property is deemed to be the amount which has been actually expended by the covenantee in extinguishing either the principal or interest thereof, not exceeding in the former case a proportion of the price paid to the grantor equivalent to the relative value at the time of the grant of the property affected by the breach, as compared with the whole, or, in the latter case, interest on a like amount.

(Enacted 1872.)



3306

The detriment caused by the breach of an agreement to convey an estate in real property, is deemed to be the price paid, and the expenses properly incurred in examining the title and preparing the necessary papers, the difference between the price agreed to be paid and the value of the estate agreed to be conveyed at the time of the breach, the expenses properly incurred in preparing to enter upon the land, consequential damages according to proof, and interest.

(Amended by Stats. 1983, Ch. 262, Sec. 1.)



3306a

The minimum detriment caused by the breach of an agreement to execute and deliver a quitclaim deed to real property is deemed to be the expenses incurred by the promisee in quieting title to such property, and the expenses incidental to the entry upon such property. Such expenses which shall include reasonable attorneys’ fees shall be fixed by the court in the quiet title action.

(Added by Stats. 1935, Ch. 661.)



3307

The detriment caused by the breach of an agreement to purchase an estate in real property is deemed to be the excess, if any, of the amount which would have been due to the seller under the contract over the value of the property to him or her, consequential damages according to proof, and interest.

(Amended by Stats. 1983, Ch. 262, Sec. 2.)



3308

The parties to any lease of real or personal property may agree therein that if the lease shall be terminated by the lessor by reason of any breach thereof by the lessee, the lessor shall thereupon be entitled to recover from the lessee the worth at the time of the termination, of the excess, if any, of the amount of rent and charges equivalent to rent reserved in the lease for the balance of the stated term or any shorter period of time over the then reasonable rental value of the property for the same period.

The rights of the lessor under the agreement shall be cumulative to all other rights or remedies now or hereafter given to the lessor by law or by the terms of the lease; provided, however, that the election of the lessor to exercise the remedy hereinabove permitted shall be binding upon him or her and exclude recourse thereafter to any other remedy for rental or charges equivalent to rental or damages for breach of the covenant to pay the rent or charges accruing subsequent to the time of the termination. The parties to the lease may further agree therein that unless the remedy provided by this section is exercised by the lessor within a specified time the right thereto shall be barred.

This section does not apply to a lease of real property unless (a) the lease was executed before July 1, 1971, or (b) the terms of the lease were fixed by a lease, option, or other agreement executed before July 1, 1971.

This section does not apply to leases subject to Division 10 (commencing with Section 10101) of the Commercial Code.

(Amended by Stats. 1988, Ch. 1368, Sec. 2. Operative January 1, 1990, by Sec. 18 of Ch. 1368.)



3315

The detriment caused by the breach of a carrier’s obligation to accept freight, messages, or passengers, is deemed to be the difference between the amount which he had a right to charge for the carriage and the amount which it would be necessary to pay for the same service when it ought to be performed.

(Enacted 1872.)



3316

The detriment caused by the breach of a carrier’s obligation to deliver freight, where he has not converted it to his own use, is deemed to be the value thereof at the place and on the day at which it should have been delivered, deducting the freightage to which he would have been entitled if he had completed the delivery.

(Enacted 1872.)



3317

The detriment caused by a carrier’s delay in the delivery of freight, is deemed to be the depreciation in the intrinsic value of the freight during the delay, and also the depreciation, if any, in the market value thereof, otherwise than by reason of a depreciation in its intrinsic value, at the place where it ought to have been delivered, and between the day at which it ought to have been delivered, and the day of its actual delivery.

(Enacted 1872.)



3318

The detriment caused by the breach of a warranty of an agent’s authority, is deemed to be the amount which could have been recovered and collected from his principal if the warranty had been complied with, and the reasonable expenses of legal proceedings taken, in good faith, to enforce the act of the agent against his principal.

(Enacted 1872.)



3319

(a) In each written contract for private works of improvement entered into on or after January 1, 1996, the contracting party and the design professional may agree to contractual provisions that include a late payment penalty, in lieu of any interest otherwise due. The terms of the late payment penalty shall be specifically set forth in the written contract.

(b) The penalty authorized pursuant to subdivision (a) shall be separate from, and in addition to, the design professionals liens provided by Chapter 3 (commencing with Section 8300) of Title 2 of Part 6 of Division 4, mechanics liens provided by Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4, and stop payment notices provided by Chapter 5 (commencing with Section 8500) of Title 2 of Part 6 of Division 4.

(c) None of the rights or obligations created or permitted by this section between design professionals and contracting parties shall apply to construction loan funds held by a lender pursuant to a construction loan agreement.

(d) For purposes of this section, the following definitions apply:

(1) “Contracting party” means any person or entity entering into a written contract with a design professional for professional design services for a private work of improvement.

(2) “Design professional” means a person licensed as an architect pursuant to Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, registered as a professional engineer pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, or licensed as a land surveyor pursuant to Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code.

(Amended by Stats. 2010, Ch. 697, Sec. 17. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



3320

(a) In each contract for public works of improvement, entered into on or after January 1, 1996, the public agency shall pay to the prime design professional any progress payment within 30 days of receipt of a written demand for payment in accordance with the contract, and the final retention payment within 45 days of receipt of a written demand for payment in accordance with the contract. If the public agency disputes in good faith any portion of the amount due, it may withhold from the payment an amount not to exceed 150 percent of the disputed amount. The disputed amount withheld is not subject to any penalty authorized by this section.

(b) If any amount is wrongfully withheld or is not timely paid in violation of this section, the prime design professional shall be entitled to a penalty of 11/2 percent for the improperly withheld amount, in lieu of any interest otherwise due, per month for every month that payment is not made. In any action for the collection of amounts withheld in violation of this section, the prevailing party is entitled to his or her reasonable attorney’s fees and costs.

(c) The penalty described in subdivision (b) is separate from, and in addition to, the design professionals liens provided by Chapter 3 (commencing with Section 8300) of Title 2 of Part 6 of Division 4, mechanics liens provided by Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4, and stop payment notices on public works provided by Chapter 4 (commencing with Section 9350) of Title 3 of Part 6 of Division 4.

(d) This section does not apply to state agency contracts subject to Section 927.6 of the Government Code.

(e) None of the rights or obligations created by this section between prime design professionals and public agencies apply to construction loan funds held by a lender pursuant to a construction loan agreement.

(f) For purposes of this section:

(1) “Public agency” means the state, any county, any city, any city and county, any district, any public authority, any public agency, any municipal corporation, or other political subdivision or political corporation of the state.

(2) “Design professional” means a person licensed as an architect pursuant to Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, registered as a professional engineer pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, or licensed as a land surveyor pursuant to Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code.

(3) “Prime design professional” means a design professional with a written contract directly with the public agency.

(Amended by Stats. 2010, Ch. 697, Sec. 18. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



3321

(a) In each contract for public works of improvement, a prime design professional shall pay to each subconsultant design professional the amount due him or her from the payment received, not later than 15 days after receipt of each progress payment or final retention payment. If the prime design professional disputes in good faith any portion of the amount due, he or she may withhold from the payment an amount not to exceed 150 percent of the disputed amount. The disputed amount withheld shall not be subject to any penalty authorized by this section.

(b) If any amount is wrongfully withheld or is not timely paid in violation of this section, the subconsultant design professional shall be entitled to a penalty of 11/2 percent of the improperly withheld amount, in lieu of any interest otherwise due, per month, for each month that payment is not made. In any action for the collection of amounts withheld in violation of this section, the prevailing party shall be entitled to his or her reasonable attorney’s fees and costs.

(c) The penalty described in subdivision (b) shall be separate from, and in addition to, the design professionals liens provided by Chapter 3 (commencing with Section 8300) of Title 2 of Part 6 of Division 4, mechanics liens provided by Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4, and stop payment notices on public works provided by Chapter 4 (commencing with Section 9350) of Title 3 of Part 6 of Division 4.

(d) None of the rights or obligations created by this section between prime design professionals and subconsultant design professionals shall apply to construction loan funds held by a lender pursuant to a construction loan agreement.

(e) For purposes of this section:

(1) “Public agency” means the state, any county, any city, any city and county, any district, any public authority, any public agency, any municipal corporation, or other political subdivision or political corporation of the state.

(2) “Design professional” means a person licensed as an architect pursuant to Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, registered as a professional engineer pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, or licensed as a land surveyor pursuant to Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code.

(3) “Prime design professional” means a design professional having a written contract directly with the public agency.

(4) “Subconsultant design professional” means a design professional having a written contract with a prime design professional.

(Amended by Stats. 2010, Ch. 697, Sec. 19. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



3322

(a) (1) A broker of construction trucking services shall pay all transportation charges submitted by a motor carrier of property in dump truck equipment by the 25th day following the last day of the calendar month in which the transportation was performed, if the charges, including all necessary documentation, are submitted by the fifth day following the last day of the calendar month in which the transportation was performed. If there is a good faith dispute over a portion of the charges claimed, the broker may withhold payment of an amount not to exceed 150 percent of the estimated cost of the disputed amount.

(2) A broker who violates paragraph (1) shall pay to the motor carrier of property in dump truck equipment a penalty of 2 percent per month on the improperly withheld amount.

(3) In an action for the collection of moneys not paid in accordance with paragraph (1), the prevailing party shall be entitled to his or her attorney’s fees and costs.

(b) For purposes of subdivision (a), the following definitions apply:

(1) A “broker of construction trucking services” means any person, excluding a licensed contractor, that, as a principal or agent, arranges for transportation services to be provided by an independent contractor motor carrier of property in dump truck equipment and who is responsible for paying the transportation charges of the motor carrier.

(2) A “motor carrier of property in dump truck equipment” means a motor carrier of property permitted by the Department of Motor Vehicles that hauls any type of construction commodity or material in dump truck equipment.

(c) Subdivision (a) only applies if a motor carrier of property is in compliance with Division 14.85 (commencing with Section 36000) of the Vehicle Code at the time the dump truck transportation work is performed.

(Added by Stats. 2004, Ch. 518, Sec. 1. Effective January 1, 2005.)






ARTICLE 2 - Damages for Wrongs

3333

For the breach of an obligation not arising from contract, the measure of damages, except where otherwise expressly provided by this Code, is the amount which will compensate for all the detriment proximately caused thereby, whether it could have been anticipated or not.

(Enacted 1872.)



3333.1

(a) In the event the defendant so elects, in an action for personal injury against a health care provider based upon professional negligence, he may introduce evidence of any amount payable as a benefit to the plaintiff as a result of the personal injury pursuant to the United States Social Security Act, any state or federal income disability or worker’s compensation act, any health, sickness or income-disability insurance, accident insurance that provides health benefits or income-disability coverage, and any contract or agreement of any group, organization, partnership, or corporation to provide, pay for, or reimburse the cost of medical, hospital, dental, or other health care services. Where the defendant elects to introduce such evidence, the plaintiff may introduce evidence of any amount which the plaintiff has paid or contributed to secure his right to any insurance benefits concerning which the defendant has introduced evidence.

(b) No source of collateral benefits introduced pursuant to subdivision (a) shall recover any amount against the plaintiff nor shall it be subrogated to the rights of the plaintiff against a defendant.

(c) For the purposes of this section:

(1) “Health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code; and any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Health care provider” includes the legal representatives of a health care provider;

(2) “Professional negligence” means a negligent act or omission to act by a health care provider in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death, provided that such services are within the scope of services for which the provider is licensed and which are not within any restriction imposed by the licensing agency or licensed hospital.

(Amended by Stats. 1976, Ch. 1079.)



3333.2

(a) In any action for injury against a health care provider based on professional negligence, the injured plaintiff shall be entitled to recover noneconomic losses to compensate for pain, suffering, inconvenience, physical impairment, disfigurement and other nonpecuniary damage.

(b) In no action shall the amount of damages for noneconomic losses exceed two hundred fifty thousand dollars ($250,000).

(c) For the purposes of this section:

(1) “Health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code; and any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Health care provider” includes the legal representatives of a health care provider;

(2) “Professional negligence” means a negligent act or omission to act by a health care provider in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death, provided that such services are within the scope of services for which the provider is licensed and which are not within any restriction imposed by the licensing agency or licensed hospital.

(Amended by Stats. 1975, 2nd Ex. Sess., Ch. 2.)



3333.3

In any action for damages based on negligence, a person may not recover any damages if the plaintiff’s injuries were in any way proximately caused by the plaintiff’s commission of any felony, or immediate flight therefrom, and the plaintiff has been duly convicted of that felony.

(Added November 5, 1996, by initiative Proposition 213, Sec. 3. Applicable, by Sec. 4 of Prop. 213, to actions in which the initial trial has not commenced prior to January 1, 1997. Note: Prop. 213 (The Personal Responsibility Act of 1996) also includes Section 3333.4.)



3333.4

(a) Except as provided in subdivision (c), in any action to recover damages arising out of the operation or use of a motor vehicle, a person shall not recover non-economic losses to compensate for pain, suffering, inconvenience, physical impairment, disfigurement, and other nonpecuniary damages if any of the following applies:

(1) The injured person was at the time of the accident operating the vehicle in violation of Section 23152 or 23153 of the Vehicle Code, and was convicted of that offense.

(2) The injured person was the owner of a vehicle involved in the accident and the vehicle was not insured as required by the financial responsibility laws of this state.

(3) The injured person was the operator of a vehicle involved in the accident and the operator can not establish his or her financial responsibility as required by the financial responsibility laws of this state.

(b) Except as provided in subdivision (c), an insurer shall not be liable, directly or indirectly, under a policy of liability or uninsured motorist insurance to indemnify for non-economic losses of a person injured as described in subdivision (a).

(c) In the event a person described in paragraph (2) of subdivision (a) was injured by a motorist who at the time of the accident was operating his or her vehicle in violation of Section 23152 or 23153 of the Vehicle Code, and was convicted of that offense, the injured person shall not be barred from recovering non-economic losses to compensate for pain, suffering, inconvenience, physical impairment, disfigurement, and other nonpecuniary damages.

(Added November 5, 1996, by initiative Proposition 213, Sec. 3. Applicable, by Sec. 4 of Prop. 213, to actions in which the initial trial has not commenced prior to January 1, 1997. Note: Prop. 213 (The Personal Responsibility Act of 1996) also includes Section 3333.3.)



3333.5

(a) Each pipeline corporation that qualifies as a public utility within Section 216 of the Public Utilities Code that transports any crude oil or fraction thereof in a public utility oil pipeline system that meets the requirements of subdivision (h) shall be absolutely liable without regard to fault for any damages incurred by any injured party that arise out of, or are caused by, the discharge or leaking of crude oil or fraction thereof from the public utility pipeline.

(b) A pipeline corporation is not liable to an injured party under this section for any of the following:

(1) Damages, other than costs of removal incurred by the state or a local government caused solely by an act of war, hostilities, civil war, or insurrection or by an unanticipated grave natural disaster or other act of God of an exceptional, inevitable, and irresistible character, other than an earthquake, which damages could not have been prevented or avoided by the exercise of due care or foresight.

(2) Damages in the proportion caused by the negligence, intentional malfeasance, or criminal act of the landowner, or an agent, employee, or contractor of the landowner, upon whose property the pipeline system is located.

(3) Except as provided by paragraph (2), damages caused solely by the negligence or intentional malfeasance of the injured person.

(4) Except as provided by paragraph (2), damages caused solely by the criminal act of a third party other than the pipeline corporation or an agent or employee of the pipeline corporation.

(5) Natural seepage from sources other than the public utility oil pipeline.

(6) Damages that arise out of, or are caused by, a discharge that is authorized by a state or federal permit.

(c) Damages for which a pipeline corporation is liable under this section are the following:

(1) All costs of response, containment, cleanup, removal, and treatment, including, but not limited to, monitoring and administration costs.

(2) Injury to, or economic losses resulting from destruction of or injury to, real or personal property.

(3) Injury to, destruction of, or loss of, natural resources, including, but not limited to, the reasonable cost of rehabilitating wildlife, habitat, and other resources and the reasonable cost of assessing that injury, destruction, or loss, in any action brought by the state, a county, city, or district.

(4) Loss of taxes, royalties, rents, use, or profit shares caused by the injury, destruction, loss, or impairment of use of real property, personal property, or natural resources.

(5) Loss of use and enjoyment of natural resources and other public resources or facilities in any action brought by the state, county, city, or district.

(d) The court may award reasonable costs of the suit, attorneys’ fees, and the cost of any necessary expert witnesses to any prevailing plaintiff. The court may award reasonable costs of the suit, attorneys’ fees, and the cost of any necessary expert witnesses to any prevailing defendant if the court finds that the plaintiff commenced or prosecuted the suit under this section in bad faith or solely for purposes of harassing the defendant.

(e) (1) A pipeline corporation shall immediately clean up all crude oil, or any fraction thereof, that leaks or is discharged from a pipeline subject to this section. Additionally, the pipeline corporation shall abate immediately, or as soon as practical, the effects of the leak or discharge and take all other necessary remedial action.

(2) A pipeline corporation may recover the costs of the activities specified in this section for which it is not at fault by means of any otherwise available cause of action, including, but not limited to, indemnification or subrogation.

(f) This section shall not apply to claims, or causes of action, for damages for personal injury or wrongful death.

(g) This section shall not prohibit any party from bringing any action for damages under any other provision or principle of law, including but not limited to, common law. However, damages shall not be awarded pursuant to this section to an injured party to the extent the same party is or has been awarded damages for the same injury under any other provision or principle of law.

(h) This section shall only apply to all of the following:

(1) The pipeline system proposed to be constructed by Pacific Pipeline System, Inc., identified in Public Utilities Commission Application No. 91-10-013, for which the maximum requirement of one hundred million dollars ($100,000,000) set forth in paragraph (1) of subdivision (j) shall apply.

(2) Any other public utility pipeline system for which construction is completed on or after January 1, 1996, other than a pipeline system the entire length of which is subject to the Lempert-Keene-Seastrand Oil Spill Prevention and Response Act, (Division 7.8 (commencing with Section 8750) of the Public Resources Code). If part, but not all, of a pipeline system is subject to the Lempert-Keene-Seastrand Oil Spill Prevention and Response Act, any evidence of financial responsibility that satisfies that act, and that meets the conditions of this section, shall be credited toward the requirements of this section.

(3) Any major relocation of three miles or greater of a portion of a pipeline system along substantially new alignments accomplished through the exercise of eminent domain. This section shall not apply to the portions of the pipeline not relocated.

(i) This section shall not apply to the following:

(1) A pipeline system in existence prior to January 1, 1996, that is converted to a public utility prior or subsequent to January 1, 1996.

(2) A public utility pipeline system not otherwise subject to this section, that is the object of repair, replacement or maintenance, unless that activity constitutes relocation as described in paragraph (3) of subdivision (h).

(j) (1) No pipeline system subject to this section shall be permitted to operate unless the State Fire Marshal certifies that the pipeline corporation demonstrates sufficient financial responsibility to respond to the liability imposed by this section. The minimum financial responsibility required by the State Fire Marshal shall be seven hundred fifty dollars ($750) times the maximum capacity of the pipeline in the number of barrels per day up to a maximum of one hundred million dollars ($100,000,000) per pipeline system, or a maximum of two hundred million dollars ($200,000,000) per multiple pipeline systems.

(2) For the purposes of this section, financial responsibility shall be demonstrated by evidence that is substantially equivalent to that required by regulations issued under Section 8670.37.54 of the Government Code, including insurance, surety bond, letter of credit, guaranty, qualification as a self-insurer, or combination thereof or any other evidence of financial responsibility. The State Fire Marshal shall require the documentation evidencing financial responsibility to be placed on file with that office, and shall administer the documentation in a manner substantially equivalent to that provided by regulations issued under Section 8670.37.54 of the Government Code. Financial responsibility shall be available for payment of claims for damages described in subdivision (c) of any party, including, but not limited to, the State of California, local governments, special districts, and private parties, that obtains a final judgment therefor against the pipeline corporation.

(k) The State Fire Marshal shall require evidence of financial responsibility to fund postclosure cleanup costs. The evidence of financial responsibility shall be 15 percent of the amount of financial responsibility required under subdivision (j) and shall be maintained by the pipeline corporation for four years from the date the pipeline is fully idled pursuant to a closure plan approved by the State Fire Marshal.

(l) “Fraction” of crude oil means a group of compounds collected by fractional distillation that condenses within the same temperature band, or a material that consists primarily of that group of compounds or of a mixture of those groups of compounds.

(m) (1) Notwithstanding Section 228 of the Public Utilities Code, for purposes of this section, “pipeline corporation” means every corporation or person directly operating, managing or owning any pipeline system that qualifies as a public utility within Section 216 of the Public Utilities Code and for compensation within this state.

(2) For purposes of this section, “owning” refers to the legal entity owning the pipeline system itself and does not include legal entities having an ownership interest, in whole or in part, in the entity owning the pipeline system or multiple pipeline systems.

(3) “Pipeline system” means a collective assemblage of intrastate line pipe, valves, and other appurtenances connected to line pipe, pumping units, fabricated assemblies associated with pumping units, metering and delivery station, and fabricated assemblies constructed for the same purpose at substantially the same time that form a facility through which crude oil or a fraction thereof moves in transportation.

(Added by renumbering Section 3333.4 (as added by Stats. 1995, Ch. 979) by Stats. 1998, Ch. 485, Sec. 40. Effective January 1, 1999.)



3333.7

(a) Notwithstanding any other provision of law, any person who suffers injury that is proximately caused by the driver of a commercial motor vehicle shall be entitled to recover treble damages from the driver’s employer where it is shown both that the driver of a commercial motor vehicle was under the influence of alcohol or a controlled substance at the time that the injury was caused and that the driver’s employer willfully failed at the time of the injury to comply with any of the requirements of federal law described in subdivision (a) of Section 34520 of the Vehicle Code in regard to the involved driver.

(b) For the purposes of subdivision (a), “willfully failed” has the same meaning as “willful failure” as defined in paragraph (3) of subdivision (c) of Section 34623 of the Vehicle Code.

(c) For purposes of subdivision (a), an “employer” is a person or entity who employs the driver or who contracts with an owner-operator, who meets the requirements set forth in subdivision (b) of Section 34624 of the Vehicle Code, to provide transportation services, and who is required to engage in mandatory substance abuse testing pursuant to subdivision (a) of Section 34520 of the Vehicle Code. This subdivision shall not be construed to change the definition of “employer,” “employee,” or “independent contractor” for any purpose.

(d) Nothing in this section is intended to preclude or affect existing rights.

(Added by Stats. 2001, Ch. 298, Sec. 1. Effective January 1, 2002.)



3334

(a) The detriment caused by the wrongful occupation of real property, in cases not embraced in Section 3335 of this code, the Eminent Domain Law (Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure), or Section 1174 of the Code of Civil Procedure, is deemed to include the value of the use of the property for the time of that wrongful occupation, not exceeding five years next preceding the commencement of the action or proceeding to enforce the right to damages, the reasonable cost of repair or restoration of the property to its original condition, and the costs, if any, of recovering the possession.

(b) (1) Except as provided in paragraph (2), for purposes of subdivision (a), the value of the use of the property shall be the greater of the reasonable rental value of that property or the benefits obtained by the person wrongfully occupying the property by reason of that wrongful occupation.

(2) If a wrongful occupation of real property subject to this section is the result of a mistake of fact of the wrongful occupier, the value of the use of the property, for purposes of subdivision (a), shall be the reasonable rental value of the property.

(Amended by Stats. 1992, Ch. 469, Sec. 1. Effective January 1, 1993.)



3335

For willfully holding over real property, by a person who entered upon the same, as guardian or trustee for an infant, or by right of an estate terminable with any life or lives, after the termination of the trust or particular estate, without the consent of the party immediately entitled after such termination, the measure of damages is the value of the profits received during such holding over.

(Enacted 1872.)



3336

The detriment caused by the wrongful conversion of personal property is presumed to be:

First—The value of the property at the time of the conversion, with the interest from that time, or, an amount sufficient to indemnify the party injured for the loss which is the natural, reasonable and proximate result of the wrongful act complained of and which a proper degree of prudence on his part would not have averted; and

Second—A fair compensation for the time and money properly expended in pursuit of the property.

(Amended by Stats. 1931, Ch. 633.)



3336.5

(a) (1) Any junk dealer or recycler who possesses a fire hydrant, fire department connection, including, but not limited to, brass fittings and parts, manhole cover or lid or part of that cover or lid, or backflow device or connection to that device or part of that device without a written certification from the agency or utility owning or previously owning the material shall be liable to the agency or utility for the wrongful possession of that material as provided in subdivision (b).

(2) A written certification under this subdivision shall be on the agency’s or utility’s letterhead and shall certify both that the agency or utility has sold the material described or is offering the material for sale, salvage, or recycling, and that the person possessing the certification or identified in the certification is authorized to negotiate the sale of that material.

(b) Except as provided in subdivision (c), a junk dealer or recycler in violation of this section shall be liable to the agency or utility owning or previously owning the prohibited material as described in subdivision (a) for the actual damages incurred by the agency or utility, including the value of the material, the cost of replacing the material, labor costs, and the costs of repairing any damage caused by the removal of the material. The court shall also award exemplary damages of three times the actual damages incurred by the agency or utility, unless the court decides that extenuating circumstances do not justify awarding these exemplary damages.

(c) (1) A junk dealer or recycler who unknowingly takes possession of one or more of the materials described in subdivision (a) as part of a load of otherwise nonprohibited materials without the written certification described in subdivision (a) shall notify the appropriate law enforcement agency by the end of the next business day upon discovery of the prohibited materials. Written confirmation of that notice shall relieve the junk dealer or recycler of liability to the agency or utility for the possession of those materials.

(2) The following definitions shall apply for purposes of this subdivision:

(A) “Appropriate law enforcement agency” means, in the case of any material described in subdivision (a) that is located within the territorial limits of an incorporated city, the police chief of the city or his or her designee, or, in the case of any material described in subdivision (a) that is located outside the territorial limits of an incorporated city, the sheriff of the county or his or her designee.

(B) “Written confirmation” means any confirmation received from the law enforcement agency as electronic mail, facsimile, or other written correspondence, including, but not limited to, a letter delivered in person or by certified mail.

(d) Nothing in this section is intended to create a basis for liability on the part of the junk dealers and recyclers to third parties for damages or injuries related to or arising from the theft of the materials described in this section.

(Added by Stats. 2012, Ch. 393, Sec. 2. Effective January 1, 2013.)



3337

The presumption declared by the last section cannot be repelled, in favor of one whose possession was wrongful from the beginning, by his subsequent application of the property to the benefit of the owner, without his consent.

(Enacted 1872.)



3338

One having a mere lien on personal property, cannot recover greater damages for its conversion, from one having a right thereto superior to his, after his lien is discharged, than the amount secured by the lien, and the compensation allowed by Section 3336 for loss of time and expenses.

(Enacted 1872.)



3339

The Legislature finds and declares the following:

(a) All protections, rights, and remedies available under state law, except any reinstatement remedy prohibited by federal law, are available to all individuals regardless of immigration status who have applied for employment, or who are or who have been employed, in this state.

(b) For purposes of enforcing state labor, employment, civil rights, and employee housing laws, a person’s immigration status is irrelevant to the issue of liability, and in proceedings or discovery undertaken to enforce those state laws no inquiry shall be permitted into a person’s immigration status except where the person seeking to make this inquiry has shown by clear and convincing evidence that this inquiry is necessary in order to comply with federal immigration law.

(c) The provisions of this section are declaratory of existing law.

(d) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2002, Ch. 1071, Sec. 1. Effective January 1, 2003.)



3340

For wrongful injuries to animals being subjects of property, committed willfully or by gross negligence, in disregard of humanity, exemplary damages may be given.

(Enacted 1872.)



3341

The owner, possessor, or harborer of any dog or other animal, that shall, on the premises of any person other than the owner, possessor, or harborer of such dog or other animal, kill, worry, or wound any bovine animal, swine, horse, mule, burro, sheep, angora goat, or cashmere goat, or poultry, shall be liable to the owner of the same for the damages and costs of suit, to be recovered in any court of competent jurisdiction:

1. In the prosecution of actions under the provisions of this chapter, it shall not be necessary for the plaintiff to show that the owner, possessor, or harborer of such dog or other animal, had knowledge of the fact that such dog or other animal would kill, wound or worry bovine animals, swine, horses, mules, burros, sheep, goats, or poultry.

2. Any person on finding any dog or dogs, or other animal, not on the premises of the owner or possessor of such dog or dogs, or other animal, worrying, wounding, or killing any bovine animals, swine, horses, mules, burros, sheep, angora or cashmere goats, may, at the time of finding such dog or dogs, or other animal, kill the same, and the owner or owners thereof shall sustain no action for damages against any person so killing such dog or dogs, or other animal.

Nothing in this section shall render an owner, possessor, or harborer of a dog liable for the accidental or unavoidable killing or injury of any bovine animal, swine, horse, mule, burro, sheep, angora goat, cashmere goat, or poultry which occurs in connection with or as a incident to the driving or herding the same from the premises of the owner, possessor, or harborer of the dog, whether such killing or injury occurs upon such premises or off of such premises.

(Amended by Stats. 1945, Ch. 1327.)



3342

(a) The owner of any dog is liable for the damages suffered by any person who is bitten by the dog while in a public place or lawfully in a private place, including the property of the owner of the dog, regardless of the former viciousness of the dog or the owner’s knowledge of such viciousness. A person is lawfully upon the private property of such owner within the meaning of this section when he is on such property in the performance of any duty imposed upon him by the laws of this state or by the laws or postal regulations of the United States, or when he is on such property upon the invitation, express or implied, of the owner.

(b) Nothing in this section shall authorize the bringing of an action pursuant to subdivision (a) against any governmental agency using a dog in military or police work if the bite or bites occurred while the dog was defending itself from an annoying, harassing, or provoking act, or assisting an employee of the agency in any of the following:

(1) In the apprehension or holding of a suspect where the employee has a reasonable suspicion of the suspect’s involvement in criminal activity.

(2) In the investigation of a crime or possible crime.

(3) In the execution of a warrant.

(4) In the defense of a peace officer or another person.

(c) Subdivision (b) shall not apply in any case where the victim of the bite or bites was not a party to, nor a participant in, nor suspected to be a party to or a participant in, the act or acts that prompted the use of the dog in the military or police work.

(d) Subdivision (b) shall apply only where a governmental agency using a dog in military or police work has adopted a written policy on the necessary and appropriate use of a dog for the police or military work enumerated in subdivision (b).

(Amended by Stats. 1988, Ch. 298, Sec. 1.)



3342.5

(a) The owner of any dog that has bitten a human being shall have the duty to take such reasonable steps as are necessary to remove any danger presented to other persons from bites by the animal.

(b) Whenever a dog has bitten a human being on at least two separate occasions, any person, the district attorney, or city attorney may bring an action against the owner of the animal to determine whether conditions of the treatment or confinement of the dog or other circumstances existing at the time of the bites have been changed so as to remove the danger to other persons presented by the animal. This action shall be brought in the county where a bite occurred. The court, after hearing, may make any order it deems appropriate to prevent the recurrence of such an incident, including, but not limited to, the removal of the animal from the area or its destruction if necessary.

(c) Whenever a dog trained to fight, attack, or kill has bitten a human being, causing substantial physical injury, any person, including the district attorney, or city attorney may bring an action against the owner of the animal to determine whether conditions of the treatment or confinement of the dog or other circumstances existing at the time of the bites have been changed so as to remove the danger to other persons presented by the animal. This action shall be brought in the county where a bite occurred. The court, after hearing, may make any order it deems appropriate to prevent the recurrence of such an incident, including, but not limited to, the removal of the animal from the area or its destruction if necessary.

(d) Nothing in this section shall authorize the bringing of an action pursuant to subdivision (b) based on a bite or bites inflicted upon a trespasser, or by a dog used in military or police work if the bite or bites occurred while the dog was actually performing in that capacity.

(e) Nothing in this section shall be construed to prevent legislation in the field of dog control by any city, county, or city and county.

(f) Nothing in this section shall be construed to affect the liability of the owner of a dog under Section 3342 or any other provision of the law.

(g) A proceeding under this section is a limited civil case.

(Amended by Stats. 1998, Ch. 931, Sec. 18. Effective September 28, 1998.)



3343

(a) One defrauded in the purchase, sale or exchange of property is entitled to recover the difference between the actual value of that with which the defrauded person parted and the actual value of that which he received, together with any additional damage arising from the particular transaction, including any of the following:

(1) Amounts actually and reasonably expended in reliance upon the fraud.

(2) An amount which would compensate the defrauded party for loss of use and enjoyment of the property to the extent that any such loss was proximately caused by the fraud.

(3) Where the defrauded party has been induced by reason of the fraud to sell or otherwise part with the property in question, an amount which will compensate him for profits or other gains which might reasonably have been earned by use of the property had he retained it.

(4) Where the defrauded party has been induced by reason of the fraud to purchase or otherwise acquire the property in question, an amount which will compensate him for any loss of profits or other gains which were reasonably anticipated and would have been earned by him from the use or sale of the property had it possessed the characteristics fraudulently attributed to it by the party committing the fraud, provided that lost profits from the use or sale of the property shall be recoverable only if and only to the extent that all of the following apply:

(i) The defrauded party acquired the property for the purpose of using or reselling it for a profit.

(ii) The defrauded party reasonably relied on the fraud in entering into the transaction and in anticipating profits from the subsequent use or sale of the property.

(iii) Any loss of profits for which damages are sought under this paragraph have been proximately caused by the fraud and the defrauded party’s reliance on it.

(b) Nothing in this section shall do either of the following:

(1) Permit the defrauded person to recover any amount measured by the difference between the value of property as represented and the actual value thereof.

(2) Deny to any person having a cause of action for fraud or deceit any legal or equitable remedies to which such person may be entitled.

(Amended by Stats. 1971, Ch. 943.)



3343.5

(a) Any one or more of the following who suffers any damage proximately resulting from one or more acts of unlawful motor vehicle subleasing, as described in Chapter 12.7 (commencing with Section 570) of Title 13 of Part 1 of the Penal Code, may bring an action against the person who has engaged in those acts:

(1) A seller or other secured party under a conditional sale contract or a security agreement.

(2) A lender under a direct loan agreement.

(3) A lessor under a lease contract.

(4) A buyer under a conditional sale contract.

(5) A purchaser under a direct loan agreement, an agreement which provides for a security interest, or an agreement which is equivalent to these types of agreements.

(6) A lessee under a lease contract.

(7) An actual or purported transferee or assignee of any right or interest of a buyer, a purchaser, or a lessee.

(b) The court in an action under subdivision (a) may award actual damages; equitable relief, including, but not limited to, an injunction and restitution of money and property; punitive damages; reasonable attorney’s fees and costs; and any other relief which the court deems proper.

(c) As used in this section, the following terms have the following meanings:

(1) “Buyer” has the meaning set forth in subdivision (c) of Section 2981.

(2) “Conditional sale contract” has the meaning set forth in subdivision (a) of Section 2981. Notwithstanding subdivision (k) of Section 2981, “conditional sale contract” includes any contract for the sale or bailment of a motor vehicle between a buyer and a seller primarily for business or commercial purposes.

(3) “Direct loan agreement” means an agreement between a lender and a purchaser whereby the lender has advanced funds pursuant to a loan secured by the motor vehicle which the purchaser has purchased.

(4) “Lease contract” means a lease contract between a lessor and lessee as this term and these parties are defined in Section 2985.7. Notwithstanding subdivision (d) of Section 2985.7, “lease contract” includes a lease for business or commercial purposes.

(5) “Motor vehicle” means any vehicle required to be registered under the Vehicle Code.

(6) “Person” means an individual, company, firm, association, partnership, trust, corporation, limited liability company, or other legal entity.

(7) “Purchaser” has the meaning set forth in paragraph (30) of subdivision (b) of Section 1201 of the Commercial Code.

(8) “Security agreement” and “secured party” have the meanings set forth, respectively, in paragraphs (74) and (73) of subdivision (a) of Section 9102 of the Commercial Code. “Security interest” has the meaning set forth in paragraph (35) of subdivision (b) of Section 1201 of the Commercial Code.

(9) “Seller” has the meaning set forth in subdivision (b) of Section 2981, and includes the present holder of the conditional sale contract.

(d) The rights and remedies provided in this section are in addition to any other rights and remedies provided by law.

(Amended by Stats. 2013, Ch. 531, Sec. 1. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



3343.7

An action may be brought against any nonprofit organization operated on a cooperative basis by and for independent retailers which wholesales goods and services primarily to its member retailers as described in paragraph (3) of subdivision (d) of Section 20001 of the Business and Professions Code or subdivision (c) of Section 31005 of the Corporations Code, for rescission of a membership contract entered into, or for any damages sustained, as a consequence of being fraudulently induced to join the organization. For purposes of this section, “fraudulently induced” means the misrepresentation of a material fact, or the omission of a material fact, including the failure of the organization to disclose all information required under subparagraph (H) of paragraph (3) of subdivision (d) of Section 20001 of the Business and Professions Code or paragraph (8) of subdivision (c) of Section 31005 of the Corporations Code, unless the defendant proves that the plaintiff knew the facts concerning the untruth or omission or that the defendant exercised reasonable care and did not know (or if the defendant had exercised reasonable care would not have known) of the untruth or omission.

(Added by Stats. 1989, Ch. 1380, Sec. 2.)






ARTICLE 3 - Penal Damages

3344

(a) Any person who knowingly uses another’s name, voice, signature, photograph, or likeness, in any manner, on or in products, merchandise, or goods, or for purposes of advertising or selling, or soliciting purchases of, products, merchandise, goods or services, without such person’s prior consent, or, in the case of a minor, the prior consent of his parent or legal guardian, shall be liable for any damages sustained by the person or persons injured as a result thereof. In addition, in any action brought under this section, the person who violated the section shall be liable to the injured party or parties in an amount equal to the greater of seven hundred fifty dollars ($750) or the actual damages suffered by him or her as a result of the unauthorized use, and any profits from the unauthorized use that are attributable to the use and are not taken into account in computing the actual damages. In establishing such profits, the injured party or parties are required to present proof only of the gross revenue attributable to such use, and the person who violated this section is required to prove his or her deductible expenses. Punitive damages may also be awarded to the injured party or parties. The prevailing party in any action under this section shall also be entitled to attorney’s fees and costs.

(b) As used in this section, “photograph” means any photograph or photographic reproduction, still or moving, or any videotape or live television transmission, of any person, such that the person is readily identifiable.

(1) A person shall be deemed to be readily identifiable from a photograph when one who views the photograph with the naked eye can reasonably determine that the person depicted in the photograph is the same person who is complaining of its unauthorized use.

(2) If the photograph includes more than one person so identifiable, then the person or persons complaining of the use shall be represented as individuals rather than solely as members of a definable group represented in the photograph. A definable group includes, but is not limited to, the following examples: a crowd at any sporting event, a crowd in any street or public building, the audience at any theatrical or stage production, a glee club, or a baseball team.

(3) A person or persons shall be considered to be represented as members of a definable group if they are represented in the photograph solely as a result of being present at the time the photograph was taken and have not been singled out as individuals in any manner.

(c) Where a photograph or likeness of an employee of the person using the photograph or likeness appearing in the advertisement or other publication prepared by or in behalf of the user is only incidental, and not essential, to the purpose of the publication in which it appears, there shall arise a rebuttable presumption affecting the burden of producing evidence that the failure to obtain the consent of the employee was not a knowing use of the employee’s photograph or likeness.

(d) For purposes of this section, a use of a name, voice, signature, photograph, or likeness in connection with any news, public affairs, or sports broadcast or account, or any political campaign, shall not constitute a use for which consent is required under subdivision (a).

(e) The use of a name, voice, signature, photograph, or likeness in a commercial medium shall not constitute a use for which consent is required under subdivision (a) solely because the material containing such use is commercially sponsored or contains paid advertising. Rather it shall be a question of fact whether or not the use of the person’s name, voice, signature, photograph, or likeness was so directly connected with the commercial sponsorship or with the paid advertising as to constitute a use for which consent is required under subdivision (a).

(f) Nothing in this section shall apply to the owners or employees of any medium used for advertising, including, but not limited to, newspapers, magazines, radio and television networks and stations, cable television systems, billboards, and transit ads, by whom any advertisement or solicitation in violation of this section is published or disseminated, unless it is established that such owners or employees had knowledge of the unauthorized use of the person’s name, voice, signature, photograph, or likeness as prohibited by this section.

(g) The remedies provided for in this section are cumulative and shall be in addition to any others provided for by law.

(Amended by Stats. 1984, Ch. 1704, Sec. 2.)



3344.1

(a) (1) Any person who uses a deceased personality’s name, voice, signature, photograph, or likeness, in any manner, on or in products, merchandise, or goods, or for purposes of advertising or selling, or soliciting purchases of, products, merchandise, goods, or services, without prior consent from the person or persons specified in subdivision (c), shall be liable for any damages sustained by the person or persons injured as a result thereof. In addition, in any action brought under this section, the person who violated the section shall be liable to the injured party or parties in an amount equal to the greater of seven hundred fifty dollars ($750) or the actual damages suffered by the injured party or parties, as a result of the unauthorized use, and any profits from the unauthorized use that are attributable to the use and are not taken into account in computing the actual damages. In establishing these profits, the injured party or parties shall be required to present proof only of the gross revenue attributable to the use, and the person who violated the section is required to prove his or her deductible expenses. Punitive damages may also be awarded to the injured party or parties. The prevailing party or parties in any action under this section shall also be entitled to attorney’s fees and costs.

(2) For purposes of this subdivision, a play, book, magazine, newspaper, musical composition, audiovisual work, radio or television program, single and original work of art, work of political or newsworthy value, or an advertisement or commercial announcement for any of these works, shall not be considered a product, article of merchandise, good, or service if it is fictional or nonfictional entertainment, or a dramatic, literary, or musical work.

(3) If a work that is protected under paragraph (2) includes within it a use in connection with a product, article of merchandise, good, or service, this use shall not be exempt under this subdivision, notwithstanding the unprotected use’s inclusion in a work otherwise exempt under this subdivision, if the claimant proves that this use is so directly connected with a product, article of merchandise, good, or service as to constitute an act of advertising, selling, or soliciting purchases of that product, article of merchandise, good, or service by the deceased personality without prior consent from the person or persons specified in subdivision (c).

(b) The rights recognized under this section are property rights, freely transferable or descendible, in whole or in part, by contract or by means of any trust or any other testamentary instrument, executed before or after January 1, 1985. The rights recognized under this section shall be deemed to have existed at the time of death of any deceased personality who died prior to January 1, 1985, and, except as provided in subdivision (o), shall vest in the persons entitled to these property rights under the testamentary instrument of the deceased personality effective as of the date of his or her death. In the absence of an express transfer in a testamentary instrument of the deceased personality’s rights in his or her name, voice, signature, photograph, or likeness, a provision in the testamentary instrument that provides for the disposition of the residue of the deceased personality’s assets shall be effective to transfer the rights recognized under this section in accordance with the terms of that provision. The rights established by this section shall also be freely transferable or descendible by contract, trust, or any other testamentary instrument by any subsequent owner of the deceased personality’s rights as recognized by this section. Nothing in this section shall be construed to render invalid or unenforceable any contract entered into by a deceased personality during his or her lifetime by which the deceased personality assigned the rights, in whole or in part, to use his or her name, voice, signature, photograph, or likeness, regardless of whether the contract was entered into before or after January 1, 1985.

(c) The consent required by this section shall be exercisable by the person or persons to whom the right of consent, or portion thereof, has been transferred in accordance with subdivision (b), or if no transfer has occurred, then by the person or persons to whom the right of consent, or portion thereof, has passed in accordance with subdivision (d).

(d) Subject to subdivisions (b) and (c), after the death of any person, the rights under this section shall belong to the following person or persons and may be exercised, on behalf of and for the benefit of all of those persons, by those persons who, in the aggregate, are entitled to more than a one-half interest in the rights:

(1) The entire interest in those rights belongs to the surviving spouse of the deceased personality unless there are any surviving children or grandchildren of the deceased personality, in which case one-half of the entire interest in those rights belongs to the surviving spouse.

(2) The entire interest in those rights belongs to the surviving children of the deceased personality and to the surviving children of any dead child of the deceased personality unless the deceased personality has a surviving spouse, in which case the ownership of a one-half interest in rights is divided among the surviving children and grandchildren.

(3) If there is no surviving spouse, and no surviving children or grandchildren, then the entire interest in those rights belongs to the surviving parent or parents of the deceased personality.

(4) The rights of the deceased personality’s children and grandchildren are in all cases divided among them and exercisable in the manner provided in Section 240 of the Probate Code according to the number of the deceased personality’s children represented. The share of the children of a dead child of a deceased personality can be exercised only by the action of a majority of them.

(e) If any deceased personality does not transfer his or her rights under this section by contract, or by means of a trust or testamentary instrument, and there are no surviving persons as described in subdivision (d), then the rights set forth in subdivision (a) shall terminate.

(f) (1) A successor in interest to the rights of a deceased personality under this section or a licensee thereof shall not recover damages for a use prohibited by this section that occurs before the successor in interest or licensee registers a claim of the rights under paragraph (2).

(2) Any person claiming to be a successor in interest to the rights of a deceased personality under this section or a licensee thereof may register that claim with the Secretary of State on a form prescribed by the Secretary of State and upon payment of a fee as set forth in subdivision (d) of Section 12195 of the Government Code. The form shall be verified and shall include the name and date of death of the deceased personality, the name and address of the claimant, the basis of the claim, and the rights claimed.

(3) Upon receipt and after filing of any document under this section, the Secretary of State shall post the document along with the entire registry of persons claiming to be a successor in interest to the rights of a deceased personality or a registered licensee under this section upon the Secretary of State’s Internet Web site. The Secretary of State may microfilm or reproduce by other techniques any of the filings or documents and destroy the original filing or document. The microfilm or other reproduction of any document under this section shall be admissible in any court of law. The microfilm or other reproduction of any document may be destroyed by the Secretary of State 70 years after the death of the personality named therein.

(4) Claims registered under this subdivision shall be public records.

(g) An action shall not be brought under this section by reason of any use of a deceased personality’s name, voice, signature, photograph, or likeness occurring after the expiration of 70 years after the death of the deceased personality.

(h) As used in this section, “deceased personality” means any natural person whose name, voice, signature, photograph, or likeness has commercial value at the time of his or her death, or because of his or her death, whether or not during the lifetime of that natural person the person used his or her name, voice, signature, photograph, or likeness on or in products, merchandise, or goods, or for purposes of advertising or selling, or solicitation of purchase of, products, merchandise, goods, or services. A “deceased personality” shall include, without limitation, any such natural person who has died within 70 years prior to January 1, 1985.

(i) As used in this section, “photograph” means any photograph or photographic reproduction, still or moving, or any videotape or live television transmission, of any person, such that the deceased personality is readily identifiable. A deceased personality shall be deemed to be readily identifiable from a photograph if one who views the photograph with the naked eye can reasonably determine who the person depicted in the photograph is.

(j) For purposes of this section, the use of a name, voice, signature, photograph, or likeness in connection with any news, public affairs, or sports broadcast or account, or any political campaign, shall not constitute a use for which consent is required under subdivision (a).

(k) The use of a name, voice, signature, photograph, or likeness in a commercial medium shall not constitute a use for which consent is required under subdivision (a) solely because the material containing the use is commercially sponsored or contains paid advertising. Rather, it shall be a question of fact whether or not the use of the deceased personality’s name, voice, signature, photograph, or likeness was so directly connected with the commercial sponsorship or with the paid advertising as to constitute a use for which consent is required under subdivision (a).

(l) Nothing in this section shall apply to the owners or employees of any medium used for advertising, including, but not limited to, newspapers, magazines, radio and television networks and stations, cable television systems, billboards, and transit advertisements, by whom any advertisement or solicitation in violation of this section is published or disseminated, unless it is established that the owners or employees had knowledge of the unauthorized use of the deceased personality’s name, voice, signature, photograph, or likeness as prohibited by this section.

(m) The remedies provided for in this section are cumulative and shall be in addition to any others provided for by law.

(n) This section shall apply to the adjudication of liability and the imposition of any damages or other remedies in cases in which the liability, damages, and other remedies arise from acts occurring directly in this state. For purposes of this section, acts giving rise to liability shall be limited to the use, on or in products, merchandise, goods, or services, or the advertising or selling, or soliciting purchases of, products, merchandise, goods, or services prohibited by this section.

(o) Notwithstanding any provision of this section to the contrary, if an action was taken prior to May 1, 2007, to exercise rights recognized under this section relating to a deceased personality who died prior to January 1, 1985, by a person described in subdivision (d), other than a person who was disinherited by the deceased personality in a testamentary instrument, and the exercise of those rights was not challenged successfully in a court action by a person described in subdivision (b), that exercise shall not be affected by subdivision (b). In that case, the rights that would otherwise vest in one or more persons described in subdivision (b) shall vest solely in the person or persons described in subdivision (d), other than a person disinherited by the deceased personality in a testamentary instrument, for all future purposes.

(p) The rights recognized by this section are expressly made retroactive, including to those deceased personalities who died before January 1, 1985.

(Amended by Stats. 2011, Ch. 296, Sec. 35. Effective January 1, 2012.)



3344.5

(a) Any person whose signature is used in violation of, and any candidate for elective office whose election or defeat is expressly advocated in any campaign advertisement that violates, subdivision (b) of Section 115.1 of the Penal Code, shall have a civil cause of action against any person committing the violation.

(b) If a mass mailing or other printed matter that violates subdivision (b) of Section 115.1 of the Penal Code expressly advocates the election or defeat of more than one candidate only a person whose signature is used and the candidate or candidates to whom the unauthorized signature directly relates shall have a civil cause of action pursuant to this section.

(c) Any person bringing a cause of action pursuant to this section may recover damages in an amount of two times the cost of the communication, but not to exceed fifty thousand dollars ($50,000), with regard to which the unauthorized signature was used.

(d) As used in this section, “signature” means either of the following:

(1) A handwritten or mechanical signature, or a copy thereof.

(2) Any representation of a person’s name, including, but not limited to, a printed or typewritten representation, that serves the same purpose as a handwritten or mechanical signature.

(Amended by Stats. 1993, Ch. 334, Sec. 1. Effective January 1, 1994.)



3344.6

(a) Any candidate for elective office whose election or defeat is expressly advocated in any campaign advertisement which violates subdivision (a) of Section 115.2 of the Penal Code shall have a civil cause of action against any person committing the violation.

(b) If a mass mailing or other printed matter which violates subdivision (a) of Section 115.2 of the Penal Code expressly advocates the election or defeat of more than one candidate, only the candidate or candidates to whom the misstatement or misrepresentation directly relates shall have a civil cause of action pursuant to this section.

(c) Any person bringing a cause of action pursuant to this section may recover damages in an amount of two times the cost of the communication, but not to exceed fifty thousand dollars ($50,000).

(Added by Stats. 1991, Ch. 1051, Sec. 1.)



3345

(a) This section shall apply only in actions brought by, on behalf of, or for the benefit of senior citizens or disabled persons, as those terms are defined in subdivisions (f) and (g) of Section 1761, to redress unfair or deceptive acts or practices or unfair methods of competition.

(b) Whenever a trier of fact is authorized by a statute to impose either a fine, or a civil penalty or other penalty, or any other remedy the purpose or effect of which is to punish or deter, and the amount of the fine, penalty, or other remedy is subject to the trier of fact’s discretion, the trier of fact shall consider all of the following factors, in addition to other appropriate factors, in determining the amount of fine, civil penalty or other penalty, or other remedy to impose. Whenever the trier of fact makes an affirmative finding in regard to one or more of the following factors, it may impose a fine, civil penalty or other penalty, or other remedy in an amount up to three times greater than authorized by the statute, or, where the statute does not authorize a specific amount, up to three times greater than the amount the trier of fact would impose in the absence of that affirmative finding:

(1) Whether the defendant knew or should have known that his or her conduct was directed to one or more senior citizens or disabled persons.

(2) Whether the defendant’s conduct caused one or more senior citizens or disabled persons to suffer: loss or encumbrance of a primary residence, principal employment, or source of income; substantial loss of property set aside for retirement, or for personal or family care and maintenance; or substantial loss of payments received under a pension or retirement plan or a government benefits program, or assets essential to the health or welfare of the senior citizen or disabled person.

(3) Whether one or more senior citizens or disabled persons are substantially more vulnerable than other members of the public to the defendant’s conduct because of age, poor health or infirmity, impaired understanding, restricted mobility, or disability, and actually suffered substantial physical, emotional, or economic damage resulting from the defendant’s conduct.

(Added by Stats. 1988, Ch. 823, Sec. 4.)



3346

(a) For wrongful injuries to timber, trees, or underwood upon the land of another, or removal thereof, the measure of damages is three times such sum as would compensate for the actual detriment, except that where the trespass was casual or involuntary, or that the defendant in any action brought under this section had probable cause to believe that the land on which the trespass was committed was his own or the land of the person in whose service or by whose direction the act was done, the measure of damages shall be twice the sum as would compensate for the actual detriment, and excepting further that where the wood was taken by the authority of highway officers for the purpose of repairing a public highway or bridge upon the land or adjoining it, in which case judgment shall only be given in a sum equal to the actual detriment.

(b) The measure of damages to be assessed against a defendant for any trespass committed while acting in reliance upon a survey of boundary lines which improperly fixes the location of a boundary line, shall be the actual detriment incurred if both of the following conditions exist:

(1) The trespass was committed by a defendant who either himself procured, or whose principal, lessor, or immediate predecessor in title procured the survey to be made; and

(2) The survey was made by a person licensed under the laws of this State to practice land surveying.

(c) Any action for the damages specified by subdivisions (a) and (b) of this section must be commenced within five years from the date of the trespass.

(Repealed and added by Stats. 1957, Ch. 2346.)






ARTICLE 4 - General Provisions

3353

In estimating damages, the value of property to a seller thereof is deemed to be the price which he could have obtained therefor in the market nearest to the place at which it should have been accepted by the buyer, and at such time after the breach of the contract as would have sufficed, with reasonable diligence, for the seller to effect a resale.

(Enacted 1872.)



3354

In estimating damages, except as provided by Sections 3355 and 3356, the value of property, to a buyer or owner thereof, deprived of its possession, is deemed to be the price at which he might have bought an equivalent thing in the market nearest to the place where the property ought to have been put into his possession, and at such time after the breach of duty upon which his right to damages is founded as would suffice, with reasonable diligence, for him to make such a purchase.

(Enacted 1872.)



3355

Where certain property has a peculiar value to a person recovering damages for deprivation thereof, or injury thereto, that may be deemed to be its value against one who had notice thereof before incurring a liability to damages in respect thereof, or against a willful wrongdoer.

(Enacted 1872.)



[3356.]

Section Thirty-three Hundred and Fifty-six. For the purpose of estimating damages, the value of an instrument in writing is presumed to be equal to that of the property to which it entitles its owner.

(Amended by Code Amendments 1873-74, Ch. 612.)



3357

The damages prescribed by this Chapter are exclusive of exemplary damages and interest, except where those are expressly mentioned.

(Enacted 1872.)



3358

Except as expressly provided by statute, no person can recover a greater amount in damages for the breach of an obligation, than he could have gained by the full performance thereof on both sides.

(Amended by Stats. 1977, Ch. 198.)



3359

Damages must, in all cases, be reasonable, and where an obligation of any kind appears to create a right to unconscionable and grossly oppressive damages, contrary to substantial justice, no more than reasonable damages can be recovered.

(Enacted 1872.)



3360

When a breach of duty has caused no appreciable detriment to the party affected, he may yet recover nominal damages.

(Enacted 1872.)












TITLE 3 - SPECIFIC AND PREVENTIVE RELIEF

CHAPTER 1 - General Principles

3366

Specific or preventive relief may be given as provided by the laws of this state.

(Amended by Stats. 1905, Ch. 465.)



3367

Specific relief is given:

1. By taking possession of a thing, and delivering it to a claimant;

2. By compelling a party himself to do that which ought to be done; or,

3. By declaring and determining the rights of parties, otherwise than by an award of damages.

(Enacted 1872.)



3368

Preventive relief is given by prohibiting a party from doing that which ought not to be done.

(Enacted 1872.)



3369

Neither specific nor preventive relief can be granted to enforce a penalty or forfeiture in any case, nor to enforce a penal law, except in a case of nuisance or as otherwise provided by law.

(Amended by Stats. 1977, Ch. 299.)






CHAPTER 1.5 - Investment Advisers

3372

(a) Any person engaged in the business of advising others for compensation as to the advisability of purchasing, holding or selling property for investment and who represents himself or herself to be an expert with respect to investment decisions in such property, or any class of such property, shall be liable to any person to whom such advisory services are furnished for compensation and who is damaged by reason of such person’s reliance upon such services, for the amount of such compensation and for such damages, unless the person rendering such services proves that such services were performed with the due care and skill reasonably to be expected of a person who is such an expert.

(b) For the purposes of this section, the following apply:

(1) A person represents that such person is an “expert” within the meaning of this section if such person represents that he or she is a “financial planner,” “financial adviser,” “financial counselor,” “financial consultant” or an “investment adviser,” “investment counselor” or “investment consultant” or that such person renders “financial planning services,” “financial advisory services,” “financial counseling services,” “financial consulting services” or “investment advisory services,” “investment counseling services” or “investment consulting services” or makes substantially equivalent representations with respect to such person’s business or qualifications.

(2) “Person” includes an individual, corporation, partnership, limited liability company, joint venture, an association, joint stock company, a trust or unincorporated association.

(c) The following persons are not liable under the provisions of this section:

(1) Any person, when engaged in the purchase or sale of tangible personal property for his or her own account, and the agents and employees of such persons.

(2) Any person, and the agents and employees of such person, licensed under, exempted from licensing under, or not subject to licensing under by reason of an express exclusion from a definition contained in, the Commodity Exchange Act, the Investment Advisers Act of 1940, the California Commodity Law, the Corporate Securities Law of 1968, the Insurance Code, the Real Estate Law, or any state or federal law for the licensing and regulation of banks or savings and loan associations.

(Amended by Stats. 1994, Ch. 1010, Sec. 53. Effective January 1, 1995.)






CHAPTER 2 - Specific Relief

ARTICLE 1 - Possession of Real Property

3375

A person entitled to specific real property, by reason either of a perfected title, or of a claim to title which ought to be perfected, may recover the same in the manner prescribed by the Code of Civil Procedure, either by a judgment for its possession, to be executed by the Sheriff, or by a judgment requiring the other party to perfect the title, and to deliver possession of the property.

(Enacted 1872.)






ARTICLE 2 - Possession of Personal Property

3379

A person entitled to the immediate possession of specific personal property may recover the same in the manner provided by the Code of Civil Procedure.

(Enacted 1872.)



[3380.]

Section Thirty-three Hundred and Eighty.   Any person having the possession or control of a particular article of personal property, of which he is not the owner, may be compelled specifically to deliver it to the person entitled to its immediate possession.

(Amended by Code Amendments 1873-74, Ch. 612.)






ARTICLE 3 - Specific Performance of Obligations

[3384.]

Section Thirty-three Hundred and Eighty-four.   Except as otherwise provided in this Article, the specific performance of an obligation may be compelled.

(Amended by Code Amendments 1873-74, Ch. 612.)



3386

Notwithstanding that the agreed counterperformance is not or would not have been specifically enforceable, specific performance may be compelled if:

(a) Specific performance would otherwise be an appropriate remedy; and

(b) The agreed counterperformance has been substantially performed or its concurrent or future performance is assured or, if the court deems necessary, can be secured to the satisfaction of the court.

(Amended by Stats. 1969, Ch. 156.)



3387

It is to be presumed that the breach of an agreement to transfer real property cannot be adequately relieved by pecuniary compensation. In the case of a single-family dwelling which the party seeking performance intends to occupy, this presumption is conclusive. In all other cases, this presumption is a presumption affecting the burden of proof.

(Amended by Stats. 1984, Ch. 937, Sec. 1.)



3388

A party who has signed a written contract may be compelled specifically to perform it, though the other party has not signed it, if the latter has performed, or offers to perform it on his part, and the case is otherwise proper for enforcing specific performance.

(Enacted 1872.)



3389

A contract otherwise proper to be specifically enforced, may be thus enforced, though a penalty is imposed, or the damages are liquidated for its breach, and the party in default is willing to pay the same.

(Enacted 1872.)



3390

The following obligations cannot be specifically enforced:

1. An obligation to render personal service;

2. An obligation to employ another in personal service;

3. An agreement to perform an act which the party has not power lawfully to perform when required to do so;

4. An agreement to procure the act or consent of the wife of the contracting party, or of any other third person; or,

5. An agreement, the terms of which are not sufficiently certain to make the precise act which is to be done clearly ascertainable.

(Amended by Stats. 1961, Ch. 461.)



3391

Specific performance cannot be enforced against a party to a contract in any of the following cases:

1. If he has not received an adequate consideration for the contract;

2. If it is not, as to him, just and reasonable;

3. If his assent was obtained by the misrepresentation, concealment, circumvention, or unfair practices of any party to whom performance would become due under the contract, or by any promise of such party which has not been substantially fulfilled; or;

4. If his assent was given under the influence of mistake, misapprehension, or surprise, except that where the contract provides for compensation in case of mistake, a mistake within the scope of such provision may be compensated for, and the contract specifically enforced in other respects, if proper to be so enforced.

(Enacted 1872.)



3392

Specific performance cannot be enforced in favor of a party who has not fully and fairly performed all the conditions precedent on his part to the obligation of the other party, except where his failure to perform is only partial, and either entirely immaterial, or capable of being fully compensated, in which case specific performance may be compelled, upon full compensation being made for the default.

(Enacted 1872.)



3394

An agreement for the sale of property cannot be specifically enforced in favor of a seller who cannot give to the buyer a title free from reasonable doubt.

(Enacted 1872.)



3395

Whenever an obligation in respect to real property would be specifically enforced against a particular person, it may be in like manner enforced against any other person claiming under him by a title created subsequently to the obligation, except a purchaser or incumbrancer in good faith and for value, and except, also, that any such person may exonerate himself by conveying all his estate to the person entitled to enforce the obligation.

(Enacted 1872.)






ARTICLE 4 - Revision of Contracts

3399

When, through fraud or a mutual mistake of the parties, or a mistake of one party, which the other at the time knew or suspected, a written contract does not truly express the intention of the parties, it may be revised on the application of a party aggrieved, so as to express that intention, so far as it can be done without prejudice to rights acquired by third persons, in good faith and for value.

(Enacted 1872.)



3400

For the purpose of revising a contract, it must be presumed that all the parties thereto intended to make an equitable and conscientious agreement.

(Enacted 1872.)



3401

In revising a written instrument, the Court may inquire what the instrument was intended to mean, and what were intended to be its legal consequences, and is not confined to the inquiry what the language of the instrument was intended to be.

(Enacted 1872.)



3402

A contract may be first revised and then specifically enforced.

(Enacted 1872.)






ARTICLE 6 - Cancellation of Instruments

3412

A written instrument, in respect to which there is a reasonable apprehension that if left outstanding it may cause serious injury to a person against whom it is void or voidable, may, upon his application, be so adjudged, and ordered to be delivered up or canceled.

(Enacted 1872.)



3413

An instrument, the invalidity of which is apparent upon its face, or upon the face of another instrument which is necessary to the use of the former in evidence, is not to be deemed capable of causing injury, within the provisions of the last section.

(Enacted 1872.)



3414

Where an instrument is evidence of different rights or obligations, it may be canceled in part, and allowed to stand for the residue.

(Enacted 1872.)



3415

(a) An action may be maintained by any person interested in any private document or instrument in writing, which has been lost or destroyed, to prove or establish the document or instrument or to compel the issuance, execution, and acknowledgment of a duplicate of the document or instrument.

(b) If the document or instrument is a negotiable instrument, the court shall compel the owner of the negotiable instrument to give an indemnity bond to the person reissuing, reexecuting, or reacknowledging the same, against loss, damage, expense, or other liability that may be suffered by the person by reason of the issuance of the duplicate instrument or by the original instrument still remaining outstanding.

(Amended by Stats. 2006, Ch. 538, Sec. 59. Effective January 1, 2007.)









CHAPTER 3 - Preventive Relief

3420

Preventive relief is granted by injunction, provisional or final.

(Enacted 1872.)



3421

Provisional injunctions are regulated by the Code of Civil Procedure.

(Enacted 1872.)



3422

Except where otherwise provided by this Title, a final injunction may be granted to prevent the breach of an obligation existing in favor of the applicant:

1. Where pecuniary compensation would not afford adequate relief;

2. Where it would be extremely difficult to ascertain the amount of compensation which would afford adequate relief;

3. Where the restraint is necessary to prevent a multiplicity of judicial proceedings; or,

4. Where the obligation arises from a trust.

(Enacted 1872.)



3423

An injunction may not be granted:

(a) To stay a judicial proceeding pending at the commencement of the action in which the injunction is demanded, unless this restraint is necessary to prevent a multiplicity of proceedings.

(b) To stay proceedings in a court of the United States.

(c) To stay proceedings in another state upon a judgment of a court of that state.

(d) To prevent the execution of a public statute, by officers of the law, for the public benefit.

(e) To prevent the breach of a contract the performance of which would not be specifically enforced, other than a contract in writing for the rendition of personal services from one to another where the promised service is of a special, unique, unusual, extraordinary, or intellectual character, which gives it peculiar value, the loss of which cannot be reasonably or adequately compensated in damages in an action at law, and where the compensation for the personal services is as follows:

(1) As to contracts entered into on or before December 31, 1993, the minimum compensation provided in the contract for the personal services shall be at the rate of six thousand dollars ($6,000) per annum.

(2) As to contracts entered into on or after January 1, 1994, the criteria of subparagraph (A) or (B), as follows, are satisfied:

(A) The compensation is as follows:

(i) The minimum compensation provided in the contract shall be at the rate of nine thousand dollars ($9,000) per annum for the first year of the contract, twelve thousand dollars ($12,000) per annum for the second year of the contract, and fifteen thousand dollars ($15,000) per annum for the third to seventh years, inclusive, of the contract.

(ii) In addition, after the third year of the contract, there shall actually have been paid for the services through and including the contract year during which the injunctive relief is sought, over and above the minimum contractual compensation specified in clause (i), the amount of fifteen thousand dollars ($15,000) per annum during the fourth and fifth years of the contract, and thirty thousand dollars ($30,000) per annum during the sixth and seventh years of the contract. As a condition to petitioning for an injunction, amounts payable under this clause may be paid at any time prior to seeking injunctive relief.

(B) The aggregate compensation actually received for the services provided under a contract that does not meet the criteria of subparagraph (A), is at least 10 times the applicable aggregate minimum amount specified in clauses (i) and (ii) of subparagraph (A) through and including the contract year during which the injunctive relief is sought. As a condition to petitioning for an injunction, amounts payable under this subparagraph may be paid at any time prior to seeking injunctive relief.

(3) Compensation paid in any contract year in excess of the minimums specified in subparagraphs (A) and (B) of paragraph (2) shall apply to reduce the compensation otherwise required to be paid under those provisions in any subsequent contract years.

However, an injunction may be granted to prevent the breach of a contract entered into between any nonprofit cooperative corporation or association and a member or stockholder thereof in respect to any provision regarding the sale or delivery to the corporation or association of the products produced or acquired by the member or stockholder.

(f) To prevent the exercise of a public or private office, in a lawful manner, by the person in possession.

(g) To prevent a legislative act by a municipal corporation.

(Amended by Stats. 1993, Ch. 836, Sec. 1. Effective January 1, 1994.)



3424

(a) Upon notice and motion, the court may modify or dissolve a final injunction upon a showing that there has been a material change in the facts upon which the injunction was granted, that the law upon which the injunction was granted has changed, or that the ends of justice would be served by the modification or dissolution of the injunction.

(b) Service of this motion to modify or dissolve a final injunction shall be made upon the nonmoving party by one of the following methods:

(1) If the party has not appeared in the action, the motion shall be served in the same manner as a summons pursuant to Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure.

(2) If the party has appeared in the action, the motion shall be served either upon the party or his or her attorney, or upon the party if he or she has appeared without an attorney, either in the same manner as a summons pursuant to Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of the Code of Civil Procedure or in the manner provided by Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of the Code of Civil Procedure.

(c) This section does not apply to a final injunction issued pursuant to the Family Code.

(Added by Stats. 1995, Ch. 796, Sec. 1.5. Effective January 1, 1996.)









TITLE 4 - UNIFORM SINGLE PUBLICATION ACT

3425.1

This title may be cited as the Uniform Single Publication Act.

(Added by Stats. 1955, Ch. 867.)



3425.2

This act shall be so interpreted as to effectuate its purpose to make uniform the law of those states or jurisdictions which enact it.

(Added by Stats. 1955, Ch. 867.)



3425.3

No person shall have more than one cause of action for damages for libel or slander or invasion of privacy or any other tort founded upon any single publication or exhibition or utterance, such as any one issue of a newspaper or book or magazine or any one presentation to an audience or any one broadcast over radio or television or any one exhibition of a motion picture. Recovery in any action shall include all damages for any such tort suffered by the plaintiff in all jurisdictions.

(Added by Stats. 1955, Ch. 867.)



3425.4

A judgment in any jurisdiction for or against the plaintiff upon the substantive merits of any action for damages founded upon a single publication or exhibition or utterance as described in Section 3425.3 shall bar any other action for damages by the same plaintiff against the same defendant founded upon the same publication or exhibition or utterance.

(Added by Stats. 1955, Ch. 867.)



3425.5

This title shall not be retroactive as to causes of action existing on its effective date.

(Added by Stats. 1955, Ch. 867.)






TITLE 5 - UNIFORM TRADE SECRETS ACT

3426

This title may be cited as the Uniform Trade Secrets Act.

(Added by Stats. 1984, Ch. 1724, Sec. 1.)



3426.1

As used in this title, unless the context requires otherwise:

(a) “Improper means” includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means. Reverse engineering or independent derivation alone shall not be considered improper means.

(b) “Misappropriation” means:

(1) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(2) Disclosure or use of a trade secret of another without express or implied consent by a person who:

(A) Used improper means to acquire knowledge of the trade secret; or

(B) At the time of disclosure or use, knew or had reason to know that his or her knowledge of the trade secret was:

(i) Derived from or through a person who had utilized improper means to acquire it;

(ii) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(iii) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(C) Before a material change of his or her position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(c) “Person” means a natural person, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(d) “Trade secret” means information, including a formula, pattern, compilation, program, device, method, technique, or process, that:

(1) Derives independent economic value, actual or potential, from not being generally known to the public or to other persons who can obtain economic value from its disclosure or use; and

(2) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

(Amended by Stats. 1994, Ch. 1010, Sec. 54. Effective January 1, 1995.)



3426.2

(a) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(b) If the court determines that it would be unreasonable to prohibit future use, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time the use could have been prohibited.

(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

(Added by Stats. 1984, Ch. 1724, Sec. 1.)



3426.3

(a) A complainant may recover damages for the actual loss caused by misappropriation. A complainant also may recover for the unjust enrichment caused by misappropriation that is not taken into account in computing damages for actual loss.

(b) If neither damages nor unjust enrichment caused by misappropriation are provable, the court may order payment of a reasonable royalty for no longer than the period of time the use could have been prohibited.

(c) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subdivision (a) or (b).

(Added by Stats. 1984, Ch. 1724, Sec. 1.)



3426.4

If a claim of misappropriation is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith, or willful and malicious misappropriation exists, the court may award reasonable attorney’s fees and costs to the prevailing party. Recoverable costs hereunder shall include a reasonable sum to cover the services of expert witnesses, who are not regular employees of any party, actually incurred and reasonably necessary in either, or both, preparation for trial or arbitration, or during trial or arbitration, of the case by the prevailing party.

(Amended by Stats. 2006, Ch. 62, Sec. 1. Effective January 1, 2007.)



3426.5

In an action under this title, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

(Added by Stats. 1984, Ch. 1724, Sec. 1.)



3426.6

An action for misappropriation must be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

(Added by Stats. 1984, Ch. 1724, Sec. 1.)



3426.7

(a) Except as otherwise expressly provided, this title does not supersede any statute relating to misappropriation of a trade secret, or any statute otherwise regulating trade secrets.

(b) This title does not affect (1) contractual remedies, whether or not based upon misappropriation of a trade secret, (2) other civil remedies that are not based upon misappropriation of a trade secret, or (3) criminal remedies, whether or not based upon misappropriation of a trade secret.

(c) This title does not affect the disclosure of a record by a state or local agency under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). Any determination as to whether the disclosure of a record under the California Public Records Act constitutes a misappropriation of a trade secret and the rights and remedies with respect thereto shall be made pursuant to the law in effect before the operative date of this title.

(Added by Stats. 1984, Ch. 1724, Sec. 1.)



3426.8

This title shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this title among states enacting it.

(Added by Stats. 1984, Ch. 1724, Sec. 1.)



3426.9

If any provision of this title or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by Stats. 1984, Ch. 1724, Sec. 1.)



3426.10

This title does not apply to misappropriation occurring prior to January 1, 1985. If a continuing misappropriation otherwise covered by this title began before January 1, 1985, this title does not apply to the part of the misappropriation occurring before that date. This title does apply to the part of the misappropriation occurring on or after that date unless the appropriation was not a misappropriation under the law in effect before the operative date of this title.

(Added by Stats. 1984, Ch. 1724, Sec. 1.)



3426.11

Notwithstanding subdivision (b) of Section 47, in any legislative or judicial proceeding, or in any other official proceeding authorized by law, or in the initiation or course of any other proceeding authorized by law and reviewable pursuant to Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure, the voluntary, intentional disclosure of trade secret information, unauthorized by its owner, to a competitor or potential competitor of the owner of the trade secret information or the agent or representative of such a competitor or potential competitor is not privileged and is not a privileged communication for purposes of Part 2 (commencing with Section 43) of Division 1.

This section does not in any manner limit, restrict, impair, or otherwise modify either the application of the other subdivisions of Section 47 to the conduct to which this section applies or the court’s authority to control, order, or permit access to evidence in any case before it.

Nothing in this section shall be construed to limit, restrict, or otherwise impair, the capacity of persons employed by public entities to report improper government activity, as defined in Section 10542 of the Government Code, or the capacity of private persons to report improper activities of a private business.

(Added by Stats. 1992, Ch. 165, Sec. 1. Effective January 1, 1993.)






TITLE 6 - INTERFERENCE WITH ACCESS TO HEALTH CARE

3427

As used in this title:

(a) “Aggrieved” means and refers to any of the following persons or entities:

(1) A person physically present at a health care facility when a commercial blockade occurs whose access is obstructed or impeded.

(2) A person physically present at a health care facility when a commercial blockade occurs whose health care is disrupted.

(3) A health care facility where a commercial blockade occurs, its employees, contractors, or volunteers.

(4) The owner of a health care facility where a commercial blockade occurs or of the building or property upon which the health care facility is located.

(b) “Commercial blockade” means acts constituting the tort of commercial blockade, as defined in Section 3427.1.

(c) “Disrupting the normal functioning of a health care facility” means intentionally rendering or attempting to render a health care facility temporarily or permanently unavailable or unusable by a licensed health practitioner, the facility’s staff, or patients. “Disrupting the normal functioning of a health care facility” does not include acts of the owner of the facility, an agent acting on behalf of the owner, or officers or employees of a governmental entity acting to protect the public health or safety.

(d) “Health care facility” means a facility that provides health care services directly to patients, including, but not limited to, a hospital, clinic, licensed health practitioner’s office, health maintenance organization, diagnostic or treatment center, neuropsychiatric or mental health facility, hospice, or nursing home.

(Added by Stats. 1994, Ch. 1193, Sec. 1. Effective January 1, 1995.)



3427.1

It is unlawful, and constitutes the tort of commercial blockade for a person, alone or in concert with others, to intentionally prevent an individual from entering or exiting a health care facility by physically obstructing the individual’s passage or by disrupting the normal functioning of a health care facility.

(Added by Stats. 1994, Ch. 1193, Sec. 1. Effective January 1, 1995.)



3427.2

A person or health care facility aggrieved by the actions prohibited by this title may seek civil damages from those who committed the prohibited acts and those acting in concert with them.

(Amended by Stats. 1995, Ch. 91, Sec. 19. Effective January 1, 1996.)



3427.3

The court having jurisdiction over a civil proceeding under this title shall take all steps reasonably necessary to safeguard the individual privacy and prevent harassment of a health care patient, licensed health practitioner, or employee, client, or customer of a health care facility who is a party or witness in the proceeding, including granting protective orders. Health care patients, licensed health practitioners, and employees, clients, and customers of the health care facility may use pseudonyms to protect their privacy.

(Added by Stats. 1994, Ch. 1193, Sec. 1. Effective January 1, 1995.)



3427.4

This title shall not be construed to impair any constitutionally protected activity or any activities protected by the labor laws of this state or the United States of America.

(Added by Stats. 1994, Ch. 1193, Sec. 1. Effective January 1, 1995.)






TITLE 7 - DUTY OF HEALTH CARE SERVICE PLANS AND MANAGED CARE ENTITIES

3428

(a) For services rendered on or after January 1, 2001, a health care service plan or managed care entity, as described in subdivision (f) of Section 1345 of the Health and Safety Code, shall have a duty of ordinary care to arrange for the provision of medically necessary health care service to its subscribers and enrollees, where the health care service is a benefit provided under the plan, and shall be liable for any and all harm legally caused by its failure to exercise that ordinary care when both of the following apply:

(1) The failure to exercise ordinary care resulted in the denial, delay, or modification of the health care service recommended for, or furnished to, a subscriber or enrollee.

(2) The subscriber or enrollee suffered substantial harm.

(b) For purposes of this section: (1) substantial harm means loss of life, loss or significant impairment of limb or bodily function, significant disfigurement, severe and chronic physical pain, or significant financial loss; (2) health care services need not be recommended or furnished by an in-plan provider, but may be recommended or furnished by any health care provider practicing within the scope of his or her practice; and (3) health care services shall be recommended or furnished at any time prior to the inception of the action, and the recommendation need not be made prior to the occurrence of substantial harm.

(c) Health care service plans and managed care entities are not health care providers under any provision of law, including, but not limited to, Section 6146 of the Business and Professions Code, Sections 3333.1 or 3333.2 of this code, or Sections 340.5, 364, 425.13, 667.7, or 1295 of the Code of Civil Procedure.

(d) A health care service plan or managed care entity shall not seek indemnity, whether contractual or equitable, from a provider for liability imposed under subdivision (a). Any provision to the contrary in a contract with providers is void and unenforceable.

(e) This section shall not create any liability on the part of an employer or an employer group purchasing organization that purchases coverage or assumes risk on behalf of its employees or on behalf of self-funded employee benefit plans.

(f) Any waiver by a subscriber or enrollee of the provisions of this section is contrary to public policy and shall be unenforceable and void.

(g) This section does not create any new or additional liability on the part of a health care service plan or managed care entity for harm caused that is attributable to the medical negligence of a treating physician or other treating health care provider.

(h) This section does not abrogate or limit any other theory of liability otherwise available at law.

(i) This section shall not apply in instances where subscribers or enrollees receive treatment by prayer, consistent with the provisions of subdivision (a) of Section 1270 of the Health and Safety Code, in lieu of medical treatment.

(j) Damages recoverable for a violation of this section include, but are not limited to, those set forth in Section 3333.

(k) (1) A person may not maintain a cause of action pursuant to this section against any entity required to comply with any independent medical review system or independent review system required by law unless the person or his or her representative has exhausted the procedures provided by the applicable independent review system.

(2) Compliance with paragraph (1) is not required in a case where either of the following applies:

(A) Substantial harm, as defined in subdivision (b), has occurred prior to the completion of the applicable review.

(B) Substantial harm, as defined, in subdivision (b), will imminently occur prior to the completion of the applicable review.

(3) This subdivision shall become operative only if Senate Bill 189 and Assembly Bill 55 of the 1999–2000 Regular Session are also enacted and enforceable.

(l) If any provision of this section or the application thereof to any person or circumstance is held to be unconstitutional or otherwise invalid or unenforceable, the remainder of the section and the application of those provisions to other persons or circumstances shall not be affected thereby.

(Added by Stats. 1999, Ch. 536, Sec. 3. Effective January 1, 2000. Note: In the 1999 Statutes, AB 55 was enacted as Ch. 533 and SB 189 was enacted as Ch. 542.)









PART 2 - SPECIAL RELATIONS OF DEBTOR AND CREDITOR

TITLE 1 - GENERAL PRINCIPLES

3429

A debtor, within the meaning of this Title, is one who, by reason of an existing obligation, is or may become liable to pay money to another, whether such liability is certain or contingent.

(Enacted 1872.)



3430

A creditor, within the meaning of this Title, is one in whose favor an obligation exists, by reason of which he is, or may become, entitled to the payment of money.

(Enacted 1872.)



3431

In the absence of fraud, every contract of a debtor is valid against all his creditors, existing or subsequent, who have not acquired a lien on the property affected by such contract.

(Enacted 1872.)



3432

A debtor may pay one creditor in preference to another, or may give to one creditor security for the payment of his demand in preference to another.

(Enacted 1872.)



3433

Where a creditor is entitled to resort to each of several funds for the satisfaction of his claim, and another person has an interest in, or is entitled as a creditor to resort to some, but not all of them, the latter may require the former to seek satisfaction from those funds to which the latter has no such claim, so far as it can be done without impairing the right of the former to complete satisfaction, and without doing injustice to third persons.

(Enacted 1872.)



3434

A lender who makes a loan of money, the proceeds of which are used or may be used by the borrower to finance the design, manufacture, construction, repair, modification or improvement of real or personal property for sale or lease to others, shall not be held liable to third persons for any loss or damage occasioned by any defect in the real or personal property so designed, manufactured, constructed, repaired, modified or improved or for any loss or damage resulting from the failure of the borrower to use due care in the design, manufacture, construction, repair, modification or improvement of such real or personal property, unless such loss or damage is a result of an act of the lender outside the scope of the activities of a lender of money or unless the lender has been a party to misrepresentations with respect to such real or personal property.

(Added by Stats. 1969, Ch. 1584.)






TITLE 2 - FRAUDULENT INSTRUMENTS AND TRANSFERS

CHAPTER 1 - Uniform Fraudulent Transfer Act

3439

This chapter may be cited as the Uniform Fraudulent Transfer Act.

(Repealed and added by Stats. 1986, Ch. 383, Sec. 2.)



3439.01

As used in this chapter the following definitions are applicable:

(a) “Asset” means property of a debtor, but the term does not include, the following:

(1) Property to the extent it is encumbered by a valid lien.

(2) Property to the extent it is generally exempt under nonbankruptcy law.

(3) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(b) “Claim” means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(c) “Creditor” means a person who has a claim, and includes an assignee of a general assignment for the benefit of creditors, as defined in Section 493.010 of the Code of Civil Procedure, of a debtor.

(d) “Debt” means liability on a claim.

(e) “Debtor” means a person who is liable on a claim.

(f) “Lien” means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(g) “Person” means an individual, partnership, corporation, limited liability company, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(h) “Property” means anything that may be the subject of ownership.

(i) “Transfer” means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(j) “Valid lien” means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

(Amended by Stats. 1994, Ch. 1010, Sec. 55. Effective January 1, 1995.)



3439.02

(a) A debtor is insolvent if, at fair valuations, the sum of the debtor’s debts is greater than all of the debtor’s assets.

(b) A debtor which is a partnership is insolvent if, at fair valuations, the sum of the partnership’s debts is greater than the aggregate of all of the partnership’s assets and the sum of the excess of the value of each general partner’s nonpartnership assets over the partner’s nonpartnership debts.

(c) A debtor who is generally not paying his or her debts as they become due is presumed to be insolvent.

(d) Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this chapter.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

(Repealed and added by Stats. 1986, Ch. 383, Sec. 2.)



3439.03

Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor’s business to furnish support to the debtor or another person.

(Repealed and added by Stats. 1986, Ch. 383, Sec. 2.)



3439.04

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation as follows:

(1) With actual intent to hinder, delay, or defraud any creditor of the debtor.

(2) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor either:

(A) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction.

(B) Intended to incur, or believed or reasonably should have believed that he or she would incur, debts beyond his or her ability to pay as they became due.

(b) In determining actual intent under paragraph (1) of subdivision (a), consideration may be given, among other factors, to any or all of the following:

(1) Whether the transfer or obligation was to an insider.

(2) Whether the debtor retained possession or control of the property transferred after the transfer.

(3) Whether the transfer or obligation was disclosed or concealed.

(4) Whether before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit.

(5) Whether the transfer was of substantially all the debtor’s assets.

(6) Whether the debtor absconded.

(7) Whether the debtor removed or concealed assets.

(8) Whether the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred.

(9) Whether the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred.

(10) Whether the transfer occurred shortly before or shortly after a substantial debt was incurred.

(11) Whether the debtor transferred the essential assets of the business to a lienholder who transferred the assets to an insider of the debtor.

(c) The amendment to this section made during the 2004 portion of the 2003–04 Regular Session of the Legislature, set forth in subdivision (b), does not constitute a change in, but is declaratory of, existing law, and is not intended to affect any judicial decisions that have interpreted this chapter.

(Amended by Stats. 2004, Ch. 50, Sec. 1. Effective January 1, 2005.)



3439.05

A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(Repealed and added by Stats. 1986, Ch. 383, Sec. 2.)



3439.06

For the purposes of this chapter:

(a) A transfer is made:

(1) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(2) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this chapter that is superior to the interest of the transferee.

(b) If applicable law permits the transfer to be perfected as provided in subdivision (a) and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is deemed made immediately before the commencement of the action.

(c) If applicable law does not permit the transfer to be perfected as provided in subdivision (a), the transfer is made when it becomes effective between the debtor and the transferee.

(d) A transfer is not made until the debtor has acquired rights in the asset transferred.

(e) An obligation is incurred:

(1) If oral, when it becomes effective between the parties; or

(2) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

(Repealed and added by Stats. 1986, Ch. 383, Sec. 2.)



3439.07

(a) In an action for relief against a transfer or obligation under this chapter, a creditor, subject to the limitations in Section 3439.08, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor’s claim.

(2) An attachment or other provisional remedy against the asset transferred or its proceeds in accordance with the procedures described in Title 6.5 (commencing with Section 481.010) of Part 2 of the Code of Civil Procedure.

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure, the following:

(A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or its proceeds.

(B) Appointment of a receiver to take charge of the asset transferred or its proceeds.

(C) Any other relief the circumstances may require.

(b) If a creditor has commenced an action on a claim against the debtor, the creditor may attach the asset transferred or its proceeds if the remedy of attachment is available in the action under applicable law and the property is subject to attachment in the hands of the transferee under applicable law.

(c) If a creditor has obtained a judgment on a claim against the debtor, the creditor may levy execution on the asset transferred or its proceeds.

(d) A creditor who is an assignee of a general assignment for the benefit of creditors, as defined in Section 493.010 of the Code of Civil Procedure, may exercise any and all of the rights and remedies specified in this section if they are available to any one or more creditors of the assignor who are beneficiaries of the assignment, and, in that event (1) only to the extent the rights or remedies are so available and (2) only for the benefit of those creditors whose rights are asserted by the assignee.

(Repealed and added by Stats. 1986, Ch. 383, Sec. 2.)



3439.08

(a) A transfer or an obligation is not voidable under paragraph (1) of subdivision (a) of Section 3439.04, against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under paragraph (1) of subdivision (a) of Section 3439.07, the creditor may recover judgment for the value of the asset transferred, as adjusted under subdivision (c), or the amount necessary to satisfy the creditor’s claim, whichever is less. The judgment may be entered against the following:

(1) The first transferee of the asset or the person for whose benefit the transfer was made.

(2) Any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(c) If the judgment under subdivision (b) is based upon the value of the asset transferred, the judgment shall be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under this chapter, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to the following:

(1) A lien on or a right to retain any interest in the asset transferred.

(2) Enforcement of any obligation incurred.

(3) A reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under paragraph (2) of subdivision (a) of Section 3439.04 or Section 3439.05 if the transfer results from the following:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law.

(2) Enforcement of a lien in a noncollusive manner and in compliance with applicable law, including Division 9 (commencing with Section 9101) of the Commercial Code, other than a retention of collateral under Sections 9620 and 9621 of the Commercial Code and other than a voluntary transfer of the collateral by the debtor to the lienor in satisfaction of all or part of the secured obligation.

(Amended by Stats. 2005, Ch. 34, Sec. 1. Effective July 7, 2005.)



3439.09

A cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished unless action is brought pursuant to subdivision (a) of Section 3439.07 or levy made as provided in subdivision (b) or (c) of Section 3439.07:

(a) Under paragraph (1) of subdivision (a) of Section 3439.04, within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant.

(b) Under paragraph (2) of subdivision (a) of Section 3439.04 or Section 3439.05, within four years after the transfer was made or the obligation was incurred.

(c) Notwithstanding any other provision of law, a cause of action with respect to a fraudulent transfer or obligation is extinguished if no action is brought or levy made within seven years after the transfer was made or the obligation was incurred.

(Amended by Stats. 2005, Ch. 34, Sec. 2. Effective July 7, 2005.)



3439.10

Unless displaced by the provisions of this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions.

(Repealed and added by Stats. 1986, Ch. 383, Sec. 2.)



3439.11

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(Repealed and added by Stats. 1986, Ch. 383, Sec. 2.)



3439.12

This chapter, and the other changes in the law made by Chapter 383 of the Statutes of 1986, apply only to transfers made or obligations incurred on or after January 1, 1987; and, as to transfers made or obligations incurred prior to that date, the law in effect at the time the transfer was made or the obligation was incurred shall apply. The provisions of this chapter, insofar as they are substantially the same as the provisions of Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4, which was repealed by Chapter 383 of the Statutes of 1986, shall be construed as restatements and continuations, and not as new enactments.

(Added by Stats. 1987, Ch. 40, Sec. 2. Effective June 8, 1987.)






CHAPTER 2 - Conveyance of Personal Property Without Delivery

3440

(a) Except as otherwise provided in this chapter, every transfer of personal property made by a person having at the time the possession of the property, and not accompanied by an immediate delivery followed by an actual and continued change of possession of the property, is void as against the transferor’s creditors (secured or unsecured) at the time of the transfer and those who become creditors while the transferor remains in possession and the successors in interest of those creditors, and as against buyers from the transferor for value in good faith subsequent to the transfer.

(b) As used in this chapter, “creditor” means a person who has a claim, as defined in Section 3439.01, and includes an assignee of a general assignment for the benefit of creditors, as defined in Section 493.010 of the Code of Civil Procedure, of a debtor. “Creditor” also includes any person to whom the transferor’s estate devolves in trust for the benefit of persons other than the transferor. Any such assignee or trustee may exercise any and all the rights and remedies specified in this chapter, if they are available to any one or more creditors of the assignor or transferor who are beneficiaries of the assignment or trust, and, in that event (1) only to the extent the rights or remedies are so available and (2) only for the benefit of those creditors whose rights are asserted by the assignee or trustee.

(Amended by Stats. 1987, Ch. 40, Sec. 3. Effective June 8, 1987.)



3440.1

This chapter does not apply to any of the following:

(a) Things in action.

(b) Ships or cargoes if either are at sea or in a foreign port.

(c) The sale of accounts, chattel paper, payment intangibles, or promissory notes governed by the Uniform Commercial Code, security interests, and contracts of bottomry or respondentia.

(d) Wines or brandies in the wineries, distilleries, or wine cellars of the makers or owners of the wines or brandies, or other persons having possession, care, and control of the wines or brandies, and the pipes, casks, and tanks in which the wines or brandies are contained, if the transfers are made in writing and executed and acknowledged, and if the transfers are recorded in the book of official records in the office of the county recorder of the county in which the wines, brandies, pipes, casks, and tanks are situated.

(e) A transfer or assignment made for the benefit of creditors generally or by an assignee acting under an assignment for the benefit of creditors generally.

(f) Property exempt from enforcement of a money judgment.

(g) Standing timber.

(h) Subject to the limitations in Section 3440.3, a transfer of personal property if all of the following conditions are satisfied:

(1) Before the date of the intended transfer, the transferor or the transferee files a financing statement, with respect to the property transferred, authorized in an authenticated record by the transferor. The financing statement shall be filed in the office of the Secretary of State in accordance with Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code, but may use the terms “transferor” in lieu of “debtor” and “transferee” in lieu of “secured party.” The provisions of Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code shall apply as appropriate to the financing statement.

(2) The transferor or the transferee publishes a notice of the intended transfer one time in a newspaper of general circulation published in the judicial district in which the personal property is located, if there is one, and if there is none in the judicial district, then in a newspaper of general circulation in the county embracing the judicial district. The publication shall be completed not less than 10 days before the date the transfer occurs. The notice shall contain the name and address of the transferor and transferee and a general statement of the character of the personal property intended to be transferred, and shall indicate the place where the personal property is located and a date on or after which the transfer is to be made.

(i) Personal property not located within this state at the time of the transfer or attachment of the lien if the provisions of this subdivision are not used for the purpose of evading this chapter.

(j) A transfer of property that (1) is subject to a statute or treaty of the United States or a statute of this state that provides for the registration of transfers of title or issuance of certificates of title and (2) is so far perfected under that statute or treaty that a bona fide purchaser cannot acquire an interest in the property transferred that is superior to the interest of the transferee.

(k) A transfer of personal property in connection with a transaction in which the property is immediately thereafter leased by the transferor from the transferee provided the transferee purchased the property for value and in good faith pursuant to subdivision (c) of Section 10308 of the Commercial Code.

(l) Water supply property, as defined in Section 849 of the Public Utilities Code.

(m) A transfer of property by any governmental entity.

(Amended by Stats. 2014, Ch. 482, Sec. 3. Effective January 1, 2015.)



3440.2

Subject to Section 3440.3, a transfer of personal property shall not be void under Section 3440 as against a creditor of the transferor or as against a buyer from the transferor, if the creditor’s or buyer’s claim or right against the transferor arises after the date all of the requirements of subdivision (h) of Section 3440.1 have been met, other than the requirement that filing of the financing statement and publication of the notice referred to therein be completed prior to the transfer.

(Added by Stats. 1985, Ch. 1368, Sec. 2.)



3440.3

A transfer of personal property, as to which the conditions set forth in subdivision (h) of Section 3440.1, Section 3440.2, or subdivision (b) of Section 3440.5 are satisfied, shall, nevertheless, be void under Section 3440 as against a person who has purchased the personal property from the transferor and who is a “buyer in the ordinary course of business,” as defined in paragraph (9) of subdivision (b) of Section 1201 of the Commercial Code.

(Amended by Stats. 2006, Ch. 254, Sec. 5. Effective January 1, 2007.)



3440.4

This chapter does not affect the rights of a buyer for value in good faith who purchases the transferred personal property from the transferee or from a successor in interest of the transferee, provided the transferor is no longer in possession of the personal property at the time of the purchase by that buyer.

(Added by Stats. 1985, Ch. 1368, Sec. 4.)



3440.5

(a) This chapter does not affect the rights of a secured party who, for value and in good faith, acquires a security interest in the transferred personal property from the transferee, or from the transferee’s successor in interest, if the transferor is no longer in possession of the personal property at the time the security interest attaches.

(b) Additionally, except as provided in Section 3440.3, this chapter does not affect the rights of a secured party who acquires a security interest from the transferee, or from the transferee’s successor in interest, in the personal property, if all of the following conditions are satisfied:

(1) On or before the date the security agreement is executed, the intended debtor or secured party files a financing statement with respect to the property transferred, signed by the intended debtor. The financing statement shall be filed in the office of the Secretary of State in accordance with Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code, but shall use the terms “transferor” in lieu of “debtor,” “transferee” in lieu of “secured party,” and “secured party” in lieu of “assignee of secured party.” The provisions of Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code shall apply as appropriate to such a statement. For the purpose of indexing, and in any certification of search, the Secretary of State may refer to any financing statement filed pursuant to this paragraph as a financing statement under the Commercial Code and may describe the transferor as a debtor and the transferee as a secured party.

Compliance with this paragraph shall, however, not perfect the security interest of the secured party. Perfection of such a security interest shall be governed by Division 9 (commencing with Section 9101) of the Commercial Code.

(2) The intended debtor or secured party publishes a notice of the transfer one time in a newspaper of general circulation published in the judicial district in which the personal property is located, if there is one, and if there is none in the judicial district, then in a newspaper of general circulation in the county embracing the judicial district. The publication shall be completed not less than 10 days before the date of execution by the intended debtor of the intended security agreement. The notice shall contain the names and addresses of the transferor and transferee and of the intended debtor and secured party, a general statement of the character of the personal property transferred and intended to be subject to the security interest, the location of the personal property, and the date on or after which the security agreement is to be executed by the intended debtor.

(Amended (as to be amended by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 2. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003. Note: Amendment by Stats. 1999, Ch. 991, is operative July 1, 2001, by Sec. 75 of Ch. 991.)



3440.6

No action shall be brought or levy made under this chapter more than one year after the earliest of the following dates:

(a) The date the person bringing the action or making the levy should have discovered the transfer in the exercise of reasonable diligence.

(b) The date the person bringing the action or making the levy obtained actual knowledge of the transfer.

(c) The date the delivery of, and actual and continued change of possession of, the property transferred occurred.

(d) If the financing statement filed pursuant to subdivision (h) of Section 3440.1 has not lapsed, the date the filing and publication requirements of subdivision (h) of Section 3440.1 were met, other than the requirement that the filing of the financing statement and publication of the notice referred to therein be completed prior to the transfer.

(Added by Stats. 1985, Ch. 1368, Sec. 5.)



3440.9

Subdivision (2) of Section 2402 and subdivision (a) of Section 10308 of the Commercial Code are not restricted by the provisions of this chapter.

(Amended by Stats. 1994, Ch. 668, Sec. 4. Effective January 1, 1995.)






CHAPTER 3 - Undertaking in Fraudulent Transfer Action

3445

As used in this chapter:

(a)  “Transfer” means “transfer” as defined in Section 3439.01.

(b) “Creditor” means “creditor” as defined in Section 3439.01.

(c) “Transferee” means the person to whom property was transferred or an obligation was incurred, or the successors or assigns of the person.

(Amended by Stats. 1986, Ch. 383, Sec. 4.)



3446

(a) In an action by a creditor for relief against a transfer or obligation under Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 on the ground that the transfer or obligation is fraudulent as to the creditor, the transferee may give an undertaking as provided in this chapter.

(b) If an undertaking is given as provided in this chapter, the transferee may sell, encumber, transfer, convey, mortgage, pledge, or otherwise dispose of the property or obligation, or a part thereof, and the purchaser, encumbrancer, transferee, mortgagee, grantee, or pledgee of the property or obligation takes, owns, holds, and possesses the property or obligation unaffected by the action and any judgment that is rendered in the action.

(Amended by Stats. 1986, Ch. 383, Sec. 5.)



3447

The undertaking shall be conditioned that, if it is determined in the action that the transfer or obligation was fraudulent as to the creditor, the transferee will pay to the creditor the lesser of the following amounts:

(a) The value of the property or obligation as estimated in the undertaking.

(b) The amount determined in the action to be due and owing to the creditor by the person who transferred the property or incurred the obligation.

(Amended by Stats. 1986, Ch. 383, Sec. 6.)



3448

The undertaking shall be in the lesser of the following amounts:

(a) Double the value of the property or obligation.

(b) Double the amount of the creditor’s claim in the action.

(Added by Stats. 1982, Ch. 517, Sec. 93.)



3449

The undertaking becomes effective 10 days after service of the undertaking on the creditor.

(Added by Stats. 1982, Ch. 517, Sec. 93.)












PART 3 - NUISANCE

TITLE 1 - GENERAL PRINCIPLES

3479

Anything which is injurious to health, including, but not limited to, the illegal sale of controlled substances, or is indecent or offensive to the senses, or an obstruction to the free use of property, so as to interfere with the comfortable enjoyment of life or property, or unlawfully obstructs the free passage or use, in the customary manner, of any navigable lake, or river, bay, stream, canal, or basin, or any public park, square, street, or highway, is a nuisance.

(Amended by Stats. 1996, Ch. 658, Sec. 1. Effective January 1, 1997.)



[3480.]

Section Thirty-four Hundred and Eighty.   A public nuisance is one which affects at the same time an entire community or neighborhood, or any considerable number of persons, although the extent of the annoyance or damage inflicted upon individuals may be unequal.

(Amended by Code Amendments 1873-74, Ch. 612.)



3481

Every nuisance not included in the definition of the last section is private.

(Enacted 1872.)



3482

Nothing which is done or maintained under the express authority of a statute can be deemed a nuisance.

(Enacted 1872.)



3482.1

(a) As used in this section:

(1) “Person” means an individual, proprietorship, partnership, corporation, club, or other legal entity.

(2) “Sport shooting range” or “range” means an area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, or any other similar sport or law enforcement training purpose.

(3) “Indoor shooting range” means a totally enclosed facility designed to offer a totally controlled shooting environment that includes impenetrable walls, floor and ceiling, adequate ventilation and lighting systems, and acoustical treatment for sound attenuation suitable for the range’s approved use.

(4) “Nighttime” means between the hours of 10 p.m. and 7 a.m.

(b) (1) Except as provided in subdivision (f), a person who operates or uses a sport shooting range in this state shall not be subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution resulting from the operation or use of the range if the range is in compliance with any noise control laws or ordinances that applied to the range and its operation at the time construction or operation of the range was approved by a local public entity having jurisdiction in the matter, or if there were no such laws or ordinances that applied to the range and its operation at that time.

(2) Except as provided in subdivision (f), a person who operates or uses a sport shooting range or law enforcement training range is not subject to an action for nuisance, and a court shall not enjoin the use or operation of a range, on the basis of noise or noise pollution if the range is in compliance with any noise control laws or ordinances that applied to the range and its operation at the time construction or operation of the range was approved by a local public entity having jurisdiction in the matter, or if there were no such laws or ordinances that applied to the range and its operation at that time.

(3) Rules or regulations adopted by any state department or agency for limiting levels of noise in terms of decibel level which may occur in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this section.

(c) A person who acquires title to or who owns real property adversely affected by the use of property with a permanently located and improved sport shooting range may not maintain a nuisance action with respect to noise or noise pollution against the person who owns the range to restrain, enjoin, or impede the use of the range where there has been no substantial change in the nature or use of the range. This section does not prohibit actions for negligence or recklessness in the operation of the range or by a person using the range.

(d) A sport shooting range that is in operation and not in violation of existing law at the time of the enactment of an ordinance described in subdivision (b) shall be permitted to continue in operation even if the operation of the sport shooting range at a later date does not conform to a new ordinance or an amendment to an existing ordinance if there has been no substantial change in the nature or use of the range. Nothing in this section shall be construed to limit the authority of a local agency to enforce any term of a conditional use permit.

(e) Except as otherwise provided in this section, this section does not prohibit a local public entity having jurisdiction in the matter from regulating the location and construction of a sport shooting range after the effective date of this section.

(f) This section does not prohibit a local public entity having jurisdiction in the matter from requiring that noise levels at the nearest residential property line to a range not exceed the level of normal city street noise which shall not be more than 60 decibels for nighttime shooting. The subdivision does not abrogate any existing local standards for nighttime shooting. The operator of a sport shooting range shall not unreasonably refuse to use trees, shrubs, or barriers, when appropriate, to mitigate the noise generated by nighttime shooting. For the purpose of this section, a reasonable effort to mitigate is an action that can be accomplished in a manner and at a cost that does not impose an unreasonable financial burden upon the operator of the range.

(g) This section does not apply to indoor shooting ranges.

(h) This section does not apply to a range in existence prior to January 1, 1998, that is operated for law enforcement training purposes by a county of the sixth class if the range is located without the boundaries of that county and within the boundaries of another county. This subdivision shall become operative on July 1, 1999.

(Amended by Stats. 1998, Ch. 141, Sec. 1. Effective July 13, 1998.)



3482.5

(a) (1) No agricultural activity, operation, or facility, or appurtenances thereof, conducted or maintained for commercial purposes, and in a manner consistent with proper and accepted customs and standards, as established and followed by similar agricultural operations in the same locality, shall be or become a nuisance, private or public, due to any changed condition in or about the locality, after it has been in operation for more than three years if it was not a nuisance at the time it began.

(2) No activity of a district agricultural association that is operated in compliance with Division 3 (commencing with Section 3001) of the Food and Agricultural Code, shall be or become a private or public nuisance due to any changed condition in or about the locality, after it has been in operation for more than three years if it was not a nuisance at the time it began. This paragraph shall not apply to any activities of the 52nd District Agricultural Association that are conducted on the grounds of the California Exposition and State Fair, nor to any public nuisance action brought by a city, county, or city and county alleging that the activities, operations, or conditions of a district agricultural association have substantially changed after more than three years from the time that the activities, operations, or conditions began.

(b) Paragraph (1) of subdivision (a) shall not apply if the agricultural activity, operation, or facility, or appurtenances thereof obstruct the free passage or use, in the customary manner, of any navigable lake, river, bay, stream, canal, or basin, or any public park, square, street, or highway.

(c) Paragraph (1) of subdivision (a) shall not invalidate any provision contained in the Health and Safety Code, Fish and Game Code, Food and Agricultural Code, or Division 7 (commencing with Section 13000) of the Water Code, if the agricultural activity, operation, or facility, or appurtenances thereof constitute a nuisance, public or private, as specifically defined or described in any of those provisions.

(d) This section shall prevail over any contrary provision of any ordinance or regulation of any city, county, city and county, or other political subdivision of the state. However, nothing in this section shall preclude a city, county, city and county, or other political subdivision of this state, acting within its constitutional or statutory authority and not in conflict with other provisions of state law, from adopting an ordinance that allows notification to a prospective homeowner that the dwelling is in close proximity to an agricultural activity, operation, facility, or appurtenances thereof and is subject to the provisions of this section consistent with Section 1102.6a.

(e) For purposes of this section, the term “agricultural activity, operation, or facility, or appurtenances thereof” shall include, but not be limited to, the cultivation and tillage of the soil, dairying, the production, cultivation, growing, and harvesting of any agricultural commodity including timber, viticulture, apiculture, or horticulture, the raising of livestock, fur bearing animals, fish, or poultry, and any practices performed by a farmer or on a farm as incident to or in conjunction with those farming operations, including preparation for market, delivery to storage or to market, or delivery to carriers for transportation to market.

(Amended by Stats. 1992, Ch. 97, Sec. 1. Effective January 1, 1993.)



3482.6

(a) No agricultural processing activity, operation, facility, or appurtenances thereof, conducted or maintained for commercial purposes, and in a manner consistent with proper and accepted customs and standards, shall be or become a nuisance, private or public, due to any changed condition in or about the locality, after it has been in continuous operation for more than three years if it was not a nuisance at the time it began.

(b) If an agricultural processing activity, operation, facility, or appurtenances thereof substantially increases its activities or operations after January 1, 1993, then a public or private nuisance action may be brought with respect to those increases in activities or operations that have a significant effect on the environment. For increases in activities or operations that have been in effect more than three years, there is a rebuttable presumption affecting the burden of producing evidence that the increase was not substantial.

(c) This section does not supersede any other provision of law, except other provisions of this part, if the agricultural processing activity, operation, facility, or appurtenances thereof, constitute a nuisance, public or private, as specifically defined or described in the provision.

(d) This section prevails over any contrary provision of any ordinance or regulation of any city, county, city and county, or other political subdivision of the state, except regulations adopted pursuant to Section 41700 of the Health and Safety Code as applied to agricultural processing activities, operations, facilities, or appurtenances thereof that are surrounded by housing or commercial development on January 1, 1993. However, nothing in this section precludes a city, county, city and county, or other political subdivision of this state, acting within its constitutional or statutory authority and not in conflict with other provisions of state law, from adopting an ordinance that allows notification to a prospective homeowner that the dwelling is in close proximity to an agricultural processing activity, operation, facility, or appurtenances thereof and is subject to provisions of this section consistent with Section 1102.6a.

(e) For the purposes of this section, the following definitions apply:

(1) “Agricultural processing activity, operation, facility, or appurtenances thereof” includes, but is not limited to rendering plants licensed pursuant to Section 19300 of the Food and Agricultural Code and collection centers licensed pursuant to Section 19300.5 of the Food and Agricultural Code, the canning or freezing of agricultural products, the processing of dairy products, the production and bottling of beer and wine, the processing of meat and egg products, the drying of fruits and grains, the packing and cooling of fruits and vegetables, and the storage or warehousing of any agricultural products, and includes processing for wholesale or retail markets of agricultural products.

(2) “Continuous operation” means at least 30 days of agricultural processing operations per year.

(3) “Proper and accepted customs and standards” means the compliance with all applicable state and federal statutes and regulations governing the operation of the agricultural processing activity, operation, facility, or appurtenances thereof with respect to the condition or effect alleged to be a nuisance.

(f) This section does not apply to any litigation pending or cause of action accruing prior to January 1, 1993.

(Amended by Stats. 1999, Ch. 329, Sec. 1. Effective January 1, 2000.)



3482.8

Any building or property used for the purpose of willfully conducting dogfighting in violation of Section 597.5 of the Penal Code or cockfighting in violation of subdivision (b) of Section 597b of the Penal Code is a public nuisance.

(Added by Stats. 2011, Ch. 128, Sec. 1. Effective January 1, 2012.)



3483

Every successive owner of property who neglects to abate a continuing nuisance upon, or in the use of, such property, created by a former owner, is liable therefor in the same manner as the one who first created it.

(Enacted 1872.)



3484

The abatement of a nuisance does not prejudice the right of any person to recover damages for its past existence.

(Enacted 1872.)



3485

(a) To abate the nuisance caused by illegal conduct involving an unlawful weapons or ammunition on real property, the city prosecutor or city attorney may file, in the name of the people, an action for unlawful detainer against any person who is in violation of the nuisance or illegal purpose provisions of subdivision 4 of Section 1161 of the Code of Civil Procedure, with respect to that unlawful weapons or ammunition purpose. In filing this action, which shall be based upon an arrest or warrant by a law enforcement agency, reporting an offense committed on the property and documented by the observations of a law enforcement officer or agent, the city prosecutor or city attorney shall utilize the procedures set forth in Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure, except that in cases filed under this section, the following also shall apply:

(1) (A) Prior to filing an action pursuant to this section, the city prosecutor or city attorney shall give 30 calendar days’ written notice to the owner, requiring the owner to file an action for the removal of the person who is in violation of the nuisance or illegal purpose provisions of subdivision 4 of Section 1161 of the Code of Civil Procedure with respect to an unlawful weapons or ammunition purpose.

(B) This notice shall include sufficient documentation establishing a violation of the nuisance or illegal purpose provisions of subdivision 4 of Section 1161 of the Code of Civil Procedure and an advisement to the owner of the assignment provision contained in subparagraph (D). The notice shall be served upon the owner and the tenant in accordance with subdivision (e).

(C) The notice to the tenant shall, in at least 14-point bold type, meet the following requirements:

(i) The notice shall contain the following language:

“(Date)

(Name of tenant)

(Address of tenant)

Re: Civil Code Section 3485

Dear (name of tenant):

This letter is to inform you that an eviction action may soon be filed in court against you for suspected firearms activity. According to state law, Civil Code Section 3485 provides for eviction of persons engaging in such conduct, as described below.

(Name of police department) records indicate that you, (name of arrestee), were arrested on (date) for violations of (list violations) on (address of property).

A letter has been sent to the property owner(s) advising of your arrest and the requirements of state law, as well as the landlord’s option to assign the unlawful detainer action to the (name of city attorney or prosecutor’s office).

A list of legal assistance providers is provided below. Please note, this list is not exclusive and is provided for your information only; the (name of city attorney or prosecutor’s office) does not endorse or recommend any of the listed agencies.

Sincerely,

(Name of deputy city attorney or city prosecutor)

Deputy City (Attorney or Prosecutor)

Notice to Tenant: This notice is not a notice of eviction. You should call (name of the city attorney or prosecutor pursuing the action) at (telephone number) or a legal assistance provider to stop the eviction action if any of the following is applicable:

(1) You are not the person named in this notice.

(2) The person named in the notice does not live with you.

(3) The person named in the notice has permanently moved.

(4) You do not know the person named in the notice.

(5) You want to request that only the person involved in the nuisance be evicted, allowing the other residents to stay.

(6) You have any other legal defense or legal reason to stop the eviction action. A list of legal assistance providers is attached to this notice. Some provide free legal assistance if you are eligible.”

(ii) The notice shall be provided to the tenant in English and, as translated, in all of the languages identified in subdivision (b) of Section 1632 of the Civil Code.

(D) The owner shall, within 30 calendar days of the mailing of the written notice, either provide the city prosecutor or city attorney with all relevant information pertaining to the unlawful detainer case, or provide a written explanation setting forth any safety-related reasons for noncompliance, and an assignment to the city prosecutor or city attorney of the right to bring an unlawful detainer action against the tenant.

(E) The assignment shall be on a form provided by the city prosecutor or city attorney and may contain a provision for costs of investigation, discovery, and reasonable attorney’s fees, in an amount not to exceed six hundred dollars ($600). An owner shall only be required to pay the costs or fees upon acceptance of the assignment and the filing of the action for unlawful detainer by the city prosecutor or the city attorney.

(F) If the city prosecutor or city attorney accepts the assignment of the right of the owner to bring the unlawful detainer action, the owner shall retain all other rights and duties, including the handling of the tenant’s personal property, following issuance of the writ of possession and its delivery to and execution by the appropriate agency.

(2) Upon the failure of the owner to file an action pursuant to this section, or to respond to the city prosecutor or city attorney as provided in paragraph (1), or having filed an action, if the owner fails to prosecute it diligently and in good faith, the city prosecutor or city attorney may file and prosecute the action, and join the owner as a defendant in the action. This action shall have precedence over any similar proceeding thereafter brought by the owner, or to one previously brought by the owner and not prosecuted diligently and in good faith. Service of the summons and complaint upon the defendant owner shall be in accordance with Sections 415.10, 415.20, 415.30, 415.40, and 415.50 of the Code of Civil Procedure.

(3) If a jury or court finds the defendant tenant guilty of unlawful detainer in a case filed pursuant to paragraph (2), the city prosecutor or city attorney may be awarded costs, including the costs of investigation and discovery and reasonable attorney’s fees. These costs shall be assessed against the defendant owner, to whom notice was directed pursuant to paragraph (1), and once an abstract of judgment is recorded, it shall constitute a lien on the subject real property.

(4) This section shall not prevent a local governing body from adopting and enforcing laws, consistent with this section, relating to weapons or ammunition abatement. If local laws duplicate or supplement this section, this section shall be construed as providing alternative remedies and not preempting the field.

(5) This section shall not prevent a tenant from receiving relief against a forfeiture of a lease pursuant to Section 1179 of the Code of Civil Procedure.

(6) In an unlawful detainer action filed pursuant to this section, the court shall make one of the following orders:

(A) If the grounds for an eviction have not been established pursuant to this section, the court shall dismiss, without prejudice, the unlawful detainer action.

(B) If the grounds for an eviction have been established pursuant to this section, the court shall do either of the following:

(i) Order that the tenant and all occupants be immediately evicted from the property.

(ii) Dismiss the unlawful detainer action with or without prejudice or stay execution of an eviction order for a reasonable length of time if the tenant establishes by clear and convincing evidence that the immediate eviction would pose an extreme hardship to the tenant and that the hardship outweighs the health, safety, or welfare of the neighbors or surrounding community. The court shall not find an extreme hardship solely on the basis of economic hardship or the financial inability of the tenant to pay for and secure other housing or lodging accommodations.

(C) If the grounds for a partial eviction have been established pursuant to subdivision (b), the court shall order that those persons be immediately removed and barred from the property, but the court shall not order the tenancy be terminated.

(b) In any proceeding brought under this section, the court may, upon a showing of good cause, issue a partial eviction ordering the removal of any person, including, but not limited to, members of the tenant’s household if the court finds that the person has engaged in the activities described in subdivision (a). Persons removed pursuant to this section may be permanently barred from returning to or reentering any portion of the entire premises. The court may further order as an express condition of the tenancy that the remaining tenants shall not give permission to or invite any person who has been removed pursuant to this subdivision to return to or reenter any portion of the entire premises.

(c) For purposes of this section, “unlawful weapons or ammunition purpose” means the illegal use, manufacture, causing to be manufactured, importation, possession, possession for sale, sale, furnishing, or giving away of any of the following:

(1) A firearm, as defined in subdivision (a) of Section 16520 of the Penal Code.

(2) Any ammunition, as defined in subdivision (b) of Section 16150 of the Penal Code or in Section 16650 or 16660 of the Penal Code.

(3) Any assault weapon, as defined in Section 30510 or 30515 of the Penal Code.

(4) Any .50 BMG rifle, as defined in Section 30530 of the Penal Code.

(5) Any tear gas weapon, as defined in Section 17250 of the Penal Code.

(d) Notwithstanding subdivision (b) of Section 68097.2 of the Government Code, a public entity may waive all or part of the costs incurred in furnishing the testimony of a peace officer in an unlawful detainer action brought pursuant to this section.

(e) The notice and documentation described in paragraph (1) of subdivision (a) shall be given in writing and may be given either by personal delivery or by deposit in the United States mail in a sealed envelope, postage prepaid, addressed to the owner at the address known to the public entity giving the notice, or as shown on the last equalized assessment roll, if not known. Separate notice of not less than 30 calendar days and documentation shall be provided to the tenant in accordance with this subdivision. Service by mail shall be deemed to be completed at the time of deposit in the United States mail. Proof of giving the notice may be made by a declaration signed under penalty of perjury by any employee of the public entity which shows service in conformity with this section.

(f) This section shall apply only to the following courts:

(1) In the County of Los Angeles, any court having jurisdiction over unlawful detainer cases involving real property situated in the City of Los Angeles or the City of Long Beach.

(2) In the County of Sacramento, any court with jurisdiction over unlawful detainer cases involving real property situated in the City of Sacramento.

(3) In the County of Alameda, any court with jurisdiction over unlawful detainer cases involving real property situated in the City of Oakland.

(g) (1) In a template provided by the California Research Bureau, the city attorney and city prosecutor of each participating jurisdiction shall provide to the California Research Bureau the following information:

(A) The number of notices provided pursuant to paragraph (1) of subdivision (a).

(B) For each notice provided pursuant to paragraph (1) of subdivision (a), the following information:

(i) The name and age, as provided by the landlord, of each person residing at the noticed address.

(ii) The racial or ethnic identity of the tenant against whom the unlawful detainer is sought.

(iii) Whether the person has previously received a notice pursuant to this section from the reporting city attorney or city prosecutor, and if so, whether the tenant vacated or was evicted as a result.

(iv) The date the initial notice was issued.

(C) Whether the tenant has previously been arrested (other than an arrest that is the basis of this notice) for any of the offenses specified in subdivision (c).

(D) Whether, upon notice, the case was filed by the owner, and if so, the filing date and number.

(E) Whether the assignment was executed by the owner to the city attorney or city prosecutor.

(F) Whether 3-day, 30-day, or 60-day notices were issued by the city attorney or city prosecutor, and if so, the date each was issued.

(G) Whether the case was filed by the city attorney or city prosecutor, and if so, the filing date and case number.

(H) Whether the owner was joined as a defendant pursuant to this section.

(I) For the cases filed by an owner, the city attorney, or the city prosecutor, the following information:

(i) If a judgment was entered, the date of the judgment, whether the judgment ordered an eviction or partial eviction, and whether the judgment was a default judgment, stipulated judgment, or judgment following trial.

(ii) Whether the case was withdrawn or in which the tenant prevailed.

(iii) Whether there was another disposition, and specifying the type of disposition.

(iv) Whether the defendant was represented by counsel.

(v) Whether the case was a trial by the court or a trial by a jury.

(vi) Whether an appeal was taken, and, if so, the result of the appeal and the date of the result.

(vii) Whether a partial eviction was requested, and whether the court ordered a partial eviction.

(J) For the cases in which a notice was provided pursuant to subdivision (a), but no case was filed, the following information:

(i) Whether a tenant voluntarily vacated subsequent to receiving the notice, and if so, the date vacated.

(ii) Whether a tenant vacated a unit prior to the providing of the notice, and if so, the date vacated.

(iii) Whether the notice provided pursuant to subdivision (a) was erroneously sent to the tenant. This shall include a list of the reasons, if known, for the erroneously sent notice, such as reliance on information on the suspected violator’s name or address that was incorrect, a clerical error, or any other reason.

(iv) Whether there was another resolution, and specifying the type of resolution.

(K) The street address, city, and ZIP Code of residence where the tenants relocated, to the extent known.

(L) Whether the tenant continued to engage in unlawful activity at his or her new place of residence, to the extent known.

(2) (A) Information compiled pursuant to this section shall be reported annually to the California Research Bureau on or before January 20.

(B) The California Research Bureau shall thereafter submit a brief report to the Senate and Assembly Committees on Judiciary once on or before March 20, 2016, and once on or before March 20, 2018, summarizing the information collected pursuant to this section and evaluating the merits of the programs established by this section. The report shall be submitted in compliance with Section 9795 of the Government Code.

(3) Personally identifiable information submitted to the California Research Bureau pursuant to this section shall be confidential and shall not be publicly disclosed.

(h) A defendant may raise as an affirmative defense, the failure of the participating jurisdiction to make a good faith effort to collect and timely report all information to the California Research Bureau required by subdivision (g) for the reporting period preceding the unlawful detainer action.

(i) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2014, Ch. 339, Sec. 1. Effective September 15, 2014. Repealed as of January 1, 2019, by its own provisions.)



3486

(a) To abate the nuisance caused by illegal conduct involving a controlled substance purpose on real property, the city prosecutor or city attorney may file, in the name of the people, an action for unlawful detainer against any person who is in violation of the nuisance or illegal purpose provisions of subdivision 4 of Section 1161 of the Code of Civil Procedure, with respect to that controlled substance purpose. In filing this action, which shall be based upon an arrest report by a law enforcement agency, reporting an offense committed on the property and documented by the observations of a police officer, the city prosecutor or city attorney shall use the procedures set forth in Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure, except that in cases filed under this section, the following also shall apply:

(1) (A) Prior to filing an action pursuant to this section, the city prosecutor or city attorney shall give 30 calendar days’ written notice to the owner, requiring the owner to file an action for the removal of the person who is in violation of the nuisance or illegal purpose provisions of subdivision 4 of Section 1161 of the Code of Civil Procedure with respect to a controlled substance purpose.

(B) This notice shall include sufficient documentation establishing a violation of the nuisance or illegal purpose provisions of subdivision 4 of Section 1161 of the Code of Civil Procedure and an advisement to the owner of the assignment provision contained in subparagraph (D). The notice shall be served upon the owner and the tenant in accordance with subdivision (e).

(C) The notice to the tenant shall, in at least 14-point bold type, meet the following requirements:

(i) The notice shall contain the following language:

“(Date)

(Name of tenant)

(Address of tenant)

Re: Civil Code Section 3486

Dear (name of tenant):

This letter is to inform you that an eviction action may soon be filed in court against you for suspected drug activity. According to state law, Civil Code Section 3486 provides for eviction of persons engaging in such conduct, as described below.

(Name of police department) records indicate that you, (name of arrestee), were arrested on (date) for violations of (list violations) on (address of property).

A letter has been sent to the property owner(s) advising of your arrest and the requirements of state law, as well as the landlord’s option to assign the unlawful detainer action to the (name of city attorney or prosecutor’s office).

A list of legal assistance providers is provided below. Please note, this list is not exclusive and is provided for your information only; the (name of city attorney or prosecutor’s office) does not endorse or recommend any of the listed agencies.

Sincerely,

(Name of deputy city attorney or city prosecutor)

Deputy City (Attorney or Prosecutor)

Notice to Tenant: This notice is not a notice of eviction. You should call (name of the city attorney or prosecutor pursuing the action) at (telephone number) or a legal assistance provider to stop the eviction action if any of the following is applicable:

(1) You are not the person named in this notice.

(2) The person named in the notice does not live with you.

(3) The person named in the notice has permanently moved.

(4) You do not know the person named in the notice.

(5) You want to request that only the person involved in the nuisance be evicted, allowing the other residents to stay.

(6) You have any other legal defense or legal reason to stop the eviction action.

A list of legal assistance providers is attached to this notice. Some provide free legal assistance if you are eligible.”

(ii) The notice shall be provided to the tenant in English and, as translated, in all of the languages identified in subdivision (a) of Section 1632 of the Civil Code.

(D) The owner shall, within 30 calendar days of the mailing of the written notice, either provide the city prosecutor or city attorney with all relevant information pertaining to the unlawful detainer case, or provide a written explanation setting forth any safety-related reasons for noncompliance, and an assignment to the city prosecutor or city attorney of the right to bring an unlawful detainer action against the tenant.

(E) The assignment shall be on a form provided by the city prosecutor or city attorney and may contain a provision for costs of investigation, discovery, and reasonable attorney’s fees, in an amount not to exceed six hundred dollars ($600). An owner shall only be required to pay the costs or fees upon acceptance of the assignment and the filing of the action for unlawful detainer by the city prosecutor or city attorney.

(F) If the city prosecutor or city attorney accepts the assignment of the right of the owner to bring the unlawful detainer action, the owner shall retain all other rights and duties, including the handling of the tenant’s personal property, following issuance of the writ of possession and its delivery to and execution by the appropriate agency.

(2) Upon the failure of the owner to file an action pursuant to this section, or to respond to the city prosecutor or city attorney as provided in paragraph (1), or having filed an action, if the owner fails to prosecute it diligently and in good faith, the city prosecutor or city attorney may file and prosecute the action, and join the owner as a defendant in the action. This action shall have precedence over any similar proceeding thereafter brought by the owner, or to one previously brought by the owner and not prosecuted diligently and in good faith. Service of the summons and complaint upon the defendant owner shall be in accordance with Sections 415.10, 415.20, 415.30, 415.40, and 415.50 of the Code of Civil Procedure.

(3) If a jury or court finds the defendant tenant guilty of unlawful detainer in a case filed pursuant to paragraph (2), the city prosecutor or city attorney may be awarded costs, including the costs of investigation and discovery and reasonable attorney’s fees. These costs shall be assessed against the defendant owner, to whom notice was directed pursuant to paragraph (1), and once an abstract of judgment is recorded, it shall constitute a lien on the subject real property.

(4) Nothing in this section shall prevent a local governing body from adopting and enforcing laws, consistent with this article, relating to drug abatement. Where local laws duplicate or supplement this section, this section shall be construed as providing alternative remedies and not preempting the field.

(5) Nothing in this section shall prevent a tenant from receiving relief against a forfeiture of a lease pursuant to Section 1179 of the Code of Civil Procedure.

(b) In any proceeding brought under this section, the court may, upon a showing of good cause, issue a partial eviction ordering the removal of any person, including, but not limited to, members of the tenant’s household if the court finds that the person has engaged in the activities described in subdivision (a). Persons removed pursuant to this section may be permanently barred from returning to or reentering any portion of the entire premises. The court may further order as an express condition of the tenancy that the remaining tenants shall not give permission to or invite any person who has been removed pursuant to this subdivision to return to or reenter any portion of the entire premises.

(c) For the purposes of this section, “controlled substance purpose” means the manufacture, cultivation, importation into the state, transportation, possession, possession for sale, sale, furnishing, administering, or giving away, or providing a place to use or fortification of a place involving, cocaine, phencyclidine, heroin, methamphetamine, or any other controlled substance, in a violation of subdivision (a) of Section 11350, Section 11351, 11351.5, 11352, or 11359, subdivision (a) of Section 11360, or Section 11366, 11366.6, 11377, 11378, 11378.5, 11379, 11379.5, 11379.6, or 11383 of the Health and Safety Code.

(d) Notwithstanding subdivision (b) of Section 68097.2 of the Government Code, a public entity may waive all or part of the costs incurred in furnishing the testimony of a peace officer in an unlawful detainer action brought pursuant to this section.

(e) The notice and documentation described in paragraph (1) of subdivision (a) shall be given in writing and may be given either by personal delivery or by deposit in the United States mail in a sealed envelope, postage prepaid, addressed to the owner at the address known to the public entity giving the notice, or as shown on the last equalized assessment roll, if not known. Separate notice of not less than 30 calendar days and documentation shall be provided to the tenant in accordance with this subdivision. Service by mail shall be deemed to be completed at the time of deposit in the United States mail. Proof of giving the notice may be made by a declaration signed under penalty of perjury by any employee of the public entity which shows service in conformity with this section.

(f) In an unlawful detainer action filed pursuant to this section, the court shall make one of the following orders:

(1) If the grounds for an eviction have not been established pursuant to this section, the court shall dismiss, without prejudice, the unlawful detainer action.

(2) If the grounds for an eviction have been established pursuant to this section, the court shall do either of the following:

(A) Order that the tenant and all occupants be immediately evicted from the property.

(B) Dismiss the unlawful detainer action with or without prejudice or stay execution of an eviction order for a reasonable length of time if the tenant establishes by clear and convincing evidence that the immediate eviction would pose an extreme hardship to the tenant and that this hardship outweighs the health, safety, or welfare of the neighbors or surrounding community. However, the court may not find an extreme hardship solely on the basis on an economic hardship or the financial inability of the tenant to pay for and secure other housing or lodging accommodations.

(3) If the grounds for a partial eviction have been established pursuant to subdivision (b), the court shall order that those persons be immediately removed and barred from the property, but the court may not order the tenancy be terminated.

(g) This section shall apply only in the County of Los Angeles to any court having jurisdiction over unlawful detainer cases involving real property situated in the City of Los Angeles.

(h) This section shall become operative on January 1, 2014, only if the City of Los Angeles has regularly reported to the California Research Bureau as required by this section as it read during the period from January 1, 2010, to January 1, 2014, inclusive. For purposes of this section, the City of Los Angeles shall be deemed to have complied with this reporting requirement if the 2013 report to the Legislature by the California Research Bureau indicates that the City of Los Angeles has regularly reported to the bureau.

(Amended by Stats. 2014, Ch. 341, Sec. 1. Effective September 15, 2014. Note: This section, as added by Stats. 2009, Ch. 244, became operative on January 1, 2014.)



3486.5

(a) Notwithstanding subdivision (g) of Section 3486, Section 3486 shall apply in the County of Sacramento, in any court with jurisdiction over unlawful detainer cases involving real property situated in the City of Sacramento and in the County of Alameda in any court having jurisdiction over unlawful detainer cases involving real property situated in the City of Oakland.

(b) (1) In a template provided by the California Research Bureau, the city attorney and city prosecutor of the County of Sacramento and the city attorney and city prosecutor of the City of Oakland shall provide to the California Research Bureau the following information pertaining to cases filed pursuant to Section 3486:

(A) The number of notices provided pursuant to paragraph (1) of subdivision (a) of Section 3486.

(B) For each notice provided pursuant to paragraph (1) of subdivision (a) of Section 3486, the following information:

(i) The name and age, as provided by the landlord, of each person residing at the noticed address.

(ii) The racial or ethnic identity of the tenant against whom the unlawful detainer is sought.

(iii) Whether the person has previously received a notice pursuant to this section from the reporting city attorney or city prosecutor, and if so, whether the tenant vacated or was evicted as a result.

(iv) The date the initial notice was issued.

(C) Whether the tenant has previously been arrested (other than an arrest that is the basis of this notice) for any of the offenses specified in subdivision (c) of Section 3486.

(D) Whether, upon notice, the case was filed by the owner, and if so, the filing date and case number.

(E) Whether the assignment was executed by the owner to the city attorney or prosecutor.

(F) Whether 3-day, 30-day, or 60-day notices were issued by the city attorney or city prosecutor, and if so, the date each was issued.

(G) Whether the case was filed by the city attorney or city prosecutor, and if so, the filing date and case number.

(H) Whether the owner is joined as a defendant pursuant to this section.

(I) For the cases filed by an owner, the city attorney, or the city prosecutor, the following information:

(i) If a judgment was entered, the date of the judgment, whether the judgment ordered an eviction or partial eviction, and whether the judgment was a default judgment, stipulated judgment, or judgment following trial.

(ii) Whether the case was withdrawn or the tenant prevailed.

(iii) Whether there was another disposition, and the type of disposition.

(iv) Whether the defendant was represented by counsel.

(v) Whether the case was a trial by the court or a trial by jury.

(vi) Whether an appeal was taken, and, if so, the result of the appeal and the date of the result.

(vii) Whether a partial eviction was requested, and whether the court ordered a partial eviction.

(J) For cases in which a notice was provided pursuant to subdivision (a) of Section 3486, but no case was filed, the following information:

(i) Whether a tenant voluntarily vacated subsequent to receiving the notice, and if so, the date vacated.

(ii) Whether a tenant vacated a unit prior to the providing of the notice, and if so, the date vacated.

(iii) Whether the notice provided pursuant to subdivision (a) of Section 3486 was erroneously sent to the tenant. This shall include a list of the reasons, if known, for the erroneously sent notice, such as reliance on information on the suspected violator’s name or address that was incorrect, a clerical error, or other reason.

(iv) Whether there was another resolution and the type of resolution.

(K) The street address, city, and ZIP Code of residence where the tenants relocated, to the extent known.

(L) Whether the tenant continued to engage in unlawful activity at his or her new place of residence, to the extent known.

(2) (A)   Information compiled pursuant to this section shall be reported annually to the California Research Bureau on or before January 20.

(B) The California Research Bureau shall thereafter submit a brief report to the Senate and Assembly Committees on Judiciary once on or before March 20, 2016, and once on or before March 20, 2018, summarizing the information collected pursuant to this section and evaluating the merits of the pilot programs established by this section. The report for this section shall be submitted in compliance with Section 9795 of the Government Code and may be combined with the California Research Bureau report submitted for the pilot program established by Section 3485. The 2018 report shall indicate whether the City of Sacramento and the City of Oakland have regularly reported to the bureau.

(3) Personally identifiable information submitted to the California Research Bureau pursuant to this section shall be confidential and shall not be publicly disclosed.

(c) A participating jurisdiction shall not be permitted to file, in the name of the people, an action for unlawful detainer pursuant to this section unless that jurisdiction has made a good faith effort to collect and timely report all information to the California Research Bureau required by subdivision (b).

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2014, Ch. 341, Sec. 2. Effective September 15, 2014. Repealed as of January 1, 2019, by its own provisions.)






TITLE 2 - PUBLIC NUISANCES

3490

No lapse of time can legalize a public nuisance, amounting to an actual obstruction of public right.

(Enacted 1872.)



3491

The remedies against a public nuisance are:

1. Indictment or information;

2. A civil action; or,

3. Abatement.

(Amended by Code Amendments 1880, Ch. 11.)



3492

The remedy by indictment or information is regulated by the Penal Code.

(Amended by Code Amendments 1880, Ch. 11.)



3493

A private person may maintain an action for a public nuisance, if it is specially injurious to himself, but not otherwise.

(Enacted 1872.)



3494

A public nuisance may be abated by any public body or officer authorized thereto by law.

(Enacted 1872.)



3495

Any person may abate a public nuisance which is specially injurious to him by removing, or, if necessary, destroying the thing which constitutes the same, without committing a breach of the peace, or doing unnecessary injury.

(Enacted 1872.)



3496

In any of the following described cases, the court may award costs, including the costs of investigation and discovery, and reasonable attorney’s fees, which are not compensated for pursuant to some other provision of law, to the prevailing party:

(a) In any case in which a governmental agency seeks to enjoin the sale, distribution, or public exhibition, for commercial consideration, of obscene matter, as defined in Section 311 of the Penal Code.

(b) In any case in which a governmental agency seeks to enjoin the use of a building or place for the purpose of illegal gambling, lewdness, assignation, human trafficking, or prostitution; or any case in which a governmental agency seeks to enjoin acts of illegal gambling, lewdness, assignation, human trafficking, or prostitution in or upon a building or place, as authorized in Article 2 (commencing with Section 11225) of Chapter 3 of Title 1 of Part 4 of the Penal Code.

(c) In any case in which a governmental agency seeks to enjoin the use of a building or place, or seeks to enjoin in or upon any building or place the unlawful sale, manufacture, service, storage, or keeping or giving away of any controlled substance, as authorized in Article 3 (commencing with Section 11570) of Chapter 10 of Division 10 of the Health and Safety Code.

(d) In any case in which a governmental agency seeks to enjoin the unlawful sale, service, storage, or keeping or giving away of alcoholic liquor, as authorized in Article 1 (commencing with Section 11200) of Chapter 3 of Title 1 of Part 4 of the Penal Code.

(Amended by Stats. 2012, Ch. 254, Sec. 1. Effective January 1, 2013.)






TITLE 3 - PRIVATE NUISANCES

3501

The remedies against a private nuisance are:

1. A civil action; or,

2. Abatement.

(Enacted 1872.)



3502

A person injured by a private nuisance may abate it by removing, or, if necessary, destroying the thing which constitutes the nuisance, without committing a breach of the peace, or doing unnecessary injury.

(Enacted 1872.)



3503

Where a private nuisance results from a mere omission of the wrongdoer, and cannot be abated without entering upon his land, reasonable notice must be given to him before entering to abate it.

(Enacted 1872.)






TITLE 4 - MOTION PICTURES

3504

As used in this title:

(a) “Animal” means any amphibian, bird, mammal or reptile. It does not include any fish or insect.

(b) “Motion picture” means any motion picture, regardless of length or content, which is exhibited in a motion picture theater to paying customers, or is exhibited on television to paying customers or under the sponsorship of a paying advertiser. It shall not include motion pictures made for scientific, research, or educational purposes, or motion pictures exhibited as home movies, or amateur films, which are shown free or at cost to friends, neighbors or civic groups.

(c) “Person” means individuals, corporations, associations, partnerships, limited liability companies, trustees, lessees, agents and assignees.

(Amended by Stats. 1994, Ch. 1010, Sec. 56. Effective January 1, 1995.)



3505

(a) The exhibition of any motion picture, if any intentional killing of, or cruelty to, a human being or an animal is shown in the motion picture and such intentional killing of, or cruelty to, a human being or an animal actually occurred in the production of the motion picture for the purpose of such production, is a nuisance, which shall be enjoined, abated, and prevented.

(b) As used in this section, “killing” and “cruelty” mean conduct which both (1) results in the death or the infliction of any physical injury or wound, including, but not limited to, any temporary or permanent physical harm resulting from the administration of any drug or chemical, and (2) is patently offensive to the average person, applying contemporary statewide community standards. It does not include conduct committed against a human being to which the human being has given his or her consent. In determining whether conduct is patently offensive, the trier of fact may consider any or all of the following: (i) the degree or extent of the physical injury inflicted, (ii) the manner in which the injury is inflicted, (iii) the extent to which the injuring or wounding or acts resulting therein are depicted on the screen, (iv) the number of instances of infliction of injury, wound or harm occurring in the making of the motion picture, and (v) whether such conduct is lawful or unlawful under any provision of law other than this title.

(c) For the purposes of this section, it shall not be a requirement that the entire motion picture and all of the conduct resulting therein be taken into account in determining whether a nuisance exists, and to this end, the Legislature finds and declares that any specific conduct which intentionally results in the killing of, or cruelty to, an animal or a human being in the making of a motion picture is unnecessary and is a nuisance, and that if a motion picture cannot be completed in the absence of such conduct, it is, therefore, a nuisance in its entirety.

(Added by Stats. 1978, Ch. 1152.)



3506

Whenever there is reasonable cause to believe that a nuisance as defined in this title is kept, maintained or is in existence in any county, the district attorney or the Attorney General, in the name of the people of the State of California, shall, on a proper showing, commence an action in equity to abate and prevent the nuisance and to perpetually enjoin the person conducting or maintaining it, and the owner, lessee or agent of the building, or place, in or upon which the nuisance exists, from maintaining or permitting it. As used herein, a proper showing to commence an action under this title must be based upon evidence independent of the motion picture itself that intentional killing of, or cruelty to, a human being or an animal actually occurred in the production of the motion picture for the purpose of such production.

(Added by Stats. 1978, Ch. 1152.)



3507

Whenever an action is initiated under this title to abate an alleged nuisance, an adversary trial on the merits shall be held pursuant to Section 3507.2. If the court finds that the exhibition of the particular motion picture constitutes a nuisance, it shall issue a permanent injunction to abate and prevent the continuance or recurrence of such nuisance. No temporary restraining order or preliminary injunction shall be granted in such an action. An appeal may be taken from an order issuing a permanent injunction, and any injunction issued pursuant to this title by the trial court may be stayed by such court pending the outcome of such appeal. No appeal may be taken from a ruling by the trial court denying an injunction requested under this title.

(Added by Stats. 1978, Ch. 1152.)



3507.1

In actions brought under this title, the motion picture shall be admissible into evidence. The burden of proof that the exhibition of the particular motion picture constitutes a nuisance shall be met by the district attorney or Attorney General only when clear and convincing evidence, independent of the motion picture itself, is provided that the acts alleged actually occurred in the production of the motion picture.

(Added by Stats. 1978, Ch. 1152.)



3507.2

Actions brought under this title shall be brought as promptly as possible. Such actions shall have precedence over all actions, excepting criminal proceedings and election contests. It is also the intent of the Legislature that actions commenced under this title be adjudicated in the most speedy and expeditious manner.

(Added by Stats. 1978, Ch. 1152.)



3507.3

Any violation or disobedience of an injunction or order expressly provided for by this title is punishable as a contempt of court by a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000).

(Added by Stats. 1978, Ch. 1152.)



3507.4

The distributor who furnished a motion picture to a person who is made a defendant in an action under this title, and the producer of a motion picture which is the subject of this title shall be jointly and severally liable, upon proof and after an opportunity to appear and interpose any appropriate defenses, to such person and the exhibitor for damages, including loss of profits, attorney’s fees, and other costs of defending such action. Such distributor and such producer shall actively assist in such defense to the extent that such person possesses information necessary to such defense concerning the production of the motion picture which is not otherwise available to the defendant. The exhibitor shall not be liable upon any portion of any contract made on or after January 1, 1979, which requires the exhibition or advertisement of a motion picture subject to this title on or after the date of the filing of any action under this title, if the motion picture by final decision of a court is determined to be a nuisance under this title.

(Added by Stats. 1978, Ch. 1152.)



3508

(a) This title shall not apply to any of the following:

(1) The exhibition of any motion picture, such as a newsreel or documentary, involving acts of killing or cruelty which were not intentionally committed for the purpose of producing the motion picture.

(2) Any motion picture made, in whole or in part, prior to January 1, 1979.

(3) Any motion picture all or part of which has been edited or remade so that any previous conduct which constituted a nuisance under this title no longer appears.

(4) The taking of any animal as permitted by any provision of the Fish and Game Code or pursuant thereto in accordance with regulations adopted by the Fish and Game Commission unless the time, place, or manner of such taking violates any provision of law except this title. This title shall apply to any other animal whether or not the time, place, or manner of the taking is prohibited by any laws other than this title, however, this title shall not apply to the taking of any animal authorized by law in any other jurisdiction unless the time, place or manner of such taking is prohibited by law or regulation.

(5) A motion picture which includes scenes of killing or cruelty to animals if the acts constituting the killing or cruelty were authorized by the laws governing such acts in the jurisdiction where the scenes were filmed.

(6) Any motion picture which bears within its contents a statement from the producer of the motion picture that all scenes depicting animals were filmed without the intentional killing of, or cruelty to an animal or that any killing or cruelty to an animal was authorized by the laws of the jurisdiction where the scenes were filmed or that the film is otherwise exempt under this title.

(7) Any motion picture if the exhibitor thereof has a written signed statement, or a copy thereof, from the producer of the motion picture that all scenes depicting animals were filmed without the intentional killing of, or cruelty to an animal or that any killing or cruelty to an animal was authorized by the laws of the jurisdiction where the scenes were filmed or that the film is otherwise exempt under this title.

(b) This title shall not apply in any case in which it would conflict with federal supremacy in the field of television broadcasting.

(Added by Stats. 1978, Ch. 1152.)



3508.1

Any producer who willfully misstates or causes to be misstated any fact contained in a statement under paragraph (6) or (7) of Section 3508 is guilty of a misdemeanor.

(Added by Stats. 1978, Ch. 1152.)



3508.2

If any provision of this title or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by Stats. 1978, Ch. 1152.)









PART 4 - MAXIMS OF JURISPRUDENCE

3509

The maxims of jurisprudence hereinafter set forth are intended not to qualify any of the foregoing provisions of this code, but to aid in their just application.

(Amended by Stats. 2013, Ch. 76, Sec. 20. Effective January 1, 2014.)



3510

When the reason of a rule ceases, so should the rule itself.

(Enacted 1872.)



3511

Where the reason is the same, the rule should be the same.

(Enacted 1872.)



3512

One must not change his purpose to the injury of another.

(Enacted 1872.)



3513

Any one may waive the advantage of a law intended solely for his benefit. But a law established for a public reason cannot be contravened by a private agreement.

(Enacted 1872.)



3514

One must so use his own rights as not to infringe upon the rights of another.

(Enacted 1872.)



3515

He who consents to an act is not wronged by it.

(Enacted 1872.)



3516

Acquiescence in error takes away the right of objecting to it.

(Enacted 1872.)



3517

No one can take advantage of his own wrong.

(Enacted 1872.)



3518

He who has fraudulently dispossessed himself of a thing may be treated as if he still had possession.

(Enacted 1872.)



3519

He who can and does not forbid that which is done on his behalf, is deemed to have bidden it.

(Enacted 1872.)



3520

No one should suffer by the act of another.

(Enacted 1872.)



3521

He who takes the benefit must bear the burden.

(Enacted 1872.)



3522

One who grants a thing is presumed to grant also whatever is essential to its use.

(Enacted 1872.)



3523

For every wrong there is a remedy.

(Enacted 1872.)



3524

Between those who are equally in the right, or equally in the wrong, the law does not interpose.

(Enacted 1872.)



3525

Between rights otherwise equal, the earliest is preferred.

(Enacted 1872.)



3526

No man is responsible for that which no man can control.

(Enacted 1872.)



3527

The law helps the vigilant, before those who sleep on their rights.

(Enacted 1872.)



3528

The law respects form less than substance.

(Enacted 1872.)



3529

That which ought to have been done is to be regarded as done, in favor of him to whom, and against him from whom, performance is due.

(Enacted 1872.)



3530

That which does not appear to exist is to be regarded as if it did not exist.

(Enacted 1872.)



3531

The law never requires impossibilities.

(Enacted 1872.)



3532

The law neither does nor requires idle acts.

(Enacted 1872.)



3533

The law disregards trifles.

(Enacted 1872.)



3534

Particular expressions qualify those which are general.

(Enacted 1872.)



3535

Contemporaneous exposition is in general the best.

(Enacted 1872.)



3536

The greater contains the less.

(Enacted 1872.)



3537

Superfluity does not vitiate.

(Enacted 1872.)



3538

That is certain which can be made certain.

(Enacted 1872.)



3539

Time does not confirm a void act.

(Enacted 1872.)



3540

The incident follows the principal, and not the principal the incident.

(Enacted 1872.)



3541

An interpretation which gives effect is preferred to one which makes void.

(Enacted 1872.)



3542

Interpretation must be reasonable.

(Enacted 1872.)



3543

Where one of two innocent persons must suffer by the act of a third, he, by whose negligence it happened, must be the sufferer.

(Enacted 1872.)



3545

Private transactions are fair and regular.

(Added by Stats. 1965, Ch. 299.)



3546

Things happen according to the ordinary course of nature and the ordinary habits of life.

(Added by Stats. 1965, Ch. 299.)



3547

A thing continues to exist as long as is usual with things of that nature.

(Added by Stats. 1965, Ch. 299.)



3548

The law has been obeyed.

(Added by Stats. 1965, Ch. 299.)






PART 5 - Common Interest Developments

CHAPTER 1 - General Provisions

ARTICLE 1 - Preliminary Provisions

4000

This part shall be known and may be cited as the Davis-Stirling Common Interest Development Act. In a provision of this part, the part may be referred to as the act.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4005

Division, part, title, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of this act.

(Amended by Stats. 2013, Ch. 183, Sec. 7. Effective January 1, 2014.)



4010

Nothing in the act that added this part shall be construed to invalidate a document prepared or action taken before January 1, 2014, if the document or action was proper under the law governing common interest developments at the time that the document was prepared or the action was taken. For the purposes of this section, “document” does not include a governing document.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4020

Unless a contrary intent is clearly expressed, a local zoning ordinance is construed to treat like structures, lots, parcels, areas, or spaces in like manner regardless of the form of the common interest development.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4035

(a) If a provision of this act requires that a document be delivered to an association, the document shall be delivered to the person designated in the annual policy statement, prepared pursuant to Section 5310, to receive documents on behalf of the association. If no person has been designated to receive documents, the document shall be delivered to the president or secretary of the association.

(b) A document delivered pursuant to this section may be delivered by any of the following methods:

(1) By email, facsimile, or other electronic means, if the association has assented to that method of delivery.

(2) By personal delivery, if the association has assented to that method of delivery. If the association accepts a document by personal delivery it shall provide a written receipt acknowledging delivery of the document.

(3) By first-class mail, postage prepaid, registered or certified mail, express mail, or overnight delivery by an express service center.

(Amended by Stats. 2013, Ch. 183, Sec. 8. Effective January 1, 2014.)



4040

(a) If a provision of this act requires that an association deliver a document by “individual delivery” or “individual notice,” the document shall be delivered by one of the following methods:

(1) First-class mail, postage prepaid, registered or certified mail, express mail, or overnight delivery by an express service carrier. The document shall be addressed to the recipient at the address last shown on the books of the association.

(2) E-mail, facsimile, or other electronic means, if the recipient has consented, in writing, to that method of delivery. The consent may be revoked, in writing, by the recipient.

(b) Upon receipt of a request by a member, pursuant to Section 5260, identifying a secondary address for delivery of notices of the following types, the association shall deliver an additional copy of those notices to the secondary address identified in the request:

(1) The documents to be delivered to the member pursuant to Article 7 (commencing with Section 5300) of Chapter 6.

(2) The documents to be delivered to the member pursuant to Article 2 (commencing with Section 5650) of Chapter 8, and Section 5710.

(c) For the purposes of this section, an unrecorded provision of the governing documents providing for a particular method of delivery does not constitute agreement by a member to that method of delivery.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4045

(a) If a provision of this act requires “general delivery” or “general notice,” the document shall be provided by one or more of the following methods:

(1) Any method provided for delivery of an individual notice pursuant to Section 4040.

(2) Inclusion in a billing statement, newsletter, or other document that is delivered by one of the methods provided in this section.

(3) Posting the printed document in a prominent location that is accessible to all members, if the location has been designated for the posting of general notices by the association in the annual policy statement, prepared pursuant to Section 5310.

(4) If the association broadcasts television programming for the purpose of distributing information on association business to its members, by inclusion in the programming.

(b) Notwithstanding subdivision (a), if a member requests to receive general notices by individual delivery, all general notices to that member, given under this section, shall be delivered pursuant to Section 4040. The option provided in this subdivision shall be described in the annual policy statement, prepared pursuant to Section 5310.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4050

(a) This section governs the delivery of a document pursuant to this act.

(b) If a document is delivered by mail, delivery is deemed to be complete on deposit into the United States mail.

(c) If a document is delivered by electronic means, delivery is complete at the time of transmission.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4055

If the association or a member has consented to receive information by electronic delivery, and a provision of this act requires that the information be in writing, that requirement is satisfied if the information is provided in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4065

If a provision of this act requires that an action be approved by a majority of all members, the action shall be approved or ratified by an affirmative vote of a majority of the votes entitled to be cast.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4070

If a provision of this act requires that an action be approved by a majority of a quorum of the members, the action shall be approved or ratified by an affirmative vote of a majority of the votes represented and voting in a duly held election in which a quorum is represented, which affirmative votes also constitute a majority of the required quorum.

(Amended by Stats. 2013, Ch. 183, Sec. 9. Effective January 1, 2014.)






ARTICLE 2 - Definitions

4075

The definitions in this article govern the construction of this act.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4076

“Annual budget report” means the report described in Section 5300.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4078

“Annual policy statement” means the statement described in Section 5310.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4080

“Association” means a nonprofit corporation or unincorporated association created for the purpose of managing a common interest development.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4085

“Board” means the board of directors of the association.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4090

“Board meeting” means either of the following:

(a) A congregation, at the same time and place, of a sufficient number of directors to establish a quorum of the board, to hear, discuss, or deliberate upon any item of business that is within the authority of the board.

(b) A teleconference, where a sufficient number of directors to establish a quorum of the board, in different locations, are connected by electronic means, through audio or video, or both. A teleconference meeting shall be conducted in a manner that protects the rights of members of the association and otherwise complies with the requirements of this act. Except for a meeting that will be held solely in executive session, the notice of the teleconference meeting shall identify at least one physical location so that members of the association may attend, and at least one director or a person designated by the board shall be present at that location. Participation by directors in a teleconference meeting constitutes presence at that meeting as long as all directors participating are able to hear one another, as well as members of the association speaking on matters before the board.

(Amended by Stats. 2013, Ch. 183, Sec. 10. Effective January 1, 2014.)



4095

(a) “Common area” means the entire common interest development except the separate interests therein. The estate in the common area may be a fee, a life estate, an estate for years, or any combination of the foregoing.

(b) Notwithstanding subdivision (a), in a planned development described in subdivision (b) of Section 4175, the common area may consist of mutual or reciprocal easement rights appurtenant to the separate interests.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4100

“Common interest development” means any of the following:

(a) A community apartment project.

(b) A condominium project.

(c) A planned development.

(d) A stock cooperative.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4105

“Community apartment project” means a development in which an undivided interest in land is coupled with the right of exclusive occupancy of any apartment located thereon.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4110

(a) “Community service organization or similar entity” means a nonprofit entity, other than an association, that is organized to provide services to residents of the common interest development or to the public in addition to the residents, to the extent community common area or facilities are available to the public.

(b) “Community service organization or similar entity” does not include an entity that has been organized solely to raise moneys and contribute to other nonprofit organizations that are qualified as tax exempt under Section 501(c)(3) of the Internal Revenue Code and that provide housing or housing assistance.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4120

“Condominium plan” means a plan described in Section 4285.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4125

(a) A “condominium project” means a real property development consisting of condominiums.

(b) A condominium consists of an undivided interest in common in a portion of real property coupled with a separate interest in space called a unit, the boundaries of which are described on a recorded final map, parcel map, or condominium plan in sufficient detail to locate all boundaries thereof. The area within these boundaries may be filled with air, earth, water, or fixtures, or any combination thereof, and need not be physically attached to land except by easements for access and, if necessary, support. The description of the unit may refer to (1) boundaries described in the recorded final map, parcel map, or condominium plan, (2) physical boundaries, either in existence, or to be constructed, such as walls, floors, and ceilings of a structure or any portion thereof, (3) an entire structure containing one or more units, or (4) any combination thereof.

(c) The portion or portions of the real property held in undivided interest may be all of the real property, except for the separate interests, or may include a particular three-dimensional portion thereof, the boundaries of which are described on a recorded final map, parcel map, or condominium plan. The area within these boundaries may be filled with air, earth, water, or fixtures, or any combination thereof, and need not be physically attached to land except by easements for access and, if necessary, support.

(d) An individual condominium within a condominium project may include, in addition, a separate interest in other portions of the real property.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4130

“Declarant” means the person or group of persons designated in the declaration as declarant, or if no declarant is designated, the person or group of persons who sign the original declaration or who succeed to special rights, preferences, or privileges designated in the declaration as belonging to the signator of the original declaration.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4135

“Declaration” means the document, however denominated, that contains the information required by Sections 4250 and 4255.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4140

“Director” means a natural person who serves on the board.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4145

(a) “Exclusive use common area” means a portion of the common area designated by the declaration for the exclusive use of one or more, but fewer than all, of the owners of the separate interests and which is or will be appurtenant to the separate interest or interests.

(b) Unless the declaration otherwise provides, any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios, exterior doors, doorframes, and hardware incident thereto, screens and windows or other fixtures designed to serve a single separate interest, but located outside the boundaries of the separate interest, are exclusive use common area allocated exclusively to that separate interest.

(c) Notwithstanding the provisions of the declaration, internal and external telephone wiring designed to serve a single separate interest, but located outside the boundaries of the separate interest, is exclusive use common area allocated exclusively to that separate interest.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4148

“General notice” means the delivery of a document pursuant to Section 4045.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4150

“Governing documents” means the declaration and any other documents, such as bylaws, operating rules, articles of incorporation, or articles of association, which govern the operation of the common interest development or association.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4153

“Individual notice” means the delivery of a document pursuant to Section 4040.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4155

“Item of business” means any action within the authority of the board, except those actions that the board has validly delegated to any other person or persons, managing agent, officer of the association, or committee of the board comprising less than a quorum of the board.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4158

(a) A “managing agent” is a person who, for compensation or in expectation of compensation, exercises control over the assets of a common interest development.

(b) A “managing agent” does not include any of the following:

(1) A regulated financial institution operating within the normal course of its regulated business practice.

(2) An attorney at law acting within the scope of the attorney’s license.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4160

“Member” means an owner of a separate interest.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4170

“Person” means a natural person, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, association, or other entity.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4175

“Planned development” means a real property development other than a community apartment project, a condominium project, or a stock cooperative, having either or both of the following features:

(a) Common area that is owned either by an association or in common by the owners of the separate interests who possess appurtenant rights to the beneficial use and enjoyment of the common area.

(b) Common area and an association that maintains the common area with the power to levy assessments that may become a lien upon the separate interests in accordance with Article 2 (commencing with Section 5650) of Chapter 8.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4177

“Reserve accounts” means both of the following:

(a) Moneys that the board has identified for use to defray the future repair or replacement of, or additions to, those major components that the association is obligated to maintain.

(b) The funds received, and not yet expended or disposed of, from either a compensatory damage award or settlement to an association from any person for injuries to property, real or personal, arising from any construction or design defects. These funds shall be separately itemized from funds described in subdivision (a).

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4178

“Reserve account requirements” means the estimated funds that the board has determined are required to be available at a specified point in time to repair, replace, or restore those major components that the association is obligated to maintain.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4185

(a) “Separate interest” has the following meanings:

(1) In a community apartment project, “separate interest” means the exclusive right to occupy an apartment, as specified in Section 4105.

(2) In a condominium project, “separate interest” means a separately owned unit, as specified in Section 4125.

(3) In a planned development, “separate interest” means a separately owned lot, parcel, area, or space.

(4) In a stock cooperative, “separate interest” means the exclusive right to occupy a portion of the real property, as specified in Section 4190.

(b) Unless the declaration or condominium plan, if any exists, otherwise provides, if walls, floors, or ceilings are designated as boundaries of a separate interest, the interior surfaces of the perimeter walls, floors, ceilings, windows, doors, and outlets located within the separate interest are part of the separate interest and any other portions of the walls, floors, or ceilings are part of the common area.

(c) The estate in a separate interest may be a fee, a life estate, an estate for years, or any combination of the foregoing.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4190

(a) “Stock cooperative” means a development in which a corporation is formed or availed of, primarily for the purpose of holding title to, either in fee simple or for a term of years, improved real property, and all or substantially all of the shareholders of the corporation receive a right of exclusive occupancy in a portion of the real property, title to which is held by the corporation. The owners’ interest in the corporation, whether evidenced by a share of stock, a certificate of membership, or otherwise, shall be deemed to be an interest in a common interest development and a real estate development for purposes of subdivision (f) of Section 25100 of the Corporations Code.

(b) A “stock cooperative” includes a limited equity housing cooperative which is a stock cooperative that meets the criteria of Section 817.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)









CHAPTER 2 - Application of Act

4200

This act applies and a common interest development is created whenever a separate interest coupled with an interest in the common area or membership in the association is, or has been, conveyed, provided all of the following are recorded:

(a) A declaration.

(b) A condominium plan, if any exists.

(c) A final map or parcel map, if Division 2 (commencing with Section 66410) of Title 7 of the Government Code requires the recording of either a final map or parcel map for the common interest development.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4201

Nothing in this act may be construed to apply to a real property development that does not contain common area. This section is declaratory of existing law.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4202

This part does not apply to a commercial or industrial common interest development, as defined in Section 6531.

(Amended by Stats. 2013, Ch. 605, Sec. 19. Effective January 1, 2014.)






CHAPTER 3 - Governing Documents

ARTICLE 1 - General Provisions

4205

(a) To the extent of any conflict between the governing documents and the law, the law shall prevail.

(b) To the extent of any conflict between the articles of incorporation and the declaration, the declaration shall prevail.

(c) To the extent of any conflict between the bylaws and the articles of incorporation or declaration, the articles of incorporation or declaration shall prevail.

(d) To the extent of any conflict between the operating rules and the bylaws, articles of incorporation, or declaration, the bylaws, articles of incorporation, or declaration shall prevail.

(Amended by Stats. 2013, Ch. 183, Sec. 11. Effective January 1, 2014.)



4210

In order to facilitate the collection of regular assessments, special assessments, transfer fees as authorized by Sections 4530, 4575, and 4580, and similar charges, the board is authorized to record a statement or amended statement identifying relevant information for the association. This statement may include any or all of the following information:

(a) The name of the association as shown in the declaration or the current name of the association, if different.

(b) The name and address of a managing agent or treasurer of the association or other individual or entity authorized to receive assessments and fees imposed by the association.

(c) A daytime telephone number of the authorized party identified in subdivision (b) if a telephone number is available.

(d) A list of separate interests subject to assessment by the association, showing the assessor’s parcel number or legal description, or both, of the separate interests.

(e) The recording information identifying the declaration governing the association.

(f) If an amended statement is being recorded, the recording information identifying the prior statement or statements which the amendment is superseding.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4215

Any deed, declaration, or condominium plan for a common interest development shall be liberally construed to facilitate the operation of the common interest development, and its provisions shall be presumed to be independent and severable. Nothing in Article 3 (commencing with Section 715) of Chapter 2 of Title 2 of Part 1 of Division 2 shall operate to invalidate any provisions of the governing documents.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4220

In interpreting deeds and condominium plans, the existing physical boundaries of a unit in a condominium project, when the boundaries of the unit are contained within a building, or of a unit reconstructed in substantial accordance with the original plans thereof, shall be conclusively presumed to be its boundaries rather than the metes and bounds expressed in the deed or condominium plan, if any exists, regardless of settling or lateral movement of the building and regardless of minor variance between boundaries shown on the plan or in the deed and those of the building.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4225

(a) No declaration or other governing document shall include a restrictive covenant in violation of Section 12955 of the Government Code.

(b) Notwithstanding any other provision of law or provision of the governing documents, the board, without approval of the members, shall amend any declaration or other governing document that includes a restrictive covenant prohibited by this section to delete the restrictive covenant, and shall restate the declaration or other governing document without the restrictive covenant but with no other change to the declaration or governing document.

(c) If the declaration is amended under this section, the board shall record the restated declaration in each county in which the common interest development is located. If the articles of incorporation are amended under this section, the board shall file a certificate of amendment with the Secretary of State pursuant to Section 7814 of the Corporations Code.

(d) If after providing written notice to an association, pursuant to Section 4035, requesting that the association delete a restrictive covenant that violates subdivision (a), and the association fails to delete the restrictive covenant within 30 days of receiving the notice, the Department of Fair Employment and Housing, a city or county in which a common interest development is located, or any person may bring an action against the association for injunctive relief to enforce subdivision (a). The court may award attorney’s fees to the prevailing party.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4230

(a) Notwithstanding any provision of the governing documents to the contrary, the board may, after the developer has completed construction of the development, has terminated construction activities, and has terminated marketing activities for the sale, lease, or other disposition of separate interests within the development, adopt an amendment deleting from any of the governing documents any provision which is unequivocally designed and intended, or which by its nature can only have been designed or intended, to facilitate the developer in completing the construction or marketing of the development. However, provisions of the governing documents relative to a particular construction or marketing phase of the development may not be deleted under the authorization of this subdivision until that construction or marketing phase has been completed.

(b) The provisions which may be deleted by action of the board shall be limited to those which provide for access by the developer over or across the common area for the purposes of (1) completion of construction of the development, and (2) the erection, construction, or maintenance of structures or other facilities designed to facilitate the completion of construction or marketing of separate interests.

(c) At least 30 days prior to taking action pursuant to subdivision (a), the board shall deliver to all members, by individual delivery, pursuant to Section 4040, (1) a copy of all amendments to the governing documents proposed to be adopted under subdivision (a), and (2) a notice of the time, date, and place the board will consider adoption of the amendments. The board may consider adoption of amendments to the governing documents pursuant to subdivision (a) only at a meeting that is open to all members, who shall be given opportunity to make comments thereon. All deliberations of the board on any action proposed under subdivision (a) shall only be conducted in an open meeting.

(d) The board may not amend the governing documents pursuant to this section without the approval of a majority of a quorum of the members, pursuant to Section 4070. For the purposes of this section, “quorum” means more than 50 percent of the members who own no more than two separate interests in the development.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4235

(a) Notwithstanding any other provision of law or provision of the governing documents, if the governing documents include a reference to a provision of the Davis-Stirling Common Interest Development Act that was repealed and continued in a new provision by the act that added this section, the board may amend the governing documents, solely to correct the cross-reference, by adopting a board resolution that shows the correction. Member approval is not required in order to adopt a resolution pursuant to this section.

(b) A declaration that is corrected under this section may be restated in corrected form and recorded, provided that a copy of the board resolution authorizing the corrections is recorded along with the restated declaration.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 2 - Declaration

4250

(a) A declaration, recorded on or after January 1, 1986, shall contain a legal description of the common interest development, and a statement that the common interest development is a community apartment project, condominium project, planned development, stock cooperative, or combination thereof. The declaration shall additionally set forth the name of the association and the restrictions on the use or enjoyment of any portion of the common interest development that are intended to be enforceable equitable servitudes.

(b) The declaration may contain any other matters the declarant or the members consider appropriate.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4255

(a) If a common interest development is located within an airport influence area, a declaration, recorded after January 1, 2004, shall contain the following statement:

“NOTICE OF AIRPORT IN VICINITY

This property is presently located in the vicinity of an airport, within what is known as an airport influence area. For that reason, the property may be subject to some of the annoyances or inconveniences associated with proximity to airport operations (for example: noise, vibration, or odors). Individual sensitivities to those annoyances can vary from person to person. You may wish to consider what airport annoyances, if any, are associated with the property before you complete your purchase and determine whether they are acceptable to you.”

(b) For purposes of this section, an “airport influence area,” also known as an “airport referral area,” is the area in which current or future airport-related noise, overflight, safety, or airspace protection factors may significantly affect land uses or necessitate restrictions on those uses as determined by an airport land use commission.

(c) If a common interest development is within the San Francisco Bay Conservation and Development Commission jurisdiction, as described in Section 66610 of the Government Code, a declaration recorded on or after January 1, 2006, shall contain the following notice:

“NOTICE OF SAN FRANCISCO BAY CONSERVATION AND DEVELOPMENT COMMISSION JURISDICTION

This property is located within the jurisdiction of the San Francisco Bay Conservation and Development Commission. Use and development of property within the commission’s jurisdiction may be subject to special regulations, restrictions, and permit requirements. You may wish to investigate and determine whether they are acceptable to you and your intended use of the property before you complete your transaction.”

(d) The statement in a declaration acknowledging that a property is located in an airport influence area or within the jurisdiction of the San Francisco Bay Conservation and Development Commission does not constitute a title defect, lien, or encumbrance.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4260

Except to the extent that a declaration provides by its express terms that it is not amendable, in whole or in part, a declaration that fails to include provisions permitting its amendment at all times during its existence may be amended at any time.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4265

(a) The Legislature finds that there are common interest developments that have been created with deed restrictions that do not provide a means for the members to extend the term of the declaration. The Legislature further finds that covenants and restrictions contained in the declaration, are an appropriate method for protecting the common plan of developments and to provide for a mechanism for financial support for the upkeep of common area including, but not limited to, roofs, roads, heating systems, and recreational facilities. If declarations terminate prematurely, common interest developments may deteriorate and the housing supply of affordable units could be impacted adversely. The Legislature further finds and declares that it is in the public interest to provide a vehicle for extending the term of the declaration if the extension is approved by a majority of all members, pursuant to Section 4065.

(b) A declaration that specifies a termination date, but that contains no provision for extension of the termination date, may be extended, before its termination date, by the approval of members pursuant to Section 4270.

(c) No single extension of the terms of the declaration made pursuant to this section shall exceed the initial term of the declaration or 20 years, whichever is less. However, more than one extension may occur pursuant to this section.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4270

(a) A declaration may be amended pursuant to the declaration or this act. Except as provided in Section 4275, an amendment is effective after all of the following requirements have been met:

(1) The amendment has been approved by the percentage of members required by the declaration and any other person whose approval is required by the declaration.

(2) That fact has been certified in a writing executed and acknowledged by the officer designated in the declaration or by the association for that purpose, or if no one is designated, by the president of the association.

(3) The amendment has been recorded in each county in which a portion of the common interest development is located.

(b) If the declaration does not specify the percentage of members who must approve an amendment of the declaration, an amendment may be approved by a majority of all members, pursuant to Section 4065.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4275

(a) If in order to amend a declaration, the declaration requires members having more than 50 percent of the votes in the association, in a single class voting structure, or members having more than 50 percent of the votes in more than one class in a voting structure with more than one class, to vote in favor of the amendment, the association, or any member, may petition the superior court of the county in which the common interest development is located for an order reducing the percentage of the affirmative votes necessary for such an amendment. The petition shall describe the effort that has been made to solicit approval of the association members in the manner provided in the declaration, the number of affirmative and negative votes actually received, the number or percentage of affirmative votes required to effect the amendment in accordance with the existing declaration, and other matters the petitioner considers relevant to the court’s determination. The petition shall also contain, as exhibits thereto, copies of all of the following:

(1) The governing documents.

(2) A complete text of the amendment.

(3) Copies of any notice and solicitation materials utilized in the solicitation of member approvals.

(4) A short explanation of the reason for the amendment.

(5) Any other documentation relevant to the court’s determination.

(b) Upon filing the petition, the court shall set the matter for hearing and issue an ex parte order setting forth the manner in which notice shall be given.

(c) The court may, but shall not be required to, grant the petition if it finds all of the following:

(1) The petitioner has given not less than 15 days written notice of the court hearing to all members of the association, to any mortgagee of a mortgage or beneficiary of a deed of trust who is entitled to notice under the terms of the declaration, and to the city, county, or city and county in which the common interest development is located that is entitled to notice under the terms of the declaration.

(2) Balloting on the proposed amendment was conducted in accordance with the governing documents, this act, and any other applicable law.

(3) A reasonably diligent effort was made to permit all eligible members to vote on the proposed amendment.

(4) Members having more than 50 percent of the votes, in a single class voting structure, voted in favor of the amendment. In a voting structure with more than one class, where the declaration requires a majority of more than one class to vote in favor of the amendment, members having more than 50 percent of the votes of each class required by the declaration to vote in favor of the amendment voted in favor of the amendment.

(5) The amendment is reasonable.

(6) Granting the petition is not improper for any reason stated in subdivision (e).

(d) If the court makes the findings required by subdivision (c), any order issued pursuant to this section may confirm the amendment as being validly approved on the basis of the affirmative votes actually received during the balloting period or the order may dispense with any requirement relating to quorums or to the number or percentage of votes needed for approval of the amendment that would otherwise exist under the governing documents.

(e) Subdivisions (a) to (d), inclusive, notwithstanding, the court shall not be empowered by this section to approve any amendment to the declaration that:

(1) Would change provisions in the declaration requiring the approval of members having more than 50 percent of the votes in more than one class to vote in favor of an amendment, unless members having more than 50 percent of the votes in each affected class approved the amendment.

(2) Would eliminate any special rights, preferences, or privileges designated in the declaration as belonging to the declarant, without the consent of the declarant.

(3) Would impair the security interest of a mortgagee of a mortgage or the beneficiary of a deed of trust without the approval of the percentage of the mortgagees and beneficiaries specified in the declaration, if the declaration requires the approval of a specified percentage of the mortgagees and beneficiaries.

(f) An amendment is not effective pursuant to this section until the court order and amendment have been recorded in every county in which a portion of the common interest development is located. The amendment may be acknowledged by, and the court order and amendment may be recorded by, any person designated in the declaration or by the association for that purpose, or if no one is designated for that purpose, by the president of the association. Upon recordation of the amendment and court order, the declaration, as amended in accordance with this section, shall have the same force and effect as if the amendment were adopted in compliance with every requirement imposed by the governing documents.

(g) Within a reasonable time after the amendment is recorded the association shall deliver to each member, by individual delivery, pursuant to Section 4040, a copy of the amendment, together with a statement that the amendment has been recorded.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 3 - Articles of Incorporation

4280

(a) The articles of incorporation of an association filed with the Secretary of State shall include a statement, which shall be in addition to the statement of purposes of the corporation, that does all of the following:

(1) Identifies the corporation as an association formed to manage a common interest development under the Davis-Stirling Common Interest Development Act.

(2) States the business or corporate office of the association, if any, and, if the office is not on the site of the common interest development, states the front street and nearest cross street for the physical location of the common interest development.

(3) States the name and address of the association’s managing agent, if any.

(b) The statement filed by an incorporated association with the Secretary of State pursuant to Section 8210 of the Corporations Code shall also contain a statement identifying the corporation as an association formed to manage a common interest development under the Davis-Stirling Common Interest Development Act.

(c) Documents filed prior to January 1, 2014, in compliance with former Section 1363.5, as it read on January 1, 2013, are deemed to be in compliance with this section.

(Amended by Stats. 2013, Ch. 605, Sec. 20. Effective January 1, 2014.)






ARTICLE 4 - Condominium Plan

4285

A condominium plan shall contain all of the following:

(a) A description or survey map of a condominium project, which shall refer to or show monumentation on the ground.

(b) A three-dimensional description of a condominium project, one or more dimensions of which may extend for an indefinite distance upwards or downwards, in sufficient detail to identify the common area and each separate interest.

(c) A certificate consenting to the recordation of the condominium plan pursuant to this act that is signed and acknowledged as provided in Section 4290.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4290

(a) The certificate consenting to the recordation of a condominium plan that is required by subdivision (c) of Section 4285 shall be signed and acknowledged by all of the following persons:

(1) The record owner of fee title to that property included in the condominium project.

(2) In the case of a condominium project that will terminate upon the termination of an estate for years, by all lessors and lessees of the estate for years.

(3) In the case of a condominium project subject to a life estate, by all life tenants and remainder interests.

(4) The trustee or the beneficiary of each recorded deed of trust, and the mortgagee of each recorded mortgage encumbering the property.

(b) Owners of mineral rights, easements, rights-of-way, and other nonpossessory interests do not need to sign the certificate.

(c) In the event a conversion to condominiums of a community apartment project or stock cooperative has been approved by the required number of owners, trustees, beneficiaries, and mortgagees pursuant to Section 66452.10 of the Government Code, the certificate need only be signed by those owners, trustees, beneficiaries, and mortgagees approving the conversion.

(Amended by Stats. 2013, Ch. 183, Sec. 12. Effective January 1, 2014.)



4295

A condominium plan may be amended or revoked by a recorded instrument that is acknowledged and signed by all the persons who, at the time of amendment or revocation, are persons whose signatures are required under Section 4290.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 5 - Operating Rules

4340

For the purposes of this article:

(a) “Operating rule” means a regulation adopted by the board that applies generally to the management and operation of the common interest development or the conduct of the business and affairs of the association.

(b) “Rule change” means the adoption, amendment, or repeal of an operating rule by the board.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4350

An operating rule is valid and enforceable only if all of the following requirements are satisfied:

(a) The rule is in writing.

(b) The rule is within the authority of the board conferred by law or by the declaration, articles of incorporation or association, or bylaws of the association.

(c) The rule is not in conflict with governing law and the declaration, articles of incorporation or association, or bylaws of the association.

(d) The rule is adopted, amended, or repealed in good faith and in substantial compliance with the requirements of this article.

(e) The rule is reasonable.

(Amended by Stats. 2013, Ch. 183, Sec. 13. Effective January 1, 2014.)



4355

(a) Sections 4360 and 4365 only apply to an operating rule that relates to one or more of the following subjects:

(1) Use of the common area or of an exclusive use common area.

(2) Use of a separate interest, including any aesthetic or architectural standards that govern alteration of a separate interest.

(3) Member discipline, including any schedule of monetary penalties for violation of the governing documents and any procedure for the imposition of penalties.

(4) Any standards for delinquent assessment payment plans.

(5) Any procedures adopted by the association for resolution of disputes.

(6) Any procedures for reviewing and approving or disapproving a proposed physical change to a member’s separate interest or to the common area.

(7) Procedures for elections.

(b) Sections 4360 and 4365 do not apply to the following actions by the board:

(1) A decision regarding maintenance of the common area.

(2) A decision on a specific matter that is not intended to apply generally.

(3) A decision setting the amount of a regular or special assessment.

(4) A rule change that is required by law, if the board has no discretion as to the substantive effect of the rule change.

(5) Issuance of a document that merely repeats existing law or the governing documents.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4360

(a) The board shall provide general notice pursuant to Section 4045 of a proposed rule change at least 30 days before making the rule change. The notice shall include the text of the proposed rule change and a description of the purpose and effect of the proposed rule change. Notice is not required under this subdivision if the board determines that an immediate rule change is necessary to address an imminent threat to public health or safety or imminent risk of substantial economic loss to the association.

(b) A decision on a proposed rule change shall be made at a board meeting, after consideration of any comments made by association members.

(c) As soon as possible after making a rule change, but not more than 15 days after making the rule change, the board shall deliver general notice pursuant to Section 4045 of the rule change. If the rule change was an emergency rule change made under subdivision (d), the notice shall include the text of the rule change, a description of the purpose and effect of the rule change, and the date that the rule change expires.

(d) If the board determines that an immediate rule change is required to address an imminent threat to public health or safety, or an imminent risk of substantial economic loss to the association, it may make an emergency rule change, and no notice is required, as specified in subdivision (a). An emergency rule change is effective for 120 days, unless the rule change provides for a shorter effective period. A rule change made under this subdivision may not be readopted under this subdivision.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4365

(a) Members of an association owning 5 percent or more of the separate interests may call a special vote of the members to reverse a rule change.

(b) A special vote of the members may be called by delivering a written request to the association. Not less than 35 days nor more than 90 days after receipt of a proper request, the association shall hold a vote of the members on whether to reverse the rule change, pursuant to Article 4 (commencing with Section 5100) of Chapter 6. The written request may not be delivered more than 30 days after the association gives general notice of the rule change, pursuant to Section 4045.

(c) For the purposes of Section 5225 of this code and Section 8330 of the Corporations Code, collection of signatures to call a special vote under this section is a purpose reasonably related to the interests of the members of the association. A member request to copy or inspect the membership list solely for that purpose may not be denied on the grounds that the purpose is not reasonably related to the member’s interests as a member.

(d) The rule change may be reversed by the affirmative vote of a majority of a quorum of the members, pursuant to Section 4070, or if the declaration or bylaws require a greater percentage, by the affirmative vote of the percentage required.

(e) Unless otherwise provided in the declaration or bylaws, for the purposes of this section, a member may cast one vote per separate interest owned.

(f) A rule change reversed under this section may not be readopted for one year after the date of the vote reversing the rule change. Nothing in this section precludes the board from adopting a different rule on the same subject as the rule change that has been reversed.

(g) As soon as possible after the close of voting, but not more than 15 days after the close of voting, the board shall provide general notice pursuant to Section 4045 of the results of the member vote.

(h) This section does not apply to an emergency rule change made under subdivision (d) of Section 4360.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4370

(a) This article applies to a rule change commenced on or after January 1, 2004.

(b) Nothing in this article affects the validity of a rule change commenced before January 1, 2004.

(c) For the purposes of this section, a rule change is commenced when the board takes its first official action leading to adoption of the rule change.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)









CHAPTER 4 - Ownership and Transfer of Interests

ARTICLE 1 - Ownership Rights and Interests

4500

Unless the declaration otherwise provides, in a condominium project, or in a planned development in which the common area is owned by the owners of the separate interests, the common area is owned as tenants in common, in equal shares, one for each separate interest.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4505

Unless the declaration otherwise provides:

(a) In a community apartment project and condominium project, and in those planned developments with common area owned in common by the owners of the separate interests, there are appurtenant to each separate interest nonexclusive rights of ingress, egress, and support, if necessary, through the common area. The common area is subject to these rights.

(b) In a stock cooperative, and in a planned development with common area owned by the association, there is an easement for ingress, egress, and support, if necessary, appurtenant to each separate interest. The common area is subject to these easements.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4510

Except as otherwise provided in law, an order of the court, or an order pursuant to a final and binding arbitration decision, an association may not deny a member or occupant physical access to the member’s or occupant’s separate interest, either by restricting access through the common area to the separate interest, or by restricting access solely to the separate interest.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 2 - Transfer Disclosure

4525

(a) The owner of a separate interest shall provide the following documents to a prospective purchaser of the separate interest, as soon as practicable before the transfer of title or the execution of a real property sales contract, as defined in Section 2985:

(1) A copy of all governing documents. If the association is not incorporated, this shall include a statement in writing from an authorized representative of the association that the association is not incorporated.

(2) If there is a restriction in the governing documents limiting the occupancy, residency, or use of a separate interest on the basis of age in a manner different from that provided in Section 51.3, a statement that the restriction is only enforceable to the extent permitted by Section 51.3 and a statement specifying the applicable provisions of Section 51.3.

(3) A copy of the most recent documents distributed pursuant to Article 7 (commencing with Section 5300) of Chapter 6.

(4) A true statement in writing obtained from an authorized representative of the association as to the amount of the association’s current regular and special assessments and fees, any assessments levied upon the owner’s interest in the common interest development that are unpaid on the date of the statement, and any monetary fines or penalties levied upon the owner’s interest and unpaid on the date of the statement. The statement obtained from an authorized representative shall also include true information on late charges, interest, and costs of collection which, as of the date of the statement, are or may be made a lien upon the owner’s interest in a common interest development pursuant to Article 2 (commencing with Section 5650) of Chapter 8.

(5) A copy or a summary of any notice previously sent to the owner pursuant to Section 5855 that sets forth any alleged violation of the governing documents that remains unresolved at the time of the request. The notice shall not be deemed a waiver of the association’s right to enforce the governing documents against the owner or the prospective purchaser of the separate interest with respect to any violation. This paragraph shall not be construed to require an association to inspect an owner’s separate interest.

(6) A copy of the initial list of defects provided to each member pursuant to Section 6000, unless the association and the builder subsequently enter into a settlement agreement or otherwise resolve the matter and the association complies with Section 6100. Disclosure of the initial list of defects pursuant to this paragraph does not waive any privilege attached to the document. The initial list of defects shall also include a statement that a final determination as to whether the list of defects is accurate and complete has not been made.

(7) A copy of the latest information provided for in Section 6100.

(8) Any change in the association’s current regular and special assessments and fees which have been approved by the board, but have not become due and payable as of the date disclosure is provided pursuant to this subdivision.

(9) If there is a provision in the governing documents that prohibits the rental or leasing of any of the separate interests in the common interest development to a renter, lessee, or tenant, a statement describing the prohibition.

(10) If requested by the prospective purchaser, a copy of the minutes of board meetings, excluding meetings held in executive session, conducted over the previous 12 months, that were approved by the board.

(b) This section does not apply to an owner that is subject to Section 11018.6 of the Business and Professions Code.

(Amended by Stats. 2013, Ch. 183, Sec. 14. Effective January 1, 2014.)



4528

The form for billing disclosures required by Section 4530 shall be in at least 10-point type and substantially the following form:

CHARGES FOR DOCUMENTS PROVIDED AS REQUIRED BY SECTION 4525*

Property Address

Owner of Property

Owner’s Mailing Address (If known or different from property address.)

Provider of the Section 4525 Items:

Print Name _________ Position or Title _________ Association or Agent

Check or Complete Applicable Column or Columns Below

Not Available
(N/A), Not
Applicable
(N/App), or Directly Provided by Seller and confirmed in writing by Seller as a current document (DP)

Document

Civil Code Section Included

Fee for Document

Articles of Incorporation or statement that not incorporated

Section 4525(a)(1)

CC&Rs

Section 4525(a)(1)

Bylaws

Section 4525(a)(1)

Operating Rules

Section 4525(a)(1)

Age restrictions, if any

Section 4525(a)(2)

Rental restrictions, if any

Section 4525(a)(9)

Annual budget report or summary, including reserve study

Sections 5300 and 4525(a)(3)

Assessment and reserve funding disclosure summary

Sections 5300 and 4525(a)(4)

Financial statement review

Sections 5305 and 4525(a)(3)

Assessment enforcement policy

Sections 5310 and 4525(a)(4)

Insurance summary

Sections 5300 and 4525(a)(3)

Regular assessment

Section 4525(a)(4)

Special assessment

Section 4525(a)(4)

Emergency assessment

Section 4525(a)(4)

Other unpaid obligations of seller

Sections 5675 and 4525(a)(4)

Approved changes to assessments

Sections 5300 and 4525(a)(4), (8)

Settlement notice regarding common area defects

Sections 4525(a)(6), (7), and 6100

Preliminary list of defects

Sections 4525(a)(6), 6000, and 6100

Notice(s) of violation

Sections 5855 and 4525(a)(5)

Required statement of fees

Section 4525

Minutes of regular board meetings conducted over the previous 12 months, if requested

Section 4525(a)(10)

Total fees for these documents:

* The information provided by this form may not include all fees that may be imposed before the close of escrow. Additional fees that are not related to the requirements of Section 4525 shall be charged separately.

(Amended by Stats. 2014, Ch. 185, Sec. 1. Effective January 1, 2015.)



4530

(a) (1) Upon written request, the association shall, within 10 days of the mailing or delivery of the request, provide the owner of a separate interest, or any other recipient authorized by the owner, with a copy of all of the requested documents specified in Section 4525.

(2) The documents required to be made available pursuant to this section may be maintained in electronic form, and may be posted on the association’s Internet Web site. Requesting parties shall have the option of receiving the documents by electronic transmission if the association maintains the documents in electronic form.

(3) Delivery of the documents required by this section shall not be withheld for any reason nor subject to any condition except the payment of the fee authorized pursuant to subdivision (b).

(b) (1) The association may collect a reasonable fee from the seller based upon the association’s actual cost for the procurement, preparation, reproduction, and delivery of the documents requested pursuant to this section. An additional fee shall not be charged for the electronic delivery in lieu of a hard copy delivery of the documents requested.

(2) Upon receipt of a written request, the association shall provide, on the form described in Section 4528, a written or electronic estimate of the fees that will be assessed for providing the requested documents prior to processing the request in paragraph (1) of subdivision (a).

(3) (A) A cancellation fee for documents specified in subdivision (a) shall not be collected if either of the following applies:

(i) The request was canceled in writing by the same party that placed the order and work had not yet been performed on the order.

(ii) The request was canceled in writing and any work that had been performed on the order was compensated.

(B) The association shall refund all fees collected pursuant to paragraph (1) if the request was canceled in writing and work had not yet been performed on the order.

(C) If the request was canceled in writing, the association shall refund the share of fees collected pursuant to paragraph (1) that represents the portion of the work not performed on the order.

(4) Fees for any documents required by this section shall be distinguished from, separately stated, and separately billed from, all other fees, fines, or assessments billed as part of the transfer or sales transaction.

(5) Any documents not expressly required by Section 4525 to be provided to a prospective purchaser by the seller shall not be included in the document disclosure required by this section. Bundling of documents required to be provided pursuant to this section with other documents relating to the transaction is prohibited.

(6) A seller shall provide to the prospective purchaser, at no cost, current copies of any documents specified by Section 4525 that are in the possession of the seller.

(7) The fee for each document provided to the seller for the purpose of transmission to the prospective purchaser shall be individually itemized in the statement required to be provided by the seller to the prospective purchaser.

(8) It is the responsibility of the seller to compensate the association, person, or entity that provides the documents required to be provided by Section 4525 to the prospective purchaser.

(c) An association may contract with any person or entity to facilitate compliance with this section on behalf of the association.

(d) The association shall also provide a recipient authorized by the owner of a separate interest with a copy of the completed form specified in Section 4528 at the time the required documents are delivered.

(Amended by Stats. 2014, Ch. 185, Sec. 2. Effective January 1, 2015.)



4535

In addition to the requirements of this article, an owner transferring title to a separate interest shall comply with applicable requirements of Sections 1133 and 1134.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4540

Any person who willfully violates this article is liable to the purchaser of a separate interest that is subject to this section for actual damages occasioned thereby and, in addition, shall pay a civil penalty in an amount not to exceed five hundred dollars ($500). In an action to enforce this liability, the prevailing party shall be awarded reasonable attorney’s fees.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4545

Nothing in this article affects the validity of title to real property transferred in violation of this article.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 3 - Transfer Fee

4575

Except as provided in Section 4580, neither an association nor a community service organization or similar entity may impose or collect any assessment, penalty, or fee in connection with a transfer of title or any other interest except for the following:

(a) An amount not to exceed the association’s actual costs to change its records.

(b) An amount authorized by Section 4530.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4580

The prohibition in Section 4575 does not apply to a community service organization or similar entity, or to a nonprofit entity that provides services to a common interest development under a declaration of trust, of either of the following types:

(a) An organization or entity that satisfies both of the following conditions:

(1) It was established before February 20, 2003.

(2) It exists and operates, in whole or in part, to fund or perform environmental mitigation or to restore or maintain wetlands or native habitat, as required by the state or local government as an express written condition of development.

(b) An organization or entity that satisfies all of the following conditions:

(1) It is not an organization or entity described by subdivision (a).

(2) It was established and received a transfer fee before January 1, 2004.

(3) On and after January 1, 2006, it offers a purchaser the following payment options for the fee or charge it collects at time of transfer:

(A) Paying the fee or charge at the time of transfer.

(B) Paying the fee or charge pursuant to an installment payment plan for a period of not less than seven years. If the purchaser elects to pay the fee or charge in installment payments, the organization or entity may also collect additional amounts that do not exceed the actual costs for billing and financing on the amount owed. If the purchaser sells the separate interest before the end of the installment payment plan period, the purchaser shall pay the remaining balance before the transfer.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 4 - Restrictions on Transfer

4600

(a) Unless the governing documents specify a different percentage, the affirmative vote of members owning at least 67 percent of the separate interests in the common interest development shall be required before the board may grant exclusive use of any portion of the common area to a member.

(b) Subdivision (a) does not apply to the following actions:

(1) A reconveyance of all or any portion of that common area to the subdivider to enable the continuation of development that is in substantial conformance with a detailed plan of phased development submitted to the Real Estate Commissioner with the application for a public report.

(2) Any grant of exclusive use that is in substantial conformance with a detailed plan of phased development submitted to the Real Estate Commissioner with the application for a public report or in accordance with the governing documents approved by the Real Estate Commissioner.

(3) Any grant of exclusive use that is for any of the following reasons:

(A) To eliminate or correct engineering errors in documents recorded with the county recorder or on file with a public agency or utility company.

(B) To eliminate or correct encroachments due to errors in construction of any improvements.

(C) To permit changes in the plan of development submitted to the Real Estate Commissioner in circumstances where the changes are the result of topography, obstruction, hardship, aesthetic considerations, or environmental conditions.

(D) To fulfill the requirement of a public agency.

(E) To transfer the burden of management and maintenance of any common area that is generally inaccessible and not of general use to the membership at large of the association.

(F) To accommodate a disability.

(G) To assign a parking space, storage unit, or other amenity, that is designated in the declaration for assignment, but is not assigned by the declaration to a specific separate interest.

(H) To install and use an electric vehicle charging station in an owner’s garage or a designated parking space that meets the requirements of Section 4745, where the installation or use of the charging station requires reasonable access through, or across, the common area for utility lines or meters.

(I) To install and use an electric vehicle charging station through a license granted by an association under Section 4745.

(J) To comply with governing law.

(c) Any measure placed before the members requesting that the board grant exclusive use of any portion of the common area shall specify whether the association will receive any monetary consideration for the grant and whether the association or the transferee will be responsible for providing any insurance coverage for exclusive use of the common area.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4605

(a) A member of an association may bring a civil action for declaratory or equitable relief for a violation of Section 4600 by the association, including, but not limited to, injunctive relief, restitution, or a combination thereof, within one year of the date the cause of action accrues.

(b) A member who prevails in a civil action to enforce the member’s rights pursuant to Section 4600 shall be entitled to reasonable attorney’s fees and court costs, and the court may impose a civil penalty of up to five hundred dollars ($500) for each violation, except that each identical violation shall be subject to only one penalty if the violation affects each member equally. A prevailing association shall not recover any costs, unless the court finds the action to be frivolous, unreasonable, or without foundation.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4610

(a) Except as provided in this section, the common area in a condominium project shall remain undivided, and there shall be no judicial partition thereof. Nothing in this section shall be deemed to prohibit partition of a cotenancy in a condominium.

(b) The owner of a separate interest in a condominium project may maintain a partition action as to the entire project as if the owners of all of the separate interests in the project were tenants in common in the entire project in the same proportion as their interests in the common area. The court shall order partition under this subdivision only by sale of the entire condominium project and only upon a showing of one of the following:

(1) More than three years before the filing of the action, the condominium project was damaged or destroyed, so that a material part was rendered unfit for its prior use, and the condominium project has not been rebuilt or repaired substantially to its state prior to the damage or destruction.

(2) Three-fourths or more of the project is destroyed or substantially damaged and owners of separate interests holding in the aggregate more than a 50-percent interest in the common area oppose repair or restoration of the project.

(3) The project has been in existence more than 50 years, is obsolete and uneconomic, and owners of separate interests holding in the aggregate more than a 50-percent interest in the common area oppose repair or restoration of the project.

(4) Any conditions in the declaration for sale under the circumstances described in this subdivision have been met.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4615

(a) In a condominium project, no labor performed or services or materials furnished with the consent of, or at the request of, an owner in the condominium project or the owners’ agent or contractor shall be the basis for the filing of a lien against any other property of any other owner in the condominium project unless that other owner has expressly consented to or requested the performance of the labor or furnishing of the materials or services. However, express consent shall be deemed to have been given by the owner of any condominium in the case of emergency repairs thereto.

(b) Labor performed or services or materials furnished for the common area, if duly authorized by the association, shall be deemed to be performed or furnished with the express consent of each condominium owner.

(c) The owner of any condominium may remove that owner’s condominium from a lien against two or more condominiums or any part thereof by payment to the holder of the lien of the fraction of the total sum secured by the lien that is attributable to the owner’s condominium.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 5 - Transfer of Separate Interest

4625

In a community apartment project, any conveyance, judicial sale, or other voluntary or involuntary transfer of the separate interest includes the undivided interest in the community apartment project. Any conveyance, judicial sale, or other voluntary or involuntary transfer of the owner’s entire estate also includes the owner’s membership interest in the association.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4630

In a condominium project the common area is not subject to partition, except as provided in Section 4610. Any conveyance, judicial sale, or other voluntary or involuntary transfer of the separate interest includes the undivided interest in the common area. Any conveyance, judicial sale, or other voluntary or involuntary transfer of the owner’s entire estate also includes the owner’s membership interest in the association.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4635

In a planned development, any conveyance, judicial sale, or other voluntary or involuntary transfer of the separate interest includes the undivided interest in the common area, if any exists. Any conveyance, judicial sale, or other voluntary or involuntary transfer of the owner’s entire estate also includes the owner’s membership interest in the association.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4640

In a stock cooperative, any conveyance, judicial sale, or other voluntary or involuntary transfer of the separate interest includes the ownership interest in the corporation, however evidenced. Any conveyance, judicial sale, or other voluntary or involuntary transfer of the owner’s entire estate also includes the owner’s membership interest in the association.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4645

Nothing in this article prohibits the transfer of exclusive use areas, independent of any other interest in a common interest subdivision, if authorization to separately transfer exclusive use areas is expressly stated in the declaration and the transfer occurs in accordance with the terms of the declaration.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4650

Any restrictions upon the severability of the component interests in real property which are contained in the declaration shall not be deemed conditions repugnant to the interest created within the meaning of Section 711. However, these restrictions shall not extend beyond the period in which the right to partition a project is suspended under Section 4610.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)









CHAPTER 5 - Property Use and Maintenance

ARTICLE 1 - Protected Uses

4700

This article includes provisions that limit the authority of an association or the governing documents to regulate the use of a member’s separate interest. Nothing in this article is intended to affect the application of any other provision that limits the authority of an association to regulate the use of a member’s separate interest, including, but not limited to, the following provisions:

(a) Sections 712 and 713, relating to the display of signs.

(b) Sections 714 and 714.1, relating to solar energy systems.

(c) Section 714.5, relating to structures that are constructed offsite and moved to the property in sections or modules.

(d) Sections 782, 782.5, and 6150 of this code and Section 12956.1 of the Government Code, relating to racial restrictions.

(e) Section 12927 of the Government Code, relating to the modification of property to accommodate a disability.

(f) Section 1597.40 of the Health and Safety Code, relating to the operation of a family day care home.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4705

(a) Except as required for the protection of the public health or safety, no governing document shall limit or prohibit, or be construed to limit or prohibit, the display of the flag of the United States by a member on or in the member’s separate interest or within the member’s exclusive use common area.

(b) For purposes of this section, “display of the flag of the United States” means a flag of the United States made of fabric, cloth, or paper displayed from a staff or pole or in a window, and does not mean a depiction or emblem of the flag of the United States made of lights, paint, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component.

(c) In any action to enforce this section, the prevailing party shall be awarded reasonable attorney’s fees and costs.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4710

(a) The governing documents may not prohibit posting or displaying of noncommercial signs, posters, flags, or banners on or in a member’s separate interest, except as required for the protection of public health or safety or if the posting or display would violate a local, state, or federal law.

(b) For purposes of this section, a noncommercial sign, poster, flag, or banner may be made of paper, cardboard, cloth, plastic, or fabric, and may be posted or displayed from the yard, window, door, balcony, or outside wall of the separate interest, but may not be made of lights, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component, or include the painting of architectural surfaces.

(c) An association may prohibit noncommercial signs and posters that are more than nine square feet in size and noncommercial flags or banners that are more than 15 square feet in size.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4715

(a) No governing documents shall prohibit the owner of a separate interest within a common interest development from keeping at least one pet within the common interest development, subject to reasonable rules and regulations of the association. This section may not be construed to affect any other rights provided by law to an owner of a separate interest to keep a pet within the development.

(b) For purposes of this section, “pet” means any domesticated bird, cat, dog, aquatic animal kept within an aquarium, or other animal as agreed to between the association and the homeowner.

(c) If the association implements a rule or regulation restricting the number of pets an owner may keep, the new rule or regulation shall not apply to prohibit an owner from continuing to keep any pet that the owner currently keeps in the owner’s separate interest if the pet otherwise conforms with the previous rules or regulations relating to pets.

(d) For the purposes of this section, “governing documents” shall include, but are not limited to, the conditions, covenants, and restrictions of the common interest development, and the bylaws, rules, and regulations of the association.

(e) This section shall become operative on January 1, 2001, and shall only apply to governing documents entered into, amended, or otherwise modified on or after that date.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4720

(a) No association may require a homeowner to install or repair a roof in a manner that is in violation of Section 13132.7 of the Health and Safety Code.

(b) Governing documents of a common interest development located within a very high fire severity zone, as designated by the Director of Forestry and Fire Protection pursuant to Article 9 (commencing with Section 4201) of Chapter 1 of Part 2 of Division 4 of the Public Resources Code or by a local agency pursuant to Chapter 6.8 (commencing with Section 51175) of Part 1 of Division 1 of Title 5 of the Government Code, shall allow for at least one type of fire retardant roof covering material that meets the requirements of Section 13132.7 of the Health and Safety Code.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4725

(a) Any covenant, condition, or restriction contained in any deed, contract, security instrument, or other instrument affecting the transfer or sale of, or any interest in, a common interest development that effectively prohibits or restricts the installation or use of a video or television antenna, including a satellite dish, or that effectively prohibits or restricts the attachment of that antenna to a structure within that development where the antenna is not visible from any street or common area, except as otherwise prohibited or restricted by law, is void and unenforceable as to its application to the installation or use of a video or television antenna that has a diameter or diagonal measurement of 36 inches or less.

(b) This section shall not apply to any covenant, condition, or restriction, as described in subdivision (a), that imposes reasonable restrictions on the installation or use of a video or television antenna, including a satellite dish, that has a diameter or diagonal measurement of 36 inches or less. For purposes of this section, “reasonable restrictions” means those restrictions that do not significantly increase the cost of the video or television antenna system, including all related equipment, or significantly decrease its efficiency or performance and include all of the following:

(1) Requirements for application and notice to the association prior to the installation.

(2) Requirement of a member to obtain the approval of the association for the installation of a video or television antenna that has a diameter or diagonal measurement of 36 inches or less on a separate interest owned by another.

(3) Provision for the maintenance, repair, or replacement of roofs or other building components.

(4) Requirements for installers of a video or television antenna to indemnify or reimburse the association or its members for loss or damage caused by the installation, maintenance, or use of a video or television antenna that has a diameter or diagonal measurement of 36 inches or less.

(c) Whenever approval is required for the installation or use of a video or television antenna, including a satellite dish, the application for approval shall be processed by the appropriate approving entity for the common interest development in the same manner as an application for approval of an architectural modification to the property, and the issuance of a decision on the application shall not be willfully delayed.

(d) In any action to enforce compliance with this section, the prevailing party shall be awarded reasonable attorney’s fees.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4730

(a) Any provision of a governing document that arbitrarily or unreasonably restricts an owner’s ability to market the owner’s interest in a common interest development is void.

(b) No association may adopt, enforce, or otherwise impose any governing document that does either of the following:

(1) Imposes an assessment or fee in connection with the marketing of an owner’s interest in an amount that exceeds the association’s actual or direct costs. That assessment or fee shall be deemed to violate the limitation set forth in subdivision (b) of Section 5600.

(2) Establishes an exclusive relationship with a real estate broker through which the sale or marketing of interests in the development is required to occur. The limitation set forth in this paragraph does not apply to the sale or marketing of separate interests owned by the association or to the sale or marketing of common area by the association.

(c) For purposes of this section, “market” and “marketing” mean listing, advertising, or obtaining or providing access to show the owner’s interest in the development.

(d) This section does not apply to rules or regulations made pursuant to Section 712 or 713 regarding real estate signs.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4735

(a) Notwithstanding any other law, a provision of the governing documents or architectural or landscaping guidelines or policies shall be void and unenforceable if it does any of the following:

(1) Prohibits, or includes conditions that have the effect of prohibiting, the use of low water-using plants as a group or as a replacement of existing turf.

(2) Has the effect of prohibiting or restricting compliance with either of the following:

(A) A water-efficient landscape ordinance adopted or in effect pursuant to subdivision (c) of Section 65595 of the Government Code.

(B) Any regulation or restriction on the use of water adopted pursuant to Section 353 or 375 of the Water Code.

(b) This section shall not prohibit an association from applying landscaping rules established in the governing documents, to the extent the rules fully conform with subdivision (a).

(c) Notwithstanding any other provision of this part, an association, except an association that uses recycled water, as defined in Section 13050 of the Water Code, for landscaping irrigation, shall not impose a fine or assessment against an owner of a separate interest for reducing or eliminating the watering of vegetation or lawns during any period for which either of the following have occurred:

(1) The Governor has declared a state of emergency due to drought pursuant to subdivision (b) of Section 8558 of the Government Code.

(2) A local government has declared a local emergency due to drought pursuant to subdivision (c) of Section 8558 of the Government Code.

(Amended by Stats. 2014, Ch. 434, Sec. 1.5. Effective September 18, 2014. Operative January 1, 2015, pursuant to Stats. 2014, Ch. 434, Sec. 3.)



4736

(a) A provision of the governing documents shall be void and unenforceable if it requires pressure washing the exterior of a separate interest and any exclusive use common area appurtenant to the separate interest during a state or local government declared drought emergency.

(b) For purposes of this section, “pressure washing” means the use of a high-pressure sprayer or hose and potable water to remove loose paint, mold, grime, dust, mud, and dirt from surfaces and objects, including buildings, vehicles, and concrete surfaces.

(Added by Stats. 2014, Ch. 434, Sec. 2. Effective September 18, 2014.)



4740

(a) An owner of a separate interest in a common interest development shall not be subject to a provision in a governing document or an amendment to a governing document that prohibits the rental or leasing of any of the separate interests in that common interest development to a renter, lessee, or tenant unless that governing document, or amendment thereto, was effective prior to the date the owner acquired title to his or her separate interest.

(b) Notwithstanding the provisions of this section, an owner of a separate interest in a common interest development may expressly consent to be subject to a governing document or an amendment to a governing document that prohibits the rental or leasing of any of the separate interests in the common interest development to a renter, lessee, or tenant.

(c) For purposes of this section, the right to rent or lease the separate interest of an owner shall not be deemed to have terminated if the transfer by the owner of all or part of the separate interest meets at least one of the following conditions:

(1) Pursuant to Section 62 or 480.3 of the Revenue and Taxation Code, the transfer is exempt, for purposes of reassessment by the county tax assessor.

(2) Pursuant to subdivision (b) of, solely with respect to probate transfers, or subdivision (e), (f), or (g) of, Section 1102.2, the transfer is exempt from the requirements to prepare and deliver a Real Estate Transfer Disclosure Statement, as set forth in Section 1102.6.

(d) Prior to renting or leasing his or her separate interest as provided by this section, an owner shall provide the association verification of the date the owner acquired title to the separate interest and the name and contact information of the prospective tenant or lessee or the prospective tenant’s or lessee’s representative.

(e) Nothing in this section shall be deemed to revise, alter, or otherwise affect the voting process by which a common interest development adopts or amends its governing documents.

(f) This section shall apply only to a provision in a governing document or a provision in an amendment to a governing document that becomes effective on or after January 1, 2012.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4745

(a) Any covenant, restriction, or condition contained in any deed, contract, security instrument, or other instrument affecting the transfer or sale of any interest in a common interest development, and any provision of a governing document, as defined in Section 4150, that either effectively prohibits or unreasonably restricts the installation or use of an electric vehicle charging station in an owner’s designated parking space, including, but not limited to, a deeded parking space, a parking space in an owner’s exclusive use common area, or a parking space that is specifically designated for use by a particular owner, or is in conflict with the provisions of this section is void and unenforceable.

(b) (1) This section does not apply to provisions that impose reasonable restrictions on electric vehicle charging stations. However, it is the policy of the state to promote, encourage, and remove obstacles to the use of electric vehicle charging stations.

(2) For purposes of this section, “reasonable restrictions” are restrictions that do not significantly increase the cost of the station or significantly decrease its efficiency or specified performance.

(c) An electric vehicle charging station shall meet applicable health and safety standards and requirements imposed by state and local authorities, and all other applicable zoning, land use, or other ordinances, or land use permits.

(d) For purposes of this section, “electric vehicle charging station” means a station that is designed in compliance with the California Building Standards Code and delivers electricity from a source outside an electric vehicle into one or more electric vehicles. An electric vehicle charging station may include several charge points simultaneously connecting several electric vehicles to the station and any related equipment needed to facilitate charging plug-in electric vehicles.

(e) If approval is required for the installation or use of an electric vehicle charging station, the application for approval shall be processed and approved by the association in the same manner as an application for approval of an architectural modification to the property, and shall not be willfully avoided or delayed. The approval or denial of an application shall be in writing. If an application is not denied in writing within 60 days from the date of receipt of the application, the application shall be deemed approved, unless that delay is the result of a reasonable request for additional information.

(f) If the electric vehicle charging station is to be placed in a common area or an exclusive use common area, as designated in the common interest development’s declaration, the following provisions apply:

(1) The owner first shall obtain approval from the association to install the electric vehicle charging station and the association shall approve the installation if the owner agrees in writing to do all of the following:

(A) Comply with the association’s architectural standards for the installation of the charging station.

(B) Engage a licensed contractor to install the charging station.

(C) Within 14 days of approval, provide a certificate of insurance that names the association as an additional insured under the owner’s insurance policy in the amount set forth in paragraph (3).

(D) Pay for the electricity usage associated with the charging station.

(2) The owner and each successive owner of the charging station shall be responsible for all of the following:

(A) Costs for damage to the charging station, common area, exclusive use common area, or separate interests resulting from the installation, maintenance, repair, removal, or replacement of the charging station.

(B) Costs for the maintenance, repair, and replacement of the charging station until it has been removed and for the restoration of the common area after removal.

(C) The cost of electricity associated with the charging station.

(D) Disclosing to prospective buyers the existence of any charging station of the owner and the related responsibilities of the owner under this section.

(3) The owner and each successive owner of the charging station, at all times, shall maintain a homeowner liability coverage policy in the amount of one million dollars ($1,000,000) and shall name the association as a named additional insured under the policy with a right to notice of cancellation.

(4) A homeowner shall not be required to maintain a homeowner liability coverage policy for an existing National Electrical Manufacturers Association standard alternating current power plug.

(g) Except as provided in subdivision (h), installation of an electric vehicle charging station for the exclusive use of an owner in a common area, that is not an exclusive use common area, shall be authorized by the association only if installation in the owner’s designated parking space is impossible or unreasonably expensive. In such cases, the association shall enter into a license agreement with the owner for the use of the space in a common area, and the owner shall comply with all of the requirements in subdivision (f).

(h) The association or owners may install an electric vehicle charging station in the common area for the use of all members of the association and, in that case, the association shall develop appropriate terms of use for the charging station.

(i) An association may create a new parking space where one did not previously exist to facilitate the installation of an electric vehicle charging station.

(j) An association that willfully violates this section shall be liable to the applicant or other party for actual damages, and shall pay a civil penalty to the applicant or other party in an amount not to exceed one thousand dollars ($1,000).

(k) In any action to enforce compliance with this section, the prevailing plaintiff shall be awarded reasonable attorney’s fees.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4750

(a) For the purposes of this section, “personal agriculture” has the same definition as in Section 1940.10.

(b) Any provision of a governing document, as defined in Section 4150, shall be void and unenforceable if it effectively prohibits or unreasonably restricts the use of a homeowner’s backyard for personal agriculture.

(c) (1) This section does not apply to provisions that impose reasonable restrictions on the use of a homeowner’s yard for personal agriculture.

(2) For purposes of this section, “reasonable restrictions” are restrictions that do not significantly increase the cost of engaging in personal agriculture or significantly decrease its efficiency.

(d) This section applies only to yards that are designated for the exclusive use of the homeowner.

(e) This section shall not prohibit a homeowners’ association from applying rules and regulations requiring that dead plant material and weeds, with the exception of straw, mulch, compost, and other organic materials intended to encourage vegetation and retention of moisture in the soil, are regularly cleared from the backyard.

(Added by Stats. 2014, Ch. 584, Sec. 3. Effective January 1, 2015.)






ARTICLE 2 - Modification of Separate Interest

4760

(a) Subject to the governing documents and applicable law, a member may do the following:

(1) Make any improvement or alteration within the boundaries of the member’s separate interest that does not impair the structural integrity or mechanical systems or lessen the support of any portions of the common interest development.

(2) Modify the member’s separate interest, at the member’s expense, to facilitate access for persons who are blind, visually handicapped, deaf, or physically disabled, or to alter conditions which could be hazardous to these persons. These modifications may also include modifications of the route from the public way to the door of the separate interest for the purposes of this paragraph if the separate interest is on the ground floor or already accessible by an existing ramp or elevator. The right granted by this paragraph is subject to the following conditions:

(A) The modifications shall be consistent with applicable building code requirements.

(B) The modifications shall be consistent with the intent of otherwise applicable provisions of the governing documents pertaining to safety or aesthetics.

(C) Modifications external to the dwelling shall not prevent reasonable passage by other residents, and shall be removed by the member when the separate interest is no longer occupied by persons requiring those modifications who are blind, visually handicapped, deaf, or physically disabled.

(D) Any member who intends to modify a separate interest pursuant to this paragraph shall submit plans and specifications to the association for review to determine whether the modifications will comply with the provisions of this paragraph. The association shall not deny approval of the proposed modifications under this paragraph without good cause.

(b) Any change in the exterior appearance of a separate interest shall be in accordance with the governing documents and applicable provisions of law.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4765

(a) This section applies if the governing documents require association approval before a member may make a physical change to the member’s separate interest or to the common area. In reviewing and approving or disapproving a proposed change, the association shall satisfy the following requirements:

(1) The association shall provide a fair, reasonable, and expeditious procedure for making its decision. The procedure shall be included in the association’s governing documents. The procedure shall provide for prompt deadlines. The procedure shall state the maximum time for response to an application or a request for reconsideration by the board.

(2) A decision on a proposed change shall be made in good faith and may not be unreasonable, arbitrary, or capricious.

(3) Notwithstanding a contrary provision of the governing documents, a decision on a proposed change may not violate any governing provision of law, including, but not limited to, the Fair Employment and Housing Act (Part 2.8 (commencing with Section 12900) of Division 3 of Title 2 of the Government Code), or a building code or other applicable law governing land use or public safety.

(4) A decision on a proposed change shall be in writing. If a proposed change is disapproved, the written decision shall include both an explanation of why the proposed change is disapproved and a description of the procedure for reconsideration of the decision by the board.

(5) If a proposed change is disapproved, the applicant is entitled to reconsideration by the board, at an open meeting of the board. This paragraph does not require reconsideration of a decision that is made by the board or a body that has the same membership as the board, at a meeting that satisfies the requirements of Article 2 (commencing with Section 4900) of Chapter 6. Reconsideration by the board does not constitute dispute resolution within the meaning of Section 5905.

(b) Nothing in this section authorizes a physical change to the common area in a manner that is inconsistent with an association’s governing documents, unless the change is required by law.

(c) An association shall annually provide its members with notice of any requirements for association approval of physical changes to property. The notice shall describe the types of changes that require association approval and shall include a copy of the procedure used to review and approve or disapprove a proposed change.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 3 - Maintenance

4775

(a) Unless otherwise provided in the declaration of a common interest development, the association is responsible for repairing, replacing, or maintaining the common area, other than exclusive use common area, and the owner of each separate interest is responsible for maintaining that separate interest and any exclusive use common area appurtenant to the separate interest.

(b) The costs of temporary relocation during the repair and maintenance of the areas within the responsibility of the association shall be borne by the owner of the separate interest affected.

(c) This section shall be repealed on January 1, 2017.

(Amended by Stats. 2014, Ch. 405, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 405.)



4775-1

(a) (1) Except as provided in paragraph (3), unless otherwise provided in the declaration of a common interest development, the association is responsible for repairing, replacing, and maintaining the common area.

(2) Unless otherwise provided in the declaration of a common interest development, the owner of each separate interest is responsible for repairing, replacing, and maintaining that separate interest.

(3) Unless otherwise provided in the declaration of a common interest development, the owner of each separate interest is responsible for maintaining the exclusive use common area appurtenant to that separate interest and the association is responsible for repairing and replacing the exclusive use common area.

(b) The costs of temporary relocation during the repair and maintenance of the areas within the responsibility of the association shall be borne by the owner of the separate interest affected.

(c) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 405, Sec. 2. Effective January 1, 2015. Section operative January 1, 2017, by its own provisions.)



4780

(a) In a community apartment project, condominium project, or stock cooperative, unless otherwise provided in the declaration, the association is responsible for the repair and maintenance of the common area occasioned by the presence of wood-destroying pests or organisms.

(b) In a planned development, unless a different maintenance scheme is provided in the declaration, each owner of a separate interest is responsible for the repair and maintenance of that separate interest as may be occasioned by the presence of wood-destroying pests or organisms. Upon approval of the majority of all members of the association, pursuant to Section 4065, that responsibility may be delegated to the association, which shall be entitled to recover the cost thereof as a special assessment.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4785

(a) The association may cause the temporary, summary removal of any occupant of a common interest development for such periods and at such times as may be necessary for prompt, effective treatment of wood-destroying pests or organisms.

(b) The association shall give notice of the need to temporarily vacate a separate interest to the occupants and to the owners, not less than 15 days nor more than 30 days prior to the date of the temporary relocation. The notice shall state the reason for the temporary relocation, the date and time of the beginning of treatment, the anticipated date and time of termination of treatment, and that the occupants will be responsible for their own accommodations during the temporary relocation.

(c) Notice by the association shall be deemed complete upon either:

(1) Personal delivery of a copy of the notice to the occupants, and if an occupant is not the owner, individual delivery pursuant to Section 4040, of a copy of the notice to the owner.

(2) Individual delivery pursuant to Section 4040 to the occupant at the address of the separate interest, and if the occupant is not the owner, individual delivery pursuant to Section 4040, of a copy of the notice to the owner.

(d) For purposes of this section, “occupant” means an owner, resident, guest, invitee, tenant, lessee, sublessee, or other person in possession of the separate interest.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4790

Notwithstanding the provisions of the declaration, a member is entitled to reasonable access to the common area for the purpose of maintaining the internal and external telephone wiring made part of the exclusive use common area of the member’s separate interest pursuant to subdivision (c) of Section 4145. The access shall be subject to the consent of the association, whose approval shall not be unreasonably withheld, and which may include the association’s approval of telephone wiring upon the exterior of the common area, and other conditions as the association determines reasonable.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)









CHAPTER 6 - Association Governance

ARTICLE 1 - Association Existence and Powers

4800

A common interest development shall be managed by an association that may be incorporated or unincorporated. The association may be referred to as an owners’ association or a community association.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4805

(a) Unless the governing documents provide otherwise, and regardless of whether the association is incorporated or unincorporated, the association may exercise the powers granted to a nonprofit mutual benefit corporation, as enumerated in Section 7140 of the Corporations Code, except that an unincorporated association may not adopt or use a corporate seal or issue membership certificates in accordance with Section 7313 of the Corporations Code.

(b) The association, whether incorporated or unincorporated, may exercise the powers granted to an association in this act.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4820

Whenever two or more associations have consolidated any of their functions under a joint neighborhood association or similar organization, members of each participating association shall be (a) entitled to attend all meetings of the joint association other than executive sessions, (b) given reasonable opportunity for participation in those meetings, and (c) entitled to the same access to the joint association’s records as they are to the participating association’s records.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 2 - Board Meeting

4900

This article shall be known and may be cited as the Common Interest Development Open Meeting Act.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4910

(a) The board shall not take action on any item of business outside of a board meeting.

(b) (1) Notwithstanding Section 7211 of the Corporations Code, the board shall not conduct a meeting via a series of electronic transmissions, including, but not limited to, electronic mail, except as specified in paragraph (2).

(2) Electronic transmissions may be used as a method of conducting an emergency board meeting if all directors, individually or collectively, consent in writing to that action, and if the written consent or consents are filed with the minutes of the board meeting. These written consents may be transmitted electronically.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4920

(a) Except as provided in subdivision (b), the association shall give notice of the time and place of a board meeting at least four days before the meeting.

(b) (1) If a board meeting is an emergency meeting held pursuant to Section 4923, the association is not required to give notice of the time and place of the meeting.

(2) If a nonemergency board meeting is held solely in executive session, the association shall give notice of the time and place of the meeting at least two days prior to the meeting.

(3) If the association’s governing documents require a longer period of notice than is required by this section, the association shall comply with the period stated in its governing documents. For the purposes of this paragraph, a governing document provision does not apply to a notice of an emergency meeting or a meeting held solely in executive session unless it specifically states that it applies to those types of meetings.

(c) Notice of a board meeting shall be given by general delivery pursuant to Section 4045.

(d) Notice of a board meeting shall contain the agenda for the meeting.

(Amended by Stats. 2013, Ch. 183, Sec. 17. Effective January 1, 2014.)



4923

An emergency board meeting may be called by the president of the association, or by any two directors other than the president, if there are circumstances that could not have been reasonably foreseen which require immediate attention and possible action by the board, and which of necessity make it impracticable to provide notice as required by Section 4920.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4925

(a) Any member may attend board meetings, except when the board adjourns to, or meets solely in, executive session. As specified in subdivision (b) of Section 4090, a member of the association shall be entitled to attend a teleconference meeting or the portion of a teleconference meeting that is open to members, and that meeting or portion of the meeting shall be audible to the members in a location specified in the notice of the meeting.

(b) The board shall permit any member to speak at any meeting of the association or the board, except for meetings of the board held in executive session. A reasonable time limit for all members of the association to speak to the board or before a meeting of the association shall be established by the board.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4930

(a) Except as described in subdivisions (b) to (e), inclusive, the board may not discuss or take action on any item at a nonemergency meeting unless the item was placed on the agenda included in the notice that was distributed pursuant to subdivision (a) of Section 4920. This subdivision does not prohibit a member or resident who is not a director from speaking on issues not on the agenda.

(b) Notwithstanding subdivision (a), a director, a managing agent or other agent of the board, or a member of the staff of the board, may do any of the following:

(1) Briefly respond to statements made or questions posed by a person speaking at a meeting as described in subdivision (b) of Section 4925.

(2) Ask a question for clarification, make a brief announcement, or make a brief report on the person’s own activities, whether in response to questions posed by a member or based upon the person’s own initiative.

(c) Notwithstanding subdivision (a), the board or a director, subject to rules or procedures of the board, may do any of the following:

(1) Provide a reference to, or provide other resources for factual information to, its managing agent or other agents or staff.

(2) Request its managing agent or other agents or staff to report back to the board at a subsequent meeting concerning any matter, or take action to direct its managing agent or other agents or staff to place a matter of business on a future agenda.

(3) Direct its managing agent or other agents or staff to perform administrative tasks that are necessary to carry out this section.

(d) Notwithstanding subdivision (a), the board may take action on any item of business not appearing on the agenda distributed pursuant to subdivision (a) of Section 4920 under any of the following conditions:

(1) Upon a determination made by a majority of the board present at the meeting that an emergency situation exists. An emergency situation exists if there are circumstances that could not have been reasonably foreseen by the board, that require immediate attention and possible action by the board, and that, of necessity, make it impracticable to provide notice.

(2) Upon a determination made by the board by a vote of two-thirds of the directors present at the meeting, or, if less than two-thirds of total membership of the board is present at the meeting, by a unanimous vote of the directors present, that there is a need to take immediate action and that the need for action came to the attention of the board after the agenda was distributed pursuant to subdivision (a) of Section 4920.

(3) The item appeared on an agenda that was distributed pursuant to subdivision (a) of Section 4920 for a prior meeting of the board that occurred not more than 30 calendar days before the date that action is taken on the item and, at the prior meeting, action on the item was continued to the meeting at which the action is taken.

(e) Before discussing any item pursuant to subdivision (d), the board shall openly identify the item to the members in attendance at the meeting.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4935

(a) The board may adjourn to, or meet solely in, executive session to consider litigation, matters relating to the formation of contracts with third parties, member discipline, personnel matters, or to meet with a member, upon the member’s request, regarding the member’s payment of assessments, as specified in Section 5665.

(b) The board shall adjourn to, or meet solely in, executive session to discuss member discipline, if requested by the member who is the subject of the discussion. That member shall be entitled to attend the executive session.

(c) The board shall adjourn to, or meet solely in, executive session to discuss a payment plan pursuant to Section 5665.

(d) The board shall adjourn to, or meet solely in, executive session to decide whether to foreclose on a lien pursuant to subdivision (b) of Section 5705.

(e) Any matter discussed in executive session shall be generally noted in the minutes of the immediately following meeting that is open to the entire membership.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4950

(a) The minutes, minutes proposed for adoption that are marked to indicate draft status, or a summary of the minutes, of any board meeting, other than an executive session, shall be available to members within 30 days of the meeting. The minutes, proposed minutes, or summary minutes shall be distributed to any member upon request and upon reimbursement of the association’s costs for making that distribution.

(b) The annual policy statement, prepared pursuant to Section 5310, shall inform the members of their right to obtain copies of board meeting minutes and of how and where to do so.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



4955

(a) A member of an association may bring a civil action for declaratory or equitable relief for a violation of this article by the association, including, but not limited to, injunctive relief, restitution, or a combination thereof, within one year of the date the cause of action accrues.

(b) A member who prevails in a civil action to enforce the member’s rights pursuant to this article shall be entitled to reasonable attorney’s fees and court costs, and the court may impose a civil penalty of up to five hundred dollars ($500) for each violation, except that each identical violation shall be subject to only one penalty if the violation affects each member equally. A prevailing association shall not recover any costs, unless the court finds the action to be frivolous, unreasonable, or without foundation.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 3 - Member Meeting

5000

(a) Meetings of the membership of the association shall be conducted in accordance with a recognized system of parliamentary procedure or any parliamentary procedures the association may adopt.

(b) The board shall permit any member to speak at any meeting of the membership of the association. A reasonable time limit for all members to speak at a meeting of the association shall be established by the board.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 4 - Member Election

5100

(a) Notwithstanding any other law or provision of the governing documents, elections regarding assessments legally requiring a vote, election and removal of directors, amendments to the governing documents, or the grant of exclusive use of common area pursuant to Section 4600 shall be held by secret ballot in accordance with the procedures set forth in this article.

(b) This article also governs an election on any topic that is expressly identified in the operating rules as being governed by this article.

(c) The provisions of this article apply to both incorporated and unincorporated associations, notwithstanding any contrary provision of the governing documents.

(d) The procedures set forth in this article shall apply to votes cast directly by the membership, but do not apply to votes cast by delegates or other elected representatives.

(e) In the event of a conflict between this article and the provisions of the Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code) relating to elections, the provisions of this article shall prevail.

(f) Directors shall not be required to be elected pursuant to this article if the governing documents provide that one member from each separate interest is a director.

(Amended by Stats. 2014, Ch. 661, Sec. 4. Effective January 1, 2015.)



5105

(a) An association shall adopt rules, in accordance with the procedures prescribed by Article 5 (commencing with Section 4340) of Chapter 3, that do all of the following:

(1) Ensure that if any candidate or member advocating a point of view is provided access to association media, newsletters, or Internet Web sites during a campaign, for purposes that are reasonably related to that election, equal access shall be provided to all candidates and members advocating a point of view, including those not endorsed by the board, for purposes that are reasonably related to the election. The association shall not edit or redact any content from these communications, but may include a statement specifying that the candidate or member, and not the association, is responsible for that content.

(2) Ensure access to the common area meeting space, if any exists, during a campaign, at no cost, to all candidates, including those who are not incumbents, and to all members advocating a point of view, including those not endorsed by the board, for purposes reasonably related to the election.

(3) Specify the qualifications for candidates for the board and any other elected position, and procedures for the nomination of candidates, consistent with the governing documents. A nomination or election procedure shall not be deemed reasonable if it disallows any member from nominating himself or herself for election to the board.

(4) Specify the qualifications for voting, the voting power of each membership, the authenticity, validity, and effect of proxies, and the voting period for elections, including the times at which polls will open and close, consistent with the governing documents.

(5) Specify a method of selecting one or three independent third parties as inspector or inspectors of elections utilizing one of the following methods:

(A) Appointment of the inspector or inspectors by the board.

(B) Election of the inspector or inspectors by the members of the association.

(C) Any other method for selecting the inspector or inspectors.

(6) Allow the inspector or inspectors to appoint and oversee additional persons to verify signatures and to count and tabulate votes as the inspector or inspectors deem appropriate, provided that the persons are independent third parties.

(b) Notwithstanding any other provision of law, the rules adopted pursuant to this section may provide for the nomination of candidates from the floor of membership meetings or nomination by any other manner. Those rules may permit write-in candidates for ballots.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5110

(a) The association shall select an independent third party or parties as an inspector of elections. The number of inspectors of elections shall be one or three.

(b) For the purposes of this section, an independent third party includes, but is not limited to, a volunteer poll worker with the county registrar of voters, a licensee of the California Board of Accountancy, or a notary public. An independent third party may be a member, but may not be a director or a candidate for director or be related to a director or to a candidate for director. An independent third party may not be a person, business entity, or subdivision of a business entity who is currently employed or under contract to the association for any compensable services unless expressly authorized by rules of the association adopted pursuant to paragraph (5) of subdivision (a) of Section 5105.

(c) The inspector or inspectors of elections shall do all of the following:

(1) Determine the number of memberships entitled to vote and the voting power of each.

(2) Determine the authenticity, validity, and effect of proxies, if any.

(3) Receive ballots.

(4) Hear and determine all challenges and questions in any way arising out of or in connection with the right to vote.

(5) Count and tabulate all votes.

(6) Determine when the polls shall close, consistent with the governing documents.

(7) Determine the tabulated results of the election.

(8) Perform any acts as may be proper to conduct the election with fairness to all members in accordance with this article, the Corporations Code, and all applicable rules of the association regarding the conduct of the election that are not in conflict with this article.

(d) An inspector of elections shall perform all duties impartially, in good faith, to the best of the inspector of election’s ability, and as expeditiously as is practical. If there are three inspectors of elections, the decision or act of a majority shall be effective in all respects as the decision or act of all. Any report made by the inspector or inspectors of elections is prima facie evidence of the facts stated in the report.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5115

(a) Ballots and two preaddressed envelopes with instructions on how to return ballots shall be mailed by first-class mail or delivered by the association to every member not less than 30 days prior to the deadline for voting. In order to preserve confidentiality, a voter may not be identified by name, address, or lot, parcel, or unit number on the ballot. The association shall use as a model those procedures used by California counties for ensuring confidentiality of vote by mail ballots, including all of the following:

(1) The ballot itself is not signed by the voter, but is inserted into an envelope that is sealed. This envelope is inserted into a second envelope that is sealed. In the upper left hand corner of the second envelope, the voter shall sign the voter’s name, indicate the voter’s name, and indicate the address or separate interest identifier that entitles the voter to vote.

(2) The second envelope is addressed to the inspector or inspectors of elections, who will be tallying the votes. The envelope may be mailed or delivered by hand to a location specified by the inspector or inspectors of elections. The member may request a receipt for delivery.

(b) A quorum shall be required only if so stated in the governing documents or other provisions of law. If a quorum is required by the governing documents, each ballot received by the inspector of elections shall be treated as a member present at a meeting for purposes of establishing a quorum.

(c) An association shall allow for cumulative voting using the secret ballot procedures provided in this section, if cumulative voting is provided for in the governing documents.

(d) Except for the meeting to count the votes required in subdivision (a) of Section 5120, an election may be conducted entirely by mail unless otherwise specified in the governing documents.

(e) In an election to approve an amendment of the governing documents, the text of the proposed amendment shall be delivered to the members with the ballot.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5120

(a) All votes shall be counted and tabulated by the inspector or inspectors of elections, or the designee of the inspector of elections, in public at a properly noticed open meeting of the board or members. Any candidate or other member of the association may witness the counting and tabulation of the votes. No person, including a member of the association or an employee of the management company, shall open or otherwise review any ballot prior to the time and place at which the ballots are counted and tabulated. The inspector of elections, or the designee of the inspector of elections, may verify the member’s information and signature on the outer envelope prior to the meeting at which ballots are tabulated. Once a secret ballot is received by the inspector of elections, it shall be irrevocable.

(b) The tabulated results of the election shall be promptly reported to the board and shall be recorded in the minutes of the next meeting of the board and shall be available for review by members of the association. Within 15 days of the election, the board shall give general notice pursuant to Section 4045 of the tabulated results of the election.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5125

The sealed ballots at all times shall be in the custody of the inspector or inspectors of elections or at a location designated by the inspector or inspectors until after the tabulation of the vote, and until the time allowed by Section 5145 for challenging the election has expired, at which time custody shall be transferred to the association. If there is a recount or other challenge to the election process, the inspector or inspectors of elections shall, upon written request, make the ballots available for inspection and review by an association member or the member’s authorized representative. Any recount shall be conducted in a manner that preserves the confidentiality of the vote.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5130

(a) For purposes of this article, the following definitions shall apply:

(1) “Proxy” means a written authorization signed by a member or the authorized representative of the member that gives another member or members the power to vote on behalf of that member.

(2) “Signed” means the placing of the member’s name on the proxy (whether by manual signature, typewriting, telegraphic transmission, or otherwise) by the member or authorized representative of the member.

(b) Proxies shall not be construed or used in lieu of a ballot. An association may use proxies if permitted or required by the bylaws of the association and if those proxies meet the requirements of this article, other laws, and the governing documents, but the association shall not be required to prepare or distribute proxies pursuant to this article.

(c) Any instruction given in a proxy issued for an election that directs the manner in which the proxyholder is to cast the vote shall be set forth on a separate page of the proxy that can be detached and given to the proxyholder to retain. The proxyholder shall cast the member’s vote by secret ballot. The proxy may be revoked by the member prior to the receipt of the ballot by the inspector of elections as described in Section 7613 of the Corporations Code.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5135

(a) Association funds shall not be used for campaign purposes in connection with any association board election. Funds of the association shall not be used for campaign purposes in connection with any other association election except to the extent necessary to comply with duties of the association imposed by law.

(b) For the purposes of this section, “campaign purposes” includes, but is not limited to, the following:

(1) Expressly advocating the election or defeat of any candidate that is on the association election ballot.

(2) Including the photograph or prominently featuring the name of any candidate on a communication from the association or its board, excepting the ballot, ballot materials, or a communication that is legally required, within 30 days of an election. This is not a campaign purpose if the communication is one for which subdivision (a) of Section 5105 requires that equal access be provided to another candidate or advocate.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5145

(a) A member of an association may bring a civil action for declaratory or equitable relief for a violation of this article by the association, including, but not limited to, injunctive relief, restitution, or a combination thereof, within one year of the date the cause of action accrues. Upon a finding that the election procedures of this article, or the adoption of and adherence to rules provided by Article 5 (commencing with Section 4340) of Chapter 3, were not followed, a court may void any results of the election.

(b) A member who prevails in a civil action to enforce the member’s rights pursuant to this article shall be entitled to reasonable attorney’s fees and court costs, and the court may impose a civil penalty of up to five hundred dollars ($500) for each violation, except that each identical violation shall be subject to only one penalty if the violation affects each member of the association equally. A prevailing association shall not recover any costs, unless the court finds the action to be frivolous, unreasonable, or without foundation.

(c) A cause of action under Sections 5100 to 5130, inclusive, with respect to access to association resources by a candidate or member advocating a point of view, the receipt of a ballot by a member, or the counting, tabulation, or reporting of, or access to, ballots for inspection and review after tabulation may be brought in small claims court if the amount of the demand does not exceed the jurisdiction of that court.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 5 - Record Inspection

5200

For the purposes of this article, the following definitions shall apply:

(a) “Association records” means all of the following:

(1) Any financial document required to be provided to a member in Article 7 (commencing with Section 5300) or in Sections 5565 and 5810.

(2) Any financial document or statement required to be provided in Article 2 (commencing with Section 4525) of Chapter 4.

(3) Interim financial statements, periodic or as compiled, containing any of the following:

(A) Balance sheet.

(B) Income and expense statement.

(C) Budget comparison.

(D) General ledger. A “general ledger” is a report that shows all transactions that occurred in an association account over a specified period of time.

The records described in this paragraph shall be prepared in accordance with an accrual or modified accrual basis of accounting.

(4) Executed contracts not otherwise privileged under law.

(5) Written board approval of vendor or contractor proposals or invoices.

(6) State and federal tax returns.

(7) Reserve account balances and records of payments made from reserve accounts.

(8) Agendas and minutes of meetings of the members, the board, and any committees appointed by the board pursuant to Section 7212 of the Corporations Code; excluding, however,minutes and other information from executive sessions of the board as described in Article 2 (commencing with Section 4900).

(9) Membership lists, including name, property address, and mailing address, but not including information for members who have opted out pursuant to Section 5220.

(10) Check registers.

(11) The governing documents.

(12) An accounting prepared pursuant to subdivision (b) of Section 5520.

(13) An “enhanced association record” as defined in subdivision (b).

(b) “Enhanced association records” means invoices, receipts and canceled checks for payments made by the association, purchase orders approved by the association, credit card statements for credit cards issued in the name of the association, statements for services rendered, and reimbursement requests submitted to the association.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5205

(a) The association shall make available association records for the time periods and within the timeframes provided in Section 5210 for inspection and copying by a member of the association, or the member’s designated representative.

(b) A member of the association may designate another person to inspect and copy the specified association records on the member’s behalf. The member shall make this designation in writing.

(c) The association shall make the specified association records available for inspection and copying in the association’s business office within the common interest development.

(d) If the association does not have a business office within the development, the association shall make the specified association records available for inspection and copying at a place agreed to by the requesting member and the association.

(e) If the association and the requesting member cannot agree upon a place for inspection and copying pursuant to subdivision (d) or if the requesting member submits a written request directly to the association for copies of specifically identified records, the association may satisfy the requirement to make the association records available for inspection and copying by delivering copies of the specifically identified records to the member by individual delivery pursuant to Section 4040 within the timeframes set forth in subdivision (b) of Section 5210.

(f) The association may bill the requesting member for the direct and actual cost of copying and mailing requested documents. The association shall inform the member of the amount of the copying and mailing costs, and the member shall agree to pay those costs, before copying and sending the requested documents.

(g) In addition to the direct and actual costs of copying and mailing, the association may bill the requesting member an amount not in excess of ten dollars ($10) per hour, and not to exceed two hundred dollars ($200) total per written request, for the time actually and reasonably involved in redacting an enhanced association record. If the enhanced association record includes a reimbursement request, the person submitting the reimbursement request shall be solely responsible for removing all personal identification information from the request. The association shall inform the member of the estimated costs, and the member shall agree to pay those costs, before retrieving the requested documents.

(h) Requesting parties shall have the option of receiving specifically identified records by electronic transmission or machine-readable storage media as long as those records can be transmitted in a redacted format that does not allow the records to be altered. The cost of duplication shall be limited to the direct cost of producing the copy of a record in that electronic format. The association may deliver specifically identified records by electronic transmission or machine-readable storage media as long as those records can be transmitted in a redacted format that prevents the records from being altered.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5210

(a) Association records are subject to member inspection for the following time periods:

(1) For the current fiscal year and for each of the previous two fiscal years.

(2) Notwithstanding paragraph (1), minutes of member and board meetings are subject to inspection permanently. If a committee has decisionmaking authority, minutes of the meetings of that committee shall be made available commencing January 1, 2007, and shall thereafter be permanently subject to inspection.

(b) When a member properly requests access to association records, access to the requested records shall be granted within the following time periods:

(1) Association records prepared during the current fiscal year, within 10 business days following the association’s receipt of the request.

(2) Association records prepared during the previous two fiscal years, within 30 calendar days following the association’s receipt of the request.

(3) Any record or statement available pursuant to Article 2 (commencing with Section 4525) of Chapter 4, Article 7 (commencing with Section 5300), Section 5565, or Section 5810, within the timeframe specified therein.

(4) Minutes of member and board meetings, within the timeframe specified in subdivision (a) of Section 4950.

(5) Minutes of meetings of committees with decisionmaking authority for meetings commencing on or after January 1, 2007, within 15 calendar days following approval.

(6) Membership list, within the timeframe specified in Section 8330 of the Corporations Code.

(c) There shall be no liability pursuant to this article for an association that fails to retain records for the periods specified in subdivision (a) that were created prior to January 1, 2006.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5215

(a) Except as provided in subdivision (b), the association may withhold or redact information from the association records if any of the following are true:

(1) The release of the information is reasonably likely to lead to identity theft. For the purposes of this section, “identity theft” means the unauthorized use of another person’s personal identifying information to obtain credit, goods, services, money, or property. Examples of information that may be withheld or redacted pursuant to this paragraph include bank account numbers of members or vendors, social security or tax identification numbers, and check, stock, and credit card numbers.

(2) The release of the information is reasonably likely to lead to fraud in connection with the association.

(3) The information is privileged under law. Examples include documents subject to attorney-client privilege or relating to litigation in which the association is or may become involved, and confidential settlement agreements.

(4) The release of the information is reasonably likely to compromise the privacy of an individual member of the association.

(5) The information contains any of the following:

(A) Records of goods or services provided a la carte to individual members of the association for which the association received monetary consideration other than assessments.

(B) Records of disciplinary actions, collection activities, or payment plans of members other than the member requesting the records.

(C) Any person’s personal identification information, including, without limitation, social security number, tax identification number, driver’s license number, credit card account numbers, bank account number, and bank routing number.

(D) Minutes and other information from executive sessions of the board as described in Article 2 (commencing with Section 4900), except for executed contracts not otherwise privileged. Privileged contracts shall not include contracts for maintenance, management, or legal services.

(E) Personnel records other than the payroll records required to be provided under subdivision (b).

(F) Interior architectural plans, including security features, for individual homes.

(b) Except as provided by the attorney-client privilege, the association may not withhold or redact information concerning the compensation paid to employees, vendors, or contractors. Compensation information for individual employees shall be set forth by job classification or title, not by the employee’s name, social security number, or other personal information.

(c) No association, officer, director, employee, agent, or volunteer of an association shall be liable for damages to a member of the association or any third party as the result of identity theft or other breach of privacy because of the failure to withhold or redact that member’s information under this section unless the failure to withhold or redact the information was intentional, willful, or negligent.

(d) If requested by the requesting member, an association that denies or redacts records shall provide a written explanation specifying the legal basis for withholding or redacting the requested records.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5220

A member of the association may opt out of the sharing of that member’s name, property address, and mailing address by notifying the association in writing that the member prefers to be contacted via the alternative process described in subdivision (c) of Section 8330 of the Corporations Code. This opt out shall remain in effect until changed by the member.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5225

A member requesting the membership list shall state the purpose for which the list is requested which purpose shall be reasonably related to the requester’s interest as a member. If the association reasonably believes that the information in the list will be used for another purpose, it may deny the member access to the list. If the request is denied, in any subsequent action brought by the member under Section 5235, the association shall have the burden to prove that the member would have allowed use of the information for purposes unrelated to the member’s interest as a member.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5230

(a) The association records, and any information from them, may not be sold, used for a commercial purpose, or used for any other purpose not reasonably related to a member’s interest as a member. An association may bring an action against any person who violates this article for injunctive relief and for actual damages to the association caused by the violation.

(b) This article may not be construed to limit the right of an association to damages for misuse of information obtained from the association records pursuant to this article or to limit the right of an association to injunctive relief to stop the misuse of this information.

(c) An association shall be entitled to recover reasonable costs and expenses, including reasonable attorney’s fees, in a successful action to enforce its rights under this article.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5235

(a) A member may bring an action to enforce that member’s right to inspect and copy the association records. If a court finds that the association unreasonably withheld access to the association records, the court shall award the member reasonable costs and expenses, including reasonable attorney’s fees, and may assess a civil penalty of up to five hundred dollars ($500) for the denial of each separate written request.

(b) A cause of action under this section may be brought in small claims court if the amount of the demand does not exceed the jurisdiction of that court.

(c) A prevailing association may recover any costs if the court finds the action to be frivolous, unreasonable, or without foundation.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5240

(a) As applied to an association and its members, the provisions of this article are intended to supersede the provisions of Sections 8330 and 8333 of the Corporations Code to the extent those sections are inconsistent.

(b) Except as provided in subdivision (a), members of the association shall have access to association records, including accounting books and records and membership lists, in accordance with Article 3 (commencing with Section 8330) of Chapter 13 of Part 3 of Division 2 of Title 1 of the Corporations Code.

(c) This article applies to any community service organization or similar entity that is related to the association, and to any nonprofit entity that provides services to a common interest development under a declaration of trust. This article shall operate to give a member of the organization or entity a right to inspect and copy the records of that organization or entity equivalent to that granted to association members by this article.

(d) This article shall not apply to any common interest development in which separate interests are being offered for sale by a subdivider under the authority of a public report issued by the Bureau of Real Estate so long as the subdivider or all subdividers offering those separate interests for sale, or any employees of those subdividers or any other person who receives direct or indirect compensation from any of those subdividers, comprise a majority of the directors. Notwithstanding the foregoing, this article shall apply to that common interest development no later than 10 years after the close of escrow for the first sale of a separate interest to a member of the general public pursuant to the public report issued for the first phase of the development.

(Amended (as to be added by Stats. 2012, Ch. 180) by Stats. 2013, Ch. 352, Sec. 54. Effective September 26, 2013. Addition and amendment operative January 1, 2014, by Stats. 2012, Ch. 180, Sec. 3, and Stats. 2013, Ch. 352, Sec. 543.)






ARTICLE 6 - Recordkeeping

5260

To be effective, any of the following requests shall be delivered in writing to the association, pursuant to Section 4035:

(a) A request to change the member’s information in the association membership list.

(b) A request to add or remove a second address for delivery of individual notices to the member, pursuant to subdivision (b) of Section 4040.

(c) A request for individual delivery of general notices to the member, pursuant to subdivision (b) of Section 4045, or a request to cancel a prior request for individual delivery of general notices.

(d) A request to opt out of the membership list pursuant to Section 5220, or a request to cancel a prior request to opt out of the membership list.

(e) A request to receive a full copy of a specified annual budget report or annual policy statement pursuant to Section 5320.

(f) A request to receive all reports in full, pursuant to subdivision (b) of Section 5320, or a request to cancel a prior request to receive all reports in full.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 7 - Annual Reports

5300

(a) Notwithstanding a contrary provision in the governing documents, an association shall distribute an annual budget report 30 to 90 days before the end of its fiscal year.

(b) Unless the governing documents impose more stringent standards, the annual budget report shall include all of the following information:

(1) A pro forma operating budget, showing the estimated revenue and expenses on an accrual basis.

(2) A summary of the association’s reserves, prepared pursuant to Section 5565.

(3) A summary of the reserve funding plan adopted by the board, as specified in paragraph (5) of subdivision (b) of Section 5550. The summary shall include notice to members that the full reserve study plan is available upon request, and the association shall provide the full reserve plan to any member upon request.

(4) A statement as to whether the board has determined to defer or not undertake repairs or replacement of any major component with a remaining life of 30 years or less, including a justification for the deferral or decision not to undertake the repairs or replacement.

(5) A statement as to whether the board, consistent with the reserve funding plan adopted pursuant to Section 5560, has determined or anticipates that the levy of one or more special assessments will be required to repair, replace, or restore any major component or to provide adequate reserves therefor. If so, the statement shall also set out the estimated amount, commencement date, and duration of the assessment.

(6) A statement as to the mechanism or mechanisms by which the board will fund reserves to repair or replace major components, including assessments, borrowing, use of other assets, deferral of selected replacements or repairs, or alternative mechanisms.

(7) A general statement addressing the procedures used for the calculation and establishment of those reserves to defray the future repair, replacement, or additions to those major components that the association is obligated to maintain. The statement shall include, but need not be limited to, reserve calculations made using the formula described in paragraph (4) of subdivision (b) of Section 5570, and may not assume a rate of return on cash reserves in excess of 2 percent above the discount rate published by the Federal Reserve Bank of San Francisco at the time the calculation was made.

(8) A statement as to whether the association has any outstanding loans with an original term of more than one year, including the payee, interest rate, amount outstanding, annual payment, and when the loan is scheduled to be retired.

(9) A summary of the association’s property, general liability, earthquake, flood, and fidelity insurance policies. For each policy, the summary shall include the name of the insurer, the type of insurance, the policy limit, and the amount of the deductible, if any. To the extent that any of the required information is specified in the insurance policy declaration page, the association may meet its obligation to disclose that information by making copies of that page and distributing it with the annual budget report. The summary distributed pursuant to this paragraph shall contain, in at least 10-point boldface type, the following statement:

“This summary of the association’s policies of insurance provides only certain information, as required by Section 5300 of the Civil Code, and should not be considered a substitute for the complete policy terms and conditions contained in the actual policies of insurance. Any association member may, upon request and provision of reasonable notice, review the association’s insurance policies and, upon request and payment of reasonable duplication charges, obtain copies of those policies. Although the association maintains the policies of insurance specified in this summary, the association’s policies of insurance may not cover your property, including personal property or real property improvements to or around your dwelling, or personal injuries or other losses that occur within or around your dwelling. Even if a loss is covered, you may nevertheless be responsible for paying all or a portion of any deductible that applies. Association members should consult with their individual insurance broker or agent for appropriate additional coverage.”

(c) The annual budget report shall be made available to the members pursuant to Section 5320.

(d) The summary of the association’s reserves disclosed pursuant to paragraph (2) of subdivision (b) shall not be admissible in evidence to show improper financial management of an association, provided that other relevant and competent evidence of the financial condition of the association is not made inadmissible by this provision.

(e) The Assessment and Reserve Funding Disclosure Summary form, prepared pursuant to Section 5570, shall accompany each annual budget report or summary of the annual budget report that is delivered pursuant to this article.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5305

Unless the governing documents impose more stringent standards, a review of the financial statement of the association shall be prepared in accordance with generally accepted accounting principles by a licensee of the California Board of Accountancy for any fiscal year in which the gross income to the association exceeds seventy-five thousand dollars ($75,000). A copy of the review of the financial statement shall be distributed to the members within 120 days after the close of each fiscal year, by individual delivery pursuant to Section 4040.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5310

(a) Within 30 to 90 days before the end of its fiscal year, the board shall distribute an annual policy statement that provides the members with information about association policies. The annual policy statement shall include all of the following information:

(1) The name and address of the person designated to receive official communications to the association, pursuant to Section 4035.

(2) A statement explaining that a member may submit a request to have notices sent to up to two different specified addresses, pursuant to subdivision (b) of Section 4040.

(3) The location, if any, designated for posting of a general notice, pursuant to paragraph (3) of subdivision (a) of Section 4045.

(4) Notice of a member’s option to receive general notices by individual delivery, pursuant to subdivision (b) of Section 4045.

(5) Notice of a member’s right to receive copies of meeting minutes, pursuant to subdivision (b) of Section 4950.

(6) The statement of assessment collection policies required by Section 5730.

(7) A statement describing the association’s policies and practices in enforcing lien rights or other legal remedies for default in the payment of assessments.

(8) A statement describing the association’s discipline policy, if any, including any schedule of penalties for violations of the governing documents pursuant to Section 5850.

(9) A summary of dispute resolution procedures, pursuant to Sections 5920 and 5965.

(10) A summary of any requirements for association approval of a physical change to property, pursuant to Section 4765.

(11) The mailing address for overnight payment of assessments, pursuant to Section 5655.

(12) Any other information that is required by law or the governing documents or that the board determines to be appropriate for inclusion.

(b) The annual policy statement shall be made available to the members pursuant to Section 5320.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5320

(a) When a report is prepared pursuant to Section 5300 or 5310, the association shall deliver one of the following documents to all members, by individual delivery pursuant to Section 4040:

(1) The full report.

(2) A summary of the report. The summary shall include a general description of the content of the report. Instructions on how to request a complete copy of the report at no cost to the member shall be printed in at least 10-point boldface type on the first page of the summary.

(b) Notwithstanding subdivision (a), if a member has requested to receive all reports in full, the association shall deliver the full report to that member, rather than a summary of the report.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 8 - Conflict of Interest

5350

(a) Notwithstanding any other law, and regardless of whether an association is incorporated or unincorporated, the provisions of Sections 7233 and 7234 of the Corporations Code shall apply to any contract or other transaction authorized, approved, or ratified by the board or a committee of the board.

(b) A director or member of a committee shall not vote on any of the following matters:

(1) Discipline of the director or committee member.

(2) An assessment against the director or committee member for damage to the common area or facilities.

(3) A request, by the director or committee member, for a payment plan for overdue assessments.

(4) A decision whether to foreclose on a lien on the separate interest of the director or committee member.

(5) Review of a proposed physical change to the separate interest of the director or committee member.

(6) A grant of exclusive use common area to the director or committee member.

(c) Nothing in this section limits any other provision of law or the governing documents that govern a decision in which a director may have an interest.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 9 - Managing Agent

5375

A prospective managing agent of a common interest development shall provide a written statement to the board as soon as practicable, but in no event more than 90 days, before entering into a management agreement which shall contain all of the following information concerning the managing agent:

(a) The names and business addresses of the owners or general partners of the managing agent. If the managing agent is a corporation, the written statement shall include the names and business addresses of the directors and officers and shareholders holding greater than 10 percent of the shares of the corporation.

(b) Whether or not any relevant licenses such as architectural design, construction, engineering, real estate, or accounting have been issued by this state and are currently held by the persons specified in subdivision (a). If a license is currently held by any of those persons, the statement shall contain the following information:

(1) What license is held.

(2) The dates the license is valid.

(3) The name of the licensee appearing on that license.

(c) Whether or not any relevant professional certifications or designations such as architectural design, construction, engineering, real property management, or accounting are currently held by any of the persons specified in subdivision (a), including, but not limited to, a professional common interest development manager. If any certification or designation is held, the statement shall include the following information:

(1) What the certification or designation is and what entity issued it.

(2) The dates the certification or designation is valid.

(3) The names in which the certification or designation is held.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5380

(a) A managing agent of a common interest development who accepts or receives funds belonging to the association shall deposit those funds that are not placed into an escrow account with a bank, savings association, or credit union or into an account under the control of the association, into a trust fund account maintained by the managing agent in a bank, savings association, or credit union in this state. All funds deposited by the managing agent in the trust fund account shall be kept in this state in a financial institution, as defined in Section 31041 of the Financial Code, which is insured by the federal government, and shall be maintained there until disbursed in accordance with written instructions from the association entitled to the funds.

(b) At the written request of the board, the funds the managing agent accepts or receives on behalf of the association shall be deposited into an interest-bearing account in a bank, savings association, or credit union in this state, provided all of the following requirements are met:

(1) The account is in the name of the managing agent as trustee for the association or in the name of the association.

(2) All of the funds in the account are covered by insurance provided by an agency of the federal government.

(3) The funds in the account are kept separate, distinct, and apart from the funds belonging to the managing agent or to any other person for whom the managing agent holds funds in trust except that the funds of various associations may be commingled as permitted pursuant to subdivision (d).

(4) The managing agent discloses to the board the nature of the account, how interest will be calculated and paid, whether service charges will be paid to the depository and by whom, and any notice requirements or penalties for withdrawal of funds from the account.

(5) No interest earned on funds in the account shall inure directly or indirectly to the benefit of the managing agent or the managing agent’s employees.

(c) The managing agent shall maintain a separate record of the receipt and disposition of all funds described in this section, including any interest earned on the funds.

(d) The managing agent shall not commingle the funds of the association with the managing agent’s own money or with the money of others that the managing agent receives or accepts, unless all of the following requirements are met:

(1) The managing agent commingled the funds of various associations on or before February 26, 1990, and has obtained a written agreement with the board of each association that the managing agent will maintain a fidelity and surety bond in an amount that provides adequate protection to the associations as agreed upon by the managing agent and the board of each association.

(2) The managing agent discloses in the written agreement whether the managing agent is deriving benefits from the commingled account or the bank, credit union, or savings institution where the moneys will be on deposit.

(3) The written agreement provided pursuant to this subdivision includes, but is not limited to, the name and address of the bonding companies, the amount of the bonds, and the expiration dates of the bonds.

(4) If there are any changes in the bond coverage or the companies providing the coverage, the managing agent discloses that fact to the board of each affected association as soon as practical, but in no event more than 10 days after the change.

(5) The bonds assure the protection of the association and provide the association at least 10 days’ notice prior to cancellation.

(6) Completed payments on the behalf of the association are deposited within 24 hours or the next business day and do not remain commingled for more than 10 calendar days.

(e) The prevailing party in an action to enforce this section shall be entitled to recover reasonable legal fees and court costs.

(f) As used in this section, “completed payment” means funds received that clearly identify the account to which the funds are to be credited.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5385

For the purposes of this article, “managing agent” does not include a full-time employee of the association.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 10 - Government Assistance

5400

To the extent existing funds are available, the Department of Consumer Affairs and the Bureau of Real Estate shall develop an online education course for the board regarding the role, duties, laws, and responsibilities of directors and prospective directors, and the nonjudicial foreclosure process.

(Amended (as to be added by Stats. 2012, Ch. 180) by Stats. 2013, Ch. 352, Sec. 55. Effective September 26, 2013. Addition and amendment operative January 1, 2014, by Stats. 2012, Ch. 180, Sec. 3, and Stats. 2013, Ch. 352, Sec. 543.)



5405

(a) To assist with the identification of common interest developments, each association, whether incorporated or unincorporated, shall submit to the Secretary of State, on a form and for a fee not to exceed thirty dollars ($30) that the Secretary of State shall prescribe, the following information concerning the association and the development that it manages:

(1) A statement that the association is formed to manage a common interest development under the Davis-Stirling Common Interest Development Act.

(2) The name of the association.

(3) The street address of the business or corporate office of the association, if any.

(4) The street address of the association’s onsite office, if different from the street address of the business or corporate office, or if there is no onsite office, the street address of the responsible officer or managing agent of the association.

(5) The name, address, and either the daytime telephone number or email address of the president of the association, other than the address, telephone number, or email address of the association’s onsite office or managing agent.

(6) The name, street address, and daytime telephone number of the association’s managing agent, if any.

(7) The county, and, if in an incorporated area, the city in which the development is physically located. If the boundaries of the development are physically located in more than one county, each of the counties in which it is located.

(8) If the development is in an unincorporated area, the city closest in proximity to the development.

(9) The front street and nearest cross street of the physical location of the development.

(10) The type of common interest development managed by the association.

(11) The number of separate interests in the development.

(b) The association shall submit the information required by this section as follows:

(1) By incorporated associations, within 90 days after the filing of its original articles of incorporation, and thereafter at the time the association files its statement of principal business activity with the Secretary of State pursuant to Section 8210 of the Corporations Code.

(2) By unincorporated associations, in July 2003, and in that same month biennially thereafter. Upon changing its status to that of a corporation, the association shall comply with the filing deadlines in paragraph (1).

(c) The association shall notify the Secretary of State of any change in the street address of the association’s onsite office or of the responsible officer or managing agent of the association in the form and for a fee prescribed by the Secretary of State, within 60 days of the change.

(d) The penalty for an incorporated association’s noncompliance with the initial or biennial filing requirements of this section shall be suspension of the association’s rights, privileges, and powers as a corporation and monetary penalties, to the same extent and in the same manner as suspension and monetary penalties imposed pursuant to Section 8810 of the Corporations Code.

(e) The statement required by this section may be filed, notwithstanding suspension of the corporate powers, rights, and privileges under this section or under provisions of the Revenue and Taxation Code. Upon the filing of a statement under this section by a corporation that has suffered suspension under this section, the Secretary of State shall certify that fact to the Franchise Tax Board and the corporation may thereupon be relieved from suspension, unless the corporation is held in suspension by the Franchise Tax Board by reason of Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code.

(f) The Secretary of State shall make the information submitted pursuant to paragraph (5) of subdivision (a) available only for governmental purposes and only to Members of the Legislature and the Business, Consumer Services, and Housing Agency, upon written request. All other information submitted pursuant to this section shall be subject to public inspection pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The information submitted pursuant to this section shall be made available for governmental or public inspection.

(g) Whenever any form is filed pursuant to this section, it supersedes any previously filed form.

(h) The Secretary of State may destroy or otherwise dispose of any form filed pursuant to this section after it has been superseded by the filing of a new form.

(Amended (as to be added by Stats. 2012, Ch. 180) by Stats. 2013, Ch. 353, Sec. 12. Effective September 26, 2013. Addition and amendment operative January 1, 2014, by Stats. 2012, Ch. 180, Sec. 3, and Stats. 2013, Ch. 353, Sec. 129.)









CHAPTER 7 - Finances

ARTICLE 1 - Accounting

5500

Unless the governing documents impose more stringent standards, the board shall do all of the following:

(a) Review a current reconciliation of the association’s operating accounts on at least a quarterly basis.

(b) Review a current reconciliation of the association’s reserve accounts on at least a quarterly basis.

(c) Review, on at least a quarterly basis, the current year’s actual reserve revenues and expenses compared to the current year’s budget.

(d) Review the latest account statements prepared by the financial institutions where the association has its operating and reserve accounts.

(e) Review an income and expense statement for the association’s operating and reserve accounts on at least a quarterly basis.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 2 - Use of Reserve Funds

5510

(a) The signatures of at least two persons, who shall be directors, or one officer who is not a director and one who is a director, shall be required for the withdrawal of moneys from the association’s reserve accounts.

(b) The board shall not expend funds designated as reserve funds for any purpose other than the repair, restoration, replacement, or maintenance of, or litigation involving the repair, restoration, replacement, or maintenance of, major components that the association is obligated to repair, restore, replace, or maintain and for which the reserve fund was established.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5515

(a) Notwithstanding Section 5510, the board may authorize the temporary transfer of moneys from a reserve fund to the association’s general operating fund to meet short-term cashflow requirements or other expenses, if the board has provided notice of the intent to consider the transfer in a board meeting notice provided pursuant to Section 4920.

(b) The notice shall include the reasons the transfer is needed, some of the options for repayment, and whether a special assessment may be considered.

(c) If the board authorizes the transfer, the board shall issue a written finding, recorded in the board’s minutes, explaining the reasons that the transfer is needed, and describing when and how the moneys will be repaid to the reserve fund.

(d) The transferred funds shall be restored to the reserve fund within one year of the date of the initial transfer, except that the board may, after giving the same notice required for considering a transfer, and, upon making a finding supported by documentation that a temporary delay would be in the best interests of the common interest development, temporarily delay the restoration.

(e) The board shall exercise prudent fiscal management in maintaining the integrity of the reserve account, and shall, if necessary, levy a special assessment to recover the full amount of the expended funds within the time limits required by this section. This special assessment is subject to the limitation imposed by Section 5605. The board may, at its discretion, extend the date the payment on the special assessment is due. Any extension shall not prevent the board from pursuing any legal remedy to enforce the collection of an unpaid special assessment.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5520

(a) When the decision is made to use reserve funds or to temporarily transfer moneys from the reserve fund to pay for litigation pursuant to subdivision (b) of Section 5510, the association shall provide general notice pursuant to Section 4045 of that decision, and of the availability of an accounting of those expenses.

(b) Unless the governing documents impose more stringent standards, the association shall make an accounting of expenses related to the litigation on at least a quarterly basis. The accounting shall be made available for inspection by members of the association at the association’s office.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 3 - Reserve Planning

5550

(a) At least once every three years, the board shall cause to be conducted a reasonably competent and diligent visual inspection of the accessible areas of the major components that the association is obligated to repair, replace, restore, or maintain as part of a study of the reserve account requirements of the common interest development, if the current replacement value of the major components is equal to or greater than one-half of the gross budget of the association, excluding the association’s reserve account for that period. The board shall review this study, or cause it to be reviewed, annually and shall consider and implement necessary adjustments to the board’s analysis of the reserve account requirements as a result of that review.

(b) The study required by this section shall at a minimum include:

(1) Identification of the major components that the association is obligated to repair, replace, restore, or maintain that, as of the date of the study, have a remaining useful life of less than 30 years.

(2) Identification of the probable remaining useful life of the components identified in paragraph (1) as of the date of the study.

(3) An estimate of the cost of repair, replacement, restoration, or maintenance of the components identified in paragraph (1).

(4) An estimate of the total annual contribution necessary to defray the cost to repair, replace, restore, or maintain the components identified in paragraph (1) during and at the end of their useful life, after subtracting total reserve funds as of the date of the study.

(5) A reserve funding plan that indicates how the association plans to fund the contribution identified in paragraph (4) to meet the association’s obligation for the repair and replacement of all major components with an expected remaining life of 30 years or less, not including those components that the board has determined will not be replaced or repaired.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5560

(a) The reserve funding plan required by Section 5550 shall include a schedule of the date and amount of any change in regular or special assessments that would be needed to sufficiently fund the reserve funding plan.

(b) The plan shall be adopted by the board at an open meeting before the membership of the association as described in Article 2 (commencing with Section 4900) of Chapter 6.

(c) If the board determines that an assessment increase is necessary to fund the reserve funding plan, any increase shall be approved in a separate action of the board that is consistent with the procedure described in Section 5605.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5565

The summary of the association’s reserves required by paragraph (2) of subdivision (b) of Section 5300 shall be based on the most recent review or study conducted pursuant to Section 5550, shall be based only on assets held in cash or cash equivalents, shall be printed in boldface type, and shall include all of the following:

(a) The current estimated replacement cost, estimated remaining life, and estimated useful life of each major component.

(b) As of the end of the fiscal year for which the study is prepared:

(1) The current estimate of the amount of cash reserves necessary to repair, replace, restore, or maintain the major components.

(2) The current amount of accumulated cash reserves actually set aside to repair, replace, restore, or maintain major components.

(3) If applicable, the amount of funds received from either a compensatory damage award or settlement to an association from any person for injuries to property, real or personal, arising out of any construction or design defects, and the expenditure or disposition of funds, including the amounts expended for the direct and indirect costs of repair of construction or design defects. These amounts shall be reported at the end of the fiscal year for which the study is prepared as separate line items under cash reserves pursuant to paragraph (2). Instead of complying with the requirements set forth in this paragraph, an association that is obligated to issue a review of its financial statement pursuant to Section 5305 may include in the review a statement containing all of the information required by this paragraph.

(c) The percentage that the amount determined for purposes of paragraph (2) of subdivision (b) equals the amount determined for purposes of paragraph (1) of subdivision (b).

(d) The current deficiency in reserve funding expressed on a per unit basis. The figure shall be calculated by subtracting the amount determined for purposes of paragraph (2) of subdivision (b) from the amount determined for purposes of paragraph (1) of subdivision (b) and then dividing the result by the number of separate interests within the association, except that if assessments vary by the size or type of ownership interest, then the association shall calculate the current deficiency in a manner that reflects the variation.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5570

(a) The disclosures required by this article with regard to an association or a property shall be summarized on the following form:

Assessment and Reserve Funding Disclosure Summary For the Fiscal Year Ending _____

(1)  The regular assessment per ownership interest is $_____ per ____. Note: If assessments vary by the size or type of ownership interest, the assessment applicable to this ownership interest may be found on page _____ of the attached summary.

(2)  Additional regular or special assessments that have already been scheduled to be imposed or charged, regardless of the purpose, if they have been approved by the board and/or members:

Date assessment will be due:

Amount per ownership interest per month or year (If assessments are variable, see note
immediately below):

Purpose of the assessment:

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

Total:

_____

Note: If assessments vary by the size or type of ownership interest, the assessment applicable to this ownership interest may be found on page ____ of the attached report.

(3)  Based upon the most recent reserve study and other information available to the board of directors, will currently projected reserve account balances be sufficient at the end of each year to meet the association’s obligation for repair and/or replacement of major components during the next 30 years?

Yes _____No _____

(4)  If the answer to (3) is no, what additional assessments or other contributions to reserves would be necessary to ensure that sufficient reserve funds will be available each year during the next 30 years that have not yet been approved by the board or the members?

Approximate date assessment
will be due:

Amount per ownership interest
per month or year:

_____

_____

_____

_____

_____

_____

_____

_____

_____

Total:

(5)   All major components are included in the reserve study and are included in its calculations.

(6)  Based on the method of calculation in paragraph (4) of subdivision (b) of Section 5570, the estimated amount required in the reserve fund at the end of the current fiscal year is $____, based in whole or in part on the last reserve study or update prepared by ____ as of ____ (month), ____ (year). The projected reserve fund cash balance at the end of the current fiscal year is $____, resulting in reserves being ____ percent funded at this date.

If an alternate, but generally accepted, method of calculation is also used, the required reserve amount is $____. (See attached explanation)

(7) Based on the method of calculation in paragraph (4) of subdivision (b) of Section 5570 of the Civil Code, the estimated amount required in the reserve fund at the end of each of the next five budget years is $______, and the projected reserve fund cash balance in each of those years, taking into account only assessments already approved and other known revenues, is $______, leaving the reserve at ______ percent funding. If the reserve funding plan approved by the association is implemented, the projected reserve fund cash balance in each of those years will be $______, leaving the reserve at ______ percent funding.

Note: The financial representations set forth in this summary are based on the best estimates of the preparer at that time. The estimates are subject to change. At the time this summary was prepared, the assumed long-term before-tax interest rate earned on reserve funds was ____ percent per year, and the assumed long-term inflation rate to be applied to major component repair and replacement costs was ____ percent per year.

(b) For the purposes of preparing a summary pursuant to this section:

(1) “Estimated remaining useful life” means the time reasonably calculated to remain before a major component will require replacement.

(2) “Major component” has the meaning used in Section 55530. Components with an estimated remaining useful life of more than 30 years may be included in a study as a capital asset or disregarded from the reserve calculation, so long as the decision is revealed in the reserve study report and reported in the Assessment and Reserve Funding Disclosure Summary.

(3) The form set out in subdivision (a) shall accompany each annual budget report or summary thereof that is delivered pursuant to Section 5300. The form may be supplemented or modified to clarify the information delivered, so long as the minimum information set out in subdivision (a) is provided.

(4) For the purpose of the report and summary, the amount of reserves needed to be accumulated for a component at a given time shall be computed as the current cost of replacement or repair multiplied by the number of years the component has been in service divided by the useful life of the component. This shall not be construed to require the board to fund reserves in accordance with this calculation.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5580

(a) Unless the governing documents impose more stringent standards, any community service organization whose funding from the association or its members exceeds 10 percent of the organization’s annual budget shall prepare and distribute to the association a report that meets the requirements of Section 5012 of the Corporations Code, and that describes in detail administrative costs and identifies the payees of those costs in a manner consistent with the provisions of Article 5 (commencing with Section 5200) of Chapter 6.

(b) If the community service organization does not comply with the standards, the report shall disclose the noncompliance in detail. If a community service organization is responsible for the maintenance of major components for which an association would otherwise be responsible, the community service organization shall supply to the association the information regarding those components that the association would use to complete disclosures and reserve reports required under this article and Section 5300. An association may rely upon information received from a community service organization, and shall provide access to the information pursuant to the provisions of Article 5 (commencing with Section 5200) of Chapter 6.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)









CHAPTER 8 - Assessments and Assessment Collection

ARTICLE 1 - Establishment and Imposition of Assessments

5600

(a) Except as provided in Section 5605, the association shall levy regular and special assessments sufficient to perform its obligations under the governing documents and this act.

(b) An association shall not impose or collect an assessment or fee that exceeds the amount necessary to defray the costs for which it is levied.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5605

(a) Annual increases in regular assessments for any fiscal year shall not be imposed unless the board has complied with paragraphs (1), (2), (4), (5), (6), (7), and (8) of subdivision (b) of Section 5300 with respect to that fiscal year, or has obtained the approval of a majority of a quorum of members, pursuant to Section 4070, at a member meeting or election.

(b) Notwithstanding more restrictive limitations placed on the board by the governing documents, the board may not impose a regular assessment that is more than 20 percent greater than the regular assessment for the association’s preceding fiscal year or impose special assessments which in the aggregate exceed 5 percent of the budgeted gross expenses of the association for that fiscal year without the approval of a majority of a quorum of members, pursuant to Section 4070, at a member meeting or election.

(c) For the purposes of this section, “quorum” means more than 50 percent of the members.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5610

Section 5605 does not limit assessment increases necessary for emergency situations. For purposes of this section, an emergency situation is any one of the following:

(a) An extraordinary expense required by an order of a court.

(b) An extraordinary expense necessary to repair or maintain the common interest development or any part of it for which the association is responsible where a threat to personal safety on the property is discovered.

(c) An extraordinary expense necessary to repair or maintain the common interest development or any part of it for which the association is responsible that could not have been reasonably foreseen by the board in preparing and distributing the annual budget report under Section 5300. However, prior to the imposition or collection of an assessment under this subdivision, the board shall pass a resolution containing written findings as to the necessity of the extraordinary expense involved and why the expense was not or could not have been reasonably foreseen in the budgeting process, and the resolution shall be distributed to the members with the notice of assessment.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5615

The association shall provide individual notice pursuant to Section 4040 to the members of any increase in the regular or special assessments of the association, not less than 30 nor more than 60 days prior to the increased assessment becoming due.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5620

(a) Regular assessments imposed or collected to perform the obligations of an association under the governing documents or this act shall be exempt from execution by a judgment creditor of the association only to the extent necessary for the association to perform essential services, such as paying for utilities and insurance. In determining the appropriateness of an exemption, a court shall ensure that only essential services are protected under this subdivision.

(b) This exemption shall not apply to any consensual pledges, liens, or encumbrances that have been approved by a majority of a quorum of members, pursuant to Section 4070, at a member meeting or election, or to any state tax lien, or to any lien for labor or materials supplied to the common area.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5625

(a) Except as provided in subdivision (b), notwithstanding any provision of this act or the governing documents to the contrary, an association shall not levy assessments on separate interests within the common interest development based on the taxable value of the separate interests unless the association, on or before December 31, 2009, in accordance with its governing documents, levied assessments on those separate interests based on their taxable value, as determined by the tax assessor of the county in which the separate interests are located.

(b) An association that is responsible for paying taxes on the separate interests within the common interest development may levy that portion of assessments on separate interests that is related to the payment of taxes based on the taxable value of the separate interest, as determined by the tax assessor.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 2 - Assessment Payment and Delinquency

5650

(a) A regular or special assessment and any late charges, reasonable fees and costs of collection, reasonable attorney’s fees, if any, and interest, if any, as determined in accordance with subdivision (b), shall be a debt of the owner of the separate interest at the time the assessment or other sums are levied.

(b) Regular and special assessments levied pursuant to the governing documents are delinquent 15 days after they become due, unless the declaration provides a longer time period, in which case the longer time period shall apply. If an assessment is delinquent, the association may recover all of the following:

(1) Reasonable costs incurred in collecting the delinquent assessment, including reasonable attorney’s fees.

(2) A late charge not exceeding 10 percent of the delinquent assessment or ten dollars ($10), whichever is greater, unless the declaration specifies a late charge in a smaller amount, in which case any late charge imposed shall not exceed the amount specified in the declaration.

(3) Interest on all sums imposed in accordance with this section, including the delinquent assessments, reasonable fees and costs of collection, and reasonable attorney’s fees, at an annual interest rate not to exceed 12 percent, commencing 30 days after the assessment becomes due, unless the declaration specifies the recovery of interest at a rate of a lesser amount, in which case the lesser rate of interest shall apply.

(c) Associations are hereby exempted from interest-rate limitations imposed by Article XV of the California Constitution, subject to the limitations of this section.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5655

(a) Any payments made by the owner of a separate interest toward a debt described in subdivision (a) of Section 5650 shall first be applied to the assessments owed, and, only after the assessments owed are paid in full shall the payments be applied to the fees and costs of collection, attorney’s fees, late charges, or interest.

(b) When an owner makes a payment, the owner may request a receipt and the association shall provide it. The receipt shall indicate the date of payment and the person who received it.

(c) The association shall provide a mailing address for overnight payment of assessments. The address shall be provided in the annual policy statement.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5658

(a) If a dispute exists between the owner of a separate interest and the association regarding any disputed charge or sum levied by the association, including, but not limited to, an assessment, fine, penalty, late fee, collection cost, or monetary penalty imposed as a disciplinary measure, and the amount in dispute does not exceed the jurisdictional limits of the small claims court stated in Sections 116.220 and 116.221 of the Code of Civil Procedure, the owner of the separate interest may, in addition to pursuing dispute resolution pursuant to Article 3 (commencing with Section 5925) of Chapter 10, pay under protest the disputed amount and all other amounts levied, including any fees and reasonable costs of collection, reasonable attorney’s fees, late charges, and interest, if any, pursuant to subdivision (b) of Section 5650, and commence an action in small claims court pursuant to Chapter 5.5 (commencing with Section 116.110) of Title 1 of the Code of Civil Procedure.

(b) Nothing in this section shall impede an association’s ability to collect delinquent assessments as provided in this article or Article 3 (commencing with Section 5700).

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5660

At least 30 days prior to recording a lien upon the separate interest of the owner of record to collect a debt that is past due under Section 5650, the association shall notify the owner of record in writing by certified mail of the following:

(a) A general description of the collection and lien enforcement procedures of the association and the method of calculation of the amount, a statement that the owner of the separate interest has the right to inspect the association records pursuant to Section 5205, and the following statement in 14-point boldface type, if printed, or in capital letters, if typed:

“IMPORTANT NOTICE: IF YOUR SEPARATE INTEREST IS PLACED IN FORECLOSURE BECAUSE YOU ARE BEHIND IN YOUR ASSESSMENTS, IT MAY BE SOLD WITHOUT COURT ACTION.”

(b) An itemized statement of the charges owed by the owner, including items on the statement which indicate the amount of any delinquent assessments, the fees and reasonable costs of collection, reasonable attorney’s fees, any late charges, and interest, if any.

(c) A statement that the owner shall not be liable to pay the charges, interest, and costs of collection, if it is determined the assessment was paid on time to the association.

(d) The right to request a meeting with the board as provided in Section 5665.

(e) The right to dispute the assessment debt by submitting a written request for dispute resolution to the association pursuant to the association’s “meet and confer” program required in Article 2 (commencing with Section 5900) of Chapter 10.

(f) The right to request alternative dispute resolution with a neutral third party pursuant to Article 3 (commencing with Section 5925) of Chapter 10 before the association may initiate foreclosure against the owner’s separate interest, except that binding arbitration shall not be available if the association intends to initiate a judicial foreclosure.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5665

(a) An owner, other than an owner of any interest that is described in Section 11212 of the Business and Professions Code that is not otherwise exempt from this section pursuant to subdivision (a) of Section 11211.7 of the Business and Professions Code, may submit a written request to meet with the board to discuss a payment plan for the debt noticed pursuant to Section 5660. The association shall provide the owners the standards for payment plans, if any exists.

(b) The board shall meet with the owner in executive session within 45 days of the postmark of the request, if the request is mailed within 15 days of the date of the postmark of the notice, unless there is no regularly scheduled board meeting within that period, in which case the board may designate a committee of one or more directors to meet with the owner.

(c) Payment plans may incorporate any assessments that accrue during the payment plan period. Additional late fees shall not accrue during the payment plan period if the owner is in compliance with the terms of the payment plan.

(d) Payment plans shall not impede an association’s ability to record a lien on the owner’s separate interest to secure payment of delinquent assessments.

(e) In the event of a default on any payment plan, the association may resume its efforts to collect the delinquent assessments from the time prior to entering into the payment plan.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5670

Prior to recording a lien for delinquent assessments, an association shall offer the owner and, if so requested by the owner, participate in dispute resolution pursuant to the association’s “meet and confer” program required in Article 2 (commencing with Section 5900) of Chapter 10.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5673

For liens recorded on or after January 1, 2006, the decision to record a lien for delinquent assessments shall be made only by the board and may not be delegated to an agent of the association. The board shall approve the decision by a majority vote of the directors in an open meeting. The board shall record the vote in the minutes of that meeting.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5675

(a) The amount of the assessment, plus any costs of collection, late charges, and interest assessed in accordance with subdivision (b) of Section 5650, shall be a lien on the owner’s separate interest in the common interest development from and after the time the association causes to be recorded with the county recorder of the county in which the separate interest is located, a notice of delinquent assessment, which shall state the amount of the assessment and other sums imposed in accordance with subdivision (b) of Section 5650, a legal description of the owner’s separate interest in the common interest development against which the assessment and other sums are levied, and the name of the record owner of the separate interest in the common interest development against which the lien is imposed.

(b) The itemized statement of the charges owed by the owner described in subdivision (b) of Section 5660 shall be recorded together with the notice of delinquent assessment.

(c) In order for the lien to be enforced by nonjudicial foreclosure as provided in Sections 5700 to 5710, inclusive, the notice of delinquent assessment shall state the name and address of the trustee authorized by the association to enforce the lien by sale.

(d) The notice of delinquent assessment shall be signed by the person designated in the declaration or by the association for that purpose, or if no one is designated, by the president of the association.

(e) A copy of the recorded notice of delinquent assessment shall be mailed by certified mail to every person whose name is shown as an owner of the separate interest in the association’s records, and the notice shall be mailed no later than 10 calendar days after recordation.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5680

A lien created pursuant to Section 5675 shall be prior to all other liens recorded subsequent to the notice of delinquent assessment, except that the declaration may provide for the subordination thereof to any other liens and encumbrances.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5685

(a) Within 21 days of the payment of the sums specified in the notice of delinquent assessment, the association shall record or cause to be recorded in the office of the county recorder in which the notice of delinquent assessment is recorded a lien release or notice of rescission and provide the owner of the separate interest a copy of the lien release or notice that the delinquent assessment has been satisfied.

(b) If it is determined that a lien previously recorded against the separate interest was recorded in error, the party who recorded the lien shall, within 21 calendar days, record or cause to be recorded in the office of the county recorder in which the notice of delinquent assessment is recorded a lien release or notice of rescission and provide the owner of the separate interest with a declaration that the lien filing or recording was in error and a copy of the lien release or notice of rescission.

(c) If it is determined that an association has recorded a lien for a delinquent assessment in error, the association shall promptly reverse all late charges, fees, interest, attorney’s fees, costs of collection, costs imposed for the notice prescribed in Section 5660, and costs of recordation and release of the lien authorized under subdivision (b) of Section 5720, and pay all costs related to any related dispute resolution or alternative dispute resolution.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5690

An association that fails to comply with the procedures set forth in this article shall, prior to recording a lien, recommence the required notice process. Any costs associated with recommencing the notice process shall be borne by the association and not by the owner of a separate interest.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 3 - Assessment Collection

5700

(a) Except as otherwise provided in this article, after the expiration of 30 days following the recording of a lien created pursuant to Section 5675, the lien may be enforced in any manner permitted by law, including sale by the court, sale by the trustee designated in the notice of delinquent assessment, or sale by a trustee substituted pursuant to Section 2934a.

(b) Nothing in Article 2 (commencing with Section 5650) or in subdivision (a) of Section 726 of the Code of Civil Procedure prohibits actions against the owner of a separate interest to recover sums for which a lien is created pursuant to Article 2 (commencing with Section 5650) or prohibits an association from taking a deed in lieu of foreclosure.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5705

(a) Notwithstanding any law or any provisions of the governing documents to the contrary, this section shall apply to debts for assessments that arise on and after January 1, 2006.

(b) Prior to initiating a foreclosure on an owner’s separate interest, the association shall offer the owner and, if so requested by the owner, participate in dispute resolution pursuant to the association’s “meet and confer” program required in Article 2 (commencing with Section 5900) of Chapter 10 or alternative dispute resolution as set forth in Article 3 (commencing with Section 5925) of Chapter 10. The decision to pursue dispute resolution or a particular type of alternative dispute resolution shall be the choice of the owner, except that binding arbitration shall not be available if the association intends to initiate a judicial foreclosure.

(c) The decision to initiate foreclosure of a lien for delinquent assessments that has been validly recorded shall be made only by the board and may not be delegated to an agent of the association. The board shall approve the decision by a majority vote of the directors in an executive session. The board shall record the vote in the minutes of the next meeting of the board open to all members. The board shall maintain the confidentiality of the owner or owners of the separate interest by identifying the matter in the minutes by the parcel number of the property, rather than the name of the owner or owners. A board vote to approve foreclosure of a lien shall take place at least 30 days prior to any public sale.

(d) The board shall provide notice by personal service in accordance with the manner of service of summons in Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure to an owner of a separate interest who occupies the separate interest or to the owner’s legal representative, if the board votes to foreclose upon the separate interest. The board shall provide written notice to an owner of a separate interest who does not occupy the separate interest by first-class mail, postage prepaid, at the most current address shown on the books of the association. In the absence of written notification by the owner to the association, the address of the owner’s separate interest may be treated as the owner’s mailing address.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5710

(a) Any sale by the trustee shall be conducted in accordance with Sections 2924, 2924b, and 2924c applicable to the exercise of powers of sale in mortgages and deeds of trust.

(b) In addition to the requirements of Section 2924, the association shall serve a notice of default on the person named as the owner of the separate interest in the association’s records or, if that person has designated a legal representative pursuant to this subdivision, on that legal representative. Service shall be in accordance with the manner of service of summons in Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure. An owner may designate a legal representative in a writing that is mailed to the association in a manner that indicates that the association has received it.

(c) The fees of a trustee may not exceed the amounts prescribed in Sections 2924c and 2924d, plus the cost of service for either of the following:

(1) The notice of default pursuant to subdivision (b).

(2) The decision of the board to foreclose upon the separate interest of an owner as described in subdivision (d) of Section 5705.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5715

(a) Notwithstanding any law or any provisions of the governing documents to the contrary, this section shall apply to debts for assessments that arise on and after January 1, 2006.

(b) A nonjudicial foreclosure by an association to collect upon a debt for delinquent assessments shall be subject to a right of redemption. The redemption period within which the separate interest may be redeemed from a foreclosure sale under this paragraph ends 90 days after the sale. In addition to the requirements of Section 2924f, a notice of sale in connection with an association’s foreclosure of a separate interest in a common interest development shall include a statement that the property is being sold subject to the right of redemption created in this section.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5720

(a) Notwithstanding any law or any provisions of the governing documents to the contrary, this section shall apply to debts for assessments that arise on and after January 1, 2006.

(b) An association that seeks to collect delinquent regular or special assessments of an amount less than one thousand eight hundred dollars ($1,800), not including any accelerated assessments, late charges, fees and costs of collection, attorney’s fees, or interest, may not collect that debt through judicial or nonjudicial foreclosure, but may attempt to collect or secure that debt in any of the following ways:

(1) By a civil action in small claims court, pursuant to Chapter 5.5 (commencing with Section 116.110) of Title 1 of Part 1 of the Code of Civil Procedure. An association that chooses to proceed by an action in small claims court, and prevails, may enforce the judgment as permitted under Article 8 (commencing with Section 116.810) of Chapter 5.5 of Title 1 of Part 1 of the Code of Civil Procedure. The amount that may be recovered in small claims court to collect upon a debt for delinquent assessments may not exceed the jurisdictional limits of the small claims court and shall be the sum of the following:

(A) The amount owed as of the date of filing the complaint in the small claims court proceeding.

(B) In the discretion of the court, an additional amount to that described in subparagraph (A) equal to the amount owed for the period from the date the complaint is filed until satisfaction of the judgment, which total amount may include accruing unpaid assessments and any reasonable late charges, fees and costs of collection, attorney’s fees, and interest, up to the jurisdictional limits of the small claims court.

(2) By recording a lien on the owner’s separate interest upon which the association may not foreclose until the amount of the delinquent assessments secured by the lien, exclusive of any accelerated assessments, late charges, fees and costs of collection, attorney’s fees, or interest, equals or exceeds one thousand eight hundred dollars ($1,800) or the assessments secured by the lien are more than 12 months delinquent. An association that chooses to record a lien under these provisions, prior to recording the lien, shall offer the owner and, if so requested by the owner, participate in dispute resolution as set forth in Article 2 (commencing with Section 5900) of Chapter 10.

(3) Any other manner provided by law, except for judicial or nonjudicial foreclosure.

(c) The limitation on foreclosure of assessment liens for amounts under the stated minimum in this section does not apply to any of the following:

(1) Assessments secured by a lien that are more than 12 months delinquent.

(2) Assessments owed by owners of separate interests in time-share estates, as defined in subdivision (x) of Section 11212 of the Business and Professions Code.

(3) Assessments owed by the developer.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5725

(a) A monetary charge imposed by the association as a means of reimbursing the association for costs incurred by the association in the repair of damage to common area and facilities caused by a member or the member’s guest or tenant may become a lien against the member’s separate interest enforceable by the sale of the interest under Sections 2924, 2924b, and 2924c, provided the authority to impose a lien is set forth in the governing documents. It is the intent of the Legislature not to contravene Section 2792.26 of Title 10 of the California Code of Regulations, as that section appeared on January 1, 1996, for associations of subdivisions that are being sold under authority of a subdivision public report, pursuant to Part 2 (commencing with Section 11000) of Division 4 of the Business and Professions Code.

(b) A monetary penalty imposed by the association as a disciplinary measure for failure of a member to comply with the governing documents, except for the late payments, may not be characterized nor treated in the governing documents as an assessment that may become a lien against the member’s separate interest enforceable by the sale of the interest under Sections 2924, 2924b, and 2924c.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5730

(a) The annual policy statement, prepared pursuant to Section 5310, shall include the following notice, in at least 12-point type:

“NOTICE ASSESSMENTS AND FORECLOSURE

This notice outlines some of the rights and responsibilities of owners of property in common interest developments and the associations that manage them. Please refer to the sections of the Civil Code indicated for further information. A portion of the information in this notice applies only to liens recorded on or after January 1, 2003. You may wish to consult a lawyer if you dispute an assessment.

ASSESSMENTS AND FORECLOSURE

Assessments become delinquent 15 days after they are due, unless the governing documents provide for a longer time. The failure to pay association assessments may result in the loss of an owner’s property through foreclosure. Foreclosure may occur either as a result of a court action, known as judicial foreclosure, or without court action, often referred to as nonjudicial foreclosure. For liens recorded on and after January 1, 2006, an association may not use judicial or nonjudicial foreclosure to enforce that lien if the amount of the delinquent assessments or dues, exclusive of any accelerated assessments, late charges, fees, attorney’s fees, interest, and costs of collection, is less than one thousand eight hundred dollars ($1,800). For delinquent assessments or dues in excess of one thousand eight hundred dollars ($1,800) or more than 12 months delinquent, an association may use judicial or nonjudicial foreclosure subject to the conditions set forth in Article 3 (commencing with Section 5700) of Chapter 8 of Part 5 of Division 4 of the Civil Code. When using judicial or nonjudicial foreclosure, the association records a lien on the owner’s property. The owner’s property may be sold to satisfy the lien if the amounts secured by the lien are not paid. (Sections 5700 through 5720 of the Civil Code, inclusive)

In a judicial or nonjudicial foreclosure, the association may recover assessments, reasonable costs of collection, reasonable attorney’s fees, late charges, and interest. The association may not use nonjudicial foreclosure to collect fines or penalties, except for costs to repair common area damaged by a member or a member’s guests, if the governing documents provide for this. (Section 5725 of the Civil Code)

The association must comply with the requirements of Article 2 (commencing with Section 5650) of Chapter 8 of Part 5 of Division 4 of the Civil Code when collecting delinquent assessments. If the association fails to follow these requirements, it may not record a lien on the owner’s property until it has satisfied those requirements. Any additional costs that result from satisfying the requirements are the responsibility of the association. (Section 5675 of the Civil Code)

At least 30 days prior to recording a lien on an owner’s separate interest, the association must provide the owner of record with certain documents by certified mail, including a description of its collection and lien enforcement procedures and the method of calculating the amount. It must also provide an itemized statement of the charges owed by the owner. An owner has a right to review the association’s records to verify the debt. (Section 5660 of the Civil Code)

If a lien is recorded against an owner’s property in error, the person who recorded the lien is required to record a lien release within 21 days, and to provide an owner certain documents in this regard. (Section 5685 of the Civil Code)

The collection practices of the association may be governed by state and federal laws regarding fair debt collection. Penalties can be imposed for debt collection practices that violate these laws.

PAYMENTS

When an owner makes a payment, the owner may request a receipt, and the association is required to provide it. On the receipt, the association must indicate the date of payment and the person who received it. The association must inform owners of a mailing address for overnight payments. (Section 5655 of the Civil Code)

An owner may, but is not obligated to, pay under protest any disputed charge or sum levied by the association, including, but not limited to, an assessment, fine, penalty, late fee, collection cost, or monetary penalty imposed as a disciplinary measure, and by so doing, specifically reserve the right to contest the disputed charge or sum in court or otherwise.

An owner may dispute an assessment debt by submitting a written request for dispute resolution to the association as set forth in Article 2 (commencing with Section 5900) of Chapter 10 of Part 5 of Division 4 of the Civil Code. In addition, an association may not initiate a foreclosure without participating in alternative dispute resolution with a neutral third party as set forth in Article 3 (commencing with Section 5925) of Chapter 10 of Part 5 of Division 4 of the Civil Code, if so requested by the owner. Binding arbitration shall not be available if the association intends to initiate a judicial foreclosure.

An owner is not liable for charges, interest, and costs of collection, if it is established that the assessment was paid properly on time. (Section 5685 of the Civil Code)

MEETINGS AND PAYMENT PLANS

An owner of a separate interest that is not a time-share interest may request the association to consider a payment plan to satisfy a delinquent assessment. The association must inform owners of the standards for payment plans, if any exists. (Section 5665 of the Civil Code)

The board must meet with an owner who makes a proper written request for a meeting to discuss a payment plan when the owner has received a notice of a delinquent assessment. These payment plans must conform with the payment plan standards of the association, if they exist. (Section 5665 of the Civil Code)”

(b) An association distributing the notice required by this section to an owner of an interest that is described in Section 11212 of the Business and Professions Code that is not otherwise exempt from this section pursuant to subdivision (a) of Section 11211.7 of the Business and Professions Code may delete from the notice described in subdivision (a) the portion regarding meetings and payment plans.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5735

(a) An association may not voluntarily assign or pledge the association’s right to collect payments or assessments, or to enforce or foreclose a lien to a third party, except when the assignment or pledge is made to a financial institution or lender chartered or licensed under federal or state law, when acting within the scope of that charter or license, as security for a loan obtained by the association.

(b) Nothing in subdivision (a) restricts the right or ability of an association to assign any unpaid obligations of a former member to a third party for purposes of collection.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5740

(a) Except as otherwise provided, this article applies to a lien created on or after January 1, 2003.

(b) A lien created before January 1, 2003, is governed by the law in existence at the time the lien was created.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)









CHAPTER 9 - Insurance and Liability

5800

(a) A volunteer officer or volunteer director of an association that manages a common interest development that is exclusively residential, shall not be personally liable in excess of the coverage of insurance specified in paragraph (4) to any person who suffers injury, including, but not limited to, bodily injury, emotional distress, wrongful death, or property damage or loss as a result of the tortious act or omission of the volunteer officer or volunteer director if all of the following criteria are met:

(1) The act or omission was performed within the scope of the officer’s or director’s association duties.

(2) The act or omission was performed in good faith.

(3) The act or omission was not willful, wanton, or grossly negligent.

(4) The association maintained and had in effect at the time the act or omission occurred and at the time a claim is made one or more policies of insurance that shall include coverage for (A) general liability of the association and (B) individual liability of officers and directors of the association for negligent acts or omissions in that capacity; provided that both types of coverage are in the following minimum amounts:

(A) At least five hundred thousand dollars ($500,000) if the common interest development consists of 100 or fewer separate interests.

(B) At least one million dollars ($1,000,000) if the common interest development consists of more than 100 separate interests.

(b) The payment of actual expenses incurred by a director or officer in the execution of the duties of that position does not affect the director’s or officer’s status as a volunteer within the meaning of this section.

(c) An officer or director who at the time of the act or omission was a declarant, or who received either direct or indirect compensation as an employee from the declarant, or from a financial institution that purchased a separate interest at a judicial or nonjudicial foreclosure of a mortgage or deed of trust on real property, is not a volunteer for the purposes of this section.

(d) Nothing in this section shall be construed to limit the liability of the association for its negligent act or omission or for any negligent act or omission of an officer or director of the association.

(e) This section shall only apply to a volunteer officer or director who is a tenant of a separate interest in the common interest development or is an owner of no more than two separate interests in the common interest development.

(f) (1) For purposes of paragraph (1) of subdivision (a), the scope of the officer’s or director’s association duties shall include, but shall not be limited to, both of the following decisions:

(A) Whether to conduct an investigation of the common interest development for latent deficiencies prior to the expiration of the applicable statute of limitations.

(B) Whether to commence a civil action against the builder for defects in design or construction.

(2) It is the intent of the Legislature that this section clarify the scope of association duties to which the protections against personal liability in this section apply. It is not the intent of the Legislature that these clarifications be construed to expand, or limit, the fiduciary duties owed by the directors or officers.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5805

(a) It is the intent of the Legislature to offer civil liability protection to owners of the separate interests in a common interest development that have common area owned in tenancy-in-common if the association carries a certain level of prescribed insurance that covers a cause of action in tort.

(b) Any cause of action in tort against any owner of a separate interest arising solely by reason of an ownership interest as a tenant-in-common in the common area of a common interest development shall be brought only against the association and not against the individual owners of the separate interests, if both of the insurance requirements in paragraphs (1) and (2) are met:

(1) The association maintained and has in effect for this cause of action, one or more policies of insurance that include coverage for general liability of the association.

(2) The coverage described in paragraph (1) is in the following minimum amounts:

(A) At least two million dollars ($2,000,000) if the common interest development consists of 100 or fewer separate interests.

(B) At least three million dollars ($3,000,000) if the common interest development consists of more than 100 separate interests.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5810

The association shall, as soon as reasonably practicable, provide individual notice pursuant to Section 4040 to all members if any of the policies described in the annual budget report pursuant to Section 5300 have lapsed, been canceled, and are not immediately renewed, restored, or replaced, or if there is a significant change, such as a reduction in coverage or limits or an increase in the deductible, as to any of those policies. If the association receives any notice of nonrenewal of a policy described in the annual budget report pursuant to Section 5300, the association shall immediately notify its members if replacement coverage will not be in effect by the date the existing coverage will lapse.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






CHAPTER 10 - Dispute Resolution and Enforcement

ARTICLE 1 - Discipline and Cost Reimbursement

5850

(a) If an association adopts or has adopted a policy imposing any monetary penalty, including any fee, on any association member for a violation of the governing documents, including any monetary penalty relating to the activities of a guest or tenant of the member, the board shall adopt and distribute to each member, in the annual policy statement prepared pursuant to Section 5310, a schedule of the monetary penalties that may be assessed for those violations, which shall be in accordance with authorization for member discipline contained in the governing documents.

(b) Any new or revised monetary penalty that is adopted after complying with subdivision (a) may be included in a supplement that is delivered to the members individually, pursuant to Section 4040.

(c) A monetary penalty for a violation of the governing documents shall not exceed the monetary penalty stated in the schedule of monetary penalties or supplement that is in effect at the time of the violation.

(d) An association shall provide a copy of the most recently distributed schedule of monetary penalties, along with any applicable supplements to that schedule, to any member upon request.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5855

(a) When the board is to meet to consider or impose discipline upon a member, or to impose a monetary charge as a means of reimbursing the association for costs incurred by the association in the repair of damage to common area and facilities caused by a member or the member’s guest or tenant, the board shall notify the member in writing, by either personal delivery or individual delivery pursuant to Section 4040, at least 10 days prior to the meeting.

(b) The notification shall contain, at a minimum, the date, time, and place of the meeting, the nature of the alleged violation for which a member may be disciplined or the nature of the damage to the common area and facilities for which a monetary charge may be imposed, and a statement that the member has a right to attend and may address the board at the meeting. The board shall meet in executive session if requested by the member.

(c) If the board imposes discipline on a member or imposes a monetary charge on the member for damage to the common area and facilities, the board shall provide the member a written notification of the decision, by either personal delivery or individual delivery pursuant to Section 4040, within 15 days following the action.

(d) A disciplinary action or the imposition of a monetary charge for damage to the common area shall not be effective against a member unless the board fulfills the requirements of this section.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5865

Nothing in Section 5850 or 5855 shall be construed to create, expand, or reduce the authority of the board to impose monetary penalties on a member for a violation of the governing documents.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 2 - Internal Dispute Resolution

5900

(a) This article applies to a dispute between an association and a member involving their rights, duties, or liabilities under this act, under the Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code), or under the governing documents of the common interest development or association.

(b) This article supplements, and does not replace, Article 3 (commencing with Section 5925), relating to alternative dispute resolution as a prerequisite to an enforcement action.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5905

(a) An association shall provide a fair, reasonable, and expeditious procedure for resolving a dispute within the scope of this article.

(b) In developing a procedure pursuant to this article, an association shall make maximum, reasonable use of available local dispute resolution programs involving a neutral third party, including low-cost mediation programs such as those listed on the Internet Web sites of the Department of Consumer Affairs and the United States Department of Housing and Urban Development.

(c) If an association does not provide a fair, reasonable, and expeditious procedure for resolving a dispute within the scope of this article, the procedure provided in Section 5915 applies and satisfies the requirement of subdivision (a).

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5910

A fair, reasonable, and expeditious dispute resolution procedure shall at a minimum satisfy all of the following requirements:

(a) The procedure may be invoked by either party to the dispute. A request invoking the procedure shall be in writing.

(b) The procedure shall provide for prompt deadlines. The procedure shall state the maximum time for the association to act on a request invoking the procedure.

(c) If the procedure is invoked by a member, the association shall participate in the procedure.

(d) If the procedure is invoked by the association, the member may elect not to participate in the procedure. If the member participates but the dispute is resolved other than by agreement of the member, the member shall have a right of appeal to the board.

(e) A written resolution, signed by both parties, of a dispute pursuant to the procedure that is not in conflict with the law or the governing documents binds the association and is judicially enforceable. A written agreement, signed by both parties, reached pursuant to the procedure that is not in conflict with the law or the governing documents binds the parties and is judicially enforceable.

(f) The procedure shall provide a means by which the member and the association may explain their positions. The member and association may be assisted by an attorney or another person in explaining their positions at their own cost.

(g) A member of the association shall not be charged a fee to participate in the process.

(Amended by Stats. 2014, Ch. 411, Sec. 1. Effective January 1, 2015.)



5915

(a) This section applies to an association that does not otherwise provide a fair, reasonable, and expeditious dispute resolution procedure. The procedure provided in this section is fair, reasonable, and expeditious, within the meaning of this article.

(b) Either party to a dispute within the scope of this article may invoke the following procedure:

(1) The party may request the other party to meet and confer in an effort to resolve the dispute. The request shall be in writing.

(2) A member of an association may refuse a request to meet and confer. The association may not refuse a request to meet and confer.

(3) The board shall designate a director to meet and confer.

(4) The parties shall meet promptly at a mutually convenient time and place, explain their positions to each other, and confer in good faith in an effort to resolve the dispute. The parties may be assisted by an attorney or another person at their own cost when conferring.

(5) A resolution of the dispute agreed to by the parties shall be memorialized in writing and signed by the parties, including the board designee on behalf of the association.

(c) A written agreement reached under this section binds the parties and is judicially enforceable if it is signed by both parties and both of the following conditions are satisfied:

(1) The agreement is not in conflict with law or the governing documents of the common interest development or association.

(2) The agreement is either consistent with the authority granted by the board to its designee or the agreement is ratified by the board.

(d) A member shall not be charged a fee to participate in the process.

(Amended by Stats. 2014, Ch. 411, Sec. 2. Effective January 1, 2015.)



5920

The annual policy statement prepared pursuant to Section 5310 shall include a description of the internal dispute resolution process provided pursuant to this article.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 3 - Alternative Dispute Resolution Prerequisite to Civil Action

5925

As used in this article:

(a) “Alternative dispute resolution” means mediation, arbitration, conciliation, or other nonjudicial procedure that involves a neutral party in the decisionmaking process. The form of alternative dispute resolution chosen pursuant to this article may be binding or nonbinding, with the voluntary consent of the parties.

(b) “Enforcement action” means a civil action or proceeding, other than a cross-complaint, for any of the following purposes:

(1) Enforcement of this act.

(2) Enforcement of the Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code).

(3) Enforcement of the governing documents.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5930

(a) An association or a member may not file an enforcement action in the superior court unless the parties have endeavored to submit their dispute to alternative dispute resolution pursuant to this article.

(b) This section applies only to an enforcement action that is solely for declaratory, injunctive, or writ relief, or for that relief in conjunction with a claim for monetary damages not in excess of the jurisdictional limits stated in Sections 116.220 and 116.221 of the Code of Civil Procedure.

(c) This section does not apply to a small claims action.

(d) Except as otherwise provided by law, this section does not apply to an assessment dispute.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5935

(a) Any party to a dispute may initiate the process required by Section 5930 by serving on all other parties to the dispute a Request for Resolution. The Request for Resolution shall include all of the following:

(1) A brief description of the dispute between the parties.

(2) A request for alternative dispute resolution.

(3) A notice that the party receiving the Request for Resolution is required to respond within 30 days of receipt or the request will be deemed rejected.

(4) If the party on whom the request is served is the member, a copy of this article.

(b) Service of the Request for Resolution shall be by personal delivery, first-class mail, express mail, facsimile transmission, or other means reasonably calculated to provide the party on whom the request is served actual notice of the request.

(c) A party on whom a Request for Resolution is served has 30 days following service to accept or reject the request. If a party does not accept the request within that period, the request is deemed rejected by the party.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5940

(a) If the party on whom a Request for Resolution is served accepts the request, the parties shall complete the alternative dispute resolution within 90 days after the party initiating the request receives the acceptance, unless this period is extended by written stipulation signed by both parties.

(b) Chapter 2 (commencing with Section 1115) of Division 9 of the Evidence Code applies to any form of alternative dispute resolution initiated by a Request for Resolution under this article, other than arbitration.

(c) The costs of the alternative dispute resolution shall be borne by the parties.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5945

If a Request for Resolution is served before the end of the applicable time limitation for commencing an enforcement action, the time limitation is tolled during the following periods:

(a) The period provided in Section 5935 for response to a Request for Resolution.

(b) If the Request for Resolution is accepted, the period provided by Section 5940 for completion of alternative dispute resolution, including any extension of time stipulated to by the parties pursuant to Section 5940.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5950

(a) At the time of commencement of an enforcement action, the party commencing the action shall file with the initial pleading a certificate stating that one or more of the following conditions are satisfied:

(1) Alternative dispute resolution has been completed in compliance with this article.

(2) One of the other parties to the dispute did not accept the terms offered for alternative dispute resolution.

(3) Preliminary or temporary injunctive relief is necessary.

(b) Failure to file a certificate pursuant to subdivision (a) is grounds for a demurrer or a motion to strike unless the court finds that dismissal of the action for failure to comply with this article would result in substantial prejudice to one of the parties.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5955

(a) After an enforcement action is commenced, on written stipulation of the parties, the matter may be referred to alternative dispute resolution. The referred action is stayed. During the stay, the action is not subject to the rules implementing subdivision (c) of Section 68603 of the Government Code.

(b) The costs of the alternative dispute resolution shall be borne by the parties.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5960

In an enforcement action in which attorney’s fees and costs may be awarded, the court, in determining the amount of the award, may consider whether a party’s refusal to participate in alternative dispute resolution before commencement of the action was reasonable.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5965

(a) An association shall annually provide its members a summary of the provisions of this article that specifically references this article. The summary shall include the following language:

“Failure of a member of the association to comply with the alternative dispute resolution requirements of Section 5930 of the Civil Code may result in the loss of the member’s right to sue the association or another member of the association regarding enforcement of the governing documents or the applicable law.”

(b) The summary shall be included in the annual policy statement prepared pursuant to Section 5310.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)






ARTICLE 4 - Civil Action

5975

(a) The covenants and restrictions in the declaration shall be enforceable equitable servitudes, unless unreasonable, and shall inure to the benefit of and bind all owners of separate interests in the development. Unless the declaration states otherwise, these servitudes may be enforced by any owner of a separate interest or by the association, or by both.

(b) A governing document other than the declaration may be enforced by the association against an owner of a separate interest or by an owner of a separate interest against the association.

(c) In an action to enforce the governing documents, the prevailing party shall be awarded reasonable attorney’s fees and costs.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5980

An association has standing to institute, defend, settle, or intervene in litigation, arbitration, mediation, or administrative proceedings in its own name as the real party in interest and without joining with it the members, in matters pertaining to the following:

(a) Enforcement of the governing documents.

(b) Damage to the common area.

(c) Damage to a separate interest that the association is obligated to maintain or repair.

(d) Damage to a separate interest that arises out of, or is integrally related to, damage to the common area or a separate interest that the association is obligated to maintain or repair.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



5985

(a) In an action maintained by an association pursuant to subdivision (b), (c), or (d) of Section 5980, the amount of damages recovered by the association shall be reduced by the amount of damages allocated to the association or its managing agents in direct proportion to their percentage of fault based upon principles of comparative fault. The comparative fault of the association or its managing agents may be raised by way of defense, but shall not be the basis for a cross-action or separate action against the association or its managing agents for contribution or implied indemnity, where the only damage was sustained by the association or its members. It is the intent of the Legislature in enacting this subdivision to require that comparative fault be pleaded as an affirmative defense, rather than a separate cause of action, where the only damage was sustained by the association or its members.

(b) In an action involving damages described in subdivision (b), (c), or (d) of Section 5980, the defendant or cross-defendant may allege and prove the comparative fault of the association or its managing agents as a setoff to the liability of the defendant or cross-defendant even if the association is not a party to the litigation or is no longer a party whether by reason of settlement, dismissal, or otherwise.

(c) Subdivisions (a) and (b) apply to actions commenced on or after January 1, 1993.

(d) Nothing in this section affects a person’s liability under Section 1431, or the liability of the association or its managing agent for an act or omission that causes damages to another.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)









CHAPTER 11 - Construction Defect Litigation

6000

(a) Before an association files a complaint for damages against a builder, developer, or general contractor (respondent) of a common interest development based upon a claim for defects in the design or construction of the common interest development, all of the requirements of this section shall be satisfied with respect to the builder, developer, or general contractor.

(b) The association shall serve upon the respondent a “Notice of Commencement of Legal Proceedings.” The notice shall be served by certified mail to the registered agent of the respondent, or if there is no registered agent, then to any officer of the respondent. If there are no current officers of the respondent, service shall be upon the person or entity otherwise authorized by law to receive service of process. Service upon the general contractor shall be sufficient to initiate the process set forth in this section with regard to any builder or developer, if the builder or developer is not amenable to service of process by the foregoing methods. This notice shall toll all applicable statutes of limitation and repose, whether contractual or statutory, by and against all potentially responsible parties, regardless of whether they were named in the notice, including claims for indemnity applicable to the claim for the period set forth in subdivision (c). The notice shall include all of the following:

(1) The name and location of the project.

(2) An initial list of defects sufficient to apprise the respondent of the general nature of the defects at issue.

(3) A description of the results of the defects, if known.

(4) A summary of the results of a survey or questionnaire distributed to homeowners to determine the nature and extent of defects, if a survey has been conducted or a questionnaire has been distributed.

(5) Either a summary of the results of testing conducted to determine the nature and extent of defects or the actual test results, if that testing has been conducted.

(c) Service of the notice shall commence a period, not to exceed 180 days, during which the association, the respondent, and all other participating parties shall try to resolve the dispute through the processes set forth in this section. This 180-day period may be extended for one additional period, not to exceed 180 days, only upon the mutual agreement of the association, the respondent, and any parties not deemed peripheral pursuant to paragraph (3) of subdivision (e). Any extensions beyond the first extension shall require the agreement of all participating parties. Unless extended, the dispute resolution process prescribed by this section shall be deemed completed. All extensions shall continue the tolling period described in subdivision (b).

(d) Within 25 days of the date the association serves the Notice of Commencement of Legal Proceedings, the respondent may request in writing to meet and confer with the board. Unless the respondent and the association otherwise agree, there shall be not more than one meeting, which shall take place no later than 10 days from the date of the respondent’s written request, at a mutually agreeable time and place. The meeting shall be subject to subdivision (a) of Section 4925 and subdivisions (a) and (b) of Section 4935. The discussions at the meeting are privileged communications and are not admissible in evidence in any civil action, unless the association and the respondent consent in writing to their admission.

(e) Upon receipt of the notice, the respondent shall, within 60 days, comply with the following:

(1) The respondent shall provide the association with access to, for inspection and copying of, all plans and specifications, subcontracts, and other construction files for the project that are reasonably calculated to lead to the discovery of admissible evidence regarding the defects claimed. The association shall provide the respondent with access to, for inspection and copying of, all files reasonably calculated to lead to the discovery of admissible evidence regarding the defects claimed, including all reserve studies, maintenance records and any survey questionnaires, or results of testing to determine the nature and extent of defects. To the extent any of the above documents are withheld based on privilege, a privilege log shall be prepared and submitted to all other parties. All other potentially responsible parties shall have the same rights as the respondent regarding the production of documents upon receipt of written notice of the claim, and shall produce all relevant documents within 60 days of receipt of the notice of the claim.

(2) The respondent shall provide written notice by certified mail to all subcontractors, design professionals, their insurers, and the insurers of any additional insured whose identities are known to the respondent or readily ascertainable by review of the project files or other similar sources and whose potential responsibility appears on the face of the notice. This notice to subcontractors, design professionals, and insurers shall include a copy of the Notice of Commencement of Legal Proceedings, and shall specify the date and manner by which the parties shall meet and confer to select a dispute resolution facilitator pursuant to paragraph (1) of subdivision (f), advise the recipient of its obligation to participate in the meet and confer or serve a written acknowledgment of receipt regarding this notice, advise the recipient that it will waive any challenge to selection of the dispute resolution facilitator if it elects not to participate in the meet and confer, advise the recipient that it may seek the assistance of an attorney, and advise the recipient that it should contact its insurer, if any. Any subcontractor or design professional, or insurer for that subcontractor, design professional, or additional insured, who receives written notice from the respondent regarding the meet and confer shall, prior to the meet and confer, serve on the respondent a written acknowledgment of receipt. That subcontractor or design professional shall, within 10 days of service of the written acknowledgment of receipt, provide to the association and the respondent a Statement of Insurance that includes both of the following:

(A) The names, addresses, and contact persons, if known, of all insurance carriers, whether primary or excess and regardless of whether a deductible or self-insured retention applies, whose policies were in effect from the commencement of construction of the subject project to the present and which potentially cover the subject claims.

(B) The applicable policy numbers for each policy of insurance provided.

(3) Any subcontractor or design professional, or insurer for that subcontractor, design professional, or additional insured, who so chooses, may, at any time, make a written request to the dispute resolution facilitator for designation as a peripheral party. That request shall be served contemporaneously on the association and the respondent. If no objection to that designation is received within 15 days, or upon rejection of that objection, the dispute resolution facilitator shall designate that subcontractor or design professional as a peripheral party, and shall thereafter seek to limit the attendance of that subcontractor or design professional only to those dispute resolution sessions deemed peripheral party sessions or to those sessions during which the dispute resolution facilitator believes settlement as to peripheral parties may be finalized. Nothing in this subdivision shall preclude a party who has been designated a peripheral party from being reclassified as a nonperipheral party, nor shall this subdivision preclude a party designated as a nonperipheral party from being reclassified as a peripheral party after notice to all parties and an opportunity to object. For purposes of this subdivision, a peripheral party is a party having total claimed exposure of less than twenty-five thousand dollars ($25,000).

(f) (1) Within 20 days of sending the notice set forth in paragraph (2) of subdivision (e), the association, respondent, subcontractors, design professionals, and their insurers who have been sent a notice as described in paragraph (2) of subdivision (e) shall meet and confer in an effort to select a dispute resolution facilitator to preside over the mandatory dispute resolution process prescribed by this section. Any subcontractor or design professional who has been given timely notice of this meeting but who does not participate, waives any challenge he or she may have as to the selection of the dispute resolution facilitator. The role of the dispute resolution facilitator is to attempt to resolve the conflict in a fair manner. The dispute resolution facilitator shall be sufficiently knowledgeable in the subject matter and be able to devote sufficient time to the case. The dispute resolution facilitator shall not be required to reside in or have an office in the county in which the project is located. The dispute resolution facilitator and the participating parties shall agree to a date, time, and location to hold a case management meeting of all parties and the dispute resolution facilitator, to discuss the claims being asserted and the scheduling of events under this section. The case management meeting with the dispute resolution facilitator shall be held within 100 days of service of the Notice of Commencement of Legal Proceedings at a location in the county where the project is located. Written notice of the case management meeting with the dispute resolution facilitator shall be sent by the respondent to the association, subcontractors and design professionals, and their insurers who are known to the respondent to be on notice of the claim, no later than 10 days prior to the case management meeting, and shall specify its date, time, and location. The dispute resolution facilitator in consultation with the respondent shall maintain a contact list of the participating parties.

(2) No later than 10 days prior to the case management meeting, the dispute resolution facilitator shall disclose to the parties all matters that could cause a person aware of the facts to reasonably entertain a doubt that the proposed dispute resolution facilitator would be able to resolve the conflict in a fair manner. The facilitator’s disclosure shall include the existence of any ground specified in Section 170.1 of the Code of Civil Procedure for disqualification of a judge, any attorney-client relationship the facilitator has or had with any party or lawyer for a party to the dispute resolution process, and any professional or significant personal relationship the facilitator or his or her spouse or minor child living in the household has or had with any party to the dispute resolution process. The disclosure shall also be provided to any subsequently noticed subcontractor or design professional within 10 days of the notice.

(3) A dispute resolution facilitator shall be disqualified by the court if he or she fails to comply with this subdivision and any party to the dispute resolution process serves a notice of disqualification prior to the case management meeting. If the dispute resolution facilitator complies with this subdivision, he or she shall be disqualified by the court on the basis of the disclosure if any party to the dispute resolution process serves a notice of disqualification prior to the case management meeting.

(4) If the parties cannot mutually agree to a dispute resolution facilitator, then each party shall submit a list of three dispute resolution facilitators. Each party may then strike one nominee from the other parties’ list, and petition the court, pursuant to the procedure described in subdivisions (n) and (o), for final selection of the dispute resolution facilitator. The court may issue an order for final selection of the dispute resolution facilitator pursuant to this paragraph.

(5) Any subcontractor or design professional who receives notice of the association’s claim without having previously received timely notice of the meet and confer to select the dispute resolution facilitator shall be notified by the respondent regarding the name, address, and telephone number of the dispute resolution facilitator. Any such subcontractor or design professional may serve upon the parties and the dispute resolution facilitator a written objection to the dispute resolution facilitator within 15 days of receiving notice of the claim. Within seven days after service of this objection, the subcontractor or design professional may petition the superior court to replace the dispute resolution facilitator. The court may replace the dispute resolution facilitator only upon a showing of good cause, liberally construed. Failure to satisfy the deadlines set forth in this subdivision shall constitute a waiver of the right to challenge the dispute resolution facilitator.

(6) The costs of the dispute resolution facilitator shall be apportioned in the following manner: one-third to be paid by the association; one-third to be paid by the respondent; and one-third to be paid by the subcontractors and design professionals, as allocated among them by the dispute resolution facilitator. The costs of the dispute resolution facilitator shall be recoverable by the prevailing party in any subsequent litigation pursuant to Section 1032 of the Code of Civil Procedure, provided however that any nonsettling party may, prior to the filing of the complaint, petition the facilitator to reallocate the costs of the dispute resolution facilitator as they apply to any nonsettling party. The determination of the dispute resolution facilitator with respect to the allocation of these costs shall be binding in any subsequent litigation. The dispute resolution facilitator shall take into account all relevant factors and equities between all parties in the dispute resolution process when reallocating costs.

(7) In the event the dispute resolution facilitator is replaced at any time, the case management statement created pursuant to subdivision (h) shall remain in full force and effect.

(8) The dispute resolution facilitator shall be empowered to enforce all provisions of this section.

(g) (1) No later than the case management meeting, the parties shall begin to generate a data compilation showing the following information regarding the alleged defects at issue:

(A) The scope of the work performed by each potentially responsible subcontractor.

(B) The tract or phase number in which each subcontractor provided goods or services, or both.

(C) The units, either by address, unit number, or lot number, at which each subcontractor provided goods or services, or both.

(2) This data compilation shall be updated as needed to reflect additional information. Each party attending the case management meeting, and any subsequent meeting pursuant to this section, shall provide all information available to that party relevant to this data compilation.

(h) At the case management meeting, the parties shall, with the assistance of the dispute resolution facilitator, reach agreement on a case management statement, which shall set forth all of the elements set forth in paragraphs (1) to (8), inclusive, except that the parties may dispense with one or more of these elements if they agree that it is appropriate to do so. The case management statement shall provide that the following elements shall take place in the following order:

(1) Establishment of a document depository, located in the county where the project is located, for deposit of documents, defect lists, demands, and other information provided for under this section. All documents exchanged by the parties and all documents created pursuant to this subdivision shall be deposited in the document depository, which shall be available to all parties throughout the prefiling dispute resolution process and in any subsequent litigation. When any document is deposited in the document depository, the party depositing the document shall provide written notice identifying the document to all other parties. The costs of maintaining the document depository shall be apportioned among the parties in the same manner as the costs of the dispute resolution facilitator.

(2) Provision of a more detailed list of defects by the association to the respondent after the association completes a visual inspection of the project. This list of defects shall provide sufficient detail for the respondent to ensure that all potentially responsible subcontractors and design professionals are provided with notice of the dispute resolution process. If not already completed prior to the case management meeting, the Notice of Commencement of Legal Proceedings shall be served by the respondent on all additional subcontractors and design professionals whose potential responsibility appears on the face of the more detailed list of defects within seven days of receipt of the more detailed list. The respondent shall serve a copy of the case management statement, including the name, address, and telephone number of the dispute resolution facilitator, to all the potentially responsible subcontractors and design professionals at the same time.

(3) Nonintrusive visual inspection of the project by the respondent, subcontractors, and design professionals.

(4) Invasive testing conducted by the association, if the association deems appropriate. All parties may observe and photograph any testing conducted by the association pursuant to this paragraph, but may not take samples or direct testing unless, by mutual agreement, costs of testing are shared by the parties.

(5) Provision by the association of a comprehensive demand which provides sufficient detail for the parties to engage in meaningful dispute resolution as contemplated under this section.

(6) Invasive testing conducted by the respondent, subcontractors, and design professionals, if they deem appropriate.

(7) Allowance for modification of the demand by the association if new issues arise during the testing conducted by the respondent, subcontractor, or design professionals.

(8) Facilitated dispute resolution of the claim, with all parties, including peripheral parties, as appropriate, and insurers, if any, present and having settlement authority. The dispute resolution facilitators shall endeavor to set specific times for the attendance of specific parties at dispute resolution sessions. If the dispute resolution facilitator does not set specific times for the attendance of parties at dispute resolution sessions, the dispute resolution facilitator shall permit those parties to participate in dispute resolution sessions by telephone.

(i) In addition to the foregoing elements of the case management statement described in subdivision (h), upon mutual agreement of the parties, the dispute resolution facilitator may include any or all of the following elements in a case management statement: the exchange of consultant or expert photographs; expert presentations; expert meetings; or any other mechanism deemed appropriate by the parties in the interest of resolving the dispute.

(j) The dispute resolution facilitator, with the guidance of the parties, shall at the time the case management statement is established, set deadlines for the occurrence of each event set forth in the case management statement, taking into account such factors as the size and complexity of the case, and the requirement of this section that this dispute resolution process not exceed 180 days absent agreement of the parties to an extension of time.

(k) (1) (A) At a time to be determined by the dispute resolution facilitator, the respondent may submit to the association all of the following:

(i) A request to meet with the board to discuss a written settlement offer.

(ii) A written settlement offer, and a concise explanation of the reasons for the terms of the offer.

(iii) A statement that the respondent has access to sufficient funds to satisfy the conditions of the settlement offer.

(iv) A summary of the results of testing conducted for the purposes of determining the nature and extent of defects, if this testing has been conducted, unless the association provided the respondent with actual test results.

(B) If the respondent does not timely submit the items required by this subdivision, the association shall be relieved of any further obligation to satisfy the requirements of this subdivision only.

(C) No less than 10 days after the respondent submits the items required by this paragraph, the respondent and the board shall meet and confer about the respondent’s settlement offer.

(D) If the board rejects a settlement offer presented at the meeting held pursuant to this subdivision, the board shall hold a meeting open to each member of the association. The meeting shall be held no less than 15 days before the association commences an action for damages against the respondent.

(E) No less than 15 days before this meeting is held, a written notice shall be sent to each member of the association specifying all of the following:

(i) That a meeting will take place to discuss problems that may lead to the filing of a civil action, and the time and place of this meeting.

(ii) The options that are available to address the problems, including the filing of a civil action and a statement of the various alternatives that are reasonably foreseeable by the association to pay for those options and whether these payments are expected to be made from the use of reserve account funds or the imposition of regular or special assessments, or emergency assessment increases.

(iii) The complete text of any written settlement offer, and a concise explanation of the specific reasons for the terms of the offer submitted to the board at the meeting held pursuant to subdivision (d) that was received from the respondent.

(F) The respondent shall pay all expenses attributable to sending the settlement offer to all members of the association. The respondent shall also pay the expense of holding the meeting, not to exceed three dollars ($3) per association member.

(G) The discussions at the meeting and the contents of the notice and the items required to be specified in the notice pursuant to subparagraph (E) are privileged communications and are not admissible in evidence in any civil action, unless the association consents to their admission.

(H) No more than one request to meet and discuss a written settlement offer may be made by the respondent pursuant to this subdivision.

(l) All defect lists and demands, communications, negotiations, and settlement offers made in the course of the prelitigation dispute resolution process provided by this section shall be inadmissible pursuant to Sections 1119 to 1124, inclusive, of the Evidence Code and all applicable decisional law. This inadmissibility shall not be extended to any other documents or communications which would not otherwise be deemed inadmissible.

(m) Any subcontractor or design professional may, at any time, petition the dispute resolution facilitator to release that party from the dispute resolution process upon a showing that the subcontractor or design professional is not potentially responsible for the defect claims at issue. The petition shall be served contemporaneously on all other parties, who shall have 15 days from the date of service to object. If a subcontractor or design professional is released, and it later appears to the dispute resolution facilitator that it may be a responsible party in light of the current defect list or demand, the respondent shall renotice the party as provided by paragraph (2) of subdivision (e), provide a copy of the current defect list or demand, and direct the party to attend a dispute resolution session at a stated time and location. A party who subsequently appears after having been released by the dispute resolution facilitator shall not be prejudiced by its absence from the dispute resolution process as the result of having been previously released by the dispute resolution facilitator.

(n) Any party may, at any time, petition the superior court in the county where the project is located, upon a showing of good cause, and the court may issue an order, for any of the following, or for appointment of a referee to resolve a dispute regarding any of the following:

(1) To take a deposition of any party to the process, or subpoena a third party for deposition or production of documents, which is necessary to further prelitigation resolution of the dispute.

(2) To resolve any disputes concerning inspection, testing, production of documents, or exchange of information provided for under this section.

(3) To resolve any disagreements relative to the timing or contents of the case management statement.

(4) To authorize internal extensions of timeframes set forth in the case management statement.

(5) To seek a determination that a settlement is a good faith settlement pursuant to Section 877.6 of the Code of Civil Procedure and all related authorities. The page limitations and meet and confer requirements specified in this section shall not apply to these motions, which may be made on shortened notice. Instead, these motions shall be subject to other applicable state law, rules of court, and local rules. A determination made by the court pursuant to this motion shall have the same force and effect as the determination of a postfiling application or motion for good faith settlement.

(6) To ensure compliance, on shortened notice, with the obligation to provide a Statement of Insurance pursuant to paragraph (2) of subdivision (e).

(7) For any other relief appropriate to the enforcement of the provisions of this section, including the ordering of parties, and insurers, if any, to the dispute resolution process with settlement authority.

(o) (1) A petition filed pursuant to subdivision (n) shall be filed in the superior court in the county in which the project is located. The court shall hear and decide the petition within 10 days after filing. The petitioning party shall serve the petition on all parties, including the date, time, and location of the hearing no later than five business days prior to the hearing. Any responsive papers shall be filed and served no later than three business days prior to the hearing. Any petition or response filed under this section shall be no more than three pages in length.

(2) All parties shall meet with the dispute resolution facilitator, if one has been appointed and confer in person or by telephone prior to the filing of that petition to attempt to resolve the matter without requiring court intervention.

(p) As used in this section:

(1) “Association” shall have the same meaning as defined in Section 4080.

(2) “Builder” means the declarant, as defined in Section 4130.

(3) “Common interest development” shall have the same meaning as in Section 4100, except that it shall not include developments or projects with less than 20 units.

(q) The alternative dispute resolution process and procedures described in this section shall have no application or legal effect other than as described in this section.

(r) This section shall become operative on July 1, 2002, however it shall not apply to any pending suit or claim for which notice has previously been given.

(s) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions.)



6100

(a) As soon as is reasonably practicable after the association and the builder have entered into a settlement agreement or the matter has otherwise been resolved regarding alleged defects in the common areas, alleged defects in the separate interests that the association is obligated to maintain or repair, or alleged defects in the separate interests that arise out of, or are integrally related to, defects in the common areas or separate interests that the association is obligated to maintain or repair, where the defects giving rise to the dispute have not been corrected, the association shall, in writing, inform only the members of the association whose names appear on the records of the association that the matter has been resolved, by settlement agreement or other means, and disclose all of the following:

(1) A general description of the defects that the association reasonably believes, as of the date of the disclosure, will be corrected or replaced.

(2) A good faith estimate, as of the date of the disclosure, of when the association believes that the defects identified in paragraph (1) will be corrected or replaced. The association may state that the estimate may be modified.

(3) The status of the claims for defects in the design or construction of the common interest development that were not identified in paragraph (1) whether expressed in a preliminary list of defects sent to each member of the association or otherwise claimed and disclosed to the members of the association.

(b) Nothing in this section shall preclude an association from amending the disclosures required pursuant to subdivision (a), and any amendments shall supersede any prior conflicting information disclosed to the members of the association and shall retain any privilege attached to the original disclosures.

(c) Disclosure of the information required pursuant to subdivision (a) or authorized by subdivision (b) shall not waive any privilege attached to the information.

(d) For the purposes of the disclosures required pursuant to this section, the term “defects” shall be defined to include any damage resulting from defects.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)



6150

(a) Not later than 30 days prior to the filing of any civil action by the association against the declarant or other developer of a common interest development for alleged damage to the common areas, alleged damage to the separate interests that the association is obligated to maintain or repair, or alleged damage to the separate interests that arises out of, or is integrally related to, damage to the common areas or separate interests that the association is obligated to maintain or repair, the board shall provide a written notice to each member of the association who appears on the records of the association when the notice is provided. This notice shall specify all of the following:

(1) That a meeting will take place to discuss problems that may lead to the filing of a civil action.

(2) The options, including civil actions, that are available to address the problems.

(3) The time and place of this meeting.

(b) Notwithstanding subdivision (a), if the association has reason to believe that the applicable statute of limitations will expire before the association files the civil action, the association may give the notice, as described above, within 30 days after the filing of the action.

(Added by Stats. 2012, Ch. 180, Sec. 2. Effective January 1, 2013. Operative January 1, 2014, by Sec. 3 of Ch. 180.)









PART 5.3 - Commercial and Industrial Common Interest Developments

CHAPTER 1 - General Provisions

ARTICLE 1 - Preliminary Provisions

6500

This part shall be known, and may be cited, as the Commercial and Industrial Common Interest Development Act. In a provision of this part, the part may be referred to as the act.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6502

Division, part, title, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of this act.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6505

Nothing in the act that added this part shall be construed to invalidate a document prepared or action taken before January 1, 2014, if the document or action was proper under the law governing common interest developments at the time that the document was prepared or the action was taken. For the purposes of this section, “document” does not include a governing document.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6510

Unless a contrary intent is clearly expressed, a local zoning ordinance is construed to treat like structures, lots, parcels, areas, or spaces in like manner regardless of the form of the common interest development.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6512

(a) If a provision of this act requires that a document be delivered to an association, the document shall be delivered to the person designated to receive documents on behalf of the association, in a written notice delivered by the association to members by individual delivery. If notice of this designation has not been given, the document shall be delivered to the president or secretary of the association.

(b) A document delivered pursuant to this section may be delivered by any of the following methods:

(1) First-class mail, postage prepaid, registered or certified mail, express mail, or overnight delivery by an express service carrier.

(2) By email, facsimile, or other electronic means, if the association has assented to that method of delivery.

(3) By personal delivery, if the association has assented to that method of delivery. If the association accepts a document by personal delivery it shall provide a written receipt acknowledging delivery of the document.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6514

(a) If a provision of this act requires that an association deliver a document by “individual delivery” or “individual notice,” the document shall be delivered by one of the following methods:

(1) First-class mail, postage prepaid, registered or certified mail, express mail, or overnight delivery by an express service carrier. The document shall be addressed to the recipient at the address last shown on the books of the association.

(2) Email, facsimile, or other electronic means, if the recipient has consented, in writing, to that method of delivery. The consent may be revoked, in writing, by the recipient.

(b) For the purposes of this section, an unrecorded provision of the governing documents providing for a particular method of delivery does not constitute agreement by a member to that method of delivery.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6518

(a) This section governs the delivery of a document pursuant to this act.

(b) If a document is delivered by mail, delivery is deemed to be complete on deposit into the United States mail.

(c) If a document is delivered by electronic means, delivery is complete at the time of transmission.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6520

If the association or a member has consented to receive information by electronic delivery, and a provision of this act requires that the information be in writing, that requirement is satisfied if the information is provided in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6522

If a provision of this act requires that an action be approved by a majority of all members, the action shall be approved or ratified by an affirmative vote of a majority of the votes entitled to be cast.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6524

If a provision of this act requires that an action be approved by a majority of a quorum of the members, the action shall be approved or ratified by an affirmative vote of a majority of the votes represented and voting in a duly held election in which a quorum is represented, which affirmative votes also constitute a majority of the required quorum.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 2 - Definitions

6526

The definitions in this article govern the construction of this act.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6528

“Association” means a nonprofit corporation or unincorporated association created for the purpose of managing a common interest development.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6530

“Board” means the board of directors of the association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6531

A “commercial or industrial common interest development” means a common interest development that is limited to industrial or commercial uses by law or by a declaration of covenants, conditions, and restrictions that has been recorded in the official records of each county in which the common interest development is located. For the purposes of this section, “commercial use” includes, but is not limited to, the operation of a business that provides facilities for the overnight stay of its customers, employees, or agents.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6532

(a) “Common area” means the entire common interest development except the separate interests therein. The estate in the common area may be a fee, a life estate, an estate for years, or any combination of the foregoing.

(b) Notwithstanding subdivision (a), in a planned development described in subdivision (b) of Section 6562, the common area may consist of mutual or reciprocal easement rights appurtenant to the separate interests.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6534

“Common interest development” means any of the following:

(a) A condominium project.

(b) A planned development.

(c) A stock cooperative.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6540

“Condominium plan” means a plan described in Section 6624.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6542

(a) A “condominium project” means a real property development consisting of condominiums.

(b) A condominium consists of an undivided interest in common in a portion of real property coupled with a separate interest in space called a unit, the boundaries of which are described on a recorded final map, parcel map, or condominium plan in sufficient detail to locate all boundaries thereof. The area within these boundaries may be filled with air, earth, water, or fixtures, or any combination thereof, and need not be physically attached to land except by easements for access and, if necessary, support. The description of the unit may refer to (1) boundaries described in the recorded final map, parcel map, or condominium plan, (2) physical boundaries, either in existence, or to be constructed, such as walls, floors, and ceilings of a structure or any portion thereof, (3) an entire structure containing one or more units, or (4) any combination thereof.

(c) The portion or portions of the real property held in undivided interest may be all of the real property, except for the separate interests, or may include a particular three-dimensional portion thereof, the boundaries of which are described on a recorded final map, parcel map, or condominium plan. The area within these boundaries may be filled with air, earth, water, or fixtures, or any combination thereof, and need not be physically attached to land except by easements for access and, if necessary, support.

(d) An individual condominium within a condominium project may include, in addition, a separate interest in other portions of the real property.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6544

“Declarant” means the person or group of persons designated in the declaration as declarant, or if no declarant is designated, the person or group of persons who sign the original declaration or who succeed to special rights, preferences, or privileges designated in the declaration as belonging to the signator of the original declaration.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6546

“Declaration” means the document, however denominated, that contains the information required by Section 6614.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6548

“Director” means a natural person who serves on the board.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6550

(a) “Exclusive use common area” means a portion of the common area designated by the declaration for the exclusive use of one or more, but fewer than all, of the owners of the separate interests and which is or will be appurtenant to the separate interest or interests.

(b) Unless the declaration otherwise provides, any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios, exterior doors, doorframes, and hardware incident thereto, screens and windows or other fixtures designed to serve a single separate interest, but located outside the boundaries of the separate interest, are exclusive use common area allocated exclusively to that separate interest.

(c) Notwithstanding the provisions of the declaration, internal and external telephone wiring designed to serve a single separate interest, but located outside the boundaries of the separate interest, is exclusive use common area allocated exclusively to that separate interest.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6552

“Governing documents” means the declaration and any other documents, such as bylaws, operating rules, articles of incorporation, or articles of association, which govern the operation of the common interest development or association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6553

“Individual notice” means the delivery of a document pursuant to Section 6514.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6554

“Member” means an owner of a separate interest.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6560

“Person” means a natural person, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, association, or other entity.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6562

“Planned development” means a real property development other than a condominium project, or a stock cooperative, having either or both of the following features:

(a) Common area that is owned either by an association or in common by the owners of the separate interests who possess appurtenant rights to the beneficial use and enjoyment of the common area.

(b) Common area and an association that maintains the common area with the power to levy assessments that may become a lien upon the separate interests in accordance with Article 2 (commencing with Section 6808) of Chapter 7.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6564

(a) “Separate interest” has the following meanings:

(1) In a condominium project, “separate interest” means a separately owned unit, as specified in Section 6542.

(2) In a planned development, “separate interest” means a separately owned lot, parcel, area, or space.

(3) In a stock cooperative, “separate interest” means the exclusive right to occupy a portion of the real property, as specified in Section 6566.

(b) Unless the declaration or condominium plan, if any exists, otherwise provides, if walls, floors, or ceilings are designated as boundaries of a separate interest, the interior surfaces of the perimeter walls, floors, ceilings, windows, doors, and outlets located within the separate interest are part of the separate interest and any other portions of the walls, floors, or ceilings are part of the common area.

(c) The estate in a separate interest may be a fee, a life estate, an estate for years, or any combination of the foregoing.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6566

“Stock cooperative” means a development in which a corporation is formed or availed of, primarily for the purpose of holding title to, either in fee simple or for a term of years, improved real property, and all or substantially all of the shareholders of the corporation receive a right of exclusive occupancy in a portion of the real property, title to which is held by the corporation. The owners’ interest in the corporation, whether evidenced by a share of stock, a certificate of membership, or otherwise, shall be deemed to be an interest in a common interest development and a real estate development for purposes of subdivision (f) of Section 25100 of the Corporations Code.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)









CHAPTER 2 - Application of Act

6580

Subject to Section 6582, this act applies and a common interest development is created whenever a separate interest coupled with an interest in the common area or membership in the association is, or has been, conveyed, provided all of the following are recorded:

(a) A declaration.

(b) A condominium plan, if any exists.

(c) A final map or parcel map, if Division 2 (commencing with Section 66410) of Title 7 of the Government Code requires the recording of either a final map or parcel map for the common interest development.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6582

(a) This act applies only to a commercial or industrial common interest development.

(b) Nothing in this act may be construed to apply to a real property development that does not contain common area. This subdivision is declaratory of existing law.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






CHAPTER 3 - Governing Documents

ARTICLE 1 - General Provisions

6600

(a) To the extent of any conflict between the governing documents and the law, the law shall prevail.

(b) To the extent of any conflict between the articles of incorporation and the declaration, the declaration shall prevail.

(c) To the extent of any conflict between the bylaws and the articles of incorporation or declaration, the articles of incorporation or declaration shall prevail.

(d) To the extent of any conflict between the operating rules and the bylaws, articles of incorporation, or declaration, the bylaws, articles of incorporation, or declaration shall prevail.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6602

Any deed, declaration, or condominium plan for a common interest development shall be liberally construed to facilitate the operation of the common interest development, and its provisions shall be presumed to be independent and severable. Nothing in Article 3 (commencing with Section 715) of Chapter 2 of Title 2 of Part 1 of Division 2 shall operate to invalidate any provisions of the governing documents.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6604

In interpreting deeds and condominium plans, the existing physical boundaries of a unit in a condominium project, when the boundaries of the unit are contained within a building, or of a unit reconstructed in substantial accordance with the original plans thereof, shall be conclusively presumed to be its boundaries rather than the metes and bounds expressed in the deed or condominium plan, if any exists, regardless of settling or lateral movement of the building and regardless of minor variance between boundaries shown on the plan or in the deed and those of the building.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6606

(a) No declaration or other governing document shall include a restrictive covenant in violation of Section 12955 of the Government Code.

(b) Notwithstanding any other provision of law or provision of the governing documents, the board, without approval of the members, shall amend any declaration or other governing document that includes a restrictive covenant prohibited by this section to delete the restrictive covenant, and shall restate the declaration or other governing document without the restrictive covenant but with no other change to the declaration or governing document.

(c) If the declaration is amended under this section, the board shall record the restated declaration in each county in which the common interest development is located. If the articles of incorporation are amended under this section, the board shall file a certificate of amendment with the Secretary of State pursuant to Section 7814 of the Corporations Code.

(d) If after providing written notice to an association, pursuant to Section 6512, requesting that the association delete a restrictive covenant that violates subdivision (a), and the association fails to delete the restrictive covenant within 30 days of receiving the notice, the Department of Fair Employment and Housing, a city or county in which a common interest development is located, or any person may bring an action against the association for injunctive relief to enforce subdivision (a). The court may award attorney’s fees to the prevailing party.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6608

(a) Notwithstanding any provision of the governing documents to the contrary, the board may, after the developer has completed construction of the development, has terminated construction activities, and has terminated marketing activities for the sale, lease, or other disposition of separate interests within the development, adopt an amendment deleting from any of the governing documents any provision which is unequivocally designed and intended, or which by its nature can only have been designed or intended, to facilitate the developer in completing the construction or marketing of the development. However, provisions of the governing documents relative to a particular construction or marketing phase of the development may not be deleted under the authorization of this subdivision until that construction or marketing phase has been completed.

(b) The provisions which may be deleted by action of the board shall be limited to those which provide for access by the developer over or across the common area for the purposes of (1) completion of construction of the development, and (2) the erection, construction, or maintenance of structures or other facilities designed to facilitate the completion of construction or marketing of separate interests.

(c) At least 30 days prior to taking action pursuant to subdivision (a), the board shall deliver to all members, by individual delivery pursuant to Section 6514, (1) a copy of all amendments to the governing documents proposed to be adopted under subdivision (a), and (2) a notice of the time, date, and place the board will consider adoption of the amendments.

The board may consider adoption of amendments to the governing documents pursuant to subdivision (a) only at a meeting that is open to all members, who shall be given opportunity to make comments thereon. All deliberations of the board on any action proposed under subdivision (a) shall only be conducted in an open meeting.

(d) The board may not amend the governing documents pursuant to this section without the approval of a majority of a quorum of the members, pursuant to Section 6524. For the purposes of this section, “quorum” means more than 50 percent of the members who own no more than two separate interests in the development.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6610

(a) Notwithstanding any other law or provision of the governing documents, if the governing documents include a reference to a provision of the Davis-Stirling Common Interest Development Act that was continued in a new provision by the act that added this section, the board may amend the governing documents, solely to correct the cross-reference, by adopting a board resolution that shows the correction. Member approval is not required in order to adopt a resolution pursuant to this section.

(b) A declaration that is corrected under this section may be restated in corrected form and recorded, provided that a copy of the board resolution authorizing the corrections is recorded along with the restated declaration.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 2 - Declaration

6614

(a) A declaration, recorded on or after January 1, 1986, shall contain a legal description of the common interest development, and a statement that the common interest development is a condominium project, planned development, stock cooperative, or combination thereof. The declaration shall additionally set forth the name of the association and the restrictions on the use or enjoyment of any portion of the common interest development that are intended to be enforceable equitable servitudes.

(b) The declaration may contain any other matters the declarant or the members consider appropriate.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6616

Except to the extent that a declaration provides by its express terms that it is not amendable, in whole or in part, a declaration that fails to include provisions permitting its amendment at all times during its existence may be amended at any time.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6618

(a) The Legislature finds that there are common interest developments that have been created with deed restrictions that do not provide a means for the members to extend the term of the declaration. The Legislature further finds that covenants and restrictions, contained in the declaration, are an appropriate method for protecting the common plan of developments and to provide for a mechanism for financial support for the upkeep of common area including, but not limited to, roofs, roads, heating systems, and recreational facilities. If declarations terminate prematurely, common interest developments may deteriorate and the supply of affordable units could be impacted adversely. The Legislature further finds and declares that it is in the public interest to provide a vehicle for extending the term of the declaration if the extension is approved by a majority of all members, pursuant to Section 6522.

(b) A declaration that specifies a termination date, but that contains no provision for extension of the termination date, may be extended, before its termination date, by the approval of members pursuant to Section 6620.

(c) No single extension of the terms of the declaration made pursuant to this section shall exceed the initial term of the declaration or 20 years, whichever is less. However, more than one extension may occur pursuant to this section.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6620

(a) A declaration may be amended pursuant to the declaration or this act. An amendment is effective after all of the following requirements have been met:

(1) The proposed amendment has been delivered by individual notice to all members not less than 15 days and not more than 60 days prior to any approval being solicited.

(2) The amendment has been approved by the percentage of members required by the declaration and any other person whose approval is required by the declaration.

(3) That fact has been certified in a writing executed and acknowledged by the officer designated in the declaration or by the association for that purpose, or if no one is designated, by the president of the association.

(4) The amendment has been recorded in each county in which a portion of the common interest development is located.

(b) If the declaration does not specify the percentage of members who must approve an amendment of the declaration, an amendment may be approved by a majority of all members, pursuant to Section 6522.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 3 - Articles of Incorporation

6622

(a) The articles of incorporation of an association filed with the Secretary of State shall include a statement, which shall be in addition to the statement of purposes of the corporation, that does all of the following:

(1) Identifies the corporation as an association formed to manage a common interest development under the Commercial and Industrial Common Interest Development Act.

(2) States the business or corporate office of the association, if any, and, if the office is not on the site of the common interest development, states the front street and nearest cross street for the physical location of the common interest development.

(3) States the name and address of the association’s managing agent, if any.

(b) The statement filed by an incorporated association with the Secretary of State pursuant to Section 8210 of the Corporations Code shall also contain a statement identifying the corporation as an association formed to manage a common interest development under the Commercial and Industrial Common Interest Development Act.

(c) Documents filed prior to January 1, 2014, in compliance with former Section 1363.5, as it read on January 1, 2013, are deemed to be in compliance with this section.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 4 - Condominium Plan

6624

A condominium plan shall contain all of the following:

(a) A description or survey map of a condominium project, which shall refer to or show monumentation on the ground.

(b) A three-dimensional description of a condominium project, one or more dimensions of which may extend for an indefinite distance upwards or downwards, in sufficient detail to identify the common area and each separate interest.

(c) A certificate consenting to the recordation of the condominium plan pursuant to this act that is signed and acknowledged as provided in Section 6626.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6626

(a) The certificate consenting to the recordation of a condominium plan that is required by subdivision (c) of Section 6624 shall be signed and acknowledged by all of the following persons:

(1) The record owner of fee title to that property included in the condominium project.

(2) In the case of a condominium project that will terminate upon the termination of an estate for years, by all lessors and lessees of the estate for years.

(3) In the case of a condominium project subject to a life estate, by all life tenants and remainder interests.

(4) The trustee or the beneficiary of each recorded deed of trust, and the mortgagee of each recorded mortgage encumbering the property.

(b) Owners of mineral rights, easements, rights-of-way, and other nonpossessory interests do not need to sign the certificate.

(c) In the event a conversion to condominiums of a stock cooperative has been approved by the required number of owners, trustees, beneficiaries, and mortgagees pursuant to Section 66452.10 of the Government Code, the certificate need only be signed by those owners, trustees, beneficiaries, and mortgagees approving the conversion.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6628

A condominium plan may be amended or revoked by a recorded instrument that is acknowledged and signed by all the persons who, at the time of amendment or revocation, are persons whose signatures are required under Section 6626.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 5 - Operating Rules

6630

For the purposes of this article, “operating rule” means a regulation adopted by the board that applies generally to the management and operation of the common interest development or the conduct of the business and affairs of the association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6632

An operating rule is valid and enforceable only if all of the following requirements are satisfied:

(a) The rule is in writing.

(b) The rule is within the authority of the board conferred by law or by the declaration, articles of incorporation or association, or bylaws of the association.

(c) The rule is not in conflict with governing law and the declaration, articles of incorporation or association, or bylaws of the association.

(d) The rule is reasonable, and is adopted, amended, or repealed in good faith.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)









CHAPTER 4 - Ownership and Transfer of Interests

ARTICLE 1 - Ownership Rights and Interests

6650

Unless the declaration otherwise provides, in a condominium project, or in a planned development in which the common area is owned by the owners of the separate interests, the common area is owned as tenants in common, in equal shares, one for each separate interest.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6652

Unless the declaration otherwise provides:

(a) In a condominium project, and in those planned developments with common area owned in common by the owners of the separate interests, there are appurtenant to each separate interest nonexclusive rights of ingress, egress, and support, if necessary, through the common area. The common area is subject to these rights.

(b) In a stock cooperative, and in a planned development with common area owned by the association, there is an easement for ingress, egress, and support, if necessary, appurtenant to each separate interest. The common area is subject to these easements.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6654

Except as otherwise provided in law, an order of the court, or an order pursuant to a final and binding arbitration decision, an association may not deny a member or occupant physical access to the member’s or occupant’s separate interest, either by restricting access through the common area to the separate interest, or by restricting access solely to the separate interest.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 2 - Restrictions on Transfers

6656

(a) Except as provided in this section, the common area in a condominium project shall remain undivided, and there shall be no judicial partition thereof. Nothing in this section shall be deemed to prohibit partition of a cotenancy in a condominium.

(b) The owner of a separate interest in a condominium project may maintain a partition action as to the entire project as if the owners of all of the separate interests in the project were tenants in common in the entire project in the same proportion as their interests in the common area. The court shall order partition under this subdivision only by sale of the entire condominium project and only upon a showing of one of the following:

(1) More than three years before the filing of the action, the condominium project was damaged or destroyed, so that a material part was rendered unfit for its prior use, and the condominium project has not been rebuilt or repaired substantially to its state prior to the damage or destruction.

(2) Three-fourths or more of the project is destroyed or substantially damaged and owners of separate interests holding in the aggregate more than a 50-percent interest in the common area oppose repair or restoration of the project.

(3) The project has been in existence more than 50 years, is obsolete and uneconomic, and owners of separate interests holding in the aggregate more than a 50-percent interest in the common area oppose repair or restoration of the project.

(4) Any conditions in the declaration for sale under the circumstances described in this subdivision have been met.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6658

(a) In a condominium project, no labor performed or services or materials furnished with the consent of, or at the request of, an owner in the condominium project or the owners’ agent or contractor shall be the basis for the filing of a lien against any other property of any other owner in the condominium project unless that other owner has expressly consented to or requested the performance of the labor or furnishing of the materials or services. However, express consent shall be deemed to have been given by the owner of any condominium in the case of emergency repairs thereto.

(b) Labor performed or services or materials furnished for the common area, if duly authorized by the association, shall be deemed to be performed or furnished with the express consent of each condominium owner.

(c) The owner of any condominium may remove that owner’s condominium from a lien against two or more condominiums or any part thereof by payment to the holder of the lien of the fraction of the total sum secured by the lien that is attributable to the owner’s condominium.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 3 - Transfer of Separate Interest

6662

In a condominium project the common area is not subject to partition, except as provided in Section 6656. Any conveyance, judicial sale, or other voluntary or involuntary transfer of the separate interest includes the undivided interest in the common area. Any conveyance, judicial sale, or other voluntary or involuntary transfer of the owner’s entire estate also includes the owner’s membership interest in the association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6664

In a planned development, any conveyance, judicial sale, or other voluntary or involuntary transfer of the separate interest includes the undivided interest in the common area, if any exists. Any conveyance, judicial sale, or other voluntary or involuntary transfer of the owner’s entire estate also includes the owner’s membership interest in the association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6666

In a stock cooperative, any conveyance, judicial sale, or other voluntary or involuntary transfer of the separate interest includes the ownership interest in the corporation, however evidenced. Any conveyance, judicial sale, or other voluntary or involuntary transfer of the owner’s entire estate also includes the owner’s membership interest in the association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6668

Nothing in this article prohibits the transfer of exclusive use areas, independent of any other interest in a common interest subdivision, if authorization to separately transfer exclusive use areas is expressly stated in the declaration and the transfer occurs in accordance with the terms of the declaration.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6670

Any restrictions upon the severability of the component interests in real property which are contained in the declaration shall not be deemed conditions repugnant to the interest created within the meaning of Section 711. However, these restrictions shall not extend beyond the period in which the right to partition a project is suspended under Section 6656.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)









CHAPTER 5 - Property Use and Maintenance

ARTICLE 1 - Protected Uses

6700

This article includes provisions that limit the authority of an association or the governing documents to regulate the use of a member’s separate interest. Nothing in this article is intended to affect the application of any other provision that limits the authority of an association to regulate the use of a member’s separate interest, including, but not limited to, the following provisions:

(a) Sections 712 and 713, relating to the display of signs.

(b) Sections 714 and 714.1, relating to solar energy systems.

(c) Section 714.5, relating to structures that are constructed offsite and moved to the property in sections or modules.

(d) Sections 782, 782.5, and 6150 of this code and Section 12956.1 of the Government Code, relating to racial restrictions.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6702

(a) Except as required for the protection of the public health or safety, no governing document shall limit or prohibit, or be construed to limit or prohibit, the display of the flag of the United States by a member on or in the member’s separate interest or within the member’s exclusive use common area.

(b) For purposes of this section, “display of the flag of the United States” means a flag of the United States made of fabric, cloth, or paper displayed from a staff or pole or in a window, and does not mean a depiction or emblem of the flag of the United States made of lights, paint, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component.

(c) In any action to enforce this section, the prevailing party shall be awarded reasonable attorney’s fees and costs.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6704

(a) The governing documents may not prohibit posting or displaying of noncommercial signs, posters, flags, or banners on or in a member’s separate interest, except as required for the protection of public health or safety or if the posting or display would violate a local, state, or federal law.

(b) For purposes of this section, a noncommercial sign, poster, flag, or banner may be made of paper, cardboard, cloth, plastic, or fabric, and may be posted or displayed from the yard, window, door, balcony, or outside wall of the separate interest, but may not be made of lights, roofing, siding, paving materials, flora, or balloons, or any other similar building, landscaping, or decorative component, or include the painting of architectural surfaces.

(c) An association may prohibit noncommercial signs and posters that are more than nine square feet in size and noncommercial flags or banners that are more than 15 square feet in size.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6706

Notwithstanding Section 4202, Section 4715 applies to an owner of a separate interest in a common interest development who kept a pet in that common interest development before January 1, 2014.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6708

(a) Any covenant, condition, or restriction contained in any deed, contract, security instrument, or other instrument affecting the transfer or sale of, or any interest in, a common interest development that effectively prohibits or restricts the installation or use of a video or television antenna, including a satellite dish, or that effectively prohibits or restricts the attachment of that antenna to a structure within that development where the antenna is not visible from any street or common area, except as otherwise prohibited or restricted by law, is void and unenforceable as to its application to the installation or use of a video or television antenna that has a diameter or diagonal measurement of 36 inches or less.

(b) This section shall not apply to any covenant, condition, or restriction, as described in subdivision (a), that imposes reasonable restrictions on the installation or use of a video or television antenna, including a satellite dish, that has a diameter or diagonal measurement of 36 inches or less. For purposes of this section, “reasonable restrictions” means those restrictions that do not significantly increase the cost of the video or television antenna system, including all related equipment, or significantly decrease its efficiency or performance and include all of the following:

(1) Requirements for application and notice to the association prior to the installation.

(2) Requirement of a member to obtain the approval of the association for the installation of a video or television antenna that has a diameter or diagonal measurement of 36 inches or less on a separate interest owned by another.

(3) Provision for the maintenance, repair, or replacement of roofs or other building components.

(4) Requirements for installers of a video or television antenna to indemnify or reimburse the association or its members for loss or damage caused by the installation, maintenance, or use of a video or television antenna that has a diameter or diagonal measurement of 36 inches or less.

(c) Whenever approval is required for the installation or use of a video or television antenna, including a satellite dish, the application for approval shall be processed by the appropriate approving entity for the common interest development in the same manner as an application for approval of an architectural modification to the property, and the issuance of a decision on the application shall not be willfully delayed.

(d) In any action to enforce compliance with this section, the prevailing party shall be awarded reasonable attorney’s fees.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6710

(a) Any provision of a governing document that arbitrarily or unreasonably restricts an owner’s ability to market the owner’s interest in a common interest development is void.

(b) No association may adopt, enforce, or otherwise impose any governing document that does either of the following:

(1) Imposes an assessment or fee in connection with the marketing of an owner’s interest in an amount that exceeds the association’s actual or direct costs.

(2) Establishes an exclusive relationship with a real estate broker through which the sale or marketing of interests in the development is required to occur. The limitation set forth in this paragraph does not apply to the sale or marketing of separate interests owned by the association or to the sale or marketing of common area by the association.

(c) For purposes of this section, “market” and “marketing” mean listing, advertising, or obtaining or providing access to show the owner’s interest in the development.

(d) This section does not apply to rules or regulations made pursuant to Section 712 or 713 regarding real estate signs.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6712

(a)  Notwithstanding any other law, a provision of the governing documents shall be void and unenforceable if it does any of the following:

(1) Prohibits, or includes conditions that have the effect of prohibiting, the use of low water-using plants as a group.

(2) Has the effect of prohibiting or restricting compliance with either of the following:

(A) A water-efficient landscape ordinance adopted or in effect pursuant to subdivision (c) of Section 65595 of the Government Code.

(B) Any regulation or restriction on the use of water adopted pursuant to Section 353 or 375 of the Water Code.

(b) This section shall not prohibit an association from applying landscaping rules established in the governing documents, to the extent the rules fully conform with the requirements of subdivision (a).

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6713

(a) Any covenant, restriction, or condition contained in any deed, contract, security instrument, or other instrument affecting the transfer or sale of any interest in a common interest development, and any provision of a governing document, as defined in Section 6552, that either effectively prohibits or unreasonably restricts the installation or use of an electric vehicle charging station in an owner’s designated parking space, including, but not limited to, a deeded parking space, a parking space in an owner’s exclusive use common area, or a parking space that is specifically designated for use by a particular owner, or is in conflict with the provisions of this section is void and unenforceable.

(b) (1) This section does not apply to provisions that impose reasonable restrictions on electric vehicle charging stations. However, it is the policy of the state to promote, encourage, and remove obstacles to the use of electric vehicle charging stations.

(2) For purposes of this section, “reasonable restrictions” are restrictions that do not significantly increase the cost of the station or significantly decrease its efficiency or specified performance.

(c) An electric vehicle charging station shall meet applicable health and safety standards and requirements imposed by state and local authorities, and all other applicable zoning, land use or other ordinances, or land use permits.

(d) For purposes of this section, “electric vehicle charging station” means a station that is designed in compliance with the California Building Standards Code and delivers electricity from a source outside an electric vehicle into one or more electric vehicles. An electric vehicle charging station may include several charge points simultaneously connecting several electric vehicles to the station and any related equipment needed to facilitate charging plug-in electric vehicles.

(e) If approval is required for the installation or use of an electric vehicle charging station, the application for approval shall be processed and approved by the association in the same manner as an application for approval of an architectural modification to the property, and shall not be willfully avoided or delayed. The approval or denial of an application shall be in writing. If an application is not denied in writing within 60 days from the date of receipt of the application, the application shall be deemed approved, unless that delay is the result of a reasonable request for additional information.

(f) If the electric vehicle charging station is to be placed in a common area or an exclusive use common area, as designated in the common interest development’s declaration, the following provisions apply:

(1) The owner first shall obtain approval from the association to install the electric vehicle charging station and the association shall approve the installation if the owner agrees in writing to do all of the following:

(A) Comply with the association’s architectural standards for the installation of the charging station.

(B) Engage a licensed contractor to install the charging station.

(C) Within 14 days of approval, provide a certificate of insurance that names the association as an additional insured under the owner’s insurance policy in the amount set forth in paragraph (3).

(D) Pay for the electricity usage associated with the charging station.

(2) The owner and each successive owner of the charging station shall be responsible for all of the following:

(A) Costs for damage to the charging station, common area, exclusive use common area, or separate interests resulting from the installation, maintenance, repair, removal, or replacement of the charging station.

(B) Costs for the maintenance, repair, and replacement of the charging station until it has been removed and for the restoration of the common area after removal.

(C) The cost of electricity associated with the charging station.

(D) Disclosing to prospective buyers the existence of any charging station of the owner and the related responsibilities of the owner under this section.

(3) The owner and each successive owner of the charging station, at all times, shall maintain a liability coverage policy in the amount of one million dollars ($1,000,000), and shall name the association as a named additional insured under the policy with a right to notice of cancellation.

(4) An owner shall not be required to maintain a liability coverage policy for an existing National Electrical Manufacturers Association standard alternating current power plug.

(g) Except as provided in subdivision (h), installation of an electric vehicle charging station for the exclusive use of an owner in a common area, that is not an exclusive use common area, shall be authorized by the association only if installation in the owner’s designated parking space is impossible or unreasonably expensive. In such cases, the association shall enter into a license agreement with the owner for the use of the space in a common area, and the owner shall comply with all of the requirements in subdivision (f).

(h) The association or owners may install an electric vehicle charging station in the common area for the use of all members of the association and, in that case, the association shall develop appropriate terms of use for the charging station.

(i) An association may create a new parking space where one did not previously exist to facilitate the installation of an electric vehicle charging station.

(j) An association that willfully violates this section shall be liable to the applicant or other party for actual damages, and shall pay a civil penalty to the applicant or other party in an amount not to exceed one thousand dollars ($1,000).

(k) In any action to enforce compliance with this section, the prevailing plaintiff shall be awarded reasonable attorney’s fees.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 2 - Modification of Separate Interest

6714

(a) Subject to the governing documents and applicable law, a member may do the following:

(1) Make any improvement or alteration within the boundaries of the member’s separate interest that does not impair the structural integrity or mechanical systems or lessen the support of any portions of the common interest development.

(2) Modify the member’s separate interest, at the member’s expense, to facilitate access for persons who are blind, visually handicapped, deaf, or physically disabled, or to alter conditions which could be hazardous to these persons. These modifications may also include modifications of the route from the public way to the door of the separate interest for the purposes of this paragraph if the separate interest is on the ground floor or already accessible by an existing ramp or elevator. The right granted by this paragraph is subject to the following conditions:

(A) The modifications shall be consistent with applicable building code requirements.

(B) The modifications shall be consistent with the intent of otherwise applicable provisions of the governing documents pertaining to safety or aesthetics.

(C) Modifications external to the separate interest shall not prevent reasonable passage by other residents, and shall be removed by the member when the separate interest is no longer occupied by persons requiring those modifications who are blind, visually handicapped, deaf, or physically disabled.

(D) Any member who intends to modify a separate interest pursuant to this paragraph shall submit plans and specifications to the association for review to determine whether the modifications will comply with the provisions of this paragraph. The association shall not deny approval of the proposed modifications under this paragraph without good cause.

(b) Any change in the exterior appearance of a separate interest shall be in accordance with the governing documents and applicable provisions of law.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 3 - Maintenance

6716

(a) Unless otherwise provided in the declaration of a common interest development, the association is responsible for repairing, replacing, or maintaining the common area, other than exclusive use common area, and the owner of each separate interest is responsible for maintaining that separate interest and any exclusive use common area appurtenant to the separate interest.

(b) The costs of temporary relocation during the repair and maintenance of the areas within the responsibility of the association shall be borne by the owner of the separate interest affected.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6718

(a) In a condominium project or stock cooperative, unless otherwise provided in the declaration, the association is responsible for the repair and maintenance of the common area occasioned by the presence of wood-destroying pests or organisms.

(b) In a planned development, unless a different maintenance scheme is provided in the declaration, each owner of a separate interest is responsible for the repair and maintenance of that separate interest as may be occasioned by the presence of wood-destroying pests or organisms. Upon approval of the majority of all members of the association, pursuant to Section 6522, that responsibility may be delegated to the association, which shall be entitled to recover the cost thereof as a special assessment.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6720

(a) The association may cause the temporary, summary removal of any occupant of a common interest development for such periods and at such times as may be necessary for prompt, effective treatment of wood-destroying pests or organisms.

(b) The association shall give notice of the need to temporarily vacate a separate interest to the occupants and to the owners, not less than 15 days nor more than 30 days prior to the date of the temporary relocation. The notice shall state the reason for the temporary relocation, the date and time of the beginning of treatment, the anticipated date and time of termination of treatment, and that the occupants will be responsible for their own accommodations during the temporary relocation.

(c) Notice by the association shall be deemed complete upon either:

(1) Personal delivery of a copy of the notice to the occupants, and, if an occupant is not the owner, individual delivery pursuant to Section 6514 of a copy of the notice to the owner.

(2) Individual delivery pursuant to Section 6514 to the occupant at the address of the separate interest, and, if the occupant is not the owner, individual delivery pursuant to Section 6514 of a copy of the notice to the owner.

(d) For purposes of this section, “occupant” means an owner, resident, guest, invitee, tenant, lessee, sublessee, or other person in possession of the separate interest.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6722

Notwithstanding the provisions of the declaration, a member is entitled to reasonable access to the common area for the purpose of maintaining the internal and external telephone wiring made part of the exclusive use common area of the member’s separate interest pursuant to subdivision (c) of Section 6550. The access shall be subject to the consent of the association, whose approval shall not be unreasonably withheld, and which may include the association’s approval of telephone wiring upon the exterior of the common area, and other conditions as the association determines reasonable.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)









CHAPTER 6 - Association Governance

ARTICLE 1 - Association Existence and Powers

6750

A common interest development shall be managed by an association that may be incorporated or unincorporated. The association may be referred to as an owners’ association or a community association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6752

(a) Unless the governing documents provide otherwise, and regardless of whether the association is incorporated or unincorporated, the association may exercise the powers granted to a nonprofit mutual benefit corporation, as enumerated in Section 7140 of the Corporations Code, except that an unincorporated association may not adopt or use a corporate seal or issue membership certificates in accordance with Section 7313 of the Corporations Code.

(b) The association, whether incorporated or unincorporated, may exercise the powers granted to an association in this act.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 2 - Record Keeping

6756

To be effective, a request to change the member’s information in the association membership list shall be delivered in writing to the association, pursuant to Section 6512.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 3 - Conflict of Interest

6758

(a) Notwithstanding any other law, and regardless of whether an association is incorporated or unincorporated, the provisions of Sections 7233 and 7234 of the Corporations Code shall apply to any contract or other transaction authorized, approved, or ratified by the board or a committee of the board.

(b) A director or member of a committee shall not vote on any of the following matters:

(1) Discipline of the director or committee member.

(2) An assessment against the director or committee member for damage to the common area or facilities.

(3) A request, by the director or committee member, for a payment plan for overdue assessments.

(4) A decision whether to foreclose on a lien on the separate interest of the director or committee member.

(5) Review of a proposed physical change to the separate interest of the director or committee member.

(6) A grant of exclusive use common area to the director or committee member.

(c) Nothing in this section limits any other provision of law or the governing documents that govern a decision in which a director may have an interest.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 4 - Government Assistance

6760

(a) To assist with the identification of commercial or industrial common interest developments, each association, whether incorporated or unincorporated, shall submit to the Secretary of State, on a form and for a fee, to cover the reasonable cost to the Secretary of State of processing the form, not to exceed thirty dollars ($30), that the Secretary of State shall prescribe, the following information concerning the association and the development that it manages:

(1) A statement that the association is formed to manage a common interest development under the Commercial and Industrial Common Interest Development Act.

(2) The name of the association.

(3) The street address of the business or corporate office of the association, if any.

(4) The street address of the association’s onsite office, if different from the street address of the business or corporate office, or if there is no onsite office, the street address of the responsible officer or managing agent of the association.

(5) The name, address, and either the daytime telephone number or email address of the association’s onsite office or managing agent.

(6) The name, street address, and daytime telephone number of the association’s managing agent, if any.

(7) The county, and, if in an incorporated area, the city in which the development is physically located. If the boundaries of the development are physically located in more than one county, each of the counties in which it is located.

(8) If the development is in an unincorporated area, the city closest in proximity to the development.

(9) The front street and nearest cross street of the physical location of the development.

(10) The type of common interest development managed by the association.

(11) The number of separate interests in the development.

(b) The association shall submit the information required by this section as follows:

(1) By incorporated associations, within 90 days after the filing of its original articles of incorporation, and thereafter at the time the association files its statement of principal business activity with the Secretary of State pursuant to Section 8210 of the Corporations Code.

(2) By unincorporated associations, in July of 2003, and in that same month biennially thereafter. Upon changing its status to that of a corporation, the association shall comply with the filing deadlines in paragraph (1).

(c) The association shall notify the Secretary of State of any change in the street address of the association’s onsite office or of the responsible officer or managing agent of the association in the form and for a fee, to cover the reasonable cost to the Secretary of State of processing the form, prescribed by the Secretary of State, within 60 days of the change.

(d) The penalty for an incorporated association’s noncompliance with the initial or biennial filing requirements of this section shall be suspension of the association’s rights, privileges, and powers as a corporation and monetary penalties, to the same extent and in the same manner as suspension and monetary penalties imposed pursuant to Section 8810 of the Corporations Code.

(e) The statement required by this section may be filed, notwithstanding suspension of the corporate powers, rights, and privileges under this section or under provisions of the Revenue and Taxation Code. Upon the filing of a statement under this section by a corporation that has suffered suspension under this section, the Secretary of State shall certify that fact to the Franchise Tax Board and the corporation may thereupon be relieved from suspension, unless the corporation is held in suspension by the Franchise Tax Board by reason of Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code.

(f) The Secretary of State shall make the information submitted pursuant to paragraph (5) of subdivision (a) available only for governmental purposes and only to Members of the Legislature and the Business, Consumer Services, and Housing Agency, upon written request. All other information submitted pursuant to this section shall be subject to public inspection pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The information submitted pursuant to this section shall be made available for governmental or public inspection.

(g) Whenever any form is filed pursuant to this section, it supersedes any previously filed form.

(h) The Secretary of State may destroy or otherwise dispose of any form filed pursuant to this section after it has been superseded by the filing of a new form.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)









CHAPTER 7 - Assessments and Assessment Collection

ARTICLE 1 - Establishment and Imposition of Assessments

6800

The association shall levy regular and special assessments sufficient to perform its obligations under the governing documents and this act.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6804

(a) Regular assessments imposed or collected to perform the obligations of an association under the governing documents or this act shall be exempt from execution by a judgment creditor of the association only to the extent necessary for the association to perform essential services, such as paying for utilities and insurance. In determining the appropriateness of an exemption, a court shall ensure that only essential services are protected under this subdivision.

(b) This exemption shall not apply to any consensual pledges, liens, or encumbrances that have been approved by a majority of a quorum of members, pursuant to Section 6524, at a member meeting or election, or to any state tax lien, or to any lien for labor or materials supplied to the common area.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 2 - Assessment Payment and Delinquency

6808

A regular or special assessment and any late charges, reasonable fees and costs of collection, reasonable attorney’s fees, if any, and interest, if any, shall be a debt of the owner of the separate interest at the time the assessment or other sums are levied.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6810

(a) When an owner of a separate interest makes a payment toward an assessment, the owner may request a receipt and the association shall provide it. The receipt shall indicate the date of payment and the person who received it.

(b) The association shall provide a mailing address for overnight payment of assessments.

(c) An owner shall not be liable for any charges, interest, or costs of collection for an assessment payment that is asserted to be delinquent, if it is determined the assessment was paid on time to the association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6812

At least 30 days prior to recording a lien upon the separate interest of the owner of record to collect a debt that is past due under Section 6808, the association shall notify the owner of record in writing by certified mail of the following:

(a) A general description of the collection and lien enforcement procedures of the association and the method of calculation of the amount, a statement that the owner of the separate interest has the right to inspect the association records pursuant to Section 8333 of the Corporations Code, and the following statement in 14-point boldface type, if printed, or in capital letters, if typed:

“IMPORTANT NOTICE: IF YOUR SEPARATE INTEREST IS PLACED IN FORECLOSURE BECAUSE YOU ARE BEHIND IN YOUR ASSESSMENTS, IT MAY BE SOLD WITHOUT COURT ACTION.”

(b) An itemized statement of the charges owed by the owner, including items on the statement which indicate the amount of any delinquent assessments, the fees and reasonable costs of collection, reasonable attorney’s fees, any late charges, and interest, if any.

(c) A statement that the owner shall not be liable to pay the charges, interest, and costs of collection, if it is determined the assessment was paid on time to the association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6814

(a) The amount of the assessment, plus any costs of collection, late charges, and interest assessed in accordance with Section 6808, shall be a lien on the owner’s separate interest in the common interest development from and after the time the association causes to be recorded with the county recorder of the county in which the separate interest is located, a notice of delinquent assessment, which shall state the amount of the assessment and other sums imposed in accordance with Section 6808, a legal description of the owner’s separate interest in the common interest development against which the assessment and other sums are levied, and the name of the record owner of the separate interest in the common interest development against which the lien is imposed.

(b) The itemized statement of the charges owed by the owner described in subdivision (b) of Section 6812 shall be recorded together with the notice of delinquent assessment.

(c) In order for the lien to be enforced by nonjudicial foreclosure as provided in Sections 6820 and 6822, the notice of delinquent assessment shall state the name and address of the trustee authorized by the association to enforce the lien by sale.

(d) The notice of delinquent assessment shall be signed by the person designated in the declaration or by the association for that purpose, or if no one is designated, by the president of the association.

(e) A copy of the recorded notice of delinquent assessment shall be mailed by certified mail to every person whose name is shown as an owner of the separate interest in the association’s records, and the notice shall be mailed no later than 10 calendar days after recordation.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6816

A lien created pursuant to Section 6814 shall be prior to all other liens recorded subsequent to the notice of delinquent assessment, except that the declaration may provide for the subordination thereof to any other liens and encumbrances.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6818

(a) Within 21 days of the payment of the sums specified in the notice of delinquent assessment, the association shall record or cause to be recorded in the office of the county recorder in which the notice of delinquent assessment is recorded a lien release or notice of rescission and provide the owner of the separate interest a copy of the lien release or notice that the delinquent assessment has been satisfied.

(b) If it is determined that a lien previously recorded against the separate interest was recorded in error, the party who recorded the lien shall, within 21 calendar days, record or cause to be recorded in the office of the county recorder in which the notice of delinquent assessment is recorded a lien release or notice of rescission and provide the owner of the separate interest with a declaration that the lien filing or recording was in error and a copy of the lien release or notice of rescission.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6819

An association that fails to comply with the procedures set forth in this section shall, prior to recording a lien, recommence the required notice process. Any costs associated with recommencing the notice process shall be borne by the association and not by the owner of a separate interest.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 3 - Assessment Collection

6820

(a) Except as otherwise provided in this article, after the expiration of 30 days following the recording of a lien created pursuant to Section 6814, the lien may be enforced in any manner permitted by law, including sale by the court, sale by the trustee designated in the notice of delinquent assessment, or sale by a trustee substituted pursuant to Section 2934a.

(b) Nothing in Article 2 (commencing with Section 6808) or in subdivision (a) of Section 726 of the Code of Civil Procedure prohibits actions against the owner of a separate interest to recover sums for which a lien is created pursuant to Article 2 (commencing with Section 6808) or prohibits an association from taking a deed in lieu of foreclosure.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6822

(a) Any sale by the trustee shall be conducted in accordance with Sections 2924, 2924b, and 2924c applicable to the exercise of powers of sale in mortgages and deeds of trust.

(b) In addition to the requirements of Section 2924, the association shall serve a notice of default on the person named as the owner of the separate interest in the association’s records or, if that person has designated a legal representative pursuant to this subdivision, on that legal representative. Service shall be in accordance with the manner of service of summons in Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure. An owner may designate a legal representative in a writing that is mailed to the association in a manner that indicates that the association has received it.

(c) The fees of a trustee may not exceed the amounts prescribed in Sections 2924c and 2924d, plus the cost of service for the notice of default pursuant to subdivision (b).

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6824

(a) A monetary charge imposed by the association as a means of reimbursing the association for costs incurred by the association in the repair of damage to common areas and facilities caused by a member or the member’s guest or tenant may become a lien against the member’s separate interest enforceable by the sale of the interest under Sections 2924, 2924b, and 2924c, provided the authority to impose a lien is set forth in the governing documents.

(b) A monetary penalty imposed by the association as a disciplinary measure for failure of a member to comply with the governing documents, except for the late payments, may not be characterized nor treated in the governing documents as an assessment that may become a lien against the member’s separate interest enforceable by the sale of the interest under Sections 2924, 2924b, and 2924c.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6826

(a) An association may not voluntarily assign or pledge the association’s right to collect payments or assessments, or to enforce or foreclose a lien to a third party, except when the assignment or pledge is made to a financial institution or lender chartered or licensed under federal or state law, when acting within the scope of that charter or license, as security for a loan obtained by the association.

(b) Nothing in subdivision (a) restricts the right or ability of an association to assign any unpaid obligations of a former member to a third party for purposes of collection.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6828

(a) Except as otherwise provided, this article applies to a lien created on or after January 1, 2014.

(b) A lien created before January 1, 2014, is governed by the law in existence at the time the lien was created.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)









CHAPTER 8 - Insurance and Liability

6840

(a) It is the intent of the Legislature to offer civil liability protection to owners of the separate interests in a common interest development that have common area owned in tenancy in common if the association carries a certain level of prescribed insurance that covers a cause of action in tort.

(b) Any cause of action in tort against any owner of a separate interest arising solely by reason of an ownership interest as a tenant in common in the common area of a common interest development shall be brought only against the association and not against the individual owners of the separate interests, if both of the insurance requirements in paragraphs (1) and (2) are met:

(1) The association maintained and has in effect for this cause of action, one or more policies of insurance that include coverage for general liability of the association.

(2) The coverage described in paragraph (1) is in the following minimum amounts:

(A) At least two million dollars ($2,000,000) if the common interest development consists of 100 or fewer separate interests.

(B) At least three million dollars ($3,000,000) if the common interest development consists of more than 100 separate interests.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






CHAPTER 9 - Dispute Resolution and Enforcement

ARTICLE 1 - Disciplinary Action

6850

(a) If an association adopts or has adopted a policy imposing any monetary penalty, including any fee, on any association member for a violation of the governing documents, including any monetary penalty relating to the activities of a guest or tenant of the member, the board shall adopt and distribute to each member, by individual notice, a schedule of the monetary penalties that may be assessed for those violations, which shall be in accordance with authorization for member discipline contained in the governing documents.

(b) Any new or revised monetary penalty that is adopted after complying with subdivision (a) may be included in a supplement that is delivered to the members individually, pursuant to Section 6553.

(c) A monetary penalty for a violation of the governing documents shall not exceed the monetary penalty stated in the schedule of monetary penalties or supplement that is in effect at the time of the violation.

(d) An association shall provide a copy of the most recently distributed schedule of monetary penalties, along with any applicable supplements to that schedule, to any member on request.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6854

Nothing in Section 6850 shall be construed to create, expand, or reduce the authority of the board to impose monetary penalties on a member for a violation of the governing documents.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)






ARTICLE 2 - Civil Actions

6856

(a) The covenants and restrictions in the declaration shall be enforceable equitable servitudes, unless unreasonable, and shall inure to the benefit of and bind all owners of separate interests in the development. Unless the declaration states otherwise, these servitudes may be enforced by any owner of a separate interest or by the association, or by both.

(b) A governing document other than the declaration may be enforced by the association against an owner of a separate interest or by an owner of a separate interest against the association.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6858

An association has standing to institute, defend, settle, or intervene in litigation, arbitration, mediation, or administrative proceedings in its own name as the real party in interest and without joining with it, the members, in matters pertaining to the following:

(a) Enforcement of the governing documents.

(b) Damage to the common area.

(c) Damage to a separate interest that the association is obligated to maintain or repair.

(d) Damage to a separate interest that arises out of, or is integrally related to, damage to the common area or a separate interest that the association is obligated to maintain or repair.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6860

(a) In an action maintained by an association pursuant to subdivision (b), (c), or (d) of Section 6858, the amount of damages recovered by the association shall be reduced by the amount of damages allocated to the association or its managing agents in direct proportion to their percentage of fault based upon principles of comparative fault. The comparative fault of the association or its managing agents may be raised by way of defense, but shall not be the basis for a cross-action or separate action against the association or its managing agents for contribution or implied indemnity, where the only damage was sustained by the association or its members. It is the intent of the Legislature in enacting this subdivision to require that comparative fault be pleaded as an affirmative defense, rather than a separate cause of action, where the only damage was sustained by the association or its members.

(b) In an action involving damages described in subdivision (b), (c), or (d) of Section 6858, the defendant or cross-defendant may allege and prove the comparative fault of the association or its managing agents as a setoff to the liability of the defendant or cross-defendant even if the association is not a party to the litigation or is no longer a party whether by reason of settlement, dismissal, or otherwise.

(c) Subdivisions (a) and (b) apply to actions commenced on or after January 1, 1993.

(d) Nothing in this section affects a person’s liability under Section 1431, or the liability of the association or its managing agent for an act or omission that causes damages to another.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)









CHAPTER 10 - Construction Defect Litigation

6870

(a) Before an association files a complaint for damages against a builder, developer, or general contractor (respondent) of a common interest development based upon a claim for defects in the design or construction of the common interest development, all of the requirements of this section shall be satisfied with respect to the builder, developer, or general contractor.

(b) The association shall serve upon the respondent a “Notice of Commencement of Legal Proceedings.” The notice shall be served by certified mail to the registered agent of the respondent, or if there is no registered agent, then to any officer of the respondent. If there are no current officers of the respondent, service shall be upon the person or entity otherwise authorized by law to receive service of process. Service upon the general contractor shall be sufficient to initiate the process set forth in this section with regard to any builder or developer, if the builder or developer is not amenable to service of process by the foregoing methods. This notice shall toll all applicable statutes of limitation and repose, whether contractual or statutory, by and against all potentially responsible parties, regardless of whether they were named in the notice, including claims for indemnity applicable to the claim for the period set forth in subdivision (c). The notice shall include all of the following:

(1) The name and location of the project.

(2) An initial list of defects sufficient to apprise the respondent of the general nature of the defects at issue.

(3) A description of the results of the defects, if known.

(4) A summary of the results of a survey or questionnaire distributed to owners to determine the nature and extent of defects, if a survey has been conducted or a questionnaire has been distributed.

(5) Either a summary of the results of testing conducted to determine the nature and extent of defects or the actual test results, if that testing has been conducted.

(c) Service of the notice shall commence a period, not to exceed 180 days, during which the association, the respondent, and all other participating parties shall try to resolve the dispute through the processes set forth in this section. This 180-day period may be extended for one additional period, not to exceed 180 days, only upon the mutual agreement of the association, the respondent, and any parties not deemed peripheral pursuant to paragraph (3) of subdivision (e). Any extensions beyond the first extension shall require the agreement of all participating parties. Unless extended, the dispute resolution process prescribed by this section shall be deemed completed. All extensions shall continue the tolling period described in subdivision (b).

(d) Within 25 days of the date the association serves the Notice of Commencement of Legal Proceedings, the respondent may request in writing to meet and confer with the board. Unless the respondent and the association otherwise agree, there shall be not more than one meeting, which shall take place no later than 10 days from the date of the respondent’s written request, at a mutually agreeable time and place. The meeting may be conducted in executive session, excluding the association’s members. The discussions at the meeting are privileged communications and are not admissible in evidence in any civil action, unless the association and the respondent consent in writing to their admission.

(e) Upon receipt of the notice, the respondent shall, within 60 days, comply with the following:

(1) The respondent shall provide the association with access to, for inspection and copying of, all plans and specifications, subcontracts, and other construction files for the project that are reasonably calculated to lead to the discovery of admissible evidence regarding the defects claimed. The association shall provide the respondent with access to, for inspection and copying of, all files reasonably calculated to lead to the discovery of admissible evidence regarding the defects claimed, including all reserve studies, maintenance records and any survey questionnaires, or results of testing to determine the nature and extent of defects. To the extent any of the above documents are withheld based on privilege, a privilege log shall be prepared and submitted to all other parties. All other potentially responsible parties shall have the same rights as the respondent regarding the production of documents upon receipt of written notice of the claim, and shall produce all relevant documents within 60 days of receipt of the notice of the claim.

(2) The respondent shall provide written notice by certified mail to all subcontractors, design professionals, their insurers, and the insurers of any additional insured whose identities are known to the respondent or readily ascertainable by review of the project files or other similar sources and whose potential responsibility appears on the face of the notice. This notice to subcontractors, design professionals, and insurers shall include a copy of the Notice of Commencement of Legal Proceedings, and shall specify the date and manner by which the parties shall meet and confer to select a dispute resolution facilitator pursuant to paragraph (1) of subdivision (f), advise the recipient of its obligation to participate in the meet and confer or serve a written acknowledgment of receipt regarding this notice, advise the recipient that it will waive any challenge to selection of the dispute resolution facilitator if it elects not to participate in the meet and confer, advise the recipient that it may seek the assistance of an attorney, and advise the recipient that it should contact its insurer, if any. Any subcontractor or design professional, or insurer for that subcontractor, design professional, or additional insured, who receives written notice from the respondent regarding the meet and confer shall, prior to the meet and confer, serve on the respondent a written acknowledgment of receipt. That subcontractor or design professional shall, within 10 days of service of the written acknowledgment of receipt, provide to the association and the respondent a Statement of Insurance that includes both of the following:

(A) The names, addresses, and contact persons, if known, of all insurance carriers, whether primary or excess and regardless of whether a deductible or self-insured retention applies, whose policies were in effect from the commencement of construction of the subject project to the present and which potentially cover the subject claims.

(B) The applicable policy numbers for each policy of insurance provided.

(3) Any subcontractor or design professional, or insurer for that subcontractor, design professional, or additional insured, who so chooses, may, at any time, make a written request to the dispute resolution facilitator for designation as a peripheral party. That request shall be served contemporaneously on the association and the respondent. If no objection to that designation is received within 15 days, or upon rejection of that objection, the dispute resolution facilitator shall designate that subcontractor or design professional as a peripheral party, and shall thereafter seek to limit the attendance of that subcontractor or design professional only to those dispute resolution sessions deemed peripheral party sessions or to those sessions during which the dispute resolution facilitator believes settlement as to peripheral parties may be finalized. Nothing in this subdivision shall preclude a party who has been designated a peripheral party from being reclassified as a nonperipheral party, nor shall this subdivision preclude a party designated as a nonperipheral party from being reclassified as a peripheral party after notice to all parties and an opportunity to object. For purposes of this subdivision, a peripheral party is a party having total claimed exposure of less than twenty-five thousand dollars ($25,000).

(f) (1) Within 20 days of sending the notice set forth in paragraph (2) of subdivision (e), the association, respondent, subcontractors, design professionals, and their insurers who have been sent a notice as described in paragraph (2) of subdivision (e) shall meet and confer in an effort to select a dispute resolution facilitator to preside over the mandatory dispute resolution process prescribed by this section. Any subcontractor or design professional who has been given timely notice of this meeting but who does not participate, waives any challenge he or she may have as to the selection of the dispute resolution facilitator. The role of the dispute resolution facilitator is to attempt to resolve the conflict in a fair manner. The dispute resolution facilitator shall be sufficiently knowledgeable in the subject matter and be able to devote sufficient time to the case. The dispute resolution facilitator shall not be required to reside in or have an office in the county in which the project is located. The dispute resolution facilitator and the participating parties shall agree to a date, time, and location to hold a case management meeting of all parties and the dispute resolution facilitator, to discuss the claims being asserted and the scheduling of events under this section. The case management meeting with the dispute resolution facilitator shall be held within 100 days of service of the Notice of Commencement of Legal Proceedings at a location in the county where the project is located. Written notice of the case management meeting with the dispute resolution facilitator shall be sent by the respondent to the association, subcontractors and design professionals, and their insurers who are known to the respondent to be on notice of the claim, no later than 10 days prior to the case management meeting, and shall specify its date, time, and location. The dispute resolution facilitator in consultation with the respondent shall maintain a contact list of the participating parties.

(2) No later than 10 days prior to the case management meeting, the dispute resolution facilitator shall disclose to the parties all matters that could cause a person aware of the facts to reasonably entertain a doubt that the proposed dispute resolution facilitator would be able to resolve the conflict in a fair manner. The facilitator’s disclosure shall include the existence of any ground specified in Section 170.1 of the Code of Civil Procedure for disqualification of a judge, any attorney-client relationship the facilitator has or had with any party or lawyer for a party to the dispute resolution process, and any professional or significant personal relationship the facilitator or his or her spouse or minor child living in the household has or had with any party to the dispute resolution process. The disclosure shall also be provided to any subsequently noticed subcontractor or design professional within 10 days of the notice.

(3) A dispute resolution facilitator shall be disqualified by the court if he or she fails to comply with this subdivision and any party to the dispute resolution process serves a notice of disqualification prior to the case management meeting. If the dispute resolution facilitator complies with this subdivision, he or she shall be disqualified by the court on the basis of the disclosure if any party to the dispute resolution process serves a notice of disqualification prior to the case management meeting.

(4) If the parties cannot mutually agree to a dispute resolution facilitator, then each party shall submit a list of three dispute resolution facilitators. Each party may then strike one nominee from the other parties’ list, and petition the court, pursuant to the procedure described in subdivisions (n) and (o), for final selection of the dispute resolution facilitator. The court may issue an order for final selection of the dispute resolution facilitator pursuant to this paragraph.

(5) Any subcontractor or design professional who receives notice of the association’s claim without having previously received timely notice of the meet and confer to select the dispute resolution facilitator shall be notified by the respondent regarding the name, address, and telephone number of the dispute resolution facilitator. Any such subcontractor or design professional may serve upon the parties and the dispute resolution facilitator a written objection to the dispute resolution facilitator within 15 days of receiving notice of the claim. Within seven days after service of this objection, the subcontractor or design professional may petition the superior court to replace the dispute resolution facilitator. The court may replace the dispute resolution facilitator only upon a showing of good cause, liberally construed. Failure to satisfy the deadlines set forth in this subdivision shall constitute a waiver of the right to challenge the dispute resolution facilitator.

(6) The costs of the dispute resolution facilitator shall be apportioned in the following manner: one-third to be paid by the association; one-third to be paid by the respondent; and one-third to be paid by the subcontractors and design professionals, as allocated among them by the dispute resolution facilitator. The costs of the dispute resolution facilitator shall be recoverable by the prevailing party in any subsequent litigation pursuant to Section 1032 of the Code of Civil Procedure, provided however that any nonsettling party may, prior to the filing of the complaint, petition the facilitator to reallocate the costs of the dispute resolution facilitator as they apply to any nonsettling party. The determination of the dispute resolution facilitator with respect to the allocation of these costs shall be binding in any subsequent litigation. The dispute resolution facilitator shall take into account all relevant factors and equities between all parties in the dispute resolution process when reallocating costs.

(7) In the event the dispute resolution facilitator is replaced at any time, the case management statement created pursuant to subdivision (h) shall remain in full force and effect.

(8) The dispute resolution facilitator shall be empowered to enforce all provisions of this section.

(g) (1) No later than the case management meeting, the parties shall begin to generate a data compilation showing the following information regarding the alleged defects at issue:

(A) The scope of the work performed by each potentially responsible subcontractor.

(B) The tract or phase number in which each subcontractor provided goods or services, or both.

(C) The units, either by address, unit number, or lot number, at which each subcontractor provided goods or services, or both.

(2) This data compilation shall be updated as needed to reflect additional information. Each party attending the case management meeting, and any subsequent meeting pursuant to this section, shall provide all information available to that party relevant to this data compilation.

(h) At the case management meeting, the parties shall, with the assistance of the dispute resolution facilitator, reach agreement on a case management statement, which shall set forth all of the elements set forth in paragraphs (1) to (8), inclusive, except that the parties may dispense with one or more of these elements if they agree that it is appropriate to do so. The case management statement shall provide that the following elements shall take place in the following order:

(1) Establishment of a document depository, located in the county where the project is located, for deposit of documents, defect lists, demands, and other information provided for under this section. All documents exchanged by the parties and all documents created pursuant to this subdivision shall be deposited in the document depository, which shall be available to all parties throughout the prefiling dispute resolution process and in any subsequent litigation. When any document is deposited in the document depository, the party depositing the document shall provide written notice identifying the document to all other parties. The costs of maintaining the document depository shall be apportioned among the parties in the same manner as the costs of the dispute resolution facilitator.

(2) Provision of a more detailed list of defects by the association to the respondent after the association completes a visual inspection of the project. This list of defects shall provide sufficient detail for the respondent to ensure that all potentially responsible subcontractors and design professionals are provided with notice of the dispute resolution process. If not already completed prior to the case management meeting, the Notice of Commencement of Legal Proceedings shall be served by the respondent on all additional subcontractors and design professionals whose potential responsibility appears on the face of the more detailed list of defects within seven days of receipt of the more detailed list. The respondent shall serve a copy of the case management statement, including the name, address, and telephone number of the dispute resolution facilitator, to all the potentially responsible subcontractors and design professionals at the same time.

(3) Nonintrusive visual inspection of the project by the respondent, subcontractors, and design professionals.

(4) Invasive testing conducted by the association, if the association deems appropriate. All parties may observe and photograph any testing conducted by the association pursuant to this paragraph, but may not take samples or direct testing unless, by mutual agreement, costs of testing are shared by the parties.

(5) Provision by the association of a comprehensive demand which provides sufficient detail for the parties to engage in meaningful dispute resolution as contemplated under this section.

(6) Invasive testing conducted by the respondent, subcontractors, and design professionals, if they deem appropriate.

(7) Allowance for modification of the demand by the association if new issues arise during the testing conducted by the respondent, subcontractors, or design professionals.

(8) Facilitated dispute resolution of the claim, with all parties, including peripheral parties, as appropriate, and insurers, if any, present and having settlement authority. The dispute resolution facilitators shall endeavor to set specific times for the attendance of specific parties at dispute resolution sessions. If the dispute resolution facilitator does not set specific times for the attendance of parties at dispute resolution sessions, the dispute resolution facilitator shall permit those parties to participate in dispute resolution sessions by telephone.

(i) In addition to the foregoing elements of the case management statement described in subdivision (h), upon mutual agreement of the parties, the dispute resolution facilitator may include any or all of the following elements in a case management statement: the exchange of consultant or expert photographs; expert presentations; expert meetings; or any other mechanism deemed appropriate by the parties in the interest of resolving the dispute.

(j) The dispute resolution facilitator, with the guidance of the parties, shall at the time the case management statement is established, set deadlines for the occurrence of each event set forth in the case management statement, taking into account such factors as the size and complexity of the case, and the requirement of this section that this dispute resolution process not exceed 180 days absent agreement of the parties to an extension of time.

(k) (1) At a time to be determined by the dispute resolution facilitator, the respondent may submit to the association all of the following:

(A) A request to meet with the board to discuss a written settlement offer.

(B) A written settlement offer and a concise explanation of the reasons for the terms of the offer.

(C) A statement that the respondent has access to sufficient funds to satisfy the conditions of the settlement offer.

(D) A summary of the results of testing conducted for the purposes of determining the nature and extent of defects, if this testing has been conducted, unless the association provided the respondent with actual test results.

(2) If the respondent does not timely submit the items required by this subdivision, the association shall be relieved of any further obligation to satisfy the requirements of this subdivision only.

(3) No less than 10 days after the respondent submits the items required by this paragraph, the respondent and the board shall meet and confer about the respondent’s settlement offer.

(4) If the board rejects a settlement offer presented at the meeting held pursuant to this subdivision, the board shall hold a meeting open to each member of the association. The meeting shall be held no less than 15 days before the association commences an action for damages against the respondent.

(5) No less than 15 days before this meeting is held, a written notice shall be sent to each member of the association specifying all of the following:

(A) That a meeting will take place to discuss problems that may lead to the filing of a civil action, and the time and place of this meeting.

(B) The options that are available to address the problems, including the filing of a civil action and a statement of the various alternatives that are reasonably foreseeable by the association to pay for those options and whether these payments are expected to be made from the use of reserve account funds or the imposition of regular or special assessments, or emergency assessment increases.

(C) The complete text of any written settlement offer and a concise explanation of the specific reasons for the terms of the offer submitted to the board at the meeting held pursuant to subdivision (d) that was received from the respondent.

(6) The respondent shall pay all expenses attributable to sending the settlement offer to all members of the association. The respondent shall also pay the expense of holding the meeting, not to exceed three dollars ($3) per association member.

(7) The discussions at the meeting and the contents of the notice and the items required to be specified in the notice pursuant to paragraph (5) are privileged communications and are not admissible in evidence in any civil action, unless the association consents to their admission.

(8) No more than one request to meet and discuss a written settlement offer may be made by the respondent pursuant to this subdivision.

(l) All defect lists and demands, communications, negotiations, and settlement offers made in the course of the prelitigation dispute resolution process provided by this section shall be inadmissible pursuant to Sections 1119 to 1124, inclusive, of the Evidence Code and all applicable decisional law. This inadmissibility shall not be extended to any other documents or communications which would not otherwise be deemed inadmissible.

(m) Any subcontractor or design professional may, at any time, petition the dispute resolution facilitator to release that party from the dispute resolution process upon a showing that the subcontractor or design professional is not potentially responsible for the defect claims at issue. The petition shall be served contemporaneously on all other parties, who shall have 15 days from the date of service to object. If a subcontractor or design professional is released, and it later appears to the dispute resolution facilitator that it may be a responsible party in light of the current defect list or demand, the respondent shall renotice the party as provided by paragraph (2) of subdivision (e), provide a copy of the current defect list or demand, and direct the party to attend a dispute resolution session at a stated time and location. A party who subsequently appears after having been released by the dispute resolution facilitator shall not be prejudiced by its absence from the dispute resolution process as the result of having been previously released by the dispute resolution facilitator.

(n) Any party may, at any time, petition the superior court in the county where the project is located, upon a showing of good cause, and the court may issue an order, for any of the following, or for appointment of a referee to resolve a dispute regarding any of the following:

(1) To take a deposition of any party to the process, or subpoena a third party for deposition or production of documents, which is necessary to further prelitigation resolution of the dispute.

(2) To resolve any disputes concerning inspection, testing, production of documents, or exchange of information provided for under this section.

(3) To resolve any disagreements relative to the timing or contents of the case management statement.

(4) To authorize internal extensions of timeframes set forth in the case management statement.

(5) To seek a determination that a settlement is a good faith settlement pursuant to Section 877.6 of the Code of Civil Procedure and all related authorities. The page limitations and meet and confer requirements specified in this section shall not apply to these motions, which may be made on shortened notice. Instead, these motions shall be subject to other applicable state law, rules of court, and local rules. A determination made by the court pursuant to this motion shall have the same force and effect as the determination of a postfiling application or motion for good faith settlement.

(6) To ensure compliance, on shortened notice, with the obligation to provide a Statement of Insurance pursuant to paragraph (2) of subdivision (e).

(7) For any other relief appropriate to the enforcement of the provisions of this section, including the ordering of parties, and insurers, if any, to the dispute resolution process with settlement authority.

(o) (1) A petition filed pursuant to subdivision (n) shall be filed in the superior court in the county in which the project is located. The court shall hear and decide the petition within 10 days after filing. The petitioning party shall serve the petition on all parties, including the date, time, and location of the hearing no later than five business days prior to the hearing. Any responsive papers shall be filed and served no later than three business days prior to the hearing. Any petition or response filed under this section shall be no more than three pages in length.

(2) All parties shall meet with the dispute resolution facilitator, if one has been appointed and confer in person or by the telephone prior to the filing of that petition to attempt to resolve the matter without requiring court intervention.

(p) As used in this section:

(1) “Association” shall have the same meaning as defined in Section 6528.

(2) “Builder” means the declarant, as defined in Section 6544.

(3) “Common interest development” shall have the same meaning as in Section 6534, except that it shall not include developments or projects with less than 20 units.

(q) The alternative dispute resolution process and procedures described in this section shall have no application or legal effect other than as described in this section.

(r) This section shall become operative on July 1, 2002, however it shall not apply to any pending suit or claim for which notice has previously been given.

(s) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions.)



6874

(a) As soon as is reasonably practicable after the association and the builder have entered into a settlement agreement or the matter has otherwise been resolved regarding alleged defects in the common areas, alleged defects in the separate interests that the association is obligated to maintain or repair, or alleged defects in the separate interests that arise out of, or are integrally related to, defects in the common areas or separate interests that the association is obligated to maintain or repair, where the defects giving rise to the dispute have not been corrected, the association shall, in writing, inform only the members of the association whose names appear on the records of the association that the matter has been resolved, by settlement agreement or other means, and disclose all of the following:

(1) A general description of the defects that the association reasonably believes, as of the date of the disclosure, will be corrected or replaced.

(2) A good faith estimate, as of the date of the disclosure, of when the association believes that the defects identified in paragraph (1) will be corrected or replaced. The association may state that the estimate may be modified.

(3) The status of the claims for defects in the design or construction of the common interest development that were not identified in paragraph (1) whether expressed in a preliminary list of defects sent to each member of the association or otherwise claimed and disclosed to the members of the association.

(b) Nothing in this section shall preclude an association from amending the disclosures required pursuant to subdivision (a), and any amendments shall supersede any prior conflicting information disclosed to the members of the association and shall retain any privilege attached to the original disclosures.

(c) Disclosure of the information required pursuant to subdivision (a) or authorized by subdivision (b) shall not waive any privilege attached to the information.

(d) For the purposes of the disclosures required pursuant to this section, the term “defects” shall be defined to include any damage resulting from defects.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)



6876

(a) Not later than 30 days prior to the filing of any civil action by the association against the declarant or other developer of a common interest development for alleged damage to the common areas, alleged damage to the separate interests that the association is obligated to maintain or repair, or alleged damage to the separate interests that arises out of, or is integrally related to, damage to the common areas or separate interests that the association is obligated to maintain or repair, the board shall provide a written notice to each member of the association who appears on the records of the association when the notice is provided. This notice shall specify all of the following:

(1) That a meeting will take place to discuss problems that may lead to the filing of a civil action.

(2) The options, including civil actions, that are available to address the problems.

(3) The time and place of this meeting.

(b) Notwithstanding subdivision (a), if the association has reason to believe that the applicable statute of limitations will expire before the association files the civil action, the association may give the notice, as described above, within 30 days after the filing of the action.

(Added by Stats. 2013, Ch. 605, Sec. 21. Effective January 1, 2014.)









PART 5.5 - AUTOMATIC CHECKOUT SYSTEM

7100

(a) Every retail grocery store or grocery department within a general retail merchandise store which uses a point-of-sale system shall cause to have a clearly readable price indicated on 85 percent of the total number of packaged consumer commodities offered for sale which are not exempt pursuant to subdivision (b).

The management of any such retail grocery store or grocery department shall determine the number of consumer commodities normally offered for sale on a daily basis, shall determine the consumer commodities to be exempted pursuant to this subdivision, and shall maintain a list of those consumer commodities exempt pursuant to this subdivision. The list shall be made available to a designated representative of the appropriate local union, the members of which are responsible for item pricing, in those stores or departments that have collective bargaining agreements, seven days prior to an item or items being exempted pursuant to this subdivision. In addition, the list shall be available and posted in a prominent place in the store seven days prior to an item or items being exempted pursuant to this subdivision.

(b) The provisions of this section shall not apply to any of the following:

(1) Any consumer commodity which was not generally item-priced on January 1, 1977, as determined by the Department of Food and Agriculture pursuant to subdivision (c) of Section 12604.5 of the Business and Professions Code, as in effect July 8, 1977.

(2) Any unpackaged fresh food produce, or to consumer commodities which are under three cubic inches in size, weigh less than three ounces, and are priced under forty cents ($0.40).

(3) Any consumer commodity offered as a sale item or as a special.

(4) Any business which has as its only regular employees the owner thereof, or the parent, spouse, or child of such owner, or, in addition thereto, not more than two other regular employees.

(5) Identical items within a multi-item package.

(6) Items sold through a vending machine.

(c) For the purposes of this section:

(1)  “Point-of-sale system” means any computer or electronic system used by a retail establishment such as, but not limited to, Universal Product Code scanners, price lookup codes, or an electronic price lookup system as a means for determining the price of the item being purchased by a consumer.

(2) “Consumer commodity” includes:

(A) Food, including all material whether solid, liquid, or mixed, and whether simple or compound, which is used or intended for consumption by human beings or domestic animals normally kept as household pets, and all substances or ingredients added to any such material for any purpose. This definition shall not apply to individual packages of cigarettes or individual cigars.

(B) Napkins, facial tissues, toilet tissues, foil wrapping, plastic wrapping, paper toweling, and disposable plates and cups.

(C) Detergents, soaps, and other cleaning agents.

(D) Pharmaceuticals, including nonprescription drugs, bandages, female hygiene products, and toiletries.

(3) “Grocery department” means an area within a general retail merchandise store which is engaged primarily in the retail sale of packaged food, rather than food prepared for immediate consumption on or off the premises.

(4) “Grocery store” means a store engaged primarily in the retail sale of packaged food, rather than food prepared for consumption on the premises.

(5) “Sale item or special” means any consumer commodity offered in good faith for a period of 14 days or less, on sale at a price below the normal price that item is usually sold for in that store. The Department of Food and Agriculture shall determine the normal length of a sale held for consumer commodities generally item priced on January 1, 1977, in stores regulated pursuant to this chapter, and that period shall be used for the purposes of this subdivision. The department’s determination as to the normal length of a sale shall be binding for the purposes of this section, but each such determination shall not exceed seven days.

(Amended by Stats. 2006, Ch. 566, Sec. 6. Effective January 1, 2007.)



7101

(a) The intentional violation of Section 7100 is punishable by a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500).

(b) Failure to have a clearly readable price indicated on 12 units of the same item required to be item-priced of the same commodity shall constitute a presumption of intent to violate Section 7100.

(c) Every additional 12 units of the same item required to be item-priced that fail to have a price indicated on them shall constitute a presumption of intent to violate Section 7100.

(d) Each day that a violation continues shall also constitute a separate violation after notification thereof to the manager or assistant manager of the retail grocery store or the grocery department of the general retail merchandise store and shall constitute a presumption of intent to violate Section 7100.

(e) Notwithstanding any other provision of law, any person may bring an action to enjoin a violation of Section 7100.

(Added by Stats. 1981, Ch. 224, Sec. 2.)



7102

Any person, firm, corporation, or association who violates Sections 7100 and 7101 shall be liable to any person injured for any losses and expenses thereby incurred, and for the sum of fifty dollars ($50) in addition thereto. The remedy set forth herein is applicable only to actions brought in the name of, and on behalf of, a single plaintiff and shall not be applicable in multiple plaintiff or class actions.

(Added by Stats. 1981, Ch. 224, Sec. 2.)



7103

Improper pricing on the shelf or on the item due to unintentional error shall not constitute a violation of this division.

(Added by Stats. 1981, Ch. 224, Sec. 2.)



7104

The remedies set forth in Sections 7101 and 7102 are the exclusive remedies available to any person, state or local agency or law enforcement official.

(Added by Stats. 1981, Ch. 224, Sec. 2.)



7105

This part shall be known and may be cited as the Rosenthal-Roberti Item Pricing Act.

(Added by Stats. 1981, Ch. 224, Sec. 2.)



7106

It is the intention of the Legislature that this part shall occupy the field with regard to item pricing and shall preempt all local ordinances, rules, or regulations concerning item pricing.

(Added by Stats. 1981, Ch. 224, Sec. 2.)






PART 6 - WORKS OF IMPROVEMENT

TITLE 1 - WORKS OF IMPROVEMENT GENERALLY

CHAPTER 1 - General Provisions

ARTICLE 1 - Definitions

8000

Unless the provision or context otherwise requires, the definitions in this article govern the construction of this part.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8002

“Admitted surety insurer” has the meaning provided in Section 995.120 of the Code of Civil Procedure.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8004

“Claimant” means a person that has a right under this part to record a claim of lien, give a stop payment notice, or assert a claim against a payment bond, or do any combination of the foregoing.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8006

“Construction lender” means either of the following:

(a) A mortgagee or beneficiary under a deed of trust lending funds with which the cost of all or part of a work of improvement is to be paid, or the assignee or successor in interest of the mortgagee or beneficiary.

(b) An escrow holder or other person holding funds provided by an owner, lender, or another person as a fund for with which the cost of all or part of a work of improvement is to be paid.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8008

“Contract” means an agreement that provides for all or part of a work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8010

“Contract price” means the price agreed to in a direct contract for a work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8012

“Contractor” includes a direct contractor, subcontractor, or both. This section does not apply to Sections 8018 and 8046.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8014

“Design professional” means a person licensed as an architect pursuant to Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, licensed as a landscape architect pursuant to Chapter 3.5 (commencing with Section 5615) of Division 3 of the Business and Professions Code, registered as a professional engineer pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, or licensed as a land surveyor pursuant to Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8016

“Direct contract” means a contract between an owner and a direct contractor that provides for all or part of a work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8018

“Direct contractor” means a contractor that has a direct contractual relationship with an owner. A reference in another statute to a “prime contractor” in connection with the provisions in this part means a “direct contractor.”

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8020

For the purposes of Title 3 (commencing with Section 9000), “funds” means warrant, check, money, or bonds (if bonds are to be issued in payment of the public works contract).

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8022

“Labor, service, equipment, or material” includes, but is not limited to, labor, skills, services, material, supplies, equipment, appliances, power, and surveying, provided for a work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8024

(a) “Laborer” means a person who, acting as an employee, performs labor upon, or bestows skill or other necessary services on, a work of improvement.

(b) “Laborer” includes a person or entity to which a portion of a laborer’s compensation for a work of improvement, including, but not limited to, employer payments described in Section 1773.1 of the Labor Code and implementing regulations, is paid by agreement with that laborer or the collective bargaining agent of that laborer.

(c) A person or entity described in subdivision (b) that has standing under applicable law to maintain a direct legal action, in its own name or as an assignee, to collect any portion of compensation owed for a laborer for a work of improvement, shall have standing to enforce any rights or claims of the laborer under this part, to the extent of the compensation agreed to be paid to the person or entity for labor on that improvement. This subdivision is intended to give effect to the longstanding public policy of this state to protect the entire compensation of a laborer on a work of improvement, regardless of the form in which that compensation is to be paid.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8026

“Lien” means a lien under Title 2 (commencing with Section 8160) and includes a lien of a design professional under Section 8302, a lien for a work of improvement under Section 8400, and a lien for a site improvement under Section 8402.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8028

“Material supplier” means a person that provides material or supplies to be used or consumed in a work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8030

(a) For the purposes of Title 2 (commencing with Section 8160), “payment bond” means a bond given under Section 8600.

(b) For the purposes of Title 3 (commencing with Section 9000), “payment bond” means a bond required by Section 9550.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8032

“Person” means an individual, corporation, public entity, business trust, estate, trust, partnership, limited liability company, association, or other entity.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8034

(a) For the purposes of Title 2 (commencing with Section 8160), “preliminary notice” means the notice provided for in Chapter 2 (commencing with Section 8200) of Title 2.

(b) For the purposes of Title 3 (commencing with Section 9000), “preliminary notice” means the notice provided for in Chapter 3 (commencing with Section 9300) of Title 3.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8036

“Public entity” means the state, Regents of the University of California, a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the state.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8038

“Public works contract” has the meaning provided in Section 1101 of the Public Contract Code.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8040

“Site” means the real property on which a work of improvement is situated or planned.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8042

“Site improvement” means any of the following work on real property:

(a) Demolition or removal of improvements, trees, or other vegetation.

(b) Drilling test holes.

(c) Grading, filling, or otherwise improving the real property or a street, highway, or sidewalk in front of or adjoining the real property.

(d) Construction or installation of sewers or other public utilities.

(e) Construction of areas, vaults, cellars, or rooms under sidewalks.

(f) Any other work or improvements in preparation of the site for a work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8044

(a) (1) For the purposes of Title 2 (commencing with Section 8160), “stop payment notice” means the notice given by a claimant under Chapter 5 (commencing with Section 8500) of Title 2.

(2) A stop payment notice given under Title 2 (commencing with Section 8160) may be bonded or unbonded. A “bonded stop payment notice” is a notice given with a bond under Section 8532. An “unbonded stop payment notice” is a notice not given with a bond under Section 8532.

(3) Except to the extent Title 2 (commencing with Section 8160) distinguishes between a bonded and an unbonded stop payment notice, a reference in that title to a stop payment notice includes both a bonded and an unbonded notice.

(b) For the purposes of Title 3 (commencing with Section 9000), “stop payment notice” means the notice given by a claimant under Chapter 4 (commencing with Section 9350) of Title 3.

(c) A reference in another statute to a “stop notice” in connection with the remedies provided in this part means a stop payment notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8046

“Subcontractor” means a contractor that does not have a direct contractual relationship with an owner. The term includes a contractor that has a contractual relationship with a direct contractor or with another subcontractor.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8048

“Work” means labor, service, equipment, or material provided to a work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8050

(a) “Work of improvement” includes, but is not limited to:

(1) Construction, alteration, repair, demolition, or removal, in whole or in part, of, or addition to, a building, wharf, bridge, ditch, flume, aqueduct, well, tunnel, fence, machinery, railroad, or road.

(2) Seeding, sodding, or planting of real property for landscaping purposes.

(3) Filling, leveling, or grading of real property.

(b) Except as otherwise provided in this part, “work of improvement” means the entire structure or scheme of improvement as a whole, and includes site improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 2 - Miscellaneous Provisions

8052

(a) This part is operative on July 1, 2012.

(b) Notwithstanding subdivision (a), the effectiveness of a notice given or other action taken on a work of improvement before July 1, 2012, is governed by the applicable law in effect before July 1, 2012, and not by this part.

(c) A provision of this part, insofar as it is substantially the same as a previously existing provision relating to the same subject matter, shall be construed as a restatement and continuation thereof and not as a new enactment.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



8054

(a) This part does not apply to a transaction governed by the Oil and Gas Lien Act (Chapter 2.5 (commencing with Section 1203.50) of Title 4 of Part 3 of the Code of Civil Procedure).

(b) This part does not apply to or change improvement security under the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code).

(c) This part does not apply to a transaction governed by Sections 20457 to 20464, inclusive, of the Public Contract Code.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8056

Except as otherwise provided in this part, Part 2 (commencing with Section 307) of the Code of Civil Procedure provides the rules of practice in proceedings under this part.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8058

For purposes of this part, “day” means a calendar day.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8060

(a) If this part provides for filing a contract, plan, or other paper with the county recorder, the provision is satisfied by filing the paper in the office of the county recorder of the county in which the work of improvement or part of it is situated.

(b) If this part provides for recording a notice, claim of lien, release of lien, payment bond, or other paper, the provision is satisfied by filing the paper for record in the office of the county recorder of the county in which the work of improvement or part of it is situated.

(c) The county recorder shall number, index, and preserve a contract, plan, or other paper presented for filing under this part, and shall number, index, and transcribe into the official records, in the same manner as a conveyance of real property, a notice, claim of lien, payment bond, or other paper recorded under this part.

(d) The county recorder shall charge and collect the fees provided in Article 5 (commencing with Section 27360) of Chapter 6 of Part 3 of Division 2 of Title 3 of the Government Code for performing duties under this section.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8062

No act of an owner in good faith and in compliance with a provision of this part shall be construed to prevent a direct contractor’s performance of the contract, or exonerate a surety on a performance or payment bond.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8064

An owner may give a notice or execute or file a document under this part on behalf of a co-owner if the owner acts on the co-owner’s behalf and includes in the notice or document the name and address of the co-owner on whose behalf the owner acts.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8066

An act that may be done by or to a person under this part may be done by or to the person’s agent to the extent the act is within the scope of the agent’s authority.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)









CHAPTER 2 - Notice

8100

Notice under this part shall be in writing. Writing includes printing and typewriting.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8102

(a) Notice under this part shall, in addition to any other information required by statute for that type of notice, include all of the following information to the extent known to the person giving the notice:

(1) The name and address of the owner or reputed owner.

(2) The name and address of the direct contractor.

(3) The name and address of the construction lender, if any.

(4) A description of the site sufficient for identification, including the street address of the site, if any. If a sufficient legal description of the site is given, the effectiveness of the notice is not affected by the fact that the street address is erroneous or is omitted.

(5) The name, address, and relationship to the parties of the person giving the notice.

(6) If the person giving the notice is a claimant:

(A) A general statement of the work provided.

(B) The name of the person to or for whom the work is provided.

(C) A statement or estimate of the claimant’s demand, if any, after deducting all just credits and offsets.

(b) Notice is not invalid by reason of any variance from the requirements of this section if the notice is sufficient to substantially inform the person given notice of the information required by this section and other information required in the notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8104

(a) A direct contractor or subcontractor on a work of improvement governed by this part that employs a laborer and fails to pay the full compensation due the laborer, including any employer payments described in Section 1773.1 of the Labor Code and implementing regulations, shall not later than the date the compensation became delinquent, give the laborer, the laborer’s bargaining representative, if any, the construction lender or reputed construction lender, if any, and the owner or reputed owner, notice that includes all of the following information, in addition to the information required by Section 8102:

(1) The name and address of the laborer, and of any person or entity described in subdivision (b) of Section 8024 to which employer payments are due.

(2) The total number of straight time and overtime hours worked by the laborer on each job.

(3) The amount then past due and owing.

(b) Failure to give the notice required by subdivision (a) constitutes grounds for disciplinary action under the Contractors’ State License Law, Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8106

Except as otherwise provided by statute, notice under this part shall be given by any of the following means:

(a) Personal delivery.

(b) Mail in the manner provided in Section 8110.

(c) Leaving the notice and mailing a copy in the manner provided in Section 415.20 of the Code of Civil Procedure for service of summons and complaint in a civil action.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8108

Except as otherwise provided by this part, notice under this part shall be given to the person to be notified at the person’s residence, the person’s place of business, or at any of the following addresses:

(a) If the person to be notified is an owner other than a public entity, the owner’s address shown on the direct contract, the building permit, or a construction trust deed.

(b) If the person to be notified is a public entity, the office of the public entity or another address specified by the public entity in the contract or elsewhere for service of notices, papers, and other documents.

(c) If the person to be notified is a construction lender, the construction lender’s address shown on the construction loan agreement or construction trust deed.

(d) If the person to be notified is a direct contractor or a subcontractor, the contractor’s address shown on the building permit, on the contractor’s contract, or on the records of the Contractors’ State License Board.

(e) If the person to be notified is a claimant, the claimant’s address shown on the claimant’s contract, preliminary notice, claim of lien, stop payment notice, or claim against a payment bond, or on the records of the Contractors’ State License Board.

(f) If the person to be notified is a surety on a bond, the surety’s address shown on the bond for service of notices, papers, and other documents, or on the records of the Department of Insurance.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8110

Except as otherwise provided by this part, notice by mail under this part shall be given by registered or certified mail, express mail, or overnight delivery by an express service carrier.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8114

A notice required by this part to be posted shall be displayed in a conspicuous location at the site.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8116

Notice under this part is complete and deemed to have been given at the following times:

(a) If given by personal delivery, when delivered.

(b) If given by mail, when deposited in the mail or with an express service carrier in the manner provided in Section 1013 of the Code of Civil Procedure.

(c) If given by leaving the notice and mailing a copy in the manner provided in Section 415.20 of the Code of Civil Procedure for service of summons in a civil action, five days after mailing.

(d) If given by posting, when displayed.

(e) If given by recording, when recorded in the office of the county recorder.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8118

(a) Proof that notice was given to a person in the manner required by this part shall be made by a proof of notice declaration that states all of the following:

(1) The type or description of the notice given.

(2) The date, place, and manner of notice, and facts showing that notice was given in the manner required by statute.

(3) The name and address of the person to which notice was given, and, if appropriate, the title or capacity in which the person was given notice.

(b) If the notice is given by mail, the declaration shall be accompanied by one of the following:

(1) Documentation provided by the United States Postal Service showing that payment was made to mail the notice using registered or certified mail, or express mail.

(2) Documentation provided by an express service carrier showing that payment was made to send the notice using an overnight delivery service.

(3) A return receipt, delivery confirmation, signature confirmation, tracking record, or other proof of delivery or attempted delivery provided by the United States Postal Service, or a photocopy of the record of delivery and receipt maintained by the United States Postal Service, showing the date of delivery and to whom delivered, or in the event of nondelivery, by the returned envelope itself.

(4) A tracking record or other documentation provided by an express service carrier showing delivery or attempted delivery of the notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






CHAPTER 3 - Waiver and Release

8120

The provisions of this chapter apply to a work of improvement governed by this part.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8122

An owner, direct contractor, or subcontractor may not, by contract or otherwise, waive, affect, or impair any other claimant’s rights under this part, whether with or without notice, and any term of a contract that purports to do so is void and unenforceable unless and until the claimant executes and delivers a waiver and release under this article.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8124

A claimant’s waiver and release does not release the owner, construction lender, or surety on a payment bond from a lien or claim unless both of the following conditions are satisfied:

(a) The waiver and release is in substantially the form provided in this article and is signed by the claimant.

(b) If the release is a conditional release, there is evidence of payment to the claimant. Evidence of payment may be either of the following:

(1) The claimant’s endorsement on a single or joint payee check that has been paid by the financial institution on which it was drawn.

(2) Written acknowledgment of payment by the claimant.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8126

An oral or written statement purporting to waive, release, impair or otherwise adversely affect a lien or claim is void and unenforceable and does not create an estoppel or impairment of the lien or claim unless either of the following conditions is satisfied:

(a) The statement is pursuant to a waiver and release under this article.

(b) The claimant has actually received payment in full for the claim.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8128

(a) A claimant may reduce the amount of, or release in its entirety, a stop payment notice. The reduction or release shall be in writing and may be given in a form other than a waiver and release form provided in this article.

(b) The writing shall identify whether it is a reduction of the amount of the stop payment notice, or a release of the notice in its entirety. If the writing is a reduction, it shall state the amount of the reduction, and the amount to remain withheld after the reduction.

(c) A claimant’s reduction or release of a stop payment notice has the following effect:

(1) The reduction or release releases the claimant’s right to enforce payment of the claim stated in the notice to the extent of the reduction or release.

(2) The reduction or release releases the person given the notice from the obligation to withhold funds pursuant to the notice to the extent of the reduction or release.

(3) The reduction or release does not preclude the claimant from giving a subsequent stop payment notice that is timely and proper.

(4) The reduction or release does not release any right of the claimant other than the right to enforce payment of the claim stated in the stop payment notice to the extent of the reduction or release.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8130

This article does not affect the enforceability of either an accord and satisfaction concerning a good faith dispute or an agreement made in settlement of an action pending in court if the accord and satisfaction or agreement and settlement make specific reference to the lien or claim.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8132

If a claimant is required to execute a waiver and release in exchange for, or in order to induce payment of, a progress payment and the claimant is not, in fact, paid in exchange for the waiver and release or a single payee check or joint payee check is given in exchange for the waiver and release, the waiver and release shall be null, void, and unenforceable unless it is in substantially the following form:

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

NOTICE: THIS DOCUMENT WAIVES THE CLAIMANT’S LIEN, STOP PAYMENT NOTICE, AND PAYMENT BOND RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT. A PERSON SHOULD NOT RELY ON THIS DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.

Identifying Information

Name of Claimant:

Name of Customer:

Job Location:

Owner:

Through Date:

Conditional Waiver and Release

This document waives and releases lien, stop payment notice, and payment bond rights the claimant has for labor and service provided, and equipment and material delivered, to the customer on this job through the Through Date of this document. Rights based upon labor or service provided, or equipment or material delivered, pursuant to a written change order that has been fully executed by the parties prior to the date that this document is signed by the claimant, are waived and released by this document, unless listed as an Exception below. This document is effective only on the claimant’s receipt of payment from the financial institution on which the following check is drawn:

Maker of Check:

Amount of Check: $

Check Payable to:

Exceptions

This document does not affect any of the following:

(1) Retentions.

(2) Extras for which the claimant has not received payment.

(3) The following progress payments for which the claimant has previously given a conditional waiver and release but has not received payment:

Date(s) of waiver and release:

Amount(s) of unpaid progress payment(s): $

(4) Contract rights, including (A) a right based on rescission, abandonment, or breach of contract, and (B) the right to recover compensation for work not compensated by the payment.

Signature

Claimant’s Signature:

Claimant’s Title:

Date of Signature:

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8134

If the claimant is required to execute a waiver and release in exchange for, or in order to induce payment of, a progress payment and the claimant asserts in the waiver that the claimant has, in fact, been paid the progress payment, the waiver and release shall be null, void, and unenforceable unless it is in substantially the following form, with the text of the “Notice to Claimant” in at least as large a type as the largest type otherwise in the form:

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

NOTICE TO CLAIMANT: THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE, AND PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR GIVING UP THOSE RIGHTS. THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN IT, EVEN IF YOU HAVE NOT BEEN PAID. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL WAIVER AND RELEASE FORM.

Identifying Information

Name of Claimant:

Name of Customer:

Job Location:

Owner:

Through Date:

Unconditional Waiver and Release

This document waives and releases lien, stop payment notice, and payment bond rights the claimant has for labor and service provided, and equipment and material delivered, to the customer on this job through the Through Date of this document. Rights based upon labor or service provided, or equipment or material delivered, pursuant to a written change order that has been fully executed by the parties prior to the date that this document is signed by the claimant, are waived and released by this document, unless listed as an Exception below. The claimant has received the following progress payment: $

Exceptions

This document does not affect any of the following:

(1) Retentions.

(2) Extras for which the claimant has not received payment.

(3) Contract rights, including (A) a right based on rescission, abandonment, or breach of contract, and (B) the right to recover compensation for work not compensated by the payment.

Signature

Claimant’s Signature:

Claimant’s Title:

Date of Signature:

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8136

If the claimant is required to execute a waiver and release in exchange for, or in order to induce payment of, a final payment and the claimant is not, in fact, paid in exchange for the waiver and release or a single payee check or joint payee check is given in exchange for the waiver and release, the waiver and release shall be null, void, and unenforceable unless it is in substantially the following form:

CONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT

NOTICE: THIS DOCUMENT WAIVES THE CLAIMANT’S LIEN, STOP PAYMENT NOTICE, AND PAYMENT BOND RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT. A PERSON SHOULD NOT RELY ON THIS DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.

Identifying Information

Name of Claimant:

Name of Customer:

Job Location:

Owner:

Conditional Waiver and Release

This document waives and releases lien, stop payment notice, and payment bond rights the claimant has for labor and service provided, and equipment and material delivered, to the customer on this job. Rights based upon labor or service provided, or equipment or material delivered, pursuant to a written change order that has been fully executed by the parties prior to the date that this document is signed by the claimant, are waived and released by this document, unless listed as an Exception below. This document is effective only on the claimant’s receipt of payment from the financial institution on which the following check is drawn:

Maker of Check:

Amount of Check: $

Check Payable to:

Exceptions

This document does not affect any of the following:

Disputed claims for extras in the amount of: $

Signature

Claimant’s Signature:

Claimant’s Title:

Date of Signature:

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8138

If the claimant is required to execute a waiver and release in exchange for, or in order to induce payment of, a final payment and the claimant asserts in the waiver that the claimant has, in fact, been paid the final payment, the waiver and release shall be null, void, and unenforceable unless it is in substantially the following form, with the text of the “Notice to Claimant” in at least as large a type as the largest type otherwise in the form:

UNCONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT

NOTICE TO CLAIMANT: THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE, AND PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR GIVING UP THOSE RIGHTS. THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN IT, EVEN IF YOU HAVE NOT BEEN PAID. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL WAIVER AND RELEASE FORM.

Identifying Information

Name of Claimant:

Name of Customer:

Job Location:

Owner:

Unconditional Waiver and Release

This document waives and releases lien, stop payment notice, and payment bond rights the claimant has for all labor and service provided, and equipment and material delivered, to the customer on this job. Rights based upon labor or service provided, or equipment or material delivered, pursuant to a written change order that has been fully executed by the parties prior to the date that this document is signed by the claimant, are waived and released by this document, unless listed as an Exception below. The claimant has been paid in full.

Exceptions

This document does not affect the following:

Disputed claims for extras in the amount of: $

Signature

Claimant’s Signature:

Claimant’s Title:

Date of Signature:

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






CHAPTER 4 - Bonds

8150

The Bond and Undertaking Law (Chapter 2 (commencing with Section 995.010) of Title 14 of Part 2 of the Code of Civil Procedure) applies to a bond given under this part, except to the extent this part prescribes a different rule or is inconsistent.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8152

None of the following releases a surety from liability on a bond given under this part:

(a) A change, alteration, or modification to a contract, plan, specification, or agreement for a work of improvement or for work provided for a work of improvement.

(b) A change or modification to the terms of payment or an extension of the time for payment for a work of improvement.

(c) A rescission or attempted rescission of a contract, agreement, or bond.

(d) A condition precedent or subsequent in the bond purporting to limit the right of recovery of a claimant otherwise entitled to recover pursuant to a contract, agreement, or bond.

(e) In the case of a bond given for the benefit of claimants, the fraud of a person other than the claimant seeking to recover on the bond.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8154

(a) A bond given under this part shall be construed most strongly against the surety and in favor of all persons for whose benefit the bond is given.

(b) A surety is not released from liability to those for whose benefit the bond has been given by reason of a breach of the direct contract or on the part of any obligee named in the bond.

(c) Except as otherwise provided by statute, the sole conditions of recovery on the bond are that the claimant is a person described in Article 1 (commencing with Section 8400) of Chapter 4 of Title 2, or in Section 9100, and has not been paid the full amount of the claim.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)









TITLE 2 - PRIVATE WORKS OF IMPROVEMENT

CHAPTER 1 - General Provisions

ARTICLE 1 - Application of Title

8160

This title applies to a work of improvement that is not governed by Title 3 (commencing with Section 9000) of this part.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 2 - Construction Documents

8170

(a) A written direct contract shall provide a space for the owner to enter the following information:

(1) The owner’s name, address, and place of business, if any.

(2) The name and address of the construction lender, if any. This paragraph does not apply to a home improvement contract or swimming pool contract subject to Article 10 (commencing with Section 7150) of Chapter 9 of Division 3 of the Business and Professions Code.

(b) A written contract entered into between a direct contractor and subcontractor, or between subcontractors, shall provide a space for the name and address of the owner, direct contractor, and construction lender, if any.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8172

(a) A public entity that issues building permits shall, in its application form for a building permit, provide space and a designation for the applicant to enter the name, branch designation, if any, and address of the construction lender and shall keep the information on file open for public inspection during the regular business hours of the public entity.

(b) If there is no known construction lender, the applicant shall note that fact in the designated space.

(c) Failure of the applicant to indicate the name and address of the construction lender on the application does not relieve a person required to give the construction lender preliminary notice from that duty.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8174

(a) A mortgage, deed of trust, or other instrument securing a loan, any of the proceeds of which may be used for a work of improvement, shall bear the designation “Construction Trust Deed” prominently on its face and shall state all of the following:

(1) The name and address of the construction lender.

(2) The name and address of the owner of the real property described in the instrument.

(3) A legal description of the real property that secures the loan and, if known, the street address of the property.

(b) Failure to comply with subdivision (a) does not affect the validity of the mortgage, deed of trust, or other instrument.

(c) Failure to comply with subdivision (a) does not relieve a person required to give preliminary notice from that duty.

(d) The county recorder of the county in which the instrument is recorded shall indicate in the general index of the official records of the county that the instrument secures a construction loan.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 3 - Completion

8180

(a) For the purpose of this title, completion of a work of improvement occurs upon the occurrence of any of the following events:

(1) Actual completion of the work of improvement.

(2) Occupation or use by the owner accompanied by cessation of labor.

(3) Cessation of labor for a continuous period of 60 days.

(4) Recordation of a notice of cessation after cessation of labor for a continuous period of 30 days.

(b) Notwithstanding subdivision (a), if a work of improvement is subject to acceptance by a public entity, completion occurs on acceptance.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8182

(a) An owner may record a notice of completion on or within 15 days after the date of completion of a work of improvement.

(b) The notice of completion shall be signed and verified by the owner.

(c) The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, and shall also include all of the following information:

(1) If the notice is given only of completion of a contract for a particular portion of the work of improvement as provided in Section 8186, the name of the direct contractor under that contract and a general statement of the work provided pursuant to the contract.

(2) If signed by the owner’s successor in interest, the name and address of the successor’s transferor.

(3) The nature of the interest or estate of the owner.

(4) The date of completion. An erroneous statement of the date of completion does not affect the effectiveness of the notice if the true date of completion is 15 days or less before the date of recordation of the notice.

(d) A notice of completion that does not comply with the provisions of this section is not effective.

(e) For the purpose of this section, “owner” means the owner who causes a building, improvement, or structure to be constructed, altered, or repaired, or that person’s successor in interest at the date a notice of completion is recorded, whether the interest or estate of the owner be in fee, as vendee under a contract of purchase, as lessee, or other interest or estate less than the fee. Where the interest or estate is held by two or more persons as joint tenants or tenants in common, any one or more of the cotenants may be deemed to be the “owner” within the meaning of this section.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8184

A notice of completion in otherwise proper form, verified and containing the information required by this title, shall be accepted by the recorder for recording and is deemed duly recorded without acknowledgment.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8186

If a work of improvement is made pursuant to two or more direct contracts, each covering a portion of the work of improvement:

(a) The owner may record a notice of completion of a direct contract for a portion of the work of improvement. On recordation of the notice of completion, for the purpose of Sections 8412 and 8414, a direct contractor is deemed to have completed the contract for which the notice of completion is recorded and a claimant other than a direct contractor is deemed to have ceased providing work.

(b) If the owner does not record a notice of completion under this section, the period for recording a claim of lien is that provided in Sections 8412 and 8414.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8188

(a) An owner may record a notice of cessation if there has been a continuous cessation of labor on a work of improvement for at least 30 days prior to the recordation that continues through the date of the recordation.

(b) The notice shall be signed and verified by the owner.

(c) The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, and shall also include all of the following information:

(1) The date on or about which labor ceased.

(2) A statement that the cessation has continued until the recordation of the notice.

(d) For the purpose of this section, “owner” means the owner who causes a building, improvement, or structure to be constructed, altered, or repaired, or that person’s successor in interest at the date a notice of cessation is recorded, whether the interest or estate of the owner be in fee, as vendee under a contract of purchase, as lessee, or other interest or estate less than the fee. Where the interest or estate is held by two or more persons as joint tenants or tenants in common, any one or more of the cotenants may be deemed to be the “owner” within the meaning of this section.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8190

(a) An owner that records a notice of completion or cessation shall, within 10 days of the date the notice of completion or cessation is filed for record, give a copy of the notice to all of the following persons:

(1) A direct contractor.

(2) A claimant that has given the owner preliminary notice.

(b) The copy of the notice shall be given in compliance with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(c) If the owner fails to give notice to a person as required by subdivision (a), the notice is ineffective to shorten the time within which that person may record a claim of lien under Sections 8412 and 8414. The ineffectiveness of the notice is the sole liability of the owner for failure to give notice to a person under subdivision (a).

(d) For the purpose of this section, “owner” means a person who has an interest in real property, or the person’s successor in interest on the date a notice of completion or notice of cessation is recorded, who causes a building, improvement, or structure, to be constructed, altered, or repaired on the property. If the property is owned by two or more persons as joint tenants or tenants in common, any one or more of the cotenants may be deemed to be the “owner” within the meaning of this section. However, this section does not apply to any of the following owners:

(1) A person that occupies the real property as a personal residence, if the dwelling contains four or fewer residential units.

(2) A person that has a security interest in the property.

(3) A person that obtains an interest in the property pursuant to a transfer described in subdivision (b), (c), or (d) of Section 1102.2.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)









CHAPTER 2 - Preliminary Notice

8200

(a) Except as otherwise provided by statute, before recording a lien claim, giving a stop payment notice, or asserting a claim against a payment bond, a claimant shall give preliminary notice to the following persons:

(1) The owner or reputed owner.

(2) The direct contractor or reputed direct contractor to which the claimant provides work, either directly or through one or more subcontractors.

(3) The construction lender or reputed construction lender, if any.

(b) The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(c) Compliance with this section is a necessary prerequisite to the validity of a lien claim or stop payment notice under this title.

(d) Compliance with this section or with Section 8612 is a necessary prerequisite to the validity of a claim against a payment bond under this title.

(e) Notwithstanding the foregoing subdivisions:

(1) A laborer is not required to give preliminary notice.

(2) A claimant with a direct contractual relationship with an owner or reputed owner is required to give preliminary notice only to the construction lender or reputed construction lender, if any.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8202

(a) The preliminary notice shall comply with the requirements of Section 8102, and shall also include:

(1) A general description of the work to be provided.

(2) An estimate of the total price of the work provided and to be provided.

(3) The following statement in boldface type:

NOTICE TO PROPERTY OWNER

EVEN THOUGH YOU HAVE PAID YOUR CONTRACTOR IN FULL, if the person or firm that has given you this notice is not paid in full for labor, service, equipment, or material provided or to be provided to your construction project, a lien may be placed on your property. Foreclosure of the lien may lead to loss of all or part of your property. You may wish to protect yourself against this by (1) requiring your contractor to provide a signed release by the person or firm that has given you this notice before making payment to your contractor, or (2) any other method that is appropriate under the circumstances.

This notice is required by law to be served by the undersigned as a statement of your legal rights. This notice is not intended to reflect upon the financial condition of the contractor or the person employed by you on the construction project.

If you record a notice of cessation or completion of your construction project, you must within 10 days after recording, send a copy of the notice of completion to your contractor and the person or firm that has given you this notice. The notice must be sent by registered or certified mail. Failure to send the notice will extend the deadline to record a claim of lien. You are not required to send the notice if you are a residential homeowner of a dwelling containing four or fewer units.

(b) If preliminary notice is given by a subcontractor that has not paid all compensation due to a laborer, the notice shall include the name and address of the laborer and any person or entity described in subdivision (b) of Section 8024 to which payments are due.

(c) If an invoice for material or certified payroll contains the information required by this section and Section 8102, a copy of the invoice or payroll, given in compliance with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, is sufficient.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8204

(a) A preliminary notice shall be given not later than 20 days after the claimant has first furnished work on the work of improvement. If work has been provided by a claimant who did not give a preliminary notice, that claimant shall not be precluded from giving a preliminary notice at any time thereafter. The claimant shall, however, be entitled to record a lien, give a stop payment notice, and assert a claim against a payment bond only for work performed within 20 days prior to the service of the preliminary notice, and at any time thereafter.

(b) A design professional who has furnished services for the design of the work of improvement and who gives a preliminary notice not later than 20 days after the work of improvement has commenced shall be deemed to have complied with Section 8200 with respect to the design services furnished, or to be furnished.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8206

(a) Except as provided in subdivision (b), a claimant need give only one preliminary notice to each person to which notice must be given under this chapter with respect to all work provided by the claimant for a work of improvement.

(b) If a claimant provides work pursuant to contracts with more than one subcontractor, the claimant shall give a separate preliminary notice with respect to work provided pursuant to each contract.

(c) A preliminary notice that contains a general description of work provided by the claimant through the date of the notice also covers work provided by the claimant after the date of the notice whether or not they are within the scope of the general description contained in the notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8208

A direct contractor shall make available to any person seeking to give preliminary notice the following information:

(a) The name and address of the owner.

(b) The name and address of the construction lender, if any.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8210

If one or more construction loans are obtained after commencement of a work of improvement, the owner shall give notice of the name and address of the construction lender or lenders to each person that has given the owner preliminary notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8212

An agreement made or entered into by an owner whereby the owner agrees to waive the rights conferred on the owner by this chapter is void and unenforceable.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8214

(a) Each person who has served a preliminary notice may file the preliminary notice with the county recorder. A preliminary notice filed pursuant to this section shall comply with the requirements of Section 8102.

(b) Upon the acceptance for recording of a notice of completion or notice of cessation the county recorder shall mail to those persons who have filed a preliminary notice, notification that a notice of completion or notice of cessation has been recorded on the property, and shall affix the date that the notice of completion or notice of cessation was recorded with the county recorder. The notification given by the county recorder under this section is not governed by the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(c) The failure of the county recorder to mail the notification to the person who filed a preliminary notice, or the failure of those persons to receive the notification or to receive complete notification, shall not affect the period within which a claim of lien is required to be recorded. However, the county recorder shall make a good faith effort to mail notification to those persons who have filed the preliminary notice under this section and to do so within five days after the recording of a notice of completion or notice of cessation.

(d) The county recorder may cause to be destroyed all documents filed pursuant to this section, two years after the date of filing.

(e) The preliminary notice that a person may file pursuant to this section is for the limited purpose of facilitating the mailing of notice by the county recorder of recorded notices of completion and notices of cessation. The notice that is filed is not a recordable document and shall not be entered into those official records of the county which by law impart constructive notice. Notwithstanding any other provision of law, the index maintained by the recorder of filed preliminary notices shall be separate and distinct from those indexes maintained by the county recorder of those official records of the county which by law impart constructive notice. The filing of a preliminary notice with the county recorder does not give rise to any actual or constructive notice with respect to any party of the existence or contents of a filed preliminary notice nor to any duty of inquiry on the part of any party as to the existence or contents of that notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8216

If the contract of any subcontractor on a particular work of improvement provides for payment to the subcontractor of more than four hundred dollars ($400), the failure of that subcontractor, licensed under the Contractors’ State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), to give the notice provided for in this chapter, constitutes grounds for disciplinary action under the Contractors’ State License Law.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






CHAPTER 3 - Design Professionals Lien

8300

For purposes of this chapter, a “design professional” is a person described in Section 8014 who provides services pursuant to a written contract with a landowner for the design, engineering, or planning of a work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8302

(a) A design professional has, from the date of recordation of a claim of lien under this chapter, a lien on the site notwithstanding the absence of commencement of the planned work of improvement, if the landowner who contracted for the design professional’s services is also the owner of the site at the time of recordation of the claim of lien.

(b) The lien of the design professional is for the amount of the design professional’s fee for services provided under the contract or the reasonable value of those services, whichever is less. The amount of the lien is reduced by the amount of any deposit or prior payment under the contract.

(c) A design professional may not record a claim of lien, and a lien may not be created, under this chapter unless a building permit or other governmental approval in furtherance of the work of improvement has been obtained in connection with or utilizing the services provided by the design professional.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8304

A design professional is not entitled to a lien under this chapter unless all of the following conditions are satisfied:

(a) The work of improvement for which the design professional provided services has not commenced.

(b) The landowner defaults in a payment required under the contract or refuses to pay the demand of the design professional made under the contract.

(c) Not less than 10 days before recording a claim of lien, the design professional gives the landowner notice making a demand for payment, and stating that a default has occurred under the contract and the amount of the default.

(d) The design professional records a claim of lien. The claim of lien shall include all of the following information:

(1) The name of the design professional.

(2) The amount of the claim.

(3) The current owner of record of the site.

(4) A legal description of the site.

(5) Identification of the building permit or other governmental approval for the work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8306

(a) On recordation of the claim of lien, a lien is created in favor of the named design professional.

(b) The lien automatically expires and is null and void and of no further force or effect on the occurrence of either of the following events:

(1) The commencement of the work of improvement for which the design professional provided services.

(2) The expiration of 90 days after recording the claim of lien, unless the design professional commences an action to enforce the lien within that time.

(c) If the landowner partially or fully satisfies the lien, the design professional shall execute and record a document that evidences a partial or full satisfaction and release of the lien, as applicable.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8308

(a) Except as provided in subdivision (b), no provision of this part applies to a lien created under this chapter.

(b) The following provisions of this part apply to a lien created under this chapter:

(1) This chapter.

(2) Article 1 (commencing with Section 8000) of Chapter 1 of Title 1.

(3) Section 8424.

(4) Article 6 (commencing with Section 8460) of Chapter 4.

(5) Article 7 (commencing with Section 8480) of Chapter 4.

(6) Article 8 (commencing with Section 8490) of Chapter 4.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8310

This chapter does not affect the ability of a design professional to obtain a lien for a work of improvement under Section 8400.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8312

A design professional shall record a claim of lien under this chapter no later than 90 days after the design professional knows or has reason to know that the work of improvement will not be commenced.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8314

The creation of a lien under this chapter does not affect the ability of the design professional to pursue other remedies.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8316

(a) No lien created under this chapter affects or takes priority over the interest of record of a purchaser, lessee, or encumbrancer, if the interest of the purchaser, lessee, or encumbrancer in the real property was duly recorded before recordation of the claim of lien.

(b) No lien created under this chapter affects or takes priority over an encumbrance of a construction lender that funds the loan for the work of improvement for which the design professional provided services.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8318

A design professional may not obtain a lien under this chapter for services provided for a work of improvement relating to a single-family, owner-occupied residence for which the expected construction cost is less than one hundred thousand dollars ($100,000).

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8319

(a) A design professional may convert a recorded design professional lien to a mechanics lien if all of the following requirements are met:

(1) The design professional lien expires pursuant to paragraph (1) of subdivision (b) of Section 8306.

(2) The design professional lien remains fully or partially unpaid.

(3) Within 30 days of the expiration of the design professional lien pursuant to paragraph (1) of subdivision (b) of Section 8306, the design professional records a mechanics lien for the amount of the unpaid design professional lien.

(4) The recorded mechanics lien states that it is a converted design professional lien but shall be recorded and enforced as a mechanics lien, except the design professional need not provide a preliminary notice to enforce this mechanics lien. This mechanics lien shall be effective as of the date of recordation of this mechanics lien and shall be given priority pursuant to the provisions of Section 8450.

(b) This section shall not apply if a design professional lien expires pursuant to paragraph (2) of subdivision (b) of Section 8306.

(Added by Stats. 2011, Ch. 127, Sec. 1. Effective January 1, 2012. Operative July 1, 2012, by Sec. 2 of Ch. 127.)






CHAPTER 4 - Mechanics Lien

ARTICLE 1 - Who is Entitled to Lien

8400

A person that provides work authorized for a work of improvement, including, but not limited to, the following persons, has a lien right under this chapter:

(a) Direct contractor.

(b) Subcontractor.

(c) Material supplier.

(d) Equipment lessor.

(e) Laborer.

(f) Design professional.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8402

A person that provides work authorized for a site improvement has a lien right under this chapter.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8404

Work is authorized for a work of improvement or for a site improvement in any of the following circumstances:

(a) It is provided at the request of or agreed to by the owner.

(b) It is provided or authorized by a direct contractor, subcontractor, architect, project manager, or other person having charge of all or part of the work of improvement or site improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 2 - Conditions to Enforcing a Lien

8410

A claimant may enforce a lien only if the claimant has given preliminary notice to the extent required by Chapter 2 (commencing with Section 8200) and made proof of notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8412

A direct contractor may not enforce a lien unless the contractor records a claim of lien after the contractor completes the direct contract, and before the earlier of the following times:

(a) Ninety days after completion of the work of improvement.

(b) Sixty days after the owner records a notice of completion or cessation.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8414

A claimant other than a direct contractor may not enforce a lien unless the claimant records a claim of lien within the following times:

(a) After the claimant ceases to provide work.

(b) Before the earlier of the following times:

(1) Ninety days after completion of the work of improvement.

(2) Thirty days after the owner records a notice of completion or cessation.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8416

(a) A claim of mechanics lien shall be a written statement, signed and verified by the claimant, containing all of the following:

(1) A statement of the claimant’s demand after deducting all just credits and offsets.

(2) The name of the owner or reputed owner, if known.

(3) A general statement of the kind of work furnished by the claimant.

(4) The name of the person by whom the claimant was employed or to whom the claimant furnished work.

(5) A description of the site sufficient for identification.

(6) The claimant’s address.

(7) A proof of service affidavit completed and signed by the person serving a copy of the claim of mechanics lien pursuant to subdivision (c). The affidavit shall show the date, place, and manner of service, and facts showing that the service was made in accordance with this section. The affidavit shall show the name and address of the owner or reputed owner upon whom the copy of the claim of mechanics lien was served pursuant to paragraphs (1) or (2) of subdivision (c), and the title or capacity in which the person or entity was served.

(8) The following statement, printed in at least 10-point boldface type. The letters of the last sentence shall be printed in uppercase type, excepting the Internet Web site address of the Contractors’ State License Board, which shall be printed in lowercase type:

“NOTICE OF MECHANICS LIEN

ATTENTION!

Upon the recording of the enclosed MECHANICS LIEN with the county recorder’s office of the county where the property is located, your property is subject to the filing of a legal action seeking a court-ordered foreclosure sale of the real property on which the lien has been recorded. That legal action must be filed with the court no later than 90 days after the date the mechanics lien is recorded.

The party identified in the enclosed mechanics lien may have provided labor or materials for improvements to your property and may not have been paid for these items. You are receiving this notice because it is a required step in filing a mechanics lien foreclosure action against your property. The foreclosure action will seek a sale of your property in order to pay for unpaid labor, materials, or improvements provided to your property. This may affect your ability to borrow against, refinance, or sell the property until the mechanics lien is released.

BECAUSE THE LIEN AFFECTS YOUR PROPERTY, YOU MAY WISH TO SPEAK WITH YOUR CONTRACTOR IMMEDIATELY, OR CONTACT AN ATTORNEY, OR FOR MORE INFORMATION ON MECHANICS LIENS GO TO THE CONTRACTORS’ STATE LICENSE BOARD WEB SITE AT www.cslb.ca.gov.”

(b) A claim of mechanics lien in otherwise proper form, verified and containing the information required in subdivision (a), shall be accepted by the recorder for recording and shall be deemed duly recorded without acknowledgment.

(c) A copy of the claim of mechanics lien, which includes the Notice of Mechanics Lien required by paragraph (8) of subdivision (a), shall be served on the owner or reputed owner. Service shall be made as follows:

(1) For an owner or reputed owner to be notified who resides in or outside this state, by registered mail, certified mail, or first-class mail, evidenced by a certificate of mailing, postage prepaid, addressed to the owner or reputed owner at the owner’s or reputed owner’s residence or place of business address or at the address shown by the building permit on file with the authority issuing a building permit for the work, or as otherwise provided in Section 8174.

(2) If the owner or reputed owner cannot be served by this method, then the copy of the claim of mechanics lien may be given by registered mail, certified mail, or first-class mail, evidenced by a certificate of mailing, postage prepaid, addressed to the construction lender or to the original contractor.

(d) Service of the copy of the claim of mechanics lien by registered mail, certified mail, or first-class mail, evidenced by a certificate of mailing, postage prepaid, is complete at the time of the deposit of that first-class, certified, or registered mail.

(e) Failure to serve the copy of the claim of mechanics lien as prescribed by this section, including the Notice of Mechanics Lien required by paragraph (8) of subdivision (a), shall cause the claim of mechanics lien to be unenforceable as a matter of law.

(Amended (as to be added by Stats. 2010, Ch. 697) by Stats. 2011, Ch. 673, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, pursuant to Stats. 2010, Ch. 697, Sec. 105, and Section 8052.)



8422

(a) Except as provided in subdivisions (b) and (c), erroneous information contained in a claim of lien relating to the claimant’s demand, credits and offsets deducted, the work provided, or the description of the site, does not invalidate the claim of lien.

(b) Erroneous information contained in a claim of lien relating to the claimant’s demand, credits and offsets deducted, or the work provided, invalidates the claim of lien if the court determines either of the following:

(1) The claim of lien was made with intent to defraud.

(2) An innocent third party, without notice, actual or constructive, became the bona fide owner of the property after recordation of the claim of lien, and the claim of lien was so deficient that it did not put the party on further inquiry in any manner.

(c) Any person who shall willfully include in a claim of lien labor, services, equipment, or materials not furnished for the property described in the claim, shall thereby forfeit the person’s lien.

(Amended (as to be added by Stats. 2010, Ch. 697) by Stats. 2011, Ch. 44, Sec. 5. Effective January 1, 2012. Addition and amendment operative July 1, 2012, by Stats. 2010, Ch. 697, Sec. 105, and Stats. 2011, Ch. 44, Sec. 7.)



8424

(a) An owner of real property or an owner of any interest in real property subject to a recorded claim of lien, or a direct contractor or subcontractor affected by the claim of lien, that disputes the correctness or validity of the claim may obtain release of the real property from the claim of lien by recording a lien release bond. The principal on the bond may be the owner of the property, the direct contractor, or the subcontractor.

(b) The bond shall be conditioned on payment of any judgment and costs the claimant recovers on the lien. The bond shall be in an amount equal to 125 percent of the amount of the claim of lien or 125 percent of the amount allocated in the claim of lien to the real property to be released. The bond shall be executed by an admitted surety insurer.

(c) The bond may be recorded either before or after commencement of an action to enforce the lien. On recordation of the bond, the real property is released from the claim of lien and from any action to enforce the lien.

(d) A person that obtains and records a lien release bond shall give notice to the claimant. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1 and shall include a copy of the bond. Failure to give the notice required by this section does not affect the validity of the bond, but the statute of limitations for an action on the bond is tolled until notice is given. The claimant shall commence an action on the bond within six months after notice is given.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 3 - Amount of Lien

8430

(a) The lien is a direct lien for the lesser of the following amounts:

(1) The reasonable value of the work provided by the claimant.

(2) The price agreed to by the claimant and the person that contracted for the work.

(b) The lien is not limited in amount by the contract price for the work of improvement except as provided in Section 8600.

(c) This section does not preclude the claimant from including in a claim of lien work performed based on a written modification of the contract, or as a result of rescission, abandonment, or breach of the contract. If there is a rescission, abandonment, or breach of the contract, the amount of the lien may not exceed the reasonable value of the work provided by the claimant.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8432

(a) A lien does not extend to work, whether or not the work is authorized by a direct contractor or subcontractor, if the work is not included in a direct contract or a modification of that contract, and the claimant had actual knowledge or constructive notice of the provisions of that contract or modification before providing the work.

(b) The filing of a contract or modification of that contract with the county recorder, before the commencement of a work of improvement, is constructive notice of the provisions of the contract or modification to a person providing work on that work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8434

A direct contractor or a subcontractor may enforce a lien only for the amount due pursuant to that contractor’s contract after deducting all lien claims of other claimants for work provided and embraced within that contract.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 4 - Property Subject to Lien

8440

Subject to Section 8442, a lien attaches to the work of improvement and to the real property on which the work of improvement is situated, including as much space about the work of improvement as is required for the convenient use and occupation of the work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8442

The following interests in real property to which a lien attaches are subject to the lien:

(a) The interest of a person that contracted for the work of improvement.

(b) The interest of a person that did not contract for the work of improvement, if work for which the lien is claimed was provided with the knowledge of that person, unless that person gives notice of nonresponsibility under Section 8444.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8444

(a) An owner of real property or a person claiming an interest in real property on which a work of improvement is situated that did not contract for the work of improvement may give notice of nonresponsibility.

(b) A notice of nonresponsibility shall be signed and verified by the owner.

(c) The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(d) The notice shall also include all of the following information:

(1) The nature of the owner’s title or interest.

(2) The name of a purchaser under contract, if any, or lessee, if known.

(3) A statement that the person giving the notice is not responsible for claims arising from the work of improvement.

(e) A notice of nonresponsibility is not effective unless, within 10 days after the person giving notice has knowledge of the work of improvement, the person both posts and records the notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8446

A claimant may record one claim of lien on two or more works of improvement, subject to the following conditions:

(a) The works of improvement have or are reputed to have the same owner, or the work was contracted for by the same person for the works of improvement whether or not they have the same owner.

(b) The claimant in the claim of lien designates the amount due for each work of improvement. If the claimant contracted for a lump sum payment for work provided for the works of improvement and the contract does not segregate the amount due for each work of improvement separately, the claimant may estimate an equitable distribution of the amount due for each work of improvement based on the proportionate amount of work provided for each. If the claimant does not designate the amount due for each work of improvement, the lien is subordinate to other liens.

(c) If there is a single structure on real property of different owners, the claimant need not segregate the proportion of work provided for the portion of the structure situated on real property of each owner. In the lien enforcement action the court may, if it determines it equitable to do so, designate an equitable distribution of the lien among the real property of the owners.

(d) The lien does not extend beyond the amount designated as against other creditors having liens, by judgment, mortgage, or otherwise, on either the works of improvement or the real property on which the works of improvement are situated.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8448

(a) As used in this section, “separate residential unit” means one residential structure, including a residential structure containing multiple condominium units, together with any common area, garage, or other appurtenant improvements.

(b) If a work of improvement consists of the construction of two or more separate residential units:

(1) Each unit is deemed a separate work of improvement, and completion of each unit is determined separately for purposes of the time for recording a claim of lien on that unit. This paragraph does not affect any lien right under Section 8402 or 8446.

(2) Material provided for the work of improvement is deemed to be provided for use or consumption in each separate residential unit in which the material is actually used or consumed; but if the claimant is unable to segregate the amounts used or consumed in separate residential units, the claimant has the right to all the benefits of Section 8446.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 5 - Priorities

8450

(a) A lien under this chapter, other than a lien provided for in Section 8402, has priority over a lien, mortgage, deed of trust, or other encumbrance on the work of improvement or the real property on which the work of improvement is situated, that (1) attaches after commencement of the work of improvement or (2) was unrecorded at the commencement of the work of improvement and of which the claimant had no notice.

(b) Subdivision (a) is subject to the exception provided for in Section 8452.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8452

A mortgage or deed of trust, otherwise subordinate to a lien under Section 8450, has priority over a lien for work provided after recordation of a payment bond that satisfies all of the following requirements:

(a) The bond refers to the mortgage or deed of trust.

(b) The bond is in an amount not less than 75 percent of the principal amount of the mortgage or deed of trust.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8454

If a site improvement is provided for in a direct contract separate from the direct contract for the remainder of the work of improvement, the site improvement is deemed a separate work of improvement and commencement of the site improvement is not commencement of the remainder of the work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8456

(a) This section applies to a construction loan secured by a mortgage or deed of trust that has priority over a lien under this chapter.

(b) An optional advance of funds by the construction lender that is used for construction costs has the same priority as a mandatory advance of funds by the construction lender, provided that the total of all advances does not exceed the amount of the original construction loan.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8458

(a) Except as provided in subdivision (b), a lien provided for in Section 8402 has priority over:

(1) A mortgage, deed of trust, or other encumbrance that attaches after commencement of the site improvement.

(2) A mortgage, deed of trust, or other encumbrance that was unrecorded at the commencement of the site improvement and of which the claimant had no notice.

(3) A mortgage, deed of trust, or other encumbrance that was recorded before commencement of the site improvement, if given for the sole or primary purpose of financing the site improvement. This subdivision does not apply if the loan proceeds are, in good faith, placed in the control of the lender pursuant to a binding agreement with the borrower to the effect that (A) the proceeds are to be applied to the payment of claimants and (B) no portion of the proceeds will be paid to the borrower in the absence of satisfactory evidence that all claims have been paid or that the time for recording a claim of lien has expired and no claim of lien has been recorded.

(b) A mortgage or deed of trust, otherwise subordinate under subdivision (a), has priority over a lien provided for in Section 8402 if a payment bond in an amount not less than 50 percent of the principal amount of the mortgage or deed of trust is recorded before completion of the work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 6 - Enforcement of Lien

8460

(a) The claimant shall commence an action to enforce a lien within 90 days after recordation of the claim of lien. If the claimant does not commence an action to enforce the lien within that time, the claim of lien expires and is unenforceable.

(b) Subdivision (a) does not apply if the claimant and owner agree to extend credit, and notice of the fact and terms of the extension of credit is recorded (1) within 90 days after recordation of the claim of lien or (2) more than 90 days after recordation of the claim of lien but before a purchaser or encumbrancer for value and in good faith acquires rights in the property. In that event the claimant shall commence an action to enforce the lien within 90 days after the expiration of the credit, but in no case later than one year after completion of the work of improvement. If the claimant does not commence an action to enforce the lien within that time, the claim of lien expires and is unenforceable.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8461

After commencement of an action to enforce a lien, the plaintiff shall record in the office of the county recorder of the county, or of the several counties in which the property is situated, a notice of the pendency of the action, as provided in Title 4.5 (commencing with Section 405) of Part 2 of the Code of Civil Procedure, on or before 20 days after the commencement of the action. Only from the time of recording that notice shall a purchaser or encumbrancer of the property affected thereby be deemed to have constructive notice of the pendency of the action, and in that event only of its pendency against parties designated by their real names.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8462

Notwithstanding Section 583.420 of the Code of Civil Procedure, if an action to enforce a lien is not brought to trial within two years after commencement of the action, the court may in its discretion dismiss the action for want of prosecution.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8464

In addition to any other costs allowed by law, the court in an action to enforce a lien shall allow as costs to each claimant whose lien is established the amount paid to verify and record the claim of lien, whether the claimant is a plaintiff or defendant.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8466

If there is a deficiency of proceeds from the sale of property on a judgment for enforcement of a lien, a deficiency judgment may be entered against a party personally liable for the deficiency in the same manner and with the same effect as in an action to foreclose a mortgage.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8468

(a) This chapter does not affect any of the following rights of a claimant:

(1) The right to maintain a personal action to recover a debt against the person liable, either in a separate action or in an action to enforce a lien.

(2) The right to a writ of attachment. In an application for a writ of attachment, the claimant shall refer to this section. The claimant’s recording of a claim of lien does not affect the right to a writ of attachment.

(3) The right to enforce a judgment.

(b) A judgment obtained by the claimant in a personal action described in subdivision (a) does not impair or merge the claim of lien, but any amount collected on the judgment shall be credited on the amount of the lien.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8470

In an action to enforce a lien for work provided to a contractor:

(a) The contractor shall defend the action at the contractor’s own expense. During the pendency of the action the owner may withhold from the direct contractor the amount of the lien claim.

(b) If the judgment in the action is against the owner or the owner’s property, the owner may deduct the amount of the judgment and costs from any amount owed to the direct contractor. If the amount of the judgment and costs exceeds the amount owed to the direct contractor, or if the owner has settled with the direct contractor in full, the owner may recover from the direct contractor, or the sureties on a bond given by the direct contractor for faithful performance of the direct contract, the amount of the judgment and costs that exceed the contract price and for which the direct contractor was originally liable.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 7 - Release Order

8480

(a) The owner of property or the owner of any interest in property subject to a claim of lien may petition the court for an order to release the property from the claim of lien if the claimant has not commenced an action to enforce the lien within the time provided in Section 8460.

(b) This article does not bar any other cause of action or claim for relief by the owner of the property. A release order does not bar any other cause of action or claim for relief by the claimant, other than an action to enforce the claim of lien that is the subject of the release order.

(c) A petition for a release order under this article may be joined with a pending action to enforce the claim of lien that is the subject of the petition. No other action or claim for relief may be joined with a petition under this article.

(d) Notwithstanding Section 8056, Chapter 2.5 (commencing with Section 1141.10) of Title 3 of Part 3 of the Code of Civil Procedure does not apply to a proceeding under this article.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8482

An owner of property may not petition the court for a release order under this article unless at least 10 days before filing the petition the owner gives the claimant notice demanding that the claimant execute and record a release of the claim of lien. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, and shall state the grounds for the demand.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8484

A petition for a release order shall be verified and shall allege all of the following:

(a) The date of recordation of the claim of lien. A certified copy of the claim of lien shall be attached to the petition.

(b) The county in which the claim of lien is recorded.

(c) The book and page or series number of the place in the official records where the claim of lien is recorded.

(d) The legal description of the property subject to the claim of lien.

(e) Whether an extension of credit has been granted under Section 8460, if so to what date, and that the time for commencement of an action to enforce the lien has expired.

(f) That the owner has given the claimant notice under Section 8482 demanding that the claimant execute and record a release of the lien and that the claimant is unable or unwilling to do so or cannot with reasonable diligence be found.

(g) Whether an action to enforce the lien is pending.

(h) Whether the owner of the property or interest in the property has filed for relief in bankruptcy or there is another restraint that prevents the claimant from commencing an action to enforce the lien.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8486

(a) On the filing of a petition for a release order, the clerk shall set a hearing date. The date shall be not more than 30 days after the filing of the petition. The court may continue the hearing only on a showing of good cause, but in any event the court shall rule and make any necessary orders on the petition not later than 60 days after the filing of the petition.

(b) The petitioner shall serve a copy of the petition and a notice of hearing on the claimant at least 15 days before the hearing. Service shall be made in the same manner as service of summons, or by certified or registered mail, postage prepaid, return receipt requested, addressed to the claimant as provided in Section 8108.

(c) Notwithstanding Section 8116, when service is made by mail, service is complete on the fifth day following deposit of the petition and notice in the mail.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8488

(a) At the hearing both (1) the petition and (2) the issue of compliance with the service and date for hearing requirements of this article are deemed controverted by the claimant. The petitioner has the initial burden of producing evidence on those matters. The petitioner has the burden of proof as to the issue of compliance with the service and date for hearing requirements of this article. The claimant has the burden of proof as to the validity of the lien.

(b) If judgment is in favor of the petitioner, the court shall order the property released from the claim of lien.

(c) The prevailing party is entitled to reasonable attorney’s fees.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 8 - Removal of Claim of Lien from Record

8490

(a) A court order dismissing a cause of action to enforce a lien or releasing property from a claim of lien, or a judgment that no lien exists, shall include all of the following information:

(1) The date of recordation of the claim of lien.

(2) The county in which the claim of lien is recorded.

(3) The book and page or series number of the place in the official records where the claim of lien is recorded.

(4) The legal description of the property.

(b) A court order or judgment under this section is equivalent to cancellation of the claim of lien and its removal from the record.

(c) A court order or judgment under this section is a recordable instrument. On recordation of a certified copy of the court order or judgment, the property described in the order or judgment is released from the claim of lien.

(d) This section does not apply to a court order dismissing an action to enforce a lien that is expressly stated to be without prejudice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8494

If a claim of lien expires and is unenforceable under Section 8460, or if a court order or judgment is recorded under Section 8490, the claim of lien does not constitute actual or constructive notice of any of the matters contained, claimed, alleged, or contended in the claim of lien, or create a duty of inquiry in any person thereafter dealing with the affected property.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)









CHAPTER 5 - Stop Payment Notice

ARTICLE 1 - General Provisions

8500

The rights of all persons furnishing work for any work of improvement, with respect to any fund for payment of construction costs, are governed exclusively by this chapter, and no person may assert any legal or equitable right with respect to the fund, other than a right created by a written contract between that person and the person holding the fund, except pursuant to the provisions of this chapter.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8502

(a) A stop payment notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, and shall be signed and verified by the claimant.

(b) The notice shall include a general description of work to be provided, and an estimate of the total amount in value of the work to be provided.

(c) The amount claimed in the notice may include only the amount due the claimant for work provided through the date of the notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8504

A claimant that willfully gives a false stop payment notice or that willfully includes in the notice a demand to withhold for work that has not been provided forfeits all right to participate in the distribution of the funds withheld and all right to a lien under Chapter 4 (commencing with Section 8400).

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8506

(a) A stop payment notice to an owner shall be given to the owner or to the owner’s architect, if any.

(b) A stop payment notice to a construction lender holding construction funds shall not be effective unless given to the manager or other responsible officer or person at the office or branch of the lender administering or holding the construction funds.

(c) A stop payment notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8508

A stop payment notice is not valid unless both of the following conditions are satisfied:

(a) The claimant gave preliminary notice to the extent required by Chapter 2 (commencing with Section 8200).

(b) The claimant gave the stop payment notice before expiration of the time within which a claim of lien must be recorded under Chapter 4 (commencing with Section 8400).

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8510

(a) A person may obtain release of funds withheld pursuant to a stop payment notice by giving the person withholding the funds a release bond.

(b) A release bond shall be given by an admitted surety insurer and shall be conditioned for payment of any amount not exceeding the penal obligation of the bond that the claimant recovers on the claim, together with costs of suit awarded in the action. The bond shall be in an amount equal to 125 percent of the amount claimed in the stop payment notice.

(c) On receipt of a release bond, the person withholding funds pursuant to the stop payment notice shall release them.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 2 - Stop Payment Notice to Owner

8520

(a) A person that has a lien right under Chapter 4 (commencing with Section 8400), other than a direct contractor, may give the owner a stop payment notice.

(b) The owner may give notice, in compliance with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, demanding that a person that has a lien right under Chapter 4 (commencing with Section 8400) give the owner a stop payment notice. If the person fails to give the owner a bonded or unbonded stop payment notice, the person forfeits the right to a lien under Chapter 4 (commencing with Section 8400).

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8522

(a) Except as provided in subdivision (b), on receipt of a stop payment notice an owner shall withhold from the direct contractor or from any person acting under authority of a direct contractor a sufficient amount due or to become due to the direct contractor to pay the claim stated in the notice.

(b) The owner may, but is not required to, withhold funds if the owner has previously recorded a payment bond under Section 8600. If the owner does not withhold funds, the owner shall, within 30 days after receipt of the stop payment notice, give notice to the claimant that a payment bond has been recorded and provide the claimant a copy of the bond. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 3 - Stop Payment Notice to Construction Lender

8530

A person that has a lien right under Chapter 4 (commencing with Section 8400) may give a construction lender a stop payment notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8532

A claimant may give a construction lender a stop payment notice accompanied by a bond in an amount equal to 125 percent of the amount of the claim. The bond shall be conditioned that if the defendant recovers judgment in an action to enforce payment of the claim stated in the stop payment notice or to enforce a claim of lien recorded by the claimant, the claimant will pay all costs that are awarded the owner, direct contractor, or construction lender, and all damages to the owner, direct contractor, or construction lender that result from the stop payment notice or recordation of the claim of lien, not exceeding the amount of the bond.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8534

(a) A construction lender that objects to the sufficiency of sureties on the bond given with a bonded stop payment notice shall give notice to the claimant of the objection, within 20 days after the bonded stop payment notice is given. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(b) The claimant may within 10 days after notice of the objection is given substitute for the initial bond a bond executed by an admitted surety insurer. If the claimant does not substitute a bond executed by an admitted surety insurer, the construction lender may disregard the bonded stop payment notice and release all funds withheld in response to that notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8536

(a) Except as provided in subdivision (b), on receipt of a stop payment notice a construction lender shall withhold from the borrower or other person to whom the lender or the owner is obligated to make payments or advancement out of the construction fund sufficient funds to pay the claim stated in the notice.

(b) The construction lender may, at its option, elect not to withhold funds in any of the following circumstances:

(1) The stop payment notice is unbonded.

(2) The stop payment notice is given by a claimant other than a direct contractor, and a payment bond is recorded before the lender is given any stop payment notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8538

(a) The claimant may make a written request for notice of an election by the construction lender under Section 8536 not to withhold funds. The request shall be made at the time the claimant gives the construction lender the stop payment notice and shall be accompanied by a preaddressed, stamped envelope.

(b) If the construction lender elects not to withhold funds under Section 8536, the lender shall, within 30 days after making the election, give notice of that fact to a claimant who has requested notice of the election under subdivision (a). The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1. If the basis of the election is the recordation of a payment bond under Section 8600, the construction lender shall include a copy of the bond with the notice.

(c) A construction lender is not liable for failure to include a copy of the bond with the notice under this section if all of the following conditions are satisfied:

(1) The failure was not intentional and resulted from a bona fide error.

(2) The lender maintains reasonable procedures to avoid an error of that type.

(3) The lender corrected the error not later than 20 days after the date the lender discovered the violation.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 4 - Priorities

8540

(a) Funds withheld pursuant to a stop payment notice shall be distributed in the following order of priority:

(1) First, to pay claims of persons that have given a bonded stop payment notice. If funds are insufficient to pay the claims of those persons in full, the funds shall be distributed pro rata among the claimants in the ratio that the claim of each bears to the aggregate of all claims for which a bonded stop payment notice is given.

(2) Second, to pay claims of persons that have given an unbonded stop payment notice. If funds are insufficient to pay the claims of those persons in full, the funds shall be distributed among the claimants in the ratio that the claim of each bears to the aggregate of all claims for which an unbonded stop payment notice is given.

(b) Pro rata distribution under this section shall be made among the persons entitled to share in the distribution without regard to the order in which the person has given a stop payment notice or commenced an enforcement action.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8542

Notwithstanding Section 8540:

(a) If funds are withheld pursuant to a stop payment notice given to a construction lender by a direct contractor or subcontractor, the direct contractor or subcontractor may recover only the net amount due the direct contractor or subcontractor after deducting any funds that are withheld by the construction lender pursuant to the claims of subcontractors and material suppliers that have given a stop payment notice for work done on behalf of the direct contractor or subcontractor.

(b) In no event is the construction lender required to withhold, pursuant to a stop payment notice, more than the net amount provided in subdivision (a). Notwithstanding any other provision of this chapter, a construction lender is not liable for failure to withhold more than that net amount on receipt of a stop payment notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8544

The rights of a claimant who gives a construction lender a stop payment notice are not affected by an assignment of construction loan funds made by the owner or direct contractor, and the stop payment notice has priority over the assignment, whether the assignment is made before or after the stop payment notice is given.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 5 - Enforcement of Claim Stated in Stop Payment Notice

8550

(a) A claimant shall commence an action to enforce payment of the claim stated in a stop payment notice at any time after 10 days from the date the claimant gives the stop payment notice.

(b) A claimant shall commence an action to enforce payment of the claim stated in a stop payment notice not later than 90 days after expiration of the time within which a stop payment notice must be given.

(c) An action under this section may not be brought to trial or judgment entered before expiration of the time provided in subdivision (b).

(d) If a claimant does not commence an action to enforce payment of the claim stated in a stop payment notice within the time prescribed in subdivision (b), the notice ceases to be effective and the person withholding funds pursuant to the notice shall release them.

(e) Within five days after commencement of an action to enforce payment of the claim stated in a stop payment notice, the claimant shall give notice of commencement of the action to the persons to whom the stop payment notice was given. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8552

If more than one claimant has given a stop payment notice:

(a) Any number of claimants may join in the same enforcement action.

(b) If claimants commence separate actions, the court first acquiring jurisdiction may order the actions consolidated.

(c) On motion of the owner or construction lender the court shall require all claimants to be impleaded in one action, to the end that the rights of all parties may be adjudicated in the action.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8554

Notwithstanding Section 583.420 of the Code of Civil Procedure, if an action to enforce payment of the claim stated in a stop payment notice is not brought to trial within two years after commencement of the action, the court may in its discretion dismiss the action for want of prosecution.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8556

A stop payment notice ceases to be effective, and a person withholding funds pursuant to the notice shall release them, in either of the following circumstances:

(a) An action to enforce payment of the claim stated in the stop payment notice is dismissed, unless expressly stated to be without prejudice.

(b) Judgment in an action to enforce payment of the claim stated in the stop payment notice is against the claimant.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8558

(a) In an action to enforce payment of the claim stated in a bonded stop payment notice, the prevailing party is entitled to a reasonable attorney’s fee in addition to costs and damages.

(b) The court, on notice and motion by a party, shall determine who is the prevailing party or that there is no prevailing party for the purpose of this section, regardless of whether the action proceeds to final judgment. The prevailing party is the party that recovers greater relief in the action, subject to the following limitations:

(1) If the action is voluntarily dismissed or dismissed pursuant to a settlement, there is no prevailing party.

(2) If the defendant tenders to the claimant the full amount to which the claimant is entitled, and deposits in court for the claimant the amount so tendered, and alleges those facts in the answer and the allegation is determined to be true, the defendant is deemed to be the prevailing party.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8560

If the claimant is the prevailing party in an action to enforce payment of the claim stated in a bonded stop payment notice, any amount awarded on the claim shall include interest at the legal rate calculated from the date the stop payment notice is given.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)









CHAPTER 6 - Payment Bond

8600

(a) This section applies if, before the commencement of work, the owner in good faith files a direct contract with the county recorder, and records a payment bond of the direct contractor in an amount not less than 50 percent of the price stated in the direct contract.

(b) If the conditions of subdivision (a) are satisfied, the court shall, where equitable to do so, restrict lien enforcement under this title to the aggregate amount due from the owner to the direct contractor and shall enter judgment against the direct contractor and surety on the bond for any deficiency that remains between the amount due to the direct contractor and the whole amount due to claimants.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8602

Section 8600 does not preclude an owner from requiring a performance bond, payment bond, or other security as protection against a direct contractor’s failure to perform the direct contract or to make full payment for all work provided pursuant to the contract.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8604

(a) If a lending institution requires that a payment bond be given as a condition of lending money to finance a work of improvement, and accepts in writing as sufficient a bond given in fulfillment of the requirement, the lending institution may not thereafter object to the borrower as to the validity of the bond or refuse to make the loan based on an objection to the bond if the bond is given by an admitted surety insurer.

(b) For purposes of this section, a “lending institution” includes a commercial bank, savings and loan institution, credit union, or other organization or person engaged in the business of financing loans.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8606

(a) A payment bond under this title shall be conditioned for the payment in full of the claims of all claimants and shall by its terms inure to the benefit of all claimants so as to give a claimant a right of action to enforce the liability on the bond. The bond shall be given by an admitted surety insurer.

(b) An owner, direct contractor, or subcontractor may be the principal on the bond.

(c) A claimant may enforce the liability on the bond in an action to enforce a lien under this part or in a separate action on the bond.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8608

(a) This title does not give a claimant a right to recover on a direct contractor’s payment bond given under this chapter unless the claimant provided work to the direct contractor either directly or through one or more subcontractors, pursuant to a direct contract.

(b) Nothing in this section affects the stop payment notice right of, and relative priorities among, design professionals and holders of secured interests in the real property.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8609

Any provision in a payment bond attempting by contract to shorten the period prescribed in Section 337 of the Code of Civil Procedure for the commencement of an action on the bond shall not be valid under either of the following circumstances:

(a) If the provision attempts to limit the time for commencement of an action on the bond to a shorter period than six months from the completion of any work of improvement.

(b) As applied to any action brought by a claimant, unless the bond is recorded before the work of improvement is commenced.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8610

Notwithstanding Section 8609, if a payment bond under this title is recorded before completion of a work of improvement, an action to enforce the liability on the bond may not be commenced later than six months after completion of the work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8612

(a) In order to enforce a claim against a payment bond under this title, a claimant shall give the preliminary notice provided in Chapter 2 (commencing with Section 8200).

(b) If preliminary notice was not given as provided in Chapter 2 (commencing with Section 8200), a claimant may enforce a claim by giving written notice to the surety and the bond principal within 15 days after recordation of a notice of completion. If no notice of completion has been recorded, the time for giving written notice to the surety and the bond principal is extended to 75 days after completion of the work of improvement.

(c) Commencing July 1, 2012, and except as provided in subdivision (b), if the preliminary notice was required to be given by a person who has no direct contractual relationship with the contractor, and who has not given notice as provided in Chapter 2 (commencing with Section 8200), that person may enforce a claim by giving written notice to the surety and the bond principal, as provided in Section 8614, within 15 days after recordation of a notice of completion. If no notice of completion has been recorded, the time for giving written notice to the surety and the bond principal is extended to 75 days after completion of the work of improvement.

(d) Subdivision (c) shall not apply in either of the following circumstances:

(1) All progress payments, except for those disputed in good faith, have been made to a subcontractor who has a direct contractual relationship with the general contractor to whom the claimant has provided materials or services.

(2) The subcontractor who has a direct contractual relationship with the general contractor to whom the claimant has provided materials or services has been terminated from the project pursuant to the contract, and all progress payments, except those disputed in good faith, have been made as of the termination date.

(e) Pursuant to Section 8200, this section shall not apply to a laborer, as defined under Section 8024.

(f) This section shall become operative on July 1, 2012.

(Amended (as to be added by Stats. 2010, Ch. 697) by Stats. 2011, Ch. 700, Sec. 3. Effective January 1, 2012. Operative July 1, 2012, pursuant to Stats. 2010, Ch. 697, Sec. 105, and this section's own provisions.)



8614

Notice to the principal and surety under Section 8612 shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






CHAPTER 7 - Security for Large Project

ARTICLE 1 - Application of Chapter

8700

(a) This chapter applies if any of the following conditions is satisfied:

(1) The owner of the fee interest in property contracts for a work of improvement on the property with a contract price greater than five million dollars ($5,000,000).

(2) The owner of a less than fee interest in property, including a leasehold interest, contracts for a work of improvement on the property with a contract price greater than one million dollars ($1,000,000).

(b) For the purpose of this section:

(1) The owner of the fee interest in property is not deemed to be the owner of a less than fee interest by reason of a mortgage, deed of trust, ground lease, or other lien or encumbrance or right of occupancy that encumbers the fee interest.

(2) A lessee of real property is deemed to be the owner of a fee interest in the real property if all of the following conditions are satisfied:

(A) The initial term of the lease is at least 35 years.

(B) The lease covers one or more lawful parcels under the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code, and any applicable local ordinance adopted under that act, in their entirety, including, but not limited to, a parcel approved pursuant to a certificate of compliance proceeding.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8702

This chapter does not apply to any of the following works of improvement:

(a) A single-family residence, including a single-family residence located within a subdivision, and any associated fixed work that requires the services of a general engineering contractor as defined in Section 7056 of the Business and Professions Code. As used in this subdivision, “single-family residence” means a real property improvement used or intended to be used as a dwelling unit for one family.

(b) A housing development eligible for a density bonus under Section 65915 of the Government Code.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8704

This chapter does not apply to any of the following owners:

(a) A qualified publicly traded company or a wholly owned subsidiary of a qualified publicly traded company, if the obligations of the subsidiary pursuant to the contract for the work of improvement are guaranteed by the parent. As used in this subdivision, “qualified publicly traded company” means a company having a class of equity securities listed for trading on the New York Stock Exchange, the American Stock Exchange, or the NASDAQ stock market, and the nonsubordinated debt securities of which are rated as “investment grade” by either Fitch ICBA, Inc., Moody’s Investor Services, Inc., Standard & Poor’s Ratings Services, or a similar statistical rating organization that is nationally recognized for rating the creditworthiness of a publicly traded company. If at any time before final payment of all amounts due pursuant to the contract the nonsubordinated debt securities of the qualified publicly traded company are downgraded to below “investment grade” by any of those rating organizations, the owner is no longer exempt from this chapter.

(b) A qualified private company or a wholly owned subsidiary of a qualified private company, if the obligations of the subsidiary pursuant to the contract for the work of improvement are guaranteed by the parent. As used in this subdivision, “qualified private company” means a company that has no equity securities listed for trading on the New York Stock Exchange, the American Stock Exchange, or the NASDAQ stock market, and that has a net worth determined in accordance with generally accepted accounting principles in excess of fifty million dollars ($50,000,000). If at any time before final payment of all amounts due pursuant to the contract the net worth of the qualified private company is reduced below that level, the owner is no longer exempt from this chapter.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 2 - Security Requirement

8710

An owner described in subdivision (a) of Section 8700 shall provide the direct contractor all of the following:

(a) Security for the owner’s payment obligation pursuant to the contract. The security shall be used only if the owner defaults on the payment obligation to the direct contractor. This subdivision does not apply to an owner that is the majority owner of the direct contractor.

(b) A copy, certified by the county recorder, of any recorded mortgage or deed of trust that secures the construction loan of a lending institution for the work of improvement, disclosing the amount of the loan.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8712

If an owner fails to provide or maintain the security required by this chapter, the direct contractor may give the owner notice demanding security. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1. If the owner does not provide or maintain the security within 10 days after notice demanding security is given, the direct contractor may suspend work until the owner provides or maintains the security.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8714

It is against public policy to waive the provisions of this chapter by contract.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8716

This chapter does not affect any statute providing for mechanics liens, stop payment notices, bond remedies, or prompt payment rights of a subcontractor, including the direct contractor’s payment responsibilities under Section 7108.5 of the Business and Professions Code.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 3 - Form of Security

8720

An owner shall provide security by any of the following means:

(a) A bond that satisfies Section 8722.

(b) An irrevocable letter of credit that satisfies Section 8724.

(c) An escrow account that satisfies Section 8726.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8722

A bond under this chapter shall satisfy all of the following requirements:

(a) The bond shall be executed by an admitted surety insurer that is either listed in the Department of the Treasury’s Listing of Approved Sureties (Department Circular 570) or that has an A.M. Best rating of A or better and has an underwriting limitation, under Section 12090 of the Insurance Code, greater than the amount of the bond.

(b) The bond shall be in an amount not less than 15 percent of the contract price for the work of improvement or, if the work of improvement is to be substantially completed within six months after the commencement of work, not less than 25 percent of the contract price.

(c) The bond shall be conditioned for payment on default by the owner of any undisputed amount pursuant to the contract that is due and payable for more than 30 days.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8724

An irrevocable letter of credit under this chapter shall satisfy all of the following requirements:

(a) The letter of credit shall be issued by a financial institution, as defined in Section 5107 of the Financial Code, inuring to the benefit of the direct contractor.

(b) The letter of credit shall be in an amount not less than 15 percent of the contract price for the work of improvement or, if the work of improvement is to be substantially completed within six months after the commencement of work, not less than 25 percent of the contract price.

(c) The maturity date and other terms of the letter of credit shall be determined by agreement between the owner, the direct contractor, and the financial institution, except that the owner shall maintain the letter of credit in effect until the owner has satisfied its payment obligation to the direct contractor.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8726

An escrow account under this chapter shall satisfy all of the following requirements:

(a) The account shall be designated as a “construction security escrow account.”

(b) The account shall be located in this state and maintained with an escrow agent licensed under the Escrow Law, Division 6 (commencing with Section 17000) of the Financial Code, or with any person exempt from the Escrow Law under paragraph (1) or (3) of subdivision (a) of Section 17006 of the Financial Code.

(c) The owner shall deposit funds in the account in the amount provided in Section 8728. This chapter does not require a construction lender to agree to deposit proceeds of a construction loan in the account.

(d) The owner shall grant the direct contractor a perfected, first priority security interest in the account and in all funds deposited by the owner in the account and in their proceeds, established to the reasonable satisfaction of the direct contractor, which may be by a written opinion of legal counsel for the owner.

(e) The funds on deposit in the account shall be the sole property of the owner, subject to the security interest of the direct contractor. The owner and the direct contractor shall instruct the escrow holder to hold the funds on deposit in the account for the purpose of perfecting the direct contractor’s security interest in the account and to disburse those funds only on joint authorization of the owner and the direct contractor, or pursuant to a court order that is binding on both of them.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8728

The following provisions govern a deposit to or disbursement from a construction security escrow account under this chapter:

(a) Before the commencement of work the owner shall make an initial deposit to the account in an amount not less than 15 percent of the contract price for the work of improvement or, if the work of improvement is to be substantially completed within six months after the commencement of work, not less than 25 percent of the contract price.

(b) If the contract provides for a retention to be withheld from a periodic payment to the direct contractor, the owner shall deposit to the account the amount withheld as retention at the time the owner makes the corresponding payment to the direct contractor from which the retention is withheld.

(c) The amount required to be maintained on deposit shall not exceed the total amount remaining to be paid to the direct contractor pursuant to the contract or as adjusted by agreement between the owner and the direct contractor. If the amount on deposit equals or exceeds the total amount remaining to be paid to the direct contractor, the owner and the direct contractor shall authorize disbursement to the direct contractor for progress payments then due the direct contractor, but a party is not obligated to authorize disbursement that would cause the amount remaining on deposit following the disbursement to be less than the total amount remaining to be paid to the direct contractor.

(d) The owner and the direct contractor shall authorize the disbursement to the owner of any funds remaining on deposit after the direct contractor has been paid all amounts due pursuant to the contract. The owner and the direct contractor shall authorize the disbursement of funds on deposit pursuant to a court order that is binding on both of them. The owner and the direct contractor may agree in the contract to additional conditions for the disbursement of funds on deposit, except that the conditions may not cause the amount remaining on deposit to be less than the amount required under this section.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8730

If the contract price for a work of improvement is not a fixed price, the amount of security provided under this chapter shall be the guaranteed maximum price or, if there is no guaranteed maximum price, the owner’s and direct contractor’s good faith estimate of the reasonable value of the work to be provided pursuant to the contract.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)









CHAPTER 8 - Prompt Payment

ARTICLE 1 - Progress Payment

8800

(a) Except as otherwise agreed in writing by the owner and direct contractor, the owner shall pay the direct contractor, within 30 days after notice demanding payment pursuant to the contract is given, any progress payment due as to which there is no good faith dispute between them. The notice given shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(b) If there is a good faith dispute between the owner and direct contractor as to a progress payment due, the owner may withhold from the progress payment an amount not in excess of 150 percent of the disputed amount.

(c) An owner that violates this section is liable to the direct contractor for a penalty of 2 percent per month on the amount wrongfully withheld, in place of any interest otherwise due. In an action for collection of the amount wrongfully withheld, the prevailing party is entitled to costs and a reasonable attorney’s fee.

(d) This section does not supersede any requirement of Article 2 (commencing with Section 8810) relating to the withholding of a retention.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8802

(a) This section applies to a contract between a public utility and a direct contractor for all or part of a work of improvement.

(b) Unless the direct contractor and a subcontractor otherwise agree in writing, within 21 days after receipt of a progress payment from the public utility the direct contractor shall pay the subcontractor the amount allowed the direct contractor on account of the work performed by the subcontractor to the extent of the subcontractor’s interest in the work. If there is a good faith dispute over all or part of the amount due on a progress payment from the direct contractor to a subcontractor, the direct contractor may withhold an amount not in excess of 150 percent of the disputed amount.

(c) A direct contractor that violates this section is liable to the subcontractor for a penalty of 2 percent of the disputed amount due per month for every month that payment is not made. In an action for collection of the amount wrongfully withheld, the prevailing party is entitled to costs and a reasonable attorney’s fee.

(d) This section does not limit or impair a contractual, administrative, or judicial remedy otherwise available to a contractor or subcontractor in a dispute involving late payment or nonpayment by the contractor or deficient performance or nonperformance by the subcontractor.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 2 - Retention Payment

8810

This article governs a retention payment withheld by an owner from a direct contractor or by a direct contractor from a subcontractor.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8812

(a) If an owner withholds a retention from a direct contractor, the owner shall, within 45 days after completion of the work of improvement, pay the retention to the contractor.

(b) If part of a work of improvement ultimately will become the property of a public entity, the owner may condition payment of a retention allocable to that part on acceptance of the part by the public entity.

(c) If there is a good faith dispute between the owner and direct contractor as to a retention payment due, the owner may withhold from final payment an amount not in excess of 150 percent of the disputed amount.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8814

(a) If a direct contractor has withheld a retention from one or more subcontractors, the direct contractor shall, within 10 days after receiving all or part of a retention payment, pay to each subcontractor from whom retention has been withheld that subcontractor’s share of the payment.

(b) If a retention received by the direct contractor is specifically designated for a particular subcontractor, the direct contractor shall pay the retention payment to the designated subcontractor, if consistent with the terms of the subcontract.

(c) If a good faith dispute exists between the direct contractor and a subcontractor, the direct contractor may withhold from the retention to the subcontractor an amount not in excess of 150 percent of the estimated value of the disputed amount.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8816

(a) If the direct contractor gives the owner, or a subcontractor gives the direct contractor, notice that work in dispute has been completed in accordance with the contract, the owner or direct contractor shall within 10 days give notice advising the notifying party of the acceptance or rejection of the disputed work. Both notices shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(b) Within 10 days after acceptance of disputed work, the owner or direct contractor shall pay the portion of the retention relating to the disputed work.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8818

If an owner or direct contractor does not make a retention payment within the time required by this article:

(a) The owner or direct contractor is liable to the person to which payment is owed for a penalty of 2 percent per month on the amount wrongfully withheld, in place of any interest otherwise due.

(b) In an action for collection of the amount wrongfully withheld, the prevailing party is entitled to costs and reasonable attorney’s fees.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8820

It is against public policy to waive the provisions of this article by contract.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8822

This article does not apply to a retention payment withheld by a lender pursuant to a construction loan agreement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 3 - Stop Work Notice

8830

“Stop work notice” means notice given under this article by a direct contractor to an owner that the contractor will stop work if the amount owed the contractor is not paid within 10 days after notice is given.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8832

If a direct contractor is not paid the amount due pursuant to a written contract within 35 days after the date payment is due under the contract, and there is no dispute as to the satisfactory performance of the contractor, the contractor may give the owner a stop work notice. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8834

A direct contractor that gives an owner a stop work notice shall give the following additional notice:

(a) At least five days before giving the stop work notice, the contractor shall post notice of intent to give a stop work notice. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1. In addition to posting the notice pursuant to Section 8114, the notice shall also be posted at the main office of the site, if one exists.

(b) At the same time the contractor gives the stop work notice, the contractor shall give a copy of the stop work notice to all subcontractors with whom the contractor has a direct contractual relationship on the work of improvement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8836

Within five days after receipt of a stop work notice from a direct contractor, the owner shall give a copy of the notice to the construction lender, if any. The copy of the notice shall be given in compliance with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8838

(a) The direct contractor or the direct contractor’s surety, or a subcontractor or a subcontractor’s surety, is not liable for delay or damage that the owner or a contractor of a subcontractor may suffer as a result of the direct contractor giving a stop work notice and subsequently stopping work for nonpayment, if the notice and posting requirements of this article are satisfied.

(b) A direct contractor’s or original subcontractor’s liability to a subcontractor or material supplier after the direct contractor stops work under this article is limited to the amount the subcontractor or material supplier could otherwise recover under this title for work provided up to the date the subcontractor or material supplier ceases work, subject to the following exceptions:

(1) The direct contractor’s or original subcontractor’s liability continues for work provided up to and including the 10-day notice period and not beyond.

(2) This subdivision does not limit liability for custom work, including materials that have been fabricated, manufactured, or ordered to specifications that are unique to the job.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8840

On resolution of the claim in the stop work notice or the direct contractor’s cancellation of the stop work notice, the contractor shall post, and give subcontractors with whom the contractor has a direct contractual relationship on the work of improvement, notice of the resolution or cancellation. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1. In addition to posting the notice pursuant to Section 8114, the notice shall also be posted at the main office of the site, if one exists.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8842

A direct contractor’s right to stop work under this article is in addition to other rights the direct contractor may have under the law.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8844

(a) If payment of the amount claimed is not made within 10 days after a stop work notice is given, the direct contractor, the direct contractor’s surety, or an owner may in an expedited proceeding in the superior court in the county in which the private work of improvement is located, seek a judicial determination of liability for the amount due.

(b) The expedited proceeding shall be set for hearing or trial at the earliest possible date in order that it shall be quickly heard and determined, and shall take precedence over all other cases except older matter of the same character and other matters to which special precedence has been given.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8846

It is against public policy to waive the provisions of this article by contract.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



8848

(a) This article applies to a contract entered into on or after January 1, 1999.

(b) This article does not apply to a retention withheld by a lender pursuant to a construction loan agreement.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)












TITLE 3 - PUBLIC WORK OF IMPROVEMENT

CHAPTER 1 - General Provisions

ARTICLE 1 - Application of Title

9000

This title applies to a work of improvement contracted for by a public entity.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 2 - Claimants

9100

(a) Except as provided in subdivision (b), any of the following persons that have not been paid in full may give a stop payment notice to the public entity or assert a claim against a payment bond:

(1) A person that provides work for a public works contract, if the work is authorized by a direct contractor, subcontractor, architect, project manager, or other person having charge of all or part of the public works contract.

(2) A laborer.

(3) A person described in Section 4107.7 of the Public Contract Code.

(b) A direct contractor may not give a stop payment notice or assert a claim against a payment bond under this title.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)









CHAPTER 2 - Completion

9200

For the purpose of this title, completion of a work of improvement occurs at the earliest of the following times:

(a) Acceptance of the work of improvement by the public entity.

(b) Cessation of labor on the work of improvement for a continuous period of 60 days. This subdivision does not apply to a contract awarded under the State Contract Act, Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9202

(a) A public entity may record a notice of cessation if there has been a continuous cessation of labor for at least 30 days prior to the recordation that continues through the date of the recordation.

(b) The notice shall be signed and verified by the public entity or its agent.

(c) The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, and shall also include all of the following information:

(1) The date on or about which the labor ceased.

(2) A statement that the cessation has continued until the recordation of the notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9204

(a) A public entity may record a notice of completion on or within 15 days after the date of completion of a work of improvement.

(b) The notice shall be signed and verified by the public entity or its agent.

(c) The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, and shall also include the date of completion. An erroneous statement of the date of completion does not affect the effectiveness of the notice if the true date of completion is 15 days or less before the date of recordation of the notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9208

A notice of completion in otherwise proper form, verified and containing the information required by this title shall be accepted by the recorder for recording and is deemed duly recorded without acknowledgment.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






CHAPTER 3 - Preliminary Notice

9300

(a) Except as otherwise provided by statute, before giving a stop payment notice or asserting a claim against a payment bond, a claimant shall give preliminary notice to the following persons:

(1) The public entity.

(2) The direct contractor to which the claimant provides work.

(b) Notwithstanding subdivision (a):

(1) A laborer is not required to give preliminary notice.

(2) A claimant that has a direct contractual relationship with a direct contractor is not required to give preliminary notice.

(c) Compliance with this section is a necessary prerequisite to the validity of a stop payment notice under this title.

(d) Compliance with this section or with Section 9562 is a necessary prerequisite to the validity of a claim against a payment bond under this title.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9302

(a) Except as provided in subdivision (b), preliminary notice shall be given in compliance with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(b) If the public works contract is for work constructed by the Department of Public Works or the Department of General Services of the state, preliminary notice to the public entity shall be given to the disbursing officer of the department constructing the work.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9303

The preliminary notice shall comply with the requirements of Section 8102, and shall also include:

(a) A general description of the work to be provided.

(b) An estimate of the total price of the work provided and to be provided.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9304

A claimant may give a stop payment notice or assert a claim against a payment bond only for work provided within 20 days before giving preliminary notice and at any time thereafter.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9306

If the contract of any subcontractor on a particular work of improvement provides for payment to the subcontractor of more than four hundred dollars ($400), the failure of that subcontractor, licensed under the Contractors’ State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), to give the notice provided for in this chapter, constitutes grounds for disciplinary action under the Contractors’ State License Law.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






CHAPTER 4 - Stop Payment Notice

ARTICLE 1 - General Provisions

9350

The rights of all persons furnishing work pursuant to a public works contract, with respect to any fund for payment of construction costs, are governed exclusively by this chapter, and no person may assert any legal or equitable right with respect to that fund, other than a right created by direct written contract between the person and the person holding the fund, except pursuant to the provisions of this chapter.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9352

(a) A stop payment notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, and shall be signed and verified by the claimant.

(b) The notice shall include a general description of work to be provided, and an estimate of the total amount in value of the work to be provided.

(c) The amount claimed in the notice may include only the amount due the claimant for work provided through the date of the notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9354

(a) Except as provided in subdivision (b), a stop payment notice shall be given in compliance with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(b) A stop payment notice shall be given to the public entity by giving the notice to the following person:

(1) In the case of a public works contract of the state, the director of the department that awarded the contract.

(2) In the case of a public works contract of a public entity other than the state, the office of the controller, auditor, or other public disbursing officer whose duty it is to make payment pursuant to the contract, or the commissioners, managers, trustees, officers, board of supervisors, board of trustees, common council, or other body by which the contract was awarded.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9356

A stop payment notice is not effective unless given before the expiration of whichever of the following time periods is applicable:

(a) If a notice of completion, acceptance, or cessation is recorded, 30 days after that recordation.

(b) If a notice of completion, acceptance, or cessation is not recorded, 90 days after cessation or completion.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9358

(a) The public entity shall, on receipt of a stop payment notice, withhold from the direct contractor sufficient funds due or to become due to the direct contractor to pay the claim stated in the stop payment notice and to provide for the public entity’s reasonable cost of any litigation pursuant to the stop payment notice.

(b) The public entity may satisfy its duty under this section by refusing to release funds held in escrow under Section 10263 or 22300 of the Public Contract Code.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9360

(a) This chapter does not prohibit payment of funds to a direct contractor or a direct contractor’s assignee if a stop payment notice is not received before the disbursing officer actually surrenders possession of the funds.

(b) This chapter does not prohibit payment of any amount due to a direct contractor or a direct contractor’s assignee in excess of the amount necessary to pay the total amount of all claims stated in stop payment notices received by the public entity at the time of payment plus any interest and court costs that might reasonably be anticipated in connection with the claims.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9362

(a) Not later than 10 days after each of the following events, the public entity shall give notice to a claimant that has given a stop payment notice of the time within which an action to enforce payment of the claim stated in the stop payment notice must be commenced:

(1) Completion of a public works contract, whether by acceptance or cessation.

(2) Recordation of a notice of cessation or completion.

(b) The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(c) A public entity need not give notice under this section unless the claimant has paid the public entity ten dollars ($10) at the time of giving the stop payment notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9364

(a) A public entity may, in its discretion, permit the direct contractor to give the public entity a release bond. The bond shall be executed by an admitted surety insurer, in an amount equal to 125 percent of the claim stated in the stop payment notice, conditioned for the payment of any amount the claimant recovers in an action on the claim, together with court costs if the claimant prevails.

(b) On receipt of a release bond, the public entity shall not withhold funds from the direct contractor pursuant to the stop payment notice.

(c) The surety on a release bond is jointly and severally liable to the claimant with the sureties on any payment bond given under Chapter 5 (commencing with Section 9550).

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 2 - Summary Proceeding for Release of Funds

9400

A direct contractor may obtain release of funds withheld pursuant to a stop payment notice under the summary proceeding provided in this article on any of the following grounds:

(a) The claim on which the notice is based is not a type for which a stop payment notice is authorized under this chapter.

(b) The claimant is not a person authorized under Section 9100 to give a stop payment notice.

(c) The amount of the claim stated in the stop payment notice is excessive.

(d) There is no basis for the claim stated in the stop payment notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9402

The direct contractor shall serve on the public entity an affidavit, together with a copy of the affidavit, in compliance with the requirements of Chapter 2 (commencing with Section 8100) of Title 1, that includes all of the following information:

(a) An allegation of the grounds for release of the funds and a statement of the facts supporting the allegation.

(b) A demand for the release of all or the portion of the funds that are alleged to be withheld improperly or in an excessive amount.

(c) A statement of the address of the contractor within the state for the purpose of permitting service by mail on the contractor of any notice or document.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9404

The public entity shall serve on the claimant a copy of the direct contractor’s affidavit, together with a notice stating that the public entity will release the funds withheld, or the portion of the funds demanded, unless the claimant serves on the public entity a counteraffidavit on or before the time stated in the notice. The time stated in the notice shall be not less than 10 days nor more than 20 days after service on the claimant of the copy of the affidavit. The notice shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9406

(a) A claimant that contests the direct contractor’s affidavit shall serve on the public entity a counteraffidavit alleging the details of the claim and describing the specific basis on which the claimant contests or rebuts the allegations of the contractor’s affidavit. The counteraffidavit shall be served within the time stated in the public entity’s notice, together with proof of service of a copy of the counteraffidavit on the direct contractor. The service of the counteraffidavit on the public entity and the copy of the affidavit on the direct contractor shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(b) If no counteraffidavit with proof of service is served on the public entity within the time stated in the public entity’s notice, the public entity shall immediately release the funds, or the portion of the funds demanded by the affidavit, without further notice to the claimant, and the public entity is not liable in any manner for their release.

(c) The public entity is not responsible for the validity of an affidavit or counteraffidavit under this article.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9408

(a) If a counteraffidavit, together with proof of service, is served under Section 9406, either the direct contractor or the claimant may commence an action for a declaration of the rights of the parties.

(b) After commencement of the action, either the direct contractor or the claimant may move the court for a determination of rights under the affidavit and counteraffidavit. The party making the motion shall give not less than five days’ notice of the hearing to the public entity and to the other party.

(c) The notice of hearing shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1. Notwithstanding Section 8116, when notice of the hearing is made by mail, the notice is complete on the fifth day following deposit of the notice in the mail.

(d) The court shall hear the motion within 15 days after the date of the motion, unless the court continues the hearing for good cause.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9410

(a) The affidavit and counteraffidavit shall be filed with the court by the public entity and shall constitute the pleadings, subject to the power of the court to permit an amendment in the interest of justice. The affidavit of the direct contractor shall be deemed controverted by the counteraffidavit of the claimant, and both shall be received in evidence.

(b) At the hearing, the direct contractor has the burden of proof.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9412

(a) No findings are required in a summary proceeding under this article.

(b) If at the hearing no evidence other than the affidavit and counteraffidavit is offered, the court may, if satisfied that sufficient facts are shown, make a determination on the basis of the affidavit and counteraffidavit. If the court is not satisfied that sufficient facts are shown, the court shall order the hearing continued for production of other evidence, oral or documentary, or the filing of other affidavits and counteraffidavits.

(c) At the conclusion of the hearing, the court shall make an order determining whether the demand for release is allowed. The court’s order is determinative of the right of the claimant to have funds further withheld by the public entity.

(d) The direct contractor shall serve a copy of the court’s order on the public entity in compliance with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9414

A determination in a summary proceeding under this article is not res judicata with respect to a right of action by the claimant against either the principal or surety on a payment bond or with respect to a right of action against a party personally liable to the claimant.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 3 - Distribution of Funds Withheld

9450

If funds withheld pursuant to a stop payment notice are insufficient to pay in full the claims of all persons who have given a stop payment notice, the funds shall be distributed among the claimants in the ratio that the claim of each bears to the aggregate of all claims for which a stop payment notice is given, without regard to the order in which the notices were given or enforcement actions were commenced.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9452

Nothing in this chapter impairs the right of a claimant to recover from the direct contractor or the contractor’s sureties in an action on a payment bond under Chapter 5 (commencing with Section 9550) any deficit that remains unpaid after the distribution under Section 9450.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9454

A person that willfully gives a false stop payment notice to the public entity or that willfully includes in the notice work not provided for the public works contract for which the stop payment notice is given forfeits all right to participate in the distribution under Section 9450.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9456

(a) A stop payment notice takes priority over an assignment by a direct contractor of any amount due or to become due pursuant to a public works contract, including contract changes, whether made before or after the giving of a stop payment notice, and the assignment has no effect on the rights of the claimant.

(b) Any garnishment of an amount due or to become due pursuant to a public works contract by a creditor of a direct contractor under Article 8 (commencing with Section 708.710) of Chapter 6 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure and any statutory lien on that amount is subordinate to the rights of a claimant.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)






ARTICLE 4 - Enforcement of Payment of Claim Stated in Stop Payment Notice

9500

(a) A claimant may not enforce payment of the claim stated in a stop payment notice unless the claimant has complied with all of the following conditions:

(1) The claimant has given preliminary notice to the extent required by Chapter 3 (commencing with Section 9300).

(2) The claimant has given the stop payment notice within the time provided in Section 9356.

(b) The claim filing procedures of Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code do not apply to an action under this article.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9502

(a) The claimant shall commence an action against the public entity and the direct contractor to enforce payment of the claim stated in a stop payment notice at any time after 10 days from the date the claimant gives the stop payment notice.

(b) The claimant shall commence an action against the public entity and the direct contractor to enforce payment of the claim stated in a stop payment notice not later than 90 days after expiration of the time within which a stop payment notice must be given.

(c) An action under this section may not be brought to trial or judgment entered before expiration of the time provided in subdivision (b).

(d) If a claimant does not commence an action to enforce payment of the claim stated in a stop payment notice within the time provided in subdivision (b), the notice ceases to be effective and the public entity shall release funds withheld pursuant to the notice.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9504

Within five days after commencement of an action to enforce payment of the claim stated in a stop payment notice, the claimant shall give notice of commencement of the action to the public entity in the same manner that a stop payment notice is given.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9506

If more than one claimant has given a stop payment notice:

(a) Any number of claimants may join in the same enforcement action.

(b) If claimants commence separate actions, the court that first acquires jurisdiction may order the actions consolidated.

(c) On request of the public entity, the court shall require that all claimants be impleaded in one action and shall adjudicate the rights of all parties in the action.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9508

Notwithstanding Section 583.420 of the Code of Civil Procedure, if an action to enforce payment of the claim stated in a stop payment notice is not brought to trial within two years after commencement of the action, the court may in its discretion dismiss the action for want of prosecution.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9510

A stop payment notice ceases to be effective, and the public entity shall release funds withheld, in either of the following circumstances:

(a) An action to enforce payment of the claim stated in the stop payment notice is dismissed, unless expressly stated to be without prejudice.

(b) Judgment in an action to enforce payment of the claim stated in the stop payment notice is against the claimant.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)









CHAPTER 5 - Payment Bond

9550

(a) A direct contractor that is awarded a public works contract involving an expenditure in excess of twenty-five thousand dollars ($25,000) shall, before commencement of work, give a payment bond to and approved by the officer or public entity by whom the contract was awarded.

(b) A public entity shall state in its call for bids that a payment bond is required for a public works contract involving an expenditure in excess of twenty-five thousand dollars ($25,000).

(c) A payment bond given and approved under this section will permit performance of and provide coverage for work pursuant to a public works contract that supplements the contract for which the bond is given, if the requirement of a new bond is waived by the public entity.

(d) For the purpose of this section, a design professional is not deemed a direct contractor and is not required to give a payment bond.

(e) This section does not apply to a public works contract with a “state entity” as defined in subdivision (d) of Section 7103 of the Public Contract Code.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9552

If a payment bond is not given and approved as required by Section 9550:

(a) Neither the public entity awarding the public works contract nor any officer of the public entity shall audit, allow, or pay a claim of the direct contractor pursuant to the contract.

(b) A claimant shall receive payment of a claim pursuant to a stop payment notice in the manner provided by Chapter 4 (commencing with Section 9350).

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9554

(a) A payment bond shall be in an amount not less than 100 percent of the total amount payable pursuant to the public works contract. The bond shall be in the form of a bond and not a deposit in lieu of a bond. The bond shall be executed by an admitted surety insurer.

(b) The payment bond shall provide that if the direct contractor or a subcontractor fails to pay any of the following, the surety will pay the obligation and, if an action is brought to enforce the liability on the bond, a reasonable attorney’s fee, to be fixed by the court:

(1) A person authorized under Section 9100 to assert a claim against a payment bond.

(2) Amounts due under the Unemployment Insurance Code with respect to work or labor performed pursuant to the public works contract.

(3) Amounts required to be deducted, withheld, and paid over to the Employment Development Department from the wages of employees of the contractor and subcontractors under Section 13020 of the Unemployment Insurance Code with respect to the work and labor.

(c) The payment bond shall be conditioned for the payment in full of the claims of all claimants and by its terms inure to the benefit of any person authorized under Section 9100 to assert a claim against a payment bond so as to give a right of action to that person or that person’s assigns in an action to enforce the liability on the bond.

(d) The direct contractor may require that a subcontractor give a bond to indemnify the direct contractor for any loss sustained by the direct contractor because of any default of the subcontractor under this section.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9558

A claimant may commence an action to enforce the liability on the bond at any time after the claimant ceases to provide work, but not later than six months after the period in which a stop payment notice may be given under Section 9356.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9560

(a) In order to enforce a claim against a payment bond, a claimant shall give the preliminary notice provided in Chapter 3 (commencing with Section 9300).

(b) If preliminary notice was not given as provided in Chapter 3 (commencing with Section 9300), a claimant may enforce a claim by giving written notice to the surety and the bond principal within 15 days after recordation of a notice of completion. If no notice of completion has been recorded, the time for giving written notice to the surety and the bond principal is extended to 75 days after completion of the work of improvement.

(c) Commencing July 1, 2012, and except as provided in subdivision (b), if the preliminary notice was required to be given by a person who has no direct contractual relationship with the contractor, and who has not given notice as provided in Chapter 3 (commencing with Section 9300), that person may enforce a claim by giving written notice to the surety and the bond principal, as provided in Section 9562, within 15 days after recordation of a notice of completion. If no notice of completion has been recorded, the time for giving written notice to the surety and the bond principal is extended to 75 days after completion of the work of improvement.

(d) Subdivision (c) shall not apply in either of the following circumstances:

(1) All progress payments, except for those disputed in good faith, have been made to a subcontractor who has a direct contractual relationship with the general contractor to whom the claimant has provided materials or services.

(2) The subcontractor who has a direct contractual relationship with the general contractor to whom the claimant has provided materials or services has been terminated from the project pursuant to the contract, and all progress payments, except those disputed in good faith, have been made as of the termination date.

(e) Pursuant to Section 9300, this section shall not apply to a laborer, as defined under Section 8024.

(f) This section shall become operative on July 1, 2012.

(Amended (as to be added by Stats. 2010, Ch. 697) by Stats. 2011, Ch. 700, Sec. 4. Effective January 1, 2012. Section, as amended, operative July 1, 2012, by subd. (f). Note: Addition is operative July 1, 2012, by Stats. 2010, Ch. 697, Sec. 105.)



9562

Notice to the principal and surety under Section 9560 shall comply with the requirements of Chapter 2 (commencing with Section 8100) of Title 1.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9564

(a) A claimant may maintain an action to enforce the liability of a surety on a payment bond whether or not the claimant has given the public entity a stop payment notice.

(b) A claimant may maintain an action to enforce the liability on the bond separately from and without commencement of an action against the public entity by whom the contract was awarded or against any officer of the public entity.

(c) In an action to enforce the liability on the bond, the court shall award the prevailing party a reasonable attorney’s fee.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)



9566

(a) A claimant does not have a right to recover on a payment bond unless the claimant provided work to the direct contractor either directly or through one or more subcontractors pursuant to a public works contract.

(b) Nothing in this section affects the stop payment notice rights of, and relative priorities among, design professionals.

(Added by Stats. 2010, Ch. 697, Sec. 20. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697 and by Section 8052.)


















Code of Civil Procedure - CCP

TITLE OF ACT

1

This act shall be known as the Code of Civil Procedure, and is divided into four parts, as follows:

Part I.

Of Courts of Justice.

II.

Of Civil Actions.

III.

Of Special Proceedings of a Civil Nature.

IV.

Miscellaneous Provisions.

(Amended by Stats. 1965, Ch. 299.)






PRELIMINARY PROVISIONS

2

This Code takes effect at twelve o'clock noon, on the first day of January, eighteen hundred and seventy-three.

(Enacted 1872.)



3

No part of it is retroactive, unless expressly so declared.

(Enacted 1872.)



4

The rule of the common law, that statutes in derogation thereof are to be strictly construed, has no application to this Code. The Code establishes the law of this State respecting the subjects to which it relates, and its provisions and all proceedings under it are to be liberally construed, with a view to effect its objects and to promote justice.

(Enacted 1872.)



5

The provisions of this Code, so far as they are substantially the same as existing statutes, must be construed as continuations thereof, and not as new enactments.

(Enacted 1872.)



6

All persons who at the time this Code takes effect hold office under any of the Acts repealed, continue to hold the same according to the tenure thereof, except those offices which are not continued by one of the Codes adopted at this session of the Legislature.

(Enacted 1872.)



7

When any office is abolished by the repeal of any Act, and such Act is not in substance reënacted or continued in either of the Codes, such office ceases at the time the Codes take effect.

(Enacted 1872.)



8

No action or proceeding commenced before this Code takes effect, and no right accrued, is affected by its provisions, but the proceedings therein must conform to the requirements of this Code as far as applicable.

(Enacted 1872.)



[9.]

Section Nine. When a limitation or period of time prescribed in any existing statute for acquiring a right or barring a remedy, or for any other purpose, has begun to run before this Code goes into effect, and the same or any limitation is prescribed in this Code, the time which has already run shall be deemed part of the time prescribed as such limitation by this Code.

(Amended by Code Amendments 1873-74, Ch. 383.)



10

Holidays within the meaning of this code are every Sunday and any other days that are specified or provided for as judicial holidays in Section 135.

(Amended by Stats. 2001, Ch. 542, Sec. 1. Effective January 1, 2002.)



11

Wherever any notice or other communication is required by this code to be mailed by registered mail by or to any person or corporation, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of law.

(Added by Stats. 1959, Ch. 426.)



12

The time in which any act provided by law is to be done is computed by excluding the first day, and including the last, unless the last day is a holiday, and then it is also excluded.

(Enacted 1872.)



12a

(a) If the last day for the performance of any act provided or required by law to be performed within a specified period of time is a holiday, then that period is hereby extended to and including the next day that is not a holiday. For purposes of this section, “holiday” means all day on Saturdays, all holidays specified in Section 135 and, to the extent provided in Section 12b, all days that by terms of Section 12b are required to be considered as holidays.

(b) This section applies to Sections 659, 659a, and 921, and to all other provisions of law providing or requiring an act to be performed on a particular day or within a specified period of time, whether expressed in this or any other code or statute, ordinance, rule, or regulation.

(Amended by Stats. 2007, Ch. 263, Sec. 3. Effective January 1, 2008.)



12b

If any city, county, state, or public office, other than a branch office, is closed for the whole of any day, insofar as the business of that office is concerned, that day shall be considered as a holiday for the purposes of computing time under Sections 12 and 12a.

(Added by Stats. 1951, Ch. 655.)



12c

(a) Where any law requires an act to be performed no later than a specified number of days before a hearing date, the last day to perform that act shall be determined by counting backward from the hearing date, excluding the day of the hearing as provided by Section 12.

(b) Any additional days added to the specified number of days because of a particular method of service shall be computed by counting backward from the day determined in accordance with subdivision (a).

(Added by Stats. 2010, Ch. 41, Sec. 1. Effective January 1, 2011.)



13

Whenever any act of a secular nature, other than a work of necessity or mercy, is appointed by law or contract to be performed upon a particular day, which day falls upon a holiday, such act may be performed upon the next business day with the same effect as if it had been performed upon the day appointed.

(Enacted 1872.)



13a

Any act required by law to be performed on a particular day or within a specified period of time may be performed (but is not hereby required to be performed) on a special holiday as that term is used in Section 6705 of the Government Code, with like effect as if performed on a day which is not a holiday.

(Amended by Stats. 1959, Ch. 594.)



13b

Any act required by law to be performed on a particular day or within a specified period may be performed (but is not hereby required to be performed) on a Saturday, with like effect as if performed on a day which is not a holiday.

(Added by Stats. 1961, Ch. 1370.)



14

When the seal of a Court, public officer, or person is required by law to be affixed to any paper, the word “seal” includes an impression of such seal upon the paper alone as well as upon wax or a wafer affixed thereto.

(Enacted 1872.)



15

Words giving a joint authority to three or more public officers or other persons are construed as giving such authority to a majority of them, unless it is otherwise expressed in the Act giving the authority.

(Enacted 1872.)



16

Words and phrases are construed according to the context and the approved usage of the language; but technical words and phrases, and such others as have acquired a peculiar and appropriate meaning in law, or are defined in the succeeding section, are to be construed according to such peculiar and appropriate meaning or definition.

(Enacted 1872.)



17

(a) Words used in this code in the present tense include the future as well as the present; words used in the masculine gender include the feminine and neuter; the singular number includes the plural and the plural the singular; the word “person” includes a corporation as well as a natural person; the word “county” includes “city and county”; writing includes printing and typewriting; oath includes affirmation or declaration; and every mode of oral statement, under oath or affirmation, is embraced by the term “testify,” and every written one in the term “depose”; signature or subscription includes mark, when the person cannot write, his or her name being written near it by a person who writes his or her own name as a witness; provided, that when a signature is by mark it must, in order that the same may be acknowledged or may serve as the signature to any sworn statement, be witnessed by two persons who must subscribe their own names as witness thereto.

(b) The following words have in this code the signification attached to them in this section, unless otherwise apparent from the context:

(1) The word “property” includes both real and personal property.

(2) The words “real property” are coextensive with lands, tenements, and hereditaments.

(3) The words “personal property” include money, goods, chattels, things in action, and evidences of debt.

(4) The word “month” means a calendar month, unless otherwise expressed.

(5) The word “will” includes codicil.

(6) The word “writ” signifies an order or precept in writing, issued in the name of the people, or of a court or judicial officer, and the word “process” signifies a writ or summons issued in the course of judicial proceedings.

(7) The word “state,” when applied to the different parts of the United States, includes the District of Columbia and the territories, and the words “United States” may include the district and territories.

(8) The word “section,” whenever hereinafter employed, refers to a section of this code, unless some other code or statute is expressly mentioned.

(9) The word “affinity,” when applied to the marriage relation, signifies the connection existing in consequence of marriage, between each of the married persons and the blood relatives of the other.

(10) The word “sheriff” shall include “marshal.”

(Amended by Stats. 2003, Ch. 62, Sec. 21. Effective January 1, 2004.)



18

No statute, law, or rule is continued in force because it is consistent with the provisions of this Code on the same subject; but in all cases provided for by this Code, all statutes, laws, and rules heretofore in force in this State, whether consistent or not with the provisions of this Code, unless expressly continued in force by it, are repealed and abrogated. This repeal or abrogation does not revive any former law heretofore repealed, nor does it affect any right already existing or accrued, or any action or proceeding already taken, except as in this Code provided; nor does it affect any private statute not expressly repealed.

(Enacted 1872.)



19

This Act, whenever cited, enumerated, referred to, or amended, may be designated simply as “The Code of Civil Procedure,” adding, when necessary, the number of the section.

(Enacted 1872.)



20

Judicial remedies are such as are administered by the Courts of justice, or by judicial officers empowered for that purpose by the Constitution and statutes of this State.

(Enacted 1872.)



21

These remedies are divided into two classes:

1. Actions; and,

2. Special proceedings.

(Enacted 1872.)



22

An action is an ordinary proceeding in a court of justice by which one party prosecutes another for the declaration, enforcement, or protection of a right, the redress or prevention of a wrong, or the punishment of a public offense.

(Amended by Stats. 1933, Ch. 742.)



23

Every other remedy is a special proceeding.

(Enacted 1872.)



24

Actions are of two kinds:

1. Civil; and,

2. Criminal.

(Enacted 1872.)



25

A civil action arises out of:

1. An obligation;

2. An injury.

(Enacted 1872.)



[26.]

Section Twenty-six. An obligation is a legal duty, by which one person is bound to do or not to do a certain thing, and arises from:

One—Contract; or,

Two—Operation of law.

(Amended by Code Amendments 1873-74, Ch. 383.)



27

An injury is of two kinds:

1. To the person; and,

2. To property.

(Enacted 1872.)



28

An injury to property consists in depriving its owner of the benefit of it, which is done by taking, withholding, deteriorating, or destroying it.

(Enacted 1872.)



29

Every other injury is an injury to the person.

(Enacted 1872.)



30

A civil action is prosecuted by one party against another for the declaration, enforcement or protection of a right, or the redress or prevention of a wrong.

(Amended by Stats. 1933, Ch. 742.)



31

The Penal Code defines and provides for the prosecution of a criminal action.

(Enacted 1872.)



32

When the violation of a right admits of both a civil and criminal remedy, the right to prosecute the one is not merged in the other.

(Enacted 1872.)



32.5

The “jurisdictional classification” of a case means its classification as a limited civil case or an unlimited civil case.

(Amended by Stats. 2002, Ch. 784, Sec. 22. Effective January 1, 2003.)



33

A prosecuting attorney, in his or her discretion, may assist in the civil resolution of a violation of an offense described in Title 13 (commencing with Section 450) of Part 1 of the Penal Code in lieu of filing a criminal complaint.

(Added by Stats. 1982, Ch. 1518, Sec. 1.)






PART 1 - OF COURTS OF JUSTICE

TITLE 1 - ORGANIZATION AND JURISDICTION

CHAPTER 1 - Courts of Justice in General

35

Proceedings in cases involving the registration or denial of registration of voters, the certification or denial of certification of candidates, the certification or denial of certification of ballot measures, and election contests shall be placed on the calendar in the order of their date of filing and shall be given precedence.

(Added by Stats. 1971, Ch. 980.)



36

(a) A party to a civil action who is over 70 years of age may petition the court for a preference, which the court shall grant if the court makes both of the following findings:

(1) The party has a substantial interest in the action as a whole.

(2) The health of the party is such that a preference is necessary to prevent prejudicing the party’s interest in the litigation.

(b) A civil action to recover damages for wrongful death or personal injury shall be entitled to preference upon the motion of any party to the action who is under 14 years of age unless the court finds that the party does not have a substantial interest in the case as a whole. A civil action subject to subdivision (a) shall be given preference over a case subject to this subdivision.

(c) Unless the court otherwise orders:

(1) A party may file and serve a motion for preference supported by a declaration of the moving party that all essential parties have been served with process or have appeared.

(2) At any time during the pendency of the action, a party who reaches 70 years of age may file and serve a motion for preference.

(d) In its discretion, the court may also grant a motion for preference that is accompanied by clear and convincing medical documentation that concludes that one of the parties suffers from an illness or condition raising substantial medical doubt of survival of that party beyond six months, and that satisfies the court that the interests of justice will be served by granting the preference.

(e) Notwithstanding any other provision of law, the court may in its discretion grant a motion for preference that is supported by a showing that satisfies the court that the interests of justice will be served by granting this preference.

(f) Upon the granting of such a motion for preference, the court shall set the matter for trial not more than 120 days from that date and there shall be no continuance beyond 120 days from the granting of the motion for preference except for physical disability of a party or a party’s attorney, or upon a showing of good cause stated in the record. Any continuance shall be for no more than 15 days and no more than one continuance for physical disability may be granted to any party.

(g) Upon the granting of a motion for preference pursuant to subdivision (b), a party in an action based upon a health provider’s alleged professional negligence, as defined in Section 364, shall receive a trial date not sooner than six months and not later than nine months from the date that the motion is granted.

(Amended by Stats. 2008, Ch. 218, Sec. 1. Effective January 1, 2009.)



36.5

An affidavit submitted in support of a motion for preference under subdivision (a) of Section 36 may be signed by the attorney for the party seeking preference based upon information and belief as to the medical diagnosis and prognosis of any party. The affidavit is not admissible for any purpose other than a motion for preference under subdivision (a) of Section 36.

(Added by Stats. 1990, Ch. 1232, Sec. 1.)



37

(a) A civil action shall be entitled to preference, if the action is one in which the plaintiff is seeking damages which were alleged to have been caused by the defendant during the commission of a felony offense for which the defendant has been criminally convicted.

(b) The court shall endeavor to try the action within 120 days of the grant of preference.

(Amended by Stats. 1983, Ch. 938, Sec. 1. Effective September 20, 1983.)



38

Unless the provision or context otherwise requires, a reference in a statute to a judicial district means:

(a) As it relates to a court of appeal, the court of appeal district.

(b) As it relates to a superior court, the county.

(c) As it relates to a municipal court, the municipal court district.

(d) As it relates to a county in which there is no municipal court, the county.

(Added by Stats. 1998, Ch. 931, Sec. 20. Effective September 28, 1998.)






CHAPTER 3 - Supreme Court

41

The Supreme Court and the courts of appeal may transact business at any time.

(Added by renumbering Section 61.4 by Stats. 1967, Ch. 17.)



42

Adjournments from day to day, or from time to time, are to be construed as recesses in the sessions, and shall not prevent the Supreme Court or the courts of appeal from sitting at any time.

(Added by renumbering Section 48 by Stats. 1967, Ch. 17.)



43

The Supreme Court, and the courts of appeal, may affirm, reverse, or modify any judgment or order appealed from, and may direct the proper judgment or order to be entered, or direct a new trial or further proceedings to be had. In giving its decision, if a new trial be granted, the court shall pass upon and determine all the questions of law involved in the case, presented upon such appeal, and necessary to the final determination of the case. Its judgment in appealed cases shall be remitted to the court from which the appeal was taken.

(Added by renumbering Section 53 by Stats. 1967, Ch. 17.)



44

Appeals in probate proceedings, in contested election cases, and in actions for libel or slander by a person who holds any elective public office or a candidate for any such office alleged to have occurred during the course of an election campaign shall be given preference in hearing in the courts of appeal, and in the Supreme Court when transferred thereto. All these cases shall be placed on the calendar in the order of their date of issue, next after cases in which the people of the state are parties.

(Amended by Stats. 1982, Ch. 1642, Sec. 1. Operative June 6, 1984, pursuant to Sec. 3 of Ch. 1642.)



45

An appeal from a judgment freeing a minor who is a dependent child of the juvenile court from parental custody and control, or denying a recommendation to free a minor from parental custody or control, shall have precedence over all cases in the court to which an appeal in the matter is taken. In order to enable the child to be available for adoption as soon as possible and to minimize the anxiety to all parties, the appellate court shall grant an extension of time to a court reporter or to counsel only upon an exceptional showing of good cause.

(Amended by Stats. 1997, Ch. 510, Sec. 1. Effective January 1, 1998.)






CHAPTER 4 - Superior Courts

71

The process of superior courts shall extend throughout the state.

(Added by Stats. 1967, Ch. 17.)



73c

Notwithstanding anything to the contrary contained in any other law of this state, the judges of the superior court of the county in which is located the principal office in this state of any savings and loan association of whose business, property and assets possession shall have been taken by the Commissioner of Financial Institutions, may, in their discretion, whenever those judges deem it necessary or advisable, hold hearings relating to the sale, exchange or other disposition of any parcel of real property or any item of personal property of the association, regardless of the location of the property, at the county seat of any county in this state or at the places in the county in which the principal office in this state of the association is located at which sessions of the superior court are held.

(Amended by Stats. 2003, Ch. 149, Sec. 1. Effective January 1, 2004.)



73d

Whenever, under Section 73c, it becomes necessary for a judge, clerk, deputy clerk, court reporter or bailiff of or sitting in the superior court of the county in this state in which is located the principal office of any savings and loan association whose business, property and assets are in the possession of the Commissioner of Financial Institutions, to travel to another county, there temporarily to attend hearings relating to the sale, exchange or other disposition of real or personal property of the association, each judge, clerk, deputy clerk, court reporter or bailiff shall be allowed the necessary expenses in going to, returning from and attending upon the business of the court. The expenses shall, upon order of the court, be a charge against the funds of the association and paid out of those funds by the Commissioner of Financial Institutions.

(Amended by Stats. 2003, Ch. 149, Sec. 2. Effective January 1, 2004.)



73e

Notwithstanding any other provisions of law, in each county wherein the juvenile hall is not located at the county seat of the county, a majority of the judges of the superior court in and for such county may by an order filed with the clerk of the court direct that a session or sessions of the superior court, while sitting for the purpose of hearing and determining cases and proceedings arising under Chapter 2 of Part 1 of Division 2 or Chapter 2 of Part 1 of Division 6 or Chapter 4 of Part 4 of Division 6 of the Welfare and Institutions Code, may be held or continued in any place in the county in which the juvenile hall is located and thereafter such session or sessions of the court may be held or continued in the location designated in such order. In a county having two superior court judges the presiding judge may make the order.

(Amended by Stats. 2002, Ch. 784, Sec. 24. Effective January 1, 2003.)



74

Adjournments from day to day, or from time to time, are to be construed as recesses in the sessions, and shall not prevent the Court from sitting at any time.

(Repealed and added by Code Amendments 1880, Ch. 35.)



75

The superior court in any county may by rule provide that, whenever all judges are absent from the county, any noncontested matter in which no evidence is required, or which may be submitted upon affidavits, shall be deemed submitted upon the filing with the clerk of a statement of submission by the party or the party’s attorney or upon the date set for the hearing.

(Amended by Stats. 2002, Ch. 784, Sec. 25. Effective January 1, 2003.)



77

(a) In every county and city and county, there is an appellate division of the superior court consisting of three judges or, when the Chief Justice finds it necessary, four judges.

The Chief Justice shall assign judges to the appellate division for specified terms pursuant to rules, not inconsistent with statute, adopted by the Judicial Council to promote the independence and quality of each appellate division. Each judge assigned to the appellate division of a superior court shall be a judge of that court, a judge of the superior court of another county, or a judge retired from the superior court or a court of higher jurisdiction in this state.

The Chief Justice shall designate one of the judges of each appellate division as the presiding judge of the division.

(b) In each appellate division, no more than three judges shall participate in a hearing or decision. The presiding judge of the division shall designate the three judges who shall participate.

(c) In addition to their other duties, the judges designated as members of the appellate division of the superior court shall serve for the period specified in the order of designation. Whenever a judge is designated to serve in the appellate division of the superior court of a county other than the county in which that judge was elected or appointed as a superior court judge, or if the judge is retired, in a county other than the county in which the judge resides, the judge shall receive expenses for travel, board, and lodging. If the judge is out of the judge’s county overnight or longer, by reason of the designation, that judge shall be paid a per diem allowance in lieu of expenses for board and lodging in the same amounts as are payable for those purposes to justices of the Supreme Court under the rules of the California Victim Compensation and Government Claims Board. In addition, a retired judge shall receive for the time so served, amounts equal to that which the judge would have received if the judge had been assigned to the superior court of the county.

(d) The concurrence of two judges of the appellate division of the superior court shall be necessary to render the decision in every case in, and to transact any other business except business that may be done at chambers by the presiding judge of, the division. A judgment of the appellate division in an appeal shall contain a brief statement of the reasons for the judgment. A judgment stating only “affirmed” or “reversed” is insufficient. The presiding judge shall convene the appellate division when necessary. The presiding judge shall also supervise its business and transact any business that may be done at chambers.

(e) The appellate division of the superior court has jurisdiction on appeal in all cases in which an appeal may be taken to the superior court or the appellate division of the superior court as provided by law, except where the appeal is a retrial in the superior court.

(f) The powers of each appellate division shall be the same as are now or may hereafter be provided by law or rule of the Judicial Council relating to appeals to the appellate division of the superior courts.

(g) The Judicial Council shall promulgate rules, not inconsistent with law, to promote the independence of, and govern the practice and procedure and the disposition of the business of, the appellate division.

(h) Notwithstanding subdivisions (b) and (d), appeals from convictions of traffic infractions may be heard and decided by one judge of the appellate division of the superior court.

(Amended by Stats. 2014, Ch. 58, Sec. 1. Effective January 1, 2015.)






CHAPTER 5.1 - Limited Civil Cases

ARTICLE 1 - Jurisdiction in Limited Civil Cases

85

An action or special proceeding shall be treated as a limited civil case if all of the following conditions are satisfied, and, notwithstanding any statute that classifies an action or special proceeding as a limited civil case, an action or special proceeding shall not be treated as a limited civil case unless all of the following conditions are satisfied:

(a) The amount in controversy does not exceed twenty-five thousand dollars ($25,000). As used in this section, “amount in controversy” means the amount of the demand, or the recovery sought, or the value of the property, or the amount of the lien, that is in controversy in the action, exclusive of attorneys’ fees, interest, and costs.

(b) The relief sought is a type that may be granted in a limited civil case.

(c) The relief sought, whether in the complaint, a cross-complaint, or otherwise, is exclusively of a type described in one or more statutes that classify an action or special proceeding as a limited civil case or that provide that an action or special proceeding is within the original jurisdiction of the municipal court, including, but not limited to, the following provisions:

(1) Section 798.61 or 798.88 of the Civil Code.

(2) Section 1719 of the Civil Code.

(3) Section 3342.5 of the Civil Code.

(4) Section 86.

(5) Section 86.1.

(6) Section 1710.20.

(7) Section 7581 of the Food and Agricultural Code.

(8) Section 12647 of the Food and Agricultural Code.

(9) Section 27601 of the Food and Agricultural Code.

(10) Section 31503 of the Food and Agricultural Code.

(11) Section 31621 of the Food and Agricultural Code.

(12) Section 52514 of the Food and Agricultural Code.

(13) Section 53564 of the Food and Agricultural Code.

(14) Section 53069.4 of the Government Code.

(15) Section 53075.6 of the Government Code.

(16) Section 53075.61 of the Government Code.

(17) Section 5411.5 of the Public Utilities Code.

(18) Section 9872.1 of the Vehicle Code.

(19) Section 10751 of the Vehicle Code.

(20) Section 14607.6 of the Vehicle Code.

(21) Section 40230 of the Vehicle Code.

(22) Section 40256 of the Vehicle Code.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 99, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 4 of Ch. 99.)



85-1

An action or special proceeding shall be treated as a limited civil case if all of the following conditions are satisfied, and, notwithstanding any statute that classifies an action or special proceeding as a limited civil case, an action or special proceeding shall not be treated as a limited civil case unless all of the following conditions are satisfied:

(a) The amount in controversy does not exceed twenty-five thousand dollars ($25,000). As used in this section, “amount in controversy” means the amount of the demand, or the recovery sought, or the value of the property, or the amount of the lien, that is in controversy in the action, exclusive of attorneys’ fees, interest, and costs.

(b) The relief sought is a type that may be granted in a limited civil case.

(c) The relief sought, whether in the complaint, a cross-complaint, or otherwise, is exclusively of a type described in one or more statutes that classify an action or special proceeding as a limited civil case or that provide that an action or special proceeding is within the original jurisdiction of the municipal court, including, but not limited to, the following provisions:

(1) Section 798.61 of the Civil Code.

(2) Section 1719 of the Civil Code.

(3) Section 3342.5 of the Civil Code.

(4) Section 86.

(5) Section 86.1.

(6) Section 1710.20.

(7) Section 7581 of the Food and Agricultural Code.

(8) Section 12647 of the Food and Agricultural Code.

(9) Section 27601 of the Food and Agricultural Code.

(10) Section 31503 of the Food and Agricultural Code.

(11) Section 31621 of the Food and Agricultural Code.

(12) Section 52514 of the Food and Agricultural Code.

(13) Section 53564 of the Food and Agricultural Code.

(14) Section 53069.4 of the Government Code.

(15) Section 53075.6 of the Government Code.

(16) Section 53075.61 of the Government Code.

(17) Section 5411.5 of the Public Utilities Code.

(18) Section 9872.1 of the Vehicle Code.

(19) Section 10751 of the Vehicle Code.

(20) Section 14607.6 of the Vehicle Code.

(21) Section 40230 of the Vehicle Code.

(22) Section 40256 of the Vehicle Code.

(d) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 3) and added by Stats. 2012, Ch. 99, Sec. 4. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



86

(a) The following civil cases and proceedings are limited civil cases:

(1) A case at law in which the demand, exclusive of interest, or the value of the property in controversy amounts to twenty-five thousand dollars ($25,000) or less. This paragraph does not apply to a case that involves the legality of any tax, impost, assessment, toll, or municipal fine, except an action to enforce payment of delinquent unsecured personal property taxes if the legality of the tax is not contested by the defendant.

(2) An action for dissolution of partnership where the total assets of the partnership do not exceed twenty-five thousand dollars ($25,000); an action of interpleader where the amount of money or the value of the property involved does not exceed twenty-five thousand dollars ($25,000).

(3) An action to cancel or rescind a contract when the relief is sought in connection with an action to recover money not exceeding twenty-five thousand dollars ($25,000) or property of a value not exceeding twenty-five thousand dollars ($25,000), paid or delivered under, or in consideration of, the contract; an action to revise a contract where the relief is sought in an action upon the contract if the action otherwise is a limited civil case.

(4) A proceeding in forcible entry or forcible or unlawful detainer where the whole amount of damages claimed is twenty-five thousand dollars ($25,000) or less.

(5) An action to enforce and foreclose a lien on personal property where the amount of the lien is twenty-five thousand dollars ($25,000) or less.

(6) An action to enforce and foreclose, or a petition to release, a lien arising under Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4 of the Civil Code, or to enforce and foreclose an assessment lien on a common interest development as defined in Section 4100 or 6534 of the Civil Code, where the amount of the liens is twenty-five thousand dollars ($25,000) or less. However, if an action to enforce the lien affects property that is also affected by a similar pending action that is not a limited civil case, or if the total amount of liens sought to be foreclosed against the same property aggregates an amount in excess of twenty-five thousand dollars ($25,000), the action is not a limited civil case.

(7) An action for declaratory relief when brought pursuant to either of the following:

(A) By way of cross-complaint as to a right of indemnity with respect to the relief demanded in the complaint or a cross-complaint in an action or proceeding that is otherwise a limited civil case.

(B) To conduct a trial after a nonbinding fee arbitration between an attorney and client, pursuant to Article 13 (commencing with Section 6200) of Chapter 4 of Division 3 of the Business and Professions Code, where the amount in controversy is twenty-five thousand dollars ($25,000) or less.

(8) An action to issue a temporary restraining order or preliminary injunction; to take an account, where necessary to preserve the property or rights of any party to a limited civil case; to make any order or perform any act, pursuant to Title 9 (commencing with Section 680.010) of Part 2 (enforcement of judgments) in a limited civil case; to appoint a receiver pursuant to Section 564 in a limited civil case; to determine title to personal property seized in a limited civil case.

(9) An action under Article 3 (commencing with Section 708.210) of Chapter 6 of Division 2 of Title 9 of Part 2 for the recovery of an interest in personal property or to enforce the liability of the debtor of a judgment debtor where the interest claimed adversely is of a value not exceeding twenty-five thousand dollars ($25,000) or the debt denied does not exceed twenty-five thousand dollars ($25,000).

(10) An arbitration-related petition filed pursuant to either of the following:

(A) Article 2 (commencing with Section 1292) of Chapter 5 of Title 9 of Part 3, except for uninsured motorist arbitration proceedings in accordance with Section 11580.2 of the Insurance Code, if the petition is filed before the arbitration award becomes final and the matter to be resolved by arbitration is a limited civil case under paragraphs (1) to (9), inclusive, of subdivision (a) or if the petition is filed after the arbitration award becomes final and the amount of the award and all other rulings, pronouncements, and decisions made in the award are within paragraphs (1) to (9), inclusive, of subdivision (a).

(B) To confirm, correct, or vacate a fee arbitration award between an attorney and client that is binding or has become binding, pursuant to Article 13 (commencing with Section 6200) of Chapter 4 of Division 3 of the Business and Professions Code, where the arbitration award is twenty-five thousand dollars ($25,000) or less.

(b) The following cases in equity are limited civil cases:

(1) A case to try title to personal property when the amount involved is not more than twenty-five thousand dollars ($25,000).

(2) A case when equity is pleaded as a defensive matter in any case that is otherwise a limited civil case.

(3) A case to vacate a judgment or order of the court obtained in a limited civil case through extrinsic fraud, mistake, inadvertence, or excusable neglect.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 42) by Stats. 2013, Ch. 605, Sec. 22. Effective January 1, 2014.)



86.1

An action brought pursuant to the Long-Term Care, Health, Safety, and Security Act of 1973 (Chapter 2.4 (commencing with Section 1417) of Division 2 of the Health and Safety Code) is a limited civil case if civil penalties are not sought or amount to twenty-five thousand dollars ($25,000) or less.

(Amended by Stats. 2002, Ch. 784, Sec. 29. Effective January 1, 2003.)



87

(a) A limited civil case may be brought in the small claims division if the case is within the jurisdiction of the small claims division as otherwise provided by statute. Where a statute or rule applicable to a small claims case conflicts with a statute or rule applicable to a limited civil case, the statute or rule applicable to a small claims case governs the small claims case and the statute or rule applicable to a limited civil case does not.

(b) Nothing in this section affects the jurisdiction of the small claims division as otherwise provided by statute.

(Added by Stats. 1999, Ch. 344, Sec. 3. Effective September 7, 1999.)



88

A civil action or proceeding other than a limited civil case may be referred to as an unlimited civil case.

(Added by Stats. 1999, Ch. 344, Sec. 4. Effective September 7, 1999.)



89

(a) The existence of a statute relating to the authority of the court in a limited civil case does not, by itself, imply that the same authority does or does not exist in an unlimited civil case.

(b) The existence of a statute relating to the authority of the court in an unlimited civil case does not, by itself, imply that the same authority does or does not exist in a limited civil case.

(Added by Stats. 2001, Ch. 44, Sec. 2. Effective January 1, 2002.)






ARTICLE 2 - Economic Litigation for Limited Civil Cases

90

Except where changed by the provisions of this article, all provisions of law applicable to civil actions generally apply to actions subject to this article.

(Amended by Stats. 2003, Ch. 149, Sec. 3. Effective January 1, 2004.)



91

(a) Except as otherwise provided in this section, the provisions of this article apply to every limited civil case.

(b) The provisions of this article do not apply to any action under Chapter 5.5 (commencing with Section 116.110) or any proceeding under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3.

(c) Any action may, upon noticed motion, be withdrawn from the provisions of this article, upon a showing that it is impractical to prosecute or defend the action within the limitations of these provisions.

(Amended by Stats. 1998, Ch. 931, Sec. 36. Effective September 28, 1998.)



92

(a) The pleadings allowed are complaints, answers, cross-complaints, answers to cross-complaints and general demurrers.

(b) The answer need not be verified, even if the complaint or cross-complaint is verified.

(c) Special demurrers are not allowed.

(d) Motions to strike are allowed only on the ground that the damages or relief sought are not supported by the allegations of the complaint.

(e) Except as limited by this section, all other motions are permitted.

(Amended by Stats. 1983, Ch. 102, Sec. 2. Effective June 16, 1983.)



93

(a) The plantiff has the option to serve case questionnaires with the complaint, using forms approved by the Judicial Council. The questionnaires served shall include a completed copy of the plaintiff’s completed case questionnaire, and a blank copy of the defendant’s case questionnaire.

(b) Any defendant upon whom a case questionnaire is served shall serve a completed defendant’s case questionnaire upon the requesting plaintiff with the answer.

(c) The case questionnaire shall be designed to elicit fundamental information about each party’s case, including names and addresses of all witnesses with knowledge of any relevant facts, a list of all documents relevant to the case, a statement of the nature and amount of damages, and information covering insurance coverages, injuries and treating physicians. The Judicial Council shall design and develop forms for case questionnaires.

(d) Approved forms shall be made available by the clerk of the court.

(e) If a party on whom a case questionnaire has been served under subdivision (a) or (b) fails to serve a timely or a complete response to that questionnaire, the party serving the questionnaire may move for an order compelling a response or a further response and for a monetary sanction under Section 2023. If a party then fails to obey an order compelling a response or a further response, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Section 2023. In lieu of or in addition to that sanction, the court may impose a monetary sanction under Section 2023.

(Amended by Stats. 1987, Ch. 86, Sec. 1. Effective July 2, 1987. Operative July 1, 1987, by Sec. 21 of Ch. 86. Superseded on July 1, 2005; see amendment by Stats. 2004, Ch. 182.)



93-1

(a) The plaintiff has the option to serve case questionnaires with the complaint, using forms approved by the Judicial Council. The questionnaires served shall include a completed copy of the plaintiff’s completed case questionnaire, and a blank copy of the defendant’s case questionnaire.

(b) Any defendant upon whom a case questionnaire is served shall serve a completed defendant’s case questionnaire upon the requesting plaintiff with the answer.

(c) The case questionnaire shall be designed to elicit fundamental information about each party’s case, including names and addresses of all witnesses with knowledge of any relevant facts, a list of all documents relevant to the case, a statement of the nature and amount of damages, and information covering insurance coverages, injuries and treating physicians. The Judicial Council shall design and develop forms for case questionnaires.

(d) Approved forms shall be made available by the clerk of the court.

(e) If a party on whom a case questionnaire has been served under subdivision (a) or (b) fails to serve a timely or a complete response to that questionnaire, the party serving the questionnaire may move for an order compelling a response or a further response and for a monetary sanction under Chapter 7 (commencing with Section 2023.010) of Title 4 of Part 4. If a party then fails to obey an order compelling a response or a further response, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010) of Title 4 of Part 4. In lieu of or in addition to that sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) of Title 4 of Part 4.

(Amended by Stats. 2004, Ch. 182, Sec. 5. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



94

Discovery is permitted only to the extent provided by this section and Section 95. This discovery shall comply with the notice and format requirements of the particular method of discovery, as provided in Title 4 (commencing with Section 2016.010) of Part 4. As to each adverse party, a party may use the following forms of discovery:

(a) Any combination of 35 of the following:

(1) Interrogatories (with no subparts) under Chapter 13 (commencing with Section 2030.010) of Title 4 of Part 4.

(2) Demands to produce documents or things under Chapter 14 (commencing with Section 2031.010) of Title 4 of Part 4.

(3) Requests for admission (with no subparts) under Chapter 16 (commencing with Section 2033.010) of Title 4 of Part 4.

(b) One oral or written deposition under Chapter 9 (commencing with Section 2025.010), Chapter 10 (commencing with Section 2026.010), or Chapter 11 (commencing with Section 2028.010) of Title 4 of Part 4. For purposes of this subdivision, a deposition of an organization shall be treated as a single deposition even though more than one person may be designated or required to testify pursuant to Section 2025.230.

(c) Any party may serve on any person a deposition subpoena duces tecum requiring the person served to mail copies of documents, books, or records to the party’s counsel at a specified address, along with an affidavit complying with Section 1561 of the Evidence Code.

The party who issued the deposition subpoena shall mail a copy of the response to any other party who tenders the reasonable cost of copying it.

(d) Physical and mental examinations under Chapter 15 (commencing with Section 2032.010) of Title 4 of Part 4.

(e) The identity of expert witnesses under Chapter 18 (commencing with Section 2034.010) of Title 4 of Part 4.

(Amended by Stats. 2006, Ch. 538, Sec. 61. Effective January 1, 2007.)



95

(a) The court may, on noticed motion and subject to such terms and conditions as are just, authorize a party to conduct additional discovery, but only upon a showing that the moving party will be unable to prosecute or defend the action effectively without the additional discovery. In making a determination under this section, the court shall take into account whether the moving party has used all applicable discovery in good faith, and whether the party has attempted to secure the additional discovery by stipulation or by means other than formal discovery.

(b) The parties may stipulate to additional discovery.

(Added by Stats. 1982, Ch. 1581, Sec. 1.)



96

(a) Any party may serve on any other party a request in substantially the following form:

TO: ,

attorney for :

You are requested to serve on the undersigned, within 20 days, a statement of: the names and addresses of witnesses (OTHER THAN A PARTY WHO IS AN INDIVIDUAL) you intend to call at trial; a description of physical evidence you intend to offer; and a description and copies of documentary evidence you intend to offer or, if the documents are not available to you, a description of them. Witnesses and evidence that will be used only for impeachment need not be included. YOU WILL NOT BE PERMITTED TO CALL ANY WITNESS, OR INTRODUCE ANY EVIDENCE, NOT INCLUDED IN THE STATEMENT SERVED IN RESPONSE TO THIS REQUEST, EXCEPT AS OTHERWISE PROVIDED BY LAW.

(b) The request shall be served no more than 45 days or less than 30 days prior to the date first set for trial, unless otherwise ordered.

(c) A statement responding to the request shall be served within 20 days from the service of the request.

(d) No additional, amended or late statement is permitted except by written stipulation or unless ordered for good cause on noticed motion.

(e) No request or statement served under this section shall be filed, unless otherwise ordered.

(f) The clerk shall furnish forms for requests under this rule.

(g) The time for performing acts required under this section shall be computed as provided by law, including Section 1013.

(Added by Stats. 1982, Ch. 1581, Sec. 1.)



97

(a) Except as provided in this section, upon objection of a party who served a request in compliance with Section 96, no party required to serve a responding statement may call a witness or introduce evidence, except for purposes of impeachment, against the objecting party unless the witness or evidence was included in the statement served.

(b) The exceptions to subdivision (a) are:

(1) A person who, in his or her individual capacity, is a party to the litigation and who calls himself or herself as a witness.

(2) An adverse party.

(3) Witnesses and evidence used solely for purposes of impeachment.

(4)  Documents obtained by discovery authorized by this chapter.

(5) The court may, upon such terms as may be just (including, but not limited to, continuing the trial for a reasonable period of time and awarding costs and litigation expenses), permit a party to call a witness or introduce evidence which is required to be, but is not included in such party’s statement so long as the court finds that such party has made a good faith effort to comply with subdivision (c) of Section 96 or that the failure to comply was the result of his or her mistake, inadvertence, surprise or excusable neglect as provided in Section 473.

(c) Nothing in this article limits the introduction of evidence in any hearing pursuant to Section 585.

(Amended by Stats. 1983, Ch. 102, Sec. 3. Effective June 16, 1983.)



98

A party may, in lieu of presenting direct testimony, offer the prepared testimony of revelant witnesses in the form of affidavits or declarations under penalty of perjury. The prepared testimony may include, but need not be limited to, the opinions of expert witnesses, and testimony which authenticates documentary evidence. To the extent the contents of the prepared testimony would have been admissible were the witness to testify orally thereto, the prepared testimony shall be received as evidence in the case, provided that either of the following applies:

(a) A copy has been served on the party against whom it is offered at least 30 days prior to the trial, together with a current address of the affiant that is within 150 miles of the place of trial, and the affiant is available for service of process at that place for a reasonable period of time, during the 20 days immediately prior to trial.

(b) The statement is in the form of all or part of a deposition in the case, and the party against whom it is offered had an opportunity to participate in the deposition.

The court shall determine whether the affidavit or declaration shall be read into the record in lieu of oral testimony or admitted as a documentary exhibit.

(Amended by Stats. 1983, Ch. 102, Sec. 4. Effective June 16, 1983.)



99

A judgment or final order, in respect to the matter directly adjudged, is conclusive between the parties and their successors in interest but does not operate as collateral estoppel of a party or a successor in interest to a party in other litigation with a person who was not a party or a successor in interest to a party to the action in which the judgment or order is rendered.

(Added by Stats. 1982, Ch. 1581, Sec. 1.)



100

Any party shall have the right to appeal any judgment or final order consistent with the law governing appeals.

(Added by Stats. 1982, Ch. 1581, Sec. 1.)









CHAPTER 5.5 - Small Claims Court

ARTICLE 1 - General Provisions

116.110

This chapter shall be known and may be cited as “The Small Claims Act.”

(Added by Stats. 1990, Ch. 1305, Sec. 3. Note: Prior to 1991, this subject matter was in Chapter 5A, comprising Sections 116 to 117.24.)



116.120

The Legislature hereby finds and declares as follows:

(a) Individual minor civil disputes are of special importance to the parties and of significant social and economic consequence collectively.

(b) In order to resolve minor civil disputes expeditiously, inexpensively, and fairly, it is essential to provide a judicial forum accessible to all parties directly involved in resolving these disputes.

(c) The small claims divisions have been established to provide a forum to resolve minor civil disputes, and for that reason constitute a fundamental element in the administration of justice and the protection of the rights and property of individuals.

(d) The small claims divisions, the provisions of this chapter, and the rules of the Judicial Council regarding small claims actions shall operate to ensure that the convenience of parties and witnesses who are individuals shall prevail, to the extent possible, over the convenience of any other parties or witnesses.

(Amended by Stats. 1998, Ch. 931, Sec. 37. Effective September 28, 1998.)



116.130

In this chapter, unless the context indicates otherwise:

(a) “Plaintiff” means the party who has filed a small claims action. The term includes a defendant who has filed a claim against a plaintiff.

(b) “Defendant” means the party against whom the plaintiff has filed a small claims action. The term includes a plaintiff against whom a defendant has filed a claim.

(c) “Judgment creditor” means the party, whether plaintiff or defendant, in whose favor a money judgment has been rendered.

(d) “Judgment debtor” means the party, whether plaintiff or defendant, against whom a money judgment has been rendered.

(e) “Person” means an individual, corporation, partnership, limited liability partnership, limited liability company, firm, association, or other entity.

(f) “Individual” means a natural person.

(g) “Party” means a plaintiff or defendant.

(h) “Motion” means a party’s written request to the court for an order or other action. The term includes an informal written request to the court, such as a letter.

(i) “Declaration” means a written statement signed by an individual which includes the date and place of signing, and a statement under penalty of perjury under the laws of this state that its contents are true and correct.

(j) “Good cause” means circumstances sufficient to justify the requested order or other action, as determined by the judge.

(k) “Mail” means first-class mail with postage fully prepaid, unless stated otherwise.

(Amended by Stats. 2003, Ch. 449, Sec. 4. Effective January 1, 2004.)



116.140

The following do not apply in small claims actions:

(a) Subdivision (a) of Section 1013 and subdivision (b) of Section 1005, on the extension of the time for taking action when notice is given by mail.

(b) Title 6.5 (commencing with Section 481.010) of Part 2, on the issuance of prejudgment attachments.

(Added by Stats. 1991, Ch. 915, Sec. 2.)






ARTICLE 2 - Small Claims Court

116.210

In each superior court there shall be a small claims division. The small claims division may be known as the small claims court.

(Amended by Stats. 2002, Ch. 784, Sec. 30. Effective January 1, 2003.)



116.220

(a) The small claims court has jurisdiction in the following actions:

(1) Except as provided in subdivisions (c), (e), and (f), for recovery of money, if the amount of the demand does not exceed five thousand dollars ($5,000).

(2) Except as provided in subdivisions (c), (e), and (f), to enforce payment of delinquent unsecured personal property taxes in an amount not to exceed five thousand dollars ($5,000), if the legality of the tax is not contested by the defendant.

(3) To issue the writ of possession authorized by Sections 1861.5 and 1861.10 of the Civil Code if the amount of the demand does not exceed five thousand dollars ($5,000).

(4) To confirm, correct, or vacate a fee arbitration award not exceeding five thousand dollars ($5,000) between an attorney and client that is binding or has become binding, or to conduct a hearing de novo between an attorney and client after nonbinding arbitration of a fee dispute involving no more than five thousand dollars ($5,000) in controversy, pursuant to Article 13 (commencing with Section 6200) of Chapter 4 of Division 3 of the Business and Professions Code.

(5) For an injunction or other equitable relief only when a statute expressly authorizes a small claims court to award that relief.

(b) In any action seeking relief authorized by paragraphs (1) to (4), inclusive, of subdivision (a), the court may grant equitable relief in the form of rescission, restitution, reformation, and specific performance, in lieu of, or in addition to, money damages. The court may issue a conditional judgment. The court shall retain jurisdiction until full payment and performance of any judgment or order.

(c) Notwithstanding subdivision (a), the small claims court has jurisdiction over a defendant guarantor as follows:

(1) For any action brought by a natural person against the Registrar of the Contractors’ State License Board as the defendant guarantor, the small claims jurisdictional limit stated in Section 116.221 shall apply.

(2) For any action against a defendant guarantor that does not charge a fee for its guarantor or surety services, if the amount of the demand does not exceed two thousand five hundred dollars ($2,500).

(3) For any action brought by a natural person against a defendant guarantor that charges a fee for its guarantor or surety services, if the amount of the demand does not exceed six thousand five hundred dollars ($6,500).

(4) For any action brought by an entity other than a natural person against a defendant guarantor that charges a fee for its guarantor or surety services or against the Registrar of the Contractors’ State License Board as the defendant guarantor, if the amount of the demand does not exceed four thousand dollars ($4,000).

(d) In any case in which the lack of jurisdiction is due solely to an excess in the amount of the demand, the excess may be waived, but any waiver is not operative until judgment.

(e) Notwithstanding subdivision (a), in any action filed by a plaintiff incarcerated in a Department of Corrections and Rehabilitation facility, the small claims court has jurisdiction over a defendant only if the plaintiff has alleged in the complaint that he or she has exhausted his or her administrative remedies against that department, including compliance with Sections 905.2 and 905.4 of the Government Code. The final administrative adjudication or determination of the plaintiff’s administrative claim by the department may be attached to the complaint at the time of filing in lieu of that allegation.

(f) In any action governed by subdivision (e), if the plaintiff fails to provide proof of compliance with the requirements of subdivision (e) at the time of trial, the judicial officer shall, at his or her discretion, either dismiss the action or continue the action to give the plaintiff an opportunity to provide that proof.

(g) For purposes of this section, “department” includes an employee of a department against whom a claim has been filed under this chapter arising out of his or her duties as an employee of that department.

(Amended by Stats. 2009, Ch. 468, Sec. 1. Effective January 1, 2010.)



116.221

In addition to the jurisdiction conferred by Section 116.220, the small claims court has jurisdiction in an action brought by a natural person, if the amount of the demand does not exceed ten thousand dollars ($10,000), except for actions specified in Section 116.224, or otherwise prohibited by subdivision (c) of Section 116.220 or subdivision (a) of Section 116.231.

(Amended (as added by Stats. 2005, Ch. 600) by Stats. 2011, Ch. 64, Sec. 1. Effective January 1, 2012.)



116.222

If the action is to enforce the payment of a debt, the statement of calculation of liability shall separately state the original debt, each payment credited to the debt, each fee and charge added to the debt, each payment credited against those fees and charges, all other debits or charges to the account, and an explanation of the nature of those fees, charges, debits, and all other credits to the debt, by source and amount.

(Added by Stats. 2005, Ch. 600, Sec. 3. Effective January 1, 2006. See identical section added by Stats. 2005, Ch. 618.)



116.222-1

If the action is to enforce the payment of a debt, the statement of calculation of liability shall separately state the original debt, each payment credited to the debt, each fee and charge added to the debt, each payment credited against those fees and charges, all other debits or charges to the account, and an explanation of the nature of those fees, charges, debits, and all other credits to the debt, by source and amount.

(Added by Stats. 2005, Ch. 618, Sec. 3. Effective January 1, 2006.)



116.225

An agreement entered into or renewed on or after January 1, 2003, establishing a forum outside of California for an action arising from an offer or provision of goods, services, property, or extensions of credit primarily for personal, family, or household purposes that is otherwise within the jurisdiction of a small claims court of this state is contrary to public policy and is void and unenforceable.

(Added by Stats. 2002, Ch. 247, Sec. 1. Effective January 1, 2003.)



116.230

(a) In a small claims case, the clerk of the court shall charge and collect only those fees authorized under this chapter.

(b) If the party filing a claim has filed 12 or fewer small claims in the state within the previous 12 months, the filing fee is the following:

(1) Thirty dollars ($30) if the amount of the demand is one thousand five hundred dollars ($1,500) or less.

(2) Fifty dollars ($50) if the amount of the demand is more than one thousand five hundred dollars ($1,500) but less than or equal to five thousand dollars ($5,000).

(3) Seventy-five dollars ($75) if the amount of the demand is more than five thousand dollars ($5,000).

(c) If the party has filed more than 12 other small claims in the state within the previous 12 months, the filing fee is one hundred dollars ($100).

(d) (1) If, after having filed a claim and paid the required fee under paragraph (1) of subdivision (b), a party files an amended claim or amendment to a claim that raises the amount of the demand so that the filing fee under paragraph (2) of subdivision (b) would be charged, the filing fee for the amended claim or amendment is twenty dollars ($20).

(2) If, after having filed a claim and paid the required fee under paragraph (2) of subdivision (b), a party files an amended claim or amendment to a claim that raises the amount of the demand so that the filing fee under paragraph (3) of subdivision (b) would be charged, the filing fee for the amended claim or amendment is twenty-five dollars ($25).

(3) If, after having filed a claim and paid the required fee under paragraph (1) of subdivision (b), a party files an amended claim or amendment to a claim that raises the amount of the demand so that the filing fee under paragraph (3) of subdivision (b) would be charged, the filing fee for the amended claim or amendment is forty-five dollars ($45).

(4) The additional fees paid under this subdivision are due upon filing. The court shall not reimburse a party if the party’s claim is amended to demand a lower amount that falls within the range for a filing fee lower than that originally paid.

(e) Each party filing a claim shall file a declaration with the claim stating whether that party has filed more than 12 other small claims in the state within the last 12 months.

(f) The clerk of the court shall deposit fees collected under this section into a bank account established for this purpose by the Administrative Office of the Courts and maintained under rules adopted by or trial court financial policies and procedures authorized by the Judicial Council under subdivision (a) of Section 77206 of the Government Code. The deposits shall be made as required under Section 68085.1 of the Government Code and trial court financial policies and procedures authorized by the Judicial Council.

(g) (1) The Administrative Office of the Courts shall distribute six dollars ($6) of each thirty-dollar ($30) fee, eight dollars ($8) of each fifty-dollar ($50) fee, ten dollars ($10) of each seventy-five-dollar ($75) fee, and fourteen dollars ($14) of each one hundred-dollar ($100) fee collected under subdivision (b) or (c) to a special account in the county in which the court is located to be used for the small claims advisory services described in Section 116.940, or, if the small claims advisory services are administered by the court, to the court. The Administrative Office of the Courts shall also distribute two dollars ($2) of each seventy-five-dollar ($75) fee collected under subdivision (b) to the law library fund in the county in which the court is located.

(2) From the fees collected under subdivision (d), the Administrative Office of the Courts shall distribute two dollars ($2) to the law library fund in the county in which the court is located, and three dollars ($3) to the small claims advisory services described in Section 116.940, or, if the small claims advisory services are administered by the court, to the court.

(3) Records of these moneys shall be available from the Administrative Office of the Courts for inspection by the public on request.

(4) Nothing in this section precludes the court or county from contracting with a third party to provide small claims advisory services as described in Section 116.940.

(h) The remainder of the fees collected under subdivisions (b), (c), and (d) shall be transmitted monthly to the Controller for deposit in the Trial Court Trust Fund.

(i) All money distributed under this section to be used for small claims advisory services shall be used only for providing those services as described in Section 116.940. Nothing in this section shall preclude the county or the court from procuring other funding to comply with the requirements of Section 116.940.

(Amended by Stats. 2007, Ch. 738, Sec. 3. Effective January 1, 2008.)



116.231

(a) Except as provided in subdivision (d), no person may file more than two small claims actions in which the amount demanded exceeds two thousand five hundred dollars ($2,500), anywhere in the state in any calendar year.

(b) Except as provided in subdivision (d), if the amount demanded in any small claims action exceeds two thousand five hundred dollars ($2,500), the party making the demand shall file a declaration under penalty of perjury attesting to the fact that not more than two small claims actions in which the amount of the demand exceeded two thousand five hundred dollars ($2,500) have been filed by that party in this state within the calendar year.

(c) The Legislature finds and declares that the pilot project conducted under the authority of Chapter 1196 of the Statutes of 1991 demonstrated the efficacy of the removal of the limitation on the number of actions public entities may file in the small claims courts on claims exceeding two thousand five hundred dollars ($2,500).

(d) The limitation on the number of filings exceeding two thousand five hundred dollars ($2,500) does not apply to filings where the claim does not exceed five thousand dollars ($5,000) that are filed by a city, county, city and county, school district, county office of education, community college district, local district, or any other local public entity. If any small claims action is filed by a city, county, city and county, school district, county office of education, community college district, local district, or any other local public entity pursuant to this section, and the defendant informs the court either in advance of the hearing by written notice or at the time of the hearing, that he or she is represented in the action by legal counsel, the action shall be transferred out of the small claims division. A city, county, city and county, school district, county office of education, community college district, local district, or any other local public entity may not file a claim within the small claims division if the amount of the demand exceeds five thousand dollars ($5,000).

(Amended by Stats. 1998, Ch. 931, Sec. 39. Effective September 28, 1998.)



116.232

A fee of fifteen dollars ($15) shall be charged and collected from the plaintiff for each defendant to whom the court clerk mails a copy of the claim under Section 116.340. This fee shall be distributed to the court in which it was collected.

(Amended by Stats. 2013, Ch. 31, Sec. 1. Effective June 27, 2013.)



116.240

(a) With the consent of the parties who appear at the hearing, the court may order a case to be heard by a temporary judge who is a member of the State Bar, and who has been sworn and empowered to act until final determination of the case.

(b) Prior to serving as a temporary judge in small claims court, on and after July 1, 2006, and at least every three years thereafter, each temporary judge shall take the course of study offered by the courts on ethics and substantive law under rules adopted by the Judicial Council. The course shall include, but not be limited to, state and federal consumer laws, landlord-tenant law along with any applicable county specific rent deposit law, the state and federal Fair Debt Collection Practices Acts, the federal Truth in Lending Act, the federal Fair Credit Billing Act, the federal Electronic Fund Transfer Act, tort law, and contract law, including defenses to contracts and defenses to debts. On substantive law, the courts may receive assistance from the Department of Consumer Affairs, to the extent that the department is fiscally able to provide that assistance.

(Amended by Stats. 2005, Ch. 618, Sec. 4. Effective January 1, 2006.)



116.250

(a) Sessions of the small claims court may be scheduled at any time and on any day, including Saturdays, but excluding other judicial holidays.

(b) Each small claims division of a superior court with seven or more judicial officers shall conduct at least one night session or Saturday session each month for the purpose of hearing small claims cases other than small claims appeals. The term “session” includes, but is not limited to, a proceeding conducted by a member of the State Bar acting as a mediator or referee.

(Amended by Stats. 2003, Ch. 149, Sec. 4. Effective January 1, 2004.)



116.260

In each county, individual assistance shall be made available to advise small claims litigants and potential litigants without charge as provided in Section 116.940 and by rules adopted by the Judicial Council.

(Added by Stats. 1990, Ch. 1305, Sec. 3. Note: Prior to 1991, this subject matter was in Chapter 5A, comprising Sections 116 to 117.24.)



116.270

Any small claims division may use law clerks to assist the judge with legal research of small claims cases.

(Added by Stats. 1990, Ch. 1305, Sec. 3. Note: Prior to 1991, this subject matter was in Chapter 5A, comprising Sections 116 to 117.24.)






ARTICLE 3 - Actions

116.310

(a) No formal pleading, other than the claim described in Section 116.320 or 116.360, is necessary to initiate a small claims action.

(b) The pretrial discovery procedures described in Section 2019.010 are not permitted in small claims actions.

(Amended by Stats. 2004, Ch. 182, Sec. 7. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



116.320

(a) A plaintiff may commence an action in the small claims court by filing a claim under oath with the clerk of the small claims court in person, by mail, by facsimile transmission if authorized pursuant to Section 1010.5, or by electronic means as authorized by Section 1010.6.

(b) The claim form shall be a simple nontechnical form approved or adopted by the Judicial Council. The claim form shall set forth a place for (1) the name and address of the defendant, if known; (2) the amount and the basis of the claim; (3) that the plaintiff, where possible, has demanded payment and, in applicable cases, possession of the property; (4) that the defendant has failed or refused to pay, and, where applicable, has refused to surrender the property; and (5) that the plaintiff understands that the judgment on his or her claim will be conclusive and without a right of appeal.

(c) The form or accompanying instructions shall include information that the plaintiff (1) may not be represented by an attorney, (2) has no right of appeal, and (3) may ask the court to waive fees for filing and serving the claim on the ground that the plaintiff is unable to pay them, using the forms approved by the Judicial Council for that purpose.

(Amended by Stats. 2007, Ch. 738, Sec. 4. Effective January 1, 2008.)



116.330

(a) When a claim is filed, the clerk shall schedule the case for hearing and shall issue an order directing the parties to appear at the time set for the hearing with witnesses and documents to prove their claim or defense. The case shall be scheduled for hearing no earlier than 20 days but not more than 70 days from the date of the order.

(b) In lieu of the method of setting the case for hearing described in subdivision (a), at the time a claim is filed the clerk may do all of the following:

(1) Cause a copy of the claim to be mailed to the defendant by any form of mail providing for a return receipt.

(2) On receipt of proof that the claim was served as provided in paragraph (1), issue an order scheduling the case for hearing in accordance with subdivision (a) and directing the parties to appear at the time set for the hearing with witnesses and documents to prove their claim or defense.

(3) Cause a copy of the order setting the case for hearing and directing the parties to appear, to be served upon the parties by any form of mail providing for a return receipt.

(Amended by Stats. 2005, Ch. 706, Sec. 4. Effective January 1, 2006.)



116.340

(a) Service of the claim and order on the defendant may be made by any one of the following methods:

(1) The clerk may cause a copy of the claim and order to be mailed to the defendant by any form of mail providing for a return receipt.

(2) The plaintiff may cause a copy of the claim and order to be delivered to the defendant in person.

(3) The plaintiff may cause service of a copy of the claim and order to be made by substituted service as provided in subdivision (a) or (b) of Section 415.20 without the need to attempt personal service on the defendant. For these purposes, substituted service as provided in subdivision (b) of Section 415.20 may be made at the office of the sheriff or marshal who shall deliver a copy of the claim and order to any person authorized by the defendant to receive service, as provided in Section 416.90, who is at least 18 years of age, and thereafter mailing a copy of the claim and order to the defendant’s usual mailing address.

(4) The clerk may cause a copy of the claim to be mailed, the order to be issued, and a copy of the order to be mailed as provided in subdivision (b) of Section 116.330.

(b) Service of the claim and order on the defendant shall be completed at least 15 days before the hearing date if the defendant resides within the county in which the action is filed, or at least 20 days before the hearing date if the defendant resides outside the county in which the action is filed.

(c) Proof of service of the claim and order shall be filed with the small claims court at least five days before the hearing.

(d) Service by the methods described in subdivision (a) shall be deemed complete on the date that the defendant signs the mail return receipt, on the date of the personal service, as provided in Section 415.20, or as established by other competent evidence, whichever applies to the method of service used.

(e) Service shall be made within this state, except as provided in subdivisions (f) and (g).

(f) The owner of record of real property in California who resides in another state and who has no lawfully designated agent in California for service of process may be served by any of the methods described in this section if the claim relates to that property.

(g) A nonresident owner or operator of a motor vehicle involved in an accident within this state may be served pursuant to the provisions on constructive service in Sections 17450 to 17461, inclusive, of the Vehicle Code without regard to whether the defendant was a nonresident at the time of the accident or when the claim was filed. Service shall be made by serving both the Director of the California Department of Motor Vehicles and the defendant, and may be made by any of the methods authorized by this chapter or by registered mail as authorized by Section 17454 or 17455 of the Vehicle Code.

(h) If an action is filed against a principal and his or her guaranty or surety pursuant to a guarantor or suretyship agreement, a reasonable attempt shall be made to complete service on the principal. If service is not completed on the principal, the action shall be transferred to the court of appropriate jurisdiction.

(Amended by Stats. 2005, Ch. 706, Sec. 5. Effective January 1, 2006.)



116.360

(a) The defendant may file a claim against the plaintiff in the same action in an amount not to exceed the jurisdictional limits stated in Sections 116.220, 116.221, and 116.231. The claim need not relate to the same subject or event as the plaintiff’s claim.

(b) The defendant’s claim shall be filed and served in the manner provided for filing and serving a claim of the plaintiff under Sections 116.330 and 116.340.

(c) The defendant shall cause a copy of the claim and order to be served on the plaintiff at least five days before the hearing date, unless the defendant was served 10 days or less before the hearing date, in which event the defendant shall cause a copy of the defendant’s claim and order to be served on the plaintiff at least one day before the hearing date.

(Amended by Stats. 2006, Ch. 167, Sec. 4. Effective January 1, 2007.)



116.370

(a) Venue and court location requirements in small claims actions shall be the same as in other civil actions. The court may prescribe by local rule the proper court locations for small claims actions.

(b) A defendant may challenge venue or court location by writing to the court and mailing a copy of the challenge to each of the other parties to the action, without personally appearing at the hearing.

(c) In all cases, including those in which the defendant does not either challenge venue or court location or appear at the hearing, the court shall inquire into the facts sufficiently to determine whether venue and court location are proper, and shall make its determination accordingly.

(1) If the court determines that the action was not commenced in the proper venue, the court, on its own motion, shall dismiss the action without prejudice, unless all defendants are present and agree that the action may be heard. If the court determines that the action was not commenced in the proper court location, the court may transfer the action to a proper location pursuant to local rule.

(2) If the court determines that the action was commenced in the proper venue and court location, the court may hear the case if all parties are present. If the defendant challenged venue or court location and all parties are not present, the court shall postpone the hearing for at least 15 days and shall notify all parties by mail of the court’s decision and the new hearing date, time, and place.

(Amended by Stats. 2002, Ch. 806, Sec. 4. Effective January 1, 2003.)



116.390

(a) If a defendant has a claim against a plaintiff that exceeds the jurisdictional limits stated in Sections 116.220, 116.221, and 116.231, and the claim relates to the contract, transaction, matter, or event which is the subject of the plaintiff’s claim, the defendant may commence an action against the plaintiff in a court of competent jurisdiction and request the small claims court to transfer the small claims action to that court.

(b) The defendant may make the request by filing with the small claims court in which the plaintiff commenced the action, at or before the time set for the hearing of that action, a declaration stating the facts concerning the defendant’s action against the plaintiff with a true copy of the complaint so filed by the defendant against the plaintiff. The defendant shall cause a copy of the declaration and complaint to be personally delivered to the plaintiff at or before the time set for the hearing of the small claims action.

(c) In ruling on a motion to transfer, the small claims court may do any of the following: (1) render judgment on the small claims case prior to the transfer; (2) not render judgment and transfer the small claims case; (3) refuse to transfer the small claims case on the grounds that the ends of justice would not be served. If the small claims action is transferred prior to judgment, both actions shall be tried together in the transferee court.

(d) When the small claims court orders the action transferred, it shall transmit all files and papers to the transferee court.

(e) The plaintiff in the small claims action shall not be required to pay to the clerk of the transferee court any transmittal, appearance, or filing fee unless the plaintiff appears in the transferee court, in which event the plaintiff shall be required to pay the filing fee and any other fee required of a defendant in the transferee court. However, if the transferee court rules against the plaintiff in the action filed in that court, the court may award to the defendant in that action the costs incurred as a consequence of the transfer, including attorney’s fees and filing fees.

(Amended by Stats. 2006, Ch. 167, Sec. 5. Effective January 1, 2007.)






ARTICLE 4 - Parties

116.410

(a) Any person who is at least 18 years of age, or legally emancipated, and mentally competent may be a party to a small claims action.

(b) A minor or incompetent person may appear by a guardian ad litem appointed by a judge of the court in which the action is filed.

(Amended by Stats. 2004, Ch. 171, Sec. 1. Effective January 1, 2005.)



116.420

(a) No claim shall be filed or maintained in small claims court by the assignee of the claim.

(b) This section does not prevent the filing or defense of an action in the small claims court by (1) a trustee in bankruptcy in the exercise of the trustee’s duties as trustee, or (2) by the holder of a security agreement, retail installment contract, or lien contract subject to the Unruh Act (Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of the Civil Code) or the Automobile Sales Finance Act (Chapter 2b (commencing with Section 2981) of Title 14 of Part 4 of Division 3 of the Civil Code), purchased by the holder for the holder’s portfolio of investments, provided that the holder is not an assignee for the purpose of collection.

(c) This section does not prevent the filing in small claims court by a local government which is self-insured for purposes of workers’ compensation and is seeking subrogation pursuant to Section 3852 of the Labor Code.

(Amended by Stats. 1994, Ch. 231, Sec. 1. Effective January 1, 1995.)



116.430

(a) If the plaintiff operates or does business under a fictitious business name and the claim relates to that business, the claim shall be accompanied by the filing of a declaration stating that the plaintiff has complied with the fictitious business name laws by executing, filing, and publishing a fictitious business name statement as required.

(b) A small claims action filed by a person who has not complied with the applicable fictitious business name laws by executing, filing, and publishing a fictitious business name statement as required shall be dismissed without prejudice.

(c) For purposes of this section, “fictitious business name” means the term as defined in Section 17900 of the Business and Professions Code, and “fictitious business name statement” means the statement described in Section 17913 of the Business and Professions Code.

(Amended by Stats. 1991, Ch. 915, Sec. 12.)






ARTICLE 5 - Hearing

116.510

The hearing and disposition of the small claims action shall be informal, the object being to dispense justice promptly, fairly, and inexpensively.

(Amended by Stats. 1991, Ch. 915, Sec. 13.)



116.520

(a) The parties have the right to offer evidence by witnesses at the hearing or, with the permission of the court, at another time.

(b) If the defendant fails to appear, the court shall still require the plaintiff to present evidence to prove his or her claim.

(c) The court may consult witnesses informally and otherwise investigate the controversy with or without notice to the parties.

(Added by Stats. 1990, Ch. 1305, Sec. 3.)



116.530

(a) Except as permitted by this section, no attorney may take part in the conduct or defense of a small claims action.

(b) Subdivision (a) does not apply if the attorney is appearing to maintain or defend an action in any of the following capacities:

(1) By or against himself or herself.

(2) By or against a partnership in which he or she is a general partner and in which all the partners are attorneys.

(3) By or against a professional corporation of which he or she is an officer or director and of which all other officers and directors are attorneys.

(c) Nothing in this section shall prevent an attorney from doing any of the following:

(1) Providing advice to a party to a small claims action, either before or after the commencement of the action.

(2) Testifying to facts of which he or she has personal knowledge and about which he or she is competent to testify.

(3) Representing a party in an appeal to the superior court.

(4) Representing a party in connection with the enforcement of a judgment.

(Amended by Stats. 2003, Ch. 449, Sec. 5. Effective January 1, 2004.)



116.531

Nothing in this article shall prevent a representative of an insurer or other expert in the matter before the small claims court from rendering assistance to a party in the litigation except during the conduct of the hearing, either before or after the commencement of the action, unless otherwise prohibited by law; nor shall anything in this article prevent those individuals from testifying to facts of which they have personal knowledge and about which they are competent to testify.

(Added by Stats. 1990, Ch. 1683, Sec. 5.)



116.540

(a) Except as permitted by this section, no individual other than the plaintiff and the defendant may take part in the conduct or defense of a small claims action.

(b) Except as additionally provided in subdivision (i), a corporation may appear and participate in a small claims action only through a regular employee, or a duly appointed or elected officer or director, who is employed, appointed, or elected for purposes other than solely representing the corporation in small claims court.

(c) A party who is not a corporation or a natural person may appear and participate in a small claims action only through a regular employee, or a duly appointed or elected officer or director, or in the case of a partnership, a partner, engaged for purposes other than solely representing the party in small claims court.

(d) If a party is an individual doing business as a sole proprietorship, the party may appear and participate in a small claims action by a representative and without personally appearing if both of the following conditions are met:

(1) The claim can be proved or disputed by evidence of an account that constitutes a business record as defined in Section 1271 of the Evidence Code, and there is no other issue of fact in the case.

(2) The representative is a regular employee of the party for purposes other than solely representing the party in small claims actions and is qualified to testify to the identity and mode of preparation of the business record.

(e) A plaintiff is not required to personally appear, and may submit declarations to serve as evidence supporting his or her claim or allow another individual to appear and participate on his or her behalf, if (1) the plaintiff is serving on active duty in the United States Armed Forces outside this state, (2) the plaintiff was assigned to his or her duty station after his or her claim arose, (3) the assignment is for more than six months, (4) the representative is serving without compensation, and (5) the representative has appeared in small claims actions on behalf of others no more than four times during the calendar year. The defendant may file a claim in the same action in an amount not to exceed the jurisdictional limits stated in Sections 116.220, 116.221, and 116.231.

(f) A party incarcerated in a county jail, a Department of Corrections and Rehabilitation facility, or a Division of Juvenile Facilities facility is not required to personally appear, and may submit declarations to serve as evidence supporting his or her claim, or may authorize another individual to appear and participate on his or her behalf if that individual is serving without compensation and has appeared in small claims actions on behalf of others no more than four times during the calendar year.

(g) A defendant who is a nonresident owner of real property may defend against a claim relating to that property without personally appearing by (1) submitting written declarations to serve as evidence supporting his or her defense, (2) allowing another individual to appear and participate on his or her behalf if that individual is serving without compensation and has appeared in small claims actions on behalf of others no more than four times during the calendar year, or (3) taking the action described in both (1) and (2).

(h) A party who is an owner of rental real property may appear and participate in a small claims action through a property agent under contract with the owner to manage the rental of that property, if (1) the owner has retained the property agent principally to manage the rental of that property and not principally to represent the owner in small claims court, and (2) the claim relates to the rental property.

(i) A party that is an association created to manage a common interest development, as defined in Section 4100 or in Sections 6528 and 6534 of the Civil Code, may appear and participate in a small claims action through an agent, a management company representative, or bookkeeper who appears on behalf of that association.

(j) At the hearing of a small claims action, the court shall require any individual who is appearing as a representative of a party under subdivisions (b) to (i), inclusive, to file a declaration stating (1) that the individual is authorized to appear for the party, and (2) the basis for that authorization. If the representative is appearing under subdivision (b), (c), (d), (h), or (i), the declaration also shall state that the individual is not employed solely to represent the party in small claims court. If the representative is appearing under subdivision (e), (f), or (g), the declaration also shall state that the representative is serving without compensation, and has appeared in small claims actions on behalf of others no more than four times during the calendar year.

(k) A husband or wife who sues or who is sued with his or her spouse may appear and participate on behalf of his or her spouse if (1) the claim is a joint claim, (2) the represented spouse has given his or her consent, and (3) the court determines that the interests of justice would be served.

(l) If the court determines that a party cannot properly present his or her claim or defense and needs assistance, the court may in its discretion allow another individual to assist that party.

(m) Nothing in this section shall operate or be construed to authorize an attorney to participate in a small claims action except as expressly provided in Section 116.530.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 43) by Stats. 2013, Ch. 605, Sec. 23. Effective January 1, 2014.)



116.541

(a) Notwithstanding Section 116.540 or any other provision of law, the Department of Corrections or the Department of the Youth Authority may appear and participate in a small claims action through a regular employee, who is employed or appointed for purposes other than solely representing that department in small claims court.

(b) Where the Department of Corrections or the Department of the Youth Authority is named as a defendant in small claims court, the representative of the department is not required to personally appear to challenge the plaintiff’s compliance with the pleading requirements and may submit pleadings or declarations to assert that challenge.

(c) At the hearing of a small claims action, the court shall require any individual who is appearing as a representative of the Department of Corrections or the Department of the Youth Authority under subdivision (a) to file a declaration stating (1) that the individual is authorized to appear for the party, (2) the basis for that authorization, and (3) that the individual is not employed solely to represent the party in small claims court.

(d) Nothing in this section shall operate or be construed to authorize an attorney to participate in a small claims action except as expressly provided in Section 116.530.

(e) For purposes of this section, all references to the Department of Corrections or the Department of the Youth Authority include an employee thereof, against whom a claim has been filed under this chapter arising out of his or her duties as an employee of that department.

(Added by Stats. 1995, Ch. 366, Sec. 2. Effective January 1, 1996.)



116.550

(a) If the court determines that a party does not speak or understand English sufficiently to comprehend the proceedings or give testimony, and needs assistance in so doing, the court may permit another individual (other than an attorney) to assist that party.

(b) Each small claims court shall make a reasonable effort to maintain and make available to the parties a list of interpreters who are able and willing to aid parties in small claims actions either for no fee, or for a fee which is reasonable considering the nature and complexity of the claims. The list shall include interpreters for all languages that require interpretation before the court, as determined by the court in its discretion and in view of the court’s experience.

(c) Failure to maintain a list of interpreters, or failure to include an interpreter for a particular language, shall not invalidate any proceedings before the court.

(d) If a court interpreter or other competent interpreter is not available to aid a party in a small claims action, at the first hearing of the case the court shall postpone the hearing one time only to allow the party the opportunity to obtain another individual (other than an attorney) to assist that party. Any additional continuances shall be at the discretion of the court.

(Amended by Stats. 1993, Ch. 1191, Sec. 2. Effective January 1, 1994.)



116.560

(a) Whenever a claim that is filed against a person operating or doing business under a fictitious business name relates to the defendant’s business, the court shall inquire at the time of the hearing into the defendant’s correct legal name and the name or names under which the defendant does business. If the correct legal name of the defendant, or the name actually used by the defendant, is other than the name stated on the claim, the court shall amend the claim to state the correct legal name of the defendant, and the name or names actually used by the defendant.

(b) The plaintiff may request the court at any time, whether before or after judgment, to amend the plaintiff’s claim or judgment to include both the correct legal name and the name or names actually used by the defendant. Upon a showing of good cause, the court shall amend the claim or judgment to state the correct legal name of the defendant, and the name or names actually used by the defendant.

(c) For purposes of this section, “fictitious business name” means the term as defined in Section 17900 of the Business and Professions Code.

(Added by Stats. 1991, Ch. 915, Sec. 17.)



116.570

(a) Any party may submit a written request to postpone a hearing date for good cause.

(1) The written request may be made either by letter or on a form adopted or approved by the Judicial Council.

(2) The request shall be filed at least 10 days before the hearing date, unless the court determines that the requesting party has good cause to file the request at a later date.

(3) On the date of making the written request, the requesting party shall mail or personally deliver a copy to each of the other parties to the action.

(4) (A) If the court finds that the interests of justice would be served by postponing the hearing, the court shall postpone the hearing, and shall notify all parties by mail of the new hearing date, time, and place.

(B) On one occasion, upon the written request of a defendant guarantor, the court shall postpone the hearing for at least 30 days, and the court shall take this action without a hearing. This subparagraph does not limit the discretion of the court to grant additional postponements under subparagraph (A).

(5) The court shall provide a prompt response by mail to any person making a written request for postponement of a hearing date under this subdivision.

(b) If service of the claim and order upon the defendant is not completed within the number of days before the hearing date required by subdivision (b) of Section 116.340, and the defendant has not personally appeared and has not requested a postponement, the court shall postpone the hearing for at least 15 days. If a postponement is ordered under this subdivision, the clerk shall promptly notify all parties by mail of the new hearing date, time, and place.

(c) This section does not limit the inherent power of the court to order postponements of hearings in appropriate circumstances.

(d) A fee of ten dollars ($10) shall be charged and collected for the filing of a request for postponement and rescheduling of a hearing date after timely service pursuant to subdivision (b) of Section 116.340 has been made upon the defendant.

(Amended by Stats. 2002, Ch. 806, Sec. 5. Effective January 1, 2003.)






ARTICLE 6 - Judgment

116.610

(a) The small claims court shall give judgment for damages, or equitable relief, or both damages and equitable relief, within the jurisdictional limits stated in Sections 116.220, 116.221, and 116.231, and may make any orders as to time of payment or otherwise as the court deems just and equitable for the resolution of the dispute.

(b) The court may, at its discretion or on request of any party, continue the matter to a later date in order to permit and encourage the parties to attempt resolution by informal or alternative means.

(c) The judgment shall include a determination whether the judgment resulted from a motor vehicle accident on a California highway caused by the defendant’s operation of a motor vehicle, or by the operation by some other individual, of a motor vehicle registered in the defendant’s name.

(d) If the defendant has filed a claim against the plaintiff, or if the judgment is against two or more defendants, the judgment, and the statement of decision if one is rendered, shall specify the basis for and the character and amount of the liability of each of the parties, including, in the case of multiple judgment debtors, whether the liability of each is joint or several.

(e) If specific property is referred to in the judgment, whether it be personal or real, tangible or intangible, the property shall be identified with sufficient detail to permit efficient implementation or enforcement of the judgment.

(f) In an action against several defendants, the court may, in its discretion, render judgment against one or more of them, leaving the action to proceed against the others, whenever a several judgment is proper.

(g) (1) The prevailing party is entitled to the costs of the action, including the costs of serving the order for the appearance of the defendant.

(2) Notwithstanding paragraph (1) of this subdivision and subdivision (b) of Section 1032, the amount of the small claims court fee paid by a party pursuant to subdivision (c) of Section 116.230 that exceeds the amount that would have been paid if the party had paid the fee pursuant to subdivision (b) of Section 116.230 shall not be recoverable as costs.

(h) When the court renders judgment, the clerk shall promptly deliver or mail notice of entry of the judgment to the parties, and shall execute a certificate of personal delivery or mailing and place it in the file.

(i) The notice of entry of judgment shall be on a form approved or adopted by the Judicial Council.

(Amended by Stats. 2006, Ch. 167, Sec. 7. Effective January 1, 2007.)



116.620

(a) The judgment debtor shall pay the amount of the judgment either immediately or at the time and upon the terms and conditions, including payment by installments, which the court may order.

(b) The court may at any time, for good cause, upon motion by a party and notice by the clerk to all affected parties at their last known address, amend the terms and conditions for payment of the judgment to provide for payment by installment. The determination shall be made without regard to the nature of the underlying debt and without regard to whether the moving party appeared before entry of the judgment.

(c) In determining the terms and conditions of payment, the court may consider any factors which would be relevant to a claim of exemption under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2.

(Added by Stats. 1990, Ch. 1305, Sec. 3. Note: Prior to 1991, this subject matter was in Chapter 5A, comprising Sections 116 to 117.24.)



116.630

The court may, at any time after judgment, for good cause, upon motion by a party and notice by the clerk to all affected parties at their last known address, amend the name of any party to include both the correct legal name and the actually used name or names of that party.

(Added by Stats. 1990, Ch. 1305, Sec. 3. Note: Prior to 1991, this subject matter was in Chapter 5A, comprising Sections 116 to 117.24.)






ARTICLE 7 - Motion to Vacate, Appeal, and Related Matters

116.710

(a) The plaintiff in a small claims action shall have no right to appeal the judgment on the plaintiff’s claim, but a plaintiff who did not appear at the hearing may file a motion to vacate the judgment in accordance with Section 116.720.

(b) The defendant with respect to the plaintiff’s claim, and a plaintiff with respect to a claim of the defendant, may appeal the judgment to the superior court in the county in which the action was heard.

(c) With respect to the plaintiff’s claim, the insurer of the defendant may appeal the judgment to the superior court in the county in which the matter was heard if the judgment exceeds two thousand five hundred dollars ($2,500) and the insurer stipulates that its policy with the defendant covers the matter to which the judgment applies.

(d) A defendant who did not appear at the hearing has no right to appeal the judgment, but may file a motion to vacate the judgment in accordance with Section 116.730 or 116.740 and also may appeal the denial of that motion.

(Amended (as added by Stats. 1990, Ch. 1305) by Stats. 1990, Ch. 1683, Sec. 6.)



116.720

(a) A plaintiff who did not appear at the hearing in the small claims court may file a motion to vacate the judgment with the clerk of the small claims court. The motion shall be filed within 30 days after the clerk has mailed notice of entry of the judgment to the parties.

(b) The clerk shall schedule the hearing on the motion to vacate for a date no earlier than 10 days after the clerk has mailed written notice of the date, time, and place of the hearing to the parties.

(c) Upon a showing of good cause, the small claims court may grant the motion. If the defendant is not present, the court shall hear the motion in the defendant’s absence.

(d) If the motion is granted, and if all parties are present and agree, the court may hear the case without rescheduling it. If the defendant is not present, the judge or clerk shall reschedule the case and give notice in accordance with Section 116.330.

(Amended by Stats. 1991, Ch. 915, Sec. 20.)



116.725

(a) A motion to correct a clerical error in a judgment or to set aside and vacate a judgment on the ground of an incorrect or erroneous legal basis for the decision may be made as follows:

(1) By the court on its own motion at any time.

(2) By a party within 30 days after the clerk mails notice of entry of judgment to the parties.

(b) Each party may file only one motion to correct a clerical error or to set aside and vacate the judgment on the ground of an incorrect or erroneous legal basis for the decision.

(Repealed and added by Stats. 2005, Ch. 706, Sec. 7. Effective January 1, 2006.)



116.730

(a) A defendant who did not appear at the hearing in the small claims court may file a motion to vacate the judgment with the clerk of the small claims court. The motion shall be filed within 30 days after the clerk has mailed notice of entry of the judgment to the parties.

(b) The defendant shall appear at any hearing on the motion, or submit written justification for not appearing together with a declaration in support of the motion.

(c) Upon a showing of good cause, the court may grant the motion to vacate the judgment. If the plaintiff is not present, the court shall hear the motion in the plaintiff’s absence.

(d) If the motion is granted, and if all parties are present and agree, the court may hear the case without rescheduling it. If the plaintiff is not present, the judge or clerk shall reschedule the case and give notice in accordance with Section 116.330.

(e) If the motion is denied, the defendant may appeal to the superior court only on the denial of the motion to vacate the judgment. The defendant shall file the notice of appeal with the clerk of the small claims court within 10 days after the small claims court has mailed or delivered notice of the court’s denial of the motion to vacate the judgment.

(f) If the superior court determines that the defendant’s motion to vacate the judgment should have been granted, the superior court may hear the claims of all parties without rescheduling the matter, provided that all parties are present and the defendant has previously complied with this article, or may order the case transferred to the small claims court for a hearing.

(Amended by Stats. 1991, Ch. 915, Sec. 21.)



116.740

(a) If the defendant was not properly served as required by Section 116.330 or 116.340 and did not appear at the hearing in the small claims court, the defendant may file a motion to vacate the judgment with the clerk of the small claims court. The motion shall be accompanied by a supporting declaration, and shall be filed within 180 days after the defendant discovers or should have discovered that judgment was entered against the defendant.

(b) The court may order that the enforcement of the judgment shall be suspended pending a hearing and determination of the motion to vacate the judgment.

(c) Upon a showing of good cause, the court may grant the motion to vacate the judgment. If the plaintiff is not present, the court shall hear the motion in the plaintiff’s absence.

(d) Subdivisions (d), (e), and (f) of Section 116.730 apply to any motion to vacate a judgment.

(Amended by Stats. 1991, Ch. 915, Sec. 22.)



116.745

The clerk shall collect a fee of twenty dollars ($20) for the filing of a motion to vacate.

(Amended by Stats. 2005, Ch. 75, Sec. 22. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



116.750

(a) An appeal from a judgment in a small claims action is taken by filing a notice of appeal with the clerk of the small claims court.

(b) A notice of appeal shall be filed not later than 30 days after the clerk has delivered or mailed notice of entry of the judgment to the parties. A notice of appeal filed after the 30-day period is ineffective for any purpose.

(c) The time for filing a notice of appeal is not extended by the filing of a request to correct a mistake or by virtue of any subsequent proceedings on that request, except that a new period for filing notice of appeal shall begin on the delivery or mailing of notice of entry of any modified judgment.

(Amended by Stats. 1991, Ch. 915, Sec. 23.)



116.760

(a) The appealing party shall pay a fee of seventy-five dollars ($75) for filing a notice of appeal.

(b) A party who does not appeal shall not be charged any fee for filing any document relating to the appeal.

(c) The fee shall be distributed as follows:

(1) To the county law library fund, as provided in Section 6320 of the Business and Professions Code, the amount specified in Section 6321 and 6322.1 of the Business and Professions Code.

(2) To the Trial Court Trust Fund, the remainder of the fee.

(Amended by Stats. 2005, Ch. 75, Sec. 23. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



116.770

(a) The appeal to the superior court shall consist of a new hearing before a judicial officer other than the judicial officer who heard the action in the small claims division.

(b) The hearing on an appeal to the superior court shall be conducted informally. The pretrial discovery procedures described in Section 2019.010 are not permitted, no party has a right to a trial by jury, and no tentative decision or statement of decision is required.

(c) Article 5 (commencing with Section 116.510) on hearings in the small claims court applies in hearings on appeal in the superior court, except that attorneys may participate.

(d) The scope of the hearing shall include the claims of all parties who were parties to the small claims action at the time the notice of appeal was filed. The hearing shall include the claim of a defendant that was heard in the small claims court.

(e) The clerk of the superior court shall schedule the hearing for the earliest available time and shall mail written notice of the hearing to the parties at least 14 days prior to the time set for the hearing.

(f) The Judicial Council may prescribe by rule the practice and procedure on appeal and the time and manner in which the record on appeal shall be prepared and filed.

(Amended by Stats. 2004, Ch. 182, Sec. 8. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



116.780

(a) The judgment of the superior court after a hearing on appeal is final and not appealable.

(b) Article 6 (commencing with Section 116.610) on judgments of the small claims court applies to judgments of the superior court after a hearing on appeal, except as provided in subdivision (c).

(c) For good cause and where necessary to achieve substantial justice between the parties, the superior court may award a party to an appeal reimbursement of (1) attorney’s fees actually and reasonably incurred in connection with the appeal, not exceeding one hundred fifty dollars ($150), and (2) actual loss of earnings and expenses of transportation and lodging actually and reasonably incurred in connection with the appeal, not exceeding one hundred fifty dollars ($150).

(Amended by Stats. 2011, Ch. 308, Sec. 1. Effective January 1, 2012.)



116.790

If the superior court finds that the appeal was without substantial merit and not based on good faith, but was intended to harass or delay the other party, or to encourage the other party to abandon the claim, the court may award the other party (a) attorney’s fees actually and reasonably incurred in connection with the appeal, not exceeding one thousand dollars ($1,000), and (b) any actual loss of earnings and any expenses of transportation and lodging actually and reasonably incurred in connection with the appeal, not exceeding one thousand dollars ($1,000), following a hearing on the matter.

(Amended by Stats. 1991, Ch. 915, Sec. 27.)



116.795

(a) The superior court may dismiss the appeal if the appealing party does not appear at the hearing or if the appeal is not heard within one year from the date of filing the notice of appeal with the clerk of the small claims court.

(b) Upon dismissal of an appeal by the superior court, the small claims court shall thereafter have the same jurisdiction as if no appeal had been filed.

(Added by Stats. 1990, Ch. 1305, Sec. 3. Note: Prior to 1991, this subject matter was in Chapter 5A, comprising Sections 116 to 117.24.)



116.798

(a) (1)  A petition that seeks a writ of review, a writ of mandate, or a writ of prohibition relating to an act of the small claims division, other than a postjudgment enforcement order, may be heard by a judge who is assigned to the appellate division of the superior court.

(2) A petition described by paragraph (1) may also be heard by the court of appeal or by the Supreme Court.

(3) Where a judge described in paragraph (1) grants a writ directed to the small claims division, the small claims division is an inferior tribunal for purposes of Title 1 (commencing with Section 1067) of Part 3.

(4) The fee for filing a writ petition in the superior court under paragraph (1) is the same as the fee for filing a notice of appeal under Section 116.760.

(5) The Judicial Council shall promulgate procedural rules for a writ proceeding under paragraph (1).

(6) An appeal shall not be taken from a judgment granting or denying a petition under paragraph (1) for issuance of a writ. An appellate court may, in its discretion, upon petition for extraordinary writ, review the judgment.

(b) A petition that seeks a writ of review, a writ of mandate, or a writ of prohibition relating to an act of a superior court in a small claims appeal may be heard by the court of appeal or by the Supreme Court.

(c) A petition that seeks a writ of review, a writ of mandate, or a writ of prohibition relating to a postjudgment enforcement order of the small claims division may be heard by the appellate division of the superior court, by the court of appeal, or by the Supreme Court.

(Added by Stats. 2012, Ch. 470, Sec. 3. Effective January 1, 2013.)






ARTICLE 8 - Satisfaction and Enforcement of Judgment

116.810

(a) Enforcement of the judgment of a small claims court, including the issuance or recording of any abstract of the judgment, is automatically suspended, without the filing of a bond by the defendant, until the expiration of the time for appeal.

(b) If an appeal is filed as provided in Article 7 (commencing with Section 116.710), enforcement of the judgment of the small claims court is suspended unless (1) the appeal is dismissed by the superior court pursuant to Section 116.795, or (2) the superior court determines that the small claims court properly denied the defendant’s motion to vacate filed under Section 116.730 or 116.740. In either of those events, the judgment of the small claims court may be enforced.

(c) The scope of the suspension of enforcement under this section and, unless otherwise ordered, of any suspension of enforcement ordered by the court, shall include any enforcement procedure described in Title 9 (commencing with Section 680.010) of Part 2 and in Sections 674 and 1174.

(Amended by Stats. 1991, Ch. 915, Sec. 28.)



116.820

(a) The judgment of a small claims court, or the judgment of the superior court after a hearing on appeal, may be enforced by the small claims court as provided in Title 9 (commencing with Section 680.010) of Part 2 and in Sections 674 and 1174 on the enforcement of judgments of other courts.

(b) The clerk of the court shall charge and collect all fees associated with the enforcement of judgments under Title 9 (commencing with Section 680.010) of Part 2. The clerk shall immediately deposit all the fees collected under this section into a bank account established for this purpose by the Administrative Office of the Courts. The money shall be remitted to the State Treasury under rules adopted by, or trial court financial policies and procedures authorized by, the Judicial Council under subdivision (a) of Section 77206 of the Government Code. The Controller shall distribute the fees to the Trial Court Trust Fund as provided in Section 68085.1 of the Government Code.

(c) The prevailing party in any action subject to this chapter is entitled to the costs of enforcing the judgment and accrued interest.

(Amended by Stats. 2011, Ch. 308, Sec. 2. Effective January 1, 2012.)



116.830

(a) At the time judgment is rendered, or notice of entry of the judgment is mailed to the parties, the clerk shall deliver or mail to the judgment debtor a form containing questions regarding the nature and location of any assets of the judgment debtor.

(b) Within 30 days after the clerk has mailed notice of entry of the judgment, unless the judgment has been satisfied, the judgment debtor shall complete the form and cause it to be delivered to the judgment creditor.

(c) In the event a motion is made to vacate the judgment or a notice of appeal is filed, a judgment debtor shall complete and deliver the form within 30 days after the clerk has delivered or mailed notice of denial of the motion to vacate, or notice of dismissal of or entry of judgment on the appeal, whichever is applicable.

(d) In case of the judgment debtor’s willful failure to comply with subdivision (b) or (c), the judgment creditor may request the court to apply the sanctions, including arrest and attorney’s fees, as provided in Section 708.170, on contempt of court.

(e) The Judicial Council shall approve or adopt the form to be used for the purpose of this section.

(Amended by Stats. 1991, Ch. 915, Sec. 30.)



116.840

(a) At the option of the judgment debtor, payment of the judgment may be made either (1) to the judgment creditor in accordance with Section 116.850, or (2) to the court in which the judgment was entered in accordance with Section 116.860.

(b) The small claims court may order entry of satisfaction of judgment in accordance with subdivisions (c) and (d) of Section 116.850, or subdivision (b) of Section 116.860.

(Added by Stats. 1990, Ch. 1305, Sec. 3. Note: Prior to 1991, this subject matter was in Chapter 5A, comprising Sections 116 to 117.24.)



116.850

(a) If full payment of the judgment is made to the judgment creditor or to the judgment creditor’s assignee of record, then immediately upon receipt of payment, the judgment creditor or assignee shall file with the clerk of the court an acknowledgment of satisfaction of the judgment.

(b) Any judgment creditor or assignee of record who, after receiving full payment of the judgment and written demand by the judgment debtor, fails without good cause to execute and file an acknowledgment of satisfaction of the judgment with the clerk of the court in which the judgment is entered within 14 days after receiving the request, is liable to the judgment debtor or the judgment debtor’s grantees or heirs for all damages sustained by reason of the failure and, in addition, the sum of fifty dollars ($50).

(c) The clerk of the court shall enter a satisfaction of judgment at the request of the judgment debtor if the judgment debtor either (1) establishes a rebuttable presumption of full payment under subdivision (d), or (2) establishes a rebuttable presumption of partial payment under subdivision (d) and complies with subdivision (c) of Section 116.860.

(d) A rebuttable presumption of full or partial payment of the judgment, whichever is applicable, is created if the judgment debtor files both of the following with the clerk of the court in which the judgment was entered:

(1) Either a canceled check or money order for the full or partial amount of the judgment written by the judgment debtor after judgment and made payable to and endorsed by the judgment creditor, or a cash receipt for the full or partial amount of the judgment written by the judgment debtor after judgment and signed by the judgment creditor.

(2) A declaration stating that (A) the judgment debtor has made full or partial payment of the judgment including accrued interest and costs; (B) the judgment creditor has been requested to file an acknowledgment of satisfaction of the judgment and refuses to do so, or refuses to accept subsequent payments, or the present address of the judgment creditor is unknown; and (C) the documents identified in and accompanying the declaration constitute evidence of the judgment creditor’s receipt of full or partial payment.

(Amended by Stats. 1991, Ch. 915, Sec. 31.)



116.860

(a) A judgment debtor who desires to make payment to the court in which the judgment was entered may file a request to make payment, which shall be made on a form approved or adopted by the Judicial Council.

(b) Upon the filing of the request to make payment and the payment to the clerk of the amount of the judgment and any accrued interest and costs after judgment, plus any required fee authorized by this section, the clerk shall enter satisfaction of the judgment and shall remit payment to the judgment creditor as provided in this section.

(c) If partial payment of the judgment has been made to the judgment creditor, and the judgment debtor files the declaration and evidence of partial payment described in subdivision (d) of Section 116.850, the clerk shall enter satisfaction of the judgment upon receipt by the clerk of the balance owing on the judgment, including any accrued interest and costs after judgment, and the fee required by this section.

(d) If payment is made by means other than money order, certified or cashier’s check, or cash, entry of satisfaction of the judgment shall be delayed for 30 days.

(e) The clerk shall notify the judgment creditor, at his or her last known address, that the judgment debtor has satisfied the judgment by making payment to the court. The notification shall explain the procedures which the judgment creditor has to follow to receive payment.

(f) For purposes of this section, “costs after judgment” consist of only those costs itemized in a memorandum of costs filed by the judgment creditor or otherwise authorized by the court.

(g) Payments that remain unclaimed for three years shall go to the superior court pursuant to Section 68084.1 of the Government Code.

(h) A fee of twenty dollars ($20) shall be paid by the judgment debtor for the costs of administering this section.

(Amended by Stats. 2005, Ch. 75, Sec. 25. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



116.870

Sections 16250 to 16381, inclusive, of the Vehicle Code, regarding the suspension of the judgment debtor’s privilege to operate a motor vehicle for failing to satisfy a judgment, apply if the judgment (1) was for damage to property in excess of seven hundred fifty dollars ($750) or for bodily injury to, or death of, a person in any amount, and (2) resulted from the operation of a motor vehicle upon a California highway by the defendant, or by any other person for whose conduct the defendant was liable, unless the liability resulted from the defendant’s signing the application of a minor for a driver’s license.

(Amended by Stats. 2003, Ch. 451, Sec. 1. Effective January 1, 2004.)



116.880

(a) If the judgment (1) was for seven hundred fifty dollars ($750) or less, (2) resulted from a motor vehicle accident occurring on a California highway caused by the defendant’s operation of a motor vehicle, and (3) has remained unsatisfied for more than 90 days after the judgment became final, the judgment creditor may file with the Department of Motor Vehicles a notice requesting a suspension of the judgment debtor’s privilege to operate a motor vehicle.

(b) The notice shall state that the judgment has not been satisfied, and shall be accompanied by (1) a fee set by the department, (2) the judgment of the court determining that the judgment resulted from a motor vehicle accident occurring on a California highway caused by the judgment debtor’s operation of a motor vehicle, and (3) a declaration that the judgment has not been satisfied. The fee shall be used by the department to finance the costs of administering this section and may not exceed the department’s actual costs.

(c) Upon receipt of a notice, the department shall attempt to notify the judgment debtor by telephone, if possible, otherwise by certified mail, that the judgment debtor’s privilege to operate a motor vehicle will be suspended for a period of 90 days, beginning 20 days after receipt of notice by the department from the judgment creditor, unless satisfactory proof, as provided in subdivision (e), is provided to the department before that date.

(d) At the time the notice is filed, the department shall give the judgment creditor a copy of the notice that shall indicate the filing fee paid by the judgment creditor, and shall include a space to be signed by the judgment creditor acknowledging payment of the judgment by the judgment debtor. The judgment creditor shall mail or deliver a signed copy of the acknowledgment to the judgment debtor once the judgment is satisfied.

(e) The department shall terminate the suspension, or the suspension proceedings, upon the occurrence of one or more of the following:

(1) Receipt of proof that the judgment has been satisfied, either (A) by a copy of the notice required by this section signed by the judgment creditor acknowledging satisfaction of the judgment, or (B) by a declaration of the judgment debtor stating that the judgment has been satisfied.

(2) Receipt of proof that the judgment debtor is complying with a court-ordered payment schedule.

(3) Proof that the judgment debtor had insurance covering the accident sufficient to satisfy the judgment.

(4) A deposit with the department of the amount of the unsatisfied judgment, if the judgment debtor presents proof, satisfactory to the department, of inability to locate the judgment creditor.

(5) At the end of 90 days.

(f) When the suspension has been terminated under subdivision (e), the action is final and may not be reinstituted. Whenever the suspension is terminated, Section 14904 of the Vehicle Code shall apply. Money deposited with the department under this section shall be handled in the same manner as money deposited under subdivision (d) of Section 16377 of the Vehicle Code.

(g) A public agency is not liable for an injury caused by the suspension, termination of suspension, or the failure to suspend a person’s privilege to operate a motor vehicle as authorized by this section.

(Amended by Stats. 2003, Ch. 451, Sec. 2. Effective January 1, 2004.)






ARTICLE 9 - Administration

116.920

(a) The Judicial Council shall provide by rule for the practice and procedure and for the forms and their use in small claims actions. The rules and forms so adopted shall be consistent with this chapter.

(b) The Judicial Council, in consultation with the Department of Consumer Affairs, shall adopt rules to ensure that litigants receive adequate notice of the availability of assistance from small claims advisors, to prescribe other qualifications and the conduct of advisors, to prescribe training standards for advisors and for temporary judges hearing small claims matters, to prescribe, where appropriate, uniform rules and procedures regarding small claims actions and judgments, and to address other matters that are deemed necessary and appropriate.

(Amended by Stats. 1991, Ch. 915, Sec. 35.)



116.930

(a) Each small claims division shall provide in each courtroom in which small claims actions are heard a current copy of a publication describing small claims court law and the procedures that are applicable in the small claims courts, including the law and procedures that apply to the enforcement of judgments. The Small Claims Court and Consumer Law California Judge’s Bench Book developed by the California Center for Judicial Education and Research is illustrative of a publication that satisfies the requirement of this subdivision.

(b) Each small claims division may formulate and distribute to litigants and the public a manual on small claims court rules and procedures. The manual shall explain how to complete the necessary forms, how to determine the proper court in which small claims actions may be filed, how to present and defend against claims, how to appeal, how to enforce a judgment, how to protect property that is exempt from execution, and such other matters that the court deems necessary or desirable.

(c) If the Department of Consumer Affairs determines there are sufficient private or public funds available in addition to the funds available within the department’s current budget, the department, in cooperation with the Judicial Council, shall prepare a manual or information booklet on small claims court rules and procedures. The department shall distribute copies to the general public and to each small claims division.

(d) If funding is available, the Judicial Council, in cooperation with the Department of Consumer Affairs, shall prepare and distribute to each judge who sits in a small claims court a bench book describing all state and federal consumer protection laws reasonably likely to apply in small claims actions.

(Added by Stats. 1990, Ch. 1305, Sec. 3. Note: Prior to 1991, this subject matter was in Chapter 5A, comprising Sections 116 to 117.24.)



116.940

(a) Except as otherwise provided in this section or in rules adopted by the Judicial Council, which are consistent with the requirements of this section, the characteristics of the small claims advisory service required by Section 116.260 shall be determined by each county, or by the superior court in a county where the small claims advisory service is administered by the court, in accordance with local needs and conditions.

(b) Each advisory service shall provide the following services:

(1) Individual personal advisory services, in person or by telephone, and by any other means reasonably calculated to provide timely and appropriate assistance. The topics covered by individual personal advisory services shall include, but not be limited to, preparation of small claims court filings, procedures, including procedures related to the conduct of the hearing, and information on the collection of small claims court judgments.

(2) Recorded telephone messages may be used to supplement the individual personal advisory services, but shall not be the sole means of providing advice available in the county.

(3) Adjacent counties, superior courts in adjacent counties, or any combination thereof, may provide advisory services jointly.

(c) In a county in which the number of small claims actions filed annually is 1,000 or less as averaged over the immediately preceding two fiscal years, the county or the superior court may elect to exempt itself from the requirements set forth in subdivision (b). If the small claims advisory service is administered by the county, this exemption shall be formally noticed through the adoption of a resolution by the board of supervisors. If the small claims advisory service is administered by the superior court, this exemption shall be formally noticed through adoption of a local rule. If a county or court so exempts itself, the county or court shall nevertheless provide the following minimum advisory services in accordance with rules adopted by the Judicial Council:

(1) Recorded telephone messages providing general information relating to small claims actions filed in the county shall be provided during regular business hours.

(2) Small claims information booklets shall be provided in the court clerk’s office of each superior court, appropriate county offices, and in any other location that is convenient to prospective small claims litigants in the county.

(d) The advisory service shall operate in conjunction and cooperation with the small claims division, and shall be administered so as to avoid the existence or appearance of a conflict of interest between the individuals providing the advisory services and any party to a particular small claims action or any judicial officer deciding small claims actions.

(e) Advisers may be volunteers, and shall be members of the State Bar, law students, paralegals, or persons experienced in resolving minor disputes, and shall be familiar with small claims court rules and procedures. Advisers may not appear in court as an advocate for any party.

(f) Advisers, including independent contractors, other employees, and volunteers, have the immunity conferred by Section 818.9 of the Government Code with respect to advice provided as a public service on behalf of a court or county to small claims litigants and potential litigants under this chapter.

(g) This section does not preclude a court or county from contracting with a third party to provide small claims advisory services as described in this section.

(Amended by Stats. 2013, Ch. 76, Sec. 21. Effective January 1, 2014.)



116.950

(a) This section shall become operative only if the Department of Consumer Affairs determines that sufficient private or public funds are available in addition to the funds available in the department’s current budget to cover the costs of implementing this section.

(b) There shall be established an advisory committee, constituted as set forth in this section, to study small claims practice and procedure, with particular attention given to the improvement of procedures for the enforcement of judgments.

(c) The members of the advisory committee shall serve without compensation, but shall be reimbursed for expenses actually and necessarily incurred by them in the performance of their duties.

(d) The advisory committee shall be composed as follows:

(1) The Attorney General or a representative.

(2) Two consumer representatives from consumer groups or agencies, appointed by the Secretary of the State and Consumer Services Agency.

(3) One representative appointed by the Speaker of the Assembly and one representative appointed by the President pro Tempore of the Senate.

(4) Two representatives appointed by the Board of Governors of the State Bar.

(5) Two representatives of the business community, appointed by the Secretary of Technology, Trade, and Commerce.

(6) Six judicial officers who have extensive experience presiding in small claims court, appointed by the Judicial Council. Judicial officers appointed under this subdivision may include judicial officers of the superior court, judges of the appellate courts, retired judicial officers, and temporary judges.

(7) One representative appointed by the Governor.

(8) Two clerks of the court appointed by the Judicial Council.

(e) Staff assistance to the advisory committee shall be provided by the Department of Consumer Affairs, with the assistance of the Judicial Council, as needed.

(Amended by Stats. 2002, Ch. 784, Sec. 32. Effective January 1, 2003. Implementation is subject to condition in subd. (a).)









CHAPTER 6 - General Provisions Respecting Courts of Justice

ARTICLE 1 - Publicity of Proceedings

124

Except as provided in Section 214 of the Family Code or any other provision of law, the sittings of every court shall be public.

(Amended by Stats. 1992, Ch. 163, Sec. 12. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)






ARTICLE 2 - Incidental Powers and Duties of Courts

128

(a) Every court shall have the power to do all of the following:

(1) To preserve and enforce order in its immediate presence.

(2) To enforce order in the proceedings before it, or before a person or persons empowered to conduct a judicial investigation under its authority.

(3) To provide for the orderly conduct of proceedings before it, or its officers.

(4) To compel obedience to its judgments, orders, and process, and to the orders of a judge out of court, in an action or proceeding pending therein.

(5) To control in furtherance of justice, the conduct of its ministerial officers, and of all other persons in any manner connected with a judicial proceeding before it, in every matter pertaining thereto.

(6) To compel the attendance of persons to testify in an action or proceeding pending therein, in the cases and manner provided in this code.

(7) To administer oaths in an action or proceeding pending therein, and in all other cases where it may be necessary in the exercise of its powers and duties.

(8) To amend and control its process and orders so as to make them conform to law and justice. An appellate court shall not reverse or vacate a duly entered judgment upon an agreement or stipulation of the parties unless the court finds both of the following:

(A) There is no reasonable possibility that the interests of nonparties or the public will be adversely affected by the reversal.

(B) The reasons of the parties for requesting reversal outweigh the erosion of public trust that may result from the nullification of a judgment and the risk that the availability of stipulated reversal will reduce the incentive for pretrial settlement.

(b) Notwithstanding Section 1211 or any other law, if an order of contempt is made affecting an attorney, his or her agent, investigator, or any person acting under the attorney’s direction, in the preparation and conduct of any action or proceeding, the execution of any sentence shall be stayed pending the filing within three judicial days of a petition for extraordinary relief testing the lawfulness of the court’s order, the violation of which is the basis of the contempt except for the conduct as may be proscribed by subdivision (b) of Section 6068 of the Business and Professions Code, relating to an attorney’s duty to maintain respect due to the courts and judicial officers.

(c) Notwithstanding Section 1211 or any other law, if an order of contempt is made affecting a public safety employee acting within the scope of employment for reason of the employee’s failure to comply with a duly issued subpoena or subpoena duces tecum, the execution of any sentence shall be stayed pending the filing within three judicial days of a petition for extraordinary relief testing the lawfulness of the court’s order, a violation of which is the basis for the contempt.

As used in this subdivision, “public safety employee” includes any peace officer, firefighter, paramedic, or any other employee of a public law enforcement agency whose duty is either to maintain official records or to analyze or present evidence for investigative or prosecutorial purposes.

(d) Notwithstanding Section 1211 or any other law, if an order of contempt is made affecting the victim of a sexual assault, where the contempt consists of refusing to testify concerning that sexual assault, the execution of any sentence shall be stayed pending the filing within three judicial days of a petition for extraordinary relief testing the lawfulness of the court’s order, a violation of which is the basis for the contempt.

As used in this subdivision, “sexual assault” means any act made punishable by Section 261, 262, 264.1, 285, 286, 288, 288a, or 289 of the Penal Code.

(e) Notwithstanding Section 1211 or any other law, if an order of contempt is made affecting the victim of domestic violence, where the contempt consists of refusing to testify concerning that domestic violence, the execution of any sentence shall be stayed pending the filing within three judicial days of a petition for extraordinary relief testing the lawfulness of the court’s order, a violation of which is the basis for the contempt.

As used in this subdivision, the term “domestic violence” means “domestic violence” as defined in Section 6211 of the Family Code.

(f) Notwithstanding Section 1211 or any other provision of law, no order of contempt shall be made affecting a county government or any member of its governing body acting pursuant to its constitutional or statutory authority unless the court finds, based on a review of evidence presented at a hearing conducted for this purpose, that either of the following conditions exist:

(1) That the county has the resources necessary to comply with the order of the court.

(2) That the county has the authority, without recourse to voter approval or without incurring additional indebtedness, to generate the additional resources necessary to comply with the order of the court, that compliance with the order of the court will not expose the county, any member of its governing body, or any other county officer to liability for failure to perform other constitutional or statutory duties, and that compliance with the order of the court will not deprive the county of resources necessary for its reasonable support and maintenance.

(Amended by Stats. 1999, Ch. 508, Sec. 1. Effective January 1, 2000.)



128.5

(a) A trial court may order a party, the party’s attorney, or both to pay the reasonable expenses, including attorney’s fees, incurred by another party as a result of bad-faith actions or tactics that are frivolous or solely intended to cause unnecessary delay. This section also applies to judicial arbitration proceedings under Chapter 2.5 (commencing with Section 1141.10) of Title 3 of Part 3.

(b) For purposes of this section:

(1) “Actions or tactics” include, but are not limited to, the making or opposing of motions or the filing and service of a complaint, cross-complaint, answer, or other responsive pleading. The mere filing of a complaint without service thereof on an opposing party does not constitute “actions or tactics” for purposes of this section.

(2) “Frivolous” means totally and completely without merit or for the sole purpose of harassing an opposing party.

(c) Expenses pursuant to this section shall not be imposed except on notice contained in a party’s moving or responding papers or, on the court’s own motion, after notice and opportunity to be heard. An order imposing expenses shall be in writing and shall recite in detail the conduct or circumstances justifying the order.

(d) In addition to any award pursuant to this section for conduct described in subdivision (a), the court may assess punitive damages against the plaintiff on a determination by the court that the plaintiff’s action was an action maintained by a person convicted of a felony against the person’s victim, or the victim’s heirs, relatives, estate, or personal representative, for injuries arising from the acts for which the person was convicted of a felony, and that the plaintiff is guilty of fraud, oppression, or malice in maintaining the action.

(e) This section shall not apply to disclosures and discovery requests, responses, objections, and motions.

(f) Any sanctions imposed pursuant to this section shall be imposed consistently with the standards, conditions, and procedures set forth in subdivisions (c), (d), and (h) of Section 128.7.

(g) The liability imposed by this section is in addition to any other liability imposed by law for acts or omissions within the purview of this section.

(h) (1) A party who files a motion pursuant to this section shall, promptly upon filing, transmit to the California Research Bureau of the California State Library, by email, a copy of the endorsed, filed caption page of the motion or opposition, a copy of any related notice of appeal or petition for a writ, and a conformed copy of any order issued pursuant to this section, including any order granting or denying the motion. The party shall also indicate whether a motion for sanctions was made pursuant to Section 128.7.

(2) The California Research Bureau shall maintain a public record of information transmitted pursuant to this section for at least three years, or until this section is repealed, whichever occurs first, and may store the information on microfilm or other appropriate electronic media.

(i) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 425, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 425.)



128.5-1

(a) A trial court may order a party, the party’s attorney, or both to pay any reasonable expenses, including attorney’s fees, incurred by another party as a result of bad-faith actions or tactics that are frivolous or solely intended to cause unnecessary delay. This section also applies to judicial arbitration proceedings under Chapter 2.5 (commencing with Section 1141.10) of Title 3 of Part 3.

(b) For purposes of this section:

(1) “Actions or tactics” include, but are not limited to, the making or opposing of motions or the filing and service of a complaint or cross-complaint only if the actions or tactics arise from a complaint filed, or a proceeding initiated, on or before December 31, 1994. The mere filing of a complaint without service thereof on an opposing party does not constitute “actions or tactics” for purposes of this section.

(2) “Frivolous” means totally and completely without merit or for the sole purpose of harassing an opposing party.

(c) Expenses pursuant to this section shall not be imposed except on notice contained in a party’s moving or responding papers, or the court’s own motion, after notice and opportunity to be heard. An order imposing expenses shall be in writing and shall recite in detail the conduct or circumstances justifying the order.

(d) In addition to any award pursuant to this section for conduct described in subdivision (a), the court may assess punitive damages against the plaintiff upon a determination by the court that the plaintiff’s action was an action maintained by a person convicted of a felony against the person’s victim, or the victim’s heirs, relatives, estate, or personal representative, for injuries arising from the acts for which the person was convicted of a felony, and that the plaintiff is guilty of fraud, oppression, or malice in maintaining the action.

(e) The liability imposed by this section is in addition to any other liability imposed by law for acts or omissions within the purview of this section.

(f) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 425, Sec. 2. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



128.7

(a) Every pleading, petition, written notice of motion, or other similar paper shall be signed by at least one attorney of record in the attorney’s individual name, or, if the party is not represented by an attorney, shall be signed by the party. Each paper shall state the signer’s address and telephone number, if any. Except when otherwise provided by law, pleadings need not be verified or accompanied by affidavit. An unsigned paper shall be stricken unless omission of the signature is corrected promptly after being called to the attention of the attorney or party.

(b) By presenting to the court, whether by signing, filing, submitting, or later advocating, a pleading, petition, written notice of motion, or other similar paper, an attorney or unrepresented party is certifying that to the best of the person’s knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, all of the following conditions are met:

(1) It is not being presented primarily for an improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.

(2) The claims, defenses, and other legal contentions therein are warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law.

(3) The allegations and other factual contentions have evidentiary support or, if specifically so identified, are likely to have evidentiary support after a reasonable opportunity for further investigation or discovery.

(4) The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on a lack of information or belief.

(c) If, after notice and a reasonable opportunity to respond, the court determines that subdivision (b) has been violated, the court may, subject to the conditions stated below, impose an appropriate sanction upon the attorneys, law firms, or parties that have violated subdivision (b) or are responsible for the violation. In determining what sanctions, if any, should be ordered, the court shall consider whether a party seeking sanctions has exercised due diligence.

(1) A motion for sanctions under this section shall be made separately from other motions or requests and shall describe the specific conduct alleged to violate subdivision (b). Notice of motion shall be served as provided in Section 1010, but shall not be filed with or presented to the court unless, within 21 days after service of the motion, or any other period as the court may prescribe, the challenged paper, claim, defense, contention, allegation, or denial is not withdrawn or appropriately corrected. If warranted, the court may award to the party prevailing on the motion the reasonable expenses and attorney’s fees incurred in presenting or opposing the motion. Absent exceptional circumstances, a law firm shall be held jointly responsible for violations committed by its partners, associates, and employees.

(2) On its own motion, the court may enter an order describing the specific conduct that appears to violate subdivision (b) and directing an attorney, law firm, or party to show cause why it has not violated subdivision (b), unless, within 21 days of service of the order to show cause, the challenged paper, claim, defense, contention, allegation, or denial is withdrawn or appropriately corrected.

(d) A sanction imposed for violation of subdivision (b) shall be limited to what is sufficient to deter repetition of this conduct or comparable conduct by others similarly situated. Subject to the limitations in paragraphs (1) and (2), the sanction may consist of, or include, directives of a nonmonetary nature, an order to pay a penalty into court, or, if imposed on motion and warranted for effective deterrence, an order directing payment to the movant of some or all of the reasonable attorney’s fees and other expenses incurred as a direct result of the violation.

(1) Monetary sanctions may not be awarded against a represented party for a violation of paragraph (2) of subdivision (b).

(2) Monetary sanctions may not be awarded on the court’s motion unless the court issues its order to show cause before a voluntary dismissal or settlement of the claims made by or against the party that is, or whose attorneys are, to be sanctioned.

(e) When imposing sanctions, the court shall describe the conduct determined to constitute a violation of this section and explain the basis for the sanction imposed.

(f) In addition to any award pursuant to this section for conduct described in subdivision (b), the court may assess punitive damages against the plaintiff upon a determination by the court that the plaintiff’s action was an action maintained by a person convicted of a felony against the person’s victim, or the victim’s heirs, relatives, estate, or personal representative, for injuries arising from the acts for which the person was convicted of a felony, and that the plaintiff is guilty of fraud, oppression, or malice in maintaining the action.

(g) This section shall not apply to disclosures and discovery requests, responses, objections, and motions.

(h) A motion for sanctions brought by a party or a party’s attorney primarily for an improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation, shall itself be subject to a motion for sanctions. It is the intent of the Legislature that courts shall vigorously use its sanctions authority to deter that improper conduct or comparable conduct by others similarly situated.

(i) This section shall apply to a complaint or petition filed on or after January 1, 1995, and any other pleading, written notice of motion, or other similar paper filed in that matter.

(Amended by Stats. 2005, Ch. 706, Sec. 9. Effective January 1, 2006.)



129

(a) Notwithstanding any other law, a copy, reproduction, or facsimile of any kind of a photograph, negative, or print, including instant photographs and video recordings, of the body, or any portion of the body, of a deceased person, taken by or for the coroner at the scene of death or in the course of a post mortem examination or autopsy, shall not be made or disseminated except as follows:

(1) For use in a criminal action or proceeding in this state that relates to the death of that person.

(2) As a court of this state permits, by order after good cause has been shown and after written notification of the request for the court order has been served, at least five days before the order is made, upon the district attorney of the county in which the post mortem examination or autopsy has been made or caused to be made.

(b) This section shall not apply to the making or dissemination of a copy, reproduction, or facsimile for use in the field of forensic pathology, in medical or scientific education or research, or by a coroner or any law enforcement agency in the United States for investigative purposes, including identification and identification confirmation.

(c) This section shall apply to a copy, reproduction, or facsimile, and to a photograph, negative, or print, regardless of when it was made.

(d) A coroner is not personally liable for monetary damages in a civil action for any act or omission in compliance with this section.

(Amended by Stats. 2013, Ch. 53, Sec. 1. Effective January 1, 2014.)



130

(a)  Subject to the provisions of this section, when a child who is under 18 years of age is killed as a result of a criminal act and a person has been convicted and sentenced for the commission of that criminal act, or a person has been found to have committed that offense by the juvenile court and adjudged a ward of the juvenile court, upon the request of a qualifying family member of the deceased child, the autopsy report and evidence associated with the examination of the victim in the possession of a public agency, as defined in Section 6252 of the Government Code, shall be sealed and not disclosed, except that an autopsy report and evidence associated with the examination of the victim which has been sealed pursuant to this section may be disclosed, as follows:

(1) To law enforcement, prosecutorial agencies and experts hired by those agencies, public social service agencies, child death review teams, or the hospital that treated the child immediately prior to death, to be used solely for investigative, prosecutorial, or review purposes, and may not be disseminated further.

(2) To the defendant and the defense team in the course of criminal proceedings or related habeas proceedings, to be used solely for investigative, criminal defense, and review purposes, including review for the purpose of initiating any criminal proceeding or related habeas proceeding, and may not be disseminated further. The “defense team” includes, but is not limited to, all of the following: attorneys, investigators, experts, paralegals, support staff, interns, students, and state and privately funded legal assistance projects hired or consulted for the purposes of investigation, defense, appeal, or writ of habeas corpus on behalf of the person accused of killing the deceased child victim.

(3) To civil litigants in a cause of action related to the victim’s death with a court order upon a showing of good cause and proper notice under Section 129, to be used solely to pursue the cause of action, and may not be disseminated further.

(b) Nothing in this section shall prohibit the use of autopsy reports and evidence in relation to court proceedings.

(c) Nothing in this section shall abrogate the rights of victims, their authorized representatives, or insurance carriers to request the release of information pursuant to subdivision (f) of Section 6254 of the Government Code. However, if a seal has been requested, an insurance carrier receiving items pursuant to a request under that subdivision is prohibited from disclosing the requested items except as necessary in the normal course of business. An insurance carrier shall not, under any circumstances, disclose to the general public items received pursuant to subdivision (f) of Section 6254 of the Government Code.

(d) This section may not be invoked by a qualifying family member who has been charged with or convicted of any act in furtherance of the victim’s death. Upon the filing of those charges against a qualifying family member, any seal maintained at the request of that qualifying family member under this section shall be removed.

(e) A coroner or medical examiner shall not be liable for damages in a civil action for any reasonable act or omission taken in good faith in compliance with this section.

(f) If sealing of the autopsy report has been requested by a qualifying family member and another qualifying family member opposes sealing, the opposing party may request a hearing in the superior court in the county with jurisdiction over the crime leading to the child’s death for a determination of whether the sealing should be maintained. The opposing party shall notify all other qualifying family members, the medical examiner’s office that conducted the autopsy, and the district attorney’s office with jurisdiction over the crime at least 10 court days in advance of the hearing. At the hearing, the court shall consider the interests of all qualifying family members, the protection of the memory of the deceased child, any evidence that the qualifying family member requesting the seal was involved in the crime that resulted in the death of the child, the public interest in scrutiny of the autopsy report or the performance of the medical examiner, any impact that unsealing would have on pending investigations or pending litigation, and any other relevant factors. Official information in the possession of a public agency necessary to the determination of the hearing shall be received in camera upon a proper showing. In its discretion, the court may, to the extent allowable by law and with good cause shown, restrict the dissemination of an autopsy report or evidence associated with the examination of a victim. This section shall not apply if a public agency has independently determined that the autopsy report may not be disclosed pursuant to subdivision (f) of Section 6254 of the Government Code because it is an investigative file. In that instance, nothing in this section shall preclude the application of Sections 6258 and 6259 of the Government Code.

(g) If a seal has been maintained pursuant to this section, a qualifying family member, or a biological or adoptive aunt, uncle, sibling, first cousin, child, or grandparent of the deceased child may request that the seal be removed. The request to remove the seal shall be adjudicated pursuant to subdivision (f), with the party requesting the removal of the seal being the opposing party.

(h) Nothing in this section shall limit the public access to information contained in the death certificate including: name, age, gender, race, date, time and location of death, the name of a physician reporting a death in a hospital, the name of the certifying pathologist, date of certification, burial information, and cause of death.

(i) When a medical examiner declines a request to provide a copy of an autopsy report that has been sealed pursuant to this section, the examiner shall cite this section as the reason for declining to provide a copy of the report.

(j) For purposes of this section:

(1) A “child who is under 18 years of age” does not include any child who comes within either of the following descriptions:

(A) He or she was a dependent child of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code at the time of his or her death, or, pursuant to subdivision (b) of Section 10850.4 of the Welfare and Institutions Code, abuse or neglect is determined to have led to his or her death.

(B) He or she was residing in a state or county juvenile facility, or a private facility under contract with the state or county for the placement of juveniles, as a ward of the juvenile court pursuant to Section 602 of the Welfare and Institutions Code at the time of his or her death.

(2) “Evidence associated with the examination of a victim” means any object, writing, diagram, recording, computer file, photograph, video, DVD, CD, film, digital device, or other item that was collected during, or serves to document, the autopsy of a deceased child.

(3) “Qualifying family member” means the biological or adoptive parent, spouse, or legal guardian.

(k) Nothing in this section shall limit the discovery provisions set forth in Chapter 10 (commencing with Section 1054) of Title 6 of the Penal Code.

(l) Nothing in this section shall be construed to limit the authority of the court to seal records or restrict the dissemination of an autopsy report or evidence associated with the examination of a victim under case law, other statutory law, or the rules of court.

(m) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2010, Ch. 302, Sec. 3. Effective September 27, 2010.)






ARTICLE 3 - Judicial Holidays

133

Courts of justice may be held and judicial business transacted on any day, except as provided in this article.

(Repealed and added by Stats. 1985, Ch. 1450, Sec. 2. Operative January 1, 1989, by Sec. 6 of Ch. 1450.)



134

(a) Except as provided in subdivision (c), the courts shall be closed for the transaction of judicial business on judicial holidays for all but the following purposes:

(1) To give, upon their request, instructions to a jury when deliberating on their verdict.

(2) To receive a verdict or discharge a jury.

(3) For the conduct of arraignments and the exercise of the powers of a magistrate in a criminal action, or in a proceeding of a criminal nature.

(4) For the conduct of Saturday small claims court sessions pursuant to the Small Claims Act set forth in Chapter 5.5 (commencing with Section 116.110).

(b) Injunctions and writs of prohibition may be issued and served on any day.

(c) In any superior court, one or more departments of the court may remain open and in session for the transaction of any business that may come before the department in the exercise of the civil or criminal jurisdiction of the court, or both, on a judicial holiday or at any hours of the day or night, or both, as the judges of the court prescribe.

(d) The fact that a court is open on a judicial holiday shall not make that day a nonholiday for purposes of computing the time required for the conduct of any proceeding nor for the performance of any act. Any paper lodged with the court at a time when the court is open pursuant to subdivision (c), shall be filed by the court on the next day that is not a judicial holiday, if the document meets appropriate criteria for filing.

(Amended by Stats. 2002, Ch. 784, Sec. 33. Effective January 1, 2003.)



135

Every full day designated as a holiday by Section 6700 of the Government Code, including that Thursday of November declared by the President to be Thanksgiving Day, is a judicial holiday, except September 9, known as “Admission Day,” and any other day appointed by the President, but not by the Governor, for a public fast, thanksgiving, or holiday. If a judicial holiday falls on a Saturday or a Sunday, the Judicial Council may designate an alternative day for observance of the holiday. Every Saturday and the day after Thanksgiving Day is a judicial holiday. Officers and employees of the courts shall observe only the judicial holidays established pursuant to this section.

(Amended by Stats. 2001, Ch. 542, Sec. 3. Effective January 1, 2002.)



136

If a day appointed for the holding or sitting of a court, or to which it is adjourned, falls on a judicial holiday, it shall be deemed appointed for or adjourned to the next day.

(Added by Stats. 1985, Ch. 1450, Sec. 2. Operative January 1, 1989, by Sec. 6 of Ch. 1450.)






ARTICLE 4 - Proceedings in Case of Absence of Judge

139

If no judge attends on the day appointed for the holding or sitting of a court, or on the day to which it may have been adjourned, within one hour after the time appointed, the sheriff, marshal, or clerk shall adjourn the same until the next day, at 10 o’clock a.m., and if no judge attend on that day, before noon, the sheriff, marshal, or clerk shall adjourn the same until the following day at the same hour; and so on, from day to day unless the judge, by written order, directs it to be adjourned to some day certain, fixed in said order, in which case it shall be so adjourned.

(Amended by Stats. 1996, Ch. 872, Sec. 6. Effective January 1, 1997.)






ARTICLE 5 - Provisions Respecting Places of Holding Courts

139

If no judge attends on the day appointed for the holding or sitting of a court, or on the day to which it may have been adjourned, within one hour after the time appointed, the sheriff, marshal, or clerk shall adjourn the same until the next day, at 10 o’clock a.m., and if no judge attend on that day, before noon, the sheriff, marshal, or clerk shall adjourn the same until the following day at the same hour; and so on, from day to day unless the judge, by written order, directs it to be adjourned to some day certain, fixed in said order, in which case it shall be so adjourned.

(Amended by Stats. 1996, Ch. 872, Sec. 6. Effective January 1, 1997.)






ARTICLE 6 - Seals of Courts

153

Except as otherwise expressly provided by law, the seal of a court need not be affixed to any proceeding therein, or to any document, except to the following:

(a) A writ.

(b) A summons.

(c) A warrant of arrest.

(Amended by Stats. 1988, Ch. 1199, Sec. 2. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)









CHAPTER 7 - Special Immigrant Juvenile Findings

155

(a) A superior court has jurisdiction under California law to make judicial determinations regarding the custody and care of children within the meaning of the federal Immigration and Nationality Act (8 U.S.C. Sec. 1101(a)(27)(J) and 8 C.F.R. Sec. 204.11), which includes, but is not limited to, the juvenile, probate, and family court divisions of the superior court. These courts may make the findings necessary to enable a child to petition the United States Citizenship and Immigration Service for classification as a special immigrant juvenile pursuant to Section 1101(a)(27)(J) of Title 8 of the United States Code.

(b) (1) If an order is requested from the superior court making the necessary findings regarding special immigrant juvenile status pursuant to Section 1101(a)(27)(J) of Title 8 of the United States Code, and there is evidence to support those findings, which may consist of, but is not limited to, a declaration by the child who is the subject of the petition, the court shall issue the order, which shall include all of the following findings:

(A) The child was either of the following:

(i) Declared a dependent of the court.

(ii) Legally committed to, or placed under the custody of, a state agency or department, or an individual or entity appointed by the court. The court shall indicate the date on which the dependency, commitment, or custody was ordered.

(B) That reunification of the child with one or both of the child’s parents was determined not to be viable because of abuse, neglect, abandonment, or a similar basis pursuant to California law. The court shall indicate the date on which reunification was determined not to be viable.

(C) That it is not in the best interest of the child to be returned to the child’s, or his or her parent’s, previous country of nationality or country of last habitual residence.

(2) If requested by a party, the court may make additional findings that are supported by evidence.

(c) In any judicial proceedings in response to a request that the superior court make the findings necessary to support a petition for classification as a special immigrant juvenile, information regarding the child’s immigration status that is not otherwise protected by state confidentiality laws shall remain confidential and shall be available for inspection only by the court, the child who is the subject of the proceeding, the parties, the attorneys for the parties, the child’s counsel, and the child’s guardian.

(d) In any judicial proceedings in response to a request that the superior court make the findings necessary to support a petition for classification as a special immigrant juvenile, records of the proceedings that are not otherwise protected by state confidentiality laws may be sealed using the procedure set forth in California Rules of Court 2.550 and 2.551.

(e) The Judicial Council shall adopt any rules and forms needed to implement this section.

(Added by Stats. 2014, Ch. 685, Sec. 1. Effective September 27, 2014.)









TITLE 2 - JUDICIAL OFFICERS

CHAPTER 1 - Judicial Officers in General

155

(a) A superior court has jurisdiction under California law to make judicial determinations regarding the custody and care of children within the meaning of the federal Immigration and Nationality Act (8 U.S.C. Sec. 1101(a)(27)(J) and 8 C.F.R. Sec. 204.11), which includes, but is not limited to, the juvenile, probate, and family court divisions of the superior court. These courts may make the findings necessary to enable a child to petition the United States Citizenship and Immigration Service for classification as a special immigrant juvenile pursuant to Section 1101(a)(27)(J) of Title 8 of the United States Code.

(b) (1) If an order is requested from the superior court making the necessary findings regarding special immigrant juvenile status pursuant to Section 1101(a)(27)(J) of Title 8 of the United States Code, and there is evidence to support those findings, which may consist of, but is not limited to, a declaration by the child who is the subject of the petition, the court shall issue the order, which shall include all of the following findings:

(A) The child was either of the following:

(i) Declared a dependent of the court.

(ii) Legally committed to, or placed under the custody of, a state agency or department, or an individual or entity appointed by the court. The court shall indicate the date on which the dependency, commitment, or custody was ordered.

(B) That reunification of the child with one or both of the child’s parents was determined not to be viable because of abuse, neglect, abandonment, or a similar basis pursuant to California law. The court shall indicate the date on which reunification was determined not to be viable.

(C) That it is not in the best interest of the child to be returned to the child’s, or his or her parent’s, previous country of nationality or country of last habitual residence.

(2) If requested by a party, the court may make additional findings that are supported by evidence.

(c) In any judicial proceedings in response to a request that the superior court make the findings necessary to support a petition for classification as a special immigrant juvenile, information regarding the child’s immigration status that is not otherwise protected by state confidentiality laws shall remain confidential and shall be available for inspection only by the court, the child who is the subject of the proceeding, the parties, the attorneys for the parties, the child’s counsel, and the child’s guardian.

(d) In any judicial proceedings in response to a request that the superior court make the findings necessary to support a petition for classification as a special immigrant juvenile, records of the proceedings that are not otherwise protected by state confidentiality laws may be sealed using the procedure set forth in California Rules of Court 2.550 and 2.551.

(e) The Judicial Council shall adopt any rules and forms needed to implement this section.

(Added by Stats. 2014, Ch. 685, Sec. 1. Effective September 27, 2014.)






CHAPTER 2 - Powers of Judges at Chambers

165

The justices of the Supreme Court and of the courts of appeal, or any of them, may, at chambers, grant all orders and writs which are usually granted in the first instance upon an ex parte application, except writs of mandamus, certiorari, and prohibition; and may, in their discretion, hear applications to discharge such orders and writs.

(Amended by Stats. 1967, Ch. 17.)



166

(a) The judges of the superior courts may, in chambers:

(1) Grant all orders and writs that are usually granted in the first instance upon an ex parte application, and hear and dispose of those orders and writs, appoint referees, require and receive inventories and accounts to be filed, order notice of settlement of supplemental accounts, suspend the powers of personal representatives, guardians, or conservators in the cases allowed by law, appoint special administrators, grant letters of temporary guardianship or conservatorship, approve or reject claims, and direct the issuance from the court of all writs and process necessary in the exercise of their powers in matters of probate.

(2) Hear and determine all motions made pursuant to Section 657 or 663.

(3) Hear and determine all uncontested actions, proceedings, demurrers, motions, petitions, applications, and other matters pending before the court other than actions for dissolution of marriage, for legal separation, or for a judgment of nullity of the marriage, and except also applications for confirmation of sale of real property in probate proceedings.

(4) Hear and determine motions to tax costs of enforcing a judgment.

(5) Approve bonds and undertakings.

(b) A judge may, out of court, anywhere in the state, exercise all the powers and perform all the functions and duties conferred upon a judge as contradistinguished from the court, or that a judge may exercise or perform in chambers.

(Amended by Stats. 2002, Ch. 784, Sec. 34. Effective January 1, 2003.)



166.1

Upon the written request of any party or his or her counsel, or at the judge’s discretion, a judge may indicate in any interlocutory order a belief that there is a controlling question of law as to which there are substantial grounds for difference of opinion, appellate resolution of which may materially advance the conclusion of the litigation. Neither the denial of a request for, nor the objection of another party or counsel to, such a commentary in the interlocutory order, may be grounds for a writ or appeal.

(Added by Stats. 2002, Ch. 708, Sec. 1. Effective January 1, 2003.)



167

Any act required or permitted to be performed by the clerk of a court may be performed by a judge thereof.

(Amended by Stats. 1989, Ch. 1417, Sec. 1.)






CHAPTER 3 - Disqualifications of Judges

170

A judge has a duty to decide any proceeding in which he or she is not disqualified.

(Repealed and added by Stats. 1984, Ch. 1555, Sec. 2.)



170.1

(a) A judge shall be disqualified if any one or more of the following are true:

(1) (A) The judge has personal knowledge of disputed evidentiary facts concerning the proceeding.

(B) A judge shall be deemed to have personal knowledge within the meaning of this paragraph if the judge, or the spouse of the judge, or a person within the third degree of relationship to either of them, or the spouse of such a person is to the judge’s knowledge likely to be a material witness in the proceeding.

(2) (A) The judge served as a lawyer in the proceeding, or in any other proceeding involving the same issues he or she served as a lawyer for a party in the present proceeding or gave advice to a party in the present proceeding upon a matter involved in the action or proceeding.

(B) A judge shall be deemed to have served as a lawyer in the proceeding if within the past two years:

(i) A party to the proceeding, or an officer, director, or trustee of a party, was a client of the judge when the judge was in the private practice of law or a client of a lawyer with whom the judge was associated in the private practice of law.

(ii) A lawyer in the proceeding was associated in the private practice of law with the judge.

(C) A judge who served as a lawyer for, or officer of, a public agency that is a party to the proceeding shall be deemed to have served as a lawyer in the proceeding if he or she personally advised or in any way represented the public agency concerning the factual or legal issues in the proceeding.

(3) (A) The judge has a financial interest in the subject matter in a proceeding or in a party to the proceeding.

(B) A judge shall be deemed to have a financial interest within the meaning of this paragraph if:

(i) A spouse or minor child living in the household has a financial interest.

(ii) The judge or the spouse of the judge is a fiduciary who has a financial interest.

(C) A judge has a duty to make reasonable efforts to inform himself or herself about his or her personal and fiduciary interests and those of his or her spouse and the personal financial interests of children living in the household.

(4) The judge, or the spouse of the judge, or a person within the third degree of relationship to either of them, or the spouse of such a person is a party to the proceeding or an officer, director, or trustee of a party.

(5) A lawyer or a spouse of a lawyer in the proceeding is the spouse, former spouse, child, sibling, or parent of the judge or the judge’s spouse or if such a person is associated in the private practice of law with a lawyer in the proceeding.

(6) (A) For any reason:

(i) The judge believes his or her recusal would further the interests of justice.

(ii) The judge believes there is a substantial doubt as to his or her capacity to be impartial.

(iii) A person aware of the facts might reasonably entertain a doubt that the judge would be able to be impartial.

(B) Bias or prejudice toward a lawyer in the proceeding may be grounds for disqualification.

(7) By reason of permanent or temporary physical impairment, the judge is unable to properly perceive the evidence or is unable to properly conduct the proceeding.

(8) (A) The judge has a current arrangement concerning prospective employment or other compensated service as a dispute resolution neutral or is participating in, or, within the last two years has participated in, discussions regarding prospective employment or service as a dispute resolution neutral, or has been engaged in that employment or service, and any of the following applies:

(i) The arrangement is, or the prior employment or discussion was, with a party to the proceeding.

(ii) The matter before the judge includes issues relating to the enforcement of either an agreement to submit a dispute to an alternative dispute resolution process or an award or other final decision by a dispute resolution neutral.

(iii) The judge directs the parties to participate in an alternative dispute resolution process in which the dispute resolution neutral will be an individual or entity with whom the judge has the arrangement, has previously been employed or served, or is discussing or has discussed the employment or service.

(iv) The judge will select a dispute resolution neutral or entity to conduct an alternative dispute resolution process in the matter before the judge, and among those available for selection is an individual or entity with whom the judge has the arrangement, with whom the judge has previously been employed or served, or with whom the judge is discussing or has discussed the employment or service.

(B) For the purposes of this paragraph, all of the following apply:

(i) “Participating in discussions” or “has participated in discussion” means that the judge solicited or otherwise indicated an interest in accepting or negotiating possible employment or service as an alternative dispute resolution neutral, or responded to an unsolicited statement regarding, or an offer of, that employment or service by expressing an interest in that employment or service, making an inquiry regarding the employment or service, or encouraging the person making the statement or offer to provide additional information about that possible employment or service. If a judge’s response to an unsolicited statement regarding, a question about, or offer of, prospective employment or other compensated service as a dispute resolution neutral is limited to responding negatively, declining the offer, or declining to discuss that employment or service, that response does not constitute participating in discussions.

(ii) “Party” includes the parent, subsidiary, or other legal affiliate of any entity that is a party and is involved in the transaction, contract, or facts that gave rise to the issues subject to the proceeding.

(iii) “Dispute resolution neutral” means an arbitrator, mediator, temporary judge appointed under Section 21 of Article VI of the California Constitution, referee appointed under Section 638 or 639, special master, neutral evaluator, settlement officer, or settlement facilitator.

(9) (A) The judge has received a contribution in excess of one thousand five hundred dollars ($1500) from a party or lawyer in the proceeding, and either of the following applies:

(i) The contribution was received in support of the judge’s last election, if the last election was within the last six years.

(ii) The contribution was received in anticipation of an upcoming election.

(B) Notwithstanding subparagraph (A), the judge shall be disqualified based on a contribution of a lesser amount if subparagraph (A) of paragraph (6) applies.

(C) The judge shall disclose any contribution from a party or lawyer in a matter that is before the court that is required to be reported under subdivision (f) of Section 84211 of the Government Code, even if the amount would not require disqualification under this paragraph. The manner of disclosure shall be the same as that provided in Canon 3E of the Code of Judicial Ethics.

(D) Notwithstanding paragraph (1) of subdivision (b) of Section 170.3, the disqualification required under this paragraph may be waived by the party that did not make the contribution unless there are other circumstances that would prohibit a waiver pursuant to paragraph (2) of subdivision (b) of Section 170.3.

(b) A judge before whom a proceeding was tried or heard shall be disqualified from participating in any appellate review of that proceeding.

(c) At the request of a party or on its own motion an appellate court shall consider whether in the interests of justice it should direct that further proceedings be heard before a trial judge other than the judge whose judgment or order was reviewed by the appellate court.

(Amended by Stats. 2010, Ch. 686, Sec. 1. Effective January 1, 2011.)



170.2

It shall not be grounds for disqualification that the judge:

(a) Is or is not a member of a racial, ethnic, religious, sexual or similar group and the proceeding involves the rights of such a group.

(b) Has in any capacity expressed a view on a legal or factual issue presented in the proceeding, except as provided in paragraph (2) of subdivision (a) of, or subdivision (b) or (c) of, Section 170.1.

(c) Has as a lawyer or public official participated in the drafting of laws or in the effort to pass or defeat laws, the meaning, effect or application of which is in issue in the proceeding unless the judge believes that his or her prior involvement was so well known as to raise a reasonable doubt in the public mind as to his or her capacity to be impartial.

(Added by Stats. 1984, Ch. 1555, Sec. 6.)



170.3

(a) (1) If a judge determines himself or herself to be disqualified, the judge shall notify the presiding judge of the court of his or her recusal and shall not further participate in the proceeding, except as provided in Section 170.4, unless his or her disqualification is waived by the parties as provided in subdivision (b).

(2) If the judge disqualifying himself or herself is the only judge or the presiding judge of the court, the notification shall be sent to the person having authority to assign another judge to replace the disqualified judge.

(b) (1) A judge who determines himself or herself to be disqualified after disclosing the basis for his or her disqualification on the record may ask the parties and their attorneys whether they wish to waive the disqualification, except where the basis for disqualification is as provided in paragraph (2). A waiver of disqualification shall recite the basis for the disqualification, and is effective only when signed by all parties and their attorneys and filed in the record.

(2) There shall be no waiver of disqualification if the basis therefor is either of the following:

(A) The judge has a personal bias or prejudice concerning a party.

(B) The judge served as an attorney in the matter in controversy, or the judge has been a material witness concerning that matter.

(3) The judge shall not seek to induce a waiver and shall avoid any effort to discover which lawyers or parties favored or opposed a waiver of disqualification.

(4) If grounds for disqualification are first learned of or arise after the judge has made one or more rulings in a proceeding, but before the judge has completed judicial action in a proceeding, the judge shall, unless the disqualification be waived, disqualify himself or herself, but in the absence of good cause the rulings he or she has made up to that time shall not be set aside by the judge who replaces the disqualified judge.

(c) (1) If a judge who should disqualify himself or herself refuses or fails to do so, any party may file with the clerk a written verified statement objecting to the hearing or trial before the judge and setting forth the facts constituting the grounds for disqualification of the judge. The statement shall be presented at the earliest practicable opportunity after discovery of the facts constituting the ground for disqualification. Copies of the statement shall be served on each party or his or her attorney who has appeared and shall be personally served on the judge alleged to be disqualified, or on his or her clerk, provided that the judge is present in the courthouse or in chambers.

(2) Without conceding his or her disqualification, a judge whose impartiality has been challenged by the filing of a written statement may request any other judge agreed upon by the parties to sit and act in his or her place.

(3) Within 10 days after the filing or service, whichever is later, the judge may file a consent to disqualification in which case the judge shall notify the presiding judge or the person authorized to appoint a replacement of his or her recusal as provided in subdivision (a), or the judge may file a written verified answer admitting or denying any or all of the allegations contained in the party’s statement and setting forth any additional facts material or relevant to the question of disqualification. The clerk shall forthwith transmit a copy of the judge’s answer to each party or his or her attorney who has appeared in the action.

(4) A judge who fails to file a consent or answer within the time allowed shall be deemed to have consented to his or her disqualification and the clerk shall notify the presiding judge or person authorized to appoint a replacement of the recusal as provided in subdivision (a).

(5) A judge who refuses to recuse himself or herself shall not pass upon his or her own disqualification or upon the sufficiency in law, fact, or otherwise, of the statement of disqualification filed by a party. In that case, the question of disqualification shall be heard and determined by another judge agreed upon by all the parties who have appeared or, in the event they are unable to agree within five days of notification of the judge’s answer, by a judge selected by the chairperson of the Judicial Council, or if the chairperson is unable to act, the vice chairperson. The clerk shall notify the executive officer of the Judicial Council of the need for a selection. The selection shall be made as expeditiously as possible. No challenge pursuant to this subdivision or Section 170.6 may be made against the judge selected to decide the question of disqualification.

(6) The judge deciding the question of disqualification may decide the question on the basis of the statement of disqualification and answer and any written arguments as the judge requests, or the judge may set the matter for hearing as promptly as practicable. If a hearing is ordered, the judge shall permit the parties and the judge alleged to be disqualified to argue the question of disqualification and shall for good cause shown hear evidence on any disputed issue of fact. If the judge deciding the question of disqualification determines that the judge is disqualified, the judge hearing the question shall notify the presiding judge or the person having authority to appoint a replacement of the disqualified judge as provided in subdivision (a).

(d) The determination of the question of the disqualification of a judge is not an appealable order and may be reviewed only by a writ of mandate from the appropriate court of appeal sought only by the parties to the proceeding. The petition for the writ shall be filed and served within 10 days after service of written notice of entry of the court’s order determining the question of disqualification. If the notice of entry is served by mail, that time shall be extended as provided in subdivision (a) of Section 1013.

(Amended by Stats. 2006, Ch. 567, Sec. 4. Effective January 1, 2007.)



170.4

(a) A disqualified judge, notwithstanding his or her disqualification may do any of the following:

(1) Take any action or issue any order necessary to maintain the jurisdiction of the court pending the assignment of a judge not disqualified.

(2) Request any other judge agreed upon by the parties to sit and act in his or her place.

(3) Hear and determine purely default matters.

(4) Issue an order for possession prior to judgment in eminent domain proceedings.

(5) Set proceedings for trial or hearing.

(6) Conduct settlement conferences.

(b) Notwithstanding paragraph (5) of subdivision (c) of Section 170.3, if a statement of disqualification is untimely filed or if on its face it discloses no legal grounds for disqualification, the trial judge against whom it was filed may order it stricken.

(c) (1) If a statement of disqualification is filed after a trial or hearing has commenced by the start of voir dire, by the swearing of the first witness or by the submission of a motion for decision, the judge whose impartiality has been questioned may order the trial or hearing to continue, notwithstanding the filing of the statement of disqualification. The issue of disqualification shall be referred to another judge for decision as provided in subdivision (a) of Section 170.3, and if it is determined that the judge is disqualified, all orders and rulings of the judge found to be disqualified made after the filing of the statement shall be vacated.

(2) For the purposes of this subdivision, if (A) a proceeding is filed in a single judge court or has been assigned to a single judge for comprehensive disposition, and (B) the proceeding has been set for trial or hearing 30 or more days in advance before a judge whose name was known at the time, the trial or hearing shall be deemed to have commenced 10 days prior to the date scheduled for trial or hearing as to any grounds for disqualification known before that time.

(3) A party may file no more than one statement of disqualification against a judge unless facts suggesting new grounds for disqualification are first learned of or arise after the first statement of disqualification was filed. Repetitive statements of disqualification not alleging facts suggesting new grounds for disqualification shall be stricken by the judge against whom they are filed.

(d) Except as provided in this section, a disqualified judge shall have no power to act in any proceeding after his or her disqualification or after the filing of a statement of disqualification until the question of his or her disqualification has been determined.

(Added by Stats. 1984, Ch. 1555, Sec. 8.)



170.5

For the purposes of Sections 170 to 170.5, inclusive, the following definitions apply:

(a) “Judge” means judges of the superior courts, and court commissioners and referees.

(b) “Financial interest” means ownership of more than a 1 percent legal or equitable interest in a party, or a legal or equitable interest in a party of a fair market value in excess of one thousand five hundred dollars ($1,500), or a relationship as director, advisor or other active participant in the affairs of a party, except as follows:

(1) Ownership in a mutual or common investment fund that holds securities is not a “financial interest” in those securities unless the judge participates in the management of the fund.

(2) An office in an educational, religious, charitable, fraternal, or civic organization is not a “financial interest” in securities held by the organization.

(3) The proprietary interest of a policyholder in a mutual insurance company, or a depositor in a mutual savings association, or a similar proprietary interest, is a “financial interest” in the organization only if the outcome of the proceeding could substantially affect the value of the interest.

(c) “Officer of a public agency” does not include a Member of the Legislature or a state or local agency official acting in a legislative capacity.

(d) The third degree of relationship shall be calculated according to the civil law system.

(e) “Private practice of law” includes a fee for service, retainer, or salaried representation of private clients or public agencies, but excludes lawyers as full-time employees of public agencies or lawyers working exclusively for legal aid offices, public defender offices, or similar nonprofit entities whose clientele is by law restricted to the indigent.

(f) “Proceeding” means the action, case, cause, motion, or special proceeding to be tried or heard by the judge.

(g) “Fiduciary” includes any executor, trustee, guardian, or administrator.

(Amended by Stats. 2002, Ch. 784, Sec. 35. Effective January 1, 2003.)



170.6

(a) (1) A judge, court commissioner, or referee of a superior court of the State of California shall not try a civil or criminal action or special proceeding of any kind or character nor hear any matter therein that involves a contested issue of law or fact when it is established as provided in this section that the judge or court commissioner is prejudiced against a party or attorney or the interest of a party or attorney appearing in the action or proceeding.

(2) A party to, or an attorney appearing in, an action or proceeding may establish this prejudice by an oral or written motion without prior notice supported by affidavit or declaration under penalty of perjury, or an oral statement under oath, that the judge, court commissioner, or referee before whom the action or proceeding is pending, or to whom it is assigned, is prejudiced against a party or attorney, or the interest of the party or attorney, so that the party or attorney cannot, or believes that he or she cannot, have a fair and impartial trial or hearing before the judge, court commissioner, or referee. If the judge, other than a judge assigned to the case for all purposes, court commissioner, or referee assigned to, or who is scheduled to try, the cause or hear the matter is known at least 10 days before the date set for trial or hearing, the motion shall be made at least 5 days before that date. If directed to the trial of a cause with a master calendar, the motion shall be made to the judge supervising the master calendar not later than the time the cause is assigned for trial. If directed to the trial of a criminal cause that has been assigned to a judge for all purposes, the motion shall be made to the assigned judge or to the presiding judge by a party within 10 days after notice of the all purpose assignment, or if the party has not yet appeared in the action, then within 10 days after the appearance. If directed to the trial of a civil cause that has been assigned to a judge for all purposes, the motion shall be made to the assigned judge or to the presiding judge by a party within 15 days after notice of the all purpose assignment, or if the party has not yet appeared in the action, then within 15 days after the appearance. If the court in which the action is pending is authorized to have no more than one judge, and the motion claims that the duly elected or appointed judge of that court is prejudiced, the motion shall be made before the expiration of 30 days from the date of the first appearance in the action of the party who is making the motion or whose attorney is making the motion. In no event shall a judge, court commissioner, or referee entertain the motion if it is made after the drawing of the name of the first juror, or if there is no jury, after the making of an opening statement by counsel for plaintiff, or if there is no opening statement by counsel for plaintiff, then after swearing in the first witness or the giving of any evidence or after trial of the cause has otherwise commenced. If the motion is directed to a hearing, other than the trial of a cause, the motion shall be made not later than the commencement of the hearing. In the case of trials or hearings not specifically provided for in this paragraph, the procedure specified herein shall be followed as nearly as possible. The fact that a judge, court commissioner, or referee has presided at, or acted in connection with, a pretrial conference or other hearing, proceeding, or motion prior to trial, and not involving a determination of contested fact issues relating to the merits, shall not preclude the later making of the motion provided for in this paragraph at the time and in the manner herein provided.

A motion under this paragraph may be made following reversal on appeal of a trial court’s decision, or following reversal on appeal of a trial court’s final judgment, if the trial judge in the prior proceeding is assigned to conduct a new trial on the matter. Notwithstanding paragraph (4), the party who filed the appeal that resulted in the reversal of a final judgment of a trial court may make a motion under this section regardless of whether that party or side has previously done so. The motion shall be made within 60 days after the party or the party’s attorney has been notified of the assignment.

(3) A party to a civil action making that motion under this section shall serve notice on all parties no later than five days after making the motion.

(4) If the motion is duly presented, and the affidavit or declaration under penalty of perjury is duly filed or an oral statement under oath is duly made, thereupon and without any further act or proof, the judge supervising the master calendar, if any, shall assign some other judge, court commissioner, or referee to try the cause or hear the matter. In other cases, the trial of the cause or the hearing of the matter shall be assigned or transferred to another judge, court commissioner, or referee of the court in which the trial or matter is pending or, if there is no other judge, court commissioner, or referee of the court in which the trial or matter is pending, the Chair of the Judicial Council shall assign some other judge, court commissioner, or referee to try the cause or hear the matter as promptly as possible. Except as provided in this section, no party or attorney shall be permitted to make more than one such motion in any one action or special proceeding pursuant to this section. In actions or special proceedings where there may be more than one plaintiff or similar party or more than one defendant or similar party appearing in the action or special proceeding, only one motion for each side may be made in any one action or special proceeding.

(5) Unless required for the convenience of the court or unless good cause is shown, a continuance of the trial or hearing shall not be granted by reason of the making of a motion under this section. If a continuance is granted, the cause or matter shall be continued from day to day or for other limited periods upon the trial or other calendar and shall be reassigned or transferred for trial or hearing as promptly as possible.

(6) Any affidavit filed pursuant to this section shall be in substantially the following form:

(Here set forth court and cause)

State of California,

ss.

PEREMPTORY CHALLENGE

Subscribed and sworn to before me this

______ day of ______, 20__.

(Clerk or notary public or other

officer administering oath)

(7) Any oral statement under oath or declaration under penalty of perjury made pursuant to this section shall include substantially the same contents as the affidavit above.

(b) Nothing in this section shall affect or limit Section 170 or Title 4 (commencing with Section 392) of Part 2, and this section shall be construed as cumulative thereto.

(c) If any provision of this section or the application to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the section that can be given effect without the invalid provision or application and, to this end, the provisions of this section are declared to be severable.

(Amended by Stats. 2010, Ch. 131, Sec. 1. Effective January 1, 2011.)



170.7

Section 170.6 does not apply to a judge designated or assigned to serve on the appellate division of a superior court in the judge’s capacity as a judge of that division.

(Amended by Stats. 1998, Ch. 931, Sec. 48. Effective September 28, 1998.)



170.8

When there is no judge of a court qualified to hear an action or proceeding, the clerk shall forthwith notify the Chairman of the Judicial Council of that fact. The judge assigned by the Chairman of the Judicial Council shall hear the action or proceeding at the time fixed therefor or, if no time has been fixed or good cause appears for changing the time theretofore fixed, the judge shall fix a time for hearing in accordance with law and rules and hear the action or proceeding at the time so fixed.

(Amended by Stats. 1989, Ch. 1417, Sec. 2.)



170.9

(a) A judge shall not accept gifts from a single source in a calendar year with a total value of more than two hundred fifty dollars ($250). This section shall not be construed to authorize the receipt of gifts that would otherwise be prohibited by the Code of Judicial Ethics adopted by the California Supreme Court or any other law.

(b) This section shall not prohibit or limit the following:

(1) Payments, advances, or reimbursements for travel and related lodging and subsistence permitted by subdivision (e).

(2) Wedding gifts and gifts exchanged between individuals on birthdays, holidays, and other similar occasions, if the gifts exchanged are not substantially disproportionate in value.

(3) A gift, bequest, favor, or loan from a person whose preexisting relationship with a judge would prevent the judge from hearing a case involving that person, under the Code of Judicial Ethics adopted by the California Supreme Court.

(c) For purposes of this section, “judge” includes all of the following:

(1) Judges of the superior courts.

(2) Justices of the courts of appeal and the Supreme Court.

(3) Subordinate judicial officers, as defined in Section 71601 of the Government Code.

(d) The gift limitation amounts in this section shall be adjusted biennially by the Commission on Judicial Performance to reflect changes in the Consumer Price Index, rounded to the nearest ten dollars ($10).

(e) Payments, advances, or reimbursements for travel, including actual transportation and related lodging and subsistence that is reasonably related to a judicial or governmental purpose, or to an issue of state, national, or international public policy, are not prohibited or limited by this section if any of the following apply:

(1) The travel is in connection with a speech, practice demonstration, or group or panel discussion given or participated in by the judge, the lodging and subsistence expenses are limited to the day immediately preceding, the day of, and the day immediately following the speech, demonstration, or discussion, and the travel is within the United States.

(2) The travel is provided by a government, a governmental agency or authority, a foreign government, a foreign bar association, an international service organization, a bona fide public or private educational institution, as defined in Section 203 of the Revenue and Taxation Code, or a nonprofit charitable or religious organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, or by a person domiciled outside the United States who substantially satisfies the requirements for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code.

For purposes of this section, “foreign bar association” means an association of attorneys located outside the United States (A) that performs functions substantially equivalent to those performed by state or local bar associations in this state and (B) that permits membership by attorneys in that country representing various legal specialties and does not limit membership to attorneys generally representing one side or another in litigation. “International service organization” means a bona fide international service organization of which the judge is a member. A judge who accepts travel payments from an international service organization pursuant to this subdivision shall not preside over or participate in decisions affecting that organization, its state or local chapters, or its local members.

(3) The travel is provided by a state or local bar association or judges professional association in connection with testimony before a governmental body or attendance at any professional function hosted by the bar association or judges professional association, the lodging and subsistence expenses are limited to the day immediately preceding, the day of, and the day immediately following the professional function.

(f) Payments, advances, and reimbursements for travel not described in subdivision (e) are subject to the limit in subdivision (a).

(g) No judge shall accept any honorarium.

(h) “Honorarium” means a payment made in consideration for any speech given, article published, or attendance at a public or private conference, convention, meeting, social event, meal, or like gathering.

(i) “Honorarium” does not include earned income for personal services that are customarily provided in connection with the practice of a bona fide business, trade, or profession, such as teaching or writing for a publisher, and does not include fees or other things of value received pursuant to Section 94.5 of the Penal Code for performance of a marriage.

For purposes of this section, “teaching” shall include presentations to impart educational information to lawyers in events qualifying for credit under mandatory continuing legal education, to students in bona fide educational institutions, and to associations or groups of judges.

(j) Subdivisions (a) and (e) shall apply to all payments, advances, and reimbursements for travel and related lodging and subsistence.

(k) This section does not apply to any honorarium that is not used and, within 30 days after receipt, is either returned to the donor or delivered to the Controller for deposit in the General Fund without being claimed as a deduction from income for tax purposes.

(l) “Gift” means a payment to the extent that consideration of equal or greater value is not received and includes a rebate or discount in the price of anything of value unless the rebate or discount is made in the regular course of business to members of the public without regard to official status. A person, other than a defendant in a criminal action, who claims that a payment is not a gift by reason of receipt of consideration has the burden of proving that the consideration received is of equal or greater value. However, the term “gift” does not include any of the following:

(1) Informational material such as books, reports, pamphlets, calendars, periodicals, cassettes and discs, or free or reduced-price admission, tuition, or registration, for informational conferences or seminars. No payment for travel or reimbursement for any expenses shall be deemed “informational material.”

(2) Gifts that are not used and, within 30 days after receipt, are returned to the donor or delivered to a charitable organization without being claimed as a charitable contribution for tax purposes.

(3) Gifts from a judge’s spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin or the spouse of any such person. However, a gift from any of those persons shall be considered a gift if the donor is acting as an agent or intermediary for a person not covered by this paragraph.

(4) Campaign contributions required to be reported under Chapter 4 (commencing with Section 84100) of Title 9 of the Government Code.

(5) Any devise or inheritance.

(6) Personalized plaques and trophies with an individual value of less than two hundred fifty dollars ($250).

(7) Admission to events hosted by state or local bar associations or judges professional associations, and provision of related food and beverages at those events, when attendance does not require “travel,” as described in paragraph (3) of subdivision (e).

(m) The Commission on Judicial Performance shall enforce the prohibitions of this section with regard to judges of the superior courts and justices of the courts of appeal and the Supreme Court. With regard to subordinate judicial officers, consistent with Section 18.1 of Article VI of the California Constitution, the court employing the subordinate judicial officer shall exercise initial jurisdiction to enforce the prohibitions of this section, and the Commission on Judicial Performance shall exercise discretionary jurisdiction with respect to the enforcement of the prohibitions of this section.

(Amended by Stats. 2011, Ch. 296, Sec. 36. Effective January 1, 2012.)






CHAPTER 4 - Incidental Powers and Duties of Judicial Officers

177

Every judicial officer shall have power:

1. To preserve and enforce order in his immediate presence, and in proceedings before him, when he is engaged in the performance of official duty;

2. To compel obedience to his lawful orders as provided in this Code;

3. To compel the attendance of persons to testify in a proceeding before him, in the cases and manner provided in this Code;

4. To administer oaths to persons in a proceeding pending before him, and in all other cases where it may be necessary in the exercise of his powers and duties.

(Repealed and added by Code Amendments 1880, Ch. 35.)



177.5

A judicial officer shall have the power to impose reasonable money sanctions, not to exceed fifteen hundred dollars ($1,500), notwithstanding any other provision of law, payable to the court, for any violation of a lawful court order by a person, done without good cause or substantial justification. This power shall not apply to advocacy of counsel before the court. For the purposes of this section, the term “person” includes a witness, a party, a party’s attorney, or both.

Sanctions pursuant to this section shall not be imposed except on notice contained in a party’s moving or responding papers; or on the court’s own motion, after notice and opportunity to be heard. An order imposing sanctions shall be in writing and shall recite in detail the conduct or circumstances justifying the order.

(Amended by Stats. 2005, Ch. 75, Sec. 27. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



178

For the effectual exercise of the powers conferred by the last section, a judicial officer may punish for contempt in the cases provided in this Code.

(Repealed and added by Code Amendments 1880, Ch. 35.)



179

Each of the justices of the Supreme Court and of any court of appeal and the judges of the superior courts, shall have power in any part of the state to take and certify:

(a) The proof and acknowledgment of a conveyance of real property, or of any other written instrument.

(b) The acknowledgment of satisfaction of a judgment of any court.

(c) An affidavit or deposition to be used in this state.

(Amended by Stats. 2003, Ch. 62, Sec. 23. Effective January 1, 2004.)






CHAPTER 5 - Miscellaneous Provisions Respecting Courts of Justice

182

The heading to this chapter shall not be deemed to govern or limit the scope or meaning of this chapter.

(Added by Stats. 1955, Ch. 59.)



184

No proceeding in any court of justice, in an action or special proceeding pending therein, shall be affected by a vacancy in the office of all or any of the judges or justices thereof.

(Amended by Stats. 1933, Ch. 743.)



185

(a) Every written proceeding in a court of justice in this state shall be in the English language, and judicial proceedings shall be conducted, preserved, and published in no other. Nothing in this section shall prohibit a court from providing an unofficial translation of a court order issued pursuant to Section 527.6 or 527.8 of the Code of Civil Procedure, or Part 1 (commencing with Section 6200) of Division 10 of the Family Code, or Section 136.2 of the Penal Code, in a language other than English.

(b) The Judicial Council shall, by July 1, 2001, make available to all courts, translations of domestic violence protective order forms in languages other than English, as the Judicial Council deems appropriate, for protective orders issued pursuant to Section 527.6 or 527.8 of the Code of Civil Procedure, or Part 1 (commencing with Section 6200) of Division 10 of the Family Code, or Section 136.2 of the Penal Code.

(Amended by Stats. 1999, Ch. 662, Sec. 1. Effective January 1, 2000.)



186

Such abbreviations as are in common use may be used, and numbers may be expressed by figures or numerals in the customary manner.

(Repealed and added by Code Amendments 1880, Ch. 35.)



187

When jurisdiction is, by the Constitution or this Code, or by any other statute, conferred on a Court or judicial officer, all the means necessary to carry it into effect are also given; and in the exercise of this jurisdiction, if the course of proceeding be not specifically pointed out by this Code or the statute, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of this Code.

(Repealed and added by Code Amendments 1880, Ch. 35.)









TITLE 3 - PERSONS SPECIALLY INVESTED WITH POWERS OF A JUDICIAL NATURE

CHAPTER 1 - Trial Jury Selection and Management Act

190

This chapter shall be known and may be cited as the Trial Jury Selection and Management Act.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



191

The Legislature recognizes that trial by jury is a cherished constitutional right, and that jury service is an obligation of citizenship.

It is the policy of the State of California that all persons selected for jury service shall be selected at random from the population of the area served by the court; that all qualified persons have an equal opportunity, in accordance with this chapter, to be considered for jury service in the state and an obligation to serve as jurors when summoned for that purpose; and that it is the responsibility of jury commissioners to manage all jury systems in an efficient, equitable, and cost-effective manner, in accordance with this chapter.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



192

This chapter applies to the selection of jurors, and the formation of trial juries, for both civil and criminal cases, in all trial courts of the state.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



193

Juries are of three kinds:

(a) Grand juries established pursuant to Title 4 (commencing with Section 888) of Part 2 of the Penal Code.

(b) Trial juries.

(c) Juries of inquest.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



194

The following definitions govern the construction of this chapter:

(a) “County” means any county or any coterminous city and county.

(b) “Court” means a superior court of this state, and includes, when the context requires, any judge of the court.

(c) “Deferred jurors” are those prospective jurors whose request to reschedule their service to a more convenient time is granted by the jury commissioner.

(d) “Excused jurors” are those prospective jurors who are excused from service by the jury commissioner for valid reasons based on statute, state or local court rules, and policies.

(e) “Juror pool” means the group of prospective qualified jurors appearing for assignment to trial jury panels.

(f) “Jury of inquest” is a body of persons summoned from the citizens before the sheriff, coroner, or other ministerial officers, to inquire of particular facts.

(g) “Master list” means a list of names randomly selected from the source lists.

(h) “Potential juror” means any person whose name appears on a source list.

(i) “Prospective juror” means a juror whose name appears on the master list.

(j) “Qualified juror” means a person who meets the statutory qualifications for jury service.

(k) “Qualified juror list” means a list of qualified jurors.

(l) “Random” means that which occurs by mere chance indicating an unplanned sequence of selection where each juror’s name has substantially equal probability of being selected.

(m) “Source list” means a list used as a source of potential jurors.

(n) “Summons list” means a list of prospective or qualified jurors who are summoned to appear or to be available for jury service.

(o) “Trial jurors” are those jurors sworn to try and determine by verdict a question of fact.

(p) “Trial jury” means a body of persons selected from the citizens of the area served by the court and sworn to try and determine by verdict a question of fact.

(q) “Trial jury panel” means a group of prospective jurors assigned to a courtroom for the purpose of voir dire.

(Amended by Stats. 2002, Ch. 784, Sec. 39. Effective January 1, 2003.)



195

(a) In each county, there shall be one jury commissioner who shall be appointed by, and serve at the pleasure of, a majority of the judges of the superior court. In any county where there is a superior court administrator or executive officer, that person shall serve as ex officio jury commissioner. In any court jurisdiction where any person other than a court administrator or clerk/administrator is serving as jury commissioner on the effective date of this section, that person shall continue to so serve at the pleasure of a majority of the judges of the appointing court.

(b) Any jury commissioner may, whenever the business of court requires, appoint deputy jury commissioners. Salaries and benefits of those deputies shall be fixed in the same manner as salaries and benefits of other court employees.

(c) The jury commissioner shall be primarily responsible for managing the jury system under the general supervision of the court in conformance with the purpose and scope of this act. He or she shall have authority to establish policies and procedures necessary to fulfill this responsibility.

(Amended by Stats. 2002, Ch. 784, Sec. 40. Effective January 1, 2003.)



196

(a) The jury commissioner or the court shall inquire as to the qualifications of persons on the master list or source list who are or may be summoned for jury service. The commissioner or the court may require any person to answer, under oath, orally or in written form, all questions as may be addressed to that person, regarding the person’s qualifications and ability to serve as a prospective trial juror. The commissioner and his or her assistants shall have power to administer oaths and shall be allowed actual traveling expenses incurred in the performance of their duties.

(b) Response to the jury commissioner or the court concerning an inquiry or summons may be made by any person having knowledge that the prospective juror is unable to respond to such inquiry or summons.

(c) Any person who fails to respond to jury commissioner or court inquiry as instructed, may be summoned to appear before the jury commissioner or the court to answer the inquiry, or may be deemed to be qualified for jury service in the absence of a response to the inquiry. Any information thus acquired by the court or jury commissioner shall be noted in jury commissioner or court records.

(Amended by Stats. 2003, Ch. 149, Sec. 6. Effective January 1, 2004.)



197

(a) All persons selected for jury service shall be selected at random, from a source or sources inclusive of a representative cross section of the population of the area served by the court. Sources may include, in addition to other lists, customer mailing lists, telephone directories, or utility company lists.

(b) The list of registered voters and the Department of Motor Vehicles’ list of licensed drivers and identification cardholders resident within the area served by the court, are appropriate source lists for selection of jurors. These two source lists, when substantially purged of duplicate names, shall be considered inclusive of a representative cross section of the population, within the meaning of subdivision (a).

(c) The Department of Motor Vehicles shall furnish the jury commissioner of each county with the current list of the names, addresses, and other identifying information of persons residing in the county who are age 18 years or older and who are holders of a current driver’s license or identification card issued pursuant to Article 3 (commencing with Section 12800) of, or Article 5 (commencing with Section 13000) of, Chapter 1 of Division 6 of the Vehicle Code. The conditions under which these lists shall be compiled semiannually shall be determined by the director, consistent with any rules which may be adopted by the Judicial Council. This service shall be provided by the Department of Motor Vehicles pursuant to Section 1812 of the Vehicle Code. The jury commissioner shall not disclose the information furnished by the Department of Motor Vehicles pursuant to this section to any person, organization, or agency.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



198

(a) Random selection shall be utilized in creating master and qualified juror lists, commencing with selection from source lists, and continuing through selection of prospective jurors for voir dire.

(b) The jury commissioner shall, at least once in each 12-month period, randomly select names of prospective trial jurors from the source list or lists, to create a master list.

(c) The master jury list shall be used by the jury commissioner, as provided by statute and state and local court rules, for the purpose of (1) mailing juror questionnaires and subsequent creation of a qualified juror list, and (2) summoning prospective jurors to respond or appear for qualification and service.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



198.5

If sessions of the superior court are held in a location other than the county seat, the names for master jury lists and qualified jury lists to serve in a session may be selected from the area in which the session is held, pursuant to a local superior court rule that divides the county in a manner that provides all qualified persons in the county an equal opportunity to be considered for jury service. Nothing in this section precludes the court, in its discretion, from ordering a countywide venire in the interest of justice.

(Amended (as amended by Stats. 2002, Ch. 784) by Stats. 2003, Ch. 449, Sec. 6. Effective January 1, 2004.)



201

In any superior court, a separate trial jury panel may be drawn, summoned, and impaneled for each judge, or any one panel may be drawn, summoned, and impaneled by any one of the judges, for use in the trial of cases before any of the judges, as occasion may require. In those courts, when a panel of jurors is in attendance for service before one or more of the judges, whether impaneled for common use or not, the whole or any number of the jurors from such panel may be required to attend and serve in the trial of cases, or to complete a panel, or jury, before any other of the judges.

(Amended by Stats. 2002, Ch. 784, Sec. 47. Effective January 1, 2003.)



202

Mechanical, electric, or electronic equipment, which in the opinion of the jury commissioner is satisfactory therefor, may be used in the performance of any function specified by this chapter for the selection and drawing of jurors.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



203

(a) All persons are eligible and qualified to be prospective trial jurors, except the following:

(1) Persons who are not citizens of the United States.

(2) Persons who are less than 18 years of age.

(3) Persons who are not domiciliaries of the State of California, as determined pursuant to Article 2 (commencing with Section 2020) of Chapter 1 of Division 2 of the Elections Code.

(4) Persons who are not residents of the jurisdiction wherein they are summoned to serve.

(5) Persons who have been convicted of malfeasance in office or a felony, and whose civil rights have not been restored.

(6) Persons who are not possessed of sufficient knowledge of the English language, provided that no person shall be deemed incompetent solely because of the loss of sight or hearing in any degree or other disability which impedes the person’s ability to communicate or which impairs or interferes with the person’s mobility.

(7) Persons who are serving as grand or trial jurors in any court of this state.

(8) Persons who are the subject of conservatorship.

(b) No person shall be excluded from eligibility for jury service in the State of California, for any reason other than those reasons provided by this section.

(Amended by Stats. 1994, Ch. 923, Sec. 1. Effective January 1, 1995.)



204

(a) No eligible person shall be exempt from service as a trial juror by reason of occupation, economic status, or any characteristic listed or defined in Section 11135 of the Government Code, or for any other reason. No person shall be excused from service as a trial juror except as specified in subdivision (b).

(b) An eligible person may be excused from jury service only for undue hardship, upon themselves or upon the public, as defined by the Judicial Council.

(Amended by Stats. 2007, Ch. 568, Sec. 15. Effective January 1, 2008.)



205

(a) If a jury commissioner requires a person to complete a questionnaire, the questionnaire shall ask only questions related to juror identification, qualification, and ability to serve as a prospective juror.

(b) Except as ordered by the court, the questionnaire referred to in subdivision (a) shall be used solely for qualifying prospective jurors, and for management of the jury system, and not for assisting in the courtroom voir dire process of selecting trial jurors for specific cases.

(c) The court may require a prospective juror to complete such additional questionnaires as may be deemed relevant and necessary for assisting in the voir dire process or to ascertain whether a fair cross section of the population is represented as required by law, if such procedures are established by local court rule.

(d) The trial judge may direct a prospective juror to complete additional questionnaires as proposed by counsel in a particular case to assist the voir dire process.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



206

(a) Prior to discharging the jury from the case, the judge in a criminal action shall inform the jurors that they have an absolute right to discuss or not to discuss the deliberation or verdict with anyone. The judge shall also inform the jurors of the provisions set forth in subdivisions (b), (d), and (e).

(b) Following the discharge of the jury in a criminal case, the defendant, or his or her attorney or representative, or the prosecutor, or his or her representative, may discuss the jury deliberation or verdict with a member of the jury, provided that the juror consents to the discussion and that the discussion takes place at a reasonable time and place.

(c) If a discussion of the jury deliberation or verdict with a member of the jury pursuant to subdivision (b) occurs at any time more than 24 hours after the verdict, prior to discussing the jury deliberation or verdict with a member of a jury pursuant to subdivision (b), the defendant or his or her attorney or representative, or the prosecutor or his or her representative, shall inform the juror of the identity of the case, the party in that case which the person represents, the subject of the interview , the absolute right of the juror to discuss or not discuss the deliberations or verdict in the case with the person, and the juror’s right to review and have a copy of any declaration filed with the court.

(d) Any unreasonable contact with a juror by the defendant, or his or her attorney or representative, or by the prosecutor, or his or her representative, without the juror’s consent shall be immediately reported to the trial judge.

(e) Any violation of this section shall be considered a violation of a lawful court order and shall be subject to reasonable monetary sanctions in accordance with Section 177.5 of the Code of Civil Procedure.

(f) Nothing in the section shall prohibit a peace officer from investigating an allegation of criminal conduct.

(g) Pursuant to Section 237, a defendant or defendant’s counsel may, following the recording of a jury’s verdict in a criminal proceeding, petition the court for access to personal juror identifying information within the court’s records necessary for the defendant to communicate with jurors for the purpose of developing a motion for new trial or any other lawful purpose. This information consists of jurors’ names, addresses, and telephone numbers. The court shall consider all requests for personal juror identifying information pursuant to Section 237.

(Amended by Stats. 2000, Ch. 242, Sec. 1. Effective January 1, 2001.)



207

(a) The jury commissioner shall maintain records regarding selection, qualification, and assignment of prospective jurors.

(b) The jury commissioner shall maintain records providing a clear audit trail regarding a juror’s attendance, jury fees, and mileage.

(c) All records and papers maintained or compiled by the jury commissioner in connection with the selection or service of a juror may be kept on an electronic or microfilm medium and such records shall be preserved for at least three years after the list used in their selection is prepared, or for any longer period ordered by the court or the jury commissioner.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



208

The jury commissioner shall estimate the number of prospective jurors that may be required to serve the needs of the court, and shall summon prospective jurors for service. Prospective jurors shall be summoned by mailing a summons by first-class mail or by personal service or, in urgency situations, as elsewhere provided by law. The summons, when served by mail, shall be mailed at least 10 days prior to the date of required appearance. Once a prospective juror has been summoned, the date, time, or place of appearance may be modified or further specified by the jury commissioner, by means of written, telegraphic, telephonic, or direct oral communication with the prospective juror.

(Amended by Stats. 2003, Ch. 149, Sec. 7. Effective January 1, 2004.)



209

(a) Any prospective trial juror who has been summoned for service, and who fails to attend as directed or to respond to the court or jury commissioner and to be excused from attendance, may be attached and compelled to attend. Following an order to show cause hearing, the court may find the prospective juror in contempt of court, punishable by fine, incarceration, or both, as otherwise provided by law.

(b) In lieu of imposing sanctions for contempt as set forth in subdivision (a), the court may impose reasonable monetary sanctions, as provided in this subdivision, on a prospective juror who has not been excused pursuant to Section 204 after first providing the prospective juror with notice and an opportunity to be heard. If a juror fails to respond to the initial summons the court may issue a second summons indicating that the person failed to appear in response to a previous summons and ordering the person to appear for jury duty. The second summons may be issued no earlier than 90 days after the initial failure to appear. Upon the failure of the juror to appear in response to the second summons, the court may issue a failure to appear notice informing the person that failure to respond may result in the imposition of money sanctions. If the prospective juror does not attend the court within the time period as directed by the failure to appear notice, the court shall issue an order to show cause. Payment of monetary sanctions imposed pursuant to this subdivision does not relieve the person of his or her obligation to perform jury duty.

(c) (1) The court may give notice of its intent to impose sanctions by either of the following means:

(A) Verbally to a prospective juror appearing in person in open court.

(B) The issuance on its own motion of an order to show cause requiring the prospective juror to demonstrate reasons for not imposing sanctions. The court may serve the order to show cause by certified or first-class mail.

(2) The monetary sanctions imposed pursuant to subdivision (b) may not exceed two hundred fifty dollars ($250) for the first violation, seven hundred fifty dollars ($750) for the second violation, and one thousand five hundred dollars ($1,500) for the third and any subsequent violation. Monetary sanctions may not be imposed on a prospective juror more than once during a single juror pool cycle. The prospective juror may be excused from paying sanctions pursuant to subdivision (b) of Section 204 or in the interests of justice. The full amount of any sanction paid shall be deposited in a bank account established for this purpose by the Administrative Office of the Courts and transmitted from that account monthly to the Controller for deposit in the Trial Court Trust Fund, as provided in Section 68085.1 of the Government Code. It is the intent of the Legislature that the funds derived from the monetary sanctions authorized in this section be allocated, to the extent feasible, to the family courts and the civil courts. The Judicial Council shall, by rule, provide for a procedure by which a prospective juror against whom a sanction has been imposed by default may move to set aside the default.

(Amended (as amended by Stats. 2006, Ch. 567, Sec. 5) by Stats. 2009, Ch. 44, Sec. 1. Effective January 1, 2010. Note: This amendment deleted the former Jan. 1, 2010, repeal date and extended this version's provisions indefinitely.)



210

The summons shall contain the date, time, and place of appearance required of the prospective juror or, alternatively, instructions as to the procedure for calling the jury commissioner for telephonic instructions for appearance as well as such additional juror information as deemed appropriate by the jury commissioner.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



210.5

The Judicial Council shall adopt a standardized jury summons for use, with appropriate modifications, around the state, that is understandable and has consumer appeal. The standardized jury summons shall include a specific reference to the rules for breast-feeding mothers. The use of the standardized jury summons shall be voluntary, unless otherwise prescribed by the rules of court.

(Added by Stats. 2000, Ch. 266, Sec. 2. Effective January 1, 2001.)



211

When a court has no prospective jurors remaining available for voir dire from panels furnished by, or available from, the jury commissioner, and finds that not proceeding with voir dire will place a party’s right to a trial by jury in jeopardy, the court may direct the sheriff or marshal to summon, serve, and immediately attach the person of a sufficient number of citizens having the qualifications of jurors, to complete the panel.

(Amended by Stats. 1996, Ch. 872, Sec. 7. Effective January 1, 1997.)



213

Unless excused by reason of undue hardship, all or any portion of the summoned prospective jurors shall be available on one-hour notice by telephone to appear for service, when the jury commissioner determines that it will efficiently serve the operational requirements of the court.

Jurors available on one-hour telephone notice shall receive credit for each day of such availability towards their jury service obligation, but they shall not be paid unless they are actually required to make an appearance.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



214

The jury commissioner shall provide orientation for new jurors, which shall include necessary basic information concerning jury service. The jury commissioner shall notify each juror of the provisions of Section 230 of the Labor Code.

(Amended by Stats. 1989, Ch. 1416, Sec. 8.)



215

(a) Except as provided in subdivision (b), on and after July 1, 2000, the fee for jurors in the superior court, in civil and criminal cases, is fifteen dollars ($15) a day for each day’s attendance as a juror after the first day.

(b) A juror who is employed by a federal, state, or local government entity, or by any other public entity as defined in Section 481.200, and who receives regular compensation and benefits while performing jury service, may not be paid the fee described in subdivision (a).

(c) All jurors in the superior court, in civil and criminal cases, shall be reimbursed for mileage at the rate of thirty-four cents ($0.34) per mile for each mile actually traveled in attending court as a juror after the first day, in going only.

(Amended by Stats. 2004, Ch. 227, Sec. 9. Effective August 16, 2004.)



216

(a) At each court facility where jury cases are heard, the board of supervisors shall provide a deliberation room or rooms for use of jurors when they have retired for deliberation. The deliberation rooms shall be designed to minimize unwarranted intrusions by other persons in the court facility, shall have suitable furnishings, equipment, and supplies, and shall also have restroom accommodations for male and female jurors.

(b) If the board of supervisors neglects to provide the facilities required by this section, the court may order the sheriff or marshal to do so, and the expenses incurred in carrying the order into effect, when certified by the court, are a county charge.

(c) Unless authorized by the jury commissioner, jury assembly facilities shall be restricted to use by jurors and jury commissioner staff.

(Amended by Stats. 1996, Ch. 872, Sec. 8. Effective January 1, 1997.)



217

In criminal cases only, while the jury is kept together, either during the progress of the trial or after their retirement for deliberation, the court may direct the sheriff or marshal to provide the jury with suitable and sufficient food and lodging, or other reasonable necessities. The expenses incurred under this section shall be charged against the Trial Court Operations Fund of the county in which the court is held. All those expenses shall be paid on the order of the court.

(Amended by Stats. 2002, Ch. 784, Sec. 49. Effective January 1, 2003.)



218

The jury commissioner shall hear the excuses of jurors summoned, in accordance with the standards prescribed by the Judicial Council. It shall be left to the discretion of the jury commissioner to accept an excuse under subdivision (b) of Section 204 without a personal appearance. All excuses shall be in writing setting forth the basis of the request and shall be signed by the juror.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



219

(a) Except as provided in subdivision (b), the jury commissioner shall randomly select jurors for jury panels to be sent to courtrooms for voir dire.

(b) (1) Notwithstanding subdivision (a), no peace officer, as defined in Section 830.1, subdivision (a) of Section 830.2, and subdivision (a) of Section 830.33, of the Penal Code, shall be selected for voir dire in civil or criminal matters.

(2) Notwithstanding subdivision (a), no peace officer, as defined in subdivisions (b) and (c) of Section 830.2 of the Penal Code, shall be selected for voir dire in criminal matters.

(Amended by Stats. 2001, Ch. 55, Sec. 1. Effective January 1, 2002.)



219.5

The Judicial Council shall adopt a rule of court, on or before January 1, 2005, requiring the trial courts to establish procedures for jury service that gives peace officers, as defined by Section 830.5 of the Penal Code, scheduling accommodations when necessary.

(Added by Stats. 2003, Ch. 353, Sec. 1. Effective January 1, 2004.)



220

A trial jury shall consist of 12 persons, except that in civil actions and cases of misdemeanor, it may consist of 12 or any number less than 12, upon which the parties may agree.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



222

(a) Except as provided in subdivision (b), when an action is called for trial by jury, the clerk shall randomly select the names of the jurors for voir dire, until the jury is selected or the panel is exhausted.

(b) When the jury commissioner has provided the court with a listing of the trial jury panel in random order, the court shall seat prospective jurors for voir dire in the order provided by the panel list.

(Amended by Stats. 2007, Ch. 263, Sec. 4. Effective January 1, 2008.)



222.5

To select a fair and impartial jury in civil jury trials, the trial judge shall examine the prospective jurors. Upon completion of the judge’s initial examination, counsel for each party shall have the right to examine, by oral and direct questioning, any of the prospective jurors in order to enable counsel to intelligently exercise both peremptory challenges and challenges for cause. During any examination conducted by counsel for the parties, the trial judge should permit liberal and probing examination calculated to discover bias or prejudice with regard to the circumstances of the particular case. The fact that a topic has been included in the judge’s examination should not preclude additional nonrepetitive or nonduplicative questioning in the same area by counsel.

The trial judge should allow a brief opening statement by counsel for each party prior to the commencement of the oral questioning phase of the voir dire process.

The scope of the examination conducted by counsel shall be within reasonable limits prescribed by the trial judge in the judge’s sound discretion. In exercising his or her sound discretion as to the form and subject matter of voir dire questions, the trial judge should consider, among other criteria, any unique or complex elements, legal or factual, in the case and the individual responses or conduct of jurors which may evince attitudes inconsistent with suitability to serve as a fair and impartial juror in the particular case. Specific unreasonable or arbitrary time limits shall not be imposed in any case. The trial judge shall not establish a blanket policy of a time limit for voir dire.

The trial judge should permit counsel to conduct voir dire examination without requiring prior submission of the questions unless a particular counsel engages in improper questioning. For purposes of this section, an “improper question” is any question that, as its dominant purpose, attempts to precondition the prospective jurors to a particular result, indoctrinate the jury, or question the prospective jurors concerning the pleadings or the applicable law. A court shall not arbitrarily or unreasonably refuse to submit reasonable written questionnaires, the contents of which are determined by the court in its sound discretion, when requested by counsel. If a questionnaire is utilized, the parties should be given reasonable time to evaluate the responses to the questionnaires before oral questioning commences. To help facilitate the jury selection process, the judge in civil trials should provide the parties with both the alphabetical list and the list of prospective jurors in the order in which they will be called.

In civil cases, the court may, upon stipulation by counsel for all the parties appearing in the action, permit counsel to examine the prospective jurors outside a judge’s presence.

(Amended by Stats. 2011, Ch. 409, Sec. 1. Effective January 1, 2012.)



223

In a criminal case, the court shall conduct an initial examination of prospective jurors. The court may submit to the prospective jurors additional questions requested by the parties as it deems proper. Upon completion of the court’s initial examination, counsel for each party shall have the right to examine, by oral and direct questioning, any or all of the prospective jurors. The court may, in the exercise of its discretion, limit the oral and direct questioning of prospective jurors by counsel. The court may specify the maximum amount of time that counsel for each party may question an individual juror, or may specify an aggregate amount of time for each party, which can then be allocated among the prospective jurors by counsel. Voir dire of any prospective jurors shall, where practicable, occur in the presence of the other jurors in all criminal cases, including death penalty cases. Examination of prospective jurors shall be conducted only in aid of the exercise of challenges for cause.

The trial court’s exercise of its discretion in the manner in which voir dire is conducted, including any limitation on the time which will be allowed for direct questioning of prospective jurors by counsel and any determination that a question is not in aid of the exercise of challenges for cause, shall not cause any conviction to be reversed unless the exercise of that discretion has resulted in a miscarriage of justice, as specified in Section 13 of Article VI of the California Constitution.

(Amended by Stats. 2000, Ch. 192, Sec. 1. Effective January 1, 2001. Note: This section was added on June 5, 1990, by initiative Prop. 115 (the Crime Victims Justice Reform Act).)



224

(a) If a party does not cause the removal by challenge of an individual juror who is deaf, hearing impaired, blind, visually impaired, or speech impaired and who requires auxiliary services to facilitate communication, the party shall (1) stipulate to the presence of a service provider in the jury room during jury deliberations, and (2) prepare and deliver to the court proposed jury instructions to the service provider.

(b) As used in this section, “service provider” includes, but is not limited to, a person who is a sign language interpreter, oral interpreter, deaf-blind interpreter, reader, or speech interpreter. If auxiliary services are required during the course of jury deliberations, the court shall instruct the jury and the service provider that the service provider for the juror with a disability is not to participate in the jury’s deliberations in any manner except to facilitate communication between the juror with a disability and other jurors.

(c) The court shall appoint a service provider whose services are needed by a juror with a disability to facilitate communication or participation. A sign language interpreter, oral interpreter, or deaf-blind interpreter appointed pursuant to this section shall be a qualified interpreter, as defined in subdivision (f) of Section 754 of the Evidence Code. Service providers appointed by the court under this subdivision shall be compensated in the same manner as provided in subdivision (i) of Section 754 of the Evidence Code.

(Amended by Stats. 1993, Ch. 1214, Sec. 3. Effective January 1, 1994.)



225

A challenge is an objection made to the trial jurors that may be taken by any party to the action, and is of the following classes and types:

(a) A challenge to the trial jury panel for cause.

(1) A challenge to the panel may only be taken before a trial jury is sworn. The challenge shall be reduced to writing, and shall plainly and distinctly state the facts constituting the ground of challenge.

(2) Reasonable notice of the challenge to the jury panel shall be given to all parties and to the jury commissioner, by service of a copy thereof.

(3) The jury commissioner shall be permitted the services of legal counsel in connection with challenges to the jury panel.

(b) A challenge to a prospective juror by either:

(1) A challenge for cause, for one of the following reasons:

(A) General disqualification—that the juror is disqualified from serving in the action on trial.

(B) Implied bias—as, when the existence of the facts as ascertained, in judgment of law disqualifies the juror.

(C) Actual bias—the existence of a state of mind on the part of the juror in reference to the case, or to any of the parties, which will prevent the juror from acting with entire impartiality, and without prejudice to the substantial rights of any party.

(2) A peremptory challenge to a prospective juror.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



226

(a) A challenge to an individual juror may only be made before the jury is sworn.

(b) A challenge to an individual juror may be taken orally or may be made in writing, but no reason need be given for a peremptory challenge, and the court shall exclude any juror challenged peremptorily.

(c) All challenges for cause shall be exercised before any peremptory challenges may be exercised.

(d) All challenges to an individual juror, except a peremptory challenge, shall be taken, first by the defendants, and then by the people or plaintiffs.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



227

The challenges of either party for cause need not all be taken at once, but they may be taken separately, in the following order, including in each challenge all the causes of challenge belonging to the same class and type:

(a) To the panel.

(b) To an individual juror, for a general disqualification.

(c) To an individual juror, for an implied bias.

(d) To an individual juror, for an actual bias.

(Repealed and added by Stats. 1988, Ch. 1245, Sec. 2.)



228

Challenges for general disqualification may be taken on one or both of the following grounds, and for no other:

(a) A want of any of the qualifications prescribed by this code to render a person competent as a juror.

(b) The existence of any incapacity which satisfies the court that the challenged person is incapable of performing the duties of a juror in the particular action without prejudice to the substantial rights of the challenging party.

(Amended by Stats. 2002, Ch. 1008, Sec. 1. Effective January 1, 2003.)



229

A challenge for implied bias may be taken for one or more of the following causes, and for no other:

(a) Consanguinity or affinity within the fourth degree to any party, to an officer of a corporation which is a party, or to any alleged witness or victim in the case at bar.

(b) Standing in the relation of, or being the parent, spouse, or child of one who stands in the relation of, guardian and ward, conservator and conservatee, master and servant, employer and clerk, landlord and tenant, principal and agent, or debtor and creditor, to either party or to an officer of a corporation which is a party, or being a member of the family of either party; or a partner in business with either party; or surety on any bond or obligation for either party, or being the holder of bonds or shares of capital stock of a corporation which is a party; or having stood within one year previous to the filing of the complaint in the action in the relation of attorney and client with either party or with the attorney for either party. A depositor of a bank or a holder of a savings account in a savings and loan association shall not be deemed a creditor of that bank or savings and loan association for the purpose of this paragraph solely by reason of his or her being a depositor or account holder.

(c) Having served as a trial or grand juror or on a jury of inquest in a civil or criminal action or been a witness on a previous or pending trial between the same parties, or involving the same specific offense or cause of action; or having served as a trial or grand juror or on a jury within one year previously in any criminal or civil action or proceeding in which either party was the plaintiff or defendant or in a criminal action where either party was the defendant.

(d) Interest on the part of the juror in the event of the action, or in the main question involved in the action, except his or her interest as a member or citizen or taxpayer of a county, city and county, incorporated city or town, or other political subdivision of a county, or municipal water district.

(e) Having an unqualified opinion or belief as to the merits of the action founded upon knowledge of its material facts or of some of them.

(f) The existence of a state of mind in the juror evincing enmity against, or bias towards, either party.

(g) That the juror is party to an action pending in the court for which he or she is drawn and which action is set for trial before the panel of which the juror is a member.

(h) If the offense charged is punishable with death, the entertaining of such conscientious opinions as would preclude the juror finding the defendant guilty; in which case the juror may neither be permitted nor compelled to serve.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



230

Challenges for cause shall be tried by the court. The juror challenged and any other person may be examined as a witness in the trial of the challenge, and shall truthfully answer all questions propounded to them.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



231

(a) In criminal cases, if the offense charged is punishable with death, or with imprisonment in the state prison for life, the defendant is entitled to 20 and the people to 20 peremptory challenges. Except as provided in subdivision (b), in a trial for any other offense, the defendant is entitled to 10 and the state to 10 peremptory challenges. When two or more defendants are jointly tried, their challenges shall be exercised jointly, but each defendant shall also be entitled to five additional challenges which may be exercised separately, and the people shall also be entitled to additional challenges equal to the number of all the additional separate challenges allowed the defendants.

(b) If the offense charged is punishable with a maximum term of imprisonment of 90 days or less, the defendant is entitled to six and the state to six peremptory challenges. When two or more defendants are jointly tried, their challenges shall be exercised jointly, but each defendant shall also be entitled to four additional challenges which may be exercised separately, and the state shall also be entitled to additional challenges equal to the number of all the additional separate challenges allowed the defendants.

(c) In civil cases, each party shall be entitled to six peremptory challenges. If there are more than two parties, the court shall, for the purpose of allotting peremptory challenges, divide the parties into two or more sides according to their respective interests in the issues. Each side shall be entitled to eight peremptory challenges. If there are several parties on a side, the court shall divide the challenges among them as nearly equally as possible. If there are more than two sides, the court shall grant such additional peremptory challenges to a side as the interests of justice may require; provided that the peremptory challenges of one side shall not exceed the aggregate number of peremptory challenges of all other sides. If any party on a side does not use his or her full share of peremptory challenges, the unused challenges may be used by the other party or parties on the same side.

(d) Peremptory challenges shall be taken or passed by the sides alternately, commencing with the plaintiff or people; and each party shall be entitled to have the panel full before exercising any peremptory challenge. When each side passes consecutively, the jury shall then be sworn, unless the court, for good cause, shall otherwise order. The number of peremptory challenges remaining with a side shall not be diminished by any passing of a peremptory challenge.

(e) If all the parties on both sides pass consecutively, the jury shall then be sworn, unless the court, for good cause, shall otherwise order. The number of peremptory challenges remaining with a side shall not be diminished by any passing of a peremptory challenge.

(Amended by Stats. 1989, Ch. 1416, Sec. 9.)



231.5

A party may not use a peremptory challenge to remove a prospective juror on the basis of an assumption that the prospective juror is biased merely because of his or her race, color, religion, sex, national origin, sexual orientation, or similar grounds.

(Added by Stats. 2000, Ch. 43, Sec. 3. Effective January 1, 2001.)



232

(a) Prior to the examination of prospective trial jurors in the panel assigned for voir dire, the following perjury acknowledgement and agreement shall be obtained from the panel, which shall be acknowledged by the prospective jurors with the statement “I do”:

“Do you, and each of you, understand and agree that you will accurately and truthfully answer, under penalty of perjury, all questions propounded to you concerning your qualifications and competency to serve as a trial juror in the matter pending before this court; and that failure to do so may subject you to criminal prosecution.”

(b) As soon as the selection of the trial jury is completed, the following acknowledgment and agreement shall be obtained from the trial jurors, which shall be acknowledged by the statement “I do”:

“Do you and each of you understand and agree that you will well and truly try the cause now pending before this court, and a true verdict render according only to the evidence presented to you and to the instructions of the court.”

(Amended by Stats. 1989, Ch. 1416, Sec. 10.)



233

If, before the jury has returned its verdict to the court, a juror becomes sick or, upon other good cause shown to the court, is found to be unable to perform his or her duty, the court may order the juror to be discharged. If any alternate jurors have been selected as provided by law, one of them shall then be designated by the court to take the place of the juror so discharged. If after all alternate jurors have been made regular jurors or if there is no alternate juror, a juror becomes sick or otherwise unable to perform the juror’s duty and has been discharged by the court as provided in this section, the jury shall be discharged and a new jury then or afterwards impaneled, and the cause may again be tried. Alternatively, with the consent of all parties, the trial may proceed with only the remaining jurors, or another juror may be sworn and the trial begin anew.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



234

Whenever, in the opinion of a judge of a superior court about to try a civil or criminal action or proceeding, the trial is likely to be a protracted one, or upon stipulation of the parties, the court may cause an entry to that effect to be made in the minutes of the court and thereupon, immediately after the jury is impaneled and sworn, the court may direct the calling of one or more additional jurors, in its discretion, to be known as “alternate jurors.”

These alternate jurors shall be drawn from the same source, and in the same manner, and have the same qualifications, as the jurors already sworn, and shall be subject to the same examination and challenges. However, each side, or each defendant, as provided in Section 231, shall be entitled to as many peremptory challenges to the alternate jurors as there are alternate jurors called.

The alternate jurors shall be seated so as to have equal power and facilities for seeing and hearing the proceedings in the case, and shall take the same oath as the jurors already selected, and shall, unless excused by the court, attend at all times upon the trial of the cause in company with the other jurors, but shall not participate in deliberation unless ordered by the court, and for a failure to do so are liable to be punished for contempt.

They shall obey the orders of and be bound by the admonition of the court, upon each adjournment of the court; but if the regular jurors are ordered to be kept in the custody of the sheriff or marshal during the trial of the cause, the alternate jurors shall also be kept in confinement with the other jurors; and upon final submission of the case to the jury, the alternate jurors shall be kept in the custody of the sheriff or marshal who shall not suffer any communication to be made to them except by order of the court, and shall not be discharged until the original jurors are discharged, except as provided in this section.

If at any time, whether before or after the final submission of the case to the jury, a juror dies or becomes ill, or upon other good cause shown to the court is found to be unable to perform his or her duty, or if a juror requests a discharge and good cause appears therefor, the court may order the juror to be discharged and draw the name of an alternate, who shall then take his or her place in the jury box, and be subject to the same rules and regulations as though he or she had been selected as one of the original jurors.

All laws relative to fees, expenses, and mileage or transportation of jurors shall be applicable to alternate jurors, except that in civil cases the sums for fees and mileage or transportation need not be deposited until the judge directs alternate jurors to be impaneled.

(Amended by Stats. 2010, Ch. 328, Sec. 33. Effective January 1, 2011.)



235

At the request of the sheriff, coroner, or other ministerial officer, the jury commissioner shall provide such prospective jurors as may be required to form a jury of inquest. Prospective jurors so provided shall be selected, obligated, and compensated in the same manner as other jurors selected under the provisions of this chapter.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



236

When six or more prospective jurors of inquest attend, they shall be sworn by the coroner to inquire who the person was, and when, where, and by what means the person came to his or her death, to inquire into the circumstances attending the death, and to render a true verdict thereon, according to the evidence offered them or arising from the inspection of the body.

(Added by Stats. 1988, Ch. 1245, Sec. 2.)



237

(a) (1) The names of qualified jurors drawn from the qualified juror list for the superior court shall be made available to the public upon request unless the court determines that a compelling interest, as defined in subdivision (b), requires that this information should be kept confidential or its use limited in whole or in part.

(2) Upon the recording of a jury’s verdict in a criminal jury proceeding, the court’s record of personal juror identifying information of trial jurors, as defined in Section 194, consisting of names, addresses, and telephone numbers, shall be sealed until further order of the court as provided by this section.

(3) For purposes of this section, “sealed” or “sealing” means extracting or otherwise removing the personal juror identifying information from the court record.

(4) This subdivision applies only to cases in which a jury verdict was returned on or after January 1, 1996.

(b) Any person may petition the court for access to these records. The petition shall be supported by a declaration that includes facts sufficient to establish good cause for the release of the juror’s personal identifying information. The court shall set the matter for hearing if the petition and supporting declaration establish a prima facie showing of good cause for the release of the personal juror identifying information, but shall not set the matter for hearing if there is a showing on the record of facts that establish a compelling interest against disclosure. A compelling interest includes, but is not limited to, protecting jurors from threats or danger of physical harm. If the court does not set the matter for hearing, the court shall by minute order set forth the reasons and make express findings either of a lack of a prima facie showing of good cause or the presence of a compelling interest against disclosure.

(c) If a hearing is set pursuant to subdivision (b), the petitioner shall provide notice of the petition and the time and place of the hearing at least 20 days prior to the date of the hearing to the parties in the criminal action. The court shall provide notice to each affected former juror by personal service or by first-class mail, addressed to the last known address of the former juror as shown in the records of the court. In a capital case, the petitioner shall also serve notice on the Attorney General. Any affected former juror may appear in person, in writing, by telephone, or by counsel to protest the granting of the petition. A former juror who wishes to appear at the hearing to oppose the unsealing of the personal juror identifying information may request the court to close the hearing in order to protect the former juror’s anonymity.

(d) After the hearing, the records shall be made available as requested in the petition, unless a former juror’s protest to the granting of the petition is sustained. The court shall sustain the protest of the former juror if, in the discretion of the court, the petitioner fails to show good cause, the record establishes the presence of a compelling interest against disclosure as defined in subdivision (b), or the juror is unwilling to be contacted by the petitioner. The court shall set forth reasons and make express findings to support the granting or denying of the petition to disclose. The court may require the person to whom disclosure is made, or his or her agent or employee, to agree not to divulge jurors’ identities or identifying information to others; the court may otherwise limit disclosure in any manner it deems appropriate.

(e) Any court employee who has legal access to personal juror identifying information sealed under subdivision (a), who discloses the information, knowing it to be a violation of this section or a court order issued under this section, is guilty of a misdemeanor.

(f) Any person who intentionally solicits another to unlawfully access or disclose personal juror identifying information contained in records sealed under subdivision (a), knowing that the records have been sealed, or who, knowing that the information was unlawfully secured, intentionally discloses it to another person is guilty of a misdemeanor.

(Amended by Stats. 1996, Ch. 636, Sec. 2. Effective September 19, 1996.)






CHAPTER 2 - Court Commissioners

259

Subject to the supervision of the court, every court commissioner shall have power to do all of the following:

(a) Hear and determine ex parte motions for orders and alternative writs and writs of habeas corpus in the superior court for which the court commissioner is appointed.

(b) Take proof and make and report findings thereon as to any matter of fact upon which information is required by the court. Any party to any contested proceeding may except to the report and the subsequent order of the court made thereon within five days after written notice of the court’s action. A copy of the exceptions shall be filed and served upon opposing party or counsel within the five days. The party may argue any exceptions before the court on giving notice of motion for that purpose within 10 days from entry thereof. After a hearing before the court on the exceptions, the court may sustain, or set aside, or modify its order.

(c) Take and approve any bonds and undertakings in actions or proceedings, and determine objections to the bonds and undertakings.

(d) Act as temporary judge when otherwise qualified so to act and when appointed for that purpose, on stipulation of the parties litigant. While acting as temporary judge the commissioner shall receive no compensation therefor other than compensation as commissioner.

(e) Hear and report findings and conclusions to the court for approval, rejection, or change, all preliminary matters including motions or petitions for the custody and support of children, the allowance of temporary spousal support, costs and attorneys’ fees, and issues of fact in contempt proceedings in proceedings for support, dissolution of marriage, nullity of marriage, or legal separation.

(f) Hear actions to establish paternity and to establish or enforce child and spousal support pursuant to subdivision (a) of Section 4251 of the Family Code.

(g) Hear, report on, and determine all uncontested actions and proceedings subject to the requirements of subdivision (d).

(Amended by Stats. 2004, Ch. 49, Sec. 1. Effective January 1, 2005.)









TITLE 4 - MINISTERIAL OFFICERS OF COURTS OF JUSTICE

CHAPTER 1 - Of Ministerial Officers Generally

262

The direction or authority of a party or his or her attorney to a sheriff, in respect to the execution of process or return thereof, or to any related act or omission, is not available to discharge or excuse the sheriff from a liability for neglect or misconduct, unless it is contained in written instructions by the attorney of the party, including the signature and name of the attorney of the party, or by the party, if he or she has no attorney. Subject to subdivision (c) of Section 263, the instructions may be transmitted electronically pursuant to Chapter 2 (commencing with Section 263).

(Amended by Stats. 2010, Ch. 680, Sec. 1. Effective January 1, 2011.)



262.1

A sheriff or other ministerial officer is justified in the execution of, and shall execute, all process and orders regular on their face and issued by competent authority, whatever may be the defect in the proceedings upon which they were issued.

(Added by Stats. 1951, Ch. 655.)



262.2

Except as otherwise provided, the officer executing process shall, so long as he or she retains the original process, show it to any interested person, upon request. The officer shall show the process, with all papers, or electronic copies of all papers, attached, at his or her office whenever the office is open for business.

(Amended by Stats. 2010, Ch. 680, Sec. 2. Effective January 1, 2011.)



262.3

When any process remains with the sheriff unexecuted, in whole or in part, at the time of his death, resignation of office, or at the expiration of his term of office, such process shall be executed by his successor or successors in office.

(Added by Stats. 1951, Ch. 655.)



262.4

If the sheriff sells real estate, under and by virtue of an execution or order of court, the sheriff, or his or her successors in office, shall execute and deliver to the purchaser or purchasers all deeds and conveyances required by law and necessary for the purpose, and those deeds and conveyances shall be valid in law as if they had been executed by the sheriff who made the sale. The deeds and conveyances may be recorded electronically pursuant to Chapter 2 (commencing with Section 263) if they comply with the Electronic Recording Delivery Act of 2004 (Article 6 (commencing with Section 27390) of Chapter 6 of Part 3 of Division 2 of Title 3 of the Government Code).

(Amended by Stats. 2010, Ch. 680, Sec. 3. Effective January 1, 2011.)



262.5

Service of a paper, other than process, upon the sheriff may be made by delivering it to him or to one of his deputies, or to a person in charge of the office during office hours, or, if no such person is there, by leaving it in a conspicuous place in the office.

(Added by Stats. 1951, Ch. 655.)



262.6

When the sheriff is a party to an action or proceeding, the process and orders therein, which it would otherwise be the duty of the sheriff to execute, shall be executed by the coroner of the county.

(Added by Stats. 1951, Ch. 655.)



262.7

If an action is begun against a sheriff, all process and orders may be served by any person in the manner provided in this code.

(Amended by Stats. 2014, Ch. 470, Sec. 1. Effective January 1, 2015.)



262.8

Process or orders in an action or proceeding may be executed by a person residing in the county, designated by the court, or the judge thereof, and denominated an elisor, in the following cases:

(a) When the sheriff and coroner are both parties.

(b) When either of these officers is a party, and the process is against the other.

(c) When either of these officers is a party, and there is a vacancy in the office of the other, or where it appears, by affidavit, to the satisfaction of the court in which the proceeding is pending, or the judge thereof, that both of these officers are disqualified, or by reason of any bias, prejudice, or other cause would not act promptly or impartially.

(Added by Stats. 1951, Ch. 655.)



262.9

When process is delivered to an elisor, he shall execute and return it in the same manner as the sheriff is required to execute similar process.

(Added by Stats. 1951, Ch. 655.)



262.10

Whenever process is executed, or any act performed by a coroner or elisor, he shall receive a reasonable compensation, to be fixed by the court, to be paid by the plaintiff in case of the summoning of jurors to complete the panel, and by the person or party requiring the service in all other cases in private action. If rendered at the instance of the people, it shall be audited and paid as a county charge.

(Added by Stats. 1951, Ch. 655.)



262.11

In all cases where new counties have been or may hereafter be created, and executions, orders of sale upon foreclosures of mortgages, or other process affecting specific real estate have been or may hereafter be adjudged by the final judgment or decree of a court of competent jurisdiction, to be executed by the sheriff of the county in which such real estate was originally situated, such process may be executed by the sheriff of the new county in which such real estate is found to be situated, with the like effect as if he were the sheriff of the county designated in the judgment, decree, or order of sale to execute the same.

(Added by Stats. 1955, Ch. 59.)






CHAPTER 2 - Levying Officer Electronic Transactions Act

263

(a) This chapter may be cited as the Levying Officer Electronic Transactions Act.

(b) The Legislature finds and declares that modern technologies offer alternatives to paper-based systems and provide the means to create, store, retrieve, and transmit records and documents in electronic form resulting in increased efficiency, taxpayer savings, and improved public access to levying officers. It is the intent of the Legislature in enacting this act to accommodate current and future technologies based on industry standards.

(c) Nothing in this chapter shall be construed to require a court or levying officer to comply with any of its provisions unless the court and the levying officer have (1) jointly determined that both the court and the sheriff’s department have the resources and the technological capacity to do so, and (2) have mutually agreed to electronically act upon documents as provided in this chapter.

(Added by Stats. 2010, Ch. 680, Sec. 4. Effective January 1, 2011.)



263.1

As used in this chapter, the following terms have the following definitions:

(a) “Electronic mail” or “e-mail” means an electronic message that is sent to an e-mail address and transmitted between two or more telecommunications devices, computers, or electronic devices capable of receiving electronic messages through a local, regional, or global computer network, whether or not the message is converted to hard copy format after receipt, viewed upon transmission, or stored for later retrieval.

(b) “Electronic record” means a document or record created, generated, sent, communicated, received, or stored by electronic means.

(c) “Electronic signature” means an electronic sound, symbol, or process attached to, or logically associated with, an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(d) “Fax” is an abbreviation for “facsimile” and refers, as indicated by the context, to a facsimile transmission or to a document so transmitted.

(e) “Fax machine” means a machine that can send and receive a facsimile transmission using industry standards and includes a fax modem connected to a computer.

(f) “Fax transmission” means the electronic transmission and reconstruction of a document that prints a duplicate of the original document at the receiving end. “Fax transmission” includes, but is not limited to, the use of a facsimile machine or the process of integrating an electronic fax software application to automate the sending and receiving of a faxed document as an electronic record, in portable data format, by e-mail or similar electronic means.

(g) “Information processing system” means an electronic system for creating, generating, sending, receiving, storing, displaying, retrieving, or processing information, but does not include a fax machine.

(h) “Instructions” and “levying officer instructions” mean a written request to a levying officer to serve process, perform a levy, execute an arrest warrant, or perform some other act.

(i) “Legal entity” means the legal form of an artificial person and includes a corporation, defunct corporation, unincorporated association, partnership, public agency, limited liability company, joint stock company or association, and limited liability partnership.

(j) “Levying officer” means the sheriff or marshal acting as a ministerial officer pursuant to Section 26608 of the Government Code.

(k) “Record” means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(l) “Transmission record” means the electronic record or document printed by the sending fax machine, stating the telephone number of the receiving fax machine, the number of pages sent, the transmission time and date, and an indication of any errors in transmission.

(Added by Stats. 2010, Ch. 680, Sec. 4. Effective January 1, 2011.)



263.2

(a) A levying officer may utilize an information processing system to create, generate, send, receive, store, display, retrieve, or process information, electronic records, and documents when based on industry standards and only to the extent that the levying officer has the resources and technological capacity to do so.

(b) If a technical problem with the levying officer’s system prevents the levying officer from receiving an electronic transmission during regular business hours on a particular court day, and the electronic sender demonstrates an attempt to electronically transmit the document on that day, the levying officer shall deem the document or record as filed on that day.

(Added by Stats. 2010, Ch. 680, Sec. 4. Effective January 1, 2011.)



263.3

Whenever the fax transmission of a document or record to a levying officer is authorized pursuant to this chapter, all of the following shall apply:

(a) A levying officer may act upon an electronic record or document transmitted by a facsimile machine in the same manner as the paper record or document upon which the electronic record or document is based.

(b) A facsimile cover sheet shall accompany the faxed record or document and include all of the following information:

(1) The name of the sender.

(2) The fax number of the sender.

(3) The name of the levying officer.

(4) The fax number of the levying officer.

(5) A description of the record or document, including its name, if any, and the number of pages.

(6) A statement directing the recipient of the faxed document or record to fax to the sender a confirmation, if true, that the fax was properly received.

(c) A person authorized to fax a record or document to the levying officer pursuant to this chapter shall do all of the following:

(1) Retain the paper version of the record or document.

(2) Print or otherwise retain a transmission record of the fax transmission.

(3) Deliver the paper version of the record, document, or transmission record to the levying officer within five days after a request to do so has been mailed to the sender by the levying officer.

(d) The levying officer shall retain the facsimile cover sheet together with the faxed record or document.

(e) The levying officer may electronically copy and store the printed cover sheet, record, or document as an electronic record.

(Added by Stats. 2010, Ch. 680, Sec. 4. Effective January 1, 2011.)



263.4

(a) A levying officer may create, store, print, or transmit an electronic record in the place of, and in the same manner as, the paper record or document upon which the electronic record is based.

(b) An electronic record transmitted to a levying officer shall be accompanied by all of the following information:

(1) The name of the sender.

(2) The electronic address of the sender.

(3) The name of the levying officer.

(4) The electronic address or fax number of the levying officer.

(c) The person transmitting the electronic record shall do both of the following:

(1) Retain the paper version of the record or document.

(2) Deliver the paper version of the record or document to the levying officer within five days after a request to do so has been mailed to the sender by the levying officer.

(d) For the purpose of this section, “transmission” of an electronic record includes sending the electronic record included in, or in conjunction with, an electronic mail message, as defined in Section 263.1.

(Added by Stats. 2010, Ch. 680, Sec. 4. Effective January 1, 2011.)



263.6

(a) In lieu of returning to court the paper version of an original writ of execution, the levying officer may retain the original writ or an electronic copy of the original writ and file only a return of the levying officer’s actions.

(b) If the original writ is not returned to court as provided in subdivision (a), the levying officer shall retain, for not less than two years after the levying officer’s return is filed with court, each of the following, as applicable:

(1) The original paper writ or digital image of the writ.

(2) The memorandum of garnishee.

(3) The employer’s return.

(4) An inventory of the levied property.

(c) A creditor seeking the issuance of a writ directed to another county may direct the levying officer to file an accounting of the levying officer’s actions with the court.

(1) The filing of the accounting described in this subdivision does not constitute a return of the writ.

(2) The accounting shall indicate that the levying officer is in possession of an active writ.

(Added by Stats. 2010, Ch. 680, Sec. 4. Effective January 1, 2011.)



263.7

(a) A levying officer shall exclude or redact the following identifiers from any record or document made available to the public:

(1) Social security number.

(2) Financial account number.

(b) If an identifier is redacted, only the last four digits of the number may be used.

(c) A levying officer also shall exclude or redact the identifiers listed in subdivision (a) from any writ return filed with the court.

(d) The term “public” does not include the creditor, debtor, garnishee, or third-party claimant.

(Added by Stats. 2010, Ch. 680, Sec. 4. Effective January 1, 2011.)






CHAPTER 3 - Phonographic Reporters

269

(a) An official reporter or official reporter pro tempore of the superior court shall take down in shorthand all testimony, objections made, rulings of the court, exceptions taken, arraignments, pleas, sentences, arguments of the attorneys to the jury, and statements and remarks made and oral instructions given by the judge or other judicial officer, in the following cases:

(1) In a civil case, on the order of the court or at the request of a party.

(2) In a felony case, on the order of the court or at the request of the prosecution, the defendant, or the attorney for the defendant.

(3) In a misdemeanor or infraction case, on the order of the court.

(b) If a transcript is ordered by the court or requested by a party, or if a nonparty requests a transcript that the nonparty is entitled to receive, regardless of whether the nonparty was permitted to attend the proceeding to be transcribed, the official reporter or official reporter pro tempore shall, within a reasonable time after the trial of the case that the court designates, write the transcripts out, or the specific portions thereof as may be requested, in plain and legible longhand, or by typewriter, or other printing machine, and certify that the transcripts were correctly reported and transcribed, and when directed by the court, file the transcripts with the clerk of the court.

(c) If a defendant is convicted of a felony, after a trial on the merits, the record on appeal shall be prepared immediately after the verdict or finding of guilt is announced unless the court determines that it is likely that no appeal from the decision will be made. The court’s determination of a likelihood of appeal shall be based upon standards and rules adopted by the Judicial Council.

(Amended by Stats. 2002, Ch. 71, Sec. 1. Effective January 1, 2003.)



271

(a) Any court, party, or other person entitled to a transcript may request that it be delivered in computer-readable form, except that an original transcript shall be on paper. A copy of the original transcript ordered within 120 days of the filing or delivery of the transcript by the official reporter or official reporter pro tempore shall be delivered in computer-readable form upon request if the proceedings were produced utilizing computer-aided transcription equipment.

(b) Except as modified by standards adopted by the Judicial Council, the computer-readable transcript shall be on disks in standard ASCII code, unless otherwise agreed by the reporter and the court, party, or other person requesting the transcript. Each disk shall be labeled with the case name and court number, the dates of proceedings contained on the disk, and the page and volume numbers of the data contained on the disk. Except where modifications are necessary to reflect corrections of a transcript, each disk as produced by the official reporter shall contain the identical volume divisions, pagination, line numbering, and text of the certified original paper transcript or any portion thereof. Each disk shall be sequentially numbered within the series of disks.

(Added by Stats. 2002, Ch. 71, Sec. 2. Effective January 1, 2003.)



273

(a) The report of the official reporter, or official reporter pro tempore, of any court, duly appointed and sworn, when transcribed and certified as being a correct transcript of the testimony and proceedings in the case, is prima facie evidence of that testimony and proceedings.

(b) The report of the official reporter, or official reporter pro tempore, of any court, duly appointed and sworn, when prepared as a rough draft transcript, shall not be certified and cannot be used, cited, distributed, or transcribed as the official certified transcript of the proceedings. A rough draft transcript shall not be cited or used in any way or at any time to rebut or contradict the official certified transcript of the proceedings as provided by the official reporter or official reporter pro tempore. The production of a rough draft transcript shall not be required.

(c) The instant visual display of the testimony or proceedings, or both, shall not be certified and cannot be used, cited, distributed, or transcribed as the official certified transcript of the proceedings. The instant visual display of the testimony or proceedings, or both, shall not be cited or used in any way or at any time to rebut or contradict the official certified transcript of the proceedings as provided by the official reporter or official reporter pro tempore.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2009, Ch. 87, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 2 of Ch. 87.)



273-1

(a) The report of the official reporter, or official reporter pro tempore, of any court, duly appointed and sworn, when transcribed and certified as being a correct transcript of the testimony and proceedings in the case, is prima facie evidence of that testimony and proceedings.

(b) The report of the official reporter, or official reporter pro tempore, of any court, duly appointed and sworn, when prepared as a rough draft transcript, shall not be certified and cannot be used, cited, distributed, or transcribed as the official certified transcript of the proceedings. A rough draft transcript shall not be cited or used in any way or at any time to rebut or contradict the official certified transcript of the proceedings as provided by the official reporter or official reporter pro tempore. The production of a rough draft transcript shall not be required.

(c) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 1) and added by Stats. 2009, Ch. 87, Sec. 2. Effective January 1, 2010. Section operative January 1, 2017, by its own provisions.)



274a

Any judge of the superior court may have any opinion given or rendered by the judge in the trial of a felony case or an unlimited civil case, pending in that court, or any necessary order, petition, citation, commitment or judgment in any probate proceeding, proceeding concerning new or additional bonds of county officials or juvenile court proceeding, or the testimony or judgment relating to the custody or support of minor children in any proceeding in which the custody or support of minor children is involved, taken down in shorthand and transcribed together with such copies as the court may deem necessary by the official reporter or an official reporter pro tempore of the court.

(Amended by Stats. 2002, Ch. 784, Sec. 51. Effective January 1, 2003.)









TITLE 5 - PERSONS SPECIALLY INVESTED WITH MINISTERIAL POWERS RELATING TO COURTS OF JUSTICE

CHAPTER 1 - Attorneys and Counselors at Law

283

An attorney and counselor shall have authority:

1. To bind his client in any of the steps of an action or proceeding by his agreement filed with the Clerk, or entered upon the minutes of the Court, and not otherwise;

2. To receive money claimed by his client in an action or proceeding during the pendency thereof, or after judgment, unless a revocation of his authority is filed, and upon the payment thereof, and not otherwise, to discharge the claim or acknowledge satisfaction of the judgment.

(Repealed and added by Code Amendments 1880, Ch. 35.)



284

The attorney in an action or special proceeding may be changed at any time before or after judgment or final determination, as follows:

1. Upon the consent of both client and attorney, filed with the clerk, or entered upon the minutes;

2. Upon the order of the court, upon the application of either client or attorney, after notice from one to the other.

(Amended by Stats. 1967, Ch. 161.)



285

When an attorney is changed, as provided in the last section, written notice of the change and of the substitution of a new attorney, or of the appearance of the party in person, must be given to the adverse party. Until then he must recognize the former attorney.

(Repealed and added by Code Amendments 1880, Ch. 35.)



285.1

An attorney of record for any party in any civil action or proceeding for dissolution of marriage, legal separation, or for a declaration of void or voidable marriage, or for the support, maintenance or custody of minor children may withdraw at any time subsequent to the time when any judgment in such action or proceeding, other than an interlocutory judgment, becomes final, and prior to service upon him of pleadings or motion papers in any proceeding then pending in said cause, by filing a notice of withdrawal. Such notice shall state (a) date of entry of final decree or judgment, (b) the last known address of such party, (c) that such attorney withdraws as attorney for such party. A copy of such notice shall be mailed to such party at his last known address and shall be served upon the adverse party.

(Amended by Stats. 1969, Ch. 1608.)



285.2

If a reduction in public funding for legal service materially impairs a legal service agency attorney’s ability to represent an indigent client, the court, on its own motion or on the motion of either the client or attorney, shall permit the withdrawal of such attorney upon a showing that all of the following apply:

(a) There are not adequate public funds to continue the effective representation of the indigent client.

(b) A good faith effort was made to find alternate representation for such client.

(c) All reasonable steps to reduce the legal prejudice to the client have been taken.

A showing of indigency of the client, in and of itself, will not be deemed sufficient cause to deny the application for withdrawal.

(Added by Stats. 1983, Ch. 279, Sec. 1.)



285.3

The court, upon the granting of a motion for withdrawal pursuant to Section 285.2, may toll the running of any statute of limitations, filing requirement, statute providing for mandatory dismissal, notice of appeal, or discovery requirement, for a period not to exceed 90 days, on the court’s own motion or on motion of any party or attorney, when the court finds that tolling is required to avoid legal prejudice caused by the withdrawal of the legal service agency attorney.

(Added by Stats. 1983, Ch. 279, Sec. 2.)



285.4

The court, upon the granting of a motion for withdrawal pursuant to Section 285.2, may appoint any member of the bar or any law firm or professional law corporation to represent the indigent client without compensation, upon a showing of good cause. Nothing herein shall preclude the appointed attorney from recovering any attorneys’ fees and costs to which the client may be entitled by law. In determining the existence of good cause, the court may consider, but is not limited to, the following factors:

(a) The probable merit of the client’s claim.

(b) The client’s financial ability to pay for legal services.

(c) The availability of alternative legal representation.

(d) The need for legal representation to avoid irreparable legal prejudice to the indigent client.

(e) The ability of appointed counsel to effectively represent the indigent client.

(f) Present and recent pro bono work of the appointed attorney, law firm or private law corporation.

(g) The ability of the indigent client to represent himself.

(h) The workload of the appointed attorney.

(Added by Stats. 1983, Ch. 279, Sec. 3.)



286

When an attorney dies, or is removed or suspended, or ceases to act as such, a party to an action, for whom he was acting as attorney, must, before any further proceedings are had against him, be required by the adverse party, by written notice, to appoint another attorney, or to appear in person.

(Repealed and added by Code Amendments 1880, Ch. 35.)












PART 2 - OF CIVIL ACTIONS

TITLE 1 - OF THE FORM OF CIVIL ACTIONS

307

There is in this State but one form of civil actions for the enforcement or protection of private rights and the redress or prevention of private wrongs.

(Enacted 1872.)



308

In such action the party complaining is known as the plaintiff, and the adverse party as the defendant.

(Enacted 1872.)



309

A question of fact not put in issue by the pleadings may be tried by a jury, upon an order for the trial, stating distinctly and plainly the question of fact to be tried; and such order is the only authority necessary for a trial.

(Enacted 1872.)






TITLE 2 - OF THE TIME OF COMMENCING CIVIL ACTIONS

CHAPTER 1 - The Time of Commencing Actions in General

312

Civil actions, without exception, can only be commenced within the periods prescribed in this title, after the cause of action shall have accrued, unless where, in special cases, a different limitation is prescribed by statute.

(Amended by Stats. 1897, Ch. 21.)



313

The general procedure for the presentation of claims as a prerequisite to commencement of actions for money or damages against the State of California, counties, cities, cities and counties, districts, local authorities, and other political subdivisions of the State, and against the officers, employees, and servants thereof, is prescribed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 2 - The Time of Commencing Actions for the Recovery of Real Property

315

The people of this State will not sue any person for or in respect to any real property, or the issues or profits thereof, by reason of the right or title of the people to the same, unless:

1. Such right or title shall have accrued within ten years before any action or other proceeding for the same is commenced; or,

2. The people, or those from whom they claim, shall have received the rents and profits of such real property, or of some part thereof, within the space of ten years.

(Enacted 1872.)



316

No action can be brought for or in respect to real property by any person claiming under letters patent or grants from this State, unless the same might have been commenced by the people as herein specified, in case such patent had not been issued or grant made.

(Enacted 1872.)



[317.]

Section Three Hundred and Seventeen. When letters patent or grants of real property issued or made by the people of this State, are declared void by the determination of a competent Court, an action for the recovery of the property so conveyed may be brought, either by the people of the State, or by any subsequent patentee or grantee of the property, his heirs or assigns, within five years after such determination, but not after that period.

(Amended by Code Amendments 1873-74, Ch. 383.)



318

No action for the recovery of real property, or for the recovery of the possession thereof, can be maintained, unless it appear that the plaintiff, his ancestor, predecessor, or grantor, was seized or possessed of the property in question, within five years before the commencement of the action.

(Enacted 1872.)



319

No cause of action, or defense to an action, arising out of the title to real property, or to rents or profits out of the same, can be effectual, unless it appear that the person prosecuting the action, or making the defense, or under whose title the action is prosecuted, or the defense is made, or the ancestor, predecessor, or grantor of such person was seized or possessed of the premises in question within five years before the commencement of the Act in respect to which such action is prosecuted or defense made.

(Enacted 1872.)



320

No entry upon real estate is deemed sufficient or valid as a claim, unless an action be commenced thereupon within one year after making such entry, and within five years from the time when the right to make it descended or accrued.

(Enacted 1872.)



321

In every action for the recovery of real property, or the possession thereof, the person establishing a legal title to the property is presumed to have been possessed thereof within the time required by law, and the occupation of the property by any other person is deemed to have been under and in subordination to the legal title, unless it appear that the property has been held and possessed adversely to such legal title, for five years before the commencement of the action.

(Enacted 1872.)



322

When it appears that the occupant, or those under whom he claims, entered into the possession of the property under claim of title, exclusive of other right, founding such claim upon a written instrument, as being a conveyance of the property in question, or upon the decree or judgment of a competent Court, and that there has been a continued occupation and possession of the property included in such instrument, decree, or judgment, or of some part of the property, under such claim, for five years, the property so included is deemed to have been held adversely, except that when it consists of a tract divided into lots, the possession of one lot is not deemed a possession of any other lot of the same tract.

(Enacted 1872.)



323

For the purpose of constituting an adverse possession by any person claiming a title founded upon a written instrument, or a judgment or decree, land is deemed to have been possessed and occupied in the following cases:

1. Where it has been usually cultivated or improved;

2. Where it has been protected by a substantial inclosure;

3. Where, although not inclosed, it has been used for the supply of fuel, or of fencing timber for the purposes of husbandry, or for pasturage, or for the ordinary use of the occupant;

4. Where a known farm or single lot has been partly improved, the portion of such farm or lot that may have been left not cleared, or not inclosed according to the usual course and custom of the adjoining country, shall be deemed to have been occupied for the same length of time as the part improved and cultivated.

(Enacted 1872.)



324

Where it appears that there has been an actual continued occupation of land, under a claim of title, exclusive of any other right, but not founded upon a written instrument, judgment, or decree, the land so actually occupied, and no other, is deemed to have been held adversely.

(Enacted 1872.)



325

(a) For the purpose of constituting an adverse possession by a person claiming title, not founded upon a written instrument, judgment, or decree, land is deemed to have been possessed and occupied in the following cases only:

(1) Where it has been protected by a substantial enclosure.

(2) Where it has been usually cultivated or improved.

(b) In no case shall adverse possession be considered established under the provision of any section of this code, unless it shall be shown that the land has been occupied and claimed for the period of five years continuously, and the party or persons, their predecessors and grantors, have timely paid all state, county, or municipal taxes that have been levied and assessed upon the land for the period of five years during which the land has been occupied and claimed. Payment of those taxes by the party or persons, their predecessors and grantors shall be established by certified records of the county tax collector.

(Amended by Stats. 2010, Ch. 55, Sec. 1. Effective January 1, 2011.)



326

When the relation of landlord and tenant has existed between any persons, the possession of the tenant is deemed the possession of the landlord until the expiration of five years from the termination of the tenancy, or, where there has been no written lease, until the expiration of five years from the time of the last payment of rent, notwithstanding that such tenant may have acquired another title, or may have claimed to hold adversely to his landlord. But such presumptions cannot be made after the periods herein limited.

(Enacted 1872.)



327

The right of a person to the possession of real property is not impaired or affected by a descent cast in consequence of the death of a person in possession of such property.

(Enacted 1872.)



328

If a person entitled to commence an action for the recovery of real property, or for the recovery of the possession thereof, or to make an entry or defense founded on the title to real property, or to rents or services out of the property, is, at the time title first descends or accrues, either under the age of majority or lacking legal capacity to make decisions, the time, not exceeding 20 years, during which the disability continues is not deemed a portion of the time in this chapter limited for the commencement of the action, or the making of the entry or defense, but the action may be commenced, or entry or defense made, within the period of five years after the disability shall cease, or after the death of the person entitled, who shall die under the disability. The action shall not be commenced, or entry or defense made, after that period.

(Amended by Stats. 2014, Ch. 144, Sec. 3. Effective January 1, 2015.)



328.5

If a person entitled to commence an action for the recovery of real property, or for the recovery of the possession thereof, or to make any entry or defense founded on the title to real property, or to rents or services out of the property, is, at the time the title first descends or accrues, imprisoned on a criminal charge, or in execution upon conviction of a criminal offense, for a term less than life, the time, not exceeding two years, during which imprisonment continues is not deemed any portion of the time in this chapter limited for the commencement of the action, or the making of the entry or defense, but the action may be commenced, or entry or defense made, within the period of five years after the imprisonment ceases, or after the death of the person entitled, who dies while imprisoned; but the action shall not be commenced, or entry or defense made, after that period.

(Added by Stats. 1994, Ch. 1083, Sec. 3. Effective January 1, 1995.)



329

The time within which an action for the foreclosure of a lien securing an assessment against real property for street improvements, the proceedings for which are prescribed by legislation of any political unit other than the state, may be commenced, shall be two years from and after the date on which the assessment, or any bond secured thereby, or the last installment of the assessment or bond, shall be due, or, as to existing rights of action not heretofore barred, one year after the effective date hereof, whichever time is later. After that time, if the lien has not been otherwise removed, the lien ceases to exist and the assessment is conclusively presumed to be paid. The official having charge of the records of the assessment shall mark it “Conclusively presumed paid,” if, at the expiration of the time within which such action might be brought he has received no written notice of the pendency of the action.

(Amended by Stats. 1981, Ch. 714, Sec. 68.)



329.5

The validity of an assessment or supplemental assessment against real property for public improvements, the proceedings for which are prescribed by the legislative body of any chartered city, shall not be contested in any action or proceeding unless the action or proceeding is commenced within 30 days after the assessment is levied, or such longer period as the legislative body may provide. Any appeal from a final judgment in such an action or proceeding shall be perfected within 30 days after the entry of judgment.

(Added by Stats. 1959, Ch. 1007.)



330

In all cases in which there is now vested or there shall hereafter be vested in a treasurer, street superintendent, or other public official the power to sell at public auction, after demand upon him by the holder of any public improvement bond, any lot or parcel of land upon which exists or which shall hereafter exist a lien to secure the payment of a public improvement assessment represented by said bond, and the act or law establishing such power fails to prescribe the time within which such official may act, said official may sell at any time prior to the expiration of four years after the due date of said bond or of the last installment thereof or of the last principal coupon attached thereto, or prior to January 1, 1947, whichever is later, but not thereafter. This section is not intended to extend, enlarge or revive any power of sale which has heretofore been lost by reason of lapse of time or otherwise.

(Added by Stats. 1945, Ch. 360.)






CHAPTER 3 - The Time of Commencing Actions Other Than for the Recovery of Real Property

335

The periods prescribed for the commencement of actions other than for the recovery of real property, are as follows:

(Enacted 1872.)



335.1

Within two years: An action for assault, battery, or injury to, or for the death of, an individual caused by the wrongful act or neglect of another.

(Added by Stats. 2002, Ch. 448, Sec. 2. Effective January 1, 2003.)



336

Within five years:

(a) An action for mesne profits of real property.

(b) An action for violation of a restriction, as defined in Section 784 of the Civil Code. The period prescribed in this subdivision runs from the time the person seeking to enforce the restriction discovered or, through the exercise of reasonable diligence, should have discovered the violation. A failure to commence an action for violation of a restriction within the period prescribed in this subdivision does not waive the right to commence an action for any other violation of the restriction and does not, in itself, create an implication that the restriction is abandoned, obsolete, or otherwise unenforceable. This subdivision shall not bar commencement of an action for violation of a restriction before January 1, 2001, and until January 1, 2001, any other applicable statutory or common law limitation shall continue to apply to that action.

(Amended by Stats. 1998, Ch. 14, Sec. 3. Effective January 1, 1999.)



336a

Within six years. 1. An action upon any bonds, notes or debentures issued by any corporation or pursuant to permit of the Commissioner of Corporations, or upon any coupons issued with such bonds, notes or debentures, if such bonds, notes or debentures shall have been issued to or held by the public.

2. An action upon any mortgage, trust deed or other agreement pursuant to which such bonds, notes or debentures were issued. Nothing in this section shall apply to bonds or other evidences of indebtedness of a public district or corporation.

(Added by Stats. 1935, Ch. 614.)



337

Within four years: 1. An action upon any contract, obligation or liability founded upon an instrument in writing, except as provided in Section 336a of this code; provided, that the time within which any action for a money judgment for the balance due upon an obligation for the payment of which a deed of trust or mortgage with power of sale upon real property or any interest therein was given as security, following the exercise of the power of sale in such deed of trust or mortgage, may be brought shall not extend beyond three months after the time of sale under such deed of trust or mortgage.

2. An action to recover (1) upon a book account whether consisting of one or more entries; (2) upon an account stated based upon an account in writing, but the acknowledgment of the account stated need not be in writing; (3) a balance due upon a mutual, open and current account, the items of which are in writing; provided, however, that where an account stated is based upon an account of one item, the time shall begin to run from the date of said item, and where an account stated is based upon an account of more than one item, the time shall begin to run from the date of the last item.

3. An action based upon the rescission of a contract in writing. The time begins to run from the date upon which the facts that entitle the aggrieved party to rescind occurred. Where the ground for rescission is fraud or mistake, the time does not begin to run until the discovery by the aggrieved party of the facts constituting the fraud or mistake. Where the ground for rescission is misrepresentation under Section 359 of the Insurance Code, the time does not begin to run until the representation becomes false.

(Amended by Stats. 1961, Ch. 589.)



337a

The term “book account” means a detailed statement which constitutes the principal record of one or more transactions between a debtor and a creditor arising out of a contract or some fiduciary relation, and shows the debits and credits in connection therewith, and against whom and in favor of whom entries are made, is entered in the regular course of business as conducted by such creditor or fiduciary, and is kept in a reasonably permanent form and manner and is (1) in a bound book, or (2) on a sheet or sheets fastened in a book or to backing but detachable therefrom, or (3) on a card or cards of a permanent character, or is kept in any other reasonably permanent form and manner.

(Added by Stats. 1959, Ch. 1010.)



337.1

(a) Except as otherwise provided in this section, no action shall be brought to recover damages from any person performing or furnishing the design, specifications, surveying, planning, supervision or observation of construction or construction of an improvement to real property more than four years after the substantial completion of such improvement for any of the following:

(1) Any patent deficiency in the design, specifications, surveying, planning, supervision or observation of construction or construction of an improvement to, or survey of, real property;

(2) Injury to property, real or personal, arising out of any such patent deficiency; or

(3) Injury to the person or for wrongful death arising out of any such patent deficiency.

(b) If, by reason of such patent deficiency, an injury to property or the person or an injury causing wrongful death occurs during the fourth year after such substantial completion, an action in tort to recover damages for such an injury or wrongful death may be brought within one year after the date on which such injury occurred, irrespective of the date of death, but in no event may such an action be brought more than five years after the substantial completion of construction of such improvement.

(c) Nothing in this section shall be construed as extending the period prescribed by the laws of this state for the bringing of any action.

(d) The limitation prescribed by this section shall not be asserted by way of defense by any person in actual possession or the control, as owner, tenant or otherwise, of such an improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury or death for which it is proposed to bring an action.

(e) As used in this section, “patent deficiency” means a deficiency which is apparent by reasonable inspection.

(f) Subdivisions (a) and (b) shall not apply to any owner-occupied single-unit residence.

(Added by Stats. 1967, Ch. 1326.)



337.15

(a) No action may be brought to recover damages from any person, or the surety of a person, who develops real property or performs or furnishes the design, specifications, surveying, planning, supervision, testing, or observation of construction or construction of an improvement to real property more than 10 years after the substantial completion of the development or improvement for any of the following:

(1) Any latent deficiency in the design, specification, surveying, planning, supervision, or observation of construction or construction of an improvement to, or survey of, real property.

(2) Injury to property, real or personal, arising out of any such latent deficiency.

(b) As used in this section, “latent deficiency” means a deficiency which is not apparent by reasonable inspection.

(c) As used in this section, “action” includes an action for indemnity brought against a person arising out of that person’s performance or furnishing of services or materials referred to in this section, except that a cross-complaint for indemnity may be filed pursuant to subdivision (b) of Section 428.10 in an action which has been brought within the time period set forth in subdivision (a) of this section.

(d) Nothing in this section shall be construed as extending the period prescribed by the laws of this state for bringing any action.

(e) The limitation prescribed by this section shall not be asserted by way of defense by any person in actual possession or the control, as owner, tenant or otherwise, of such an improvement, at the time any deficiency in the improvement constitutes the proximate cause for which it is proposed to bring an action.

(f) This section shall not apply to actions based on willful misconduct or fraudulent concealment.

(g) The 10-year period specified in subdivision (a) shall commence upon substantial completion of the improvement, but not later than the date of one of the following, whichever first occurs:

(1) The date of final inspection by the applicable public agency.

(2) The date of recordation of a valid notice of completion.

(3) The date of use or occupation of the improvement.

(4) One year after termination or cessation of work on the improvement.

The date of substantial completion shall relate specifically to the performance or furnishing design, specifications, surveying, planning, supervision, testing, observation of construction or construction services by each profession or trade rendering services to the improvement.

(Amended by Stats. 1981, Ch. 88, Sec. 1.)



337.2

Where a lease of real property is in writing, no action shall be brought under Section 1951.2 of the Civil Code more than four years after the breach of the lease and abandonment of the property, or more than four years after the termination of the right of the lessee to possession of the property, whichever is the earlier time.

(Added by Stats. 1970, Ch. 89.)



337.5

Within 10 years:

(a) An action upon any general obligation bonds or coupons, not secured in whole or in part by a lien on real property, issued by any county, city and county, municipal corporation, district (including school districts), or other political subdivision of the State of California.

(b) An action upon a judgment or decree of any court of the United States or of any state within the United States.

(Amended by Stats. 2010, Ch. 719, Sec. 7. Effective October 19, 2010.)



337.6

Notwithstanding the provisions of Section 337.5 of this code actions may be brought on bonds or coupons as set forth in subsection 2 of said section, against which the statute of limitations ran on or after August 27, 1937; provided, such actions are brought on or before June 30, 1959. Upon presentation for payment they shall be registered and payment shall not be made thereon until the next fiscal year following presentation unless available funds are sufficient to first pay obligations which are due or will become due from the same fund during the fiscal year of presentation and during the next succeeding six months. Interest shall not be paid on bonds or coupons registered for the purpose of this section.

(Amended by Stats. 1957, Ch. 719.)



338

Within three years:

(a) An action upon a liability created by statute, other than a penalty or forfeiture.

(b) An action for trespass upon or injury to real property.

(c) (1) An action for taking, detaining, or injuring any goods or chattels, including actions for the specific recovery of personal property.

(2) The cause of action in the case of theft, as described in Section 484 of the Penal Code, of any article of historical, interpretive, scientific, or artistic significance is not deemed to have accrued until the discovery of the whereabouts of the article by the aggrieved party, his or her agent, or the law enforcement agency that originally investigated the theft.

(3) (A) Notwithstanding paragraphs (1) and (2), an action for the specific recovery of a work of fine art brought against a museum, gallery, auctioneer, or dealer, in the case of an unlawful taking or theft, as described in Section 484 of the Penal Code, of a work of fine art, including a taking or theft by means of fraud or duress, shall be commenced within six years of the actual discovery by the claimant or his or her agent, of both of the following:

(i) The identity and the whereabouts of the work of fine art. In the case where there is a possibility of misidentification of the object of fine art in question, the identity can be satisfied by the identification of facts sufficient to determine that the work of fine art is likely to be the work of fine art that was unlawfully taken or stolen.

(ii) Information or facts that are sufficient to indicate that the claimant has a claim for a possessory interest in the work of fine art that was unlawfully taken or stolen.

(B) The provisions of this paragraph shall apply to all pending and future actions commenced on or before December 31, 2017, including any actions dismissed based on the expiration of statutes of limitation in effect prior to the date of enactment of this statute if the judgment in that action is not yet final or if the time for filing an appeal from a decision on that action has not expired, provided that the action concerns a work of fine art that was taken within 100 years prior to the date of enactment of this statute.

(C) For purposes of this paragraph:

(i) “Actual discovery,” notwithstanding Section 19 of the Civil Code, does not include any constructive knowledge imputed by law.

(ii) “Auctioneer” means any individual who is engaged in, or who by advertising or otherwise holds himself or herself out as being available to engage in, the calling for, the recognition of, and the acceptance of, offers for the purchase of goods at an auction as defined in subdivision (b) of Section 1812.601 of the Civil Code.

(iii) “Dealer” means a person who holds a valid seller’s permit and who is actively and principally engaged in, or conducting the business of, selling works of fine art.

(iv) “Duress” means a threat of force, violence, danger, or retribution against an owner of the work of fine art in question, or his or her family member, sufficient to coerce a reasonable person of ordinary susceptibilities to perform an act that otherwise would not have been performed or to acquiesce to an act to which he or she would otherwise not have acquiesced.

(v) “Fine art” has the same meaning as defined in paragraph (1) of subdivision (d) of Section 982 of the Civil Code.

(vi) “Museum or gallery” shall include any public or private organization or foundation operating as a museum or gallery.

(4) Section 361 shall not apply to an action brought pursuant to paragraph (3).

(5) A party in an action to which paragraph (3) applies may raise all equitable and legal affirmative defenses and doctrines, including, without limitation, laches and unclean hands.

(d) An action for relief on the ground of fraud or mistake. The cause of action in that case is not deemed to have accrued until the discovery, by the aggrieved party, of the facts constituting the fraud or mistake.

(e) An action upon a bond of a public official except any cause of action based on fraud or embezzlement is not deemed to have accrued until the discovery, by the aggrieved party or his or her agent, of the facts constituting the cause of action upon the bond.

(f) (1) An action against a notary public on his or her bond or in his or her official capacity except that any cause of action based on malfeasance or misfeasance is not deemed to have accrued until discovery, by the aggrieved party or his or her agent, of the facts constituting the cause of action.

(2) Notwithstanding paragraph (1), an action based on malfeasance or misfeasance shall be commenced within one year from discovery, by the aggrieved party or his or her agent, of the facts constituting the cause of action or within three years from the performance of the notarial act giving rise to the action, whichever is later.

(3) Notwithstanding paragraph (1), an action against a notary public on his or her bond or in his or her official capacity shall be commenced within six years.

(g) An action for slander of title to real property.

(h) An action commenced under Section 17536 of the Business and Professions Code. The cause of action in that case shall not be deemed to have accrued until the discovery by the aggrieved party, the Attorney General, the district attorney, the county counsel, the city prosecutor, or the city attorney of the facts constituting grounds for commencing the action.

(i) An action commenced under the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code). The cause of action in that case shall not be deemed to have accrued until the discovery by the State Water Resources Control Board or a regional water quality control board of the facts constituting grounds for commencing actions under their jurisdiction.

(j) An action to recover for physical damage to private property under Section 19 of Article I of the California Constitution.

(k) An action commenced under Division 26 (commencing with Section 39000) of the Health and Safety Code. These causes of action shall not be deemed to have accrued until the discovery by the State Air Resources Board or by a district, as defined in Section 39025 of the Health and Safety Code, of the facts constituting grounds for commencing the action under its jurisdiction.

(l) An action commenced under Section 1603.1, 1615, or 5650.1 of the Fish and Game Code. These causes of action shall not be deemed to have accrued until discovery by the agency bringing the action of the facts constituting the grounds for commencing the action.

(m) An action challenging the validity of the levy upon a parcel of a special tax levied by a local agency on a per parcel basis.

(n) An action commencing under Section 51.7 of the Civil Code.

(Amended by Stats. 2010, Ch. 691, Sec. 2. Effective January 1, 2011.)



338.1

An action for civil penalties or punitive damages authorized under Chapter 6.5 (commencing with Section 25100), Chapter 6.7 (commencing with Section 25280), Chapter 6.8 (commencing with Section 25300), or Chapter 6.95 (commencing with Section 25500) of Division 20 of the Health and Safety Code shall be commenced within five years after the discovery by the agency bringing the action of the facts constituting the grounds for commencing the action.

(Amended by Stats. 2009, Ch. 429, Sec. 1. Effective January 1, 2010.)



339

Within two years: 1. An action upon a contract, obligation or liability not founded upon an instrument of writing, except as provided in Section 2725 of the Commercial Code or subdivision 2 of Section 337 of this code; or an action founded upon a contract, obligation or liability, evidenced by a certificate, or abstract or guaranty of title of real property, or by a policy of title insurance; provided, that the cause of action upon a contract, obligation or liability evidenced by a certificate, or abstract or guaranty of title of real property or policy of title insurance shall not be deemed to have accrued until the discovery of the loss or damage suffered by the aggrieved party thereunder.

2. An action against a sheriff or coroner upon a liability incurred by the doing of an act in an official capacity and in virtue of office, or by the omission of an official duty including the nonpayment of money collected in the enforcement of a judgment.

3. An action based upon the rescission of a contract not in writing. The time begins to run from the date upon which the facts that entitle the aggrieved party to rescind occurred. Where the ground for rescission is fraud or mistake, the time does not begin to run until the discovery by the aggrieved party of the facts constituting the fraud or mistake.

(Amended by Stats. 1996, Ch. 872, Sec. 11. Effective January 1, 1997.)



339.5

Where a lease of real property is not in writing, no action shall be brought under Section 1951.2 of the Civil Code more than two years after the breach of the lease and abandonment of the property, or more than two years after the termination of the right of the lessee to possession of the property, whichever is the earlier time.

(Added by Stats. 1970, Ch. 89.)



340

Within one year:

(a) An action upon a statute for a penalty or forfeiture, if the action is given to an individual, or to an individual and the state, except if the statute imposing it prescribes a different limitation.

(b) An action upon a statute for a forfeiture or penalty to the people of this state.

(c) An action for libel, slander, false imprisonment, seduction of a person below the age of legal consent, or by a depositor against a bank for the payment of a forged or raised check, or a check that bears a forged or unauthorized endorsement, or against any person who boards or feeds an animal or fowl or who engages in the practice of veterinary medicine as defined in Section 4826 of the Business and Professions Code, for that person’s neglect resulting in injury or death to an animal or fowl in the course of boarding or feeding the animal or fowl or in the course of the practice of veterinary medicine on that animal or fowl.

(d) An action against an officer to recover damages for the seizure of any property for a statutory forfeiture to the state, or for the detention of, or injury to property so seized, or for damages done to any person in making that seizure.

(e) An action by a good faith improver for relief under Chapter 10 (commencing with Section 871.1) of Title 10 of Part 2. The time begins to run from the date upon which the good faith improver discovers that the good faith improver is not the owner of the land upon which the improvements have been made.

(Amended by Stats. 2002, Ch. 448, Sec. 3. Effective January 1, 2003.)



340.1

(a) In an action for recovery of damages suffered as a result of childhood sexual abuse, the time for commencement of the action shall be within eight years of the date the plaintiff attains the age of majority or within three years of the date the plaintiff discovers or reasonably should have discovered that psychological injury or illness occurring after the age of majority was caused by the sexual abuse, whichever period expires later, for any of the following actions:

(1) An action against any person for committing an act of childhood sexual abuse.

(2) An action for liability against any person or entity who owed a duty of care to the plaintiff, where a wrongful or negligent act by that person or entity was a legal cause of the childhood sexual abuse which resulted in the injury to the plaintiff.

(3) An action for liability against any person or entity where an intentional act by that person or entity was a legal cause of the childhood sexual abuse which resulted in the injury to the plaintiff.

(b) (1) No action described in paragraph (2) or (3) of subdivision (a) may be commenced on or after the plaintiff’s 26th birthday.

(2) This subdivision does not apply if the person or entity knew or had reason to know, or was otherwise on notice, of any unlawful sexual conduct by an employee, volunteer, representative, or agent, and failed to take reasonable steps, and to implement reasonable safeguards, to avoid acts of unlawful sexual conduct in the future by that person, including, but not limited to, preventing or avoiding placement of that person in a function or environment in which contact with children is an inherent part of that function or environment. For purposes of this subdivision, providing or requiring counseling is not sufficient, in and of itself, to constitute a reasonable step or reasonable safeguard.

(c) Notwithstanding any other provision of law, any claim for damages described in paragraph (2) or (3) of subdivision (a) that is permitted to be filed pursuant to paragraph (2) of subdivision (b) that would otherwise be barred as of January 1, 2003, solely because the applicable statute of limitations has or had expired, is revived, and, in that case, a cause of action may be commenced within one year of January 1, 2003. Nothing in this subdivision shall be construed to alter the applicable statute of limitations period of an action that is not time barred as of January 1, 2003.

(d) Subdivision (c) does not apply to either of the following:

(1) Any claim that has been litigated to finality on the merits in any court of competent jurisdiction prior to January 1, 2003. Termination of a prior action on the basis of the statute of limitations does not constitute a claim that has been litigated to finality on the merits.

(2) Any written, compromised settlement agreement which has been entered into between a plaintiff and a defendant where the plaintiff was represented by an attorney who was admitted to practice law in this state at the time of the settlement, and the plaintiff signed the agreement.

(e) “Childhood sexual abuse” as used in this section includes any act committed against the plaintiff that occurred when the plaintiff was under the age of 18 years and that would have been proscribed by Section 266j of the Penal Code; Section 285 of the Penal Code; paragraph (1) or (2) of subdivision (b), or of subdivision (c), of Section 286 of the Penal Code; subdivision (a) or (b) of Section 288 of the Penal Code; paragraph (1) or (2) of subdivision (b), or of subdivision (c), of Section 288a of the Penal Code; subdivision (h), (i), or (j) of Section 289 of the Penal Code; Section 647.6 of the Penal Code; or any prior laws of this state of similar effect at the time the act was committed. Nothing in this subdivision limits the availability of causes of action permitted under subdivision (a), including causes of action against persons or entities other than the alleged perpetrator of the abuse.

(f) Nothing in this section shall be construed to alter the otherwise applicable burden of proof, as defined in Section 115 of the Evidence Code, that a plaintiff has in a civil action subject to this section.

(g) Every plaintiff 26 years of age or older at the time the action is filed shall file certificates of merit as specified in subdivision (h).

(h) Certificates of merit shall be executed by the attorney for the plaintiff and by a licensed mental health practitioner selected by the plaintiff declaring, respectively, as follows, setting forth the facts which support the declaration:

(1) That the attorney has reviewed the facts of the case, that the attorney has consulted with at least one mental health practitioner who is licensed to practice and practices in this state and who the attorney reasonably believes is knowledgeable of the relevant facts and issues involved in the particular action, and that the attorney has concluded on the basis of that review and consultation that there is reasonable and meritorious cause for the filing of the action. The person consulted may not be a party to the litigation.

(2) That the mental health practitioner consulted is licensed to practice and practices in this state and is not a party to the action, that the practitioner is not treating and has not treated the plaintiff, and that the practitioner has interviewed the plaintiff and is knowledgeable of the relevant facts and issues involved in the particular action, and has concluded, on the basis of his or her knowledge of the facts and issues, that in his or her professional opinion there is a reasonable basis to believe that the plaintiff had been subject to childhood sexual abuse.

(3) That the attorney was unable to obtain the consultation required by paragraph (1) because a statute of limitations would impair the action and that the certificates required by paragraphs (1) and (2) could not be obtained before the impairment of the action. If a certificate is executed pursuant to this paragraph, the certificates required by paragraphs (1) and (2) shall be filed within 60 days after filing the complaint.

(i) Where certificates are required pursuant to subdivision (g), the attorney for the plaintiff shall execute a separate certificate of merit for each defendant named in the complaint.

(j) In any action subject to subdivision (g), no defendant may be served, and the duty to serve a defendant with process does not attach, until the court has reviewed the certificates of merit filed pursuant to subdivision (h) with respect to that defendant, and has found, in camera, based solely on those certificates of merit, that there is reasonable and meritorious cause for the filing of the action against that defendant. At that time, the duty to serve that defendant with process shall attach.

(k) A violation of this section may constitute unprofessional conduct and may be the grounds for discipline against the attorney.

(l) The failure to file certificates in accordance with this section shall be grounds for a demurrer pursuant to Section 430.10 or a motion to strike pursuant to Section 435.

(m) In any action subject to subdivision (g), no defendant may be named except by “Doe” designation in any pleadings or papers filed in the action until there has been a showing of corroborative fact as to the charging allegations against that defendant.

(n) At any time after the action is filed, the plaintiff may apply to the court for permission to amend the complaint to substitute the name of the defendant or defendants for the fictitious designation, as follows:

(1) The application shall be accompanied by a certificate of corroborative fact executed by the attorney for the plaintiff. The certificate shall declare that the attorney has discovered one or more facts corroborative of one or more of the charging allegations against a defendant or defendants, and shall set forth in clear and concise terms the nature and substance of the corroborative fact. If the corroborative fact is evidenced by the statement of a witness or the contents of a document, the certificate shall declare that the attorney has personal knowledge of the statement of the witness or of the contents of the document, and the identity and location of the witness or document shall be included in the certificate. For purposes of this section, a fact is corroborative of an allegation if it confirms or supports the allegation. The opinion of any mental health practitioner concerning the plaintiff shall not constitute a corroborative fact for purposes of this section.

(2) Where the application to name a defendant is made prior to that defendant’s appearance in the action, neither the application nor the certificate of corroborative fact by the attorney shall be served on the defendant or defendants, nor on any other party or their counsel of record.

(3) Where the application to name a defendant is made after that defendant’s appearance in the action, the application shall be served on all parties and proof of service provided to the court, but the certificate of corroborative fact by the attorney shall not be served on any party or their counsel of record.

(o) The court shall review the application and the certificate of corroborative fact in camera and, based solely on the certificate and any reasonable inferences to be drawn from the certificate, shall, if one or more facts corroborative of one or more of the charging allegations against a defendant has been shown, order that the complaint may be amended to substitute the name of the defendant or defendants.

(p) The court shall keep under seal and confidential from the public and all parties to the litigation, other than the plaintiff, any and all certificates of corroborative fact filed pursuant to subdivision (n).

(q) Upon the favorable conclusion of the litigation with respect to any defendant for whom a certificate of merit was filed or for whom a certificate of merit should have been filed pursuant to this section, the court may, upon the motion of a party or upon the court’s own motion, verify compliance with this section by requiring the attorney for the plaintiff who was required by subdivision (h) to execute the certificate to reveal the name, address, and telephone number of the person or persons consulted with pursuant to subdivision (h) that were relied upon by the attorney in preparation of the certificate of merit. The name, address, and telephone number shall be disclosed to the trial judge in camera and in the absence of the moving party. If the court finds there has been a failure to comply with this section, the court may order a party, a party’s attorney, or both, to pay any reasonable expenses, including attorney’s fees, incurred by the defendant for whom a certificate of merit should have been filed.

(r) The amendments to this section enacted at the 1990 portion of the 1989–90 Regular Session shall apply to any action commenced on or after January 1, 1991, including any action otherwise barred by the period of limitations in effect prior to January 1, 1991, thereby reviving those causes of action which had lapsed or technically expired under the law existing prior to January 1, 1991.

(s) The Legislature declares that it is the intent of the Legislature, in enacting the amendments to this section enacted at the 1994 portion of the 1993–94 Regular Session, that the express language of revival added to this section by those amendments shall apply to any action commenced on or after January 1, 1991.

(t) Nothing in the amendments to this section enacted at the 1998 portion of the 1997–98 Regular Session is intended to create a new theory of liability.

(u) The amendments to subdivision (a) of this section, enacted at the 1998 portion of the 1997–98 Regular Session, shall apply to any action commenced on or after January 1, 1999, and to any action filed prior to January 1, 1999, and still pending on that date, including any action or causes of action which would have been barred by the laws in effect prior to January 1, 1999. Nothing in this subdivision is intended to revive actions or causes of action as to which there has been a final adjudication prior to January 1, 1999.

(Amended by Stats. 2002, Ch. 149, Sec. 1. Effective January 1, 2003.)



340.15

(a) In any civil action for recovery of damages suffered as a result of domestic violence, the time for commencement of the action shall be the later of the following:

(1) Within three years from the date of the last act of domestic violence by the defendant against the plaintiff.

(2) Within three years from the date the plaintiff discovers or reasonably should have discovered that an injury or illness resulted from an act of domestic violence by the defendant against the plaintiff.

(b) As used in this section, “domestic violence” has the same meaning as defined in Section 6211 of the Family Code.

(Amended by Stats. 1998, Ch. 123, Sec. 1. Effective January 1, 1999.)



340.2

(a) In any civil action for injury or illness based upon exposure to asbestos, the time for the commencement of the action shall be the later of the following:

(1) Within one year after the date the plaintiff first suffered disability.

(2) Within one year after the date the plaintiff either knew, or through the exercise of reasonable diligence should have known, that such disability was caused or contributed to by such exposure.

(b) “Disability” as used in subdivision (a) means the loss of time from work as a result of such exposure which precludes the performance of the employee’s regular occupation.

(c) In an action for the wrongful death of any plaintiff’s decedent, based upon exposure to asbestos, the time for commencement of an action shall be the later of the following:

(1) Within one year from the date of the death of the plaintiff’s decedent.

(2) Within one year from the date the plaintiff first knew, or through the exercise of reasonable diligence should have known, that the death was caused or contributed to by such exposure.

(Added by Stats. 1979, Ch. 513.)



340.3

(a) Unless a longer period is prescribed for a specific action, in any action for damages against a defendant based upon the defendant’s commission of a felony offense for which the defendant has been convicted, the time for commencement of the action shall be within one year after judgment is pronounced.

(b) (1) Notwithstanding subdivision (a), an action for damages against a defendant based upon the defendant’s commission of a felony offense for which the defendant has been convicted may be commenced within 10 years of the date on which the defendant is discharged from parole if the conviction was for any offense specified in paragraph (1), except voluntary manslaughter, (2), (3), (4), (5), (6), (7), (9), (16), (17), (20), (22), (25), (34), or (35) of subdivision (c) of Section 1192.7 of the Penal Code.

(2) No civil action may be commenced pursuant to paragraph (1) if any of the following applies:

(A) The defendant has received either a certificate of rehabilitation as provided in Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code or a pardon as provided in Chapter 1 (commencing with Section 4800) or Chapter 3 (commencing with Section 4850) of Title 6 of Part 3 of the Penal Code.

(B) Following a conviction for murder or attempted murder, the defendant has been paroled based in whole or in part upon evidence presented to the Board of Prison Terms that the defendant committed the crime because he or she was the victim of intimate partner battering.

(C) The defendant was convicted of murder or attempted murder in the second degree in a trial at which substantial evidence was presented that the person committed the crime because he or she was a victim of intimate partner battering.

(c) If the sentence or judgment is stayed, the time for the commencement of the action shall be tolled until the stay is lifted. For purposes of this section, a judgment is not stayed if the judgment is appealed or the defendant is placed on probation.

(d) (1) Subdivision (b) shall apply to any action commenced before, on, or after the effective date of this section, including any action otherwise barred by a limitation of time in effect prior to the effective date of this section, thereby reviving those causes of action that had lapsed or expired under the law in effect prior to the effective date of this section.

(2) Paragraph (1) does not apply to either of the following:

(A) Any claim that has been litigated to finality on the merits in any court of competent jurisdiction prior to January 1, 2003. For purposes of this section, termination of a prior action on the basis of the statute of limitations does not constitute a claim that has been litigated to finality on the merits.

(B) Any written, compromised settlement agreement that has been entered into between a plaintiff and a defendant if the plaintiff was represented by an attorney who was admitted to practice law in this state at the time of the settlement, and the plaintiff signed the agreement.

(e) Any restitution paid by the defendant to the victim shall be credited against any judgment, award, or settlement obtained pursuant to this section. Any judgment, award, or settlement obtained pursuant to an action under this section shall be subject to the provisions of Section 13966.01 of the Government Code.

(Amended by Stats. 2005, Ch. 215, Sec. 1. Effective January 1, 2006.)



340.35

(a) This section shall apply if both of the following conditions are met:

(1) A complaint, information, or indictment was filed in a criminal case initiated pursuant to subdivision (f), (g), or (h) of Section 803 of the Penal Code.

(2) The case was dismissed or overturned pursuant to the United States Supreme Court’s decision in Stogner v. California (2003) 156 L.Ed.2d 544.

(b) Unless a longer period is prescribed for a specific action, any action for damages against an individual for committing an act of childhood sexual abuse shall be commenced before January 1, 2006.

(c) This section shall apply to any action commenced before, on, or after the effective date of this section, including any action otherwise barred by a limitation of time in effect prior to the effective date of this section, thereby reviving those causes of action that had lapsed or expired under the law in effect prior to the effective date of this section.

(d) This section shall not apply to any of the following:

(1) Any claim against a person or entity other than the individual against whom a complaint, information, or indictment was filed as described in paragraph (1) of subdivision (a).

(2) Any claim that has been litigated to finality on the merits in any court of competent jurisdiction prior to the effective date of this section. For purposes of this section, termination of a prior action on the basis of the statute of limitations does not constitute a claim that has been “litigated to finality on the merits.”

(3) Any written, compromised settlement agreement that has been entered into between a plaintiff and a defendant, if the plaintiff was represented by an attorney who was admitted to practice law in this state at the time of the settlement, and the plaintiff signed the agreement.

(e) Any restitution paid by the defendant to the victim shall be credited against any judgment, award, or settlement obtained pursuant to this section. Any judgment, award, or settlement obtained pursuant to an action under this section shall be subject to Section 13966.01 of the Government Code.

(Added by Stats. 2004, Ch. 741, Sec. 1. Effective January 1, 2005.)



340.4

An action by or on behalf of a minor for personal injuries sustained before or in the course of his or her birth must be commenced within six years after the date of birth, and the time the minor is under any disability mentioned in Section 352 shall not be excluded in computing the time limited for the commencement of the action.

(Added by Stats. 1992, Ch. 163, Sec. 16. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



340.5

In an action for injury or death against a health care provider based upon such person’s alleged professional negligence, the time for the commencement of action shall be three years after the date of injury or one year after the plaintiff discovers, or through the use of reasonable diligence should have discovered, the injury, whichever occurs first. In no event shall the time for commencement of legal action exceed three years unless tolled for any of the following: (1) upon proof of fraud, (2) intentional concealment, or (3) the presence of a foreign body, which has no therapeutic or diagnostic purpose or effect, in the person of the injured person. Actions by a minor shall be commenced within three years from the date of the alleged wrongful act except that actions by a minor under the full age of six years shall be commenced within three years or prior to his eighth birthday whichever provides a longer period. Such time limitation shall be tolled for minors for any period during which parent or guardian and defendant’s insurer or health care provider have committed fraud or collusion in the failure to bring an action on behalf of the injured minor for professional negligence.

For the purposes of this section:

(1) “Health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code; and any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Health care provider” includes the legal representatives of a health care provider;

(2) “Professional negligence” means a negligent act or omission to act by a health care provider in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death, provided that such services are within the scope of services for which the provider is licensed and which are not within any restriction imposed by the licensing agency or licensed hospital.

(Amended by Stats. 1975, 2nd Ex. Sess., Ch. 2.)



340.6

(a) An action against an attorney for a wrongful act or omission, other than for actual fraud, arising in the performance of professional services shall be commenced within one year after the plaintiff discovers, or through the use of reasonable diligence should have discovered, the facts constituting the wrongful act or omission, or four years from the date of the wrongful act or omission, whichever occurs first. If the plaintiff is required to establish his or her factual innocence for an underlying criminal charge as an element of his or her claim, the action shall be commenced within two years after the plaintiff achieves postconviction exoneration in the form of a final judicial disposition of the criminal case. Except for a claim for which the plaintiff is required to establish his or her factual innocence, in no event shall the time for commencement of legal action exceed four years except that the period shall be tolled during the time that any of the following exist:

(1) The plaintiff has not sustained actual injury.

(2) The attorney continues to represent the plaintiff regarding the specific subject matter in which the alleged wrongful act or omission occurred.

(3) The attorney willfully conceals the facts constituting the wrongful act or omission when such facts are known to the attorney, except that this subdivision shall toll only the four-year limitation.

(4) The plaintiff is under a legal or physical disability which restricts the plaintiff’s ability to commence legal action.

(b) In an action based upon an instrument in writing, the effective date of which depends upon some act or event of the future, the period of limitations provided for by this section shall commence to run upon the occurrence of that act or event.

(Amended by Stats. 2009, Ch. 432, Sec. 2. Effective January 1, 2010.)



340.7

(a) Notwithstanding Section 335.1, a civil action brought by, or on behalf of, a Dalkon Shield victim against the Dalkon Shield Claimants’ Trust, shall be brought in accordance with the procedures established by A.H. Robins Company, Inc. Plan of Reorganization, and shall be brought within 15 years of the date on which the victim’s injury occurred, except that the statute shall be tolled from August 21, 1985, the date on which the A.H. Robins Company filed for Chapter 11 Reorganization in Richmond, Virginia.

(b) This section applies regardless of when the action or claim shall have accrued or been filed and regardless of whether it might have lapsed or otherwise be barred by time under California law. However, this section shall only apply to victims who, prior to January 1, 1990, filed a civil action, a timely claim, or a claim that is declared to be timely under the sixth Amended and Restated Disclosure Statement filed pursuant to Section 1125 of the Federal Bankruptcy Code in re: A.H. Robins Company, Inc., dated March 28, 1988, U.S. Bankruptcy Court, Eastern District of Virginia (case number 85-01307-R).

(Amended by Stats. 2008, Ch. 179, Sec. 34. Effective January 1, 2009.)



340.8

(a) In any civil action for injury or illness based upon exposure to a hazardous material or toxic substance, the time for commencement of the action shall be no later than either two years from the date of injury, or two years after the plaintiff becomes aware of, or reasonably should have become aware of, (1) an injury, (2) the physical cause of the injury, and (3) sufficient facts to put a reasonable person on inquiry notice that the injury was caused or contributed to by the wrongful act of another, whichever occurs later.

(b) In an action for the wrongful death of any plaintiff’s decedent, based upon exposure to a hazardous material or toxic substance, the time for commencement of an action shall be no later than either (1) two years from the date of the death of the plaintiff’s decedent, or (2) two years from the first date on which the plaintiff is aware of, or reasonably should have become aware of, the physical cause of the death and sufficient facts to put a reasonable person on inquiry notice that the death was caused or contributed to by the wrongful act of another, whichever occurs later.

(c) For purposes of this section:

(1) A “civil action for injury or illness based upon exposure to a hazardous material or toxic substance” does not include an action subject to Section 340.2 or 340.5.

(2) Media reports regarding the hazardous material or toxic substance contamination do not, in and of themselves, constitute sufficient facts to put a reasonable person on inquiry notice that the injury or death was caused or contributed to by the wrongful act of another.

(d) Nothing in this section shall be construed to limit, abrogate, or change the law in effect on the effective date of this section with respect to actions not based upon exposure to a hazardous material or toxic substance.

(Added by Stats. 2003, Ch. 873, Sec. 1. Effective January 1, 2004.)



340.9

(a) Notwithstanding any other provision of law or contract, any insurance claim for damages arising out of the Northridge earthquake of 1994 which is barred as of the effective date of this section solely because the applicable statute of limitations has or had expired is hereby revived and a cause of action thereon may be commenced provided that the action is commenced within one year of the effective date of this section. This subdivision shall only apply to cases in which an insured contacted an insurer or an insurer’s representative prior to January 1, 2000, regarding potential Northridge earthquake damage.

(b) Any action pursuant to this section commenced prior to, or within one year from, the effective date of this section shall not be barred based upon this limitations period.

(c) Nothing in this section shall be construed to alter the applicable limitations period of an action that is not time barred as of the effective date of this section.

(d) This section shall not apply to either of the following:

(1) Any claim that has been litigated to finality in any court of competent jurisdiction prior to the effective date of this section.

(2) Any written compromised settlement agreement which has been made between an insurer and its insured where the insured was represented by counsel admitted to the practice of law in California at the time of the settlement, and who signed the agreement.

(Added by Stats. 2000, Ch. 1090, Sec. 1. Effective January 1, 2001.)



340.10

(a) For purposes of this section, “terrorist victim” means any individual who died or was injured as a consequence of the terrorist-related aircraft crashes of September 11, 2001, including persons who were present at the World Trade Center in New York City, New York, the Pentagon in Arlington, Virginia, or at the site of the crash at Shanksville, Pennsylvania, or in the immediate aftermath of the terrorist-related aircraft crashes of September 11, 2001, including members of the flight crew and passengers on American Airlines Flight 11, American Airlines Flight 77, United Airlines Flight 175, and United Airlines Flight 93, and who suffered physical harm or death as a result of any of the crashes, as defined in Section 40101 of Title 49 of the United States Code and the related, applicable regulations, other than an individual identified by the Attorney General of the United States as a participant or conspirator in the terrorist-related aircraft crashes, or a representative or heir of such an individual.

(b) The statute of limitations for injury or death set forth in Section 335.1 shall apply to any action brought for injury to, or for the death of, any terrorist victim described in subdivision (a) and caused by the wrongful act or neglect of another, regardless of whether that action lapsed or was otherwise barred by time under California law predating the passage of this section and Section 335.1.

(Added by Stats. 2002, Ch. 448, Sec. 4. Effective January 1, 2003.)



341

Within six months:

An action against an officer, or officer de facto:

1. To recover any goods, wares, merchandise, or other property, seized by any such officer in his official capacity as tax collector, or to recover the price or value of any goods, wares, merchandise, or other personal property so seized, or for damages for the seizure, detention, sale of, or injury to any goods, wares, merchandise, or other personal property seized, or for damages done to any person or property in making any such seizure.

2. To recover stock sold for a delinquent assessment, as provided in section three hundred forty-seven of the Civil Code.

3. To set aside or invalidate any action taken or performed by a majority of the trustees of any corporation heretofore or hereafter dissolved by operation of law, including the revivor of any such corporation.

(Amended by Stats. 1917, Ch. 217.)



341.5

Notwithstanding any other provision of law, any action or proceeding in which a county, city, city and county, school district, special district, or any other local agency is a plaintiff or petitioner, that is brought against the State of California challenging the constitutionality of any statute relating to state funding for counties, cities, cities and counties, school districts, special districts, or other local agencies, shall be commenced within 90 days of the effective date of the statute at issue in the action. For purposes of this section, “State of California” means the State of California itself, or any of its agencies, departments, commissions, boards, or public officials.

(Amended by Stats. 1994, Ch. 156, Sec. 1. Effective July 11, 1994.)



341a

All civil actions for the recovery or conversion of personal property, wearing apparel, trunks, valises or baggage alleged to have been left at a hotel, hospital, rest home, sanitarium, boarding house, lodging house, furnished apartment house, or furnished bungalow court, shall be begun within 90 days from and after the date of the departure of the owner of said personal property, wearing apparel, trunks, valises or baggage from said hotel, hospital, rest home, sanitarium, boarding house, lodging house, furnished apartment house, or furnished bungalow court.

(Amended by Stats. 1943, Ch. 405.)



342

An action against a public entity upon a cause of action for which a claim is required to be presented in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of Division 3.6 of Title 1 of the Government Code must be commenced within the time provided in Section 945.6 of the Government Code.

(Added by Stats. 1963, Ch. 1715.)



343

An action for relief not hereinbefore provided for must be commenced within four years after the cause of action shall have accrued.

(Enacted 1872.)



344

In an action brought to recover a balance due upon a mutual, open, and current account, where there have been reciprocal demands between the parties, the cause of action is deemed to have accrued from the time of the last item proved in the account on either side.

(Enacted 1872.)



345

The limitations prescribed in this chapter apply to actions brought in the name of the state or county or for the benefit of the state or county, in the same manner as to actions by private parties. Accounts for the support of patients at state or county hospitals are book accounts as defined in Section 337a, and actions on them may be commenced at any time within four years after the last date of service or the last date of payment.

(Amended by Stats. 1984, Ch. 797, Sec. 1.)



346

An action to redeem a mortgage of real property, with or without an account of rents and profits, may be brought by the mortgagor or those claiming under him, against the mortgagee in possession, or those claiming under him, unless he or they have continuously maintained an adverse possession of the mortgaged premises for five years after breach of some condition of the mortgage.

(Enacted 1872.)



347

If there is more than one such mortgagor, or more than one person claiming under a mortgagor, some of whom are not entitled to maintain such an action under the provisions of this Chapter, any one of them who is entitled to maintain such an action may redeem therein a divided or undivided part of the mortgaged premises, according as his interest may appear and have an accounting, for a part of the rents and profits proportionate to his interest in the mortgaged premises, on payment of a part of the mortgage money, bearing the same proportion to the whole of such money as the value of his divided or undivided interest in the premises bears to the whole of such premises.

(Enacted 1872.)



348

To actions brought to recover money or other property deposited with any bank, banker, trust company, building and loan association, or savings and loan society or evidenced by a certificate issued by an industrial loan company or credit union there is no limitation.

This section shall not apply to banks, bankers, trust companies, building and loan associations, industrial loan companies, credit unions, and savings and loan societies which have become insolvent and are in process of liquidation and in such cases the statute of limitations shall be deemed to have commenced to run from the beginning of the process of liquidation; provided, however, nothing herein contained shall be construed so as to relieve any stockholder of any banking corporation or trust company from stockholders’ liability as shall at any time, be provided by law.

(Amended by Stats. 1955, Ch. 208.)



348.5

An action upon any bonds or coupons issued by the State of California shall have no limitation.

(Added by Stats. 2010, Ch. 719, Sec. 8. Effective October 19, 2010.)



349¾

Within one hundred eighty days:

(a) An action to enjoin, abate, or for damages on account of, an underground trespass, use or occupancy, by means of a well drilled for oil or gas or both from a surface location on land other than real property in which the aggrieved party has some right, title or interest or in respect to which the aggrieved party has some right, title or interest.

(b) An action for conversion or for the taking or removing of oil, gas or other liquid, or fluids by means of any such well.

When any of said acts is by means of a new well the actual drilling of which is commenced after this section becomes effective, and such act was knowingly committed with actual intent to commit such act, the cause of action in such case shall not be deemed to have accrued until the discovery, by the aggrieved party, of the act or acts complained of; but in all other cases, and as to wells heretofore or hereafter drilled, the cause of action shall be deemed to have accrued ten days after the time when the well which is the subject of the cause of action was first placed on production.

Notwithstanding the continuing character of any such act, there shall be but one cause of action for any such act, and the cause of action shall accrue as aforesaid.

In all cases where oil or gas has been heretofore or is hereafter extracted from any existing or subsequently drilled well in this State, by a person without right but asserting a claim of right in good faith or acting under an honest mistake of law or fact, the measure of damages, if there be any right of recovery under existing law, shall be the value of the oil or gas at the time of extraction, without interest, after deducting all costs of development, operation and production, which costs shall include taxes and interest on all expenditures from the date thereof.

This section shall apply to causes of action existing when this section becomes effective. The time for commencement of existing causes of action which would be barred by this section within the first one hundred eighty days after this section becomes effective, shall be the said first one hundred eighty days.

Whenever the term “oil” is used in this section it shall be taken to include “petroleum,” and the term “gas” shall mean natural gas coming from the earth.

The limitations prescribed by this section shall not apply to rights of action or actions to be brought in the name of or for the benefit of the people of this State, or of any county, city and county, city or other political subdivision of this State.

(Added by Stats. 1935, Ch. 852.)



349.1

The validity of any acts or proceedings taken under color of law for the formation, organization, incorporation, dissolution, consolidation, change of organization or reorganization of, or for any change in the territorial boundaries of, any city, county, city and county, special district, public corporation or other public entity, or improvement district within any of the foregoing, shall not be contested in any action unless such action shall have been brought within six months from the date of completion of said acts or proceedings. Unless an action is commenced within said period all said acts or proceedings shall be held valid and in every respect legal and incontestable.

This section shall not amend or repeal any existing statute prescribing a shorter period of limitation than that specified herein.

(Amended by Stats. 1965, Ch. 2044.)



349.2

Where any acts or proceedings are taken under color of law by or on behalf of any city, county, city and county, special district, public corporation or other public entity for the authorization, sale or issuance of bonds:

(1) The validity of any such acts or proceedings for the authorization of bonds shall not be contested in any action unless such action shall have been brought within six months from the date of election authorizing said bonds, in cases where said bonds are required by law to be authorized at an election, or within six months from the date of adoption of a resolution or ordinance authorizing such bonds, in cases where bonds are not required by law to be authorized at an election;

(2) The validity of any such acts or proceedings for the sale of bonds (including all acts or proceedings taken prior thereto and providing for the issuance of such bonds) shall not be contested in any action unless such action shall have been brought within six months from the date of sale of said bonds;

(3) The validity of any such acts or proceedings for the issuance and delivery of, or payment for, bonds shall not be contested in any action unless such action shall have been brought within six months from the date of issuance and delivery of, or payment for, said bonds.

Unless an action is commenced within the applicable time hereinabove specified, said acts or proceedings for the authorization, sale or issuance of bonds shall be held valid and in every respect legal and incontestable.

This section shall not amend or repeal any existing statute prescribing a shorter period of limitation than that specified herein.

As used in this section, the term “bonds” means all instruments evidencing indebtedness incurred or to be incurred for any public purpose, all instruments evidencing the borrowing of money in anticipation of taxes, revenues or other income of a public body, all instruments payable from revenues or special funds, and all instruments funding or refunding any thereof or any indebtedness, but shall not include any special assessment bonds, special assessment refunding bonds, or bonds or other instruments issued to represent special assessments which are, directly or indirectly, secured by or payable from specific assessments levied against lands benefited, including bonds or other instruments issued under or pursuant to any statute, charter or ordinance providing for the improvement of streets, the opening and widening of streets, the provision for off-street parking, or the refunding of any of the same.

(Added by Stats. 1957, Ch. 1345.)



349.4

All acts and proceedings heretofore or hereafter taken under color of law for the formation, organization or incorporation of, or for any change in the territorial boundaries of, any city, county, city and county, special district, public corporation or other public entity, or improvement district, annexed area or zone within any of the foregoing, and for the authorization, issuance, sale, or exchange of bonds of the entity or the territory thereof may be confirmed, validated, and declared legally effective in the manner provided in this section.

The legislative body of the entity may instruct its clerk or secretary to mail a notice to all owners of property within the entity, within the improvement district or zone, or within the annexed area, as the case may be, as their names and addresses appear on the last equalized county assessment roll, or as known to the clerk or secretary. Such notice shall include the name of the entity, the date the entity or the zone or improvement district therein was ordered formed or its territory changed by annexation or otherwise, as the case may be, the amount of bonds authorized, if any, and a statement that commencing with the date of mailing of said notice there shall be a 60-calendar-day period during which period any property owner may file an action contesting the validity of the formation of the entity, or of such improvement district or zone, or of such change of boundaries by annexation or otherwise, as the case may be, or the validity of the bond authorization, if any. The clerk or secretary shall make and file with the legislative body of the entity a certificate of mailing of the notices. The legislative body of the entity may order the clerk or secretary to include in such notice such other additional information that it deems pertinent.

If no action is filed during such 60-day period, the formation of the entity or of such improvement district or zone, or the change of boundaries by annexation or otherwise, as the case may be, and the bond authorization, if any, are valid and uncontestable.

(Added by Stats. 1977, Ch. 7.)






CHAPTER 4 - General Provisions as to the Time of Commencing Actions

350

An action is commenced, within the meaning of this Title, when the complaint is filed.

(Enacted 1872.)



351

If, when the cause of action accrues against a person, he is out of the State, the action may be commenced within the term herein limited, after his return to the State, and if, after the cause of action accrues, he departs from the State, the time of his absence is not part of the time limited for the commencement of the action.

(Enacted 1872.)



352

(a) If a person entitled to bring an action, mentioned in Chapter 3 (commencing with Section 335) is, at the time the cause of action accrued either under the age of majority or lacking the legal capacity to make decisions, the time of the disability is not part of the time limited for the commencement of the action.

(b) This section shall not apply to an action against a public entity or public employee upon a cause of action for which a claim is required to be presented in accordance with Chapter 1 (commencing with Section 900) or Chapter 2 (commencing with Section 910) of Part 3, or Chapter 3 (commencing with Section 950) of Part 4, of Division 3.6 of Title 1 of the Government Code. This subdivision shall not apply to any claim presented to a public entity prior to January 1, 1971.

(Amended by Stats. 2014, Ch. 144, Sec. 4. Effective January 1, 2015.)



352.1

(a) If a person entitled to bring an action, mentioned in Chapter 3 (commencing with Section 335), is, at the time the cause of action accrued, imprisoned on a criminal charge, or in execution under the sentence of a criminal court for a term less than for life, the time of that disability is not a part of the time limited for the commencement of the action, not to exceed two years.

(b) This section does not apply to an action against a public entity or public employee upon a cause of action for which a claim is required to be presented in accordance with Chapter 1 (commencing with Section 900) or Chapter 2 (commencing with Section 910) of Part 3, or Chapter 3 (commencing with Section 950) of Part 4, of Division 3.6 of Title 1 of the Government Code. This subdivision shall not apply to any claim presented to a public entity prior to January 1, 1971.

(c) This section does not apply to an action, other than an action to recover damages or that portion of an action that is for the recovery of damages, relating to the conditions of confinement, including an action brought by that person pursuant to Section 1983 of Title 42 of the United States Code.

(Added by Stats. 1994, Ch. 1083, Sec. 5. Effective January 1, 1995.)



352.5

If, after a cause of action accrues against a person, that person comes under an order for restitution as a condition of probation with respect to the specific act or omission giving rise to such person’s liability, the time during which the order is in effect is not a part of the time limited for the commencement of such an action based upon that act or omission.

(Added by Stats. 1976, Ch. 282.)



353.1

If a person entitled to bring an action or other proceeding, which action or other proceeding has not been filed or otherwise instituted, is represented by an attorney over whose practice a court of this state has assumed jurisdiction pursuant to Section 6180 or Section 6190 of the Business and Professions Code, and the application for the court to assume jurisdiction is filed prior to the expiration of the applicable statute of limitation or claim statute, the person shall have six months from the date of entry of the order assuming jurisdiction within which to file or otherwise institute the matter, if the applicable statute of limitation otherwise would have expired.

(Added by Stats. 1983, Ch. 254, Sec. 3.)



354

When a person is, by reason of the existence of a state of war, under a disability to commence an action, the time of the continuance of such disability is not part of the period limited for the commencement of the action whether such cause of action shall have accrued prior to or during the period of such disability.

(Amended by Stats. 1943, Ch. 151.)



354.3

(a) The following definitions govern the construction of this section:

(1) “Entity” means any museum or gallery that displays, exhibits, or sells any article of historical, interpretive, scientific, or artistic significance.

(2) “Holocaust-era artwork” means any article of artistic significance taken as a result of Nazi persecution during the period of 1929 to 1945, inclusive.

(b) Notwithstanding any other provision of law, any owner, or heir or beneficiary of an owner, of Holocaust-era artwork, may bring an action to recover Holocaust-era artwork from any entity described in paragraph (1) of subdivision (a). Subject to Section 410.10, that action may be brought in a superior court of this state, which court shall have jurisdiction over that action until its completion or resolution. Section 361 does not apply to this section.

(c) Any action brought under this section shall not be dismissed for failure to comply with the applicable statute of limitation, if the action is commenced on or before December 31, 2010.

(Added by Stats. 2002, Ch. 332, Sec. 2. Effective January 1, 2003.)



354.4

(a) The following definitions govern the construction of this section:

(1) “Armenian Genocide victim” means any person of Armenian or other ancestry living in the Ottoman Empire during the period of 1915 to 1923, inclusive, who died, was deported, or escaped to avoid persecution during that period.

(2) “Insurer” means an insurance provider doing business in the state, or whose contacts in the state satisfy the constitutional requirements for jurisdiction, that sold life, property, liability, health, annuities, dowry, educational, casualty, or any other insurance covering persons or property to persons in Europe or Asia at any time between 1875 and 1923.

(b) Notwithstanding any other provision of law, any Armenian Genocide victim, or heir or beneficiary of an Armenian Genocide victim, who resides in this state and has a claim arising out of an insurance policy or policies purchased or in effect in Europe or Asia between 1875 and 1923 from an insurer described in paragraph (2) of subdivision (a), may bring a legal action or may continue a pending legal action to recover on that claim in any court of competent jurisdiction in this state, which court shall be deemed the proper forum for that action until its completion or resolution.

(c) Any action, including any pending action brought by an Armenian Genocide victim or the heir or beneficiary of an Armenian Genocide victim, whether a resident or nonresident of this state, seeking benefits under the insurance policies issued or in effect between 1875 and 1923 shall not be dismissed for failure to comply with the applicable statute of limitation, provided the action is filed on or before December 31, 2016.

(d) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Amended by Stats. 2011, Ch. 70, Sec. 1. Effective July 8, 2011.)



354.45

(a) For purposes of this section, the following terms have the following meanings:

(1) “Armenian Genocide victim” means any person of Armenian or other ancestry living in the Ottoman Empire during the period of 1890 to 1923, inclusive, who died, was injured in person or property, was deported, or escaped to avoid persecution during that period.

(2) “Bank” means any banking or financial institution, including any institution that issued bonds, that conducted business in Ottoman Turkey at any time during the period of 1890 to 1923, inclusive.

(3) “Deposited assets” means any and all cash, securities, bonds, gold, jewels or jewelry, or any other tangible or intangible items of personal property, or any documents indicating ownership or possessory interests in real, personal, or intangible property, that were deposited with and held by a bank.

(4) “Looted assets” means any and all personal, commercial, real, and intangible property, including cash, securities, gold, jewelry, businesses, artwork, equipment, and intellectual property, that was taken from the ownership or control of an individual, organization, or entity, by theft, forced transfer, or exploitation, during the period of 1890 to 1923, inclusive, by any person, organization, or entity acting on behalf of, or in furtherance of the acts of, the Turkish Government, that were received by and deposited with a bank.

(b) Notwithstanding any other law, any Armenian Genocide victim, or heir or beneficiary of an Armenian Genocide victim, who resides in this state and has a claim arising out of a failure of a bank to pay or turn over deposited assets, or to turn over looted assets, may bring an action or may continue a pending action, to recover on that claim in any court of competent jurisdiction in this state, which court shall be deemed the proper forum for that action until its completion or resolution.

(c) Any action, including any pending action brought by an Armenian Genocide victim, or the heir or beneficiary of an Armenian Genocide victim, who resides in this state, seeking payment for, or the return of, deposited assets, or the return of looted assets, shall not be dismissed for failure to comply with the applicable statute of limitation, if the action is filed on or before December 31, 2016.

(d) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2006, Ch. 443, Sec. 2. Effective January 1, 2007.)



354.5

(a) The following definitions govern the construction of this section:

(1) “Holocaust victim” means any person who was persecuted during the period of 1929 to 1945, inclusive, by Nazi Germany, its allies, or sympathizers.

(2) “Related company” means any parent, subsidiary, reinsurer, successor in interest, managing general agent, or affiliate company of the insurer.

(3) “Insurer” means an insurance provider doing business in the state, or whose contacts in the state satisfy the constitutional requirements for jurisdiction, that sold life, property, liability, health, annuities, dowry, educational, casualty, or any other insurance covering persons or property to persons in Europe at any time before 1945, directly or through a related company, whether the sale of the insurance occurred before or after the insurer and the related company became related.

(b) Notwithstanding any other provision of law, any Holocaust victim, or heir or beneficiary of a Holocaust victim, who resides in this state and has a claim arising out of an insurance policy or policies purchased or in effect in Europe before 1945 from an insurer described in paragraph (3) of subdivision (a), may bring a legal action to recover on that claim in any superior court of the state for the county in which the plaintiff or one of the plaintiffs resides, which court shall be vested with jurisdiction over that action until its completion or resolution.

(c) Any action brought by a Holocaust victim or the heir or beneficiary of a Holocaust victim, whether a resident or nonresident of this state, seeking proceeds of the insurance policies issued or in effect before 1945 shall not be dismissed for failure to comply with the applicable statute of limitation, provided the action is commenced on or before December 31, 2010.

(Amended by Stats. 1999, Ch. 827, Sec. 1. Effective October 10, 1999.)



354.6

(a) As used in this section:

(1) “Second World War slave labor victim” means any person taken from a concentration camp or ghetto or diverted from transportation to a concentration camp or from a ghetto to perform labor without pay for any period of time between 1929 and 1945, by the Nazi regime, its allies and sympathizers, or enterprises transacting business in any of the areas occupied by or under control of the Nazi regime or its allies and sympathizers.

(2) ‛Second World War forced labor victim” means any person who was a member of the civilian population conquered by the Nazi regime, its allies or sympathizers, or prisoner-of-war of the Nazi regime, its allies or sympathizers, forced to perform labor without pay for any period of time between 1929 and 1945, by the Nazi regime, its allies and sympathizers, or enterprises transacting business in any of the areas occupied by or under control of the Nazi regime or its allies and sympathizers.

(3) “Compensation” means the present value of wages and benefits that individuals should have been paid and damages for injuries sustained in connection with the labor performed. Present value shall be calculated on the basis of the market value of the services at the time they were performed, plus interest from the time the services were performed, compounded annually to date of full payment without diminution for wartime or postwar currency devaluation.

(b) Any Second World War slave labor victim, or heir of a Second World War slave labor victim, Second World War forced labor victim, or heir of a Second World War forced labor victim, may bring an action to recover compensation for labor performed as a Second World War slave labor victim or Second World War forced labor victim from any entity or successor in interest thereof, for whom that labor was performed, either directly or through a subsidiary or affiliate. That action may be brought in a superior court of this state, which court shall have jurisdiction over that action until its completion or resolution.

(c) Any action brought under this section shall not be dismissed for failure to comply with the applicable statute of limitation, if the action is commenced on or before December 31, 2010.

(Added by Stats. 1999, Ch. 216, Sec. 4. Effective July 28, 1999.)



354.7

(a) The following definitions govern the construction of this section:

(1) “Bracero” means any person who participated in the labor importation program known as the Bracero program between January 1, 1942, and January 1, 1950, pursuant to agreements between the United States and Mexico.

(2) “Savings fund” means funds withheld from the wages of braceros as savings to be paid to braceros upon their return to Mexico.

(b) Notwithstanding any other provision of law, any bracero, or heir or beneficiary of a bracero, who has a claim arising out of a failure to pay or turn over savings fund amounts may bring a legal action or may continue a pending legal action to recover on that claim in any court of competent jurisdiction in this state, which court shall be deemed a proper forum for that action until its completion or resolution.

(c) Notwithstanding any other provision of law, any action brought by a bracero, or heir or beneficiary of a bracero, arising out of a failure to pay or turn over savings fund amounts shall not be dismissed for failure to comply with the otherwise applicable statute of limitations, provided the action is filed on or before December 31, 2005.

(d) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2002, Ch. 1070, Sec. 2. Effective September 29, 2002.)



355

If an action is commenced within the time prescribed therefor, and a judgment therein for the plaintiff be reversed on appeal other than on the merits, a new action may be commenced within one year after the reversal.

(Amended by Stats. 1992, Ch. 178, Sec. 7. Effective January 1, 1993.)



356

When the commencement of an action is stayed by injunction or statutory prohibition, the time of the continuance of the injunction or prohibition is not part of the time limited for the commencement of the action.

(Enacted 1872.)



357

No person can avail himself of a disability, unless it existed when his right of action accrued.

(Enacted 1872.)



358

When two or more disabilities coexist at the time the right of action accrues, the limitation does not attach until they are removed.

(Enacted 1872.)



359

This title does not affect actions against directors, shareholders, or members of a corporation, to recover a penalty or forfeiture imposed, or to enforce a liability created by law; but such actions must be brought within three years after the discovery by the aggrieved party of the facts upon which the penalty or forfeiture attached, or the liability was created.

(Amended by Stats. 1978, Ch. 1305.)



359.5

If the obligations under a surety bond are conditioned upon performance of the principal, the expiration of the statute of limitations with respect to the obligations of the principal, other than the obligations of the principal under the bond, shall also bar an action against the principal or surety under the bond, unless the terms of the bond provide otherwise.

(Added by Stats. 1982, Ch. 106, Sec. 1.)



360

No acknowledgment or promise is sufficient evidence of a new or continuing contract, by which to take the case out of the operation of this title, unless the same is contained in some writing, signed by the party to be charged thereby, provided that any payment on account of principal or interest due on a promissory note made by the party to be charged shall be deemed a sufficient acknowledgment or promise of a continuing contract to stop, from time to time as any such payment is made, the running of the time within which an action may be commenced upon the principal sum or upon any installment of principal or interest due on such note, and to start the running of a new period of time, but no such payment of itself shall revive a cause of action once barred.

(Amended by Stats. 1955, Ch. 417.)



360.5

No waiver shall bar a defense to any action that the action was not commenced within the time limited by this title unless the waiver is in writing and signed by the person obligated. No waiver executed prior to the expiration of the time limited for the commencement of the action by this title shall be effective for a period exceeding four years from the date of expiration of the time limited for commencement of the action by this title and no waiver executed after the expiration of such time shall be effective for a period exceeding four years from the date thereof, but any such waiver may be renewed for a further period of not exceeding four years from the expiration of the immediately preceding waiver. Such waivers may be made successively. The provisions of this section shall not be applicable to any acknowledgment, promise or any form of waiver which is in writing and signed by the person obligated and given to any county to secure repayment of indigent aid or the repayment of moneys fraudulently or illegally obtained from the county.

(Amended by Stats. 1953, Ch. 655.)



361

When a cause of action has arisen in another State, or in a foreign country, and by the laws thereof an action thereon cannot there be maintained against a person by reason of the lapse of time, an action thereon shall not be maintained against him in this State, except in favor of one who has been a citizen of this State, and who has held the cause of action from the time it accrued.

(Enacted 1872.)



362

This Title does not extend to actions already commenced, nor to cases where the time prescribed in any existing statute for acquiring a right or barring a remedy has fully run, but the laws now in force are applicable to such actions and cases, and are repealed subject to the provisions of this section.

(Enacted 1872.)



363

The word “action” as used in this Title is to be construed, whenever it is necessary so to do, as including a special proceeding of a civil nature.

(Enacted 1872.)






CHAPTER 5 - The Commencement of Actions Based Upon Professional Negligence

364

(a) No action based upon the health care provider’s professional negligence may be commenced unless the defendant has been given at least 90 days’ prior notice of the intention to commence the action.

(b) No particular form of notice is required, but it shall notify the defendant of the legal basis of the claim and the type of loss sustained, including with specificity the nature of the injuries suffered.

(c) The notice may be served in the manner prescribed in Chapter 5 (commencing with Section 1010) of Title 14 of Part 2.

(d) If the notice is served within 90 days of the expiration of the applicable statute of limitations, the time for the commencement of the action shall be extended 90 days from the service of the notice.

(e) The provisions of this section shall not be applicable with respect to any defendant whose name is unknown to the plaintiff at the time of filing the complaint and who is identified therein by a fictitious name, as provided in Section 474.

(f) For the purposes of this section:

(1) “Health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code; and any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Health care provider” includes the legal representatives of a health care provider;

(2) “Professional negligence” means negligent act or omission to act by a health care provider in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death, provided that such services are within the scope of services for which the provider is licensed and which are not within any restriction imposed by the licensing agency or licensed hospital.

(Amended by Stats. 1975, 2nd Ex. Sess., Ch. 2.)



365

Failure to comply with this chapter shall not invalidate any proceedings of any court of this state, nor shall it affect the jurisdiction of the court to render a judgment therein. However, failure to comply with such provisions by any attorney at law shall be grounds for professional discipline and the State Bar of California shall investigate and take appropriate action in any such cases brought to its attention.

(Added by Stats. 1975, 2nd Ex. Sess., Ch. 1.)






CHAPTER 6 - Time of Commencement of Action After Person’s Death

366.1

If a person entitled to bring an action dies before the expiration of the applicable limitations period, and the cause of action survives, an action may be commenced before the expiration of the later of the following times:

(a) Six months after the person’s death.

(b) The limitations period that would have been applicable if the person had not died.

(Added by Stats. 1992, Ch. 178, Sec. 8. Effective January 1, 1993.)



366.2

(a) If a person against whom an action may be brought on a liability of the person, whether arising in contract, tort, or otherwise, and whether accrued or not accrued, dies before the expiration of the applicable limitations period, and the cause of action survives, an action may be commenced within one year after the date of death, and the limitations period that would have been applicable does not apply.

(b) The limitations period provided in this section for commencement of an action shall not be tolled or extended for any reason except as provided in any of the following, where applicable:

(1) Sections 12, 12a, and 12b of this code.

(2) Part 4 (commencing with Section 9000) of Division 7 of the Probate Code (creditor claims in administration of estates of decedents).

(3) Part 8 (commencing with Section 19000) of Division 9 of the Probate Code (payment of claims, debts, and expenses from revocable trust of deceased settlor).

(4) Former Part 3 (commencing with Section 21300) of Division 11 of the Probate Code (no contest clauses), as that part read prior to its repeal by Chapter 174 of the Statutes of 2008.

(c) This section applies to actions brought on liabilities of persons dying on or after January 1, 1993.

(Amended by Stats. 2009, Ch. 348, Sec. 2. Effective January 1, 2010.)



366.3

(a) If a person has a claim that arises from a promise or agreement with a decedent to distribution from an estate or trust or under another instrument, whether the promise or agreement was made orally or in writing, an action to enforce the claim to distribution may be commenced within one year after the date of death, and the limitations period that would have been applicable does not apply.

(b) The limitations period provided in this section for commencement of an action shall not be tolled or extended for any reason except as provided in Sections 12, 12a, and 12b of this code, and former Part 3 (commencing with Section 21300) of Division 11 of the Probate Code, as that part read prior to its repeal by Chapter 174 of the Statutes of 2008.

(c) This section applies to actions brought on claims concerning persons dying on or after the effective date of this section.

(Amended by Stats. 2009, Ch. 348, Sec. 3. Effective January 1, 2010.)









TITLE 3 - OF THE PARTIES TO CIVIL ACTIONS

CHAPTER 1 - General Provisions

367

Every action must be prosecuted in the name of the real party in interest, except as otherwise provided by statute.

(Amended by Stats. 1992, Ch. 178, Sec. 10. Effective January 1, 1993.)



367.5

(a) It is the intent of this section to promote uniformity in the procedures and practices relating to telephone appearances in civil cases. To improve access to the courts and reduce litigation costs, courts should, to the extent feasible, permit parties to appear by telephone at appropriate conferences, hearings, and proceedings in civil cases.

(b) Except as provided in subdivision (c), in all general civil cases, as defined in the California Rules of Court, a party that has provided notice may appear by telephone at the following conferences, hearings, and proceedings:

(1) A case management conference, provided the party has made a good faith effort to meet and confer before the conference as required by law and has timely served and filed a case management statement.

(2) A trial setting conference.

(3) A hearing on law and motion, except motions in limine.

(4) A hearing on a discovery motion.

(5) A conference to review the status of an arbitration or mediation.

(6) A hearing to review the dismissal of an action.

(7) Any other hearing, conference, or proceeding if the court determines that a telephone appearance is appropriate.

(c) The court may require a party to appear in person at a hearing, conference, or proceeding listed in subdivision (b) if the court determines on a hearing-by-hearing basis that a personal appearance would materially assist in the determination of the proceedings or in the effective management or resolution of the particular case.

(d) Consistent with its constitutional rulemaking authority, the Judicial Council shall adopt rules effectuating the policies and provisions in this section by January 1, 2008, and may adopt rules relating to matters not covered by subdivision (a). The rules may prescribe, but are not limited to prescribing, the notice to be given by a party requesting a telephone appearance under subdivision (a), the manner in which telephone appearances are to be conducted, the conditions required for a party to be permitted to appear by telephone, and provisions relating to the courts’ use of private vendors to provide telephone services.

(e) This section does not apply to any types of cases or types of conferences, hearings, and proceedings except those specified in subdivision (b). Consistent with its constitutional rulemaking authority, the Judicial Council may by rule provide for the procedures and practices, and for the administration of, telephone appearances for all types of cases and matters not specified in subdivision (b). For these other cases and matters, the Judicial Council may specify the types of cases and matters in which parties may appear by telephone, the types of cases and matters in which parties shall appear personally, the conditions under which a party may be permitted to appear by telephone, and any other rules governing telephone and personal appearances that are within its rulemaking authority.

(Added by Stats. 2007, Ch. 268, Sec. 1. Effective January 1, 2008.)



367.6

(a) On or before July 1, 2011, the Judicial Council shall establish statewide, uniform fees to be paid by a party for appearing by telephone, which shall supersede any fees paid to vendors and courts under any previously existing agreements and procedures. The fees to be paid for telephone appearances shall include:

(1) A fee for providing the telephone appearance service pursuant to a timely request to the vendor or court.

(2) An additional fee for providing services if the request is made shortly before the hearing, as defined by the Judicial Council.

(3) A fee for canceling a telephone appearance request.

(b) If a party has received a waiver of fees pursuant to Article 6 (commencing with Section 68630) of Chapter 2 of Title 8 of the Government Code, neither a vendor nor a court shall charge that party any of the fees authorized by this section, subject to the following:

(1) The vendor or court that provides the telephone appearance service shall have a lien, as provided by rule of court, on any judgment, including a judgment for costs, that the party may receive, in the amount of the fee that the party would have paid for the telephone appearance.

(2) If the vendor or court later receives a fee or a portion of a fee for appearance by telephone that was previously waived, that fee shall be distributed consistent with Section 72011 of the Government Code.

(c) The fee described in this section shall be a recoverable cost under Section 1033.5 of the Code of Civil Procedure.

(Amended (as added by Stats. 2010, Ch. 720, Sec. 3) by Stats. 2012, Ch. 41, Sec. 1. Effective June 27, 2012.)



368

In the case of an assignment of a thing in action, the action by the assignee is without prejudice to any set-off, or other defense existing at the time of, or before, notice of the assignment; but this section does not apply to a negotiable promissory note or bill of exchange, transferred in good faith, and upon good consideration, before maturity.

(Enacted 1872.)



368.5

An action or proceeding does not abate by the transfer of an interest in the action or proceeding or by any other transfer of an interest. The action or proceeding may be continued in the name of the original party, or the court may allow the person to whom the transfer is made to be substituted in the action or proceeding.

(Added by Stats. 1992, Ch. 178, Sec. 11. Effective January 1, 1993.)



369

(a) The following persons may sue without joining as parties the persons for whose benefit the action is prosecuted:

(1) A personal representative, as defined in subdivision (a) of Section 58 of the Probate Code.

(2) A trustee of an express trust.

(3) Except for a person upon whom a power of sale has been conferred pursuant to a deed of trust or mortgage, a person with whom, or in whose name, a contract is made for the benefit of another.

(4) Any other person expressly authorized by statute.

(b) Notwithstanding subdivision (a), a trustee upon whom a power of sale has been conferred pursuant to a deed of trust or mortgage may sue to exercise the trustee’s powers and duties pursuant to Chapter 2 (commencing with Section 2920) of Title 14 of Part 4 of Division 3 of the Civil Code.

(Amended by Stats. 1992, Ch. 178, Sec. 12. Effective January 1, 1993.)



369.5

(a) A partnership or other unincorporated association, whether organized for profit or not, may sue and be sued in the name it has assumed or by which it is known.

(b) A member of the partnership or other unincorporated association may be joined as a party in an action against the unincorporated association. If service of process is made on the member as an individual, whether or not the member is also served as a person upon whom service is made on behalf of the unincorporated association, a judgment against the member based on the member’s personal liability may be obtained in the action, whether the liability is joint, joint and several, or several.

(Added by Stats. 1992, Ch. 178, Sec. 13. Effective January 1, 1993.)






CHAPTER 2 - Married Person

370

A married person may be sued without his or her spouse being joined as a party, and may sue without his or her spouse being joined as a party in all actions.

(Amended by Stats. 1975, Ch. 1241.)



371

If a husband and wife are sued together, each may defend for his or her own right, but if one spouse neglects to defend, the other spouse may defend for that spouse’s right also.

(Amended by Stats. 1975, Ch. 1241.)






CHAPTER 3 - Disability of Party

372

(a) (1) When a minor, a person who lacks legal capacity to make decisions, or a person for whom a conservator has been appointed is a party, that person shall appear either by a guardian or conservator of the estate or by a guardian ad litem appointed by the court in which the action or proceeding is pending, or by a judge thereof, in each case. A guardian ad litem may be appointed in any case when it is deemed by the court in which the action or proceeding is prosecuted, or by a judge thereof, expedient to appoint a guardian ad litem to represent the minor, person lacking legal capacity to make decisions, or person for whom a conservator has been appointed, notwithstanding that the person may have a guardian or conservator of the estate and may have appeared by the guardian or conservator of the estate. The guardian or conservator of the estate or guardian ad litem so appearing for any minor, person who lacks legal capacity to make decisions, or person for whom a conservator has been appointed shall have power, with the approval of the court in which the action or proceeding is pending, to compromise the same, to agree to the order or judgment to be entered therein for or against the ward or conservatee, and to satisfy any judgment or order in favor of the ward or conservatee or release or discharge any claim of the ward or conservatee pursuant to that compromise. Money or other property to be paid or delivered pursuant to the order or judgment for the benefit of a minor, person lacking legal capacity to make decisions, or person for whom a conservator has been appointed shall be paid and delivered as provided in Chapter 4 (commencing with Section 3600) of Part 8 of Division 4 of the Probate Code.

(2) Where reference is made in this section to “a person lacking legal competence to make decisions,” the reference shall be deemed to include “a person for whom a conservator may be appointed.”

(3) Nothing in this section, or in any other provision of this code, the Civil Code, the Family Code, or the Probate Code is intended by the Legislature to prohibit a minor from exercising an intelligent and knowing waiver of his or her constitutional rights in a proceeding under the Juvenile Court Law, Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code.

(b) (1) Notwithstanding subdivision (a), a minor 12 years of age or older may appear in court without a guardian, counsel, or guardian ad litem, for the purpose of requesting or opposing a request for any of the following:

(A) An injunction or temporary restraining order or both to prohibit harassment pursuant to Section 527.6.

(B) An injunction or temporary restraining order or both against violence or a credible threat of violence in the workplace pursuant to Section 527.8.

(C) A protective order pursuant to Division 10 (commencing with Section 6200) of the Family Code.

(D) A protective order pursuant to Sections 7710 and 7720 of the Family Code.

The court may, either upon motion or in its own discretion, and after considering reasonable objections by the minor to the appointment of specific individuals, appoint a guardian ad litem to assist the minor in obtaining or opposing the order, provided that the appointment of the guardian ad litem does not delay the issuance or denial of the order being sought. In making the determination concerning the appointment of a particular guardian ad litem, the court shall consider whether the minor and the guardian have divergent interests.

(2) For purposes of this subdivision only, upon the issuance of an order pursuant to paragraph (1), if the minor initially appeared in court seeking an order without a guardian or guardian ad litem, and if the minor is residing with a parent or guardian, the court shall send a copy of the order to at least one parent or guardian designated by the minor, unless, in the discretion of the court, notification of a parent or guardian would be contrary to the best interest of the minor. The court is not required to send the order to more than one parent or guardian.

(3) The Judicial Council shall adopt forms by July 1, 1999, to facilitate the appointment of a guardian ad litem pursuant to this subdivision.

(c) (1) Notwithstanding subdivision (a), a minor may appear in court without a guardian ad litem in the following proceedings if the minor is a parent of the child who is the subject of the proceedings:

(A) Family court proceedings pursuant to Part 3 (commencing with Section 7600) of Division 12 of the Family Code.

(B) Dependency proceedings pursuant to Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code.

(C) Guardianship proceedings for a minor child pursuant to Part 2 (commencing with Section 1500) of Division 4 of the Probate Code.

(D) Any other proceedings concerning child custody, visitation, or support.

(2) If the court finds that the minor parent is unable to understand the nature of the proceedings or to assist counsel in preparing the case, the court shall, upon its own motion or upon a motion by the minor parent or the minor parent’s counsel, appoint a guardian ad litem.

(Amended by Stats. 2014, Ch. 144, Sec. 5. Effective January 1, 2015.)



373

When a guardian ad litem is appointed, he or she shall be appointed as follows:

(a) If the minor is the plaintiff the appointment must be made before the summons is issued, upon the application of the minor, if the minor is 14 years of age or older, or, if under that age, upon the application of a relative or friend of the minor.

(b) If the minor is the defendant, upon the application of the minor, if the minor is 14 years of age or older, and the minor applies within 10 days after the service of the summons, or, if under that age or if the minor neglects to apply, then upon the application of a relative or friend of the minor, or of any other party to the action, or by the court on its own motion.

(c) If the person lacking legal competence to make decisions is a party to an action or proceeding, upon the application of a relative or friend of the person lacking legal competence to make decisions, or of any other party to the action or proceeding, or by the court on its own motion.

(Amended by Stats. 2014, Ch. 144, Sec. 6. Effective January 1, 2015.)



373.5

If under the terms of a written instrument, or otherwise, a person or persons of a designated class who are not ascertained or who are not in being, or a person or persons who are unknown, may be or may become legally or equitably interested in any property, real or personal, the court in which any action, petition or proceeding of any kind relative to or affecting the property is pending, may, upon the representation of any party thereto, or of any person interested, appoint a suitable person to appear and act therein as guardian ad litem of the person or persons not ascertained, not in being, or who are unknown; and the judgment, order or decree in the proceedings, made after the appointment, shall be conclusive upon all persons for whom the guardian ad litem was appointed.

The guardian ad litem shall have power, with the approval of the court in which the action, petition or proceeding is pending, to compromise the same, to agree to the order or judgment to be entered therein for or against the persons for whom the guardian ad litem was appointed, and to satisfy any judgment or order in favor of the persons, or release, or discharge any claim of the persons pursuant to the compromise. The court shall have the same power with respect to the money or other property to be paid or delivered under such order or judgment as is provided in Section 372 of this code.

The reasonable expenses of the guardian ad litem, including compensation and counsel fees, shall be determined by the court and paid as it may order, either out of the property or by plaintiff or petitioner. If the expenses are to be paid by the plaintiff or petitioner, execution therefor may issue in the name of the guardian ad litem.

(Amended by Stats. 1961, Ch. 435.)



374

(a) A minor under 12 years of age, accompanied by a duly appointed and acting guardian ad litem, shall be permitted to appear in court without counsel for the limited purpose of requesting or opposing a request for (1) an injunction or temporary restraining order or both to prohibit harassment pursuant to Section 527.6, (2) an injunction or temporary restraining order or both against violence or a credible threat of violence in the workplace pursuant to Section 527.8, (3) a protective order pursuant to Division 10 (commencing with Section 6200) of the Family Code, or (4) a protective order pursuant to Sections 7710 and 7720 of the Family Code.

(b) In making the determination concerning appointment of a particular guardian ad litem for purposes of this section, the court shall consider whether the minor and the guardian have divergent interests.

(c) The Judicial Council shall adopt forms by July 1, 1999, to implement this section. The forms shall be designed to facilitate the appointment of the guardian ad litem for purposes of this section.

(Added by Stats. 1998, Ch. 706, Sec. 2. Effective September 22, 1998.)



374.5

A proceeding initiated by or brought against a minor for any of the injunctions or orders described in paragraph (1) of subdivision (b) of Section 372 or subdivision (a) of Section 374 shall be heard in the court assigned to hear those matters; except that, if the minor bringing the action or against whom the action is brought has previously been adjudged a dependent child or a ward of the juvenile court, the matter shall be heard in the juvenile court having jurisdiction over the minor.

(Added by Stats. 1998, Ch. 706, Sec. 3. Effective September 22, 1998.)



375

An action or proceeding does not abate by the disability of a party. The court, on motion, shall allow the action or proceeding to be continued by or against the party’s representative.

(Added by Stats. 1992, Ch. 178, Sec. 17. Effective January 1, 1993.)



376

(a) The parents of a legitimate unmarried minor child, acting jointly, may maintain an action for injury to the child caused by the wrongful act or neglect of another. If either parent fails on demand to join as plaintiff in the action or is dead or cannot be found, then the other parent may maintain the action. The parent, if living, who does not join as plaintiff shall be joined as a defendant and, before trial or hearing of any question of fact, shall be served with summons either in the manner provided by law for the service of a summons in a civil action or by sending a copy of the summons and complaint by registered mail with proper postage prepaid addressed to that parent’s last known address with request for a return receipt. If service is made by registered mail, the production of a return receipt purporting to be signed by the addressee creates a rebuttable presumption that the summons and complaint have been duly served. The presumption established by this section is a presumption affecting the burden of producing evidence. The respective rights of the parents to any award shall be determined by the court.

(b) A parent may maintain an action for such an injury to his or her illegitimate unmarried minor child if a guardian has not been appointed. Where a parent who does not have care, custody, or control of the child brings the action, the parent who has care, custody, or control of the child shall be served with the summons either in the manner provided by law for the serving of a summons in a civil action or by sending a copy of the summons and complaint by registered mail, with proper postage prepaid, addressed to the last known address of that parent, with request for a return receipt. If service is made by registered mail, the production of a return receipt purporting to be signed by the addressee creates a rebuttable presumption that the summons and complaint have been duly served. The presumption established by this section is a presumption affecting the burden of producing evidence. The respective rights of the parents to any award shall be determined by the court.

(c) The father of an illegitimate child who maintains an action under this section shall have acknowledged in writing prior to the child’s injury, in the presence of a competent witness, that he is the father of the child, or, prior to the child’s injury, have been judicially determined to be the father of the child.

(d) A parent of an illegitimate child who does not maintain an action under this section may be joined as a party thereto.

(e) A guardian may maintain an action for such an injury to his or her ward.

(f) An action under this section may be maintained against the person causing the injury. If any other person is responsible for the wrongful act or neglect, the action may also be maintained against the other person. The death of the child or ward does not abate the parents’ or guardian’s cause of action for the child’s injury as to damages accruing before the child’s death.

(g) In an action under this section, damages may be awarded that, under all of the circumstances of the case, may be just, except that:

(1) In an action maintained after the death of the child, the damages recoverable are as provided in Section 377.34.

(2) Where the person causing the injury is deceased, the damages recoverable in an action against the decedent’s personal representative are as provided in Section 377.42.

(h) If an action arising out of the same wrongful act or neglect may be maintained pursuant to Section 377.60 for wrongful death of a child described in this section, the action authorized by this section may be consolidated therewith for trial as provided in Section 1048.

(Amended by Stats. 1992, Ch. 178, Sec. 18. Effective January 1, 1993.)






CHAPTER 4 - Effect of Death

ARTICLE 1 - Definitions

377.10

For the purposes of this chapter, “beneficiary of the decedent’s estate” means:

(a) If the decedent died leaving a will, the sole beneficiary or all of the beneficiaries who succeed to a cause of action, or to a particular item of property that is the subject of a cause of action, under the decedent’s will.

(b) If the decedent died without leaving a will, the sole person or all of the persons who succeed to a cause of action, or to a particular item of property that is the subject of a cause of action, under Sections 6401 and 6402 of the Probate Code or, if the law of a sister state or foreign nation governs succession to the cause of action or particular item of property, under the law of the sister state or foreign nation.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.11

For the purposes of this chapter, “decedent’s successor in interest” means the beneficiary of the decedent’s estate or other successor in interest who succeeds to a cause of action or to a particular item of the property that is the subject of a cause of action.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)






ARTICLE 2 - Survival and Continuation

377.20

(a) Except as otherwise provided by statute, a cause of action for or against a person is not lost by reason of the person’s death, but survives subject to the applicable limitations period.

(b) This section applies even though a loss or damage occurs simultaneously with or after the death of a person who would have been liable if the person’s death had not preceded or occurred simultaneously with the loss or damage.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.21

A pending action or proceeding does not abate by the death of a party if the cause of action survives.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.22

Nothing in this chapter shall be construed as affecting the assignability of causes of action.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)






ARTICLE 3 - Decedent’s Cause of Action

377.30

A cause of action that survives the death of the person entitled to commence an action or proceeding passes to the decedent’s successor in interest, subject to Chapter 1 (commencing with Section 7000) of Part 1 of Division 7 of the Probate Code, and an action may be commenced by the decedent’s personal representative or, if none, by the decedent’s successor in interest.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.31

On motion after the death of a person who commenced an action or proceeding, the court shall allow a pending action or proceeding that does not abate to be continued by the decedent’s personal representative or, if none, by the decedent’s successor in interest.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.32

(a) The person who seeks to commence an action or proceeding or to continue a pending action or proceeding as the decedent’s successor in interest under this article, shall execute and file an affidavit or a declaration under penalty of perjury under the laws of this state stating all of the following:

(1) The decedent’s name.

(2) The date and place of the decedent’s death.

(3) “No proceeding is now pending in California for administration of the decedent’s estate.”

(4) If the decedent’s estate was administered, a copy of the final order showing the distribution of the decedent’s cause of action to the successor in interest.

(5) Either of the following, as appropriate, with facts in support thereof:

(A) “The affiant or declarant is the decedent’s successor in interest (as defined in Section 377.11 of the California Code of Civil Procedure) and succeeds to the decedent’s interest in the action or proceeding.”

(B) “The affiant or declarant is authorized to act on behalf of the decedent’s successor in interest (as defined in Section 377.11 of the California Code of Civil Procedure) with respect to the decedent’s interest in the action or proceeding.”

(6) “No other person has a superior right to commence the action or proceeding or to be substituted for the decedent in the pending action or proceeding.”

(7) “The affiant or declarant affirms or declares under penalty of perjury under the laws of the State of California that the foregoing is true and correct.”

(b) Where more than one person executes the affidavit or declaration under this section, the statements required by subdivision (a) shall be modified as appropriate to reflect that fact.

(c) A certified copy of the decedent’s death certificate shall be attached to the affidavit or declaration.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.33

The court in which an action is commenced or continued under this article may make any order concerning parties that is appropriate to ensure proper administration of justice in the case, including appointment of the decedent’s successor in interest as a special administrator or guardian ad litem.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.34

In an action or proceeding by a decedent’s personal representative or successor in interest on the decedent’s cause of action, the damages recoverable are limited to the loss or damage that the decedent sustained or incurred before death, including any penalties or punitive or exemplary damages that the decedent would have been entitled to recover had the decedent lived, and do not include damages for pain, suffering, or disfigurement.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.35

On or after January 1, 1993, this article applies to the commencement of an action or proceeding the decedent was entitled to commence, and to the continuation of an action or proceeding commenced by the decedent, regardless of whether the decedent died before, on, or after January 1, 1993.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)






ARTICLE 4 - Cause of Action Against Decedent

377.40

Subject to Part 4 (commencing with Section 9000) of Division 7 of the Probate Code governing creditor claims, a cause of action against a decedent that survives may be asserted against the decedent’s personal representative or, to the extent provided by statute, against the decedent’s successor in interest.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.41

On motion, the court shall allow a pending action or proceeding against the decedent that does not abate to be continued against the decedent’s personal representative or, to the extent provided by statute, against the decedent’s successor in interest, except that the court may not permit an action or proceeding to be continued against the personal representative unless proof of compliance with Part 4 (commencing with Section 9000) of Division 7 of the Probate Code governing creditor claims is first made.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.42

In an action or proceeding against a decedent’s personal representative or, to the extent provided by statute, against the decedent’s successor in interest, on a cause of action against the decedent, all damages are recoverable that might have been recovered against the decedent had the decedent lived except damages recoverable under Section 3294 of the Civil Code or other punitive or exemplary damages.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.43

This article applies to the commencement on or after January 1, 1993, of an action or proceeding against the decedent’s personal representative or successor in interest, or to the making of a motion on or after January 1, 1993, to continue a pending action or proceeding against the decedent’s personal representative or successor in interest, regardless of whether the decedent died before, on, or after January 1, 1993.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)






ARTICLE 5 - Insured Claims

377.50

An action to establish the decedent’s liability for which the decedent was protected by insurance may be commenced or continued against the decedent’s estate as provided in Chapter 1 (commencing with Section 550) of Part 13 of Division 2 of the Probate Code.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)






ARTICLE 6 - Wrongful Death

377.60

A cause of action for the death of a person caused by the wrongful act or neglect of another may be asserted by any of the following persons or by the decedent’s personal representative on their behalf:

(a) The decedent’s surviving spouse, domestic partner, children, and issue of deceased children, or, if there is no surviving issue of the decedent, the persons, including the surviving spouse or domestic partner, who would be entitled to the property of the decedent by intestate succession.

(b) Whether or not qualified under subdivision (a), if they were dependent on the decedent, the putative spouse, children of the putative spouse, stepchildren, or parents. As used in this subdivision, “putative spouse” means the surviving spouse of a void or voidable marriage who is found by the court to have believed in good faith that the marriage to the decedent was valid.

(c) A minor, whether or not qualified under subdivision (a) or (b), if, at the time of the decedent’s death, the minor resided for the previous 180 days in the decedent’s household and was dependent on the decedent for one-half or more of the minor’s support.

(d) This section applies to any cause of action arising on or after January 1, 1993.

(e) The addition of this section by Chapter 178 of the Statutes of 1992 was not intended to adversely affect the standing of any party having standing under prior law, and the standing of parties governed by that version of this section as added by Chapter 178 of the Statutes of 1992 shall be the same as specified herein as amended by Chapter 563 of the Statutes of 1996.

(f) (1) For the purpose of this section, “domestic partner” means a person who, at the time of the decedent’s death, was the domestic partner of the decedent in a registered domestic partnership established in accordance with subdivision (b) of Section 297 of the Family Code.

(2) Notwithstanding paragraph (1), for a death occurring prior to January 1, 2002, a person may maintain a cause of action pursuant to this section as a domestic partner of the decedent by establishing the factors listed in paragraphs (1) to (6), inclusive, of subdivision (b) of Section 297 of the Family Code, as it read pursuant to Section 3 of Chapter 893 of the Statutes of 2001, prior to its becoming inoperative on January 1, 2005.

(3) The amendments made to this subdivision during the 2003–04 Regular Session of the Legislature are not intended to revive any cause of action that has been fully and finally adjudicated by the courts, or that has been settled, or as to which the applicable limitations period has run.

(Amended by Stats. 2004, Ch. 947, Sec. 1. Effective January 1, 2005.)



377.61

In an action under this article, damages may be awarded that, under all the circumstances of the case, may be just, but may not include damages recoverable under Section 377.34. The court shall determine the respective rights in an award of the persons entitled to assert the cause of action.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)



377.62

(a) An action under Section 377.30 may be joined with an action under Section 377.60 arising out of the same wrongful act or neglect.

(b) An action under Section 377.60 and an action under Section 377.31 arising out of the same wrongful act or neglect may be consolidated for trial as provided in Section 1048.

(Added by Stats. 1992, Ch. 178, Sec. 20. Effective January 1, 1993.)









CHAPTER 5 - Permissive Joinder

378

(a) All persons may join in one action as plaintiffs if:

(1) They assert any right to relief jointly, severally, or in the alternative, in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all these persons will arise in the action; or

(2) They have a claim, right, or interest adverse to the defendant in the property or controversy which is the subject of the action.

(b) It is not necessary that each plaintiff be interested as to every cause of action or as to all relief prayed for. Judgment may be given for one or more of the plaintiffs according to their respective right to relief.

(Amended by Stats. 1971, Ch. 244.)



379

(a) All persons may be joined in one action as defendants if there is asserted against them:

(1) Any right to relief jointly, severally, or in the alternative, in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all these persons will arise in the action; or

(2) A claim, right, or interest adverse to them in the property or controversy which is the subject of the action.

(b) It is not necessary that each defendant be interested as to every cause of action or as to all relief prayed for. Judgment may be given against one or more defendants according to their respective liabilities.

(c) Where the plaintiff is in doubt as to the person from whom he or she is entitled to redress, he or she may join two or more defendants, with the intent that the question as to which, if any, of the defendants is liable, and to what extent, may be determined between the parties.

(Amended by Stats. 1975, Ch. 1241.)



379.5

When parties have been joined under Section 378 or 379, the court may make such orders as may appear just to prevent any party from being embarrassed, delayed, or put to undue expense, and may order separate trials or make such other order as the interests of justice may require.

(Added by Stats. 1971, Ch. 244.)



382

If the consent of any one who should have been joined as plaintiff cannot be obtained, he may be made a defendant, the reason thereof being stated in the complaint; and when the question is one of a common or general interest, of many persons, or when the parties are numerous, and it is impracticable to bring them all before the court, one or more may sue or defend for the benefit of all.

(Amended by Stats. 1971, Ch. 244.)



384

(a) It is the intent of the Legislature in enacting this section to ensure that the unpaid residuals in class action litigation are distributed, to the extent possible, in a manner designed either to further the purposes of the underlying causes of action, or to promote justice for all Californians. The Legislature finds that the use of funds collected by the State Bar pursuant to this section for these purposes is in the public interest, is a proper use of the funds, and is consistent with essential public and governmental purposes.

(b) Except as provided in subdivision (c), prior to the entry of any judgment in a class action established pursuant to Section 382, the court shall determine the total amount that will be payable to all class members, if all class members are paid the amount to which they are entitled pursuant to the judgment. The court shall also set a date when the parties shall report to the court the total amount that was actually paid to the class members. After the report is received, the court shall amend the judgment to direct the defendant to pay the sum of the unpaid residue, plus interest on that sum at the legal rate of interest from the date of entry of the initial judgment, to nonprofit organizations or foundations to support projects that will benefit the class or similarly situated persons, or that promote the law consistent with the objectives and purposes of the underlying cause of action, to child advocacy programs, or to nonprofit organizations providing civil legal services to the indigent. The court shall ensure that the distribution of any unpaid residual derived from multistate or national cases brought under California law shall provide substantial or commensurate benefit to California consumers.

(c) This section shall not apply to any class action brought against any public entity, as defined in Section 811.2 of the Government Code, or against any public employee, as defined in Section 811.4 of the Government Code. However, this section shall not be construed to abrogate any equitable cy pres remedy which may be available in any class action with regard to all or part of the residue.

(Amended by Stats. 2001, Ch. 96, Sec. 2. Effective January 1, 2002.)






CHAPTER 6 - Interpleader

386

(a) A defendant, against whom an action is pending upon a contract, or for specific personal property, may, at any time before answer, upon affidavit that a person not a party to the action makes against him, and without any collusion with him, a demand upon such contract, or for such property, upon notice to such person and the adverse party, apply to the court for an order to substitute such person in his place, and discharge him from liability to either party, on his depositing in court the amount claimed on the contract, or delivering the property or its value to such person as the court may direct; and the court may, in its discretion, make the order; or such defendant may file a verified cross-complaint in interpleader, admitting that he has no interest in such amount or such property claimed, or in a portion of such amount or such property and alleging that all or such portion of the amount or property is demanded by parties to such action or cross-action and apply to the court upon notice to such parties for an order to deliver such property or portion thereof or its value to such person as the court shall direct. And whenever conflicting claims are or may be made upon a person for or relating to personal property, or the performance of an obligation, or any portion thereof, such person may bring an action against the conflicting claimants to compel them to interplead and litigate their several claims. The order of substitution may be made and the action of interpleader may be maintained, and the applicant or interpleading party be discharged from liability to all or any of the conflicting claimants, although their titles or claims have not a common origin, or are not identical but are adverse to and independent of one another.

(b) Any person, firm, corporation, association or other entity against whom double or multiple claims are made, or may be made, by two or more persons which are such that they may give rise to double or multiple liability, may bring an action against the claimants to compel them to interplead and litigate their several claims.

When the person, firm, corporation, association or other entity against whom such claims are made, or may be made, is a defendant in an action brought upon one or more of such claims, it may either file a verified cross-complaint in interpleader, admitting that it has no interest in the money or property claimed, or in only a portion thereof, and alleging that all or such portion is demanded by parties to such action, and apply to the court upon notice to such parties for an order to deliver such money or property or such portion thereof to such person as the court shall direct; or may bring a separate action against the claimants to compel them to interplead and litigate their several claims. The action of interpleader may be maintained although the claims have not a common origin, are not identical but are adverse to and independent of one another, or the claims are unliquidated and no liability on the part of the party bringing the action or filing the cross-complaint has arisen. The applicant or interpleading party may deny liability in whole or in part to any or all of the claimants. The applicant or interpleading party may join as a defendant in such action any other party against whom claims are made by one or more of the claimants or such other party may interplead by cross-complaint; provided, however, that such claims arise out of the same transaction or occurrence.

(c) Any amount which a plaintiff or cross-complainant admits to be payable may be deposited by him with the clerk of the court at the time of the filing of the complaint or cross-complaint in interpleader without first obtaining an order of the court therefor. Any interest on amounts deposited and any right to damages for detention of property so delivered, or its value, shall cease to accrue after the date of such deposit or delivery.

(d) A defendant named in a complaint to compel conflicting claimants to interplead and litigate their claims, or a defendant named in a cross-complaint in interpleader, may, in lieu of or in addition to any other pleading, file an answer to the complaint or cross-complaint which shall be served upon all other parties to the action and which shall contain allegations of fact as to his ownership of or other interest in the amount or property and any affirmative defenses and relief requested. The allegations in such answer shall be deemed denied by all other parties to the action, unless otherwise admitted in the pleadings.

(e) Except in cases where by the law a right to a jury trial is now given, conflicting claims to funds or property or the value thereof so deposited or delivered shall be deemed issues triable by the court, and such issues may be first tried. In the event the amount deposited shall be less than the amount claimed to be due by one or more of the conflicting claimants thereto, or in the event the property or the value thereof delivered is less than all of the property or the value thereof claimed by one or more of such conflicting claimants, any issues of fact involved in determining whether there is a deficiency in such deposit or delivery shall be tried by the court or a jury as provided in Title 8 (commencing with Section 577) of Part 2 of this code.

(f) After any such complaint or cross-complaint in interpleader has been filed, the court in which it is filed may enter its order restraining all parties to the action from instituting or further prosecuting any other proceeding in any court in this state affecting the rights and obligations as between the parties to the interpleader until further order of the court.

(Amended by Stats. 1975, Ch. 670.)



386.1

Where a deposit has been made pursuant to Section 386, the court shall, upon the application of any party to the action, order such deposit to be invested in an insured interest-bearing account. Interest on such amount shall be allocated to the parties in the same proportion as the original funds are allocated.

(Amended by Stats. 1979, Ch. 173.)



386.5

Where the only relief sought against one of the defendants is the payment of a stated amount of money alleged to be wrongfully withheld, such defendant may, upon affidavit that he is a mere stakeholder with no interest in the amount or any portion thereof and that conflicting demands have been made upon him for the amount by parties to the action, upon notice to such parties, apply to the court for an order discharging him from liability and dismissing him from the action on his depositing with the clerk of the court the amount in dispute and the court may, in its discretion, make such order.

(Added by Stats. 1953, Ch. 328.)



386.6

(a) A party to an action who follows the procedure set forth in Section 386 or 386.5 may insert in his motion, petition, complaint, or cross complaint a request for allowance of his costs and reasonable attorney fees incurred in such action. In ordering the discharge of such party, the court may, in its discretion, award such party his costs and reasonable attorney fees from the amount in dispute which has been deposited with the court. At the time of final judgment in the action the court may make such further provision for assumption of such costs and attorney fees by one or more of the adverse claimants as may appear proper.

(b) A party shall not be denied the attorney fees authorized by subdivision (a) for the reason that he is himself an attorney, appeared in pro se, and performed his own legal services.

(Amended by Stats. 1974, Ch. 273.)






CHAPTER 7 - Intervention

387

(a) Upon timely application, any person, who has an interest in the matter in litigation, or in the success of either of the parties, or an interest against both, may intervene in the action or proceeding. An intervention takes place when a third person is permitted to become a party to an action or proceeding between other persons, either by joining the plaintiff in claiming what is sought by the complaint, or by uniting with the defendant in resisting the claims of the plaintiff, or by demanding anything adversely to both the plaintiff and the defendant, and is made by complaint, setting forth the grounds upon which the intervention rests, filed by leave of the court and served upon the parties to the action or proceeding who have not appeared in the same manner as upon the commencement of an original action, and upon the attorneys of the parties who have appeared, or upon the party if he has appeared without an attorney, in the manner provided for service of summons or in the manner provided by Chapter 5 (commencing with Section 1010) Title 14 of Part 2. A party served with a complaint in intervention may within 30 days after service move, demur, or otherwise plead to the complaint in the same manner as to an original complaint.

(b) If any provision of law confers an unconditional right to intervene or if the person seeking intervention claims an interest relating to the property to transaction which is the subject of the action and that person is so situated that the disposition of the action may as a practical matter impair or impede that person’s ability to protect that interest, unless that person’s interest is adequately represented by existing parties, the court shall, upon timely application, permit that person to intervene.

(Amended by Stats. 1977, Ch. 450.)



388

In an action brought by a party for relief of any nature other than solely for money damages where a pleading alleges facts or issues concerning alleged pollution or adverse environmental effects which could affect the public generally, the party filing the pleading shall furnish a copy to the Attorney General of the State of California. The copy shall be furnished by the party filing the pleading within 10 days after filing.

(Repealed and added by Stats. 1992, Ch. 178, Sec. 26. Effective January 1, 1993.)






CHAPTER 8 - Compulsory Joinder

389

(a) A person who is subject to service of process and whose joinder will not deprive the court of jurisdiction over the subject matter of the action shall be joined as a party in the action if (1) in his absence complete relief cannot be accorded among those already parties or (2) he claims an interest relating to the subject of the action and is so situated that the disposition of the action in his absence may (i) as a practical matter impair or impede his ability to protect that interest or (ii) leave any of the persons already parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by reason of his claimed interest. If he has not been so joined, the court shall order that he be made a party.

(b) If a person as described in paragraph (1) or (2) of subdivision (a) cannot be made a party, the court shall determine whether in equity and good conscience the action should proceed among the parties before it, or should be dismissed wihout prejudice, the absent person being thus regarded as indispensable. The factors to be considered by the court include: (1) to what extent a judgment rendered in the person’s absence might be prejudicial to him or those already parties; (2) the extent to which, by protective provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or avoided; (3) whether a judgment rendered in the person’s absence will be adequate; (4) whether the plaintiff or cross-complainant will have an adequate remedy if the action is dismissed for nonjoinder.

(c) A complaint or cross-complaint shall state the names, if known to the pleader, of any persons as described in paragraph (1) or (2) of subdivision (a) who are not joined, and the reasons why they are not joined.

(d) Nothing in this section affects the law applicable to class actions.

(Amended by Stats. 1971, Ch. 244.)



389.5

When, in an action for the recovery of real or personal property, or to determine conflicting claims thereto, a person not a party to the action but having an interest in the subject thereof makes application to the court to be made a party, it may order him to be brought in by the proper amendment.

(Added by Stats. 1957, Ch. 1498.)









TITLE 3A - VEXATIOUS LITIGANTS

391

As used in this title, the following terms have the following meanings:

(a) “Litigation” means any civil action or proceeding, commenced, maintained or pending in any state or federal court.

(b) “Vexatious litigant” means a person who does any of the following:

(1) In the immediately preceding seven-year period has commenced, prosecuted, or maintained in propria persona at least five litigations other than in a small claims court that have been (i) finally determined adversely to the person or (ii) unjustifiably permitted to remain pending at least two years without having been brought to trial or hearing.

(2) After a litigation has been finally determined against the person, repeatedly relitigates or attempts to relitigate, in propria persona, either (i) the validity of the determination against the same defendant or defendants as to whom the litigation was finally determined or (ii) the cause of action, claim, controversy, or any of the issues of fact or law, determined or concluded by the final determination against the same defendant or defendants as to whom the litigation was finally determined.

(3) In any litigation while acting in propria persona, repeatedly files unmeritorious motions, pleadings, or other papers, conducts unnecessary discovery, or engages in other tactics that are frivolous or solely intended to cause unnecessary delay.

(4) Has previously been declared to be a vexatious litigant by any state or federal court of record in any action or proceeding based upon the same or substantially similar facts, transaction, or occurrence.

(c) “Security” means an undertaking to assure payment, to the party for whose benefit the undertaking is required to be furnished, of the party’s reasonable expenses, including attorney’s fees and not limited to taxable costs, incurred in or in connection with a litigation instituted, caused to be instituted, or maintained or caused to be maintained by a vexatious litigant.

(d) “Plaintiff” means the person who commences, institutes or maintains a litigation or causes it to be commenced, instituted or maintained, including an attorney at law acting in propria persona.

(e) “Defendant” means a person (including corporation, association, partnership and firm or governmental entity) against whom a litigation is brought or maintained or sought to be brought or maintained.

(Amended by Stats. 1994, Ch. 587, Sec. 3.5. Effective January 1, 1995.)



391.1

In any litigation pending in any court of this state, at any time until final judgment is entered, a defendant may move the court, upon notice and hearing, for an order requiring the plaintiff to furnish security or for an order dismissing the litigation pursuant to subdivision (b) of Section 391.3. The motion for an order requiring the plaintiff to furnish security shall be based upon the ground, and supported by a showing, that the plaintiff is a vexatious litigant and that there is not a reasonable probability that he or she will prevail in the litigation against the moving defendant.

(Amended by Stats. 2012, Ch. 417, Sec. 1. Effective January 1, 2013.)



391.2

At the hearing upon the motion the court shall consider any evidence, written or oral, by witnesses or affidavit, as may be material to the ground of the motion. Except for an order dismissing the litigation pursuant to subdivision (b) of Section 391.3, no determination made by the court in determining or ruling upon the motion shall be or be deemed to be a determination of any issue in the litigation or of the merits thereof.

(Amended by Stats. 2012, Ch. 417, Sec. 2. Effective January 1, 2013.)



391.3

(a) Except as provided in subdivision (b), if, after hearing the evidence upon the motion, the court determines that the plaintiff is a vexatious litigant and that there is no reasonable probability that the plaintiff will prevail in the litigation against the moving defendant, the court shall order the plaintiff to furnish, for the benefit of the moving defendant, security in such amount and within such time as the court shall fix.

(b) If, after hearing evidence on the motion, the court determines that the litigation has no merit and has been filed for the purposes of harassment or delay, the court shall order the litigation dismissed. This subdivision shall only apply to litigation filed in a court of this state by a vexatious litigant subject to a prefiling order pursuant to Section 391.7 who was represented by counsel at the time the litigation was filed and who became in propria persona after the withdrawal of his or her attorney.

(c) A defendant may make a motion for relief in the alternative under either subdivision (a) or (b) and shall combine all grounds for relief in one motion.

(Amended by Stats. 2012, Ch. 417, Sec. 3. Effective January 1, 2013.)



391.4

When security that has been ordered furnished is not furnished as ordered, the litigation shall be dismissed as to the defendant for whose benefit it was ordered furnished.

(Added by Stats. 1963, Ch. 1471.)



391.6

Except as provided in subdivision (b) of Section 391.3, when a motion pursuant to Section 391.1 is filed prior to trial the litigation is stayed, and the moving defendant need not plead, until 10 days after the motion shall have been denied, or if granted, until 10 days after the required security has been furnished and the moving defendant given written notice thereof. When a motion pursuant to Section 391.1 is made at any time thereafter, the litigation shall be stayed for such period after the denial of the motion or the furnishing of the required security as the court shall determine.

(Amended by Stats. 2012, Ch. 417, Sec. 4. Effective January 1, 2013.)



391.7

(a) In addition to any other relief provided in this title, the court may, on its own motion or the motion of any party, enter a prefiling order which prohibits a vexatious litigant from filing any new litigation in the courts of this state in propria persona without first obtaining leave of the presiding justice or presiding judge of the court where the litigation is proposed to be filed. Disobedience of the order by a vexatious litigant may be punished as a contempt of court.

(b) The presiding justice or presiding judge shall permit the filing of that litigation only if it appears that the litigation has merit and has not been filed for the purposes of harassment or delay. The presiding justice or presiding judge may condition the filing of the litigation upon the furnishing of security for the benefit of the defendants as provided in Section 391.3.

(c) The clerk may not file any litigation presented by a vexatious litigant subject to a prefiling order unless the vexatious litigant first obtains an order from the presiding justice or presiding judge permitting the filing. If the clerk mistakenly files the litigation without the order, any party may file with the clerk and serve, or the presiding justice or presiding judge may direct the clerk to file and serve, on the plaintiff and other parties a notice stating that the plaintiff is a vexatious litigant subject to a prefiling order as set forth in subdivision (a). The filing of the notice shall automatically stay the litigation. The litigation shall be automatically dismissed unless the plaintiff within 10 days of the filing of that notice obtains an order from the presiding justice or presiding judge permitting the filing of the litigation as set forth in subdivision (b). If the presiding justice or presiding judge issues an order permitting the filing, the stay of the litigation shall remain in effect, and the defendants need not plead, until 10 days after the defendants are served with a copy of the order.

(d) For purposes of this section, “litigation” includes any petition, application, or motion other than a discovery motion, in a proceeding under the Family Code or Probate Code, for any order.

(e) The presiding justice or presiding judge of a court may designate a justice or judge of the same court to act on his or her behalf in exercising the authority and responsibilities provided under subdivisions (a) to (c), inclusive.

(f) The clerk of the court shall provide the Judicial Council a copy of any prefiling orders issued pursuant to subdivision (a). The Judicial Council shall maintain a record of vexatious litigants subject to those prefiling orders and shall annually disseminate a list of those persons to the clerks of the courts of this state.

(Amended by Stats. 2011, Ch. 49, Sec. 1. Effective January 1, 2012.)



391.8

(a) A vexatious litigant subject to a prefiling order under Section 391.7 may file an application to vacate the prefiling order and remove his or her name from the Judicial Council’s list of vexatious litigants subject to prefiling orders. The application shall be filed in the court that entered the prefiling order, either in the action in which the prefiling order was entered or in conjunction with a request to the presiding justice or presiding judge to file new litigation under Section 391.7. The application shall be made before the justice or judge who entered the order, if that justice or judge is available. If that justice or judge who entered the order is not available, the application shall be made before the presiding justice or presiding judge, or his or her designee.

(b) A vexatious litigant whose application under subdivision (a) was denied shall not be permitted to file another application on or before 12 months has elapsed after the date of the denial of the previous application.

(c) A court may vacate a prefiling order and order removal of a vexatious litigant’s name from the Judicial Council’s list of vexatious litigants subject to prefiling orders upon a showing of a material change in the facts upon which the order was granted and that the ends of justice would be served by vacating the order.

(Added by Stats. 2011, Ch. 49, Sec. 2. Effective January 1, 2012.)






TITLE 4 - OF THE PLACE OF TRIAL, RECLASSIFICATION, AND COORDINATION OF CIVIL ACTIONS

CHAPTER 1 - Place of Trial

392

(a) Subject to the power of the court to transfer actions and proceedings as provided in this title, the superior court in the county where the real property that is the subject of the action, or some part thereof, is situated, is the proper court for the trial of the following actions:

(1) For the recovery of real property, or of an estate or interest therein, or for the determination in any form, of that right or interest, and for injuries to real property.

(2) For the foreclosure of all liens and mortgages on real property.

(b) In the court designated as the proper court in subdivision (a), the proper court location for trial of a proceeding for an unlawful detainer, as defined in Section 1161, is the location where the court tries that type of proceeding that is nearest or most accessible to where the real property that is the subject of the action, or some part thereof, is situated. Otherwise any location of the superior court designated as the proper court in subdivision (a) is a proper court location for the trial. The court may specify by local rule the nearest or most accessible court location where the court tries that type of case.

(Amended by Stats. 2002, Ch. 806, Sec. 7. Effective January 1, 2003.)



393

Subject to the power of the court to transfer actions and proceedings as provided in this title, the county in which the cause, or some part of the cause, arose, is the proper county for the trial of the following actions:

(a) For the recovery of a penalty or forfeiture imposed by statute, except, that when it is imposed for an offense committed on a lake, river, or other stream of water, situated in two or more counties, the action may be tried in any county bordering on the lake, river, or stream, and opposite to the place where the offense was committed.

(b) Against a public officer or person especially appointed to execute the duties of a public officer, for an act done by the officer or person in virtue of the office, or against a person who, by the officer’s command or in the officer’s aid, does anything touching the duties of the officer.

(Amended by Stats. 2003, Ch. 449, Sec. 7. Effective January 1, 2004.)



394

(a) An action or proceeding against a county, or city and county, a city, or local agency, may be tried in the county, or city and county, or the county in which the city or local agency is situated, unless the action or proceeding is brought by a county, or city and county, a city, or local agency, in which case it may be tried in any county, or city and county, not a party thereto and in which the city or local agency is not situated. Except for actions initiated by the local child support agency pursuant to Section 17400, 17402, 17404, or 17416 of the Family Code, any action or proceeding brought by a county, city and county, city, or local agency within a certain county, or city and county, against a resident of another county, city and county, or city, or a corporation doing business in the latter, shall be, on motion of either party, transferred for trial to a county, or city and county, other than the plaintiff, if the plaintiff is a county, or city and county, and other than that in which the plaintiff is situated, if the plaintiff is a city, or a local agency, and other than that in which the defendant resides, or is doing business, or is situated. Whenever an action or proceeding is brought against a county, city and county, city, or local agency, in any county, or city and county, other than the defendant, if the defendant is a county, or city and county, or, if the defendant is a city, or local agency, other than that in which the defendant is situated, the action or proceeding must be, on motion of that defendant, transferred for trial to a county, or city and county, other than that in which the plaintiff, or any of the plaintiffs, resides, or is doing business, or is situated, and other than the plaintiff county, or city and county, or county in which that plaintiff city or local agency is situated, and other than the defendant county, or city and county, or county in which the defendant city or local agency is situated; provided, however, that any action or proceeding against the city, county, city and county, or local agency for injury occurring within the city, county, or city and county, or within the county in which the local agency is situated, to person or property or person and property caused by the negligence or alleged negligence of the city, county, city and county, local agency, or its agents or employees, shall be tried in that county, or city and county, or if a city is a defendant, in the city or in the county in which the city is situated, or if a local agency is a defendant, in the county in which the local agency is situated. In that action or proceeding, the parties thereto may, by stipulation in writing, or made in open court, and entered in the minutes, agree upon any county, or city and county, for the place of trial thereof. When the action or proceeding is one in which a jury is not of right, or in case a jury is waived, then in lieu of transferring the cause, the court in the original county may request the chairperson of the Judicial Council to assign a disinterested judge from a neutral county to hear that cause and all proceedings in connection therewith. When the action or proceeding is transferred to another county for trial, a witness required to respond to a subpoena for a hearing within the original county shall be compelled to attend hearings in the county to which the cause is transferred. If the demand for transfer is made by one party and the opposing party does not consent thereto, the additional costs of the nonconsenting party occasioned by the transfer of the cause, including living and traveling expenses of the nonconsenting party and material witnesses, found by the court to be material, and called by the nonconsenting party, not to exceed five dollars ($5) per day each in excess of witness fees and mileage otherwise allowed by law, shall be assessed by the court hearing the cause against the party requesting the transfer. To the extent of that excess, those costs shall be awarded to the nonconsenting party regardless of the outcome of the trial. This section shall apply to actions or proceedings now pending or hereafter brought.

(b) For the purposes of this section, “local agency” shall mean any governmental district, board, or agency, or any other local governmental body or corporation, but shall not include the State of California or any of its agencies, departments, commissions, or boards.

(Amended by Stats. 2002, Ch. 927, Sec. 1. Effective January 1, 2003.)



395

(a) Except as otherwise provided by law and subject to the power of the court to transfer actions or proceedings as provided in this title, the superior court in the county where the defendants or some of them reside at the commencement of the action is the proper court for the trial of the action. If the action is for injury to person or personal property or for death from wrongful act or negligence, the superior court in either the county where the injury occurs or the injury causing death occurs or the county where the defendants, or some of them reside at the commencement of the action, is a proper court for the trial of the action. In a proceeding for dissolution of marriage, the superior court in the county where either the petitioner or respondent has been a resident for three months next preceding the commencement of the proceeding is the proper court for the trial of the proceeding. In a proceeding for nullity of marriage or legal separation of the parties, the superior court in the county where either the petitioner or the respondent resides at the commencement of the proceeding is the proper court for the trial of the proceeding. In a proceeding to enforce an obligation of support under Section 3900 of the Family Code, the superior court in the county where the child resides is the proper court for the trial of the action. In a proceeding to establish and enforce a foreign judgment or court order for the support of a minor child, the superior court in the county where the child resides is the proper court for the trial of the action. Subject to subdivision (b), if a defendant has contracted to perform an obligation in a particular county, the superior court in the county where the obligation is to be performed, where the contract in fact was entered into, or where the defendant or any defendant resides at the commencement of the action is a proper court for the trial of an action founded on that obligation, and the county where the obligation is incurred is the county where it is to be performed, unless there is a special contract in writing to the contrary. If none of the defendants reside in the state or if they reside in the state and the county where they reside is unknown to the plaintiff, the action may be tried in the superior court in any county that the plaintiff may designate in his or her complaint, and, if the defendant is about to depart from the state, the action may be tried in the superior court in any county where either of the parties reside or service is made. If any person is improperly joined as a defendant or has been made a defendant solely for the purpose of having the action tried in the superior court in the county where he or she resides, his or her residence shall not be considered in determining the proper place for the trial of the action.

(b) Subject to the power of the court to transfer actions or proceedings as provided in this title, in an action arising from an offer or provision of goods, services, loans or extensions of credit intended primarily for personal, family or household use, other than an obligation described in Section 1812.10 or Section 2984.4 of the Civil Code, or an action arising from a transaction consummated as a proximate result of either an unsolicited telephone call made by a seller engaged in the business of consummating transactions of that kind or a telephone call or electronic transmission made by the buyer or lessee in response to a solicitation by the seller, the superior court in the county where the buyer or lessee in fact signed the contract, where the buyer or lessee resided at the time the contract was entered into, or where the buyer or lessee resides at the commencement of the action is the proper court for the trial of the action. In the superior court designated in this subdivision as the proper court, the proper court location for trial of a case is the location where the court tries that type of case that is nearest or most accessible to where the buyer or lessee resides, where the buyer or lessee in fact signed the contract, where the buyer or lessee resided at the time the contract was entered into, or where the buyer or lessee resides at the commencement of the action. Otherwise, any location of the superior court designated as the proper court in this subdivision is a proper court location for the trial. The court may specify by local rule the nearest or most accessible court location where the court tries that type of case.

(c) Any provision of an obligation described in subdivision (b) waiving that subdivision is void and unenforceable.

(Amended by Stats. 2002, Ch. 806, Sec. 8. Effective January 1, 2003.)



395.1

Except as otherwise provided in Section 17005 of the Probate Code pertaining to trustees, when a defendant is sued in an official or representative capacity as executor, administrator, guardian, conservator, or trustee on a claim for the payment of money or for the recovery of personal property, the county which has jurisdiction of the estate which the defendant represents shall be the proper county for the trial of the action.

(Amended by Stats. 1986, Ch. 820, Sec. 16. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



395.2

If an unincorporated association has filed a statement with the Secretary of State pursuant to statute, designating its principal office in this state, the proper county for the trial of an action against the unincorporated association is the same as it would be if the unincorporated association were a corporation and, for the purpose of determining the proper county, the principal place of business of the unincorporated association shall be deemed to be the principal office in this state listed in the statement.

(Amended by Stats. 2004, Ch. 178, Sec. 2. Effective January 1, 2005.)



395.5

A corporation or association may be sued in the county where the contract is made or is to be performed, or where the obligation or liability arises, or the breach occurs; or in the county where the principal place of business of such corporation is situated, subject to the power of the court to change the place of trial as in other cases.

(Added by Stats. 1972, Ch. 118.)



396

(a) No appeal or petition filed in the superior court shall be dismissed solely because the appeal or petition was not filed in the proper state court.

(b) If the superior court lacks jurisdiction of an appeal or petition, and a court of appeal or the Supreme Court would have jurisdiction, the appeal or petition shall be transferred to the court having jurisdiction upon terms as to costs or otherwise as may be just, and proceeded with as if regularly filed in the court having jurisdiction.

(Repealed and added by Stats. 2008, Ch. 56, Sec. 2. Effective January 1, 2009.)



396a

In a case that is subject to Sections 1812.10 and 2984.4 of the Civil Code, or subdivision (b) of Section 395 of the Code of Civil Procedure, or in an action or proceeding for an unlawful detainer as defined in Section 1161 of the Code of Civil Procedure:

(a) The plaintiff shall state facts in the complaint, verified by the plaintiff’s oath, or the oath of the plaintiff’s attorney, or in an affidavit of the plaintiff or of the plaintiff’s attorney filed with the complaint, showing that the action has been commenced in the proper superior court and the proper court location for the trial of the action or proceeding, and showing that the action is subject to the provisions of Sections 1812.10 and 2984.4 of the Civil Code or subdivision (b) of Section 395 of the Code of Civil Procedure, or is an action for an unlawful detainer. When the affidavit is filed with the complaint, a copy thereof shall be served with the summons. Except as provided in this section, if the complaint or affidavit is not filed pursuant to this subdivision, no further proceedings may occur in the action or proceeding, except to dismiss the action or proceeding without prejudice. However, the court may, on terms that are just, permit the affidavit to be filed after the filing of the complaint, and a copy of the affidavit shall be served on the defendant and the time to answer or otherwise plead shall date from that service.

(b) If it appears from the complaint or affidavit, or otherwise, that the superior court or court location where the action or proceeding is commenced is not the proper court or court location for the trial, the court where the action or proceeding is commenced, or a judge thereof, shall, whenever that fact appears, transfer it to the proper court or court location, on its own motion, or on motion of the defendant, unless the defendant consents in writing, or in open court (consent in open court being entered in the minutes of the court), to the keeping of the action or proceeding in the court or court location where commenced. If that consent is given, the action or proceeding may continue in the court or court location where commenced. Notwithstanding Section 1801.1 and subdivision (f) of Section 2983.7 of the Civil Code, that consent may be given by a defendant who is represented by counsel at the time the consent is given, and if an action or proceeding is subject to subdivision (b) of Section 395 or is for an unlawful detainer, that consent may only be given by a defendant who is represented by counsel at the time the consent is given.

(c) In any case where the transfer of the action or proceeding is ordered under subdivision (a) or (b), if summons is served prior to the filing of the action or proceeding in the superior court or court location to which it is transferred, as to any defendant, so served, who has not appeared in the action or proceeding, the time to answer or otherwise plead shall date from service upon that defendant of written notice of the filing.

(d) If it appears from the complaint or affidavit of the plaintiff that the superior court and court location where the action or proceeding is commenced are a proper court and court location for the trial thereof, all proper proceedings may be had, and the action or proceeding may be tried in that court at that location.

(e) A motion for a transfer of the action or proceeding to a different superior court may be made as in other cases, within the time, upon the grounds, and in the manner provided in this title, and if upon that motion it appears that the action or proceeding is not pending in the proper court, or should for other cause be transferred, the action or proceeding shall be ordered transferred as provided in this title.

If any action or proceeding is ordered transferred to another court as provided in this section, proceedings shall be had, and the costs and fees shall be paid, as provided in Sections 398 and 399.

(f) If a motion is made for transfer of an action or proceeding to a different court location within the same superior court as provided in this section, proceedings shall be had as provided by local rules of the superior court.

(Amended by Stats. 2007, Ch. 263, Sec. 5. Effective January 1, 2008.)



396b

(a) Except as otherwise provided in Section 396a, if an action or proceeding is commenced in a court having jurisdiction of the subject matter thereof, other than the court designated as the proper court for the trial thereof, under this title, the action may, notwithstanding, be tried in the court where commenced, unless the defendant, at the time he or she answers, demurs, or moves to strike, or, at his or her option, without answering, demurring, or moving to strike and within the time otherwise allowed to respond to the complaint, files with the clerk, a notice of motion for an order transferring the action or proceeding to the proper court, together with proof of service, upon the adverse party, of a copy of those papers. Upon the hearing of the motion the court shall, if it appears that the action or proceeding was not commenced in the proper court, order the action or proceeding transferred to the proper court.

(b) In its discretion, the court may order the payment to the prevailing party of reasonable expenses and attorney’s fees incurred in making or resisting the motion to transfer whether or not that party is otherwise entitled to recover his or her costs of action. In determining whether that order for expenses and fees shall be made, the court shall take into consideration (1) whether an offer to stipulate to change of venue was reasonably made and rejected, and (2) whether the motion or selection of venue was made in good faith given the facts and law the party making the motion or selecting the venue knew or should have known. As between the party and his or her attorney, those expenses and fees shall be the personal liability of the attorney not chargeable to the party. Sanctions shall not be imposed pursuant to this subdivision except on notice contained in a party’s papers, or on the court’s own noticed motion, and after opportunity to be heard.

(c) The court in a proceeding for dissolution of marriage or legal separation or under the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12 of the Family Code) may, prior to the determination of the motion to transfer, consider and determine motions for allowance of temporary spousal support, support of children, and counsel fees and costs, and motions to determine custody of and visitation with children, and may make all necessary and proper orders in connection therewith.

(d) In any case, if an answer is filed, the court may consider opposition to the motion to transfer, if any, and may retain the action in the county where commenced if it appears that the convenience of the witnesses or the ends of justice will thereby be promoted.

(e) If the motion to transfer is denied, the court shall allow the defendant time to move to strike, demur, or otherwise plead if the defendant has not previously filed a response.

(Amended by Stats. 2005, Ch. 706, Sec. 10. Effective January 1, 2006.)



397

The court may, on motion, change the place of trial in the following cases:

(a) When the court designated in the complaint is not the proper court.

(b) When there is reason to believe that an impartial trial cannot be had therein.

(c) When the convenience of witnesses and the ends of justice would be promoted by the change.

(d) When from any cause there is no judge of the court qualified to act.

(e) When a proceeding for dissolution of marriage has been filed in the county in which the petitioner has been a resident for three months next preceding the commencement of the proceeding, and the respondent at the time of the commencement of the proceeding is a resident of another county in this state, to the county of the respondent’s residence when the ends of justice would be promoted by the change. If a motion to change the place of trial is made pursuant to this paragraph, the court may, prior to the determination of such motion, consider and determine motions for allowance of temporary spousal support, support of children, temporary restraining orders, attorneys’ fees, and costs, and make all necessary and proper orders in connection therewith.

(Amended by Stats. 1992, Ch. 163, Sec. 19. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



397.5

In any proceeding for dissolution or nullity of marriage or legal separation of the parties under the Family Code, where it appears that both petitioner and respondent have moved from the county rendering the order, the court may, when the ends of justice and the convenience of the parties would be promoted by the change, order that the proceedings be transferred to the county of residence of either party.

(Amended by Stats. 1994, Ch. 1269, Sec. 2.6. Effective January 1, 1995.)



398

If, for any cause, specified in subdivisions 2, 3 and 4 of section 397, the court orders the transfer of an action or proceeding, it must be transferred to a court having jurisdiction of the subject matter of the action which the parties may agree upon, by stipulation in writing, or made in open court and entered in the minutes or docket; or, if they do not so agree, then to the nearest or most accessible court, where the like objection or cause for making the order does not exist.

If an action or proceeding is commenced in a court, other than one designated as a proper court for the trial thereof by the provisions of this title, and the same be ordered transferred for that reason, it must be transferred to any such proper court which the parties may agree upon by stipulation in writing, or made in open court and entered in the minutes or docket; if the parties do not so agree, then to any such proper court in the county in which the action or proceeding was commenced which the defendant may designate, or, if there be no such proper court in such county, to any such proper court, in a proper county, designated by the defendant; if the parties do not so agree, and the defendant does not so designate the court, as herein provided, or where the court orders the transfer of an action on its own motion as provided in this title, to such proper court as the court in which the action or proceeding is pending may determine.

The designation of the court by the defendant, herein provided for, may be made in the notice of motion for change of venue or in open court, entered in the minutes or docket, at the time the order for transfer is made.

(Amended by Stats. 1933, Ch. 744.)



399

(a) When an order is made transferring an action or proceeding under any of the provisions of this title, the clerk shall, after expiration of the time within which a petition for writ of mandate could have been filed pursuant to Section 400, or if a writ petition is filed after judgment denying the writ becomes final, and upon payment of the costs and fees, transmit the pleadings and papers therein (or if the pleadings be oral a transcript of the same) to the clerk of the court to which the same is transferred. When the transfer is sought on any ground specified in subdivision (b), (c), (d), or (e) of Section 397, the costs and fees thereof, and of filing the papers in the court to which the transfer is ordered, shall be paid at the time the notice of motion is filed, by the party making the motion for the transfer. When the transfer is sought solely, or is ordered, because the action or proceeding was commenced in a court other than that designated as proper by this title, those costs and fees (including any expenses and attorney’s fees awarded to the defendant pursuant to Section 396b) shall be paid by the plaintiff before the transfer is made; and if the defendant has paid those costs and fees at the time of filing a notice of motion, the same shall be repaid to the defendant, upon the making of the transfer order. If those costs and fees have not been so paid by the plaintiff within five days after service of notice of the transfer order, then any other party interested therein, whether named in the complaint as a party or not, may pay those costs and fees, and the clerk shall thereupon transmit the papers and pleadings therein as if those costs and fees had been originally paid by the plaintiff, and the same shall be a proper item of costs of the party so paying the same, recoverable by that party in the event that party prevails in the action; otherwise, the same shall be offset against and deducted from the amount, if any, awarded the plaintiff in the event the plaintiff prevails against that party in the action. The cause of action shall not be further prosecuted in any court until those costs and fees are paid. If those costs and fees are not paid within 30 days after service of notice of the transfer order, or if a copy of a petition for writ of mandate pursuant to Section 400 is filed in the trial court, or if an appeal is taken pursuant to Section 904.2, then within 30 days after notice of finality of the order of transfer, the court on a duly noticed motion by any party may dismiss the action without prejudice to the cause on the condition that no other action on the cause may be commenced in another court prior to satisfaction of the court’s order for costs and fees. When a petition for writ of mandate or appeal does not result in a stay of proceedings, the time for payment of those costs shall be 60 days after service of the notice of the order.

(b) At the time of transmittal of the papers and pleadings, the clerk shall mail notice to all parties who have appeared in the action or special proceeding, stating the date on which transmittal occurred. Promptly upon receipt of the papers and pleadings, the clerk of the court to which the action or proceeding is transferred shall mail notice to all parties who have appeared in the action or special proceeding, stating the date of the filing of the case and number assigned to the case in the court.

(c) The court to which an action or proceeding is transferred under this title shall have and exercise over the same the like jurisdiction as if it had been originally commenced therein, all prior proceedings being saved, and the court may require amendment of the pleadings, the filing and service of amended, additional, or supplemental pleadings, and the giving of notice, as may be necessary for the proper presentation and determination of the action or proceeding in the court.

(Amended by Stats. 2007, Ch. 43, Sec. 4. Effective January 1, 2008.)



400

When an order is made by the superior court granting or denying a motion to change the place of trial, the party aggrieved by the order may, within 20 days after service of a written notice of the order, petition the court of appeal for the district in which the court granting or denying the motion is situated for a writ of mandate requiring trial of the case in the proper court. The superior court may, for good cause, and prior to the expiration of the initial 20-day period, extend the time for one additional period not to exceed 10 days. The petitioner shall file a copy of the petition in the trial court immediately after the petition is filed in the court of appeal. The court of appeal may stay all proceedings in the case, pending judgment on the petition becoming final. The clerk of the court of appeal shall file with the clerk of the trial court, a copy of any final order or final judgment immediately after the order or judgment becomes final.

(Amended by Stats. 1999, Ch. 344, Sec. 10. Effective September 7, 1999.)



401

(1) Whenever it is provided by any law of this State that an action or proceeding against the State or a department, institution, board, commission, bureau, officer or other agency thereof shall or may be commenced in, tried in, or removed to the County of Sacramento, the same may be commenced and tried in any city or city and county of this State in which the Attorney General has an office.

(2) Whenever it is provided by any law of this State that the State or a department, institution, board, commission, bureau, officer or other agency thereof shall or may commence an action or proceeding in the County of Sacramento, the same, on motion of the defendants or some of them, shall be removed for trial to the county or city and county in which the Attorney General has an office nearest to the county in which the defendants or some of them reside or have their principal office in this State.

(Added by Stats. 1947, Ch. 306.)



402

(a) Except as otherwise provided by law:

(1) A superior court may specify by local rule the locations where certain types of actions or proceedings are to be filed.

(2) A superior court may specify by local rule the locations where certain types of actions or proceedings are to be heard or tried.

(3) A superior court may not dismiss a case, and the clerk may not reject a case for filing, because it is filed, or a person seeks to file it, in a court location other than the location specified by local rule. However, the court may transfer the case on its own motion to the proper court location.

(b) A superior court may transfer an action or proceeding filed in one location to another location of the superior court. This section does not affect the authority of the presiding judge to apportion the business of the court as provided by the California Rules of Court.

(Repealed and added by Stats. 2002, Ch. 806, Sec. 12. Effective January 1, 2003.)



403

A judge may, on motion, transfer an action or actions from another court to that judge’s court for coordination with an action involving a common question of fact or law within the meaning of Section 404. The motion shall be supported by a declaration stating facts showing that the actions meet the standards specified in Section 404.1, are not complex as defined by the Judicial Council and that the moving party has made a good faith effort to obtain agreement to the transfer from all parties to each action. Notice of the motion shall be served on all parties to each action and on each court in which an action is pending. Any party to that action may file papers opposing the motion within the time permitted by rule of the Judicial Council. The court to which a case is transferred may order the cases consolidated for trial pursuant to Section 1048 without any further motion or hearing.

The Judicial Council may adopt rules to implement this section, including rules prescribing procedures for preventing duplicative or conflicting transfer orders issued by different courts.

(Amended by Stats. 2002, Ch. 784, Sec. 55. Effective January 1, 2003.)






CHAPTER 2 - Reclassification of Civil Actions and Proceedings

403.010

Nothing in this chapter expands or limits the law on whether a plaintiff, cross-complainant, or petitioner may file an amended complaint or other amended initial pleading. Nothing in this chapter expands or limits the law on whether, and to what extent, an amendment relates back to the date of filing the original complaint or other initial pleading.

(Amended by Stats. 2002, Ch. 784, Sec. 56. Effective January 1, 2003.)



403.020

(a) If a plaintiff, cross-complainant, or petitioner files an amended complaint or other amended initial pleading that changes the jurisdictional classification from limited to unlimited, the party at the time of filing the pleading shall pay the reclassification fee provided in Section 403.060, and the clerk shall promptly reclassify the case. If the amendment changes the jurisdictional classification from unlimited to limited, no reclassification fee is required, and the clerk shall promptly reclassify the case.

(b) For purposes of this chapter, an amendment to an initial pleading shall be treated in the same manner as an amended initial pleading.

(Amended by Stats. 2001, Ch. 824, Sec. 2. Effective January 1, 2002.)



403.030

If a party in a limited civil case files a cross-complaint that causes the action or proceeding to exceed the maximum amount in controversy for a limited civil case or otherwise fail to satisfy the requirements for a limited civil case as prescribed by Section 85, the caption of the cross-complaint shall state that the action or proceeding is a limited civil case to be reclassified by cross-complaint, or words to that effect. The party at the time of filing the cross-complaint shall pay the reclassification fees provided in Section 403.060, and the clerk shall promptly reclassify the case.

(Amended by Stats. 2001, Ch. 824, Sec. 3. Effective January 1, 2002.)



403.040

(a) The plaintiff, cross-complainant, or petitioner may file a motion for reclassification within the time allowed for that party to amend the initial pleading. The defendant or cross-defendant may file a motion for reclassification within the time allowed for that party to respond to the initial pleading. The court, on its own motion, may reclassify a case at any time. A motion for reclassification does not extend the moving party’s time to amend or answer or otherwise respond. The court shall grant the motion and enter an order for reclassification, regardless of any fault or lack of fault, if the case has been classified in an incorrect jurisdictional classification.

(b) If a party files a motion for reclassification after the time for that party to amend that party’s initial pleading or to respond to a complaint, cross-complaint, or other initial pleading, the court shall grant the motion and enter an order for reclassification only if both of the following conditions are satisfied:

(1) The case is incorrectly classified.

(2) The moving party shows good cause for not seeking reclassification earlier.

(c) If the court grants a motion for reclassification, the payment of the reclassification fee shall be determined, unless the court orders otherwise, as follows:

(1) If a case is reclassified as an unlimited civil case, the party whose pleading causes the action or proceeding to exceed the maximum amount in controversy for a limited civil case or otherwise fails to satisfy the requirements of a limited civil case under Section 85 shall pay the reclassification fee provided in Section 403.060.

(2) If a case is reclassified as a limited civil case, no reclassification fee is required.

(d) If the court grants an order for reclassification of an action or proceeding pursuant to this section, the reclassification shall proceed as follows:

(1) If the required reclassification fee is paid pursuant to Section 403.060 or no reclassification fee is required, the clerk shall promptly reclassify the case.

(2) An action that has been reclassified pursuant to this section shall not be further prosecuted in any court until the required reclassification fee is paid. If the required reclassification fee has not been paid within five days after service of notice of the order for reclassification, any party interested in the case, regardless of whether that party is named in the complaint, may pay the fee, and the clerk shall promptly reclassify the case as if the fee had been paid as provided in Section 403.060. The fee shall then be a proper item of costs of the party paying it, recoverable if that party prevails in the action or proceeding. Otherwise, the fee shall be offset against and deducted from the amount, if any, awarded to the party responsible for the fee, if that party prevails in the action or proceeding.

(3) If the fee is not paid within 30 days after service of notice of an order of reclassification, the court on its own motion or the motion of any party may order the case to proceed as a limited civil case, dismiss the action or cross-action without prejudice on the condition that no other action or proceeding on the same matters may be commenced in any other court until the reclassification fee is paid, or take such other action as the court may deem appropriate.

(e) Nothing in this section shall be construed to require the superior court to reclassify an action or proceeding because the judgment to be rendered, as determined at the trial or hearing, is one that might have been rendered in a limited civil case.

(f) In any case where the misclassification is due solely to an excess in the amount of the demand, the excess may be remitted and the action may continue as a limited civil case.

(Amended by Stats. 2001, Ch. 824, Sec. 4. Effective January 1, 2002.)



403.050

(a) The parties to the action or proceeding may stipulate to reclassification of the case within the time allowed to respond to the initial pleading.

(b) If the stipulation for reclassification changes the jurisdictional classification of the case from limited to unlimited, the reclassification fee provided in Section 403.060 shall be paid at the time the stipulation is filed.

(c) Upon filing of the stipulation and, if required under subdivision (b), the payment of the reclassification fee provided in Section 403.060, the clerk shall promptly reclassify the case.

(Repealed and added by Stats. 2001, Ch. 824, Sec. 6. Effective January 1, 2002.)



403.060

(a) For reclassification of a case from a limited civil case to an unlimited civil case, a fee shall be charged as provided in Section 70619 of the Government Code. This reclassification fee shall be in addition to any other fee due for that appearance or filing in a limited civil case. No additional amounts shall be charged for appearance or filing fees paid prior to reclassification. After reclassification, the fees ordinarily charged in an unlimited case shall be charged.

(b) If a reclassification fee is required and is not paid at the time an amended complaint or other initial pleading, a cross-complaint, or a stipulation for reclassification is filed under Section 403.020, 403.030, or 403.050, the clerk shall not reclassify the case and the case shall remain and proceed as a limited civil case.

(c) No fee shall be charged for reclassification of a case from an unlimited civil case to a limited civil case. The fees ordinarily required for filing or appearing in a limited civil case shall be charged at the time of filing a pleading that reclassifies the case. Parties are not entitled to a refund of the difference between any fees previously paid for appearance or filing in an unlimited civil case and the fees due in a limited civil case. After reclassification, the fees ordinarily charged in a limited civil case shall be charged.

(Amended by Stats. 2005, Ch. 75, Sec. 29. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



403.070

(a) An action or proceeding that is reclassified shall be deemed to have been commenced at the time the complaint or petition was initially filed, not at the time of reclassification.

(b) The court shall have and exercise over the reclassified action or proceeding the same authority as if the action or proceeding had been originally commenced as reclassified, all prior proceedings being saved. The court may allow or require whatever amendment of the pleadings, filing and service of amended, additional, or supplemental pleadings, or giving of notice, or other appropriate action, as may be necessary for the proper presentation and determination of the action or proceeding as reclassified.

(Added by Stats. 1999, Ch. 344, Sec. 11. Effective September 7, 1999.)



403.080

When an order is made by the superior court granting or denying a motion to reclassify an action or proceeding pursuant to Section 403.040, the party aggrieved by the order may, within 20 days after service of a written notice of the order, petition the court of appeal for the district in which the court granting or denying the motion is situated for a writ of mandate requiring proper classification of the action or proceeding pursuant to Section 403.040. The superior court may, for good cause, and prior to the expiration of the initial 20-day period, extend the time for one additional period not to exceed 10 days. The petitioner shall file a copy of the petition in the superior court immediately after the petition is filed in the court of appeal. The court of appeal may stay all proceedings in the case, pending judgment on the petition becoming final. The clerk of the court of appeal shall file with the clerk of the superior court, a copy of any final order or final judgment immediately after the order or judgment becomes final.

(Added by Stats. 1999, Ch. 344, Sec. 11. Effective September 7, 1999.)



403.090

The Judicial Council may prescribe rules, not inconsistent with statute, governing the procedure for reclassification of civil actions and proceedings.

(Added by Stats. 1999, Ch. 344, Sec. 11. Effective September 7, 1999.)






CHAPTER 3 - Coordination

404

When civil actions sharing a common question of fact or law are pending in different courts, a petition for coordination may be submitted to the Chairperson of the Judicial Council, by the presiding judge of any such court, or by any party to one of the actions after obtaining permission from the presiding judge, or by all of the parties plaintiff or defendant in any such action. A petition for coordination, or a motion for permission to submit a petition, shall be supported by a declaration stating facts showing that the actions are complex, as defined by the Judicial Council and that the actions meet the standards specified in Section 404.1. On receipt of a petition for coordination, the Chairperson of the Judicial Council may assign a judge to determine whether the actions are complex, and if so, whether coordination of the actions is appropriate, or the Chairperson of the Judicial Council may authorize the presiding judge of a court to assign the matter to judicial officers of the court to make the determination in the same manner as assignments are made in other civil cases.

(Amended by Stats. 2002, Ch. 784, Sec. 57. Effective January 1, 2003.)



404.1

Coordination of civil actions sharing a common question of fact or law is appropriate if one judge hearing all of the actions for all purposes in a selected site or sites will promote the ends of justice taking into account whether the common question of fact or law is predominating and significant to the litigation; the convenience of parties, witnesses, and counsel; the relative development of the actions and the work product of counsel; the efficient utilization of judicial facilities and manpower; the calendar of the courts; the disadvantages of duplicative and inconsistent rulings, orders, or judgments; and, the likelihood of settlement of the actions without further litigation should coordination be denied.

(Added by Stats. 1972, Ch. 1162.)



404.2

A judge assigned pursuant to Section 404 who determines that coordination is appropriate shall select the reviewing court having appellate jurisdiction if the actions to be coordinated are within the jurisdiction of more than one reviewing court. The assigned judge shall select the reviewing court which will promote the ends of justice as determined under the standards specified in Section 404.1.

(Amended by Stats. 1996, Ch. 713, Sec. 4. Effective September 23, 1996.)



404.3

A judge assigned pursuant to Section 404 who determines that coordination is appropriate shall order the actions coordinated, report that fact to the Chairperson of the Judicial Council, and the Chairperson of the Judicial Council shall either assign a judge to hear and determine the actions in the site or sites the assigned judge finds appropriate or authorize the presiding judge of a court to assign the matter to judicial officers of the court in the same manner as assignments are made in other civil cases.

(Amended by Stats. 2002, Ch. 784, Sec. 58. Effective January 1, 2003.)



404.4

The presiding judge of any court in which there is pending an action sharing a common question of fact or law with actions coordinated pursuant to Section 404, on the court’s own motion or the motion of any party supported by an affidavit stating facts showing that the action meets the standards specified in Section 404.1, or all the parties plaintiff or defendant in any such action, supported by an affidavit stating facts showing that the action meets the standards specified in Section 404.1, may request the judge assigned to hear the coordinated actions for an order coordinating the action. Coordination of the action shall be determined under the standards specified in Section 404.1.

(Amended by Stats. 1996, Ch. 713, Sec. 6. Effective September 23, 1996.)



404.5

Pending any determination of whether coordination is appropriate, the judge making that determination may stay any action being considered for, or affecting an action being considered for, coordination.

(Added by Stats. 1972, Ch. 1162.)



404.6

Within 20 days after service upon him or her of a written notice of entry of an order of the court under this chapter, any party may petition the appropriate reviewing court for a writ of mandate to require the court to make such order as the reviewing court finds appropriate. The superior court may, for good cause, and prior to the expiration of the initial 20-day period, extend the time for one additional period not to exceed 10 days.

(Amended by Stats. 1989, Ch. 1416, Sec. 13.)



404.7

Notwithstanding any other provision of law, the Judicial Council shall provide by rule the practice and procedure for coordination of civil actions in convenient courts, including provision for giving notice and presenting evidence.

(Added by Stats. 1972, Ch. 1162.)



404.8

Expenses of the assigned judge, other necessary judicial officers and employees, and facilities for cases coordinated under Section 404 shall be paid or reimbursed by the state from funds appropriated to the Judicial Council.

(Amended by Stats. 1996, Ch. 713, Sec. 7. Effective September 23, 1996.)



404.9

Any duties of the presiding judge specified in this chapter may be delegated by the presiding judge to another judge of the court.

(Amended by Stats. 2002, Ch. 784, Sec. 59. Effective January 1, 2003.)









TITLE 4.5 - RECORDING NOTICE OF CERTAIN ACTIONS

CHAPTER 1 - Definitions and General Provisions

ARTICLE 3 - Expungement and Other Relief

405.30

At any time after notice of pendency of action has been recorded, any party, or any nonparty with an interest in the real property affected thereby, may apply to the court in which the action is pending to expunge the notice. However, a person who is not a party to the action shall obtain leave to intervene from the court at or before the time the party brings the motion to expunge the notice. Evidence or declarations may be filed with the motion to expunge the notice. The court may permit evidence to be received in the form of oral testimony, and may make any orders it deems just to provide for discovery by any party affected by a motion to expunge the notice. The claimant shall have the burden of proof under Sections 405.31 and 405.32.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.31

In proceedings under this chapter, the court shall order the notice expunged if the court finds that the pleading on which the notice is based does not contain a real property claim. The court shall not order an undertaking to be given as a condition of expunging the notice where the court finds the pleading does not contain a real property claim.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.32

In proceedings under this chapter, the court shall order that the notice be expunged if the court finds that the claimant has not established by a preponderance of the evidence the probable validity of the real property claim. The court shall not order an undertaking to be given as a condition of expunging the notice if the court finds the claimant has not established the probable validity of the real property claim.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.33

In proceedings under this chapter, the court shall order that the notice be expunged if the court finds that the real property claim has probable validity, but adequate relief can be secured to the claimant by the giving of an undertaking. The expungement order shall be conditioned upon the giving of the undertaking of such nature and in such amount as will indemnify the claimant for all damages proximately resulting from the expungement which the claimant may incur if the claimant prevails upon the real property claim. In its order conditionally expunging the notice, the court shall set a return date for the moving party to show fulfillment of the condition, and if the moving party fails to show fulfillment of the condition on the return day, the court shall deny the motion to expunge without further notice or hearing. Recovery may be had on the undertaking pursuant to Section 996.440.

For purposes only of determining under this section whether the giving of an undertaking will secure adequate relief to the claimant, the presumption of Section 3387 of the Civil Code that real property is unique shall not apply, except in the case of real property improved with a single-family dwelling which the claimant intends to occupy.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.34

Subject to the provisions of Sections 405.31 and 405.32, at any time after a notice of pendency of action has been recorded, and regardless of whether a motion to expunge has been filed, the court may, upon motion by any person with an interest in the property, require the claimant to give the moving party an undertaking as a condition of maintaining the notice in the record title. However, a person who is not a party to the action shall obtain leave to intervene from the court at or before the time the person moves to require an undertaking. The court may permit evidence to be received in the form of oral testimony and may make any orders it deems just to provide for discovery by any affected party. An undertaking required pursuant to this section shall be of such nature and in such amount as the court may determine to be just. In its order requiring an undertaking, the court shall set a return date for the claimant to show compliance and if the claimant fails to show compliance on the return date, the court shall order the notice of pendency of action expunged without further notice or hearing.

Recovery on an undertaking required pursuant to this section may be had in an amount not to exceed the undertaking, pursuant to Section 996.440, upon a showing (a) that the claimant did not prevail on the real property claim and (b) that the person seeking recovery suffered damages as a result of the maintenance of the notice. In assessing these damages, the court shall not consider the claimant’s intent or the presence or absence of probable cause.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.35

No order expunging a notice of pendency of action shall be effective, nor shall it be recorded in the office of any county recorder, until the time within which a petition for writ of mandate may be filed pursuant to Section 405.39 has expired. No order expunging a notice of pendency of action shall be effective, nor shall it be recorded in the office of any county recorder, after a petition for writ of mandate has been timely filed pursuant to Section 405.39, until the proceeding commenced by the petition is finally adjudicated. This section imposes no duty on the county recorder to determine whether the requirements of this section or of any order expunging a notice of pendency of action have been met.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.36

Once a notice of pending action has been expunged, the claimant may not record another notice of pending action as to the affected property without leave of the court in which the action is pending.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.37

After notice and hearing, for good cause and upon such terms as are just, the court may exonerate or modify any undertaking required by an order issued pursuant to Section 405.33 or 405.34 or pursuant to a stipulation made in lieu of such an order. An order of the court under this section may be made conditional upon the giving of a new undertaking under Section 405.33 or 405.34.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.38

The court shall direct that the party prevailing on any motion under this chapter be awarded the reasonable attorney’s fees and costs of making or opposing the motion unless the court finds that the other party acted with substantial justification or that other circumstances make the imposition of attorney’s fees and costs unjust.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.39

No order or other action of the court under this chapter shall be appealable. Any party aggrieved by an order made on a motion under this chapter may petition the proper reviewing court to review the order by writ of mandate. The petition for writ of mandate shall be filed and served within 20 days of service of written notice of the order by the court or any party. The court which issued the order may, within the initial 20-day period, extend the initial 20-day period for one additional period not to exceed 10 days. A copy of the petition for writ of mandate shall be delivered to the clerk of the court which issued the order with a request that it be placed in the court file.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)






ARTICLE 4 - Withdrawal

405.50

At any time after notice of pendency of an action has been recorded pursuant to this title or other law, the notice may be withdrawn by recording in the office of the recorder in which the notice of pendency was recorded a notice of withdrawal executed by the party who recorded the notice of pendency of action or by the party’s successor in interest. The notice of withdrawal shall be acknowledged.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)






ARTICLE 5 - Effect of Withdrawal or Expungement of Notice

405.60

Upon the withdrawal of a notice of pendency of action pursuant to Section 405.50 or upon recordation of a certified copy of an order expunging a notice of pendency of action pursuant to this title, neither the notice nor any information derived from it, prior to the recording of a certified copy of the judgment or decree issued in the action, shall constitute actual or constructive notice of any of the matters contained, claimed, alleged, or contended therein, or of any of the matters related to the action, or create a duty of inquiry in any person thereafter dealing with the affected property.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.61

Upon the withdrawal of a notice of pendency of action pursuant to Section 405.50 or upon recordation of a certified copy of an order expunging a notice of pendency of action pursuant to this title, no person except a nonfictitious party to the action at the time of recording of the notice of withdrawal or order, who thereafter becomes, by conveyance recorded prior to the recording of a certified copy of the judgment or decree issued in the action, a purchaser, transferee, mortgagee, or other encumbrancer for a valuable consideration of any interest in the real property subject to the action, shall be deemed to have actual knowledge of the action or any of the matters contained, claimed, or alleged therein, or of any of the matters related to the action, irrespective of whether that person possessed actual knowledge of the action or matter and irrespective of when or how the knowledge was obtained.

It is the intent of the Legislature that this section shall provide for the absolute and complete free transferability of real property after the expungement or withdrawal of a notice of pendency of action.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)









CHAPTER 3 - Expungement and Other Relief

405.60

Upon the withdrawal of a notice of pendency of action pursuant to Section 405.50 or upon recordation of a certified copy of an order expunging a notice of pendency of action pursuant to this title, neither the notice nor any information derived from it, prior to the recording of a certified copy of the judgment or decree issued in the action, shall constitute actual or constructive notice of any of the matters contained, claimed, alleged, or contended therein, or of any of the matters related to the action, or create a duty of inquiry in any person thereafter dealing with the affected property.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)



405.61

Upon the withdrawal of a notice of pendency of action pursuant to Section 405.50 or upon recordation of a certified copy of an order expunging a notice of pendency of action pursuant to this title, no person except a nonfictitious party to the action at the time of recording of the notice of withdrawal or order, who thereafter becomes, by conveyance recorded prior to the recording of a certified copy of the judgment or decree issued in the action, a purchaser, transferee, mortgagee, or other encumbrancer for a valuable consideration of any interest in the real property subject to the action, shall be deemed to have actual knowledge of the action or any of the matters contained, claimed, or alleged therein, or of any of the matters related to the action, irrespective of whether that person possessed actual knowledge of the action or matter and irrespective of when or how the knowledge was obtained.

It is the intent of the Legislature that this section shall provide for the absolute and complete free transferability of real property after the expungement or withdrawal of a notice of pendency of action.

(Added by Stats. 1992, Ch. 883, Sec. 2. Effective January 1, 1993.)









TITLE 5 - JURISDICTION AND SERVICE OF PROCESS

CHAPTER 1 - Jurisdiction and Forum

ARTICLE 1 - Jurisdiction

410.10

A court of this state may exercise jurisdiction on any basis not inconsistent with the Constitution of this state or of the United States.

(Added by Stats. 1969, Ch. 1610.)






ARTICLE 2 - Forum

410.30

(a) When a court upon motion of a party or its own motion finds that in the interest of substantial justice an action should be heard in a forum outside this state, the court shall stay or dismiss the action in whole or in part on any conditions that may be just.

(b) The provisions of Section 418.10 do not apply to a motion to stay or dismiss the action by a defendant who has made a general appearance.

(Amended by Stats. 1972, Ch. 601. Note: This version was suspended from Sept. 22, 1986, until Jan. 1, 1992, during operation of the temporary amendment by Stats. 1986, Ch. 968.)



410.40

Any person may maintain an action or proceeding in a court of this state against a foreign corporation or nonresident person where the action or proceeding arises out of or relates to any contract, agreement, or undertaking for which a choice of California law has been made in whole or in part by the parties thereto and which (a) is a contract, agreement, or undertaking, contingent or otherwise, relating to a transaction involving in the aggregate not less than one million dollars ($1,000,000), and (b) contains a provision or provisions under which the foreign corporation or nonresident agrees to submit to the jurisdiction of the courts of this state.

This section applies to contracts, agreements, and undertakings entered into before, on, or after its effective date; it shall be fully retroactive. Contracts, agreements, and undertakings selecting California law entered into before the effective date of this section shall be valid, enforceable, and effective as if this section had been in effect on the date they were entered into; and actions and proceedings commencing in a court of this state before the effective date of this section may be maintained as if this section were in effect on the date they were commenced.

(Added by Stats. 1992, Ch. 615, Sec. 5. Effective January 1, 1993.)



410.42

(a) The following provisions of a contract between the contractor and a subcontractor with principal offices in this state, for the construction of a public or private work of improvement in this state, shall be void and unenforceable:

(1) A provision which purports to require any dispute between the parties to be litigated, arbitrated, or otherwise determined outside this state.

(2) A provision which purports to preclude a party from commencing such a proceeding or obtaining a judgment or other resolution in this state or the courts of this state.

(b) For purposes of this section, “construction” means any work or services performed on, or materials provided for, a work of improvement, as defined in Section 8050 of the Civil Code, and for which a lien may be claimed pursuant to Section 8400 of the Civil Code (whether or not a lien is in fact claimed) or for which such a lien could be claimed but for Section 8160 of the Civil Code.

(Amended by Stats. 2010, Ch. 697, Sec. 22. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 3 - Jurisdiction in Action

410.50

(a) Except as otherwise provided by statute, the court in which an action is pending has jurisdiction over a party from the time summons is served on him as provided by Chapter 4 (commencing with Section 413.10). A general appearance by a party is equivalent to personal service of summons on such party.

(b) Jurisdiction of the court over the parties and the subject matter of an action continues throughout subsequent proceedings in the action.

(Added by Stats. 1969, Ch. 1610.)



410.60

In an action against a corporation which has forfeited its charter or right to do business, or has dissolved, the court in which the action is pending has jurisdiction over all the trustees of such corporation and of its stockholders or members from the time summons is served on one of the trustees as provided by Chapter 4 (commencing with Section 413.10).

(Added by Stats. 1969, Ch. 1610.)



410.70

In an action against two or more persons who are jointly, jointly and severally, or severally liable on a contract, the court in which the action is pending has jurisdiction to proceed against such of the defendants as are served as if they were the only defendants.

(Added by Stats. 1969, Ch. 1610.)









CHAPTER 2 - Commencing Civil Actions

411.10

A civil action is commenced by filing a complaint with the court.

(Added by Stats. 1969, Ch. 1610.)



411.20

(a) If the clerk accepts for filing a complaint or other first paper, or any subsequent filing, and payment is made by check which is later returned without payment, the clerk shall, by mail, notify the party who tendered the check that (1) the check has been returned without payment, (2) the administrative charge specified in subdivision (g) has been imposed to reimburse the court for the costs of processing the returned check and providing the notice specified in this subdivision, and (3) the party has 20 days from the date of mailing of the notice within which to pay the filing fee and the administrative charge, except as provided in subdivision (e). The notice also shall state that the administrative charge and the filing fee shall be paid in cash, by certified check, or by other means specified by the court, but not by traveler’s check or personal check. If the person who tendered the check is not a party to the action or proposed action, but only is acting on behalf of a party, the clerk shall notify not only the person who tendered the check, but also the party or that party’s attorney if the party is represented. The clerk’s certificate as to the mailing of notice pursuant to this section establishes a rebuttable presumption that the fees were not paid. This presumption is a presumption affecting the burden of producing evidence.

(b) The clerk shall void the filing if the party who tendered a returned check or on whose behalf a returned check was tendered has not paid the full amount of the fee and the administrative charge by a means specified in subdivision (a) within 20 days of the date on which the notice required by subdivision (a) was mailed. Any filing voided by this section can be disposed of immediately after the 20 days have elapsed without preserving a copy in the court records, notwithstanding Section 68152 of the Government Code.

(c) If an adverse party files a response to a complaint, paper or filing referred to in subdivision (a), together with a filing fee, and the original filing is voided pursuant to subdivision (b), the responsive filing is not required and shall be voided. The court shall, by mail, provide notice to the parties or their attorneys that the initial paper and the response have been voided. The responding party’s filing fee shall be refunded upon request, provided that the request for a refund is made within 20 days from the date on which the notice was mailed. Upon receipt of the request, the court shall refund the responding party’s filing fee without imposing any administrative charge. A refund under this subdivision is available if the adverse party has filed only a responsive pleading, but not if the party has also filed a cross-complaint or other first paper seeking affirmative relief for which there is a filing fee.

(d) If an adverse party, or a person acting on behalf of the adverse party, tenders a check for a required filing fee that is later returned without payment, the procedures in subdivisions (a) and (b) shall apply.

(e) If any trial or other hearing is scheduled to be heard prior to the expiration of the 20-day period provided for in subdivision (a), the fee shall be paid prior to the trial or hearing. Failure of the party to pay the fee prior to the trial or hearing date shall cause the court to void the filing and proceed as if it had not been filed.

(f) If the clerk performs a service or issues any document for which a fee is required and payment is made by check which is later returned without payment, the court may order further proceedings suspended as to the party for whom the check was tendered. If the court so orders, the clerk shall, by mail, notify the party who tendered the check that proceedings have been suspended until the receipt of payment of the required fee and the administrative charge specified in subdivision (g), by cash cashier’s check, or other means specified by the court, but not by personal check or traveler’s check. If the person who tendered the check is not a party to the action or proposed action, but only is acting on behalf of a party, the clerk shall notify not only the person who tendered the check, but also the party or that party’s attorney if the party is represented. The clerk’s certificate as to the mailing of notice pursuant to this section establishes a rebuttable presumption that the fees were not paid. This presumption is a presumption affecting the burden of producing evidence.

(g) The clerk shall impose an administrative charge for providing notice that a check submitted for a filing fee has been returned without payment and for all related administrative, clerical, and other costs incurred under this section. The administrative charge shall, in each instance, be either twenty-five dollars ($25) or a reasonable amount that does not exceed the actual cost incurred by the court, as determined by the court. The notices provided by the court under subdivisions (a) and (f) shall state the specific amount of the administrative charge that shall be paid to the court. Each administrative charge collected shall be distributed to the court that incurred the charge as described in Section 68085.1 of the Government Code.

(Amended by Stats. 2005, Ch. 75, Sec. 30. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



411.21

(a) If a complaint or other first paper is accompanied by payment by check in an amount less than the required fee, the clerk shall accept the paper for filing, but shall not issue a summons until the court receives full payment of the required fee. The clerk shall, by mail, notify the party tendering the check that (1) the check was made out for an amount less than the required filing fee, (2) the administrative charge specified in subdivision (g) has been imposed to reimburse the court for the costs of processing the partial payment and providing the notice specified in this subdivision, and (3) the party has 20 days from the date of mailing of the notice within which to pay the remainder of the required fee and the administrative charge, except as provided in subdivision (f). If the person who tendered the check is not a party to the action or proposed action, but only is acting on behalf of a party, the clerk shall notify not only the person who tendered the check, and also the party or that party’s attorney, if the party is represented. The clerk’s certificate as to the mailing of notice pursuant to this section establishes a rebuttable presumption that the fees were not paid. This presumption is a presumption affecting the burden of producing evidence. This subdivision does not apply to an unlawful detainer action.

(b) The clerk shall void the filing if the party who tendered a check in an amount less than the required filing fee or on whose behalf a check in an amount less than the required filing fee was tendered has not paid the full amount of the fee and the administrative charge by a means specified in subdivision (a) within 20 days of the date on which the notice required by subdivision (a) was mailed. Any filing voided by this section may be disposed of immediately after the 20 days have elapsed without preserving a copy in the court records notwithstanding Section 68152 of the Government Code.

(c) If a check for less than the required fee was tendered, the remainder of the required fee and the administrative charge were not paid within the period specified in subdivision (a), and a refund of the partial payment has not been requested in a writing mailed or presented by the party or person who tendered the check within 20 days from the date on which the remainder of the required fee was due, the partial payment shall be remitted to the State Treasurer to be deposited in the Trial Court Trust Fund, except for the amount of the administrative charge described in subdivision (g), that shall be deducted from the partial payment and shall be distributed as described in subdivision (g) to the court which incurred the charge. If the party or person who tendered the check for partial payment requests a refund of the partial payment, in writing, within the time specified in this subdivision, the clerk shall refund the amount of the partial payment less the amount of the administrative charge imposed by that court. All partial payments that the court received before January 1, 2006, and that remain on deposit for filings that the clerk voided pursuant to this section, once three years have passed from the date that the filing was voided, shall be remitted to the State Treasurer for deposit into the Trial Court Trust Fund.

(d) If an adverse party files a response to a complaint or other first paper referred to in subdivision (a), together with a filing fee, and the original filing is voided pursuant to subdivision (b), the responsive filing is not required and shall be voided. The court shall, by mail, provide notice to the parties that the initial paper and the response have been voided. The responding party’s filing fee shall be refunded upon request, provided that the request for a refund is made in writing within 20 days from the date on which the notice was mailed. Upon receipt of the request, the court shall reimburse the responding party’s filing fee without imposing any administrative charge. A refund under this subdivision is available if the adverse party has filed only a responsive pleading, but not if the party has also filed a cross-complaint or other first paper seeking affirmative relief for which there is a filing fee.

(e) If an adverse party, or a person acting on behalf of the adverse party, tenders a check for a required filing fee in an amount less than the required fee, the procedures in subdivisions (a), (b), and (c) shall apply.

(f) If any trial or other hearing is scheduled to be heard prior to the expiration of the 20-day period provided for in subdivision (a), the fee shall be paid prior to the trial or hearing. Failure of the party to pay the fee prior to the trial or hearing date shall cause the court to void the filing and proceed as if it had not been filed.

(g) The clerk shall impose an administrative charge for providing notice that a check submitted for a filing fee is in an amount less than the required fee and for all related administrative, clerical, and other costs incurred under this section. The administrative charge shall, in each instance, be either twenty-five dollars ($25) or a reasonable amount that does not exceed the actual cost incurred by the court, as determined by the court. The notices provided by the court under subdivision (a) shall state the specific amount of the administrative charge that shall be paid to the court. Each administrative charge collected shall be distributed to the court that incurred the charge as described in Section 68085.1 of the Government Code. When a partial payment is to be remitted to the State Treasurer under subdivision (c), the court shall notify the Administrative Office of the Courts of the amount of (1) the partial payment collected, and (2) the administrative charge to be deducted from the payment and to be distributed to the court.

(Amended by Stats. 2007, Ch. 738, Sec. 5. Effective January 1, 2008.)



411.35

(a) In every action, including a cross-complaint for damages or indemnity, arising out of the professional negligence of a person holding a valid architect’s certificate issued pursuant to Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, or of a person holding a valid registration as a professional engineer issued pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, or a person holding a valid land surveyor’s license issued pursuant to Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code on or before the date of service of the complaint or cross-complaint on any defendant or cross-defendant, the attorney for the plaintiff or cross-complainant shall file and serve the certificate specified by subdivision (b).

(b) A certificate shall be executed by the attorney for the plaintiff or cross-complainant declaring one of the following:

(1) That the attorney has reviewed the facts of the case, that the attorney has consulted with and received an opinion from at least one architect, professional engineer, or land surveyor who is licensed to practice and practices in this state or any other state, or who teaches at an accredited college or university and is licensed to practice in this state or any other state, in the same discipline as the defendant or cross-defendant and who the attorney reasonably believes is knowledgeable in the relevant issues involved in the particular action, and that the attorney has concluded on the basis of this review and consultation that there is reasonable and meritorious cause for the filing of this action. The person consulted may not be a party to the litigation. The person consulted shall render his or her opinion that the named defendant or cross-defendant was negligent or was not negligent in the performance of the applicable professional services.

(2) That the attorney was unable to obtain the consultation required by paragraph (1) because a statute of limitations would impair the action and that the certificate required by paragraph (1) could not be obtained before the impairment of the action. If a certificate is executed pursuant to this paragraph, the certificate required by paragraph (1) shall be filed within 60 days after filing the complaint.

(3) That the attorney was unable to obtain the consultation required by paragraph (1) because the attorney had made three separate good faith attempts with three separate architects, professional engineers, or land surveyors to obtain this consultation and none of those contacted would agree to the consultation.

(c) Where a certificate is required pursuant to this section, only one certificate shall be filed, notwithstanding that multiple defendants have been named in the complaint or may be named at a later time.

(d) Where the attorney intends to rely solely on the doctrine of “res ipsa loquitur,” as defined in Section 646 of the Evidence Code, or exclusively on a failure to inform of the consequences of a procedure, or both, this section shall be inapplicable. The attorney shall certify upon filing of the complaint that the attorney is solely relying on the doctrines of “res ipsa loquitur” or failure to inform of the consequences of a procedure or both, and for that reason is not filing a certificate required by this section.

(e) For purposes of this section, and subject to Section 912 of the Evidence Code, an attorney who submits a certificate as required by paragraph (1) or (2) of subdivision (b) has a privilege to refuse to disclose the identity of the architect, professional engineer, or land surveyor consulted and the contents of the consultation. The privilege shall also be held by the architect, professional engineer, or land surveyor so consulted. If, however, the attorney makes a claim under paragraph (3) of subdivision (b) that he or she was unable to obtain the required consultation with the architect, professional engineer, or land surveyor, the court may require the attorney to divulge the names of architects, professional engineers, or land surveyors refusing the consultation.

(f) A violation of this section may constitute unprofessional conduct and be grounds for discipline against the attorney, except that the failure to file the certificate required by paragraph (1) of subdivision (b), within 60 days after filing the complaint and certificate provided for by paragraph (2) of subdivision (b), shall not be grounds for discipline against the attorney.

(g) The failure to file a certificate in accordance with this section shall be grounds for a demurrer pursuant to Section 430.10 or a motion to strike pursuant to Section 435.

(h) Upon the favorable conclusion of the litigation with respect to any party for whom a certificate of merit was filed or for whom a certificate of merit should have been filed pursuant to this section, the trial court may, upon the motion of a party or upon the court’s own motion, verify compliance with this section, by requiring the attorney for the plaintiff or cross-complainant who was required by subdivision (b) to execute the certificate to reveal the name, address, and telephone number of the person or persons consulted with pursuant to subdivision (b) that were relied upon by the attorney in preparation of the certificate of merit. The name, address, and telephone number shall be disclosed to the trial judge in an in-camera proceeding at which the moving party shall not be present. If the trial judge finds there has been a failure to comply with this section, the court may order a party, a party’s attorney, or both, to pay any reasonable expenses, including attorney’s fees, incurred by another party as a result of the failure to comply with this section.

(i) For purposes of this section, “action” includes a complaint or cross-complaint for equitable indemnity arising out of the rendition of professional services whether or not the complaint or cross-complaint specifically asserts or utilizes the terms “professional negligence” or “negligence.”

(Amended by Stats. 1999, Ch. 176, Sec. 1. Effective January 1, 2000.)






CHAPTER 3 - Summons

412.10

After payment of all applicable fees, the plaintiff may have the clerk issue one or more summons for any defendant. The clerk shall keep each original summons in the court records and provide a copy of each summons issued to the plaintiff who requested issuance of the summons.

(Amended by Stats. 2005, Ch. 300, Sec. 2. Effective January 1, 2006.)



412.20

(a) Except as otherwise required by statute, a summons shall be directed to the defendant, signed by the clerk and issued under the seal of the court in which the action is pending, and it shall contain:

(1) The title of the court in which the action is pending.

(2) The names of the parties to the action.

(3) A direction that the defendant file with the court a written pleading in response to the complaint within 30 days after summons is served on him or her.

(4) A notice that, unless the defendant so responds, his or her default will be entered upon application by the plaintiff, and the plaintiff may apply to the court for the relief demanded in the complaint, which could result in garnishment of wages, taking of money or property, or other relief.

(5) The following statement in boldface type:  “You may seek the advice of an attorney in any matter connected with the complaint or this summons. Such attorney should be consulted promptly so that your pleading may be filed or entered within the time required by this summons.”

(6) The following introductory legend at the top of the summons above all other matter, in boldface type, in English and Spanish:

“Notice!  You have been sued.  The court may decide against you without your being heard unless you respond within 30 days.  Read information below.”

(b) Each county may, by ordinance, require that the legend contained in paragraph (6) of subdivision (a) be set forth in every summons issued out of the courts of that county in any additional foreign language, if the legend in the additional foreign language is set forth in the summons in the same manner as required in that paragraph.

(c) A summons in a form approved by the Judicial Council is deemed to comply with this section.

(Amended by Stats. 1989, Ch. 1105, Sec. 6.)



412.30

In an action against a corporation or an unincorporated association (including a partnership), the copy of the summons that is served shall contain a notice stating in substance:  “To the person served:  You are hereby served in the within action (or special proceeding) on behalf of (here state the name of the corporation or the unincorporated association) as a person upon whom a copy of the summons and of the complaint may be delivered to effect service on said party under the provisions of (here state appropriate provisions of Chapter 4 (commencing with Section 413.10) of the Code of Civil Procedure).”  If service is also made on such person as an individual, the notice shall also indicate that service is being made on such person as an individual as well as on behalf of the corporation or the unincorporated association.

If such notice does not appear on the copy of the summons served, no default may be taken against such corporation or unincorporated association or against such person individually, as the case may be.

(Added by Stats. 1969, Ch. 1610.)






CHAPTER 4 - Service of Summons

ARTICLE 1 - General

413.10

Except as otherwise provided by statute, a summons shall be served on a person:

(a) Within this state, as provided in this chapter.

(b) Outside this state but within the United States, as provided in this chapter or as prescribed by the law of the place where the person is served.

(c) Outside the United States, as provided in this chapter or as directed by the court in which the action is pending, or, if the court before or after service finds that the service is reasonably calculated to give actual notice, as prescribed by the law of the place where the person is served or as directed by the foreign authority in response to a letter rogatory. These rules are subject to the provisions of the Convention on the “Service Abroad of Judicial and Extrajudicial Documents” in Civil or Commercial Matters (Hague Service Convention).

(Amended by Stats. 1984, Ch. 191, Sec. 1.)



413.20

If a summons is served by mail pursuant to this chapter, the provisions of Section 1013 that extend the time for exercising a right or doing an act shall not extend any time specified in this title.

(Added by Stats. 1969, Ch. 1610.)



413.30

Where no provision is made in this chapter or other law for the service of summons, the court in which the action is pending may direct that summons be served in a manner which is reasonably calculated to give actual notice to the party to be served and that proof of such service be made as prescribed by the court.

(Added by Stats. 1969, Ch. 1610.)



413.40

Any service of summons which complies with the provisions of this chapter shall not be rendered invalid or ineffective because it was made by a person in violation of Chapter 16 (commencing with Section 22350) of Division 8 of the Business and Professions Code.

(Added by Stats. 1971, Ch. 1661.)






ARTICLE 2 - Persons Who May Serve Summons

414.10

A summons may be served by any person who is at least 18 years of age and not a party to the action.

(Added by Stats. 1969, Ch. 1610.)






ARTICLE 3 - Manner of Service of Summons

415.10

A summons may be served by personal delivery of a copy of the summons and of the complaint to the person to be served. Service of a summons in this manner is deemed complete at the time of such delivery.

The date upon which personal delivery is made shall be entered on or affixed to the face of the copy of the summons at the time of its delivery. However, service of a summons without such date shall be valid and effective.

(Amended by Stats. 1976, Ch. 789.)



415.20

(a) In lieu of personal delivery of a copy of the summons and complaint to the person to be served as specified in Section 416.10, 416.20, 416.30, 416.40, or 416.50, a summons may be served by leaving a copy of the summons and complaint during usual office hours in his or her office or, if no physical address is known, at his or her usual mailing address, other than a United States Postal Service post office box, with the person who is apparently in charge thereof, and by thereafter mailing a copy of the summons and complaint by first-class mail, postage prepaid to the person to be served at the place where a copy of the summons and complaint were left. When service is effected by leaving a copy of the summons and complaint at a mailing address, it shall be left with a person at least 18 years of age, who shall be informed of the contents thereof. Service of a summons in this manner is deemed complete on the 10th day after the mailing.

(b) If a copy of the summons and complaint cannot with reasonable diligence be personally delivered to the person to be served, as specified in Section 416.60, 416.70, 416.80, or 416.90, a summons may be served by leaving a copy of the summons and complaint at the person’s dwelling house, usual place of abode, usual place of business, or usual mailing address other than a United States Postal Service post office box, in the presence of a competent member of the household or a person apparently in charge of his or her office, place of business, or usual mailing address other than a United States Postal Service post office box, at least 18 years of age, who shall be informed of the contents thereof, and by thereafter mailing a copy of the summons and of the complaint by first-class mail, postage prepaid to the person to be served at the place where a copy of the summons and complaint were left. Service of a summons in this manner is deemed complete on the 10th day after the mailing.

(Amended by Stats. 2003, Ch. 128, Sec. 1. Effective January 1, 2004.)



415.21

(a) Notwithstanding any other law, any person shall be granted access to a gated community for a reasonable period of time for the sole purpose of performing lawful service of process or service of a subpoena upon displaying a current driver’s license or other identification, and one of the following:

(1) A badge or other confirmation that the individual is acting in his or her capacity as a representative of a county sheriff or marshal.

(2) Evidence of current registration as a process server pursuant to Chapter 16 (commencing with Section 22350) of Division 8 of the Business and Professions Code or of licensure as a private investigator pursuant to Chapter 11.3 (commencing with Section 7512) of Division 3 of the Business and Professions Code.

(b) This section shall only apply to a gated community that is staffed at the time service of process is attempted by a guard or other security personnel assigned to control access to the community.

(Amended by Stats. 2014, Ch. 470, Sec. 2. Effective January 1, 2015.)



415.30

(a) A summons may be served by mail as provided in this section. A copy of the summons and of the complaint shall be mailed (by first-class mail or airmail, postage prepaid) to the person to be served, together with two copies of the notice and acknowledgment provided for in subdivision (b) and a return envelope, postage prepaid, addressed to the sender.

(b) The notice specified in subdivision (a) shall be in substantially the following form:

(Title of court and cause, with action number, to be inserted by the sender prior to mailing)

NOTICE

To:(Here state the name of the person to be served.)

This summons is served pursuant to Section 415.30 of the California Code of Civil Procedure. Failure to complete this form and return it to the sender within 20 days may subject you (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons upon you in any other manner permitted by law. If you are served on behalf of a corporation, unincorporated association (including a partnership), or other entity, this form must be signed in the name of such entity by you or by a person authorized to receive service of process on behalf of such entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of summons. Section 415.30 provides that this summons is deemed served on the date of execution of an acknowledgment of receipt of summons.

Signature of sender

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS

This acknowledges receipt on (insert date) of a copy of the summons and of the complaint at (insert address).

Date:(Date this acknowledgement is executed)

Signature of person acknowledging receipt, with title if
acknowledgment is made on behalf of another person

(c) Service of a summons pursuant to this section is deemed complete on the date a written acknowledgement of receipt of summons is executed, if such acknowledgement thereafter is returned to the sender.

(d) If the person to whom a copy of the summons and of the complaint are mailed pursuant to this section fails to complete and return the acknowledgement form set forth in subdivision (b) within 20 days from the date of such mailing, the party to whom the summons was mailed shall be liable for reasonable expenses thereafter incurred in serving or attempting to serve the party by another method permitted by this chapter, and, except for good cause shown, the court in which the action is pending, upon motion, with or without notice, shall award the party such expenses whether or not he is otherwise entitled to recover his costs in the action.

(e) A notice or acknowledgment of receipt in form approved by the Judicial Council is deemed to comply with this section.

(Added by Stats. 1969, Ch. 1610.)



415.40

A summons may be served on a person outside this state in any manner provided by this article or by sending a copy of the summons and of the complaint to the person to be served by first-class mail, postage prepaid, requiring a return receipt. Service of a summons by this form of mail is deemed complete on the 10th day after such mailing.

(Amended by Stats. 1982, Ch. 249, Sec. 1.)



415.45

(a) A summons in an action for unlawful detainer of real property may be served by posting if upon affidavit it appears to the satisfaction of the court in which the action is pending that the party to be served cannot with reasonable diligence be served in any manner specified in this article other than publication and that:

(1) A cause of action exists against the party upon whom service is to be made or he is a necessary or proper party to the action; or

(2) The party to be served has or claims an interest in real property in this state that is subject to the jurisdiction of the court or the relief demanded in the action consists wholly or in part in excluding such party from any interest in such property.

(b) The court shall order the summons to be posted on the premises in a manner most likely to give actual notice to the party to be served and direct that a copy of the summons and of the complaint be forthwith mailed by certified mail to such party at his last known address.

(c) Service of summons in this manner is deemed complete on the 10th day after posting and mailing.

(d) Notwithstanding an order for posting of the summons, a summons may be served in any other manner authorized by this article, except publication, in which event such service shall supersede any posted summons.

(Amended by Stats. 1978, Ch. 625.)



415.46

(a) In addition to the service of a summons and complaint in an action for unlawful detainer upon a tenant and subtenant, if any, as prescribed by this article, a prejudgment claim of right to possession may also be served on any person who appears to be or who may claim to have occupied the premises at the time of the filing of the action. Service upon occupants shall be made pursuant to subdivision (c) by serving a copy of a prejudgment claim of right to possession, as specified in subdivision (f), attached to a copy of the summons and complaint at the same time service is made upon the tenant and subtenant, if any.

(b) Service of the prejudgment claim of right to possession in this manner shall be effected by a marshal, sheriff, or registered process server.

(c) (1) When serving the summons and complaint upon a tenant and subtenant, if any, the marshal, sheriff, or registered process server shall make a reasonably diligent effort to ascertain whether there are other adult occupants of the premises who are not named in the summons and complaint by inquiring of the person or persons who are being personally served, or any person of suitable age and discretion who appears to reside upon the premises, whether there are other occupants of the premises.

(2) If the identity of such an occupant is disclosed to the officer or process server and the occupant is present at the premises, the officer or process server shall serve that occupant with a copy of the prejudgment claim of right to possession attached to a copy of the summons and complaint. If personal service cannot be made upon that occupant at that time, service may be effected by leaving a copy of a prejudgment claim of right to possession attached to a copy of the summons and complaint addressed to that occupant with a person of suitable age and discretion at the premises, affixing the same so that it is not readily removable in a conspicuous place on the premises in a manner most likely to give actual notice to that occupant, and sending the same addressed to that occupant by first-class mail.

(3) In addition to the service on an identified occupant, or if no occupant is disclosed to the officer or process server, or if substituted service is made upon the tenant and subtenant, if any, the officer or process server shall serve a prejudgment claim of right to possession for all other persons who may claim to occupy the premises at the time of the filing of the action by leaving a copy of a prejudgment claim of right to possession attached to a copy of the summons and complaint at the premises at the same time service is made upon the tenant and subtenant, if any, affixing the same so that it is not readily removable in a conspicuous place on the premises so that it is likely to give actual notice to an occupant, and sending the same addressed to “all occupants in care of the named tenant” to the premises by first-class mail.

(4) The person serving process shall state the date of service on the prejudgment claim of right to possession form. However, the absence of the date of service on the prejudgment claim of right to possession does not invalidate the claim.

(d) Proof of service under this section shall be filed with the court and shall include a statement that service was made pursuant to this section. Service on occupants in accordance with this section shall not alter or affect service upon the tenant or subtenant, if any.

(e) (1) If an owner or his or her agent has directed and obtained service of a prejudgment claim of right to possession in accordance with this section, no occupant of the premises, whether or not that occupant is named in the judgment for possession, may object to the enforcement of that judgment as prescribed in Section 1174.3.

(2) In any action for unlawful detainer resulting from a foreclosure sale of a rental housing unit pursuant to Section 1161a, paragraph (1) shall not limit the right of any tenant or subtenant of the property to file a prejudgment claim of right of possession pursuant to subdivision (a) of Section 1174.25 at any time before judgment, or to object to enforcement of a judgment for possession as prescribed in Section 1174.3, regardless of whether the tenant or subtenant was served with a prejudgment claim of right to possession.

(f) The prejudgment claim of right to possession shall be made on the following form:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Prejudgment Claim of Right to
Possession form appears in the hard-copy publication of the
chaptered bill. See Sec. 7 of Chapter 913, Statutes of 2014.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(Amended by Stats. 2014, Ch. 913, Sec. 7. Effective January 1, 2015. Note: See published chaptered bill for complete section text; the Prejudgment Claim of Right to Possession form appears on pages 73 to 76 of Stats. 2014, Ch. 913.)



415.47

(a) Where the lessee has given the lessor written notice of the lessee’s intent not to abandon leased real property as provided in Section 1951.3 of the Civil Code, the summons in an action for unlawful detainer of the real property may be served on the lessee by certified mail, postage prepaid, addressed to the lessee at the address stated in the lessee’s notice of intent not to abandon if such summons is deposited in the mail within 60 days from the date the lessee’s notice of intent not to abandon is received by the lessor. Service in this manner is deemed completed on the 10th day after such mailing.

(b) Where the lessee has given the lessor written notice of the lessee’s intent not to abandon leased real property as provided in Section 1951.3 of the Civil Code, but failed to include in such notice an address at which the lessee may be served by certified mail in any action for unlawful detainer of the real property, the summons in an action for unlawful detainer of the real property may be served on the lessee by certified mail, postage prepaid, addressed to the lessee at (1) the same address or addresses to which the lessor’s notice of belief of abandonment was addressed if that notice was given by mail or (2) the address of the real property if the lessor’s notice of belief of abandonment was personally served on the lessee. Service may not be made pursuant to this subdivision unless the summons is deposited in the mail within 60 days from the date the lessee’s notice of intent not to abandon is received by the lessor. Service in the manner authorized by this subdivision is deemed completed on the 10th day after such mailing.

(c) This section provides an alternative method of service on the lessee and does not preclude service in any other manner authorized by this chapter.

(Added by Stats. 1974, Ch. 332.)



415.50

(a) A summons may be served by publication if upon affidavit it appears to the satisfaction of the court in which the action is pending that the party to be served cannot with reasonable diligence be served in another manner specified in this article and that either:

(1) A cause of action exists against the party upon whom service is to be made or he or she is a necessary or proper party to the action.

(2) The party to be served has or claims an interest in real or personal property in this state that is subject to the jurisdiction of the court or the relief demanded in the action consists wholly or in part in excluding the party from any interest in the property.

(b) The court shall order the summons to be published in a named newspaper, published in this state, that is most likely to give actual notice to the party to be served. If the party to be served resides or is located out of this state, the court may also order the summons to be published in a named newspaper outside this state that is most likely to give actual notice to that party. The order shall direct that a copy of the summons, the complaint, and the order for publication be forthwith mailed to the party if his or her address is ascertained before expiration of the time prescribed for publication of the summons. Except as otherwise provided by statute, the publication shall be made as provided by Section 6064 of the Government Code unless the court, in its discretion, orders publication for a longer period.

(c) Service of a summons in this manner is deemed complete as provided in Section 6064 of the Government Code.

(d) Notwithstanding an order for publication of the summons, a summons may be served in another manner authorized by this chapter, in which event the service shall supersede any published summons.

(e) As a condition of establishing that the party to be served cannot with reasonable diligence be served in another manner specified in this article, the court may not require that a search be conducted of public databases where access by a registered process server to residential addresses is prohibited by law or by published policy of the agency providing the database, including, but not limited to, voter registration rolls and records of the Department of Motor Vehicles.

(Amended by Stats. 2003, Ch. 449, Sec. 8. Effective January 1, 2004.)



415.95

(a) A summons may be served on a business organization, form unknown, by leaving a copy of the summons and complaint during usual office hours with the person who is apparently in charge of the office of that business organization, and by thereafter mailing a copy of the summons and complaint by first-class mail, postage prepaid, to the person to be served at the place where a copy of the summons and complaint was left. Service of a summons in this manner is deemed complete on the 10th day after the mailing.

(b) Service of a summons pursuant to this section is not valid for a corporation with a registered agent for service of process listed with the Secretary of State.

(Added by Stats. 2003, Ch. 128, Sec. 2. Effective January 1, 2004.)






ARTICLE 4 - Persons Upon Whom Summons May Be Served

416.10

A summons may be served on a corporation by delivering a copy of the summons and the complaint by any of the following methods:

(a) To the person designated as agent for service of process as provided by any provision in Section 202, 1502, 2105, or 2107 of the Corporations Code (or Sections 3301 to 3303, inclusive, or Sections 6500 to 6504, inclusive, of the Corporations Code, as in effect on December 31, 1976, with respect to corporations to which they remain applicable).

(b) To the president, chief executive officer, or other head of the corporation, a vice president, a secretary or assistant secretary, a treasurer or assistant treasurer, a controller or chief financial officer, a general manager, or a person authorized by the corporation to receive service of process.

(c) If the corporation is a bank, to a cashier or assistant cashier or to a person specified in subdivision (a) or (b).

(d) If authorized by any provision in Section 1701, 1702, 2110, or 2111 of the Corporations Code (or Sections 3301 to 3303, inclusive, or Sections 6500 to 6504, inclusive, of the Corporations Code, as in effect on December 31, 1976, with respect to corporations to which they remain applicable), as provided by that provision.

(Amended by Stats. 2006, Ch. 567, Sec. 7. Effective January 1, 2007.)



416.20

A summons may be served on a corporation that has forfeited its charter or right to do business, or has dissolved, by delivering a copy of the summons and of the complaint:

(a) To a person who is a trustee of the corporation and of its stockholders or members; or

(b) When authorized by any provision in Sections 2011 or 2114 of the Corporations Code (or Sections 3301 to 3303, inclusive, or Sections 6500 to 6504, inclusive, of the Corporations Code as in effect on December 31, 1976, with respect to corporations to which they remain applicable), as provided by such provision.

(Amended by Stats. 1977, Ch. 235.)



416.30

A summons may be served on a joint stock company or association by delivering a copy of the summons and of the complaint as provided by Section 416.10 or 416.20.

(Added by Stats. 1969, Ch. 1610.)



416.40

A summons may be served on an unincorporated association (including a partnership) by delivering a copy of the summons and of the complaint:

(a) If the association is a general or limited partnership, to the person designated as agent for service of process in a statement filed with the Secretary of State or to a general partner or the general manager of the partnership;

(b) If the association is not a general or limited partnership, to the person designated as agent for service of process in a statement filed with the Secretary of State or to the president or other head of the association, a vice president, a secretary or assistant secretary, a treasurer or assistant treasurer, a general manager, or a person authorized by the association to receive service of process;

(c) When authorized by Section 18220 of the Corporations Code, as provided by that section.

(Amended by Stats. 2004, Ch. 178, Sec. 3. Effective January 1, 2005.)



416.50

(a) A summons may be served on a public entity by delivering a copy of the summons and of the complaint to the clerk, secretary, president, presiding officer, or other head of its governing body.

(b) As used in this section, “public entity” includes the state and any office, department, division, bureau, board, commission, or agency of the state, the Regents of the University of California, a county, city, district, public authority, public agency, and any other political subdivision or public corporation in this state.

(Added by Stats. 1969, Ch. 1610.)



416.60

A summons may be served on a minor by delivering a copy of the summons and of the complaint to his parent, guardian, conservator, or similar fiduciary, or, if no such person can be found with reasonable diligence, to any person having the care or control of such minor or with whom he resides or by whom he is employed, and to the minor if he is at least 12 years of age.

(Amended by Stats. 1972, Ch. 579.)



416.70

A summons may be served on a person (other than a minor) for whom a guardian, conservator, or similar fiduciary has been appointed by delivering a copy of the summons and of the complaint to his guardian, conservator, or similar fiduciary and to such person, but, for good cause shown, the court in which the action is pending may dispense with delivery to such person.

(Amended by Stats. 1972, Ch. 579.)



416.80

When authorized by Section 12 of the Elections Code, a summons may be served as provided by that section.

(Amended by Stats. 2009, Ch. 140, Sec. 38. Effective January 1, 2010.)



416.90

A summons may be served on a person not otherwise specified in this article by delivering a copy of the summons and of the complaint to such person or to a person authorized by him to receive service of process.

(Added by Stats. 1969, Ch. 1610.)






ARTICLE 5 - Proof of Service

417.10

Proof that a summons was served on a person within this state shall be made:

(a) If served under Section 415.10, 415.20, or 415.30, by the affidavit of the person making the service showing the time, place, and manner of service and facts showing that the service was made in accordance with this chapter. The affidavit shall recite or in other manner show the name of the person to whom a copy of the summons and of the complaint were delivered, and, if appropriate, his or her title or the capacity in which he or she is served, and that the notice required by Section 412.30 appeared on the copy of the summons served, if in fact it did appear.

If service is made by mail pursuant to Section 415.30, proof of service shall include the acknowledgment of receipt of summons in the form provided by that section or other written acknowledgment of receipt of summons satisfactory to the court.

(b) If served by publication pursuant to Section 415.50, by the affidavit of the publisher or printer, or his or her foreperson or principal clerk, showing the time and place of publication, and an affidavit showing the time and place a copy of the summons and of the complaint were mailed to the party to be served, if in fact mailed.

(c) If served pursuant to another law of this state, in the manner prescribed by that law or, if no manner is prescribed, in the manner prescribed by this section for proof of a similar manner of service.

(d) By the written admission of the party.

(e) If served by posting pursuant to Section 415.45, by the affidavit of the person who posted the premises, showing the time and place of posting, and an affidavit showing the time and place copies of the summons and of the complaint were mailed to the party to be served, if in fact mailed.

(f) All proof of personal service shall be made on a form adopted by the Judicial Council.

(Amended by Stats. 2006, Ch. 538, Sec. 63. Effective January 1, 2007.)



417.20

Proof that a summons was served on a person outside this state shall be made:

(a) If served in a manner specified in a statute of this state, as prescribed by Section 417.10, and if service is made by mail pursuant to Section 415.40, proof of service shall include evidence satisfactory to the court establishing actual delivery to the person to be served, by a signed return receipt or other evidence;

(b) In the manner prescribed by the court order pursuant to which the service is made;

(c) Subject to any additional requirements that may be imposed by the court in which the action is pending, in the manner prescribed by the law of the place where the person is served for proof of service in an action in its courts of general jurisdiction; or

(d) By the written admission of the party.

(e) If served by posting pursuant to Section 415.45, by the affidavit of the person who posted the premises, showing the time and place of posting, and an affidavit showing the time and place copies of the summons and of the complaint were mailed to the party to be served, if in fact mailed.

(Amended by Stats. 1972, Ch. 719.)



417.30

After a summons has been served on a person, proof of service of the summons as provided in Section 417.10 or 417.20 shall be filed, unless the defendant has previously made a general appearance.

(Amended by Stats. 2005, Ch. 300, Sec. 3. Effective January 1, 2006.)



417.40

Any proof of service which is signed by a person registered under Chapter 16 (commencing with Section 22350) of Division 8 of the Business and Professions Code or his employee or independent contractor shall indicate the county in which he is registered and the number assigned to him pursuant to Section 22355 of the Business and Professions Code.

(Added by Stats. 1971, Ch. 1661.)









CHAPTER 5 - Objection to Jurisdiction

418.10

(a) A defendant, on or before the last day of his or her time to plead or within any further time that the court may for good cause allow, may serve and file a notice of motion for one or more of the following purposes:

(1) To quash service of summons on the ground of lack of jurisdiction of the court over him or her.

(2) To stay or dismiss the action on the ground of inconvenient forum.

(3) To dismiss the action pursuant to the applicable provisions of Chapter 1.5 (commencing with Section 583.110) of Title 8.

(b) The notice shall designate, as the time for making the motion, a date not more than 30 days after filing of the notice. The notice shall be served in the same manner, and at the same times, prescribed by subdivision (b) of Section 1005. The service and filing of the notice shall extend the defendant’s time to plead until 15 days after service upon him or her of a written notice of entry of an order denying his or her motion, except that for good cause shown the court may extend the defendant’s time to plead for an additional period not exceeding 20 days.

(c) If the motion is denied by the trial court, the defendant, within 10 days after service upon him or her of a written notice of entry of an order of the court denying his or her motion, or within any further time not exceeding 20 days that the trial court may for good cause allow, and before pleading, may petition an appropriate reviewing court for a writ of mandate to require the trial court to enter its order quashing the service of summons or staying or dismissing the action. The defendant shall file or enter his or her responsive pleading in the trial court within the time prescribed by subdivision (b) unless, on or before the last day of the defendant’s time to plead, he or she serves upon the adverse party and files with the trial court a notice that he or she has petitioned for a writ of mandate. The service and filing of the notice shall extend the defendant’s time to plead until 10 days after service upon him or her of a written notice of the final judgment in the mandate proceeding. The time to plead may for good cause shown be extended by the trial court for an additional period not exceeding 20 days.

(d) No default may be entered against the defendant before expiration of his or her time to plead, and no motion under this section, or under Section 473 or 473.5 when joined with a motion under this section, or application to the court or stipulation of the parties for an extension of the time to plead, shall be deemed a general appearance by the defendant.

(e) A defendant or cross-defendant may make a motion under this section and simultaneously answer, demur, or move to strike the complaint or cross-complaint.

(1) Notwithstanding Section 1014, no act by a party who makes a motion under this section, including filing an answer, demurrer, or motion to strike constitutes an appearance, unless the court denies the motion made under this section. If the court denies the motion made under this section, the defendant or cross-defendant is not deemed to have generally appeared until entry of the order denying the motion.

(2) If the motion made under this section is denied and the defendant or cross-defendant petitions for a writ of mandate pursuant to subdivision (c), the defendant or cross-defendant is not deemed to have generally appeared until the proceedings on the writ petition have finally concluded.

(3) Failure to make a motion under this section at the time of filing a demurrer or motion to strike constitutes a waiver of the issues of lack of personal jurisdiction, inadequacy of process, inadequacy of service of process, inconvenient forum, and delay in prosecution.

(Amended by Stats. 2002, Ch. 69, Sec. 1. Effective January 1, 2003.)



418.11

An appearance at a hearing at which ex parte relief is sought, or an appearance at a hearing for which an ex parte application for a provisional remedy is made, is not a general appearance and does not constitute a waiver of the right to make a motion under Section 418.10.

(Added by Stats. 1987, Ch. 62, Sec. 1.)









TITLE 6 - OF THE PLEADINGS IN CIVIL ACTIONS

CHAPTER 1 - The Pleadings in General

420

The pleadings are the formal allegations by the parties of their respective claims and defenses, for the judgment of the Court.

(Enacted 1872.)



421

The forms of pleading in civil actions, and the rules by which the sufficiency of the pleadings is to be determined, are those prescribed in this Code.

(Enacted 1872.)



422.10

The pleadings allowed in civil actions are complaints, demurrers, answers, and cross-complaints.

(Added by Stats. 1971, Ch. 244.)



422.30

(a) Every pleading shall contain a caption setting forth:

(1) The name of the court and county in which the action is brought.

(2) The title of the action.

(b) In a limited civil case, the caption shall state that the case is a limited civil case, and the clerk shall classify the case accordingly.

(Amended by Stats. 2002, Ch. 784, Sec. 60. Effective January 1, 2003.)



422.40

In the complaint, the title of the action shall include the names of all the parties; but, except as otherwise provided by statute or rule of the Judicial Council, in other pleadings it is sufficient to state the name of the first party on each side with an appropriate indication of other parties.

(Added by Stats. 1971, Ch. 244.)






CHAPTER 2 - Pleadings Demanding Relief

ARTICLE 1 - General Provisions

425.10

(a) A complaint or cross-complaint shall contain both of the following:

(1) A statement of the facts constituting the cause of action, in ordinary and concise language.

(2) A demand for judgment for the relief to which the pleader claims to be entitled. If the recovery of money or damages is demanded, the amount demanded shall be stated.

(b) Notwithstanding subdivision (a), where an action is brought to recover actual or punitive damages for personal injury or wrongful death, the amount demanded shall not be stated, but the complaint shall comply with Section 422.30 and, in a limited civil case, with subdivision (b) of Section 70613 of the Government Code.

(Amended by Stats. 2005, Ch. 75, Sec. 32. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



425.11

(a) As used in this section:

(1) “Complaint” includes a cross-complaint.

(2) “Plaintiff” includes a cross-complainant.

(3) “Defendant” includes a cross-defendant.

(b) When a complaint is filed in an action to recover damages for personal injury or wrongful death, the defendant may at any time request a statement setting forth the nature and amount of damages being sought. The request shall be served upon the plaintiff, who shall serve a responsive statement as to the damages within 15 days. In the event that a response is not served, the defendant, on notice to the plaintiff, may petition the court in which the action is pending to order the plaintiff to serve a responsive statement.

(c) If no request is made for the statement referred to in subdivision (b), the plaintiff shall serve the statement on the defendant before a default may be taken.

(d) The statement referred to in subdivision (b) shall be served in the following manner:

(1) If a party has not appeared in the action, the statement shall be served in the same manner as a summons.

(2) If a party has appeared in the action, the statement shall be served upon the party’s attorney, or upon the party if the party has appeared without an attorney, in the manner provided for service of a summons or in the manner provided by Chapter 5 (commencing with Section 1010) of Title 14 of Part 2.

(e) The statement referred to in subdivision (b) may be combined with the statement described in Section 425.115.

(Amended by Stats. 2006, Ch. 538, Sec. 63.5. Effective January 1, 2007.)



425.115

(a) As used in this section:

(1) “Complaint” includes a cross-complaint.

(2) “Plaintiff” includes a cross-complainant.

(3) “Defendant” includes a cross-defendant.

(b) The plaintiff preserves the right to seek punitive damages pursuant to Section 3294 of the Civil Code on a default judgment by serving upon the defendant the following statement, or its substantial equivalent:

NOTICE TO :

(Insert name of defendant or cross-defendant)

reserves the right to seek

(Insert name of plaintiff or cross-complainant)

$  in punitive damages

(Insert dollar amount)

when seeks a judgment in the

(Insert name of plaintiff or
cross-complainant)

suit filed against you.

(Insert name of attorney or
party appearing in propria persona)

(Date)

(c)  If the plaintiff seeks punitive damages pursuant to Section 3294 of the Civil Code, and if the defendant appears in the action, the plaintiff shall not be limited to the amount set forth in the statement served on the defendant pursuant to this section.

(d) A plaintiff who serves a statement on the defendant pursuant to this section shall be deemed to have complied with Sections 425.10 and 580 of this code and Section 3295 of the Civil Code.

(e) The plaintiff may serve a statement upon the defendant pursuant to this section, and may serve the statement as part of the statement required by Section 425.11.

(f) The plaintiff shall serve the statement upon the defendant pursuant to this section before a default may be taken, if the motion for default judgment includes a request for punitive damages.

(g) The statement referred to in subdivision (b) shall be served by one of the following methods:

(1) If the party has not appeared in the action, the statement shall be served in the same manner as a summons pursuant to Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure.

(2) If the party has appeared in the action, the statement shall be served upon his or her attorney, or upon the party if he or she has appeared without an attorney, either in the same manner as a summons pursuant to Article 3 (commencing with Section 415.10) of Chapter 4 or in the manner provided by Chapter 5 (commencing with Section 1010) of Title 14.

(Amended by Stats. 2005, Ch. 706, Sec. 12. Effective January 1, 2006.)



425.12

(a) The Judicial Council shall develop and approve official forms for use in trial courts of this state for any complaint, cross-complaint or answer in any action based upon personal injury, property damage, wrongful death, unlawful detainer, breach of contract or fraud.

(b) The Judicial Council shall develop and approve an official form for use as a statement of damages pursuant to Sections 425.11 and 425.115.

(c) In developing the forms required by this section, the Judicial Council shall consult with a representative advisory committee which shall include, but not be limited to, representatives of the plaintiff’s bar, the defense bar, the public interest bar, court administrators and the public. The forms shall be drafted in nontechnical language and shall be made available through the office of the clerk of the appropriate trial court.

(Amended by Stats. 1995, Ch. 796, Sec. 4. Effective January 1, 1996.)



425.13

(a) In any action for damages arising out of the professional negligence of a health care provider, no claim for punitive damages shall be included in a complaint or other pleading unless the court enters an order allowing an amended pleading that includes a claim for punitive damages to be filed. The court may allow the filing of an amended pleading claiming punitive damages on a motion by the party seeking the amended pleading and on the basis of the supporting and opposing affidavits presented that the plaintiff has established that there is a substantial probability that the plaintiff will prevail on the claim pursuant to Section 3294 of the Civil Code. The court shall not grant a motion allowing the filing of an amended pleading that includes a claim for punitive damages if the motion for such an order is not filed within two years after the complaint or initial pleading is filed or not less than nine months before the date the matter is first set for trial, whichever is earlier.

(b) For the purposes of this section, “health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code; and any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Health care provider” includes the legal representatives of a health care provider.

(Amended by Stats. 1988, Ch. 1205, Sec. 1.)



425.14

No claim for punitive or exemplary damages against a religious corporation or religious corporation sole shall be included in a complaint or other pleading unless the court enters an order allowing an amended pleading that includes a claim for punitive or exemplary damages to be filed. The court may allow the filing of an amended pleading claiming punitive or exemplary damages on a motion by the party seeking the amended pleading and upon a finding, on the basis of the supporting and opposing affidavits presented, that the plaintiff has established evidence which substantiates that plaintiff will meet the clear and convincing standard of proof under Section 3294 of the Civil Code.

Nothing in this section is intended to affect the plaintiff’s right to discover evidence on the issue of punitive or exemplary damages.

(Added by Stats. 1988, Ch. 1410, Sec. 1.)



425.15

(a) No cause of action against a person serving without compensation as a director or officer of a nonprofit corporation described in this section, on account of any negligent act or omission by that person within the scope of that person’s duties as a director acting in the capacity of a board member, or as an officer acting in the capacity of, and within the scope of the duties of, an officer, shall be included in a complaint or other pleading unless the court enters an order allowing the pleading that includes that claim to be filed after the court determines that the party seeking to file the pleading has established evidence that substantiates the claim. The court may allow the filing of a pleading that includes that claim following the filing of a verified petition therefor accompanied by the proposed pleading and supporting affidavits stating the facts upon which the liability is based. The court shall order service of the petition upon the party against whom the action is proposed to be filed and permit that party to submit opposing affidavits prior to making its determination. The filing of the petition, proposed pleading, and accompanying affidavits shall toll the running of any applicable statute of limitations until the final determination of the matter, which ruling, if favorable to the petitioning party, shall permit the proposed pleading to be filed.

(b) Nothing in this section shall affect the right of the plaintiff to discover evidence on the issue of damages.

(c) Nothing in this section shall be construed to affect any action against a nonprofit corporation for any negligent action or omission of a volunteer director or officer occurring within the scope of the person’s duties.

(d) For the purposes of this section, “compensation” means remuneration whether by way of salary, fee, or other consideration for services rendered. However, the payment of per diem, mileage, or other reimbursement expenses to a director or officer shall not constitute compensation.

(e) (1) This section applies only to officers and directors of nonprofit corporations that are subject to Part 2 (commencing with Section 5110), Part 3 (commencing with Section 7110), or Part 4 (commencing with Section 9110) of Division 2 of Title 1 of the Corporations Code that are organized to provide charitable, educational, scientific, social, or other forms of public service and that are exempt from federal income taxation under Section 501(c)(1), except any credit union, or Section 501(c)(4), 501(c)(5), 501(c)(7), or 501(c)(19) of the Internal Revenue Code.

(2) This section does not apply to any corporation that unlawfully restricts membership, services, or benefits conferred on the basis of political affiliation, age, or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code.

(Amended by Stats. 2007, Ch. 568, Sec. 16. Effective January 1, 2008.)



425.16

(a) The Legislature finds and declares that there has been a disturbing increase in lawsuits brought primarily to chill the valid exercise of the constitutional rights of freedom of speech and petition for the redress of grievances. The Legislature finds and declares that it is in the public interest to encourage continued participation in matters of public significance, and that this participation should not be chilled through abuse of the judicial process. To this end, this section shall be construed broadly.

(b) (1) A cause of action against a person arising from any act of that person in furtherance of the person’s right of petition or free speech under the United States Constitution or the California Constitution in connection with a public issue shall be subject to a special motion to strike, unless the court determines that the plaintiff has established that there is a probability that the plaintiff will prevail on the claim.

(2) In making its determination, the court shall consider the pleadings, and supporting and opposing affidavits stating the facts upon which the liability or defense is based.

(3) If the court determines that the plaintiff has established a probability that he or she will prevail on the claim, neither that determination nor the fact of that determination shall be admissible in evidence at any later stage of the case, or in any subsequent action, and no burden of proof or degree of proof otherwise applicable shall be affected by that determination in any later stage of the case or in any subsequent proceeding.

(c) (1) Except as provided in paragraph (2), in any action subject to subdivision (b), a prevailing defendant on a special motion to strike shall be entitled to recover his or her attorney’s fees and costs. If the court finds that a special motion to strike is frivolous or is solely intended to cause unnecessary delay, the court shall award costs and reasonable attorney’s fees to a plaintiff prevailing on the motion, pursuant to Section 128.5.

(2) A defendant who prevails on a special motion to strike in an action subject to paragraph (1) shall not be entitled to attorney’s fees and costs if that cause of action is brought pursuant to Section 6259, 11130, 11130.3, 54960, or 54960.1 of the Government Code. Nothing in this paragraph shall be construed to prevent a prevailing defendant from recovering attorney’s fees and costs pursuant to subdivision (d) of Section 6259, or Section 11130.5 or 54960.5, of the Government Code.

(d) This section shall not apply to any enforcement action brought in the name of the people of the State of California by the Attorney General, district attorney, or city attorney, acting as a public prosecutor.

(e) As used in this section, “act in furtherance of a person’s right of petition or free speech under the United States or California Constitution in connection with a public issue” includes: (1) any written or oral statement or writing made before a legislative, executive, or judicial proceeding, or any other official proceeding authorized by law, (2) any written or oral statement or writing made in connection with an issue under consideration or review by a legislative, executive, or judicial body, or any other official proceeding authorized by law, (3) any written or oral statement or writing made in a place open to the public or a public forum in connection with an issue of public interest, or (4) any other conduct in furtherance of the exercise of the constitutional right of petition or the constitutional right of free speech in connection with a public issue or an issue of public interest.

(f) The special motion may be filed within 60 days of the service of the complaint or, in the court’s discretion, at any later time upon terms it deems proper. The motion shall be scheduled by the clerk of the court for a hearing not more than 30 days after the service of the motion unless the docket conditions of the court require a later hearing.

(g) All discovery proceedings in the action shall be stayed upon the filing of a notice of motion made pursuant to this section. The stay of discovery shall remain in effect until notice of entry of the order ruling on the motion. The court, on noticed motion and for good cause shown, may order that specified discovery be conducted notwithstanding this subdivision.

(h) For purposes of this section, “complaint” includes “cross-complaint” and “petition,” “plaintiff” includes “cross-complainant” and “petitioner,” and “defendant” includes “cross-defendant” and “respondent.”

(i) An order granting or denying a special motion to strike shall be appealable under Section 904.1.

(j) (1) Any party who files a special motion to strike pursuant to this section, and any party who files an opposition to a special motion to strike, shall, promptly upon so filing, transmit to the Judicial Council, by e-mail or facsimile, a copy of the endorsed, filed caption page of the motion or opposition, a copy of any related notice of appeal or petition for a writ, and a conformed copy of any order issued pursuant to this section, including any order granting or denying a special motion to strike, discovery, or fees.

(2) The Judicial Council shall maintain a public record of information transmitted pursuant to this subdivision for at least three years, and may store the information on microfilm or other appropriate electronic media.

(Amended by Stats. 2014, Ch. 71, Sec. 17. Effective January 1, 2015.)



425.17

(a) The Legislature finds and declares that there has been a disturbing abuse of Section 425.16, the California Anti-SLAPP Law, which has undermined the exercise of the constitutional rights of freedom of speech and petition for the redress of grievances, contrary to the purpose and intent of Section 425.16. The Legislature finds and declares that it is in the public interest to encourage continued participation in matters of public significance, and that this participation should not be chilled through abuse of the judicial process or Section 425.16.

(b) Section 425.16 does not apply to any action brought solely in the public interest or on behalf of the general public if all of the following conditions exist:

(1) The plaintiff does not seek any relief greater than or different from the relief sought for the general public or a class of which the plaintiff is a member. A claim for attorney’s fees, costs, or penalties does not constitute greater or different relief for purposes of this subdivision.

(2) The action, if successful, would enforce an important right affecting the public interest, and would confer a significant benefit, whether pecuniary or nonpecuniary, on the general public or a large class of persons.

(3) Private enforcement is necessary and places a disproportionate financial burden on the plaintiff in relation to the plaintiff’s stake in the matter.

(c) Section 425.16 does not apply to any cause of action brought against a person primarily engaged in the business of selling or leasing goods or services, including, but not limited to, insurance, securities, or financial instruments, arising from any statement or conduct by that person if both of the following conditions exist:

(1) The statement or conduct consists of representations of fact about that person’s or a business competitor’s business operations, goods, or services, that is made for the purpose of obtaining approval for, promoting, or securing sales or leases of, or commercial transactions in, the person’s goods or services, or the statement or conduct was made in the course of delivering the person’s goods or services.

(2) The intended audience is an actual or potential buyer or customer, or a person likely to repeat the statement to, or otherwise influence, an actual or potential buyer or customer, or the statement or conduct arose out of or within the context of a regulatory approval process, proceeding, or investigation, except where the statement or conduct was made by a telephone corporation in the course of a proceeding before the California Public Utilities Commission and is the subject of a lawsuit brought by a competitor, notwithstanding that the conduct or statement concerns an important public issue.

(d) Subdivisions (b) and (c) do not apply to any of the following:

(1) Any person enumerated in subdivision (b) of Section 2 of Article I of the California Constitution or Section 1070 of the Evidence Code, or any person engaged in the dissemination of ideas or expression in any book or academic journal, while engaged in the gathering, receiving, or processing of information for communication to the public.

(2) Any action against any person or entity based upon the creation, dissemination, exhibition, advertisement, or other similar promotion of any dramatic, literary, musical, political, or artistic work, including, but not limited to, a motion picture or television program, or an article published in a newspaper or magazine of general circulation.

(3) Any nonprofit organization that receives more than 50 percent of its annual revenues from federal, state, or local government grants, awards, programs, or reimbursements for services rendered.

(e) If any trial court denies a special motion to strike on the grounds that the action or cause of action is exempt pursuant to this section, the appeal provisions in subdivision (i) of Section 425.16 and paragraph (13) of subdivision (a) of Section 904.1 do not apply to that action or cause of action.

(Amended by Stats. 2011, Ch. 296, Sec. 36.5. Effective January 1, 2012.)



425.18

(a) The Legislature finds and declares that a SLAPPback is distinguishable in character and origin from the ordinary malicious prosecution action. The Legislature further finds and declares that a SLAPPback cause of action should be treated differently, as provided in this section, from an ordinary malicious prosecution action because a SLAPPback is consistent with the Legislature’s intent to protect the valid exercise of the constitutional rights of free speech and petition by its deterrent effect on SLAPP (strategic lawsuit against public participation) litigation and by its restoration of public confidence in participatory democracy.

(b) For purposes of this section, the following terms have the following meanings:

(1) “SLAPPback” means any cause of action for malicious prosecution or abuse of process arising from the filing or maintenance of a prior cause of action that has been dismissed pursuant to a special motion to strike under Section 425.16.

(2) “Special motion to strike” means a motion made pursuant to Section 425.16.

(c) The provisions of subdivisions (c), (f), (g), and (i) of Section 425.16, and paragraph (13) of subdivision (a) of Section 904.1, shall not apply to a special motion to strike a SLAPPback.

(d) (1) A special motion to strike a SLAPPback shall be filed within any one of the following periods of time, as follows:

(A) Within 120 days of the service of the complaint.

(B) At the court’s discretion, within six months of the service of the complaint.

(C) At the court’s discretion, at any later time in extraordinary cases due to no fault of the defendant and upon written findings of the court stating the extraordinary case and circumstance.

(2) The motion shall be scheduled by the clerk of the court for a hearing not more than 30 days after the service of the motion unless the docket conditions of the court require a later hearing.

(e) A party opposing a special motion to strike a SLAPPback may file an ex parte application for a continuance to obtain necessary discovery. If it appears that facts essential to justify opposition to that motion may exist, but cannot then be presented, the court shall grant a reasonable continuance to permit the party to obtain affidavits or conduct discovery or may make any other order as may be just.

(f) If the court finds that a special motion to strike a SLAPPback is frivolous or solely intended to cause unnecessary delay, the court shall award costs and reasonable attorney’s fees to a plaintiff prevailing on the motion, pursuant to Section 128.5.

(g) Upon entry of an order denying a special motion to strike a SLAPPback claim, or granting the special motion to strike as to some but less than all causes of action alleged in a complaint containing a SLAPPback claim, an aggrieved party may, within 20 days after service of a written notice of the entry of the order, petition an appropriate reviewing court for a peremptory writ.

(h) A special motion to strike may not be filed against a SLAPPback by a party whose filing or maintenance of the prior cause of action from which the SLAPPback arises was illegal as a matter of law.

(i) This section does not apply to a SLAPPback filed by a public entity.

(Added by Stats. 2005, Ch. 535, Sec. 2. Effective October 5, 2005.)



425.50

(a) An allegation of a construction-related accessibility claim in a complaint, as defined in subdivision (a) of Section 55.52 of the Civil Code, shall state facts sufficient to allow a reasonable person to identify the basis of the violation or violations supporting the claim, including all of the following:

(1) A plain language explanation of the specific access barrier or barriers the individual encountered, or by which the individual alleges he or she was deterred, with sufficient information about the location of the alleged barrier to enable a reasonable person to identify the access barrier.

(2) The way in which the barrier denied the individual full and equal use or access, or in which it deterred the individual, on each particular occasion.

(3) The date or dates of each particular occasion on which the claimant encountered the specific access barrier, or on which he or she was deterred.

(b) A complaint alleging a construction-related accessibility claim, as those terms are defined in subdivision (a) of Section 55.3 of the Civil Code, shall be verified by the plaintiff. A complaint filed without verification shall be subject to a motion to strike.

(c) Nothing in this section shall limit the right of a plaintiff to amend a complaint under Section 472, or with leave of the court under Section 473. However, an amended pleading alleging a construction-related accessibility claim shall be pled as required by subdivision (a).

(d) This section shall become operative on January 1, 2013.

(Amended by Stats. 2013, Ch. 76, Sec. 22. Effective January 1, 2014.)






ARTICLE 2 - Compulsory Cross-Complaints

426.10

As used in this article:

(a) “Complaint” means a complaint or cross-complaint.

(b) “Plaintiff” means a person who files a complaint or cross-complaint.

(c) “Related cause of action” means a cause of action which arises out of the same transaction, occurrence, or series of transactions or occurrences as the cause of action which the plaintiff alleges in his complaint.

(Added by Stats. 1971, Ch. 244.)



426.30

(a) Except as otherwise provided by statute, if a party against whom a complaint has been filed and served fails to allege in a cross-complaint any related cause of action which (at the time of serving his answer to the complaint) he has against the plaintiff, such party may not thereafter in any other action assert against the plaintiff the related cause of action not pleaded.

(b) This section does not apply if either of the following are established:

(1) The court in which the action is pending does not have jurisdiction to render a personal judgment against the person who failed to plead the related cause of action.

(2) The person who failed to plead the related cause of action did not file an answer to the complaint against him.

(Added by Stats. 1971, Ch. 244.)



426.40

This article does not apply if any of the following are established:

(a) The cause of action not pleaded requires for its adjudication the presence of additional parties over whom the court cannot acquire jurisdiction.

(b) Both the court in which the action is pending and any other court to which the action is transferrable pursuant to Section 396 are prohibited by the federal or state constitution or by a statute from entertaining the cause of action not pleaded.

(c) At the time the action was commenced, the cause of action not pleaded was the subject of another pending action.

(Added by Stats. 1971, Ch. 244.)



426.50

A party who fails to plead a cause of action subject to the requirements of this article, whether through oversight, inadvertence, mistake, neglect, or other cause, may apply to the court for leave to amend his pleading, or to file a cross-complaint, to assert such cause at any time during the course of the action. The court, after notice to the adverse party, shall grant, upon such terms as may be just to the parties, leave to amend the pleading, or to file the cross-complaint, to assert such cause if the party who failed to plead the cause acted in good faith. This subdivision shall be liberally construed to avoid forfeiture of causes of action.

(Added by Stats. 1971, Ch. 244.)



426.60

(a) This article applies only to civil actions and does not apply to special proceedings.

(b) This article does not apply to actions in the small claims court.

(c) This article does not apply where the only relief sought is a declaration of the rights and duties of the respective parties in an action for declaratory relief under Chapter 8 (commencing with Section 1060) of Title 14 of this part.

(Added by Stats. 1971, Ch. 244.)



426.70

(a) Notwithstanding subdivision (a) of Section 426.60, this article applies to eminent domain proceedings.

(b) The related cause of action may be asserted by cross-complaint in an eminent domain proceeding whether or not the party asserting such cause of action has presented a claim in compliance with Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code to the plaintiff in the original eminent domain proceeding.

(Added by Stats. 1975, Ch. 1240.)






ARTICLE 3 - Permissive Joinder of Causes of Action

427.10

(a) A plaintiff who in a complaint, alone or with coplaintiffs, alleges a cause of action against one or more defendants may unite with such cause any other causes which he has either alone or with any coplaintiffs against any of such defendants.

(b) Causes of action may be joined in a cross-complaint in accordance with Sections 428.10 and 428.30.

(Added by Stats. 1971, Ch. 244.)






ARTICLE 4 - Cross-Complaints

428.10

A party against whom a cause of action has been asserted in a complaint or cross-complaint may file a cross-complaint setting forth either or both of the following:

(a) Any cause of action he has against any of the parties who filed the complaint or cross-complaint against him. Nothing in this subdivision authorizes the filing of a cross-complaint against the plaintiff in an action commenced under Title 7 (commencing with Section 1230.010) of Part 3.

(b) Any cause of action he has against a person alleged to be liable thereon, whether or not such person is already a party to the action, if the cause of action asserted in his cross-complaint (1) arises out of the same transaction, occurrence, or series of transactions or occurrences as the cause brought against him or (2) asserts a claim, right, or interest in the property or controversy which is the subject of the cause brought against him.

(Amended by Stats. 1975, Ch. 1240.)



428.20

When a person files a cross-complaint as authorized by Section 428.10, he may join any person as a cross-complainant or cross-defendant, whether or not such person is already a party to the action, if, had the cross-complaint been filed as an independent action, the joinder of that party would have been permitted by the statutes governing joinder of parties.

(Added by Stats. 1971, Ch. 244.)



428.30

Where a person files a cross-complaint as authorized by Section 428.10, he may unite with the cause of action asserted in the cross-complaint any other causes of action he has against any of the cross-defendants, other than the plaintiff in an eminent domain proceeding, whether or not such cross-defendant is already a party to the action.

(Added by Stats. 1971, Ch. 244.)



428.40

The cross-complaint shall be a separate document.

(Added by Stats. 1971, Ch. 244.)



428.50

(a) A party shall file a cross-complaint against any of the parties who filed the complaint or cross-complaint against him or her before or at the same time as the answer to the complaint or cross-complaint.

(b) Any other cross-complaint may be filed at any time before the court has set a date for trial.

(c) A party shall obtain leave of court to file any cross-complaint except one filed within the time specified in subdivision (a) or (b). Leave may be granted in the interest of justice at any time during the course of the action.

(Amended by Stats. 1983, Ch. 176, Sec. 1.)



428.60

A cross-complaint shall be served on each of the parties in an action in the following manner:

(1) If a party has not appeared in the action, a summons upon the cross-complaint shall be issued and served upon him in the same manner as upon commencement of an original action.

(2) If a party has appeared in the action, the cross-complaint shall be served upon his attorney, or upon the party if he has appeared without an attorney, in the manner provided for service of summons or in the manner provided by Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of this code.

(Amended by Stats. 1974, Ch. 429.)



428.70

(a) As used in this section:

(1) “Third-party plaintiff” means a person against whom a cause of action has been asserted in a complaint or cross-complaint, who claims the right to recover all or part of any amounts for which he may be held liable on such cause of action from a third person, and who files a cross-complaint stating such claim as a cause of action against the third person.

(2) “Third-party defendant” means the person who is alleged in a cross-complaint filed by a third-party plaintiff to be liable to the third-party plaintiff if the third-party plaintiff is held liable on the claim against him.

(b) In addition to the other rights and duties a third-party defendant has under this article, he may, at the time he files his answer to the cross-complaint, file as a separate document a special answer alleging against the person who asserted the cause of action against the third-party plaintiff any defenses which the third-party plaintiff has to such cause of action. The special answer shall be served on the third-party plaintiff and on the person who asserted the cause of action against the third-party plaintiff.

(Added by Stats. 1971, Ch. 244.)



428.80

The counterclaim is abolished. Any cause of action that formerly was asserted by a counterclaim shall be asserted by a cross-complaint. Where any statute refers to asserting a cause of action as a counterclaim, such cause shall be asserted as a cross-complaint. The erroneous designation of a pleading as a counterclaim shall not affect its validity, but such pleading shall be deemed to be a cross-complaint.

(Added by Stats. 1971, Ch. 244.)






ARTICLE 5 - Contents of Documents in Particular Actions or Proceedings

429.30

(a) As used in this section:

(1) “Complaint” includes a cross-complaint.

(2) “Plaintiff” includes the person filing a cross-complaint.

(b) If the complaint contains a demand for relief on account of the alleged infringement of the plaintiff’s rights in and to a literary, artistic, or intellectual production, there shall be attached to the complaint a copy of the production as to which the infringement is claimed and a copy of the alleged infringing production. If, by reason of bulk or the nature of the production, it is not practicable to attach a copy to the complaint, that fact and the reasons why it is impracticable to attach a copy of the production to the complaint shall be alleged; and the court, in connection with any demurrer, motion, or other proceedings in the cause in which a knowledge of the contents of such production may be necessary or desirable, shall make such order for a view of the production not attached as will suit the convenience of the court to the end that the contents of such production may be deemed to be a part of the complaint to the same extent and with the same force as though such production had been capable of being and had been attached to the complaint. The attachment of any such production in accordance with the provisions of this section shall not be deemed a making public of the production within the meaning of Section 983 of the Civil Code.

(Added by Stats. 1971, Ch. 244.)









CHAPTER 3 - Objections to Pleadings; Denials and Defenses

ARTICLE 1 - Objections to Pleadings

430.10

The party against whom a complaint or cross-complaint has been filed may object, by demurrer or answer as provided in Section 430.30, to the pleading on any one or more of the following grounds:

(a) The court has no jurisdiction of the subject of the cause of action alleged in the pleading.

(b) The person who filed the pleading does not have the legal capacity to sue.

(c) There is another action pending between the same parties on the same cause of action.

(d) There is a defect or misjoinder of parties.

(e) The pleading does not state facts sufficient to constitute a cause of action.

(f) The pleading is uncertain. As used in this subdivision, “uncertain” includes ambiguous and unintelligible.

(g) In an action founded upon a contract, it cannot be ascertained from the pleading whether the contract is written, is oral, or is implied by conduct.

(h) No certificate was filed as required by Section 411.35.

(i) No certificate was filed as required by Section 411.36.

(Amended by Stats. 1993, Ch. 456, Sec. 3. Effective January 1, 1994.)



430.20

A party against whom an answer has been filed may object, by demurrer as provided in Section 430.30, to the answer upon any one or more of the following grounds:

(a) The answer does not state facts sufficient to constitute a defense.

(b) The answer is uncertain. As used in this subdivision, “uncertain” includes ambiguous and unintelligible.

(c) Where the answer pleads a contract, it cannot be ascertained from the answer whether the contract is written or oral.

(Added by Stats. 1971, Ch. 244.)



430.30

(a) When any ground for objection to a complaint, cross-complaint, or answer appears on the face thereof, or from any matter of which the court is required to or may take judicial notice, the objection on that ground may be taken by a demurrer to the pleading.

(b) When any ground for objection to a complaint or cross-complaint does not appear on the face of the pleading, the objection may be taken by answer.

(c) A party objecting to a complaint or cross-complaint may demur and answer at the same time.

(Added by Stats. 1971, Ch. 244.)



430.40

(a) A person against whom a complaint or cross-complaint has been filed may, within 30 days after service of the complaint or cross-complaint, demur to the complaint or cross-complaint.

(b) A party who has filed a complaint or cross-complaint may, within 10 days after service of the answer to his pleading, demur to the answer.

(Added by Stats. 1971, Ch. 244.)



430.50

(a) A demurrer to a complaint or cross-complaint may be taken to the whole complaint or cross-complaint or to any of the causes of action stated therein.

(b) A demurrer to an answer may be taken to the whole answer or to any one or more of the several defenses set up in the answer.

(Added by Stats. 1971, Ch. 244.)



430.60

A demurrer shall distinctly specify the grounds upon which any of the objections to the complaint, cross-complaint, or answer are taken. Unless it does so, it may be disregarded.

(Added by Stats. 1971, Ch. 244.)



430.70

When the ground of demurrer is based on a matter of which the court may take judicial notice pursuant to Section 452 or 453 of the Evidence Code, such matter shall be specified in the demurrer, or in the supporting points and authorities for the purpose of invoking such notice, except as the court may otherwise permit.

(Added by Stats. 1971, Ch. 244.)



430.80

(a) If the party against whom a complaint or cross-complaint has been filed fails to object to the pleading, either by demurrer or answer, that party is deemed to have waived the objection unless it is an objection that the court has no jurisdiction of the subject of the cause of action alleged in the pleading or an objection that the pleading does not state facts sufficient to constitute a cause of action.

(b) If the party against whom an answer has been filed fails to demur thereto, that party is deemed to have waived the objection unless it is an objection that the answer does not state facts sufficient to constitute a defense.

(Amended by Stats. 1983, Ch. 1167, Sec. 2.)



430.90

(a) Where the defendant has removed a civil action to federal court without filing a response in the original court and the case is later remanded for improper removal, the time to respond shall be as follows:

(1) If the defendant has not generally appeared in either the original or federal court, then 30 days from the day the original court receives the case on remand to move to dismiss the action pursuant to Section 583.250 or to move to quash service of summons or to stay or dismiss the action pursuant to Section 418.10, if the court has not ruled on a similar motion filed by the defendant prior to the removal of the action to federal court.

(2) If the defendant has not filed an answer in the original court, then 30 days from the day the original court receives the case on remand to do any of the following:

(A) Answer the complaint.

(B) Demur or move to strike all or a portion of the complaint if: (i) an answer was not filed in the federal court, and (ii) a demurrer or motion to strike raising the same or similar issues was not filed and ruled upon by the original court prior to the removal of the action to federal court or was not filed and ruled upon in federal court prior to the remand. If the demurrer or motion to strike is denied by the court, the defendant shall have 30 days to answer the complaint unless an answer was filed with the demurrer or motion to strike.

(b) For the purposes of this section, time shall be calculated from the date of the original court’s receipt of the order of remand.

(Added by Stats. 1995, Ch. 796, Sec. 5. Effective January 1, 1996.)






ARTICLE 2 - Denials and Defenses

431.10

(a) A material allegation in a pleading is one essential to the claim or defense and which could not be stricken from the pleading without leaving it insufficient as to that claim or defense.

(b) An immaterial allegation in a pleading is any of the following:

(1) An allegation that is not essential to the statement of a claim or defense.

(2) An allegation that is neither pertinent to nor supported by an otherwise sufficient claim or defense.

(3) A demand for judgment requesting relief not supported by the allegations of the complaint or cross-complaint.

(c) An “immaterial allegation” means “irrelevant matter” as that term is used in Section 436.

(Amended by Stats. 1986, Ch. 540, Sec. 2.)



431.20

(a) Every material allegation of the complaint or cross-complaint, not controverted by the answer, shall, for the purposes of the action, be taken as true.

(b) The statement of any new matter in the answer, in avoidance or constituting a defense, shall, on the trial, be deemed controverted by the opposite party.

(Added by Stats. 1971, Ch. 244.)



431.30

(a) As used in this section:

(1) “Complaint” includes a cross-complaint.

(2) “Defendant” includes a person filing an answer to a cross-complaint.

(b) The answer to a complaint shall contain:

(1) The general or specific denial of the material allegations of the complaint controverted by the defendant.

(2) A statement of any new matter constituting a defense.

(c) Affirmative relief may not be claimed in the answer.

(d) If the complaint is subject to Article 2 (commencing with Section 90) of Chapter 5.1 of Title 1 of Part 1 or is not verified, a general denial is sufficient but only puts in issue the material allegations of the complaint. If the complaint is verified, unless the complaint is subject to Article 2 (commencing with Section 90) of Chapter 5.1 of Title 1 of Part 1, the denial of the allegations shall be made positively or according to the information and belief of the defendant. However, if the cause of action is a claim assigned to a third party for collection and the complaint is verified, the denial of the allegations shall be made positively or according to the information and belief of the defendant, even if the complaint is subject to Article 2 (commencing with Section 90) of Chapter 5.1 of Title 1 of Part 1.

(e) If the defendant has no information or belief upon the subject sufficient to enable him or her to answer an allegation of the complaint, he or she may so state in his or her answer and place his or her denial on that ground.

(f) The denials of the allegations controverted may be stated by reference to specific paragraphs or parts of the complaint; or by express admission of certain allegations of the complaint with a general denial of all of the allegations not so admitted; or by denial of certain allegations upon information and belief, or for lack of sufficient information or belief, with a general denial of all allegations not so denied or expressly admitted.

(g) The defenses shall be separately stated, and the several defenses shall refer to the causes of action which they are intended to answer, in a manner by which they may be intelligibly distinguished.

(Amended by Stats. 2003, Ch. 149, Sec. 8. Effective January 1, 2004.)



431.40

(a) Any provision of law to the contrary notwithstanding, in any action in which the demand, exclusive of interest, or the value of the property in controversy does not exceed one thousand dollars ($1000), the defendant at his option, in lieu of demurrer or other answer, may file a general written denial and a brief statement of any new matter constituting a defense.

(b) Nothing in this section excuses the defendant from complying with the provisions of law applicable to a cross-complaint, and any cross-complaint of the defendant shall be subject to the requirements applicable in any other action.

(c) The general written denial described in subdivision (a) shall be on a blank available at the place of filing and shall be in a form prescribed by the Judicial Council. This form need not be verified.

(Amended by Stats. 1977, Ch. 93.)



431.50

In an action to recover upon a contract of insurance wherein the defendant claims exemption from liability upon the ground that, although the proximate cause of the loss was a peril insured against, the loss was remotely caused by or would not have occurred but for a peril excepted in the contract of insurance, the defendant shall in his answer set forth and specify the peril which was the proximate cause of the loss, in what manner the peril excepted contributed to the loss or itself caused the peril insured against, and if he claims that the peril excepted caused the peril insured against, he shall in his answer set forth and specify upon what premises or at what place the peril excepted caused the peril insured against.

(Added by Stats. 1971, Ch. 244.)



431.70

Where cross-demands for money have existed between persons at any point in time when neither demand was barred by the statute of limitations, and an action is thereafter commenced by one such person, the other person may assert in the answer the defense of payment in that the two demands are compensated so far as they equal each other, notwithstanding that an independent action asserting the person’s claim would at the time of filing the answer be barred by the statute of limitations. If the cross-demand would otherwise be barred by the statute of limitations, the relief accorded under this section shall not exceed the value of the relief granted to the other party. The defense provided by this section is not available if the cross-demand is barred for failure to assert it in a prior action under Section 426.30. Neither person can be deprived of the benefits of this section by the assignment or death of the other. For the purposes of this section, a money judgment is a “demand for money” and, as applied to a money judgment, the demand is barred by the statute of limitations when enforcement of the judgment is barred under Chapter 3 (commencing with Section 683.010) of Division 1 of Title 9.

(Amended by Stats. 1982, Ch. 497, Sec. 32. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






ARTICLE 3 - Time to Respond to Cross-Complaint

432.10

A party served with a cross-complaint may within 30 days after service move, demur, or otherwise plead to the cross-complaint in the same manner as to an original complaint.

(Added by Stats. 1971, Ch. 244.)









CHAPTER 4 - Motion to Strike

435

(a) As used in this section:

(1) The term “complaint” includes a cross-complaint.

(2) The term “pleading” means a demurrer, answer, complaint, or cross-complaint.

(b) (1) Any party, within the time allowed to respond to a pleading may serve and file a notice of motion to strike the whole or any part thereof, but this time limitation shall not apply to motions specified in subdivision (e).

(2) A notice of motion to strike the answer or the complaint, or a portion thereof, shall specify a hearing date set in accordance with Section 1005.

(3) A notice of motion to strike a demurrer, or a portion thereof, shall set the hearing thereon concurrently with the hearing on the demurrer.

(c) If a party serves and files a notice of motion to strike without demurring to the complaint, the time to answer is extended and no default may be entered against that defendant, except as provided in Sections 585 and 586.

(d) The filing of a notice of motion to strike an answer or complaint, or portion thereof, shall not extend the time within which to demur.

(e) A motion to strike, as specified in this section, may be made as part of a motion pursuant to subparagraph (A) of paragraph (1) of subdivision (i) of Section 438.

(Amended by Stats. 1993, Ch. 456, Sec. 3.5. Effective January 1, 1994.)



436

The court may, upon a motion made pursuant to Section 435, or at any time in its discretion, and upon terms it deems proper:

(a) Strike out any irrelevant, false, or improper matter inserted in any pleading.

(b) Strike out all or any part of any pleading not drawn or filed in conformity with the laws of this state, a court rule, or an order of the court.

(Amended by Stats. 1983, Ch. 1167, Sec. 4.)



437

(a) The grounds for a motion to strike shall appear on the face of the challenged pleading or from any matter of which the court is required to take judicial notice.

(b) Where the motion to strike is based on matter of which the court may take judicial notice pursuant to Section 452 or 453 of the Evidence Code, such matter shall be specified in the notice of motion, or in the supporting points and authorities, except as the court may otherwise permit.

(Added by Stats. 1982, Ch. 704, Sec. 4.)






CHAPTER 5 - Summary Judgments and Motions for Judgment on the Pleadings

437c

(a) Any party may move for summary judgment in any action or proceeding if it is contended that the action has no merit or that there is no defense to the action or proceeding. The motion may be made at any time after 60 days have elapsed since the general appearance in the action or proceeding of each party against whom the motion is directed or at any earlier time after the general appearance that the court, with or without notice and upon good cause shown, may direct. Notice of the motion and supporting papers shall be served on all other parties to the action at least 75 days before the time appointed for hearing. However, if the notice is served by mail, the required 75-day period of notice shall be increased by five days if the place of address is within the State of California, 10 days if the place of address is outside the State of California but within the United States, and 20 days if the place of address is outside the United States, and if the notice is served by facsimile transmission, Express Mail, or another method of delivery providing for overnight delivery, the required 75-day period of notice shall be increased by two court days. The motion shall be heard no later than 30 days before the date of trial, unless the court for good cause orders otherwise. The filing of the motion shall not extend the time within which a party must otherwise file a responsive pleading.

(b) (1) The motion shall be supported by affidavits, declarations, admissions, answers to interrogatories, depositions, and matters of which judicial notice shall or may be taken. The supporting papers shall include a separate statement setting forth plainly and concisely all material facts which the moving party contends are undisputed. Each of the material facts stated shall be followed by a reference to the supporting evidence. The failure to comply with this requirement of a separate statement may in the court’s discretion constitute a sufficient ground for denial of the motion.

(2) Any opposition to the motion shall be served and filed not less than 14 days preceding the noticed or continued date of hearing, unless the court for good cause orders otherwise. The opposition, where appropriate, shall consist of affidavits, declarations, admissions, answers to interrogatories, depositions, and matters of which judicial notice shall or may be taken.

(3) The opposition papers shall include a separate statement that responds to each of the material facts contended by the moving party to be undisputed, indicating whether the opposing party agrees or disagrees that those facts are undisputed. The statement also shall set forth plainly and concisely any other material facts that the opposing party contends are disputed. Each material fact contended by the opposing party to be disputed shall be followed by a reference to the supporting evidence. Failure to comply with this requirement of a separate statement may constitute a sufficient ground, in the court’s discretion, for granting the motion.

(4) Any reply to the opposition shall be served and filed by the moving party not less than five days preceding the noticed or continued date of hearing, unless the court for good cause orders otherwise.

(5) Evidentiary objections not made at the hearing shall be deemed waived.

(6) Except for subdivision (c) of Section 1005 relating to the method of service of opposition and reply papers, Sections 1005 and 1013, extending the time within which a right may be exercised or an act may be done, do not apply to this section.

(7) Any incorporation by reference of matter in the court’s file shall set forth with specificity the exact matter to which reference is being made and shall not incorporate the entire file.

(c) The motion for summary judgment shall be granted if all the papers submitted show that there is no triable issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. In determining whether the papers show that there is no triable issue as to any material fact the court shall consider all of the evidence set forth in the papers, except that to which objections have been made and sustained by the court, and all inferences reasonably deducible from the evidence, except summary judgment may not be granted by the court based on inferences reasonably deducible from the evidence, if contradicted by other inferences or evidence, which raise a triable issue as to any material fact.

(d) Supporting and opposing affidavits or declarations shall be made by any person on personal knowledge, shall set forth admissible evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated in the affidavits or declarations. Any objections based on the failure to comply with the requirements of this subdivision shall be made at the hearing or shall be deemed waived.

(e) If a party is otherwise entitled to a summary judgment pursuant to this section, summary judgment may not be denied on grounds of credibility or for want of cross-examination of witnesses furnishing affidavits or declarations in support of the summary judgment, except that summary judgment may be denied in the discretion of the court, where the only proof of a material fact offered in support of the summary judgment is an affidavit or declaration made by an individual who was the sole witness to that fact; or where a material fact is an individual’s state of mind, or lack thereof, and that fact is sought to be established solely by the individual’s affirmation thereof.

(f) (1) A party may move for summary adjudication as to one or more causes of action within an action, one or more affirmative defenses, one or more claims for damages, or one or more issues of duty, if that party contends that the cause of action has no merit or that there is no affirmative defense thereto, or that there is no merit to an affirmative defense as to any cause of action, or both, or that there is no merit to a claim for damages, as specified in Section 3294 of the Civil Code, or that one or more defendants either owed or did not owe a duty to the plaintiff or plaintiffs. A motion for summary adjudication shall be granted only if it completely disposes of a cause of action, an affirmative defense, a claim for damages, or an issue of duty.

(2) A motion for summary adjudication may be made by itself or as an alternative to a motion for summary judgment and shall proceed in all procedural respects as a motion for summary judgment. However, a party may not move for summary judgment based on issues asserted in a prior motion for summary adjudication and denied by the court, unless that party establishes to the satisfaction of the court, newly discovered facts or circumstances or a change of law supporting the issues reasserted in the summary judgment motion.

(g) Upon the denial of a motion for summary judgment, on the ground that there is a triable issue as to one or more material facts, the court shall, by written or oral order, specify one or more material facts raised by the motion as to which the court has determined there exists a triable controversy. This determination shall specifically refer to the evidence proffered in support of and in opposition to the motion which indicates that a triable controversy exists. Upon the grant of a motion for summary judgment, on the ground that there is no triable issue of material fact, the court shall, by written or oral order, specify the reasons for its determination. The order shall specifically refer to the evidence proffered in support of, and if applicable in opposition to, the motion which indicates that no triable issue exists. The court shall also state its reasons for any other determination. The court shall record its determination by court reporter or written order.

(h) If it appears from the affidavits submitted in opposition to a motion for summary judgment or summary adjudication or both that facts essential to justify opposition may exist but cannot, for reasons stated, then be presented, the court shall deny the motion, or order a continuance to permit affidavits to be obtained or discovery to be had or may make any other order as may be just. The application to continue the motion to obtain necessary discovery may also be made by ex parte motion at any time on or before the date the opposition response to the motion is due.

(i) If, after granting a continuance to allow specified additional discovery, the court determines that the party seeking summary judgment has unreasonably failed to allow the discovery to be conducted, the court shall grant a continuance to permit the discovery to go forward or deny the motion for summary judgment or summary adjudication. This section does not affect or limit the ability of any party to compel discovery under the Civil Discovery Act (Title 4 (commencing with Section 2016.010) of Part 4).

(j) If the court determines at any time that any of the affidavits are presented in bad faith or solely for purposes of delay, the court shall order the party presenting the affidavits to pay the other party the amount of the reasonable expenses which the filing of the affidavits caused the other party to incur. Sanctions may not be imposed pursuant to this subdivision, except on notice contained in a party’s papers, or on the court’s own noticed motion, and after an opportunity to be heard.

(k) Except when a separate judgment may properly be awarded in the action, no final judgment may be entered on a motion for summary judgment prior to the termination of the action, but the final judgment shall, in addition to any matters determined in the action, award judgment as established by the summary proceeding herein provided for.

(l) In actions which arise out of an injury to the person or to property, if a motion for summary judgment was granted on the basis that the defendant was without fault, no other defendant during trial, over plaintiff’s objection, may attempt to attribute fault to or comment on the absence or involvement of the defendant who was granted the motion.

(m) (1) A summary judgment entered under this section is an appealable judgment as in other cases. Upon entry of any order pursuant to this section, except the entry of summary judgment, a party may, within 20 days after service upon him or her of a written notice of entry of the order, petition an appropriate reviewing court for a peremptory writ. If the notice is served by mail, the initial period within which to file the petition shall be increased by five days if the place of address is within the State of California, 10 days if the place of address is outside the State of California but within the United States, and 20 days if the place of address is outside the United States. If the notice is served by facsimile transmission, Express Mail, or another method of delivery providing for overnight delivery, the initial period within which to file the petition shall be increased by two court days. The superior court may, for good cause, and prior to the expiration of the initial period, extend the time for one additional period not to exceed 10 days.

(2) Before a reviewing court affirms an order granting summary judgment or summary adjudication on a ground not relied upon by the trial court, the reviewing court shall afford the parties an opportunity to present their views on the issue by submitting supplemental briefs. The supplemental briefing may include an argument that additional evidence relating to that ground exists, but that the party has not had an adequate opportunity to present the evidence or to conduct discovery on the issue. The court may reverse or remand based upon the supplemental briefing to allow the parties to present additional evidence or to conduct discovery on the issue. If the court fails to allow supplemental briefing, a rehearing shall be ordered upon timely petition of any party.

(n) (1) If a motion for summary adjudication is granted, at the trial of the action, the cause or causes of action within the action, affirmative defense or defenses, claim for damages, or issue or issues of duty as to the motion which has been granted shall be deemed to be established and the action shall proceed as to the cause or causes of action, affirmative defense or defenses, claim for damages, or issue or issues of duty remaining.

(2) In the trial of the action, the fact that a motion for summary adjudication is granted as to one or more causes of action, affirmative defenses, claims for damages, or issues of duty within the action shall not operate to bar any cause of action, affirmative defense, claim for damages, or issue of duty as to which summary adjudication was either not sought or denied.

(3) In the trial of an action, neither a party, nor a witness, nor the court shall comment upon the grant or denial of a motion for summary adjudication to a jury.

(o) A cause of action has no merit if either of the following exists:

(1) One or more of the elements of the cause of action cannot be separately established, even if that element is separately pleaded.

(2) A defendant establishes an affirmative defense to that cause of action.

(p) For purposes of motions for summary judgment and summary adjudication:

(1) A plaintiff or cross-complainant has met his or her burden of showing that there is no defense to a cause of action if that party has proved each element of the cause of action entitling the party to judgment on that cause of action. Once the plaintiff or cross-complainant has met that burden, the burden shifts to the defendant or cross-defendant to show that a triable issue of one or more material facts exists as to that cause of action or a defense thereto. The defendant or cross-defendant may not rely upon the mere allegations or denials of its pleadings to show that a triable issue of material fact exists but, instead, shall set forth the specific facts showing that a triable issue of material fact exists as to that cause of action or a defense thereto.

(2) A defendant or cross-defendant has met his or her burden of showing that a cause of action has no merit if that party has shown that one or more elements of the cause of action, even if not separately pleaded, cannot be established, or that there is a complete defense to that cause of action. Once the defendant or cross-defendant has met that burden, the burden shifts to the plaintiff or cross-complainant to show that a triable issue of one or more material facts exists as to that cause of action or a defense thereto. The plaintiff or cross-complainant may not rely upon the mere allegations or denials of its pleadings to show that a triable issue of material fact exists but, instead, shall set forth the specific facts showing that a triable issue of material fact exists as to that cause of action or a defense thereto.

(q) This section does not extend the period for trial provided by Section 1170.5.

(r) Subdivisions (a) and (b) do not apply to actions brought pursuant to Chapter 4 (commencing with Section 1159) of Title 3 of Part 3.

(s) For the purposes of this section, a change in law does not include a later enacted statute without retroactive application.

(t) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 3) and added by Stats. 2011, Ch. 419, Sec. 4. Effective January 1, 2012. Section operative January 1, 2015, by its own provisions.)



438

(a) As used in this section:

(1) “Complaint” includes a cross-complaint.

(2) “Plaintiff” includes a cross-complainant.

(3) “Defendant” includes a cross-defendant.

(b) (1) A party may move for judgment on the pleadings.

(2) The court may upon its own motion grant a motion for judgment on the pleadings.

(c) (1) The motion provided for in this section may only be made on one of the following grounds:

(A) If the moving party is a plaintiff, that the complaint states facts sufficient to constitute a cause or causes of action against the defendant and the answer does not state facts sufficient to constitute a defense to the complaint.

(B) If the moving party is a defendant, that either of the following conditions exist:

(i) The court has no jurisdiction of the subject of the cause of action alleged in the complaint.

(ii) The complaint does not state facts sufficient to constitute a cause of action against that defendant.

(2) The motion provided for in this section may be made as to either of the following:

(A) The entire complaint or cross-complaint or as to any of the causes of action stated therein.

(B) The entire answer or one or more of the affirmative defenses set forth in the answer.

(3) If the court on its own motion grants the motion for judgment on the pleadings, it shall be on one of the following bases:

(A) If the motion is granted in favor of the plaintiff, it shall be based on the grounds that the complaint states facts sufficient to constitute a cause or causes of action against the defendant and the answer does not state facts sufficient to constitute a defense to the complaint.

(B) If the motion is granted in favor of the defendant, that either of the following conditions exist:

(i) The court has no jurisdiction of the subject of the cause of action alleged in the complaint.

(ii) The complaint does not state facts sufficient to constitute a cause of action against that defendant.

(d) The grounds for motion provided for in this section shall appear on the face of the challenged pleading or from any matter of which the court is required to take judicial notice. Where the motion is based on a matter of which the court may take judicial notice pursuant to Section 452 or 453 of the Evidence Code, the matter shall be specified in the notice of motion, or in the supporting points and authorities, except as the court may otherwise permit.

(e) No motion may be made pursuant to this section if a pretrial conference order has been entered pursuant to Section 575, or within 30 days of the date the action is initially set for trial, whichever is later, unless the court otherwise permits.

(f) The motion provided for in this section may be made only after one of the following conditions has occurred:

(1) If the moving party is a plaintiff, and the defendant has already filed his or her answer to the complaint and the time for the plaintiff to demur to the answer has expired.

(2) If the moving party is a defendant, and the defendant has already filed his or her answer to the complaint and the time for the defendant to demur to the complaint has expired.

(g) The motion provided for in this section may be made even though either of the following conditions exist:

(1) The moving party has already demurred to the complaint or answer, as the case may be, on the same grounds as is the basis for the motion provided for in this section and the demurrer has been overruled, provided that there has been a material change in applicable case law or statute since the ruling on the demurrer.

(2) The moving party did not demur to the complaint or answer, as the case may be, on the same grounds as is the basis for the motion provided for in this section.

(h) (1) The motion provided for in this section may be granted with or without leave to file an amended complaint or answer, as the case may be.

(2) Where a motion is granted pursuant to this section with leave to file an amended complaint or answer, as the case may be, then the court shall grant 30 days to the party against whom the motion was granted to file an amended complaint or answer, as the case may be.

(3) If the motion is granted with respect to the entire complaint or answer without leave to file an amended complaint or answer, as the case may be, then judgment shall be entered forthwith in accordance with the motion granting judgment to the moving party.

(4) If the motion is granted with leave to file an amended complaint or answer, as the case may be, then the following procedures shall be followed:

(A) If an amended complaint is filed after the time to file an amended complaint has expired, then the court may strike the complaint pursuant to Section 436 and enter judgment in favor of that defendant against that plaintiff or a plaintiff.

(B) If an amended answer is filed after the time to file an amended answer has expired, then the court may strike the answer pursuant to Section 436 and proceed to enter judgment in favor of that plaintiff and against that defendant or a defendant.

(C) Except where subparagraphs (A) and (B) apply, if the motion is granted with respect to the entire complaint or answer with leave to file an amended complaint or answer, as the case may be, but an amended complaint or answer is not filed, then after the time to file an amended complaint or answer, as the case may be, has expired, judgment shall be entered forthwith in favor of the moving party.

(i) (1) Where a motion for judgment on the pleadings is granted with leave to amend, the court shall not enter a judgment in favor of a party until the following proceedings are had:

(A) If an amended pleading is filed and the moving party contends that pleading is filed after the time to file an amended pleading has expired or that the pleading is in violation of the court’s prior ruling on the motion, then that party shall move to strike the pleading and enter judgment in its favor.

(B) If no amended pleading is filed, then the party shall move for entry of judgment in its favor.

(2) All motions made pursuant to this subdivision shall be made pursuant to Section 1010.

(3) At the hearing on the motion provided for in this subdivision, the court shall determine whether to enter judgment in favor of a particular party.

(Amended by Stats. 1994, Ch. 493, Sec. 2. Effective September 12, 1994.)






CHAPTER 6 - Verification of Pleadings

446

(a) Every pleading shall be subscribed by the party or his or her attorney. When the state, any county thereof, city, school district, district, public agency, or public corporation, or any officer of the state, or of any county thereof, city, school district, district, public agency, or public corporation, in his or her official capacity, is plaintiff, the answer shall be verified, unless an admission of the truth of the complaint might subject the party to a criminal prosecution, or, unless a county thereof, city, school district, district, public agency, or public corporation, or an officer of the state, or of any county, city, school district, district, public agency, or public corporation, in his or her official capacity, is defendant. When the complaint is verified, the answer shall be verified. In all cases of a verification of a pleading, the affidavit of the party shall state that the same is true of his own knowledge, except as to the matters which are therein stated on his or her information or belief, and as to those matters that he or she believes it to be true; and where a pleading is verified, it shall be by the affidavit of a party, unless the parties are absent from the county where the attorney has his or her office, or from some cause unable to verify it, or the facts are within the knowledge of his or her attorney or other person verifying the same. When the pleading is verified by the attorney, or any other person except one of the parties, he or she shall set forth in the affidavit the reasons why it is not made by one of the parties.

When a corporation is a party, the verification may be made by any officer thereof. When the state, any county thereof, city, school district, district, public agency, or public corporation, or an officer of the state, or of any county thereof, city, school district, district, public agency, or public corporation, in his or her official capacity is plaintiff, the complaint need not be verified; and if the state, any county thereof, city, school district, district, public agency, or public corporation, or an officer of such state, county, city, school district, district, public agency, or public corporation, in his or her official capacity is defendant, its or his or her answer need not be verified.

When the verification is made by the attorney for the reason that the parties are absent from the county where he or she has his or her office, or from some other cause are unable to verify it, or when the verification is made on behalf of a corporation or public agency by any officer thereof, the attorney’s or officer’s affidavit shall state that he or she has read the pleading and that he or she is informed and believes the matters therein to be true and on that ground alleges that the matters stated therein are true. However, in those cases the pleadings shall not otherwise be considered as an affidavit or declaration establishing the facts therein alleged.

A person verifying a pleading need not swear to the truth or his or her belief in the truth of the matters stated therein but may, instead, assert the truth or his or her belief in the truth of those matters “under penalty of perjury.”

(b) This section shall become operative on January 1, 1999, unless a statute that becomes effective on or before this date extends or deletes the repeal date of Section 446, as amended by Assembly Bill 3594 of the 1993–94 Regular Session.

(Repealed (in Sec. 4) and added by Stats. 1994, Ch. 1062, Sec. 5. Effective January 1, 1995. Section operative January 1, 1999, by its own provisions.)






CHAPTER 7 - General Rules of Pleading

452

In the construction of a pleading, for the purpose of determining its effect, its allegations must be liberally construed, with a view to substantial justice between the parties.

(Enacted 1872.)



454

It is not necessary for a party to set forth in a pleading the items of an account therein alleged, but he must deliver to the adverse party, within ten days after a demand thereof in writing, a copy of the account, or be precluded from giving evidence thereof. The court or judge thereof may order a further account when the one delivered is too general, or is defective in any particular.

If the pleading is verified the account must be verified by the affidavit of the party to the effect that he believes it to be true; or if the facts are within the personal knowledge of the agent or attorney for the party, or the party is not within the county where the attorney has his office or from some cause unable to make the affidavit, by the affidavit of the agent or attorney.

(Amended by Stats. 1939, Ch. 63.)



455

In an action for the recovery of real property, it must be described in the complaint with such certainty as to enable an officer, upon execution, to identify it.

(Enacted 1872.)



456

In pleading a judgment or other determination of a court, officer, or board, it is not necessary to state the facts conferring jurisdiction, but such judgment or determination may be stated to have been duly given or made and to have become final. If such allegation be controverted, the party pleading must establish on the trial the facts conferring jurisdiction and creating finality.

(Amended by Stats. 1957, Ch. 1365.)



457

In pleading the performance of conditions precedent in a contract, it is not necessary to state the facts showing such performance, but it may be stated generally that the party duly performed all the conditions on his part, and if such allegation be controverted, the party pleading must establish, on the trial, the facts showing such performance.

(Enacted 1872.)



458

In pleading the Statute of Limitations it is not necessary to state the facts showing the defense, but it may be stated generally that the cause of action is barred by the provisions of Section ____ (giving the number of the section and subdivision thereof, if it is so divided, relied upon) of The Code of Civil Procedure; and if such allegation be controverted, the party pleading must establish, on the trial, the facts showing that the cause of action is so barred.

(Enacted 1872.)



459

In pleading a private statute, or an ordinance of a county or municipal corporation, or a right derived therefrom, it is sufficient to refer to such statute or ordinance by its title and the day of its passage. In pleading the performance of conditions precedent under a statute or an ordinance of a county or municipal corporation, or of a right derived therefrom, it is not necessary to state the facts showing such performance, but it may be stated generally that the party duly performed all the conditions on his part required thereby; if such allegations be controverted the party pleading must establish on the trial the facts showing such performance.

(Amended by Stats. 1907, Ch. 372.)



460

In an action for libel or slander it is not necessary to state in the complaint any extrinsic facts for the purpose of showing the application to the plaintiff of the defamatory matter out of which the cause of action arose; but it is sufficient to state, generally, that the same was published or spoken concerning the plaintiff; and if such allegation be controverted, the plaintiff must establish on the trial that it was so published or spoken.

(Enacted 1872.)



460.5

(a) In any action for libel or slander, for good cause shown upon ex parte written application, the court may order that the time to respond to the complaint is 20 days after the service of summons on the defendant. The application shall be supported by an affidavit stating facts showing, among other things, that the alleged defamatory matter has been continuously published and that there is a reasonable likelihood that the publication will continue. The order shall direct the clerk to endorse the summons to show that the time to respond has been shortened pursuant to this section. A copy of the application, affidavit, and order shall be served with the summons.

(b) In any such action, unless otherwise ordered by the court for good cause shown, the time allowed the defendant to respond to the complaint or amend the answer under Section 586 shall not exceed 10 days.

(c) The court shall give any such action precedence over all other civil actions, except actions to which special precedence is given by law, in the matter of the setting the case for hearing or trial, and in hearing the case, to the end that all such actions shall be quickly heard and determined. Except for good cause shown, the court shall not grant a continuance in excess of 10 days without the consent of the adverse party.

(d) For purposes of this section, “continuously published” means three or more publications within 15 days.

(Added by Stats. 1972, Ch. 594.)



460.7

(a) In any action by a candidate or former candidate for elective public office against a holder of elective public office or an opposing candidate for libel or slander that is alleged to have occurred during the course of an election campaign, the court shall order that the time to respond to the complaint is 20 days after the service of summons on the defendant. The order shall direct the clerk to endorse the summons to show that the time to respond has been shortened pursuant to this section. A copy of the affidavit and order shall be served with the summons.

(b) In any action described in subdivision (a), unless otherwise ordered by the court for good cause shown, the time allowed the defendant to respond to the complaint or amend the answer under Section 586 shall not exceed 10 days.

(c) The court shall give any action described in subdivision (a) precedence over all other civil actions, except actions to which special precedence is given by law, in the matter of the setting of the case of hearing or trial, and in hearing the case, to the end that all actions described in subdivision (a) shall be quickly heard and determined. Except for good cause shown, the court shall not grant a continuance in excess of 10 days without the consent of the adverse party.

(Amended by Stats. 2006, Ch. 538, Sec. 64. Effective January 1, 2007.)



461

In any action within Section 460 or 460.5, the defendant may, in his answer, allege both the truth of the matter charged as defamatory, and any mitigating circumstances, to reduce the amount of damages. Whether he proves the justification or not, he may give in evidence the mitigating circumstances.

(Amended by Stats. 1972, Ch. 594.)



464

(a) The plaintiff and defendant, respectively, may be allowed, on motion, to make a supplemental complaint or answer, alleging facts material to the case occurring after the former complaint or answer.

(b) The plaintiff and defendant, or petitioner and respondent, may, in any action in which the support of children is an issue, file a supplemental complaint seeking a judgment or order of paternity or support for a child of the mother and father of the child whose paternity and support are already in issue before the court. A supplemental complaint for paternity or child support may be filed without leave of court either before or after final judgment in the underlying action.

(c) Upon the filing of a supplemental complaint, the court clerk shall issue an amended or supplemental summons pursuant to Section 412.10. Service of the supplemental summons and complaint shall be made in the manner provided for the initial service of a summons by this code.

(Amended by Stats. 1994, Ch. 1269, Sec. 2.8. Effective January 1, 1995.)



465

Except with leave of the court, all pleadings subsequent to the complaint, together with proof of service unless a summons need be issued, shall be filed with the clerk or judge, and copies thereof served upon the adverse party or his or her attorney.

(Amended by Stats. 1986, Ch. 953, Sec. 3.)






CHAPTER 8 - Variance—Mistakes in Pleadings and Amendments

[469.]

Section Four Hundred and Sixty-nine. No variance between the allegation in a pleading and the proof is to be deemed material, unless it has actually misled the adverse party to his prejudice in maintaining his action or defense upon the merits. Whenever it appears that a party has been so misled, the Court may order the pleading to be amended, upon such terms as may be just.

(Amended by Code Amendments 1873-74, Ch. 383.)



470

Where the variance is not material, as provided in Section 469 the court may direct the fact to be found according to the evidence, or may order an immediate amendment, without costs.

(Amended by Stats. 1986, Ch. 540, Sec. 4.)



471

Where, however, the allegation of the claim or defense to which the proof is directed, is unproved, not in some particular or particulars only, but in its general scope and meaning, it is not to be deemed a case of variance, within the meaning of Sections 469 and 470, but a failure of proof.

(Amended by Stats. 1986, Ch. 540, Sec. 5.)



471.5

(a) If the complaint is amended, a copy of the amendments shall be filed, or the court may, in its discretion, require the complaint as amended to be filed, and a copy of the amendments or amended complaint must be served upon the defendants affected thereby. The defendant shall answer the amendments, or the complaint as amended, within 30 days after service thereof, or such other time as the court may direct, and judgment by default may be entered upon failure to answer, as in other cases. For the purposes of this subdivision, “complaint” includes a cross-complaint, and “defendant” includes a person against whom a cross-complaint is filed.

(b) If the answer is amended, the adverse party has 10 days after service thereof, or such other time as the court may direct, in which to demur to the amended answer.

(Repealed and added by Stats. 1972, Ch. 73.)



472

Any pleading may be amended once by the party of course, and without costs, at any time before the answer or demurrer is filed, or after demurrer and before the trial of the issue of law thereon, by filing the same as amended and serving a copy on the adverse party, and the time in which the adverse party must respond thereto shall be computed from the date of notice of the amendment.

(Amended by Stats. 1983, Ch. 142, Sec. 4.)



472a

(a) A demurrer is not waived by an answer filed at the same time.

(b) Except as otherwise provided by rule adopted by the Judicial Council, when a demurrer to a complaint or to a cross-complaint is overruled and there is no answer filed, the court shall allow an answer to be filed upon such terms as may be just. If a demurrer to the answer is overruled, the action shall proceed as if no demurrer had been interposed, and the facts alleged in the answer shall be considered as denied to the extent mentioned in Section 431.20.

(c) When a demurrer is sustained, the court may grant leave to amend the pleading upon any terms as may be just and shall fix the time within which the amendment or amended pleading shall be filed. When a demurrer is stricken pursuant to Section 436 and there is no answer filed, the court shall allow an answer to be filed on terms that are just.

(d) When a motion to strike is granted pursuant to Section 436, the court may order that an amendment or amended pleading be filed upon terms it deems proper. When a motion to strike a complaint or cross-complaint, or portion thereof, is denied, the court shall allow the party filing the motion to strike to file an answer.

(e) When a motion to dismiss an action pursuant to Article 2 (commencing with Section 583.210) of Chapter 1.5 of Title 8 is denied, the court shall allow a pleading to be filed.

(Amended by Stats. 1993, Ch. 456, Sec. 6. Effective January 1, 1994.)



472b

When a demurrer to any pleading is sustained or overruled, and time to amend or answer is given, the time so given runs from the service of notice of the decision or order, unless the notice is waived in open court, and the waiver entered in the minutes. When an order sustaining a demurrer without leave to amend is reversed or otherwise remanded by any order issued by a reviewing court, any amended complaint shall be filed within 30 days after the clerk of the reviewing court mails notice of the issuance of the remittitur.

(Amended by Stats. 2001, Ch. 44, Sec. 3. Effective January 1, 2002.)



472c

(a) When any court makes an order sustaining a demurrer without leave to amend the question as to whether or not such court abused its discretion in making such an order is open on appeal even though no request to amend such pleading was made.

(b) The following orders shall be deemed open on appeal where an amended pleading is filed after the court’s order:

(1) An order sustaining a demurrer to a cause of action within a complaint or cross-complaint where the order did not sustain the demurrer as to the entire complaint or cross-complaint.

(2) An order sustaining a demurrer to an affirmative defense within an answer where the order sustaining the demurrer did not sustain the demurrer as to the entire answer.

(3) An order granting a motion to strike a portion of a pleading where the order granting the motion to strike did not strike the entire pleading.

(c) As used in this section, “open on appeal” means that a party aggrieved by an order listed in subdivision (b) may claim the order as error in an appeal from the final judgment in the action.

(Amended by Stats. 1993, Ch. 456, Sec. 7. Effective January 1, 1994.)



472d

Whenever a demurrer in any action or proceeding is sustained, the court shall include in its decision or order a statement of the specific ground or grounds upon which the decision or order is based which may be by reference to appropriate pages and paragraphs of the demurrer.

The party against whom a demurrer has been sustained may waive these requirements.

(Added by Stats. 1961, Ch. 727.)



473

(a) (1) The court may, in furtherance of justice, and on any terms as may be proper, allow a party to amend any pleading or proceeding by adding or striking out the name of any party, or by correcting a mistake in the name of a party, or a mistake in any other respect; and may, upon like terms, enlarge the time for answer or demurrer. The court may likewise, in its discretion, after notice to the adverse party, allow, upon any terms as may be just, an amendment to any pleading or proceeding in other particulars; and may upon like terms allow an answer to be made after the time limited by this code.

(2) When it appears to the satisfaction of the court that the amendment renders it necessary, the court may postpone the trial, and may, when the postponement will by the amendment be rendered necessary, require, as a condition to the amendment, the payment to the adverse party of any costs as may be just.

(b) The court may, upon any terms as may be just, relieve a party or his or her legal representative from a judgment, dismissal, order, or other proceeding taken against him or her through his or her mistake, inadvertence, surprise, or excusable neglect. Application for this relief shall be accompanied by a copy of the answer or other pleading proposed to be filed therein, otherwise the application shall not be granted, and shall be made within a reasonable time, in no case exceeding six months, after the judgment, dismissal, order, or proceeding was taken. However, in the case of a judgment, dismissal, order, or other proceeding determining the ownership or right to possession of real or personal property, without extending the six-month period, when a notice in writing is personally served within the State of California both upon the party against whom the judgment, dismissal, order, or other proceeding has been taken, and upon his or her attorney of record, if any, notifying that party and his or her attorney of record, if any, that the order, judgment, dismissal, or other proceeding was taken against him or her and that any rights the party has to apply for relief under the provisions of Section 473 of the Code of Civil Procedure shall expire 90 days after service of the notice, then the application shall be made within 90 days after service of the notice upon the defaulting party or his or her attorney of record, if any, whichever service shall be later. No affidavit or declaration of merits shall be required of the moving party. Notwithstanding any other requirements of this section, the court shall, whenever an application for relief is made no more than six months after entry of judgment, is in proper form, and is accompanied by an attorney’s sworn affidavit attesting to his or her mistake, inadvertence, surprise, or neglect, vacate any (1) resulting default entered by the clerk against his or her client, and which will result in entry of a default judgment, or (2) resulting default judgment or dismissal entered against his or her client, unless the court finds that the default or dismissal was not in fact caused by the attorney’s mistake, inadvertence, surprise, or neglect. The court shall, whenever relief is granted based on an attorney’s affidavit of fault, direct the attorney to pay reasonable compensatory legal fees and costs to opposing counsel or parties. However, this section shall not lengthen the time within which an action shall be brought to trial pursuant to Section 583.310.

(c) (1) Whenever the court grants relief from a default, default judgment, or dismissal based on any of the provisions of this section, the court may do any of the following:

(A) Impose a penalty of no greater than one thousand dollars ($1,000) upon an offending attorney or party.

(B) Direct that an offending attorney pay an amount no greater than one thousand dollars ($1,000) to the State Bar Client Security Fund.

(C) Grant other relief as is appropriate.

(2) However, where the court grants relief from a default or default judgment pursuant to this section based upon the affidavit of the defaulting party’s attorney attesting to the attorney’s mistake, inadvertence, surprise, or neglect, the relief shall not be made conditional upon the attorney’s payment of compensatory legal fees or costs or monetary penalties imposed by the court or upon compliance with other sanctions ordered by the court.

(d) The court may, upon motion of the injured party, or its own motion, correct clerical mistakes in its judgment or orders as entered, so as to conform to the judgment or order directed, and may, on motion of either party after notice to the other party, set aside any void judgment or order.

(Amended by Stats. 1996, Ch. 60, Sec. 1. Effective January 1, 1997.)



473.1

The court may, upon such terms as may be just, relieve a party from a judgment, order, or other proceeding taken against him or her, including dismissal of an action pursuant to Section 581 or Chapter 1.5 (commencing with Section 583.110) of Title 8, where a court of this state has assumed jurisdiction, pursuant to Section 6180 or 6190 of the Business and Professions Code, over the law practice of the attorney for the party and the judgment, order or other proceeding was taken against the party after the application for the court to assume jurisdiction over the practice was filed. Application for this relief shall be made within a reasonable period of time, in no case exceeding six months, after the court takes jurisdiction over the practice. However, in the case of a judgment, order, or other proceeding determining the ownership or right to possession of real or personal property, without extending the six-month period, when a notice in writing is personally served within the state both upon the party against whom the judgment, order, or other proceeding has been taken, and upon the attorney appointed pursuant to Section 6180.5 of the Business and Professions Code to act under the court’s direction, notifying the party and the appointed attorney that the order, judgment, or other proceeding was taken against him or her and that any rights the party has to apply for relief under the provisions of the section shall expire 90 days after service of notice, then application for relief must be made within 90 days after service of the notice upon the defaulting party or the attorney appointed to act under the court’s direction pursuant to Section 6180.5 of the Business and Professions Code, whichever service is later. No affidavit or declaration of merits shall be required of the moving party.

(Amended by Stats. 1993, Ch. 589, Sec. 25. Effective January 1, 1994.)



473.5

(a) When service of a summons has not resulted in actual notice to a party in time to defend the action and a default or default judgment has been entered against him or her in the action, he or she may serve and file a notice of motion to set aside the default or default judgment and for leave to defend the action. The notice of motion shall be served and filed within a reasonable time, but in no event exceeding the earlier of: (i) two years after entry of a default judgment against him or her; or (ii) 180 days after service on him or her of a written notice that the default or default judgment has been entered.

(b) A notice of motion to set aside a default or default judgment and for leave to defend the action shall designate as the time for making the motion a date prescribed by subdivision (b) of Section 1005, and it shall be accompanied by an affidavit showing under oath that the party’s lack of actual notice in time to defend the action was not caused by his or her avoidance of service or inexcusable neglect. The party shall serve and file with the notice a copy of the answer, motion, or other pleading proposed to be filed in the action.

(c) Upon a finding by the court that the motion was made within the period permitted by subdivision (a) and that his or her lack of actual notice in time to defend the action was not caused by his or her avoidance of service or inexcusable neglect, it may set aside the default or default judgment on whatever terms as may be just and allow the party to defend the action.

(Amended by Stats. 1990, Ch. 1491, Sec. 5.)



474

When the plaintiff is ignorant of the name of a defendant, he must state that fact in the complaint, or the affidavit if the action is commenced by affidavit, and such defendant may be designated in any pleading or proceeding by any name, and when his true name is discovered, the pleading or proceeding must be amended accordingly; provided, that no default or default judgment shall be entered against a defendant so designated, unless it appears that the copy of the summons or other process, or, if there be no summons or process, the copy of the first pleading or notice served upon such defendant bore on the face thereof a notice stating in substance: “To the person served: You are hereby served in the within action (or proceedings) as (or on behalf of) the person sued under the fictitious name of (designating it).” The certificate or affidavit of service must state the fictitious name under which such defendant was served and the fact that notice of identity was given by endorsement upon the document served as required by this section. The foregoing requirements for entry of a default or default judgment shall be applicable only as to fictitious names designated pursuant to this section and not in the event the plaintiff has sued the defendant by an erroneous name and shall not be applicable to entry of a default or default judgment based upon service, in the manner otherwise provided by law, of an amended pleading, process or notice designating defendant by his true name.

(Amended by Stats. 1955, Ch. 886.)



475

The court must, in every stage of an action, disregard any error, improper ruling, instruction, or defect, in the pleadings or proceedings which, in the opinion of said court, does not affect the substantial rights of the parties. No judgment, decision, or decree shall be reversed or affected by reason of any error, ruling, instruction, or defect, unless it shall appear from the record that such error, ruling, instruction, or defect was prejudicial, and also that by reason of such error, ruling, instruction, or defect, the said party complaining or appealing sustained and suffered substantial injury, and that a different result would have been probable if such error, ruling, instruction, or defect had not occurred or existed. There shall be no presumption that error is prejudicial, or that injury was done if error is shown.

(Amended by Stats. 1897, Ch. 47.)









TITLE 6.5 - ATTACHMENT

CHAPTER 1 - Words and Phrases Defined

481.010

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this title.

(Added by Stats. 1974, Ch. 1516.)



481.020

“Account debtor” means “account debtor” as defined in paragraph (3) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 11.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



481.030

“Account receivable” means “account” as defined in paragraph (2) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 12. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



481.040

“Chattel paper” means “chattel paper” as defined in paragraph (11) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 12.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



481.055

“Costs” means costs and disbursements, including, but not limited to, statutory fees, charges, commissions, and expenses.

(Added by Stats. 1982, Ch. 1198, Sec. 5. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



481.060

“Complaint” includes a cross-complaint.

(Added by Stats. 1974, Ch. 1516.)



481.070

“Defendant” includes a cross-defendant.

(Added by Stats. 1974, Ch. 1516.)



481.080

“Deposit account” means “deposit account” as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 12.2. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



481.090

“Document of title” means “document” as defined in paragraph (30) of subdivision (a) of Section 9102 of the Commercial Code. A document of title is negotiable if it is negotiable within the meaning of Section 7104 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 12.3. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



481.100

“Equipment” means tangible personal property in the possession of the defendant and used or bought for use primarily in the defendant’s trade, business, or profession if it is not included in the definitions of inventory or farm products.

(Added by Stats. 1974, Ch. 1516.)



481.110

“Farm products” means crops or livestock or supplies used or produced in farming operations or products of crops or livestock in their unmanufactured states (such as ginned cotton, wool clip, maple syrup, milk, and eggs), while in the possession of a defendant engaged in raising, fattening, grazing, or other farming operations. If tangible personal property is a farm product, it is neither equipment nor inventory.

(Amended by Stats. 1982, Ch. 1198, Sec. 8. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



481.113

“Financial institution” means a state or national bank, state or federal savings and loan association or credit union, or like organization, and includes a corporation engaged in a safe deposit business.

(Added by Stats. 1982, Ch. 1198, Sec. 9. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



481.115

“General intangibles” means “general intangibles,” as defined in paragraph (42) of subdivision (a) of Section 9102 of the Commercial Code, consisting of rights to payment.

(Amended by Stats. 1999, Ch. 991, Sec. 13. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



481.117

“Instrument” means “instrument” as defined in paragraph (47) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 13.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



481.120

“Inventory” means tangible personal property in the possession of a defendant that (a) is held by the defendant for sale or lease or to be furnished under contracts of service or (b) is raw materials, work in process, or materials used or consumed in his trade, business, or profession. Inventory of a person is not to be classified as his equipment.

(Added by Stats. 1974, Ch. 1516.)



481.140

“Levying officer” means the sheriff or marshal who is directed to execute a writ or order issued under this title.

(Amended by Stats. 1996, Ch. 872, Sec. 12. Effective January 1, 1997.)



481.170

“Person” includes a natural person, a corporation, a partnership or other unincorporated association, a limited liability company, and a public entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 58. Effective January 1, 1995.)



481.175

“Personal property” includes both tangible and intangible personal property.

(Added by Stats. 1982, Ch. 1198, Sec. 15. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



481.180

“Plaintiff” means a person who files a complaint or cross-complaint.

(Added by Stats. 1974, Ch. 1516.)



481.190

A claim has “probable validity” where it is more likely than not that the plaintiff will obtain a judgment against the defendant on that claim.

(Added by Stats. 1974, Ch. 1516.)



481.195

“Property” includes real and personal property and any interest therein.

(Added by Stats. 1982, Ch. 1198, Sec. 16. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



481.200

“Public entity” includes the state, the Regents of the University of California, a county, a city, district, public authority, public agency, and any other political subdivision or public corporation in the state.

(Added by Stats. 1974, Ch. 1516.)



481.203

“Real property” includes any right in real property, including, but not limited to, a leasehold interest in real property.

(Added by Stats. 1982, Ch. 1198, Sec. 17. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



481.205

“Registered process server” means a person registered as a process server pursuant to Chapter 16 (commencing with Section 22350) of Division 8 of the Business and Professions Code.

(Added by Stats. 1982, Ch. 1198, Sec. 18. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



481.207

“Secured party” means “secured party” as defined in paragraph (73) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 2013, Ch. 531, Sec. 2. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



481.210

“Security” means a “security” as defined by Section 8102 of the Commercial Code.

(Added by Stats. 1974, Ch. 1516.)



481.220

“Security agreement” means a “security agreement” as defined by paragraph (74) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 2013, Ch. 531, Sec. 3. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



481.223

“Security interest” means “security interest” as defined in Section 1201 of the Commercial Code.

(Added by Stats. 1982, Ch. 1198, Sec. 20. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



481.225

“Tangible personal property” includes chattel paper, documents of title, instruments, securities, and money.

(Added by Stats. 1982, Ch. 1198, Sec. 21. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)






CHAPTER 2 - General Provisions

482.010

This title shall be known and may be cited as “The Attachment Law.”

(Added by Stats. 1974, Ch. 1516.)



482.020

Nothing in this title precludes the granting of relief pursuant to Chapter 3 (commencing with Section 525) of Title 7.

(Added by Stats. 1974, Ch. 1516.)



482.030

(a) The Judicial Council may provide by rule for the practice and procedure in proceedings under this title.

(b) The Judicial Council shall prescribe the form of the applications, notices, orders, and other documents required by this title.

(Added by Stats. 1974, Ch. 1516.)



482.040

The facts stated in each affidavit filed pursuant to this title shall be set forth with particularity. Except where matters are specifically permitted by this title to be shown by information and belief, each affidavit shall show affirmatively that the affiant, if sworn as a witness, can testify competently to the facts stated therein. As to matters shown by information and belief, the affidavit shall state the facts on which the affiant’s belief is based, showing the nature of his information and the reliability of his informant. The affiant may be any person, whether or not a party to the action, who has knowledge of the facts. A verified complaint that satisfies the requirements of this section may be used in lieu of or in addition to an affidavit.

(Added by Stats. 1974, Ch. 1516.)



482.050

(a) If the plaintiff so requests in writing at the time he files his complaint, the clerk of the court with whom the complaint is filed shall not make available to the public the records and documents in such action before either (1) 30 days after the filing of the complaint or (2) the filing pursuant to this title of the return of service of the notice of hearing and any temporary protective order, or of the writ of attachment if issued without notice, whichever event occurs first.

(b) Notwithstanding subdivision (a), the clerk of the court shall make the entire file in the action available for inspection at any time to any party named in the complaint or to his attorney.

(c) The request by plaintiff that the fact of filing of a complaint or application for relief not be made public may take the form of a notation to that effect, made by rubber stamp or other suitable means, at the top of the first page of the complaint filed with the clerk.

(Added by Stats. 1974, Ch. 1516.)



482.060

(a) Except as otherwise provided in subdivision (b), the judicial duties to be performed under this title are subordinate judicial duties within the meaning of Section 22 of Article VI of the California Constitution and may be performed by appointed officers such as court commissioners.

(b) The judicial duties to be performed in the determination of the following matters are not subordinate judicial duties:

(1) A contested claim of exemption.

(2) A contested motion for determination of the liability and damages for wrongful attachment.

(3) A contested third-party claim.

(4) A contested proceeding to enforce a third person’s liability.

(c) Nothing in subdivision (b) limits the power of a court to appoint a temporary judge pursuant to Section 21 of Article VI of the California Constitution.

(Amended by Stats. 1982, Ch. 1198, Sec. 23. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



482.070

(a) (1) Except as otherwise provided in this title, legal process required or permitted to be served under this title may be served personally or by mail.

(2) For purposes of this title, the term “legal process” shall refer to each and all of the writs, notices, orders, or other papers required or permitted to be served pursuant to this title.

(b) Except as otherwise provided in this section, service of legal process under this title is governed by Article 1 (commencing with Section 684.010) and Article 2 (commencing with Section 684.110) of Chapter 4 of Division 1 of Title 9, including the provisions of Section 684.120 extending time when service is made by mail.

(c) For the purpose of subdivision (b), in Article 1 (commencing with Section 684.010) and Article 2 (commencing with Section 684.110) of Chapter 4 of Division 1 of Title 9:

(1) References to the “judgment debtor” shall be deemed references to the defendant.

(2) References to the “judgment creditor” shall be deemed references to the plaintiff.

(3) References to a “writ” shall be deemed references to a writ of attachment.

(4) References to a “notice of levy” shall be deemed references to a notice of attachment.

(d) If the defendant has not appeared in the action and legal process is required to be personally served on the defendant under this title, service shall be made in the same manner as a summons is served under Chapter 4 (commencing with Section 413.10) of Title 5.

(e) Except for service of a subpoena or other process to require the attendance of the defendant or service of a paper to bring the defendant into contempt, if the defendant has an attorney of record in the action, service shall be made on the attorney rather than on the defendant.

(f) Proof of service under this title is governed by Article 3 (commencing with Section 684.210) of Chapter 4 of Division 1 of Title 9.

(Amended by Stats. 2012, Ch. 484, Sec. 1. Effective January 1, 2013.)



482.080

(a) If a writ of attachment is issued, the court may also issue an order directing the defendant to transfer to the levying officer either or both of the following:

(1) Possession of the property to be attached if the property is sought to be attached by taking it into custody.

(2) Possession of documentary evidence of title to property of or a debt owed to the defendant that is sought to be attached. An order pursuant to this paragraph may be served when the property or debt is levied upon or thereafter.

(b) The order shall be personally served on the defendant and shall contain a notice to the defendant that failure to comply with the order may subject the defendant to arrest and punishment for contempt of court.

(Amended by Stats. 1982, Ch. 1198, Sec. 25. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



482.090

(a) Several writs in the same form may be issued simultaneously or from time to time upon the same undertaking, whether or not any writ previously issued has been returned.

(b) After the return of the writ of attachment, or upon the filing by the plaintiff of an affidavit setting forth the loss of the writ of attachment, the clerk, upon demand of the plaintiff at any time before judgment, may issue an alias writ which shall be in the same form as the original without requirement of a new undertaking.

(c) The date of issuance of a writ of attachment shall be deemed to be the date the writ is first issued.

(Added by Stats. 1974, Ch. 1516.)



482.100

(a) The defendant may claim an exemption provided in Section 487.020 for property levied upon pursuant to a writ issued under this title if the right to the exemption is the result of a change in circumstances occurring after (1) the denial of a claim of exemption for the property earlier in the action or (2) the expiration of the time for claiming the exemption earlier in the action.

(b) A claim of exemption under this section shall follow the procedure provided in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9 except that, subject to subdivision (a), the defendant may claim the exemption at any time. For this purpose, references in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9 to the “judgment debtor” shall be deemed references to the defendant, and references to the “judgment creditor” shall be deemed references to the plaintiff.

(c) The exemption provided by subdivision (b) of Section 487.020 may be claimed at the defendant’s option either pursuant to subdivision (b) of this section or by following the procedure provided in this subdivision. The claim shall be made by filing with the court and serving on the plaintiff a notice of motion. Service on the plaintiff shall be made not less than three days prior to the date set for the hearing. The hearing shall be held not more than five days after the filing of the notice of motion unless, for good cause shown, the court orders otherwise. The notice of motion shall state the relief requested and shall be accompanied by an affidavit supporting any factual issues raised and points and authorities supporting any legal issues raised. At the hearing on the motion, the defendant has the burden of showing that the property is exempt pursuant to subdivision (b) of Section 487.020. Upon this showing and the showing required by subdivision (a), the court shall order the release of the property.

(Amended by Stats. 1982, Ch. 1198, Sec. 26. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



482.110

(a) The plaintiff’s application for a right to attach order and a writ of attachment pursuant to this title may include an estimate of the costs and allowable attorney’s fees.

(b) In the discretion of the court, the amount to be secured by the attachment may include an estimated amount for costs and allowable attorney’s fees.

(Added by Stats. 1976, Ch. 437.)



482.120

If the court determines at the hearing on issuance of a writ of attachment under this title that the value of the defendant’s interest in the property described in the plaintiff’s application clearly exceeds the amount necessary to satisfy the amount to be secured by the attachment, the court may direct the order of levy on the property described in the writ or restrict the amount of the property to be levied upon.

(Added by Stats. 1976, Ch. 437.)






CHAPTER 3 - Actions in Which Attachment Authorized

483.010

(a) Except as otherwise provided by statute, an attachment may be issued only in an action on a claim or claims for money, each of which is based upon a contract, express or implied, where the total amount of the claim or claims is a fixed or readily ascertainable amount not less than five hundred dollars ($500) exclusive of costs, interest, and attorney’s fees.

(b) An attachment may not be issued on a claim which is secured by any interest in real property arising from agreement, statute, or other rule of law (including any mortgage or deed of trust of realty and any statutory, common law, or equitable lien on real property, but excluding any security interest in fixtures subject to Division 9 (commencing with Section 9101) of the Commercial Code). However, an attachment may be issued where the claim was originally so secured but, without any act of the plaintiff or the person to whom the security was given, the security has become valueless or has decreased in value to less than the amount then owing on the claim, in which event the amount to be secured by the attachment shall not exceed the lesser of the amount of the decrease or the difference between the value of the security and the amount then owing on the claim.

(c) If the action is against a defendant who is a natural person, an attachment may be issued only on a claim which arises out of the conduct by the defendant of a trade, business, or profession. An attachment may not be issued on a claim against a defendant who is a natural person if the claim is based on the sale or lease of property, a license to use property, the furnishing of services, or the loan of money where the property sold or leased, or licensed for use, the services furnished, or the money loaned was used by the defendant primarily for personal, family, or household purposes.

(d) An attachment may be issued pursuant to this section whether or not other forms of relief are demanded.

(Amended (as amended by Stats. 1995, Ch. 591, Sec. 1) by Stats. 1997, Ch. 222, Sec. 1. Effective January 1, 1998.)



483.012

Subject to the restrictions of Sections 580b and 580d, in an action to foreclose a mortgage or deed of trust on real property or an estate for years therein, pursuit of any remedy provided by this title shall not constitute an action for the recovery of a debt for purposes of subdivision (a) of Section 726 or a failure to comply with any other statutory or judicial requirement to proceed first against security.

(Added by Stats. 1997, Ch. 222, Sec. 3. Effective January 1, 1998.)



483.013

Notwithstanding Section 483.010, federal disability benefits awarded to veterans for service-connected disabilities pursuant to Chapter 11 of Title 38 of the United States Code shall be exempt from the claim of creditors, and shall not be liable to attachment, levy, or seizure by or under any legal or equitable process whatsoever, as provided by federal law. This section does not apply to that portion of service-connected disability benefits that are subject to child and spousal support enforcement under Section 659(h)(1)(A)(ii)(V) of Title 42 of the United States Code.

(Added by Stats. 2009, Ch. 162, Sec. 2. Effective January 1, 2010.)



483.015

(a) Subject to subdivision (b) and to Section 483.020, the amount to be secured by an attachment is the sum of the following:

(1) The amount of the defendant’s indebtedness claimed by the plaintiff.

(2) Any additional amount included by the court under Section 482.110.

(b) The amount described in subdivision (a) shall be reduced by the sum of the following:

(1) The amount of any money judgment in favor of the defendant and against the plaintiff that remains unsatisfied and is enforceable.

(2) The amount of any indebtedness of the plaintiff that the defendant has claimed in a cross-complaint filed in the action if the defendant’s claim is one upon which an attachment could be issued.

(3) The amount of any claim of the defendant asserted as a defense in the answer pursuant to Section 431.70 if the defendant’s claim is one upon which an attachment could be issued had an action been brought on the claim when it was not barred by the statute of limitations.

(4) The value of any security interest in the property of the defendant held by the plaintiff to secure the defendant’s indebtedness claimed by the plaintiff, together with the amount by which the value of the security interest has decreased due to the act of the plaintiff or a prior holder of the security interest.

(Amended (as amended by Stats. 1995, Ch. 591, Sec. 3) by Stats. 1997, Ch. 222, Sec. 4. Effective January 1, 1998.)



483.020

(a) Subject to subdivisions (d) and (e), the amount to be secured by the attachment in an unlawful detainer proceeding is the sum of the following:

(1) The amount of the rent due and unpaid as of the date of filing the complaint in the unlawful detainer proceeding.

(2) Any additional amount included by the court under subdivision (c).

(3) Any additional amount included by the court under Section 482.110.

(b) In an unlawful detainer proceeding, the plaintiff’s application for a right to attach order and a writ of attachment pursuant to this title may include (in addition to the rent due and unpaid as of the date of the filing of the complaint and any additional estimated amount authorized by Section 482.110) an amount equal to the rent for the period from the date the complaint is filed until the estimated date of judgment or such earlier estimated date as possession has been or is likely to be delivered to the plaintiff, such amount to be computed at the rate provided in the lease.

(c) The amount to be secured by the attachment in the unlawful detainer proceeding may, in the discretion of the court, include an additional amount equal to the amount of rent for the period from the date the complaint is filed until the estimated date of judgment or such earlier estimated date as possession has been or is likely to be delivered to the plaintiff, such amount to be computed at the rate provided in the lease.

(d) Except as provided in subdivision (e), the amount to be secured by the attachment as otherwise determined under this section shall be reduced by the amounts described in subdivision (b) of Section 483.015.

(e) Where the plaintiff has received a payment or holds a deposit to secure (1) the payment of rent and the performance of other obligations under the lease or (2) only the performance of other obligations under the lease, the amount of the payment or deposit shall not be subtracted in determining the amount to be secured by the attachment.

(Amended by Stats. 1997, Ch. 222, Sec. 6. Effective January 1, 1998.)






CHAPTER 4 - Noticed Hearing Procedure for Obtaining Writ of Attachment

ARTICLE 1 - Right to Attach Order; Issuance of Writ of Attachment

484.010

Upon the filing of the complaint or at any time thereafter, the plaintiff may apply pursuant to this article for a right to attach order and a writ of attachment by filing an application for the order and writ with the court in which the action is brought.

(Added by Stats. 1974, Ch. 1516.)



484.020

The application shall be executed under oath and shall include all of the following:

(a) A statement showing that the attachment is sought to secure the recovery on a claim upon which an attachment may be issued.

(b) A statement of the amount to be secured by the attachment.

(c) A statement that the attachment is not sought for a purpose other than the recovery on the claim upon which the attachment is based.

(d) A statement that the applicant has no information or belief that the claim is discharged in a proceeding under Title 11 of the United States Code (Bankruptcy) or that the prosecution of the action is stayed in a proceeding under Title 11 of the United States Code (Bankruptcy).

(e) A description of the property to be attached under the writ of attachment and a statement that the plaintiff is informed and believes that such property is subject to attachment. Where the defendant is a corporation, a reference to “all corporate property which is subject to attachment pursuant to subdivision (a) of Code of Civil Procedure Section 487.010” satisfies the requirements of this subdivision. Where the defendant is a partnership or other unincorporated association, a reference to “all property of the partnership or other unincorporated association which is subject to attachment pursuant to subdivision (b) of Code of Civil Procedure Section 487.010” satisfies the requirements of this subdivision. Where the defendant is a natural person, the description of the property shall be reasonably adequate to permit the defendant to identify the specific property sought to be attached.

(Amended by Stats. 1982, Ch. 1198, Sec. 30. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



484.030

The application shall be supported by an affidavit showing that the plaintiff on the facts presented would be entitled to a judgment on the claim upon which the attachment is based.

(Added by Stats. 1974, Ch. 1516.)



484.040

No order or writ shall be issued under this article except after a hearing. At the times prescribed by subdivision (b) of Section 1005, the defendant shall be served with all of the following:

(a) A copy of the summons and complaint.

(b) A notice of application and hearing.

(c) A copy of the application and of any affidavit in support of the application.

(Amended by Stats. 1989, Ch. 693, Sec. 2.)



484.050

The notice of application and hearing shall inform the defendant of all of the following:

(a) A hearing will be held at a place and at a time, to be specified in the notice, on plaintiff’s application for a right to attach order and a writ of attachment.

(b) The order will be issued if the court finds that the plaintiff’s claim is probably valid and the other requirements for issuing the order are established. The hearing is not for the purpose of determining whether the claim is actually valid. The determination of the actual validity of the claim will be made in subsequent proceedings in the action and will not be affected by the decisions at the hearing on the application for the order.

(c) The amount to be secured by the attachment is determined pursuant to Sections 482.110, 483.010, 483.015, and 483.020, which statutes shall be summarized in the notice.

(d) If the right to attach order is issued, a writ of attachment will be issued to attach the property described in the plaintiff’s application unless the court determines that such property is exempt from attachment or that its value clearly exceeds the amount necessary to satisfy the amount to be secured by the attachment. However, additional writs of attachment may be issued to attach other nonexempt property of the defendant on the basis of the right to attach order.

(e) If the defendant desires to oppose the issuance of the order, the defendant shall file with the court and serve on the plaintiff a notice of opposition and supporting affidavit as required by Section 484.060 not later than five court days prior to the date set for hearing.

(f) If the defendant claims that the personal property described in the application, or a portion thereof, is exempt from attachment, the defendant shall include that claim in the notice of opposition filed and served pursuant to Section 484.060 or file and serve a separate claim of exemption with respect to the property as provided in Section 484.070. If the defendant does not do so, the claim of exemption will be barred in the absence of a showing of a change in circumstances occurring after the expiration of the time for claiming exemptions.

(g) The defendant may obtain a determination at the hearing whether real or personal property not described in the application or real property described in the application is exempt from attachment by including the claim in the notice of opposition filed and served pursuant to Section 484.060 or by filing and serving a separate claim of exemption with respect to the property as provided in Section 484.070, but the failure to so claim that the property is exempt from attachment will not preclude the defendant from making a claim of exemption with respect to the property at a later time.

(h) Either the defendant or the defendant’s attorney or both of them may be present at the hearing.

(i) The notice shall contain the following statement: “You may seek the advice of an attorney as to any matter connected with the plaintiff’s application. The attorney should be consulted promptly so that the attorney may assist you before the time set for hearing.”

(Amended by Stats. 1997, Ch. 222, Sec. 7. Effective January 1, 1998.)



484.060

(a) If the defendant desires to oppose the issuance of the right to attach order sought by plaintiff or objects to the amount sought to be secured by the attachment, the defendant shall file and serve upon the plaintiff no later than five court days prior to the date set for the hearing a notice of opposition. The notice shall state the grounds on which the defendant opposes the issuance of the order or objects to the amount sought to be secured by the attachment and shall be accompanied by an affidavit supporting any factual issues raised and points and authorities supporting any legal issues raised. If the defendant fails to file a notice of opposition within the time prescribed, the defendant shall not be permitted to oppose the issuance of the order.

(b) If a defendant filing a notice of opposition desires to make any claim of exemption as provided in Section 484.070, the defendant may include that claim in the notice of opposition filed pursuant to this section.

(c) The plaintiff may file and serve upon the opposing party a reply two court days prior to the date set for the hearing.

(Amended by Stats. 1990, Ch. 1491, Sec. 6.)



484.070

(a) If the defendant claims that the personal property described in the plaintiff’s application, or a portion of such property, is exempt from attachment, the defendant shall claim the exemption as provided in this section. If the defendant fails to make the claim or makes the claim but fails to prove that the personal property is exempt, the defendant may not later claim the exemption except as provided in Section 482.100.

(b) If the defendant desires to claim at the hearing that real or personal property not described in the plaintiff’s application or real property described in the plaintiff’s application is exempt from attachment, in whole or in part, the defendant shall claim the exemption as provided in this section. Failure to make the claim does not preclude the defendant from later claiming the exemption. If the claim is made as provided in this section but the defendant fails to prove that the property is exempt from attachment, the defendant may not later claim that the property, or a portion thereof, is exempt except as provided in Section 482.100.

(c) The claim of exemption shall:

(1) Describe the property claimed to be exempt.

(2) Specify the statute section supporting the claim.

(d) The claim of exemption shall be accompanied by an affidavit supporting any factual issues raised by the claim and points and authorities supporting any legal issues raised.

(e) The claim of exemption, together with any supporting affidavit and points and authorities, shall be filed and served on the plaintiff not less than five court days before the date set for the hearing.

(f) If the plaintiff desires to oppose the claim of exemption, the plaintiff shall file and serve on the defendant, not less than two days before the date set for the hearing, a notice of opposition to the claim of exemption, accompanied by an affidavit supporting any factual issues raised and points and authorities supporting any legal issues raised. If the plaintiff does not file and serve a notice of opposition as provided in this subdivision, no writ of attachment shall be issued as to the property claimed to be exempt. If all of the property described in the plaintiff’s application is claimed to be exempt and the plaintiff does not file and serve a notice of opposition as provided in this subdivision, no hearing shall be held and no right to attach order or writ of attachment shall be issued and any temporary protective order issued pursuant to Chapter 6 (commencing with Section 486.010) immediately expires.

(g) If the plaintiff files and serves a notice of opposition to the claim as provided in this section, the defendant has the burden of proving that the property is exempt from attachment.

(Amended by Stats. 1998, Ch. 932, Sec. 14. Effective January 1, 1999.)



484.080

(a) At the time set for the hearing, the plaintiff shall be ready to proceed. If the plaintiff is not ready, or if he has failed to comply with Section 484.040, the court may either deny the application for the order or, for good cause shown, grant the plaintiff a continuance for a reasonable period. If such a continuance is granted, the effective period of any protective order issued pursuant to Chapter 6 (commencing with Section 486.010) may be extended by the court for a period ending not more than 10 days after the new hearing date if the plaintiff shows a continuing need for such protective order.

(b) The court may, in its discretion and for good cause shown, grant the defendant a continuance for a reasonable period to enable him to oppose the issuance of the right to attach order. If such a continuance is granted, the court shall extend the effective period of any protective order issued pursuant to Chapter 6 (commencing with Section 486.010) for a period ending not more than 10 days after the new hearing date unless the defendant shows pursuant to Section 486.100 that the protective order should be modified or vacated.

(Added by Stats. 1974, Ch. 1516.)



484.090

(a) At the hearing, the court shall consider the showing made by the parties appearing and shall issue a right to attach order, which shall state the amount to be secured by the attachment determined by the court in accordance with Section 483.015 or 483.020, if it finds all of the following:

(1) The claim upon which the attachment is based is one upon which an attachment may be issued.

(2) The plaintiff has established the probable validity of the claim upon which the attachment is based.

(3) The attachment is not sought for a purpose other than the recovery on the claim upon which the attachment is based.

(4) The amount to be secured by the attachment is greater than zero.

(b) If, in addition to the findings required by subdivision (a), the court finds that the defendant has failed to prove that all the property sought to be attached is exempt from attachment, it shall order a writ of attachment to be issued upon the filing of an undertaking as provided by Sections 489.210 and 489.220.

(c) If the court determines that property of the defendant is exempt from attachment, in whole or in part, the right to attach order shall describe the exempt property and prohibit attachment of the property.

(d) The court’s determinations shall be made upon the basis of the pleadings and other papers in the record; but, upon good cause shown, the court may receive and consider at the hearing additional evidence, oral or documentary, and additional points and authorities, or it may continue the hearing for the production of the additional evidence or points and authorities.

(Amended by Stats. 1997, Ch. 222, Sec. 8. Effective January 1, 1998.)



484.100

The court’s determinations under this chapter shall have no effect on the determination of any issues in the action other than issues relevant to proceedings under this chapter nor shall they affect the rights of the plaintiff or defendant in any other action arising out of the same claim of the plaintiff or defendant. The court’s determinations under this chapter shall not be given in evidence nor referred to at the trial of any such action.

(Amended by Stats. 1982, Ch. 1198, Sec. 34. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



484.110

(a) Neither the failure of the defendant to oppose the issuance of a right to attach order under this chapter nor the defendant’s failure to rebut any evidence produced by the plaintiff in connection with proceedings under this chapter shall constitute a waiver of any defense to the plaintiff’s claim in the action or any other action or have any effect on the right of the defendant to produce or exclude evidence at the trial of any such action.

(b) Neither the failure of the plaintiff to oppose the issuance of an order reducing the amount to be secured by the attachment under this chapter nor the plaintiff’s failure to rebut any evidence produced by the defendant in connection with proceedings under this chapter shall constitute a waiver of any defense to the defendant’s claim in the action or any other action or have any effect on the right of the plaintiff to produce or exclude evidence at the trial of any such action.

(Amended by Stats. 1982, Ch. 1198, Sec. 35. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)






ARTICLE 2 - Noticed Hearing Procedure for Obtaining Additional Writs

484.310

At any time after a right to attach order has been issued under Article 1 (commencing with Section 484.010) or after the court has found pursuant to Section 485.240 that the plaintiff is entitled to a right to attach order, the plaintiff may apply for a writ of attachment under this article by filing an application with the court in which the action is brought.

(Added by Stats. 1974, Ch. 1516.)



484.320

The application shall be executed under oath and shall include all of the following:

(a) A statement that the plaintiff has been issued a right to attach order under Article 1 (commencing with Section 484.010) or that the court has found pursuant to Section 485.240 that the plaintiff is entitled to a right to attach order.

(b) A statement of the amount to be secured by the attachment.

(c) A description of the property to be attached under the writ of attachment and a statement that the plaintiff is informed and believes that the property is subject to attachment. The description shall satisfy the requirements of Section 484.020.

(d) A statement that the applicant has no information or belief that the claim is discharged in a proceeding under Title 11 of the United States Code (Bankruptcy) or that the prosecution of the action is stayed in a proceeding under Title 11 of the United States Code (Bankruptcy).

(Amended by Stats. 1982, Ch. 1198, Sec. 36. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



484.330

No writ of attachment shall be issued under this article except after a hearing. At least 15 days prior to the hearing, the defendant shall be served with both of the following:

(a) A notice of application and hearing.

(b) A copy of the application.

(Amended by Stats. 1991, Ch. 1090, Sec. 2.)



484.340

The notice of application and hearing shall inform the defendant of all of the following:

(a) The plaintiff has applied for a writ of attachment to attach the property described in the application.

(b) A hearing will be held at a place and at a time, to be specified in the notice, to determine whether the plaintiff is entitled to the writ.

(c) A writ of attachment will be issued to attach the property described in the plaintiff’s application unless the court determines that the property is exempt from attachment or that its value clearly exceeds the amount necessary to satisfy the amount to be secured by the attachment.

(d) If the defendant claims that the property described in the application, or a portion thereof, is exempt from attachment, the defendant may file with the court and serve on the plaintiff a claim of exemption with respect to the property as provided in Section 484.350 not later than five days prior to the date set for hearing. If the defendant fails to make such a claim with respect to personal property, the defendant may not later claim the exemption in the absence of a showing of a change in circumstances occurring after the expiration of the time for claiming exemptions.

(e) Either the defendant or the defendant’s attorney or both of them may be present at the hearing.

(f) The notice shall contain the following statement: “You may seek the advice of an attorney as to any matter connected with the plaintiff’s application. The attorney should be consulted promptly so that the attorney may assist you before the time set for hearing.”

(Amended by Stats. 1982, Ch. 1198, Sec. 37. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



484.350

(a) If the defendant claims that the property described in the plaintiff’s application, or a portion of such property, is exempt from attachment, the defendant may claim the exemption as provided in this section. If the defendant fails to make a claim with respect to personal property, or makes a claim with respect to real or personal property but fails to prove that the property is exempt, the defendant may not later claim the exemption except as provided in Section 482.100.

(b) The claim of exemption shall:

(1) Describe the property claimed to be exempt.

(2) Specify the statute section supporting the claim.

(c) The claim of exemption shall be accompanied by an affidavit supporting any factual issues raised by the claim and points and authorities supporting any legal issues raised.

(d) The claim of exemption, together with any supporting affidavit and points and authorities, shall be filed and served on the plaintiff not less than five court days before the date set for the hearing.

(Amended by Stats. 1998, Ch. 932, Sec. 15. Effective January 1, 1999.)



484.360

(a) If the defendant files and serves a claim of exemption and the plaintiff desires to oppose the claim, he shall file and serve on the defendant, not less than two days before the date set for the hearing, a notice of opposition to the claim of exemption, accompanied by an affidavit supporting any factual issues raised and points and authorities supporting any legal issues raised.

(b) If the defendant files and serves a claim of exemption and supporting affidavit as provided in Section 484.350 and the plaintiff does not file and serve a notice of opposition as provided in this section, no writ of attachment shall be issued as to the property claimed to be exempt. If all of the property described in the plaintiff’s application is claimed to be exempt and the plaintiff does not file and serve a notice of opposition as provided in this section, no hearing shall be held and no writ of attachment shall be issued.

(c) If the plaintiff files and serves a notice of opposition to the claim as provided in this section, the defendant has the burden of proving that the property is exempt from attachment.

(Added by Stats. 1974, Ch. 1516.)



484.370

The hearing shall be conducted in the manner prescribed in Section 484.090 and the court shall order a writ of attachment to be issued upon the filing of an undertaking as provided by Sections 489.210 and 489.220, if it finds both of the following:

(a) A right to attach order has been issued in the action pursuant to Article 1 (commencing with Section 484.010) or the court has found pursuant to Section 485.240 that the plaintiff is entitled to a right to attach order.

(b) The defendant has failed to prove that the property sought to be attached, or the portion thereof to be described in the writ, is exempt from attachment.

(Amended by Stats. 1976, Ch. 437.)






ARTICLE 3 - Ex Parte Procedure for Obtaining Additional Writs

484.510

(a) At any time after a right to attach order has been issued under Article 1 (commencing with Section 484.010) or after the court has found pursuant to Section 485.240 that the plaintiff is entitled to a right to attach order, the plaintiff may apply for a writ of attachment under this article by filing an application which meets the requirements of Section 484.320 with the court in which the action is brought.

(b) The application shall be accompanied by an affidavit showing that the property sought to be attached is not exempt from attachment. Such affidavit may be based on the affiant’s information and belief.

(Added by Stats. 1974, Ch. 1516.)



484.520

The court shall examine the application and supporting affidavit and shall order a writ of attachment to be issued upon the filing of an undertaking as provided by Sections 489.210 and 489.220, if it finds both of the following:

(a) A right to attach order has been issued in the action pursuant to Article 1 (commencing with Section 484.010) or the court has found pursuant to Section 485.240 that the plaintiff is entitled to a right to attach order.

(b) The affidavit accompanying the application shows that the property sought to be attached, or the portion thereof to be described in the writ, is not exempt from attachment.

(Amended by Stats. 1976, Ch. 437.)



484.530

(a) The defendant may claim an exemption as to real or personal property levied upon pursuant to a writ issued under this article by following the procedure set forth in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9, except that the defendant shall claim the exemption as to personal property not later than 30 days after the levying officer serves the defendant with the notice of attachment describing such property. For this purpose, references in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9 to the “judgment debtor” shall be deemed references to the defendant, and references to the “judgment creditor” shall be deemed references to the plaintiff.

(b) The defendant may claim the exemption provided by subdivision (b) of Section 487.020 within the time provided by subdivision (a) of this section either (1) by following the procedure set forth in Article 2 (commencing with Section 703. 510) of Chapter 4 of Division 2 of Title 9 or (2) by following the procedure set forth in subdivision (c) of Section 482.100 except that the requirement of showing changed circumstances under subdivision (a) of Section 482.100 does not apply.

(c) Notwithstanding subdivisions (a) and (b), a claim of exemption shall be denied if the claim has been denied earlier in the action and there is no change in circumstances affecting the claim.

(Amended by Stats. 1982, Ch. 1198, Sec. 39. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)









CHAPTER 5 - Ex Parte Hearing Procedure for Obtaining Writ of Attachment

ARTICLE 1 - Great or Irreparable Injury Requirement

485.010

(a) Except as otherwise provided by statute, no right to attach order or writ of attachment may be issued pursuant to this chapter unless it appears from facts shown by affidavit that great or irreparable injury would result to the plaintiff if issuance of the order were delayed until the matter could be heard on notice.

(b) The requirement of subdivision (a) is satisfied if any of the following are shown:

(1) Under the circumstances of the case, it may be inferred that there is a danger that the property sought to be attached would be concealed, substantially impaired in value, or otherwise made unavailable to levy if issuance of the order were delayed until the matter could be heard on notice.

(2) Under the circumstances of the case, it may be inferred that the defendant has failed to pay the debt underlying the requested attachment and the defendant is insolvent in the sense that the defendant is generally not paying his or her debts as those debts become due, unless the debts are subject to a bona fide dispute. Plaintiff’s affidavit filed in support of the ex parte attachment shall state, in addition to the requirements of Section 485.530, the known undisputed debts of the defendant, that the debts are not subject to bona fide dispute, and the basis for plaintiff’s determination that the defendant’s debts are undisputed.

(3) A bulk sales notice has been recorded and published pursuant to Division 6 (commencing with Section 6101) of the Commercial Code with respect to a bulk transfer by the defendant.

(4) An escrow has been opened pursuant to the provisions of Section 24074 of the Business and Professions Code with respect to the sale by the defendant of a liquor license.

(5) Any other circumstance showing that great or irreparable injury would result to the plaintiff if issuance of the order were delayed until the matter could be heard on notice.

(c) Upon a writ being issued solely on a showing under paragraph (2) of subdivision (b), if the defendant requests the court to review the issuance of the writ, the court shall conduct a hearing within five court days after the plaintiff is served with notice of the defendant’s request. A writ issued solely on a showing under paragraph (3) of subdivision (b) shall be limited to the property covered by the bulk sales notice or the proceeds of the sale of such property. In addition to any other service required by this title, such writ shall be served by the levying officer on the transferee or auctioneer identified by the bulk sales notice not more than five days after the levy of such writ. A writ issued solely on a showing under paragraph (4) of subdivision (b) shall be limited to the plaintiff’s pro rata share of the proceeds of the sale in escrow.

(Amended by Stats. 1988, Ch. 727, Sec. 1.)






ARTICLE 2 - Order Determining Right to Attach; Issuance of Writ of Attachment

485.210

(a) Upon the filing of the complaint or at any time thereafter, the plaintiff may apply pursuant to this article for a right to attach order and a writ of attachment by filing an application for the order and writ with the court in which the action is brought.

(b) The application shall satisfy the requirements of Section 484.020 and, in addition, shall include a statement showing that the requirement of Section 485.010 is satisfied.

(c) The application shall be supported by an affidavit showing all of the following:

(1) The plaintiff on the facts presented would be entitled to a judgment on the claim upon which the attachment is based.

(2) The plaintiff would suffer great or irreparable injury (within the meaning of Section 485.010) if issuance of the order were delayed until the matter could be heard on notice.

(3) The property sought to be attached is not exempt from attachment.

(d) An affidavit in support of the showing required by paragraph (3) of subdivision (c) may be based on the affiant’s information and belief.

(Added by Stats. 1974, Ch. 1516.)



485.220

(a) The court shall examine the application and supporting affidavit and, except as provided in Section 486.030, shall issue a right to attach order, which shall state the amount to be secured by the attachment, and order a writ of attachment to be issued upon the filing of an undertaking as provided by Sections 489.210 and 489.220, if it finds all of the following:

(1) The claim upon which the attachment is based is one upon which an attachment may be issued.

(2) The plaintiff has established the probable validity of the claim upon which the attachment is based.

(3) The attachment is not sought for a purpose other than the recovery upon the claim upon which the attachment is based.

(4) The affidavit accompanying the application shows that the property sought to be attached, or the portion thereof to be specified in the writ, is not exempt from attachment.

(5) The plaintiff will suffer great or irreparable injury (within the meaning of Section 485.010) if issuance of the order is delayed until the matter can be heard on notice.

(6) The amount to be secured by the attachment is greater than zero.

(b) If the court finds that the application and the supporting affidavit do not satisfy the requirements of Section 485.010, it shall so state and deny the order. If denial is solely on the ground that Section 485.010 is not satisfied, the court shall so state and such denial does not preclude the plaintiff from applying for a right to attach order and writ of attachment under Chapter 4 (commencing with Section 484.010) with the same affidavits and supporting papers.

(Amended by Stats. 1997, Ch. 222, Sec. 9. Effective January 1, 1998.)



485.230

Where a right to attach order has been issued by the court, a plaintiff may discover, through any means provided for by, and subject to the protections included in, Title 4 (commencing with Section 2016.010) of Part 4, the identity, location, and value of property in which the defendant has an interest.

(Amended by Stats. 2004, Ch. 182, Sec. 10. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



485.240

(a) Any defendant whose property has been attached pursuant to a writ issued under this chapter may apply for an order (1) that the right to attach order be set aside, the writ of attachment quashed, and any property levied upon pursuant to the writ be released, or (2) that the amount to be secured by the attachment be reduced as provided in Section 483.015. Such application shall be made by filing with the court and serving on the plaintiff a notice of motion.

(b) The notice of motion shall state the grounds on which the motion is based and shall be accompanied by an affidavit supporting any factual issues raised and points and authorities supporting any legal issues raised. It shall not be grounds to set aside an order that the plaintiff would not have suffered great or irreparable injury (within the meaning of Section 485.010) if issuance of the order had been delayed until the matter could have been heard on notice.

(c) At the hearing on the motion, the court shall determine whether the plaintiff is entitled to the right to attach order or whether the amount to be secured by the attachment should be reduced. If the court finds that the plaintiff is not entitled to the right to attach order, it shall order the right to attach order set aside, the writ of attachment quashed, and any property levied on pursuant to the writ released. If the court finds that the plaintiff is entitled to the right to attach order, thereafter the plaintiff may apply for additional writs pursuant to Article 2 (commencing with Section 484.310) or Article 3 (commencing with Section 484.510) of Chapter 4.

(d) The court’s determinations shall be made upon the basis of the pleadings and other papers in the record; but, upon good cause shown, the court may receive and consider at the hearing additional evidence, oral or documentary, and additional points and authorities, or it may continue the hearing for the production of such additional evidence or points and authorities.

(e) The hearing provided for in this section shall take precedence over all other civil matters on the calendar of that day except older matters of the same character.

(Amended by Stats. 1983, Ch. 155, Sec. 4. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)






ARTICLE 3 - Procedure for Obtaining Additional Writs

485.510

At any time after a right to attach order and writ of attachment have been issued under Article 2 (commencing with Section 485.210), the plaintiff may apply for an additional writ of attachment under this article by filing an application with the court in which the action is brought.

(Added by Stats. 1974, Ch. 1516.)



485.520

The application shall be executed under oath and shall include all of the following:

(a) A statement that the plaintiff has been issued a right to attach order and writ of attachment pursuant to Article 2 (commencing with Section 485.210) in the action.

(b) A statement of the amount to be secured by the attachment under the right to attach order.

(c) A description of the property to be attached under the writ of attachment and a statement that the plaintiff is informed and believes that the property is not exempt from attachment. The description shall satisfy the requirements of Section 484.020.

(d) A statement showing that the requirement of Section 485.010 has been satisfied.

(Amended by Stats. 1982, Ch. 1198, Sec. 41. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



485.530

(a) The application shall be supported by an affidavit showing both of the following:

(1) The plaintiff would suffer great or irreparable injury (within the meaning of Section 485.010) if the issuance of the writ of attachment were delayed until the matter could be heard on notice.

(2) The property sought to be attached is not exempt from attachment.

(b) The affidavit in support of the showing required by paragraph (2) of subdivision (a) may be based on the affiant’s information and belief.

(Amended by Stats. 1976, Ch. 437.)



485.540

The court shall examine the application and supporting affidavit and shall order a writ of attachment to be issued upon the filing of an undertaking as provided by Sections 489.210 and 489.220, if it finds all of the following:

(a) A right to attach order has been issued in the action pursuant to Article 2 (commencing with Section 485.210).

(b) The affidavit accompanying the application shows that the property sought to be attached, or the portion thereof to be specified in the writ, is not exempt from attachment.

(c) The plaintiff will suffer great or irreparable injury (within the meaning of Section 485.010) if issuance of the writ of attachment is delayed until the matter can be heard on notice.

(Amended by Stats. 1976, Ch. 437.)






ARTICLE 4 - Claim of Exemption

485.610

(a) The defendant may claim an exemption as to real or personal property levied upon pursuant to a writ of attachment issued under this chapter by following the procedure set forth in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9, except that the defendant shall claim the exemption as to personal property not later than 30 days after the levying officer serves the defendant with the notice of attachment describing such property and may claim an exemption for real property within the time provided in Section 487.030. For this purpose, references in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9 to the “judgment debtor” shall be deemed references to the defendant, and references to the “judgment creditor” shall be deemed references to the plaintiff.

(b) The defendant may claim the exemption provided by subdivision (b) of Section 487.020 within the time provided by subdivision (a) of this section either (1) by following the procedure set forth in Article 2 (commencing with Section 703. 510) of Chapter 4 of Division 2 of Title 9 or (2) by following the procedure set forth in subdivision (c) of Section 482.100 except that the requirement of showing changed circumstances under subdivision (a) of Section 482.100 does not apply.

(Amended by Stats. 1984, Ch. 538, Sec. 2.)









CHAPTER 6 - Temporary Protective Order

486.010

(a) At the time of applying for a right to attach order under Chapter 4 (commencing with Section 484.010), the plaintiff may apply pursuant to this chapter for a temporary protective order by filing an application for the order with the court in which the action is brought.

(b) The application shall state what relief is requested and shall be supported by an affidavit, which may be based on information and belief, showing that the plaintiff would suffer great or irreparable injury (within the meaning of Section 485.010) if the temporary protective order were not issued.

(Added by Stats. 1974, Ch. 1516.)



486.020

The court shall examine the application, supporting affidavit, and other papers on record and shall issue a temporary protective order, which shall state the amount sought to be secured by the attachment under the application for the right to attach order, upon the filing of an undertaking as provided by Sections 489.210 and 489.220, if it finds all of the following:

(a) The claim upon which the application for attachment is based is one upon which an attachment may be issued.

(b) The plaintiff has established the probable validity of the claim upon which the application for the attachment is based.

(c) The order is not sought for a purpose other than the recovery upon the claim upon which the application for the attachment is based.

(d) The plaintiff will suffer great or irreparable injury (within the meaning of Section 485.010) if the temporary protective order is not issued.

(Amended by Stats. 1982, Ch. 1198, Sec. 42.5. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



486.030

(a) In any case where the plaintiff has applied for a right to attach order and writ of attachment under Chapter 5 (commencing with Section 485.010), the court may in its discretion deny the application for the order and writ and issue instead a temporary protective order under this chapter if it determines that the requirements of Section 485.220 are satisfied but that the issuance of the temporary protective order instead of the right to attach order and writ would be in the interest of justice and equity to the parties, taking into account the effect on the defendant of issuing a writ of attachment ex parte, the effect on the plaintiff of issuing the temporary protective order instead of the writ, and other factors that bear on equity and justice under the circumstances of the particular case.

(b) If the court issues a temporary protective order under this section, the plaintiff’s application for a right to attach order and writ shall be treated as an application for a right to attach order and writ under Article 1 (commencing with Section 484.010) of Chapter 4 and the plaintiff shall comply with the requirements of service provided in Section 484.040.

(Added by Stats. 1974, Ch. 1516.)



486.040

The temporary protective order issued under this chapter shall contain such provisions as the court determines would be in the interest of justice and equity to the parties, taking into account the effects on both the defendant and the plaintiff under the circumstances of the particular case.

(Added by Stats. 1974, Ch. 1516.)



486.050

(a) Except as otherwise provided in Section 486.040, the temporary protective order may prohibit a transfer by the defendant of any of the defendant’s property in this state subject to the levy of the writ of attachment. The temporary protective order shall describe the property in a manner adequate to permit the defendant to identify the property subject to the temporary protective order.

(b) Notwithstanding subdivision (a), if the property is farm products held for sale or is inventory, the temporary protective order shall not prohibit the defendant from transferring the property in the ordinary course of business, but the temporary protective order may impose appropriate restrictions on the disposition of the proceeds from that type of transfer.

(Amended by Stats. 2008, Ch. 179, Sec. 35. Effective January 1, 2009.)



486.060

(a) Notwithstanding any terms of the temporary protective order, the defendant may issue any number of checks against any of the defendant’s accounts in a financial institution in this state to the extent permitted by this section.

(b) The defendant may issue any number of checks in any amount for the following purposes:

(1) Payment of any payroll expense (including fringe benefits and taxes and premiums for workers’ compensation and unemployment insurance) falling due in the ordinary course of business prior to the levy of a writ of attachment.

(2) Payment for goods thereafter delivered to the defendant C.O.D. for use in the defendant’s trade, business, or profession.

(3) Payment of taxes if payment is necessary to avoid penalties which will accrue if there is any further delay in payment.

(4) Payment of reasonable legal fees and reasonable costs and expenses required for the representation of the defendant in the action.

(c) In addition to the checks permitted to be issued by subdivision (b), the defendant may issue any number of checks for any purpose so long as the total amount of the checks does not exceed the greater of the following:

(1) The amount by which the total amount on deposit exceeds the sum of the amount sought to be secured by the attachment and the amounts permitted to be paid pursuant to subdivision (b).

(2) One thousand dollars ($1,000).

(Amended by Stats. 1982, Ch. 1198, Sec. 43. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



486.070

Except as otherwise provided by Section 486.110, a temporary protective order issued under this chapter binds only the defendant, whether or not any other person knows of or is served with a copy of the temporary protective order.

(Amended by Stats. 1976, Ch. 437.)



486.080

The temporary protective order shall be personally served on the defendant together with the documents referred to in Section 484.040.

(Amended by Stats. 1982, Ch. 1198, Sec. 44. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



486.090

Except as otherwise provided in this title, the temporary protective order shall expire at the earliest of the following times:

(a) Forty days after the issuance of the order or, if an earlier date is prescribed by the court in the order, on such earlier date.

(b) As to specific property described in the order, when a levy of attachment upon that property is made by the plaintiff.

(Amended by Stats. 1976, Ch. 437.)



486.100

Upon ex parte application of the defendant or, if the court so orders, after a noticed hearing, the court may modify or vacate the temporary protective order if it determines that such action would be in the interest of justice and equity to the parties, taking into account the effect on the defendant of the continuance of the original order, the effect on the plaintiff of modifying or vacating the order, and any other factors.

(Added by Stats. 1974, Ch. 1516.)



486.110

(a) The service upon the defendant of a temporary protective order pursuant to Section 486.080 creates a lien upon any property, or the proceeds thereof, which is described in the order, is owned by the defendant at the time of such service, and is subject to attachment pursuant to this title. The lien continues on property subject to the lien, notwithstanding the transfer or encumbrance of the property subject to the lien, unless the person receiving the property, whether real or personal, is a person listed in Section 697.740.

(b) The lien terminates upon the date of expiration of the temporary protective order except with respect to property levied upon while the temporary protective order is in effect under a writ of attachment issued upon application of the plaintiff.

(Amended by Stats. 1984, Ch. 538, Sec. 2.5.)






CHAPTER 7 - Property Subject to Attachment

487.010

The following property of the defendant is subject to attachment:

(a) Where the defendant is a corporation, all corporate property for which a method of levy is provided by Article 2 (commencing with Section 488.300) of Chapter 8.

(b) Where the defendant is a partnership or other unincorporated association, all partnership or association property for which a method of levy is provided by Article 2 (commencing with Section 488.300) of Chapter 8.

(c) Where the defendant is a natural person, all of the following property:

(1) Interests in real property except leasehold estates with unexpired terms of less than one year.

(2) Accounts receivable, chattel paper, and general intangibles arising out of the conduct by the defendant of a trade, business, or profession, except any such individual claim with a principal balance of less than one hundred fifty dollars ($150).

(3) Equipment.

(4) Farm products.

(5) Inventory.

(6) Final money judgments arising out of the conduct by the defendant of a trade, business, or profession.

(7) Money on the premises where a trade, business, or profession is conducted by the defendant and, except for the first one thousand dollars ($1,000), money located elsewhere than on such premises and deposit accounts, but, if the defendant has more than one deposit account or has at least one deposit account and money located elsewhere than on the premises where a trade, business, or profession is conducted by the defendant, the court, upon application of the plaintiff, may order that the writ of attachment be levied so that an aggregate amount of one thousand dollars ($1,000) in the form of such money and in such accounts remains free of levy.

(8) Negotiable documents of title.

(9) Instruments.

(10) Securities.

(11) Minerals or the like (including oil and gas) to be extracted.

(d) In the case of a defendant described in subdivision (c), community property of a type described in subdivision (c) is subject to attachment if the community property would be subject to enforcement of the judgment obtained in the action in which the attachment is sought. Unless the provision or context otherwise requires, if community property that is subject to attachment is sought to be attached:

(1) Any provision of this title that applies to the property of the defendant or to obligations owed to the defendant also applies to the community property interest of the spouse of the defendant and to obligations owed to either spouse that are community property.

(2) Any provision of this title that applies to property in the possession or under the control of the defendant also applies to community property in the possession or under the control of the spouse of the defendant.

(Amended by Stats. 1982, Ch. 1198, Sec. 46. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



487.020

Except as provided in paragraph (2) of subdivision (a) of Section 3439.07 of the Civil Code, the following property is exempt from attachment:

(a) All property exempt from enforcement of a money judgment.

(b) Property which is necessary for the support of a defendant who is a natural person or the family of such defendant supported in whole or in part by the defendant.

(c) “Earnings” as defined by Section 706.011.

(d) All property not subject to attachment pursuant to Section 487.010.

(Amended by Stats. 1986, Ch. 383, Sec. 7.)



487.025

(a) The recording of a homestead declaration (as defined in Section 704.910) does not limit or affect the right of a plaintiff to attach the declared homestead described in the homestead declaration, whether the homestead declaration is recorded before or after the declared homestead is attached.

(b) An attachment lien attaches to a homestead (as defined in Section 704.710) in the amount of any surplus over the total of the following:

(1) All liens and encumbrances on the homestead at the time the attachment lien is created.

(2) The homestead exemption set forth in Section 704.730.

(c) Nothing in subdivision (a) or (b) limits the right of the defendant to an exemption under subdivision (b) of Section 487.020.

(d) Notwithstanding subdivision (b), a homestead (as defined in Section 704.710) is exempt from sale to the extent provided in Section 704.800 when it is sought to be sold to enforce the judgment obtained in the action in which the attachment was obtained.

(Added by Stats. 1982, Ch. 1198, Sec. 47.5. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



487.030

(a) At any time prior to the entry of judgment in the action, the defendant may claim any exemption provided by subdivision (a) of Section 487.020 with respect to real property by following the procedure set forth in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9. A claim of exemption under this subdivision shall be denied if the claim has been denied earlier in the action.

(b) At any time prior to the entry of judgment in the action, the defendant may claim the exemption provided by subdivision (b) of Section 487.020 with respect to real property either (1) by following the procedure set forth in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9 or (2) by following the procedure set forth in subdivision (c) of Section 482.100 except that the requirement of showing changed circumstances under subdivision (a) of Section 482.100 does not apply. A claim of exemption under this subdivision shall be denied if the claim has been denied earlier in the action and there is no change in circumstances affecting the claim.

(c) For the purposes of this section, references in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9 to the “judgment debtor” shall be deemed references to the defendant, and references to the “judgment creditor” shall be deemed references to the plaintiff.

(d) Nothing in this section limits the right to claim after the entry of judgment a homestead exemption for real property under Article 4 (commencing with Section 704.710) of Chapter 4 of Division 2 of Title 9 unless prior to entry of judgment the defendant has claimed the exemption provided by subdivision (a) of Section 487.020 with respect to such property and the claim has been denied.

(Added by Stats. 1982, Ch. 1198, Sec. 48. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)






CHAPTER 8 - Levy Procedures; Lien of Attachment; Management and Disposition of Attached Property

ARTICLE 1 - General Provisions

488.010

The writ of attachment shall include the following information:

(a) The date of issuance of the writ.

(b) The title of the court that issued the writ and the cause and number of the action.

(c) The name and address of the plaintiff and the name and last known address of the defendant.

(d) The amount to be secured by the attachment.

(e) A description of the property to be levied upon to satisfy the attachment.

(Repealed and added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.020

(a) A writ of attachment shall be directed to a levying officer in the county in which property of the defendant described in the writ may be located and to any registered process server.

(b)  Upon the receipt of written instructions from the plaintiff’s attorney of record or, if the plaintiff has no attorney of record, from the plaintiff, the levying officer to whom the writ is directed and delivered shall levy the writ without delay in the manner provided in this chapter on the property described in the writ or so much thereof as is clearly sufficient to satisfy the amount to be secured by the attachment. The levying officer is not liable for a determination made in good faith under this subdivision.

(c) If a copy of the summons and complaint has not previously been served on the defendant, the instructions to the levying officer shall instruct the levying officer to make the service at the same time the levying officer serves the defendant with a copy of the writ of attachment.

(Repealed and added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.030

(a) The plaintiff shall give the levying officer instructions in writing. The instructions shall be signed by the plaintiff’s attorney of record or, if the plaintiff does not have an attorney of record, by the plaintiff. The instructions shall contain the information needed or requested by the levying officer to comply with the provisions of this title, including but not limited to:

(1) An adequate description of any property to be levied upon.

(2) A statement whether the property is a dwelling.

(3) If the property is a dwelling, whether it is real or personal property.

(b) Subject to subdivision (c), the levying officer shall act in accordance with the written instructions to the extent the actions are taken in conformance with the provisions of this title.

(c) Except to the extent the levying officer has actual knowledge that the information is incorrect, the levying officer may rely on any information contained in the written instructions.

(Repealed and added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.040

(a) If the levying officer is required by any provision of this title to serve any writ, order, notice, or other paper on any person, the plaintiff shall include in the instructions to the levying officer the correct name and address of the person. The plaintiff shall use reasonable diligence to ascertain the correct name and address of the person.

(b) Unless the levying officer has actual knowledge that the name or address included in the instructions is incorrect, the levying officer shall rely on the instructions in serving the writ, order, notice, or other paper on the person.

(Repealed and added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.050

(a) Except as otherwise provided by law:

(1) As a prerequisite to the performance by the levying officer of a duty under this title, the plaintiff shall deposit a sum of money with the levying officer sufficient to pay the costs of performing the duty.

(2) As a prerequisite to the taking of property into custody by the levying officer under this chapter, whether by keeper or otherwise, the plaintiff shall deposit with the levying officer a sum of money sufficient to pay the costs of taking the property and keeping it safely for a period not to exceed 15 days. If continuation of the custody of the property is required, the levying officer shall, from time to time, demand orally or in writing that the plaintiff deposit additional amounts to cover estimated costs for periods not to exceed 30 days each. A written demand may be mailed or delivered to the plaintiff. The plaintiff has not less than three business days after receipt of the demand within which to comply with the demand. If the amount demanded is not paid within the time specified in the oral or written demand, the levying officer shall release the property.

(b) The levying officer is not liable for failure to take or hold property unless the plaintiff has complied with the provisions of this section.

(Repealed and added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.060

The notice of attachment shall inform the person notified of all of the following:

(a) The capacity in which the person is notified.

(b) The specific property which is sought to be attached.

(c) The person’s rights under the attachment, including the right to make a third-party claim pursuant to Division 4 (commencing with Section 720.010) of Title 9.

(d) The person’s duties under the attachment.

(Repealed and added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.065

A copy of the original notice of attachment which has been served upon a third party holding the property sought to be attached, if served upon the defendant or any other party, shall suffice as the notice of attachment to that person.

(Added by Stats. 1984, Ch. 759, Sec. 1.)



488.070

If a writ of attachment has been issued and personal property sought to be attached under the writ is located in a private place of the defendant:

(a) The levying officer shall comply with the provisions of Section 699.030.

(b) The plaintiff may obtain the relief provided under Section 699.030 in the manner and subject to the requirements of that section.

(Repealed and added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.080

(a) A registered process server may levy under a writ of attachment on the following types of property:

(1) Real property, pursuant to Section 488.315.

(2) Growing crops, timber to be cut, or minerals or the like (including oil and gas) to be extracted or accounts receivable resulting from the sale thereof at the wellhead or minehead, pursuant to Section 488.325.

(3) Personal property in the custody of a levying officer, pursuant to Section 488.355.

(4) Equipment of a going business, pursuant to Section 488.375.

(5) Motor vehicles, vessels, mobilehomes, or commercial coaches used as equipment of a going business, pursuant to Section 488.385.

(6) Farm products or inventory of a going business, pursuant to Section 488.405.

(7) Personal property used as a dwelling, pursuant to subdivision (a) of Section 700.080.

(8) Deposit accounts, pursuant to Section 488.455.

(9) Property in a safe-deposit box, pursuant to Section 488.460.

(10) Accounts receivable or general intangibles, pursuant to Section 488.470.

(11) Final money judgments, pursuant to Section 488.480.

(12) Interest of a defendant in personal property in the estate of a decedent, pursuant to Section 488.485.

(b) Before levying under the writ of attachment, the registered process server shall deposit a copy of the writ with the levying officer and pay the fee provided by Section 26721 of the Government Code.

(c) If a registered process server levies on property pursuant to subdivision (a), the registered process server shall do both of the following:

(1) Comply with the applicable levy, posting, and service provisions of Article 2 (commencing with Section 488.300).

(2) Request any third person served to give a garnishee’s memorandum to the levying officer in compliance with Section 488.610 on a form provided by the registered process server.

(d) Within five court days after levy under this section, all of the following shall be filed with the levying officer:

(1) The writ of attachment.

(2) A proof of service by the registered process server stating the manner of levy performed.

(3) Proof of service of the copy of the writ and notice of attachment on other persons, as required by Article 2 (commencing with Section 488.300).

(4) Instructions in writing, as required by the provisions of Section 488.030.

(e) If the fee provided by Section 26721 of the Government Code has been paid, the levying officer shall perform all other duties under the writ as if the levying officer had levied under the writ and shall return the writ to the court. If the registered process server does not comply with subdivisions (b) and (d), the levy is ineffective and the levying officer is not required to perform any duties under the writ and may issue a release for any property sought to be attached. The levying officer is not liable for actions taken in conformance with the provisions of this title in reliance on information provided to the levying officer under subdivision (d), except to the extent that the levying officer has actual knowledge that the information is incorrect. Nothing in this subdivision limits any liability the plaintiff or registered process server may have if the levying officer acts on the basis of incorrect information provided under subdivision (d).

(f) The fee for services of a registered process server under this section shall be allowed as a recoverable cost pursuant to Section 1033.5.

(Amended by Stats. 2007, Ch. 15, Sec. 1. Effective January 1, 2008.)



488.090

Except as otherwise provided by statute, where the method of levy upon property requires that property be taken into custody or where the levying officer is otherwise directed to take property into custody, the levying officer may do so by any of the following methods:

(a) Removing the property to a place of safekeeping.

(b) Installing a keeper.

(c) Otherwise obtaining possession or control of the property.

(Repealed and added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.100

The levying officer has a special lien, dependent upon possession, on personal property levied upon in the amount of the levying officer’s costs for which an advance has not been made.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.110

A third person shall claim an interest in property attached in the manner provided for third-party claims under Division 4 (commencing with Section 720.010) of Title 9.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.120

In any case where property has been levied upon and, pursuant to a levy, a copy of the writ of attachment and a notice of attachment are required by statute to be posted or to be served on or mailed to the defendant or other person, failure to post, serve, or mail the copy of the writ and the notice does not affect the attachment lien created by the levy.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.130

(a) The levying officer to whom the writ of attachment is delivered shall return the writ to the court from which the writ issued, together with a report of the levying officer’s actions. The return shall be made promptly in accordance with the plaintiff’s instructions given to the levying officer but in no event later than 60 days after the levying officer receives the writ.

(b) The levying officer shall make a full inventory of property attached and return the inventory with the writ.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.140

(a) The levying officer or registered process server is not liable for actions taken in conformance with the provisions of this title, including actions taken in conformance with the provisions of this title in reliance on information contained in the written instructions of the plaintiff except to the extent the levying officer or registered process server has actual knowledge that the information is incorrect. Nothing in this subdivision limits any liability the plaintiff may have if the levying officer or registered process server acts on the basis of incorrect information given in the written instructions.

(b) Unless the levying officer is negligent in the care or handling of the property, the levying officer is not liable to either the plaintiff or the defendant for loss by fire, theft, injury, or damage of any kind to personal property while (1) in the possession of the levying officer either in a warehouse or other storage place or in the custody of a keeper or (2) in transit to or from a warehouse or other storage place.

(Amended by Stats. 1983, Ch. 155, Sec. 5.5. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)






ARTICLE 2 - Methods of Levy

488.300

If the method of levy under a writ of execution is incorporated by this article, for the purposes of this article references in Article 4 (commencing with Section 700.010) of Chapter 3 of Division 2 of Title 9 to:

(a) “Judgment creditor” shall be deemed references to the plaintiff.

(b) “Judgment debtor” shall be deemed references to the defendant.

(c) “Notice of levy” shall be deemed references to a notice of attachment.

(d) “Writ” shall be deemed references to a writ of attachment.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.305

At the time of levy pursuant to this article or promptly thereafter, the levying officer shall serve a copy of the writ of attachment and a notice of attachment on the defendant.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.315

To attach real property, the levying officer shall comply with Section 700.015 and the recorder shall index the copy of the writ of attachment and a notice of attachment as provided in that section.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.325

To attach (1) growing crops, (2) timber to be cut, or (3) minerals or the like (including oil and gas) to be extracted or accounts receivable resulting from the sale thereof at the wellhead or minehead, the levying officer shall comply with Section 700.020 and the recorder shall index the copy of the writ of attachment and a notice of attachment as provided in that section.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.335

Unless another method of attachment is provided by this article, to attach tangible personal property in the possession or under the control of the defendant, the levying officer shall take the property into custody.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.345

Unless another method of attachment is provided by this article, to attach tangible personal property in the possession or under the control of a third person, the levying officer shall comply with Section 700.040.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.355

(a) To attach personal property in the custody of a levying officer, the plaintiff or levying officer shall comply with subdivision (a) of Section 700.050.

(b) The levying officer having custody of the property shall comply with the writs in the order they are received and is not subject to the provisions of Article 4 (commencing with Section 488.600).

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.365

To attach goods in the possession of a bailee (as defined in Section 7102 of the Commercial Code) other than one who has issued a negotiable document of title therefor, the levying officer shall comply with Section 700.060.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.375

(a) Except as provided by Section 488.385, to attach equipment of a going business in the possession or under the control of the defendant, the levying officer shall file with the office of the Secretary of State a notice of attachment, in the form prescribed by the Secretary of State, which shall contain all of the following:

(1) The name and mailing address of the plaintiff.

(2) The name and last known mailing address of the defendant.

(3) The title of the court where the action is pending and the cause and number of the action.

(4) A description of the specific property attached.

(5) A statement that the plaintiff has acquired an attachment lien on the specified property of the defendant.

(b) Upon presentation of a notice of attachment under this section for filing, and tender of the filing fee to the office of the Secretary of State, the notice of attachment shall be filed, marked, and indexed in the same manner as a financing statement. The fee for filing in the office of the Secretary of State is the same as the fee for filing a financing statement in the standard form.

(c) Upon the request of any person, the Secretary of State shall issue a certificate showing whether there is on file in that office on the date and hour stated therein any notice of attachment filed against the equipment of a particular person named in the request. If a notice of attachment is on file, the certificate shall state the date and hour of filing of each such notice and any notice affecting any such notice of attachment and the name and address of the plaintiff. Upon request, the Secretary of State shall furnish a copy of any notice of attachment or notice affecting a notice of attachment. The certificate shall be issued as part of a combined certificate pursuant to Section 9528 of the Commercial Code, and the fee for the certificate and copies shall be in accordance with that section.

(d) The fee for filing, indexing, and furnishing filing data for a notice of extension of attachment is the same as the fee for a continuation statement under Section 9525 of the Commercial Code. The fee for filing, indexing, and furnishing filing data for a notice of release of attachment is the same as the fee for a statement of release under Section 9525 of the Commercial Code.

(e) If property subject to an attachment lien under this section becomes a fixture (as defined in Section 9313 of the Commercial Code), the attachment lien under this section is extinguished.

(Amended by Stats. 1999, Ch. 991, Sec. 13.4. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



488.385

(a) To attach a vehicle or vessel for which a certificate of ownership has been issued by the Department of Motor Vehicles, or a mobilehome or commercial coach for which a certificate of title has been issued by the Department of Housing and Community Development, which is equipment of a going business in the possession or under the control of the defendant, the levying officer shall file with the appropriate department a notice of attachment, in the form prescribed by the appropriate department, which shall contain all of the following:

(1) The name and mailing address of the plaintiff.

(2) The name and last known mailing address of the defendant.

(3) The title of the court where the action is pending and the cause and number of the action.

(4) A description of the specific property attached.

(5) A statement that the plaintiff has acquired an attachment lien on the specific property of the defendant.

(b) Upon presentation of a notice of attachment, notice of extension, or notice of release under this section for filing and tender of the filing fee to the appropriate department, the notice shall be filed and indexed. The fee for filing and indexing the notice is fifteen dollars ($15).

(c) Upon the request of any person, the department shall issue its certificate showing whether there is on file in that department on the date and hour stated therein any notice of attachment filed against the property of a particular person named in the request. If a notice of attachment is on file, the certificate shall state the date and hour of filing of each such notice of attachment and any notice affecting any such notice of attachment and the name and address of the plaintiff. The fee for the certificate issued pursuant to this subdivision is fifteen dollars ($15). Upon request, the department shall furnish a copy of any notice of attachment or notice affecting a notice of attachment for a fee of one dollar ($1) per page.

(d) If property subject to an attachment lien under this section becomes a fixture (as defined in paragraph (41) of subdivision (a) of Section 9102 of the Commercial Code), the attachment lien under this section is extinguished.

(Amended by Stats. 2003, Ch. 719, Sec. 1. Effective January 1, 2004.)



488.395

Except as specified in subdivision (e) and as provided by Sections 488.325 and 488.405:

(a) To attach farm products or inventory of a going business in the possession or under the control of the defendant, the levying officer shall place a keeper in charge of the property for the period prescribed by subdivisions (b) and (c). During the keeper period, the business may continue to operate in the ordinary course of business provided that all sales are final and are for cash or its equivalent. For the purpose of this subdivision, a check is the equivalent of cash. The levying officer is not liable for accepting payment in the form of a cash equivalent. The keeper shall take custody of the proceeds from all sales unless otherwise directed by the plaintiff.

(b) Subject to subdivision (c), the period during which the business may continue to operate under the keeper is:

(1) Ten days, if the defendant is a natural person and the writ of attachment has been issued ex parte pursuant to Article 3 (commencing with Section 484.510) of Chapter 4 or pursuant to Chapter 5 (commencing with Section 485.010).

(2) Two days, in cases not described in paragraph (1).

(c) Unless some other disposition is agreed upon by the plaintiff and the defendant, the levying officer shall take the farm products or inventory into exclusive custody at the earlier of the following times:

(1) At any time the defendant objects to placement of a keeper in charge of the business.

(2) At the conclusion of the applicable period prescribed by subdivision (b).

(d) A defendant described in paragraph (1) of subdivision (b) may claim an exemption pursuant to subdivision (b) of Section 487.020 by following the procedure set forth in subdivision (c) of Section 482.100 except that the requirement of showing changed circumstances under subdivision (a) of Section 482.100 does not apply. Upon a showing that the property is exempt pursuant to subdivision (b) of Section 487.020, the court shall order the release of the exempt property and may make such further order as the court deems appropriate to protect against frustration of the collection of the plaintiff’s claim. The order may permit the plaintiff to attach farm products or inventory of the going business and proceeds or after-acquired property, or both, by filing pursuant to Section 488.405 and may provide reasonable restrictions on the disposition of the property previously attached.

(e) This section does not apply to the placement of a keeper in a business for the purpose of attaching tangible personal property consisting solely of money or equivalent proceeds of sales, which shall be conducted in the same manner as provided in Section 700.070.

(Amended by Stats. 1996, Ch. 1159, Sec. 10. Effective January 1, 1997.)



488.405

(a) This section provides an alternative method of attaching farm products or inventory of a going business in the possession or under the control of the defendant, but this section does not apply to property described in Section 488.325. This section applies if the plaintiff instructs the levying officer to attach the farm products or inventory under this section.

(b) To attach under this section farm products or inventory of a going business in the possession or under the control of the defendant, the levying officer shall file a notice of attachment with the Secretary of State.

(c) Except as provided in subdivisions (d) and (e), the filing of the notice of attachment gives the plaintiff an attachment lien on all of the following:

(1) The farm products or inventory described in the notice.

(2) Identifiable cash proceeds (as that term is used in Section 9315 of the Commercial Code).

(3) If permitted by the writ of attachment or court order, after-acquired property.

(d) The attachment lien created by the filing of the notice of attachment under this section does not extend to either of the following:

(1) A vehicle or vessel required to be registered with the Department of Motor Vehicles or a mobilehome or commercial coach required to be registered pursuant to the Health and Safety Code.

(2) The inventory of a retail merchant held for sale except to the extent that the inventory of the retail merchant consists of durable goods having a unit retail value of at least five hundred dollars ($500). For the purposes of this paragraph, “retail merchant” does not include (A) a person whose sales for resale exceeded 75 percent in dollar volume of the person’s total sales of all goods during the 12 months preceding the filing of the notice of attachment or (B) a cooperative association organized pursuant to Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code (agricultural cooperative associations) or Part 3 (commencing with Section 13200) of Division 3 of Title 1 of the Corporations Code (Fish Marketing Act).

(e) If property subject to an attachment lien under this section becomes a fixture (as defined in paragraph (41) of subdivision (a) of Section 9102 of the Commercial Code), the attachment lien under this section is extinguished.

(f) The notice of attachment shall be in the form prescribed by the Secretary of State and shall contain all of the following:

(1) The name and mailing address of the plaintiff.

(2) The name and last known mailing address of the defendant.

(3) The title of the court where the action is pending and the cause and number of the action.

(4) A description of the farm products and inventory attached.

(5) A statement that the plaintiff has acquired an attachment lien on the described property and on identifiable cash proceeds (as that term is used in Section 9315 of the Commercial Code) and, if permitted by the writ of attachment or court order, on after-acquired property.

(g) Upon presentation of a notice of attachment under this section for filing and tender of the filing fee to the office of the Secretary of State, the notice of attachment shall be filed, marked, and indexed in the same manner as a financing statement. The fee for filing in the office of the Secretary of State is the same as the fee for filing a financing statement in the standard form.

(h) Upon the request of any person, the Secretary of State shall issue a certificate showing whether there is on file in that office on the date and hour stated therein any notice of attachment filed against the farm products or inventory of a particular person named in the request. If a notice of attachment is on file, the certificate shall state the date and hour of filing of each such notice of attachment and any notice affecting any such notice of attachment and the name and address of the plaintiff. Upon request, the Secretary of State shall furnish a copy of any notice of attachment or notice affecting a notice of attachment. The certificate shall be issued as part of a combined certificate pursuant to Section 9528 of the Commercial Code, and the fee for the certificate and copies shall be in accordance with that section.

(i) The fee for filing, indexing, and furnishing filing data for a notice of extension of attachment is the same as the fee for a continuation statement under Section 9525 of the Commercial Code. The fee for filing, indexing, and furnishing filing data for a notice of release of attachment is the same as the fee for a statement of release under Section 9519 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 14. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



488.415

To attach personal property used as a dwelling, the levying officer shall comply with Section 700.080.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.425

If a vehicle or vessel is attached and a certificate of ownership has been issued by the Department of Motor Vehicles for the vehicle or vessel and the certificate of ownership is still in effect, or if a mobilehome or commercial coach is attached and a certificate of title has been issued by the Department of Housing and Community Development for the mobilehome or commercial coach and the certificate of title is still in effect, the levying officer shall comply with Section 700.090.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.435

(a) To attach chattel paper, the levying officer shall comply with Section 700.100.

(b) In addition to any other rights created by a levy on chattel paper, the levy creates a lien on the defendant’s rights in specific goods subject to the chattel paper.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.440

To attach an instrument, the levying officer shall comply with Section 700.110.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.445

To attach a negotiable document of title, the levying officer shall comply with Section 700.120.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.450

To attach a security, the levying officer shall comply with Section 8112 of the Commercial Code. The legal process referred to in Section 8112 of the Commercial Code means the legal process required by the state in which the chief executive office of the issuer of the security is located and, where that state is California, means personal service by the levying officer of a copy of the writ of attachment and notice of attachment on the person who is to be served.

(Amended by Stats. 1996, Ch. 497, Sec. 1.5. Effective January 1, 1997.)



488.455

(a) Subject to Sections 488.465 and 684.115, to attach a deposit account, the levying officer shall personally serve a copy of the writ of attachment and a notice of attachment on the financial institution with which the deposit account is maintained.

(b) The attachment lien that arises upon service of a writ of attachment and notice of attachment reaches only amounts in a deposit account at the time of service on the financial institution, including the amount of any deposit not yet finally collected, unless the deposit is returned unpaid to the financial institution.

(c) The levying officer shall serve a copy of the writ of attachment and a notice of attachment on any third person in whose name any deposit account described therein stands. That service shall be made personally or by mail as follows:

(1) At the time of levy or promptly thereafter, if the party seeking the levy informs the levying officer of that person and his, her, or its residence or business address.

(2) Promptly following the levying officer’s receipt of a garnishee’s memorandum if service was not accomplished pursuant to paragraph (1), if the garnishee’s memorandum identifies that person and his, her, or its residence or business address.

(d) The financial institution shall not honor a withdrawal request or a check or other order for the payment of money from the deposit account if presentation of that withdrawal request or item to the financial institution occurs during the time the attachment lien is in effect unless, following that withdrawal or payment, sufficient funds are available to cover the levy. For these purposes, a withdrawal from the deposit account to cover the financial institution’s standard fee or charge for processing the levy shall not be considered a payment of money from the account in violation of this subdivision.

(e) During the time the attachment lien is in effect, the financial institution is not liable to any person for any of the following:

(1) Performance of the duties of a garnishee under the levy.

(2) Nonpayment of a check or other order for the payment or transfer of money drawn or presented against the deposit account if the nonpayment is pursuant to the requirements of subdivision (d).

(3) Refusal to pay a withdrawal from the deposit account if the refusal is pursuant to the requirements of subdivision (d).

(f) For the purposes of this section, none of the following is a third person in whose name the deposit account stands:

(1) A person who is only a person named as the beneficiary of a Totten trust account.

(2) A person who is only a payee designated in a pay-on-death provision in an account pursuant to Section 18318.5 of the Financial Code or Section 5140 of the Probate Code, or other similar provision.

(3) A person who is only acting in a representative or custodial capacity with respect to benefits paid or payable by the United States government. Rather, accounts maintained by the representative or custodian shall be deemed to stand in that beneficiary’s name, and the amounts therein shall be covered by a levy against that beneficiary.

(g) For purposes of this section, final payment of a deposit shall be deemed to have occurred in accordance with Section 4215 or 11210 of the Commercial Code or with automated clearinghouse or Federal Reserve System rule, regulation, operating circular, or similar governing document, as applicable to the deposit. If, for any reason, a deposit is returned by the financial institution upon which it is drawn, that deposit shall not be deemed finally collected for purposes of this subdivision regardless of any later payment by the financial institution upon which the deposit is drawn.

(h) When a deposit account has been attached, as an alternative to paying the amount of the deposit account that is attached to the levying officer as required by Section 488.600, the financial institution may continue to hold the deposit account until the deposit account is levied upon after judgment in the action or is earlier released, the deposit account to be held in one of the following manners:

(1) If the entire deposit account is attached, the financial institution may hold the deposit account on the terms applicable before the attachment, subject to the requirements of subdivision (d).

(2) If less than the entire deposit account is attached:

(A) With the consent of the defendant, and any third person in whose name the deposit account stands, the financial institution may hold in the deposit account on the same terms an amount larger than the attached amount as necessary to avoid a penalty or a reduction of the rate of interest.

(B) If the defendant, and any third person in whose name the deposit account stands, do not consent as provided in subparagraph (A), the financial institution may hold the attached amount on the same terms affecting the deposit account before the attachment, subject to the requirements of subdivision (d).

(3) The financial institution may hold the attached deposit account in any other manner agreed upon by the plaintiff, the defendant, and any third person in whose name the deposit account stands.

(i) Subdivision (h) does not prevent a financial institution that is holding an attached deposit account as provided in subdivision (h) from paying the attached amount to the levying officer before the time the financial institution otherwise is required to pay the amount under subdivision (h).

(Amended by Stats. 2012, Ch. 484, Sec. 2. Effective January 1, 2013.)



488.460

(a) Subject to Sections 488.465 and 684.115, to attach property in a safe-deposit box, the levying officer shall personally serve a copy of the writ of attachment and a notice of attachment on the financial institution with which the safe-deposit box is maintained.

(b) At the time of levy or promptly thereafter, the levying officer shall serve a copy of the writ of attachment and a notice of attachment on any third person in whose name the safe-deposit box stands.

(c) During the time the attachment lien is in effect, the financial institution may not permit the removal of any of the contents of the safe-deposit box except as directed by the levying officer.

(d) Upon receipt of a garnishee’s memorandum from the financial institution, as required by Section 488.610, indicating a safe-deposit box is under levy, the levying officer shall promptly mail a written notice to the judgment creditor demanding an additional fee as required by Section 26723 of the Government Code, plus the costs to open the safe-deposit box and seize and store the contents. The levying officer shall release the levy on the safe-deposit box if the plaintiff does not pay the required fee, plus costs, within three business days plus the extended time period specified in subdivision (a) of Section 1013 for service by mail by the levying officer.

(e) The levying officer may first give the person in whose name the safe-deposit box stands an opportunity to open the safe-deposit box to permit the removal pursuant to the attachment of the attached property. The financial institution may refuse to permit the forcible opening of the safe-deposit box to permit the removal of the attached property unless the plaintiff or levying officer pays in advance the cost of forcibly opening the safe-deposit box and of repairing any damage caused thereby.

(f) During the time the attachment lien is in effect, the financial institution is not liable to any person for any of the following:

(1) Performance of the duties of a garnishee under the attachment.

(2) Refusal to permit access to the safe-deposit box by the person in whose name it stands.

(3) Removal of any of the contents of the safe-deposit box pursuant to the attachment.

(g) If the levying officer removes any property from the safe-deposit box to satisfy the levy, but allows other property to remain in the safe-deposit box, the attachment lien is released automatically with respect to any property that remains in the safe-deposit box.

(Amended by Stats. 2012, Ch. 484, Sec. 3. Effective January 1, 2013.)



488.465

(a) Except as provided in subdivision (b), a deposit account or safe-deposit box standing in the name of a person other than the defendant, either alone or together with other third persons, is not subject to levy under Section 488.455 or 488.460 unless the levy is authorized by court order. The levying officer shall serve a copy of the court order on the third person at the time the copy of the writ of attachment and the notice of attachment are served on the third person.

(b) A court order is not required as a prerequisite to levy on a deposit account or safe-deposit box standing in the name of any of the following:

(1) The defendant, whether alone or together with third persons.

(2) The defendant’s spouse, whether alone or together with other third persons. An affidavit showing that the person in whose name the account stands is the defendant’s spouse shall be delivered to the financial institution at the time of levy.

(3) A fictitious business name if an unexpired fictitious business name statement filed pursuant to Chapter 5 (commencing with Section 17900) of Part 3 of Division 7 of the Business and Professions Code lists as the persons doing business under the fictitious business name either (A) the defendant or (B) the defendant’s spouse or (C) the defendant and the defendant’s spouse, but does not list any other person. A copy of a fictitious business name statement, certified as provided in Section 17926 of the Business and Professions Code, that satisfies these requirements shall be delivered to the financial institution at the time of levy and, if a person other than the defendant is listed in the statement, an affidavit showing that the other person is the defendant’s spouse shall also be delivered to the financial institution at the time of levy.

(c) In any case where a deposit account in the name of a person other than the defendant, whether alone or together with the defendant, is levied upon, the financial institution shall not pay to the levying officer the amount levied upon until being notified to do so by the levying officer. The levying officer may not require the financial institution to pay the amount levied upon until the expiration of 15 days after service of notice of attachment on the third person.

(Repealed and added by Stats. 1984, Ch. 538, Sec. 6.3.)



488.470

(a) Unless another method of attachment is provided by this article, to attach an account receivable or general intangible, the levying officer shall personally serve a copy of the writ of attachment and a notice of attachment on the account debtor.

(b) If an attachment is made under subdivision (a) and payments on the account receivable or general intangible are made to a person other than the defendant (whether pursuant to a security agreement, assignment for collection, or otherwise), the levying officer shall, if so instructed by the plaintiff, personally serve a copy of the writ of attachment and a notice of attachment on such third person. Service of the copy of the writ and notice of attachment on the third person is an attachment of any amounts owed to the defendant by the third person.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.475

(a) The following property may be attached pursuant to this article notwithstanding that the property levied upon is the subject of a pending action or special proceeding:

(1) Real property.

(2) Growing crops, timber to be cut, or minerals or the like (including oil and gas) to be extracted or accounts receivable resulting from the sale thereof at the wellhead or minehead.

(3) Tangible personal property in the possession or under the control of the defendant or in the custody of a levying officer.

(4) The interest of a defendant in personal property in the estate of a decedent, whether the interest arises by testate or intestate succession.

(b) Except as provided in subdivision (a), attachment of property that is the subject of an action or special proceeding pending at the time of the attachment is not effective.

(c) If attachment is attempted but is ineffective under subdivision (b) and the levying officer has requested a garnishee’s memorandum under Section 488.610 in connection with the ineffective attachment, the garnishee’s memorandum shall include the following information in addition to that required by Section 488.610:

(1) A statement that the attachment of the property is not effective because the property is the subject of a pending action or special proceeding.

(2) The title of the court and the cause and number of the pending action or proceeding.

(d) For the purpose of this section, an action or proceeding is pending from the time the action or proceeding is commenced until judgment has been entered and the time for appeal has expired or, if an appeal is filed, until the appeal has been finally determined.

(e) Nothing in this section affects or limits the right of the plaintiff to obtain a lien pursuant to Article 3 (commencing with Section 491.410) of Chapter 11.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.480

(a) As used in this section, “final money judgment” means a money judgment after the time for appeal from the judgment has expired or, if an appeal is filed, after the appeal has been finally determined.

(b) To attach a final money judgment, the levying officer shall file a copy of the writ of attachment and a notice of attachment with the clerk of the court that entered the final money judgment. The court clerk shall endorse upon the judgment a statement of the existence of the attachment lien and the time it was created. If an abstract of the judgment is issued, it shall include a statement of the attachment lien in favor of the plaintiff.

(c) At the time of levy or promptly thereafter, the levying officer shall serve a copy of the writ of attachment and a notice of attachment on the judgment debtor obligated to pay the final money judgment attached.

(Amended by Stats. 1984, Ch. 538, Sec. 6.5.)



488.485

(a) To attach the interest of the defendant in personal property in the estate of a decedent, whether the interest arises by testate or intestate succession, the levying officer shall personally serve a copy of the writ of attachment and a notice of attachment on the personal representative of the decedent. The attachment does not impair the powers of the representative over the property for the purposes of administration.

(b) The personal representative shall report the attachment to the court in which the estate is being administered when any petition for distribution is filed. If a decree orders distribution to the defendant, the court making the decree shall order the attached property to be deliverd to the levying officer. The property may not be delivered to the levying officer until the decree distributing the propety has become final. To the extent the property delivered to the levying officer is not necessary to satisfy the attachment, it shall be released to the defendant.

(c) Promptly after the property is delivered to the levying officer pursuant to subdivision (b), the levying officer shall serve a notice describing the property on the defendant. Notwithstanding Sections 484.070, 484.350, 484.530, and 485.610, a claim of exemption for the property described in the notice may be made within 10 days after the notice was served on the defendant.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)






ARTICLE 3 - Lien of Attachment

488.500

(a) A levy on property under a writ of attachment creates an attachment lien on the property from the time of levy until the expiration of the time provided by Section 488.510.

(b) Except as provided in subdivisions (c) and (d), if property subject to an attachment lien is transferred or encumbered, the property transferred or encumbered remains subject to the lien after the transfer or encumbrance to the same extent that the property would remain subject to an execution lien pursuant to Sections 697.720 to 697.750, inclusive.

(c) Except as otherwise provided in this title, if equipment is attached pursuant to Section 488.375 or farm products or inventory is attached pursuant to Section 488.405, the attachment lien on the property covered by the attachment lien has the same force and effect as a judgment lien on personal property created at the same time would have pursuant to Sections 697.590 to 697.620, inclusive.

(d) If equipment consisting of a vehicle, vessel, mobilehome, or commercial coach is attached pursuant to Section 488.385, the attachment lien on the specified property does not affect the rights of a person who is a bona fide purchaser or encumbrancer and obtains possession of both the property and its certificate of ownership issued by the Department of Motor Vehicles or its certificate of title or registration card issued by the Department of Housing and Community Development. If the levying officer obtains possession of the certificate of ownership or certificate of title or registration card, the attachment lien has the priority of the lien of a lien creditor under Sections 9317 and 9323 of the Commercial Code as of the time possession is obtained by the levying officer. If the levying officer does not obtain possession of the certificate of ownership or certificate of title or registration card, the attachment lien has the same force and effect as an unperfected security interest that attached at the same time as the notice of attachment was filed.

(e) If an attachment lien is created on property that is subject to the lien of a temporary protective order or a lien under Article 1 (commencing with Section 491.110) of Chapter 11, the priority of the attachment lien relates back to the date the earlier lien was created. Nothing in this subdivision affects priorities or rights of third persons established while the lien of the temporary protective order or the lien under Article 1 (commencing with Section 491.110) of Chapter 11 was in effect as determined under the law governing the effect of such lien.

(Amended by Stats. 1999, Ch. 991, Sec. 15. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



488.510

(a) Unless sooner released or discharged, any attachment shall cease to be of any force or effect, and the property levied upon shall be released from the operation of the attachment, at the expiration of three years from the date of issuance of the writ of attachment under which the levy was made.

(b) Notwithstanding subdivision (a), upon motion of the plaintiff, made not less than 10 or more than 60 days before the expiration of the three-year period and upon notice of not less than five days to the defendant whose property is attached, the court in which the action is pending may, by order filed prior to the expiration of the period and for good cause, extend the time of the attachment for a period not exceeding one year from the date on which the attachment would otherwise expire.

(c) The levying officer shall serve notice of the order upon any person holding property pursuant to an attachment and shall record or file the notice in any office where the writ and notice of attachment are recorded or filed prior to the expiration of the period described in subdivision (a) or any extension thereof. Where the attached property is real property, the plaintiff or the plaintiff’s attorney, instead of the levying officer, may record the required notice.

(d) Any attachment may be extended from time to time in the manner prescribed in this section, but the maximum period of the attachment, including the extensions, shall not exceed eight years from the date of issuance of the writ of attachment under which the levy of attachment was made.

(e) The death of the defendant whose property is attached does not terminate the attachment.

(Repealed and added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)






ARTICLE 4 - Duties and Liabilities of Third Persons After Levy

488.600

(a) Sections 701.010, 701.020, 701.040, 701.050, 701.060, and 701.070 prescribe duties and liabilities of a third person under a levy made under this title.

(b) For the purposes of this section, references in Sections 701.010, 701.020, 701.040, 701.050, and 701.060 to:

(1) “Amount required to satisfy the judgment” shall be deemed references to the amount required to satisfy the amount to be secured by the attachment.

(2) “Execution lien” or “lien” shall be deemed references to the attachment lien.

(3) “Judgment creditor” shall be deemed references to the plaintiff.

(4) “Judgment debtor” shall be deemed references to the defendant.

(5) “Levy” shall be deemed references to levy of attachment.

(6) “Notice of levy” shall be deemed references to notice of attachment.

(7) “Release” of property shall be deemed references to release of property pursuant to this title.

(8) “Satisfaction or discharge of the judgment” shall be deemed references to the satisfaction or termination of the attachment.

(9) “Writ” or “writ of execution” shall be deemed references to a writ of attachment.

(c) For the purposes of this section, references in Section 701.070 to:

(1) “Levy” shall be deemed references to levy of attachment.

(2) “Notice of the levy” shall be deemed references to notice of attachment.

(Amended by Stats. 2012, Ch. 484, Sec. 4. Effective January 1, 2013.)



488.610

(a) At the time of service of a copy of the writ of attachment and a notice of attachment on a third person, the levying officer shall request the third person to give the levying officer a garnishee’s memorandum containing the information required by this section. Within 10 days after the request is made, the third person shall mail or deliver the garnishee’s memorandum to the levying officer whether or not the levy is effective.

(b) The garnishee’s memorandum shall be executed under oath and shall contain the following information:

(1) A description of any property of the defendant sought to be attached that is not delivered to the levying officer and the reason for not delivering the property.

(2) A statement of the amount and terms of any obligation to the defendant sought to be attached that is due and payable and is not paid to the levying officer and the reason for not paying the obligation.

(3) A statement of the amount and terms of any obligation to the defendant sought to be attached that is not due and payable at the time of levy.

(4) A description of claims and rights of other persons to the attached property or obligation that are known to the third person and the names and addresses of those other persons.

(5) A statement that the garnishee holds neither any property nor any obligations in favor of the judgment debtor.

(c) If a garnishee’s memorandum is received from the third person, the levying officer shall promptly mail or deliver a copy of the memorandum to the plaintiff and attach the original to the writ when it is returned to the court. If a garnishee’s memorandum is not received from the third person, the levying officer shall so state in the return.

(d) Except as provided in subdivisions (e) and (f), if a third person does not give the levying officer a garnishee’s memorandum within the time provided in subdivision (a) or does not provide complete information, the third person may, in the court’s discretion, be required to pay the costs and reasonable attorney’s fees incurred in any proceedings to obtain the information required in the garnishee’s memorandum.

(e) Notwithstanding subdivision (a), where a deposit account or property in a safe-deposit box is attached, the financial institution need not give a garnishee’s memorandum to the levying officer if the financial institution fully complies with the levy and, if a garnishee’s memorandum is required, the garnishee’s memorandum need provide information with respect only to property which is carried on the records available at the office or branch where the levy is made, unless the levy has been served at a central location designated by a financial institution in accordance with Section 684.115, in which case the garnishee’s memorandum shall apply to all offices and branches of the financial institution except to the extent acceptance of the levy at that central location is limited pursuant to paragraph (3) of subdivision (a) of Section 684.115.

(f) Notwithstanding subdivision (a), the third person need not give a garnishee’s memorandum to the levying officer if both of the following conditions are satisfied:

(1) The third person has delivered to the levying officer all of the property sought to be attached.

(2) The third person has paid to the levying officer the amount due at the time of levy on any obligation to the defendant that was attached and there is no additional amount that thereafter will become payable on the obligation levied upon.

(Amended by Stats. 2012, Ch. 484, Sec. 5. Effective January 1, 2013.)



488.620

A third person who gives a garnishee’s memorandum pursuant to this title is not liable to any person for the disclosure in the garnishee’s memorandum of any information contained in the garnishee’s memorandum.

(Added by Stats. 1983, Ch. 155, Sec. 8.3. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)






ARTICLE 5 - Management and Disposition of Attached Property

488.700

(a) If property has been or is sought to be attached, the court may appoint a receiver or order the levying officer to take any action the court orders that is necessary to preserve the value of the property, including but not limited to selling the property, if the court determines that the property is perishable or will greatly deteriorate or greatly depreciate in value or that for some other reason the interests of the parties will be best served by the order. An order may be made under this subdivision upon application of the plaintiff, the defendant, or a person who has filed a third-party claim pursuant to Division 4 (commencing with Section 720.010) of Title 9. The application shall be made on noticed motion if the court so directs or a court rule so requires. Otherwise, the application may be made ex parte.

(b) If the levying officer determines that property is extremely perishable or will greatly deteriorate or greatly depreciate in value before a court order pursuant to subdivision (a) could be obtained, the levying officer may take any action necessary to preserve the value of the property or may sell the property. The levying officer is not liable for a determination made in good faith under this subdivision.

(c) Except as otherwise provided by order of the court, a sale of the property pursuant to this section shall be made in the manner provided by Article 6 (commencing with Section 701.510) of Chapter 3 of Division 2 of Title 9 and the proceeds shall be deposited in the court to abide the judgment in the action. Notwithstanding subdivisions (b) and (d) of Section 701.530, notice of sale shall be posted and served at a reasonable time before sale, considering the character and condition of the property.

(d) If a receiver is appointed, the court shall fix the daily fee of the receiver and may order the plaintiff to pay the fees and expenses of the receiver in advance or may direct that the whole or any part of the fees and expenses be paid from the proceeds of any sale of the property. Except as otherwise provided in this section, the provisions of Chapter 5 (commencing with Section 564) and Chapter 5a (commencing with Section 571) of Title 7 govern the appointment, qualifications, powers, rights, and duties of a receiver appointed under this section.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.710

(a) As used in this section, “instrument” means a check, draft, money order, or other order for the withdrawal of money from a financial institution, the United States, any state, or any public entity within any state.

(b) If an instrument is payable to the defendant on demand and comes into the possession of a levying officer pursuant to this title, the levying officer shall promptly endorse and present the instrument for payment.

(c) The levying officer shall endorse the instrument by writing on the instrument (1) the name of the defendant, (2) the name and official title of the levying officer, and (3) the title of the court and the cause in which the writ was issued. The endorsement is as valid as if the instrument were endorsed by the defendant. No financial institution or public entity on which the instrument is drawn is liable to any person for payment of the instrument to the levying officer rather than to the defendant by reason of the endorsement. No levying officer is liable by reason of endorsing, presenting, and obtaining payment of the instrument. The funds or credit resulting from the payment of the instrument shall be held by the levying officer subject to the lien of attachment.

(d) If it appears from the face of the instrument that it has been tendered to the defendant in satisfaction of a claim or demand and that endorsement of the instrument is considered a release and satisfaction by the defendant of the claim or demand, the levying officer shall not endorse the instrument unless the defendant has first endorsed it to the levying officer. If the defendant does not endorse the instrument to the levying officer, the levying officer shall hold the instrument for 30 days and is not liable to the defendant or to any other person for delay in presenting it for payment. At the end of the 30-day holding period, the levying officer shall return the instrument to the maker.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.720

(a) The defendant may apply by noticed motion to the court in which the action is pending or in which the judgment in the action was entered for an order releasing the attachment of property to the extent that the value of the defendant’s interest in the property clearly exceeds the amount necessary to satisfy the amount to be secured by the attachment.

(b) The notice of motion shall state the grounds on which the motion is based and shall be accompanied by an affidavit supporting any factual issues raised and points and authorities supporting any legal issues raised.

(c) At the hearing on the motion, the court shall determine the value of the defendant’s interest in the property and order the release of the attachment of the property to the extent that the value of the defendant’s interest in the property attached clearly exceeds the amount necessary to satisfy the amount to be secured by the attachment. After entry of judgment in the action in which the property was attached, the court shall also take into consideration in determining whether the attachment is clearly excessive the value of any property not attached in the action that (1) has been levied upon pursuant to a writ of execution issued to satisfy the judgment in the action or (2) otherwise has been sought to be applied to the satisfaction of the judgment in the action.

(d) The court’s determinations shall be made upon the basis of the pleadings and other papers in the record; but, upon good cause shown, the court may receive and consider at the hearing additional evidence, oral or documentary, and additional points and authorities, or it may continue the hearing for the production of the additional evidence or points and authorities.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



488.730

(a) The levying officer shall release attached property when the levying officer receives a written direction to release the property from the plaintiff’s attorney of record or, if the plaintiff does not have an attorney of record, from the plaintiff or when the levying officer receives a certified copy of a court order for release or when otherwise required to release the property. The release extinguishes any attachment lien in favor of the plaintiff on the property released.

(b) If the property to be released has been taken into custody under the levy, it shall be released to the person from whom it was taken unless otherwise ordered by the court. If the person does not claim the property to be released, the levying officer shall retain custody of the property and shall serve on the person a notice of where possession of the property may be obtained. If the person does not claim the property within 30 days after the notice is served, the levying officer shall sell the property (other than cash which does not have a value exceeding its face value) in the manner provided by Article 6 (commencing with Section 701.510) of Chapter 3 of Division 2 of Title 9. The levying officer shall deposit the proceeds of sale and cash, after first deducting the levying officer’s costs, with the county treasurer of the county where the property is located payable to the order of the person. If the amount deposited is not claimed by the person or the legal representative of the person within five years after the deposit is made, by making application to the treasurer or other official designated by the county, it shall be paid into the general fund of the county.

(c) If the property to be released has not been taken into custody under the levy, the levying officer shall release the attachment by issuing a written notice of release and serving it on the person who was served with a copy of the writ and a notice of attachment to create the lien.

(d) If the property to be released was levied upon by recording or filing a copy of the writ and a notice of attachment, the levying officer shall record or file a written notice of release in the same office. If the notice of attachment had been filed with the Secretary of State, any release shall have the effect prescribed in Section 697.650.

(e) The levying officer is not liable for releasing an attachment in accordance with this section and no other person is liable for acting in conformity with the release.

(Amended by Stats. 1989, Ch. 445, Sec. 1.)



488.740

If the defendant recovers judgment against the plaintiff and no timely motion for vacation of judgment or for judgment notwithstanding the verdict or for a new trial is filed and served and is pending and no appeal is perfected and undertaking executed and filed as provided in Section 921, any undertaking received from the defendant in the action, all the proceeds of sales and money collected by the levying officer, and all the property attached remaining in the levying officer’s hands shall be delivered to the person from whom it was collected or taken, unless otherwise ordered by the court; and the court shall order the discharge of any attachment made in the action and the release of any property held thereunder.

(Added by Stats. 1982, Ch. 1198, Sec. 50. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)









CHAPTER 9 - Undertakings

ARTICLE 1 - General Provisions

489.010

The Bond and Undertaking Law (Chapter 2 (commencing with Section 995. 010) of Title 14) applies to a bond given pursuant to this title, except to the extent this title prescribes a different rule or is inconsistent.

(Added by Stats. 1985, Ch. 41, Sec. 2.)



489.060

(a) Except as provided in subdivision (b), all undertakings given pursuant to this title shall be presented to a proper court for approval and upon approval shall be filed with the court in which the action is pending.

(b) If the surety on the undertaking is an admitted surety insurer, the undertaking is not required to be approved by the court.

(Amended by Stats. 1982, Ch. 517, Sec. 107.)



489.130

Where the court orders the amount of the undertaking increased pursuant to Section 489.220 or 489.410, the plaintiff’s failure to increase the amount of the undertaking is not a wrongful attachment within the meaning of Section 490.010.

(Added by Stats. 1976, Ch. 437.)






ARTICLE 2 - Undertakings to Obtain Writ of Attachment or Protective Order

489.210

Before issuance of a writ of attachment, a temporary protective order, or an order under subdivision (b) of Section 491.415, the plaintiff shall file an undertaking to pay the defendant any amount the defendant may recover for any wrongful attachment by the plaintiff in the action.

(Amended by Stats. 1984, Ch. 538, Sec. 7.)



489.220

(a) Except as provided in subdivision (b), the amount of an undertaking filed pursuant to this article shall be ten thousand dollars ($10,000).

(b) If, upon objection to the undertaking, the court determines that the probable recovery for wrongful attachment exceeds the amount of the undertaking, it shall order the amount of the undertaking increased to the amount it determines to be the probable recovery for wrongful attachment if it is ultimately determined that the attachment was wrongful.

(Amended by Stats. 2001, Ch. 812, Sec. 3. Effective January 1, 2002.)



489.230

(a) The notice of attachment shall include a statement, in a form adopted by the Judicial Council, advising the defendant that the undertaking has been filed and informing the defendant of the right to object to the undertaking.

(b) The form for the temporary protective order shall include a statement comparable to the one required by subdivision (a).

(Amended by Stats. 1982, Ch. 517, Sec. 114.)






ARTICLE 3 - Undertaking to Obtain Release of Attachment or Protective Order

489.310

(a) Whenever a writ is issued, a defendant who has appeared in the action may apply by noticed motion to the court in which the action is pending for an order permitting the defendant to substitute an undertaking for any of his property in the state which has been or is subject to being attached.

(b) In a case (1) where the defendant applies for an order to release a portion of property which has been attached or (2) where the defendant applies for an order preventing the attachment of property and the amount of the undertaking to be given is less than the amount to be secured by the attachment, the application shall include a statement, executed under oath, describing the property to be so released or so protected from attachment.

(c) The defendant shall file an undertaking to pay the plaintiff the value of the property released not exceeding the amount of any judgment which may be recovered by the plaintiff in the action against the defendant. The amount of the undertaking filed pursuant to this section shall be equal to the lesser of (1) the value of the property attached or prevented from being attached or (2) the amount specified by the writ to be secured by the attachment. The court shall issue such order upon the condition that a sufficient undertaking be filed.

(d) Where an action is against more than one defendant, any defendant may make such application. The filing of an undertaking by such defendant shall not subject him to any demand against any other defendant; however, the levying officer shall not be prevented thereby from attaching, or be obliged to release from attachment, any property of any other defendant. Where all the defendants do not join in the application, the application shall include a statement, executed under oath, describing the character of the defendant’s title to the property and the manner in which the defendant acquired such title and stating whether any other defendant who has not joined in the application has an interest in the property. Where two or more defendants have an interest in the same property, a joint application and undertaking shall be filed to secure the release of such property.

(Amended by Stats. 1976, Ch. 437.)



489.320

(a) A defendant who has been served with a temporary protective order and who has appeared in the action may apply by noticed motion to the court in which the action is pending for an order terminating the temporary protective order with respect to that defendant.

(b) The defendant shall file an undertaking to pay the plaintiff the amount of any judgment recovered by the plaintiff in the action against the defendant. The amount of the undertaking filed pursuant to this section shall be equal to the amount sought to be secured by the attachment. The court shall issue the order terminating the temporary protective order with respect to the defendant upon the condition that a sufficient undertaking be filed.

(Amended by Stats. 1982, Ch. 1198, Sec. 52. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)






ARTICLE 4 - Undertaking on Appeal

489.410

(a) At any time after entry of judgment in favor of the defendant and before perfection of an appeal under Section 921, upon motion of the defendant, the trial court may order an increase in the amount of the original undertaking on attachment in such amount, if any, as is justified by the detriment reasonably to be anticipated by continuing the attachment. Unless such undertaking is filed within 10 days after such order, the attachment shall be set aside and the property released therefrom.

(b) If an order increasing the undertaking is made, the amount of the undertaking on appeal required by Section 921 shall be the same as the amount fixed by the trial court in such order.

(c) Neither the pendency nor granting of a motion timely filed and served by the plaintiff for vacation of judgment or for judgment notwithstanding the verdict or for new trial shall continue an attachment in force unless an undertaking is given by the plaintiff to pay all costs and damages sustained by continuing the attachment. The undertaking may be included in the undertaking specified in Section 921. If not so included, the same procedure shall apply as in case of an undertaking pursuant to Section 921.

(Added by Stats. 1974, Ch. 1516.)



489.420

If a defendant appeals and the enforcement of the judgment against the defendant is stayed by the filing of a sufficient undertaking on appeal as provided by this code, all property of the defendant which has been attached in the action shall be released from the attachment upon the failure of the respondent to object to the undertaking within the time prescribed by statute or, if an objection is made, upon a determination that the undertaking is sufficient.

(Amended by Stats. 1982, Ch. 517, Sec. 115.)









CHAPTER 10 - Liability for Wrongful Attachment

490.010

A wrongful attachment consists of any of the following:

(a) The levy under a writ of attachment or the service of a temporary protective order in an action in which attachment is not authorized, except that it is not a wrongful attachment if both of the following are established:

(1) The levy was not authorized solely because of the prohibition of subdivision (c) of Section 483.010.

(2) The person who sold or leased, or licensed for use, the property, furnished the services, or loaned the money reasonably believed that it would not be used primarily for personal, family, or household purposes.

(b) The levy under a writ of attachment or the service of a temporary protective order in an action in which the plaintiff does not recover judgment.

(c) The levy under writ of attachment obtained pursuant to Article 3 (commencing with Section 484.510) of Chapter 4 or Chapter 5 (commencing with Section 485.010) on property exempt from attachment except where the plaintiff shows that the plaintiff reasonably believed that the property attached was not exempt from attachment.

(Amended by Stats. 1982, Ch. 1198, Sec. 53. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



490.020

(a) The liability of a plaintiff for causing a wrongful attachment under Section 490.010 includes both of the following:

(1) All damages proximately caused to the defendant by the wrongful attachment.

(2) All costs and expenses, including attorney’s fees, reasonably expended in defeating the attachment.

(b) The liability of a plaintiff for wrongful attachment pursuant to Section 490.010 is limited by the amount of the undertaking.

(Amended by Stats. 1982, Ch. 1198, Sec. 54. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



490.040

The amount of any recovery for wrongful attachment shall be offset insofar as possible against any unsatisfied amounts owed to the plaintiff by the defendant on the judgment in the action for which wrongful attachment damages are awarded.

(Added by Stats. 1974, Ch. 1516.)



490.060

Nothing in this chapter limits the right to recover for damages caused by an attachment or protective order on any common law theory of recovery.

(Added by Stats. 1974, Ch. 1516.)






CHAPTER 11 - Attaching Plaintiff’s Miscellaneous Remedies

ARTICLE 1 - Examination of Third Person

491.110

(a) Upon ex parte application by the plaintiff and proof by the plaintiff by affidavit or otherwise to the satisfaction of the proper court that the plaintiff has a right to attach order and that a third person has possession or control of property in which the defendant has an interest or is indebted to the defendant in an amount exceeding two hundred fifty dollars ($250), the court shall make an order directing the third person to appear before the court, or before a referee appointed by the court, at a time and place specified in the order, to answer concerning the property or debt. The affidavit in support of the plaintiff’s application may be based on the affiant’s information and belief.

(b) Not less than 10 days prior to the date set for the examination, a copy of the order shall be:

(1) Served personally on the third person.

(2) Served personally or by mail on the defendant.

(c) If the property or the debt is described in the affidavit or application for an order under subdivision (a) in a manner reasonably adequate to permit it to be identified, service of the order on the third person creates a lien on the defendant’s interest in the property in the third person’s possession or control or on the debt owed by the third person to the defendant. The lien continues for a period of one year from the date of the order unless extended or sooner terminated by the court.

(d) The order shall contain the following statement in 14-point boldface type if printed or in capital letters if typed: “NOTICE TO PERSON SERVED. If you fail to appear at the time and place specified in this order, you may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay the reasonable attorney’s fees incurred by the plaintiff in this proceeding.”

(e) The order is not effective unless, at the time it is served on the third person, the person serving the order tenders to the third person fees for the mileage necessary to be traveled from the third person’s residence to the place of examination. The fees shall be in the same amount generally provided for witnesses when legally required to attend civil proceedings in the court where the examination proceeding is to be conducted.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.120

In any proceeding for the examination of a third person under this article, witnesses, including the defendant, may be required to appear and testify before the court or referee in the same manner as upon the trial of an issue.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.130

(a) The examination proceedings authorized by this article may be conducted by a referee appointed by the court. The referee may issue, modify, or vacate an order authorized by Section 491.190, may make a protective order authorized by Section 491.180, and may issue a warrant authorized by Section 491.160, and has the same power as the court to grant adjournments, to preserve order, and to subpoena witnesses to attend the examination, but only the court that ordered the reference has power to do any of the following:

(1) Punish for contempt for disobeying an order of the referee.

(2) Make an award of attorney’s fees pursuant to Section 491.160.

(3) Determine a third-party claim under Section 491.170.

(b) Only a member of the State Bar of California is eligible for appointment as a referee pursuant to this article.

(c) Nothing in subdivision (a) limits the power of a court to appoint a temporary judge pursuant to Section 21 of Article VI of the California Constitution.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.140

(a) If a corporation, partnership, association, trust, or other organization is served with an order to appear for an examination, it shall designate to appear and be examined one or more officers, directors, managing agents, or other persons who are familiar with its property and debts.

(b) If the order to appear for an examination requires the appearance of a specified individual, the specified individual shall appear for the examination and may be accompanied by one or more officers, directors, managing agents, or other persons familiar with the property and debts of the corporation, partnership, association, trust, or other organization.

(c) If the order to appear for the examination does not require the appearance of a specified individual, the order shall advise the corporation, partnership, association, trust, or other organization of its duty to make a designation under subdivision (a).

(d) A corporation, partnership, association, trust, or other organization, whether or not a party, may appear at an examination through any authorized officer, director, or employee, whether or not the person is an attorney.

(Amended by Stats. 1984, Ch. 538, Sec. 7.5.)



491.150

(a) Except as otherwise provided in this section, the proper court for examination of a person under this article is the court that issued the writ of attachment.

(b) A person sought to be examined may not be required to attend an examination before a court located outside the county in which the person resides or has a place of business unless the distance from the person’s place of residence or place of business to the place of examination is less than 150 miles.

(c) If a person sought to be examined does not reside or have a place of business in the county where the court that issued the writ is located, the superior court in the county where the person resides or has a place of business is a proper court for examination of the person.

(d) If the plaintiff seeks an examination of a person before a court other than the court that issued the writ, the plaintiff shall file an application that shall include all of the following:

(1) A certified copy of the complaint in the pending action.

(2) An affidavit in support of the application stating the place of residence or place of business of the person sought to be examined.

(3) Any necessary affidavit or showing for the examination as required by Section 491.110.

(4)  The filing fee for a motion as provided in subdivision (a) of Section 70617 of the Government Code.

(Amended by Stats. 2005, Ch. 75, Sec. 33. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



491.160

(a) If an order requiring a person to appear for an examination was served by a sheriff, marshal, a person specially appointed by the court in the order, or a registered process server, and the person fails to appear:

(1) The court may do either of the following:

(A) Pursuant to a warrant, have the person brought before the court to answer for the failure to appear and may punish the person for contempt.

(B) Issue a warrant for the arrest of the person who failed to appear as required by the court order, pursuant to Section 1993.

(2) If the person’s failure to appear is without good cause, the plaintiff shall be awarded reasonable attorney’s fees incurred in the examination proceeding.

(b) A person who willfully makes an improper service of an order for an examination which subsequently results in the arrest pursuant to subdivision (a) of the person who fails to appear is guilty of a misdemeanor.

(Amended by Stats. 2006, Ch. 277, Sec. 1. Effective January 1, 2007.)



491.170

(a) Subject to subdivision (b), if a third person examined pursuant to this article claims an interest in the property adverse to the defendant or denies the debt, the court may, if the plaintiff so requests, determine the interests in the property or the existence of the debt. Such a determination is conclusive as to the plaintiff, the defendant, and the third person, but an appeal may be taken from the determination in the manner provided for appeals from the court in which the proceeding takes place. The court may grant a continuance for a reasonable time for discovery proceedings, the production of evidence, or other preparation for the hearing.

(b) The court may not make the determination provided in subdivision (a) if the third person’s claim is made in good faith and any of the following conditions is satisfied:

(1) The court would not be a proper court for the trial of an independent civil action (including a creditor’s suit) for the determination of the interests in the property or the existence of the debt, and the third person objects to the determination of the matter under subdivision (a).

(2) At the time an order for examination pursuant to this article is served on the third person a civil action (including a creditor’s suit) is pending with respect to the interests in the property or the existence of the debt.

(3) The court determines that the interests in the property or the existence of the debt should be determined in a creditor’s suit.

(c) Upon application of the plaintiff made ex parte, the court may make an order forbidding transfer of the property to the defendant or payment of the debt to the defendant until the interests in the property or the existence of the debt is determined pursuant to subdivision (a) or until a creditor’s suit may be commenced and an order obtained pursuant to Section 491.340. An undertaking may be required in the discretion of the court. The court may modify or vacate the order at any time with or without a hearing on such terms as are just.

(d) Upon application of the plaintiff upon noticed motion, the court, if it determines that the defendant probably owns an interest in the property or that the debt probably is owed to the defendant, may make an order forbidding the transfer or other disposition of the property to any person or forbidding payment of the debt until the interests in the property or the existence of the debt is determined pursuant to subdivision (a) or until a creditor’s suit may be commenced and an order obtained pursuant to Section 491.340. The court shall require the plaintiff to furnish an undertaking as provided in Section 529. The court may modify or vacate the order at any time after notice and hearing on such terms as are just.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.180

In any proceeding under this article, the court may, on motion of the person to be examined or on its own motion, make such protective orders as justice may require.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.190

(a) Except as provided in subdivision (b), at the conclusion of a proceeding pursuant to this article:

(1) The court may order the defendant’s interest in the property in the possession or under the control of the third person or a debt owed by the third person to the defendant to be attached in the manner and under the conditions provided by this title or to be delivered or paid to the levying officer if the levying officer has a writ of attachment permitting the attachment of the property or debt. After the property or debt has been attached, the order may be enforced as provided in Section 491.360. The order creates a lien on the property or debt. The lien continues for a period of one year from the date of the order unless the court extends or reduces the period of the existence of the lien.

(2) If the property or debt has previously been attached, the court may make an order determining the third person’s liability, and the order may be enforced as provided in Section 491.360.

(b) If a third person examined pursuant to this article claims an interest in the property adverse to the defendant or denies the debt and the court does not determine the matter as provided in subdivision (a) of Section 491.170, the court may not make an order under subdivision (a) of this section, but may make an order pursuant to subdivision (c) or (d) of Section 491.170 forbidding transfer or payment to the extent authorized by that section.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.200

A lien created under this article continues on property subject to the lien notwithstanding the transfer or encumbrance of the property subject to the lien unless the transfer or encumbrance is made to a person listed in Section 697.740.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)






ARTICLE 2 - Creditor’s Suit

491.310

If a third person has possession or control of property in which the defendant has an interest or is indebted to the defendant and the property or debt has been subjected to an attachment lien, the plaintiff may bring an action against the third person to enforce the third person’s liability under this title.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.320

The defendant shall be joined in an action brought pursuant to this article but is not an indispensable party. The residence of the defendant may not be considered in the determination of proper venue unless otherwise provided by contract between the defendant and the third person.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.330

(a) Except as provided in subdivision (b), an action shall be commenced pursuant to this article before the expiration of the later of the following times:

(1) The time when the defendant may bring an action against the third person concerning the property or debt.

(2) One year after creation of an attachment lien on the property or debt pursuant to this title if the lien is created at the time when the defendant may bring an action against the third person concerning the property or debt.

(b) An action may not be commenced pursuant to this article if the attachment lien is not in effect.

(c) If an action is commenced pursuant to this article within the time permitted in this section, the action may be prosecuted to judgment so long as the attachment lien or a lien of the plaintiff on the same property pursuant to Title 9 (commencing with Section 680.010) is in effect.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.340

The plaintiff may apply to the court in which an action under this article is pending for either or both of the following:

(a) An order restraining the third person from transferring the attached property to the defendant or from paying the attached debt to the defendant. The order shall be made on noticed motion if the court so directs or a court rule so requires. Otherwise, the order may be made on ex parte application. The order shall remain in effect until judgment is entered in the action or until such earlier time as the court may provide in the order. An undertaking may be required in the discretion of the court. The court may modify or vacate the order at any time with or without a hearing on such terms as are just.

(b) A temporary restraining order or a preliminary injunction or both, restraining the third person from transferring to any person or otherwise disposing of the attached property, pursuant to Chapter 3 (commencing with Section 525) of Title 7, and the court may make, dissolve, and modify such orders as provided therein.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.350

There is no right to a jury trial in an action under this article.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.360

If the plaintiff establishes the liability of the third person, the court shall render judgment accordingly. The judgment may be enforced in the same manner as it could be enforced if it had been obtained by the defendant against the third party; but, prior to entry of judgment in favor of the plaintiff against the defendant, any money or property obtained in enforcing the judgment against the third party shall be paid or delivered into court to abide the judgment in the action of the plaintiff against the defendant or shall be held by a levying officer, or otherwise held, as ordered by the court.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.370

Costs incurred by or taxed against the plaintiff in an action under this article may not be recovered from the defendant.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)






ARTICLE 3 - Lien in Pending Action or Proceeding

491.410

(a) If the defendant is a party to a pending action or special proceeding, the plaintiff may obtain a lien under this article, to the extent required to secure the amount to be secured by the attachment, on both of the following:

(1) Any cause of action of the defendant for money or property that is the subject of the other action or proceeding, if the money or property would be subject to attachment if the defendant prevails in the action or proceedings.

(2) The rights of the defendant to money or property under any judgment subsequently procured in the other action or proceeding, if the money or property would be subject to attachment.

(b) To obtain a lien under this article, the plaintiff shall file all of the following in the other pending action or special proceeding:

(1) A notice of lien.

(2) A copy of the right to attach order.

(3) A copy of an order permitting creation of a lien under this article made by the court that issued the right to attach order.

(c) At the time of the filing under subdivision (b) or promptly thereafter, the plaintiff shall serve on all parties who, prior thereto, have made an appearance in the other action or special proceeding a copy of the notice of lien and a statement of the date when the notice of lien was filed in the other action or special proceeding. Failure to serve all parties as required by this subdivision does not affect the lien created by the filing under subdivision (b), but the rights of a party are not affected by the lien until the party has notice of the lien.

(d) For the purpose of this article, an action or special proceeding is pending until the time for appeal from the judgment has expired or, if an appeal is filed, until the appeal has been finally determined.

(Amended by Stats. 1984, Ch. 538, Sec. 8.)



491.415

(a) For the purpose of applying for a right to attach order, the defendant’s cause of action that is the subject of the pending action or proceeding and the defendant’s rights to money or property under a judgment procured in the action or proceeding shall be treated as property subject to attachment.

(b) At the time the plaintiff applies for a right to attach order, the plaintiff may apply for an order permitting creation of a lien under this article. If the plaintiff has already obtained a right to attach order, an application for an order permitting creation of a lien under this article may be applied for in the same manner as a writ of attachment. As a prerequisite to obtaining an order under this subdivision, the plaintiff shall file an undertaking as provided by Sections 489.210 and 489.220.

(c) The defendant may, but is not required to, claim an exemption in a proceeding initiated by the plaintiff for an order permitting creation of a lien under this article. An exemption may be claimed if the money or property sought by the defendant would be exempt from attachment should the defendant prevail in the other action or proceeding. The exemption shall be claimed and determined pursuant to this subdivision in the same manner as an exemption is claimed and determined upon application for a writ of attachment.

(Added by Stats. 1984, Ch. 538, Sec. 9.)



491.420

The notice of lien under Section 491.410 shall contain all of the following:

(a) A statement that a lien has been created under this article and the title of the court and the cause and number of the pending action or proceeding in which the notice of lien is filed.

(b) The name and last known address of the defendant.

(c) The name and address of the plaintiff.

(d) The title of the court where the plaintiff’s action against the defendant is pending and the cause and number of the action.

(e) The amount required to secure the amount to be secured by the attachment at the time the notice of lien is filed in the action or proceeding.

(f) A statement that the lien attaches to any cause of action of the defendant that is the subject of such action or proceeding and to the defendant’s rights to money or property under any judgment subsequently procured in the action or proceeding.

(g) A statement that no compromise, dismissal, settlement, or satisfaction of the pending action or proceeding or any of the defendant’s rights to money or property under any judgment procured therein may be entered into by or on behalf of the defendant, and that the defendant may not enforce the defendant’s rights to money or property under any judgment procured in the pending action or proceeding by a writ or otherwise, unless one of the following requirements is satisfied:

(1) The prior approval by order of the court in which the action or proceeding is pending has been obtained.

(2) The written consent of the plaintiff has been obtained or the plaintiff has released the lien.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.430

(a) The court in which the action or special proceeding subject to the lien under this article is pending may permit the plaintiff who has obtained the lien to intervene in the action or proceeding pursuant to Section 387.

(b) For the purposes of subdivision (a) of Section 491.460 and Section 491.470, a plaintiff shall be deemed to be a party to the action or special proceeding even though the plaintiff has not become a party to the action or proceeding under subdivision (a).

(Amended by Stats. 1984, Ch. 538, Sec. 10.)



491.440

(a) Except as provided in subdivision (c) of Section 491.410, unless the lien is released, the judgment recovered in the action or special proceeding in favor of the defendant may not be enforced by a writ or otherwise, and no compromise, dismissal, settlement, or satisfaction of the pending action or special proceeding or the judgment procured therein may be entered into by or on behalf of the defendant, without the written consent of the plaintiff or authorization by order of the court obtained under subdivision (b).

(b) Upon application by the defendant, the court in which the action or special proceeding subject to the lien under this article is pending or the judgment procured therein is entered may, in its discretion, after a hearing, make an order described in subdivision (a) that may include such terms and conditions as the court deems necessary. The application for an order under this subdivision shall be made on noticed motion. The notice of motion shall be served on the plaintiff.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.450

(a) If a lien is created pursuant to this article, the court clerk shall endorse upon the judgment recovered in the action or special proceeding a statement of the existence of the lien and the time it was created.

(b) Any abstract issued upon the judgment shall include a statement of the lien in favor of the plaintiff.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.460

(a) If the defendant is entitled to money or property under the judgment in the action or special proceeding and a lien created under this article exists, upon application of any party to the action or special proceeding, the court may order that the defendant’s rights to money or property under the judgment be attached or otherwise applied to the satisfaction of the lien created under this article as ordered by the court. Application for an order under this section shall be on noticed motion. The notice of motion shall be served on all other parties.

(b) If the judgment determines that the defendant has an interest in property, the court may order the party having custody or control of the property not to transfer the property until it can be attached or otherwise applied to the satisfaction of the lien created under this article.

(c) If the court determines that a party (other than the defendant) having notice of the lien created under this article has transferred property that was subject to the lien, or has paid an amount to the defendant that was subject to the lien, the court shall render judgment against the party in an amount equal to the lesser of the following:

(1) The value of the defendant’s interest in the property or the amount paid to the defendant.

(2) The amount of the plaintiff’s lien created under this article.

(d) A judgment or order under this section may be enforced in the same manner as it could be enforced if it had been obtained by the defendant against the third party; but, prior to entry of judgment in favor of the plaintiff against the defendant, any money or property obtained in enforcing the judgment or order against the third party shall be paid or delivered into court to abide the judgment in the action of the plaintiff against the defendant or shall be held by a levying officer, or otherwise held, as ordered by the court.

(Added by Stats. 1982, Ch. 1198, Sec. 57. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



491.470

(a) If a lien is created under this article, the defendant may claim that all or any portion of the money or property that the defendant may recover in the action or special proceeding is exempt from attachment. The claim shall be made by application on noticed motion to the court in which the action or special proceeding is pending, filed, and served on the plaintiff not later than 30 days after the defendant has notice of the creation of lien. The defendant shall execute an affidavit in support of the application that includes the matters set forth in subdivision (c) of Section 484.070. No notice of opposition to the claim of exemption is required. The failure of the defendant to make a claim of exemption under this section constitutes a waiver of the exemption.

(b) The court may determine the exemption claim at any time prior to the entry of judgment in the action or special proceeding or may consolidate the exemption hearing with the hearing on a motion pursuant to Section 491.460.

(c) If the defendant establishes to the satisfaction of the court that the money or property that the defendant may recover in the action or special proceeding is all or partially exempt from attachment, the court shall order the termination of the lien created under this article on the exempt portion of the money or property.

(Added by Stats. 1984, Ch. 538, Sec. 11.)









CHAPTER 12 - Nonresident Attachment

492.010

Notwithstanding subdivision (a) of Section 483.010, an attachment may be issued in any action for the recovery of money brought against any of the following:

(a) A natural person who does not reside in this state.

(b) A foreign corporation not qualified to do business in this state under the provisions of Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code.

(c) A foreign partnership which has not filed a designation pursuant to Section 15700 of the Corporations Code.

(Amended by Stats. 1982, Ch. 1198, Sec. 58. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



492.020

(a) Upon the filing of the complaint or at any time thereafter, the plaintiff may apply pursuant to this chapter for a right to attach order and a writ of attachment by filing an application for the order and writ with the court in which the action is brought.

(b) The application shall satisfy the requirements of Section 484.020 and shall be supported by an affidavit showing all of the following:

(1) The action is one described in Section 492.010 and is brought against a defendant described in Section 492.010.

(2) The plaintiff on the facts presented would be entitled to a judgment on the claim upon which the attachment is based.

(3) The property sought to be attached is subject to attachment pursuant to Section 492.040.

(c) The affidavit in support of the showing required by paragraph (3) of subdivision (b) may be based on the affiant’s information and belief.

(Added by Stats. 1974, Ch. 1516.)



492.030

(a) The court shall examine the application and supporting affidavit and shall issue a right to attach order, which shall state the amount to be secured by the attachment, and order a writ of attachment to be issued upon the filing of an undertaking as provided by Sections 489.210 and 489.220, if it finds all of the following:

(1) The claim upon which the attachment is based is one upon which an attachment may be issued.

(2) The plaintiff has established the probable validity of the claim upon which the attachment is based.

(3) The defendant is one described in Section 492.010.

(4) The attachment is not sought for a purpose other than the recovery on the claim upon which the attachment is based.

(5) The affidavit accompanying the application shows that the property sought to be attached, or the portion thereof to be specified in the writ, is subject to attachment pursuant to Section 492.040.

(6) The amount to be secured by the attachment is greater than zero.

(b) If the court finds that the application and supporting affidavit do not satisfy the requirements of this chapter, it shall so state and deny the order. If denial is solely on the ground that the defendant is not one described in Section 492.010, the judicial officer shall so state and such denial does not preclude the plaintiff from applying for a right to attach order and writ of attachment under Chapter 4 (commencing with Section 484.010) with the same affidavits and supporting papers.

(Amended by Stats. 1997, Ch. 222, Sec. 10. Effective January 1, 1998.)



492.040

Notwithstanding Sections 487.010 and 487.020, a writ of attachment issued under this chapter may be levied upon any property of a defendant for which a method of levy is provided by Article 2 (commencing with Section 488.300) of Chapter 8. However, after the defendant has filed a general appearance in the action, only nonexempt property of the defendant may be levied upon and property previously levied upon which is exempt under Section 487.020 shall be released upon order of the court.

(Amended by Stats. 1982, Ch. 1198, Sec. 59. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



492.050

(a) Any defendant whose property has been attached pursuant to a writ issued under this chapter may apply for an order that the right to attach order be set aside, the writ of attachment quashed, and any property levied upon pursuant to the writ released. Such application shall be made by filing with the court and serving on the plaintiff a notice of motion.

(b) The notice of motion shall state the grounds on which the motion is based and shall be accompanied by an affidavit supporting any factual issues raised and points and authorities supporting any legal issues raised.

(c) If the defendant has filed a general appearance in the action, the right to attach order shall be set aside unless the plaintiff shows that his right to attach is authorized by a provision other than Section 492.010.

(d) At the hearing on the motion, the court shall determine whether the plaintiff is entitled to a right to attach order. If the court finds that the plaintiff is not entitled to a right to attach order, it shall order the right to attach order set aside, the writ of attachment quashed, and any property levied upon pursuant to the writ released. If the court finds that the plaintiff is entitled to a right to attach order, the attachment shall continue in effect except as provided in Section 492.040 and, thereafter, the plaintiff may apply for additional writs pursuant to Article 2 (commencing with Section 484.310) or Article 3 (commencing with Section 484.510) of Chapter 4.

(e) The court’s determination shall be made upon the basis of the pleadings and other papers in the record; but, upon good cause shown, the court may receive and consider at the hearing additional evidence, oral or documentary, and additional points and authorities, or it may continue the hearing for the production of such additional evidence or points and authorities.

(f) The hearing provided for in this section shall take precedence over all other civil matters on the calendar of that day except older matters of the same character.

(Added by Stats. 1974, Ch. 1516.)



492.060

At any time after a right to attach order and writ of attachment have been issued under this chapter and before the hearing provided by Section 492.050, the plaintiff may apply for an additional writ of attachment under this chapter as provided in Sections 492.060 to 492.090, inclusive. The application shall be filed with the court in which the action is brought.

(Added by Stats. 1974, Ch. 1516.)



492.070

The application shall be executed under oath and shall include all of the following:

(a) A statement that the plaintiff has been issued a right to attach order and writ of attachment pursuant to Section 492.030.

(b) A statement of the amount to be secured by the attachment.

(c) A description of the property to be attached under the writ of attachment and a statement that the plaintiff is informed and believes that such property is subject to attachment pursuant to Section 492.040. The description shall satisfy the requirements of Section 484.020.

(Amended by Stats. 1982, Ch. 1198, Sec. 60. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



492.090

The court shall examine the application and supporting affidavit and shall order a writ of attachment to be issued upon the filing of an undertaking as provided by Sections 489.210 and 489.220, if it finds both of the following:

(a) A right to attach order has been issued in the action pursuant to Section 492.030.

(b) The affidavit accompanying the application shows that the property sought to be attached, or the portion thereof to be specified in the writ, is subject to attachment pursuant to Section 492.040.

(Amended by Stats. 1976, Ch. 437.)






CHAPTER 13 - Effect of Bankruptcy Proceedings and General Assignments for the Benefit of Creditors

493.010

As used in this chapter, “general assignment for the benefit of creditors” means an assignment which satisfies all of the following requirements:

(a) The assignment is an assignment of all the defendant’s assets that are transferable and not exempt from enforcement of a money judgment.

(b) The assignment is for the benefit of all the defendant’s creditors.

(c) The assignment does not itself create a preference of one creditor or class of creditors over any other creditor or class of creditors, but the assignment may recognize the existence of preferences to which creditors are otherwise entitled.

(Amended by Stats. 1982, Ch. 1198, Sec. 61. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



493.020

Notwithstanding any other provision of this title, the defendant may make a general assignment for the benefit of creditors.

(Added by Stats. 1977, Ch. 499.)



493.030

(a) The making of a general assignment for the benefit of creditors terminates a lien of a temporary protective order or of attachment if the lien was created within 90 days prior to the making of the general assignment.

(b) The filing of a petition commencing a voluntary or involuntary case under Title 11 of the United States Code (Bankruptcy) terminates a lien of a temporary protective order or of attachment if the lien was created within 90 days prior to the filing of the petition.

(c) Subdivisions (a) and (b) do not apply unless all liens of attachment on the defendant’s property in other states that were created within 90 days prior to the making of a general assignment for the benefit of creditors or the filing of a petition commencing a case under Title 11 of the United States Code (Bankruptcy) have terminated.

(Amended by Stats. 1979, Ch. 177.)



493.040

(a) Where a lien of attachment terminates pursuant to Section 493.030, the assignee under a general assignment for the benefit of creditors or, in the case of a bankruptcy, the trustee, interim trustee, or the debtor in possession if there is no trustee or interim trustee, may secure the release of the attached property by filing with the levying officer a request for release of attachment stating the grounds for release and describing the property to be released, executed under oath, together with a copy thereof.

(b) In the case of an assignee, the request shall include two copies of the general assignment for the benefit of creditors.

(c) In the case of a trustee, interim trustee, or debtor in possession, the request shall include a certified copy of the petition in bankruptcy, together with a copy thereof.

(d) If immediate release of the attachment is sought, the request shall be accompanied by an undertaking to pay the plaintiff any damages resulting from an improper release of the attachment, in the amount to be secured by the attachment, executed by an admitted surety insurer.

(e) Within five days after the filing of the request for release of attachment, the levying officer shall mail to the plaintiff:

(1) A copy of the request for release of the attachment, including the copy of the document filed pursuant to subdivision (b) or (c).

(2) If an undertaking has not been given, a notice that the attachment will be released pursuant to the request for release of attachment unless otherwise ordered by a court within 10 days after the date of mailing the notice.

(3) If an undertaking has been given, a notice that the attachment has been released.

(f) Unless otherwise ordered by a court, if an undertaking has not been given, the levying officer shall release the attachment pursuant to the request for release of attachment after the expiration of 10 days from the date of mailing the papers referred to in subdivision (e) to the plaintiff. If an undertaking has been given, the levying officer shall immediately release the attachment pursuant to the request for release of attachment.

(g) Where the attached property has been taken into custody, it shall be released to the person making the request for release of attachment or some other person designated in the request. Where the attached property has not been taken into custody, it shall be released as provided in subdivision (c) or (d) of Section 488.730.

(h) The levying officer is not liable for releasing an attachment in accordance with this section nor is any other person liable for acting in conformity with the release.

(Amended by Stats. 1982, Ch. 1198, Sec. 62.5. Operative July 1, 1983, by Sec. 70 of Ch. 1198.)



493.050

(a) The lien of a temporary protective order or of attachment, which has terminated pursuant to Section 493.030, is reinstated with the same effect as if it had not been terminated in the following cases:

(1) Where the termination is the result of the making of a general assignment for the benefit of creditors and the general assignment for the benefit of creditors is set aside otherwise than by the filing of a petition commencing a case under Title 11 of the United States Code (Bankruptcy).

(2) Where the termination is the result of the filing of a petition commencing a case under Title 11 of the United States Code (Bankruptcy) and the petition is dismissed.

(3) Where the termination is the result of the filing of a petition commencing a case under Title 11 of the United States Code (Bankruptcy) and the trustee abandons property which had been subject to the lien of the temporary protective order or of attachment.

(b) The period from the making of a general assignment for the benefit of creditors until reinstatement of the lien of the temporary protective order or of attachment is not counted in determining the duration of the temporary protective order or the lien of attachment.

(Amended by Stats. 1979, Ch. 177.)



493.060

(a) Upon the making of a general assignment for the benefit of creditors that terminates a lien under this chapter, the assignee is subrogated to the rights of the plaintiff under the temporary protective order or attachment.

(b) Upon the filing of a petition commencing a case under Title 11 of the United States Code (Bankruptcy), a lien terminated pursuant to this chapter is preserved for the benefit of the estate.

(Amended by Stats. 1979, Ch. 177.)









TITLE 7 - OTHER PROVISIONAL REMEDIES IN CIVIL ACTIONS

CHAPTER 1 - General Provisions

501

A person may not be imprisoned in a civil action for debt or tort, whether before or after judgment. Nothing in this section affects any power a court may have to imprison a person who violates a court order.

(Added by Stats. 1974, Ch. 1516.)






CHAPTER 2 - Claim and Delivery of Personal Property

ARTICLE 1 - Words and Phrases Defined

511.010

Unless the provision or context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1973, Ch. 526.)



511.020

“Complaint” includes a cross-complaint.

(Added by Stats. 1973, Ch. 526.)



511.030

“Defendant” includes a cross-defendant.

(Added by Stats. 1973, Ch. 526.)



511.040

“Farm products” means crops or livestock or supplies used or produced in farming operations or products of crops or livestock in their unmanufactured states (such as ginned cotton, wool clip, maple syrup, honey, milk, and eggs) while in the possession of a defendant engaged in raising, fattening, grazing, or other farming operations. If tangible personal property is a farm product, it is not inventory.

(Added by Stats. 1973, Ch. 526.)



511.050

“Inventory” means tangible personal property in the possession of a defendant who holds it for sale or lease or to be furnished under contracts of service.

(Added by Stats. 1973, Ch. 526.)



511.060

“Levying officer” means the sheriff or marshal who is directed to execute a writ of possession issued under this chapter.

(Amended by Stats. 1996, Ch. 872, Sec. 14. Effective January 1, 1997.)



511.070

“Person” includes an individual, a corporation, a partnership or other unincorporated association, a limited liability company, and a public entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 59. Effective January 1, 1995.)



511.080

“Plaintiff” means a person who files a complaint or cross-complaint.

(Added by Stats. 1973, Ch. 526.)



511.090

A claim has “probable validity” where it is more likely than not that the plaintiff will obtain a judgment against the defendant on that claim.

(Added by Stats. 1973, Ch. 526.)



511.100

“Public entity” includes the state, the Regents of the University of California, a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the state.

(Added by Stats. 1973, Ch. 526.)






ARTICLE 2 - Writ of Possession

512.010

(a) Upon the filing of the complaint or at any time thereafter, the plaintiff may apply pursuant to this chapter for a writ of possession by filing a written application for the writ with the court in which the action is brought.

(b) The application shall be executed under oath and shall include all of the following:

(1) A showing of the basis of the plaintiff’s claim and that the plaintiff is entitled to possession of the property claimed. If the basis of the plaintiff’s claim is a written instrument, a copy of the instrument shall be attached.

(2) A showing that the property is wrongfully detained by the defendant, of the manner in which the defendant came into possession of the property, and, according to the best knowledge, information, and belief of the plaintiff, of the reason for the detention.

(3) A particular description of the property and a statement of its value.

(4) A statement, according to the best knowledge, information, and belief of the plaintiff, of the location of the property and, if the property, or some part of it, is within a private place which may have to be entered to take possession, a showing that there is probable cause to believe that such property is located there.

(5) A statement that the property has not been taken for a tax, assessment, or fine, pursuant to a statute; or seized under an execution against the property of the plaintiff; or, if so seized, that it is by statute exempt from such seizure.

(c) The requirements of subdivision (b) may be satisfied by one or more affidavits filed with the application.

(Added by Stats. 1973, Ch. 526.)



512.020

(a) Except as otherwise provided in this section, no writ shall be issued under this chapter except after a hearing on a noticed motion.

(b) A writ of possession may be issued ex parte pursuant to this subdivision if probable cause appears that any of the following conditions exists:

(1) The defendant gained possession of the property by feloniously taking the property from the plaintiff. This subdivision shall not apply where the defendant has fraudulently appropriated property entrusted to him or obtained possession by false or fraudulent representation or pretense or by embezzlement.

(2) The property is a credit card.

(3) The defendant acquired possession of the property in the ordinary course of his trade or business for commercial purposes and:

(i) The property is not necessary for the support of the defendant or his family; and

(ii) There is an immediate danger that the property will become unavailable to levy by reason of being transferred, concealed, or removed from the state or will become substantially impaired in value by acts of destruction or by failure to take care of the property in a reasonable manner; and

(iii) The ex parte issuance of a writ of possession is necessary to protect the property.

The plaintiff’s application for the writ shall satisfy the requirements of Section 512.010 and, in addition, shall include a showing that the conditions required by this subdivision exist. A writ of possession may issue if the court finds that the conditions required by this subdivision exist and the requirements of Section 512.060 are met. Where a writ of possession has been issued pursuant to this subdivision, a copy of the summons and complaint, a copy of the application and any affidavit in support thereof, and a notice which satisfies the requirements of subdivisions (c) and (d) of Section 512.040 and informs the defendant of his rights under this subdivision shall be served upon the defendant and any other person required by Section 514.020 to be served with a writ of possession. Any defendant whose property has been taken pursuant to a writ of possession issued under this subdivision may apply for an order that the writ be quashed and any property levied on pursuant to the writ be released. Such application shall be made by noticed motion, and the provisions of Section 512.050 shall apply. Pending the hearing on the defendant’s application, the court may order that delivery pursuant to Section 514.030 of any property previously levied upon be stayed. If the court determines that the plaintiff is not entitled to a writ of possession, the court shall quash the writ of possession and order the release and redelivery of any property previously levied upon, and shall award the defendant any damages sustained by him which were proximately caused by the levy of the writ of possession and the loss of possession of the property pursuant to such levy.

(Added by Stats. 1973, Ch. 526.)



512.030

(a) Prior to the hearing required by subdivision (a) of Section 512.020, the defendant shall be served with all of the following:

(1) A copy of the summons and complaint.

(2) A Notice of Application and Hearing.

(3) A copy of the application and any affidavit in support thereof.

(b) If the defendant has not appeared in the action, and a writ, notice, order, or other paper is required to be personally served on the defendant under this title, service shall be made in the same manner as a summons is served under Chapter 4 (commencing with Section 413.10) of Title 5.

(Amended by Stats. 2007, Ch. 15, Sec. 2. Effective January 1, 2008.)



512.040

The “Notice of Application and Hearing” shall inform the defendant of all of the following:

(a) A hearing will be held at a place and at a time, to be specified in the notice, on plaintiff’s application for a writ of possession.

(b) The writ will be issued if the court finds that the plaintiff’s claim is probably valid and the other requirements for issuing the writ are established. The hearing is not for the purpose of determining whether the claim is actually valid. The determination of the actual validity of the claim will be made in subsequent proceedings in the action and will not be affected by the decision at the hearing on the application for the writ.

(c) If the defendant desires to oppose the issuance of the writ, he shall file with the court either an affidavit providing evidence sufficient to defeat the plaintiff’s right to issuance of the writ or an undertaking to stay the delivery of the property in accordance with Section 515.020.

(d) The notice shall contain the following statement: “If you believe the plaintiff may not be entitled to possession of the property claimed, you may wish to seek the advice of an attorney. Such attorney should be consulted promptly so that he may assist you before the time set for the hearing.”

(Added by Stats. 1973, Ch. 526.)



512.050

Each party shall file with the court and serve upon the other party within the time prescribed by rule any affidavits and points and authorities intended to be relied upon at the hearing. At the hearing, the court shall make its determinations upon the basis of the pleadings and other papers in the record; but, upon good cause shown, the court may receive and consider additional evidence and authority produced at the hearing or may continue the hearing for the production of such additional evidence, oral or documentary, or the filing of other affidavits or points and authorities.

(Added by Stats. 1973, Ch. 526.)



512.060

(a) At the hearing, a writ of possession shall issue if both of the following are found:

(1) The plaintiff has established the probable validity of the plaintiff’s claim to possession of the property.

(2) The undertaking requirements of Section 515.010 are satisfied.

(b) No writ directing the levying officer to enter a private place to take possession of any property shall be issued unless the plaintiff has established that there is probable cause to believe that the property is located there.

(Amended by Stats. 2002, Ch. 68, Sec. 1. Effective January 1, 2003.)



512.070

If a writ of possession is issued, the court may also issue an order directing the defendant to transfer possession of the property to the plaintiff. Such order shall contain a notice to the defendant that failure to turn over possession of such property to plaintiff may subject the defendant to being held in contempt of court.

(Amended by Stats. 1976, Ch. 145.)



512.080

The writ of possession shall meet all of the following requirements:

(a) Be directed to the levying officer within whose jurisdiction the property is located.

(b) Describe the specific property to be seized.

(c) Specify any private place that may be entered to take possession of the property or some part of it.

(d) Direct the levying officer to levy on the property pursuant to Section 514. 010 if found and to retain it in custody until released or sold pursuant to Section 514.030.

(e) Inform the defendant of the right to object to the plaintiff’s undertaking, a copy of which shall be attached to the writ, or to obtain redelivery of the property by filing an undertaking as prescribed by Section 515.020.

(Amended by Stats. 1982, Ch. 517, Sec. 118.)



512.090

(a) The plaintiff may apply ex parte in writing to the court in which the action was brought for an endorsement on the writ directing the levying officer to seize the property at a private place not specified in the writ.

(b) The court shall make the endorsement if the plaintiff establishes by affidavit that there is probable cause to believe that the property or some part of it may be found at that place.

(Added by Stats. 1973, Ch. 526.)



512.100

Neither the failure of the defendant to oppose the issuance of a writ of possession under this chapter nor his failure to rebut any evidence produced by the plaintiff in connection with proceedings under this chapter shall constitute a waiver of any defense to plaintiff’s claim in the action or any other action or have any effect on the right of the defendant to produce or exclude evidence at the trial of any such action.

(Added by Stats. 1973, Ch. 526.)



512.110

The determinations of the court under this chapter shall have no effect on the determination of any issues in the action other than the issues relevant to proceedings under this chapter, nor shall they affect the rights of any party in any other action arising out of the same claim. The determinations of the court under this chapter shall not be given in evidence nor referred to in the trial of any such action.

(Added by Stats. 1973, Ch. 526.)



512.120

If the plaintiff fails to recover judgment in the action, he shall redeliver the property to the defendant and be liable for all damages sustained by the defendant which are proximately caused by operation of the temporary restraining order and preliminary injunction, if any, the levy of the writ of possession, and the loss of possession of the property pursuant to levy of the writ of possession or in compliance with an order issued under Section 512.070.

(Added by Stats. 1973, Ch. 526.)






ARTICLE 3 - Temporary Restraining Order

513.010

(a) Except as otherwise provided by this chapter, the provisions of Chapter 3 (commencing with Section 525) of this title relating to the issuance of a temporary restraining order apply. At or after the time he files his application for writ of possession, the plaintiff may apply for a temporary restraining order by setting forth in the application a statement of grounds justifying the issuance of such order.

(b) A temporary restraining order may issue ex parte if all of the following are found:

(1) The plaintiff has established the probable validity of his claim to possession of the property.

(2) The plaintiff has provided an undertaking as required by Section 515.010.

(3) The plaintiff has established the probability that there is an immediate danger that the property claimed may become unavailable to levy by reason of being transferred, concealed, or removed or may become substantially impaired in value.

(c) If at the hearing on issuance of the writ of possession the court determines that the plaintiff is not entitled to a writ of possession, the court shall dissolve any temporary restraining order; otherwise, the court may issue a preliminary injunction to remain in effect until the property claimed is seized pursuant to the writ of possession.

(Added by Stats. 1973, Ch. 526.)



513.020

In the discretion of the court, the temporary restraining order may prohibit the defendant from doing any or all of the following:

(a) Transferring any interest in the property by sale, pledge, or grant of security interest, or otherwise disposing of, or encumbering, the property. If the property is farm products held for sale or lease or is inventory, the order may not prohibit the defendant from transferring the property in the ordinary course of business, but the order may impose appropriate restrictions on the disposition of the proceeds from such transfer.

(b) Concealing or otherwise removing the property in such a manner as to make it less available to seizure by the levying officer.

(c) Impairing the value of the property either by acts of destruction or by failure to care for the property in a reasonable manner.

(Added by Stats. 1973, Ch. 526.)






ARTICLE 4 - Levy and Custody

514.010

(a) Except as otherwise provided in this section, upon receipt of the writ of possession the levying officer shall search for and take custody of the specified property, if it be in the possession of the defendant or his agent, either by removing the property to a place of safekeeping or by installing a keeper.

(b) If the specified property is used as a dwelling, such as a mobilehome or boat, levy shall be made by placing a keeper in charge of the property for two days, at the plaintiff’s expense, after which period the levying officer shall remove the occupants and any contents not specified in the writ and shall take exclusive possession of the property.

(c) If the specified property or any part of it is in a private place, the levying officer shall at the time he demands possession of the property announce his identity, purpose, and authority. If the property is not voluntarily delivered, the levying officer may cause any building or enclosure where the property may be located to be broken open in such a manner as he reasonably believes will cause the least damage and may call upon the power of the county to aid and protect him, but, if he reasonably believes that entry and seizure of the property will involve a substantial risk of death or serious bodily harm to any person, he shall refrain from seizing the property and shall promptly make a return to the court from which the writ issued setting forth the reasons for his belief that the risk exists. In such case, the court shall make such orders as may be appropriate.

(d) Nothing in this section authorizes the levying officer to enter or search any private place not specified in the writ of possession or other order of the court.

(Added by Stats. 1973, Ch. 526.)



514.020

(a) At the time of levy, the levying officer shall deliver to the person in possession of the property a copy of the writ of possession, a copy of the plaintiff’s undertaking, if any, and a copy of the order for issuance of the writ.

(b) If no one is in possession of the property at the time of levy, the levying officer shall subsequently serve the writ and attached undertaking on the defendant. If the defendant has appeared in the action, service shall be accomplished in the manner provided by Chapter 5 (commencing with Section 1010) of Title 14. If the defendant has not appeared in the action, service shall be accomplished in the manner provided for the service of summons and complaint by Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5.

(Amended by Stats. 2002, Ch. 68, Sec. 2. Effective January 1, 2003.)



514.030

(a) After the levying officer takes possession pursuant to a writ of possession, the levying officer shall keep the property in a secure place. Except as otherwise provided by Sections 512.020 and 514.050:

(1) If notice of the filing of an undertaking for redelivery or notice of objection to the plaintiff’s undertaking is not received by the levying officer within 10 days after levy of the writ of possession, the levying officer shall deliver the property to plaintiff, upon receiving the fees for taking and necessary expenses for keeping the property.

(2) If notice of the filing of an undertaking for redelivery is received by the levying officer within 10 days after levy of the writ of possession and defendant’s undertaking is not objected to, the levying officer shall redeliver the property to defendant upon expiration of the time to so object, upon receiving the fees for taking and necessary expenses for keeping the property not already paid or advanced by the plaintiff.

(3) If notice of objection to the plaintiff’s undertaking or notice of the filing of an undertaking for redelivery is received within 10 days after levy of the writ of possession and defendant’s undertaking is objected to, the levying officer shall not deliver or redeliver the property until the time provided in Section 515.030.

(b) Notwithstanding subdivision (a), where not otherwise provided by contract and where an undertaking for redelivery has not been filed, upon a showing that the property is perishable or will greatly deteriorate or depreciate in value or for some other reason that the interests of the parties will be best served thereby, the court may order that the property be sold and the proceeds deposited in the court to abide the judgment in the action.

(Amended by Stats. 1982, Ch. 517, Sec. 119.)



514.040

The levying officer shall return the writ of possession, with his proceedings thereon, to the court in which the action is pending within 30 days after levy but in no event more than 60 days after the writ is issued.

(Added by Stats. 1973, Ch. 526.)



514.050

Where the property taken is claimed by a third person, the rules and proceedings applicable in cases of third-party claims under Division 4 (commencing with Section 720.010) of Title 9 apply.

(Amended by Stats. 1982, Ch. 497, Sec. 33. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






ARTICLE 5 - Undertakings

515.010

(a) Except as provided in subdivision (b), the court shall not issue a temporary restraining order or a writ of possession until the plaintiff has filed an undertaking with the court . The undertaking shall provide that the sureties are bound to the defendant for the return of the property to the defendant, if return of the property is ordered, and for the payment to the defendant of any sum recovered against the plaintiff. The undertaking shall be in an amount not less than twice the value of the defendant’s interest in the property or in a greater amount. The value of the defendant’s interest in the property is determined by the market value of the property less the amount due and owing on any conditional sales contract or security agreement and all liens and encumbrances on the property, and any other factors necessary to determine the defendant’s interest in the property.

(b) If the court finds that the defendant has no interest in the property, the court shall waive the requirement of the plaintiff’s undertaking and shall include in the order for issuance of the writ the amount of the defendant’s undertaking sufficient to satisfy the requirements of subdivision (b) of Section 515.020.

(Amended by Stats. 2002, Ch. 68, Sec. 3. Effective January 1, 2003.)



515.020

(a) The defendant may prevent the plaintiff from taking possession of property pursuant to a writ of possession or regain possession of property so taken by filing with the court in which the action was brought an undertaking in an amount equal to the amount of the plaintiff’s undertaking pursuant to subdivision (a) of Section 515.010 or in the amount determined by the court pursuant to subdivision (b) of Section 515.010.

(b) The undertaking shall state that, if the plaintiff recovers judgment on the action, the defendant shall pay all costs awarded to the plaintiff and all damages that the plaintiff may sustain by reason of the loss of possession of the property. The damages recoverable by the plaintiff pursuant to this section shall include all damages proximately caused by the plaintiff’s failure to gain or retain possession.

(c) The defendant’s undertaking may be filed at any time before or after levy of the writ of possession. A copy of the undertaking shall be mailed to the levying officer.

(d) If an undertaking for redelivery is filed and the defendant’s undertaking is not objected to, the levying officer shall deliver the property to the defendant, or, if the plaintiff has previously been given possession of the property, the plaintiff shall deliver the property to the defendant. If an undertaking for redelivery is filed and the defendant’s undertaking is objected to, the provisions of Section 515.030 apply.

(Amended by Stats. 2002, Ch. 68, Sec. 4. Effective January 1, 2003.)



515.030

(a) The defendant may object to the plaintiff’s undertaking not later than 10 days after levy of the writ of possession. The defendant shall mail notice of objection to the levying officer.

(b) The plaintiff may object to the defendant’s undertaking not later than 10 days after the defendant’s undertaking is filed. The plaintiff shall mail notice of objection to the levying officer.

(c) If the court determines that the plaintiff’s undertaking is insufficient and a sufficient undertaking is not filed within the time required by statute, the court shall vacate the temporary restraining order or preliminary injunction, if any, and the writ of possession and, if levy has occurred, order the levying officer or the plaintiff to return the property to the defendant. If the court determines that the plaintiff’s undertaking is sufficient, the court shall order the levying officer to deliver the property to the plaintiff.

(d) If the court determines that the defendant’s undertaking is insufficient and a sufficient undertaking is not filed within the time required by statute, the court shall order the levying officer to deliver the property to the plaintiff, or, if the plaintiff has previously been given possession of the property, the plaintiff shall retain possession. If the court determines that the defendant’s undertaking is sufficient, the court shall order the levying officer or the plaintiff to deliver the property to the defendant.

(Amended by Stats. 1984, Ch. 538, Sec. 14.)






ARTICLE 6 - Miscellaneous Provisions

516.010

The Judicial Council may provide by rule for the practice and procedure in proceedings under this chapter.

(Added by Stats. 1973, Ch. 526.)



516.020

The Judicial Council shall prescribe the form of the applications, notices, orders, and other documents required by this chapter.

(Added by Stats. 1973, Ch. 526.)



516.030

The facts stated in each affidavit filed pursuant to this chapter shall be set forth with particularity. Except where matters are specifically permitted by this chapter to be shown by information and belief, each affidavit shall show affirmatively that the affiant, if sworn as a witness, can testify competently to the facts stated therein. The affiant may be any person, whether or not a party to the action, who has knowledge of the facts. A verified complaint that satisfies the requirements of this section may be used in lieu of or in addition to an ordinary affidavit.

(Added by Stats. 1973, Ch. 526.)



516.040

The judicial duties to be performed under this chapter are “subordinate judicial duties” within the meaning of Section 22 of Article VI of the California Constitution and may be performed by appointed officers such as court commissioners.

(Added by Stats. 1973, Ch. 526.)



516.050

Nothing in this chapter shall preclude the granting of relief pursuant to Chapter 3 (commencing with Section 525) of this title.

(Added by Stats. 1973, Ch. 526.)









CHAPTER 3 - Injunction

525

An injunction is a writ or order requiring a person to refrain from a particular act. It may be granted by the court in which the action is brought, or by a judge thereof; and when granted by a judge, it may be enforced as an order of the court.

(Amended by Stats. 1907, Ch. 272.)



526

(a) An injunction may be granted in the following cases:

(1) When it appears by the complaint that the plaintiff is entitled to the relief demanded, and the relief, or any part thereof, consists in restraining the commission or continuance of the act complained of, either for a limited period or perpetually.

(2) When it appears by the complaint or affidavits that the commission or continuance of some act during the litigation would produce waste, or great or irreparable injury, to a party to the action.

(3) When it appears, during the litigation, that a party to the action is doing, or threatens, or is about to do, or is procuring or suffering to be done, some act in violation of the rights of another party to the action respecting the subject of the action, and tending to render the judgment ineffectual.

(4) When pecuniary compensation would not afford adequate relief.

(5) Where it would be extremely difficult to ascertain the amount of compensation which would afford adequate relief.

(6) Where the restraint is necessary to prevent a multiplicity of judicial proceedings.

(7) Where the obligation arises from a trust.

(b) An injunction cannot be granted in the following cases:

(1) To stay a judicial proceeding pending at the commencement of the action in which the injunction is demanded, unless the restraint is necessary to prevent a multiplicity of proceedings.

(2) To stay proceedings in a court of the United States.

(3) To stay proceedings in another state upon a judgment of a court of that state.

(4) To prevent the execution of a public statute by officers of the law for the public benefit.

(5) To prevent the breach of a contract the performance of which would not be specifically enforced, other than a contract in writing for the rendition of personal services from one to another where the promised service is of a special, unique, unusual, extraordinary, or intellectual character, which gives it peculiar value, the loss of which cannot be reasonably or adequately compensated in damages in an action at law, and where the compensation for the personal services is as follows:

(A) As to contracts entered into on or before December 31, 1993, the minimum compensation provided in the contract for the personal services shall be at the rate of six thousand dollars ($6,000) per annum.

(B) As to contracts entered into on or after January 1, 1994, the criteria of clause (i) or (ii), as follows, are satisfied:

(i) The compensation is as follows:

(I) The minimum compensation provided in the contract shall be at the rate of nine thousand dollars ($9,000) per annum for the first year of the contract, twelve thousand dollars ($12,000) per annum for the second year of the contract, and fifteen thousand dollars ($15,000) per annum for the third to seventh years, inclusive, of the contract.

(II) In addition, after the third year of the contract, there shall actually have been paid for the services through and including the contract year during which the injunctive relief is sought, over and above the minimum contractual compensation specified in subclause (I), the amount of fifteen thousand dollars ($15,000) per annum during the fourth and fifth years of the contract, and thirty thousand dollars ($30,000) per annum during the sixth and seventh years of the contract. As a condition to petitioning for an injunction, amounts payable under this clause may be paid at any time prior to seeking injunctive relief.

(ii) The aggregate compensation actually received for the services provided under a contract that does not meet the criteria of subparagraph (A), is at least 10 times the applicable aggregate minimum amount specified in subclauses (I) and (II) of clause (i) through and including the contract year during which the injunctive relief is sought. As a condition to petitioning for an injunction, amounts payable under this subparagraph may be paid at any time prior to seeking injunctive relief.

(C) Compensation paid in any contract year in excess of the minimums specified in clauses (i) and (ii) of subparagraph (B) shall apply to reduce the compensation otherwise required to be paid under those provisions in any subsequent contract years. However, an injunction may be granted to prevent the breach of a contract entered into between any nonprofit cooperative corporation or association and a member or stockholder thereof, in respect to any provision regarding the sale or delivery to the corporation or association of the products produced or acquired by the member or stockholder.

(6) To prevent the exercise of a public or private office, in a lawful manner, by the person in possession.

(7) To prevent a legislative act by a municipal corporation.

(Amended by Stats. 1993, Ch. 836, Sec. 2. Effective January 1, 1994.)



526a

An action to obtain a judgment, restraining and preventing any illegal expenditure of, waste of, or injury to, the estate, funds, or other property of a county, town, city or city and county of the state, may be maintained against any officer thereof, or any agent, or other person, acting in its behalf, either by a citizen resident therein, or by a corporation, who is assessed for and is liable to pay, or, within one year before the commencement of the action, has paid, a tax therein. This section does not affect any right of action in favor of a county, city, town, or city and county, or any public officer; provided, that no injunction shall be granted restraining the offering for sale, sale, or issuance of any municipal bonds for public improvements or public utilities.

An action brought pursuant to this section to enjoin a public improvement project shall take special precedence over all civil matters on the calendar of the court except those matters to which equal precedence on the calendar is granted by law.

(Amended by Stats. 1967, Ch. 706.)



526b

Every person or corporation bringing, instigating, exciting or abetting, any suit to obtain an injunction, restraining or enjoining the issuance, sale, offering for sale, or delivery, of bonds, or other securities, or the expenditure of the proceeds of the sale of such bonds or other securities, of any city, city and county, town, county, or other district organized under the laws of this state, or any other political subdivision of this state, proposed to be issued, sold, offered for sale or delivered by such city, city and county, town, county, district or other political subdivision, for the purpose of acquiring, constructing, completing, improving or extending water works, electric works, gas works or other public utility works or property, shall, if the injunction sought is finally denied, and if such person or corporation owns, controls, or is operating or interested in, a public utility business of the same nature as that for which such bonds or other securities are proposed to be issued, sold, offered for sale, or delivered, be liable to the defendant for all costs, damages and necessary expenses resulting to such defendant by reason of the filing of such suit.

(Added by Stats. 1921, Ch. 384.)



527

(a) A preliminary injunction may be granted at any time before judgment upon a verified complaint, or upon affidavits if the complaint in the one case, or the affidavits in the other, show satisfactorily that sufficient grounds exist therefor. No preliminary injunction shall be granted without notice to the opposing party.

(b) A temporary restraining order or a preliminary injunction, or both, may be granted in a class action, in which one or more of the parties sues or defends for the benefit of numerous parties upon the same grounds as in other actions, whether or not the class has been certified.

(c) No temporary restraining order shall be granted without notice to the opposing party, unless both of the following requirements are satisfied:

(1) It appears from facts shown by affidavit or by the verified complaint that great or irreparable injury will result to the applicant before the matter can be heard on notice.

(2) The applicant or the applicant’s attorney certifies one of the following to the court under oath:

(A) That within a reasonable time prior to the application the applicant informed the opposing party or the opposing party’s attorney at what time and where the application would be made.

(B) That the applicant in good faith attempted but was unable to inform the opposing party and the opposing party’s attorney, specifying the efforts made to contact them.

(C) That for reasons specified the applicant should not be required to so inform the opposing party or the opposing party’s attorney.

(d) In case a temporary restraining order is granted without notice in the contingency specified in subdivision (c):

(1) The matter shall be made returnable on an order requiring cause to be shown why a preliminary injunction should not be granted, on the earliest day that the business of the court will admit of, but not later than 15 days or, if good cause appears to the court, 22 days from the date the temporary restraining order is issued.

(2) The party who obtained the temporary restraining order shall, within five days from the date the temporary restraining order is issued or two days prior to the hearing, whichever is earlier, serve on the opposing party a copy of the complaint if not previously served, the order to show cause stating the date, time, and place of the hearing, any affidavits to be used in the application, and a copy of the points and authorities in support of the application. The court may for good cause, on motion of the applicant or on its own motion, shorten the time required by this paragraph for service on the opposing party.

(3) When the matter first comes up for hearing, if the party who obtained the temporary restraining order is not ready to proceed, or if the party has failed to effect service as required by paragraph (2), the court shall dissolve the temporary restraining order.

(4) The opposing party is entitled to one continuance for a reasonable period of not less than 15 days or any shorter period requested by the opposing party, to enable the opposing party to meet the application for a preliminary injunction. If the opposing party obtains a continuance under this paragraph, the temporary restraining order shall remain in effect until the date of the continued hearing.

(5) Upon the filing of an affidavit by the applicant that the opposing party could not be served within the time required by paragraph (2), the court may reissue any temporary restraining order previously issued. The reissued order shall be made returnable as provided by paragraph (1), with the time for hearing measured from the date of reissuance. No fee shall be charged for reissuing the order.

(e) The opposing party may, in response to an order to show cause, present affidavits relating to the granting of the preliminary injunction, and if the affidavits are served on the applicant at least two days prior to the hearing, the applicant shall not be entitled to any continuance on account thereof. On the day the order is made returnable, the hearing shall take precedence over all other matters on the calendar of the day, except older matters of the same character, and matters to which special precedence may be given by law. When the cause is at issue it shall be set for trial at the earliest possible date and shall take precedence over all other cases, except older matters of the same character, and matters to which special precedence may be given by law.

(f) Notwithstanding failure to satisfy the time requirements of this section, the court may nonetheless hear the order to show cause why a preliminary injunction should not be granted if the moving and supporting papers are served within the time required by Section 1005 and one of the following conditions is satisfied:

(1) The order to show cause is issued without a temporary restraining order.

(2) The order to show cause is issued with a temporary restraining order, but is either not set for hearing within the time required by paragraph (1) of subdivision (d), or the party who obtained the temporary restraining order fails to effect service within the time required by paragraph (2) of subdivision (d).

(g) This section does not apply to an order issued under the Family Code.

(h) As used in this section:

(1) “Complaint” means a complaint or a cross-complaint.

(2) “Court” means the court in which the action is pending.

(Amended by Stats. 2000, Ch. 688, Sec. 4. Effective January 1, 2001.)



527.3

(a) In order to promote the rights of workers to engage in concerted activities for the purpose of collective bargaining, picketing or other mutual aid or protection, and to prevent the evils which frequently occur when courts interfere with the normal processes of dispute resolution between employers and recognized employee organizations, the equity jurisdiction of the courts in cases involving or growing out of a labor dispute shall be no broader than as set forth in subdivision (b) of this section, and the provisions of subdivision (b) of this section shall be strictly construed in accordance with existing law governing labor disputes with the purpose of avoiding any unnecessary judicial interference in labor disputes.

(b) The acts enumerated in this subdivision, whether performed singly or in concert, shall be legal, and no court nor any judge nor judges thereof, shall have jurisdiction to issue any restraining order or preliminary or permanent injunction which, in specific or general terms, prohibits any person or persons, whether singly or in concert, from doing any of the following:

(1) Giving publicity to, and obtaining or communicating information regarding the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling any public street or any place where any person or persons may lawfully be, or by any other method not involving fraud, violence or breach of the peace.

(2) Peaceful picketing or patrolling involving any labor dispute, whether engaged in singly or in numbers.

(3) Assembling peaceably to do any of the acts specified in paragraphs (1) and (2) or to promote lawful interests.

(4) Except as provided in subparagraph (iv), for purposes of this section, “labor dispute” is defined as follows:

(i) A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in the same industry, trade, craft, or occupation; or have direct or indirect interests therein; or who are employees of the same employer; or who are members of the same or an affiliated organization of employers or employees; whether such dispute is (a) between one or more employers or associations of employers and one or more employees or associations of employees; (b) between one or more employers or associations of employers and one or more employers or associations of employers; or (c) between one or more employees or associations of employees and one or more employees or associations of employees; or when the case involves any conflicting or competing interests in a “labor dispute” of “persons participating or interested” therein (as defined in subparagraph (ii)).

(ii) A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against him or it, and if he or it is engaged in the same industry, trade, craft, or occupation in which such dispute occurs, or has a direct or indirect interest therein, or is a member, officer, or agent of any association composed in whole or in part of employers or employees engaged in such industry, trade, craft, or occupation.

(iii) The term “labor dispute” includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment regardless of whether or not the disputants stand in the proximate relation of employer and employee.

(iv) The term “labor dispute” does not include a jurisdictional strike as defined in Section 1118 of the Labor Code.

(c) Nothing contained in this section shall be construed to alter or supersede the provisions of Chapter 1 of the 1975–76 Third Extraordinary Session, and to the extent of any conflict between the provisions of this act and that chapter, the provisions of the latter shall prevail.

(d) Nothing contained in this section shall be construed to alter the legal rights of public employees or their employers, nor shall this section alter the rights of parties to collective-bargaining agreements under the provisions of Section 1126 of the Labor Code.

(e) It is not the intent of this section to permit conduct that is unlawful including breach of the peace, disorderly conduct, the unlawful blocking of access or egress to premises where a labor dispute exists, or other similar unlawful activity.

(Added by Stats. 1975, Ch. 1156.)



527.6

(a) (1) A person who has suffered harassment as defined in subdivision (b) may seek a temporary restraining order and an injunction prohibiting harassment as provided in this section.

(2) A minor, under 12 years of age, accompanied by a duly appointed and acting guardian ad litem, shall be permitted to appear in court without counsel for the limited purpose of requesting or opposing a request for a temporary restraining order or injunction, or both, under this section as provided in Section 374.

(b) For the purposes of this section:

(1) “Course of conduct” is a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose, including following or stalking an individual, making harassing telephone calls to an individual, or sending harassing correspondence to an individual by any means, including, but not limited to, the use of public or private mails, interoffice mail, facsimile, or computer email. Constitutionally protected activity is not included within the meaning of “course of conduct.”

(2) “Credible threat of violence” is a knowing and willful statement or course of conduct that would place a reasonable person in fear for his or her safety, or the safety of his or her immediate family, and that serves no legitimate purpose.

(3) “Harassment” is unlawful violence, a credible threat of violence, or a knowing and willful course of conduct directed at a specific person that seriously alarms, annoys, or harasses the person, and that serves no legitimate purpose. The course of conduct must be such as would cause a reasonable person to suffer substantial emotional distress, and must actually cause substantial emotional distress to the petitioner.

(4) “Petitioner” means the person to be protected by the temporary restraining order and injunction and, if the court grants the petition, the protected person.

(5) “Respondent” means the person against whom the temporary restraining order and injunction are sought and, if the petition is granted, the restrained person.

(6) “Temporary restraining order” and “injunction” mean orders that include any of the following restraining orders, whether issued ex parte or after notice and hearing:

(A) An order enjoining a party from harassing, intimidating, molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, abusing, telephoning, including, but not limited to, making annoying telephone calls, as described in Section 653m of the Penal Code, destroying personal property, contacting, either directly or indirectly, by mail or otherwise, or coming within a specified distance of, or disturbing the peace of, the petitioner.

(B) An order enjoining a party from specified behavior that the court determines is necessary to effectuate orders described in subparagraph (A).

(7) “Unlawful violence” is any assault or battery, or stalking as prohibited in Section 646.9 of the Penal Code, but shall not include lawful acts of self-defense or defense of others.

(c) In the discretion of the court, on a showing of good cause, a temporary restraining order or injunction issued under this section may include other named family or household members.

(d) Upon filing a petition for an injunction under this section, the petitioner may obtain a temporary restraining order in accordance with Section 527, except to the extent this section provides a rule that is inconsistent. The temporary restraining order may include any of the restraining orders described in paragraph (6) of subdivision (b). A temporary restraining order may be issued with or without notice, based on a declaration that, to the satisfaction of the court, shows reasonable proof of harassment of the petitioner by the respondent, and that great or irreparable harm would result to the petitioner.

(e) A request for the issuance of a temporary restraining order without notice under this section shall be granted or denied on the same day that the petition is submitted to the court, unless the petition is filed too late in the day to permit effective review, in which case the order shall be granted or denied on the next day of judicial business in sufficient time for the order to be filed that day with the clerk of the court.

(f) A temporary restraining order issued under this section shall remain in effect, at the court’s discretion, for a period not to exceed 21 days, or, if the court extends the time for hearing under subdivision (g), not to exceed 25 days, unless otherwise modified or terminated by the court.

(g) Within 21 days, or, if good cause appears to the court, 25 days from the date that a petition for a temporary order is granted or denied, a hearing shall be held on the petition for the injunction. If no request for temporary orders is made, the hearing shall be held within 21 days, or, if good cause appears to the court, 25 days, from the date that the petition is filed.

(h) The respondent may file a response that explains, excuses, justifies, or denies the alleged harassment or may file a cross-petition under this section.

(i) At the hearing, the judge shall receive any testimony that is relevant, and may make an independent inquiry. If the judge finds by clear and convincing evidence that unlawful harassment exists, an injunction shall issue prohibiting the harassment.

(j) (1) In the discretion of the court, an order issued after notice and hearing under this section may have a duration of not more than five years, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. The order may be renewed, upon the request of a party, for a duration of not more than five additional years, without a showing of any further harassment since the issuance of the original order, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. A request for renewal may be brought at any time within the three months before the expiration of the order.

(2) The failure to state the expiration date on the face of the form creates an order with a duration of three years from the date of issuance.

(3) If an action is filed for the purpose of terminating or modifying a protective order prior to the expiration date specified in the order by a party other than the protected party, the party who is protected by the order shall be given notice, pursuant to subdivision (b) of Section 1005, of the proceeding by personal service or, if the protected party has satisfied the requirements of Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code, by service on the Secretary of State. If the party who is protected by the order cannot be notified prior to the hearing for modification or termination of the protective order, the court shall deny the motion to modify or terminate the order without prejudice or continue the hearing until the party who is protected can be properly noticed and may, upon a showing of good cause, specify another method for service of process that is reasonably designed to afford actual notice to the protected party. The protected party may waive his or her right to notice if he or she is physically present in court and does not challenge the sufficiency of the notice.

(k) This section does not preclude either party from representation by private counsel or from appearing on the party’s own behalf.

(l) In a proceeding under this section if there are allegations of unlawful violence or credible threats of violence, a support person may accompany a party in court and, if the party is not represented by an attorney, may sit with the party at the table that is generally reserved for the party and the party’s attorney. The support person is present to provide moral and emotional support for a person who alleges he or she is a victim of violence. The support person is not present as a legal adviser and may not provide legal advice. The support person may assist the person who alleges he or she is a victim of violence in feeling more confident that he or she will not be injured or threatened by the other party during the proceedings if the person who alleges he or she is a victim of violence and the other party are required to be present in close proximity. This subdivision does not preclude the court from exercising its discretion to remove the support person from the courtroom if the court believes the support person is prompting, swaying, or influencing the party assisted by the support person.

(m) Upon the filing of a petition for an injunction under this section, the respondent shall be personally served with a copy of the petition, temporary restraining order, if any, and notice of hearing of the petition. Service shall be made at least five days before the hearing. The court may for good cause, on motion of the petitioner or on its own motion, shorten the time for service on the respondent.

(n) A notice of hearing under this section shall notify the respondent that if he or she does not attend the hearing, the court may make orders against him or her that could last up to three years.

(o) (1) The court may, upon the filing of a declaration by the petitioner that the respondent could not be served within the time required by statute, reissue an order previously issued and dissolved by the court for failure to serve the respondent. The reissued order shall remain in effect until the date set for the hearing.

(2) The reissued order shall state on its face the date of expiration of the order.

(p) (1) If a respondent, named in a restraining order issued after a hearing, has not been served personally with the order but has received actual notice of the existence and substance of the order through personal appearance in court to hear the terms of the order from the court, no additional proof of service is required for enforcement of the order.

(2) If the respondent named in a temporary restraining order is personally served with the order and notice of hearing with respect to a restraining order or protective order based on the temporary restraining order, but the respondent does not appear at the hearing, either personally or by an attorney, and the terms and conditions of the restraining order or protective order issued at the hearing are identical to the temporary restraining order, except for the duration of the order, then the restraining order or protective order issued at the hearing may be served on the respondent by first-class mail sent to the respondent at the most current address for the respondent available to the court.

(3) The Judicial Council form for temporary orders issued pursuant to this subdivision shall contain a statement in substantially the following form:

“If you have been personally served with this temporary restraining order and notice of hearing, but you do not appear at the hearing either in person or by a lawyer, and a restraining order that is the same as this temporary restraining order except for the expiration date is issued at the hearing, a copy of the restraining order will be served on you by mail at the following address: ____.

If that address is not correct or you wish to verify that the temporary restraining order was converted to a restraining order at the hearing without substantive change and to find out the duration of that order, contact the clerk of the court.”

(q) (1) Information on any temporary restraining order or injunction relating to civil harassment issued by a court pursuant to this section shall be transmitted to the Department of Justice in accordance with either paragraph (2) or (3).

(2) The court shall order the petitioner or the attorney for the petitioner to deliver a copy of an order issued under this section, or reissuance, extension, modification, or termination of the order, and any subsequent proof of service, by the close of the business day on which the order, reissuance, extension, modification, or termination was made, to a law enforcement agency having jurisdiction over the residence of the petitioner and to any additional law enforcement agencies within the court’s discretion as are requested by the petitioner.

(3) Alternatively, the court or its designee shall transmit, within one business day, to law enforcement personnel all information required under subdivision (b) of Section 6380 of the Family Code regarding any order issued under this section, or a reissuance, extension, modification, or termination of the order, and any subsequent proof of service, by either one of the following methods:

(A) Transmitting a physical copy of the order or proof of service to a local law enforcement agency authorized by the Department of Justice to enter orders into the California Law Enforcement Telecommunications System (CLETS).

(B) With the approval of the Department of Justice, entering the order or proof of service into CLETS directly.

(4) Each appropriate law enforcement agency shall make available information as to the existence and current status of these orders to law enforcement officers responding to the scene of reported harassment.

(5) An order issued under this section shall, on request of the petitioner, be served on the respondent, whether or not the respondent has been taken into custody, by any law enforcement officer who is present at the scene of reported harassment involving the parties to the proceeding. The petitioner shall provide the officer with an endorsed copy of the order and a proof of service that the officer shall complete and send to the issuing court.

(6) Upon receiving information at the scene of an incident of harassment that a protective order has been issued under this section, or that a person who has been taken into custody is the subject of an order, if the protected person cannot produce a certified copy of the order, a law enforcement officer shall immediately attempt to verify the existence of the order.

(7) If the law enforcement officer determines that a protective order has been issued, but not served, the officer shall immediately notify the respondent of the terms of the order and shall at that time also enforce the order. Verbal notice of the terms of the order shall constitute service of the order and is sufficient notice for the purposes of this section and for the purposes of Section 29825 of the Penal Code.

(r) The prevailing party in any action brought under this section may be awarded court costs and attorney’s fees, if any.

(s) Any willful disobedience of any temporary restraining order or injunction granted under this section is punishable pursuant to Section 273.6 of the Penal Code.

(t) (1) A person subject to a protective order issued under this section shall not own, possess, purchase, receive, or attempt to purchase or receive a firearm or ammunition while the protective order is in effect.

(2) The court shall order a person subject to a protective order issued under this section to relinquish any firearms he or she owns or possesses pursuant to Section 527.9.

(3) Every person who owns, possesses, purchases, or receives, or attempts to purchase or receive, a firearm or ammunition while the protective order is in effect is punishable pursuant to Section 29825 of the Penal Code.

(u) This section does not apply to any action or proceeding covered by Title 1.6C (commencing with Section 1788) of Part 4 of Division 3 of the Civil Code or by Division 10 (commencing with Section 6200) of the Family Code. This section does not preclude a petitioner from using other existing civil remedies.

(v) (1) The Judicial Council shall develop forms, instructions, and rules relating to matters governed by this section. The petition and response forms shall be simple and concise, and their use by parties in actions brought pursuant to this section shall be mandatory.

(2) A temporary restraining order or injunction relating to civil harassment issued by a court pursuant to this section shall be issued on forms adopted by the Judicial Council of California and that have been approved by the Department of Justice pursuant to subdivision (i) of Section 6380 of the Family Code. However, the fact that an order issued by a court pursuant to this section was not issued on forms adopted by the Judicial Council and approved by the Department of Justice shall not, in and of itself, make the order unenforceable.

(w) There is no filing fee for a petition that alleges that a person has inflicted or threatened violence against the petitioner, or stalked the petitioner, or acted or spoken in any other manner that has placed the petitioner in reasonable fear of violence, and that seeks a protective or restraining order or injunction restraining stalking or future violence or threats of violence, in any action brought pursuant to this section. No fee shall be paid for a subpoena filed in connection with a petition alleging these acts. No fee shall be paid for filing a response to a petition alleging these acts.

(x) (1) Subject to paragraph (4) of subdivision (b) of Section 6103.2 of the Government Code, there shall be no fee for the service of process by a sheriff or marshal of a protective order, restraining order, or injunction to be issued, if either of the following conditions applies:

(A) The protective order, restraining order, or injunction issued pursuant to this section is based upon stalking, as prohibited by Section 646.9 of the Penal Code.

(B) The protective order, restraining order, or injunction issued pursuant to this section is based upon unlawful violence or a credible threat of violence.

(2) The Judicial Council shall prepare and develop forms for persons who wish to avail themselves of the services described in this subdivision.

(y) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 158, Sec. 2. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



527.7

(a) It shall be unlawful for any group, association, organization, society, or other assemblage of two or more persons to meet and to advocate, and to take substantial action in furtherance of, the commission of an unlawful act of violence or force directed to and likely to produce the imminent and unlawful infliction of serious bodily injury or death of another person within this state.

(b) Whenever it reasonably appears that any group, association, society, or other assemblage of two or more persons has met and taken substantial action in furtherance of the commission of an act of violence made unlawful by subdivision (a) and will engage in those acts in the future, any aggrieved individual may bring a civil action in the superior court to enjoin the advocacy of the commission of any act of violence made unlawful by subdivision (a) at any future meeting or meetings. Upon a proper showing by clear and convincing evidence, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted.

(c) Whenever it appears that an action brought under this section was groundless and brought in bad faith for the purpose of harassment, the trial court or any appellate court may award to the defendant attorney’s fees and court costs incurred for the purpose of defending the action.

(Added by Stats. 1982, Ch. 1624, Sec. 1.)



527.8

(a) Any employer, whose employee has suffered unlawful violence or a credible threat of violence from any individual, that can reasonably be construed to be carried out or to have been carried out at the workplace, may seek a temporary restraining order and an injunction on behalf of the employee and, at the discretion of the court, any number of other employees at the workplace, and, if appropriate, other employees at other workplaces of the employer.

(b) For the purposes of this section:

(1) “Course of conduct” is a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose, including following or stalking an employee to or from the place of work; entering the workplace; following an employee during hours of employment; making telephone calls to an employee; or sending correspondence to an employee by any means, including, but not limited to, the use of the public or private mails, interoffice mail, facsimile, or computer email.

(2) “Credible threat of violence” is a knowing and willful statement or course of conduct that would place a reasonable person in fear for his or her safety, or the safety of his or her immediate family, and that serves no legitimate purpose.

(3) “Employer” and “employee” mean persons defined in Section 350 of the Labor Code. “Employer” also includes a federal agency, the state, a state agency, a city, county, or district, and a private, public, or quasi-public corporation, or any public agency thereof or therein. “Employee” also includes the members of boards of directors of private, public, and quasi-public corporations and elected and appointed public officers. For purposes of this section only, “employee” also includes a volunteer or independent contractor who performs services for the employer at the employer’s worksite.

(4) “Petitioner” means the employer that petitions under subdivision (a) for a temporary restraining order and injunction.

(5) “Respondent” means the person against whom the temporary restraining order and injunction are sought and, if the petition is granted, the restrained person.

(6) “Temporary restraining order” and “injunction” mean orders that include any of the following restraining orders, whether issued ex parte or after notice and hearing:

(A) An order enjoining a party from harassing, intimidating, molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, abusing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 653m of the Penal Code, destroying personal property, contacting, either directly or indirectly, by mail or otherwise, or coming within a specified distance of, or disturbing the peace of, the employee.

(B) An order enjoining a party from specified behavior that the court determines is necessary to effectuate orders described in subparagraph (A).

(7) “Unlawful violence” is any assault or battery, or stalking as prohibited in Section 646.9 of the Penal Code, but shall not include lawful acts of self-defense or defense of others.

(c) This section does not permit a court to issue a temporary restraining order or injunction prohibiting speech or other activities that are constitutionally protected, or otherwise protected by Section 527.3 or any other provision of law.

(d) In the discretion of the court, on a showing of good cause, a temporary restraining order or injunction issued under this section may include other named family or household members, or other persons employed at the employee’s workplace or workplaces.

(e) Upon filing a petition for an injunction under this section, the petitioner may obtain a temporary restraining order in accordance with subdivision (a) of Section 527, if the petitioner also files a declaration that, to the satisfaction of the court, shows reasonable proof that an employee has suffered unlawful violence or a credible threat of violence by the respondent, and that great or irreparable harm would result to an employee. The temporary restraining order may include any of the protective orders described in paragraph (6) of subdivision (b).

(f) A request for the issuance of a temporary restraining order without notice under this section shall be granted or denied on the same day that the petition is submitted to the court, unless the petition is filed too late in the day to permit effective review, in which case the order shall be granted or denied on the next day of judicial business in sufficient time for the order to be filed that day with the clerk of the court.

(g) A temporary restraining order granted under this section shall remain in effect, at the court’s discretion, for a period not to exceed 21 days, or if the court extends the time for hearing under subdivision (h), not to exceed 25 days, unless otherwise modified or terminated by the court.

(h) Within 21 days, or if good cause appears to the court, 25 days from the date that a petition for a temporary order is granted or denied, a hearing shall be held on the petition for the injunction. If no request for temporary orders is made, the hearing shall be held within 21 days, or, if good cause appears to the court, 25 days, from the date that the petition is filed.

(i) The respondent may file a response that explains, excuses, justifies, or denies the alleged unlawful violence or credible threats of violence.

(j) At the hearing, the judge shall receive any testimony that is relevant and may make an independent inquiry. Moreover, if the respondent is a current employee of the entity requesting the injunction, the judge shall receive evidence concerning the employer’s decision to retain, terminate, or otherwise discipline the respondent. If the judge finds by clear and convincing evidence that the respondent engaged in unlawful violence or made a credible threat of violence, an injunction shall issue prohibiting further unlawful violence or threats of violence.

(k) (1) In the discretion of the court, an order issued after notice and hearing under this section may have a duration of not more than three years, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. These orders may be renewed, upon the request of a party, for a duration of not more than three years, without a showing of any further violence or threats of violence since the issuance of the original order, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. The request for renewal may be brought at any time within the three months before the expiration of the order.

(2) The failure to state the expiration date on the face of the form creates an order with a duration of three years from the date of issuance.

(3) If an action is filed for the purpose of terminating or modifying a protective order prior to the expiration date specified in the order by a party other than the protected party, the party who is protected by the order shall be given notice, pursuant to subdivision (b) of Section 1005, of the proceeding by personal service or, if the protected party has satisfied the requirements of Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code, by service on the Secretary of State. If the party who is protected by the order cannot be notified prior to the hearing for modification or termination of the protective order, the court shall deny the motion to modify or terminate the order without prejudice or continue the hearing until the party who is protected can be properly noticed and may, upon a showing of good cause, specify another method for service of process that is reasonably designed to afford actual notice to the protected party. The protected party may waive his or her right to notice if he or she is physically present in court and does not challenge the sufficiency of the notice.

(l) This section does not preclude either party from representation by private counsel or from appearing on his or her own behalf.

(m) Upon filing of a petition for an injunction under this section, the respondent shall be personally served with a copy of the petition, temporary restraining order, if any, and notice of hearing of the petition. Service shall be made at least five days before the hearing. The court may, for good cause, on motion of the petitioner or on its own motion, shorten the time for service on the respondent.

(n) A notice of hearing under this section shall notify the respondent that, if he or she does not attend the hearing, the court may make orders against him or her that could last up to three years.

(o) (1) The court may, upon the filing of a declaration by the petitioner that the respondent could not be served within the time required by statute, reissue an order previously issued and dissolved by the court for failure to serve the respondent. The reissued order shall remain in effect until the date set for the hearing.

(2) The reissued order shall state on its face the date of expiration of the order.

(p) (1) If a respondent, named in a restraining order issued under this section after a hearing, has not been served personally with the order but has received actual notice of the existence and substance of the order through personal appearance in court to hear the terms of the order from the court, no additional proof of service is required for enforcement of the order.

(2) If the respondent named in a temporary restraining order is personally served with the order and notice of hearing with respect to a restraining order or protective order based on the temporary restraining order, but the person does not appear at the hearing, either personally or by an attorney, and the terms and conditions of the restraining order or protective order issued at the hearing are identical to the temporary restraining order, except for the duration of the order, then the restraining order or protective order issued at the hearing may be served on the person by first-class mail sent to that person at the most current address for the person available to the court.

(3) The Judicial Council form for temporary orders issued pursuant to this subdivision shall contain a statement in substantially the following form:

“If you have been personally served with this temporary restraining order and notice of hearing, but you do not appear at the hearing either in person or by a lawyer, and a restraining order that is the same as this restraining order except for the expiration date is issued at the hearing, a copy of the order will be served on you by mail at the following address: ____.

If that address is not correct or you wish to verify that the temporary restraining order was converted to a restraining order at the hearing without substantive change and to find out the duration of that order, contact the clerk of the court.”

(q) (1) Information on any temporary restraining order or injunction relating to workplace violence issued by a court pursuant to this section shall be transmitted to the Department of Justice in accordance with either paragraph (2) or (3).

(2) The court shall order the petitioner or the attorney for the petitioner to deliver a copy of any order issued under this section, or a reissuance, extension, modification, or termination of the order, and any subsequent proof of service, by the close of the business day on which the order, reissuance, extension, modification, or termination was made, to each law enforcement agency having jurisdiction over the residence of the petitioner and to any additional law enforcement agencies within the court’s discretion as are requested by the petitioner.

(3) Alternatively, the court or its designee shall transmit, within one business day, to law enforcement personnel all information required under subdivision (b) of Section 6380 of the Family Code regarding any order issued under this section, or a reissuance, extension, modification, or termination of the order, and any subsequent proof of service, by either one of the following methods:

(A) Transmitting a physical copy of the order or proof of service to a local law enforcement agency authorized by the Department of Justice to enter orders into the California Law Enforcement Telecommunications System (CLETS).

(B) With the approval of the Department of Justice, entering the order or proof of service into CLETS directly.

(4) Each appropriate law enforcement agency shall make available information as to the existence and current status of these orders to law enforcement officers responding to the scene of reported unlawful violence or a credible threat of violence.

(5) At the request of the petitioner, an order issued under this section shall be served on the respondent, regardless of whether the respondent has been taken into custody, by any law enforcement officer who is present at the scene of reported unlawful violence or a credible threat of violence involving the parties to the proceedings. The petitioner shall provide the officer with an endorsed copy of the order and proof of service that the officer shall complete and send to the issuing court.

(6) Upon receiving information at the scene of an incident of unlawful violence or a credible threat of violence that a protective order has been issued under this section, or that a person who has been taken into custody is the subject of an order, if the petitioner or the protected person cannot produce an endorsed copy of the order, a law enforcement officer shall immediately attempt to verify the existence of the order.

(7) If the law enforcement officer determines that a protective order has been issued, but not served, the officer shall immediately notify the respondent of the terms of the order and obtain the respondent’s address. The law enforcement officer shall at that time also enforce the order, but may not arrest or take the respondent into custody for acts in violation of the order that were committed prior to the verbal notice of the terms and conditions of the order. The law enforcement officer’s verbal notice of the terms of the order shall constitute service of the order and constitutes sufficient notice for the purposes of this section and for the purposes of Section 29825 of the Penal Code. The petitioner shall mail an endorsed copy of the order to the respondent’s mailing address provided to the law enforcement officer within one business day of the reported incident of unlawful violence or a credible threat of violence at which a verbal notice of the terms of the order was provided by a law enforcement officer.

(r) (1) A person subject to a protective order issued under this section shall not own, possess, purchase, receive, or attempt to purchase or receive a firearm or ammunition while the protective order is in effect.

(2) The court shall order a person subject to a protective order issued under this section to relinquish any firearms he or she owns or possesses pursuant to Section 527.9.

(3) Every person who owns, possesses, purchases or receives, or attempts to purchase or receive a firearm or ammunition while the protective order is in effect is punishable pursuant to Section 29825 of the Penal Code.

(s) Any intentional disobedience of any temporary restraining order or injunction granted under this section is punishable pursuant to Section 273.6 of the Penal Code.

(t) Nothing in this section may be construed as expanding, diminishing, altering, or modifying the duty, if any, of an employer to provide a safe workplace for employees and other persons.

(u) (1) The Judicial Council shall develop forms, instructions, and rules for relating to matters governed by this section. The forms for the petition and response shall be simple and concise, and their use by parties in actions brought pursuant to this section shall be mandatory.

(2) A temporary restraining order or injunction relating to unlawful violence or a credible threat of violence issued by a court pursuant to this section shall be issued on forms adopted by the Judicial Council of California and that have been approved by the Department of Justice pursuant to subdivision (i) of Section 6380 of the Family Code. However, the fact that an order issued by a court pursuant to this section was not issued on forms adopted by the Judicial Council and approved by the Department of Justice shall not, in and of itself, make the order unenforceable.

(v) There is no filing fee for a petition that alleges that a person has inflicted or threatened violence against an employee of the petitioner, or stalked the employee, or acted or spoken in any other manner that has placed the employee in reasonable fear of violence, and that seeks a protective or restraining order or injunction restraining stalking or future violence or threats of violence, in any action brought pursuant to this section. No fee shall be paid for a subpoena filed in connection with a petition alleging these acts. No fee shall be paid for filing a response to a petition alleging these acts.

(w) (1) Subject to paragraph (4) of subdivision (b) of Section 6103.2 of the Government Code, there shall be no fee for the service of process by a sheriff or marshal of a temporary restraining order or injunction to be issued pursuant to this section if either of the following conditions applies:

(A) The temporary restraining order or injunction issued pursuant to this section is based upon stalking, as prohibited by Section 646.9 of the Penal Code.

(B) The temporary restraining order or injunction issued pursuant to this section is based on unlawful violence or a credible threat of violence.

(2) The Judicial Council shall prepare and develop forms for persons who wish to avail themselves of the services described in this subdivision.

(Amended by Stats. 2012, Ch. 162, Sec. 13. Effective January 1, 2013.)



527.85

(a) Any chief administrative officer of a postsecondary educational institution, or an officer or employee designated by the chief administrative officer to maintain order on the school campus or facility, a student of which has suffered a credible threat of violence made off the school campus or facility from any individual, which can reasonably be construed to be carried out or to have been carried out at the school campus or facility, may, with the written consent of the student, seek a temporary restraining order and an injunction, on behalf of the student and, at the discretion of the court, any number of other students at the campus or facility who are similarly situated.

(b) For the purposes of this section, the following definitions shall apply:

(1) “Chief administrative officer” means the principal, president, or highest ranking official of the postsecondary educational institution.

(2) “Course of conduct” means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose, including any of the following:

(A) Following or stalking a student to or from school.

(B) Entering the school campus or facility.

(C) Following a student during school hours.

(D) Making telephone calls to a student.

(E) Sending correspondence to a student by any means, including, but not limited to, the use of the public or private mails, interoffice mail, facsimile, or computer email.

(3) “Credible threat of violence” means a knowing and willful statement or course of conduct that would place a reasonable person in fear for his or her safety, or the safety of his or her immediate family, and that serves no legitimate purpose.

(4) “Petitioner” means the chief administrative officer, or his or her designee, who petitions under subdivision (a) for a temporary restraining order and injunction.

(5) “Postsecondary educational institution” means a private institution of vocational, professional, or postsecondary education.

(6) “Respondent” means the person against whom the temporary restraining order and injunction are sought and, if the petition is granted, the restrained person.

(7) “Student” means an adult currently enrolled in or applying for admission to a postsecondary educational institution.

(8) “Temporary restraining order” and “injunction” mean orders that include any of the following restraining orders, whether issued ex parte, or after notice and hearing:

(A) An order enjoining a party from harassing, intimidating, molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, abusing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 653m of the Penal Code, destroying personal property, contacting, either directly or indirectly, by mail or otherwise, or coming within a specified distance of, or disturbing the peace of, the student.

(B) An order enjoining a party from specified behavior that the court determines is necessary to effectuate orders described in subparagraph (A).

(9) “Unlawful violence” means any assault or battery, or stalking as prohibited in Section 646.9 of the Penal Code, but shall not include lawful acts of self-defense or defense of others.

(c) This section does not permit a court to issue a temporary restraining order or injunction prohibiting speech or other activities that are constitutionally protected, or otherwise protected by Section 527.3 or any other provision of law.

(d) In the discretion of the court, on a showing of good cause, a temporary restraining order or injunction issued under this section may include other named family or household members of the student, or other students at the campus or facility.

(e) Upon filing a petition for an injunction under this section, the petitioner may obtain a temporary restraining order in accordance with subdivision (a) of Section 527, if the petitioner also files a declaration that, to the satisfaction of the court, shows reasonable proof that a student has suffered a credible threat of violence made off the school campus or facility by the respondent, and that great or irreparable harm would result to the student. The temporary restraining order may include any of the protective orders described in paragraph (8) of subdivision (b).

(f) A request for the issuance of a temporary restraining order without notice under this section shall be granted or denied on the same day that the petition is submitted to the court, unless the petition is filed too late in the day to permit effective review, in which case the order shall be granted or denied on the next day of judicial business in sufficient time for the order to be filed that day with the clerk of the court.

(g) A temporary restraining order granted under this section shall remain in effect, at the court’s discretion, for a period not to exceed 21 days, or if the court extends the time for hearing under subdivision (h), not to exceed 25 days, unless otherwise modified or terminated by the court.

(h) Within 21 days, or if good cause appears to the court, within 25 days, from the date that a petition for a temporary order is granted or denied, a hearing shall be held on the petition for the injunction. If no request for temporary orders is made, the hearing shall be held within 21 days, or if good cause appears to the court, 25 days, from the date the petition is filed.

(i) The respondent may file a response that explains, excuses, justifies, or denies the alleged credible threats of violence.

(j) At the hearing, the judge shall receive any testimony that is relevant and may make an independent inquiry. Moreover, if the respondent is a current student of the entity requesting the injunction, the judge shall receive evidence concerning the decision of the postsecondary educational institution decision to retain, terminate, or otherwise discipline the respondent. If the judge finds by clear and convincing evidence that the respondent made a credible threat of violence off the school campus or facility, an injunction shall be issued prohibiting further threats of violence.

(k) (1) In the discretion of the court, an order issued after notice and hearing under this section may have a duration of not more than three years, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. These orders may be renewed, upon the request of a party, for a duration of not more than three years, without a showing of any further violence or threats of violence since the issuance of the original order, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. The request for renewal may be brought at any time within the three months before the expiration of the order.

(2) The failure to state the expiration date on the face of the form creates an order with a duration of three years from the date of issuance.

(3) If an action is filed for the purpose of terminating or modifying a protective order prior to the expiration date specified in the order by a party other than the protected party, the party who is protected by the order shall be given notice, pursuant to subdivision (b) of Section 1005, of the proceeding by personal service or, if the protected party has satisfied the requirements of Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code, by service on the Secretary of State. If the party who is protected by the order cannot be notified prior to the hearing for modification or termination of the protective order, the court shall deny the motion to modify or terminate the order without prejudice or continue the hearing until the party who is protected can be properly noticed and may, upon a showing of good cause, specify another method for service of process that is reasonably designed to afford actual notice to the protected party. The protected party may waive his or her right to notice if he or she is physically present in court and does not challenge the sufficiency of the notice.

(l) This section does not preclude either party from representation by private counsel or from appearing on his or her own behalf.

(m) Upon filing of a petition for an injunction under this section, the respondent shall be personally served with a copy of the petition, temporary restraining order, if any, and notice of hearing of the petition. Service shall be made at least five days before the hearing. The court may, for good cause, on motion of the petitioner or on its own motion, shorten the time for service on the respondent.

(n) A notice of hearing under this section shall notify the respondent that if he or she does not attend the hearing, the court may make orders against him or her that could last up to three years.

(o) (1) The court may, upon the filing of a declaration by the petitioner that the respondent could not be served within the time required by statute, reissue an order previously issued and dissolved by the court for failure to serve the respondent. The reissued order shall remain in effect until the date set for the hearing.

(2) The reissued order shall state on its face the date of expiration of the order.

(p) (1) If a respondent, named in an order issued under this section after a hearing, has not been served personally with the order but has received actual notice of the existence and substance of the order through personal appearance in court to hear the terms of the order from the court, no additional proof of service is required for enforcement of the order.

(2) If the respondent named in a temporary restraining order is personally served with the order and notice of hearing with respect to a restraining order or protective order based on the temporary restraining order, but the respondent does not appear at the hearing, either personally or by an attorney, and the terms and conditions of the restraining order or protective order issued at the hearing are identical to the temporary restraining order, except for the duration of the order, then the restraining order or protective order issued at the hearing may be served on the respondent by first-class mail sent to that person at the most current address for the respondent available to the court.

(3) The Judicial Council form for temporary orders issued pursuant to this subdivision shall contain a statement in substantially the following form:

“If you have been personally served with a temporary restraining order and notice of hearing, but you do not appear at the hearing either in person or by a lawyer, and a restraining order that is the same as this temporary restraining order except for the expiration date is issued at the hearing, a copy of the order will be served on you by mail at the following address:____.

If that address is not correct or you wish to verify that the temporary restraining order was converted to a restraining order at the hearing without substantive change and to find out the duration of that order, contact the clerk of the court.”

(q) (1) Information on any temporary restraining order or injunction relating to schoolsite violence issued by a court pursuant to this section shall be transmitted to the Department of Justice in accordance with either paragraph (2) or (3).

(2) The court shall order the petitioner or the attorney for the petitioner to deliver a copy of any order issued under this section, or a reissuance, extension, modification, or termination of the order, and any subsequent proof of service, by the close of the business day on which the order, reissuance, or termination of the order, and any proof of service, was made, to each law enforcement agency having jurisdiction over the residence of the petition and to any additional law enforcement agencies within the court’s discretion as are requested by the petitioner.

(3) Alternatively, the court or its designee shall transmit, within one business day, to law enforcement personnel all information required under subdivision (b) of Section 6380 of the Family Code regarding any order issued under this section, or a reissuance, extension, modification, or termination of the order, and any subsequent proof of service, by either one of the following methods:

(A) Transmitting a physical copy of the order or proof of service to a local law enforcement agency authorized by the Department of Justice to enter orders into the California Law Enforcement Telecommunications System (CLETS).

(B) With the approval of the Department of Justice, entering the order of proof of service into CLETS directly.

(4) Each appropriate law enforcement agency shall make available information as to the existence and current status of these orders to law enforcement officers responding to the scene of reported unlawful violence or a credible threat of violence.

(5) At the request of the petitioner, an order issued under this section shall be served on the respondent, regardless of whether the respondent has been taken into custody, by any law enforcement officer who is present at the scene of reported unlawful violence or a credible threat of violence involving the parties to the proceedings. The petitioner shall provide the officer with an endorsed copy of the order and proof of service that the officer shall complete and send to the issuing court.

(6) Upon receiving information at the scene of an incident of unlawful violence or a credible threat of violence that a protective order has been issued under this section, or that a person who has been taken into custody is the subject of an order, if the petitioner or the protected person cannot produce an endorsed copy of the order, a law enforcement officer shall immediately attempt to verify the existence of the order.

(7) If the law enforcement officer determines that a protective order has been issued, but not served, the officer shall immediately notify the respondent of the terms of the order and obtain the respondent’s address. The law enforcement officer shall at that time also enforce the order, but may not arrest or take the respondent into custody for acts in violation of the order that were committed prior to the verbal notice of the terms and conditions of the order. The law enforcement officer’s verbal notice of the terms of the order shall constitute service of the order and constitutes sufficient notice for the purposes of this section, and Section 29825 of the Penal Code. The petitioner shall mail an endorsed copy of the order to the respondent’s mailing address provided to the law enforcement officer within one business day of the reported incident of unlawful violence or a credible threat of violence at which a verbal notice of the terms of the order was provided by a law enforcement officer.

(r) (1) A person subject to a protective order issued under this section shall not own, possess, purchase, receive, or attempt to purchase or receive a firearm or ammunition while the protective order is in effect.

(2) The court shall order a person subject to a protective order issued under this section to relinquish any firearms he or she owns or possesses pursuant to Section 527.9.

(3) Every person who owns, possesses, purchases, or receives, or attempts to purchase or receive a firearm or ammunition while the protective order is in effect is punishable pursuant to Section 29825 of the Penal Code.

(s) Any intentional disobedience of any temporary restraining order or injunction granted under this section is punishable pursuant to Section 273.6 of the Penal Code.

(t) Nothing in this section may be construed as expanding, diminishing, altering, or modifying the duty, if any, of a postsecondary educational institution to provide a safe environment for students and other persons.

(u) (1) The Judicial Council shall develop forms, instructions, and rules relating to matters governed by this section. The forms for the petition and response shall be simple and concise, and their use by parties in actions brought pursuant to this section shall be mandatory.

(2) A temporary restraining order or injunction relating to unlawful violence or a credible threat of violence issued by a court pursuant to this section shall be issued on forms adopted by the Judicial Council and that have been approved by the Department of Justice pursuant to subdivision (i) of Section 6380 of the Family Code. However, the fact that an order issued by a court pursuant to this section was not issued on forms adopted by the Judicial Council and approved by the Department of Justice shall not, in and of itself, make the order unenforceable.

(v) There is no filing fee for a petition that alleges that a person has threatened violence against a student of the petitioner, or stalked the student, or acted or spoken in any other manner that has placed the student in reasonable fear of violence, and that seeks a protective or restraining order or injunction restraining stalking or future threats of violence, in any action brought pursuant to this section. No fee shall be paid for a subpoena filed in connection with a petition alleging these acts. No fee shall be paid for filing a response to a petition alleging these acts.

(w) (1) Subject to paragraph (4) of subdivision (b) of Section 6103.2 of the Government Code, there shall be no fee for the service of process by a sheriff or marshal of a temporary restraining order or injunction to be issued pursuant to this section if either of the following conditions applies:

(A) The temporary restraining order or injunction issued pursuant to this section is based upon stalking, as prohibited by Section 646.9 of the Penal Code.

(B) The temporary restraining order or injunction issued pursuant to this section is based upon a credible threat of violence.

(2) The Judicial Council shall prepare and develop forms for persons who wish to avail themselves of the services described in this subdivision.

(Amended by Stats. 2012, Ch. 162, Sec. 14. Effective January 1, 2013.)



527.9

(a) A person subject to a temporary restraining order or injunction issued pursuant to Section 527.6, 527.8, or 527.85 or subject to a restraining order issued pursuant to Section 136.2 of the Penal Code, or Section 15657.03 of the Welfare and Institutions Code, shall relinquish the firearm pursuant to this section.

(b) Upon the issuance of a protective order against a person pursuant to subdivision (a), the court shall order that person to relinquish any firearm in that person’s immediate possession or control, or subject to that person’s immediate possession or control, within 24 hours of being served with the order, either by surrendering the firearm to the control of local law enforcement officials, or by selling the firearm to a licensed gun dealer, as specified in Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4 of Part 6 of the Penal Code. A person ordered to relinquish any firearm pursuant to this subdivision shall file with the court a receipt showing the firearm was surrendered to the local law enforcement agency or sold to a licensed gun dealer within 48 hours after receiving the order. In the event that it is necessary to continue the date of any hearing due to a request for a relinquishment order pursuant to this section, the court shall ensure that all applicable protective orders described in Section 6218 of the Family Code remain in effect or bifurcate the issues and grant the permanent restraining order pending the date of the hearing.

(c) A local law enforcement agency may charge the person subject to the order or injunction a fee for the storage of any firearm relinquished pursuant to this section. The fee shall not exceed the actual cost incurred by the local law enforcement agency for the storage of the firearm. For purposes of this subdivision, “actual cost” means expenses directly related to taking possession of a firearm, storing the firearm, and surrendering possession of the firearm to a licensed dealer as defined in Section 26700 of the Penal Code or to the person relinquishing the firearm.

(d) The restraining order requiring a person to relinquish a firearm pursuant to subdivision (b) shall state on its face that the respondent is prohibited from owning, possessing, purchasing, or receiving a firearm while the protective order is in effect and that the firearm shall be relinquished to the local law enforcement agency for that jurisdiction or sold to a licensed gun dealer, and that proof of surrender or sale shall be filed with the court within a specified period of receipt of the order. The order shall also state on its face the expiration date for relinquishment. Nothing in this section shall limit a respondent’s right under existing law to petition the court at a later date for modification of the order.

(e) The restraining order requiring a person to relinquish a firearm pursuant to subdivision (b) shall prohibit the person from possessing or controlling any firearm for the duration of the order. At the expiration of the order, the local law enforcement agency shall return possession of any surrendered firearm to the respondent, within five days after the expiration of the relinquishment order, unless the local law enforcement agency determines that (1) the firearm has been stolen, (2) the respondent is prohibited from possessing a firearm because the respondent is in any prohibited class for the possession of firearms, as defined in Chapter 2 (commencing with Section 29800) and Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of Part 6 of the Penal Code and Sections 8100 and 8103 of the Welfare and Institutions Code, or (3) another successive restraining order is issued against the respondent under this section. If the local law enforcement agency determines that the respondent is the legal owner of any firearm deposited with the local law enforcement agency and is prohibited from possessing any firearm, the respondent shall be entitled to sell or transfer the firearm to a licensed dealer as defined in Section 26700 of the Penal Code. If the firearm has been stolen, the firearm shall be restored to the lawful owner upon his or her identification of the firearm and proof of ownership.

(f) The court may, as part of the relinquishment order, grant an exemption from the relinquishment requirements of this section for a particular firearm if the respondent can show that a particular firearm is necessary as a condition of continued employment and that the current employer is unable to reassign the respondent to another position where a firearm is unnecessary. If an exemption is granted pursuant to this subdivision, the order shall provide that the firearm shall be in the physical possession of the respondent only during scheduled work hours and during travel to and from his or her place of employment. In any case involving a peace officer who as a condition of employment and whose personal safety depends on the ability to carry a firearm, a court may allow the peace officer to continue to carry a firearm, either on duty or off duty, if the court finds by a preponderance of the evidence that the officer does not pose a threat of harm. Prior to making this finding, the court shall require a mandatory psychological evaluation of the peace officer and may require the peace officer to enter into counseling or other remedial treatment program to deal with any propensity for domestic violence.

(g) During the period of the relinquishment order, a respondent is entitled to make one sale of all firearms that are in the possession of a local law enforcement agency pursuant to this section. A licensed gun dealer, who presents a local law enforcement agency with a bill of sale indicating that all firearms owned by the respondent that are in the possession of the local law enforcement agency have been sold by the respondent to the licensed gun dealer, shall be given possession of those firearms, at the location where a respondent’s firearms are stored, within five days of presenting the local law enforcement agency with a bill of sale.

(Amended (as amended by Stats. 2010, Ch. 572) by Stats. 2011, Ch. 285, Sec. 4. Effective January 1, 2012.)



527.10

(a) The court shall order that any party enjoined pursuant to Section 527.6, 527.8, or 527.85 be prohibited from taking any action to obtain the address or location of any protected person, unless there is good cause not to make that order.

(b) The Judicial Council shall develop forms necessary to effectuate this section.

(Amended by Stats. 2010, Ch. 572, Sec. 3. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



527.11

(a) The owner or owner’s agent of vacant real property may register the property with the local law enforcement agency using the form contained in subdivision (a) of Section 527.12.

(1) The registration shall be signed under penalty of perjury and state that the property is vacant and is not authorized to be occupied by any person.

(2) The registration shall be accompanied with a statement providing the name, address, and telephone number at which the owner can be contacted within a 24-hour period and a statement that either the law enforcement agency or a licensed private security services company has been retained to comply with the inspection and reporting provisions of this section, together with a copy of any agreement or contract to perform those services.

(b) The owner or the owner’s agent shall register the vacant property no later than three days after the owner or owner’s agent learns that the property is vacant.

(c) The owner or owner’s agent, immediately after authorizing a person to occupy the vacant property, shall do both of the following:

(1) Issue a written authorization to the person authorized to occupy the property.

(2) Notify the law enforcement agency where the property is registered and terminate the registration.

(d)  The owner or the owner’s agent, immediately upon the sale of the vacant property, shall notify the law enforcement agency where the property is registered that the property has been sold, and to terminate the registration.

(e) The licensed private security services company or law enforcement agency selected by the owner or owner’s agent pursuant to this section shall do both of the following:

(1) Inspect the vacant property not less than once every three days.

(2) Immediately notify the law enforcement agency with which the property is registered if any unauthorized person is found on the property.

(f) The law enforcement agency where the property is registered shall respond as soon as practicable after being notified pursuant to paragraph (2) of subdivision (e) that an unauthorized person is found on the property. The responding officer shall do all of the following:

(1) Verify that the property was inspected within the last three days pursuant to paragraph (2) of subdivision (e) and found to be vacant.

(2) Ascertain the identity of any person who is found on the property.

(3) Require a person who is found on the property to produce written authorization to be on the property or other evidence demonstrating the person’s right to possession.

(4) Notify any person who does not produce written authorization or other evidence pursuant to paragraph (3) that the owner or owner’s agent may seek to obtain a court order pursuant to subdivision (g) and that the person will be subject to arrest for trespass if the person is subsequently found on the property in violation of that order.

(5) Verify with the owner or the owner’s agent that the property is vacant.

(g)  (1) The owner or owner’s agent of vacant real property may file an action for a temporary restraining order and injunctive relief against any person who is found on the vacant property not less than 48 hours after that person has been notified pursuant to paragraph (4) of subdivision (f). A person subject to a temporary restraining order or an injunction obtained pursuant to this subdivision is subject to arrest and imprisonment for trespass pursuant to Section 602.5 of the Penal Code for failing to vacate the property pursuant to the temporary restraining order or injunction and for civil contempt for violating a court order.

(2) The summons and complaint in an action brought pursuant to this subdivision may be served personally or by posting a copy of the summons and complaint at a prominent location on the property and mailing a copy of the summons and complaint to the property’s address. Posting and mailing a copy of the summons and complaint shall be sufficient service even if the mailed copy is returned as undeliverable if the owner or owner’s agent has proof of the mailing.

(3) The court may order a hearing on a temporary restraining order within three days following service of the summons and complaint. The date, time, and location of the hearing may be included with the summons and complaint or may be separately served on any person occupying the property in the manner set out in paragraph (2).

(4) The court may include in any temporary restraining order granted pursuant to this subdivision an order directing that the property be vacated in not less than 48 hours. The order may be enforced by the local law enforcement agency where the property is registered or the county sheriff.

(5) The disposition of any personal property of a person subject to a temporary restraining order or an injunction pursuant to this subdivision shall be governed by the procedures set forth in Chapter 5 (commencing with Section 1980) of Title 5 of Part 4 of Division 3 of the Civil Code. The person subject to the temporary restraining order or injunction shall be deemed to be a former tenant of the property for purposes of the disposition of personal property only.

(h) This section shall not be construed to limit an owner from seeking other legal remedies to have a person removed from the vacant property pursuant to any other law.

(i) A temporary restraining order or injunction ordering a person to vacate and remove personal property pursuant to this section shall not constitute a forcible entry under the provisions of Section 1159 of the Code of Civil Procedure.

(j) The local city council or board of supervisors shall establish fees for registering a vacant property with the local law enforcement agency and for the conduct of inspections by the law enforcement agency pursuant to this section, including all activities conducted by the law enforcement agency pursuant to subdivision (f).

(k) This section applies only to one- to four-unit residences in the Cities of Palmdale and Lancaster in the County of Los Angeles and the City of Ukiah in the County of Mendocino.

(l) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2014, Ch. 666, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions.)



527.12

(a) A property owner, or an agent of the property owner, may execute a “Declaration of Ownership” that includes language substantially similar to the language below and file it with the local law enforcement agency of the jurisdiction in which the property is located. If the property owner, or the agent of the property owner, files the declaration with the local law enforcement agency, he or she shall also post the declaration on the unoccupied residential property listed in the declaration.

“DECLARATION OF OWNERSHIP OF RESIDENTIAL REAL PROPERTY

I, ____________________, declare and state: I make this declaration based upon my own personal knowledge.

1. I am the owner___, or the agent of the owner___(check one), of the residential property located at _____________________, California (“Property”).

2. Submitted with this declaration, and incorporated herein by reference, is a true and correct copy of the deed by which I obtained ownership of the Property.

3. Since obtaining ownership of the Property, no ownership interest in the Property has been conveyed or transferred to any other person or entity.

4. At the time of obtaining ownership of the Property, no person was occupying the Property and no ownership interest or right of possession in the Property has been conveyed or transferred to any other person or entity.

5. As of the present date, there are no persons authorized by me or my agent to reside within the Property. Any persons residing on this Property are doing so without any express or implied authorization from me or my agent.

6. I have not entered into any form of lease arrangement, rental agreement, or given any consent whatsoever to any persons to reside within the Property.

7. I will advise the local law enforcement agency if there is any change in the status of the Property and an occupancy is authorized by me or my agent.

8. I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED on _________________________________, at _______________________, California”

(b) Notwithstanding Section 47 of the Civil Code, a property owner, or agent thereof, who files a declaration pursuant to this section that includes false information regarding the right to possess the property is liable to any person who, as a result of the declaration, is caused to vacate the property, for reasonable attorney’s fees, special damages not to exceed $2,000, and all damages resulting from the person having to vacate the property.

(c) This section applies only to one- to four-unit residences in the Cities of Palmdale and Lancaster in the County of Los Angeles and the City of Ukiah in the County of Mendocino.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2014, Ch. 666, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions.)



528

An injunction cannot be allowed after the defendant has answered, unless upon notice, or upon an order to show cause; but in such case the defendant may be restrained until the decision of the Court or Judge granting or refusing the injunction.

(Enacted 1872.)



529

(a) On granting an injunction, the court or judge must require an undertaking on the part of the applicant to the effect that the applicant will pay to the party enjoined any damages, not exceeding an amount to be specified, the party may sustain by reason of the injunction, if the court finally decides that the applicant was not entitled to the injunction. Within five days after the service of the injunction, the person enjoined may object to the undertaking. If the court determines that the applicant’s undertaking is insufficient and a sufficient undertaking is not filed within the time required by statute, the order granting the injunction must be dissolved.

(b) This section does not apply to any of the following persons:

(1) Either spouse against the other in a proceeding for legal separation or dissolution of marriage.

(2) The applicant for an order described in Division 10 (commencing with Section 6200) of the Family Code.

(3) A public entity or officer described in Section 995.220.

(Amended by Stats. 1993, Ch. 219, Sec. 63.7. Effective January 1, 1994.)



529.1

(a) In all actions in which the court has granted an injunction sought by any plaintiff to enjoin a construction project which has received all legally required licenses and permits, the defendant may apply to the court by noticed motion for an order requiring the plaintiff to furnish an undertaking as security for costs and any damages that may be incurred by the defendant by the conclusion of the action or proceeding as the result of a delay in the construction of the project. The motion shall be made on the grounds that there is no reasonable possibility that the plaintiff will obtain a judgment against the moving defendant and that the plaintiff will not suffer undue economic hardship by filing the undertaking.

(b) If the court, after hearing, determines that the grounds for the motion have been established, the court shall order that the plaintiff file the undertaking in an amount specified in the court’s order as security for costs and damages of the defendant. The liability of the plaintiff pursuant to this section for the costs and damages of the defendant shall not exceed five hundred thousand dollars ($500,000).

(c) As used in this section, a construction project includes, but is not restricted to, the construction, surveying, design, specifications, alteration, repair, improvement, maintenance, removal, or demolition of any building, highway, road, parking facility, bridge, railroad, airport, pier or dock, excavation or other structure, development or other improvement to real or personal property.

(Amended by Stats. 2004, Ch. 193, Sec. 11. Effective January 1, 2005.)



529.2

(a) In all civil actions, including, but not limited to, actions brought pursuant to Section 21167 of the Public Resources Code, brought by any plaintiff to challenge a housing project which is a development project, as defined by Section 65928 of the Government Code, and which meets or exceeds the requirements for low- or moderate-income housing as set forth in Section 65915 of the Government Code, a defendant may, if the bringing of the action or the seeking by the plaintiff of particular relief including, but not limited to, injunctions, has the effect of preventing or delaying the project from being carried out, apply to the court by noticed motion for an order requiring the plaintiff to furnish an undertaking as security for costs and any damages that may be incurred by the defendant by the conclusion of the action or proceeding as the result of a delay in carrying out the development project. The motion shall be made on the grounds that: (1) the action was brought in bad faith, vexatiously, for the purpose of delay, or to thwart the low- or moderate-income nature of the housing development project, and (2) the plaintiff will not suffer undue economic hardship by filing the undertaking.

(b) If the court, after hearing, determines that the grounds for the motion have been established, the court shall order that the plaintiff file the undertaking in an amount specified in the court’s order as security for costs and damages of the defendant. The liability of the plaintiff pursuant to this section for the costs and damages of the defendant shall not exceed five hundred thousand dollars ($500,000).

(c) If at any time after the plaintiff has filed an undertaking the housing development plan is changed by the developer in bad faith so that it fails to meet or exceed the requirements for low- or moderate-income housing as set forth in Section 65915 of the Government Code, the developer shall be liable to the plaintiff for the cost of obtaining the undertaking.

(Amended by Stats. 1982, Ch. 517, Sec. 124.5.)



530

In all actions which may be hereafter brought when an injunction or restraining order may be applied for to prevent the diversion, diminution or increase of the flow of water in its natural channels, to the ordinary flow of which the plaintiff claims to be entitled, the court shall first require due notice of the application to be served upon the defendant, unless it shall appear from the verified complaint or affidavits upon which the application therefor is made, that, within ten days prior to the time of such application, the plaintiff has been in the peaceable possession of the flow of such water, and that, within such time, said plaintiff has been deprived of the flow thereof by the wrongful diversion of such flow by the defendant, or that the plaintiff, at the time of such application, is, and for ten days prior thereto, has been, in possession of the flow of said water, and that the defendant threatens to divert the flow of such water; and if such notice of such application be given and upon the hearing thereof, it be made to appear to the court that plaintiff is entitled to the injunction, but that the issuance thereof pending the litigation will entail great damage upon defendant, and that plaintiff will not be greatly damaged by the acts complained of pending the litigation, and can be fully compensated for such damage as he may suffer, the court may refuse the injunction upon the defendant giving a bond such as is provided for in section five hundred and thirty-two; and upon the trial the same proceedings shall be had, and with the same effect as in said section provided.

(Amended by Stats. 1911, Ch. 733.)



531

An injunction to suspend the general and ordinary business of a corporation can not be granted without due notice of the application therefor to the proper officers or managing agent of the corporation, except when the people of this state are a party to the proceeding.

(Amended by Stats. 1907, Ch. 272.)



532

(a) If an injunction is granted without notice to the person enjoined, the person may apply, upon reasonable notice to the judge who granted the injunction, or to the court in which the action was brought, to dissolve or modify the injunction. The application may be made upon the complaint or the affidavit on which the injunction was granted, or upon affidavit on the part of the person enjoined, with or without the answer. If the application is made upon affidavits on the part of the person enjoined, but not otherwise, the person against whom the application is made may oppose the application by affidavits or other evidence in addition to that on which the injunction was granted.

(b) In all actions in which an injunction or restraining order has been or may be granted or applied for, to prevent the diversion, pending the litigation, of water used, or to be used, for irrigation or domestic purposes only, if it is made to appear to the court that great damage will be suffered by the person enjoined, in case the injunction is continued, and that the person in whose behalf it issued can be fully compensated for any damages suffered by reason of the continuance of the acts enjoined during the pendency of the litigation, the court in its discretion, may dissolve or modify the injunction. The dissolution or modification shall be subject to the person enjoined giving a bond in such amount as may be fixed by the court or judge, conditioned that the enjoined person will pay all damages which the person in whose behalf the injunction issued may suffer by reason of the continuance, during the litigation, of the acts complained of. Upon the trial the amount of the damages must be ascertained, and in case judgment is rendered for the person in whose behalf the injunction was granted, the amount fixed as damages must be included in the judgment, together with reasonable attorney’s fees. In any proceedings to enforce the liability on the bond, the amount of the damages as fixed in the judgment is conclusive.

(Amended by Stats. 1982, Ch. 517, Sec. 125.)



533

In any action, the court may on notice modify or dissolve an injunction or temporary restraining order upon a showing that there has been a material change in the facts upon which the injunction or temporary restraining order was granted, that the law upon which the injunction or temporary restraining order was granted has changed, or that the ends of justice would be served by the modification or dissolution of the injunction or temporary restraining order.

(Repealed and added by Stats. 1995, Ch. 796, Sec. 8. Effective January 1, 1996.)



534

In any action brought by a riparian owner to enjoin the diversion of water appropriated or proposed to be appropriated, or the use thereof, against any person or persons appropriating or proposing to appropriate such waters, the defendant may set up in his answer that the water diverted or proposed to be diverted is for the irrigation of land or other public use, and, in such case, he shall also in such answer set forth the quantity of water desired to be taken and necessary to such irrigation of land or the public use, the nature of such use, the place where the same is used or proposed to be used, the duration and extent of the diversion or the proposed diversion, including the stages of the flow of the stream at and during the time in which the water is to be diverted, and that the same may be diverted without interfering with the actual and necessary beneficial uses of the plaintiff, and that such defendant so answering desires that the court shall ascertain and fix the damages, if any, that will result to the plaintiff or to his riparian lands from the appropriation of the water so appropriated or intended to be appropriated by defendant.

The plaintiff may serve and file a reply to the defendant’s answer stating plaintiff’s rights to the water and the damage plaintiff will suffer by the defendant’s taking of the water, and plaintiff may implead as parties to the action all persons necessary to a full determination of the rights of plaintiff to the water and the damages plaintiff will suffer by the proposed taking by defendant, and the court shall have jurisdiction to hear and determine all the rights to water of the plaintiff and other parties to the action, and said parties shall have a right to state and prove their rights, and shall be bound by the judgment rendered the same as though made parties plaintiff at the commencement of the action.

Upon the trial of the case the court shall receive and hear evidence on behalf of the respective parties, and if the court finds that the allegations of such answer are true as to the aforesaid matters, and that the appropriation and diversion of such waters is for irrigation of land or other public use and that, after allowing sufficient water for the actual and necessary beneficial uses of the plaintiff and other parties, there is water available to be beneficially appropriated by such defendant so answering, the court shall fix the time and manner and extent of such appropriation and the actual damages, if any, resulting to the plaintiff or other parties on account of the same, and in fixing such damages the court shall be guided by Article 5 (commencing with Section 1263.410) of Chapter 9 of Title 7 of Part 3, and if, upon the ascertainment and fixing of such damages the defendant, within the time allowed in Section 1268.010 for the payment of damages in proceedings in eminent domain, shall pay into court the amount of damages fixed and the costs adjudged to be paid by such defendant, or give a good and sufficient bond to pay the same upon the final settlement of the case, the injunction prayed for by the plaintiff shall be denied to the extent of the amount the defendant is permitted to appropriate, as aforesaid, and the temporary injunction, if any has been granted, shall be vacated to the extent aforesaid; provided, that any of the parties may appeal from such judgment as in other cases; and provided, further, that if such judgment is in favor of the defendant and if he upon and pending such appeal shall keep on deposit with the clerk of said court the amount of such damages and costs, or the bond, if it be given, so awarded to be paid to the plaintiff or other parties in the event such judgment shall be affirmed, no injunction against the appropriation of the amount the defendant is permitted to appropriate as aforesaid shall be granted or enforced pending such appeal, and, upon the acceptance by the plaintiff or other parties of such amount so awarded or upon the affirmation of such decision on appeal so that such judgment shall become final, the defendant shall have the right to divert and appropriate from such stream, against such plaintiff or other parties and his successors in interest, the quantity of water therein adjudged and allowed. Upon the filing of such answer as is herein provided for, the parties plaintiff or other parties and defendant shall be entitled to a jury trial upon the issues as to damages so raised, as provided in Title 7 (commencing with Section 1230.010) of Part 3, applying to proceedings in eminent domain.

(Amended by Stats. 1975, Ch. 1240.)






CHAPTER 5 - Receivers

564

(a) A receiver may be appointed, in the manner provided in this chapter, by the court in which an action or proceeding is pending in any case in which the court is empowered by law to appoint a receiver.

(b) A receiver may be appointed by the court in which an action or proceeding is pending, or by a judge thereof, in the following cases:

(1) In an action by a vendor to vacate a fraudulent purchase of property, or by a creditor to subject any property or fund to the creditor’s claim, or between partners or others jointly owning or interested in any property or fund, on the application of the plaintiff, or of any party whose right to or interest in the property or fund, or the proceeds thereof, is probable, and where it is shown that the property or fund is in danger of being lost, removed, or materially injured.

(2) In an action by a secured lender for the foreclosure of a deed of trust or mortgage and sale of property upon which there is a lien under a deed of trust or mortgage, where it appears that the property is in danger of being lost, removed, or materially injured, or that the condition of the deed of trust or mortgage has not been performed, and that the property is probably insufficient to discharge the deed of trust or mortgage debt.

(3) After judgment, to carry the judgment into effect.

(4) After judgment, to dispose of the property according to the judgment, or to preserve it during the pendency of an appeal, or pursuant to the Enforcement of Judgments Law (Title 9 (commencing with Section 680.010)), or after sale of real property pursuant to a decree of foreclosure, during the redemption period, to collect, expend, and disburse rents as directed by the court or otherwise provided by law.

(5) Where a corporation has been dissolved, as provided in Section 565.

(6) Where a corporation is insolvent, or in imminent danger of insolvency, or has forfeited its corporate rights.

(7) In an action of unlawful detainer.

(8) At the request of the Public Utilities Commission pursuant to Section 855 or 5259.5 of the Public Utilities Code.

(9) In all other cases where necessary to preserve the property or rights of any party.

(10) At the request of the Office of Statewide Health Planning and Development, or the Attorney General, pursuant to Section 129173 of the Health and Safety Code.

(11) In an action by a secured lender for specific performance of an assignment of rents provision in a deed of trust, mortgage, or separate assignment document. The appointment may be continued after entry of a judgment for specific performance if appropriate to protect, operate, or maintain real property encumbered by a deed of trust or mortgage or to collect rents therefrom while a pending nonjudicial foreclosure under power of sale in a deed of trust or mortgage is being completed.

(12) In a case brought by an assignee under an assignment of leases, rents, issues, or profits pursuant to subdivision (g) of Section 2938 of the Civil Code.

(c) A receiver may be appointed, in the manner provided in this chapter, including, but not limited to, Section 566, by the superior court in an action brought by a secured lender to enforce the rights provided in Section 2929.5 of the Civil Code, to enable the secured lender to enter and inspect the real property security for the purpose of determining the existence, location, nature, and magnitude of any past or present release or threatened release of any hazardous substance into, onto, beneath, or from the real property security. The secured lender shall not abuse the right of entry and inspection or use it to harass the borrower or tenant of the property. Except in case of an emergency, when the borrower or tenant of the property has abandoned the premises, or if it is impracticable to do so, the secured lender shall give the borrower or tenant of the property reasonable notice of the secured lender’s intent to enter and shall enter only during the borrower’s or tenant’s normal business hours. Twenty-four hours’ notice shall be presumed to be reasonable notice in the absence of evidence to the contrary.

(d) Any action by a secured lender to appoint a receiver pursuant to this section shall not constitute an action within the meaning of subdivision (a) of Section 726.

(e) For purposes of this section:

(1) “Borrower” means the trustor under a deed of trust, or a mortgagor under a mortgage, where the deed of trust or mortgage encumbers real property security and secures the performance of the trustor or mortgagor under a loan, extension of credit, guaranty, or other obligation. The term includes any successor in interest of the trustor or mortgagor to the real property security before the deed of trust or mortgage has been discharged, reconveyed, or foreclosed upon.

(2) “Hazardous substance” means any of the following:

(A) Any “hazardous substance” as defined in subdivision (h) of Section 25281 of the Health and Safety Code.

(B) Any “waste” as defined in subdivision (d) of Section 13050 of the Water Code.

(C) Petroleum including crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel, or any mixture thereof.

(3) “Real property security” means any real property and improvements, other than a separate interest and any related interest in the common area of a residential common interest development, as the terms “separate interest,” “common area,” and “common interest development” are defined in Section 4095, 4100, and 4185 of the Civil Code, or real property consisting of one acre or less that contains 1 to 15 dwelling units.

(4) “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, including continuing migration, of hazardous substances into, onto, or through soil, surface water, or groundwater.

(5) “Secured lender” means the beneficiary under a deed of trust against the real property security, or the mortgagee under a mortgage against the real property security, and any successor in interest of the beneficiary or mortgagee to the deed of trust or mortgage.

(Amended by Stats. 2012, Ch. 181, Sec. 44. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



565

Upon the dissolution of any corporation, the Superior Court of the county in which the corporation carries on its business or has its principal place of business, on application of any creditor of the corporation, or of any stockholder or member thereof, may appoint one or more persons to be receivers or trustees of the corporation, to take charge of the estate and effects thereof, and to collect the debts and property due and belonging to the corporation, and to pay the outstanding debts thereof, and to divide the moneys and other property that shall remain over among the stockholders or members.

(Amended by Code Amendments 1880, Ch. 15.)



566

(a) No party, or attorney of a party, or person interested in an action, or related to any judge of the court by consanguinity or affinity within the third degree, can be appointed receiver therein without the written consent of the parties, filed with the clerk.

(b) If a receiver is appointed upon an ex parte application, the court, before making the order, must require from the applicant an undertaking in an amount to be fixed by the court, to the effect that the applicant will pay to the defendant all damages the defendant may sustain by reason of the appointment of the receiver and the entry by the receiver upon the duties, in case the applicant shall have procured the appointment wrongfully, maliciously, or without sufficient cause.

(Amended by Stats. 1982, Ch. 517, Sec. 127.)



567

Before entering upon the duties of a receiver:

(a) The receiver must be sworn to perform the duties faithfully.

(b) The receiver shall give an undertaking to the State of California, in such sum as the court or judge may direct, to the effect that the receiver will faithfully discharge the duties of receiver in the action and obey the orders of the court therein. The receiver shall be allowed the cost of the undertaking.

(Amended by Stats. 1982, Ch. 517, Sec. 128.)



568

The receiver has, under the control of the Court, power to bring and defend actions in his own name, as receiver; to take and keep possession of the property, to receive rents, collect debts, to compound for and compromise the same, to make transfers, and generally to do such acts respecting the property as the Court may authorize.

(Enacted 1872.)



568.1

Any securities in the hands of a receiver may, under the control of the court, be deposited by the receiver in a securities depository, as defined in Section 30004 of the Financial Code, which is licensed under Section 30200 of the Financial Code or exempted from licensing thereunder by Section 30005 or 30006 of the Financial Code, and such securities may be held by such securities depository in the manner authorized by Section 775 of the Financial Code.

(Added by Stats. 1972, Ch. 1057.)



568.2

(a) A receiver of real property containing rental housing shall notify the court of the existence of any order or notice to correct any substandard or unsafe condition, as defined in Section 17920.3 or 17920.10 of the Health and Safety Code, with which the receiver cannot comply within the time provided by the order or notice.

(b) The notice shall be filed within 30 days after the receiver’s appointment or, if the substandard condition occurs subsequently, within 15 days of its occurrence.

(c) The notice shall inform the court of all of the following:

(1) The substandard conditions that exist.

(2) The threat or danger that the substandard conditions pose to any occupant of the property or the public.

(3) The approximate cost and time involved in abating the conditions. If more time is needed to approximate the cost, then the notice shall provide the date on which the approximate cost will be filed with the court and that date shall be within 10 days of the filing.

(4) Whether the receivership estate is likely to contain sufficient funds to abate the conditions.

(d) If the receivership estate does not contain sufficient funds to abate the conditions, the receiver shall request further instructions or orders from the court.

(e) The court, upon receipt of a notice pursuant to subdivision (d), shall consider appropriate orders or instructions to enable the receiver to correct the substandard conditions or to terminate or limit the period of receivership.

(Amended by Stats. 2005, Ch. 595, Sec. 3. Effective January 1, 2006.)



568.3

Any tenant of real property that is subject to receivership, a tenant association or organization, or any federal, state, or local enforcement agency, may file a motion in a receivership action for the purpose of seeking further instructions or orders from the court, if either of the following is true:

(a) Substandard conditions exist, as defined by Section 17920.3 or 17920.10 of the Health and Safety Code.

(b) A dispute or controversy exists concerning the powers or duties of the receiver affecting a tenant or the public.

(Amended by Stats. 2005, Ch. 595, Sec. 4. Effective January 1, 2006.)



568.5

A receiver may, pursuant to an order of the court, sell real or personal property in the receiver’s possession upon the notice and in the manner prescribed by Article 6 (commencing with Section 701.510) of Chapter 3 of Division 2 of Title 9. The sale is not final until confirmed by the court.

(Amended by Stats. 1982, Ch. 497, Sec. 35. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



569

Funds in the hands of a receiver may be deposited in one or more interest bearing accounts in the name and for the benefit of the receivership estate with one or more financial institutions, provided that all of the following conditions are satisfied:

(a) The deposits are fully guaranteed or insured under federal law.

(b) The financial institution in which the funds are deposited is not a party to the action in which the receiver was appointed.

(c) The receiver does not own 1 percent or more in value of the outstanding stock of the financial institution, is not an officer, director, or employee of the financial institution, and is not a sibling, whether by the whole or half-blood, spouse, aunt, uncle, nephew, niece, ancestor, or lineal descendant of an owner, officer, employee, or director.

(Amended by Stats. 1998, Ch. 932, Sec. 16. Effective January 1, 1999.)



570

A receiver having any funds in his hands belonging to a person whose whereabouts are unknown to him, shall, before receiving his discharge as such receiver, publish a notice, in one or more newspapers published in the county, at least once a week for four consecutive weeks, setting forth the name of the owner of any unclaimed funds, the last known place of residence or post office address of such owner and the amount of such unclaimed funds. Any funds remaining in his hands unclaimed for 30 days after the date of the last publication of such notice, shall be reported to the court, and upon order of the court, all such funds must be paid into the State Treasury accompanied with a copy of the order, which must set forth the facts required in the notice herein provided. Such funds shall be deemed to have been received by the State under Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of this code and may be recovered in the manner prescribed therein.

All costs and expenses connected with such advertising shall be paid out of the funds the whereabouts of whose owners are unknown.

(Amended by Stats. 1963, Ch. 1762.)






CHAPTER 5A - Undertaking of Persons Handling Private Property or Funds

571

If a referee or commissioner is appointed by a court and the duties of the referee or commissioner will, or are reasonably anticipated to, involve the custody of personal property or the receipt or disbursement of moneys, the order of appointment shall provide that before entering upon the duties, the referee or commissioner shall execute an undertaking to the State of California, to the effect that the referee or commissioner will faithfully discharge the duties of referee or commissioner, as the case may be, and obey the orders of the court therein. The order of appointment shall specify the amount of the undertaking, but a failure to so specify shall not invalidate the order.

(Amended by Stats. 1982, Ch. 517, Sec. 129.)






CHAPTER 6 - Deposit in Court

572

When it is admitted by the pleadings, or shown upon the examination of a party to the action, that he or she has in his or her possession, or under his or her control, any money or other thing capable of delivery, which, being the subject of litigation, is held by him or her as trustee for another party, or which belongs or which is due to another party or which should, under the circumstances of the case be held by the court pending final disposition of the action, the court may order the same, upon motion, to be deposited in court or delivered to such party, upon those conditions that may be just, subject to the further direction of the court.

(Amended by Stats. 1986, Ch. 540, Sec. 6.)



573

Whenever money is paid into or deposited in the court under this chapter, it shall be deposited with the court’s treasury as provided in Section 68084 of the Government Code.

(Repealed and added by Stats. 2005, Ch. 75, Sec. 35. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



574

Whenever, in the exercise of its authority, a court has ordered the deposit or delivery of money, or other thing, and the order is disobeyed, the court, beside punishing the disobedience, may make an order requiring the sheriff or marshal to take the money, or thing, and deposit or deliver it in conformity with the direction of the court.

(Amended by Stats. 1996, Ch. 872, Sec. 15. Effective January 1, 1997.)









TITLE 7a - PRETRIAL CONFERENCES

575

The Judicial Council may promulgate rules governing pretrial conferences, and the time, manner and nature thereof, in civil cases at issue, or in one or more classes thereof, in the superior courts.

(Amended by Stats. 2002, Ch. 784, Sec. 61. Effective January 1, 2003.)



575.1

(a) The presiding judge of each superior court may prepare, with the assistance of appropriate committees of the court, proposed local rules designed to expedite and facilitate the business of the court. The rules need not be limited to those actions on the civil active list, but may provide for the supervision and judicial management of actions from the date they are filed. Rules prepared pursuant to this section shall be submitted for consideration to the judges of the court and, upon approval by a majority of the judges, the judges shall have the proposed rules published and submitted to the local bar and others, as specified by the Judicial Council, for consideration and recommendations.

(b) After a majority of the judges have officially adopted the rules, they shall be filed with the Judicial Council as required by Section 68071 of the Government Code and as specified in rules adopted by the Judicial Council. The Judicial Council shall prescribe rules to ensure that a complete current set of local rules and amendments, for each county in the state, is made available for public examination in each county. The local rules shall also be published for general distribution in accordance with rules adopted by the Judicial Council. Each court shall make its local rules available for inspection and copying in every location of the court that generally accepts filing of papers. The court may impose a reasonable charge for copying the rules and may impose a reasonable page limit on copying. The rules shall be accompanied by a notice indicating where a full set of the rules may be purchased.

(c) If a judge of a court adopts a rule that applies solely to cases in that judge’s courtroom, or a particular branch or district of a court adopts a rule that applies solely to cases in that particular branch or district of a court, the court shall publish these rules as part of the general publication of rules required by the California Rules of Court. The court shall organize the rules so that rules on a common subject, whether individual, branch, district, or courtwide appear sequentially. Individual judges’ rules and branch and district rules are local rules of court for purposes of this section and for purposes of the adoption, publication, comment, and filing requirements set forth in the Judicial Council rules applicable to local court rules.

(Amended by Stats. 2003, Ch. 149, Sec. 9. Effective January 1, 2004.)



575.2

(a) Local rules promulgated pursuant to Section 575.1 may provide that if any counsel, a party represented by counsel, or a party if in pro se, fails to comply with any of the requirements thereof, the court on motion of a party or on its own motion may strike out all or any part of any pleading of that party, or, dismiss the action or proceeding or any part thereof, or enter a judgment by default against that party, or impose other penalties of a lesser nature as otherwise provided by law, and may order that party or his or her counsel to pay to the moving party the reasonable expenses in making the motion, including reasonable attorney fees. No penalty may be imposed under this section without prior notice to, and an opportunity to be heard by, the party against whom the penalty is sought to be imposed.

(b) It is the intent of the Legislature that if a failure to comply with these rules is the responsibility of counsel and not of the party, any penalty shall be imposed on counsel and shall not adversely affect the party’s cause of action or defense thereto.

(Amended by Stats. 2002, Ch. 806, Sec. 14. Effective January 1, 2003.)



576

Any judge, at any time before or after commencement of trial, in the furtherance of justice, and upon such terms as may be proper, may allow the amendment of any pleading or pretrial conference order.

(Added by Stats. 1963, Ch. 882.)






TITLE 8 - OF THE TRIAL AND JUDGMENT IN CIVIL ACTIONS

CHAPTER 1 - Judgment in General

577

A judgment is the final determination of the rights of the parties in an action or proceeding.

(Enacted 1872.)



577.5

In any judgment, or execution upon such judgment, the amount shall be computed and stated in dollars and cents, rejecting fractions.

(Added by Stats. 1951, Ch. 655.)



578

Judgment may be given for or against one or more of several plaintiffs, and for or against one or more of several defendants; and it may, when the justice of the case requires it, determine the ultimate rights of the parties on each side, as between themselves.

(Enacted 1872.)



579

In an action against several defendants, the Court may, in its discretion, render judgment against one or more of them, leaving the action to proceed against the others, whenever a several judgment is proper.

(Enacted 1872.)



580

(a) The relief granted to the plaintiff, if there is no answer, cannot exceed that demanded in the complaint, in the statement required by Section 425.11, or in the statement provided for by Section 425.115; but in any other case, the court may grant the plaintiff any relief consistent with the case made by the complaint and embraced within the issue. The court may impose liability, regardless of whether the theory upon which liability is sought to be imposed involves legal or equitable principles.

(b) Notwithstanding subdivision (a), the following types of relief may not be granted in a limited civil case:

(1) Relief exceeding the maximum amount in controversy for a limited civil case as provided in Section 85, exclusive of attorney’s fees, interest, and costs.

(2) A permanent injunction, except as otherwise authorized by statute.

(3) A determination of title to real property.

(4) Declaratory relief, except as authorized by Section 86.

(Amended by Stats. 2007, Ch. 43, Sec. 5. Effective January 1, 2008.)



580a

Whenever a money judgment is sought for the balance due upon an obligation for the payment of which a deed of trust or mortgage with power of sale upon real property or any interest therein was given as security, following the exercise of the power of sale in such deed of trust or mortgage, the plaintiff shall set forth in his or her complaint the entire amount of the indebtedness which was secured by the deed of trust or mortgage at the time of sale, the amount for which the real property or interest therein was sold and the fair market value thereof at the date of sale and the date of that sale. Upon the application of either party made at least 10 days before the time of trial the court shall, and upon its own motion the court at any time may, appoint one of the probate referees provided for by law to appraise the property or the interest therein sold as of the time of sale. The referee shall file his or her appraisal with the clerk and that appraisal shall be admissible in evidence. The referee shall take and subscribe an oath to be attached to the appraisal that he or she has truly, honestly and impartially appraised the property to the best of his or her knowledge and ability. Any referee so appointed may be called and examined as a witness by any party or by the court itself. The court must fix the compensation of the referee in an amount as determined by the court to be reasonable, but those fees shall not exceed similar fees for similar services in the community where the services are rendered, which may be taxed and allowed in like manner as other costs. Before rendering any judgment the court shall find the fair market value of the real property, or interest therein sold, at the time of sale. The court may render judgment for not more than the amount by which the entire amount of the indebtedness due at the time of sale exceeded the fair market value of the real property or interest therein sold at the time of sale with interest thereon from the date of the sale; provided, however, that in no event shall the amount of the judgment, exclusive of interest after the date of sale, exceed the difference between the amount for which the property was sold and the entire amount of the indebtedness secured by the deed of trust or mortgage. Any such action must be brought within three months of the time of sale under the deed of trust or mortgage. No judgment shall be rendered in any such action until the real property or interest therein has first been sold pursuant to the terms of the deed of trust or mortgage, unless the real property or interest therein has become valueless.

(Amended by Stats. 1988, Ch. 1199, Sec. 6. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



580b

(a) Except as provided in subdivision (c), no deficiency shall be owed or collected, and no deficiency judgment shall lie, for any of the following:

(1) After a sale of real property or an estate for years therein for failure of the purchaser to complete his or her contract of sale.

(2) Under a deed of trust or mortgage given to the vendor to secure payment of the balance of the purchase price of that real property or estate for years therein.

(3) Under a deed of trust or mortgage on a dwelling for not more than four families given to a lender to secure repayment of a loan that was used to pay all or part of the purchase price of that dwelling, occupied entirely or in part by the purchaser. For purposes of subdivision (b), a loan described in this paragraph is a “purchase money loan.”

(b) No deficiency shall be owed or collected, and no deficiency judgment shall lie, on a loan, refinance, or other credit transaction (collectively, a “credit transaction”) that is used to refinance a purchase money loan, or subsequent refinances of a purchase money loan, except to the extent that in a credit transaction the lender or creditor advances new principal (hereafter “new advance”) that is not applied to an obligation owed or to be owed under the purchase money loan, or to fees, costs, or related expenses of the credit transaction. A new credit transaction shall be deemed to be a purchase money loan except as to the principal amount of a new advance. For purposes of this section, any payment of principal shall be deemed to be applied first to the principal balance of the purchase money loan, and then to the principal balance of a new advance, and interest payments shall be applied to any interest due and owing. This subdivision applies only to credit transactions that are executed on or after January 1, 2013.

(c) The fact that no deficiency shall be owed or collected under the circumstances set forth in subdivisions (a) and (b) does not affect the liability that a guarantor, pledgor, or other surety might otherwise have with respect to the deficiency, or that might otherwise be satisfied in whole or in part from other collateral pledged to secure the obligation that is the subject of the deficiency.

(d) When both a chattel mortgage and a deed of trust or mortgage have been given to secure payment of the balance of the combined purchase price of both real and personal property, no deficiency judgment shall lie under any one thereof if no deficiency judgment would lie under the deed of trust or mortgage on the real property or estate for years therein.

(Amended by Stats. 2014, Ch. 71, Sec. 18. Effective January 1, 2015.)



580c

In all cases where existing deeds of trust or mortgages are judicially foreclosed, unless a different amount is set up in the mortgage or deed of trust, and in all cases of mortgages and deeds of trust executed after this act takes effect, the mortgagor or trustor may be required to pay only such amount as trustee’s or attorney’s fees for processing the judicial foreclosure as the court may find reasonable and also the actual cost of publishing, recording, mailing and posting notices, litigation guarantee, and litigation cost of suit.

(Amended by Stats. 1984, Ch. 1730, Sec. 6.)



580d

(a) Except as provided in subdivision (b), no deficiency shall be owed or collected, and no deficiency judgment shall be rendered for a deficiency on a note secured by a deed of trust or mortgage on real property or an estate for years therein executed in any case in which the real property or estate for years therein has been sold by the mortgagee or trustee under power of sale contained in the mortgage or deed of trust.

(b) The fact that no deficiency shall be owed or collected under the circumstances set forth in subdivision (a) does not affect the liability that a guarantor, pledgor, or other surety might otherwise have with respect to the deficiency, or that might otherwise be satisfied in whole or in part from other collateral pledged to secure the obligation that is the subject of the deficiency.

(c) This section does not apply to a deed of trust, mortgage, or other lien given to secure the payment of bonds or other evidences of indebtedness authorized or permitted to be issued by the Commissioner of Business Oversight or which is made by a public utility subject to the Public Utilities Act (Part 1 (commencing with Section 201) of Division 1 of the Public Utilities Code).

(Amended by Stats. 2014, Ch. 401, Sec. 14. Effective January 1, 2015.)



580e

(a) (1) No deficiency shall be owed or collected, and no deficiency judgment shall be requested or rendered for any deficiency upon a note secured solely by a deed of trust or mortgage for a dwelling of not more than four units, in any case in which the trustor or mortgagor sells the dwelling for a sale price less than the remaining amount of the indebtedness outstanding at the time of sale, in accordance with the written consent of the holder of the deed of trust or mortgage, provided that both of the following have occurred:

(A) Title has been voluntarily transferred to a buyer by grant deed or by other document of conveyance that has been recorded in the county where all or part of the real property is located.

(B) The proceeds of the sale have been tendered to the mortgagee, beneficiary, or the agent of the mortgagee or beneficiary, in accordance with the parties’ agreement.

(2) In circumstances not described in paragraph (1), when a note is not secured solely by a deed of trust or mortgage for a dwelling of not more than four units, no judgment shall be rendered for any deficiency upon a note secured by a deed of trust or mortgage for a dwelling of not more than four units, if the trustor or mortgagor sells the dwelling for a sale price less than the remaining amount of the indebtedness outstanding at the time of sale, in accordance with the written consent of the holder of the deed of trust or mortgage. Following the sale, in accordance with the holder’s written consent, the voluntary transfer of title to a buyer by grant deed or by other document of conveyance recorded in the county where all or part of the real property is located, and the tender to the mortgagee, beneficiary, or the agent of the mortgagee or beneficiary of the sale proceeds, as agreed, the rights, remedies, and obligations of any holder, beneficiary, mortgagee, trustor, mortgagor, obligor, obligee, or guarantor of the note, deed of trust, or mortgage, and with respect to any other property that secures the note, shall be treated and determined as if the dwelling had been sold through foreclosure under a power of sale contained in the deed of trust or mortgage for a price equal to the sale proceeds received by the holder, in the manner contemplated by Section 580d.

(b) A holder of a note shall not require the trustor, mortgagor, or maker of the note to pay any additional compensation, aside from the proceeds of the sale, in exchange for the written consent to the sale.

(c) If the trustor or mortgagor commits either fraud with respect to the sale of, or waste with respect to, the real property that secures the deed of trust or mortgage, this section shall not limit the ability of the holder of the deed of trust or mortgage to seek damages and use existing rights and remedies against the trustor or mortgagor or any third party for fraud or waste.

(d) (1) This section shall not apply if the trustor or mortgagor is a corporation, limited liability company, limited partnership, or political subdivision of the state.

(2) This section shall not apply to any deed of trust, mortgage, or other lien given to secure the payment of bonds or other evidence of indebtedness authorized, or permitted to be issued, by the Commissioner of Corporations, or that is made by a public utility subject to the Public Utilities Act (Part 1 (commencing with Section 201) of Division 1 of the Public Utilities Code).

(e) Any purported waiver of subdivision (a) or (b) shall be void and against public policy.

(Amended by Stats. 2011, Ch. 82, Sec. 1. Effective July 15, 2011.)



580.5

(a) For purposes of this section:

(1) “Beneficiary” means a “beneficiary” as defined in paragraph (3) of subdivision (a) of Section 5102 of the Commercial Code.

(2) “Issuer” means an “issuer” as defined in paragraph (9) of subdivision (a) of Section 5102 of the Commercial Code.

(3) “Letter of credit” means a “letter of credit” as defined in paragraph (10) of subdivision (a) of Section 5102 of the Commercial Code whether or not the engagement is governed by Division 5 (commencing with Section 5101) of the Commercial Code.

(b) With respect to an obligation which is secured by a mortgage or a deed of trust upon real property or an estate for years therein and which is also supported by a letter of credit, neither the presentment, receipt of payment, or enforcement of a draft or demand for payment under the letter of credit by the beneficiary of the letter of credit nor the honor or payment of, or the demand for reimbursement, receipt of reimbursement or enforcement of any contractual, statutory or other reimbursement obligation relating to, the letter of credit by the issuer of the letter of credit shall, whether done before or after the judicial or nonjudicial foreclosure of the mortgage or deed of trust or conveyance in lieu thereof, constitute any of the following:

(1) An action within the meaning of subdivision (a) of Section 726, or a failure to comply with any other statutory or judicial requirement to proceed first against security.

(2) A money judgment for a deficiency or a deficiency judgment within the meaning of Section 580a, 580b, or 580d, or subdivision (b) of Section 726, or the functional equivalent of any such judgment.

(3) A violation of Section 580a, 580b, 580d, or 726.

(Amended by Stats. 1996, Ch. 176, Sec. 2. Effective January 1, 1997.)



580.7

(a) For purposes of this section:

(1) “Beneficiary” means a “beneficiary” as defined in paragraph (3) of subdivision (a) of Section 5102 of the Commercial Code.

(2) “Customer” means an “applicant” as defined in paragraph (2) of subdivision (a) of Section 5102 of the Commercial Code.

(3) “Letter of credit” means a “letter of credit” as defined in paragraph (10) of subdivision (a) of Section 5102 of the Commercial Code whether or not the engagement is governed by Division 5 (commencing with Section 5101) of the Commercial Code.

(b) No letter of credit shall be enforceable by any party thereto in a loan transaction in which all of the following circumstances exist:

(1) The customer is a natural person.

(2) The letter of credit is issued to the beneficiary to avoid a default of the existing loan.

(3) The existing loan is secured by a purchase money deed of trust or purchase money mortgage on real property containing one to four residential units, at least one of which is owned and occupied, or was intended at the time the existing loan was made, to be occupied by the customer.

(4) The letter of credit is issued after the effective date of this section.

(Amended by Stats. 1996, Ch. 176, Sec. 3. Effective January 1, 1997.)



581

(a) As used in this section:

(1) “Action” means any civil action or special proceeding.

(2) “Complaint” means a complaint and a cross-complaint.

(3) “Court” means the court in which the action is pending.

(4) “Defendant” includes a cross-defendant.

(5) “Plaintiff” includes a cross-complainant.

(6) “Trial.” A trial shall be deemed to actually commence at the beginning of the opening statement or argument of any party or his or her counsel, or if there is no opening statement, then at the time of the administering of the oath or affirmation to the first witness, or the introduction of any evidence.

(b) An action may be dismissed in any of the following instances:

(1) With or without prejudice, upon written request of the plaintiff to the clerk, filed with papers in the case, or by oral or written request to the court at any time before the actual commencement of trial, upon payment of the costs, if any.

(2) With or without prejudice, by any party upon the written consent of all other parties.

(3) By the court, without prejudice, when no party appears for trial following 30 days’ notice of time and place of trial.

(4) By the court, without prejudice, when dismissal is made pursuant to the applicable provisions of Chapter 1.5 (commencing with Section 583.110).

(5) By the court, without prejudice, when either party fails to appear on the trial and the other party appears and asks for dismissal.

(c) A plaintiff may dismiss his or her complaint, or any cause of action asserted in it, in its entirety, or as to any defendant or defendants, with or without prejudice prior to the actual commencement of trial.

(d) Except as otherwise provided in subdivision (e), the court shall dismiss the complaint, or any cause of action asserted in it, in its entirety or as to any defendant, with prejudice, when upon the trial and before the final submission of the case, the plaintiff abandons it.

(e) After the actual commencement of trial, the court shall dismiss the complaint, or any causes of action asserted in it, in its entirety or as to any defendants, with prejudice, if the plaintiff requests a dismissal, unless all affected parties to the trial consent to dismissal without prejudice or by order of the court dismissing the same without prejudice on a showing of good cause.

(f) The court may dismiss the complaint as to that defendant when:

(1) Except where Section 597 applies, after a demurrer to the complaint is sustained without leave to amend and either party moves for dismissal.

(2) Except where Section 597 applies, after a demurrer to the complaint is sustained with leave to amend, the plaintiff fails to amend it within the time allowed by the court and either party moves for dismissal.

(3) After a motion to strike the whole of a complaint is granted without leave to amend and either party moves for dismissal.

(4) After a motion to strike the whole of a complaint or portion thereof is granted with leave to amend the plaintiff fails to amend it within the time allowed by the court and either party moves for dismissal.

(g) The court may dismiss without prejudice the complaint in whole, or as to that defendant, when dismissal is made under the applicable provisions of Chapter 1.5 (commencing with Section 583.110).

(h) The court may dismiss without prejudice the complaint in whole, or as to that defendant, when dismissal is made pursuant to Section 418.10.

(i) No dismissal of an action may be made or entered, or both, under paragraph (1) of subdivision (b) where affirmative relief has been sought by the cross-complaint of a defendant or if there is a motion pending for an order transferring the action to another court under the provisions of Section 396b.

(j) No dismissal may be made or entered, or both, under paragraph (1) or (2) of subdivision (b) except upon the written consent of the attorney for the party or parties applying therefor, or if consent of the attorney is not obtained, upon order of dismissal by the court after notice to the attorney.

(k) No action may be dismissed which has been determined to be a class action under the provisions of this code unless and until notice that the court deems adequate has been given and the court orders the dismissal.

(l) The court may dismiss, without prejudice, the complaint in whole, or as to that defendant when either party fails to appear at the trial and the other party appears and asks for the dismissal.

(m) The provisions of this section shall not be deemed to be an exclusive enumeration of the court’s power to dismiss an action or dismiss a complaint as to a defendant.

(Amended by Stats. 1993, Ch. 456, Sec. 9. Effective January 1, 1994.)



581.5

In a case involving consumer debt, as defined in Section 1788.2 of the Civil Code, and as regulated under Title 1.6C.5 (commencing with Section 1788.50) of Part 4 of Division 3 of the Civil Code, if the defendant debtor appears for trial on the scheduled trial date, and the plaintiff debt buyer either fails to appear or is not prepared to proceed to trial, and the court does not find a good cause for continuance, the court may, in its discretion, dismiss the action with or without prejudice. Notwithstanding any other law, in this instance, the court may award the defendant debtor’s costs of preparing for trial, including, but not limited to, lost wages and transportation expenses.

(Added by Stats. 2013, Ch. 64, Sec. 3. Effective January 1, 2014.)



581c

(a) Only after, and not before, the plaintiff has completed his or her opening statement, or after the presentation of his or her evidence in a trial by jury, the defendant, without waiving his or her right to offer evidence in the event the motion is not granted, may move for a judgment of nonsuit.

(b) If it appears that the evidence presented, or to be presented, supports the granting of the motion as to some but not all of the issues involved in the action, the court shall grant the motion as to those issues and the action shall proceed as to the issues remaining. Despite the granting of the motion, no final judgment shall be entered prior to the termination of the action, but the final judgment in the action shall, in addition to any matters determined in the trial, award judgment as determined by the motion herein provided for.

(c) If the motion is granted, unless the court in its order for judgment otherwise specifies, the judgment of nonsuit operates as an adjudication upon the merits.

(d) In actions which arise out of an injury to the person or to property, when a motion for judgment of nonsuit was granted on the basis that the defendant was without fault, no other defendant during trial, over plaintiff’s objection, may attempt to attribute fault to or comment on the absence or involvement of the defendant who was granted the motion.

(Amended by Stats. 1998, Ch. 200, Sec. 1. Effective January 1, 1999.)



581d

A written dismissal of an action shall be entered in the clerk’s register and is effective for all purposes when so entered.

All dismissals ordered by the court shall be in the form of a written order signed by the court and filed in the action and those orders when so filed shall constitute judgments and be effective for all purposes, and the clerk shall note those judgments in the register of actions in the case.

(Amended by Stats. 1998, Ch. 931, Sec. 79. Effective September 28, 1998.)



582

In all other cases judgment shall be rendered on the merits.

(Amended by Stats. 1947, Ch. 990.)



582.5

In a limited civil case in which the defendant has appeared, if the judgment or order is for the payment of money by the defendant, the defendant shall pay the judgment immediately or at any time and upon terms and conditions, including installment payments, that the court may prescribe. The court may amend the terms and conditions for payment of the judgment or order at any time to provide for installment payments for good cause upon motion by a party and notice to all affected parties, regardless of the nature of the underlying debt and regardless of whether the moving party appeared before entry of the judgment or order. In any determination regarding the imposition of terms and conditions upon the payment of the judgment, the court shall consider any factors that would be relevant to the determination of a claim for exemption pursuant to Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 or the examination of a debtor pursuant to Article 2 (commencing with Section 708.110) of Chapter 6 of Division 2 of Title 9.

(Added by Stats. 1998, Ch. 931, Sec. 80. Effective September 28, 1998.)






CHAPTER 1.5 - Dismissal for Delay in Prosecution

ARTICLE 1 - Definitions and General Provisions

583.110

As used in this chapter, unless the provision or context otherwise requires:

(a) “Action” includes an action commenced by cross-complaint or other pleading that asserts a cause of action or claim for relief.

(b) “Complaint” includes a cross-complaint or other initial pleading.

(c) “Court” means the court in which the action is pending.

(d) “Defendant” includes a cross-defendant or other person against whom an action is commenced.

(e) “Plaintiff” includes a cross-complainant or other person by whom an action is commenced.

(f) “Service” includes return of summons.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.120

(a) This chapter applies to a civil action and does not apply to a special proceeding except to the extent incorporated by reference in the special proceeding.

(b) Notwithstanding subdivision (a), the court may, by rule or otherwise under inherent authority of the court, apply this chapter to a special proceeding or part of a special proceeding except to the extent such application would be inconsistent with the character of the special proceeding or the statute governing the special proceeding.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.130

It is the policy of the state that a plaintiff shall proceed with reasonable diligence in the prosecution of an action but that all parties shall cooperate in bringing the action to trial or other disposition. Except as otherwise provided by statute or by rule of court adopted pursuant to statute, the policy favoring the right of parties to make stipulations in their own interests and the policy favoring trial or other disposition of an action on the merits are generally to be preferred over the policy that requires dismissal for failure to proceed with reasonable diligence in the prosecution of an action in construing the provisions of this chapter.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.140

Nothing in this chapter abrogates or otherwise affects the principles of waiver and estoppel.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.150

This chapter does not limit or affect the authority of a court to dismiss an action or impose other sanctions under a rule adopted by the court pursuant to Section 575.1 or by the Judicial Council pursuant to statute, or otherwise under inherent authority of the court.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.160

This chapter applies to a motion for dismissal made in an action commenced before, on, or after the effective date of this chapter, except that in the case of an action commenced before the effective date of this chapter:

(a) A motion for dismissal made pursuant to notice given before, on, or within one year after the effective date of this chapter is governed by the applicable law in effect immediately before the effective date and for this purpose the law in effect immediately before the effective date continues in effect.

(b) This chapter does not affect an order dismissing an action made before the effective date of this chapter.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.161

A petition filed pursuant to Section 299, 2250, 2330, or 7600 of the Family Code shall not be dismissed pursuant to this chapter if any of the following conditions exist:

(a) An order for child support or an order regarding child custody or visitation has been issued in connection with the proceeding and the order has not been (1) terminated by the court or (2) terminated by operation of law pursuant to Sections 3022, 3900, 3901, 4007, and 4013 of the Family Code.

(b) An order for spousal support has been issued in connection with the proceeding and the order has not been terminated by the court.

(c) A personal conduct restraining order has been issued pursuant to the Domestic Violence Prevention Act (Division 10 (commencing with Section 6200) of the Family Code) and the order has not been terminated by operation of law or by the court.

(d) An issue in the case has been bifurcated and one of the following has occurred:

(1) A separate trial has been conducted pursuant to Section 2337 of the Family Code.

(2) A separate trial has been conducted pursuant to the California Rules of Court.

(Amended by Stats. 2013, Ch. 40, Sec. 1. Effective January 1, 2014.)






ARTICLE 2 - Mandatory Time for Service of Summons

583.210

(a) The summons and complaint shall be served upon a defendant within three years after the action is commenced against the defendant. For the purpose of this subdivision, an action is commenced at the time the complaint is filed.

(b) Proof of service of the summons shall be filed within 60 days after the time the summons and complaint must be served upon a defendant.

(Amended by Stats. 2005, Ch. 300, Sec. 4. Effective January 1, 2006.)



583.220

The time within which service must be made pursuant to this article does not apply if the defendant enters into a stipulation in writing or does another act that constitutes a general appearance in the action. For the purpose of this section none of the following constitutes a general appearance in the action:

(a) A stipulation pursuant to Section 583.230 extending the time within which service must be made.

(b) A motion to dismiss made pursuant to this chapter, whether joined with a motion to quash service or a motion to set aside a default judgment, or otherwise.

(c) An extension of time to plead after a motion to dismiss made pursuant to this chapter.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.230

The parties may extend the time within which service must be made pursuant to this article by the following means:

(a) By written stipulation. The stipulation need not be filed but, if it is not filed, the stipulation shall be brought to the attention of the court if relevant to a motion for dismissal.

(b) By oral agreement made in open court, if entered in the minutes of the court or a transcript is made.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.240

In computing the time within which service must be made pursuant to this article, there shall be excluded the time during which any of the following conditions existed:

(a) The defendant was not amenable to the process of the court.

(b) The prosecution of the action or proceedings in the action was stayed and the stay affected service.

(c) The validity of service was the subject of litigation by the parties.

(d) Service, for any other reason, was impossible, impracticable, or futile due to causes beyond the plaintiff’s control. Failure to discover relevant facts or evidence is not a cause beyond the plaintiff’s control for the purpose of this subdivision.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.250

(a) If service is not made in an action within the time prescribed in this article:

(1) The action shall not be further prosecuted and no further proceedings shall be held in the action.

(2) The action shall be dismissed by the court on its own motion or on motion of any person interested in the action, whether named as a party or not, after notice to the parties.

(b) The requirements of this article are mandatory and are not subject to extension, excuse, or exception except as expressly provided by statute.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)






ARTICLE 3 - Mandatory Time for Bringing Action to Trial or New Trial

583.310

An action shall be brought to trial within five years after the action is commenced against the defendant.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.320

(a) If a new trial is granted in the action the action shall again be brought to trial within the following times:

(1) If a trial is commenced but no judgment is entered because of a mistrial or because a jury is unable to reach a decision, within three years after the order of the court declaring the mistrial or the disagreement of the jury is entered.

(2) If after judgment a new trial is granted and no appeal is taken, within three years after the order granting the new trial is entered.

(3) If on appeal an order granting a new trial is affirmed or a judgment is reversed and the action remanded for a new trial, within three years after the remittitur is filed by the clerk of the trial court.

(b) Nothing in this section requires that an action again be brought to trial before expiration of the time prescribed in Section 583.310.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.330

The parties may extend the time within which an action must be brought to trial pursuant to this article by the following means:

(a) By written stipulation. The stipulation need not be filed but, if it is not filed, the stipulation shall be brought to the attention of the court if relevant to a motion for dismissal.

(b) By oral agreement made in open court, if entered in the minutes of the court or a transcript is made.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.340

In computing the time within which an action must be brought to trial pursuant to this article, there shall be excluded the time during which any of the following conditions existed:

(a) The jurisdiction of the court to try the action was suspended.

(b) Prosecution or trial of the action was stayed or enjoined.

(c) Bringing the action to trial, for any other reason, was impossible, impracticable, or futile.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.350

If the time within which an action must be brought to trial pursuant to this article is tolled or otherwise extended pursuant to statute with the result that at the end of the period of tolling or extension less than six months remains within which the action must be brought to trial, the action shall not be dismissed pursuant to this article if the action is brought to trial within six months after the end of the period of tolling or extension.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.360

(a) An action shall be dismissed by the court on its own motion or on motion of the defendant, after notice to the parties, if the action is not brought to trial within the time prescribed in this article.

(b) The requirements of this article are mandatory and are not subject to extension, excuse, or exception except as expressly provided by statute.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)






ARTICLE 4 - Discretionary Dismissal for Delay

583.410

(a) The court may in its discretion dismiss an action for delay in prosecution pursuant to this article on its own motion or on motion of the defendant if to do so appears to the court appropriate under the circumstances of the case.

(b) Dismissal shall be pursuant to the procedure and in accordance with the criteria prescribed by rules adopted by the Judicial Council.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.420

(a) The court may not dismiss an action pursuant to this article for delay in prosecution except after one of the following conditions has occurred:

(1) Service is not made within two years after the action is commenced against the defendant.

(2) The action is not brought to trial within the following times:

(A) Three years after the action is commenced against the defendant unless otherwise prescribed by rule under subparagraph (B).

(B) Two years after the action is commenced against the defendant if the Judicial Council by rule adopted pursuant to Section 583.410 so prescribes for the court because of the condition of the court calendar or for other reasons affecting the conduct of litigation or the administration of justice.

(3) A new trial is granted and the action is not again brought to trial within the following times:

(A) If a trial is commenced but no judgment is entered because of a mistrial or because a jury is unable to reach a decision, within two years after the order of the court declaring the mistrial or the disagreement of the jury is entered.

(B) If after judgment a new trial is granted and no appeal is taken, within two years after the order granting the new trial is entered.

(C) If on appeal an order granting a new trial is affirmed or a judgment is reversed and the action remanded for a new trial, within two years after the remittitur is filed by the clerk of the trial court.

(b) The times provided in subdivision (a) shall be computed in the manner provided for computation of the comparable times under Articles 2 (commencing with Section 583.210) and 3 (commencing with Section 583.310).

(Added by Stats. 1984, Ch. 1705, Sec. 5.)



583.430

(a) In a proceeding for dismissal of an action pursuant to this article for delay in prosecution the court in its discretion may require as a condition of granting or denial of dismissal that the parties comply with such terms as appear to the court proper to effectuate substantial justice.

(b) The court may make any order necessary to effectuate the authority provided in this section, including, but not limited to, provisional and conditional orders.

(Added by Stats. 1984, Ch. 1705, Sec. 5.)









CHAPTER 2 - Judgment Upon Failure to Answer

585

Judgment may be had, if the defendant fails to answer the complaint, as follows:

(a) In an action arising upon contract or judgment for the recovery of money or damages only, if the defendant has, or if more than one defendant, if any of the defendants have, been served, other than by publication, and no answer, demurrer, notice of motion to strike of the character specified in subdivision (f), notice of motion to transfer pursuant to Section 396b, notice of motion to dismiss pursuant to Article 2 (commencing with Section 583.210) of Chapter 1.5 of Title 8, notice of motion to quash service of summons or to stay or dismiss the action pursuant to Section 418.10, or notice of the filing of a petition for writ of mandate as provided in Section 418.10 has been filed with the clerk of the court within the time specified in the summons, or within further time as may be allowed, the clerk, upon written application of the plaintiff, and proof of the service of summons, shall enter the default of the defendant or defendants, so served, and immediately thereafter enter judgment for the principal amount demanded in the complaint, in the statement required by Section 425.11, or in the statement provided for in Section 425.115, or a lesser amount if credit has been acknowledged, together with interest allowed by law or in accordance with the terms of the contract, and the costs against the defendant, or defendants, or against one or more of the defendants. If, by rule of court, a schedule of attorneys’ fees to be allowed has been adopted, the clerk may include in the judgment attorneys’ fees in accordance with the schedule (1) if the contract provides that attorneys’ fees shall be allowed in the event of an action thereon, or (2) if the action is one in which the plaintiff is entitled by statute to recover attorneys’ fees in addition to money or damages. The plaintiff shall file a written request at the time of application for entry of the default of the defendant or defendants, to have attorneys’ fees fixed by the court, whereupon, after the entry of the default, the court shall hear the application for determination of the attorneys’ fees and shall render judgment for the attorneys’ fees and for the other relief demanded in the complaint, in the statement required by Section 425.11, or in the statement provided for in Section 425.115, or a lesser amount if credit has been acknowledged, and the costs against the defendant, or defendants, or against one or more of the defendants.

(b) In other actions, if the defendant has been served, other than by publication, and no answer, demurrer, notice of motion to strike of the character specified in subdivision (f), notice of motion to transfer pursuant to Section 396b, notice of motion to dismiss pursuant to Article 2 (commencing with Section 583.210) of Chapter 1.5 of Title 8, notice of motion to quash service of summons or to stay or dismiss the action pursuant to Section 418.10 or notice of the filing of a petition for writ of mandate as provided in Section 418.10 has been filed with the clerk of the court within the time specified in the summons, or within further time as may be allowed, the clerk, upon written application of the plaintiff, shall enter the default of the defendant. The plaintiff thereafter may apply to the court for the relief demanded in the complaint. The court shall hear the evidence offered by the plaintiff, and shall render judgment in the plaintiff’s favor for that relief, not exceeding the amount stated in the complaint, in the statement required by Section 425.11, or in the statement provided for by Section 425.115, as appears by the evidence to be just. If the taking of an account, or the proof of any fact, is necessary to enable the court to give judgment or to carry the judgment into effect, the court may take the account or hear the proof, or may, in its discretion, order a reference for that purpose. If the action is for the recovery of damages, in whole or in part, the court may order the damages to be assessed by a jury; or if, to determine the amount of damages, the examination of a long account is involved, by a reference as above provided.

(c) In all actions where the service of the summons was by publication, upon the expiration of the time for answering, and upon proof of the publication and that no answer, demurrer, notice of motion to strike of the character specified in subdivision (f), notice of motion to transfer pursuant to Section 396b, notice of motion to dismiss pursuant to Article 2 (commencing with Section 583.210) of Chapter 1.5 of Title 8, notice of motion to quash service of summons or to stay or dismiss the action pursuant to Section 418.10, or notice of the filing of a petition for writ of mandate as provided in Section 418.10 has been filed, the clerk, upon written application of the plaintiff, shall enter the default of the defendant. The plaintiff thereafter may apply to the court for the relief demanded in the complaint; and the court shall hear the evidence offered by the plaintiff, and shall render judgment in the plaintiff’s favor for that relief, not exceeding the amount stated in the complaint, in the statement required by Section 425.11, or in the statement provided for in Section 425.115, as appears by the evidence to be just. If the defendant is not a resident of the state, the court shall require the plaintiff, or the plaintiff’s agent, to be examined, on oath, respecting any payments that have been made to the plaintiff, or to anyone for the plaintiff’s use, on account of any demand mentioned in the complaint, in the statement required by Section 425.11, or in the statement provided for in Section 425.115, and may render judgment for the amount that the plaintiff is entitled to recover. In all cases affecting the title to or possession of real property, where the service of the summons was by publication and the defendant has failed to answer, no judgment shall be rendered upon proof of mere occupancy, unless the occupancy has continued for the time and has been of the character necessary to confer title by prescription. In all cases where the plaintiff bases a claim upon a paper title, the court shall require evidence establishing the plaintiff’s equitable right to judgment before rendering judgment. In actions involving only the possession of real property where the complaint is verified and shows by proper allegations that no party to the action claims title to the real property involved, either by prescription, accession, transfer, will, or succession, but only the possession thereof, the court may render judgment upon proof of occupancy by plaintiff and ouster by defendant.

(d) In the cases referred to in subdivisions (b) and (c), or upon an application to have attorneys’ fees fixed by the court pursuant to subdivision (a), the court in its discretion may permit the use of affidavits, in lieu of personal testimony, as to all or any part of the evidence or proof required or permitted to be offered, received, or heard in those cases. The facts stated in the affidavit or affidavits shall be within the personal knowledge of the affiant and shall be set forth with particularity, and each affidavit shall show affirmatively that the affiant, if sworn as a witness, can testify competently thereto.

(e) If a defendant files a cross-complaint against another defendant or the plaintiff, a default may be entered against that party on that cross-complaint if the plaintiff or that cross-defendant has been served with that cross-complaint and has failed to file an answer, demurrer, notice of motion to strike of the character specified in subdivision (f), notice of motion to transfer pursuant to Section 396b, notice of motion to dismiss pursuant to Article 2 (commencing with Section 583.210) of Chapter 1.5 of Title 8, notice of motion to quash service of summons or to stay or dismiss the action pursuant to Section 418.10, or notice of the filing of a petition for a writ of mandate as provided in Section 418.10 within the time specified in the summons, or within another time period as may be allowed. However, no judgment may separately be entered on that cross-complaint unless a separate judgment may, in fact, be properly awarded on that cross-complaint and the court finds that a separate judgment on that cross-complaint would not substantially delay the final disposition of the action between the parties.

(f) A notice of motion to strike within the meaning of this section is a notice of motion to strike the whole or any part of a pleading filed within the time which the moving party is required otherwise to plead to that pleading. The notice of motion to strike shall specify a hearing date set in accordance with Section 1005. The filing of a notice of motion does not extend the time within which to demur.

(Amended by Stats. 2007, Ch. 263, Sec. 6. Effective January 1, 2008.)



585.5

(a) Every application to enter default under subdivision (a) of Section 585 shall include, or be accompanied by, an affidavit stating facts showing that the action is or is not subject to Section 1812.10 or 2984.4 of the Civil Code or subdivision (b) of Section 395.

(b) When a default or default judgment has been entered without full compliance with Section 1812.10 or 2984.4 of the Civil Code, or subdivision (b) of Section 395, the defendant may serve and file a notice of motion to set aside the default or default judgment and for leave to defend the action in the proper court. The notice of motion shall be served and filed within 60 days after the defendant first receives notice of levy under a writ of execution, or notice of any other procedure for enforcing, the default judgment.

(c) A notice of motion to set aside a default or default judgment and for leave to defend the action in the proper court shall designate as the time for making the motion a date prescribed by subdivision (b) of Section 1005, and it shall be accompanied by an affidavit showing under oath that the action was not commenced in the proper court according to Section 1812.10 or 2984.4 of the Civil Code or subdivision (b) of Section 395. The party shall serve and file with the notice a copy of the answer, motion, or other pleading proposed to be filed in the action.

(d) Upon a finding by the court that the motion was made within the period permitted by subdivision (b) and that the action was not commenced in the proper court, it shall set aside the default or default judgment on such terms as may be just and shall allow such a party to defend the action in the proper court.

(e) Unless the plaintiff can show that the plaintiff used reasonable diligence to avoid filing the action in the improper court, upon a finding that the action was commenced in the improper court the court shall award the defendant actual damages and costs, including reasonable attorney’s fees.

(Amended by Stats. 1991, Ch. 1090, Sec. 3.)



586

(a) In the following cases the same proceedings shall be had, and judgment shall be rendered in the same manner, as if the defendant had failed to answer:

(1) If the complaint has been amended, and the defendant fails to answer it, as amended, or demur thereto, or file a notice of motion to strike, of the character specified in Section 585, within 30 days after service thereof or within the time allowed by the court.

(2) If the demurrer to the complaint is overruled and a motion to strike, of the character specified in Section 585, is denied, or where only one thereof is filed, if the demurrer is overruled or the motion to strike is denied, and the defendant fails to answer the complaint within the time allowed by the court.

(3) If a motion to strike, of the character specified in Section 585, is granted in whole or in part, and the defendant fails to answer the unstricken portion of the complaint within the time allowed by the court, no demurrer having been sustained or being then pending.

(4) If a motion to quash service of summons or to stay or dismiss the action has been filed, or writ of mandate sought and notice thereof given, as provided in Section 418.10, and upon denial of the motion or writ, the defendant fails to respond to the complaint within the time provided in that section or as otherwise provided by law.

(5) If the demurrer to the answer is sustained and the defendant fails to amend the answer within the time allowed by the court.

(6) (A) If a motion to transfer pursuant to Section 396b is denied and the defendant fails to respond to the complaint within the time allowed by the court pursuant to subdivision (e) of Section 396b or within the time provided in subparagraph (C).

(B) If a motion to transfer pursuant to Section 396b is granted and the defendant fails to respond to the complaint within 30 days of the mailing of notice of the filing and case number by the clerk of the court to which the action or proceeding is transferred or within the time provided in subparagraph (C).

(C) If the order granting or denying a motion to transfer pursuant to Section 396a or 396b is the subject of an appeal pursuant to Section 904.2 in which a stay is granted or of a mandate proceeding pursuant to Section 400, the court having jurisdiction over the trial, upon application or on its own motion after the appeal or mandate proceeding becomes final or upon earlier termination of a stay, shall allow the defendant a reasonable time to respond to the complaint. Notice of the order allowing the defendant further time to respond to the complaint shall be promptly served by the party who obtained the order or by the clerk if the order is made on the court’s own motion.

(7) If a motion to strike the answer in whole, of the character specified in Section 585, is granted without leave to amend, or if a motion to strike the answer in whole or in part, of the character specified in Section 585, is granted with leave to amend and the defendant fails to amend the answer within the time allowed by the court.

(8) If a motion to dismiss pursuant to Section 583.250 is denied and the defendant fails to respond within the time allowed by the court.

(b) For the purposes of this section, “respond” means to answer, to demur, or to move to strike.

(Amended by Stats. 2007, Ch. 43, Sec. 6. Effective January 1, 2008.)



587

An application by a plaintiff for entry of default under subdivision (a), (b), or (c) of Section 585 or Section 586 shall include an affidavit stating that a copy of the application has been mailed to the defendant’s attorney of record or, if none, to the defendant at his or her last known address and the date on which the copy was mailed. If no such address of the defendant is known to the plaintiff or plaintiff’s attorney, the affidavit shall state that fact.

No default under subdivision (a), (b), or (c) of Section 585 or Section 586 shall be entered, unless the affidavit is filed. The nonreceipt of the notice shall not invalidate or constitute ground for setting aside any judgment.

(Amended by Stats. 1995, Ch. 796, Sec. 12. Effective January 1, 1996.)



587.5

As used in this chapter, unless the context otherwise specifically requires, the following terms apply:

(a) “Complaint” includes a cross-complaint.

(b) “Defendant” includes a cross-defendant.

(c) “Plaintiff” includes a cross-complainant.

(Added by Stats. 1986, Ch. 540, Sec. 10.)






CHAPTER 3 - Issues—The Mode of Trial and Postponements

588

Issues arise upon the pleadings when a fact or a conclusion of law is maintained by the one party and is controverted by the other. They are of two kinds:

1. Of law; and,

2. Of fact.

(Enacted 1872.)



589

An issue of law arises:

(a) Upon a demurrer to the complaint, cross-complaint, or answer, or to some part thereof.

(b) Upon a motion to strike made pursuant to Section 435, 436, or 473.

(Amended by Stats. 1983, Ch. 1167, Sec. 8.)



590

An issue of fact arises:

1. Upon a material allegation in the complaint controverted by the answer; and,

2. Upon new matters in the answer, except an issue of law is joined thereon.

(Enacted 1872.)



591

An issue of law must be tried by the court, unless it is referred upon consent; provided, however, that failure on the part of any person filing any demurrer to prosecute the same may be construed as a waiver of such demurrer, except as otherwise provided in Section 430.80 of this code.

(Amended by Stats. 1982, Ch. 704, Sec. 9.)



[592.]

Section Five Hundred and Ninety-two. In actions for the recovery of specific, real, or personal property, with or without damages, or for money claimed as due upon contract, or as damages for breach of contract, or for injuries, an issue of fact must be tried by a jury, unless a jury trial is waived, or a reference is ordered, as provided in this Code. Where in these cases there are issues both of law and fact, the issue of law must be first disposed of. In other cases, issues of fact must be tried by the Court, subject to its power to order any such issue to be tried by a jury, or to be referred to a referee, as provided in this Code.

(Amended by Code Amendments 1873-74, Ch. 383.)



594

(a) In superior courts either party may bring an issue to trial or to a hearing, and, in the absence of the adverse party, unless the court, for good cause, otherwise directs, may proceed with the case and take a dismissal of the action, or a verdict, or judgment, as the case may require; provided, however, if the issue to be tried is an issue of fact, proof shall first be made to the satisfaction of the court that the adverse party has had 15 days’ notice of such trial or five days’ notice of the trial in an unlawful detainer action as specified in subdivision (b). If the adverse party has served notice of trial upon the party seeking the dismissal, verdict, or judgment at least five days prior to the trial, the adverse party shall be deemed to have had notice.

(b) The notice to the adverse party required by subdivision (a) shall be served by mail on all the parties by the clerk of the court not less than 20 days prior to the date set for trial. In an unlawful detainer action where notice is served by mail that service shall be mailed not less than 10 days prior to the date set for trial. If notice is not served by the clerk as required by this subdivision, it may be served by mail by any party on the adverse party not less than 15 days prior to the date set for trial, and in an unlawful detainer action where notice is served by mail that service shall be mailed not less than 10 days prior to the date set for trial. The time provisions of Section 1013 shall not serve to extend the notice of trial requirements under this subdivision for unlawful detainer actions. If notice is served by the clerk, proof thereof may be made by introduction into evidence of the clerk’s certificate pursuant to subdivision (3) of Section 1013a or other competent evidence. If notice is served by a party, proof may be made by introduction into evidence of an affidavit or certificate pursuant to subdivision (1) or (2) of Section 1013a or other competent evidence. The provisions of this subdivision are exclusive.

(Amended by Stats. 2002, Ch. 784, Sec. 62. Effective January 1, 2003.)



594a

The court may, of its own motion, postpone the trial, if at the time fixed for the trial the court is engaged in the trial of another action; or if, as provided in section 473 of this code, an amendment of the pleadings, or the allowance of time to make such amendment, or to plead, renders a postponement necessary.

(Added by Stats. 1933, Ch. 744.)



595

The trial of any civil action, or proceeding in a court, or of any administrative proceeding before a state board or commission or officer, irrespective of the date of the filing thereof or when it became at issue, or the hearing of any motion, demurrer, or other proceeding, shall be postponed to a date certain when it appears to the court, board, commission, or officer before which such action or proceeding is pending that either a party thereto, or any attorney of record therein (whether he became an attorney of record before or after the commencement of a legislative session or before or after his appointment to a legislative committee), or a principal witness, is a Member of the Legislature of this state and that the Legislature is in session or in recess (not exceeding a recess of forty (40) days) or that a legislative interim committee of which he is a duly appointed member is meeting, or is to meet within a period which the court finds does not exceed the time reasonably necessary to enable the member to reach the committee meeting by the ordinary mode of travel. When the Legislature is in session or in recess such action or proceeding shall not, without the consent of the attorney of record therein, be brought on for trial or hearing before the expiration of thirty (30) days next following final adjournment of the Legislature or the commencement of a recess of more than forty (40) days. If a date is available during recess, continuance shall be given if possible to such earlier date. When a legislative committee is meeting or is to meet within a period which the court finds does not exceed the time reasonably necessary to enable the member to reach the committee meeting by the ordinary mode of travel, such action or proceeding shall not, without the consent of the attorney of record therein, be brought on for trial or hearing before the expiration of such period necessary following the adjournment or recess of the committee meeting as the court finds is reasonably necessary to enable the member to reach the place of trial or hearing by the ordinary mode of travel from the place of the committee meeting, unless at the expiration of that period the Legislature is to be in session; and in that case the action or proceeding shall not, without such consent, be brought on for trial or hearing before the expiration of thirty (30) days next following final adjournment or the commencement of a recess of more than forty (40) days. If a date is available during the recess, continuance shall be given to such earlier date. However, any postponement granted under the provisions of this paragraph shall suspend for the same period of time as the postponement, the running of any period of time for any ruling or proceeding by a court, board, commission, or officer, or for the performance by any party of any act affected by said postponement.

Granting of a continuance pursuant to this section is mandatory unless the court determines that such continuance would defeat or abridge a right to relief pendente lite in a paternity action or a right to invoke a provisional remedy such as pendente lite support in a domestic relations controversy, attachment and sale of perishable goods, receivership of a failing business, and temporary restraining order or preliminary injunction, and that the continuance should not be granted.

(Amended by Stats. 1968, Ch. 698.)



595.1

The term “proceeding in a court” as it is used in Section 595 shall include any discovery proceeding, pretrial conference, deposition, interrogatory, or any other proceeding arising out of a pending civil action.

The enactment of this section at the 1965 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the preexisting law.

(Added by Stats. 1965, Ch. 1890.)



595.2

In all cases, the court shall postpone a trial, or the hearing of any motion or demurrer, for a period not to exceed thirty (30) days, when all attorneys of record of parties who have appeared in the action agree in writing to such postponement.

(Added by Stats. 1965, Ch. 1989.)



595.3

In actions involving the title to mining claims, or involving trespass for damage upon mining claims, if it be made to appear to the satisfaction of the court that, in order that justice may be done and the action fairly tried on its merits, it is necessary that further developments should be made, underground or upon the surface of the mining claims involved in such action, the court shall grant the postponement of the trial of the action, giving the party a reasonable time in which to prepare for trial and to do said development work.

(Added by Stats. 1965, Ch. 1989.)



595.4

A motion to postpone a trial on the ground of the absence of evidence can only be made upon affidavit showing the materiality of the evidence expected to be obtained, and that due diligence has been used to procure it. The court may require the moving party, where application is made on account of the absence of a material witness, to state upon affidavit the evidence which he expects to obtain; and if the adverse party thereupon admits that such evidence would be given, and that it be considered as actually given on the trial, or offered and overruled as improper, the trial must not be postponed.

(Added by Stats. 1965, Ch. 1989.)



596

The party obtaining a postponement of a trial, if required by the adverse party, must consent that the testimony of any witness of such adverse party, who is in attendance, be then taken by deposition before a judge or clerk of the court in which the case is pending, or before such notary public as the court may indicate, which must accordingly be done; and the testimony so taken may be read on the trial, with the same effect, and subject to the same objections, as if the witnesses were produced.

(Amended by Stats. 1951, Ch. 1737.)



597

When the answer pleads that the action is barred by the statute of limitations, or by a prior judgment, or that another action is pending upon the same cause of action, or sets up any other defense not involving the merits of the plaintiff’s cause of action but constituting a bar or ground of abatement to the prosecution thereof, the court may, either upon its own motion or upon the motion of any party, proceed to the trial of the special defense or defenses before the trial of any other issue in the case, and if the decision of the court, or the verdict of the jury, upon any special defense so tried (other than the defense of another action pending) is in favor of the defendant pleading the same, judgment for the defendant shall thereupon be entered and no trial of other issues in the action shall be had unless that judgment shall be reversed on appeal or otherwise set aside or vacated; and where the defense of another action pending or a demurrer based upon subdivision (c) of Section 430.10 is sustained (and no other special defense is sustained) an interlocutory judgment shall be entered in favor of the defendant pleading the same to the effect that no trial of other issues shall be had until the final determination of that other action, and the plaintiff may appeal from the interlocutory judgment in the same manner and within the same time as is now or may be hereafter provided by law for appeals from judgments. If the decision of the court, or the verdict of the jury, upon the special defense or defenses so tried is in favor of the plaintiff, trial of the other issues shall thereafter be had either upon the court’s own motion or upon the motion of any party, and judgment shall be entered thereon in the same manner and with the same effect as if all the issues in the case had been tried at one time. In such an event any and all decisions or verdicts upon the special defense or defenses, and all rulings on the trial thereof shall be deemed excepted to and may be reviewed on motion for a new trial or upon appeal from the judgment.

This section also applies to the trial of special defenses pleaded in an answer to a cross-complaint or a demurrer based upon subdivision (c) of Section 430.10, and if the decision of the court or the verdict of the jury upon the special defense or defenses is in favor of the cross-defendant, no further trial shall be had upon the issues raised by the cross-complaint, but trial of the other issues in the action shall thereafter be had either upon the court’s own motion or upon the motion of any party, and after the trial thereof the judgment shall be entered in the action as is justified by the decision or verdict on such other issues, considered in connection with the decision or verdict upon the trial of such an affirmative defense raised in the answer to the cross-complaint.

(Amended by Stats. 1986, Ch. 540, Sec. 11.)



597.5

In an action against a physician or surgeon, dentist, registered nurse, dispensing optician, optometrist, registered physical therapist, podiatrist, licensed psychologist, osteopathic physician and surgeon, chiropractor, clinical laboratory bioanalyst, clinical laboratory technologist, veterinarian, or a licensed hospital as the employer of any such person, based upon the person’s alleged professional negligence, or for rendering professional services without consent, or for error or omission in the person’s practice, if the answer pleads that the action is barred by the statute of limitations, and if any party so moves or the court upon its own motion requires, the issues raised thereby must be tried separately and before any other issues in the case are tried. If the issue raised by the statute of limitations is finally determined in favor of the plaintiff, the remaining issues shall then be tried.

(Amended by Stats. 1993, Ch. 226, Sec. 5. Effective January 1, 1994.)



598

The court may, when the convenience of witnesses, the ends of justice, or the economy and efficiency of handling the litigation would be promoted thereby, on motion of a party, after notice and hearing, make an order, no later than the close of pretrial conference in cases in which such pretrial conference is to be held, or, in other cases, no later than 30 days before the trial date, that the trial of any issue or any part thereof shall precede the trial of any other issue or any part thereof in the case, except for special defenses which may be tried first pursuant to Sections 597 and 597.5. The court, on its own motion, may make such an order at any time. Where trial of the issue of liability as to all causes of action precedes the trial of other issues or parts thereof, and the decision of the court, or the verdict of the jury upon such issue so tried is in favor of any party on whom liability is sought to be imposed, judgment in favor of such party shall thereupon be entered and no trial of other issues in the action as against such party shall be had unless such judgment shall be reversed upon appeal or otherwise set aside or vacated.

If the decision of the court, or the verdict of the jury upon the issue of liability so tried shall be against any party on whom liability is sought to be imposed, or if the decision of the court or the verdict of the jury upon any other issue or part thereof so tried does not result in a judgment being entered pursuant to this chapter, then the trial of the other issues or parts thereof shall thereafter be had at such time, and if a jury trial, before the same or another jury, as ordered by the court either upon its own motion or upon the motion of any party, and judgment shall be entered in the same manner and with the same effect as if all the issues in the case had been tried at one time.

(Amended by Stats. 1979, Ch. 349.)






CHAPTER 4 - Trial by Jury

ARTICLE 2 - Conduct of the Trial

607

When the jury has been sworn, the trial must proceed in the following order, unless the court, for special reasons otherwise directs:

1. The plaintiff may state the issue and his case;

2. The defendant may then state his defense, if he so wishes, or wait until after plaintiff has produced his evidence;

3. The plaintiff must then produce the evidence on his part;

4. The defendant may then open his defense, if he has not done so previously;

5. The defendant may then produce the evidence on his part;

6. The parties may then respectively offer rebutting evidence only, unless the court, for good reason, in furtherance of justice, permit them to offer evidence upon their original case;

7. When the evidence is concluded, unless the case is submitted to the jury on either side or on both sides without argument, the plaintiff must commence and may conclude the argument;

8. If several defendants having separate defenses, appear by different counsel, the court must determine their relative order in the evidence and argument;

9. The court may then charge the jury.

(Amended by Stats. 1965, Ch. 841.)



607a

In every case which is being tried before the court with a jury, it shall be the duty of counsel for the respective parties, before the first witness is sworn, to deliver to the judge presiding at the trial and serve upon opposing counsel, all proposed instructions to the jury covering the law as disclosed by the pleadings. Thereafter, and before the commencement of the argument, counsel may deliver to such judge, and serve upon opposing counsel, additional proposed instructions to the jury upon questions of law developed by the evidence and not disclosed by the pleadings. All proposed instructions shall be typewritten, each on a separate sheet of paper. Before the commencement of the argument, the court, on request of counsel, must: (1) decide whether to give, refuse, or modify the proposed instructions; (2) decide which instructions shall be given in addition to those proposed, if any; and (3) advise counsel of all instructions to be given. However, if, during the argument, issues are raised which have not been covered by instructions given or refused, the court may, on request of counsel, give additional instructions on the subject matter thereof.

(Amended by Stats. 1957, Ch. 1698.)



608

In charging the jury the Court may state to them all matters of law which it thinks necessary for their information in giving their verdict; and, if it state the testimony of the case, it must inform the jury that they are the exclusive judges of all questions of fact. The Court must furnish to either party, at the time, upon request, a statement in writing of the points of law contained in the charge, or sign, at the time, a statement of such points prepared and submitted by the counsel of either party.

(Enacted 1872.)



609

Where either party asks special instructions to be given to the jury, the Court must either give such instruction, as requested, or refuse to do so, or give the instruction with a modification, in such manner that it may distinctly appear what instructions were given in whole or in part.

(Enacted 1872.)



611

If the jury are permitted to separate, either during the trial or after the case is submitted to them, they shall be admonished by the court that it is their duty not to conduct research, disseminate information, or converse with, or permit themselves to be addressed by, any other person on any subject of the trial, and that it is their duty not to form or express an opinion thereon until the case is finally submitted to them. The court shall clearly explain, as part of the admonishment, that the prohibition on research, dissemination of information, and conversation applies to all forms of electronic and wireless communication.

(Amended by Stats. 2011, Ch. 181, Sec. 1. Effective January 1, 2012.)



612

Upon retiring for deliberation the jury may take with them all papers which have been received as evidence in the cause, except depositions, or copies of such papers as ought not, in the opinion of the court, to be taken from the person having them in possession; and they may also take with them any exhibits which the court may deem proper, notes of the testimony or other proceedings on the trial, taken by themselves or any of them, but none taken by any other person.

(Amended by Stats. 1939, Ch. 753.)



612.5

Upon the jury retiring for deliberation, the court shall advise the jury of the availability of a written copy of the jury instructions. The court may, at its discretion, provide the jury with a copy of the written instructions given. However, if the jury requests the court to supply a copy of the written instructions, the court shall supply the jury with a copy.

(Amended by Stats. 1986, Ch. 1045, Sec. 1.)



613

When the case is finally submitted to the jury, they may decide in court or retire for deliberation. If they retire, they must be kept together in some convenient place, under charge of an officer, until at least three-fourths of them agree upon a verdict or are discharged by the court. Unless by order of the court, the officer having them under his or her charge shall not permit any communication to be made to them, including any form of electronic or wireless communication, or make any himself or herself, except to ask them if they or three-fourths of them are agreed upon a verdict. The officer shall not, before their verdict is rendered, communicate to any person the state of their deliberations, or the verdict agreed upon.

(Amended by Stats. 2011, Ch. 181, Sec. 2. Effective January 1, 2012.)



614

After the jury have retired for deliberation, if there be a disagreement between them as to any part of the testimony, or if they desire to be informed of any point of law arising in the cause, they may require the officer to conduct them into Court. Upon their being brought into Court, the information required must be given in the presence of, or after notice to, the parties or counsel.

(Enacted 1872.)



614.5

Except for good cause shown, the judge in his or her discretion need not be present in the court while testimony previously received in evidence is read to the jury.

(Added by Stats. 1987, Ch. 88, Sec. 1. Effective July 2, 1987.)



616

In all cases where the jury are discharged without having rendered a verdict, or are prevented from giving a verdict, by reason of accident or other cause, during the progress of the trial, or after the cause is submitted to them, except as provided in Section 630, the action may be again tried immediately, or at a future time, as the court may direct.

(Amended by Stats. 1947, Ch. 984.)



617

While the jury are absent the Court may adjourn from time to time, in respect to other business; but it is nevertheless open for every purpose connected with the cause submitted to the jury, until a verdict is rendered or the jury discharged. The Court may direct the jury to bring in a sealed verdict, at the opening of the Court, in case of an agreement during a recess or adjournment for the day.

(Amended by Code Amendments 1880, Ch. 21.)



618

When the jury, or three-fourths of them, have agreed upon a verdict, they must be conducted into court and the verdict rendered by their foreperson. The verdict must be in writing, signed by the foreperson, and must be read to the jury by the clerk, and the inquiry made whether it is their verdict. Either party may require the jury to be polled, which is done by the court or clerk, asking each juror if it is the juror’s verdict. If upon inquiry or polling, more than one-fourth of the jurors disagree thereto, the jury must be sent out again, but if no disagreement is expressed, the verdict is complete and the jury discharged from the case.

(Amended by Stats. 2007, Ch. 263, Sec. 7. Effective January 1, 2008.)



619

When the verdict is announced, if it is informal or insufficient, in not covering the issue submitted, it may be corrected by the jury under the advice of the Court, or the jury may be again sent out.

(Enacted 1872.)






ARTICLE 3 - The Verdict

624

The verdict of a jury is either general or special. A general verdict is that by which they pronounce generally upon all or any of the issues, either in favor of the plaintiff or defendant; a special verdict is that by which the jury find the facts only, leaving the judgment to the Court. The special verdict must present the conclusions of fact as established by the evidence, and not the evidence to prove them; and those conclusions of fact must be so presented as that nothing shall remain to the Court but to draw from them conclusions of law.

(Enacted 1872.)



625

In all cases the court may direct the jury to find a special verdict in writing, upon all, or any of the issues, and in all cases may instruct them, if they render a general verdict, to find upon particular questions of fact, to be stated in writing, and may direct a written finding thereon. In all cases in which the issue of punitive damages is presented to the jury the court shall direct the jury to find a special verdict in writing separating punitive damages from compensatory damages. The special verdict or finding must be filed with the clerk and entered upon the minutes. Where a special finding of facts is inconsistent with the general verdict, the former controls the latter, and the court must give judgment accordingly.

(Amended by Stats. 1983, Ch. 176, Sec. 2.)



626

When a verdict is found for the plaintiff in an action for the recovery of money, or for the cross-complainant when a cross-complaint for the recovery of money is established, the jury must also find the amount of the recovery.

(Amended by Stats. 1971, Ch. 244.)



[627.]

Section Six Hundred and Twenty-seven. In an action for the recovery of specific personal property, if the property has not been delivered to the plaintiff, or the defendant, by his answer, claim a return thereof, the jury, if their verdict be in favor of the plaintiff, or, if being in favor of defendant, they also find that he is entitled to a return thereof, must find the value of the property, and, if so instructed, the value of specific portions thereof, and may at the same time assess the damages, if any are claimed in the complaint or answer, which the prevailing party has sustained by reason of the taking or detention of such property.

(Amended by Code Amendments 1873-74, Ch. 383.)



628

In superior courts upon receipt of a verdict, an entry must be made in the minutes of the court, specifying the time of trial, the names of the jurors and witnesses, and setting out the verdict at length; and where a special verdict is found, either the judgment rendered thereon, or if the case be reserved for argument or further consideration, the order thus reserving it.

(Amended by Stats. 2002, Ch. 784, Sec. 63. Effective January 1, 2003.)



629

(a) The court, before the expiration of its power to rule on a motion for a new trial, either of its own motion, after five days’ notice, or on motion of a party against whom a verdict has been rendered, shall render judgment in favor of the aggrieved party notwithstanding the verdict whenever a motion for a directed verdict for the aggrieved party should have been granted had a previous motion been made.

(b) A motion for judgment notwithstanding the verdict shall be made within the period specified by Section 659 for the filing and service of a notice of intention to move for a new trial. The moving, opposing, and reply briefs and any accompanying documents shall be filed and served within the periods specified by Section 659a and the hearing on the motion shall be set in the same manner as the hearing on a motion for new trial under Section 660. The making of a motion for judgment notwithstanding the verdict shall not extend the time within which a party may file and serve notice of intention to move for a new trial. The court shall not rule upon the motion for judgment notwithstanding the verdict until the expiration of the time within which a motion for a new trial must be served and filed, and if a motion for a new trial has been filed with the court by the aggrieved party, the court shall rule upon both motions at the same time. The power of the court to rule on a motion for judgment notwithstanding the verdict shall not extend beyond the last date upon which it has the power to rule on a motion for a new trial. If a motion for judgment notwithstanding the verdict is not determined before that date, the effect shall be a denial of that motion without further order of the court.

(c) If the motion for judgment notwithstanding the verdict is denied and if a new trial is denied, the appellate court shall, when it appears that the motion for judgment notwithstanding the verdict should have been granted, order judgment to be so entered on appeal from the judgment or from the order denying the motion for judgment notwithstanding the verdict.

(d) If a new trial is granted to the party moving for judgment notwithstanding the verdict, and the motion for judgment notwithstanding the verdict is denied, the order denying the motion for judgment notwithstanding the verdict shall nevertheless be reviewable on appeal from that order by the aggrieved party. If the court grants the motion for judgment notwithstanding the verdict or of its own motion directs the entry of judgment notwithstanding the verdict and likewise grants the motion for a new trial, the order granting the new trial shall be effective only if, on appeal, the judgment notwithstanding the verdict is reversed, and the order granting a new trial is not appealed from or, if appealed from, is affirmed.

(Amended by Stats. 2014, Ch. 93, Sec. 1. Effective January 1, 2015.)



630

(a) Unless the court specified an earlier time for making a motion for directed verdict, after all parties have completed the presentation of all of their evidence in a trial by jury, any party may, without waiving his or her right to trial by jury in the event the motion is not granted, move for an order directing entry of a verdict in its favor.

(b) If it appears that the evidence presented supports the granting of the motion as to some, but not all, of the issues involved in the action, the court shall grant the motion as to those issues and the action shall proceed on any remaining issues. Despite the granting of such a motion, no final judgment shall be entered prior to the termination of the action, but the final judgment, in addition to any matter determined in the trial, shall reflect the verdict ordered by the court as determined by the motion for directed verdict.

(c) If the motion is granted, unless the court in its order directing entry of the verdict specifies otherwise, it shall operate as an adjudication upon the merits.

(d) In actions which arise out of an injury to a person or property, when a motion for directed verdict was granted on the basis that a defendant was without fault, no other defendant during trial, over plaintiff’s objection, shall attempt to attribute fault to or comment on the absence or involvement of the defendant who was granted the motion.

(e) The order of the court granting the motion for directed verdict is effective without any assent of the jury.

(f) When the jury for any reason has been discharged without having rendered a verdict, the court on its own motion or upon motion of a party, notice of which was given within 10 days after discharge of the jury, may order judgment to be entered in favor of a party whenever a motion for directed verdict for that party should have been granted had a previous motion been made. Except as otherwise provided in Section 12a, the power of the court to act under the provisions of this section shall expire 30 days after the day upon which the jury was discharged, and if judgment has not been ordered within that time the effect shall be the denial of any motion for judgment without further order of the court.

(Amended by Stats. 1986, Ch. 540, Sec. 12.)









CHAPTER 4.5 - Expedited Jury Trials

630.01

For purposes of this chapter:

(a) “Expedited jury trial” means a consensual, binding jury trial before a reduced jury panel and a judicial officer.

(b) “High/low agreement” means a written agreement entered into by the parties that specifies a minimum amount of damages that a plaintiff is guaranteed to receive from the defendant, and a maximum amount of damages that the defendant will be liable for, regardless of the ultimate verdict returned by the jury. Neither the existence of, nor the amounts contained in, any high/low agreements may be disclosed to the jury.

(c) “Post-trial motions” does not include motions relating to costs and attorney’s fees, motions to correct a judgment for a clerical error, and motions to enforce a judgment.

(Amended by Stats. 2011, Ch. 296, Sec. 37. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.02

The rules and procedures applicable to expedited jury trials are as follows:

(a) The procedures in this chapter and in the implementing rules of court shall apply to expedited jury trials, unless the parties agree otherwise, as permitted under subparagraph (E) of paragraph (1) of subdivision (e) of Section 630.03, and the court so orders.

(b) Any matters not expressly addressed in this chapter, in the implementing rules of court, or in a consent order authorized by this chapter and the implementing rules, are governed by applicable statutes and rules governing civil actions.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.03

(a) All parties agreeing to participate in an expedited jury trial and, if represented, their counsel, shall sign a proposed consent order granting an expedited jury trial.

(b) Except as provided in subdivision (d), the agreement to participate in the expedited jury trial process is binding upon the parties, unless either of the following occurs:

(1) All parties stipulate to end the agreement to participate.

(2) The court, on its own motion or at the request of a party by noticed motion, finds that good cause exists for the action not to proceed under the rules of this chapter.

(c) Any agreement to participate in an expedited jury trial under this chapter may be entered into only after a dispute has arisen and an action has been filed.

(d) The court shall approve the use of an expedited jury trial and any high/low agreements or other stipulations for an expedited jury trial involving either of the following:

(1) A self-represented litigant.

(2) A minor, an incompetent person, or a person for whom a conservator has been appointed.

(e) The proposed consent order submitted to the court shall include all of the following:

(1) A preliminary statement that each named party and any insurance carrier responsible for providing coverage or defense on behalf of that party, individually identified in the proposed consent order, have been informed of the rules and procedures for an expedited jury trial and provided with a Judicial Council information sheet regarding expedited jury trials, have agreed to take part in or, in the case of a responsible insurance carrier, not object to, the expedited jury trial process, and have agreed to all the specific provisions set forth in the consent order.

(2) The parties’ agreement to all of the following:

(A) That all parties waive all rights to appeal and to move for directed verdict or make any post-trial motions, except as provided in Sections 630.08 and 630.09.

(B) That each side shall have up to three hours in which to present its case.

(C) That the jury shall be composed of eight or fewer jurors with no alternates.

(D) That each side shall be limited to three peremptory challenges, unless the court permits an additional challenge in cases with more than two sides as provided in Section 630.04.

(E) That the trial and pretrial matters will proceed under subparagraphs (A) to (D), inclusive, and, unless the parties expressly agree otherwise in the proposed consent order, under all other provisions in this chapter and in the implementing rules of court.

(f) The court shall issue the consent order as proposed by the parties, unless the court finds good cause why the action should not proceed through the expedited jury trial process, in which case the court shall deny the proposed consent order in its entirety.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.04

(a) Juries in expedited jury trial cases shall be composed of eight jurors, unless the parties have agreed to fewer. No alternates shall be selected.

(b) The court shall allow each side three peremptory challenges. If there are more than two parties in a case and more than two sides, as determined by the court under subdivision (c) of Section 231, the parties may request one additional peremptory challenge each, which is to be granted by the court as the interests of justice may require.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.05

Nothing in this chapter is intended to preclude a jury from deliberating as long as needed.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.06

(a) The rules of evidence apply in expedited jury trials, unless the parties stipulate otherwise.

(b) Any stipulation by the parties to use relaxed rules of evidence may not be construed to eliminate, or in any way affect, the right of a witness or party to invoke any applicable privilege or other law protecting confidentiality.

(c) The right to issue subpoenas and notices to appear to secure the attendance of witnesses or the production of documents at trial shall be in accordance with this code.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.07

(a) The verdict in an expedited jury trial case is binding, subject to any written high/low agreement or other stipulations concerning the amount of the award agreed upon by the parties.

(b) A vote of six of the eight jurors is required for a verdict, unless the parties stipulate otherwise.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.08

(a) By agreeing to participate in the expedited jury trial process, the parties agree to waive any motions for directed verdict, motions to set aside the verdict or any judgment rendered by the jury, or motions for a new trial on the basis of inadequate or excessive damages.

(b) The court shall not set aside any verdict or any judgment, shall not direct that judgment be entered in favor of a party entitled to judgment as a matter of law, and shall not order a new trial, except on the grounds stated in Section 630.09.

(Amended by Stats. 2011, Ch. 296, Sec. 38. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.09

(a) By agreeing to participate in the expedited jury trial process, the parties agree to waive the right to bring post-trial motions or to appeal from the determination of the matter, except as provided in this section. The only grounds on which a party may move for a new trial or appeal are any of the following:

(1) Judicial misconduct that materially affected the substantial rights of a party.

(2) Misconduct of the jury.

(3) Corruption, fraud, or other undue means employed in the proceedings of the court, jury, or adverse party that prevented a party from having a fair trial.

(b) Within 10 court days of the entry of a jury verdict, a party may file with the clerk and serve on each adverse party a notice of the intention to move for a new trial on any of the grounds specified in subdivision (a). The notice shall be deemed to be a motion for a new trial.

(c) Except as provided in subdivision (b), parties to an expedited jury trial shall not make any post-trial motions except for motions relating to costs and attorney’s fees, motions to correct a judgment for clerical error, and motions to enforce a judgment.

(d) Before filing an appeal, a party shall make a motion for a new trial under subdivision (b). If the motion for a new trial is denied, the party may appeal the judgment to the appropriate court with appellate jurisdiction and seek a new trial on any of the grounds specified in subdivision (a). Parties to an expedited jury trial may not appeal on any other ground.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.10

All statutes and rules governing costs and attorney’s fees shall apply in expedited jury trials, unless the parties agree otherwise in the consent order.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.11

The Judicial Council shall, on or before January 1, 2011, adopt rules and forms to establish uniform procedures implementing the provisions of this chapter, including, but not limited to, rules for all of the following:

(a) Additional content of proposed consent orders.

(b) Pretrial exchanges and submissions.

(c) Pretrial conferences.

(d) Time limits for jury selection.

(e) Time limits for trial, including presentation of evidence and argument.

(f) Presentation of evidence and testimony.

(g) Any other procedures necessary to implement the provisions of this chapter.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 630.12.)



630.12

This chapter shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2010, Ch. 674, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Chapter 4.5, commencing with Section 630.01.)






CHAPTER 5 - Trial by the Court

631

(a) The right to a trial by jury as declared by Section 16 of Article I of the California Constitution shall be preserved to the parties inviolate. In civil cases, a jury may only be waived pursuant to subdivision (f).

(b) At least one party demanding a jury on each side of a civil case shall pay a nonrefundable fee of one hundred fifty dollars ($150), unless the fee has been paid by another party on the same side of the case. The fee shall offset the costs to the state of providing juries in civil cases. If there are more than two parties to the case, for purposes of this section only, all plaintiffs shall be considered one side of the case, and all other parties shall be considered the other side of the case. Payment of the fee by a party on one side of the case shall not relieve parties on the other side of the case from waiver pursuant to subdivision (f).

(c) The fee described in subdivision (b) shall be due on or before the date scheduled for the initial case management conference in the action, except as follows:

(1) In unlawful detainer actions, the fees shall be due at least five days before the date set for trial.

(2) If no case management conference is scheduled in a civil action, or the initial case management conference occurred before June 28, 2012, and the initial complaint was filed on or after July 1, 2011, the fee shall be due no later than 365 calendar days after the filing of the initial complaint.

(3) If the initial case management conference occurred before June 28, 2012, and the initial complaint in the case was filed before July 1, 2011, the fee shall be due at least 25 calendar days before the date initially set for trial.

(4) If the party requesting a jury has not appeared before the initial case management conference, or first appeared more than 365 calendar days after the filing of the initial complaint, the fee shall be due at least 25 calendar days before the date initially set for trial.

(d) If a party failed to timely pay the fee described in subdivision (b) that was due between June 27, 2012, and November 30, 2012, the party will be relieved of a jury waiver on that basis only if the party pays the fee on or before December 31, 2012, or 25 calendar days before the date initially set for trial, whichever is earlier.

(e) The parties demanding a jury trial shall deposit with the clerk or judge, at the beginning of the second and each succeeding day’s session, a sum equal to that day’s fees and mileage of the jury, including the fees and mileage for the trial jury panel if the trial jury has not yet been selected and sworn. If more than one party has demanded a jury, the respective amount to be paid daily by each party demanding a jury shall be determined by stipulation of the parties or by order of the court.

(f) A party waives trial by jury in any of the following ways:

(1) By failing to appear at the trial.

(2) By written consent filed with the clerk or judge.

(3) By oral consent, in open court, entered in the minutes.

(4) By failing to announce that a jury is required, at the time the cause is first set for trial, if it is set upon notice or stipulation, or within five days after notice of setting if it is set without notice or stipulation.

(5) By failing to timely pay the fee described in subdivision (b), unless another party on the same side of the case has paid that fee.

(6) By failing to deposit with the clerk or judge, at the beginning of the second and each succeeding day’s session, the sum provided in subdivision (e).

(g) The court may, in its discretion upon just terms, allow a trial by jury although there may have been a waiver of a trial by jury.

(h) The court shall transmit the fee described in subdivision (b) to the State Treasury for deposit in the Trial Court Trust Fund within 45 calendar days after the end of the month in which the fee is paid to the court.

(Amended by Stats. 2012, Ch. 342, Sec. 1. Effective September 17, 2012.)



631.2

(a) Notwithstanding any other provision of law, the superior court may pay jury fees in civil cases from general funds of the court available therefor. Nothing in this section shall be construed to change the requirements for the deposit of jury fees in any civil case by the appropriate party to the litigation at the time and in the manner otherwise provided by law. Nothing in this section shall preclude the right of the superior court to be reimbursed by the party to the litigation liable therefor for any payment of jury fees pursuant to this section. Nothing in this section shall preclude the right of the county to be reimbursed by the party to the litigation liable therefor for any payment of jury fees pursuant to this section as it read in Section 4 of Chapter 10 of the Statutes of 1988, or pursuant to former Section 631.1 as it read in Section 1 of Chapter 144 of the Statutes of 1971.

(b) The party who has demanded trial by jury shall reimburse the superior court for the fees and mileage of all jurors appearing for voir dire examination, except those jurors who are excused and subsequently on the same day are called for voir dire examination in another case.

(Amended by Stats. 2012, Ch. 470, Sec. 6. Effective January 1, 2013.)



631.3

(a) Notwithstanding any other law, when a party to the litigation has deposited jury fees with the judge or clerk and that party waives a jury or obtains a continuance of the trial, or the case is settled, none of the deposit shall be refunded if the court finds there has been insufficient time to notify the jurors that the trial would not proceed at the time set. If the jury fees so deposited are not refunded for any of these reasons, or if a refund of jury fees deposited with the judge or clerk has not been requested, in writing, by the depositing party within 20 business days from the date on which the jury is waived or the action is settled, dismissed, or a continuance thereof granted, the fees shall be transmitted to the Controller for deposit into the Trial Court Trust Fund.

(b) All jury fees and mileage fees that may accrue by reason of a juror serving on more than one case in the same day shall be transmitted to the Controller for deposit into the Trial Court Trust Fund. All jury fees that were deposited with the court in advance of trial pursuant to Section 631 prior to January 1, 1999, and that remain on deposit in cases that were settled, dismissed, or otherwise disposed of, and three years have passed since the date the case was settled, dismissed, or otherwise disposed of, shall be transmitted to the Controller for deposit into the Trial Court Trust Fund.

(c) The fee described in subdivision (b) of Section 631 shall be nonrefundable and is not subject to this section.

(Amended by Stats. 2012, Ch. 342, Sec. 2. Effective September 17, 2012.)



631.5

In all cases of eminent domain the deposits of jury fees and mileage provided for in section 631 of this code shall be made by the party seeking condemnation regardless of which party shall have demanded a jury trial, and the trial shall not proceed until such deposits are made.

(Added by Stats. 1939, Ch. 806.)



631.7

Ordinarily, unless the court otherwise directs, the trial of a civil action tried by the court without a jury shall proceed in the order specified in Section 607.

(Added by Stats. 1965, Ch. 299.)



631.8

(a) After a party has completed his presentation of evidence in a trial by the court, the other party, without waiving his right to offer evidence in support of his defense or in rebuttal in the event the motion is not granted, may move for a judgment. The court as trier of the facts shall weigh the evidence and may render a judgment in favor of the moving party, in which case the court shall make a statement of decision as provided in Sections 632 and 634, or may decline to render any judgment until the close of all the evidence. The court may consider all evidence received, provided, however, that the party against whom the motion for judgment has been made shall have had an opportunity to present additional evidence to rebut evidence received during the presentation of evidence deemed by the presenting party to have been adverse to him, and to rehabilitate the testimony of a witness whose credibility has been attacked by the moving party. Such motion may also be made and granted as to any cross-complaint.

(b) If it appears that the evidence presented supports the granting of the motion as to some but not all the issues involved in the action, the court shall grant the motion as to those issues and the action shall proceed as to the issues remaining. Despite the granting of such a motion, no final judgment shall be entered prior to the termination of the action, but the final judgment in such action shall, in addition to any matters determined in the trial, award judgment as determined by the motion herein provided for.

(c) If the motion is granted, unless the court in its order for judgment otherwise specifies, such judgment operates as an adjudication upon the merits.

(Amended by Stats. 1986, Ch. 540, Sec. 13.)



632

In superior courts, upon the trial of a question of fact by the court, written findings of fact and conclusions of law shall not be required. The court shall issue a statement of decision explaining the factual and legal basis for its decision as to each of the principal controverted issues at trial upon the request of any party appearing at the trial. The request must be made within 10 days after the court announces a tentative decision unless the trial is concluded within one calendar day or in less than eight hours over more than one day in which event the request must be made prior to the submission of the matter for decision. The request for a statement of decision shall specify those controverted issues as to which the party is requesting a statement of decision. After a party has requested the statement, any party may make proposals as to the content of the statement of decision.

The statement of decision shall be in writing, unless the parties appearing at trial agree otherwise; however, when the trial is concluded within one calendar day or in less than 8 hours over more than one day, the statement of decision may be made orally on the record in the presence of the parties.

(Amended by Stats. 2002, Ch. 784, Sec. 64. Effective January 1, 2003.)



634

When a statement of decision does not resolve a controverted issue, or if the statement is ambiguous and the record shows that the omission or ambiguity was brought to the attention of the trial court either prior to entry of judgment or in conjunction with a motion under Section 657 or 663, it shall not be inferred on appeal or upon a motion under Section 657 or 663 that the trial court decided in favor of the prevailing party as to those facts or on that issue.

(Amended by Stats. 1981, Ch. 900, Sec. 2.)



635

In all cases where the decision of the court has been entered in its minutes, and when the judge who heard or tried the case is unavailable, the formal judgment or order conforming to the minutes may be signed by the presiding judge of the court or by a judge designated by the presiding judge.

(Amended by Stats. 1992, Ch. 876, Sec. 5. Effective January 1, 1993.)



636

On a judgment for the plaintiff upon an issue of law, he may proceed in the manner prescribed by the first two subdivisions of Section 585, upon the failure of the defendant to answer. If judgment be for the defendant upon an issue of law, and the taking of an account, or the proof of any fact, be necessary to enable the Court to complete the judgment, a reference may be ordered, as in that section provided.

(Enacted 1872.)






CHAPTER 6 - Of References and Trials by Referees

638

A referee may be appointed upon the agreement of the parties filed with the clerk, or judge, or entered in the minutes, or upon the motion of a party to a written contract or lease that provides that any controversy arising therefrom shall be heard by a referee if the court finds a reference agreement exists between the parties:

(a) To hear and determine any or all of the issues in an action or proceeding, whether of fact or of law, and to report a statement of decision.

(b) To ascertain a fact necessary to enable the court to determine an action or proceeding.

(c) In any matter in which a referee is appointed pursuant to this section, a copy of the order shall be forwarded to the office of the presiding judge. The Judicial Council shall, by rule, collect information on the use of these referees. The Judicial Council shall also collect information on fees paid by the parties for the use of referees to the extent that information regarding those fees is reported to the court. The Judicial Council shall report thereon to the Legislature by July 1, 2003. This subdivision shall become inoperative on January 1, 2004.

(Amended by Stats. 2002, Ch. 1008, Sec. 4. Effective January 1, 2003.)



639

(a) When the parties do not consent, the court may, upon the written motion of any party, or of its own motion, appoint a referee in the following cases pursuant to the provisions of subdivision (b) of Section 640:

(1) When the trial of an issue of fact requires the examination of a long account on either side; in which case the referees may be directed to hear and decide the whole issue, or report upon any specific question of fact involved therein.

(2) When the taking of an account is necessary for the information of the court before judgment, or for carrying a judgment or order into effect.

(3) When a question of fact, other than upon the pleadings, arises upon motion or otherwise, in any stage of the action.

(4) When it is necessary for the information of the court in a special proceeding.

(5) When the court in any pending action determines that it is necessary for the court to appoint a referee to hear and determine any and all discovery motions and disputes relevant to discovery in the action and to report findings and make a recommendation thereon.

(b) In a discovery matter, a motion to disqualify an appointed referee pursuant to Section 170.6 shall be made to the court by a party either:

(A) Within 10 days after notice of the appointment, or if the party has not yet appeared in the action, a motion shall be made within 10 days after the appearance, if a discovery referee has been appointed for all discovery purposes.

(B) At least five days before the date set for hearing, if the referee assigned is known at least 10 days before the date set for hearing and the discovery referee has been assigned only for limited discovery purposes.

(c) When a referee is appointed pursuant to paragraph (5) of subdivision (a), the order shall indicate whether the referee is being appointed for all discovery purposes in the action.

(d) All appointments of referees pursuant to this section shall be by written order and shall include the following:

(1) When the referee is appointed pursuant to paragraph (1), (2), (3), or (4) of subdivision (a), a statement of the reason the referee is being appointed.

(2) When the referee is appointed pursuant to paragraph (5) of subdivision (a), the exceptional circumstances requiring the reference, which must be specific to the circumstances of the particular case.

(3) The subject matter or matters included in the reference.

(4) The name, business address, and telephone number of the referee.

(5) The maximum hourly rate the referee may charge and, at the request of any party, the maximum number of hours for which the referee may charge. Upon the written application of any party or the referee, the court may, for good cause shown, modify the maximum number of hours subject to any findings as set forth in paragraph (6).

(6) (A) Either a finding that no party has established an economic inability to pay a pro rata share of the referee’s fee or a finding that one or more parties has established an economic inability to pay a pro rata share of the referee’s fees and that another party has agreed voluntarily to pay that additional share of the referee’s fee. A court shall not appoint a referee at a cost to the parties if neither of these findings is made.

(B) In determining whether a party has established an inability to pay the referee’s fees under subparagraph (A), the court shall consider only the ability of the party, not the party’s counsel, to pay these fees. If a party is proceeding in forma pauperis, the party shall be deemed by the court to have an economic inability to pay the referee’s fees. However, a determination of economic inability to pay the fees shall not be limited to parties that proceed in forma pauperis. For those parties who are not proceeding in forma pauperis, the court, in determining whether a party has established an inability to pay the fees, shall consider, among other things, the estimated cost of the referral and the impact of the proposed fees on the party’s ability to proceed with the litigation.

(e) In any matter in which a referee is appointed pursuant to paragraph (5) of subdivision (a), a copy of the order appointing the referee shall be forwarded to the office of the presiding judge of the court. The Judicial Council shall, by rule, collect information on the use of these references and the reference fees charged to litigants, and shall report thereon to the Legislature by July 1, 2003. This subdivision shall become inoperative on January 1, 2004.

(Amended by Stats. 2001, Ch. 362, Sec. 1. Effective January 1, 2002.)



640

(a) The court shall appoint as referee or referees the person or persons, not exceeding three, agreed upon by the parties.

(b) If the parties do not agree on the selection of the referee or referees, each party shall submit to the court up to three nominees for appointment as referee and the court shall appoint one or more referees, not exceeding three, from among the nominees against whom there is no legal objection. If no nominations are received from any of the parties, the court shall appoint one or more referees, not exceeding three, against whom there is no legal objection, or the court may appoint a court commissioner of the county where the cause is pending as a referee.

(c) Participation in the referee selection procedure pursuant to this section does not constitute a waiver of grounds for objection to the appointment of a referee under Section 641 or 641.2.

(Amended by Stats. 2000, Ch. 644, Sec. 3. Effective January 1, 2001.)



640.5

It is the intent of the Legislature that the practice and cost of referring discovery disputes to outside referees be thoroughly reviewed. Therefore, in addition to the requirements of subdivision (e) of Section 639, the Judicial Council shall collect information from the trial courts on the use of referees in discovery matters pursuant to either Sections 638 and 639. The collected data shall include information on the number of referees, the cost to the parties, and the time spent by the discovery referee. The Judicial Council shall report thereon to the Legislature by July 1, 2003.

(Added by Stats. 2001, Ch. 362, Sec. 2. Effective January 1, 2002.)



641

A party may object to the appointment of any person as referee, on one or more of the following grounds:

(a) A want of any of the qualifications prescribed by statute to render a person competent as a juror, except a requirement of residence within a particular county in the state.

(b) Consanguinity or affinity, within the third degree, to either party, or to an officer of a corporation which is a party, or to any judge of the court in which the appointment shall be made.

(c) Standing in the relation of guardian and ward, conservator and conservatee, master and servant, employer and clerk, or principal and agent, to either party; or being a member of the family of either party; or a partner in business with either party; or security on any bond or obligation for either party.

(d) Having served as a juror or been a witness on any trial between the same parties.

(e) Interest on the part of the person in the event of the action, or in the main question involved in the action.

(f) Having formed or expressed an unqualified opinion or belief as to the merits of the action.

(g) The existence of a state of mind in the potential referee evincing enmity against or bias toward either party.

(Amended by Stats. 2000, Ch. 644, Sec. 4. Effective January 1, 2001.)



641.2

In any action brought under Article 8 (commencing with Section 12600) of Chapter 6, Part 2, Division 3, Title 3 of the Government Code, a party may object to the appointment of any person as referee on the ground that the person is not technically qualified with respect to the particular subject matter of the proceeding.

(Amended by Stats. 2000, Ch. 644, Sec. 5. Effective January 1, 2001.)



642

Objections, if any, to a reference or to the referee or referees appointed by the court shall be made in writing, and must be heard and disposed of by the court, not by the referee.

(Repealed and added by Stats. 2000, Ch. 644, Sec. 7. Effective January 1, 2001.)



643

(a) Unless otherwise directed by the court, the referees or commissioner must report their statement of decision in writing to the court within 20 days after the hearing, if any, has been concluded and the matter has been submitted.

(b) A referee appointed pursuant to Section 638 shall report as agreed by the parties and approved by the court.

(c) A referee appointed pursuant to Section 639 shall file with the court a report that includes a recommendation on the merits of any disputed issue, a statement of the total hours spent and the total fees charged by the referee, and the referee’s recommended allocation of payment. The referee shall serve the report on all parties. Any party may file an objection to the referee’s report or recommendations within 10 days after the referee serves and files the report, or within another time as the court may direct. The objection shall be served on the referee and all other parties. Responses to the objections shall be filed with the court and served on the referee and all other parties within 10 days after the objection is served. The court shall review any objections to the report and any responses submitted to those objections and shall thereafter enter appropriate orders. Nothing in this section is intended to deprive the court of its power to change the terms of the referee’s appointment or to modify or disregard the referee’s recommendations, and this overriding power may be exercised at any time, either on the motion of any party for good cause shown or on the court’s own motion.

(Amended by Stats. 2000, Ch. 644, Sec. 8. Effective January 1, 2001.)



644

(a) In the case of a consensual general reference pursuant to Section 638, the decision of the referee or commissioner upon the whole issue must stand as the decision of the court, and upon filing of the statement of decision with the clerk of the court, judgment may be entered thereon in the same manner as if the action had been tried by the court.

(b) In the case of all other references, the decision of the referee or commissioner is only advisory. The court may adopt the referee’s recommendations, in whole or in part, after independently considering the referee’s findings and any objections and responses thereto filed with the court.

(Amended by Stats. 2007, Ch. 263, Sec. 8. Effective January 1, 2008.)



645

The decision of the referee appointed pursuant to Section 638 or commissioner may be excepted to and reviewed in like manner as if made by the court. When the reference is to report the facts, the decision reported has the effect of a special verdict.

(Amended by Stats. 2000, Ch. 644, Sec. 10. Effective January 1, 2001.)



645.1

(a) When a referee is appointed pursuant to Section 638, the referee’s fees shall be paid as agreed by the parties. If the parties do not agree on the payment of fees and request the matter to be resolved by the court, the court may order the parties to pay the referee’s fees as set forth in subdivision (b).

(b) When a referee is appointed pursuant to Section 639, at any time after a determination of ability to pay is made as specified in paragraph (6) of subdivision (d) of Section 639, the court may order the parties to pay the fees of referees who are not employees or officers of the court at the time of appointment, as fixed pursuant to Section 1023, in any manner determined by the court to be fair and reasonable, including an apportionment of the fees among the parties. For purposes of this section, the term “parties” does not include parties’ counsel.

(Amended by Stats. 2001, Ch. 159, Sec. 38.5. Effective January 1, 2002.)



645.2

The Judicial Council shall adopt all rules of court necessary to implement this chapter.

(Added by Stats. 2000, Ch. 644, Sec. 12. Effective January 1, 2001.)






CHAPTER 7 - Provisions Relating to Trials in General

ARTICLE 1 - Exceptions

646

An exception is an objection upon a matter of law to a decision made, either before or after judgment, by a Court, tribunal, Judge, or other judicial officer, in an action or proceeding. The exception must be taken at the time the decision is made, except as provided in section six hundred and forty-seven.

(Amended by Code Amendments 1875-76, Ch. 517.)



647

All of the following are deemed excepted to: the verdict of the jury; the final decision in an action or proceeding; an interlocutory order or decision, finally determining the rights of the parties, or some of them; an order or decision from which an appeal may be taken; an order sustaining or overruling a demurrer, allowing or refusing to allow an amendment to a pleading, striking out or refusing to strike out a pleading or a portion thereof, or refusing a continuance; an order made upon ex parte application, giving an instruction, refusing to give an instruction, or modifying an instruction requested; an order or decision made in the absence of the party or an order granting or denying a nonsuit or a motion to strike out evidence or testimony; a ruling sustaining or overruling an objection to evidence; and any statement or other action of the court in commenting upon or in summarizing the evidence. If the party, at the time when the order, ruling, action or decision is sought or made, or within a reasonable time thereafter, makes known his position thereon, by objection or otherwise, all other orders, rulings, actions or decisions are deemed to have been excepted to.

(Amended by Stats. 1963, Ch. 99.)






ARTICLE 1.5 - View by Trier of Fact

651

(a) On its own motion or on the motion of a party, where the court finds that such a view would be proper and would aid the trier of fact in its determination of the case, the court may order a view of any of the following:

(1) The property which is the subject of litigation.

(2) The place where any relevant event occurred.

(3) Any object, demonstration, or experiment, a view of which is relevant and admissible in evidence in the case and which cannot with reasonable convenience be viewed in the courtroom.

(b) On such occasion, the entire court, including the judge, jury, if any, court reporter, if any, and any necessary officers, shall proceed to the place, property, object, demonstration, or experiment to be viewed. The court shall be in session throughout the view. At the view, the court may permit testimony of witnesses. The proceedings at the view shall be recorded to the same extent as the proceedings in the courtroom.

(Added by Stats. 1975, Ch. 301.)






ARTICLE 2 - New Trials

656

A new trial is a re-examination of an issue of fact in the same court after a trial and decision by a jury, court, or referee.

(Amended by Stats. 1907, Ch. 380.)



657

The verdict may be vacated and any other decision may be modified or vacated, in whole or in part, and a new or further trial granted on all or part of the issues, on the application of the party aggrieved, for any of the following causes, materially affecting the substantial rights of such party:

1. Irregularity in the proceedings of the court, jury or adverse party, or any order of the court or abuse of discretion by which either party was prevented from having a fair trial.

2. Misconduct of the jury; and whenever any one or more of the jurors have been induced to assent to any general or special verdict, or to a finding on any question submitted to them by the court, by a resort to the determination of chance, such misconduct may be proved by the affidavit of any one of the jurors.

3. Accident or surprise, which ordinary prudence could not have guarded against.

4. Newly discovered evidence, material for the party making the application, which he could not, with reasonable diligence, have discovered and produced at the trial.

5. Excessive or inadequate damages.

6. Insufficiency of the evidence to justify the verdict or other decision, or the verdict or other decision is against law.

7. Error in law, occurring at the trial and excepted to by the party making the application.

When a new trial is granted, on all or part of the issues, the court shall specify the ground or grounds upon which it is granted and the court’s reason or reasons for granting the new trial upon each ground stated.

A new trial shall not be granted upon the ground of insufficiency of the evidence to justify the verdict or other decision, nor upon the ground of excessive or inadequate damages, unless after weighing the evidence the court is convinced from the entire record, including reasonable inferences therefrom, that the court or jury clearly should have reached a different verdict or decision.

The order passing upon and determining the motion must be made and entered as provided in Section 660 and if the motion is granted must state the ground or grounds relied upon by the court, and may contain the specification of reasons. If an order granting such motion does not contain such specification of reasons, the court must, within 10 days after filing such order, prepare, sign and file such specification of reasons in writing with the clerk. The court shall not direct the attorney for a party to prepare either or both said order and said specification of reasons.

On appeal from an order granting a new trial the order shall be affirmed if it should have been granted upon any ground stated in the motion, whether or not specified in the order or specification of reasons, except that (a) the order shall not be affirmed upon the ground of the insufficiency of the evidence to justify the verdict or other decision, or upon the ground of excessive or inadequate damages, unless such ground is stated in the order granting the motion and (b) on appeal from an order granting a new trial upon the ground of the insufficiency of the evidence to justify the verdict or other decision, or upon the ground of excessive or inadequate damages, it shall be conclusively presumed that said order as to such ground was made only for the reasons specified in said order or said specification of reasons, and such order shall be reversed as to such ground only if there is no substantial basis in the record for any of such reasons.

(Amended by Stats. 1967, Ch. 72.)



657.1

A new trial may also be granted as provided in Section 914 of this code.

(Added by Stats. 1968, Ch. 387.)



658

When the application is made for a cause mentioned in the first, second, third and fourth subdivisions of Section 657, it must be made upon affidavits; otherwise it must be made on the minutes of the court.

(Amended by Stats. 1983, Ch. 1167, Sec. 9.)



659

(a) The party intending to move for a new trial shall file with the clerk and serve upon each adverse party a notice of his or her intention to move for a new trial, designating the grounds upon which the motion will be made and whether the same will be made upon affidavits or the minutes of the court, or both, either:

(1) After the decision is rendered and before the entry of judgment.

(2) Within 15 days of the date of mailing notice of entry of judgment by the clerk of the court pursuant to Section 664.5, or service upon him or her by any party of written notice of entry of judgment, or within 180 days after the entry of judgment, whichever is earliest; provided, that upon the filing of the first notice of intention to move for a new trial by a party, each other party shall have 15 days after the service of that notice upon him or her to file and serve a notice of intention to move for a new trial.

(b) That notice of intention to move for a new trial shall be deemed to be a motion for a new trial on all the grounds stated in the notice. The times specified in paragraphs (1) and (2) of subdivision (a) shall not be extended by order or stipulation or by those provisions of Section 1013 that extend the time for exercising a right or doing an act where service is by mail.

(Amended by Stats. 2012, Ch. 83, Sec. 1. Effective January 1, 2013.)



659a

Within 10 days of filing the notice, the moving party shall serve upon all other parties and file any brief and accompanying documents, including affidavits in support of the motion. The other parties shall have 10 days after that service within which to serve upon the moving party and file any opposing briefs and accompanying documents, including counter-affidavits. The moving party shall have five days after that service to file any reply brief and accompanying documents. These deadlines may, for good cause shown by affidavit or by written stipulation of the parties, be extended by any judge for an additional period not to exceed 10 days.

(Amended by Stats. 2014, Ch. 93, Sec. 2. Effective January 1, 2015.)



660

On the hearing of such motion, reference may be had in all cases to the pleadings and orders of the court on file, and when the motion is made on the minutes, reference may also be had to any depositions and documentary evidence offered at the trial and to the report of the proceedings on the trial taken by the phonographic reporter, or to any certified transcript of such report or if there be no such report or certified transcript, to such proceedings occurring at the trial as are within the recollection of the judge; when the proceedings at the trial have been phonographically reported, but the reporter’s notes have not been transcribed, the reporter must upon request of the court or either party, attend the hearing of the motion and shall read his notes, or such parts thereof as the court, or either party, may require.

The hearing and disposition of the motion for a new trial shall have precedence over all other matters except criminal cases, probate matters and cases actually on trial, and it shall be the duty of the court to determine the same at the earliest possible moment.

Except as otherwise provided in Section 12a of this code, the power of the court to rule on a motion for a new trial shall expire 60 days from and after the mailing of notice of entry of judgment by the clerk of the court pursuant to Section 664.5 or 60 days from and after service on the moving party by any party of written notice of the entry of the judgment, whichever is earlier, or if such notice has not theretofore been given, then 60 days after filing of the first notice of intention to move for a new trial. If such motion is not determined within said period of 60 days, or within said period as thus extended, the effect shall be a denial of the motion without further order of the court. A motion for a new trial is not determined within the meaning of this section until an order ruling on the motion (1) is entered in the permanent minutes of the court or (2) is signed by the judge and filed with the clerk. The entry of a new trial order in the permanent minutes of the court shall constitute a determination of the motion even though such minute order as entered expressly directs that a written order be prepared, signed and filed. The minute entry shall in all cases show the date on which the order actually is entered in the permanent minutes, but failure to comply with this direction shall not impair the validity or effectiveness of the order.

(Amended by Stats. 1970, Ch. 621.)



661

The motion for a new trial shall be heard and determined by the judge who presided at the trial; provided, however, that in case of the inability of such judge or if at the time noticed for hearing thereon he is absent from the county where the trial was had, the same shall be heard and determined by any other judge of the same court. Upon the expiration of the time to file counter affidavits the clerk forthwith shall call the motion to the attention of the judge who presided at the trial, or the judge acting in his place, as the case may be, and such judge thereupon shall designate the time for oral argument, if any, to be had on said motion. Five (5) days’ notice by mail shall be given of such oral argument, if any, by the clerk to the respective parties. Such motion, if heard by a judge other than the trial judge shall be argued orally or shall be submitted without oral argument, as the judge may direct, not later than ten (10) days before the expiration of the time within which the court has power to pass on the same.

(Amended by Stats. 1933, Ch. 744.)



662

In ruling on such motion, in a cause tried without a jury, the court may, on such terms as may be just, change or add to the statement of decision, modify the judgment, in whole or in part, vacate the judgment, in whole or in part, and grant a new trial on all or part of the issues, or, in lieu of granting a new trial, may vacate and set aside the statement of decision and judgment and reopen the case for further proceedings and the introduction of additional evidence with the same effect as if the case had been reopened after the submission thereof and before a decision had been filed or judgment rendered. Any judgment thereafter entered shall be subject to the provisions of sections 657 and 659.

(Amended by Stats. 1981, Ch. 900, Sec. 4.)



662.5

(a) In any civil action where after trial by jury an order granting a new trial limited to the issue of damages would be proper, the trial court may in its discretion:

(1) If the ground for granting a new trial is inadequate damages, issue a conditional order granting the new trial unless the party against whom the verdict has been rendered consents to the addition of damages in an amount the court in its independent judgment determines from the evidence to be fair and reasonable.

(2) If the ground for granting a new trial is excessive damages, issue a conditional order granting the new trial unless the party in whose favor the verdict has been rendered consents to the reduction of so much thereof as the court in its independent judgment determines from the evidence to be fair and reasonable.

(b) If a deadline for acceptance or rejection of the addition or reduction of damages is not set forth in the conditional order, the deadline is 30 days from the date the conditional order is served by the clerk of the court. Failure to respond to the order in accordance with this section shall be deemed a rejection of the addition or reduction of damages and a new trial limited to the issue of damages shall be granted automatically.

(c) A party filing and serving an acceptance of a conditionally ordered addition or reduction of damages shall concurrently serve and submit to the court a proposed amended judgment reflecting the modified judgment amount, as well as any other uncontested judgment awards.

(Amended by Stats. 2011, Ch. 409, Sec. 2. Effective January 1, 2012.)



663

A judgment or decree, when based upon a decision by the court, or the special verdict of a jury, may, upon motion of the party aggrieved, be set aside and vacated by the same court, and another and different judgment entered, for either of the following causes, materially affecting the substantial rights of the party and entitling the party to a different judgment:

1. Incorrect or erroneous legal basis for the decision, not consistent with or not supported by the facts; and in such case when the judgment is set aside, the statement of decision shall be amended and corrected.

2. A judgment or decree not consistent with or not supported by the special verdict.

(Amended by Stats. 1981, Ch. 900, Sec. 5.)



663a

(a) A party intending to make a motion to set aside and vacate a judgment, as described in Section 663, shall file with the clerk and serve upon the adverse party a notice of his or her intention, designating the grounds upon which the motion will be made, and specifying the particulars in which the legal basis for the decision is not consistent with or supported by the facts, or in which the judgment or decree is not consistent with the special verdict, either:

(1) After the decision is rendered and before the entry of judgment.

(2) Within 15 days of the date of mailing of notice of entry of judgment by the clerk of the court pursuant to Section 664.5, or service upon him or her by any party of written notice of entry of judgment, or within 180 days after the entry of judgment, whichever is earliest.

(b)  Except as otherwise provided in Section 12a, the power of the court to rule on a motion to set aside and vacate a judgment shall expire 60 days from the mailing of notice of entry of judgment by the clerk of the court pursuant to Section 664.5, or 60 days after service upon the moving party by any party of written notice of entry of the judgment, whichever is earlier, or if that notice has not been given, then 60 days after filing of the first notice of intention to move to set aside and vacate the judgment. If that motion is not determined within the 60-day period, or within that period, as extended, the effect shall be a denial of the motion without further order of the court. A motion to set aside and vacate a judgment is not determined within the meaning of this section until an order ruling on the motion is (1) entered in the permanent minutes of the court, or (2) signed by the judge and filed with the clerk. The entry of an order to set aside and vacate the judgment in the permanent minutes of the court shall constitute a determination of the motion even though that minute order, as entered, expressly directs that a written order be prepared, signed, and filed. The minute entry shall, in all cases, show the date on which the order actually is entered in the permanent minutes, but failure to comply with this direction shall not impair the validity or effectiveness of the order.

(c) The provisions of Section 1013 extending the time for exercising a right or doing an act where service is by mail shall not apply to extend the times specified in paragraphs (1) and (2) of subdivision (a).

(d) The moving, opposing, and reply briefs and any accompanying documents shall be filed and served within the periods specified by Section 659a and the hearing on the motion shall be set in the same manner as the hearing on a motion for new trial under Section 660.

(e) An order of the court granting a motion may be reviewed on appeal in the same manner as a special order made after final judgment.

(Amended by Stats. 2014, Ch. 93, Sec. 3. Effective January 1, 2015.)



663.1

The court may grant a new trial of any action or proceeding when all of the following conditions exist:

(a) Any proposed bill of exceptions or statement of the case on motion for a new trial is lost or destroyed by reason of conflagration or other public calamity.

(b) No other record of the proceedings upon the trial thereof can be obtained.

(c) Such action or proceeding is subject to review by motion for new trial pending at the time of such loss or destruction.

(d) The court in which such action or proceeding is pending deems it impossible or impracticable to restore such proceedings and to settle a bill of exceptions or statement of the case containing such proceedings, so as to enable the court to review the judgment or order therein by motion for new trial.

(e) At the time of such loss or destruction a motion for new trial was pending.

In order to grant such new trial, it shall be unnecessary to have any bill of exceptions or statement of the case settled, but upon the facts recited in this section being shown to the satisfaction of the court by affidavit or otherwise, the court may grant such new trial.

(Added by Stats. 1953, Ch. 52.)



663.2

Pending the hearing of a motion pursuant to Section 663.1 to grant a new trial, the time within which a bill of exceptions may be prepared, served, or presented for settlement shall be extended and shall not commence to run until the decision upon the motion. The motion must be made within 30 days after the loss or destruction of the records.

(Added by Stats. 1953, Ch. 52.)









CHAPTER 8 - The Manner of Giving and Entering Judgment

664

When trial by jury has been had, judgment must be entered by the clerk, in conformity to the verdict within 24 hours after the rendition of the verdict, whether or not a motion for judgment notwithstanding the verdict be pending, unless the court order the case to be reserved for argument or further consideration, or grant a stay of proceedings. If the trial has been had by the court, judgment must be entered by the clerk, in conformity to the decision of the court, immediately upon the filing of such decision. In no case is a judgment effectual for any purpose until entered.

(Amended by Stats. 1977, Ch. 1257.)



664.5

(a) In any contested action or special proceeding other than a small claims action or an action or proceeding in which a prevailing party is not represented by counsel, the party submitting an order or judgment for entry shall prepare and mail a copy of the notice of entry of judgment to all parties who have appeared in the action or proceeding and shall file with the court the original notice of entry of judgment together with the proof of service by mail. This subdivision does not apply in a proceeding for dissolution of marriage, for nullity of marriage, or for legal separation.

(b) Promptly upon entry of judgment in a contested action or special proceeding in which a prevailing party is not represented by counsel, the clerk of the court shall mail notice of entry of judgment to all parties who have appeared in the action or special proceeding and shall execute a certificate of such mailing and place it in the court’s file in the cause.

(c) For purposes of this section, “judgment” includes any judgment, decree, or signed order from which an appeal lies.

(d) Upon order of the court in any action or special proceeding, the clerk shall mail notice of entry of any judgment or ruling, whether or not appealable.

(e) The Judicial Council shall, by January 1, 1999, adopt a rule of court for the purposes of providing that, upon entry of judgment in a contested action or special proceeding in which a state statute or regulation has been declared unconstitutional by the court, the Attorney General is promptly notified of the judgment and that a certificate of that mailing is placed in the court’s file in the cause.

(Amended by Stats. 1997, Ch. 259, Sec. 1. Effective January 1, 1998.)



664.6

If parties to pending litigation stipulate, in a writing signed by the parties outside the presence of the court or orally before the court, for settlement of the case, or part thereof, the court, upon motion, may enter judgment pursuant to the terms of the settlement. If requested by the parties, the court may retain jurisdiction over the parties to enforce the settlement until performance in full of the terms of the settlement.

(Amended by Stats. 1994, Ch. 587, Sec. 7. Effective January 1, 1995.)



664.7

(a) Notwithstanding Section 664.6, if parties to a pending construction defect action stipulate personally or, where a party’s contribution is paid on its behalf pursuant to a policy of insurance, the parties stipulate through their respective counsel, in a writing signed by the parties outside the presence of the court or orally before the court, for settlement of the case, or part thereof, the court, upon motion, may enter judgment pursuant to the terms of the settlement. If requested by the parties, the court may retain jurisdiction over the parties to enforce the settlement until performance in full of the terms of the settlement.

(b) It is the intent of the Legislature that this section modify the holding of Levy v. Superior Court (1995), 10 Cal. 4th 578, regarding the authority of counsel in a construction defect action to bind a party to a settlement.

(c) For purposes of this section, “construction defect action” shall mean any civil action that seeks monetary recovery against a developer, builder, design professional, general contractor, material supplier, or subcontractor of any residential dwelling based upon a claim for alleged defects in the design or construction of the residential dwelling unit.

(Added by Stats. 1998, Ch. 856, Sec. 1. Effective January 1, 1999.)



665

When the case is reserved for argument or further consideration, as mentioned in the last section, it may be brought by either party before the Court for argument.

(Enacted 1872.)



666

If a claim asserted in a cross-complaint is established at the trial and the amount so established exceeds the demand established by the party against whom the cross-complaint is asserted, judgment for the party asserting the cross-complaint must be given for the excess; or if it appears that the party asserting the cross-complaint is entitled to any other affirmative relief, judgment must be given accordingly.

When the amount found due to either party exceeds the sum for which the court is authorized to enter judgment, such party may remit the excess, and judgment may be rendered for the residue.

(Amended by Stats. 1971, Ch. 244.)



667

In an action to recover the possession of personal property, judgment for the plaintiff may be for the possession or the value thereof, in case a delivery cannot be had, and damages for the detention. If the property has been delivered to the plaintiff, and the defendant claim a return thereof judgment for the defendant may be for a return of the property or the value thereof, in case a return cannot be had, and damages for taking and withholding the same.

(Amended by Stats. 1982, Ch. 497, Sec. 37. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



667.7

(a) In any action for injury or damages against a provider of health care services, a superior court shall, at the request of either party, enter a judgment ordering that money damages or its equivalent for future damages of the judgment creditor be paid in whole or in part by periodic payments rather than by a lump-sum payment if the award equals or exceeds fifty thousand dollars ($50,000) in future damages. In entering a judgment ordering the payment of future damages by periodic payments, the court shall make a specific finding as to the dollar amount of periodic payments which will compensate the judgment creditor for such future damages. As a condition to authorizing periodic payments of future damages, the court shall require the judgment debtor who is not adequately insured to post security adequate to assure full payment of such damages awarded by the judgment. Upon termination of periodic payments of future damages, the court shall order the return of this security, or so much as remains, to the judgment debtor.

(b) (1) The judgment ordering the payment of future damages by periodic payments shall specify the recipient or recipients of the payments, the dollar amount of the payments, the interval between payments, and the number of payments or the period of time over which payments shall be made. Such payments shall only be subject to modification in the event of the death of the judgment creditor.

(2) In the event that the court finds that the judgment debtor has exhibited a continuing pattern of failing to make the payments, as specified in paragraph (1), the court shall find the judgment debtor in contempt of court and, in addition to the required periodic payments, shall order the judgment debtor to pay the judgment creditor all damages caused by the failure to make such periodic payments, including court costs and attorney’s fees.

(c) However, money damages awarded for loss of future earnings shall not be reduced or payments terminated by reason of the death of the judgment creditor, but shall be paid to persons to whom the judgment creditor owed a duty of support, as provided by law, immediately prior to his death. In such cases the court which rendered the original judgment, may, upon petition of any party in interest, modify the judgment to award and apportion the unpaid future damages in accordance with this subdivision.

(d) Following the occurrence or expiration of all obligations specified in the periodic payment judgment, any obligation of the judgment debtor to make further payments shall cease and any security given, pursuant to subdivision (a) shall revert to the judgment debtor.

(e) As used in this section:

(1) “Future damages” includes damages for future medical treatment, care or custody, loss of future earnings, loss of bodily function, or future pain and suffering of the judgment creditor.

(2) “Periodic payments” means the payment of money or delivery of other property to the judgment creditor at regular intervals.

(3) “Health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code; and any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Health care provider” includes the legal representatives of a health care provider.

(4) “Professional negligence” means a negligent act or omission to act by a health care provider in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death, provided that such services are within the scope of services for which the provider is licensed and which are not within any restriction imposed by the licensing agency or licensed hospital.

(f) It is the intent of the Legislature in enacting this section to authorize the entry of judgments in malpractice actions against health care providers which provide for the payment of future damages through periodic payments rather than lump-sum payments. By authorizing periodic payment judgments, it is the further intent of the Legislature that the courts will utilize such judgments to provide compensation sufficient to meet the needs of an injured plaintiff and those persons who are dependent on the plaintiff for whatever period is necessary while eliminating the potential windfall from a lump-sum recovery which was intended to provide for the care of an injured plaintiff over an extended period who then dies shortly after the judgment is paid, leaving the balance of the judgment award to persons and purposes for which it was not intended. It is also the intent of the Legislature that all elements of the periodic payment program be specified with certainty in the judgment ordering such payments and that the judgment not be subject to modification at some future time which might alter the specifications of the original judgment.

(Amended by Stats. 1975, 2nd Ex. Sess., Ch. 2.)



668

Except as provided in Section 668.5, the clerk of the superior court, must keep, with the records of the court, a book called the “judgment book,” in which judgments must be entered.

(Amended by Stats. 2002, Ch. 784, Sec. 66. Effective January 1, 2003.)



668.5

In those counties where the clerk of the court places individual judgments in the file of actions and either a microfilm copy of the individual judgment is made, or the judgment is entered in the register of actions, or into the court’s electronic data-processing system, prior to placement of the judgment in the file of actions, the clerk shall not be required to enter judgments in a judgment book, and the date of filing the judgment with the clerk shall constitute the date of its entry.

(Amended by Stats. 1983, Ch. 464, Sec. 1.)



669

If a party dies after trial and submission of the case to a judge sitting without a jury for decision or after a verdict upon any issue of fact, and before judgment, the court may nevertheless render judgment thereon.

(Amended by Stats. 1980, Ch. 124, Sec. 2.)



670

In superior courts the following papers, without being attached together, shall constitute the judgment roll:

(a) In case the complaint is not answered by any defendant, the summons, with the affidavit or proof of service; the complaint; the request for entry of default with a memorandum indorsed thereon that the default of the defendant in not answering was entered, and a copy of the judgment; if defendant has appeared by demurrer, and the demurrer has been overruled, then notice of the overruling thereof served on defendant’s attorney, together with proof of the service; and in case the service so made is by publication, the affidavit for publication of summons, and the order directing the publication of summons.

(b) In all other cases, the pleadings, all orders striking out any pleading in whole or in part, a copy of the verdict of the jury, the statement of decision of the court, or finding of the referee, and a copy of any order made on demurrer, or relating to a change of parties, and a copy of the judgment; if there are two or more defendants in the action, and any one of them has allowed judgment to pass against him or her by default, the summons, with proof of its service, on the defendant, and if the service on the defaulting defendant be by publication, then the affidavit for publication, and the order directing the publication of the summons.

(Amended by Stats. 2002, Ch. 784, Sec. 67. Effective January 1, 2003.)



673

(a) An assignee of a right represented by a judgment may become an assignee of record by filing with the clerk of the court which entered the judgment an acknowledgment of assignment of judgment.

(b) An acknowledgment of assignment of judgment shall contain all of the following:

(1) The title of the court where the judgment is entered and the cause and number of the action.

(2) The date of entry of the judgment and of any renewals of the judgment and where entered in the records of the court.

(3) The name and address of the judgment creditor and name and last known address of the judgment debtor.

(4) A statement describing the right represented by the judgment that is assigned to the assignee.

(5) The name and address of the assignee.

(c) The acknowledgment of assignment of judgment shall be:

(1) Made in the manner of an acknowledgment of a conveyance of real property.

(2) Executed and acknowledged by the judgment creditor or by the prior assignee of record if there is one.

(d) This section is in addition to, and does not limit or restrict, any other means by which an assignee may become an assignee of record.

(Added by Stats. 1982, Ch. 497, Sec. 38. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



674

(a) Except as otherwise provided in Section 4506 of the Family Code, an abstract of a judgment or decree requiring the payment of money shall be certified by the clerk of the court where the judgment or decree was entered and shall contain all of the following:

(1) The title of the court where the judgment or decree is entered and cause and number of the action.

(2) The date of entry of the judgment or decree and of any renewals of the judgment or decree and where entered in the records of the court.

(3) The name and last known address of the judgment debtor and the address at which the summons was either personally served or mailed to the judgment debtor or the judgment debtor’s attorney of record.

(4) The name and address of the judgment creditor.

(5) The amount of the judgment or decree as entered or as last renewed.

(6) The last four digits of the social security number and driver’s license number of the judgment debtor if they are known to the judgment creditor. If either or both of those sets of numbers are not known to the judgment creditor, that fact shall be indicated on the abstract of judgment.

(7) Whether a stay of enforcement has been ordered by the court and, if so, the date the stay ends.

(8) The date of issuance of the abstract.

(b) An abstract of judgment, recorded after January 1, 1979, that does not list the social security number and driver’s license number of the judgment debtor, or either of them, as required by subdivision (a) or by Section 4506 of the Family Code, may be amended by the recording of a document entitled “Amendment to Abstract of Judgment.” The Amendment to Abstract of Judgment shall contain all of the information required by this section or by Section 4506 of the Family Code, and shall set forth the date of recording and the book and page location in the records of the county recorder of the original abstract of judgment.

A recorded Amendment to Abstract of Judgment shall have priority as of the date of recordation of the original abstract of judgment, except as to any purchaser, encumbrancer, or lessee who obtained their interest after the recordation of the original abstract of judgment but prior to the recordation of the Amendment to Abstract of Judgment without actual notice of the original abstract of judgment. The purchaser, encumbrancer, or lessee without actual notice may assert as a defense against enforcement of the abstract of judgment the failure to comply with this section or Section 4506 of the Family Code regarding the contents of the original abstract of judgment notwithstanding the subsequent recordation of an Amendment to Abstract of Judgment. With respect to an abstract of judgment recorded between January 1, 1979, and July 10, 1985, the defense against enforcement for failure to comply with this section or Section 4506 of the Family Code may not be asserted by the holder of another abstract of judgment or involuntary lien, recorded without actual notice of the prior abstract, unless refusal to allow the defense would result in prejudice and substantial injury as used in Section 475. The recordation of an Amendment to Abstract of Judgment does not extend or otherwise alter the computation of time as provided in Section 697.310.

(c) (1) The abstract of judgment shall be certified in the name of the judgment debtor as listed on the judgment and may also include the additional name or names by which the judgment debtor is known as set forth in the affidavit of identity, as defined in Section 680.135, filed by the judgment creditor with the application for issuance of the abstract of judgment. Prior to the clerk of the court certifying an abstract of judgment containing any additional name or names by which the judgment debtor is known that are not listed on the judgment, the court shall approve the affidavit of identity. If the court determines, without a hearing or a notice, that the affidavit of identity states sufficient facts upon which the judgment creditor has identified the additional names of the judgment debtor, the court shall authorize the certification of the abstract of judgment with the additional name or names.

(2) The remedies provided in Section 697.410 apply to a recorded abstract of a money judgment based upon an affidavit of identity that appears to create a judgment lien on real property of a person who is not the judgment debtor.

(Amended by Stats. 2007, Ch. 189, Sec. 1. Effective January 1, 2008.)









TITLE 8.5 - UNIFORM FOREIGN-MONEY CLAIMS ACT

676

This title shall be known and may be cited as the Uniform Foreign-Money Claims Act.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.1

As used in this title:

(1) “Action” means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

(2) “Bank-offered spot rate” means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

(3) “Conversion date” means the banking day next preceding the date on which money, in accordance with this title, is (i) paid to a claimant in an action or distribution proceeding, (ii) paid to the official designated by law to enforce a judgment or award on behalf of a claimant, or (iii) used to recoup, setoff, or counterclaim in different moneys in an action or distribution proceeding.

(4) “Distribution proceeding” means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust, or other fund.

(5) “Foreign money” means money other than money of the United States of America.

(6) “Foreign-money claim” means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

(7) “Money” means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

(8) “Money of the claim” means the money determined as proper pursuant to Section 676.4.

(9) “Person” means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(10) “Rate of exchange” means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

(11) “Spot rate” means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two days.

(12) “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.2

(a) This title applies only to a foreign-money claim in an action or distribution proceeding.

(b) This title applies to foreign-money issues even if other law under the conflict-of-laws rules of this state applies to other issues in the action or distribution proceeding.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.3

(a) The effect of this title may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

(b) Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.4

(a) The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

(b) If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is one of the following:

(1) The money regularly used between the parties as a matter of usage or course of dealing.

(2) The money used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved.

(3) The money in which the loss was ultimately felt or will be incurred by the party claimant.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.5

(a) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

(b) If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding 30 days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

(c) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor’s obligation to be paid in the debtor’s money, when received by the creditor, shall equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.6

(a) A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

(b) An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

(c) A person may assert a defense, setoff, recoupment, or counterclaim in any money without regard to the money of other claims.

(d) The determination of the proper money of the claim is a question of law.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.7

(a) Except as provided in subdivision (c), a judgment or award on a foreign-money claim shall be stated in an amount of the money of the claim.

(b) A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.

(c) Assessed costs shall be entered in United States dollars.

(d) Each payment in United States dollars shall be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

(e) A judgment or award made in an action or distribution proceeding on both (1) a defense, setoff, recoupment, or counterclaim and (2) the adverse party’s claim, shall be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

(f) A judgment substantially in the following form complies with subdivision (a):

“IT IS ADJUDGED AND ORDERED, that Defendant (insert name) pay to Plaintiff (insert name) the sum of (insert amount in the foreign money) plus interest on that sum at the rate of (insert rate--see Section 676.9) percent a year or, at the option of the judgment debtor, the number of United States dollars which will purchase the (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars.‛

(g) If a contract claim is of the type covered by subdivision (a) or (b) of Section 676.5, the judgment or award shall be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

(h) A judgment shall be entered in foreign money in the same manner, and has the same effect as a lien, as other judgments. It may be discharged by payment.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.8

The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.9

(a) With respect to a foreign-money claim, recovery of prejudgment or pre-award interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in subdivision (b), are matters of the substantive law governing the right to recovery under the conflict-of-laws rules of this state.

(b) The court or arbitrator shall increase or decrease the amount of prejudgment or pre-award interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

(c) A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this state.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.10

(a) If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment shall be entered as provided in Section 676.7, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

(b) A foreign judgment may be enforced in accordance with Title 11 (commencing with Section 1710.10) of Part 3.

(c) A satisfaction or partial payment made upon the foreign judgment, on proof thereof, shall be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this state.

(d) A judgment entered on a foreign-money claim only in United States dollars in another state shall be enforced in this state in United States dollars only.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.11

(a) Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

(b) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution, or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court-required undertaking, shall be ascertained as provided in subdivisions (c) and (d).

(c) A party seeking process, costs, bond, or other undertaking under subdivision (b) shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

(d) A party seeking the process, costs, bond, or other undertaking under subdivision (b) shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.12

(a) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

(b) If substitution under subdivision (a) occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.13

Unless displaced by particular provisions of this title, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating causes supplement its provisions.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.14

This title shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this title among states enacting it.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.15

If any provision of this title or its application to any person or circumstance is held invalid, that invalidity does not affect other provisions or applications of this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by Stats. 1991, Ch. 932, Sec. 1.)



676.16

This title applies to actions and distribution proceedings commenced on or after January 1, 1992.

(Added by Stats. 1991, Ch. 932, Sec. 1.)






TITLE 9 - ENFORCEMENT OF JUDGMENTS

DIVISION 1 - DEFINITIONS AND GENERAL PROVISIONS

CHAPTER 1 - Short Title and Definitions

680.010

This title shall be known and may be cited as the Enforcement of Judgments Law.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.110

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this title.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.120

“Account debtor” means “account debtor” as defined in paragraph (3) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 15.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



680.130

“Account receivable” means “account” as defined in paragraph (2) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 16. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



680.135

“Affidavit of Identity” means an affidavit or declaration executed by a judgment creditor, under penalty of perjury, that is filed with the clerk of the court in which the judgment is entered at the time the judgment creditor files for a writ of execution or an abstract of judgment. The affidavit of identity shall set forth the case name and number, the name of the judgment debtor stated in the judgment, the additional name or names by which the judgment debtor is known, and the facts upon which the judgment creditor has relied in obtaining the judgment debtor’s additional name or names. The affidavit of identity shall not include the name or names of persons, including any corporations, partnerships, or any legal entities not separately named in the judgment in which the judgment debtor is a partner, shareholder, or member, other than the judgment debtor.

(Added by Stats. 2000, Ch. 639, Sec. 2. Effective January 1, 2001.)



680.140

“Chattel paper” means “chattel paper” as defined in paragraph (11) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 16.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



680.145

“Child support” includes family support.

(Added by Stats. 1992, Ch. 163, Sec. 29. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



680.150

“Costs” means costs and disbursements, including but not limited to statutory fees, charges, commissions, and expenses.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.160

“Court” means the court where the judgment sought to be enforced was entered.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.170

“Deposit account” means “deposit account” as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 16.2. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



680.180

“Document of title” means “document” as defined in paragraph (30) of subdivision (a) of Section 9102 of the Commercial Code. A document of title is negotiable if it is negotiable within the meaning of Section 7104 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 16.3. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



680.190

“Equity” means the fair market value of the interest of the judgment debtor in property, or in the case of community property the fair market value of the interest of the judgment debtor and the spouse of the judgment debtor in the property, over and above all liens and encumbrances on the interest superior to the judgment creditor’s lien.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.200

“Financial institution” means a state or national bank, state or federal savings and loan association or credit union, or like organization, and includes a corporation engaged in a safe deposit business.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.210

“General intangibles” means “general intangibles,” as defined in paragraph (42) of subdivision (a) of Section 9102 of the Commercial Code, consisting of rights to payment.

(Amended by Stats. 1999, Ch. 991, Sec. 17. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



680.220

“Instrument” means “instrument”, as defined in paragraph (47) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 17.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



680.230

“Judgment” means a judgment, order, or decree entered in a court of this state.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.240

“Judgment creditor” means the person in whose favor a judgment is rendered or, if there is an assignee of record, means the assignee of record. Unless the context otherwise requires, the term also includes the guardian or conservator of the estate, personal representative, or other successor in interest of the judgment creditor or assignee of record.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.250

“Judgment debtor” means the person against whom a judgment is rendered.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.260

“Levying officer” means the sheriff or marshal.

(Amended by Stats. 1996, Ch. 872, Sec. 16. Effective January 1, 1997.)



680.270

“Money judgment” means that part of a judgment that requires the payment of money.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.280

“Person” includes a natural person, a corporation, a partnership or other unincorporated association, a general partner of a partnership, a limited liability company, and a public entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 60. Effective January 1, 1995.)



680.290

“Personal property” includes both tangible and intangible personal property.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.300

“Principal amount of the judgment” means the total amount of the judgment as entered or as last renewed, together with the costs thereafter added to the judgment pursuant to Section 685.090, reduced by any partial satisfactions of such amount and costs and by any amounts no longer enforceable.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.310

“Property” includes real and personal property and any interest therein.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.320

“Real property” includes any right in real property, including but not limited to a leasehold interest in real property.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.330

“Registered process server” means a person registered as a process server pursuant to Chapter 16 (commencing with Section 22350) of Division 8 of the Business and Professions Code.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.340

“Secured party” means “secured party” as defined in paragraph (73) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 2013, Ch. 531, Sec. 4. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



680.345

“Security” means a “security” as defined in Section 8102 of the Commercial Code.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.350

“Security agreement” means “security agreement” as defined in paragraph (74) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 2013, Ch. 531, Sec. 5. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



680.360

“Security interest” means “security interest” as defined in Section 1201 of the Commercial Code.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.365

“Spousal support” includes support for a former spouse.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.370

“Tangible personal property” includes chattel paper, documents of title, instruments, securities, and money.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



680.380

“Writ” includes a writ of execution, a writ of possession of personal property, a writ of possession of real property, and a writ of sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 2 - General Provisions

681.010

Except as otherwise provided by statute:

(a) A money judgment is enforceable as provided in Division 2 (commencing with Section 695.010).

(b) A judgment for possession of personal property is enforceable as provided in Chapter 2 (commencing with Section 714.010) of Division 3.

(c) A judgment for possession of real property is enforceable as provided in Chapter 3 (commencing with Section 715.010) of Division 3.

(d) A judgment for sale of real or personal property is enforceable as provided in Chapter 4 (commencing with Section 716.010) of Division 3.

(e) A judgment requiring performance of an act not described in subdivisions (a) to (d), inclusive, or requiring forbearance from performing an act, is enforceable as provided in Chapter 5 (commencing with Section 717.010) of Division 3.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



681.020

An assignee of a judgment is not entitled to enforce the judgment under this title unless an acknowledgment of assignment of judgment to that assignee has been filed under Section 673 or the assignee has otherwise become an assignee of record.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



681.030

(a) The Judicial Council may provide by rule for the practice and procedure in proceedings under this title.

(b) The Judicial Council may prescribe the form of the applications, notices, orders, writs, and other papers to be used under this title. The Judicial Council may prescribe forms in languages other than English. The timely completion and return of a Judicial Council form prescribed in a language other than English has the same force and effect as the timely completion and return of an English language form.

(c) The Judicial Council shall prepare a form containing all of the following:

(1) A list of each of the federal and this state’s exemptions from enforcement of a money judgment against a natural person.

(2) A citation to the relevant statute of the United States or this state which creates each of the exemptions.

(3) Information on how to obtain the list of exemption amounts published pursuant to subdivision (d) of Section 703.150.

(Amended by Stats. 2003, Ch. 379, Sec. 1. Effective January 1, 2004.)



681.035

The California Law Revision Commission is authorized to maintain a continuing review of and submit recommendations to the Governor and the Legislature concerning enforcement of judgments.

(Added by Stats. 2013, Ch. 15, Sec. 1. Effective January 1, 2014.)



681.040

If a paper is required or permitted to be filed with a levying officer under this title, the paper is considered filed when it is actually received by the levying officer.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



681.050

If any provision or clause of this title or application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 3 - Period for Enforcement and Renewal of Judgments

ARTICLE 1 - Period for Enforcement of Judgments

683.010

Except as otherwise provided by statute or in the judgment, a judgment is enforceable under this title upon entry.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.020

Except as otherwise provided by statute, upon the expiration of 10 years after the date of entry of a money judgment or a judgment for possession or sale of property:

(a) The judgment may not be enforced.

(b) All enforcement procedures pursuant to the judgment or to a writ or order issued pursuant to the judgment shall cease.

(c) Any lien created by an enforcement procedure pursuant to the judgment is extinguished.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.030

If a money judgment is payable in installments, the 10-year period of enforceability prescribed by Section 683.020 runs as to each installment from the date the installment becomes due and runs as to costs from the date the costs are added to the judgment pursuant to Section 685.090.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.040

If the judgment creditor applies for a writ for the enforcement of a judgment and the application is made more than 10 years after the date the judgment was entered or renewed, the application shall be accompanied by an affidavit of a person having knowledge of the facts stating facts showing that the issuance of the writ sought in the application is not barred under this chapter. A copy of the affidavit shall be attached to the writ when issued.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.050

Nothing in this chapter limits any right the judgment creditor may have to bring an action on a judgment, but any such action shall be commenced within the period prescribed by Section 337.5.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 2 - Renewal of Judgments

683.110

(a) The period of enforceability of a money judgment or a judgment for possession or sale of property may be extended by renewal of the judgment as provided in this article.

(b) A judgment shall not be renewed under this article if the application for renewal is filed within five years from the time the judgment was previously renewed under this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.120

(a) The judgment creditor may renew a judgment by filing an application for renewal of the judgment with the court in which the judgment was entered.

(b) Except as otherwise provided in this article, the filing of the application renews the judgment in the amount determined under Section 683.150 and extends the period of enforceability of the judgment as renewed for a period of 10 years from the date the application is filed.

(c) In the case of a money judgment payable in installments, for the purposes of enforcement and of any later renewal, the amount of the judgment as renewed shall be treated as a lump-sum money judgment entered on the date the application is filed.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.130

(a) In the case of a lump-sum money judgment or a judgment for possession or sale of property, the application for renewal of the judgment may be filed at any time before the expiration of the 10-year period of enforceability provided by Section 683.020 or, if the judgment is a renewed judgment, at any time before the expiration of the 10-year period of enforceability of the renewed judgment provided by Section 683.120.

(b) In the case of a money judgment payable in installments, the application for renewal of the judgment may be filed:

(1) If the judgment has not previously been renewed, at any time as to past due amounts that at the time of filing are not barred by the expiration of the 10-year period of enforceability provided by Sections 683.020 and 683.030.

(2) If the judgment has previously been renewed, within the time specified by subdivision (a) as to the amount of the judgment as previously renewed and, as to any past due amounts that became due and payable after the previous renewal, at any time before the expiration of the 10-year period of enforceability provided by Sections 683.020 and 683.030.

(Amended by Stats. 2000, Ch. 808, Sec. 4. Effective September 28, 2000.)



683.140

The application for renewal of the judgment shall be executed under oath and shall include all of the following:

(a) The title of the court where the judgment is entered and the cause and number of the action.

(b) The date of entry of the judgment and of any renewals of the judgment and where entered in the records of the court.

(c) The name and address of the judgment creditor and the name and last known address of the judgment debtor. However, the judgment creditor shall omit the name of a judgment debtor from the application for a writ of execution if the liability of that judgment debtor has ceased with regard to the judgment, including either of the following occurrences:

(1) The judgment debtor has obtained a discharge of the judgment pursuant to Title 11 of the United States Code and notice thereof has been filed with the court.

(2) The judgment creditor files an acknowledgment of satisfaction of judgment with regard to the judgment debtor pursuant to Chapter 1 (commencing with Section 724.010) of Division 5.

(d) In the case of a money judgment, the information necessary to compute the amount of the judgment as renewed. In the case of a judgment for possession or sale of property, a description of the performance remaining due.

(Amended by Stats. 2013, Ch. 176, Sec. 1. Effective January 1, 2014.)



683.150

(a) Upon the filing of the application, the court clerk shall enter the renewal of the judgment in the court records.

(b) The fee for filing an application for renewal of judgment is as provided in subdivision (b) of Section 70626 of the Government Code.

(c) In the case of a money judgment, the entry of renewal shall show the amount of the judgment as renewed. Except as provided in subdivisions (d) and (e), this amount is the amount required to satisfy the judgment on the date of the filing of the application for renewal and includes the fee for the filing of the application for renewal.

(d) In the case of a money judgment payable in installments not previously renewed, the amount of the judgment as renewed is the total of the past due installments, the costs added to the judgment pursuant to Section 685.090, and the accrued interest, which remains unsatisfied and is enforceable on the date of the filing of the application for renewal and includes the fee for the filing of the application for renewal.

(e) In the case of a money judgment payable in installments previously renewed, the amount of the judgment as renewed under the latest renewal is the total of the following which remains unsatisfied and is enforceable on the date of the filing of the application for the latest renewal:

(1) The amount of the judgment as renewed under the previous renewal.

(2) The past due installments that became due and payable after the previous renewal.

(3) The costs that have been added to the judgment pursuant to Section 685.090 after the previous renewal.

(4) The interest that has accrued on the amounts described in paragraphs (1), (2), and (3) since the last renewal.

(5) The fee for filing the application for renewal.

(f) In the case of a judgment for possession or sale of property, the entry of renewal shall describe the performance remaining due.

(Amended by Stats. 2005, Ch. 75, Sec. 36. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



683.160

(a) The judgment creditor shall serve a notice of renewal of the judgment on the judgment debtor. Service shall be made personally or by first-class mail and proof of service shall be filed with the court clerk. The notice shall be in a form prescribed by the Judicial Council and shall inform the judgment debtor that the judgment debtor has 30 days within which to make a motion to vacate or modify the renewal.

(b) Until proof of service is filed pursuant to subdivision (a), no writ may be issued, nor may any enforcement proceedings be commenced to enforce the judgment, except to the extent that the judgment would be enforceable had it not been renewed.

(Amended by Stats. 1988, Ch. 900, Sec. 5.)



683.170

(a) The renewal of a judgment pursuant to this article may be vacated on any ground that would be a defense to an action on the judgment, including the ground that the amount of the renewed judgment as entered pursuant to this article is incorrect, and shall be vacated if the application for renewal was filed within five years from the time the judgment was previously renewed under this article.

(b) Not later than 30 days after service of the notice of renewal pursuant to Section 683.160, the judgment debtor may apply by noticed motion under this section for an order of the court vacating the renewal of the judgment. The notice of motion shall be served on the judgment creditor. Service shall be made personally or by mail.

(c) Upon the hearing of the motion, the renewal may be ordered vacated upon any ground provided in subdivision (a), and another and different renewal may be entered, including, but not limited to, the renewal of the judgment in a different amount if the decision of the court is that the judgment creditor is entitled to renewal in a different amount.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.180

(a) If a judgment lien on an interest in real property has been created pursuant to a money judgment and the judgment is renewed pursuant to this article, the duration of the judgment lien is extended until 10 years from the date of the filing of the application for renewal if, before the expiration of the judgment lien, a certified copy of the application for renewal is recorded with the county recorder of the county where the real property subject to the judgment lien is located.

(b) A judgment lien on an interest in real property that has been transferred subject to the lien is not extended pursuant to subdivision (a) if the transfer was recorded before the application for renewal was filed unless both of the following requirements are satisfied:

(1) A copy of the application for renewal is personally served on the transferee.

(2) Proof of such service is filed with the court clerk within 90 days after the filing of the application for renewal.

(Amended by Stats. 1983, Ch. 155, Sec. 9.5. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



683.190

If a lien (other than a judgment lien on an interest in real property or an execution lien) has been created by an enforcement procedure pursuant to a judgment and the judgment is renewed pursuant to this article, the duration of the lien is extended, subject to any other limitations on its duration under this title, until 10 years from the date of the filing of the application for renewal of the judgment if, before the expiration of the lien, a certified copy of the application for renewal is served on or filed with the same person and in the same manner as the notice or order that created the lien.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.200

If a judgment is renewed pursuant to this article, any enforcement proceeding previously commenced pursuant to the judgment or to a writ or order issued pursuant to the judgment that would have ceased pursuant to Section 683.020 had the judgment not been renewed may be continued, subject to any other limitations provided in this title, if, before the expiration of the prior 10-year period of enforceability, a certified copy of the application for renewal of the judgment is filed with the levying officer, receiver, or other officer acting pursuant to such writ or order or, in other cases, is filed in the enforcement proceeding.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.210

A judgment may be renewed notwithstanding any stay of enforcement of the judgment, but the renewal of the judgment does not affect the stay of enforcement.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



683.220

If a judgment is renewed pursuant to this article, the date of the filing of the application for renewal shall be deemed to be the date that the period for commencing an action on the renewed judgment commences to run under Section 337.5.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 3 - Application of Chapter

683.310

Except as otherwise provided in the Family Code, this chapter does not apply to a judgment or order made or entered pursuant to the Family Code.

(Amended by Stats. 2000, Ch. 808, Sec. 5. Effective September 28, 2000.)



683.320

This chapter does not apply to a money judgment against a public entity that is subject to Section 965.5 or 970.1 of the Government Code.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)









CHAPTER 4 - Manner of Service of Writs, Notices, and Other Papers

ARTICLE 1 - Service on Attorney of Creditor or Debtor

684.010

Subject to Chapter 1 (commencing with Section 283) of Title 5 of Part 1 of this code and Section 215 of the Family Code, when a notice, order, or other paper is required to be served under this title on the judgment creditor, it shall be served on the judgment creditor’s attorney of record rather than on the judgment creditor if the judgment creditor has an attorney of record.

(Amended by Stats. 1992, Ch. 163, Sec. 32. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



684.020

(a) Except as provided in subdivision (b), when a writ, notice, order, or other paper is required to be served under this title on the judgment debtor, it shall be served on the judgment debtor instead of the attorney for the judgment debtor.

(b) The writ, notice, order, or other paper shall be served on the attorney specified by the judgment debtor rather than on the judgment debtor if all of the following requirements are satisfied:

(1) The judgment debtor has filed with the court and served on the judgment creditor a request that service on the judgment debtor under this title be made by serving the attorney specified in the request. Service on the judgment creditor of the request shall be made personally or by mail. The request shall include a consent, signed by the attorney, to receive service under this title on behalf of the judgment debtor.

(2) The request has not been revoked by the judgment debtor.

(3) The consent to receive service has not been revoked by the attorney.

(c) A request or consent under subdivision (b) may be revoked by filing with the court a notice revoking the request or consent. A copy of the notice revoking the request or consent shall be served on the judgment creditor. Service shall be made personally or by mail. The judgment creditor is not bound by the revocation until the judgment creditor has received a copy of the notice revoking the request or consent.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



684.030

Sections 684.010 and 684.020 do not apply to either of the following:

(a) A subpoena or other process to require the attendance of a party.

(b) A paper to bring a party into contempt.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



684.040

If service on an attorney is required under this article, service on the attorney shall be made in any of the following ways:

(a) By personal delivery to the attorney.

(b) By service in the manner provided in subdivision (1) of Section 1011.

(c) By mail in the manner provided in Section 684.120.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



684.050

Service on the attorney for the judgment creditor or the judgment debtor pursuant to the provisions of this article constitutes service on the judgment creditor or judgment debtor for the purposes of this title.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 2 - Manner of Service Generally

684.110

(a) (1) Subject to subdivisions (b), (c), and (d), if legal process is required to be personally served under this title, service shall be made in the same manner as a summons is served under Chapter 4 (commencing with Section 413.10) of Title 5.

(2) For purposes of this title, the term “legal process” shall refer to each and all of the writs, notices, orders, or other papers required or permitted to be served pursuant to this title.

(b) If the legal process is required to be personally served under this title and service on an attorney is required under Article 1 (commencing with Section 684.010), service shall be made on the attorney in the manner provided in Section 684.040.

(c) If the legal process is required to be personally served on (1) a financial institution in connection with a deposit account or with property held for safekeeping, as collateral for an obligation owed to the financial institution or in a safe-deposit box, (2) a title insurer (as defined in Section 12340.4 of the Insurance Code) or underwritten title company (as defined in Section 12340.5 of the Insurance Code), or (3) an industrial loan company (as defined in Section 18003 of the Financial Code), service shall be made at the office or branch that has actual possession of the property levied upon or at which a deposit account levied upon is carried and shall be made upon the officer, manager, or other person in charge of the office or branch at the time of service. For purposes of this section, the office or branch at which a deposit account levied upon is carried shall mean the branch, office, or other location where the financial institution maintains the account.

(d) Notwithstanding subdivision (c), with respect to legal process served on a financial institution, if the financial institution has designated a central location for service of legal process pursuant to Section 684.115, unless the financial institution elects to treat legal process served at a branch or office as effective, that legal process so served on the branch or office will not reach those accounts or property and need not be reported on the financial institution’s garnishee memorandum.

(e) Notwithstanding subdivision (c), a financial institution, title insurer, or industrial loan company, in its discretion and without violating any obligation to its customer, may act upon service of legal process at any of its offices or branches, whether or not the office or branch is the location wherein accounts or property that may be reached by the process is or are maintained or located.

(Amended by Stats. 2012, Ch. 484, Sec. 6. Effective January 1, 2013.)



684.115

(a) A financial institution may, and if it has more than nine branches or offices at which it conducts its business within this state shall, designate one or more central locations for service of legal process within this state. Each designated location shall be referred to as a “central location.” If a financial institution elects or is required to designate a central location for service of legal process, the financial institution shall file a notice of its designation with the Department of Business Oversight which filing shall be effective upon filing and shall contain all of the following:

(1) The physical address of the central location.

(2) The days and hours during which service will be accepted at the central location.

(3) If the central location will not accept service of legal process directed at deposit accounts maintained or property held at all of the financial institution’s branches or offices within this state, or if the service accepted at the central location will not apply to safe-deposit boxes or other property of the judgment debtor held by or for the judgment debtor, the filing shall also contain sufficient information to permit a determination of the limitation or limitations, including, in the case of a limitation applicable to certain branches or offices, an identification of the branches or offices as to which service at the central location will not apply and the nature of the limitation applicable to those branches or offices. If the limitation will apply to all branches or offices of the financial institution within this state, the filing may indicate the nature of the limitation and that it applies to all branches or offices, in lieu of an identification of branches or offices as to which the limitation applies. To the extent that a financial institution’s designation of a central location for service of legal process covers the process directed at deposit accounts, safe-deposit boxes, or other property of the judgment debtor held by or for the judgment debtor at a particular branch or office located within this state, the branch or office shall be a branch or office covered by central process.

(b) Should a financial institution required to designate a central location fail to do so, each branch of that institution located in this state shall be deemed to be a central location at which service of legal process may be made, and all of the institution’s branches or offices located within this state shall be deemed to be a branch or office covered by central process.

(c) Subject to any limitation noted pursuant to paragraph (3) of subdivision (a), service of legal process at a central location of a financial institution shall be effective against all deposit accounts and all property held for safekeeping, as collateral for an obligation owed to the financial institution or in a safe-deposit box if the same is described in the legal process and held by the financial institution at any branch or office covered by central process and located within this state. However, while service of legal process at the central location will establish a lien on all property, if any property other than deposit accounts is physically held by the financial institution in a county other than that in which the designated central location is located, the financial institution shall include in its garnishee’s memorandum the location or locations of the property, and the judgment creditor shall obtain a writ of execution covering the property and directed to the levying officer in that county to accomplish the turnover of the property and shall forward the writ and related required documentation to the levying officer in the county in which the property is held.

(d) A financial institution may modify or revoke any designation made pursuant to subdivision (a) by filing the modification or revocation with the Department of Business Oversight. The modification or revocation shall be effective when the Department of Business Oversight’s records have been updated to reflect the modification or revocation, provided that the judgment creditor may rely upon the superseded designation during the 30-day period following the effective date of the revocation or modification.

(e) (1) The Department of Business Oversight shall update its online records to reflect a filing by a financial institution pursuant to subdivision (a) or a modification or revocation filed by a financial institution pursuant to subdivision (d) within 10 business days following the filing by the financial institution. The Department of Business Oversight’s Internet Web site shall reflect the date its online records for each financial institution have most recently been updated.

(2) The Department of Business Oversight shall provide any person requesting it with a copy of each current filing made by a financial institution pursuant to subdivision (a). The Department of Business Oversight may satisfy its obligation under this subdivision by posting all current designations of a financial institution, or the pertinent information therein, on an Internet Web site available to the public without charge, and if that information is made available, the Department of Business Oversight may impose a reasonable fee for furnishing that information in any other manner.

(f) As to deposit accounts maintained or property held for safekeeping, as collateral for an obligation owed to the financial institution or in a safe-deposit box at a branch or office covered by central process, service of legal process at a location other than a central location designated by the financial institution shall not be effective unless the financial institution, in its absolute discretion, elects to act upon the process at that location as if it were effective. In the absence of an election, the financial institution may respond to the legal process by mailing or delivery of the garnishee’s memorandum to the levying officer within the time otherwise provided therefor, with a statement on the garnishee’s memorandum that the legal process was not properly served at the financial institution’s designated location for receiving legal process, and, therefore, was not processed, and the address at which the financial institution is to receive legal process.

(g) If any legal process is served at a central location of a financial institution pursuant to this section, all related papers to be served on the financial institution shall be served at that location, unless agreed to the contrary between the serving party and the financial institution.

(h) This subdivision shall apply whenever a financial institution operates within this state at least one branch or office in addition to its head office or main office, as applicable, or a financial institution headquartered in another state operates more than one branch or office within this state, and no central location has been designated or deemed to have been designated by the institution for service of legal process relating to deposit accounts maintained at the financial institution’s head office or main office, as applicable, and branches located within this state. If a judgment creditor reasonably believes that, pursuant to Section 700.140 and, if applicable, Section 700.160, any act of enforcement would be effective against a specific deposit account maintained at a financial institution described in this subdivision, the judgment creditor may file with the financial institution a written request that the financial institution identify the branch or office within this state at which a specified account might be maintained by the financial institution. The written request shall contain the following statements or information:

(1) The name of the person reasonably believed by the judgment creditor to be a person in whose name the specified deposit account stands.

(2) If the name of the person reasonably believed by the judgment creditor to be a person in whose name the specified deposit account stands is not a judgment debtor identified in the writ of execution, a statement that a person reasonably believed by the judgment creditor to be a person in whose name the specified deposit account stands will be appropriately identified in the legal process to be served pursuant to Section 700.160, including any supplementary papers, such as a court order or affidavit if the same will be required by Section 700.160.

(3) The specific identifying number of the account reasonably believed to be maintained with the financial institution and standing in the name of the judgment debtor or other person.

(4) The address of the requesting party.

(5) An affidavit by the judgment creditor or the judgment creditor’s counsel stating substantially the following:

“I hereby declare that this deposit account location request complies with Section 684.115 of the Code of Civil Procedure, that the account or accounts of the judgment debtor or other person or persons appropriately identified in the legal process and specified herein are subject to a valid writ of execution, or court order, that I have a reasonable belief, formed after an inquiry reasonable under the circumstances, that the financial institution receiving this deposit account location request has an account standing in the name of the judgment debtor or other person or persons appropriately identified in the legal process, and that information pertaining to the location of the account will assist the judgment creditor in enforcing the judgment.”

(i) The affidavit contemplated by subdivision (h) shall be signed by the judgment creditor or the judgment creditor’s counsel and filed at the financial institution’s head office located within this state or, if the financial institution’s head office is in another state, at one of its branches or offices within this state. Failure to comply with the requirements of subdivision (h) and this subdivision shall be sufficient basis for the financial institution to refuse to produce the information that would otherwise be required by subdivision (j).

(j) Within 10 banking days following receipt by a financial institution at the applicable location specified in subdivision (i) of a request contemplated by subdivision (h), as to each specific deposit account identified in the request contemplated by subdivision (h), the financial institution shall respond by mailing, by first-class mail with postage prepaid, to the requester’s address as specified in the request a response indicating the branch or office location of the financial institution at which the specified deposit account might be maintained, or, if the specified deposit account, if it exists, would not be maintained at a specific location, at least one place within this state at which legal process relating to the deposit account should or may be served. The response to be furnished pursuant to this subdivision shall not require the financial institution to determine whether an account exists or, if an account does exist, whether it would be reached by the legal process, rather, the branch or office location shall be determined and reported by the financial institution based solely upon its determination that an account with the identifying number provided by the requester would be maintained at that branch if an account did exist, and the response shall not contain any information about the name in which the account stands or any other information concerning the account, if it exists. If more than one account number is specified in the request, the financial institution’s responses as to some or all of those account numbers may be combined in a single writing.

(k) A response furnished in good faith by the financial institution pursuant to subdivision (j) shall not be deemed to violate the privacy of any person in whose name the specified deposit account stands nor the privacy of any other person, and shall not require the consent of the person in whose name the account stands nor that of any other person.

(l) A financial institution shall not notify the person in whose name the specified deposit account stands or any other person related to the specified account of the receipt of any request made pursuant to subdivision (h) and affecting that person’s or persons’ accounts at the financial institution, provided that the financial institution shall have no liability for its failure to comply with the provisions of this subdivision.

(Amended by Stats. 2014, Ch. 401, Sec. 15. Effective January 1, 2015.)



684.120

(a) Except as otherwise provided in this title, if a writ, notice, order, or other paper is to be served by mail under this title, it shall be sent by first-class mail (unless some other type of mail is specifically required) and shall be deposited in a post office, mailbox, sub-post office, substation, mail chute, or other like facility regularly maintained by the United States Postal Service, in a sealed envelope, with postage paid, addressed as follows:

(1) If an attorney is being served in place of the judgment creditor or judgment debtor as provided in Section 684.010 or 684.020, to the attorney at the last address given by the attorney on any paper filed in the proceeding and served on the party making the service.

(2) If any other person is being served, to such person at the person’s current mailing address if known or, if unknown, at the address last given by the person on any paper filed in the proceeding and served on the party making the service.

(3) If the mailing cannot be made as provided in paragraph (1) or (2), to the person at the person’s last known address.

(b) Service by mail is complete at the time of deposit; but, unless the court prescribes a shorter period of time, any prescribed period of notice and any right or duty to do any act or make any response within any prescribed period or on a date certain after a paper is served by mail is extended:

(1) Five days if the place of address is within the State of California.

(2) Ten days if the place of address is outside the State of California but within the United States.

(3) Twenty days if the place of address is outside the United States.

(c) The writ, notice, order, or other paper served by mail under this section shall bear a notation of the date and place of mailing or be accompanied by an unsigned copy of the affidavit or certificate of mailing. This subdivision is directory only.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



684.130

(a) If the levying officer is required by any provision of this title to serve any writ, order, notice, or other paper on any person, the judgment creditor shall include in the instructions to the levying officer the correct name and address of the person. The judgment creditor shall use reasonable diligence to ascertain the correct name and address of the person.

(b) Unless the levying officer has actual knowledge that the name or address included in the instructions is incorrect, the levying officer shall rely on the instructions in serving the writ, order, notice, or other paper on the person.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



684.140

If a provision of this title provides for service by the levying officer of an order, notice, or other paper that runs in favor of a particular person, personal service of the paper may be made by the person or the person’s agent if the levying officer gives permission. The levying officer’s permission may be evidenced by a certificate signed by the levying officer. This section does not authorize the levying officer to give permission to serve a writ or notice of levy. If service is made by a person or the person’s agent pursuant to this section, the cost of the service is not a recoverable cost. Nothing in this section limits the authority of a registered process server provided in this title.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 3 - Proof of Service

684.210

If service of notice of a court hearing is required under this title, proof of service of the notice shall be made at or before the hearing to the satisfaction of the court.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



684.220

Proof of service or of posting or publication under this title may be made by, but is not limited to, the following means:

(a) If service is made in the same manner as a summons is served under Chapter 4 (commencing with Section 413.10) of Title 5, proof of service may be made in the manner provided in Article 5 (commencing with Section 417.10) of that chapter.

(b) If service is made in the same manner as a summons is served under Section 415.10 or 415.20, proof of service may be made by affidavit of the person making the service showing the time, place, and manner of service and the facts showing that the service was made in accordance with the applicable statutory provisions. The affidavit shall recite or in other manner show the name of the person to whom the papers served were delivered and, if appropriate, the title of the person or the capacity in which the person was served.

(c) Proof of service by mail as provided in Section 684.120 may be made in the manner prescribed in Section 1013a.

(d) Proof of posting may be made by the affidavit of the person who posted the notice, showing the time and place of posting.

(e) Proof of publication may be made by the affidavit of the publisher or printer, or the foreman or principal clerk of the publisher or printer, showing the time and place of publication.

(f) Proof of service may be made by the written admission of the person served.

(g) Proof of service however made, or of posting or publication, may be made by testimonial evidence.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 4 - Application of Chapter

684.310

Except for Sections 684.130 and 684.140, the provisions of Article 1 (commencing with Section 684.010) and Article 2 (commencing with Section 684.110) do not apply to service under Chapter 5 (commencing with Section 706.010) of Division 2 (wage garnishment).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)









CHAPTER 5 - Interest and Costs

685.010

(a) Interest accrues at the rate of 10 percent per annum on the principal amount of a money judgment remaining unsatisfied.

(b) The Legislature reserves the right to change the rate of interest provided in subdivision (a) at any time to a rate of less than 10 percent per annum, regardless of the date of entry of the judgment or the date any obligation upon which the judgment is based was incurred. A change in the rate of interest may be made applicable only to the interest that accrues after the operative date of the statute that changes the rate.

(Repealed and added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



685.020

(a) Except as provided in subdivision (b), interest commences to accrue on a money judgment on the date of entry of the judgment.

(b) Unless the judgment otherwise provides, if a money judgment is payable in installments, interest commences to accrue as to each installment on the date the installment becomes due.

(Amended by Stats. 1983, Ch. 155, Sec. 10. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



685.030

(a) If a money judgment is satisfied in full pursuant to a writ under this title, interest ceases to accrue on the judgment:

(1) If the proceeds of collection are paid in a lump sum, on the date of levy.

(2) If the money judgment is satisfied pursuant to an earnings withholding order, on the date and in the manner provided in Section 706.024 or Section 706.028.

(3) In any other case, on the date the proceeds of sale or collection are actually received by the levying officer.

(b) If a money judgment is satisfied in full other than pursuant to a writ under this title, interest ceases to accrue on the date the judgment is satisfied in full.

(c) If a money judgment is partially satisfied pursuant to a writ under this title or is otherwise partially satisfied, interest ceases to accrue as to the part satisfied on the date the part is satisfied.

(d) For the purposes of subdivisions (b) and (c), the date a money judgment is satisfied in full or in part is the earliest of the following times:

(1) The date satisfaction is actually received by the judgment creditor.

(2) The date satisfaction is tendered to the judgment creditor or deposited in court for the judgment creditor.

(3) The date of any other performance that has the effect of satisfaction.

(e) The clerk of a court may enter in the Register of Actions a writ of execution on a money judgment as returned wholly satisfied when the judgment amount, as specified on the writ, is fully collected and only an interest deficit of no more than ten dollars ($10) exists, due to automation of the continual daily interest accrual calculation.

(Amended by Stats. 2001, Ch. 812, Sec. 4. Effective January 1, 2002.)



685.040

The judgment creditor is entitled to the reasonable and necessary costs of enforcing a judgment. Attorney’s fees incurred in enforcing a judgment are not included in costs collectible under this title unless otherwise provided by law. Attorney’s fees incurred in enforcing a judgment are included as costs collectible under this title if the underlying judgment includes an award of attorney’s fees to the judgment creditor pursuant to subparagraph (A) of paragraph (10) of subdivision (a) of Section 1033.5.

(Amended by Stats. 1992, Ch. 1348, Sec. 3. Effective January 1, 1993.)



685.050

(a) If a writ is issued pursuant to this title to enforce a judgment, the costs and interest to be satisfied in a levy under the writ are the following:

(1) The statutory fee for issuance of the writ.

(2) The amount of interest that has accrued from the date of entry or renewal of the judgment to the date of issuance of the writ, as adjusted for partial satisfactions, if the judgment creditor has filed an affidavit with the court clerk stating such amount.

(3) The amount of interest that accrues on the principal amount of the judgment remaining unsatisfied from the date of issuance of the writ until the date interest ceases to accrue.

(4) The levying officer’s statutory costs for performing the duties under the writ.

(b) In a levy under the writ, the levying officer shall do all of the following:

(1) Collect the amount of costs and interest entered on the writ pursuant to paragraphs (1) and (2) of subdivision (a).

(2) Compute and collect the amount of additional interest required to be collected by paragraph (3) of subdivision (a) by reference to the daily interest entered on the writ. If amounts collected periodically do not fully satisfy the money judgment, the levying officer shall adjust the amount of daily interest to reflect the partial satisfactions, and make later collections by reference to the adjusted amount of daily interest.

(3) Determine and collect the amount of additional costs pursuant to paragraph (4) of subdivision (a).

(Amended by Stats. 2010, Ch. 4, Sec. 1. Effective January 1, 2011.)



685.070

(a) The judgment creditor may claim under this section the following costs of enforcing a judgment:

(1) Statutory fees for preparing and issuing, and recording and indexing, an abstract of judgment or a certified copy of a judgment.

(2) Statutory fees for filing a notice of judgment lien on personal property.

(3) Statutory fees for issuing a writ for the enforcement of the judgment to the extent that the fees are not satisfied pursuant to Section 685.050.

(4) Statutory costs of the levying officer for performing the duties under a writ to the extent that the costs are not satisfied pursuant to Section 685.050 and the statutory fee of the levying officer for performing the duties under the Wage Garnishment Law to the extent that the fee has not been satisfied pursuant to the wage garnishment.

(5) Costs incurred in connection with any proceeding under Chapter 6 (commencing with Section 708.010) of Division 2 that have been approved as to amount, reasonableness, and necessity by the judge or referee conducting the proceeding.

(6) Attorney’s fees, if allowed by Section 685.040.

(b) Before the judgment is fully satisfied but not later than two years after the costs have been incurred, the judgment creditor claiming costs under this section shall file a memorandum of costs with the court clerk and serve a copy on the judgment debtor. Service shall be made personally or by mail. The memorandum of costs shall be executed under oath by a person who has knowledge of the facts and shall state that to the person’s best knowledge and belief the costs are correct, are reasonable and necessary, and have not been satisfied.

(c) Within 10 days after the memorandum of costs is served on the judgment debtor, the judgment debtor may apply to the court on noticed motion to have the costs taxed by the court. The notice of motion shall be served on the judgment creditor. Service shall be made personally or by mail. The court shall make an order allowing or disallowing the costs to the extent justified under the circumstances of the case.

(d) If no motion to tax costs is made within the time provided in subdivision (c), the costs claimed in the memorandum are allowed.

(e) If a memorandum of costs for the costs specified in subdivision (a) is filed at the same time as an application for a writ of execution, these statutory costs not already allowed by the court in an amount not to exceed one hundred dollars ($100) in the aggregate may be included in the amount specified in the writ of execution, subject to subsequent disallowance as ordered by the court pursuant to a motion to tax if filed by the debtor. The memorandum of costs shall contain the following statement: “The fees sought under this memorandum may be disallowed by a court upon a motion to tax filed by the debtor notwithstanding the fees having been included in the writ of execution.” The inclusion of the above costs in the writ of execution or the pendency of the motion to tax on these costs shall not be cause for the clerk of the court to delay issuing the writ of execution or for the levying officer to delay enforcing the writ of execution.

(f) Section 1013, extending the time within which a right may be exercised or an act may be done, applies to this section.

(Amended by Stats. 1996, Ch. 60, Sec. 2. Effective January 1, 1997.)



685.080

(a) The judgment creditor may claim costs authorized by Section 685.040 by noticed motion. The motion shall be made before the judgment is satisfied in full, but not later than two years after the costs have been incurred. The costs claimed under this section may include, but are not limited to, costs that may be claimed under Section 685.070 and costs incurred but not approved by the court or referee in a proceeding under Chapter 6 (commencing with Section 708.010) of Division 2.

(b) The notice of motion shall describe the costs claimed, shall state their amount, and shall be supported by an affidavit of a person who has knowledge of the facts stating that to the person’s best knowledge and belief the costs are correct, are reasonable and necessary, and have not been satisfied. The notice of motion shall be served on the judgment debtor. Service shall be made personally or by mail.

(c) The court shall make an order allowing or disallowing the costs to the extent justified under the circumstances of the case.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



685.090

(a) Costs are added to and become a part of the judgment:

(1) Upon the filing of an order allowing the costs pursuant to this chapter.

(2) If a memorandum of costs is filed pursuant to Section 685.070 and no motion to tax is made, upon the expiration of the time for making the motion.

(3) As specified in Section 685.095.

(b) The costs added to the judgment pursuant to this section are included in the principal amount of the judgment remaining unsatisfied.

(c) If a writ or earnings withholding order is outstanding at the time the costs are added to the judgment pursuant to this section, the levying officer shall add the amount of those costs to the amount to be collected pursuant to the writ or earnings withholding order if the levying officer receives either of the following before the writ or earnings withholding order is returned:

(1) A certified copy of the court order allowing the costs.

(2) A certificate from the clerk of the court that the costs have been added to the judgment where the costs have been added to the judgment after a memorandum of costs has been filed pursuant to Section 685.070 and no motion to tax has been made within the time allowed for making the motion.

(d) The levying officer shall include the costs described in subdivision (c) in the amount of the sale or collection distributed to the judgment creditor only if the levying officer receives the certified copy of the court order or the clerk’s certificate before the distribution is made.

(Amended by Stats. 1995, Ch. 576, Sec. 3. Effective January 1, 1996.)



685.095

When a writ is served by a levying officer or registered process server, the costs for that service, as determined pursuant to Section 1033.5, shall be added to and become part of the judgment.

(Amended by Stats. 1987, Ch. 1080, Sec. 4.)



685.100

(a) Except as otherwise provided by law:

(1) As a prerequisite to the performance by the levying officer of a duty under this title, the judgment creditor shall deposit a sum of money with the levying officer sufficient to pay the costs of performing the duty.

(2) As a prerequisite to the taking of property into custody by the levying officer, whether by keeper or otherwise, the judgment creditor shall deposit with the levying officer a sum of money sufficient to pay the costs of taking the property and keeping it safely for a period not to exceed 15 days. If continuation of the custody of the property is required, the levying officer shall, from time to time, demand orally or in writing that the judgment creditor deposit additional amounts to cover estimated costs for periods not to exceed 30 days each. A written demand may be mailed or delivered to the judgment creditor. The judgment creditor has not less than three business days after receipt of the demand within which to comply with the demand. If the amount demanded is not paid within the time specified in the oral or written demand, the levying officer shall release the property.

(b) The levying officer is not liable for failure to take or hold property unless the judgment creditor has complied with the provisions of this section.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



685.110

Nothing in this chapter affects the law relating to prejudgment interest.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 6 - Enforcement After Death of Judgment Creditor or Judgment Debtor

686.010

After the death of the judgment creditor, the judgment may be enforced as provided in this title by the judgment creditor’s executor or administrator or successor in interest.

(Repealed and added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



686.020

After the death of the judgment debtor, enforcement of a judgment against property in the judgment debtor’s estate is governed by the Probate Code, and not by this title.

(Amended by Stats. 1989, Ch. 1416, Sec. 21.)






CHAPTER 7 - Levying Officers

687.010

(a) The judgment creditor shall give the levying officer instructions in writing. The instructions shall be signed by the judgment creditor’s attorney of record or, if the judgment creditor does not have an attorney of record, by the judgment creditor. The instructions shall contain the information needed or requested by the levying officer to comply with this title, including, but not limited to, all of the following:

(1) An adequate description of any property to be levied upon.

(2) A statement whether the property is a dwelling.

(3) If the property is a dwelling, whether it is real or personal property.

(4) The name of the judgment debtor. If the judgment debtor is other than a natural person, the type of legal entity shall be stated.

(b) Subject to subdivision (c), the levying officer shall act in accordance with the written instructions to the extent the actions are taken in conformance with the provisions of this title.

(c) Except to the extent the levying officer has actual knowledge that the information is incorrect, the levying officer may rely on any information contained in the written instructions.

(d) The levying officer instructions may be transmitted electronically to the levying officer pursuant to Chapter 2 (commencing with Section 263) of Title 4 of Part 1.

(e) If the instructions directing the levying officer to perform a levy are accompanied by a writ of execution for money, possession, or sale of personal or real property issued by the court as an electronic record, as defined in subdivision (b) of Section 263.1, or a document printed from an electronic record issued by the court, the instructions shall also include all of the following information, as stated in the writ:

(1) The date of issuance of the writ.

(2) The name of each judgment creditor and judgment debtor.

(3) The amount of the total judgment for money, a description of the property subject to a judgment for possession or sale, or both the amount and the description.

(4) A statement indicating that the accompanying writ is either of the following:

(A) An original writ, or a copy of the original writ issued by the court as an electronic record, not already in the possession of the levying officer.

(B) A copy of the original writ already in possession of the levying officer.

(f) Except to the extent the levying officer has actual knowledge that the information in the electronic writ has been altered, the levying officer may proceed in the same manner as if in possession of a paper version of the original writ.

(Amended by Stats. 2013, Ch. 156, Sec. 1. Effective January 1, 2014.)



687.020

(a) As used in this section, “instrument” means a check, draft, money order, or other order for the withdrawal of money from a financial institution, the United States, any state, or any public entity within any state.

(b) If an instrument is payable to the judgment debtor on demand and comes into the possession of a levying officer pursuant to this title, the levying officer shall promptly endorse and present the instrument for payment.

(c) The levying officer shall endorse the instrument by writing on the instrument (1) the name of the judgment debtor, (2) the name and official title of the levying officer, (3) the title of the court where the judgment is entered, and (4) the date of entry of the judgment and where entered in the records of the court. The endorsement is as valid as if the instrument were endorsed by the judgment debtor. No financial institution or public entity on which the instrument is drawn is liable to any person for payment of the instrument to the levying officer rather than to the judgment debtor by reason of the endorsement. No levying officer is liable by reason of endorsing, presenting, and obtaining payment of the instrument.

(d) If it appears from the face of the instrument that it has been tendered to the judgment debtor in satisfaction of a claim or demand and that endorsement of the instrument is considered a release and satisfaction by the judgment debtor of the claim or demand, the levying officer shall not endorse the instrument unless the judgment debtor has first endorsed it to the levying officer. If the judgment debtor does not endorse the instrument to the levying officer, the levying officer shall hold the instrument for 30 days and is not liable to the judgment debtor or to any other person for delay in presenting it for payment. At the end of the 30-day holding period, the levying officer shall return the instrument to the maker.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



687.030

Except as otherwise provided by statute, where the method of levy upon property requires that the property be taken into custody or where the levying officer is otherwise directed to take property into custody, the levying officer may do so by any of the following methods:

(a) Removing the property to a place of safekeeping.

(b) Installing a keeper.

(c) Otherwise obtaining possession or control of the property.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



687.040

(a) The levying officer or registered process server is not liable for actions taken in conformance with the provisions of this title, including actions taken in conformance with the provisions of this title in reliance on information contained in the written instructions of the judgment creditor, or in reliance on information provided to the levying officer by a registered process server pursuant to subdivision (d) of Section 699.080 or subdivision (e) of Section 706.101 or subdivision (b) of Section 715.040 or other provision, except to the extent the levying officer or registered process server has actual knowledge that the information is incorrect. Nothing in this subdivision limits any liability the judgment creditor may have if the levying officer or registered process server acts on the basis of incorrect information given in the written instructions.

(b) Unless the levying officer is negligent in the care or handling of the property, the levying officer is not liable to either the judgment debtor or the judgment creditor for loss by fire, theft, injury, or damage of any kind to personal property while (1) in the possession of the levying officer either in a warehouse or other storage place or in the custody of a keeper or (2) in transit to or from a warehouse or other storage place.

(Amended by Stats. 1983, Ch. 155, Sec. 11. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



687.050

The levying officer has a special lien, dependent upon possession, on personal property levied upon in the amount of the levying officer’s costs for which an advance has not been made.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 8 - Enforcement of State Tax Liability

ARTICLE 1 - Enforcement Pursuant to Warrant or Notice of Levy

688.010

A proceeding for the purpose of the remedies provided under this article is a limited civil case if (a) the amount of liability sought to be collected does not exceed the maximum amount in controversy for a limited civil case provided in Section 85, and (b) the legality of the liability being enforced is not contested by the person against whom enforcement is sought.

(Amended by Stats. 2007, Ch. 43, Sec. 7. Effective January 1, 2008.)



688.020

(a) Except as otherwise provided by statute, if a warrant may properly be issued by the state, or by a department or agency of the state, pursuant to any provision of the Public Resources Code, Revenue and Taxation Code, or Unemployment Insurance Code, and the warrant may be levied with the same effect as a levy pursuant to a writ of execution, the state or the department or agency of the state authorized to issue the warrant may use any of the remedies available to a judgment creditor, including, but not limited to, those provided in Chapter 6 (commencing with Section 708.010) of Division 2.

(b) The proper court for the enforcement of those remedies is a court of any of the following counties:

(1) The county where the debtor resides.

(2) The county where the property against which enforcement is sought is located.

(3) If the debtor does not reside in this state, any county of this state.

(4) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2008, Ch. 552, Sec. 2. Effective January 1, 2009. Section operative January 1, 2014, by its own provisions.)



688.030

(a)  If pursuant to any provision of the Public Resources Code, Revenue and Taxation Code (excluding Sections 3201 to 3204, inclusive), or Unemployment Insurance Code, property is levied upon pursuant to a warrant or notice of levy issued by the state or by a department or agency of the state for the collection of a liability:

(1) If the debtor is a natural person, the debtor is entitled to the same exemptions to which a judgment debtor is entitled. Except as provided in subdivisions (b) and (c), the claim of exemption shall be made, heard, and determined as provided in Chapter 4 (commencing with Section 703.010) of Division 2 in the same manner as if the property were levied upon under a writ of execution.

(2) A third person may claim ownership or the right to possession of the property or a security interest in or lien on the property. Except as provided in subdivisions (b) and (c) or as otherwise provided by statute, the third-party claim shall be made, heard, and determined as provided in Division 4 (commencing with Section 720.010) in the same manner as if the property were levied upon under a writ of execution.

(b) In the case of a levy pursuant to a notice of levy:

(1) The claim of exemption or the third-party claim shall be filed with the state department or agency that issued the notice of levy.

(2) The state department or agency that issued the notice of levy shall perform the duties of the levying officer, except that the state department or agency need not give itself the notices that the levying officer is required to serve on a judgment creditor or creditor or the notices that a judgment creditor or creditor is required to give to the levying officer. The state department or agency in performing the duties of the levying officer under this paragraph has no obligation to search public records or otherwise seek to determine whether any lien or encumbrance exists on property sold or collected.

(c) A claim of exemption or a third-party claim pursuant to this section shall be heard and determined in the superior court in the county where the property levied upon is located.

(d) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 3) and added by Stats. 2008, Ch. 552, Sec. 4. Effective January 1, 2009. Section operative January 1, 2014, by its own provisions.)



688.040

For the purpose of this article, as used in this title:

(a) “Judgment creditor” or “creditor” means the state or the department or agency of the state seeking to collect the liability.

(b) “Judgment debtor” or “debtor” means the debtor from whom the liability is sought to be collected.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



688.050

For the purpose of applying Section 694.080, 703.050, or 703.100, the date of creation of a tax lien is the earliest of the following times:

(a) The time when a notice of state tax lien is recorded or filed pursuant to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) The time when the property is levied upon pursuant to a warrant or notice of levy or notice to withhold issued by the state or by a department or agency of the state.

(c) The time when any other act is performed that creates or perfects a lien on specific property as distinguished from a lien on the debtor’s property generally.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 2 - Enforcement of Judgment for Taxes

688.110

Except as otherwise provided by statute, if a judgment is entered on a claim for taxes by a public entity, the judgment is enforceable pursuant to this title in the same manner as any other money judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)









CHAPTER 9 - Enforcement of Support Judgments

689.010

For the purpose of the remedies provided under this chapter, jurisdiction is conferred upon the superior court.

(Added by Stats. 1996, Ch. 957, Sec. 4. Effective January 1, 1997.)



689.020

(a) Except as otherwise provided by statute, whenever a warrant may properly be issued by a local child support agency pursuant to Section 17522 of the Family Code, and the warrant may be levied with the same effect as a levy pursuant to a writ of execution, the local child support agency may use any of the remedies available to a judgment creditor, including, but not limited to, those provided in Chapter 6 (commencing with Section 708.010) of Division 2.

(b) The proper court for the enforcement of the remedies provided under this chapter is the superior court in the county where the local child support agency enforcing the support obligation is located.

(Amended by Stats. 2000, Ch. 808, Sec. 6. Effective September 28, 2000.)



689.030

(a) Whenever the local child support agency, pursuant to Section 17522 of the Family Code, levies upon property pursuant to a warrant or notice of levy for the collection of a support obligation:

(1) If the debtor is a natural person, the debtor is entitled to the same exemptions to which a judgment debtor is entitled. Except as provided in subdivisions (b) and (c), the claim of exemption shall be made, heard, and determined as provided in Chapter 4 (commencing with Section 703.010) of Division 2 in the same manner as if the property were levied upon under a writ of execution.

(2) A third person may claim ownership or the right to possession of the property or a security interest in or lien on the property. Except as provided in subdivisions (b) and (c) or as otherwise provided by statute, the third-party claim shall be made, heard, and determined as provided in Division 4 (commencing with Section 720.010) in the same manner as if the property were levied upon under a writ of execution.

(b) In the case of a warrant or notice of levy issued pursuant to Section 17522 of the Family Code, the claim of exemption or the third-party claim shall be filed with the local child support agency that issued the warrant or notice of levy.

(c) A claim of exemption or a third-party claim pursuant to this section shall be heard and determined in the court specified in Section 689.010 in the county where the local child support agency enforcing the support obligation is located.

(Amended by Stats. 2000, Ch. 808, Sec. 7. Effective September 28, 2000.)



689.040

(a) Notwithstanding any other provision of law, in the case of a writ of execution issued by a court of competent jurisdiction pursuant to Chapter 3 (commencing with Section 699.010) and Chapter 5 (commencing with Section 706.010) of Division 2, the local child support agency, when enforcing a support obligation pursuant to Division 17 (commencing with Section 17000) of the Family Code, may perform the duties of the levying officer, except that the local child support agency need not give itself the notices that the levying officer is required to serve on a judgment creditor or creditor or the notices that a judgment creditor or creditor is required to give to the levying officer.

(b) Notwithstanding subdivision (a) of Section 700.140, if the writ of execution is for a deposit or credits or personal property in the possession or under the control of a bank or savings and loan association, the local child support agency may deliver or mail the writ of execution to a centralized location designated by the bank or savings and loan association. If the writ of execution is received at the designated central location, it will apply to all deposits and credits and personal property held by the bank or savings and loan association regardless of the location of that property.

(Amended by Stats. 2000, Ch. 808, Sec. 8. Effective September 28, 2000.)



689.050

For the purpose of this chapter:

(a) “Judgment creditor” or “creditor” means the local child support agency seeking to collect a child or spousal support obligation pursuant to a support order.

(b) “Judgment debtor” or “debtor” means the debtor from whom the support obligation is sought to be collected.

(Amended by Stats. 2000, Ch. 808, Sec. 9. Effective September 28, 2000.)






CHAPTER 20 - Transitional Provisions

694.010

As used in this chapter:

(a) “Operative date” means July 1, 1983.

(b) “Prior law” means the applicable law in effect on June 30, 1983.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



694.020

Except as otherwise provided in this chapter, this title on and after its operative date applies to all proceedings commenced prior thereto unless in the opinion of the court application of a particular provision of this title would substantially interfere with the effective conduct of the proceedings or the rights of the parties or other interested persons, in which case the particular provision of this title does not apply and prior law applies.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



694.030

(a) Except for a judgment described in Section 683.310 or 683.320, the period for enforcement of a money judgment or a judgment for possession or sale of property entered prior to the operative date is governed on and after the operative date by Chapter 3 (commencing with Section 683.010).

(b) Notwithstanding subdivision (a), even though a judgment to which subdivision (a) applies is not renewable pursuant to Chapter 3 (commencing with Section 683.010) because the time for filing an application for renewal has expired, the judgment may be renewed under Chapter 3 (commencing with Section 683.010) if the court which entered the judgment determines, on noticed motion filed within two years after the operative date, that authority to enforce the judgment after the 10-year period provided in former Section 681 would have been granted if a motion had been made under former Section 685 and the court, in its discretion, makes an order authorizing the renewal of the judgment. The notice of motion shall be served personally or by mail on the judgment debtor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



694.040

(a) Except as provided in subdivision (c), property levied upon or otherwise subjected to process for enforcement of a money judgment or a judgment for possession or sale of property prior to the operative date is subject to prior law relating to sale or delivery of possession.

(b) The duties to be performed in the execution of a writ or order for the enforcement of a money judgment or a judgment for possession or sale of property that is served prior to the operative date are governed by prior law.

(c) The manner of payment at a sale of property pursuant to a writ or order after the operative date is governed by Section 701.590.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



694.050

(a) Except as provided in subdivision (b), property levied upon, or property to be sold upon which foreclosure or other proceedings for sale have been commenced, prior to the operative date that would have been sold subject to the right of redemption under prior law shall be sold subject to the right of redemption and may be redeemed as provided by prior law.

(b) If the judgment creditor and judgment debtor agree in writing, property described in subdivision (a) may be sold as provided in this title rather than subject to the right of redemption.

(c) Property sold prior to the operative date subject to the right of redemption under prior law may be redeemed as provided by prior law.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



694.060

Notwithstanding Section 708.230, an action may be commenced pursuant to Section 708.210 within one year after the operative date if the action could have been commenced under prior law on the day before the operative date.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



694.070

(a) A third-party claim filed prior to the operative date is governed by prior law.

(b) A demand for a third-party claim served on a secured party prior to the operative date is governed by prior law.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



694.080

The exemptions from enforcement of a money judgment provided by this title do not apply to property levied upon or otherwise subjected to a lien prior to the operative date. Whether such property is exempt is determined by the exemptions provided by law at the time the lien was created.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



694.090

On and after the operative date, a declaration of homestead made under prior law pursuant to Title 5 (commencing with Section 1237) of Part 4 of Division 2 of the Civil Code is effective only to the extent provided in Article 5 (commencing with Section 704.910) of Chapter 4 of Division 2.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)









DIVISION 2 - ENFORCEMENT OF MONEY JUDGMENTS

CHAPTER 1 - General Provisions

ARTICLE 1 - Property Subject to Enforcement of Money Judgment

695.010

(a) Except as otherwise provided by law, all property of the judgment debtor is subject to enforcement of a money judgment.

(b) If property of the judgment debtor was attached in the action but was transferred before entry of the money judgment in favor of the judgment creditor, the property is subject to enforcement of the money judgment so long as the attachment lien remains effective.

(Amended by Stats. 1984, Ch. 538, Sec. 17.)



695.020

(a) Community property is subject to enforcement of a money judgment as provided in the Family Code.

(b) Unless the provision or context otherwise requires, if community property that is subject to enforcement of a money judgment is sought to be applied to the satisfaction of a money judgment:

(1) Any provision of this division that applies to the property of the judgment debtor or to obligations owed to the judgment debtor also applies to the community property interest of the spouse of the judgment debtor and to obligations owed to the other spouse that are community property.

(2) Any provision of this division that applies to property in the possession or under the control of the judgment debtor also applies to community property in the possession or under the control of the spouse of the judgment debtor.

(Amended by Stats. 1992, Ch. 163, Sec. 33. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



695.030

(a) Except as otherwise provided by statute, property of the judgment debtor that is not assignable or transferable is not subject to enforcement of a money judgment.

(b) The following property is subject to enforcement of a money judgment:

(1) An interest in a trust, to the extent provided by law.

(2) A cause of action for money or property that is the subject of a pending action or special proceeding.

(Amended by Stats. 1986, Ch. 820, Sec. 17. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



695.035

(a) A lessee’s interest in real property may be applied to the satisfaction of a money judgment in any of the following circumstances:

(1) If the lessee has the right voluntarily to sublet the property or assign the interest in the lease.

(2) If the lessee has the right voluntarily to sublet the property or assign the interest in the lease subject to standards or conditions and the purchaser at the execution sale or other assignee agrees to comply with the standards or conditions that would have had to be complied with had the lessee voluntarily sublet the property or assigned the interest in the lease.

(3) If the lessee has the right voluntarily to sublet the property or assign the interest in the lease with the consent of the lessor, in which case the obligation of the lessor to consent to the assignment is subject to the same standard that would apply had the lessee voluntarily sublet the property or assigned the interest in the lease.

(4) In any other case, if the lessor consents in writing.

(b) A provision in a lease for the termination or modification of the lease upon an involuntary transfer or assignment of the lessee’s interest is ineffective to the extent that such provision would prevent the application of the lessee’s interest to the satisfaction of the money judgment under subdivision (a).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



695.040

Property that is not subject to enforcement of a money judgment may not be levied upon or in any other manner applied to the satisfaction of a money judgment. If property that is not subject to enforcement of a money judgment has been levied upon, the property may be released pursuant to the claim of exemption procedure provided in Article 2 (commencing with Section 703.510) of Chapter 4.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



695.050

A money judgment against a public entity is not enforceable under this division if the money judgment is subject to Chapter 1 (commencing with Section 965) of, or Article 1 (commencing with Section 970) of Chapter 2 of, Part 5 of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



695.060

Except as provided in Section 708.630, a license issued by a public entity to engage in any business, profession, or activity is not subject to enforcement of a money judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



695.070

(a) Notwithstanding the transfer or encumbrance of property subject to a lien created under this division, if the property remains subject to the lien after the transfer or encumbrance, the money judgment may be enforced against the property in the same manner and to the same extent as if it had not been transferred or encumbered.

(b) If the judgment debtor dies after the transfer of property that remains subject to a lien created under this division, the money judgment may be enforced against the property as provided in subdivision (a).

(Amended by Stats. 1989, Ch. 1416, Sec. 22.)






ARTICLE 2 - Amount to Satisfy Money Judgment

695.210

The amount required to satisfy a money judgment is the total amount of the judgment as entered or renewed with the following additions and subtractions:

(a) The addition of costs added to the judgment pursuant to Section 685.090.

(b) The addition of interest added to the judgment as it accrues pursuant to Sections 685.010 to 685.030, inclusive.

(c) The subtraction of the amount of any partial satisfactions of the judgment.

(d) The subtraction of the amount of any portion of the judgment that is no longer enforceable.

(Amended by Stats. 1993, Ch. 876, Sec. 9. Effective October 6, 1993.)



695.211

(a) Every money judgment or order for child support shall provide notice that interest on arrearages accrues at the legal rate.

(b) The notice provisions required by this section shall be incorporated in the appropriate Judicial Council forms.

(c) Upon implementation of the California Child Support Automation System prescribed in Chapter 4 (commencing with Section 10080) of Part 1 of Division 9 of the Welfare and Institutions Code and certification of the California Child Support Automation System by the United States Department of Health and Human Services, whenever a statement of account is issued by the local child support agency in any child support action, the statement shall include a statement of an amount of current support, arrears, and interest due.

(Amended by Stats. 2000, Ch. 808, Sec. 10. Effective September 28, 2000.)



695.220

Money received in satisfaction of a money judgment, except a money judgment for support, is to be credited as follows:

(a) The money is first to be credited against the amounts described in subdivision (b) of Section 685.050 that are collected by the levying officer.

(b) Any remaining money is next to be credited against any fee due the court pursuant to Section 6103.5 or 68511.3 of the Government Code, which are to be remitted to the court by the levying officer.

(c) Any remaining money is next to be credited against the accrued interest that remains unsatisfied.

(d) Any remaining money is to be credited against the principal amount of the judgment remaining unsatisfied. If the judgment is payable in installments, the remaining money is to be credited against the matured installments in the order in which they matured.

(Amended by Stats. 1994, Ch. 75, Sec. 1. Effective May 20, 1994.)



695.221

Satisfaction of a money judgment for support shall be credited as follows:

(a) The money shall first be credited against the current month’s support.

(b) Any remaining money shall next be credited against the principal amount of the judgment remaining unsatisfied. If the judgment is payable in installments, the remaining money shall be credited against the matured installments in the order in which they matured.

(c) Any remaining money shall be credited against the accrued interest that remains unsatisfied.

(d) In cases enforced pursuant to Part D (commencing with Section 651) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code, if a lump-sum payment is collected from a support obligor who has money judgments for support owing to more than one family, after the implementation of the California Child Support Automation System (CCSAS), all support collected shall be distributed pursuant to guidelines developed by the State Department of Child Support Services.

(e) Notwithstanding subdivisions (a), (b), and (c), a collection received as a result of a federal tax refund offset shall first be credited against the principal amount of past due support that has been assigned to the state pursuant to Section 11477 of the Welfare and Institutions Code and federal law and then any interest due on that past due support, prior to the principal amount of any other past due support remaining unsatisfied and then any interest due on that past due support.

(f) If federal law does not permit states to adopt the same order of distribution for the pre- and post-assistance child support arrears effective October 1, 1998, the following shall be the order of distribution of child support collections through September 30, 2000, except for federal tax refund offset collections, for child support received for families and children who are former recipients of Aid to Families with Dependent Children (AFDC) program benefits or former recipients of Temporary Assistance for Needy Families (TANF) program benefits:

(1) The money shall first be credited against the current month’s support.

(2) Any remaining money shall next be credited against interest that accrued on arrearages owed to the family or children since leaving the AFDC program or the TANF program and then the arrearages.

(3) Any remaining money shall next be credited against interest that accrued on arrearages owed during the time the family or children received benefits under the AFDC program or the TANF program and then the arrearages.

(4) Any remaining money shall next be credited against interest that accrued on arrearages owed to the family or children prior to receiving benefits from the AFDC program or the TANF program and then the arrearages.

(g) If federal law does permit states to adopt the same order of distribution for the pre- and post-assistance child support arrears effective October 1, 1998, or effective October 1, 2000, whichever comes first, the following shall be the order of distribution of child support collections, except for federal tax refund offset collections, for child support received for families and children who are former recipients of AFDC program benefits or former recipients of TANF program benefits:

(1) The money shall first be credited against the current month’s support.

(2) Any remaining money shall next be credited against the principal amount of the arrearages owed to the family or children since leaving the AFDC program or the TANF program and then the interest that accrued on those arrearages.

(3) Any remaining money shall next be credited against the principal amount of the arrearages owed to the family or children prior to receiving benefits from the AFDC program or the TANF program and then the interest that accrued on those arrearages.

(4) Any remaining money shall next be credited against the principal amount of the arrearages owed during the time the family or children received benefits under the AFDC program or the TANF program and then the interest that accrued on those arrearages.

(h) This section shall become operative on January 1, 2009.

(Repealed (in Sec. 1) and added by Stats. 2004, Ch. 305, Sec. 2. Effective January 1, 2005. Section operative January 1, 2009, by its own provisions.)









CHAPTER 2 - Liens

ARTICLE 1 - General Provisions

697.010

Except as otherwise provided by statute, a lien created under this division or under Title 6.5 (commencing with Section 481.010) (attachment) is a lien for the amount required to satisfy the money judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.020

(a) If a lien is created on property pursuant to Title 6.5 (commencing with Section 481.010) (attachment) and after judgment in the action a lien is created pursuant to this division on the same property under the same claim while the earlier lien is in effect, the priority of the later lien relates back to the date the earlier lien was created.

(b) If a lien is created on property pursuant to this division and a later lien of the same or a different type is created pursuant to this division on the same property under the same judgment while the earlier lien is in effect, the priority of the later lien relates back to the date the earlier lien was created.

(c) Nothing in this section affects priorities or rights of third persons established while the earlier lien was in effect under the law governing the earlier lien.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.030

Subject to Sections 683.180 to 683.200, inclusive, and to Section 697.040, except where a shorter period is provided by statute, a lien created pursuant to this title is effective during the period of enforceability of the judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.040

(a) If enforcement of the judgment is stayed on appeal by the giving of a sufficient undertaking under Chapter 2 (commencing with Section 916) of Title 13:

(1) Existing liens created under this division are extinguished.

(2) New liens may not be created under this division during the period of the stay.

(b) Unless the court otherwise expressly orders, a stay of enforcement of the judgment under Section 918 does not extinguish or prevent the creation of a lien under Article 2 (commencing with Section 697.310) or Article 3 (commencing with Section 697.510); but, unless the court otherwise expressly orders, no other liens may be created or continued under this division during the period of the stay of enforcement.

(c) Unless the court expressly orders otherwise, if enforcement of the judgment is stayed pursuant to Section 1699 or 1710.50:

(1) Existing liens created under this division are extinguished.

(2) New liens may not be created under this division during the period of the stay.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.050

If a lien created pursuant to this division is extinguished, property held subject to the lien shall be released unless the property is to be held under another lien or the property is ordered by the court to be held pending resolution of a dispute concerning its proper disposition.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.060

(a) An abstract or certified copy of a money judgment of a court of the United States that is enforceable in this state may be recorded to create a judgment lien on real property pursuant to Article 2 (commencing with Section 697.310).

(b) A notice of judgment lien based on a money judgment of a court of the United States that is enforceable in this state may be filed to create a judgment lien on personal property pursuant to Article 3 (commencing with Section 697.510).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 2 - Judgment Lien on Real Property

697.310

(a) Except as otherwise provided by statute, a judgment lien on real property is created under this section by recording an abstract of a money judgment with the county recorder.

(b) Unless the money judgment is satisfied or the judgment lien is released, subject to Section 683.180 (renewal of judgment), a judgment lien created under this section continues until 10 years from the date of entry of the judgment.

(c) The creation and duration of a judgment lien under a money judgment entered pursuant to Section 117 or 582.5 of this code or Section 16380 of the Vehicle Code or under a similar judgment is governed by this section, notwithstanding that the judgment may be payable in installments.

(Amended by Stats. 1998, Ch. 931, Sec. 90. Effective September 28, 1998.)



697.320

(a) A judgment lien on real property is created under this section by recording an abstract, a notice of support judgment, an interstate lien form promulgated by the federal Secretary of Health and Human Services pursuant to Section 652(a)(11) of Title 42 of the United States Code, or a certified copy of either of the following money judgments with the county recorder:

(1) A judgment for child, family, or spousal support payable in installments.

(2) A judgment entered pursuant to Section 667.7 (judgment against health care provider requiring periodic payments).

(b) Unless the money judgment is satisfied or the judgment lien is released, a judgment lien created under paragraph (1) of subdivision (a) or by recording an interstate lien form, as described in subdivision (a), continues during the period the judgment remains enforceable. Unless the money judgment is satisfied or the judgment lien is released, a judgment lien created under paragraph (2) of subdivision (a) continues for a period of 10 years from the date of its creation. The duration of a judgment lien created under paragraph (2) of subdivision (a) may be extended any number of times by recording, during the time the judgment lien is in existence, a certified copy of the judgment in the manner provided in this section for the initial recording; this rerecording has the effect of extending the duration of the judgment lien created under paragraph (2) of subdivision (a) until 10 years from the date of the rerecording.

(Amended by Stats. 2002, Ch. 927, Sec. 1.5. Effective January 1, 2003.)



697.330

(a) In the case of a money judgment entered on an order, decision, or award made under Division 4 (commencing with Section 3200) of the Labor Code (workers’ compensation):

(1) If the judgment is for a lump sum, a judgment lien on real property is created by recording an abstract of the judgment as provided in Section 697.310 and, except as otherwise provided in Division 4 (commencing with Section 3200) of the Labor Code, the judgment lien is governed by the provisions applicable to a judgment lien created under Section 697.310.

(2) If the judgment is for the payment of money in installments, a judgment lien on real property is created by recording a certified copy of the judgment as provided in Section 697.320 and, except as otherwise provided in Division 4 (commencing with Section 3200) of the Labor Code, the lien is governed by the provisions applicable to a judgment lien created under Section 697.320.

(b) Nothing in this section limits or affects any provision of Division 4 (commencing with Section 3200) of the Labor Code.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.340

Except as provided in Section 704.950:

(a) A judgment lien on real property attaches to all interests in real property in the county where the lien is created (whether present or future, vested or contingent, legal or equitable) that are subject to enforcement of the money judgment against the judgment debtor pursuant to Article 1 (commencing with Section 695.010) of Chapter 1 at the time the lien was created, but does not reach rental payments, a leasehold estate with an unexpired term of less than two years, the interest of a beneficiary under a trust, or real property that is subject to an attachment lien in favor of the creditor and was transferred before judgment.

(b) If any interest in real property in the county on which a judgment lien could be created under subdivision (a) is acquired after the judgment lien was created, the judgment lien attaches to such interest at the time it is acquired.

(Amended by Stats. 1984, Ch. 538, Sec. 18.)



697.350

(a) Except as otherwise provided by statute, a judgment lien on real property is a lien for the amount required to satisfy the money judgment.

(b) A judgment lien on real property created under a money judgment payable in installments pursuant to Section 116.620 or 582.5 of this code or Section 16380 of the Vehicle Code or under a similar judgment is in the full amount required to satisfy the judgment, but the judgment lien may not be enforced for the amount of unmatured installments unless the court so orders.

(c) A judgment lien created pursuant to Section 697.320 is a lien for the amount of the installments as they mature under the terms of the judgment, plus accrued interest and the costs as they are added to the judgment pursuant to Chapter 5 (commencing with Section 685.010) of Division 1, and less the amount of any partial satisfactions, but does not become a lien for any installment until it becomes due and payable under the terms of the judgment.

(Amended by Stats. 2009, Ch. 140, Sec. 39. Effective January 1, 2010.)



697.360

(a) If a judgment lien on real property has been created under a money judgment that is thereafter modified as to its amount, an abstract of the modified judgment or a certified copy of the order modifying the judgment may be recorded in the same manner as an abstract of judgment or a certified copy of the judgment is recorded to create a judgment lien.

(b) If a judgment lien on real property has been created under a money judgment that is thereafter modified to reduce its amount, the judgment lien continues under the terms of the judgment as modified, whether or not the modification is recorded as provided in subdivision (a).

(c) If a judgment lien on real property has been created under a money judgment that is thereafter modified to increase its amount, the judgment lien continues under the terms of the original judgment until such time as the modification is recorded as provided in subdivision (a). Upon such recording, the judgment lien extends to the judgment as modified, but the priority for the additional amount under the judgment as modified dates from the time the modification is recorded.

(d) Notwithstanding subdivision (c), if a judgment lien on real property has been created under a money judgment, by recording of an abstract of support judgment under paragraph (1) of subdivision (a) of Section 697.320, and the support order is thereafter modified to increase its amount, the judgment lien extends to the judgment as modified without the need for recording of another abstract of support judgment, but the priority for the additional amount under the judgment dates from the time the modification is effective.

(e) A support obligee shall respond in a timely manner to (1) a title or escrow company request for a demand statement needed to close an escrow relating to a support judgment lien, or (2) a support obligor who claims an error exists in the amount of alleged arrears.

(f) A support obligor who complies with the procedure specified in Division 5 (commencing with Section 724.010) shall be entitled to the remedies specified therein.

(Amended by Stats. 1995, Ch. 583, Sec. 1. Effective January 1, 1996.)



697.370

(a) The judgment creditor may do either of the following:

(1) Release from the judgment lien all or a part of the real property subject to the lien.

(2) Subordinate to another lien or encumbrance the judgment lien on all or a part of the real property subject to the judgment lien.

(b) A release or subordination is sufficient if it is executed by the judgment creditor in the same manner as an acknowledgment of satisfaction of judgment and contains all of the following:

(1) A description of the real property being released or on which the lien is being subordinated. If the judgment debtor does not have an interest of record in the real property, the release or subordination shall show the name of the record owner. If all of the real property of the judgment debtor in a county in which the lien is recorded is being released from the judgment lien, or if the judgment debtor has no known interest in any real property in that county, the release shall, in lieu of containing a description of the property being released, contain a statement substantially as follows: “This is a release from the judgment lien described herein of all of the interests in real property in ____ County presently owned or hereafter acquired of the herein named judgment debtor subject to the lien.”

(2) The date the judgment lien was created and where in the records of the county the abstract of judgment or certified copy of the judgment was recorded to create the lien.

(3) The title of the court where the judgment is entered and the cause and number of the action.

(4) The date of entry of the judgment and of any subsequent renewals and where entered in the records of the court.

(5) The name and address of the judgment creditor, the judgment creditor’s assignee, if any, and the judgment debtor whose interest in real property is released from the judgment lien or with respect to whom the judgment lien is subordinated.

(c) A release or subordination substantially complying with the requirements of this section is effective even though it contains minor errors that are not seriously misleading.

(d) The execution of a release or subordination of a judgment lien pursuant to this section does not release or subordinate the judgment lien as to judgment debtors not named in the release pursuant to paragraph (5) of subdivision (b).

(Amended by Stats. 1987, Ch. 254, Sec. 1.)



697.380

(a) As used in this section:

(1) “Installment judgment lien” means a judgment lien created under Section 697.320.

(2) “Lump-sum judgment lien” means a judgment lien created under Section 697. 310.

(b) Except as otherwise provided by law, the rules stated in this section govern the priorities of judgment liens on real property.

(c) A lump-sum judgment lien has priority over any other lump-sum judgment lien thereafter created.

(d) A lump-sum judgment lien has priority over an installment judgment lien as to all of the following:

(1) Installments that mature on the installment judgment after the lump-sum judgment lien is created.

(2) Interest that accrues on the installment judgment after the lump-sum judgment lien is created.

(3) Costs that are added to the installment judgment after the lump-sum judgment lien is created.

(e) An installment judgment lien has priority over a lump-sum judgment lien as to all of the following:

(1) Installments that have matured on the installment judgment before the lump-sum judgment lien is created.

(2) Interest that has accrued on the installment judgment before the lump-sum judgment lien is created.

(3) Costs that have been added to the installment judgment before the lump-sum judgment lien is created.

(f) If an installment judgment lien has been created and another installment judgment lien is thereafter created, the first installment judgment lien has priority over the second installment judgment lien as to the installments that have matured on the judgment at the time the second installment judgment lien is created, the interest that has accrued prior to that time on the judgment, and the costs that have been added prior to that time to the judgment pursuant to Chapter 5 (commencing with Section 685.010) of Division 1. Thereafter, priorities are determined by the time at which each installment matures on a judgment, the time the interest accrues on a judgment, and the time costs are added to a judgment pursuant to Chapter 5 (commencing with Section 685.010) of Division 1.

(g) For the purposes of this section, if two judgment liens attach to the same property at the same time under subdivision (b) of Section 697.340 (after-acquired property), the judgment lien that was first created has priority as to all amounts that are due and payable on that judgment at the time the property is acquired.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.390

If an interest in real property that is subject to a judgment lien is transferred or encumbered without satisfying or extinguishing the judgment lien:

(a) The interest transferred or encumbered remains subject to a judgment lien created pursuant to Section 697.310 in the same amount as if the interest had not been transferred or encumbered.

(b) The interest transferred or encumbered remains subject to a judgment lien created pursuant to Section 697.320 in the amount of the lien at the time of transfer or encumbrance plus interest thereafter accruing on such amount.

(Amended by Stats. 1984, Ch. 538, Sec. 19.)



697.400

(a) The judgment creditor, judgment debtor, or owner of real property subject to a judgment lien on real property created under Section 697.310, may record in the office of the county recorder an acknowledgment of satisfaction of judgment executed as provided in Section 724.060 or a court clerk’s certificate of satisfaction of judgment issued pursuant to Section 724.100. Upon such recording, the judgment lien created under the judgment that has been satisfied is extinguished as a matter of record.

(b) The judgment creditor, judgment debtor, or owner of real property subject to a judgment lien on real property created under Section 697.320, may record in the office of the county recorder an acknowledgment of satisfaction of matured installments under an installment judgment if the acknowledgment is executed as provided in Section 724.250. Upon such recording, the judgment lien is extinguished as a matter of record to the extent of the satisfied installments described in the acknowledgment of satisfaction.

(c) The judgment creditor, the judgment debtor, or the owner of real property subject to a judgment lien, including a property owner described in Section 697.410, may record in the office of the county recorder a release or subordination of a judgment lien on real property if the release or subordination is executed as provided in Section 697.370.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.410

(a) If a recorded abstract of a money judgment or certified copy of a money judgment appears to create a judgment lien on real property of a person who is not the judgment debtor because the name of the property owner is the same as or similar to that of the judgment debtor, the erroneously identified property owner may deliver to the judgment creditor a written demand for a recordable document releasing the lien. The demand shall be accompanied by proof to the satisfaction of the judgment creditor that the property owner is not the judgment debtor and that the property is not subject to enforcement of the judgment against the judgment debtor.

(b) Within 15 days after receipt of the property owner’s demand and proof satisfactory to the judgment creditor that the property owner is not the judgment debtor and that the property is not subject to enforcement of the judgment, the judgment creditor shall deliver to the property owner a recordable document releasing the lien on the property of such owner. If the judgment creditor improperly fails to deliver a recordable document releasing the lien within the time allowed, the judgment creditor is liable to the property owner for all damages sustained by reason of such failure and shall also forfeit one hundred dollars ($100) to the property owner.

(c) If the judgment creditor does not deliver a recordable document pursuant to subdivision (b), the property owner may apply to the court on noticed motion for an order releasing the judgment lien on the property of such owner. Notice of motion shall be served on the judgment creditor. Service shall be made personally or by mail. Upon presentation of evidence to the satisfaction of the court that the property owner is not the judgment debtor and that the property is not subject to enforcement of the judgment, the court shall order the judgment creditor to prepare and deliver a recordable document releasing the lien or shall itself order the release of the judgment lien on the property of such owner. The court order may be recorded in the office of the county recorder with the same effect as the recordable document demanded by the property owner.

(d) The court shall award reasonable attorney’s fees to the prevailing party in any proceeding maintained pursuant to this section.

(e) The damages provided by this section are not in derogation of any other damages or penalties to which an aggrieved person may be entitled by law.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 3 - Judgment Lien on Personal Property

697.510

(a) A judgment lien on personal property described in Section 697.530 is created by filing a notice of judgment lien in the office of the Secretary of State pursuant to this article. A judgment lien may be created under this article only if the judgment is a money judgment that was first entered in this state after June 30, 1983. Except as provided in subdivision (b) of Section 697.540, a judgment lien may not be created under this article if the money judgment is payable in installments unless all of the installments under the judgment have become due and payable at the time the notice of judgment lien is filed.

(b) Except as otherwise provided in subdivision (c), (e), or (g), the judgment lien continues for five years from the date of filing.

(c) The effectiveness of a filed judgment lien lapses on the expiration of the period described in subdivision (b) unless, before the lapse, a continuation statement is filed pursuant to subdivision (d). Upon lapse, the judgment lien created by the filing of a notice pursuant to subdivision (a) ceases to be effective.

(d) A continuation statement may be filed only within the six-month period prior to the expiration of the five-year period specified in subdivision (b).

(e) A continuation statement that is not filed within the six-month period prescribed by subdivision (d) is ineffective. Upon timely filing of a continuation statement, the effectiveness of the initial notice of judgment lien continues for a period of five years commencing on the day on which the notice of judgment lien would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the notice of judgment lien lapses in the same manner as provided in subdivision (c), unless, before the lapse, another continuation statement is filed pursuant to subdivision (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial notice of judgment lien.

(f) For purposes of this section, “continuation statement” means an amendment of a notice of judgment lien that does both of the following:

(1) Identifies, by its file number, the initial notice of judgment lien to which it relates.

(2) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified notice of judgment lien.

(g) (1) Notwithstanding any other provision of this section, the lien created by this section is extinguished at the earliest to occur of the following:

(A) The money judgment is satisfied.

(B) The period of enforceability of the judgment, including any extension thereof pursuant to Article 2 (commencing with Section 683.110) of Chapter 3 of Division 1, terminates.

(C) The judgment lien is terminated or released.

(2) If the lien created by this section is extinguished, the judgment creditor shall file a statement of release within 20 days after the judgment creditor receives an authenticated demand from the judgment debtor. For the purposes of this subdivision, “authenticated demand” means either a signed written demand or an executed or otherwise encrypted demand delivered electronically that identifies the judgment debtor and the demand for a statement of release.

(h) If a judgment creditor does not file a statement of release pursuant to subdivision (g), the person who made the demand may apply to the court on noticed motion for an order releasing the judgment lien. Notice of the motion shall be filed in the county where the judgment was rendered and notice of the motion shall be served on the judgment creditor. Service shall be made personally or by mail. Upon presentation of evidence to the satisfaction of the court that the judgment lien has been extinguished pursuant to subdivision (g), the court shall order the judgment creditor to prepare and file the statement of release or shall itself order the release of the judgment lien. The court order may be filed in the office of the Secretary of State and shall have the same effect as the statement of release demanded under subdivision (g).

(i) The court shall award reasonable attorney’s fees to the prevailing party in any action or proceeding maintained pursuant to this section.

(j) Nothing in this section is in derogation of any other relief to which an aggrieved person may be entitled by law.

(k) The fees for filing and indexing a record under this section, or for responding to a request for information from the filing office, are as set forth in Section 9525 of the Commercial Code.

(l) The provisions of Sections 9522 and 9523 of the Commercial Code shall apply to a notice of judgment lien to the same extent as to a filed financing statement.

(m) Terms for which definitions are not set forth in Division 1 (commencing with Section 680.010) have the definitions set forth in the Commercial Code.

(Amended by Stats. 2009, Ch. 410, Sec. 1. Effective January 1, 2010.)



697.520

A judgment lien on personal property may be created pursuant to this article as an alternative or in addition to a lien created by levy under a writ of execution pursuant to Chapter 3 (commencing with Section 699.010) or by use of an enforcement procedure provided by Chapter 6 (commencing with Section 708.010).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.530

(a) A judgment lien on personal property is a lien on all interests in the following personal property that are subject to enforcement of the money judgment against the judgment debtor pursuant to Article 1 (commencing with Section 695.010) of Chapter 1 at the time when the lien is created if the personal property is, at that time, any of the following:

(1) Accounts receivable, and the judgment debtor is located in this state.

(2) Tangible chattel paper, as defined in paragraph (79) of subdivision (a) of Section 9102 of the Commercial Code, and the judgment debtor is located in this state.

(3) Equipment, located within this state.

(4) Farm products, located within this state.

(5) Inventory, located within this state.

(6) Negotiable documents of title, located within this state.

(b) If any interest in personal property on which a judgment lien could be created under subdivision (a) is acquired after the judgment lien was created, the judgment lien attaches to the interest at the time it is acquired.

(c) To the extent provided by Section 697.620, a judgment lien on personal property continues on the proceeds received upon the sale, collection, or other disposition of the property subject to the judgment lien.

(d) Notwithstanding any other provision of this section, the judgment lien does not attach to:

(1) A vehicle or vessel required to be registered with the Department of Motor Vehicles or a mobilehome or commercial coach required to be registered pursuant to the Health and Safety Code.

(2) As-extracted collateral, as defined in paragraph (6) of subdivision (a) of Section 9102 of the Commercial Code, and timber to be cut.

(3) The inventory of a retail merchant held for sale except to the extent that the inventory of the retail merchant consists of durable goods having a unit retail value of at least five hundred dollars ($500). For the purposes of this paragraph, “retail merchant” does not include either of the following:

(A) A person whose sales for resale exceeded 75 percent in dollar volume of the person’s total sales of all goods during the 12 months preceding the filing of the notice of judgment lien on personal property.

(B) A cooperative association organized pursuant to Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code (agricultural cooperative associations) or Part 3 (commencing with Section 13200) of Division 3 of Title 1 of the Corporations Code (Fish Marketing Act).

(e) If property subject to a lien under this article becomes a fixture, as defined in paragraph (41) of subdivision (a) of Section 9102 of the Commercial Code, the judgment lien on that property is extinguished.

(f) Notwithstanding the filing of a notice of judgment lien, subject to the provisions of Chapter 6 (commencing with Section 708.010), a person obligated on an account receivable or chattel paper is authorized to pay or compromise the amount without notice to or consent of the judgment creditor unless and until there is a levy pursuant to Chapter 3 (commencing with Section 699.010).

(g) For purposes of this section, whether a person is located in this state is determined in accordance with Section 9307 of the Commercial Code, except that the location of a registered organization, as defined in paragraph (71) of subdivision (a) of Section 9102 of the Commercial Code, that is organized under the law of another state is determined without regard to subdivision (e) of Section 9307 of the Commercial Code.

(Amended by Stats. 2013, Ch. 531, Sec. 6. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



697.540

(a) Except as otherwise provided by statute, a judgment lien on personal property is a lien for the amount required to satisfy the money judgment.

(b) A judgment lien on personal property created under a money judgment payable in installments pursuant to Section 117 or 582.5 of this code or pursuant to Section 16380 of the Vehicle Code is in the full amount required to satisfy the judgment, but the judgment lien may not be enforced for the amount of unmatured installments unless the court so orders.

(Amended by Stats. 1998, Ch. 931, Sec. 92. Effective September 28, 1998.)



697.550

The notice of judgment lien on personal property shall be executed under oath by the judgment creditor’s attorney if the judgment creditor has an attorney of record or, if the judgment creditor does not have an attorney of record, by the judgment creditor and shall contain the following information:

(a) The name and mailing address of the judgment creditor.

(b) The name and last known mailing address of the judgment debtor.

(c) A statement that: “All property subject to enforcement of a money judgment against the judgment debtor to which a judgment lien on personal property may attach under Section 697.530 of the Code of Civil Procedure is subject to this judgment lien.”

(d) The title of the court where the judgment is entered and the cause and number of the action.

(e) The date of entry of the judgment and of any subsequent renewals and where entered in the records of the court.

(f) The amount required to satisfy the judgment at the date of the notice.

(g) The date of the notice.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.560

At the time of filing the notice of judgment lien on personal property or promptly thereafter, the judgment creditor shall serve a copy of the notice of judgment lien on the judgment debtor. Service shall be made personally or by mail. The failure to comply with this requirement does not affect the validity of the judgment lien.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.570

Upon presentation of a notice of judgment lien on personal property for filing and tender of the filing fee to the office of the Secretary of State, the notice of judgment lien shall be filed, marked, and indexed in the same manner as a financing statement. The fee for filing in the office of the Secretary of State is the same as the fee for filing a financing statement in the standard form. A notice shall not be filed if it is presented for filing more than 10 days after the date of the notice.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.580

(a) Upon the request of any person, the Secretary of State shall issue a certificate showing whether there is on file in that office on the date and hour stated therein any notice of judgment lien on personal property filed against the property of a particular person named in the request. If a notice of judgment lien is on file, the certificate shall state the date and hour of filing of each such notice and any notice affecting any such notice of judgment lien and the name and address of the judgment creditor.

(b) Upon request, the Secretary of State shall furnish a copy of any notice of judgment lien or notice affecting a notice of judgment lien. The certificate shall be issued as part of a combined certificate pursuant to Section 9528 of the Commercial Code, and the fee for the certificate and copies shall be in accordance with that section.

(Amended by Stats. 1999, Ch. 991, Sec. 17.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



697.590

(a) As used in this section:

(1) “Filing” means:

(A) With respect to a judgment lien on personal property, the filing of a notice of judgment lien in the office of the Secretary of State to create a judgment lien on personal property under this article.

(B) With respect to a security interest or agricultural lien, as defined in paragraph (5) of subdivision (a) of Section 9102 of the Commercial Code, the filing of a financing statement pursuant to Division 9 (commencing with Section 9101) of the Commercial Code.

(2) “Perfection” means perfection of a security interest or agricultural lien pursuant to Division 9 (commencing with Section 9101) of the Commercial Code.

(3) “Personal property” means:

(A) With respect to a judgment lien on personal property, the property to which a judgment lien has attached pursuant to this article.

(B) With respect to a security interest, the collateral subject to a security interest pursuant to Division 9 (commencing with Section 9101) of the Commercial Code.

(C) With respect to an agricultural lien, the farm products subject to an agricultural lien pursuant to Division 9 (commencing with Section 9101) of the Commercial Code.

(4) “Purchase money security interest” has the same meaning as used in Section 9103 of the Commercial Code.

(b) Except as provided in subdivisions (d), (e), (g), and (h), priority between a judgment lien on personal property and a conflicting security interest or agricultural lien in the same personal property shall be determined according to this subdivision. Conflicting interests rank according to priority in time of filing or perfection. In the case of a judgment lien, priority dates from the time filing is first made covering the personal property. In the case of a security interest or agricultural lien, priority dates from the earlier of the time a filing is first made covering the personal property or the time the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(c) For the purposes of subdivision (b), a date of filing or perfection as to personal property is also a date of filing or perfection as to proceeds.

(d) A purchase money security interest has priority over a conflicting judgment lien on the same personal property or its proceeds if the purchase money security interest is perfected at the time the judgment debtor, as a debtor under the security agreement, receives possession of the personal property or within 20 days thereafter.

(e) If a purchase money security interest in inventory has priority over a judgment lien pursuant to subdivision (d) and a conflicting security interest has priority over the purchase money security interest in the same inventory pursuant to Section 9324 of the Commercial Code, the conflicting security interest also has priority over the judgment lien on the inventory subject to the purchase money security interest, notwithstanding that the conflicting security interest would not otherwise have priority over the judgment lien.

(f) A judgment lien that has attached to personal property, and that is also subordinate under subdivision (b) to a security interest in the same personal property, is subordinate to the security interest only to the extent that the security interest secures advances made before the judgment lien attached or within 45 days thereafter or made without knowledge of the judgment lien or pursuant to a commitment entered into without knowledge of the judgment lien. For the purpose of this subdivision, a secured party shall be deemed not to have knowledge of a judgment lien on personal property until (1) the judgment creditor serves a copy of the notice of judgment lien on the secured party personally or by mail and (2) the secured party has knowledge of the judgment lien on personal property, as “knowledge” is defined in Section 1201 of the Commercial Code. If service on the secured party is by mail, it shall be sent to the secured party at the address shown in the financing statement or security agreement.

(g) A perfected agricultural lien on personal property has priority over a judgment lien on the same personal property if the statute creating the agricultural lien so provides.

(h) A security interest in personal property perfected by the filing of a financing statement under the law of a jurisdiction other than this state, or perfected by another method pursuant to the law of a jurisdiction other than this state, has priority over a judgment lien in the same personal property.

(Amended by Stats. 2009, Ch. 153, Sec. 2. Effective January 1, 2010.)



697.600

(a) A judgment lien on personal property has priority over any other judgment lien thereafter created on the property.

(b) For the purpose of this section, if two or more judgment liens attach to after-acquired property at the same time under subdivision (b) of Section 697.530, the judgment lien first filed has priority.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.610

Except as provided in Sections 9617 and 9622 of the Commercial Code, a judgment lien on personal property continues notwithstanding the sale, exchange, or other disposition of the property, unless the person receiving the property is one of the following:

(a) A buyer in ordinary course of business (as defined in Section 1201 of the Commercial Code) who, under Section 9320 of the Commercial Code, would take free of a security interest created by the seller.

(b) A lessee in ordinary course of business (as defined in paragraph (15) of subdivision (a) of Section 10103 of the Commercial Code) who, under Section 9321 of the Commercial Code, would take free of a security interest created by the lessor.

(c) A holder to whom a negotiable document of title has been duly negotiated within the meaning of Section 7501 of the Commercial Code.

(d) A purchaser of chattel paper who, under Section 9330 of the Commercial Code, would have priority over another security interest in the chattel paper.

(Amended by Stats. 1999, Ch. 991, Sec. 19. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



697.620

(a) As used in this section:

(1) “Cash proceeds” means money, checks, deposit accounts, and the like.

(2) “Proceeds” means identifiable cash proceeds received upon the sale, exchange, collection, or other disposition of property subject to a judgment lien on personal property.

(b) Except as provided in subdivision (c), the judgment lien on personal property continues in the proceeds with the same priority.

(c) In the event of insolvency proceedings (as defined in Section 1201 of the Commercial Code) instituted by or against the judgment debtor, the judgment lien continues under subdivision (b) only in the following proceeds:

(1) Proceeds in a separate deposit account containing only proceeds.

(2) Proceeds in the form of money which are neither commingled with other money nor deposited in a deposit account prior to the insolvency proceedings.

(3) Proceeds in the form of checks and the like which are not deposited in a deposit account prior to the insolvency proceedings.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.640

(a) The judgment creditor, judgment debtor, owner of property subject to a judgment lien on personal property created under the judgment, or a person having a security interest in or a lien on the property subject to the judgment lien, may file in the office of the Secretary of State an acknowledgment of satisfaction of judgment executed as provided in Section 724.060 or a court clerk’s certificate of satisfaction of judgment issued pursuant to Section 724.100, together with a statement containing the name of the judgment creditor, the name and address of the judgment debtor, and the file number of the notice of judgment lien. Upon such filing, the judgment lien created under the judgment that has been satisfied is extinguished as a matter of record. The fee for filing the acknowledgment or certificate is the same as the fee for filing a termination statement under Section 9404 of the Commercial Code.

(b) The filing officer shall treat an acknowledgment of satisfaction of judgment, or court clerk’s certificate of satisfaction of judgment, and statement filed pursuant to this section in the same manner as a termination statement filed pursuant to Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 20. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



697.650

(a) The judgment creditor may by a writing do any of the following:

(1) Release the judgment lien on all the personal property subject to the lien of a sole judgment debtor or of all the judgment debtors.

(2) If the notice of judgment lien names more than one judgment debtor, release the judgment lien on all the personal property subject to the lien of one or more but of less than all the judgment debtors.

(3) Release the judgment lien on all or a part of the personal property subject to the lien.

(4) Subordinate to a security interest or other lien or encumbrance the judgment lien on all or a part of the personal property subject to the judgment lien.

(b) A statement of release or subordination is sufficient if it is signed by the judgment creditor and contains the name and address of the judgment debtor, the file number of the notice of judgment lien, and wording appropriate to bring the statement within one of the paragraphs of subdivision (a). In the case of a release under paragraph (3) of subdivision (a), the statement of release shall also describe the property being released. In the case of a subordination under paragraph (4) of subdivision (a), the statement of subordination shall also describe the property on which the judgment lien is being subordinated and describe the security interest or other lien or encumbrance to which the judgment lien is being subordinated.

(c) The filing officer shall treat the filing of a statement of release pursuant to paragraph (1) of subdivision (a) of this section in the same manner as a termination statement filed pursuant to Sections 9513 and 9519 of the Commercial Code. The filing officer shall treat the filing of a statement of release pursuant to paragraph (2) of subdivision (a) of this section in the same manner as a comparable amendment filed pursuant to Sections 9512 and 9519 of the Commercial Code. The filing officer shall treat the filing of a statement of release pursuant to paragraph (3) of subdivision (a) of this section and the filing of a statement of subordination filed pursuant to paragraph (4) of subdivision (a) of this section in the same manner as a statement of release filed pursuant to Sections 9512 and 9519 of the Commercial Code.

(d) The fee for filing the statement is the same as that provided in Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 21. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



697.660

(a)If a notice of judgment lien on personal property filed in the office of the Secretary of State appears to create a judgment lien on personal property of a person who is not the judgment debtor because the name of the property owner is the same as or similar to that of the judgment debtor, the erroneously identified property owner or a person having a security interest in or a lien on the property may deliver to the judgment creditor a written demand that the judgment creditor file in the office of the Secretary of State a statement releasing the lien as to the property of such owner. The demand shall be accompanied by proof to the satisfaction of the judgment creditor that the property owner is not the judgment debtor and that the property is not subject to enforcement of the judgment against the judgment debtor.

(b) Within 15 days after receipt of the demand and proof satisfactory to the judgment creditor that the property owner is not the judgment debtor and that the property is not subject to enforcement of the judgment, the judgment creditor shall file in the office of the Secretary of State a statement releasing the lien on the property of such owner. If the judgment creditor improperly fails to file the statement of release within the time allowed, the judgment creditor is liable to the person who made the demand for all damages sustained by reason of such failure and shall also forfeit one hundred dollars ($100) to such person.

(c) If the judgment creditor does not file a statement of release pursuant to subdivision (b), the person who made the demand may apply to the court on noticed motion for an order releasing the judgment lien on the property of such owner. Notice of motion shall be served on the judgment creditor. Service shall be made personally or by mail. Upon presentation of evidence to the satisfaction of the court that the property owner is not the judgment debtor and that the property is not subject to enforcement of the judgment, the court shall order the judgment creditor to prepare and file the statement of release or shall itself order the release of the judgment lien on the property of such owner. The court order may be filed in the office of the Secretary of State with the same effect as the statement of release demanded under subdivision (a).

(d) The court shall award reasonable attorney’s fees to the prevailing party in any action or proceeding maintained pursuant to this section.

(e) The damages provided by this section are not in derogation of any other damages or penalties to which an aggrieved person may be entitled by law.

(f) The fee for filing a statement of release or court order under this section is the same as that provided in Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 21.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



697.670

(a) The Secretary of State may prescribe, provided that a cost-savings would be achieved thereby:

(1) The forms for the notice of judgment lien on personal property and the statement of continuation, release, or subordination provided for in this article.

(2) The form for the statement provided for in Section 697.640 and the situations when that form is required or is not required.

(b) A form prescribed by the Secretary of State for a notice or statement pursuant to subdivision (a) is deemed to comply with this article and supersedes any requirements specified in this article for the notice or statement.

(Amended by Stats. 2009, Ch. 410, Sec. 2. Effective January 1, 2010.)






ARTICLE 4 - Execution Lien

697.710

A levy on property under a writ of execution creates an execution lien on the property from the time of levy until the expiration of two years after the date of issuance of the writ unless the judgment is sooner satisfied.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.720

Subject to Section 701.630, if an interest in real property subject to an execution lien is transferred or encumbered, the interest transferred or encumbered remains subject to the lien after the transfer or encumbrance.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.730

(a) Subject to Section 701.630 and except as provided in subdivision (b), if tangible personal property subject to an execution lien is in the custody of a levying officer and is transferred or encumbered, the property remains subject to the lien after the transfer or encumbrance.

(b) If a levy upon tangible personal property of a going business is made by the levying officer placing a keeper in charge of the business, a purchaser or lessee of property subject to the execution lien takes the property free of the execution lien if the purchaser or lessee is one of the following:

(1) A buyer in ordinary course of business (as defined in Section 1201 of the Commercial Code) who, under Section 9320 of the Commercial Code, would take free of a security interest created by his or her seller.

(2) A lessee in ordinary course of business (as defined in paragraph (15) of subdivision (a) of Section 10103 of the Commercial Code) who, under Section 9321 of the Commercial Code, would take free of a security interest created by the lessor.

(Amended by Stats. 1999, Ch. 991, Sec. 22. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



697.740

Except as provided in Sections 9617 and 9622 of the Commercial Code and in Section 701.630, if personal property subject to an execution lien is not in the custody of a levying officer and the property is transferred or encumbered, the property remains subject to the lien after the transfer or encumbrance except where the transfer or encumbrance is made to one of the following persons:

(a) A person who acquires an interest in the property under the law of this state for reasonably equivalent value without knowledge of the lien. For purposes of this subdivision, value is given for a transfer or encumbrance if, in exchange for the transfer or encumbrance, property is transferred or an antecedent debt is secured or satisfied.

(b) A buyer in ordinary course of business (as defined in Section 1201 of the Commercial Code) who, under Section 9320 of the Commercial Code, would take free of a security interest created by the seller or encumbrancer.

(c) A lessee in ordinary course of business (as defined in paragraph (15) of subdivision (a) of Section 10103 of the Commercial Code) or a licensee in the ordinary course of business (as defined in subdivision (a) of Section 9321 of the Commercial Code) who, under Section 9321 of the Commercial Code, would take free of a security interest created by the lessor or the licensor.

(d) A holder in due course (as defined in Section 3302 of the Commercial Code) of a negotiable instrument within the meaning of Section 3104 of the Commercial Code.

(e) A holder to whom a negotiable document of title has been duly negotiated within the meaning of Section 7501 of the Commercial Code.

(f) A protected purchaser (as defined in Section 8303 of the Commercial Code) of a security or a person entitled to the benefits of Section 8502 or 8510 of the Commercial Code.

(g) A purchaser of chattel paper who gives new value and takes possession of the chattel paper in good faith and in the ordinary course of the purchaser’s business or a purchaser of an instrument who gives value and takes possession of the instrument in good faith.

(h) A holder of a purchase money security interest (as defined in Section 9103 of the Commercial Code).

(i) A collecting bank holding a security interest in items being collected, accompanying documents and proceeds, pursuant to Section 4210 of the Commercial Code.

(j) A person who acquires any right or interest in letters of credit, advices of credit, or money.

(k) A person who acquires any right or interest in property subject to a certificate of title statute of another jurisdiction under the law of which indication of a security interest on the certificate of title is required as a condition of perfection of the security interest.

(Amended by Stats. 1999, Ch. 991, Sec. 23. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



697.750

Notwithstanding Section 697.740, except as provided in Section 9617 of the Commercial Code and in Section 701.630, if (1) growing crops, (2) timber to be cut, or (3) minerals or the like (including oil or gas) to be extracted or accounts receivable resulting from the sale thereof at wellhead or minehead are subject to an execution lien and are transferred or encumbered, the property remains subject to the execution lien after the transfer or encumbrance.

(Amended by Stats. 1999, Ch. 991, Sec. 23.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






ARTICLE 5 - Other Liens Created by Enforcement Process

697.910

This article applies to liens created by any of the following:

(a) An examination proceeding as provided in Section 708.110, 708.120, or 708.205.

(b) A creditor’s suit as provided in Section 708.250.

(c) A charging order as provided in Section 708.320.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



697.920

Except as provided in Section 9617 of the Commercial Code and in Section 701.630, a lien described in Section 697.910 continues on property subject to the lien, notwithstanding the transfer or encumbrance of the property subject to the lien, unless the transfer or encumbrance is made to a person listed in Section 697.740.

(Amended by Stats. 1999, Ch. 991, Sec. 23.2. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)









CHAPTER 3 - Execution

ARTICLE 1 - General Provisions

699.010

Except as otherwise provided by statute, this chapter governs enforcement of a money judgment by a writ of execution.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



699.020

At any time after delivery of a writ of execution to a levying officer and before its return, a person indebted to the judgment debtor may pay to the levying officer the amount of the debt or so much thereof as is necessary to satisfy the money judgment. The levying officer shall give a receipt for the amount paid and such receipt is a discharge for the amount paid.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



699.030

If personal property sought to be levied upon is located in a private place of the judgment debtor:

(a) The levying officer making the levy shall demand delivery of the property by the judgment debtor and shall advise the judgment debtor that the judgment debtor may be liable for costs and attorney’s fees incurred in any further proceedings to obtain delivery of the property. If the judgment debtor does not deliver the property, the levying officer shall make no further effort to obtain custody of the property and shall promptly notify the judgment creditor of the failure to obtain custody of the property.

(b) The judgment creditor may apply to the court ex parte, or on noticed motion if the court so directs or a court rule so requires, for an order directing the levying officer to seize the property in the private place. The application may be made whether or not a writ has been issued and whether or not demand has been made pursuant to subdivision (a). The application for the order shall describe with particularity both the property sought to be levied upon, and the place where it is to be found, according to the best knowledge, information, and belief of the judgment creditor. The court may not issue the order unless the judgment creditor establishes that there is probable cause to believe that property sought to be levied upon is located in the place described. The levying officer making the levy, at the time delivery of the property pursuant to the order is demanded, shall announce his or her identity, purpose, and authority. If the property is not voluntarily delivered, the levying officer may cause the building or enclosure where the property is believed to be located to be broken open in such manner as the levying officer reasonably believes will cause the least damage, but if the levying officer reasonably believes that entry and seizure of the property will involve a substantial risk of death or serious bodily harm to any person, the levying officer shall refrain from entering and shall promptly make a return to the court setting forth the reasons for believing that the risk exists. In such a case, the court shall make such orders as may be appropriate.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



699.040

(a)If a writ of execution is issued, the judgment creditor may apply to the court ex parte, or on noticed motion if the court so directs or a court rule so requires, for an order directing the judgment debtor to transfer to the levying officer either or both of the following:

(1) Possession of the property sought to be levied upon if the property is sought to be levied upon by taking it into custody.

(2) Possession of documentary evidence of title to property of or a debt owed to the judgment debtor that is sought to be levied upon. An order pursuant to this paragraph may be served when the property or debt is levied upon or thereafter.

(b) The court may issue an order pursuant to this section upon a showing of need for the order.

(c) The order shall be personally served on the judgment debtor and shall contain a notice to the judgment debtor that failure to comply with the order may subject the judgment debtor to arrest and punishment for contempt of court.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



699.060

(a)The levying officer shall release property levied upon when the levying officer receives a written direction to release the property from the judgment creditor’s attorney of record or, if the judgment creditor does not have an attorney of record, from the judgment creditor, or when the levying officer receives a certified copy of a court order for release, or when otherwise required to release the property. The release shall include the signature and name of the attorney or judgment creditor issuing the release. The release extinguishes any execution lien or attachment lien in favor of the judgment creditor on the property released.

(b) If the property to be released has been taken into custody under the levy, it shall be released to the person from whom it was taken unless otherwise ordered by the court. If the person does not claim the property to be released, the levying officer shall retain custody of the property and shall serve on the person a notice of where possession of the property may be obtained. Service shall be made personally or by mail. If the person does not claim the property within 30 days after the notice is served, the levying officer shall sell the property in the manner provided by Article 6 (commencing with Section 701.510), other than cash, which does not have a value exceeding its face value. The levying officer shall deposit the proceeds of sale and cash, after first deducting the levying officer’s costs, with the county treasurer of the county where the property is located, payable to the order of the person. If the amount deposited is not claimed by the person, or the legal representative of the person, within five years after the deposit is made by making application to the treasurer or other official designated by the county, it shall be paid into the general fund of the county.

(c) If the property to be released has not been taken into custody under the levy, the levying officer shall release the property by issuing a written notice of release and serving it on the person who was served with a copy of the writ and a notice of levy to create the lien. Service shall be made personally or by mail.

(d) If the property to be released was levied upon by recording or filing a copy of the writ and a notice of levy, the levying officer shall record or file a written notice of release in the same office.

(e) The levying officer is not liable for releasing property in accordance with this section nor is any other person liable for acting in conformity with the release.

(f) The written direction to release property specified in subdivision (a) may be transmitted electronically to the levying officer pursuant to Chapter 2 (commencing with Section 263) of Title 4 of Part 1.

(Amended by Stats. 2010, Ch. 680, Sec. 6. Effective January 1, 2011.)



699.070

(a) The court may appoint a receiver or order the levying officer to take any action the court orders that is necessary to preserve the value of property levied upon, including but not limited to selling the property, if the court determines that the property is perishable or will greatly deteriorate or greatly depreciate in value or that for some other reason the interests of the parties will be best served by the order. An order may be made under this subdivision upon application of the judgment creditor, the judgment debtor, or a person who has filed a third-party claim pursuant to Division 4 (commencing with Section 720.010). The application shall be made on noticed motion if the court so directs or a court rule so requires. Otherwise, the application may be made ex parte.

(b) If the levying officer determines that property levied upon is extremely perishable or will greatly deteriorate or greatly depreciate in value before a court order pursuant to subdivision (a) could be obtained, the levying officer may take any action necessary to preserve the value of the property or may sell the property. The levying officer is not liable for a determination made in good faith under this subdivision.

(c) Except as otherwise provided by order of the court, a sale of property pursuant to this section shall be made in the manner provided by Article 6 (commencing with Section 701.510) and the proceeds shall be applied to the satisfaction of the money judgment in the manner provided by Article 7 (commencing with Section 701.810). Notwithstanding subdivisions (b) and (d) of Section 701.530, notice of sale shall be posted and served at a reasonable time before the sale, considering the character and condition of the property.

(d) If a receiver is appointed, the court shall fix the daily fee of the receiver and may order the judgment creditor to pay the fees and expenses of the receiver in advance or may direct that the whole or any part of the fees and expenses be paid from the proceeds of any sale of the property. Except as otherwise provided in this section, the provisions of Chapter 5 (commencing with Section 564) and Chapter 5a (commencing with Section 571) of Title 7 govern the appointment, qualifications, powers, rights, and duties of a receiver appointed under this section.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



699.080

(a) A registered process server may levy under a writ of execution on the following types of property:

(1) Real property, pursuant to Section 700.015.

(2) Growing crops, timber to be cut, or minerals or the like (including oil and gas) to be extracted or accounts receivable resulting from the sale thereof at the wellhead or minehead, pursuant to Section 700.020.

(3) Personal property in the custody of a levying officer, pursuant to Section 700.050.

(4) Personal property used as a dwelling, pursuant to subdivision (a) of Section 700.080.

(5) Deposit accounts, pursuant to Section 700.140.

(6) Property in a safe-deposit box, pursuant to Section 700.150.

(7) Accounts receivable or general intangibles, pursuant to Section 700.170.

(8) Final money judgments, pursuant to Section 700.190.

(9) Interest of a judgment debtor in personal property in the estate of a decedent, pursuant to Section 700.200.

(b) Before levying under the writ of execution, the registered process server shall deposit a copy of the writ with the levying officer and pay the fee provided by Section 26721 of the Government Code.

(c) If a registered process server levies on property pursuant to subdivision (a), the registered process server shall do both of the following:

(1) Comply with the applicable levy, posting, and service provisions of Article 4 (commencing with Section 700.010).

(2) Request any third person served to give a garnishee’s memorandum to the levying officer in compliance with Section 701.030 on a form provided by the registered process server.

(d) Within five court days after levy under this section, all of the following shall be filed with the levying officer:

(1) The writ of execution.

(2) A proof of service by the registered process server stating the manner of levy performed.

(3) Proof of service of the copy of the writ and notice of levy on other persons, as required by Article 4 (commencing with Section 700.010).

(4) Instructions in writing, as required by the provisions of Section 687.010.

(e) If the fee provided by Section 26721 of the Government Code has been paid, the levying officer shall perform all other duties under the writ as if the levying officer had levied under the writ and shall return the writ to the court. If the registered process server does not comply with subdivisions (b) and (d), the levy is ineffective and the levying officer is not required to perform any duties under the writ and may issue a release for any property sought to be levied upon.

(f) The fee for services of a registered process server under this section shall be allowed as a recoverable cost pursuant to Section 1033.5.

(g) A registered process server may levy more than once under the same writ of execution, provided that the writ is still valid.

(Amended by Stats. 2007, Ch. 15, Sec. 3. Effective January 1, 2008.)



699.090

If property that is required by law to be registered or recorded in the name of the owner is levied upon under a writ of execution and it appears at the time of the levy that the judgment debtor was the registered or record owner of the property and the judgment creditor caused the levy to be made and the lien maintained in good faith and in reliance upon such registered or recorded ownership, neither the judgment creditor, the levying officer, nor the sureties on an undertaking given by the judgment creditor pursuant to Chapter 2 (commencing with Section 720.110) or Chapter 3 (commencing with Section 720.210) of Division 4 is liable to a third person for the levy itself.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 2 - Writ of Execution and Notice of Levy

699.510

(a) Subject to subdivision (b), after entry of a money judgment, a writ of execution shall be issued by the clerk of the court, upon application of the judgment creditor, and shall be directed to the levying officer in the county where the levy is to be made and to any registered process server. The clerk of the court shall give priority to the application for, and issuance of, writs of execution on orders or judgments for child support and spousal support. A separate writ shall be issued for each county where a levy is to be made. Writs may be issued successively until the money judgment is satisfied, except that a new writ may not be issued for a county until the expiration of 180 days after the issuance of a prior writ for that county unless the prior writ is first returned.

(b) If the judgment creditor seeks a writ of execution to enforce a judgment made, entered, or enforceable pursuant to the Family Code, in addition to the requirements of this article, the judgment creditor shall satisfy the requirements of any applicable provisions of the Family Code.

(c) (1) The writ of execution shall be issued in the name of the judgment debtor as listed on the judgment, except that the judgment creditor shall omit the name of a judgment debtor from the application for a writ of execution if the liability of that judgment debtor has ceased with regard to the judgment, including either of the following occurrences:

(A) The judgment debtor has obtained a discharge of the judgment pursuant to Title 11 of the United States Code and notice thereof has been filed with the court.

(B) The judgment creditor files an acknowledgment of satisfaction of judgment with regard to the judgment debtor pursuant to Chapter 1 (commencing with Section 724.010) of Division 5.

(2) The writ of execution shall include the additional name or names, and the type of legal entity, by which the judgment debtor is known, as set forth in the affidavit of identity, as defined in Section 680.135, filed by the judgment creditor with the application for issuance of the writ of execution. Prior to the clerk of the court issuing a writ of execution containing any additional name or names by which the judgment debtor is known that are not listed on the judgment, the court shall approve the affidavit of identity. If the court determines, without a hearing or a notice, that the affidavit of identity states sufficient facts upon which the judgment creditor has identified the additional names of the judgment debtor, the court shall authorize the issuance of the writ of execution with the additional name or names.

(d) In any case where the writ of execution lists any name other than that listed on the judgment, the person in possession or control of the levied property, if other than the judgment debtor, shall not pay to the levying officer the amount or deliver the property being levied upon until being notified to do so by the levying officer. The levying officer may not require the person, if other than the judgment debtor, in possession or control of the levied property to pay the amount or deliver the property levied upon until the expiration of 15 days after service of notice of levy.

(e) If a person who is not the judgment debtor has property erroneously subject to an enforcement of judgment proceeding based upon an affidavit of identity, the person shall be entitled to the recovery of reasonable attorney’s fees and costs from the judgment creditor incurred in releasing the person’s property from a writ of execution, in addition to any other damages or penalties to which an aggrieved person may be entitled to by law, including Division 4 (commencing with Section 720.010).

(Amended by Stats. 2013, Ch. 176, Sec. 2. Effective January 1, 2014.)



699.520

The writ of execution shall require the levying officer to whom it is directed to enforce the money judgment and shall include the following information:

(a) The date of issuance of the writ.

(b) The title of the court where the judgment is entered and the cause and number of the action.

(c) The name and address of the judgment creditor and the name and last known address of the judgment debtor. If the judgment debtor is other than a natural person, the type of legal entity shall be stated.

(d) The date of the entry of the judgment and of any subsequent renewals and where entered in the records of the court.

(e) The total amount of the money judgment as entered or renewed, together with costs thereafter added to the judgment pursuant to Section 685.090 and the accrued interest on the judgment from the date of entry or renewal of the judgment to the date of issuance of the writ, reduced by any partial satisfactions and by any amounts no longer enforceable.

(f) The amount required to satisfy the money judgment on the date the writ is issued.

(g) The amount of interest accruing daily on the principal amount of the judgment from the date the writ is issued.

(h) Whether any person has requested notice of sale under the judgment and, if so, the name and mailing address of that person.

(i) The sum of the fees and costs added to the judgment pursuant to Section 6103.5 or 68511.3 of the Government Code, and which is in addition to the amount owing to the judgment creditor on the judgment.

(j) Whether the writ of execution includes any additional names of the judgment debtor pursuant to an affidavit of identity, as defined in Section 680.135.

(k) A statement indicating whether the case is limited or unlimited.

(Amended by Stats. 2010, Ch. 680, Sec. 8. Effective January 1, 2011.)



699.530

(a) Upon delivery of the writ of execution to the levying officer to whom the writ is directed, together with the written instructions of the judgment creditor, the levying officer shall execute the writ in the manner prescribed by law.

(b) The levying officer may not levy upon any property under the writ after the expiration of 180 days from the date the writ was issued.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



699.540

The notice of levy required by Article 4 (commencing with Section 700.010) shall inform the person notified of all of the following:

(a) The capacity in which the person is notified.

(b) The property that is levied upon.

(c) The person’s rights under the levy, including the right to claim an exemption pursuant to Chapter 4 (commencing with Section 703.010) and the right to make a third-party claim pursuant to Division 4 (commencing with Section 720.010).

(d) The person’s duties under the levy.

(e) All names listed in the writ of execution pursuant to an affidavit of identity, as defined in Section 680.135, if any.

(Amended by Stats. 2000, Ch. 639, Sec. 5. Effective January 1, 2001.)



699.545

A copy of the original notice of levy which has been served upon a third party holding the property sought to be levied upon and the affidavit of identity, as defined in Section 680.135, if any, if served upon the judgment debtor or any other party, shall suffice as the notice of levy to that person.

(Amended by Stats. 2000, Ch. 639, Sec. 6. Effective January 1, 2001.)



699.550

In any case where property has been levied upon and, pursuant to a levy, a copy of the writ of execution and a notice of levy are required by statute to be posted or to be served on or mailed to the judgment debtor or other person, failure to post, serve, or mail the copy of the writ and the notice does not affect the execution lien created by the levy. Failure to serve on or mail to the judgment debtor a list of exemptions does not affect the execution lien created by the levy.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



699.560

(a) Except as provided in subdivisions (b) and (c), the writ expires and the levying officer to whom the writ of execution is delivered shall return the writ to the court, or store the writ as provided in Section 263.6, and file a return with the court reporting the levying officer’s actions and an accounting of amounts collected, and costs incurred, at the earliest of the following times:

(1) Two years from the date of issuance of the writ, unless paragraph (1) of subdivision (a) of Section 706.022 is applicable.

(2) Promptly after all of the duties under the writ are performed.

(3) When return is requested in writing by the judgment creditor.

(4) If no levy takes place under the writ within 180 days after its issuance, promptly after the expiration of the 180-day period.

(5) Upon expiration of the time for enforcement of the money judgment.

(b) If a levy has been made under Section 700.200 upon an interest in personal property in the estate of a decedent, the writ shall be returned within the time prescribed in Section 700.200.

(c) If a levy has been made under Section 5103 of the Family Code on the judgment debtor’s right to the payment of benefits from an employee pension benefit plan, the writ shall be returned within the time prescribed in that section.

(d) If a levy has been made under the Wage Garnishment Law (Chapter 5 (commencing with Section 706.010)), and the earnings withholding order remains in effect, the writ of execution shall be returned as provided in subdivision (a) and a supplemental return shall be made as provided in Section 706.033.

(e) Subject to the limitations in subdivision (c) of Section 263, a levying officer may electronically file with the court the return, containing the information required by subdivision (a), pursuant to Chapter 2 (commencing with Section 263) of Title 4 of Part 1.

(Amended by Stats. 2010, Ch. 680, Sec. 9. Effective January 1, 2011.)






ARTICLE 3 - Property Subject to Execution

699.710

Except as otherwise provided by law, all property that is subject to enforcement of a money judgment pursuant to Article 1 (commencing with Section 695.010) of Chapter 1 is subject to levy under a writ of execution to satisfy a money judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



699.720

(a) The following types of property are not subject to execution:

(1) An alcoholic beverage license that is transferable under Article 5 (commencing with Section 24070) of Chapter 6 of Division 9 of the Business and Professions Code.

(2) The interest of a partner in a partnership or member in a limited liability company if the partnership or the limited liability company is not a judgment debtor.

(3) A cause of action that is the subject of a pending action or special proceeding.

(4) A judgment in favor of the judgment debtor prior to the expiration of the time for appeal from the judgment or, if an appeal is filed, prior to the final determination of the appeal.

(5) A debt (other than earnings) owing and unpaid by a public entity.

(6) The loan value of an unmatured life insurance, endowment, or annuity policy.

(7) A franchise granted by a public entity and all the rights and privileges of the franchise.

(8) The interest of a trust beneficiary.

(9) A contingent remainder, executory interest, or other interest in property that is not vested.

(10) Property in a guardianship or conservatorship estate.

(b) Nothing in subdivision (a) affects or limits the right of the judgment creditor to apply property to the satisfaction of a money judgment pursuant to any applicable procedure other than execution.

(Amended by Stats. 1996, Ch. 57, Sec. 1. Effective June 6, 1996.)






ARTICLE 4 - Methods of Levy

700.010

(a) At the time of levy pursuant to this article or promptly thereafter, the levying officer shall serve a copy of the following on the judgment debtor:

(1) The writ of execution.

(2) A notice of levy.

(3) If the judgment debtor is a natural person, a copy of the form listing exemptions prepared by the Judicial Council pursuant to subdivision (c) of Section 681.030, the list of exemption amounts published pursuant to subdivision (e) of Section 703.150, a copy of the form that the judgment debtor may use to make a claim of exemption pursuant to Section 703.520, and a copy of the form the judgment debtor may use to provide a financial statement pursuant to Section 703.530.

(4) Any affidavit of identity, as defined in Section 680.135, for names of the debtor listed on the writ of execution.

(b) Service under this section shall be made personally or by mail.

(Amended by Stats. 2013, Ch. 64, Sec. 4. Effective January 1, 2014.)



700.015

(a) To levy upon real property, the levying officer shall record with the recorder of the county where the real property is located a copy of the writ of execution and a notice of levy that describes the property levied upon and states that the judgment debtor’s interest in the described property has been levied upon. If the judgment debtor’s interest in the real property stands upon the records of the county in the name of a person other than the judgment debtor, the notice of levy shall identify the third person and the recorder shall index the copy of the writ and notice of levy in the names of both the judgment debtor and the third person.

(b) At the time of levy or promptly thereafter, the levying officer shall serve a copy of the writ and a notice of levy on any third person in whose name the judgment debtor’s interest in the real property stands upon the records of the county. Service shall be made personally or by mail. If service on the third person is by mail, it shall be sent to the person at the address for such person, if any, shown by the records of the office of the tax assessor of the county where the real property is located or, if no address is so shown, to the person at the address used by the county recorder for the return of the instrument creating the interest of the third person in the property.

(c) At the time of levy or promptly thereafter, the levying officer shall serve a copy of the writ and a notice of levy on one occupant of the real property. Service on the occupant shall be made by leaving the copy of the writ and a notice of levy with the occupant personally or, in the occupant’s absence, with a person of suitable age and discretion found upon the real property when service is attempted who is either an employee or agent of the occupant or a member of the occupant’s household. If unable to serve such an occupant at the time service is attempted, the levying officer shall post the copy of the writ and the notice of levy in a conspicuous place on the real property. If the real property described in the notice of levy consists of more than one distinct lot, parcel, or governmental subdivision and any of the lots, parcels, or governmental subdivisions lies with relation to any of the others so as to form one or more continuous, unbroken tracts, only one service or posting need be made under this subdivision as to each continuous, unbroken tract.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.020

(a) To levy upon (1) growing crops, (2) timber to be cut, or (3) minerals or the like (including oil and gas) to be extracted or accounts receivable resulting from the sale thereof at the wellhead or minehead, the levying officer shall record with the recorder of the county where those crops, timber, or minerals or the like are located a copy of the writ of execution and a notice of levy that describes the property levied upon and states that the judgment debtor’s interest in the described property has been levied upon and describes the real property where the crops, timber, or minerals or the like are located. If the judgment debtor’s interest in the crops, timber, minerals or the like, or if the real property where the crops, timber, or minerals or the like are located, stands upon the records of the county in the name of a person other than the judgment debtor, the notice of levy shall identify the third person and the recorder shall index the copy of the writ and notice of levy in the names of both the judgment debtor and the third person.

(b) At the time of levy or promptly thereafter, the levying officer shall serve a copy of the writ and a notice of levy personally or by mail on the following persons:

(1) Any third person in whose name the judgment debtor’s interest in the crops, timber, minerals or the like stands upon the records of the county and any third person in whose name the real property stands upon the records of the county. If service on the third person is by mail, it shall be sent to the person at the address for the person, if any, shown by the records of the office of the assessor of the county where the real property is located or, if no address is so shown, to the person at the address used by the county recorder for the return of the instrument creating the interest of the third person in the property.

(2) Any secured party who has filed a financing statement with respect to the crops, timber, or minerals or the like or the accounts receivable, prior to the date of levy on the property.

(c) At the time of levy or promptly thereafter, the levying officer shall serve a copy of the writ and a notice of levy on one occupant of the real property where the crops, timber, or minerals or the like are located. Service on the occupant shall be made by leaving the copy of the writ and a notice of levy with the occupant personally or, in the occupant’s absence, with a person of suitable age and discretion found upon the real property when service is attempted who is either an employee or agent of the occupant or a member of the occupant’s household. If he or she is unable to serve an occupant or suitable person at the time service is attempted, the levying officer shall post the copy of the writ and the notice of levy in a conspicuous place on the real property. However, the posting requirement of the preceding sentence shall not apply where the levy is made upon minerals or the like (but not including oil or gas) and no dwelling is located on the real property. If the real property described in the notice of levy consists of more than one distinct lot, parcel, or governmental subdivision and any of the lots, parcels, or governmental subdivisions lies with relation to any of the others so as to form one or more continuous, unbroken tracts, only one service or posting need be made under this subdivision as to each continuous, unbroken tract.

(Amended by Stats. 1993, Ch. 1187, Sec. 1.5. Effective January 1, 1994.)



700.030

Unless another method of levy is provided by this article, to levy upon tangible personal property in the possession or under the control of the judgment debtor, the levying officer shall take the property into custody.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.040

(a) Unless another method of levy is provided by this article, to levy upon tangible personal property in the possession or under the control of a third person, the levying officer shall personally serve a copy of the writ of execution and a notice of levy on the third person.

(b) If goods are in the possession of a bailee who has issued a negotiable document of title therefor, the goods may not be levied upon but the negotiable document of title may be levied upon in the manner provided by Section 700.120. If goods are in the possession of a bailee other than one who has issued a negotiable document of title therefor, the goods may be levied upon in the manner provided by Section 700.060. As used in this subdivision, “bailee” means “bailee” as defined in Section 7102 of the Commercial Code.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.050

(a) To levy upon personal property in the custody of a levying officer:

(1) If the writ of execution is directed to the levying officer having custody of the property, the judgment creditor shall deliver the writ to the levying officer.

(2) If the writ of execution is directed to a levying officer other than the levying officer having custody of the property, the levying officer to whom the writ is directed shall serve a copy of the writ and a notice of levy on the levying officer having custody. Service shall be made personally or by mail.

(b) The levying officer having custody of the property shall comply with the writs in the order they are received and is not subject to the provisions of Article 5 (commencing with Section 701.010) (duties and liabilities of third persons after levy).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.060

(a) To levy upon goods in the possession of a bailee (as defined in Section 7102 of the Commercial Code) other than one who has issued a negotiable document of title therefor, the levying officer shall personally serve a copy of the writ of execution and a notice of levy on the bailee.

(b) If the goods described in subdivision (a) are subject to a security interest, the levying officer shall, if so instructed by the judgment creditor, serve a copy of the writ of execution and a notice of levy on the secured party. Service shall be made personally or by mail.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.070

To levy upon tangible personal property of a going business in the possession or under the control of the judgment debtor, the levying officer shall comply with Section 700.030, except to the extent that the judgment creditor instructs that levy be made in the following manner:

(a) The levying officer shall place a keeper in charge of the business for the period requested by the judgment creditor. During the period, the business may continue to operate in the ordinary course of business provided that all sales are final and are for cash or its equivalent. For the purpose of this subdivision, a check is the equivalent of cash. The levying officer is not liable for accepting payment in the form of a cash equivalent. The keeper shall take custody of the proceeds from all sales unless otherwise directed by the judgment creditor.

(b) The levying officer shall take the tangible personal property into exclusive custody at the earliest of the following times:

(1) At any time the judgment debtor objects to placement of a keeper in charge of the business.

(2) At any time when requested by the judgment creditor.

(3) At the end of 10 days from the time the keeper is placed in charge of the business.

(c) Where a keeper is placed in a business for the purpose of taking into custody tangible personal property consisting solely of money or equivalent proceeds of sales, the provisions of subdivision (b) shall not apply, and the levying officer shall take such property into exclusive custody at the end of each daily keeper period.

(Amended by Stats. 1996, Ch. 1159, Sec. 11. Effective January 1, 1997.)



700.080

(a) To levy upon personal property used as a dwelling, the levying officer shall serve a copy of the writ of execution and a notice of levy on one occupant of the property. Service on the occupant shall be made by leaving the copy of the writ and the notice of levy with the occupant personally or, in the occupant’s absence, with a person of suitable age and discretion found at the property when service is attempted who is a member of the occupant’s family or household. If unable to serve the occupant at the time service is attempted, the levying officer shall make the levy by posting the copy of the writ and the notice of levy in a conspicuous place on the property.

(b) If the judgment creditor so instructs, the levying officer shall place a keeper in charge of the property for a period requested by the judgment creditor.

(c) The judgment creditor may apply to the court on noticed motion for an order directing the levying officer to remove the occupants. The notice of motion shall be served on any legal owner and any junior lienholder who was served pursuant to Section 700.090, on the occupant, and, if the judgment debtor is not the occupant, on the judgment debtor. Service shall be made personally or by mail. At the hearing on the motion the court shall determine the occupant’s right to possession and shall make an order including terms and conditions that are appropriate under the circumstances of the case.

(d) Personal property used as a dwelling shall include a mobilehome, whether the mobilehome is occupied or unoccupied at the time of the levy.

(Amended by Stats. 1995, Ch. 446, Sec. 2. Effective January 1, 1996.)



700.090

If a vehicle or vessel is levied upon and a certificate of ownership has been issued by the Department of Motor Vehicles for such vehicle or vessel and the certificate of ownership is still in effect, or if a manufactured home, mobilehome, or commercial coach is levied upon and a permanent title record has been established by the Department of Housing and Community Development for such manufactured home, mobilehome, or commercial coach the levying officer shall determine from the appropriate department the name and address of the legal owner and each junior lienholder of the property levied upon. If the legal owner or junior lienholder is not the judgment debtor and is not in possession of the vehicle, vessel, manufactured home, mobilehome, or commercial coach, the levying officer shall at the time of levy or promptly thereafter serve a copy of the writ of execution and a notice of levy on the legal owner or junior lienholder. Service shall be made personally or by mail.

(Amended by Stats. 1983, Ch. 1124, Sec. 10.)



700.100

(a) To levy upon chattel paper, the levying officer shall:

(1) If the chattel paper is in the possession of the judgment debtor, take the chattel paper into custody.

(2) If the chattel paper is in the possession of a third person, personally serve a copy of the writ of execution and a notice of levy on the third person.

(b) If the levying officer obtains custody of the chattel paper or if pursuant to a security agreement the judgment debtor has liberty to collect or compromise the chattel paper or to accept the return of goods or make repossessions, the levying officer shall, if so instructed by the judgment creditor, serve a copy of the writ of execution and a notice of levy on the account debtor. Service shall be made personally or by mail.

(c) In addition to any other rights created by a levy on chattel paper, the levy creates a lien on the judgment debtor’s rights in specific goods subject to the chattel paper.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.110

(a) To levy upon an instrument, the levying officer shall:

(1) If the instrument is in the possession of the judgment debtor, take the instrument into custody.

(2) If the instrument is in the possession of a third person, personally serve a copy of the writ of execution and a notice of levy on the third person.

(b) If the levying officer obtains custody of the instrument, the levying officer shall, if the judgment creditor so instructs, serve a copy of the writ of execution and a notice of levy on the obligor. Service shall be made personally or by mail.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.120

To levy upon a negotiable document of title, the levying officer shall:

(a) If the negotiable document of title is in the possession of the judgment debtor, take the negotiable document of title into custody.

(b) If the negotiable document of title is in the possession of a third person, personally serve a copy of the writ of execution and a notice of levy on the third person.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.130

To levy upon a security, the levying officer shall comply with Section 8112 of the Commercial Code. The legal process referred to in Section 8112 of the Commercial Code means the legal process required by the state in which the chief executive office of the issuer of the security is located and, where that state is California, means personal service by the levying officer of a copy of the writ of execution and notice of levy on the person who is to be served.

(Amended by Stats. 1996, Ch. 497, Sec. 3. Effective January 1, 1997.)



700.140

(a) Subject to Sections 684.115 and 700.160, to levy upon a deposit account, the levying officer shall personally serve a copy of the writ of execution and a notice of levy on the financial institution with which the deposit account is maintained.

(b) The execution lien that arises upon service of a writ of execution and notice of levy reaches only amounts in a deposit account at the time of service on the financial institution, including the amount of any deposit not yet finally collected unless the deposit is returned unpaid to the financial institution.

(c) The levying officer shall serve a copy of the writ of execution and a notice of levy on any third person in whose name any deposit account described therein stands. Service shall be made personally or by mail as follows:

(1) At the time of levy or promptly thereafter, if the party seeking the levy informs the levying officer of the person and his, her, or its residence or business address.

(2) Promptly following the levying officer’s receipt of a garnishee’s memorandum if service was not accomplished pursuant to paragraph (1) if the garnishee’s memorandum identifies the person and his, her, or its residence or business address.

(d) The financial institution shall not honor a withdrawal request or a check or other order for the payment of money from the deposit account if presentment of the withdrawal request or item to the financial institution occurs during the time the execution lien is in effect unless, following the withdrawal or payment, sufficient funds are available to cover the levy. For these purposes, a withdrawal from the deposit account to cover the financial institution’s standard fee or charge for processing the levy shall not be considered a payment of money from the account in violation of this subdivision.

(e) During the time the execution lien is in effect, the financial institution is not liable to any person for any of the following:

(1) Performance of the duties of a garnishee under the levy.

(2) Nonpayment of a check or other order for the payment or transfer of money drawn or presented against the deposit account if the nonpayment is pursuant to the requirements of subdivision (d).

(3) Refusal to pay a withdrawal from the deposit account if the refusal is pursuant to the requirements of subdivision (d).

(f) When the amount levied upon pursuant to this section is paid to the levying officer, the execution lien on the deposit account levied upon terminates.

(g) For the purposes of this section, none of the following is a third person in whose name the deposit account stands:

(1) A person who is only a person named as the beneficiary of a Totten trust account.

(2) A person who is only a payee designated in a pay-on-death provision in an account pursuant to Section 18318.5 of the Financial Code or Section 5140 of the Probate Code, or other similar provision.

(3) A person who is only acting in a representative or custodial capacity with respect to benefits paid or payable by the United States government. Rather, accounts maintained by the representative or custodian shall be deemed to stand in the beneficiary’s name, and the amounts therein shall be covered by a levy against the beneficiary.

(h) For purposes of this section, final payment of a deposit shall be deemed to have occurred in accordance with Section 4215 or 11210 of the Commercial Code or with automated clearinghouse or Federal Reserve System rule, regulation, operating circular, or similar governing document, as applicable to the deposit. If, for any reason, a deposit is returned by the financial institution upon which it is drawn, the deposit shall not be deemed finally collected for purposes of this subdivision regardless of any later payment by the financial institution upon which the deposit is drawn.

(Amended by Stats. 2012, Ch. 484, Sec. 8. Effective January 1, 2013.)



700.150

(a) Subject to Section 700.160, to levy upon property in a safe-deposit box, the levying officer shall personally serve a copy of the writ of execution and a notice of levy on the financial institution with which the safe-deposit box is maintained.

(b) At the time of the levy or promptly thereafter, the levying officer shall serve a copy of the writ of execution and a notice of levy on any third person in whose name the safe-deposit box stands. Service shall be made personally or by mail.

(c) During the time the execution lien is in effect, the financial institution may not permit the removal of any of the contents of the safe-deposit box except as directed by the levying officer.

(d) Upon receipt of a garnishee’s memorandum from the financial institution indicating a safe-deposit box is under levy, the levying officer shall promptly mail a written notice to the judgment creditor demanding an additional fee as required by Section 26723 of the Government Code, plus the costs to open the safe-deposit box and seize and store the contents. The levying officer shall release the levy on the safe-deposit box if the judgment creditor does not pay the required fee, plus costs, within three business days plus the extended time period specified in subdivision (a) of Section 1013 for service by mail by the levying officer.

(e) The levying officer may first give the person in whose name the safe-deposit box stands an opportunity to open the safe-deposit box to permit the removal pursuant to the levy of the property levied upon. The financial institution may refuse to permit the forcible opening of the safe-deposit box to permit the removal of the property levied upon unless the levying officer or the judgment creditor pays in advance the cost of forcibly opening the safe-deposit box and of repairing any damage caused thereby.

(f) The levying officer shall give the judgment creditor at least three court days’ advance notice of the date and time the levying officer will open the safe-deposit box and seize the contents thereof, and the judgment creditor shall be entitled to be present at that time.

(g) During the time the execution lien is in effect, the financial institution is not liable to any person for any of the following:

(1) Performance of the duties of a garnishee under the levy.

(2) Refusal to permit access to the safe-deposit box by the person in whose name it stands.

(3) Removal of any of the contents of the safe-deposit box pursuant to the levy.

(h) If the levying officer removes any property from the safe-deposit box to satisfy the levy, but allows other property to remain in the safe-deposit box, the execution lien is released automatically with respect to any property that remains in the safe-deposit box.

(Amended by Stats. 2012, Ch. 484, Sec. 9. Effective January 1, 2013.)



700.160

(a) Except as provided in subdivision (b), a deposit account or safe-deposit box standing in the name of a person other than the judgment debtor, either alone or together with third persons, is not subject to levy under Section 700.140 or 700.150 unless the legal process served on the third party includes a court order authorizing the levy.

(b) A court order is not required to levy on a deposit account or safe-deposit box standing in the name of any of the following:

(1) The judgment debtor, whether alone or together with third persons.

(2) The judgment debtor’s spouse or registered domestic partner, whether alone or together with other persons, provided an affidavit is delivered to the financial institution at the time of levy showing that person is the judgment debtor’s spouse or registered domestic partner.

(3) A fictitious business name, provided a copy of an unexpired statement certified in accordance with Section 17926 of the Business and Professions Code is delivered to the financial institution at the time of levy, the fictitious business name statement does not list any person other than the judgment debtor, the judgment debtor’s spouse or the judgment debtor’s registered domestic partner as the person or persons doing business under the fictitious business name, and, if a person other than the judgment debtor is listed in the statement, an affidavit stating that the other person is the judgment debtor’s spouse or registered domestic partner is delivered to the financial institution at the time of the levy.

(4) The additional name of a judgment debtor listed on the legal process pursuant to an affidavit of identity as provided by Section 680.135, whether alone or together with third persons.

(c) In any case where a deposit account in the name of a person other than the judgment debtor, whether alone or together with the judgment debtor, is levied upon, the financial institution shall not pay to the levying officer the amount levied upon until being notified to do so by the levying officer. The levying officer may not require the financial institution to pay the amount levied upon until the expiration of 15 days after service of notice of levy on the third person.

(Amended by Stats. 2012, Ch. 484, Sec. 10. Effective January 1, 2013.)



700.170

(a) Unless another method of levy is provided by this article, to levy upon an account receivable or general intangible, the levying officer shall personally serve a copy of the writ of execution and a notice of levy on the account debtor.

(b) If a levy is made under subdivision (a) and payments on the account receivable or general intangible are made to a person other than the judgment debtor (whether pursuant to a security agreement, assignment for collection, or otherwise), the levying officer shall, if so instructed by the judgment creditor, personally serve a copy of the writ of execution and a notice of levy on such third person. Service of the copy of the writ and notice of levy on such third person is a levy on any amounts owed to the judgment debtor by such third person.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.180

(a) The following property may be levied upon pursuant to this article notwithstanding that the property levied upon is the subject of a pending action or special proceeding:

(1) Real property.

(2) Growing crops, timber to be cut, or minerals or the like (including oil and gas) to be extracted or accounts receivable resulting from the sale thereof at the wellhead or minehead.

(3) Tangible personal property in the possession or under the control of the judgment debtor or in the custody of a levying officer.

(4) The interest of a judgment debtor in personal property in the estate of a decedent, whether the interest arises by testate or intestate succession.

(b) Except as provided in subdivision (a), a levy upon property that is the subject of an action or special proceeding pending at the time of the levy is not effective.

(c) If a levy is attempted but is ineffective under subdivision (b) and the levying officer has requested a garnishee’s memorandum under Section 701.030 in connection with the ineffective levy, the garnishee’s memorandum shall include the following information in addition to that required by Section 701.030:

(1) A statement that the levy on the property is not effective because the property is the subject of a pending action or special proceeding.

(2) The title of the court, cause, and number of the pending action or proceeding.

(d) For the purpose of this section, an action or proceeding is pending from the time the action or proceeding is commenced until judgment has been entered and the time for appeal has expired or, if an appeal is filed, until the appeal has been finally determined.

(e) Nothing in this section affects or limits the right of the judgment creditor to obtain a lien pursuant to Article 5 (commencing with Section 708.410) of Chapter 6.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



700.190

(a) As used in this section, “final money judgment” means a money judgment after the time for appeal from the judgment has expired or, if an appeal is filed, after the appeal has been finally determined.

(b) To levy upon a final money judgment, the levying officer shall file a copy of the writ of execution and a notice of levy with the clerk of the court that entered the final money judgment. The court clerk shall endorse upon the judgment a statement of the existence of the execution lien and the time it was created. If an abstract of the judgment is issued, it shall include a statement of the execution lien in favor of the judgment creditor.

(c) At the time of levy or promptly thereafter, the levying officer shall serve a copy of the writ of execution and a notice of levy on the judgment debtor obligated to pay the final money judgment levied upon. Service shall be made personally or by mail.

(Amended by Stats. 1984, Ch. 538, Sec. 25.3.)



700.200

(a) To levy upon the interest of the judgment debtor in personal property in the estate of a decedent, whether the interest arises by testate or intestate succession, the levying officer shall personally serve a copy of the writ and a notice of levy on the personal representative of the decedent. The levy does not impair the powers of the representative over the property for the purposes of administration.

(b) The personal representative shall report the levy to the court in which the estate is being administered when any petition for distribution is filed. If a decree orders distribution to the judgment debtor, the court making the decree shall order the property levied upon to be delivered to the levying officer. The property may not be delivered to the levying officer until the decree distributing the property has become final. To the extent the property delivered to the levying officer is not necessary to satisfy the money judgment, it shall be released to the judgment debtor.

(c) Promptly after the property is delivered to the levying officer pursuant to subdivision (b), the levying officer shall serve a notice describing the property on the judgment debtor. Service shall be made personally or by mail. Notwithstanding Section 703.520, a claim of exemption for the property described in the notice may be made within 10 days after the notice was served on the judgment debtor.

(d) Notwithstanding Section 697.710, an execution lien created by a levy pursuant to this section continues for a period of one year after the decree distributing the interest has become final unless the judgment is sooner satisfied.

(e) A writ under which a levy is made pursuant to this section shall be returned not later than one year after the date the decree distributing the interest has become final.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 5 - Duties and Liabilities of Third Persons After Levy

701.010

(a) Except as otherwise provided by statute, when a levy is made by service of a copy of the writ of execution and a notice of levy on a third person, the third person at the time of levy or promptly thereafter shall comply with this section.

(b) Unless the third person has good cause for failure or refusal to do so:

(1) The third person shall deliver to the levying officer any of the property levied upon that is in the possession or under the control of the third person at the time of levy unless the third person claims the right to possession of the property.

(2) To the extent that the third person does not deny an obligation levied upon, or claim a priority over the judgment creditor’s lien, the third person shall pay to the levying officer both of the following:

(A) The amount of the obligation levied upon that is due and payable to the judgment debtor at the time of levy.

(B) Amounts that become due and payable to the judgment debtor on the obligation levied upon during the period of the execution lien.

(3) If the third person makes a delivery or payment to the levying officer pursuant to this section, the third person shall execute and deliver any documents necessary to effect the transfer of the property.

(c) For the purposes of this section, “good cause” includes, but is not limited to, a showing that the third person did not know or have reason to know of the levy from all the facts and circumstances known to the third person.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.020

(a) If a third person is required by this article to deliver property to the levying officer or to make payments to the levying officer and the third person fails or refuses without good cause to do so, the third person is liable to the judgment creditor for whichever of the following is the lesser amount:

(1) The value of the judgment debtor’s interest in the property or the amount of the payments required to be made.

(2) The amount required to satisfy the judgment pursuant to which the levy is made.

(b) The third person’s liability continues until the earliest of the following times:

(1) The time when the property levied upon is delivered to the levying officer or the payments are made to the levying officer.

(2) The time when the property levied upon is released pursuant to Section 699. 060.

(3) The time when the judgment is satisfied or discharged.

(c) If the third person’s liability is established, the court that determines the liability may, in its discretion, require the third person to pay the costs and reasonable attorney’s fees incurred by the judgment creditor in establishing the liability.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.030

(a) At the time of service of a copy of the legal process on a third person, the levying officer shall request the third person to give the levying officer a garnishee’s memorandum containing the information required by this section. Within 10 days after the legal process is served, the third person shall mail or deliver the garnishee’s memorandum to the levying officer whether or not the levy is effective.

(b) The garnishee’s memorandum shall be executed under oath and shall contain the following information, as applicable:

(1) A description of any property of the judgment debtor sought to be levied upon that is not delivered to the levying officer and the reason for not delivering the property.

(2) A description of any property of the judgment debtor not sought to be levied upon that is in the possession or under the control of the third person at the time of levy.

(3) A statement of the amount and terms of any obligation to the judgment debtor sought to be levied upon that is due and payable and is not paid to the levying officer, and the reason for not paying the obligation.

(4) A statement of the amount and terms of any obligation to the judgment debtor sought to be levied upon that is not due and payable at the time of levy.

(5) A statement of the amount and terms of any obligation to the judgment debtor at the time of levy not sought to be levied upon.

(6) A description of claims and rights of other persons to the property or obligation levied upon that are known to the third person and the names and addresses of those other persons.

(7) A statement that the garnishee holds neither any property nor any obligations in favor of the judgment debtor.

(c) If a garnishee’s memorandum is received from the third person, the levying officer shall retain a copy and promptly mail or deliver a copy of the memorandum to the judgment creditor.

(d) Except as provided in subdivisions (e) and (f), if a third person does not give the levying officer a garnishee’s memorandum within the time provided in subdivision (a), or does not provide complete information, the third person may, in the court’s discretion, be required to pay the costs and reasonable attorney’s fees incurred in any proceedings to obtain the information required in the garnishee’s memorandum.

(e) Notwithstanding subdivision (a), when the levy is made upon a deposit account or upon property in a safe-deposit box, the financial institution need not give a garnishee’s memorandum to the levying officer if the financial institution fully complies with the levy and, if a garnishee’s memorandum is required, the garnishee’s memorandum needs to provide information with respect only to property that is carried on the records available at the office or branch where the levy is made provided that if a levy has been served at a central location designated by a financial institution in accordance with Section 684.115, the garnishee’s memorandum shall apply to all offices and branches of the financial institution except to the extent acceptance of the levy at those central locations is limited pursuant to paragraph (3) of subdivision (a) of Section 684.115.

(f) Notwithstanding subdivision (a), the third person need not give a garnishee’s memorandum to the levying officer if both of the following conditions are satisfied:

(1) The third person has delivered to the levying officer all of the property sought to be levied upon.

(2) The third person has paid to the levying officer the amount due at the time of levy on any obligation to the judgment debtor that was levied upon, and there is no additional amount that thereafter will become payable on the obligation levied upon.

(g) The garnishee may electronically transmit the garnishee’s memorandum to the levying officer pursuant to Chapter 2 (commencing with Section 263) of Title 4 of Part 1.

(Amended by Stats. 2012, Ch. 484, Sec. 11. Effective January 1, 2013.)



701.035

A third person who gives a garnishee’s memorandum pursuant to this title is not liable to any person for the disclosure in the garnishee’s memorandum of any information contained in the garnishee’s memorandum.

(Added by Stats. 1983, Ch. 155, Sec. 14.6. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



701.040

(a) Except as otherwise ordered by the court upon a determination that the judgment creditor’s lien has priority over the security interest, if property levied upon is subject to a security interest that attached prior to levy, the property or obligation is subject to enforcement of the security interest without regard to the levy unless the property is in the custody of the levying officer; but, if the execution lien has priority over the security interest, the secured party is liable to the judgment creditor for any proceeds received by the secured party from the property to the extent of the execution lien.

(b) After the security interest is satisfied, the secured party shall deliver any excess property, and pay any excess payments or proceeds of property, remaining in the possession of the secured party to the levying officer for the purposes of the levy, as provided in Section 9615 of the Commercial Code, unless otherwise ordered by the court or directed by the levying officer.

(Amended (as added by Stats. 1990, Ch. 1125, Sec. 1.5) by Stats. 1999, Ch. 991, Sec. 24.5. Effective January 1, 2000. Amending action operative July 1, 2001, by Sec. 75 of Ch. 991. Section initially operative (in amended form) January 1, 2002, pursuant to Stats. 1990, Ch. 1125, Sec. 5, as amended by Stats. 1998, Ch. 932.)



701.050

After service of a copy of the writ of execution and a notice of levy on an account debtor obligated on an account receivable, chattel paper, or general intangible:

(a) If the account debtor has been making payments or is required to make payments to the judgment debtor, the account debtor shall make payments to the levying officer as they become due unless otherwise directed by court order or by the levying officer. Payments made to the judgment debtor after the account debtor has received notice of the levy do not discharge the obligation of the account debtor to make payments as required by this subdivision.

(b) If the account debtor has been making payments to a third person or is required to make payments to a third person (whether pursuant to a security agreement, assignment for collection, or otherwise), the account debtor shall continue to make such payments to the third person notwithstanding the levy until the account debtor receives notice that the obligation to the third person is satisfied or is otherwise directed by court order or by the third person. After the account debtor receives notice that the obligation to the third person is satisfied, the account debtor shall make payments to the levying officer as they become due unless otherwise directed by court order or by the levying officer.

(c) If pursuant to a security agreement the judgment debtor has liberty to accept the return of goods or make repossessions under the account receivable or chattel paper, the account debtor shall deliver to the levying officer property returnable to the judgment debtor unless otherwise directed by court order or by the levying officer.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.060

If the levying officer obtains custody of an instrument levied upon and serves the obligor under the instrument pursuant to the levy, the obligor shall make payments to the levying officer as they become due. Payments made to a person other than the levying officer do not discharge the obligation of the obligor to make payments as required by this section if the payments are made after the obligor has received notice of the levy.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.070

If a final money judgment has been levied upon and the levying officer has served the judgment debtor under the final money judgment levied upon, the judgment debtor shall make any payments due under the judgment to the levying officer. Payments made to a person other than the levying officer do not discharge the obligation of the judgment debtor under the final money judgment levied upon if the payments are made after the judgment debtor has received notice of the levy.

(Added by Stats. 1984, Ch. 538, Sec. 25.5.)






ARTICLE 6 - Sale and Collection

701.510

Subject to Sections 687.020 and 701.520, the levying officer shall sell all property that has been levied upon except:

(a) Tangible personal property may not be sold until the levying officer obtains custody of the property.

(b) Cash may not be sold unless it has a value exceeding its face value.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.520

(a) Except as provided in this section, any of the following property that has been levied upon shall be collected rather than sold:

(1) Accounts receivable.

(2) Chattel paper.

(3) General intangibles.

(4) Final money judgments.

(5) Instruments that are not customarily transferred in an established market.

(6) Instruments that represent an obligation arising out of the sale or lease of property, a license to use property, the furnishing of services, or the loan of money where the property sold or leased or licensed for use, the services furnished, or the money loaned was used by an individual primarily for personal, family, or household purposes.

(b) At the time of levy on property described in subdivision (a) or thereafter, the judgment creditor may serve a notice of intended sale of the property on the judgment debtor. Service shall be made personally or by mail. A copy of the notice of intended sale and proof of service on the judgment debtor shall be filed with the court and with the levying officer. The notice of intended sale shall describe the property and state that it will be sold at an execution sale unless, within the time allowed after service of the notice of intended sale, the judgment debtor applies to the court on noticed motion for an order that the property be collected rather than sold.

(c) Within 10 days after service of the notice of intended sale, the judgment debtor may apply to the court on noticed motion for an order that the property be collected rather than sold. A judgment debtor who so applies shall, within the time allowed for the application, serve a copy of the notice of motion on the judgment creditor and file a copy of the notice of motion with the levying officer. Service of the copy of the notice of motion on the judgment creditor shall be made personally or by mail. If the copy of the notice of motion is not filed with the levying officer within the time allowed, the levying officer shall proceed to sell the property. If a copy of the notice of motion is filed with the levying officer within the time allowed, the levying officer shall continue to collect the property until otherwise ordered by the court.

(d) At the hearing on the motion, the court may in its discretion order that the property be sold or be collected depending on the equities and circumstances of the particular case. If the court orders that the property be sold, the order may specify terms and conditions of sale. If the court orders that the property be collected, the court may condition its order on an assignment of the property by the judgment debtor to the judgment creditor pursuant to Article 6 (commencing with Section 708.510) of Chapter 6.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.530

(a) Notice of sale of personal property shall be in writing, shall state the date, time, and place of sale, and shall describe the property to be sold.

(b) Not less than 10 days before a sale of personal property, notice of sale shall be posted and served on the judgment debtor by the levying officer. Service shall be made personally or by mail.

(c) Posting under this section shall be in three public places in:

(1) The city in which the property is to be sold if it is to be sold in a city.

(2) The county in which the property is to be sold if it is not to be sold in a city.

(d) A sale of personal property of an individual may not take place until the expiration of the time during which the judgment debtor may make a claim of exemption under subdivision (a) of Section 703.520.

(Amended by Stats. 2002, Ch. 784, Sec. 68. Effective January 1, 2003.)



701.540

(a) Notice of sale of an interest in real property shall be in writing, shall state the date, time, and place of sale, shall describe the interest to be sold, and shall give a legal description of the real property and its street address or other common designation, if any. If the real property has no street address or other common designation, the notice of sale shall include a statement that directions to its location may be obtained from the levying officer upon oral or written request or, in the discretion of the levying officer, the notice of sale may contain directions to its location. Directions are sufficient if information as to the location of the real property is given by reference to the direction and approximate distance from the nearest crossroads, frontage road, or access road. If an accurate legal description of the real property is given, the validity of the notice and sale is not affected by the fact that the street address or other common designation, or directions to its location, are erroneous or omitted.

(b) Not less than 20 days before the date of sale, notice of sale of an interest in real property shall be served, mailed, and posted by the levying officer as provided in subdivisions (c), (d), (e), and (f).

(c) Notice of sale shall be served on the judgment debtor. Service shall be made personally or by mail.

(d) Notice of sale shall be posted in the following places:

(1) One public place in the city in which the interest in the real property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the real property is to be sold.

(2) A conspicuous place on the real property.

(e) At the time notice is posted pursuant to paragraph (2) of subdivision (d), notice of sale shall be served or service shall be attempted on one occupant of the real property. Service on the occupant shall be made by leaving the notice with the occupant personally or, in the occupant’s absence, with any person of suitable age and discretion found upon the real property at the time service is attempted who is either an employee or agent of the occupant or a member of the occupant’s household. If the levying officer is unable to serve such an occupant at the time service is attempted, the levying officer is not required to make any further attempts to serve an occupant.

(f) If the property described in the notice of sale consists of more than one distinct lot, parcel, or governmental subdivision and any of the lots, parcels, or governmental subdivisions lies with relation to any of the others so as to form one or more continuous, unbroken tracts, only one service pursuant to subdivision (e) and posting pursuant to paragraph (2) of subdivision (d) need be made as to each continuous, unbroken tract.

(g) Notice of sale shall be published pursuant to Section 6063 of the Government Code, with the first publication at least 20 days prior to the time of sale, in a newspaper of general circulation published in the city in which the real property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the judicial district in which the real property or a part thereof is situated. If no newspaper of general circulation is published in the city or judicial district, notice of sale shall be published in a newspaper of general circulation in the county in which the real property or a part thereof is situated.

(h) Not earlier than 30 days after the date of levy, the judgment creditor shall determine the names of all persons having liens on the real property on the date of levy that are of record in the office of the county recorder and shall instruct the levying officer to mail notice of sale to each such person at the address used by the county recorder for the return of the instrument creating the person’s lien after recording. The levying officer shall mail notice to each such person, at the address given in the instructions, not less than 20 days before the date of sale.

(Amended by Stats. 2002, Ch. 784, Sec. 69. Effective January 1, 2003.)



701.545

Notice of sale of an interest in real property, other than a leasehold estate with an unexpired term of less than two years at the time of levy, may not be given pursuant to Section 701.540 until the expiration of 120 days after the date notice of levy on the interest in real property was served on the judgment debtor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.547

A notice of sale shall contain the substance of the following statement: “Prospective bidders should refer to Sections 701.510 to 701.680, inclusive, of the Code of Civil Procedure for provisions governing the terms, conditions, and effect of the sale and the liability of defaulting bidders.”

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.550

(a) In addition to the notice of sale required by this article, the levying officer shall, at the time notice of sale is posted pursuant to Section 701.530 or 701.540, mail notice of sale to any person who has requested notice of the sale pursuant to this section.

(b) A request for notice of sale under this section made prior to the issuance of the writ shall be in writing and shall be filed with the clerk of the court where the judgment is entered. The request shall specify the title of the court, the cause and number of the action in which the judgment was entered, and the date of entry thereof, and shall state the address to which the notice of sale is to be mailed. The name and address of the person requesting notice of sale under this subdivision shall be noted on the writ.

(c) A person who desires notice of sale of particular property that has been levied upon may file a request for notice of sale with the levying officer who will conduct the sale. The request shall contain the information specified by the levying officer as needed in order to comply with the request.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.555

In addition to the notice of sale required by this article, the judgment creditor may advertise the sale in the classified or other advertising section of a newspaper of general circulation or other publication and may recover reasonable costs of such advertising. The judgment debtor may also advertise the sale at the judgment debtor’s own expense.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.560

(a) Failure to give notice of sale as required by this article does not invalidate the sale.

(b) A levying officer who sells property without giving the required notice is liable to the judgment creditor and the judgment debtor for actual damages caused by failure to give notice.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.570

(a) A sale of property shall be held at the date, time, and place specified in the notice of sale, which shall be in the county where the property or a part thereof is situated and between the hours of nine in the morning and five in the afternoon. Subject to subdivision (d), real property consisting of one parcel, or of two or more contiguous parcels, situated in two or more counties may be sold in one county as instructed by the judgment creditor.

(b) The sale shall be made at auction to the highest bidder.

(c) If personal property capable of manual delivery is to be sold, it shall be within the view of those who attend the sale unless, upon application of the judgment creditor or the judgment debtor, the court orders otherwise.

(d) Property shall be sold separately or in such groups or lots as are likely to bring the highest price. The judgment debtor may request that the property be sold separately or together and may request that the property be sold in a particular order. If the judgment debtor is not present at the sale, the request may be made in writing and delivered to the levying officer prior to the sale. The levying officer shall honor the request if, in the opinion of the levying officer, the requested manner of sale is likely to yield an amount at least equal to any other manner of sale or the amount required to satisfy the money judgment. The levying officer is not liable for a decision made in good faith under this subdivision.

(e) After sufficient property has been sold to yield the amount required to satisfy the money judgment, no more shall be sold.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.580

The judgment debtor and judgment creditor together may request in writing that a sale be postponed to an agreed day and hour. The request shall be delivered to the levying officer conducting the sale, and the levying officer shall, by public declaration at the time and place originally fixed for the sale, postpone the sale to the day and hour fixed in the request. Notice of any additional postponements shall be given by public declaration by the levying officer at the time and place last appointed for the sale. No other notice of postponed sale need be given. A postponed sale shall be held at the place originally fixed for the sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.590

(a) Except as otherwise provided in this section, the purchaser at a sale shall pay in cash or by certified check or cashier’s check.

(b) The judgment creditor may bid by giving the levying officer a written receipt crediting all or part of the amount required to satisfy the judgment, except that the levying officer’s costs remaining unsatisfied and the amount of preferred labor claims, exempt proceeds, and any other claim that is required by statute to be satisfied, shall be paid in cash or by certified check or cashier’s check.

(c) If the highest bid for an interest in real property sold exceeds five thousand dollars ($5,000), the highest bidder may elect to treat the sale as a credit transaction. A person who makes the election shall deposit at least five thousand dollars ($5,000) or 10 percent of the amount bid, whichever is greater, and within 10 days after the date of the sale shall pay the balance due plus costs accruing with regard to the property sold and interest accruing at the rate on money judgments on the balance of the amount bid from the date of sale until the date of payment.

(d) If the highest bid for an item, group, or lot of personal property sold exceeds two thousand five hundred dollars ($2,500), the highest bidder may elect to treat the sale as a credit transaction. A person who makes the election shall deposit at least two thousand five hundred dollars ($2,500) or 10 percent of the amount bid, whichever is greater, and within 10 days after the date of the sale shall pay the balance due plus costs accruing with regard to the property sold and interest accruing at the rate on money judgments on the balance of the amount bid from the date of sale until the date of payment.

(e) A person who makes the election under subdivision (c) or (d) is not entitled to possession of the property sold until the amount bid, plus accruing costs and interest, have been paid.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.600

If the highest bidder does not pay the amount bid as prescribed by Section 701.590:

(a) The levying officer shall sell the property:

(1) If the default occurs at the sale, either to the next highest bidder at the amount of the next highest bid if such bidder agrees or to the highest bidder at a new sale held immediately.

(2) If the default occurs after the sale to a credit bidder pursuant to subdivision (c) of Section 701.590, to the highest bidder at a new sale.

(b) The levying officer shall apply the amount of any deposit made pursuant to subdivision (c) of Section 701.590 in the following order:

(1) To the satisfaction of costs accruing with regard to the property sold from the date of the sale until the date the property is resold, including costs of resale.

(2) To the satisfaction of interest at the rate on money judgments on the amount bid from the date of the sale until the date the property is resold.

(3) To the amount required to satisfy the money judgment in the order of distribution prescribed by Section 701.810 or Section 704.850, whichever is applicable.

(c) If there is a sale to the next highest bidder or to the highest bidder at a new sale, the defaulting bidder is liable for the following amounts in an action by the judgment creditor or judgment debtor:

(1) The amount bid, less the amount obtained from the resale of the property and the amount of any deposit applied pursuant to subdivision (b). The amount recovered pursuant to this paragraph shall be distributed in the manner prescribed by Section 701.810 or Section 704.850, whichever is applicable.

(2) Any costs accruing with regard to the property sold from the date of sale until the date the property is resold, including costs of resale.

(3) Interest at the rate on money judgments on the amount bid from the date of the sale until the date the property is resold.

(4) Costs and attorney’s fees incurred in the action under this subdivision.

(d) The levying officer may, in the levying officer’s discretion, reject any subsequent bid of the defaulting bidder.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.610

The levying officer may not be a purchaser or have an interest in any purchase at a sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.620

(a) Property may not be sold unless the amount bid exceeds the total of the following amounts:

(1) The amount of all preferred labor claims that are required by Section 1206 to be satisfied from the proceeds.

(2) The amount of any state tax lien (as defined in Section 7162 of the Government Code) that is superior to the judgment creditor’s lien.

(3) If the purchaser is not the judgment creditor, the amount of any deposit made pursuant to Section 720.260 with interest thereon at the rate on money judgments from the date of the deposit to the date of the sale.

(b) Property for which a proceeds exemption is provided by Section 704.010 (motor vehicle), 704.020 (household furnishings and other personal effects), or 704.060 (tools of trade), may not be sold unless the amount bid exceeds the sum of any amount under subdivision (a) and the amount of the proceeds exemption.

(c) If a minimum bid required for the sale of property pursuant to this section is not received, the levying officer shall promptly release the property.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.630

If property is sold pursuant to this article, the lien under which it is sold, any liens subordinate thereto, and any state tax lien (as defined in Section 7162 of the Government Code) on the property sold are extinguished.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.640

The purchaser of property at an execution sale acquires any interest of the judgment debtor in the property sold (1) that is held on the effective date of the lien under which the property was sold or (2) that is acquired between such effective date and the date of sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.650

(a) When the purchaser of personal property pays the amount due:

(1) If the property is capable of manual delivery, the levying officer shall deliver the property to the purchaser and, if the purchaser so requests, shall execute and deliver a certificate of sale to the purchaser.

(2) If the property is not tangible personal property or if it is otherwise not capable of manual delivery, the levying officer shall execute and deliver a certificate of sale to the purchaser.

(b) If property or a certificate is delivered pursuant to subdivision (a), the levying officer shall sign or endorse any document or instrument in the levying officer’s possession relating to the title to or the right to possession of the property and deliver it to the purchaser.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.660

When the purchaser of an interest in real property pays the amount due to the levying officer, including any amount required to be paid as a documentary transfer tax pursuant to Section 11911 of the Revenue and Taxation Code, the levying officer conducting the sale shall execute and deliver a deed of sale to the purchaser, record a duplicate of the deed of sale in the office of the county recorder, and forward to the county or city and county any documentary transfer tax paid by the purchaser.

(Amended by Stats. 2010, Ch. 680, Sec. 11. Effective January 1, 2011.)



701.670

The certificate of sale or deed of sale shall contain all of the following:

(a) The title of the court where the judgment was entered under which the sale was made and the cause and number of the action.

(b) The date of entry of the judgment and of any subsequent renewals and where entered in the records of the court.

(c) The name and address of the judgment creditor and the name and last known address of the judgment debtor.

(d) A description of the property sold.

(e) The date of sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



701.680

(a) Except as provided in paragraph (1) of subdivision (c), a sale of property pursuant to this article is absolute and shall not be set aside for any reason.

(b) If the judgment is reversed, vacated, or otherwise set aside, the judgment debtor may recover from the judgment creditor the proceeds of a sale pursuant to the judgment with interest at the rate on money judgments to the extent the proceeds were applied to the satisfaction of the judgment.

(c) If the sale was improper because of irregularities in the proceedings, because the property sold was not subject to execution, or for any other reason:

(1) The judgment debtor, or the judgment debtor’s successor in interest, may commence an action within 90 days after the date of sale to set aside the sale if the purchaser at the sale is the judgment creditor. Subject to paragraph (2), if the sale is set aside, the judgment of the judgment creditor is revived to reflect the amount that was satisfied from the proceeds of the sale and the judgment creditor is entitled to interest on the amount of the judgment as so revived as if the sale had not been made. Any liens extinguished by the sale of the property are revived and reattach to the property with the same priority and effect as if the sale had not been made.

(2) The judgment debtor, or the judgment debtor’s successor in interest, may recover damages caused by the impropriety. If damages are recovered against the judgment creditor, they shall be offset against the judgment to the extent the judgment is not satisfied. If damages are recovered against the levying officer, they shall be applied to the judgment to the extent the judgment is not satisfied.

(d) For the purposes of subdivision (c), the purchaser of the property at the sale is not a successor in interest.

(e) This section does not affect, limit, or eliminate a judgment debtor’s equitable right of redemption.

(Amended by Stats. 2014, Ch. 183, Sec. 1. Effective January 1, 2015.)






ARTICLE 7 - Distribution of Proceeds of Sale or Collection

701.810

Except as otherwise provided by statute, the levying officer shall distribute the proceeds of sale or collection in the following order:

(a) To persons having preferred labor claims that are required by Section 1206 to be satisfied from the proceeds, in the amounts required by Section 1206 to be satisfied.

(b) To the state department or agency having a state tax lien (as defined in Section 7162 of the Government Code) that is superior to the judgment creditor’s lien, in the amount of the lien.

(c) If a deposit has been made pursuant to Section 720.260 and the purchaser at the sale is not the judgment creditor, to the judgment creditor in the amount required to repay the deposit with interest thereon at the rate on money judgments from the date of the deposit.

(d) To the judgment debtor in the amount of any applicable exemption of proceeds pursuant to Section 704.010 (motor vehicle), 704.020 (household furnishings and other personal effects), or 704.060 (tools of trade), except that such proceeds shall be used to satisfy all of the following in the order of their respective priorities:

(1) Any consensual liens and encumbrances, and any liens for labor or materials, that are subordinate to the judgment creditor’s lien.

(2) Subject to Section 688.030, any state tax lien (as defined in Section 7162 of the Government Code) on the property sold if the notice of state tax lien on the property has been recorded or filed pursuant to Section 7171 of the Government Code prior to the time the levying officer received the proceeds of the sale or collection.

(e) To the levying officer for the reimbursement of the levying officer’s costs for which an advance has not been made.

(f) To the judgment creditor to satisfy the following, in the following order:

(1) First, any costs and interest accruing on the judgment after issuance of the writ pursuant to which the sale or collection is conducted.

(2) Second, the principal amount due on the judgment with costs and interest, as entered on the writ.

(g) To any other judgment creditors who have delivered writs to the levying officer, accompanied by instructions to levy upon the judgment debtor’s property or the proceeds of its sale or collection, or any other persons actually known by the levying officer to have a claim, lien, or other interest subordinate to the judgment creditor’s lien that is extinguished by the sale and that is not otherwise satisfied pursuant to this section, in the amounts to which they are entitled in order of their respective priorities.

(h) To the judgment debtor in the amount remaining.

(Amended by Stats. 2010, Ch. 4, Sec. 2. Effective January 1, 2011.)



701.820

(a) Promptly after a sale or collection under this title, the levying officer shall distribute the proceeds to the persons entitled thereto or, in cases covered by Section 701.830, deposit the proceeds with the court.

(b) Except as otherwise provided by statute, the proceeds shall be paid to the persons entitled thereto within 30 days after the proceeds are received by the levying officer.

(c) If the proceeds are not received by the levying officer in one payment, the levying officer may accumulate proceeds received during a 30-day period and the accumulated proceeds shall be paid to the persons entitled thereto not later than 10 days after the expiration of the 30-day period.

(d) When proceeds are received by the levying officer in the form of a check or other form of noncash payment that is to be honored upon presentation by the levying officer for payment, the proceeds are not received for the purposes of this section until the check or other form of noncash payment has actually been honored upon presentation for payment.

(e) The provisions of Section 26680 of the Government Code apply to the levying officer only if all of the following conditions are satisfied:

(1) The levying officer has failed to pay the proceeds or deposit them with the court as provided in this article within the time provided in this section.

(2) Upon such failure, a person entitled to any of the proceeds has filed, in person or by certified mail, with the levying officer a written demand for the payment of the proceeds to the persons entitled thereto.

(3) The levying officer has failed within 10 days after the demand is filed to pay to the person filing the demand the proceeds to which that person is entitled.

(f) If all proceeds have not been received within 10 days after the filing of the demand specified by paragraph (3) of subdivision (e), a judgment creditor may file an ex parte application for an order directing the levying officer to show cause why relief should not be granted pursuant to Section 26680 of the Government Code. The order shall name a date and time for the levying officer to appear not less than 20 and not more than 30 days after filing of the application. If the levying officer pays all proceeds as provided in subdivision (e) of Section 701.810 to the judgment creditor no later than 10 days prior to the hearing, the judgment creditor shall notify the court of full payment no later than three days prior to the hearing and the court shall withdraw the order and vacate the hearing.

(g) An ex parte application filed pursuant to subdivision (f) shall state the date and manner of all of the following:

(1) Delivery of the writ of execution to the levying officer.

(2) Remittance of the proceeds to the levying officer.

(3) Filing of the 10-day demand pursuant to subdivision (e).

(h) If the court finds that the facts alleged in the ex parte application filed pursuant to subdivision (f) to be knowingly false, or made in bad faith, the court may award costs and reasonable attorney fees to the levying officer.

(Amended by Stats. 2010, Ch. 4, Sec. 3. Effective January 1, 2011.)



701.830

(a) If there are conflicting claims to all or a portion of the proceeds of sale or collection known to the levying officer before the proceeds are distributed, the levying officer may deposit with the court the proceeds that are the subject of the conflicting claims instead of distributing such proceeds under Section 701.810. Any interested person may apply on noticed motion for an order for the distribution of the proceeds deposited with the court. A copy of the notice of motion shall be served on such persons as the court shall by order determine in such manner as the court prescribes. Any interested person may request time for filing a response to the motion for an order for the distribution of the proceeds, for discovery proceedings in connection with the motion, or for other preparation for the hearing on the motion, and the court shall grant a continuance for a reasonable time for any of these purposes.

(b) Except as provided in subdivision (c), at the hearing on the motion the court shall determine the issues presented by the motion and make an order for the distribution of the proceeds deposited with the court.

(c) The court shall not determine the issues presented by the motion and instead shall abate the hearing until the issues presented by the motion can be determined in a civil action in the following cases if:

(1) The court is not the proper court under any other provision of law for the trial of a civil action with respect to the subject matter of the motion and any interested person at or prior to the hearing objects to the determination of the issues presented by the motion by the court.

(2) A civil action is pending with respect to the subject matter of the motion and jurisdiction has been obtained in the court in which the civil action is pending.

(3) The court determines that the matter should be determined in a civil action.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)









CHAPTER 4 - Exemptions

ARTICLE 1 - General Provisions

703.010

Except as otherwise provided by statute:

(a) The exemptions provided by this chapter or by any other statute apply to all procedures for enforcement of a money judgment.

(b) The exemptions provided by this chapter or by any other statute do not apply if the judgment to be enforced is for the foreclosure of a mortgage, deed of trust, or other lien or encumbrance on the property other than a lien created pursuant to this division or pursuant to Title 6.5 (commencing with Section 481.010) (attachment).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.020

(a) The exemptions provided by this chapter apply only to property of a natural person.

(b) The exemptions provided in this chapter may be claimed by any of the following persons:

(1) In all cases, by the judgment debtor or a person acting on behalf of the judgment debtor.

(2) In the case of community property, by the spouse of the judgment debtor, whether or not the spouse is also a judgment debtor under the judgment.

(3) In the case of community property, by the domestic partner of the judgment debtor, as defined in Section 297 of the Family Code, whether or not the domestic partner is also a judgment debtor under the judgment.

(Amended by Stats. 2014, Ch. 415, Sec. 1. Effective January 1, 2015.)



703.030

(a) An exemption for property that is described in this chapter or in any other statute as exempt may be claimed within the time and in the manner prescribed in the applicable enforcement procedure. If the exemption is not so claimed, the exemption is waived and the property is subject to enforcement of a money judgment.

(b)  Except as otherwise specifically provided by statute, property that is described in this chapter or in any other statute as exempt without making a claim is not subject to any procedure for enforcement of a money judgment.

(c) Nothing in this section limits the authority of the court pursuant to Section 473 to relieve a person upon such terms as may be just from failure to claim an exemption within the time and in the manner prescribed in the applicable enforcement procedure.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.040

A purported contractual or other prior waiver of the exemptions provided by this chapter or by any other statute, other than a waiver by failure to claim an exemption required to be claimed or otherwise made at the time enforcement is sought, is against public policy and void.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.050

(a) The determination whether property is exempt or the amount of an exemption shall be made by application of the exemption statutes in effect (1) at the time the judgment creditor’s lien on the property was created or (2) if the judgment creditor’s lien on the property is the latest in a series of overlapping liens created when an earlier lien on the property in favor of the judgment creditor was in effect, at the time the earliest lien in the series of overlapping liens was created.

(b) This section applies to all judgments, whether based upon tort, contract, or other legal theory or cause of action that arose before or after the operative date of this section, and whether the judgment was entered before or after the operative date of this section.

(c) Notwithstanding subdivision (a), in the case of a levy of execution, the procedures to be followed in levying upon, selling, or releasing property, claiming, processing, opposing, and determining exemptions, and paying exemption proceeds, shall be governed by the law in effect at the time the levy of execution is made on the property.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.060

(a) The Legislature finds and declares that generally persons who enter into contracts do not do so in reliance on an assumption that the exemptions in effect at the time of the contract will govern enforcement of any judgment based on the contract, that liens imposed on property are imposed not as a matter of right but as a matter of privilege granted by statute for purposes of priority, that no vested rights with respect to exemptions are created by the making of a contract or imposition of a lien, that application of exemptions and exemption procedures in effect at the time of enforcement of a judgment is essential to the proper balance between the rights of judgment debtors and judgment creditors and has a minimal effect on the economic stability essential for the maintenance of private and public faith in commercial matters, and that it is the policy of the state to treat all judgment debtors equally with respect to exemptions and exemption procedures in effect at the time of enforcement of a money judgment. To this end, the Legislature reserves the right to repeal, alter, or add to the exemptions and the procedures therefor at any time and intends, unless otherwise provided by statute, that any repeals, alterations, or additions apply upon their operative date to enforcement of all money judgments, whether based upon tort, contract, or other legal theory or cause of action that arose before or after the operative date of the repeals, alterations, or additions, whether the judgment was entered before or after the operative date of the repeals, alterations, or additions.

(b) All contracts shall be deemed to have been made and all liens on property shall be deemed to have been created in recognition of the power of the state to repeal, alter, and add to statutes providing for liens and exemptions from the enforcement of money judgments.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.070

Except as otherwise provided by statute:

(a) The exemptions provided by this chapter or by any other statute apply to a judgment for child, family, or spousal support.

(b) If property is exempt without making a claim, the property is not subject to being applied to the satisfaction of a judgment for child, family, or spousal support.

(c) Except as provided in subdivision (b), if property sought to be applied to the satisfaction of a judgment for child, family, or spousal support is shown to be exempt under subdivision (a) in appropriate proceedings, the court shall, upon noticed motion of the judgment creditor, determine the extent to which the exempt property nevertheless shall be applied to the satisfaction of the judgment. In making this determination, the court shall take into account the needs of the judgment creditor, the needs of the judgment debtor and all the persons the judgment debtor is required to support, and all other relevant circumstances. The court shall effectuate its determination by an order specifying the extent to which the otherwise exempt property is to be applied to the satisfaction of the judgment.

(Amended by Stats. 1992, Ch. 163, Sec. 37. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



703.080

(a) Subject to any limitation provided in the particular exemption, a fund that is exempt remains exempt to the extent that it can be traced into deposit accounts or in the form of cash or its equivalent.

(b) The exemption claimant has the burden of tracing an exempt fund.

(c) The tracing of exempt funds in a deposit account shall be by application of the lowest intermediate balance principle unless the exemption claimant or the judgment creditor shows that some other method of tracing would better serve the interests of justice and equity under the circumstances of the case.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.090

If a judgment creditor has failed to oppose a claim of exemption within the time allowed by Section 703.550 or if property has been determined by a court to be exempt, and the judgment creditor thereafter levies upon or otherwise seeks to apply the property toward the satisfaction of the same money judgment, the judgment creditor is not entitled to recover the subsequent costs of collection unless the property is applied to satisfaction of the judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.100

(a) Subject to subdivision (b), the determination whether property is exempt shall be made under the circumstances existing at the earliest of the following times:

(1) The time of levy on the property.

(2) The time of the commencement of court proceedings for the application of the property to the satisfaction of the money judgment.

(3) The time a lien is created under Title 6.5 (commencing with Section 481.010) (attachment) or under this title.

(b) The court, in its discretion, may take into consideration any of the following changes that have occurred between the time of levy or commencement of enforcement proceedings or creation of the lien and the time of the hearing:

(1) A change in the use of the property if the exemption is based upon the use of property and if the property was used for the exempt purpose at the time of the levy or the commencement of enforcement proceedings or the creation of the lien but is used for a nonexempt purpose at the time of the hearing.

(2) A change in the value of the property if the exemption is based upon the value of property.

(3) A change in the financial circumstances of the judgment debtor and spouse and dependents of the judgment debtor if the exemption is based upon their needs.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.110

If the judgment debtor is married:

(a) The exemptions provided by this chapter or by any other statute apply to all property that is subject to enforcement of a money judgment, including the interest of the spouse of the judgment debtor in community property. The fact that one or both spouses are judgment debtors under the judgment or that property sought to be applied to the satisfaction of the judgment is separate or community does not increase or reduce the number or amount of the exemptions. Where the property exempt under a particular exemption is limited to a specified maximum dollar amount, unless the exemption provision specifically provides otherwise, the two spouses together are entitled to one exemption limited to the specified maximum dollar amount, whether one or both of the spouses are judgment debtors under the judgment and whether the property sought to be applied to the satisfaction of the judgment is separate or community.

(b) If an exemption is required by statute to be applied first to property not before the court and then to property before the court, the application of the exemption to property not before the court shall be made to the community property and separate property of both spouses, whether or not such property is subject to enforcement of the money judgment.

(c) If the same exemption is claimed by the judgment debtor and the spouse of the judgment debtor for different property, and the property claimed by one spouse, but not both, is exempt, the exemption shall be applied as the spouses agree. If the spouses are unable to agree, the exemption shall be applied as directed by the court in its discretion.

(Amended by Stats. 1983, Ch. 155, Sec. 14.7. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



703.115

In determining an exemption based upon the needs of the judgment debtor and the spouse and dependents of the judgment debtor or an exemption based upon the needs of the judgment debtor and the family of the judgment debtor, the court shall take into account all property of the judgment debtor and, to the extent the judgment debtor has a spouse and dependents or family, all property of such spouse and dependents or family, including community property and separate property of the spouse, whether or not such property is subject to enforcement of the money judgment.

(Added by Stats. 1983, Ch. 155, Sec. 15. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



703.130

Pursuant to the authority of paragraph (2) of subsection (b) of Section 522 of Title 11 of the United States Code, the exemptions set forth in subsection (d) of Section 522 of Title 11 of the United States Code (Bankruptcy) are not authorized in this state.

(Amended by Stats. 2009, Ch. 500, Sec. 14. Effective January 1, 2010.)



703.140

(a) In a case under Title 11 of the United States Code, all of the exemptions provided by this chapter, including the homestead exemption, other than the provisions of subdivision (b) are applicable regardless of whether there is a money judgment against the debtor or whether a money judgment is being enforced by execution sale or any other procedure, but the exemptions provided by subdivision (b) may be elected in lieu of all other exemptions provided by this chapter, as follows:

(1) If a husband and wife are joined in the petition, they jointly may elect to utilize the applicable exemption provisions of this chapter other than the provisions of subdivision (b), or to utilize the applicable exemptions set forth in subdivision (b), but not both.

(2) If the petition is filed individually, and not jointly, for a husband or a wife, the exemptions provided by this chapter other than the provisions of subdivision (b) are applicable, except that, if both the husband and the wife effectively waive in writing the right to claim, during the period the case commenced by filing the petition is pending, the exemptions provided by the applicable exemption provisions of this chapter, other than subdivision (b), in any case commenced by filing a petition for either of them under Title 11 of the United States Code, then they may elect to instead utilize the applicable exemptions set forth in subdivision (b).

(3) If the petition is filed for an unmarried person, that person may elect to utilize the applicable exemption provisions of this chapter other than subdivision (b), or to utilize the applicable exemptions set forth in subdivision (b), but not both.

(b) The following exemptions may be elected as provided in subdivision (a):

(1) The debtor’s aggregate interest, not to exceed twenty-four thousand sixty dollars ($24,060) in value, in real property or personal property that the debtor or a dependent of the debtor uses as a residence, in a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence.

(2) The debtor’s interest, not to exceed four thousand eight hundred dollars ($4,800) in value, in one or more motor vehicles.

(3) The debtor’s interest, not to exceed six hundred dollars ($600) in value in any particular item, in household furnishings, household goods, wearing apparel, appliances, books, animals, crops, or musical instruments, that are held primarily for the personal, family, or household use of the debtor or a dependent of the debtor.

(4) The debtor’s aggregate interest, not to exceed one thousand four hundred twenty-five dollars ($1,425) in value, in jewelry held primarily for the personal, family, or household use of the debtor or a dependent of the debtor.

(5) The debtor’s aggregate interest, not to exceed in value one thousand two hundred eighty dollars ($1,280) plus any unused amount of the exemption provided under paragraph (1), in any property.

(6) The debtor’s aggregate interest, not to exceed seven thousand one hundred seventy-five dollars ($7,175) in value, in any implements, professional books, or tools of the trade of the debtor or the trade of a dependent of the debtor.

(7) Any unmatured life insurance contract owned by the debtor, other than a credit life insurance contract.

(8) The debtor’s aggregate interest, not to exceed in value twelve thousand eight hundred sixty dollars ($12,860), in any accrued dividend or interest under, or loan value of, any unmatured life insurance contract owned by the debtor under which the insured is the debtor or an individual of whom the debtor is a dependent.

(9) Professionally prescribed health aids for the debtor or a dependent of the debtor.

(10) The debtor’s right to receive any of the following:

(A) A social security benefit, unemployment compensation, or a local public assistance benefit.

(B) A veterans’ benefit.

(C) A disability, illness, or unemployment benefit.

(D) Alimony, support, or separate maintenance, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(E) A payment under a stock bonus, pension, profit-sharing, annuity, or similar plan or contract on account of illness, disability, death, age, or length of service, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor, unless all of the following apply:

(i) That plan or contract was established by or under the auspices of an insider that employed the debtor at the time the debtor’s rights under the plan or contract arose.

(ii) The payment is on account of age or length of service.

(iii) That plan or contract does not qualify under Section 401(a), 403(a), 403(b), 408, or 408A of the Internal Revenue Code of 1986.

(11) The debtor’s right to receive, or property that is traceable to, any of the following:

(A) An award under a crime victim’s reparation law.

(B) A payment on account of the wrongful death of an individual of whom the debtor was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(C) A payment under a life insurance contract that insured the life of an individual of whom the debtor was a dependent on the date of that individual’s death, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(D) A payment, not to exceed twenty-four thousand sixty dollars ($24,060), on account of personal bodily injury of the debtor or an individual of whom the debtor is a dependent.

(E) A payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(Amended by Stats. 2012, Ch. 678, Sec. 1. Effective January 1, 2013.)



703.150

(a) On April 1, 2004, and at each three-year interval ending on April 1 thereafter, the dollar amounts of exemptions provided in subdivision (b) of Section 703.140 in effect immediately before that date shall be adjusted as provided in subdivision (d).

(b) On April 1, 2007, and at each three-year interval ending on April 1 thereafter, the dollar amounts of exemptions provided in Article 3 (commencing with Section 704.010) in effect immediately before that date shall be adjusted as provided in subdivision (d).

(c) On April 1, 2013, and at each three-year interval ending on April 1 thereafter, the Judicial Council shall submit to the Legislature the amount by which the dollar amounts of exemptions provided in subdivision (a) of Section 704.730 in effect immediately before that date may be increased as provided in subdivision (d). Those increases shall not take effect unless they are approved by the Legislature.

(d) The Judicial Council shall determine the amount of the adjustment based on the change in the annual California Consumer Price Index for All Urban Consumers, published by the Department of Industrial Relations, Division of Labor Statistics, for the most recent three-year period ending on December 31 preceding the adjustment, with each adjusted amount rounded to the nearest twenty-five dollars ($25).

(e) Beginning April 1, 2004, the Judicial Council shall publish a list of the current dollar amounts of exemptions provided in subdivision (b) of Section 703.140 and in Article 3 (commencing with Section 704.010), together with the date of the next scheduled adjustment. In any year that the Legislature votes to increase the exemptions provided in subdivision (a) of Section 704.730, the Judicial Council shall publish a list of current dollar amounts of exemptions.

(f) Adjustments made under subdivision (a) do not apply with respect to cases commenced before the date of the adjustment, subject to any contrary rule applicable under the federal Bankruptcy Code. The applicability of adjustments made under subdivisions (b) and (c) is governed by Section 703.050.

(Amended by Stats. 2012, Ch. 678, Sec. 2. Effective January 1, 2013.)






ARTICLE 2 - Procedure for Claiming Exemptions After Levy

703.510

(a) Except as otherwise provided by statute, property that has been levied upon may be claimed to be exempt as provided in this article.

(b) If property that is exempt without making a claim is levied upon, it may be released pursuant to the exemption procedure provided in this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.520

(a) The claimant may make a claim of exemption by filing with the levying officer a claim of exemption together with a copy thereof. The claim shall be made within 10 days after the date the notice of levy on the property claimed to be exempt was served on the judgment debtor.

(b) The claim of exemption shall be executed under oath and shall include all of the following:

(1) The name of the claimant and the mailing address where service of a notice of opposition to the claim may be made upon the claimant.

(2) The name and last known address of the judgment debtor if the claimant is not the judgment debtor.

(3) A description of the property claimed to be exempt. If an exemption is claimed pursuant to Section 704.010 or 704.060, the claimant shall describe all other property of the same type (including exempt proceeds of property of the same type) owned by the judgment debtor alone or in combination with others on the date of levy and identify the property, whether or not levied upon, to which the exemption is to be applied. If an exemption is claimed pursuant to subdivision (b) of Section 704.100, the claimant shall state the nature and amount of all other property of the same type owned by the judgment debtor or the spouse of the judgment debtor alone or in combination with others on the date of levy.

(4) A financial statement if required by Section 703.530.

(5) A citation of the provision of this chapter or other statute upon which the claim is based.

(6) A statement of the facts necessary to support the claim.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.530

(a) If property is claimed as exempt pursuant to a provision exempting property to the extent necessary for the support of the judgment debtor and the spouse and dependents of the judgment debtor, the claim of exemption shall include a financial statement.

(b) The financial statement shall include all of the following information:

(1) The name of the spouse of the judgment debtor.

(2) The name, age, and relationship of all persons dependent upon the judgment debtor or the spouse of the judgment debtor for support.

(3) All sources and the amounts of earnings and other income of the judgment debtor and the spouse and dependents of the judgment debtor.

(4) A list of the assets of the judgment debtor and the spouse and dependents of the judgment debtor and the value of such assets.

(5) All outstanding obligations of the judgment debtor and the spouse and dependents of the judgment debtor.

(c) The financial statement shall be executed under oath by the judgment debtor and, unless the spouses are living separate and apart, by the spouse of the judgment debtor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.540

Promptly after the filing of the claim of exemption, the levying officer shall serve both of the following on the judgment creditor personally or by mail:

(a) A copy of the claim of exemption.

(b) A notice of claim of exemption stating that the claim of exemption has been made and that the levying officer will release the property unless, within the time allowed as specified in the notice, both of the following are filed with the levying officer:

(1) A copy of the notice of opposition to the claim of exemption.

(2) A copy of the notice of motion for an order determining the claim of exemption.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.550

Within 10 days after service of the notice of claim of exemption, a judgment creditor who opposes the claim of exemption shall file with the court a notice of opposition to the claim of exemption and a notice of motion for an order determining the claim of exemption and shall file with the levying officer a copy of the notice of opposition and a copy of the notice of motion. Upon the filing of the copies of the notice of opposition and notice of motion, the levying officer shall promptly file the claim of exemption with the court. If copies of the notice of opposition and notice of motion are not filed with the levying officer within the time allowed, the levying officer shall immediately release the property to the extent it is claimed to be exempt.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.560

The notice of opposition to the claim of exemption shall be executed under oath and shall include both of the following:

(a) An allegation either (1) that the property is not exempt under the provision of this chapter or other statute relied upon or (2) that the equity in the property claimed to be exempt is in excess of the amount provided in the applicable exemption.

(b) A statement of the facts necessary to support the allegation.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.570

(a) The hearing on the motion shall be held not later than 30 days from the date the notice of motion was filed with the court unless continued by the court for good cause.

(b) Not less than 10 days prior to the hearing, the judgment creditor shall serve a notice of the hearing and a copy of the notice of opposition to the claim of exemption on the claimant and on the judgment debtor, if other than the claimant. Service shall be made personally or by mail.

(Amended by Stats. 2012, Ch. 484, Sec. 12. Effective January 1, 2013.)



703.580

(a) The claim of exemption and notice of opposition to the claim of exemption constitute the pleadings, subject to the power of the court to permit amendments in the interest of justice.

(b) At a hearing under this section, the exemption claimant has the burden of proof.

(c) The claim of exemption is deemed controverted by the notice of opposition to the claim of exemption and both shall be received in evidence. If no other evidence is offered, the court, if satisfied that sufficient facts are shown by the claim of exemption (including the financial statement if one is required) and the notice of opposition, may make its determination thereon. If not satisfied, the court shall order the hearing continued for the production of other evidence, oral or documentary.

(d) At the conclusion of the hearing, the court shall determine by order whether or not the property is exempt in whole or in part. Subject to Section 703.600, the order is determinative of the right of the judgment creditor to apply the property to the satisfaction of the judgment. No findings are required in a proceeding under this section.

(e) The court clerk shall promptly transmit a certified copy of the order to the levying officer. Subject to Section 703.610, the levying officer shall, in compliance with the order, release the property or apply the property to the satisfaction of the money judgment.

(f) Unless otherwise ordered by the court, if an exemption is not determined within the time provided by Section 703.570, the property claimed to be exempt shall be released.

(Amended by Stats. 2002, Ch. 68, Sec. 5. Effective January 1, 2003.)



703.590

If the court extends the time allowed for an act to be done under this article, written notice of the extension shall be filed with the levying officer and, unless notice is waived, shall be served promptly on the opposing party. Service shall be made personally or by mail.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



703.600

An appeal lies from any order made under this article.

(Amended by Stats. 1998, Ch. 931, Sec. 93. Effective September 28, 1998.)



703.610

(a) Except as otherwise provided by statute or ordered by the court, the levying officer shall not release, sell, or otherwise dispose of the property for which an exemption is claimed until an appeal is waived, the time to file an appeal has expired, or the exemption is finally determined.

(b) At any time while the exemption proceedings are pending, upon motion of the judgment creditor or a claimant, or upon its own motion, the court may make any orders for disposition of the property that may be proper under the circumstances of the case. The order may be modified or vacated by the court at any time during the pendency of the exemption proceedings upon any terms that are just.

(c) If an appeal of the determination of a claim of exemption is taken, notice of the appeal shall be given to the levying officer and the levying officer shall hold, release, or dispose of the property in accordance with the provisions governing enforcement and stay of enforcement of money judgments pending appeal.

(Amended by Stats. 2002, Ch. 68, Sec. 6. Effective January 1, 2003.)






ARTICLE 3 - Exempt Property

704.010

(a) Any combination of the following is exempt in the amount of two thousand three hundred dollars ($2,300):

(1) The aggregate equity in motor vehicles.

(2) The proceeds of an execution sale of a motor vehicle.

(3) The proceeds of insurance or other indemnification for the loss, damage, or destruction of a motor vehicle.

(b) Proceeds exempt under subdivision (a) are exempt for a period of 90 days after the time the proceeds are actually received by the judgment debtor.

(c) For the purpose of determining the equity, the fair market value of a motor vehicle shall be determined by reference to used car price guides customarily used by California automobile dealers unless the motor vehicle is not listed in such price guides.

(d) If the judgment debtor has only one motor vehicle and it is sold at an execution sale, the proceeds of the execution sale are exempt in the amount of two thousand three hundred dollars ($2,300) without making a claim. The levying officer shall consult and may rely upon the records of the Department of Motor Vehicles in determining whether the judgment debtor has only one motor vehicle. In the case covered by this subdivision, the exemption provided by subdivision (a) is not available.

(Amended by Stats. 2003, Ch. 379, Sec. 5. Effective January 1, 2004.)



704.020

(a) Household furnishings, appliances, provisions, wearing apparel, and other personal effects are exempt in the following cases:

(1) If ordinarily and reasonably necessary to, and personally used or procured for use by, the judgment debtor and members of the judgment debtor’s family at the judgment debtor’s principal place of residence.

(2) Where the judgment debtor and the judgment debtor’s spouse live separate and apart, if ordinarily and reasonably necessary to, and personally used or procured for use by, the spouse and members of the spouse’s family at the spouse’s principal place of residence.

(b) In determining whether an item of property is “ordinarily and reasonably necessary” under subdivision (a), the court shall take into account both of the following:

(1) The extent to which the particular type of item is ordinarily found in a household.

(2) Whether the particular item has extraordinary value as compared to the value of items of the same type found in other households.

(c) If an item of property for which an exemption is claimed pursuant to this section is an item of the type ordinarily found in a household but is determined not to be exempt because the item has extraordinary value as compared to the value of items of the same type found in other households, the proceeds obtained at an execution sale of the item are exempt in the amount determined by the court to be a reasonable amount sufficient to purchase a replacement of ordinary value if the court determines that a replacement is reasonably necessary. Proceeds exempt under this subdivision are exempt for a period of 90 days after the proceeds are actually received by the judgment debtor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.030

Material that in good faith is about to be applied to the repair or improvement of a residence is exempt if the equity in the material does not exceed two thousand four hundred twenty-five dollars ($2,425) in the following cases:

(a) If purchased in good faith for use in the repair or improvement of the judgment debtor’s principal place of residence.

(b) Where the judgment debtor and the judgment debtor’s spouse live separate and apart, if purchased in good faith for use in the repair or improvement of the spouse’s principal place of residence.

(Amended by Stats. 2003, Ch. 379, Sec. 6. Effective January 1, 2004.)



704.040

Jewelry, heirlooms, and works of art are exempt to the extent that the aggregate equity therein does not exceed six thousand seventy-five dollars ($6,075).

(Amended by Stats. 2003, Ch. 379, Sec. 7. Effective January 1, 2004.)



704.050

Health aids reasonably necessary to enable the judgment debtor or the spouse or a dependent of the judgment debtor to work or sustain health, and prosthetic and orthopedic appliances, are exempt.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.060

(a) Tools, implements, instruments, materials, uniforms, furnishings, books, equipment, one commercial motor vehicle, one vessel, and other personal property are exempt to the extent that the aggregate equity therein does not exceed:

(1) Six thousand seventy-five dollars $6,075), if reasonably necessary to and actually used by the judgment debtor in the exercise of the trade, business, or profession by which the judgment debtor earns a livelihood.

(2) Six thousand seventy-five dollars ($6,075), if reasonably necessary to and actually used by the spouse of the judgment debtor in the exercise of the trade, business, or profession by which the spouse earns a livelihood.

(3) Twice the amount of the exemption provided in paragraph (1), if reasonably necessary to and actually used by the judgment debtor and by the spouse of the judgment debtor in the exercise of the same trade, business, or profession by which both earn a livelihood. In the case covered by this paragraph, the exemptions provided in paragraphs (1) and (2) are not available.

(b) If property described in subdivision (a) is sold at an execution sale, or if it has been lost, damaged, or destroyed, the proceeds of the execution sale or of insurance or other indemnification are exempt for a period of 90 days after the proceeds are actually received by the judgment debtor or the judgment debtor’s spouse. The amount exempt under this subdivision is the amount specified in subdivision (a) that applies to the particular case less the aggregate equity of any other property to which the exemption provided by subdivision (a) for the particular case has been applied.

(c) Notwithstanding subdivision (a), a motor vehicle is not exempt under subdivision (a) if there is a motor vehicle exempt under Section 704.010 which is reasonably adequate for use in the trade, business, or profession for which the exemption is claimed under this section.

(d) Notwithstanding subdivisions (a) and (b):

(1) The amount of the exemption for a commercial motor vehicle under paragraph (1) or (2) of subdivision (a) is limited to four thousand eight hundred fifty dollars ($4,850).

(2) The amount of the exemption for a commercial motor vehicle under paragraph (3) of subdivision (a) is limited to twice the amount of the exemption provided in paragraph (1) of this subdivision.

(Amended by Stats. 2003, Ch. 379, Sec. 8. Effective January 1, 2004.)



704.070

(a) As used in this section:

(1) “Earnings withholding order” means an earnings withholding order under Chapter 5 (commencing with Section 706.010) (Wage Garnishment Law).

(2) “Paid earnings” means earnings as defined in Section 706.011 that were paid to the employee during the 30-day period ending on the date of the levy. For the purposes of this paragraph, where earnings that have been paid to the employee are sought to be subjected to the enforcement of a money judgment other than by a levy, the date of levy is deemed to be the date the earnings were otherwise subjected to the enforcement of the judgment.

(3) “Earnings assignment order for support” means an earnings assignment order for support as defined in Section 706.011.

(b) Paid earnings that can be traced into deposit accounts or in the form of cash or its equivalent as provided in Section 703.080 are exempt in the following amounts:

(1) All of the paid earnings are exempt if prior to payment to the employee they were subject to an earnings withholding order or an earnings assignment order for support.

(2) Seventy-five percent of the paid earnings that are levied upon or otherwise sought to be subjected to the enforcement of a money judgment are exempt if prior to payment to the employee they were not subject to an earnings withholding order or an earnings assignment order for support.

(Amended by Stats. 1992, Ch. 163, Sec. 38. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



704.080

(a) For the purposes of this section:

(1) “Deposit account” means a deposit account in which payments of public benefits or social security benefits are directly deposited by the government or its agent.

(2) “Social security benefits” means payments authorized by the Social Security Administration for regular retirement and survivors’ benefits, supplemental security income benefits, coal miners’ health benefits, and disability insurance benefits. “Public benefits” means aid payments authorized pursuant to subdivision (a) of Section 11450 of the Welfare and Institutions Code, payments for supportive services as described in Section 11323.2 of the Welfare and Institutions Code, and general assistance payments made pursuant to Section 17000.5 of the Welfare and Institutions Code.

(b) A deposit account is exempt without making a claim in the following amount:

(1) One thousand two hundred twenty-five dollars ($1,225) where one depositor is the designated payee of the directly deposited public benefits payments.

(2) Two thousand four hundred twenty-five dollars ($2,425) where one depositor is the designated payee of directly deposited social security payments.

(3) One thousand eight hundred twenty-five dollars ($1,825) where two or more depositors are the designated payees of the directly deposited public benefits payments, unless those depositors are joint payees of directly deposited payments that represent a benefit to only one of the depositors, in which case the exemption under paragraph (1) applies.

(4) Three thousand six hundred fifty dollars ($3,650) where two or more depositors are the designated payees of directly deposited social security payments, unless those depositors are joint payees of directly deposited payments that represent a benefit to only one of the depositors, in which case the exemption under paragraph (2) applies.

(c) The amount of a deposit account that exceeds the exemption provided in subdivision (b) is exempt to the extent that it consists of payments of public benefits or social security benefits.

(d) Notwithstanding Article 5 (commencing with Section 701.010) of Chapter 3, when a deposit account is levied upon or otherwise sought to be subjected to the enforcement of a money judgment, the financial institution that holds the deposit account shall either place the amount that exceeds the exemption provided in subdivision (b) in a suspense account or otherwise prohibit withdrawal of that amount pending notification of the failure of the judgment creditor to file the affidavit required by this section or the judicial determination of the exempt status of the amount. Within 10 business days after the levy, the financial institution shall provide the levying officer with a written notice stating (1) that the deposit account is one in which payments of public benefits or social security benefits are directly deposited by the government or its agent and (2) the balance of the deposit account that exceeds the exemption provided by subdivision (b). Promptly upon receipt of the notice, the levying officer shall serve the notice on the judgment creditor. Service shall be made personally or by mail.

(e) Notwithstanding the procedure prescribed in Article 2 (commencing with Section 703.510), whether there is an amount exempt under subdivision (c) shall be determined as follows:

(1) Within five days after the levying officer serves the notice on the judgment creditor under subdivision (d), a judgment creditor who desires to claim that the amount is not exempt shall file with the court an affidavit alleging that the amount is not exempt and file a copy with the levying officer. The affidavit shall be in the form of the notice of opposition provided by Section 703.560, and a hearing shall be set and held, and notice given, as provided by Sections 703.570 and 703.580. For the purpose of this subdivision, the “notice of opposition to the claim of exemption” in Sections 703.570 and 703.580 means the affidavit under this subdivision.

(2) If the judgment creditor does not file the affidavit with the levying officer and give notice of hearing pursuant to Section 703.570 within the time provided in paragraph (1), the levying officer shall release the deposit account and shall notify the financial institution.

(3) The affidavit constitutes the pleading of the judgment creditor, subject to the power of the court to permit amendments in the interest of justice. The affidavit is deemed controverted and no counteraffidavit is required.

(4) At a hearing under this subdivision, the judgment debtor has the burden of proving that the excess amount is exempt.

(5) At the conclusion of the hearing, the court by order shall determine whether or not the amount of the deposit account is exempt pursuant to subdivision (c) in whole or in part and shall make an appropriate order for its prompt disposition. No findings are required in a proceeding under this subdivision.

(6) Upon determining the exemption claim for the deposit account under subdivision (c), the court shall immediately transmit a certified copy of the order of the court to the financial institution and to the levying officer. If the order determines that all or part of the excess is exempt under subdivision (c), with respect to the amount of the excess which is exempt, the financial institution shall transfer the exempt excess from the suspense account or otherwise release any restrictions on its withdrawal by the judgment debtor. The transfer or release shall be effected within three business days of the receipt of the certified copy of the court order by the financial institution.

(f) If the judgment debtor claims that a portion of the amount is exempt other than pursuant to subdivision (c), the claim of exemption shall be made pursuant to Article 2 (commencing with Section 703.510). If the judgment debtor also opposes the judgment creditor’s affidavit regarding an amount exempt pursuant to subdivision (c), both exemptions shall be determined at the same hearing, provided the judgment debtor has complied with Article 2 (commencing with Section 703.510).

(Amended by Stats. 2003, Ch. 379, Sec. 9. Effective January 1, 2004.)



704.090

(a) The funds of a judgment debtor confined in a prison or facility under the jurisdiction of the Department of Corrections or the Department of the Youth Authority or confined in any county or city jail, road camp, industrial farm, or other local correctional facility, held in trust for or to the credit of the judgment debtor, in an inmate’s trust account or similar account by the state, county, or city, or any agency thereof, are exempt without making a claim in the amount of one thousand two hundred twenty-five dollars ($1,225). If the judgment debtor is married, each spouse is entitled to a separate exemption under this section or the spouses may combine their exemptions.

(b) Notwithstanding subdivision (a), if the judgment is for a restitution fine or order imposed pursuant to subdivision (a) of Section 13967 of the Government Code, as operative on or before September 28, 1994, or Section 1203.04 of the Penal Code, as operative on or before August 2, 1995, or Section 1202.4 of the Penal Code, the funds held in trust for, or to the credit of, a judgment debtor described in subdivision (a) are exempt in the amount of three hundred dollars ($300) without making a claim. The exemption provided in this subdivision is not subject to adjustment under Section 703.150.

(Amended by Stats. 2003, Ch. 379, Sec. 10. Effective January 1, 2004.)



704.100

(a) Unmatured life insurance policies (including endowment and annuity policies), but not the loan value of such policies, are exempt without making a claim.

(b) The aggregate loan value of unmatured life insurance policies (including endowment and annuity policies) is subject to the enforcement of a money judgment but is exempt in the amount of nine thousand seven hundred dollars ($9,700). If the judgment debtor is married, each spouse is entitled to a separate exemption under this subdivision, and the exemptions of the spouses may be combined, regardless of whether the policies belong to either or both spouses and regardless of whether the spouse of the judgment debtor is also a judgment debtor under the judgment. The exemption provided by this subdivision shall be first applied to policies other than the policy before the court and then, if the exemption is not exhausted, to the policy before the court.

(c) Benefits from matured life insurance policies (including endowment and annuity policies) are exempt to the extent reasonably necessary for the support of the judgment debtor and the spouse and dependents of the judgment debtor.

(Amended by Stats. 2003, Ch. 379, Sec. 11. Effective January 1, 2004.)



704.110

(a) As used in this section:

(1) “Public entity” means the state, or a city, city and county, county, or other political subdivision of the state, or a public trust, public corporation, or public board, or the governing body of any of them, but does not include the United States except where expressly so provided.

(2) “Public retirement benefit” means a pension or an annuity, or a retirement, disability, death, or other benefit, paid or payable by a public retirement system.

(3) “Public retirement system” means a system established pursuant to statute by a public entity for retirement, annuity, or pension purposes or payment of disability or death benefits.

(b) All amounts held, controlled, or in process of distribution by a public entity derived from contributions by the public entity or by an officer or employee of the public entity for public retirement benefit purposes, and all rights and benefits accrued or accruing to any person under a public retirement system, are exempt without making a claim.

(c) Notwithstanding subdivision (b), where an amount described in subdivision (b) becomes payable to a person and is sought to be applied to the satisfaction of a judgment for child, family, or spousal support against that person:

(1) Except as provided in paragraphs (2) and (3), the amount is exempt only to the extent that the court determines under subdivision (c) of Section 703.070.

(2) If the amount sought to be applied to the satisfaction of the judgment is payable periodically, the amount payable is subject to an earnings assignment order for support as defined in Section 706.011, or any other applicable enforcement procedure, but the amount to be withheld pursuant to the assignment order or other procedure shall not exceed the amount permitted to be withheld on an earnings withholding order for support under Section 706.052. The paying entity may deduct from the payment being made to the judgment debtor, for each payment made pursuant to an earnings assignment order under this paragraph, an amount reflecting the actual cost of administration caused by the assignment order of up to two dollars ($2) for each payment.

(3) If the intercept procedure provided for in Section 11357 of the Welfare and Institutions Code is used for benefits that are payable periodically, the amount to be withheld shall not exceed the amount permitted to be withheld on an earnings withholding order for support under Section 706.052.

(4) If the amount sought to be applied to the satisfaction of the judgment is payable as a lump-sum distribution, the amount payable is subject to the intercept procedure provided in Section 11357 of the Welfare and Institutions Code or any other applicable enforcement procedure.

(d) All amounts received by any person, a resident of the state, as a public retirement benefit or as a return of contributions and interest thereon from the United States or a public entity or from a public retirement system are exempt.

(Amended by Stats. 1996, Ch. 927, Sec. 1.5. Effective January 1, 1997.)



704.113

(a) As used in this section, “vacation credits” means vacation credits accumulated by a state employee pursuant to Section 18050 of the Government Code or by any other public employee pursuant to any law for the accumulation of vacation credits applicable to the employee.

(b) All vacation credits are exempt without making a claim.

(c) Amounts paid periodically or as a lump sum representing vacation credits are subject to any earnings withholding order served under Chapter 5 (commencing with Section 706.010) or any earnings assignment order for support as defined in Section 706.011 and are exempt to the same extent as earnings of a judgment debtor.

(Amended by Stats. 1992, Ch. 163, Sec. 40. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



704.114

(a) Notwithstanding any other provision of law, service of an earnings assignment order for support, or an order or notice to withhold income for child support on any public entity described in Section 704.110, other than the United States government, creates a lien on all employee contributions in the amount necessary to satisfy a support judgment as determined under Section 695.210 to the extent that the judgment remains enforceable.

(b) The public entity shall comply with any request for a return of employee contributions by an employee named in the order or notice to withhold by delivering the contributions to the clerk of the court in which the support order was awarded or last registered, unless the entity has received a certified copy of an order or administrative notice terminating the earnings assignment order for support.

(c) Upon receipt of moneys pursuant to this section, the clerk of the court, within 10 days, shall send written notice of the receipt of the deposit to the parties and to the local child support agency enforcing any order pursuant to Section 17400 of the Family Code.

(d) Moneys received pursuant to this section are subject to any procedure available to enforce an order for support, but if no enforcement procedure is commenced after 30 days have elapsed from the date the notice of receipt is sent, the clerk shall, upon request, return the moneys to the public entity that delivered the moneys to the court unless the public entity has informed the court in writing that the moneys shall be released to the employee.

(e) A court shall not directly or indirectly condition the issuance, modification, or termination of, or condition the terms or conditions of, any order for support upon the making of a request for the return of employee contributions by an employee.

(Amended by Stats. 2000, Ch. 808, Sec. 13. Effective September 28, 2000.)



704.115

(a) As used in this section, “private retirement plan” means:

(1) Private retirement plans, including, but not limited to, union retirement plans.

(2) Profit-sharing plans designed and used for retirement purposes.

(3) Self-employed retirement plans and individual retirement annuities or accounts provided for in the Internal Revenue Code of 1986, as amended, including individual retirement accounts qualified under Section 408 or 408A of that code, to the extent the amounts held in the plans, annuities, or accounts do not exceed the maximum amounts exempt from federal income taxation under that code.

(b) All amounts held, controlled, or in process of distribution by a private retirement plan, for the payment of benefits as an annuity, pension, retirement allowance, disability payment, or death benefit from a private retirement plan are exempt.

(c) Notwithstanding subdivision (b), where an amount described in subdivision (b) becomes payable to a person and is sought to be applied to the satisfaction of a judgment for child, family, or spousal support against that person:

(1) Except as provided in paragraph (2), the amount is exempt only to the extent that the court determines under subdivision (c) of Section 703.070.

(2) If the amount sought to be applied to the satisfaction of the judgment is payable periodically, the amount payable is subject to an earnings assignment order for support as defined in Section 706.011 or any other applicable enforcement procedure, but the amount to be withheld pursuant to the assignment order or other procedure shall not exceed the amount permitted to be withheld on an earnings withholding order for support under Section 706.052.

(d) After payment, the amounts described in subdivision (b) and all contributions and interest thereon returned to any member of a private retirement plan are exempt.

(e) Notwithstanding subdivisions (b) and (d), except as provided in subdivision (f), the amounts described in paragraph (3) of subdivision (a) are exempt only to the extent necessary to provide for the support of the judgment debtor when the judgment debtor retires and for the support of the spouse and dependents of the judgment debtor, taking into account all resources that are likely to be available for the support of the judgment debtor when the judgment debtor retires. In determining the amount to be exempt under this subdivision, the court shall allow the judgment debtor such additional amount as is necessary to pay any federal and state income taxes payable as a result of the applying of an amount described in paragraph (3) of subdivision (a) to the satisfaction of the money judgment.

(f) Where the amounts described in paragraph (3) of subdivision (a) are payable periodically, the amount of the periodic payment that may be applied to the satisfaction of a money judgment is the amount that may be withheld from a like amount of earnings under Chapter 5 (commencing with Section 706.010) (Wage Garnishment Law). To the extent a lump-sum distribution from an individual retirement account is treated differently from a periodic distribution under this subdivision, any lump-sum distribution from an account qualified under Section 408A of the Internal Revenue Code shall be treated the same as a lump-sum distribution from an account qualified under Section 408 of the Internal Revenue Code for purposes of determining whether any of that payment may be applied to the satisfaction of a money judgment.

(Amended by Stats. 2000, Ch. 135, Sec. 16. Effective January 1, 2001.)



704.120

(a) Contributions by workers payable to the Unemployment Compensation Disability Fund and by employers payable to the Unemployment Fund are exempt without making a claim.

(b) Before payment, amounts held for payment of the following benefits are exempt without making a claim:

(1) Benefits payable under Division 1 (commencing with Section 100) of the Unemployment Insurance Code.

(2) Incentives payable under Division 2 (commencing with Section 5000) of the Unemployment Insurance Code.

(3) Benefits payable under an employer’s plan or system to supplement unemployment compensation benefits of the employees generally or for a class or group of employees.

(4) Unemployment benefits payable by a fraternal organization to its bona fide members.

(5) Benefits payable by a union due to a labor dispute.

(c) After payment, the benefits described in subdivision (b) are exempt.

(d) During the payment of benefits described in paragraph (1) of subdivision (b) to a judgment debtor under a support judgment, the judgment creditor may, through the appropriate local child support agency, seek to apply the benefit payment to satisfy the judgment as provided by Section 17518 of the Family Code.

(e) During the payment of benefits described in paragraphs (2) to (5), inclusive, of subdivision (b) to a judgment debtor under a support judgment, the judgment creditor may, directly or through the appropriate local child support agency, seek to apply the benefit payments to satisfy the judgment by an earnings assignment order for support as defined in Section 706.011 or any other applicable enforcement procedure. If the benefit is payable periodically, the amount to be withheld pursuant to the assignment order or other procedure shall be 25 percent of the amount of each periodic payment or any lower amount specified in writing by the judgment creditor or court order, rounded down to the nearest whole dollar. Otherwise the amount to be withheld shall be the amount the court determines under subdivision (c) of Section 703.070. The paying entity may deduct from each payment made pursuant to an assignment order under this subdivision an amount reflecting the actual cost of administration caused by the assignment order up to two dollars ($2) for each payment.

(Amended by Stats. 2000, Ch. 808, Sec. 14. Effective September 28, 2000.)



704.130

(a) Before payment, benefits from a disability or health insurance policy or program are exempt without making a claim. After payment, the benefits are exempt.

(b) Subdivision (a) does not apply to benefits that are paid or payable to cover the cost of health care if the judgment creditor is a provider of health care whose claim is the basis on which the benefits are paid or payable.

(c) During the payment of disability benefits described in subdivision (a) to a judgment debtor under a support judgment, the judgment creditor or local child support agency may seek to apply the benefit payments to satisfy the judgment by an earnings assignment order for support, as defined in Section 706.011, or any other applicable enforcement procedure, but the amount to be withheld pursuant to the earnings assignment order or other procedure shall not exceed the amount permitted to be withheld on an earnings assignment order for support under Section 706.052.

(Amended by Stats. 2000, Ch. 808, Sec. 15. Effective September 28, 2000.)



704.140

(a) Except as provided in Article 5 (commencing with Section 708.410) of Chapter 6, a cause of action for personal injury is exempt without making a claim.

(b) Except as provided in subdivisions (c) and (d), an award of damages or a settlement arising out of personal injury is exempt to the extent necessary for the support of the judgment debtor and the spouse and dependents of the judgment debtor.

(c) Subdivision (b) does not apply if the judgment creditor is a provider of health care whose claim is based on the providing of health care for the personal injury for which the award or settlement was made.

(d) Where an award of damages or a settlement arising out of personal injury is payable periodically, the amount of such periodic payment that may be applied to the satisfaction of a money judgment is the amount that may be withheld from a like amount of earnings under Chapter 5 (commencing with Section 706.010) (Wage Garnishment Law).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.150

(a) Except as provided in Article 5 (commencing with Section 708.410) of Chapter 6, a cause of action for wrongful death is exempt without making a claim.

(b) Except as provided in subdivision (c), an award of damages or a settlement arising out of the wrongful death of the judgment debtor’s spouse or a person on whom the judgment debtor or the judgment debtor’s spouse was dependent is exempt to the extent reasonably necessary for support of the judgment debtor and the spouse and dependents of the judgment debtor.

(c) Where an award of damages or a settlement arising out of the wrongful death of the judgment debtor’s spouse or a person on whom the judgment debtor or the judgment debtor’s spouse was dependent is payable periodically, the amount of such a periodic payment that may be applied to the satisfaction of a money judgment is the amount that may be withheld from a like amount of earnings under Chapter 5 (commencing with Section 706.010) (Wage Garnishment Law).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.160

(a) Except as provided by Chapter 1 (commencing with Section 4900) of Part 3 of Division 4 of the Labor Code, before payment, a claim for workers’ compensation or workers’ compensation awarded or adjudged is exempt without making a claim. Except as specified in subdivision (b), after payment, the award is exempt.

(b) Notwithstanding any other provision of law, during the payment of workers’ compensation temporary disability benefits described in subdivision (a) to a support judgment debtor, the support judgment creditor may, through the appropriate local child support agency, seek to apply the workers’ compensation temporary disability benefit payment to satisfy the support judgment as provided by Section 17404 of the Family Code.

(c) Notwithstanding any other provision of law, during the payment of workers’ compensation temporary disability benefits described in subdivision (a) to a support judgment debtor under a support judgment, including a judgment for reimbursement of public assistance, the judgment creditor may, directly or through the appropriate local child support agency, seek to apply the temporary disability benefit payments to satisfy the support judgment by an earnings assignment order for support, as defined in Section 5208 of the Family Code, or any other applicable enforcement procedure. The amount to be withheld pursuant to the earnings assignment order for support or other enforcement procedure shall be 25 percent of the amount of each periodic payment or any lower amount specified in writing by the judgment creditor or court order, rounded down to the nearest dollar. Otherwise, the amount to be withheld shall be the amount the court determines under subdivision (c) of Section 703.070. The paying entity may deduct from each payment made pursuant to an order assigning earnings under this subdivision an amount reflecting the actual cost of administration of this assignment, up to two dollars ($2) for each payment.

(d) Unless the provision or context otherwise requires, the following definitions govern the construction of this section.

(1) “Judgment debtor” or “support judgment debtor” means a person who is owing a duty of support.

(2) “Judgment creditor” or “support judgment creditor” means the person to whom support has been ordered to be paid.

(3) “Support” refers to an obligation owing on behalf of a child, spouse, or family; or an amount owing pursuant to Section 17402 of the Family Code. It also includes past due support or arrearage when it exists.

(Amended by Stats. 2000, Ch. 808, Sec. 16. Effective September 28, 2000.)



704.170

Before payment, aid provided pursuant to Division 9 (commencing with Section 10000) of the Welfare and Institutions Code or similar aid provided by a charitable organization or a fraternal benefit society as defined in Section 10990 of the Insurance Code, is exempt without making a claim. After payment, the aid is exempt.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.180

Before payment, relocation benefits for displacement from a dwelling which are to be paid pursuant to Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code or the federal “Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970” (42 U.S.C. Sec. 4601 et seq.), as amended, are exempt without making a claim. After payment, the benefits are exempt.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.190

(a) As used in this section, “institution of higher education” means “institution of higher education” as defined in Section 1141(a) of Title 20 of the United States Code, as amended.

(b) Before payment, financial aid for expenses while attending school provided to a student by an institution of higher education is exempt without making a claim. After payment, the aid is exempt.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.200

(a) As used in this section:

(1) “Cemetery” has the meaning provided by Section 7003 of the Health and Safety Code.

(2) “Family plot” is a plot that satisfies the requirements of Section 8650 of the Health and Safety Code.

(3) “Plot” has the meaning provided by Section 7022 of the Health and Safety Code.

(b) A family plot is exempt without making a claim.

(c) Except as provided in subdivision (d), a cemetery plot for the judgment debtor and the spouse of the judgment debtor is exempt.

(d) Land held for the purpose of sale or disposition as cemetery plots or otherwise is not exempt.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.210

Property that is not subject to enforcement of a money judgment is exempt without making a claim.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 4 - Homestead Exemption

704.710

As used in this article:

(a) “Dwelling” means a place where a person resides and may include but is not limited to the following:

(1) A house together with the outbuildings and the land upon which they are situated.

(2) A mobilehome together with the outbuildings and the land upon which they are situated.

(3) A boat or other waterborne vessel.

(4) A condominium, as defined in Section 783 of the Civil Code.

(5) A planned development, as defined in Section 11003 of the Business and Professions Code.

(6) A stock cooperative, as defined in Section 11003.2 of the Business and Professions Code.

(7) A community apartment project, as defined in Section 11004 of the Business and Professions Code.

(b) “Family unit” means any of the following:

(1) The judgment debtor and the judgment debtor’s spouse if the spouses reside together in the homestead.

(2) The judgment debtor and at least one of the following persons who the judgment debtor cares for or maintains in the homestead:

(A) The minor child or minor grandchild of the judgment debtor or the judgment debtor’s spouse or the minor child or grandchild of a deceased spouse or former spouse.

(B) The minor brother or sister of the judgment debtor or judgment debtor’s spouse or the minor child of a deceased brother or sister of either spouse.

(C) The father, mother, grandfather, or grandmother of the judgment debtor or the judgment debtor’s spouse or the father, mother, grandfather, or grandmother of a deceased spouse.

(D) An unmarried relative described in this paragraph who has attained the age of majority and is unable to take care of or support himself or herself.

(3) The judgment debtor’s spouse and at least one of the persons listed in paragraph (2) who the judgment debtor’s spouse cares for or maintains in the homestead.

(c) “Homestead” means the principal dwelling (1) in which the judgment debtor or the judgment debtor’s spouse resided on the date the judgment creditor’s lien attached to the dwelling, and (2) in which the judgment debtor or the judgment debtor’s spouse resided continuously thereafter until the date of the court determination that the dwelling is a homestead. Where exempt proceeds from the sale or damage or destruction of a homestead are used toward the acquisition of a dwelling within the six-month period provided by Section 704.720, “homestead” also means the dwelling so acquired if it is the principal dwelling in which the judgment debtor or the judgment debtor’s spouse resided continuously from the date of acquisition until the date of the court determination that the dwelling is a homestead, whether or not an abstract or certified copy of a judgment was recorded to create a judgment lien before the dwelling was acquired.

(d) “Spouse” does not include a married person following entry of a judgment decreeing legal separation of the parties, unless such married persons reside together in the same dwelling.

(Amended by Stats. 1983, Ch. 1159, Sec. 11. Operative July 1, 1984, by Sec. 17 of Ch. 1159.)



704.720

(a) A homestead is exempt from sale under this division to the extent provided in Section 704.800.

(b) If a homestead is sold under this division or is damaged or destroyed or is acquired for public use, the proceeds of sale or of insurance or other indemnification for damage or destruction of the homestead or the proceeds received as compensation for a homestead acquired for public use are exempt in the amount of the homestead exemption provided in Section 704.730. The proceeds are exempt for a period of six months after the time the proceeds are actually received by the judgment debtor, except that, if a homestead exemption is applied to other property of the judgment debtor or the judgment debtor’s spouse during that period, the proceeds thereafter are not exempt.

(c) If the judgment debtor and spouse of the judgment debtor reside in separate homesteads, only the homestead of one of the spouses is exempt and only the proceeds of the exempt homestead are exempt.

(d) If a judgment debtor is not currently residing in the homestead, but his or her separated or former spouse continues to reside in or exercise control over possession of the homestead, that judgment debtor continues to be entitled to an exemption under this article until entry of judgment or other legally enforceable agreement dividing the community property between the judgment debtor and the separated or former spouse, or until a later time period as specified by court order. Nothing in this subdivision shall entitle the judgment debtor to more than one exempt homestead. Notwithstanding subdivision (d) of Section 704.710, for purposes of this article, “spouse” may include a separated or former spouse consistent with this subdivision.

(Amended by Stats. 2007, Ch. 153, Sec. 1. Effective January 1, 2008.)



704.730

(a) The amount of the homestead exemption is one of the following:

(1) Seventy-five thousand dollars ($75,000) unless the judgment debtor or spouse of the judgment debtor who resides in the homestead is a person described in paragraph (2) or (3).

(2) One hundred thousand dollars ($100,000) if the judgment debtor or spouse of the judgment debtor who resides in the homestead is at the time of the attempted sale of the homestead a member of a family unit, and there is at least one member of the family unit who owns no interest in the homestead or whose only interest in the homestead is a community property interest with the judgment debtor.

(3) One hundred seventy-five thousand dollars ($175,000) if the judgment debtor or spouse of the judgment debtor who resides in the homestead is at the time of the attempted sale of the homestead any one of the following:

(A) A person 65 years of age or older.

(B) A person physically or mentally disabled who as a result of that disability is unable to engage in substantial gainful employment. There is a rebuttable presumption affecting the burden of proof that a person receiving disability insurance benefit payments under Title II or supplemental security income payments under Title XVI of the federal Social Security Act satisfies the requirements of this paragraph as to his or her inability to engage in substantial gainful employment.

(C) A person 55 years of age or older with a gross annual income of not more than twenty-five thousand dollars ($25,000) or, if the judgment debtor is married, a gross annual income, including the gross annual income of the judgment debtor’s spouse, of not more than thirty-five thousand dollars ($35,000) and the sale is an involuntary sale.

(b) Notwithstanding any other provision of this section, the combined homestead exemptions of spouses on the same judgment shall not exceed the amount specified in paragraph (2) or (3), whichever is applicable, of subdivision (a), regardless of whether the spouses are jointly obligated on the judgment and regardless of whether the homestead consists of community or separate property or both. Notwithstanding any other provision of this article, if both spouses are entitled to a homestead exemption, the exemption of proceeds of the homestead shall be apportioned between the spouses on the basis of their proportionate interests in the homestead.

(Amended by Stats. 2012, Ch. 678, Sec. 3. Effective January 1, 2013.)



704.740

(a) Except as provided in subdivision (b), the interest of a natural person in a dwelling may not be sold under this division to enforce a money judgment except pursuant to a court order for sale obtained under this article and the dwelling exemption shall be determined under this article.

(b) If the dwelling is personal property or is real property in which the judgment debtor has a leasehold estate with an unexpired term of less than two years at the time of levy:

(1) A court order for sale is not required and the procedures provided in this article relating to the court order for sale do not apply.

(2) An exemption claim shall be made and determined as provided in Article 2 (commencing with Section 703.510).

(Amended by Stats. 1984, Ch. 538, Sec. 26.)



704.750

(a) Promptly after a dwelling is levied upon (other than a dwelling described in subdivision (b) of Section 704.740), the levying officer shall serve notice on the judgment creditor that the levy has been made and that the property will be released unless the judgment creditor complies with the requirements of this section. Service shall be made personally or by mail. Within 20 days after service of the notice, the judgment creditor shall apply to the court for an order for sale of the dwelling and shall file a copy of the application with the levying officer. If the judgment creditor does not file the copy of the application for an order for sale of the dwelling within the allowed time, the levying officer shall release the dwelling.

(b) If the dwelling is located in a county other than the county where the judgment was entered:

(1) The judgment creditor shall apply to the superior court of the county where the dwelling is located.

(2) The judgment creditor shall file with the application an abstract of judgment in the form prescribed by Section 674 or, in the case of a judgment described in Section 697.320, a certified copy of the judgment.

(3) The judgment creditor shall pay the filing fee for a motion as provided in subdivision (a) of Section 70617 of the Government Code.

(Amended by Stats. 2005, Ch. 75, Sec. 37. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



704.760

The judgment creditor’s application shall be made under oath, shall describe the dwelling, and shall contain all of the following:

(a) A statement whether or not the records of the county tax assessor indicate that there is a current homeowner’s exemption or disabled veteran’s exemption for the dwelling and the person or persons who claimed any such exemption.

(b) A statement, which may be based on information and belief, whether the dwelling is a homestead and the amount of the homestead exemption, if any, and a statement whether or not the records of the county recorder indicate that a homestead declaration under Article 5 (commencing with Section 704.910) that describes the dwelling has been recorded by the judgment debtor or the spouse of the judgment debtor.

(c) A statement of the amount of any liens or encumbrances on the dwelling, the name of each person having a lien or encumbrance on the dwelling, and the address of such person used by the county recorder for the return of the instrument creating such person’s lien or encumbrance after recording.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.770

(a) Upon the filing of the application by the judgment creditor, the court shall set a time and place for hearing and order the judgment debtor to show cause why an order for sale should not be made in accordance with the application. The time set for hearing shall be not later than 45 days after the application is filed or such later time as the court orders upon a showing of good cause.

(b) Not later than 30 days before the time set for hearing, the judgment creditor shall do both of the following:

(1) Serve on the judgment debtor a copy of the order to show cause, a copy of the application of the judgment creditor, and a copy of the notice of the hearing in the form prescribed by the Judicial Council. Service shall be made personally or by mail.

(2) Personally serve a copy of each document listed in paragraph (1) on an occupant of the dwelling or, if there is no occupant present at the time service is attempted, post a copy of each document in a conspicuous place at the dwelling.

(Amended by Stats. 1985, Ch. 41, Sec. 7.)



704.780

(a) The burden of proof at the hearing is determined in the following manner:

(1) If the records of the county tax assessor indicate that there is a current homeowner’s exemption or disabled veteran’s exemption for the dwelling claimed by the judgment debtor or the judgment debtor’s spouse, the judgment creditor has the burden of proof that the dwelling is not a homestead. If the records of the county tax assessor indicate that there is not a current homeowner’s exemption or disabled veteran’s exemption for the dwelling claimed by the judgment debtor or the judgment debtor’s spouse, the burden of proof that the dwelling is a homestead is on the person who claims that the dwelling is a homestead.

(2) If the application states the amount of the homestead exemption, the person claiming the homestead exemption has the burden of proof that the amount of the exemption is other than the amount stated in the application.

(b) The court shall determine whether the dwelling is exempt. If the court determines that the dwelling is exempt, the court shall determine the amount of the homestead exemption and the fair market value of the dwelling. The court shall make an order for sale of the dwelling subject to the homestead exemption, unless the court determines that the sale of the dwelling would not be likely to produce a bid sufficient to satisfy any part of the amount due on the judgment pursuant to Section 704.800. The order for sale of the dwelling subject to the homestead exemption shall specify the amount of the proceeds of the sale that is to be distributed to each person having a lien or encumbrance on the dwelling and shall include the name and address of each such person. Subject to the provisions of this article, the sale is governed by Article 6 (commencing with Section 701.510) of Chapter 3. If the court determines that the dwelling is not exempt, the court shall make an order for sale of the property in the manner provided in Article 6 (commencing with Section 701.510) of Chapter 3.

(c) The court clerk shall transmit a certified copy of the court order (1) to the levying officer and (2) if the court making the order is not the court in which the judgment was entered, to the clerk of the court in which the judgment was entered.

(d) The court may appoint a qualified appraiser to assist the court in determining the fair market value of the dwelling. If the court appoints an appraiser, the court shall fix the compensation of the appraiser in an amount determined by the court to be reasonable, not to exceed similar fees for similar services in the community where the dwelling is located.

(Amended by Stats. 1995, Ch. 196, Sec. 8. Effective July 31, 1995.)



704.790

(a) This section applies in any case where the court makes an order for sale of the dwelling upon a hearing at which none of the following appeared:

(1) The judgment debtor.

(2) The judgment debtor’s spouse.

(3) The attorney for the judgment debtor.

(4) The attorney for the judgment debtor’s spouse.

(b) Not later than 10 days after the date of the order for sale, the judgment creditor shall serve a copy of the order and a notice of the order in the form prescribed by the Judicial Council:

(1) Personally or by mail on the judgment debtor and the judgment debtor’s spouse.

(2) Personally on an occupant of the dwelling or, if there is no occupant present at the time service is attempted, post a copy of the order and notice in a conspicuous place at the dwelling.

(c) Proof of service and of any posting shall be filed with the court and with the levying officer. If the judgment creditor fails to comply with this subdivision and with subdivision (b) in any case where this section applies, the dwelling may not be sold under the order for sale.

(d) If, within 10 days after service of notice of the order, the judgment debtor or the judgment debtor’s spouse files with the levying officer a declaration that the absence of the judgment debtor and the judgment debtor’s spouse or the attorney for the judgment debtor or the judgment debtor’s spouse from the hearing was due to mistake, inadvertence, surprise, or excusable neglect and that the judgment debtor or spouse of the judgment debtor wishes to assert the homestead exemption, the levying officer shall transmit the declaration forthwith to the court. Upon receipt of the declaration, the court shall set a time and place for hearing to determine whether the determinations of the court should be modified. The time set for hearing shall be not later than 20 days after receipt of the declaration. The court clerk shall cause notice of the hearing promptly to be given to the parties.

(Amended by Stats. 1985, Ch. 41, Sec. 8.)



704.800

(a) If no bid is received at a sale of a homestead pursuant to a court order for sale that exceeds the amount of the homestead exemption plus any additional amount necessary to satisfy all liens and encumbrances on the property, including but not limited to any attachment or judgment lien, the homestead shall not be sold and shall be released and is not thereafter subject to a court order for sale upon subsequent application by the same judgment creditor for a period of one year.

(b) If no bid is received at the sale of a homestead pursuant to a court order for sale that is 90 percent or more of the fair market value determined pursuant to Section 704.780, the homestead shall not be sold unless the court, upon motion of the judgment creditor, does one of the following:

(1) Grants permission to accept the highest bid that exceeds the amount of the minimum bid required by subdivision (a).

(2) Makes a new order for sale of the homestead.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.810

Levy on a homestead that is subject to a lien or encumbrance is not by itself grounds for acceleration of the obligation secured by the lien or encumbrance, notwithstanding any provision of the obligation, lien, or encumbrance and if the homestead is sold pursuant to court order under this article the amount payable to satisfy a lien or encumbrance shall not include any penalty for prepayment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.820

If the dwelling is owned by the judgment debtor as a joint tenant or tenant in common or if the interest of the judgment debtor in the dwelling is a leasehold or other interest less than a fee interest:

(a) At an execution sale of a dwelling, the interest of the judgment debtor in the dwelling and not the dwelling shall be sold. If there is more than one judgment debtor of the judgment creditor, the interests of the judgment debtors in the dwelling shall be sold together and each of the judgment debtors entitled to a homestead exemption is entitled to apply his or her exemption to his or her own interest.

(b)  For the purposes of this section, all references in this article to the “dwelling” or “homestead” are deemed to be references to the interest of the judgment debtor in the dwelling or homestead.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.830

The provisions of Sections 703.590 and 703.600 apply to proceedings under this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.840

(a) Except as provided in subdivision (b), the judgment creditor is entitled to recover reasonable costs incurred in a proceeding under this article.

(b) If no bid is received at a sale of a homestead pursuant to a court order for sale that exceeds the amount of the homestead exemption plus any additional amount necessary to satisfy all liens and encumbrances on the property, the judgment creditor is not entitled to recover costs incurred in a proceeding under this article or costs of sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.850

(a) The levying officer shall distribute the proceeds of sale of a homestead in the following order:

(1) To the discharge of all liens and encumbrances, if any, on the property.

(2) To the judgment debtor in the amount of any applicable exemption of proceeds pursuant to Section 704.720.

(3) To the levying officer for the reimbursement of the levying officer’s costs for which an advance has not been made.

(4) To the judgment creditor to satisfy the following:

(A) First, costs and interest accruing after issuance of the writ pursuant to which the sale is conducted.

(B) Second, the amount due on the judgment with costs and interest, as entered on the writ.

(5) To the judgment debtor in the amount remaining.

(b) Sections 701.820 and 701.830 apply to distribution of proceeds under this section.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 5 - Declared Homesteads

704.910

As used in this article:

(a) “Declared homestead” means the dwelling described in a homestead declaration.

(b) “Declared homestead owner” includes both of the following:

(1) The owner of an interest in the declared homestead who is named as a declared homestead owner in a homestead declaration recorded pursuant to this article.

(2) The declarant named in a declaration of homestead recorded prior to July 1, 1983, pursuant to former Title 5 (commencing with Section 1237) of Part 4 of Division 2 of the Civil Code and the spouse of such declarant.

(c) “Dwelling” means any interest in real property (whether present or future, vested or contingent, legal or equitable) that is a “dwelling” as defined in Section 704.710, but does not include a leasehold estate with an unexpired term of less than two years or the interest of the beneficiary of a trust.

(d) “Homestead declaration” includes both of the following:

(1) A homestead declaration recorded pursuant to this article.

(2) A declaration of homestead recorded prior to July 1, 1983, pursuant to former Title 5 (commencing with former Section 1237) of Part 4 of Division 2 of the Civil Code.

(e) “Spouse” means a “spouse” as defined in Section 704.710.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.920

A dwelling in which an owner or spouse of an owner resides may be selected as a declared homestead pursuant to this article by recording a homestead declaration in the office of the county recorder of the county where the dwelling is located. From and after the time of recording, the dwelling is a declared homestead for the purposes of this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.930

(a) A homestead declaration recorded pursuant to this article shall contain all of the following:

(1) The name of the declared homestead owner. A husband and wife both may be named as declared homestead owners in the same homestead declaration if each owns an interest in the dwelling selected as the declared homestead.

(2) A description of the declared homestead.

(3) A statement that the declared homestead is the principal dwelling of the declared homestead owner or such person’s spouse, and that the declared homestead owner or such person’s spouse resides in the declared homestead on the date the homestead declaration is recorded.

(b) The homestead declaration shall be executed and acknowledged in the manner of an acknowledgment of a conveyance of real property by at least one of the following persons:

(1) The declared homestead owner.

(2) The spouse of the declared homestead owner.

(3) The guardian or conservator of the person or estate of either of the persons listed in paragraph (1) or (2). The guardian or conservator may execute, acknowledge, and record a homestead declaration without the need to obtain court authorization.

(4) A person acting under a power of attorney or otherwise authorized to act on behalf of a person listed in paragraph (1) or (2).

(c) The homestead declaration shall include a statement that the facts stated in the homestead declaration are known to be true as of the personal knowledge of the person executing and acknowledging the homestead declaration. If the homestead declaration is executed and acknowledged by a person listed in paragraph (3) or (4) of subdivision (b), it shall also contain a statement that the person has authority to so act on behalf of the declared homestead owner or the spouse of the declared homestead owner and the source of the person’s authority.

(Amended by Stats. 1983, Ch. 155, Sec. 18. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



704.940

A homestead declaration does not restrict or limit any right to convey or encumber the declared homestead. A homestead declaration, when properly recorded, is prima facie evidence of the facts therein stated, and conclusive evidence thereof in favor of a purchaser or encumbrancer in good faith and for a valuable consideration.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.950

(a) Except as provided in subdivisions (b) and (c), a judgment lien on real property created pursuant to Article 2 (commencing with Section 697.310) of Chapter 2 does not attach to a declared homestead if both of the following requirements are satisfied:

(1) A homestead declaration describing the declared homestead was recorded prior to the time the abstract or certified copy of the judgment was recorded to create the judgment lien.

(2) The homestead declaration names the judgment debtor or the spouse of the judgment debtor as a declared homestead owner.

(b) This section does not apply to a judgment lien created under Section 697.320 by recording a certified copy of a judgment for child, family, or spousal support.

(c) A judgment lien attaches to a declared homestead in the amount of any surplus over the total of the following:

(1) All liens and encumbrances on the declared homestead at the time the abstract of judgment or certified copy of the judgment is recorded to create the judgment lien.

(2) The homestead exemption set forth in Section 704.730.

(Amended by Stats. 1992, Ch. 163, Sec. 44. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



704.960

(a) If a declared homestead is voluntarily sold, the proceeds of sale are exempt in the amount provided by Section 704.730 for a period of six months after the date of sale.

(b) If the proceeds of a declared homestead are invested in a new dwelling within six months after the date of a voluntary sale or within six months after proceeds of an execution sale or of insurance or other indemnification for damage or destruction are received, the new dwelling may be selected as a declared homestead by recording a homestead declaration within the applicable six-month period. In such case, the homestead declaration has the same effect as if it had been recorded at the time the prior homestead declaration was recorded.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.965

If a homestead declaration is recorded prior to the operative date of an amendment to Section 704.730 which increases the amount of the homestead exemption, the amount of the exemption for the purposes of subdivision (c) of Section 704.950 and Section 704.960 is the increased amount, except that, if the judgment creditor obtained a lien on the declared homestead prior to the operative date of the amendment to Section 704.730, the exemption for the purposes of subdivision (c) of Section 704.950 and Section 704.960 shall be determined as if that amendment to Section 704.730 had not been enacted.

(Added by Stats. 1984, Ch. 454, Sec. 2.)



704.970

Whether or not a homestead declaration has been recorded:

(a) Nothing in this article affects the right of levy pursuant to a writ of execution.

(b) Any levy pursuant to a writ of execution on a dwelling (as defined in Section 704.710) and the sale pursuant thereto shall be made in compliance with Article 4 (commencing with Section 704.710) and the judgment debtor and the judgment creditor shall have all the rights and benefits provided by that article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.980

(a) A declared homestead may be abandoned by a declaration of abandonment under this section, whether the homestead declaration was recorded pursuant to this article or pursuant to former Title 5 (commencing with former Section 1237) of Part 4 of Division 2 of the Civil Code.

(b) A declaration of abandonment shall be executed and acknowledged in the manner of an acknowledgment of a conveyance of real property. It shall be executed and acknowledged by a declared homestead owner or by a person authorized to act on behalf of a declared homestead owner. If it is executed and acknowledged by a person authorized to act on behalf of a declared homestead owner, the declaration shall contain a statement that the person has authority to act on behalf of the declared homestead owner and the source of the person’s authority.

(c) The declaration of abandonment does not affect the declared homestead of any person other than the declared homestead owner named in the declaration of abandonment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.990

(a) A declared homestead is abandoned by operation of law as to a declared homestead owner if the declared homestead owner or a person authorized to act on behalf of the declared homestead owner executes, acknowledges, and records a new homestead declaration for the declared homestead owner on different property. An abandonment under this subdivision does not affect the declared homestead of any person other than the declared homestead owner named in the new homestead declaration.

(b) Notwithstanding subdivision (a), if a homestead declaration is recorded which includes property described in a previously recorded homestead declaration, to the extent that the prior homestead declaration is still valid, the new homestead declaration shall not be considered an abandonment of the prior declared homestead.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



704.995

(a) The protection of the declared homestead from any creditor having an attachment lien, execution lien, or judgment lien on the dwelling continues after the death of the declared homestead owner if, at the time of the death, the dwelling was the principal dwelling of one or more of the following persons to whom all or part of the interest of the deceased declared homestead owner passes:

(1) The surviving spouse of the decedent.

(2) A member of the family of the decedent.

(b) The protection of the declared homestead provided by subdivision (a) continues regardless of whether the decedent was the sole owner of the declared homestead or owned the declared homestead with the surviving spouse or a member of the decedent’s family and regardless of whether the surviving spouse or the member of the decedent’s family was a declared homestead owner at the time of the decedent’s death.

(c) The amount of the homestead exemption is determined pursuant to Section 704.730 depending on the circumstances of the case at the time the amount is required to be determined.

(Added by Stats. 1984, Ch. 538, Sec. 27.)









CHAPTER 5 - Wage Garnishment

ARTICLE 1 - Short Title; Definitions

706.010

This chapter shall be known and may be cited as the “Wage Garnishment Law.”

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.011

As used in this chapter:

(a) “Disposable earnings” means the portion of an individual’s earnings that remains after deducting all amounts required to be withheld by law.

(b) “Earnings” means compensation payable by an employer to an employee for personal services performed by such employee, whether denominated as wages, salary, commission, bonus, or otherwise.

(c) “Earnings withholding order for elder or dependent adult financial abuse” means an earnings withholding order, made pursuant to Article 5 (commencing with Section 706.100) and based on a money judgment in an action for elder or adult dependent financial abuse under Section 15657.5 of the Welfare and Institutions Code.

(d) “Earnings assignment order for support” means an order, made pursuant to Chapter 8 (commencing with Section 5200) of Part 5 of Division 9 of the Family Code or Section 3088 of the Probate Code, which requires an employer to withhold earnings for support.

(e) “Employee” means a public officer and any individual who performs services subject to the right of the employer to control both what shall be done and how it shall be done.

(f) “Employer” means a person for whom an individual performs services as an employee.

(g) “Judgment creditor,” as applied to the state, means the specific state agency seeking to collect a judgment or tax liability.

(h) “Judgment debtor” includes a person from whom the state is seeking to collect a tax liability under Article 4 (commencing with Section 706.070), whether or not a judgment has been obtained on such tax liability.

(i) “Person” includes an individual, a corporation, a partnership or other unincorporated association, a limited liability company, and a public entity.

(Amended by Stats. 2012, Ch. 474, Sec. 1. Effective January 1, 2013. Operative July 1, 2013, by Sec. 3 of Ch. 474.)






ARTICLE 2 - General Provisions

706.020

Except for an earning assignment order for support, the earnings of an employee shall not be required to be withheld by an employer for payment of a debt by means of any judicial procedure other than pursuant to this chapter.

(Amended by Stats. 1992, Ch. 163, Sec. 46. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



706.021

Notwithstanding any other provision of this title, a levy of execution upon the earnings of an employee shall be made by service of an earnings withholding order upon the employer in accordance with this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.022

(a) As used in this section, “withholding period” means the period which commences on the 10th day after service of an earnings withholding order upon the employer and which continues until the earliest of the following dates:

(1)  The date the employer has withheld the full amount required to satisfy the order.

(2) The date of termination specified in a court order served on the employer.

(3) The date of termination specified in a notice of termination served on the employer by the levying officer.

(4) The date of termination of a dormant or suspended earnings withholding order as determined pursuant to Section 706.032.

(b) Except as otherwise provided by statute, an employer shall withhold the amounts required by an earnings withholding order from all earnings of the employee payable for any pay period of the employee which ends during the withholding period.

(c) An employer is not liable for any amounts withheld and paid over to the levying officer pursuant to an earnings withholding order prior to service upon the employer pursuant to paragraph (2) or (3) of subdivision (a).

(Amended by Stats. 1992, Ch. 283, Sec. 5. Effective July 21, 1992.)



706.023

Except as otherwise provided in this chapter:

(a) An employer shall comply with the first earnings withholding order served upon the employer.

(b) If the employer is served with two or more earnings withholding orders on the same day, the employer shall comply with the order issued pursuant to the judgment first entered. If two or more orders served on the same day are based on judgments entered upon the same day, the employer shall comply with whichever one of the orders the employer selects.

(c) If an earnings withholding order is served while an employer is required to comply with another earnings withholding order with respect to the earnings of the same employee, the subsequent order is ineffective and the employer shall not withhold earnings pursuant to the subsequent order, except as provided in subdivision (d).

(d) Notwithstanding any other provisions of this section, a withholding order for elder or dependent adult financial abuse has priority over any other earning withholding order except for a withholding order for support under Section 706.030 and a withholding order for taxes under Section 706.072.

(1) An employer upon whom a withholding order for elder or dependent adult financial abuse is served shall withhold and pay over earnings of the employee pursuant to that order notwithstanding the requirements of another earnings withholding order except as provided in paragraph (2).

(2) An employer shall not withhold earnings of an employee pursuant to an earnings withholding order for elder or dependent adult financial abuse if a withholding order for support or for taxes is in effect or if a prior withholding order for elder or dependent adult financial abuse is in effect. In that case, the subsequent withholding order for elder or dependent financial abuse is ineffective.

(3) When an employer is required to cease withholding earnings pursuant to a prior earnings withholding order, the employer shall notify the levying officer who served the prior earnings withholding order that a supervening earnings withholding order for elder or dependent financial abuse is in effect.

(Amended by Stats. 2010, Ch. 64, Sec. 2. Effective January 1, 2011. Operative January 1, 2012, by Sec. 6 of Ch. 64.)



706.024

(a) The amount required to satisfy an earnings withholding order is the total amount required to satisfy the writ of execution on the date the order is issued, with the following additions and subtractions:

(1) The addition of the statutory fee for service of the order and any other statutory fees for performing duties under the order.

(2) The addition of costs added to the order pursuant to Section 685.090.

(3) The subtraction of the amount of any partial satisfactions.

(4) The addition of daily interest accruing after issuance of the order, as adjusted for partial satisfactions.

(b) From time to time the levying officer, in the levying officer’s discretion, may give written notice to the employer of the amount required to satisfy the earnings withholding order and the employer shall determine the total amount to withhold based upon the levying officer’s notice, notwithstanding a different amount stated in the order originally served on the employer.

(c) If the full amount required to satisfy the earnings withholding order as stated in the order or in the levying officer’s notice under subdivision (b) is withheld from the judgment debtor’s earnings, interest ceases to accrue on that amount.

(Added by Stats. 1992, Ch. 283, Sec. 6. Effective July 21, 1992.)



706.025

(a) Except as provided in subdivision (b), the amount required to be withheld pursuant to an earnings withholding order shall be paid monthly to the levying officer not later than the 15th day of each month. The initial monthly payment shall include all amounts required to be withheld from the earnings of the employee during the preceding calendar month up to the close of the employee’s pay period ending closest to the last day of that month, and thereafter each monthly payment shall include amounts withheld from the employee’s earnings for services rendered in the interim up to the close of the employee’s pay period ending closest to the last day of the preceding calendar month.

(b) The employer may elect to pay the amounts withheld to the levying officer more frequently than monthly. If the employer so elects, payment of the amount withheld from the employee’s earnings for each pay period shall be made not later than 10 days after the close of the pay period.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.026

(a) The levying officer shall receive and account for all amounts paid by the employer pursuant to Section 706.025 and shall pay the amounts so received over to the person entitled thereto at least once every 30 days.

(b) At least once every two years, the levying officer shall file an accounting with the court, as provided by Section 699.560, for all amounts collected under the earnings withholding order, including costs and interest added to the amount due. Subject to the limitations in subdivision (c) of Section 263, the levying officer may electronically file the accounting with the court, pursuant to Chapter 2 (commencing with Section 263) of Title 4 of Part 1.

(Amended by Stats. 2010, Ch. 680, Sec. 12. Effective January 1, 2011.)



706.027

If the judgment pursuant to which the earnings withholding order is issued is satisfied before the order otherwise terminates pursuant to Section 706.022, the judgment creditor shall promptly notify the levying officer who shall promptly terminate the order by serving a notice of termination on the employer.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.028

(a) “Final earnings withholding order for costs and interest” means an earnings withholding order for the collection only of unsatisfied costs and interest, which is issued after an earlier earnings withholding order has been returned satisfied.

(b) After the amount stated as owing in a prior earnings withholding order is paid, the judgment creditor may obtain a final earnings withholding order for costs and interest to collect amounts of costs and interest that were not collected under the prior earnings withholding order.

(c) A final earnings withholding order for costs and interest shall be enforced in the same manner as other earnings withholding orders.

(d) Satisfaction of the amount stated as owing in a final earnings withholding order for costs and interest is equivalent to satisfaction of the money judgment. For this purpose, interest ceases to accrue on the date of issuance of the final earnings withholding order and no additional costs may be added after that date, except for the statutory fee for service of the order and any other statutory fees for performing duties under the order.

(Repealed and added by Stats. 1992, Ch. 283, Sec. 9. Effective July 21, 1992.)



706.029

Service of an earnings withholding order creates a lien upon the earnings of the judgment debtor that are required to be withheld pursuant to the order and upon all property of the employer subject to the enforcement of a money judgment in the amount required to be withheld pursuant to such order. The lien continues for a period of one year from the date the earnings of the judgment debtor become payable unless the amount required to be withheld pursuant to the order is paid as required by law.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.030

(a) A “withholding order for support” is an earnings withholding order issued on a writ of execution to collect delinquent amounts payable under a judgment for the support of a child, or spouse or former spouse, of the judgment debtor. A withholding order for support shall be denoted as such on its face.

(b) The local child support agency may issue a withholding order for support on a notice of levy pursuant to Section 17522 of the Family Code to collect a support obligation.

(1) When the local child support agency issues a withholding order for support, a reference in this chapter to a levying officer is deemed to mean the local child support agency who issues the withholding order for support.

(2) Service of a withholding order for support issued by the local child support agency may be made by first-class mail or in any other manner described in Section 706.101. Service of a withholding order for support issued by the local child support agency is complete when it is received by the employer or a person described in paragraph (1) or (2) of subdivision (a) of Section 706.101, or if service is by first-class mail, service is complete as specified in Section 1013.

(3) The local child support agency shall serve upon the employer the withholding order for support, a copy of the order, and a notice informing the support obligor of the effect of the order and of his or her right to hearings and remedies provided in this chapter and in the Family Code. The notice shall be accompanied by the forms necessary to obtain an administrative review and a judicial hearing and instructions on how to file the forms. Within 10 days from the date of service, the employer shall deliver to the support obligor a copy of the withholding order for support, the forms to obtain an administrative review and judicial hearing, and the notice. If the support obligor is no longer employed by the employer and the employer does not owe the support obligor any earnings, the employer shall inform the local child support agency that the support obligor is no longer employed by the employer.

(4) An employer who fails to comply with paragraph (3) shall be subject to a civil penalty of five hundred dollars ($500) for each occurrence.

(5) The local child support agency shall provide for an administrative review to reconsider or modify the amount to be withheld for arrearages pursuant to the withholding order for support, if the support obligor requests a review at any time after service of the withholding order. The local child support agency shall provide the review in the same manner and timeframes provided for resolution of a complaint pursuant to Section 17800 of the Family Code. The local child support agency shall notify the employer if the review results in any modifications to the withholding order for support. If the local child support agency cannot complete the administrative review within 30 calendar days of receipt of the complaint, the local child support agency shall notify the employer to suspend withholding any disputed amount pending the completion of the review and the determination by the local child support agency.

(6) Nothing in this section prohibits the support obligor from seeking a judicial determination of arrearages pursuant to subdivision (c) of Section 17256 of the Family Code or from filing a motion for equitable division of earnings pursuant to Section 706.052 either prior to or after the administrative review provided by this section. Within five business days after receiving notice of the obligor having filed for judicial relief pursuant to this section, the local child support agency shall notify the employer to suspend withholding any disputed amount pending a determination by the court. The employer shall then adjust the withholding within not more than nine days of receiving the notice from the local child support agency.

(c) Notwithstanding any other provision of this chapter:

(1) An employer shall continue to withhold pursuant to a withholding order for support until the earliest of the dates specified in paragraph (1), (2), or (3) of subdivision (a) of Section 706.022, except that a withholding order for support shall automatically terminate one year after the employment of the employee by the employer terminates.

(2) A withholding order for support has priority over any other earnings withholding order. An employer upon whom a withholding order for support is served shall withhold and pay over earnings of the employee pursuant to that order notwithstanding the requirements of another earnings withholding order.

(3) Subject to paragraph (2) and to Article 3 (commencing with Section 706.050), an employer shall withhold earnings pursuant to both a withholding order for support and another earnings withholding order simultaneously.

(4) An employer who willfully fails to withhold and forward support pursuant to a valid earnings withholding order for support issued and served upon the employer pursuant to this chapter is liable to the support obligee, as defined in Section 5214 of the Family Code, for the amount of support not withheld, forwarded, or otherwise paid to the support obligee.

(5) Notwithstanding any other provision of law, an employer shall send all earnings withheld pursuant to a withholding order for support to the levying officer or the State Disbursement Unit as described in Section 17309 of the Family Code within the time period specified by federal law.

(6) Once the State Disbursement Unit as described in Section 17309 of the Family Code is operational, all support payments made pursuant to an earnings withholding order shall be made to that unit.

(7) Earnings withheld pursuant to an earnings withholding order for support shall be credited toward satisfaction of a support judgment as specified in Section 695.221.

(Amended by Stats. 2003, Ch. 387, Sec. 1. Effective January 1, 2004.)



706.031

(a) Nothing in this chapter affects an earnings assignment order for support.

(b) An earnings assignment order for support shall be given priority over any earnings withholding order. An employer upon whom an earnings assignment order for support is served shall withhold and pay over the earnings of the employee pursuant to the assignment order notwithstanding the requirements of any earnings withholding order. When an employer is required to cease withholding earnings pursuant to an earnings withholding order, the employer shall notify the levying officer who served the earnings withholding order that a supervening earnings assignment order for support is in effect.

(c) Subject to subdivisions (b), (d), and (e), an employer shall withhold earnings of an employee pursuant to both an earnings assignment order for support and an earnings withholding order.

(d) The employer shall withhold pursuant to an earnings withholding order only to the extent that the sum of the amount withheld pursuant to any earnings assignment order for support and the amount withheld pursuant to the earnings withholding order does not exceed the amount that may be withheld under Article 3 (commencing with Section 706.050).

(e) The employer shall withhold pursuant to an earnings withholding order for taxes only to the extent that the sum of the amount withheld pursuant to any earnings assignment order for support and the amount withheld pursuant to the earnings withholding order for taxes does not exceed the amount that may be withheld under Article 4 (commencing with Section 706.070).

(Amended by Stats. 1992, Ch. 163, Sec. 47. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



706.032

(a) Except as otherwise provided by statute:

(1) If withholding under an earnings withholding order ceases because the judgment debtor’s employment has terminated, the earnings withholding order terminates at the conclusion of a continuous 180-day period during which no amounts are withheld under the order.

(2) If withholding under an earnings withholding order ceases because the judgment debtor’s earnings are subject to an order or assignment with higher priority, the earnings withholding order terminates at the conclusion of a continuous two-year period during which no amounts are withheld under the order.

(b) If an earnings withholding order has terminated pursuant to subdivision (a), the employer shall return the order to the levying officer along with a statement of the reasons for returning the order.

(Added by Stats. 1992, Ch. 283, Sec. 11. Effective July 21, 1992.)



706.033

If the writ is returned before the earnings withholding order terminates, on termination of the earnings withholding order the levying officer shall make a supplemental return on the writ. The supplemental return shall contain the same information as an original return pursuant to Section 699.560.

(Added by Stats. 1992, Ch. 283, Sec. 12. Effective July 21, 1992.)



706.034

The employer may deduct from the earnings of the employee the sum of one dollar and fifty cents ($1.50) for each payment made in accordance with an earnings withholding order issued pursuant to this chapter.

(Amended by Stats. 2004, Ch. 520, Sec. 1. Effective January 1, 2005.)






ARTICLE 3 - Restrictions on Earnings Withholding

706.050

(a) Except as otherwise provided in this chapter, the maximum amount of disposable earnings of an individual judgment debtor for any workweek that is subject to levy under an earnings withholding order shall not exceed the lesser of the following:

(1) Twenty-five percent of the individual’s disposable earnings for that week.

(2) The amount by which the individual’s disposable earnings for that week exceed 40 times the state minimum hourly wage in effect at the time the earnings are payable.

(b) For any pay period other than weekly, the following multipliers shall be used to determine the maximum amount of disposable earnings subject to levy under an earnings withholding order that is proportional in effect to the calculation described in paragraph (2) of subdivision (a), except as specified in paragraph (1):

(1) For a daily pay period, the amounts shall be identical to the amounts described in subdivision (a).

(2) For a biweekly pay period, multiply the state hourly minimum wage by 80 work hours.

(3) For a semimonthly pay period, multiply the state hourly minimum wage by 862/3 work hours.

(4) For a monthly pay period, multiply the state hourly minimum wage by 1731/3 work hours.

(Amended by Stats. 2012, Ch. 474, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 3 of Ch. 474.)



706.051

(a) For the purposes of this section, “family of the judgment debtor” includes the spouse or former spouse of the judgment debtor.

(b) Except as provided in subdivision (c), the portion of the judgment debtor’s earnings that the judgment debtor proves is necessary for the support of the judgment debtor or the judgment debtor’s family supported in whole or in part by the judgment debtor is exempt from levy under this chapter.

(c) The exemption provided in subdivision (b) is not available if any of the following exceptions applies:

(1) The debt was incurred pursuant to an order or award for the payment of attorney’s fees under Section 2030, 3121, or 3557 of the Family Code.

(2) The debt was incurred for personal services rendered by an employee or former employee of the judgment debtor.

(3) The order is a withholding order for support under Section 706.030.

(4) The order is one governed by Article 4 (commencing with Section 706.070) (state tax order).

(Amended by Stats. 2011, Ch. 694, Sec. 1. Effective January 1, 2012.)



706.052

(a) Except as provided in subdivision (b), one-half of the disposable earnings (as defined by Section 1672 of Title 15 of the United States Code) of the judgment debtor, plus any amount withheld from the judgment debtor’s earnings pursuant to any earnings assignment order for support, is exempt from levy under this chapter where the earnings withholding order is a withholding order for support under Section 706.030.

(b) Except as provided in subdivision (c), upon motion of any interested party, the court shall make an equitable division of the judgment debtor’s earnings that takes into account the needs of all the persons the judgment debtor is required to support and shall effectuate such division by an order determining the amount to be withheld from the judgment debtor’s earnings pursuant to the withholding order for support.

(c) An order made under subdivision (b) may not authorize the withholding of an amount in excess of the amount that may be withheld for support under federal law under Section 1673 of Title 15 of the United States Code.

(Amended by Stats. 1992, Ch. 163, Sec. 48. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)






ARTICLE 4 - Earnings Withholding Order for Taxes

706.070

As used in this article:

(a) “State” means the State of California and includes any officer, department, board, or agency thereof.

(b) “State tax liability” means an amount for which the state has a state tax lien as defined in Section 7162 of the Government Code excluding a state tax lien created pursuant to the Fish and Game Code.

(c) For purposes of an earnings withholding order for taxes issued by the Franchise Tax Board, “state tax liability” also includes any liability under Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), or Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code that is due and payable within the meaning of subdivision (b) of Section 19221 of the Revenue and Taxation Code, and unpaid. The amendments to this section by the act adding this subdivision shall apply to any amount that is unpaid on or after the effective date of that act, or any amount that first becomes due and payable, and unpaid, after the effective date of that act.

(Amended by Stats. 2012, Ch. 37, Sec. 1. Effective June 27, 2012.)



706.071

This chapter does not limit the state’s right to collect a state tax liability except that (a) no levy upon earnings of an employee held by an employer is effective unless such levy is made in accordance with the provisions of this chapter and (b) other methods of collection may not be used to require an employer to withhold earnings of an employee in payment of a state tax liability.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.072

(a) A “withholding order for taxes” is an earnings withholding order issued pursuant to this article to collect a state tax liability and shall be denoted as a withholding order for taxes on its face.

(b) A withholding order for taxes may only be issued under one of the following circumstances:

(1) The existence of the state tax liability appears on the face of the taxpayer’s return, including a case where such tax liability is disclosed from the taxpayer’s return after errors in mathematical computations in the return have been corrected.

(2) The state tax liability has been assessed or determined as provided by statute and the taxpayer had notice of the proposed assessment or determination and had available an opportunity to have the proposed assessment or determination reviewed by appropriate administrative procedures. If the taxpayer makes a timely request for review of the assessment or determination, the state shall not issue a withholding order for taxes until the administrative review procedure is completed. If the taxpayer is given notice of the proposed assessment or determination but does not make a timely request for review, the state may issue a withholding order for taxes.

(c) In any case where a state tax liability has been assessed or determined prior to July 1, 1983, and the state determines that the requirement of subdivision (b) may not have been satisfied, the state may send a “Notice of Proposed Issuance of Withholding Order for Taxes” to the taxpayer at the taxpayer’s last known address by first-class mail, postage prepaid. The notice shall advise the taxpayer that the taxpayer may have the assessment or determination reviewed by appropriate administrative procedures and state how such a review may be obtained. If the taxpayer is sent such a notice and requests such a review within 30 days from the date the notice was mailed to the taxpayer, the state shall provide appropriate administrative procedures for review of the assessment or determination and shall not issue the withholding order for taxes until the administrative review procedure is completed. If the taxpayer is sent such a notice and does not request such a review within 30 days from the date the notice was mailed to the taxpayer, the state may issue the withholding order for taxes.

(d) A withholding order for taxes may be issued whether or not the state tax liability has been reduced to judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.073

Except as otherwise provided in this article, the provisions of this chapter govern the procedures and proceedings concerning a withholding order for taxes. For the purposes of this article, a reference in this chapter to a “levying officer” shall be deemed to mean the specific state agency seeking to collect a state tax liability under this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.074

(a) The state may itself issue a withholding order for taxes under this section to collect a state tax liability. The order shall specify the total amount required to be withheld pursuant to the order (unpaid tax liability including any penalties, accrued interest, and costs).

(b) Unless a lesser amount is specified in the order, the amount to be withheld by the employer each pay period pursuant to an order issued under this section is the amount required to be withheld under Section 1673(a) of Title 15 of the United States Code, and is not subject to the exception provided in Section 1673(b) of Title 15 of the United States Code.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.075

(a) This section applies to any withholding order for taxes issued under this article.

(b) Together with the withholding order for taxes, the state shall serve upon the employer an additional copy of the order and a notice informing the taxpayer of the effect of the order and of his right to hearings and remedies provided in this chapter. Within 10 days from the date of service, the employer shall deliver to the taxpayer a copy of the order and the notice, except that immediate delivery shall be made where a jeopardy withholding order for taxes has been served. If the taxpayer is no longer employed by the employer and the employer does not owe the taxpayer any earnings, the employer is not required to make such delivery.

(c) The state shall provide for an administrative hearing to reconsider or modify the amount to be withheld pursuant to the withholding order for taxes, and the taxpayer may request such a hearing at any time after service of the order. If the taxpayer requests a hearing, the hearing shall be provided, and the matter shall be determined, within 15 days after the request is received by the state. The determination of the amount to be withheld is subject to the standard provided in subdivision (b) of Section 706.051. Judicial review of the determination made pursuant to this subdivision by the state may be had only if a petition for a writ of mandate pursuant to Section 1094.5 is filed within 90 days from the date that written notice of the state’s determination was delivered or mailed to the taxpayer.

(d) The employer is not subject to any civil liability for failure to comply with subdivision (b). Nothing in this subdivision limits the power of a court to hold the employer in contempt of court for failure to comply with subdivision (b).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.076

(a) A withholding order for taxes may be issued pursuant to this section requiring the employer of the taxpayer to withhold an amount in excess of the amount that may be required to be withheld pursuant to an order issued under Section 706.074.

(b) The state may, at any time, apply to a court of record in the county where the taxpayer was last known to reside for the issuance of a withholding order for taxes under this section to collect a state tax liability.

(c) The application for the order shall include a statement under oath that the state has served upon the taxpayer both of the following:

(1) A copy of the application.

(2) A notice informing the taxpayer of the purpose of the application and the right of the taxpayer to appear at the court hearing on the application.

(d) Upon the filing of the application, the court shall immediately set the matter for hearing and the court clerk shall send a notice of the time and place of the hearing by first-class mail, postage prepaid, to the state and the taxpayer. The notice shall be deposited in the mail at least 10 days before the day set for the hearing.

(e) After hearing, the court shall issue a withholding order for taxes which shall require the taxpayer’s employer to withhold and pay over all earnings of the taxpayer other than that amount which the taxpayer proves is exempt under subdivision (b) of Section 706.051, but in no event shall the amount to be withheld be less than that permitted to be withheld under Section 706.050.

(f) The state may issue a temporary earnings holding order, which shall be denoted as such on its face, in any case where the state intends to apply for a withholding order for taxes under this section and has determined that the collection of the state tax liability will be jeopardized in whole or in part if the temporary earnings holding order is not issued. The temporary earnings holding order shall be directed to the taxpayer’s employer and shall require the employer to retain in the employer’s possession or under the employer’s control all or such portion of the earnings of the taxpayer then or thereafter due as is specified in the order. Together with the temporary earnings holding order, the state shall serve upon the employer an additional copy of the order and a notice informing the taxpayer of the effect of the order and of the right to the remedies provided in this chapter. Upon receipt of the order, the employer shall deliver to the taxpayer a copy of the order and notice. If the taxpayer is no longer employed by the employer and the employer does not owe the taxpayer any earnings, the employer is not required to make such delivery. The temporary earnings holding order expires 15 days from the date it is served on the employer unless it is extended by the court on ex parte application for good cause shown. If a temporary earnings holding order is served on an employer, the state may not thereafter, for a period of six months, serve on the same employer another temporary earnings holding order for the same employee unless the court for good cause shown otherwise orders. Sections 706.153 and 706.154 apply to temporary earnings holding orders issued under this section.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.077

(a) Subject to subdivision (b), an employer upon whom a withholding order for taxes is served shall withhold and pay over earnings of the employee pursuant to such order and shall cease to withhold earnings pursuant to any prior earnings withholding order except that a withholding order for support shall be given priority as provided in Section 706.030. When an employer is required to cease withholding earnings pursuant to an earlier earnings withholding order, the employer shall notify the levying officer who served the earlier earnings withholding order that a supervening withholding order for taxes is in effect.

(b) An employer shall not withhold earnings of an employee pursuant to a withholding order for taxes if a prior withholding order for taxes is in effect, and, in such case, the subsequent withholding order for taxes is ineffective.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.078

(a) Except as provided in subdivision (b), the employer shall not withhold pursuant to a withholding order for taxes from earnings of the employee payable for any pay period of such employee that ends prior to the 10th day after service of the order.

(b) A “jeopardy withholding order for taxes,” which shall be denoted as such on its face, is a withholding order for taxes that requires that the employer withhold pursuant to the order from earnings due to the employee at the time of service of the order on the employer and from earnings thereafter due. A jeopardy withholding order for taxes may be issued only where the state has determined that the collection of a state tax liability will be jeopardized in whole or in part by delaying the time when withholding from earnings commences.

(c) An employer shall continue to withhold pursuant to a withholding order for taxes until the amount specified in the order has been paid in full or the order is withdrawn, except that the order automatically terminates one year after the employment of the employee by the employer terminates. The state shall promptly serve on the employer a notice terminating the withholding order for taxes if the state tax liability for which the withholding order for taxes was issued is satisfied before the employer has withheld the full amount specified in the order, and the employer shall discontinue withholding in compliance with such notice.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.080

Service of a withholding order for taxes or of any other notice or document required under this chapter in connection with a withholding order for taxes may be made by the state by first-class mail, postage prepaid, or by any authorized state employee. Service of a withholding order for taxes is complete when it is received by the employer or a person described in paragraph (1) or (2) of subdivision (a) of Section 706.101. Service of, or the providing of, any other notice or document required to be served or provided under this chapter in connection with a withholding order for taxes is complete when the notice or document is deposited in the mail addressed to the last known address of the person on whom it is served or to whom it is to be provided.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.081

Except for the forms referred to in Section 706.076, the state shall prescribe the form of any order, notice, or other document required by this chapter in connection with a withholding order for taxes notwithstanding Sections 706.100 and 706.120, and any form so prescribed is deemed to comply with this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.082

No review of the taxpayer’s tax liability shall be permitted in any court proceedings under this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.084

Where a warrant, notice of levy, or notice or order to withhold is served on the employer to enforce a state tax liability of a person who is an employee of that employer, it shall be deemed to be a withholding order for taxes as to any earnings that are subject to the provisions of this chapter if both of the following requirements are satisfied:

(a) The form provides notice on its face that it is to be treated as a withholding order for taxes as to any earnings that are subject to the provisions of this chapter.

(b) The form provides all the information provided in a withholding order for taxes.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 5 - Procedure for Earnings Withholding Orders and Exemption Claims

706.100

Notwithstanding any other provision of law, the Judicial Council may provide by rule for the practice and procedure in proceedings under this chapter except for the state’s administrative hearings provided by Article 4 (commencing with Section 706.070).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.101

(a) An earnings withholding order shall be served by the levying officer upon the employer by delivery of the order to any of the following:

(1) The managing agent or person in charge, at the time of service, of the branch or office where the employee works or the office from which the employee is paid. In the case of a state employee, the office from which the employee is paid does not include the Controller’s office unless the employee works directly for the Controller’s office.

(2) Any person to whom a copy of the summons and of the complaint may be delivered to make service on the employer under Article 4 (commencing with Section 416.10) of Chapter 4 of Title 5.

(b) Service of an earnings withholding order shall be made by personal delivery as provided in Section 415.10 or 415.20 or by delivery by first-class mail, postage prepaid. When service is made by first-class mail, service is complete at the time of receipt of the earnings withholding order, as indicated in the employer’s return, or the date of mailing if the date of receipt is not indicated on the employer’s return. If the levying officer attempts service by first-class mail under this subdivision and does not receive the employer’s return within 15 days from the date of mailing, the levying officer shall make service as provided in Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5. For purposes of this section, “employer’s return” refers to the Judicial Council-issued form specified by Section 706.126.

(c) The state may issue an earnings withholding order directly, without the use of a levying officer, for purposes of collecting overpayments of unemployment compensation or disability benefits pursuant to Article 4 (commencing with Section 1375) of Chapter 5 of Part 1 of, and Article 5 (commencing with Section 2735) of Chapter 2 of Part 2 of, Division 1 of the Unemployment Insurance Code. The earnings withholding order shall be served by registered or certified mail, postage prepaid, with return receipt requested. Service is deemed complete at the time the return receipt is executed by, or on behalf of, the recipient. If the state does not receive a return receipt within 15 days from the date of deposit in the mail of the withholding order, the state shall refer the earnings withholding order to a levying officer for service in accordance with subdivision (b).

(d) Except as provided in subdivision (b) or (c), service of any notice or document under this chapter may be made by first-class mail, postage prepaid. If service is made on the employer after the employer’s return has been received by the levying officer, the service shall be made by first-class mail, postage prepaid, on the person designated in the employer’s return to receive notices and at the address indicated in the employer’s return, whether or not that address is within the county. This subdivision does not preclude service by personal delivery (1) on the employer before the employer’s return has been received by the levying officer or (2) on the person designated in the employer’s return after its receipt.

(e) Notwithstanding subdivision (b), if the judgment creditor so requests, the levying officer shall make service of the earnings withholding order by personal delivery as provided in Section 415.10 or 415.20.

(Amended by Stats. 2010, Ch. 680, Sec. 13. Effective January 1, 2011.)



706.102

(a) If a writ of execution has been issued to the county where the judgment debtor’s employer is to be served and the time specified in subdivision (b) of Section 699.530 for levy on property under the writ has not expired, a judgment creditor may apply for the issuance of an earnings withholding order by filing an application with a levying officer in such county who shall promptly issue an earnings withholding order.

(b) This section does not apply where the earnings withholding order is a withholding order for taxes.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.103

(a) The levying officer shall serve upon the designated employer all of the following:

(1) The original and one copy of the earnings withholding order.

(2) The form for the employer’s return.

(3) The notice to employee of earnings withholding order.

(4) A copy of the form that the judgment debtor may use to make a claim of exemption.

(5) A copy of the form the judgment debtor may use to provide a financial statement.

(b) At the time the levying officer makes service pursuant to subdivision (a), the levying officer shall provide the employer with a copy of the employer’s instructions referred to in Section 706.127. The Judicial Council may adopt rules prescribing the circumstances when compliance with this subdivision is not required.

(c) No earnings withholding order shall be served upon the employer after the time specified in subdivision (b) of Section 699.530.

(Amended by Stats. 2013, Ch. 64, Sec. 5. Effective January 1, 2014.)



706.104

Any employer who is served with an earnings withholding order shall:

(a) Deliver to the judgment debtor a copy of the earnings withholding order, the notice to employee of earnings withholding, a copy of the form that the judgment debtor may use to make a claim of exemption, and a copy of the form the judgment debtor may use to provide a financial statement within 10 days from the date of service. If the judgment debtor is no longer employed by the employer and the employer does not owe the employee any earnings, the employer is not required to make such delivery. The employer is not subject to any civil liability for failure to comply with this subdivision. Nothing in this subdivision limits the power of a court to hold the employer in contempt of court for failure to comply with this subdivision.

(b) Complete the employer’s return on the form provided by the levying officer and mail it by first-class mail, postage prepaid, to the levying officer within 15 days from the date of service. If the earnings withholding order is ineffective, the employer shall state in the employer’s return that the order will not be complied with for this reason and shall return the order to the levying officer with the employer’s return.

(Amended by Stats. 2013, Ch. 64, Sec. 6. Effective January 1, 2014.)



706.105

(a) A judgment debtor may claim an exemption under Section 706.051 under either of the following circumstances:

(1) No prior hearing has been held with respect to the earnings withholding order.

(2) There has been a material change in circumstances since the time of the last prior hearing on the earnings withholding order.

(b) A claim of exemption shall be made by filing with the levying officer an original and one copy of (1) the judgment debtor’s claim of exemption and (2) the judgment debtor’s financial statement.

(c) Upon filing of the claim of exemption, the levying officer shall promptly send to the judgment creditor, at the address stated in the application for the earnings withholding order, by first-class mail, postage prepaid, all of the following:

(1) A copy of the claim of exemption.

(2) A copy of the financial statement.

(3) A notice of claim of exemption. The notice shall state that the claim of exemption has been filed and that the earnings withholding order will be terminated, or modified to reflect the amount of earnings claimed to be exempt in the claim of exemption, unless a notice of opposition to the claim of exemption is filed with the levying officer by the judgment creditor within 10 days after the date of the mailing of the notice of claim of exemption.

(d) A judgment creditor who desires to contest a claim of exemption shall, within 10 days after the date of the mailing of the notice of claim of exemption, file with the levying officer a notice of opposition to the claim of exemption.

(e) If a notice of opposition to the claim of exemption is filed with the levying officer within the 10-day period, the judgment creditor is entitled to a hearing on the claim of exemption. If the judgment creditor desires a hearing on the claim of exemption, the judgment creditor shall file a notice of motion for an order determining the claim of exemption with the court within 10 days after the date the levying officer mailed the notice of claim of exemption. If the notice of motion is so filed, the hearing on the motion shall be held not later than 30 days from the date the notice of motion was filed unless continued by the court for good cause. At the time prescribed by subdivision (b) of Section 1005, the judgment creditor shall give written notice of the hearing to the levying officer and shall serve a notice of the hearing and a copy of the notice of opposition to the claim of exemption on the judgment debtor and, if the claim of exemption so requested, on the attorney for the judgment debtor. Service is deemed made when the notice of the hearing and a copy of the notice of opposition to the claim of exemption are deposited in the mail, postage prepaid, addressed to the judgment debtor at the address stated in the claim of exemption and, if service on the attorney for the judgment debtor was requested in the claim of exemption, to the attorney at the address stated in the claim of exemption. The judgment creditor shall file proof of the service with the court. After receiving the notice of the hearing and before the date set for the hearing, the levying officer shall file the claim of exemption and the notice of opposition to the claim of exemption with the court.

(f) If the levying officer does not receive a notice of opposition to the claim of exemption within the 10-day period after the date of mailing of the notice of claim of exemption and a notice of the hearing not later than 10 days after the filing of the notice of opposition to the claim of exemption, the levying officer shall serve on the employer one of the following:

(1) A notice that the earnings withholding order has been terminated if all of the judgment debtor’s earnings were claimed to be exempt.

(2) A modified earnings withholding order that reflects the amount of earnings claimed to be exempt in the claim of exemption if only a portion of the judgment debtor’s earnings was claimed to be exempt.

(g) If, after hearing, the court orders that the earnings withholding order be modified or terminated, the clerk shall promptly transmit a certified copy of the order to the levying officer who shall promptly serve on the employer of the judgment debtor (1) a copy of the modified earnings withholding order or (2) a notice that the earnings withholding order has been terminated. The court may order that the earnings withholding order be terminated as of a date that precedes the date of hearing. If the court determines that any amount withheld pursuant to the earnings withholding order shall be paid to the judgment debtor, the court shall make an order directing the person who holds that amount to pay it promptly to the judgment debtor.

(h) If the earnings withholding order is terminated by the court, unless the court otherwise orders or unless there is a material change of circumstances since the time of the last prior hearing on the earnings withholding order, the judgment creditor may not apply for another earnings withholding order directed to the same employer with respect to the same judgment debtor for a period of 100 days following the date of service of the earnings withholding order or 60 days after the date of the termination of the order, whichever is later.

(i) If an employer has withheld and paid over amounts pursuant to an earnings withholding order after the date of termination of the order but prior to the receipt of notice of its termination, the judgment debtor may recover those amounts only from the levying officer if the levying officer still holds those amounts or, if those amounts have been paid over to the judgment creditor, from the judgment creditor. If the employer has withheld amounts pursuant to an earnings withholding order after termination of the order but has not paid over those amounts to the levying officer, the employer shall promptly pay those amounts to the judgment debtor.

(j) An appeal lies from any court order under this section denying a claim of exemption or modifying or terminating an earnings withholding order. An appeal by the judgment creditor from an order modifying or terminating the earnings withholding order does not stay the order from which the appeal is taken. Notwithstanding the appeal, until the order modifying or terminating the earnings withholding order is set aside or modified, the order allowing the claim of exemption in whole or in part shall be given the same effect as if the appeal had not been taken.

(k) This section does not apply to a withholding order for support or a withholding order for taxes.

(Amended by Stats. 1998, Ch. 931, Sec. 94. Effective September 28, 1998.)



706.106

No findings are required in court proceedings under this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.108

(a) If a writ of execution has been issued to the county where the judgment debtor’s employer is to be served and the time specified in subdivision (b) of Section 699.530 for levy on property under the writ has not expired, a judgment creditor may deliver an application for issuance of an earnings withholding order to a registered process server who may then issue an earnings withholding order.

(b) If the registered process server has issued the earnings withholding order, the registered process server, before serving the earnings withholding order, shall deposit with the levying officer a copy of the writ of execution, the application for issuance of an earnings withholding order, and a copy of the earnings withholding order, and shall pay the fee provided by Section 26750 of the Government Code.

(c) A registered process server may serve an earnings withholding order on an employer whether the earnings withholding order was issued by a levying officer or by a registered process server, but no earnings withholding order may be served after the time specified in subdivision (b) of Section 699.530. In performing this function, the registered process server shall serve upon the designated employer all of the following:

(1) The original and one copy of the earnings withholding order.

(2) The form for the employer’s return.

(3) The notice to the employee of the earnings withholding order.

(4) A copy of the form that the judgment debtor may use to make a claim of exemption.

(5) A copy of the form the judgment debtor may use to provide a financial statement.

(6) A copy of the employer’s instructions referred to in Section 706.127, except as otherwise prescribed in rules adopted by the Judicial Council.

(d) Within five court days after service under this section, all of the following shall be filed with the levying officer:

(1) The writ of execution, if it is not already in the hands of the levying officer.

(2) Proof of service on the employer of the papers listed in subdivision (c).

(3) Instructions in writing, as required by the provisions of Section 687.010.

(e) If the fee provided by Section 26750 of the Government Code has been paid, the levying officer shall perform all other duties required by this chapter as if the levying officer had served the earnings withholding order. If the registered process server does not comply with subdivisions (b), where applicable, and (d), the service of the earnings withholding order is ineffective and the levying officer is not required to perform any duties under the order and may terminate the order and may release any withheld earnings to the judgment debtor.

(f) The fee for services of a registered process server under this section shall be allowed as a recoverable cost pursuant to Section 1033.5.

(Amended by Stats. 2013, Ch. 64, Sec. 7. Effective January 1, 2014.)



706.109

An earnings withholding order may not be issued against the earnings of the spouse of the judgment debtor except by court order upon noticed motion.

(Added by Stats. 1984, Ch. 1671, Sec. 20.)






ARTICLE 6 - Forms; Employer’s Instructions

706.120

Except as provided in Section 706.081, the Judicial Council shall prescribe the form of the applications, notices, claims of exemption, orders, and other documents required by this chapter as provided in Section 681.030, and only such forms may be used to implement this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.121

The “application for issuance of earnings withholding order” shall be executed under oath and shall include all of the following:

(a) The name, the last known address, and, if known, the social security number of the judgment debtor.

(b) The name and address of the judgment creditor.

(c) The court where the judgment was entered and the date the judgment was entered.

(d) Whether the judgment is based in whole or in part on a claim for elder or dependent adult financial abuse and, if in part, how much of the judgment arises from that claim.

(e) The date of issuance of a writ of execution to the county where the earnings withholding order is sought.

(f) The total amount required to satisfy the order on the date of issuance (which may not exceed the amount required to satisfy the writ of execution on the date of issuance of the order plus the levying officer’s statutory fee for service of the order).

(g) The name and address of the employer to whom the order will be directed.

(h) The name and address of the person to whom the withheld money is to be paid by the levying officer.

(Amended by Stats. 2010, Ch. 64, Sec. 3. Effective January 1, 2011. Operative January 1, 2012, by Sec. 6 of Ch. 64.)



706.122

The “notice to employee of earnings withholding order” shall contain a statement that informs the employee in simple terms of the nature of a wage garnishment, the right to an exemption, the procedure for claiming an exemption, and any other information the Judicial Council determines would be useful to the employee and appropriate for inclusion in the notice, including all of the following:

(a) The named employer has been ordered to withhold from the earnings of the judgment debtor the amounts required to be withheld under Section 706.050, or such other amounts as are specified in the earnings withholding order, and to pay these amounts over to the levying officer for transmittal to the person specified in the order in payment of the judgment described in the order.

(b) The manner of computing the amounts required to be withheld pursuant to Section 706.050.

(c) The judgment debtor may be able to keep more or all of the judgment debtor’s earnings if the judgment debtor proves that the additional earnings are necessary for the support of the judgment debtor or the judgment debtor’s family supported in whole or in part by the judgment debtor.

(d) If the judgment debtor wishes a court hearing to prove that amounts should not be withheld from the judgment debtor’s earnings because they are necessary for the support of the judgment debtor or the judgment debtor’s family supported in whole or in part by the judgment debtor, the judgment debtor shall file with the levying officer an original and one copy of the “judgment debtor’s claim of exemption” and an original and one copy of the “judgment debtor’s financial statement.”

(Amended by Stats. 2013, Ch. 64, Sec. 8. Effective January 1, 2014.)



706.123

The “judgment debtor’s claim of exemption” shall be executed under oath. The claim of exemption shall indicate how much the judgment debtor believes should be withheld from the judgment debtor’s earnings each pay period by the employer pursuant to the earnings withholding order and shall state the judgment debtor’s present mailing address.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.124

The “judgment debtor’s financial statement” shall be executed as provided in Section 703.530 and contain all of the information required by that section and the following additional information:

(a) Whether any earnings withholding orders are in effect with respect to the earnings of the judgment debtor or the spouse or dependents of the judgment debtor.

(b) Whether any earnings assignment orders for support are in effect with respect to the earnings of the judgment debtor or the spouse or dependents of the judgment debtor.

(Amended by Stats. 1992, Ch. 163, Sec. 49. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



706.125

The “earnings withholding order” shall include all of the following:

(a) The name, address, and, if known, the social security number of the judgment debtor.

(b) The name and address of the employer to whom the order is directed.

(c) The court where the judgment was entered, the date the judgment was entered, and the name of the judgment creditor.

(d) Whether the judgment is based in whole or in part on a claim for elder or dependent adult financial abuse and, if in part, how much of the judgment arises from the claim.

(e) The date of issuance of the writ of execution to the county where the earnings withholding order is sought.

(f) The total amount required to satisfy the order on the date of issuance (which may not exceed the amount required to satisfy the writ of execution on the date of issuance of the order plus the levying officer’s statutory fee for service of the order).

(g) A description of the withholding period and an order to the employer to withhold from the earnings of the judgment debtor for each pay period the amount required to be withheld under Section 706.050 or the amount specified in the order subject to Section 706.024, as the case may be, for the pay periods ending during the withholding period.

(h) An order to the employer to pay over to the levying officer at a specified address the amount required to be withheld and paid over pursuant to the order in the manner and within the times provided by law.

(i) An order that the employer fill out the “employer’s return” and return it by first-class mail, postage prepaid, to the levying officer at a specified address within 15 days after service of the earnings withholding order.

(j) An order that the employer deliver to the judgment debtor a copy of the earnings withholding order and the “notice to employee of earnings withholding order” within 10 days after service of the earnings withholding order; but, if the judgment debtor is no longer employed by the employer and the employer does not owe the employee any earnings, the employer is not required to make the delivery.

(k) The name and address of the levying officer.

(Amended by Stats. 2010, Ch. 64, Sec. 4. Effective January 1, 2011. Operative January 1, 2012, by Sec. 6 of Ch. 64.)



706.126

(a) The “employer’s return” shall be executed under oath. The form for the return provided to the employer shall state all of the following information:

(1) The name and address of the levying officer to whom the form is to be returned.

(2) A direction that the form be mailed to the levying officer by first-class mail, postage prepaid, no later than 15 days after the date of service of the earnings withholding order.

(3) The name, the address, and, if known, the social security number of the judgment debtor.

(b) In addition, the employer’s return form shall require the employer to supply all of the following information:

(1) The date the earnings withholding order was served on the employer.

(2) Whether the judgment debtor is employed by the employer or whether the employer otherwise owes earnings to the employee.

(3) If the judgment debtor is employed by the employer or the employer otherwise owes earnings to the employee, the amount of the employee’s earnings for the last pay period and the length of this pay period.

(4) Whether the employer was required on the date of service to comply with an earlier earnings withholding order and, if so, the name of the judgment creditor who secured the earlier order, the levying officer who served such order, the date it was issued, the date it was served, the expiration date of such order, and which of the earnings withholding orders the employer is required to comply with under the applicable statutory rules concerning the priority of such orders.

(5) Whether the employer was required on the date of service to comply with an earnings assignment order for support and, if so, the court which issued such assignment order and the date it was issued and any other information the Judicial Council determines is needed to identify the order.

(6) The name and address of the person to whom notices to the employer are to be sent.

(Amended by Stats. 1992, Ch. 163, Sec. 50. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



706.127

(a) The Judicial Council shall prepare “employer’s instructions” for employers and revise or supplement these instructions to reflect changes in the law or rules regulating the withholding of earnings.

(b) Except to the extent that they are included in the forms required to be provided by the employer to the levying officer, the Judicial Council shall publish and provide to the levying officers copies of the employer’s instructions.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.128

The “judgment creditor’s notice of opposition to the claim of exemption” shall be executed under oath and shall include all of the following:

(a) The name, last known address, and, if known, the social security number of the judgment debtor.

(b) The name and address of the judgment creditor.

(c) The date of mailing of the notice of claim of exemption.

(d) The amount of the judgment debtor’s claim of exemption which the judgment creditor claims is not exempt.

(e) The factual and legal grounds for the judgment creditor’s opposition to the claim of exemption.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.129

The levying officer shall have copies of the forms for the “judgment debtor’s claim of exemption” and “judgment debtor’s financial statement” available at the levying officer’s office for distribution without charge to a person who desires to make a claim of exemption under Section 706.051.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 7 - Administration and Enforcement

706.151

The Judicial Council may perform all acts required by the Administrator of the Wage and Hour Division of the United States Department of Labor as conditions to exemption of this state from the earnings garnishment provisions of the Consumer Credit Protection Act of 1968 (15 U.S.C. Secs. 1671–1677), including, but not limited to:

(a) Representing and acting on behalf of the state in relation to the Administrator of the Wage and Hour Division and the administrator’s representatives with regard to any matter relating to, or arising out of, the application, interpretation, and enforcement of the laws of this state regulating withholding of earnings.

(b) Submitting to the Administrator of the Wage and Hour Division in duplicate and on a current basis, a certified copy of every statute of this state affecting earnings withholding, and a certified copy of any decision in any case involving any of those statutes, made by the Supreme Court of this state.

(c) Submitting to the Administrator of the Wage and Hour Division any information relating to the enforcement of earnings withholding laws of this state which the administrator may request.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.152

If an employer withholds earnings pursuant to this chapter and, with the intent to defraud either the judgment creditor or the judgment debtor, fails to pay such withheld earnings over to the levying officer, the employer is guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.153

(a) No employer shall defer or accelerate any payment of earnings to an employee with the intent to defeat or diminish the judgment creditor’s rights under an earnings withholding order issued pursuant to the procedures provided by this chapter.

(b) If an employer violates this section, the judgment creditor may bring a civil action against the employer to recover the amount that would have been withheld and paid over pursuant to this chapter had the employer not violated this section. The remedy provided by this subdivision is not exclusive.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



706.154

(a) If an employer fails to withhold or to pay over the amount the employer is required to withhold and pay over pursuant to this chapter, the judgment creditor may bring a civil action against the employer to recover such amount. The remedy provided by this subdivision is not exclusive.

(b) Notwithstanding subdivision (a), an employer who complies with any written order or written notice which purports to be given or served in accordance with the provisions of this chapter is not subject to any civil or criminal liability for such compliance unless the employer has actively participated in a fraud.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)









CHAPTER 6 - Miscellaneous Creditors’ Remedies

ARTICLE 1 - Written Interrogatories to Judgment Debtor

708.010

(a) Except as provided in this section and in subdivision (b) of Section 708.020, the procedure in this article may be used at any time a money judgment is enforceable.

(b) If enforcement of the judgment is stayed on appeal by the giving of a sufficient undertaking under Chapter 2 (commencing with Section 916) of Title 13, all proceedings under this article are stayed. In any other case where the enforcement of the judgment is stayed, all proceedings under this article are stayed unless the court otherwise expressly orders.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.020

(a) The judgment creditor may propound written interrogatories to the judgment debtor, in the manner provided in Chapter 13 (commencing with Section 2030.010) of Title 4 of Part 4, requesting information to aid in enforcement of the money judgment. The judgment debtor shall answer the interrogatories in the manner and within the time provided by Chapter 13 (commencing with Section 2030.010) of Title 4 of Part 4.

(b) The judgment creditor may not serve interrogatories pursuant to this section within 120 days after the judgment debtor has responded to interrogatories previously served pursuant to this section or within 120 days after the judgment debtor has been examined pursuant to Article 2 (commencing with Section 708.110), and the judgment debtor is not required to respond to any interrogatories so served.

(c) Interrogatories served pursuant to this section may be enforced, to the extent practicable, in the same manner as interrogatories in a civil action.

(d) The limitation provided by Chapter 13 (commencing with Section 2030.010) of Title 4 of Part 4 on the number of interrogatories that may be propounded applies to each set of interrogatories propounded from time to time pursuant to this section, but does not apply cumulatively to interrogatories propounded by the judgment creditor to the judgment debtor.

(Amended by Stats. 2004, Ch. 182, Sec. 11. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



708.030

(a) The judgment creditor may demand that any judgment debtor produce and permit the party making the demand, or someone acting on that party’s behalf, to inspect and to copy a document that is in the possession, custody, or control of the party on whom the demand is made in the manner provided in Chapter 14 (commencing with Section 2031.010) of Title 4 of Part 4, if the demand requests information to aid in enforcement of the money judgment. The judgment debtor shall respond and comply with the demand in the manner and within the time provided by Chapter 14 (commencing with Section 2031.010) of Title 4 of Part 4.

(b) The judgment creditor may not serve interrogatories or inspection demands pursuant to this section or Section 708.020 within 120 days after the judgment debtor has responded to the interrogatories or demands previously served pursuant to this section or Section 708.020, or within 120 days after the judgment debtor has been examined pursuant to Article 2 (commencing with Section 708.110), and the judgment debtor is not required to respond to any discovery so served.

(c) Inspection demands served pursuant to this section may be enforced to the extent practicable, in the same manner as inspection demands in a civil action.

(Amended by Stats. 2004, Ch. 182, Sec. 12. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 2 - Examination Proceedings

708.110

(a) The judgment creditor may apply to the proper court for an order requiring the judgment debtor to appear before the court, or before a referee appointed by the court, at a time and place specified in the order, to furnish information to aid in enforcement of the money judgment.

(b) If the judgment creditor has not caused the judgment debtor to be examined under this section during the preceding 120 days, the court shall make the order upon ex parte application of the judgment creditor.

(c) If the judgment creditor has caused the judgment debtor to be examined under this section during the preceding 120 days, the court shall make the order if the judgment creditor by affidavit or otherwise shows good cause for the order. The application shall be made on noticed motion if the court so directs or a court rule so requires. Otherwise, it may be made ex parte.

(d) The judgment creditor shall personally serve a copy of the order on the judgment debtor not less than 10 days before the date set for the examination. Service shall be made in the manner specified in Section 415.10. Service of the order creates a lien on the personal property of the judgment debtor for a period of one year from the date of the order unless extended or sooner terminated by the court.

(e) The order shall contain the following statement in 14-point boldface type if printed or in capital letters if typed: “NOTICE TO JUDGMENT DEBTOR. If you fail to appear at the time and place specified in this order, you may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay the reasonable attorney’s fees incurred by the judgment creditor in this proceeding.”

(Amended by Stats. 1993, Ch. 793, Sec. 1. Effective January 1, 1994.)



708.120

(a) Upon ex parte application by a judgment creditor who has a money judgment and proof by the judgment creditor by affidavit or otherwise to the satisfaction of the proper court that a third person has possession or control of property in which the judgment debtor has an interest or is indebted to the judgment debtor in an amount exceeding two hundred fifty dollars ($250), the court shall make an order directing the third person to appear before the court, or before a referee appointed by the court, at a time and place specified in the order, to answer concerning such property or debt. The affidavit in support of the judgment creditor’s application may be based on the affiant’s information and belief.

(b) Not less than 10 days prior to the date set for the examination, a copy of the order shall be:

(1) Served personally on the third person.

(2) Served personally or by mail on the judgment debtor.

(c) If the property in the third person’s possession or control in which the judgment debtor has an interest or the debt owed by the third person to the judgment debtor is described in the affidavit or application for an order under subdivision (a) in a manner reasonably adequate to permit it to be identified, service of the order on the third person creates a lien on the judgment debtor’s interest in the property or on the debt for a period of one year from the date of the order unless extended or sooner terminated by the court.

(d) The judgment debtor may claim that all or any portion of the property or debt is exempt from enforcement of a money judgment by application to the court on noticed motion, filed with the court and personally served on the judgment creditor not later than three days before the date set for the examination. The judgment debtor shall execute an affidavit in support of the application that includes all of the matters set forth in subdivision (b) of Section 703.520. If a claim of exemption is made pursuant to this section, a notice of opposition to the claim of exemption is not required. The court shall determine any claim of exemption made pursuant to this section. Failure of the judgment debtor to make a claim of exemption does not preclude the judgment debtor from later claiming the exemption unless the property or debt is described in the order in a manner reasonably adequate to permit it to be identified and the judgment debtor receives notice of the examination proceeding at least 10 days before the date set for the examination.

(e) An order made pursuant to subdivision (a) shall contain the following statements in 14-point boldface type if printed or in capital letters if typed:

(1) “NOTICE TO PERSON SERVED. If you fail to appear at the time and place specified in this order, you may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay the reasonable attorney’s fees incurred by the judgment creditor in this proceeding.”

(2) “NOTICE TO JUDGMENT DEBTOR. The person in whose favor the judgment was entered in this action claims that the person to be examined pursuant to this order has possession or control of property which is yours or owes you a debt. This property or debt is as follows: (Description of property or debt).
If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment, you must file your exemption claim in writing with the court and personally serve a copy on the judgment creditor not later than three days before the date set for the examination. You must appear at the time and place set for this examination to establish your claim of exemption or your exemption may be waived.”

(f) An order made pursuant to subdivision (a) is not effective unless, at the time it is served on the third person, the person serving the order tenders to the third person fees for the mileage necessary to be traveled from the third person’s residence to the place of examination. The mileage fees shall be in the same amount generally provided for witnesses when legally required to attend civil proceedings in the court where the examination proceeding is to be conducted.

(Amended by Stats. 1995, Ch. 576, Sec. 3.6. Effective January 1, 1996.)



708.130

(a) Witnesses may be required to appear and testify before the court or referee in an examination proceeding under this article in the same manner as upon the trial of an issue.

(b) The privilege prescribed by Article 4 (commencing with Section 970) of Chapter 4 of Division 8 of the Evidence Code does not apply in an examination proceeding under this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.140

(a) The examination proceedings authorized by this article may be conducted by a referee appointed by the court. The referee may issue, modify, or vacate an order authorized by Section 708.205, may make a protective order authorized by Section 708.200, and may issue a warrant authorized by Section 708.170, and has the same power as the court to grant adjournments, to preserve order, and to subpoena witnesses to attend the examination, but only the court that ordered the reference has power to do the following:

(1) Punish for contempt for disobeying an order of the referee.

(2) Make an award of attorney’s fees pursuant to Section 708.170.

(3) Determine a contested claim of exemption or determine a third-party claim under Section 708.180.

(b) Only a member of the State Bar of California is eligible for appointment as a referee pursuant to this article. A person who was duly appointed as a referee prior to July 1, 1983, pursuant to the law in operation at the time of appointment, and who is available to perform the duties of a referee on July 1, 1983, shall be exempt from the requirements of this subdivision.

(c) Nothing in subdivision (a) limits the power of a court to appoint a temporary judge pursuant to Section 21 of Article VI of the California Constitution.

(Amended by Stats. 1983, Ch. 155, Sec. 19. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



708.150

(a) If a corporation, partnership, association, trust, or other organization is served with an order to appear for an examination, it shall designate to appear and be examined one or more officers, directors, managing agents, or other persons who are familiar with its property and debts.

(b) If the order to appear for an examination requires the appearance of a specified individual, the specified individual shall appear for the examination and may be accompanied by one or more officers, directors, managing agents, or other persons familiar with the property and debts of the corporation, partnership, association, trust, or other organization.

(c) If the order to appear for the examination does not require the appearance of a specified individual, the order shall advise the corporation, partnership, association, trust, or other organization of its duty to make a designation under subdivision (a).

(d) A corporation, partnership, association, trust, or other organization, whether or not a party, may appear at an examination through any authorized officer, director, or employee, whether or not the person is an attorney.

(Amended by Stats. 1984, Ch. 538, Sec. 30.5.)



708.160

(a) Except as otherwise provided in this section, the proper court for examination of a person under this article is the court in which the money judgment is entered.

(b) A person sought to be examined may not be required to attend an examination before a court located outside the county in which the person resides or has a place of business unless the distance from the person’s place of residence or place of business to the place of examination is less than 150 miles.

(c) If a person sought to be examined does not reside or have a place of business in the county where the judgment is entered, the superior court in the county where the person resides or has a place of business is a proper court for examination of the person.

(d) If the judgment creditor seeks an examination of a person before a court other than the court in which the judgment is entered, the judgment creditor shall file an application that shall include all of the following:

(1)  An abstract of judgment in the form prescribed by Section 674.

(2)  An affidavit in support of the application stating the place of residence or place of business of the person sought to be examined.

(3)  Any necessary affidavit or showing for the examination as required by Section 708.110 or 708.120.

(4) The filing fee for a motion as provided in subdivision (a) of Section 70617 of the Government Code.

(Amended by Stats. 2005, Ch. 75, Sec. 38. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



708.170

(a) If an order requiring a person to appear for an examination was served by a sheriff, marshal, a person specially appointed by the court in the order, or a registered process server, and the person fails to appear:

(1) The court may do either of the following:

(A) Pursuant to a warrant, have the person brought before the court to answer for the failure to appear and may punish the person for contempt.

(B) Issue a warrant for the arrest of the person who failed to appear as required by the court order, pursuant to Section 1993.

(2) If the person’s failure to appear is without good cause, the judgment creditor shall be awarded reasonable attorney’s fees incurred in the examination proceeding. Attorney’s fees awarded against the judgment debtor shall be added to and become part of the principal amount of the judgment.

(b) A person who willfully makes an improper service of an order for an examination which subsequently results in the arrest pursuant to subdivision (a) of the person who fails to appear is guilty of a misdemeanor.

(Amended by Stats. 2006, Ch. 277, Sec. 2. Effective January 1, 2007.)



708.180

(a) Subject to subdivision (b), if a third person examined pursuant to Section 708.120 claims an interest in the property adverse to the judgment debtor or denies the debt, the court may, if the judgment creditor so requests, determine the interests in the property or the existence of the debt. The determination is conclusive as to the parties to the proceeding and the third person, but an appeal may be taken from the determination. The court may grant a continuance for a reasonable time for discovery proceedings, the production of evidence, or other preparation for the hearing.

(b) The court may not make the determination provided in subdivision (a) if the third person’s claim is made in good faith and any of the following conditions is satisfied:

(1) The court would not be a proper court for the trial of an independent civil action (including a creditor’s suit) for the determination of the interests in the property or the existence of the debt, and the third person objects to the determination of the matter under subdivision (a).

(2) At the time an order for examination pursuant to Section 708.120 is served on the third person a civil action (including a creditor’s suit) is pending with respect to the interests in the property or the existence of the debt.

(3) The court determines that the interests in the property or the existence of the debt should be determined in a creditor’s suit.

(c) Upon application of the judgment creditor made ex parte, the court may make an order forbidding transfer of the property to the judgment debtor or payment of the debt to the judgment debtor until the interests in the property or the existence of the debt is determined pursuant to subdivision (a) or until a creditor’s suit may be commenced and an order obtained pursuant to Section 708.240. An undertaking may be required in the discretion of the court. The court may modify or vacate the order at any time with or without a hearing on such terms as are just.

(d) Upon application of the judgment creditor upon noticed motion, the court may, if it determines that the judgment debtor probably owns an interest in the property or that the debt probably is owed to the judgment debtor, make an order forbidding the transfer or other disposition of the property to any person or forbidding payment of the debt until the interests in the property or the existence of the debt is determined pursuant to subdivision (a) or until a creditor’s suit may be commenced and an order obtained pursuant to Section 708.240. The court shall require the judgment creditor to furnish an undertaking as provided in Section 529. The court may modify or vacate the order at any time after notice and hearing on such terms as are just.

(Amended by Stats. 1998, Ch. 931, Sec. 95. Effective September 28, 1998.)



708.190

The court may permit a person claiming an interest in the property or debt sought to be applied in an examination proceeding to intervene in the proceeding and may determine the person’s rights in the property or debt pursuant to Section 708.180.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.200

In any proceeding under this article, the court may, on motion of the person to be examined or on its own motion, make such protective orders as justice may require.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.205

(a) Except as provided in subdivision (b), at the conclusion of a proceeding pursuant to this article, the court may order the judgment debtor’s interest in the property in the possession or under the control of the judgment debtor or the third person or a debt owed by the third person to the judgment debtor to be applied toward the satisfaction of the money judgment if the property is not exempt from enforcement of a money judgment. Such an order creates a lien on the property or debt.

(b) If a third person examined pursuant to Section 708.120 claims an interest in the property adverse to the judgment debtor or denies the debt and the court does not determine the matter as provided in subdivision (a) of Section 708.180, the court may not order the property or debt to be applied toward the satisfaction of the money judgment but may make an order pursuant to subdivision (c) or (d) of Section 708.180 forbidding transfer or payment to the extent authorized by that section.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 3 - Creditor’s Suit

708.210

If a third person has possession or control of property in which the judgment debtor has an interest or is indebted to the judgment debtor, the judgment creditor may bring an action against the third person to have the interest or debt applied to the satisfaction of the money judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.220

The judgment debtor shall be joined in an action brought pursuant to this article but is not an indispensable party. The residence of the judgment debtor may not be considered in the determination of proper venue unless otherwise provided by contract between the judgment debtor and the third person.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.230

(a)Except as provided in subdivision (b), an action shall be commenced pursuant to this article before the expiration of the later of the following times:

(1) The time when the judgment debtor may bring an action against the third person concerning the property or debt.

(2) One year after creation of a lien on the property or debt pursuant to this title if the lien is created at the time when the judgment debtor may bring an action against the third person concerning the property or debt.

(b) An action may not be commenced pursuant to this article after the period for enforcement of the money judgment has expired.

(c) Notwithstanding Section 683.020, if an action is commenced pursuant to this article within the time permitted in this section, the action may be prosecuted to judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.240

The judgment creditor may apply to the court in which an action under this article is pending for either or both of the following:

(a) An order restraining the third person from transferring to the judgment debtor the property in which the judgment debtor is claimed to have an interest or from paying to the judgment debtor the alleged debt. The order shall be made on noticed motion if the court so directs or a court rule so requires. Otherwise, the order may be made on ex parte application. The order shall remain in effect until judgment is entered in the action or until such earlier time as the court may provide in the order. An undertaking may be required in the discretion of the court. The court may modify or vacate the order at any time with or without a hearing on such terms as are just.

(b) A temporary restraining order or a preliminary injunction or both, restraining the third person from transferring to any person or otherwise disposing of the property in which the judgment debtor is claimed to have an interest, pursuant to Chapter 3 (commencing with Section 525) of Title 7, and the court may make, dissolve, and modify such orders as provided therein.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.250

Service of summons on the third person creates a lien on the interest of the judgment debtor in the property or on the debt owed to the judgment debtor that is the subject of an action under this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.260

(a)In an action brought pursuant to this article, the judgment debtor may claim that all or any portion of the property or debt is exempt from enforcement of a money judgment. The claim shall be made by application to the court on noticed motion, filed with the court and served on the judgment creditor not later than 30 days before the date set for trial. Service shall be made personally or by mail. The judgment debtor shall execute an affidavit in support of the application that includes all of the matters set forth in subdivision (b) of Section 703.520. No notice of opposition to the claim of exemption is required. If the judgment debtor has not been named as a party to the action, the judgment debtor may obtain an order under Section 389 that the judgment debtor be made a party. Except as provided in subdivision (b), failure of the judgment debtor to make a claim of exemption is a waiver of the exemption.

(b) Failure of the judgment debtor to make a claim of exemption in an action brought pursuant to this article is not a waiver of the exemption if both of the following conditions are satisfied:

(1) The judgment debtor has not been served with process in the action that contains a description of the property or debt reasonably adequate to permit it to be identified.

(2) The judgment debtor does not have actual notice of the pendency of the action and the identity of the property or the nature of the debt in issue.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.270

There is no right to a jury trial in an action under this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.280

(a)The court shall determine any exemption claim made in the action. If the judgment debtor establishes to the satisfaction of the court that the property or debt is exempt from enforcement of a money judgment, the court shall so adjudge and may not make the orders referred to in subdivisions (b), (c), and (d).

(b) If the judgment creditor establishes that the third person has property in which the judgment debtor has an interest or is indebted to the judgment debtor, the court shall render judgment accordingly. The property or debt may be applied to the satisfaction of the judgment creditor’s judgment against the judgment debtor as ordered by the court.

(c) If the court determines that the third person has property in which the judgment debtor has an interest, the court may order the third person not to transfer the property until it can be levied upon or otherwise applied to the satisfaction of the judgment.

(d) If the court determines that the third person has transferred property that was subject to a lien in favor of the judgment creditor or, contrary to court order of which the third person has notice, has paid the debt to the judgment debtor or has transferred the property, the court shall render judgment against the third person in an amount equal to the lesser of the following:

(1) The value of the judgment debtor’s interest in the property or the amount of the debt.

(2) The amount of the judgment creditor’s judgment against the judgment debtor remaining unsatisfied.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.290

Costs incurred by or taxed against the judgment creditor in an action under this article may not be recovered from the judgment debtor as a cost of enforcing the judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 4 - Charging Orders

708.310

If a money judgment is rendered against a partner or member but not against the partnership or limited liability company, the judgment debtor’s interest in the partnership or limited liability company may be applied toward the satisfaction of the judgment by an order charging the judgment debtor’s interest pursuant to Section 15907.3, 16504, or 17705.03 of the Corporations Code.

(Amended by Stats. 2012, Ch. 419, Sec. 4. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



708.320

(a) A lien on a judgment debtor’s interest in a partnership or limited liability company is created by service of a notice of motion for a charging order on the judgment debtor and on either of the following:

(1) All partners or the partnership.

(2) All members or the limited liability company.

(b) If a charging order is issued, the lien created pursuant to subdivision (a) continues under the terms of the order. If issuance of the charging order is denied, the lien is extinguished.

(Amended by Stats. 2002, Ch. 451, Sec. 2. Effective January 1, 2003.)






ARTICLE 5 - Lien in Pending Action or Proceeding

708.410

(a)A judgment creditor who has a money judgment against a judgment debtor who is a party to a pending action or special proceeding may obtain a lien under this article, to the extent required to satisfy the judgment creditor’s money judgment, on both of the following:

(1) Any cause of action of such judgment debtor for money or property that is the subject of the action or proceeding.

(2) The rights of such judgment debtor to money or property under any judgment subsequently procured in the action or proceeding.

(b) To obtain a lien under this article, the judgment creditor shall file a notice of lien and an abstract or certified copy of the judgment creditor’s money judgment in the pending action or special proceeding.

(c) At the time of the filing under subdivision (b) or promptly thereafter, the judgment creditor shall serve on all parties who, prior thereto, have made an appearance in the action or special proceeding a copy of the notice of lien and a statement of the date when the notice of lien was filed in the action or special proceeding. Service shall be made personally or by mail. Failure to serve all parties as required by this subdivision does not affect the lien created by the filing under subdivision (b), but the rights of a party are not affected by the lien until the party has notice of the lien.

(d) For the purpose of this article, an action or special proceeding is pending until the time for appeal from the judgment has expired or, if an appeal is filed, until the appeal has been finally determined.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.420

The notice of lien under Section 708.410 shall contain all of the following:

(a) A statement that a lien has been created under this article and the title of the court and the cause and number of the pending action or proceeding in which the notice of lien is filed.

(b) The name and last known address of the judgment debtor.

(c) The name and address of the judgment creditor.

(d) The title of the court where the judgment creditor’s money judgment is entered and the cause and number of the action, the date of entry of the judgment, and the date of any subsequent renewals, and where entered in the records of the court.

(e) The amount required to satisfy the judgment creditor’s money judgment at the time the notice of lien is filed in the action or proceeding.

(f) A statement that the lien attaches to any cause of action of the judgment debtor that is the subject of the action or proceeding and to the judgment debtor’s rights to money or property under any judgment subsequently procured in the action or proceeding.

(g) A statement that no compromise, dismissal, settlement, or satisfaction of the pending action or proceeding or any of the judgment debtor’s rights to money or property under any judgment procured therein may be entered into by or on behalf of the judgment debtor, and that the judgment debtor may not enforce the judgment debtor’s rights to money or property under any judgment procured in the action or proceeding by a writ or otherwise, unless one of the following requirements is satisfied:

(1) The prior approval by order of the court in which the action or proceeding is pending has been obtained.

(2) The written consent of the judgment creditor has been obtained or the judgment creditor has released the lien.

(3) The money judgment of the judgment creditor has been satisfied.

(h) A statement that the judgment debtor may claim an exemption for all or any portion of the money or property within 30 days after the judgment debtor has notice of the creation of the lien and a statement that, if the exemption is not claimed within the time allowed, the exemption is waived.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.430

(a)The court in which the action or special proceeding is pending may permit a judgment creditor who has obtained a lien under this article to intervene in the action or proceeding pursuant to Section 387.

(b) For the purposes of Sections 708.450 and 708.470, a judgment creditor shall be deemed to be a party to the action or special proceeding even though the judgment creditor has not become a party to the action or proceeding under subdivision (a).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.440

(a)Except as provided in subdivision (c) of Section 708.410, unless the judgment creditor’s money judgment is first satisfied or the lien is released, the judgment recovered in the action or special proceeding in favor of the judgment debtor may not be enforced by a writ or otherwise, and no compromise, dismissal, settlement, or satisfaction of the pending action or special proceeding or the judgment procured therein may be entered into by or on behalf of the judgment debtor, without the written consent of the judgment creditor or authorization by order of the court obtained under subdivision (b).

(b)  Upon application by the judgment debtor, the court in which the action or special proceeding is pending or the judgment procured therein is entered may, in its discretion, after a hearing, make an order described in subdivision (a) that may include such terms and conditions as the court deems necessary. The application for an order under this subdivision shall be made on noticed motion. The notice of motion shall be served on the judgment creditor. Service shall be made personally or by mail.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.450

(a) If a lien is created under this article, the judgment debtor may claim that all or any portion of the money or property that the judgment debtor may recover in the action or special proceeding is exempt from enforcement of a money judgment. The claim shall be made by application on noticed motion to the court in which the action or special proceeding is pending, filed and served on the judgment creditor not later than 30 days after the judgment debtor has notice of the creation of the lien. Service shall be made personally or by mail. The judgment debtor shall execute an affidavit in support of the application that includes all the matters set forth in subdivision (b) of Section 703.520. No notice of opposition to the claim of exemption is required. The failure of the judgment debtor to make a claim of exemption under this section constitutes a waiver of the exemption.

(b) The court may determine the exemption claim at any time prior to the entry of judgment in the action or special proceeding or may consolidate the exemption hearing with the hearing on a motion pursuant to Section 708.470.

(c) If the judgment debtor establishes to the satisfaction of the court that the right of the judgment debtor to money or property under the judgment in the action or special proceeding is all or partially exempt from enforcement of a money judgment, the court shall order the termination of the lien created under this article on the exempt portion of the money or property.

(Amended by Stats. 1984, Ch. 538, Sec. 31.)



708.460

(a) If a lien is created pursuant to this article, the court clerk shall endorse upon the judgment recovered in the action or special proceeding a statement of the existence of the lien and the time it was created.

(b) Any abstract issued upon the judgment shall include a statement of the lien in favor of the judgment creditor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.470

(a) If the judgment debtor is entitled to money or property under the judgment in the action or special proceeding and a lien created under this article exists, upon application of any party to the action or special proceeding, the court may order that the judgment debtor’s rights to money or property under the judgment be applied to the satisfaction of the lien created under this article as ordered by the court. Application for an order under this section shall be on noticed motion. The notice of motion shall be served on all other parties. Service shall be made personally or by mail.

(b) If the judgment determines that the judgment debtor has an interest in property, the court may order the party having custody or control of the property not to transfer the property until it can be levied upon or otherwise applied to the satisfaction of the lien created under this article.

(c) If the court determines that a party (other than the judgment debtor) having notice of the lien created under this article has transferred property that was subject to the lien or has paid an amount to the judgment debtor that was subject to the lien, the court shall render judgment against the party in an amount equal to the lesser of the following:

(1) The value of the judgment debtor’s interest in the property or the amount paid the judgment debtor.

(2) The amount of the judgment creditor’s lien created under this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.480

A lien created under this article may be enforced by any applicable procedure:

(a) After the judgment subject to the lien is entered and the time for appeal from the judgment has expired.

(b) If an appeal is filed from the judgment subject to the lien, after the appeal is finally determined.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 6 - Assignment Order

708.510

(a)Except as otherwise provided by law, upon application of the judgment creditor on noticed motion, the court may order the judgment debtor to assign to the judgment creditor or to a receiver appointed pursuant to Article 7 (commencing with Section 708.610) all or part of a right to payment due or to become due, whether or not the right is conditioned on future developments, including but not limited to the following types of payments:

(1) Wages due from the federal government that are not subject to withholding under an earnings withholding order.

(2) Rents.

(3) Commissions.

(4) Royalties.

(5) Payments due from a patent or copyright.

(6) Insurance policy loan value.

(b) The notice of the motion shall be served on the judgment debtor. Service shall be made personally or by mail.

(c) Subject to subdivisions (d), (e), and (f), in determining whether to order an assignment or the amount of an assignment pursuant to subdivision (a), the court may take into consideration all relevant factors, including the following:

(1) The reasonable requirements of a judgment debtor who is a natural person and of persons supported in whole or in part by the judgment debtor.

(2) Payments the judgment debtor is required to make or that are deducted in satisfaction of other judgments and wage assignments, including earnings assignment orders for support.

(3) The amount remaining due on the money judgment.

(4) The amount being or to be received in satisfaction of the right to payment that may be assigned.

(d) A right to payment may be assigned pursuant to this article only to the extent necessary to satisfy the money judgment.

(e) When earnings or periodic payments pursuant to a pension or retirement plan are assigned pursuant to subdivision (a), the amount of the earnings or the periodic payments assigned shall not exceed the amount that may be withheld from a like amount of earnings under Chapter 5 (commencing with Section 706.010) (Wage Garnishment Law).

(f) Where a specific amount of the payment or payments to be assigned is exempt by another statutory provision, the amount of the payment or payments to be assigned pursuant to subdivision (a) shall not exceed the amount by which the payment or payments exceed the exempt amount.

(Amended by Stats. 1992, Ch. 163, Sec. 51. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



708.520

(a)When an application is made pursuant to Section 708.510 or thereafter, the judgment creditor may apply to the court for an order restraining the judgment debtor from assigning or otherwise disposing of the right to payment that is sought to be assigned. The application shall be made on noticed motion if the court so directs or a court rule so requires. Otherwise, it may be made ex parte.

(b) The court may issue an order pursuant to this section upon a showing of need for the order. The court, in its discretion, may require the judgment creditor to provide an undertaking.

(c) The court may modify or vacate the order at any time with or without a hearing on such terms as are just.

(d) The order shall be personally served upon the judgment debtor and shall contain a notice to the judgment debtor that failure to comply with the order may subject the judgment debtor to being held in contempt of court.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.530

(a) Except as provided in subdivision (b), the effect and priority of an assignment ordered pursuant to this article is governed by Section 955.1 of the Civil Code. For the purpose of priority, an assignee of a right to payment pursuant to this article shall be deemed to be a bona fide assignee for value under the terms of Section 955.1 of the Civil Code.

(b) An assignment of the right to future rent ordered under this article is recordable as an instrument affecting real property and the priority of such an assignment is governed by Section 1214 of the Civil Code.

(Amended by Stats. 1984, Ch. 538, Sec. 32.)



708.540

The rights of an obligor are not affected by an order assigning the right to payment until notice of the order is received by the obligor. For the purpose of this section, “obligor” means the person who is obligated to make payments to the judgment debtor or who may become obligated to make payments to the judgment debtor depending upon future developments.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.550

(a) The judgment debtor may claim that all or a portion of the right to payment is exempt from enforcement of a money judgment by application to the court on noticed motion filed not later than three days before the date set for the hearing on the judgment creditor’s application for an assignment order. The judgment debtor shall execute an affidavit in support of the application that includes all of the matters set forth in subdivision (b) of Section 703.520. Failure of the judgment debtor to make a claim of exemption is a waiver of the exemption.

(b) The notice of the motion shall be personally served on the judgment creditor not later than three days before the date set for the hearing.

(c) The court shall determine any claim of exemption made pursuant to this section at the hearing on issuance of the assignment order.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.560

(a) Either the judgment creditor or the judgment debtor may apply to the court on noticed motion for an order to modify or set aside the assignment order. The notice of motion shall be served on the other party. Service shall be made personally or by mail.

(b) The court shall make an order modifying or setting aside the assignment order upon a showing that there has been a material change in circumstances since the time of the previous hearing on the assignment order. The court may order a reassignment of the right to payments as necessary. The order shall state whether and to what extent it applies to payments already made.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 7 - Receiver to Enforce Judgment

708.610

The provisions of Chapter 5 (commencing with Section 564) and Chapter 5a (commencing with Section 571) of Title 7 govern the appointment, qualifications, powers, rights, and duties of a receiver appointed under this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.620

The court may appoint a receiver to enforce the judgment where the judgment creditor shows that, considering the interests of both the judgment creditor and the judgment debtor, the appointment of a receiver is a reasonable method to obtain the fair and orderly satisfaction of the judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.630

(a) The judgment debtor’s interest in an alcoholic beverage license may be applied to the satisfaction of a money judgment only as provided in this section.

(b) The court may appoint a receiver for the purpose of transferring the judgment debtor’s interest in an alcoholic beverage license that is transferable under Article 5 (commencing with Section 24070) of Chapter 6 of Division 9 of the Business and Professions Code, unless the judgment debtor shows in the proceeding to appoint a receiver that the amount of delinquent taxes described in Section 24049 of the Business and Professions Code and claims of creditors with priority over the judgment creditor pursuant to Section 24074 of the Business and Professions Code exceed the probable sale price of the license.

(c) The receiver may exercise the powers of the licensee as necessary and in exercising such powers shall comply with the applicable provisions of Division 9 (commencing with Section 23000) of the Business and Professions Code and applicable regulations of the Department of Alcoholic Beverage Control. An application shall be filed to transfer the license to the receiver and a temporary retail permit shall be obtained during the pendency of the transfer.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 8 - Collection of Judgment Where Judgment Debtor Is Creditor of Public Entity

708.710

As used in this article:

(a) “Local public entity” means any public entity other than the state.

(b) “Public entity” means the state, a county, city, district, public authority, public agency, and any other political subdivision in the state.

(c) “State” means the State of California.

(d) “State agency” means a state office, officer, department, division, bureau, board, commission or agency claims against which are paid by warrants drawn by the Controller.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.720

(a) If a public entity owes money to the judgment debtor, the obligation of the public entity may be applied to the satisfaction of the money judgment against the judgment debtor only in the manner provided by (1) this article, (2) Chapter 5 (commencing with Section 706.010) (wage garnishment), or (3) Article 5 (commencing with Section 708.410) (lien in pending action or proceeding).

(b) The earnings of a public officer or employee shall not be withheld pursuant to this article. Except as expressly provided by law, the earnings of a public officer or employee may be withheld for the payment of a money judgment only pursuant to Chapter 5 (commencing with Section 706.010).

(c) If the obligation of a public entity to pay money to the judgment debtor is the subject of a pending action or special proceeding, the procedure in this article does not apply. The payment of the obligation that is the subject of the pending action or special proceeding may be applied to the satisfaction of the money judgment against the judgment debtor only in the manner provided in Article 5 (commencing with Section 708.410).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.730

(a) If money is owing and unpaid to the judgment debtor by a public entity, the judgment creditor may file, in the manner provided in this article, an abstract of the money judgment or a certified copy of the money judgment, together with an affidavit that states that the judgment creditor desires the relief provided by this article and states the exact amount then required to satisfy the judgment. The judgment creditor may state in the affidavit any fact tending to establish the identity of the judgment debtor.

(b) Promptly after filing the abstract or certified copy of the judgment and the affidavit with the public entity, the judgment creditor shall serve notice of the filing on the judgment debtor. Service shall be made personally or by mail.

(c) If the judgment is for support and related costs and money is owing and unpaid to the judgment debtor by a state agency, including, but not limited to, money owing and unpaid to the judgment debtor by a state agency on a claim for refund from the Franchise Tax Board under the Personal Income Tax Law, Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code, or the Bank and Corporation Tax Law, Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code or as a result of the judgment debtor’s winnings in the California State Lottery, and the local child support agency is enforcing the support obligation pursuant to Section 17400 of the Family Code, the claim may be submitted as follows: The local child support agency may file the affidavit referred to in subdivision (a) without filing an abstract or certified copy of the judgment. In lieu thereof, the affidavit shall also state that an abstract of the judgment could be obtained. Where there is more than one judgment debtor, the local child support agency may include all the judgment debtors in a single affidavit. Separate affidavits need not be submitted for each judgment debtor. The affidavit need not on its face separately identify each judgment debtor or the exact amount required to satisfy the judgment, so long as it incorporates by reference forms or other automated data transmittals, as required by the Department of Child Support Services, which contain this information. Affidavits submitted pursuant to this subdivision by the local child support agency shall meet the standards and procedures prescribed by the state agency to which the affidavit is submitted, except that those affidavits submitted with respect to moneys owed and unpaid to the judgment debtor as a result of a claim for refund from the Franchise Tax Board under the Personal Income Tax Law, Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code, or the Bank and Corporation Tax Law, Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code, shall meet the standards and procedures prescribed by the Franchise Tax Board.

In serving the notice required by subdivision (b), the Director of the Department of Child Support Services or his or her designee may act in lieu of the judgment creditor as to judgments enforced under this division.

(d) If the judgment is for child, spousal, or family support and related costs and money is owing and unpaid to the judgment debtor by a state agency on a claim for refund from the Franchise Tax Board under the Personal Income Tax Law, Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code, or the Bank and Corporation Tax Law, Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code, or as a result of the judgment debtor’s winnings in the California State Lottery, the judgment creditor may file with the court an abstract or a certified copy of the judgment ordering the payment of child, spousal, or family support, together with a request that the court issue a Notice of Support Arrearage, as provided in Section 708.780, to which any personal income tax refunds and lottery winnings owed the judgment debtor by the State of California will be subject. The request shall be accompanied by an affidavit, signed under penalty of perjury, which shall state that the judgment creditor desires the relief provided by this subdivision and shall state the exact amount then required to satisfy the judgment. In addition, the affidavit shall specify the beginning and ending dates of all periods during which the arrearage for support occurred, specify the arrearage for each month, and state that the support is at least 90 days overdue or is overdue in an amount equal to 90 days of support. It shall also certify that the child or children are not recipients, and during the period for which payment is requested, were not recipients, of Aid to Families with Dependent Children and there was no assignment to a state or county agency of support and shall certify on information and belief that there is not current or past action by a district attorney pending for support or support enforcement on the judgment creditor’s behalf.

The request shall have attached a proof of service showing that copies of the request, the affidavit, and the abstract or certified copy of the judgment ordering the payment of support have been served on the judgment debtor and the district attorney of the county in which the support judgment is entered. Service shall be by certified mail, postage prepaid, return receipt requested, to the last known address of the party to be served, or by personal service.

This subdivision does not apply in any instance in which a district attorney initiated or participated as counsel in the action for support or if support is required to be paid through a district attorney’s office.

The Department of Child Support Services shall, upon request, inform the Legislature of the use and effect of this subdivision on or before December 31, 2000.

This subdivision shall become operative on January 1, 1996, and shall become inoperative on December 31, 2000.

(e) For purposes of this section, “support” means an obligation owing on behalf of a child, spouse, or family, or combination thereof.

(Amended by Stats. 2000, Ch. 808, Sec. 18. Effective September 28, 2000.)



708.740

(a) Except as provided in subdivision (e), if money is owing and unpaid to the judgment debtor by a state agency, the judgment creditor shall file the abstract or certified copy of the judgment and the affidavit with the state agency owing the money to the judgment debtor prior to the time the state agency presents the claim of the judgment debtor to the Controller. Where the affidavit is prepared under subdivision (c) of Section 708.730, the affidavit shall be filed with the Department of Child Support Services, and no abstract need be filed. Filing of the affidavit with the department shall be sufficient to require the Controller to transfer the funds claimed by the judgment debtor, notwithstanding that the claim of the judgment debtor has been filed with another state agency.

(b) When presenting the claim of the judgment debtor to the Controller, the state agency shall do all of the following:

(1) Note the fact of the filing of the abstract or certified copy of the judgment and the affidavit.

(2) State the amount required to satisfy the judgment as shown by the affidavit.

(3) State any amounts advanced to the judgment debtor by the state, or owed by the judgment debtor to the state, for expenses or for any other purpose.

(c) Except as provided in subdivisions (d) and (e), to discharge the claim of the judgment debtor, the Controller shall (1) deposit with the court, by a warrant or check payable to the court, the amount due the judgment debtor (after deducting an amount sufficient to reimburse the state for any amounts advanced to the judgment debtor or owed by the judgment debtor to the state) required to satisfy the money judgment as shown by the affidavit in full or to the greatest extent and (2) pay the balance thereof, if any, to the judgment debtor.

(d) Where an affidavit stating the existence of a judgment for support has been submitted to the Department of Child Support Services, pursuant to subdivision (c) of Section 708.730, to discharge the claim of a judgment debtor, the Controller shall direct payment to the county agency designated by the local child support agency in his or her affidavit.

(e) Where the judgment is for support and the money owed is for lottery winnings or a refund of overpayment of tax, penalty, interest, or interest allowable with respect to an overpayment under Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code, and the support obligation is not being enforced pursuant to Section 17400 of the Family Code, the judgment creditor may file the abstract or certified copy of the judgment with the local child support agency of the county in which the support judgment is entered or registered. The local child support agency shall then file the claim of the judgment creditor pursuant to subdivision (c) of Section 708.730. When funds are received by the local child support agency, it shall discharge any claim of the judgment debtor by forwarding those sums to the clerk of the court pursuant to subdivision (c) of this section. Any and all notices otherwise required of a judgment creditor or the clerk of the court, and any litigation to enforce rights under this subdivision shall be the responsibility of the judgment creditor, the same as if service had been directly on the Controller without the intervention of the local child support agency.

(f) Where the claim of the judgment debtor is less than ten dollars ($10) and the claim of the judgment creditor arises under an affidavit filed pursuant to subdivision (c) of Section 708.730, the Controller may disregard the claim of the judgment creditor and forward any and all sums due to the judgment debtor. In the event that there is more than one claimant for a refund, the Franchise Tax Board shall have discretion in allocating the overpayment among claimants.

(g) Should two or more local child support agencies submit claims on behalf of a judgment creditor, the Controller in his or her discretion may select which claim or claims he or she shall honor.

(h) Any claims which are honored in behalf of a judgment creditor shall be considered as refunds of tax overpayments to the judgment debtor.

(i) For purposes of this section, “support” means an obligation owing on behalf of a child, spouse, or family, or combination thereof.

(Amended by Stats. 2000, Ch. 808, Sec. 19. Effective September 28, 2000.)



708.750

If money is owing and unpaid to the judgment debtor by a public entity other than a state agency, the judgment creditor shall file the abstract or certified copy of the judgment and the affidavit with the auditor of the public entity or, if there is no auditor, with the official whose duty corresponds to that of auditor. To discharge the claim of the judgment debtor, the auditor or other official shall (1) deposit with the court by a warrant or check payable to the court, the amount due the judgment debtor (after deducting an amount sufficient to reimburse the public entity for any amounts advanced to the judgment debtor or owed by the judgment debtor to the public entity) required to satisfy the money judgment as shown by the affidavit in full or to the greatest extent and (2) pay the balance thereof, if any, to the judgment debtor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.755

(a) Upon compliance with this section, the lien of a judgment creditor pursuant to this article is created against a lottery prize to be paid in annual installments and shall continue in force and effect until the judgment is paid or expires, whichever occurs first. For the lien to continue in effect, the judgment creditor shall do all of the following:

(1) Commencing with the second installment against which the judgment lien creditor asserts its lien, annually file with the lottery an affidavit stating that the judgment has not been satisfied and the amount of the remaining unsatisfied judgment, including interest and costs, if any. This affidavit shall be filed with the lottery not less than 45 days, nor more than 90 days, before the annual payment due date on the prize that is the subject of the judgment lien.

(2) If the judgment lien is renewed, file with the lottery a certified copy of the renewal application, as authorized in this code not less than 45 days, nor more than 90 days, before the annual payment due date on the prize that is the subject of the judgment lien, in order for the judgment lien to be effective in continuing the existing judgment lien against the annual lottery prize payments.

(b) If the judgment lien creditor fails to file the annual statement, renewal of judgment, or renewal of abstract, the lien shall expire. Expiration of a lien for failure to comply with this section shall not preclude the judgment creditor from commencing a new procedure under this article to enforce the judgment, to the extent that the judgment otherwise continues to be enforceable under applicable law.

(Added by renumbering Section 708.750 (as added by Stats. 1995, Ch. 363) by Stats. 1996, Ch. 124, Sec. 14. Effective January 1, 1997.)



708.760

(a) If the judgment debtor named in the abstract or certified copy of the judgment filed pursuant to this article is a contractor upon a public work, the cost of which is to be paid out of public moneys voted, appropriated, or otherwise set apart for such purpose, only so much of the contract price shall be deemed owing and unpaid within the meaning of Section 708.740 or 708.750 as may remain payable under the terms of the contractor’s contract, upon the completion thereof, after deducting sums due and to become due to persons described in Section 9100 of the Civil Code. In ascertaining the sums due or to become due to such persons, only claims which are filed against the moneys due or to become due to the judgment debtor in accordance with Chapter 4 (commencing with Section 9350) of Title 3 of Part 6 of Division 4 of the Civil Code shall be considered.

(b) The Controller, auditor, or other public disbursing officer whose duty it is to make payments under the provisions of the contract may not deposit an amount with the court pursuant to this article until the contract is completed, but may deposit an amount with the court to satisfy the claim of the judgment debtor before the payments specified in subdivision (a) are made so long as a sufficient amount is retained for the satisfaction of the claims of persons described in Section 9100 of the Civil Code.

(Amended by Stats. 2010, Ch. 697, Sec. 23. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



708.770

(a) Except as provided in subdivision (g), promptly after deposit with the court by the public entity, the court clerk shall cause a notice of deposit to be served on the judgment debtor. Service shall be made personally or by mail.

(b) Within 10 days after service of the notice of deposit pursuant to subdivision (a), the judgment debtor who claims an exemption shall do both of the following:

(1) File with the court a claim of exemption and a notice of motion for an order determining the claim of exemption. The claim of exemption shall include all of the matters set forth in subdivision (b) of Section 703.520.

(2) Serve on the judgment creditor a copy of the notice of motion, a copy of the claim of exemption, and a notice of hearing on the motion. Service shall be made personally or by mail.

(c) The hearing on the motion shall be held not later than 30 days from the date the notice of motion was filed with the court unless continued by the court for good cause.

(d) Within 10 days after the judgment creditor is served under subdivision (b), the judgment creditor who opposes the motion shall do both of the following:

(1) File with the court a notice of opposition to the claim of exemption. The notice of opposition to the claim of exemption shall be executed under oath and shall include all of the matters set forth in Section 703.560.

(2) Serve on the judgment debtor a copy of the notice of opposition to the claim of exemption. Service shall be made personally or by mail.

(e) Subdivisions (a) to (d), inclusive, of Section 703.580 and Sections 703.590 and 703.600 apply to a claim of exemption made pursuant to this section.

(f) The failure of the judgment debtor to make a claim of exemption under this section constitutes a waiver of the exemption.

(g) In lieu of service of the notice of deposit described herein, where a state agency has been served with an affidavit pursuant to subdivision (c) of Section 708.730 and has presented the claim of the judgment creditor to the Controller pursuant to subdivision (a) of Section 708.740, the state agency shall cause a notice of deposit to be sent to the judgment debtor instructing the judgment debtor to file any and all requests for relief with the district attorney who filed the affidavit, or the court clerk if the seizure arises under subdivision (e) of Section 708.740. Except in those cases arising under subdivision (e) of Section 708.740, the judgment debtor shall file the request for relief with the district attorney within 15 days after service of notice from the public agency, or the judgment debtor shall be deemed to have waived any claim he or she might otherwise have. If the matter cannot be resolved with the district attorney, the district attorney shall so advise the judgment debtor and the judgment debtor shall then be authorized to commence proceedings under this section or any other appropriate provision of law. The notice from the district attorney shall for any limitation have the same effect as a notice of deposit under subdivision (a). Service of any notice or request under this subdivision shall be made personally or by mail.

Claims arising from the filing of an abstract or certified copy of a judgment, under subdivision (e) of Section 708.740 shall be governed by the procedure and limitations set forth in subdivisions (a) through (f).

(Amended by Stats. 1983, Ch. 1010, Sec. 3.)



708.775

After the expiration of the period allowed for claiming an exemption under Section 708.770 if no exemption has been claimed, or after the determination of the claim of exemption if an exemption is claimed within the period allowed for claiming the exemption under Section 708.770, the court shall pay the nonexempt portion of the money deposited to which the judgment creditor is entitled to the judgment creditor and the balance thereof, if any, to the judgment debtor, unless some other disposition is required by law.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.780

(a) Filing of the abstract or certified copy of the judgment and the affidavit pursuant to this article creates a lien on the money owing and unpaid to the judgment debtor by the public entity in an amount equal to that which may properly be applied to the satisfaction of the money judgment under this article.

(b) When an affidavit is filed pursuant to subdivision (c) of Section 708.730, it shall apply to all claims for refund from the Franchise Tax Board under the Personal Income Tax Law, Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code, or the Bank and Corporation Tax Law, Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code, which the judgment debtor subsequently claims during a period one year after filing of the affidavit, or October 1 of the year following the filing of the affidavit, whichever occurs later, the same as if claims for these overpayments were filed by the judgment debtor with the appropriate state agency on the date the affidavit was filed.

(c) When a request is filed pursuant to subdivision (d) of Section 708.730 with the court, the clerk of the court shall issue a Notice of Support Arrearage. The clerk of the court shall issue the notice 30 days after the request was filed pursuant to subdivision (d) of Section 708.730 without a hearing if no objection has been raised by the judgment debtor pursuant to this subdivision. If an objection has been raised, the notice shall not be ordered until after a hearing. The notice shall contain the name of the person ordered to pay support and his or her social security number; the amount of the arrearage determined by the court; whether the arrearage is for child, spousal, or family support and the specific combination thereof; a statement of how the recipient may challenge the statement of arrearage; and the name, address, and social security number of the person to whom the arrearage is owed. Upon the clerk of the court issuing the Notice of Support Arrearage, a copy of the request, the affidavit, and the notice shall be served by the party who requested the court to issue the Notice of Support Arrearage upon the person ordered to pay support and the Controller. Service may be personal, in accordance with Section 1011, or by mail, in accordance with Section 1013. Service upon the Controller shall be at the Controller’s office in Sacramento.

The judgment debtor may object to the request or affidavit upon any of the following grounds: (1) there is an error in the amount of the arrearage stated in the affidavit; (2) the alleged judgment debtor is not the judgment debtor from whom the support is due; (3) the amount to be intercepted exceeds that allowable under federal law; (4) a default in payment of the support for 30 days has not occurred; or (5) other necessary factual allegations contained in the affidavit are erroneous.

Upon receipt of the Notice of Support Arrearage, the Controller shall take reasonable measures to deduct from any personal income tax refunds and lottery winnings owed and processed for payment to the judgment debtor and deposit with the court a warrant, subject to Sections 708.770 and 708.775, with service of a copy of the warrant upon the local child support agency of the county in which the support judgment is entered, payable to the court, the amount due the judgment creditor (after deducting an amount sufficient to reimburse the state for any amounts advanced to the judgment debtor or owed by the judgment debtor to the state) required to satisfy the money judgment as shown by the affidavit in full or to the greatest extent, and pay the balance thereof, if any, to the judgment debtor. At any hearing pursuant to Section 708.770, the judgment debtor may challenge the distribution of these funds on exemption or other grounds, including, but not limited to, an allegation that the judgment has been satisfied or that service was improper. The notice shall not apply to any money which is exempt by law from execution. The Controller shall determine the cost of enforcing the notice and may establish a notice filing fee not to exceed five dollars ($5).

Service of the Notice of Support Arrearage and of the request and affidavit pursuant to this subdivision creates a lien on the money owing and unpaid to the judgment debtor which shall become effective 30 days following service upon the Controller. This notice shall remain in effect for four years from the date of its issuance or until the arrearage for which the notice was issued is satisfied, whichever occurs first.

Any person who files a request with the court to issue a Notice of Support Arrearage pursuant to subdivision (d) of Section 708.730 shall notify the court and the Controller of any satisfaction of the arrearage after the Notice of Support Arrearage has been issued by the clerk of the court. The notice to the court and the Controller shall be filed with the court and the Controller and served upon the local child support agency of the county in which the support judgment is entered within 30 days of the satisfaction or discharge and shall show a partial or full satisfaction of the arrearage or any other resolution of the arrearage.

Upon filing and service, the Notice of Support Arrearage shall be of no force and effect.

The State Department of Social Services shall, upon request, inform the Legislature of the use and effect of this subdivision on or before December 31, 2001.

This subdivision shall become operative on January 1, 1996, and shall become inoperative on December 31, 2001.

(d) For purposes of this section, “support” means an obligation owing on behalf of a child, spouse, or family, or combination thereof.

(Amended by Stats. 1999, Ch. 652, Sec. 2. Effective January 1, 2000.)



708.785

(a) The judgment creditor upon filing the abstract or certified copy of the judgment and the affidavit shall pay a fee of six dollars ($6) to the public entity with which it is filed.

(b) Fees received by the state under this section shall be deposited to the credit of the fund from which payments were, or would be, made on account of collection under this article.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.790

No public officer or employee is liable for failure to perform a duty imposed by this article unless sufficient information is furnished by the abstract or certified copy of the judgment together with the affidavit to enable the officer or employee in the exercise of reasonable diligence to ascertain the identity of the judgment debtor therefrom and from the papers and records on file in the office in which the officer or employee works. The word “office” as used in this section does not include any branch or subordinate office located in a different city.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.795

Except as to sums due and unpaid under a judgment for support, nothing in this article authorizes the filing against an overpayment of tax, penalty, or interest, or interest allowable with respect to an overpayment, under Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code or under Division 6 (commencing with Section 13000) of the Unemployment Insurance Code.

(Amended by Stats. 1984, Ch. 1007, Sec. 3.)






ARTICLE 9 - Enforcement Against Franchise

708.910

As used in this article, “franchise” means a franchise granted by a public entity and all the rights and privileges thereof, other than the franchise of being a corporation.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.920

(a) The court may, in its discretion, order a franchise applied to the satisfaction of a money judgment upon application by the judgment creditor made on noticed motion. The notice of motion shall be served on the judgment debtor and the public entity that granted the franchise. Service shall be made personally or by mail. In exercising its discretion, the court shall determine whether application of the franchise to the satisfaction of the judgment is proper taking into account all the circumstances of the case, including but not limited to the nature of the franchise, whether the franchise is by its terms transferable, and the likelihood that application of the franchise to the satisfaction of the judgment will yield a substantial amount.

(b) If the court orders application of the franchise to the satisfaction of the judgment, application shall be by such means as appears proper to the court, including but not limited to sale of the franchise, assignment of the franchise or proceeds of the franchise, or appointment of a receiver. The court may include in its order, or make additional orders containing, provisions to effectuate the application of the franchise to the satisfaction of the judgment, including but not limited to provisions relating to the place of sale of the franchise, possession of the property of the judgment debtor necessary for the exercise of the franchise, receipt of proceeds of the franchise, recovery of penalties imposed by law and recoverable for injury to the franchise or for damages or other cause, and the judgment debtor’s powers, duties, and liability for penalties and forfeitures.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



708.930

Notwithstanding any other provision of this article, an order for application of a franchise to the satisfaction of a money judgment is subject to all applicable laws governing sale, transfer, or other actions concerning the franchise, including but not limited to any necessary approvals by the Public Utilities Commission or local public entities and compliance with statutory or administrative regulations.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






ARTICLE 10 - Other Enforcement Procedures

709.010

(a) As used in this section, “trust” has the meaning provided in Section 82 of the Probate Code.

(b) The judgment debtor’s interest as a beneficiary of a trust is subject to enforcement of a money judgment only upon petition under this section by a judgment creditor to a court having jurisdiction over administration of the trust as prescribed in Part 5 (commencing with Section 17000) of Division 9 of the Probate Code. The judgment debtor’s interest in the trust may be applied to the satisfaction of the money judgment by such means as the court, in its discretion, determines are proper, including but not limited to imposition of a lien on or sale of the judgment debtor’s interest, collection of trust income, and liquidation and transfer of trust property by the trustee.

(c) Nothing in this section affects the limitations on the enforcement of a money judgment against the judgment debtor’s interest in a trust under Chapter 2 (commencing with Section 15300) of Part 2 of Division 9 of the Probate Code, and the provisions of this section are subject to the limitations of that chapter.

(Amended by Stats. 1986, Ch. 820, Sec. 18. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



709.020

The judgment creditor may apply to the court on noticed motion for an order applying to the satisfaction of a money judgment a contingent remainder, executory interest, or other interest of the judgment debtor in property that is not vested in the judgment debtor. The interest of the judgment debtor may be applied to the satisfaction of the money judgment by such means as the court, in its discretion, determines are proper to protect the interests of both the judgment debtor and judgment creditor, including but not limited to the imposition of a lien on or the sale of the judgment debtor’s interest.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



709.030

Property in a guardianship or conservatorship estate is not subject to enforcement of a money judgment by a procedure provided in this division, but the judgment creditor may apply to the court in which the guardianship or conservatorship proceeding is pending under Division 4 (commencing with Section 1400) of the Probate Code for an order requiring payment of the judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)












DIVISION 3 - ENFORCEMENT OF NONMONEY JUDGMENTS

CHAPTER 1 - General Provisions

712.010

After entry of a judgment for possession or sale of property, a writ of possession or sale shall be issued by the clerk of the court upon application of the judgment creditor and shall be directed to the levying officer in the county where the judgment is to be enforced. The application shall include a declaration under penalty of perjury stating the daily rental value of the property as of the date the complaint for unlawful detainer was filed. A separate writ shall be issued for each county where the judgment is to be enforced. Writs may be issued successively until the judgment is satisfied, except that a new writ may not be issued for a county until the expiration of 180 days after the issuance of a prior writ for that county unless the prior writ is first returned.

(Amended by Stats. 1988, Ch. 1405, Sec. 1.)



712.020

A writ of possession or sale issued pursuant to this division shall require the levying officer to whom it is directed to enforce the judgment and shall include the following information:

(a) The date of issuance of the writ.

(b) The title of the court where the judgment for possession or sale is entered and the cause and number of the action.

(c) The name and address of the creditor and the name and last known address of the judgment debtor. If the judgment debtor is other than a natural person, the type of legal entity shall be stated.

(d) The date the judgment was entered, and the date of any subsequent renewals, and where entered in the records of the court.

(e) If the judgment for possession or sale includes a money judgment, the amount required to satisfy the money judgment on the date the writ is issued, and the amount of interest accruing daily on the principal amount of the judgment from the date the writ is issued may be included on the writ at the option of the creditor.

(f) Whether any person has requested notice of sale under the judgment and, if so, the name and address of that person.

(g) Any other information required to be included in the particular writ.

(h) A statement indicating whether the case is limited or unlimited.

(Amended by Stats. 2010, Ch. 680, Sec. 14. Effective January 1, 2011.)



712.030

(a) Upon delivery of the writ of possession or sale to the levying officer to whom the writ is directed, together with the written instructions of the judgment creditor, the levying officer shall execute the writ in the manner prescribed by law.

(b) The levying officer may not levy upon or otherwise seize property under the writ after the expiration of 180 days from the date the writ was issued.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



712.040

(a) A writ of possession or sale may be enforced as a writ of execution to satisfy any money judgment included in the judgment for possession or sale. If amounts due under the judgment are not satisfied pursuant to the writ of possession or sale, the judgment creditor may use a writ of execution to satisfy any money judgment included in the judgment after the writ of possession or sale has been returned or 180 days after its issuance, whichever is earlier. If the judgment creditor does not desire issuance of a writ of possession or sale (because possession has been voluntarily surrendered, the secured obligation has been voluntarily satisfied, or other reason), a writ of execution may be issued to satisfy any money judgment included in the judgment.

(b) Whether or not a writ of possession or sale has been issued, enforced, or returned, the judgment creditor may use any available remedies provided by Chapter 5 (commencing with Section 706.010) or Chapter 6 (commencing with Section 708. 010) of Division 2 to satisfy any money judgment included in the judgment.

(c) Notwithstanding subdivisions (a) and (b), if so ordered in a judgment for sale, a money judgment included in the judgment may only be enforced as ordered by the court.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



712.050

The return of a writ of possession or sale is governed by Section 699.560 (return of writ of execution).

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



712.060

The court may appoint a receiver pursuant to Article 7 (commencing with Section 708.610) of Chapter 6 of Division 2 to enforce a judgment for possession or sale of property.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



712.070

Except as provided in Section 695.050, a judgment against a public entity is enforceable under this division.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 2 - Judgment for Possession of Personal Property

714.010

(a) A judgment for possession of personal property may be enforced by a writ of possession of personal property issued pursuant to Section 712.010.

(b) In addition to the information required by Section 712.020, the writ of possession of personal property shall contain the following:

(1) A description of the property to be delivered to the judgment creditor in satisfaction of the judgment.

(2) The value of the property if specified in the judgment or a supplemental order.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



714.020

(a) To execute the writ of possession of personal property, the levying officer shall search for the property specified in the writ and, if the property is in the possession of the judgment debtor or an agent of the judgment debtor, take custody of the property in the same manner as a levy under a writ of execution on such property in the possession of the judgment debtor. Custody of personal property used as a dwelling shall be taken as provided by Section 700.080. Custody of property in a private place shall be taken as provided by Section 699.030. If the levying officer obtains possession of the property specified in the writ of possession, the levying officer shall deliver the property to the judgment creditor in satisfaction of the judgment.

(b) If the property specified in the writ of possession cannot be taken into custody, the levying officer shall make a demand upon the judgment debtor for the property if the judgment debtor can be located. If custody of the property is not then obtained, the levying officer shall so state in the return. Thereafter the judgment for the possession of the property may be enforced in the same manner as a money judgment for the value of the property as specified in the judgment or a supplemental order.

(c) The writ of possession of personal property may, under the circumstances described in subdivision (b), be treated as a writ of execution.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



714.030

(a) After entry of a judgment for possession of personal property, and whether or not a writ of possession of personal property has been issued, the judgment creditor may apply to the court for an order directing the judgment debtor to transfer possession of the property or documentary evidence of title to the property or both to the judgment creditor. The application shall be made on noticed motion if the court so directs or a court rule so requires. Otherwise, the application may be made ex parte.

(b) The court may issue an order pursuant to this section upon a showing of need for the order.

(c) The order shall be personally served on the judgment debtor and shall contain a notice to the judgment debtor that failure to comply with the order may subject the judgment debtor to being held in contempt of court.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 3 - Judgment for Possession of Real Property

715.010

(a) A judgment for possession of real property may be enforced by a writ of possession of real property issued pursuant to Section 712.010. The application for the writ shall provide a place to indicate that the writ applies to all tenants, subtenants, if any, name of claimants, if any, and any other occupants of the premises.

(b) In addition to the information required by Section 712.020, the writ of possession of real property shall contain the following:

(1) A description of the real property, possession of which is to be delivered to the judgment creditor in satisfaction of the judgment.

(2) A statement that if the real property is not vacated within five days from the date of service of a copy of the writ on the occupant or, if the copy of the writ is posted, within five days from the date a copy of the writ is served on the judgment debtor, the levying officer will remove the occupants from the real property and place the judgment creditor in possession.

(3) A statement that any personal property, except a mobilehome, remaining on the real property after the judgment creditor has been placed in possession will be sold or otherwise disposed of in accordance with Section 1174 unless the judgment debtor or other owner pays the judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time the judgment creditor takes possession of the real property.

(4) The date the complaint was filed in the action that resulted in the judgment of possession.

(5) The date or dates on which the court will hear objections to enforcement of a judgment of possession that are filed pursuant to Section 1174.3, unless a summons, complaint, and prejudgment claim of right to possession were served upon the occupants in accordance with Section 415.46.

(6) The daily rental value of the property as of the date the complaint for unlawful detainer was filed unless a summons, complaint, and prejudgment claim of right of possession were served upon the occupants in accordance with Section 415.46.

(7) If a summons, complaint, and prejudgment claim of right to possession were served upon the occupants in accordance with Section 415.46, a statement that the writ applies to all tenants, subtenants, if any, named claimants, if any, and any other occupants of the premises.

(c) At the time the writ of possession is served or posted, the levying officer shall also serve or post a copy of the form for a claim of right to possession, unless a summons, complaint, and prejudgment claim of right to possession were served upon the occupants in accordance with Section 415.46.

(Amended by Stats. 2004, Ch. 183, Sec. 43. Effective January 1, 2005.)



715.020

To execute the writ of possession of real property:

(a) The levying officer shall serve a copy of the writ of possession on one occupant of the property. Service on the occupant shall be made by leaving the copy of the writ with the occupant personally or, in the occupant’s absence, with a person of suitable age and discretion found upon the property when service is attempted who is either an employee or agent of the occupant or a member of the occupant’s household.

(b) If unable to serve an occupant described in subdivision (a) at the time service is attempted, the levying officer shall execute the writ of possession by posting a copy of the writ in a conspicuous place on the property and serving a copy of the writ of possession on the judgment debtor. Service shall be made personally or by mail. If the judgment debtor’s address is not known, the copy of the writ may be served by mailing it to the address of the property.

(c) If the judgment debtor, members of the judgment debtor’s household, and any other occupants holding under the judgment debtor do not vacate the property within five days from the date of service on an occupant pursuant to subdivision (a) or on the judgment debtor pursuant to subdivision (b), the levying officer shall remove the occupants from the property and place the judgment creditor in possession. The provisions of Section 684.120 extending time do not apply to the five-day period specified in this subdivision.

(d) Notwithstanding subdivision (c), unless the person is named in the writ, the levying officer may not remove any person from the property who claims a right to possession of the property accruing prior to the commencement of the unlawful detainer action or who claims to have been in possession of the property on the date of the filing of the unlawful detainer action. However, if the summons, complaint, and prejudgment claim of right to possession were served upon the occupants in accordance with Section 415.46, no occupant of the premises, whether or not the occupant is named in the judgment for possession, may object to the enforcement of the judgment as prescribed in Section 1174.3.

(Amended by Stats. 1991, Ch. 57, Sec. 4. Effective June 17, 1991.)



715.030

The disposition of personal property remaining on the real property after the judgment creditor is placed in possession thereof pursuant to the writ of possession is governed by subdivisions (e) to (m), inclusive, of Section 1174. For this purpose, references in Section 1174 and in provisions incorporated by reference in Section 1174 to the “landlord” shall be deemed to be references to the judgment creditor and references to the “tenant” shall be deemed to be references to the judgment debtor or other occupant.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



715.040

(a) A registered process server may execute the writ of possession of real property as provided in subdivisions (a) and (b) of Section 715.020 if a proper writ of possession is delivered to the sheriff or marshal and that officer does not execute the writ as provided in subdivisions (a) and (b) of Section 715.020 within three days (Saturday, Sunday, and legal holidays excluded) from the day the writ is delivered to that officer. If the writ is not executed within that time, the levying officer shall upon request give the writ to the judgment creditor or to a registered process server designated by the judgment creditor.

(b) Within five days after executing the writ under this section, all of the following shall be filed with the levying officer:

(1) The writ of possession of real property.

(2) An affidavit of the registered process server stating the manner in which the writ was executed.

(3) Proof of service of the writ.

(4) Instructions in writing, as required by the provisions of Section 687.010.

(c) If the writ is executed by a registered process server, the levying officer shall perform all other duties under the writ and shall return the writ to the court.

(d) The fee for services of a registered process server under this section may, in the court’s discretion, be allowed as a recoverable cost upon a motion pursuant to Section 685.080. If allowed, the amount of the fee to be allowed is governed by Section 1033.5.

(Amended by Stats. 1996, Ch. 872, Sec. 18. Effective January 1, 1997.)



715.050

Except with respect to enforcement of a judgment for money, a writ of possession issued pursuant to a judgment for possession in an unlawful detainer action shall be enforced pursuant to this chapter without delay, notwithstanding receipt of notice of the filing by the defendant of a bankruptcy proceeding.

This section does not apply to a writ of possession issued for possession of a mobilehome or manufactured home, as those terms are defined in subdivision (a) of Section 1161a, and does not apply to a writ of possession issued for possession of real property in a mobilehome park subject to the Mobilehome Residency Law (Chapter 2.5 (commencing with Section 798) of Title 2 of Part 2 of Division 2 of the Civil Code), or to a manufactured housing community, as defined in Section 18801 of the Health and Safety Code.

(Added by Stats. 1994, Ch. 898, Sec. 2. Effective January 1, 1995.)






CHAPTER 4 - Judgment for Sale of Property

716.010

(a) A judgment for sale of real or personal property may be enforced by a writ of sale issued pursuant to Section 712.010.

(b) In addition to the information required by Section 712.020, the writ of sale shall contain a description of the property to be sold in satisfaction of the judgment for sale.

(c) The writ of sale delivered to the levying officer shall be accompanied by a certified copy of the judgment for sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



716.020

To execute the writ of sale, the levying officer shall:

(a) Levy upon the property described in the writ of sale in the manner prescribed by Article 4 (commencing with Section 700.010) of Chapter 3 of Division 2 for levy under a writ of execution.

(b) Except as otherwise ordered by the court, give notice of sale and sell the property described in the writ of sale in the manner prescribed by Article 6 (commencing with Section 701.510) of Chapter 3 of Division 2 for giving notice and selling under a writ of execution.

(c) Apply the proceeds of the sale of the property in conformity with the judgment for sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



716.030

(a) If a writ of sale is issued, the judgment creditor may apply to the court ex parte, or on noticed motion if the court so directs or a court rule so requires, for an order directing the judgment debtor to transfer to the levying officer:

(1) Possession of the property to be sold if the prescribed method of levy is by taking the property into custody.

(2) Possession of any documentary evidence of title to property to be sold. An order pursuant to this paragraph may be served when the property is levied upon or thereafter.

(b) The court may issue an order pursuant to this section upon a showing of need for the order.

(c) The order shall be personally served on the judgment debtor and shall contain a notice to the judgment debtor that failure to comply with the order may subject the judgment debtor to being held in contempt of court.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 5 - Other Judgments

717.010

A judgment not otherwise enforceable pursuant to this title may be enforced by personally serving a certified copy of the judgment on the person required to obey it and invoking the power of the court to punish for contempt.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)









DIVISION 4 - THIRD-PARTY CLAIMS AND RELATED PROCEDURES

CHAPTER 1 - Definitions

720.010

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this division.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.020

“Creditor” means the judgment creditor or, in the case of a levy under a writ of attachment or prejudgment writ of possession of personal property, the plaintiff.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.030

“Debtor” means the judgment debtor or, in the case of a levy under a writ of attachment or prejudgment writ of possession of personal property, the defendant.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 2 - Third-Party Claims of Ownership and Possession

720.110

A third person claiming ownership or the right to possession of property may make a third-party claim under this chapter in any of the following cases if the interest claimed is superior to the creditor’s lien on the property:

(a) Where real property has been levied upon under a writ of attachment or a writ of execution.

(b) Where personal property has been levied upon under a writ of attachment, a writ of execution, a prejudgment or postjudgment writ of possession, or a writ of sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.120

A person making a third-party claim under this chapter shall file the claim with the levying officer, together with two copies of the claim, after levy on the property but before the levying officer does any of the following:

(a) Sells the property.

(b) Delivers possession of the property to the creditor.

(c) Pays proceeds of collection to the creditor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.130

(a) The third-party claim shall be executed under oath and shall contain all of the following:

(1) The name of the third person and an address in this state where service by mail may be made on the third person.

(2) A description of the property in which an interest is claimed.

(3) A description of the interest claimed, including a statement of the facts upon which the claim is based.

(4) An estimate of the market value of the interest claimed.

(b) A copy of any writing upon which the claim is based shall be attached to the third-party claim. At a hearing on the third-party claim, the court in its discretion may exclude from evidence any writing a copy of which was not attached to the third-party claim.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.140

(a) Not later than five days after the third-party claim is filed with the levying officer, the levying officer shall serve the following personally or by mail on the creditor:

(1) A copy of the third-party claim.

(2) A statement whether the third person has filed an undertaking to release the property pursuant to Chapter 6 (commencing with Section 720.610).

(3) If the third person has filed an undertaking to release the property, a notice that the property will be released unless, within the time allowed as specified in the notice, the creditor objects to the undertaking.

(4) If the third person has not filed an undertaking to release the property, a notice that the property will be released unless, within the time allowed as specified in the notice, the creditor files with the levying officer an undertaking that satisfies the requirements of Section 720.160.

(b) The time allowed the creditor for objecting to the third person’s undertaking to release the property or for filing an undertaking is 10 days after service under subdivision (a).

(c) Within the time allowed for service on the creditor under subdivision (a), the levying officer shall serve a copy of the papers specified in subdivision (a) on the debtor. Service shall be made personally or by mail.

(d) The levying officer may serve the copy of the third-party claim and the statement and notice pursuant to this section notwithstanding any defect, informality, or insufficiency of the claim.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.150

(a) Except as otherwise provided by statute, if a third-party claim is timely filed, the levying officer may not do any of the following with respect to the property in which an interest is claimed:

(1) Sell the property.

(2) Deliver possession of the property to the creditor.

(3) Pay proceeds of collection to the creditor.

(b) The interest of the third person in the property levied upon is not affected by the third person’s failure to file a third-party claim under this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.160

(a) If the creditor files with the levying officer an undertaking that satisfies the requirements of this section within the time allowed under subdivision (b) of Section 720.140:

(1) The levying officer shall execute the writ in the manner provided by law unless the third person files an undertaking to release the property pursuant to Chapter 6 (commencing with Section 720.610).

(2) After sale, payment, or delivery of the property pursuant to the writ, the property is free of all claims of the third person for which the creditor has given the undertaking.

(b) Subject to Sections 720.770 and 996.010, unless the creditor elects to file an undertaking in a larger amount, the amount of the undertaking filed by the creditor under this section shall be in the amount of ten thousand dollars ($10,000), or twice the amount of the execution lien as of the date of levy or other enforcement lien as of the date it was created, whichever is the lesser amount.

(c) An undertaking given by the creditor under this chapter shall:

(1) Be made in favor of the third person.

(2) Indemnify the third person against any loss, liability, damages, costs, and attorney’s fees, incurred by reason of the enforcement proceedings.

(3) Be conditioned on a final judgment that the third person owns or has the right of possession of the property.

(d) If the creditor is a public entity exempt from giving an undertaking, the public entity shall, in lieu of filing the undertaking, file with the levying officer a notice stating that the public entity opposes the claim of the third person. When so filed, the notice is deemed to satisfy the requirement of this section that an undertaking be filed.

(Amended by Stats. 2001, Ch. 812, Sec. 5. Effective January 1, 2002.)



720.170

(a) In a case where the third person has not filed with the levying officer an undertaking to release the property pursuant to Chapter 6 (commencing with Section 720.610), if the creditor does not within the time allowed under subdivision (b) of Section 720.140 file with the levying officer an undertaking (or file a notice if the creditor is a public entity) that satisfies the requirements of Section 720.160, the levying officer shall release the property unless it is to be held under another lien or unless otherwise ordered by the court.

(b) Except as otherwise provided in this section, release is governed by Section 699.060.

(c) If personal property that has been taken into custody is to be released to the debtor pursuant to Section 699.060 and the debtor has not claimed the property within 10 days after notice was served pursuant to Section 699.060, the levying officer shall release the property to the third person making the claim.

(d) A hearing may be had on the third-party claim pursuant to Chapter 4 (commencing with Section 720.310) notwithstanding the release of the property pursuant to this section.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 3 - Third-Party Claim of Security Interest or Lien

720.210

(a) Where personal property has been levied upon under a writ of attachment, a writ of execution, a prejudgment or postjudgment writ of possession, or a writ of sale, a third person claiming a security interest in or lien on the personal property may make a third-party claim under this chapter if the security interest or lien claimed is superior to the creditor’s lien on the property.

(b)A secured party claiming a security interest in fixtures may make a third-party claim pursuant to this chapter if the security interest claimed is superior to the creditor’s lien on the property. For this purpose, references in this division to “personal property” shall be deemed references to fixtures.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.220

A person making a third-party claim under this chapter shall file the claim with the levying officer, together with two copies of the claim, after levy on the personal property but before the levying officer does any of the following:

(a) Sells the property.

(b) Delivers possession of the property to the creditor.

(c) Pays proceeds of collection to the creditor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.230

(a) The third-party claim shall be executed under oath and shall contain all of the following:

(1) The name of the secured party or lienholder and an address in this state where service by mail may be made on the secured party or lienholder.

(2) A description of the personal property in which a security interest or lien is claimed.

(3) A detailed description of the security interest or lien claimed, including a statement of the facts upon which it is based.

(4) A statement of the total amount of sums due or to accrue under the security interest or lien and the applicable rate of interest on amounts due.

(b) In the case of a security interest, a copy of the security agreement and any financing statement shall be attached to the third-party claim. In the case of a lien, a copy of any writing upon which the claim is based shall be attached to the third-party claim. At a hearing on the third-party claim, the court in its discretion may exclude from evidence any writing a copy of which was not attached to the third-party claim.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.240

(a) Not later than five days after the third-party claim is filed with the levying officer, the levying officer shall serve the following personally or by mail on the creditor:

(1) A copy of the third-party claim.

(2) A statement whether the third person has filed an undertaking to release the property pursuant to Chapter 6 (commencing with Section 720.610).

(3) If the third person has filed an undertaking to release the property, a notice that the property will be released unless, within the time allowed as specified in the notice, the creditor objects to the undertaking.

(4) If the third person has not filed an undertaking to release the property, a notice that the property will be released unless, within the time allowed as specified in the notice, the creditor does one of the following:

(A) Files with the levying officer an undertaking that satisfies the requirements of Section 720.260 and a statement under Section 720.280.

(B) Deposits with the levying officer the amount claimed plus interest at the applicable rate to the estimated date of tender to the secured party or lienholder.

(b) The time allowed the creditor for objecting to the third person’s undertaking to release the property or for filing an undertaking and statement or making a deposit pursuant to subdivision (a) is 10 days after service under subdivision (a).

(c) Within the time allowed for service on the creditor under subdivision (a), the levying officer shall serve a copy of the papers specified in subdivision (a) on the debtor. Service shall be made personally or by mail.

(d) The levying officer may serve the copy of the third-party claim and the statement and notice pursuant to this section notwithstanding any defect, informality, or insufficiency of the claim.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.250

(a) Except as otherwise provided by statute, if a third-party claim is timely filed, the levying officer may not do any of the following with respect to the personal property in which the security interest or lien is claimed:

(1) Sell the property.

(2) Deliver possession of the property to the creditor.

(3) Pay proceeds of collection to the creditor.

(b) The interest of a secured party or lienholder in the property levied upon is not affected by the failure of the secured party or lienholder to file a third-party claim under this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.260

(a) If the creditor within the time allowed under subdivision (b) of Section 720.240 either files with the levying officer an undertaking that satisfies the requirements of this section and a statement that satisfies the requirements of Section 720.280 or makes a deposit with the levying officer of the amount claimed under Section 720.230:

(1) The levying officer shall execute the writ in the manner provided by law unless, in a case where the creditor has filed an undertaking, the secured party or lienholder files an undertaking to release the property pursuant to Chapter 6 (commencing with Section 720.610).

(2) After sale, payment, or delivery of the property pursuant to the writ, the property is free of all claims or liens of the secured party or lienholder for which the creditor has given the undertaking or made the deposit.

(b) Subject to Sections 720.770 and 996.010, unless the creditor elects to file an undertaking in a larger amount, the amount of the undertaking filed by the creditor under this section shall be in the amount of ten thousand dollars ($10,000) or twice the amount of the execution lien as of the date of levy or other enforcement lien as of the date it was created, whichever is the lesser amount.

(c) An undertaking given by the creditor under this chapter shall:

(1) Be made in favor of the secured party or lienholder.

(2) Indemnify the secured party or lienholder against any loss, liability, damages, costs, and attorney’s fees, incurred by reason of the enforcement proceedings.

(3) Be conditioned on a final judgment that the security interest or lien of the third person is entitled to priority over the creditor’s lien.

(d) If the creditor is a public entity exempt from giving an undertaking, the public entity shall, in lieu of filing the undertaking, file with the levying officer a notice stating that the public entity opposes the claim of the third person. When so filed, the notice is deemed to satisfy the requirement of this section that an undertaking be filed.

(Amended by Stats. 2001, Ch. 812, Sec. 6. Effective January 1, 2002.)



720.270

(a) In a case where the third person has not filed with the levying officer an undertaking to release the property pursuant to Chapter 6 (commencing with Section 720.610), if the creditor does not within the time allowed under subdivision (b) of Section 720.240 file with the levying officer an undertaking (or file a notice if the creditor is a public entity) that satisfies the requirements of Section 720.260 and a statement under Section 720.280, or deposit with the levying officer the amount claimed under Section 720.230, the levying officer shall release the personal property unless it is to be held under another lien or unless otherwise ordered by the court.

(b) Except as otherwise provided in this section, release is governed by Section 699.060.

(c) If property that has been taken into custody is to be released to the debtor pursuant to Section 699.060 and the debtor has not claimed the property within 10 days after notice was served pursuant to Section 699.060, the levying officer shall release the property to the secured party or lienholder making the claim.

(d) A hearing may be had on the third-party claim pursuant to Chapter 4 (commencing with Section 720.310) notwithstanding the release of the property pursuant to this section.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.280

At the time the creditor files an undertaking with the levying officer in response to a third-party claim by a secured party, the creditor shall do all of the following:

(a) File with the levying officer a statement executed under oath that the security interest is invalid, that the security interest is not entitled to priority over the creditor’s lien, or that the amount demanded in the claim exceeds the amount to which the secured party is entitled, for the reasons specified therein.

(b) Serve a copy of the statement on the secured party. Service shall be made personally or by mail.

(c) Serve a copy of the statement on the debtor. Service shall be made personally or by mail.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.290

(a) If the levying officer receives a sufficient deposit from the creditor, the levying officer shall promptly tender or pay the deposit to the secured party or lienholder who made the third-party claim except that, if the deposit is made by personal check, the levying officer is allowed a reasonable time for the check to clear.

(b) If the tender is accepted, the interest of the secured party or lienholder in the property for which deposit is made passes to the creditor making the deposit and, on distribution of any proceeds under Section 701.810, the creditor who makes the deposit shall be entitled to the proceeds to the extent of the deposit in the priority of the interest for which the deposit is made.

(c) If the tender is refused, the amount of the deposit shall be deposited with the county treasurer payable to the order of the secured party or lienholder.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 4 - Hearing on Third-Party Claim

720.310

(a) Not later than 15 days after the third-party claim is filed with the levying officer pursuant to Section 720.120 or 720.220, or 15 days after filing an undertaking pursuant to Section 720.610, either the creditor or the third person may petition the court for a hearing to determine the validity of the third-party claim and the proper disposition of the property that is the subject of the claim.

(b) The hearing may be held whether or not an undertaking has been filed but not if a deposit has been made pursuant to Section 720.260.

(c) The hearing shall be held within 20 days after the filing of the petition unless continued by the court for good cause shown.

(Amended by Stats. 1986, Ch. 672, Sec. 1.)



720.320

(a)  At the time prescribed in subdivision (b) of Section 1005, the petitioner shall do both of the following:

(1) Serve notice of the time and place of the hearing on the creditor or the third person (whichever person is not the petitioner) and on the debtor. Service shall be made personally or by mail.

(2) File a copy of the notice of hearing with the levying officer.

(b) The notice of the hearing shall include a statement that the purpose of the hearing is to determine the validity of the third-party claim and the proper disposition of the property that is the subject of the third-party claim.

(Amended by Stats. 1989, Ch. 693, Sec. 4.)



720.330

Promptly after receipt of the notice of the hearing on the third-party claim, the levying officer shall file the following papers with the court:

(a) The third-party claim that was filed with the levying officer pursuant to Section 720.120 or 720.220.

(b) Any statement filed by the creditor with the levying officer pursuant to Section 720.280 in opposition to the third-party claim of a secured party.

(c) Any undertaking of the creditor filed with the levying officer pursuant to Section 720.160 or Section 720.260.

(d) Any undertaking to release filed by a third person pursuant to Chapter 6 (commencing with section 720.610).

(e) Any notice filed by a public entity pursuant to Section 720.160 or 720.260.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.340

If the creditor has not filed a statement with the levying officer pursuant to Section 720.280 in opposition to a third-party claim by a secured party:

(a) In a case where the creditor petitions for a hearing on the third-party claim, the creditor shall file the statement with the court at the time the petition is filed and shall serve a copy thereof on the secured party with notice of the hearing served pursuant to Section 720.320.

(b) In a case where the secured party has petitioned for a hearing on the third-party claim, the creditor shall file the statement with the court and serve a copy of the statement on the secured party not later than five days before the date set for the hearing. Service shall be made personally or by mail.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.350

(a) Subject to the power of the court to permit an amendment in the interest of justice:

(1) The third-party claim constitutes the pleading of the third person.

(2) In the case of a third-party claim by a secured party, the creditor’s statement constitutes the pleading of the creditor.

(b) A third-party claim of ownership, right to possession, or a lien, shall be deemed controverted by the creditor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.360

At a hearing on a third-party claim, the third person has the burden of proof.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.370

If the petition for a hearing was made by the third person, neither the petition nor the proceedings pursuant thereto may be dismissed without the consent of the creditor. If the petition for a hearing was made by the creditor, neither the petition nor the proceedings pursuant thereto may be dismissed without the consent of the third person.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.380

(a) Notwithstanding any other provision of this title, the court may make an order staying the sale of the property under a writ or enjoining any transfer or other disposition of the property levied upon under a writ until proceedings for the determination of the rights of a third person can be commenced and prosecuted to termination and may require such undertaking as it considers necessary as a condition for making the order.

(b) After the filing of a third-party claim, notwithstanding Sections 720.160 and 720.260, the creditor, the debtor, or the third person may apply to the court for an order staying the sale of the property under a writ or enjoining any transfer or other disposition of the property until proceedings under this article can be commenced and prosecuted to termination. The application shall be made on noticed motion if the court so directs or a court rule otherwise so requires. Otherwise, the application may be made ex parte.

(c) An order made pursuant to this section may be modified or vacated by the court at any time prior to the termination of the proceedings upon such terms as are just.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.390

At the conclusion of the hearing, the court shall give judgment determining the validity of the third-party claim and may order the disposition of the property or its proceeds in accordance with the respective interests of the parties. Subject to Section 720.420, the judgment is conclusive between the parties to the proceeding.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.400

No findings are required in proceedings under this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.410

There is no right to a jury trial in a proceeding pursuant to this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.420

An appeal may be taken from a judgment given pursuant to Section 720.390.

(Amended by Stats. 1998, Ch. 931, Sec. 98. Effective September 28, 1998.)



720.430

If property has been released pursuant to Section 720.170, 720.270, or 720.660, it may be levied upon or otherwise sought to be applied to the satisfaction of the judgment only if it is determined in the hearing on the third-party claim that the debtor has an interest in the property that may be levied upon or otherwise applied to the satisfaction of the judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 5 - Creditor’s Demand for Third-Party Claim by Secured Party or Lienholder

720.510

A creditor may make a demand as provided in this chapter that a secured party or lienholder file a third-party claim to personal property that has been levied upon under a writ of attachment or a writ of execution.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.520

(a) The creditor’s demand for a third-party claim by the secured party or lienholder, together with a copy of the demand, shall be filed with the levying officer after levy on the personal property but before the levying officer sells the property or pays proceeds of collection to the creditor.

(b) Promptly after the demand and a copy thereof are filed, the levying officer shall personally serve the demand on the secured party or lienholder. Service of the demand on the secured party or lienholder shall be attested by the certificate of the levying officer and the certificate shall be filed in the action promptly after service.

(c) The demand shall be served by the levying officer who levied on the property or by any other levying officer whose office is closer to the place of service. If service is made by another levying officer, such levying officer’s costs shall be paid out of the costs prepaid to the levying officer who levied on the property.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.530

The demand for a third-party claim served on a secured party or lienholder shall contain all of the following:

(a) The name and address of the secured party or lienholder.

(b) The name and address of the creditor.

(c) A detailed description of the personal property levied upon and the date of levy.

(d) A statement that if the secured party or lienholder does not file a third-party claim pursuant to Chapter 3 (commencing with Section 720.210) within 30 days after service of the demand, the secured party or lienholder shall be deemed to have waived any priority the security interest or lien may have over the creditor’s lien on the property levied upon unless the property levied upon is released from the creditor’s lien.

(e) A statement that if any priority of the security interest or lien is waived, the secured party or lienholder may have a right to share in any excess proceeds of an execution sale of the property as provided in Section 701.810.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.540

Except as otherwise provided by statute, the levying officer may not release, sell, or otherwise dispose of the personal property described in the demand before the expiration of 30 days after service of the demand on the secured party or lienholder.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.550

(a) If the secured party or lienholder does not file a third-party claim with the levying officer pursuant to Chapter 3 (commencing with Section 720. 210) within 30 days after service of the demand, the secured party or lienholder shall be deemed to have waived any priority the security interest or lien may have over the creditor’s lien on the personal property levied upon and the property may be applied toward the satisfaction of the judgment free of the security interest or lien.

(b) If the secured party or lienholder is deemed to have waived any priority over the creditor’s lien pursuant to subdivision (a) and the creditor’s lien on the personal property is released, the security interest or lien is restored to its former position of priority.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 6 - Third-Party Undertaking to Release Property

720.610

A third person may give an undertaking to release property pursuant to this chapter in the following cases:

(a) Where the third person claims ownership or the right to possession of real property that has been levied upon under a writ of attachment or a writ of execution.

(b) Where the third person claims ownership or the right to possession of personal property that has been levied upon under a writ of attachment, a writ of execution, or a writ of sale.

(c) Where the third person claims a security interest in or a lien on personal property that has been levied upon under a writ of attachment, a writ of execution, or a writ of sale.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.620

The third person shall file the undertaking to release property with the levying officer, together with two copies of the undertaking:

(a) At the time the third person files a third-party claim pursuant to Chapter 2 (commencing with Section 720.110) or Chapter 3 (commencing with Section 720.210).

(b) If the third person has previously filed a third-party claim to the property, at any time before the levying officer does any of the following:

(1) Sells the property.

(2) Delivers possession of the property to the creditor.

(3) Pays proceeds of collection to the creditor.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.630

(a) The undertaking to release property shall contain a description of the property to be released and shall describe the interest of the third person.

(b) The undertaking shall be made in favor of the creditor and shall provide that, if the debtor is finally adjudged to have an interest in the property levied upon, the third person shall pay to the creditor the lesser of the following:

(1) The amount required to satisfy the judgment against the debtor of the creditor who had the lien on the property.

(2) A sum equal to the market value of the debtor’s interest in the property levied upon.

(c) Except as provided in subdivision (d) and unless the third person elects to file an undertaking in a larger amount, the amount of the undertaking shall be the lesser of the following amounts:

(1) Twice the market value of the property sought to be released.

(2) Twice the amount of the creditor’s lien on the property sought to be released.

(d) If the creditor has given an undertaking in response to the third person’s claim regarding the property pursuant to Section 720.160 or 720.260, the third person’s undertaking shall be in the amount of the creditor’s undertaking.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.640

(a) If the undertaking to release property is filed with the levying officer at the time the third-party claim is filed, the levying officer shall serve a copy of the undertaking on the creditor and on the debtor with the notice of the filing of the third-party claim served pursuant to Section 720.140 or 720.240.

(b) If the undertaking to release property is filed with the levying officer after the third-party claim is filed, not later than five days after the undertaking is filed, the levying officer shall serve a copy of the undertaking on the creditor and on the debtor with a notice that the property will be released unless, within the time allowed as specified in the notice, the creditor objects to the undertaking. Service shall be made personally or by mail.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.650

The third person’s undertaking becomes effective when the property described therein is released pursuant to this chapter.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



720.660

The levying officer shall release the property described in the third person’s undertaking in the manner provided by Section 720.170 promptly after the expiration of the time allowed for objecting to the undertaking, unless the creditor has objected to the undertaking, and filed with the levying officer a copy of the notice of motion as required by Section 720.760, prior to the expiration of that time.

(Amended by Stats. 1985, Ch. 41, Sec. 12.)






CHAPTER 7 - Undertakings

720.710

The Bond and Undertaking Law (Chapter 2 (commencing with Section 995. 010) of Title 14) applies to a bond given pursuant to this title, except to the extent this title prescribes a different rule or is inconsistent.

(Added by Stats. 1985, Ch. 41, Sec. 13.)



720.760

A copy of a notice of motion objecting to an undertaking shall be filed with the levying officer.

(Amended by Stats. 1983, Ch. 18, Sec. 14. Effective April 21, 1983. Operative July 1, 1983, by Sec. 40 of Ch. 18.)



720.770

Unless the parties otherwise agree, the hearing on an objection to an undertaking shall be held not less than 10 nor more than 15 days after service of the notice of motion. The court may order the amount of the undertaking decreased below the amount prescribed by Section 720.160 or 720.260 if the court determines the amount prescribed exceeds the probable recovery of the beneficiary if the beneficiary ultimately prevails in proceedings to enforce the liability on the undertaking.

(Amended by Stats. 1983, Ch. 18, Sec. 15. Effective April 21, 1983. Operative July 1, 1983, by Sec. 40 of Ch. 18.)



720.800

If an undertaking has been filed with a levying officer pursuant to this division, and the undertaking remains in the levying officer’s possession when the writ is to be returned, the levying officer shall file the undertaking with the court at the time the writ is returned.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)









DIVISION 5 - SATISFACTION OF JUDGMENT

CHAPTER 1 - Satisfaction of Judgment

724.010

(a) A money judgment may be satisfied by payment of the full amount required to satisfy the judgment or by acceptance by the judgment creditor of a lesser sum in full satisfaction of the judgment.

(b) Where a money judgment is satisfied by levy, the obligation of the judgment creditor to give or file an acknowledgment of satisfaction arises only when the judgment creditor has received the full amount required to satisfy the judgment from the levying officer.

(c) Where a money judgment is satisfied by payment to the judgment creditor by check or other form of noncash payment that is to be honored upon presentation by the judgment creditor for payment, the obligation of the judgment creditor to give or file an acknowledgment of satisfaction of judgment arises only when the check or other form of noncash payment has actually been honored upon presentation for payment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.020

The court clerk shall enter satisfaction of a money judgment in the register of actions when the following occur:

(a) A writ is returned satisfied for the full amount of a lump-sum judgment.

(b) An acknowledgment of satisfaction of judgment is filed with the court.

(c) The court orders entry of satisfaction of judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.030

When a money judgment is satisfied, the judgment creditor immediately shall file with the court an acknowledgment of satisfaction of judgment. This section does not apply where the judgment is satisfied in full pursuant to a writ.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.040

If an abstract of a money judgment has been recorded with the recorder of any county and the judgment is satisfied, the judgment creditor shall immediately do both of the following:

(a) File an acknowledgment of satisfaction of judgment with the court.

(b) Serve an acknowledgment of satisfaction of judgment on the judgment debtor. Service shall be made personally or by mail.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.050

(a) If a money judgment has been satisfied, the judgment debtor, the owner of real or personal property subject to a judgment lien created under the judgment, or a person having a security interest in or a lien on personal property subject to a judgment lien created under the judgment may serve personally or by mail on the judgment creditor a demand in writing that the judgment creditor do one or both of the following:

(1) File an acknowledgment of satisfaction of judgment with the court.

(2) Execute, acknowledge, and deliver an acknowledgment of satisfaction of judgment to the person who made the demand.

(b) The demand shall include the following statement: “Important warning. If this judgment has been satisfied, the law requires that you comply with this demand not later than 15 days after you receive it. If a court proceeding is necessary to compel you to comply with this demand, you will be required to pay my reasonable attorney’s fees in the proceeding if the court determines that the judgment has been satisfied and that you failed to comply with the demand. In addition, if the court determines that you failed without just cause to comply with this demand within the 15 days allowed, you will be liable for all damages I sustain by reason of such failure and will also forfeit one hundred dollars to me.”

(c) If the judgment has been satisfied, the judgment creditor shall comply with the demand not later than 15 days after actual receipt of the demand.

(d) If the judgment creditor does not comply with the demand within the time allowed, the person making the demand may apply to the court on noticed motion for an order requiring the judgment creditor to comply with the demand. The notice of motion shall be served on the judgment creditor. Service shall be made personally or by mail. If the court determines that the judgment has been satisfied and that the judgment creditor has not complied with the demand, the court shall either (1) order the judgment creditor to comply with the demand or (2) order the court clerk to enter satisfaction of the judgment.

(e) If the judgment has been satisfied and the judgment creditor fails without just cause to comply with the demand within the time allowed, the judgment creditor is liable to the person who made the demand for all damages sustained by reason of such failure and shall also forfeit one hundred dollars ($100) to such person. Liability under this subdivision may be determined in the proceedings on the motion pursuant to subdivision (d) or in an action.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.060

(a) An acknowledgment of satisfaction of judgment shall contain the following information:

(1) The title of the court.

(2) The cause and number of the action.

(3) The names and addresses of the judgment creditor, the judgment debtor, and the assignee of record if any. If an abstract of the judgment has been recorded in any county, the judgment debtor’s name shall appear on the acknowledgment of satisfaction of judgment as it appears on the abstract of judgment.

(4) The date of entry of judgment and of any renewals of the judgment and where entered in the records of the court.

(5) A statement either that the judgment is satisfied in full or that the judgment creditor has accepted payment or performance other than that specified in the judgment in full satisfaction of the judgment.

(6) A statement whether an abstract of the judgment has been recorded in any county and, if so, a statement of each county where the abstract has been recorded and the book and page of the county records where the abstract has been recorded, and a notice that the acknowledgment of satisfaction of judgment (or a court clerk’s certificate of satisfaction of judgment) will have to be recorded with the county recorder of each county where the abstract of judgment has been recorded in order to release the judgment lien on real property in that county.

(7) A statement whether a notice of judgment lien has been filed in the office of the Secretary of State and, if such a notice has been filed, a statement of the file number of such notice, and a notice that the acknowledgment of satisfaction of judgment (or a court clerk’s certificate of satisfaction of judgment) will have to be filed in that office in order to terminate the judgment lien on personal property.

(b) The acknowledgment of satisfaction of judgment shall be made in the manner of an acknowledgment of a conveyance of real property.

(c) The acknowledgment of satisfaction of judgment shall be executed and acknowledged by one of the following:

(1) The judgment creditor.

(2) The assignee of record.

(3) The attorney for the judgment creditor or assignee of record unless a revocation of the attorney’s authority is filed.

(4) The local child support agency director or his or her designee, if the local child support agency has been providing child support services pursuant to Section 17400 of the Family Code. The acknowledgment of satisfaction of judgment may be recorded by the local child support agency pursuant to Section 27282 of the Government Code.

(Amended by Stats. 2004, Ch. 339, Sec. 1. Effective January 1, 2005.)



724.070

(a) If a judgment creditor intentionally conditions delivery of an acknowledgment of satisfaction of judgment upon the performance of any act or the payment of an amount in excess of that to which the judgment creditor is entitled under the judgment, the judgment creditor is liable to the judgment debtor for all damages sustained by reason of such action or two hundred fifty dollars ($250), whichever is the greater amount.

(b) Subdivision (a) does not apply if the judgment creditor has agreed to deliver an acknowledgment of satisfaction of judgment to the judgment debtor prior to full satisfaction of the judgment in consideration for the judgment debtor’s agreement either to furnish security or to execute a promissory note, or both, the principal amount of which does not exceed the amount to which the judgment creditor is entitled under the judgment.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.080

In an action or proceeding maintained pursuant to this chapter, the court shall award reasonable attorney’s fees to the prevailing party.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.090

The damages recoverable pursuant to this chapter are not in derogation of any other damages or penalties to which an aggrieved person may be entitled by law.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.100

(a)If satisfaction of a judgment has been entered in the register of actions, the court clerk shall issue a certificate of satisfaction of judgment upon application therefor and payment of the fee as provided in subdivision (a) of Section 70626 of the Government Code.

(b) The certificate of satisfaction of judgment shall contain the following information:

(1) The title of the court.

(2) The cause and number of the action.

(3) The names of the judgment creditor and the judgment debtor.

(4) The date of entry of judgment and of any renewals of the judgment and where entered in the records of the court.

(5) The date of entry of satisfaction of judgment and where it was entered in the register of actions.

(Amended by Stats. 2005, Ch. 75, Sec. 39. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)






CHAPTER 2 - Acknowledgment of Partial Satisfaction of Judgment

724.110

(a)The judgment debtor or the owner of real or personal property subject to a judgment lien created under a money judgment may serve on the judgment creditor a demand in writing that the judgment creditor execute, acknowledge, and deliver an acknowledgment of partial satisfaction of judgment to the person who made the demand. Service shall be made personally or by mail. If the judgment has been partially satisfied, the judgment creditor shall comply with the demand not later than 15 days after actual receipt of the demand.

(b) If the judgment creditor does not comply with the demand within the time allowed, the judgment debtor or the owner of the real or personal property subject to a judgment lien created under the judgment may apply to the court on noticed motion for an order requiring the judgment creditor to comply with the demand. The notice of motion shall be served on the judgment creditor. Service shall be made personally or by mail. If the court determines that the judgment has been partially satisfied and that the judgment creditor has not complied with the demand, the court shall make an order determining the amount of the partial satisfaction and may make an order requiring the judgment creditor to comply with the demand.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.120

An acknowledgment of partial satisfaction of judgment shall be made in the same manner and by the same person as an acknowledgment of satisfaction of judgment and shall contain the following information:

(a) The title of the court.

(b) The cause and number of the action.

(c) The names and addresses of the judgment creditor, the judgment debtor, and the assignee of record if any. If an abstract of the judgment has been recorded in any county, the judgment debtor’s name shall appear on the acknowledgment of partial satisfaction of judgment as it appears on the abstract of judgment.

(d) The date of entry of judgment and of any renewals of the judgment and where entered in the records of the court.

(e) A statement of the amount received by the judgment creditor in partial satisfaction of the judgment.

(f) A statement whether an abstract of judgment has been recorded in any county and, if so, a statement of each county where the abstract has been recorded and the book and page of the county records where the abstract has been recorded.

(g) A statement whether a notice of judgment lien has been filed in the office of the Secretary of State and, if so, the file number of the notice.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)






CHAPTER 3 - Acknowledgment of Satisfaction of Matured Installments Under Installment Judgment

724.210

As used in this chapter:

(a) “Installment judgment” means a money judgment under which a lien may be created on an interest in real property under Section 697.320.

(b) “Matured installments” means the sum of all of the following:

(1) All amounts and installments that have matured under an installment judgment on or before the date specified in the demand for an acknowledgment of satisfaction of matured installments under an installment judgment.

(2) The interest that has accrued on the installment judgment on the date specified in the demand.

(3) The costs that have been added to the installment judgment on or before the date specified in the demand pursuant to Chapter 5 (commencing with Section 685.010) of Division 1.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.220

(a) If real property is subject to a judgment lien created under an installment judgment, the judgment debtor or the owner of real property subject to the judgment lien may serve on the judgment creditor a demand in writing that the judgment creditor execute, acknowledge, and deliver to the person who made the demand an acknowledgment of satisfaction of matured installments under an installment judgment. Service shall be made personally or by mail.

(b) The demand shall include the following statement: “Important warning. If the matured installments on this judgment have been satisfied as of date specified in this demand, the law requires that you comply with this demand not later than 15 days after you receive it. (The ‛ matured installments’ are all amounts and installments that are due and payable on or before the date specified in this demand together with the accrued interest to that date and costs added to the judgment on or before that date.) If a court proceeding is necessary to compel you to comply with this demand, you will be required to pay my reasonable attorney’s fees in the proceeding if the court determines that the matured installments have been satisfied and that you failed to comply with the demand. In addition, if the court determines that you failed without just cause to comply with this demand within the 15 days allowed, you will be liable for all damages I sustain by reason of such failure and will also forfeit one hundred dollars to me.”

(c) If the matured installments have been satisfied as of the date specified in the demand, the judgment creditor shall comply with the demand not later than 15 days after actual receipt of the demand.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.230

If the judgment creditor does not comply with the demand within the time allowed, the judgment debtor or the owner of the real property subject to a judgment lien created under the installment judgment may apply to the court on noticed motion for an order requiring the judgment creditor to comply with the demand. The notice of motion shall be served on the judgment creditor. Service shall be made personally or by mail. If the court determines that the matured installments have been satisfied as of the date specified in the demand and that the judgment creditor has not complied with the demand, the court shall either (1) order the judgment creditor to comply with the demand or (2) make an order determining that the matured installments as of the date specified in the demand have been satisfied.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.240

(a) If the matured installments under the installment judgment have been satisfied as of the date specified in the demand and the judgment creditor fails without just cause to comply with the demand within the time allowed, the judgment creditor is liable to the person who made the demand for all damages sustained by reason of such failure and shall also forfeit one hundred dollars ($100) to such person. Liability under this subdivision may be determined in the proceedings on a motion pursuant to Section 724.230 or in an action.

(b) The damages recoverable pursuant to subdivision (a) are not in derogation of any other damages or penalties to which an aggrieved person may be entitled by law.

(Added by Stats. 1982, Ch. 1364, Sec. 2. Operative July 1, 1983, by Sec. 3 of Ch. 1364.)



724.250

(a) An acknowledgment of satisfaction of matured installments under an installment judgment shall be made in the same manner and by the same person as an acknowledgment of satisfaction of judgment and shall contain the following information:

(1) The title of the court.

(2) The cause and number of the action.

(3) The names and addresses of the judgment creditor, the judgment debtor, and the assignee of record if any. The judgment debtor’s name shall appear on the acknowledgment of satisfaction of matured installments as it appears on the certified copy of the judgment that was recorded to create the judgment lien.

(4) The date of entry of the judgment and of any renewals of the judgment and where entered in the records of the court.

(5) A statement that the matured installments under the installment judgment had been satisfied as of a specified date.

(6) A statement whether a certified copy or abstract of the judgment has been recorded in any county and, if so, a statement of each county where the certified or abstract copy has been recorded and the book and page of the county records where the certified copy or abstract of the judgment has been recorded.

(b) If any amount of child or spousal support provided in a support order has been directed to be made to an officer designated by statute or by the court pursuant to Article 4 (commencing with Section 4200) of Chapter 2 of Part 2 of Division 9 of the Family Code or Chapter 4 (commencing with Section 4350) of Part 3 of Division 9 of the Family Code or any other provision of law and the directive is set forth in the certified copy or abstract of the judgment that was recorded to create the judgment lien on real property, or in a similarly recorded certified copy or abstract of an amended or supplemental order, the acknowledgment of satisfaction of matured installments under the installment judgment is not effective and does not affect the judgment lien unless the acknowledgment is executed by or approved in writing by the designated officer.

(Amended by Stats. 1992, Ch. 163, Sec. 53. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



724.260

In an action or proceeding maintained pursuant to this chapter, the court shall award reasonable attorney’s fees to the prevailing party.

(Added by Stats. 1982, Ch. 1364, Sec. 2.3 (Sec. 2). Operative July 1, 1983, by Sec. 3 of Ch. 1364.)












TITLE 10 - ACTIONS IN PARTICULAR CASES

CHAPTER 1 - Actions for the Foreclosure of Mortgages

725a

The beneficiary or trustee named in a deed of trust or mortgagee named in a mortgage with power of sale upon real property or any interest therein to secure a debt or other obligation, or if there be a successor or successors in interest of such beneficiary, trustee or mortgagee, then such successor or successors in interest, shall have the right to bring suit to foreclose the same in the manner and subject to the provisions, rights and remedies relating to the foreclosure of a mortgage upon such property.

(Amended by Stats. 1982, Ch. 497, Sec. 45. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



726

(a) There can be but one form of action for the recovery of any debt or the enforcement of any right secured by mortgage upon real property or an estate for years therein, which action shall be in accordance with the provisions of this chapter. In the action the court may, by its judgment, direct the sale of the encumbered real property or estate for years therein (or so much of the real property or estate for years as may be necessary), and the application of the proceeds of the sale to the payment of the costs of court, the expenses of levy and sale, and the amount due plaintiff, including, where the mortgage provides for the payment of attorney’s fees, the sum for attorney’s fees as the court shall find reasonable, not exceeding the amount named in the mortgage.

(b) The decree for the foreclosure of a mortgage or deed of trust secured by real property or estate for years therein shall declare the amount of the indebtedness or right so secured and, unless judgment for any deficiency there may be between the sale price and the amount due with costs is waived by the judgment creditor or a deficiency judgment is prohibited by Section 580b, shall determine the personal liability of any defendant for the payment of the debt secured by the mortgage or deed of trust and shall name the defendants against whom a deficiency judgment may be ordered following the proceedings prescribed in this section. In the event of waiver, or if the prohibition of Section 580b is applicable, the decree shall so declare and there shall be no judgment for a deficiency. In the event that a deficiency is not waived or prohibited and it is decreed that any defendant is personally liable for the debt, then upon application of the plaintiff filed at any time within three months of the date of the foreclosure sale and after a hearing thereon at which the court shall take evidence and at which hearing either party may present evidence as to the fair value of the real property or estate for years therein sold as of the date of sale, the court shall render a money judgment against the defendant or defendants for the amount by which the amount of the indebtedness with interest and costs of levy and sale and of action exceeds the fair value of the real property or estate for years therein sold as of the date of sale. In no event shall the amount of the judgment, exclusive of interest from the date of sale and of costs exceed the difference between the amount for which the real property or estate for years therein was sold and the entire amount of the indebtedness secured by the mortgage or deed of trust. Notice of the hearing shall be served upon all defendants who have appeared in the action and against whom a deficiency judgment is sought, or upon their attorneys of record, at least 15 days before the date set for the hearing. Upon application of any party made at least 10 days before the date set for the hearing the court shall, and upon its own motion the court at any time may, appoint one of the probate referees provided for by law to appraise the real property or estate for years therein sold as of the time of sale. The probate referee shall file the appraisal with the clerk and the appraisal is admissible in evidence. The probate referee shall take and subscribe an oath to be attached to the appraisal that the referee has truly, honestly and impartially appraised the real property or estate for years therein to the best of the referee’s knowledge and ability. Any probate referee so appointed may be called and examined as a witness by any party or by the court itself. The court shall fix the compensation, in an amount as determined by the court to be reasonable, but the fees shall not exceed similar fees for similar services in the community where the services are rendered, which may be taxed and allowed in like manner as other costs.

(c) No person holding a conveyance from or under the mortgagor of real property or estate for years therein, or having a lien thereon, which conveyance or lien does not appear of record in the proper office at the time of the commencement of the action need be made a party to the action, and the judgment therein rendered, and the proceedings therein had, are as conclusive against the person holding the unrecorded conveyance or lien as if the person had been a party to the action. Notwithstanding Section 701.630, the sale of the encumbered real property or estate for years therein does not affect the interest of a person who holds a conveyance from or under the mortgagor of the real property or estate for years therein mortgaged, or has a lien thereon, if the conveyance or lien appears of record in the proper office at the time of the commencement of the action and the person holding the recorded conveyance or lien is not made a party to the action.

(d) If the real property or estate for years therein mortgaged consists of a single parcel, or two or more parcels, situated in two or more counties, the court may, in its judgment, direct the whole thereof to be sold in one of the counties, and upon these proceedings, and with like effect, as if the whole of the property were situated in that county.

(e) If a deficiency judgment is waived or prohibited, the real property or estate for years therein shall be sold as provided in Section 716.020. If a deficiency judgment is not waived or prohibited, the real property or estate for years therein shall be sold subject to the right of redemption as provided in Sections 729.010 to 729.090, inclusive.

(f) Notwithstanding this section or any other provision of law to the contrary, any person authorized by this state to make or arrange loans secured by real property or any successor in interest thereto, that originates, acquires, or purchases, in whole or in part, any loan secured directly or collaterally, in whole or in part, by a mortgage or deed of trust on real property or an estate for years therein, may bring an action for recovery of damages, including exemplary damages not to exceed 50 percent of the actual damages, against a borrower where the action is based on fraud under Section 1572 of the Civil Code and the fraudulent conduct by the borrower induced the original lender to make that loan.

(g) Subdivision (f) does not apply to loans secured by single-family, owner-occupied residential real property, when the property is actually occupied by the borrower as represented to the lender in order to obtain the loan and the loan is for an amount of one hundred fifty thousand dollars ($150,000) or less, as adjusted annually, commencing on January 1, 1987, to the Consumer Price Index as published by the United States Department of Labor.

(h) Any action maintained pursuant to subdivision (f) for damages shall not constitute a money judgment for deficiency, or a deficiency judgment within the meaning of Section 580a, 580b, or 580d of the Code of Civil Procedure.

(Amended by Stats. 1992, Ch. 1095, Sec. 4. Effective January 1, 1993.)



726.5

(a) Notwithstanding subdivision (a) of Section 726 or any other provision of law, except subdivision (d) of this section, a secured lender may elect between the following where the real property security is environmentally impaired and the borrower’s obligations to the secured lender are in default:

(1) (A) Waiver of its lien against (i) any parcel of real property security that is environmentally impaired or is an affected parcel, and (ii) all or any portion of the fixtures and personal property attached to the parcels; and

(B) Exercise of (i) the rights and remedies of an unsecured creditor, including reduction of its claim against the borrower to judgment, and (ii) any other rights and remedies permitted by law.

(2) Exercise of (i) the rights and remedies of a creditor secured by a deed of trust or mortgage and, if applicable, a lien against fixtures or personal property attached to the real property security, and (ii) any other rights and remedies permitted by law.

(b) Before the secured lender may waive its lien against any parcel of real property security pursuant to paragraph (1) of subdivision (a) on the basis of the environmental impairment contemplated by paragraph (3) of subdivision (e), (i) the secured lender shall provide written notice of the default to the borrower, and (ii) the value of the subject real property security shall be established and its environmentally impaired status shall be confirmed by an order of a court of competent jurisdiction in an action brought by the secured lender against the borrower. The complaint for a valuation and confirmation action may include causes of action for a money judgment for all or part of the secured obligation, in which case the waiver of the secured lender’s liens under paragraph (1) of subdivision (a) shall result only if and when a final money judgment is obtained against the borrower.

(c) If a secured lender elects the rights and remedies permitted by paragraph (1) of subdivision (a) and the borrower’s obligations are also secured by other real property security, fixtures, or personal property, the secured lender shall first foreclose against the additional collateral to the extent required by applicable law in which case the amount of the judgment of the secured lender pursuant to paragraph (1) of subdivision (a) shall be limited to the extent Section 580a or 580d, or subdivision (b) of Section 726 apply to the foreclosures of additional real property security. The borrower may waive or modify the foreclosure requirements of this subdivision provided that the waiver or modification is in writing and signed by the borrower after default.

(d) Subdivision (a) shall be inapplicable if all of the following are true:

(1) The release or threatened release was not knowingly or negligently caused or contributed to, or knowingly or willfully permitted or acquiesced to, by any of the following:

(A) The borrower or any related party.

(B) Any affiliate or agent of the borrower or any related party.

(2) In conjunction with the making, renewal, or modification of the loan, extension of credit, guaranty, or other obligation secured by the real property security, neither the borrower, any related party, nor any affiliate or agent of either the borrower or any related party had actual knowledge or notice of the release or threatened release, or if a person had knowledge or notice of the release or threatened release, the borrower made written disclosure thereof to the secured lender after the secured lender’s written request for information concerning the environmental condition of the real property security, or the secured lender otherwise obtained actual knowledge thereof, prior to the making, renewal, or modification of the obligation.

(e) For purposes of this section:

(1) “Affected parcel” means any portion of a parcel of real property security that is (A) contiguous to the environmentally impaired parcel, even if separated by roads, streets, utility easements, or railroad rights-of-way, (B) part of an approved or proposed subdivision within the meaning of Section 66424 of the Government Code, of which the environmentally impaired parcel is also a part, or (C) within 2,000 feet of the environmentally impaired parcel.

(2) “Borrower” means the trustor under a deed of trust, or a mortgagor under a mortgage, where the deed of trust or mortgage encumbers real property security and secures the performance of the trustor or mortgagor under a loan, extension of credit, guaranty, or other obligation. The term includes any successor-in-interest of the trustor or mortgagor to the real property security before the deed of trust or mortgage has been discharged, reconveyed, or foreclosed upon.

(3) “Environmentally impaired” means that the estimated costs to clean up and remediate a past or present release or threatened release of any hazardous substance into, onto, beneath, or from the real property security, not disclosed in writing to, or otherwise actually known by, the secured lender prior to the making of the loan or extension of credit secured by the real property security, exceeds 25 percent of the higher of the aggregate fair market value of all security for the loan or extension of credit (A) at the time of the making of the loan or extension of credit, or (B) at the time of the discovery of the release or threatened release by the secured lender. For the purposes of this definition, the estimated cost to clean up and remediate the contamination caused by the release or threatened release shall include only those costs that would be incurred reasonably and in good faith, and fair market value shall be determined without giving consideration to the release or threatened release, and shall be exclusive of the amount of all liens and encumbrances against the security that are senior in priority to the lien of the secured lender. Notwithstanding the foregoing, the real property security for any loan or extension of credit secured by a single parcel of real property which is included in the National Priorities List pursuant to Section 9605 of Title 42 of the United States Code, or in any list published by the Department of Toxic Substances Control pursuant to subdivision (b) of Section 25356 of the Health and Safety Code, shall be deemed to be environmentally impaired.

(4) “Hazardous substance” means any of the following:

(A) Any “hazardous substance” as defined in subdivision (h) of Section 25281 of the Health and Safety Code.

(B) Any “waste” as defined in subdivision (d) of Section 13050 of the Water Code.

(C) Petroleum, including crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel, or any mixture thereof.

(5) “Real property security” means any real property and improvements, other than a separate interest and any related interest in the common area of a residential common interest development, as the terms “separate interest,” “common area,” and “common interest development” are defined in Sections 4095, 4100, and 4185 of the Civil Code, or real property which contains only 1 to 15 dwelling units, which in either case (A) is solely used (i) for residential purposes, or (ii) if reasonably contemplated by the parties to the deed of trust or mortgage, for residential purposes as well as limited agricultural or commercial purposes incidental thereto, and (B) is the subject of an issued certificate of occupancy unless the dwelling is to be owned and occupied by the borrower.

(6) “Related party” means any person who shares an ownership interest with the borrower in the real property security, or is a partner or joint venturer with the borrower in a partnership or joint venture, the business of which includes the acquisition, development, use, lease, or sale of the real property security.

(7) “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, including continuing migration, of hazardous substances into, onto, or through soil, surface water, or groundwater. The term does not include actions directly relating to the incorporation in a lawful manner of building materials into a permanent improvement to the real property security.

(8) “Secured lender” means the beneficiary under a deed of trust against the real property security, or the mortgagee under a mortgage against the real property security, and any successor-in-interest of the beneficiary or mortgagee to the deed of trust or mortgage.

(f) This section shall not be construed to invalidate or otherwise affect in any manner any rights or obligations arising under contract in connection with a loan or extension of credit, including, without limitation, provisions limiting recourse.

(g) This section shall only apply to loans, extensions of credit, guaranties, or other obligations secured by real property security made, renewed, or modified on or after January 1, 1992.

(Amended by Stats. 2012, Ch. 181, Sec. 45. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



727

If there be surplus money remaining, after payment of the amount due on the mortgage, lien, or incumbrance, with costs, the Court may cause the same to be paid to the person entitled to it, and in the meantime may direct it to be deposited in Court.

(Enacted 1872.)



728

If the debt for which the mortgage, lien, or incumbrance is held is not all due, so soon as sufficient of the property has been sold to pay the amount due, with costs, the sale must cease; and afterwards, as often as more becomes due, for principal or interest, the Court may, on motion, order more to be sold. But if the property cannot be sold in portions, without injury to the parties, the whole may be ordered to be sold in the first instance, and the entire debt and costs paid, there being a rebate of interest where such rebate is proper.

(Enacted 1872.)



729.010

(a) If the decree of foreclosure of a mortgage or deed of trust on real property pursuant to Section 726 determines that a deficiency judgment may be ordered against the defendant, the real property (other than a leasehold estate with an unexpired term of less than two years at the time of levy) shall be sold subject to the right of redemption.

(b) If the property is to be sold subject to the right of redemption, the sale is governed by Section 716.020, except that:

(1) The notice of sale of the property shall state that the property will be sold subject to the right of redemption and shall state the amount of the secured indebtedness with interest and costs.

(2) Notice of sale may be given upon entry of the judgment for sale of the property and the provision of Section 701.545 delaying notice of sale does not apply.

(3) Notice of sale may be given to persons having liens on the property upon entry of the judgment for sale of the property and the provision of subdivision (h) of Section 701.540 delaying such notice does not apply.

(Added by Stats. 1982, Ch. 497, Sec. 48. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



729.020

Property sold subject to the right of redemption may be redeemed only by the judgment debtor or the judgment debtor’s successor in interest. For the purpose of this article, the purchaser of the property at the foreclosure sale is not a successor in interest.

(Added by Stats. 1982, Ch. 497, Sec. 49. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



729.030

The redemption period during which property may be redeemed from a foreclosure sale under this chapter ends:

(a) Three months after the date of sale if the proceeds of the sale are sufficient to satisfy the secured indebtedness with interest and costs of action and of sale.

(b) One year after the date of sale if the proceeds of the sale are not sufficient to satisfy the secured indebtedness with interest and costs of action and of sale.

(Added by Stats. 1982, Ch. 497, Sec. 50. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



729.035

Notwithstanding any provision of law to the contrary, the sale of a separate interest in a common interest development is subject to the right of redemption within 90 days after the sale if the sale arises from a foreclosure by the association of a common interest development pursuant to Sections 5700, 5710, and 5735 of the Civil Code, subject to the conditions of Sections 5705, 5715, and 5720 of the Civil Code.

(Amended by Stats. 2012, Ch. 181, Sec. 46. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



729.040

(a) Notwithstanding Section 701.660, when the purchaser of an interest in real property sold subject to the right of redemption pays the amount due, the levying officer conducting the sale shall execute and deliver a certificate of sale to the purchaser and record a duplicate of the certificate of sale in the office of the county recorder.

(b) The certificate of sale shall contain either:

(1) In the case of a judicial foreclosure, the information required by Section 701.670.

(2) In the case of a nonjudicial foreclosure, all of the information required by subdivisions (c), (d), and (e) of Section 701.670.

(c) In addition to the information required by subdivision (b), the certificate of sale shall also contain the following:

(1) The price paid for each distinct lot or parcel of real property sold subject to the right of redemption.

(2) The total price paid.

(3) A statement that the property is subject to the right of redemption, indicating the applicable redemption period.

(Amended by Stats. 2006, Ch. 575, Sec. 6. Effective January 1, 2007.)



729.050

If property is sold subject to the right of redemption, promptly after the sale the levying officer or trustee who conducted the sale shall serve notice of the right of redemption on the judgment debtor. Service shall be made personally or by mail. The notice of the right of redemption shall indicate the applicable redemption period.

(Amended by Stats. 2006, Ch. 575, Sec. 7. Effective January 1, 2007.)



729.060

(a) A person who seeks to redeem the property shall deposit the redemption price with the levying officer who conducted the sale before the expiration of the redemption period. If a successor in interest to the judgment debtor seeks to redeem the property, the successor in interest shall, at the time the redemption price is deposited, file with the levying officer either (1) a certified copy of a recorded conveyance or (2) a copy of an assignment or any other evidence of the interest verified by an affidavit of the successor in interest or of a subscribing witness thereto.

(b) The redemption price is the total of the following amounts, less any offset allowed under subdivision (c).

(1) The purchase price at the sale.

(2) The amount of any assessments or taxes and reasonable amounts for fire insurance, maintenance, upkeep, and repair of improvements on the property.

(3) Any amount paid by the purchaser on a prior obligation secured by the property to the extent that the payment was necessary for the protection of the purchaser’s interest.

(4) Interest on the amounts described in paragraphs (1), (2), and (3) at the rate of interest on money judgments from the time such amount was paid until the date the deposit is made.

(5) If the purchaser at the sale has any liens subordinate to the lien under which the property was sold, the amount of the purchaser’s lien, plus interest at the rate of interest on money judgments from the date of the sale until the date the deposit is made.

(c) Rents and profits from the property paid to the purchaser or the value of the use and occupation of the property to the purchaser may be offset against the amounts described in subdivision (b).

(Amended by Stats. 1984, Ch. 538, Sec. 32.5.)



729.070

(a) If the purchaser and the person seeking to redeem the property disagree on the redemption price or as to whether the person is entitled to redeem the property, or if the purchaser refuses the tender of the redemption price pursuant to Section 729.080, the person seeking to redeem may file a petition with the court for an order determining the redemption price or whether the person is entitled to redeem the property. The petition shall be filed before the expiration of the redemption period. At the time the petition is filed, the petitioner shall deposit the undisputed amount of the redemption price with the levying officer, if deposit has not previously been made, and give written notice to the levying officer or trustee of the filing of the petition.

(b) The petition shall be in writing and shall include the following statements:

(1) The amounts demanded to which the person seeking to redeem objects and the reasons for the objection.

(2) Any amounts offset to which the purchaser objects and the justification for the offset.

(3) The status of the petitioner that qualifies the petitioner to redeem the property. A copy of the papers required by subdivision (a) of Section 729.060 shall be filed with the petition.

(c) The hearing on the petition shall be held not later than 20 days after the date the petition was filed unless continued by the court for good cause.

(d) Not less than 10 days before the hearing, the person seeking to redeem the property shall personally serve on the purchaser a copy of the petition together with a notice of the time and place of the hearing.

(e) At the hearing on the petition, the person seeking to redeem the property has the burden of proof.

(f) At the conclusion of the hearing, the court shall determine by order the amount required to redeem the property. The determination shall be made upon affidavit or evidence satisfactory to the court.

(g) If an amount in addition to that deposited with the levying officer is required to redeem the property, the person seeking to redeem shall, within 10 days after the issuance of the order, pay the additional amount to the levying officer.

(Amended by Stats. 2006, Ch. 575, Sec. 8. Effective January 1, 2007.)



729.080

(a) If the redemption price is not deposited pursuant to Section 729.060 before the expiration of the redemption period, or if no additional deposit is made pursuant to subdivision (g) of Section 729.070 before the expiration of the time provided, the levying officer who conducted the sale shall promptly execute and deliver to the purchaser a deed of sale that complies with the requirements of Section 701.670, or the nonjudicial foreclosure trustee pursuant to Section 729.035 shall deliver an executed trustee’s deed and comply with the requirements of Section 2924j of the Civil Code.

(b) If the person seeking to redeem the property deposits the redemption price pursuant to Section 729.060 or 729.070 during the redemption period, the levying officer shall tender the deposit to the purchaser. If the purchaser accepts the tender or if the redemption price determined by court order is tendered, the levying officer or trustee shall promptly execute and deliver a certificate of redemption to the person seeking to redeem and shall immediately record a duplicate of the certificate in the office of the recorder of the county where the property is located.

(c) Tender of the redemption price determined by court order or agreed upon by the purchaser and the person seeking to redeem the property is equivalent to payment. If the tender is refused, the levying officer shall deposit the amount tendered with the county treasurer of the county where the property is located, payable to the order of the purchaser. If the amount deposited is not claimed by the purchaser, or the legal representative of the purchaser, within five years after the deposit is made, by making application to the treasurer or other official designated by the county, it shall be paid into the general fund of the county.

(d) Except as provided in subdivision (e), upon redemption the effect of the sale is terminated and the person who redeemed the property is restored to the estate therein sold at the sale.

(e) Liens extinguished by the sale, as provided in Section 701.630, do not reattach to the property after redemption, and the property that was subject to the extinguished lien may not be applied to the satisfaction of the claim or judgment under which the lien was created.

(Amended by Stats. 2006, Ch. 575, Sec. 9. Effective January 1, 2007.)



729.090

(a) From the time of the sale until a redemption, the purchaser is entitled to receive from the person in possession the rents and profits from the property or the value of the use and occupation of the property.

(b) Notwithstanding subdivision (a), the purchaser is liable to the person who redeems for any rents or profits that have been received by the purchaser pursuant to subdivision (a).

(c) The purchaser, from the time of sale until redemption, is entitled to enter the property during reasonable hours to repair and maintain the premises and is entitled to an order restraining waste on the property from the court. Such order may be granted with or without notice in the discretion of the court.

(Added by Stats. 1982, Ch. 497, Sec. 56. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



730

In all cases of foreclosure of mortgage the attorney’s fee shall be fixed by the court in which the proceedings are had, any stipulation in the mortgage to the contrary notwithstanding.

(Added by Stats. 1953, Ch. 52.)



730.5

Except as otherwise provided by Section 9604 of the Commercial Code, none of the provisions of this chapter or of Section 580a, 580b, 580c, or 580d applies to any security interest in personal property or fixtures governed by the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 25. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






CHAPTER 2 - Actions for Nuisance, Waste,and Willful Trespass, in Certain Cases,on Real Property

731

An action may be brought by any person whose property is injuriously affected, or whose personal enjoyment is lessened by a nuisance, as defined in Section 3479 of the Civil Code, and by the judgment in that action the nuisance may be enjoined or abated as well as damages recovered therefor. A civil action may be brought in the name of the people of the State of California to abate a public nuisance, as defined in Section 3480 of the Civil Code, by the district attorney or county counsel of any county in which the nuisance exists, or by the city attorney of any town or city in which the nuisance exists. Each of those officers shall have concurrent right to bring an action for a public nuisance existing within a town or city. The district attorney, county counsel, or city attorney of any county or city in which the nuisance exists shall bring an action whenever directed by the board of supervisors of the county, or whenever directed by the legislative authority of the town or city.

(Amended by Stats. 2010, Ch. 570, Sec. 2. Effective January 1, 2011.)



731a

Whenever any city, city and county, or county shall have established zones or districts under authority of law wherein certain manufacturing or commercial or airport uses are expressly permitted, except in an action to abate a public nuisance brought in the name of the people of the State of California, no person or persons, firm or corporation shall be enjoined or restrained by the injunctive process from the reasonable and necessary operation in any such industrial or commercial zone or airport of any use expressly permitted therein, nor shall such use be deemed a nuisance without evidence of the employment of unnecessary and injurious methods of operation. Nothing in this act shall be deemed to apply to the regulation and working hours of canneries, fertilizing plants, refineries and other similar establishments whose operation produce offensive odors.

(Amended by Stats. 1959, Ch. 795.)



731b

In any action or proceeding to abate the use of an airport or an airpark, proof that the airport or airpark has been in existence for three years constitutes a rebuttable presumption which shall be prima facie evidence that the operation of the airport or airpark does not constitute a nuisance.

(Added by Stats. 1953, Ch. 52.)



731c

Injury to formations bearing oil or gas or to oil or gas wells caused by the subsurface migration of any substance as a result of secondary recovery operations for oil or gas conducted in accordance with good oilfield practices shall not be grounds for enjoining the secondary recovery operations if an undertaking is given for the payment of any compensable damages to which the owners of interests in the formations or wells may be entitled resulting from the injury. Any benefit to the injured property from the secondary recovery operation shall be considered in mitigation of damages for the injury.

(Amended by Stats. 1982, Ch. 517, Sec. 154.)



731.5

Whenever any person unlawfully closes any public trail, any person who uses such trail or would use such trail, and any association, corporation or other entity whose membership as a whole is adversely affected by such closure may bring an action to enjoin such closure.

The prevailing party in such action shall be entitled to recover reasonable attorney’s fees, in addition to court costs.

As used in this section, a public trail is any trail to which the public in general has a right of access, which right is established pursuant to a recorded document conveying to a political corporation or governmental agency, specifying the nature of such public trail, specifically describing the location thereof, and naming the record owners of the real property over which such trail exists if created by a license, permit or easement. It includes, but is not limited to, pedestrian, equestrian, and boating trails, but does not include any public street, road, or highway.

(Added by Stats. 1979, Ch. 682.)



732

If a guardian, conservator, tenant for life or years, joint tenant, or tenant in common of real property, commit waste thereon, any person aggrieved by the waste may bring an action against him therefor, in which action there may be judgment for treble damages.

(Amended by Stats. 1979, Ch. 730.)



733

Any person who cuts down or carries off any wood or underwood, tree, or timber, or girdles or otherwise injures any tree or timber on the land of another person, or on the street or highway in front of any person’s house, village, or city lot, or cultivated grounds; or on the commons or public grounds of any city or town, or on the street or highway in front thereof, without lawful authority, is liable to the owner of such land, or to such city or town, for treble the amount of damages which may be assessed therefor, in a civil action, in any Court having jurisdiction.

(Enacted 1872.)



734

Nothing in the last section authorizes the recovery of more than the just value of the timber taken from uncultivated woodland for the repair of a public highway or bridge upon the land, or adjoining it.

(Enacted 1872.)



735

If a person recover damages for a forcible or unlawlful entry in or upon, or detention of any building or any cultivated real property, judgment may be entered for three times the amount at which the actual damages are assessed.

(Enacted 1872.)



736

(a) Notwithstanding any other provision of law, a secured lender may bring an action for breach of contract against a borrower for breach of any environmental provision made by the borrower relating to the real property security, for the recovery of damages, and for the enforcement of the environmental provision, and that action or failure to foreclose first against collateral shall not constitute an action within the meaning of subdivision (a) of Section 726, or constitute a money judgment for a deficiency or a deficiency judgment within the meaning of Section 580a, 580b, or 580d, or subdivision (b) of Section 726. No injunction for the enforcement of an environmental provision may be issued after (1) the obligation secured by the real property security has been fully satisfied, or (2) all of the borrower’s rights, title, and interest in and to the real property security has been transferred in a bona fide transaction to an unaffiliated third party for fair value.

(b) The damages a secured lender may recover pursuant to subdivision (a) shall be limited to reimbursement or indemnification of the following:

(1) If not pursuant to an order of any federal, state, or local governmental agency relating to the cleanup, remediation, or other response action required by applicable law, those costs relating to a reasonable and good faith cleanup, remediation, or other response action concerning a release or threatened release of hazardous substances which is anticipated by the environmental provision.

(2) If pursuant to an order of any federal, state, or local governmental agency relating to the cleanup, remediation, or other response action required by applicable law which is anticipated by the environmental provision, all amounts reasonably advanced in good faith by the secured lender in connection therewith, provided that the secured lender negotiated, or attempted to negotiate, in good faith to minimize the amounts it was required to advance under the order.

(3) Indemnification against all liabilities of the secured lender to any third party relating to the breach and not arising from acts, omissions, or other conduct which occur after the borrower is no longer an owner or operator of the real property security, and provided the secured lender is not responsible for the environmentally impaired condition of the real property security in accordance with the standards set forth in subdivision (d) of Section 726.5. For purposes of this paragraph, the term “owner or operator” means those persons described in Section 101(20)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601, et seq.).

(4) Attorneys’ fees and costs incurred by the secured lender relating to the breach.

The damages a secured lender may recover pursuant to subdivision (a) shall not include (i) any part of the principal amount or accrued interest of the secured obligation, except for any amounts advanced by the secured lender to cure or mitigate the breach of the environmental provision that are added to the principal amount, and contractual interest thereon, or (ii) amounts which relate to a release which was knowingly permitted, caused, or contributed to by the secured lender or any affiliate or agent of the secured lender.

(c) A secured lender may not recover damages against a borrower pursuant to subdivision (a) for amounts advanced or obligations incurred for the cleanup or other remediation of real property security, and related attorneys’ fees and costs, if all of the following are true:

(1) The original principal amount of, or commitment for, the loan or other obligation secured by the real property security did not exceed two hundred thousand dollars ($200,000).

(2) In conjunction with the secured lender’s acceptance of the environmental provision, the secured lender agreed in writing to accept the real property security on the basis of a completed environmental site assessment and other relevant information from the borrower.

(3) The borrower did not permit, cause, or contribute to the release or threatened release.

(4) The deed of trust or mortgage covering the real property security has not been discharged, reconveyed, or foreclosed upon.

(d) This section is not intended to establish, abrogate, modify, limit, or otherwise affect any cause of action other than that provided by subdivision (a) that a secured lender may have against a borrower under an environmental provision.

(e) This section shall apply only to environmental provisions contracted in conjunction with loans, extensions of credit, guaranties, or other obligations made, renewed, or modified on or after January 1, 1992. Notwithstanding the foregoing, this section shall not be construed to validate, invalidate, or otherwise affect in any manner the rights and obligations of the parties to, or the enforcement of, environmental provisions contracted before January 1, 1992.

(f) For purposes of this section:

(1) “Borrower” means the trustor under a deed of trust, or a mortgagor under a mortgage, where the deed of trust or mortgage encumbers real property security and secures the performance of the trustor or mortgagor under a loan, extension of credit, guaranty, or other obligation. The term includes any successor-in-interest of the trustor or mortgagor to the real property security before the deed of trust or mortgage has been discharged, reconveyed, or foreclosed upon.

(2) “Environmental provision” means any written representation, warranty, indemnity, promise, or covenant relating to the existence, location, nature, use, generation, manufacture, storage, disposal, handling, or past, present, or future release or threatened release, of any hazardous substance into, onto, beneath, or from the real property security, or to past, present, or future compliance with any law relating thereto, made by a borrower in conjunction with the making, renewal, or modification of a loan, extension of credit, guaranty, or other obligation involving the borrower, whether or not the representation, warranty, indemnity, promise, or covenant is or was contained in or secured by the deed of trust or mortgage, and whether or not the deed of trust or mortgage has been discharged, reconveyed, or foreclosed upon.

(3) “Hazardous substance” means any of the following:

(A) Any “hazardous substance” as defined in subdivision (h) of Section 25281 of the Health and Safety Code.

(B) Any “waste” as defined in subdivision (d) of Section 13050 of the Water Code.

(C) Petroleum, including crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel, or any mixture thereof.

(4) “Real property security” means any real property and improvements, other than a separate interest and any related interest in the common area of a residential common interest development, as the terms “separate interest,” “common area,” and “common interest development” are defined in Sections 4095, 4100, and 4185 of the Civil Code, or real property which contains only 1 to 15 dwelling units, which in either case (A) is solely used (i) for residential purposes, or (ii) if reasonably contemplated by the parties to the deed of trust or mortgage, for residential purposes as well as limited agricultural or commercial purposes incidental thereto, and (B) is the subject of an issued certificate of occupancy unless the dwelling is to be owned and occupied by the borrower.

(5) “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, including continuing migration, of hazardous substances into, onto, or through soil, surface water, or groundwater. The term does not include actions directly relating to the incorporation in a lawful manner of building materials into a permanent improvement to the real property security.

(6) “Secured lender” means the beneficiary under a deed of trust against the real property security, or the mortgagee under a mortgage against the real property security, and any successor-in-interest of the beneficiary or mortgagee to the deed of trust or mortgage.

(Amended by Stats. 2012, Ch. 181, Sec. 47. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)






CHAPTER 3 - Actions for the Recovery of Real Property, and Other Provisions Relating to Actions Concerning Real Property

740

In an action for the recovery of property, where the plaintiff shows a right to recover at the time the action was commenced, but it appears that his right has terminated during the pendency of the action, the verdict and judgment must be according to the fact, and the plaintiff may recover damages for withholding the property.

(Amended by Stats. 1907, Ch. 363.)



741

(a) As used in this section, “good faith improver” has the meaning given that term by Section 871.1.

(b) When damages are claimed for withholding the property recovered, and improvements have been made on the property by a defendant or his predecessor in interest as a good faith improver, the amount by which such improvements enhance the value of the land must be allowed as a setoff against such damages.

(Amended by Stats. 1968, Ch. 150.)



742

The Court in which an action is pending for the recovery of real property, or for damages for an injury thereto, or a Judge thereof may, on motion, upon notice by either party for good cause shown, grant an order allowing to such party the right to enter upon the property and make survey and measurement thereof, and of any tunnels, shafts, or drifts therein, for the purpose of the action, even though entry for such purpose has to be made through other lands belonging to parties to the action.

(Amended by Code Amendments 1880, Ch. 22.)



743

The order must describe the property, and a copy thereof must be served on the owner or occupant; and thereupon such party may enter upon the property, with necessary surveyors and assistants, and make such survey and measurement; but if any unnecessary injury be done to the property he is liable therefor.

(Enacted 1872.)



744

A mortgage of real property shall not be deemed a conveyance, whatever its terms, so as to enable the owner of the mortgage to recover possession of the real property without a foreclosure and sale.

(Enacted 1872.)



745

The court may, by injunction, on good cause shown, restrain the party in possession from doing any act to the injury of real property:

(a) During the foreclosure of a mortgage on the property.

(b) After levy on the property and before the possession of the property is transferred pursuant to sale under the levy.

(Amended by Stats. 1982, Ch. 497, Sec. 57. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



746

When real property has been sold pursuant to a levy, the purchaser of the property, or any person who has succeeded to the interest of the purchaser, may recover damages from the person causing the injury for injury to the property after levy and before possession is delivered to the purchaser or the person who has succeeded to the interest of the purchaser.

(Amended by Stats. 1982, Ch. 497, Sec. 58. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



747

An action for the recovery of real property against a person in possession cannot be prejudiced by any alienation made by such person, either before or after the commencement of the action.

(Enacted 1872.)



748

In actions respecting mining claims, proof must be admitted of the customs, usages, or regulations established and in force at the bar or diggings embracing such claim; and such customs, usages, or regulations, when not in conflict with the laws of this State, must govern the decision of the action.

(Enacted 1872.)



749

(a) In an action for damages by a homeowner or trustor against a beneficiary of a trust deed on real property consisting of a single-family residence containing not more than four dwelling units, or against an assignee or successor in interest thereof, wherein it is established the trust deed was forged in whole or in part by the beneficiary, judgment may be entered for three times the amount at which the actual damages are assessed.

(b) An assignee or successor in interest of a beneficiary or a transferee of a prior assignee or of a prior successor in interest shall not be subject to treble damages unless it is established that the person purchased or obtained the deed of trust with actual knowledge of the forgery of the deed of trust.

(c) This section shall not apply to any person who does not purchase and sell four or more deeds of trust in any calendar year.

(d) This section shall not limit or affect the availability of punitive damages, if any, to the injured party.

(e) This section shall apply to any action filed on or after July 1, 1983, provided that any action filed prior to the effective date of this section is pending at that time in the court of original jurisdiction.

(Added by Stats. 1984, Ch. 1397, Sec. 1.)



749.5

(a) In an action for damages by an assignee or a successor in interest against a beneficiary of a trust deed on real property consisting of a single-family residence containing not more than four dwelling units, wherein it is established the trust deed was forged in whole or in part by the beneficiary, judgment may be entered for three times the amount at which the actual damages are assessed.

(b) This section shall not apply to any person who does not purchase and sell four or more deeds of trust in any calendar year.

(c) This section shall not limit or affect the availability of punitive damages, if any, to the injured party.

(d) This section shall apply to any action filed on or after January 1, 1984.

(Added by Stats. 1984, Ch. 1397, Sec. 2.)






CHAPTER 3.5 - Actions to Re-establish Destroyed Land Records

751.01

This chapter may be cited as the Destroyed Land Records Relief Law.

(Added by Stats. 1953, Ch. 52.)



751.02

Whenever the public records in the office of the county recorder of any county are lost or destroyed in whole or in any material part by flood, fire, earthquake, enemy attack, or from any other cause, any person who claims an estate of inheritance or for life in, and who is by himself, or his tenant or other person holding under him in the actual and peaceable possession of, any real property in the county may bring and maintain an action in rem against all the world, in the superior court for the county in which such real property is situate, to establish his title to such property and to determine all adverse claims thereto.

Such action may also be brought in the county in which the real property is situate if any real property is in another county, but was formerly in the county of which all or a material part of the records were so lost or destroyed, and if the lost or destroyed records included all or a material part of the public records in the office of the county recorder covering all or a material part of the time when the real property was in the county whose records were so lost or destroyed.

(Added by Stats. 1953, Ch. 52.)



751.03

Any number of separate parcels of land claimed by the plaintiff may be included in the same action.

(Added by Stats. 1953, Ch. 52.)



751.04

The action shall be commenced by the filing of a verified complaint. The party commencing the action shall be named as plaintiff, and the defendants shall be described as “all persons claiming any interest in, or lien upon, the real property herein described, or any part thereof.” The complaint shall contain a statement of the facts enumerated in Section 751.02, a particular description of the real property, and a specification of the estate, title, or interest of the plaintiff in the property.

(Added by Stats. 1953, Ch. 52.)



751.05

Upon the filing of the complaint, a summons shall be issued under the seal of the court. The summons shall contain the name of the court and county in which the action is brought, and the name of the plaintiff and a particular description of the real property involved, and shall be directed to “all persons claiming any interest in, or lien upon, the real property herein described, or any part thereof,” as defendants, and shall be substantially in the following form:

“IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA IN AND
FOR THE COUNTY (OR CITY AND COUNTY) OF _______

__________________________,

⎫

Action No. _______

Plaintiff,

⎪

vs.

⎪

All Persons Claiming Any Interest in, or

⎬

Lien Upon, the Real Property Herein

⎪

Described or Any Part thereof,

⎪

Defendants.

⎭

The people of the State of California, to all persons claiming any interest in, or lien upon, the real property herein described, or any part thereof, defendants, greeting:

You are hereby required to appear and answer the complaint of ____________, plaintiff, filed with the clerk of the above-entitled court and county, within three months after the first publication of this summons, and to set forth what interest or lien, if any, you have in or upon that certain real property or any part thereof, situated in the County (or City and County) of __________, State of California, particularly described as follows: (here insert description.)

And you are hereby notified that, unless you so appear and answer, the plaintiff will apply to the court for the relief demanded in the complaint, to wit: (here insert a statement of the relief so demanded.)

Witness my hand and the seal of said court, this ________ day of __________, A.D. ________.

(SEAL)

______________ _______________, Clerk.”

(Added by Stats. 1953, Ch. 52.)



751.06

The summons shall be published in a newspaper of general circulation published in the county in which the action is brought. The newspaper in which publication is to be made shall be designated by an order of the court or a judge thereof to be signed and filed with the clerk. No other order for the publication of the summons shall be necessary, nor shall any affidavit therefor be required, nor need any copy of the complaint be served, except as required by this chapter. The summons shall be published pursuant to Section 6065 of the Government Code, and to each publication thereof shall be appended a memorandum in substance as follows:

“The first publication of this summons was made in ____ (here insert name) newspaper on the ____ day of ____ A.D. ____,” (inserting the date).

(Added by Stats. 1953, Ch. 52.)



751.07

If the affidavit provided for in Section 751.09 discloses the name of any person claiming an interest in the property or a lien thereon adverse to the plaintiff, that fact and the name and address, if given, of the person shall be stated in a memorandum to be appended to the summons in substance as follows:

“The following persons are said to claim an interest in, or lien upon, said property adverse to plaintiff,” (giving their names and addresses as above provided).

(Added by Stats. 1953, Ch. 52.)



751.08

A copy of the summons and a copy of the memorandum shall be posted in a conspicuous place on each separate parcel of the property described in the complaint within 15 days after the first publication of the summons.

(Added by Stats. 1953, Ch. 52.)



751.09

At the time of filing the complaint the plaintiff shall file with it his affidavit fully and explicitly setting forth and showing:

(a) The character of the plaintiff’s estate, right, title, interest, or claim in, and possession of, the property, the period it has existed, and from whom obtained.

(b) Whether or not the plaintiff has ever made any conveyance of all or any part of the property, or any interest therein, and if so when and to whom, and a statement of any and all subsisting mortgages, deeds of trust, and other liens thereon.

(c) That the plaintiff does not know and has never been informed of any other person who claims or who may claim any interest in or lien upon all or any part of the property adversely to the plaintiff, or if the plaintiff does know or has been informed of any such person, the name and address of such person.

If the plaintiff is unable to state any of the required matters, the plaintiff shall set forth and show fully and explicitly the reasons for such inability. Such affidavit shall constitute a part of the judgment-roll. If the plaintiff is a corporation, the affidavit shall be made by an officer thereof. If the plaintiff is a person under guardianship or conservatorship, the affidavit shall be made by the guardian or conservator.

(Amended by Stats. 1979, Ch. 730.)



751.10

If the affidavit discloses the name of any person claiming any interest in or lien upon the property adverse to the plaintiff, a copy of the summons and complaint and affidavit shall also be served upon such person, if he can be found, in the manner provided by law for the service of a summons in a civil action, other than by publication. Service shall be made during the period of the publication of the summons. A copy of the memorandum provided for in Section 751.07 shall be appended to the copy of the summons served upon any such person.

If such person cannot, with reasonable diligence, be served as provided above within the period of publication of the summons, a copy of the summons, memorandum, complaint, and affidavit shall be mailed, postage prepaid, addressed to him at the address given in the affidavit, or, if no address is given, at his last address known to the plaintiff, or, if none, at the county seat of the county in which the action is brought, forthwith upon the expiration of the period of publication.

(Amended by Stats. 1969, Ch. 1611.)



751.11

Upon the completion of the publication and posting of the summons and its service or mailing as provided for in Section 751.10, the court has complete jurisdiction over the plaintiff and the property and the person of everyone having or claiming any estate, right, title, or interest in or to, or lien upon, all or any part of the property, and shall be deemed to have obtained the possession and control of the property for the purposes of the action with complete jurisdiction to render the judgment provided for in this chapter.

(Amended by Stats. 1969, Ch. 1611.)



751.12

At any time within three months after the first publication of the summons, or such further time not exceeding 30 days as the court for good cause may grant, any person having or claiming any estate, right, title, or interest in or to, or lien upon, all or any part of the property may appear and make himself a party to the action by pleading to the complaint. All answers must be verified and must specifically set forth the estate, right, title, interest, or lien so claimed.

(Added by Stats. 1953, Ch. 52.)



751.13

At the time of filing the complaint the plaintiff, and at the time of filing his or her answer every defendant claiming any affirmative relief, shall record in the office of the recorder of the county in which the property is situated a notice of the pendency of the action containing the object of the action or defense, and a particular description of the property affected by it. The recorder shall record the notice in the same manner as provided in Section 409.

(Amended by Stats. 1982, Ch. 843, Sec. 1.)



751.14

Judgment in any such action shall not be given by default, but the court must require proof of the facts alleged in the complaint and other pleadings.

(Added by Stats. 1953, Ch. 52.)



751.15

The judgment shall determine all estates, rights, titles, interests, and claims in and to such property and every part thereof, whether legal or equitable, present or future, vested or contingent, or whether they consist of mortgages or liens of any description. It shall be conclusive upon every person who at the commencement of the action had or claimed any estate, right, title, or interest in or to all or any part of such property and upon every person claiming under him by title subsequent to the commencement of the action.

(Added by Stats. 1953, Ch. 52.)



751.16

A certified copy of the judgment shall be recorded in the office of the recorder of the county in which the action was commenced. Any party or the successor in interest of any party to the action may file the entire judgment roll for record in the office of the county recorder.

(Added by Stats. 1953, Ch. 52.)



751.17

Except as otherwise provided in this chapter, all rules of law relating to evidence, pleading, practice, new trials, and appeals applicable to other civil actions shall apply to actions authorized by this chapter.

(Added by Stats. 1953, Ch. 52.)



751.18

At any time after the issuance of summons, any party to the action may take depositions in conformity to law upon notice to the adverse party sought to be bound by such depositions and who has appeared in the action and upon notice filed with the clerk. The depositions may be used by any party against any other party giving or receiving the notice, subject to all just exceptions.

(Added by Stats. 1953, Ch. 52.)



751.19

The clerk shall number all actions authorized by this chapter consecutively in a distinct series and shall keep an index and register devoted exclusively to such actions.

(Added by Stats. 1953, Ch. 52.)



751.20

Whenever judgment in an action authorized by this chapter has been entered as to any real property, no other action relative to all or any part of the same property shall be tried until proof has first been made to the court that all persons who appeared in the first action or their successors in interest have been personally served pursuant to this chapter either within or without the State more than one month before the time to plead expired.

(Added by Stats. 1953, Ch. 52.)



751.21

An executor, administrator, guardian, conservator, or other person holding the possession of property in the right of another may maintain as plaintiff, and may appear and defend in, any action provided for by this chapter.

(Amended by Stats. 1979, Ch. 730.)



751.22

The remedies provided for by this chapter are cumulative and in addition to any other remedy provided by law for quieting or establishing title to real property.

(Added by Stats. 1953, Ch. 52.)



751.23

Where the title to real property may be established or quieted pursuant to this chapter, any person who is or claims to be the owner of such real property or of any interest therein or lien thereon, by himself or by his agent duly authorized by letter of attorney theretofore recorded in the office of the county recorder of the county where the property is situated, may sign, verify, and file for record in the office of the county recorder a notice in substantially the following form:

“Notice of Ownership and Claim to Real Property Under the Destroyed Records Relief Law

“Notice is hereby given that ____ (here insert name of claimant) ____, whose residence is at ____ (here insert street and number, city or town, county and state of residence), is the owner of an interest in the real property situated in the ____ (here insert name of city if the property be located in a city) ____, county of ____ (here insert name of county or city and county in which property is located) ____, State of California, described as follows: ____ (here insert a particular description of real property) ____.

“The character of the interest in the real property owned by the claimant is ____ (here insert description of the character of interest in or lien upon the real property) ____ and the interest was obtained from ____ (here insert the name of the party from whom the interest was obtained) ____, and at the time and in the manner following ____ (here insert time at which and manner in which the interest was acquired) ____.”

(Added by Stats. 1953, Ch. 52.)



751.24

The notice shall be signed by the claimant or by his agent and shall be verified by the oath of the party signing it, to the effect that all of the statements therein contained are true to his knowledge.

(Added by Stats. 1953, Ch. 52.)



751.25

Upon the filing of the notice for recordation the recorder shall record the notice in the same manner as provided in Section 409.

(Amended by Stats. 1982, Ch. 843, Sec. 2.)



751.26

After three days after the notice has been filed for record, all persons who may begin actions pursuant to this chapter shall be deemed to have notice of the facts stated in the notice. Neither the filing of the notice for record nor its recordation constitute constructive notice to any other person or for any other purpose. The original of the notice shall be returned to the party requesting the recordation as provided in Section 27321 of the Government Code.

(Amended by Stats. 1982, Ch. 843, Sec. 3.)



751.27

After three days after the filing of the notice for record, any person who begins an action pursuant to this chapter to perfect or establish his title to the real property described in the notice, or any interest therein, must name, in the affidavit and memorandum appended to the summons, the claimant in the notice, or any person who is a successor in interest of such claimant under a subsequently duly recorded written instrument, judgment, or decree, as a party who claims an interest in or lien upon the property adverse to the plaintiff. He must cause such claimant, or successor in interest, to be served with summons in the action. Otherwise neither the action nor any judgment or decree made therein shall affect the title or interest in the property described in the notice and owned by the claimant at the time of the filing of the notice, or by any such successor in interest prior to the commencement of the action. The failure to name such claimant or successor in interest in the affidavit or memorandum or to serve such claimant or such successor in interest shall not affect the validity of the judgment or decree rendered in such action as to any other persons, but such judgment or decree shall be valid and binding upon all persons except such claimant or successor in interest.

(Added by Stats. 1953, Ch. 52.)



751.28

An executor, administrator, guardian, conservator, or other person holding the possession of property in the right of another, may make, sign, verify, and file for record the notice and affidavit provided for in this chapter on behalf of the estate or interest which he represents.

(Amended by Stats. 1979, Ch. 730.)






CHAPTER 3.6 - Cullen Earthquake Act

751.50

If the boundaries of land owned either by public or by private entities have been disturbed by earth movements such as, but not limited to, slides, subsidence, lateral or vertical displacements or similar disasters caused by man, or by earthquake or other acts of God, so that such lands are in a location different from that at which they were located prior to the disaster, an action in rem may be brought to equitably reestablish boundaries and to quiet title to land within the boundaries so reestablished.

(Added by Stats. 1972, Ch. 936.)



751.51

(a) An action authorized by this chapter may be commenced by:

(1) A county in which lands were affected by a disaster described in Section 751.50 with or without the joinder of a city or cities included in the county and within the area so affected.

(2) A city, if the disaster has affected land in the city.

(3) Any other entity or person owning or having an interest in or lien upon land affected by the disaster if granted permission by the court to bring the action, and if the county in which the land is located is made a party to the action.

(b) In an action authorized by this chapter every entity in actual and peaceable possession of, or having an estate or interest in or lien upon any of the land affected by the action, whose possession or evidence of estate or interest is either recorded or known to the plaintiffs, the city, if the land is within a city, the county in which the land is located, and the State of California must be designated in the complaint of the action, and given notice in the manner required by this chapter.

(c) All unknown entities, including owners, lien or interest claimants, heirs, devisees, legatees or assigns, may be described in the caption and complaint as “all entities claiming any interest in or lien upon, the real property herein described or any part of it.”

(Added by Stats. 1972, Ch. 936.)



751.52

An entity which is a permissive plaintiff under this chapter, may bring a separate action with respect to separate portions of the disaster area of sufficient size to equitably reestablish boundaries without harm to other areas of the common disaster, its decision regarding the desirability of the separate action, and regarding the area to be dealt with in each action to be approved by the court.

(Added by Stats. 1972, Ch. 936.)



751.53

The complaint shall substantially include:

(a) A statement of the facts which make the provisions of this chapter applicable.

(b) A description of the exterior boundaries of the real property area sought to be affected by the action.

(c) A specification of the estate, title, interest or claim owned, and in the actual possession of the plaintiff or plaintiffs in described parts of the entire real property sought to be affected by the action.

(d) A specification of the estate, title, interest, or claim, so far as they are known to the plaintiffs or either of them, and so far as they are capable of being discovered by reasonably diligent search by the plaintiff or plaintiffs, in each separate part of the entire real property sought to be affected by the action.

(e) A specification of the street areas sought to be vacated or offered by the plaintiff, or plaintiffs, to be vacated in whole or in part for judicial equitable allocation to landowners for the mitigation of the losses inflicted upon the landowners by the particular disaster or disasters to which this chapter is applicable.

(f) A proposed replatting of the entire real property sought to be affected by the action, embodying the land boundaries as fixed by the disaster, except as these boundaries have been equitably and judicially readjusted, or as liberalized by judicially directed use of the vacated lands.

(Amended by Stats. 1984, Ch. 193, Sec. 10.)



751.54

Summons, publication of notice, posting and related matters and procedures shall be governed by the provisions of Sections 751.05 through 751.10, inclusive, of the Code of Civil Procedure.

(Added by Stats. 1972, Ch. 936.)



751.55

Upon the completion of the service, publication and posting of the summons, as may be required by this chapter, the court has complete jurisdiction over the parties plaintiff or plaintiffs and the entire real property described in the complaint as intended to be affected by the action, and over every entity having or claiming an estate, right, title or interest in or to, or lien upon, all or any part of the property, and shall be considered to have obtained the possession and control of the property for the purposes of the action with complete jurisdiction to render the judgment provided for in this chapter.

(Added by Stats. 1972, Ch. 936.)



751.56

(a) An answer to the complaint must be served within 90 days after the first publication of the notice, or such further time not exceeding 30 days, as the court for good cause may grant.

(b) An answer must:

(1) Specifically set out the particulars in which the claimant’s estate, right, title, or interest in or to, or lien upon all or any part of the property is different from, or greater than, the interest of the claimant as it is described in the complaint.

(2) Be confined to rights based on events occurring at the time of, or since the time of the disaster.

(c) To whatever extent, if at all, the answering party has rights against anyone whatsoever, based upon facts or events which occurred before the disaster, the claims shall remain unaffected by the action brought under this chapter and shall be assertable subsequent to the conclusion of the action at any time and in any manner permitted by law, notwithstanding the judgment granted in this action, recognizing however the finality of this judgment as to the consequences, with respect to land boundaries as applicable to land in the disaster area.

(Added by Stats. 1972, Ch. 936.)



751.57

A party to an action authorized by this chapter may file a notice of the pendency of the action in the form and at the place and with the effects specified by law.

(Added by Stats. 1972, Ch. 936.)



751.58

The vacating of streets, highways or other public ways within or abutting the area affected by the disaster, in whole or in part, by the voluntary action of the governmental agency under whose jurisdiction the streets, highways, or ways are vested, for the purpose of making it possible for the court to mitigate the hardships suffered by entities because of the change in land boundaries caused by the disaster can be accomplished by the affected governmental agency expressing the offer in the proceedings followed by the court’s acceptance thereof in an action authorized by this chapter, without complying with any other formalities of law.

(Added by Stats. 1972, Ch. 936.)



751.59

In an action of the type authorized by this chapter, judgment shall not be given by default, but the court must require proof of the facts alleged in the complaint and other pleadings.

(Added by Stats. 1972, Ch. 936.)



751.60

The judgment shall:

(a) Determine the land boundaries of each parcel of land located within the entire area of real property sought to be affected by the action, whether owned publicly or privately, as fixed by the disaster, except as these boundaries have been judicially and equitably readjusted and as liberalized by judicial equitable allocation of lands voluntarily vacated by a city, county or the state under this act.

(b) Determine the entity or entities having estates, rights, titles, interests and claims in and to each parcel, whether legal or equitable, present or future, vested or contingent, or whether they consist of mortgages or liens of any description.

(c) Approve and direct the proper filing of an official map covering the entire area of real property sought to be affected by the action, as a substitute for the plat maps previously filed, but rendered inaccurate by the disaster.

(Added by Stats. 1972, Ch. 936.)



751.61

In reaching the conclusions called for by Section 751.60, the court shall give effect to the changes in land boundaries caused by the disaster, mitigated, however, so far as can equitably be done by adjustment of land boundaries and by allocating to contiguous lots parts of the land released by a city, county or the state by its voluntary vacation of areas formerly constituting public ways, which vacatings of streets shall be approved by the judgment.

(Added by Stats. 1972, Ch. 936.)



751.62

The judgment shall be conclusive with respect to land boundaries upon every entity who at the commencement of the action had or claimed an estate, right, title or interest in or to or lien upon a part of the entire area of real property described in the complaint as intended to be affected by the action, and upon every entity claiming under any such person by title subsequent to the commencement of the action.

(Added by Stats. 1972, Ch. 936.)



751.63

A certified copy of the judgment shall be recorded, at the expense of the plaintiff or plaintiffs in the action, in the office of the recorder of the county in which the affected land is situated and shall constitute constructive notice of the findings therein and of the official plat or plats referred to therein, which findings and plats shall supersede and control all prior plats, maps and documents to the extent inconsistent therewith.

(Added by Stats. 1972, Ch. 936.)



751.64

The remedies provided for by this chapter are cumulative and in addition to any other remedy provided by law for quieting or establishing title to real property or the boundaries of it.

(Added by Stats. 1972, Ch. 936.)



751.65

This chapter may be cited as the Cullen Earthquake Act.

(Added by Stats. 1972, Ch. 936.)






CHAPTER 4 - Quiet Title

ARTICLE 1 - General Provisions

760.010

As used in this chapter:

(a) “Claim” includes a legal or equitable right, title, estate, lien, or interest in property or cloud upon title.

(b) “Property” includes real property, and to the extent applicable, personal property.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



760.020

(a) An action may be brought under this chapter to establish title against adverse claims to real or personal property or any interest therein.

(b) An action may be brought under this chapter by parties to an agreement entered into pursuant to Section 6307 or 6357 of the Public Resources Code to confirm the validity of the agreement.

(c) Nothing in this section shall be construed to limit the right of members of the public to bring or participate in actions challenging the validity of agreements entered into pursuant to Section 6307 or 6357 of the Public Resources Code.

(Amended by Stats. 1989, Ch. 1045, Sec. 1.)



760.030

(a) The remedy provided in this chapter is cumulative and not exclusive of any other remedy, form or right of action, or proceeding provided by law for establishing or quieting title to property.

(b) In an action or proceeding in which establishing or quieting title to property is in issue the court in its discretion may, upon motion of any party, require that the issue be resolved pursuant to the provisions of this chapter to the extent practicable.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



760.040

(a) The superior court has jurisdiction of actions under this chapter.

(b) The court has complete jurisdiction over the parties to the action and the property described in the complaint and is deemed to have obtained possession and control of the property for the purposes of the action with complete jurisdiction to render the judgment provided for in this chapter.

(c) Nothing in this chapter limits any authority the court may have to grant such equitable relief as may be proper under the circumstances of the case.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



760.050

Subject to the power of the court to transfer actions, the proper county for the trial of an action under this chapter is:

(a) Where the subject of the action is real property or real and personal property, the county in which the real property, or some part thereof, is located.

(b) Where the subject of the action is personal property, the county in which the personal property is principally located at the commencement of the action or in which the defendants, or any of them, reside at the commencement of the action.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



760.060

The statutes and rules governing practice in civil actions generally apply to actions under this chapter except where they are inconsistent with the provisions of this chapter.

(Added by Stats. 1980, Ch. 44, Sec. 15.)






ARTICLE 2 - Commencement of Action

761.010

(a) An action under this chapter is commenced by filing a complaint with the court.

(b) Immediately upon commencement of the action, the plaintiff shall file a notice of the pendency of the action in the office of the county recorder of each county in which any real property described in the complaint is located.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



761.020

The complaint shall be verified and shall include all of the following:

(a) A description of the property that is the subject of the action. In the case of tangible personal property, the description shall include its usual location. In the case of real property, the description shall include both its legal description and its street address or common designation, if any.

(b) The title of the plaintiff as to which a determination under this chapter is sought and the basis of the title. If the title is based upon adverse possession, the complaint shall allege the specific facts constituting the adverse possession.

(c) The adverse claims to the title of the plaintiff against which a determination is sought.

(d) The date as of which the determination is sought. If the determination is sought as of a date other than the date the complaint is filed, the complaint shall include a statement of the reasons why a determination as of that date is sought.

(e) A prayer for the determination of the title of the plaintiff against the adverse claims.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



761.030

(a) The answer shall be verified and shall set forth:

(1) Any claim the defendant has.

(2) Any facts tending to controvert such material allegations of the complaint as the defendant does not wish to be taken as true.

(3) A statement of any new matter constituting a defense.

(b) If the defendant disclaims in the answer any claim, or suffers judgment to be taken without answer, the plaintiff shall not recover costs.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



761.040

(a) The defendant may by cross-complaint seek affirmative relief in the action.

(b) If the defendant seeks a determination of title as of a date other than the date specified in the complaint, the cross-complaint shall include the date and a statement of the reasons why a determination as of that date is sought.

(Added by Stats. 1980, Ch. 44, Sec. 15.)






ARTICLE 3 - Defendants

762.010

The plaintiff shall name as defendants in the action the persons having adverse claims to the title of the plaintiff against which a determination is sought.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



762.020

(a) If the name of a person required to be named as a defendant is not known to the plaintiff, the plaintiff shall so state in the complaint and shall name as parties all persons unknown in the manner provided in Section 762.060.

(b) If the claim or the share or quantity of the claim of a person required to be named as a defendant is unknown, uncertain, or contingent, the plaintiff shall so state in the complaint. If the lack of knowledge, uncertainty, or contingency is caused by a transfer to an unborn or unascertained person or class member, or by a transfer in the form of a contingent remainder, vested remainder subject to defeasance, executory interest, or similar disposition, the plaintiff shall also state in the complaint, so far as is known to the plaintiff, the name, age, and legal disability (if any) of the person in being who would be entitled to the claim had the contingency upon which the claim depends occurred prior to the commencement of the action.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



762.030

(a) If a person required to be named as a defendant is dead and the plaintiff knows of a personal representative, the plaintiff shall join the personal representative as a defendant.

(b) If a person required to be named as a defendant is dead, or is believed by the plaintiff to be dead, and the plaintiff knows of no personal representative:

(1) The plaintiff shall state these facts in an affidavit filed with the complaint.

(2) Where it is stated in the affidvit that such person is dead, the plaintiff may join as defendants “the testate and intestate successors of ____ (naming the deceased person), deceased, and all persons claiming by, through, or under such decedent,” naming them in that manner.

(3) Where it is stated in the affidavit that such person is believed to be dead, the plaintiff may join the person as a defendant, and may also join “the testate and intestate successors of ____ (naming the person) believed to be deceased, and all persons claiming by, through, or under such person,” naming them in that manner.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



762.040

The court upon its own motion may, and upon motion of any party shall, make such orders as appear appropriate:

(a) For joinder of such additional parties as are necessary or proper.

(b) Requiring the plaintiff to procure a title report and designate a place where it shall be kept for inspection, use, and copying by the parties.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



762.050

Any person who has a claim to the property described in the complaint may appear in the proceeding. Whether or not the person is named as a defendant in the complaint, the person shall appear as a defendant.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



762.060

(a) In addition to the persons required to be named as defendants in the action, the plaintiff may name as defendants “all persons unknown, claiming any legal or equitable right, title, estate, lien, or interest in the property described in the complaint adverse to plaintiff’s title, or any cloud upon plaintiff’s title thereto,” naming them in that manner.

(b) In an action under this section, the plaintiff shall name as defendants the persons having adverse claims that are of record or known to the plaintiff or reasonably apparent from an inspection of the property.

(c) If the plaintiff admits the validity of any adverse claim, the complaint shall so state.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



762.070

A person named and served as an unknown defendant has the same rights as are provided by law in cases of all other defendants named and served, and the action shall proceed against unknown defendants in the same manner as against other defendants named and served, and with the same effect.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



762.080

The court upon its own motion may, and upon motion of any party shall, make such orders for appointment of guardians ad litem as appear necessary to protect the interest of any party.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



762.090

(a) The state may be joined as a party to an action under this chapter.

(b) This section does not constitute a change in, but is declaratory of, existing law.

(Added by Stats. 1980, Ch. 44, Sec. 15.)






ARTICLE 4 - Service of Process

763.010

(a) The form, content, and manner of the service of summons shall be the same as in civil actions generally.

(b) If upon affidavit it appears to the satisfaction of the court that the plaintiff has used reasonable diligence to ascertain the identity and residence of and to serve summons on the persons named as unknown defendants and persons joined as testate or intestate successors of a person known or believed to be dead, the court shall order service by publication pursuant to Section 415.50 and the provisions of this article. The court may, in its discretion, appoint a referee to investigate whether the plaintiff has used reasonable diligence to ascertain the identity and residence of persons sought to be served by publication, and the court may rely on the report of the referee instead of the affidavit of the plaintiff in making the order for service by publication.

(c) Nothing in this section authorizes service by publication upon any person named as an unknown defendant who is in open and actual possession of the property.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



763.020

Whenever the court orders service by publication, the order is subject to the following conditions:

(a) The plaintiff shall post, not later than 10 days after the date the order is made, a copy of the summons and complaint in a conspicuous place on the real property that is the subject of the action.

(b) The plaintiff shall record, if not already recorded, a notice of the pendency of the action.

(c) The publication shall describe the property that is the subject of the action. In addition to particularly describing the property, the publication shall describe the property by giving its street address, if any, or other common designation, if any; but, if a legal description of the property is given, the validity of the publication shall not be affected by the fact that the street address or other common designation recited is erroneous or that the street address or other common designation is omitted.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



763.030

(a) Whenever the court orders service by publication, the publication may:

(1) Name only the defendants to be served thereby.

(2) Describe only the property in which the defendants to be served thereby claim interests.

(b) Judgment against a defendant who fails to appear and answer following service under this section shall be conclusive against the defendant named in respect only to property described in the publication.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



763.040

Whenever the court orders service by publication, the court before hearing the case shall require proof that the summons has been served, posted, published as required, and that the notice of pendency of action has been filed.

(Added by Stats. 1980, Ch. 44, Sec. 15.)






ARTICLE 5 - Judgment

764.010

The court shall examine into and determine the plaintiff’s title against the claims of all the defendants. The court shall not enter judgment by default but shall in all cases require evidence of plaintiff’s title and hear such evidence as may be offered respecting the claims of any of the defendants, other than claims the validity of which is admitted by the plaintiff in the complaint. The court shall render judgment in accordance with the evidence and the law.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



764.020

(a) If in an action under this chapter the validity or interpretation of a gift, devise, bequest, or trust, under a will or instrument purporting to be a will, whether admitted to probate or not, is involved:

(1) The will or instrument purporting to be a will is admissible in evidence.

(2) All questions concerning the validity of the gift, devise, bequest, or trust shall be finally determined in the action.

(3) If the will has been admitted to probate and the gift, devise, bequest, or trust has been interpreted by a final decree of the probate court, the interpretation is conclusive as to the proper construction thereof.

(b) Nothing in this section deprives a party of the right to a jury trial in any case where, by law, the right is now given.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



764.030

The judgment in the action is binding and conclusive on all of the following persons, regardless of any legal disability:

(a) All persons known and unknown who were parties to the action and who have any claim to the property, whether present or future, vested or contingent, legal or equitable, several or undivided.

(b) Except as provided in Section 764.045, all persons who were not parties to the action and who have any claim to the property which was not of record at the time the lis pendens was filed or, if none was filed, at the time the judgment was recorded.

(Amended by Stats. 1984, Ch. 20, Sec. 1.)



764.045

Except to the extent provided in Section 1908, the judgment does not affect a claim in the property or part thereof of any person who was not a party to the action if any of the following conditions is satisfied:

(a) The claim was of record at the time the lis pendens was filed or, if none was filed, at the time the judgment was recorded.

(b) The claim was actually known to the plaintiff or would have been reasonably apparent from an inspection of the property at the time the lis pendens was filed or, if none was filed, at the time the judgment was entered. Nothing in this subdivision shall be construed to impair the rights of a bona fide purchaser or encumbrancer for value dealing with the plaintiff or the plaintiff’s successors in interest.

(Added by Stats. 1984, Ch. 20, Sec. 3.)



764.060

The relief granted in an action or proceeding directly or collaterally attacking the judgment in the action, whether based on lack of actual notice to a party or otherwise, shall not impair the rights of a purchaser or encumbrancer for value of the property acting in reliance on the judgment without knowledge of any defects or irregularities in the judgment or the proceedings.

(Added by Stats. 1980, Ch. 44, Sec. 15.)



764.070

Notwithstanding any other provision of this chapter, the judgment in the action is not binding or conclusive on the following:

(a) The state, unless individually joined as a party to the action.

(b) The United States, unless the United States is individually joined as a party to the action and federal law authorizes judgment in the action to be binding or conclusive as to its interests.

(Amended by Stats. 1986, Ch. 271, Sec. 2.)



764.080

(a) In any action brought to quiet title to land that has been subject to an agreement entered into pursuant to Section 6307 or 6357 of the Public Resources Code, at the time set for trial the court shall, at the request of any party, receive evidence on the nature of the agreement. After receiving that evidence, the court shall render a statement of decision. In the case of an agreement pursuant to Section 6357, the statement of decision shall include a recitation of the underlying facts and a determination whether the agreement meets the criteria of Section 6357 and other law applicable to the validity of boundary line agreements. In the case of an agreement pursuant to Section 6307, the statement of decision shall recite the relevant facts and shall contain a determination whether the requirements of Section 6307 of the Public Resources Code, Sections 3 and 4 of Article 10 of the California Constitution, and other applicable law have been met. If the court finds the agreement to be valid, the judgment in the action shall quiet title in the parties named in the agreement in accordance with the agreement. If the judgment is entered prior to the effective date of the agreement, the judgment shall provide that, upon the effective date, title is quieted in the parties in accordance with the agreements. However, no action may be brought pursuant to this section until the State Lands Commission has approved the agreement following a public hearing. All such actions shall be set on the trial calendar within one year from the filing of a memorandum to set, unless the court extends this time for good cause.

(b) Nothing in this section shall be construed to limit the right of members of the public to bring or participate in actions challenging the validity of agreements entered into pursuant to Section 6307 or 6357 of the Public Resources Code. Any action brought by a member of the public shall be set on the trial calendar within one year from the filing of a memorandum to set, unless the court extends this time for good cause.

(Added by Stats. 1989, Ch. 1045, Sec. 2.)






ARTICLE 6 - Liens and Encumbrances

765.010

A public officer or employee whose property is subject to a lien or other encumbrance in violation of Section 6223 of the Government Code may petition the superior court of the county in which the person resides or in which the property is located for an order, which may be granted ex parte, directing the lien or other encumbrance claimant to appear at a hearing before the court and show cause why the lien or other encumbrance should not be stricken and other relief provided by this article should not be granted. The court shall schedule the hearing no earlier than 14 days after the date of the order. The scheduled date of the hearing shall allow adequate time for notice of the hearing.

(Added by Stats. 1998, Ch. 779, Sec. 2. Effective January 1, 1999.)



765.020

A petition under this article shall state the grounds upon which relief is requested, and shall be supported by the affidavit of the petitioner or the petitioner’s attorney setting forth a concise statement of the facts upon which the motion is based.

The petition and affidavit shall be in substantially the form prescribed by the Judicial Council.

(Added by Stats. 1998, Ch. 779, Sec. 2. Effective January 1, 1999.)



765.030

If the court determines that the lien or other encumbrance is in violation of Section 6223 of the Government Code, the court shall issue an order striking and releasing the lien or other encumbrance and may award costs and reasonable attorney fees to the petitioner to be paid by the lien or other encumbrance claimant. If the court determines that the lien or other encumbrance is valid, the court shall issue an order so stating and may award costs and reasonable attorney fees to the encumbrance claimant to be paid by the petitioner. The court may direct that such an order shall be recorded.

(Added by Stats. 1998, Ch. 779, Sec. 2. Effective January 1, 1999.)



765.040

Any lien or encumbrance claimant who records or files, or directs another to record or file, a lien or other encumbrance in violation of Section 6223 of the Government Code shall be liable to the owner of the property bound by the lien or other encumbrance for a civil penalty of up to five thousand dollars ($5,000).

(Added by Stats. 1998, Ch. 779, Sec. 2. Effective January 1, 1999.)



765.050

This article does not apply to a document which acts as a claim of encumbrance by a financial institution, as defined in subdivision (a) of Section 14161 of the Penal Code or Section 481.113 of this code, or a public entity, as defined in Section 481.200 of this code.

(Added by Stats. 1998, Ch. 779, Sec. 2. Effective January 1, 1999.)



765.060

If a lien or other encumbrance is recorded or filed in violation of Section 6223 of the Government Code, the state or local agency that employs the public officer or employee may provide counsel for the public officer or employee in an action brought pursuant to Section 765.010.

(Added by Stats. 1998, Ch. 779, Sec. 2. Effective January 1, 1999.)









CHAPTER 4.5 - Special Actions and Proceedings to Clear Title

ARTICLE 1 - Identity of Person in Chain of Title

770.010

As used in this article:

(a) “Acquired” means received or taken by conveyance, judgment, decree, or otherwise.

(b) “Property” means any right, title, or interest in or lien upon real property or part thereof.

(c) “Subsequent owner” means the person to whom property is transferred whether as owner, part owner, or otherwise, or the successors in interest of the person, and includes a distributee of the estate of a decedent.

(d) “Transfer” means voluntary or involuntary transfer and includes a conveyance, reconveyance, satisfaction of a lien, or divestment by judgment, decree, or otherwise. The probate of the estate of a decedent and entry of the decree of distribution is a transfer within the meaning of this subdivision.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



770.020

If property is acquired or stands of record in the name of a person who heretofore or hereafter transfers the property under a name other than or different from the name in which the property is acquired or stands of record, a proceeding is authorized to adjudicate and determine the identity of the person in whose name the property is acquired or stands of record and the person who transfers the property.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



770.030

The proceeding shall be brought in the superior court of the county in which the property or any part thereof is situated.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



770.040

(a) The proceeding may be brought by a subsequent owner of the property by filing a petition with the court.

(b) At any time before the date fixed for the hearing of the petition, any person interested in the property may answer the petition and deny any of the matters contained therein.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



770.050

(a) The petition shall be verified in the manner provided for verification of a complaint.

(b) The petition may be substantially entitled, “In the matter of the determination of the identity of ____” (naming all the persons sought to be identified), and may set forth:

(1) A statement of petitioner’s interest in the property as subsequent owner.

(2) A particular description of the property.

(3) The name or names of the person or persons sought to be identified, setting out the name and a reference to the record of the transaction under which the property was acquired or stands of record and the name and a reference to the record of the transaction under which the property was transferred or stands of record, that the names are the names of the same person, and that the transfers affect the petitioner’s title to the real property.

(4) A prayer that the identity of such persons be established.

(c) As many persons sought to be identified as appear of record in the chain of title to the property may be joined in one petition or proceeding.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



770.060

(a) Upon the filing of the petition, the clerk shall set the petition for hearing by the court.

(b) The petitioner shall give notice of the hearing by causing notices of the time and place of hearing to be posted at the courthouse of the county where the proceeding is pending and in a conspicuous place on the real property described in the petition, at least 10 days before the hearing.

(c) The special notice shall be substantially in the following form:

(Title of court and cause)

Notice is hereby given that ____ has filed a petition herein claiming to be the owner (or distributee) of the following described lands ____ (description) and praying that the identity of the following-named persons, in former conveyances (or judgments or decrees) to said lands or in decrees of distribution of said lands in probate be determined, to wit: ________ (names as J. Doe and John Doe); and that the time and place of hearing said petition has been set for ____ the ____ day of ____, 19__, at the hour of ____, __m. of said day at the courtroom of said court in the City of ____, County of ____, State of California.

_____ Clerk

(Added by Stats. 1980, Ch. 44, Sec. 16.)



770.070

(a) At the time fixed for the hearing or such time thereafter as may be fixed by the court, the court shall hear the proofs offered by the petitioner and by any persons answering the petition, and shall make and enter a decree determining the identity of the person or persons set out in the petition in accordance with the proofs.

(b) An appeal may be taken by any party aggrieved.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



770.080

(a) After the decree has become final it constitutes prima facie evidence of the matters thereby determined and it is presumed that the identity of the person or persons described in the decree is such as is stated in the decree.

(b) A certified copy of the decree shall be recorded in the office of the county recorder of every county in which any part of the property is situated.

(Added by Stats. 1980, Ch. 44, Sec. 16.)






ARTICLE 2 - Land Dedicated for Public Improvement

771.010

If a proposal is heretofore or hereafter made to dedicate real property for public improvement, there is a conclusive presumption that the proposed dedication was not accepted if all of the following conditions are satisfied:

(a) The proposal was made by filing a map only.

(b) No acceptance of the dedication was made and recorded within 25 years after the map was filed.

(c) The real property was not used for the purpose for which the dedication was proposed within 25 years after the map was filed.

(d) The real property was sold to a third person after the map was filed and used as if free of the dedication.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



771.020

(a) An action is authorized to clear title to real property of a proposal to dedicate the property for public improvement if there is a conclusive presumption pursuant to Section 771.010 that the proposed dedication was not accepted.

(b) The action shall be pursuant to Chapter 4 (commencing with Section 760.010) and shall have the following features:

(1) The public entity to which the dedication was proposed shall be named as defendant.

(2) The judgment in the action shall clear the title of the proposed dedication and remove the cloud created by the proposed dedication.

(Added by Stats. 1980, Ch. 44, Sec. 16.)






ARTICLE 3 - Right of Entry or Occupation of Surface Lands Under Oil or Gas Lease

772.010

This article applies only to lands within a city in any county with a population exceeding 4,000,000, or with a population of more than 700,000 and less than 710,000 as determined by the 1960 Federal Decennial Census.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



772.020

As used in this article:

(a) “Surface zone” means the zone which lies above a plane which is 500 feet below the surface of the land.

(b) “Subject land” means that area occupied by the particular described surface and surface zone for which plaintiff seeks to terminate the leasehold right of entry and occupation.

(c) “Lease facilities” means storage tanks, wash tanks, separators, heaters, and other facilities reasonably necessary for the production of oil or gas, including secondary recovery operations.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



772.030

(a) If a mining rights lease, including a community lease, exists for the production of oil, gas, or other hydrocarbons, and a right of entry or occupation provided by the lease encumbers all or part of the surface or surface zone of the leasehold lands, any person who owns a fee interest in the surface of the leasehold lands may bring an action in the superior court to terminate the right of entry or occupation as to all or some described portion of the surface and surface zone of the leasehold lands in which the person owns an interest.

(b) No judgment rendered pursuant to this article shall change or affect the terms or operation of any valid unit agreement or valid operating agreement which comes within the provisions of Section 3301 or 3321 of the Public Resources Code.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



772.040

The court may render a judgment terminating the lessee’s right of entry or occupation of the surface and surface zone, subject to such conditions as the court deems fair and equitable, if the evidence shows each of the following:

(a) The document that created the leasehold interest was originally executed more than 20 years prior to filing the action under this article regardless of any amendments to the document. However, if any amendment was entered into expressly for the purpose of waiving, limiting, or rearranging surface rights of entry and occupation by the lessee, the 20-year period shall be computed as if the document were originally executed on the date of execution of the amendment.

(b) The subject land is not presently occupied by any of the following:

(1) A producing oil or gas well or well bore.

(2) A well or well bore being utilized for injection of water, gas, or other substance into geologic substrata as an aid to oil or gas production or to ameliorating subsidence.

(3) A well or well bore being utilized for the disposal injection of waste oil well brine and byproducts.

(4) A well or well bore being utilized for the production of water for use in oil field injection, waterflood, and pressure maintenance programs.

(c) Termination of the right of entry or occupation within the subject land in the manner requested by the plaintiff, or subject to such conditions as the court may impose pursuant to this section, will not significantly interfere with the right of the lessee, under the lease, to continue to conduct operations for the continued production of oil from leasehold strata beneath the surface zone in a practical and economic manner, utilizing such production techniques as will be appropriate to the leasehold area, consistent with good oilfield practice, and to gather, transport, and market the oil.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



772.050

(a) The court may qualify the judgment terminating the surface and surface zone right of entry or occupation so as to provide for limited surface and surface zone easements that the lessee may continue to enjoy within the subject land.

(b) A judgment may be conditioned upon the relocation of pipelines, roadways, equipment, or lease facilities in such manner as will most effectively free the subject land for surface use while safeguarding continued oil and gas operations in a practical and economic manner. Any such condition of the judgment shall require the plaintiff to pay the costs of the relocation. However, the plaintiff shall be entitled to a setoff against the costs to the extent of any benefit to the lessee resulting from the installation of new equipment or material. The plaintiff has the burden of proving any benefit accruing to the lessee.

(Added by Stats. 1980, Ch. 44, Sec. 16.)



772.060

It is against public policy for any oil or gas lease, at its inception, to provide for the waiver of any rights created by this article, or for such rights to be waived by amendment to any oil or gas lease within 20 years of the date of its execution by a plaintiff or the plaintiff’s predecessor in interest.

(Added by Stats. 1980, Ch. 44, Sec. 16.)









CHAPTER 4.6 - Actions Concerning Real Property Titles Affected by Public Improvement Assessments

801.1

An action may be brought to determine adverse interests in, liens or clouds upon title to real property arising out of any public improvement assessment or any bond issued to represent such assessment where the lien of such assessment or bond is presumed to have been extinguished under the provisions of Section 2911 of the Civil Code, or to determine adverse interests in, liens or clouds upon title to real property by reason of any certificate issued on sale made to satisfy any public improvement assessment or bond where such sale was made more than four years prior to the commencement of the action and no deed pursuant thereto has been issued prior to the commencement of the action or prior to January 1, 1951, whichever is the later.

(Added by Stats. 1949, Ch. 1108.)



801.2

The action may be brought as a separate action or joined as a cause with other causes of action to determine adverse claims to and clouds upon title to real property, but the complaint shall aver the pertinent matters stated in the preceding section and shall be verified.

(Added by Stats. 1949, Ch. 1108.)



801.3

The complaint shall include as defendants to the action (a) all persons known to the plaintiff owning or claiming an interest under such public improvement assessment, bond or certificate of sale; (b) the payee, as shown by the bond representing the assessment, if any; (c) the owner of the special assessment or certificate of sale, if any, and any person claiming an interest therein, as shown by the records of the treasurer, street superintendent or other public official who is the custodian of the funds to be collected thereon or who issued such certificate of sale, and (d) such treasurer, street superintendent or other public official. If any person owning or claiming an interest under such assessment, bond or certificate of sale is known to be dead, the heirs and devisees of such person may be sued as: “the heirs and devisees of” said person, naming him, or if such person is believed to be dead and such belief is alleged in the complaint on information and belief then the heirs and devisees of such person may also be sued as “the heirs and devisees” of said person, naming him, provided that such person is also named as a defendant.

(Amended by Stats. 1951, Ch. 521.)



801.4

The complaint shall also include, as defendants, unknown persons owning or claiming an interest in such bond, special assessment or certificate of sale and they may be described in the complaint as: “Also the owner or any person claiming an interest (here describe the bond, special assessment or certificate of sale as it is described in the office in which it was issued).”

(Added by Stats. 1949, Ch. 1108.)



801.5

Within ten days after the filing of the complaint, plaintiff shall file or cause to be filed in the office of the recorder of the county where the property is situated, a notice of the pendency of the action, containing the title and object of the action and a description of the property in that county affected thereby. From the time of filing such notice of record only, shall all persons have constructive notice thereof.

(Added by Stats. 1949, Ch. 1108.)



801.6

Within three years after the filing of the complaint, a summons shall be issued which shall contain the matters required by Section 412.20, designating the defendants as in the complaint, and in addition, a description of the property and a statement of the object of the action.

(Amended by Stats. 1969, Ch. 1611.)



801.7

Within thirty days after the issuance of the summons, the plaintiff shall post, or cause to be posted, a copy thereof in a conspicuous place on the property.

(Added by Stats. 1949, Ch. 1108.)



801.8

All known defendants shall be served in the manner provided by law for the service of a summons in a civil action. All unknown defendants shall be served by publication as provided in Section 750.

(Amended by Stats. 1969, Ch. 1611.)



801.9

In addition to the matters required to be set forth in the affidavit by the plaintiff for publication of summons, it shall appear by the affidavit that the plaintiff used reasonable diligence to ascertain the identity and residence of the unknown defendants and of any persons sued as heirs and devisees.

(Amended by Stats. 1969, Ch. 1611.)



801.10

All unknown defendants, including the heirs and devisees designated in the complaint, shall have the same rights as are provided by law for other defendants upon whom summons is served, and the action shall proceed against them in the same manner. Regardless of any legal disability, any unknown defendant, including any heir or devisee designated in the complaint, who has been served, and anyone claiming under him, shall be concluded by a judgment in the action as if the action were brought against and personal service made upon that person by his or her name.

(Amended by Stats. 1969, Ch. 1611.)



801.11

On the trial of the action, the court shall determine the rights of all the parties thereto and shall require proof of the facts alleged. Any certificate issued on sale made to satisfy any public improvement assessment or any bond issued to represent such assessment shall be presumed to have been paid and redeemed where no deed pursuant thereto has been issued and such sale was made more than four years prior to the commencement of the action.

The presumption herein mentioned shall become and be conclusive if no deed pursuant to such sale is issued within four years after the date of sale or prior to January 1, 1953, whichever is the later; and no public official shall thereafter execute or issue any deed pursuant to such sale.

(Amended by Stats. 1951, Ch. 521.)



801.12

If the court determines that none of the defendants have any right, title, interest, lien or estate in the property, it shall render its final decree quieting the plaintiff’s title. If the court determines that any of the defendants have any right, title, interest, lien or estate in the property, it shall render its decree establishing these rights and may order the sale of the property or partition thereof. The decree shall direct the public officer having the record of the assessment, bond or certificate of sale to cancel the record thereof.

(Added by Stats. 1949, Ch. 1108.)



801.13

If the court orders a sale of the property or a partition thereof, the same shall be made in accordance with the provisions of Title 10.5 (commencing with Section 872.010) of Part 2, except that proceeds of sale belonging to unknown defendants or defendants whose identities or whereabouts are unascertained shall be paid to the public officer who is the custodian of the funds collected on such public improvement assessments, bonds or certificates of sale, to be held by him as in like instances of collection.

(Amended by Stats. 1976, Ch. 73.)



801.14

The decree, after it has become final, is conclusive against all persons named in the complaint who have been served and all unknown persons and the heirs and devisees of deceased persons designated in the complaint and served as hereinbefore provided.

(Added by Stats. 1949, Ch. 1108.)



801.15

After the judgment has become final, a certified copy thereof shall be delivered to the public officer having the record of the assessment, bond or certificate of sale in his office and he shall thereupon mark the record of the assessment, bond or certificate of sale as follows: “Canceled by judgment of court, superior court case number (here give number).”

(Added by Stats. 1949, Ch. 1108.)






CHAPTER 5 - Actions for the Usurpation of an Office or Franchise

802

The writ of sire facies is abolished.

(Amended by Code Amendments 1880, Ch. 22.)



803

An action may be brought by the attorney-general, in the name of the people of this state, upon his own information, or upon a complaint of a private party, against any person who usurps, intrudes into, or unlawfully holds or exercises any public office, civil or military, or any franchise, or against any corporation, either de jure or de facto, which usurps, intrudes into, or unlawfully holds or exercises any franchise, within this state. And the attorney-general must bring the action, whenever he has reason to believe that any such office or franchise has been usurped, intruded into, or unlawfully held or exercised by any person, or when he is directed to do so by the governor.

(Amended by Stats. 1907, Ch. 324.)



804

Whenever such action is brought, the Attorney General, in addition to the statement of the cause of action, may also set forth in the complaint the name of the person rightly entitled to the office, with a statement of his right thereto.

(Amended by Stats. 1973, Ch. 20.)



805

In every such action judgment may be rendered upon the right of the defendant, and also upon the right of the party so alleged to be entitled, or only upon the right of the defendant, as justice may require.

(Enacted 1872.)



806

If the judgment be rendered upon the right of the person so alleged to be entitled, and the same be in favor of such person, he will be entitled, after taking the oath of office and executing such official bond as may be required by law, to take upon himself the execution of the office.

(Enacted 1872.)



807

If judgment be rendered upon the right of the person so alleged to be entitled, in favor of such person, he may recover, by action, the damages which he may have sustained by reason of the usurpation of the office by the defendant.

(Enacted 1872.)



808

When several persons claim to be entitled to the same office or franchise, one action may be brought against all such persons, in order to try their respective rights to such office or franchise.

(Enacted 1872.)



809

When a defendant, against whom such action has been brought, is adjudged guilty of usurping or intruding into, or unlawfully holding any office, franchise, or privilege, judgment must be rendered that such defendant be excluded from the office, franchise, or privilege, and that he pay the costs of the action. The Court may also, in its discretion, impose upon the defendant a fine not exceeding five thousand dollars, which fine, when collected, must be paid into the Treasury of the State.

(Enacted 1872.)



[810.]

Section Eight Hundred and Ten. When the action is brought upon the information or application of a private party, the Attorney General may require such party to enter into an undertaking, with sureties to be approved by the Attorney General, conditioned that such party or the sureties will pay any judgment for costs or damages recovered against the plaintiff, and all the costs and expenses incurred in the prosecution of the action.

(Added by Code Amendments 1873-74, Ch. 383.)



811

The action provided for in this chapter may be maintained by the board of supervisors of any county or city and county or the legislative body of any municipal corporation, respectively, in the name of such county, city and county or municipal corporation against any person who usurps, intrudes into or unlawfully holds or exercises any franchise, or portion thereof, within the respective territorial limits of such county, city and county or municipal corporation and which is of a kind that is within the jurisdiction of such board or body to grant or withhold.

(Added by Stats. 1937, Ch. 575.)






CHAPTER 8 - Actions Against Co-owners of Mines

850

Upon the failure of any co-owner of a mine or mining claim to contribute his proportionate share of the taxes which have been levied and assessed upon the mine or claim for the period of five years, any co-owner who has paid such share may at the expiration of the five years serve upon the delinquent co-owner notice thereof.

(Added by Stats. 1953, Ch. 52.)



851

The notice shall be served in the manner provided by law for the service of a summons in a civil action, but where service is by publication, the publication shall be in a newspaper of general circulation published in the county in which the mine or claim is situated or if there is no such newspaper, in such a newspaper in an adjoining county, and the publication shall be at least once a week for 90 days.

(Amended by Stats. 1969, Ch. 1611.)



852

If prior to the expiration of 90 days from the service the delinquent fails or refuses to contribute his proportionate share of the taxes, the co-owner contributing such share may file in the superior court of the county in which the mine or claim is situated a verified petition setting forth the facts and particularly describing the mine or claim.

(Added by Stats. 1953, Ch. 52.)



853

If the mine or claim is situated in more than one county, the petition may be filed in the superior court of either county.

(Added by Stats. 1953, Ch. 52.)



854

The clerk shall set the petition for hearing by the court and give notice thereof by causing a notice of the time and place of the hearing to be posted at the county courthouse at least 10 days before the hearing. The court may order such further notice as it deems proper.

(Added by Stats. 1953, Ch. 52.)



855

The court shall hear evidence for or against the petition and may order judgment thereon vesting the interest of the delinquent in the mine or claim in the petitioner.

(Added by Stats. 1953, Ch. 52.)



856

A certified copy of the decree may be recorded in the office of the recorder of each county in which any part of the mine or claim is situated.

(Added by Stats. 1953, Ch. 52.)






CHAPTER 9 - Validating Proceedings

860

A public agency may upon the existence of any matter which under any other law is authorized to be determined pursuant to this chapter, and for 60 days thereafter, bring an action in the superior court of the county in which the principal office of the public agency is located to determine the validity of such matter. The action shall be in the nature of a proceeding in rem.

(Added by Stats. 1961, Ch. 1479.)



861

Jurisdiction of all interested parties may be had by publication of summons pursuant to Section 6063 of the Government Code in a newspaper of general circulation designated by the court, published in the county where the action is pending and whenever possible within the boundaries of the public agency, and in such other counties as may be ordered by the court, and if there be no such newspaper in any such county or counties then in some adjoining county. In addition, prior to completion of such publication, the agency shall, to the extent which the court finds reasonably practicable, give notice of the pendency of the proceeding by mail or other means ordered by the court.

(Added by Stats. 1961, Ch. 1479.)



861.1

The summons shall be directed to “all persons interested in the matter of [specifying the matter],” and shall contain a notice to all persons interested in the matter that they may contest the legality or validity of the matter by appearing and filing a written answer to the complaint not later than the date specified in the summons, which date shall be 10 or more days after the completion of publication of the summons. The summons shall provide a detailed summary of the matter the public agency or other person seeks to validate. The summons shall also state that persons who contest the legality or validity of the matter will not be subject to punitive action, such as wage garnishment or seizure of their real or personal property. Except as otherwise specified in this section the summons shall be in the form prescribed in Section 412.20.

(Amended by Stats. 1998, Ch. 529, Sec. 1. Effective January 1, 1999.)



862

Jurisdiction shall be complete after the date specified in the summons. Any party interested may, not later than the date specified in the summons, appear and contest the legality or validity of the matter sought to be determined.

(Amended by Stats. 1965, Ch. 894.)



863

If no proceedings have been brought by the public agency pursuant to this chapter, any interested person may bring an action within the time and in the court specified by Section 860 to determine the validity of such matter. The public agency shall be a defendant and shall be served with the summons and complaint in the action in the manner provided by law for the service of a summons in a civil action. In any such action the summons shall be in the form prescribed in Section 861.1 except that in addition to being directed to “all persons interested in the matter of [specifying the matter],” it shall also be directed to the public agency. If the interested person bringing such action fails to complete the publication and such other notice as may be prescribed by the court in accordance with Section 861 and to file proof thereof in the action within 60 days from the filing of his complaint, the action shall be forthwith dismissed on the motion of the public agency unless good cause for such failure is shown by the interested person.

(Amended by Stats. 1969, Ch. 1611.)



864

For purposes of this chapter, bonds, warrants, contracts, obligations, and evidences of indebtedness shall be deemed to be in existence upon their authorization. Bonds and warrants shall be deemed authorized as of the date of adoption by the governing body of the public agency of a resolution or ordinance authorizing their issuance, and contracts shall be deemed authorized as of the date of adoption by the governing body of the public agency of a resolution or ordinance approving the contract and authorizing its execution.

(Added by Stats. 1961, Ch. 1479.)



865

If more than one action is pending concerning similar contests which may be brought under this chapter, they shall be consolidated for trial.

(Added by Stats. 1961, Ch. 1479.)



866

The court hearing the action shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties.

(Added by Stats. 1961, Ch. 1479.)



867

Actions brought pursuant to this chapter shall be given preference over all other civil actions before the court in the matter of setting the same for hearing or trial, and in hearing the same, to the end that such actions shall be speedily heard and determined.

(Added by Stats. 1961, Ch. 1479.)



867.5

(a) In the event that an action is brought by a public agency pursuant to this chapter, and that public agency later dismisses the action after any party has answered, then, notwithstanding Section 863, the party that answered may file an action pursuant to this chapter within 30 days after the public agency’s dismissal was filed by the court.

(b) Subdivision (a) is not applicable to a case in which a public agency has by formal act rescinded the action on the matter subject to validation.

(Added by Stats. 2000, Ch. 723, Sec. 2. Effective January 1, 2001.)



868

The costs of any proceeding or action pursuant to this chapter may be allowed and apportioned between the parties or taxed to the losing party in the discretion of the court.

(Added by Stats. 1961, Ch. 1479.)



869

No contest except by the public agency or its officer or agent of any thing or matter under this chapter shall be made other than within the time and the manner herein specified. The availability to any public agency, including any local agency, or to its officers or agents, of the remedy provided by this chapter, shall not be construed to preclude the use by such public agency or its officers or agents, of mandamus or any other remedy to determine the validity of any thing or matter.

(Amended by Stats. 1963, Ch. 1865.)



870

(a) The judgment, if no appeal is taken, or if taken and the judgment is affirmed, shall, notwithstanding any other provision of law including, without limitation, Sections 473 and 473.5, thereupon become and thereafter be forever binding and conclusive, as to all matters therein adjudicated or which at that time could have been adjudicated, against the agency and against all other persons, and the judgment shall permanently enjoin the institution by any person of any action or proceeding raising any issue as to which the judgment is binding and conclusive.

(b) Notwithstanding any other provision of law including, without limitation, Section 901 and any rule of court, no appeal shall be allowed from any judgment entered pursuant to this chapter unless a notice of appeal is filed within 30 days after the notice of entry of the judgment, or, within 30 days after the entry of the judgment if there is no answering party. If there is no answering party, only issues related to the jurisdiction of the court to enter a judgment in the action pursuant to this chapter may be raised on appeal.

(Amended by Stats. 1994, Ch. 242, Sec. 1. Effective July 21, 1994.)



870.5

Any local public agency that pledges sales or retail transaction and use tax revenues received from taxes imposed by another public agency for bond payments or payment of other security obligations shall, in any validation action it files involving those bonds or other obligations, provide written notice thereof to the public agency imposing the taxes pledged as security for the bonds or other obligations at the time it files the validation action.

(Added by Stats. 1998, Ch. 360, Sec. 1. Effective January 1, 1999.)






CHAPTER 10 - Good Faith Improver of Property Owned by Another

871.1

as used in this chapter, “good faith improver” means:

(a) A person who makes an improvement to land in good faith and under the erroneous belief, because of a mistake of law or fact, that he is the owner of the land.

(b) A successor in interest of a person described in subdivision (a).

(Added by Stats. 1968, Ch. 150.)



871.2

As used in this chapter, “person” includes an unincorporated association.

(Amended by Stats. 1971, Ch. 244.)



871.3

(a) An action for relief under this chapter shall be treated as an unlimited civil case, regardless of the amount in controversy and regardless of whether a defendant cross-complains for relief under this chapter. Any other case in which a defendant cross-complains for relief under this chapter shall be treated as a limited civil case if the cross-complaint is defensive and the case otherwise satisfies the amount in controversy and other requirements of Section 85.

(b) In every case, the burden is on the good faith improver to establish that the good faith improver is entitled to relief under this chapter, and the degree of negligence of the good faith improver should be taken into account by the court in determining whether the improver acted in good faith and in determining the relief, if any, that is consistent with substantial justice to the parties under the circumstances of the particular case.

(Amended by Stats. 2000, Ch. 688, Sec. 7. Effective January 1, 2001.)



871.4

The court shall not grant relief under this chapter if the court determines that exercise of the good faith improver’s right of setoff under Section 741 of the Code of Civil Procedure or right to remove the improvement under Section 1013.5 of the Civil Code would result in substantial justice to the parties under the circumstances of the particular case. In determining whether removal of the improvement would result in substantial justice to the parties under the circumstances of the particular case, the court shall take into consideration any plans the owner of the land may have for the use or development of the land upon which the improvement was made and his need for the land upon which the improvement was made in connection with the use or development of other property owned by him.

(Added by Stats. 1968, Ch. 150.)



871.5

When an action or cross-complaint is brought pursuant to Section 871.3, the court may, subject to Section 871.4, effect such an adjustment of the rights, equities, and interests of the good faith improver, the owner of the land, and other interested parties (including, but not limited to, lessees, lienholders, and encumbrancers) as is consistent with substantial justice to the parties under the circumstances of the particular case. The relief granted shall protect the owner of the land upon which the improvement was constructed against any pecuniary loss but shall avoid, insofar as possible, enriching him unjustly at the expense of the good faith improver. In protecting the owner of the land against pecuniary loss, the court shall take into consideration the expenses the owner of the land has incurred in the action in which relief under this chapter is sought, including but not limited to reasonable attorney fees. In determining the appropriate form of relief under this section, the court shall take into consideration any plans the owner of the land may have for the use or development of the land upon which the improvement was made and his need for the land upon which the improvement was made in connection with the use or development of other property owned by him.

(Amended by Stats. 1974, Ch. 244.)



871.6

Nothing in this chapter affects the rules of law which determine the relief, if any, to be granted when a person constructs on his own land an improvement which encroaches on adjoining land.

(Added by Stats. 1968, Ch. 150.)



871.7

(a) This chapter does not apply where the improver is a public entity or where the improvement is made to land owned or possessed by a public entity. As used in this section, “public entity” includes the United States, a state, county, city and county, city, district, public authority, public agency, or any other political subdivision or public corporation.

(b) This chapter does not apply where the owner of the land upon which the improvement is constructed has appropriated the land to a public use and could have acquired the land for that use by exercising the power of eminent domain.

(Added by Stats. 1968, Ch. 150.)









TITLE 10.5 - PARTITION OF REAL AND PERSONAL PROPERTY

CHAPTER 1 - General Provisions

ARTICLE 1 - Preliminary Provisions

872.010

As used in this title:

(a) “Action” means an action for partition under this title.

(b) “Lien” means a mortgage, deed of trust, or other security interest in property whether arising from contract, statute, common law, or equity.

(c) “Property” includes real and personal property.

(d) “Remainder” includes reversion, reversionary interest, right of entry, and executory interest.

(e) “Title report” includes a preliminary report, guarantee, binder, or policy of title insurance.

(Amended by Stats. 1979, Ch. 730.)



872.020

This title governs actions for partition of real property and, except to the extent not applicable, actions for partition of personal property.

(Added by Stats. 1976, Ch. 73.)



872.030

The statutes and rules governing practice in civil actions generally apply to actions under this title except where they are inconsistent with the provisions of this title.

(Added by Stats. 1976, Ch. 73.)



872.040

Nothing in this title excuses compliance with any applicable laws, regulations, or ordinances governing the division, sale, or transfer of property.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 2 - Powers of Court

872.110

(a) The superior court has jurisdiction of actions under this title.

(b) Subject to the power of the court to transfer actions, the proper county for the trial of actions under this title is:

(1) Where the subject of the action is real property or real and personal property, the county in which the real property, or some part thereof, is situated.

(2) Where the subject of the action is personal property, the county in which the personal property is principally located at the commencement of the action or in which the defendants, or any of them, reside at the commencement of the action.

(Added by Stats. 1976, Ch. 73.)



872.120

In the conduct of the action, the court may hear and determine all motions, reports, and accounts and may make any decrees and orders necessary or incidental to carrying out the purposes of this title and to effectuating its decrees and orders.

(Added by Stats. 1976, Ch. 73.)



872.130

In the conduct of the action, the court may issue temporary restraining orders and injunctions, with or without bond, for the purpose of:

(a) Preventing waste.

(b) Protecting the property or title thereto.

(c) Restraining unlawful interference with a partition of the property ordered by the court.

(Added by Stats. 1976, Ch. 73.)



872.140

The court may, in all cases, order allowance, accounting, contribution, or other compensatory adjustment among the parties according to the principles of equity.

(Added by Stats. 1976, Ch. 73.)









CHAPTER 2 - Commencement of Action

ARTICLE 1 - Complaint and Lis Pendens

872.210

(a) A partition action may be commenced and maintained by any of the following persons:

(1) A coowner of personal property.

(2) An owner of an estate of inheritance, an estate for life, or an estate for years in real property where such property or estate therein is owned by several persons concurrently or in successive estates.

(b) Notwithstanding subdivision (a), an action between spouses or putative spouses for partition of their community or quasi-community property or their quasi-marital interest in property may not be commenced or maintained under this title.

(Added by Stats. 1976, Ch. 73.)



872.220

If it is necessary to have a title report:

(a) The plaintiff may, prior to commencing the action, procure a title report and shall in the complaint indicate this has been done and designate a place where it will be kept for inspection, use, and copying by the parties.

(b) The court may, upon application of a party, authorize the party to procure a title report and shall designate a place where it shall be kept for inspection, use, and copying by the parties.

(Added by Stats. 1976, Ch. 73.)



872.230

The complaint shall set forth:

(a) A description of the property that is the subject of the action. In the case of tangible personal property, the description shall include its usual location. In the case of real property, the description shall include both its legal description and its street address or common designation, if any.

(b) All interests the plaintiff has or claims in the property.

(c) All interests of record or actually known to the plaintiff that persons other than the plaintiff have or claim in the property and that the plaintiff reasonably believes will be materially affected by the action, whether the names of such persons are known or unknown to the plaintiff.

(d) The estate as to which partition is sought and a prayer for partition of the interests therein.

(e) Where the plaintiff seeks sale of the property, an allegation of the facts justifying such relief in ordinary and concise language.

(Added by Stats. 1976, Ch. 73.)



872.240

Real and personal property may be partitioned in one action.

(Added by Stats. 1976, Ch. 73.)



872.250

(a) Immediately upon filing the complaint, the plaintiff shall record a notice of the pendency of the action in the office of the county recorder of each county in which any real property described in the complaint is located.

(b) If, thereafter, partition of other real property is sought in the same action, the plaintiff or other person seeking such relief shall immediately record a supplemental notice.

(c) If the notice is not recorded, the court, upon its own motion or upon the motion of any party at any time, shall order the plaintiff or person seeking partition of the property, or another party on behalf of the plaintiff or other person, to record the notice and shall stay the action until the notice is recorded. The expense of recordation shall be allowed to the party incurring it.

(d) From the time of filing the notice for record, all persons shall be deemed to have notice of the pendency of the action as to the property described in the notice.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 2 - Summons

872.310

(a) The form, content, and manner of service of summons shall be as in civil actions generally.

(b) Service on persons named as parties pursuant to Sections 872.530(b) and 872.550, and on other persons named as unknown defendants, shall be by publication pursuant to Section 415.50 and the provisions of this article.

(Added by Stats. 1976, Ch. 73.)



872.320

Where the court orders service by publication, such order shall be subject to the following conditions:

(a) The plaintiff shall post, not later than 10 days after the date the order is made, a copy of the summons and complaint on the real property that is the subject of the action.

(b) The plaintiff shall record, if not already recorded, a notice of the pendency of the action.

(c) The publication shall describe the property that is the subject of the action. In addition to particularly describing the property, the publication shall describe the property by giving its street address, if any, or other common designation, if any; but, if a legal description of the property is given, the validity of the publication shall not be affected by the fact that the street address or other common designation recited is erroneous or that the street address or other common designation is omitted.

(Added by Stats. 1976, Ch. 73.)



872.330

(a) Where the court orders service by publication, the publication may:

(1) Name only the defendants to be served thereby.

(2) Describe only the property in which the defendants to be served thereby have or claim interests.

(b) Judgment based on failure to appear and answer following service under this section shall be conclusive against the defendants named in respect only to property described in the publication.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 3 - Answer

872.410

The answer shall set forth:

(a) Any interest the defendant has or claims in the property.

(b) Any facts tending to controvert such material allegations of the complaint as the defendant does not wish to be taken as true.

(c) Where the defendant seeks sale of the property, an allegation of the facts justifying such relief in ordinary and concise language.

(Added by Stats. 1976, Ch. 73.)



872.420

Where the defendant has or claims a lien on the property, the answer shall set forth the date and character of the lien and the amount remaining due thereon.

(Added by Stats. 1976, Ch. 73.)



872.430

The answer may set forth any claim the defendant has for contribution or other compensatory adjustment.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 4 - Parties

872.510

The plaintiff shall join as defendants in the action all persons having or claiming interests of record or actually known to the plaintiff or reasonably apparent from an inspection of the property, in the estate as to which partition is sought.

(Added by Stats. 1976, Ch. 73.)



872.520

(a) If the name of a person described in Section 872.510 is not known to the plaintiff, the plaintiff shall so state in the complaint and shall name as parties all persons unknown in the manner provided in Section 872.550.

(b) If the ownership or the share or quantity of the interest of a person described in Section 872.510 is unknown, uncertain, or contingent, the plaintiff shall so state in the complaint. If the lack of knowledge, uncertainty, or contingency is caused by a transfer to an unborn or unascertained person or class member, or by a transfer in the form of a contingent remainder, vested remainder subject to defeasance, executory interest, or similar disposition, the plaintiff shall also state in the complaint, so far as is known to the plaintiff, the name, age, and legal disability (if any) of the person in being who would be entitled to ownership of the interest had the contingency upon which the right of such person depends occurred prior to the commencement of the action.

(c) The court shall upon its own motion or upon motion of any party make such orders for joinder of additional parties and for appointment of guardians ad litem pursuant to Sections 372, 373, and 373.5 as are necessary or proper.

(Added by Stats. 1976, Ch. 73.)



872.530

(a) If a person described in Section 872.510 is dead and the plaintiff knows of a personal representative, the plaintiff shall join such personal representative as a defendant.

(b) If a person described in Section 872.510 is dead, or is believed by the plaintiff to be dead, and the plaintiff knows of no personal representative:

(1) The plaintiff shall state these facts in an affidavit filed with the complaint.

(2) Where it is stated in the affidavit that such person is dead, the plaintiff may join as defendants “the testate and intestate successors of ____ (naming such deceased person), deceased, and all persons claiming by, through, or under said decedent,” naming them in that manner.

(3) Where it is stated in the affidavit that such person is believed to be dead, the plaintiff may join such person as a defendant, and he may also join “the testate and intestate successors of ____ (naming such person) believed to be deceased, and all persons claiming by, through, or under such person,” naming them in that manner.

(Added by Stats. 1976, Ch. 73.)



872.540

Where property is subject to a lease, community lease, unit agreement, or other pooling arrangement with respect to oil or gas or both, the plaintiff need not join as defendants persons whose only interest in the property is that of a lessee, royalty-owner, lessor-owner of other real property in the community, unit, or pooled area, or working interest owner, or persons claiming under them, and the judgment shall not affect the interests of such persons not joined as defendants.

(Added by Stats. 1976, Ch. 73.)



872.550

Where partition is sought as to all interests in the property, the plaintiff may join as defendants “all persons unknown claiming any interest in the property,” naming them in that manner.

(Added by Stats. 1976, Ch. 73.)









CHAPTER 3 - Trial

ARTICLE 1 - Determination of Interests of Parties

872.610

The interests of the parties, plaintiff as well as defendant, may be put in issue, tried, and determined in the action.

(Added by Stats. 1976, Ch. 73.)



872.620

To the extent necessary to grant the relief sought or other appropriate relief, the court shall upon adequate proof ascertain the state of the title to the property.

(Added by Stats. 1976, Ch. 73.)



872.630

(a) To the extent necessary to grant the relief sought or other appropriate relief, the court shall determine the status and priority of all liens upon the property.

(b) The court may appoint a referee to ascertain the facts necessary for the determination required by this section. Upon application of the referee or a lienholder, the court shall direct the issuance of process to compel attendance of witnesses, the production of books, documents, or things, and the filing of verified claims. The report of the referee thereon shall be made in writing to the court and shall be confirmed, modified, or set aside and a new reference ordered, as the justice of the case may require.

(Added by Stats. 1976, Ch. 73.)



872.640

Where two or more parties are unknown, the court may consider their interests together in the action and not as between each other.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 2 - Determination of Right to Partition

872.710

(a) At the trial, the court shall determine whether the plaintiff has the right to partition.

(b) Except as provided in Section 872.730, partition as to concurrent interests in the property shall be as of right unless barred by a valid waiver.

(c) Partition as to successive estates in the property shall be allowed if it is in the best interest of all the parties. The court shall consider whether the possessory interest has become unduly burdensome by reason of taxes or other charges, expense of ordinary or extraordinary repairs, character of the property and change in the character of the property since creation of the estates, circumstances under which the estates were created and change in the circumstances since creation of the estates, and all other factors that would be considered by a court of equity having in mind the intent of the creator of the successive estates and the interests and needs of the successive owners.

(Added by Stats. 1976, Ch. 73.)



872.720

(a) If the court finds that the plaintiff is entitled to partition, it shall make an interlocutory judgment that determines the interests of the parties in the property and orders the partition of the property and, unless it is to be later determined, the manner of partition.

(b) If the court determines that it is impracticable or highly inconvenient to make a single interlocutory judgment that determines, in the first instance, the interests of all the parties in the property, the court may first ascertain the interests of the original concurrent or successive owners and thereupon make an interlocutory judgment as if such persons were the sole parties in interest and the only parties to the action. Thereafter, the court may proceed in like manner as between the original concurrent or successive owners and the parties claiming under them or may allow the interests to remain without further partition if the parties so desire.

(Added by Stats. 1976, Ch. 73.)



872.730

To the extent that the court determines that the provisions of this title are a suitable remedy, such provisions may be applied in a proceeding for partnership accounting and dissolution, or in an action for partition of partnership property, where the rights of unsecured creditors of the partnership will not be prejudiced.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 3 - Determination of Manner of Partition

872.810

The court shall order that the property be divided among the parties in accordance with their interests in the property as determined in the interlocutory judgment.

(Added by Stats. 1976, Ch. 73.)



872.820

Notwithstanding Section 872.810, the court shall order that the property be sold and the proceeds be divided among the parties in accordance with their interests in the property as determined in the interlocutory judgment in the following situations:

(a) The parties agree to such relief, by their pleadings or otherwise.

(b) The court determines that, under the circumstances, sale and division of the proceeds would be more equitable than division of the property. For the purpose of making the determination, the court may appoint a referee and take into account his report.

(Added by Stats. 1976, Ch. 73.)



872.830

If, in making a determination whether sale would be more equitable than division of the property, the court finds that sale and division of proceeds for part of the property would be more equitable than division of the whole property, the court may order that such part be sold and the remainder divided.

(Added by Stats. 1976, Ch. 73.)



872.840

(a) Where the property or an interest therein is subject to an express trust, the court may, in its discretion, order that the property be sold.

(b) Upon division or sale of such property, the property or proceeds of sale allotted to the trustee of the express trust shall be held by him upon the trust therein stated, and no further action by the court pursuant to Section 873.840 is required.

(Added by Stats. 1976, Ch. 73.)









CHAPTER 4 - Referees

ARTICLE 1 - General Provisions

873.010

(a) The court shall appoint a referee to divide or sell the property as ordered by the court.

(b) The court may:

(1) Determine whether a referee’s bond is necessary and fix the amount of the bond.

(2) Instruct the referee.

(3) Fix the reasonable compensation for the services of the referee and provide for payment of the referee’s reasonable expenses.

(4) Provide for the date of commencement of the lien of the referee allowed by law.

(5) Require the filing of interim or final accounts of the referee, settle the accounts of the referee, and discharge the referee.

(6) Remove the referee.

(7) Appoint a new referee.

(Added by Stats. 1976, Ch. 73.)



873.020

The court in its discretion may appoint a referee for sale and a referee for division, or may appoint a single referee for both.

(Added by Stats. 1976, Ch. 73.)



873.030

(a) The court may, with the consent of the parties, appoint three referees to divide or sell the property as ordered by the court.

(b) The three referees so appointed shall have all the powers and may perform all the duties required of one referee.

(Added by Stats. 1976, Ch. 73.)



873.040

(a) The court shall appoint as referee under this title any person or persons to whose appointment all parties have consented.

(b) In the case of a minor party or a party for whom a conservator of the estate has been appointed, the guardian or conservator of the estate of the party may so consent.

(Amended by Stats. 1979, Ch. 730.)



873.050

None of the following persons shall be appointed a referee under this title:

(a) A clerk or deputy clerk of the court.

(b) A former or present partner or employee of the judge.

(c) A relative within the third degree of the judge or the judge’s spouse or the spouse of such a relative.

(d) An owner of any interest in the property that is the subject of the action.

(Added by Stats. 1976, Ch. 73.)



873.060

The referee may perform any acts necessary to exercise the authority conferred by this title or by order of the court.

(Added by Stats. 1976, Ch. 73.)



873.070

The referee or any party may, on noticed motion, petition the court for instructions concerning the referee’s duties under this title.

(Added by Stats. 1976, Ch. 73.)



873.080

(a) In selling or dividing the property, the referee may, if it will be for the advantage of those interested, designate a portion of the property as a public or private way, road, or street. In connection therewith, the referee may also recommend the closure of any or all other roads on the property and allocation of the portion of the property occupied by such roads to the parties.

(b) Upon making such a designation and recommendation that is adequate to accommodate public and private needs, the referee shall report that fact to the court.

(c) Upon confirmation of the referee’s report by the court, subject to any necessary action by the appropriate public entities:

(1) The portion of the property designated as a public way, road, or street shall not be allocated to any of the parties or sold but shall be an open and public way, road, or street.

(2) The property designated as a private way, road, or street shall be a private way for the use of the parties interested.

(3) The roads recommended to be closed shall be deemed abandoned upon the terms stated in the order of confirmation.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 2 - Contracts of Referee

873.110

Subject to the limitations of this article, the court may:

(a) Authorize or approve contracts of the referee for the services and expenses of surveyors, engineers, appraisers, attorneys, real estate brokers, auctioneers, and others.

(b) Allow and direct payment of or reject claims under such contracts.

(c) Provide for the date of commencement of any lien provided by law or contract for such claims.

(Added by Stats. 1976, Ch. 73.)



873.120

(a) The referee may employ an attorney only with the approval of the court pursuant to Section 873.110.

(b) The application for approval shall be in writing and shall include the name of the attorney whom the referee wishes to employ and the necessity for the employment.

(c) The attorney so employed may not be attorney for, or associated with or employed by an attorney for, any party to the action except with the written consent of all the parties to the action.

(d) Any claim for compensation for the attorney shall detail the services performed by the attorney.

(Added by Stats. 1976, Ch. 73.)



873.130

The referee may, with the approval of the court pursuant to Section 873.110, employ a surveyor with the necessary assistants to aid in making a sale or division of property.

(Added by Stats. 1976, Ch. 73.)



873.140

The referee may, with the approval of the court pursuant to Section 873.110, employ an auctioneer, authorized to act as such in the locality, to conduct a public auction and to secure purchasers by such method for any property to be sold at public auction.

(Added by Stats. 1976, Ch. 73.)



873.150

A contract for the services of an attorney, surveyor, auctioneer, or other third person may provide for the accrual of interest at a rate not in excess of the legal rate for amounts due under the contract that are not paid within three months after the time they become due and payable.

(Added by Stats. 1976, Ch. 73.)



873.160

The referee is not personally liable on contracts made, or for expenses incurred, except as such liability is expressly assumed by the referee in writing.

(Added by Stats. 1976, Ch. 73.)









CHAPTER 5 - Division of the Property

873.210

The referee appointed by the court to make a division of the property shall divide the property and allot the several portions to the parties, quality and quantity relatively considered, according to their interests in the property as determined in the interlocutory judgment.

(Added by Stats. 1976, Ch. 73.)



873.220

As far as practical, and to the extent it can be done without material injury to the rights of the other parties, the property shall be so divided as to allot to a party any portion that embraces improvements made by that party or that party’s predecessor in interest. In such division and allotment, the value of such improvements shall be excluded.

(Added by Stats. 1976, Ch. 73.)



873.230

Where prior to the commencement of the action a party has executed a deed purporting to convey to a purchaser a portion of the property to be divided, to the extent it can be done without material injury to the rights of the other parties, the property shall be so divided as to allot that portion to the purchaser, the purchaser’s heirs or assigns, or such other action taken as to make the deed effectual as a conveyance of that portion of the property.

(Added by Stats. 1976, Ch. 73.)



873.240

Where real property consists of more than one distinct lot or parcel, the property shall be divided by such lots or parcels without other internal division to the extent that it can be done without material injury to the rights of the parties.

(Added by Stats. 1976, Ch. 73.)



873.250

(a) Where division cannot be made equally among the parties according to their interests without prejudice to the rights of some, compensation may be required to be made by one party to another to correct the inequality.

(b) No compensation shall be required to be made to others by unknown owners or by minors unless it appears that a minor has personal property sufficient for that purpose and the minor’s interest will be promoted thereby.

(Added by Stats. 1976, Ch. 73.)



873.260

Where a lien is on an undivided interest of a party, the lien shall, upon division of the property, become a charge only on the share allotted to that party.

(Added by Stats. 1976, Ch. 73.)



873.270

Where the court has determined the combined interests of two or more unknown parties, the entire portion of the property allocated to such parties shall remain undivided.

(Added by Stats. 1976, Ch. 73.)



873.280

(a) The referee shall file with the court a report of the referee’s proceedings and give written notice of filing to each party who has appeared in the action.

(b) The report shall include all of the following:

(1) A specification of the manner in which the referee has executed the referee’s trust.

(2) A description of the property divided and of the share allotted to each party, along with any recommendation as to owelty.

(3) Any recommendation as to opening and closing public and private ways, roads, streets, and easements.

(Added by Stats. 1976, Ch. 73.)



873.290

(a) Any party, upon notice to the other parties who have appeared, may move the court to confirm, modify, or set aside the report.

(b) At the hearing, the court may either confirm the report as filed or as the court may modify and enter judgment of partition accordingly or set aside the report and order preparation of a new report and, if necessary, appoint a new referee for this purpose.

(c) The division is effective and title vests in accordance therewith upon entry of judgment of partition.

(Added by Stats. 1976, Ch. 73.)






CHAPTER 6 - Sale of the Property

ARTICLE 1 - Manner of Sale

873.510

The referee appointed by the court to make a sale of the property shall sell the property in the manner and following the procedures provided in this chapter.

(Added by Stats. 1976, Ch. 73.)



873.520

The property shall be sold at public auction or private sale as the court determines will be more beneficial to the parties. For the purpose of making this determination, the court may refer the matter to the referee and take into account the referee’s report.

(Added by Stats. 1976, Ch. 73.)



873.530

Part of the property may be sold at public auction and part at private sale if it appears that to do so will be more beneficial to the parties.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 2 - Sales Procedures

873.600

Notwithstanding any other provision of this title, the court shall order sale by such methods and upon such terms as are expressly agreed to in writing by all the parties to the action.

(Added by Stats. 1976, Ch. 73.)



873.610

(a) The court may, at the time of trial or thereafter, prescribe such manner, terms, and conditions of sale not inconsistent with the provisions of this chapter as it deems proper for the particular property or sale.

(b) The court may refer the manner, terms, and conditions of sale to the referee for recommendation but shall not approve the referee’s report except following a hearing upon noticed motion.

(Added by Stats. 1976, Ch. 73.)



873.620

(a) Unless the interests and rights of the parties will be materially prejudiced thereby, the court shall order that distinct lots or parcels of real property be sold separately.

(b) The court may order that the real and personal property or any portion thereof be sold as a unit.

(Added by Stats. 1976, Ch. 73.)



873.630

The court may:

(a) Direct a sale on credit for the property or any part thereof.

(b) Prescribe such terms of credit as may be appropriate.

(c) Approve or prescribe the terms of security to be taken upon the sale, including the manner in which title to the security is to be taken, whether in a single instrument or several instruments, according to the interests of the parties.

(Added by Stats. 1976, Ch. 73.)



873.640

(a) Notice of the sale of real or personal property shall be given in the manner required for notice of sale of like property upon execution. Such notice shall also be given to every party who has appeared in the action and to such other interested persons as may have in writing requested the referee for special notice.

(b) Where real and personal property are to be sold as a unit, notice of the sale may be in the manner required for notice of sale of real property alone.

(c) The court may order such additional notice as it deems proper.

(d) Where the court orders a new sale of property pursuant to Section 873.730 or Section 873.740, notice of sale shall be as provided in this section.

(Added by Stats. 1976, Ch. 73.)



873.650

(a) The court shall prescribe the contents of the notice of sale, which shall include a description of the property, the time and place of sale, and a statement of the principal terms of sale. In place of the principal terms of sale, the notice may refer to an order of the court or to a written statement containing such information which may be inspected at the place of business of the referee or the referee’s attorney.

(b) A notice of private sale shall state a place where bids or offers will be received and a day on or after which the sale will be made.

(Added by Stats. 1976, Ch. 73.)



873.660

(a) The court may order securities listed on an established stock or bond exchange, and personal property that is perishable, that will depreciate in value if not promptly disposed of, or that will incur loss or expense by being kept, to be sold upon such notice and conditions as may be appropriate.

(b) Unless otherwise ordered by the court, title to property sold pursuant to this section passes without court confirmation. The referee is responsible for the actual value of the property until, after return and proper showing, the court approves the sale.

(Added by Stats. 1976, Ch. 73.)



873.670

(a) A sale at public auction to the highest bidder shall be held in the county in which the action is pending or such other place as may be specified by the court.

(b) Unless otherwise ordered by the court, personal property shall be present at the sale.

(c) The sale may be postponed by the referee by public declaration as provided for sales upon execution.

(Added by Stats. 1976, Ch. 73.)



873.680

(a) A sale at private sale shall not be made before the day specified in the notice of sale but shall be made within one year thereafter.

(b) The bids or offers shall be in writing and left at the place designated in the notice at any time after the first publication or, if none, the posting of the notice.

(Added by Stats. 1976, Ch. 73.)



873.690

(a) The following persons shall not purchase property sold in the action directly or indirectly:

(1) The referee.

(2) The attorney of a party.

(3) The guardian or conservator of a party, unless for the benefit of the ward or conservatee.

(b) All sales contrary to this section are void except that a sale to a bona fide purchaser following a sale contrary to this section shall not be disturbed.

(Amended by Stats. 1979, Ch. 730.)






ARTICLE 3 - Consummation of Sale

873.710

(a) Upon making a sale of property, the referee shall report the sale to the court.

(b) The referee’s report shall contain, in addition to such other information as may be appropriate, all of the following information:

(1) A description of the property sold to each purchaser.

(2) The name of the purchaser.

(3) The sale price.

(4) The terms and conditions of the sale and the security, if any, taken.

(5) Any amounts payable to lienholders.

(6) A statement as to contractual or other arrangements or conditions as to agents’ commissions.

(7) Any determination and recommendation as to opening and closing public and private ways, roads, streets, and easements.

(8) Other material facts relevant to the sale and the confirmation proceeding.

(Added by Stats. 1976, Ch. 73.)



873.720

(a) A purchaser, the referee, or any party may move the court to confirm or set aside the sale.

(b) The moving party shall give not less than 10 days’ notice of motion to:

(1) The purchaser if the purchaser is not the moving party; and

(2) All other parties who have appeared in the action.

(Added by Stats. 1976, Ch. 73.)



873.730

(a) At the hearing, the court shall examine the report and witnesses in relation to the report.

(b) The court may confirm the sale notwithstanding a variance from the prescribed terms of sale if to do so will be beneficial to the parties and will not result in substantial prejudice to persons interested in the sale.

(c) The court may vacate the sale and direct that a new sale be made if it determines any of the following:

(1) The proceedings were unfair or notice of sale was not properly given. If there is no finding at the hearing of unfairness or improper notice, the sale may thereafter not be attacked on such grounds.

(2) The sale price is disproportionate to the value of the property.

(3) It appears that a new sale will yield a sum that exceeds the sale price by at least 10 percent on the first ten thousand dollars ($10,000) and 5 percent on the amount in excess thereof, determined after a reasonable allowance for the expenses of a new sale.

(Added by Stats. 1976, Ch. 73.)



873.740

(a) If at the hearing under Section 873.730 a responsible bidder makes a written increased offer that exceeds the sale price by at least 10 percent on the first ten thousand dollars ($10,000) and 5 percent on the amount in excess thereof, the court in its discretion may do either of the following:

(1) Vacate the sale and direct that a new sale be made.

(2) Vacate the sale, accept the increased offer, and confirm the sale to the offerer.

(b) Except as provided in subdivision (c), the amount by which an increased offer exceeds the sale price is determined on the basis of the gross amount of the increased offer including any commission on the increased offer to which an agent may be entitled.

(c) Where in advance of sale the court has so ordered or the parties have so agreed, if an increased offer is made by a party to the action who is not represented by an agent, the amount by which an increased offer of a nonparty exceeds the sale price is determined on the basis of the net amount of the increased offer excluding any commission on the increased offer to which an agent may be entitled.

(Added by Stats. 1976, Ch. 73.)



873.745

The amount of agents’ commissions on the sale, if any, shall be fixed by the court and divided or limited in the manner provided for private sales of real property in decedents’ estates.

(Added by Stats. 1976, Ch. 73.)



873.750

(a) Upon confirmation of a sale, the court shall order the referee to execute a conveyance or other instrument of transfer, to collect the proceeds, take security, and perform other acts required to consummate the sale.

(b) The order may direct the referee concerning the distribution, deposit, or securing of sale deposits and sale proceeds.

(Added by Stats. 1976, Ch. 73.)



873.760

If the purchaser, after the confirmation of the sale, fails to pay the sale price, the purchaser is subject to the court’s jurisdiction and to further proceedings in the action. Upon such failure, a party, or the referee, may upon notice move the court to order either of the following forms of relief:

(a) Resale of the property upon notice as provided in this chapter. If any loss is occasioned thereby, the referee may recover the amount of such loss and costs and expenses incurred, including a reasonable attorney’s fee, from the purchaser who failed to pay.

(b) Maintenance by the referee of an action against the purchaser for the amount of the sale price. If the referee recovers judgment, the referee shall be awarded a reasonable attorney’s fee against the purchaser.

(Added by Stats. 1976, Ch. 73.)



873.770

Where the purchaser is a party or lienholder entitled to a share of the proceeds of sale, the referee may:

(a) Take the purchaser’s receipt for so much of the proceeds of sale as belongs to the purchaser.

(b) Take security, or other arrangement satisfactory to the referee, for payment of amounts which are or may become due from the purchaser on account of the expenses of sale, general costs of the action, and costs of the reference.

(Added by Stats. 1976, Ch. 73.)



873.780

The court may make orders relating to the closing of a sale after confirmation, including escrow and closing provisions and, if the referee and purchaser so agree and the court upon noticed motion determines it will not result in substantial prejudice to the parties, may make adjustments varying the terms of sale based on after-discovered defects.

(Added by Stats. 1976, Ch. 73.)



873.790

(a) Upon fulfillment of the terms of sale, the referee shall execute a conveyance or other instrument of transfer to the purchaser.

(b) The conveyance or transfer of real property and the order authorizing such conveyance or transfer shall be recorded in each county in which the property is located.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 4 - Disposition of Proceeds of Sale

873.810

The court shall order the proceeds of sale and any security therefor to be paid, transferred, deposited in court, placed in trust, or invested in State of California or United States government obligations or interest-bearing accounts in an institution whose accounts are insured by an agency of the federal government, to or for the benefit of the persons in interest entitled thereto, as may be appropriate or as specifically provided in this article.

(Added by Stats. 1976, Ch. 73.)



873.820

The proceeds of sale for any property sold shall be applied in the following order:

(a) Payment of the expenses of sale.

(b) Payment of the other costs of partition in whole or in part or to secure any cost of partition later allowed.

(c) Payment of any liens on the property in their order of priority except liens which under the terms of sale are to remain on the property.

(d) Distribution of the residue among the parties in proportion to their shares as determined by the court.

(Added by Stats. 1976, Ch. 73.)



873.830

Where a part only of the property is sold, a tenant for life or years in an undivided share of the whole property may have his estate equitably set off in any part of the property not sold by way of complete or partial satisfaction of his share of the proceeds.

(Added by Stats. 1976, Ch. 73.)



873.840

(a) The court shall ascertain the proportion of the proceeds of sale that will be a just and reasonable sum for the satisfaction of the estate of a tenant for life or years and shall order such amount distributed to him or held for his benefit.

(b) The court shall ascertain the proportional value of any vested or contingent future right or estate in the property and shall direct such proportion of the proceeds of sale to be distributed, secured, or held in such a manner as to protect the rights and interests of the parties.

(c) Notwithstanding any other provision of this section, in the case of an estate for life or defeasible estate with remainder over, the court may direct that the entire proceeds of sale be placed in trust as provided in this section upon a showing that the establishment of such a trust is economically feasible and will serve the best interests of the parties. The court shall appoint a trustee, upon security satisfactory to the court, who under court supervision shall invest and reinvest the proceeds, pay the income of the investments, if any, to the life tenant or owner of the defeasible interest, and upon termination of the life or defeasible estate, deliver or pay the corpus of the trust estate to the remainderman. The court shall retain jurisdiction over the settlement of the accounts of the trustee and in all matters necessary for the proper administration of the trust and the final distribution of the trust fund.

(Added by Stats. 1976, Ch. 73.)



873.850

When the proceeds of the sale belonging to persons who are parties to the action, whether known or unknown, have not been allocated among such parties, the action may be continued as between such parties, for the determination of their respective claims thereto, which must be ascertained and adjudged by the court. Further testimony may be taken in court, or by a referee, at the discretion of the court, and the court may, if necessary, require such parties to present the facts or law in controversy, by pleadings, as in an original action.

(Added by Stats. 1976, Ch. 73.)









CHAPTER 7 - Partition by Appraisal

873.910

When the interests of all parties are undisputed or have been adjudicated, the parties may agree upon a partition by appraisal pursuant to this chapter.

(Added by Stats. 1976, Ch. 73.)



873.920

The agreement shall be in writing filed with the clerk of court and shall include:

(a) A description of the property.

(b) The names of the parties and their interests.

(c) The names of the parties who are willing to acquire the interests.

(d) The name or names of a person or persons to whose appointment as referee or referees the parties consent.

(e) The date or dates as of which the interests to be acquired are to be appraised.

(f) Other terms mutually agreed upon which may include, but are not limited to, provisions relating to abandonment of the action if the appraised value of the interest to be acquired exceeds a stated amount, required deposits on account of purchase price, terms of any credit, title and objections to title, and payment of the expenses of the procedure authorized by this chapter and of costs of the action.

(Added by Stats. 1976, Ch. 73.)



873.930

(a) Any party to the agreement may, upon noticed motion, apply to the court for approval of the agreement.

(b) If the court determines that the agreement complies with Section 873.920 and that the terms and conditions are equitable, it shall approve the agreement and stay any pending division or sale of the property.

(Added by Stats. 1976, Ch. 73.)



873.940

The court shall appoint one referee or, if provided in the agreement, three referees to appraise the property and the interests involved. The referee shall report the valuations and other findings to the court in writing filed with the clerk.

(Added by Stats. 1976, Ch. 73.)



873.950

Any party to the agreement or the referee, upon 10 days’ notice to the referee if the referee is not the moving party and to the other parties to the agreement, may move the court to confirm, modify, or set aside the report.

(Added by Stats. 1976, Ch. 73.)



873.960

At the hearing, the court shall examine the report and witnesses. If the court determines that the proceedings have been regularly conducted, that transfer of title to the interests may regularly be made, and that no facts appear which would make such transfer inequitable, it shall confirm the report and order the interests transferred to the acquiring parties in proportion to their respective interests, or in such other proportion as is set out in the agreement. The order shall be conditioned upon payment of the amounts fixed as the purchase price and any other amounts required by the agreement, the giving of any required security, and payment by the parties of the expenses of the procedure authorized by this chapter and of the general costs of the partition or an appropriate share thereof. Thereafter the court, upon motion of a party to the agreement or of the referee, made upon not less than 10 days’ notice to the parties who have appeared, shall determine whether the conditions have been fulfilled and, if so, shall enter judgment confirming the transfer; otherwise, upon such further proceedings as may be ordered, the action or proceeding shall be ordered terminated.

(Added by Stats. 1976, Ch. 73.)



873.970

The agreement binds the heirs, executors, administrators, successors, and assigns of the parties. In the event of default, the aggrieved parties may specifically enforce the agreement by further proceedings in the action or may pursue any other remedy they may have at law or in equity.

(Added by Stats. 1976, Ch. 73.)



873.980

The provisions of this chapter are cumulative and if, for default or other cause, interests are not transferred and acquired pursuant to this chapter, the parties may pursue their other rights of partition, subject to Section 873.970.

(Added by Stats. 1976, Ch. 73.)






CHAPTER 8 - Costs of Partition

ARTICLE 1 - Allowance and Apportionment of Costs of Partition

874.010

The costs of partition include:

(a) Reasonable attorney’s fees incurred or paid by a party for the common benefit.

(b) The fee and expenses of the referee.

(c) The compensation provided by contract for services of a surveyor or other person employed by the referee in the action.

(d) The reasonable costs of a title report procured pursuant to Section 872.220 with interest thereon at the legal rate from the time of payment or, if paid before commencement of the action, from the time of commencement of the action.

(e) Other disbursements or expenses determined by the court to have been incurred or paid for the common benefit.

(Added by Stats. 1976, Ch. 73.)



874.020

The costs of partition include reasonable expenses, including attorney’s fees, necessarily incurred by a party for the common benefit in prosecuting or defending other actions or other proceedings for the protection, confirmation, or perfection of title, setting the boundaries, or making a survey of the property, with interest thereon at the legal rate from the time of making the expenditures.

(Added by Stats. 1976, Ch. 73.)



874.030

Where disbursements have been made by a party under the direction of the court, interest at the legal rate shall be allowed thereon from the time of making such disbursements.

(Added by Stats. 1976, Ch. 73.)



874.040

Except as otherwise provided in this article, the court shall apportion the costs of partition among the parties in proportion to their interests or make such other apportionment as may be equitable.

(Added by Stats. 1976, Ch. 73.)



874.050

(a) The court may order that the share of the costs apportioned to a future interest be paid by other parties to the action or by the persons who are then the presumptive owners of the future interest.

(b) Where the court orders payment pursuant to this section, such payment is subject to a right of reimbursement, with interest at the legal rate, secured by a charge upon the future interest.

(Added by Stats. 1976, Ch. 73.)






ARTICLE 2 - Payment of Costs of Partition

874.110

(a) The costs of partition as apportioned by the court may be ordered paid in whole or in part prior to judgment.

(b) Any costs that remain unpaid shall be included and specified in the judgment.

(Added by Stats. 1976, Ch. 73.)



874.120

(a) The costs shall be a lien on the share of the party specified.

(b) A lien imposed by this section has priority over any other lien on the share except those imposed under this section.

(Added by Stats. 1976, Ch. 73.)



874.130

Upon application of a person entitled to a lien imposed under this article and upon a showing of good cause, the court may order a sale of all or a portion of the property before or after judgment for the benefit of all such lien claimants without priority among them.

(Added by Stats. 1976, Ch. 73.)



874.140

A judgment for unpaid costs of partition may be enforced by the person entitled to the costs in the manner provided for enforcement of money judgments generally against the share of the party specified in the judgment or against other property of the party.

(Amended by Stats. 1982, Ch. 497, Sec. 60. Operative July 1, 1983, by Sec. 185 of Ch. 497.)









CHAPTER 9 - Judgment

874.210

The judgment in the action is binding and conclusive on all of the following:

(a) All persons known and unknown who were parties to the action and who have or claim any interest in the property, whether present or future, vested or contingent, legal or beneficial, several or undivided.

(b) All persons not in being or not ascertainable at the time the judgment is entered who have any remainder interest in the property, or any part thereof, after the determination of a particular estate therein and who by any contingency may be entitled to a beneficial interest in the property, provided the judge shall make appropriate provision for the protection of such interests.

(c) Except as provided in Section 874.225, all persons who were not parties to the action and who have or claim any interest in the property which was not of record at the time the lis pendens was filed, or if none was filed, at the time the judgment was recorded.

(Amended by Stats. 1984, Ch. 20, Sec. 5.)



874.225

Except to the extent provided in Section 1908, the judgment does not affect a claim in the property or part thereof of any person who was not a party to the action if any of the following conditions is satisfied:

(a) The claim was of record at the time the lis pendens was filed or, if none was filed, at the time the judgment was recorded.

(b) The claim was actually known to the plaintiff or would have been reasonably apparent from an inspection of the property at the time the lis pendens was filed or, if none was filed, at the time the judgment was entered. For the purpose of this subdivision, a “claim in the property or part thereof” of any person means the interest of the person in the portion of the property or proceeds of sale thereof allocated to the plaintiff. Nothing in this subdivision shall be construed to impair the rights of a bona fide purchaser or encumbrancer for value dealing with the plaintiff or the plaintiff’s successors in interest.

(Added by Stats. 1984, Ch. 20, Sec. 7.)



874.240

A conveyance or transfer pursuant to Sections 873.750 and 873.790 or Section 873.960 is binding and conclusive, in the same manner as a judgment.

(Added by Stats. 1976, Ch. 73.)









TITLE 11 - CONTRIBUTION AMONG JOINT JUDGMENT DEBTORS

CHAPTER 1 - Releases From and Contribution Among Joint Tortfeasors

875

(a) Where a money judgment has been rendered jointly against two or more defendants in a tort action there shall be a right of contribution among them as hereinafter provided.

(b) Such right of contribution shall be administered in accordance with the principles of equity.

(c) Such right of contribution may be enforced only after one tortfeasor has, by payment, discharged the joint judgment or has paid more than his pro rata share thereof. It shall be limited to the excess so paid over the pro rata share of the person so paying and in no event shall any tortfeasor be compelled to make contribution beyond his own pro rata share of the entire judgment.

(d) There shall be no right of contribution in favor of any tortfeasor who has intentionally injured the injured person.

(e) A liability insurer who by payment has discharged the liability of a tortfeasor judgment debtor shall be subrogated to his right of contribution.

(f) This title shall not impair any right of indemnity under existing law, and where one tortfeasor judgment debtor is entitled to indemnity from another there shall be no right of contribution between them.

(g) This title shall not impair the right of a plaintiff to satisfy a judgment in full as against any tortfeasor judgment debtor.

(Added by Stats. 1957, Ch. 1700.)



876

(a) The pro rata share of each tortfeasor judgment debtor shall be determined by dividing the entire judgment equally among all of them.

(b) Where one or more persons are held liable solely for the tort of one of them or of another, as in the case of the liability of a master for the tort of his servant, they shall contribute a single pro rata share, as to which there may be indemnity between them.

(Added by Stats. 1957, Ch. 1700.)



877

Where a release, dismissal with or without prejudice, or a covenant not to sue or not to enforce judgment is given in good faith before verdict or judgment to one or more of a number of tortfeasors claimed to be liable for the same tort, or to one or more other co-obligors mutually subject to contribution rights, it shall have the following effect:

(a) It shall not discharge any other such party from liability unless its terms so provide, but it shall reduce the claims against the others in the amount stipulated by the release, the dismissal or the covenant, or in the amount of the consideration paid for it, whichever is the greater.

(b) It shall discharge the party to whom it is given from all liability for any contribution to any other parties.

(c) This section shall not apply to co-obligors who have expressly agreed in writing to an apportionment of liability for losses or claims among themselves.

(d) This section shall not apply to a release, dismissal with or without prejudice, or a covenant not to sue or not to enforce judgment given to a co-obligor on an alleged contract debt where the contract was made prior to January 1, 1988.

(Amended by Stats. 2011, Ch. 296, Sec. 39. Effective January 1, 2012.)



877.5

(a) Where an agreement or covenant is made which provides for a sliding scale recovery agreement between one or more, but not all, alleged defendant tortfeasors and the plaintiff or plaintiffs:

(1) The parties entering into any such agreement or covenant shall promptly inform the court in which the action is pending of the existence of the agreement or covenant and its terms and provisions.

(2) If the action is tried before a jury, and a defendant party to the agreement is called as a witness at trial, the court shall, upon motion of a party, disclose to the jury the existence and content of the agreement or covenant, unless the court finds that this disclosure will create substantial danger of undue prejudice, of confusing the issues, or of misleading the jury.

The jury disclosure herein required shall be no more than necessary to inform the jury of the possibility that the agreement may bias the testimony of the witness.

(b) As used in this section, a “sliding scale recovery agreement” means an agreement or covenant between a plaintiff or plaintiffs and one or more, but not all, alleged tortfeasor defendants, which limits the liability of the agreeing tortfeasor defendants to an amount which is dependent upon the amount of recovery which the plaintiff is able to recover from the nonagreeing defendant or defendants. This includes, but is not limited to, agreements within the scope of Section 877, and agreements in the form of a loan from the agreeing tortfeasor defendant or defendants to the plaintiff or plaintiffs which is repayable in whole or in part from the recovery against the nonagreeing tortfeasor defendant or defendants.

(c) No sliding scale recovery agreement is effective unless, at least 72 hours prior to entering into the agreement, a notice of intent to enter into an agreement has been served on all nonsignatory alleged defendant tortfeasors. However, upon a showing of good cause, the court or a judge thereof may allow a shorter time. The failure to comply with the notice requirements of this subdivision shall not constitute good cause to delay commencement of trial.

(Amended by Stats. 1990, Ch. 17, Sec. 1.)



877.6

(a) (1) Any party to an action in which it is alleged that two or more parties are joint tortfeasors or co-obligors on a contract debt shall be entitled to a hearing on the issue of the good faith of a settlement entered into by the plaintiff or other claimant and one or more alleged tortfeasors or co-obligors, upon giving notice in the manner provided in subdivision (b) of Section 1005. Upon a showing of good cause, the court may shorten the time for giving the required notice to permit the determination of the issue to be made before the commencement of the trial of the action, or before the verdict or judgment if settlement is made after the trial has commenced.

(2) In the alternative, a settling party may give notice of settlement to all parties and to the court, together with an application for determination of good faith settlement and a proposed order. The application shall indicate the settling parties, and the basis, terms, and amount of the settlement. The notice, application, and proposed order shall be given by certified mail, return receipt requested. Proof of service shall be filed with the court. Within 25 days of the mailing of the notice, application, and proposed order, or within 20 days of personal service, a nonsettling party may file a notice of motion to contest the good faith of the settlement. If none of the nonsettling parties files a motion within 25 days of mailing of the notice, application, and proposed order, or within 20 days of personal service, the court may approve the settlement. The notice by a nonsettling party shall be given in the manner provided in subdivision (b) of Section 1005. However, this paragraph shall not apply to settlements in which a confidentiality agreement has been entered into regarding the case or the terms of the settlement.

(b) The issue of the good faith of a settlement may be determined by the court on the basis of affidavits served with the notice of hearing, and any counteraffidavits filed in response, or the court may, in its discretion, receive other evidence at the hearing.

(c) A determination by the court that the settlement was made in good faith shall bar any other joint tortfeasor or co-obligor from any further claims against the settling tortfeasor or co-obligor for equitable comparative contribution, or partial or comparative indemnity, based on comparative negligence or comparative fault.

(d) The party asserting the lack of good faith shall have the burden of proof on that issue.

(e) When a determination of the good faith or lack of good faith of a settlement is made, any party aggrieved by the determination may petition the proper court to review the determination by writ of mandate. The petition for writ of mandate shall be filed within 20 days after service of written notice of the determination, or within any additional time not exceeding 20 days as the trial court may allow.

(1) The court shall, within 30 days of the receipt of all materials to be filed by the parties, determine whether or not the court will hear the writ and notify the parties of its determination.

(2) If the court grants a hearing on the writ, the hearing shall be given special precedence over all other civil matters on the calendar of the court except those matters to which equal or greater precedence on the calendar is granted by law.

(3) The running of any period of time after which an action would be subject to dismissal pursuant to the applicable provisions of Chapter 1.5 (commencing with Section 583.110) of Title 8 of Part 2 shall be tolled during the period of review of a determination pursuant to this subdivision.

(Amended by Stats. 2001, Ch. 812, Sec. 7. Effective January 1, 2002.)



878

Judgment for contribution may be entered by one tortfeasor judgment debtor against other tortfeasor judgment debtors by motion upon notice. Notice of such motion shall be given to all parties in the action, including the plaintiff or plaintiffs, at least 10 days before the hearing thereon. Such notice shall be accompanied by an affidavit setting forth any information which the moving party may have as to the assets of defendants available for satisfaction of the judgment or claim for contribution.

(Added by Stats. 1957, Ch. 1700.)



879

If any provision of this title or the application thereof to any person is held invalid, such invalidity shall not affect other provisions or applications of the title which can be given effect without the invalid provision or application and to this end the provisions of this title are declared to be severable.

(Added by Stats. 1957, Ch. 1700.)



880

This title shall become effective as to causes of action accruing on or after January 1, 1958.

(Added by Stats. 1957, Ch. 1700.)






CHAPTER 2 - Contribution Among Other Judgment Debtors

881

This chapter governs contribution among joint judgment debtors other than joint tortfeasors.

(Added by Stats. 1982, Ch. 497, Sec. 63. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



882

If two or more judgment debtors are jointly liable on a money judgment:

(a) A judgment debtor who has satisfied more than his or her due proportion of the judgment, whether voluntarily or through enforcement procedures, may compel contribution from another judgment debtor who has satisfied less than his or her due proportion of the judgment.

(b) If the judgment is based upon an obligation of one judgment debtor as surety for another and the surety satisfies the judgment or any part thereof, whether voluntarily or through enforcement procedures, the surety may compel repayment from the principal.

(Added by Stats. 1982, Ch. 497, Sec. 63. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



883

(a) A judgment debtor entitled to compel contribution or repayment pursuant to this chapter may apply on noticed motion to the court that entered the judgment for an order determining liability for contribution or repayment. The application shall be made at any time before the judgment is satisfied in full or within 30 days thereafter.

(b) The order determining liability for contribution or repayment entitles the judgment debtor to the benefit of the judgment to enforce the liability, including every remedy that the judgment creditor has against the persons liable, to the extent of the liability.

(c) Nothing in this section limits any other remedy that a judgment debtor entitled to contribution or repayment may have.

(Amended by Stats. 1998, Ch. 77, Sec. 1. Effective January 1, 1999.)









TITLE 13 - APPEALS IN CIVIL ACTIONS

CHAPTER 1 - Appeals in General

901

A judgment or order in a civil action or proceeding may be reviewed as prescribed in this title. The Judicial Council shall prescribe rules for the practice and procedure on appeal not inconsistent with the provisions of this title.

(Added by Stats. 1968, Ch. 385.)



902

Any party aggrieved may appeal in the cases prescribed in this title. A party appealing is known as an appellant, and an adverse party as a respondent.

(Added by Stats. 1968, Ch. 385.)



902.1

In any case in which a notice was required pursuant to subdivision (e) of Section 664.5, the Attorney General shall have the right to intervene and participate in any appeal taken therefrom. These rights shall apply regardless of whether the Attorney General participated in the case in the trial court. However, the Attorney General has no direct right to appeal. If the Attorney General elects not to intervene and participate in the appeal, he or she shall file a statement with the Legislature and the Judicial Council stating the reason or reasons for the decision not to intervene and participate in the appeal. This statement may be in the form of an annual report to the Legislature and Judicial Council and that report shall be a matter of public record.

(Added by Stats. 1997, Ch. 259, Sec. 2. Effective January 1, 1998.)



903

In the event of the death of any person who would, if still alive, have a right of appeal, either the attorney of record representing the decedent in the court in which the judgment was rendered, or the executor or administrator of the estate of the decedent, may file a notice of appeal therefrom within the time within which the decedent could have filed such a notice if he had survived.

(Added by Stats. 1968, Ch. 385.)



904

An appeal may be taken in a civil action or proceeding as provided in Sections 904.1, 904.2, 904.3, and 904.5.

(Amended by Stats. 2007, Ch. 263, Sec. 9.5. Effective January 1, 2008.)



904.1

(a) An appeal, other than in a limited civil case, is to the court of appeal. An appeal, other than in a limited civil case, may be taken from any of the following:

(1) From a judgment, except (A) an interlocutory judgment, other than as provided in paragraphs (8), (9), and (11), or (B) a judgment of contempt that is made final and conclusive by Section 1222.

(2) From an order made after a judgment made appealable by paragraph (1).

(3) From an order granting a motion to quash service of summons or granting a motion to stay the action on the ground of inconvenient forum, or from a written order of dismissal under Section 581d following an order granting a motion to dismiss the action on the ground of inconvenient forum.

(4) From an order granting a new trial or denying a motion for judgment notwithstanding the verdict.

(5) From an order discharging or refusing to discharge an attachment or granting a right to attach order.

(6) From an order granting or dissolving an injunction, or refusing to grant or dissolve an injunction.

(7) From an order appointing a receiver.

(8) From an interlocutory judgment, order, or decree, hereafter made or entered in an action to redeem real or personal property from a mortgage thereof, or a lien thereon, determining the right to redeem and directing an accounting.

(9) From an interlocutory judgment in an action for partition determining the rights and interests of the respective parties and directing partition to be made.

(10) From an order made appealable by the provisions of the Probate Code or the Family Code.

(11) From an interlocutory judgment directing payment of monetary sanctions by a party or an attorney for a party if the amount exceeds five thousand dollars ($5,000).

(12) From an order directing payment of monetary sanctions by a party or an attorney for a party if the amount exceeds five thousand dollars ($5,000).

(13) From an order granting or denying a special motion to strike under Section 425.16.

(b) Sanction orders or judgments of five thousand dollars ($5,000) or less against a party or an attorney for a party may be reviewed on an appeal by that party after entry of final judgment in the main action, or, at the discretion of the court of appeal, may be reviewed upon petition for an extraordinary writ.

(Amended by Stats. 2007, Ch. 43, Sec. 9. Effective January 1, 2008.)



904.2

An appeal of a ruling by a superior court judge or other judicial officer in a limited civil case is to the appellate division of the superior court. An appeal of a ruling by a superior court judge or other judicial officer in a limited civil case may be taken from any of the following:

(a) From a judgment, except (1) an interlocutory judgment, or (2) a judgment of contempt that is made final and conclusive by Section 1222.

(b) From an order made after a judgment made appealable by subdivision (a).

(c) From an order changing or refusing to change the place of trial.

(d) From an order granting a motion to quash service of summons or granting a motion to stay the action on the ground of inconvenient forum, or from a written order of dismissal under Section 581d following an order granting a motion to dismiss the action on the ground of inconvenient forum.

(e) From an order granting a new trial or denying a motion for judgment notwithstanding the verdict.

(f) From an order discharging or refusing to discharge an attachment or granting a right to attach order.

(g) From an order granting or dissolving an injunction, or refusing to grant or dissolve an injunction.

(h) From an order appointing a receiver.

(Amended by Stats. 2007, Ch. 43, Sec. 10. Effective January 1, 2008.)



904.3

An appeal shall not be taken from a judgment of the appellate division of a superior court granting or denying a petition for issuance of a writ of mandamus or prohibition directed to the superior court, or a judge thereof, in a limited civil case or a misdemeanor or infraction case. An appellate court may, in its discretion, upon petition for extraordinary writ, review the judgment.

(Added by Stats. 2007, Ch. 43, Sec. 11. Effective January 1, 2008.)



904.5

Appeals from the small claims division of a superior court shall be governed by the Small Claims Act (Chapter 5.5 (commencing with Section 116.110) of Title 1 of Part 1).

(Amended by Stats. 2002, Ch. 784, Sec. 70. Effective January 1, 2003.)



906

Upon an appeal pursuant to Section 904.1 or 904.2, the reviewing court may review the verdict or decision and any intermediate ruling, proceeding, order or decision which involves the merits or necessarily affects the judgment or order appealed from or which substantially affects the rights of a party, including, on any appeal from the judgment, any order on motion for a new trial, and may affirm, reverse or modify any judgment or order appealed from and may direct the proper judgment or order to be entered, and may, if necessary or proper, direct a new trial or further proceedings to be had. The respondent, or party in whose favor the judgment was given, may, without appealing from such judgment, request the reviewing court to and it may review any of the foregoing matters for the purpose of determining whether or not the appellant was prejudiced by the error or errors upon which he relies for reversal or modification of the judgment from which the appeal is taken. The provisions of this section do not authorize the reviewing court to review any decision or order from which an appeal might have been taken.

(Amended by Stats. 1976, Ch. 1288.)



907

When it appears to the reviewing court that the appeal was frivolous or taken solely for delay, it may add to the costs on appeal such damages as may be just.

(Added by Stats. 1968, Ch. 385.)



908

When the judgment or order is reversed or modified, the reviewing court may direct that the parties be returned so far as possible to the positions they occupied before the enforcement of or execution on the judgment or order. In doing so, the reviewing court may order restitution on reasonable terms and conditions of all property and rights lost by the erroneous judgment or order, so far as such restitution is consistent with rights of third parties and may direct the entry of a money judgment sufficient to compensate for property or rights not restored. The reviewing court may take evidence and make findings concerning such matters or may, by order, refer such matters to the trial court for determination.

(Added by Stats. 1968, Ch. 385.)



909

In all cases where trial by jury is not a matter of right or where trial by jury has been waived, the reviewing court may make factual determinations contrary to or in addition to those made by the trial court. The factual determinations may be based on the evidence adduced before the trial court either with or without the taking of evidence by the reviewing court. The reviewing court may for the purpose of making the factual determinations or for any other purpose in the interests of justice, take additional evidence of or concerning facts occurring at any time prior to the decision of the appeal, and may give or direct the entry of any judgment or order and may make any further or other order as the case may require. This section shall be liberally construed to the end among others that, where feasible, causes may be finally disposed of by a single appeal and without further proceedings in the trial court except where in the interests of justice a new trial is required on some or all of the issues.

(Amended by Stats. 1981, Ch. 900, Sec. 7.)



911

A court of appeal may order any case on appeal to a superior court in its district transferred to it for hearing and decision as provided by rules of the Judicial Council when the superior court certifies, or the court of appeal determines, that the transfer appears necessary to secure uniformity of decision or to settle important questions of law.

No case in which there is a right on appeal to a trial anew in the superior court shall be transferred pursuant to this section before a decision in the case becomes final therein.

A court to which any case is transferred pursuant to this section shall have similar power to review any matter and make orders and judgments as the appellate division of the superior court would have in the case, except that if the case was tried anew in the superior court, the court of appeal shall have similar power to review any matter and make orders and judgments as it has in a case appealed pursuant to Section 904.1.

(Amended by Stats. 1998, Ch. 931, Sec. 103. Effective September 28, 1998.)



912

Upon final determination of an appeal by the reviewing court, the clerk of the court shall remit to the trial court a certified copy of the judgment or order of the reviewing court and of its opinion, if any. The clerk of the trial court shall file the certified copy of the judgment and opinion of the reviewing court, shall attach that copy to the judgment roll if the appeal was from a judgment, and shall enter a note of the judgment of the reviewing court stating whether the judgment or order appealed from has been affirmed, reversed or modified, in the margin of the original entry of the judgment or order, and also in the register of actions.

(Amended by Stats. 2002, Ch. 664, Sec. 49. Effective January 1, 2003.)



913

The dismissal of an appeal shall be with prejudice to the right to file another appeal within the time permitted, unless the dismissal is expressly made without prejudice to another appeal.

(Added by Stats. 1968, Ch. 385.)



914

When the right to a phonographic report has not been waived and when it shall be impossible to have a phonographic report of the trial transcribed by a stenographic reporter as provided by law or by rule, because of the death or disability of a reporter who participated as a stenographic reporter at the trial or because of the loss or destruction, in whole or in substantial part, of the notes of such reporter, the trial court or a judge thereof, or the reviewing court shall have power to set aside and vacate the judgment, order or decree from which an appeal has been taken or is to be taken and to order a new trial of the action or proceeding.

(Added by Stats. 1968, Ch. 385.)






CHAPTER 2 - Stay of Enforcement and Other Proceedings

916

(a) Except as provided in Sections 917.1 to 917.9, inclusive, and in Section 116.810, the perfecting of an appeal stays proceedings in the trial court upon the judgment or order appealed from or upon the matters embraced therein or affected thereby, including enforcement of the judgment or order, but the trial court may proceed upon any other matter embraced in the action and not affected by the judgment or order.

(b) When there is a stay of proceedings other than the enforcement of the judgment, the trial court shall have jurisdiction of proceedings related to the enforcement of the judgment as well as any other matter embraced in the action and not affected by the judgment or order appealed from.

(Amended by Stats. 1990, Ch. 1305, Sec. 8.)



917.1

(a) Unless an undertaking is given, the perfecting of an appeal shall not stay enforcement of the judgment or order in the trial court if the judgment or order is for any of the following:

(1) Money or the payment of money, whether consisting of a special fund or not, and whether payable by the appellant or another party to the action.

(2) Costs awarded pursuant to Section 998 which otherwise would not have been awarded as costs pursuant to Section 1033.5.

(3) Costs awarded pursuant to Section 1141.21 which otherwise would not have been awarded as costs pursuant to Section 1033.5.

(b) The undertaking shall be on condition that if the judgment or order or any part of it is affirmed or the appeal is withdrawn or dismissed, the party ordered to pay shall pay the amount of the judgment or order, or the part of it as to which the judgment or order is affirmed, as entered after the receipt of the remittitur, together with any interest which may have accrued pending the appeal and entry of the remittitur, and costs which may be awarded against the appellant on appeal. This section shall not apply in cases where the money to be paid is in the actual or constructive custody of the court; and such cases shall be governed, instead, by the provisions of Section 917.2. The undertaking shall be for double the amount of the judgment or order unless given by an admitted surety insurer in which event it shall be for one and one-half times the amount of the judgment or order. The liability on the undertaking may be enforced if the party ordered to pay does not make the payment within 30 days after the filing of the remittitur from the reviewing court.

(c) If a surety on the undertaking pays the judgment, either with or without action, after the judgment is affirmed, the surety is substituted to the rights of the creditor and is entitled to control, enforce, and satisfy the judgment, in all respects as if the surety had recovered the judgment.

(d) Costs awarded by the trial court under Chapter 6 (commencing with Section 1021) of Title 14 shall be included in the amount of the judgment or order for the purpose of applying paragraph (1) of subdivision (a) and subdivision (b). However, no undertaking shall be required pursuant to this section solely for costs awarded under Chapter 6 (commencing with Section 1021) of Title 14.

(Amended by Stats. 1993, Ch. 456, Sec. 13. Effective January 1, 1994.)



917.15

The perfecting of an appeal shall not stay enforcement of the judgment or order in the trial court if the judgment or order appealed from, or the administrative order which is the subject of the trial court proceeding, was issued pursuant to either of the following:

(a) Subdivision (a) of Section 25358.3 of the Health and Safety Code and ordered a responsible party to take appropriate removal or remedial actions in response to a release or a threatened release of a hazardous substance.

(b) Section 25181 of the Health and Safety Code and ordered the party to comply with Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code or any rule, regulation, permit, covenant, standard, requirement, or order issued, adopted or executed pursuant to that Chapter 6.5.

(Added by Stats. 1985, Ch. 1492, Sec. 1.)



917.2

The perfecting of an appeal shall not stay enforcement of the judgment or order of the trial court if the judgment or order appealed from directs the assignment or delivery of personal property, including documents, whether by the appellant or another party to the action, or the sale of personal property upon the foreclosure of a mortgage, or other lien thereon, unless an undertaking in a sum and upon conditions fixed by the trial court, is given that the appellant or party ordered to assign or deliver the property will obey and satisfy the order of the reviewing court, and will not commit or suffer to be committed any damage to the property, and that if the judgment or order appealed from is affirmed, or the appeal is withdrawn or dismissed, the appellant shall pay the damage suffered to such property and the value of the use of such property for the period of the delay caused by the appeal. The appellant may cause the property to be placed in the custody of an officer designated by the court to abide the order of the reviewing court, and such fact shall be considered by the court in fixing the amount of the undertaking. If the judgment or order appealed from directs the sale of perishable property the trial court may order such property to be sold and the proceeds thereof to be deposited with the clerk of the trial court to abide the order of the reviewing court; such fact shall be considered by the court in fixing the amount of the undertaking.

(Amended by Stats. 1972, Ch. 546.)



917.3

The perfecting of an appeal shall not stay enforcement of the judgment or order in the trial court if the judgment or order appealed from directs the execution of one or more instruments unless the instrument or instruments are executed and deposited in the office of the clerk of the court where the original judgment or order is entered to abide the order of the reviewing court.

(Added by Stats. 1968, Ch. 385.)



917.4

The perfecting of an appeal shall not stay enforcement of the judgment or order in the trial court if the judgment or order appealed from directs the sale, conveyance or delivery of possession of real property which is in the possession or control of the appellant or the party ordered to sell, convey or deliver possession of the property, unless an undertaking in a sum fixed by the trial court is given that the appellant or party ordered to sell, convey or deliver possession of the property will not commit or suffer to be committed any waste thereon and that if the judgment or order appealed from is affirmed, or the appeal is withdrawn or dismissed, the appellant shall pay the damage suffered by the waste and the value of the use and occupancy of the property, or the part of it as to which the judgment or order is affirmed, from the time of the taking of the appeal until the delivery of the possession of the property. If the judgment or order directs the sale of mortgaged real property and the payment of any deficiency, the undertaking shall also provide for the payment of any deficiency.

(Amended by Stats. 1982, Ch. 517, Sec. 156.)



917.5

The perfecting of an appeal shall not stay enforcement of the judgment or order in the trial court if the judgment or order appealed from appoints a receiver, unless an undertaking in a sum fixed by the trial court is given on condition that if the judgment or order is affirmed or the appeal is withdrawn, or dismissed, the appellant will pay all damages which the respondent may sustain by reason of the stay in the enforcement of the judgment.

(Amended by Stats. 1982, Ch. 517, Sec. 157.)



917.6

The perfecting of an appeal shall not stay enforcement of the judgment or order in the trial court if the judgment or order appealed from directs the performance of two or more of the acts specified in Sections 917.1 through 917.5, unless the appellant complies with the requirements of each applicable section.

(Added by Stats. 1968, Ch. 385.)



917.65

The perfecting of an appeal shall not stay enforcement of a right to attach order unless an undertaking is given. The undertaking shall be in the amount specified in the right to attach order as the amount to be secured by the attachment. The undertaking shall be on condition that if the right to attach order is not reversed and the plaintiff recovers judgment in the action in which the right to attach order was issued, the appellant shall pay the amount of the judgment, together with any interest which may have accrued. The liability on the undertaking may be enforced if the judgment is not paid within 30 days after it becomes final. If a surety on the undertaking pays the judgment, either with or without action, the surety is substituted to the rights of the creditor and is entitled to control, enforce, and satisfy the judgment, in all respects as if the surety had recovered the judgment.

(Added by Stats. 1983, Ch. 155, Sec. 22.5. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



917.7

The perfecting of an appeal shall not stay proceedings as to those provisions of a judgment or order which award, change, or otherwise affect the custody, including the right of visitation, of a minor child in any civil action, in an action filed under the Juvenile Court Law, or in a special proceeding, or the provisions of a judgment or order for the temporary exclusion of a party from a dwelling, as provided in the Family Code. However, the trial court may in its discretion stay execution of these provisions pending review on appeal or for any other period or periods that it may deem appropriate. Further, in the absence of a writ or order of a reviewing court providing otherwise, the provisions of the judgment or order allowing, or eliminating restrictions against, removal of the minor child from the state are stayed by operation of law for a period of seven calendar days from the entry of the judgment or order by a juvenile court in a dependency hearing, or for a period of 30 calendar days from the entry of judgment or order by any other trial court. The periods during which these provisions allowing, or eliminating restrictions against, removal of the minor child from the state are stayed, are subject to further stays as ordered by the trial court or by the juvenile court pursuant to this section. An order directing the return of a child to a sister state or country, including any order effectuating that return, made in a proceeding brought pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act (Part 3 (commencing with Section 3400) of Division 8 of the Family Code), the Parental Kidnapping Prevention Act of 1980 (28 U.S.C. Sec. 1738A), or the Hague Convention on the Civil Aspects of International Child Abduction (implemented pursuant to the International Child Abduction Remedies Act (42 U.S.C. Secs. 11601-11610)) is not a judgment or order which awards, changes, or otherwise affects the custody of a minor child within the meaning of this section, and therefore is not subject to the automatic stay provisions of this section.

(Amended by Stats. 2001, Ch. 48, Sec. 1. Effective January 1, 2002.)



917.75

The perfecting of an appeal shall not stay enforcement of the judgment or order of the trial court awarding attorney’s fees or costs, or both, if the judgment or order appealed from was rendered in a proceeding under the Family Code, unless an undertaking is given in a sum and upon conditions fixed by the trial court.

(Added by Stats. 2014, Ch. 95, Sec. 1. Effective January 1, 2015.)



917.8

The perfecting of an appeal does not stay proceedings, in the absence of an order of the trial court providing otherwise or of a writ of supersedeas, under any of the following circumstances:

(a) If a party to the proceeding has been adjudged guilty of usurping, or intruding into, or unlawfully holding a public office, civil or military, within this state.

(b) If the judgment or order directs a corporation, or any of its officers or agents, to give to a person adjudged to be a director, stockholder, or member of that corporation a reasonable opportunity to inspect or make copies of the books, papers, or documents of the corporation as the trial court finds that the director, stockholder, or member is entitled by law to inspect or copy.

(c) If a judgment or order adjudges a building or place to be a nuisance and, as part of that judgment or order, directs the closing or discontinuance of any specific use of the building or place for any period of time.

(d) If a judgment or order, including, but not limited to, a temporary restraining order or preliminary injunction, grants relief in an action brought by a governmental agency under the provisions of Article 2 (commencing with Section 11225) of Chapter 3 of Title 1 of Part 4 of the Penal Code or Article 3 (commencing with Section 11570) of Chapter 10 of Division 10 of the Health and Safety Code.

(Amended by Stats. 2003, Ch. 31, Sec. 1. Effective January 1, 2004.)



917.9

(a) The perfecting of an appeal shall not stay enforcement of the judgment or order in cases not provided for in Sections 917.1 to 917.8, inclusive, if the trial court, in its discretion, requires an undertaking and the undertaking is not given, in any of the following cases:

(1) Appellant was found to possess money or other property belonging to respondent.

(2) Appellant is required to perform an act for respondent’s benefit pursuant to judgment or order under appeal.

(3) The judgment against appellant is solely for costs awarded to the respondent by the trial court pursuant to Chapter 6 (commencing with Section 1021) of Title 14.

(b) The undertaking shall be in a sum fixed by the court and shall be in an amount sufficient to cover all damages which the respondent may sustain by reason of the stay in the enforcement of the judgment or order.

(c) The undertaking shall be in the sum fixed by the court. The undertaking shall be conditioned upon the performance of the judgment or order appealed from or payment of the sums required by the judgment or order appealed from, if the judgment or order is affirmed or the appeal is withdrawn or dismissed, and it shall provide that if the judgment or order appealed from or any part of it is affirmed, or the appeal is withdrawn or dismissed, the appellant will pay all damages which the respondent may sustain by reason of the stay in the enforcement of the judgment.

(d) For the purpose of this section, “damages” means either of the following:

(1) Reasonable compensation for the loss of use of the money or property.

(2) Payment of the amounts specified in paragraph (3) of subdivision (a).

(Amended by Stats. 1994, Ch. 493, Sec. 3. Effective September 12, 1994.)



918

(a) Subject to subdivision (b), the trial court may stay the enforcement of any judgment or order.

(b) If the enforcement of the judgment or order would be stayed on appeal only by the giving of an undertaking, a trial court shall not have power, without the consent of the adverse party, to stay the enforcement thereof pursuant to this section for a period which extends for more than 10 days beyond the last date on which a notice of appeal could be filed.

(c) This section applies whether or not an appeal will be taken from the judgment or order and whether or not a notice of appeal has been filed.

(Amended by Stats. 1982, Ch. 497, Sec. 65. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



918.5

(a) The trial court may, in its discretion, stay the enforcement of a judgment or order if the judgment debtor has another action pending on a disputed claim against the judgment creditor.

(b) In exercising its discretion under this section, the court shall consider all of the following:

(1) The likelihood of the judgment debtor prevailing in the other action.

(2) The amount of the judgment of the judgment creditor as compared to the amount of the probable recovery of the judgment debtor in the action on the disputed claim.

(3) The financial ability of the judgment creditor to satisfy the judgment if a judgment is rendered against the judgment creditor in the action on the disputed claim.

(Added by Stats. 1982, Ch. 497, Sec. 66. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



919

The trial court may, in its discretion, dispense with or limit the security required by any section in this chapter, when the appellant is an executor, administrator, trustee, guardian, conservator or other person acting in another’s right.

(Added by Stats. 1968, Ch. 385.)



921

An appeal by a party who has levied an attachment shall not continue in force the attachment, unless an undertaking is executed and filed on the part of the appellant that the appellant will pay all costs and damages which the respondent may sustain by reason of the attachment, in case the order of the court below is sustained in favor of the respondent; and unless, within five days after written notice of the entry of the order appealed from, the appeal is perfected. The amount of the undertaking on appeal required by this section shall be such amount as is fixed by the trial court on motion of the respondent as provided in Section 489.410 and if no such order has been made, the undertaking shall be in double the amount of the debt claimed by the appellant. If the respondent is not satisfied with the undertaking in double the amount of the debt or the amount fixed by order under Section 489.410, the trial court upon motion of the respondent made within 60 days after perfecting the appeal may order an increase in the amount of the undertaking in such amount as is justified by the detriment reasonably to be anticipated by continuing the attachment. If such an order is made, the attachment shall be discharged and the property released therefrom, unless the undertaking is executed and filed within 10 days after the order is made.

(Amended by Stats. 1982, Ch. 517, Sec. 160.)



922

If an undertaking required or permitted by this title is objected to by the respondent and the court determines the undertaking is insufficient and a sufficient undertaking is not given within the time provided by statute, enforcement of the judgment or order appealed from is no longer stayed and property which has been levied upon under execution issued upon such judgment shall not be released from levy.

(Amended by Stats. 1982, Ch. 517, Sec. 161.)



923

The provisions of this chapter shall not limit the power of a reviewing court or of a judge thereof to stay proceedings during the pendency of an appeal or to issue a writ of supersedeas or to suspend or modify an injunction during the pendency of an appeal or to make any order appropriate to preserve the status quo, the effectiveness of the judgment subsequently to be entered, or otherwise in aid of its jurisdiction.

(Added by Stats. 1968, Ch. 385.)



936.1

An appeal from any judgment or order in any civil commitment or other proceeding wherein the appellant would be entitled to the appointment of counsel on appeal if indigent shall be initiated by the filing of a notice of appeal in conformity with the requirements of Section 1240.1 of the Penal Code.

(Added by Stats. 1978, Ch. 1385. Note: Termination clause in Sec. 3.5 of Ch. 1385 was deleted by Stats. 1980, Ch. 369.)









TITLE 14 - OF MISCELLANEOUS PROVISIONS

CHAPTER 1 - Proceedings Against Joint Debtors

989

When a judgment is recovered against one or more of several persons, jointly indebted upon an obligation, by proceeding as provided in Section 410.70, those who were not originally served with the summons, and did not appear in the action, may be summoned to appear before the court in which such judgment is entered to show cause why they should not be bound by the judgment, in the same manner as though they had been originally served with the summons.

(Amended by Stats. 1969, Ch. 1611.)



990

The summons specified in Section 989 shall be issued by the clerk upon presentation of the affidavit specified in Section 991. The summons must describe the judgment, and require the person summoned to show cause why the person should not be bound by it, and must be served in the same manner, and returnable no later than ninety (90) days after the time specified for the return of the original summons. It is not necessary to file a new complaint.

(Amended by Stats. 2007, Ch. 263, Sec. 10. Effective January 1, 2008.)



991

The summons must be accompanied by an affidavit of the plaintiff, his agent, representative, or attorney, that the judgment, or some part thereof, remains unsatisfied, and must specify the amount due thereon.

(Enacted 1872.)



992

Upon such summons, the defendant may answer within the time specified therein, denying the judgment, or setting up any defense which may have arisen subsequently; or he may deny his liability on the obligation upon which the judgment was recovered, by reason of any defense existing at the commencement of the action.

(Amended by Stats. 1907, Ch. 325.)



993

If the defendant, in his answer, denies the judgment, or sets up any defense which may have arisen subsequently, the summons, with the affidavit annexed, and the answer, constitute the written allegations in the case; if he denies his liability on the obligation upon which the judgment was recovered, a copy of the original complaint and judgment, the summons, with the affidavit annexed, and the answer, constitute such written allegations, subject to the right of the parties to amend their pleadings as in other cases.

(Amended by Stats. 1907, Ch. 325.)



994

The issues formed may be tried as in other cases; but when the defendant denies, in his answer, any liability on the obligation upon which the judgment was rendered, if a verdict be found against him, it must be for not exceeding the amount remaining unsatisfied on such original judgment, with interest thereon.

(Enacted 1872.)






CHAPTER 2 - Bonds and Undertakings

ARTICLE 1 - Preliminary Provisions and Definitions

995.010

This chapter shall be known and may be cited as the Bond and Undertaking Law.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.020

(a) The provisions of this chapter apply to a bond or undertaking executed, filed, posted, furnished, or otherwise given as security pursuant to any statute of this state, except to the extent the statute prescribes a different rule or is inconsistent.

(b) The provisions of this chapter apply to a bond or undertaking given at any of the following times:

(1) On or after January 1, 1983.

(2) Before January 1, 1983, to the extent another surety is substituted for the original surety on or after January 1, 1983, or to the extent the principal gives a new, additional, or supplemental bond or undertaking on or after January 1, 1983.

Except to the extent provided in this section, the law governing a bond or undertaking given before January 1, 1983, is the law applicable to the bond or undertaking immediately before January 1, 1983, pursuant to Section 414 of Chapter 517 of the Statutes of 1982.

(c) The provisions of this chapter do not apply to a bail bond or an undertaking of bail.

(Amended by Stats. 1983, Ch. 18, Sec. 18.2. Effective April 21, 1983.)



995.030

If service of a notice, paper, or other document is required under this chapter, service shall be made in the same manner as service of process in civil actions generally.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.040

An affidavit made under this chapter shall conform to the standards prescribed for an affidavit made pursuant to Section 437c.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.050

The times provided in this chapter, or in any other statute relating to a bond given in an action or proceeding, may be extended pursuant to Sections 1054 and 1054.1.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.110

Unless the provision or context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.120

(a) “Admitted surety insurer” means a corporate insurer or a reciprocal or interinsurance exchange to which the Insurance Commissioner has issued a certificate of authority to transact surety insurance in this state, as defined in Section 105 of the Insurance Code.

(b) For the purpose of application of this chapter to a bond given pursuant to any statute of this state, the phrases “admitted surety insurer,” “authorized surety company,” “bonding company,” “corporate surety,” and comparable phrases used in the statute mean “admitted surety insurer” as defined in this section.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.130

(a) “Beneficiary” means the person for whose benefit a bond is given, whether executed to, in favor of, in the name of, or payable to the person as an obligee.

(b) If a bond is given for the benefit of the State of California or the people of the state, “beneficiary” means the court, officer, or other person required to determine the sufficiency of the sureties or to approve the bond.

(c) For the purpose of application of this chapter to a bond given pursuant to any statute of this state, the terms “beneficiary,” “obligee,” and comparable terms used in the statute mean “beneficiary” as defined in this section.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.140

(a) “Bond” includes both of the following:

(1) A surety, indemnity, fiduciary, or like bond executed by both the principal and sureties.

(2) A surety, indemnity, fiduciary, or like undertaking executed by the sureties alone.

(b) A bond provided for or given “in an action or proceeding” does not include a bond provided for, or given as, a condition of a license or permit.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.150

“Court” means, if a bond is given in an action or proceeding, the court in which the action or proceeding is pending.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.160

“Officer” means the sheriff, marshal, clerk of court, judge or magistrate (if there is no clerk), board, commission, department, or other public official or entity to whom the bond is given or with whom a copy of the bond is filed or who is required to determine the sufficiency of the sureties or to approve the bond.

(Amended by Stats. 1996, Ch. 872, Sec. 19. Effective January 1, 1997.)



995.170

(a) “Principal” means the person who gives a bond.

(b) For the purpose of application of this chapter to a bond given pursuant to any statute of this state, the terms “obligor,” “principal,” and comparable terms used in the statute mean “principal” as defined in this section.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.180

“Statute” includes administrative regulation promulgated pursuant to statute.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.185

(a) “Surety” has the meaning provided in Section 2787 of the Civil Code and includes personal surety and admitted surety insurer.

(b) For the purpose of application of this chapter to a bond given pursuant to any statute of this state, the terms “bail,” “guarantor,” “bondsman,” “surety,” and comparable terms used in the statute mean “surety” as defined in this section.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.190

“Undertaking” means a surety, indemnity, fiduciary, or like undertaking executed by the sureties alone.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 2 - General Provisions

995.210

Unless the provision or context otherwise requires:

(a) If a statute provides for a bond, an undertaking that otherwise satisfies the requirements for the bond may be given in its place with the same effect as if a bond were given, and references in the statute to the bond shall be deemed to be references to the undertaking.

(b) If a statute provides for an undertaking, a bond that otherwise satisfies the requirements for the undertaking may be given in its place with the same effect as if an undertaking were given, and references in the statute to the undertaking shall be deemed to be references to the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.220

Notwithstanding any other statute, if a statute provides for a bond in an action or proceeding, including but not limited to a bond for issuance of a restraining order or injunction, appointment of a receiver, or stay of enforcement of a judgment on appeal, the following public entities and officers are not required to give the bond and shall have the same rights, remedies, and benefits as if the bond were given:

(a) The State of California or the people of the state, a state agency, department, division, commission, board, or other entity of the state, or a state officer in an official capacity or on behalf of the state.

(b) A county, city, or district, or public authority, public agency, or other political subdivision in the state, or an officer of the local public entity in an official capacity or on behalf of the local public entity.

(c) The United States or an instrumentality or agency of the United States, or a federal officer in an official capacity or on behalf of the United States or instrumentality or agency.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.230

The beneficiary of a bond given in an action or proceeding may in writing consent to the bond in an amount less than the amount required by statute or may waive the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.240

The court may, in its discretion, waive a provision for a bond in an action or proceeding and make such orders as may be appropriate as if the bond were given, if the court determines that the principal is unable to give the bond because the principal is indigent and is unable to obtain sufficient sureties, whether personal or admitted surety insurers. In exercising its discretion the court shall take into consideration all factors it deems relevant, including but not limited to the character of the action or proceeding, the nature of the beneficiary, whether public or private, and the potential harm to the beneficiary if the provision for the bond is waived.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.250

If a statute allows costs to a party in an action or proceeding, the costs shall include all of the following:

(a) The premium on a bond reasonably paid by the party pursuant to a statute that provides for the bond in the action or proceeding.

(b) The premium on a bond reasonably paid by the party in connection with the action or proceeding, unless the court determines that the bond was unnecessary.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.260

If a bond is recorded pursuant to statute, a certified copy of the record of the bond with all affidavits, acknowledgments, endorsements, and attachments may be admitted in evidence in an action or proceeding with the same effect as the original, without further proof.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 3 - Execution and Filing

995.310

Unless the statute providing for the bond requires execution by an admitted surety insurer, a bond shall be executed by two or more sufficient personal sureties or by one sufficient admitted surety insurer or by any combination of sufficient personal sureties and admitted surety insurers.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.311

(a) Notwithstanding any other provision of law, any bond required on a public works contract, as defined in Section 1101 of the Public Contract Code, shall be executed by an admitted surety insurer. A public agency approving the bond on a public works contract shall have a duty to verify that the bond is being executed by an admitted surety insurer.

(b) A public agency may fulfill its duty under subdivision (a) by verifying the status of the party executing the bond in one of the following ways:

(1) Printing out information from the website of the Department of Insurance confirming the surety is an admitted surety insurer and attaching it to the bond.

(2) Obtaining a certificate from the county clerk that confirms the surety is an admitted insurer and attaching it to the bond.

(Added by Stats. 2001, Ch. 181, Sec. 1. Effective January 1, 2002.)



995.320

(a) A bond shall be in writing signed by the sureties under oath and shall include all of the following:

(1) A statement that the sureties are jointly and severally liable on the obligations of the statute providing for the bond.

(2) The address at which the principal and sureties may be served with notices, papers, and other documents under this chapter.

(3) If the amount of the bond is based upon the value of property or an interest in property, a description of the property or interest, and the principal’s estimate of the value of the property or interest, or if given pursuant to the estimate of the beneficiary or court, the value as so estimated.

(b) The sureties signing the bond are jointly and severally liable on the obligations of the bond, the provisions of this chapter, and the statute providing for the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.330

A bond or undertaking given in an action or proceeding may be in the following form:

“(Title of court. Title of cause.)

Whereas the ... desires to give (a bond) (an undertaking) for (state what) as provided by (state sections of code requiring bond or undertaking); now, therefore, the undersigned (principal and) (sureties) (surety) hereby (obligate ourselves, jointly and severally) (obligates itself) to (name who) under the statutory obligations, in the amount of ... dollars.”

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.340

If a bond is given in an action or proceeding:

(a) The bond shall be filed with the court unless the statute providing for the bond requires that the bond be given to another person.

(b) If the statute providing for the bond requires that the bond be given to an officer, the officer shall file the bond with the court unless the statute providing for the bond otherwise provides.

(c) A bond filed with the court shall be preserved in the office of the clerk of the court.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.350

(a) Upon the filing of a bond with the court in an action or proceeding, the clerk shall enter in the register of actions the following information:

(1) The date and amount of the bond.

(2) The names of the sureties on the bond.

(b) In the event of the loss of the bond, the entries in the register of actions are prima facie evidence of the giving of the bond in the manner required by statute.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.360

A bond given in an action or proceeding may be withdrawn from the file and returned to the principal on order of the court only if one of the following conditions is satisfied:

(a) The beneficiary so stipulates.

(b) The bond is no longer in force and effect and the time during which the liability on the bond may be enforced has expired.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.370

At the time a bond is given, the principal shall serve a copy of the bond on the beneficiary. An affidavit of service shall be given and filed with the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.380

(a) If a bond does not contain the substantial matter or conditions required by this chapter or by the statute providing for the bond, or if there are any defects in the giving or filing of the bond, the bond is not void so as to release the principal and sureties from liability.

(b) The beneficiary may, in proceedings to enforce the liability on the bond, suggest the defect in the bond, or its giving or filing, and enforce the liability against the principal and the persons who intended to become and were included as sureties on the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 4 - Approval and Effect

995.410

(a) A bond becomes effective without approval unless the statute providing for the bond requires that the bond be approved by the court or officer.

(b) If the statute providing for a bond requires that the bond be approved, the court or officer may approve or disapprove the bond on the basis of the affidavit or certificate of the sureties or may require the attendance of witnesses and the production of evidence and may examine the sureties under oath touching their qualifications.

(c) Nothing shall be construed to preclude approval of a bond in an amount greater than that required by statute.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.420

(a) Unless the statute providing for a bond provides that the bond becomes effective at a different time, a bond is effective at the time it is given or, if the statute requires that the bond be approved, at the time it is approved.

(b) If the statute providing for a bond provides that the bond becomes effective at a time other than the time it is given or approved, the bond is effective at the time provided unless an objection is made to the bond before that time. If an objection is made to a bond before the time provided, the bond becomes effective when the court makes an order determining the sufficiency of the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.430

A bond remains in force and effect until the earliest of the following events:

(a) The sureties withdraw from or cancel the bond or a new bond is given in place of the original bond.

(b) The purpose for which the bond was given is satisfied or the purpose is abandoned without any liability having been incurred.

(c) A judgment of liability on the bond that exhausts the amount of the bond is satisfied.

(d) The term of the bond expires. Unless the statute providing for the bond prescribes a fixed term, the bond is continuous.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.440

A bond given as a condition of a license or permit shall be continuous in form, remain in full force and effect, and run concurrently with the license or permit period and any and all renewals, or until cancellation or withdrawal of the surety from the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 5 - Personal Sureties

995.510

(a) A personal surety on a bond is sufficient if all of the following conditions are satisfied:

(1) The surety is a person other than the principal. No officer of the court or member of the State Bar shall act as a surety.

(2) The surety is a resident, and either an owner of real property or householder, within the state.

(3) The surety is worth the amount of the bond in real or personal property, or both, situated in this state, over and above all debts and liabilities, exclusive of property exempt from enforcement of a money judgment.

(b) If the amount of a bond exceeds ten thousand dollars ($10,000) and is executed by more than two personal sureties, the worth of a personal surety may be less than the amount of the bond, so long as the aggregate worth of all sureties executing the bond is twice the amount of the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.520

(a) A bond executed by personal sureties shall be accompanied by an affidavit of qualifications of each surety.

(b) The affidavit shall contain all of the following information:

(1) The name, occupation, residence address, and business address (if any) of the surety.

(2) A statement that the surety is a resident, and either an owner of real property or householder, within the state.

(3) A statement that the surety is worth the amount of the bond in real or personal property, or both, situated in this state, over and above all debts and liabilities, exclusive of property exempt from enforcement of a money judgment.

(c) If the amount of the bond exceeds five thousand dollars ($5,000), the affidavit shall contain, in addition to the information required by subdivision (b), all of the following information:

(1) A description sufficient for identification of real and personal property of the surety situated in this state and the nature of the surety’s interest therein that qualifies the surety on the bond.

(2) The surety’s best estimate of the fair market value of each item of property.

(3) A statement of any charge or lien and its amount, known to the surety, whether of public record or not, against any item of property.

(4) Any other impediment or cloud known to the surety on the free right of possession, use, benefit, or enjoyment of the property.

(d) If the amount of the bond exceeds ten thousand dollars ($10,000) and is executed by more than two sureties, the affidavit may state that the surety is worth less than the amount of the bond and the bond may stipulate that the liability of the surety is limited to the worth of the surety stated in the affidavit, so long as the aggregate worth of all sureties executing the bond is twice the amount of the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 6 - Admitted Surety Insurers

995.610

(a) If a statute provides for a bond with any number of sureties, one sufficient admitted surety insurer may become and shall be accepted as sole surety on the bond.

(b) The admitted surety insurer is subject to all the liabilities and entitled to all the rights of personal sureties.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.620

Two or more admitted surety insurers may be sureties on a bond by executing the same or separate bonds for amounts aggregating the required amount of the bond. Each admitted surety insurer is jointly and severally liable to the extent of the amount of the liability assumed by it.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.630

An admitted surety insurer shall be accepted or approved by the court or officer as surety on a bond without further acknowledgment if the bond is executed in the name of the surety insurer under penalty of perjury or the fact of execution of the bond is duly acknowledged before an officer authorized to take and certify acknowledgments, and either one of the following conditions, at the option of the surety insurer, is satisfied:

(a) A copy of the transcript or record of the unrevoked appointment, power of attorney, bylaws, or other instrument, duly certified by the proper authority and attested by the seal of the insurer entitling or authorizing the person who executed the bond to do so for and in behalf of the insurer, is filed in the office of the clerk of the county in which the court or officer is located.

(b) A copy of a power of attorney is attached to the bond.

(Amended by Stats. 1992, Ch. 380, Sec. 1. Effective January 1, 1993.)



995.640

Upon review of the Internet Web site of the Department of Insurance, the county clerk of any county shall, upon request of any person, do any of the following:

(a) Issue a certificate stating whether a surety is admitted or if the certificate of authority of an admitted surety insurer issued by the Insurance Commissioner authorizing the insurer to transact surety insurance has been surrendered, revoked, canceled, annulled, or suspended, and, in the event that it has, whether renewed authority has been granted. The county clerk in issuing the certificate shall rely solely upon the information furnished by the Insurance Commissioner pursuant to Article 2 (commencing with Section 12070) of Chapter 1 of Part 4 of Division 2 of the Insurance Code.

(b) Issue a certificate stating whether a copy of the transcript or record of the unrevoked appointment, power of attorney, bylaws, or other instrument, duly certified by the proper authority and attested by the seal of an admitted surety insurer entitling or authorizing the person who executed a bond to do so for and on behalf of the insurer, is filed in the office of the clerk.

(Amended by Stats. 2008, Ch. 351, Sec. 1. Effective January 1, 2009.)



995.650

If an objection is made to the sufficiency of an admitted surety insurer, the person making the objection shall attach to and incorporate in the objection one or both of the following:

(a) The certificate of the county clerk of the county in which the court is located stating that the insurer is not listed as an admitted surety insurer on the department’s Internet Web site or that the certificate of authority of the insurer has been surrendered, revoked, canceled, annulled, or suspended and has not been renewed.

(b) An affidavit stating facts that establish the insufficiency of the insurer.

(Amended by Stats. 2008, Ch. 351, Sec. 2. Effective January 1, 2009.)



995.660

(a) If an objection is made to the sufficiency of an admitted surety insurer on a bond or if the bond is required to be approved, the insurer shall submit to the court or officer the following documents:

(1) The original, or a certified copy, of the unrevoked appointment, power of attorney, bylaws, or other instrument entitling or authorizing the person who executed the bond to do so, within 10 calendar days of the insurer’s receipt of a request to submit the instrument.

(2) A certified copy of the certificate of authority of the insurer issued by the Insurance Commissioner, within 10 calendar days of the insurer’s receipt of a request to submit the copy.

(3) A certificate from the clerk of the county in which the court or officer is located that the certificate of authority of the insurer has not been surrendered, revoked, canceled, annulled, or suspended or, in the event that it has, that renewed authority has been granted, within 10 calendar days of the insurer’s receipt of the certificate.

(4) Copies of the insurer’s most recent annual statement and quarterly statement filed with the Department of Insurance pursuant to Article 10 (commencing with Section 900) of Chapter 1 of Part 2 of Division 1 of the Insurance Code, within 10 calendar days of the insurer’s receipt of a request to submit the statements.

(b) If the admitted surety insurer complies with subdivision (a), and if it appears that the bond was duly executed, that the insurer is authorized to transact surety insurance in the state, and that its assets exceed its liabilities in an amount equal to or in excess of the amount of the bond, the insurer is sufficient and shall be accepted or approved as surety on the bond, subject to Section 12090 of the Insurance Code.

(Amended by Stats. 1994, Ch. 487, Sec. 1. Effective January 1, 1995.)



995.670

(a) This section applies to a bond executed, filed, posted, furnished, or otherwise given as security pursuant to any statute of this state or any law or ordinance of a public agency.

No public agency shall require an admitted surety insurer to comply with any requirements other than those in Section 995.660 whenever an objection is made to the sufficiency of the admitted surety insurer on the bond or if the bond is required to be approved.

(b) For the purposes of this section, “public agency” means the state, any agency or authority, any city, county, city and county, district, municipal or public corporation, or any instrumentality thereof.

(Amended by Stats. 1994, Ch. 487, Sec. 2. Effective January 1, 1995.)



995.675

Notwithstanding Sections 995.660 and 995.670, the California Integrated Waste Management Board, the State Water Resources Control Board, and the Department of Toxic Substances Control may require, in order to comply with Subtitle C or Subtitle D of the federal Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.), an admitted surety insurer to be listed in Circular 570 issued by the United States Treasury.

(Added by Stats. 1998, Ch. 477, Sec. 1. Effective January 1, 1999.)






ARTICLE 7 - Deposit in Lieu of Bond

995.710

(a) Except as provided in subdivision (e) or to the extent the statute providing for a bond precludes a deposit in lieu of bond or limits the form of deposit, the principal may, without prior court approval, instead of giving a bond, deposit with the officer any of the following:

(1) Lawful money of the United States or a cashier’s check, made payable to the officer, issued by a bank, savings association, or credit union authorized to do business in this state. The money shall be held in trust by the officer in interest-bearing deposit or share accounts.

(2) Bonds or notes, including bearer bonds and bearer notes, of the United States or the State of California. The deposit of a bond or note pursuant to this section shall be accomplished by filing with the court, and serving upon all parties and the appropriate officer of the bank holding the bond or note, instructions executed by the person or entity holding title to the bond or note that the treasurer of the county where the judgment was entered is the custodian of that account for the purpose of staying enforcement of the judgment, and that the title holder assigns to the treasurer the right to collect, sell, or otherwise apply the bond or note to enforce the judgment debtor’s liability pursuant to Section 995.760.

(3) Certificates of deposit payable to the officer, not exceeding the federally insured amount, issued by banks or savings associations authorized to do business in this state and insured by the Federal Deposit Insurance Corporation.

(4) Savings accounts assigned to the officer, not exceeding the federally insured amount, together with evidence of the deposit in the savings accounts with banks authorized to do business in this state and insured by the Federal Deposit Insurance Corporation.

(5) Investment certificates or share accounts assigned to the officer, not exceeding the federally insured amount, issued by savings associations authorized to do business in this state and insured by the Federal Deposit Insurance Corporation.

(6) Share certificates payable to the officer, not exceeding the guaranteed or insured amount, issued by a credit union, as defined in Section 14002 of the Financial Code, whose share accounts are insured by the National Credit Union Administration or guaranteed or insured by any other agency that the Commissioner of Business Oversight has not deemed to be unsatisfactory.

(b) The deposit shall be in an amount or have a face value, or, in the case of bonds or notes, have a market value, equal to or in excess of the amount that would be required to be secured by the bond if the bond were given by an admitted surety insurer. Notwithstanding any other provision of this chapter, in the case of a deposit of bonds or notes other than in an action or proceeding, the officer may, in the officer’s discretion, require that the amount of the deposit be determined not by the market value of the bonds or notes but by a formula based on the principal amount of the bonds or notes.

(c) The deposit shall be accompanied by an agreement executed by the principal authorizing the officer to collect, sell, or otherwise apply the deposit to enforce the liability of the principal on the deposit. The agreement shall include the address at which the principal may be served with notices, papers, and other documents under this chapter.

(d) The officer may prescribe terms and conditions to implement this section.

(e) This section does not apply to deposits with the Secretary of State.

(Amended by Stats. 2014, Ch. 305, Sec. 1. Effective January 1, 2015.)



995.720

(a) The market value of bonds or notes, including bearer bonds and bearer notes, shall be agreed upon by stipulation of the principal and beneficiary or, if the bonds or notes are given in an action or proceeding and the principal and beneficiary are unable to agree, the market value shall be determined by court order in the manner prescribed in this section. A certified copy of the stipulation or court order shall be delivered to the officer at the time of the deposit of the bonds or notes.

(b) If the bonds or notes are given in an action or proceeding, the principal may file a written application with the court to determine the market value of the bonds or notes. The application shall be served upon the beneficiary and proof of service shall be filed with the application. The application shall contain all of the following:

(1) A specific description of the bonds or notes.

(2) A statement of the current market value of the bonds or notes as of the date of the filing of the application.

(3) A statement of the amount of the bonds or notes that the principal believes would be equal to the required amount of the deposit.

(c) The application pursuant to subdivision (b) shall be heard by the court not less than five days or more than 10 days after service of the application. If at the time of the hearing no objection is made to the current market value of the bonds or notes alleged in the application, the court shall fix the amount of the bonds or notes on the basis of the market value alleged in the application. If the beneficiary contends that the current market value of the bonds or notes is less than alleged in the application, the principal shall offer evidence in support of the application, and the beneficiary may offer evidence in opposition. At the conclusion of the hearing, the court shall make an order determining the market value of the bonds or notes and shall fix and determine the amount of the bonds or notes to be deposited by the principal.

(Amended by Stats. 2014, Ch. 305, Sec. 2. Effective January 1, 2015.)



995.730

A deposit given instead of a bond has the same force and effect, is treated the same, and is subject to the same conditions, liability, and statutory provisions, including provisions for increase and decrease of amount, as the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.740

If no proceedings are pending to enforce the liability of the principal on the deposit, the officer shall:

(a) Pay quarterly, on demand, any interest on the deposit, when earned in accordance with the terms of the account or certificate, to the principal.

(b) Deliver to the principal, on demand, any interest coupons attached to bonds or notes, including bearer bonds and bearer notes, as the interest coupons become due and payable, or pay annually any interest payable on the bonds or notes.

(Amended by Stats. 2014, Ch. 305, Sec. 3. Effective January 1, 2015.)



995.750

(a) The principal shall pay the amount of the liability on the deposit within 30 days after the date on which the judgment of liability becomes final.

(b) If the deposit was given to stay enforcement of a judgment on appeal, the principal shall pay the amount of the liability on the deposit, including damages and costs awarded against the principal on appeal, within 30 days after the filing of the remittitur from the appellate court in the court from which the appeal is taken.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.760

(a) If the principal does not pay the amount of the liability on the deposit within the time prescribed in Section 995.750, the deposit shall be collected, sold, or otherwise applied to the liability upon order of the court that entered the judgment of liability, made upon five days’ notice to the parties.

(b) Bonds or notes, including bearer bonds and bearer notes, without a prevailing market price shall be sold at public auction. Notice of sale shall be served on the principal. Bonds or notes having a prevailing market price may be sold at private sale at a price not lower than the prevailing market price.

(c) The deposit shall be distributed in the following order:

(1) First, to pay the cost of collection, sale, or other application of the deposit.

(2) Second, to pay the judgment of liability of the principal on the deposit.

(3) Third, the remainder, if any, shall be returned to the principal.

(Amended by Stats. 2014, Ch. 305, Sec. 4. Effective January 1, 2015.)



995.770

A deposit given pursuant to this article shall be returned to the principal at the earliest of the following times:

(a) Upon substitution of a sufficient bond for the deposit. The bond shall be in full force and effect for all liabilities incurred, and for acts, omissions, or causes existing or which arose, during the period the deposit was in effect.

(b) The time provided by Section 995.360 for return of a bond.

(c) The time provided by statute for return of the deposit.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 8 - Bonds to the State of California

995.810

The provisions of this article apply to a bond executed to, in favor of, in the name of, or payable to the State of California or the people of the state, including but not limited to an official bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.820

Except as otherwise provided by statute, a bond given by an officer of the court for the faithful discharge of the officer’s duties and obedience to the orders of the court shall be to the State of California.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.830

If a statute or court order pursuant thereto providing for a bond does not specify the beneficiary of the bond, the bond shall be to the State of California.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.840

If a bond under this article is given in an action or proceeding:

(a) The bond shall be approved by the court.

(b) Any party for whose benefit the bond is given may object to the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.850

(a) The liability on a bond under this article may be enforced by or for the benefit of, and in the name of, any and all persons for whose benefit the bond is given who are damaged by breach of the condition of the bond.

(b) A person described in subdivision (a) may, in addition to any other remedy the person has, enforce the liability on the bond in the person’s own name, without assignment of the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 9 - Objections to Bonds

995.910

This article governs objections to a bond given in an action or proceeding.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.920

The beneficiary may object to a bond on any of the following grounds:

(a) The sureties are insufficient.

(b) The amount of the bond is insufficient.

(c) The bond, from any other cause, is insufficient.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.930

(a) An objection shall be in writing and shall be made by noticed motion. The notice of motion shall specify the precise grounds for the objection. If a ground for the objection is that the amount of the bond is insufficient, the notice of motion shall state the reason for the insufficiency and shall include an estimate of the amount that would be sufficient.

(b) The objection shall be made within 10 days after service of a copy of the bond on the beneficiary or such other time as is required by the statute providing for the bond.

(c) If no objection is made within the time required by statute, the beneficiary is deemed to have waived all objections except upon a showing of good cause for failure to make the objection within the time required by statute or of changed circumstances.

(Amended by Stats. 1984, Ch. 538, Sec. 33.)



995.940

If a ground for the objection is that the value of property or an interest in property on which the amount of the bond is based exceeds the value estimated in the bond:

(a) The objection shall state the beneficiary’s estimate of the market value of the property or interest in property.

(b) The principal may accept the beneficiary’s estimate of the market value of the property or interest in property and immediately file an increased bond based on the estimate. In such case, no hearing shall be held on that ground for the objection, and the beneficiary is bound by the estimate of the market value of the property or interest in property.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.950

(a) Unless the parties otherwise agree, the hearing on an objection shall be held not less than two or more than five days after service of the notice of motion.

(b) The hearing shall be conducted in such manner as the court determines is proper. The court may permit witnesses to attend and testify and evidence to be procured and introduced in the same manner as in the trial of a civil case.

(c) If the value of property or an interest in property is a ground for the objection, the court shall estimate its value. The court may appoint one or more disinterested persons to appraise property or an interest in property for the purpose of estimating its value.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



995.960

(a) Upon the hearing, the court shall make an order determining the sufficiency or insufficiency of the bond.

(b) If the court determines that the bond is insufficient:

(1) The court shall specify in what respect the bond is insufficient and shall order that a bond with sufficient sureties and in a sufficient amount be given within five days. If a sufficient bond is not given within the time required by the court order, all rights obtained by giving the bond immediately cease and the court shall upon ex parte motion so order.

(2) If a bond is in effect, the bond remains in effect until a bond with sufficient sureties and in a sufficient amount is given in its place, or the time in which to give the bond has expired, whichever first occurs. If the time in which to give a sufficient bond expires, the original bond remains in full force and effect for all liabilities incurred before, and for acts, omissions, or causes existing or which arose before, expiration.

(c) If the court determines that a bond is sufficient, no future objection to the bond may be made except upon a showing of changed circumstances.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 10 - Insufficient and Excessive Bonds

996.010

(a) If a bond is given in an action or proceeding, the court may determine that the bond is or has from any cause become insufficient because the sureties are insufficient or because the amount of the bond is insufficient.

(b) The court determination shall be upon motion supported by affidavit or upon the court’s own motion. The motion shall be deemed to be an objection to the bond. The motion shall be heard and notice of motion shall be given in the same manner as an objection to the bond.

(c) Upon the determination the court shall order that a sufficient new, additional, or supplemental bond be given within a reasonable time not less than five days. The court order is subject to any limitations in the statute providing for the bond.

(d) If a sufficient bond is not given within the time required by the court order, all rights obtained by giving the original bond immediately cease and the court shall upon ex parte motion so order.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.020

(a) If a bond is given other than in an action or proceeding and it is shown by affidavit of a credible witness or it otherwise comes to the attention of the officer that the bond is or has from any cause become insufficient because the sureties are insufficient or because the amount of the bond is insufficient, the officer may serve an order on the principal to appear and show cause why the officer should not make a determination that the bond is insufficient. The order shall name a day not less than three or more than 10 days after service.

(b) If the principal fails to appear or show good cause on the day named why a determination that the bond is insufficient should not be made, the officer may determine that the bond is insufficient and order a sufficient new, additional, or supplemental bond to be given.

(c) If a sufficient bond is not given within 10 days after the order, the officer shall make an order vacating the rights obtained by giving the original bond, including declaring vacant any office and suspending or revoking any license or certificate for which the bond was given. Any office vacated, license suspended or revoked, or any other rights lost, for failure to give a new, additional, or supplemental bond, shall not be reinstated until a new, additional, or supplemental bond is given.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.030

(a) The court if a bond is given or ordered in an action or proceeding, or the officer if a bond is given or ordered other than in an action or proceeding, may determine that the amount of the bond is excessive and order the amount reduced to an amount that in the discretion of the court or officer appears proper under the circumstances. The order is subject to any limitations in the statute providing for the bond.

(b) The determination shall be made upon motion or affidavit of the principal in the same manner as a motion or affidavit for a determination under this article that a bond is insufficient. The notice of motion or the order to show cause made pursuant to affidavit shall be served on the beneficiary. The determination shall be made in the same manner and pursuant to the same procedures as a determination under this article that the bond is insufficient.

(c) The principal may give a new bond for the reduced amount. The sureties may be the same sureties as on the original bond.

(Amended by Stats. 1988, Ch. 309, Sec. 1.)






ARTICLE 11 - Release or Substitution of Sureties on Bond Given in Action or Proceeding

996.110

(a) A surety on a bond given in an action or proceeding may at any time apply to the court for an order that the surety be released from liability on the bond.

(b) The principal on a bond may, if a surety applies for release from liability on a bond, apply to the court for an order that another surety be substituted for the original surety.

(c) The applicant shall serve on the principal or surety (other than the applicant) and on the beneficiary a copy of the application and a notice of hearing on the application. Service shall be made not less than 15 days before the date set for hearing.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.120

Upon the hearing of the application, the court shall determine whether injury to the beneficiary would result from substitution or release of the surety. If the court determines that release would not reduce the amount of the bond or the number of sureties below the minimum required by the statute providing for the bond, substitution of a sufficient surety is not necessary and the court shall order the release of the surety. If the court determines that no injury would result from substitution of the surety, the court shall order the substitution of a sufficient surety within such time as appears reasonable.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.130

(a) If a substitute surety is given, the substitute surety is subject to all the provisions of this chapter, including but not limited to the provisions governing insufficient and excessive bonds.

(b) Upon the substitution of a sufficient surety, the court shall order the release of the original surety from liability on the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.140

If the principal does not give a sufficient substitute surety within the time ordered by the court or such longer time as the surety consents to, all rights obtained by giving the original bond immediately cease and the court shall upon ex parte motion so order.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.150

If a surety is ordered released from liability on a bond:

(a) The bond remains in full force and effect for all liabilities incurred before, and for acts, omissions, or causes existing or which arose before, the release. Legal proceedings may be had therefor in all respects as though there had been no release.

(b) The surety is not liable for any act, default, or misconduct of the principal or other breach of the condition of the bond that occurs after, or for any liabilities on the bond that arise after, the release.

(c) The release does not affect the bond as to the remaining sureties, or alter or change their liability in any respect.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 12 - New, Additional, and Supplemental Bonds

996.210

(a) The principal shall give a new, additional, or supplemental bond if the court or officer orders that a new, additional, or supplemental bond be given.

(b) The principal may give a new bond if a surety withdraws from or cancels the original bond or to obtain the release of sureties from liability on the original bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.220

(a) A new, additional, or supplemental bond shall be in the same form and have the same obligation as the original bond and shall be in all other respects the same as the original bond, and shall be in such amount as is necessary for the purpose for which the new, additional, or supplemental bond is given.

(b) A supplemental bond shall, in addition to any other requirements, recite the names of the remaining original sureties, the name of the new surety, and the amount for which the new surety is liable. The supplemental bond shall be for the amount for which the original surety was liable on the original bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.230

A new, additional, or supplemental bond is subject to all the provisions applicable to the original bond and to the provisions of this chapter, including but not limited to the provisions governing giving and objecting to a bond and liabilities and enforcement procedures.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.240

If a new bond is given in place of the original bond:

(a) The original bond remains in full force and effect for all liabilities incurred before, and for acts, omissions, or causes existing or which arose before, the new bond became effective.

(b) The sureties on the original bond are not liable for any act, default, or misconduct of the principal or other breach of the condition of the bond that occurs after or for any liabilities on the bond that arise after, the new bond becomes effective.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.250

(a) An additional or supplemental bond does not discharge or affect the original bond. The original bond remains in full force and effect as if the additional or supplemental bond had not been given.

(b) After an additional or supplemental bond is given, the principal and sureties are liable upon either or both bonds for injury caused by breach of any condition of the bonds. Subject to subdivision (c), the beneficiary may enforce the liability on either bond, or may enforce the liability separately on both bonds and recover separate judgments of liability on both.

(c) If the beneficiary recovers separate judgments of liability on both bonds for the same cause of action, the beneficiary may enforce both judgments. The beneficiary may collect, by execution or otherwise, the costs of both proceedings to enforce the liability and the amount actually awarded to the beneficiary on the same cause of action in only one of the proceedings, and no double recovery shall be allowed.

(d) If the sureties on either bond have been compelled to pay any sum of money on account of the principal, they are entitled to recover from the sureties on the remaining bond a distributive part of the sum paid, in the proportion the amounts of the bonds bear one to the other and to the sums paid.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 13 - Cancellation of Bond or Withdrawal of Sureties

996.310

This article governs cancellation of or withdrawal of a surety from a bond given other than in an action or proceeding.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.320

A surety may cancel or withdraw from a bond by giving a notice of cancellation or withdrawal to the officer to whom the bond was given in the same manner the bond was given, notwithstanding Section 995.030. The surety shall at the same time mail or deliver a copy of the notice of cancellation or withdrawal to the principal.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.330

Cancellation or withdrawal of a surety is effective at the earliest of the following times:

(a) Thirty days after notice of cancellation or withdrawal is given.

(b) If a new surety is substituted for the original surety, the date the substitution becomes effective.

(c) If a new bond is given, the date the new bond becomes effective.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.340

(a) If the principal does not give a new bond within 30 days after notice of cancellation or withdrawal is given, all rights obtained by giving the original bond immediately cease, any office for which the bond is given is vacant, any commission for which the bond is given is revoked, and any license or registration for which the bond is given is suspended.

(b) A person whose license or registration is suspended shall not operate or carry on business pursuant to the license or registration during the period of suspension. A license or registration that is suspended may be revived only by the giving of a new bond during the license or registration period in which the cancellation or withdrawal occurred.

(Amended by Stats. 1983, Ch. 18, Sec. 19. Effective April 21, 1983.)



996.350

If the withdrawal of a surety does not reduce the amount of the bond or the number of sureties below the minimum required by the statute providing for the bond, no new bond is required or necessary to maintain the original bond in effect.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.360

If a surety cancels or withdraws from a bond:

(a) The bond remains in full force and effect for all liabilities incurred before, and for acts, omissions, or causes existing or which arose before, the cancellation or withdrawal. Legal proceedings may be had therefor in all respects as though there had been no cancellation or withdrawal.

(b) The surety is not liable for any act, default, or misconduct of the principal or other breach of the condition of the bond that occurs after, or for any liabilities on the bond that arise after, the cancellation or withdrawal.

(c) The cancellation or withdrawal does not affect the bond as to the remaining sureties, or alter or change their liability in any respect.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 14 - Liability of Principal and Sureties

996.410

(a) The beneficiary may enforce the liability on a bond against both the principal and sureties.

(b) If the beneficiary is a class of persons, any person in the class may enforce the liability on a bond in the person’s own name, without assignment of the bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.420

(a) A surety on a bond given in an action or proceeding submits itself to the jurisdiction of the court in all matters affecting its liability on the bond.

(b) This section does not apply to a bond of a public officer or fiduciary.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.430

(a) The liability on a bond may be enforced by civil action. Both the principal and the sureties shall be joined as parties to the action.

(b) If the bond was given in an action or proceeding, the action shall be commenced in the court in which the action or proceeding was pending. If the bond was given other than in an action or proceeding, the action shall be commenced in any court of competent jurisdiction, and the amount of damage claimed in the action, not the amount of the bond, determines the jurisdictional classification of the case.

(c) A cause of action on a bond may be transferred and assigned as other causes of action.

(Amended by Stats. 1998, Ch. 931, Sec. 105. Effective September 28, 1998.)



996.440

(a) If a bond is given in an action or proceeding, the liability on the bond may be enforced on motion made in the court without the necessity of an independent action.

(b) The motion shall not be made until after entry of the final judgment in the action or proceeding in which the bond is given and the time for appeal has expired or, if an appeal is taken, until the appeal is finally determined. The motion shall not be made or notice of motion served more than one year after the later of the preceding dates.

(c) Notice of motion shall be served on the principal and sureties at least 30 days before the time set for hearing of the motion. The notice shall state the amount of the claim and shall be supported by affidavits setting forth the facts on which the claim is based. The notice and affidavits shall be served in accordance with any procedure authorized by Chapter 5 (commencing with Section 1010).

(d) Judgment shall be entered against the principal and sureties in accordance with the motion unless the principal or sureties serve and file affidavits in opposition to the motion showing such facts as may be deemed by the judge hearing the motion sufficient to present a triable issue of fact. If such a showing is made, the issues to be tried shall be specified by the court. Trial shall be by the court and shall be set for the earliest date convenient to the court, allowing sufficient time for such discovery proceedings as may be requested.

(e) The principal and sureties shall not obtain a stay of the proceedings pending determination of any conflicting claims among beneficiaries.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.450

No provision in a bond is valid that attempts by contract to shorten the period prescribed by Section 337 or other statute for the commencement of an action on the bond or the period prescribed by Section 996.440 for a motion to enforce a bond. This section does not apply if the principal, beneficiary, and surety accept a provision for a shorter period in a bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.460

(a) Notwithstanding Section 2845 of the Civil Code, a judgment of liability on a bond shall be in favor of the beneficiary and against the principal and sureties and shall obligate each of them jointly and severally.

(b) The judgment shall be in an amount determined by the court.

(c) A judgment that does not exhaust the full amount of the bond decreases the amount of the bond but does not discharge the bond. The liability on the bond may be enforced thereafter from time to time until the amount of the bond is exhausted.

(d) The judgment may be enforced by the beneficiary directly against the sureties. Nothing in this section affects any right of subrogation of a surety against the principal or any right of a surety to compel the principal to satisfy the judgment.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.470

(a) Notwithstanding any other statute other than Section 996.480, the aggregate liability of a surety to all persons for all breaches of the condition of a bond is limited to the amount of the bond. Except as otherwise provided by statute, the liability of the principal is not limited to the amount of the bond.

(b) If a bond is given in an amount greater than the amount required by statute or by order of the court or officer pursuant to statute, the liability of the surety on the bond is limited to the amount required by statute or by order of the court or officer, unless the amount of the bond has been increased voluntarily or by agreement of the parties to satisfy an objection to the bond made in an action or proceeding.

(c) The liability of a surety is limited to the amount stipulated in any of the following circumstances:

(1) The bond contains a stipulation pursuant to Section 995.520 that the liability of a personal surety is limited to the worth of the surety.

(2) The bond contains a stipulation that the liability of a surety is an amount less than the amount of the bond pursuant to a statute that provides that the liability of sureties in the aggregate need not exceed the amount of the bond.

(Amended by Stats. 1993, Ch. 527, Sec. 2. Effective January 1, 1994.)



996.475

Nothing in this chapter is intended to limit the liability of a surety pursuant to any other statute. This section is declaratory of, and not a change in, existing law.

(Added by Stats. 1984, Ch. 538, Sec. 33.3.)



996.480

(a) If the nature and extent of the liability of the principal is established by final judgment of a court and the time for appeal has expired or, if an appeal is taken, the appeal is finally determined and the judgment is affirmed:

(1) A surety may make payment on a bond without awaiting enforcement of the bond. The amount of the bond is reduced to the extent of any payment made by the surety in good faith.

(2) If the beneficiary makes a claim for payment on a bond given in an action or proceeding after the liability of the principal is so established and the surety fails to make payment, the surety is liable for costs incurred in obtaining a judgment against the surety, including a reasonable attorney’s fee, and interest on the judgment from the date of the claim, notwithstanding Section 996.470.

(b) Partial payment of a claim by a surety shall not be considered satisfaction of the claim and the beneficiary may enforce the liability on the bond. If a right is affected or a license is suspended or revoked until payment of a claim, the right continues to be affected and the license continues to be suspended or revoked until the claim is satisfied in full.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.490

(a) Payment by a surety of the amount of a bond constitutes a full discharge of all the liability of the surety on the bond.

(b) Each surety is liable to contribution to cosureties who have made payment in proportion to the amount for which each surety is liable.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.495

A judgment of liability on a bond may be enforced in the same manner and to the same extent as other money judgments.

(Added by Stats. 1982, Ch. 998, Sec. 1.)






ARTICLE 15 - Enforcement Lien

996.510

This article applies to proceedings for the benefit of the state to enforce the liability on a bond executed to, in favor of, or payable to the state or the people of the state, including but not limited to an official bond.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.520

The person enforcing the liability may file with the court in the proceedings an affidavit stating the following:

(a) The bond was executed by the defendant or one or more of the defendants (designating whom).

(b) The bond is one to which this article applies.

(c) The defendant or defendants have real property or an interest in real property (designating the county or counties in which the real property is situated).

(d) The liability is being enforced for the benefit of the state.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.530

The clerk receiving the affidavit shall certify to the recorder of the county in which the real property is situated all of the following:

(a) The names of the parties.

(b) The court in which the proceedings are pending.

(c) The amount claimed.

(d) The date of commencement of the proceedings.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.540

(a) Upon receiving the certificate the county recorder shall endorse upon it the time of its receipt.

(b) The certificate shall be filed and recorded in the same manner as notice of the pendency of an action affecting real property.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.550

(a) Any judgment recovered is a lien upon all real property belonging to the defendant situated in any county in which the certificate is filed, from the filing of the certificate.

(b) The lien is for the amount for which the owner of the real property is liable upon the judgment.

(Added by Stats. 1982, Ch. 998, Sec. 1.)



996.560

If an agreement to sell real property affected by the lien created by the filing of a certificate was made before the filing of the certificate and the purchase price under the agreement was not due until after the filing of the certificate, and the purchaser is otherwise entitled to specific performance of the agreement:

(a) The court in an action to compel specific performance of the agreement shall order the purchaser to pay the purchase price, or so much of the purchase price as may be due, to the State Treasurer, and to take the State Treasurer’s receipt for payment.

(b) Upon payment, the purchaser is entitled to enforcement of specific performance of the agreement. The purchaser takes the real property free from the lien created by the filing of the certificate.

(c) The State Treasurer shall hold the payment pending the proceedings referred to in the certificate. The payment is subject to the lien created by the filing of the certificate.

(Added by Stats. 1982, Ch. 998, Sec. 1.)









CHAPTER 3 - Offers by a Party to Compromise

998

(a) The costs allowed under Sections 1031 and 1032 shall be withheld or augmented as provided in this section.

(b) Not less than 10 days prior to commencement of trial or arbitration (as provided in Section 1281 or 1295) of a dispute to be resolved by arbitration, any party may serve an offer in writing upon any other party to the action to allow judgment to be taken or an award to be entered in accordance with the terms and conditions stated at that time. The written offer shall include a statement of the offer, containing the terms and conditions of the judgment or award, and a provision that allows the accepting party to indicate acceptance of the offer by signing a statement that the offer is accepted. Any acceptance of the offer, whether made on the document containing the offer or on a separate document of acceptance, shall be in writing and shall be signed by counsel for the accepting party or, if not represented by counsel, by the accepting party.

(1) If the offer is accepted, the offer with proof of acceptance shall be filed and the clerk or the judge shall enter judgment accordingly. In the case of an arbitration, the offer with proof of acceptance shall be filed with the arbitrator or arbitrators who shall promptly render an award accordingly.

(2) If the offer is not accepted prior to trial or arbitration or within 30 days after it is made, whichever occurs first, it shall be deemed withdrawn, and cannot be given in evidence upon the trial or arbitration.

(3) For purposes of this subdivision, a trial or arbitration shall be deemed to be actually commenced at the beginning of the opening statement of the plaintiff or counsel, and if there is no opening statement, then at the time of the administering of the oath or affirmation to the first witness, or the introduction of any evidence.

(c) (1) If an offer made by a defendant is not accepted and the plaintiff fails to obtain a more favorable judgment or award, the plaintiff shall not recover his or her postoffer costs and shall pay the defendant’s costs from the time of the offer. In addition, in any action or proceeding other than an eminent domain action, the court or arbitrator, in its discretion, may require the plaintiff to pay a reasonable sum to cover costs of the services of expert witnesses, who are not regular employees of any party, actually incurred and reasonably necessary in either, or both, preparation for trial or arbitration, or during trial or arbitration, of the case by the defendant.

(2) (A) In determining whether the plaintiff obtains a more favorable judgment, the court or arbitrator shall exclude the postoffer costs.

(B) It is the intent of the Legislature in enacting subparagraph (A) to supersede the holding in Encinitas Plaza Real v. Knight, 209 Cal.App.3d 996, that attorney’s fees awarded to the prevailing party were not costs for purposes of this section but were part of the judgment.

(d) If an offer made by a plaintiff is not accepted and the defendant fails to obtain a more favorable judgment or award in any action or proceeding other than an eminent domain action, the court or arbitrator, in its discretion, may require the defendant to pay a reasonable sum to cover postoffer costs of the services of expert witnesses, who are not regular employees of any party, actually incurred and reasonably necessary in either, or both, preparation for trial or arbitration, or during trial or arbitration, of the case by the plaintiff, in addition to plaintiff’s costs.

(e) If an offer made by a defendant is not accepted and the plaintiff fails to obtain a more favorable judgment or award, the costs under this section, from the time of the offer, shall be deducted from any damages awarded in favor of the plaintiff. If the costs awarded under this section exceed the amount of the damages awarded to the plaintiff the net amount shall be awarded to the defendant and judgment or award shall be entered accordingly.

(f) Police officers shall be deemed to be expert witnesses for the purposes of this section. For purposes of this section, “plaintiff” includes a cross-complainant and “defendant” includes a cross-defendant. Any judgment or award entered pursuant to this section shall be deemed to be a compromise settlement.

(g) This chapter does not apply to either of the following:

(1) An offer that is made by a plaintiff in an eminent domain action.

(2) Any enforcement action brought in the name of the people of the State of California by the Attorney General, a district attorney, or a city attorney, acting as a public prosecutor.

(h) The costs for services of expert witnesses for trial under subdivisions (c) and (d) shall not exceed those specified in Section 68092.5 of the Government Code.

(i) This section shall not apply to labor arbitrations filed pursuant to memoranda of understanding under the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1 of the Government Code).

(Amended by Stats. 2005, Ch. 706, Sec. 13. Effective January 1, 2006.)






CHAPTER 3.5 - Confidential Settlement Agreements

1002

(a) Notwithstanding any other provision of law, a confidential settlement agreement is prohibited in any civil action the factual foundation for which establishes a cause of action for civil damages for an act that may be prosecuted as a felony sex offense.

(b) Subdivision (a) does not preclude an agreement preventing the defendant or any person acting on his or her behalf from disclosing any medical information or personal identifying information, as defined in subdivision (b) of Section 530.5 of the Penal Code, regarding the victim of the felony sex offense or of any information revealing the nature of the relationship between the victim and the defendant. This subdivision shall not be construed to limit the right of a crime victim to disclose this information.

(c) Subdivision (a) does not apply to or affect the ability of the parties to enter into a settlement agreement or stipulated agreement that requires the nondisclosure of the amount of any money paid in a settlement of a claim.

(Added by Stats. 2006, Ch. 151, Sec. 1. Effective January 1, 2007.)






CHAPTER 4 - Motions and Orders

1003

Every direction of a court or judge, made or entered in writing, and not included in a judgment, is denominated an order. An application for an order is a motion.

(Amended by Stats. 1951, Ch. 1737.)



1004

Except as provided in section 166 of this code, motions must be made in the court in which the action is pending.

(Amended by Stats. 1933, Ch. 744.)



1005

(a) Written notice shall be given, as prescribed in subdivisions (b) and (c), for the following motions:

(1) Notice of Application and Hearing for Writ of Attachment under Section 484.040.

(2) Notice of Application and Hearing for Claim and Delivery under Section 512.030.

(3) Notice of Hearing for Claim of Exemption under Section 706.105.

(4) Motion to Quash Summons pursuant to subdivision (b) of Section 418.10.

(5) Motion for Determination of Good Faith Settlement pursuant to Section 877.6.

(6) Hearing for Discovery of Peace Officer Personnel Records pursuant to Section 1043 of the Evidence Code.

(7) Notice of Hearing of Third-Party Claim pursuant to Section 720.320.

(8) Motion for an Order to Attend Deposition more than 150 miles from deponent’s residence pursuant to Section 2025.260.

(9) Notice of Hearing of Application for Relief pursuant to Section 946.6 of the Government Code.

(10) Motion to Set Aside Default or Default Judgment and for Leave to Defend Actions pursuant to Section 473.5.

(11) Motion to Expunge Notice of Pendency of Action pursuant to Section 405.30.

(12) Motion to Set Aside Default and for Leave to Amend pursuant to Section 585.5.

(13) Any other proceeding under this code in which notice is required and no other time or method is prescribed by law or by court or judge.

(b) Unless otherwise ordered or specifically provided by law, all moving and supporting papers shall be served and filed at least 16 court days before the hearing. The moving and supporting papers served shall be a copy of the papers filed or to be filed with the court. However, if the notice is served by mail, the required 16-day period of notice before the hearing shall be increased by five calendar days if the place of mailing and the place of address are within the State of California, 10 calendar days if either the place of mailing or the place of address is outside the State of California but within the United States, and 20 calendar days if either the place of mailing or the place of address is outside the United States, and if the notice is served by facsimile transmission, express mail, or another method of delivery providing for overnight delivery, the required 16-day period of notice before the hearing shall be increased by two calendar days. Section 1013, which extends the time within which a right may be exercised or an act may be done, does not apply to a notice of motion, papers opposing a motion, or reply papers governed by this section. All papers opposing a motion so noticed shall be filed with the court and a copy served on each party at least nine court days, and all reply papers at least five court days before the hearing.

The court, or a judge thereof, may prescribe a shorter time.

(c) Notwithstanding any other provision of this section, all papers opposing a motion and all reply papers shall be served by personal delivery, facsimile transmission, express mail, or other means consistent with Sections 1010, 1011, 1012, and 1013, and reasonably calculated to ensure delivery to the other party or parties not later than the close of the next business day after the time the opposing papers or reply papers, as applicable, are filed. This subdivision applies to the service of opposition and reply papers regarding motions for summary judgment or summary adjudication, in addition to the motions listed in subdivision (a).

The court, or a judge thereof, may prescribe a shorter time.

(Amended by Stats. 2005, Ch. 294, Sec. 3. Effective January 1, 2006.)



1005.5

A motion upon all the grounds stated in the written notice thereof is deemed to have been made and to be pending before the court for all purposes, upon the due service and filing of the notice of motion, but this shall not deprive a party of a hearing of the motion to which he is otherwise entitled. Procedure upon a motion for new trial shall be as otherwise provided.

(Added by Stats. 1953, Ch. 909.)



1006

When a notice of motion is given, or an order to show cause is made returnable before a judge out of court, and at the time fixed for the motion, or on the return day of the order, the judge is unable to hear the parties, the matter may be transferred by his order to some other judge, before whom it might originally have been brought.

(Amended by Stats. 1951, Ch. 1737.)



1008

(a) When an application for an order has been made to a judge, or to a court, and refused in whole or in part, or granted, or granted conditionally, or on terms, any party affected by the order may, within 10 days after service upon the party of written notice of entry of the order and based upon new or different facts, circumstances, or law, make application to the same judge or court that made the order, to reconsider the matter and modify, amend, or revoke the prior order. The party making the application shall state by affidavit what application was made before, when and to what judge, what order or decisions were made, and what new or different facts, circumstances, or law are claimed to be shown.

(b) A party who originally made an application for an order which was refused in whole or part, or granted conditionally or on terms, may make a subsequent application for the same order upon new or different facts, circumstances, or law, in which case it shall be shown by affidavit what application was made before, when and to what judge, what order or decisions were made, and what new or different facts, circumstances, or law are claimed to be shown. For a failure to comply with this subdivision, any order made on a subsequent application may be revoked or set aside on ex parte motion.

(c) If a court at any time determines that there has been a change of law that warrants it to reconsider a prior order it entered, it may do so on its own motion and enter a different order.

(d) A violation of this section may be punished as a contempt and with sanctions as allowed by Section 128.7. In addition, an order made contrary to this section may be revoked by the judge or commissioner who made it, or vacated by a judge of the court in which the action or proceeding is pending.

(e) This section specifies the court’s jurisdiction with regard to applications for reconsideration of its orders and renewals of previous motions, and applies to all applications to reconsider any order of a judge or court, or for the renewal of a previous motion, whether the order deciding the previous matter or motion is interim or final. No application to reconsider any order or for the renewal of a previous motion may be considered by any judge or court unless made according to this section.

(f) For the purposes of this section, an alleged new or different law shall not include a later enacted statute without a retroactive application.

(g) An order denying a motion for reconsideration made pursuant to subdivision (a) is not separately appealable. However, if the order that was the subject of a motion for reconsideration is appealable, the denial of the motion for reconsideration is reviewable as part of an appeal from that order.

(h) This section applies to all applications for interim orders.

(Amended by Stats. 2011, Ch. 78, Sec. 1. Effective January 1, 2012.)






CHAPTER 5 - Notices, and Filing and Service of Papers

1010

Notices must be in writing, and the notice of a motion, other than for a new trial, must state when, and the grounds upon which it will be made, and the papers, if any, upon which it is to be based. If any such paper has not previously been served upon the party to be notified and was not filed by him, a copy of such paper must accompany the notice. Notices and other papers may be served upon the party or attorney in the manner prescribed in this chapter, when not otherwise provided by this code. No bill of exceptions, notice of appeal, or other notice or paper, other than amendments to the pleadings, or an amended pleading, need be served upon any party whose default has been duly entered or who has not appeared in the action or proceeding.

(Amended by Stats. 1935, Ch. 722.)



1010.5

The Judicial Council may adopt rules permitting the filing of papers by facsimile transmission, both directly with the courts and through third parties. Notwithstanding any other provision of law, the rules may provide that the facsimile transmitted document shall constitute an original document, and that notwithstanding Section 6159 of the Government Code or Title 1.3 (commencing with Section 1747) of Part 4 of Division 3 of the Civil Code, any court authorized to accept a credit card as payment pursuant to this section may add a surcharge to the amount of the transaction to be borne by the litigant to cover charges imposed on credit card transactions regarding fax filings between a litigant and the court.

If the Judicial Council adopts rules permitting the filing of papers by facsimile transmission, the consent of the Judicial Council shall not be necessary to permit the use of credit cards to pay fees for the filing of papers by facsimile transmission directly with the court, provided that the court charges a processing fee to the filing party sufficient to cover the cost to the court of processing payment by credit card.

(Amended by Stats. 2001, Ch. 824, Sec. 10. Effective January 1, 2002.)



1010.6

(a) A document may be served electronically in an action filed with the court as provided in this section, in accordance with rules adopted pursuant to subdivision (e).

(1) For purposes of this section:

(A) “Electronic service” means service of a document, on a party or other person, by either electronic transmission or electronic notification. Electronic service may be performed directly by a party, by an agent of a party, including the party’s attorney, or through an electronic filing service provider.

(B) “Electronic transmission” means the transmission of a document by electronic means to the electronic service address at or through which a party or other person has authorized electronic service.

(C) “Electronic notification” means the notification of the party or other person that a document is served by sending an electronic message to the electronic address at or through which the party or other person has authorized electronic service, specifying the exact name of the document served, and providing a hyperlink at which the served document may be viewed and downloaded.

(2) If a document may be served by mail, express mail, overnight delivery, or facsimile transmission, electronic service of the document is authorized when a party has agreed to accept service electronically in that action.

(3) In any action in which a party has agreed to accept electronic service under paragraph (2), or in which the court has ordered electronic service under subdivision (c) or (d), the court may electronically serve any document issued by the court that is not required to be personally served in the same manner that parties electronically serve documents. The electronic service of documents by the court shall have the same legal effect as service by mail, except as provided in paragraph (4).

(4) Electronic service of a document is complete at the time of the electronic transmission of the document or at the time that the electronic notification of service of the document is sent. However, any period of notice, or any right or duty to do any act or make any response within any period or on a date certain after the service of the document, which time period or date is prescribed by statute or rule of court, shall be extended after service by electronic means by two court days, but the extension shall not apply to extend the time for filing any of the following:

(A) A notice of intention to move for new trial.

(B) A notice of intention to move to vacate judgment under Section 663a.

(C) A notice of appeal.

This extension applies in the absence of a specific exception provided by any other statute or rule of court.

(b) A trial court may adopt local rules permitting electronic filing of documents, subject to rules adopted pursuant to subdivision (e) and the following conditions:

(1) A document that is filed electronically shall have the same legal effect as an original paper document.

(2) (A) When a document to be filed requires the signature, not under penalty of perjury, of an attorney or a self-represented party, the document shall be deemed to have been signed by that attorney or self-represented party if filed electronically.

(B) When a document to be filed requires the signature, under penalty of perjury, of any person, the document shall be deemed to have been signed by that person if filed electronically and if a printed form of the document has been signed by that person prior to, or on the same day as, the date of filing. The attorney or person filing the document represents, by the act of filing, that the declarant has complied with this section. The attorney or person filing the document shall maintain the printed form of the document bearing the original signature and make it available for review and copying upon the request of the court or any party to the action or proceeding in which it is filed.

(3) Any document that is electronically filed with the court after the close of business on any day shall be deemed to have been filed on the next court day. “Close of business,” as used in this paragraph, shall mean 5 p.m. or the time at which the court would not accept filing at the court’s filing counter, whichever is earlier.

(4) The court receiving a document filed electronically shall issue a confirmation that the document has been received and filed. The confirmation shall serve as proof that the document has been filed.

(5) Upon electronic filing of a complaint, petition, or other document that must be served with a summons, a trial court, upon request of the party filing the action, shall issue a summons with the court seal and the case number. The court shall keep the summons in its records and may electronically transmit a copy of the summons to the requesting party. Personal service of a printed form of the electronic summons shall have the same legal effect as personal service of an original summons. If a trial court plans to electronically transmit a summons to the party filing a complaint, the court shall immediately upon receipt of the complaint notify the attorney or party that a summons will be electronically transmitted to the electronic address given by the person filing the complaint.

(6) The court shall permit a party or attorney to file an application for waiver of court fees and costs, in lieu of requiring the payment of the filing fee, as part of the process involving the electronic filing of a document. The court shall consider and determine the application in accordance with Sections 68630 to 68641, inclusive, of the Government Code and shall not require the party or attorney to submit any documentation other than that set forth in Sections 68630 to 68641, inclusive, of the Government Code. Nothing in this section shall require the court to waive a filing fee that is not otherwise waivable.

(c) If a trial court adopts rules conforming to subdivision (b), it may provide by order that all parties to an action file and serve documents electronically in a class action, a consolidated action, or a group of actions, a coordinated action, or an action that is deemed complex under Judicial Council rules, provided that the trial court’s order does not cause undue hardship or significant prejudice to any party in the action.

(d) (1) Notwithstanding subdivision (b), the Orange County Superior Court may, by local rule and until July 1, 2014, establish a pilot project to require parties to specified civil actions to electronically file and serve documents, subject to the requirements set forth in paragraphs (1), (2), (4), (5), and (6) of subdivision (b) and rules adopted pursuant to subdivision (e) and the following conditions:

(A) The court shall have the ability to maintain the official court record in electronic format for all cases where electronic filing is required.

(B) The court and the parties shall have access either to more than one electronic filing service provider capable of electronically filing documents with the court, or to electronic filing access directly through the court. Any fees charged by the court shall be for no more than the actual cost of the electronic filing and service of the documents, and shall be waived when deemed appropriate by the court, including, but not limited to, for any party who has received a fee waiver. Any fees charged by an electronic filing service provider shall be reasonable and shall be waived when deemed appropriate by the court, including, but not limited to, for any party who has received a fee waiver.

(C) The court shall have a procedure for the filing of nonelectronic documents in order to prevent the program from causing undue hardship or significant prejudice to any party in an action, including, but not limited to, unrepresented parties.

(D) A court that elects to require electronic filing pursuant to this subdivision may permit documents to be filed electronically until 12 a.m. of the day after the court date that the filing is due, and the filing shall be considered timely. However, if same day service of a document is required, the document shall be electronically filed by 5 p.m. on the court date that the filing is due. Ex parte documents shall be electronically filed on the same date and within the same time period as would be required for the filing of a hard copy of the ex parte documents at the clerk’s window in the participating county. Documents filed on or after 12 a.m., or filed upon a noncourt day, will be deemed filed on the soonest court day following the filing.

(2) If a pilot project is established pursuant to paragraph (1), the Judicial Council shall conduct an evaluation of the pilot project and report to the Legislature, on or before December 31, 2013, on the results of the evaluation. The evaluation shall review, among other things, the cost of the program to participants, cost-effectiveness for the court, effect on unrepresented parties and parties with fee waivers, and ease of use for participants.

(e) The Judicial Council shall adopt uniform rules for the electronic filing and service of documents in the trial courts of the state, which shall include statewide policies on vendor contracts, privacy, and access to public records, and rules relating to the integrity of electronic service. These rules shall conform to the conditions set forth in this section, as amended from time to time.

(f) The Judicial Council shall, on or before July 1, 2014, adopt uniform rules to permit the mandatory electronic filing and service of documents for specified civil actions in the trial courts of the state, which shall be informed by any study performed pursuant to paragraph (2) of subdivision (d) and which shall include statewide policies on vendor contracts, privacy, access to public records, unrepresented parties, parties with fee waivers, hardships, reasonable exceptions to electronic filing, and rules relating to the integrity of electronic service. These rules shall conform to the conditions set forth in this section, as amended from time to time.

(g) (1) Upon the adoption of uniform rules by the Judicial Council for mandatory electronic filing and service of documents for specified civil actions in the trial courts of the state, as specified in subdivision (f), a superior court may, by local rule, require mandatory electronic filing, pursuant to paragraph (2) of this subdivision.

(2) Any superior court that elects to adopt mandatory electronic filing shall do so pursuant to the requirements and conditions set forth in this section, including, but not limited to, paragraphs (1), (2), (4), (5), and (6) of subdivision (b) of this section, and subparagraphs (A), (B), and (C) of paragraph (1) of subdivision (d), and pursuant to the rules adopted by the Judicial Council, as specified in subdivision (f).

(Amended by Stats. 2012, Ch. 320, Sec. 1. Effective January 1, 2013.)



1011

The service may be personal, by delivery to the party or attorney on whom the service is required to be made, or it may be as follows:

(a) If upon an attorney, service may be made at the attorney’s office, by leaving the notice or other papers in an envelope or package clearly labeled to identify the attorney being served, with a receptionist or with a person having charge thereof. When there is no person in the office with whom the notice or papers may be left for purposes of this subdivision at the time service is to be effected, service may be made by leaving them between the hours of nine in the morning and five in the afternoon, in a conspicuous place in the office, or, if the attorney’s office is not open so as to admit of that service, then service may be made by leaving the notice or papers at the attorney’s residence, with some person of not less than 18 years of age, if the attorney’s residence is in the same county with his or her office, and, if the attorney’s residence is not known or is not in the same county with his or her office, or being in the same county it is not open, or a person 18 years of age or older cannot be found at the attorney’s residence, then service may be made by putting the notice or papers, enclosed in a sealed envelope, into the post office or a mail box, subpost office, substation, or mail chute or other like facility regularly maintained by the Government of the United States directed to the attorney at his or her office, if known and otherwise to the attorney’s residence, if known. If neither the attorney’s office nor residence is known, service may be made by delivering the notice or papers to the address of the attorney or party of record as designated on the court papers, or by delivering the notice or papers to the clerk of the court, for the attorney.

(b) If upon a party, service shall be made in the manner specifically provided in particular cases, or, if no specific provision is made, service may be made by leaving the notice or other paper at the party’s residence, between the hours of eight in the morning and six in the evening, with some person of not less than 18 years of age. If at the time of attempted service between those hours a person 18 years of age or older cannot be found at the party’s residence, the notice or papers may be served by mail. If the party’s residence is not known, then service may be made by delivering the notice or papers to the clerk of the court, for that party.

(Amended by Stats. 2007, Ch. 263, Sec. 11. Effective January 1, 2008.)



1012

Service by mail may be made where the person on whom it is to be made resides or has his office at a place where there is a delivery service by mail, or where the person making the service and the person on whom it is to be made reside or have their offices in different places between which there is a regular communication by mail.

(Amended by Stats. 1931, Ch. 739.)



1013

(a) In case of service by mail, the notice or other paper shall be deposited in a post office, mailbox, subpost office, substation, or mail chute, or other like facility regularly maintained by the United States Postal Service, in a sealed envelope, with postage paid, addressed to the person on whom it is to be served, at the office address as last given by that person on any document filed in the cause and served on the party making service by mail; otherwise at that party’s place of residence. Service is complete at the time of the deposit, but any period of notice and any right or duty to do any act or make any response within any period or on a date certain after service of the document, which time period or date is prescribed by statute or rule of court, shall be extended five calendar days, upon service by mail, if the place of address and the place of mailing is within the State of California, 10 calendar days if either the place of mailing or the place of address is outside the State of California but within the United States, and 20 calendar days if either the place of mailing or the place of address is outside the United States, but the extension shall not apply to extend the time for filing notice of intention to move for new trial, notice of intention to move to vacate judgment pursuant to Section 663a, or notice of appeal. This extension applies in the absence of a specific exception provided for by this section or other statute or rule of court.

(b) The copy of the notice or other paper served by mail pursuant to this chapter shall bear a notation of the date and place of mailing or be accompanied by an unsigned copy of the affidavit or certificate of mailing.

(c) In case of service by Express Mail, the notice or other paper must be deposited in a post office, mailbox, subpost office, substation, or mail chute, or other like facility regularly maintained by the United States Postal Service for receipt of Express Mail, in a sealed envelope, with Express Mail postage paid, addressed to the person on whom it is to be served, at the office address as last given by that person on any document filed in the cause and served on the party making service by Express Mail; otherwise at that party’s place of residence. In case of service by another method of delivery providing for overnight delivery, the notice or other paper must be deposited in a box or other facility regularly maintained by the express service carrier, or delivered to an authorized courier or driver authorized by the express service carrier to receive documents, in an envelope or package designated by the express service carrier with delivery fees paid or provided for, addressed to the person on whom it is to be served, at the office address as last given by that person on any document filed in the cause and served on the party making service; otherwise at that party’s place of residence. Service is complete at the time of the deposit, but any period of notice and any right or duty to do any act or make any response within any period or on a date certain after service of the document served by Express Mail or other method of delivery providing for overnight delivery shall be extended by two court days. The extension shall not apply to extend the time for filing notice of intention to move for new trial, notice of intention to move to vacate judgment pursuant to Section 663a, or notice of appeal. This extension applies in the absence of a specific exception provided for by this section or other statute or rule of court.

(d) The copy of the notice or other paper served by Express Mail or another means of delivery providing for overnight delivery pursuant to this chapter shall bear a notation of the date and place of deposit or be accompanied by an unsigned copy of the affidavit or certificate of deposit.

(e) Service by facsimile transmission shall be permitted only where the parties agree and a written confirmation of that agreement is made. The Judicial Council may adopt rules implementing the service of documents by facsimile transmission and may provide a form for the confirmation of the agreement required by this subdivision. In case of service by facsimile transmission, the notice or other paper must be transmitted to a facsimile machine maintained by the person on whom it is served at the facsimile machine telephone number as last given by that person on any document which he or she has filed in the cause and served on the party making the service. Service is complete at the time of transmission, but any period of notice and any right or duty to do any act or make any response within any period or on a date certain after service of the document, which time period or date is prescribed by statute or rule of court, shall be extended, after service by facsimile transmission, by two court days, but the extension shall not apply to extend the time for filing notice of intention to move for new trial, notice of intention to move to vacate judgment pursuant to Section 663a, or notice of appeal. This extension applies in the absence of a specific exception provided for by this section or other statute or rule of court.

(f) The copy of the notice or other paper served by facsimile transmission pursuant to this chapter shall bear a notation of the date and place of transmission and the facsimile telephone number to which transmitted, or to be accompanied by an unsigned copy of the affidavit or certificate of transmission which shall contain the facsimile telephone number to which the notice or other paper was transmitted.

(g) Electronic service shall be permitted pursuant to Section 1010.6 and the rules on electronic service in the California Rules of Court.

(h) Subdivisions (b), (d), and (f) are directory.

(Amended by Stats. 2010, Ch. 156, Sec. 2. Effective January 1, 2011.)



1013a

Proof of service by mail may be made by one of the following methods:

(1) An affidavit setting forth the exact title of the document served and filed in the cause, showing the name and residence or business address of the person making the service, showing that he or she is a resident of or employed in the county where the mailing occurs, that he or she is over the age of 18 years and not a party to the cause, and showing the date and place of deposit in the mail, the name and address of the person served as shown on the envelope, and also showing that the envelope was sealed and deposited in the mail with the postage thereon fully prepaid.

(2) A certificate setting forth the exact title of the document served and filed in the cause, showing the name and business address of the person making the service, showing that he or she is an active member of the State Bar of California and is not a party to the cause, and showing the date and place of deposit in the mail, the name and address of the person served as shown on the envelope, and also showing that the envelope was sealed and deposited in the mail with the postage thereon fully prepaid.

(3) An affidavit setting forth the exact title of the document served and filed in the cause, showing (A) the name and residence or business address of the person making the service, (B) that he or she is a resident of, or employed in, the county where the mailing occurs, (C) that he or she is over the age of 18 years and not a party to the cause, (D) that he or she is readily familiar with the business’ practice for collection and processing of correspondence for mailing with the United States Postal Service, (E) that the correspondence would be deposited with the United States Postal Service that same day in the ordinary course of business, (F) the name and address of the person served as shown on the envelope, and the date and place of business where the correspondence was placed for deposit in the United States Postal Service, and (G) that the envelope was sealed and placed for collection and mailing on that date following ordinary business practices. Service made pursuant to this paragraph, upon motion of a party served, shall be presumed invalid if the postal cancellation date or postage meter date on the envelope is more than one day after the date of deposit for mailing contained in the affidavit.

(4) In case of service by the clerk of a court of record, a certificate by that clerk setting forth the exact title of the document served and filed in the cause, showing the name of the clerk and the name of the court of which he or she is the clerk, and that he or she is not a party to the cause, and showing the date and place of deposit in the mail, the name and address of the person served as shown on the envelope, and also showing that the envelope was sealed and deposited in the mail with the postage thereon fully prepaid. This form of proof is sufficient for service of process in which the clerk or deputy clerk signing the certificate places the document for collection and mailing on the date shown thereon, so as to cause it to be mailed in an envelope so sealed and so addressed on that date following standard court practices. Service made pursuant to this paragraph, upon motion of a party served and a finding of good cause by the court, shall be deemed to have occurred on the date of postage cancellation or postage meter imprint as shown on the envelope if that date is more than one day after the date of deposit for mailing contained in the certificate.

(Amended by Stats. 1995, Ch. 576, Sec. 4. Effective January 1, 1996.)



1014

A defendant appears in an action when the defendant answers, demurs, files a notice of motion to strike, files a notice of motion to transfer pursuant to Section 396b, moves for reclassification pursuant to Section 403.040, gives the plaintiff written notice of appearance, or when an attorney gives notice of appearance for the defendant. After appearance, a defendant or the defendant’s attorney is entitled to notice of all subsequent proceedings of which notice is required to be given. Where a defendant has not appeared, service of notice or papers need not be made upon the defendant.

(Amended by Stats. 1999, Ch. 344, Sec. 15. Effective September 7, 1999.)



1015

When a plaintiff or a defendant, who has appeared, resides out of the state, and has no attorney in the action or proceeding, the service may be made on the clerk of the court, for that party. But in all cases where a party has an attorney in the action or proceeding, the service of papers, when required, must be upon the attorney instead of the party, except service of subpoenas, of writs, and other process issued in the suit, and of papers to bring the party into contempt. If the sole attorney for a party is removed or suspended from practice, then the party has no attorney within the meaning of this section. If the party’s sole attorney has no known office in this state, notices and papers may be served by leaving a copy thereof with the clerk of the court, unless the attorney has filed in the cause an address of a place at which notices and papers may be served on the attorney, in which event they may be served at that place.

(Amended by Stats. 2007, Ch. 263, Sec. 12. Effective January 1, 2008.)



1016

The foregoing provisions of this Chapter do not apply to the sevice of a summons or other process, or of any paper to bring a party into contempt.

(Enacted 1872.)



1017

Any summons, writ, or order in any civil suit or proceeding, and all other papers requiring service, may be transmitted by telegraph for service in any place, and the telegraphic copy of such writ, or order, or paper so transmitted, may be served or executed by the officer or person to whom it is sent for that purpose, and returned by him, if any return be requisite, in the same manner, and with the same force and effect in all respects, as the original thereof might be if delivered to him, and the officer or person serving or executing the same has the same authority, and is subject to the same liabilities, as if the copy were the original. The original, when a writ or order, must also be filed in the Court from which it was issued, and a certified copy thereof must be preserved in the telegraph office from which it was sent. In sending it, either the original or the certified copy may be used by the operator for that purpose. Whenever any document to be sent by telegraph bears a seal, either private or official, it is not necessary for the operator, in sending the same, to telegraph a description of the seal, or any words or device thereon, but the same may be expressed in the telegraphic copy of the letters “L. S.,” or by the word “seal.”

(Enacted 1872.)



1019

Whenever any notice or publication is required by a provision in this code or any other code or statute of this state to be provided in a specified size of type or printing which is to be measured by points, the size required, unless otherwise specifically defined, shall be determined by the conventional customs and practices of the printing industry and within the tolerances permitted by conventional custom and practice in that industry, except that the provisions of this section shall not be used for purposes of evasion of any requirement for notice or publication.

(Added by Stats. 1980, Ch. 199, Sec. 1.)



1019.5

(a) When a motion is granted or denied, unless the court otherwise orders, notice of the court’s decision or order shall be given by the prevailing party to all other parties or their attorneys, in the manner provided in this chapter, unless notice is waived by all parties in open court and is entered in the minutes.

(b) When a motion is granted or denied on the court’s own motion, notice of the court’s order shall be given by the court in the manner provided in this chapter, unless notice is waived by all parties in open court and is entered in the minutes.

(Amended by Stats. 1992, Ch. 1348, Sec. 6. Effective January 1, 1993.)



1020

Any notice required by law, other than those required to be given to a party to an action or to his attorney, the service of which is not governed by the other sections of this chapter and which is not otherwise specifically provided for by law, may be given by sending the same by registered mail with proper postage prepaid addressed to the addressee’s last known address with request for return receipt, and the production of a returned receipt purporting to be signed by the addressee shall create a disputable presumption that such notice was received by the person to whom the notice was required to be sent.

(Added by Stats. 1939, Ch. 61.)






CHAPTER 6 - Of Costs

1021

Except as attorney’s fees are specifically provided for by statute, the measure and mode of compensation of attorneys and counselors at law is left to the agreement, express or implied, of the parties; but parties to actions or proceedings are entitled to their costs, as hereinafter provided.

(Amended by Stats. 1986, Ch. 377, Sec. 2.)



1021.4

In an action for damages against a defendant based upon that defendant’s commission of a felony offense for which that defendant has been convicted, the court may, upon motion, award reasonable attorney’s fees to a prevailing plaintiff against the defendant who has been convicted of the felony.

(Added by Stats. 1983, Ch. 938, Sec. 3. Effective September 20, 1983.)



1021.5

Upon motion, a court may award attorneys’ fees to a successful party against one or more opposing parties in any action which has resulted in the enforcement of an important right affecting the public interest if: (a) a significant benefit, whether pecuniary or nonpecuniary, has been conferred on the general public or a large class of persons, (b) the necessity and financial burden of private enforcement, or of enforcement by one public entity against another public entity, are such as to make the award appropriate, and (c) such fees should not in the interest of justice be paid out of the recovery, if any. With respect to actions involving public entities, this section applies to allowances against, but not in favor of, public entities, and no claim shall be required to be filed therefor, unless one or more successful parties and one or more opposing parties are public entities, in which case no claim shall be required to be filed therefor under Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code.

Attorneys’ fees awarded to a public entity pursuant to this section shall not be increased or decreased by a multiplier based upon extrinsic circumstances, as discussed in Serrano v. Priest, 20 Cal. 3d 25, 49.

(Amended by Stats. 1993, Ch. 645, Sec. 2. Effective January 1, 1994.)



1021.6

Upon motion, a court after reviewing the evidence in the principal case may award attorney’s fees to a person who prevails on a claim for implied indemnity if the court finds (a) that the indemnitee through the tort of the indemnitor has been required to act in the protection of the indemnitee’s interest by bringing an action against or defending an action by a third person and (b) if that indemnitor was properly notified of the demand to bring the action or provide the defense and did not avail itself of the opportunity to do so, and (c) that the trier of fact determined that the indemnitee was without fault in the principal case which is the basis for the action in indemnity or that the indemnitee had a final judgment entered in his or her favor granting a summary judgment, a nonsuit, or a directed verdict.

(Amended by Stats. 1982, Ch. 1383, Sec. 1.)



1021.7

In any action for damages arising out of the performance of a peace officer’s duties, brought against a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or against a public entity employing a peace officer or in an action for libel or slander brought pursuant to Section 45 or 46 of the Civil Code, the court may, in its discretion, award reasonable attorney’s fees to the defendant or defendants as part of the costs, upon a finding by the court that the action was not filed or maintained in good faith and with reasonable cause.

(Added by Stats. 1981, Ch. 980, Sec. 1.)



1021.8

(a) Whenever the Attorney General prevails in a civil action to enforce Section 17537.3, 22445, 22446.5, 22958, 22962, or 22963 of the Business and Professions Code, Section 52, 52.1, 55.1, or 3494 of the Civil Code, the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code or the California Commodity Law of 1990 (Division 4.5 (commencing with Section 29500) of Title 4 of the Corporations Code), Section 1615, 2014, or 5650.1 of the Fish and Game Code, Section 4458, 12598, 12606, 12607, 12989.3, 16147, 66640, 66641, or 66641.7 of the Government Code, Section 13009, 13009.1, 19958.5, 25299, 39674, 41513, 42402, 42402.1, 42402.2, 42402.3, 42402.4, 43016, 43017, 43154, 104557, or 118950 of the Health and Safety Code, Section 308.1 or 308.3 of the Penal Code, Section 2774.1, 4601.1, 4603, 4605, 30820, 30821.6, 30822, 42847, or 48023 of the Public Resources Code, Section 30101.7 of the Revenue and Taxation Code, or Section 275, 1052, 1845, 13261, 13262, 13264, 13265, 13268, 13304, 13331, 13350, or 13385 of the Water Code, the court shall award to the Attorney General all costs of investigating and prosecuting the action, including expert fees, reasonable attorney’s fees, and costs. Awards under this section shall be paid to the Public Rights Law Enforcement Special Fund established by Section 12530 of the Government Code.

(b) This section applies to any action pending on the effective date of this section and to any action filed thereafter.

(c) The amendments made to this section by Chapter 227 of the Statutes of 2004 shall apply to any action pending on the effective date of these amendments and to any action filed thereafter.

(Amended by Stats. 2006, Ch. 538, Sec. 65. Effective January 1, 2007.)



1021.9

In any action to recover damages to personal or real property resulting from trespassing on lands either under cultivation or intended or used for the raising of livestock, the prevailing plaintiff shall be entitled to reasonable attorney’s fees in addition to other costs, and in addition to any liability for damages imposed by law.

(Added by Stats. 1986, Ch. 1381, Sec. 1.)



1021.10

Notwithstanding any other provision of law, in an action brought in the name of the people of the State of California against any person for failure to comply with Chapter 10A (commencing with Section 375) of Title 15 of the United States Code, otherwise known as the “Jenkins Act,” the court, to the extent not expressly prohibited by federal law, shall award fees and costs, including reasonable attorney’s fees, to the people if the people succeed on any claim to enforce the Jenkins Act. Any attorney’s fees awarded under this section shall be in addition to any other remedies or penalties available under all other laws of this state.

(Added by Stats. 2002, Ch. 686, Sec. 2. Effective January 1, 2003.)



1022

When several actions are brought on one bond, undertaking, promissory note, bill of exchange, or other instrument in writing, or in any other case for the same cause of action, against several parties who might have been joined as defendants in the same action, no costs can be allowed to the plaintiff in more than one of such actions, which may be at his election, if the party proceeded against in the other actions were, at the commencement of the previous action, openly within this State; but the disbursements of the plaintiff must be allowed to him in each action.

(Added by renumbering Section 1023 by Stats. 1933, Ch. 744.)



1023

The fees of referees are such reasonable sum as the court may fix for the time spent in the business of the reference; but the parties may agree, in writing, upon any other rate of compensation, and thereupon such rates shall be allowed.

(Amended by Stats. 1953, Ch. 795.)



1024

When an application is made to the court or referee to postpone a trial, the payment of the expenses occasioned by the postponement may be imposed, in the discretion of the court or referee, as a condition of granting the same.

(Amended by Stats. 1986, Ch. 377, Sec. 3.)



1025

When, in an action for the recovery of money only, the defendant alleges in his answer that before the commencement of the action he tendered to the plaintiff the full amount to which he was entitled, and thereupon deposits in court, for plaintiff, the amount so tendered, and the allegation is found to be true, the plaintiff can not recover costs, but must pay costs to the defendant.

(Added by renumbering Section 1030 by Stats. 1933, Ch. 744.)



1026

(a) Except as provided in subdivision (b), in an action prosecuted or defended by a personal representative, trustee of an express trust, guardian, conservator, or a person expressly authorized by statute, costs may be recovered as in an action by or against a person prosecuting or defending in the person’s own right.

(b) Costs allowed under subdivision (a) shall, by the judgment, be made chargeable only upon the estate, fund, or party represented, unless the court directs the costs to be paid by the fiduciary personally for mismanagement or bad faith in the action or defense.

(Amended by Stats. 1988, Ch. 1199, Sec. 8. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



1027

When the decision of a court of inferior jurisdiction in a special proceeding is brought before a court of higher jurisdiction for a review, in any other way than by appeal, the same costs must be allowed as in cases on appeal, and may be collected in the manner provided for enforcement of money judgments generally, or in such manner as the court may direct, according to the nature of the case.

(Amended by Stats. 1982, Ch. 497, Sec. 68. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



1028

Notwithstanding any other provisions of law, when the State is a party, costs shall be awarded against it on the same basis as against any other party and, when awarded, must be paid out of the appropriation for the support of the agency on whose behalf the State appeared.

(Amended by Stats. 1943, Ch. 165.)



1028.5

(a) In any civil action between a small business or a licensee and a state regulatory agency, involving the regulatory functions of a state agency as applied to a small business or a licensee, if the small business or licensee prevails, and if the court determines that the action of the agency was undertaken without substantial justification, the small business or licensee may, in the discretion of the court, be awarded reasonable litigation expenses in addition to other costs. Funds for such expenses and costs shall be paid from funds in the regular operating budget of the state regulatory agency where the appropriation therefor encompasses the payment of such costs and expenses, and not from unappropriated money in the General Fund.

(b) “Reasonable litigation expenses” means any expenses not in excess of seven thousand five hundred dollars ($7,500) which the judge finds were reasonably incurred in opposing the agency action, including court costs, expenses incurred in administrative proceedings, attorney’s fees, witness fees of all necessary witnesses, and such other expenses as were reasonably incurred.

(c) “Small business” means a business activity that is all of the following:

(1) Independently owned and operated.

(2) Not dominant in its field of operation.

(3) Not exceeding the following annual gross receipts or other criteria in the categories of:

(A) Agriculture, one million dollars ($1,000,000).

(B) General construction, nine million five hundred thousand dollars ($9,500,000).

(C) Special trade construction, five million dollars ($5,000,000).

(D) Retail trade, two million dollars ($2,000,000).

(E) Wholesale trade, nine million five hundred thousand dollars ($9,500,000).

(F) Services, two million dollars ($2,000,000).

(G) Transportation and warehousing, one million five hundred thousand dollars ($1,500,000).

(H) A manufacturing enterprise not exceeding 250 employees.

(I) A health care facility not exceeding 150 beds or one million five hundred thousand dollars ($1,500,000) in annual gross receipts.

(J) Generating and transmitting electric power not exceeding 4,500 megawatt hours annually.

(d) “Licensee” means any person licensed by a state agency who does not qualify as a small business, but whose annual gross receipts from the use of such license do not exceed one million dollars ($1,000,000).

(e) A small business or a licensee shall be deemed to prevail in any action in which there is no adjudication, stipulation, or acceptance of liability on the part of the small business or licensee.

(f) A small business or licensee shall not be deemed to have prevailed in actions commenced at the instance of, or on the basis of a complaint filed by, a person who is not an officer, employee, or other agent of the state regulatory agency if the action is dismissed by the agency upon a finding of no cause for the action, or is settled by the agency and small business or licensee without a finding of fault.

(g) Section 800 of the Government Code shall not apply to actions which are subject to the provisions of this section.

(h) Every state regulatory agency against which litigation expenses have been awarded under this section shall, at the time of submission of its proposed budget pursuant to Section 13320 of the Government Code, submit a report to the Department of Finance and the Legislature as to the amount of those expenses awarded and paid during the fiscal year.

(i) This section shall be known and may be cited as the Carpenter-Katz Small Business Equal Access to Justice Act of 1981.

(Amended by Stats. 1983, Ch. 445, Sec. 1.)



1029

When any county, city, district, or other public agency or entity, or any officer thereof in his official capacity, is a party, costs shall be awarded against it on the same basis as against any other party and, when awarded, must be paid out of the treasury thereof.

(Amended by Stats. 1945, Ch. 217.)



1029.5

(a) Whenever a complaint for damages is filed against any architect, landscape architect, engineer, building designer, or land surveyor, duly licensed as such under the laws of this state, in an action for error, omission, or professional negligence in the creation and preparation of plans, specifications, designs, reports or surveys which are the basis for work performed or agreed to be performed on real property, any such defendant may, within 30 days after service of summons, move the court for an order, upon notice and hearing, requiring the plaintiff to file an undertaking in a sum not to exceed five hundred dollars ($500) as security for the costs of defense as provided in subdivision (d), which may be awarded against the plaintiff. The motion shall be supported by affidavit showing that the claim against the defendant is frivolous.

At the hearing upon the motion, the court shall order the plaintiff to file the undertaking if the defendant shows to the satisfaction of the court that (i) the plaintiff would not suffer undue economic hardship in filing the undertaking, and (ii) there is no reasonable possibility that the plaintiff has a cause of action against each named defendant with respect to whom the plaintiff would otherwise be required to file the undertaking. No appeal shall be taken from any order made pursuant to this subdivision to file or not to file the undertaking.

A determination by the court that the undertaking either shall or shall not be filed or shall be filed as to one or more defendants and not as to others, shall not be deemed a determination of any one or more issues in the action or of the merits thereof. If the court, upon any such motion, makes a determination that an undertaking be filed by the plaintiff as to any one or more defendants, the action shall be dismissed as to the defendant or defendants, unless the undertaking required by the court has been filed within such reasonable time as may be fixed by the court.

(b) This section does not apply to a complaint for bodily injury or for wrongful death, nor to an action commenced in a small claims court.

(c) Whenever more than one such defendant is named, the undertaking shall be increased to the extent of not to exceed five hundred dollars ($500) for each additional defendant in whose favor the undertaking is ordered not to exceed the total of three thousand dollars ($3,000).

(d) In any action requiring an undertaking as provided in this section, upon the dismissal of the action or the award of judgment to the defendant, the court shall require the plaintiff to pay the defendant’s costs of defense authorized by law. Any sureties shall be liable for such costs in an amount not to exceed the sum of five hundred dollars ($500) or the amount of the undertaking, whichever is lesser, for each defendant with respect to whom the sureties have executed an undertaking.

(Amended by Stats. 1982, Ch. 517, Sec. 162.)



1029.6

(a) Whenever a complaint for damages for personal injuries is filed against a physician and surgeon, dentist, registered nurse, dispensing optician, optometrist, pharmacist, registered physical therapist, podiatrist, licensed psychologist, osteopathic physician and surgeon, chiropractor, clinical laboratory bioanalyst, clinical laboratory technologist, or veterinarian, duly licensed as such under the laws of this state, or a licensed hospital as the employer of any such person, in an action for error, omission, or negligence in the performance of professional services, or performance of professional services without consent, any such defendant may, within six months after service of summons, move the court for an order, upon notice to plaintiff and all defendants having appeared in the action, and hearing, requiring the plaintiff to file an undertaking in a sum not to exceed five hundred dollars ($500) as security for the costs of defense as provided in subdivision (d), which may be awarded against the plaintiff. The motion shall be supported by affidavit showing that the claim against the defendant is frivolous. Any defendant having appeared in the action and within 30 days after receipt of notice may join with the moving party requesting an order under this section as to the additional defendant. The failure of any defendant to join with the moving party shall preclude that defendant from subsequently requesting an order under this section.

At the hearing upon the motion, the court shall order the plaintiff to file the undertaking if the defendant shows to the satisfaction of the court that: (i) the plaintiff would not suffer undue economic hardship in filing the undertaking and (ii) there is no reasonable possibility that the plaintiff has a cause of action against each named defendant with respect to whom the plaintiff would otherwise be required to file the undertaking.

A determination by the court that an undertaking either shall or shall not be filed or shall be filed as to one or more defendants and not as to others, shall not be deemed a determination of any one or more issues in the action or of the merits thereof. If the court, upon any such motion, makes a determination that an undertaking be filed by the plaintiff as to any one or more defendants, the action shall be dismissed as to that defendant or defendants, unless the undertaking required by the court shall have been filed within the reasonable time as may be fixed by the court.

(b) This section does not apply to a complaint in an action commenced in a small claims court.

(c) Whenever more than one defendant is named, the undertaking shall be increased to the extent of not to exceed five hundred dollars ($500) for each additional defendant in whose favor the undertaking is ordered, not to exceed the total of one thousand dollars ($1,000).

(d) In any action requiring an undertaking as provided in this section, upon the dismissal of the action or the award of judgment to the defendant, the court shall require the plaintiff to pay the defendant’s court costs. Any sureties shall be liable for those costs in an amount not to exceed the sum of five hundred dollars ($500) or the amount of the undertaking, whichever is lesser, for each defendant with respect to whom the sureties have executed an undertaking. If the plaintiff prevails in the action against any defendant with respect to whom an undertaking has been filed, the defendant shall pay the costs to plaintiff incurred in defending the motion for dismissal authorized by this section.

(e) Any defendant filing a motion under this section or joining with a moving party under this section is precluded from subsequently filing a motion for summary judgment.

(f) Any defendant filing a motion for summary judgment is precluded from subsequently filing a motion, or joining with a moving party, under this section.

(Amended by Stats. 1993, Ch. 226, Sec. 6. Effective January 1, 1994.)



1029.8

(a) Any unlicensed person who causes injury or damage to another person as a result of providing goods or performing services for which a license is required under Division 2 (commencing with Section 500) or any initiative act referred to therein, Division 3 (commencing with Section 5000), or Chapter 2 (commencing with Section 18600) or Chapter 3 (commencing with Section 19000) of Division 8, of the Business and Professions Code, or Chapter 2 (commencing with Section 25210) or Chapter 3 (commencing with Section 25230) of Part 3 of Division 1 of Title 4 of the Corporations Code, shall be liable to the injured person for treble the amount of damages assessed in a civil action in any court having proper jurisdiction. The court may, in its discretion, award all costs and attorney’s fees to the injured person if that person prevails in the action.

(b) This section shall not be construed to confer an additional cause of action or to affect or limit any other remedy, including, but not limited to, a claim for exemplary damages.

(c) The additional damages provided for in subdivision (a) shall not exceed ten thousand dollars ($10,000).

(d) For the purposes of this section, the term “unlicensed person” shall not apply to any of the following:

(1) Any person, partnership, corporation, or other entity providing goods or services under the good faith belief that they are properly licensed and acting within the proper scope of that licensure.

(2) Any person, partnership, corporation, or other entity whose license has expired for nonpayment of license renewal fees, but who is eligible to renew that license without the necessity of applying and qualifying for an original license.

(3) Any person, partnership, or corporation licensed under Chapter 6 (commencing with Section 2700) or Chapter 6.5 (commencing with Section 2840) of the Business and Professions Code, who provides professional nursing services under an existing license, if the action arises from a claim that the licensee exceeded the scope of practice authorized by his or her license.

(e) This section shall not apply to any action for unfair trade practices brought against an unlicensed person under Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code, by a person who holds a license that is required, or closely related to the license that is required, to engage in those activities performed by the unlicensed person.

(Amended by Stats. 2004, Ch. 575, Sec. 1. Effective January 1, 2005.)



1030

(a) When the plaintiff in an action or special proceeding resides out of the state, or is a foreign corporation, the defendant may at any time apply to the court by noticed motion for an order requiring the plaintiff to file an undertaking to secure an award of costs and attorney’s fees which may be awarded in the action or special proceeding. For the purposes of this section, “attorney’s fees” means reasonable attorney’s fees a party may be authorized to recover by a statute apart from this section or by contract.

(b) The motion shall be made on the grounds that the plaintiff resides out of the state or is a foreign corporation and that there is a reasonable possibility that the moving defendant will obtain judgment in the action or special proceeding. The motion shall be accompanied by an affidavit in support of the grounds for the motion and by a memorandum of points and authorities. The affidavit shall set forth the nature and amount of the costs and attorney’s fees the defendant has incurred and expects to incur by the conclusion of the action or special proceeding.

(c) If the court, after hearing, determines that the grounds for the motion have been established, the court shall order that the plaintiff file the undertaking in an amount specified in the court’s order as security for costs and attorney’s fees.

(d) The plaintiff shall file the undertaking not later than 30 days after service of the court’s order requiring it or within a greater time allowed by the court. If the plaintiff fails to file the undertaking within the time allowed, the plaintiff’s action or special proceeding shall be dismissed as to the defendant in whose favor the order requiring the undertaking was made.

(e) If the defendant’s motion for an order requiring an undertaking is filed not later than 30 days after service of summons on the defendant, further proceedings may be stayed in the discretion of the court upon application to the court by the defendant by noticed motion for the stay until 10 days after the motion for the undertaking is denied or, if granted, until 10 days after the required undertaking has been filed and the defendant has been served with a copy of the undertaking. The hearing on the application for the stay shall be held not later than 60 days after service of the summons. If the defendant files a motion for an order requiring an undertaking, which is granted but the defendant objects to the undertaking, the court may in its discretion stay the proceedings not longer than 10 days after a sufficient undertaking has been filed and the defendant has been served with a copy of the undertaking.

(f) The determinations of the court under this section have no effect on the determination of any issues on the merits of the action or special proceeding and may not be given in evidence nor referred to in the trial of the action or proceeding.

(g) An order granting or denying a motion for an undertaking under this section is not appealable.

(Amended by Stats. 1988, Ch. 189, Sec. 1.)



1031

In actions for the recovery of wages for labor performed, where the amount of the demand, exclusive of interest, does not exceed three hundred dollars ($300), the court shall add, as part of the cost, in any judgment recovered by the plaintiff or cross-complainant, an attorney’s fee not exceeding 20 percent of the amount recovered.

(Amended by Stats. 1986, Ch. 377, Sec. 4.)



1032

(a) As used in this section, unless the context clearly requires otherwise:

(1) “Complaint” includes a cross-complaint.

(2) “Defendant” includes a cross-defendant or a person against whom a complaint is filed.

(3) “Plaintiff” includes a cross-complainant or a party who files a complaint in intervention.

(4) “Prevailing party” includes the party with a net monetary recovery, a defendant in whose favor a dismissal is entered, a defendant where neither plaintiff nor defendant obtains any relief, and a defendant as against those plaintiffs who do not recover any relief against that defendant. When any party recovers other than monetary relief and in situations other than as specified, the “prevailing party” shall be as determined by the court, and under those circumstances, the court, in its discretion, may allow costs or not and, if allowed may apportion costs between the parties on the same or adverse sides pursuant to rules adopted under Section 1034.

(b) Except as otherwise expressly provided by statute, a prevailing party is entitled as a matter of right to recover costs in any action or proceeding.

(c) Nothing in this section shall prohibit parties from stipulating to alternative procedures for awarding costs in the litigation pursuant to rules adopted under Section 1034.

(Repealed and added by Stats. 1986, Ch. 377, Sec. 6.)



1033

(a) Costs or any portion of claimed costs shall be as determined by the court in its discretion in a case other than a limited civil case in accordance with Section 1034 where the prevailing party recovers a judgment that could have been rendered in a limited civil case.

(b) When a prevailing plaintiff in a limited civil case recovers less than the amount prescribed by law as the maximum limitation upon the jurisdiction of the small claims court, the following shall apply:

(1) When the party could have brought the action in the small claims division but did not do so, the court may, in its discretion, allow or deny costs to the prevailing party, or may allow costs in part in any amount as it deems proper.

(2) When the party could not have brought the action in the small claims court, costs and necessary disbursements shall be limited to the actual cost of the filing fee, the actual cost of service of process, and, when otherwise specifically allowed by law, reasonable attorneys’ fees. However, those costs shall only be awarded to the plaintiff if the court is satisfied that prior to the commencement of the action, the plaintiff informed the defendant in writing of the intended legal action against the defendant and that legal action could result in a judgment against the defendant that would include the costs and necessary disbursements allowed by this paragraph.

(Amended by Stats. 1998, Ch. 931, Sec. 107. Effective September 28, 1998.)



1033.5

(a) The following items are allowable as costs under Section 1032:

(1) Filing, motion, and jury fees.

(2) Juror food and lodging while they are kept together during trial and after the jury retires for deliberation.

(3) Taking, video recording, and transcribing necessary depositions including an original and one copy of those taken by the claimant and one copy of depositions taken by the party against whom costs are allowed, and travel expenses to attend depositions.

(4) Service of process by a public officer, registered process server, or other means, as follows:

(A) When service is by a public officer, the recoverable cost is the fee authorized by law at the time of service.

(B) If service is by a process server registered pursuant to Chapter 16 (commencing with Section 22350) of Division 8 of the Business and Professions Code, the recoverable cost is the amount actually incurred in effecting service, including, but not limited to, a stakeout or other means employed in locating the person to be served, unless those charges are successfully challenged by a party to the action.

(C) When service is by publication, the recoverable cost is the sum actually incurred in effecting service.

(D) When service is by a means other than that set forth in subparagraph (A), (B), or (C), the recoverable cost is the lesser of the sum actually incurred, or the amount allowed to a public officer in this state for that service, except that the court may allow the sum actually incurred in effecting service upon application pursuant to paragraph (4) of subdivision (c).

(5) Expenses of attachment including keeper’s fees.

(6) Premiums on necessary surety bonds.

(7) Ordinary witness fees pursuant to Section 68093 of the Government Code.

(8) Fees of expert witnesses ordered by the court.

(9) Transcripts of court proceedings ordered by the court.

(10) Attorney’s fees, when authorized by any of the following:

(A) Contract.

(B) Statute.

(C) Law.

(11) Court reporter fees as established by statute.

(12) Court interpreter fees for a qualified court interpreter authorized by the court for an indigent person represented by a qualified legal services project, as defined in Section 6213 of the Business and Professions Code or a pro bono attorney as defined in Section 8030.4 of the Business and Professions Code.

(13) Models and blowups of exhibits and photocopies of exhibits may be allowed if they were reasonably helpful to aid the trier of fact.

(14) Any other item that is required to be awarded to the prevailing party pursuant to statute as an incident to prevailing in the action at trial or on appeal.

(b) The following items are not allowable as costs, except when expressly authorized by law:

(1) Fees of experts not ordered by the court.

(2) Investigation expenses in preparing the case for trial.

(3) Postage, telephone, and photocopying charges, except for exhibits.

(4) Costs in investigation of jurors or in preparation for voir dire.

(5) Transcripts of court proceedings not ordered by the court.

(c) Any award of costs shall be subject to the following:

(1) Costs are allowable if incurred, whether or not paid.

(2) Allowable costs shall be reasonably necessary to the conduct of the litigation rather than merely convenient or beneficial to its preparation.

(3) Allowable costs shall be reasonable in amount.

(4) Items not mentioned in this section and items assessed upon application may be allowed or denied in the court’s discretion.

(5) When any statute of this state refers to the award of “costs and attorney’s fees,” attorney’s fees are an item and component of the costs to be awarded and are allowable as costs pursuant to subparagraph (B) of paragraph (10) of subdivision (a). Any claim not based upon the court’s established schedule of attorney’s fees for actions on a contract shall bear the burden of proof. Attorney’s fees allowable as costs pursuant to subparagraph (B) of paragraph (10) of subdivision (a) may be fixed as follows: (A) upon a noticed motion, (B) at the time a statement of decision is rendered, (C) upon application supported by affidavit made concurrently with a claim for other costs, or (D) upon entry of default judgment. Attorney’s fees allowable as costs pursuant to subparagraph (A) or (C) of paragraph (10) of subdivision (a) shall be fixed either upon a noticed motion or upon entry of a default judgment, unless otherwise provided by stipulation of the parties.

Attorney’s fees awarded pursuant to Section 1717 of the Civil Code are allowable costs under Section 1032 of this code as authorized by subparagraph (A) of paragraph (10) of subdivision (a).

(Amended by Stats. 2012, Ch. 758, Sec. 2. Effective January 1, 2013.)



1034

(a) Prejudgment costs allowable under this chapter shall be claimed and contested in accordance with rules adopted by the Judicial Council.

(b) The Judicial Council shall establish by rule allowable costs on appeal and the procedure for claiming those costs.

(Repealed and added by Stats. 1986, Ch. 377, Sec. 15.)



1034.5

In unlawful detainer proceedings, the plaintiff who recovers judgment for possession of premises, and who advances or pays to the sheriff or marshal the expenses required for the eviction of any persons in possession or occupancy of the premises and the personal property of such persons, shall, after being advised by the sheriff or marshal of the exact amount necessarily used and expended to effect the eviction, be allowed to file a request for the same pursuant to rules adopted by the Judicial Council.

(Amended by Stats. 1986, Ch. 377, Sec. 16.)



1036

In any inverse condemnation proceeding, the court rendering judgment for the plaintiff by awarding compensation, or the attorney representing the public entity who effects a settlement of that proceeding, shall determine and award or allow to the plaintiff, as a part of that judgment or settlement, a sum that will, in the opinion of the court, reimburse the plaintiff’s reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of that proceeding in the trial court or in any appellate proceeding in which the plaintiff prevails on any issue in that proceeding.

(Amended by Stats. 1995, Ch. 181, Sec. 1. Effective January 1, 1996.)



1038

(a) In any civil proceeding under the Government Claims Act (Division 3.6 (commencing with Section 810) of Title 1 of the Government Code) or for express or implied indemnity or for contribution in any civil action, the court, upon motion of the defendant or cross-defendant, shall, at the time of the granting of any summary judgment, motion for directed verdict, motion for judgment under Section 631.8, or any nonsuit dismissing the moving party other than the plaintiff, petitioner, cross-complainant, or intervenor, or at a later time set forth by rule of the Judicial Council adopted under Section 1034, determine whether or not the plaintiff, petitioner, cross-complainant, or intervenor brought the proceeding with reasonable cause and in the good faith belief that there was a justifiable controversy under the facts and law which warranted the filing of the complaint, petition, cross-complaint, or complaint in intervention. If the court should determine that the proceeding was not brought in good faith and with reasonable cause, an additional issue shall be decided as to the defense costs reasonably and necessarily incurred by the party or parties opposing the proceeding, and the court shall render judgment in favor of that party in the amount of all reasonable and necessary defense costs, in addition to those costs normally awarded to the prevailing party. An award of defense costs under this section shall not be made except on notice contained in a party’s papers and an opportunity to be heard.

(b) “Defense costs,” as used in this section, shall include reasonable attorneys’ fees, expert witness fees, the expense of services of experts, advisers, and consultants in defense of the proceeding, and where reasonably and necessarily incurred in defending the proceeding.

(c) This section shall be applicable only on motion made prior to the discharge of the jury or entry of judgment, and any party requesting the relief pursuant to this section waives any right to seek damages for malicious prosecution. Failure to make the motion shall not be deemed a waiver of the right to pursue a malicious prosecution action.

(d) This section shall only apply if the defendant or cross-defendant has made a motion for summary judgment, judgment under Section 631.8, directed verdict, or nonsuit and the motion is granted.

(Amended by Stats. 2012, Ch. 759, Sec. 2. Effective January 1, 2013.)






CHAPTER 7 - General Provisions

1045

If an original pleading or paper be lost, the Court may authorize a copy thereof to be filed and used instead of the original.

(Enacted 1872.)



1046

An affidavit, notice, or other paper, without the title of the action or proceeding in which it is made, or with a defective title, is as valid and effectual for any purpose as if duly entitled, if it intelligibly refers to the action or proceeding.

(Amended by Stats. 1981, Ch. 714, Sec. 71.)



1046a

In all cases brought under the provisions of any act providing for the establishment and quieting of title to real property in cases where the public records in the office of the county recorder have been, or shall hereafter be, lost or destroyed, in whole or in any material part by flood, fire or earthquake, all papers filed under order of court nunc pro tunc as of the date when they should have been filed, shall have the same force and effect as if filed on the date when they should have been filed.

(Added by Stats. 1909, Ch. 686.)



1047

Successive actions may be maintained upon the same contract or transaction, whenever, after the former action, a new cause of action arises therefrom.

(Enacted 1872.)



1048

(a) When actions involving a common question of law or fact are pending before the court, it may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

(b) The court, in furtherance of convenience or to avoid prejudice, or when separate trials will be conducive to expedition and economy, may order a separate trial of any cause of action, including a cause of action asserted in a cross-complaint, or of any separate issue or of any number of causes of action or issues, preserving the right of trial by jury required by the Constitution or a statute of this state or of the United States.

(Amended by Stats. 1971, Ch. 244.)



1049

An action is deemed to be pending from the time of its commencement until its final determination upon appeal, or until the time for appeal has passed, unless the judgment is sooner satisfied.

(Enacted 1872.)



1050

An action may be brought by one person against another for the purpose of determining an adverse claim, which the latter makes against the former for money or property upon an alleged obligation; and also against two or more persons, for the purpose of compelling one to satisfy a debt due to the other, for which plaintiff is bound as a surety.

(Enacted 1872.)



1053

When there are three referees all must meet, but two of them may do any act which might be done by all.

(Amended by Stats. 1961, Ch. 461.)



1054

(a) When an act to be done, as provided in this code, relates to the pleadings in the action, or the preparation of bills of exceptions, or of amendments thereto, or to the service of notices other than of appeal and of intention to move for a new trial, the time allowed therefor, unless otherwise expressly provided, may be extended, upon good cause shown, by the judge of the court in which the action is pending, or by the judge who presided at the trial of the action; but the extension so allowed shall not exceed 30 days, without the consent of the adverse party.

(b) In all cases in which the court or judge is authorized by this section to grant an extension of time, the extension of time shall be granted when all attorneys of record of parties who have appeared in the action agree in writing to the extension of time, and any extension of time previously granted by stipulation of all attorneys of record of parties who have appeared in the action shall not be included in the computation of the 30-day limitation upon extensions of time allowed by the court or judge.

(Amended by Stats. 1982, Ch. 517, Sec. 168.)



1054.1

(a) When an act to be done in any action or proceeding in any court of this state or before any state administrative agency, as provided by law or rule, relates to the pleadings in the action, or the preparation of bills of exceptions, or of amendments thereto, or to the service of notices (other than of appeal, of intention to move for a new trial, and of intention to move to vacate a judgment), and such act is not a motion for a judgment notwithstanding the verdict, the time allowed therefor, unless otherwise expressly provided, shall be extended to a date certain by the judges of the court or by the agency in which the action or proceeding is pending, or by the judge who presided at the trial of the action, when it appears to the judge of any court or to the agency to whom the application is made that an attorney of record for the party applying for the extension is a Member of the Legislature of this state, and that the Legislature is in session or in recess not exceeding a recess of 40 days or that a legislative committee of which the attorney is a duly appointed member is meeting or is to meet within a period which the court or agency finds does not exceed the time reasonably necessary to enable the member to reach the committee meeting by the ordinary mode of travel. When the Legislature is in session or in recess, extension shall be to a date not less than 30 days next following the final adjournment of the Legislature or the commencement of a recess of more than 40 days. If a date is available during recess, extension shall be to such earlier date. When a legislative committee is meeting or is to meet within a period which the court or agency finds does not exceed the time reasonably necessary to enable the member to reach the committee meeting by the ordinary mode of travel, extension shall be for such period as the court or agency finds will be reasonably necessary to enable the member to perform the act to be done in the action or proceeding, unless the extension would expire when the Legislature is to be in session; and in that case the extension shall be to a date not less than 30 days following the final adjournment of the Legislature or the commencement of a recess of more than 40 days. If the act may be reasonably done by the member within the recess, continuance shall be to such earlier date. However, any postponement granted under the provisions of this section shall suspend for the same period of time as the postponement, the running of any period of time for any ruling or proceeding by a court, board, commission, or officer, or for the performance by any party of any act affected by the postponement.

(b) Extension of time pursuant to this section is mandatory unless the court determines that the extension would defeat or abridge a right to relief pendente lite in a paternity action or a right to invoke a provisional remedy such as pendente lite support in a domestic relations controversy, attachment and sale of perishable goods, receivership of a failing business, and temporary restraining order or preliminary injunction, and that the continuance should not be granted.

(Amended by Stats. 1982, Ch. 517, Sec. 169.)



1055

If an action is brought against any officer or person for an act for the doing of which he had theretofore received any valid bond or convenant of indemnity, and he gives seasonable notice thereof in writing to the persons who executed such bond or covenant, and permits them to conduct the defense of such action, the judgment recovered therein is conclusive evidence against the persons so notified; and the court may, on motion of the defendant, upon notice of five days, and upon proof of such bond or covenant, and of such notice and permission, enter judgment against them for the amount so recovered and costs.

(Amended by Stats. 1907, Ch. 246.)






CHAPTER 8 - Declaratory Relief

1060

Any person interested under a written instrument, excluding a will or a trust, or under a contract, or who desires a declaration of his or her rights or duties with respect to another, or in respect to, in, over or upon property, or with respect to the location of the natural channel of a watercourse, may, in cases of actual controversy relating to the legal rights and duties of the respective parties, bring an original action or cross-complaint in the superior court for a declaration of his or her rights and duties in the premises, including a determination of any question of construction or validity arising under the instrument or contract. He or she may ask for a declaration of rights or duties, either alone or with other relief; and the court may make a binding declaration of these rights or duties, whether or not further relief is or could be claimed at the time. The declaration may be either affirmative or negative in form and effect, and the declaration shall have the force of a final judgment. The declaration may be had before there has been any breach of the obligation in respect to which said declaration is sought.

(Amended by Stats. 2002, Ch. 784, Sec. 73. Effective January 1, 2003.)



1060.5

Any individual claiming to be a nonresident of the State of California for the purposes of the Personal Income Tax Law may commence an action in the Superior Court in the County of Sacramento, or in the County of Los Angeles, or in the City and County of San Francisco, against the Franchise Tax Board to determine the fact of his or her residence in this state under the conditions and circumstances set forth in Section 19381 of the Revenue and Taxation Code.

(Amended by Stats. 1996, Ch. 952, Sec. 1. Effective January 1, 1997.)



1061

The court may refuse to exercise the power granted by this chapter in any case where its declaration or determination is not necessary or proper at the time under all the circumstances.

(Added by Stats. 1921, Ch. 463.)



1062

The remedies provided by this chapter are cumulative, and shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of any party to such action, and no judgment under this chapter shall preclude any party from obtaining additional relief based upon the same facts.

(Added by Stats. 1921, Ch. 463.)



1062.3

(a) Except as provided in subdivision (b), actions brought under the provisions of this chapter shall be set for trial at the earliest possible date and shall take precedence over all other cases, except older matters of the same character and matters to which special precedence may be given by law.

(b) Any action brought under the provisions of this chapter in which the plaintiff seeks any relief, in addition to a declaration of rights and duties, shall take such precedence only upon noticed motion and a showing that the action requires a speedy trial.

(Added by renumbering Section 1062a by Stats. 1980, Ch. 676, Sec. 66.)



1062.5

Any insurer who issues policies of professional liability insurance to health care providers for professional negligence, as defined in Chapter 1 as amended by Chapter 2, Statutes of 1975, Second Extraordinary Session, any health care provider covered by such a policy, or any potentially aggrieved person, may bring an action in the superior court for a declaration of its, his, or her rights, duties, and obligations under Chapter 1 as amended by Chapter 2, Statutes of 1975, Second Extraordinary Session.

The court shall permit any of the following persons to intervene in the action:

(1) The Attorney General.

(2) Any other person whose appearance is determined by the court to be essential to a complete determination or settlement of any issues in the action.

The action shall be commenced in the superior court in the county in which the Attorney General is required to reside and keep his office pursuant to Section 1060 of the Government Code.

The action shall be set for trial at the earliest possible date and shall take precedence over all cases other than those in which the state is a party.

The court may make a binding declaration of the rights, duties, and obligations of the insurer, whether or not further relief is or could be claimed at the time. The declaration may be affirmative or negative in form and effect and shall have the force and effect of a final judgment.

If the declaration is appealed, the appeal shall be given precedence in the court of appeal and Supreme Court and placed on the calendar in the order of its date of issue immediately following cases in which the state is a party.

The remedy established by this section is cumulative, and shall not be construed as restricting any remedy established for the benefit of any party to the action by any other provision of law. No declaration under this section shall preclude any party from obtaining additional relief based upon the same facts.

(Added by Stats. 1979, Ch. 373.)






CHAPTER 9 - Actions to Enforce Real Property and Mobilehome Sales Agreements

1062.10

No person or legal entity may maintain an action in any court in this state to enforce the terms of a real property sales contract as defined in Section 2985 of the Civil Code or a conditional sale contract on a mobilehome subject to local property taxation and subject to Division 13 (commencing with Section 18000) of Part 2 of the Health and Safety Code, providing for a change in ownership of real property or of a mobilehome subject to local property taxation until the agreement is duly recorded by the county recorder or the change-in-ownership statement required by Section 480 of the Revenue and Taxation Code is filed as provided in that section.

This section shall apply to the enforcement of those agreements which are alleged to have transferred ownership of real property or of a mobilehome subject to property taxation which are entered into after January 1, 1986.

(Amended by Stats. 1986, Ch. 62, Sec. 1. Effective April 23, 1986.)






CHAPTER 10 - Computer Assistance

1062.20

(a) In accordance with rules and policy of the Judicial Council, each court may establish and operate an interactive computer system to enable and assist a pro per litigant to prepare standardized pro per court documents for use in the following civil actions:

(1) Enforcement of court orders, including orders for visitation, child custody, and property division.

(2) Landlord and tenant actions.

(3) Uncontested dissolution of marriage.

(4) Probate of a will.

(b) The computer system may also provide standardized information to users, including, but not limited to, information regarding calculations for child and spousal support payments that meet the requirements described in Section 3830 of the Family Code, court procedures, rights and responsibilities of landlords and tenants, and alternative dispute resolution.

(c) The court may contract with a private entity to establish and operate the program and collect any fees described in subdivision (d).

(d) The court may establish and collect fees from the program not to exceed the reasonable costs to establish and operate the program.

(Added by Stats. 1995, Ch. 507, Sec. 1. Effective January 1, 1996.)












PART 3 - OF SPECIAL PROCEEDINGS OF A CIVIL NATURE

TITLE 1 - OF WRITS OF REVIEW, MANDATE, AND PROHIBITION

TITLE 1 - OF WRITS OF REVIEW, MANDATE, AND PROHIBITION

CHAPTER 1 - Writ of Review

[1067.]

Section Ten Hundred and Sixty-seven. The writ of certiorari may be denominated the writ of review.

(Amended by Code Amendments 1873-74, Ch. 383.)



1068

(a) A writ of review may be granted by any court when an inferior tribunal, board, or officer, exercising judicial functions, has exceeded the jurisdiction of such tribunal, board, or officer, and there is no appeal, nor, in the judgment of the court, any plain, speedy, and adequate remedy.

(b) The appellate division of the superior court may grant a writ of review directed to the superior court in a limited civil case or in a misdemeanor or infraction case. Where the appellate division grants a writ of review directed to the superior court, the superior court is an inferior tribunal for purposes of this chapter.

(Amended by Stats. 2002, Ch. 784, Sec. 74. Effective January 1, 2003.)



1069

The application must be made on the verified petition of the party beneficially interested, and the court may require a notice of the application to be given to the adverse party, or may grant an order to show cause why it should not be allowed, or may grant the writ without notice.

(Amended by Stats. 1907, Ch. 328.)



1069.1

The provisions of Section 1089 as to a return by demurrer or answer apply to a proceeding pursuant to this chapter.

(Added by Stats. 1971, Ch. 1475.)



1070

The writ may be directed to the inferior tribunal, Board, or officer, or to any other person having the custody of the record or proceedings to be certified. When directed to a tribunal, the Clerk, if there be one, must return the writ with the transcript required.

(Enacted 1872.)



1071

The writ of review must command the party to whom it is directed to certify fully to the court issuing the writ at a time and place then or thereafter specified by court order a transcript of the record and proceedings (describing or referring to them with convenient certainty), that the same may be reviewed by the court; and requiring the party, in the meantime, to desist from further proceedings in the matter to be reviewed.

(Amended by Stats. 1963, Ch. 461.)



1072

If a stay of proceedings be not intended, the words requiring the stay must be omitted from the writ; these words may be inserted or omitted, in the sound discretion of the Court, but if omitted, the power of the inferior Court or officer is not suspended or the proceedings stayed.

(Enacted 1872.)



1073

The writ must be served in the same manner as a summons in civil action, except when otherwise expressly directed by the Court.

(Enacted 1872.)



1074

The review upon this writ cannot be extended further than to determine whether the inferior tribunal, Board, or officer has regularly pursued the authority of such tribunal, Board, or officer.

(Enacted 1872.)



1075

If the return of the writ be defective, the Court may order a further return to be made. When a full return has been made, the Court must hear the parties, or such of them as may attend for that purpose, and may thereupon give judgment, either affirming or annulling, or modifying the proceedings below.

(Enacted 1872.)



1076

A copy of the judgment, signed by the Clerk, must be transmitted to the inferior tribunal, Board, or officer having the custody of the record or proceeding certified up.

(Enacted 1872.)



1077

A copy of the judgment, signed by the Clerk, entered upon or attached to the writ and return, constitute the judgment roll.

(Enacted 1872.)






CHAPTER 2 - Writ of Mandate

[1084.]

Section Ten Hundred and Eighty-four. The writ of mandamus may be denominated a writ of mandate.

(Amended by Code Amendments 1873-74, Ch. 383.)



1085

(a) A writ of mandate may be issued by any court to any inferior tribunal, corporation, board, or person, to compel the performance of an act which the law specially enjoins, as a duty resulting from an office, trust, or station, or to compel the admission of a party to the use and enjoyment of a right or office to which the party is entitled, and from which the party is unlawfully precluded by that inferior tribunal, corporation, board, or person.

(b) The appellate division of the superior court may grant a writ of mandate directed to the superior court in a limited civil case or in a misdemeanor or infraction case. Where the appellate division grants a writ of mandate directed to the superior court, the superior court is an inferior tribunal for purposes of this chapter.

(Amended by Stats. 2010, Ch. 212, Sec. 2. Effective January 1, 2011.)



1085.5

Notwithstanding this chapter, in any action or proceeding to attack, review, set aside, void, or annul the activity of the Director of Food and Agriculture under Division 4 (commencing with Section 5001) or Division 5 (commencing with Section 9101) of the Food and Agricultural Code, the procedure for issuance of a writ of mandate shall be in accordance with Chapter 1.5 (commencing with Section 5051) of Part 1 of Division 4 of that code.

(Amended by Stats. 1987, Ch. 1284, Sec. 1.)



1086

The writ must be issued in all cases where there is not a plain, speedy, and adequate remedy, in the ordinary course of law. It must be issued upon the verified petition of the party beneficially interested.

(Amended by Stats. 1907, Ch. 244.)



1087

The writ may be either alternative or peremptory. The alternative writ must command the party to whom it is directed immediately after the receipt of the writ, or at some other specified time, to do the act required to be performed, or to show cause before the court at a time and place then or thereafter specified by court order why he has not done so. The peremptory writ must be in a similar form, except that the words requiring the party to show cause why he has not done as commanded must be omitted.

(Amended by Stats. 1963, Ch. 461.)



1088

When the application to the court is made without notice to the adverse party, and the writ is allowed, the alternative must be first issued; but if the application is upon due notice and the writ is allowed, the peremptory may be issued in the first instance. With the alternative writ and also with any notice of an intention to apply for the writ, there must be served on each person against whom the writ is sought a copy of the petition. The notice of the application, when given, must be at least ten days. The writ cannot be granted by default. The case must be heard by the court, whether the adverse party appears or not.

(Amended by Stats. 1907, Ch. 244.)



1088.5

In a trial court, if no alternative writ is sought, proof of service of a copy of the petition need not accompany the application for a writ at the time of filing, but proof of service of a copy of the filed petition must be lodged with the court prior to a hearing or any action by the court.

(Amended by Stats. 1983, Ch. 818, Sec. 1.)



1089

On the date for return of the alternative writ, or on which the application for the writ is noticed, or, if the Judicial Council shall adopt rules relating to the return and answer, then at the time provided by those rules, the party upon whom the writ or notice has been served may make a return by demurrer, verified answer or both. If the return is by demurrer alone, the court may allow an answer to be filed within such time as it may designate. Nothing in this section affects rules of the Judicial Council governing original writ proceedings in reviewing courts.

(Amended by Stats. 1971, Ch. 1475.)



1089.5

Where a petition for writ of mandate is filed in the trial court pursuant to Section 1088.5, and where a record of the proceedings to be reviewed has been filed with the petition or where no record of a proceeding is required, the respondent shall answer or otherwise respond within 30 days after service of the petition. However, where a record of the proceeding to be reviewed has been requested pursuant to Section 11523 of the Government Code, or otherwise, and has not been filed with the petition, the party upon whom the petition has been served, including any real party in interest, shall answer or otherwise respond within 30 days following receipt of a copy of the record.

(Amended by Stats. 1983, Ch. 818, Sec. 2.)



1090

If a return be made, which raises a question as to a matter of fact essential to the determination of the motion, and affecting the substantial rights of the parties, and upon the supposed truth of the allegation of which the application for the writ is based, the court may, in its discretion, order the question to be tried before a jury, and postpone the argument until such trial can be had, and the verdict certified to the court. The question to be tried must be distinctly stated in the order for trial, and the county must be designated in which the same shall be had. The order may also direct the jury to assess any damages which the applicant may have sustained, in case they find for him.

(Amended by Stats. 1971, Ch. 1475.)



1091

On the trial, the applicant is not precluded by the return from any valid objection to its sufficiency, and may countervail it by proof either in direct denial or by way of avoidance.

(Amended by Stats. 1971, Ch. 1475.)



1092

The motion for new trial must be made in the Court in which the issue of fact is tried.

(Enacted 1872.)



1093

If no notice of a motion for a new trial be given, or if given, the motion be denied, the Clerk, within five days after rendition of the verdict or denial of the motion, must transmit to the Court in which the application for the writ is pending, a certified copy of the verdict attached to the order of trial; after which either party may bring on the argument of the application, upon reasonable notice to the adverse party.

(Enacted 1872.)



1094

If no return be made, the case may be heard on the papers of the applicant. If the return raises only questions of law, or puts in issue immaterial statements, not affecting the substantial rights of the parties, the court must proceed to hear or fix a day for hearing the argument of the case.

If a petition for a writ of mandate filed pursuant to Section 1088.5 presents no triable issue of fact or is based solely on an administrative record, the matter may be determined by the court by noticed motion of any party for a judgment on the peremptory writ.

(Amended by Stats. 1982, Ch. 193, Sec. 3. Effective May 5, 1982.)



1094.5

(a) Where the writ is issued for the purpose of inquiring into the validity of any final administrative order or decision made as the result of a proceeding in which by law a hearing is required to be given, evidence is required to be taken, and discretion in the determination of facts is vested in the inferior tribunal, corporation, board, or officer, the case shall be heard by the court sitting without a jury. All or part of the record of the proceedings before the inferior tribunal, corporation, board, or officer may be filed with the petition, may be filed with respondent’s points and authorities, or may be ordered to be filed by the court. Except when otherwise prescribed by statute, the cost of preparing the record shall be borne by the petitioner. Where the petitioner has proceeded pursuant to Article 6 (commencing with Section 68630) of Chapter 2 of Title 8 of the Government Code and the Rules of Court implementing that section and where the transcript is necessary to a proper review of the administrative proceedings, the cost of preparing the transcript shall be borne by the respondent. Where the party seeking the writ has proceeded pursuant to Section 1088.5, the administrative record shall be filed as expeditiously as possible, and may be filed with the petition, or by the respondent after payment of the costs by the petitioner, where required, or as otherwise directed by the court. If the expense of preparing all or any part of the record has been borne by the prevailing party, the expense shall be taxable as costs.

(b) The inquiry in such a case shall extend to the questions whether the respondent has proceeded without, or in excess of, jurisdiction; whether there was a fair trial; and whether there was any prejudicial abuse of discretion. Abuse of discretion is established if the respondent has not proceeded in the manner required by law, the order or decision is not supported by the findings, or the findings are not supported by the evidence.

(c) Where it is claimed that the findings are not supported by the evidence, in cases in which the court is authorized by law to exercise its independent judgment on the evidence, abuse of discretion is established if the court determines that the findings are not supported by the weight of the evidence. In all other cases, abuse of discretion is established if the court determines that the findings are not supported by substantial evidence in the light of the whole record.

(d) Notwithstanding subdivision (c), in cases arising from private hospital boards or boards of directors of districts organized pursuant to the Local Health Care District Law (Chapter 1 (commencing with Section 32000) of Division 23 of the Health and Safety Code) or governing bodies of municipal hospitals formed pursuant to Article 7 (commencing with Section 37600) or Article 8 (commencing with Section 37650) of Chapter 5 of Part 2 of Division 3 of Title 4 of the Government Code, abuse of discretion is established if the court determines that the findings are not supported by substantial evidence in the light of the whole record. However, in all cases in which the petition alleges discriminatory actions prohibited by Section 1316 of the Health and Safety Code, and the plaintiff makes a preliminary showing of substantial evidence in support of that allegation, the court shall exercise its independent judgment on the evidence and abuse of discretion shall be established if the court determines that the findings are not supported by the weight of the evidence.

(e) Where the court finds that there is relevant evidence that, in the exercise of reasonable diligence, could not have been produced or that was improperly excluded at the hearing before respondent, it may enter judgment as provided in subdivision (f) remanding the case to be reconsidered in the light of that evidence; or, in cases in which the court is authorized by law to exercise its independent judgment on the evidence, the court may admit the evidence at the hearing on the writ without remanding the case.

(f) The court shall enter judgment either commanding respondent to set aside the order or decision, or denying the writ. Where the judgment commands that the order or decision be set aside, it may order the reconsideration of the case in light of the court’s opinion and judgment and may order respondent to take such further action as is specially enjoined upon it by law, but the judgment shall not limit or control in any way the discretion legally vested in the respondent.

(g) Except as provided in subdivision (h), the court in which proceedings under this section are instituted may stay the operation of the administrative order or decision pending the judgment of the court, or until the filing of a notice of appeal from the judgment or until the expiration of the time for filing the notice, whichever occurs first. However, no such stay shall be imposed or continued if the court is satisfied that it is against the public interest. The application for the stay shall be accompanied by proof of service of a copy of the application on the respondent. Service shall be made in the manner provided by Title 4.5 (commencing with Section 405) of Part 2 or Chapter 5 (commencing with Section 1010) of Title 14 of Part 2. If an appeal is taken from a denial of the writ, the order or decision of the agency shall not be stayed except upon the order of the court to which the appeal is taken. However, in cases where a stay is in effect at the time of filing the notice of appeal, the stay shall be continued by operation of law for a period of 20 days from the filing of the notice. If an appeal is taken from the granting of the writ, the order or decision of the agency is stayed pending the determination of the appeal unless the court to which the appeal is taken shall otherwise order. Where any final administrative order or decision is the subject of proceedings under this section, if the petition shall have been filed while the penalty imposed is in full force and effect, the determination shall not be considered to have become moot in cases where the penalty imposed by the administrative agency has been completed or complied with during the pendency of the proceedings.

(h) (1) The court in which proceedings under this section are instituted may stay the operation of the administrative order or decision of any licensed hospital or any state agency made after a hearing required by statute to be conducted under the Administrative Procedure Act, as set forth in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, conducted by the agency itself or an administrative law judge on the staff of the Office of Administrative Hearings pending the judgment of the court, or until the filing of a notice of appeal from the judgment or until the expiration of the time for filing the notice, whichever occurs first. However, the stay shall not be imposed or continued unless the court is satisfied that the public interest will not suffer and that the licensed hospital or agency is unlikely to prevail ultimately on the merits. The application for the stay shall be accompanied by proof of service of a copy of the application on the respondent. Service shall be made in the manner provided by Title 4.5 (commencing with Section 405) of Part 2 or Chapter 5 (commencing with Section 1010) of Title 14 of Part 2.

(2) The standard set forth in this subdivision for obtaining a stay shall apply to any administrative order or decision of an agency that issues licenses pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code or pursuant to the Osteopathic Initiative Act or the Chiropractic Initiative Act. With respect to orders or decisions of other state agencies, the standard in this subdivision shall apply only when the agency has adopted the proposed decision of the administrative law judge in its entirety or has adopted the proposed decision but reduced the proposed penalty pursuant to subdivision (c) of Section 11517 of the Government Code; otherwise the standard in subdivision (g) shall apply.

(3) If an appeal is taken from a denial of the writ, the order or decision of the hospital or agency shall not be stayed except upon the order of the court to which the appeal is taken. However, in cases where a stay is in effect at the time of filing the notice of appeal, the stay shall be continued by operation of law for a period of 20 days from the filing of the notice. If an appeal is taken from the granting of the writ, the order or decision of the hospital or agency is stayed pending the determination of the appeal unless the court to which the appeal is taken shall otherwise order. Where any final administrative order or decision is the subject of proceedings under this section, if the petition shall have been filed while the penalty imposed is in full force and effect, the determination shall not be considered to have become moot in cases where the penalty imposed by the administrative agency has been completed or complied with during the pendency of the proceedings.

(i) Any administrative record received for filing by the clerk of the court may be disposed of as provided in Sections 1952, 1952.2, and 1952.3.

(j) Effective January 1, 1996, this subdivision shall apply to state employees in State Bargaining Unit 5. For purposes of this section, the court is not authorized to review any disciplinary decisions reached pursuant to Section 19576.1 of the Government Code.

(Amended by Stats. 2011, Ch. 296, Sec. 41. Effective January 1, 2012.)



1094.6

(a) Judicial review of any decision of a local agency, other than school district, as the term local agency is defined in Section 54951 of the Government Code, or of any commission, board, officer or agent thereof, may be had pursuant to Section 1094.5 of this code only if the petition for writ of mandate pursuant to such section is filed within the time limits specified in this section.

(b) Any such petition shall be filed not later than the 90th day following the date on which the decision becomes final. If there is no provision for reconsideration of the decision, or for a written decision or written findings supporting the decision, in any applicable provision of any statute, charter, or rule, for the purposes of this section, the decision is final on the date it is announced. If the decision is not announced at the close of the hearing, the date, time, and place of the announcement of the decision shall be announced at the hearing. If there is a provision for reconsideration, the decision is final for purposes of this section upon the expiration of the period during which such reconsideration can be sought; provided, that if reconsideration is sought pursuant to any such provision the decision is final for the purposes of this section on the date that reconsideration is rejected. If there is a provision for a written decision or written findings, the decision is final for purposes of this section upon the date it is mailed by first-class mail, postage prepaid, including a copy of the affidavit or certificate of mailing, to the party seeking the writ. Subdivision (a) of Section 1013 does not apply to extend the time, following deposit in the mail of the decision or findings, within which a petition shall be filed.

(c) The complete record of the proceedings shall be prepared by the local agency or its commission, board, officer, or agent which made the decision and shall be delivered to the petitioner within 190 days after he has filed a written request therefor. The local agency may recover from the petitioner its actual costs for transcribing or otherwise preparing the record. Such record shall include the transcript of the proceedings, all pleadings, all notices and orders, any proposed decision by a hearing officer, the final decision, all admitted exhibits, all rejected exhibits in the possession of the local agency or its commission, board, officer, or agent, all written evidence, and any other papers in the case.

(d) If the petitioner files a request for the record as specified in subdivision (c) within 10 days after the date the decision becomes final as provided in subdivision (b), the time within which a petition pursuant to Section 1094.5 may be filed shall be extended to not later than the 30th day following the date on which the record is either personally delivered or mailed to the petitioner or his attorney of record, if he has one.

(e) As used in this section, decision means a decision subject to review pursuant to Section 1094.5, suspending, demoting, or dismissing an officer or employee, revoking, denying an application for a permit, license, or other entitlement, imposing a civil or administrative penalty, fine, charge, or cost, or denying an application for any retirement benefit or allowance.

(f) In making a final decision as defined in subdivision (e), the local agency shall provide notice to the party that the time within which judicial review must be sought is governed by this section.

As used in this subdivision, “party” means an officer or employee who has been suspended, demoted or dismissed; a person whose permit, license, or other entitlement has been revoked or suspended, or whose application for a permit, license, or other entitlement has been denied; or a person whose application for a retirement benefit or allowance has been denied.

(g) This section shall prevail over any conflicting provision in any otherwise applicable law relating to the subject matter, unless the conflicting provision is a state or federal law which provides a shorter statute of limitations, in which case the shorter statute of limitations shall apply.

(Amended by Stats. 1995, Ch. 898, Sec. 1. Effective January 1, 1996.)



1094.8

(a) Notwithstanding anything to the contrary in this chapter, an action or proceeding to review the issuance, revocation, suspension, or denial of a permit or other entitlement for expressive conduct protected by the First Amendment to the United States Constitution shall be conducted in accordance with subdivision (d).

(b) For purposes of this section, the following definitions shall apply:

(1) The terms “permit” and “entitlement” are used interchangeably.

(2) The term “permit applicant” means both an applicant for a permit and a permitholder.

(3) The term “public agency” means a city, county, city and county, a joint powers authority or similar public entity formed pursuant to Section 65850.4 of the Government Code, or any other public entity authorized by law to issue permits for expressive conduct protected by the First Amendment to the United States Constitution.

(c) A public agency may, if it so chooses, designate the permits or entitlements to which this section applies by adopting an ordinance or resolution which contains a specific listing or other description of the permits or entitlements issued by the public agency which are eligible for expedited judicial review pursuant to this section because the permits regulate expressive conduct protected by the First Amendment to the United States Constitution.

(d) The procedure set forth in this subdivision, when applicable, shall supersede anything to the contrary set forth in this chapter.

(1) Within five court days after receipt of written notification from a permit applicant that the permit applicant will seek judicial review of a public agency’s action on the permit, the public agency shall prepare, certify, and make available the administrative record to the permit applicant.

(2) Either the public agency or the permit applicant may bring an action in accordance with the procedure set forth in this section. If the permit applicant brings the action, the action shall be in the form of a petition for writ of mandate pursuant to Section 1085 or 1094.5, as appropriate.

(3) The party bringing the action pursuant to this section shall file and serve the petition on the respondent no later than 21 calendar days following the public agency’s final decision on the permit. The title page of the petition shall contain the following language in 18-point type:

“ATTENTION: THIS MATTER IS ENTITLED TO PRIORITY AND SUBJECT TO THE EXPEDITED HEARING AND REVIEW PROCEDURES CONTAINED IN SECTION 1094.8 OF THE CODE OF CIVIL PROCEDURE.”

(4) The clerk of the court shall set a hearing for review of the petition no later than 25 calendar days from the date the petition is filed. Moving, opposition, and reply papers shall be filed as provided in the California Rules of Court. The petitioner shall lodge the administrative record with the court no later than 10 calendar days in advance of the hearing date.

(5) Following the conclusion of the hearing, the court shall render its decision in an expeditious manner consistent with constitutional requirements in view of the particular facts and circumstances. In no event shall the decision be rendered later than 20 calendar days after the matter is submitted or 50 calendar days after the date the petition is filed pursuant to paragraph (4), whichever is earlier.

(e) If the presiding judge of the court in which the action is filed determines that, as a result of either the press of other court business or other factors, the court will be unable to meet any one or more of the deadlines provided within this section, the presiding judge shall request the temporary assignment of a judicial officer to hear the petition and render a decision within the time limits contained herein, pursuant to Section 68543.8 of the Government Code. Given the short time period involved, the request shall be entitled to priority.

(f) In any action challenging the issuance, revocation, suspension, or denial of a permit or entitlement, the parties to the action shall be permitted to jointly waive the time limits provided for herein.

(Added by Stats. 1999, Ch. 49, Sec. 1. Effective June 28, 1999.)



1095

If judgment be given for the applicant, the applicant may recover the damages which the applicant has sustained, as found by the jury, or as may be determined by the court or referee, upon a reference to be ordered, together with costs; and a peremptory mandate must also be awarded without delay. Damages and costs may be enforced in the manner provided for money judgments generally. In all cases where the respondent is an officer of a public entity, all damages and costs, or either, which may be recovered or awarded, shall be recovered and awarded against the public entity represented by the officer, and not against the officer so appearing in the proceeding, and are a proper claim against the public entity for which the officer appeared and shall be paid as other claims against the public entity are paid; but in all such cases, the court shall first determine that the officer appeared and made defense in the proceeding in good faith. For the purpose of this section, “public entity” includes the state, a county, city, district or other public agency or public corporation. For the purpose of this section, “officer” includes officer, agent or employee.

(Amended by Stats. 1982, Ch. 497, Sec. 73. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



1096

The writ must be served in the same manner as a summons in a civil action, except when otherwise expressly directed by order of the Court. Service upon a majority of the members of any Board or body, is service upon the Board or body, whether at the time of the service the Board or body was in session or not.

(Enacted 1872.)



[1097.]

Section Ten Hundred and Ninety-seven. When a peremptory mandate has been issued and directed to any inferior tribunal, corporation, Board, or person, if it appear to the Court that any member of such tribunal, corporation, or Board, or such person upon whom the writ has been personally served, has, without just excuse, refused or neglected to obey the same, the Court may, upon motion, impose a fine not exceeding one thousand dollars. In case of persistence in a refusal of obedience, the Court may order the party to be imprisoned until the writ is obeyed, and may make any orders necessary and proper for the complete enforcement of the writ.

(Amended by Code Amendments 1873-74, Ch. 383.)






CHAPTER 3 - Writ of Prohibition

1102

The writ of prohibition arrests the proceedings of any tribunal, corporation, board, or person exercising judicial functions, when such proceedings are without or in excess of the jurisdiction of such tribunal, corporation, board, or person.

(Amended by Stats. 1955, Ch. 971.)



1103

(a) A writ of prohibition may be issued by any court to an inferior tribunal or to a corporation, board, or person, in all cases where there is not a plain, speedy, and adequate remedy in the ordinary course of law. It is issued upon the verified petition of the person beneficially interested.

(b) The appellate division of the superior court may grant a writ of prohibition directed to the superior court in a limited civil case or in a misdemeanor or infraction case. Where the appellate division grants a writ of prohibition directed to the superior court, the superior court is an inferior tribunal for purposes of this chapter.

(Amended by Stats. 2010, Ch. 212, Sec. 3. Effective January 1, 2011.)



1104

The writ must be either alternative or peremptory. The alternative writ must command the party to whom it is directed to desist or refrain from further proceedings in the action or matter specified therein, until the further order of the court from which it is issued, and to show cause before such court at a time and place then or thereafter specified by court order why such party should not be absolutely restrained from any further proceedings in such action or matter. The peremptory writ must be in a similar form, except that the words requiring the party to show cause why he should not be absolutely restrained must be omitted.

(Amended by Stats. 1963, Ch. 461.)



1105

The provisions of the preceding Chapter, except of the first four sections thereof, apply to this proceeding.

(Enacted 1872.)






CHAPTER 4 - Writs of Review, Mandate, and Prohibition May Issue and Be Heard at Chambers

1107

When an application is filed for the issuance of any prerogative writ, the application shall be accompanied by proof of service of a copy thereof upon the respondent and the real party in interest named in such application. The provisions of Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 shall apply to the service of the application. However, when a writ of mandate is sought pursuant to the provisions of Section 1088.5, the action may be filed and served in the same manner as an ordinary action under Part 2 (commencing with Section 307). Where the real party in respondent’s interest is a board or commission, the service shall be made upon the presiding officer, or upon the secretary, or upon a majority of the members, of the board or commission. Within five days after service and filing of the application, the real party in interest or the respondent or both may serve upon the applicant and file with the court points and authorities in opposition to the granting of the writ.

The court in which the application is filed, in its discretion and for good cause, may grant the application ex parte, without notice or service of the application as herein provided.

The provisions of this section shall not be applicable to applications for the writ of habeas corpus, or to applications for writs of review of the Industrial Accident or Public Utilities Commissions.

(Amended by Stats. 1982, Ch. 812, Sec. 4.)



1108

Writs of review, mandate, and prohibition issued by the Supreme Court, a court of appeal, or a superior court, may, in the discretion of the court issuing the writ, be made returnable, and a hearing thereon be had at any time.

(Amended by Stats. 1967, Ch. 17.)






CHAPTER 5 - Rules of Practice and Appeals

1109

Except as otherwise provided in this Title, the provisions of Part II of the Code are applicable to and constitute the rules of practice in the proceedings mentioned in this Title.

(Enacted 1872.)



1110

The provisions of Part II of this Code relative to new trials and appeals, except in so far as they are inconsistent with the provisions of this Title, apply to the proceedings mentioned in this Title.

(Enacted 1872.)



1110a

If an appeal be taken from an order or judgment directing the issuance of a writ of mandate commanding a party to deliver water, for irrigation purposes, such appeal shall not stay the operation of the order, judgment or writ as to the delivery of such water, but such water must until the final determination of said appeal be delivered as commanded by said writ; provided, that if any expense is necessary to be incurred by the defendant in connecting the water supply with the land to be irrigated, said defendant shall not be obliged to furnish water unless the plaintiff shall provide a bond in such sum as the court may fix, conditioned that in the event of the judgment being reversed, plaintiff will pay defendant the amount of the expense so incurred not exceeding the amount of said bond.

(Added by Stats. 1919, Ch. 358.)



1110b

If an appeal be taken from an order or judgment granting a writ of mandate the court granting the writ, or the appellate court, may direct that the appeal shall not operate as a stay of execution if it is satisfied upon the showing made by the petitioner that he will suffer irreparable damage in his business or profession if the execution is stayed.

(Added by Stats. 1941, Ch. 330.)









TITLE 3 - OF SUMMARY PROCEEDINGS

CHAPTER 1 - Confession of Judgment Without Action

1132

(a) A judgment by confession may be entered without action either for money due or to become due, or to secure any person against contingent liability on behalf of the defendant, or both, in the manner prescribed by this chapter. Such judgment may be entered in any superior court.

(b)A judgment by confession shall be entered only if an attorney independently representing the defendant signs a certificate that the attorney has examined the proposed judgment and has advised the defendant with respect to the waiver of rights and defenses under the confession of judgment procedure and has advised the defendant to utilize the confession of judgment procedure. The certificate shall be filed with the filing of the statement required by Section 1133.

(Amended by Stats. 2002, Ch. 784, Sec. 77. Effective January 1, 2003.)



1133

A statement in writing must be made, signed by the defendant, and verified by his oath, to the following effect:

1. It must authorize the entry of judgment for a specified sum;

2. If it be for money due, or to become due, it must state concisely the facts out of which it arose, and show that the sum confessed therefor is justly due, or to become due;

3. If it be for the purpose of securing the plaintiff against a contingent liability, it must state concisely the facts constituting the liability, and show that the sum confessed therefor does not exceed the same.

(Enacted 1872.)



1134

(a) The statement required by Section 1133 shall be filed with the clerk of the court in which the judgment is to be entered, who must endorse upon it, and enter a judgment of the court for the amount confessed with the costs provided in subdivision (b).

(b) At the time of filing, the plaintiff shall pay as court costs that shall become a part of the judgment the fee as provided in subdivision (b) of Section 70626 of the Government Code. No fee shall be collected from the defendant..

(c) The statement and affidavit, with the judgment endorsed thereon, together with the certificate filed pursuant to Section 1132, becomes the judgment roll.

(Amended by Stats. 2005, Ch. 75, Sec. 40. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)






CHAPTER 2 - Submitting a Controversy Without Action

1138

Parties to a question in difference, which might be the subject of a civil action, may, without action, agree upon a case containing the facts upon which the controversy depends, and present a submission of the same to any Court which would have jurisdiction if an action had been brought; but it must appear, by affidavit, that the controversy is real and the proceedings in good faith, to determine the rights of the parties. The Court must thereupon hear and determine the case, and render judgment thereon, as if an action were depending.

(Enacted 1872.)



1139

Judgment must be entered as in other cases, but without costs for any proceeding prior to the trial. The case, the submission, and a copy of the judgment constitute the judgment roll.

(Amended by Stats. 1933, Ch. 745.)



1140

The judgment may be enforced in the same manner as if it had been rendered in an action of the same jurisdictional classification in the same court, and is in the same manner subject to appeal.

(Amended by Stats. 1998, Ch. 931, Sec. 115. Effective September 28, 1998.)






CHAPTER 2.5 - Judicial Arbitration

1141.10

(a) The Legislature finds and declares that litigation involving small civil cases can be so costly and complex that efficiently resolving these civil cases is difficult, and that the resulting delays and expenses may deny parties their right to a timely resolution of minor civil disputes. The Legislature further finds and declares that arbitration has proven to be an efficient and equitable method for resolving small civil cases, and that courts should encourage or require the use of arbitration for those actions whenever possible.

(b) It is the intent of the Legislature that:

(1) Arbitration hearings held pursuant to this chapter shall provide parties with a simplified and economical procedure for obtaining prompt and equitable resolution of their disputes.

(2) Arbitration hearings shall be as informal as possible and shall provide the parties themselves maximum opportunity to participate directly in the resolution of their disputes, and shall be held during nonjudicial hours whenever possible.

(3) Members of the State Bar selected to serve as arbitrators should have experience with cases of the type under dispute and are urged to volunteer their services without compensation whenever possible.

(Amended by Stats. 2003, Ch. 449, Sec. 9. Effective January 1, 2004.)



1141.11

(a) In each superior court with 18 or more judges, all nonexempt unlimited civil cases shall be submitted to arbitration under this chapter if the amount in controversy, in the opinion of the court, will not exceed fifty thousand dollars ($50,000) for each plaintiff.

(b) In each superior court with fewer than 18 judges, the court may provide by local rule, when it determines that it is in the best interests of justice, that all nonexempt, unlimited civil cases shall be submitted to arbitration under this chapter if the amount in controversy, in the opinion of the court, will not exceed fifty thousand dollars ($50,000) for each plaintiff.

(c) Each superior court may provide by local rule, when it is determined to be in the best interests of justice, that all nonexempt, limited civil cases shall be submitted to arbitration under this chapter. This section does not apply to any action in small claims court, or to any action maintained pursuant to Section 1781 of the Civil Code or Section 1161.

(d) (1) In each court that has adopted judicial arbitration pursuant to subdivision (c), all limited civil cases that involve a claim for money damages against a single defendant as a result of a motor vehicle collision, except those heard in the small claims division, shall be submitted to arbitration within 120 days of the filing of the defendant’s answer to the complaint (except as may be extended by the court for good cause) before an arbitrator selected by the court.

(2) The court may provide by local rule for the voluntary or mandatory use of case questionnaires, established under Section 93, in any proceeding subject to these provisions. Where local rules provide for the use of case questionnaires, the questionnaires shall be exchanged by the parties upon the defendant’s answer and completed and returned within 60 days.

(3) For the purposes of this subdivision, the term “single defendant” means any of the following:

(A) An individual defendant, whether a person or an entity.

(B) Two or more persons covered by the same insurance policy applicable to the motor vehicle collision.

(C) Two or more persons residing in the same household when no insurance policy exists that is applicable to the motor vehicle collision.

(4) The naming of one or more cross-defendants, not a plaintiff, shall constitute a multiple-defendant case not subject to the provisions of this subdivision.

(Amended by Stats. 2003, Ch. 449, Sec. 10. Effective January 1, 2004.)



1141.12

In all superior courts, the Judicial Council shall provide by rule for a uniform system of arbitration of the following causes:

(a) Any cause, regardless of the amount in controversy, upon stipulation of the parties.

(b) Upon filing of an election by the plaintiff, any cause in which the plaintiff agrees that the arbitration award shall not exceed the amount in controversy as specified in Section 1141.11.

(Amended by Stats. 2003, Ch. 449, Sec. 11. Effective January 1, 2004.)



1141.13

This chapter shall not apply to any civil action which includes a prayer for equitable relief, except that if the prayer for equitable relief is frivolous or insubstantial, this chapter shall be applicable.

(Added by Stats. 1978, Ch. 743.)



1141.14

Notwithstanding any other provision of law except the provisions of this chapter, the Judicial Council shall provide by rule for practice and procedure for all actions submitted to arbitration under this chapter. The Judicial Council rules shall provide for and conform with the provisions of this chapter.

(Added by Stats. 1978, Ch. 743.)



1141.15

The Judicial Council rules shall provide exceptions for cause to arbitration pursuant to subdivision (a), (b), or (c) of Section 1141.11. In providing for such exceptions, the Judicial Council shall take into consideration whether the civil action might not be amenable to arbitration.

(Added by Stats. 1978, Ch. 743.)



1141.16

(a) The determination of the amount in controversy, under subdivision (a) or (b) of Section 1141.11, shall be made by the court and the case referred to arbitration after all named parties have appeared or defaulted. The determination shall be made at a case management conference or based upon review of the written submissions of the parties, as provided in rules adopted by the Judicial Council. The determination shall be based on the total amount of damages, and the judge may not consider questions of liability or comparative negligence or any other defense. At that time the court shall also make a determination whether any prayer for equitable relief is frivolous or insubstantial. The determination of the amount in controversy and whether any prayer for equitable relief is frivolous or insubstantial may not be appealable. No determination pursuant to this section shall be made if all parties stipulate in writing that the amount in controversy exceeds the amount specified in Section 1141.11.

(b) The determination and any stipulation of the amount in controversy shall be without prejudice to any finding on the value of the case by an arbitrator or in a subsequent trial de novo.

(c) Except as provided in this section, the arbitration hearing may not be held until 210 days after the filing of the complaint, or 240 days after the filing of a complaint if the parties have stipulated to a continuance pursuant to subdivision (d) of Section 68616 of the Government Code. A case shall be submitted to arbitration at an earlier time upon any of the following:

(1) The stipulation of the parties to an earlier arbitration hearing.

(2) The written request of all plaintiffs, subject to a motion by a defendant for good cause shown to delay the arbitration hearing.

(3) An order of the court if the parties have stipulated, or the court has ordered under Section 1141.24, that discovery other than that permitted under Chapter 18 (commencing with Section 2034.010) of Title 4 of Part 4 will be permitted after the arbitration award is rendered.

(Amended by Stats. 2004, Ch. 182, Sec. 14. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



1141.17

(a) Submission of an action to arbitration pursuant to this chapter shall not suspend the running of the time periods specified in Chapter 1.5 (commencing with Section 583.110) of Title 8 of Part 2, except as provided in this section.

(b) If an action is or remains submitted to arbitration pursuant to this chapter more than four years and six months after the plaintiff has filed the action, then the time beginning on the date four years and six months after the plaintiff has filed the action and ending on the date on which a request for a de novo trial is filed under Section 1141.20 shall not be included in computing the five-year period specified in Section 583.310.

(Amended by Stats. 1984, Ch. 1705, Sec. 6.)



1141.18

(a) Arbitrators shall be retired judges, retired court commissioners who were licensed to practice law prior to their appointment as a commissioner, or members of the State Bar, and shall sit individually. A judge may also serve as an arbitrator without compensation. People who are not attorneys may serve as arbitrators upon the stipulation of all parties.

(b) The Judicial Council rules shall provide for the compensation, if any, of arbitrators. Compensation for arbitrators may not be less than one hundred fifty dollars ($150) per case, or one hundred fifty dollars ($150) per day, whichever is greater. A superior court may set a higher level of compensation for that court. Arbitrators may waive compensation in whole or in part. No compensation shall be paid before the filing of the award by the arbitrator, or before the settlement of the case by the parties.

(c) In cases submitted to arbitration under Section 1141.11 or 1141.12, an arbitrator shall be assigned within 30 days from the time of submission to arbitration.

(d) Any party may request the disqualification of the arbitrator selected for his or her case on the grounds and by the procedures specified in Section 170.1 or 170.6. A request for disqualification of an arbitrator on grounds specified in Section 170.6 shall be made within five days of the naming of the arbitrator. An arbitrator shall disqualify himself or herself, upon demand of any party to the arbitration made before the conclusion of the arbitration proceedings on any of the grounds specified in Section 170.1.

(Amended by Stats. 2003, Ch. 449, Sec. 13. Effective January 1, 2004.)



1141.19

Arbitrators approved pursuant to this chapter shall have the powers necessary to perform duties pursuant to this chapter as prescribed by the Judicial Council.

(Added by Stats. 1978, Ch. 743.)



1141.19.5

In any arbitration proceeding under this chapter, no party may require the production of evidence specified in subdivision (a) of Section 3295 of the Civil Code at the arbitration, unless the court enters an order permitting pretrial discovery of that evidence pursuant to subdivision (c) of Section 3295 of the Civil Code.

(Amended by Stats. 1994, Ch. 327, Sec. 1. Effective January 1, 1995.)



1141.20

(a) An arbitration award shall be final unless a request for a de novo trial or a request for dismissal in the form required by the Judicial Council is filed within 60 days after the date the arbitrator files the award with the court.

(b) Any party may elect to have a de novo trial, by court or jury, both as to law and facts. Such trial shall be calendared, insofar as possible, so that the trial shall be given the same place on the active list as it had prior to arbitration, or shall receive civil priority on the next setting calendar.

(Amended by Stats. 2011, Ch. 49, Sec. 3. Effective January 1, 2012.)



1141.21

(a) (1) If the judgment upon the trial de novo is not more favorable in either the amount of damages awarded or the type of relief granted for the party electing the trial de novo than the arbitration award, the court shall order that party to pay the following nonrefundable costs and fees, unless the court finds in writing and upon motion that the imposition of these costs and fees would create such a substantial economic hardship as not to be in the interest of justice:

(A) To the court, the compensation actually paid to the arbitrator, less any amount paid pursuant to subparagraph (D).

(B) To the other party or parties, all costs specified in Section 1033.5, and the party electing the trial de novo shall not recover his or her costs.

(C) To the other party or parties, the reasonable costs of the services of expert witnesses, who are not regular employees of any party, actually incurred or reasonably necessary in the preparation or trial of the case.

(D) To the other party or parties, the compensation paid by the other party or parties to the arbitrator, pursuant to subdivision (b) of Section 1141.28.

(2) Those costs and fees, other than the compensation of the arbitrator, shall include only those incurred from the time of election of the trial de novo.

(b) If the party electing the trial de novo has proceeded in the action in forma pauperis and has failed to obtain a more favorable judgment, the costs and fees under subparagraphs (B) and (C) of paragraph (1) of subdivision (a) shall be imposed only as an offset against any damages awarded in favor of that party.

(c) If the party electing the trial de novo has proceeded in the action in forma pauperis and has failed to obtain a more favorable judgment, the costs under subparagraph (A) of paragraph (1) of subdivision (a) shall be imposed only to the extent that there remains a sufficient amount in the judgment after the amount offset under subdivision (b) has been deducted from the judgment.

(Amended by Stats. 2006, Ch. 538, Sec. 66. Effective January 1, 2007.)



1141.22

The Judicial Council rules shall specify the grounds upon which the arbitrator or the court, or both, may correct, modify or vacate an award.

(Added by Stats. 1978, Ch. 743.)



1141.23

The arbitration award shall be in writing, signed by the arbitrator and filed in the court in which the action is pending. If there is no request for a de novo trial or a request for dismissal in the form required by the Judicial Council and the award is not vacated, the award shall be entered in the judgment book in the amount of the award. Such award shall have the same force and effect as a judgment in any civil action or proceeding, except that it is not subject to appeal and it may not be attacked or set aside except as provided by Section 473, 1286.2, or Judicial Council rule.

(Amended by Stats. 2011, Ch. 49, Sec. 4. Effective January 1, 2012.)



1141.24

In cases ordered to arbitration pursuant to Section 1141.11, no discovery other than that permitted by Chapter 18 (commencing with Section 2034.010) of Title 4 of Part 4 is permissible after an arbitration award except by stipulation of the parties or by leave of court upon a showing of good cause.

(Amended by Stats. 2004, Ch. 182, Sec. 15. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



1141.25

Any reference to the arbitration proceedings or arbitration award during any subsequent trial shall constitute an irregularity in the proceedings of the trial for the purposes of Section 657.

(Added by Stats. 1978, Ch. 743.)



1141.26

Nothing in this act shall prohibit an arbitration award in excess of the amount in controversy as specified in Section 1141.11. No party electing a trial de novo after such award shall be subject to the provisions of Section 1141.21 if the judgment upon the trial de novo is in excess of the amount in controversy as specified in Section 1141.11.

(Amended by Stats. 1981, Ch. 1110, Sec. 4.)



1141.27

This chapter shall apply to any civil action otherwise within the scope of this chapter in which a party to the action is a public agency or public entity.

(Added by Stats. 1978, Ch. 743.)



1141.28

(a) All administrative costs of arbitration, including compensation of arbitrators, shall be paid for by the court in which the arbitration costs are incurred, except as otherwise provided in subdivision (b) and in Section 1141.21.

(b) The actual costs of compensation of arbitrators in any proceeding which would not otherwise be subject to the provisions of this chapter but in which arbitration is conducted pursuant to this chapter solely because of the stipulation of the parties, shall be paid for in equal shares by the parties. If the imposition of these costs would create such a substantial economic hardship for any party as not to be in the interest of justice, as determined by the arbitrator, that party’s share of costs shall be paid for by the court in which the arbitration costs are incurred. The determination as to substantial economic hardship may be reviewed by the court.

(Amended by Stats. 2000, Ch. 447, Sec. 3. Effective January 1, 2001.)



1141.30

This chapter shall not be construed in derogation of Title 9 (commencing with Section 1280) of Part 3, and, to that extent, this chapter and that title, other than Section 1280.1, are mutually exclusive and independent of each other.

(Amended (as added by Stats. 1978, Ch. 743) by Stats. 1990, Ch. 817, Sec. 1.)



1141.31

The provisions of this chapter shall become operative July 1, 1979, except that the Judicial Council shall adopt the arbitration rules for practice and procedures on or before March 31, 1979.

(Added by Stats. 1978, Ch. 743.)






CHAPTER 4 - Summary Proceedings for Obtaining Possession of Real Property in Certain Cases

1159

Every person is guilty of a forcible entry who either:

1. By breaking open doors, windows, or other parts of a house, or by any kind of violence or circumstance of terror enters upon or into any real property; or,

2. Who, after entering peaceably upon real property, turns out by force, threats, or menacing conduct, the party in possession.

The “party in possession” means any person who hires real property and includes a boarder or lodger, except those persons whose occupancy is described in subdivision (b) of Section 1940 of the Civil Code.

(Amended by Stats. 1976, Ch. 712.)



1160

Every person is guilty of a forcible detainer who either:

1. By force, or by menaces and threats of violence, unlawfully holds and keeps the possession of any real property, whether the same was acquired peaceably or otherwise; or,

2. Who, in the night-time, or during the absence of the occupant of any lands, unlawfully enters upon real property, and who, after demand made for the surrender thereof, for the period of five days, refuses to surrender the same to such former occupant.

The occupant of real property, within the meaning of this subdivision, is one who, within five days preceding such unlawful entry, was in the peaceable and undisturbed possession of such lands.

(Enacted 1872.)



1161

A tenant of real property, for a term less than life, or the executor or administrator of his or her estate heretofore qualified and now acting or hereafter to be qualified and act, is guilty of unlawful detainer:

1. When he or she continues in possession, in person or by subtenant, of the property, or any part thereof, after the expiration of the term for which it is let to him or her; provided the expiration is of a nondefault nature however brought about without the permission of his or her landlord, or the successor in estate of his or her landlord, if applicable; including the case where the person to be removed became the occupant of the premises as a servant, employee, agent, or licensee and the relation of master and servant, or employer and employee, or principal and agent, or licensor and licensee, has been lawfully terminated or the time fixed for occupancy by the agreement between the parties has expired; but nothing in this subdivision shall be construed as preventing the removal of the occupant in any other lawful manner; but in case of a tenancy at will, it must first be terminated by notice, as prescribed in the Civil Code.

2. When he or she continues in possession, in person or by subtenant, without the permission of his or her landlord, or the successor in estate of his or her landlord, if applicable, after default in the payment of rent, pursuant to the lease or agreement under which the property is held, and three days’ notice, in writing, requiring its payment, stating the amount which is due, the name, telephone number, and address of the person to whom the rent payment shall be made, and, if payment may be made personally, the usual days and hours that person will be available to receive the payment (provided that, if the address does not allow for personal delivery, then it shall be conclusively presumed that upon the mailing of any rent or notice to the owner by the tenant to the name and address provided, the notice or rent is deemed received by the owner on the date posted, if the tenant can show proof of mailing to the name and address provided by the owner), or the number of an account in a financial institution into which the rental payment may be made, and the name and street address of the institution (provided that the institution is located within five miles of the rental property), or if an electronic funds transfer procedure has been previously established, that payment may be made pursuant to that procedure, or possession of the property, shall have been served upon him or her and if there is a subtenant in actual occupation of the premises, also upon the subtenant.

The notice may be served at any time within one year after the rent becomes due. In all cases of tenancy upon agricultural lands, where the tenant has held over and retained possession for more than 60 days after the expiration of the term without any demand of possession or notice to quit by the landlord or the successor in estate of his or her landlord, if applicable, he or she shall be deemed to be holding by permission of the landlord or successor in estate of his or her landlord, if applicable, and shall be entitled to hold under the terms of the lease for another full year, and shall not be guilty of an unlawful detainer during that year, and the holding over for that period shall be taken and construed as a consent on the part of a tenant to hold for another year.

3. When he or she continues in possession, in person or by subtenant, after a neglect or failure to perform other conditions or covenants of the lease or agreement under which the property is held, including any covenant not to assign or sublet, than the one for the payment of rent, and three days’ notice, in writing, requiring the performance of such conditions or covenants, or the possession of the property, shall have been served upon him or her, and if there is a subtenant in actual occupation of the premises, also, upon the subtenant. Within three days after the service of the notice, the tenant, or any subtenant in actual occupation of the premises, or any mortgagee of the term, or other person interested in its continuance, may perform the conditions or covenants of the lease or pay the stipulated rent, as the case may be, and thereby save the lease from forfeiture; provided, if the conditions and covenants of the lease, violated by the lessee, cannot afterward be performed, then no notice, as last prescribed herein, need be given to the lessee or his or her subtenant, demanding the performance of the violated conditions or covenants of the lease.

A tenant may take proceedings, similar to those prescribed in this chapter, to obtain possession of the premises let to a subtenant or held by a servant, employee, agent, or licensee, in case of his or her unlawful detention of the premises underlet to him or her or held by him or her.

4. Any tenant, subtenant, or executor or administrator of his or her estate heretofore qualified and now acting, or hereafter to be qualified and act, assigning or subletting or committing waste upon the demised premises, contrary to the conditions or covenants of his or her lease, or maintaining, committing, or permitting the maintenance or commission of a nuisance upon the demised premises or using the premises for an unlawful purpose, thereby terminates the lease, and the landlord, or his or her successor in estate, shall upon service of three days’ notice to quit upon the person or persons in possession, be entitled to restitution of possession of the demised premises under this chapter. For purposes of this subdivision, a person who commits or maintains a public nuisance as described in Section 3482.8 of the Civil Code, or who commits an offense described in subdivision (c) of Section 3485 of the Civil Code, or subdivision (c) of Section 3486 of the Civil Code, or uses the premises to further the purpose of that offense shall be deemed to have committed a nuisance upon the premises.

5. When he or she gives written notice as provided in Section 1946 of the Civil Code of his or her intention to terminate the hiring of the real property, or makes a written offer to surrender which is accepted in writing by the landlord, but fails to deliver possession at the time specified in that written notice, without the permission of his or her landlord, or the successor in estate of the landlord, if applicable.

As used in this section, tenant includes any person who hires real property except those persons whose occupancy is described in subdivision (b) of Section 1940 of the Civil Code.

This section shall become operative on January 1, 2012.

(Amended (as amended by Stats. 2009, Ch. 244, Sec. 5) by Stats. 2011, Ch. 128, Sec. 2. Effective January 1, 2012. Section operative January 1, 2012, by its own provisions.)



1161.1

With respect to application of Section 1161 in cases of possession of commercial real property after default in the payment of rent:

(a) If the amount stated in the notice provided to the tenant pursuant to subdivision (2) of Section 1161 is clearly identified by the notice as an estimate and the amount claimed is not in fact correct, but it is determined upon the trial or other judicial determination that rent was owing, and the amount claimed in the notice was reasonably estimated, the tenant shall be subject to judgment for possession and the actual amount of rent and other sums found to be due. However, if (1) upon receipt of such a notice claiming an amount identified by the notice as an estimate, the tenant tenders to the landlord within the time for payment required by the notice, the amount which the tenant has reasonably estimated to be due and (2) if at trial it is determined that the amount of rent then due was the amount tendered by the tenant or a lesser amount, the tenant shall be deemed the prevailing party for all purposes. If the court determines that the amount so tendered by the tenant was less than the amount due, but was reasonably estimated, the tenant shall retain the right to possession if the tenant pays to the landlord within five days of the effective date of the judgment (1) the amount previously tendered if it had not been previously accepted, (2) the difference between the amount tendered and the amount determined by the court to be due, and (3) any other sums as ordered by the court.

(b) If the landlord accepts a partial payment of rent, including any payment pursuant to subdivision (a), after serving notice pursuant to Section 1161, the landlord, without any further notice to the tenant, may commence and pursue an action under this chapter to recover the difference between the amount demanded in that notice and the payment actually received, and this shall be specified in the complaint.

(c) If the landlord accepts a partial payment of rent after filing the complaint pursuant to Section 1166, the landlord’s acceptance of the partial payment is evidence only of that payment, without waiver of any rights or defenses of any of the parties. The landlord shall be entitled to amend the complaint to reflect the partial payment without creating a necessity for the filing of an additional answer or other responsive pleading by the tenant, and without prior leave of court, and such an amendment shall not delay the matter from proceeding. However, this subdivision shall apply only if the landlord provides actual notice to the tenant that acceptance of the partial rent payment does not constitute a waiver of any rights, including any right the landlord may have to recover possession of the property.

(d) “Commercial real property” as used in this section, means all real property in this state except dwelling units made subject to Chapter 2 (commencing with Section 1940) of Title 5 of Part 4 of Division 3 of the Civil Code, mobilehomes as defined in Section 798.3 of the Civil Code, or recreational vehicles as defined in Section 799.24 of the Civil Code.

(e) For the purposes of this section, there is a presumption affecting the burden of proof that the amount of rent claimed or tendered is reasonably estimated if, in relation to the amount determined to be due upon the trial or other judicial determination of that issue, the amount claimed or tendered was no more than 20 percent more or less than the amount determined to be due. However, if the rent due is contingent upon information primarily within the knowledge of the one party to the lease and that information has not been furnished to, or has not accurately been furnished to, the other party, the court shall consider that fact in determining the reasonableness of the amount of rent claimed or tendered pursuant to subdivision (a).

(Added by Stats. 1990, Ch. 890, Sec. 1.)



1161.2

(a) The clerk may allow access to limited civil case records filed under this chapter, including the court file, index, and register of actions, only as follows:

(1) To a party to the action, including a party’s attorney.

(2) To any person who provides the clerk with the names of at least one plaintiff and one defendant and the address of the premises, including the apartment or unit number, if any.

(3) To a resident of the premises who provides the clerk with the name of one of the parties or the case number and shows proof of residency.

(4) To any person by order of the court, which may be granted ex parte, on a showing of good cause.

(5) Except as provided in paragraph (6), to any other person 60 days after the complaint has been filed, unless a defendant prevails in the action within 60 days of the filing of the complaint, in which case the clerk may not allow access to any court records in the action, except as provided in paragraphs (1) to (4), inclusive.

(6) In the case of a complaint involving residential property based on Section 1161a as indicated in the caption of the complaint, as required in subdivision (c) of Section 1166, to any other person, if 60 days have elapsed since the complaint was filed with the court, and, as of that date, judgment against all defendants has been entered for the plaintiff, after a trial. If judgment is not entered under the conditions described in this paragraph, the clerk shall not allow access to any court records in the action, except as provided in paragraphs (1) to (4), inclusive.

(b) For purposes of this section, “good cause” includes, but is not limited to, the gathering of newsworthy facts by a person described in Section 1070 of the Evidence Code. It is the intent of the Legislature that a simple procedure be established to request the ex parte order described in subdivision (a).

(c) Upon the filing of any case so restricted, the court clerk shall mail notice to each defendant named in the action. The notice shall be mailed to the address provided in the complaint. The notice shall contain a statement that an unlawful detainer complaint (eviction action) has been filed naming that party as a defendant, and that access to the court file will be delayed for 60 days except to a party, an attorney for one of the parties, or any other person who (1) provides to the clerk the names of at least one plaintiff and one defendant in the action and provides to the clerk the address, including any applicable apartment, unit, or space number, of the subject premises, or (2) provides to the clerk the name of one of the parties in the action or the case number and can establish through proper identification that he or she lives at the subject premises. The notice shall also contain a statement that access to the court index, register of actions, or other records is not permitted until 60 days after the complaint is filed, except pursuant to an order upon a showing of good cause therefor. The notice shall contain on its face the following information:

(1) The name and telephone number of the county bar association.

(2) The name and telephone number of any entity that requests inclusion on the notice and demonstrates to the satisfaction of the court that it has been certified by the State Bar as a lawyer referral service and maintains a panel of attorneys qualified in the practice of landlord-tenant law pursuant to the minimum standards for a lawyer referral service established by the State Bar and Section 6155 of the Business and Professions Code.

(3) The following statement:

“The State Bar of California certifies lawyer referral services in California and publishes a list of certified lawyer referral services organized by county. To locate a lawyer referral service in your county, go to the State Bar’s website at www.calbar.ca.gov or call 1-866-442-2529.”

(4) The name and telephone number of an office or offices funded by the federal Legal Services Corporation or qualified legal services projects that receive funds distributed pursuant to Section 6216 of the Business and Professions Code that provide legal services to low-income persons in the county in which the action is filed. The notice shall state that these numbers may be called for legal advice regarding the case. The notice shall be issued between 24 and 48 hours of the filing of the complaint, excluding weekends and holidays. One copy of the notice shall be addressed to “all occupants” and mailed separately to the subject premises. The notice shall not constitute service of the summons and complaint.

(d) Notwithstanding any other provision of law, the court shall charge an additional fee of fifteen dollars ($15) for filing a first appearance by the plaintiff. This fee shall be added to the uniform filing fee for actions filed under this chapter.

(e) This section does not apply to a case that seeks to terminate a mobilehome park tenancy if the statement of the character of the proceeding in the caption of the complaint clearly indicates that the complaint seeks termination of a mobilehome park tenancy.

(Amended by Stats. 2012, Ch. 241, Sec. 1. Effective January 1, 2013.)



1161.3

(a) Except as provided in subdivision (b), a landlord shall not terminate a tenancy or fail to renew a tenancy based upon an act or acts against a tenant or a tenant’s household member that constitute domestic violence as defined in Section 6211 of the Family Code, sexual assault as defined in Section 1219, stalking as defined in Section 1708.7 of the Civil Code or Section 646.9 of the Penal Code, human trafficking as defined in Section 236.1 of the Penal Code, or abuse of an elder or a dependent adult as defined in Section 15610.07 of the Welfare and Institutions Code, if both of the following apply:

(1) The act or acts of domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult have been documented by one of the following:

(A) A temporary restraining order, emergency protective order, or protective order lawfully issued within the last 180 days pursuant to Section 527.6, Part 3 (commencing with Section 6240), Part 4 (commencing with Section 6300), or Part 5 (commencing with Section 6400) of Division 10 of the Family Code, Section 136.2 of the Penal Code, or Section 213.5 or 15657.03 of the Welfare and Institutions Code that protects the tenant or household member from domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult.

(B) A copy of a written report, written within the last 180 days, by a peace officer employed by a state or local law enforcement agency acting in his or her official capacity, stating that the tenant or household member has filed a report alleging that he or she or the household member is a victim of domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult.

(2) The person against whom the protection order has been issued or who was named in the police report of the act or acts of domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or dependent adult is not a tenant of the same dwelling unit as the tenant or household member.

(b) A landlord may terminate or decline to renew a tenancy after the tenant has availed himself or herself of the protections afforded by subdivision (a) if both of the following apply:

(1) Either of the following:

(A) The tenant allows the person against whom the protection order has been issued or who was named in the police report of the act or acts of domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or a dependent adult to visit the property.

(B) The landlord reasonably believes that the presence of the person against whom the protection order has been issued or who was named in the police report of the act or acts of domestic violence, sexual assault, stalking, human trafficking, or abuse of an elder or dependent adult poses a physical threat to other tenants, guests, invitees, or licensees, or to a tenant’s right to quiet possession pursuant to Section 1927 of the Civil Code.

(2) The landlord previously gave at least three days’ notice to the tenant to correct a violation of paragraph (1).

(c) Notwithstanding any provision in the lease to the contrary, the landlord shall not be liable to any other tenants for any action that arises due to the landlord’s compliance with this section.

(d) For the purposes of this section, “tenant” means tenant, subtenant, lessee, or sublessee.

(e) The Judicial Council shall, on or before July 1, 2014, develop a new form or revise an existing form that may be used by a party to assert in the responsive pleading the grounds set forth in this section as an affirmative defense to an unlawful detainer action.

(Amended by Stats. 2013, Ch. 130, Sec. 3. Effective January 1, 2014.)



1161.5

When the notice required by Section 1161 states that the lessor or the landlord may elect to declare the forfeiture of the lease or rental agreement, that declaration shall be nullified and the lease or rental agreement shall remain in effect if the lessee or tenant performs within three days after service of the notice or if the breach is waived by the lessor or the landlord after service of the notice.

(Added by Stats. 1984, Ch. 174, Sec. 1.)



1161a

(a) As used in this section:

(1) “Manufactured home” has the same meaning as provided in Section 18007 of the Health and Safety Code.

(2) “Mobilehome” has the same meaning as provided in Section 18008 of the Health and Safety Code.

(3) “Floating home” has the same meaning as provided in subdivision (d) of Section 18075.55 of the Health and Safety Code.

(b) In any of the following cases, a person who holds over and continues in possession of a manufactured home, mobilehome, floating home, or real property after a three-day written notice to quit the property has been served upon the person, or if there is a subtenant in actual occupation of the premises, also upon such subtenant, as prescribed in Section 1162, may be removed therefrom as prescribed in this chapter:

(1) Where the property has been sold pursuant to a writ of execution against such person, or a person under whom such person claims, and the title under the sale has been duly perfected.

(2) Where the property has been sold pursuant to a writ of sale, upon the foreclosure by proceedings taken as prescribed in this code of a mortgage, or under an express power of sale contained therein, executed by such person, or a person under whom such person claims, and the title under the foreclosure has been duly perfected.

(3) Where the property has been sold in accordance with Section 2924 of the Civil Code, under a power of sale contained in a deed of trust executed by such person, or a person under whom such person claims, and the title under the sale has been duly perfected.

(4) Where the property has been sold by such person, or a person under whom such person claims, and the title under the sale has been duly perfected.

(5) Where the property has been sold in accordance with Section 18037.5 of the Health and Safety Code under the default provisions of a conditional sale contract or security agreement executed by such person, or a person under whom such person claims, and the title under the sale has been duly perfected.

(c) Notwithstanding the provisions of subdivision (b), a tenant or subtenant in possession of a rental housing unit which has been sold by reason of any of the causes enumerated in subdivision (b), who rents or leases the rental housing unit either on a periodic basis from week to week, month to month, or other interval, or for a fixed period of time, shall be given written notice to quit pursuant to Section 1162, at least as long as the term of hiring itself but not exceeding 30 days, before the tenant or subtenant may be removed therefrom as prescribed in this chapter.

(d) For the purpose of subdivision (c), “rental housing unit” means any structure or any part thereof which is rented or offered for rent for residential occupancy in this state.

(Amended by Stats. 1991, Ch. 942, Sec. 11.)



1161b

(a) Notwithstanding Section 1161a, a tenant or subtenant in possession of a rental housing unit under a month-to-month lease or periodic tenancy at the time the property is sold in foreclosure shall be given 90 days’ written notice to quit pursuant to Section 1162 before the tenant or subtenant may be removed from the property as prescribed in this chapter.

(b) In addition to the rights set forth in subdivision (a), tenants or subtenants holding possession of a rental housing unit under a fixed-term residential lease entered into before transfer of title at the foreclosure sale shall have the right to possession until the end of the lease term, and all rights and obligations under the lease shall survive foreclosure, except that the tenancy may be terminated upon 90 days’ written notice to quit pursuant to subdivision (a) if any of the following conditions apply:

(1) The purchaser or successor in interest will occupy the housing unit as a primary residence.

(2) The lessee is the mortgagor or the child, spouse, or parent of the mortgagor.

(3) The lease was not the result of an arms’ length transaction.

(4) The lease requires the receipt of rent that is substantially less than fair market rent for the property, except when rent is reduced or subsidized due to a federal, state, or local subsidy or law.

(c) The purchaser or successor in interest shall bear the burden of proof in establishing that a fixed-term residential lease is not entitled to protection under subdivision (b).

(d)  This section shall not apply if any party to the note remains in the property as a tenant, subtenant, or occupant.

(e) Nothing in this section is intended to affect any local just cause eviction ordinance. This section does not, and shall not be construed to, affect the authority of a public entity that otherwise exists to regulate or monitor the basis for eviction.

(f) This section shall remain in effect only until December 31, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before December 31, 2019, deletes or extends that date.

(Amended by Stats. 2012, Ch. 562, Sec. 3. Effective January 1, 2013. Repealed as of December 31, 2019, by its own provisions.)



1161c

(a) In the case of any foreclosure on a residential property, the immediate successor in interest in the property pursuant to the foreclosure shall attach a cover sheet, in the form as set forth in subdivision (b), to any notice of termination of tenancy served on a tenant of that property within the first year after the foreclosure sale. This notice shall not be required if any of the following apply:

(1) The tenancy is terminated pursuant to Section 1161.

(2) The successor in interest and the tenant have executed a written rental agreement or lease or a written acknowledgment of a preexisting rental agreement or lease.

(3) The tenant receiving the notice was not a tenant at the time of the foreclosure.

(b) The cover sheet shall consist of the following notice, in at least 12-point type:

Notice to Any Renters Living At

[street address of the unit]

The attached notice means that your home was recently sold in foreclosure and the new owner plans to evict you.

You should talk to a lawyer NOW to see what your rights are. You may receive court papers in a few days. If your name is on the papers it may hurt your credit if you do not respond and simply move out.

Also, if you do not respond within five days of receiving the papers, even if you are not named in the papers, you will likely lose any rights you may have. In some cases, you can respond without hurting your credit. You should ask a lawyer about it.

You may have the right to stay in your home for 90 days or longer, regardless of any deadlines stated on any attached papers. In some cases and in some cities with a “just cause for eviction law,” you may not have to move at all. But you must take the proper legal steps in order to protect your rights.

How to Get Legal Help

If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate these nonprofit groups at the California Legal Services Internet Web site (www.lawhelpca.org), the California Courts Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association.

(c) If the notice to quit specifies an effective date of at least 90 days after the notice is served, without qualification, no cover sheet shall be required, provided that the notice incorporates the text of the cover sheet, as set forth in subdivision (b) in at least 10-point type. The incorporated text shall omit the caption and the first paragraph of the cover sheet and the fourth paragraph of the cover sheet shall be replaced by the following language:

You may have the right to stay in your home for longer than 90 days. If you have a lease that ends more than 90 days from now, the new owner must honor the lease under many circumstances. Also, in some cases and in some cities with a “just cause for eviction law,” you may not have to move at all. But you must take the proper legal steps in order to protect your rights.

(d) This section shall remain in effect only until December 31, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before December 31, 2019, deletes or extends that date.

(Amended by Stats. 2012, Ch. 210, Sec. 1. Effective January 1, 2013. Repealed as of December 31, 2019, by its own provisions.)



1162

(a) Except as provided in subdivision (b), the notices required by Sections 1161 and 1161a may be served by any of the following methods:

(1) By delivering a copy to the tenant personally.

(2) If he or she is absent from his or her place of residence, and from his or her usual place of business, by leaving a copy with some person of suitable age and discretion at either place, and sending a copy through the mail addressed to the tenant at his or her place of residence.

(3) If such place of residence and business cannot be ascertained, or a person of suitable age or discretion there can not be found, then by affixing a copy in a conspicuous place on the property, and also delivering a copy to a person there residing, if such person can be found; and also sending a copy through the mail addressed to the tenant at the place where the property is situated. Service upon a subtenant may be made in the same manner.

(b) The notices required by Section 1161 may be served upon a commercial tenant by any of the following methods:

(1) By delivering a copy to the tenant personally.

(2) If he or she is absent from the commercial rental property, by leaving a copy with some person of suitable age and discretion at the property, and sending a copy through the mail addressed to the tenant at the address where the property is situated.

(3) If, at the time of attempted service, a person of suitable age or discretion is not found at the rental property through the exercise of reasonable diligence, then by affixing a copy in a conspicuous place on the property, and also sending a copy through the mail addressed to the tenant at the address where the property is situated. Service upon a subtenant may be made in the same manner.

(c) For purposes of subdivision (b), “commercial tenant” means a person or entity that hires any real property in this state that is not a dwelling unit, as defined in subdivision (c) of Section 1940 of the Civil Code, or a mobilehome, as defined in Section 798.3 of the Civil Code.

(Amended by Stats. 2010, Ch. 144, Sec. 1. Effective January 1, 2011.)



1162a

In any case in which service or exhibition of a receiver’s or levying officer’s deed is required, in lieu thereof service of a copy or copies of the deed may be made as provided in Section 1162.

(Amended by Stats. 1982, Ch. 497, Sec. 75. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



1164

No person other than the tenant of the premises and subtenant, if there be one, in the actual occupation of the premises when the complaint is filed, need be made parties defendant in the proceeding, nor shall any proceeding abate, nor the plaintiff be nonsuited for the nonjoinder of any person who might have been made party defendant, but when it appears that any of the parties served with process, or appearing in the proceeding, are guilty of the offense charged, judgment must be rendered against him or her. In case a defendant has become a subtenant of the premises in controversy, after the service of the notice provided for by subdivision 2 of Section 1161 of this code, upon the tenant of the premises, the fact that such notice was not served on each subtenant shall constitute no defense to the action. All persons who enter the premises under the tenant, after the commencement of the suit, shall be bound by the judgment, the same as if he or they had been made party to the action.

(Amended by Stats. 1975, Ch. 1241.)



1165

Except as provided in the preceding section, the provisions of Part II of this Code, relating to parties to civil actions, are applicable to this proceeding.

(Enacted 1872.)



1166

(a) The complaint shall:

(1) Be verified and include the typed or printed name of the person verifying the complaint.

(2) Set forth the facts on which the plaintiff seeks to recover.

(3) Describe the premises with reasonable certainty.

(4) If the action is based on paragraph (2) of Section 1161, state the amount of rent in default.

(5) State specifically the method used to serve the defendant with the notice or notices of termination upon which the complaint is based. This requirement may be satisfied by using and completing all items relating to service of the notice or notices in an appropriate Judicial Council form complaint, or by attaching a proof of service of the notice or notices of termination served on the defendant.

(b) The complaint may set forth any circumstances of fraud, force, or violence that may have accompanied the alleged forcible entry or forcible or unlawful detainer, and claim damages therefor.

(c) In an action regarding residential real property based on Section 1161a, the plaintiff shall state in the caption of the complaint “Action based on Code of Civil Procedure Section 1161a.”

(d) (1) In an action regarding residential property, the plaintiff shall attach to the complaint the following:

(A) A copy of the notice or notices of termination served on the defendant upon which the complaint is based.

(B) A copy of any written lease or rental agreement regarding the premises. Any addenda or attachments to the lease or written agreement that form the basis of the complaint shall also be attached. The documents required by this subparagraph are not required to be attached if the complaint alleges any of the following:

(i) The lease or rental agreement is oral.

(ii) A written lease or rental agreement regarding the premises is not in the possession of the landlord or any agent or employee of the landlord.

(iii) An action based solely on subdivision (2) of Section 1161.

(2) If the plaintiff fails to attach the documents required by this subdivision, the court shall grant leave to amend the complaint for a five-day period in order to include the required attachments.

(e) Upon filing the complaint, a summons shall be issued thereon.

(Amended by Stats. 2010, Ch. 641, Sec. 3. Effective January 1, 2011.)



1166a

(a) Upon filing the complaint, the plaintiff may, upon motion, have immediate possession of the premises by a writ of possession of a manufactured home, mobilehome, or real property issued by the court and directed to the sheriff of the county or marshal, for execution, where it appears to the satisfaction of the court, after a hearing on the motion, from the verified complaint and from any affidavits filed or oral testimony given by or on behalf of the parties, that the defendant resides out of state, has departed from the state, cannot, after due diligence, be found within the state, or has concealed himself or herself to avoid the service of summons. The motion shall indicate that the writ applies to all tenants, subtenants, if any, named claimants, if any, and any other occupants of the premises.

(b) Written notice of the hearing on the motion shall be served on the defendant by the plaintiff in accordance with the provisions of Section 1011, and shall inform the defendant as follows: “You may file affidavits on your own behalf with the court and may appear and present testimony on your own behalf. However, if you fail to appear, the plaintiff will apply to the court for a writ of possession of a manufactured home, mobilehome, or real property.”

(c) The plaintiff shall file an undertaking in a sum that shall be fixed and determined by the judge, to the effect that, if the plaintiff fails to recover judgment against the defendant for the possession of the premises or if the suit is dismissed, the plaintiff will pay to the defendant those damages, not to exceed the amount fixed in the undertaking, as may be sustained by the defendant by reason of that dispossession under the writ of possession of a manufactured home, mobilehome, or real property.

(d) If, at the hearing on the motion, the findings of the court are in favor of the plaintiff and against the defendant, an order shall be entered for the immediate possession of the premises.

(e) The order for the immediate possession of the premises may be enforced as provided in Division 3 (commencing with Section 712.010) of Title 9 of Part 2.

(f) For the purposes of this section, references in Division 3 (commencing with Section 712.010) of Title 9 of Part 2 and in subdivisions (e) to (m), inclusive, of Section 1174, to the “judgment debtor” shall be deemed references to the defendant, to the “judgment creditor” shall be deemed references to the plaintiff, and to the “judgment of possession or sale of property” shall be deemed references to an order for the immediate possession of the premises.

(Amended by Stats. 1996, Ch. 872, Sec. 20. Effective January 1, 1997.)



1167

The summons shall be in the form specified in Section 412.20 except that when the defendant is served, the defendant’s response shall be filed within five days, including Saturdays and Sundays but excluding all other judicial holidays, after the complaint is served upon him or her. If the last day for filing the response falls on a Saturday or Sunday, the response period shall be extended to and including the next court day.

In all other respects the summons shall be issued and served and returned in the same manner as a summons in a civil action.

(Amended by Stats. 1989, Ch. 873, Sec. 1.)



1167.3

In any action under this chapter, unless otherwise ordered by the court for good cause shown, the time allowed the defendant to answer the complaint, answer the complaint, if amended, or amend the answer under paragraph (2), (3), (5), (6), or (7) of subdivision (a) of Section 586 shall not exceed five days.

(Amended by Stats. 1999, Ch. 344, Sec. 19. Effective September 7, 1999.)



1167.4

Notwithstanding any other provision of law, in any action under this chapter:

(a) Where the defendant files a notice of motion as provided for in subdivision (a) of Section 418.10, the time for making the motion shall be not less than three days nor more than seven days after the filing of the notice.

(b) The service and filing of a notice of motion under subdivision (a) shall extend the defendant’s time to plead until five days after service upon him of the written notice of entry of an order denying his motion, except that for good cause shown the court may extend the defendant’s time to plead for an additional period not exceeding 15 days.

(Added by Stats. 1971, Ch. 1332.)



1167.5

Unless otherwise ordered by the court for good cause shown, no extension of time allowed in any action under this chapter for the causes specified in Section 1054 shall exceed 10 days without the consent of the adverse party.

(Added by Stats. 1971, Ch. 849.)



1169

If, at the time appointed, any defendant served with a summons does not appear and defend, the clerk, upon written application of the plaintiff and proof of the service of summons and complaint, shall enter the default of any defendant so served, and, if requested by the plaintiff, immediately shall enter judgment for restitution of the premises and shall issue a writ of execution thereon. The application for default judgment and the default judgment shall include a place to indicate that the judgment includes tenants, subtenants, if any, named claimants, if any, and any other occupants of the premises. Thereafter, the plaintiff may apply to the court for any other relief demanded in the complaint, including the costs, against the defendant, or defendants, or against one or more of the defendants.

(Amended by Stats. 2007, Ch. 263, Sec. 13. Effective January 1, 2008.)



1170

On or before the day fixed for his appearance, the defendant may appear and answer or demur.

(Enacted 1872.)



1170.5

(a) If the defendant appears pursuant to Section 1170, trial of the proceeding shall be held not later than the 20th day following the date that the request to set the time of the trial is made. Judgment shall be entered thereon and, if the plaintiff prevails, a writ of execution shall be issued immediately by the court upon the request of the plaintiff.

(b) The court may extend the period for trial upon the agreement of all of the parties. No other extension of the time for trial of an action under this chapter may be granted unless the court, upon its own motion or on motion of any party, holds a hearing and renders a decision thereon as specified in subdivision (c).

(c) If trial is not held within the time specified in this section, the court, upon finding that there is a reasonable probability that the plaintiff will prevail in the action, shall determine the amount of damages, if any, to be suffered by the plaintiff by reason of the extension, and shall issue an order requiring the defendant to pay that amount into court as the rent would have otherwise become due and payable or into an escrow designated by the court for so long as the defendant remains in possession pending the termination of the action.

The determination of the amount of the payment shall be based on the plaintiff’s verified statement of the contract rent for rental payment, any verified objection thereto filed by the defendant, and the oral or demonstrative evidence presented at the hearing. The court’s determination of the amount of damages shall include consideration of any evidence, presented by the parties, embracing the issue of diminution of value or any set off permitted by law.

(d) If the defendant fails to make a payment ordered by the court, trial of the action shall be held within 15 days of the date payment was due.

(e) Any cost for administration of an escrow account pursuant to this section shall be recoverable by the prevailing party as part of any recoverable cost in the action.

(f) After trial of the action, the court shall determine the distribution of the payment made into court or the escrow designated by the court.

(g) Where payments into court or the escrow designated by the court are made pursuant to this section, the court may order that the payments be invested in an insured interest-bearing account. Interest on the account shall be allocated to the parties in the same proportions as the original funds are allocated.

(h) If any provision of this section or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(i) Nothing in this section shall be construed to abrogate or interfere with the precedence given to the trial of criminal cases over the trial of civil matters by Section 1050 of the Penal Code.

(Added by Stats. 1982, Ch. 1620, Sec. 2.)



1170.7

A motion for summary judgment may be made at any time after the answer is filed upon giving five days notice. Summary judgment shall be granted or denied on the same basis as a motion under Section 437c.

(Added by Stats. 1982, Ch. 1620, Sec. 3.)



1170.8

In any action under this chapter, a discovery motion may be made at any time upon giving five days’ notice.

(Added by Stats. 2007, Ch. 113, Sec. 1. Effective January 1, 2008.)



1170.9

The Judicial Council shall adopt rules, not inconsistent with statute, prescribing the time for filing and serving opposition and reply papers, if any, relating to a motion under Section 1167.4, 1170.7, or 1170.8.

(Added by Stats. 2007, Ch. 113, Sec. 2. Effective January 1, 2008.)



1171

Whenever an issue of fact is presented by the pleadings, it must be tried by a jury, unless such jury be waived as in other cases. The jury shall be formed in the same manner as other trial juries in an action of the same jurisdictional classification in the Court in which the action is pending.

(Amended by Stats. 1998, Ch. 931, Sec. 120. Effective September 28, 1998.)



1172

On the trial of any proceeding for any forcible entry or forcible detainer, the plaintiff shall only be required to show, in addition to the forcible entry or forcible detainer complained of, that he was peaceably in the actual possession at the time of the forcible entry, or was entitled to the possession at the time of the forcible detainer. The defendant may show in his defense that he or his ancestors, or those whose interest in such premises he claims, have been in the quiet possession thereof for the space of one whole year together next before the commencement of the proceedings, and that his interest therein is not then ended or determined; and such showing is a bar to the proceedings.

(Enacted 1872.)



1173

When, upon the trial of any proceeding under this chapter, it appears from the evidence that the defendant has been guilty of either a forcible entry or a forcible or unlawful detainer, and other than the offense charged in the complaint, the Judge must order that such complaint be forthwith amended to conform to such proofs; such amendment must be made without any imposition of terms. No continuance shall be permitted upon account of such amendment unless the defendant, by affidavit filed, shows to the satisfaction of the Court good cause therefor.

(Amended by Stats. 1885, Ch. 121.)



1174

(a) If upon the trial, the verdict of the jury, or, if the case be tried without a jury, the findings of the court be in favor of the plaintiff and against the defendant, judgment shall be entered for the possession of the premises; and if the proceedings be for an unlawful detainer after neglect, or failure to perform the conditions or covenants of the lease or agreement under which the property is held, or after default in the payment of rent, the judgment shall also declare the forfeiture of that lease or agreement if the notice required by Section 1161 states the election of the landlord to declare the forfeiture thereof, but if that notice does not so state that election, the lease or agreement shall not be forfeited.

Except as provided in Section 1166a, in any action for unlawful detainer brought by a petroleum distributor against a gasoline dealer, possession shall not be restored to the petroleum distributor unless the court in the unlawful detainer action determines that the petroleum distributor had good cause under Section 20999.1 of the Business and Professions Code to terminate, cancel, or refuse to renew the franchise of the gasoline dealer.

In any action for unlawful detainer brought by a petroleum distributor against the gasoline dealer, the court may, at the time of request of either party, require the tenant to make rental payments into the court, for the lessor, at the contract rate, pending the resolution of the action.

(b) The jury or the court, if the proceedings be tried without a jury, shall also assess the damages occasioned to the plaintiff by any forcible entry, or by any forcible or unlawful detainer, alleged in the complaint and proved on the trial, and find the amount of any rent due, if the alleged unlawful detainer be after default in the payment of rent. If the defendant is found guilty of forcible entry, or forcible or unlawful detainer, and malice is shown, the plaintiff may be awarded statutory damages of up to six hundred dollars ($600), in addition to actual damages, including rent found due. The trier of fact shall determine whether actual damages, statutory damages, or both, shall be awarded, and judgment shall be entered accordingly.

(c) When the proceeding is for an unlawful detainer after default in the payment of rent, and the lease or agreement under which the rent is payable has not by its terms expired, and the notice required by Section 1161 has not stated the election of the landlord to declare the forfeiture thereof, the court may, and, if the lease or agreement is in writing, is for a term of more than one year, and does not contain a forfeiture clause, shall order that a writ shall not be issued to enforce the judgment until the expiration of five days after the entry of the judgment, within which time the tenant, or any subtenant, or any mortgagee of the term, or any other party interested in its continuance, may pay into the court, for the landlord, the amount found due as rent, with interest thereon, and the amount of the damages found by the jury or the court for the unlawful detainer, and the costs of the proceedings, and thereupon the judgment shall be satisfied and the tenant be restored to the tenant’s estate. If payment as provided in this subdivision is not made within five days, the judgment may be enforced for its full amount and for the possession of the premises. In all other cases the judgment may be enforced immediately.

(d) Subject to subdivision (c), the judgment for possession of the premises may be enforced as provided in Division 3 (commencing with Section 712.010) of Title 9 of Part 2.

(e) Personal property remaining on the premises which the landlord reasonably believes to have been lost shall be disposed of pursuant to Article 1 (commencing with Section 2080) of Chapter 4 of Title 6 of Part 4 of Division 3 of the Civil Code. The landlord is not liable to the owner of any property which is disposed of in this manner. If the appropriate police or sheriff’s department refuses to accept that property, it shall be deemed not to have been lost for the purposes of this subdivision.

(f) The landlord shall give notice pursuant to Section 1983 of the Civil Code to any person (other than the tenant) reasonably believed by the landlord to be the owner of personal property remaining on the premises unless the procedure for surrender of property under Section 1965 of the Civil Code has been initiated or completed.

(g) The landlord shall store the personal property in a place of safekeeping until it is either released pursuant to subdivision (h) or disposed of pursuant to subdivision (i).

(h) The landlord shall release the personal property pursuant to Section 1965 of the Civil Code or shall release it to the tenant or, at the landlord’s option, to a person reasonably believed by the landlord to be its owner if the tenant or other person pays the costs of storage as provided in Section 1990 of the Civil Code and claims the property not later than the date specified in the writ of possession before which the tenant must make his or her claim or the date specified in the notice before which a person other than the tenant must make his or her claim.

(i) Personal property not released pursuant to subdivision (h) shall be disposed of pursuant to Section 1988 of the Civil Code.

(j) Where the landlord releases personal property to the tenant pursuant to subdivision (h), the landlord is not liable with respect to that property to any person.

(k) Where the landlord releases personal property pursuant to subdivision (h) to a person (other than the tenant) reasonably believed by the landlord to be its owner, the landlord is not liable with respect to that property to:

(1) The tenant or to any person to whom notice was given pursuant to subdivision (f); or

(2) Any other person, unless that person proves that, prior to releasing the property, the landlord believed or reasonably should have believed that the person had an interest in the property and also that the landlord knew or should have known upon reasonable investigation the address of that person.

(l) Where personal property is disposed of pursuant to Section 1988 of the Civil Code, the landlord is not liable with respect to that property to:

(1) The tenant or to any person to whom notice was given pursuant to subdivision (f); or

(2) Any other person, unless that person proves that, prior to disposing of the property pursuant to Section 1988 of the Civil Code, the landlord believed or reasonably should have believed that the person had an interest in the property and also that the landlord knew or should have known upon reasonable investigation the address of that person.

(m) For the purposes of subdivisions (e), (f), (h), (k), and (l), the terms “owner,” “premises,” and “reasonable belief” have the same meaning as provided in Section 1980 of the Civil Code.

(Amended by Stats. 1993, Ch. 755, Sec. 2. Effective January 1, 1994.)



1174.2

(a) In an unlawful detainer proceeding involving residential premises after default in payment of rent and in which the tenant has raised as an affirmative defense a breach of the landlord’s obligations under Section 1941 of the Civil Code or of any warranty of habitability, the court shall determine whether a substantial breach of these obligations has occurred. If the court finds that a substantial breach has occurred, the court (1) shall determine the reasonable rental value of the premises in its untenantable state to the date of trial, (2) shall deny possession to the landlord and adjudge the tenant to be the prevailing party, conditioned upon the payment by the tenant of the rent that has accrued to the date of the trial as adjusted pursuant to this subdivision within a reasonable period of time not exceeding five days, from the date of the court’s judgment or, if service of the court’s judgment is made by mail, the payment shall be made within the time set forth in Section 1013, (3) may order the landlord to make repairs and correct the conditions which constitute a breach of the landlord’s obligations, (4) shall order that the monthly rent be limited to the reasonable rental value of the premises as determined pursuant to this subdivision until repairs are completed, and (5) except as otherwise provided in subdivision (b), shall award the tenant costs and attorneys’ fees if provided by, and pursuant to, any statute or the contract of the parties. If the court orders repairs or corrections, or both, pursuant to paragraph (3), the court’s jurisdiction continues over the matter for the purpose of ensuring compliance. The court shall, however, award possession of the premises to the landlord if the tenant fails to pay all rent accrued to the date of trial, as determined due in the judgment, within the period prescribed by the court pursuant to this subdivision. The tenant shall, however, retain any rights conferred by Section 1174.

(b) If the court determines that there has been no substantial breach of Section 1941 of the Civil Code or of any warranty of habitability by the landlord or if the tenant fails to pay all rent accrued to the date of trial, as required by the court pursuant to subdivision (a), then judgment shall be entered in favor of the landlord, and the landlord shall be the prevailing party for the purposes of awarding costs or attorneys’ fees pursuant to any statute or the contract of the parties.

(c) As used in this section, “substantial breach” means the failure of the landlord to comply with applicable building and housing code standards which materially affect health and safety.

(d) Nothing in this section is intended to deny the tenant the right to a trial by jury. Nothing in this section shall limit or supersede any provision of Chapter 12.75 (commencing with Section 7060) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1993, Ch. 589, Sec. 28. Effective January 1, 1994.)



1174.21

A landlord who institutes an unlawful detainer proceeding based upon a tenant’s nonpayment of rent, and who is liable for a violation of Section 1942.4 of the Civil Code, shall be liable to the tenant or lessee for reasonable attorneys’ fees and costs of the suit, in an amount to be fixed by the court.

(Added by Stats. 2003, Ch. 109, Sec. 2. Effective January 1, 2004.)



1174.25

(a) (1) Except as provided in paragraph (2), an occupant who is served with a prejudgment claim of right to possession in accordance with Section 415.46 may file a claim as prescribed in Section 415.46, with the court within 10 days of the date of service of the prejudgment claim of right to possession as shown on the return of service, which period shall include Saturday and Sunday but exclude all other judicial holidays. If the last day for filing the claim falls on a Saturday or Sunday, the filing period shall be extended to and including the next court day. Filing the prejudgment claim of right to possession shall constitute a general appearance for which a fee shall be collected as provided in Section 70614 of the Government Code. Section 68511.3 of the Government Code applies to the prejudgment claim of right to possession.

(2) In an action as described in paragraph (2) of subdivision (e) of Section 415.46, an occupant may file a prejudgment claim of right to possession at any time before judgment is entered.

(b) At the time of filing, the claimant shall be added as a defendant in the action for unlawful detainer and the clerk shall notify the plaintiff that the claimant has been added as a defendant in the action by mailing a copy of the claim filed with the court to the plaintiff with a notation so indicating. The claimant shall answer or otherwise respond to the summons and complaint within five days, including Saturdays and Sundays, but excluding all other judicial holidays, after filing the prejudgment claim of possession. Thereafter, the name of the claimant shall be added to any pleading, filing or form filed in the action for unlawful detainer.

(Amended by Stats. 2014, Ch. 913, Sec. 8. Effective January 1, 2015.)



1174.3

(a) (1) Except as provided in paragraph (2), unless a prejudgment claim of right to possession has been served upon occupants in accordance with Section 415.46, any occupant not named in the judgment for possession who occupied the premises on the date of the filing of the action may object to enforcement of the judgment against that occupant by filing a claim of right to possession as prescribed in this section. A claim of right to possession may be filed at any time after service or posting of the writ of possession pursuant to subdivision (a) or (b) of Section 715.020, up to and including the time at which the levying officer returns to effect the eviction of those named in the judgment of possession. Filing the claim of right to possession shall constitute a general appearance for which a fee shall be collected as provided in Section 70614 of the Government Code. Section 68511.3 of the Government Code applies to the claim of right to possession. An occupant or tenant who is named in the action shall not be required to file a claim of right to possession to protect that occupant’s right to possession of the premises.

(2) In an action as described in paragraph (2) of subdivision (e) of Section 415.46, an occupant may file a claim of right to possession at any time up to and including the time at which the levying officer returns to effect the eviction of those named in the judgment of possession, without regard to whether a prejudgment claim of right to possession has been served upon the occupant.

(b) The court issuing the writ of possession of real property shall set a date or dates when the court will hold a hearing to determine the validity of objections to enforcement of the judgment specified in subdivision (a). An occupant of the real property for which the writ is issued may make an objection to eviction to the levying officer at the office of the levying officer or at the premises at the time of the eviction.

If a claim of right to possession is completed and presented to the sheriff, marshal, or other levying officer, the officer shall forthwith (1) stop the eviction of occupants at the premises, and (2) provide a receipt or copy of the completed claim of right of possession to the claimant indicating the date and time the completed form was received, and (3) deliver the original completed claim of right to possession to the court issuing the writ of possession of real property.

(c) A claim of right to possession is effected by any of the following:

(1) Presenting a completed claim form in person with identification to the sheriff, marshal, or other levying officer as prescribed in this section, and delivering to the court within two court days after its presentation, an amount equal to 15 days’ rent together with the appropriate fee or form for proceeding in forma pauperis. Upon receipt of a claim of right to possession, the sheriff, marshal, or other levying officer shall indicate thereon the date and time of its receipt and forthwith deliver the original to the issuing court and a receipt or copy of the claim to the claimant and notify the plaintiff of that fact. Immediately upon receipt of an amount equal to 15 days’ rent and the appropriate fee or form for proceeding in forma pauperis, the court shall file the claim of right to possession and serve an endorsed copy with the notice of the hearing date on the plaintiff and the claimant by first-class mail. The court issuing the writ of possession shall set and hold a hearing on the claim not less than five nor more than 15 days after the claim is filed with the court.

(2) Presenting a completed claim form in person with identification to the sheriff, marshal, or other levying officer as prescribed in this section, and delivering to the court within two court days after its presentation, the appropriate fee or form for proceeding in forma pauperis without delivering the amount equivalent to 15 days’ rent. In this case, the court shall immediately set a hearing on the claim to be held on the fifth day after the filing is completed. The court shall notify the claimant of the hearing date at the time the claimant completes the filing by delivering to the court the appropriate fee or form for proceeding in forma pauperis, and shall notify the plaintiff of the hearing date by first-class mail. Upon receipt of a claim of right to possession, the sheriff, marshal, or other levying officer shall indicate thereon the date and time of its receipt and forthwith deliver the original to the issuing court and a receipt or copy of the claim to the claimant and notify the plaintiff of that fact.

(d) At the hearing, the court shall determine whether there is a valid claim of possession by the claimant who filed the claim, and the court shall consider all evidence produced at the hearing, including, but not limited to, the information set forth in the claim. The court may determine the claim to be valid or invalid based upon the evidence presented at the hearing. The court shall determine the claim to be invalid if the court determines that the claimant is an invitee, licensee, guest, or trespasser. If the court determines the claim is invalid, the court shall order the return to the claimant of the amount of the 15 days’ rent paid by the claimant, if that amount was paid pursuant to paragraph (1) or (3) of subdivision (c), less a pro rata amount for each day that enforcement of the judgment was delayed by reason of making the claim of right to possession, which pro rata amount shall be paid to the landlord. If the court determines the claim is valid, the amount equal to 15 days’ rent paid by the claimant shall be returned immediately to the claimant.

(e) If, upon hearing, the court determines that the claim is valid, then the court shall order further proceedings as follows:

(1) If the unlawful detainer is based upon a curable breach, and the claimant was not previously served with a proper notice, if any notice is required, then the required notice may at the plaintiff’s discretion be served on the claimant at the hearing or thereafter. If the claimant does not cure the breach within the required time, then a supplemental complaint may be filed and served on the claimant as defendant if the plaintiff proceeds against the claimant in the same action. For the purposes of this section only, service of the required notice, if any notice is required, and of the supplemental complaint may be made by first-class mail addressed to the claimant at the subject premises or upon his or her attorney of record and, in either case, Section 1013 shall otherwise apply. Further proceedings on the merits of the claimant’s continued right to possession after service of the Summons and Supplemental Complaint as prescribed by this subdivision shall be conducted pursuant to this chapter.

(2) In all other cases, the court shall deem the unlawful detainer Summons and Complaint to be amended on their faces to include the claimant as defendant, service of the Summons and Complaint, as thus amended, may at the plaintiff’s discretion be made at the hearing or thereafter, and the claimant thus named and served as a defendant in the action shall answer or otherwise respond within five days thereafter.

(f) If a claim is made without delivery to the court of the appropriate filing fee or a form for proceeding in forma pauperis, as prescribed in this section, the claim shall be immediately deemed denied and the court shall so order. Upon the denial of the claim, the court shall immediately deliver an endorsed copy of the order to the levying officer and shall serve an endorsed copy of the order on the plaintiff and claimant by first-class mail.

(g) If the claim of right to possession is denied pursuant to subdivision (f), or if the claimant fails to appear at the hearing or, upon hearing, if the court determines that there are no valid claims, or if the claimant does not prevail at a trial on the merits of the unlawful detainer action, the court shall order the levying officer to proceed with enforcement of the original writ of possession of real property as deemed amended to include the claimant, which shall be effected within a reasonable time not to exceed five days. Upon receipt of the court’s order, the levying officer shall enforce the writ of possession of real property against any occupant or occupants.

(h) The claim of right to possession shall be made on the following form:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Claim of Right to Possession form
appears in the hard-copy publication of the chaptered bill.
See Sec. 9 of Chapter 913, Statutes of 2014.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(Amended by Stats. 2014, Ch. 913, Sec. 9. Effective January 1, 2015. Note: See published chaptered bill for complete section text; the Claim of Right to Possession form appears on pages 81 to 83 of Stats. 2014, Ch. 913.)



1174.5

A judgment in unlawful detainer declaring the forfeiture of the lease or agreement under which real property is held shall not relieve the lessee from liability pursuant to Section 1951.2 of the Civil Code.

(Added by Stats. 1982, Ch. 488, Sec. 1.)



1176

(a) An appeal taken by the defendant shall not automatically stay proceedings upon the judgment. Petition for stay of the judgment pending appeal shall first be directed to the judge before whom it was rendered. Stay of judgment shall be granted when the court finds that the moving party will suffer extreme hardship in the absence of a stay and that the nonmoving party will not be irreparably injured by its issuance. If the stay is denied by the trial court, the defendant may forthwith file a petition for an extraordinary writ with the appropriate appeals court. If the trial or appellate court stays enforcement of the judgment, the court may condition the stay on whatever conditions the court deems just, but in any case it shall order the payment of the reasonable monthly rental value to the court monthly in advance as rent would otherwise become due as a condition of issuing the stay of enforcement. As used in this subdivision, “reasonable rental value” means the contract rent unless the rental value has been modified by the trial court in which case that modified rental value shall be used.

(b) A new cause of action on the same agreement for the rental of real property shall not be barred because of an appeal by any party.

(Amended by Stats. 1985, Ch. 1279, Sec. 3.)



1177

Except as otherwise provided in this Chapter the provisions of Part II of this Code are applicable to, and constitute the rules of practice in the proceedings mentioned in this Chapter.

(Enacted 1872.)



1178

The provisions of Part 2 of this code, relative to new trials and appeals, except insofar as they are inconsistent with the provisions of this chapter or with rules adopted by the Judicial Council, apply to the proceedings mentioned in this chapter.

(Amended by Stats. 1945, Ch. 40.)



1179

The court may relieve a tenant against a forfeiture of a lease or rental agreement, whether written or oral, and whether or not the tenancy has terminated, and restore him or her to his or her former estate or tenancy, in case of hardship, as provided in Section 1174. The court has the discretion to relieve any person against forfeiture on its own motion.

An application for relief against forfeiture may be made at any time prior to restoration of the premises to the landlord. The application may be made by a tenant or subtenant, or a mortgagee of the term, or any person interested in the continuance of the term. It must be made upon petition, setting forth the facts upon which the relief is sought, and be verified by the applicant. Notice of the application, with a copy of the petition, must be served at least five days prior to the hearing on the plaintiff in the judgment, who may appear and contest the application. Alternatively, a person appearing without an attorney may make the application orally, if the plaintiff either is present and has an opportunity to contest the application, or has been given ex parte notice of the hearing and the purpose of the oral application. In no case shall the application or motion be granted except on condition that full payment of rent due, or full performance of conditions or covenants stipulated, so far as the same is practicable, be made.

(Amended by Stats. 2002, Ch. 301, Sec. 4. Effective January 1, 2003.)



1179a

In all proceedings brought to recover the possession of real property pursuant to the provisions of this chapter all courts, wherein such actions are or may hereafter be pending, shall give such actions precedence over all other civil actions therein, except actions to which special precedence is given by law, in the matter of the setting the same for hearing or trial, and in hearing the same, to the end that all such actions shall be quickly heard and determined.

(Added by Stats. 1931, Ch. 885.)









TITLE 4 - OF THE ENFORCEMENT OF LIENS

CHAPTER 1 - Liens in General

1180

A lien is a charge imposed upon specific property, by which it is made security for the performance of an act.

(Enacted 1872.)






CHAPTER 2.5 - Oil and Gas Liens

1203.50

This chapter shall be known and may be cited as the Oil and Gas Lien Act.

(Added by Stats. 1959, Ch. 2020.)



1203.51

Unless the context otherwise requires, the definitions set forth in this section shall govern the construction of this chapter.

(a) “Person” means an individual, corporation, firm, partnership, limited liability company, or association.

(b) “Owner” means a person holding any interest in the legal or equitable title or both to any leasehold for oil or gas purposes, or his or her agent and shall include purchasers under executory contract, receivers, and trustees.

(c) “Contract” means a contract, written or oral, express or implied, or partly express and partly implied, or executory or executed, or partly executory and partly executed.

(d) “Material” means any material, machinery, appliances, buildings, structures, casing, tanks, pipelines, tools, bits, or other equipment or supplies but does not include rigs or hoists or their integral component parts except wire lines.

(e) “Labor” means work performed in return for wages.

(f) “Services” means work performed exclusive of labor, including the hauling of material, whether or not involving the furnishing of material.

(g) “Furnish” means sell or rent.

(h) “Drilling” means drilling, digging, shooting, torpedoing, perforating, fracturing, testing, logging, acidizing, cementing, completing or repairing.

(i) “Operating” means all operations conducted on the lease in connection with or necessary to the production of oil or gas, either in the development thereof or in working thereon by the subtractive process.

(j) “Construction” means construction, maintenance, operation, or repair, either in the development thereof or in working thereon by the subtractive process.

(k) “Original contractor” means any person for whose benefit a lien is prescribed under Section 1203.52.

(Amended by Stats. 1994, Ch. 1010, Sec. 62. Effective January 1, 1995.)



1203.52

Any person who shall, under contract with the owner of any leasehold for oil or gas purposes perform any labor or furnish any material or services used or employed, or furnished to be used or employed in the drilling or operating of any oil or gas well upon such leasehold, or in the constructing, putting together, or repairing of any material so used or employed, or furnished to be so used or employed, shall be entitled to a lien under this chapter, whether or not a producing well is obtained and whether or not such material is incorporated in or becomes a part of the completed oil or gas well, for the amount due him for any such labor performed, or materials or services furnished, within six months prior to the date of recording the statement of lien as provided in Section 1203.58, including, without limitation, shipping and mileage charges connected therewith, and interest from the date the same was due.

(Added by Stats. 1959, Ch. 2020.)



1203.53

Liens created under Section 1203.52 shall extend to:

(a) The leasehold for oil or gas purposes to which the materials or services were furnished, or for which the labor was performed, and the appurtenances thereunto belonging, exclusive of any and all royalty interest, overriding interests and production payments created by an instrument recorded prior to the date such materials or services were first furnished or such labor was first performed for which lien is claimed; and

(b) All materials and fixtures owned by the owner or owners of such leasehold and used or employed, or furnished to be used or employed in the drilling or operating of any oil or gas well located thereon; and

(c) All oil or gas wells located on such leasehold, and the oil or gas produced therefrom, and the proceeds thereof, except the interest therein owned by the owners of royalty interests, overriding royalty interests and production payments created by an instrument recorded prior to the date such materials or services were first furnished or such labor was first performed for which the lien is claimed.

(Added by Stats. 1959, Ch. 2020.)



1203.54

Any person who shall, under contract, perform any labor or furnish any material or services as a subcontractor under an original contractor or for or to an original contractor or a subcontractor under an original contractor, shall be entitled to a lien upon all the property upon which the lien of an original contactor may attach to the same extent as an original contractor, and the lien provided for in this section shall further extend and attach to all materials and fixtures owned by such original contractor or subcontractor to or for whom the labor is performed or material or services furnished and used or employed, or furnished to be used or employed in the drilling or operating of such oil or gas wells.

(Added by Stats. 1959, Ch. 2020.)



1203.55

When a lien provided for in this chapter shall have attached to a leasehold estate, forfeiture of such estate shall not impair any lien as to material, appurtenances and fixtures located thereon and to which such lien has attached prior to forfeiture. If a lien provided for in this chapter attaches to an equitable interest or to a legal interest contingent upon the happening of a condition subsequent, failure of such interest to ripen into legal title or such condition subsequent to be fulfilled, shall not impair any such lien as to material, appurtenances and fixtures located thereon and to which said lien had attached prior to such failure.

(Added by Stats. 1959, Ch. 2020.)



1203.56

The lien provided for in this chapter arises on the date of the furnishing of the first item of material or services or the date of performance of the first labor for which a lien is claimed under the provisions of this chapter. Upon compliance with the provisions of Section 1203.58, such lien shall be preferred to all other titles, charges, liens or encumbrances which may attach to or upon any of the property upon which a lien is given by this chapter subsequent to the date the lien herein provided for arises.

(Added by Stats. 1959, Ch. 2020.)



1203.57

All liens arising by virtue of this chapter upon the same property shall be of equal standing except that liens of persons for the performance of labor shall be preferred to all other liens arising by virtue of this chapter.

(Added by Stats. 1959, Ch. 2020.)



1203.58

Every person claiming a lien under this chapter, shall record in the office of the county recorder for the county in which such leasehold, or some part thereof, is situated, a verified statement setting forth the amount claimed and the items thereof, the dates on which labor was performed or material or services furnished, the name of the owner of the leasehold, if known, the name of the claimant and his mailing address, a description of the leasehold, and if the claimant be a claimant under Section 1203.54, the name of the person for whom the labor was immediately performed or the material or services were immediately furnished. The statement of lien must be recorded within six months after the date on which the claimant’s labor was performed or his materials or services were furnished to be effective as to such labor, materials, or services.

(Added by Stats. 1959, Ch. 2020.)



1203.59

Anything in this chapter to the contrary notwithstanding, any lien claimed by virtue of this chapter, insofar as it may extend to oil or gas or the proceeds of the sale of oil or gas, shall not be effective against any purchaser of such oil or gas until written notice of such claim has been delivered to such purchaser. Such notice shall state the name of the claimant, his address, the amount for which the lien is claimed, and a description of the leasehold upon which the lien is claimed. Such notice shall be delivered personally to the purchaser or by registered letter or certified mail. Upon receipt of such notice the purchaser shall withhold payments for such oil or gas runs to the extent of the lien amount claimed until delivery of notice in writing that the claim has been paid. The funds so withheld by the purchaser shall be used in payment of the lien judgment upon foreclosure. The lien claimant shall within 10 days give notice in writing that the claim has been paid.

(Added by Stats. 1959, Ch. 2020.)



1203.60

(a) Whenever any lien or liens shall be claimed or recorded under the provisions of this chapter then the lessor or owner of the property on which the lien or liens are claimed or the contractor or subcontractor through whom such lien or liens are claimed, or either of them, may record a bond with the county recorder of the county in which the property is located as herein provided. Such bond shall describe the property on which lien or liens are claimed, shall refer to the lien or liens claimed in manner sufficient to identify them and shall be in an amount equal to 150 percent of the amount of the claimed lien or liens referred to and shall be payable to the party or parties claiming same. Such bond shall be executed by the party recording same as principal and by a corporate surety authorized to execute such bonds as surety and shall be conditioned substantially that the principal and surety will pay to the obligees named or their assigns the amounts of the liens so claimed by them with all costs in the event same shall be proven to be liens on such property.

(b) Such bond, when recorded, shall take the place of the property against which any claim for lien referred to in such bond is asserted. At any time within the period of time provided in Section 1203.61, any person claiming such lien may sue upon such bond but no action shall be brought upon such bond after the expiration of such period. One action upon such bond shall not exhaust the remedies thereon but each obligee or assignee of an obligee named therein may maintain a separate suit thereon in any court having jurisdiction.

(Added by Stats. 1959, Ch. 2020.)



1203.61

(a) Any lien provided for by this chapter shall be enforced in the same manner as provided in Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4 of the Civil Code. The action shall be filed within 180 days from the time of the recording of the lien. If a credit is given and notice of the fact and terms of the credit is filed in the office of the county recorder subsequent to the filing of the lien and prior to the expiration of the 180-day period, then the lien continues in force until 180 days after the expiration of the credit, but no lien continues in force by reason of any agreement to give credit for a longer time than one year from the time the work is completed. If the proceedings to enforce the lien are not prosecuted to trial within two years after commencement, the court may in its discretion dismiss the action for want of prosecution, and in all cases the dismissal of the action (unless it is expressly stated that it is without prejudice) or a judgment in the action that no lien exists is equivalent to the cancellation and removal from the record of the lien.

(b) As against any purchaser or encumbrancer for value and in good faith whose rights are acquired subsequent to the expiration of the 180-day period following the filing of the lien, no giving of credit or extension of the lien or time to enforce the lien shall be effective unless evidenced by a notice or agreement filed for record in the office of the county recorder prior to the acquisition of the rights of the purchaser or encumbrancer.

(Amended by Stats. 2010, Ch. 697, Sec. 24. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



1203.62

Nothing in this chapter shall be construed to impair or affect the right of any person to whom any debt may be due for work performed or materials or services furnished to maintain a personal action against the person liable for such debt.

(Added by Stats. 1959, Ch. 2020.)



1203.63

The taking of any note or any additional security by any person given a lien by this chapter shall not constitute a waiver of the lien given by this chapter unless made a waiver by express agreement of the parties in writing. The claiming of a lien under this chapter shall not constitute a waiver of any other right or security held by the claimant unless made a waiver by express agreement of the parties in writing.

(Added by Stats. 1959, Ch. 2020.)



1203.64

All claims for liens and likewise all actions to recover therefor under this chapter shall be assignable upon compliance with the provisions of Section 1203.58 so as to vest in the assignee all rights and remedies herein given subject to all defenses thereto that might be raised if such assignments had not been made.

(Added by Stats. 1959, Ch. 2020.)



1203.65

All liens granted by this chapter shall be perfected and enforced in accordance with the provisions hereof whether such liens arise before or after the effective date of this chapter; provided, however, that any unperfected lien granted under any statute in effect prior to the effective date of this chapter and which could be subsequently perfected in accordance with such prior statute were it not for the existence of this chapter may be perfected and enforced in accordance with the provisions of this chapter if the statement of lien required to be recorded under Section 1203.58 is recorded within the time therein required or within two months after the effective date of this chapter, whichever period is longer; and provided further, that the validity of any lien perfected prior to the effective date of this chapter in accordance with the requirements of any statute in effect prior to such effective date shall be determined on the basis of such prior statute but the enforcement thereof shall insofar as possible be governed by the provisions of this chapter.

(Added by Stats. 1959, Ch. 2020.)



1203.66

This chapter shall be given liberal construction in favor of all persons entitled to any lien under it.

(Added by Stats. 1959, Ch. 2020.)






CHAPTER 3 - Certain Liens and Priorities for Salaries, Wages and Consumer Debts

1204

When any assignment, whether voluntary or involuntary, and whether formal or informal, is made for the benefit of creditors of the assignor, or results from any proceeding in insolvency or receivership commenced against him or her, or when any property is turned over to the creditors of a person, firm, association or corporation, or to a receiver or trustee for the benefit of creditors, the following claims have priority in the following order:

(a) Allowed unsecured claims, but only to the extent of four thousand three hundred dollars ($4,300) for each individual or corporation, as the case may be, earned within 90 days before the date of the making of such assignment or the taking over of the property or the commencement of the court proceeding or the date of the cessation of the debtor’s business, whichever occurs first, for either of the following:

(1) Wages, salaries, or commissions, including vacation, severance and sick leave pay earned by an individual.

(2) Sales commissions earned by an individual, or by a corporation with only one employee, acting as an independent contractor in the sale of goods or services of the debtor in the ordinary course of the debtor’s business if, and only if, during the 12 months preceding the date of the making of the assignment or the taking over of the property or the commencement of the proceeding or the date of the cessation of the debtor’s business, whichever occurs first, at least 75 percent of the amount that the individual or corporation earned by acting as an independent contractor in the sale of goods or services was earned from the debtor.

(b) Allowed unsecured claims for contributions to employee benefit plans arising from services rendered within 180 days before the date of the making of the assignment or the taking over of the property or the commencement of the court proceeding or the date of the cessation of the debtor’s business, whichever occurs first; but only for each employee benefit plan, to the extent of the number of employees covered by the plan multiplied by four thousand three hundred dollars ($4,300), less the aggregate amount paid to the employees under subdivision (a), plus the aggregate amount paid by the estate on behalf of the employees to any other employee benefit plan.

(c) The above claims shall be paid by the trustee, assignee or receiver before the claim of any other creditor of the assignor, insolvent, or debtor whose property is so turned over, and shall be paid as soon as the money with which to pay same becomes available. If there is insufficient money to pay all the labor claims in full, the money available shall be distributed among the claimants in proportion to the amount of their respective claims. The trustee, receiver or assignee for the benefit of creditors shall have the right to require sworn claims to be presented and shall have the right to refuse to pay any such preferred claim, either in whole or in part, if he or she has reasonable cause to believe that a claim is not valid but shall pay any part thereof that is not disputed, without prejudice to the claimant’s rights, as to the balance of his or her claim, and withhold sufficient money to cover the disputed portion until the claimant in question has a reasonable opportunity to establish the validity of his or her claim by court action, either in his or her own name or through an assignee.

(d) This section is binding upon all the courts of this state and in all receivership actions the court shall order the receiver to pay promptly out of the first receipts and earnings of the receivership, after paying the current operating expenses, such preferred labor claims.

(Amended by Stats. 1999, Ch. 202, Sec. 1. Effective January 1, 2000.)



1204.5

In any general assignment for the benefit of creditors, the following claims shall have priority, subordinate to the priorities for labor claims under Section 1204, but prior to all other unsecured claims: allowed unsecured claims of individuals, to the extent of nine hundred dollars ($900) for each such individual, arising from the deposit, before the commencement of the case, of money in connection with the purchase, lease, or rental of property, or the purchase of services, for the personal, family, or household use of such individuals, that were not delivered or provided. The priority granted by this section shall be subordinate to that granted by Sections 18933 and 26312 of the Revenue and Taxation Code.

(Amended by Stats. 1980, Ch. 135, Sec. 5.)



1205

Upon the sale or transfer of any business or the stock in trade, in bulk, or a substantial part thereof, not in the ordinary and regular course of business or trade, unpaid wages of employees of the seller or transferor earned within ninety (90) days prior to the sale, transfer, or opening of an escrow for the sale thereof, shall constitute preferred claims and liens thereon as between creditors of the seller or transferor and must be paid first from the proceeds of the sale or transfer.

(Added by Stats. 1961, Ch. 1083.)



1206

(a) Upon the levy under a writ of attachment or execution not founded upon a claim for labor, any miner, mechanic, salesman, servant, clerk, laborer or other person who has performed work or rendered personal services for the defendant within 90 days prior to the levy may file a verified statement of the claim with the officer executing the writ, file a copy with the court that issued the writ, and give copies, containing his or her address, to the plaintiff and the defendant, or any attorney, clerk or agent representing them, or mail copies to them by registered mail at their last known address, return of which by the post office undelivered shall be deemed a sufficient service if no better address is available, and that claim, not exceeding nine hundred dollars ($900), unless disputed, shall be paid by the officer, immediately upon the expiration of the time for dispute of the claim as prescribed in Section 1207, from the proceeds of the levy remaining in the officer’s hands at the time of the filing of the statement or collectible by the officer on the basis of the writ.

(b) The court issuing the writ shall make a notation in the register of actions of every preferred labor claim of which it receives a copy and shall endorse on any writ of execution or abstract of judgment issued subsequently in the case that it is issued subject to the rights of a preferred labor claimant or claimants and giving the names and amounts of all preferred labor claims of which it has notice. In levying under any writ of execution the officer making the levy shall include in the amount due under the execution all preferred labor claims that have been filed in the action and of which the officer has notice, except any claims that may have been finally disallowed by the court under this procedure and of which disallowance the officer has actual notice. The amount due on preferred labor claims that have not been finally disallowed by the court shall be considered a part of the sum due under any writ of attachment or execution in augmentation of that amount and any person, firm, association, or corporation on whom a writ of attachment or execution is levied shall immediately pay to the levying officer the amount of the preferred labor claims, out of any money belonging to the defendant in the action, before paying the principal sum called for in the writ.

(c) If any claim is disputed within the time, and in the manner prescribed in Section 1207, and a copy of the dispute is mailed by registered mail to the claimant or the claimant’s attorney at the address given in the statement of claim and the registry receipt is attached to the original of the dispute when it is filed with the levying officer, or is handed to the claimant or the claimant’s attorney, the claimant, or the claimant’s assignee, must within 10 days after the copy is deposited in the mail or is handed to the claimant or the claimant’s attorney, petition the court having jurisdiction of the action on which the writ is based, for a hearing before it to determine the claim for priority, or the claim to priority is barred. If more than one attachment or execution is involved, the petition shall be filed in the court having jurisdiction over the senior attachment or execution. The hearing shall be held within 20 days from the filing of the petition, unless the court continues it for good cause. Ten days’ notice of the hearing shall be given by the petitioner to the plaintiff, the defendant, and all parties claiming an interest in the property, or their attorneys. The notice may be informal and need specify only the name of the court, the names of the principal parties to the senior attachment or execution, and the name of the wage claimant or claimants on whose behalf it is filed but shall specify that the hearing is for the purpose of determining the claim for priority. The plaintiff, the defendant, or any other party claiming an interest may contest the amount or validity of the claim in spite of any confession of judgment or failure to appear or to contest the claim on the part of any other person.

(d) There shall be no cost for filing or hearing the petition. The hearing on the petition shall be informal but all parties testifying shall be sworn. Any claimant may appear on the claimant’s own behalf at the hearing and may call and examine witnesses to substantiate his or her claim. An appeal may be taken from a judgment in a proceeding under this section in the manner provided for appeals from judgments of the court where the proceeding occurred, in an action of the same jurisdictional classification.

(e) The officer shall keep, until the determination of the claim for priority, any amount of the proceeds of the writ necessary to satisfy the claim. If the claim for priority is allowed, the officer shall pay the amount due, including the claimant’s cost of suit, from those proceeds, immediately after the order allowing the claim becomes final.

(Amended by Stats. 2002, Ch. 664, Sec. 51. Effective January 1, 2003.)



1207

Within five days after receiving a copy of the statement provided for in the next preceding section, either the plaintiff or the defendant in the action in which the writ issued may file with the officer a sworn statement denying that any part of such claim is due for services rendered within ninety days next preceding the levy of the writ, or denying that any part of such claim, beyond a sum specified, is so due. Such sworn statement can not be made on information and belief unless the party swearing to same has actual information and belief that the wage claim, or the portion thereof that is contested, is not justly due, and in such case the nature and source of the information must be given. If a part of the claim is admitted to be due, and the claimant nevertheless files a petition for hearing and the court does not allow more than the amount so admitted, he can not recover costs but the costs must be adjudged against him, and the amount thereof deducted from the sum found due him.

(Amended by Stats. 1935, Ch. 557.)



1208

If the claims presented under Section 1206 and not disputed, or, if disputed, established by judgment, exceed the proceeds of the writ not disposed of before their presentation, such proceeds shall be distributed among the claimants in proportion to the amount of their respective claims after the costs incurred by the senior attaching plaintiff or judgment creditor in such action have first been taken care of.

If sufficient money to pay in full all preferred labor claims filed under an attachment or execution does not become available immediately upon the expiration of the time for dispute of such claims under Section 1207, any of the claimants, or their assignees, have the right to proceed directly against the money or other property levied on in individual or joint actions by themselves or their assignees against the defendant, and the attachment or execution under which the preferred claims were filed shall be considered set aside as far as such claimants, or their assignees, are concerned so as to enable them, or any of them, or any of their assignees, to proceed directly against any or all of the money or other property in question by means of their own attachments or executions; provided, however, that any money collected on behalf of any such labor claimant, or his or her assignee, on the basis of such new attachment or execution shall be shared in by the other preferred labor claimants who have filed claims that have not been disputed, or, if disputed, established by judgment, in proportion to the amount of their respective claims, deducting only the costs in the action brought by the said labor claimant, or his or her assignee, and the costs in the original action brought by the senior attaching plaintiff or judgment creditor.

If such senior attaching plaintiff or judgment creditor requests a release of his or her original attachment or execution, and the preferred labor claims filed under same are not released, the officer who levied the writ must first mail notices of such request to release to each of the labor claimants who have filed claims, or their attorneys, which notices must specify that unless the claimants bring attachment actions of their own and levy on the money or property in question within five days from the date thereof the money or property will be released from the attachment or execution; provided, however, that such officer may instead collect sufficient money on the basis of the original writ to pay off the preferred labor claims in full and then release the attachment or execution, but in no case shall the officer release the attachment or execution without first taking care of the labor claims until the five-day period has expired, unless the officer’s costs, keepers’ fees or storage charges have not been immediately taken care of by some of the parties involved. In any case it shall be lawful for a garnishee to pay over to the officer levying the writ any money held by the garnishee without waiting for execution to be levied and the officer’s receipt for the money shall be a sufficient quittance, and the officer shall collect such money and immediately pay off the established preferred labor claims in all cases where it is possible to do so without additional court proceedings on the officer’s part.

(Amended by Stats. 1982, Ch. 497, Sec. 78. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






CHAPTER 4 - Certain Liens Upon Animals

1208.5

Any person having a lien upon any animal or animals under the provisions of Section 597a or 597f of the Penal Code may satisfy the lien as follows: If the lien is not discharged and satisfied, by the person responsible, within three days after the obligation becomes due, then the person holding the lien may resort to the proper court to satisfy the claim; or may, three days after the charges against the property become due, sell the property, or an undivided fraction thereof as may become necessary, to defray the amount due and costs of sale, by giving three days’ notice of the sale by advertising in some newspaper published in the county, or city and county, in which the lien has attached to the property; or, if there is no newspaper published in the county, then by posting notices of the sale in three of the most public places in the town or county for three days previous to the sale. The notices shall contain an accurate description of the property to be sold, together with the terms of sale, which must be for cash, payable on the consummation of the sale. The proceeds of the sale shall be applied to the discharge of the lien and the costs of sale; the remainder, if any, shall be paid over to the owner, if known, and if not known shall be paid into the treasury of the humane society of the county, or city and county, wherein the sale takes place; if no humane society exists in the county, then the remainder shall be paid into the county treasury.

(Amended by Stats. 2003, Ch. 62, Sec. 25. Effective January 1, 2004.)






CHAPTER 5 - Liens on Aircraft

1208.61

Subject to the limitations set forth in this chapter, every person has a lien dependent upon possession for the compensation to which he is legally entitled for making repairs or performing labor upon, and furnishing supplies or materials for, and for the storage, repair, or safekeeping of, any aircraft, also for reasonable charges for the use of any landing aid furnished such aircraft and reasonable landing fees.

(Added by Stats. 1953, Ch. 52.)



1208.62

That portion of such lien in excess of two hundred fifty dollars ($250) for work or services rendered or performed at the request of any person other than the holder of the legal title is invalid, unless prior to commencing such work or service the person claiming the lien gives actual notice to the legal owner and the mortgagee, if any, of the aircraft, and the written consent of the legal owner and the mortgagee of the aircraft is obtained before such work or services are performed. For the purposes of this chapter the person named in the federal aircraft registration certificate issued by the Administrator of Civil Aeronautics shall be deemed to be the legal owner.

(Added by Stats. 1953, Ch. 52.)



1208.63

Any lien for labor or materials provided for in this chapter may be assigned by written instrument accompanied by delivery of possession of the aircraft subject to the lien and the assignee may exercise the rights of a lienholder pursuant to this chapter. Any lienholder assigning a lien shall at the time of the assignment give written notice, either by personal delivery or by registered mail with return receipt requested, to the legal owner of the property covered by the lien, including the name and address of the person to whom the lien is assigned.

(Added by Stats. 1953, Ch. 52.)



1208.64

Whenever the lien upon any aircraft is lost by reason of the loss of possession through trick, fraud, or device, the repossession of such aircraft by the lienholder revives the lien, but the lien so revived is subordinate to any right, title, or interest of any person under any sale, transfer, encumbrance, lien, or other interest acquired or secured in good faith and for value between the time of the loss of possession and the time of repossession.

(Added by Stats. 1953, Ch. 52.)



1208.65

If the lienholder is not paid the amount due within 10 days after it becomes due, the lienholder may proceed to sell the property, or so much thereof as is necessary to satisfy the lien and costs of sale, at public auction.

(Added by Stats. 1953, Ch. 52.)



1208.66

Prior to any such sale the lienholder shall publish a notice of the sale pursuant to Section 6062 of the Government Code in a newspaper published in the county in which the aircraft is situated, or if there is no such newspaper, by posting notice of sale in three of the most public places in the city or place where such aircraft is to be sold for 10 days previous to the date of the sale. Prior to the sale of any aircraft to satisfy any such lien, 20 days’ notice by registered mail shall be given to the legal owner as it appears in the registration certificate.

(Amended by Stats. 1957, Ch. 452.)



1208.67

The proceeds of the sale must be applied to the discharge of the lien and the cost of keeping and selling the property. The remainder, if any, shall be paid to the legal owner.

(Added by Stats. 1953, Ch. 52.)



1208.68

Within 20 days after the sale, the legal owner may redeem the aircraft so sold upon the payment of the amount of the lien, all costs and expenses of sale, and interest on such sum at the rate of 12 percent a year from the date it became due or the date when the amounts were advanced until the repayment.

(Added by Stats. 1953, Ch. 52.)



1208.69

It is a misdemeanor for any person to obtain possession of all or any part of any aircraft subject to a lien under this chapter through surreptitious removal or by trick, fraud, or device perpetrated upon the lienholder.

(Added by Stats. 1953, Ch. 52.)



1208.70

This chapter shall not apply to aircraft operated exclusively by an air carrier or a foreign air carrier, as defined in subdivisions (2) and (19) of Section 1 of Chapter 601 of the Statutes of the Seventy-fifth United States Congress, Second Session (1938), engaged in air transportation as defined in subdivision (10) of the same section while there is in force a certificate by, or a foreign air carrier permit of, the Civil Aeronautics Board of the United States, or its successor, authorizing such air carrier to engage in such transportation.

(Added by Stats. 1953, Ch. 52.)









TITLE 5 - OF CONTEMPTS

1209

(a) The following acts or omissions in respect to a court of justice, or proceedings therein, are contempts of the authority of the court:

(1) Disorderly, contemptuous, or insolent behavior toward the judge while holding the court, tending to interrupt the due course of a trial or other judicial proceeding.

(2) A breach of the peace, boisterous conduct, or violent disturbance, tending to interrupt the due course of a trial or other judicial proceeding.

(3) Misbehavior in office, or other willful neglect or violation of duty by an attorney, counsel, clerk, sheriff, coroner, or other person, appointed or elected to perform a judicial or ministerial service.

(4) Abuse of the process or proceedings of the court, or falsely pretending to act under authority of an order or process of the court.

(5) Disobedience of any lawful judgment, order, or process of the court.

(6) Willful disobedience by a juror of a court admonishment related to the prohibition on any form of communication or research about the case, including all forms of electronic or wireless communication or research.

(7) Rescuing any person or property in the custody of an officer by virtue of an order or process of that court.

(8) Unlawfully detaining a witness or party to an action while going to, remaining at, or returning from the court where the action is on the calendar for trial.

(9) Any other unlawful interference with the process or proceedings of a court.

(10) Disobedience of a subpoena duly served, or refusing to be sworn or answer as a witness.

(11) When summoned as a juror in a court, neglecting to attend or serve as a juror, or improperly conversing with a party to an action to be tried at the court, or with any other person, in relation to the merits of the action, or receiving a communication from a party or other person in respect to the action, without immediately disclosing the communication to the court.

(12) Disobedience by an inferior tribunal or judicial officer of the lawful judgment, order, or process of a superior court, or proceeding in an action or special proceeding contrary to law, after the action or special proceeding is removed from the jurisdiction of the inferior tribunal or judicial officer.

(b) A speech or publication reflecting upon or concerning a court or an officer thereof shall not be treated or punished as a contempt of the court unless made in the immediate presence of the court while in session and in such a manner as to actually interfere with its proceedings.

(c) Notwithstanding Section 1211 or any other law, if an order of contempt is made affecting an attorney, his or her agent, investigator, or any person acting under the attorney’s direction, in the preparation and conduct of an action or proceeding, the execution of any sentence shall be stayed pending the filing within three judicial days of a petition for extraordinary relief testing the lawfulness of the court’s order, the violation of which is the basis of the contempt, except for conduct proscribed by subdivision (b) of Section 6068 of the Business and Professions Code, relating to an attorney’s duty to maintain respect due to the courts and judicial officers.

(d) Notwithstanding Section 1211 or any other law, if an order of contempt is made affecting a public safety employee acting within the scope of employment for reason of the employee’s failure to comply with a duly issued subpoena or subpoena duces tecum, the execution of any sentence shall be stayed pending the filing within three judicial days of a petition for extraordinary relief testing the lawfulness of the court’s order, a violation of which is the basis for the contempt.

As used in this subdivision, “public safety employee” includes any peace officer, firefighter, paramedic, or any other employee of a public law enforcement agency whose duty is either to maintain official records or to analyze or present evidence for investigative or prosecutorial purposes.

(Amended by Stats. 2011, Ch. 181, Sec. 3. Effective January 1, 2012.)



1209.5

When a court of competent jurisdiction makes an order compelling a parent to furnish support or necessary food, clothing, shelter, medical attendance, or other remedial care for his or her child, proof that the order was made, filed, and served on the parent or proof that the parent was present in court at the time the order was pronounced and proof that the parent did not comply with the order is prima facie evidence of a contempt of court.

(Amended by Stats. 1992, Ch. 163, Sec. 57. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



1210

Every person dispossessed or ejected from any real property by the judgment or process of any court of competent jurisdiction, who, not having right so to do, reenters into or upon or takes possession of the real property, or induces or procures any person not having right so to do, or aids or abets such a person therein, is guilty of a contempt of the court by which the judgment was rendered or from which the process issued. Upon a conviction for contempt the court must immediately issue an alias process, directed to the proper officer, and requiring the officer to restore possession to the party entitled under the original judgment or process, or to the party’s lessee, grantee, or successor in interest. No appeal from the order directing the issuance of an alias writ of possession stays the execution of the writ, unless an undertaking is executed on the part of the appellant to the effect that the appellant will not commit or suffer to be committed any waste on the property, and if the order is affirmed, or the appeal dismissed, the appellant will pay the value of the use and occupation of the property from the time of the unlawful reentry until the delivery of the possession of the property, pursuant to the judgment or order, not exceeding a sum to be fixed by the judge of the court by which the order for the alias writ was made.

(Amended by Stats. 1982, Ch. 517, Sec. 179.)



1211

(a) When a contempt is committed in the immediate view and presence of the court, or of the judge at chambers, it may be punished summarily; for which an order must be made, reciting the facts as occurring in such immediate view and presence, adjudging that the person proceeded against is thereby guilty of a contempt, and that he or she be punished as therein prescribed.

When the contempt is not committed in the immediate view and presence of the court, or of the judge at chambers, an affidavit shall be presented to the court or judge of the facts constituting the contempt, or a statement of the facts by the referees or arbitrators, or other judicial officers.

(b) In family law matters, filing of the Judicial Council form entitled “Order to Show Cause and Affidavit for Contempt (Family Law)” shall constitute compliance with this section.

(Amended by Stats. 2001, Ch. 754, Sec. 1. Effective January 1, 2002.)



1211.5

At all stages of all proceedings, the affidavit or statement of facts, as the case may be, required by Section 1211 shall be construed, amended, and reviewed according to the followings rules:

(a) If no objection is made to the sufficiency of such affidavit or statement during the hearing on the charges contained therein, jurisdiction of the subject matter shall not depend on the averments of such affidavit or statement, but may be established by the facts found by the trial court to have been proved at such hearing, and the court shall cause the affidavit or statement to be amended to conform to proof.

(b) The court may order or permit amendment of such affidavit or statement for any defect or insufficiency at any stage of the proceedings, and the trial of the person accused of contempt shall continue as if the affidavit or statement had been originally filed as amended, unless substantial rights of such person accused would be prejudiced thereby, in which event a reasonable postponement, not longer than the ends of justice require, may be granted.

(c) No such affidavit or statement is insufficient, nor can the trial, order, judgment, or other proceeding thereon be affected by reason of any defect or imperfection in matter of form which does not prejudice a substantial right of the person accused on the merits. No order or judgment of conviction of contempt shall be set aside, nor new trial granted, for any error as to any matter of pleading in such affidavit or statement, unless, after an examination of the entire cause, including the evidence, the court shall be of the opinion that the error complained of has resulted in a miscarriage of justice.

(Added by Stats. 1970, Ch. 1264.)



1212

When the contempt is not committed in the immediate view and presence of the court or judge, a warrant of attachment may be issued to bring the person charged to answer, or, without a previous arrest, a warrant of commitment may, upon notice, or upon an order to show cause, be granted; and no warrant of commitment can be issued without such previous attachment to answer, or such notice or order to show cause.

(Amended by Stats. 1951, Ch. 1737.)



1213

Whenever a warrant of attachment is issued pursuant to this title the court or judge must direct, by an endorsement on the warrant, that the person charged may give an undertaking for the person’s appearance in an amount to be specified in such endorsement.

(Amended by Stats. 1982, Ch. 517, Sec. 179.5.)



1214

Upon executing the warrant of attachment, the officer executing the warrant must keep the person in custody, bring him before the court or judge, and detain him until an order be made in the premises, unless the person arrested entitle himself to be discharged, as provided in the next section.

(Amended by Stats. 1951, Ch. 1737.)



1215

The person arrested must be discharged from the arrest upon executing and delivering to the officer, at any time before the return day of the warrant, an undertaking to the effect that the person arrested will appear on the return of the warrant and abide the order of the court or judge thereupon.

(Amended by Stats. 1982, Ch. 517, Sec. 180.)



1216

The officer must return the warrant of arrest and undertaking, if any, received by him from the person arrested, by the return day specified therein.

(Enacted 1872.)



1217

When the person arrested has been brought up or appeared, the court or judge must proceed to investigate the charge, and must hear any answer which the person arrested may make to the same, and may examine witnesses for or against him, for which an adjournment may be had from time to time if necessary.

(Amended by Stats. 1951, Ch. 1737.)



1218

(a) Upon the answer and evidence taken, the court or judge shall determine whether the person proceeded against is guilty of the contempt charged, and if it be adjudged that he or she is guilty of the contempt, a fine may be imposed on him or her not exceeding one thousand dollars ($1,000), payable to the court, or he or she may be imprisoned not exceeding five days, or both. In addition, a person who is subject to a court order as a party to the action, or any agent of this person, who is adjudged guilty of contempt for violating that court order may be ordered to pay to the party initiating the contempt proceeding the reasonable attorney’s fees and costs incurred by this party in connection with the contempt proceeding.

(b) Any party, who is in contempt of a court order or judgment in a dissolution of marriage, dissolution of domestic partnership, or legal separation action, shall not be permitted to enforce such an order or judgment, by way of execution or otherwise, either in the same action or by way of a separate action, against the other party. This restriction shall not affect nor apply to the enforcement of child or spousal support orders.

(c) In any court action in which a party is found in contempt of court for failure to comply with a court order pursuant to the Family Code, the court shall order the following:

(1) Upon a first finding of contempt, the court shall order the contemner to perform community service of up to 120 hours, or to be imprisoned up to 120 hours, for each count of contempt.

(2) Upon the second finding of contempt, the court shall order the contemner to perform community service of up to 120 hours, in addition to ordering imprisonment of the contemner up to 120 hours, for each count of contempt.

(3) Upon the third or any subsequent finding of contempt, the court shall order both of the following:

(A) The court shall order the contemner to serve a term of imprisonment of up to 240 hours, and to perform community service of up to 240 hours, for each count of contempt.

(B) The court shall order the contemner to pay an administrative fee, not to exceed the actual cost of the contemner’s administration and supervision, while assigned to a community service program pursuant to this paragraph.

(4) The court shall take parties’ employment schedules into consideration when ordering either community service or imprisonment, or both.

(d) Pursuant to Section 1211 and this section, a district attorney or city attorney may initiate and pursue a court action for contempt against a party for failing to comply with a court order entered pursuant to the Domestic Violence Protection Act (Division 10 (commencing with Section 6200) of the Family Code). Any attorney’s fees and costs ordered by the court pursuant to subdivision (a) against a party who is adjudged guilty of contempt under this subdivision shall be paid to the Office of Emergency Services’ account established for the purpose of funding domestic violence shelter service providers pursuant to subdivision (f) of Section 13823.15 of the Penal Code.

(Amended by Stats. 2013, Ch. 352, Sec. 56. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1218.5

(a) If the contempt alleged is for failure to pay child, family, or spousal support, each month for which payment has not been made in full may be alleged as a separate count of contempt and punishment imposed for each count proven.

(b) If the contempt alleged is the failure to pay child, family, or spousal support, the period of limitations for commencing a contempt action is three years from the date that the payment was due. If the action before the court is enforcement of another order under the Family Code, the period of limitations for commencing a contempt action is two years from the time that the alleged contempt occurred.

(Added by Stats. 1994, Ch. 1269, Sec. 3.5. Effective January 1, 1995.)



1219

(a) Except as provided in subdivisions (b) and (c), if the contempt consists of the omission to perform an act which is yet in the power of the person to perform, he or she may be imprisoned until he or she has performed it, and in that case the act shall be specified in the warrant of commitment.

(b) Notwithstanding any other law, a court shall not imprison or otherwise confine or place in custody the victim of a sexual assault or domestic violence crime for contempt if the contempt consists of refusing to testify concerning that sexual assault or domestic violence crime. Before finding a victim of a domestic violence crime in contempt as described in this section, the court may refer the victim for consultation with a domestic violence counselor. All communications between the victim and the domestic violence counselor that occur as a result of that referral shall remain confidential under Section 1037.2 of the Evidence Code.

(c) Notwithstanding any other law, a court shall not imprison, hold in physical confinement, or otherwise confine or place in custody a minor for contempt if the contempt consists of the minor’s failure to comply with a court order pursuant to subdivision (b) of Section 601 of, or Section 727 of, the Welfare and Institutions Code, if the minor was adjudged a ward of the court on the ground that he or she is a person described in subdivision (b) of Section 601 of the Welfare and Institutions Code. Upon a finding of contempt of court, the court may issue any other lawful order, as necessary, to secure the minor’s attendance at school.

(d) As used in this section, the following terms have the following meanings:

(1) “Sexual assault” means any act made punishable by Section 261, 262, 264.1, 285, 286, 288, 288a, or 289 of the Penal Code.

(2) “Domestic violence” means “domestic violence” as defined in Section 6211 of the Family Code.

(3) “Domestic violence counselor” means “domestic violence counselor” as defined in subdivision (a) of Section 1037.1 of the Evidence Code.

(4) “Physical confinement” has the same meaning as defined in subdivision (d) of Section 726 of the Welfare and Institutions Code.

(Amended by Stats. 2014, Ch. 70, Sec. 1. Effective January 1, 2015.)



1219.5

(a) Except as provided in subdivision (d), in any case in which a contempt consists of the refusal of a minor under 16 years of age to take the oath or to testify, before imposing any sanction for the contempt, the court shall first refer the matter to the probation officer in charge of matters coming before the juvenile court for a report and recommendation as to the appropriateness of the imposition of a sanction. The probation officer shall prepare and file the report and recommendation within the time directed by the court. In making the report and recommendation, the probation officer shall consider factors such as the maturity of the minor, the reasons for the minor’s refusal to take the oath or to testify, the probability that available sanctions will affect the decision of the minor not to take the oath or not to testify, the potential impact on the minor of his or her testimony, the potential impact on the pending litigation of the minor’s unavailability as a witness, and the appropriateness of the various available sanctions in the minor’s case. The court shall consider the report and recommendation in imposing a sanction in the case.

(b) A victim of a sex crime who is subject to subdivision (a) shall meet with a victim advocate, as defined in Section 679.04 of the Penal Code, unless the court, for good cause, finds that it is not in the best interest of the victim.

(c) In any case in which the court orders the minor to be placed outside of his or her home, the placement shall be in the least restrictive setting available. Except as provided in subdivision (e), the court shall not order the minor to be placed in a secure facility unless other placements have been made and the minor has fled the custody and control of the person under the control of whom he or she has been placed or has persistently refused to obey the reasonable and proper orders or directions of the person under the control of whom he or she has been placed.

(d) The court may impose a sanction for contempt prior to receipt of the report and recommendation required by subdivision (a) if the court enters a finding, supported by specific facts stated on the record, that the minor would be likely to flee if released before the receipt of the report and recommendation.

(e) The court may order the minor placed in a secure facility without first attempting the nonsecure placement required by subdivision (c) if the court enters a finding, supported by specific facts stated on the record, that the minor would be likely to flee if released to nonsecure placement as a prerequisite to secure confinement.

(Amended by Stats. 2012, Ch. 223, Sec. 1. Effective January 1, 2013.)



1220

When the warrant of arrest has been returned served, if the person arrested does not appear on the return day, the court or judge may issue another warrant of arrest or may order the undertaking to be enforced, or both. If the undertaking is enforced, the measure of damages is the extent of the loss or injury sustained by the aggrieved party by reason of the misconduct for which the warrant was issued.

(Amended by Stats. 1982, Ch. 517, Sec. 181.)



1221

Whenever, by the provisions of this title, an officer is required to keep a person arrested on a warrant of attachment in custody, and to bring him before a court or judge, the inability, from illness or otherwise, of the person to attend, is a sufficient excuse for not bringing him up; and the officer must not confine a person arrested upon the warrant in a prison, or otherwise restrain him of personal liberty, except so far as may be necessary to secure his personal attendance.

(Amended by Stats. 1951, Ch. 1737.)



1222

The judgment and orders of the court or judge, made in cases of contempt, are final and conclusive.

(Amended by Stats. 1951, Ch. 1737.)






TITLE 7 - EMINENT DOMAIN LAW

CHAPTER 1 - General Provisions

1230.010

This title shall be known and may be cited as the Eminent Domain Law.

(Added by Stats. 1975, Ch. 1275.)



1230.020

Except as otherwise specifically provided by statute, the power of eminent domain may be exercised only as provided in this title.

(Added by Stats. 1975, Ch. 1275.)



1230.030

Nothing in this title requires that the power of eminent domain be exercised to acquire property necessary for public use. Whether property necessary for public use is to be acquired by purchase or other means or by eminent domain is a decision left to the discretion of the person authorized to acquire the property.

(Added by Stats. 1975, Ch. 1275.)



1230.040

Except as otherwise provided in this title, the rules of practice that govern civil actions generally are the rules of practice for eminent domain proceedings.

(Added by Stats. 1975, Ch. 1275.)



1230.050

The court in which a proceeding in eminent domain is brought has the power to:

(a) Determine the right to possession of the property, as between the plaintiff and the defendant, in accordance with this title.

(b) Enforce any of its orders for possession by appropriate process. The plaintiff is entitled to enforcement of an order for possession as a matter of right.

(Added by Stats. 1975, Ch. 1275.)



1230.060

Nothing in this title affects any other statute granting jurisdiction over any issue in eminent domain proceedings to the Public Utilities Commission.

(Added by Stats. 1975, Ch. 1275.)



1230.065

(a) This title becomes operative July 1, 1976.

(b) This title does not apply to an eminent domain proceeding commenced prior to January 1, 1976. Subject to subdivisions (c) and (d), in the case of an eminent domain proceeding which is commenced on or after January 1, 1976, but prior to the operative date, this title upon the operative date applies to the proceeding to the fullest extent practicable with respect to issues to be tried or retried.

(c) Chapter 3 (commencing with Section 1240.010), Chapter 4 (commencing with Section 1245.010), and Chapter 5 (commencing with Section 1250.010) do not apply to a proceeding commenced prior to the operative date.

(d) If, on the operative date, an appeal, motion to modify or vacate the verdict or judgment, or motion for new trial is pending, the law applicable thereto prior to the operative date governs the determination of the appeal or motion.

(Added by Stats. 1975, Ch. 1275.)



1230.070

No judgment rendered prior to the operative date of this title in a proceeding to enforce the right of eminent domain is affected by the enactment of this title and the repeal of former Title 7 of this part.

(Added by Stats. 1975, Ch. 1275.)






CHAPTER 2 - Principles of Construction; Definitions

ARTICLE 1 - Construction

1235.010

Unless the provision or context otherwise requires, these preliminary provisions and rules of construction shall govern the construction of this title.

(Added by Stats. 1975, Ch. 1275.)



1235.020

Chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this title.

(Added by Stats. 1975, Ch. 1275.)



1235.030

Whenever any reference is made to any portion of this title or to any other statute, such reference shall apply to all amendments and additions heretofore or hereafter made.

(Added by Stats. 1975, Ch. 1275.)



1235.040

Unless otherwise expressly stated:

(a) “Chapter” means a chapter of this title.

(b) “Article” means an article of the chapter in which that term occurs.

(c) “Section” means a section of this code.

(d) “Subdivision” means a subdivision of the section in which that term occurs.

(e) “Paragraph” means a paragraph of the subdivision in which that term occurs.

(Added by Stats. 1975, Ch. 1275.)



1235.050

The present tense includes the past and future tenses; and the future, the present.

(Added by Stats. 1975, Ch. 1275.)



1235.060

“Shall” is mandatory and “may” is permissive.

(Added by Stats. 1975, Ch. 1275.)



1235.070

If any provision or clause of this title or application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the title that can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 2 - Words and Phrases Defined

1235.110

Unless the provision or context otherwise requires, these definitions govern the construction of this title.

(Added by Stats. 1975, Ch. 1275.)



1235.120

“Final judgment” means a judgment with respect to which all possibility of direct attack by way of appeal, motion for a new trial, or motion under Section 663 to vacate the judgment has been exhausted.

(Added by Stats. 1975, Ch. 1275.)



1235.125

When used with reference to property, “interest” includes any right, title, or estate in property.

(Added by Stats. 1975, Ch. 1275.)



1235.130

“Judgment” means the judgment determining the right to take the property by eminent domain and fixing the amount of compensation to be paid by the plaintiff.

(Added by Stats. 1975, Ch. 1275.)



1235.140

“Litigation expenses” includes both of the following:

(a) All expenses reasonably and necessarily incurred in the proceeding in preparing for trial, during trial, and in any subsequent judicial proceedings.

(b) Reasonable attorney’s fees, appraisal fees, and fees for the services of other experts where such fees were reasonably and necessarily incurred to protect the defendant’s interests in the proceeding in preparing for trial, during trial, and in any subsequent judicial proceedings whether such fees were incurred for services rendered before or after the filing of the complaint.

(Added by Stats. 1975, Ch. 1275.)



1235.150

“Local public entity” means any public entity other than the state.

(Added by Stats. 1975, Ch. 1275.)



1235.155

“Nonprofit, special use property” means property which is operated for a special nonprofit, tax-exempt use such as a school, church, cemetery, hospital, or similar property. “Nonprofit, special use property” does not include property owned by a public entity.

(Added by Stats. 1992, Ch. 7, Sec. 1. Effective January 1, 1993.)



1235.160

“Person” includes any public entity, individual, association, organization, partnership, trust, limited liability company, or corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 63. Effective January 1, 1995.)



1235.165

“Proceeding” means an eminent domain proceeding under this title.

(Added by Stats. 1975, Ch. 1275.)



1235.170

“Property” includes real and personal property and any interest therein.

(Added by Stats. 1975, Ch. 1275.)



1235.180

“Property appropriated to public use” means property either already in use for a public purpose or set aside for a specific public purpose with the intention of using it for such purpose within a reasonable time.

(Added by Stats. 1975, Ch. 1275.)



1235.190

“Public entity” includes the state, a county, city, district, public authority, public agency, and any other political subdivision in the state.

(Added by Stats. 1975, Ch. 1275.)



1235.193

“Electric, gas, or water public utility property” means property appropriated to a public use by a public utility, as defined in Section 218, 222, or 241 of the Public Utilities Code.

(Added by Stats. 1992, Ch. 812, Sec. 1. Effective January 1, 1993.)



1235.195

“Resolution” includes ordinance.

(Added by Stats. 1975, Ch. 1275.)



1235.200

“State” means the State of California and includes the Regents of the University of California.

(Added by Stats. 1975, Ch. 1275.)



1235.210

“Statute” means a constitutional provision or statute, but does not include a charter provision or ordinance.

(Added by Stats. 1975, Ch. 1275.)









CHAPTER 3 - The Right to Take

ARTICLE 1 - General Limitations on Exercise of Power of Eminent Domain

1240.010

The power of eminent domain may be exercised to acquire property only for a public use. Where the Legislature provides by statute that a use, purpose, object, or function is one for which the power of eminent domain may be exercised, such action is deemed to be a declaration by the Legislature that such use, purpose, object, or function is a public use.

(Added by Stats. 1975, Ch. 1275.)



1240.020

The power of eminent domain may be exercised to acquire property for a particular use only by a person authorized by statute to exercise the power of eminent domain to acquire such property for that use.

(Added by Stats. 1975, Ch. 1275.)



1240.030

The power of eminent domain may be exercised to acquire property for a proposed project only if all of the following are established:

(a) The public interest and necessity require the project.

(b) The project is planned or located in the manner that will be most compatible with the greatest public good and the least private injury.

(c) The property sought to be acquired is necessary for the project.

(Added by Stats. 1975, Ch. 1275.)



1240.040

A public entity may exercise the power of eminent domain only if it has adopted a resolution of necessity that meets the requirements of Article 2 (commencing with Section 1245.210) of Chapter 4.

(Added by Stats. 1975, Ch. 1275.)



1240.050

A local public entity may acquire by eminent domain only property within its territorial limits except where the power to acquire by eminent domain property outside its limits is expressly granted by statute or necessarily implied as an incident of one of its other statutory powers.

(Added by Stats. 1975, Ch 1275.)



1240.055

(a) As used in this section, the following terms have the following meanings:

(1) “Conservation easement” means a conservation easement as defined in Section 815.1 of the Civil Code and recorded as required by Section 815.5 of the Civil Code.

(2) “Holder of a conservation easement” means the entity or organization that holds the conservation easement on the property that is proposed for acquisition and that is authorized to acquire and hold conservation easements pursuant to Section 815.3 of the Civil Code.

(3) “Property appropriated to public use,” as used in Article 6 (commencing with Section 1240.510) and Article 7 (commencing with Section 1240.610), includes a conservation easement if any of the following applies:

(A) The conservation easement is held by a public entity.

(B) A public entity provided funds, not including the value of a charitable contribution for federal or state income tax purposes but including the California Natural Heritage Preservation Tax Credit, for the acquisition of that easement.

(C) A public entity imposed conditions on approval or permitting of a project that were satisfied, in whole or in part, by the conservation easement.

(b) A person authorized to acquire property for public use by eminent domain shall exercise the power of eminent domain to acquire property that is subject to a conservation easement only as provided in this section.

(c) Not later than 105 days prior to the hearing held pursuant to Section 1245.235, or at the time of the offer made to the owner or owners of record pursuant to Section 7267.2 of the Government Code, whichever occurs earlier, the person seeking to acquire property subject to a conservation easement shall give notice to the holder of the conservation easement as provided in this subdivision. If the person is not required to hold a hearing pursuant to Section 1245.235, then the notice shall be given 105 days prior to the time of the offer made to the owner or owners of record pursuant to Section 7267.2 of the Government Code.

(1) The notice required by subdivision (c) shall be sent by first-class mail and shall state all of the following:

(A) A general description, in text or by diagram, of the property subject to a conservation easement that the person proposes to acquire by eminent domain.

(B) A description of the public use or improvement that the person is considering for the property subject to a conservation easement.

(C) That written comments on the acquisition may be submitted in accordance with paragraph (3) no later than 45 days from the date the person seeking to acquire the property mailed the notice to the holder of the conservation easement.

(D) That the holder of the conservation easement, within 15 days of receipt of the notice required by subdivision (c), is required, under certain circumstances, to do all of the following:

(i) Send a copy of the notice by first-class mail to each public entity that provided funds for the purchase of the easement or that imposed conditions on approval or permitting of a project that were satisfied, in whole or in part, by the creation of the conservation easement.

(ii) Inform the public entity that written comments on the acquisition may be submitted in accordance with paragraph (3).

(iii) Notify the person seeking to acquire the property of the name and address of any public entity that was sent a copy of the notice pursuant to this paragraph.

(2) (A) The holder of the conservation easement, within 15 days of receipt of the notice required by subdivision (c), shall do all of the following:

(i) Send a copy of the notice by first-class mail to each public entity that provided funds for the purchase of the easement or that imposed conditions on approval or permitting of a project that were satisfied, in whole or in part, by the creation of the conservation easement.

(ii) Inform the public entity that written comments on the acquisition may be submitted in accordance with paragraph (3).

(iii) Notify the person seeking to acquire the property of the name and address of any public entity that was sent a copy of the notice pursuant to this paragraph.

(B) Subparagraph (A) shall apply only if one of the following applies:

(i) The holder of the easement is the original grantee of the conservation easement and there is a public entity as described in subparagraph (A).

(ii) The holder of the easement has actual knowledge of a public entity as described in subparagraph (A).

(iii) Recorded documents evidence the identity of a public entity as described in subparagraph (A).

(3) The holder of the conservation easement or the public entity receiving notice, or both, may provide to the person seeking to acquire the property written comments on the acquisition, including identifying any potential conflict between the public use proposed for the property and the purposes and terms of the conservation easement. Written comments on the acquisition may be submitted no later than 45 days from the date the person seeking to acquire the property mailed the notice to the holder of the conservation easement.

(d) The person seeking to acquire the property subject to a conservation easement, within 30 days after receipt of written comments from the holder of the conservation easement or from a public entity described in paragraph (2) of subdivision (c), shall respond in writing to the comments. The response to the comments shall be mailed by first-class mail to each easement holder or public entity that filed comments.

(e) The notice of the hearing on the resolution of necessity, pursuant to Section 1245.235, shall be sent by first-class mail to the holder of any conservation easement and to any public entity whose name and address are provided as described in paragraph (2) of subdivision (c) and shall state that they have the right to appear and be heard on the matters referred to in Sections 1240.030, 1240.510, and 1240.610. The notice shall state that, pursuant to paragraph (3) of subdivision (b) of Section 1245.235, failure to file a written request to appear and be heard within 15 days after the notice was mailed will result in waiver of the right to appear and be heard. The resolution of necessity to acquire property subject to a conservation easement shall refer specifically either to Section 1240.510 or 1240.610 as authority for the acquisition of the property.

(f) In any eminent domain proceeding to acquire property subject to a conservation easement, the holder of the conservation easement:

(1) Shall be named as a defendant, as set forth in Section 1250.220.

(2) May appear in the proceedings, as set forth in Section 1250.230.

(3) Shall have all the same rights and obligations as any other defendant in the eminent domain proceeding.

(g) (1) The holder of the conservation easement is an owner of property entitled to compensation determined pursuant to Section 1260.220 and Chapter 9 (commencing with Section 1263.010) and in accordance with all of the following:

(A) The total compensation for the acquisition of all interests in property encumbered by a conservation easement shall not be less than, and shall not exceed, the fair market value of the fee simple interest of the property as if it were not encumbered by the conservation easement.

(B) If the acquisition does not damage the conservation easement, the total compensation shall be assessed by determining the value of all interests in the property as encumbered by the conservation easement.

(C) If the acquisition damages the conservation easement in whole or in part, compensation shall be determined consistent with Section 1260.220 and the value of the fee simple interest of the property shall be assessed as if it were not encumbered by the conservation easement.

(2) This subdivision shall not apply if the requirements of Section 10261 of the Public Resources Code apply.

(h) This section shall not apply if the requirements of Section 1348.3 of the Fish and Game Code apply.

(Added by Stats. 2011, Ch. 589, Sec. 2. Effective January 1, 2012.)






ARTICLE 2 - Rights Included in Grant of Eminent Domain Authority

1240.110

(a) Except to the extent limited by statute, any person authorized to acquire property for a particular use by eminent domain may exercise the power of eminent domain to acquire any interest in property necessary for that use including, but not limited to, submerged lands, rights of any nature in water, subsurface rights, airspace rights, flowage or flooding easements, aircraft noise or operation easements, right of temporary occupancy, public utility facilities and franchises, and franchises to collect tolls on a bridge or highway.

(b) Where a statute authorizes the acquisition by eminent domain only of specified interests in or types of property, this section does not expand the scope of the authority so granted.

(Added by Stats. 1975, Ch. 1275.)



1240.120

(a) Subject to any other statute relating to the acquisition of property, any person authorized to acquire property for a particular use by eminent domain may exercise the power of eminent domain to acquire property necessary to carry out and make effective the principal purpose involved including but not limited to property to be used for the protection or preservation of the attractiveness, safety, and usefulness of the project.

(b) Subject to any applicable procedures governing the disposition of property, a person may acquire property under subdivision (a) with the intent to sell, lease, exchange, or otherwise dispose of the property, or an interest therein, subject to such reservations or restrictions as are necessary to protect or preserve the attractiveness, safety, and usefulness of the project.

(Added by Stats. 1975, Ch. 1275.)



1240.125

Except as otherwise expressly provided by statute and subject to any limitations imposed by statute, a local public entity may acquire property by eminent domain outside its territorial limits for water, gas, or electric supply purposes or for airports, drainage or sewer purposes if it is authorized to acquire property by eminent domain for the purposes for which the property is to be acquired.

(Added by Stats. 1975, Ch. 1275.)



1240.130

Subject to any other statute relating to the acquisition of property, any public entity authorized to acquire property for a particular use by eminent domain may also acquire such property for such use by grant, purchase, lease, gift, devise, contract, or other means.

(Added by Stats. 1975, Ch. 1275.)



1240.140

(a) As used in this section, “public agencies” includes all those agencies included within the definition of “public agency” in Section 6500 of the Government Code.

(b) Two or more public agencies may enter into an agreement for the joint exercise of their respective powers of eminent domain, whether or not possessed in common, for the acquisition of property as a single parcel. Such agreement shall be entered into and performed pursuant to the provisions of Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 1975, Ch. 1275.)



1240.150

Whenever a part of a larger parcel of property is to be acquired by a public entity for public use and the remainder, or a portion of the remainder, will be left in such size, shape, or condition as to be of little value to its owner or to give rise to a claim for severance or other damages, the public entity may acquire the remainder, or portion of the remainder, by any means (including eminent domain) expressly consented to by the owner.

(Added by Stats. 1975, Ch. 1275.)



1240.160

(a) None of the provisions of this article is intended to limit, or shall limit, any other provision of this article, each of which is a distinct and separate authorization.

(b) None of the provisions of Article 2 (commencing with Section 1240.110), Article 3 (commencing with Section 1240.210), Article 4 (commencing with Section 1240.310), Article 5 (commencing with Section 1240.410), Article 6 (commencing with Section 1240.510), or Article 7 (commencing with Section 1240.610) is intended to limit, or shall limit, the provisions of any other of the articles, each of which articles is a distinct and separate authorization.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 3 - Future Use

1240.210

For the purposes of this article, the “date of use” of property taken for public use is the date when the property is devoted to that use or when construction is started on the project for which the property is taken with the intent to complete the project within a reasonable time. In determining the “date of use,” periods of delay caused by extraordinary litigation or by failure to obtain from any public entity any agreement or permit necessary for construction shall not be included.

(Added by Stats. 1975, Ch. 1275.)



1240.220

(a) Any person authorized to acquire property for a particular use by eminent domain may exercise the power of eminent domain to acquire property to be used in the future for that use, but property may be taken for future use only if there is a reasonable probability that its date of use will be within seven years from the date the complaint is filed or within such longer period as is reasonable.

(b) Unless the plaintiff plans that the date of use of property taken will be within seven years from the date the complaint is filed, the complaint, and the resolution of necessity if one is required, shall refer specifically to this section and shall state the estimated date of use.

(Added by Stats. 1975, Ch. 1275.)



1240.230

(a) If the defendant objects to a taking for future use, the burden of proof is as prescribed in this section.

(b) Unless the complaint states an estimated date of use that is not within seven years from the date the complaint is filed, the defendant has the burden of proof that there is no reasonable probability that the date of use will be within seven years from the date the complaint is filed.

(c) If the defendant proves that there is no reasonable probability that the date of use will be within seven years from the date the complaint is filed, or if the complaint states an estimated date of use that is not within seven years from the date the complaint is filed, the plaintiff has the burden of proof that a taking for future use satisfies the requirements of this article.

(Added by Stats. 1975, Ch. 1275.)



1240.240

Notwithstanding any other provision of this article, any public entity authorized to acquire property for a particular use by eminent domain may acquire property to be used in the future for that use by any means (including eminent domain) expressly consented to by its owner.

(Added by Stats. 1975, Ch. 1275.)



1240.250

Notwithstanding any other provision of this article, where property is taken pursuant to the Federal Aid Highway Act of 1973:

(a) A date of use within 10 years from the date the complaint is filed shall be deemed reasonable.

(b) The resolution of necessity and the complaint shall indicate that the taking is pursuant to the Federal Aid Highway Act of 1973 and shall state the estimated date of use.

(c) If the defendant objects to the taking, the defendant has the burden of proof that there is no reasonable probability that the date of use will be within 10 years from the date the complaint is filed. If the defendant proves that there is no reasonable probability that the date of use will be within 10 years from the date the complaint is filed, the plaintiff has the burden of proof that the taking satisfies the requirements of this article.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 4 - Substitute Condemnation

1240.310

As used in this article:

(a) “Necessary property” means property to be used for a public use for which the public entity is authorized to acquire property by eminent domain.

(b) “Substitute property” means property to be exchanged for necessary property.

(Added by Stats. 1975, Ch. 1275.)



1240.320

(a) Any public entity authorized to exercise the power of eminent domain to acquire property for a particular use may exercise the power of eminent domain to acquire for that use substitute property if all of the following are established:

(1) The owner of the necessary property has agreed in writing to the exchange.

(2) The necessary property is devoted to or held for some public use and the substitute property will be devoted to or held for the same public use by the owner of the necessary property.

(3) The owner of the necessary property is authorized to exercise the power of eminent domain to acquire the substitute property for such use.

(b) Where property is sought to be acquired pursuant to this section, the resolution of necessity and the complaint filed pursuant to such resolution shall specifically refer to this section and shall include a statement that the property is necessary for the purpose specified in this section. The determination in the resolution that the taking of the substitute property is necessary has the effect prescribed in Section 1245.250.

(Added by Stats. 1975, Ch. 1275.)



1240.330

(a) Where necessary property is devoted to public use, any public entity authorized to exercise the power of eminent domain to acquire such property for a particular use may exercise the power of eminent domain to acquire substitute property in its own name, relocate on such substitute property the public use to which necessary property is devoted, and thereafter convey the substitute property to the owner of the necessary property if all of the following are established:

(1) The public entity is required by court order or judgment in an eminent domain proceeding, or by agreement with the owner of the necessary property, to relocate the public use to which the necessary property is devoted and thereafter to convey the property upon which the public use has been relocated to the owner of the necessary property.

(2) The substitute property is necessary for compliance with the court order or judgment or agreement.

(3) The owner of the necessary property will devote the substitute property to the public use being displaced from the necessary property.

(b) Where property is sought to be acquired pursuant to this section, the resolution of necessity and the complaint filed pursuant to such resolution shall specifically refer to this section and shall include a statement that the property is necessary for the purpose specified in this section. The determination in the resolution that the taking of the substitute property is necessary has the effect prescribed in Section 1245.250.

(Added by Stats. 1975, Ch. 1275.)



1240.350

(a) Whenever a public entity acquires property for a public use and exercises or could have exercised the power of eminent domain to acquire such property for such use, the public entity may exercise the power of eminent domain to acquire such additional property as appears reasonably necessary and appropriate (after taking into account any hardship to the owner of the additional property) to provide utility service to, or access to a public road from, any property that is not acquired for such public use but which is cut off from utility service or access to a public road as a result of the acquisition by the public entity.

(b) Where property is sought to be acquired pursuant to this section, the resolution of necessity and the complaint filed pursuant to such resolution shall specifically refer to this section and shall include a statement that the property is necessary for the purpose specified in this section. The determination in the resolution that the taking of the substitute property is necessary has the effect prescribed in Section 1245.250.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 5 - Excess Condemnation

1240.410

(a) As used in this section, “remnant” means a remainder or portion thereof that will be left in such size, shape, or condition as to be of little market value.

(b) Whenever the acquisition by a public entity by eminent domain of part of a larger parcel of property will leave a remnant, the public entity may exercise the power of eminent domain to acquire the remnant in accordance with this article.

(c) Property may not be acquired under this section if the defendant proves that the public entity has a reasonable, practicable, and economically sound means to prevent the property from becoming a remnant.

(Added by Stats. 1975, Ch. 1275.)



1240.420

When property is sought to be acquired pursuant to Section 1240.410, the resolution of necessity and the complaint filed pursuant to such resolution shall specifically refer to that section. It shall be presumed from the adoption of the resolution that the taking of the property is authorized under Section 1240.410. This presumption is a presumption affecting the burden of producing evidence.

(Added by Stats. 1975, Ch. 1275.)



1240.430

A public entity may sell, lease, exchange, or otherwise dispose of property taken under this article and may credit the proceeds to the fund or funds available for acquisition of the property being acquired for the public work or improvement. Nothing in this section relieves a public entity from complying with any applicable statutory procedures governing the disposition of property.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 6 - Condemnation for Compatible Use

1240.510

Any person authorized to acquire property for a particular use by eminent domain may exercise the power of eminent domain to acquire for that use property appropriated to public use if the proposed use will not unreasonably interfere with or impair the continuance of the public use as it then exists or may reasonably be expected to exist in the future. Where property is sought to be acquired pursuant to this section, the complaint, and the resolution of necessity if one is required, shall refer specifically to this section.

(Added by Stats. 1975, Ch. 1275.)



1240.520

If the defendant objects to a taking under Section 1240.510, the defendant has the burden of proof that his property is appropriated to public use. If it is established that the property is appropriated to public use, the plaintiff has the burden of proof that its proposed use satisfies the requirements of Section 1240.510.

(Added by Stats. 1975, Ch. 1275.)



1240.530

(a) Where property is taken under Section 1240.510, the parties shall make an agreement determining the terms and conditions upon which the property is taken and the manner and extent of its use by each of the parties. Except as otherwise provided by statute, if the parties are unable to agree, the court shall fix the terms and conditions upon which the property is taken and the manner and extent of its use by each of the parties.

(b) If the court determines that the use in the manner proposed by the plaintiff would not satisfy the requirements of Section 1240.510, the court shall further determine whether the requirements of Section 1240.510 could be satisfied by fixing terms and conditions upon which the property may be taken. If the court determines that the requirements of Section 1240.510 could be so satisfied, the court shall permit the plaintiff to take the property upon such terms and conditions and shall prescribe the manner and extent of its use by each of the parties.

(c) Where property is taken under this article, the court may order any necessary removal or relocation of structures or improvements if such removal or relocation would not require any significant alteration of the use to which the property is appropriated. Unless otherwise provided by statute, all costs and damages that result from the relocation or removal shall be paid by the plaintiff.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 7 - Condemnation for More Necessary Public Use

1240.610

Any person authorized to acquire property for a particular use by eminent domain may exercise the power of eminent domain to acquire for that use property appropriated to public use if the use for which the property is sought to be taken is a more necessary public use than the use to which the property is appropriated. Where property is sought to be acquired pursuant to this section, the complaint, and the resolution of necessity if one is required, shall refer specifically to this section.

(Added by Stats. 1975, Ch. 1275.)



1240.620

If the defendant objects to a taking under Section 1240.610, the defendant has the burden of proof that his property is appropriated to public use. If it is established that the property is appropriated to public use, the plaintiff has the burden of proof that its use satisfies the requirements of Section 1240.610.

(Added by Stats. 1975, Ch. 1275.)



1240.630

(a) Where property is sought to be taken under Section 1240.610, the defendant is entitled to continue the public use to which the property is appropriated if the continuance of such use will not unreasonably interfere with or impair, or require a significant alteration of, the more necessary public use as it is then planned or exists or may reasonably be expected to exist in the future.

(b) If the defendant objects to a taking under this article on the ground that he is entitled under subdivision (a) to continue the public use to which the property is appropriated, upon motion of either party, the court shall determine whether the defendant is entitled under subdivision (a) to continue the use to which the property is appropriated; and, if the court determines that the defendant is so entitled, the parties shall make an agreement determining the terms and conditions upon which the defendant may continue the public use to which the property is appropriated, the terms and conditions upon which the property is taken by the plaintiff is acquired, and the manner and extent of the use of the property by each of the parties. Except as otherwise provided by statute, if the parties are unable to agree, the court shall fix such terms and conditions and the manner and extent of the use of the property by each of the parties.

(Added by Stats. 1975, Ch. 1275.)



1240.640

(a) Where property has been appropriated to public use by any person other than the state, the use thereof by the state for the same use or any other public use is presumed to be a more necessary use than the use to which such property has already been appropriated.

(b) Where property has been appropriated to public use by the state, the use thereof by the state is presumed to be a more necessary use than any use to which such property might be put by any other person.

(c) The presumptions established by this section are presumptions affecting the burden of proof.

(Added by Stats. 1975, Ch. 1275.)



1240.650

(a) Where property has been appropriated to public use by any person other than a public entity, the use thereof by a public entity for the same use or any other public use is a more necessary use than the use to which such property has already been appropriated.

(b) Where property has been appropriated to public use by a public entity, the use thereof by the public entity is a more necessary use than any use to which such property might be put by any person other than a public entity.

(c) Where property which has been appropriated to a public use is electric, gas, or water public utility property which the public entity intends to put to the same use, the presumption of a more necessary use established by subdivision (a) is a rebuttable presumption affecting the burden of proof, unless the acquiring public entity is a sanitary district exercising the powers of a county water district pursuant to Section 6512.7 of the Health and Safety Code.

(Amended by Stats. 1992, Ch. 812, Sec. 2. Effective January 1, 1993.)



1240.660

Where property has been appropriated to public use by a local public entity, the use thereof by the local public entity is presumed to be a more necessary use than any use to which such property might be put by any other local public entity. The presumption established by this section is a presumption affecting the burden of proof.

(Added by Stats. 1975, Ch. 1275.)



1240.670

(a) Subject to Section 1240.690, notwithstanding any other provision of law, property is presumed to have been appropriated for the best and most necessary public use if all of the following are established:

(1) The property is owned by a nonprofit organization contributions to which are deductible for state and federal income tax purposes under the laws of this state and of the United States and having the primary purpose of preserving areas in their natural condition.

(2) The property is open to the public subject to reasonable restrictions and is appropriated, and used exclusively, for the preservation of native plants or native animals including, but not limited to, mammals, birds, and marine life, or biotic communities, or geological or geographical formations of scientific or educational interest.

(3) The property is irrevocably dedicated to such uses so that, upon liquidation, dissolution, or abandonment of or by the owner, such property will be distributed only to a fund, foundation, or corporation whose property is likewise irrevocably dedicated to such uses, or to a governmental agency holding land for such uses.

(b) The presumption established by this section is a presumption affecting the burden of proof.

(Added by Stats. 1975, Ch. 1275.)



1240.680

(a) Subject to Sections 1240.690 and 1240.700, notwithstanding any other provision of law, property is presumed to have been appropriated for the best and most necessary public use if the property is appropriated to public use as any of the following:

(1) A state, regional, county, or city park, open space, or recreation area.

(2) A wildlife or waterfowl management area established by the Department of Fish and Game pursuant to Section 1525 of the Fish and Game Code.

(3) A historic site included in the National Register of Historic Places or state-registered landmarks.

(4) An ecological reserve as provided for in Article 4 (commencing with Section 1580) of Chapter 5 of Division 2 of the Fish and Game Code.

(b) The presumption established by this section is a presumption affecting the burden of proof.

(Added by Stats. 1975, Ch. 1275, Sec. 3.)



1240.690

(a) When property described in Section 1240.670 or 1240.680 is sought to be acquired for state highway purposes, and the property was dedicated or devoted to a use described in those sections prior to the initiation of highway route location studies, an action for declaratory relief may be brought by the public entity or nonprofit organization owning the property in the superior court to determine the question of which public use is the best and most necessary public use for the property.

(b) The action for declaratory relief shall be filed and served within 120 days after the California Transportation Commission has published in a newspaper of general circulation pursuant to Section 6061 of the Government Code, and delivered to the public entity or nonprofit organization owning the property a written notice that a proposed route or an adopted route includes the property. In the case of nonprofit organizations, the written notice need only be given to nonprofit organizations that are on file with the Registrar of Charitable Trusts of this state.

(c) In the declaratory relief action, the resolution of the California Transportation Commission is not conclusive evidence of the matters set forth in Section 1240.030.

(d) With respect to property described in Section 1240.670 or 1240.680 which is sought to be acquired for state highway purposes:

(1) If an action for declaratory relief is not filed and served within the 120-day period established by subdivision (b), the right to bring the action is waived and Sections 1240.670 and 1240.680 do not apply.

(2) When a declaratory relief action may not be brought pursuant to this section, Sections 1240.670 and 1240.680 do not apply.

(Amended by Stats. 1982, Ch. 681, Sec. 2.)



1240.700

(a) When property described in Section 1240.680 is sought to be acquired for city or county road, street, or highway purposes, and such property was dedicated or devoted to regional park, recreational, or open-space purposes prior to the initiation of road, street, or highway route location studies, an action for declaratory relief may be brought in the superior court by the regional park district which operates the park, recreational, or open-space area to determine the question of which public use is the best and most necessary public use for such property.

(b) The action for declaratory relief shall be filed and served within 120 days after the city or county, as the case may be, has published in a newspaper of general circulation pursuant to Section 6061 of the Government Code, and delivered to the regional park district, a written notice that a proposed route or site or an adopted route includes such property.

(c) With respect to property dedicated or devoted to regionl park, recreational, or open-space purposes which is sought to be acquired for city or county road, street, or highway purposes:

(1) If an action for declaratory relief is not filed and served within the 120-day period established by subdivision (b), the right to bring such action is waived and the provisions of Section 1240.680 do not apply.

(2) When a declaratory relief action may not be brought pursuant to this section, the provisions of Section 1240.680 do not apply.

(Added by Stats. 1975, Ch. 1275.)









CHAPTER 4 - Precondemnation Activities

ARTICLE 1 - Preliminary Location, Survey, and Tests

1245.010

Subject to requirements of this article, any person authorized to acquire property for a particular use by eminient domain may enter upon property to make photographs, studies, surveys, examinations, tests, soundings, borings, samplings, or appraisals or to engage in similar activities reasonably related to acquisition or use of the property for that use.

(Added by Stats. 1975, Ch. 1275.)



1245.020

In any case in which the entry and activities mentioned in Section 1245.010 will subject the person having the power of eminent domain to liability under Section 1245.060, before making such entry and undertaking such activities, the person shall secure:

(a) The written consent of the owner to enter upon his property and to undertake such activities; or

(b) An order for entry from the superior court in accordance with Section 1245. 030.

(Added by Stats. 1975, Ch. 1275.)



1245.030

(a) The person seeking to enter upon the property may petition the court for an order permitting the entry and shall give such prior notice to the owner of the property as the court determines is appropriate under the circumstances of the particular case.

(b) Upon such petition and after such notice has been given, the court shall determine the purpose for the entry, the nature and scope of the activities reasonably necessary to accomplish such purpose, and the probable amount of compensation to be paid to the owner of the property for the actual damage to the property and interference with its possession and use.

(c) After such determination, the court may issue its order permitting the entry. The order shall prescribe the purpose for the entry and the nature and scope of the activities to be undertaken and shall require the person seeking to enter to deposit with the court the probable amount of compensation.

(Added by Stats. 1975, Ch. 1275.)



1245.040

(a) The court, after notice and hearing, may modify any of the provisions of an order made under Section 1245.030.

(b) If the amount required to be deposited is increased by an order of modification, the court shall specify the time within which the additional amount shall be deposited and may direct that any further entry or that specified activities under the order as modified be stayed until the additional amount has been deposited.

(Added by Stats. 1975, Ch. 1275.)



1245.050

(a) Unless sooner disbursed by court order, the amount deposited under this article shall be retained on deposit for six months following the termination of the entry. The period of retention may be extended by the court for good cause.

(b) The deposit shall be made in the Condemnation Deposits Fund in the State Treasury or, upon written request of the plaintiff filed with the deposit, in the county treasury. If made in the State Treasury, the deposit shall be held, invested, deposited, and disbursed in accordance with Article 10 (commencing with Section 16429) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code.

(Added by Stats. 1975, Ch. 1275.)



1245.060

(a) If the entry and activities upon property cause actual damage to or substantial interference with the possession or use of the property, whether or not a claim has been presented in compliance with Part 3 (commencing with Section 900) of Divison 3.6 of Title 1 of the Government Code, the owner may recover for such damage or interference in a civil action or by application to the court under subdivision (c).

(b) The prevailing claimant in an action or proceeding under this section shall be awarded his costs and, if the court finds that any of the following occurred, his litigation expenses incurred in proceedings under this article:

(1) The entry was unlawful.

(2) The entry was lawful but the activities upon the property were abusive or lacking in due regard for the interests of the owner.

(3) There was a failure substantially to comply with the terms of an order made under Section 1245.030 or 1245.040.

(c) If funds are on deposit under this article, upon application of the owner, the court shall determine and award the amount the owner is entitled to recover under this section and shall order such amount paid out of the funds on deposit. If the funds on deposit are insufficient to pay the full amount of the award, the court shall enter judgment for the unpaid portion.

(d) Nothing in this section affects the availability of any other remedy the owner may have for the damaging of his property.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 2 - Resolution of Necessity

1245.210

As used in this article, “governing body” means:

(a) In the case of a taking by a local public entity, the legislative body of the local public entity.

(b) In the case of a taking by the Sacramento and San Joaquin Drainage District, the State Reclamation Board.

(c) In the case of a taking by the State Public Works Board pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code), the State Public Works Board.

(d) In the case of a taking by the Department of Fish and Game pursuant to Section 1348 of the Fish and Game Code, the Wildlife Conservation Board.

(e) In the case of a taking by the Department of Transportation (other than a taking pursuant to Section 21633 of the Public Utilities Code or Section 30100 of the Streets and Highways Code), the California Transportation Commission.

(f) In the case of a taking by the Department of Transportation pursuant to Section 21633 of the Public Utilities Code, the California Transportation Commission.

(g) In the case of a taking by the Department of Transportation pursuant to Section 30100 of the Streets and Highways Code, the California Transportation Commission.

(h) In the case of a taking by the Department of Water Resources, the California Water Commission.

(i) In the case of a taking by the University of California, the Regents of the University of California.

(j) In the case of a taking by the State Lands Commission, the State Lands Commission.

(k) In the case of a taking by Hastings College of Law, the board of directors of that college.

(Amended by Stats. 1982, Ch. 681, Sec. 3.)



1245.220

A public entity may not commence an eminent domain proceeding until its governing body has adopted a resolution of necessity that meets the requirements of this article.

(Added by Stats. 1975, Ch. 1275.)



1245.230

In addition to other requirements imposed by law, the resolution of necessity shall contain all of the following:

(a) A general statement of the public use for which the property is to be taken and a reference to the statute that authorizes the public entity to acquire the property by eminent domain.

(b) A description of the general location and extent of the property to be taken, with sufficient detail for reasonable identification.

(c) A declaration that the governing body of the public entity has found and determined each of the following:

(1) The public interest and necessity require the proposed project.

(2) The proposed project is planned or located in the manner that will be most compatible with the greatest public good and the least private injury.

(3) The property described in the resolution is necessary for the proposed project.

(4) That either the offer required by Section 7267.2 of the Government Code has been made to the owner or owners of record, or the offer has not been made because the owner cannot be located with reasonable diligence.

If at the time the governing body of a public entity is requested to adopt a resolution of necessity and the project for which the property is needed has been determined by the public entity to be an emergency project, which project is necessary either to protect or preserve health, safety, welfare, or property, the requirements of Section 7267.2 of the Government Code need not be a prerequisite to the adoption of an authorizing resolution at the time. However, in those cases the provisions of Section 7267.2 of the Government Code shall be implemented by the public entity within a reasonable time thereafter but in any event, not later than 90 days after adoption of the resolution of necessity.

(Amended by Stats. 1983, Ch. 1079, Sec. 1.)



1245.235

(a) The governing body of the public entity may adopt a resolution of necessity only after the governing body has given each person whose property is to be acquired by eminent domain and whose name and address appears on the last equalized county assessment roll notice and a reasonable opportunity to appear and be heard on the matters referred to in Section 1240.030.

(b) The notice required by subdivision (a) shall be sent by first-class mail to each person described in subdivision (a) and shall state all of the following:

(1) The intent of the governing body to adopt the resolution.

(2) The right of such person to appear and be heard on the matters referred to in Section 1240.030.

(3)  Failure to file a written request to appear and be heard within 15 days after the notice was mailed will result in waiver of the right to appear and be heard.

(c) The governing body, or a committee of not less than 11 members thereof designated by the governing body if the governing body has more than 40 members, shall hold a hearing at which all persons described in subdivision (a) who filed a written request within the time specified in the notice may appear and be heard on the matters referred to in Section 1240.030. Such a committee shall be reasonably representative of the various geographical areas within the public entity’s jurisdiction. The governing body need not give an opportunity to appear and be heard to any person who fails to so file a written request within the time specified in the notice. If a committee is designated by the governing body pursuant to this subdivision to hold the hearing, the committee, subsequent to the hearing, shall provide the governing body and any person described in subdivision (a) who has appeared before the committee with a written summary of the hearing and a written recommendation as to whether to adopt the resolution of necessity. Any person described in subdivision (a) who has appeared before the committee shall also be given an opportunity to appear and be heard before the governing body on the matters referred to in Section 1240.030.

(d) Notwithstanding subdivision (b), the governing body may satisfy the requirements of this section through any other procedure that has given each person described in subdivision (a) reasonable written personal notice and a reasonable opportunity to appear and be heard on the matters referred to in Section 1240.030.

(Amended by Stats. 1986, Ch. 358, Sec. 1.)



1245.240

Unless a greater vote is required by statute, charter, or ordinance, the resolution shall be adopted by a vote of two-thirds of all the members of the governing body of the public entity.

(Added by Stats. 1975, Ch. 1275.)



1245.245

(a) Property acquired by a public entity by any means set forth in subdivision (e) that is subject to a resolution of necessity adopted pursuant to this article shall only be used for the public use stated in the resolution unless the governing body of the public entity adopts a resolution authorizing a different use of the property by a vote of at least two-thirds of all members of the governing body of the public entity, or a greater vote as required by statute, charter, or ordinance. The resolution shall contain all of the following:

(1) A general statement of the new public use that is proposed for the property and a reference to the statute that would have authorized the public entity to acquire the property by eminent domain for that use.

(2) A description of the general location and extent of the property proposed to be used for the new use, with sufficient detail for reasonable identification.

(3) A declaration that the governing body has found and determined each of the following:

(A) The public interest and necessity require the proposed use.

(B) The proposed use is planned and located in the manner that will be most compatible with the greatest public good and least private injury.

(C) The property described in the resolution is necessary for the proposed use.

(b) Property acquired by a public entity by any means set forth in subdivision (e) that is subject to a resolution of necessity pursuant to this article, and is not used for the public use stated in the resolution of necessity within 10 years of the adoption of the resolution of necessity, shall be sold in accordance with the terms of subdivisions (f) and (g), unless the governing body adopts a resolution according to the terms of subdivision (a) or a resolution according to the terms of this subdivision reauthorizing the existing stated public use of the property by a vote of at least two-thirds of all members of the governing body of the public entity or a greater vote as required by statute, charter, or ordinance. A reauthorization resolution under this subdivision shall contain all of the following:

(1) A general statement of the public use that is proposed to be reauthorized for the property and a reference to the statute that authorized the public entity to acquire the property by eminent domain for that use.

(2) A description of the general location and extent of the property proposed to be used for the public use, but not yet in use for the public use, with sufficient detail for reasonable identification.

(3) A declaration that the governing body has found and determined each of the following:

(A) The public interest and necessity require the proposed use.

(B) The proposed use is planned and located in the manner that will be most compatible with the greatest public good and least private injury.

(C) The property described in the resolution is necessary for the proposed use.

(c) In addition to any notice required by law, the notice required for a new or reauthorization resolution sought pursuant to subdivision (a) or (b) shall comply with Section 1245.235 and shall be sent to each person who was given notice required by Section 1245.235 in connection with the original acquisition of the property by the public entity.

(d) Judicial review of an action pursuant to subdivision (a) or (b) may be obtained by a person who had an interest in the property described in the resolution at the time that the property was acquired by the public entity, and shall be governed by Section 1085.

(e) The following property acquisitions are subject to the requirements of this section:

(1) Any acquisition by a public entity pursuant to eminent domain.

(2) Any acquisition by a public entity following adoption of a resolution of necessity pursuant to this article for the property.

(3) Any acquisition by a public entity prior to the adoption of a resolution of necessity pursuant to this article for the property, but subsequent to a written notice that the public entity may take the property by eminent domain.

(f) If the public entity fails to adopt either a new resolution pursuant to subdivision (a) or a reauthorization resolution pursuant to subdivision (b), as required by this section, and that property was not used for the public use stated in a resolution of necessity adopted pursuant to this article or a resolution adopted pursuant to subdivision (a) or (b) between the time of its acquisition and the time of the public entity’s failure to adopt a resolution pursuant to subdivision (a) or (b), the public entity shall offer the person or persons from whom the property was acquired the right of first refusal to purchase the property pursuant to this section, as follows:

(1) At the present market value, as determined by independent licensed appraisers.

(2) For property that was a single-family residence at the time of acquisition, at an affordable price, which price shall not be greater than the price paid by the agency for the original acquisition, adjusted for inflation, and shall not be greater than fair market value, if the following requirements are met:

(A) The person or persons from whom the property was acquired certify their income to the public entity as persons or families of low or moderate income.

(B) If the single-family residence is offered at a price that is less than fair market value, the public entity may verify the certifications of income in accordance with procedures used for verification of incomes of purchasers and occupants of housing financed by the California Housing Finance Agency.

(C) If the single-family residence is offered at a price that is less than fair market value, the public entity shall impose terms, conditions, and restrictions to ensure that the residence will either:

(i) Remain owner-occupied by the person or persons from whom the property was acquired for at least five years.

(ii) Remain available to persons or families of low or moderate income and households with incomes no greater than the incomes of the present occupants in proportion to the area median income for the longest feasible time, but for not less than 55 years for rental units and 45 years for home ownership units.

(D) The Department of Housing and Community Development shall provide to the public entity recommendations of standards and criteria for those prices, terms, conditions, and restrictions.

(g) If after a diligent effort the public entity is unable to locate the person from whom the property was acquired, if the person from whom the property was acquired does not choose to purchase the property as provided in subdivision (f), or if the public entity fails to adopt a resolution as required pursuant to subdivision (a) or (b) but is not required to offer a right of first refusal pursuant to subdivision (f), the public entity shall sell the property as surplus property pursuant to Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code.

(h) If residential property acquired by a public entity by any means set forth in subdivision (e) is sold as surplus property pursuant to subdivision (g), and that property was not used for the public use stated in a resolution of necessity adopted pursuant to this article or a resolution adopted pursuant to subdivision (a) or (b) between the time of its acquisition and the time of its sale as surplus property, the public entity shall pay to the person or persons from whom the public entity acquired the property the sum of any financial gain between the original acquisition price, adjusted for inflation, and the final sale price.

(i) Upon completion of any acquisition described in subdivision (e) or upon the adoption of a resolution of necessity pursuant to this section, whichever is later, the public entity shall give written notice to the person or persons from whom the property was acquired as described in subdivision (e) stating that the notice, right of first refusal, and return of financial gain rights discussed in this section may accrue.

(j) At least 60 days before selling the property pursuant to subdivision (g), the public entity shall make a diligent effort to locate the person from whom the property was acquired. At any time before the proposed sale, the person from whom the property was acquired may exercise the rights provided by this section. As used in this section, “diligent effort” means that the public entity has done all of the following:

(1) Mailed the notice of the proposed sale by certified mail, return receipt requested, to the last known address of the person from whom the property was acquired.

(2) Mailed the notice of the proposed sale by certified mail, return receipt requested, to each person with the same name as the person from whom the property was acquired at any other address on the last equalized assessment roll.

(3) Published the notice of the proposed sale pursuant to Section 6061 of the Government Code in at least one newspaper of general circulation within the city or county in which the property is located.

(4) Posted the notice of the proposed sale in at least three public places within the city or county in which the property is located.

(5) Posted the notice of the proposed sale on the property proposed to be sold.

(k) For purposes of this section, “adjusted for inflation” means the original acquisition price increased to reflect the proportional increase in the Consumer Price Index for all items for the State of California, as determined by the United States Bureau of Labor Statistics, for the period from the date of acquisition to the date the property is offered for sale.

(Amended by Stats. 2007, Ch. 130, Sec. 36. Effective January 1, 2008.)



1245.250

(a) Except as otherwise provided by statute, a resolution of necessity adopted by the governing body of the public entity pursuant to this article conclusively establishes the matters referred to in Section 1240.030.

(b) If the taking is by a local public entity, other than a sanitary district exercising the powers of a county water district pursuant to Section 6512.7 of the Health and Safety Code, and the property is electric, gas, or water public utility property, the resolution of necessity creates a rebuttable presumption that the matters referred to in Section 1240.030 are true. This presumption is a presumption affecting the burden of proof.

(c) If the taking is by a local public entity and the property described in the resolution is not located entirely within the boundaries of the local public entity, the resolution of necessity creates a presumption that the matters referred to in Section 1240.030 are true. This presumption is a presumption affecting the burden of producing evidence.

(d) For the purposes of subdivision (b), a taking by the State Reclamation Board for the Sacramento and San Joaquin Drainage District is not a taking by a local public entity.

(Amended by Stats. 1992, Ch. 812, Sec. 3. Effective January 1, 1993.)



1245.255

(a) A person having an interest in the property described in a resolution of necessity adopted by the governing body of the public entity pursuant to this article may obtain judicial review of the validity of the resolution:

(1) Before the commencement of the eminent domain proceeding, by petition for a writ of mandate pursuant to Section 1085. The court having jurisdiction of the writ of mandate action, upon motion of any party, shall order the writ of mandate action dismissed without prejudice upon commencement of the eminent domain proceeding unless the court determines that dismissal will not be in the interest of justice.

(2) After the commencement of the eminent domain proceeding, by objection to the right to take pursuant to this title.

(b) A resolution of necessity does not have the effect prescribed in Section 1245.250 to the extent that its adoption or contents were influenced or affected by gross abuse of discretion by the governing body.

(c) Nothing in this section precludes a public entity from rescinding a resolution of necessity and adopting a new resolution as to the same property subject, after the commencement of an eminent domain proceeding, to the same consequences as a conditional dismissal of the proceeding under Section 1260.120.

(Amended by Stats. 1978, Ch. 286.)



1245.260

(a) If a public entity has adopted a resolution of necessity but has not commenced an eminent domain proceeding to acquire the property within six months after the date of adoption of the resolution, or has commenced such proceeding but has not within six months after the commencement of such proceeding attempted diligently to serve the complaint and the summons relating to such proceeding, the property owner may, by an action in inverse condemnation, do either or both of the following:

(1) Require the public entity to take the property and pay compensation therefor.

(2) Recover damages from the public entity for any interference with the possession and use of the property resulting from adoption of the resolution.

Service by mail pursuant to Section 415.30 shall constitute a diligent attempt at service within the meaning of this section.

(b) No claim need be presented against a public entity under Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code as a prerequisite to commencement or maintenance of an action under subdivision (a), but any such action shall be commenced within one year and six months after the date the public entity adopted the resolution of necessity.

(c) A public entity may commence an eminent domain proceeding or rescind a resolution of necessity as a matter of right at any time before the property owner commences an action under this section. If the public entity commences an eminent domain proceeding or rescinds the resolution of necessity before the property owner commences an action under this section, the property owner may not thereafter bring an action under this section.

(d) After a property owner has commenced an action under this section, the public entity may rescind the resolution of necessity and abandon the taking of the property only under the same circumstances and subject to the same conditions and consequences as abandonment of an eminent domain proceeding.

(e) Commencement of an action under this section does not affect any authority a public entity may have to commence an eminent domain proceeding, take possession of the property pursuant to Article 3 (commencing with Section 1255.410) of Chapter 6, or abandon the eminent domain proceeding.

(f) In lieu of bringing an action under subdivision (a) or if the limitations period provided in subdivision (b) has run, the property owner may obtain a writ of mandate to compel the public entity, within such time as the court deems appropriate, to rescind the resolution of necessity or to commence an eminent domain proceeding to acquire the property.

(Amended by Stats. 1978, Ch. 411.)



1245.270

(a) A resolution of necessity does not meet the requirements of this article if the defendant establishes by a preponderance of the evidence both of the following:

(1) A member of the governing body who voted in favor of the resolution received or agreed to receive a bribe (as that term is defined in subdivision 6 of Section 7 of the Penal Code) involving adoption of the resolution.

(2) But for the conduct described in paragraph (1), the resolution would not otherwise have been adopted.

(b) Where there has been a prior criminal prosecution of the member for the conduct described in paragraph (1) of subdivision (a), proof of conviction shall be conclusive evidence that the requirement of paragraph (1) of subdivision (a) is satisfied, and proof of acquittal or other dismissal of the prosecution shall be conclusive evidence that the requirement of paragraph (1) of subdivision (a) is not satisfied. Where there is a pending criminal prosecution of the member for the conduct described in paragraph (1) of subdivision (a), the court may take such action as is just under the circumstances of the case.

(c) Nothing in this section precludes a public entity from rescinding a resolution of necessity and adopting a new resolution as to the same property, subject to the same consequences as a conditional dismissal of the proceeding under Section 1260.120.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 3 - Resolution Consenting to Eminent Domain Proceeding by Quasi-Public Entity

1245.310

As used in this article, “legislative body” means both of the following:

(a) The legislative body of each city within whose boundaries property sought to be taken by the quasi-public entity by eminent domain is located.

(b) If property sought to be taken by the quasi-public entity is not located within city boundaries, the legislative body of each county within whose boundaries such property is located.

(Added by Stats. 1975, Ch. 1275.)



1245.320

As used in this article, “quasi-public entity” means:

(a) An educational institution of collegiate grade not conducted for profit that seeks to take property by eminent domain under Section 94500 of the Education Code.

(b) A nonprofit hospital that seeks to take property by eminent domain under Section 1260 of the Health and Safety Code.

(c) A cemetery authority that seeks to take property by eminent domain under Section 8501 of the Health and Safety Code.

(d) A limited-dividend housing corporation that seeks to take property by eminent domain under Section 34874 of the Health and Safety Code.

(e) A land-chest corporation that seeks to take property by eminent domain under former Section 35167 of the Health and Safety Code.

(f) A mutual water company that seeks to take property by eminent domain under Section 2729 of the Public Utilities Code.

(Amended by Stats. 2006, Ch. 538, Sec. 67. Effective January 1, 2007.)



1245.325

Where an owner of real property seeks to acquire an appurtenant easement by eminent domain pursuant to Section 1001 of the Civil Code:

(a) The person seeking to exercise the power of eminent domain shall be deemed to be a “quasi-public entity” for the purposes of this article.

(b) In lieu of the requirements of subdivision (c) of Section 1245.340, the resolution required by this article shall contain a declaration that the legislative body has found and determined each of the following:

(1) There is a great necessity for the taking.

(2) The location of the easement affords the most reasonable service to the property to which it is appurtenant, consistent with the least damage to the burdened property.

(3) The hardship to the owner of the appurtenant property, if the taking is not permitted, clearly outweighs any hardship to the owner of the burdened property.

(Added by Stats. 1976, Ch. 994.)



1245.326

Where an owner of real property seeks to acquire by eminent domain a temporary right of entry pursuant to Section 1002 of the Civil Code:

(a) The person seeking to exercise the power of eminent domain shall be deemed to be a “quasi-public entity” for the purposes of this article.

(b) In lieu of the requirements of subdivision (c) of Section 1245.340, the resolution required by this article shall contain a declaration that the legislative body has found and determined that each of the conditions required by Section 1002 of the Civil Code appears to exist.

(Added by Stats. 1982, Ch. 1239, Sec. 2.)



1245.330

Notwithstanding any other provision of law, a quasi-public entity may not commence an eminent domain proceeding to acquire any property until the legislative body has adopted a resolution consenting to the acquisition of such property by eminent domain.

(Added by Stats. 1975, Ch. 1275.)



1245.340

The resolution required by this article shall contain all of the following:

(a) A general statement of the public use for which the property is to be taken and a reference to the statute that authorizes the quasi-public entity to acquire the property by eminent domain.

(b) A description of the general location and extent of the property to be taken, with sufficient detail for reasonable identification.

(c) A declaration that the legislative body has found and determined each of the following:

(1) The public interest and necessity require the proposed project.

(2) The proposed project is planned or located in the manner that will be most compatible with the greatest good and least private injury.

(3) The property described in the resolution is necessary for the proposed project.

(4) The hardship to the quasi-public entity if the acquisition of the property by eminent domain is not permitted outweighs any hardship to the owners of such property.

(Added by Stats. 1975, Ch. 1275.)



1245.350

(a) The legislative body may refuse to consent to the acquisition with or without a hearing, but it may adopt the resolution required by this article only after the legislative body has held a hearing at which persons whose property is to be acquired by eminent domain have had a reasonable opportunity to appear and be heard.

(b) Notice of the hearing shall be sent by first-class mail to each person whose property is to be acquired by eminent domain if the name and address of the person appears on the last equalized county assessment roll (including the roll of state-assessed property). The notice shall state the time, place, and subject of the hearing and shall be mailed at least 15 days prior to the date of the hearing.

(Added by Stats. 1975, Ch. 1275.)



1245.360

The resolution required by this article shall be adopted by a vote of two-thirds of all the members of the legislative body.

(Added by Stats. 1975, Ch. 1275.)



1245.370

The legislative body may require that the quasi-public entity pay all of the costs reasonably incurred by the legislative body under this article. The legislative body may require that such costs be secured by payment or deposit or other satisfactory security in advance of any action by the legislative body under this article.

(Added by Stats. 1975, Ch. 1275.)



1245.380

The requirement of this article is in addition to any other requirements imposed by law. Nothing in this article relieves the quasi-public entity from satisfying the requirements of Section 1240.030 or any other requirements imposed by law.

(Added by Stats. 1975, Ch. 1275.)



1245.390

The adoption of a resolution pursuant to this article does not make the city or county liable for any damages caused by the acquisition of the property or by the project for which it is acquired.

(Added by Stats. 1975, Ch. 1275.)









CHAPTER 5 - Commencement of Proceeding

ARTICLE 1 - Jurisdiction and Venue

1250.010

Except as otherwise provided in Section 1230.060 and in Chapter 12 (commencing with Section 1273.010), all eminent domain proceedings shall be commenced and prosecuted in the superior court.

(Added by Stats. 1975, Ch. 1275.)



1250.020

(a) Except as provided in subdivision (b), the proceeding shall be commenced in the county in which the property sought to be taken is located.

(b) When property sought to be taken is situated in more than one county, the plaintiff may commence the proceeding in any one of such counties.

(Added by Stats. 1975, Ch. 1275.)



1250.030

(a) Except as provided in subdivision (b), the county in which the proceeding is commenced pursuant to Section 1250.020 is the proper county for trial of the proceeding.

(b) Where the court changes the place of trial pursuant to Section 1250.040, the county to which the proceeding is transferred is the proper county for trial of the proceeding.

(Added by Stats. 1975, Ch. 1275.)



1250.040

The provisions of the Code of Civil Procedure for the change of place of trial of actions apply to eminent domain proceedings.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 2 - Commencement of Proceeding Generally

1250.110

An eminent domain proceeding is commenced by filing a complaint with the court.

(Added by Stats. 1975, Ch. 1275.)



1250.120

(a) Except as provided in subdivision (b), the form and contents of the summons shall be as in civil actions generally.

(b) Where process is served by publication, in addition to the summons, the publication shall describe the property sought to be taken in a manner reasonably calculated to give persons with an interest in the property actual notice of the pending proceeding.

(Added by Stats. 1975, Ch. 1275.)



1250.125

(a) Where summons is served by publication, the publication may name only the defendants to be served thereby and describe only the property in which the defendants to be served thereby have or claim interests.

(b) Judgment based on failure to appear and answer following service under this section shall be conclusive against the defendants named in respect only to property described in the publication.

(c) Notwithstanding subdivision (b), a defendant who did not receive the offer required by Section 7267.2 of the Government Code because the owner could not be located with reasonable diligence, who was served by publication, and who failed to appear, may contest the amount of compensation within one year of the judgment and for good cause shown, whereupon that issue shall be litigated according to the provisions of this title.

(Amended by Stats. 1983, Ch. 1079, Sec. 2.)



1250.130

Where the court orders service by publication, it shall also order the plaintiff (1) to post a copy of the summons and complaint on the property sought to be taken and (2), if not already recorded, to record a notice of the pendency of the proceeding in the manner provided by Section 1250.150. Such posting and recording shall be done not later than 10 days after the date the order is made.

(Added by Stats. 1975, Ch. 1275.)



1250.140

Where the state is a defendant, the summons and the complaint shall be served on the Attorney General.

(Added by Stats. 1975, Ch. 1275.)



1250.150

The plaintiff, at the time of the commencement of the proceeding, shall record a notice of the pendency of the proceeding in the office of the county recorder of any county in which property described in the complaint is located. A copy of the notice shall be served with the summons and complaint.

(Amended by Stats. 1983, Ch. 78, Sec. 2.)






ARTICLE 3 - Parties; Joinder of Property

1250.210

Each person seeking to take property by eminent domain shall be named as a plaintiff.

(Added by Stats. 1975, Ch. 1275.)



1250.220

(a) The plaintiff shall name as defendants, by their real names, those persons who appear of record or are known by the plaintiff to have or claim an interest in the property described in the complaint.

(b) If a person described in subdivision (a) is dead and the plaintiff knows of a duly qualified and acting personal representative of the estate of such person, the plaintiff shall name such personal representative as a defendant. If a person described in subdivision (a) is dead or is believed by the plaintiff to be dead and if plaintiff knows of no duly qualified and acting personal representative of the estate of such person and states these facts in an affidavit filed with the complaint, plaintiff may name as defendants “the heirs and devisees of ____ (naming such deceased person), deceased, and all persons claiming by, through, or under said decedent,“ naming them in that manner and, where it is stated in the affidavit that such person is believed by the plaintiff to be dead, such person also may be named as a defendant.

(c) In addition to those persons described in subdivision (a), the plaintiff may name as defendants “all persons unknown claiming an interest in the property,” naming them in that manner.

(d) A judgment rendered in a proceeding under this title is binding and conclusive upon all persons named as defendants as provided in this section and properly served.

(Added by Stats. 1975, Ch. 1275.)



1250.230

Any person who claims a legal or equitable interest in the property described in the complaint may appear in the proceeding. Whether or not such person is named as a defendant in the complaint, he shall appear as a defendant.

(Added by Stats. 1975, Ch. 1275.)



1250.240

The plaintiff may join in one complaint all property located within the same county which is sought to be acquired for the same project.

(Added by Stats. 1975, Ch. 1275.)



1250.250

(a) If the only interest of the county or other taxing agency in the property described in the complaint is a lien for ad valorem taxes, the county or other taxing agency need not be named as a defendant.

(b) The holder of a lien that secures a special assessment or a bond representing the special assessment shall be named as a defendant, regardless of the nature of the special assessment and the manner of collection of the special assessment. The holder of the lien may, instead of an answer, certify to the court within 30 days after service of the summons and complaint on the holder all of the following information:

(1) A complete description of the lien.

(2) A description of the property encumbered by the lien.

(3) The amount remaining due on the lien as of the date of the certificate.

(4) The date upon which each installment payable on the lien is due and the amount of each installment.

(c) A copy of the certification shall be sent by first-class mail to all parties to the proceeding at the time it is provided to the court. The filing of the certification or answer shall be considered as a general appearance.

(Amended by Stats. 1981, Ch. 139, Sec. 1.)






ARTICLE 4 - Pleadings

1250.310

The complaint shall contain all of the following:

(a) The names of all plaintiffs and defendants.

(b) A description of the property sought to be taken. The description may, but is not required to, indicate the nature or extent of the interest of the defendant in the property.

(c) If the plaintiff claims an interest in the property sought to be taken, the nature and extent of such interest.

(d) A statement of the right of the plaintiff to take by eminent domain the property described in the complaint. The statement shall include:

(1) A general statement of the public use for which the property is to be taken.

(2) An allegation of the necessity for the taking as required by Section 1240.030; where the plaintiff is a public entity, a reference to its resolution of necessity; where the plaintiff is a quasi-public entity within the meaning of Section 1245.320, a reference to the resolution adopted pursuant to Article 3 (commencing with Section 1245.310) of Chapter 4; where the plaintiff is a nonprofit hospital, a reference to the certificate required by Section 1260 of the Health and Safety Code; where the plaintiff is a public utility and relies on a certification of the State Energy Resources Conservation and Development Commission or a requirement of that commission that development rights be acquired, a reference to such certification or requirement.

(3) A reference to the statute that authorizes the plaintiff to acquire the property by eminent domain. Specification of the statutory authority may be in the alternative and may be inconsistent.

(e) A map or diagram portraying as far as practicable the property described in the complaint and showing its location in relation to the project for which it is to be taken.

(Amended by Stats. 1975, Ch. 1275.)



1250.320

(a) The answer shall include a statement of the nature and extent of the interest the defendant claims in the property described in the complaint.

(b) Where the defendant seeks compensation provided in Article 6 (commencing with Section 1263.510) (goodwill) of Chapter 9, the answer shall include a statement that the defendant claims compensation under Section 1263.510, but the answer need not specify the amount of such compensation.

(Added by Stats. 1975, Ch. 1275.)



1250.325

(a) A defendant may file a disclaimer at any time, whether or not he is in default, and the disclaimer supersedes an answer previously filed by the defendant. The disclaimer need not be in any particular form. It shall contain a statement that the defendant claims no interest in the property or in the compensation that may be awarded. Notwithstanding Section 1250.330, the disclaimer shall be signed by the defendant.

(b) Subject to subdivision (c), a defendant who has filed a disclaimer has no right to participate in further proceedings or to share in the compensation awarded.

(c) The court may implement the disclaimer by appropriate orders including, where justified, awarding costs and litigation expenses.

(Added by Stats. 1975, Ch. 1275.)



1250.330

Where a party is represented by an attorney, his pleading need not be verified but shall be signed by the attorney for the party. The signature of the attorney constitutes a certificate by him that he has read the pleading and that to the best of his knowledge, information, and belief there is ground to support it. If the pleading is not signed or is signed with intent to defeat the purposes of this section, it may be stricken.

(Added by Stats. 1975, Ch. 1275.)



1250.340

(a) Subject to subdivisions (b) and (c), the court may allow upon such terms and conditions as may be just an amendment or supplement to any pleading. In the case of an amendment or supplement to the complaint, such terms and conditions may include a change in the applicable date of valuation for the proceeding and an award of costs and litigation expenses which would not have been incurred had the proceeding as originally commenced been the same as the proceeding following such amendment or supplement.

(b) A public entity may add to the property sought to be taken only if it has adopted a resolution of necessity that satisfies the requirements of Article 2 (commencing with Section 1245.210) of Chapter 4 for the property to be added.

(c) Property previously sought to be taken may be deleted from the complaint only if the plaintiff has followed the procedure for partial abandonment of the proceeding as to that property.

(Added by Stats. 1975, Ch. 1275.)



1250.345

Subject to the power of the court to permit an amendment of the answer, if the defendant fails to object to the complaint, either by demurrer or answer, he is deemed to have waived the objection.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 5 - Objections to Right to Take

1250.350

A defendant may object to the plaintiff’s right to take, by demurrer or answer as provided in Section 430.30, on any ground authorized by Section 1250.360 or Section 1250.370. The demurrer or answer shall state the specific ground upon which the objection is taken and, if the objection is taken by answer, the specific facts upon which the objection is based. An objection may be taken on more than one ground, and the grounds may be inconsistent.

(Added by Stats. 1975, Ch. 1275.)



1250.360

Grounds for objection to the right to take, regardless of whether the plaintiff has adopted a resolution of necessity that satisfies the requirements of Article 2 (commencing with Section 1245.210) of Chapter 4, include:

(a) The plaintiff is not authorized by statute to exercise the power of eminent domain for the purpose stated in the complaint.

(b) The stated purpose is not a public use.

(c) The plaintiff does not intend to devote the property described in the complaint to the stated purpose.

(d) There is no reasonable probability that the plaintiff will devote the described property to the stated purpose within (1) seven years, or (2) 10 years where the property is taken pursuant to the Federal Aid Highway Act of 1973, or (3) such longer period as is reasonable.

(e) The described property is not subject to acquisition by the power of eminent domain for the stated purpose.

(f) The described property is sought to be acquired pursuant to Section 1240.410 (excess condemnation), 1240.510 (condemnation for compatible use), or 1240.610 (condemnation for more necessary public use), but the acquisition does not satisfy the requirements of those provisions.

(g) The described property is sought to be acquired pursuant to Section 1240.610 (condemnation for more necessary public use), but the defendant has the right under Section 1240.630 to continue the public use to which the property is appropriated as a joint use.

(h) Any other ground provided by law.

(Added by Stats. 1975, Ch. 1275.)



1250.370

In addition to the grounds listed in Section 1250.360, grounds for objection to the right to take where the plaintiff has not adopted a resolution of necessity that conclusively establishes the matters referred to in Section 1240.030 include:

(a) The plaintiff is a public entity and has not adopted a resolution of necessity that satisfies the requirements of Article 2 (commencing with Section 1245.210) of Chapter 4.

(b) The public interest and necessity do not require the proposed project.

(c) The proposed project is not planned or located in the manner that will be most compatible with the greatest public good and the least private injury.

(d) The property described in the complaint is not necessary for the proposed project.

(e) The plaintiff is a quasi-public entity within the meaning of Section 1245.320 and has not satisfied the requirements of Article 3 (commencing with Section 1245.310) of Chapter 4.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 6 - Settlement Offers and Alternative Dispute Resolution

1250.410

(a) At least 20 days prior to the date of the trial on issues relating to compensation, the plaintiff shall file with the court and serve on the defendant its final offer of compensation in the proceeding and the defendant shall file and serve on the plaintiff its final demand for compensation in the proceeding. The offer and the demand shall include all compensation required pursuant to this title, including compensation for loss of goodwill, if any, and shall state whether interest and costs are included. These offers and demands shall be the only offers and demands considered by the court in determining the entitlement, if any, to litigation expenses. Service shall be in the manner prescribed by Chapter 5 (commencing with Section 1010) of Title 14 of Part 2.

(b) If the court, on motion of the defendant made within 30 days after entry of judgment, finds that the offer of the plaintiff was unreasonable and that the demand of the defendant was reasonable viewed in the light of the evidence admitted and the compensation awarded in the proceeding, the costs allowed pursuant to Section 1268.710 shall include the defendant’s litigation expenses.

(c) In determining the amount of litigation expenses allowed under this section, the court shall consider the offer required to be made by the plaintiff pursuant to Section 7267.2 of the Government Code, any deposit made by the plaintiff pursuant to Chapter 6 (commencing with Section 1255.010), and any other written offers and demands filed and served before or during the trial.

(d) If timely made, the offers and demands as provided in subdivision (a) shall be considered by the court on the issue of determining an entitlement to litigation expenses.

(e) As used in this section, “litigation expenses” means the party’s reasonable attorney’s fees and costs, including reasonable expert witness and appraiser fees.

(Amended by Stats. 2006, Ch. 594, Sec. 1. Effective January 1, 2007.)



1250.420

The parties may by agreement refer a dispute that is the subject of an eminent domain proceeding for resolution by any of the following means:

(a) Mediation by a neutral mediator.

(b) Binding arbitration by a neutral arbitrator. The arbitration is subject to Chapter 12 (commencing with Section 1273.010).

(c) Nonbinding arbitration by a neutral arbitrator. The arbitrator’s decision in a nonbinding arbitration is final unless within 30 days after service of the arbitrator’s decision a party moves the court for a trial of the eminent domain proceeding. If the judgment in the eminent domain proceeding is not more favorable to the moving party, the court shall order that party to pay to the other parties the following nonrefundable costs and fees, unless the court finds in writing and on motion that the imposition of costs and fees would create such a substantial economic hardship as not to be in the interest of justice:

(1) All costs specified in Section 1033.5, limited to those incurred from the time of election of the trial de novo. Nothing in this subdivision affects the right of a defendant to recover costs otherwise allowable pursuant to Section 1268.710, incurred before election of a trial de novo, except that a defendant may recover the costs of determining the apportionment of the award made pursuant to subdivision (b) of Section 1260.220 whenever incurred.

(2) The reasonable costs of the services of expert witnesses who are not regular employees of any party, actually incurred and reasonably necessary in the preparation or trial of the case, limited to those incurred from the time of election of the trial de novo.

(3) The compensation paid by the parties to the arbitrator.

(Added by Stats. 2001, Ch. 428, Sec. 3. Effective January 1, 2002.)



1250.430

Notwithstanding any other statute or rule of court governing the date of trial of an eminent domain proceeding, on motion of a party the court may postpone the date of trial for a period that appears adequate to enable resolution of a dispute pursuant to alternative resolution procedures, if it is demonstrated to the satisfaction of the court that all of the following conditions are satisfied:

(a) The parties are actively engaged in alternative resolution of the dispute pursuant to Section 1250.420.

(b) The parties appear to be making progress toward resolution of the dispute without the need for a trial of the matter.

(c) The parties agree that additional time for the purpose of alternative dispute resolution is desirable.

(Added by Stats. 2001, Ch. 428, Sec. 4. Effective January 1, 2002.)









CHAPTER 6 - Deposit and Withdrawal of Probable Compensation; Possession Prior to Judgment

ARTICLE 1 - Deposit of Probable Compensation

1255.010

(a) At any time before entry of judgment, the plaintiff may deposit with the State Treasury the probable amount of compensation, based on an appraisal, that will be awarded in the proceeding. The appraisal upon which the deposit is based shall be one that satisfies the requirements of subdivision (b). The deposit may be made whether or not the plaintiff applies for an order for possession or intends to do so.

(b) Before making a deposit under this section, the plaintiff shall have an expert qualified to express an opinion as to the value of the property (1) make an appraisal of the property and (2) prepare a written statement of, or summary of the basis for, the appraisal. The statement or summary shall contain detail sufficient to indicate clearly the basis for the appraisal, including, but not limited to, all of the following information:

(A) The date of valuation, highest and best use, and applicable zoning of the property.

(B) The principal transactions, reproduction or replacement cost analysis, or capitalization analysis, supporting the appraisal.

(C) If the appraisal includes compensation for damages to the remainder, the compensation for the property and for damages to the remainder separately stated, and the calculations and a narrative explanation supporting the compensation, including any offsetting benefits.

(c) On noticed motion, or upon ex parte application in an emergency, the court may permit the plaintiff to make a deposit without prior compliance with subdivision (b) if the plaintiff presents facts by affidavit showing that (1) good cause exists for permitting an immediate deposit to be made, (2) an adequate appraisal has not been completed and cannot reasonably be prepared before making the deposit, and (3) the amount of the deposit to be made is not less than the probable amount of compensation that the plaintiff, in good faith, estimates will be awarded in the proceeding. In its order, the court shall require that the plaintiff comply with subdivision (b) within a reasonable time, to be specified in the order, and also that any additional amount of compensation shown by the appraisal required by subdivision (b) be deposited within that time.

(Amended by Stats. 2001, Ch. 428, Sec. 5. Effective January 1, 2002.)



1255.020

(a) On making a deposit pursuant to Section 1255.010, the plaintiff shall serve a notice of deposit on all parties who have appeared in the proceeding and file with the court a proof of service together with the notice of deposit. The plaintiff shall so serve parties who appear thereafter on their appearance. The notice of deposit shall state that a deposit has been made and the date and the amount of the deposit. Service of the notice of deposit shall be made in the manner provided in Section 1255.450 for service of an order for possession.

(b) The notice of deposit shall be accompanied by a written statement or summary of the basis for the appraisal referred to in Section 1255.010.

(c) If the plaintiff has obtained an order under Section 1255.010 deferring completion of the written statement or summary, the plaintiff:

(1) On making the deposit, shall comply with subdivision (a) and include with the notice a copy of all affidavits on which the order was based.

(2) Upon completion of the written statement or summary, shall comply with subdivision (b).

(Amended by Stats. 1990, Ch. 1491, Sec. 10.)



1255.030

(a) At any time after a deposit has been made pursuant to this article, the court shall, upon motion of the plaintiff or of any party having an interest in the property for which the deposit was made, determine or redetermine whether the amount deposited is the probable amount of compensation that will be awarded in the proceeding. The motion shall be supported with detail sufficient to indicate clearly the basis for the motion, including, but not limited to, the following information to the extent relevant to the motion:

(1) The date of valuation, highest and best use, and applicable zoning of the property.

(2) The principal transactions, reproduction or replacement cost analysis, or capitalization analysis, supporting the motion.

(3) The compensation for the property and for damages to the remainder separately stated, and the calculations and a narrative explanation supporting the compensation, including any offsetting benefits.

(b) If the plaintiff has not taken possession of the property and the court determines that the probable amount of compensation exceeds the amount deposited, the court may order the plaintiff to increase the deposit or may deny the plaintiff possession of the property until the amount deposited has been increased to the amount specified in the order.

(c) If the plaintiff has taken possession of the property and the court determines that the probable amount of compensation exceeds the amount deposited, the court shall order the amount deposited to be increased to the amount determined to be the probable amount of compensation. If the amount on deposit is not increased accordingly within 30 days from the date of the court’s order, or any longer time as the court may have allowed at the time of making the order, the defendant may serve on the plaintiff a notice of election to treat that failure as an abandonment of the proceeding. If the plaintiff does not cure its failure within 10 days after receipt of such notice, the court shall, upon motion of the defendant, enter judgment dismissing the proceeding and awarding the defendant his or her litigation expenses and damages as provided in Sections 1268.610 and 1268.620.

(d) After any amount deposited pursuant to this article has been withdrawn by a defendant, the court may not determine or redetermine the probable amount of compensation to be less than the total amount already withdrawn. Nothing in this subdivision precludes the court from making a determination or redetermination that probable compensation is greater than the amount withdrawn.

(e) If the court determines that the amount deposited exceeds the probable amount of compensation, it may permit the plaintiff to withdraw the excess not already withdrawn by the defendant.

(f) The plaintiff may at any time increase the amount deposited without making a motion under this section. In that case, notice of the increase shall be served as provided in subdivision (a) of Section 1255.020.

(Amended by Stats. 2001, Ch. 428, Sec. 6. Effective January 1, 2002.)



1255.040

(a)  If the plaintiff has not made a deposit that satisfies the requirements of this article and the property includes a dwelling containing not more than two residential units and the dwelling or one of its units is occupied as his or her residence by a defendant, the defendant may serve notice on the plaintiff requiring a deposit of the probable amount of compensation that will be awarded in the proceeding. The notice shall specify the date by which the defendant desires the deposit to be made. The date shall not be earlier than 30 days after the date of service of the notice and may be any later date.

(b) If the plaintiff deposits the probable amount of compensation, determined or redetermined as provided in this article, on or before the date specified by the defendant, the plaintiff may obtain an order for possession that authorizes the plaintiff to take possession of the property 30 days after the date for the deposit specified by the defendant or any later date as the plaintiff may request.

(c) Notwithstanding Section 1268.310, if the deposit is not made on or before the date specified by the defendant or such later date as the court specifies on motion and good cause shown by the plaintiff, the compensation awarded to the defendant in the proceeding shall draw legal interest from that date. The defendant is entitled to the full amount of such interest without offset for rents or other income received by him or her or the value of his or her continued possession of the property.

(d) If the proceeding is abandoned by the plaintiff, the interest under subdivision (c) may be recovered as costs in the proceeding in the manner provided for the recovery of litigation expenses under Section 1268.610. If, in the proceeding, the court or a jury verdict eventually determines the compensation that would have been awarded to the defendant, then the interest shall be computed on the amount of the award. If no determination is ever made, then the interest shall be computed on the probable amount of compensation as determined by the court.

(e) The serving of a notice pursuant to this section constitutes a waiver by operation of law, conditioned upon subsequent deposit by the plaintiff of the probable amount of compensation, of all claims and defenses in favor of the defendant except his or her claim for greater compensation.

(f) Notice of a deposit made under this section shall be served as provided by subdivision (a) of Section 1255.020. The defendant may withdraw the deposit as provided in Article 2 (commencing with Section 1255.210).

(g) No notice may be served by a defendant under subdivision (a) after entry of judgment unless the judgment is reversed, vacated, or set aside and no other judgment has been entered at the time the notice is served.

(Amended by Stats. 2006, Ch. 594, Sec. 2. Effective January 1, 2007.)



1255.050

If the property to be taken is subject to a leasehold interest and the plaintiff has not made a deposit that satisfies the requirements of this article, the lessor may serve notice on the plaintiff requiring a deposit of the probable amount of compensation that will be awarded in the proceeding in the same manner and subject to the same procedures and conditions as a motion pursuant to Section 1255.040 except that, if the plaintiff fails to make the deposit, the interest awarded shall be offset by the lessor’s net rental profits on the property.

(Added by Stats. 1975, Ch. 1275.)



1255.060

(a) The amount deposited or withdrawn pursuant to this chapter may not be given in evidence or referred to in the trial of the issue of compensation.

(b) In the trial of the issue of compensation, an appraisal report, written statement and summary of an appraisal, or other statement made in connection with a deposit or withdrawal pursuant to this chapter may not be considered to be an admission of any party.

(c) Upon objection of the party at whose request an appraisal report, written statement and summary of the appraisal, or other statement was made in connection with a deposit or withdrawal pursuant to this chapter, the person who made the report or statement and summary or other statement may not be called at the trial on the issue of compensation by any other party to give an opinion as to compensation. If the person who prepared the report, statement and summary, or other statement is called at trial to give an opinion as to compensation, the report, statement and summary, or other statement may be used for impeachment of the witness.

(Amended by Stats. 2002, Ch. 295, Sec. 2. Effective January 1, 2003.)



1255.070

In lieu of depositing the money with the State Treasury as provided in Section 1255.010, upon written request of the plaintiff, the court shall order the money be deposited in the county treasury. If money is deposited in the State Treasury pursuant to Section 1255.010, it shall be held, invested, deposited, and disbursed in the manner specified in Article 10 (commencing with Section 16429) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code, and interest earned or other increment derived from its investment shall be apportioned and disbursed in the manner specified in that article. As between the parties to the proceeding, money deposited pursuant to this article shall remain at the risk of the plaintiff until paid or made payable to the defendant by order of the court.

(Amended by Stats. 1990, Ch. 1491, Sec. 11.)



1255.075

(a) Prior to entry of judgment, a defendant who has an interest in the property for which a deposit has been made under this chapter may, upon notice to the other parties to the proceeding, move the court to have all of such deposit invested for the benefit of the defendants.

(b) At the hearing on the motion, the court shall consider the interests of the parties and the effect that investment would have upon them. The court may, in its discretion, if it finds that the interests of justice will be served, grant the motion subject to such terms and conditions as are appropriate under the circumstances of the case.

(c) An investment under this section shall be specified by the court and shall be limited to United States government obligations or interest-bearing accounts in an institution whose accounts are insured by an agency of the federal government.

(d) The investment of the deposit has the same consequences as if the deposit has been withdrawn under this chapter.

(Added by Stats. 1975, Ch. 1275.)



1255.080

By depositing the probable compensation pursuant to this article, the plaintiff does not waive the right to appeal from the judgment, the right to move to abandon, or the right to request a new trial.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 2 - Withdrawal of Deposit

1255.210

Prior to entry of judgment, any defendant may apply to the court for the withdrawal of all or any portion of the amount deposited. The application shall be verified, set forth the applicant’s interest in the property, and request withdrawal of a stated amount. The applicant shall serve a copy of the application on the plaintiff.

(Added by Stats. 1975, Ch. 1275.)



1255.220

Subject to the requirements of this article, the court shall order the amount requested in the application, or such portion of that amount as the applicant is entitled to receive, to be paid to the applicant.

(Added by Stats. 1975, Ch. 1275.)



1255.230

(a) No withdrawal may be ordered until 20 days after service on the plaintiff of a copy of the application or until the time for all objections has expired, whichever is later.

(b) Within the 20-day period, the plaintiff may file objections to withdrawal on any one or more of the following grounds:

(1) Other parties to the proceeding are known or believed to have interests in the property.

(2) An undertaking should be filed by the applicant as provided in Section 1255.240 or 1255.250.

(3) The amount of an undertaking filed by the applicant under this chapter or the sureties thereon are insufficient.

(c) If an objection is filed on the ground that other parties are known or believed to have interests in the property, the plaintiff shall serve or attempt to serve on such other parties a notice that they may appear within 10 days after such service and object to the withdrawal. The notice shall advise such parties that their failure to object will result in waiver of any rights against the plaintiff to the extent of the amount withdrawn. The notice shall be served in the manner provided in Section 1255.450 for service of an order for possession. The plaintiff shall file, and serve on the applicant, a report setting forth (1) the names of the parties upon whom the notice was served and the dates of service and (2) the names and last known addresses of the other parties who are known or believed to have interests in the property but who were not so served. The applicant may serve parties whom the plaintiff has been unable to serve. Parties served in the manner provided in Section 1255.450 shall have no claim against the plaintiff for compensation to the extent of the amount withdrawn by all applicants. The plaintiff shall remain liable to parties having an interest of record who are not so served but, if such liability is enforced, the plaintiff shall be subrogated to the rights of such parties under Section 1255.280.

(d) If any party objects to the withdrawal, or if the plaintiff so requests, the court shall determine, upon hearing, the amounts to be withdrawn, if any, and by whom.

(Added by Stats. 1975, Ch. 1275.)



1255.240

(a) If the court determines that an applicant is entitled to withdraw any portion of a deposit that another party claims or to which another person may be entitled, the court may require the applicant, before withdrawing such portion, to file an undertaking. The undertaking shall secure payment to such party or person of any amount withdrawn that exceeds the amount to which the applicant is entitled as finally determined in the proceeding, together with interest as provided in Section 1255.280. If withdrawal is permitted notwithstanding the lack of personal service of the application for withdrawal upon any party to the proceeding, the court may also require that the undertaking indemnify the plaintiff against any liability it may incur under Section 1255.230. The undertaking shall be in such amount as is fixed by the court, but if executed by an admitted surety insurer the amount shall not exceed the portion claimed by the adverse claimant or appearing to belong to another person. If executed by two or more sufficient sureties, the amount shall not exceed double such portion.

(b) If the undertaking is required primarily because of an issue as to title between the applicant and another party or person, the applicant filing the undertaking is not entitled to recover the premium reasonably paid for the undertaking as a part of the recoverable costs in the eminent domain proceeding.

(Amended by Stats. 1982, Ch. 517, Sec. 182.)



1255.250

(a) If the amount originally deposited is increased pursuant to Section 1255.030 and the total amount sought to be withdrawn exceeds the amount of the original deposit, the applicant, or each applicant if there are two or more, shall file an undertaking. The undertaking shall be in favor of the plaintiff and shall secure repayment of any amount withdrawn that exceeds the amount to which the applicant is entitled as finally determined in the eminent domain proceeding, together with interest as provided in Section 1255.280. If the undertaking is executed by an admitted surety insurer, the undertaking shall be in the amount by which the total amount to be withdrawn exceeds the amount originally deposited. If the undertaking is executed by two or more sufficient sureties, the undertaking shall be in double such amount, but the maximum amount that may be recovered from such sureties is the amount by which the total amount to be withdrawn exceeds the amount originally deposited.

(b) If there are two or more applicants, the applicants, in lieu of filing separate undertakings, may jointly file a single undertaking in the amount required by subdivision (a).

(Amended by Stats. 1982, Ch. 517, Sec. 183.)



1255.260

If any portion of the money deposited pursuant to this chapter is withdrawn, the receipt of any such money shall constitute a waiver by operation of law of all claims and defenses in favor of the persons receiving such payment except a claim for greater compensation.

(Added by Stats. 1975, Ch. 1275.)



1255.280

(a) Any amount withdrawn by a party pursuant to this article in excess of the amount to which he is entitled as finally determined in the eminent domain proceeding shall be paid to the parties entitled thereto. The court shall enter judgment accordingly.

(b) The judgment so entered shall not include interest except in the following cases:

(1) Any amount that is to be paid to a defendant shall include legal interest from the date of its withdrawal by another defendant.

(2) If the amount originally deposited by a plaintiff was increased pursuant to Section 1255.030 on motion of a party obligated to pay under this section, any amount that is attributable to such increase and that is to be repaid to the plaintiff shall include legal interest from the date of its withdrawal.

(c) If the judgment so entered is not paid within 30 days after its entry, the court may, on motion, enter judgment against the sureties, if any, for the amount of such judgment.

(d) The court may, in its discretion and with such security, if any, as it deems appropriate, grant a party obligated to pay under this section a stay of execution for any amount to be paid to a plaintiff. Such stay of execution shall not exceed one year following entry of judgment under this section.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 3 - Possession Prior to Judgment

1255.410

(a) At the time of filing the complaint or at any time after filing the complaint and prior to entry of judgment, the plaintiff may move the court for an order for possession under this article, demonstrating that the plaintiff is entitled to take the property by eminent domain and has deposited pursuant to Article 1 (commencing with Section 1255.010) an amount that satisfies the requirements of that article.

The motion shall describe the property of which the plaintiff is seeking to take possession, which description may be by reference to the complaint, and shall state the date after which the plaintiff is seeking to take possession of the property. The motion shall include a statement substantially in the following form: “You have the right to oppose this motion for an order of possession of your property. If you oppose this motion you must serve the plaintiff and file with the court a written opposition to the motion within 30 days from the date you were served with this motion.” If the written opposition asserts a hardship, it shall be supported by a declaration signed under penalty of perjury stating facts supporting the hardship.

(b) The plaintiff shall serve a copy of the motion on the record owner of the property and on the occupants, if any. The plaintiff shall set the court hearing on the motion not less than 60 days after service of the notice of motion on the record owner of unoccupied property. If the property is lawfully occupied by a person dwelling thereon or by a farm or business operation, service of the notice of motion shall be made not less than 90 days prior to the hearing on the motion.

(c) Not later than 30 days after service of the plaintiff’s motion seeking to take possession of the property, any defendant or occupant of the property may oppose the motion in writing by serving the plaintiff and filing with the court the opposition. If the written opposition asserts a hardship, it shall be supported by a declaration signed under penalty of perjury stating facts supporting the hardship. The plaintiff shall serve and file any reply to the opposition not less than 15 days before the hearing.

(d) (1) If the motion is not opposed within 30 days of service on each defendant and occupant of the property, the court shall make an order for possession of the property if the court finds each of the following:

(A) The plaintiff is entitled to take the property by eminent domain.

(B) The plaintiff has deposited pursuant to Article 1 (commencing with Section 1255.010) an amount that satisfies the requirements of that article.

(2) If the motion is opposed by a defendant or occupant within 30 days of service, the court may make an order for possession of the property upon consideration of the relevant facts and any opposition, and upon completion of a hearing on the motion, if the court finds each of the following:

(A) The plaintiff is entitled to take the property by eminent domain.

(B) The plaintiff has deposited pursuant to Article 1 (commencing with Section 1255.010) an amount that satisfies the requirements of that article.

(C) There is an overriding need for the plaintiff to possess the property prior to the issuance of final judgment in the case, and the plaintiff will suffer a substantial hardship if the application for possession is denied or limited.

(D) The hardship that the plaintiff will suffer if possession is denied or limited outweighs any hardship on the defendant or occupant that would be caused by the granting of the order of possession.

(e) (1) Notwithstanding the time limits for notice prescribed by this section and Section 1255.450, a court may issue an order of possession upon an ex parte application by a water, wastewater, gas, electric, or telephone utility, as the court deems appropriate under the circumstances of the case, if the court finds each of the following:

(A) An emergency exists and as a consequence the utility has an urgent need for possession of the property. For purposes of this section, an emergency is defined to include, but is not limited to, a utility’s urgent need to protect the public’s health and safety or the reliability of utility service.

(B) An emergency order of possession will not displace or unreasonably affect any person in actual and lawful possession of the property to be taken or the larger parcel of which it is a part.

(2) Not later than 30 days after service of the order authorizing the plaintiff to take possession of the property, any defendant or occupant of the property may move for relief from an emergency order of possession that has been issued under this subdivision. The court may modify, stay, or vacate the order upon consideration of the relevant facts and any objections raised, and upon completion of a hearing if requested.

(Amended by Stats. 2007, Ch. 436, Sec. 1. Effective January 1, 2008.)



1255.440

If an order has been made under Section 1255.410 authorizing the plaintiff to take possession of property and the court subsequently determines that the conditions specified in Section 1255.410 for issuance of the order are not satisfied, the court shall vacate the order.

(Added by Stats. 1975, Ch. 1275.)



1255.450

(a) As used in this section, “record owner” means the owner of the legal or equitable title to the fee or any lesser interest in property as shown by recorded deeds or other recorded instruments.

(b) The plaintiff shall serve a copy of the order for possession issued under Section 1255.410 on the record owner of the property and on the occupants, if any. If the property is lawfully occupied by a person dwelling thereon or by a farm or business operation, service shall be made not less than 30 days prior to the time possession is to be taken pursuant to the order. In all other cases, service shall be made not less than 10 days prior to the time possession is to be taken pursuant to the order. Service may be made with or following service of summons.

(c) At least 30 days prior to the time possession is taken pursuant to an order for possession made pursuant to Section 1255.040, 1255.050, or 1255.460, the plaintiff shall serve a copy of the order on the record owner of the property and on the occupants, if any.

(d) Service of the order shall be made by personal service except that:

(1) If the person on whom service is to be made has previously appeared in the proceeding or been served with summons in the proceeding, service of the order may be made by mail upon that person and his or her attorney of record, if any.

(2) If the person on whom service is to be made resides out of the state, or has departed from the state or cannot with due diligence be found within the state, service of the order may be made by registered or certified mail addressed to that person at his or her last known address.

(e) When the record owner cannot be located, the court may, for good cause shown on ex parte application, authorize the plaintiff to take possession of unoccupied property without serving a copy of the order for possession upon a record owner.

(f) A single service upon or mailing to one of several persons having a common business or residence address is sufficient.

(Amended by Stats. 2006, Ch. 594, Sec. 6. Effective January 1, 2007.)



1255.460

An order for possession issued pursuant to Section 1255.410 shall:

(a) Recite that it has been made under this section.

(b) Describe the property to be acquired, which description may be by reference to the complaint.

(c) State the date after which plaintiff is authorized to take possession of the property.

(Amended by Stats. 2006, Ch. 594, Sec. 7. Effective January 1, 2007.)



1255.470

By taking possession pursuant to this chapter, the plaintiff does not waive the right to appeal from the judgment, the right to move to abandon, or the right to request a new trial.

(Added by Stats. 1975, Ch. 1275.)



1255.480

Nothing in this article limits the right of a public entity to exercise its police power in emergency situations.

(Added by Stats. 1975, Ch. 1275.)









CHAPTER 7 - Discovery; Exchange of Valuation Data

ARTICLE 1 - Discovery

1258.010

The provisions of this chapter supplement but do not replace, restrict, or prevent the use of discovery procedures or limit the matters that are discoverable in eminent domain proceedings.

(Added by Stats. 1975, Ch. 1275.)



1258.020

(a) Notwithstanding any other statute or any court rule relating to discovery, proceedings pursuant to subdivision (b) may be had without requirement of court order and may proceed until not later than 20 days prior to the day set for trial of the issue of compensation.

(b) A party to an exchange of lists of expert witnesses and statements of valuation data pursuant to Article 2 (commencing with Section 1258.210) or pursuant to court rule as provided in Section 1258.300 may after the time of the exchange obtain discovery from the other party to the exchange and from any person listed by him as an expert witness.

(c) The court, upon noticed motion by the person subjected to discovery pursuant to subdivision (b), may make any order that justice requires to protect such person from annoyance, embarrassment, or oppression.

(Amended by Stats. 1992, Ch. 876, Sec. 8. Effective January 1, 1993.)



1258.030

Nothing in this chapter makes admissible any evidence that is not otherwise admissible or permits a witness to base an opinion on any matter that is not a proper basis for such an opinion.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 2 - Exchange of Valuation Data

1258.210

(a) Not later than the 10th day after the trial date is selected, any party may file and serve on any other party a demand to exchange lists of expert witnesses and statements of valuation data. Thereafter, the court may, upon noticed motion and a showing of good cause, permit any party to serve such a demand upon any other party.

(b) The demand shall:

(1) Describe the property to which it relates, which description may be by reference to the complaint.

(2) Include a statement in substantially the following form: “You are required to serve and deposit with the clerk of court a list of expert witnesses and statements of valuation data in compliance with Article 2 (commencing with Section 1258.210) of Chapter 7 of Title 7 of Part 3 of the Code of Civil Procedure not later than the date of exchange to be set in accordance with that article. Except as otherwise provided in that article, your failure to do so will constitute a waiver of your right to call unlisted expert witnesses during your case in chief and of your right to introduce on direct examination during your case in chief any matter that is required to be, but is not, set forth in your statements of valuation data.”

(Added by Stats. 1975, Ch. 1275.)



1258.220

(a) For the purposes of this article, the “date of exchange” is the date agreed to for the exchange of their lists of expert witnesses and statements of valuation data by the party who served a demand and the party on whom the demand was served or, failing agreement, a date 90 days prior to commencement of the trial on the issue of compensation or the date set by the court on noticed motion of either party establishing good cause therefor.

(b) Notwithstanding subdivision (a), unless otherwise agreed to by the parties, the date of exchange shall not be earlier than nine months after the date of commencement of the proceeding.

(Amended by Stats. 2001, Ch. 428, Sec. 7. Effective January 1, 2002.)



1258.230

(a) Not later than the date of exchange:

(1) Each party who served a demand and each party upon whom a demand was served shall deposit with the clerk of the court a list of expert witnesses and statements of valuation data.

(2) A party who served a demand shall serve his list and statements upon each party on whom he served his demand.

(3) Each party on whom a demand was served shall serve his list and statements upon the party who served the demand.

(b) The clerk of the court shall make an entry in the register of actions for each list of expert witnesses and statement of valuation data deposited with him pursuant to this article. The lists and statements shall not be filed in the proceeding, but the clerk shall make them available to the court at the commencement of the trial for the limited purpose of enabling the court to apply the provisions of this article. Unless the court otherwise orders, the clerk shall, at the conclusion of the trial, return all lists and statements to the attorneys for the parties who deposited them. Lists or statements ordered by the court to be retained may thereafter be destroyed or otherwise disposed of in accordance with the provisions of law governing the destruction or disposition of exhibits introduced in the trial.

(Added by Stats. 1975, Ch. 1275.)



1258.240

The list of expert witnesses shall include the name, business or residence address, and business, occupation, or profession of each person intended to be called as an expert witness by the party and a statement of the subject matter to which his testimony relates.

(Added by Stats. 1975, Ch. 1275.)



1258.250

A statement of valuation data shall be exchanged for each person the party intends to call as a witness to testify to his opinion as to any of the following matters:

(a) The value of the property being taken.

(b) The amount of the damage, if any, to the remainder of the larger parcel from which such property is taken.

(c) The amount of the benefit, if any, to the remainder of the larger parcel from which such property is taken.

(d) The amount of any other compensation required to be paid by Chapter 9 (commencing with Section 1263.010) or Chapter 10 (commencing with Section 1265.010).

(Added by Stats. 1975, Ch. 1275.)



1258.260

(a) The statement of valuation data shall give the name and business or residence address of the witness and shall include a statement whether the witness will testify to an opinion as to any of the matters listed in Section 1258.250 and, as to each matter upon which the witness will give an opinion, what that opinion is and the following items to the extent that the opinion is based on them:

(1) The interest being valued.

(2) The date of valuation used by the witness.

(3) The highest and best use of the property.

(4) The applicable zoning and the opinion of the witness as to the probability of any change in zoning.

(5) The sales, contracts to sell and purchase, and leases supporting the opinion.

(6) The cost of reproduction or replacement of the existing improvements on the property, the depreciation or obsolescence the improvements have suffered, and the method of calculation used to determine depreciation.

(7) The gross income from the property, the deductions from gross income, and the resulting net income; the reasonable net rental value attributable to the land and existing improvements, and the estimated gross rental income and deductions upon which the reasonable net rental value is computed; the rate of capitalization used; and the value indicated by the capitalization.

(8) If the property is a portion of a larger parcel, a description of the larger parcel and its value.

(9) If the opinion concerns loss of goodwill, the method used to determine the loss, and a summary of the data supporting the opinion.

(b) With respect to each sale, contract, or lease listed under paragraph (5) of subdivision (a), the statement of valuation data shall give:

(1) The names and business or residence addresses, if known, of the parties to the transaction.

(2) The location of the property subject to the transaction.

(3) The date of the transaction.

(4) If recorded, the date of recording and the volume and page or other identification of the record of the transaction.

(5) The price and other terms and circumstances of the transaction. In lieu of stating the terms contained in any contract, lease, or other document, the statement may, if the document is available for inspection by the adverse party, state the place where and the times when it is available for inspection.

(6) The total area and shape of the property subject to the transaction.

(c) If any opinion referred to in Section 1258.250 is based in whole or in substantial part upon the opinion of another person, the statement of valuation data shall include the name and business or residence address of that other person, his business, occupation, or profession, and a statement as to the subject matter to which his or her opinion relates.

(d) Except when an appraisal report is used as a statement of valuation data as permitted by subdivision (e), the statement of valuation data shall include a statement, signed by the witness, that the witness has read the statement of valuation data and that it fairly and correctly states his or her opinions and knowledge as to the matters therein stated.

(e) An appraisal report that has been prepared by the witness which includes the information required to be included in a statement of valuation data may be used as a statement of valuation data under this article.

(Amended by Stats. 2001, Ch. 428, Sec. 8. Effective January 1, 2002.)



1258.270

(a) A party who is required to exchange lists of expert witnesses and statements of valuation data shall diligently give notice to the parties upon whom his list and statements were served if, after service of his list and statements, he:

(1) Determines to call an expert witness not included in his list of expert witnesses to testify on direct examination during his case in chief;

(2) Determines to have a witness called by him testify on direct examination during his case in chief to any opinion or data required to be listed in the statement of valuation data for that witness but which was not so listed; or

(3) Discovers any data required to be listed in a statement of valuation data but which was not so listed.

(b) The notice required by subdivision (a) shall include the information specified in Sections 1258.240 and 1258.260 and shall be in writing; but such notice is not required to be in writing if it is given after the commencement of the trial.

(Added by Stats. 1975, Ch. 1275.)



1258.280

Except as provided in Section 1258.290, upon objection of a party who has served his list of expert witnesses and statements of valuation data in compliance with Section 1258.230:

(a) No party required to serve a list of expert witnesses on the objecting party may call an expert witness to testify on direct examination during his case in chief unless the information required by Section 1258.240 for such witness is included in the list served.

(b) No party required to serve statements of valuation data on the objecting party may call a witness to testify on direct examination during his case in chief to his opinion on any matter listed in Section 1258.250 unless a statement of valuation data for such witness was served.

(c) No witness called by a party required to serve statements of valuation data on the objecting party may testify on direct examination during the case in chief of the party who called him to any opinion or data required to be listed in the statement of valuation data for such witness unless such opinion or data is listed in the statement served except that testimony that is merely an explanation or elaboration of data so listed is not inadmissible under this subdivision.

(Added by Stats. 1975, Ch. 1275.)



1258.290

(a) The court may, upon such terms as may be just (including but not limited to continuing the trial for a reasonable period of time and awarding costs and litigation expenses), permit a party to call a witness, or permit a witness called by a party to testify to an opinion or data on direct examination, during the party’s case in chief where such witness, opinion, or data is required to be, but is not, included in such party’s list of expert witnesses or statements of valuation data if the court finds that such party has made a good faith effort to comply with Sections 1258.210 to 1258.260, inclusive, that he has complied with Section 1258.270, and that by the date of exchange he:

(1) Would not in the exercise of reasonable diligence have determined to call such witness or discovered or listed such opinion or data; or

(2) Failed to determine to call such witness or to discover or list such opinion or data through mistake, inadvertence, surprise, or excusable neglect.

(b) In making a determination under this section, the court shall take into account the extent to which the opposing party has relied upon the list of expert witnesses and statements of valuation data and will be prejudiced if the witness is called or the testimony concerning such opinion or data is given.

(Added by Stats. 1975, Ch. 1275.)



1258.300

The superior court in any county may provide by court rule a procedure for the exchange of valuation data which shall be used in lieu of the procedure provided by this article if the Judicial Council finds that such procedure serves the same purpose and is an adequate substitute for the procedure provided by this article.

(Added by Stats. 1975, Ch. 1275.)









CHAPTER 8 - Procedures for Determining Right to Take and Compensation

ARTICLE 1 - General Provisions

1260.010

Proceedings under this title take precedence over all other civil actions in the matter of setting the same for hearing or trial in order that such proceedings shall be quickly heard and determined.

(Added by Stats. 1975, Ch. 1275.)



1260.020

(a) If proceedings to acquire the same property are consolidated, the court shall first determine whether the public uses for which the property is sought are compatible within the meaning of Article 6 (commencing with Section 1240.510) of Chapter 3. If the court determines that the uses are compatible, it shall permit the proceeding to continue with the plaintiffs acting jointly. The court shall apportion the obligation to pay any award in the proceeding in proportion to the use, damage, and benefits attributable to each plaintiff.

(b) If the court determines pursuant to subdivision (a) that the uses are not all compatible, it shall further determine which of the uses is the more necessary public use within the meaning of Article 7 (commencing with Section 1240.610) of Chapter 3. The court shall permit the plaintiff alleging the more necessary public use, along with any other plaintiffs alleging compatible public uses under subdivision (a), to continue the proceeding. The court shall dismiss the proceeding as to the other plaintiffs.

(Added by Stats. 1975, Ch. 1275.)



1260.030

(a) If there is a dispute between plaintiff and defendant whether particular property is an improvement pertaining to the realty, either party may, not later than 30 days prior to the date specified in an order for possession of the property, move the court for a determination whether the property is an improvement pertaining to the realty.

(b) A motion under this section shall be heard not sooner than 10 days and not later than 20 days after service of notice of the motion. At the hearing, the court may consider any relevant evidence, including a view of the premises and property, in making its determinations.

(Added by Stats. 1975, Ch. 1275.)



1260.040

(a) If there is a dispute between plaintiff and defendant over an evidentiary or other legal issue affecting the determination of compensation, either party may move the court for a ruling on the issue. The motion shall be made not later than 60 days before commencement of trial on the issue of compensation. The motion shall be heard by the judge assigned for trial of the case.

(b) Notwithstanding any other statute or rule of court governing the date of final offers and demands of the parties and the date of trial of an eminent domain proceeding, the court may postpone those dates for a period sufficient to enable the parties to engage in further proceedings before trial in response to its ruling on the motion.

(c) This section supplements, and does not replace any other pretrial or trial procedure otherwise available to resolve an evidentiary or other legal issue affecting the determination of compensation.

(Added by Stats. 2001, Ch. 428, Sec. 9. Effective January 1, 2002.)






ARTICLE 2 - Contesting Right to Take

1260.110

(a) Where objections to the right to take are raised, unless the court orders otherwise, they shall be heard and determined prior to the determination of the issue of compensation.

(b) The court may, on motion of any party, after notice and hearing, specially set such objections for trial.

(Added by Stats. 1975, Ch. 1275.)



1260.120

(a) The court shall hear and determine all objections to the right to take.

(b) If the court determines that the plaintiff has the right to acquire by eminent domain the property described in the complaint, the court shall so order.

(c) If the court determines that the plaintiff does not have the right to acquire by eminent domain any property described in the complaint, it shall order either of the following:

(1) Immediate dismissal of the proceeding as to that property.

(2) Conditional dismissal of the proceeding as to that property unless such corrective and remedial action as the court may prescribe has been taken within the period prescribed by the court in the order. An order made under this paragraph may impose such limitations and conditions as the court determines to be just under the circumstances of the particular case including the requirement that the plaintiff pay to the defendant all or part of the reasonable litigation expenses necessarily incurred by the defendant because of the plaintiff’s failure or omission which constituted the basis of the objection to the right to take.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 3 - Procedures Relating to Determination of Compensation

1260.210

(a) The defendant shall present his evidence on the issue of compensation first and shall commence and conclude the argument.

(b) Except as otherwise provided by statute, neither the plaintiff nor the defendant has the burden of proof on the issue of compensation.

(Added by Stats. 1975, Ch. 1275.)



1260.220

(a) Except as provided in subdivision (b), where there are divided interests in property acquired by eminent domain, the value of each interest and the injury, if any, to the remainder of such interest shall be separately assessed and compensation awarded therefor.

(b) The plaintiff may require that the amount of compensation be first determined as between plaintiff and all defendants claiming an interest in the property. Thereafter, in the same proceeding, the trier of fact shall determine the respective rights of the defendants in and to the amount of compensation awarded and shall apportion the award accordingly. Nothing in this subdivision limits the right of a defendant to present during the first stage of the proceeding evidence of the value of, or injury to, the property or the defendant’s interest in the property; and the right of a defendant to present evidence during the second stage of the proceeding is not affected by the failure to exercise the right to present evidence during the first stage of the proceeding.

(Amended by Stats. 1978, Ch. 294.)



1260.230

As far as practicable, the trier of fact shall assess separately each of the following:

(a) Compensation for the property taken as required by Article 4 (commencing with Section 1263.310) of Chapter 9.

(b) Where the property acquired is part of a larger parcel:

(1) The amount of the damage, if any, to the remainder as required by Article 5 (commencing with Section 1263.410) of Chapter 9.

(2) The amount of the benefit, if any, to the remainder as required by Article 5 (commencing with Section 1263.410) of Chapter 9.

(c) Compensation for loss of goodwill, if any, as required by Article 6 (commencing with Section 1263.510) of Chapter 9.

(Added by Stats. 1975, Ch. 1275.)



1260.240

Where any persons unknown or any deceased persons or the heirs and devisees of any deceased persons have been properly joined as defendants but have not appeared either personally or by a personal representative, the court shall determine the extent of the interests of such defendants in the property taken or in the remainder if the property taken is part of a larger parcel and the compensation to be awarded for such interests. The court may determine the extent and value of the interests of all such defendants in the aggregate without apportionment between the respective defendants. In any event, in the case of deceased persons, the court shall determine only the extent and value of the interest of the decedent and shall not determine the extent and value of the separate interests of the heirs and devisees in such decedent’s interest.

(Added by Stats. 1975, Ch. 1275.)



1260.250

(a) In a county where both the auditor and the tax collector are elected officials, the court shall by order give the auditor or tax collector the legal description of the property sought to be taken and direct the auditor or tax collector to certify to the court the information required by subdivision (c), and the auditor or tax collector shall promptly certify the required information to the court. In all other counties, the court shall by order give the tax collector the legal description of the property sought to be taken and direct the tax collector to certify to the court the information required by subdivision (c), and the tax collector shall promptly certify the required information to the court.

(b) The court order shall be made on or before the earliest of the following dates:

(1) The date the court makes an order for possession.

(2) The date set for trial.

(3) The date of entry of judgment.

(c) The court order shall require certification of the following information:

(1) The current assessed value of the property together with its assessed identification number.

(2) All unpaid taxes on the property, and any penalties and costs that have accrued thereon while on the secured roll, levied for prior tax years that constitute a lien on the property.

(3) All unpaid taxes on the property, and any penalties and costs that have accrued thereon while on the secured roll, levied for the current tax year that constitute a lien on the property prorated to, but not including, the date of apportionment determined pursuant to Section 5082 of the Revenue and Taxation Code or the date of trial, whichever is earlier. If the amount of the current taxes is not ascertainable at the time of proration, the amount shall be estimated and computed based on the assessed value for the current assessment year and the tax rate levied on the property for the immediately prior tax year.

(4) The actual or estimated amount of taxes on the property that are or will become a lien on the property in the next succeeding tax year prorated to, but not including, the date of apportionment determined pursuant to Section 5082 of the Revenue and Taxation Code or the date of trial, whichever is earlier. Any estimated amount of taxes shall be computed based on the assessed value of the property for the current assessment year and the tax rate levied on the property for the current tax year.

(5) The amount of the taxes, penalties, and costs allocable to one day of the current tax year, and where applicable, the amount allocable to one day of the next succeeding tax year, hereinafter referred to as the “daily prorate.”

(6) The total of paragraphs (2), (3), and (4).

(d) If the property sought to be taken does not have a separate valuation on the assessment roll, the information required by this section shall be for the larger parcel of which the property is a part.

(e) The court, as part of the judgment, shall separately state the amount certified pursuant to this section and order that the amount be paid to the tax collector from the award. If the amount so certified is prorated to the date of trial, the order shall include, in addition to the amount so certified, an amount equal to the applicable daily prorate multiplied by the number of days commencing on the date of trial and ending on and including the day before the date of apportionment determined pursuant to Section 5082 of the Revenue and Taxation Code.

(f) Notwithstanding any other provision of this section, if the board of supervisors provides the procedure set forth in Section 5087 of the Revenue and Taxation Code, the court shall make no award of taxes in the judgment.

(Amended by Stats. 1999, Ch. 892, Sec. 12. Effective January 1, 2000.)









CHAPTER 9 - Compensation

ARTICLE 1 - General Provisions

1263.010

(a) The owner of property acquired by eminent domain is entitled to compensation as provided in this chapter.

(b) Nothing in this chapter affects any rights the owner of property acquired by eminent domain may have under any other statute. In any case where two or more statutes provide compensation for the same loss, the person entitled to compensation may be paid only once for that loss.

(Added by Stats. 1975, Ch. 1275.)



1263.015

At the request of an owner of property acquired by eminent domain, the public entity may enter into an agreement with the owner specifying the manner of payment of compensation to which the owner is entitled as the result of the acquisition. The agreement may provide that the compensation shall be paid by the public entity to the owner over a period not to exceed 10 years from the date the owner’s right to compensation accrues. The agreement may also provide for the payment of interest by the public entity; however, the rate of interest agreed upon may not exceed the maximum rate authorized by Section 16731 or 53531 of the Government Code, as applicable, in connection with the issuance of bonds.

(Added by Stats. 1982, Ch. 1368, Sec. 1.)



1263.020

Except as otherwise provided by law, the right to compensation shall be deemed to have accrued at the date of filing the complaint.

(Added by Stats. 1975, Ch. 1275.)



1263.025

(a) A public entity shall offer to pay the reasonable costs, not to exceed five thousand dollars ($5,000), of an independent appraisal ordered by the owner of a property that the public entity offers to purchase under a threat of eminent domain, at the time the public entity makes the offer to purchase the property. The independent appraisal shall be conducted by an appraiser licensed by the Office of Real Estate Appraisers.

(b) For purposes of this section, an offer to purchase a property “under a threat of eminent domain” is an offer to purchase a property pursuant to any of the following:

(1) Eminent domain.

(2) Following adoption of a resolution of necessity for the property pursuant to Section 1240.040.

(3) Following a statement that the public entity may take the property by eminent domain.

(Added by Stats. 2006, Ch. 594, Sec. 8. Effective January 1, 2007.)






ARTICLE 2 - Date of Valuation

1263.110

(a) Unless an earlier date of valuation is applicable under this article, if the plaintiff deposits the probable compensation in accordance with Article 1 (commencing with Section 1255.010) of Chapter 6 or the amount of the award in accordance with Article 2 (commencing with Section 1268.110) of Chapter 11, the date of valuation is the date on which the deposit is made.

(b) Whether or not the plaintiff has taken possession of the property or obtained an order for possession, if the court determines pursuant to Section 1255.030 that the probable amount of compensation exceeds the amount previously deposited pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6 and the amount on deposit is not increased accordingly within the time allowed under Section 1255.030, no deposit shall be deemed to have been made for the purpose of this section.

(Added by Stats. 1975, Ch. 1275.)



1263.120

If the issue of compensation is brought to trial within one year after commencement of the proceeding, the date of valuation is the date of commencement of the proceeding.

(Added by Stats. 1975, Ch. 1275.)



1263.130

Subject to Section 1263.110, if the issue of compensation is not brought to trial within one year after commencement of the proceeding, the date of valuation is the date of the commencement of the trial unless the delay is caused by the defendant, in which case the date of valuation is the date of commencement of the proceeding.

(Added by Stats. 1975, Ch. 1275.)



1263.140

Subject to Section 1263.110, if a new trial is ordered by the trial or appellate court and the new trial is not commenced within one year after the commencement of the proceeding, the date of valuation is the date of the commencement of such new trial unless, in the interest of justice, the court ordering the new trial orders a different date of valuation.

(Added by Stats. 1975, Ch. 1275.)



1263.150

Subject to Section 1263.110, if a mistrial is declared and the retrial is not commenced within one year after the commencement of the proceeding, the date of valuation is the date of the commencement of the retrial of the case unless, in the interest of justice, the court declaring the mistrial orders a different date of valuation.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 3 - Compensation for Improvements

1263.205

(a) As used in this article, “improvements pertaining to the realty” include any machinery or equipment installed for use on property taken by eminent domain, or on the remainder if such property is part of a larger parcel, that cannot be removed without a substantial economic loss or without substantial damage to the property on which it is installed, regardless of the method of installation.

(b) In determining whether particular property can be removed “without a substantial economic loss” within the meaning of this section, the value of the property in place considered as a part of the realty should be compared with its value if it were removed and sold.

(Added by Stats. 1975, Ch. 1275.)



1263.210

(a) Except as otherwise provided by statute, all improvements pertaining to the realty shall be taken into account in determining compensation.

(b) Subdivision (a) applies notwithstanding the right or obligation of a tenant, as against the owner of any other interest in real property, to remove such improvement at the expiration of his term.

(Added by Stats. 1975, Ch. 1275.)



1263.230

(a) Improvements pertaining to the realty shall not be taken into account in determining compensation to the extent that they are removed or destroyed before the earliest of the following times:

(1) The time the plaintiff takes title to the property.

(2) The time the plaintiff takes possession of the property.

(3) If the defendant moves from the property in compliance with an order for possession, the date specified in the order; except that, if the defendant so moves prior to such date and gives the plaintiff written notice thereof, the date 24 hours after such notice is received by the plaintiff.

(b) Where improvements pertaining to the realty are removed or destroyed by the defendant at any time, such improvements shall not be taken into account in determining compensation. Where such removal or destruction damages the remaining property, such damage shall be taken into account in determining compensation to the extent it reduces the value of the remaining property.

(Added by Stats. 1975, Ch. 1275.)



1263.240

Improvements pertaining to the realty made subsequent to the date of service of summons shall not be taken into account in determining compensation unless one of the following is established:

(a) The improvement is one required to be made by a public utility to its utility system.

(b) The improvement is one made with the written consent of the plaintiff.

(c) The improvement is one authorized to be made by a court order issued after a noticed hearing and upon a finding by the court that the hardship to the defendant of not permitting the improvement outweighs the hardship to the plaintiff of permitting the improvement. The court may, at the time it makes an order under this subdivision authorizing the improvement to be made, limit the extent to which the improvement shall be taken into account in determining compensation.

(Added by Stats. 1975, Ch. 1275.)



1263.250

(a) The acquisition of property by eminent domain shall not prevent the defendant from harvesting and marketing crops planted before or after the service of summons. If the plaintiff takes possession of the property at a time that prevents the defendant from harvesting and marketing the crops, the fair market value of the crops in place at the date the plaintiff is authorized to take possession of the property shall be included in the compensation awarded for the property taken.

(b) Notwithstanding subdivision (a), the plaintiff may obtain a court order precluding the defendant from planting crops after service of summons, in which case the compensation awarded for the property taken shall include an amount sufficient to compensate for loss caused by the limitation on the defendant’s right to use the property.

(Added by Stats. 1975, Ch. 1275.)



1263.260

Notwithstanding Section 1263.210, the owner of improvements pertaining to the realty may elect to remove any or all such improvements by serving on the plaintiff within 60 days after service of summons written notice of such election. If the plaintiff fails within 30 days thereafter to serve on the owner written notice of refusal to allow removal of such improvements, the owner may remove such improvements and shall be compensated for their reasonable removal and relocation cost not to exceed the market value of the improvements. Where such removal will cause damage to the structure in which the improvements are located, the defendant shall cause no more damage to the structure than is reasonably necessary in removing the improvements, and the structure shall be valued as if the removal had caused no damage to the structure.

(Added by Stats. 1975, Ch. 1275.)



1263.270

Where an improvement pertaining to the realty is located in part upon property taken and in part upon property not taken, the court may, on motion of any party and a determination that justice so requires, direct the plaintiff to acquire the entire improvement, including the part located on property not taken, together with an easement or other interest reasonably necessary for the demolition, removal, or relocation of the improvement.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 4 - Measure of Compensation for Property Taken

1263.310

Compensation shall be awarded for the property taken. The measure of this compensation is the fair market value of the property taken.

(Added by Stats. 1975, Ch. 1275.)



1263.320

(a) The fair market value of the property taken is the highest price on the date of valuation that would be agreed to by a seller, being willing to sell but under no particular or urgent necessity for so doing, nor obliged to sell, and a buyer, being ready, willing, and able to buy but under no particular necessity for so doing, each dealing with the other with full knowledge of all the uses and purposes for which the property is reasonably adaptable and available.

(b) The fair market value of property taken for which there is no relevant, comparable market is its value on the date of valuation as determined by any method of valuation that is just and equitable.

(Amended by Stats. 1992, Ch. 7, Sec. 2. Effective January 1, 1993.)



1263.321

A just and equitable method of determining the value of nonprofit, special use property for which there is no relevant, comparable market is as set forth in Section 824 of the Evidence Code, but subject to the exceptions set forth in subdivision (c) of Section 824 of the Evidence Code.

(Added by Stats. 1992, Ch. 7, Sec. 3. Effective January 1, 1993.)



1263.330

The fair market value of the property taken shall not include any increase or decrease in the value of the property that is attributable to any of the following:

(a) The project for which the property is taken.

(b) The eminent domain proceeding in which the property is taken.

(c) Any preliminary actions of the plaintiff relating to the taking of the property.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 5 - Compensation for Injury to Remainder

1263.410

(a) Where the property acquired is part of a larger parcel, in addition to the compensation awarded pursuant to Article 4 (commencing with Section 1263.310) for the part taken, compensation shall be awarded for the injury, if any, to the remainder.

(b) Compensation for injury to the remainder is the amount of the damage to the remainder reduced by the amount of the benefit to the remainder. If the amount of the benefit to the remainder equals or exceeds the amount of the damage to the remainder, no compensation shall be awarded under this article. If the amount of the benefit to the remainder exceeds the amount of damage to the remainder, such excess shall be deducted from the compensation provided in Section 1263.510, if any, but shall not be deducted from the compensation required to be awarded for the property taken or from the other compensation required by this chapter.

(Added by Stats. 1975, Ch. 1275.)



1263.420

Damage to the remainder is the damage, if any, caused to the remainder by either or both of the following:

(a) The severance of the remainder from the part taken.

(b) The construction and use of the project for which the property is taken in the manner proposed by the plaintiff whether or not the damage is caused by a portion of the project located on the part taken.

(Added by Stats. 1975, Ch. 1275.)



1263.430

Benefit to the remainder is the benefit, if any, caused by the construction and use of the project for which the property is taken in the manner proposed by the plaintiff whether or not the benefit is caused by a portion of the project located on the part taken.

(Added by Stats. 1975, Ch. 1275.)



1263.440

(a) The amount of any damage to the remainder and any benefit to the remainder shall reflect any delay in the time when the damage or benefit caused by the construction and use of the project in the manner proposed by the plaintiff will actually be realized.

(b) The value of the remainder on the date of valuation, excluding prior changes in value as prescribed in Section 1263.330, shall serve as the base from which the amount of any damage and the amount of any benefit to the remainder shall be determined.

(Added by Stats. 1975, Ch. 1275.)



1263.450

Compensation for injury to the remainder shall be based on the project as proposed. Any features of the project which mitigate the damage or provide benefit to the remainder, including but not limited to easements, crossings, underpasses, access roads, fencing, drainage facilities, and cattle guards, shall be taken into account in determining the compensation for injury to the remainder.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 6 - Compensation for Loss of Goodwill

1263.510

(a) The owner of a business conducted on the property taken, or on the remainder if the property is part of a larger parcel, shall be compensated for loss of goodwill if the owner proves all of the following:

(1) The loss is caused by the taking of the property or the injury to the remainder.

(2) The loss cannot reasonably be prevented by a relocation of the business or by taking steps and adopting procedures that a reasonably prudent person would take and adopt in preserving the goodwill.

(3) Compensation for the loss will not be included in payments under Section 7262 of the Government Code.

(4) Compensation for the loss will not be duplicated in the compensation otherwise awarded to the owner.

(b) Within the meaning of this article, “goodwill” consists of the benefits that accrue to a business as a result of its location, reputation for dependability, skill or quality, and any other circumstances resulting in probable retention of old or acquisition of new patronage.

(c) If the public entity and the owner enter into a leaseback agreement pursuant to Section 1263.615, the following shall apply:

(1) No additional goodwill shall accrue during the lease.

(2) The entering of a leaseback agreement shall not be a factor in determining goodwill. Any liability for goodwill shall be established and paid at the time of acquisition of the property by eminent domain or subsequent to notice that the property may be taken by eminent domain.

(Amended by Stats. 2006, Ch. 602, Sec. 2. Effective January 1, 2007.)



1263.520

The owner of a business who claims compensation under this article shall make available to the court, and the court shall, upon such terms and conditions as will preserve their confidentiality, make available to the plaintiff, the state tax returns of the business for audit for confidential use solely for the purpose of determining the amount of compensation under this article. Nothing in this section affects any right a party may otherwise have to discovery or to require the production of documents, papers, books, and accounts.

(Added by Stats. 1975, Ch. 1275.)



1263.530

Nothing in this article is intended to deal with compensation for inverse condemnation claims for temporary interference with or interruption of business.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 7 - Miscellaneous Provisions

1263.610

A public entity and the owner of property to be acquired for public use may make an agreement that the public entity will:

(a) Relocate for the owner any structure if such relocation is likely to reduce the amount of compensation otherwise payable to the owner by an amount equal to or greater than the cost of such relocation.

(b) Carry out for the owner any work on property not taken, including work on any structure, if the performance of the work is likely to reduce the amount of compensation otherwise payable to the owner by an amount equal to or greater than the cost of the work.

(Added by Stats. 1975, Ch. 1275.)



1263.615

(a) A public entity shall offer a one-year leaseback agreement to the owner of a property to be acquired by any method set forth in subdivision (b) for that property owner’s continued use of the property upon acquisition, subject to the property owner’s payment of fair market rents and compliance with other conditions set forth in subdivision (c), unless the public entity states in writing that the development, redevelopment, or use of the property for its stated public use is scheduled to begin within two years of its acquisition. This section shall not apply if the public entity states in writing that a leaseback of the property would create or allow the continuation of a public nuisance to the surrounding community.

(b) The following property acquisitions are subject to the requirements of this section:

(1) Any acquisition by a public entity pursuant to eminent domain.

(2) Any acquisition by a public entity following adoption of a resolution of necessity pursuant to Article 2 (commencing with Section 1245.210) of Chapter 4 for the property.

(3) Any acquisition by a public entity prior to the adoption of a resolution of necessity pursuant to Article 2 (commencing with Section 1245.210) of Chapter 4 for the property, but subsequent to a written notice that the public entity may take the property by eminent domain.

(c) The following conditions shall apply to any leaseback offered pursuant to this section:

(1) The lessee shall be responsible for any additional waste or nuisance on the property, and for any other liability arising from the continued use of the property.

(2) The lessor may demand a security deposit to cover any potential liability arising from the leaseback. The security deposit shall be reasonable in light of the use of the leased property.

(3) The lessor shall be indemnified from any legal liability and attorney’s fees resulting from any lawsuit against the lessee or lessor, arising from the operation of the lessee’s business or use of the property.

(4) The lessor shall require the lessee to carry adequate insurance to cover potential liabilities arising from the lease and use of the property, and shall require that insurance to name the lessor as an additional insured.

(5) Additional goodwill shall not accrue during any lease.

(6) The lessee shall be subject to unlawful detainer proceedings as provided by law.

(d) A public entity shall offer to renew a leaseback agreement for one-year terms, subject to any rent adjustment to reflect inflation and upon compliance with other conditions set forth in subdivision (c), unless the public entity states in writing that the development, redevelopment, or use of the property for its stated public use is scheduled to begin within two years of the termination date of the lease. At least 60 days prior to the lease termination date, the public entity lessor shall either offer a one-year renewal of the lease or send a statement declaring that the lease will not be renewed because the development, redevelopment, or use of the property is scheduled to begin within two years of the lease termination date. The lessee shall either accept or reject a lease renewal offer at least 30 days prior to the lease termination date. The lessee’s failure to accept a renewal offer in a timely manner shall constitute a rejection of the renewal offer. A lessor’s failure to offer a renewal or give the notice as required shall extend the lease term for 60-day increments until an offer or notice is made, and if a notice of termination is given after the lease termination date, the lessee shall have no less than 60 days to vacate the property. A lessee’s failure to accept within 30 days a renewal offer made subsequent to the lease termination date shall constitute a rejection of the offer.

(e) A party who holds over after expiration of the lease shall be subject to unlawful detainer proceedings and shall also be subject to the lessor for holdover damages.

(f) A leaseback entered into pursuant to this section shall not affect the amount of compensation otherwise payable to the property owner for the property to be acquired.

(Added by Stats. 2006, Ch. 602, Sec. 3. Effective January 1, 2007.)



1263.620

(a) Where summons is served during construction of an improvement or installation of machinery or equipment on the property taken or on the remainder if such property is part of a larger parcel, and the owner of the property ceases the construction or installation due to such service, the owner shall be compensated for his expenses reasonably incurred for work necessary for either of the following purposes:

(1) To protect against the risk of injury to persons or to other property created by the uncompleted improvement.

(2) To protect the partially installed machinery or equipment from damage, deterioration, or vandalism.

(b) The compensation provided in this section is recoverable only if the work was preceded by notice to the plaintiff except in the case of an emergency. The plaintiff may agree with the owner (1) that the plaintiff will perform work necessary for the purposes of this section or (2) as to the amount of compensation payable under this section.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 8 - Remediation of Hazardous Materials on Property to be Acquired by School Districts

1263.710

(a) As used in this article, “remedial action” and “removal” shall have the meanings accorded to those terms in Sections 25322 and 25323, respectively, of the Health and Safety Code.

(b) As used in this article, “required action” means any removal or other remedial action with regard to hazardous materials that is necessary to comply with any requirement of federal, state, or local law.

(Repealed and added by Stats. 1995, Ch. 247, Sec. 2. Effective January 1, 1996.)



1263.711

As used in this article, “hazardous material” shall have the same meaning as that term is defined in Section 25260 of the Health and Safety Code, except that under no circumstances shall petroleum which is naturally occurring on a site be considered a hazardous material.

(Added by Stats. 1995, Ch. 247, Sec. 2. Effective January 1, 1996.)



1263.720

(a) Upon petition of any party to the proceeding, the court in which the proceeding is brought shall specially set for hearing the issue of whether any hazardous material is present within the property to be taken.

(b) If the court determines that any hazardous material is present within the property to be taken, the court shall do all of the following:

(1) Identify those measures constituting the required action with regard to the hazardous material, the probable cost of the required action, and the party that shall be designated by the court to cause the required action to be performed.

(2) Designate a trustee to monitor the completion of the required action and to hold funds, deducted from amounts that are otherwise to be paid to the defendant pursuant to this title, to defray the probable cost of the required action.

(3) Transfer to the trustee funds necessary to defray the probable cost of the required action from amounts deposited with the court pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6 or pursuant to Section 1268.110. In the case of any payment to be made directly to the defendant pursuant to Section 1268.010, the plaintiff shall first pay to the trustee the amount necessary to defray the probable cost of the required action, as identified by the court, and shall pay the remainder of the judgment to the defendant. The total amount transferred or paid to the trustee pursuant to this paragraph shall not exceed an amount equal to 75 percent of the following, as applicable:

(A) Prior to entry of judgment, the amount deposited as the probable amount of compensation pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6.

(B) Subsequent to entry of judgment, the fair market value of the property taken, as determined pursuant to Article 4 (commencing with Section 1263.310). If the amount determined as fair market value pursuant to that article exceeds the amount deposited pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6, that excess shall be available, subject to the 75 percent limit set forth in this paragraph, for transfer to the trustee for the purposes of this paragraph or for reimbursement of the plaintiff for payments made to the trustee pursuant to this paragraph. If the amount determined as fair market value pursuant to Article 4 (commencing with Section 1263.310) is less than the amount deposited pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6, the plaintiff shall be entitled to a return of amounts thereby deposited, a judgment against the defendant, or both, as necessary to ensure that the total amount transferred or paid to the trustee pursuant to this paragraph not exceed an amount equal to 75 percent of the fair market value of the property taken, as determined pursuant to Article 4 (commencing with Section 1263.310).

(4) Establish a procedure by which the trustee shall make one or more payments from the funds it receives pursuant to paragraph (3) to the party causing the required action to be performed, upon completion of all or specified portions of the required action. Any amount of those funds that remains following the completion of all of the required action shall be applied in accordance with the provisions of this title that govern the disposition of the deposit amounts referred to in paragraph (3).

(c) The actual and reasonable costs of the trustee incurred pursuant to this section shall be paid by the plaintiff.

(Repealed and added by Stats. 1995, Ch. 247, Sec. 2. Effective January 1, 1996.)



1263.730

Where the required action is caused to be performed by the plaintiff, and the amount available to the trustee under this article is insufficient to meet the actual cost incurred by the plaintiff to complete the required action, the plaintiff may either apply to the court for a new hearing regarding identification of the probable cost, or complete the required action at its own expense and bring an action against the defendant to recover the additional costs.

(Repealed and added by Stats. 1995, Ch. 247, Sec. 2. Effective January 1, 1996.)



1263.740

The presence of any hazardous material within a property shall not be considered in appraising the property, for purposes of Section 1263.720, pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6, or pursuant to Article 4 (commencing with Section 1263.310).

(Repealed and added by Stats. 1995, Ch. 247, Sec. 2. Effective January 1, 1996.)



1263.750

(a) Notwithstanding any action taken pursuant to this article, the plaintiff shall have available all remedies in law that are available to a purchaser of real property with respect to any cost, loss, or liability for which the plaintiff is not reimbursed under this article.

(b) If the plaintiff abandons the proceeding at any time, the plaintiff shall be entitled to compensation for the benefit, if any, conferred on the property by reason of the remedial action performed pursuant to this article. That benefit shall be applied as an offset to the amount of any entitlement to damages on the part of the defendant pursuant to Section 1268.620 or, if it exceeds the amount of those damages, shall constitute a lien upon the property, to the extent of that excess, when recorded with the county recorder in the county in which the real property is located. The lien shall contain the legal description of the real property, the assessor’s parcel number, and the name of the owner of record as shown on the latest equalized assessment roll. The lien shall be enforceable upon the transfer or sale of the property, and the priority of the lien shall be as of the date of recording. In determining the amount of the benefit, if any, neither party shall have the burden of proof.

For the purposes of this subdivision, “benefit” means the extent to which the remedial action has enhanced the fair market value of the property.

(Repealed and added by Stats. 1995, Ch. 247, Sec. 2. Effective January 1, 1996.)



1263.760

An offer by the plaintiff to purchase the property subject to this article shall be deemed to satisfy the requirements of Section 7267.2 of the Government Code.

(Repealed and added by Stats. 1995, Ch. 247, Sec. 2. Effective January 1, 1996.)



1263.770

This article shall only apply to the acquisition of property by school districts.

(Repealed and added by Stats. 1995, Ch. 247, Sec. 2. Effective January 1, 1996.)









CHAPTER 10 - Divided Interests

ARTICLE 1 - General Provisions

1265.010

Although this chapter provides rules governing compensation for particular interests in property, it does not otherwise limit or affect the right to compensation for any other interest in property.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 2 - Leases

1265.110

Where all the property subject to a lease is acquired for public use, the lease terminates.

(Added by Stats. 1975, Ch. 1275.)



1265.120

Except as provided in Section 1265.130, where part of the property subject to a lease is acquired for public use, the lease terminates as to the part taken and remains in force as to the remainder, and the rent reserved in the lease that is allocable to the part taken is extinguished.

(Added by Stats. 1975, Ch. 1275.)



1265.130

Where part of the property subject to a lease is acquired for public use, the court may, upon petition of any party to the lease, terminate the lease if the court determines that an essential part of the property subject to the lease is taken or that the remainder of the property subject to the lease is no longer suitable for the purposes of the lease.

(Added by Stats. 1975, Ch. 1275.)



1265.140

The termination or partial termination of a lease pursuant to this article shall be at the earlier of the following times:

(a) The time title to the property is taken by the person who will put it to the public use.

(b) The time the plaintiff is authorized to take possession of the property as stated in an order for possession.

(Added by Stats. 1975, Ch. 1275.)



1265.150

Nothing in this article affects or impairs any right a lessee may have to compensation for the taking of his lease in whole or in part or for the taking of any other property in which he has an interest.

(Added by Stats. 1975, Ch. 1275.)



1265.160

Nothing in this article affects or impairs the rights and obligations of the parties to a lease to the extent that the lease provides for such rights and obligations in the event of the acquisition of all or a portion of the property for public use.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 3 - Encumbrances

1265.210

As used in this article, “lien” means a mortgage, deed of trust, or other security interest in property whether arising from contract, statute, common law, or equity.

(Added by Stats. 1975, Ch. 1275.)



1265.220

Where property acquired by eminent domain is encumbered by a lien and the indebtedness secured thereby is not due at the time of the entry of judgment, the amount of such indebtedness may be, at the option of the plaintiff, deducted from the judgment and the lien shall be continued until such indebtedness is paid; but the amount for which, as between the plaintiff and the defendant, the plaintiff is liable under Article 5 (commencing with Section 1268.410) of Chapter 11 may not be deducted from the judgment.

(Added by Stats. 1975, Ch. 1275.)



1265.225

(a) Where there is a partial taking of property encumbered by a lien, the lienholder may share in the award only to the extent determined by the court to be necessary to prevent an impairment of the security, and the lien shall continue upon the part of the property not taken as security for the unpaid portion of the indebtedness.

(b) Notwithstanding subdivision (a), the lienholder and the property owner may at any time after commencement of the proceeding agree that some or all of the award shall be apportioned to the lienholder on the indebtedness.

(Added by Stats. 1975, Ch. 1275.)



1265.230

(a) This section applies only where there is a partial taking of property encumbered by a lien and the part taken or some portion of it is also encumbered by a junior lien that extends to only a portion of the property encumbered by the senior lien. This section provides only for allocation of the portion of the award, if any, that will be available for payment to the junior and senior lienholders and does not provide for determination of the amount of such portion.

(b) As used in this section, “impairment of security” means the security of the lienholder remaining after the taking, if any, is of less value in proportion to the remaining indebtedness than the value of the security before the taking was in proportion to the indebtedness secured thereby.

(c) The portion of the award that will be available for payment to the senior and junior lienholders shall be allocated first to the senior lien up to the full amount of the indebtedness secured thereby and the remainder, if any, to the junior lien.

(d) If the allocation under subdivision (c) would result in an impairment of the junior lienholder’s security, the allocation to the junior lien shall be adjusted so as to preserve the junior lienholder’s security to the extent that the remaining amount allocated to the senior lien, if paid to the senior lienholder, would not result in an impairment of the senior lienholder’s security.

(e) The amounts allocated to the senior and junior liens by this section are the amounts of indebtedness owing to such senior and junior lienholders that are secured by their respective liens on the property taken, and any other indebtedness owing to the senior or junior lienholders shall not be considered as secured by the property taken. If the plaintiff makes the election provided in Section 1265.220, the indebtedness that is deducted from the judgment is the indebtedness so determined, and the lien shall continue until that amount of indebtedness is paid.

(Added by Stats. 1975, Ch. 1275.)



1265.240

Where the property acquired for public use is encumbered by a lien, the amount payable to the lienholder shall not include any penalty for prepayment.

(Added by Stats. 1975, Ch. 1275.)



1265.250

(a) As used in this section:

(1) “Fixed lien special assessment” means a nonrecurring assessment levied on property in a fixed amount by a local public entity for the capital expenditure for a specific improvement, whether collectible in a lump sum or in installments.

(2) “Special annual assessment” means a recurring assessment levied on property annually in an indeterminate amount by a local public entity, whether for the capital expenditure for a specific improvement or for other purposes.

(b) If property acquired by eminent domain is encumbered by the lien of a fixed lien special assessment or of a bond representing the fixed lien special assessment:

(1) The amount of the lien shall be paid to the lienholder from the award or withheld from the award for payment pursuant to Section 1265.220.

(2) Where there is a partial taking of the property, the amount of the lien prescribed in Section 1265.225 shall be paid to the lienholder from the award, or at the option of the lienholder the applicable statutory procedure, if any, for segregation and apportionment of the lien may be invoked and the amount apportioned to the part taken shall be paid to the lienholder from the award.

(c) If property acquired by eminent domain is encumbered by the lien of a special annual assessment:

(1) The amount of the lien prorated to, but not including, the date of apportionment determined pursuant to Section 5082 of the Revenue and Taxation Code, shall be paid to the lienholder from the award. As between the plaintiff and defendant, the plaintiff is liable for the amount of the lien prorated from and including the date of apportionment determined pursuant to Section 5082 of the Revenue and Taxation Code.

(2) Where there is a partial taking of the property, the amount of the lien, reduced by the amount for which the plaintiff is liable pursuant to this paragraph, shall be paid to the lienholder from the award. As between the plaintiff and defendant, the plaintiff is liable for the amount of the lien allocable to the part taken for the current assessment year, determined to the extent practicable in the same manner and by the same method as the amount of the assessment on the property for the current assessment year was determined, prorated from and including the date of apportionment determined pursuant to Section 5082 of the Revenue and Taxation Code.

(Added by Stats. 1980, Ch. 122, Sec. 2.)






ARTICLE 4 - Future Interests

1265.410

(a) Where the acquisition of property for public use violates a use restriction coupled with a contingent future interest granting a right to possession of the property upon violation of the use restriction:

(1) If violation of the use restriction was otherwise reasonably imminent, the owner of the contingent future interest is entitled to compensation for its value, if any.

(2) If violation of the use restriction was not otherwise reasonably imminent but the benefit of the use restriction was appurtenant to other property, the owner of the contingent future interest is entitled to compensation to the extent that the failure to comply with the use restriction damages the dominant premises to which the restriction was appurtenant and of which he was the owner.

(b) Where the acquisition of property for public use violates a use restriction coupled with a contingent future interest granting a right to possession of the property upon violation of the use restriction but the contingent future interest is not compensable under subdivision (a), if the use restriction is that the property be devoted to a particular charitable or public use, the compensation for the property shall be devoted to the same or similar use coupled with the same contingent future interest.

(Added by Stats. 1975, Ch. 1275.)



1265.420

Where property acquired for public use is subject to a life tenancy, upon petition of the life tenant or any other person having an interest in the property, the court may order any of the following:

(a) An apportionment and distribution of the award based on the value of the interest of life tenant and remainderman.

(b) The compensation to be used to purchase comparable property to be held subject to the life tenancy.

(c) The compensation to be held in trust and invested and the income (and, to the extent the instrument that created the life tenancy permits, principal) to be distributed to the life tenant for the remainder of the tenancy.

(d) Such other arrangement as will be equitable under the circumstances.

(Added by Stats. 1975, Ch. 1275.)









CHAPTER 11 - Postjudgment Procedure

ARTICLE 1 - Payment of Judgment; Final Order of Condemnation

1268.010

(a) Not later than 30 days after final judgment, or 30 days after the conclusion of any other court proceedings, including any federal court proceedings, commenced by the defendant challenging the judgment or any of the condemnation proceedings, whichever date is later, the plaintiff shall pay the full amount required by the judgment.

(b) Payment shall be made by either or both of the following methods:

(1) Payment of money directly to the defendant. Any amount which the defendant has previously withdrawn pursuant to Article 2 (commencing with Section 1255.210) of Chapter 6 shall be credited as a payment to him on the judgment.

(2) Deposit of money with the court pursuant to Section 1268.110. Upon entry of judgment, a deposit made pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6 is deemed to be a deposit made pursuant to Section 1268.110 if the full amount required by the judgment is deposited or paid.

(Amended by Stats. 1981, Ch. 831, Sec. 1.)



1268.020

(a) If the plaintiff fails to pay the full amount required by the judgment within the time specified in Section 1268.010, the defendant may:

(1) If the plaintiff is a public entity, enforce the judgment as provided in Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(2) If the plaintiff is not a public entity, enforce the judgment as in a civil case.

(b) Upon noticed motion of the defendant, the court shall enter judgment dismissing the eminent domain proceeding if all of the following are established:

(1) The plaintiff failed to pay the full amount required by the judgment within the time specified in Section 1268.010.

(2) The defendant has filed in court and served upon the plaintiff, by registered or certified mail, a written notice of the plaintiff’s failure to pay the full amount required by the judgment within the time specified in Section 1268.010.

(3) The plaintiff has failed for 20 days after service of the notice under paragraph (2) to pay the full amount required by the judgment in the manner provided in subdivision (b) of Section 1268.010.

(c) The defendant may elect to exercise the remedy provided by subdivision (b) without attempting to use the remedy provided by subdivision (a).

(d) As used in this section, “public entity” does not include the Regents of the University of California.

(Amended by Stats. 1980, Ch. 215, Sec. 1.)



1268.030

(a) Upon application of any party, the court shall make a final order of condemnation if the full amount of the judgment has been paid as required by Section 1268.010 or satisfied pursuant to Section 1268.020.

(b) The final order of condemnation shall describe the property taken and identify the judgment authorizing the taking.

(c) The party upon whose application the order was made shall serve notice of the making of the order on all other parties affected thereby. Any party affected by the order may thereafter record a certified copy of the order in the office of the recorder of the county in which the property is located and shall serve notice of recordation upon all other parties affected thereby. Title to the property vests in the plaintiff upon the date of recordation.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 2 - Deposit and Withdrawal of Award

1268.110

(a) Except as provided in subdivision (b), the plaintiff may, at any time after entry of judgment, deposit with the court for the persons entitled thereto the full amount of the award, together with interest then due thereon, less any amounts previously paid directly to the defendants or deposited pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6.

(b) A deposit may be made under this section notwithstanding an appeal, a motion for a new trial, or a motion to vacate or set aside the judgment but may not be made after the judgment has been reversed, vacated, or set aside.

(c) Any amount deposited pursuant to this article on a judgment that is later reversed, vacated, or set aside shall be deemed to be an amount deposited pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6.

(Added by Stats. 1975, Ch. 1275.)



1268.120

If the deposit is made under Section 1268.110 prior to apportionment of the award, the plaintiff shall serve a notice that the deposit has been made on all of the parties who have appeared in the proceeding. If the deposit is made after apportionment of the award, the plaintiff shall serve a notice that the deposit has been made on all of the parties to the proceeding determined by the order apportioning the award to have an interest in the money deposited. The notice of deposit shall state that a deposit has been made and the date and the amount of the deposit. Service of the notice shall be made in the manner provided in Section 1268.220 for the service of an order for possession. Service of an order for possession under Section 1268.220 is sufficient compliance with this section.

(Added by Stats. 1975, Ch. 1275.)



1268.130

At any time after the plaintiff has made a deposit upon the award pursuant to Section 1268.110, the court may, upon motion of any defendant, order the plaintiff to deposit such additional amount as the court determines to be necessary to secure payment of any further compensation, costs, or interest that may be recovered in the proceeding. After the making of such an order, the court may, on motion of any party, order an increase or a decrease in such additional amount. A defendant may withdraw the amount deposited under this section or a portion thereof only if it is determined that he is entitled to recover such amount in the proceeding.

(Added by Stats. 1975, Ch. 1275.)



1268.140

(a) After entry of judgment, any defendant who has an interest in the property for which a deposit has been made may apply for and obtain a court order that he be paid from the deposit the amount to which he is entitled upon his filing either of the following:

(1) A satisfaction of the judgment.

(2) A receipt for the money which shall constitute a waiver by operation of law of all claims and defenses except a claim for greater compensation.

(b) If the award has not been apportioned at the time the application is made, the applicant shall give notice of the application to all the other defendants who have appeared in the proceeding and who have an interest in the property. If the award has been apportioned at the time the application is made, the applicant shall give such notice to the other defendants as the court may require.

(c) Upon objection to the withdrawal made by any party to the proceeding, the court, in its discretion, may require the applicant to file an undertaking in the same manner and upon the conditions prescribed in Section 1255.240 for withdrawal of a deposit prior to entry of judgment.

(d) If the judgment is reversed, vacated, or set aside, a defendant may withdraw a deposit only pursuant to Article 2 (commencing with Section 1255.210) of Chapter 6.

(Added by Stats. 1975, Ch. 1275.)



1268.150

(a) Except as provided in subdivision (b), when money is deposited as provided in this article, the court shall order the money to be deposited in the State Treasury or, upon written request of the plaintiff filed with the deposit, in the county treasury. If the money is deposited in the State Treasury pursuant to this subdivision, it shall be held, invested, deposited, and disbursed in the manner specified in Article 10 (commencing with Section 16429) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code, and interest earned or other increment derived from its investment shall be apportioned and disbursed in the manner specified in that article. As between the parties to the proceeding, money deposited pursuant to this subdivision shall remain at the risk of the plaintiff until paid or made payable to the defendant by order of the court.

(b) If after entry of judgment but prior to apportionment of the award the defendants are unable to agree as to the withdrawal of all or a portion of any amount deposited, the court shall upon motion of any defendant order that the amount deposited be invested in United States government obligations or interest-bearing accounts in an institution whose accounts are insured by an agency of the federal government for the benefit of the defendants who shall be entitled to the interest earned on the investments in proportion to the amount of the award they receive when the award is apportioned.

(Added by Stats. 1975, Ch. 1275.)



1268.160

(a) Any amount withdrawn by a party pursuant to this article in excess of the amount to which he is entitled as finally determined in the eminent domain proceeding shall be paid to the parties entitled thereto. The court shall enter judgment accordingly.

(b) The judgment so entered shall not include interest except that any amount that is to be paid to a defendant shall include legal interest from the date of its withdrawal by another defendant.

(c) If the judgment so entered is not paid within 30 days after its entry, the court may, on motion, enter judgment against the sureties, if any, for the amount of such judgment.

(d) The court may, in its discretion and with such security as it deems appropriate, grant a party obligated to pay under this section a stay of execution for any amount to be paid to a plaintiff. Such stay of execution shall not exceed one year following entry of judgment under this section.

(Added by Stats. 1975, Ch. 1275.)



1268.170

By making a deposit pursuant to this article, the plaintiff does not waive the right to appeal from the judgment, the right to move to abandon, or the right to request a new trial.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 3 - Possession After Judgment

1268.210

(a) If the plaintiff is not in possession of the property to be taken, the plaintiff may, at any time after entry of judgment, apply ex parte to the court for an order for possession, and the court shall authorize the plaintiff to take possession of the property pending conclusion of the litigation if:

(1) The judgment determines that the plaintiff is entitled to take the property; and

(2) The plaintiff has paid to or deposited for the defendants, pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6 or Article 2 (commencing with Section 1268.110), an amount not less than the amount of the award, together with the interest then due thereon.

(b) The court’s order shall state the date after which the plaintiff is authorized to take possession of the property. Where deposit is made, the order shall state such fact and the date and the amount of the deposit.

(c) Where the judgment is reversed, vacated, or set aside, the plaintiff may obtain possession of the property only pursuant to Article 3 (commencing with Section 1255.410) of Chapter 6.

(Added by Stats. 1975, Ch. 1275.)



1268.220

(a) The plaintiff shall serve a copy of the order for possession upon each defendant and his attorney, either personally or by mail:

(1) At least 30 days prior to the date possession is to be taken of property lawfully occupied by a person dwelling thereon or by a farm or business operation.

(2) At least 10 days prior to the date possession is to be taken in any case not covered by paragraph (1).

(b) A single service upon or mailing to one of several persons having a common business or residence address is sufficient.

(Added by Stats. 1975, Ch. 1275.)



1268.230

By taking possession pursuant to this article, the plaintiff does not waive the right to appeal from the judgment, the right to move to abandon, or the right to request a new trial.

(Added by Stats. 1975, Ch. 1275.)



1268.240

Nothing in this article limits the right of a public entity to exercise its police power in emergency situations.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 4 - Interest

1268.310

The compensation awarded in the proceeding shall draw interest, computed as prescribed by Section 1268.350, from the earliest of the following dates:

(a) The date of entry of judgment.

(b) The date the plaintiff takes possession of the property.

(c) The date after which the plaintiff is authorized to take possession of the property as stated in an order for possession.

(Amended by Stats. 1986, Ch. 1372, Sec. 1.)



1268.311

In any inverse condemnation proceeding in which interest is awarded, the interest shall be computed as prescribed by Section 1268.350.

(Added by Stats. 1986, Ch. 1372, Sec. 2.)



1268.320

The compensation awarded in the proceeding shall cease to draw interest at the earliest of the following dates:

(a) As to any amount deposited pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6 (deposit of probable compensation prior to judgment), the date such amount is withdrawn by the person entitled thereto.

(b) As to the amount deposited in accordance with Article 2 (commencing with Section 1268.110) (deposit of amount of award), the date of such deposit.

(c) As to any amount paid to the person entitled thereto, the date of such payment.

(Added by Stats. 1975, Ch. 1275.)



1268.330

If, after the date that interest begins to accrue, the defendant:

(a) Continues in actual possession of the property, the value of that possession shall be offset against the interest. For the purpose of this section, the value of possession of the property shall be presumed to be the rate of interest calculated as prescribed by Section 1268.350 on the compensation awarded. This presumption is one affecting the burden of proof.

(b) Receives rents or other income from the property attributable to the period after interest begins to accrue, the net amount of these rents and other income shall be offset against the interest.

(Amended by Stats. 1986, Ch. 1372, Sec. 3.)



1268.340

Interest, including interest accrued due to possession of property by the plaintiff prior to judgment, and any offset against interest as provided in Section 1268.330, shall be assessed by the court rather than by jury.

(Added by Stats. 1975, Ch. 1275.)



1268.350

(a) As used in this section, “apportionment rate” means the apportionment rate calculated by the Controller as the rate of earnings by the Surplus Money Investment Fund for each calendar quarter.

(b) The rate of interest payable under this article for each calendar quarter, or fraction thereof, for which interest is due, shall be the apportionment rate for the immediately preceding calendar quarter.

(c) Each district office of the Department of Transportation shall quote the apportionment rate to any person upon request.

(Amended by Stats. 2006, Ch. 311, Sec. 1. Effective January 1, 2007.)



1268.360

The interest payable for each calendar quarter shall draw interest, computed as prescribed by Section 1268.350, in each succeeding calendar quarter for which interest is due.

(Amended by Stats. 2006, Ch. 311, Sec. 2. Effective January 1, 2007.)






ARTICLE 5 - Proration of Property Taxes

1268.410

As between the plaintiff and defendant, the plaintiff is liable for any ad valorem taxes, penalties, and costs upon property acquired by eminent domain prorated from and including the date of apportionment determined pursuant to Section 5082 of the Revenue and Taxation Code.

(Amended by Stats. 1979, Ch. 31.)



1268.420

(a) Except as provided in subdivision (b):

(1) If the acquisition of property by eminent domain will make the property exempt property as defined in Section 5081 of the Revenue and Taxation Code, any ad valorem taxes, penalties, or costs on the property for which the plaintiff is liable pursuant to Section 1268.410 are not collectible.

(2) If the acquisition of property by eminent domain will not make the property exempt property as defined in Section 5081 of the Revenue and Taxation Code, the plaintiff shall be deemed to be the assessee for the purposes of collection of any ad valorem taxes, penalties, and costs on the property for which the plaintiff is liable pursuant to Section 1268.410.

(b) To the extent there is a dismissal or partial dismissal of the eminent domain proceeding, the amount of any unpaid ad valorem taxes, penalties, and costs on the property for which the plaintiff would be liable pursuant to Section 1268. 410 until the entry of judgment of dismissal shall be awarded to the defendant. The amount awarded shall be paid to the tax collector from the award or, if unpaid for any reason, are collectible from the defendant.

(Repealed and added by Stats. 1979, Ch. 31.)



1268.430

(a) If the defendant has paid any amount for which, as between the plaintiff and defendant, the plaintiff is liable under this article, the plaintiff shall pay to the defendant a sum equal to such amount.

(b) The amount the defendant is entitled to be paid under this section shall be claimed in the manner provided for claiming costs and at the following times:

(1) If the plaintiff took possession of the property prior to judgment, at the time provided for claiming costs.

(2) If the plaintiff did not take possession of the property prior to judgment, not later than 30 days after the plaintiff took title to the property.

(Added by Stats. 1975, Ch. 1275.)



1268.440

(a) If taxes have been paid on property that is exempt property as defined in Section 5081 of the Revenue and Taxation Code, the amount of the taxes that, if unpaid, would have been subject to cancellation under Article 5 (commencing with Section 5081) of Chapter 4 of Part 9 of Division 1 of the Revenue and Taxation Code shall be deemed to be erroneously collected and shall be refunded in the manner provided in Article 1 (commencing with Section 5096) of Chapter 5 of Part 9 of Division 1 of the Revenue and Taxation Code to the person who paid the taxes.

(b) The public entity shall be deemed to be the person who paid the taxes if the public entity reimbursed the defendant for the taxes under a cost bill filed in the eminent domain proceeding pursuant to Section 1268.430. A claim for refund of taxes filed by a public entity pursuant to this section shall contain a copy of the cost bill under which taxes were reimbursed or a declaration under penalty of perjury by the public entity that the taxes were reimbursed under a cost bill.

(c) Taxes paid on either the secured or unsecured roll may be refunded pursuant to this section.

(Added by Stats. 1979, Ch. 31.)



1268.450

If property acquired by eminent domain does not have a separate valuation on the assessment roll, any party to the eminent domain proceeding may, at any time after the taxes on the property are subject to cancellation under Article 5 (commencing with Section 5081) of Chapter 4 of Part 9 of Division 1 of the Revenue and Taxation Code, apply to the tax collector for a separate valuation of the property in accordance with Article 3 (commencing with Section 2821) of Chapter 3 of Part 5 of Division 1 of the Revenue and Taxation Code notwithstanding any provision in that article to the contrary.

(Added by Stats. 1979, Ch. 31.)






ARTICLE 6 - Abandonment

1268.510

(a) At any time after the filing of the complaint and before the expiration of 30 days after final judgment, the plaintiff may wholly or partially abandon the proceeding by serving on the defendant and filing in court a written notice of such abandonment.

(b) The court may, upon motion made within 30 days after the filing of such notice, set the abandonment aside if it determines that the position of the moving party has been substantially changed to his detriment in justifiable reliance upon the proceeding and such party cannot be restored to substantially the same position as if the proceeding had not been commenced.

(c) Upon denial of a motion to set aside such abandonment or, if no such motion is filed, upon the expiration of the time for filing such a motion, the court shall, on motion of any party, enter judgment wholly or partially dismissing the proceeding.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 7 - Litigation Expenses and Damages Upon Dismissal or Defeat of Right to Take

1268.610

(a) Subject to subdivisions (b) and (c), the court shall award the defendant his or her litigation expenses whenever:

(1) The proceeding is wholly or partly dismissed for any reason.

(2) Final judgment in the proceeding is that the plaintiff cannot acquire property it sought to acquire in the proceeding.

(b) Where there is a partial dismissal or a final judgment that the plaintiff cannot acquire a portion of the property originally sought to be acquired, or a dismissal of one or more plaintiffs pursuant to Section 1260.020, the court shall award the defendant only those litigation expenses, or portion thereof, that would not have been incurred had the property sought to be acquired following the dismissal or judgment been the property originally sought to be acquired.

(c) If the plaintiff files a notice of abandonment as to a particular defendant, or a request for dismissal of a particular defendant, and the court determines that the defendant did not own or have any interest in the property that the plaintiff sought to acquire in the proceeding, the court shall award that defendant only those litigation expenses incurred up to the time of filing the notice of abandonment or request for dismissal.

(d)  Litigation expenses under this section shall be claimed in and by a cost bill to be prepared, served, filed, and taxed as in a civil action. If the proceeding is dismissed upon motion of the plaintiff, the cost bill shall be filed within 30 days after notice of entry of judgment.

(Amended by Stats. 2001, Ch. 192, Sec. 1. Effective January 1, 2002.)



1268.620

If, after the defendant moves from property in compliance with an order or agreement for possession or in reasonable contemplation of its taking by the plaintiff, the proceeding is dismissed with regard to that property for any reason or there is a final judgment that the plaintiff cannot acquire that property, the court shall:

(a) Order the plaintiff to deliver possession of the property to the persons entitled to it; and

(b) Make such provision as shall be just for the payment of all damages proximately caused by the proceeding and its dismissal as to that property.

(Added by Stats. 1975, Ch. 1275.)






ARTICLE 8 - Costs

1268.710

The defendants shall be allowed their costs, including the costs of determining the apportionment of the award made pursuant to subdivision (b) of Section 1260.220, except that the costs of determining any issue as to title between two or more defendants shall be borne by the defendants in such proportion as the court may direct.

(Added by Stats. 1975, Ch. 1275.)



1268.720

Unless the court otherwise orders, whether or not he is the prevailing party, the defendant in the proceeding shall be allowed his costs on appeal. This section does not apply to an appeal involving issues between defendants.

(Added by Stats. 1975, Ch. 1275.)









CHAPTER 12 - Arbitration of Compensation in Acquisitions of Property for Public Use

1273.010

(a) Any person authorized to acquire property for public use may enter into an agreement to arbitrate any controversy as to the compensation to be made in connection with the acquisition of the property.

(b) Where property is already appropriated to a public use, the person authorized to compromise or settle the claim arising from a taking or damaging of such property for another public use may enter into an agreement to arbitrate any controversy as to the compensation to be made in connection with such taking or damaging.

(c) For the purposes of this section, in the case of a public entity, “person” refers to the particular department, officer, commission, board, or governing body authorized to acquire property on behalf of the public entity or to compromise or settle a claim arising from the taking or damaging of the entity’s property.

(Added by Stats. 1975, Ch. 1275.)



1273.020

(a) Notwithstanding Sections 1283.2 and 1284.2, the party acquiring the property shall pay all of the expenses and fees of the neutral arbitrator and the statutory fees and mileage of all witnesses subpoenaed in the arbitration, together with other expenses of the arbitration incurred or approved by the neutral arbitrator, not including attorney’s fees or expert witness fees or other expenses incurred by other parties for their own benefit.

(b) An agreement authorized by this chapter may require that the party acquiring the property pay reasonable attorney’s fees or expert witness fees, or both, to any other party to the arbitration. If the agreement requires the payment of such fees, the amount of the fees is a matter to be determined in the arbitration proceeding unless the agreement prescribes otherwise.

(c) The party acquiring the property may pay the expenses and fees referred to in subdivisions (a) and (b) from funds available for the acquisition of the property or other funds available for the purpose.

(Added by Stats. 1975, Ch. 1275.)



1273.030

(a) Except as specifically provided in this chapter, agreements authorized by this chapter are subject to Title 9 (commencing with Section 1280) of this part.

(b) An agreement authorized by this chapter may be made whether or not an eminent domain proceeding has been commenced to acquire the property. If a proceeding has been commenced or is commenced, any petition or response relating to the arbitration shall be filed and determined in the proceeding.

(c) Notwithstanding Section 1281.4, an agreement authorized by this chapter does not waive or restrict the power of any person to commence and prosecute an eminent domain proceeding, including the taking of possession prior to judgment, except that, upon motion of a party to the proceeding, the court shall stay the determination of compensation until any petition for an order to arbitrate is determined and, if arbitration is ordered, until arbitration is had in accordance with the order.

(d) The effect and enforceability of an agreement authorized by this chapter is not defeated or impaired by contention or proof by any party to the agreement that the party acquiring the property pursuant to the agreement lacks the power or capacity to take the property by eminent domain.

(e) Notwithstanding the rules as to venue provided by Sections 1292 and 1292.2, any petition relating to arbitration authorized by this chapter shall be filed in the superior court in the county in which the property, or any portion of the property, is located.

(Added by Stats. 1975, Ch. 1275.)



1273.040

(a) Except as provided in subdivision (b), an agreement authorized by this chapter may specify the terms and conditions under which the party acquiring the property may abandon the acquisition, the arbitration proceeding, and any eminent domain proceeding that may have been, or may be, filed. Unless the agreement provides that the acquisition may not be abandoned, the party acquiring the property may abandon the acquisition, the arbitration proceeding, and any eminent domain proceeding at any time not later than the time for filing and serving a petition or response to vacate an arbitration award under Sections 1288, 1288.2, and 1290.6.

(b) If the proceeding to acquire the property is abandoned after the arbitration agreement is executed, the party from whom the property was to be acquired is entitled to recover (1) all expenses reasonably and necessarily incurred (i) in preparing for the arbitration proceeding and for any judicial proceedings in connection with the acquisition of the property, (ii) during the arbitration proceeding and during any judicial proceedings in connection with the acquisition, and (iii) in any subsequent judicial proceedings in connection with the acquisition and (2) reasonable attorney’s fees, appraisal fees, and fees for the services of other experts where such fees were reasonably and necessarily incurred to protect his interests in connection with the acquisition of the property. Unless the agreement otherwise provides, the amount of such expenses and fees shall be determined by arbitration in accordance with the agreement.

(Added by Stats. 1975, Ch. 1275.)



1273.050

(a) An agreement authorized by this chapter may be acknowledged and recorded, and rerecorded, in the same manner and with the same effect as a conveyance of real property except that two years after the date the agreement is recorded, or rerecorded, the record ceases to be notice to any person for any purpose.

(b) In lieu of recording the agreement, there may be recorded a memorandum thereof, executed by the parties to the agreement, containing at least the following information: the names of the parties to the agreement, a description of the property, and a statement that an arbitration agreement affecting such property has been entered into pursuant to this chapter. Such memorandum when acknowledged and recorded, or rerecorded, in the same manner as a conveyance of real property has the same effect as if the agreement itself were recorded or rerecorded.

(Added by Stats. 1975, Ch. 1275.)









TITLE 8 - CHANGE OF NAMES

1275

Applications for change of names must be determined by the Superior Courts.

(Amended by Stats. 1983, Ch. 486, Sec. 1.)



1276

(a) All applications for change of names shall be made to the superior court of the county where the person whose name is proposed to be changed resides, except as specified in subdivision (e), either (1) by petition signed by the person or, if the person is under 18 years of age, either by one of the person’s parents, or by any guardian of the person, or if both parents are dead and there is no guardian of the person, then by some near relative or friend of the person or (2) as provided in Section 7638 of the Family Code.

The petition or pleading shall specify the place of birth and residence of the person, his or her present name, the name proposed, and the reason for the change of name.

(b) In a proceeding for a change of name commenced by the filing of a petition, if the person whose name is to be changed is under 18 years of age, the petition shall, if neither parent of the person has signed the petition, name, as far as known to the person proposing the name change, the parents of the person and their place of residence, if living, or if neither parent is living, near relatives of the person, and their place of residence.

(c) In a proceeding for a change of name commenced by the filing of a petition, if the person whose name is proposed to be changed is under 18 years of age and the petition is signed by only one parent, the petition shall specify the address, if known, of the other parent if living. If the petition is signed by a guardian, the petition shall specify the name and address, if known, of the parent or parents, if living, or the grandparents, if the addresses of both parents are unknown or if both parents are deceased, of the person whose name is proposed to be changed.

(d) In a proceeding for a change of name commenced by the filing of a petition, if the person whose name is proposed to be changed is 12 years of age or older, has been relinquished to an adoption agency by his or her parent or parents, and has not been legally adopted, the petition shall be signed by the person and the adoption agency to which the person was relinquished. The near relatives of the person and their place of residence shall not be included in the petition unless they are known to the person whose name is proposed to be changed.

(e) All petitions for the change of the name of a minor submitted by a guardian appointed by the juvenile court or the probate court shall be made in the appointing court.

(f) If the petition is signed by a guardian, the petition shall specify relevant information regarding the guardianship, the likelihood that the child will remain under the guardian’s care until the child reaches the age of majority, and information suggesting that the child will not likely be returned to the custody of his or her parents.

(Amended by Stats. 2006, Ch. 567, Sec. 10. Effective January 1, 2007.)



1277

(a) (1) If a proceeding for a change of name is commenced by the filing of a petition, except as provided in subdivisions (b), (c), and (e), the court shall thereupon make an order reciting the filing of the petition, the name of the person by whom it is filed, and the name proposed. The order shall direct all persons interested in the matter to appear before the court at a time and place specified, which shall be not less than 6 weeks nor more than 12 weeks from the time of making the order, unless the court orders a different time, to show cause why the application for change of name should not be granted. The order shall direct all persons interested in the matter to make known any objection that they may have to the granting of the petition for change of name by filing a written objection, which includes the reasons for the objection, with the court at least two court days before the matter is scheduled to be heard and by appearing in court at the hearing to show cause why the petition for change of name should not be granted. The order shall state that, if no written objection is timely filed, the court may grant the petition without a hearing. If the petition seeks to conform the petitioner’s name to his or her gender identity and no objection is timely filed, the court shall grant the petition without a hearing.

(2) A copy of the order to show cause shall be published pursuant to Section 6064 of the Government Code in a newspaper of general circulation to be designated in the order published in the county. If no newspaper of general circulation is published in the county, a copy of the order to show cause shall be posted by the clerk of the court in three of the most public places in the county in which the court is located, for a like period. Proof shall be made to the satisfaction of the court of this publication or posting, at the time of the hearing of the application.

(3) Four weekly publications shall be sufficient publication of the order to show cause. If the order is published in a daily newspaper, publication once a week for four successive weeks shall be sufficient.

(4) If a petition has been filed for a minor by a parent and the other parent, if living, does not join in consenting thereto, the petitioner shall cause, not less than 30 days prior to the hearing, to be served notice of the time and place of the hearing or a copy of the order to show cause on the other parent pursuant to Section 413.10, 414.10, 415.10, or 415.40. If notice of the hearing cannot reasonably be accomplished pursuant to Section 415.10 or 415.40, the court may order that notice be given in a manner that the court determines is reasonably calculated to give actual notice to the nonconsenting parent. In that case, if the court determines that notice by publication is reasonably calculated to give actual notice to the nonconsenting parent, the court may determine that publication of the order to show cause pursuant to this subdivision is sufficient notice to the nonconsenting parent.

(5) If the petition for a change of name is sought in order to conform the petitioner’s name to his or her gender identity, the action for a change of name is exempt from the requirement for publication of the order to show cause under this subdivision.

(b) (1) If the petition for a change of name alleges a reason or circumstance described in paragraph (2), and the petitioner has established that he or she is an active participant in the address confidentiality program created pursuant to Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code, and that the name he or she is seeking to acquire is on file with the Secretary of State, the action for a change of name is exempt from the requirement for publication of the order to show cause under subdivision (a), and the petition and the order of the court shall, in lieu of reciting the proposed name, indicate that the proposed name is confidential and is on file with the Secretary of State pursuant to the provisions of the address confidentiality program.

(2) The procedure described in paragraph (1) applies to petitions alleging any of the following reasons or circumstances:

(A) To avoid domestic violence, as defined in Section 6211 of the Family Code.

(B) To avoid stalking, as defined in Section 646.9 of the Penal Code.

(C) The petitioner is, or is filing on behalf of, a victim of sexual assault, as defined in Section 1036.2 of the Evidence Code.

(3) For any petition under this subdivision, the current legal name of the petitioner shall be kept confidential by the court and shall not be published or posted in the court’s calendars, indexes, or register of actions, as required by Article 7 (commencing with Section 69840) of Chapter 5 of Title 8 of the Government Code, or by any means or in any public forum, including a hardcopy or an electronic copy, or any other type of public media or display.

(4) Notwithstanding paragraph (3), the court may, at the request of the petitioner, issue an order reciting the name of the petitioner at the time of the filing of the petition and the new legal name of the petitioner as a result of the court’s granting of the petition.

(5) A petitioner may request that the court file the petition and any other papers associated with the proceeding under seal. The court may consider the request at the same time as the petition for name change, and may grant the request in any case in which the court finds that all of the following factors apply:

(A) There exists an overriding interest that overcomes the right of public access to the record.

(B) The overriding interest supports sealing the record.

(C) A substantial probability exists that the overriding interest will be prejudiced if the record is not sealed.

(D) The proposed order to seal the records is narrowly tailored.

(E) No less restrictive means exist to achieve the overriding interest.

(c) A proceeding for a change of name for a witness participating in the state Witness Protection Program established by Title 7.5 (commencing with Section 14020) of Part 4 of the Penal Code who has been approved for the change of name by the program is exempt from the requirement for publication of the order to show cause under subdivision (a).

(d) If an application for change of name is brought as part of an action under the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12 of the Family Code), whether as part of a petition or cross-complaint or as a separate order to show cause in a pending action thereunder, service of the application shall be made upon all other parties to the action in a like manner as prescribed for the service of a summons, as set forth in Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2. Upon the setting of a hearing on the issue, notice of the hearing shall be given to all parties in the action in a like manner and within the time limits prescribed generally for the type of hearing (whether trial or order to show cause) at which the issue of the change of name is to be decided.

(e) If a guardian files a petition to change the name of his or her minor ward pursuant to Section 1276:

(1) The guardian shall provide notice of the hearing to any living parent of the minor by personal service at least 30 days prior to the hearing.

(2) If either or both parents are deceased or cannot be located, the guardian shall cause, not less than 30 days prior to the hearing, to be served a notice of the time and place of the hearing or a copy of the order to show cause on the child’s grandparents, if living, pursuant to Section 413.10, 414.10, 415.10, or 415.40.

(f) This section shall become operative on July 1, 2014.

(Amended (as added by Stats. 2013, Ch. 651, Sec. 2) by Stats. 2014, Ch. 49, Sec. 1. Effective January 1, 2015.)



1278

(a) (1) Except as provided in subdivisions (c) and (d), the petition or application shall be heard at the time designated by the court, only if objections are filed by a person who can, in those objections, show to the court good reason against the change of name. At the hearing, the court may examine on oath any of the petitioners, remonstrants, or other persons touching the petition or application, and may make an order changing the name, or dismissing the petition or application, as the court may seem right and proper.

(2) If no objection is filed at least two court days before the date set for hearing, the court may, without hearing, enter the order that the change of name is granted. If the petition seeks to conform the petitioner’s name to his or her gender identity and no objection is timely filed, the court shall grant the petition without a hearing.

(b) If the provisions of subdivision (b) of Section 1277 apply, the court shall not disclose the proposed name unless the court finds by clear and convincing evidence that the allegations of domestic violence, stalking, sexual assault, or gender identity in the petition are false.

(c) If the application for a change of name is brought as part of an action under the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12 of the Family Code), the hearing on the issue of the change of name shall be conducted pursuant to statutes and rules of court governing those proceedings, whether the hearing is conducted upon an order to show cause or upon trial.

(d) If the petition for a change of name is filed by a guardian on behalf of a minor ward, the court shall first find that the ward is likely to remain in the guardian’s care until the age of majority and that the ward is not likely to be returned to the custody of his or her parents. Upon making those findings, the court shall consider the petition and may grant the petition only if it finds that the proposed name change is in the best interest of the child.

(e) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 651, Sec. 4. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



1278.5

In any proceeding pursuant to this title in which a petition has been filed to change the name of a minor, and both parents, if living, do not join in consent, the court may deny the petition in whole or in part if it finds that any portion of the proposed name change is not in the best interest of the child.

(Amended by Stats. 2006, Ch. 567, Sec. 13. Effective January 1, 2007.)



1279.5

(a) Except as provided in subdivision (b), (c), (d), or (e), nothing in this title shall be construed to abrogate the common law right of any person to change his or her name.

(b) Notwithstanding any other law, no person imprisoned in the state prison and under the jurisdiction of the Director of Corrections shall be allowed to file a petition for change of name pursuant to Section 1276, except as permitted at the discretion of the Director of Corrections.

(c) A court shall deny a petition for a name change pursuant to Section 1276 made by a person who is under the jurisdiction of the Department of Corrections, unless that person’s parole agent or probation officer grants prior written approval. Before granting that approval, the parole agent or probation officer shall determine that the name change will not pose a security risk to the community.

(d) Notwithstanding any other law, a court shall deny a petition for a name change pursuant to Section 1276 made by a person who is required to register as a sex offender under Section 290 of the Penal Code, unless the court determines that it is in the best interest of justice to grant the petition and that doing so will not adversely affect the public safety. If a petition for a name change is granted for an individual required to register as a sex offender, the individual shall, within five working days, notify the chief of police of the city in which he or she is domiciled, or the sheriff of the county if he or she is domiciled in an unincorporated area, and additionally with the chief of police of a campus of a University of California or California State University if he or she is domiciled upon the campus or in any of its facilities.

(e) For the purpose of this section, the court shall use the California Law Enforcement Telecommunications System (CLETS) and Criminal Justice Information System (CJIS) to determine whether or not an applicant for a name change is under the jurisdiction of the Department of Corrections or is required to register as a sex offender pursuant to Section 290 of the Penal Code. Each person applying for a name change shall declare under penalty of perjury that he or she is not under the jurisdiction of the Department of Corrections or is required to register as a sex offender pursuant to Section 290 of the Penal Code. If a court is not equipped with CLETS or CJIS, the clerk of the court shall contact an appropriate local law enforcement agency, which shall determine whether or not the petitioner is under the jurisdiction of the Department of Corrections or is required to register as a sex offender pursuant to Section 290 of the Penal Code.

(Amended by Stats. 2006, Ch. 567, Sec. 14. Effective January 1, 2007.)



1279.6

No person engaged in a trade or business of any kind or in the provision of a service of any kind shall do any of the following:

(a) Refuse to do business with a person, or refuse to provide the service to a person, regardless of the person’s marital status, because he or she has chosen to use or regularly uses his or her birth name, former name, or name adopted upon solemnization of marriage or registration of domestic partnership.

(b) Impose, as a condition of doing business with a person, or as a condition of providing the service to a person, a requirement that the person, regardless of his or her marital status, use a name other than his or her birth name, former name, or name adopted upon solemnization of marriage or registration of domestic partnership, if the person has chosen to use or regularly uses that name.

(Amended by Stats. 2007, Ch. 567, Sec. 3. Effective January 1, 2008.)






TITLE 9 - ARBITRATION

CHAPTER 1 - General Provisions

1280

As used in this title:

(a) “Agreement” includes but is not limited to agreements providing for valuations, appraisals and similar proceedings and agreements between employers and employees or between their respective representatives.

(b) “Award” includes but is not limited to an award made pursuant to an agreement not in writing.

(c) “Controversy” means any question arising between parties to an agreement whether such question is one of law or of fact or both.

(d) “Neutral arbitrator” means an arbitrator who is (1) selected jointly by the parties or by the arbitrators selected by the parties or (2) appointed by the court when the parties or the arbitrators selected by the parties fail to select an arbitrator who was to be selected jointly by them.

(e) “Party to the arbitration” means a party to the arbitration agreement:

(1) Who seeks to arbitrate a controversy pursuant to the agreement;

(2) Against whom such arbitration is sought pursuant to the agreement; or

(3) Who is made a party to such arbitration by order of the neutral arbitrator upon such party’s application, upon the application of any other party to the arbitration or upon the neutral arbitrator’s own determination.

(f) “Written agreement” shall be deemed to include a written agreement which has been extended or renewed by an oral or implied agreement.

(Repealed and added by Stats. 1961, Ch. 461.)



1280.2

Whenever reference is made in this title to any portion of the title or of any other law of this State, the reference applies to all amendments and additions thereto now or hereafter made.

(Repealed and added by Stats. 1961, Ch. 461.)






CHAPTER 2 - Enforcement of Arbitration Agreements

1281

A written agreement to submit to arbitration an existing controversy or a controversy thereafter arising is valid, enforceable and irrevocable, save upon such grounds as exist for the revocation of any contract.

(Repealed and added by Stats. 1961, Ch. 461.)



1281.1

For the purposes of this article, any request to arbitrate made pursuant to subdivision (a) of Section 1299.4 shall be considered as made pursuant to a written agreement to submit a controversy to arbitration.

(Added by Stats. 2000, Ch. 906, Sec. 1. Effective January 1, 2001.)



1281.12

If an arbitration agreement requires that arbitration of a controversy be demanded or initiated by a party to the arbitration agreement within a period of time, the commencement of a civil action by that party based upon that controversy, within that period of time, shall toll the applicable time limitations contained in the arbitration agreement with respect to that controversy, from the date the civil action is commenced until 30 days after a final determination by the court that the party is required to arbitrate the controversy, or 30 days after the final termination of the civil action that was commenced and initiated the tolling, whichever date occurs first.

(Added by Stats. 2006, Ch. 266, Sec. 1. Effective January 1, 2007.)



1281.2

On petition of a party to an arbitration agreement alleging the existence of a written agreement to arbitrate a controversy and that a party thereto refuses to arbitrate such controversy, the court shall order the petitioner and the respondent to arbitrate the controversy if it determines that an agreement to arbitrate the controversy exists, unless it determines that:

(a) The right to compel arbitration has been waived by the petitioner; or

(b) Grounds exist for the revocation of the agreement.

(c) A party to the arbitration agreement is also a party to a pending court action or special proceeding with a third party, arising out of the same transaction or series of related transactions and there is a possibility of conflicting rulings on a common issue of law or fact. For purposes of this section, a pending court action or special proceeding includes an action or proceeding initiated by the party refusing to arbitrate after the petition to compel arbitration has been filed, but on or before the date of the hearing on the petition. This subdivision shall not be applicable to an agreement to arbitrate disputes as to the professional negligence of a health care provider made pursuant to Section 1295.

If the court determines that a written agreement to arbitrate a controversy exists, an order to arbitrate such controversy may not be refused on the ground that the petitioner’s contentions lack substantive merit.

If the court determines that there are other issues between the petitioner and the respondent which are not subject to arbitration and which are the subject of a pending action or special proceeding between the petitioner and the respondent and that a determination of such issues may make the arbitration unnecessary, the court may delay its order to arbitrate until the determination of such other issues or until such earlier time as the court specifies.

If the court determines that a party to the arbitration is also a party to litigation in a pending court action or special proceeding with a third party as set forth under subdivision (c) herein, the court (1) may refuse to enforce the arbitration agreement and may order intervention or joinder of all parties in a single action or special proceeding; (2) may order intervention or joinder as to all or only certain issues; (3) may order arbitration among the parties who have agreed to arbitration and stay the pending court action or special proceeding pending the outcome of the arbitration proceeding; or (4) may stay arbitration pending the outcome of the court action or special proceeding.

(Amended by Stats. 1978, Ch. 260.)



1281.3

A party to an arbitration agreement may petition the court to consolidate separate arbitration proceedings, and the court may order consolidation of separate arbitration proceedings when:

(1) Separate arbitration agreements or proceedings exist between the same parties; or one party is a party to a separate arbitration agreement or proceeding with a third party; and

(2) The disputes arise from the same transactions or series of related transactions; and

(3) There is common issue or issues of law or fact creating the possibility of conflicting rulings by more than one arbitrator or panel of arbitrators.

If all of the applicable arbitration agreements name the same arbitrator, arbitration panel, or arbitration tribunal, the court, if it orders consolidation, shall order all matters to be heard before the arbitrator, panel, or tribunal agreed to by the parties. If the applicable arbitration agreements name separate arbitrators, panels, or tribunals, the court, if it orders consolidation, shall, in the absence of an agreed method of selection by all parties to the consolidated arbitration, appoint an arbitrator in accord with the procedures set forth in Section 1281.6.

In the event that the arbitration agreements in consolidated proceedings contain inconsistent provisions, the court shall resolve such conflicts and determine the rights and duties of the various parties to achieve substantial justice under all the circumstances.

The court may exercise its discretion under this section to deny consolidation of separate arbitration proceedings or to consolidate separate arbitration proceedings only as to certain issues, leaving other issues to be resolved in separate proceedings.

This section shall not be applicable to an agreement to arbitrate disputes as to the professional negligence of a health care provider made pursuant to Section 1295.

(Added by Stats. 1978, Ch. 260.)



1281.4

If a court of competent jurisdiction, whether in this State or not, has ordered arbitration of a controversy which is an issue involved in an action or proceeding pending before a court of this State, the court in which such action or proceeding is pending shall, upon motion of a party to such action or proceeding, stay the action or proceeding until an arbitration is had in accordance with the order to arbitrate or until such earlier time as the court specifies.

If an application has been made to a court of competent jurisdiction, whether in this State or not, for an order to arbitrate a controversy which is an issue involved in an action or proceeding pending before a court of this State and such application is undetermined, the court in which such action or proceeding is pending shall, upon motion of a party to such action or proceeding, stay the action or proceeding until the application for an order to arbitrate is determined and, if arbitration of such controversy is ordered, until an arbitration is had in accordance with the order to arbitrate or until such earlier time as the court specifies.

If the issue which is the controversy subject to arbitration is severable, the stay may be with respect to that issue only.

(Added by Stats. 1961, Ch. 461.)



1281.5

(a) Any person who proceeds to record and enforce a claim of lien by commencement of an action pursuant to Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4 of the Civil Code, does not thereby waive any right of arbitration the person may have pursuant to a written agreement to arbitrate, if, in filing an action to enforce the claim of lien, the claimant does either of the following:

(1) Includes an allegation in the complaint that the claimant does not intend to waive any right of arbitration, and intends to move the court, within 30 days after service of the summons and complaint, for an order to stay further proceedings in the action.

(2) At the same time that the complaint is filed, the claimant files an application that the action be stayed pending the arbitration of any issue, question, or dispute that is claimed to be arbitrable under the agreement and that is relevant to the action to enforce the claim of lien.

(b) Within 30 days after service of the summons and complaint, the claimant shall file and serve a motion and notice of motion pursuant to Section 1281.4 to stay the action pending the arbitration of any issue, question, or dispute that is claimed to be arbitrable under the agreement and that is relevant to the action to enforce the claim of lien. The failure of a claimant to comply with this subdivision is a waiver of the claimant’s right to compel arbitration.

(c) The failure of a defendant to file a petition pursuant to Section 1281.2 at or before the time the defendant answers the complaint filed pursuant to subdivision (a) is a waiver of the defendant’s right to compel arbitration.

(Amended by Stats. 2010, Ch. 697, Sec. 25. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



1281.6

If the arbitration agreement provides a method of appointing an arbitrator, that method shall be followed. If the arbitration agreement does not provide a method for appointing an arbitrator, the parties to the agreement who seek arbitration and against whom arbitration is sought may agree on a method of appointing an arbitrator and that method shall be followed. In the absence of an agreed method, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails to act and his or her successor has not been appointed, the court, on petition of a party to the arbitration agreement, shall appoint the arbitrator.

When a petition is made to the court to appoint a neutral arbitrator, the court shall nominate five persons from lists of persons supplied jointly by the parties to the arbitration or obtained from a governmental agency concerned with arbitration or private disinterested association concerned with arbitration. The parties to the agreement who seek arbitration and against whom arbitration is sought may within five days of receipt of notice of the nominees from the court jointly select the arbitrator whether or not the arbitrator is among the nominees. If the parties fail to select an arbitrator within the five-day period, the court shall appoint the arbitrator from the nominees.

(Amended by Stats. 2001, Ch. 362, Sec. 3. Effective January 1, 2002.)



1281.7

A petition pursuant to Section 1281.2 may be filed in lieu of filing an answer to a complaint. The petitioning defendant shall have 15 days after any denial of the petition to plead to the complaint.

(Added by Stats. 1987, Ch. 1080, Sec. 9.)



[1281.8.]

(1) Attachments and temporary protective orders issued pursuant to Title 6.5 (commencing with Section 481.010) of Part 2.

(2) Writs of possession issued pursuant to Article 2 (commencing with Section 512.010) of Chapter 2 of Title 7 of Part 2.

(3) Preliminary injunctions and temporary restraining orders issued pursuant to Section 527.

(4) Receivers appointed pursuant to Section 564.

(b) A party to an arbitration agreement may file in the court in the county in which an arbitration proceeding is pending, or if an arbitration proceeding has not commenced, in any proper court, an application for a provisional remedy in connection with an arbitrable controversy, but only upon the ground that the award to which the applicant may be entitled may be rendered ineffectual without provisional relief. The application shall be accompanied by a complaint or by copies of the demand for arbitration and any response thereto. If accompanied by a complaint, the application shall also be accompanied by a statement stating whether the party is or is not reserving the party’s right to arbitration.

(c) A claim by the party opposing issuance of a provisional remedy, that the controversy is not subject to arbitration, shall not be grounds for denial of any provisional remedy.

(d) An application for a provisional remedy under subdivision (b) shall not operate to waive any right of arbitration which the applicant may have pursuant to a written agreement to arbitrate, if, at the same time as the application for a provisional remedy is presented, the applicant also presents to the court an application that all other proceedings in the action be stayed pending the arbitration of any issue, question, or dispute which is claimed to be arbitrable under the agreement and which is relevant to the action pursuant to which the provisional remedy is sought.

(Added by Stats. 1989, Ch. 470, Sec. 2.)



1281.85

(a) Beginning July 1, 2002, a person serving as a neutral arbitrator pursuant to an arbitration agreement shall comply with the ethics standards for arbitrators adopted by the Judicial Council pursuant to this section. The Judicial Council shall adopt ethical standards for all neutral arbitrators effective July 1, 2002. These standards shall be consistent with the standards established for arbitrators in the judicial arbitration program and may expand but may not limit the disclosure and disqualification requirements established by this chapter. The standards shall address the disclosure of interests, relationships, or affiliations that may constitute conflicts of interest, including prior service as an arbitrator or other dispute resolution neutral entity, disqualifications, acceptance of gifts, and establishment of future professional relationships.

(b) Subdivision (a) does not apply to an arbitration conducted pursuant to the terms of a public or private sector collective bargaining agreement.

(c) The ethics requirements and standards of this chapter are nonnegotiable and shall not be waived.

(Amended by Stats. 2009, Ch. 133, Sec. 1. Effective January 1, 2010.)



1281.9

(a) In any arbitration pursuant to an arbitration agreement, when a person is to serve as a neutral arbitrator, the proposed neutral arbitrator shall disclose all matters that could cause a person aware of the facts to reasonably entertain a doubt that the proposed neutral arbitrator would be able to be impartial, including all of the following:

(1) The existence of any ground specified in Section 170.1 for disqualification of a judge. For purposes of paragraph (8) of subdivision (a) of Section 170.1, the proposed neutral arbitrator shall disclose whether or not he or she has a current arrangement concerning prospective employment or other compensated service as a dispute resolution neutral or is participating in, or, within the last two years, has participated in, discussions regarding such prospective employment or service with a party to the proceeding.

(2) Any matters required to be disclosed by the ethics standards for neutral arbitrators adopted by the Judicial Council pursuant to this chapter.

(3) The names of the parties to all prior or pending noncollective bargaining cases in which the proposed neutral arbitrator served or is serving as a party arbitrator for any party to the arbitration proceeding or for a lawyer for a party and the results of each case arbitrated to conclusion, including the date of the arbitration award, identification of the prevailing party, the names of the parties’ attorneys and the amount of monetary damages awarded, if any. In order to preserve confidentiality, it shall be sufficient to give the name of any party who is not a party to the pending arbitration as “claimant” or “respondent” if the party is an individual and not a business or corporate entity.

(4) The names of the parties to all prior or pending noncollective bargaining cases involving any party to the arbitration or lawyer for a party for which the proposed neutral arbitrator served or is serving as neutral arbitrator, and the results of each case arbitrated to conclusion, including the date of the arbitration award, identification of the prevailing party, the names of the parties’ attorneys and the amount of monetary damages awarded, if any. In order to preserve confidentiality, it shall be sufficient to give the name of any party not a party to the pending arbitration as “claimant” or “respondent” if the party is an individual and not a business or corporate entity.

(5) Any attorney-client relationship the proposed neutral arbitrator has or had with any party or lawyer for a party to the arbitration proceeding.

(6) Any professional or significant personal relationship the proposed neutral arbitrator or his or her spouse or minor child living in the household has or has had with any party to the arbitration proceeding or lawyer for a party.

(b) Subject only to the disclosure requirements of law, the proposed neutral arbitrator shall disclose all matters required to be disclosed pursuant to this section to all parties in writing within 10 calendar days of service of notice of the proposed nomination or appointment.

(c) For purposes of this section, “lawyer for a party” includes any lawyer or law firm currently associated in the practice of law with the lawyer hired to represent a party.

(d) For purposes of this section, “prior cases” means noncollective bargaining cases in which an arbitration award was rendered within five years prior to the date of the proposed nomination or appointment.

(e) For purposes of this section, “any arbitration” does not include an arbitration conducted pursuant to the terms of a public or private sector collective bargaining agreement.

(Amended by Stats. 2002, Ch. 1094, Sec. 2. Effective January 1, 2003.)



1281.91

(a) A proposed neutral arbitrator shall be disqualified if he or she fails to comply with Section 1281.9 and any party entitled to receive the disclosure serves a notice of disqualification within 15 calendar days after the proposed nominee or appointee fails to comply with Section 1281.9.

(b) (1) If the proposed neutral arbitrator complies with Section 1281.9, the proposed neutral arbitrator shall be disqualified on the basis of the disclosure statement after any party entitled to receive the disclosure serves a notice of disqualification within 15 calendar days after service of the disclosure statement.

(2) A party shall have the right to disqualify one court-appointed arbitrator without cause in any single arbitration, and may petition the court to disqualify a subsequent appointee only upon a showing of cause.

(c) The right of a party to disqualify a proposed neutral arbitrator pursuant to this section shall be waived if the party fails to serve the notice pursuant to the times set forth in this section, unless the proposed nominee or appointee makes a material omission or material misrepresentation in his or her disclosure. Except as provided in subdivision (d), in no event may a notice of disqualification be given after a hearing of any contested issue of fact relating to the merits of the claim or after any ruling by the arbitrator regarding any contested matter. Nothing in this subdivision shall limit the right of a party to vacate an award pursuant to Section 1286.2, or to disqualify an arbitrator pursuant to any other law or statute.

(d) If any ground specified in Section 170.1 exists, a neutral arbitrator shall disqualify himself or herself upon the demand of any party made before the conclusion of the arbitration proceeding. However, this subdivision does not apply to arbitration proceedings conducted under a collective bargaining agreement between employers and employees or their respective representatives.

(Added by Stats. 2001, Ch. 362, Sec. 6. Effective January 1, 2002.)



1281.92

(a) No private arbitration company may administer a consumer arbitration, or provide any other services related to a consumer arbitration, if the company has, or within the preceding year has had, a financial interest, as defined in Section 170.5, in any party or attorney for a party.

(b) No private arbitration company may administer a consumer arbitration, or provide any other services related to a consumer arbitration, if any party or attorney for a party has, or within the preceding year has had, any type of financial interest in the private arbitration company.

(c) This section shall operate only prospectively so as not to prohibit the administration of consumer arbitrations on the basis of financial interests held prior to January 1, 2003.

(d) This section applies to all consumer arbitration agreements subject to this article, and to all consumer arbitration proceedings conducted in California.

(e) This section shall become operative on January 1, 2003.

(Added by Stats. 2002, Ch. 952, Sec. 1. Effective January 1, 2003.)



1281.95

(a) In a binding arbitration of any claim for more than three thousand dollars ($3,000) pursuant to a contract for the construction or improvement of residential property consisting of one to four units, the arbitrator shall, within 10 days following his or her appointment, provide to each party a written declaration under penalty of perjury. This declaration shall disclose (1) whether the arbitrator or his or her employer or arbitration service had or has a personal or professional affiliation with either party, and (2) whether the arbitrator or his or her employer or arbitration service has been selected or designated as an arbitrator by either party in another transaction.

(b) If the arbitrator discloses an affiliation with either party, discloses that the arbitrator has been selected or designated as an arbitrator by either party in another arbitration, or fails to comply with this section, he or she may be disqualified from the arbitration by either party.

(c) A notice of disqualification shall be served within 15 days after the arbitrator makes the required disclosures or fails to comply. The right of a party to disqualify an arbitrator shall be waived if the party fails to serve the notice of disqualification pursuant to this subdivision unless the arbitration makes a material omission or material misrepresentation in his or her disclosure. Nothing in this section shall limit the right of a party to vacate an award pursuant to Section 1286.2, or to disqualify an arbitrator pursuant to any other law or statute.

(Amended by Stats. 2002, Ch. 1008, Sec. 5. Effective January 1, 2003.)



1281.96

(a) Except as provided in paragraph (2) of subdivision (c), a private arbitration company that administers or is otherwise involved in a consumer arbitration, shall collect, publish at least quarterly, and make available to the public on the Internet Web site of the private arbitration company, if any, and on paper upon request, a single cumulative report that contains all of the following information regarding each consumer arbitration within the preceding five years:

(1) Whether arbitration was demanded pursuant to a pre-dispute arbitration clause and, if so, whether the pre-dispute arbitration clause designated the administering private arbitration company.

(2) The name of the nonconsumer party, if the nonconsumer party is a corporation or other business entity, and whether the nonconsumer party was the initiating party or the responding party, if known.

(3) The nature of the dispute involved as one of the following: goods; credit; other banking or finance; insurance; health care; construction; real estate; telecommunications, including software and Internet usage; debt collection; personal injury; employment; or other. If the dispute involved employment, the amount of the employee’s annual wage divided into the following ranges: less than one hundred thousand dollars ($100,000), one hundred thousand dollars ($100,000) to two hundred fifty thousand dollars ($250,000), inclusive, and over two hundred fifty thousand dollars ($250,000). If the employee chooses not to provide wage information, it may be noted.

(4) Whether the consumer or nonconsumer party was the prevailing party. As used in this section, “prevailing party” includes the party with a net monetary recovery or an award of injunctive relief.

(5) The total number of occasions, if any, the nonconsumer party has previously been a party in an arbitration administered by the private arbitration company.

(6) The total number of occasions, if any, the nonconsumer party has previously been a party in a mediation administered by the private arbitration company.

(7) Whether the consumer party was represented by an attorney and, if so, the name of the attorney and the full name of the law firm that employs the attorney, if any.

(8) The date the private arbitration company received the demand for arbitration, the date the arbitrator was appointed, and the date of disposition by the arbitrator or private arbitration company.

(9) The type of disposition of the dispute, if known, identified as one of the following: withdrawal, abandonment, settlement, award after hearing, award without hearing, default, or dismissal without hearing. If a case was administered in a hearing, indicate whether the hearing was conducted in person, by telephone or video conference, or by documents only.

(10) The amount of the claim, whether equitable relief was requested or awarded, the amount of any monetary award, the amount of any attorney’s fees awarded, and any other relief granted, if any.

(11) The name of the arbitrator, his or her total fee for the case, the percentage of the arbitrator’s fee allocated to each party, whether a waiver of any fees was granted, and, if so, the amount of the waiver.

(b) The information required by this section shall be made available in a format that allows the public to search and sort the information using readily available software, and shall be directly accessible from a conspicuously displayed link on the Internet Web site of the private arbitration company with the identifying description: “consumer case information.”

(c) (1) If the information required by subdivision (a) is provided by the private arbitration company in compliance with subdivision (b) and may be downloaded without a fee, the company may charge the actual cost of copying to any person who requests the information on paper. If the information required by subdivision (a) is not accessible by the Internet in compliance with subdivision (b), the company shall provide that information without charge to any person who requests the information on paper.

(2) Notwithstanding paragraph (1), a private arbitration company that receives funding pursuant to Chapter 8 (commencing with Section 465) of Division 1 of the Business and Professions Code and that administers or conducts fewer than 50 consumer arbitrations per year may collect and publish the information required by subdivision (a) semiannually, provide the information only on paper, and charge the actual cost of copying.

(d) This section shall apply to any consumer arbitration commenced on or after January 1, 2003.

(e) A private arbitration company shall not have any liability for collecting, publishing, or distributing the information required by this section.

(f) It is the intent of the Legislature that private arbitration companies comply with all legal obligations of this section.

(g) The amendments to subdivision (a) made by the act adding this subdivision shall not apply to any consumer arbitration administered by a private arbitration company before January 1, 2015.

(Amended by Stats. 2014, Ch. 870, Sec. 1. Effective January 1, 2015.)






CHAPTER 3 - Conduct of Arbitration Proceedings

1282

Unless the arbitration agreement otherwise provides, or unless the parties to the arbitration otherwise provide by an agreement which is not contrary to the arbitration agreement as made or as modified by all of the parties thereto:

(a) The arbitration shall be by a single neutral arbitrator.

(b) If there is more than one arbitrator, the powers and duties of the arbitrators, other than the powers and duties of a neutral arbitrator, may be exercised by a majority of them if reasonable notice of all proceedings has been given to all arbitrators.

(c) If there is more than one neutral arbitrator:

(1) The powers and duties of a neutral arbitrator may be exercised by a majority of the neutral arbitrators.

(2) By unanimous agreement of the neutral arbitrators, the powers and duties may be delegated to one of their number but the power to make or correct the award may not be so delegated.

(d) If there is no neutral arbitrator, the powers and duties of a neutral arbitrator may be exercised by a majority of the arbitrators.

(Amended by Stats. 1997, Ch. 445, Sec. 3. Effective January 1, 1998.)



1282.2

Unless the arbitration agreement otherwise provides, or unless the parties to the arbitration otherwise provide by an agreement which is not contrary to the arbitration agreement as made or as modified by all the parties thereto:

(a) (1) The neutral arbitrator shall appoint a time and place for the hearing and cause notice thereof to be served personally or by registered or certified mail on the parties to the arbitration and on the other arbitrators not less than seven days before the hearing. Appearance at the hearing waives the right to notice.

(2)  With the exception of matters arising out of collective-bargaining agreements, those described in Section 1283.05, actions involving personal injury or death, or as provided in the parties’ agreement to arbitrate, in the event the aggregate amount in controversy exceeds fifty thousand dollars ($50,000) and the arbitrator is informed thereof by any party in writing by personal service, registered or certified mail, prior to designating a time and place of hearing pursuant to paragraph (1), the neutral arbitrator by the means prescribed in paragraph (1) shall appoint a time and place for hearing not less than 60 days before the hearing, and the following provisions shall apply:

(A) Either party shall within 15 days of receipt of the notice of hearing have the right to demand in writing, served personally or by registered or certified mail, that the other party provide a list of witnesses it intends to call designating which witnesses will be called as expert witnesses and a list of documents it intends to introduce at the hearing provided that the demanding party provides such lists at the time of its demand. A copy of such demand and the demanding party’s lists shall be served on the arbitrator.

(B) Such lists shall be served personally or by registered or certified mail on the requesting party 15 days thereafter. Copies thereof shall be served on the arbitrator.

(C) Listed documents shall be made available for inspection and copying at reasonable times prior to the hearing.

(D) Time limits provided herein may be waived by mutual agreement of the parties if approved by the arbitrator.

(E) The failure to list a witness or a document shall not bar the testimony of an unlisted witness or the introduction of an undesignated document at the hearing, provided that good cause for omission from the requirements of subparagraph (A) is shown, as determined by the arbitrator.

(F) The authority of the arbitrator to administer and enforce this paragraph shall be as provided in subdivisions (b) to (e), inclusive, of Section 1283.05.

(b) The neutral arbitrator may adjourn the hearing from time to time as necessary. On request of a party to the arbitration for good cause, or upon his own determination, the neutral arbitrator may postpone the hearing to a time not later than the date fixed by the agreement for making the award, or to a later date if the parties to the arbitration consent thereto.

(c) The neutral arbitrator shall preside at the hearing, shall rule on the admission and exclusion of evidence and on questions of hearing procedure and shall exercise all powers relating to the conduct of the hearing.

(d) The parties to the arbitration are entitled to be heard, to present evidence and to cross-examine witnesses appearing at the hearing, but rules of evidence and rules of judicial procedure need not be observed. On request of any party to the arbitration, the testimony of witnesses shall be given under oath.

(e) If a court has ordered a person to arbitrate a controversy, the arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party ordered to arbitrate, who has been duly notified, to appear.

(f) If an arbitrator, who has been duly notified, for any reason fails to participate in the arbitration, the arbitration shall continue but only the remaining neutral arbitrator or neutral arbitrators may make the award.

(g) If a neutral arbitrator intends to base an award upon information not obtained at the hearing, he shall disclose the information to all parties to the arbitration and give the parties an opportunity to meet it.

(Amended by Stats. 1981, Ch. 714, Sec. 72.)



1282.4

(a) A party to the arbitration has the right to be represented by an attorney at any proceeding or hearing in arbitration under this title. A waiver of this right may be revoked; but if a party revokes that waiver, the other party is entitled to a reasonable continuance for the purpose of procuring an attorney.

(b) Notwithstanding any other law, including Section 6125 of the Business and Professions Code, an attorney admitted to the bar of any other state may represent the parties in the course of, or in connection with, an arbitration proceeding in this state, provided that the attorney, if not admitted to the State Bar of California, satisfies all of the following:

(1) He or she timely serves the certificate described in subdivision (c).

(2) The attorney’s appearance is approved in writing on that certificate by the arbitrator, the arbitrators, or the arbitral forum.

(3) The certificate bearing approval of the attorney’s appearance is filed with the State Bar of California and served on the parties as described in this section.

(c) Within a reasonable period of time after the attorney described in subdivision (b) indicates an intention to appear in the arbitration, the attorney shall serve a certificate in a form prescribed by the State Bar of California on the arbitrator, arbitrators, or arbitral forum, the State Bar of California, and all other parties and counsel in the arbitration whose addresses are known to the attorney. The certificate shall state all of the following:

(1) The case name and number, and the name of the arbitrator, arbitrators, or arbitral forum assigned to the proceeding in which the attorney seeks to appear.

(2) The attorney’s residence and office address.

(3) The courts before which the attorney has been admitted to practice and the dates of admission.

(4) That the attorney is currently a member in good standing of, and eligible to practice law before, the bar of those courts.

(5) That the attorney is not currently on suspension or disbarred from the practice of law before the bar of any court.

(6) That the attorney is not a resident of the State of California.

(7) That the attorney is not regularly employed in the State of California.

(8) That the attorney is not regularly engaged in substantial business, professional, or other activities in the State of California.

(9) That the attorney agrees to be subject to the jurisdiction of the courts of this state with respect to the law of this state governing the conduct of attorneys to the same extent as a member of the State Bar of California.

(10) The title of the court and the cause in which the attorney has filed an application to appear as counsel pro hac vice in this state or filed a certificate pursuant to this section in the preceding two years, the date of each application or certificate, and whether or not it was granted. If the attorney has made repeated appearances, the certificate shall reflect the special circumstances that warrant the approval of the attorney’s appearance in the arbitration.

(11) The name, address, and telephone number of the active member of the State Bar of California who is the attorney of record.

(d) The arbitrator, arbitrators, or arbitral forum may approve the attorney’s appearance if the attorney has complied with subdivision (c). Failure to timely file and serve the certificate described in subdivision (c) shall be grounds for disapproval of the appearance and disqualification from serving as an attorney in the arbitration in which the certificate was filed. In the absence of special circumstances, repeated appearances shall be grounds for disapproval of the appearance and disqualification from serving as an attorney in the arbitration in which the certificate was filed.

(e) Within a reasonable period of time after the arbitrator, arbitrators, or arbitral forum approves the certificate, the attorney shall file the certificate with the State Bar of California and serve the certificate as described in Section 1013a on all parties and counsel in the arbitration whose addresses are known to the attorney.

(f) An attorney who fails to file or serve the certificate required by this section or files or serves a certificate containing false information or who otherwise fails to comply with the standards of professional conduct required of members of the State Bar of California shall be subject to the disciplinary jurisdiction of the State Bar with respect to that certificate or any of his or her acts occurring in the course of the arbitration.

(g) Notwithstanding any other law, including Section 6125 of the Business and Professions Code, an attorney who is a member in good standing of the bar of any state may represent the parties in connection with rendering legal services in this state in the course of and in connection with an arbitration pending in another state.

(h) Notwithstanding any other law, including Section 6125 of the Business and Professions Code, any party to an arbitration arising under collective bargaining agreements in industries and provisions subject to either state or federal law may be represented in the course of, and in connection with, those proceedings by any person, regardless of whether that person is licensed to practice law in this state.

(i) Nothing in this section shall apply to Division 4 (commencing with Section 3200) of the Labor Code.

(j) (1) In enacting the amendments to this section made by Assembly Bill 2086 of the 1997–98 Regular Session, it is the intent of the Legislature to respond to the holding in Birbrower v. Superior Court (1998) 17 Cal.4th 119, to provide a procedure for nonresident attorneys who are not licensed in this state to appear in California arbitration proceedings.

(2) In enacting subdivision (h), it is the intent of the Legislature to make clear that any party to an arbitration arising under a collective bargaining agreement governed by the laws of this state may be represented in the course of and in connection with those proceedings by any person regardless of whether that person is licensed to practice law in this state.

(3) Except as otherwise specifically provided in this section, in enacting the amendments to this section made by Assembly Bill 2086 of the 1997–98 Regular Session, it is the Legislature’s intent that nothing in this section is intended to expand or restrict the ability of a party prior to the decision in Birbrower to elect to be represented by any person in a nonjudicial arbitration proceeding, to the extent those rights or abilities existed prior to that decision. To the extent that Birbrower is interpreted to expand or restrict that right or ability pursuant to the laws of this state, it is hereby abrogated except as specifically provided in this section.

(4) In enacting subdivision (i), it is the intent of the Legislature to make clear that nothing in this section shall affect those provisions of law governing the right of injured workers to elect to be represented by any person, regardless of whether that person is licensed to practice law in this state, as set forth in Division 4 (commencing with Section 3200) of the Labor Code.

(Amended by Stats. 2014, Ch. 71, Sec. 20. Effective January 1, 2015.)



1282.6

(a) A subpoena requiring the attendance of witnesses, and a subpoena duces tecum for the production of books, records, documents and other evidence, at an arbitration proceeding or a deposition under Section 1283, and if Section 1283.05 is applicable, for the purposes of discovery, shall be issued as provided in this section. In addition, the neutral arbitrator upon his own determination may issue subpoenas for the attendance of witnesses and subpoenas duces tecum for the production of books, records, documents and other evidence.

(b) Subpoenas shall be issued, as of course, signed but otherwise in blank, to the party requesting them, by a neutral association, organization, governmental agency, or office if the arbitration agreement provides for administration of the arbitration proceedings by, or under the rules of, a neutral association, organization, governmental agency or office or by the neutral arbitrator.

(c) The party serving the subpoena shall fill it in before service. Subpeonas shall be served and enforced in accordance with Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of this code.

(Amended by Stats. 1982, Ch. 108, Sec. 1.)



1282.8

The neutral arbitrator may administer oaths.

(Added by Stats. 1961, Ch. 461.)



1283

On application of a party to the arbitration, the neutral arbitrator may order the deposition of a witness to be taken for use as evidence and not for discovery if the witness cannot be compelled to attend the hearing or if exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally at the hearing, to allow the deposition to be taken. The deposition shall be taken in the manner prescribed by law for the taking of depositions in civil actions. If the neutral arbitrator orders the taking of the deposition of a witness who resides outside the state, the party who applied for the taking of the deposition shall obtain a commission, letters rogatory, or a letter of request therefor from the superior court in accordance with Chapter 10 (commencing with Section 2026.010) of Title 4 of Part 4.

(Amended by Stats. 2005, Ch. 294, Sec. 4. Effective January 1, 2006.)



1283.05

To the extent provided in Section 1283.1 depositions may be taken and discovery obtained in arbitration proceedings as follows:

(a) After the appointment of the arbitrator or arbitrators, the parties to the arbitration shall have the right to take depositions and to obtain discovery regarding the subject matter of the arbitration, and, to that end, to use and exercise all of the same rights, remedies, and procedures, and be subject to all of the same duties, liabilities, and obligations in the arbitration with respect to the subject matter thereof, as provided in Chapter 2 (commencing with Section 1985) of Title 3 of Part 4, and in Title 4 (commencing with Section 2016.010) of Part 4, as if the subject matter of the arbitration were pending before a superior court of this state in a civil action other than a limited civil case, subject to the limitations as to depositions set forth in subdivision (e) of this section.

(b) The arbitrator or arbitrators themselves shall have power, in addition to the power of determining the merits of the arbitration, to enforce the rights, remedies, procedures, duties, liabilities, and obligations of discovery by the imposition of the same terms, conditions, consequences, liabilities, sanctions, and penalties as can be or may be imposed in like circumstances in a civil action by a superior court of this state under the provisions of this code, except the power to order the arrest or imprisonment of a person.

(c) The arbitrator or arbitrators may consider, determine, and make such orders imposing such terms, conditions, consequences, liabilities, sanctions, and penalties, whenever necessary or appropriate at any time or stage in the course of the arbitration, and such orders shall be as conclusive, final, and enforceable as an arbitration award on the merits, if the making of any such order that is equivalent to an award or correction of an award is subject to the same conditions, if any, as are applicable to the making of an award or correction of an award.

(d) For the purpose of enforcing the duty to make discovery, to produce evidence or information, including books and records, and to produce persons to testify at a deposition or at a hearing, and to impose terms, conditions, consequences, liabilities, sanctions, and penalties upon a party for violation of any such duty, such party shall be deemed to include every affiliate of such party as defined in this section. For such purpose:

(1) The personnel of every such affiliate shall be deemed to be the officers, directors, managing agents, agents, and employees of such party to the same degree as each of them, respectively, bears such status to such affiliate; and

(2) The files, books, and records of every such affiliate shall be deemed to be in the possession and control of, and capable of production by, such party. As used in this section, “affiliate” of the party to the arbitration means and includes any party or person for whose immediate benefit the action or proceeding is prosecuted or defended, or an officer, director, superintendent, member, agent, employee, or managing agent of such party or person.

(e) Depositions for discovery shall not be taken unless leave to do so is first granted by the arbitrator or arbitrators.

(Amended by Stats. 2004, Ch. 182, Sec. 16. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



1283.1

(a) All of the provisions of Section 1283.05 shall be conclusively deemed to be incorporated into, made a part of, and shall be applicable to, every agreement to arbitrate any dispute, controversy, or issue arising out of or resulting from any injury to, or death of, a person caused by the wrongful act or neglect of another.

(b) Only if the parties by their agreement so provide, may the provisions of Section 1283.05 be incorporated into, made a part of, or made applicable to, any other arbitration agreement.

(Amended by Stats. 1970, Ch. 1045.)



1283.2

Except for the parties to the arbitration and their agents, officers and employees, all witnesses appearing pursuant to subpoena are entitled to receive fees and mileage in the same amount and under the same circumstances as prescribed by law for witnesses in civil actions in the superior court. The fee and mileage of a witness subpoenaed upon the application of a party to the arbitration shall be paid by such party. The fee and mileage of a witness subpoenaed soley upon the determination of the neutral arbitrator shall be paid in the manner provided for the payment of the neutral arbitrator’s expenses.

(Added by Stats. 1961, Ch. 461.)



1283.4

The award shall be in writing and signed by the arbitrators concurring therein. It shall include a determination of all the questions submitted to the arbitrators the decision of which is necessary in order to determine the controversy.

(Added by Stats. 1961, Ch. 461.)



1283.6

The neutral arbitrator shall serve a signed copy of the award on each party to the arbitration personally or by registered or certified mail or as provided in the agreement.

(Added by Stats. 1961, Ch. 461.)



1283.8

The award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on petition of a party to the arbitration. The parties to the arbitration may extend the time either before or after the expiration thereof. A party to the arbitration waives the objection that an award was not made within the time required unless he gives the arbitrators written notice of his objection prior to the service of a signed copy of the award on him.

(Added by Stats. 1961, Ch. 461.)



1284

The arbitrators, upon written application of a party to the arbitration, may correct the award upon any of the grounds set forth in subdivisions (a) and (c) of Section 1286.6 not later than 30 days after service of a signed copy of the award on the applicant.

Application for such correction shall be made not later than 10 days after service of a signed copy of the award on the applicant. Upon or before making such application, the applicant shall deliver or mail a copy of the application to all of the other parties to the arbitration.

Any party to the arbitration may make written objection to such application. The objection shall be made not later than 10 days after the application is delivered or mailed to the objector. Upon or before making such objection, the objector shall deliver or mail a copy of the objection to the applicant and all the other parties to the arbitration.

The arbitrators shall either deny the application or correct the award. The denial of the application or the correction of the award shall be in writing and signed by the arbitrators concurring therein, and the neutral arbitrator shall serve a signed copy of such denial or correction on each party to the arbitration personally or by registered or certified mail or as provided in the agreement. If no denial of the application or correction of the award is served within the 30-day period provided in this section, the application for correction shall be deemed denied on the last day thereof.

(Repealed and added by Stats. 1961, Ch. 461.)



1284.2

Unless the arbitration agreement otherwise provides or the parties to the arbitration otherwise agree, each party to the arbitration shall pay his pro rata share of the expenses and fees of the neutral arbitrator, together with other expenses of the arbitration incurred or approved by the neutral arbitrator, not including counsel fees or witness fees or other expenses incurred by a party for his own benefit.

(Added by Stats. 1961, Ch. 461.)



1284.3

(a) No neutral arbitrator or private arbitration company shall administer a consumer arbitration under any agreement or rule requiring that a consumer who is a party to the arbitration pay the fees and costs incurred by an opposing party if the consumer does not prevail in the arbitration, including, but not limited to, the fees and costs of the arbitrator, provider organization, attorney, or witnesses.

(b) (1) All fees and costs charged to or assessed upon a consumer party by a private arbitration company in a consumer arbitration, exclusive of arbitrator fees, shall be waived for an indigent consumer. For the purposes of this section, “indigent consumer” means a person having a gross monthly income that is less than 300 percent of the federal poverty guidelines. Nothing in this section shall affect the ability of a private arbitration company to shift fees that would otherwise be charged or assessed upon a consumer party to a nonconsumer party.

(2) Prior to requesting or obtaining any fee, a private arbitration company shall provide written notice of the right to obtain a waiver of fees to a consumer or prospective consumer in a manner calculated to bring the matter to the attention of a reasonable consumer, including, but not limited to, prominently placing a notice in its first written communication to the consumer and in any invoice, bill, submission form, fee schedule, rules, or code of procedure.

(3) Any consumer requesting a waiver of fees or costs may establish his or her eligibility by making a declaration under oath on a form provided to the consumer by the private arbitration company for signature stating his or her monthly income and the number of persons living in his or her household. No private arbitration company may require a consumer to provide any further statement or evidence of indigence.

(4) Any information obtained by a private arbitration company about a consumer’s identity, financial condition, income, wealth, or fee waiver request shall be kept confidential and may not be disclosed to any adverse party or any nonparty to the arbitration, except a private arbitration company may not keep confidential the number of waiver requests received or granted, or the total amount of fees waived.

(c) This section applies to all consumer arbitration agreements subject to this article, and to all consumer arbitration proceedings conducted in California.

(Added by Stats. 2002, Ch. 1101, Sec. 1. Effective January 1, 2003.)






CHAPTER 4 - Enforcement of the Award

ARTICLE 1 - Confirmation, Correction or Vacation of the Award

1285

Any party to an arbitration in which an award has been made may petition the court to confirm, correct or vacate the award. The petition shall name as respondents all parties to the arbitration and may name as respondents any other persons bound by the arbitration award.

(Repealed and added by Stats. 1961, Ch. 461.)



1285.2

A response to a petition under this chapter may request the court to dismiss the petition or to confirm, correct or vacate the award.

(Added by Stats. 1961, Ch. 461.)



1285.4

A petition under this chapter shall:

(a) Set forth the substance of or have attached a copy of the agreement to arbitrate unless the petitioner denies the existence of such an agreement.

(b) Set forth names of the arbitrators.

(c) Set forth or have attached a copy of the award and the written opinion of the arbitrators, if any.

(Added by Stats. 1961, Ch. 461.)



1285.6

Unless a copy thereof is set forth in or attached to the petition, a response to a petition under this chapter shall:

(a) Set forth the substance of or have attached a copy of the agreement to arbitrate unless the respondent denies the existence of such an agreement.

(b) Set forth the names of the arbitrators.

(c) Set forth or have attached a copy of the award and the written opinion of the arbitrators, if any.

(Added by Stats. 1961, Ch. 461.)



1285.8

A petition to correct or vacate an award, or a response requesting such relief, shall set forth the grounds on which the request for such relief is based.

(Added by Stats. 1961, Ch. 461.)



1286

If a petition or response under this chapter is duly served and filed, the court shall confirm the award as made, whether rendered in this state or another state, unless in accordance with this chapter it corrects the award and confirms it as corrected, vacates the award or dismisses the proceedings.

(Amended by Stats. 1978, Ch. 260.)



1286.2

(a) Subject to Section 1286.4, the court shall vacate the award if the court determines any of the following:

(1) The award was procured by corruption, fraud or other undue means.

(2) There was corruption in any of the arbitrators.

(3) The rights of the party were substantially prejudiced by misconduct of a neutral arbitrator.

(4) The arbitrators exceeded their powers and the award cannot be corrected without affecting the merits of the decision upon the controversy submitted.

(5) The rights of the party were substantially prejudiced by the refusal of the arbitrators to postpone the hearing upon sufficient cause being shown therefor or by the refusal of the arbitrators to hear evidence material to the controversy or by other conduct of the arbitrators contrary to the provisions of this title.

(6) An arbitrator making the award either: (A) failed to disclose within the time required for disclosure a ground for disqualification of which the arbitrator was then aware; or (B) was subject to disqualification upon grounds specified in Section 1281.91 but failed upon receipt of timely demand to disqualify himself or herself as required by that provision. However, this subdivision does not apply to arbitration proceedings conducted under a collective bargaining agreement between employers and employees or between their respective representatives.

(b) Petitions to vacate an arbitration award pursuant to Section 1285 are subject to the provisions of Section 128.7.

(Amended by Stats. 2001, Ch. 362, Sec. 7. Effective January 1, 2002.)



1286.4

The court may not vacate an award unless:

(a) A petition or response requesting that the award be vacated has been duly served and filed; or

(b) A petition or response requesting that the award be corrected has been duly served and filed and;

(1) All petitioners and respondents are before the court; or

(2) All petitioners and respondents have been given reasonable notice that the court will be requested at the hearing to vacate the award or that the court on its own motion has determined to vacate the award and all petitioners and respondents have been given an opportunity to show why the award should not be vacated.

(Added by Stats. 1961, Ch. 461.)



1286.6

Subject to Section 1286.8, the court, unless it vacates the award pursuant to Section 1286.2, shall correct the award and confirm it as corrected if the court determines that:

(a) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(b) The arbitrators exceeded their powers but the award may be corrected without affecting the merits of the decision upon the controversy submitted; or

(c) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(Added by Stats. 1961, Ch. 461.)



1286.8

The court may not correct an award unless:

(a) A petition or response requesting that the award be corrected has been duly served and filed; or

(b) A petition or response requesting that the award be vacated has been duly served and filed and:

(1) All petitioners and respondents are before the court; or

(2) All petitioners and respondents have been given reasonable notice that the court will be requested at the hearing to correct the award or that the court on its own motion has determined to correct the award and all petitioners and respondents have been given an opportunity to show why the award should not be corrected.

(Added by Stats. 1961, Ch. 461.)



1287

If the award is vacated, the court may order a rehearing before new arbitrators. If the award is vacated on the grounds set forth in paragraph (4) or (5) of subdivision (a) of Section 1286.2, the court with the consent of the parties to the court proceeding may order a rehearing before the original arbitrators.

If the arbitration agreement requires that the award be made within a specified period of time, the rehearing may nevertheless be held and the award made within an equal period of time beginning with the date of the order for rehearing but only if the court determines that the purpose of the time limit agreed upon by the parties to the arbitration agreement will not be frustrated by the application of this provision.

(Amended by Stats. 2012, Ch. 162, Sec. 15. Effective January 1, 2013.)



1287.2

The court shall dismiss the proceeding under this chapter as to any person named as a respondent if the court determines that such person was not bound by the arbitration award and was not a party to the arbitration.

(Added by Stats. 1961, Ch. 461.)



1287.4

If an award is confirmed, judgment shall be entered in conformity therewith. The judgment so entered has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action of the same jurisdictional classification; and it may be enforced like any other judgment of the court in which it is entered, in an action of the same jurisdictional classification.

(Amended by Stats. 1998, Ch. 931, Sec. 124. Effective September 28, 1998.)



1287.6

An award that has not been confirmed or vacated has the same force and effect as a contract in writing between the parties to the arbitration.

(Added by Stats. 1961, Ch. 461.)






ARTICLE 2 - Limitations of Time

1288

A petition to confirm an award shall be served and filed not later than four years after the date of service of a signed copy of the award on the petitioner. A petition to vacate an award or to correct an award shall be served and filed not later than 100 days after the date of the service of a signed copy of the award on the petitioner.

(Repealed and added by Stats. 1961, Ch. 461.)



1288.2

A response requesting that an award be vacated or that an award be corrected shall be served and filed not later than 100 days after the date of service of a signed copy of the award upon:

(a) The respondent if he was a party to the arbitration; or

(b) The respondent’s representative if the respondent was not a party to the arbitration.

(Added by Stats. 1961, Ch. 461.)



1288.4

No petition may be served and filed under this chapter until at least 10 days after service of the signed copy of the award upon the petitioner.

(Added by Stats. 1961, Ch. 461.)



1288.6

If an application is made to the arbitrators for correction of the award, a petition may not be served and filed under this chapter until the determination of that application.

(Added by Stats. 1961, Ch. 461.)



1288.8

If an application is made to the arbitrators for correction of the award, the date of the service of the award for the purposes of this article shall be deemed to be whichever of the following dates is the earlier:

(a) The date of service upon the petitioner of a signed copy of the correction of the award or of the denial of the application.

(b) The date that such application is deemed to be denied under Section 1284.

(Added by Stats. 1961, Ch. 461.)









CHAPTER 5 - General Provisions Relating toJudicial Proceedings

ARTICLE 1 - Petitions and Responses

1290

A proceeding under this title in the courts of this State is commenced by filing a petition. Any person named as a respondent in a petition may file a response thereto. The allegations of a petition are deemed to be admitted by a respondent duly served therewith unless a response is duly served and filed. The allegations of a response are deemed controverted or avoided.

(Repealed and added by Stats. 1961, Ch. 461.)



1290.2

A petition under this title shall be heard in a summary way in the manner and upon the notice provided by law for the making and hearing of motions, except that not less than 10 days’ notice of the date set for the hearing on the petition shall be given.

(Added by Stats. 1961, Ch. 461.)



1290.4

(a) A copy of the petition and a written notice of the time and place of the hearing thereof and any other papers upon which the petition is based shall be served in the manner provided in the arbitration agreement for the service of such petition and notice.

(b) If the arbitration agreement does not provide the manner in which such service shall be made and the person upon whom service is to be made has not previously appeared in the proceeding and has not previously been served in accordance with this subdivision:

(1) Service within this State shall be made in the manner provided by law for the service of summons in an action.

(2) Service outside this State shall be made by mailing the copy of the petition and notice and other papers by registered or certified mail. Personal service is the equivalent of such service by mail. Proof of service by mail shall be made by affidavit showing such mailing together with the return receipt of the United States Post Office bearing the signature of the person on whom service was made. Notwithstanding any other provision of this title, if service is made in the manner provided in this paragraph, the petition may not be heard until at least 30 days after the date of such service.

(c) If the arbitration agreement does not provide the manner in which such service shall be made and the person on whom service is to be made has previously appeared in the proceeding or has previously been served in accordance with subdivision (b) of this section, service shall be made in the manner provided in Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of this code.

(Added by Stats. 1961, Ch. 461.)



1290.6

A response shall be served and filed within 10 days after service of the petition except that if the petition is served in the manner provided in paragraph (2) of subdivision (b) of Section 1290.4, the response shall be served and filed within 30 days after service of the petition. The time provided in this section for serving and filing a response may be extended by an agreement in writing between the parties to the court proceeding or, for good cause, by order of the court.

(Added by Stats. 1961, Ch. 461.)



1290.8

A response shall be served as provided in Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of this code.

(Added by Stats. 1961, Ch. 461.)



1291

A statement of decision shall be made by the court, if requested pursuant to Section 632, whenever an order or judgment, except a special order after final judgment, is made that is appealable under this title.

(Amended by Stats. 1983, Ch. 302, Sec. 2.)



1291.2

In all proceedings brought under the provisions of this title, all courts wherein such proceedings are pending shall give such proceedings preference over all other civil actions or proceedings, except older matters of the same character and matters to which special precedence may be given by law, in the matter of setting the same for hearing and in hearing the same to the end that all such proceedings shall be quickly heard and determined.

(Added by Stats. 1961, Ch. 461.)






ARTICLE 2 - Venue, Jurisdiction and Costs

1292

Except as otherwise provided in this article, any petition made prior to the commencement of arbitration shall be filed in a court having jurisdiction in:

(a) The county where the agreement is to be performed or was made.

(b) If the agreement does not specify a county where the agreement is to be performed and the agreement was not made in any county in this state, the county where any party to the court proceeding resides or has a place of business.

(c) In any case not covered by subdivision (a) or (b) of this section, in any county in this state.

(Amended by Stats. 1993, Ch. 1261, Sec. 2. Effective January 1, 1994.)



1292.2

Except as otherwise provided in this article, any petition made after the commencement or completion of arbitration shall be filed in a court having jurisdiction in the county where the arbitration is being or has been held, or, if not held exclusively in any one county of this state, or if held outside of this state, then the petition shall be filed as provided in Section 1292.

(Amended by Stats. 1993, Ch. 1261, Sec. 3. Effective January 1, 1994.)



1292.4

If a controversy referable to arbitration under an alleged agreement is involved in an action or proceeding pending in a superior court, a petition for an order to arbitrate shall be filed in such action or proceeding.

(Added by Stats. 1961, Ch. 461.)



1292.6

After a petition has been filed under this title, the court in which such petition was filed retains jurisdiction to determine any subsequent petition involving the same agreement to arbitrate and the same controversy, and any such subsequent petition shall be filed in the same proceeding.

(Added by Stats. 1961, Ch. 461.)



1292.8

A motion for a stay of an action on the ground that an issue therein is subject to arbitration shall be made in the court where the action is pending.

(Added by Stats. 1961, Ch. 461.)



1293

The making of an agreement in this State providing for arbitration to be had within this State shall be deemed a consent of the parties thereto to the jurisdiction of the courts of this State to enforce such agreement by the making of any orders provided for in this title and by entering of judgment on an award under the agreement.

(Repealed and added by Stats. 1961, Ch. 461.)



1293.2

The court shall award costs upon any judicial proceeding under this title as provided in Chapter 6 (commencing with Section 1021) of Title 14 of Part 2 of this code.

(Added by Stats. 1961, Ch. 461.)






ARTICLE 3 - Appeals

1294

An aggrieved party may appeal from:

(a) An order dismissing or denying a petition to compel arbitration.

(b) An order dismissing a petition to confirm, correct or vacate an award.

(c) An order vacating an award unless a rehearing in arbitration is ordered.

(d) A judgment entered pursuant to this title.

(e) A special order after final judgment.

(Repealed and added by Stats. 1961, Ch. 461.)



1294.2

The appeal shall be taken in the same manner as an appeal from an order or judgment in a civil action. Upon an appeal from any order or judgment under this title, the court may review the decision and any intermediate ruling, proceeding, order or decision which involves the merits or necessarily affects the order or judgment appealed from, or which substantially affects the rights of a party. The court may also on such appeal review any order on motion for a new trial. The respondent on the appeal, or party in whose favor the judgment or order was given may, without appealing from such judgment, request the court to and it may review any of the foregoing matters for the purpose of determining whether or not the appellant was prejudiced by the error or errors upon which he relies for reversal or modification of the judgment or order from which the appeal is taken. The provisions of this section do not authorize the court to review any decision or order from which an appeal might have been taken.

(Added by Stats. 1961, Ch. 461.)












TITLE 9.1 - ARBITRATION OF MEDICAL MALPRACTICE

1295

(a) Any contract for medical services which contains a provision for arbitration of any dispute as to professional negligence of a health care provider shall have such provision as the first article of the contract and shall be expressed in the following language: “It is understood that any dispute as to medical malpractice, that is as to whether any medical services rendered under this contract were unnecessary or unauthorized or were improperly, negligently or incompetently rendered, will be determined by submission to arbitration as provided by California law, and not by a lawsuit or resort to court process except as California law provides for judicial review of arbitration proceedings. Both parties to this contract, by entering into it, are giving up their constitutional right to have any such dispute decided in a court of law before a jury, and instead are accepting the use of arbitration.”

(b) Immediately before the signature line provided for the individual contracting for the medical services must appear the following in at least 10-point bold red type:

“NOTICE: BY SIGNING THIS CONTRACT YOU ARE AGREEING TO HAVE ANY ISSUE OF MEDICAL MALPRACTICE DECIDED BY NEUTRAL ARBITRATION AND YOU ARE GIVING UP YOUR RIGHT TO A JURY OR COURT TRIAL. SEE ARTICLE 1 OF THIS CONTRACT.”

(c) Once signed, such a contract governs all subsequent open-book account transactions for medical services for which the contract was signed until or unless rescinded by written notice within 30 days of signature. Written notice of such rescission may be given by a guardian or conservator of the patient if the patient is incapacitated or a minor.

(d) Where the contract is one for medical services to a minor, it shall not be subject to disaffirmance if signed by the minor’s parent or legal guardian.

(e) Such a contract is not a contract of adhesion, nor unconscionable nor otherwise improper, where it complies with subdivisions (a), (b), and (c) of this section.

(f) Subdivisions (a), (b), and (c) shall not apply to any health care service plan contract offered by an organization registered pursuant to Article 2.5 (commencing with Section 12530) of Division 3 of Title 2 of the Government Code, or licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, which contains an arbitration agreement if the plan complies with paragraph (10) of subdivision (a) of Section 1363 of the Health and Safety Code, or otherwise has a procedure for notifying prospective subscribers of the fact that the plan has an arbitration provision, and the plan contracts conform to subdivision (h) of Section 1373 of the Health and Safety Code.

(g) For the purposes of this section:

(1) “Health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code; and any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code. “Health care provider” includes the legal representatives of a health care provider;

(2) “Professional negligence” means a negligent act or omission to act by a health care provider in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death, provided that such services are within the scope of services for which the provider is licensed and which are not within any restriction imposed by the licensing agency or licensed hospital.

(Amended by Stats. 1976, Ch. 1185.)






TITLE 9.2 - PUBLIC CONSTRUCTION CONTRACT ARBITRATION

1296

The parties to a construction contract with a public agency may expressly agree in writing that in any arbitration to resolve a dispute relating to the contract, the arbitrator’s award shall be supported by law and substantial evidence. If the agreement so provides, a court shall, subject to Section 1286.4, vacate the award if after review of the award it determines either that the award is not supported by substantial evidence or that it is based on an error of law.

(Added by Stats. 1979, Ch. 46.)






TITLE 9.3 - ARBITRATION AND CONCILIATION OF INTERNATIONAL COMMERCIAL DISPUTES

CHAPTER 1 - Application and Interpretation

ARTICLE 1 - Scope of Application

1297.11

This title applies to international commercial arbitration and conciliation, subject to any agreement which is in force between the United States and any other state or states.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.12

This title, except Article 2 (commencing with Section 1297.81) of Chapter 2 and Article 3 (commencing with Section 1297.91) of Chapter 2, applies only if the place of arbitration or conciliation is in the State of California.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.13

An arbitration or conciliation agreement is international if any of the following applies:

(a) The parties to an arbitration or conciliation agreement have, at the time of the conclusion of that agreement, their places of business in different states.

(b) One of the following places is situated outside the state in which the parties have their places of business:

(i) The place of arbitration or conciliation if determined in, or pursuant to, the arbitration or conciliation agreement.

(ii) Any place where a substantial part of the obligations of the commercial relationship is to be performed.

(iii) The place with which the subject matter of the dispute is most closely connected.

(c) The parties have expressly agreed that the subject matter of the arbitration or conciliation agreement relates to commercial interests in more than one state.

(d) The subject matter of the arbitration or conciliation agreement is otherwise related to commercial interests in more than one state.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.14

For the purposes of Section 1297.13, if a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration agreement, and if a party does not have a place of business, reference is to be made to his habitual residence.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.15

For the purposes of Section 1297.13, the states of the United States, including the District of Columbia, shall be considered one state.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.16

An arbitration or conciliation agreement is commercial if it arises out of a relationship of a commercial nature including, but not limited to, any of the following:

(a) A transaction for the supply or exchange of goods or services.

(b) A distribution agreement.

(c) A commercial representation or agency.

(d) An exploitation agreement or concession.

(e) A joint venture or other, related form of industrial or business cooperation.

(f) The carriage of goods or passengers by air, sea, rail, or road.

(g) Construction.

(h) Insurance.

(i) Licensing.

(j) Factoring.

(k) Leasing.

(l) Consulting.

(m) Engineering.

(n) Financing.

(o) Banking.

(p) The transfer of data or technology.

(q) Intellectual or industrial property, including trademarks, patents, copyrights and software programs.

(r) Professional services.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.17

This title shall not affect any other law in force in California by virtue of which certain disputes may not be submitted to arbitration or may be submitted to arbitration only in accordance with provisions other than those of this title. Notwithstanding the foregoing, this title supersedes Sections 1280 to 1284.2, inclusive, with respect to international commercial arbitration and conciliation.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 2 - Interpretation

1297.21

For the purposes of this title:

(a) “Arbitral award” means any decision of the arbitral tribunal on the substance of the dispute submitted to it and includes an interim, interlocutory, or partial arbitral award.

(b) “Arbitral tribunal” means a sole arbitrator or a panel of arbitrators.

(c) “Arbitration” means any arbitration whether or not administered by a permanent arbitral institution.

(d) “Conciliation” means any conciliation whether or not administered by a permanent conciliation institution.

(e) “Chief Justice” means the Chief Justice of California or his or her designee.

(f) “Court” means a body or an organ of the judicial system of a state.

(g) “Party” means a party to an arbitration or conciliation agreement.

(h) “Superior court” means the superior court in the county in this state selected pursuant to Section 1297.61.

(i) “Supreme Court” means the Supreme Court of California.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.22

Where a provision of this title, except Article 1 (commencing with Section 1297.281) of Chapter 6, leaves the parties free to determine a certain issue, such freedom includes the right of the parties to authorize a third party, including an institution, to make that determination.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.23

Where a provision of this title refers to the fact that the parties have agreed or that they may agree, or in any other way refers to an agreement of the parties, such agreement shall be deemed to include any arbitration or conciliation rules referred to in that agreement.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.24

Where this title, other than Article 8 (commencing with Section 1297. 251) of Chapter 5, Article 5 (commencing with Section 1297.321) of Chapter 6, or subdivision (a) of Section 1297.322, refers to a claim, it also applies to a counterclaim, and where it refers to a defense, it also applies to a defense to that counterclaim.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 3 - Receipt of Written Communications

1297.31

Unless otherwise agreed by the parties, any written communication is deemed to have been received if it is delivered to the addressee personally or if it is delivered at his place of business, habitual residence, or mailing address, and the communication is deemed to have been received on the day it is so delivered.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.32

If none of the places referred to in Section 1297.31 can be found after making a reasonable inquiry, a written communication is deemed to have been received if it is sent to the addressee’s last known place of business, habitual residence, or mailing address by registered mail or by any other means which provides a record of the attempt to deliver it.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.33

This article does not apply to written communications in respect of court proceedings.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 4 - Waiver of Right to Object

1297.41

A party who knows that any provision of this title, or any requirement under the arbitration agreement, has not been complied with and yet proceeds with the arbitration without stating his or her objection to noncompliance without undue delay or, if a time limit is provided for stating that objection, within that period of time, shall be deemed to have waived his right to object.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.42

For purposes of Section 1297.41, “any provision of this title” means any provision of this title in respect of which the parties may otherwise agree.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 5 - Extent of Judicial Intervention

1297.51

In matters governed by this title, no court shall intervene except where so provided in this title, or applicable federal law.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 6 - Functions

1297.61

The functions referred to in Sections 1297.114, 1297.115, 1297.116, 1297.134, 1297.135, 1297.136, 1297.165, 1297.166, and 1297.167 shall be performed by the superior court of the county in which the place of arbitration is located. The functions referred to in Section 1297.81 shall be performed by the superior court selected pursuant to Article 2 (commencing with Section 1292) of Chapter 5 of Title 9.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)









CHAPTER 2 - Arbitration Agreements and Judicial Measures in Aid of Arbitration

ARTICLE 1 - Definition and Form of Arbitration Agreements

1297.71

An “arbitration agreement” is an agreement by the parties to submit to arbitration all or certain disputes which have arisen or which may arise between them in respect of a defined legal relationship, whether contractual or not. An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.72

An arbitration agreement shall be in writing. An agreement is in writing if it is contained in a document signed by the parties or in an exchange of letters, telex, telegrams, or other means of telecommunication which provide a record of this agreement, or in an exchange of statements of claim and defense in which the existence of an agreement is alleged by one party and not denied by another. The reference in a contract to a document containing an arbitration clause constitutes an arbitration agreement provided that the contract is in writing and the reference is such as to make that clause part of the contract.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 2 - Stay of Proceedings

1297.81

When a party to an international commercial arbitration agreement as defined in this title commences judicial proceedings seeking relief with respect to a matter covered by the agreement to arbitrate, any other party to the agreement may apply to the superior court for an order to stay the proceedings and to compel arbitration.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.82

A timely request for a stay of judicial proceedings made under Section 1297.81 shall be granted.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 3 - Interim Measures

1297.91

It is not incompatible with an arbitration agreement for a party to request from a superior court, before or during arbitral proceedings, an interim measure of protection, or for the court to grant such a measure.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.92

Any party to an arbitration governed by this title may request from the superior court enforcement of an award of an arbitral tribunal to take any interim measure of protection of an arbitral tribunal pursuant to Article 2 (commencing with Section 1297.171) of Chapter 4. Enforcement shall be granted pursuant to the law applicable to the granting of the type of interim relief requested.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.93

Measures which the court may grant in connection with a pending arbitration include, but are not limited to:

(a) An order of attachment issued to assure that the award to which applicant may be entitled is not rendered ineffectual by the dissipation of party assets.

(b) A preliminary injunction granted in order to protect trade secrets or to conserve goods which are the subject matter of the arbitral dispute.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.94

In considering a request for interim relief, the court shall give preclusive effect to any and all findings of fact of the arbitral tribunal including the probable validity of the claim which is the subject of the award for interim relief and which the arbitral tribunal has previously granted in the proceeding in question, provided that such interim award is consistent with public policy.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.95

Where the arbitral tribunal has not ruled on an objection to its jurisdiction, the court shall not grant preclusive effect to the tribunal’s findings until the court has made an independent finding as to the jurisdiction of the arbitral tribunal. If the court rules that the arbitral tribunal did not have jurisdiction, the application for interim measures of relief shall be denied. Such a ruling by the court that the arbitral tribunal lacks jurisdiction is not binding on the arbitral tribunal or subsequent judicial proceeding.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)









CHAPTER 3 - Composition of Arbitral Tribunals

ARTICLE 1 - Number of Arbitrators

1297.101

The parties may agree on the number of arbitrators. Otherwise, there shall be one arbitrator.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 2 - Appointment of Arbitrators

1297.111

A person of any nationality may be an arbitrator.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.112

Subject to Sections 1297.115 and 1297.116, the parties may agree on a procedure for appointing the arbitral tribunal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.113

Failing such agreement referred to in Section 1297.112, in an arbitration with three arbitrators and two parties, each party shall appoint one arbitrator, and the two appointed arbitrators shall appoint the third arbitrator.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.114

If the appointment procedure in Section 1297.113 applies and either a party fails to appoint an arbitrator within 30 days after receipt of a request to do so from the other party, or the two appointed arbitrators fail to agree on the third arbitrator within 30 days after their appointment, the appointment shall be made, upon request of a party, by the superior court.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.115

Failing any agreement referred to in Section 1297.112, in an arbitration with a sole arbitrator, if the parties fail to agree on the arbitrator, the appointment shall be made, upon request of a party, by the superior court.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.116

The superior court, upon the request of a party, may take the necessary measures, unless the agreement on the appointment procedure provides other means for securing the appointment, where, under an appointment procedure agreed upon by the parties, any of the following occurs:

(a) A party fails to act as required under that procedure.

(b) The parties, or two appointed arbitrators, fail to reach an agreement expected of them under that procedure.

(c) A third party, including an institution, fails to perform any function entrusted to it under that procedure.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.117

A decision on a matter entrusted to the superior court pursuant to Sections 1297.114, 127.115, and 1297.116 is final and is not subject to appeal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.118

The superior court, in appointing an arbitrator, shall have due regard to all of the following:

(a) Any qualifications required of the arbitrator by the agreement of the parties.

(b) Other considerations as are likely to secure the appointment of an independent and impartial arbitrator.

(c) In the case of a sole or third arbitrator, the advisability of appointing an arbitrator of a nationality other than those of the parties.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.119

An arbitrator has the immunity of a judicial officer from civil liability when acting in the capacity of arbitrator under any statute or contract.

The immunity afforded by this section shall supplement, and not supplant, any otherwise applicable common law or statutory immunity.

(Added by Stats. 1994, Ch. 228, Sec. 1. Effective January 1, 1995.)






ARTICLE 3 - Grounds for Challenge

1297.121

Except as otherwise provided in this title, all persons whose names have been submitted for consideration for appointment or designation as arbitrators or conciliators, or who have been appointed or designated as such, shall, within 15 days, make a disclosure to the parties of any information which might cause their impartiality to be questioned including, but not limited to, any of the following instances:

(a) The person has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the proceeding.

(b) The person served as a lawyer in the matter in controversy, or the person is or has been associated with another who has participated in the matter during such association, or he or she has been a material witness concerning it.

(c) The person served as an arbitrator or conciliator in another proceeding involving one or more of the parties to the proceeding.

(d) The person, individually or a fiduciary, or such person’s spouse or minor child residing in such person’s household, has a financial interest in the subject matter in controversy or in a party to the proceeding, or any other interest that could be substantially affected by the outcome of the proceeding.

(e) The person, his or her spouse, or a person within the third degree of relationship to either of them, or the spouse of such a person meets any of the following conditions:

(i) The person is or has been a party to the proceeding, or an officer, director, or trustee of a party.

(ii) The person is acting or has acted as a lawyer in the proceeding.

(iii) The person is known to have an interest that could be substantially affected by the outcome of the proceeding.

(iv) The person is likely to be a material witness in the proceeding.

(f) The person has a close personal or professional relationship with a person who meets any of the following conditions:

(i) The person is or has been a party to the proceeding, or an officer, director, or trustee of a party.

(ii) The person is acting or has acted as a lawyer or representative in the proceeding.

(iii) The person is or expects to be nominated as an arbitrator or conciliator in the proceedings.

(iv) The person is known to have an interest that could be substantially affected by the outcome of the proceeding.

(v) The person is likely to be a material witness in the proceeding.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.122

The obligation to disclose information set forth in Section 1297.121 is mandatory and cannot be waived as to the parties with respect to persons serving either as the sole arbitrator or sole conciliator or as the chief or prevailing arbitrator or conciliator. The parties may otherwise agree to waive such disclosure.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.123

From the time of appointment and throughout the arbitral proceedings, an arbitrator, shall, without delay, disclose to the parties any circumstances referred to in Section 1297.121 which were not previously disclosed.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.124

Unless otherwise agreed by the parties or the rules governing the arbitration, an arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to his or her independence or impartiality, or as to his or her possession of the qualifications upon which the parties have agreed.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.125

A party may challenge an arbitrator appointed by it, or in whose appointment it has participated, only for reasons of which it becomes aware after the appointment has been made.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 4 - Challenge Procedure

1297.131

The parties may agree on a procedure for challenging an arbitrator and the decision reached pursuant to that procedure shall be final.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.132

Failing any agreement referred to in Section 1297.131, a party which intends to challenge an arbitrator shall, within 15 days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstances referred to in Sections 1297.124 and 1297.125, whichever shall be later, send a written statement of the reasons for the challenge to the arbitral tribunal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.133

Unless the arbitrator challenged under Section 1297.132 withdraws from his or her office or the other party agrees to the challenge, the arbitral tribunal shall decide on the challenge.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.134

If a challenge following the procedure under Section 1297.133 is not successful, the challenging party may request the superior court, within 30 days after having received notice of the decision rejecting the challenge, to decide on the challenge. If a challenge is based upon the grounds set forth in Section 1297.121, and the superior court determines that the facts support a finding that such ground or grounds fairly exist, then the challenge should be sustained.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.135

The decision of the superior court under Section 1297.134 is final and is not subject to appeal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.136

While a request under Section 1297.134 is pending, the arbitral tribunal, including the challenged arbitrator, may continue with the arbitral proceedings and make an arbitral award.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 5 - Failure or Impossibility to Act

1297.141

The mandate of an arbitrator terminates if he becomes de jure or de facto unable to perform his or her functions or for other reasons fails to act without undue delay, and he withdraws from his or her office or the parties agree to the termination of his or her mandate.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.142

If a controversy remains concerning any of the grounds referred to in Section 1297.141, a party may request the superior court to decide on the termination of the mandate.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.143

A decision of the superior court under Section 1297.142 is not subject to appeal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.144

If, under this section or Section 1297.132, an arbitrator withdraws from office or a party agrees to the termination of the mandate of an arbitrator, this does not imply acceptance of the validity of any ground referred to in Section 1297.132.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 6 - Termination of Mandate and Substitution of Arbitrators

1297.151

In addition to the circumstances referred to under Article 4 (commencing with Section 1297.131) and Article 5 (commencing with Section 1297.141) of this chapter, the mandate of an arbitrator terminates upon his or her withdrawal from office for any reason, or by or pursuant to agreement of the parties.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.152

Where the mandate of an arbitrator terminates, a substitute arbitrator shall be appointed according to the rules that were applicable to the appointment of the arbitrator being replaced.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.153

Unless otherwise agreed by the parties:

(a) Where the sole or presiding arbitrator is replaced, any hearings previously held shall be repeated.

(b) Where an arbitrator other than the sole or presiding arbitrator is replaced, any hearings previously held may be repeated at the discretion of the arbitral tribunal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.154

Unless otherwise agreed by the parties, an order or ruling of the arbitral tribunal made prior to the replacement of an arbitrator under this section is not invalid because there has been a change in the composition of the tribunal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)









CHAPTER 4 - Jurisdiction of Arbitral Tribunals

ARTICLE 1 - Competence of an Arbitral Tribunal to Rule on its Jurisdiction

1297.161

The arbitral tribunal may rule on its own jurisdiction, including ruling on any objections with respect to the existence or validity of the arbitration agreement, and for that purpose, an arbitration clause which forms part of a contract shall be treated as an agreement independent of the other terms of the contract, and a decision by the arbitral tribunal that the contract is null and void shall not entail ipso jure the invalidity of the arbitration clause.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.162

A plea that the arbitral tribunal does not have jurisdiction shall be raised not later than the submission of the statement of defense. However, a party is not precluded from raising such a plea by the fact that he or she has appointed, or participated in the appointment of, an arbitrator.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.163

A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.164

The arbitral tribunal may, in either of the cases referred to in Sections 1297.162 and 1297.163, admit a later plea if it considers the delay justified.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.165

The arbitral tribunal may rule on a plea referred to in Sections 1297.162 and 1297.163 either as a preliminary question or in an award on the merits.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.166

If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party shall request the superior court, within 30 days after having received notice of that ruling, to decide the matter or shall be deemed to have waived objection to such finding.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.167

While a request under Section 1297.166 is pending, the arbitral tribunal may continue with the arbitral proceedings and make an arbitral award.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 2 - Interim Measures Ordered by Arbitral Tribunals

1297.171

Unless otherwise agreed by the parties, the arbitral tribunal may, at the request of a party, order a party to take any interim measure of protection as the arbitral tribunal may consider necessary in respect of the subject matter of the dispute.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.172

The arbitral tribunal may require a party to provide appropriate security in connection with a measure ordered under Section 1297.171.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)









CHAPTER 5 - Manner and Conduct of Arbitration

ARTICLE 1 - Equal Treatment of Parties

1297.181

The parties shall be treated with equality and each party shall be given a full opportunity to present his or her case.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 2 - Determination of Rules of Procedure

1297.191

Subject to this title, the parties may agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.192

Failing any agreement referred to in Section 1297.191, the arbitral tribunal may, subject to this title, conduct the arbitration in the manner it considers appropriate.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.193

The power of the arbitral tribunal under Section 1297.192 includes the power to determine the admissibility, relevance, materiality, and weight of any evidence.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 3 - Place of Arbitration

1297.201

The parties may agree on the place of arbitration.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.202

Failing any agreement referred to in Section 1297.201, the place of arbitration shall be determined by the arbitral tribunal having regard to the circumstances of the case, including the convenience of the parties.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.203

Notwithstanding Section 1297.201, the arbitral tribunal may, unless otherwise agreed by the parties, meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts, or the parties, or for inspection of documents, goods, or other property.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 4 - Commencement of Arbitral Proceedings

1297.211

Unless otherwise agreed by the parties, the arbitral proceedings in respect of a particular dispute commence on the date on which a request for that dispute to be referred to arbitration is received by the respondent.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 5 - Language

1297.221

The parties may agree upon the language or languages to be used in the arbitral proceedings.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.222

Failing any agreement referred to in Section 1297.221, the arbitral tribunal shall determine the language or languages to be used in the arbitral proceedings.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.223

The agreement or determination, unless otherwise specified, shall apply to any written statement by a party, any hearing, and any arbitral award, decision, or other communication by the arbitral tribunal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.224

The arbitral tribunal may order that any documentary evidence shall be accompanied by a translation into the language or languages agreed upon by the parties or determined by the arbitral tribunal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 6 - Statements of Claim and Defense

1297.231

Within the period of time agreed upon by the parties or determined by the arbitral tribunal, the claimant shall state the facts supporting his or her claim, the points at issue, and the relief or remedy sought, and the respondent shall state his or her defense in respect of these particulars, unless the parties have otherwise agreed as to the required elements of those statements.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.232

The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.233

Unless otherwise agreed by the parties, either party may amend or supplement his or her claim or defense during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow the amendment or supplement having regard to the delay in making it.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 7 - Hearings and Written Proceedings

1297.241

Unless otherwise agreed by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument, or whether the proceedings shall be conducted on the basis of documents and other materials.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.242

Unless the parties have agreed that no oral hearings shall be held, the arbitral tribunal shall hold oral hearings at an appropriate state of the proceedings, if so requested by a party.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.243

The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purpose of inspection of documents, goods, or other property.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.244

All statements, documents, or other information supplied to, or applications made to, the arbitral tribunal by one party shall be communicated to the other party, and any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be communicated to the parties.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.245

Unless otherwise agreed by the parties, all oral hearings and meetings in arbitral proceedings shall be held in camera.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 8 - Default of a Party

1297.251

Unless otherwise agreed by the parties, where, without showing sufficient cause, the claimant fails to communicate his or her statement of claim in accordance with Sections 1297.231 and 1297.232, the arbitral tribunal shall terminate the proceedings.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.252

Unless otherwise agreed by the parties, where, without showing sufficient cause, the respondent fails to communicate his or her statement of defense in accordance with Sections 1297.231 and 1297.232, the arbitral tribunal shall continue the proceedings without treating that failure in itself as an admission of the claimant’s allegations.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.253

Unless otherwise agreed by the parties, where, without showing sufficient cause, a party fails to appear at an oral hearing or to produce documentary evidence, the arbitral tribunal may continue with the proceedings and make the arbitral award on the evidence before it.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 9 - Expert Appointed by Arbitral Tribunal

1297.261

Unless otherwise agreed by the parties, the arbitral tribunal may appoint one or more experts to report to it on specific issues to be determined by the arbitral tribunal, and require a party to give the expert any relevant information or to produce, or to provide access to, any relevant documents, goods, or other property for his or her inspection.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.262

Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of his or her written or oral report, participate in an oral hearing where the parties have the opportunity to question the expert and to present expert witnesses on the points at issue.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 10 - Court Assistance in Taking Evidence and Consolidating Arbitrations

1297.271

The arbitral tribunal, or a party with the approval of the arbitral tribunal, may request from the superior court assistance in taking evidence and the court may execute the request within its competence and according to its rules on taking evidence. In addition, a subpoena may issue as provided in Section 1282.6, in which case the witness compensation provisions of Section 1283.2 shall apply.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.272

Where the parties to two or more arbitration agreements have agreed, in their respective arbitration agreements or otherwise, to consolidate the arbitrations arising out of those arbitration agreements, the superior court may, on application by one party with the consent of all the other parties to those arbitration agreements, do one or more of the following:

(a) Order the arbitrations to be consolidated on terms the court considers just and necessary.

(b) Where all the parties cannot agree on an arbitral tribunal for the consolidated arbitration, appoint an arbitral tribunal in accordance with Section 1297.118.

(c) Where all the parties cannot agree on any other matter necessary to conduct the consolidated arbitration, make any other order it considers necessary.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.273

Nothing in this article shall be construed to prevent the parties to two or more arbitrations from agreeing to consolidate those arbitrations and taking any steps that are necessary to effect that consolidation.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)









CHAPTER 6 - Making of Arbitral Award and Termination of Proceedings

ARTICLE 1 - Rules Applicable to Substance of Dispute

1297.281

The arbitral tribunal shall decide the dispute in accordance with the rules of law designated by the parties as applicable to the substance of the dispute.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.282

Any designation by the parties of the law or legal system of a given state shall be construed, unless otherwise expressed, as directly referring to the substantive law of that state and not to its conflict of laws rules.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.283

Failing any designation of the law under Section 1297.282 by the parties, the arbitral tribunal shall apply the rules of law it considers to be appropriate given all the circumstances surrounding the dispute.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.284

The arbitral tribunal shall decide ex aequo et bono or as amiable compositeur, if the parties have expressly authorized it to do so.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.285

In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 2 - Decisionmaking by Panel of Arbitrators

1297.291

Unless otherwise agreed by the parties, in arbitral proceedings with more than one arbitrator, any decision of the arbitral tribunal shall be made by a majority of all of its members.

Notwithstanding this section, if authorized by the parties or all the members of the arbitral tribunal, questions of procedure may be decided by a presiding arbitrator.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 3 - Settlement

1297.301

It is not incompatible with an arbitration agreement for an arbitral tribunal to encourage settlement of the dispute and, with the agreement of the parties, the arbitral tribunal may use mediation, conciliation, or other procedures at any time during the arbitral proceedings to encourage settlement.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.302

If, during arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.303

An arbitral award on agreed terms shall be made in accordance with Article 4 (commencing with Section 1297.311) of this chapter and shall state that it is an arbitral award.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.304

An arbitral award on agreed terms has the same status and effect as any other arbitral award on the substance of the dispute.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 4 - Form and Content of Arbitral Award

1297.311

An arbitral award shall be made in writing and shall be signed by the members of the arbitral tribunal.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.312

For the purposes of Section 1297.311, in arbitral proceedings with more than one arbitrator, the signatures of the majority of all the members of the arbitral tribunal shall be sufficient so long as the reason for any omitted signature is stated.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.313

The arbitral award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given, or the award is an arbitral award on agreed terms under Article 3 (commencing with Section 1297.301) of this chapter.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.314

The arbitral award shall state its date and the place of arbitration as determined in accordance with Article 3 (commencing with Section 1297.201) of Chapter 5 and the award shall be deemed to have been made at that place.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.315

After the arbitral award is made, a signed copy shall be delivered to each party.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.316

The arbitral tribunal may, at any time during the arbitral proceedings, make an interim arbitral award on any matter with respect to which it may make a final arbitral award. The interim award may be enforced in the same manner as a final arbitral award.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.317

Unless otherwise agreed by the parties, the arbitral tribunal may award interest.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.318

(a) Unless otherwise agreed by the parties, the costs of an arbitration shall be at the discretion of the arbitral tribunal.

(b) In making an order for costs, the arbitral tribunal may include as costs any of the following:

(1) The fees and expenses of the arbitrators and expert witnesses.

(2) Legal fees and expenses.

(3) Any administration fees of the institution supervising the arbitration, if any.

(4) Any other expenses incurred in connection with the arbitral proceedings.

(c) In making an order for costs, the arbitral tribunal may specify any of the following:

(1) The party entitled to costs.

(2) The party who shall pay the costs.

(3) The amount of costs or method of determining that amount.

(4) The manner in which the costs shall be paid.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 5 - Termination of Proceedings

1297.321

The arbitral proceedings are terminated by the final arbitral award or by an order of the arbitral tribunal under Section 1297.322. The award shall be final upon the expiration of the applicable periods in Article 6 (commencing with Section 1297.331) of this chapter.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.322

The arbitral tribunal shall issue an order for the termination of the arbitral proceedings where any of the following occurs:

(a) The claimant withdraws his or her claim, unless the respondent objects to the order and the arbitral tribunal recognizes a legitimate interest on the respondent’s part in obtaining a final settlement of the dispute.

(b) The parties agree on the termination of the proceedings.

(c) The arbitral tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.323

Subject to Article 6 (commencing with Section 1297.331) of this chapter, the mandate of the arbitral tribunal terminates with the termination of the arbitral proceedings.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 6 - Correction and Interpretation of Awards and Additional Awards

1297.331

Within 30 days after receipt of the arbitral award, unless another period of time has been agreed upon by the parties:

(a) A party may request the arbitral tribunal to correct in the arbitral award any computation errors, any clerical or typographical errors, or any other errors of a similar nature.

(b) A party may, if agreed by the parties, request the arbitral tribunal to give an interpretation of a specific point or part of the arbitral award.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.332

If the arbitral tribunal considers any request made under Section 1297.331 to be justified, it shall make the correction or give the interpretation within 30 days after receipt of the request and the interpretation shall form part of the arbitral award.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.333

The arbitral tribunal may correct any error of the type referred to in subdivision (a) of Section 1297.331, on its own initiative, within 30 days after the date of the arbitral award.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.334

Unless otherwise agreed by the parties, a party may request, within 30 days after receipt of the arbitral award, the arbitral tribunal to make an additional arbitral award as to the claims presented in the arbitral proceedings but omitted from the arbitral award.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.335

If the arbitral tribunal considers any request made under Section 1297.334 to be justified, it shall make the additional arbitral award within 60 days after receipt of the request.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.336

The arbitral tribunal may extend, if necessary, the period of time within which it shall make a correction, give an interpretation, or make an additional arbitral award under Section 1297.331 or 1297.334.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.337

Article 4 (commencing with Section 1297.311) of this chapter applies to a correction or interpretation of the arbitral award or to an additional arbitral award made under this section.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)









CHAPTER 7 - Conciliation

ARTICLE 1 - Appointment of Conciliators

1297.341

It is the policy of the State of California to encourage parties to an international commercial agreement or transaction which qualifies for arbitration or conciliation pursuant to Section 1297.13, to resolve disputes arising from such agreements or transactions through conciliation. The parties may select or permit an arbitral tribunal or other third party to select one or more persons to serve as the conciliator or conciliators who shall assist the parties in an independent and impartial manner in their attempt to reach an amicable settlement of their dispute.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.342

The conciliator or conciliators shall be guided by principles of objectivity, fairness, and justice, giving consideration to, among other things, the rights and obligations of the parties, the usages of the trade concerned and the circumstances surrounding the dispute, including any previous practices between the parties.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.343

The conciliator or conciliators may conduct the conciliation proceedings in such a manner as they consider appropriate, taking into account the circumstances of the case, the wishes of the parties, and the desirability of a speedy settlement of the dispute. Except as otherwise provided in this title, other provisions of this code, the Evidence Code, or the California Rules of Court, shall not apply to conciliation proceedings brought under this title.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 2 - Representation and Assistance

1297.351

The parties may appear in person or be represented or assisted by any person of their choice. A person assisting or representing a party need not be a member of the legal profession or licensed to practice law in California.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 3 - Report of Conciliators

1297.361

At any time during the proceedings, the conciliator or conciliators may prepare a draft conciliation settlement which may include the assessment and apportionment of costs between the parties, and send copies to the parties, specifying the time within which they must signify their approval.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.362

No party may be required to accept any settlement proposed by the conciliator or conciliators.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 4 - Confidentiality

1297.371

When persons agree to participate in conciliation under this title:

(a) Evidence of anything said or of any admission made in the course of the conciliation is not admissible in evidence, and disclosure of any such evidence shall not be compelled, in any civil action in which, pursuant to law, testimony may be compelled to be given. However, this subdivision does not limit the admissibility of evidence if all parties participating in conciliation consent to its disclosure.

(b) In the event that any such evidence is offered in contravention of this section, the arbitration tribunal or the court shall make any order which it considers to be appropriate to deal with the matter, including, without limitation, orders restricting the introduction of evidence, or dismissing the case without prejudice.

(c) Unless the document otherwise provides, no document prepared for the purpose of, or in the course of, or pursuant to, the conciliation, or any copy thereof, is admissible in evidence, and disclosure of any such document shall not be compelled, in any arbitration or civil action in which, pursuant to law, testimony may be compelled to be given.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 5 - Stay of Arbitration and Resort to Other Proceedings

1297.381

The agreement of the parties to submit a dispute to conciliation shall be deemed an agreement between or among those parties to stay all judicial or arbitral proceedings from the commencement of conciliation until the termination of conciliation proceedings.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.382

All applicable limitation periods including periods of prescription shall be tolled or extended upon the commencement of conciliation proceedings to conciliate a dispute under this title and all limitation periods shall remain tolled and periods of prescription extended as to all parties to the conciliation proceedings until the 10th day following the termination of conciliation proceedings. For purposes of this article, conciliation proceedings are deemed to have commenced as soon as (a) a party has requested conciliation of a particular dispute or disputes, and (b) the other party or parties agree to participate in the conciliation proceeding.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 6 - Termination

1297.391

The conciliation proceedings may be terminated as to all parties by any of the following:

(a) A written declaration of the conciliator or conciliators, after consultation with the parties, to the effect that further efforts at conciliation are no longer justified, on the date of the declaration.

(b) A written declaration of the parties addressed to the conciliator or conciliators to the effect that the conciliation proceedings are terminated, on the date of the declaration.

(c) The signing of a settlement agreement by all of the parties, on the date of the agreement.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.392

The conciliation proceedings may be terminated as to particular parties by either of the following:

(a) A written declaration of a party to the other party and the conciliator or conciliators, if appointed, to the effect that the conciliation proceedings shall be terminated as to that particular party, on the date of the declaration.

(b) The signing of a settlement agreement by some of the parties, on the date of the agreement.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.393

No person who has served as conciliator may be appointed as an arbitrator for, or take part in any arbitral or judicial proceedings in, the same dispute unless all parties manifest their consent to such participation or the rules adopted for conciliation or arbitration otherwise provide.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.394

By submitting to conciliation, no party shall be deemed to have waived any rights or remedies which that party would have had if conciliation had not been initiated, other than those set forth in any settlement agreement which results from the conciliation.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 7 - Enforceability of Decree

1297.401

If the conciliation succeeds in settling the dispute, and the result of the conciliation is reduced to writing and signed by the conciliator or conciliators and the parties or their representatives, the written agreement shall be treated as an arbitral award rendered by an arbitral tribunal duly constituted in and pursuant to the laws of this state, and shall have the same force and effect as a final award in arbitration.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 8 - Costs

1297.411

Upon termination of the conciliation proceedings, the conciliator shall fix the costs of the conciliation and give written notice thereof to the parties. As used in this article, “costs” includes only the following:

(a) A reasonable fee to be paid to the conciliator or conciliators.

(b) The travel and other reasonable expenses of the conciliator or conciliators.

(c) The travel and other reasonable expenses of witnesses requested by the conciliator or conciliators with the consent of the parties.

(d) The cost of any expert advice requested by the conciliator or conciliators with the consent of the parties.

(e) The cost of any court.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.412

These costs shall be borne equally by the parties unless the settlement agreement provides for a different apportionment. All other expenses incurred by a party shall be borne by that party.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 9 - Effect on Jurisdiction

1297.421

Neither the request for conciliation, the consent to participate in the conciliation proceedings, the participation in such proceedings, nor the entering into a conciliation agreement or settlement shall be deemed as consent to the jurisdiction of any court in this state in the event conciliation fails.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)






ARTICLE 10 - Immunity of Conciliators and Parties

1297.431

Neither the conciliator or conciliators, the parties, nor their representatives shall be subject to service of process on any civil matter while they are present in this state for the purpose of arranging for or participating in conciliation pursuant to this title.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)



1297.432

No person who serves as a conciliator shall be held liable in an action for damages resulting from any act or omission in the performance of his or her role as a conciliator in any proceeding subject to this title.

(Added by Stats. 1988, Ch. 23, Sec. 1. Effective March 7, 1988.)












TITLE 9.4 - REAL ESTATE CONTRACT ARBITRATION

1298

(a) Whenever any contract to convey real property, or contemplated to convey real property in the future, including marketing contracts, deposit receipts, real property sales contracts as defined in Section 2985 of the Civil Code, leases together with options to purchase, or ground leases coupled with improvements, but not including powers of sale contained in deeds of trust or mortgages, contains a provision for binding arbitration of any dispute between the principals in the transaction, the contract shall have that provision clearly titled “ARBITRATION OF DISPUTES.”

If a provision for binding arbitration is included in a printed contract, it shall be set out in at least 8-point bold type or in contrasting red in at least 8-point type, and if the provision is included in a typed contract, it shall be set out in capital letters.

(b) Whenever any contract or agreement between principals and agents in real property sales transactions, including listing agreements, as defined in Section 1086 of the Civil Code, contains a provision requiring binding arbitration of any dispute between the principals and agents in the transaction, the contract or agreement shall have that provision clearly titled “ARBITRATION OF DISPUTES.”

If a provision for binding arbitration is included in a printed contract, it shall be set out in at least 8-point bold type or in contrasting red in at least 8-point type, and if the provision is included in a typed contract, it shall be set out in capital letters.

(c) Immediately before the line or space provided for the parties to indicate their assent or nonassent to the arbitration provision described in subdivision (a) or (b), and immediately following that arbitration provision, the following shall appear:

“NOTICE:  BY INITIALLING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE ‛ARBITRATION OF DISPUTES’ PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY INITIALLING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE ‛ARBITRATION OF DISPUTES’ PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.”

“WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THE ‛ARBITRATION OF DISPUTES’ PROVISION TO NEUTRAL ARBITRATION.”

If the above provision is included in a printed contract, it shall be set out either in at least 10-point bold type or in contrasting red print in at least 8-point bold type, and if the provision is included in a typed contract, it shall be set out in capital letters.

(d) Nothing in this section shall be construed to diminish the authority of any court of competent jurisdiction with respect to real property transactions in areas involving court supervision or jurisdiction, including, but not limited to, probate, marital dissolution, foreclosure of liens, unlawful detainer, or eminent domain.

(e) In the event an arbitration provision is contained in an escrow instruction, it shall not preclude the right of an escrowholder to institute an interpleader action.

(Amended by Stats. 1989, Ch. 22, Sec. 1. Effective May 25, 1989. Operative July 1, 1989, by Sec. 2 of Ch. 22.)



1298.5

Any party to an action who proceeds to record a notice of pending action pursuant to Section 409 shall not thereby waive any right of arbitration which that person may have pursuant to a written agreement to arbitrate, nor any right to petition the court to compel arbitration pursuant to Section 1281.2, if, in filing an action to record that notice, the party at the same time presents to the court an application that the action be stayed pending the arbitration of any dispute which is claimed to be arbitrable and which is relevant to the action.

(Added by Stats. 1988, Ch. 881, Sec. 1. Operative July 1, 1989, by Section 1298.8.)



1298.7

In the event an arbitration provision is included in a contract or agreement covered by this title, it shall not preclude or limit any right of action for bodily injury or wrongful death, or any right of action to which Section 337.1 or 337.15 is applicable.

(Added by Stats. 1988, Ch. 881, Sec. 1. Operative July 1, 1989, by Section 1298.8.)



1298.8

This title shall become operative on July 1, 1989, and shall only apply to contracts or agreements entered into on or after that date.

(Added by Stats. 1988, Ch. 881, Sec. 1. Note: This section delayed the initial operation of Title 9.3 (now numbered 9.4), commencing with Section 1298.)






TITLE 9.5 - ARBITRATION OF FIREFIGHTER AND LAW ENFORCEMENT OFFICER LABOR DISPUTES

1299

The Legislature hereby finds and declares that strikes taken by firefighters and law enforcement officers against public employers are a matter of statewide concern, are a predictable consequence of labor strife and poor morale that is often the outgrowth of substandard wages and benefits, and are not in the public interest. The Legislature further finds and declares that the dispute resolution procedures contained in this title provide the appropriate method for resolving public sector labor disputes that could otherwise lead to strikes by firefighters or law enforcement officers.

It is the intent of the Legislature to protect the health and welfare of the public by providing impasse remedies necessary to afford public employers the opportunity to safely alleviate the effects of labor strife that would otherwise lead to strikes by firefighters and law enforcement officers. It is further the intent of the Legislature that, in order to effectuate its predominant purpose, this title be construed to apply broadly to all public employers, including, but not limited to, charter cities, counties, and cities and counties in this state.

It is not the intent of the Legislature to alter the scope of issues subject to collective bargaining between public employers and employee organizations representing firefighters or law enforcement officers.

The provisions of this title are intended by the Legislature to govern the resolution of impasses reached in collective bargaining between public employers and employee organizations representing firefighters and law enforcement officers over economic issues that remain in dispute over their respective interests. However, the provisions of this title are not intended by the Legislature to be used as a procedure to determine the rights of any firefighter or law enforcement officer in any grievance initiated as a result of a disciplinary action taken by any public employer. The Legislature further intends that this title shall not apply to any law enforcement policy that pertains to how law enforcement officers interact with members of the public or pertains to police-community relations, such as policies on the use of police powers, enforcement priorities and practices, or supervision, oversight, and accountability covering officer behavior toward members of the public, to any community-oriented policing policy or to any process employed by an employer to investigate firefighter or law enforcement officer behavior that could lead to discipline against any firefighter or law enforcement officer, nor to contravene any provision of a charter that governs an employer that is a city, county, or city and county, which provision prescribes a procedure for the imposition of any disciplinary action taken against a firefighter or law enforcement officer.

(Added by Stats. 2000, Ch. 906, Sec. 2. Effective January 1, 2001.)



1299.2

This title shall apply to all employers of firefighters and law enforcement officers.

(Added by Stats. 2000, Ch. 906, Sec. 2. Effective January 1, 2001.)



1299.3

As used in this title:

(a) “Employee” means any firefighter or law enforcement officer represented by an employee organization, as defined in subdivision (b).

(b) “Employee organization” means any organization recognized by the employer for the purpose of representing firefighters or law enforcement officers in matters relating to wages, hours, and other terms and conditions of employment within the scope of arbitration.

(c) “Employer” means any local agency employing employees, as defined in subdivision (a), or any entity, except the State of California, acting as an agent of any local agency, either directly or indirectly.

(d) “Firefighter” means any person who is employed to perform firefighting, fire prevention, fire training, hazardous materials response, emergency medical services, fire or arson investigation, or any related duties, without respect to the rank, job title, or job assignment of that person.

(e) “Law enforcement officer” means any person who is a peace officer, as defined in Section 830.1 of, subdivisions (b) and (d) of Section 830.31 of, subdivisions (a), (b), and (c) of Section 830.32 of, subdivisions (a), (b), and (d) of Section 830.33 of, subdivisions (a) and (b) of Section 830.35 of, subdivision (a) of Section 830.5 of, and subdivision (a) of Section 830.55 of, the Penal Code, without respect to the rank, job title, or job assignment of that person.

(f) “Local agency” means any governmental subdivision, district, public and quasi-public corporation, joint powers agency, public agency or public service corporation, town, city, county, city and county, or municipal corporation, whether incorporated or not or whether chartered or not.

(g) “Scope of arbitration” means economic issues, including salaries, wages and overtime pay, health and pension benefits, vacation and other leave, reimbursements, incentives, differentials, and all other forms of remuneration. The scope of arbitration shall not include any issue that is protected by what is commonly referred to as the “management rights” clause contained in Section 3504 of the Government Code. Notwithstanding the foregoing, any employer that is not exempt under Section 1299.9 may supersede this subdivision by adoption of an ordinance that establishes a broader definition of “scope of arbitration.”

(Amended by Stats. 2002, Ch. 664, Sec. 52. Effective January 1, 2003.)



1299.4

(a) If an impasse has been declared after the parties have exhausted their mutual efforts to reach agreement over matters within the scope of arbitration, and the parties are unable to agree to the appointment of a mediator, or if a mediator agreed to by the parties is unable to effect settlement of a dispute between the parties after his or her appointment, the employee organization may, by written notification to the employer, request that their differences be submitted to an arbitration panel.

(b) Within three days after receipt of the written notification, each party shall designate a person to serve as its member of an arbitration panel. Within five days thereafter, or within additional periods to which they mutually agree, the two members of the arbitration panel appointed by the parties shall designate an impartial person with experience in labor and management dispute resolution to act as chairperson of the arbitration panel.

(c) In the event that the parties are unable or unwilling to agree upon a third person to serve as chairperson, the two members of the arbitration panel shall jointly request from the American Arbitration Association a list of seven impartial and experienced persons who are familiar with matters of employer-employee relations. The two panel members may as an alternative, jointly request a list of seven names from the California State Mediation and Conciliation Service, or a list from either entity containing more or less than seven names, so long as the number requested is an odd number. If after five days of receipt of the list, the two panel members cannot agree on which of the listed persons shall serve as chairperson, they shall, within two days, alternately strike names from the list, with the first panel member to strike names being determined by lot. The last person whose name remains on the list shall be chairperson.

(d) Employees as defined by this chapter shall not be permitted to engage in strikes that endanger public safety.

(e) No employer shall interfere with, intimidate, restrain, coerce, or discriminate against an employee organization or employee because of an exercise of rights under this title.

(f) No employer shall refuse to meet and confer or condition agreement upon a memorandum of understanding based upon an employee organization’s exercise of rights under this title.

(Added by Stats. 2000, Ch. 906, Sec. 2. Effective January 1, 2001.)



1299.5

(a) The arbitration panel shall, within 10 days after its establishment or any additional periods to which the parties agree, meet with the parties or their representatives, either jointly or separately, make inquiries and investigations, hold hearings, and take any other action including further mediation, that the arbitration panel deems appropriate.

(b) For the purpose of its hearings, investigations, or inquiries, the arbitration panel may subpoena witnesses, administer oaths, take the testimony of any person, and issue subpoenas duces tecum to require the production and examination of any employer’s or employee organization’s records, books, or papers relating to any subject matter before the panel.

(Added by Stats. 2000, Ch. 906, Sec. 2. Effective January 1, 2001.)



1299.6

(a) The arbitration panel shall direct that five days prior to the commencement of its hearings, each of the parties shall submit the last best offer of settlement as to each of the issues within the scope of arbitration, as defined in this title, made in bargaining as a proposal or counterproposal and not previously agreed to by the parties prior to any arbitration request made pursuant to subdivision (a) of Section 1299.4. The arbitration panel, within 30 days after the conclusion of the hearing, or any additional period to which the parties agree, shall separately decide on each of the disputed issues submitted by selecting, without modification, the last best offer that most nearly complies with the applicable factors described in subdivision (c). This subdivision shall be applicable except as otherwise provided in subdivision (b).

(b) Notwithstanding the terms of subdivision (a), the parties by mutual agreement may elect to submit as a package the last best offer of settlement made in bargaining as a proposal or counterproposal on those issues within the scope of arbitration, as defined in this title, not previously agreed to by the parties prior to any arbitration request made pursuant to subdivision (a) of Section 1299.4. The arbitration panel, within 30 days after the conclusion of the hearing, or any additional period to which the parties agree, shall decide on the disputed issues submitted by selecting, without modification, the last best offer package that most nearly complies with the applicable factors described in subdivision (c).

(c) The arbitration panel, unless otherwise agreed to by the parties, shall limit its findings to issues within the scope of arbitration and shall base its findings, opinions, and decisions upon those factors traditionally taken into consideration in the determination of those matters within the scope of arbitration, including but not limited to the following factors, as applicable:

(1) The stipulations of the parties.

(2) The interest and welfare of the public.

(3) The financial condition of the employer and its ability to meet the costs of the award.

(4) The availability and sources of funds to defray the cost of any changes in matters within the scope of arbitration.

(5) Comparison of matters within the scope of arbitration of other employees performing similar services in corresponding fire or law enforcement employment.

(6) The average consumer prices for goods and services, commonly known as the Consumer Price Index.

(7) The peculiarity of requirements of employment, including, but not limited to, mental, physical, and educational qualifications; job training and skills; and hazards of employment.

(8) Changes in any of the foregoing that are traditionally taken into consideration in the determination of matters within the scope of arbitration.

(Added by Stats. 2000, Ch. 906, Sec. 2. Effective January 1, 2001.)



1299.7

(a) The arbitration panel shall mail or otherwise deliver a copy of the decision to the parties. However, the decision of the arbitration panel shall not be publicly disclosed, and shall not be binding, for a period of five days after service to the parties. During that five-day period, the parties may meet privately, attempt to resolve their differences and, by mutual agreement, amend or modify the decision of the arbitration panel.

(b) At the conclusion of the five-day period, which may be extended by the parties, the arbitration panel’s decision, as may be amended or modified by the parties pursuant to subdivision (a), shall be publicly disclosed and, unless the governing body acts in accordance with subdivision (c), shall be binding on all parties, and, if specified by the arbitration panel, be incorporated into and made a part of any existing memorandum of understanding as defined in Section 3505.1 of the Government Code.

(c) The employer may by unanimous vote of all the members of the governing body reject the decision of the arbitration panel, except as specifically provided to the contrary in a city, county, or city and county charter with respect to the rejection of an arbitration award.

(Amended by Stats. 2003, Ch. 877, Sec. 1. Effective January 1, 2004.)



1299.8

Unless otherwise provided in this title, Title 9 (commencing with Section 1280) shall be applicable to any arbitration proceeding undertaken pursuant to this title.

(Added by Stats. 2000, Ch. 906, Sec. 2. Effective January 1, 2001.)



1299.9

(a) The provisions of this title shall not apply to any employer that is a city, county, or city and county, governed by a charter that was amended prior to January 1, 2004, to incorporate a procedure requiring the submission of all unresolved disputes relating to wages, hours, and other terms and conditions of employment within the scope of arbitration to an impartial and experienced neutral person or panel for final and binding determination, provided however that the charter amendment is not subsequently repealed or amended in a form that would no longer require the submission of all unresolved disputes relating to wages, hours, and other terms and conditions of employment within the scope of arbitration to an impartial and experienced neutral person or panel, for final and binding determination.

(b) Unless otherwise agreed to by the parties, the costs of the arbitration proceeding and the expenses of the arbitration panel, except those of the employer representative, shall be borne by the employee organization.

(Amended by Stats. 2003, Ch. 877, Sec. 2. Effective January 1, 2004.)






TITLE 10 - UNCLAIMED PROPERTY

CHAPTER 1 - General Provisions

ARTICLE 1 - Definitions

1300

For the purposes of this title, the following definitions shall apply:

(a) “Property,” unless specifically qualified, includes all classes of property, real, personal and mixed.

(b) “Unclaimed property,” unless specifically qualified, means all property (1) which is unclaimed, abandoned, escheated, permanently escheated, or distributed to the state, or (2) which, under any provision of law, will become unclaimed, abandoned, escheated, permanently escheated, or distributed to the state, or (3) to the possession of which the state is or will become entitled, if not claimed by the person or persons entitled thereto within the time allowed by law, whether or not there has been a judicial determination that such property is unclaimed, abandoned, escheated, permanently escheated, or distributed to the state.

(c) “Escheat,” unless specifically qualified, means the vesting in the state of title to property the whereabouts of whose owner is unknown or whose owner is unknown or which a known owner has refused to accept, whether by judicial determination or by operation of law, subject to the right of claimants to appear and claim the escheated property or any portion thereof. When used in reference to the law of another state, “escheat” includes the transfer to the state of the right to the custody of such property.

(d) “Permanent escheat” means the absolute vesting in the state of title to property the whereabouts of whose owner is unknown or whose owner is unknown or which a known owner has refused to accept, pursuant to judicial determination, pursuant to a proceeding of escheat as provided by Chapter 5 (commencing with Section 1410) of this title, or pursuant to operation of law, and the barring of all claims to the property by the former owner thereof or his successors.

(e) “Controller” means the State Controller.

(f) “Treasurer” means the State Treasurer.

(g) “Domicile,” in the case of a corporation, refers to the place where the corporation is incorporated.

(Amended by Stats. 1968, Ch. 356.)



1301

For the purposes of this title, unless otherwise specified, (1) a reference to a section refers to a section of this code; (2) a reference to an article refers to an article of the chapter of this title in which such reference is made; and (3) a reference to a chapter refers to a chapter of this title.

(Added by Stats. 1951, Ch. 1708.)






ARTICLE 2 - Purpose and Scope

1305

It is the purpose of this title to provide for the receipt, custody, investment, management, disposal, escheat and permanent escheat of various classes of unclaimed property, to the possession of which the State is, or may become, entitled under the provisions of this title or under other provision of law.

(Added by Stats. 1951, Ch. 1708.)



1306

The provisions of this title do not apply to money or other property held by the State or any officer thereof as trustee or bailee under the terms of an express contract to which the State or any officer thereof is a party.

(Added by Stats. 1951, Ch. 1708.)









CHAPTER 2 - Receipt and Expenditure of Funds

ARTICLE 1 - Deposit of Unclaimed Property

1310

Whenever, under the provisions of this title or under any other provision of law, unclaimed money or other unclaimed property is payable into the State Treasury, the person responsible for making such payment shall, if it is cash, transmit it to the Treasurer, and if it is personal property other than cash, transmit it to the Controller for deposit in the State Treasury.

(Added by Stats. 1951, Ch. 1708.)



1311

Any person transmitting money or other property to the Treasurer or Controller under the provisions of this title shall, at the time of such transmittal, furnish written notice thereof to the Controller, setting forth the amount of cash transmitted, the nature and description of the personal property other than cash transmitted, the name and last known address of the person entitled to such property or for whose benefit such property is transmitted, a reference to the specific statutory provision under which such property is transmitted, and if such property represents the proceeds of an estate of a decedent, or an unclaimed amount payable pursuant to an allowed and approved claim against such an estate, the name of the decedent, the county and court in which probate or escheat proceedings, if any, were held, the number of the action, if any; and, in the case of all classes of property so transmitted, such other identifying information available from the records of the person making such transmittal, as the Controller may require.

(Added by Stats. 1951, Ch. 1708.)



1312

Whenever money or other property is paid to the State or any officer or employee thereof under the provisions of this title, and such money or other property has been covered by a decree of distribution in a decedent’s estate, or by an order or decree of a court ordering such payment or adjudging that title to such property has vested in the State, the person transmitting such money or other property to the Treasurer or Controller shall, at the time of such transmittal, furnish to the Controller a certified copy of each court order or decree, and of each court order correcting or amending the same, covering such money or other property.

(Added by Stats. 1951, Ch. 1708.)



1313

A fund is hereby created in the State Treasury, to be known as the Unclaimed Property Fund.

All money, except permanently escheated money, paid to the state or any officer or employee thereof for deposit in the State Treasury under the provisions of this title shall, on order of the Controller, be deposited in the Unclaimed Property Fund.

All property other than money, including the proceeds from the sale or other disposition thereof, except permanently escheated property received by, or coming into the possession of, the state or any officer or employee thereof under the provisions of this title shall, on order of the Controller, be deposited in the State Treasury to be held in the Unclaimed Property Fund.

(Amended by Stats. 1978, Ch. 1183.)



1314

The Controller shall maintain a separate account in the Unclaimed Property Fund covering the accountability for money deposited in the Unclaimed Property Fund under each article of Chapter 6. All real and personal property distributed to the State or delivered into the possession of the State or any officer or employee thereof under the provisions of this title, shall be accounted for by the Controller in the name of the account in the Unclaimed Property Fund to which the proceeds thereof, if converted into cash, would be credited under the provisions of this title. All personal property deposited in the State Treasury under the provisions of this title shall be held by the Treasurer in the name of the same account in the Unclaimed Property Fund for which such property is accounted by the Controller, as herein provided.

(Added by Stats. 1951, Ch. 1708.)



1315

If unclaimed money or other property in an estate of a deceased person, or if any unclaimed amount payable pursuant to an allowed and approved claim against such an estate, is received by the State or any officer or employee thereof and deposited in the State Treasury under the provisions of this title, it shall be recorded on the books of the Controller to the credit, or in the name, of such estate, for the benefit of the person entitled thereto or his successors in interest.

(Added by Stats. 1951, Ch. 1708.)



1316

If unclaimed money or other property is received by the State or any officer or employee thereof and deposited in the State Treasury under the provisions of this title for the benefit of known heirs, devisees, legatees or creditors of an estate of a deceased person, or for the benefit of known claimants, payees, or other persons entitled thereto, it shall be recorded on the books of the Controller to the credit, or in the name, of such heirs, devisees, legatees, creditors, claimants, payees, or other persons entitled thereto.

(Added by Stats. 1951, Ch. 1708.)



1317

The amount of each canceled warrant credited to the Unclaimed Property Fund under the provisions of Section 17072 of the Government Code shall, on order of the Controller, be transferred to the General Fund.

(Amended by Stats. 1978, Ch. 1183.)



1318

All interest received and other income derived from the investment of moneys in the Unclaimed Property Fund, as provided in Section 13470 of the Government Code, shall, on order of the Controller, be deposited in the General Fund.

(Amended by Stats. 1978, Ch. 1183.)



1319

Except as otherwise provided in Section 1318, all rents, interest, dividends or other income or increment derived from real or personal property received and held by the State in the name of the Unclaimed Property Fund under the provisions of this title shall, on order of the Controller, be deposited in the Unclaimed Property Fund, and shall be credited by the Controller to the account maintained by him, in the name of which such property is accounted, as provided in Chapter 2. Any moneys deposited in the Unclaimed Property Fund under the provisions of this section shall be held for the benefit of the person or persons entitled to the property from which such moneys were derived, or their successors in interest; and shall be subject to claim in the same manner as such property may be claimed; but the period in which such moneys shall be available for claim by and payment to the person or persons entitled thereto shall not extend beyond the period in which the property from which such moneys were derived is available for claim and payment under the provisions of this title.

(Added by Stats. 1951, Ch. 1708.)



1320

Except as otherwise provided in Section 1318, all rents, interest, dividends or other income or increment derived from real or personal property that has permanently escheated to the state, shall, on order of the Controller, be deposited in the General Fund.

All moneys deposited in the General Fund under the provisions of this section shall be deemed to have permanently escheated to the state as of the date of permanent escheat of the property from which such moneys were derived.

(Amended by Stats. 1978, Ch. 1183.)



1321

Any person delivering money or other property to the Treasurer or Controller under the provisions of this title shall, upon such delivery, be relieved and held harmless by the State from all or any claim or claims which exist at that time with reference to such money or other property, or which may thereafter be made, or which may come into existence, on account of, or in respect to, such money or other property.

No action shall be maintained against any person who is the holder of such money or other property, nor against any officer as agent thereof, for:

(a) The recovery of such money or other property delivered to the Treasurer or Controller pursuant to this title, or for interest thereon subsequent to the date of the report thereof, if any, to the Controller; or

(b) Damages alleged to have resulted from such delivery to the Treasurer or Controller.

No owner of money or other property shall be entitled to receive interest thereon or with respect thereto from and after the date on which a report of such money or other property is made to the Controller pursuant to any provision of this title, whether or not he was entitled to such interest prior to such report.

As used in this section, “person” and “holder” have the respective meanings set forth in Section 1461 of this code.

(Added by Stats. 1953, Ch. 279.)






ARTICLE 2 - Appropriation

1325

Notwithstanding Section 13340 of the Government Code, all money in the Unclaimed Property Fund is hereby continuously appropriated to the Controller, without regard to fiscal years, for expenditure for any of the following purposes:

(a) For refund, to the person making such deposit, of amounts, including overpayments, deposited in error in such fund.

(b) For payment of the cost of title searches and appraisals incurred by the Controller covering real or personal property held in the name of an account in such fund.

(c) For payment of the cost incurred by the Controller covering indemnity bonds required in order to have duplicate certificates of ownership issued in order to replace lost certificates, covering personal property held in the name of an account in such fund.

(d) For payment of amounts required to be paid by the state as trustee, bailee, or successor in interest to the preceding owner, pursuant to the provisions of trust deeds, mortgages, or other liens on real property held in the name of an account in such fund.

(e) For payment of costs incurred by the Controller for the repair, maintenance and upkeep of real and personal property held in the name of an account in such fund.

(f) For payment of costs of official advertising in connection with the sale of real or personal property held in the name of an account in such fund.

(g) For payment to taxing agencies of the amounts deducted by the Controller from allowed and approved claims, in accordance with the provisions of subdivision (c) of Section 4986.5 of the Revenue and Taxation Code.

(h) For transfer to the Inheritance Tax Fund, on order of the Controller, of the amount of any inheritance taxes determined to be due and payable to the state by any claimant, with respect to any real or personal property, including cash, claimed by that person under the provisions of this title.

(i) For payment and delivery to claimants of money or other property held to the credit, or in the name, of an account in such fund, under the provisions of this title.

(j) For transfer to the General Fund, on order of the Controller, of any money or other property in the Unclaimed Property Fund which becomes permanently escheated to the state under the provisions of this title.

Any expenditure made by the Controller pursuant to the provisions of this section shall be charged against any balance credited to the particular account in the Unclaimed Property Fund, in the name of which is held the real or personal property for which the expenditure is made; and if sufficient balance is not available in such account, the expenditure may be made from any appropriation from the General Fund for the support of the Controller, or, in the case of official advertising, from any appropriation available therefor, to be reimbursed from the proceeds of any subsequent sale of the property for which such expenditure is made.

(Amended by Stats. 1993, Ch. 692, Sec. 1. Effective January 1, 1994.)









CHAPTER 3 - Payment of Claims

ARTICLE 1 - General

1335

When payment or delivery of money or other property has been made to any claimant under the provisions of this chapter, no suit shall thereafter be maintained by any other claimant against the State or any officer thereof for or on account of such property.

(Added by Stats. 1951, Ch. 1708.)






ARTICLE 2 - Refund of Erroneous Receipts

1345

If any person has erroneously delivered any unclaimed moneys or other unclaimed property to the state or any officer or employee thereof, and the moneys or other property is deposited in the Unclaimed Property Fund or is held by the Controller or Treasurer in the name of any account in that fund pursuant to this title, the moneys or other property delivered in error may be refunded or returned to that person on order of the Controller, with the approval of the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 68. Effective January 1, 2007.)



1346

If any person has erroneously delivered any unclaimed moneys or other unclaimed property to the state or any officer or employee thereof, and the moneys or other property is deposited in, or transferred to, the General Fund, or is held by the Controller or Treasurer in the name of that fund, pursuant to this title, the moneys or other property delivered in error, if cash, shall on order of the Controller, be transferred from the General Fund to the Unclaimed Property Fund, and, if other than cash, the records of the Controller and Treasurer shall be adjusted to show that it is held in the name of the proper account in the Unclaimed Property Fund; and the moneys or other property may be refunded or returned to that person on order of the Controller, with the approval of the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 69. Effective January 1, 2007.)



1347

Whenever money deposited in the Unclaimed Property Fund is transferred to the General Fund under the provisions of this title, and whenever the records of the Controller and Treasurer covering property other than money held in the name of any account in the Unclaimed Property Fund are adjusted to record such property as held in the name of the General Fund, as permanently escheated property under the provisions of this title, if it is subsequently determined that such money or other property is not, in fact, permanently escheated, such money or other property, if cash, shall, on order of the Controller, be retransferred from the General Fund to the Unclaimed Property Fund; and, if the property is other than money, the records of the Controller and Treasurer shall be adjusted to show that it is held in the name and for the benefit of the proper account in the Unclaimed Property Fund.

(Amended by Stats. 1978, Ch. 1183.)






ARTICLE 3 - Claims

1350

Unless otherwise provided in this title, all money or other property deposited in the State Treasury under the provisions of this title may be claimed by the person entitled thereto at any time prior to the date on which such money or other property has become permanently escheated, as provided by this title.

(Added by Stats. 1951, Ch. 1708.)



1351

Unless otherwise provided in this title, all money or other property deposited in the State Treasury under the provisions of this title, if not claimed by the person entitled thereto within five years from the date of such deposit, shall become the property of the State by escheat; and upon request by the Controller, the Attorney General shall commence a proceeding under the provisions of Section 1410, or, in lieu of such proceeding, the Controller may take action as provided by Article 2 of Chapter 5, to have it adjudged, determined or established that the title to such money or other property has vested in the State.

(Added by Stats. 1951, Ch. 1708.)



1352

(a) Whenever unclaimed money or other property is deposited in the State Treasury under this title, and, except as otherwise provided by law, whenever there is in the possession of the state or its officers any money or other property which is held for third persons or the title to which has vested in the state subject to the rights of third persons, and the period during which it may be claimed by a person entitled thereto has not terminated, the period and person being prescribed by law, if the value of the money or other property to which the claimant is entitled is less than sixty thousand dollars ($60,000), any such person may present his or her claim for it to the Controller.

The claim shall be made in the form prescribed by the Controller, which shall set forth the information required by Section 1355 or any other information that the Controller may deem necessary to establish right or title to the money or other property in the claimant.

(b) Property assigned or distributed to a name distributee may be claimed by the distributee himself or herself or his or her legal guardian or conservator, as provided in subdivision (a) regardless of the amount. This subdivision does not apply to the heirs or estate of a distributee, or to property distributed to the state for lack of known heirs.

(c) Any person aggrieved by a decision of the Controller may commence an action, naming the Controller as a defendant, to establish his or her claim in the superior court in any county or city and county in which the Attorney General has an office pursuant to Section 1541.

(Amended by Stats. 1990, Ch. 450, Sec. 1. Effective July 31, 1990.)



1353

Except as otherwise provided in Sections 401 or 1352, whenever money or other property is deposited in the State Treasury under the provisions of this title, and, except as otherwise provided by law, when there is in the possession of the State or its officers any money or other property which is to be held for third persons or the title to which has vested in the State subject to the rights of third persons, the Superior Court of the County of Sacramento shall have full and exclusive jurisdiction to determine the title to such money or other property and all claims thereto.

If the period in which such money or other property may be claimed by a person entitled thereto has not terminated, such period and person being prescribed by law, any such person may file a petition in the Superior Court of the County of Sacramento, or as provided in Section 401, showing his claim or right to the money or other property or the proceeds thereof, or any portion thereof.

The petition shall be verified, and, among other things, must, insofar as they are applicable or material to the matters at issue, state the facts required to be stated in a petition filed under Section 1355. If the money or other property at issue did not come into the possession of the State or its officers in connection with estates of deceased persons, the petition shall, in addition to the foregoing facts, state any material facts necessary to establish a prima facie right or title in the petitioner. Upon the filing of the petition, the same proceedings shall be had as are required in Section 1355.

If, upon trial of the issues, the court is satisfied of the claimant’s right or title to the money or other property claimed, it shall grant him a certificate to that effect under its seal. Upon presentation of such certificate, the Controller shall draw his warrant on the Treasurer for the amount of money covered thereby; and if the certificate covers any property other than money, a certified copy of the certificate filed with the officer of the State having possession of the property shall serve as sufficient authority to the officer for the delivery of such property to the claimant.

(Added by Stats. 1951, Ch. 1708.)



1354

Whenever any claim is made or petition filed by the representative of an estate or other person, under the provisions of this chapter, or under any other provision of law, to recover money or other property deposited in the State Treasury or held by the State or any officer thereof to the credit, or in the name, of any account in the Unclaimed Property Fund, no recovery will be allowed unless it affirmatively appears that there are heirs or legatees who will receive such money or other property or creditors of the deceased owner of the claim whose claims are valid and are not barred, and whose claims were in existence prior to the death of such deceased owner of the claim. Where only creditors exist, and there are no heirs or legatees, said claims shall be allowed only to the extent necessary to pay such claims and the reasonable costs of administration of the estate, including court costs, administrator’s fees and attorney’s fees. This section shall apply to all claims which are pending at the time that this section goes into effect as well as to claims arising hereafter.

(Added by Stats. 1951, Ch. 1708.)



1355

Within five years after date of entry of judgment in any proceeding had under the provisions of Chapter 5, or within five years after completion of notice by publication in an escheat action taken under the provisions of Section 1415, a person not a party or privy to such proceeding or action, if not otherwise barred, may file a petition in the Superior Court of the County of Sacramento, or as provided in Section 401, showing his claim or right to the money or other property, or the proceeds thereof.

Said petition shall be verified; and, in a proceeding for the recovery by the petitioner as heir, devisee, or legatee, or the successor in interest of an heir, devisee or legatee, of money or other property received by the State from the estate of a decedent under the provisions of Article 1 of Chapter 6, such petition, among other things must state:

The full name, and the place and date of birth of the decedent whose estate, or any part thereof, is claimed.

The full name of such decedent’s father and the maiden name of his mother, the places and dates of their respective births, the place and date of their marriage, the full names of all children the issue of such marriage, with the date of birth of each, and the place and date of death of all children of such marriage who have died unmarried and without issue.

Whether or not such decedent was ever married, and if so, where, when and to whom.

How, when and where such marriage, if any, was dissolved.

Whether or not said decedent was ever remarried, and, if so, where, when and to whom.

The full names, and the dates and places of birth of all lineal descendants, if any, of said decedent; the dates and places of death of any thereof who died prior to the filing of such petition; and the places of residence of all who are then surviving, with the degree of relationship of each of such survivors to said decedent.

Whether any of the brothers or sisters of such decedent every married, and, if so, where, when and whom.

The full names, and the places and dates of birth of all children who are the issue of the marriage of any such brother or sister of the decedent, and the date and place of death of all deceased nephews and nieces of said decedent.

Whether or not said decedent, if of foreign birth, ever became a naturalized citizen of the United States, and, if so, when, where, and by what court citizenship was conferred.

The post-office names of the cities, towns or other places, each in its appropriate connection, wherein are preserved the records of the births, marriages and deaths hereinbefore enumerated, and, if known, the title of the public official or other person having custody of such records.

The nationality of each of the heirs of the decedent.

The street address of each of the heirs of the decedent.

If, for any reason, the petitioner is unable to set forth any of the matters or things hereinbefore required, he shall clearly state such reason in his petition.

At least 20 days before the hearing of the petition, a copy of the petition and notice of hearing must be served on the Attorney General and on the Controller, and the Attorney General may answer the same at his discretion.

If such claim includes a claim to real property or any interest therein, the petitioner shall record in the office of the county recorder of the county in which the real property is situated, a notice of the pendency of the petition containing the object of the action and a description of the property in the county affected thereby. From the time of filing such notice for record only, shall a purchaser or encumbrancer of the property be deemed to have constructive notice of the pendency of the action, and only of its pendency against parties designated by their real names.

The court must thereupon try the issue as issues are tried in civil actions; and if it is determined that such person is entitled to the money or other property or the proceeds thereof, it must order the property, if it has not been sold, to be delivered to him, or if it has been sold and the proceeds thereof paid into the State Treasury, it must order the Controller to draw his warrant on the Treasurer for the payment of the same, but without interest or cost to the State. A copy of such order, under the seal of the court, shall be a sufficient voucher for drawing such warrant.

All persons who fail to appear and file their petitions within the time limited are forever barred; saving, however, to infants and persons of unsound mind, the right to appear and file their petitions at any time within the time limited, or within one year after their respective disabilities cease.

(Amended by Stats. 1951, Ch. 1738.)









CHAPTER 4 - Management of Unclaimed Property

ARTICLE 1 - General Provisions

1360

For the purposes of this chapter, the following definitions shall apply:

(a) “Personal property” means personal property falling within the definition of “unclaimed property” under the provisions of this title;

(b) “Real property” means real property falling within the definition of “unclaimed property” under the provisions of this title;

(c) “Securities” includes stocks, bonds, notes, debentures, certificates of deposit, shares, and all other evidences of ownership or indebtedness, and all forms of chose in action and the interests in property represented thereby, falling within the definition of unclaimed property under the provisions of this title.

(Added by Stats. 1951, Ch. 1708.)



1361

The care and custody of all property delivered to the Treasurer or Controller pursuant to this title is assumed by the State for the benefit of those entitled thereto, and the State is responsible for the payment of all claims established thereto pursuant to law, less any lawful deductions.

(Added by Stats. 1951, Ch. 1708.)






ARTICLE 2 - Powers of the Controller

1365

In connection with all unclaimed property, the Controller has all of the powers necessary in order to safeguard and conserve the interests of all parties, including the State, having any vested or expectant interest in such unclaimed property. His powers include, but are not limited to, the authority to incur obligations the payment of which is authorized by the provisions of Section 1325.

(Added by Stats. 1951, Ch. 1708.)






ARTICLE 3 - Sale or Disposal of Property

1370

The Controller, with the prior approval of the California Victim Compensation and Government Claims Board, may sell or lease personal property at any time, and in any manner, and may execute those leases on behalf and in the name of the State of California.

(Amended by Stats. 2006, Ch. 538, Sec. 70. Effective January 1, 2007.)



1371

The Controller, with the prior approval of the California Victim Compensation and Government Claims Board, may sell, cash, redeem, exchange, or otherwise dispose of any securities and all other classes of personal property, and may sell, cash, redeem, exchange, compromise, adjust, settle, or otherwise dispose of any accounts, debts, contractual rights, or other choses in action if, in his or her opinion, that action on his or her part is necessary or will tend to safeguard and conserve the interests of all parties, including the state, having any vested or expectant interest in the property.

(Amended by Stats. 2006, Ch. 538, Sec. 71. Effective January 1, 2007.)



1372

The Controller may sign, endorse, or otherwise authenticate, in the name and on behalf of the State, subscribing his name, as Controller, under such writing, any securities, bills of sale, documents, or other instruments required, under customary business practice, for the consummation of the transactions authorized by this chapter. For all purposes, such endorsement is conclusive and binding against the State and the heirs, devisees, legatees, or other claimants of the property covered by such endorsement.

(Added by Stats. 1951, Ch. 1708.)



1373

The Controller may lease or sell any real property for cash at public auction to the highest bidder.

Before such sale or lease, notice thereof shall be published pursuant to Government Code Section 6063 in a newspaper published in the county in which the real property is situated, or in an adjoining county, if there is no newspaper published in such county. The notice is sufficient for all the purposes of such lease or sale if the real property is described sufficiently to identify it. The cost of publication shall be a charge against the proceeds of the lease or sale, or, if the lease or sale is not consummated, such cost shall be a legal charge against the appropriation for official advertising.

If the value of the property to be sold does not appear to exceed one thousand dollars ($1,000) in the determination of the Controller, notice of sale thereof may be published pursuant to Government Code Section 6061.

(Amended by Stats. 1963, Ch. 752.)



1374

The Controller may reject any and all bids made at sales or public auctions held under the provisions of this chapter.

(Added by Stats. 1951, Ch. 1708.)



1375

With the approval of the California Victim Compensation and Government Claims Board, any real property may be sold or leased by the Controller at private sale without published notice.

(Amended by Stats. 2006, Ch. 538, Sec. 72. Effective January 1, 2007.)



1376

Upon receipt of the proceeds of any sale made pursuant to this chapter, the Controller shall execute, in the name and on behalf of the State of California, a deed covering the real property, and a bill of sale covering the personal property, sold. He may execute leases for real or personal property in the name and on behalf of the State of California.

(Added by Stats. 1951, Ch. 1708.)



1377

The Controller shall not enter into any transaction which shall create or impose upon the owners, heirs, devisees, legatees, or other claimants of the property involved, any obligation under an executory contract, the performance of which is not already an obligation of such owners, heirs, devisees, legatees, or other claimants prior to the consummation of the transactions authorized by this chapter.

(Added by Stats. 1951, Ch. 1708.)



1378

No suit shall be maintained by any person against the State or any officer thereof, for or on account of any transaction entered into by the Controller pursuant to this chapter.

(Added by Stats. 1951, Ch. 1708.)



1379

With the prior approval of the California Victim Compensation and Government Claims Board, the Controller may destroy or otherwise dispose of any personal property other than cash deposited in the State Treasury under this title, if that property is determined by him or her to be valueless or of such little value that the costs of conducting a sale would probably exceed the amount that would be realized from the sale, and neither the Treasurer nor Controller shall be held to respond in damages at the suit of any person claiming loss by reason of that destruction or disposition.

(Amended by Stats. 2006, Ch. 538, Sec. 73. Effective January 1, 2007.)



1380

All sales, exchanges, or other transactions entered into by the Controller pursuant to this chapter are exempt from the provisions of Section 11009 of the Government Code.

(Added by Stats. 1951, Ch. 1708.)



1381

All sales, leases or other transactions entered into by the Controller pursuant to this chapter shall be conclusive against everyone, except a purchaser or encumbrancer who in good faith and for a valuable consideration acquires a title or interest by an instrument in writing that is first duly recorded.

(Added by Stats. 1951, Ch. 1738.)



1382

Any provision of this article which authorizes the Controller to sell real property applies to any real property distributed or escheated to, or the title to which has vested in, the State of California by court order or decree of distribution, if such real property is held in the name of the Unclaimed Property Fund under the provision of this title, whether or not such real property has permanently escheated to the State.

This section does not apply to the disposition of tax-deeded lands under Chapter 7, 8 or 9 of Part 6 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 1953, Ch. 281.)






ARTICLE 4 - Disposal of Proceeds of Sale or Lease

1390

The Controller shall deliver to the Treasurer the proceeds of any sale or lease of property, other than permanently escheated property, made pursuant to this chapter; and, on order of the Controller, the amount thereof shall be deposited in the Unclaimed Property Fund. Such amount shall be credited by the Controller to the account in said fund, in the name of which the property sold or leased was held. All moneys deposited in the Unclaimed Property Fund under the provisions of this section shall be held for the benefit of those entitled to claim the property sold or leased; but the period in which such moneys shall be available for claim by and payment to the persons entitled thereto shall not extend beyond the period in which such property is available for claim and payment under the provisions of this title.

(Added by Stats. 1951, Ch. 1708.)



1391

The Controller shall deliver to the Treasurer the proceeds of any sale or lease of permanently escheated property made pursuant to this chapter; and, on order of the Controller, the amount thereof shall be deposited in the General Fund. All moneys deposited in the General Fund under the provisions of this section shall be deemed to have permanently escheated to the state as of the date of permanent escheat of the property from which such moneys were derived.

(Amended by Stats. 1978, Ch. 1183.)



1392

The proceeds of any transaction by the Controller under the provisions of this chapter in connection with property received and held by the state under the provisions of Article 1 (commencing with Section 1440) of Chapter 6 of this title shall be credited by the Controller to the estate from which the property affected by the transaction was received; or, if such property has permanently escheated to the state, to the account in the General Fund to which the permanently escheated cash derived from estates of deceased persons is credited.

(Amended by Stats. 1978, Ch. 1183.)



1393

The proceeds of any transaction by the Controller under the provisions of this chapter, in connection with property received and held by the state under the provisions of Article 1 (commencing with Section 1440) of Chapter 6 of this title, for the benefit of unlocated heirs, devisees or legatees of estates of deceased persons, shall be credited by the Controller to such heirs, devisees or legatees of the property affected by such transaction; or, if such property has permanently escheated to the state, to the account in the General Fund to which the permanently escheated cash derived from estates of deceased persons is credited.

(Amended by Stats. 1978, Ch. 1183.)



1394

The proceeds of any transaction by the Controller under the provisions of this chapter in connection with property received and held by the state under the provisions of this title, for the benefit of the persons entitled thereto, shall be credited by the Controller to such persons; or, if the property affected by such transaction has permanently escheated to the state, to the account in the General Fund in the name of which such permanently escheated property was recorded.

(Amended by Stats. 1978, Ch. 1183.)









CHAPTER 5 - Escheat Proceedings

ARTICLE 1 - Escheat Proceedings on Unclaimed Property

1410

The Attorney General shall, from time to time, commence actions on behalf of the state for the purpose of having it adjudged that title to unclaimed property to which the state has become entitled by escheat has vested in the state, and for the purpose of having it adjudged that property has been actually abandoned or that the owner thereof has died and there is no person entitled thereto and the same has escheated and vested in the state. Such actions shall be brought in the Superior Court for the County of Sacramento; except that if any real property covered by the petition is not situated in the County of Sacramento, an action respecting the real property shall be commenced in the superior court for the county in which such real property or any part thereof is situated. The Attorney General shall cause to be recorded in the office of the county recorder of the county in which the real property is situated, a notice of the pendency of the petition containing the names of the parties, and the object of the action and a description of the property in the county affected thereby. From the time of filing such notice for record only, shall a purchaser or encumbrancer of the property affected thereby be deemed to have constructive notice of the pendency of the action, and only of the pendency against parties designated by their real names.

Such action shall be commenced by filing a petition. The provisions of Section 1420, relating to the facts to be set forth in the petition, joinder of parties and causes of action, and the provisions of Section 1423, relating to appearances and pleadings, shall be applicable to any proceeding had under this section.

Upon the filing of the petition, the court shall make an order requiring all persons interested in the property or estate to appear on a day not more than 90 days nor less than 60 days from the date of the order and show cause, if any they have, why title to the property should not vest in the State of California.

Service of process in such actions shall be made by delivery of a copy of the order, together with a copy of the petition, to each person who claims title to any property covered by the petition and who is known to the Attorney General or the Controller or who has theretofore filed in the office of the Controller a written request for such service of process, stating his name and address, including street number, or post-office box number, if any, and by publishing the order at least once a week for two consecutive weeks in a newspaper published in the county in which the action is filed, the last publication to be at least 10 days prior to the date set for the hearing.

Upon completion of the service of process, as provided in this section, the court shall have full and complete jurisdiction over the estate, the property, and the person of everyone having or claiming any interest in the property, and shall have full and complete jursidiction to hear and determine the issues therein, and to render an appropriate judgment.

In addition to the foregoing publication of the order, a notice shall be given by publication, at least once a week for two successive weeks in a newspaper published in the county from which the property was forwarded to the State Treasury or is situated, of each estate and item of property from such county or situated in such county in excess of one thousand dollars ($1,000). Such notice shall state that a petition has been filed and an order made as hereinbefore provided and shall list each estate and item in excess of one thousand dollars ($1,000) and show the amount of the property, if money, or a description thereof, if other than money, and the name of the owner or claimant and his last known address. Any omission or defect in the giving of such additional notice shall not affect the jurisdiction of the court.

If it appears from the facts found or admitted that the state is entitled to the property or any part thereof mentioned in the petition, judgment shall be rendered that title to such property or part thereof, as the case may be, has vested in the state by escheat.

No costs of suit shall be allowed against any party in any action or proceeding had under this section.

(Amended by Stats. 1984, Ch. 268, Sec. 1. Effective June 30, 1984.)






ARTICLE 2 - Escheat by Notice and Publication

1415

Whenever any money or other personal property of a value of one thousand dollars ($1,000) or less has heretofore been, or is hereafter, deposited in the State Treasury and the same is subject to being declared escheated to the state or being declared vested in the state as abandoned property, or otherwise, under any laws of this state, in lieu of the procedure provided for elsewhere in this chapter, the Controller may, from time to time, prepare a return listing such property and give notice thereof in the manner hereinafter provided. Such return shall list each item and show (1) the amount of the property, if money, or a description thereof if other than money; (2) the name of the owner or claimant and his last known address, if known; (3) the name and address of the person delivering the property to the State Treasury, if known but where the property is received from an estate, only the name of the decedent together with the name of the county and the number of the proceeding need be given; (4) the facts and circumstances by virtue of which it is claimed the property has escheated or vested in the state; and (5) such other information as the Controller may desire to include to assist in identifying each item.

When such return has been completed, the Controller shall prepare, date, and attach thereto a notice that the property listed in the return has escheated or vested in the state. Copies of such return and notice shall then be displayed and be open to public inspection during business hours in at least three offices of the Controller, one in the City of Sacramento, one in the City and County of San Francisco, and one in the City of Los Angeles.

The Controller shall then cause notice to be given by publication in one newspaper of general circulation published in the City of Sacramento, and also by publication in one newspaper of general circulation published in the City and County of San Francisco, and also by publication in one newspaper of general circulation published in the City of Los Angeles, at least once each calendar week for two consecutive weeks, that said return and notice that the property listed in the return has escheated or vested in the state has been prepared and is on display and open to public inspection during business hours, giving the addresses and room numbers of the locations where the same may be inspected.

Such publication shall be made within 90 days after attaching the notice to the return. Notice by such publication shall be deemed completed 120 days after attaching the notice to the return.

Within five years after such notice by publication is completed, any person entitled to such property may claim it in the manner provided in Chapter 3 of this title. All persons who fail to make such claim within the time limited are forever barred; saving, however, to infants and persons of unsound mind, the right to appear and claim such property at any time within the time limited, or within one year after their respective disabilities cease.

(Amended by Stats. 1984, Ch. 268, Sec. 2. Effective June 30, 1984.)






ARTICLE 3 - Escheat Proceedings in Decedents’ Estates

1420

(a) At any time after two years after the death of any decedent who leaves property to which the state is entitled by reason of it having escheated to the state, the Attorney General shall commence a proceeding on behalf of the state in the Superior Court for the County of Sacramento to have it adjudged that the state is so entitled. The action shall be commenced by filing a petition, which shall be treated as the information elsewhere referred to in this title.

(b) The petition shall set forth a description of the property, the name of the person last in possession thereof, the name of the person, if any, claiming the property, or portion thereof, and the facts and circumstances by virtue of which it is claimed the property has escheated.

(c) Upon the filing of the petition, the court shall make an order requiring all persons interested in the estate to appear and show cause, if any, within 60 days from the date of the order, why the estate should not vest in the state. The order must be published at least once a week for four consecutive weeks in a newspaper published in the County of Sacramento, the last publication to be at least 10 days prior to the date set for the hearing. Upon the completion of the publication of the order, the court shall have full and complete jurisdiction over the estate, the property, and the person of everyone having or claiming any interest in the property, and shall have full and complete jurisdiction to hear and determine the issues therein, and render the appropriate judgment thereon.

(d) If proceedings for the administration of the estate have been instituted, a copy of the order must be filed with the papers in the estate. If proceedings for the administration of any estate of the decedent have been instituted and none of the persons entitled to succeed thereto have appeared and made claim to the property, or any portion thereof, before the decree of final distribution therein is made, or before the commencement of a proceeding by the Attorney General, or if the court shall find that the persons as have appeared are not entitled to the property of the estate, or any portion thereof, the court shall, upon final settlement of the proceedings for the administration of the estate, after the payment of all debts and expenses of administration, distribute all moneys and other property remaining to the State of California.

In any proceeding brought by the Attorney General under this chapter, any two or more parties and any two or more causes of action may be joined in the same proceedings and in the same petition without being separately stated, and it shall be sufficient to allege in the petition that the decedent left no heirs to take the estate and the failure of heirs to appear and set up their claims in any proceeding, or in any proceedings for the administration of the estate, shall be sufficient proof upon which to base the judgment in any proceeding or decree of distribution.

(e) If proceedings for the administration of any estate have not been commenced within six months from the death of any decedent the Attorney General may direct the public administrator to commence the same forthwith.

(Amended by Stats. 2003, Ch. 62, Sec. 26. Effective January 1, 2004.)



1421

Whenever the Attorney General is informed that any estate has escheated or is about to escheat to the state, or that the property involved in any action or special proceeding has escheated or is about to escheat to the state, the Attorney General may commence an action on behalf of the state to determine its rights to the property or may intervene on its behalf in any action or special proceeding affecting the estate and contest the rights of any claimant or claimants thereto. The Attorney General may also apply to the superior court or any judge thereof for an order directing the county treasurer to deposit in the State Treasury all money, and to deliver to the Controller for deposit in the State Treasury, all other personal property, in the possession of the county treasurer, which may become payable to the State Treasury pursuant to Section 7643 of the Probate Code.

(Amended by Stats. 1988, Ch. 1199, Sec. 9. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



1422

The court, upon the information being filed, and upon application of the Attorney General, either before or after answer, upon notice to the party claiming the estate, if known, may, upon sufficient cause therefor being shown, appoint a receiver to take charge of such estate, or any part thereof, or to receive the rents, income and profits of the same until the title of such estate is finally settled.

(Added by Stats. 1951, Ch. 1708.)



1423

All persons named in the information may appear and answer, and may traverse or deny the facts stated therein at any time before the time for answering expires, and any other person claiming an interest in such estate may appear and be made a defendant, by motion for that purpose in open court within the time allowed for answering, and if no such person appears and answers within the time, then judgment must be rendered that the State is the owner of the property in such information claimed.

If any person appears and denies the title set up by the State, or traverses any material fact set forth in the information, the issue of fact must be tried as issues of fact are tried in civil actions.

If, after the issues are tried, it appears from the facts found or admitted that the State has good title to the property in the information mentioned, or any part thereof, judgment must be rendered that the State is the owner and entitled to the possession thereof, and that it recover costs of suit against the defendants who have appeared and answered.

In any judgment rendered, or that has heretofore been rendered by any court escheating property to the State, on motion of the Attorney General, the court must make an order that such property, unless it consists of money, be sold by the sheriff of the county where it is situate, at public sale, for cash, after giving notice of the time and place of sale, as may be prescribed by the court in such order; that the sheriff, within five days after such sale, make a report thereof to the court, and upon the hearing of such report, the court may examine the report and witnesses in relation thereto, and if the proceedings were unfair, or if the sum bid disproportionate to the value, or if it appears that a sum exceeding said bid, exclusive of the expense of a new sale, may be obtained, the court may vacate the sale, and direct another to be had, of which notice must be given, and the sale in all respects conducted as if no previous sale had taken place. If an offer greater in amount than that named in the report is made to the court in writing by a responsible person, the court may, in its discretion, accept such offer and confirm the sale to such person, or order a new sale.

If it appears to the court that the sale was legally made and fairly conducted and that the sum bid is not disproportionate to the value of the property sold, and that a sum exceeding such bid, exclusive of the expense of a new sale, cannot be obtained, or if the increased bid above mentioned is made and accepted by the court, the court must make an order confirming the sale and directing the sheriff, in the name of the State, to execute to the purchaser or purchasers a conveyance of said property sold; and said conveyance vests in the purchaser or purchasers all the right and title of the State therein.

The sheriff shall, out of the proceeds of such sale, pay the cost of said proceedings incurred on behalf of the State, including the expenses of making such sale, and also an attorney’s fee, if additional counsel was employed in said proceedings, to be fixed by the court, not exceeding 10 percent on the amount of such sale; and the residue thereof shall be paid by said sheriff into the State Treasury.

(Added by Stats. 1951, Ch. 1708.)



1424

If, in any proceeding had under this title, the judgment or decree distributes or vests unclaimed property or any portion thereof to or in the State of California and the distributing or vesting clause contains words otherwise creating a trust in favor of certain unknown or unidentified persons as a class, such judgment or decree shall vest in the State of California both legal and equitable title to such property; saving, however, the right of claimants to appear and claim the property, as provided in this title.

(Added by Stats. 1951, Ch. 1708.)






ARTICLE 4 - Permanent Escheat

1430

(a) Upon the expiration of five years after the date of entry of judgment in any proceeding pursuant to this chapter, or upon the expiration of five years after completion of notice by publication in an escheat action taken pursuant to Section 1415, the property covered by that proceeding or action shall permanently escheat to the state, except as provided in subdivision (b).

(b) Infants and persons of unsound mind shall have the right to appear and claim such property as provided in this title if born before the expiration of the five-year period; but it shall be presumed that there are no infants nor persons of unsound mind who are or will be entitled to claim this property unless and until they appear and claim the property as provided in this title. This presumption shall be conclusive in favor of any purchaser in good faith and for a valuable consideration from the state and everyone subsequently claiming under him or her, saving however, to infants and persons of unsound mind the right of recourse to the proceeds of any sale or other disposition of any such property by the state and as herein provided.

(c) Except as otherwise provided in this subdivision, a named beneficiary of property that escheats pursuant to this title or, if the beneficiary is deceased or a court renders a judgment that the beneficiary is dead, a blood relative of the named beneficiary may claim property described in subdivision (a) at any time within five years after the date of entry of judgment in any proceeding under this chapter. The named beneficiary or, if a court has rendered a judgment that the named beneficiary is dead, the blood relative of the named beneficiary shall be entitled to immediate payment upon this claim. If a court has not rendered a judgment that the named beneficiary is dead, payment of the claim of a blood relative of the named beneficiary shall be made on the day before the expiration of the five-year period described in this section. This subdivision shall not apply to authorize a claim by any person, including any issue or blood relative of that person, whose interest or inheritance was specifically restricted or barred by a provision in the donating or transferring instrument.

(Amended by Stats. 1997, Ch. 671, Sec. 1. Effective January 1, 1998.)



1431

When money in the Unclaimed Property Fund has become permanently escheated to the state, the amount thereof shall, on order of the Controller, be transferred to the General Fund. When property other than money held by the Controller or Treasurer in the name of any account in the Unclaimed Property Fund has become permanently escheated to the state, the records of the Controller and Treasurer shall be adjusted to show that such property is held in the name of the General Fund.

(Amended by Stats. 1980, Ch. 676, Sec. 69.)









CHAPTER 6 - Disposition of Unclaimed Property

ARTICLE 1 - Estates of Deceased Persons

1440

Whenever, under the provisions of this title or under any other provision of law, any unclaimed money or other property in an estate of a deceased person, or any unclaimed amount payable pursuant to an allowed and approved claim against such an estate, is paid to the State or any officer or employee thereof for deposit in the State Treasury, it shall be deemed to have been so paid under the provisions of this article.

(Added by Stats. 1951, Ch. 1708.)



1441

Money or other property distributed to the state under Chapter 6 (commencing with Section 11900) of Part 10 of Division 7 of the Probate Code, if not claimed within five years from the date of the order for distribution, as provided in Chapter 3, is permanently escheated to the state without further proceeding; saving, however, to infants and persons of unsound mind, the right to appear and file their claims within the time limited pursuant to Section 1430, or within one year after their respective disabilities cease; provided, however, that any such property shall be conclusively presumed to be permanently escheated to the state as to all persons in favor of a purchaser in good faith and for a valuable consideration from the state and anyone subsequently claiming under that purchaser, saving however, to infants and persons of unsound mind the right of recourse to the proceeds of any sale or other disposition of that property by the state and as herein provided.

(Amended by Stats. 1995, Ch. 105, Sec. 1. Effective January 1, 1996.)



1442

Except as otherwise provided in Section 1441, any money or other property paid into the State Treasury under the provisions of this article may be claimed by the person entitled thereto, as provided in Chapter 3.

(Added by Stats. 1951, Ch. 1708.)



1443

Notwithstanding any other provision of law, all money or other property paid or delivered to the state or any officer or employee thereof under the provisions of Section 7643 or 11428, Chapter 6 (commencing with Section 11900) of Part 10 of Division 7, or Section 6800, of the Probate Code, or under any other section of the Probate Code, or any amendment thereof adopted after the effective date of this section, shall be deemed to be paid or delivered for deposit in the State Treasury under the provisions of this article, and shall be transmitted, received, accounted for, and disposed of, as provided in this title.

(Amended by Stats. 1988, Ch. 1199, Sec. 11. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



1444

At the time of the next county settlement following the expiration of one year from the date of its deposit in the county treasury, all money or other property distributed in the administration of an estate of a deceased person and heretofore or hereafter deposited in the county treasury to the credit of known heirs, legatees, or devisees, and any money or other property remaining on deposit to the credit of an estate after final distribution to such known heirs, legatees or devisees, shall be paid to the Treasurer or Controller as provided in Chapter 2.

(Added by Stats. 1951, Ch. 1708.)



1444.5

Notwithstanding any other provision of law, any money on deposit with the county treasurer of a county received from a public administrator of the county in trust and to the account of the estate of a deceased person or the creditor of a deceased person, in an amount of fifty dollars ($50) or less as to any one estate or creditor, and not covered by a decree of distribution, which was received or remained on hand after the final accounting in such deceased person’s estate and the discharge of such public administrator as representative of the estate, and where the money has so remained on deposit in trust for a period of 15 years or more unclaimed by any heir, devisee or legatee of such deceased person, or by any creditor having an allowed and approved claim against the deceased person’s estate remaining unpaid, shall be deemed permanently escheated to the State of California. The total of any such moneys so held in trust unclaimed for such period may be paid in a lump sum by the county treasurer, from such funds as he may have on hand for the purpose, to the State Treasurer, at the time of the next county settlement after the effective date of this section, or at any county settlement thereafter. Such lump sum payment may be made by designating it to have been made under this section, without the necessity of any further report or statement of the estates or claimants concerned, without the necessity of any order of court, and without being subject to the provisions of Section 1311 or 1312. Upon receipt by the State Treasurer, any permanently escheated money received by him under this section shall forthwith be deposited in the School Land Fund, subject only to the rights of minors and persons of unsound mind saved to them by Section 1430.

This section shall also apply in all respects to any money on deposit with a county treasurer received from the coroner of the county in trust and to the account of a deceased person, and any such money shall be held, deemed permanently escheated, reported and paid over in like manner as hereinabove set forth.

(Added by Stats. 1957, Ch. 1375.)



1445

If money or other property is deposited in a county treasury, and if the deposits belong (1) to known decedents’ estates on which letters testamentary or letters of administration have never been issued or (2) to known decedents’ estates on which letters testamentary or letters of administration have been issued but no decree of distribution has been rendered, due to the absence of any parties interested in the estate or the failure of such parties diligently to protect their interests by taking reasonable steps for the purpose of securing a distribution of the estate, the county treasurer shall, within one year following the expiration of five years from the date of such deposit, file a petition in the superior court of the county in which the deposit is held, setting forth the fact that the money or other personal property has remained in the county treasury under such circumstances for such five-year period, and petitioning the court for an order directing him to pay such money or other property into the State Treasury.

At the time of the next county settlement following the date of the making of the order by the court, unless earlier payment is required by the Controller, the county treasurer shall pay such money or other property to the Treasurer or Controller as provided in Chapter 2.

(Added by Stats. 1951, Ch. 1708.)



1446

Notwithstanding any other provision of law, all unclaimed money or other property belonging to any person who dies while confined in any state institution subject to the jurisdiction of the Director of Corrections, which is paid or delivered to the State or any officer or employee thereof under the provisions of Section 5061 of the Penal Code, or under any amendment thereof adopted after the effective date of this section, shall be deemed to be paid or delivered for deposit in the State Treasury under the provisions of this article, and shall be transmitted, received, accounted for, and disposed of, as provided in this part.

(Added by Stats. 1951, Ch. 1708.)



1447

Notwithstanding any other law, all unclaimed money or other property belonging to a person who dies while confined in a state institution subject to the jurisdiction of the State Department of State Hospitals, which is paid or delivered to the state or an officer or employee thereof under the provisions of Section 166 of the Welfare and Institutions Code, or under any amendment thereof adopted after the effective date of Chapter 1708 of the Statutes of 1951 shall be deemed to be paid or delivered for deposit in the State Treasury under the provisions of this article, and shall be transmitted, received, accounted for, and disposed of, as provided in this part.

(Amended by Stats. 2014, Ch. 144, Sec. 7. Effective January 1, 2015.)



1448

Notwithstanding any other provision of law, all unclaimed money or other property belonging to any person who dies while confined in any state institution subject to the jurisdiction of the Youth Authority, which is paid or delivered to the State or any officer thereof under the provisions of Section 1015 of the Welfare and Institutions Code or under any amendment thereof adopted after the effective date of this section, shall be deemed to be paid or delivered for deposit in the State Treasury under the provisions of this article, and shall be transmitted, received, accounted for, and disposed of, as provided in this part.

(Added by Stats. 1951, Ch. 1708.)



1449

Notwithstanding any other provision of law, all presumptively abandoned money or other property paid or delivered to the Treasurer or Controller under the provisions of Section 7644 of the Probate Code shall be deemed to be paid or delivered for deposit in the State Treasury under the provisions of this article, and shall be transmitted, received, accounted for, and disposed of as provided in this title.

(Amended by Stats. 1988, Ch. 1199, Sec. 12. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)






ARTICLE 2 - Abandoned Property

1476

The expiration of any period of time specified by law, during which an action or proceeding may be commenced or enforced to secure payment of a claim for money or recovery of property, shall not prevent any such money or other property from being deemed abandoned property, nor affect any duty to file a report required by this title or to deliver to the Treasurer or Controller any such abandoned property; and shall not serve as a defense in any action or proceeding brought under the provisions of this article to compel the filing of any report or the delivery of any abandoned property required by this article or to enforce or collect any penalty provided by this article.

(Added by Stats. 1951, Ch. 1708.)









CHAPTER 7 - Unclaimed Property Law

ARTICLE 1 - Short Title; Definitions; Application

1500

This chapter may be cited as the Unclaimed Property Law.

(Amended by Stats. 1968, Ch. 356.)



1501

As used in this chapter, unless the context otherwise requires:

(a) “Apparent owner” means the person who appears from the records of the holder to be entitled to property held by the holder.

(b) “Banking organization” means any national or state bank, trust company, banking company, land bank, savings bank, safe-deposit company, private banker, or any similar organization.

(c) “Business association” means any private corporation, joint stock company, business trust, partnership, or any association for business purposes of two or more individuals, whether or not for profit, including, but not by way of limitation, a banking organization, financial organization, life insurance corporation, and utility.

(d) “Financial organization” means any federal or state savings and loan association, building and loan association, credit union, investment company, or any similar organization.

(e)  “Holder” means any person in possession of property subject to this chapter belonging to another, or who is trustee in case of a trust, or is indebted to another on an obligation subject to this chapter.

(f) “Life insurance corporation” means any association or corporation transacting the business of insurance on the lives of persons or insurance appertaining thereto, including, but not by way of limitation, endowments, and annuities.

(g) “Owner” means a depositor in case of a deposit, a beneficiary in case of a trust, or creditor, claimant, or payee in case of other choses in action, or any person having a legal or equitable interest in property subject to this chapter, or his or her legal representative.

(h) “Person” means any individual, business association, government or governmental subdivision or agency, two or more persons having a joint or common interest, or any other legal or commercial entity, whether that person is acting in his or her own right or in a representative or fiduciary capacity.

(i) “Employee benefit plan distribution” means any money, life insurance, endowment or annuity policy or proceeds thereof, securities or other intangible property, or any tangible property, distributable to a participant, former participant, or the beneficiary or estate or heirs of a participant or former participant or beneficiary, from a trust or custodial fund established under a plan to provide health and welfare, pension, vacation, severance, retirement benefit, death benefit, stock purchase, profit sharing, employee savings, supplemental unemployment insurance benefits or similar benefits, or which is established under a plan by a business association functioning as or in conjunction with a labor union which receives for distribution residuals on behalf of employees working under collective-bargaining agreements.

(j) “Residuals” means payments pursuant to a collective bargaining agreement of additional compensation for domestic and foreign uses of recorded materials.

(Amended by Stats. 1990, Ch. 450, Sec. 2. Effective July 31, 1990.)



1501.5

(a) Notwithstanding any provision of law to the contrary, property received by the state under this chapter shall not permanently escheat to the state.

(b) The Legislature finds and declares that this section is declaratory of the existing law and sets forth the intent of the Legislature regarding the Uniform Disposition of Unclaimed Property Act (Chapter 1809, Statutes of 1959) and all amendments thereto and revisions thereof. Any opinions, rulings, orders, judgments, or other statements to the contrary by any court are erroneous and inconsistent with the intent of the Legislature.

(c) It is the intent of the Legislature that property owners be reunited with their property. In making changes to the unclaimed property program, the Legislature intends to adopt a more expansive notification program that will provide all of the following:

(1) Notification by the state to all owners of unclaimed property prior to escheatment.

(2) A more expansive postescheatment policy that takes action to identify those owners of unclaimed property.

(3) A waiting period of not less than seven years from delivery of property to the state prior to disposal of any unclaimed property deemed to have no commercial value.

(Amended by Stats. 2014, Ch. 913, Sec. 10. Effective January 1, 2015.)



1502

(a) This chapter does not apply to any of the following:

(1) Any property in the official custody of a municipal utility district.

(2) Any property in the official custody of a local agency if such property may be transferred to the general fund of such agency under the provisions of Sections 50050-50053 of the Government Code.

(3) Any property in the official custody of a court if the property may be transferred to the Trial Court Operations Fund under Section 68084.1 of the Government Code.

(b) None of the provisions of this chapter applies to any type of property received by the state under the provisions of Chapter 1 (commencing with Section 1300) to Chapter 6 (commencing with Section 1440), inclusive, of this title.

(Amended by Stats. 2007, Ch. 738, Sec. 6. Effective January 1, 2008.)



1503

(a) As used in this section:

(1) “Old act” means this chapter as it existed prior to January 1, 1969.

(2) “New act” means this chapter as it exists on and after January 1, 1969.

(3) “Property not subject to the old act” means property that was not presumed abandoned under the old act and would never have been presumed abandoned under the old act had the old act continued in existence on and after January 1, 1969, without change.

(b) The holder is not required to file a report concerning, or to pay or deliver to the Controller, any property not subject to the old act if an action by the owner against the holder to recover that property was barred by an applicable statute of limitations prior to January 1, 1969.

(c) The holder is not required to file a report concerning, or to pay or deliver to the Controller, any property not subject to the old act, or any property that was not required to be reported under the old act, unless on January 1, 1969, the property has been held by the holder for less than the escheat period. “Escheat period” means the period referred to in Sections 1513 to 1521, inclusive, of the new act, whichever is applicable to the particular property.

(Amended by Stats. 1990, Ch. 450, Sec. 3. Effective July 31, 1990.)



1504

(a) As used in this section:

(1) “Old act” means this chapter as it existed prior to January 1, 1969.

(2) “New act” means this chapter as it exists on and after January 1, 1969.

(3) “Property not subject to the old act” means property that was not presumed abandoned under the old act and would never have been presumed abandoned under the old act had the old act continued in existence on and after January 1, 1969, without change.

(b) This chapter does not apply to any property that was escheated under the laws of another state prior to September 18, 1959.

(c) This chapter does not require the holder to pay or deliver any property not subject to the old act to this state if the property was escheated under the laws of another state prior to January 1, 1969, and was delivered to the custody of that state prior to January 1, 1970, in compliance with the laws of that state. Nothing in this subdivision affects or limits the right of the State Controller to recover such property from the other state.

(Added by Stats. 1968, Ch. 356.)



1505

This chapter does not affect any duty to file a report with the State Controller or to pay or deliver any property to him that arose prior to January 1, 1969, under the provisions of this chapter as it existed prior to January 1, 1969. Such duties may be enforced by the State Controller, and the penalties for failure to perform such duties may be imposed, under the provisions of this chapter as it existed prior to January 1, 1969. The provisions of this chapter as it existed prior to January 1, 1969, are continued in existence for the purposes of this section.

(Repealed and added by Stats. 1968, Ch. 356.)



1506

The provisions of this chapter as it exists on and after January 1, 1969, insofar as they are substantially the same as the provisions of this chapter as it existed prior to January 1, 1969, relating to the same subject matter, shall be construed as restatements and continuations thereof and not as new enactments.

(Added by Stats. 1968, Ch. 356.)






ARTICLE 2 - Escheat of Unclaimed Personal Property

1510

Unless otherwise provided by statute of this state, intangible personal property escheats to this state under this chapter if the conditions for escheat stated in Sections 1513 through 1521 exist, and if:

(a) The last known address, as shown on the records of the holder, of the apparent owner is in this state.

(b) No address of the apparent owner appears on the records of the holder and:

(1) The last known address of the apparent owner is in this state; or

(2) The holder is domiciled in this state and has not previously paid the property to the state of the last known address of the apparent owner; or

(3) The holder is a government or governmental subdivision or agency of this state and has not previously paid the property to the state of the last known address of the apparent owner.

(c) The last known address, as shown on the records of the holder, of the apparent owner is in a state that does not provide by law for the escheat of such property and the holder is (1) domiciled in this state or (2) a government or governmental subdivision or agency of this state.

(d) The last known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is (1) domiciled in this state or (2) a government or governmental subdivision or agency of this state.

(Amended by Stats. 1978, Ch. 1183.)



1511

(a) Any sum payable on a money order, travelers check, or other similar written instrument (other than a third-party bank check) on which a business association is directly liable escheats to this state under this chapter if the conditions for escheat stated in Section 1513 exist and if:

(1) The books and records of such business association show that such money order, travelers check, or similar written instrument was purchased in this state;

(2) The business association has its principal place of business in this state and the books and records of the business association do not show the state in which such money order, travelers check, or similar written instrument was purchased; or

(3) The business association has its principal place of business in this state, the books and records of the business association show the state in which such money order, travelers check, or similar written instrument was purchased, and the laws of the state of purchase do not provide for the escheat of the sum payable on such instrument.

(b) Notwithstanding any other provision of this chapter, this section applies to sums payable on money orders, travelers checks, and similar written instruments deemed abandoned on or after February 1, 1965, except to the extent that such sums have been paid over to a state prior to January 1, 1974. For the purposes of this subdivision, the words “deemed abandoned” have the same meaning as those words have as used in Section 604 of Public Law Number 93-495 (October 28, 1974), 88th Statutes at Large 1500.

(Repealed and added by Stats. 1975, Ch. 25.)



1513

(a) Subject to Sections 1510 and 1511, the following property held or owing by a business association escheats to this state:

(1) (A) Except as provided in paragraph (6), any demand, savings, or matured time deposit, or account subject to a negotiable order of withdrawal, made with a banking organization, together with any interest or dividends thereon, excluding, from demand deposits and accounts subject to a negotiable order of withdrawal only, any reasonable service charges that may lawfully be withheld and that do not (where made in this state) exceed those set forth in schedules filed by the banking organization from time to time with the Controller, when the owner, for more than three years, has not done any of the following:

(i) Increased or decreased the amount of the deposit, cashed an interest check, or presented the passbook or other similar evidence of the deposit for the crediting of interest.

(ii) Corresponded electronically or in writing with the banking organization concerning the deposit.

(iii) Otherwise indicated an interest in the deposit as evidenced by a memorandum or other record on file with the banking organization.

(B) A deposit or account shall not, however, escheat to the state if, during the previous three years, the owner has owned another deposit or account with the banking organization or the owner has owned an individual retirement account or funds held by the banking organization under a retirement plan for self-employed individuals or a similar account or plan established pursuant to the internal revenue laws of the United States or the laws of this state, as described in paragraph (6), and, with respect to that deposit, account, or plan, the owner has done any of the acts described in clause (i), (ii), or (iii) of subparagraph (A), and the banking organization has communicated electronically or in writing with the owner, at the address to which communications regarding that deposit, account, or plan are regularly sent, with regard to the deposit or account that would otherwise escheat under subparagraph (A). For purposes of this subparagraph, “communications” includes account statements or statements required under the internal revenue laws of the United States.

(C) No banking organization may discontinue any interest or dividends on any savings deposit because of the inactivity contemplated by this section.

(2) (A) Except as provided in paragraph (6), any demand, savings, or matured time deposit, or matured investment certificate, or account subject to a negotiable order of withdrawal, or other interest in a financial organization or any deposit made therewith, and any interest or dividends thereon, excluding, from demand deposits and accounts subject to a negotiable order of withdrawal only, any reasonable service charges that may lawfully be withheld and that do not (where made in this state) exceed those set forth in schedules filed by the financial organization from time to time with the Controller, when the owner, for more than three years, has not done any of the following:

(i) Increased or decreased the amount of the funds or deposit, cashed an interest check, or presented an appropriate record for the crediting of interest or dividends.

(ii) Corresponded electronically or in writing with the financial organization concerning the funds or deposit.

(iii) Otherwise indicated an interest in the funds or deposit as evidenced by a memorandum or other record on file with the financial organization.

(B) A deposit or account shall not, however, escheat to the state if, during the previous three years, the owner has owned another deposit or account with the financial organization or the owner has owned an individual retirement account or funds held by the financial organization under a retirement plan for self-employed individuals or a similar account or plan established pursuant to the internal revenue laws of the United States or the laws of this state, as described in paragraph (6), and, with respect to that deposit, account, or plan, the owner has done any of the acts described in clause (i), (ii), or (iii) of subparagraph (A), and the financial organization has communicated electronically or in writing with the owner, at the address to which communications regarding that deposit, account, or plan are regularly sent, with regard to the deposit or account that would otherwise escheat under subparagraph (A). For purposes of this subparagraph, “communications” includes account statements or statements required under the internal revenue laws of the United States.

(C) No financial organization may discontinue any interest or dividends on any funds paid toward purchase of shares or other interest, or on any deposit, because of the inactivity contemplated by this section.

(3) Any sum payable on a traveler’s check issued by a business association that has been outstanding for more than 15 years from the date of its issuance, when the owner, for more than 15 years, has not corresponded in writing with the business association concerning it, or otherwise indicated an interest as evidenced by a memorandum or other record on file with the association.

(4) Any sum payable on any other written instrument on which a banking or financial organization is directly liable, including, by way of illustration but not of limitation, any draft, cashier’s check, teller’s check, or certified check, that has been outstanding for more than three years from the date it was payable, or from the date of its issuance if payable on demand, when the owner, for more than three years, has not corresponded electronically or in writing with the banking or financial organization concerning it, or otherwise indicated an interest as evidenced by a memorandum or other record on file with the banking or financial organization.

(5) Any sum payable on a money order issued by a business association (including a banking or financial organization), that has been outstanding for more than seven years from the date it was payable, or from the date of its issuance if payable on demand, excluding any reasonable service charges that may lawfully be withheld and that do not, when made in this state, exceed those set forth in schedules filed by the business association from time to time with the Controller, when the owner, for more than seven years, has not corresponded electronically or in writing with the business association, banking, or financial organization concerning it, or otherwise indicated an interest as evidenced by a memorandum or other record on file with the business association. For the purposes of this subdivision, “reasonable service charge” means a service charge that meets all of the following requirements:

(A) It is uniformly applied to all of the issuer’s money orders.

(B) It is clearly disclosed to the purchaser at the time of purchase and to the recipient of the money order.

(C) It does not begin to accrue until three years after the purchase date, and it stops accruing after the value of the money order escheats.

(D) It is permitted by contract between the issuer and the purchaser.

(E) It does not exceed 25 cents ($0.25) per month or the aggregate amount of twenty-one dollars ($21).

(6) (A) Any funds held by a business association in an individual retirement account or under a retirement plan for self-employed individuals or similar account or plan established pursuant to the internal revenue laws of the United States or of this state, when the owner, for more than three years after the funds become payable or distributable, has not done any of the following:

(i) Increased or decreased the principal.

(ii) Accepted payment of principal or income.

(iii) Corresponded electronically or in writing concerning the property or otherwise indicated an interest.

(B) Funds held by a business association in an individual retirement account or under a retirement plan for self-employed individuals or a similar account or plan created pursuant to the internal revenue laws of the United States or the laws of this state shall not escheat to the state if, during the previous three years, the owner has owned another such account, plan, or any other deposit or account with the business association and, with respect to that deposit, account, or plan, the owner has done any of the acts described in clause (i), (ii), or (iii) of subparagraph (A), and the business association has communicated electronically or in writing with the owner, at the address to which communications regarding that deposit, account, or plan are regularly sent, with regard to the account or plan that would otherwise escheat under subparagraph (A). For purposes of this subparagraph, “communications” includes account statements or statements required under the internal revenue laws of the United States.

(C) These funds are not payable or distributable within the meaning of this subdivision unless either of the following is true:

(i) Under the terms of the account or plan, distribution of all or a part of the funds would then be mandatory.

(ii) For an account or plan not subject to mandatory distribution requirement under the internal revenue laws of the United States or the laws of this state, the owner has attained 701/2 years of age.

(7) Any wages or salaries that have remained unclaimed by the owner for more than one year after the wages or salaries become payable.

(b) For purposes of this section “service charges” means service charges imposed because of the inactivity contemplated by this section.

(Amended by Stats. 2011, Ch. 305, Sec. 1. Effective January 1, 2012.)



1513.5

(a) Except as provided in subdivision (c), if the holder has in its records an address for the apparent owner, which the holder’s records do not disclose to be inaccurate, every banking or financial organization shall make reasonable efforts to notify any owner by mail or, if the owner has consented to electronic notice, electronically, that the owner’s deposit, account, shares, or other interest in the banking or financial organization will escheat to the state pursuant to clause (i), (ii), or (iii) of subparagraph (A) of paragraph (1), (2), or (6) of subdivision (a) of Section 1513. The holder shall give notice either:

(1) Not less than two years nor more than two and one-half years after the date of last activity by, or communication with, the owner with respect to the account, deposit, shares, or other interest, as shown on the record of the banking or financial organization.

(2) Not less than 6 nor more than 12 months before the time the account, deposit, shares, or other interest becomes reportable to the Controller in accordance with this chapter.

(b) The notice required by this section shall specify the time that the deposit, account, shares, or other interest will escheat and the effects of escheat, including the necessity for filing a claim for the return of the deposit, account, shares, or other interest. The face of the notice shall contain a heading at the top that reads as follows: “THE STATE OF CALIFORNIA REQUIRES US TO NOTIFY YOU THAT YOUR UNCLAIMED PROPERTY MAY BE TRANSFERRED TO THE STATE IF YOU DO NOT CONTACT US,” or substantially similar language. The notice required by this section shall, in boldface type or in a font a minimum of two points larger than the rest of the notice, exclusive of the heading, (1) specify that since the date of last activity, or for the last two years, there has been no owner activity on the deposit, account, shares, or other interest; (2) identify the deposit, account, shares, or other interest by number or identifier, which need not exceed four digits; (3) indicate that the deposit, account, shares, or other interest is in danger of escheating to the state; and (4) specify that the Unclaimed Property Law requires banking and financial organizations to transfer funds of a deposit, account, shares, or other interest if it has been inactive for three years. It shall also include a form, as prescribed by the Controller, by which the owner may declare an intention to maintain the deposit, account, shares, or other interest. If that form is filled out, signed by the owner, and returned to the banking or financial organization, it shall satisfy the requirement of clause (iii) of subparagraph (A) of paragraph (1), clause (iii) of subparagraph (A) of paragraph (2), or clause (iii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 1513. In lieu of returning the form, the banking or financial organization may provide a telephone number or other electronic means to enable the owner to contact that organization. The contact, as evidenced by a memorandum or other record on file with the banking or financial organization, shall satisfy the requirement of clause (iii) of subparagraph (A) of paragraph (1), clause (iii) of subparagraph (A) of paragraph (2), or clause (iii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 1513. If the deposit, account, shares, or other interest has a value greater than two dollars ($2), the banking or financial organization may impose a service charge on the deposit, account, shares, or other interest for this notice in an amount not to exceed the administrative cost of mailing or electronically sending the notice and form and in no case to exceed two dollars ($2).

(c) Notice as provided by subdivisions (a) and (b) shall not be required for deposits, accounts, shares, or other interests of less than fifty dollars ($50), and, except as provided in subdivision (b), no service charge may be made for notice on these items.

(d) In addition to the notices required pursuant to subdivision (a), the holder may give additional notice as described in subdivision (b) at any time between the date of last activity by, or communication with, the owner and the date the holder transfers the deposit, account, shares, or other interest to the Controller.

(e) At the time a new account is opened with a banking or financial organization, the organization shall provide a written notice to the person opening the account informing the person that his or her property may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. If the person opening the account has consented to electronic notice, that notice may be provided electronically.

(Amended by Stats. 2013, Ch. 362, Sec. 1. Effective January 1, 2014.)



1514

(a) The contents of, or the proceeds of sale of the contents of, any safe deposit box or any other safekeeping repository, held in this state by a business association, escheat to this state if unclaimed by the owner for more than three years from the date on which the lease or rental period on the box or other repository expired, or from the date of termination of any agreement because of which the box or other repository was furnished to the owner without cost, whichever last occurs.

(b) If a business association has in its records an address for an apparent owner of the contents of, or the proceeds of sale of the contents of, a safe deposit box or other safekeeping repository described in subdivision (a), and the records of the business association do not disclose the address to be inaccurate, the business association shall make reasonable efforts to notify the owner by mail, or, if the owner has consented to electronic notice, electronically, that the owner’s contents, or the proceeds of the sale of the contents, will escheat to the state pursuant to this section. The business association shall give notice not less than 6 months and not more than 12 months before the time the contents, or the proceeds of the sale of the contents, become reportable to the Controller in accordance with this chapter.

(c) The face of the notice shall contain a heading at the top that reads as follows: “THE STATE OF CALIFORNIA REQUIRES US TO NOTIFY YOU THAT YOUR UNCLAIMED PROPERTY MAY BE TRANSFERRED TO THE STATE IF YOU DO NOT CONTACT US,” or substantially similar language. The notice required by this subdivision shall specify the date that the property will escheat and the effects of escheat, including the necessity for filing a claim for the return of the property. The notice required by this section shall, in boldface type or in a font a minimum of two points larger than the rest of the notice, exclusive of the heading, do all of the following:

(1) Identify the safe deposit box or other safekeeping repository by number or identifier.

(2) State that the lease or rental period on the box or repository has expired or the agreement has terminated.

(3) Indicate that the contents of, or the proceeds of sale of the contents of, the safe deposit box or other safekeeping repository will escheat to the state unless the owner requests the contents or their proceeds.

(4) Specify that the Unclaimed Property Law requires business associations to transfer the contents of, or the proceeds of sale of the contents of, a safe deposit box or other safekeeping repository to the Controller if they remain unclaimed for more than three years.

(5) Advise the owner to make arrangements with the business association to either obtain possession of the contents of, or the proceeds of sale of the contents of, the safe deposit box or other safekeeping repository, or enter into a new agreement with the business association to establish a leasing or rental arrangement. If an owner fails to establish such an arrangement prior to the end of the period described in subdivision (a), the contents or proceeds shall escheat to this state.

(d)  In addition to the notice required pursuant to subdivision (b), the business association may give additional notice in accordance with subdivision (c) at any time between the date on which the lease or rental period for the safe deposit box or repository expired, or from the date of the termination of any agreement, through which the box or other repository was furnished to the owner without cost, whichever is earlier, and the date the business association transfers the contents of, or the proceeds of sale of the contents of, the safe deposit box or other safekeeping repository to the Controller.

(e) The contents of, or the proceeds of sale of the contents of, a safe deposit box or other safekeeping repository shall not escheat to the state if, as of June 30 or the fiscal yearend next preceding the date on which a report is required to be filed under Section 1530, the owner has owned, with a banking organization providing the safe deposit box or other safekeeping repository, any demand, savings, or matured time deposit, or account subject to a negotiable order of withdrawal, which has not escheated under Section 1513 and is not reportable under subdivision (d) of Section 1530.

(f) The contents of, or the proceeds of sale of the contents of, a safe deposit box or other safekeeping repository shall not escheat to the state if, as of June 30 or the fiscal yearend next preceding the date on which a report is required to be filed under Section 1530, the owner has owned, with a financial organization providing the safe deposit box or other safekeeping repository, any demand, savings, or matured time deposit, or matured investment certificate, or account subject to a negotiable order of withdrawal, or other interest in a financial organization or any deposit made therewith, and any interest or dividends thereon, which has not escheated under Section 1513 and is not reportable under subdivision (d) of Section 1530.

(g) The contents of, or the proceeds of sale of the contents of, a safe deposit box or other safekeeping repository shall not escheat to the state if, as of June 30 or the fiscal yearend next preceding the date on which a report is required to be filed under Section 1530, the owner has owned, with a banking or financial organization providing the safe deposit box or other safekeeping repository, any funds in an individual retirement account or under a retirement plan for self-employed individuals or similar account or plan pursuant to the internal revenue laws of the United States or the income tax laws of this state, which has not escheated under Section 1513 and is not reportable under subdivision (d) of Section 1530.

(h) In the event the owner is in default under the safe deposit box or other safekeeping repository agreement and the owner has owned any demand, savings, or matured time deposit, account, or plan described in subdivision (e), (f), or (g), the banking or financial organization may pay or deliver the contents of, or the proceeds of sale of the contents of, the safe deposit box or other safekeeping repository to the owner after deducting any amount due and payable from those proceeds under that agreement. Upon making that payment or delivery under this subdivision, the banking or financial organization shall be relieved of all liability to the extent of the value of those contents or proceeds.

(i) For new accounts opened for a safe deposit box or other safekeeping repository with a business association on and after January 1, 2011, the business association shall provide a written notice to the person leasing the safe deposit box or safekeeping repository informing the person that his or her property, or the proceeds of sale of the property, may be transferred to the appropriate state upon running of the time period specified by state law from the date the lease or rental period on the safe deposit box or repository expired, or from the date of termination of any agreement because of which the box or other repository was furnished to the owner without cost, whichever is earlier.

(j) A business association may directly escheat the contents of a safe deposit box or other safekeeping repository without exercising its rights under Article 2 (commencing with Section 1630) of Chapter 17 of Division 1 of the Financial Code.

(Amended by Stats. 2012, Ch. 162, Sec. 16. Effective January 1, 2013.)



1515

(a) Subject to Section 1510, funds held or owing by a life insurance corporation under any life or endowment insurance policy or annuity contract which has matured or terminated escheat to this state if unclaimed and unpaid for more than three years after the funds became due and payable as established from the records of the corporation.

(b) If a person other than the insured or annuitant is entitled to the funds and no address of that person is known to the corporation or if it is not definite and certain from the records of the corporation what person is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured or annuitant according to the records of the corporation. This presumption is a presumption affecting the burden of proof.

(c) A life insurance policy not matured by actual proof of the death of the insured according to the records of the corporation is deemed to be matured and the proceeds due and payable if:

(1) The insured has attained, or would have attained if he or she were living, the limiting age under the mortality table on which the reserve is based.

(2) The policy was in force at the time the insured attained, or would have attained, the limiting age specified in paragraph (1).

(3) Neither the insured nor any other person appearing to have an interest in the policy has, within the preceding three years, according to the records of the corporation (i) assigned, readjusted, or paid premiums on the policy, (ii) subjected the policy to loan, or (iii) corresponded in writing with the life insurance corporation concerning the policy.

(d) Any funds otherwise payable according to the records of the corporation are deemed due and payable although the policy or contract has not been surrendered as required.

(Amended by Stats. 1993, Ch. 692, Sec. 3. Effective January 1, 1994.)



1515.5

Property distributable in the course of a demutualization or related reorganization of an insurance company is deemed abandoned as follows:

(a) On the date of the demutualization or reorganization, if the instruments or statements reflecting the distribution are not mailed to the owner because the address on the books and records for the holder is known to be incorrect.

(b) Two years after the date of the demutualization or reorganization, if instruments or statements reflecting the distribution are mailed to the owner and returned by the post office as undeliverable and the owner has done neither of the following:

(1) Communicated in writing with the holder or its agent regarding the property.

(2) Otherwise communicated with the holder or its agent regarding the property as evidenced by a memorandum or other record on file with the holder or its agent.

(c) Three years after the date of the demutualization or reorganization, if instruments or statements reflecting the distribution are mailed to the owner and not returned by the post office as undeliverable and the owner has done neither of the following:

(1) Communicated in writing with the holder or its agent regarding the property.

(2) Otherwise communicated with the holder or its agent regarding the property as evidenced by a memorandum or other record on file with the holder or its agent.

(Added by Stats. 2003, Ch. 304, Sec. 2. Effective January 1, 2004.)



1516

(a) Subject to Section 1510, any dividend, profit, distribution, interest, payment on principal, or other sum held or owing by a business association for or to its shareholder, certificate holder, member, bondholder, or other security holder, or a participating patron of a cooperative, who has not claimed it, or corresponded in writing with the business association concerning it, within three years after the date prescribed for payment or delivery, escheats to this state.

(b) Subject to Section 1510, any intangible interest in a business association, as evidenced by the stock records or membership records of the association, escheats to this state if (1) the interest in the association is owned by a person who for more than three years has neither claimed a dividend or other sum referred to in subdivision (a) nor corresponded in writing with the association or otherwise indicated an interest as evidenced by a memorandum or other record on file with the association, and (2) the association does not know the location of the owner at the end of the three-year period. With respect to the interest, the business association shall be deemed the holder.

(c) Subject to Section 1510, any dividends or other distributions held for or owing to a person at the time the stock or other security to which they attach escheats to this state also escheat to this state as of the same time.

(d) If the business association has in its records an address for the apparent owner, which the business association’s records do not disclose to be inaccurate, with respect to any interest that may escheat pursuant to subdivision (b), the business association shall make reasonable efforts to notify the owner by mail or, if the owner has consented to electronic notice, electronically, that the owner’s interest in the business association will escheat to the state. The notice shall be given not less than 6 nor more than 12 months before the time the interest in the business association becomes reportable to the Controller in accordance with this chapter. The face of the notice shall contain a heading at the top that reads as follows: “THE STATE OF CALIFORNIA REQUIRES US TO NOTIFY YOU THAT YOUR UNCLAIMED PROPERTY MAY BE TRANSFERRED TO THE STATE IF YOU DO NOT CONTACT US,” or substantially similar language. The notice required by this subdivision shall specify the time that the interest will escheat and the effects of escheat, including the necessity for filing a claim for the return of the interest. The notice required by this section shall, in boldface type or in a font a minimum of two points larger than the rest of the notice, exclusive of the heading, (1) specify that since the date of last activity, or for the last two years, there has been no owner activity on the deposit, account, shares, or other interest; (2) identify the deposit, account, shares, or other interest by number or identifier, which need not exceed four digits; (3) indicate that the deposit, account, shares, or other interest is in danger of escheating to the state; and (4) specify that the Unclaimed Property Law requires business associations to transfer funds of a deposit, account, shares, or other interest if it has been inactive for three years. It shall also include a form, as prescribed by the Controller, by which the owner may confirm the owner’s current address. If that form is filled out, signed by the owner, and returned to the holder, it shall be deemed that the business association knows the location of the owner. In lieu of returning the form, the business association may provide a telephone number or other electronic means to enable the owner to contact the association. With that contact, as evidenced by a memorandum or other record on file with the business association, the business association shall be deemed to know the location of the owner. The business association may impose a service charge on the deposit, account, shares, or other interest for this notice and form in an amount not to exceed the administrative cost of mailing or electronically sending the notice and form, and in no case to exceed two dollars ($2).

(e) In addition to the notice required pursuant to subdivision (d), the holder may give additional notice as described in subdivision (d) at any time between the date of last activity by, or communication with, the owner and the date the holder transfers the deposit, shares, or other interest to the Controller.

(Amended by Stats. 2011, Ch. 305, Sec. 4. Effective January 1, 2012.)



1517

(a) All property distributable in the course of a voluntary or involuntary dissolution or liquidation of a business association that is unclaimed by the owner within six months after the date of final distribution or liquidation escheats to this state.

(b) All property distributable in the course of voluntary or involuntary dissolution or liquidation of an insurer or other person brought under Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1 of the Insurance Code, that is unclaimed by the owner after six months of the date of final distribution, shall be transferred to the Department of Insurance, with any proceeds of sale of property and other funds to be deposited in the Insurance Fund for expenditure as provided in Section 12937 of the Insurance Code.

(c) This section applies to all tangible personal property located in this state and, subject to Section 1510, to all intangible personal property.

(Amended by Stats. 1996, Ch. 187, Sec. 1. Effective July 19, 1996.)



1518

(a) (1) All tangible personal property located in this state and, subject to Section 1510, all intangible personal property, including intangible personal property maintained in a deposit or account, and the income or increment on such tangible or intangible property, held in a fiduciary capacity for the benefit of another person escheats to this state if for more than three years after it becomes payable or distributable, the owner has not done any of the following:

(A) Increased or decreased the principal.

(B) Accepted payment of principal or income.

(C) Corresponded in writing concerning the property.

(D) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file with the fiduciary.

(2) Notwithstanding paragraph (1), tangible or intangible property, and the income or increment on the tangible or intangible property, held in a fiduciary capacity for another person shall not escheat to the state if the requirements of subparagraphs (A) and (B) are satisfied.

(A) During the previous three years, the fiduciary took one of the following actions:

(i) Held another deposit or account for the benefit of the owner.

(ii) Maintained a deposit or account on behalf of the owner in an individual retirement account.

(iii) Held funds or other property under a retirement plan for a self-employed individual, or similar account or plan, established pursuant to the internal revenue laws of the United States or the laws of this state.

(B) During the previous three years, the owner has done any of the acts described in subparagraph (A), (B), (C), or (D) of paragraph (1) with respect to the deposit, account, or plan described in subparagraph (A), and the fiduciary has communicated electronically or in writing with the owner at the address to which communications regarding that deposit, account, or plan are regularly sent, with regard to the deposit, account, or plan that would otherwise escheat under this subdivision. “Communications,” for purposes of this subparagraph, includes account statements or statements required under the internal revenue laws of the United States.

(b) Funds in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established pursuant to the internal revenue laws of the United States or of this state are not payable or distributable within the meaning of subdivision (a) unless either of the following is true:

(1) Under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

(2) For an account or plan not subject to mandatory distribution requirement under the internal revenue laws of the United States or the laws of this state, the owner has attained 701/2 years of age.

(c) For the purpose of this section, when a person holds property as an agent for a business association, he or she is deemed to hold the property in a fiduciary capacity for the business association alone, unless the agreement between him or her and the business association clearly provides the contrary. For the purposes of this chapter, if a person holds property in a fiduciary capacity for a business association alone, he or she is the holder of the property only insofar as the interest of the business association in the property is concerned and the association is deemed to be the holder of the property insofar as the interest of any other person in the property is concerned.

(Amended by Stats. 2011, Ch. 305, Sec. 5. Effective January 1, 2012.)



1519

All tangible personal property located in this state, and, subject to Section 1510, all intangible personal property, held for the owner by any government or governmental subdivision or agency, that has remained unclaimed by the owner for more than three years escheats to this state.

(Amended by Stats. 1990, Ch. 450, Sec. 10. Effective July 31, 1990.)



1519.5

Subject to Section 1510, any sums held by a business association that have been ordered to be refunded by a court or an administrative agency including, but not limited to, the Public Utilities Commission, which have remained unclaimed by the owner for more than one year after becoming payable in accordance with the final determination or order providing for the refund, whether or not the final determination or order requires any person entitled to a refund to make a claim for it, escheats to this state.

It is the intent of the Legislature that the provisions of this section shall apply retroactively to all funds held by business associations on or after January 1, 1977, and which remain undistributed by the business association as of the effective date of this act.

Further, it is the intent of the Legislature that nothing in this section shall be construed to change the authority of a court or administrative agency to order equitable remedies.

(Added by Stats. 1984, Ch. 1096, Sec. 1.)



1520

(a) All tangible personal property located in this state and, subject to Section 1510, all intangible personal property, except property of the classes mentioned in Sections 1511, 1513, 1514, 1515, 1515.5, 1516, 1517, 1518, 1519, and 1521, including any income or increment thereon and deducting any lawful charges, that is held or owing in the ordinary course of the holder’s business and has remained unclaimed by the owner for more than three years after it became payable or distributable escheats to this state.

(b) Except as provided in subdivision (a) of Section 1513.5, subdivision (b) of Section 1514, and subdivision (d) of Section 1516, if the holder has in its records an address for the apparent owner of property valued at fifty dollars ($50) or more, which the holder’s records do not disclose to be inaccurate, the holder shall make reasonable efforts to notify the owner by mail or, if the owner has consented to electronic notice, electronically, that the owner’s property will escheat to the state pursuant to this chapter. The notice shall be mailed not less than 6 nor more than 12 months before the time when the owner’s property held by the business becomes reportable to the Controller in accordance with this chapter. The face of the notice shall contain a heading at the top that reads as follows: “THE STATE OF CALIFORNIA REQUIRES US TO NOTIFY YOU THAT YOUR UNCLAIMED PROPERTY MAY BE TRANSFERRED TO THE STATE IF YOU DO NOT CONTACT US,” or substantially similar language. The notice required by this subdivision shall specify the time when the property will escheat and the effects of escheat, including the need to file a claim in order for the owner’s property to be returned to the owner. The notice required by this section shall, in boldface type or in a font a minimum of two points larger than the rest of the notice, exclusive of the heading, (1) specify that since the date of last activity, or for the last two years, there has been no owner activity on the deposit, account, shares, or other interest; (2) identify the deposit, account, shares, or other interest by number or identifier, which need not exceed four digits; (3) indicate that the deposit, account, shares, or other interest is in danger of escheating to the state; and (4) specify that the Unclaimed Property Law requires holders to transfer funds of a deposit, account, shares, or other interest if it has been inactive for three years. It shall also include a form, as prescribed by the Controller, by which the owner may confirm the owner’s current address. If that form is filled out, signed by the owner, and returned to the holder, it shall be deemed that the account, or other device in which the owner’s property is being held, remains currently active and recommences the escheat period. In lieu of returning the form, the holder may provide a telephone number or other electronic means to enable the owner to contact the holder. With that contact, as evidenced by a memorandum or other record on file with the holder, the account or other device in which the owner’s property is being held shall be deemed to remain currently active and shall recommence the escheat period. The holder may impose a service charge on the deposit, account, shares, or other interest for this notice in an amount not to exceed the administrative cost of mailing or electronically sending the notice and form, and in no case to exceed two dollars ($2).

(c) In addition to the notice required pursuant to subdivision (b), the holder may give additional notice as described in subdivision (b) at any time between the date of last activity by, or communication with, the owner and the date the holder transfers the property to the Controller.

(d) For purposes of this section, “lawful charges” means charges which are specifically authorized by statute, other than the Unclaimed Property Law, or by a valid, enforceable contract.

(Amended by Stats. 2011, Ch. 305, Sec. 6. Effective January 1, 2012.)



1520.5

Section 1520 does not apply to gift certificates subject to Title 1.4A (commencing with Section 1749.45) of Part 4 of Division 3 of the Civil Code. However, Section 1520 applies to any gift certificate that has an expiration date and that is given in exchange for money or any other thing of value.

(Amended by Stats. 2003, Ch. 116, Sec. 3. Effective January 1, 2004.)



1521

(a) Except as provided in subdivision (b), and subject to Section 1510, all employee benefit plan distributions and any income or other increment thereon escheats to the state if the owner has not, within three years after it becomes payable or distributable, accepted the distribution, corresponded in writing concerning the distribution, or otherwise indicated an interest as evidenced by a memorandum or other record on file with the fiduciary of the trust or custodial fund or administrator of the plan under which the trust or fund is established. As used in this section, “fiduciary” means any person exercising any power, authority, or responsibility of management or disposition with respect to any money or other property of a retirement system or plan, and “administrator” means the person specifically so designated by the plan, trust agreement, contract, or other instrument under which the retirement system or plan is operated, or if none is designated, the employer.

(b) Except as provided in subdivision (c), an employee benefit plan distribution and any income or other increment thereon shall not escheat to this state if, at the time the distribution shall become payable to a participant in an employee benefit plan, the plan contains a provision for forfeiture or expressly authorizes the administrator to declare a forfeiture of a distribution to a beneficiary thereof who cannot be found after a period of time specified in the plan, and the trust or fund established under the plan has not terminated prior to the date on which the distribution would become forfeitable in accordance with the provision.

(c) A participant entitled to an employee benefit plan distribution in the form of residuals shall be relieved from a forfeiture declared under subdivision (b) upon the making of a claim therefor.

(Amended by Stats. 1990, Ch. 450, Sec. 12. Effective July 31, 1990.)



1522

No service, handling, maintenance or other charge or fee of any kind which is imposed because of the inactive or unclaimed status contemplated by this chapter, may be deducted or withheld from any property subject to escheat under this chapter, unless specifically permitted by this chapter.

Even when specifically permitted by this chapter, such charges or fees may not be excluded, withheld or deducted from property subject to this chapter if, under its policy or procedure, the holder would not have excluded, withheld or deducted such charges or fees in the event the property had been claimed by the owner prior to being reported or remitted to the Controller.

(Amended by Stats. 1981, Ch. 831, Sec. 3.)



1523

If an insurer, after a good faith effort to locate and deliver to a policyholder a Proposition 103 rebate ordered or negotiated pursuant to Section 1861.01 of the Insurance Code, determines that a policyholder cannot be located, all funds attributable to that rebate escheat to the state and shall be delivered to the Controller. The funds subject to escheat on or after July 1, 1997, shall be transferred by the Controller to the Department of Insurance for deposit in the Insurance Fund in the following amounts and for the following purposes:

(a) Up to the amount that will repay principal and interest on the General Fund loan authorized by Item 0845-001-0001 of the Budget Act of 1996 for expenditure as provided in Section 12936 of the Insurance Code.

(b) The sum of four million dollars ($4,000,000) for expenditure during the 1998-1999 fiscal year as provided in Section 12967 of the Insurance Code.

(Amended by Stats. 1998, Ch. 963, Sec. 1. Effective September 29, 1998.)



1528

This chapter does not apply to unclaimed funds held by a life insurance corporation which is organized or admitted as a domestic fraternal benefit society under Chapter 10 (commencing with Section 10970) of Part 2 of Division 2 of the Insurance Code, so long as such funds are used for scholarship funds, exclusive of costs of administration thereof.

(Added by Stats. 1974, Ch. 1050.)






ARTICLE 3 - Identification of Escheated Property

1530

(a) Every person holding funds or other property escheated to this state under this chapter shall report to the Controller as provided in this section.

(b) The report shall be on a form prescribed or approved by the Controller and shall include:

(1) Except with respect to traveler’s checks and money orders, the name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of any property of value of at least fifty dollars ($50) escheated under this chapter. This paragraph shall become inoperative on July 1, 2014.

(2) Except with respect to traveler’s checks and money orders, the name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of any property of value of at least twenty-five dollars ($25) escheated under this chapter. This paragraph shall become operative on July 1, 2014.

(3) In the case of escheated funds of life insurance corporations, the full name of the insured or annuitant, and his or her last known address, according to the life insurance corporation’s records.

(4) In the case of the contents of a safe deposit box or other safekeeping repository or in the case of other tangible property, a description of the property and the place where it is held and may be inspected by the Controller. The report shall set forth any amounts owing to the holder for unpaid rent or storage charges and for the cost of opening the safe deposit box or other safekeeping repository, if any, in which the property was contained.

(5) The nature and identifying number, if any, or description of any intangible property and the amount appearing from the records to be due, except that items of value under twenty-five dollars ($25) each may be reported in aggregate.

(6) Except for any property reported in the aggregate, the date when the property became payable, demandable, or returnable, and the date of the last transaction with the owner with respect to the property.

(7) Other information which the Controller prescribes by rule as necessary for the administration of this chapter.

(c) If the holder is a successor to other persons who previously held the property for the owner, or if the holder has changed his or her name while holding the property, he or she shall file with his or her report all prior known names and addresses of each holder of the property.

(d) The report shall be filed before November 1 of each year as of June 30 or fiscal yearend next preceding, but the report of life insurance corporations, and the report of all insurance corporation demutualization proceeds subject to Section 1515.5, shall be filed before May 1 of each year as of December 31 next preceding. The initial report for property subject to Section 1515.5 shall be filed on or before May 1, 2004, with respect to conditions in effect on December 31, 2003, and all property shall be determined to be reportable under Section 1515.5 as if that section were in effect on the date of the insurance company demutualization or related reorganization. The Controller may postpone the reporting date upon his or her own motion or upon written request by any person required to file a report.

(e) The report, if made by an individual, shall be verified by the individual; if made by a partnership, by a partner; if made by an unincorporated association or private corporation, by an officer; and if made by a public corporation, by its chief fiscal officer or other employee authorized by the holder.

(Amended by Stats. 2014, Ch. 71, Sec. 21. Effective January 1, 2015.)



1531

(a) Within one year after payment or delivery of escheated property as required by Section 1532, the Controller shall cause a notice to be published, in a newspaper of general circulation which the Controller determines is most likely to give notice to the apparent owner of the property.

(b) Each published notice shall be entitled “notice to owners of unclaimed property.”

(c) Each published notice shall also contain a statement that information concerning the amount or description of the property may be obtained by any persons possessing an interest in the property by addressing any inquiry to the Controller.

(d) Within 165 days after the final date for filing the report required by Section 1530, the Controller shall mail a notice to each person having an address listed in the report who appears to be entitled to property of the value of fifty dollars ($50) or more escheated under this chapter. If the report filed pursuant to Section 1530 includes a social security number, the Controller shall request the Franchise Tax Board to provide a current address for the apparent owner on the basis of that number. The Controller shall mail the notice to the apparent owner for whom a current address is obtained if the address is different from the address previously reported to the Controller. If the Franchise Tax Board does not provide an address or a different address, then the Controller shall mail the notice to the address listed in the report required by Section 1530.

(e) The mailed notice shall contain all of the following:

(1) A statement that, according to a report filed with the Controller, property is being held to which the addressee appears entitled.

(2) The name and address of the person holding the property and any necessary information regarding changes of name and address of the holder.

(3) A statement that, if satisfactory proof of claim is not presented by the owner to the holder by the date specified in the notice, the property will be placed in the custody of the Controller and may be sold or destroyed pursuant to this chapter, and all further claims concerning the property or, if sold, the net proceeds of its sale, must be directed to the Controller.

(f) This section is intended to inform owners about the possible existence of unclaimed property identified pursuant to this chapter.

(Amended by Stats. 2007, Ch. 179, Sec. 2. Effective August 24, 2007.)



1531.5

(a) The Controller shall establish and conduct a notification program designed to inform owners about the possible existence of unclaimed property received pursuant to this chapter.

(b) Any notice sent pursuant to this section shall not contain a photograph or likeness of an elected official.

(c) (1) Notwithstanding any other law, upon the request of the Controller, a state or local governmental agency may furnish to the Controller from its records the address or other identification or location information that could reasonably be used to locate an owner of unclaimed property.

(2) If the address or other identification or location information requested by the Controller is deemed confidential under any laws or regulations of this state, it shall nevertheless be furnished to the Controller. However, neither the Controller nor any officer, agent, or employee of the Controller shall use or disclose that information except as may be necessary in attempting to locate the owner of unclaimed property.

(3) This subdivision shall not be construed to require disclosure of information in violation of federal law.

(4) If a fee or charge is customarily made for the information requested by the Controller, the Controller shall pay that customary fee or charge.

(d) Costs for administering this section shall be subject to the level of appropriation in the annual Budget Act.

(Added by Stats. 2007, Ch. 179, Sec. 3. Effective August 24, 2007.)



1532

(a) Every person filing a report as provided by Section 1530 shall, no sooner than seven months and no later than seven months and 15 days after the final date for filing the report, pay or deliver to the Controller all escheated property specified in the report. Any payment of unclaimed cash in an amount of at least twenty thousand dollars ($20,000) shall be made by electronic funds transfer pursuant to regulations adopted by the Controller. The Controller may postpone the date for payment or delivery of the property, and the date for any report required by subdivision (b), upon his or her own motion or upon written request by any person required to pay or deliver the property or file a report as required by this section.

(b) If a person establishes his or her right to receive any property specified in the report to the satisfaction of the holder before that property has been delivered to the Controller, or it appears that, for any other reason, the property may not be subject to escheat under this chapter, the holder shall not pay or deliver the property to the Controller but shall instead file a report with the Controller, on a form and in a format prescribed or approved by the Controller, containing information pertaining to the property subject to escheat.

(c) Any property not paid or delivered pursuant to subdivision (b) that is later determined by the holder to be subject to escheat under this chapter shall not be subject to the interest provision of Section 1577.

(d) The holder of any interest under subdivision (b) of Section 1516 shall deliver a duplicate certificate to the Controller or shall register the securities in uncertificated form in the name of the Controller. Upon delivering a duplicate certificate or providing evidence of registration of the securities in uncertificated form to the Controller, the holder, any transfer agent, registrar, or other person acting for or on behalf of the holder in executing or delivering the duplicate certificate or registering the uncertificated securities, shall be relieved from all liability of every kind to any person including, but not limited to, any person acquiring the original certificate or the duplicate of the certificate issued to the Controller for any losses or damages resulting to that person by the issuance and delivery to the Controller of the duplicate certificate or the registration of the uncertificated securities to the Controller.

(e) Payment of any intangible property to the Controller shall be made at the office of the Controller in Sacramento or at another location as the Controller by regulation may designate. Except as otherwise agreed by the Controller and the holder, tangible personal property shall be delivered to the Controller at the place where it is held.

(f) Payment is deemed complete on the date the electronic funds transfer is initiated if the settlement to the state’s demand account occurs on or before the banking day following the date the transfer is initiated. If the settlement to the state’s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(g) Any person required to pay cash by electronic funds transfer who makes the payment by means other than an authorized electronic funds transfer shall be liable for a civil penalty of 2 percent of the amount of the payment that is due pursuant to this section, in addition to any other penalty provided by law. Penalties are due at the time of payment. If the Controller finds that a holder’s failure to make payment by an appropriate electronic funds transfer in accordance with the Controller’s procedures is due to reasonable cause and circumstances beyond the holder’s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that holder shall be relieved of the penalties.

(h) An electronic funds transfer shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, a Federal Reserve Wire Transfer (Fedwire), or by an international funds transfer. Banking costs incurred for the automated clearinghouse debit transaction by the holder shall be paid by the state. Banking costs incurred by the state for the automated clearinghouse credit transaction may be paid by the holder originating the credit. Banking costs incurred for the Fedwire transaction charged to the holder and the state shall be paid by the person originating the transaction. Banking costs charged to the holder and to the state for an international funds transfer may be charged to the holder.

(i) For purposes of this section:

(1) “Electronic funds transfer” means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, modem, computer, or magnetic tape, so as to order, instruct, or authorize a financial institution to credit or debit an account.

(2) “Automated clearinghouse” means any federal reserve bank, or an organization established by agreement with the National Automated Clearing House Association or any similar organization, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and that authorizes an electronic transfer of funds between those banks or bank accounts.

(3) “Automated clearinghouse debit” means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the holder’s bank account and crediting the state’s bank account for the amount of payment.

(4) “Automated clearinghouse credit” means an automated clearinghouse transaction in which the holder, through its own bank, originates an entry crediting the state’s bank account and debiting the holder’s bank account.

(5) “Fedwire” means any transaction originated by the holder and utilizing the national electronic payment system to transfer funds through federal reserve banks, pursuant to which the holder debits its own bank account and credits the state’s bank account.

(6) “International funds transfer” means any transaction originated by the holder and utilizing the international electronic payment system to transfer funds, pursuant to which the holder debits its own bank account, and credits the funds to a United States bank that credits the Unclaimed Property Fund.

(Amended by Stats. 2011, Ch. 305, Sec. 7. Effective January 1, 2012.)



1532.1

Notwithstanding Sections 1531 and 1532, property that escheats to the state pursuant to Section 1514 shall not be paid or delivered to the state until the earlier of (a) the time when the holder is requested to do so by the Controller or (b) within one year after the final date for filing the report required by Section 1530 as specified in subdivision (d) of Section 1530. Within one year after receipt of property as provided by this section, the Controller shall cause a notice to be published as provided in Section 1531.

(Amended by Stats. 1996, Ch. 762, Sec. 8. Effective January 1, 1997.)



1533

Tangible personal property may be excluded from the notices required by Section 1531, shall not be delivered to the State Controller, and shall not escheat to the state, if the State Controller, in his discretion, determines that it is not in the interest of the state to take custody of the property and notifies the holder in writing, within 120 days from receipt of the report required by Section 1530, of his determination not to take custody of the property.

(Added by Stats. 1968, Ch. 356.)






ARTICLE 4 - Payment of Claims

1540

(a) Any person, excluding another state, who claims to have been the owner, as defined in subdivision (d), of property paid or delivered to the Controller under this chapter may file a claim to the property or to the net proceeds from its sale. The claim shall be on a form prescribed by the Controller and shall be verified by the claimant.

(b) The Controller shall consider each claim within 180 days after it is filed to determine if the claimant is the owner, as defined in subdivision (d), and may hold a hearing and receive evidence. The Controller shall give written notice to the claimant if he or she denies the claim in whole or in part. The notice may be given by mailing it to the address, if any, stated in the claim as the address to which notices are to be sent. If no address is stated in the claim, the notice may be mailed to the address, if any, of the claimant as stated in the claim. A notice of denial need not be given if the claim fails to state either an address to which notices are to be sent or an address of the claimant.

(c) Interest shall not be payable on any claim paid under this chapter.

(d) Notwithstanding subdivision (g) of Section 1501, for purposes of filing a claim pursuant to this section, “owner” means the person who had legal right to the property prior to its escheat, his or her heirs or estate representative, his or her guardian or conservator, or a public administrator acting pursuant to the authority granted in Sections 7660 and 7661 of the Probate Code. An “owner” also means a nonprofit civic, charitable, or educational organization that granted a charter, sponsorship, or approval for the existence of the organization that had the legal right to the property prior to its escheat but that has dissolved or is no longer in existence, if the charter, sponsorship, approval, organization bylaws, or other governing documents provide that unclaimed or surplus property shall be conveyed to the granting organization upon dissolution or cessation to exist as a distinct legal entity. Only an owner, as defined in this subdivision, may file a claim with the Controller pursuant to this article.

(e) Following a public hearing, the Controller shall adopt guidelines and forms that shall provide specific instructions to assist owners in filing claims pursuant to this article.

(Amended by Stats. 2014, Ch. 330, Sec. 1. Effective January 1, 2015.)



1541

Any person aggrieved by a decision of the Controller or as to whose claim the Controller has failed to make a decision within 180 days after the filing of the claim, may commence an action, naming the Controller as a defendant, to establish his or her claim in the superior court in any county or city and county in which the Attorney General has an office. The action shall be brought within 90 days after the decision of the Controller or within 270 days from the filing of the claim if the Controller fails to make a decision. The summons and a copy of the complaint shall be served upon the Controller and the Attorney General and the Controller shall have 60 days within which to respond by answer. The action shall be tried without a jury.

(Amended by Stats. 2003, Ch. 228, Sec. 9. Effective August 11, 2003.)



1542

(a) At any time after property has been paid or delivered to the Controller under this chapter, another state is entitled to recover the property if:

(1) The property escheated to this state under subdivision (b) of Section 1510 because no address of the apparent owner of the property appeared on the records of the holder when the property was escheated under this chapter, the last known address of the apparent owner was in fact in that other state, and, under the laws of that state, the property escheated to that state.

(2) The last known address of the apparent owner of the property appearing on the records of the holder is in that other state and, under the laws of that state, the property has escheated to that state.

(3) The property is the sum payable on a travelers check, money order, or other similar instrument that escheated to this state under Section 1511, the travelers check, money order, or other similar instrument was in fact purchased in that other state, and, under the laws of that state, the property escheated to that state.

(4) The property is funds held or owing by a life insurance corporation that escheated to this state by application of the presumption provided by subdivision (b) of Section 1515, the last known address of the person entitled to the funds was in fact in that other state, and, under the laws of that state, the property escheated to that state.

(b) The claim of another state to recover escheated property under this section shall be presented in writing to the Controller, who shall consider the claim within 180 days after it is presented. The Controller may hold a hearing and receive evidence. The Controller shall allow the claim upon determination that the other state is entitled to the escheated property.

(c) Paragraphs (1) and (2) of subdivision (a) do not apply to property described in paragraph (3) or (4) of that subdivision.

(Amended by Stats. 2003, Ch. 228, Sec. 10. Effective August 11, 2003.)






ARTICLE 5 - Administration of Unclaimed Property

1560

(a) Upon the payment or delivery of escheated property to the Controller, the state shall assume custody and shall be responsible for the safekeeping of the property. Any person who pays or delivers escheated property to the Controller under this chapter and who, prior to escheat, if the person’s records contain an address for the apparent owner, which the holder’s records do not disclose to be inaccurate, has made reasonable efforts to notify the owner by mail or, if the owner has consented to electronic notice, electronically, in substantial compliance with Sections 1513.5, 1514, 1516, and 1520, that the owner’s property, deposit, account, shares, or other interest will escheat to the state, is relieved of all liability to the extent of the value of the property so paid or delivered for any claim which then exists or which thereafter may arise or be made in respect to the property. Property removed from a safe deposit box or other safekeeping repository shall be received by the Controller subject to any valid lien of the holder for rent and other charges, such rent and other charges to be paid out of the proceeds remaining after the Controller has deducted therefrom his or her selling cost.

(b) Any holder who has paid moneys to the State Controller pursuant to this chapter may make payment to any person appearing to such holder to be entitled thereto, and upon filing proof of such payment and proof that the payee was entitled thereto, the Controller shall forthwith reimburse the holder for the payment without deduction of any fee or other charges. Where reimbursement is sought for a payment made on a negotiable instrument (including a traveler’s check or money order), the holder shall be reimbursed under this subdivision upon filing proof that the instrument was duly presented to him or her and that payment was made thereon to a person who appeared to the holder to be entitled to payment.

(c) The holder shall be reimbursed under this section even if he made the payment to a person whose claim against him was barred because of the expiration of any such period of time as those described in Section 1570.

(d) Any holder who has delivered personal property, including a certificate of any interest in a business association, to the Controller pursuant to this chapter may reclaim such personal property if still in the possession of the Controller without payment of any fee or other charges upon filing proof that the owner thereof has claimed such personal property from such holder. The Controller may, in his or her discretion, accept an affidavit of the holder stating the facts that entitle the holder to reimbursement under this subdivision as sufficient proof for the purposes of this subdivision.

(Amended by Stats. 2009, Ch. 522, Sec. 7. Effective January 1, 2010.)



1561

(a) If the holder pays or delivers escheated property to the State Controller in accordance with this chapter and thereafter any person claims the property from the holder or another state claims the property from the holder under that state’s laws relating to escheat, the State Controller shall, upon written notice of such claim, defend the holder against the claim and indemnify him against any liability on the claim.

(b) If any holder, because of mistake of law or fact, pays or delivers any property to the State Controller that has not escheated under this chapter and thereafter claims the property from the State Controller, the State Controller shall, if he has not disposed of the property in accordance with this chapter, refund or redeliver the property to the holder without deduction for any fee or other charge.

(c) As used in this section, “escheated property” means property which this chapter provides escheats to this state, whether or not it is determined that another state had a superior right to escheat such property at the time it was paid or delivered to the State Controller or at some time thereafter.

(Added by Stats. 1968, Ch. 356.)



1562

When property other than money is delivered to the State Controller under this chapter, any dividends, interest or other increments realized or accruing on such property at or prior to liquidation or conversion thereof into money, shall upon receipt be credited to the owner’s account by the State Conroller. Except for amounts so credited the owner is not entitled to receive income or other increments on money or other property paid or delivered to the State Controller under this chapter. All interest received and other income derived from the investment of moneys deposited in the Unclaimed Property Fund under the provisions of this chapter shall, on order of the State Controller, be transferred to the General Fund.

(Added by renumbering Section 1514 by Stats. 1968, Ch. 356.)



1563

(a) Except as provided in subdivisions (b) and (c), all escheated property delivered to the Controller under this chapter shall be sold by the Controller to the highest bidder at public sale in whatever city in the state affords in his or her judgment the most favorable market for the property involved, or the Controller may conduct the sale by electronic media, including, but not limited to, the Internet, if in his or her judgment it is cost effective to conduct the sale of the property involved in that manner. However, no sale shall be made pursuant to this subdivision until 18 months after the final date for filing the report required by Section 1530. The Controller may decline the highest bid and reoffer the property for sale if he or she considers the price bid insufficient. The Controller need not offer any property for sale if, in his or her opinion, the probable cost of sale exceeds the value of the property. Any sale of escheated property held under this section shall be preceded by a single publication of notice thereof, at least one week in advance of sale, in an English language newspaper of general circulation in the county where the property is to be sold.

(b) Securities listed on an established stock exchange shall be sold at the prevailing prices on that exchange. Other securities may be sold over the counter at prevailing prices or, with prior approval of the California Victim Compensation and Government Claims Board, by any other method that the Controller may determine to be advisable. These securities shall be sold by the Controller no sooner than 18 months, but no later than 20 months, after the final date for filing the report required by Section 1530. If securities delivered to the Controller by a holder of the securities remain in the custody of the Controller, a person making a valid claim for those securities under this chapter shall be entitled to receive the securities from the Controller. If the securities have been sold, the person shall be entitled to receive the net proceeds received by the Controller from the sale of the securities. United States government savings bonds and United States war bonds shall be presented to the United States for payment. Subdivision (a) does not apply to the property described in this subdivision.

(c) (1) All escheated property consisting of military awards, decorations, equipment, artifacts, memorabilia, documents, photographs, films, literature, and any other item relating to the military history of California and Californians that is delivered to the Controller is exempt from subdivision (a) and shall be held in trust for the Controller at the California State Military Museum and Resource Center. All escheated property held in trust pursuant to this subdivision is subject to the applicable regulations of the United States Army governing Army museum activities as described in Section 179 of the Military and Veterans Code. Any person claiming an interest in the escheated property may file a claim to the property pursuant to Article 4 (commencing with Section 1540).

(2) The California State Military Museum and Resource Center shall be responsible for the costs of storage and maintenance of escheated property delivered by the Controller under this subdivision.

(d) The purchaser at any sale conducted by the Controller pursuant to this chapter shall receive title to the property purchased, free from all claims of the owner or prior holder thereof and of all persons claiming through or under them. The Controller shall execute all documents necessary to complete the transfer of title.

(Amended by Stats. 2007, Ch. 179, Sec. 5. Effective August 24, 2007.)



1564

(a) All money received under this chapter, including the proceeds from the sale of property under Section 1563, shall be deposited in the Unclaimed Property Fund in an account titled “Abandoned Property.”

(b) Notwithstanding Section 13340 of the Government Code, all money in the Abandoned Property Account in the Unclaimed Property Fund is hereby continuously appropriated to the Controller, without regard to fiscal years, for expenditure in accordance with law in carrying out and enforcing the provisions of this chapter, including, but not limited to, the following purposes:

(1) For payment of claims allowed by the Controller under the provisions of this chapter.

(2) For refund, to the person making such deposit, of amounts, including overpayments, deposited in error in such fund.

(3) For payment of the cost of appraisals incurred by the Controller covering property held in the name of an account in such fund.

(4) For payment of the cost incurred by the Controller for the purchase of lost instrument indemnity bonds, or for payment to the person entitled thereto, for any unpaid lawful charges or costs which arose from holding any specific property or any specific funds which were delivered or paid to the Controller, or which arose from complying with this chapter with respect to such property or funds.

(5) For payment of amounts required to be paid by the state as trustee, bailee, or successor in interest to the preceding owner.

(6) For payment of costs incurred by the Controller for the repair, maintenance, and upkeep of property held in the name of an account in such fund.

(7) For payment of costs of official advertising in connection with the sale of property held in the name of an account in such fund.

(8) For transfer to the General Fund as provided in subdivision (c).

(9) For transfer to the Inheritance Tax Fund of the amount of any inheritance taxes determined to be due and payable to the state by any claimant with respect to any property claimed by him or her under the provisions of this chapter.

(c) At the end of each month, or more often if he or she deems it advisable, the Controller shall transfer all money in the Abandoned Property Account in excess of fifty thousand dollars ($50,000) to the General Fund. Before making this transfer, the Controller shall record the name and last known address of each person appearing from the holders’ report to be entitled to the escheated property and the name and last known address of each insured person or annuitant, and with respect to each policy or contract listed in the report of a life insurance corporation, its number, and the name of the corporation. The record shall be available for public inspection at all reasonable business hours.

(Amended by Stats. 1993, Ch. 692, Sec. 7. Effective January 1, 1994.)



1565

Any property delivered to the Controller pursuant to this chapter that has no apparent commercial value shall be retained by the Controller for a period of not less than seven years from the date the property is delivered to the Controller. If the Controller determines that any property delivered to him or her pursuant to this chapter has no apparent commercial value, he or she may at any time thereafter destroy or otherwise dispose of the property, and in that event no action or proceeding shall be brought or maintained against the state or any officer thereof, or against the holder for, or on account of any action taken by, the Controller pursuant to this chapter with respect to the property.

(Amended by Stats. 2011, Ch. 305, Sec. 8. Effective January 1, 2012.)



1566

(a) When payment or delivery of money or other property has been made to any claimant under the provisions of this chapter, no suit shall thereafter be maintained by any other claimant against the state or any officer or employee thereof for or on account of such property.

(b) Except as provided in Section 1541, no suit shall be maintained by any person against the state or any officer or employee thereof for or on account of any transaction entered into by the State Controller pursuant to this chapter.

(Added by Stats. 1968, Ch. 356.)



1567

The Director of Parks and Recreation may examine any tangible personal property delivered to the Controller under this chapter for purposes of determining whether such property would be useful under the provisions of Section 512 of the Public Resources Code. If the director makes such a determination with respect to the property, the Controller may deliver the property to the director for use in carrying out the purposes of Section 512 of the Public Resources Code. Upon the termination of any such use, the director shall return the property to the Controller.

(Amended by Stats. 1981, Ch. 714, Sec. 73.)






ARTICLE 6 - Compliance and Enforcement

1570

The expiration of any period of time specified by statute or court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property from the holder, does not prevent the money or property from being escheated, nor affect any duty to file a report required by this chapter or to pay or deliver escheated property to the State Controller.

(Added by renumbering Section 1515 by Stats. 1968, Ch. 356.)



1571

(a) The Controller may at reasonable times and upon reasonable notice examine the records of any person if the Controller has reason to believe that the person is a holder who has failed to report property that should have been reported pursuant to this chapter.

(b) When requested by the Controller, the examination shall be conducted by any licensing or regulating agency otherwise empowered by the laws of this state to examine the records of the holder. For the purpose of determining compliance with this chapter, the Commissioner of Business Oversight is vested with full authority to examine the records of any banking organization and any savings association doing business within this state but not organized under the laws of or created in this state.

(c) Following a public hearing, the Controller shall adopt guidelines as to the policies and procedures governing the activity of third-party auditors who are hired by the Controller.

(d) Following a public hearing, the Controller shall adopt guidelines, on or before July 1, 1999, establishing forms, policies, and procedures to enable a person to dispute or appeal the results of any record examination conducted pursuant to this section.

(Amended by Stats. 2014, Ch. 913, Sec. 11. Effective January 1, 2015.)



1572

(a) The State Controller may bring an action in a court of appropriate jurisdiction, as specified in this section, for any of the following purposes:

(1) To enforce the duty of any person under this chapter to permit the examination of the records of such person.

(2) For a judicial determination that particular property is subject to escheat by this state pursuant to this chapter.

(3) To enforce the delivery of any property to the State Controller as required under this chapter.

(b) The State Controller may bring an action under this chapter in any court of this state of appropriate jurisdiction in any of the following cases:

(1) Where the holder is any person domiciled in this state, or is a government or governmental subdivision or agency of this state.

(2) Where the holder is any person engaged in or transacting business in this state, although not domiciled in this state.

(3) Where the property is tangible personal property and is held in this state.

(c) In any case where no court of this state can obtain jurisdiction over the holder, the State Controller may bring an action in any federal or state court with jurisdiction over the holder.

(Added by Stats. 1968, Ch. 356.)



1573

The State Controller may enter into an agreement to provide information needed to enable another state to determine unclaimed property it may be entitled to escheat if such other state or an official thereof agrees to provide this state with information needed to enable this state to determine unclaimed property it may be entitled to escheat. The State Controller may, by regulation, require the reporting of information needed to enable him to comply with agreements made pursuant to this section and may, by regulation, prescribe the form, including verification, of the information to be reported and the times for filing the reports.

(Added by Stats. 1968, Ch. 356.)



1574

At the request of another state, the Attorney General of this state may bring an action in the name of the other state, in any court of appropriate jurisdiction of this state or federal court within this state, to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat by the other state, if:

(a) The courts of the other state cannot obtain jurisdiction over the holder;

(b) The other state has agreed to bring actions in the name of this state at the request of the Attorney General of this state to enforce the provisions of this chapter against any person in the other state believed by the State Controller to hold property subject to escheat under this chapter, where the courts of this state cannot obtain jurisdiction over such person; and

(c) The other state has agreed to pay reasonable costs incurred by the Attorney General in bringing the action.

(Added by Stats. 1968, Ch. 356.)



1575

(a) If the State Controller believes that a person in another state holds property subject to escheat under this chapter and the courts of this state cannot obtain jurisdiction over that person, the Attorney General of this state may request an officer of the other state to bring an action in the name of this state to enforce the provisions of this chapter against such person.

(b) This state shall pay all reasonable costs incurred by the other state in any action brought under the authority of this section. The State Controller may agree to pay to any state bringing such an action a reward not to exceed fifteen percent of the value, after deducting reasonable costs, of any property recovered for this state as a direct or indirect result of such action. Any costs or rewards paid pursuant to this section shall be paid from the Abandoned Property Account in the Unclaimed Property Fund and shall not be deducted from the amount that is subject to be claimed by the owner in accordance with this chapter.

(Added by Stats. 1968, Ch. 356.)



1576

(a) Any person who willfully fails to render any report or perform other duties, including use of the report format described in Section 1530, required under this chapter shall be punished by a fine of one hundred dollars ($100) for each day such report is withheld or such duty is not performed, but not more than ten thousand dollars ($10,000).

(b) Any person who willfully refuses to pay or deliver escheated property to the Controller as required under this chapter shall be punished by a fine of not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000).

(c) No person shall be considered to have willfully failed to report, pay, or deliver escheated property, or perform other duties unless he or she has failed to respond within a reasonable time after notification by certified mail by the Controller’s office of his or her failure to act.

(Amended by Stats. 1996, Ch. 762, Sec. 10. Effective January 1, 1997.)



1577

In addition to any damages, penalties, or fines for which a person may be liable under other provisions of law, any person who fails to report, pay, or deliver unclaimed property within the time prescribed by this chapter, unless that failure is due to reasonable cause, shall pay to the Controller interest at the rate of 12 percent per annum on that property or value thereof from the date the property should have been reported, paid, or delivered. If a holder pays or delivers unclaimed property in a timely manner, but files a report that is not in substantial compliance with the requirements of Section 1530, the interest payable shall not exceed ten thousand dollars ($10,000). The holder shall not be subject to any interest payment if the holder’s failure to report in substantial compliance with the requirements of Section 1530 is due to reasonable cause.

(Amended by Stats. 2009, Ch. 522, Sec. 8. Effective January 1, 2010.)



1577.5

(a) Section 1577 does not apply to, and interest may not be imposed upon, any escheated property paid or delivered to the Controller at any time on or before December 31, 2002.

(b) Subdivision (a) shall apply only if the following requirements are met:

(1) On or before January 1, 2003, the holder of the property was not the subject of an investigation by the Attorney General or a party to litigation with the Controller, relating to the property. “Investigation by the Attorney General” means an investigation being conducted under any law authorizing the investigation, including, but not limited to, investigations authorized by or conducted pursuant to Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code by the office of the Attorney General relating to the escheat of property subject to subdivision (a).

(2) On or before January 3, 2000, the holder of the property was not the subject of an audit by the Controller relating to the property. “Audit by the Controller” means a formal field audit of the propertyholder’s books and records by audit personnel of the Controller’s office for the purpose of determining compliance with this chapter.

(3) The property was required to be reported on or before November 1, 1999.

(4) The property is surrendered directly to the state or its authorized agent.

(5) Reports respecting the property are reported by electronic media satisfactory to the Controller, provided that paper reports shall be permitted with respect to holders reporting fewer than 50 accounts or other items.

(6) All property reported after the effective date of this act shall be reported on a report separate from property currently reportable, and may not be reported with property not eligible for the amnesty program.

(7) The property is paid or delivered to the Controller at the time the report is made.

(8) Securities are remitted in accordance with Section 1532.

(9) Records shall be maintained in a manner satisfactory to the Controller, to permit verification and compliance audits.

(c) Nothing in subdivision (a) shall create an entitlement to a refund of interest paid to the Controller prior to the effective date of this section.

(d) The Controller shall conduct an outreach and publicity program regarding the provisions of this section.

(e) The Controller shall submit a report to the Legislature on the amnesty program. The report shall include a comprehensive accounting of all unclaimed property surrendered under the amnesty program, the date the property was surrendered, and the identities of the holders of surrendered unclaimed property. The report shall be published no later than July 31, 2003.

(f) Nothing in this section shall preclude liability pursuant to Article 9 (commencing with Section 12650) of Chapter 6 of Title 2 of Division 3 of the Government Code regarding false claims. Reporting or filing extensions shall not be granted for property under this section.

(Amended by Stats. 2002, Ch. 22, Sec. 1. Effective April 17, 2002.)






ARTICLE 7 - Miscellaneous

1580

The State Controller is hereby authorized to make necessary rules and regulations to carry out the provisions of this chapter.

(Amended by Stats. 1978, Ch. 1183.)



1581

(a) Any business association that sells in this state its travelers checks, money orders, or other similar written instruments (other than third-party bank checks) on which such business association is directly liable, or that provides such travelers checks, money orders, or similar written instruments to others for sale in this state, shall maintain a record indicating those travelers checks, money orders, or similar written instruments that are purchased from it in this state.

(b) The record required by this section may be destroyed after it has been retained for such reasonable time as the State Controller shall designate by regulation.

(c) Any business association that willfully fails to comply with this section is liable to the state for a civil penalty of five hundred dollars ($500) for each day of such failure to comply, which penalty may be recovered in an action brought by the State Controller.

(Amended by Stats. 1975, Ch. 25.)



1582

No agreement to locate, deliver, recover, or assist in the recovery of property reported under Section 1530, entered into between the date a report is filed under subdivision (d) of Section 1530 and the date of publication of notice under Section 1531 is valid. Such an agreement made after publication of notice is valid if the fee or compensation agreed upon is not in excess of 10 percent of the recoverable property and the agreement is in writing and signed by the owner after disclosure in the agreement of the nature and value of the property and the name and address of the person or entity in possession of the property. Nothing in this section shall be construed to prevent an owner from asserting, at any time, that any agreement to locate property is based upon an excessive or unjust consideration.

Notwithstanding any other provision of law, records of the Controller’s office pertaining to unclaimed property are not available for public inspection or copying until after publication of notice of the property or, if publication of notice of the property is not required, until one year after delivery of the property to the Controller.

(Amended by Stats. 1990, Ch. 450, Sec. 16. Effective July 31, 1990.)









CHAPTER 8 - Property in Custody of Federal Officers, Agencies, and Departments

1600

It is the policy of this State:

(a) To discover property in the custody of officers, departments, and agencies of the United States, which property is unclaimed by owners whose addresses are known or presumed to be in this State;

(b) To provide a procedure for judicial determination of the right of the State to receive custody of such unclaimed property; and

(c) To authorize expenditure of state funds to pay the proportionate cost of the State in discovering such unclaimed property and to hold the United States harmless against claims concerning such property when delivered to the custody of the State in accordance with this chapter.

(Added by Stats. 1959, Ch. 1801.)



1601

As used in this chapter:

(a) “Unclaimed property” means any tangible personal property or intangible personal property, including choses in action in amounts certain, and all debts owed or entrusted funds or other property held by any federal agency or any officer or employee thereof, whether occasioned by contract or operation of law or otherwise, except bonuses and gratuities, which has remained unclaimed by the owner for:

(1) Twenty years from the date of maturity or call for payment, if arising from transactions under the public debt; or

(2) Twenty years after the last transaction concerning principal or interest, if deposits in the postal savings system; or

(3) Five years after the property first became payable, demandable, or returnable, if arising from any other transaction.

(b) “Owner” means any person, including his or her legal representative, who has or had a legal or equitable interest in unclaimed property. The owner shall be conclusively presumed to be the person to whom unclaimed property was or is payable or returnable according to the records of the United States Government. If two or more persons are interested in the property, and the extent of their respective interests is unknown, it shall be presumed that their interests in such property are equal.

(c) “Person” includes any individual, partnership, corporation, limited liability company, unincorporated association, or other legal entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 64. Effective January 1, 1995.)



1602

The Controller is authorized to enter into agreements establishing the time and manner for payments of this State’s proportionate share of the actual and necessary cost incurred by the United States in examining records and reporting information to this State as such share of such cost shall be determined pursuant to federal law. Said agreements may provide for single payments at stated times over a period of years. The State Controller shall make all payments at the time and in the manner provided in said agreements.

(Added by Stats. 1959, Ch. 1801.)



1603

The State hereby undertakes to hold the United States harmless against any claim concerning property delivered to the custody of the State in accordance with the provisions of this chapter. In the event an action or proceeding on such claim is brought against the United States the Attorney General shall intervene therein. The State consents to suit by such claimant in such contingency and any defense in favor of the United States shall be available to and urged by the State.

(Added by Stats. 1959, Ch. 1801.)



1604

(a) All unclaimed intangible property, together with all interest and other increments accruing thereto, is subject to delivery to this state if the last known address of the owner is in this state. If the last known address of an owner is in this state, any other owner’s address which is unknown shall be presumed to be in this state. If the last known addresses of owners are in this state and in one or more other states, the addresses of other owners whose addresses are unknown shall be presumed to be within this state if the federal agency having custody of the unclaimed property initially acquired possession in this state. If the records of the United States do not disclose the address of any owner of unclaimed property, such address shall be presumed to be within this state if the federal agency having custody of such property initially acquired possession in this state. All addresses presumed to be within this state are presumed to be within the County of Sacramento. For the purposes of this chapter, it shall be presumed that the situs of unclaimed intangible property is in this state if the last known or presumed address of the owner is in this state.

(b) All unclaimed tangible property is subject to delivery to this state if the federal agency having custody of the unclaimed property initially acquired possession in this state.

(Amended by Stats. 1968, Ch. 356.)



1605

The Governor shall certify to the Comptroller General or other proper officer of the United States that the law of this State provides effective means whereby the United States shall be compensated at reasonable times for this State’s proportionate share of the actual and necessary cost of examining records and for reporting information and whereby the United States shall be held harmless in the event of claim for property delivered to this State in accordance with the provisions of this chapter.

Such certification shall be made on the thirtieth day of June next following the effective date of any federal statute requiring such certification.

(Added by Stats. 1959, Ch. 1801.)



1606

On the thirtieth day of June next following the date of certification by the Governor, and annually thereafter, the Controller shall request the Comptroller General or other proper officer of the United States to report all previously unreported information relating to unclaimed property as determined by that officer pursuant to federal law.

(Added by Stats. 1959, Ch. 1801.)



1607

When a report is received from the Comptroller General or other proper officer of the United States, the Controller shall prepare and forward a copy thereof to the clerk of the superior court of each county within this state and the clerk shall post a copy at the courthouse for a period of 60 days. Any person asserting an interest in property mentioned in the report may elect to claim against the United States under the laws of the United States, in which event and within 90 days following the date of initial posting by the clerk the person shall notify the Controller of the asserted interest and intention to so claim. The Controller shall omit the property from any claim by the state until such time as the asserted interest may be finally determined against the claimant. The interest may not thereafter be asserted against the state.

(Amended by Stats. 2003, Ch. 62, Sec. 27. Effective January 1, 2004.)



1608

The expiration of any period of time specified by statute or court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for funds or delivery of property shall not affect the right of this State to acquire possession of unclaimed property in accordance with the provisions of this chapter.

(Added by Stats. 1959, Ch. 1801.)



1609

Within 120 days following the date of initial posting by the clerk of the superior court, the Attorney General shall commence a proceeding by filing a petition to determine the state’s right to custody of all property mentioned in such report and unclaimed within the time and in the manner provided by Section 1607. The proceeding shall be commenced and heard in the superior court in the County of Sacramento and venue shall not be affected by the provisions of Section 401, Code of Civil Procedure.

The petition shall name as respondents all persons known to have been interested and “all persons unknown claiming any title or interest in or to the property described or referred to in the petition.” If the records of the United States fail to disclose with reasonable certainty the identity or number of owners or claimants of specific funds or other personal property, or the extent of their interests therein, such persons may be designated and described as a class, to wit, as “all unknown owners or claimants to the funds or property mentioned in or affected by ____,” and, as the case may be, the petition shall identify and set forth the court actions or proceedings to the credit of which such funds or other property are held, or the accounts or other identifying references under which they are carried upon the records of the United States. The petition shall describe or refer to the property, and may include one or more items, as the Attorney General may be advised, without prejudice to his right to commence subsequent proceedings relating to other items not included. The petition shall also state the name of the owner and his last address as known or as presumed under this chapter, and shall set forth the facts and circumstances by virtue of which it is claimed that such funds or property are subject to custody by the state. Any number of respondents may be joined whether they reside in the same or different counties, and any number of causes of action may be joined and need not be separately stated.

(Amended by Stats. 2002, Ch. 784, Sec. 85. Effective January 1, 2003.)



1610

No summons or other process shall issue to direct the appearance and answer of a respondent. Commencing within five days after filing petition, notice of the proceeding shall be published once each week for three consecutive weeks in a newspaper of general circulation published within the County of Sacramento. At the time the notice is first published, a copy of the petition and notice shall be posted at the courthouse in the county where each defendant was last known or presumed to have had an address. Such petition and such notice shall remain posted for 45 days. The notice of proceeding shall advise that the State seeks custody of unclaimed property held by the United States. The names but not the addresses of the respondents shall be contained in the notice with a statement that such persons are believed to live or to have lived within the State and are believed to be or to have been owners of the unclaimed property. The notice shall not contain a description of the unclaimed property but shall advise that such description together with the last known or presumed addresses of owners may be determined by examining the petition filed in the proceeding. The petition and its place of filing shall be sufficiently identified and described. The notice shall advise that persons claiming an interest must answer the petition within the time prescribed by law, which time shall be stated, if they elect to pursue their claims against the United States, otherwise their rights to property shall be preserved subject to delayed delivery as provided by law. The notice shall advise that Section 1611, Code of Civil Procedure, should be consulted for the time, form, and costs of an answer.

The notice shall be deemed completed 45 days after the date of first publication, whereupon the court shall have full and complete jurisdiction over the property described in the petition and not claimed within the time or in the manner provided in Section 1611, and shall have full and complete jurisdiction to determine the right of the State to custody and to render an appropriate judgment therefor.

(Added by Stats. 1959, Ch. 1801.)



1611

Any person, whether or not named in the petition, may within 15 days after completion of notice respond to the petition by answer describing the property, asserting an interest as owner or successor, and declaring an intention to claim the same from the United States under the laws of the United States. Such answer shall not be filed unless accompanied by the sum of ten dollars ($10) for deposit in court, and no other answer or response shall be filed by or on behalf of a claimant. The court shall strike from the petition and dismiss from the proceeding all property described in the answer. The funds on deposit shall be transmitted by the court to the Controller and shall be received for deposit in the abandoned property account in the Unclaimed Property Fund as total reimbursement for costs and services expended on behalf of the claimant. Such dismissal shall be without prejudice to a subsequent petition should it appear that the claimant is not entitled to the property, and the interest asserted in said answer shall not thereafter be asserted against the State.

(Added by Stats. 1959, Ch. 1801.)



1612

Within 20 days following expiration of time for filing answer under Section 1611, the Attorney General shall apply to the court for a judgment relating to all property set forth in the petition and not claimed by answer. The court shall find that such property appears to be or to have been owned by persons residing within this State and remains unclaimed by such persons. The court shall declare that the property, which shall be described, is subject to custody of the State and shall be delivered to and received by the State of California to be retained until such time as it may be claimed pursuant to law.

(Added by Stats. 1959, Ch. 1801.)



1613

The Controller shall request delivery or payment of all unclaimed property described in the judgment declaring the right of the State to receive custody of such property. The request shall be accompanied by a certified copy of said judgment and shall be directed to such officer, agency, or department of the United States as may be designated for such purposes by federal law. The Controller shall furnish receipts for all property delivered or paid.

(Added by Stats. 1959, Ch. 1801.)



1614

Property received under this chapter shall be deposited or sold by the State Controller as though received under Chapter 7 (commencing with Section 1500) of this title. Property received under this chapter shall not be subject to claim within two years following the date upon which it is paid to or received by the state. Thereafter, claims shall be made in the manner provided in Chapter 7 (commencing with Section 1500) of this title.

(Amended by Stats. 1968, Ch. 356.)



1615

All money in the abandoned property account in the Unclaimed Property Fund is hereby continuously appropriated to the State Controller without regard to fiscal years, for expenditure in accordance with this chapter for the following purposes:

(a) For payment of the proportionate costs of this State pursuant to the terms of any contract entered with the United States;

(b) For payment of sums necessary to indemnify the United States for losses occasioned by claims to property delivered to the custody of this State.

(Added by Stats. 1959, Ch. 1801.)









TITLE 11 - SISTER STATE AND FOREIGN MONEY—JUDGMENTS

CHAPTER 1 - Sister State Money—Judgments

1710.10

As used in this chapter:

(a) “Judgment creditor” means the person or persons who can bring an action to enforce a sister state judgment.

(b) “Judgment debtor” means the person or persons against whom an action to enforce a sister state judgment can be brought.

(c) “Sister state judgment” means that part of any judgment, decree, or order of a court of a state of the United States, other than California, which requires the payment of money, but does not include a support order as defined in Section 155 of the Family Code.

(Amended by Stats. 1992, Ch. 163, Sec. 64. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



1710.15

(a) A judgment creditor may apply for the entry of a judgment based on a sister state judgment by filing an application pursuant to Section 1710.20.

(b) The application shall be executed under oath and shall include all of the following:

(1) A statement that an action in this state on the sister state judgment is not barred by the applicable statute of limitations.

(2) A statement, based on the applicant’s information and belief, that no stay of enforcement of the sister state judgment is currently in effect in the sister state.

(3) A statement of the amount remaining unpaid under the sister state judgment and, if accrued interest on the sister state judgment is to be included in the California judgment, a statement of the amount of interest accrued on the sister state judgment (computed at the rate of interest applicable to the judgment under the law of the sister state), a statement of the rate of interest applicable to the judgment under the law of the sister state, and a citation to the law of the sister state establishing the rate of interest.

(4) A statement that no action based on the sister state judgment is currently pending in any court in this state and that no judgment based on the sister state judgment has previously been entered in any proceeding in this state.

(5) Where the judgment debtor is an individual, a statement setting forth the name and last known residence address of the judgment debtor. Where the judgment debtor is a corporation, a statement of the corporation’s name, place of incorporation, and whether the corporation, if foreign, has qualified to do business in this state under the provisions of Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code. Where the judgment debtor is a partnership, a statement of the name of the partnership, whether it is a foreign partnership, and, if it is a foreign partnership, whether it has filed a statement pursuant to Section 15800 of the Corporations Code designating an agent for service of process. Except for facts which are matters of public record in this state, the statements required by this paragraph may be made on the basis of the judgment creditor’s information and belief.

(6) A statement setting forth the name and address of the judgment creditor.

(c) A properly authenticated copy of the sister state judgment shall be attached to the application.

(Amended by Stats. 1985, Ch. 106, Sec. 11.)



1710.20

(a) An application for entry of a judgment based on a sister state judgment shall be filed in a superior court.

(b) Subject to the power of the court to transfer proceedings under this chapter pursuant to Title 4 (commencing with Section 392) of Part 2, the proper county for the filing of an application is any of the following:

(1) The county in which any judgment debtor resides.

(2) If no judgment debtor is a resident, any county in this state.

(c) A case in which the sister state judgment amounts to twenty-five thousand dollars ($25,000) or less is a limited civil case.

(Amended by Stats. 2002, Ch. 784, Sec. 86. Effective January 1, 2003.)



1710.25

(a) Upon the filing of the application, the clerk shall enter a judgment based upon the application for the total of the following amounts as shown therein:

(1) The amount remaining unpaid under the sister state judgment.

(2) The amount of interest accrued on the sister state judgment (computed at the rate of interest applicable to the judgment under the law of the sister state).

(3) The amount of the fee for filing the application for entry of the sister state judgment.

(b) Entry shall be made in the same manner as entry of an original judgment of the court. From the time of entry, interest shall accrue on the judgment so entered at the rate of interest applicable to a judgment entered in this state.

(Amended by Stats. 1984, Ch. 311, Sec. 4.)



1710.30

(a) Notice of entry of judgment shall be served promptly by the judgment creditor upon the judgment debtor in the manner provided for service of summons by Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2. Notice shall be in a form prescribed by the Judicial Council and shall inform the judgment debtor that the judgment debtor has 30 days within which to make a motion to vacate the judgment.

(b) The fee for service of the notice of entry of judgment under this section is an item of costs recoverable in the same manner as statutory fees for service of a writ as provided in Chapter 5 (commencing with Section 685.010) of Division 1 of Title 9 of Part 2, but such fee may not exceed the amount allowed to a public officer or employee in this state for such service.

(Amended by Stats. 1982, Ch. 497, Sec. 79. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



1710.35

Except as otherwise provided in this chapter, a judgment entered pursuant to this chapter shall have the same effect as an original money judgment of the court and may be enforced or satisfied in like manner.

(Amended by Stats. 1984, Ch. 311, Sec. 5.)



1710.40

(a) A judgment entered pursuant to this chapter may be vacated on any ground which would be a defense to an action in this state on the sister state judgment, including the ground that the amount of interest accrued on the sister state judgment and included in the judgment entered pursuant to this chapter is incorrect.

(b) Not later than 30 days after service of notice of entry of judgment pursuant to Section 1710.30, proof of which has been made in the manner provided by Article 5 (commencing with Section 417.10) of Chapter 4 of Title 5 of Part 2, the judgment debtor, on written notice to the judgment creditor, may make a motion to vacate the judgment under this section.

(c) Upon the hearing of the motion to vacate the judgment under this section, the judgment may be vacated upon any ground provided in subdivision (a) and another and different judgment entered, including, but not limited to, another and different judgment for the judgment creditor if the decision of the court is that the judgment creditor is entitled to such different judgment. The decision of the court on the motion to vacate the judgment shall be given and filed with the clerk of court in the manner provided in Sections 632, 634, and 635, except that the court is not required to make any written findings and conclusions if the amount of the judgment as entered under Section 1710.25 does not exceed one thousand dollars ($1,000).

(Amended by Stats. 1977, Ch. 232.)



1710.45

(a) Except as otherwise provided in this section, a writ of execution on a judgment entered pursuant to this chapter shall not issue, nor may the judgment be enforced by other means, until at least 30 days after the judgment creditor serves notice of entry of the judgment upon the judgment debtor, proof of which has been made in the manner provided by Article 5 (commencing with Section 417.10) of Chapter 4 of Title 5 of Part 2.

(b) A writ of execution may be issued, or other enforcement sought, before service of the notice of entry of judgment if the judgment debtor is any of the following:

(1) An individual who does not reside in this state.

(2) A foreign corporation not qualified to do business in this state under the provisions of Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code.

(3) A foreign partnership which has not filed a statement pursuant to Section 15700 of the Corporations Code designating an agent for service of process.

(c) The court may order that a writ of execution be issued, or may permit enforcement by other means, before service of the notice of entry of judgment if the court finds upon an ex parte showing that great or irreparable injury would result to the judgment creditor if issuance of the writ or enforcement were delayed as provided in subdivision (a).

(d) Property levied upon pursuant to a writ issued under subdivision (b) or (c) or otherwise sought to be applied to the satisfaction of the judgment shall not be sold or distributed before 30 days after the judgment creditor serves notice of entry of the judgment upon the judgment debtor, proof of which has been made in the manner provided by Article 5 (commencing with Section 417.10) of Chapter 4 of Title 5 of Part 2. However, if property levied upon is perishable, it may be sold in order to prevent its destruction or loss of value, but the proceeds of the sale shall not be distributed to the judgment creditor before the date sale of nonperishable property is permissible.

(Amended by Stats. 1982, Ch. 497, Sec. 80. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



1710.50

(a) The court shall grant a stay of enforcement where:

(1) An appeal from the sister state judgment is pending or may be taken in the state which originally rendered the judgment. Under this paragraph, enforcement shall be stayed until the proceedings on appeal have been concluded or the time for appeal has expired.

(2) A stay of enforcement of the sister state judgment has been granted in the sister state. Under this paragraph, enforcement shall be stayed until the sister state stay of enforcement expires or is vacated.

(3) The judgment debtor has made a motion to vacate pursuant to Section 1710.40. Under this paragraph, enforcement shall be stayed until the judgment debtor’s motion to vacate is determined.

(4) Any other circumstance exists where the interests of justice require a stay of enforcement.

(b) The court may grant a stay of enforcement under this section on its own motion, on ex parte motion, or on noticed motion.

(c) The court shall grant a stay of enforcement under this section on such terms and conditions as are just including but not limited to the following:

(1) The court may require an undertaking in an amount it determines to be just, but the amount of the undertaking shall not exceed double the amount of the judgment creditor’s claim.

(2) If a writ of execution has been issued, the court may order that it remain in effect.

(3) If property of the judgment debtor has been levied upon under a writ of execution, the court may order the levying officer to retain possession of the property capable of physical possession and to maintain the levy on other property.

(Added by Stats. 1974, Ch. 211.)



1710.55

No judgment based on a sister state judgment may be entered pursuant to this chapter in any of the following cases:

(a) A stay of enforcement of the sister state judgment is currently in effect in the sister state.

(b) An action based on the sister state judgment is currently pending in any court in this state.

(c) A judgment based on the sister state judgment has previously been entered in any proceeding in this state.

(Added by Stats. 1974, Ch. 211.)



1710.60

(a) Except as provided in subdivision (b), nothing in this chapter affects any right a judgment creditor may have to bring an action to enforce a sister state judgment.

(b) No action to enforce a sister state judgment may be brought where a judgment based on such sister state judgment has previously been entered pursuant to this chapter.

(Added by Stats. 1974, Ch. 211.)



1710.65

The entry of a judgment based on a sister state judgment pursuant to this chapter does not limit the right of the judgment creditor to bring an action based on the part of a judgment of a sister state which does not require the payment of money, nor does the bringing of such an action limit the right of the judgment creditor to obtain entry of judgment based on the sister state judgment pursuant to this chapter.

(Added by Stats. 1974, Ch. 211.)






CHAPTER 2 - Foreign-Country Money Judgments

1713

This chapter may be cited as the Uniform Foreign-Country Money Judgments Recognition Act.

(Repealed and added by Stats. 2007, Ch. 212, Sec. 2. Effective January 1, 2008.)



1714

As used in this chapter:

(a) “Foreign country” means a government other than any of the following:

(1) The United States.

(2) A state, district, commonwealth, territory, or insular possession of the United States.

(3) Any other government with regard to which the decision in this state as to whether to recognize a judgment of that government’s courts is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.

(b) “Foreign-country judgment” means a judgment of a court of a foreign country.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 243, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 3 of Stats. 2014, Ch. 243.)



1714-1

(a) “Foreign country” means a government other than any of the following:

(1) The United States.

(2) A state, district, commonwealth, territory, or insular possession of the United States.

(3) Any other government with regard to which the decision in this state as to whether to recognize a judgment of that government’s courts is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.

(b) “Foreign-country judgment” means a judgment of a court of a foreign country. “Foreign-country judgment” includes a judgment by any Indian tribe recognized by the government of the United States.

(c) This section is operative on and after January 1, 2018.

(Repealed (in Sec. 2) and added by Stats. 2014, Ch. 243, Sec. 3. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



1715

(a) Except as otherwise provided in subdivision (b), this chapter applies to a foreign-country judgment to the extent that the judgment both:

(1) Grants or denies recovery of a sum of money.

(2) Under the law of the foreign country where rendered, is final, conclusive, and enforceable.

(b) This chapter does not apply to a foreign-country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is any of the following:

(1) A judgment for taxes.

(2) A fine or other penalty.

(3) (A) A judgment for divorce, support, or maintenance, or other judgment rendered in connection with domestic relations.

(B) A judgment for divorce, support, or maintenance, or other judgment rendered in connection with domestic relations may be recognized by a court of this state pursuant to Section 1723.

(c) A party seeking recognition of a foreign-country judgment has the burden of establishing that the foreign-country judgment is entitled to recognition under this chapter.

(Added by Stats. 2007, Ch. 212, Sec. 2. Effective January 1, 2008.)



1716

(a) Except as otherwise provided in subdivisions (b) and (c), a court of this state shall recognize a foreign-country judgment to which this chapter applies.

(b) A court of this state shall not recognize a foreign-country judgment if any of the following apply:

(1) The judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law.

(2) The foreign court did not have personal jurisdiction over the defendant.

(3) The foreign court did not have jurisdiction over the subject matter.

(c) A court of this state is not required to recognize a foreign-country judgment if any of the following apply:

(1) The defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend.

(2) The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case.

(3) The judgment or the cause of action or claim for relief on which the judgment is based is repugnant to the public policy of this state or of the United States.

(4) The judgment conflicts with another final and conclusive judgment.

(5) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court.

(6) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action.

(7) The judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment.

(8) The specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.

(9) The judgment includes recovery for a claim of defamation unless the court determines that the defamation law applied by the foreign court provided at least as much protection for freedom of speech and the press as provided by both the United States and California Constitutions.

(d) If the party seeking recognition of a foreign-country judgment has met its burden of establishing recognition of the foreign-country judgment pursuant to subdivision (c) of Section 1715, a party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subdivision (b) or (c) exists.

(Amended by Stats. 2009, Ch. 579, Sec. 1. Effective January 1, 2010.)



1717

(a) A foreign-country judgment shall not be refused recognition for lack of personal jurisdiction if any of the following apply:

(1) The defendant was served with process personally in the foreign country.

(2) The defendant voluntarily appeared in the proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant.

(3) The defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved.

(4) The defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country.

(5) The defendant had a business office in the foreign country and the proceeding in the foreign court involved a cause of action or claim for relief arising out of business done by the defendant through that office in the foreign country.

(6) The defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a cause of action or claim for relief arising out of that operation.

(b) The list of bases for personal jurisdiction in subdivision (a) is not exclusive. The courts of this state may recognize bases of personal jurisdiction other than those listed in subdivision (a) as sufficient to support a foreign-country judgment.

(c) If a judgment was rendered in an action for defamation in a foreign country against a person who is a resident of California or a person or entity amenable to jurisdiction in California, and declaratory relief with respect to liability for the judgment or a determination that the judgment is not recognizable in California under Section 1716 is sought, a court has jurisdiction to determine the declaratory relief action as well as personal jurisdiction over the person or entity who obtained the foreign-country judgment if both of the following apply:

(1) The publication at issue was published in California.

(2) The person who is a resident, or the person or entity who is amenable to jurisdiction in California, either (A) has assets in California that might be subject to an enforcement proceeding to satisfy the foreign-country defamation judgment, or (B) may have to take actions in California to comply with the foreign-country defamation judgment.

This subdivision shall apply to persons who obtained judgments in defamation proceedings in a foreign country both prior to and after January 1, 2010.

(Amended by Stats. 2009, Ch. 579, Sec. 2. Effective January 1, 2010.)



1718

(a) If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign-country judgment.

(b) If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim, or affirmative defense.

(Added by Stats. 2007, Ch. 212, Sec. 2. Effective January 1, 2008.)



1719

If the court in a proceeding under Section 1718 finds that the foreign-country judgment is entitled to recognition under this chapter then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is both of the following:

(a) Conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in this state would be conclusive.

(b) Enforceable in the same manner and to the same extent as a judgment rendered in this state.

(Added by Stats. 2007, Ch. 212, Sec. 2. Effective January 1, 2008.)



1720

If a party establishes that an appeal from a foreign-country judgment is pending or will be taken in the foreign country, the court may stay any proceedings with regard to the foreign-country judgment until the appeal is concluded, the time for appeal expires, or the appellant has had sufficient time to prosecute the appeal and has failed to do so.

(Added by Stats. 2007, Ch. 212, Sec. 2. Effective January 1, 2008.)



1721

An action to recognize a foreign-country judgment shall be commenced within the earlier of the time during which the foreign-country judgment is effective in the foreign country or 10 years from the date that the foreign-country judgment became effective in the foreign country.

(Added by Stats. 2007, Ch. 212, Sec. 2. Effective January 1, 2008.)



1722

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added by Stats. 2007, Ch. 212, Sec. 2. Effective January 1, 2008.)



1723

This chapter does not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of this chapter.

(Added by Stats. 2007, Ch. 212, Sec. 2. Effective January 1, 2008.)



1724

(a) This chapter applies to all actions commenced on or after the effective date of this chapter in which the issue of recognition of a foreign-country judgment is raised.

(b) The former Uniform Foreign Money-Judgments Recognition Act (Chapter 2 (commencing with Section 1713) of Title 11 of Part 3) applies to all actions commenced before the effective date of this chapter in which the issue of recognition of a foreign-country judgment is raised.

(Added by Stats. 2007, Ch. 212, Sec. 2. Effective January 1, 2008.)









TITLE 11.5 - Tribal Court Civil Money Judgment Act

1730

This title shall be known and may be cited as the Tribal Court Civil Money Judgment Act.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1731

(a) This title governs the procedures by which the superior courts of the State of California recognize and enter tribal court money judgments of any federally recognized Indian tribe. Determinations regarding recognition and entry of a tribal court money judgment pursuant to state law shall have no effect upon the independent authority of that judgment. To the extent not inconsistent with this title, the Code of Civil Procedure shall apply.

(b) This title does not apply to any of the following tribal court money judgments:

(1) For taxes, fines, or other penalties.

(2) For which federal law requires that states grant full faith and credit recognition, including child support orders under the Full Faith and Credit for Child Support Orders Act (28 U.S.C. Sec. 1738B).

(3) For which state law provides for recognition, including child support orders recognized under the Uniform Child Custody Jurisdiction and Enforcement Act (Part 3 (commencing with Section 3400) of Division 8 of the Family Code), other forms of family support orders under the Uniform Interstate Family Support Act (Chapter 6 (commencing with Section 4900) of Part 5 of Division 9 of the Family Code).

(4) For decedents’ estates, guardianships, conservatorships, internal affairs of trusts, powers of attorney, or other tribal court money judgments that arise in proceedings that are or would be governed by the Probate Code.

(c) Nothing in this title shall be deemed or construed to expand or limit the jurisdiction of either the state or any Indian tribe.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1732

For purposes of this title:

(a) “Applicant” means the person or persons who can bring an action to enforce a tribal court money judgment.

(b) “Civil action or proceeding” means any action or proceeding that is not criminal, except for those actions or proceedings expressly excluded by subdivision (b) of Section 1731.

(c) “Due process” includes, but is not limited to, the right to be represented by legal counsel, to receive reasonable notice and an opportunity for a hearing, to call and cross-examine witnesses, and to present evidence and argument to an impartial decisionmaker.

(d) “Good cause” means a substantial reason, taking into account the prejudice or irreparable harm a party will suffer if a hearing is not held on an objection or not held within the time periods established by this title.

(e) “Respondent” means the person or persons against whom an action to enforce a tribal court money judgment can be brought.

(f) “Tribal court” means any court or other tribunal of any federally recognized Indian nation, tribe, pueblo, band, or Alaska Native village, duly established under tribal or federal law, including Courts of Indian Offenses organized pursuant to Part 11 of Title 25 of the Code of Federal Regulations.

(g) “Tribal court money judgment” means any written judgment, decree, or order of a tribal court for a specified amount of money that was issued in a civil action or proceeding that is final, conclusive, and enforceable by the tribal court in which it was issued and is duly authenticated in accordance with the laws and procedures of the tribe or tribal court.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1733

(a) An application for entry of a judgment under this title shall be filed in a superior court.

(b) Subject to the power of the court to transfer proceedings under this title pursuant to Title 4 (commencing with Section 392) of Part 2, the proper county for the filing of an application is either of the following:

(1) The county in which any respondent resides or owns property.

(2) If no respondent is a resident, any county in this state.

(c) A case in which the tribal court money judgment amounts to twenty-five thousand dollars ($25,000) or less is a limited civil case.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1734

(a) An applicant may apply for recognition and entry of a judgment based on a tribal court money judgment by filing an application in superior court pursuant to Section 1733.

(b) The application shall be executed under penalty of perjury and include all of the following information:

(1) The name and address of the tribal court that issued the judgment to be enforced and the date of the tribal court money judgment or any renewal thereof.

(2) The name and address of the party seeking recognition.

(3) (A) Any of the following statements, as applicable:

(i) If the respondent is an individual, the name and last known residence address of the respondent.

(ii) If the respondent is a corporation, the corporation’s name, place of incorporation, and whether the corporation, if foreign, has qualified to do business in this state under the provisions of Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code.

(iii) If the respondent is a partnership, the name of the partnership, whether it is a foreign partnership, and if it is a foreign partnership, whether it has filed a statement pursuant to Section 15800 of the Corporations Code designating an agent for service of process.

(iv) If the respondent is a limited liability company, the company’s name, whether it is a foreign company, and if so, whether it has filed a statement pursuant to Section 17060 of the Corporations Code.

(B) Except for facts that are matters of public record in this state, the statements required by this paragraph may be made on the basis of the applicant’s information and belief.

(4) A statement that an action in this state to enforce the tribal court money judgment is not barred by the applicable statute of limitations.

(5) A statement, based on the applicant’s information and belief, that the tribal court money judgment is final and that no stay of enforcement of the tribal court money judgment is currently in effect.

(6) A statement that includes all of the following:

(A) The amount of the award granted in the tribal court money judgment that remains unpaid.

(B) If accrued interest on the tribal court money judgment is to be included in the California judgment, the amount of interest accrued on the tribal court money judgment, computed at the rate of interest applicable to the judgment under the law of the tribal jurisdiction in which the tribal court money judgment was issued.

(C) The rate of interest applicable to the money judgment under the law of the jurisdiction in which the tribal court money judgment was issued.

(D) A citation to the supporting authority.

(7) A statement that no action based on the tribal court money judgment is currently pending in any state court and that no judgment based on the tribal court money judgment has previously been entered in any proceeding in this state.

(c) All of the following items shall be attached to the application:

(1) An authenticated copy of the tribal court money judgment, certified by the judge or clerk of the tribal court.

(2) A copy of the tribal court rules of procedure pursuant to which the tribal court money judgment was entered.

(3) A declaration under penalty of perjury by the tribal court clerk, applicant, or applicant’s attorney stating, based on personal knowledge, that the case that resulted in the entry of the judgment was conducted in compliance with the tribal court’s rules of procedure.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1735

(a) Promptly upon the filing of the application, the applicant shall serve upon the respondent a notice of filing of the application to recognize and enter the tribal court money judgment, together with a copy of the application and any documents filed with the application. The notice of filing shall be in a form that shall be prescribed by the Judicial Council, and shall inform the respondent that the respondent has 30 days from service of the notice of filing to file objections to the enforcement of the tribal court money judgment. The notice shall include the name and address of the applicant and the applicant’s attorney, if any, and the text of Sections 1736 and 1737.

(b) Except as provided in subdivision (c), service shall be made in the manner provided for service of summons by Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2.

(c) If a respondent is the State of California or any of its officers, employees, departments, agencies, boards, or commissions, service of the notice of filing on that respondent may be by mail to the office of the Attorney General.

(d) The fee for service of the notice of filing under this section is an item of costs recoverable in the same manner as statutory fees for service of a writ as provided in Chapter 5 (commencing with Section 685.010) of Division 1 of Title 9 of Part 2, but the recoverable amount for that fee shall not exceed the amount allowed to a public officer or employee of this state for that service.

(e) The applicant shall file a proof of service of the notice promptly following service.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1736

(a) If no objections are timely filed in accordance with Section 1737, the clerk shall certify that no objections were timely filed, and a judgment shall be entered.

(b) The judgment entered by the superior court shall be based on and contain the provisions and terms of the tribal court money judgment. The judgment shall be entered in the same manner, have the same effect, and be enforceable in the same manner as any civil judgment, order, or decree of a court of this state.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1737

(a) Any objection to the recognition and entry of the tribal court money judgment shall be served and filed within 30 days of service of the notice of filing. If any objection is filed within this time period, the superior court shall set a time period for replies and set the matter for a hearing. The hearing shall be held by the superior court within 45 days from the date the objection is filed unless good cause exists for a later hearing. The only grounds for objecting to the recognition or enforcement of a tribal court money judgment are the grounds set forth in subdivisions (b) and (c).

(b) A tribal court money judgment shall not be recognized and entered if the respondent demonstrates to the superior court that at least one of the following occurred:

(1) The tribal court did not have personal jurisdiction over the respondent.

(2) The tribal court did not have jurisdiction over the subject matter.

(3) The judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law.

(c) The superior court may, in its discretion, decline to recognize and enter a tribal court money judgment on any one of the following grounds:

(1) The defendant in the proceeding in the tribal court did not receive notice of the proceeding in sufficient time to enable the defendant to defend.

(2) The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case.

(3) The judgment or the cause of action or claim for relief on which the judgment is based is repugnant to the public policy of the state or of the United States.

(4) The judgment conflicts with another final and conclusive judgment.

(5) The proceeding in the tribal court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that tribal court.

(6) In the case of jurisdiction based on personal service only, the tribal court was a seriously inconvenient forum for the trial of the action.

(7) The judgment was rendered under circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment.

(8) The specific proceeding in the tribal court leading to the judgment was not compatible with the requirements of due process of law.

(9) The judgment includes recovery for a claim of defamation, unless the court determines that the defamation law applied by the tribal court provided at least as much protection for freedom of speech and the press as provided by both the United States and California Constitutions.

(d) If objections have been timely filed, the applicant has the burden of establishing that the tribal court money judgment is entitled to recognition. If the applicant has met its burden, a party resisting recognition of the tribal court money judgment has the burden of establishing that a ground for nonrecognition exists pursuant to subdivision (b) or (c).

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1738

The superior court shall grant a stay of enforcement if the respondent establishes one of the following to the superior court:

(a) An appeal from the tribal court money judgment is pending or may be taken in the tribal court, in which case the superior court shall stay state execution of the tribal court money judgment until the proceeding on appeal has been concluded or the time for appeal has expired.

(b) A stay of enforcement of the tribal court money judgment has been granted by the tribal court, in which case the superior court shall stay enforcement of the tribal court money judgment until the stay of execution expires or is vacated.

(c) Any other circumstance exists where the interests of justice require a stay of enforcement.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1739

An action to recognize a tribal court money judgment or any renewal thereof shall be commenced within the earlier of the following periods:

(a) The time during which the tribal court money judgment is effective within the territorial jurisdiction of the tribal court.

(b) Ten years from the date that the tribal court money judgment became effective in the tribal jurisdiction.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1740

(a) The superior court may, after notice to all parties, attempt to resolve any issues raised regarding a tribal court money judgment by contacting the tribal court judge who issued the judgment.

(b) The superior court shall allow the parties to participate in, and shall prepare a record of, any communication made with the tribal court judge pursuant to this section.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1741

(a) The Uniform Foreign-Country Money Judgments Recognition Act (Chapter 2 (commencing with Section 1713) of Title 11 of Part 3) applies to all actions commenced in superior court before the effective date of this title in which the issue of recognition of a tribal court money judgment is raised.

(b) This title applies to all actions to enforce tribal court money judgments as defined herein commenced in superior court on or after the effective date of this title. A judgment entered under this title shall not limit the right of a party to seek enforcement of any part of a judgment, order, or decree entered by a tribal court that is not encompassed by the judgment entered under this title.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 1742.)



1742

This title shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2014, Ch. 243, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Title 11.5, commencing with Section 1730.)






TITLE 11.6 - CIVIL ACTION MEDIATION

1775

The Legislature finds and declares that:

(a) The peaceful resolution of disputes in a fair, timely, appropriate, and cost-effective manner is an essential function of the judicial branch of state government under Article VI of the California Constitution.

(b) In the case of many disputes, litigation culminating in a trial is costly, time consuming, and stressful for the parties involved. Many disputes can be resolved in a fair and equitable manner through less formal processes.

(c) Alternative processes for reducing the cost, time, and stress of dispute resolution, such as mediation, have been effectively used in California and elsewhere. In appropriate cases mediation provides parties with a simplified and economical procedure for obtaining prompt and equitable resolution of their disputes and a greater opportunity to participate directly in resolving these disputes. Mediation may also assist to reduce the backlog of cases burdening the judicial system. It is in the public interest for mediation to be encouraged and used where appropriate by the courts.

(d) Mediation and similar alternative processes can have the greatest benefit for the parties in a civil action when used early, before substantial discovery and other litigation costs have been incurred. Where appropriate, participants in disputes should be encouraged to utilize mediation and other alternatives to trial for resolving their differences in the early stages of a civil action.

(e) As a pilot project in Los Angeles County and in other counties which elect to apply this title, courts should be able to refer cases to appropriate dispute resolution processes such as judicial arbitration and mediation as an alternative to trial, consistent with the parties’ right to obtain a trial if a dispute is not resolved through an alternative process.

(f) The purpose of this title is to encourage the use of court-annexed alternative dispute resolution methods in general, and mediation in particular. It is estimated that the average cost to the court for processing a civil case of the kind described in Section 1775.3 through judgment is three thousand nine hundred forty-three dollars ($3,943) for each judge day, and that a substantial portion of this cost can be saved if these cases are resolved before trial.

The Judicial Council, through the Administrative Office of the Courts, shall conduct a survey to determine the number of cases resolved by alternative dispute resolution authorized by this title, and shall estimate the resulting savings realized by the courts and the parties. The results of the survey shall be included in the report submitted pursuant to Section 1775.14. The programs authorized by this title shall be deemed successful if they result in estimated savings of at least two hundred fifty thousand dollars ($250,000) to the courts and corresponding savings to the parties.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.1

(a) As used in this title, “mediation” means a process in which a neutral person or persons facilitate communication between the disputants to assist them in reaching a mutually acceptable agreement.

(b) Unless otherwise specified in this title or ordered by the court, any act to be performed by a party may also be performed by his or her counsel of record.

(Amended by Stats. 2002, Ch. 784, Sec. 87. Effective January 1, 2003.)



1775.2

(a) This title shall apply to the courts of the County of Los Angeles.

(b) A court of any county, at the option of the presiding judge, may elect whether or not to apply this title to eligible actions filed in that court, and this title shall not apply in any court which has not so elected. An election under this subdivision may be revoked by the court at any time.

(c) Courts are authorized to apply this title to all civil actions pending or commenced on or after January 1, 1994.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.3

(a) In the courts of the County of Los Angeles and in other courts that elect to apply this title, all at-issue civil actions in which arbitration is otherwise required pursuant to Section 1141.11, whether or not the action includes a prayer for equitable relief, may be submitted to mediation by the presiding judge or the judge designated under this title as an alternative to judicial arbitration pursuant to Chapter 2.5 (commencing with Section 1141.10) of Title 3.

(b) Any civil action otherwise within the scope of this title in which a party to the action is a public agency or public entity may be submitted to mediation pursuant to subdivision (a).

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.4

An action that has been ordered into arbitration pursuant to Section 1141.11 or 1141.12 may not be ordered into mediation under this title, and an action that has been ordered into mediation pursuant to Section 1775.3 may not be ordered into arbitration pursuant to Section 1141.11.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.5

The court shall not order a case into mediation where the amount in controversy exceeds fifty thousand dollars ($50,000). The determination of the amount in controversy shall be made in the same manner as provided in Section 1141.16 and, in making this determination, the court shall not consider the merits of questions of liability, defenses, or comparative negligence.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.6

In actions submitted to mediation pursuant to Section 1775.3, a mediator shall be selected for the action within 30 days of its submission to mediation. The method of selection and qualification of the mediator shall be as the parties determine. If the parties are unable to agree on a mediator within 15 days of the date of submission of the action to mediation, the court may select a mediator pursuant to standards adopted by the Judicial Council.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.7

(a) Submission of an action to mediation pursuant to this title shall not suspend the running of the time periods specified in Chapter 1.5 (commencing with Section 583.110) of Title 8 of Part 2, except as provided in this section.

(b) If an action is or remains submitted to mediation pursuant to this title more than four years and six months after the plaintiff has filed the action, then the time beginning on the date four years and six months after the plaintiff has filed the action and ending on the date on which a statement of nonagreement is filed pursuant to Section 1775.9 shall not be included in computing the five-year period specified in Section 583.310.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.8

(a) The compensation of court-appointed mediators shall be the same as the compensation of arbitrators pursuant to Section 1141.18, except that no compensation shall be paid prior to the filing of a statement of nonagreement by the mediator pursuant to Section 1775.9 or prior to settlement of the action by the parties.

(b) All administrative costs of mediation, including compensation of mediators, shall be paid in the same manner as for arbitration pursuant to Section 1141.28. Funds allocated for the payment of arbitrators under the judicial arbitration program shall be equally available for the payment of mediators under this title.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.9

(a) In the event that the parties to mediation are unable to reach a mutually acceptable agreement and any party to the mediation wishes to terminate the mediation, then the mediator shall file a statement of nonagreement. This statement shall be in a form to be developed by the Judicial Council.

(b) Upon the filing of a statement of nonagreement, the matter shall be calendared for trial, by court or jury, both as to law and fact, insofar as possible, so that the trial shall be given the same place on the active list as it had prior to mediation, or shall receive civil priority on the next setting calendar.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.10

All statements made by the parties during the mediation shall be subject to Sections 703.5 and 1152, and Chapter 2 (commencing with Section 1115) of Division 9, of the Evidence Code.

(Amended by Stats. 1997, Ch. 772, Sec. 2. Effective January 1, 1998.)



1775.11

Any party who participates in mediation pursuant to Section 1775.3 shall retain the right to obtain discovery to the extent available under the Civil Discovery Act, Title 4 (commencing with Section 2016.010) of Part 4.

(Amended by Stats. 2004, Ch. 182, Sec. 17. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



1775.12

Any reference to the mediation or the statement of nonagreement filed pursuant to Section 1775.9 during any subsequent trial shall constitute an irregularity in the proceedings of the trial for the purposes of Section 657.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.13

It is the intent of the Legislature that nothing in this title be construed to preempt other current or future alternative dispute resolution programs operating in the trial courts.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)



1775.14

(a) On or before January 1, 1998, the Judicial Council shall submit a report to the Legislature concerning court alternative dispute resolution programs. This report shall include, but not be limited to, a review of programs operated in Los Angeles County and other courts that have elected to apply this title, and shall examine, among other things, the effect of this title on the judicial arbitration programs of courts that have participated in that program.

(b) The Judicial Council shall, by rule, require that each court applying this title file with the Judicial Council data that will enable the Judicial Council to submit the report required by subdivision (a).

(Amended by Stats. 2006, Ch. 538, Sec. 74. Effective January 1, 2007.)



1775.15

Notwithstanding any other provision of law except the provisions of this title, the Judicial Council shall provide by rule for all of the following:

(a) The procedures to be followed in submitting actions to mediation under this act.

(b) Coordination of the procedures and processes under this act with those under the trial Court Delay Reduction Act, Article 5 (commencing with Section 68600) of Chapter 2 of Title 8 of the Government Code.

(c) Exceptions for cause from provisions of this title. In providing for exceptions, the Judicial Council shall take into consideration whether the civil action might not be amenable to mediation.

(Added by Stats. 1993, Ch. 1261, Sec. 4. Effective January 1, 1994.)






TITLE 11.7 - RECOVERY OF PREFERENCES AND EXEMPT PROPERTY IN AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS

1800

(a) As used in this section, the following terms have the following meanings:

(1) “Insolvent” means:

(A) With reference to a person other than a partnership, a financial condition such that the sum of the person’s debts is greater than all of the person’s property, at a fair valuation, exclusive of both of the following:

(i) Property transferred, concealed, or removed with intent to hinder, delay, or defraud the person’s creditors.

(ii) Property that is exempt from property of the estate pursuant to the election of the person made pursuant to Section 1801.

(B) With reference to a partnership, financial condition such that the sum of the partnership’s debts are greater than the aggregate of, at a fair valuation, both of the following:

(i) All of the partnership’s property, exclusive of property of the kind specified in clause (i) of subparagraph (A).

(ii) The sum of the excess of the value of each general partner’s separate property, exclusive of property of the kind specified in clause (ii) of subparagraph (A), over the partner’s separate debts.

(2) “Inventory” means personal property leased or furnished, held for sale or lease, or to be furnished under a contract for service, raw materials, work in process, or materials used or consumed in a business, including farm products such as crops or livestock, held for sale or lease.

(3) “Insider” means:

(A) If the assignor is an individual, any of the following:

(i) A relative of the assignor or of a general partner of the assignor.

(ii) A partnership in which the assignor is a general partner.

(iii) A general partner of the assignor.

(iv) A corporation of which the assignor is a director, officer, or person in control.

(B) If the assignor is a corporation, any of the following:

(i) A director of the assignor.

(ii) An officer of the assignor.

(iii) A person in control of the assignor.

(iv) A partnership in which the assignor is a general partner.

(v) A general partner of the assignor.

(vi) A relative of a general partner, director, officer, or person in control of the assignor.

(C) If the assignor is a partnership, any of the following:

(i) A general partner in the assignor.

(ii) A relative of a general partner in, general partner of, or person in control of the assignor.

(iii) A partnership in which the assignor is a general partner.

(iv) A general partner of the assignor.

(v) A person in control of the assignor.

(D) An affiliate of the assignor or an insider of an affiliate as if the affiliate were the assignor.

(E) A managing agent of the assignor.

As used in this paragraph, the following terms have the following meanings:

“Relative” means an individual related by affinity or consanguinity within the third degree as determined by the common law, or an individual in a step or adoptive relationship within the third degree.

An “affiliate” means a person that directly or indirectly owns, controls, or holds, with power to vote, 20 percent or more of the outstanding voting securities of the assignor, or 20 percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote by the assignor, excluding securities held in a fiduciary or agency capacity without sole discretionary power to vote, or held solely to secure a debt if the holder has not in fact exercised the power to vote, or a person who operates the business of the assignor under a lease or operating agreement or whose business is operated by the assignor under a lease or operating agreement.

(4) “Judicial lien” means a lien obtained by judgment, levy, sequestration, or other legal or equitable process or proceeding.

(5) “New value” means money or money’s worth in goods, services, or new credit, or release by a transferee of property previously transferred to the transferee in a transaction that is neither void nor voidable by the assignor or the assignee under any applicable law, but does not include an obligation substituted for an existing obligation.

(6) “Receivable” means a right to payment, whether or not the right has been earned by performance.

(7) “Security agreement” means an agreement that creates or provides for a security interest.

(8) “Security interest” means a lien created by an agreement.

(9) “Statutory lien” means a lien arising solely by force of a statute on specified circumstances or conditions, or lien of distress for rent, whether or not statutory, but does not include a security interest or judicial lien, whether or not the interest or lien is provided by or is dependent on a statute and whether or not the interest or lien is made fully effective by statute.

(10) “Transfer” means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, or disposing of or parting with property or with an interest in property, including retention of title as a security interest.

(b) Except as provided in subdivision (c), the assignee of any general assignment for the benefit of creditors, as defined in Section 493.010, may recover any transfer of property of the assignor that is all of the following:

(1) To or for the benefit of a creditor.

(2) For or on account of an antecedent debt owed by the assignor before the transfer was made.

(3) Made while the assignor was insolvent.

(4) Made on or within 90 days before the date of the making of the assignment or made between 90 days and one year before the date of making the assignment if the creditor, at the time of the transfer, was an insider and had reasonable cause to believe the debtor was insolvent at the time of the transfer.

(5) Enables the creditor to receive more than another creditor of the same class.

(c) The assignee may not recover under this section a transfer as follows:

(1) To the extent that the transfer was both of the following:

(A) Intended by the assignor and the creditor to or for whose benefit the transfer was made to be a contemporaneous exchange for new value given to the assignor.

(B) In fact a substantially contemporaneous exchange.

(2) To the extent that the transfer was all of the following:

(A) In payment of a debt incurred in the ordinary course of business or financial affairs of the assignor and the transferee.

(B) Made in the ordinary course of business or financial affairs of the assignor and the transferee.

(C) Made according to ordinary business terms.

(3) Of a security interest in property acquired by the assignor that meets both of the following:

(A) To the extent the security interest secures new value that was all of the following:

(i) Given at or after the signing of a security agreement that contains a description of the property as collateral.

(ii) Given by or on behalf of the secured party under the agreement.

(iii) Given to enable the assignor to acquire the property.

(iv) In fact used by the assignor to acquire the property.

(B) That is perfected within 20 days after the security interest attaches.

(4) To or for the benefit of a creditor, to the extent that, after the transfer, the creditor gave new value to or for the benefit of the assignor that meets both of the following:

(A) Not secured by an otherwise unavoidable security interest.

(B) On account of which new value the assignor did not make an otherwise unavoidable transfer to or for the benefit of the creditor.

(5) Of a perfected security interest in inventory or a receivable or the proceeds of either, except to the extent that the aggregate of all the transfers to the transferee caused a reduction, as of the date of the making of the assignment and to the prejudice of other creditors holding unsecured claims, of any amount by which the debt secured by the security interest exceeded the value of all security interest for the debt on the later of the following:

(A) Ninety days before the date of the making of the assignment.

(B) The date on which new value was first given under the security agreement creating the security interest.

(6) That is the fixing of a statutory lien.

(7) That is payment to a claimant, as defined in Section 8004 of the Civil Code, in exchange for the claimant’s waiver or release of any potential or asserted claim of lien, stop payment notice, or right to recover on a payment bond, or any combination thereof.

(8) To the extent that the transfer was a bona fide payment of a debt to a spouse, former spouse, or child of the debtor, for alimony to, maintenance for, or support of, the spouse or child, in connection with a separation agreement, divorce decree, or other order of a court of record, or a determination made in accordance with state or territorial law by a governmental unit, or property settlement agreement; but not to the extent that either of the following occurs:

(A) The debt is assigned to another entity voluntarily, by operation of law or otherwise, in which case the assignee may not recover that portion of the transfer that is assigned to the state or any political subdivision of the state pursuant to Part D of Title IV of the Social Security Act (42 U.S.C. Sec. 601 et seq.) and passed on to the spouse, former spouse, or child of the debtor.

(B) The debt includes a liability designated as alimony, maintenance, or support, unless the liability is actually in the nature of alimony, maintenance, or support.

(d) An assignee of any general assignment for the benefit of creditors, as defined in Section 493.010, may avoid a transfer of property of the assignor transferred to secure reimbursement of a surety that furnished a bond or other obligation to dissolve a judicial lien that would have been avoidable by the assignee under subdivision (b). The liability of the surety under the bond or obligation shall be discharged to the extent of the value of the property recovered by the assignee or the amount paid to the assignee.

(e) (1) For the purposes of this section:

(A) A transfer of real property other than fixtures, but including the interest of a seller or purchaser under a contract for the sale of real property, is perfected when a bona fide purchaser of the property from the debtor, against whom applicable law permits the transfer to be perfected, cannot acquire an interest that is superior to the interest of the transferee.

(B) A transfer of a fixture or property other than real property is perfected when a creditor on a simple contract cannot acquire a judicial lien that is superior to the interest of the transferee.

(2) For the purposes of this section, except as provided in paragraph (3), a transfer is made at any of the following times:

(A) At the time the transfer takes effect between the transferor and the transferee, if the transfer is perfected at, or within 10 days after, the time, except as provided in subparagraph (B) of paragraph (3) of subdivision (c).

(B) At the time the transfer is perfected, if the transfer is perfected after the 10 days.

(C) Immediately before the date of making the assignment if the transfer is not perfected at the later of:

(i) The making of the assignment.

(ii) Ten days after the transfer takes effect between the transferor and the transferee.

(3) For the purposes of this section, a transfer is not made until the assignor has acquired rights in the property transferred.

(f) For the purposes of this section, the assignor is presumed to have been insolvent on and during the 90 days immediately preceding the date of making the assignment.

(g) An action by an assignee under this section must be commenced within one year after making the assignment.

(Amended by Stats. 2010, Ch. 697, Sec. 26. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



1801

In any general assignment for the benefit of creditors (as defined in Section 493.010), the assignor, if an individual, may choose to retain as exempt property either the property which is otherwise exempt under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 or, in the alternative, the following property:

(a) The assignor’s aggregate interest, not to exceed seven thousand five hundred dollars ($7,500) in value, in real property or personal property that the assignor or a dependent of the assignor uses as a residence, in a cooperative that owns property that the assignor or a dependent of the assignor uses as a residence, or in a burial plot for the assignor or a dependent of the assignor.

(b) The assignor’s interest, not to exceed one thousand two hundred dollars ($1,200) in value, in one motor vehicle.

(c) The assignor’s interest, not to exceed two hundred dollars ($200) in value in any particular item, in household furnishings, household goods, wearing apparel, appliances, books, animals, crops, or musical instruments, that are held primarily for the personal, family, or household use of the assignor or a dependent of the assignor.

(d) The assignor’s aggregate interest, not to exceed five hundred dollars ($500) in value, in jewelry held primarily for the personal, family, or household use of the assignor or a dependent of the assignor.

(e) The assignor’s aggregate interest, not to exceed in value four hundred dollars ($400) plus any unused amount of the exemption provided under subdivision (a), in any property.

(f) The assignor’s aggregate interest, not to exceed seven hundred fifty dollars ($750) in value, in any implements, professional books, or tools, of the trade of the assignor or the trade of a dependent of the assignor.

(g) Any unmatured life insurance contract owned by the assignor, other than a credit life insurance contract.

(h) The assignor’s aggregate interest, not to exceed in value four thousand dollars ($4,000) in any accrued dividend or interest under, or loan value of, any unmatured life insurance contract owned by the assignor under which the insured is the assignor or an individual of whom the assignor is a dependent.

(i) Professionally prescribed health aids for the assignor or a dependent of the assignor.

(j) The assignor’s right to receive any of the following:

(1) A social security benefit, unemployment compensation, or a local public assistance benefit except that this paragraph does not preclude the application of Section 1255.7 of the Unemployment Insurance Code.

(2) A veterans’ benefit.

(3) A disability, illness, or unemployment benefit except that this paragraph does not preclude the application of Section 1255.7 of the Unemployment Insurance Code.

(4) Alimony, support, or separate maintenance, to the extent reasonably necessary for the support of the assignor and any dependent of the assignor.

(5) A payment under a stock bonus, pension, profit sharing, annuity, or similar plan or contract on account of illness, disability, death, age, or length of service, to the extent reasonably necessary for the support of the assignor and any dependent of the assignor, unless:

(i) The plan or contract was established by or under the auspices of an employer of which the assignor was a partner, officer, director or controlling person at the time the assignor’s rights under the plan or contract arose;

(ii) The payment is on account of age or length of service; and

(iii) Such plan or contract does not qualify under Section 401(a), 403(a), 403(b), 408, or 409 of the Internal Revenue Code of 1954 (26 U.S.C. 401(a), 403(a), 403(b), 408, or 409).

(k) The assignor’s right to receive, or property that is traceable to any of the following:

(1) An award under a crime victim’s reparation law.

(2) A payment on account of the wrongful death of an individual of whom the assignor was a dependent, to the extent reasonably necessary for the support of the assignor and any dependent of the assignor.

(3) A payment under a life insurance contract that insured the life of an individual of whom the assignor was a dependent on the date of such individual’s death, to the extent reasonably necessary for the support of the assignor and any dependent of the assignor.

(4) A payment, not to exceed seven thousand five hundred dollars ($7,500), on account of personal bodily injury, as compensation for pain and suffering or actual pecuniary loss (other than loss of future earnings), of the assignor or an individual of whom the assignor is a dependent.

(5) A payment in compensation of loss of future earnings of the assignor or an individual of whom the assignor is or was a dependent, to the extent reasonably necessary for the support of the assignor and any dependent of the assignor.

In this section, “dependent” includes spouse, whether or not actually dependent, “assignor” means each spouse, if the assignment is made by a married couple, and “value” means fair market value as of the date of the making of the assignment.

(Amended by Stats. 1983, Ch. 155, Sec. 23. Effective June 30, 1983. Operative July 1, 1983, by Sec. 32 of Ch. 155.)



1802

(a) In any general assignment for the benefit of creditors, as defined in Section 493.010, the assignee shall, within 30 days after the assignment has been accepted in writing, give written notice of the assignment to the assignor’s creditors, equityholders, and other parties in interest as set forth on the list provided by the assignor pursuant to subdivision (c).

(b) In the notice given pursuant to subdivision (a), the assignee shall establish a date by which creditors must file their claims to be able to share in the distribution of proceeds of the liquidation of the assignor’s assets. That date shall be not less than 150 days and not greater than 180 days after the date of the first giving of the written notice to creditors and parties in interest.

(c) The assignor shall provide to the assignee at the time of the making of the assignment a list of creditors, equityholders, and other parties in interest, signed under penalty of perjury, which shall include the names, addresses, cities, states, and ZIP Codes for each person together with the amount of that person’s anticipated claim in the assignment proceedings.

(Added by Stats. 1992, Ch. 1348, Sec. 8. Effective January 1, 1993.)






TITLE 12 - TRIBAL INJUNCTIONS

1811

(a) Following the issuance of the bonds as specified in Section 63048.65 of the Government Code and during the term of the bonds, if it reasonably appears that the exclusive right of an Indian tribe with a designated tribal compact, as defined in subdivision (b) of Section 63048.6 of the Government Code, pursuant to Section 3.2(a) of that compact has been violated, the tribe may seek a preliminary and permanent injunction against that gaming or the authorization of that gaming as a substantial impairment of the rights specified in Section 3.2(a), in order to afford the tribe stability in its gaming operation and to maintain the bargained-for source of payment and security of the bonds. However, no remedy other than an injunction shall be available against the state or any of its political subdivisions for a violation of Section 3.2(a). The Legislature hereby finds and declares that any such violation of the exclusive right to gaming under Section 3.2(a) is a substantial impairment of the rights specified in that section and will cause irreparable harm that cannot be adequately remedied by damages. No undertaking shall be required on the part of the tribes in connection with any action to seek the preliminary or permanent injunction.

(b) Notwithstanding any other provision of law, the parties to an action brought pursuant to subdivision (a) may petition the Supreme Court for a writ of mandate from any order granting or denying a preliminary injunction. Any such petition shall be filed within 15 days following the notice of entry of the superior court order, and no extension of that period shall be allowed. In any case in which a petition has been filed within the time allowed therefor, the Supreme Court shall make any orders, as it may deem proper in the circumstances.

(Added by Stats. 2004, Ch. 91, Sec. 2. Effective July 1, 2004.)






TITLE 13 - INSPECTION WARRANTS

1822.50

An inspection warrant is an order, in writing, in the name of the people, signed by a judge of a court of record, directed to a state or local official, commanding him to conduct any inspection required or authorized by state or local law or regulation relating to building, fire, safety, plumbing, electrical, health, labor, or zoning.

(Amended by Stats. 1980, Ch. 230, Sec. 1.)



1822.51

An inspection warrant shall be issued upon cause, unless some other provision of state or federal law makes another standard applicable. An inspection warrant shall be supported by an affidavit, particularly describing the place, dwelling, structure, premises, or vehicle to be inspected and the purpose for which the inspection is made. In addition, the affidavit shall contain either a statement that consent to inspect has been sought and refused or facts or circumstances reasonably justifying the failure to seek such consent.

(Amended by Stats. 1984, Ch. 476, Sec. 2.)



1822.52

Cause shall be deemed to exist if either reasonable legislative or administrative standards for conducting a routine or area inspection are satisfied with respect to the particular place, dwelling, structure, premises, or vehicle, or there is reason to believe that a condition of nonconformity exists with respect to the particular place, dwelling, structure, premises, or vehicle.

(Added by Stats. 1968, Ch. 1097.)



1822.53

Before issuing an inspection warrant, the judge may examine on oath the applicant and any other witness, and shall satisfy himself of the existence of grounds for granting such application.

(Added by Stats. 1968, Ch. 1097.)



1822.54

If the judge is satisfied that the proper standard for issuance of the warrant has been met, he or she shall issue the warrant particularly describing each place, dwelling, structure, premises, or vehicle to be inspected and designating on the warrant the purpose and limitations of the inspection, including the limitations required by this title.

(Amended by Stats. 1984, Ch. 476, Sec. 3.)



1822.55

An inspection warrant shall be effective for the time specified therein, but not for a period of more than 14 days, unless extended or renewed by the judge who signed and issued the original warrant, upon satisfying himself that such extension or renewal is in the public interest. Such inspection warrant must be executed and returned to the judge by whom it was issued within the time specified in the warrant or within the extended or renewed time. After the expiration of such time, the warrant, unless executed, is void.

(Added by Stats. 1968, Ch. 1097.)



1822.56

An inspection pursuant to this warrant may not be made between 6:00 p.m. of any day and 8:00 a.m. of the succeeding day, nor in the absence of an owner or occupant of the particular place, dwelling, structure, premises, or vehicle unless specifically authorized by the judge upon a showing that such authority is reasonably necessary to effectuate the purpose of the regulation being enforced. An inspection pursuant to a warrant shall not be made by means of forcible entry, except that the judge may expressly authorize a forcible entry where facts are shown sufficient to create a reasonable suspicion of a violation of a state or local law or regulation relating to building, fire, safety, plumbing, electrical, health, labor, or zoning, which, if such violation existed, would be an immediate threat to health or safety, or where facts are shown establishing that reasonable attempts to serve a previous warrant have been unsuccessful. Where prior consent has been sought and refused, notice that a warrant has been issued must be given at least 24 hours before the warrant is executed, unless the judge finds that immediate execution is reasonably necessary in the circumstances shown.

(Amended by Stats. 1980, Ch. 230, Sec. 2.)



1822.57

Any person who willfully refuses to permit an inspection lawfully authorized by warrant issued pursuant to this title is guilty of a misdemeanor.

(Added by Stats. 1968, Ch. 1097.)



1822.58

A warrant may be issued under the requirements of this title to authorize personnel of the Department of Fish and Game to conduct inspections of locations where fish, amphibia, or aquatic plants are held or stored under Division 12 (commencing with Section 15000) of the Fish and Game Code.

(Added by Stats. 1982, Ch. 1486, Sec. 1.)



1822.59

(a) Notwithstanding the provisions of Section 1822.54, for purposes of an animal or plant pest or disease eradication effort pursuant to Division 4 (commencing with Section 5001) or Division 5 (commencing with Section 9101) of the Food and Agricultural Code, the judge may issue a warrant under the requirements of this title describing a specified geographic area to be inspected by authorized personnel of the Department of Food and Agriculture.

(b) A warrant issued pursuant to this section may only authorize the inspection of the exterior of places, dwellings, structures, premises or vehicles, and only in areas urban in character. The warrant shall state the geographical area which it covers and the purpose of and limitations on the inspection.

(c) A warrant may be issued pursuant to this section whether or not the property owners in the area have refused to consent to the inspection. A peace officer may use reasonable force to enter a property to be inspected if so authorized by the warrant.

(Added by Stats. 1984, Ch. 476, Sec. 4.)



1822.60

A warrant may be issued under the requirements of this title to authorize personnel of the Department of Justice to conduct inspections as provided in subdivision (a) of Section 19827 of the Business and Professions Code.

(Amended by Stats. 2007, Ch. 176, Sec. 51. Effective August 24, 2007.)












PART 4 - MISCELLANEOUS PROVISIONS

TITLE 1 - OF THE GENERAL PRINCIPLES OF EVIDENCE

1855

When any map which has been recorded in the office of the recorder of any county is injured, destroyed, lost, or stolen, any person interested may file in the superior court of the county in which the map was originally filed or recorded a verified petition in writing alleging that the map has been injured, destroyed, lost, or stolen without fault of the person making the application, and that the petitioner has a true and correct copy of the original map which he or she offers for record in the place of the original map. The petition shall be accompanied by a copy of the true copy offered for recording.

Upon the filing of the petition the clerk shall set it for hearing by the court, and give notice of the hearing by causing notice of the time and place of the hearing to be posted at the courthouse in the county where the court is held at least 10 days prior to the hearing. A copy of the petition and a copy of the true copy offered for record shall be served upon the recorder of the county in which the proceedings are brought at least 10 days prior to the hearing. The court may order any further notice to be given as it deems proper. At the time set for the hearing the court shall take evidence for and against the petition, and if it appears to the court from the evidence presented that the copy of the map submitted is a true copy of the original map, it shall decree that the copy is a true copy of the original map, and order the copy placed of record in the office of the recorder in the place of the original map.

A certified copy of the decree shall accompany the true copy of the map for record. When presented to the county recorder for record, he or she shall place of record the copy of the map in the place of the original map.

When placed of record the copy shall have the same effect as the original map, and conveyances of property referring to the original map shall have the same effect as though the original map had not been injured, destroyed, lost, or stolen, and conveyances thereafter made referring to the copy of the original map shall be deemed to refer also to the original map.

(Added by renumbering Section 1855b by Stats. 1987, Ch. 56, Sec. 23.)



1856

(a) Terms set forth in a writing intended by the parties as a final expression of their agreement with respect to the terms included therein may not be contradicted by evidence of a prior agreement or of a contemporaneous oral agreement.

(b) The terms set forth in a writing described in subdivision (a) may be explained or supplemented by evidence of consistent additional terms unless the writing is intended also as a complete and exclusive statement of the terms of the agreement.

(c) The terms set forth in a writing described in subdivision (a) may be explained or supplemented by course of dealing or usage of trade or by course of performance.

(d) The court shall determine whether the writing is intended by the parties as a final expression of their agreement with respect to the terms included therein and whether the writing is intended also as a complete and exclusive statement of the terms of the agreement.

(e) Where a mistake or imperfection of the writing is put in issue by the pleadings, this section does not exclude evidence relevant to that issue.

(f) Where the validity of the agreement is the fact in dispute, this section does not exclude evidence relevant to that issue.

(g) This section does not exclude other evidence of the circumstances under which the agreement was made or to which it relates, as defined in Section 1860, or to explain an extrinsic ambiguity or otherwise interpret the terms of the agreement, or to establish illegality or fraud.

(h) As used in this section, “agreement” includes trust instruments, deeds, wills, and contracts between parties.

(Amended by Stats. 2013, Ch. 81, Sec. 1. Effective January 1, 2014.)



1857

The language of a writing is to be interpreted according to the meaning it bears in the place of its execution, unless the parties have reference to a different place.

(Enacted 1872.)



1858

In the construction of a statute or instrument, the office of the Judge is simply to ascertain and declare what is in terms or in substance contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several provisions or particulars, such a construction is, if possible, to be adopted as will give effect to all.

(Enacted 1872.)



1859

In the construction of a statute the intention of the Legislature, and in the construction of the instrument the intention of the parties, is to be pursued, if possible; and when a general and particular provision are inconsistent, the latter is paramount to the former. So a particular intent will control a general one that is inconsistent with it.

(Enacted 1872.)



1860

For the proper construction of an instrument, the circumstances under which it was made, including the situation of the subject of the instrument, and of the parties to it, may also be shown, so that the Judge be placed in the position of those whose language he is to interpret.

(Enacted 1872.)



1861

The terms of a writing are presumed to have been used in their primary and general acceptation, but evidence is nevertheless admissible that they have a local, technical, or otherwise peculiar signification, and were so used and understood in the particular instance, in which case the agreement must be construed accordingly.

(Enacted 1872.)



1862

When an instrument consists partly of written words and partly of a printed form, and the two are inconsistent, the former controls the latter.

(Enacted 1872.)



1864

When the terms of an agreement have been intended in a different sense by the different parties to it, that sense is to prevail against either party in which he supposed the other understood it, and when different constructions of a provision are otherwise equally proper, that is to be taken which is most favorable to the party in whose favor the provision was made.

(Enacted 1872.)



1865

A written notice, as well as every other writing, is to be construed according to the ordinary acceptation of its terms. Thus a notice to the drawers or indorsers of a bill of exchange or promissory note, that it has been protested for want of acceptance or payment, must be held to import that the same has been duly presented for acceptance or payment and the same refused, and that the holder looks for payment to the person to whom the notice is given.

(Enacted 1872.)



1866

When a statute or instrument is equally susceptible of two interpretations, one in favor of natural right, and the other against it, the former is to be adopted.

(Enacted 1872.)






TITLE 2 - OF THE KINDS AND DEGREES OF EVIDENCE

CHAPTER 2 - Witnesses

1878

A witness is a person whose declaration under oath is received as evidence for any purpose, whether such declaration be made on oral examination, or by deposition or affidavit.

(Enacted 1872.)






CHAPTER 3 - Writings

ARTICLE 2 - Public Writings

1895

Laws, whether organic or ordinary, are either written or unwritten.

(Enacted 1872.)



1896

A written law is that which is promulgated in writing, and of which a record is in existence.

(Enacted 1872.)



1897

The organic law is the Constitution of Government, and is altogether written. Other written laws are denominated statutes. The written law of this State is therefore contained in its Constitution and statutes, and in the Constitution and statutes of the United States.

(Enacted 1872.)



1898

Statutes are public or private. A private statute is one which concerns only certain designated individuals, and affects only their private rights. All other statutes are public, in which are included statutes creating or affecting corporations.

(Enacted 1872.)



1899

Unwritten law is the law not promulgated and recorded, as mentioned in Section 1896, but which is, nevertheless, observed and administered in the Courts of the country. It has no certain repository, but is collected from the reports of the decisions of the Courts, and the treatises of learned men.

(Enacted 1872.)



1904

A judicial record is the record or official entry of the proceedings in a Court of justice, or of the official act of a judicial officer, in an action or special proceeding.

(Enacted 1872.)



1908

(a) The effect of a judgment or final order in an action or special proceeding before a court or judge of this state, or of the United States, having jurisdiction to pronounce the judgment or order, is as follows:

(1) In case of a judgment or order against a specific thing, or in respect to the probate of a will, or the administration of the estate of a decedent, or in respect to the personal, political, or legal condition or relation of a particular person, the judgment or order is conclusive upon the title to the thing, the will, or administration, or the condition or relation of the person.

(2) In other cases, the judgment or order is, in respect to the matter directly adjudged, conclusive between the parties and their successors in interest by title subsequent to the commencement of the action or special proceeding, litigating for the same thing under the same title and in the same capacity, provided they have notice, actual or constructive, of the pendency of the action or proceeding.

(b) A person who is not a party but who controls an action, individually or in cooperation with others, is bound by the adjudications of litigated matters as if he were a party if he has a proprietary or financial interest in the judgment or in the determination of a question of fact or of a question of law with reference to the same subject matter or transaction; if the other party has notice of his participation, the other party is equally bound.

At any time prior to a final judgment, as defined in Section 577, a determination of whether the judgment, verdict upon which it was entered, or a finding upon which it was entered is to be binding upon a nonparty pursuant to this subdivision or whether such nonparty is entitled to the benefit of this subdivision may, on the noticed motion of any party or any nonparty that may be affected by this subdivision, be made in the court in which the action was tried or in which the action is pending on appeal. If no such motion is made before the judgment becomes final, the determination may be made in a separate action. If appropriate, a judgment may be entered or ordered to be entered pursuant to such determination.

(Amended by Stats. 1975, Ch. 225.)



1908.5

When a judgment or order of a court is conclusive, the judgment or order must be alleged in the pleadings if there be an opportunity to do so; if there be no such opportunity, the judgment or order may be used as evidence.

(Added by Stats. 1965, Ch. 299.)



1909

Other judicial orders of a Court or Judge of this State, or of the United States, create a disputable presumption, according to the matter directly determined, between the same parties and their representatives and successors in interest by title subsequent to the commencement of the action or special proceeding, litigating for the same thing under the same title and in the same capacity.

(Enacted 1872.)



1910

The parties are deemed to be the same when those between whom the evidence is offered were on opposite sides in the former case, and a judgment or other determination could in that case have been made between them alone, though other parties were joined with both or either.

(Enacted 1872.)



1911

That only is deemed to have been adjudged in a former judgment which appears upon its face to have been so adjudged, or which was actually and necessarily included therein or necessary thereto.

(Enacted 1872.)



1912

Whenever, pursuant to the last four sections, a party is bound by a record, and such party stands in the relation of a surety for another, the latter is also bound from the time that he has notice of the action or proceeding, and an opportunity at the surety’s request to join in the defense.

(Enacted 1872.)



1913

(a) Subject to subdivision (b), the effect of a judicial record of a sister state is the same in this state as in the state where it was made, except that it can only be enforced in this state by an action or special proceeding.

(b) The authority of a guardian, conservator, or committee, or of a personal representative, does not extend beyond the jurisdiction of the government under which that person was invested with authority, except to the extent expressly authorized by statute.

(Amended by Stats. 1988, Ch. 1199, Sec. 13. Operative July 1, 1989, by Sec. 119 of Ch. 1199. Superseded on January 1, 2016; see amendment by Stats. 2014, Ch. 553.)



1913-1

(a) Subject to subdivision (b), the effect of a judicial record of a sister state is the same in this state as in the state where it was made, except that it can only be enforced in this state by an action or special proceeding.

(b) The authority of a guardian, conservator, or committee, or of a personal representative, does not extend beyond the jurisdiction of the government under which that person was invested with authority, except to the extent expressly authorized by Article 4 (commencing with Section 2011) of Chapter 8 of Part 3 of Division 4 of the Probate Code or another statute.

(Amended by Stats. 2014, Ch. 553, Sec. 1. Effective January 1, 2015. Operative January 1, 2016, by Stats. 2014, Ch. 553, Sec. 29.)



1914

The effect of the judicial record of a Court of admiralty of a foreign country is the same as if it were the record of a Court of admiralty of the United States.

(Enacted 1872.)



1916

Any judicial record may be impeached by evidence of a want of jurisdiction in the Court or judicial officer, of collusion between the parties, or of fraud in the party offering the record, in respect to the proceedings.

(Enacted 1872.)



1917

The jurisdiction sufficient to sustain a record is jurisdiction over the cause, over the parties, and over the thing, when a specific thing is the subject of the judgment.

(Enacted 1872.)






ARTICLE 3 - Private Writings

1929

Private writings are either:

1. Sealed; or,

2. Unsealed.

(Enacted 1872.)



1930

A seal is a particular sign, made to attest, in the most formal manner, the execution of an instrument.

(Enacted 1872.)



[1931.]

Section Nineteen Hundred and Thirty-one. A public seal in this State is a stamp or impression made by a public officer with an instrument provided by law, to attest the execution of an official or public document, upon the paper, or upon any substance attached to the paper, which is capable of receiving a visible impression. A private seal may be made in the same manner by any instrument, or it may be made by the scroll of a pen, or by writing the word “seal” against the signature of the writer. A scroll or other sign, made in a sister State or foreign country, and there recognized as a seal, must be so regarded in this State.

(Amended by Code Amendments 1873-74, Ch. 383.)



[1932.]

Section Nineteen Hundred and Thirty-two. There shall be no difference hereafter, in this State, between sealed and unsealed writings. A writing under seal may therefore be changed, or altogether discharged by a writing not under seal.

(Amended by Code Amendments 1873-74, Ch. 383.)



1933

The execution of an instrument is the subscribing and delivering it, with or without affixing a seal.

(Enacted 1872.)



1934

An agreement, in writing, without a seal, for the compromise or settlement of a debt, is as obligatory as if a seal were affixed.

(Enacted 1872.)



1935

A subscribing witness is one who sees a writing executed or hears it acknowledged, and at the request of the party thereupon signs his name as a witness.

(Enacted 1872.)



[1950.]

Section Nineteen Hundred and Fifty. The record of a conveyance of real property, or any other record, a transcript of which is admissible in evidence, must not be removed from the office where it is kept, except upon the order of a Court, in cases where the inspection of the record is shown to be essential to the just determination of the cause or proceeding pending, or where the Court is held in the same building with such office.

(Amended by Code Amendments 1873-74, Ch. 383.)



1952

(a) The clerk shall retain in his or her custody any exhibit, deposition, or administrative record introduced in the trial of a civil action or proceeding or filed in the action or proceeding until the final determination thereof or the dismissal of the action or proceeding, except that the court may order the exhibit, deposition, or administrative record returned to the respective party or parties at any time upon oral stipulation in open court or by written stipulation by the parties or for good cause shown.

(b) No exhibit or deposition shall be ordered destroyed or otherwise disposed of pursuant to this section where a party to the action or proceeding files a written notice with the court requesting the preservation of any exhibit, deposition, or administrative record for a stated time, but not to exceed one year.

(c) Upon the conclusion of the trial of a civil action or proceeding at which any exhibit or deposition has been introduced, the court shall order that the exhibit or deposition be destroyed or otherwise disposed of by the clerk. The operative destruction or disposition date shall be 60 days following final determination of the action or proceeding. Final determination includes final determination on appeal. Written notice of the order shall be sent by first-class mail to the parties by the clerk.

(d) Upon the conclusion of any posttrial hearing at which any exhibit, deposition, or administrative record has been introduced, the court shall order that the exhibit or deposition be destroyed or otherwise disposed of by the clerk. The operative date of destruction or disposition shall be 60 days following the conclusion of the hearing, or if an appeal is taken, upon final determination of the appeal. Written notice of the order shall be sent by first-class mail to the parties by the clerk.

(Amended by Stats. 1991, Ch. 1090, Sec. 7.)



1952.2

Notwithstanding any other provisions of law, upon a judgment becoming final, at the expiration of the appeal period, unless an appeal is pending, the court, in its discretion, and on its own motion by a written order signed by the judge, filed in the action, and an entry thereof made in the register of actions, may order the clerk to return all of the exhibits, depositions, and administrative records introduced or filed in the trial of a civil action or proceeding to the attorneys for the parties introducing or filing the same.

(Amended by Stats. 1991, Ch. 1090, Sec. 8.)



1952.3

Notwithstanding any other provision of the law, the court, on its own motion, may order the destruction or other disposition of any exhibit, deposition, or administrative record introduced in the trial or posttrial hearing of a civil action or proceeding or filed in the action or proceeding that, if appeal has not been taken from the decision of the court in the action or proceeding, remains in the custody of the court or clerk five years after time for appeal has expired, or, if appeal has been taken, remains in the custody of the court or clerk five years after final determination thereof, or that remains in the custody of the court or clerk for a period of five years after any of the following:

(a) A motion for a new trial has been granted and a memorandum to set the case for trial has not been filed, or a motion to set for trial has not been made within five years.

(b) The dismissal of the action or proceeding.

In addition, the court on its own motion, may order the destruction or other disposition of any exhibit, deposition, or administrative record that remains in the custody of the court or clerk for a period of 10 years after the introduction or filing of the action or proceeding if, in the discretion of the court, the exhibit, deposition, or administrative record should be disposed of or destroyed.

The order shall be entered in the register of actions of each case in which the order is made.

No exhibit, deposition, or administrative record shall be ordered destroyed or otherwise disposed of pursuant to this section if a party to the action or proceeding files a written notice with the court requesting the preservation of any exhibit, deposition, or administrative record for a stated time, but not to exceed one year.

Any sealed file shall be retained for at least two years after the date on which destruction would otherwise be authorized pursuant to this section.

(Amended by Stats. 1991, Ch. 1090, Sec. 9.)






ARTICLE 4 - Records Destroyed in Fire or Calamity

1953

As used in this article “record” includes all or any part of any judgment, decree, order, document, paper, process, or file.

(Added by Stats. 1953, Ch. 52.)



1953.01

Whenever in any action or special proceeding, civil or criminal, in any court of this State any record is lost, injured, or destroyed by reason of conflagration or other public calamity, any person interested therein may apply by a duly verified petition in writing to the court for an order authorizing such defect to be supplied by a duly certified copy of the original, where such copy can be obtained.

(Added by Stats. 1953, Ch. 52.)



1953.02

Upon notice given pursuant to Sections 1010 to 1020, inclusive, of this code, and its being shown to the satisfaction of the court that the record has been so lost, injured, or destroyed, the court shall make an order that the certified copy shall thereafter have the same effect in all respects as the original would have had.

(Added by Stats. 1953, Ch. 52.)



1953.03

Whenever in any action or special proceeding, civil or criminal, in any court of this State any record is lost, injured, or destroyed by reason of conflagration or other public calamity, and a certified copy of the original cannot be supplied, any person interested therein may make written application to the court, verified by affidavit, showing such loss, injury, or destruction, and that a certified copy of the record cannot be obtained by the person making the application, and that such loss, injury, or destruction occurred by conflagration, or other calamity, without the fault or neglect of the person making the application, and that such loss, injury, or destruction, unless supplied or remedied may result in damage to the person making the application. Thereupon the court shall cause notice of the application to be given pursuant to Sections 1010 to 1020, inclusive, of this code.

(Added by Stats. 1953, Ch. 52.)



1953.04

Upon the hearing if the court is satisfied that the statements contained in the written application are true, it shall make an order reciting the substance and effect of the lost, injured, or destroyed record. The order shall have the same effect that the original would have had if it had not been lost, injured, or destroyed, so far as concerns the person making the application, and the persons who have been notified, pursuant to Section 1953.03.

(Added by Stats. 1953, Ch. 52.)



1953.05

The record in all cases where the proceeding is in rem, including probate, guardianship, conservatorship, and insolvency proceedings, may be supplied in like manner upon like notice to all persons who have appeared therein, and upon notice by publication or postings for not less than 10 days, as the court may order, to all persons who have not appeared. When restored the record shall have the same effect as the original upon all persons who have been personally served with notice of the application, and as to all other persons it shall be prima facie evidence of the contents of the original.

(Amended by Stats. 1979, Ch. 730.)



1953.06

If an appeal to a reviewing court has been taken in any action or special proceeding in any trial court in which the record has been subsequently lost or destroyed by conflagration or other public calamity and a transcript of such record has been filed in the reviewing court, any person interested in the action or special proceeding may obtain a certified copy of all or any portion of the transcript from the clerk of the reviewing court and may file such certified copy in the office of the clerk of the court from which the appeal was taken. Thereupon the certified copy may be made the basis of any further proceedings or processes in the trial court in such action or special proceeding to all intents and purposes as if the original record were on file.

(Amended by Stats. 1967, Ch. 17.)






ARTICLE 4.5 - Private Records Destroyed in Disaster or Calamity

1953.10

Any person, corporation, copartnership, organization, institution, business, member of profession or calling interested in establishing the existence, substance, genuineness, or authenticity of any memorandum, book, map, chart, manuscript, writing, account, entry, record, print, document, representation, or combination thereof that has been damaged, rendered wholly or partially illegible, destroyed in whole or in part or lost by explosion, conflagration, earthquake, disaster or other public calamity, may apply by duly verified petition to the court for an order establishing, reciting, or declaring the existence, substance, genuineness or authenticity of the same.

(Added by Stats. 1961, Ch. 1311.)



1953.11

Notice of the filing of the petition and of the time and place of the hearing thereof shall be given to such persons, if any, as the court shall designate by its order. Such order shall specify how such notice shall be given and may be by publication, posting, personal service or otherwise as the court shall direct. Upon the hearing of the petition proof shall be submitted to the court that notice has been given as prescribed in such order.

(Added by Stats. 1961, Ch. 1311.)



1953.12

Upon the hearing the court shall receive such evidence as may be required and if the court is satisfied that the statements contained in the petition are true, it shall make an order reciting the existence, substance, genuineness or authenticity of the destroyed or lost memorandum, book, map, chart, manuscript, writing, account, entry, print, document, representation or combination thereof.

(Added by Stats. 1961, Ch. 1311.)



1953.13

The order of court made upon such hearing shall refer to the memorandum, book, map, chart, manuscript, writing, account, entry, record, print, document, representation or combination thereof which is the subject of said petition and such court order shall be deemed in lieu of the original and have the same effect as if the original had not been damaged, destroyed or otherwise rendered wholly or partially illegible.

(Added by Stats. 1961, Ch. 1311.)









CHAPTER 6 - Indispensable Evidence

1971

No estate or interest in real property, other than for leases for a term not exceeding one year, nor any power over or concerning it, or in any manner relating thereto, can be created, granted, assigned, surrendered, or declared, otherwise than by operation of law, or a conveyance or other instrument in writing, subscribed by the party creating, granting, assigning, surrendering, or declaring the same, or by the party’s lawful agent thereunto authorized by writing.

(Amended by Stats. 1986, Ch. 820, Sec. 19. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



1972

(a) Section 1971 shall not be construed to abridge the power of any court to compel the specific performance of an agreement, in case of part performance thereof.

(b) Section 1971 does not affect the creation of a trust under Division 9 (commencing with Section 15000) of the Probate Code nor prevent any trust from arising or being extinguished by implication or operation of law.

(Amended by Stats. 1986, Ch. 820, Sec. 20. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



1974

No evidence is admissible to charge a person upon a representation as to the credit of a third person, unless such representation, or some memorandum thereof, be in writing, and either subscribed by or in the handwriting of the party to be charged. This section is a Statute of Frauds provision and is to be applied in a manner that is consistent with the manner in which subdivision 2 of Section 1624 of the Civil Code is applied.

(Amended by Stats. 1970, Ch. 720.)









TITLE 3 - OF THE PRODUCTION OF EVIDENCE

CHAPTER 2 - Means of Production

1985

(a) The process by which the attendance of a witness is required is the subpoena. It is a writ or order directed to a person and requiring the person’s attendance at a particular time and place to testify as a witness. It may also require a witness to bring any books, documents, electronically stored information, or other things under the witness’s control which the witness is bound by law to produce in evidence. When a county recorder is using the microfilm system for recording, and a witness is subpoenaed to present a record, the witness shall be deemed to have complied with the subpoena if the witness produces a certified copy thereof.

(b) A copy of an affidavit shall be served with a subpoena duces tecum issued before trial, showing good cause for the production of the matters and things described in the subpoena, specifying the exact matters or things desired to be produced, setting forth in full detail the materiality thereof to the issues involved in the case, and stating that the witness has the desired matters or things in his or her possession or under his or her control.

(c) The clerk, or a judge, shall issue a subpoena or subpoena duces tecum signed and sealed but otherwise in blank to a party requesting it, who shall fill it in before service. An attorney at law who is the attorney of record in an action or proceeding, may sign and issue a subpoena to require attendance before the court in which the action or proceeding is pending or at the trial of an issue therein, or upon the taking of a deposition in an action or proceeding pending therein; the subpoena in such a case need not be sealed. An attorney at law who is the attorney of record in an action or proceeding, may sign and issue a subpoena duces tecum to require production of the matters or things described in the subpoena.

(Amended by Stats. 2012, Ch. 72, Sec. 1. Effective January 1, 2013.)



1985.1

Any person who is subpoenaed to appear at a session of court, or at the trial of an issue therein, may, in lieu of appearance at the time specified in the subpoena, agree with the party at whose request the subpoena was issued to appear at another time or upon such notice as may be agreed upon. Any failure to appear pursuant to such agreement may be punished as a contempt by the court issuing the subpoena. The facts establishing or disproving such agreement and the failure to appear may be proved by an affidavit of any person having personal knowledge of the facts.

(Added by Stats. 1969, Ch. 140.)



1985.2

Any subpoena which requires the attendance of a witness at any civil trial shall contain the following notice in a type face designed to call attention to the notice:

Contact the attorney requesting this subpoena, listed above, before the date on which you are required to be in court, if you have any question about the time or date for you to appear, or if you want to be certain that your presence in court is required.

(Added by Stats. 1978, Ch. 431.)



1985.3

(a) For purposes of this section, the following definitions apply:

(1) “Personal records” means the original, any copy of books, documents, other writings, or electronically stored information pertaining to a consumer and which are maintained by any “witness” which is a physician, dentist, ophthalmologist, optometrist, chiropractor, physical therapist, acupuncturist, podiatrist, veterinarian, veterinary hospital, veterinary clinic, pharmacist, pharmacy, hospital, medical center, clinic, radiology or MRI center, clinical or diagnostic laboratory, state or national bank, state or federal association (as defined in Section 5102 of the Financial Code), state or federal credit union, trust company, anyone authorized by this state to make or arrange loans that are secured by real property, security brokerage firm, insurance company, title insurance company, underwritten title company, escrow agent licensed pursuant to Division 6 (commencing with Section 17000) of the Financial Code or exempt from licensure pursuant to Section 17006 of the Financial Code, attorney, accountant, institution of the Farm Credit System, as specified in Section 2002 of Title 12 of the United States Code, or telephone corporation which is a public utility, as defined in Section 216 of the Public Utilities Code, or psychotherapist, as defined in Section 1010 of the Evidence Code, or a private or public preschool, elementary school, secondary school, or postsecondary school as described in Section 76244 of the Education Code.

(2) “Consumer” means any individual, partnership of five or fewer persons, association, or trust which has transacted business with, or has used the services of, the witness or for whom the witness has acted as agent or fiduciary.

(3) “Subpoenaing party” means the person or persons causing a subpoena duces tecum to be issued or served in connection with any civil action or proceeding pursuant to this code, but shall not include the state or local agencies described in Section 7465 of the Government Code, or any entity provided for under Article VI of the California Constitution in any proceeding maintained before an adjudicative body of that entity pursuant to Chapter 4 (commencing with Section 6000) of Division 3 of the Business and Professions Code.

(4) “Deposition officer” means a person who meets the qualifications specified in Section 2020.420.

(b) Prior to the date called for in the subpoena duces tecum for the production of personal records, the subpoenaing party shall serve or cause to be served on the consumer whose records are being sought a copy of the subpoena duces tecum, of the affidavit supporting the issuance of the subpoena, if any, and of the notice described in subdivision (e), and proof of service as indicated in paragraph (1) of subdivision (c). This service shall be made as follows:

(1) To the consumer personally, or at his or her last known address, or in accordance with Chapter 5 (commencing with Section 1010) of Title 14 of Part 3, or, if he or she is a party, to his or her attorney of record. If the consumer is a minor, service shall be made on the minor’s parent, guardian, conservator, or similar fiduciary, or if one of them cannot be located with reasonable diligence, then service shall be made on any person having the care or control of the minor or with whom the minor resides or by whom the minor is employed, and on the minor if the minor is at least 12 years of age.

(2) Not less than 10 days prior to the date for production specified in the subpoena duces tecum, plus the additional time provided by Section 1013 if service is by mail.

(3) At least five days prior to service upon the custodian of the records, plus the additional time provided by Section 1013 if service is by mail.

(c) Prior to the production of the records, the subpoenaing party shall do either of the following:

(1) Serve or cause to be served upon the witness a proof of personal service or of service by mail attesting to compliance with subdivision (b).

(2) Furnish the witness a written authorization to release the records signed by the consumer or by his or her attorney of record. The witness may presume that any attorney purporting to sign the authorization on behalf of the consumer acted with the consent of the consumer, and that any objection to release of records is waived.

(d) A subpoena duces tecum for the production of personal records shall be served in sufficient time to allow the witness a reasonable time, as provided in Section 2020.410, to locate and produce the records or copies thereof.

(e) Every copy of the subpoena duces tecum and affidavit, if any, served on a consumer or his or her attorney in accordance with subdivision (b) shall be accompanied by a notice, in a typeface designed to call attention to the notice, indicating that (1) records about the consumer are being sought from the witness named on the subpoena; (2) if the consumer objects to the witness furnishing the records to the party seeking the records, the consumer must file papers with the court or serve a written objection as provided in subdivision (g) prior to the date specified for production on the subpoena; and (3) if the party who is seeking the records will not agree in writing to cancel or limit the subpoena, an attorney should be consulted about the consumer’s interest in protecting his or her rights of privacy. If a notice of taking of deposition is also served, that other notice may be set forth in a single document with the notice required by this subdivision.

(f) A subpoena duces tecum for personal records maintained by a telephone corporation which is a public utility, as defined in Section 216 of the Public Utilities Code, shall not be valid or effective unless it includes a consent to release, signed by the consumer whose records are requested, as required by Section 2891 of the Public Utilities Code.

(g) Any consumer whose personal records are sought by a subpoena duces tecum and who is a party to the civil action in which this subpoena duces tecum is served may, prior to the date for production, bring a motion under Section 1987.1 to quash or modify the subpoena duces tecum. Notice of the bringing of that motion shall be given to the witness and deposition officer at least five days prior to production. The failure to provide notice to the deposition officer shall not invalidate the motion to quash or modify the subpoena duces tecum but may be raised by the deposition officer as an affirmative defense in any action for liability for improper release of records.

Any other consumer or nonparty whose personal records are sought by a subpoena duces tecum may, prior to the date of production, serve on the subpoenaing party, the witness, and the deposition officer, a written objection that cites the specific grounds on which production of the personal records should be prohibited.

No witness or deposition officer shall be required to produce personal records after receipt of notice that the motion has been brought by a consumer, or after receipt of a written objection from a nonparty consumer, except upon order of the court in which the action is pending or by agreement of the parties, witnesses, and consumers affected.

The party requesting a consumer’s personal records may bring a motion under Section 1987.1 to enforce the subpoena within 20 days of service of the written objection. The motion shall be accompanied by a declaration showing a reasonable and good faith attempt at informal resolution of the dispute between the party requesting the personal records and the consumer or the consumer’s attorney.

(h) Upon good cause shown and provided that the rights of witnesses and consumers are preserved, a subpoenaing party shall be entitled to obtain an order shortening the time for service of a subpoena duces tecum or waiving the requirements of subdivision (b) where due diligence by the subpoenaing party has been shown.

(i) Nothing contained in this section shall be construed to apply to any subpoena duces tecum which does not request the records of any particular consumer or consumers and which requires a custodian of records to delete all information which would in any way identify any consumer whose records are to be produced.

(j) This section shall not apply to proceedings conducted under Division 1 (commencing with Section 50), Division 4 (commencing with Section 3200), Division 4.5 (commencing with Section 6100), or Division 4.7 (commencing with Section 6200), of the Labor Code.

(k) Failure to comply with this section shall be sufficient basis for the witness to refuse to produce the personal records sought by a subpoena duces tecum.

(l) If the subpoenaing party is the consumer, and the consumer is the only subject of the subpoenaed records, notice to the consumer, and delivery of the other documents specified in subdivision (b) to the consumer, is not required under this section.

(Amended by Stats. 2012, Ch. 72, Sec. 2. Effective January 1, 2013.)



1985.4

The procedures set forth in Section 1985.3 are applicable to a subpoena duces tecum for records containing “personal information,” as defined in Section 1798.3 of the Civil Code which are otherwise exempt from public disclosure under Section 6254 of the Government Code which are maintained by a state or local agency as defined in Section 6252 of the Government Code. For the purposes of this section, “witness” means a state or local agency as defined in Section 6252 of the Government Code and “consumer” means any employee of any state or local agency as defined in Section 6252 of the Government Code, or any other natural person. Nothing in this section shall pertain to personnel records as defined in Section 832.8 of the Penal Code.

(Amended by Stats. 1988, Ch. 441, Sec. 1.)



1985.5

If a subpena requires the attendance of a witness before an officer or commissioner out of court, it shall, for a refusal to be sworn, or to answer as a witness, or to subscribe an affidavit or deposition when required, also require the witness to attend a session of the court issuing the subpena at a time and place thereof to be fixed by said officer or commissioner.

(Added by Stats. 1941, Ch. 405.)



1985.6

(a) For purposes of this section, the following terms have the following meanings:

(1) “Deposition officer” means a person who meets the qualifications specified in Section 2020.420.

(2) “Employee” means any individual who is or has been employed by a witness subject to a subpoena duces tecum. “Employee” also means any individual who is or has been represented by a labor organization that is a witness subject to a subpoena duces tecum.

(3) “Employment records” means the original or any copy of books, documents, other writings, or electronically stored information pertaining to the employment of any employee maintained by the current or former employer of the employee, or by any labor organization that has represented or currently represents the employee.

(4) “Labor organization” has the meaning set forth in Section 1117 of the Labor Code.

(5) “Subpoenaing party” means the person or persons causing a subpoena duces tecum to be issued or served in connection with any civil action or proceeding, but does not include the state or local agencies described in Section 7465 of the Government Code, or any entity provided for under Article VI of the California Constitution in any proceeding maintained before an adjudicative body of that entity pursuant to Chapter 4 (commencing with Section 6000) of Division 3 of the Business and Professions Code.

(b) Prior to the date called for in the subpoena duces tecum of the production of employment records, the subpoenaing party shall serve or cause to be served on the employee whose records are being sought a copy of: the subpoena duces tecum; the affidavit supporting the issuance of the subpoena, if any; the notice described in subdivision (e); and proof of service as provided in paragraph (1) of subdivision (c). This service shall be made as follows:

(1) To the employee personally, or at his or her last known address, or in accordance with Chapter 5 (commencing with Section 1010) of Title 14 of Part 2, or, if he or she is a party, to his or her attorney of record. If the employee is a minor, service shall be made on the minor’s parent, guardian, conservator, or similar fiduciary, or if one of them cannot be located with reasonable diligence, then service shall be made on any person having the care or control of the minor, or with whom the minor resides, and on the minor if the minor is at least 12 years of age.

(2) Not less than 10 days prior to the date for production specified in the subpoena duces tecum, plus the additional time provided by Section 1013 if service is by mail.

(3) At least five days prior to service upon the custodian of the employment records, plus the additional time provided by Section 1013 if service is by mail.

(c) Prior to the production of the records, the subpoenaing party shall either:

(1) Serve or cause to be served upon the witness a proof of personal service or of service by mail attesting to compliance with subdivision (b).

(2) Furnish the witness a written authorization to release the records signed by the employee or by his or her attorney of record. The witness may presume that the attorney purporting to sign the authorization on behalf of the employee acted with the consent of the employee, and that any objection to the release of records is waived.

(d) A subpoena duces tecum for the production of employment records shall be served in sufficient time to allow the witness a reasonable time, as provided in Section 2020.410, to locate and produce the records or copies thereof.

(e) Every copy of the subpoena duces tecum and affidavit served on an employee or his or her attorney in accordance with subdivision (b) shall be accompanied by a notice, in a typeface designed to call attention to the notice, indicating that (1) employment records about the employee are being sought from the witness named on the subpoena; (2) the employment records may be protected by a right of privacy; (3) if the employee objects to the witness furnishing the records to the party seeking the records, the employee shall file papers with the court prior to the date specified for production on the subpoena; and (4) if the subpoenaing party does not agree in writing to cancel or limit the subpoena, an attorney should be consulted about the employee’s interest in protecting his or her rights of privacy. If a notice of taking of deposition is also served, that other notice may be set forth in a single document with the notice required by this subdivision.

(f) (1) Any employee whose employment records are sought by a subpoena duces tecum may, prior to the date for production, bring a motion under Section 1987.1 to quash or modify the subpoena duces tecum. Notice of the bringing of that motion shall be given to the witness and the deposition officer at least five days prior to production. The failure to provide notice to the deposition officer does not invalidate the motion to quash or modify the subpoena duces tecum but may be raised by the deposition officer as an affirmative defense in any action for liability for improper release of records.

(2) Any nonparty employee whose employment records are sought by a subpoena duces tecum may, prior to the date of production, serve on the subpoenaing party, the deposition officer, and the witness a written objection that cites the specific grounds on which production of the employment records should be prohibited.

(3) No witness or deposition officer shall be required to produce employment records after receipt of notice that the motion has been brought by an employee, or after receipt of a written objection from a nonparty employee, except upon order of the court in which the action is pending or by agreement of the parties, witnesses, and employees affected.

(4) The party requesting an employee’s employment records may bring a motion under subdivision (c) of Section 1987 to enforce the subpoena within 20 days of service of the written objection. The motion shall be accompanied by a declaration showing a reasonable and good faith attempt at informal resolution of the dispute between the party requesting the employment records and the employee or the employee’s attorney.

(g) Upon good cause shown and provided that the rights of witnesses and employees are preserved, a subpoenaing party shall be entitled to obtain an order shortening the time for service of a subpoena duces tecum or waiving the requirements of subdivision (b) if due diligence by the subpoenaing party has been shown.

(h) This section may not be construed to apply to any subpoena duces tecum that does not request the records of any particular employee or employees and that requires a custodian of records to delete all information that would in any way identify any employee whose records are to be produced.

(i) This section does not apply to proceedings conducted under Division 1 (commencing with Section 50), Division 4 (commencing with Section 3200), Division 4.5 (commencing with Section 6100), or Division 4.7 (commencing with Section 6200), of the Labor Code.

(j) Failure to comply with this section shall be sufficient basis for the witness to refuse to produce the employment records sought by subpoena duces tecum.

(k) If the subpoenaing party is the employee, and the employee is the only subject of the subpoenaed records, notice to the employee, and delivery of the other documents specified in subdivision (b) to the employee, are not required under this section.

(Amended by Stats. 2012, Ch. 72, Sec. 3. Effective January 1, 2013.)



1985.7

When a medical provider fails to comply with Section 1158 of the Evidence Code, in addition to any other available remedy, the demanding party may apply to the court for an order to show cause why the records should not be produced.

Any order to show cause issued pursuant to this section shall be served upon respondent in the same manner as a summons. It shall be returnable no sooner than 20 days after issuance unless ordered otherwise upon a showing of substantial hardship. The court shall impose monetary sanctions pursuant to Section 1158 of the Evidence Code unless it finds that the person subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 1996, Ch. 1159, Sec. 12. Effective January 1, 1997.)



1985.8

(a) (1) A subpoena in a civil proceeding may require that electronically stored information, as defined in Section 2016.020, be produced and that the party serving the subpoena, or someone acting on the party’s request, be permitted to inspect, copy, test, or sample the information.

(2) Any subpoena seeking electronically stored information shall comply with the requirements of this chapter.

(b) A party serving a subpoena requiring production of electronically stored information may specify the form or forms in which each type of information is to be produced.

(c) If a person responding to a subpoena for production of electronically stored information objects to the specified form or forms for producing the information, the subpoenaed person may provide an objection stating the form or forms in which it intends to produce each type of information.

(d) Unless the subpoenaing party and the subpoenaed person otherwise agree or the court otherwise orders, the following shall apply:

(1) If a subpoena requiring production of electronically stored information does not specify a form or forms for producing a type of electronically stored information, the person subpoenaed shall produce the information in the form or forms in which it is ordinarily maintained or in a form that is reasonably usable.

(2) A subpoenaed person need not produce the same electronically stored information in more than one form.

(e) The subpoenaed person opposing the production, inspection, copying, testing, or sampling of electronically stored information on the basis that information is from a source that is not reasonably accessible because of undue burden or expense shall bear the burden of demonstrating that the information is from a source that is not reasonably accessible because of undue burden or expense.

(f) If the person from whom discovery of electronically stored information is subpoenaed establishes that the information is from a source that is not reasonably accessible because of undue burden or expense, the court may nonetheless order discovery if the subpoenaing party shows good cause, subject to any limitations imposed under subdivision (i).

(g) If the court finds good cause for the production of electronically stored information from a source that is not reasonably accessible, the court may set conditions for the discovery of the electronically stored information, including allocation of the expense of discovery.

(h) If necessary, the subpoenaed person, at the reasonable expense of the subpoenaing party, shall, through detection devices, translate any data compilations included in the subpoena into a reasonably usable form.

(i) The court shall limit the frequency or extent of discovery of electronically stored information, even from a source that is reasonably accessible, if the court determines that any of the following conditions exists:

(1) It is possible to obtain the information from some other source that is more convenient, less burdensome, or less expensive.

(2) The discovery sought is unreasonably cumulative or duplicative.

(3) The party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought.

(4) The likely burden or expense of the proposed discovery outweighs the likely benefit, taking into account the amount in controversy, the resources of the parties, the importance of the issues in the litigation, and the importance of the requested discovery in resolving the issues.

(j) If a subpoenaed person notifies the subpoenaing party that electronically stored information produced pursuant to a subpoena is subject to a claim of privilege or of protection as attorney work product, as described in Section 2031.285, the provisions of Section 2031.285 shall apply.

(k) A party serving a subpoena requiring the production of electronically stored information shall take reasonable steps to avoid imposing undue burden or expense on a person subject to the subpoena.

(l) An order of the court requiring compliance with a subpoena issued under this section shall protect a person who is neither a party nor a party’s officer from undue burden or expense resulting from compliance.

(m) (1) Absent exceptional circumstances, the court shall not impose sanctions on a subpoenaed person or any attorney of a subpoenaed person for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2012, Ch. 72, Sec. 4. Effective January 1, 2013.)



1986

A subpoena is obtainable as follows:

(a) To require attendance before a court, or at the trial of an issue therein, or upon the taking of a deposition in an action or proceeding pending therein, it is obtainable from the clerk of the court in which the action or proceeding is pending.

(b) To require attendance before a commissioner appointed to take testimony by a court of a foreign country, or of the United States, or of any other state in the United States, or before any officer or officers empowered by the laws of the United States to take testimony, it may be obtained from the clerk of the superior court of the county in which the witness is to be examined.

(c) To require attendance out of court, in cases not provided for in subdivision (a), before a judge, justice, or other officer authorized to administer oaths or take testimony in any matter under the laws of this state, it is obtainable from the judge, justice, or other officer before whom the attendance is required.

If the subpoena is to require attendance before a court, or at the trial of an issue therein, it is obtainable from the clerk, as of course, upon the application of the party desiring it. If it is obtained to require attendance before a commissioner or other officer upon the taking of a deposition, it must be obtained, as of course, from the clerk of the superior court of the county wherein the attendance is required upon the application of the party requiring it.

(Amended by Stats. 2007, Ch. 263, Sec. 14. Effective January 1, 2008.)



1986.1

(a) No testimony or other evidence given by a journalist under subpoena in a civil or criminal proceeding may be construed as a waiver of the immunity rights provided by subdivision (b) of Section 2 of Article I of the California Constitution.

(b) (1) Because important constitutional rights of a third-party witness are adjudicated when rights under subdivision (b) of Section 2 of Article I of the California Constitution are asserted, except in circumstances that pose a clear and substantial threat to the integrity of the criminal investigation or present an imminent risk of death or serious bodily harm, a journalist who is subpoenaed in any civil or criminal proceeding shall be given at least five days’ notice by the party issuing the subpoena that his or her appearance will be required.

(2) To protect against the inadvertent disclosure by a third party of information protected by Section 2 of Article I of the California Constitution, a party issuing a subpoena in any civil or criminal proceeding to a third party that seeks the records of a journalist shall, except in circumstances that pose a clear and substantial threat to the integrity of the criminal investigation or present an imminent risk of death or serious bodily harm, provide notice of the subpoena to the journalist and the publisher of the newspaper, magazine, or other publication or station operations manager of the broadcast station that employs or contracts with the journalist, as applicable, at least five days prior to issuing the subpoena. The party issuing the subpoena shall include in the notice, at a minimum, an explanation of why the requested records will be of material assistance to the party seeking them and why alternate sources of information are not sufficient to avoid the need for the subpoena.

(c) If a trial court holds a journalist in contempt of court in a criminal proceeding notwithstanding subdivision (b) of Section 2 of Article I of the California Constitution, the court shall set forth findings, either in writing or on the record, stating at a minimum, why the information will be of material assistance to the party seeking the evidence, and why alternate sources of the information are not sufficient to satisfy the defendant’s right to a fair trial under the Sixth Amendment to the United States Constitution and Section 15 of Article I of the California Constitution.

(d) As used in this section, “journalist” means the persons specified in subdivision (b) of Section 2 of Article I of the California Constitution.

(Amended by Stats. 2013, Ch. 519, Sec. 1. Effective January 1, 2014.)



1986.5

Any person who is subpoenaed and required to give a deposition shall be entitled to receive the same witness fees and mileage as if the subpoena required him or her to attend and testify before a court in which the action or proceeding is pending. Notwithstanding this requirement, the only fees owed to a witness who is required to produce business records under Section 1560 of the Evidence Code pursuant to a subpoena duces tecum, but who is not required to personally attend a deposition away from his or her place of business, shall be those prescribed in Section 1563 of the Evidence Code.

(Amended by Stats. 1986, Ch. 603, Sec. 4.)



1987

(a) Except as provided in Sections 68097.1 to 68097.8, inclusive, of the Government Code, the service of a subpoena is made by delivering a copy, or a ticket containing its substance, to the witness personally, giving or offering to the witness at the same time, if demanded by him or her, the fees to which he or she is entitled for travel to and from the place designated, and one day’s attendance there. The service shall be made so as to allow the witness a reasonable time for preparation and travel to the place of attendance. The service may be made by any person. If service is to be made on a minor, service shall be made on the minor’s parent, guardian, conservator, or similar fiduciary, or if one of those persons cannot be located with reasonable diligence, service shall be made on any person having the care or control of the minor or with whom the minor resides or by whom the minor is employed, and on the minor if the minor is 12 years of age or older. If the minor is alleged to come within the description of Section 300, 601, or 602 of the Welfare and Institutions Code and the minor is not in the custody of a parent or guardian, regardless of the age of the minor, service also shall be made upon the designated agent for service of process at the county child welfare department or the probation department under whose jurisdiction the minor has been placed.

(b) In the case of the production of a party to the record of any civil action or proceeding or of a person for whose immediate benefit an action or proceeding is prosecuted or defended or of anyone who is an officer, director, or managing agent of any such party or person, the service of a subpoena upon any such witness is not required if written notice requesting the witness to attend before a court, or at a trial of an issue therein, with the time and place thereof, is served upon the attorney of that party or person. The notice shall be served at least 10 days before the time required for attendance unless the court prescribes a shorter time. If entitled thereto, the witness, upon demand, shall be paid witness fees and mileage before being required to testify. The giving of the notice shall have the same effect as service of a subpoena on the witness, and the parties shall have those rights and the court may make those orders, including the imposition of sanctions, as in the case of a subpoena for attendance before the court.

(c) If the notice specified in subdivision (b) is served at least 20 days before the time required for attendance, or within any shorter period of time as the court may order, it may include a request that the party or person bring with him or her books, documents, electronically stored information, or other things. The notice shall state the exact materials or things desired and that the party or person has them in his or her possession or under his or her control. Within five days thereafter, or any other time period as the court may allow, the party or person of whom the request is made may serve written objections to the request or any part thereof, with a statement of grounds. Thereafter, upon noticed motion of the requesting party, accompanied by a showing of good cause and of materiality of the items to the issues, the court may order production of items to which objection was made, unless the objecting party or person establishes good cause for nonproduction or production under limitations or conditions. The procedure of this subdivision is alternative to the procedure provided by Sections 1985 and 1987.5 in the cases herein provided for, and no subpoena duces tecum shall be required.

Subject to this subdivision, the notice provided in this subdivision shall have the same effect as is provided in subdivision (b) as to a notice for attendance of that party or person.

(Amended by Stats. 2012, Ch. 72, Sec. 5. Effective January 1, 2013.)



1987.1

(a) If a subpoena requires the attendance of a witness or the production of books, documents, electronically stored information, or other things before a court, or at the trial of an issue therein, or at the taking of a deposition, the court, upon motion reasonably made by any person described in subdivision (b), or upon the court’s own motion after giving counsel notice and an opportunity to be heard, may make an order quashing the subpoena entirely, modifying it, or directing compliance with it upon those terms or conditions as the court shall declare, including protective orders. In addition, the court may make any other order as may be appropriate to protect the person from unreasonable or oppressive demands, including unreasonable violations of the right of privacy of the person.

(b) The following persons may make a motion pursuant to subdivision (a):

(1) A party.

(2) A witness.

(3) A consumer described in Section 1985.3.

(4) An employee described in Section 1985.6.

(5) A person whose personally identifying information, as defined in subdivision (b) of Section 1798.79.8 of the Civil Code, is sought in connection with an underlying action involving that person’s exercise of free speech rights.

(c) Nothing in this section shall require any person to move to quash, modify, or condition any subpoena duces tecum of personal records of any consumer served under paragraph (1) of subdivision (b) of Section 1985.3 or employment records of any employee served under paragraph (1) of subdivision (b) of Section 1985.6.

(Amended by Stats. 2012, Ch. 72, Sec. 6. Effective January 1, 2013.)



1987.2

(a) Except as specified in subdivision (c), in making an order pursuant to motion made under subdivision (c) of Section 1987 or under Section 1987.1, the court may in its discretion award the amount of the reasonable expenses incurred in making or opposing the motion, including reasonable attorney’s fees, if the court finds the motion was made or opposed in bad faith or without substantial justification or that one or more of the requirements of the subpoena was oppressive.

(b) (1) Notwithstanding subdivision (a), absent exceptional circumstances, the court shall not impose sanctions on a subpoenaed person or the attorney of a subpoenaed person for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(c) If a motion is filed under Section 1987.1 for an order to quash or modify a subpoena from a court of this state for personally identifying information, as defined in subdivision (b) of Section 1798.79.8 of the Civil Code, for use in an action pending in another state, territory, or district of the United States, or in a foreign nation, and that subpoena has been served on any Internet service provider, or on the provider of any other interactive computer service, as defined in Section 230(f)(2) of Title 47 of the United States Code, if the moving party prevails, and if the underlying action arises from the moving party’s exercise of free speech rights on the Internet and the respondent has failed to make a prima facie showing of a cause of action, the court shall award the amount of the reasonable expenses incurred in making the motion, including reasonable attorney’s fees.

(Amended by Stats. 2012, Ch. 72, Sec. 7. Effective January 1, 2013.)



1987.3

When a subpoena duces tecum is served upon a custodian of records or other qualified witness as provided in Article 4 (commencing with Section 1560) of Chapter 2 of Division 11 of the Evidence Code, and his personal attendance is not required by the terms of the subpoena, Section 1989 shall not apply.

(Added by Stats. 1970, Ch. 590.)



1987.5

The service of a subpoena duces tecum is invalid unless at the time of such service a copy of the affidavit upon which the subpoena is based is served on the person served with the subpoena. In the case of a subpoena duces tecum which requires appearance and the production of matters and things at the taking of a deposition, the subpoena shall not be valid unless a copy of the affidavit upon which the subpoena is based and the designation of the materials to be produced, as set forth in the subpoena, is attached to the notice of taking the deposition served upon each party or its attorney as provided in Chapter 3 (commencing with Section 2002) and in Title 4 (commencing with Section 2016.010). If matters and things are produced pursuant to a subpoena duces tecum in violation of this section, any other party to the action may file a motion for, and the court may grant, an order providing appropriate relief, including, but not limited to, exclusion of the evidence affected by the violation, a retaking of the deposition notwithstanding any other limitation on discovery proceedings, or a continuance. The party causing the subpoena to be served shall retain the original affidavit until final judgment in the action, and shall file the affidavit with the court only upon reasonable request by any party or witness affected thereby. This section does not apply to deposition subpoenas commanding only the production of business records for copying under Article 4 (commencing with Section 2020.410) of Chapter 6 of Title 4.

(Amended by Stats. 2004, Ch. 182, Sec. 20. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



1988

If a witness is concealed in a building or vessel, so as to prevent the service of subpoena upon him, any Court or Judge, or any officer issuing the subpoena, may, upon proof by affidavit of the concealment, and of the materiality of the witness, make an order that the Sheriff of the county serve the subpoena; and the Sheriff must serve it accordingly, and for that purpose may break into the building or vessel where the witness is concealed.

(Enacted 1872.)



1989

A witness, including a witness specified in subdivision (b) of Section 1987, is not obliged to attend as a witness before any court, judge, justice or any other officer, unless the witness is a resident within the state at the time of service.

(Amended by Stats. 1981, Ch. 184, Sec. 3.)



1990

A person present in Court, or before a judicial officer, may be required to testify in the same manner as if he were in attendance upon a subpoena issued by such Court or officer.

(Enacted 1872.)



1991

Disobedience to a subpoena, or a refusal to be sworn, or to answer as a witness, or to subscribe an affidavit or deposition when required, may be punished as a contempt by the court issuing the subpoena.

When the subpoena, in any such case, requires the attendance of the witness before an officer or commissioner out of court, it is the duty of the officer or commissioner to report any disobedience or refusal to be sworn or to answer a question or to subscribe an affidavit or deposition when required, to the court issuing the subpoena. The witness shall not be punished for any refusal to be sworn or to answer a question or to subscribe an affidavit or deposition, unless, after a hearing upon notice, the court orders the witness to be sworn, or to so answer or subscribe and then only for disobedience to the order.

Any judge, justice, or other officer mentioned in subdivision (c) of Section 1986, may report any disobedience or refusal to be sworn or to answer a question or to subscribe an affidavit or deposition when required to the superior court of the county in which attendance was required; and the court thereupon has power, upon notice, to order the witness to perform the omitted act, and any refusal or neglect to comply with the order may be punished as a contempt of court.

In lieu of the reporting of the refusal as hereinabove provided, the party seeking to obtain the deposition or to have the deposition or affidavit signed, at the time of the refusal may request the officer or commissioner to notify the witness that at a time stated, not less than five days nor more than 20 days from the date of the refusal, he or she will report the refusal of the witness to the court and that the party will, at that time, or as soon thereafter as he or she may be heard, apply to the court for an order directing the witness to be sworn, or to answer as a witness, or subscribe the deposition or affidavit, as the case may be, and that the witness is required to attend that session of the court.

The officer or commissioner shall enter in the record of the proceedings an exact transcription of the request made of him or her that he or she notify the witness that the party will apply for an order directing the witness to be sworn or to answer as a witness or subscribe the deposition or affidavit, and of his or her notice to the witness, and the transcription shall be attached to his or her report to the court of the refusal of the witness. The report shall be filed by the officer with the clerk of the court issuing the subpoena, and the witness shall attend that session of the court, and for failure or refusal to do so may be punished for contempt.

At the time so specified by the officer, or at a subsequent time to which the court may have continued the matter, if the officer has theretofore filed a report showing the refusal of the witness, the court shall hear the matter, and without further notice to the witness, may order the witness to be sworn or to answer as a witness or subscribe the deposition or affidavit, as the case may be, and may in the order specify the time and place at which compliance shall be made or to which the taking of the deposition is continued. Thereafter if the witness refuses to comply with the order he or she may be punished for contempt.

(Amended by Stats. 1987, Ch. 56, Sec. 24.)



1991.1

Disobedience to a subpoena requiring attendance of a witness before an officer out of court in a deposition taken pursuant to Title 4 (commencing with Section 2016.010), or refusal to be sworn as a witness at that deposition, may be punished as contempt, as provided in subdivision (e) of Section 2023.030, without the necessity of a prior order of court directing compliance by the witness.

(Amended by Stats. 2004, Ch. 182, Sec. 21. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



1991.2

The provisions of Section 1991 do not apply to any act or omission occurring in a deposition taken pursuant to Title 4 (commencing with Section 2016.010). The provisions of Chapter 7 (commencing with Section 2023.010) of Title 4 are exclusively applicable.

(Amended by Stats. 2005, Ch. 294, Sec. 6. Effective January 1, 2006.)



1992

A person failing to appear pursuant to a subpoena or a court order also forfeits to the party aggrieved the sum of five hundred dollars ($500), and all damages that he or she may sustain by the failure of the person to appear pursuant to the subpoena or court order, which forfeiture and damages may be recovered in a civil action.

(Amended by Stats. 2005, Ch. 474, Sec. 1. Effective January 1, 2006.)



1993

(a) (1) As an alternative to issuing a warrant for contempt pursuant to paragraph (5) or (9) of subdivision (a) of Section 1209, the court may issue a warrant for the arrest of a witness who failed to appear pursuant to a subpoena or a person who failed to appear pursuant to a court order. The court, upon proof of the service of the subpoena or order, may issue a warrant to the sheriff of the county in which the witness or person may be located and the sheriff shall, upon payment of fees as provided in Section 26744.5 of the Government Code, arrest the witness or person and bring him or her before the court.

(2) Before issuing a warrant for a failure to appear pursuant to a subpoena pursuant to this section, the court shall issue a “failure to appear” notice informing the person subject to the subpoena that a failure to appear in response to the notice may result in the issuance of a warrant. This notice requirement may be omitted only upon a showing that the appearance of the person subject to the subpoena is material to the case and that urgency dictates the person’s immediate appearance.

(b) The warrant shall contain all of the following:

(1) The title and case number of the action.

(2) The name and physical description of the person to be arrested.

(3) The last known address of the person to be arrested.

(4) The date of issuance and county in which it is issued.

(5) The signature or name of the judicial officer issuing the warrant, the title of his or her office, and the name of the court.

(6) A command to arrest the person for failing to appear pursuant to the subpoena or court order, and specifying the date of service of the subpoena or court order.

(7) A command to bring the person to be arrested before the issuing court, or the nearest court if in session, for the setting of bail in the amount of the warrant or to release on the person’s own recognizance. Any person so arrested shall be released from custody if he or she cannot be brought before the court within 12 hours of arrest, and the person shall not be arrested if the court will not be in session during the 12-hour period following the arrest.

(8) A statement indicating the expiration date of the warrant as determined by the court.

(9) The amount of bail.

(10) An endorsement for nighttime service if good cause is shown, as provided in Section 840 of the Penal Code.

(11) A statement indicating whether the person may be released upon a promise to appear, as provided by Section 1993.1. The court shall permit release upon a promise to appear, unless it makes a written finding that the urgency and materiality of the person’s appearance in court precludes use of the promise to appear process.

(12) The date and time to appear in court if arrested and released pursuant to paragraph (11).

(Amended by Stats. 2010, Ch. 680, Sec. 15. Effective January 1, 2011.)



1993.1

(a) If authorized by the court as provided by paragraph (11) of subdivision (b) of Section 1993, the sheriff may release the person arrested upon his or her promise to appear as provided in this section.

(b) The sheriff shall prepare in duplicate a written notice to appear in court, containing the title of the case, case number, name and address of the person, the offense charged, and the time when, and place where, the person shall appear in court. In addition, the notice shall advise the person arrested of the provisions of Section 1992.

(c) The date and time specified in the notice to appear in court shall be that determined by the issuing court pursuant to paragraph (12) of subdivision (b) of Section 1993.

(d) The sheriff shall deliver one copy of the notice to appear to the arrested person, and the arrested person, in order to secure release, shall give his or her written promise to appear in court as specified in the notice by signing the duplicate notice, which shall be retained by the sheriff, and the sheriff may require the arrested person, if he or she has no satisfactory identification, to place a right thumbprint, or a left thumbprint or fingerprint if the person has a missing or disfigured right thumb, on the notice to appear. Except for law enforcement purposes relating to the identity of the arrestee, no person or entity may sell, give away, allow the distribution of, include in a database, or create a database with, this print. Upon the signing of the duplicate notice, the arresting officer shall immediately release the person arrested from custody.

(e) The sheriff shall, as soon as practicable, file the original notice with the issuing court. The notice may be electronically transmitted to the court.

(f) The person arrested shall be released unless one of the following is a reason for nonrelease, in which case the arresting officer either may release the person or shall indicate, on a form to be established by his or her employing law enforcement agency, which of the following was a reason for the nonrelease:

(1) The person arrested was so intoxicated that he or she could have been a danger to himself or herself or to others.

(2) The person arrested required medical examination or medical care or was otherwise unable to care for his or her own safety.

(3) There were one or more additional outstanding arrest warrants for the person.

(4) The person arrested demanded to be taken before a magistrate or refused to sign the notice to appear.

(Added by Stats. 2005, Ch. 474, Sec. 4. Effective January 1, 2006.)



1993.2

If a person arrested on a civil bench warrant issued pursuant to Section 1993 fails to appear after being released on a promise to appear, the court may issue another warrant to bring the person before the court or assess a civil assessment in the amount of not more than one thousand dollars ($1,000), which shall be collected as follows:

(a) The assessment shall not become effective until at least 10 calendar days after the court mails a warning notice to the person by first-class mail to the address shown on the promise to appear or to the person’s last known address. If the person appears within the time specified in the notice and shows good cause for the failure to appear or for the failure to pay a fine, the court shall vacate the assessment.

(b) The assessment imposed under subdivision (a) may be enforced in the same manner as a money judgment in a limited civil case, and shall be subject to the due process requirements governing defense of actions and collection of civil money judgments generally.

(Added by Stats. 2005, Ch. 474, Sec. 5. Effective January 1, 2006.)



1994

Every warrant of commitment, issued by a court or officer pursuant to this chapter, shall specify therein, particularly, the cause of the commitment, and if it be for refusing to answer a question, that question shall be stated in the warrant.

(Amended by Stats. 2005, Ch. 474, Sec. 6. Effective January 1, 2006.)



1995

If the witness be a prisoner, confined in a jail within this state, an order for his examination in the jail upon deposition, or for his temporary removal and production before a court or officer may be made as follows:

1. By the court itself in which the action or special proceeding is pending, unless it be a small claims court.

2. By a justice of the Supreme Court, or a judge of the superior court of the county where the action or proceeding is pending, if pending before a small claims court, or before a judge or other person out of court.

(Amended by Stats. 1977, Ch. 1257.)



1996

Such order can only be made on the motion of a party, upon affidavit showing the nature of the action or proceeding, the testimony expected from the witness, and its materiality.

(Enacted 1872.)



1997

If the witness be imprisoned in a jail in the county where the action or proceeding is pending, his production may be required. In all other cases his examination, when allowed, must be taken upon deposition.

(Amended by Stats. 1941, Ch. 802.)






CHAPTER 3 - Manner of Production

ARTICLE 1 - Mode of Taking the Testimony of Witnesses

2002

The testimony of witnesses is taken in three modes:

1. By affidavit;

2. By deposition;

3. By oral examination.

(Enacted 1872.)



2003

An affidavit is a written declaration under oath, made without notice to the adverse party.

(Enacted 1872.)



2004

A deposition is a written declaration, under oath, made upon notice to the adverse party, for the purpose of enabling him to attend and cross-examine. In all actions and proceedings where the default of the defendant has been duly entered, and in all proceedings to obtain letters of administration, or for the probate of wills and the issuance of letters testamentary thereon, where, after due and legal notice, those entitled to contest the application have failed to appear, the entry of said defaults, and the failure of said persons to appear after notice, shall be deemed to be a waiver of the right to any further notice of any application or proceeding to take testimony by deposition in such action or proceeding.

(Amended by Stats. 1907, Ch. 527.)



2005

An oral examination is an examination in presence of the jury or tribunal which is to decide the fact or act upon it, the testimony being heard by the jury or tribunal from the lips of the witness.

(Enacted 1872.)






ARTICLE 2 - Affidavits

2009

An affidavit may be used to verify a pleading or a paper in a special proceeding, to prove the service of a summons, notice, or other paper in an action or special proceeding, to obtain a provisional remedy, the examination of a witness, or a stay of proceedings, and in uncontested proceedings to establish a record of birth, or upon a motion, and in any other case expressly permitted by statute.

(Amended by Stats. 1965, Ch. 299.)



2010

Evidence of the publication of a document or notice required by law, or by an order of a Court or Judge, to be published in a newspaper, may be given by the affidavit of the printer of the newspaper, or his foreman or principal clerk, annexed to a copy of the document or notice, specifying the times when, and the paper in which, the publication was made.

(Enacted 1872.)



[2011.]

Section Two Thousand and Eleven. If such affidavit be made in an action or special proceeding pending in a Court, it may be filed with the Court or a Clerk thereof. If not so made, it may be filed with the Clerk of the county where the newspaper is printed. In either case the original affidavit, or a copy thereof, certified by the Judge of the Court or Clerk having it in custody, is prima facie evidence of the facts stated therein.

(Amended by Code Amendments 1873-74, Ch. 383.)



2012

An affidavit to be used before any court, judge, or officer of this state may be taken before any officer authorized to administer oaths.

(Amended by Stats. 1907, Ch. 393.)



[2013.]

Section Two Thousand and Thirteen. An affidavit taken in another State of the United States, to be used in this State, may be taken before a Commissioner appointed by the Governor of this State to take affidavits and depositions in such other State, or before any Notary Public in another State, or before any Judge or Clerk of a Court of record having a seal.

(Amended by Code Amendments 1873-74, Ch. 383.)



[2014.]

Section Two Thousand and Fourteen. An affidavit taken in a foreign country to be used in this State, may be taken before an Embassador, Minister, Consul, Vice Consul, or Consular Agent of the United States, or before any Judge of a Court of record having a seal in such foreign country.

(Amended by Code Amendments 1873-74, Ch. 383.)



2015

When an affidavit is taken before a Judge or a Court in another State, or in a foreign country, the genuineness of the signature of the Judge, the existence of the Court, and the fact that such Judge is a member thereof, must be certified by the Clerk of the Court, under the seal thereof.

(Enacted 1872.)



2015.3

The certificate of a sheriff, marshal, or the clerk of the superior court, has the same force and effect as his or her affidavit.

(Amended by Stats. 2002, Ch. 784, Sec. 88. Effective January 1, 2003.)



2015.5

Whenever, under any law of this state or under any rule, regulation, order or requirement made pursuant to the law of this state, any matter is required or permitted to be supported, evidenced, established, or proved by the sworn statement, declaration, verification, certificate, oath, or affidavit, in writing of the person making the same (other than a deposition, or an oath of office, or an oath required to be taken before a specified official other than a notary public), such matter may with like force and effect be supported, evidenced, established or proved by the unsworn statement, declaration, verification, or certificate, in writing of such person which recites that it is certified or declared by him or her to be true under penalty of perjury, is subscribed by him or her, and (1), if executed within this state, states the date and place of execution, or (2), if executed at any place, within or without this state, states the date of execution and that it is so certified or declared under the laws of the State of California. The certification or declaration may be in substantially the following form:

(a) If executed within this state:

“I certify (or declare) under penalty of perjury that the foregoing is true and correct”:
_____________ _________
(Date and Place)(Signature)

(b) If executed at any place, within or without this state:

“I certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is true and correct”:
_____________ _________
(Date)(Signature)

(Amended by Stats. 1980, Ch. 889, Sec. 1. Operative July 1, 1981, by Sec. 6 of Ch. 889.)



2015.6

Whenever, under any law of this State or under any rule, regulation, order or requirement made pursuant to law, an oath is required to be taken by a person appointed to discharge specific duties in a particular action, proceeding or matter, whether or not pending in court, including but not limited to a person appointed as executor, administrator, guardian, conservator, appraiser, receiver, or elisor, an unsworn written affirmation may be made and executed, in lieu of such oath. Such affirmation shall commence “I solemnly affirm,” shall state the substance of the other matter required by the oath, the date and place of execution and shall be subscribed by him.

(Added by Stats. 1961, Ch. 1364.)












TITLE 4 - CIVIL DISCOVERY ACT

CHAPTER 1 - General Provisions

2016.010

This title may be cited as the “Civil Discovery Act.”

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2016.020

As used in this title:

(a) “Action” includes a civil action and a special proceeding of a civil nature.

(b) “Court” means the trial court in which the action is pending, unless otherwise specified.

(c) “Document” and “writing” mean a writing, as defined in Section 250 of the Evidence Code.

(d) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(e) “Electronically stored information” means information that is stored in an electronic medium.

(Amended by Stats. 2009, Ch. 5, Sec. 3. Effective June 29, 2009.)



2016.030

Unless the court orders otherwise, the parties may by written stipulation modify the procedures provided by this title for any method of discovery permitted under Section 2019.010.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2016.040

A meet and confer declaration in support of a motion shall state facts showing a reasonable and good faith attempt at an informal resolution of each issue presented by the motion.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2016.050

Section 1013 applies to any method of discovery or service of a motion provided for in this title.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2016.060

When the last day to perform or complete any act provided for in this title falls on a Saturday, Sunday, or holiday as specified in Section 10, the time limit is extended until the next court day closer to the trial date.

(Added by Stats. 2004, Ch. 182, Sec. 23.5. Effective January 1, 2005. Operative July 1, 2005, by Secs. 62 and 64 of Ch. 182.)



2016.070

This title applies to discovery in aid of enforcement of a money judgment only to the extent provided in Article 1 (commencing with Section 708.010) of Chapter 6 of Title 9 of Part 2.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






CHAPTER 2 - Scope of Discovery

ARTICLE 1 - General Provisions

2017.010

Unless otherwise limited by order of the court in accordance with this title, any party may obtain discovery regarding any matter, not privileged, that is relevant to the subject matter involved in the pending action or to the determination of any motion made in that action, if the matter either is itself admissible in evidence or appears reasonably calculated to lead to the discovery of admissible evidence. Discovery may relate to the claim or defense of the party seeking discovery or of any other party to the action. Discovery may be obtained of the identity and location of persons having knowledge of any discoverable matter, as well as of the existence, description, nature, custody, condition, and location of any document, electronically stored information, tangible thing, or land or other property.

(Amended by Stats. 2012, Ch. 72, Sec. 8. Effective January 1, 2013.)



2017.020

(a) The court shall limit the scope of discovery if it determines that the burden, expense, or intrusiveness of that discovery clearly outweighs the likelihood that the information sought will lead to the discovery of admissible evidence. The court may make this determination pursuant to a motion for protective order by a party or other affected person. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion for a protective order, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(c) (1) Notwithstanding subdivision (b), or any other section of this title, absent exceptional circumstances, the court shall not impose sanctions on a party or any attorney of a party for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2012, Ch. 72, Sec. 9. Effective January 1, 2013.)






ARTICLE 2 - Scope of Discovery in Specific Contexts

2017.210

A party may obtain discovery of the existence and contents of any agreement under which any insurance carrier may be liable to satisfy in whole or in part a judgment that may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment. This discovery may include the identity of the carrier and the nature and limits of the coverage. A party may also obtain discovery as to whether that insurance carrier is disputing the agreement’s coverage of the claim involved in the action, but not as to the nature and substance of that dispute. Information concerning the insurance agreement is not by reason of disclosure admissible in evidence at trial.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2017.220

(a) In any civil action alleging conduct that constitutes sexual harassment, sexual assault, or sexual battery, any party seeking discovery concerning the plaintiff’s sexual conduct with individuals other than the alleged perpetrator shall establish specific facts showing that there is good cause for that discovery, and that the matter sought to be discovered is relevant to the subject matter of the action and reasonably calculated to lead to the discovery of admissible evidence. This showing shall be made by a noticed motion, accompanied by a meet and confer declaration under Section 2016.040, and shall not be made or considered by the court at an ex parte hearing.

(b) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion for discovery under subdivision (a), unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 3 - Violation of the Elder Abuse and Dependent Adult Civil Protection Act

2017.310

(a) Notwithstanding any other provision of law, it is the policy of the State of California that confidential settlement agreements are disfavored in any civil action the factual foundation for which establishes a cause of action for a violation of the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11(commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code).

(b) Provisions of a confidential settlement agreement described in subdivision (a) may not be recognized or enforced by the court absent a showing of any of the following:

(1) The information is privileged under existing law.

(2) The information is not evidence of abuse of an elder or dependent adult, as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code.

(3) The party seeking to uphold the confidentiality of the information has demonstrated that there is a substantial probability that prejudice will result from the disclosure and that the party’s interest in the information cannot be adequately protected through redaction.

(c) Nothing in paragraph (1), (2), or (3) of subdivision (b) permits the sealing or redacting of a defendant’s name in any information made available to the public.

(d) Except as expressly provided in this section, nothing in this section is intended to alter, modify, or amend existing law.

(e) Nothing in this section may be deemed to prohibit the entry or enforcement of that part of a confidentiality agreement, settlement agreement, or stipulated agreement between the parties that requires the nondisclosure of the amount of any money paid in a settlement of a claim.

(f) Nothing in this section applies to or affects an action for professional negligence against a health care provider.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2017.320

(a) In any civil action the factual foundation for which establishes a cause of action for a violation of the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code), any information that is acquired through discovery and is protected from disclosure by a stipulated protective order shall remain subject to the protective order, except for information that is evidence of abuse of an elder or dependent adult as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code.

(b) In that instance, after redacting information in the document that is not evidence of abuse of an elder or dependent adult as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code, a party may file that particularized information with the court. The party proposing to file the information shall offer to meet and confer with the party from whom the information was obtained at least one week prior to filing that information with the court.

(c) The filing party shall give concurrent notice of the filing with the court and its basis to the party from whom the information was obtained.

(d) Any filed information submitted to the court shall remain confidential under any protective order for 30 days after the filing and shall be part of the public court record thereafter, unless an affected party petitions the court and shows good cause for a court protective order.

(e) The burden of showing good cause shall be on the party seeking the court protective order.

(f) A stipulated protective order may not be recognized or enforced by the court to prevent disclosure of information filed with the court pursuant to subdivision (b), absent a showing of any of the following:

(1) The information is privileged under existing law.

(2) The information is not evidence of abuse of an elder or dependent adult as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code.

(3) The party seeking to uphold the confidentiality of the information has demonstrated that there is a substantial probability that prejudice will result from the disclosure and that the party’s interest in the information cannot be adequately protected through redaction.

(g) If the court denies the petition for a court protective order, it shall redact any part of the filed information it finds is not evidence of abuse of an elder or dependent adult, as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code. Nothing in this subdivision or in paragraph (1), (2), or (3) of subdivision (f) permits the sealing or redacting of a defendant’s name in any information made available to the public.

(h) Nothing in this section applies to or affects an action for professional negligence against a health care provider.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)









CHAPTER 3 - Use of Technology in Conducting Discovery in a Complex Case

2017.310

(a) Notwithstanding any other provision of law, it is the policy of the State of California that confidential settlement agreements are disfavored in any civil action the factual foundation for which establishes a cause of action for a violation of the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11(commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code).

(b) Provisions of a confidential settlement agreement described in subdivision (a) may not be recognized or enforced by the court absent a showing of any of the following:

(1) The information is privileged under existing law.

(2) The information is not evidence of abuse of an elder or dependent adult, as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code.

(3) The party seeking to uphold the confidentiality of the information has demonstrated that there is a substantial probability that prejudice will result from the disclosure and that the party’s interest in the information cannot be adequately protected through redaction.

(c) Nothing in paragraph (1), (2), or (3) of subdivision (b) permits the sealing or redacting of a defendant’s name in any information made available to the public.

(d) Except as expressly provided in this section, nothing in this section is intended to alter, modify, or amend existing law.

(e) Nothing in this section may be deemed to prohibit the entry or enforcement of that part of a confidentiality agreement, settlement agreement, or stipulated agreement between the parties that requires the nondisclosure of the amount of any money paid in a settlement of a claim.

(f) Nothing in this section applies to or affects an action for professional negligence against a health care provider.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2017.320

(a) In any civil action the factual foundation for which establishes a cause of action for a violation of the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code), any information that is acquired through discovery and is protected from disclosure by a stipulated protective order shall remain subject to the protective order, except for information that is evidence of abuse of an elder or dependent adult as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code.

(b) In that instance, after redacting information in the document that is not evidence of abuse of an elder or dependent adult as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code, a party may file that particularized information with the court. The party proposing to file the information shall offer to meet and confer with the party from whom the information was obtained at least one week prior to filing that information with the court.

(c) The filing party shall give concurrent notice of the filing with the court and its basis to the party from whom the information was obtained.

(d) Any filed information submitted to the court shall remain confidential under any protective order for 30 days after the filing and shall be part of the public court record thereafter, unless an affected party petitions the court and shows good cause for a court protective order.

(e) The burden of showing good cause shall be on the party seeking the court protective order.

(f) A stipulated protective order may not be recognized or enforced by the court to prevent disclosure of information filed with the court pursuant to subdivision (b), absent a showing of any of the following:

(1) The information is privileged under existing law.

(2) The information is not evidence of abuse of an elder or dependent adult as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code.

(3) The party seeking to uphold the confidentiality of the information has demonstrated that there is a substantial probability that prejudice will result from the disclosure and that the party’s interest in the information cannot be adequately protected through redaction.

(g) If the court denies the petition for a court protective order, it shall redact any part of the filed information it finds is not evidence of abuse of an elder or dependent adult, as described in Sections 15610.30, 15610.57, and 15610.63 of the Welfare and Institutions Code. Nothing in this subdivision or in paragraph (1), (2), or (3) of subdivision (f) permits the sealing or redacting of a defendant’s name in any information made available to the public.

(h) Nothing in this section applies to or affects an action for professional negligence against a health care provider.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






CHAPTER 4 - Attorney Work Product

2018.010

For purposes of this chapter, “client” means a “client” as defined in Section 951 of the Evidence Code.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2018.020

It is the policy of the state to do both of the following:

(a) Preserve the rights of attorneys to prepare cases for trial with that degree of privacy necessary to encourage them to prepare their cases thoroughly and to investigate not only the favorable but the unfavorable aspects of those cases.

(b) Prevent attorneys from taking undue advantage of their adversary’s industry and efforts.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2018.030

(a) A writing that reflects an attorney’s impressions, conclusions, opinions, or legal research or theories is not discoverable under any circumstances.

(b) The work product of an attorney, other than a writing described in subdivision (a), is not discoverable unless the court determines that denial of discovery will unfairly prejudice the party seeking discovery in preparing that party’s claim or defense or will result in an injustice.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2018.040

This chapter is intended to be a restatement of existing law relating to protection of work product. It is not intended to expand or reduce the extent to which work product is discoverable under existing law in any action.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2018.050

Notwithstanding Section 2018.040, when a lawyer is suspected of knowingly participating in a crime or fraud, there is no protection of work product under this chapter in any official investigation by a law enforcement agency or proceeding or action brought by a public prosecutor in the name of the people of the State of California if the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit a crime or fraud.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2018.060

Nothing in this chapter is intended to limit an attorney’s ability to request an in camera hearing as provided for in People v. Superior Court (Laff) (2001) 25 Cal.4th 703.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2018.070

(a) The State Bar may discover the work product of an attorney against whom disciplinary charges are pending when it is relevant to issues of breach of duty by the lawyer and requisite client approval has been granted.

(b) Where requested and for good cause, discovery under this section shall be subject to a protective order to ensure the confidentiality of the work product except for its use by the State Bar in disciplinary investigations and its consideration under seal in State Bar Court proceedings.

(c) For purposes of this chapter, whenever a client has initiated a complaint against an attorney, the requisite client approval shall be deemed to have been granted.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2018.080

In an action between an attorney and a client or a former client of the attorney, no work product privilege under this chapter exists if the work product is relevant to an issue of breach by the attorney of a duty to the client arising out of the attorney-client relationship.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






CHAPTER 5 - Methods and Sequence of Discovery

ARTICLE 1 - General Provisions

2019.010

Any party may obtain discovery by one or more of the following methods:

(a) Oral and written depositions.

(b) Interrogatories to a party.

(c) Inspections of documents, things, and places.

(d) Physical and mental examinations.

(e) Requests for admissions.

(f) Simultaneous exchanges of expert trial witness information.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2019.020

(a) Except as otherwise provided by a rule of the Judicial Council, a local court rule, or a local uniform written policy, the methods of discovery may be used in any sequence, and the fact that a party is conducting discovery, whether by deposition or another method, shall not operate to delay the discovery of any other party.

(b) Notwithstanding subdivision (a), on motion and for good cause shown, the court may establish the sequence and timing of discovery for the convenience of parties and witnesses and in the interests of justice.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2019.030

(a) The court shall restrict the frequency or extent of use of a discovery method provided in Section 2019.010 if it determines either of the following:

(1) The discovery sought is unreasonably cumulative or duplicative, or is obtainable from some other source that is more convenient, less burdensome, or less expensive.

(2) The selected method of discovery is unduly burdensome or expensive, taking into account the needs of the case, the amount in controversy, and the importance of the issues at stake in the litigation.

(b) The court may make these determinations pursuant to a motion for a protective order by a party or other affected person. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(c) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion for a protective order, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2019.040

(a) When any method of discovery permits the production, inspection, copying, testing, or sampling of documents or tangible things, that method shall also permit the production, inspection, copying, testing, or sampling of electronically stored information.

(b) All procedures available under this title to compel, prevent, or limit the production, inspection, copying, testing, or sampling of documents or tangible things shall be available to compel, prevent, or limit the production, inspection, copying, testing, or sampling of electronically stored information.

(Added by Stats. 2012, Ch. 72, Sec. 14. Effective January 1, 2013.)






ARTICLE 2 - Methods and Sequence of Discovery in Specific Contexts

2019.210

In any action alleging the misappropriation of a trade secret under the Uniform Trade Secrets Act (Title 5 (commencing with Section 3426) of Part 1 of Division 4 of the Civil Code), before commencing discovery relating to the trade secret, the party alleging the misappropriation shall identify the trade secret with reasonable particularity subject to any orders that may be appropriate under Section 3426.5 of the Civil Code.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)









CHAPTER 6 - Nonparty Discovery

ARTICLE 1 - General Provisions

2020.010

(a) Any of the following methods may be used to obtain discovery within the state from a person who is not a party to the action in which the discovery is sought:

(1) An oral deposition under Chapter 9 (commencing with Section 2025.010).

(2) A written deposition under Chapter 11 (commencing with Section 2028.010).

(3) A deposition for production of business records and things under Article 4 (commencing with Section 2020.410) or Article 5 (commencing with Section 2020.510).

(b) Except as provided in subdivision (a) of Section 2025.280, the process by which a nonparty is required to provide discovery is a deposition subpoena.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2020.020

A deposition subpoena may command any of the following:

(a) Only the attendance and the testimony of the deponent, under Article 3 (commencing with Section 2020.310).

(b) Only the production of business records for copying, under Article 4 (commencing with Section 2020.410).

(c) The attendance and the testimony of the deponent, as well as the production of business records, other documents, electronically stored information, and tangible things, under Article 5 (commencing with Section 2020.510).

(Amended by Stats. 2012, Ch. 72, Sec. 15. Effective January 1, 2013.)



2020.030

Except as modified in this chapter, the provisions of Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of this code, and of Article 4 (commencing with Section 1560) of Chapter 2 of Division 11 of the Evidence Code, apply to a deposition subpoena.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 2 - Procedures Applicable to All Types of Deposition Subpoenas

2020.210

(a) The clerk of the court in which the action is pending shall issue a deposition subpoena signed and sealed, but otherwise in blank, to a party requesting it, who shall fill it in before service.

(b) Instead of a court-issued deposition subpoena, an attorney of record for any party may sign and issue a deposition subpoena. A deposition subpoena issued under this subdivision need not be sealed. A copy may be served on the nonparty, and the attorney may retain the original.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2020.220

(a) Subject to subdivision (c) of Section 2020.410, service of a deposition subpoena shall be effected a sufficient time in advance of the deposition to provide the deponent a reasonable opportunity to locate and produce any designated business records, documents, electronically stored information, and tangible things, as described in Article 4 (commencing with Section 2020.410), and, where personal attendance is commanded, a reasonable time to travel to the place of deposition.

(b) Any person may serve the subpoena by personal delivery of a copy of it as follows:

(1) If the deponent is a natural person, to that person.

(2) If the deponent is an organization, to any officer, director, custodian of records, or to any agent or employee authorized by the organization to accept service of a subpoena.

(c) Personal service of any deposition subpoena is effective to require all of the following of any deponent who is a resident of California at the time of service:

(1) Personal attendance and testimony, if the subpoena so specifies.

(2) Any specified production, inspection, testing, and sampling.

(3) The deponent’s attendance at a court session to consider any issue arising out of the deponent’s refusal to be sworn, or to answer any question, or to produce specified items, or to permit inspection or photocopying, if the subpoena so specifies, or specified testing and sampling of the items produced.

(d) Unless the subpoenaing party and the subpoenaed person otherwise agree or the court otherwise orders, the following shall apply:

(1) If a subpoena requiring production of electronically stored information does not specify a form or forms for producing a type of electronically stored information, the person subpoenaed shall produce the information in the form or forms in which it is ordinarily maintained or in a form that is reasonably usable.

(2) A subpoenaed person need not produce the same electronically stored information in more than one form.

(e) The subpoenaed person opposing the production, inspection, copying, testing, or sampling of electronically stored information on the basis that the information is from a source that is not reasonably accessible because of undue burden or expense shall bear the burden of demonstrating that the information is from a source that is not reasonably accessible because of undue burden or expense.

(f) If the person from whom discovery of electronically stored information is subpoenaed establishes that the information is from a source that is not reasonably accessible because of undue burden or expense, the court may nonetheless order discovery if the subpoenaing party shows good cause, subject to any limitations imposed under subdivision (i).

(g) If the court finds good cause for the production of electronically stored information from a source that is not reasonably accessible, the court may set conditions for the discovery of the electronically stored information, including allocation of the expense of discovery.

(h) If necessary, the subpoenaed person, at the reasonable expense of the subpoenaing party, shall, through detection devices, translate any data compilations included in the subpoena into a reasonably usable form.

(i) The court shall limit the frequency or extent of discovery of electronically stored information, even from a source that is reasonably accessible, if the court determines that any of the following conditions exists:

(1) It is possible to obtain the information from some other source that is more convenient, less burdensome, or less expensive.

(2) The discovery sought is unreasonably cumulative or duplicative.

(3) The party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought.

(4) The likely burden or expense of the proposed discovery outweighs the likely benefit, taking into account the amount in controversy, the resources of the parties, the importance of the issues in the litigation, and the importance of the requested discovery in resolving the issues.

(j) If a subpoenaed person notifies the subpoenaing party that electronically stored information produced pursuant to a subpoena is subject to a claim of privilege or of protection as attorney work product, as described in Section 2031.285, the provisions of Section 2031.285 shall apply.

(k) A party serving a subpoena requiring the production of electronically stored information shall take reasonable steps to avoid imposing undue burden or expense on a person subject to the subpoena.

(l) An order of the court requiring compliance with a subpoena issued under this section shall protect a person who is neither a party nor a party’s officer from undue burden or expense resulting from compliance.

(m) (1) Absent exceptional circumstances, the court shall not impose sanctions on a subpoenaed person or any attorney of a subpoenaed person for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) The subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2012, Ch. 72, Sec. 16. Effective January 1, 2013.)



2020.230

(a) If a deposition subpoena requires the personal attendance of the deponent, under Article 3 (commencing with Section 2020.310) or Article 5 (commencing with Section 2020.510), the party noticing the deposition shall pay to the deponent in cash or by check the same witness fee and mileage required by Chapter 1 (commencing with Section 68070) of Title 8 of the Government Code for attendance and testimony before the court in which the action is pending. This payment, whether or not demanded by the deponent, shall be made, at the option of the party noticing the deposition, either at the time of service of the deposition subpoena, or at the time the deponent attends for the taking of testimony.

(b) Service of a deposition subpoena that does not require the personal attendance of a custodian of records or other qualified person, under Article 4 (commencing with Section 2020.410), shall be accompanied, whether or not demanded by the deponent, by a payment in cash or by check of the witness fee required by paragraph (6) of subdivision (b) of Section 1563 of the Evidence Code.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2020.240

A deponent who disobeys a deposition subpoena in any manner described in subdivision (c) of Section 2020.220 may be punished for contempt under Chapter 7 (commencing with Section 2023.010) without the necessity of a prior order of court directing compliance by the witness. The deponent is also subject to the forfeiture and the payment of damages set forth in Section 1992.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 3 - Subpoena Commanding Only Attendance and Testimony of the Deponent

2020.310

The following rules apply to a deposition subpoena that commands only the attendance and the testimony of the deponent:

(a) The subpoena shall specify the time when and the place where the deponent is commanded to attend the deposition.

(b) The subpoena shall set forth a summary of all of the following:

(1) The nature of a deposition.

(2) The rights and duties of the deponent.

(3) The penalties for disobedience of a deposition subpoena, as described in Section 2020.240.

(c) If the deposition will be recorded using audio or video technology by, or at the direction of, the noticing party under Section 2025.340, the subpoena shall state that it will be recorded in that manner.

(d) If the deposition testimony will be conducted using instant visual display, the subpoena shall state that it will be conducted in that manner.

(e) If the deponent is an organization, the subpoena shall describe with reasonable particularity the matters on which examination is requested. The subpoena shall also advise the organization of its duty to make the designation of employees or agents who will attend the deposition, as described in Section 2025.230.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 4 - Subpoena Commanding Only Production of Business Records for Copying

2020.410

(a) A deposition subpoena that commands only the production of business records for copying shall designate the business records to be produced either by specifically describing each individual item or by reasonably particularizing each category of item, and shall specify the form in which any electronically stored information is to be produced, if a particular form is desired.

(b) Notwithstanding subdivision (a), specific information identifiable only to the deponent’s records system, like a policy number or the date when a consumer interacted with the witness, is not required.

(c) A deposition subpoena that commands only the production of business records for copying need not be accompanied by an affidavit or declaration showing good cause for the production of the business records designated in it. It shall be directed to the custodian of those records or another person qualified to certify the records. It shall command compliance in accordance with Section 2020.430 on a date that is no earlier than 20 days after the issuance, or 15 days after the service, of the deposition subpoena, whichever date is later.

(d) If, under Section 1985.3 or 1985.6, the one to whom the deposition subpoena is directed is a witness, and the business records described in the deposition subpoena are personal records pertaining to a consumer, the service of the deposition subpoena shall be accompanied either by a copy of the proof of service of the notice to the consumer described in subdivision (e) of Section 1985.3, or subdivision (b) of Section 1985.6, as applicable, or by the consumer’s written authorization to release personal records described in paragraph (2) of subdivision (c) of Section 1985.3, or paragraph (2) of subdivision (c) of Section 1985.6, as applicable.

(Amended by Stats. 2012, Ch. 72, Sec. 17. Effective January 1, 2013.)



2020.420

The officer for a deposition seeking discovery only of business records for copying under this article shall be a professional photocopier registered under Chapter 20 (commencing with Section 22450) of Division 8 of the Business and Professions Code, or a person exempted from the registration requirements of that chapter under Section 22451 of the Business and Professions Code. This deposition officer shall not be financially interested in the action, or a relative or employee of any attorney of the parties. Any objection to the qualifications of the deposition officer is waived unless made before the date of production or as soon thereafter as the ground for that objection becomes known or could be discovered by reasonable diligence.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2020.430

(a) Except as provided in subdivision (e), if a deposition subpoena commands only the production of business records for copying, the custodian of the records or other qualified person shall, in person, by messenger, or by mail, deliver both of the following only to the deposition officer specified in the subpoena:

(1) A true, legible, and durable copy of the records.

(2) An affidavit in compliance with Section 1561 of the Evidence Code.

(b) If the delivery required by subdivision (a) is made to the office of the deposition officer, the records shall be enclosed, sealed, and directed as described in subdivision (c) of Section 1560 of the Evidence Code.

(c) If the delivery required by subdivision (a) is made at the office of the business whose records are the subject of the deposition subpoena, the custodian of those records or other qualified person shall do one of the following:

(1) Permit the deposition officer specified in the deposition subpoena to make a copy of the originals of the designated business records during normal business hours, as defined in subdivision (e) of Section 1560 of the Evidence Code.

(2) Deliver to the deposition officer a true, legible, and durable copy of the records on receipt of payment in cash or by check, by or on behalf of the party serving the deposition subpoena, of the reasonable costs of preparing that copy, together with an itemized statement of the cost of preparation, as determined under subdivision (b) of Section 1563 of the Evidence Code. This copy need not be delivered in a sealed envelope.

(d) Unless the parties, and if the records are those of a consumer as defined in Section 1985.3 or 1985.6, the consumer, stipulate to an earlier date, the custodian of the records shall not deliver to the deposition officer the records that are the subject of the deposition subpoena prior to the date and time specified in the deposition subpoena. The following legend shall appear in boldface type on the deposition subpoena immediately following the date and time specified for production: “Do not release the requested records to the deposition officer prior to the date and time stated above.”

(e) This section does not apply if the subpoena directs the deponent to make the records available for inspection or copying by the subpoenaing party’s attorney or a representative of that attorney at the witness’ business address under subdivision (e) of Section 1560 of the Evidence Code.

(f) The provisions of Section 1562 of the Evidence Code concerning the admissibility of the affidavit of the custodian or other qualified person apply to a deposition subpoena served under this article.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2020.440

Promptly on or after the deposition date and after the receipt or the making of a copy of business records under this article, the deposition officer shall provide that copy to the party at whose instance the deposition subpoena was served, and a copy of those records to any other party to the action who then or subsequently, within a period of six months following the settlement of the case, notifies the deposition officer that the party desires to purchase a copy of those records.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 5 - Subpoena Commanding Both Production of Business Records and Attendance and Testimony of the Deponent

2020.510

(a) A deposition subpoena that commands the attendance and the testimony of the deponent, as well as the production of business records, documents, electronically stored information, and tangible things, shall:

(1) Comply with the requirements of Section 2020.310.

(2) Designate the business records, documents, electronically stored information, and tangible things to be produced either by specifically describing each individual item or by reasonably particularizing each category of item.

(3) Specify any testing or sampling that is being sought.

(4) Specify the form in which any electronically stored information is to be produced, if a particular form is desired.

(b) A deposition subpoena under subdivision (a) need not be accompanied by an affidavit or declaration showing good cause for the production of the documents and things designated.

(c) If, as described in Section 1985.3, the person to whom the deposition subpoena is directed is a witness, and the business records described in the deposition subpoena are personal records pertaining to a consumer, the service of the deposition subpoena shall be accompanied either by a copy of the proof of service of the notice to the consumer described in subdivision (e) of Section 1985.3, or by the consumer’s written authorization to release personal records described in paragraph (2) of subdivision (c) of Section 1985.3.

(d) If, as described in Section 1985.6, the person to whom the deposition subpoena is directed is a witness and the business records described in the deposition subpoena are employment records pertaining to an employee, the service of the deposition subpoena shall be accompanied either by a copy of the proof of service of the notice to the employee described in subdivision (e) of Section 1985.6, or by the employee’s written authorization to release personal records described in paragraph (2) of subdivision (c) of Section 1985.6.

(Amended by Stats. 2012, Ch. 72, Sec. 18. Effective January 1, 2013.)









CHAPTER 7 - Sanctions

2023.010

Misuses of the discovery process include, but are not limited to, the following:

(a) Persisting, over objection and without substantial justification, in an attempt to obtain information or materials that are outside the scope of permissible discovery.

(b) Using a discovery method in a manner that does not comply with its specified procedures.

(c) Employing a discovery method in a manner or to an extent that causes unwarranted annoyance, embarrassment, or oppression, or undue burden and expense.

(d) Failing to respond or to submit to an authorized method of discovery.

(e) Making, without substantial justification, an unmeritorious objection to discovery.

(f) Making an evasive response to discovery.

(g) Disobeying a court order to provide discovery.

(h) Making or opposing, unsuccessfully and without substantial justification, a motion to compel or to limit discovery.

(i) Failing to confer in person, by telephone, or by letter with an opposing party or attorney in a reasonable and good faith attempt to resolve informally any dispute concerning discovery, if the section governing a particular discovery motion requires the filing of a declaration stating facts showing that an attempt at informal resolution has been made.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2023.020

Notwithstanding the outcome of the particular discovery motion, the court shall impose a monetary sanction ordering that any party or attorney who fails to confer as required pay the reasonable expenses, including attorney’s fees, incurred by anyone as a result of that conduct.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2023.030

To the extent authorized by the chapter governing any particular discovery method or any other provision of this title, the court, after notice to any affected party, person, or attorney, and after opportunity for hearing, may impose the following sanctions against anyone engaging in conduct that is a misuse of the discovery process:

(a) The court may impose a monetary sanction ordering that one engaging in the misuse of the discovery process, or any attorney advising that conduct, or both pay the reasonable expenses, including attorney’s fees, incurred by anyone as a result of that conduct. The court may also impose this sanction on one unsuccessfully asserting that another has engaged in the misuse of the discovery process, or on any attorney who advised that assertion, or on both. If a monetary sanction is authorized by any provision of this title, the court shall impose that sanction unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(b) The court may impose an issue sanction ordering that designated facts shall be taken as established in the action in accordance with the claim of the party adversely affected by the misuse of the discovery process. The court may also impose an issue sanction by an order prohibiting any party engaging in the misuse of the discovery process from supporting or opposing designated claims or defenses.

(c) The court may impose an evidence sanction by an order prohibiting any party engaging in the misuse of the discovery process from introducing designated matters in evidence.

(d) The court may impose a terminating sanction by one of the following orders:

(1) An order striking out the pleadings or parts of the pleadings of any party engaging in the misuse of the discovery process.

(2) An order staying further proceedings by that party until an order for discovery is obeyed.

(3) An order dismissing the action, or any part of the action, of that party.

(4) An order rendering a judgment by default against that party.

(e) The court may impose a contempt sanction by an order treating the misuse of the discovery process as a contempt of court.

(f) (1) Notwithstanding subdivision (a), or any other section of this title, absent exceptional circumstances, the court shall not impose sanctions on a party or any attorney of a party for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2012, Ch. 72, Sec. 19. Effective January 1, 2013.)



2023.040

A request for a sanction shall, in the notice of motion, identify every person, party, and attorney against whom the sanction is sought, and specify the type of sanction sought. The notice of motion shall be supported by a memorandum of points and authorities, and accompanied by a declaration setting forth facts supporting the amount of any monetary sanction sought.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






CHAPTER 8 - Time for Completion of Discovery

2024.010

As used in this chapter, discovery is considered completed on the day a response is due or on the day a deposition begins.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2024.020

(a) Except as otherwise provided in this chapter, any party shall be entitled as a matter of right to complete discovery proceedings on or before the 30th day, and to have motions concerning discovery heard on or before the 15th day, before the date initially set for the trial of the action.

(b) Except as provided in Section 2024.050, a continuance or postponement of the trial date does not operate to reopen discovery proceedings.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2024.030

Any party shall be entitled as a matter of right to complete discovery proceedings pertaining to a witness identified under Chapter 18 (commencing with Section 2034.010) on or before the 15th day, and to have motions concerning that discovery heard on or before the 10th day, before the date initially set for the trial of the action.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2024.040

(a) The time limit on completing discovery in an action to be arbitrated under Chapter 2.5 (commencing with Section 1141.10) of Title 3 of Part 3 is subject to Judicial Council Rule. After an award in a case ordered to judicial arbitration, completion of discovery is limited by Section 1141.24.

(b) This chapter does not apply to either of the following:

(1) Summary proceedings for obtaining possession of real property governed by Chapter 4 (commencing with Section 1159) of Title 3 of Part 3. Except as provided in Sections 2024.050 and 2024.060, discovery in these proceedings shall be completed on or before the fifth day before the date set for trial.

(2) Eminent domain proceedings governed by Title 7 (commencing with Section 1230.010) of Part 3.

(Amended by Stats. 2012, Ch. 162, Sec. 17. Effective January 1, 2013.)



2024.050

(a) On motion of any party, the court may grant leave to complete discovery proceedings, or to have a motion concerning discovery heard, closer to the initial trial date, or to reopen discovery after a new trial date has been set. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) In exercising its discretion to grant or deny this motion, the court shall take into consideration any matter relevant to the leave requested, including, but not limited to, the following:

(1) The necessity and the reasons for the discovery.

(2) The diligence or lack of diligence of the party seeking the discovery or the hearing of a discovery motion, and the reasons that the discovery was not completed or that the discovery motion was not heard earlier.

(3) Any likelihood that permitting the discovery or hearing the discovery motion will prevent the case from going to trial on the date set, or otherwise interfere with the trial calendar, or result in prejudice to any other party.

(4) The length of time that has elapsed between any date previously set, and the date presently set, for the trial of the action.

(c) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to extend or to reopen discovery, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2024.060

Parties to an action may, with the consent of any party affected by it, enter into an agreement to extend the time for the completion of discovery proceedings or for the hearing of motions concerning discovery, or to reopen discovery after a new date for trial of the action has been set. This agreement may be informal, but it shall be confirmed in a writing that specifies the extended date. In no event shall this agreement require a court to grant a continuance or postponement of the trial of the action.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






CHAPTER 9 - Oral Deposition Inside California

ARTICLE 1 - General Provisions

2025.010

Any party may obtain discovery within the scope delimited by Chapter 2 (commencing with Section 2017.010) and Chapter 3 (commencing with Section 2017.710), and subject to the restrictions set forth in Chapter 5 (commencing with Section 2019.010), by taking in California the oral deposition of any person, including any party to the action. The person deposed may be a natural person, an organization such as a public or private corporation, a partnership, an association, or a governmental agency.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 2 - Deposition Notice

2025.210

Subject to Sections 2025.270 and 2025.610, an oral deposition may be taken as follows:

(a) The defendant may serve a deposition notice without leave of court at any time after that defendant has been served or has appeared in the action, whichever occurs first.

(b) The plaintiff may serve a deposition notice without leave of court on any date that is 20 days after the service of the summons on, or appearance by, any defendant. On motion with or without notice, the court, for good cause shown, may grant to a plaintiff leave to serve a deposition notice on an earlier date.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.220

(a) A party desiring to take the oral deposition of any person shall give notice in writing. The deposition notice shall state all of the following:

(1) The address where the deposition will be taken.

(2) The date of the deposition, selected under Section 2025.270, and the time it will commence.

(3) The name of each deponent, and the address and telephone number, if known, of any deponent who is not a party to the action. If the name of the deponent is not known, the deposition notice shall set forth instead a general description sufficient to identify the person or particular class to which the person belongs.

(4) The specification with reasonable particularity of any materials or category of materials, including any electronically stored information, to be produced by the deponent.

(5) Any intention by the party noticing the deposition to record the testimony by audio or video technology, in addition to recording the testimony by the stenographic method as required by Section 2025.330 and any intention to record the testimony by stenographic method through the instant visual display of the testimony. If the deposition will be conducted using instant visual display, a copy of the deposition notice shall also be given to the deposition officer. Any offer to provide the instant visual display of the testimony or to provide rough draft transcripts to any party which is accepted prior to, or offered at, the deposition shall also be made by the deposition officer at the deposition to all parties in attendance. Any party or attorney requesting the provision of the instant visual display of the testimony, or rough draft transcripts, shall pay the reasonable cost of those services, which may be no greater than the costs charged to any other party or attorney.

(6) Any intention to reserve the right to use at trial a video recording of the deposition testimony of a treating or consulting physician or of any expert witness under subdivision (d) of Section 2025.620. In this event, the operator of the video camera shall be a person who is authorized to administer an oath, and shall not be financially interested in the action or be a relative or employee of any attorney of any of the parties.

(7) The form in which any electronically stored information is to be produced, if a particular form is desired.

(b) Notwithstanding subdivision (a), where under Article 4 (commencing with Section 2020.410) only the production by a nonparty of business records for copying is desired, a copy of the deposition subpoena shall serve as the notice of deposition.

(Amended by Stats. 2012, Ch. 72, Sec. 20. Effective January 1, 2013.)



2025.230

If the deponent named is not a natural person, the deposition notice shall describe with reasonable particularity the matters on which examination is requested. In that event, the deponent shall designate and produce at the deposition those of its officers, directors, managing agents, employees, or agents who are most qualified to testify on its behalf as to those matters to the extent of any information known or reasonably available to the deponent.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.240

(a) The party who prepares a notice of deposition shall give the notice to every other party who has appeared in the action. The deposition notice, or the accompanying proof of service, shall list all the parties or attorneys for parties on whom it is served.

(b) If, as defined in subdivision (a) of Section 1985.3 or subdivision (a) of Section 1985.6, the party giving notice of the deposition is a subpoenaing party, and the deponent is a witness commanded by a deposition subpoena to produce personal records of a consumer or employment records of an employee, the subpoenaing party shall serve on that consumer or employee all of the following:

(1) A notice of the deposition.

(2) The notice of privacy rights specified in subdivision (e) of Section 1985.3 or in subdivision (e) of Section 1985.6.

(3) A copy of the deposition subpoena.

(c) If the attendance of the deponent is to be compelled by service of a deposition subpoena under Chapter 6 (commencing with Section 2020.010), an identical copy of that subpoena shall be served with the deposition notice.

(Amended by Stats. 2007, Ch. 113, Sec. 5. Effective January 1, 2008.)



2025.250

(a) Unless the court orders otherwise under Section 2025.260, the deposition of a natural person, whether or not a party to the action, shall be taken at a place that is, at the option of the party giving notice of the deposition, either within 75 miles of the deponent’s residence, or within the county where the action is pending and within 150 miles of the deponent’s residence.

(b) The deposition of an organization that is a party to the action shall be taken at a place that is, at the option of the party giving notice of the deposition, either within 75 miles of the organization’s principal executive or business office in California, or within the county where the action is pending and within 150 miles of that office.

(c) Unless the organization consents to a more distant place, the deposition of any other organization shall be taken within 75 miles of the organization’s principal executive or business office in California.

(d)  If an organization has not designated a principal executive or business office in California, the deposition shall be taken at a place that is, at the option of the party giving notice of the deposition, either within the county where the action is pending, or within 75 miles of any executive or business office in California of the organization.

(Amended by Stats. 2005, Ch. 294, Sec. 7. Effective January 1, 2006.)



2025.260

(a) A party desiring to take the deposition of a natural person who is a party to the action or an officer, director, managing agent, or employee of a party may make a motion for an order that the deponent attend for deposition at a place that is more distant than that permitted under Section 2025.250. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) In exercising its discretion to grant or deny this motion, the court shall take into consideration any factor tending to show whether the interests of justice will be served by requiring the deponent’s attendance at that more distant place, including, but not limited to, the following:

(1) Whether the moving party selected the forum.

(2) Whether the deponent will be present to testify at the trial of the action.

(3) The convenience of the deponent.

(4) The feasibility of conducting the deposition by written questions under Chapter 11 (commencing with Section 2028.010), or of using a discovery method other than a deposition.

(5) The number of depositions sought to be taken at a place more distant than that permitted under Section 2025.250.

(6) The expense to the parties of requiring the deposition to be taken within the distance permitted under Section 2025.250.

(7) The whereabouts of the deponent at the time for which the deposition is scheduled.

(c) The order may be conditioned on the advancement by the moving party of the reasonable expenses and costs to the deponent for travel to the place of deposition.

(d) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to increase the travel limits for a party deponent, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.270

(a) An oral deposition shall be scheduled for a date at least 10 days after service of the deposition notice.

(b) Notwithstanding subdivision (a), in an unlawful detainer action or other proceeding under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3, an oral deposition shall be scheduled for a date at least five days after service of the deposition notice, but not later than five days before trial.

(c) Notwithstanding subdivisions (a) and (b), if, as defined in Section 1985.3 or 1985.6, the party giving notice of the deposition is a subpoenaing party, and the deponent is a witness commanded by a deposition subpoena to produce personal records of a consumer or employment records of an employee, the deposition shall be scheduled for a date at least 20 days after issuance of that subpoena.

(d) On motion or ex parte application of any party or deponent, for good cause shown, the court may shorten or extend the time for scheduling a deposition, or may stay its taking until the determination of a motion for a protective order under Section 2025.420.

(Amended by Stats. 2007, Ch. 113, Sec. 6. Effective January 1, 2008.)



2025.280

(a) The service of a deposition notice under Section 2025.240 is effective to require any deponent who is a party to the action or an officer, director, managing agent, or employee of a party to attend and to testify, as well as to produce any document, electronically stored information, or tangible thing for inspection and copying.

(b) The attendance and testimony of any other deponent, as well as the production by the deponent of any document, electronically stored information, or tangible thing for inspection and copying, requires the service on the deponent of a deposition subpoena under Chapter 6 (commencing with Section 2020.010).

(Amended by Stats. 2012, Ch. 72, Sec. 21. Effective January 1, 2013.)



2025.290

(a) Except as provided in subdivision (b), or by any court order, including a case management order, a deposition examination of the witness by all counsel, other than the witness’ counsel of record, shall be limited to seven hours of total testimony. The court shall allow additional time, beyond any limits imposed by this section, if needed to fairly examine the deponent or if the deponent, another person, or any other circumstance impedes or delays the examination.

(b) This section shall not apply under any of the following circumstances:

(1) If the parties have stipulated that this section will not apply to a specific deposition or to the entire proceeding.

(2) To any deposition of a witness designated as an expert pursuant to Sections 2034.210 to 2034.310, inclusive.

(3) To any case designated as complex by the court pursuant to Rule 3.400 of the California Rules of Court, unless a licensed physician attests in a declaration served on the parties that the deponent suffers from an illness or condition that raises substantial medical doubt of survival of the deponent beyond six months, in which case the deposition examination of the witness by all counsel, other than the witness’ counsel of record, shall be limited to two days of no more than seven hours of total testimony each day, or 14 hours of total testimony.

(4) To any case brought by an employee or applicant for employment against an employer for acts or omissions arising out of or relating to the employment relationship.

(5) To any deposition of a person who is designated as the most qualified person to be deposed under Section 2025.230.

(6) To any party who appeared in the action after the deposition has concluded, in which case the new party may notice another deposition subject to the requirements of this section.

(c) It is the intent of the Legislature that any exclusions made by this section shall not be construed to create any presumption or any substantive change to existing law relating to the appropriate time limit for depositions falling within the exclusion. Nothing in this section shall be construed to affect the existing right of any party to move for a protective order or the court’s discretion to make any order that justice requires to limit a deposition in order to protect any party, deponent, or other natural person or organization from unwarranted annoyance, embarrassment, oppression, undue burden, or expense.

(Added by Stats. 2012, Ch. 346, Sec. 1. Effective January 1, 2013.)






ARTICLE 3 - Conduct of Deposition

2025.310

(a) A person may take, and any person other than the deponent may attend, a deposition by telephone or other remote electronic means.

(b) The court may expressly provide that a nonparty deponent may appear at the deposition by telephone if it finds there is good cause and no prejudice to any party. A party deponent shall appear at the deposition in person and be in the presence of the deposition officer.

(c) The procedures to implement this section shall be established by court order in the specific action or proceeding or by the California Rules of Court.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.320

Except as provided in Section 2020.420, the deposition shall be conducted under the supervision of an officer who is authorized to administer an oath and is subject to all of the following requirements:

(a) The officer shall not be financially interested in the action and shall not be a relative or employee of any attorney of the parties, or of any of the parties.

(b) Services and products offered or provided by the deposition officer or the entity providing the services of the deposition officer to any party or to any party’s attorney or third party who is financing all or part of the action shall be offered to all parties or their attorneys attending the deposition. No service or product may be offered or provided by the deposition officer or by the entity providing the services of the deposition officer to any party or any party’s attorney or third party who is financing all or part of the action unless the service or product is offered or provided to all parties or their attorneys attending the deposition. All services and products offered or provided shall be made available at the same time to all parties or their attorneys.

(c) The deposition officer or the entity providing the services of the deposition officer shall not provide to any party or any party’s attorney or third party who is financing all or part of the action any service or product consisting of the deposition officer’s notations or comments regarding the demeanor of any witness, attorney, or party present at the deposition. The deposition officer or entity providing the services of the deposition officer shall not collect any personal identifying information about the witness as a service or product to be provided to any party or third party who is financing all or part of the action.

(d) Upon the request of any party or any party’s attorney attending a deposition, any party or any party’s attorney attending the deposition shall enter in the record of the deposition all services and products made available to that party or party’s attorney or third party who is financing all or part of the action by the deposition officer or by the entity providing the services of the deposition officer. A party in the action who is not represented by an attorney shall be informed by the noticing party or the party’s attorney that the unrepresented party may request this statement.

(e) Any objection to the qualifications of the deposition officer is waived unless made before the deposition begins or as soon thereafter as the ground for that objection becomes known or could be discovered by reasonable diligence.

(f) Violation of this section by any person may result in a civil penalty of up to five thousand dollars ($5,000) imposed by a court of competent jurisdiction.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.330

(a) The deposition officer shall put the deponent under oath or affirmation.

(b) Unless the parties agree or the court orders otherwise, the testimony, as well as any stated objections, shall be taken stenographically. If taken stenographically, it shall be by a person certified pursuant to Article 3 (commencing with Section 8020) of Chapter 13 of Division 3 of the Business and Professions Code.

(c) The party noticing the deposition may also record the testimony by audio or video technology if the notice of deposition stated an intention also to record the testimony by either of those methods, or if all the parties agree that the testimony may also be recorded by either of those methods. Any other party, at that party’s expense, may make an audio or video record of the deposition, provided that the other party promptly, and in no event less than three calendar days before the date for which the deposition is scheduled, serves a written notice of this intention to make an audio or video record of the deposition testimony on the party or attorney who noticed the deposition, on all other parties or attorneys on whom the deposition notice was served under Section 2025.240, and on any deponent whose attendance is being compelled by a deposition subpoena under Chapter 6 (commencing with Section 2020.010). If this notice is given three calendar days before the deposition date, it shall be made by personal service under Section 1011.

(d) Examination and cross-examination of the deponent shall proceed as permitted at trial under the provisions of the Evidence Code.

(e) In lieu of participating in the oral examination, parties may transmit written questions in a sealed envelope to the party taking the deposition for delivery to the deposition officer, who shall unseal the envelope and propound them to the deponent after the oral examination has been completed.

(Amended by Stats. 2005, Ch. 294, Sec. 8. Effective January 1, 2006.)



2025.340

If a deposition is being recorded by means of audio or video technology by, or at the direction of, any party, the following procedure shall be observed:

(a) The area used for recording the deponent’s oral testimony shall be suitably large, adequately lighted, and reasonably quiet.

(b) The operator of the recording equipment shall be competent to set up, operate, and monitor the equipment in the manner prescribed in this section. Except as provided in subdivision (c), the operator may be an employee of the attorney taking the deposition unless the operator is also the deposition officer.

(c) If a video recording of deposition testimony is to be used under subdivision (d) of Section 2025.620, the operator of the recording equipment shall be a person who is authorized to administer an oath, and shall not be financially interested in the action or be a relative or employee of any attorney of any of the parties, unless all parties attending the deposition agree on the record to waive these qualifications and restrictions.

(d) Services and products offered or provided by the deposition officer or the entity providing the services of the deposition officer to any party or to any party’s attorney or third party who is financing all or part of the action shall be offered or provided to all parties or their attorneys attending the deposition. No service or product may be offered or provided by the deposition officer or by the entity providing the services of the deposition officer to any party or any party’s attorney or third party who is financing all or part of the action unless the service or product is offered or provided to all parties or their attorneys attending the deposition. All services and products offered or provided shall be made available at the same time to all parties or their attorneys.

(e) The deposition officer or the entity providing the services of the deposition officer shall not provide to any party or any other person or entity any service or product consisting of the deposition officer’s notations or comments regarding the demeanor of any witness, attorney, or party present at the deposition. The deposition officer or the entity providing the services of the deposition officer shall not collect any personal identifying information about the witness as a service or product to be provided to any party or third party who is financing all or part of the action.

(f) Upon the request of any party or any party’s attorney attending a deposition, any party or any party’s attorney attending the deposition shall enter in the record of the deposition all services and products made available to that party or party’s attorney or third party who is financing all or part of the action by the deposition officer or by the entity providing the services of the deposition officer. A party in the action who is not represented by an attorney shall be informed by the noticing party that the unrepresented party may request this statement.

(g) The operator shall not distort the appearance or the demeanor of participants in the deposition by the use of camera or sound recording techniques.

(h) The deposition shall begin with an oral or written statement on camera or on the audio recording that includes the operator’s name and business address, the name and business address of the operator’s employer, the date, time, and place of the deposition, the caption of the case, the name of the deponent, a specification of the party on whose behalf the deposition is being taken, and any stipulations by the parties.

(i) Counsel for the parties shall identify themselves on camera or on the audio recording.

(j) The oath shall be administered to the deponent on camera or on the audio recording.

(k) If the length of a deposition requires the use of more than one unit of tape or electronic storage, the end of each unit and the beginning of each succeeding unit shall be announced on camera or on the audio recording.

(l) At the conclusion of a deposition, a statement shall be made on camera or on the audio recording that the deposition is ended and shall set forth any stipulations made by counsel concerning the custody of the audio or video recording and the exhibits, or concerning other pertinent matters.

(m) A party intending to offer an audio or video recording of a deposition in evidence under Section 2025.620 shall notify the court and all parties in writing of that intent and of the parts of the deposition to be offered. That notice shall be given within sufficient time for objections to be made and ruled on by the judge to whom the case is assigned for trial or hearing, and for any editing of the recording. Objections to all or part of the deposition shall be made in writing. The court may permit further designations of testimony and objections as justice may require. With respect to those portions of an audio or video record of deposition testimony that are not designated by any party or that are ruled to be objectionable, the court may order that the party offering the recording of the deposition at the trial or hearing suppress those portions, or that an edited version of the deposition recording be prepared for use at the trial or hearing. The original audio or video record of the deposition shall be preserved unaltered. If no stenographic record of the deposition testimony has previously been made, the party offering an audio or video recording of that testimony under Section 2025.620 shall accompany that offer with a stenographic transcript prepared from that recording.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 4 - Objections, Sanctions, Protective Orders, Motions to Compel, and Suspension of Depositions

2025.410

(a) Any party served with a deposition notice that does not comply with Article 2 (commencing with Section 2025.210) waives any error or irregularity unless that party promptly serves a written objection specifying that error or irregularity at least three calendar days prior to the date for which the deposition is scheduled, on the party seeking to take the deposition and any other attorney or party on whom the deposition notice was served.

(b) If an objection is made three calendar days before the deposition date, the objecting party shall make personal service of that objection pursuant to Section 1011 on the party who gave notice of the deposition. Any deposition taken after the service of a written objection shall not be used against the objecting party under Section 2025.620 if the party did not attend the deposition and if the court determines that the objection was a valid one.

(c) In addition to serving this written objection, a party may also move for an order staying the taking of the deposition and quashing the deposition notice. This motion shall be accompanied by a meet and confer declaration under Section 2016.040. The taking of the deposition is stayed pending the determination of this motion.

(d) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to quash a deposition notice, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(e) (1) Notwithstanding subdivision (d), absent exceptional circumstances, the court shall not impose sanctions on any party, person, or attorney for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2012, Ch. 72, Sec. 22. Effective January 1, 2013.)



2025.420

(a) Before, during, or after a deposition, any party, any deponent, or any other affected natural person or organization may promptly move for a protective order. The motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) The court, for good cause shown, may make any order that justice requires to protect any party, deponent, or other natural person or organization from unwarranted annoyance, embarrassment, or oppression, or undue burden and expense. This protective order may include, but is not limited to, one or more of the following directions:

(1) That the deposition not be taken at all.

(2) That the deposition be taken at a different time.

(3) That a video recording of the deposition testimony of a treating or consulting physician or of any expert witness, intended for possible use at trial under subdivision (d) of Section 2025.620, be postponed until the moving party has had an adequate opportunity to prepare, by discovery deposition of the deponent, or other means, for cross-examination.

(4) That the deposition be taken at a place other than that specified in the deposition notice, if it is within a distance permitted by Sections 2025.250 and 2025.260.

(5) That the deposition be taken only on certain specified terms and conditions.

(6) That the deponent’s testimony be taken by written, instead of oral, examination.

(7) That the method of discovery be interrogatories to a party instead of an oral deposition.

(8) That the testimony be recorded in a manner different from that specified in the deposition notice.

(9) That certain matters not be inquired into.

(10) That the scope of the examination be limited to certain matters.

(11) That all or certain of the writings or tangible things designated in the deposition notice not be produced, inspected, copied, tested, or sampled, or that conditions be set for the production of electronically stored information designated in the deposition notice.

(12) That designated persons, other than the parties to the action and their officers and counsel, be excluded from attending the deposition.

(13) That a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only to specified persons or only in a specified way.

(14) That the parties simultaneously file specified documents enclosed in sealed envelopes to be opened as directed by the court.

(15) That the deposition be sealed and thereafter opened only on order of the court.

(16) That examination of the deponent be terminated. If an order terminates the examination, the deposition shall not thereafter be resumed, except on order of the court.

(c) The party, deponent, or any other affected natural person or organization that seeks a protective order regarding the production, inspection, copying, testing, or sampling of electronically stored information on the basis that the information is from a source that is not reasonably accessible because of undue burden or expense shall bear the burden of demonstrating that the information is from a source that is not reasonably accessible because of undue burden or expense.

(d) If the party or affected person from whom discovery of electronically stored information is sought establishes that the information is from a source that is not reasonably accessible because of undue burden or expense, the court may nonetheless order discovery if the demanding party shows good cause, subject to any limitations imposed under subdivision (f).

(e) If the court finds good cause for the production of electronically stored information from a source that is not reasonably accessible, the court may set conditions for the discovery of the electronically stored information, including allocation of the expense of discovery.

(f) The court shall limit the frequency or extent of discovery of electronically stored information, even from a source that is reasonably accessible, if the court determines that any of the following conditions exist:

(1) It is possible to obtain the information from some other source that is more convenient, less burdensome, or less expensive.

(2) The discovery sought is unreasonably cumulative or duplicative.

(3) The party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought.

(4) The likely burden or expense of the proposed discovery outweighs the likely benefit, taking into account the amount in controversy, the resources of the parties, the importance of the issues in the litigation, and the importance of the requested discovery in resolving the issues.

(g) If the motion for a protective order is denied in whole or in part, the court may order that the deponent provide or permit the discovery against which protection was sought on those terms and conditions that are just.

(h) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion for a protective order, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(i) (1) Notwithstanding subdivision (h), absent exceptional circumstances, the court shall not impose sanctions on any party, deponent, or other affected natural person or organization or any of their attorneys for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2)  This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2012, Ch. 72, Sec. 23. Effective January 1, 2013.)



2025.430

If the party giving notice of a deposition fails to attend or proceed with it, the court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against that party, or the attorney for that party, or both, and in favor of any party attending in person or by attorney, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.440

(a) If a deponent does not appear for a deposition because the party giving notice of the deposition failed to serve a required deposition subpoena, the court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against that party, or the attorney for that party, or both, in favor of any other party who, in person or by attorney, attended at the time and place specified in the deposition notice in the expectation that the deponent’s testimony would be taken, unless the court finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(b) If a deponent on whom a deposition subpoena has been served fails to attend a deposition or refuses to be sworn as a witness, the court may impose on the deponent the sanctions described in Section 2020.240.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.450

(a) If, after service of a deposition notice, a party to the action or an officer, director, managing agent, or employee of a party, or a person designated by an organization that is a party under Section 2025.230, without having served a valid objection under Section 2025.410, fails to appear for examination, or to proceed with it, or to produce for inspection any document, electronically stored information, or tangible thing described in the deposition notice, the party giving the notice may move for an order compelling the deponent’s attendance and testimony, and the production for inspection of any document, electronically stored information, or tangible thing described in the deposition notice.

(b) A motion under subdivision (a) shall comply with both of the following:

(1) The motion shall set forth specific facts showing good cause justifying the production for inspection of any document, electronically stored information, or tangible thing described in the deposition notice.

(2) The motion shall be accompanied by a meet and confer declaration under Section 2016.040, or, when the deponent fails to attend the deposition and produce the documents, electronically stored information, or things described in the deposition notice, by a declaration stating that the petitioner has contacted the deponent to inquire about the nonappearance.

(c) In a motion under subdivision (a) relating to the production of electronically stored information, the party or party-affiliated deponent objecting to or opposing the production, inspection, copying, testing, or sampling of electronically stored information on the basis that the information is from a source that is not reasonably accessible because of the undue burden or expense shall bear the burden of demonstrating that the information is from a source that is not reasonably accessible because of undue burden or expense.

(d) If the party or party-affiliated deponent from whom discovery of electronically stored information is sought establishes that the information is from a source that is not reasonably accessible because of the undue burden or expense, the court may nonetheless order discovery if the demanding party shows good cause, subject to any limitations imposed under subdivision (f).

(e) If the court finds good cause for the production of electronically stored information from a source that is not reasonably accessible, the court may set conditions for the discovery of the electronically stored information, including allocation of the expense of discovery.

(f) The court shall limit the frequency or extent of discovery of electronically stored information, even from a source that is reasonably accessible, if the court determines that any of the following conditions exists:

(1) It is possible to obtain the information from some other source that is more convenient, less burdensome, or less expensive.

(2) The discovery sought is unreasonably cumulative or duplicative.

(3) The party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought.

(4) The likely burden or expense of the proposed discovery outweighs the likely benefit, taking into account the amount in controversy, the resources of the parties, the importance of the issues in the litigation, and the importance of the requested discovery in resolving the issues.

(g) (1) If a motion under subdivision (a) is granted, the court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) in favor of the party who noticed the deposition and against the deponent or the party with whom the deponent is affiliated, unless the court finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(2) On motion of any other party who, in person or by attorney, attended at the time and place specified in the deposition notice in the expectation that the deponent’s testimony would be taken, the court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) in favor of that party and against the deponent or the party with whom the deponent is affiliated, unless the court finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(h) If that party or party-affiliated deponent then fails to obey an order compelling attendance, testimony, and production, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010) against that party deponent or against the party with whom the deponent is affiliated. In lieu of, or in addition to, this sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against that deponent or against the party with whom that party deponent is affiliated, and in favor of any party who, in person or by attorney, attended in the expectation that the deponent’s testimony would be taken pursuant to that order.

(i) (1) Notwithstanding subdivisions (g) and (h), absent exceptional circumstances, the court shall not impose sanctions on a party or any attorney of a party for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2012, Ch. 72, Sec. 24. Effective January 1, 2013.)



2025.460

(a) The protection of information from discovery on the ground that it is privileged or that it is a protected work product under Chapter 4 (commencing with Section 2018.010) is waived unless a specific objection to its disclosure is timely made during the deposition.

(b) Errors and irregularities of any kind occurring at the oral examination that might be cured if promptly presented are waived unless a specific objection to them is timely made during the deposition. These errors and irregularities include, but are not limited to, those relating to the manner of taking the deposition, to the oath or affirmation administered, to the conduct of a party, attorney, deponent, or deposition officer, or to the form of any question or answer. Unless the objecting party demands that the taking of the deposition be suspended to permit a motion for a protective order under Sections 2025.420 and 2025.470, the deposition shall proceed subject to the objection.

(c) Objections to the competency of the deponent, or to the relevancy, materiality, or admissibility at trial of the testimony or of the materials produced are unnecessary and are not waived by failure to make them before or during the deposition.

(d) If a deponent objects to the production of electronically stored information on the grounds that it is from a source that is not reasonably accessible because of undue burden or expense and that the deponent will not search the source in the absence of an agreement with the deposing party or court order, the deponent shall identify in its objection the types or categories of sources of electronically stored information that it asserts are not reasonably accessible. By objecting and identifying information of a type or category of source or sources that are not reasonably accessible, the deponent preserves any objections it may have relating to that electronically stored information.

(e) If a deponent fails to answer any question or to produce any document, electronically stored information, or tangible thing under the deponent’s control that is specified in the deposition notice or a deposition subpoena, the party seeking that answer or production may adjourn the deposition or complete the examination on other matters without waiving the right at a later time to move for an order compelling that answer or production under Section 2025.480.

(f) Notwithstanding subdivision (a), if a deponent notifies the party that took a deposition that electronically stored information produced pursuant to the deposition notice or subpoena is subject to a claim of privilege or of protection as attorney work product, as described in Section 2031.285, the provisions of Section 2031.285 shall apply.

(Amended by Stats. 2012, Ch. 72, Sec. 25. Effective January 1, 2013.)



2025.470

The deposition officer may not suspend the taking of testimony without the stipulation of all parties present unless any party attending the deposition, including the deponent, demands that the deposition officer suspend taking the testimony to enable that party or deponent to move for a protective order under Section 2025.420 on the ground that the examination is being conducted in bad faith or in a manner that unreasonably annoys, embarrasses, or oppresses that deponent or party.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.480

(a) If a deponent fails to answer any question or to produce any document, electronically stored information, or tangible thing under the deponent’s control that is specified in the deposition notice or a deposition subpoena, the party seeking discovery may move the court for an order compelling that answer or production.

(b) This motion shall be made no later than 60 days after the completion of the record of the deposition, and shall be accompanied by a meet and confer declaration under Section 2016.040.

(c) Notice of this motion shall be given to all parties and to the deponent either orally at the examination, or by subsequent service in writing. If the notice of the motion is given orally, the deposition officer shall direct the deponent to attend a session of the court at the time specified in the notice.

(d) In a motion under subdivision (a) relating to the production of electronically stored information, the deponent objecting to or opposing the production, inspection, copying, testing, or sampling of electronically stored information on the basis that the information is from a source that is not reasonably accessible because of the undue burden or expense shall bear the burden of demonstrating that the information is from a source that is not reasonably accessible because of undue burden or expense.

(e) If the deponent from whom discovery of electronically stored information is sought establishes that the information is from a source that is not reasonably accessible because of the undue burden or expense, the court may nonetheless order discovery if the deposing party shows good cause, subject to any limitations imposed under subdivision (g).

(f) If the court finds good cause for the production of electronically stored information from a source that is not reasonably accessible, the court may set conditions for the discovery of the electronically stored information, including allocation of the expense of discovery.

(g) The court shall limit the frequency or extent of discovery of electronically stored information, even from a source that is reasonably accessible, if the court determines that any of the following conditions exists:

(1) It is possible to obtain the information from some other source that is more convenient, less burdensome, or less expensive.

(2) The discovery sought is unreasonably cumulative or duplicative.

(3) The party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought.

(4) The likely burden or expense of the proposed discovery outweighs the likely benefit, taking into account the amount in controversy, the resources of the parties, the importance of the issues in the litigation, and the importance of the requested discovery in resolving the issues.

(h) Not less than five days prior to the hearing on this motion, the moving party shall lodge with the court a certified copy of any parts of the stenographic transcript of the deposition that are relevant to the motion. If a deposition is recorded by audio or video technology, the moving party is required to lodge a certified copy of a transcript of any parts of the deposition that are relevant to the motion.

(i) If the court determines that the answer or production sought is subject to discovery, it shall order that the answer be given or the production be made on the resumption of the deposition.

(j) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel an answer or production, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(k) If a deponent fails to obey an order entered under this section, the failure may be considered a contempt of court. In addition, if the disobedient deponent is a party to the action or an officer, director, managing agent, or employee of a party, the court may make those orders that are just against the disobedient party, or against the party with whom the disobedient deponent is affiliated, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of or in addition to this sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against that party deponent or against any party with whom the deponent is affiliated.

(l) (1) Notwithstanding subdivisions (j) and (k), absent exceptional circumstances, the court shall not impose sanctions on a deponent or any attorney of a deponent for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2012, Ch. 72, Sec. 26. Effective January 1, 2013.)






ARTICLE 5 - Transcript or Recording

2025.510

(a) Unless the parties agree otherwise, the testimony at a deposition recorded by stenographic means shall be transcribed.

(b)  The party noticing the deposition shall bear the cost of the transcription, unless the court, on motion and for good cause shown, orders that the cost be borne or shared by another party.

(c) Notwithstanding subdivision (b) of Section 2025.320, any other party or the deponent, at the expense of that party or deponent, may obtain a copy of the transcript.

(d) If the deposition officer receives a request from a party for an original or a copy of the deposition transcript, or any portion thereof, and the full or partial transcript will be available to that party prior to the time the original or copy would be available to any other party, the deposition officer shall immediately notify all other parties attending the deposition of the request, and shall, upon request by any party other than the party making the original request, make that copy of the full or partial deposition transcript available to all parties at the same time.

(e) Stenographic notes of depositions shall be retained by the reporter for a period of not less than eight years from the date of the deposition, where no transcript is produced, and not less than one year from the date on which the transcript is produced. The notes may be either on paper or electronic media, as long as it allows for satisfactory production of a transcript at any time during the periods specified.

(f) At the request of any other party to the action, including a party who did not attend the taking of the deposition testimony, any party who records or causes the recording of that testimony by means of audio or video technology shall promptly do both of the following:

(1) Permit that other party to hear the audio recording or to view the video recording.

(2) Furnish a copy of the audio or video recording to that other party on receipt of payment of the reasonable cost of making that copy of the recording.

(g) If the testimony at the deposition is recorded both stenographically and by audio or video technology, the stenographic transcript shall be the official record of that testimony for the purpose of the trial and any subsequent hearing or appeal.

(h) (1) The requesting attorney or party appearing in propria persona shall timely pay the deposition officer or the entity providing the services of the deposition officer for the transcription or copy of the transcription described in subdivision (b) or (c), and any other deposition product or service that is requested either orally or in writing.

(2) This subdivision shall apply unless responsibility for the payment is otherwise provided by law or unless the deposition officer or entity is notified in writing at the time the services or products are requested that the party or another identified person will be responsible for payment.

(3) This subdivision does not prohibit or supersede an agreement between an attorney and a party allocating responsibility for the payment of deposition costs to the party.

(4) Nothing in the case of Serrano v. Stefan Merli Plastering Co., Inc. (2008) 162 Cal.App.4th 1014 shall be construed to alter the standards by which a court acquires personal jurisdiction over a nonparty to an action.

(5) The requesting attorney or party appearing in propria persona, upon the written request of a deposition officer who has obtained a final judgment for payment of services provided pursuant to this subdivision, shall provide to the deposition officer an address that can be used to effectuate service for the purpose of Section 708.110 in the manner specified in Section 415.10.

(i) For purposes of this section, “deposition product or service” means any product or service provided in connection with a deposition that qualifies as shorthand reporting, as described in Section 8017 of the Business and Professions Code, and any product or service derived from that shorthand reporting.

(Amended by Stats. 2014, Ch. 913, Sec. 12. Effective January 1, 2015.)



2025.520

(a) If the deposition testimony is stenographically recorded, the deposition officer shall send written notice to the deponent and to all parties attending the deposition when the original transcript of the testimony for each session of the deposition is available for reading, correcting, and signing, unless the deponent and the attending parties agree on the record that the reading, correcting, and signing of the transcript of the testimony will be waived or that the reading, correcting, and signing of a transcript of the testimony will take place after the entire deposition has been concluded or at some other specific time.

(b) For 30 days following each notice under subdivision (a), unless the attending parties and the deponent agree on the record or otherwise in writing to a longer or shorter time period, the deponent may change the form or the substance of the answer to a question, and may either approve the transcript of the deposition by signing it, or refuse to approve the transcript by not signing it.

(c) Alternatively, within this same period, the deponent may change the form or the substance of the answer to any question and may approve or refuse to approve the transcript by means of a letter to the deposition officer signed by the deponent which is mailed by certified or registered mail with return receipt requested. A copy of that letter shall be sent by first-class mail to all parties attending the deposition.

(d) For good cause shown, the court may shorten the 30-day period for making changes, approving, or refusing to approve the transcript.

(e) The deposition officer shall indicate on the original of the transcript, if the deponent has not already done so at the office of the deposition officer, any action taken by the deponent and indicate on the original of the transcript, the deponent’s approval of, or failure or refusal to approve, the transcript. The deposition officer shall also notify in writing the parties attending the deposition of any changes which the deponent timely made in person.

(f) If the deponent fails or refuses to approve the transcript within the allotted period, the deposition shall be given the same effect as though it had been approved, subject to any changes timely made by the deponent.

(g) Notwithstanding subdivision (f), on a seasonable motion to suppress the deposition, accompanied by a meet and confer declaration under Section 2016.040, the court may determine that the reasons given for the failure or refusal to approve the transcript require rejection of the deposition in whole or in part.

(h) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to suppress a deposition under this section, unless the court finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.530

(a) If there is no stenographic transcription of the deposition, the deposition officer shall send written notice to the deponent and to all parties attending the deposition that the audio or video recording made by, or at the direction of, any party, is available for review, unless the deponent and all these parties agree on the record to waive the hearing or viewing of the audio or video recording of the testimony.

(b) For 30 days following a notice under subdivision (a), the deponent, either in person or by signed letter to the deposition officer, may change the substance of the answer to any question.

(c) The deposition officer shall set forth in a writing to accompany the recording any changes made by the deponent, as well as either the deponent’s signature identifying the deposition as the deponent’s own, or a statement of the deponent’s failure to supply the signature, or to contact the officer within the period prescribed by subdivision (b).

(d) When a deponent fails to contact the officer within the period prescribed by subdivision (b), or expressly refuses by a signature to identify the deposition as the deponent’s own, the deposition shall be given the same effect as though signed.

(e) Notwithstanding subdivision (d), on a reasonable motion to suppress the deposition, accompanied by a meet and confer declaration under Section 2016.040, the court may determine that the reasons given for the refusal to sign require rejection of the deposition in whole or in part.

(f) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to suppress a deposition under this section, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.540

(a) The deposition officer shall certify on the transcript of the deposition, or in a writing accompanying an audio or video record of deposition testimony, as described in Section 2025.530, that the deponent was duly sworn and that the transcript or recording is a true record of the testimony given.

(b) When prepared as a rough draft transcript, the transcript of the deposition may not be certified and may not be used, cited, or transcribed as the certified transcript of the deposition proceedings. The rough draft transcript may not be cited or used in any way or at any time to rebut or contradict the certified transcript of deposition proceedings as provided by the deposition officer.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.550

(a) The certified transcript of a deposition shall not be filed with the court. Instead, the deposition officer shall securely seal that transcript in an envelope or package endorsed with the title of the action and marked: “Deposition of (here insert name of deponent),” and shall promptly transmit it to the attorney for the party who noticed the deposition. This attorney shall store it under conditions that will protect it against loss, destruction, or tampering.

(b) The attorney to whom the transcript of a deposition is transmitted shall retain custody of it until six months after final disposition of the action. At that time, the transcript may be destroyed, unless the court, on motion of any party and for good cause shown, orders that the transcript be preserved for a longer period.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.560

(a) An audio or video recording of deposition testimony made by, or at the direction of, any party, including a certified recording made by an operator qualified under subdivisions (b) to (f), inclusive, of Section 2025.340, shall not be filed with the court. Instead, the operator shall retain custody of that recording and shall store it under conditions that will protect it against loss, destruction, or tampering, and preserve as far as practicable the quality of the recording and the integrity of the testimony and images it contains.

(b) At the request of any party to the action, including a party who did not attend the taking of the deposition testimony, or at the request of the deponent, that operator shall promptly do both of the following:

(1) Permit the one making the request to hear or to view the recording on receipt of payment of a reasonable charge for providing the facilities for hearing or viewing the recording.

(2) Furnish a copy of the audio or video recording to the one making the request on receipt of payment of the reasonable cost of making that copy of the recording.

(c) The attorney or operator who has custody of an audio or video recording of deposition testimony made by, or at the direction of, any party, shall retain custody of it until six months after final disposition of the action. At that time, the audio or video recording may be destroyed or erased, unless the court, on motion of any party and for good cause shown, orders that the recording be preserved for a longer period.

(Amended by Stats. 2009, Ch. 88, Sec. 18. Effective January 1, 2010.)



2025.570

(a) Notwithstanding subdivision (b) of Section 2025.320, unless the court issues an order to the contrary, a copy of the transcript of the deposition testimony made by, or at the direction of, any party, or an audio or video recording of the deposition testimony, if still in the possession of the deposition officer, shall be made available by the deposition officer to any person requesting a copy, on payment of a reasonable charge set by the deposition officer.

(b) If a copy is requested from the deposition officer, the deposition officer shall mail a notice to all parties attending the deposition and to the deponent at the deponent’s last known address advising them of all of the following:

(1) The copy is being sought.

(2) The name of the person requesting the copy.

(3) The right to seek a protective order under Section 2025.420.

(c) If a protective order is not served on the deposition officer within 30 days of the mailing of the notice, the deposition officer shall make the copy available to the person requesting the copy.

(d) This section shall apply only to recorded testimony taken at depositions occurring on or after January 1, 1998.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 6 - Post-Deposition Procedures

2025.610

(a) Once any party has taken the deposition of any natural person, including that of a party to the action, neither the party who gave, nor any other party who has been served with a deposition notice pursuant to Section 2025.240 may take a subsequent deposition of that deponent.

(b) Notwithstanding subdivision (a), for good cause shown, the court may grant leave to take a subsequent deposition, and the parties, with the consent of any deponent who is not a party, may stipulate that a subsequent deposition be taken.

(c) This section does not preclude taking one subsequent deposition of a natural person who has previously been examined under either or both of the following circumstances:

(1) The person was examined as a result of that person’s designation to testify on behalf of an organization under Section 2025.230.

(2) The person was examined pursuant to a court order under Section 485.230, for the limited purpose of discovering pursuant to Section 485.230 the identity, location, and value of property in which the deponent has an interest.

(d) This section does not authorize the taking of more than one subsequent deposition for the limited purpose of Section 485.230.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2025.620

At the trial or any other hearing in the action, any part or all of a deposition may be used against any party who was present or represented at the taking of the deposition, or who had due notice of the deposition and did not serve a valid objection under Section 2025.410, so far as admissible under the rules of evidence applied as though the deponent were then present and testifying as a witness, in accordance with the following provisions:

(a) Any party may use a deposition for the purpose of contradicting or impeaching the testimony of the deponent as a witness, or for any other purpose permitted by the Evidence Code.

(b) An adverse party may use for any purpose, a deposition of a party to the action, or of anyone who at the time of taking the deposition was an officer, director, managing agent, employee, agent, or designee under Section 2025.230 of a party. It is not ground for objection to the use of a deposition of a party under this subdivision by an adverse party that the deponent is available to testify, has testified, or will testify at the trial or other hearing.

(c) Any party may use for any purpose the deposition of any person or organization, including that of any party to the action, if the court finds any of the following:

(1) The deponent resides more than 150 miles from the place of the trial or other hearing.

(2) The deponent, without the procurement or wrongdoing of the proponent of the deposition for the purpose of preventing testimony in open court, is any of the following:

(A) Exempted or precluded on the ground of privilege from testifying concerning the matter to which the deponent’s testimony is relevant.

(B) Disqualified from testifying.

(C) Dead or unable to attend or testify because of existing physical or mental illness or infirmity.

(D) Absent from the trial or other hearing and the court is unable to compel the deponent’s attendance by its process.

(E) Absent from the trial or other hearing and the proponent of the deposition has exercised reasonable diligence but has been unable to procure the deponent’s attendance by the court’s process.

(3) Exceptional circumstances exist that make it desirable to allow the use of any deposition in the interests of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court.

(d) Any party may use a video recording of the deposition testimony of a treating or consulting physician or of any expert witness even though the deponent is available to testify if the deposition notice under Section 2025.220 reserved the right to use the deposition at trial, and if that party has complied with subdivision (m) of Section 2025.340.

(e) Subject to the requirements of this chapter, a party may offer in evidence all or any part of a deposition, and if the party introduces only part of the deposition, any other party may introduce any other parts that are relevant to the parts introduced.

(f) Substitution of parties does not affect the right to use depositions previously taken.

(g) When an action has been brought in any court of the United States or of any state, and another action involving the same subject matter is subsequently brought between the same parties or their representatives or successors in interest, all depositions lawfully taken and duly filed in the initial action may be used in the subsequent action as if originally taken in that subsequent action. A deposition previously taken may also be used as permitted by the Evidence Code.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)









CHAPTER 10 - Oral Deposition Outside California

2026.010

(a) Any party may obtain discovery by taking an oral deposition, as described in Section 2025.010, in another state of the United States, or in a territory or an insular possession subject to its jurisdiction. Except as modified in this section, the procedures for taking oral depositions in California set forth in Chapter 9 (commencing with Section 2025.010) apply to an oral deposition taken in another state of the United States, or in a territory or an insular possession subject to its jurisdiction.

(b) If a deponent is a party to the action or an officer, director, managing agent, or employee of a party, the service of the deposition notice is effective to compel that deponent to attend and to testify, as well as to produce any document, electronically stored information, or tangible thing for inspection, copying, testing, or sampling. The deposition notice shall specify a place in the state, territory, or insular possession of the United States that is within 75 miles of the residence or a business office of a deponent.

(c) If the deponent is not a party to the action or an officer, director, managing agent, or employee of a party, a party serving a deposition notice under this section shall use any process and procedures required and available under the laws of the state, territory, or insular possession where the deposition is to be taken to compel the deponent to attend and to testify, as well as to produce any document, electronically stored information, or tangible thing for inspection, copying, testing, sampling, and any related activity.

(d) A deposition taken under this section shall be conducted in either of the following ways:

(1) Under the supervision of a person who is authorized to administer oaths by the laws of the United States or those of the place where the examination is to be held, and who is not otherwise disqualified under Section 2025.320 and subdivisions (b) to (f), inclusive, of Section 2025.340.

(2) Before a person appointed by the court.

(e) An appointment under subdivision (d) is effective to authorize that person to administer oaths and to take testimony.

(f) On request, the clerk of the court shall issue a commission authorizing the deposition in another state or place. The commission shall request that process issue in the place where the examination is to be held, requiring attendance and enforcing the obligations of the deponents to produce documents and electronically stored information and answer questions. The commission shall be issued by the clerk to any party in any action pending in its venue without a noticed motion or court order. The commission may contain terms that are required by the foreign jurisdiction to initiate the process. If a court order is required by the foreign jurisdiction, an order for a commission may be obtained by ex parte application.

(Amended by Stats. 2012, Ch. 72, Sec. 27. Effective January 1, 2013.)



2027.010

(a) Any party may obtain discovery by taking an oral deposition, as described in Section 2025.010, in a foreign nation. Except as modified in this section, the procedures for taking oral depositions in California set forth in Chapter 9 (commencing with Section 2025.010) apply to an oral deposition taken in a foreign nation.

(b) If a deponent is a party to the action or an officer, director, managing agent, or employee of a party, the service of the deposition notice is effective to compel the deponent to attend and to testify, as well as to produce any document, electronically stored information, or tangible thing for inspection, copying, testing, or sampling.

(c) If a deponent is not a party to the action or an officer, director, managing agent or employee of a party, a party serving a deposition notice under this section shall use any process and procedures required and available under the laws of the foreign nation where the deposition is to be taken to compel the deponent to attend and to testify, as well as to produce any document, electronically stored information, or tangible thing for inspection, copying, testing, sampling, and any related activity.

(d) A deposition taken under this section shall be conducted under the supervision of any of the following:

(1) A person who is authorized to administer oaths or their equivalent by the laws of the United States or of the foreign nation, and who is not otherwise disqualified under Section 2025.320 and subdivisions (b) to (f), inclusive, of Section 2025.340.

(2) A person or officer appointed by commission or under letters rogatory.

(3) Any person agreed to by all the parties.

(e) On motion of the party seeking to take an oral deposition in a foreign nation, the court in which the action is pending shall issue a commission, letters rogatory, or a letter of request, if it determines that one is necessary or convenient. The commission, letters rogatory, or letter of request may include any terms and directions that are just and appropriate. The deposition officer may be designated by name or by descriptive title in the deposition notice and in the commission. Letters rogatory or a letter of request may be addressed: “To the Appropriate Judicial Authority in [name of foreign nation].”

(Amended by Stats. 2012, Ch. 72, Sec. 28. Effective January 1, 2013.)






CHAPTER 11 - Deposition by Written Questions

2028.010

Any party may obtain discovery by taking a deposition by written questions instead of by oral examination. Except as modified in this chapter, the procedures for taking oral depositions set forth in Chapters 9 (commencing with Section 2025.010) and 10 (commencing with Section 2026.010) apply to written depositions.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2028.020

The notice of a written deposition shall comply with Sections 2025.220 and 2025.230, and with subdivision (c) of Section 2020.240, except as follows:

(a) The name or descriptive title, as well as the address, of the deposition officer shall be stated.

(b) The date, time, and place for commencement of the deposition may be left to future determination by the deposition officer.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2028.030

(a) The questions to be propounded to the deponent by direct examination shall accompany the notice of a written deposition.

(b) Within 30 days after the deposition notice and questions are served, a party shall serve any cross questions on all other parties entitled to notice of the deposition.

(c) Within 15 days after being served with cross questions, a party shall serve any redirect questions on all other parties entitled to notice of the deposition.

(d) Within 15 days after being served with redirect questions, a party shall serve any recross questions on all other parties entitled to notice of the deposition.

(e) The court may, for good cause shown, extend or shorten the time periods for the interchange of cross, redirect, and recross questions.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2028.040

(a) A party who objects to the form of any question shall serve a specific objection to that question on all parties entitled to notice of the deposition within 15 days after service of the question. A party who fails to timely serve an objection to the form of a question waives it.

(b) The objecting party shall promptly move the court to sustain the objection. This motion shall be accompanied by a meet and confer declaration under Section 2016.040. Unless the court has sustained that objection, the deposition officer shall propound to the deponent that question subject to that objection as to its form.

(c) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to sustain an objection, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2028.050

(a) A party who objects to any question on the ground that it calls for information that is privileged or is protected work product under Chapter 4 (commencing with Section 2018.010) shall serve a specific objection to that question on all parties entitled to notice of the deposition within 15 days after service of the question. A party who fails to timely serve that objection waives it.

(b) The party propounding any question to which an objection is made on those grounds may then move the court for an order overruling that objection. This motion shall be accompanied by a meet and confer declaration under Section 2016.040. The deposition officer shall not propound to the deponent any question to which a written objection on those grounds has been served unless the court has overruled that objection.

(c) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to overrule an objection, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2028.060

(a) The party taking a written deposition may forward to the deponent a copy of the questions on direct examination for study prior to the deposition.

(b) No party or attorney shall permit the deponent to preview the form or the substance of any cross, redirect, or recross questions.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2028.070

In addition to any appropriate order listed in Section 2025.420, the court may order any of the following:

(a) That the deponent’s testimony be taken by oral, instead of written, examination.

(b) That one or more of the parties receiving notice of the written deposition be permitted to attend in person or by attorney and to propound questions to the deponent by oral examination.

(c) That objections under Sections 2028.040 and 2028.050 be sustained or overruled.

(d) That the deposition be taken before an officer other than the one named or described in the deposition notice.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2028.080

The party taking a written deposition shall deliver to the officer designated in the deposition notice a copy of that notice and of all questions served under Section 2028.030. The deposition officer shall proceed promptly to propound the questions and to take and record the testimony of the deponent in response to the questions.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






CHAPTER 12 - Discovery in Action Pending Outside California

ARTICLE 1 - Interstate and International Depositions and Discovery Act

2029.100

This article may be cited as the Interstate and International Depositions and Discovery Act.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.200

In this article:

(a) “Foreign jurisdiction” means either of the following:

(1) A state other than this state.

(2) A foreign nation.

(b) “Foreign subpoena” means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(c) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(d) “State” means a state of the United States, the District of Columbia, Puerto Rico, the Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(e) “Subpoena” means a document, however denominated, issued under authority of a court of record requiring a person to do any of the following:

(1) Attend and give testimony at a deposition.

(2) Produce and permit inspection, copying, testing, or sampling of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person.

(3) Permit inspection of premises under the control of the person.

(Amended by Stats. 2012, Ch. 72, Sec. 29. Effective January 1, 2013.)



2029.300

(a) To request issuance of a subpoena under this section, a party shall submit the original or a true and correct copy of a foreign subpoena to the clerk of the superior court in the county in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under this section does not constitute making an appearance in the courts of this state.

(b) In addition to submitting a foreign subpoena under subdivision (a), a party seeking discovery shall do both of the following:

(1) Submit an application requesting that the superior court issue a subpoena with the same terms as the foreign subpoena. The application shall be on a form prescribed by the Judicial Council pursuant to Section 2029.390. No civil case cover sheet is required.

(2) Pay the fee specified in Section 70626 of the Government Code.

(c) When a party submits a foreign subpoena to the clerk of the superior court in accordance with subdivision (a), and satisfies the requirements of subdivision (b), the clerk shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

(d) A subpoena issued under this section shall satisfy all of the following conditions:

(1) It shall incorporate the terms used in the foreign subpoena.

(2) It shall contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(3) It shall bear the caption and case number of the out-of-state case to which it relates.

(4) It shall state the name of the court that issues it.

(5) It shall be on a form prescribed by the Judicial Council pursuant to Section 2029.390.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.350

(a) Notwithstanding Sections 1986 and 2029.300, if a party to a proceeding pending in a foreign jurisdiction retains an attorney licensed to practice in this state, who is an active member of the State Bar, and that attorney receives the original or a true and correct copy of a foreign subpoena, the attorney may issue a subpoena under this article.

(b) A subpoena issued under this section shall satisfy all of the following conditions:

(1) It shall incorporate the terms used in the foreign subpoena.

(2) It shall contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(3) It shall bear the caption and case number of the out-of-state case to which it relates.

(4) It shall state the name of the superior court of the county in which the discovery is to be conducted.

(5) It shall be on a form prescribed by the Judicial Council pursuant to Section 2029.390.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.390

On or before January 1, 2010, the Judicial Council shall do all of the following:

(a) Prepare an application form to be used for purposes of Section 2029.300.

(b) Prepare one or more new subpoena forms that include clear instructions for use in issuance of a subpoena under Section 2029.300 or 2029.350. Alternatively, the Judicial Council may modify one or more existing subpoena forms to include clear instructions for use in issuance of a subpoena under Section 2029.300 or 2029.350.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.400

A subpoena issued under this article shall be personally served in compliance with the law of this state, including, without limitation, Section 1985.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.500

Titles 3 (commencing with Section 1985) and 4 (commencing with Section 2016.010) of Part 4, and any other law or court rule of this state governing a deposition, a production of documents or other tangible items, or an inspection of premises, including any law or court rule governing payment of court costs or sanctions, apply to discovery under this article.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.600

(a) If a dispute arises relating to discovery under this article, any request for a protective order or to enforce, quash, or modify a subpoena, or for other relief may be filed in the superior court in the county in which discovery is to be conducted and, if so filed, shall comply with the applicable rules or statutes of this state.

(b) A request for relief pursuant to this section shall be referred to as a petition notwithstanding any statute under which a request for the same relief would be referred to as a motion or by another term if it was brought in a proceeding pending in this state.

(c) A petition for relief pursuant to this section shall be accompanied by a civil case cover sheet.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.610

(a) On filing a petition under Section 2029.600, a petitioner who is a party to the out-of-state proceeding shall pay a first appearance fee as specified in Section 70611 of the Government Code. A petitioner who is not a party to the out-of-state proceeding shall pay the fee specified in subdivision (c) of Section 70626 of the Government Code.

(b) The court in which the petition is filed shall assign it a case number.

(c) On responding to a petition under Section 2029.600, a party to the out-of-state proceeding shall pay a first appearance fee as specified in Section 70612 of the Government Code. A person who is not a party to the out-of-state proceeding may file a response without paying a fee.

(d) Any petition, response, or other document filed under this section shall satisfy all of the following conditions:

(1) It shall bear the caption and case number of the out-of-state case to which it relates.

(2) The first page shall state the name of the court in which the document is filed.

(3) The first page shall state the case number assigned by the court under subdivision (b).

(4) The first page shall state whether or not the person filing the document is a party to the out-of-state case.

(Amended by Stats. 2011, Ch. 308, Sec. 4. Effective January 1, 2012.)



2029.620

(a) If a petition has been filed under Section 2029.600 and another dispute later arises relating to discovery being conducted in the same county for purposes of the same out-of-state proceeding, the deponent or other disputant may file a petition for appropriate relief in the same superior court as the previous petition.

(b) The first page of the petition shall clearly indicate that it is not the first petition filed in that court that relates to the out-of-state case.

(c) (1) If the petitioner in the new dispute is a party to the out-of-state case who previously paid a first appearance fee under this article, the petitioner shall pay a motion fee as specified in subdivision (a) of Section 70617 of the Government Code. If the petitioner in the new dispute is a party to the out-of-state case but has not previously paid a first appearance fee under this article, the petitioner shall pay a first appearance fee as specified in Section 70611 of the Government Code.

(2) If the petitioner in the new dispute is not a party to the out-of-state case, the petitioner shall pay the fee specified in subdivision (c) of Section 70626 of the Government Code, unless the petitioner previously paid that fee. If the petitioner previously paid the fee specified in subdivision (c) of Section 70626 of the Government Code, the petitioner shall pay a motion fee as specified in subdivision (a) of Section 70617 of the Government Code.

(d) If a person responding to the new petition is not a party to the out-of-state case, or is a party who previously paid a first appearance fee under this article, that person does not have to pay a fee for responding. If a person responding to the new petition is a party to the out-of-state case but has not previously paid a first appearance fee under this article, that person shall pay a first appearance fee as specified in Section 70612 of the Government Code.

(e) Any petition, response, or other document filed under this section shall satisfy all of the following conditions:

(1) It shall bear the caption and case number of the out-of-state case to which it relates.

(2) The first page shall state the name of the court in which the document is filed.

(3) The first page shall state the same case number that the court assigned to the first petition relating to the out-of-state case.

(4) The first page shall state whether or not the person filing the document is a party to the out-of-state case.

(f) A petition for relief pursuant to this section shall be accompanied by a civil case cover sheet.

(Amended by Stats. 2011, Ch. 308, Sec. 5. Effective January 1, 2012.)



2029.630

A petition under Section 2029.600 or Section 2029.620 is subject to the requirements of Section 1005 relating to notice and to filing and service of papers.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.640

If a party to a proceeding pending in a foreign jurisdiction seeks discovery from a witness in this state by properly issued notice or by agreement, it is not necessary for that party to obtain a subpoena under this article to be able to seek relief under Section 2029.600 or 2029.620. The deponent or any other party may also seek relief under Section 2029.600 or 2029.620 in those circumstances, regardless of whether the deponent was subpoenaed under this article.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.650

(a) If a superior court issues an order granting, denying, or otherwise resolving a petition under Section 2029.600 or 2029.620, a person aggrieved by the order may petition the appropriate court of appeal for an extraordinary writ. No order or other action of a court under this article is appealable in this state.

(b) Pending its decision on the writ petition, the court of appeal may stay the order of the superior court, the discovery that is the subject of that order, or both.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.700

(a) Sections 2029.100, 2029.200, 2029.300, 2029.400, 2029.500, 2029.600, 2029.800, 2029.900, and this section, collectively, constitute and may be referred to as the “California version of the Uniform Interstate Depositions and Discovery Act.”

(b) In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.800

This article applies to requests for discovery in cases pending on or after the operative date of this section.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)



2029.900

Section 2029.390 is operative on January 1, 2009. The remainder of this article is operative on January 1, 2010.

(Added by Stats. 2008, Ch. 231, Sec. 3. Effective January 1, 2009.)









CHAPTER 13 - Written Interrogatories

ARTICLE 1 - Propounding Interrogatories

2030.010

(a) Any party may obtain discovery within the scope delimited by Chapters 2 (commencing with Section 2017.010) and 3 (commencing with Section 2017.710), and subject to the restrictions set forth in Chapter 5 (commencing with Section 2019.010), by propounding to any other party to the action written interrogatories to be answered under oath.

(b) An interrogatory may relate to whether another party is making a certain contention, or to the facts, witnesses, and writings on which a contention is based. An interrogatory is not objectionable because an answer to it involves an opinion or contention that relates to fact or the application of law to fact, or would be based on information obtained or legal theories developed in anticipation of litigation or in preparation for trial.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.020

(a) A defendant may propound interrogatories to a party to the action without leave of court at any time.

(b) A plaintiff may propound interrogatories to a party without leave of court at any time that is 10 days after the service of the summons on, or appearance by, that party, whichever occurs first.

(c) Notwithstanding subdivision (b), in an unlawful detainer action or other proceeding under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3, a plaintiff may propound interrogatories to a party without leave of court at any time that is five days after service of the summons on, or appearance by, that party, whichever occurs first.

(d) Notwithstanding subdivisions (b) and (c), on motion with or without notice, the court, for good cause shown, may grant leave to a plaintiff to propound interrogatories at an earlier time.

(Amended by Stats. 2007, Ch. 113, Sec. 7. Effective January 1, 2008.)



2030.030

(a) A party may propound to another party either or both of the following:

(1) Thirty-five specially prepared interrogatories that are relevant to the subject matter of the pending action.

(2) Any additional number of official form interrogatories, as described in Chapter 17 (commencing with Section 2033.710), that are relevant to the subject matter of the pending action.

(b) Except as provided in Section 2030.070, no party shall, as a matter of right, propound to any other party more than 35 specially prepared interrogatories. If the initial set of interrogatories does not exhaust this limit, the balance may be propounded in subsequent sets.

(c) Unless a declaration as described in Section 2030.050 has been made, a party need only respond to the first 35 specially prepared interrogatories served, if that party states an objection to the balance, under Section 2030.240, on the ground that the limit has been exceeded.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.040

(a) Subject to the right of the responding party to seek a protective order under Section 2030.090, any party who attaches a supporting declaration as described in Section 2030.050 may propound a greater number of specially prepared interrogatories to another party if this greater number is warranted because of any of the following:

(1) The complexity or the quantity of the existing and potential issues in the particular case.

(2) The financial burden on a party entailed in conducting the discovery by oral deposition.

(3) The expedience of using this method of discovery to provide to the responding party the opportunity to conduct an inquiry, investigation, or search of files or records to supply the information sought.

(b) If the responding party seeks a protective order on the ground that the number of specially prepared interrogatories is unwarranted, the propounding party shall have the burden of justifying the number of these interrogatories.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.050

Any party who is propounding or has propounded more than 35 specially prepared interrogatories to any other party shall attach to each set of those interrogatories a declaration containing substantially the following:

DECLARATION FOR ADDITIONAL DISCOVERY

I, __________, declare:

1. I am (a party to this action or proceeding appearing in propria persona) (presently the attorney for __________, a party to this action or proceeding).

2. I am propounding to __________ the attached set of interrogatories.

3. This set of interrogatories will cause the total number of specially prepared interrogatories propounded to the party to whom they are directed to exceed the number of specially prepared interrogatories permitted by Section 2030.030 of the Code of Civil Procedure.

4. I have previously propounded a total of __________ interrogatories to this party, of which __________ interrogatories were not official form interrogatories.

5. This set of interrogatories contains a total of __________ specially prepared interrogatories.

6. I am familiar with the issues and the previous discovery conducted by all of the parties in the case.

7. I have personally examined each of the questions in this set of interrogatories.

8. This number of questions is warranted under Section 2030.040 of the Code of Civil Procedure because __________. (Here state each factor described in Section 2030.040 that is relied on, as well as the reasons why any factor relied on is applicable to the instant lawsuit.)

9. None of the questions in this set of interrogatories is being propounded for any improper purpose, such as to harass the party, or the attorney for the party, to whom it is directed, or to cause unnecessary delay or needless increase in the cost of litigation.

I declare under penalty of perjury under the laws of California that the foregoing is true and correct, and that this declaration was executed on __________.

_____ (Signature) _____

Attorney for

(Amended by Stats. 2005, Ch. 22, Sec. 22. Effective January 1, 2006.)



2030.060

(a) A party propounding interrogatories shall number each set of interrogatories consecutively.

(b) In the first paragraph immediately below the title of the case, there shall appear the identity of the propounding party, the set number, and the identity of the responding party.

(c) Each interrogatory in a set shall be separately set forth and identified by number or letter.

(d) Each interrogatory shall be full and complete in and of itself. No preface or instruction shall be included with a set of interrogatories unless it has been approved under Chapter 17 (commencing with Section 2033.710).

(e) Any term specially defined in a set of interrogatories shall be typed with all letters capitalized wherever that term appears.

(f) No specially prepared interrogatory shall contain subparts, or a compound, conjunctive, or disjunctive question.

(g) An interrogatory may not be made a continuing one so as to impose on the party responding to it a duty to supplement an answer to it that was initially correct and complete with later acquired information.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.070

(a) In addition to the number of interrogatories permitted by Sections 2030.030 and 2030.040, a party may propound a supplemental interrogatory to elicit any later acquired information bearing on all answers previously made by any party in response to interrogatories.

(b) A party may propound a supplemental interrogatory twice before the initial setting of a trial date, and, subject to the time limits on discovery proceedings and motions provided in Chapter 8 (commencing with Section 2024.010), once after the initial setting of a trial date.

(c) Notwithstanding subdivisions (a) and (b), on motion, for good cause shown, the court may grant leave to a party to propound an additional number of supplemental interrogatories.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.080

(a) The party propounding interrogatories shall serve a copy of them on the party to whom the interrogatories are directed.

(b) The propounding party shall also serve a copy of the interrogatories on all other parties who have appeared in the action. On motion, with or without notice, the court may relieve the party from this requirement on its determination that service on all other parties would be unduly expensive or burdensome.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.090

(a) When interrogatories have been propounded, the responding party, and any other party or affected natural person or organization may promptly move for a protective order. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) The court, for good cause shown, may make any order that justice requires to protect any party or other natural person or organization from unwarranted annoyance, embarrassment, or oppression, or undue burden and expense. This protective order may include, but is not limited to, one or more of the following directions:

(1) That the set of interrogatories, or particular interrogatories in the set, need not be answered.

(2) That, contrary to the representations made in a declaration submitted under Section 2030.050, the number of specially prepared interrogatories is unwarranted.

(3) That the time specified in Section 2030.260 to respond to the set of interrogatories, or to particular interrogatories in the set, be extended.

(4) That the response be made only on specified terms and conditions.

(5) That the method of discovery be an oral deposition instead of interrogatories to a party.

(6) That a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a certain way.

(7) That some or all of the answers to interrogatories be sealed and thereafter opened only on order of the court.

(c) If the motion for a protective order is denied in whole or in part, the court may order that the party provide or permit the discovery against which protection was sought on terms and conditions that are just.

(d) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion for a protective order under this section, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 2 - Response to Interrogatories

2030.210

(a) The party to whom interrogatories have been propounded shall respond in writing under oath separately to each interrogatory by any of the following:

(1) An answer containing the information sought to be discovered.

(2) An exercise of the party’s option to produce writings.

(3) An objection to the particular interrogatory.

(b) In the first paragraph of the response immediately below the title of the case, there shall appear the identity of the responding party, the set number, and the identity of the propounding party.

(c) Each answer, exercise of option, or objection in the response shall bear the same identifying number or letter and be in the same sequence as the corresponding interrogatory, but the text of that interrogatory need not be repeated.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.220

(a) Each answer in a response to interrogatories shall be as complete and straightforward as the information reasonably available to the responding party permits.

(b) If an interrogatory cannot be answered completely, it shall be answered to the extent possible.

(c) If the responding party does not have personal knowledge sufficient to respond fully to an interrogatory, that party shall so state, but shall make a reasonable and good faith effort to obtain the information by inquiry to other natural persons or organizations, except where the information is equally available to the propounding party.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.230

If the answer to an interrogatory would necessitate the preparation or the making of a compilation, abstract, audit, or summary of or from the documents of the party to whom the interrogatory is directed, and if the burden or expense of preparing or making it would be substantially the same for the party propounding the interrogatory as for the responding party, it is a sufficient answer to that interrogatory to refer to this section and to specify the writings from which the answer may be derived or ascertained. This specification shall be in sufficient detail to permit the propounding party to locate and to identify, as readily as the responding party can, the documents from which the answer may be ascertained. The responding party shall then afford to the propounding party a reasonable opportunity to examine, audit, or inspect these documents and to make copies, compilations, abstracts, or summaries of them.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.240

(a) If only a part of an interrogatory is objectionable, the remainder of the interrogatory shall be answered.

(b) If an objection is made to an interrogatory or to a part of an interrogatory, the specific ground for the objection shall be set forth clearly in the response. If an objection is based on a claim of privilege, the particular privilege invoked shall be clearly stated. If an objection is based on a claim that the information sought is protected work product under Chapter 4 (commencing with Section 2018.010), that claim shall be expressly asserted.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.250

(a) The party to whom the interrogatories are directed shall sign the response under oath unless the response contains only objections.

(b) If that party is a public or private corporation, or a partnership, association, or governmental agency, one of its officers or agents shall sign the response under oath on behalf of that party. If the officer or agent signing the response on behalf of that party is an attorney acting in that capacity for the party, that party waives any lawyer-client privilege and any protection for work product under Chapter 4 (commencing with Section 2018.010) during any subsequent discovery from that attorney concerning the identity of the sources of the information contained in the response.

(c) The attorney for the responding party shall sign any responses that contain an objection.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.260

(a) Within 30 days after service of interrogatories, the party to whom the interrogatories are propounded shall serve the original of the response to them on the propounding party, unless on motion of the propounding party the court has shortened the time for response, or unless on motion of the responding party the court has extended the time for response.

(b) Notwithstanding subdivision (a), in an unlawful detainer action or other proceeding under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3, the party to whom the interrogatories are propounded shall have five days from the date of service to respond, unless on motion of the propounding party the court has shortened the time for response, or unless on motion of the responding party the court has extended the time for response.

(c) The party to whom the interrogatories are propounded shall also serve a copy of the response on all other parties who have appeared in the action. On motion, with or without notice, the court may relieve the party from this requirement on its determination that service on all other parties would be unduly expensive or burdensome.

(Amended by Stats. 2007, Ch. 113, Sec. 8. Effective January 1, 2008.)



2030.270

(a) The party propounding interrogatories and the responding party may agree to extend the time for service of a response to a set of interrogatories, or to particular interrogatories in a set, to a date beyond that provided in Section 2030.260.

(b) This agreement may be informal, but it shall be confirmed in a writing that specifies the extended date for service of a response.

(c) Unless this agreement expressly states otherwise, it is effective to preserve to the responding party the right to respond to any interrogatory to which the agreement applies in any manner specified in Sections 2030.210, 2030.220, 2030.230, and 2030.240.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.280

(a) The interrogatories and the response thereto shall not be filed with the court.

(b) The propounding party shall retain both the original of the interrogatories, with the original proof of service affixed to them, and the original of the sworn response until six months after final disposition of the action. At that time, both originals may be destroyed, unless the court on motion of any party and for good cause shown orders that the originals be preserved for a longer period.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.290

If a party to whom interrogatories are directed fails to serve a timely response, the following rules apply:

(a) The party to whom the interrogatories are directed waives any right to exercise the option to produce writings under Section 2030.230, as well as any objection to the interrogatories, including one based on privilege or on the protection for work product under Chapter 4 (commencing with Section 2018.010). The court, on motion, may relieve that party from this waiver on its determination that both of the following conditions are satisfied:

(1) The party has subsequently served a response that is in substantial compliance with Sections 2030.210, 2030.220, 2030.230, and 2030.240.

(2) The party’s failure to serve a timely response was the result of mistake, inadvertence, or excusable neglect.

(b) The party propounding the interrogatories may move for an order compelling response to the interrogatories.

(c) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel a response to interrogatories, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust. If a party then fails to obey an order compelling answers, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of or in addition to that sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2030.300

(a) On receipt of a response to interrogatories, the propounding party may move for an order compelling a further response if the propounding party deems that any of the following apply:

(1) An answer to a particular interrogatory is evasive or incomplete.

(2) An exercise of the option to produce documents under Section 2030.230 is unwarranted or the required specification of those documents is inadequate.

(3) An objection to an interrogatory is without merit or too general.

(b) A motion under subdivision (a) shall be accompanied by a meet and confer declaration under Section 2016.040.

(c) Unless notice of this motion is given within 45 days of the service of the verified response, or any supplemental verified response, or on or before any specific later date to which the propounding party and the responding party have agreed in writing, the propounding party waives any right to compel a further response to the interrogatories.

(d) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel a further response to interrogatories, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(e) If a party then fails to obey an order compelling further response to interrogatories, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of, or in addition to, that sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(Amended by Stats. 2013, Ch. 18, Sec. 1. Effective January 1, 2014.)



2030.310

(a) Without leave of court, a party may serve an amended answer to any interrogatory that contains information subsequently discovered, inadvertently omitted, or mistakenly stated in the initial interrogatory. At the trial of the action, the propounding party or any other party may use the initial answer under Section 2030.410, and the responding party may then use the amended answer.

(b) The party who propounded an interrogatory to which an amended answer has been served may move for an order that the initial answer to that interrogatory be deemed binding on the responding party for the purpose of the pending action. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(c) The court shall grant a motion under subdivision (b) if it determines that all of the following conditions are satisfied:

(1) The initial failure of the responding party to answer the interrogatory correctly has substantially prejudiced the party who propounded the interrogatory.

(2) The responding party has failed to show substantial justification for the initial answer to that interrogatory.

(3) The prejudice to the propounding party cannot be cured either by a continuance to permit further discovery or by the use of the initial answer under Section 2030.410.

(d) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to deem binding an initial answer to an interrogatory, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 3 - Use of Interrogatory Answer

2030.410

At the trial or any other hearing in the action, so far as admissible under the rules of evidence, the propounding party or any party other than the responding party may use any answer or part of an answer to an interrogatory only against the responding party. It is not ground for objection to the use of an answer to an interrogatory that the responding party is available to testify, has testified, or will testify at the trial or other hearing.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)









CHAPTER 14 - Inspection, Copying, Testing, Sampling, and Production of Documents, Electronically Stored Information, Tangible Things, Land, and Other Property

ARTICLE 1 - Inspection Demand

2031.010

(a) Any party may obtain discovery within the scope delimited by Chapters 2 (commencing with Section 2017.010) and 3 (commencing with Section 2017.710), and subject to the restrictions set forth in Chapter 5 (commencing with Section 2019.010), by inspecting, copying, testing, or sampling documents, tangible things, land or other property, and electronically stored information in the possession, custody, or control of any other party to the action.

(b) A party may demand that any other party produce and permit the party making the demand, or someone acting on that party’s behalf, to inspect and to copy a document that is in the possession, custody, or control of the party on whom the demand is made.

(c) A party may demand that any other party produce and permit the party making the demand, or someone acting on that party’s behalf, to inspect and to photograph, test, or sample any tangible things that are in the possession, custody, or control of the party on whom the demand is made.

(d) A party may demand that any other party allow the party making the demand, or someone acting on that party’s behalf, to enter on any land or other property that is in the possession, custody, or control of the party on whom the demand is made, and to inspect and to measure, survey, photograph, test, or sample the land or other property, or any designated object or operation on it.

(e) A party may demand that any other party produce and permit the party making the demand, or someone acting on that party’s behalf, to inspect, copy, test, or sample electronically stored information in the possession, custody, or control of the party on whom demand is made.

(Amended by Stats. 2009, Ch. 5, Sec. 4. Effective June 29, 2009.)



2031.020

(a) A defendant may make a demand for inspection, copying, testing, or sampling without leave of court at any time.

(b) A plaintiff may make a demand for inspection, copying, testing, or sampling without leave of court at any time that is 10 days after the service of the summons on, or appearance by, the party to whom the demand is directed, whichever occurs first.

(c) Notwithstanding subdivision (b), in an unlawful detainer action or other proceeding under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3, a plaintiff may make a demand for inspection, copying, testing, or sampling without leave of court at any time that is five days after service of the summons on, or appearance by, the party to whom the demand is directed, whichever occurs first.

(d) Notwithstanding subdivisions (b) and (c), on motion with or without notice, the court, for good cause shown, may grant leave to a plaintiff to make a demand for inspection, copying, testing, or sampling at an earlier time.

(Amended by Stats. 2009, Ch. 5, Sec. 5. Effective June 29, 2009.)



2031.030

(a) (1) A party demanding inspection, copying, testing, or sampling shall number each set of demands consecutively.

(2) A party demanding inspection, copying, testing, or sampling of electronically stored information may specify the form or forms in which each type of electronically stored information is to be produced.

(b) In the first paragraph immediately below the title of the case, there shall appear the identity of the demanding party, the set number, and the identity of the responding party.

(c) Each demand in a set shall be separately set forth, identified by number or letter, and shall do all of the following:

(1) Designate the documents, tangible things, land or other property, or electronically stored information to be inspected, copied, tested, or sampled either by specifically describing each individual item or by reasonably particularizing each category of item.

(2) Specify a reasonable time for the inspection, copying, testing, or sampling that is at least 30 days after service of the demand, unless the court for good cause shown has granted leave to specify an earlier date. In an unlawful detainer action or other proceeding under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3, the demand shall specify a reasonable time for the inspection, copying, testing, or sampling that is at least five days after service of the demand, unless the court, for good cause shown, has granted leave to specify an earlier date.

(3) Specify a reasonable place for making the inspection, copying, testing, or sampling, and performing any related activity.

(4) Specify any inspection, copying, testing, sampling, or related activity that is being demanded, as well as the manner in which that activity will be performed, and whether that activity will permanently alter or destroy the item involved.

(Amended by Stats. 2009, Ch. 5, Sec. 6. Effective June 29, 2009.)



2031.040

The party making a demand for inspection, copying, testing, or sampling shall serve a copy of the demand on the party to whom it is directed and on all other parties who have appeared in the action.

(Amended by Stats. 2009, Ch. 5, Sec. 7. Effective June 29, 2009.)



2031.050

(a) In addition to the demands for inspection, copying, testing, or sampling permitted by this chapter, a party may propound a supplemental demand to inspect, copy, test, or sample any later acquired or discovered documents, tangible things, land or other property, or electronically stored information in the possession, custody, or control of the party on whom the demand is made.

(b) A party may propound a supplemental demand for inspection, copying, testing, or sampling twice before the initial setting of a trial date, and, subject to the time limits on discovery proceedings and motions provided in Chapter 8 (commencing with Section 2024.010), once after the initial setting of a trial date.

(c) Notwithstanding subdivisions (a) and (b), on motion, for good cause shown, the court may grant leave to a party to propound an additional number of supplemental demands for inspection, copying, testing, or sampling.

(Amended by Stats. 2009, Ch. 5, Sec. 8. Effective June 29, 2009.)



2031.060

(a) When an inspection, copying, testing, or sampling of documents, tangible things, places, or electronically stored information has been demanded, the party to whom the demand has been directed, and any other party or affected person, may promptly move for a protective order. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) The court, for good cause shown, may make any order that justice requires to protect any party or other person from unwarranted annoyance, embarrassment, or oppression, or undue burden and expense. This protective order may include, but is not limited to, one or more of the following directions:

(1) That all or some of the items or categories of items in the demand need not be produced or made available at all.

(2) That the time specified in Section 2030.260 to respond to the set of demands, or to a particular item or category in the set, be extended.

(3) That the place of production be other than that specified in the demand.

(4) That the inspection, copying, testing, or sampling be made only on specified terms and conditions.

(5) That a trade secret or other confidential research, development, or commercial information not be disclosed, or be disclosed only to specified persons or only in a specified way.

(6) That the items produced be sealed and thereafter opened only on order of the court.

(c) The party or affected person who seeks a protective order regarding the production, inspection, copying, testing, or sampling of electronically stored information on the basis that the information is from a source that is not reasonably accessible because of undue burden or expense shall bear the burden of demonstrating that the information is from a source that is not reasonably accessible because of undue burden or expense.

(d) If the party or affected person from whom discovery of electronically stored information is sought establishes that the information is from a source that is not reasonably accessible because of undue burden or expense, the court may nonetheless order discovery if the demanding party shows good cause, subject to any limitations imposed under subdivision (f).

(e) If the court finds good cause for the production of electronically stored information from a source that is not reasonably accessible, the court may set conditions for the discovery of the electronically stored information, including allocation of the expense of discovery.

(f) The court shall limit the frequency or extent of discovery of electronically stored information, even from a source that is reasonably accessible, if the court determines that any of the following conditions exist:

(1) It is possible to obtain the information from some other source that is more convenient, less burdensome, or less expensive.

(2) The discovery sought is unreasonably cumulative or duplicative.

(3) The party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought.

(4) The likely burden or expense of the proposed discovery outweighs the likely benefit, taking into account the amount in controversy, the resources of the parties, the importance of the issues in the litigation, and the importance of the requested discovery in resolving the issues.

(g) If the motion for a protective order is denied in whole or in part, the court may order that the party to whom the demand was directed provide or permit the discovery against which protection was sought on terms and conditions that are just.

(h) Except as provided in subdivision (i), the court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion for a protective order, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(i) (1) Notwithstanding subdivision (h), absent exceptional circumstances, the court shall not impose sanctions on a party or any attorney of a party for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2009, Ch. 5, Sec. 9. Effective June 29, 2009.)






ARTICLE 2 - Response to Inspection Demand

2031.210

(a) The party to whom a demand for inspection, copying, testing, or sampling has been directed shall respond separately to each item or category of item by any of the following:

(1) A statement that the party will comply with the particular demand for inspection, copying, testing, or sampling by the date set for the inspection, copying, testing, or sampling pursuant to paragraph (2) of subdivision (c) of Section 2031.030 and any related activities.

(2) A representation that the party lacks the ability to comply with the demand for inspection, copying, testing, or sampling of a particular item or category of item.

(3) An objection to the particular demand for inspection, copying, testing, or sampling.

(b) In the first paragraph of the response immediately below the title of the case, there shall appear the identity of the responding party, the set number, and the identity of the demanding party.

(c) Each statement of compliance, each representation, and each objection in the response shall bear the same number and be in the same sequence as the corresponding item or category in the demand, but the text of that item or category need not be repeated.

(d) If a party objects to the discovery of electronically stored information on the grounds that it is from a source that is not reasonably accessible because of undue burden or expense and that the responding party will not search the source in the absence of an agreement with the demanding party or court order, the responding party shall identify in its response the types or categories of sources of electronically stored information that it asserts are not reasonably accessible. By objecting and identifying information of a type or category of source or sources that are not reasonably accessible, the responding party preserves any objections it may have relating to that electronically stored information.

(Amended by Stats. 2009, Ch. 5, Sec. 10. Effective June 29, 2009.)



2031.220

A statement that the party to whom a demand for inspection, copying, testing, or sampling has been directed will comply with the particular demand shall state that the production, inspection, copying, testing, or sampling, and related activity demanded, will be allowed either in whole or in part, and that all documents or things in the demanded category that are in the possession, custody, or control of that party and to which no objection is being made will be included in the production.

(Amended by Stats. 2009, Ch. 5, Sec. 11. Effective June 29, 2009.)



2031.230

A representation of inability to comply with the particular demand for inspection, copying, testing, or sampling shall affirm that a diligent search and a reasonable inquiry has been made in an effort to comply with that demand. This statement shall also specify whether the inability to comply is because the particular item or category has never existed, has been destroyed, has been lost, misplaced, or stolen, or has never been, or is no longer, in the possession, custody, or control of the responding party. The statement shall set forth the name and address of any natural person or organization known or believed by that party to have possession, custody, or control of that item or category of item.

(Amended by Stats. 2009, Ch. 5, Sec. 12. Effective June 29, 2009.)



2031.240

(a) If only part of an item or category of item in a demand for inspection, copying, testing, or sampling is objectionable, the response shall contain a statement of compliance, or a representation of inability to comply with respect to the remainder of that item or category.

(b) If the responding party objects to the demand for inspection, copying, testing, or sampling of an item or category of item, the response shall do both of the following:

(1) Identify with particularity any document, tangible thing, land, or electronically stored information falling within any category of item in the demand to which an objection is being made.

(2) Set forth clearly the extent of, and the specific ground for, the objection. If an objection is based on a claim of privilege, the particular privilege invoked shall be stated. If an objection is based on a claim that the information sought is protected work product under Chapter 4 (commencing with Section 2018.010), that claim shall be expressly asserted.

(c) (1) If an objection is based on a claim of privilege or a claim that the information sought is protected work product, the response shall provide sufficient factual information for other parties to evaluate the merits of that claim, including, if necessary, a privilege log.

(2) It is the intent of the Legislature to codify the concept of a privilege log as that term is used in California case law. Nothing in this subdivision shall be construed to constitute a substantive change in case law.

(Amended by Stats. 2012, Ch. 232, Sec. 1. Effective January 1, 2013.)



2031.250

(a) The party to whom the demand for inspection, copying, testing, or sampling is directed shall sign the response under oath unless the response contains only objections.

(b) If that party is a public or private corporation or a partnership or association or governmental agency, one of its officers or agents shall sign the response under oath on behalf of that party. If the officer or agent signing the response on behalf of that party is an attorney acting in that capacity for a party, that party waives any lawyer-client privilege and any protection for work product under Chapter 4 (commencing with Section 2018.010) during any subsequent discovery from that attorney concerning the identity of the sources of the information contained in the response.

(c) The attorney for the responding party shall sign any responses that contain an objection.

(Amended by Stats. 2009, Ch. 5, Sec. 14. Effective June 29, 2009.)



2031.260

(a) Within 30 days after service of a demand for inspection, copying, testing, or sampling, the party to whom the demand is directed shall serve the original of the response to it on the party making the demand, and a copy of the response on all other parties who have appeared in the action, unless on motion of the party making the demand, the court has shortened the time for response, or unless on motion of the party to whom the demand has been directed, the court has extended the time for response.

(b) Notwithstanding subdivision (a), in an unlawful detainer action or other proceeding under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3, the party to whom a demand for inspection, copying, testing, or sampling is directed shall have at least five days from the date of service of the demand to respond, unless on motion of the party making the demand, the court has shortened the time for the response, or unless on motion of the party to whom the demand has been directed, the court has extended the time for response.

(Amended by Stats. 2009, Ch. 5, Sec. 15. Effective June 29, 2009.)



2031.270

(a) The party demanding inspection, copying, testing, or sampling and the responding party may agree to extend the date for the inspection, copying, testing, or sampling or the time for service of a response to a set of demands, or to particular items or categories of items in a set, to a date or dates beyond those provided in Sections 2031.030, 2031.210, 2031.260, and 2031.280.

(b) This agreement may be informal, but it shall be confirmed in a writing that specifies the extended date for inspection, copying, testing, or sampling, or for the service of a response.

(c) Unless this agreement expressly states otherwise, it is effective to preserve to the responding party the right to respond to any item or category of item in the demand to which the agreement applies in any manner specified in Sections 2031.210, 2031.220, 2031.230, 2031.240, and 2031.280.

(Amended by Stats. 2009, Ch. 5, Sec. 16. Effective June 29, 2009.)



2031.280

(a) Any documents produced in response to a demand for inspection, copying, testing, or sampling shall either be produced as they are kept in the usual course of business, or be organized and labeled to correspond with the categories in the demand.

(b) The documents shall be produced on the date specified in the demand pursuant to paragraph (2) of subdivision (c) of Section 2031.030, unless an objection has been made to that date. If the date for inspection has been extended pursuant to Section 2031.270, the documents shall be produced on the date agreed to pursuant to that section.

(c) If a party responding to a demand for production of electronically stored information objects to a specified form for producing the information, or if no form is specified in the demand, the responding party shall state in its response the form in which it intends to produce each type of information.

(d) Unless the parties otherwise agree or the court otherwise orders, the following shall apply:

(1) If a demand for production does not specify a form or forms for producing a type of electronically stored information, the responding party shall produce the information in the form or forms in which it is ordinarily maintained or in a form that is reasonably usable.

(2) A party need not produce the same electronically stored information in more than one form.

(e) If necessary, the responding party at the reasonable expense of the demanding party shall, through detection devices, translate any data compilations included in the demand into reasonably usable form.

(Amended by Stats. 2009, Ch. 5, Sec. 17. Effective June 29, 2009.)



2031.285

(a) If electronically stored information produced in discovery is subject to a claim of privilege or of protection as attorney work product, the party making the claim may notify any party that received the information of the claim and the basis for the claim.

(b) After being notified of a claim of privilege or of protection under subdivision (a), a party that received the information shall immediately sequester the information and either return the specified information and any copies that may exist or present the information to the court conditionally under seal for a determination of the claim.

(c) (1) Prior to the resolution of the motion brought under subdivision (d), a party shall be precluded from using or disclosing the specified information until the claim of privilege is resolved.

(2) A party who received and disclosed the information before being notified of a claim of privilege or of protection under subdivision (a) shall, after that notification, immediately take reasonable steps to retrieve the information.

(d) (1) If the receiving party contests the legitimacy of a claim of privilege or protection, he or she may seek a determination of the claim from the court by making a motion within 30 days of receiving the claim and presenting the information to the court conditionally under seal.

(2) Until the legitimacy of the claim of privilege or protection is resolved, the receiving party shall preserve the information and keep it confidential and shall be precluded from using the information in any manner.

(Added by Stats. 2009, Ch. 5, Sec. 18. Effective June 29, 2009.)



2031.290

(a) The demand for inspection, copying, testing, or sampling, and the response to it, shall not be filed with the court.

(b) The party demanding an inspection, copying, testing, or sampling shall retain both the original of the demand, with the original proof of service affixed to it, and the original of the sworn response until six months after final disposition of the action. At that time, both originals may be destroyed, unless the court, on motion of any party and for good cause shown, orders that the originals be preserved for a longer period.

(Amended by Stats. 2009, Ch. 5, Sec. 19. Effective June 29, 2009.)



2031.300

If a party to whom a demand for inspection, copying, testing, or sampling is directed fails to serve a timely response to it, the following rules shall apply:

(a) The party to whom the demand for inspection, copying, testing, or sampling is directed waives any objection to the demand, including one based on privilege or on the protection for work product under Chapter 4 (commencing with Section 2018.010). The court, on motion, may relieve that party from this waiver on its determination that both of the following conditions are satisfied:

(1) The party has subsequently served a response that is in substantial compliance with Sections 2031.210, 2031.220, 2031.230, 2031.240, and 2031.280.

(2) The party’s failure to serve a timely response was the result of mistake, inadvertence, or excusable neglect.

(b) The party making the demand may move for an order compelling response to the demand.

(c) Except as provided in subdivision (d), the court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel a response to a demand for inspection, copying, testing, or sampling, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust. If a party then fails to obey the order compelling a response, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of or in addition to this sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(d) (1) Notwithstanding subdivision (c), absent exceptional circumstances, the court shall not impose sanctions on a party or any attorney of a party for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as a result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2009, Ch. 5, Sec. 20. Effective June 29, 2009.)



2031.310

(a) On receipt of a response to a demand for inspection, copying, testing, or sampling, the demanding party may move for an order compelling further response to the demand if the demanding party deems that any of the following apply:

(1) A statement of compliance with the demand is incomplete.

(2) A representation of inability to comply is inadequate, incomplete, or evasive.

(3) An objection in the response is without merit or too general.

(b) A motion under subdivision (a) shall comply with both of the following:

(1) The motion shall set forth specific facts showing good cause justifying the discovery sought by the demand.

(2) The motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(c) Unless notice of this motion is given within 45 days of the service of the verified response, or any supplemental verified response, or on or before any specific later date to which the demanding party and the responding party have agreed in writing, the demanding party waives any right to compel a further response to the demand.

(d) In a motion under subdivision (a) relating to the production of electronically stored information, the party or affected person objecting to or opposing the production, inspection, copying, testing, or sampling of electronically stored information on the basis that the information is from a source that is not reasonably accessible because of the undue burden or expense shall bear the burden of demonstrating that the information is from a source that is not reasonably accessible because of undue burden or expense.

(e) If the party or affected person from whom discovery of electronically stored information is sought establishes that the information is from a source that is not reasonably accessible because of the undue burden or expense, the court may nonetheless order discovery if the demanding party shows good cause, subject to any limitations imposed under subdivision (g).

(f) If the court finds good cause for the production of electronically stored information from a source that is not reasonably accessible, the court may set conditions for the discovery of the electronically stored information, including allocation of the expense of discovery.

(g) The court shall limit the frequency or extent of discovery of electronically stored information, even from a source that is reasonably accessible, if the court determines that any of the following conditions exists:

(1) It is possible to obtain the information from some other source that is more convenient, less burdensome, or less expensive.

(2) The discovery sought is unreasonably cumulative or duplicative.

(3) The party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought.

(4) The likely burden or expense of the proposed discovery outweighs the likely benefit, taking into account the amount in controversy, the resources of the parties, the importance of the issues in the litigation, and the importance of the requested discovery in resolving the issues.

(h) Except as provided in subdivision (j), the court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel further response to a demand, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(i) Except as provided in subdivision (j), if a party fails to obey an order compelling further response, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of, or in addition to, that sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(j) (1) Notwithstanding subdivisions (h) and (i), absent exceptional circumstances, the court shall not impose sanctions on a party or any attorney of a party for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2013, Ch. 18, Sec. 2. Effective January 1, 2014.)



2031.320

(a) If a party filing a response to a demand for inspection, copying, testing, or sampling under Sections 2031.210, 2031.220, 2031.230, 2031.240, and 2031.280 thereafter fails to permit the inspection, copying, testing, or sampling in accordance with that party’s statement of compliance, the demanding party may move for an order compelling compliance.

(b) Except as provided in subdivision (d), the court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel compliance with a demand, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(c) Except as provided in subdivision (d), if a party then fails to obey an order compelling inspection, copying, testing, or sampling, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of or in addition to that sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(d) (1) Notwithstanding subdivisions (b) and (c), absent exceptional circumstances, the court shall not impose sanctions on a party or any attorney of a party for failure to provide electronically stored information that has been lost, damaged, altered, or overwritten as the result of the routine, good faith operation of an electronic information system.

(2) This subdivision shall not be construed to alter any obligation to preserve discoverable information.

(Amended by Stats. 2009, Ch. 5, Sec. 22. Effective June 29, 2009.)






ARTICLE 3 - Inspection and Production of Documents and Other Property in Specific Contexts

2031.510

(a) In any action, regardless of who is the moving party, where the boundary of land patented or otherwise granted by the state is in dispute, or the validity of any state patent or grant dated before 1950 is in dispute, all parties shall have the duty to disclose to all opposing parties all nonprivileged relevant written evidence then known and available, including evidence against interest, relating to the above issues.

(b) This evidence shall be disclosed within 120 days after the filing with the court of proof of service upon all named defendants. Thereafter, the parties shall have the continuing duty to make all subsequently discovered relevant and nonprivileged written evidence available to the opposing parties.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)









CHAPTER 15 - Physical or Mental Examination

ARTICLE 1 - General Provisions

2032.010

(a) Nothing in this chapter affects tests under the Uniform Act on Blood Tests to Determine Paternity (Chapter 2 (commencing with Section 7550) of Part 2 of Division 12 of the Family Code).

(b) Nothing in this chapter requires the disclosure of the identity of an expert consulted by an attorney in order to make the certification required in an action for professional negligence under Sections 411.30 and 411.35.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.020

(a) Any party may obtain discovery, subject to the restrictions set forth in Chapter 5 (commencing with Section 2019.010), by means of a physical or mental examination of (1) a party to the action, (2) an agent of any party, or (3) a natural person in the custody or under the legal control of a party, in any action in which the mental or physical condition (including the blood group) of that party or other person is in controversy in the action.

(b) A physical examination conducted under this chapter shall be performed only by a licensed physician or other appropriate licensed health care practitioner.

(c) A mental examination conducted under this chapter shall be performed only by a licensed physician, or by a licensed clinical psychologist who holds a doctoral degree in psychology and has had at least five years of postgraduate experience in the diagnosis of emotional and mental disorders.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 2 - Physical Examination of Personal Injury Plaintiff

2032.210

As used in this article, “plaintiff” includes a cross-complainant, and “defendant” includes a cross-defendant.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.220

(a) In any case in which a plaintiff is seeking recovery for personal injuries, any defendant may demand one physical examination of the plaintiff, if both of the following conditions are satisfied:

(1) The examination does not include any diagnostic test or procedure that is painful, protracted, or intrusive.

(2) The examination is conducted at a location within 75 miles of the residence of the examinee.

(b) A defendant may make a demand under this article without leave of court after that defendant has been served or has appeared in the action, whichever occurs first.

(c) A demand under subdivision (a) shall specify the time, place, manner, conditions, scope, and nature of the examination, as well as the identity and the specialty, if any, of the physician who will perform the examination.

(d) A physical examination demanded under subdivision (a) shall be scheduled for a date that is at least 30 days after service of the demand. On motion of the party demanding the examination, the court may shorten this time.

(e) The defendant shall serve a copy of the demand under subdivision (a) on the plaintiff and on all other parties who have appeared in the action.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.230

(a) The plaintiff to whom a demand for a physical examination under this article is directed shall respond to the demand by a written statement that the examinee will comply with the demand as stated, will comply with the demand as specifically modified by the plaintiff, or will refuse, for reasons specified in the response, to submit to the demanded physical examination.

(b) Within 20 days after service of the demand the plaintiff to whom the demand is directed shall serve the original of the response to it on the defendant making the demand, and a copy of the response on all other parties who have appeared in the action. On motion of the defendant making the demand, the court may shorten the time for response. On motion of the plaintiff to whom the demand is directed, the court may extend the time for response.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.240

(a) If a plaintiff to whom a demand for a physical examination under this article is directed fails to serve a timely response to it, that plaintiff waives any objection to the demand. The court, on motion, may relieve that plaintiff from this waiver on its determination that both of the following conditions are satisfied:

(1) The plaintiff has subsequently served a response that is in substantial compliance with Section 2032.230.

(2) The plaintiff’s failure to serve a timely response was the result of mistake, inadvertence, or excusable neglect.

(b) The defendant may move for an order compelling response and compliance with a demand for a physical examination.

(c) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel response and compliance with a demand for a physical examination, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(d) If a plaintiff then fails to obey the order compelling response and compliance, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of or in addition to that sanction the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.250

(a) If a defendant who has demanded a physical examination under this article, on receipt of the plaintiff’s response to that demand, deems that any modification of the demand, or any refusal to submit to the physical examination is unwarranted, that defendant may move for an order compelling compliance with the demand. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel compliance with a demand for a physical examination, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.260

(a) The demand for a physical examination under this article and the response to it shall not be filed with the court.

(b) The defendant shall retain both the original of the demand, with the original proof of service affixed to it, and the original response until six months after final disposition of the action. At that time, the original may be destroyed, unless the court, on motion of any party and for good cause shown, orders that the originals be preserved for a longer period.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 3 - Motion for Physical or Mental Examination

2032.310

(a) If any party desires to obtain discovery by a physical examination other than that described in Article 2 (commencing with Section 2032.210), or by a mental examination, the party shall obtain leave of court.

(b) A motion for an examination under subdivision (a) shall specify the time, place, manner, conditions, scope, and nature of the examination, as well as the identity and the specialty, if any, of the person or persons who will perform the examination. The motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(c) Notice of the motion shall be served on the person to be examined and on all parties who have appeared in the action.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.320

(a) The court shall grant a motion for a physical or mental examination under Section 2032.310 only for good cause shown.

(b) If a party stipulates as provided in subdivision (c), the court shall not order a mental examination of a person for whose personal injuries a recovery is being sought except on a showing of exceptional circumstances.

(c) A stipulation by a party under this subdivision shall include both of the following:

(1) A stipulation that no claim is being made for mental and emotional distress over and above that usually associated with the physical injuries claimed.

(2) A stipulation that no expert testimony regarding this usual mental and emotional distress will be presented at trial in support of the claim for damages.

(d) An order granting a physical or mental examination shall specify the person or persons who may perform the examination, as well as the time, place, manner, diagnostic tests and procedures, conditions, scope, and nature of the examination.

(e) If the place of the examination is more than 75 miles from the residence of the person to be examined, an order to submit to it shall be entered only if both of the following conditions are satisfied:

(1) The court determines that there is good cause for the travel involved.

(2) The order is conditioned on the advancement by the moving party of the reasonable expenses and costs to the examinee for travel to the place of examination.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 4 - Failure To Submit To or Produce Another for Physical or Mental Examination

2032.410

If a party is required to submit to a physical or mental examination under Articles 2 (commencing with Section 2032.210) or 3 (commencing with Section 2032.310), or under Section 2016.030, but fails to do so, the court, on motion of the party entitled to the examination, may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of or in addition to that sanction, the court may, on motion of the party, impose a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.420

If a party is required to produce another for a physical or mental examination under Articles 2 (commencing with Section 2032.210) or 3 (commencing with Section 2032.310), or under Section 2032.030, but fails to do so, the court, on motion of the party entitled to the examination, may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010), unless the party failing to comply demonstrates an inability to produce that person for examination. In lieu of or in addition to that sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 5 - Conduct of Examination

2032.510

(a) The attorney for the examinee or for a party producing the examinee, or that attorney’s representative, shall be permitted to attend and observe any physical examination conducted for discovery purposes, and to record stenographically or by audio technology any words spoken to or by the examinee during any phase of the examination.

(b) The observer under subdivision (a) may monitor the examination, but shall not participate in or disrupt it.

(c) If an attorney’s representative is to serve as the observer, the representative shall be authorized to so act by a writing subscribed by the attorney which identifies the representative.

(d) If in the judgment of the observer the examiner becomes abusive to the examinee or undertakes to engage in unauthorized diagnostic tests and procedures, the observer may suspend it to enable the party being examined or producing the examinee to make a motion for a protective order.

(e) If the observer begins to participate in or disrupt the examination, the person conducting the physical examination may suspend the examination to enable the party at whose instance it is being conducted to move for a protective order.

(f) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion for a protective order under this section, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Amended by Stats. 2005, Ch. 294, Sec. 10. Effective January 1, 2006.)



2032.520

If an examinee submits or authorizes access to X-rays of any area of his or her body for inspection by the examining physician, no additional X-rays of that area may be taken by the examining physician except with consent of the examinee or on order of the court for good cause shown.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.530

(a) The examiner and examinee shall have the right to record a mental examination by audio technology.

(b) Nothing in this title shall be construed to alter, amend, or affect existing case law with respect to the presence of the attorney for the examinee or other persons during the examination by agreement or court order.

(Amended by Stats. 2005, Ch. 294, Sec. 11. Effective January 1, 2006.)






ARTICLE 6 - Reports of Examination

2032.610

(a) If a party submits to, or produces another for, a physical or mental examination in compliance with a demand under Article 2 (commencing with Section 2032.210), an order of court under Article 3 (commencing with Section 2032.310), or an agreement under Section 2016.030, that party has the option of making a written demand that the party at whose instance the examination was made deliver both of the following to the demanding party:

(1) A copy of a detailed written report setting out the history, examinations, findings, including the results of all tests made, diagnoses, prognoses, and conclusions of the examiner.

(2) A copy of reports of all earlier examinations of the same condition of the examinee made by that or any other examiner.

(b) If the option under subdivision (a) is exercised, a copy of the requested reports shall be delivered within 30 days after service of the demand, or within 15 days of trial, whichever is earlier.

(c) In the circumstances described in subdivision (a), the protection for work product under Chapter 4 (commencing with Section 2018.010) is waived, both for the examiner’s writings and reports and to the taking of the examiner’s testimony.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.620

(a) If the party at whose instance an examination was made fails to make a timely delivery of the reports demanded under Section 2032.610, the demanding party may move for an order compelling their delivery. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel delivery of medical reports under this section, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(c) If a party then fails to obey an order compelling delivery of demanded medical reports, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of or in addition to those sanctions, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010). The court shall exclude at trial the testimony of any examiner whose report has not been provided by a party.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.630

By demanding and obtaining a report of a physical or mental examination under Section 2032.610 or 2032.620, or by taking the deposition of the examiner, other than under Article 3 (commencing with Section 2034.410) of Chapter 18, the party who submitted to, or produced another for, a physical or mental examination waives in the pending action, and in any other action involving the same controversy, any privilege, as well as any protection for work product under Chapter 4 (commencing with Section 2018.010), that the party or other examinee may have regarding reports and writings as well as the testimony of every other physician, psychologist, or licensed health care practitioner who has examined or may thereafter examine the party or other examinee in respect of the same physical or mental condition.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.640

A party receiving a demand for a report under Section 2032.610 is entitled at the time of compliance to receive in exchange a copy of any existing written report of any examination of the same condition by any other physician, psychologist, or licensed health care practitioner. In addition, that party is entitled to receive promptly any later report of any previous or subsequent examination of the same condition, by any physician, psychologist, or licensed health care practitioner.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2032.650

(a) If a party who has demanded and received delivery of medical reports under Section 2032.610 fails to deliver existing or later reports of previous or subsequent examinations under Section 2032.640, a party who has complied with Section 2032.610 may move for an order compelling delivery of medical reports. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel delivery of medical reports under this section, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(c) If a party then fails to obey an order compelling delivery of medical reports, the court may make those orders that are just, including the imposition of an issue sanction, an evidence sanction, or a terminating sanction under Chapter 7 (commencing with Section 2023.010). In lieu of or in addition to the sanction, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010). The court shall exclude at trial the testimony of any health care practitioner whose report has not been provided by a party ordered to do so by the court.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)









CHAPTER 16 - Requests for Admission

ARTICLE 1 - Requests For Admission

2033.010

Any party may obtain discovery within the scope delimited by Chapters 2 (commencing with Section 2017.010) and 3 (commencing with Section 2017.710), and subject to the restrictions set forth in Chapter 5 (commencing with Section 2019.010), by a written request that any other party to the action admit the genuineness of specified documents, or the truth of specified matters of fact, opinion relating to fact, or application of law to fact. A request for admission may relate to a matter that is in controversy between the parties.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.020

(a) A defendant may make requests for admission by a party without leave of court at any time.

(b) A plaintiff may make requests for admission by a party without leave of court at any time that is 10 days after the service of the summons on, or appearance by, that party, whichever occurs first.

(c) Notwithstanding subdivision (b), in an unlawful detainer action or other proceeding under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3, a plaintiff may make requests for admission by a party without leave of court at any time that is five days after service of the summons on, or appearance by, that party, whichever occurs first.

(d) Notwithstanding subdivisions (b) and (c), on motion with or without notice, the court, for good cause shown, may grant leave to a plaintiff to make requests for admission at an earlier time.

(Amended by Stats. 2007, Ch. 113, Sec. 12. Effective January 1, 2008.)



2033.030

(a) No party shall request, as a matter of right, that any other party admit more than 35 matters that do not relate to the genuineness of documents. If the initial set of admission requests does not exhaust this limit, the balance may be requested in subsequent sets.

(b) Unless a declaration as described in Section 2033.050 has been made, a party need only respond to the first 35 admission requests served that do not relate to the genuineness of documents, if that party states an objection to the balance under Section 2033.230 on the ground that the limit has been exceeded.

(c) The number of requests for admission of the genuineness of documents is not limited except as justice requires to protect the responding party from unwarranted annoyance, embarrassment, oppression, or undue burden and expense.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.040

(a) Subject to the right of the responding party to seek a protective order under Section 2033.080, any party who attaches a supporting declaration as described in Section 2033.050 may request a greater number of admissions by another party if the greater number is warranted by the complexity or the quantity of the existing and potential issues in the particular case.

(b) If the responding party seeks a protective order on the ground that the number of requests for admission is unwarranted, the propounding party shall have the burden of justifying the number of requests for admission.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.050

Any party who is requesting or who has already requested more than 35 admissions not relating to the genuineness of documents by any other party shall attach to each set of requests for admissions a declaration containing substantially the following words:

DECLARATION FOR ADDITIONAL DISCOVERY

I, __________, declare:

1. I am (a party to this action or proceeding appearing in propria persona) (presently the attorney for __________, a party to this action or proceeding).

2. I am propounding to __________ the attached set of requests for admission.

3. This set of requests for admission will cause the total number of requests propounded to the party to whom they are directed to exceed the number of requests permitted by Section 2033.030 of the Code of Civil Procedure.

4. I have previously propounded a total of __________ requests for admission to this party.

5. This set of requests for admission contains a total of __________ requests.

6. I am familiar with the issues and the previous discovery conducted by all of the parties in this case.

7. I have personally examined each of the requests in this set of requests for admission.

8. This number of requests for admission is warranted under Section 2033.040 of the Code of Civil Procedure because __________. (Here state the reasons why the complexity or the quantity of issues in the instant lawsuit warrant this number of requests for admission.)

9. None of the requests in this set of requests is being propounded for any improper purpose, such as to harass the party, or the attorney for the party, to whom it is directed, or to cause unnecessary delay or needless increase in the cost of litigation.

I declare under penalty of perjury under the laws of California that the foregoing is true and correct, and that this declaration was executed on __________.

_____ (Signature) _____

Attorney for

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.060

(a) A party requesting admissions shall number each set of requests consecutively.

(b) In the first paragraph immediately below the title of the case, there shall appear the identity of the party requesting the admissions, the set number, and the identity of the responding party.

(c) Each request for admission in a set shall be separately set forth and identified by letter or number.

(d) Each request for admission shall be full and complete in and of itself. No preface or instruction shall be included with a set of admission requests unless it has been approved under Chapter 17 (commencing with Section 2033.710).

(e) Any term specially defined in a request for admission shall be typed with all letters capitalized whenever the term appears.

(f) No request for admission shall contain subparts, or a compound, conjunctive, or disjunctive request unless it has been approved under Chapter 17 (commencing with Section 2033.710).

(g) A party requesting an admission of the genuineness of any documents shall attach copies of those documents to the requests, and shall make the original of those documents available for inspection on demand by the party to whom the requests for admission are directed.

(h) No party shall combine in a single document requests for admission with any other method of discovery.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.070

The party requesting admissions shall serve a copy of them on the party to whom they are directed and on all other parties who have appeared in the action.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.080

(a) When requests for admission have been made, the responding party may promptly move for a protective order. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) The court, for good cause shown, may make any order that justice requires to protect any party from unwarranted annoyance, embarrassment, oppression, or undue burden and expense. This protective order may include, but is not limited to, one or more of the following directions:

(1) That the set of admission requests, or particular requests in the set, need not be answered at all.

(2) That, contrary to the representations made in a declaration submitted under Section 2033.050, the number of admission requests is unwarranted.

(3) That the time specified in Section 2033.250 to respond to the set of admission requests, or to particular requests in the set, be extended.

(4) That a trade secret or other confidential research, development, or commercial information not be admitted or be admitted only in a certain way.

(5) That some or all of the answers to requests for admission be sealed and thereafter opened only on order of the court.

(c) If the motion for a protective order is denied in whole or in part, the court may order that the responding party provide or permit the discovery against which protection was sought on terms and conditions that are just.

(d) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion for a protective order under this section, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 2 - Response to Requests For Admission

2033.210

(a) The party to whom requests for admission have been directed shall respond in writing under oath separately to each request.

(b) Each response shall answer the substance of the requested admission, or set forth an objection to the particular request.

(c) In the first paragraph of the response immediately below the title of the case, there shall appear the identity of the responding party, the set number, and the identity of the requesting party.

(d) Each answer or objection in the response shall bear the same identifying number or letter and be in the same sequence as the corresponding request, but the text of the particular request need not be repeated.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.220

(a) Each answer in a response to requests for admission shall be as complete and straightforward as the information reasonably available to the responding party permits.

(b) Each answer shall:

(1) Admit so much of the matter involved in the request as is true, either as expressed in the request itself or as reasonably and clearly qualified by the responding party.

(2) Deny so much of the matter involved in the request as is untrue.

(3) Specify so much of the matter involved in the request as to the truth of which the responding party lacks sufficient information or knowledge.

(c) If a responding party gives lack of information or knowledge as a reason for a failure to admit all or part of a request for admission, that party shall state in the answer that a reasonable inquiry concerning the matter in the particular request has been made, and that the information known or readily obtainable is insufficient to enable that party to admit the matter.

(Amended by Stats. 2005, Ch. 22, Sec. 24. Effective January 1, 2006.)



2033.230

(a) If only a part of a request for admission is objectionable, the remainder of the request shall be answered.

(b) If an objection is made to a request or to a part of a request, the specific ground for the objection shall be set forth clearly in the response. If an objection is based on a claim of privilege, the particular privilege invoked shall be clearly stated. If an objection is based on a claim that the matter as to which an admission is requested is protected work product under Chapter 4 (commencing with Section 2018.010), that claim shall be expressly asserted.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.240

(a) The party to whom the requests for admission are directed shall sign the response under oath, unless the response contains only objections.

(b) If that party is a public or private corporation, or a partnership or association or governmental agency, one of its officers or agents shall sign the response under oath on behalf of that party. If the officer or agent signing the response on behalf of that party is an attorney acting in that capacity for the party, that party waives any lawyer-client privilege and any protection for work product under Chapter 4 (commencing with Section 2018.010) during any subsequent discovery from that attorney concerning the identity of the sources of the information contained in the response.

(c) The attorney for the responding party shall sign any response that contains an objection.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.250

(a) Within 30 days after service of requests for admission, the party to whom the requests are directed shall serve the original of the response to them on the requesting party, and a copy of the response on all other parties who have appeared, unless on motion of the requesting party the court has shortened the time for response, or unless on motion of the responding party the court has extended the time for response.

(b) Notwithstanding subdivision (a), in an unlawful detainer action or other proceeding under Chapter 4 (commencing with Section 1159) of Title 3 of Part 3, the party to whom the request is directed shall have at least five days from the date of service to respond, unless on motion of the requesting party the court has shortened the time for response, or unless on motion of the responding party the court has extended the time for response.

(Amended by Stats. 2007, Ch. 113, Sec. 13. Effective January 1, 2008.)



2033.260

(a) The party requesting admissions and the responding party may agree to extend the time for service of a response to a set of admission requests, or to particular requests in a set, to a date beyond that provided in Section 2033.250.

(b) This agreement may be informal, but it shall be confirmed in a writing that specifies the extended date for service of a response.

(c) Unless this agreement expressly states otherwise, it is effective to preserve to the responding party the right to respond to any request for admission to which the agreement applies in any manner specified in Sections 2033.210, 2033.220, and 2033.230.

(d) Notice of this agreement shall be given by the responding party to all other parties who were served with a copy of the request.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.270

(a) The requests for admission and the response to them shall not be filed with the court.

(b) The party requesting admissions shall retain both the original of the requests for admission, with the original proof of service affixed to them, and the original of the sworn response until six months after final disposition of the action. At that time, both originals may be destroyed, unless the court, on motion of any party and for good cause shown, orders that the originals be preserved for a longer period.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.280

If a party to whom requests for admission are directed fails to serve a timely response, the following rules apply:

(a) The party to whom the requests for admission are directed waives any objection to the requests, including one based on privilege or on the protection for work product under Chapter 4 (commencing with Section 2018.010). The court, on motion, may relieve that party from this waiver on its determination that both of the following conditions are satisfied:

(1) The party has subsequently served a response that is in substantial compliance with Sections 2033.210, 2033.220, and 2033.230.

(2) The party’s failure to serve a timely response was the result of mistake, inadvertence, or excusable neglect.

(b) The requesting party may move for an order that the genuineness of any documents and the truth of any matters specified in the requests be deemed admitted, as well as for a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(c) The court shall make this order, unless it finds that the party to whom the requests for admission have been directed has served, before the hearing on the motion, a proposed response to the requests for admission that is in substantial compliance with Section 2033.220. It is mandatory that the court impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) on the party or attorney, or both, whose failure to serve a timely response to requests for admission necessitated this motion.

(Amended by Stats. 2005, Ch. 294, Sec. 12. Effective January 1, 2006.)



2033.290

(a) On receipt of a response to requests for admissions, the party requesting admissions may move for an order compelling a further response if that party deems that either or both of the following apply:

(1) An answer to a particular request is evasive or incomplete.

(2) An objection to a particular request is without merit or too general.

(b) A motion under subdivision (a) shall be accompanied by a meet and confer declaration under Section 2016.040.

(c) Unless notice of this motion is given within 45 days of the service of the verified response, or any supplemental verified response, or any specific later date to which the requesting party and the responding party have agreed in writing, the requesting party waives any right to compel further response to the requests for admission.

(d) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to compel further response, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(e) If a party then fails to obey an order compelling further response to requests for admission, the court may order that the matters involved in the requests be deemed admitted. In lieu of, or in addition to, this order, the court may impose a monetary sanction under Chapter 7 (commencing with Section 2023.010).

(Amended by Stats. 2013, Ch. 18, Sec. 3. Effective January 1, 2014.)



2033.300

(a) A party may withdraw or amend an admission made in response to a request for admission only on leave of court granted after notice to all parties.

(b) The court may permit withdrawal or amendment of an admission only if it determines that the admission was the result of mistake, inadvertence, or excusable neglect, and that the party who obtained the admission will not be substantially prejudiced in maintaining that party’s action or defense on the merits.

(c) The court may impose conditions on the granting of the motion that are just, including, but not limited to, the following:

(1) An order that the party who obtained the admission be permitted to pursue additional discovery related to the matter involved in the withdrawn or amended admission.

(2) An order that the costs of any additional discovery be borne in whole or in part by the party withdrawing or amending the admission.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 3 - Effect of Admission

2033.410

(a) Any matter admitted in response to a request for admission is conclusively established against the party making the admission in the pending action, unless the court has permitted withdrawal or amendment of that admission under Section 2033.300.

(b) Notwithstanding subdivision (a), any admission made by a party under this section is binding only on that party and is made for the purpose of the pending action only. It is not an admission by that party for any other purpose, and it shall not be used in any manner against that party in any other proceeding.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.420

(a) If a party fails to admit the genuineness of any document or the truth of any matter when requested to do so under this chapter, and if the party requesting that admission thereafter proves the genuineness of that document or the truth of that matter, the party requesting the admission may move the court for an order requiring the party to whom the request was directed to pay the reasonable expenses incurred in making that proof, including reasonable attorney’s fees.

(b) The court shall make this order unless it finds any of the following:

(1) An objection to the request was sustained or a response to it was waived under Section 2033.290.

(2) The admission sought was of no substantial importance.

(3) The party failing to make the admission had reasonable ground to believe that that party would prevail on the matter.

(4) There was other good reason for the failure to admit.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)









CHAPTER 17 - Form Interrogatories and Requests for Admission

2033.710

The Judicial Council shall develop and approve official form interrogatories and requests for admission of the genuineness of any relevant documents or of the truth of any relevant matters of fact for use in any civil action in a state court based on personal injury, property damage, wrongful death, unlawful detainer, breach of contract, family law, or fraud and for any other civil actions the Judicial Council deems appropriate.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.720

(a) The Judicial Council shall develop and approve official form interrogatories for use by a victim who has not received complete payment of a restitution order made pursuant to Section 1202.4 of the Penal Code.

(b) Notwithstanding whether a victim initiates or maintains an action to satisfy the unpaid restitution order, a victim may propound the form interrogatories approved pursuant to this section once each calendar year. The defendant subject to the restitution order shall, in responding to the interrogatories propounded, provide current information regarding the nature, extent, and location of any assets, income, and liabilities in which the defendant claims a present or future interest.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.730

(a) In developing the form interrogatories and requests for admission required by Sections 2033.710 and 2033.720, the Judicial Council shall consult with a representative advisory committee which shall include, but not be limited to, representatives of all of the following:

(1) The plaintiff’s bar.

(2) The defense bar.

(3) The public interest bar.

(4) Court administrators.

(5) The public.

(b) The form interrogatories and requests for admission shall be drafted in nontechnical language.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2033.740

(a) Use of the form interrogatories and requests for admission approved by the Judicial Council shall be optional.

(b) The form interrogatories and requests for admission shall be made available through the office of the clerk of the appropriate trial court.

(c) The Judicial Council shall promulgate any necessary rules to govern the use of the form interrogatories and requests for admission.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






CHAPTER 18 - Simultaneous Exchange of Expert Witness Information

ARTICLE 1 - General Provisions

2034.010

This chapter does not apply to exchanges of lists of experts and valuation data in eminent domain proceedings under Chapter 7 (commencing with Section 1258.010) of Title 7 of Part 3.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 2 - Demand for Exchange of Expert Witness Information

2034.210

After the setting of the initial trial date for the action, any party may obtain discovery by demanding that all parties simultaneously exchange information concerning each other’s expert trial witnesses to the following extent:

(a) Any party may demand a mutual and simultaneous exchange by all parties of a list containing the name and address of any natural person, including one who is a party, whose oral or deposition testimony in the form of an expert opinion any party expects to offer in evidence at the trial.

(b) If any expert designated by a party under subdivision (a) is a party or an employee of a party, or has been retained by a party for the purpose of forming and expressing an opinion in anticipation of the litigation or in preparation for the trial of the action, the designation of that witness shall include or be accompanied by an expert witness declaration under Section 2034.260.

(c) Any party may also include a demand for the mutual and simultaneous production for inspection and copying of all discoverable reports and writings, if any, made by any expert described in subdivision (b) in the course of preparing that expert’s opinion.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.220

Any party may make a demand for an exchange of information concerning expert trial witnesses without leave of court. A party shall make this demand no later than the 10th day after the initial trial date has been set, or 70 days before that trial date, whichever is closer to the trial date.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.230

(a) A demand for an exchange of information concerning expert trial witnesses shall be in writing and shall identify, below the title of the case, the party making the demand. The demand shall state that it is being made under this chapter.

(b) The demand shall specify the date for the exchange of lists of expert trial witnesses, expert witness declarations, and any demanded production of writings. The specified date of exchange shall be 50 days before the initial trial date, or 20 days after service of the demand, whichever is closer to the trial date, unless the court, on motion and a showing of good cause, orders an earlier or later date of exchange.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.240

The party demanding an exchange of information concerning expert trial witnesses shall serve the demand on all parties who have appeared in the action.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.250

(a) A party who has been served with a demand to exchange information concerning expert trial witnesses may promptly move for a protective order. This motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(b) The court, for good cause shown, may make any order that justice requires to protect any party from unwarranted annoyance, embarrassment, oppression, or undue burden and expense. The protective order may include, but is not limited to, one or more of the following directions:

(1) That the demand be quashed because it was not timely served.

(2) That the date of exchange be earlier or later than that specified in the demand.

(3) That the exchange be made only on specified terms and conditions.

(4) That the production and exchange of any reports and writings of experts be made at a different place or at a different time than specified in the demand.

(5) That some or all of the parties be divided into sides on the basis of their identity of interest in the issues in the action, and that the designation of any experts as described in subdivision (b) of Section 2034.210 be made by any side so created.

(6) That a party or a side reduce the list of employed or retained experts designated by that party or side under subdivision (b) of Section 2034.210.

(c) If the motion for a protective order is denied in whole or in part, the court may order that the parties against whom the motion is brought, provide or permit the discovery against which the protection was sought on those terms and conditions that are just.

(d) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion for a protective order under this section, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.260

(a) All parties who have appeared in the action shall exchange information concerning expert witnesses in writing on or before the date of exchange specified in the demand. The exchange of information may occur at a meeting of the attorneys for the parties involved or by a mailing on or before the date of exchange.

(b) The exchange of expert witness information shall include either of the following:

(1) A list setting forth the name and address of any person whose expert opinion that party expects to offer in evidence at the trial.

(2) A statement that the party does not presently intend to offer the testimony of any expert witness.

(c) If any witness on the list is an expert as described in subdivision (b) of Section 2034.210, the exchange shall also include or be accompanied by an expert witness declaration signed only by the attorney for the party designating the expert, or by that party if that party has no attorney. This declaration shall be under penalty of perjury and shall contain:

(1) A brief narrative statement of the qualifications of each expert.

(2) A brief narrative statement of the general substance of the testimony that the expert is expected to give.

(3) A representation that the expert has agreed to testify at the trial.

(4) A representation that the expert will be sufficiently familiar with the pending action to submit to a meaningful oral deposition concerning the specific testimony, including any opinion and its basis, that the expert is expected to give at trial.

(5) A statement of the expert’s hourly and daily fee for providing deposition testimony and for consulting with the retaining attorney.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.270

If a demand for an exchange of information concerning expert trial witnesses includes a demand for production of reports and writings as described in subdivision (c) of Section 2034.210, all parties shall produce and exchange, at the place and on the date specified in the demand, all discoverable reports and writings, if any, made by any designated expert described in subdivision (b) of Section 2034.210.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.280

(a) Within 20 days after the exchange described in Section 2034.260, any party who engaged in the exchange may submit a supplemental expert witness list containing the name and address of any experts who will express an opinion on a subject to be covered by an expert designated by an adverse party to the exchange, if the party supplementing an expert witness list has not previously retained an expert to testify on that subject.

(b) This supplemental list shall be accompanied by an expert witness declaration under subdivision (c) of Section 2034.260 concerning those additional experts, and by all discoverable reports and writings, if any, made by those additional experts.

(c) The party shall also make those experts available immediately for a deposition under Article 3 (commencing with Section 2034.410), which deposition may be taken even though the time limit for discovery under Chapter 8 (commencing with Section 2024.010) has expired.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.290

(a) A demand for an exchange of information concerning expert trial witnesses, and any expert witness lists and declarations exchanged shall not be filed with the court.

(b) The party demanding the exchange shall retain both the original of the demand, with the original proof of service affixed, and the original of all expert witness lists and declarations exchanged in response to the demand until six months after final disposition of the action. At that time, all originals may be destroyed unless the court, on motion of any party and for good cause shown, orders that the originals be preserved for a longer period.

(c) Notwithstanding subdivisions (a) and (b), a demand for exchange of information concerning expert trial witnesses, and all expert witness lists and declarations exchanged in response to it, shall be lodged with the court when their contents become relevant to an issue in any pending matter in the action.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.300

Except as provided in Section 2034.310 and in Articles 4 (commencing with Section 2034.610) and 5 (commencing with Section 2034.710), on objection of any party who has made a complete and timely compliance with Section 2034.260, the trial court shall exclude from evidence the expert opinion of any witness that is offered by any party who has unreasonably failed to do any of the following:

(a) List that witness as an expert under Section 2034.260.

(b) Submit an expert witness declaration.

(c) Produce reports and writings of expert witnesses under Section 2034.270.

(d) Make that expert available for a deposition under Article 3 (commencing with Section 2034.410).

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.310

A party may call as a witness at trial an expert not previously designated by that party if either of the following conditions is satisfied:

(a) That expert has been designated by another party and has thereafter been deposed under Article 3 (commencing with Section 2034.410).

(b) That expert is called as a witness to impeach the testimony of an expert witness offered by any other party at the trial. This impeachment may include testimony to the falsity or nonexistence of any fact used as the foundation for any opinion by any other party’s expert witness, but may not include testimony that contradicts the opinion.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 3 - Deposition of Expert Witness

2034.410

On receipt of an expert witness list from a party, any other party may take the deposition of any person on the list. The procedures for taking oral and written depositions set forth in Chapters 9 (commencing with Section 2025.010), 10 (commencing with Section 2026.010), and 11 (commencing with Section 2028.010) apply to a deposition of a listed trial expert witness except as provided in this article.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.420

The deposition of any expert described in subdivision (b) of Section 2034.210 shall be taken at a place that is within 75 miles of the courthouse where the action is pending. On motion for a protective order by the party designating an expert witness, and on a showing of exceptional hardship, the court may order that the deposition be taken at a more distant place from the courthouse.

(Amended by Stats. 2008, Ch. 303, Sec. 1. Effective January 1, 2009.)



2034.430

(a) Except as provided in subdivision (f), this section applies to an expert witness, other than a party or an employee of a party, who is any of the following:

(1) An expert described in subdivision (b) of Section 2034.210.

(2) A treating physician and surgeon or other treating health care practitioner who is to be asked during the deposition to express opinion testimony, including opinion or factual testimony regarding the past or present diagnosis or prognosis made by the practitioner or the reasons for a particular treatment decision made by the practitioner, but not including testimony requiring only the reading of words and symbols contained in the relevant medical record or, if those words and symbols are not legible to the deponent, the approximation by the deponent of what those words or symbols are.

(3) An architect, professional engineer, or licensed land surveyor who was involved with the original project design or survey for which that person is asked to express an opinion within the person’s expertise and relevant to the action or proceeding.

(b) A party desiring to depose an expert witness described in subdivision (a) shall pay the expert’s reasonable and customary hourly or daily fee for any time spent at the deposition from the time noticed in the deposition subpoena, or from the time of the arrival of the expert witness should that time be later than the time noticed in the deposition subpoena, until the time the expert witness is dismissed from the deposition, regardless of whether the expert is actually deposed by any party attending the deposition.

(c) If any counsel representing the expert or a nonnoticing party is late to the deposition, the expert’s reasonable and customary hourly or daily fee for the time period determined from the time noticed in the deposition subpoena until the counsel’s late arrival, shall be paid by that tardy counsel.

(d) Notwithstanding subdivision (c), the hourly or daily fee charged to the tardy counsel shall not exceed the fee charged to the party who retained the expert, except where the expert donated services to a charitable or other nonprofit organization.

(e) A daily fee shall only be charged for a full day of attendance at a deposition or where the expert was required by the deposing party to be available for a full day and the expert necessarily had to forgo all business that the expert would otherwise have conducted that day but for the request that the expert be available all day for the scheduled deposition.

(f) In a worker’s compensation case arising under Division 4 (commencing with Section 3201) or Division 4.5 (commencing with Section 6100) of the Labor Code, a party desiring to depose any expert on another party’s expert witness list shall pay the fee under this section.

(Amended by Stats. 2008, Ch. 303, Sec. 2. Effective January 1, 2009.)



2034.440

The party designating an expert is responsible for any fee charged by the expert for preparing for a deposition and for traveling to the place of the deposition, as well as for any travel expenses of the expert.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.450

(a) The party taking the deposition of an expert witness shall either accompany the service of the deposition notice with a tender of the expert’s fee based on the anticipated length of the deposition, or tender that fee at the commencement of the deposition.

(b) The expert’s fee shall be delivered to the attorney for the party designating the expert.

(c) If the deposition of the expert takes longer than anticipated, the party giving notice of the deposition shall pay the balance of the expert’s fee within five days of receipt of an itemized statement from the expert.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.460

(a) The service of a proper deposition notice accompanied by the tender of the expert witness fee described in Section 2034.430 is effective to require the party employing or retaining the expert to produce the expert for the deposition.

(b) If the party noticing the deposition fails to tender the expert’s fee under Section 2034.430, the expert shall not be deposed at that time unless the parties stipulate otherwise.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.470

(a) If a party desiring to take the deposition of an expert witness under this article deems that the hourly or daily fee of that expert for providing deposition testimony is unreasonable, that party may move for an order setting the compensation of that expert. Notice of this motion shall also be given to the expert.

(b) A motion under subdivision (a) shall be accompanied by a meet and confer declaration under Section 2016.040. In any attempt at an informal resolution under Section 2016.040, either the party or the expert shall provide the other with all of the following:

(1) Proof of the ordinary and customary fee actually charged and received by that expert for similar services provided outside the subject litigation.

(2) The total number of times the presently demanded fee has ever been charged and received by that expert.

(3) The frequency and regularity with which the presently demanded fee has been charged and received by that expert within the two-year period preceding the hearing on the motion.

(c) In addition to any other facts or evidence, the expert or the party designating the expert shall provide, and the court’s determination as to the reasonableness of the fee shall be based on, proof of the ordinary and customary fee actually charged and received by that expert for similar services provided outside the subject litigation.

(d) In an action filed after January 1, 1994, the expert or the party designating the expert shall also provide, and the court’s determination as to the reasonableness of the fee shall also be based on, both of the following:

(1) The total number of times the presently demanded fee has ever been charged and received by that expert.

(2) The frequency and regularity with which the presently demanded fee has been charged and received by that expert within the two-year period preceding the hearing on the motion.

(e) The court may also consider the ordinary and customary fees charged by similar experts for similar services within the relevant community and any other factors the court deems necessary or appropriate to make its determination.

(f) Upon a determination that the fee demanded by that expert is unreasonable, and based upon the evidence and factors considered, the court shall set the fee of the expert providing testimony.

(g) The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to set the expert witness fee, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 4 - Motion To Augment or Amend Expert Witness List or Declaration

2034.610

(a) On motion of any party who has engaged in a timely exchange of expert witness information, the court may grant leave to do either or both of the following:

(1) Augment that party’s expert witness list and declaration by adding the name and address of any expert witness whom that party has subsequently retained.

(2) Amend that party’s expert witness declaration with respect to the general substance of the testimony that an expert previously designated is expected to give.

(b) A motion under subdivision (a) shall be made at a sufficient time in advance of the time limit for the completion of discovery under Chapter 8 (commencing with Section 2024.010) to permit the deposition of any expert to whom the motion relates to be taken within that time limit. Under exceptional circumstances, the court may permit the motion to be made at a later time.

(c) The motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.620

The court shall grant leave to augment or amend an expert witness list or declaration only if all of the following conditions are satisfied:

(a) The court has taken into account the extent to which the opposing party has relied on the list of expert witnesses.

(b) The court has determined that any party opposing the motion will not be prejudiced in maintaining that party’s action or defense on the merits.

(c) The court has determined either of the following:

(1) The moving party would not in the exercise of reasonable diligence have determined to call that expert witness or have decided to offer the different or additional testimony of that expert witness.

(2) The moving party failed to determine to call that expert witness, or to offer the different or additional testimony of that expert witness as a result of mistake, inadvertence, surprise, or excusable neglect, and the moving party has done both of the following:

(A) Sought leave to augment or amend promptly after deciding to call the expert witness or to offer the different or additional testimony.

(B) Promptly thereafter served a copy of the proposed expert witness information concerning the expert or the testimony described in Section 2034.260 on all other parties who have appeared in the action.

(d) Leave to augment or amend is conditioned on the moving party making the expert available immediately for a deposition under Article 3 (commencing with Section 2034.410), and on any other terms as may be just, including, but not limited to, leave to any party opposing the motion to designate additional expert witnesses or to elicit additional opinions from those previously designated, a continuance of the trial for a reasonable period of time, and the awarding of costs and litigation expenses to any party opposing the motion.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.630

The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to augment or amend expert witness information, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 5 - Motion To Submit Tardy Expert Witness Information

2034.710

(a) On motion of any party who has failed to submit expert witness information on the date specified in a demand for that exchange, the court may grant leave to submit that information on a later date.

(b) A motion under subdivision (a) shall be made a sufficient time in advance of the time limit for the completion of discovery under Chapter 8 (commencing with Section 2024.010) to permit the deposition of any expert to whom the motion relates to be taken within that time limit. Under exceptional circumstances, the court may permit the motion to be made at a later time.

(c) The motion shall be accompanied by a meet and confer declaration under Section 2016.040.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.720

The court shall grant leave to submit tardy expert witness information only if all of the following conditions are satisfied:

(a) The court has taken into account the extent to which the opposing party has relied on the absence of a list of expert witnesses.

(b) The court has determined that any party opposing the motion will not be prejudiced in maintaining that party’s action or defense on the merits.

(c) The court has determined that the moving party did all of the following:

(1) Failed to submit the information as the result of mistake, inadvertence, surprise, or excusable neglect.

(2) Sought leave to submit the information promptly after learning of the mistake, inadvertence, surprise, or excusable neglect.

(3) Promptly thereafter served a copy of the proposed expert witness information described in Section 2034.260 on all other parties who have appeared in the action.

(d) The order is conditioned on the moving party making the expert available immediately for a deposition under Article 3 (commencing with Section 2034.410), and on any other terms as may be just, including, but not limited to, leave to any party opposing the motion to designate additional expert witnesses or to elicit additional opinions from those previously designated, a continuance of the trial for a reasonable period of time, and the awarding of costs and litigation expenses to any party opposing the motion.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2034.730

The court shall impose a monetary sanction under Chapter 7 (commencing with Section 2023.010) against any party, person, or attorney who unsuccessfully makes or opposes a motion to submit tardy expert witness information, unless it finds that the one subject to the sanction acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)









CHAPTER 19 - Perpetuation of Testimony or Preservation  of Evidence Before Filing Action

2035.010

(a) One who expects to be a party or expects a successor in interest to be a party to any action that may be cognizable in any court of the State of California, whether as a plaintiff, or as a defendant, or in any other capacity, may obtain discovery within the scope delimited by Chapters 2 (commencing with Section 2017.010) and 3 (commencing with Section 2017.710), and subject to the restrictions set forth in Chapter 5 (commencing with Section 2019.010), for the purpose of perpetuating that person’s own testimony or that of another natural person or organization, or of preserving evidence for use in the event an action is subsequently filed.

(b) One shall not employ the procedures of this chapter for the purpose either of ascertaining the possible existence of a cause of action or a defense to it, or of identifying those who might be made parties to an action not yet filed.

(Amended by Stats. 2005, Ch. 294, Sec. 13. Effective January 1, 2006.)



2035.020

The methods available for discovery conducted for the purposes set forth in Section 2035.010 are all of the following:

(a) Oral and written depositions.

(b) Inspections of documents, things, and places.

(c) Physical and mental examinations.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2035.030

(a) One who desires to perpetuate testimony or preserve evidence for the purposes set forth in Section 2035.010 shall file a verified petition in the superior court of the county of the residence of at least one expected adverse party, or, if no expected adverse party is a resident of the State of California, in the superior court of a county where the action or proceeding may be filed.

(b) The petition shall be titled in the name of the one who desires the perpetuation of testimony or the preservation of evidence. The petition shall set forth all of the following:

(1) The expectation that the petitioner or the petitioner’s successor in interest will be a party to an action cognizable in a court of the State of California.

(2) The present inability of the petitioner and, if applicable, the petitioner’s successor in interest either to bring that action or to cause it to be brought.

(3) The subject matter of the expected action and the petitioner’s involvement. A copy of any written instrument the validity or construction of which may be called into question, or which is connected with the subject matter of the proposed discovery, shall be attached to the petition.

(4) The particular discovery methods described in Section 2035.020 that the petitioner desires to employ.

(5) The facts that the petitioner desires to establish by the proposed discovery.

(6) The reasons for desiring to perpetuate or preserve these facts before an action has been filed.

(7) The name or a description of those whom the petitioner expects to be adverse parties so far as known.

(8) The name and address of those from whom the discovery is to be sought.

(9) The substance of the information expected to be elicited from each of those from whom discovery is being sought.

(c) The petition shall request the court to enter an order authorizing the petitioner to engage in discovery by the described methods for the purpose of perpetuating the described testimony or preserving the described evidence.

(Amended by Stats. 2005, Ch. 294, Sec. 14. Effective January 1, 2006.)



2035.040

(a) The petitioner shall cause service of a notice of the petition under Section 2035.030 to be made on each natural person or organization named in the petition as an expected adverse party. This service shall be made in the same manner provided for the service of a summons.

(b) The service of the notice shall be accompanied by a copy of the petition. The notice shall state that the petitioner will apply to the court at a time and place specified in the notice for the order requested in the petition.

(c) This service shall be effected at least 20 days prior to the date specified in the notice for the hearing on the petition.

(d) If after the exercise of due diligence, the petitioner is unable to cause service to be made on any expected adverse party named in the petition, the court in which the petition is filed shall make an order for service by publication.

(e) If any expected adverse party served by publication does not appear at the hearing, the court shall appoint an attorney to represent that party for all purposes, including the cross-examination of any person whose testimony is taken by deposition. The court shall order that the petitioner pay the reasonable fees and expenses of any attorney so appointed.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2035.050

(a) If the court determines that all or part of the discovery requested under this chapter may prevent a failure or delay of justice, it shall make an order authorizing that discovery. In determining whether to authorize discovery by a petitioner who expects a successor in interest to be a party to an action, the court shall consider, in addition to other appropriate factors, whether the requested discovery could be conducted by the petitioner’s successor in interest, instead of by the petitioner.

(b) The order shall identify any witness whose deposition may be taken, and any documents, things, or places that may be inspected, and any person whose physical or mental condition may be examined.

(c) Any authorized depositions, inspections, and physical or mental examinations shall then be conducted in accordance with the provisions of this title relating to those methods of discovery in actions that have been filed.

(Amended by Stats. 2005, Ch. 294, Sec. 15. Effective January 1, 2006.)



2035.060

If a deposition to perpetuate testimony has been taken either under the provisions of this chapter, or under comparable provisions of the laws of the state in which it was taken, or the federal courts, or a foreign nation in which it was taken, that deposition may be used, in any action involving the same subject matter that is brought in a court of the State of California, in accordance with Section 2025.620 against any party, or the successor in interest of any party, named in the petition as an expected adverse party.

(Amended by Stats. 2005, Ch. 294, Sec. 16. Effective January 1, 2006.)






CHAPTER 20 - Perpetuation of Testimony or Preservation of Information Pending Appeal

2036.010

If an appeal has been taken from a judgment entered by any court of the State of California, or if the time for taking an appeal has not expired, a party may obtain discovery within the scope delimited by Chapters 2 (commencing with Section 2017.010) and 3 (commencing with Section 2017.710), and subject to the restrictions set forth in Chapter 5 (commencing with Section 2019.010), for the purpose of perpetuating testimony or preserving information for use in the event of further proceedings in that court.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2036.020

The methods available for discovery for the purpose set forth in Section 2036.010 are all of the following:

(a) Oral and written depositions.

(b) Inspections of documents, things, and places.

(c) Physical and mental examinations.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2036.030

(a) A party who desires to obtain discovery pending appeal shall obtain leave of the court that entered the judgment. This motion shall be made on the same notice to and service of parties as is required for discovery sought in an action pending in that court.

(b) The motion for leave to conduct discovery pending appeal shall set forth all of the following:

(1) The names and addresses of the natural persons or organizations from whom the discovery is being sought.

(2) The particular discovery methods described in Section 2036.020 for which authorization is being sought.

(3) The reasons for perpetuating testimony or preserving evidence.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2036.040

(a) If the court determines that all or part of the discovery requested under this chapter may prevent a failure or delay of justice in the event of further proceedings in the action in that court, it shall make an order authorizing that discovery.

(b) The order shall identify any witness whose deposition may be taken, and any documents, things, or places that may be inspected, and any person whose physical or mental condition may be examined.

(c) Any authorized depositions, inspections, and physical and mental examinations shall then be conducted in accordance with the provisions of this title relating to these methods of discovery in a pending action.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2036.050

If a deposition to perpetuate testimony has been taken under the provisions of this chapter, it may be used in any later proceeding in accordance with Section 2025.620.

(Added by Stats. 2004, Ch. 182, Sec. 23. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)









TITLE 5 - OF THE RIGHTS AND DUTIES OF WITNESSES

2064

A witness, served with a subpoena, must attend at the time appointed, with any papers under his control lawfully required by the subpoena, and answer all pertinent and legal questions; and, unless sooner discharged, must remain until the testimony is closed.

(Amended by Stats. 1907, Ch. 395.)



2065

Any witness who is subpoenaed in any civil or administrative action or proceeding shall be given written notice on the subpoena that the witness may be entitled to receive fees and mileage. Such notice shall indicate generally the manner in which the request for fees and mileage should be made.

(Added by Stats. 1979, Ch. 67.)






TITLE 6 - OF EVIDENCE IN PARTICULAR CASES, AND MISCELLANEOUS AND GENERAL PROVISIONS

CHAPTER 1 - Evidence in Particular Cases

2074

An offer in writing to pay a particular sum of money, or to deliver a written instrument or specific personal property, is, if not accepted, equivalent to the actual production and tender of the money, instrument, or property.

(Enacted 1872.)



2075

Whoever pays money, or delivers an instrument or property, is entitled to a receipt therefor from the person to whom the payment or delivery is made, and may demand a proper signature to such receipt as a condition of the payment or delivery.

(Enacted 1872.)



2076

The person to whom a tender is made must, at the time, specify any objection he may have to the money, instrument, or property, or he must be deemed to have waived it; and if the objection be to the amount of money, the terms of the instrument, or the amount or kind of property, he must specify the amount, terms, or kind which he requires, or be precluded from objecting afterwards.

(Enacted 1872.)



[2077.]

Section Two Thousand and Seventy-seven. The following are the rules for construing the descriptive part of a conveyance of real property, when the construction is doubtful and there are no other sufficient circumstances to determine it:

One—Where there are certain definite and ascertained particulars in the description, the addition of others which are indefinite, unknown, or false, does not frustrate the conveyance, but it is to be construed by the first mentioned particulars.

Two—When permanent and visible or ascertained boundaries or monuments are inconsistent with the measurement, either of lines, angles, or surfaces, the boundaries or monuments are paramount.

Three—Between different measurements which are inconsistent with each other, that of angles is paramount to that of surfaces, and that of lines paramount to both.

Four—When a road, or stream of water not navigable, is the boundary, the rights of the grantor to the middle of the road or the thread of the stream are included in the conveyance, except where the road or thread of the stream is held under another title.

Five—When tide water is the boundary, the rights of the grantor to ordinary high-water mark are included in the conveyance. When a navigable lake, where there is no tide, is the boundary, the rights of the grantor to low-water mark are included in the conveyance.

Six—When the description refers to a map, and that reference is inconsistent with other particulars, it controls them if it appears that the parties acted with reference to the map; otherwise the map is subordinate to other definite and ascertained particulars.

(Amended by Code Amendments 1873-74, Ch. 383.)






CHAPTER 3 - Administration of Oaths and Affirmations

2093

(a) Every court, every judge, or clerk of any court, every justice, and every notary public, and every officer or person authorized to take testimony in any action or proceeding, or to decide upon evidence, has the power to administer oaths or affirmations.

(b) (1) Every shorthand reporter certified pursuant to Article 3 (commencing with Section 8020) of Chapter 13 of Division 3 of the Business and Professions Code has the power to administer oaths or affirmations and may perform the duties of the deposition officer pursuant to Chapter 9 (commencing with Section 2025.010) of Title 4. The certified shorthand reporter shall be entitled to receive fees for services rendered during a deposition, including fees for deposition services, as specified in subdivision (c) of Section 8211 of the Government Code.

(2) This subdivision shall also apply to depositions taken by telephone or other remote electronic means as specified in Chapter 2 (commencing with Section 2017.010), Chapter 3 (commencing with Section 2017.710), and Chapter 9 (commencing with Section 2025.010) of Title 4.

(c) A former judge or justice of a court of record in this state who retired or resigned from office, other than a judge or justice who was retired by the Supreme Court for disability, shall have the power to administer oaths or affirmations, if the former judge or justice requests and receives a certification from the Commission on Judicial Performance that there was no formal disciplinary proceeding pending at the time of retirement or resignation. Where no formal disciplinary proceeding was pending at the time of retirement or resignation, the Commission on Judicial Performance shall issue the certification.

No law, rule, or regulation regarding the confidentiality of proceedings of the Commission on Judicial Performance shall be construed to prohibit the Commission on Judicial Performance from issuing a certificate as provided for in this section.

(Amended by Stats. 2004, Ch. 182, Sec. 24. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



2094

(a) An oath, affirmation, or declaration in an action or a proceeding, may be administered by obtaining an affirmative response to one of the following questions:

(1) “Do you solemnly state that the evidence you shall give in this issue (or matter) shall be the truth, the whole truth, and nothing but the truth, so help you God?”

(2) “Do you solemnly state, under penalty of perjury, that the evidence that you shall give in this issue (or matter) shall be the truth, the whole truth, and nothing but the truth?”

(b) In the alternative to the forms prescribed in subdivision (a), the court may administer an oath, affirmation, or declaration in an action or a proceeding in a manner that is calculated to awaken the person’s conscience and impress the person’s mind with the duty to tell the truth. The court shall satisfy itself that the person testifying understands that his or her testimony is being given under penalty of perjury.

(Amended by Stats. 2002, Ch. 806, Sec. 17. Effective January 1, 2003.)









TITLE 7 - UNIFORM FEDERAL LIEN REGISTRATION ACT

2100

This title applies only to federal tax liens and to other federal liens notices of which under any Act of Congress or any regulation adopted pursuant thereto are required or permitted to be filed in the same manner as notices of federal tax liens.

(Added by Stats. 1979, Ch. 330.)



2101

(a) Notices of liens, certificates, and other notices affecting federal tax liens or other federal liens must be filed in accordance with this title.

(b) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed for record in the office of the recorder of the county in which the real property subject to the liens is situated.

(c) Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:

(1) If the person against whose interest the lien applies is a corporation, a limited liability company, or a partnership whose principal executive office is in this state, as these entities are defined in the internal revenue laws of the United States, in the office of the Secretary of State.

(2) If the person against whose interest the lien applies is a trust that is not covered by paragraph (1), in the office of the Secretary of State.

(3) If the person against whose interest the lien applies is the estate of a decedent, in the office of the Secretary of State.

(4) In all other cases, in the office of the recorder of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.

(Amended by Stats. 1997, Ch. 892, Sec. 2. Effective January 1, 1998.)



2102

Certification of notices of liens, certificates, or other notices affecting federal liens by the Secretary of the Treasury of the United States or his or her delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification, or acknowledgment is necessary.

(Added by Stats. 1979, Ch. 330.)



2103

(a) If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in subdivision (b) is presented to a filing officer who is:

(1) The Secretary of State, he or she shall cause the notice to be filed, indexed, and marked in accordance with the provisions of Sections 9515, 9516, and 9522 of the Commercial Code as if the notice were a financing statement within the meaning of that code; or

(2) A county recorder, he or she shall accept for filing, file for record in the manner set forth in Section 27320 of the Government Code, and index the document by the name of the person against whose interest the lien applies in the general index.

(b) If a certificate of release, nonattachment, discharge, or subordination of any lien is presented to the Secretary of State for filing he or she shall:

(1) Cause a certificate of release or nonattachment to be filed, indexed, and marked as if the certificate were a termination statement within the meaning of the Commercial Code.

(2) Cause a certificate of discharge or subordination to be filed, indexed, and marked as if the certificate were a release of collateral within the meaning of the Commercial Code.

(c) If a refiled notice of federal lien referred to in subdivision (a) or any of the certificates or notices referred to in subdivision (b) is presented for filing to a county recorder, he or she shall accept for filing, file for record in the manner set forth in Section 27320 of the Government Code, and index the document by the name of the person against whose interest the lien applies in the general index.

(d) Upon request of any person, the filing officer shall issue his or her certificate showing whether there is on file, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien filed after January 1, 1968, under this title or former Chapter 14 (commencing with Section 7200) of Division 7 of Title 1 of the Government Code, naming a particular person, and if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien. If the filing officer is a county recorder, the fee for a certificate for each name searched shall be set by the filing officer in an amount that covers actual costs, and the fee for copies shall be in accordance with Section 27366 of the Government Code. If the filing officer is the Secretary of State, the certificate shall be issued as part of a combined certificate pursuant to Section 9528 of the Commercial Code, and the fee for the certificate and copies shall be in accordance with that section.

(Amended by Stats. 2012, Ch. 494, Sec. 2. Effective January 1, 2013.)



2104

The fee charged for recording and indexing each notice of lien or certificate or notice affecting the lien filed with the county recorder shall be the same as those established by Article 5 (commencing with Section 27360) of Chapter 6 of Part 3 of Division 2 of Title 3 of the Government Code for the recording and indexing of documents.

The fee for filing and indexing each notice of lien or certificate or notice affecting the lien with the office of the Secretary of State is set forth in subdivision (a) of Section 12194 of the Government Code.

The officer shall bill the district directors of internal revenue or other appropriate federal officials on a monthly basis for fees for documents recorded or filed by the county recorder or the Secretary of State.

(Amended by Stats. 1999, Ch. 1000, Sec. 13. Effective January 1, 2000.)



2105

Filing officers with whom notices of federal tax liens, certificates and notices affecting such liens have been filed on or before January 1, 1968, shall, after that date, continue to maintain a file labeled “federal tax lien notices filed prior to January 2, 1968” containing notices and certificates filed in numerical order of receipt. If a notice of lien was filed on or before January 1, 1968, any certificate or notice affecting the lien shall be filed in the same office.

(Added by Stats. 1979, Ch. 330.)



2106

This title shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this title among states enacting it.

(Added by Stats. 1979, Ch. 330.)



2106.5

This title shall be applied and construed to permit the transmission, filing, recording, and indexing of notices of federal tax liens and all certificates that relate to or affect those liens, including, but not limited to, certificates of release, discharge, subordination, and nonattachment, by electronic or magnetic means, using computerized data processing, telecommunications, and other similar information technologies available to the filing offices.

(Added by Stats. 1998, Ch. 463, Sec. 1. Effective January 1, 1999.)



2107

This title may be cited as the Uniform Federal Lien Registration Act.

(Added by Stats. 1979, Ch. 330.)












Commercial Code - COM

DIVISION 1 - GENERAL PROVISIONS

CHAPTER 1 - Short Title, Construction, Application and Subject Matter of the Code

1101

This code may be cited as the Uniform Commercial Code.

(Amended by Stats. 2006, Ch. 254, Sec. 6. Effective January 1, 2007.)



1102

This division applies to a transaction to the extent that it is governed by another division of this code.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 8. Effective January 1, 2007.)



1103

(a) This code shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) to simplify, clarify, and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) to make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

(Amended by Stats. 2006, Ch. 254, Sec. 9. Effective January 1, 2007.)



1104

This code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

(Enacted by Stats. 1963, Ch. 819.)



1105

If any provision or clause of this code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are severable.

(Added by renumbering Section 1108 by Stats. 2006, Ch. 254, Sec. 14. Effective January 1, 2007.)



1106

In this code, unless the statutory context otherwise requires:

(1) words in the singular number include the plural, and those in the plural include the singular; and

(2) words of any gender also refer to any other gender.

(Added by Stats. 2006, Ch. 254, Sec. 12. Effective January 1, 2007.)



1108

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., except that nothing in this chapter modifies, limits, or supersedes Section 7001(c) of that act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that act.

(Added by Stats. 2006, Ch. 254, Sec. 15. Effective January 1, 2007.)






CHAPTER 2 - General Definitions and Principles of Interpretation

1201

(a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other divisions of this code that apply to particular divisions or chapters thereof, have the meanings stated.

(b) Subject to definitions contained in other divisions of this code that apply to particular divisions or chapters thereof:

(1) “Action,” in the sense of a judicial proceeding, includes recoupment, counterclaim, setoff, suit in equity, and any other proceeding in which rights are determined.

(2) “Aggrieved party” means a party entitled to pursue a remedy.

(3) “Agreement,” as distinguished from “contract,” means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in Section 1303.

(4) “Bank” means a person engaged in the business of banking, and includes a savings bank, savings and loan association, credit union, and trust company.

(5) “Bearer” means a person in possession of a negotiable instrument, document of title, or certificated security that is payable to bearer or endorsed in blank.

(6) “Bill of lading” means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods.

(7) “Branch” includes a separately incorporated foreign branch of a bank.

(8) “Burden of establishing” a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) “Buyer in ordinary course of business” means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller’s own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Division 2 (commencing with Section 2101) may be a buyer in ordinary course of business. “Buyer in ordinary course of business” does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) “Conspicuous,” with reference to a term, means so written, displayed, or presented that a reasonable person against whom it is to operate ought to have noticed it. Whether a term is “conspicuous” or not is a decision for the court. Conspicuous terms include the following:

(A) a heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) [Reserved]

(12) “Contract,” as distinguished from “agreement,” means the total legal obligation that results from the parties’ agreement as determined by this code and as supplemented by any other applicable laws.

(13) “Creditor” includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor’s or assignor’s estate.

(14) “Defendant” includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) “Delivery,” with respect to an instrument, document of title, or chattel paper means voluntary transfer of possession.

(16) “Document of title” includes a bill of lading, dock warrant, dock receipt, warehouse receipt, or order for the delivery of goods, and also any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold, and dispose of the document and the goods it covers. To be a document of title, a document must purport to be issued by or addressed to a bailee and purport to cover goods in the bailee’s possession which are either identified or are fungible portions of an identified mass.

(17) “Fault” means a default, breach, or wrongful act or omission.

(18) “Fungible goods” means:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent.

(19) “Genuine” means free of forgery or counterfeiting.

(20) “Good faith,” except as otherwise provided in Division 5 (commencing with Section 5101), means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) “Holder,” means:

(A) the person in possession of a negotiable instrument that is payable either to bearer or, to an identified person that is the person in possession; or

(B) the person in possession of a document of title if the goods are deliverable either to bearer or to the order of the person in possession.

(22) “Insolvency proceeding” includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) “Insolvent” means:

(A) having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of federal bankruptcy law.

(24) “Money” means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) “Organization” means a person other than an individual.

(26) “Party,” as distinguished from “third party,” means a person that has engaged in a transaction or made an agreement subject to this code.

(27) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) “Present value” means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) “Purchase” means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) “Purchaser” means a person that takes by purchase.

(31) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) “Remedy” means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) “Representative” means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) “Right” includes remedy.

(35) “Security interest” means an interest in personal property or fixtures which secures payment or performance of an obligation. “Security interest” includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Division 9 (commencing with Section 9101). “Security interest” does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under Section 2401, but a buyer may also acquire a “security interest” by complying with Division 9 (commencing with Section 9101). Except as otherwise provided in Section 2505, the right of a seller or lessor of goods under Division 2 (commencing with Section 2101) or Division 10 (commencing with Section 10101) to retain or acquire possession of the goods is not a “security interest,” but a seller or lessor may also acquire a “security interest” by complying with Division 9 (commencing with Section 9101). The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under Section 2401 is limited in effect to a reservation of a “security interest.”

Whether a transaction in the form of a lease creates a “security interest” is determined pursuant to Section 1203.

(36) “Send,” in connection with a writing, record, or notice means:

(A) to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed or, if there is none, to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) “Signed” includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) “Surety” includes a guarantor or other secondary obligor.

(40) “Term” means a portion of an agreement that relates to a particular matter.

(41) “Unauthorized signature” means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) “Warehouse receipt” means a receipt issued by a person engaged in the business of storing goods for hire.

(43) “Writing” includes printing, typewriting, or any other intentional reduction to tangible form. “Written” has a corresponding meaning.

(Amended by Stats. 2006, Ch. 254, Sec. 16. Effective January 1, 2007.)



1202

(a) Subject to subdivision (f), a person has “notice” of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) “Knowledge” means actual knowledge. “Knows” has a corresponding meaning.

(c) “Discover,” “learn,” or words of similar import refer to knowledge rather than to reason to know.

(d) A person “notifies” or “gives” a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subdivision (f), a person “receives” a notice or notification when:

(1) it comes to that person’s attention; or

(2) it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual’s attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(Added by Stats. 2006, Ch. 254, Sec. 18. Effective January 1, 2007.)



1203

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(7) in the case of a motor vehicle, as defined in Section 415 of the Vehicle Code, or a trailer, as defined in Section 630 of that code, that is not to be used primarily for personal, family, or household purposes, that the amount of rental payments may be increased or decreased by reference to the amount realized by the lessor upon sale or disposition of the vehicle or trailer. Nothing in this paragraph affects the application or administration of the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code).

(d) Additional consideration is nominal if it is less than the lessee’s reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The “remaining economic life of the goods” and “reasonably predictable” fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

(Added by Stats. 2006, Ch. 254, Sec. 20. Effective January 1, 2007.)



1204

Except as otherwise provided in Divisions 3, 4, 5, and 6, a person gives value for rights if the person acquires them:

(1) in return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a chargeback is provided for in the event of difficulties in collection;

(2) as security for, or in total or partial satisfaction of, a preexisting claim;

(3) by accepting delivery under a preexisting contract for purchase; or

(4) in return for any consideration sufficient to support a simple contract.

(Added by Stats. 2006, Ch. 254, Sec. 22. Effective January 1, 2007.)



1205

(a) Whether a time for taking an action required by this code is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken “seasonably” if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

(Added by renumbering Section 1204 by Stats. 2006, Ch. 254, Sec. 21. Effective January 1, 2007.)



1206

Whenever this code creates a “presumption” with respect to a fact, or provides that a fact is “presumed,” the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 25. Effective January 1, 2007.)






CHAPTER 3 - Territorial Applicability and General Rules

1301

(a) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation, the parties may agree that the law either of this state or of the other state or nation shall govern their rights and duties.

(b) In the absence of an agreement effective under subdivision (a), and except as provided in subdivision (c), this code applies to transactions bearing an appropriate relation to this state.

(c) If one of the following provisions specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Section 2402.

(2) Section 4102.

(3) Section 5116.

(4) Section 6103.

(5) Section 8110.

(6) Sections 9301 to 9307, inclusive.

(7) Sections 10105 and 10106.

(8) Section 11507.

(Added by Stats. 2006, Ch. 254, Sec. 30. Effective January 1, 2007.)



1302

(a) Except as otherwise provided in subdivision (b) or elsewhere in this code, the effect of provisions of this code may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence of certain provisions of this code of the phrase “unless otherwise agreed,” or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

(Added by Stats. 2006, Ch. 254, Sec. 30. Effective January 1, 2007.)



1303

(a) A “course of performance” is a sequence of conduct between the parties to a particular transaction that exists if:

(1) the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A “course of dealing” is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A “usage of trade” is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties’ agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subdivision (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) express terms prevail over course of performance, course of dealing, and usage of trade;

(2) course of performance prevails over course of dealing and usage of trade;

(3) course of dealing prevails over usage of trade.

(f) Subject to Section 2209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

(Added by renumbering Section 1205 by Stats. 2006, Ch. 254, Sec. 23. Effective January 1, 2007.)



1304

Every contract or duty within this code imposes an obligation of good faith in its performance and enforcement.

(Added by renumbering Section 1203 by Stats. 2006, Ch. 254, Sec. 19. Effective January 1, 2007.)



1305

(a) The remedies provided by this code shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in this code or by other rule of law.

(b) Any right or obligation declared by this code is enforceable by action unless the provision declaring it specifies a different and limited effect.

(Added by renumbering Section 1106 by Stats. 2006, Ch. 254, Sec. 11. Effective January 1, 2007.)



1306

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

(Added by renumbering Section 1107 by Stats. 2006, Ch. 254, Sec. 13. Effective January 1, 2007.)



1307

(1) A bill of lading, policy or certificate of insurance, official weigher’s or inspector’s certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is admissible as evidence of the facts stated in the document by the third party in any action arising out of the contract that authorized or required the document.

(2) In any action arising out of the contract that authorized or required the document referred to in subdivision (1):

(a) A document in due form purporting to be the document referred to in subdivision (1) is presumed to be authentic and genuine. The presumption is a presumption affecting the burden of producing evidence.

(b) If the document is found to be authentic and genuine, the facts stated in the document by the third party are presumed to be true. The presumption is a presumption affecting the burden of proof.

(Added by renumbering Section 1202 by Stats. 2006, Ch. 254, Sec. 17. Effective January 1, 2007.)



1308

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as “without prejudice,” “under protest” or the like are sufficient.

(b) Subdivision (a) does not apply to an accord and satisfaction.

(Added by renumbering Section 1207 by Stats. 2006, Ch. 254, Sec. 26. Effective January 1, 2007.)



1309

A term providing that one party or that party’s successor in interest may accelerate payment or performance or require collateral or additional collateral “at will” or when the party “deems itself insecure,” or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

(Added by renumbering Section 1208 by Stats. 2006, Ch. 254, Sec. 27. Effective January 1, 2007.)



1310

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

(Added by renumbering Section 1209 by Stats. 2006, Ch. 254, Sec. 28. Effective January 1, 2007.)









DIVISION 2 - SALES

CHAPTER 1 - Short Title, General Construction and Subject Matter

2101

This division shall be known and may be cited as Uniform Commercial Code—Sales.

(Enacted by Stats. 1963, Ch. 819.)



2102

Unless the context otherwise requires, this division applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this division impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

(Enacted by Stats. 1963, Ch. 819.)



2103

(1) In this division unless the context otherwise requires:

(a) “Buyer” means a person who buys or contracts to buy goods.

(b) [Reserved]

(c) “Receipt of goods” means taking physical possession of them.

(d) “Seller” means a person who sells or contracts to sell goods.

(2) Other definitions applying to this division or to specified chapters thereof, and the sections in which they appear are:

“Acceptance.” Section 2606.

“Banker’s credit.” Section 2325.

“Between merchants.” Section 2104.

“Cancellation.” Section 2106(4).

“Commercial unit.” Section 2105.

“Confirmed credit.” Section 2325.

“Conforming to contract.” Section 2106.

“Contract for sale.” Section 2106.

“Cover.” Section 2712.

“Entrusting.” Section 2403.

“Financing agency.” Section 2104.

“Future goods.” Section 2105.

“Goods.” Section 2105.

“Identification.” Section 2501.

“Installment contract.” Section 2612.

“Letter of Credit.” Section 2325.

“Lot.” Section 2105.

“Merchant.” Section 2104.

“Overseas.” Section 2323.

“Person in position of seller.” Section 2707.

“Present sale.” Section 2106.

“Sale.” Section 2106.

“Sale on approval.” Section 2326.

“Sale or return.” Section 2326.

“Termination.” Section 2106.

(3) The following definitions in other divisions apply to this division:

“Check.” Section 3104.

“Consignee.” Section 7102.

“Consignor.” Section 7102.

“Consumer goods.” Section 9102.

“Control.” Section 7106.

“Dishonor.” Section 3502.

“Draft.” Section 3104.

(4) In addition, Division 1 (commencing with Section 1101) contains general definitions and principles of construction and interpretation applicable throughout this division.

(Amended by Stats. 2006, Ch. 254, Sec. 31. Effective January 1, 2007.)



2104

(1) “Merchant” means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) “Financing agency” means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller’s draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. “Financing agency” includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (Section 2707).

(3) “Between merchants” means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

(Amended by Stats. 2006, Ch. 254, Sec. 32. Effective January 1, 2007.)



2105

(1) “Goods” means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Division 8) and things in action. “Goods” also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 2107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are “future” goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller’s interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) “Lot” means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) “Commercial unit” means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

(Enacted by Stats. 1963, Ch. 819.)



2106

(1) In this division unless the context otherwise requires “contract” and “agreement” are limited to those relating to the present or future sale of goods. “Contract for sale” includes both a present sale of goods and a contract to sell goods at a future time. A “sale” consists in the passing of title from the seller to the buyer for a price (Section 2401). A “present sale” means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are “conforming” or conform to the contract when they are in accordance with the obligations under the contract.

(3) “Termination” occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On “termination” all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) “Cancellation” occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of “termination” except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

(Enacted by Stats. 1963, Ch. 819.)



2107

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this division if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subdivision (1) or of timber to be cut is a contract for the sale of goods within this division whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded in the same manner as a document transferring an interest in land and shall then constitute notice to third parties of the buyer’s rights under the contract for sale.

(Amended by Stats. 1974, Ch. 997.)






CHAPTER 2 - Form, Formation and Readjustment of Contract

2201

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of five hundred dollars ($500) or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his or her authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in the writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subdivision (1) against the party unless written notice of objection to its contents is given within 10 days after it is received.

(3) A contract which does not satisfy the requirements of subdivision (1) but which is valid in other respects is enforceable:

(a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller’s business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) If the party against whom enforcement is sought admits in his or her pleading, testimony, or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods for which payment has been made and accepted or which have been received and accepted (Section 2606).

(4) Subdivision (1) of this section does not apply to a qualified financial contract as that term is defined in paragraph (2) of subdivision (b) of Section 1624 of the Civil Code if either (a) there is, as provided in paragraph (3) of subdivision (b) of 1624 of the Civil Code, sufficient evidence to indicate that a contract has been made or (b) the parties thereto, by means of a prior or subsequent written contract, have agreed to be bound by the terms of the qualified financial contract from the time they reach agreement (by telephone, by exchange of electronic messages, or otherwise) on those terms.

(Amended by Stats. 1998, Ch. 78, Sec. 3. Effective January 1, 1999.)



2202

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(a) By course of dealing, course of performance, or usage of trade (Section 1303); and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

(Amended by Stats. 2006, Ch. 254, Sec. 33. Effective January 1, 2007.)



2204

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

(Enacted by Stats. 1963, Ch. 819.)



2205

(a) An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

(b) Notwithstanding subdivision (a), when a merchant renders an offer, oral or written, to supply goods to a contractor licensed pursuant to the provisions of Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code or a similar contractor’s licensing law of another state, and the merchant has actual or imputed knowledge that the contractor is so licensed, and that the offer will be relied upon by the contractor in the submission of its bid for a construction contract with a third party, the offer relied upon shall be irrevocable, notwithstanding lack of consideration, for 10 days after the awarding of the contract to the prime contractor, but in no event for more than 90 days after the date the bid or offer was rendered by the merchant; except that an oral bid or offer, when for a price of two thousand five hundred dollars ($2,500) or more, shall be confirmed in writing by the contractor or his or her agent within 48 hours after it is rendered. Failure by the contractor to confirm such offer in writing shall release the merchant from his or her offer. Nothing in this subdivision shall prevent a merchant from providing that the bid or offer will be held open for less than the time provided for herein.

(Amended by Stats. 1980, Ch. 537.)



2206

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

(Enacted by Stats. 1963, Ch. 819.)



2207

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) The offer expressly limits acceptance to the terms of the offer;

(b) They materially alter it; or

(c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this code.

(Enacted by Stats. 1963, Ch. 819.)



2209

(1) An agreement modifying a contract within this division needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this division (Section 2201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subdivision (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

(Amended by Stats. 1975, Ch. 7.)



2210

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor’s due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller’s interest under a contract is not a transfer that materially changes the duty of, or increases materially the burden or risk imposed on, the buyer or impairs materially the buyer’s chance of obtaining return performance within the purview of subdivision (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (A) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (B) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary, a prohibition of assignment of “the contract” is to be construed as barring only the delegation to the assignee of the assignor’s performance.

(5) An assignment of “the contract” or of “all my rights under the contract” or an assignment in similar general terms is an assignment of rights and, unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor, and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may, without prejudice to his or her rights against the assignor, demand assurances from the assignee (Section 2609).

(Amended (as to be amended by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 4. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003.)






CHAPTER 3 - General Obligation and Construction of Contract

2301

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

(Enacted by Stats. 1963, Ch. 819.)



2303

Where this division allocates a risk or a burden as between the parties “unless otherwise agreed,” the agreement may not only shift the allocation but may also divide the risk or burden.

(Enacted by Stats. 1963, Ch. 819.)



2304

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller’s obligations with reference to them are subject to this division, but not the transfer of the interest in realty or the transferor’s obligations in connection therewith.

(Enacted by Stats. 1963, Ch. 819.)



2305

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) Nothing is said as to price; or

(b) The price is left to be agreed by the parties and they fail to agree; or

(c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as canceled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

(Enacted by Stats. 1963, Ch. 819.)



2306

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

(Enacted by Stats. 1963, Ch. 819.)



2307

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

(Enacted by Stats. 1963, Ch. 819.)



2308

Unless otherwise agreed

(a) The place for delivery of goods is the seller’s place of business or if he has none his residence; but

(b) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) Documents of title may be delivered through customary banking channels.

(Enacted by Stats. 1963, Ch. 819.)



2309

(1) The time for shipment or delivery or any other action under a contract if not provided in this division or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

(Enacted by Stats. 1963, Ch. 819.)



2310

Unless otherwise agreed:

(a) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) If the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2513); and

(c) If delivery is authorized and made by way of documents of title otherwise than by subdivision (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller’s place of business or if none, the seller’s residence; and

(d) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

(Amended by Stats. 2006, Ch. 254, Sec. 35. Effective January 1, 2007.)



2311

(1) An agreement for sale which is otherwise sufficiently definite (subdivision (3) of Section 2204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer’s option and except as otherwise provided in subdivisions (1)(c) and (3) of Section 2319 specifications or arrangements relating to shipment are at the seller’s option.

(3) Where such specification would materially affect the other party’s performance but is not seasonably made or where one party’s co-operation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) Is excused for any resulting delay in his own performance; and

(b) May also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to co-operate as a breach by failure to deliver or accept the goods.

(Enacted by Stats. 1963, Ch. 819.)



2312

(1) Subject to subdivision (2) there is in a contract for sale a warranty by the seller that

(a) The title conveyed shall be good, and its transfer rightful; and

(b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subdivision (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

(Enacted by Stats. 1963, Ch. 819.)



2313

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as “warrant” or “guarantee” or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller’s opinion or commendation of the goods does not create a warranty.

(Enacted by Stats. 1963, Ch. 819.)



2314

(1) Unless excluded or modified (Section 2316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) Pass without objection in the trade under the contract description; and

(b) In the case of fungible goods, are of fair average quality within the description; and

(c) Are fit for the ordinary purposes for which such goods are used; and

(d) Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) Are adequately contained, packaged, and labeled as the agreement may require; and

(f) Conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2316) other implied warranties may arise from course of dealing or usage of trade.

(Enacted by Stats. 1963, Ch. 819.)



2315

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller’s skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

(Enacted by Stats. 1963, Ch. 819.)



2316

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this division on parol or extrinsic evidence (Section 2202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subdivision (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that “There are no warranties which extend beyond the description on the face hereof.”

(3) Notwithstanding subdivision (2)

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like “as is,” “with all faults” or other language which in common understanding calls the buyer’s attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this division on liquidation or limitation of damages and on contractual modification of remedy (Sections 2718 and 2719).

(Enacted by Stats. 1963, Ch. 819.)



2317

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displaced inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

(Enacted by Stats. 1963, Ch. 819.)



2319

(1) Unless otherwise agreed the term F.O.B. (which means “free on board”) at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this division (Section 2504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) When the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this division (Section 2503);

(c) When under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this division on the form of bill of lading (Section 2323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means “free alongside”) at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) At his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subdivision (1)(a) or (c) or subdivision (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of co-operation under this division (Section 2311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

(Enacted by Stats. 1963, Ch. 819.)



2320

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer’s rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

(Enacted by Stats. 1963, Ch. 819.)



2321

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to “net landed weights,” “delivered weights,” “out turn” quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subdivision (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

(Enacted by Stats. 1963, Ch. 819.)



2322

(1) Unless otherwise agreed a term for delivery of goods “ex-ship” (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) The risk of loss does not pass to the buyer until the goods leave the ship’s tackle or are otherwise properly unloaded.

(Enacted by Stats. 1963, Ch. 819.)



2323

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subdivision (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this division on cure of improper delivery (subdivision (1) of Section 2508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is “overseas” insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deepwater commerce.

(Amended by Stats. 2006, Ch. 254, Sec. 36. Effective January 1, 2007.)



2324

Under a term “no arrival, no sale” or terms of like meaning, unless otherwise agreed,

(a) The seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2613).

(Enacted by Stats. 1963, Ch. 819.)



2325

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer’s obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term “letter of credit” or “banker’s credit” in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term “confirmed credit” means that the credit must also carry the direct obligation of such an agency which does business in the seller’s financial market.

(Enacted by Stats. 1963, Ch. 819.)



2326

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) A “sale on approval” if the goods are delivered primarily for use, and

(b) A “sale or return” if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer’s creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer’s possession.

(3) Any “or return” term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this division (Section 2201) and as contradicting the sale aspect of the contract within the provisions of this division on parol or extrinsic evidence (Section 2202).

(4) If a person delivers or consigns for sale goods which the person used or bought for use for personal, family, or household purposes, these goods do not become the property of the deliveree or consignee unless the deliveree or consignee purchases and fully pays for the goods. Nothing in this subdivision shall prevent the deliveree or consignee from acting as the deliverer’s agent to transfer title to these goods to a buyer who pays the full purchase price. Any payment received by the deliveree or consignee from a buyer of these goods, less any amount which the deliverer expressly agreed could be deducted from the payment for commissions, fees, or expenses, is the property of the deliverer and shall not be subject to the claims of the deliveree’s or consignee’s creditors.

(Amended by Stats. 1999, Ch. 991, Sec. 28.2. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



2327

(1) Under sale on approval unless otherwise agreed

(a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) After due notification of election to return, the return is at the seller’s risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) The return is at the buyer’s risk and expense.

(Enacted by Stats. 1963, Ch. 819.)



2328

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer’s announcement of completion of the sale, but a bidder’s retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller’s behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subdivision shall not apply to any bid at a forced sale.

(Enacted by Stats. 1963, Ch. 819.)






CHAPTER 4 - Title, Creditors and Good Faith Purchasers

2401

Each provision of this division with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this division and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (Section 2501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this code. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the division on secured transactions (Division 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) If the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods,

(a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a “sale.”

(Amended by Stats. 2006, Ch. 254, Sec. 37. Effective January 1, 2007.)



2402

(1) Except as provided in subdivisions (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer’s rights to recover the goods under this division (Sections 2502 and 2716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him or her a retention of possession by the seller is fraudulent or void under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent or void.

(3) Nothing in this division shall be deemed to impair the rights of creditors of the seller:

(a) Under the provisions of the division on secured transactions (Division 9); or

(b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this division constitute the transaction a fraudulent transfer or voidable preference.

(Amended by Stats. 1988, Ch. 1368, Sec. 9. Operative January 1, 1990, by Sec. 18 of Ch. 1368.)



2403

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) The transferor was deceived as to the identity of the purchaser, or

(b) The delivery was in exchange for a check which is later dishonored, or

(c) It was agreed that the transaction was to be a “cash sale,” or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) “Entrusting” includes any delivery and any acquiescence in retention of possession for the purpose of sale, obtaining offers to purchase, locating a buyer, or the like; regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor’s disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the divisions on secured transactions (Division 9), bulk transfers (Division 6) and documents of title (Division 7).

(Amended by Stats. 1967, Ch. 799.)






CHAPTER 5 - Performance

2501

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a) When the contract is made if it is for the sale of goods already existing and identified;

(b) If the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) If the contract is for the sale of unborn young or future crops, when the crops are planted or otherwise become growing crops or the young are conceived.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(Enacted by Stats. 1963, Ch. 819.)



2502

(1) Subject to subdivisions (2) and (3), and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he or she has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if either:

(a) In the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract.

(b) In all cases, the seller becomes insolvent within 10 days after receipt of the first installment on their price.

(2) The buyer’s right to recover the goods under paragraph (a) of subdivision (1) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his or her special property has been made by the buyer, he or she acquires the right to recover the goods only if they conform to the contract for sale.

(Amended (as to be amended by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 5. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003.)



2503

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer’s disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this division, and in particular

(a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) Unless otherwise agreed, the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subdivision (1) and also in any appropriate case tender documents as described in subdivisions (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer’s right to possession of the goods; but

(b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Division 9 (commencing with Section 9101), receipt by the bailee of notification of the buyer’s rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents

(a) He must tender all such documents in correct form, except as provided in this division with respect to bills of lading in a set (subdivision (2) of Section 2323); and

(b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

(Amended by Stats. 2006, Ch. 254, Sec. 38. Effective January 1, 2007.)



2504

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) Promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

(Enacted by Stats. 1963, Ch. 819.)



2505

(1) Where the seller has identified goods to the contract by or before shipment:

(a) His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller’s expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (subdivision (2) of Section 2507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller’s powers as a holder of a negotiable document of title.

(Amended by Stats. 2006, Ch. 254, Sec. 39. Effective January 1, 2007.)



2506

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper’s right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

(Amended by Stats. 2006, Ch. 254, Sec. 40. Effective January 1, 2007.)



2507

(1) Tender of delivery is a condition to the buyer’s duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

(Enacted by Stats. 1963, Ch. 819.)



2508

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonally notifies the buyer have a further reasonable time to substitute a conforming tender.

(Enacted by Stats. 1963, Ch. 819.)



2509

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) If it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2505); but

(b) If it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) On his receipt of possession or control of a negotiable document of title covering the goods; or

(b) On acknowledgment by the bailee of the buyer’s right to possession of the goods; or

(c) After his receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subdivision (4)(b) of Section 2503.

(3) In any case not within subdivision (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this division on sale on approval (Section 2327) and on effect of breach on risk of loss (Section 2510).

(Amended by Stats. 2006, Ch. 254, Sec. 41. Effective January 1, 2007.)



2510

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

(Enacted by Stats. 1963, Ch. 819.)



2511

(1) Unless otherwise agreed, tender of payment is a condition to the seller’s duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this code on the effect of an instrument on an obligation (Section 3310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

(Amended by Stats. 1992, Ch. 914, Sec. 4. Effective January 1, 1993.)



2512

(1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless (a) the nonconformity appears without inspection or (b) despite tender of the required documents the circumstances would justify injunction against honor under this code (subdivision (b) of Section 5109).

(2) Payment pursuant to subdivision (1) does not constitute an acceptance of goods or impair the buyer’s right to inspect or any of his remedies.

(Amended by Stats. 1996, Ch. 176, Sec. 5. Effective January 1, 1997.)



2513

(1) Unless otherwise agreed and subject to subdivision (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this division on C.I.F. contracts (subdivision (3) of Section 2321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) For delivery “C.O.D.” or on other like terms; or

(b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

(Enacted by Stats. 1963, Ch. 819.)



2514

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

(Enacted by Stats. 1963, Ch. 819.)



2515

In furtherance of the adjustment of any claim or dispute

(a) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

(Enacted by Stats. 1963, Ch. 819.)






CHAPTER 6 - Breach, Repudiation and Excuse

2601

Subject to the provisions of this division on breach in installment contracts (Section 2612) and unless otherwise agreed under the sections on contractual limitations of remedy (Sections 2718 and 2719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a) Reject the whole; or

(b) Accept the whole; or

(c) Accept any commercial unit or units and reject the rest.

(Enacted by Stats. 1963, Ch. 819.)



2602

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (Sections 2603 and 2604),

(a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) If the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this division (subdivision (3) of Section 2711), he is under a duty after rejection to hold them with reasonable care at the seller’s disposition for a time sufficient to permit the seller to remove them; but

(c) The buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller’s rights with respect to goods wrongfully rejected are governed by the provisions of this division on seller’s remedies in general (Section 2703).

(Enacted by Stats. 1963, Ch. 819.)



2603

(1) Subject to any security interest in the buyer (subdivision (3) of Section 2711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller’s account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subdivision (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

(Enacted by Stats. 1963, Ch. 819.)



2604

Subject to the provisions of the immediately preceding section on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller’s account or reship them to him or resell them for the seller’s account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

(Enacted by Stats. 1963, Ch. 819.)



2605

(1) The buyer’s failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach

(a) Where the seller could have cured it if stated seasonably; or

(b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

(Amended by Stats. 2006, Ch. 254, Sec. 42. Effective January 1, 2007.)



2606

(1) Acceptance of goods occurs when the buyer

(a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) Fails to make an effective rejection (subdivision (1) of Section 2602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) Does any act inconsistent with the seller’s ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

(Enacted by Stats. 1963, Ch. 819.)



2607

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and, if made with knowledge of a nonconformity, cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this division for nonconformity.

(3) Where a tender has been accepted:

(A) The buyer must, within a reasonable time after he or she discovers or should have discovered any breach, notify the seller of breach or be barred from any remedy; and

(B) If the claim is one for infringement or the like (subdivision (3) of Section 2312) and the buyer is sued as a result of such a breach, the buyer must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over:

(A) He or she may give the seller written notice of the litigation. If the notice states that the seller may defend and that if the seller does not do so he or she will be bound in any action against the seller by the buyer by any determination of fact common to the two litigation actions, then unless the seller after seasonable receipt of the notice does defend he or she is so bound.

(B) If the claim is one for infringement or the like (subdivision (3) of Section 2312) the original seller may demand in writing that the buyer turn over to the seller control of the litigation, including settlement, or else be barred from any remedy over and if the seller also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subdivisions (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subdivision (3) of Section 2312).

(Amended by Stats. 1995, Ch. 91, Sec. 20. Effective January 1, 1996.)



2608

(1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it

(a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller’s assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

(Enacted by Stats. 1963, Ch. 819.)



2609

(1) A contract for sale imposes an obligation on each party that the other’s expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the agrieved party’s right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

(Enacted by Stats. 1963, Ch. 819.)



2610

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) For a commercially reasonable time await performance by the repudiating party; or

(b) Resort to any rememdy for breach (Section 2703 or Section 2711), even though he has notified the repudiating party that he would await the latter’s performance and has urged retraction; and

(c) In either case suspend his own performance or proceed in accordance with the provisions of this division on the seller’s right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2704).

(Enacted by Stats. 1963, Ch. 819.)



2611

(1) Until the repudiating party’s next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation canceled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this division (Section 2609).

(3) Retraction reinstates the repudiating party’s rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

(Enacted by Stats. 1963, Ch. 819.)



2612

(1) An “installment contract” is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause “each delivery is a separate contract” or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subdivision (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

(Enacted by Stats. 1963, Ch. 819.)



2613

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a “no arrival, no sale” term (Section 2324) then

(a) If the loss is total the contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

(Enacted by Stats. 1963, Ch. 819.)



2614

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer’s obligation unless the regulation is discriminatory, oppressive or predatory.

(Enacted by Stats. 1963, Ch. 819.)



2615

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller’s capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

(Enacted by Stats. 1963, Ch. 819.)



2616

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this division relating to breach of installment contracts (Section 2612), then also as to the whole,

(a) Terminate and thereby discharge any unexecuted portion of the contract; or

(b) Modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under the preceding section.

(Enacted by Stats. 1963, Ch. 819.)






CHAPTER 7 - Remedies

2701

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this division.

(Enacted by Stats. 1963, Ch. 819.)



2702

(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this division (Section 2705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the 10-day limitation does not apply. Except as provided in this subdivision the seller may not base a right to reclaim goods on the buyer’s fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller’s right to reclaim under subdivision (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this division (Section 2403). Successful reclamation of goods excludes all other remedies with respect to them.

(Enacted by Stats. 1963, Ch. 819.)



2703

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Section 2612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) Withhold delivery of such goods;

(b) Stop delivery by any bailee as hereafter provided (Section 2705);

(c) Proceed under the next section respecting goods still unidentified to the contract;

(d) Resell and recover damages as hereafter provided (Section 2706);

(e) Recover damages for nonacceptance (Section 2708) or in a proper case the price (Section 2709);

(f) Cancel.

(Enacted by Stats. 1963, Ch. 819.)



2704

(1) An aggrieved seller under the preceding section may

(a) Identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

(Enacted by Stats. 1963, Ch. 819.)



2705

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (Section 2702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) Receipt of the goods by the buyer; or

(b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) Such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) Negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

(Amended by Stats. 2006, Ch. 254, Sec. 43. Effective January 1, 2007.)



2706

(1) Under the conditions stated in Section 2703 on seller’s remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this division (Section 2710), but less expenses saved in consequence of the buyer’s breach.

(2) Except as otherwise provided in subdivision (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale

(a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) The seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 2707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subdivision (3) of Section 2711).

(Enacted by Stats. 1963, Ch. 819.)



2707

(1) A “person in the position of a seller” includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this division withhold or stop delivery (Section 2705) and resell (Section 2706) and recover incidental damages (Section 2710).

(Enacted by Stats. 1963, Ch. 819.)



2708

(1) Subject to subdivision (2) and to the provisions of this division with respect to proof of market price (Section 2723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this division (Section 2710), but less expenses saved in consequence of the buyer’s breach.

(2) If the measure of damages provided in subdivision (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this division (Section 2710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

(Enacted by Stats. 1963, Ch. 819.)



2709

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section.

(Enacted by Stats. 1963, Ch. 819.)



2710

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyers’ breach, in connection with return or resale of the goods or otherwise resulting from the breach.

(Enacted by Stats. 1963, Ch. 819.)



2711

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a) “Cover” and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b) Recover damages for nondelivery as provided in this division (Section 2713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) If the goods have been identified recover them as provided in the division (Section 2502); or

(b) In a proper case obtain specific performance or replevy the goods as provided in this division (Section 2716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2706).

(Enacted by Stats. 1963, Ch. 819.)



2712

(1) After a breach within the preceding section the buyer may “cover” by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2715), but less expenses saved in consequence of the seller’s breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

(Enacted by Stats. 1963, Ch. 819.)



2713

(1) Subject to the provisions of this division with respect to proof of market price (Section 2723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this division (Section 2715), but less expenses saved in consequence of the seller’s breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(Enacted by Stats. 1963, Ch. 819.)



2714

(1) Where the buyer has accepted goods and given notification (subdivision (3) of Section 2607) he or she may recover, as damages for any nonconformity of tender, the loss resulting in the ordinary course of events from the seller’s breach as determined in any manner that is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under Section 2715 also may be recovered.

(Amended by Stats. 1995, Ch. 91, Sec. 21. Effective January 1, 1996.)



2715

(1) Incidental damages resulting from the seller’s breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller’s breach include

(a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

(Enacted by Stats. 1963, Ch. 819.)



2716

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer’s right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(Amended by Stats. 1999, Ch. 991, Sec. 28.4. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



2717

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

(Enacted by Stats. 1963, Ch. 819.)



2718

(1) Damages for breach by either party may be liquidated in the agreement subject to and in compliance with Section 1671 of the Civil Code. If the agreement provides for liquidation of damages, and such provision does not comply with Section 1671 of the Civil Code, remedy may be had as provided in this division.

(2) Where the seller justifiably withholds delivery of goods because of the buyer’s breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the seller is entitled by virtue of terms liquidating the seller’s damages in accordance with subdivision (1), or

(b) In the absence of such terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars ($500), whichever is smaller.

(3) The buyer’s right to restitution under subdivision (2) is subject to offset to the extent that the seller establishes:

(a) A right to recover damages under the provisions of this chapter other than subdivision (1), and

(b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subdivision (2); but if the seller has notice of the buyer’s breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this division on resale by an aggrieved seller (Section 2706).

(Amended by Stats. 1988, Ch. 1368, Sec. 10. Operative January 1, 1990, by Sec. 18 of Ch. 1368.)



2719

(1) Subject to the provisions of subdivisions (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) The agreement may provide for remedies in addition to or in substitution for those provided in this division and may limit or alter the measure of damages recoverable under this division, as by limiting the buyer’s remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this code.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is invalid unless it is proved that the limitation is not unconscionable. Limitation of consequential damages where the loss is commercial is valid unless it is proved that the limitation is unconscionable.

(Amended by Stats. 1967, Ch. 703.)



2720

Unless the contrary intention clearly appears, expressions of “cancellation” or “rescission” of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

(Enacted by Stats. 1963, Ch. 819.)



2721

Remedies for material misrepresentation or fraud include all remedies available under this division for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

(Enacted by Stats. 1963, Ch. 819.)



2722

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the o ther;

(b) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) Either party may with the consent of the other sue for the benefit of whom it may concern.

(Enacted by Stats. 1963, Ch. 819.)



2723

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2708 or Section 2713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this division is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this division offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

(Enacted by Stats. 1963, Ch. 819.)



2724

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

(Enacted by Stats. 1963, Ch. 819.)



2725

(1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subdivision (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this code becomes effective.

(Added by Stats. 1967, Ch. 799.)






CHAPTER 8 - Retail Sales

2800

As used in this chapter “goods” means goods used or bought for use primarily for personal, family or household purposes.

(Added by Stats. 1970, Ch. 972.)



2801

In any retail sale of goods, if the manufacturer or seller of the goods issues a written warranty or guarantee as to the condition or quality of all or part of the goods which requires the buyer to complete and return any form to the manufacturer or seller as proof of the purchase of the goods, such warranty or guarantee shall not be unenforceable solely because the buyer fails to complete or return the form. This section does not relieve the buyer from proving the fact of purchase and the date thereof in any case in which such a fact is in issue.

The buyer must agree in writing to any waiver of this section for the waiver to be valid. Any waiver by the buyer of the provisions of this section which is not in writing is contrary to public policy and shall be unenforceable and void.

(Added by Stats. 1970, Ch. 972.)









DIVISION 3 - NEGOTIABLE INSTRUMENTS

CHAPTER 1 - General Provisions and Definitions

3101

This division may be cited as Uniform Commercial Code—Negotiable Instruments.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3102

(a) This division applies to negotiable instruments. It does not apply to money, to payment orders governed by Division 11 (commencing with Section 11101), or to securities governed by Division 8 (commencing with Section 8101).

(b) If there is conflict between this division and Division 4 (commencing with Section 4101) or Division 9 (commencing with Section 9101), Divisions 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this division to the extent of the inconsistency.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3103

(a) In this division:

(1) “Acceptor” means a drawee who has accepted a draft.

(2) “Drawee” means a person ordered in a draft to make payment.

(3) “Drawer” means a person who signs or is identified in a draft as a person ordering payment.

(4) [Reserved]

(5) “Maker” means a person who signs or is identified in a note as a person undertaking to pay.

(6) “Order” means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) “Ordinary care” in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank’s prescribed procedures and the bank’s procedures do not vary unreasonably from general banking usage not disapproved by this division or Division 4 (commencing with Section 4101).

(8) “Party” means a party to an instrument.

(9) “Promise” means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) “Prove” with respect to a fact means to meet the burden of establishing the fact (paragraph (8) of subdivision (b) of Section 1201).

(11) “Remitter” means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this division and the sections in which they appear are:

“Acceptance”

Section 3409

“Accommodated party”

Section 3419

“Accommodation party”

Section 3419

“Alteration”

Section 3407

“Anomalous endorsement”

Section 3205

“Blank endorsement”

Section 3205

“Cashier’s check”

Section 3104

“Certificate of deposit”

Section 3104

“Certified check”

Section 3409

“Check”

Section 3104

“Consideration”

Section 3303

“Demand Draft”

Section 3104

“Draft”

Section 3104

“Holder in due course”

Section 3302

“Incomplete instrument”

Section 3115

“Indorsement”

Section 3204

“Indorser”

Section 3204

“Instrument”

Section 3104

“Issue”

Section 3105

“Issuer”

Section 3105

“Negotiable instrument”

Section 3104

“Negotiation”

Section 3201

“Note”

Section 3104

“Payable at a definite time”

Section 3108

“Payable on demand”

Section 3108

“Payable to bearer”

Section 3109

“Payable to order”

Section 3109

“Payment”

Section 3602

“Person entitled to enforce”

Section 3301

“Presentment”

Section 3501

“Reacquisition”

Section 3207

“Special indorsement”

Section 3205

“Teller’s check”

Section 3104

“Transfer of instrument”

Section 3203

“Traveler’s check”

Section 3104

“Value”

Section 3303

(c) The following definitions in other divisions apply to this division:

“Bank”

Section 4105

“Banking day”

Section 4104

“Clearinghouse”

Section 4104

“Collecting bank”

Section 4105

“Depositary bank”

Section 4105

“Documentary draft”

Section 4104

“Intermediary bank”

Section 4105

“Item”

Section 4104

“Payor bank”

Section 4105

“Suspends payments”

Section 4104

(d) In addition, Division 1 (commencing with Section 1101) contains general definitions and principles of construction and interpretation applicable throughout this division.

(Amended by Stats. 2006, Ch. 254, Sec. 44. Effective January 1, 2007.)



3104

(a) Except as provided in subdivisions (c) and (d), “negotiable instrument” means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it is all of the following:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder.

(2) Is payable on demand or at a definite time.

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) “Instrument” means a negotiable instrument.

(c) An order that meets all of the requirements of subdivision (a), except paragraph (1), and otherwise falls within the definition of “check” in subdivision (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this division.

(e) An instrument is a “note” if it is a promise and is a “draft” if it is an order. If an instrument falls within the definition of both “note” and “draft,” a person entitled to enforce the instrument may treat it as either.

(f) “Check” means (1) a draft, other than a documentary draft, payable on demand and drawn on a bank, (2) a cashier’s check or teller’s check, or (3) a demand draft. An instrument may be a check even though it is described on its face by another term, such as “money order.”

(g) “Cashier’s check” means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) “Teller’s check” means a draft drawn by a bank (1) on another bank, or (2) payable at or through a bank.

(i) “Traveler’s check” means an instrument that (1) is payable on demand, (2) is drawn on or payable at or through a bank, (3) is designated by the term “traveler’s check” or by a substantially similar term, and (4) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) “Certificate of deposit” means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

(k) “Demand draft” means a writing not signed by a customer that is created by a third party under the purported authority of the customer for the purpose of charging the customer’s account with a bank. A demand draft shall contain the customer’s account number and may contain any or all of the following:

(1) The customer’s printed or typewritten name.

(2) A notation that the customer authorized the draft.

(3) The statement “No Signature Required” or words to that effect.

A demand draft shall not include a check purportedly drawn by and bearing the signature of a fiduciary, as defined in paragraph (1) of subdivision (a) of Section 3307.

(Amended by Stats. 1996, Ch. 316, Sec. 2. Effective January 1, 1997.)



3105

(a) “Issue” means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) “Issuer” applies to issued and unissued instruments and means a maker or drawer of an instrument.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3106

(a) Except as provided in this section, for the purposes of subdivision (a) of Section 3104, a promise or order is unconditional unless it states (1) an express condition to payment, (2) that the promise or order is subject to or governed by another writing, or (3) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (1) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (2) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of subdivision (a) of Section 3104. If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of subdivision (a) of Section 3104; but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3107

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3108

(a) A promise or order is “payable on demand” if it (1) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (2) does not state any time of payment.

(b) A promise or order is “payable at a definite time” if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (1) prepayment, (2) acceleration, (3) extension at the option of the holder, or (4) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3109

(a) A promise or order is payable to bearer if it is any of the following:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment.

(2) Does not state a payee.

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (1) to the order of an identified person or (2) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to subdivision (a) of Section 3205. An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to subdivision (b) of Section 3205.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3110

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(A) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named.

(B) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative.

(C) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization.

(D) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3111

Except as otherwise provided for items in Division 4 (commencing with Section 4101), an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3112

(a) Unless otherwise provided in the instrument, (1) an instrument is not payable with interest, and (2) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3113

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in subdivision (c) of Section 4401, an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3114

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3115

(a) ‛Incomplete instrument‛ means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subdivision (c), if an incomplete instrument is an instrument under Section 3104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3104, but, after completion, the requirements of Section 3104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3116

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in subdivision (e) of Section 3419 or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subdivision (b) of a party having the same joint and several liability to receive contribution from the party discharged.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3117

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3118

(a) Except as provided in subdivision (e), an action to enforce the obligation of a party to pay a note payable at a definite time shall be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subdivision (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note shall be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subdivision (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft shall be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller’s check, cashier’s check, or traveler’s check shall be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument shall be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, shall be commenced (1) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (2) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (1) for conversion of an instrument, for money had and received, or like action based on conversion, (2) for breach of warranty, or (3) to enforce an obligation, duty, or right arising under this division and not governed by this section shall be commenced within three years after the cause of action accrues.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3119

In an action for breach of an obligation for which a third person is answerable over pursuant to this division or Division 4 (commencing with Section 4101), the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (1) that the person notified may come in and defend and (2) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)






CHAPTER 2 - Negotiation, Transfer, and Indorsement

3201

(a) “Negotiation” means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3202

(a) Negotiation is effective even if obtained (1) from an infant, a corporation exceeding its powers, or a person without capacity, (2) by fraud, duress, or mistake, or (3) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3203

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this division and has only the rights of a partial assignee.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3204

(a) “Indorsement” means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (1) negotiating the instrument, (2) restricting payment of the instrument, or (3) incurring indorser’s liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) “Indorser” means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder’s name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3205

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a “special indorsement.” When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 3110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a “blank indorsement.” When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) “Anomalous indorsement” means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3206

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in subdivision (b) of Section 4201, or (ii) in blank or to a particular bank using the words “for deposit,” “for collection,” or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subdivision (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 3307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subdivision (c) or has notice or knowledge of breach of fiduciary duty as stated in subdivision (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3207

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)






CHAPTER 3 - Enforcement of Instruments

3301

“Person entitled to enforce” an instrument means (a) the holder of the instrument, (b) a nonholder in possession of the instrument who has the rights of a holder, or (c) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to Section 3309 or subdivision (d) of Section 3418. A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3302

(a) Subject to subdivision (c) and subdivision (d) of Section 3106, “holder in due course” means the holder of an instrument if both of the following apply:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity.

(2) The holder took the instrument (A) for value, (B) in good faith, (C) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (D) without notice that the instrument contains an unauthorized signature or has been altered, (E) without notice of any claim to the instrument described in Section 3306, and (F) without notice that any party has a defense or claim in recoupment described in subdivision (a) of Section 3305.

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subdivision (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (1) by legal process or by purchase in an execution, bankruptcy, or creditor’s sale or similar proceeding, (2) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (3) as the successor in interest to an estate or other organization.

(d) If, under paragraph (1) of subdivision (a) of Section 3303, the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (1) the person entitled to enforce an instrument has only a security interest in the instrument and (2) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice shall be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3303

(a) An instrument is issued or transferred for value if any of the following apply:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed.

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding.

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due.

(4) The instrument is issued or transferred in exchange for a negotiable instrument.

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) “Consideration” means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subdivision (a), the instrument is also issued for consideration.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3304

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made.

(2) If the instrument is a check, 90 days after its date.

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3305

(a) Except as stated in subdivision (b), the right to enforce the obligation of a party to pay an instrument is subject to all of the following:

(1) A defense of the obligor based on (A) infancy of the obligor to the extent it is a defense to a simple contract, (B) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (C) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (D) discharge of the obligor in insolvency proceedings.

(2) A defense of the obligor stated in another section of this division or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract.

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in paragraph (1) of subdivision (a), but is not subject to defenses of the obligor stated in paragraph (2) of subdivision (a) or claims in recoupment stated in paragraph (3) of subdivision (a) against a person other than the holder.

(c) Except as stated in subdivision (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 3306) of another person, but the other person’s claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subdivision (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3306

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3307

(a) In this section:

(1) “Fiduciary” means an agent, trustee, partner, corporate officer or director, limited liability company manager, or other representative owing a fiduciary duty with respect to an instrument.

(2) “Represented person” means the principal, beneficiary, partnership, corporation, limited liability company, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (A) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (B) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (C) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (A) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (B) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (C) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(Amended by Stats. 1994, Ch. 1200, Sec. 8. Effective September 30, 1994.)



3308

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under subdivision (a) of Section 3402.

(b) If the validity of signatures is admitted or proved and there is compliance with subdivision (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

(Added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3309

(a) A person not in possession of an instrument is entitled to enforce the instrument if (1) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (2) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (3) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subdivision (a) shall prove the terms of the instrument and the person’s right to enforce the instrument. If that proof is made, Section 3308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

(Added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3310

(a) Unless otherwise agreed, if a certified check, cashier’s check, or teller’s check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subdivision (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee’s rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subdivision (a) or (b) is taken for an obligation, the effect is (1) that stated in subdivision (a) if the instrument is one on which a bank is liable as maker or acceptor, or (2) that stated in subdivision (b) in any other case.

(Added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3311

(a) If a person against whom a claim is asserted proves that (1) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (2) the amount of the claim was unliquidated or subject to a bona fide dispute, and (3) the claimant obtained payment of the instrument, the following subdivisions apply.

(b) Unless subdivision (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subdivision (d), a claim is not discharged under subdivision (b) if either of the following applies:

(1) The claimant, if an organization, proves that (A) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (B) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with subparagraph (A) of paragraph (1).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

(Added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3312

(a) In this section:

(1) “Check” means a cashier’s check, teller’s check, or certified check.

(2) “Claimant” means a person who claims the right to receive the amount of a cashier’s check, teller’s check, or certified check that was lost, destroyed, or stolen.

(3) “Declaration of loss” means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier’s check or teller’s check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) “Obligated bank” means the issuer of a cashier’s check or teller’s check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier’s check or teller’s check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. The warranty is made to the obligated bank and any person entitled to enforce the check. If a claim is asserted in compliance with this subdivision, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier’s check or teller’s check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller’s check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to paragraph (1) of subdivision (a) of Section 4302, payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under paragraph (4) of subdivision (b) and, after the claim became enforceable, the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subdivision (b) and is also a person entitled to enforce a cashier’s check, teller’s check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3309.

(Added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)






CHAPTER 4 - Liability of Parties

3401

(a) A person is not liable on an instrument unless (1) the person signed the instrument, or (2) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under Section 3402.

(b) A signature may be made (1) manually or by means of a device or machine, and (2) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3402

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the “authorized signature of the represented person” and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subdivision (c), if (A) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (B) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3403

(a) Unless otherwise provided in this division or Division 4 (commencing with Section 4101), an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this division.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this division which makes the unauthorized signature effective for the purposes of this division.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3404

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (subdivision (a) or (b) of Section 3110) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subdivision (a) or (b), an indorsement is made in the name of a payee if (1) it is made in a name substantially similar to that of the payee or (2) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subdivision (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3405

(a) In this section:

(1) “Employee” includes an independent contractor and employee of an independent contractor retained by the employer.

(2) “Fraudulent indorsement” means (A) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (B) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) “Responsibility” with respect to instruments means authority (A) to sign or indorse instruments on behalf of the employer, (B) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (C) to prepare or process instruments for issue in the name of the employer, (D) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (E) to control the disposition of instruments to be issued in the name of the employer, or (F) to act otherwise with respect to instruments in a responsible capacity. “Responsibility” does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subdivision (b), an indorsement is made in the name of the person to whom an instrument is payable if (1) it is made in a name substantially similar to the name of that person or (2) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3406

(a) A person whose failure to exercise ordinary care contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subdivision (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subdivision (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subdivision (b), the burden of proving failure to exercise ordinary care is on the person precluded.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3407

(a) “Alteration” means (1) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (2) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subdivision (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (1) according to its original terms, or (2) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3408

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3409

(a) “Acceptance” means the drawee’s signed agreement to pay a draft as presented. It shall be written on the draft and may consist of the drawee’s signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) “Certified check” means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subdivision (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3410

(a) If the terms of a drawee’s acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3411

(a) In this section, “obligated bank” means the acceptor of a certified check or the issuer of a cashier’s check or teller’s check bought from the issuer.

(b) If the obligated bank wrongfully (1) refuses to pay a cashier’s check or certified check, (2) stops payment of a teller’s check, or (3) refuses to pay a dishonored teller’s check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subdivision (b) are not recoverable if the refusal of the obligated bank to pay occurs because (1) the bank suspends payments, (2) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (3) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (4) payment is prohibited by law.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3412

The issuer of a note or cashier’s check or other draft drawn on the drawer is obliged to pay the instrument (a) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (b) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3115 and 3407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3415.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3413

(a) The acceptor of a draft is obliged to pay the draft (1) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable “as originally drawn” or equivalent terms, (2) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (3) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3115 and 3407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3414 or 3415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (1) the certification or acceptance does not state an amount, (2) the amount of the instrument is subsequently raised, and (3) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3414

(a) This section does not apply to cashier’s checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (1) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (2) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3115 and 3407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under subdivisions (a) and (c) of Section 3415.

(e) If a draft states that it is drawn “without recourse” or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subdivision (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subdivision (b) is not effective if the draft is a check.

(f) If (1) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (2) the drawee suspends payments after expiration of the 30-day period without paying the check, and (3) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3415

(a) Subject to subdivisions (b), (c), and (d) and to subdivision (d) of Section 3419, if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (1) according to the terms of the instrument at the time it was indorsed, or (2) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3115 and 3407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made “without recourse” or otherwise disclaims liability of the indorser, the indorser is not liable under subdivision (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subdivision (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subdivision (a) is discharged.

(e) If an indorser of a check is liable under subdivision (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subdivision (a) is discharged.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3416

(a) A person who transfers an instrument for consideration warrants all of the following to the transferee and, if the transfer is by indorsement, to any subsequent transferee:

(1) The warrantor is a person entitled to enforce the instrument.

(2) All signatures on the instrument are authentic and authorized.

(3) The instrument has not been altered.

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor.

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(6) If the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as drawer.

(b) A person to whom the warranties under subdivision (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subdivision (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subdivision (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(e) If the warranty in paragraph (6) of subdivision (a) is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

(Amended by Stats. 1996, Ch. 316, Sec. 3. Effective January 1, 1997.)



3417

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant all of the following to the drawee making payment or accepting the draft in good faith:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft.

(2) The draft has not been altered.

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(4) If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subdivision is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subdivision.

(c) If a drawee asserts a claim for breach of warranty under subdivision (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3404 or 3405 or the drawer is precluded under Section 3406 or 4406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subdivisions (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subdivision (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A demand draft is a check, as provided in subdivision (f) of Section 3104.

(h) If the warranty in paragraph (4) of subdivision (a) is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

(Amended by Stats. 1996, Ch. 316, Sec. 4. Effective January 1, 1997.)



3418

(a) Except as provided in subdivision (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (1) payment of the draft had not been stopped pursuant to Section 4403 or (2) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subdivision are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subdivision (c), if an instrument has been paid or accepted by mistake and the case is not covered by subdivision (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (1) recover the payment from the person to whom or for whose benefit payment was made or (2) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subdivision (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subdivision does not limit remedies provided by Section 3417 or 4407.

(d) Notwithstanding Section 4215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subdivision (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3419

(a) If an instrument is issued for value given for the benefit of a party to the instrument (“accommodated party”) and another party to the instrument (“accommodation party”) signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party “for accommodation.”

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subdivision (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (1) execution of judgment against the other party has been returned unsatisfied, (2) the other party is insolvent or in an insolvency proceeding, (3) the other party cannot be served with process, or (4) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3420

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (1) the issuer or acceptor of the instrument or (2) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a copayee.

(b) In an action under subdivision (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff’s interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

(Added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)






CHAPTER 5 - Dishonor

PART 6 - [Chapter 6.] Discharge and Payment

3601

(a) The obligation of a party to pay the instrument is discharged as stated in this division or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3602

(a) Subject to subdivision (b), an instrument is paid to the extent payment is made (1) by or on behalf of a party obliged to pay the instrument, and (2) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under Section 3306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subdivision (a) if either of the following applies:

(1) A claim to the instrument under Section 3306 is enforceable against the party receiving payment and (A) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (B) in the case of an instrument other than a cashier’s check, teller’s check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument.

(2) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3603

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3604

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (1) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party’s signature, or the addition of words to the instrument indicating discharge, or (2) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subdivision (a) does not affect the status and rights of a party derived from the indorsement.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)



3605

(a) In this section, the term “indorser” includes a drawer having the obligation described in subdivision (d) of Section 3414.

(b) Discharge, under Section 3604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (1) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (2) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subdivision (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subdivision (e) or (f), impairing value of an interest in collateral includes (1) failure to obtain or maintain perfection or recordation of the interest in collateral, (2) release of collateral without substitution of collateral of equal value, (3) failure to perform a duty to preserve the value of collateral owed, under Division 9 (commencing with Section 9101) or other law, to a debtor or surety or other person secondarily liable, or (4) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subdivision (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under subdivision (c) of Section 3419 that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (1) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (2) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 6. Effective January 1, 1993.)












DIVISION 4 - BANK DEPOSITS AND COLLECTIONS

CHAPTER 1 - General Provisions and Definitions

4101

This division may be cited as Uniform Commercial Code—Bank Deposits and Collections.

(Amended by Stats. 1992, Ch. 914, Sec. 7. Effective January 1, 1993.)



4102

(a) To the extent that items within this division are also within Divisions 3 (commencing with Section 3101) and 8 (commencing with Section 8101), they are subject to those divisions. If there is conflict, this division governs Division 3 (commencing with Section 3101), but Division 8 (commencing with Section 8101) governs this division.

(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

(Amended by Stats. 1992, Ch. 914, Sec. 8. Effective January 1, 1993.)



4103

(a) The effect of the provisions of this division may be varied by agreement, but the parties to the agreement cannot disclaim a bank’s responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank’s responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing house rules, and the like have the effect of agreements under subdivision (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or nonaction approved by this division or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing house rules and the like or with a general banking usage not disapproved by this division, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this division is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

(Amended by Stats. 1992, Ch. 914, Sec. 9. Effective January 1, 1993.)



4104

(a) In this division unless the context otherwise requires:

(1) “Account” means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit.

(2) “Afternoon” means the period of a day between noon and midnight.

(3) “Banking day” means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

(4) “Clearinghouse” means an association of banks or other payors regularly clearing items.

(5) “Customer” means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(6) “Documentary draft” means a draft to be presented for acceptance or payment if specified documents, certificated securities (Section 8102) or instructions for uncertificated securities (Section 8102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

(7) “Draft” means a draft as defined in Section 3104 or an item, other than an instrument, that is an order.

(8) “Drawee” means a person ordered in a draft to make payment.

(9) “Item” means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Division 11 (commencing with Section 11101) or a credit or debit card slip.

(10) “Midnight deadline” with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(11) “Settle” means to pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(12) “Suspends payments” with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this division and the sections in which they appear are:

“Agreement for electronic presentment”

Section 4110

“Bank”

Section 4105

“Collecting bank”

Section 4105

“Depositary bank”

Section 4105

“Intermediary bank”

Section 4105

“Payor bank”

Section 4105

“Presenting bank”

Section 4105

“Presentment notice”

Section 4110

(c) The following definitions in other divisions apply to this division:

“Acceptance”

Section 3409

“Alteration”

Section 3407

“Cashier’s check”

Section 3104

“Certificate of deposit”

Section 3104

“Certified check”

Section 3409

“Check”

Section 3104

“Control”

Section 7106

“Holder in due course”

Section 3302

“Instrument”

Section 3104

“Notice of dishonor”

Section 3503

“Order”

Section 3103

“Ordinary care”

Section 3103

“Person entitled to enforce”

Section 3301

“Presentment”

Section 3501

“Promise”

Section 3103

“Prove”

Section 3103

“Teller’s check”

Section 3104

“Unauthorized signature”

Section 3403

(d) In addition, Division 1 (commencing with Section 1101) contains general definitions and principles of construction and interpretation applicable throughout this division.

(Amended by Stats. 2006, Ch. 254, Sec. 45. Effective January 1, 2007.)



4105

In this division:

(1) “Bank” means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) “Depositary bank” means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

(3) “Payor bank” means a bank that is the drawee of a draft.

(4) “Intermediary bank” means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5) “Collecting bank” means a bank handling an item for collection except the payor bank.

(6) “Presenting bank” means a bank presenting an item except a payor bank.

(Amended by Stats. 1992, Ch. 914, Sec. 11. Effective January 1, 1993.)



4106

(a) If an item states that it is “payable through” a bank identified in the item, (1) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (2) the item may be presented for payment only by or through the bank.

(b) If an item states that it is “payable at” a bank identified in the item, (1) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (2) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

(Added by Stats. 1992, Ch. 914, Sec. 12. Effective January 1, 1993.)



4107

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders shall be given under this division and under Division 3 (commencing with Section 3101).

(Added by renumbering Section 4106 by Stats. 1992, Ch. 914, Sec. 13. Effective January 1, 1993.)



4108

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

(Added by renumbering Section 4107 by Stats. 1992, Ch. 914, Sec. 14. Effective January 1, 1993.)



4109

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this code for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this code or by instructions is excused if (1) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (2) the bank exercises such diligence as the circumstances require.

(Added by renumbering Section 4108 by Stats. 1992, Ch. 914, Sec. 15. Effective January 1, 1993.)



4110

(a) “Agreement for electronic presentment” means an agreement, clearing house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item (“presentment notice”) rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to “item” or “check” in this division means the presentment notice unless the context otherwise indicates.

(Added by Stats. 1992, Ch. 914, Sec. 16. Effective January 1, 1993.)



4111

An action to enforce an obligation, duty, or right arising under this division shall be commenced within three years after the cause of action accrues.

(Added by Stats. 1992, Ch. 914, Sec. 17. Effective January 1, 1993.)






CHAPTER 2 - Collection of Items: Depositary and Collecting Banks

4201

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this division apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words “pay any bank” or the like, only a bank may acquire the rights of a holder until the item has been either of the following:

(1) Returned to the customer initiating collection.

(2) Specially indorsed by a bank to a person who is not a bank.

(Amended by Stats. 1992, Ch. 914, Sec. 18. Effective January 1, 1993.)



4202

(a) A collecting bank shall exercise ordinary care in all of the following:

(1) Presenting an item or sending it for presentment.

(2) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank’s transferor after learning that the item has not been paid or accepted, as the case may be.

(3) Settling for an item when the bank receives final settlement.

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subdivision (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to paragraph (1) of subdivision (a), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

(Amended by Stats. 1992, Ch. 914, Sec. 19. Effective January 1, 1993.)



4203

Subject to Division 3 (commencing with Section 3101) concerning conversion of instruments (Section 3420) and restrictive indorsements (Section 3206), only a collecting bank’s transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

(Amended by Stats. 1992, Ch. 914, Sec. 20. Effective January 1, 1993.)



4204

(a) A collecting bank shall send items by reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank.

(2) An item to a nonbank payor if authorized by its transferor.

(3) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

(Amended by Stats. 1992, Ch. 914, Sec. 21. Effective January 1, 1993.)



4205

If a customer delivers an item to a depositary bank for collection both of the following apply:

(a) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 3302, it is a holder in due course.

(b) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer’s account.

(Repealed and added by Stats. 1992, Ch. 914, Sec. 23. Effective January 1, 1993.)



4206

Any agreed method that identifies the transferor bank is sufficient for the item’s further transfer to another bank.

(Amended by Stats. 1992, Ch. 914, Sec. 24. Effective January 1, 1993.)



4207

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that all of the following are applicable:

(1) The warrantor is a person entitled to enforce the item.

(2) All signatures on the item are authentic and authorized.

(3) The item has not been altered.

(4) The item is not subject to a defense or claim in recoupment (subdivision (a) of Section 3305) of any party that can be asserted against the warrantor.

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(6) If the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (1) according to the terms of the item at the time it was transferred, or (2) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3115 and 3407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subdivision by an indorsement stating that it is made “without recourse” or otherwise disclaiming liability.

(c) A person to whom the warranties under subdivision (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subdivision (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(f) If the warranty in paragraph (6) of subdivision (a) is not given by a transferor or collecting bank under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee nor to any prior collecting bank of that transferee.

(Amended by Stats. 1996, Ch. 316, Sec. 5. Effective January 1, 1997.)



4208

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that all of the following apply:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft.

(2) The draft has not been altered.

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(4) If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subdivision is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (1) breach of warranty is a defense to the obligation of the acceptor, and (2) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subdivision.

(c) If a drawee asserts a claim for breach of warranty under subdivision (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3404 or 3405 or the drawer is precluded under Section 3406 or 4406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (1) a dishonored draft is presented for payment to the drawer or an indorser or (2) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subdivisions (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A demand draft is a check, as provided in subdivision (f) of Section 3104.

(h) If the warranty in paragraph (4) of subdivision (a) is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

(Amended by Stats. 1996, Ch. 316, Sec. 6. Effective January 1, 1997.)



4209

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

(Added by Stats. 1992, Ch. 914, Sec. 29. Effective January 1, 1993.)



4210

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account to the extent to which credit given for the item has been withdrawn or applied.

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of chargeback.

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Division 9 (commencing with Section 9101), but all of the following are applicable:

(1) No security agreement is necessary to make the security interest enforceable (subparagraph (A) of paragraph (3) of subdivision (b) of Section 9203).

(2) No filing is required to perfect the security interest.

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

(Amended by Stats. 2006, Ch. 254, Sec. 46. Effective January 1, 2007.)



4211

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3302 on what constitutes a holder in due course.

(Added by renumbering Section 4209 by Stats. 1992, Ch. 914, Sec. 30. Effective January 1, 1993.)



4212

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice shall be sent in time to be received on or before the day when presentment is due and the bank shall meet any requirement of the party to accept or pay under Section 3501 by the close of the bank’s next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

(Added by renumbering Section 4210 by Stats. 1992, Ch. 914, Sec. 31. Effective January 1, 1993.)



4213

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing house rules, and the like, or agreement. In the absence of that prescription, the following are applicable:

(1) The medium of settlement is cash or credit to an account in a federal reserve bank of or specified by the person to receive settlement.

(2) The time of settlement is any of the following:

(A) With respect to tender of settlement by cash, a cashier’s check, or teller’s check, when the cash or check is sent or delivered.

(B) With respect to tender of settlement by credit in an account in a federal reserve bank, when the credit is made.

(C) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered.

(D) With respect to tender of settlement by a funds transfer, when payment is made pursuant to subdivision (a) of Section 11406 to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subdivision (a) or the time of settlement is not fixed by subdivision (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier’s check or teller’s check and the person receiving settlement, before its midnight deadline either:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid.

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

(Added by Stats. 1992, Ch. 914, Sec. 33. Effective January 1, 1993.)



4214

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer’s account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank’s midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank’s customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer’s account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4301).

(d) The right to charge back is not affected by either of the following:

(1) Previous use of a credit given for the item.

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund shall be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

(Added by renumbering Section 4212 by Stats. 1992, Ch. 914, Sec. 34. Effective January 1, 1993.)



4215

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash.

(2) Settled for the item without having a right to revoke the settlement under statute, clearing house rule, or agreement.

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer’s account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time.

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, the opening of the bank’s second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank’s next banking day after receipt of the deposit.

(Added by renumbering Section 4213 by Stats. 1992, Ch. 914, Sec. 35. Effective January 1, 1993.)



4216

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item shall be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank’s customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement’s becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

(Added by renumbering Section 4214 by Stats. 1992, Ch. 914, Sec. 36. Effective January 1, 1993.)






CHAPTER 3 - Collection of Items: Payor Banks

4301

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it either:

(1) Returns the item.

(2) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subdivision (a).

(c) Unless previous notice of dishonor has been sent an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned either:

(1) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing house rules.

(2) In all other cases, when it is sent or delivered to the bank’s customer or transferor or pursuant to his instructions.

(Amended by Stats. 1992, Ch. 914, Sec. 37. Effective January 1, 1993.)



4302

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of either:

(1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline.

(2) Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subdivision (a) is subject to defenses based on breach of a presentment warranty (Section 4208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

(Amended by Stats. 1992, Ch. 914, Sec. 38. Effective January 1, 1993.)



4303

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank’s right or duty to pay an item or to charge its customer’s account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item.

(2) The bank pays the item in cash.

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing house rule, or agreement.

(4) The bank becomes accountable for the amount of the item under Section 4302 dealing with the payor bank’s responsibility for late return of items.

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subdivision (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

(Amended by Stats. 1992, Ch. 914, Sec. 39. Effective January 1, 1993.)






CHAPTER 4 - Relationship Between Payor Bank and Its Customer

4401

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in subdivision (b) of Section 4403 for stop-payment orders, and shall be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in Section 4303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under Section 4402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to either:

(1) The original terms of the altered item.

(2) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

(Amended by Stats. 1992, Ch. 914, Sec. 40. Effective January 1, 1993.)



4402

(a) Except as otherwise provided in this division, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank’s determination of the customer’s account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank’s decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

(Amended by Stats. 1992, Ch. 914, Sec. 41. Effective January 1, 1993.)



4403

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer’s account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Section 4303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Section 4402.

(Amended by Stats. 1992, Ch. 914, Sec. 42. Effective January 1, 1993.)



4404

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer’s account for a payment made thereafter in good faith.

(Amended by Stats. 1992, Ch. 914, Sec. 43. Effective January 1, 1993.)



4405

(a) A payor or collecting bank’s authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may, for 10 days after the date of death, pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

(Amended by Stats. 1992, Ch. 914, Sec. 44. Effective January 1, 1993.)



4406

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer to identify the items paid. If the bank does not return the items, it shall provide in the statement of account the telephone number that the customer may call to request an item, a substitute check, or a legible copy thereof pursuant to subdivision (b).

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank shall provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item. If the paid item requested by a customer was presented as a substitute check, the bank shall provide, in a reasonable time, either the substitute check or, if the substitute check has been destroyed or is not otherwise obtainable, a legible copy of the substitute check. A bank shall provide, upon request, and without charge to the customer, at least two items, substitute checks, or legible copies thereof, with respect to each statement of account sent to the customer.

(c) If a bank sends or makes available a statement of account or items pursuant to subdivision (a), the customer shall exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer shall promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subdivision (c), the customer is precluded from asserting any of the following against the bank:

(1) The customer’s unauthorized signature or any alteration on the item if the bank also proves that it suffered a loss by reason of the failure.

(2) The customer’s unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subdivision (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subdivision (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subdivision (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subdivision (a)) discover and report the customer’s unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subdivision, the payer bank may not recover for breach of warranty under Section 4208 with respect to the unauthorized signature or alteration to which the preclusion applies.

(g) As used in this section, “substitute check” shall have the same meaning as used in Section 229.2 of Title 12 of the Code of Federal Regulations.

(h) This section shall become operative on January 1, 2015.

(Amended (as amended by Stats. 2005, Ch. 41, Sec. 2) by Stats. 2009, Ch. 397, Sec. 2. Effective January 1, 2010. Section operative January 1, 2015, by its own provisions.)



4407

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights of all of the following:

(a) Of any holder in due course on the item against the drawer or maker.

(b) Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose.

(c) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

(Amended by Stats. 1992, Ch. 914, Sec. 46. Effective January 1, 1993.)






CHAPTER 5 - Collection of Documentary Drafts

4501

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

(Amended by Stats. 1992, Ch. 914, Sec. 47. Effective January 1, 1993.)



4502

If a draft or the relevant instructions require presentment “on arrival,” “when goods arrive” or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank shall notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

(Amended by Stats. 1992, Ch. 914, Sec. 48. Effective January 1, 1993.)



4503

Unless otherwise instructed and except as provided in Division 5 (commencing with Section 5101), a bank presenting a documentary draft:

(a) Shall deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

(b) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee’s services, it shall use diligence and good faith to ascertain the reason for dishonor, shall notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and shall request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

(Amended by Stats. 1992, Ch. 914, Sec. 49. Effective January 1, 1993.)



4504

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subdivision (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller’s lien.

(Amended by Stats. 1992, Ch. 914, Sec. 50. Effective January 1, 1993.)









DIVISION 5 - LETTERS OF CREDIT

5101

This division may be cited as Uniform Commercial Code—Letters of Credit.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5102

(a) In this division:

(1) “Adviser” means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) “Applicant” means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) “Beneficiary” means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) “Confirmer” means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) “Dishonor” of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) “Document” means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in subdivision (e) of Section 5108 and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) “Good faith” means honesty in fact in the conduct or transaction concerned.

(8) “Honor” of a letter of credit means performance of the issuer’s undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, “honor” occurs

(i) upon payment,

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) “Issuer” means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) “Letter of credit” means a definite undertaking that satisfies the requirements of Section 5104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) “Nominated person” means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) “Presentation” means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) “Presenter” means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) “Record” means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) “Successor of a beneficiary” means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other divisions applying to this division and the sections in which they appear are:

“Accept” or “Acceptance”Section 3409

“Value”Sections 3303, 4211

(c) Division 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this division.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5103

(a) This division applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this division does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this division.

(c) With the exception of this subdivision, subdivisions (a) and (d), paragraphs 9 and 10 of subdivision (a) of Section 5102, subdivision (d) of Section 5106, and subdivision (d) of Section 5114, and except to the extent prohibited in Section 1302 and subdivision (d) of Section 5117, the effect of this division may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this division.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

(Amended by Stats. 2006, Ch. 254, Sec. 47. Effective January 1, 2007.)



5104

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in subdivision (e) of Section 5108.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5105

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5106

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5107

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subdivision (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5108

(a) Except as otherwise provided in Section 5109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subdivision (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subdivision (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subdivision (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in subdivision (a) of Section 5109 or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer’s observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subdivision (e).

(g) If an undertaking constituting a letter of credit under paragraph (10) of subdivision (a) of Section 5102 contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this division:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 3414 and 3415;

(4) except as otherwise provided in Sections 5110 and 5117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5109

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer’s or nominated person’s deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under paragraph (1) of subdivision (a).

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5110

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in subdivision (a) of Section 5109; and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subdivision (a) are in addition to warranties arising under Division 3 (commencing with Section 3101), Division 4 (commencing with Section 4101), Division 7 (commencing with Section 7101), and Division 8 (commencing with Section 8101) because of the presentation or transfer of documents covered by any of those divisions.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5111

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer’s obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant’s election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subdivision. If, although not obligated to do so, the claimant avoids damages, the claimant’s recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subdivision (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subdivision and subdivisions (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subdivision (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney’s fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5112

(a) Except as otherwise provided in Section 5113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in subdivision (e) of Section 5108 or is otherwise reasonable under the circumstances.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5113

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subdivision (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in subdivision (e) of Section 5108 or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor’s apparently complying presentation under subdivision (a) or (b) has the consequences specified in subdivision (i) of Section 5108 even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5109.

(e) An issuer whose rights of reimbursement are not covered by subdivision (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subdivision (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5114

(a) In this section, “proceeds of a letter of credit” means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary’s drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary’s assignment of the proceeds of a letter of credit and are superior to the assignee’s right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer’s or nominated person’s payment of proceeds to an assignee or third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary’s rights to proceeds is governed by Division 9 (commencing with Section 9101) or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary’s right to proceeds and its perfection are governed by Division 9 (commencing with Section 9101) or other law.

(Added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5115

An action to enforce a right or obligation arising under this article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the breach.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5116

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5104 or by a provision in the person’s letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subdivision (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person’s undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person’s undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subdivision.

(c) Except as otherwise provided in this subdivision, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this article would govern the liability of an issuer, nominated person, or adviser under subdivision (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this article and those rules applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in subdivision (c) of Section 5103.

(d) If there is conflict between this division and Division 3 (commencing with Section 3101), Division 4 (commencing with Section 4101), or Division 9 (commencing with Section 9101), this division governs.

(e) The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subdivision (a).

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5117

(a) An issuer that honors a beneficiary’s presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subdivision (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subdivisions (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subdivision (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

(Repealed and added by Stats. 1996, Ch. 176, Sec. 7. Effective January 1, 1997.)



5118

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subdivision (a), the security interest continues and is subject to Division 9 (commencing with Section 9101), subject to all of the following:

(1) A security agreement is not necessary to make the security interest enforceable under paragraph (3) of subdivision (b) of section 9203.

(2) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected.

(3) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

(Added by Stats. 1999, Ch. 991, Sec. 29.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






DIVISION 6 - BULK SALES

6101

This division shall be known and may be cited as Uniform Commercial Code—Bulk Sales.

(Repealed and added by Stats. 1990, Ch. 1191, Sec. 3.)



6102

(a) In this division, unless the context otherwise requires:

(1) “Assets” means the inventory and equipment that is the subject of a bulk sale and any tangible and intangible personal property used or held for use primarily in, or arising from, the seller’s business and sold in connection with that inventory and equipment, but the term does not include any of the following:

(i) Fixtures (paragraph (41) of subdivision (a) of Section 9102) other than readily removable factory and office machines.

(ii) The lessee’s interest in a lease of real property.

(iii) Property to the extent it is generally exempt from creditor process under nonbankruptcy law.

(2) “Auctioneer” means a person whom the seller engages to direct, conduct, control, or be responsible for a sale by auction.

(3) “Bulk sale” means either of the following:

(i) In the case of a sale by auction or a sale or series of sales conducted by a liquidator on the seller’s behalf, a sale or series of sales not in the ordinary course of the seller’s business of more than half of the seller’s inventory and equipment, as measured by a value on the date of the bulk-sale agreement.

(ii) In all other cases, a sale not in the ordinary course of the seller’s business of more than half the seller’s inventory and equipment, as measured by value on the date of the bulk-sale agreement.

(4) “Claim” means a right to payment from the seller, whether or not the right is reduced to judgment, liquidated, fixed, matured, disputed, secured, legal, or equitable. The term includes costs of collection and attorney’s fees only to the extent that the laws of this state permit the holder of the claim to recover them in an action against the obligor.

(5) “Claimant” means a person holding a claim incurred in the seller’s business other than any of the following:

(i) An unsecured and unmatured claim for employment compensation and benefits, including commissions and vacation, severance, and sick-leave pay.

(ii) A claim for injury to an individual or to property, or for breach of warranty, unless all of the following are satisfied:

(A) A right of action for the claim has accrued.

(B) The claim has been asserted against the seller.

(C) The seller knows the identity of the person asserting the claim and the basis upon which the person has asserted it.

(iii) A claim for taxes owing to a governmental unit, if both of the following are satisfied:

(A) A statute governing the enforcement of the claim permits or requires notice of the bulk sale to be given to the governmental unit in a manner other than by compliance with the requirements of this division.

(B) Notice is given in accordance with the statute.

(6) “Creditor” means a claimant or other person holding a claim.

(7) (i) “Date of the bulk sale” means either of the following:

(A) If the sale is by auction or is conducted by a liquidator on the seller’s behalf, the date on which more than 10 percent of the net proceeds is paid to or for the benefit of the seller.

(B) In all other cases, the later of the date on which either of the following occurs:

(I) More than 10 percent of the net contract price is paid to or for the benefit of the seller.

(II) More than 10 percent of the assets, as measured by value, are transferred to the buyer.

(ii) For purposes of this subdivision the following shall apply:

(A) Delivery of a negotiable instrument (subdivision (1) of Section 3104) to or for the benefit of the seller in exchange for assets constitutes payment of the contract price pro tanto.

(B) To the extent that the contract price is deposited in an escrow, the contract price is paid to or for the benefit of the seller when the seller acquires the unconditional right to receive the deposit or when the deposit is delivered to the seller or for the benefit of the seller, whichever is earlier.

(C) An asset is transferred when a person holding an unsecured claim can no longer obtain through judicial proceedings rights to the asset that are superior to those of the buyer arising as a result of the bulk sale. A person holding an unsecured claim can obtain those superior rights to a tangible asset at least until the buyer has an unconditional right, under the bulk-sale agreement, to possess the asset, and a person holding an unsecured claim can obtain those superior rights to an intangible asset at least until the buyer has an unconditional right, under the bulk-sale agreement, to use the asset.

(8) “Date of the bulk-sale agreement” means either of the following:

(i) In the case of a sale by auction or conducted by a liquidator (subparagraph (i) of paragraph (3)), the date on which the seller engages the auctioneer or liquidator.

(ii) In all other cases, the date on which a bulk-sale agreement becomes enforceable between the buyer and the seller.

(9) “Debt” means liability on a claim.

(10) “Liquidator” means a person who is regularly engaged in the business of disposing of assets for businesses contemplating liquidation or dissolution.

(11) “Net contract price” means the new consideration the buyer is obligated to pay for the assets less each of the following:

(i) The amount of any proceeds of the sale of an asset, to the extent the proceeds are applied in partial or total satisfaction of a debt secured by the asset.

(ii) The amount of any debt to the extent it is secured by a security interest or lien that is enforceable against the asset before and after it has been sold to a buyer. If a debt is secured by an asset and other property of the seller, the amount of the debt secured by a security interest or lien that is enforceable against the asset is determined by multiplying the debt by a fraction, the numerator of which is the value of the new consideration for the asset on the date of the bulk sale and the denominator of which is the value of all property securing the debt on the date of the bulk sale.

(12) “Net proceeds” means the new consideration received for assets sold at a sale by auction or a sale conducted by a liquidator on the seller’s behalf less each of the following:

(i) Commissions and reasonable expenses of the sale.

(ii) The amount of any proceeds of the sale of an asset, to the extent the proceeds are applied in partial or total satisfaction of a debt secured by the asset.

(iii) The amount of any debt to the extent it is secured by a security interest or lien that is enforceable against the asset before and after it has been sold to a buyer. If a debt is secured by an asset and other property of the seller, the amount of the debt secured by a security interest or lien that is enforceable against the asset is determined by multiplying the debt by a fraction, the numerator of which is the value of the new consideration for the asset on the date of the bulk sale and the denominator of which is the value of all property securing the debt on the date of the bulk sale.

(13) A sale is “in the ordinary course of the seller’s business” if the sale comports with usual or customary practices in the kind of business in which the seller is engaged or with the seller’s own usual or customary practices.

(14) “United States” includes its territories and possessions and the Commonwealth of Puerto Rico.

(15) “Value” means fair market value.

(16) “Verified” means signed and sworn to or affirmed.

(b) The following definitions in other divisions apply to this division:

(1) “Buyer.” Paragraph (a) of subdivision (1) of Section 2103.

(2) “Equipment.” Paragraph (33) of subdivision (a) of Section 9102.

(3) “Inventory.” Paragraph (48) of subdivision (a) of Section 9102.

(4) “Sale.” Subdivision (1) of Section 2106.

(5) “Seller.” Paragraph (d) of subdivision (1) of Section 2103.

(c) In addition, Division 1 (commencing with Section 1101) contains general definitions and principles of construction and interpretation applicable throughout this division.

(Amended by Stats. 1999, Ch. 991, Sec. 30. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



6103

(a) Except as otherwise provided in subdivision (c), this division applies to a bulk sale if both of the following are satisfied:

(1) The seller’s principal business is the sale of inventory from stock, including those who manufacture what they sell, or that of a restaurant owner.

(2) On the date of the bulk-sale agreement the seller is located in this state or, if the seller is located in a jurisdiction that is not a part of the United States, the seller’s major executive office in the United States is in this state.

(b) A seller is deemed to be located at its place of business. If a seller has more than one place of business, the seller is deemed located at its chief executive office.

(c) This division does not apply to any of the following:

(1) A transfer made to secure payment or performance of an obligation.

(2) A transfer of collateral to a secured party pursuant to Section 9609.

(3) A disposition of collateral pursuant to Section 9610.

(4) Retention of collateral pursuant to Section 9620.

(5) A sale of an asset encumbered by a security interest or lien if (i) all the proceeds of the sale are applied in partial or total satisfaction of the debt secured by the security interest or lien or (ii) the security interest or lien is enforceable against the asset after it has been sold to the buyer and the net contract price is zero.

(6) A general assignment for the benefit of creditors or to a subsequent transfer by the assignee.

(7) A sale by an executor, administrator, receiver, trustee in bankruptcy, debtor in possession, or any public officer under judicial process.

(8) A sale made in the course of judicial or administrative proceedings for the dissolution or reorganization of an organization.

(9) A sale to a buyer whose principal place of business is in the United States and who satisfies each of the following:

(i) Not earlier than 21 days before the date of the bulk sale, (A) obtains from the seller a verified and dated list of claimants of whom the seller has notice three days before the seller sends or delivers the list to the buyer or (B) conducts a reasonable inquiry to discover the claimants.

(ii) Assumes in full the debts owed to claimants of whom the buyer has knowledge on the date the buyer receives the list of claimants from the seller or on the date the buyer completes the reasonable inquiry, as the case may be.

(iii) Is not insolvent after the assumption.

(iv) Records and publishes notice of the assumption not later than 30 days after the date of the bulk sale in the manner provided in Section 6105.

(10) A sale to a buyer whose principal place of business is in the United States and who satisfies each of the following:

(i) Assumes in full the debts that were incurred in the seller’s business before the date of the bulk sale.

(ii) Is not insolvent after the assumption.

(iii) Records and publishes notice of the assumption not later than 30 days after the date of the bulk sale in the manner provided by Section 6105.

(11) A sale to a new organization that is organized to take over and continue the business of the seller and that has its principal place of business in the United States if each of the following conditions are satisfied:

(i) The buyer assumes in full the debts that were incurred in the seller’s business before the date of the bulk sale.

(ii) The seller receives nothing from the sale except an interest in the new organization that is subordinate to the claims against the organization arising from the assumption.

(iii) The buyer records and publishes notice of the assumption not later than 30 days after the date of the bulk sale in the manner provided in Section 6105.

(12) A sale of assets having either of the following:

(i) A value, net of liens and security interests, of less than ten thousand dollars ($10,000). If a debt is secured by assets and other property of the seller, the net value of the assets is determined by subtracting from their value an amount equal to the product of the debt multiplied by a fraction, the numerator of which is the value of the assets on the date of the bulk sale and the denominator of which is the value of all property securing the debt on the date of the bulk sale.

(ii) A value of more than five million dollars ($5,000,000) on the date of the bulk-sale agreement.

(13) A sale required by, and made pursuant to, statute.

(14) A transfer of personal property, if the personal property is leased back to the transferor immediately following the transfer and either there has been compliance with subdivision (h) of Section 3440.1 of the Civil Code or the transfer is exempt under subdivision (k) of Section 3440.1 of the Civil Code.

(15) A transfer which is subject to and complies with Article 5 (commencing with Section 24070) of Chapter 6 of Division 9 of the Business and Professions Code, if the transferee records and publishes notice of the transfer at least 12 business days before the transfer is to be consummated in the manner provided in Section 6105 and the notice contains the information set forth in paragraphs (1) to (4) inclusive, of subdivision (a) of Section 6105.

(16) A transfer of goods in a warehouse where a warehouse receipt has been issued therefor by a warehouseman (Section 7102) and a copy of the receipt is kept at the principal place of business of the warehouseman and at the warehouse in which the goods are stored.

(d) The notice under subparagraph (iv) of paragraph (9) of subdivision (c) shall state each of the following:

(1) That a sale that may constitute a bulk sale has been or will be made.

(2) The date or prospective date of the bulk sale.

(3) The individual, partnership, or corporate names and the addresses of the seller and buyer.

(4) The address to which inquiries about the sale may be made, if different from the seller’s address.

(5) That the buyer has assumed or will assume in full the debts owed to claimants of whom the buyer has knowledge on the date the buyer receives the list of claimants from the seller or completes a reasonable inquiry to discover the claimants.

(e) The notice under subparagraph (iii) of paragraph (10) of subdivision (c) and subparagraph (iii) of paragraph (11) of subdivision (c) shall state each of the following:

(1) That a sale that may constitute a bulk sale has been or will be made.

(2) The date or prospective date of the bulk sale.

(3) The individual, partnership, or corporate names and the addresses of the seller and buyer.

(4) The address to which inquiries about the sale may be made, if different from the seller’s address.

(5) That the buyer has assumed or will assume the debts that were incurred in the seller’s business before the date of the bulk sale.

(f) For purposes of paragraph (12) of subdivision (c), the value of assets is presumed to be equal to the price the buyer agrees to pay for the assets. However, in a sale by auction or a sale conducted by a liquidator on the seller’s behalf, the value of assets is presumed to be the amount the auctioneer or liquidator reasonably estimates the assets will bring at auction or upon liquidation.

(Amended by Stats. 1999, Ch. 991, Sec. 31. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



6104

In a bulk sale as defined in subparagraph (ii) of paragraph (3) of subdivision (a) of Section 6102 the buyer shall do each of the following:

(a) Obtain from the seller a list of all business names and addresses used by the seller within three years before the date the list is sent or delivered to the buyer.

(b) Give notice of the bulk sale in accordance with Section 6105.

(c) Comply with Section 6106.2 if the bulk sale is within the scope of that section.

(Added by Stats. 1990, Ch. 1191, Sec. 3.)



6105

In order to comply with subdivision (b) of Section 6104 each of the following shall be satisfied:

(a) The notice shall comply with each of the following:

(1) State that a bulk sale is about to be made.

(2) State the name and business address of the seller together with any other business name and address listed by the seller (subdivision (a) of Section 6104) and the name and business address of the buyer.

(3) State the location and general description of the assets.

(4) State the place and the anticipated date of the bulk sale.

(5) State whether or not the bulk sale is subject to Section 6106.2 and, if so subject, the matters required by subdivision (f) of Section 6106.2.

(b) At least 12 business days before the date of the bulk sale, the notice shall be:

(1) Recorded in the office of the county recorder in the county or counties in this state in which the tangible assets are located and, if different, in the county in which the seller is located (paragraph (2) of subdivision (a) of Section 6103).

(2) Published at least once in a newspaper of general circulation published in the judicial district in this state in which the tangible assets are located and in the judicial district, if different, in which the seller is located (paragraph (2) of subdivision (a) of Section 6103), if in either case there is one, and if there is none, then in a newspaper of general circulation in the county in which the judicial district is located.

(3) Delivered or sent by registered or certified mail to the county tax collector in the county or counties in this state in which the tangible assets are located. If delivered during the period from January 1 to May 7, inclusive, the notice shall be accompanied by a completed business property statement with respect to property involved in the bulk sale pursuant to Section 441 of the Revenue and Taxation Code.

If the tangible assets are located in more than one judicial district in this state, the publication required in paragraph (2) shall be in a newspaper of general circulation published in the judicial district in this state in which a greater portion of the tangible assets are located, on the date the notice is published, than in any other judicial district in this state and, if different, in the judicial district in which the seller is located (paragraph (2) of subdivision (a) of Section 6103). As used in this subdivision, “business day” means any day other than a Saturday, Sunday, or day observed as a holiday by the state government.

(Amended by Stats. 2003, Ch. 604, Sec. 1. Effective January 1, 2004.)



6106.2

(a) This section applies only to a bulk sale where the consideration is two million dollars ($2,000,000) or less and is substantially all cash or an obligation of the buyer to pay cash in the future to the seller or a combination thereof.

(b) Upon every bulk sale subject to this section except one made by sale at auction or a sale or series of sales conducted by a liquidator on the seller’s behalf, it is the duty of the buyer or, if the transaction is handled through an escrow, the escrow agent to apply the cash consideration in accordance with this section so far as necessary to pay those debts of the seller for which claims are due and payable on or before the date of the bulk sale and are received in writing on or prior to the date specified as the last date to file claims with the person designated in the notice to receive claims. This duty of the buyer or escrow agent runs to each claimant timely filing the claim.

(c) If the seller disputes whether a claim is due and payable on the date of the bulk sale or the amount of any claim, the buyer or escrow agent shall withhold from distribution an amount equal to (1) 125 percent of the first seven thousand five hundred dollars ($7,500) of the claim, and (2) an amount equal to that portion of the claim in excess of the first seven thousand five hundred dollars ($7,500), or the pro rata amount under subdivision (b) of Section 6106.4, if applicable, and shall send a written notice to the claimant filing the claim on or before two business days after the distribution that the amount will be paid to the seller, or to the other claimants in accordance with subdivision (b) of Section 6106.4, as the case may be, unless attached within 25 days from the mailing of the notice. Any portion of the amount withheld which is not attached by the claimant within that time shall be paid by the buyer or escrow agent to the seller, or to the other claimants in accordance with subdivision (b) of Section 6106.4 if they have not been paid in full. An attachment of any amount so withheld shall be limited in its effect to the amount withheld for the attaching claimant and shall give the attaching claimant no greater priority or rights with respect to its claim than the claimant would have had if the claim had not been disputed. For purposes of this subdivision, a claimant may obtain the issuance of an attachment for a claim which is less than five hundred dollars ($500) and which otherwise meets the requirements of Section 483.010 of the Code of Civil Procedure or which is a secured claim or lien of the type described in Section 483.010 of the Code of Civil Procedure. The remedy in this subdivision shall be in addition to any other remedies the claimant may have, including any right to attach the property intended to be transferred or any other property.

(d) If the cash consideration payable is not sufficient to pay all of the claims received in full, where no escrow has been established pursuant to Section 6106.4, the buyer shall follow the procedures specified in subdivisions (a) to (c), inclusive, of Section 6106.4, and the immunity established by paragraph (3) of subdivision (a) of that section shall apply to the buyer.

(e) The buyer or escrow agent shall, within 45 days after the buyer takes legal title to any of the goods, either pay to the extent of the cash consideration the claims filed and not disputed, or the applicable portion thereof to the extent of the cash consideration under subdivision (b) of Section 6106.4, or institute an action in interpleader pursuant to subdivision (b) of Section 386 of the Code of Civil Procedure and deposit the consideration with the clerk of the court pursuant to subdivision (c) of that section. The action shall be brought in the appropriate court in the county where the seller had its principal place of business in this state. Sections 386.1 and 386.6 of the Code of Civil Procedure shall apply in the action.

(f) The notice shall state, in addition to the matters required by Section 6105, the name and address of the person with whom claims may be filed and the last date for filing claims, which shall be the business day before the date stated in the notice pursuant to paragraph (4) of subdivision (a) of Section 6105. Claims shall be deemed timely filed only if actually received by the person designated in the notice to receive claims before the close of business on the day specified in the notice as the last date for filing claims.

(g) This section shall not be construed to release any security interest or other lien on the property which is the subject of the bulk sale except upon a voluntary release by the secured party or lienholder.

(Added by Stats. 1990, Ch. 1191, Sec. 4.)



6106.4

In any case where the notice of a bulk sale subject to Section 6106.2 states that claims may be filed with an escrow agent, the intended buyer shall deposit with the escrow agent the full amount of the purchase price or consideration. If, at the time the bulk sale is otherwise ready to be consummated, the amount of cash deposited or agreed to be deposited at or prior to consummation in the escrow is insufficient to pay in full all of the claims filed with the escrow agent, the escrow agent shall do each of the following:

(a) (1) Delay the distribution of the consideration and the passing of legal title for a period of not less than 25 days nor more than 30 days from the date the notice required in paragraph (2) is mailed.

(2) Within five business days after the time the bulk sale would otherwise have been consummated, send a written notice to each claimant who has filed a claim stating the total consideration deposited or agreed to be deposited in the escrow, the name of each claimant who filed a claim against the escrow and the amount of each claim, the amount proposed to be paid to each claimant, the new date scheduled for the passing of legal title pursuant to paragraph (1) and the date on or before which distribution will be made to claimants which shall not be more than five days after the new date specified for the passing of legal title.

(3) If no written objection to the distribution described in the notice required by paragraph (2) is received by the escrow agent prior to the new date specified in the notice for the passing of legal title, the escrow agent shall not be liable to any person to whom the notice required by paragraph (2) was sent for any good faith error that may have been committed in allocating and distributing the consideration as stated in the notice.

(b) Distribute the consideration in the following order of priorities:

(1) All obligations owing to the United States, to the extent given priority by federal law.

(2) Secured claims, including statutory and judicial liens, to the extent of the consideration fairly attributable to the value of the properties securing the claims and in accordance with the priorities provided by law. A secured creditor shall participate in the distribution pursuant to this subdivision only if a release of lien is deposited by the secured creditor conditioned only upon receiving an amount equal to the distribution.

(3) Escrow and professional charges and brokers’ fees attributable directly to the sale.

(4) Wage claims given priority by Section 1205 of the Code of Civil Procedure.

(5) All other tax claims.

(6) All other unsecured claims pro rata, including any deficiency claims of partially secured creditors.

(c) To the extent that an obligation of the buyer to pay cash in the future is a part of the consideration and the cash consideration is not sufficient to pay all claims filed in full, apply all principal and interest received on the obligation to the payment of claims in accordance with subdivision (b) until they are paid in full before making any payment to the seller. In that case, the notice sent pursuant to subdivision (a) shall state the amount, terms, and due dates of the obligation and the portion of the claims expected to be paid thereby.

No funds may be drawn from the escrow, prior to the actual closing and completion of the escrow, for the payment, in whole or in part, of any commission, fee, or other consideration as compensation for a service that is contingent upon the performance of any act, condition, or instruction set forth in the escrow.

(Amended by Stats. 1991, Ch. 111, Sec. 1.5. Effective July 15, 1991.)



6107

(a) Except as provided in subdivision (c), and subject to the limitation in subdivision (d), a buyer who fails to comply with the requirements of Section 6104 with respect to a claimant is liable to the claimant for damages in the amount of the claim, reduced by any amount that the claimant would not have realized if the buyer had complied.

(b) In an action under subdivision (a), the claimant has the burden of establishing the validity and amount of the claim, and the buyer has the burden of establishing the amount that the claimant would not have realized if the buyer had complied.

(c) A buyer who made a good faith and commercially reasonable effort to comply with the requirements of Section 6104 or to exclude the sale from the application of this division under subdivision (c) of Section 6103 is not liable to creditors for failure to comply with the requirements of Section 6104. The buyer has the burden of establishing the good faith and commercial reasonableness of the effort.

(d) In a single bulk sale the cumulative liability of the buyer for failure to comply with the requirements of Section 6104 may not exceed an amount equal to any of the following:

(1) If the assets consist only of inventory and equipment, twice the net contract price, less the amount of any part of the net contract price paid to or applied for the benefit of the seller or a creditor except to the extent that the payment or application is applied to a debt which is secured by the assets and which has been taken into consideration in determining the net contract price.

(2) If the assets include property other than inventory and equipment, twice the net value of the inventory and equipment less the amount of the portion of any part of the net contract price paid to or applied for the benefit of the seller or a creditor which is allocable to the inventory and equipment except to the extent that the payment or application is applied to a debt which is secured by the assets and which has been taken into consideration in determining the net contract price.

(e) For the purposes of paragraph (2) of subdivision (d), the “net value” of an asset is the value of the asset less each of the following:

(1) The amount of any proceeds of the sale of an asset, to the extent the proceeds are applied in partial or total satisfaction of a debt secured by the asset.

(2) The amount of any debt to the extent it is secured by a security interest or lien that is enforceable against the asset before and after it has been sold to a buyer. If a debt is secured by an asset and other property of the seller, the amount of the debt secured by a security interest or lien that is enforceable against the asset is determined by multiplying the debt by a fraction, the numerator of which is the value of the asset on the date of the bulk sale and the denominator of which is the value of all property securing the debt on the date of the bulk sale. The portion of a part of the net contract price paid to or applied for the benefit of the seller or a creditor that is “allocable to the inventory and equipment” is the portion that bears the same ratio to that part of the net contract price as the net value of the inventory and equipment bears to the net value of all of the assets.

(f) A payment made by the buyer to a person to whom the buyer is, or believes it is, liable under subdivision (a) reduces pro tanto the buyer’s cumulative liability under subdivision (d).

(g) No action may be brought under subdivision (a) by or on behalf of a claimant whose claim is unliquidated or contingent.

(h) A buyer’s failure to comply with the requirements of Section 6104 does not do any of the following:

(1) Impair the buyer’s rights in or title to the assets.

(2) Render the sale ineffective, void, or voidable.

(3) Entitle a creditor to more than a single satisfaction of its claim.

(4) Create liability other than as provided in this division.

(i) Payment of the buyer’s liability under subdivision (a) discharges pro tanto the seller’s debt to the creditor.

(j) Unless otherwise agreed, a buyer has an immediate right of reimbursement from the seller for any amount paid to a creditor in partial or total satisfaction of the buyer’s liability under subdivision (a).

(Repealed and added by Stats. 1990, Ch. 1191, Sec. 3.)



6108

(a) Sections 6104, 6105, and 6107 apply to a bulk sale by auction and a bulk sale conducted by a liquidator on the seller’s behalf with the following modifications:

(1) “Buyer” refers to auctioneer or liquidator, as the case may be.

(2) “Net contract price” refers to net proceeds of the auction or net proceeds of the sale, as the case may be.

(3) The written notice required under subdivision (a) of Section 6105 shall be accompanied by a statement that the sale is to be by auction or by liquidation, the name of the auctioneer or liquidator, and the time and place of the auction or the time and place on or after which the liquidator will begin to sell assets on the seller’s behalf.

(4) In a single bulk sale the cumulative liability of the auctioneer or liquidator for failure to comply with the requirements of this section may not exceed the amount of the net proceeds of the sale allocable to inventory and equipment sold less the amount of the portion of any part of the net proceeds paid to or applied for the benefit of a creditor which is allocable to the inventory and equipment.

(b) A payment made by the auctioneer or liquidator to a person to whom the auctioneer or liquidator is, or believes it is, liable under this section reduces pro tanto the auctioneer’s or liquidator’s cumulative liability under paragraph (4) of subdivision (a).

(c) A person who buys at a bulk sale by auction or conducted by a liquidator need not comply with the requirements of Section 6104 and is not liable for the failure of an auctioneer or liquidator to comply with the requirements of this section.

(Repealed and added by Stats. 1990, Ch. 1191, Sec. 3.)



6110

(a) Except as provided in subdivision (b), an action under this division against a buyer, auctioneer, or liquidator shall be commenced within one year after the date of the bulk sale.

(b) If the buyer, auctioneer, or liquidator conceals the fact that the sale has occurred, the limitation is tolled and an action under this division may be commenced within the earlier of the following:

(1) One year after the person bringing the action discovers that the sale has occurred.

(2) One year after the person bringing the action should have discovered that the sale has occurred, but no later than two years after the date of the bulk sale. Complete noncompliance with the requirements of this division does not of itself constitute concealment.

(Repealed and added by Stats. 1990, Ch. 1191, Sec. 3.)



6111

(a) Except to the extent provided in subdivision (b), this division shall apply to a bulk sale if the date of the bulk sale is on or after January 1, 1991.

(b) If the date of a bulk sale is on or after January 1, 1991, and the date of the bulk-sale agreement is before January 1, 1991, all of the following shall apply:

(1) Paragraph (2) of subdivision (a) of Section 6103 and subdivision (b) of Section 6103 shall not apply and this division shall apply only if the goods are located in this state.

(2)  Subdivision (a) of Section 6104 shall not apply.

(3) The buyer is required under subdivision (b) of Section 6104 to give notice in accordance with Section 6107, as in effect on December 31, 1990, rather than Section 6105.

(4) The buyer is required under subdivision (c) of Section 6104 to comply with Section 6106, as in effect on December 31, 1990, if the bulk sale is within the scope of that section, rather than Section 6106.2.

(5) Section 6105 shall not apply, and Section 6107, as in effect on December 31, 1990, shall apply.

(6) Sections 6106.2 and 6106.4 shall not apply, and Sections 6106 and 6106.1, as in effect on December 31, 1990, shall apply.

(7) No action may be brought under this division, as in effect either before or on or after January 1, 1991, if the provisions of this division, as in effect on December 31, 1990, have been complied with.

(Repealed and added by Stats. 1990, Ch. 1191, Sec. 3.)






DIVISION 7 - DOCUMENTS OF TITLE

CHAPTER 1 - General

7101

This division may be cited as the Uniform Commercial Code—Documents of Title.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7102

(a) In this division, unless the context otherwise requires:

(1) “Bailee” means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) “Carrier” means a person that issues a bill of lading.

(3) “Consignee” means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) “Consignor” means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) “Delivery order” means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) “Goods” means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) “Issuer” means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer’s instructions.

(9) “Person entitled under the document” means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) “Sign” means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic sound, symbol, or process.

(12) “Shipper” means a person that enters into a contract of transportation with a carrier.

(13) “Warehouse” means a person engaged in the business of storing goods for hire.

(b) Definitions in other divisions applying to this division and the sections in which they appear are:

(1) “Contract for sale,” Section 2106.

(2) “Lessee in the ordinary course of business,” Section 10103.

(3) “Receipt of goods,” Section 2103.

(c) In addition, Division 1 (commencing with Section 1101) contains general definitions and principles of construction and interpretation applicable throughout this division.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7103

(a) This division is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This division does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee’s business in respects not specifically treated in this division. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This division modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001, et seq.) but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Sec. 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Sec. 7003(b)).

(d) To the extent there is a conflict between the Uniform Electronic Transactions Act (Title 2.5 (commencing with Section 1633.1) of Part 2 of Division 3 of the Civil Code) and this division, this division governs.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7104

(a) Except as otherwise provided in subdivision (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subdivision (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7105

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) the person entitled under the electronic document surrenders control of the document to the issuer; and

(2) the tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subdivision (a):

(1) the electronic document ceases to have any effect or validity; and

(2) the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) the person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) the electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subdivision (c):

(1) the tangible document ceases to have any effect or validity; and

(2) the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7106

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subdivision (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as:

(A) the person to which the document was issued; or

(B) if the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

(Added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)






CHAPTER 2 - Warehouse Receipts: Special Provisions

7201

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7202

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) a statement of the location of the warehouse facility where the goods are stored;

(2) the date of issue of the receipt;

(3) the unique identification code of the receipt;

(4) a statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) the rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) a description of the goods or the packages containing them;

(7) the signature of the warehouse or its agent;

(8) if the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) a statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the provisions of this code and do not impair its obligation of delivery under Section 7403 or its duty of care under Section 7204. Any contrary provision is ineffective.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7203

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) the document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by “contents, condition, and quality unknown,” “said to contain,” or words of similar import, if the indication is true; or

(2) the party or purchaser otherwise has notice of the nonreceipt or misdescription.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7204

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse’s liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse’s liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

(d) This section does not modify or repeal Section 1630 of the Civil Code nor any of the provisions of the Public Utilities Code or the Food and Agricultural Code or any lawful regulations issued thereunder.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7205

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7206

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to Section 7210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subdivision (a) and Section 7210, the warehouse may specify in the notice given under subdivision (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this division upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7207

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner’s share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7208

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7209

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse’s lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subdivision (a), such as for money advanced and interest. The security interest is governed by Division 9 (commencing with Section 9101).

(c) A warehouse’s lien for charges and expenses under subdivision (a) or a security interest under subdivision (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor’s nominee with:

(A) actual or apparent authority to ship, store, or sell;

(B) power to obtain delivery under Section 7403; or

(C) power of disposition under Section 2403 or 9320 or subdivision (c) of Section 9321 or subdivision (b) of Section 10304 or subdivision (b) of Section 10305 or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse’s lien on household goods for charges and expenses in relation to the goods under subdivision (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subdivision, “household goods” means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7210

(a) Except as otherwise provided in subdivision (b), a warehouse’s lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. Notification may be made by mail, personal service, or verifiable electronic mail. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this division.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse’s lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse’s noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subdivision (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)






CHAPTER 3 - Bills of Lading: Special Provisions

7301

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by “contents or condition of contents of packages unknown,” “said to contain,” “shipper’s weight, load, and count,” or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) words such as “shipper’s weight, load, and count,” or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper’s request in a record to do so. In that case, “shipper’s weight” or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words “shipper’s weight, load, and count,” or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer’s responsibility or liability under the contract of carriage to any person other than the shipper.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7302

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person’s obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subdivision (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) the amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) the amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7303

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) the holder of a negotiable bill;

(2) the consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) the consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subdivision (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7304

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subdivision.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier’s obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Chapter 4 (commencing with Section 7401) against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee’s obligation on the whole bill.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7305

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to Section 7105, may procure a substitute bill to be issued at any place designated in the request.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7306

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7307

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier’s receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier’s lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subdivision (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subdivision (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7308

(a) A carrier’s lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this division.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier’s lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier’s noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier’s lien may be enforced pursuant to either subdivision (a) or the procedure set forth in subdivision (b) of Section 7210.

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7309

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subdivision does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier’s liability may not exceed a value stated in the bill or transportation agreement if the carrier’s rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier’s liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)






CHAPTER 4 - Warehouse Receipts and Bills of Lading: General Obligations

7401

The obligations imposed by this division on an issuer apply to a document of title even if:

(1) the document does not comply with the requirements of this division or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) the issuer violated laws regulating the conduct of its business;

(3) the goods covered by the document were owned by the bailee when the document was issued; or

(4) the person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7402

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to Section 7105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7403

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subdivisions (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse’s lawful termination of storage;

(4) the exercise by a seller of its right to stop delivery pursuant to Section 2705 or by a lessor of its right to stop delivery pursuant to Section 10526;

(5) a diversion, reconsignment, or other disposition pursuant to Section 7303;

(6) release, satisfaction, or any other personal defense against the claimant; or

(7) any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee’s lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under subdivision (a) of Section 7503:

(1) the person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) the bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7404

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this division is not liable for the goods even if:

(1) the person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) the person to which the bailee delivered the goods did not have authority to receive the goods.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)






CHAPTER 5 - Warehouse Receipts and Bills of Lading: Negotiation and Transfer

7501

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document’s original terms run to the order of a named person, the document is negotiated by the named person’s indorsement and delivery. After the named person’s indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document’s original terms run to bearer, it is negotiated by delivery alone.

(3) If the document’s original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subdivision to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document’s original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document’s original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subdivision to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee’s rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7502

(a) Subject to Sections 7205 and 7503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) title to the document;

(2) title to the goods;

(3) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this division, but in the case of a delivery order, the bailee’s obligation accrues only upon the bailee’s acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to Section 7503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) the due negotiation or any prior due negotiation constituted a breach of duty;

(2) any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) a previous sale or other transfer of the goods or document has been made to a third person.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7503

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor’s nominee with:

(A) actual or apparent authority to ship, store, or sell;

(B) power to obtain delivery under Section 7403; or

(C) power of disposition under Section 2403 or 9320 or subdivision (c) of Section 9321 or subdivision (b) of Section 10304 or subdivision (b) of Section 10305 or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under Section 7504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Chapter 4 (commencing with Section 7401) pursuant to its own bill of lading discharges the carrier’s obligation to deliver.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7504

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) by those creditors of the transferor which could treat the transfer as void under Section 2402 or 10308;

(2) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer’s rights;

(3) by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee’s rights; or

(4) as against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee’s title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee’s rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under Section 2705 or a lessor under Section 10526, subject to the requirements of due notification in those sections. A bailee that honors the seller’s or lessor’s instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7505

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous endorsers.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7506

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7507

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) the document is genuine;

(2) the transferor does not have knowledge of any fact that would impair the document’s validity or worth; and

(3) the negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7508

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7509

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Division 2 (commencing with Section 2101), Division 5 (commencing with Section 5101), or Division 10 (commencing with Section 10101).

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)






CHAPTER 6 - Warehouse Receipts and Bills Of Lading: Miscellaneous Provisions

7601

(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant’s posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee’s reasonable costs and attorney’s fees in any action under this subdivision.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7602

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document’s negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)



7603

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

(Repealed and added by Stats. 2006, Ch. 254, Sec. 49. Effective January 1, 2007.)









DIVISION 8 - INVESTMENT SECURITIES

CHAPTER 1 - Short Title and General Matters

8101

This division may be cited as Uniform Commercial Code—Investment Securities.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8102

(a) In this division:

(1) “Adverse claim” means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) “Bearer form,” as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) “Broker” means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) “Certificated security” means a security that is represented by a certificate.

(5) “Clearing corporation” means any of the following:

(A) A person that is registered as a “clearing agency” under the federal securities laws.

(B) A federal reserve bank.

(C) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) “Communicate” means to either:

(A) Send a signed writing.

(B) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) “Entitlement holder” means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of paragraph (2) or (3) of subdivision (b) of Section 8501, that person is the entitlement holder.

(8) “Entitlement order” means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) “Financial asset,” except as otherwise provided in Section 8103, means any of the following:

(A) A security.

(B) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, that is, or is of a type, dealt in or traded on financial markets, or that is recognized in any area in which it is issued or dealt in as a medium for investment.

(C) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this division. As context requires, the term means either the interest itself or the means by which a person’s claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) [Reserved]

(11) “Endorsement” means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) “Instruction” means a notification communicated to the issuer of an uncertificated security that directs that the transfer of the security be registered or that the security be redeemed.

(13) “Registered form,” as applied to a certificated security, means a form in which both of the following apply:

(A) The security certificate specifies a person entitled to the security.

(B) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) “Securities intermediary” means either:

(A) A clearing corporation.

(B) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) “Security,” except as otherwise provided in Section 8103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer that is all of the following:

(A) It is represented by a security certificate in bearer or registered form, or the transfer of it may be registered upon books maintained for that purpose by or on behalf of the issuer.

(B) It is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations.

(C) It is either of the following:

(i) It is, or is of a type, dealt in or traded on securities exchanges or securities markets.

(ii) It is a medium for investment and by its terms expressly provides that it is a security governed by this division.

(16) “Security certificate” means a certificate representing a security.

(17) “Security entitlement” means the rights and property interest of an entitlement holder with respect to a financial asset specified in Chapter 5 (commencing with Section 8501).

(18) “Uncertificated security” means a security that is not represented by a certificate.

(b) Other definitions applying to this division and the sections in which they appear are:

Appropriate person. Section 8107.

Control. Section 8106.

Delivery. Section 8301.

Investment company security. Section 8103.

Issuer. Section 8201.

Overissue. Section 8210.

Protected purchaser. Section 8303.

Securities account. Section 8501.

(c) In addition, Division 1 (commencing with Section 1101) contains general definitions and principles of construction and interpretation applicable throughout this division.

(d) The characterization of a person, business, or transaction for purposes of this division does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

(Amended by Stats. 2006, Ch. 254, Sec. 50. Effective January 1, 2007.)



8103

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An “investment company security” is a security. “Investment company security” means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this division, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this division and not by Division 3 (commencing with Section 3101), even though it also meets the requirements of that division. However, a negotiable instrument governed by Division 3 (commencing with Section 3101) is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in paragraph (15) of subdivision (a) of Section 9102, is not a security or a financial asset.

(g) A document of title is not a financial asset unless subparagraph (C) of paragraph (9) of subdivision (a) of Section 8102 applies.

(Amended by Stats. 2006, Ch. 254, Sec. 51. Effective January 1, 2007.)



8104

(a) A person acquires a security or an interest therein, under this division, if either of the following applies:

(1) The person is a purchaser to whom a security is delivered pursuant to Section 8301; or

(2) The person acquires a security entitlement to the security pursuant to Section 8501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this division, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Chapter 5 (commencing with Section 8501), but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Section 8503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subdivision (a) or (b).

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8105

(a) A person has notice of an adverse claim if any of the following applies:

(1) The person knows of the adverse claim.

(2) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim.

(3) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than either of the following:

(1) One year after a date set for presentment or surrender for redemption or exchange.

(2) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate is any of the following:

(1) Whether in bearer or registered form, has been endorsed “for collection” or “for surrender” or for some other purpose not involving transfer.

(2) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Division 9 (commencing with Section 9101) is not notice of an adverse claim to a financial asset.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8106

(a) A purchaser has “control” of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has “control” of a certificated security in registered form if the certificated security is delivered to the purchaser, and either of the following applies:

(1) The certificate is endorsed to the purchaser or in blank by an effective endorsement.

(2) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has “control” of an uncertificated security if either of the following applies:

(1) The uncertificated security is delivered to the purchaser; or

(2) The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has “control” of a security entitlement if any of the following apply:

(1) The purchaser becomes the entitlement holder.

(2) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder.

(3) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder’s own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subdivision (c) or (d) has control, even if the registered owner in the case of subdivision (c) or the entitlement holder in the case of subdivision (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in paragraph (2) of subdivision (c) or paragraph (2) of subdivision (d) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(Amended by Stats. 1999, Ch. 991, Sec. 33.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



8107

(a) “Appropriate person” means any of the following:

(1) With respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security.

(2) With respect to an instruction, the registered owner of an uncertificated security.

(3) With respect to an entitlement order, the entitlement holder.

(4) If the person designated in paragraph (1), (2), or (3) is deceased, the designated person’s successor taking under other law or the designated person’s personal representative acting for the estate of the decedent, or the beneficiary of a security, as defined in subdivision (d) of Section 5501 of the Probate Code, registered in beneficiary form, as defined in subdivision (a) of Section 5501 of the Probate Code, if the beneficiary has survived the death of the registered owner or all registered owners.

(5) If the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person’s guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if it is made by any of the following:

(1) It is made by the appropriate person.

(2) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under paragraph (2) of subdivision (c) or paragraph (2) of subdivision (d) of Section 8106.

(3) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction.

(2) The representative’s action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

(Amended by Stats. 1998, Ch. 242, Sec. 1. Effective January 1, 1999.)



8108

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, all of the following:

(1) The certificate is genuine and has not been materially altered.

(2) The transferor or endorser does not know of any fact that might impair the validity of the security.

(3) There is no adverse claim to the security.

(4) The transfer does not violate any restriction on transfer.

(5) If the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person.

(6) The transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser all of the following:

(1) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person.

(2) The security is valid.

(3) There is no adverse claim to the security.

(4) At the time the instruction is presented to the issuer, all of the following will be applicable:

(A) The purchaser will be entitled to the registration of transfer.

(B) The transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(C) The transfer will not violate any restriction on transfer.

(D) The requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants all of the following:

(1) The uncertificated security is valid.

(2) There is no adverse claim to the security.

(3) The transfer does not violate any restriction on transfer.

(4) The transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants all of the following to the issuer:

(1) There is no adverse claim to the security.

(2) The endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants all of the following to the issuer:

(1) The instruction is effective.

(2) At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subdivision (g).

(i) Except as otherwise provided in subdivision (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subdivisions (a) to (f), inclusive. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subdivision (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8109

(a) A person who originates an entitlement order to a securities intermediary warrants all of the following to the securities intermediary:

(1) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person.

(2) There is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in subdivision (a) or (b) of Section 8108.

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in subdivision (a) or (b) of Section 8108.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8110

(a) The local law of the issuer’s jurisdiction, as specified in subdivision (d), governs the following:

(1) The validity of a security.

(2) The rights and duties of the issuer with respect to registration of transfer.

(3) The effectiveness of registration of transfer by the issuer.

(4) Whether the issuer owes any duties to an adverse claimant to a security.

(5) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary’s jurisdiction, as specified in subdivision (e), governs the following:

(1) Acquisition of a security entitlement from the securities intermediary.

(2) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement.

(3) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement.

(4) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) “Issuer’s jurisdiction” means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in paragraphs (2) to (5), inclusive, of subdivision (a).

(e) The following rules determine a “securities intermediary’s jurisdiction” for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the security intermediary’s jurisdiction for purposes of this code, that jurisdiction is the securities intermediary’s jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary’s jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary’s jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder’s account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary’s jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary’s jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

(Amended by Stats. 1999, Ch. 991, Sec. 33.2. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



8111

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this division and affects another party who does not consent to the rule.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8112

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subdivision (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subdivision (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor’s securities account is maintained, except as otherwise provided in subdivision (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8113

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8114

The following rules apply in an action on a certificated security against the issuer:

(a) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(b) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(c) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(d) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8115

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee did one or more of the following:

(1) Took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process.

(2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant.

(3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8116

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)






CHAPTER 2 - Issue and Issuer

8201

(a) With respect to an obligation on or a defense to a security, an “issuer” includes a person that does any of the following:

(1) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate.

(2) Creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security.

(3) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate.

(4) Becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8202

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subdivision does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in Section 8205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security “when, as and if issued” or “when distributed” in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8203

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event either:

(1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date.

(2) Is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8204

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless either of the following applies:

(1) The security is certificated and the restriction is noted conspicuously on the security certificate.

(2) The security is uncertificated and the registered owner has been notified of the restriction.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8205

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by one of the following:

(1) An authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them.

(2) An employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8206

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect, the following apply:

(1) Any person may complete it by filling in the blanks as authorized.

(2) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8207

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This division does not affect the liability of the registered owner of a security for a call, assessment, or the like.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8208

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants all of the following to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect:

(1) The certificate is genuine.

(2) The person’s own participation in the issue of the security is within the person’s capacity and within the scope of the authority received by the person from the issuer.

(3) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subdivision (a) does not assume responsibility for the validity of the security in other respects.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8209

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8210

(a) In this section, “overissue” means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subdivisions (c) and (d), the provisions of this division that validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person’s demand.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)






CHAPTER 3 - Transfer of Certificated and Uncertificated Securities

8301

(a) Delivery of a certificated security to a purchaser occurs when any of the following occur:

(1) The purchaser acquires possession of the security certificate.

(2) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser.

(3) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (A) registered in the name of the purchaser, (B) payable to the order of the purchaser, or (C) specially endorsed to the purchaser by an effective endorsement and has not been endorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when any of the following occur:

(1) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer.

(2) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

(Amended by Stats. 1999, Ch. 991, Sec. 33.3. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



8302

(a) Except as otherwise provided in subdivisions (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

(Amended by Stats. 1999, Ch. 991, Sec. 33.4. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



8303

(a) “Protected purchaser” means a purchaser of a certificated or uncertificated security, or of an interest therein, who does all of the following:

(1) Gives value.

(2) Does not have notice of any adverse claim to the security.

(3) Obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8304

(a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in Section 8108 and not an obligation that the security will be honored by the issuer.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8305

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 8108 and not an obligation that the security will be honored by the issuer.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8306

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing all of the following were true:

(1) The signature was genuine.

(2) The signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person.

(3) The signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing all of the following were true:

(1) The signature was genuine.

(2) The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty.

(3) The signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subdivision (b) and also warrants that at the time the instruction is presented to the issuer all of the following are true:

(1) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner.

(2) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subdivisions (a) and (b) or a special guarantor under subdivision (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subdivision (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subdivision (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8307

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)






CHAPTER 4 - Registration

8401

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if the following conditions are met:

(1) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name.

(2) The endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person.

(3) Reasonable assurance is given that the endorsement or instruction is genuine and authorized (Section 8402).

(4) Any applicable law relating to the collection of taxes has been complied with.

(5) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with Section 8204.

(6) A demand that the issuer not register transfer has not become effective under Section 8403, or the issuer has complied with subdivision (b) of Section 8403 but no legal process or indemnity bond is obtained as provided in subdivision (d) of Section 8403.

(7) The transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person’s principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8402

(a) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:

(1) In all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity.

(2) If the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign.

(3) If the endorsement is made or the instruction is originated by a fiduciary pursuant to paragraph (4) or (5) of Section 8107, appropriate evidence of appointment or incumbency.

(4) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so.

(5) If the endorsement is made or the instruction is originated by a person not covered by another provision of this subdivision, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subdivision.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) “Guaranty of the signature” means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) “Appropriate evidence of appointment or incumbency” means:

(A) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer.

(B) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8403

(a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (A) the person who initiated the demand at the address provided in the demand and (B) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating all of the following:

(1) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received.

(2) A demand that the issuer not register transfer had previously been received.

(3) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in paragraph (3) of subdivision (b) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer’s communication, either:

(1) Obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer.

(2) File with the issuer an indemnity bond, sufficient in the issuer’s judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an endorsement or instruction that was not effective.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8404

(a) Except as otherwise provided in Section 8406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered in any of the following circumstances:

(1) Pursuant to an ineffective endorsement or instruction.

(2) After a demand that the issuer not register transfer became effective under subdivision (a) of Section 8403(a) and the issuer did not comply with subdivision (b) of Section 8403.

(3) After the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process.

(4) By an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subdivision (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer’s liability to provide the person with a like security is governed by Section 8210.

(c) Except as otherwise provided in subdivision (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective endorsement or instruction.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8405

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner does all of the following:

(1) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser.

(2) Files with the issuer a sufficient indemnity bond.

(3) Satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer’s liability is governed by Section 8210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8406

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8404 or a claim to a new security certificate under Section 8405.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8407

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

(Repealed and added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)






CHAPTER 5 - Security Entitlements

8501

(a) “Securities account” means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subdivisions (d) and (e), a person acquires a security entitlement if a securities intermediary does any of the following:

(1) Indicates by book entry that a financial asset has been credited to the person’s securities account.

(2) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person’s securities account.

(3) Becomes obligated under other law, regulation, or rule to credit a financial asset to the person’s securities account.

(c) If a condition of subdivision (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially endorsed to the other person, and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8502

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under Section 8501 for value and without notice of the adverse claim.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8503

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Section 8511.

(b) An entitlement holder’s property interest with respect to a particular financial asset under subdivision (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder’s property interest with respect to a particular financial asset under subdivision (a) may be enforced against the securities intermediary only by exercise of the entitlement holder’s rights under Sections 8505 to 8508, inclusive.

(d) An entitlement holder’s property interest with respect to a particular financial asset under subdivision (a) may be enforced against a purchaser of the financial asset or interest therein only if all of the following conditions are met:

(1) Insolvency proceedings have been initiated by or against the securities intermediary.

(2) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset.

(3) The securities intermediary violated its obligations under Section 8504 by transferring the financial asset or interest therein to the purchaser.

(4) The purchaser is not protected under subdivision (e). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder’s property interest with respect to a particular financial asset under subdivision (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary’s obligations under Section 8504.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8504

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subdivision (a).

(c) A securities intermediary satisfies the duty in subdivision (a) if it does either of the following:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary.

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8505

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if it does either of the following:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary.

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8506

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if it does either of the following:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary.

(2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8507

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if it does either of the following:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary.

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8508

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if it does either of the following:

(1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary.

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8509

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8504 to 8508, inclusive, is the subject of a federal statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8504 to 8508, inclusive, is subject to the following:

(1) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise.

(2) Rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8504 to 8508, inclusive, do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8510

(a) In a case not covered by the priority rules in Division 9 (commencing with Section 9101) or the rules stated in subdivision (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Division 9 (commencing with Section 9101), a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subdivision (d), purchasers who have control rank according to priority in time of any of the following:

(1) The purchaser’s becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under paragraph (1) of subdivision (d) of Section 8106.

(2) The securities intermediary’s agreement to comply with the purchaser’s entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under paragraph (2) of subdivision (d) of Section 8106.

(3) If the purchaser obtained control through another person under paragraph (3) of subdivision (d) of Section 8106, the time on which priority would be based under this subdivision if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

(Amended by Stats. 1999, Ch. 991, Sec. 33.41. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



8511

(a) Except as otherwise provided in subdivisions (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary’s entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)






CHAPTER 6 - Transition Provisions

8601

This division becomes operative January 1, 1997.

(Added by Stats. 1996, Ch. 497, Sec. 9. Effective January 1, 1997.)



8603

(a) This division does not affect an action or proceeding commenced before this division becomes operative.

(b) If a security interest in a security is perfected at the date this division becomes operative, and the action by which the security interest was perfected would suffice to perfect a security interest under this division, no further action is required to continue perfection. If a security interest in a security is perfected at the date this division takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this division, the security interest remains perfected for a period of four months after the operative date and continues perfected thereafter if appropriate action to perfect under this division is taken within that period. If a security interest is perfected at the date this division becomes operative and the security interest can be perfected by filing under Division 9 (commencing with Section 9101), a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect and that financing statement shall contain a statement that it is being filed pursuant to this section.

(Amended by Stats. 1999, Ch. 991, Sec. 33.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)









DIVISION 9 - SECURED TRANSACTIONS

CHAPTER 1 - General Provisions

9101

This division may be cited as the Uniform Commercial Code-Secured Transactions.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9102

(a) In this division:

(1) “Accession” means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) “Account,” except as used in “account for,” means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health care insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) “Account debtor” means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) “Accounting,” except as used in “accounting for,” means a record that is all of the following:

(A) Authenticated by a secured party.

(B) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record.

(C) Identifying the components of the obligations in reasonable detail.

(5) “Agricultural lien” means an interest in farm products that meets all of the following conditions:

(A) It secures payment or performance of an obligation for either of the following:

(i) Goods or services furnished in connection with a debtor’s farming operation.

(ii) Rent on real property leased by a debtor in connection with its farming operation.

(B) It is created by statute in favor of a person that does either of the following:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor’s farming operation.

(ii) Leased real property to a debtor in connection with the debtor’s farming operation.

(C) Its effectiveness does not depend on the person’s possession of the personal property.

(6) “As-extracted collateral” means either of the following:

(A) Oil, gas, or other minerals that are subject to a security interest that does both of the following:

(i) Is created by a debtor having an interest in the minerals before extraction.

(ii) Attaches to the minerals as extracted.

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) “Authenticate” means to do either of the following:

(A) To sign.

(B) To, with present intent to adopt or accept a record, attach to or logically associate with the record an electronic sound, symbol, or process.

(8) “Bank” means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) “Cash proceeds” means proceeds that are money, checks, deposit accounts, or the like.

(10) “Certificate of title” means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) “Chattel paper” means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, “monetary obligation” means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) “Collateral” means the property subject to a security interest or agricultural lien. The term includes all of the following:

(A) Proceeds to which a security interest attaches.

(B) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold.

(C) Goods that are the subject of a consignment.

(13) “Commercial tort claim” means a claim arising in tort with respect to which either of the following conditions is satisfied:

(A) The claimant is an organization.

(B) The claimant is an individual and both of the following conditions are satisfied regarding the claim:

(i) It arose in the course of the claimant’s business or profession.

(ii) It does not include damages arising out of personal injury to or the death of an individual.

(14) “Commodity account” means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) “Commodity contract” means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is either of the following:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws.

(B) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) “Commodity customer” means a person for which a commodity intermediary carries a commodity contract on its books.

(17) “Commodity intermediary” means a person that is either of the following:

(A) Is registered as a futures commission merchant under federal commodities law.

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) “Communicate” means to do any of the following:

(A) To send a written or other tangible record.

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record.

(C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) “Consignee” means a merchant to which goods are delivered in a consignment.

(20) “Consignment” means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and all of the following conditions are satisfied:

(A) The merchant satisfies all of the following conditions:

(i) He or she deals in goods of that kind under a name other than the name of the person making delivery.

(ii) He or she is not an auctioneer.

(iii) He or she is not generally known by its creditors to be substantially engaged in selling the goods of others.

(B) With respect to each delivery, the aggregate value of the goods is one thousand dollars ($1,000) or more at the time of delivery.

(C) The goods are not consumer goods immediately before delivery.

(D) The transaction does not create a security interest that secures an obligation.

(21) “Consignor” means a person that delivers goods to a consignee in a consignment.

(22) “Consumer debtor” means a debtor in a consumer transaction.

(23) “Consumer goods” means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) “Consumer-goods transaction” means a consumer transaction in which both of the following conditions are satisfied:

(A) An individual incurs an obligation primarily for personal, family, or household purposes.

(B) A security interest in consumer goods secures the obligation.

(25) “Consumer obligor” means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) “Consumer transaction” means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) “Continuation statement” means an amendment of a financing statement which does both of the following:

(A) Identifies, by its file number, the initial financing statement to which it relates.

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) “Debtor” means any of the following:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor.

(B) A seller of accounts, chattel paper, payment intangibles, or promissory notes.

(C) A consignee.

(29) “Deposit account” means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) “Document” means a document of title or a receipt of the type described in subdivision (b) of Section 7201.

(31) “Electronic chattel paper” means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) “Encumbrance” means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) “Equipment” means goods other than inventory, farm products, or consumer goods.

(34) “Farm products” means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are any of the following:

(A) Crops grown, growing, or to be grown, including both of the following:

(i) Crops produced on trees, vines, and bushes.

(ii) Aquatic goods produced in aquacultural operations.

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations.

(C) Supplies used or produced in a farming operation.

(D) Products of crops or livestock in their unmanufactured states.

(35) “Farming operation” means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) “File number” means the number assigned to an initial financing statement pursuant to subdivision (a) of Section 9519.

(37) “Filing office” means an office designated in Section 9501 as the place to file a financing statement.

(38) “Filing-office rule” means a rule adopted pursuant to Section 9526.

(39) “Financing statement” means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) “Fixture filing” means the filing of a financing statement covering goods that are or are to become fixtures and satisfying subdivisions (a) and (b) of Section 9502. The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) “Fixtures” means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) “General intangible” means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) [Reserved]

(44) “Goods” means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) “Governmental unit” means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) “Health care insurance receivable” means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health care goods or services provided or to be provided.

(47) “Instrument” means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) “Inventory” means goods, other than farm products, which are any of the following:

(A) Leased by a person as lessor.

(B) Held by a person for sale or lease or to be furnished under a contract of service.

(C) Furnished by a person under a contract of service.

(D) Consist of raw materials, work in process, or materials used or consumed in a business.

(49) “Investment property” means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) “Jurisdiction of organization,” with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) “Letter-of-credit right” means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) (A) “Lien creditor” means any of the following:

(i) A creditor that has acquired a lien on the property involved by attachment, levy, or the like.

(ii) An assignee for benefit of creditors from the time of assignment.

(iii) A trustee in bankruptcy from the date of the filing of the petition.

(iv) A receiver in equity from the time of appointment.

(B) “Lien creditor” does not include a creditor who by filing a notice with the Secretary of State has acquired only an attachment or judgment lien on personal property, or both.

(53) “Manufactured home” means a structure, transportable in one or more sections, which, in the traveling mode, is eight body-feet or more in width or 40 body-feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) “Manufactured home transaction” means a secured transaction that satisfies either of the following:

(A) It creates a purchase money security interest in a manufactured home, other than a manufactured home held as inventory.

(B) It is a secured transaction in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) “Mortgage” means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) “New debtor” means a person that becomes bound as debtor under subdivision (d) of Section 9203 by a security agreement previously entered into by another person.

(57) “New value” means (i) money, (ii) money’s worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) “Noncash proceeds” means proceeds other than cash proceeds.

(59) “Obligor” means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) “Original debtor,” except as used in subdivision (c) of Section 9310, means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under subdivision (d) of Section 9203.

(61) “Payment intangible” means a general intangible under which the account debtor’s principal obligation is a monetary obligation.

(62) “Person related to,” with respect to an individual, means any of the following:

(A) The spouse of the individual.

(B) A brother, brother-in-law, sister, or sister-in-law of the individual.

(C) An ancestor or lineal descendant of the individual or the individual’s spouse.

(D) Any other relative, by blood or marriage, of the individual or the individual’s spouse who shares the same home with the individual.

(63) “Person related to,” with respect to an organization, means any of the following:

(A) A person directly or indirectly controlling, controlled by, or under common control with the organization.

(B) An officer or director of, or a person performing similar functions with respect to, the organization.

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A).

(D) The spouse of an individual described in subparagraph (A), (B), or (C).

(E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) “Proceeds,” except as used in subdivision (b) of Section 9609, means any of the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral.

(B) Whatever is collected on, or distributed on account of, collateral.

(C) Rights arising out of collateral.

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral.

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) “Promissory note” means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) “Proposal” means a record authenticated by a secured party that includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to Sections 9620, 9621, and 9622.

(67) “Public finance transaction” means a secured transaction in connection with which all of the following conditions are satisfied:

(A) Debt securities are issued.

(B) All or a portion of the securities issued have an initial stated maturity of at least 20 years.

(C) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68) “Public organic record” means a record that is available to the public for inspection and is any of the following:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States that amends or restates the initial record.

(B) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state that amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state.

(C) A record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(69) “Pursuant to commitment,” with respect to an advance made or other value given by a secured party, means pursuant to the secured party’s obligation, whether or not a subsequent event of default or other event not within the secured party’s control has relieved or may relieve the secured party from its obligation.

(70) “Record,” except as used in “for record,” “of record,” “record or legal title,” and “record owner,” means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) “Registered organization” means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust’s organic record be filed with the state.

(72) “Secondary obligor” means an obligor to the extent that either of the following conditions are satisfied:

(A) The obligor’s obligation is secondary.

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) “Secured party” means any of the following:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding.

(B) A person that holds an agricultural lien.

(C) A consignor.

(D) A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold.

(E) A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for.

(F) A person that holds a security interest arising under Section 2401, 2505, 4210, or 5118, or under subdivision (3) of Section 2711 or subdivision (5) of Section 10508.

(74) “Security agreement” means an agreement that creates or provides for a security interest.

(75) “Send,” in connection with a record or notification, means to do either of the following:

(A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances.

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(76) “Software” means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) “Supporting obligation” means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, document, general intangible, instrument, or investment property.

(79) “Tangible chattel paper” means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) “Termination statement” means an amendment of a financing statement that does both of the following:

(A) Identifies, by its file number, the initial financing statement to which it relates.

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) “Transmitting utility” means a person primarily engaged in the business of any of the following:

(A) Operating a railroad, subway, street railway, or trolley bus.

(B) Transmitting communications electrically, electromagnetically, or by light.

(C) Transmitting goods by pipeline or sewer.

(D) Transmitting or producing and transmitting electricity, steam, gas, or water.

(b) The following definitions in other divisions apply to this division:

“Applicant”

Section 5102.

“Beneficiary”

Section 5102.

“Broker”

Section 8102.

“Certificated security”

Section 8102.

“Check”

Section 3104.

“Clearing corporation”

Section 8102.

“Contract for sale”

Section 2106.

“Control”

Section 7106.

“Customer”

Section 4104.

“Entitlement holder”

Section 8102.

“Financial asset”

Section 8102.

“Holder in due course”

Section 3302.

“Issuer” (with respect to a letter of credit or
letter-of-credit right)

Section 5102.

“Issuer” (with respect to a security)

Section 8201.

“Issuer” (with respect to documents of title)

Section 7102.

“Lease”

Section 10103.

“Lease agreement”

Section 10103.

“Lease contract”

Section 10103.

“Leasehold interest”

Section 10103.

“Lessee”

Section 10103.

“Lessee in ordinary course of business”

Section 10103.

“Lessor”

Section 10103.

“Lessor’s residual interest”

Section 10103.

“Letter of credit”

Section 5102.

“Merchant”

Section 2104.

“Negotiable instrument”

Section 3104.

“Nominated person”

Section 5102.

“Note”

Section 3104.

“Proceeds of a letter of credit”

Section 5114.

“Prove”

Section 3103.

“Sale”

Section 2106.

“Securities account”

Section 8501.

“Securities intermediary”

Section 8102.

“Security”

Section 8102.

“Security certificate”

Section 8102.

“Security entitlement”

Section 8102.

“Uncertificated security”

Section 8102.

(c) Division 1 (commencing with Section 1101) contains general definitions and principles of construction and interpretation applicable throughout this division.

(Amended by Stats. 2013, Ch. 531, Sec. 7. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9103

(a) In this section:

(1) “Purchase money collateral” means goods or software that secures a purchase money obligation incurred with respect to that collateral.

(2) “Purchase money obligation” means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase money security interest as follows:

(1) To the extent that the goods are purchase money collateral with respect to that security interest.

(2) If the security interest is in inventory that is or was purchase money collateral, also to the extent that the security interest secures a purchase money obligation incurred with respect to other inventory in which the secured party holds or held a purchase money security interest.

(3) Also to the extent that the security interest secures a purchase money obligation incurred with respect to software in which the secured party holds or held a purchase money security interest.

(c) A security interest in software is a purchase money security interest to the extent that the security interest also secures a purchase money obligation incurred with respect to goods in which the secured party holds or held a purchase money security interest if both of the following conditions are satisfied:

(1) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods.

(2) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase money security interest in inventory.

(e) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase money security interest depends on the application of a payment to a particular obligation, the payment must be applied as follows:

(1) In accordance with any reasonable method of application to which the parties agree.

(2) In the absence of the parties’ agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment.

(3) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor’s intention, in the following order:

(A) To obligations that are not secured.

(B) If more than one obligation is secured, to obligations secured by purchase money security interests in the order in which those obligations were incurred.

(f) In a transaction other than a consumer-goods transaction, a purchase money security interest does not lose its status as such, even if any of the following conditions are satisfied:

(1) The purchase money collateral also secures an obligation that is not a purchase money obligation.

(2) Collateral that is not purchase money collateral also secures the purchase money obligation.

(3) The purchase money obligation has been renewed, refinanced, consolidated, or restructured.

(g) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase money security interest has the burden of establishing the extent to which the security interest is a purchase money security interest.

(h) The limitation of the rules in subdivisions (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9104

(a) A secured party has control of a deposit account if any of the following conditions is satisfied:

(1) The secured party is the bank with which the deposit account is maintained.

(2) The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor.

(3) The secured party becomes the bank’s customer with respect to the deposit account.

(b) A secured party that has satisfied subdivision (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 7. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9105

(a) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) A system satisfies subdivision (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that each of the following conditions is satisfied:

(1) A single authoritative copy of the record or records exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable.

(2) The authoritative copy identifies the secured party as the assignee of the record or records.

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian.

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party.

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy.

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

(Amended by Stats. 2013, Ch. 531, Sec. 8. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9106

(a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 8106.

(b) A secured party has control of a commodity contract if either of the following conditions is satisfied:

(1) The secured party is the commodity intermediary with which the commodity contract is carried.

(2) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9107

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under subdivision (c) of Section 5114 or otherwise applicable law or practice.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9108

(a) Except as otherwise provided in subdivisions (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in subdivision (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by any of the following:

(1) Specific listing.

(2) Category.

(3) Except as otherwise provided in subdivision (e), a type of collateral defined in this code.

(4) Quantity.

(5) Computational or allocational formula or procedure.

(6) Except as otherwise provided in subdivision (c), any other method, if the identity of the collateral is objectively determinable.

(c) A description of collateral as “all the debtor’s assets” or “all the debtor’s personal property” or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in subdivision (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes either of the following:

(1) The collateral by those terms or as investment property.

(2) The underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in this code is an insufficient description of either of the following:

(1) A commercial tort claim.

(2) In a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

(f) A description of investment property collateral also shall meet the applicable requirements of Section 1799.103 of the Civil Code. A description of consumer goods also shall meet the applicable requirements of Section 1799.100 of the Civil Code.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9109

(a) Except as otherwise provided in subdivisions (c) and (d), this division applies to each of the following:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract.

(2) An agricultural lien.

(3) A sale of accounts, chattel paper, payment intangibles, or promissory notes.

(4) A consignment.

(5) A security interest arising under Section 2401 or 2505, subdivision (3) of Section 2711, or subdivision (e) of Section 10508, as provided in Section 9110.

(6) A security interest arising under Section 4210 or 5118.

(b) The application of this division to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this division does not apply.

(c) This division does not apply to the extent that either of the following conditions is satisfied:

(1) A statute, regulation, or treaty of the United States preempts this division.

(2) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5114.

(d) This division does not apply to any of the following:

(1) A landlord’s lien, other than an agricultural lien.

(2) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, however Section 9333 applies with respect to priority of the lien.

(3) An assignment of a claim for wages, salary, or other compensation of an employee.

(4) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose.

(5) An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only.

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract.

(7) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness.

(8) A loan made by an insurance company pursuant to the provisions of a policy or contract issued by it and upon the sole security of the policy or contract.

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral.

(10) A right of recoupment or setoff, provided that both of the following sections apply:

(A) Section 9340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts.

(B) Section 9404 applies with respect to defenses or claims of an account debtor.

(11) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for each of the following:

(A) Liens on real property pursuant to Sections 9203 and 9308.

(B) Fixtures pursuant to Section 9334.

(C) Fixture filings pursuant to Sections 9501, 9502, 9512, 9516, and 9519.

(D) Security agreements covering personal and real property pursuant to Section 9604.

(12) An assignment of a claim arising in tort, other than a commercial tort claim, however Sections 9315 and 9322 apply with respect to proceeds and priorities in proceeds.

(13) An assignment of a deposit account in a consumer transaction, however Sections 9315 and 9322 apply with respect to proceeds and priorities in proceeds.

(14) A security interest created by the assignment of the benefits of a public construction contract under the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(15) Transition property, as defined in Section 840 of the Public Utilities Code, except to the extent that the provisions of this division are referred to in Article 5.5 (commencing with Section 840) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code, recovery property, as defined in Section 848 of the Public Utilities Code, except to the extent that the provisions of this division are referred to in Article 5.6 (commencing with Section 848) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code, and water supply property, as defined in Section 849 of the Public Utilities Code, except to the extent that the provisions of this division are referred to in Article 5.7 (commencing with Section 849) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code.

(16) A claim or right of an employee or employee’s dependents to receive workers’ compensation under Division 1 (commencing with Section 50) or Division 4 (commencing with Section 3200) of the Labor Code.

(17) A transfer by a government or governmental unit.

(Amended by Stats. 2014, Ch. 482, Sec. 4. Effective January 1, 2015.)



9110

A security interest arising under Section 2401 or 2505, or under subdivision (3) of Section 2711, or subdivision (e) of Section 10508 is subject to this division. However, until the debtor obtains possession of the goods, all of the following apply:

(1) The security interest is enforceable, even if paragraph (3) of subdivision (b) of Section 9203 has not been satisfied.

(2) Filing is not required to perfect the security interest.

(3) The rights of the secured party after default by the debtor are governed by Division 2 (commencing with Section 2101) or Division 10 (commencing with Section 10101).

(4) The security interest has priority over a conflicting security interest created by the debtor.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)






CHAPTER 2 - Effectiveness of Security Agreement: Attachment of Security Interest: Rights of Parties to Security Agreement

9201

(a) Except as otherwise provided in this code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) A transaction subject to this division is subject to any applicable rule of law which establishes a different rule for consumers; to Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code; Chapter 1 (commencing with Section 17500) of Part 3 of Division 7 of the Business and Professions Code; the Retail Installment Sales Act, Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of the Civil Code; the Automobile Sales Finance Act, Chapter 2b (commencing with Section 2981) of Title 14 of Part 4 of Division 3 of the Civil Code; Part 4 (commencing with Section 1738) of Division 3 of the Civil Code, with respect to the applicable provisions of Titles 1 (commencing with Section 1738), 1.3 (commencing with Section 1747), 1.3A (commencing with Section 1748.10), 1.3B (commencing with Section 1748.20), 1.4 (commencing with Section 1749), 1.5 (commencing with Section 1750), 1.6 (commencing with Section 1785.1), 1.61 (commencing with Section 1785.41), 1.6A (commencing with Section 1786), 1.6B (commencing with Section 1787.1), 1.6C (commencing with Section 1788), 1.6D (commencing with Section 1789), 1.6E (commencing with Section 1789.10), 1.6F (commencing with Section 1789.30), 1.7 (commencing with Section 1790), 1.8 (commencing with Section 1798), 1.83 (commencing with Section 1799.5), 1.84 (commencing with Section 1799.8), 1.85 (commencing with Section 1799.90), 1.86 (commencing with Section 1799.200), 2 (commencing with Section 1801), 2.4 (commencing with Section 1812.50), 2.5 (commencing with Section 1812.80), 2.6 (commencing with Section 1812.100), 2.7 (commencing with Section 1812.200), 2.8 (commencing with Section 1812.300), 2.9 (commencing with Section 1812.400), 2.95 (commencing with Section 1812.600), 2.96 (commencing with Section 1812.620), 3 (commencing with Section 1813), 4 (commencing with Section 1884), and 14 (commencing with Section 2872); the Industrial Loan Law, Division 7 (commencing with Section 18000) of the Financial Code; the Pawnbroker Law, Division 8 (commencing with Section 21000) of the Financial Code; the California Finance Lenders Law, Division 9 (commencing with Section 22000) of the Financial Code; and the Mobilehomes-Manufactured Housing Act of 1980, Part 2 (commencing with Section 18000) of Division 13 of the Health and Safety Code; and to any applicable consumer protection statute, regulation, or law.

(c) In case of conflict between this division and a rule of law, statute, or regulation described in subdivision (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subdivision (b) has only the effect the statute or regulation specifies.

(d) This division does not do either of the following:

(1) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subdivision (b).

(2) Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9202

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9203

(a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in subdivisions (c) to (i), inclusive, a security interest is enforceable against the debtor and third parties with respect to the collateral only if each of the following conditions is satisfied:

(1) Value has been given.

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party.

(3) One of the following conditions is met:

(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned.

(B) The collateral is not a certificated security and is in the possession of the secured party under Section 9313 pursuant to the debtor’s security agreement.

(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under Section 8301 pursuant to the debtor’s security agreement.

(D) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents and the secured party has control under Section 7106, 9104, 9105, 9106, or 9107 pursuant to the debtor’s security agreement.

(c) Subdivision (b) is subject to Section 4210 on the security interest of a collecting bank, Section 5118 on the security interest of a letter-of-credit issuer or nominated person, Section 9110 on a security interest arising under Division 2 (commencing with Section 2101) or Division 10 (commencing with Section 10101), and Section 9206 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this division or by contract, either of the following conditions is satisfied:

(1) The security agreement becomes effective to create a security interest in the person’s property.

(2) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person, both of the following apply:

(1) The agreement satisfies paragraph (3) of subdivision (b) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement.

(2) Another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Section 9315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(Amended by Stats. 2006, Ch. 254, Sec. 53. Effective January 1, 2007.)



9204

(a) Except as otherwise provided in subdivision (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to either of the following:

(1) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value.

(2) A commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9205

(a) A security interest is not invalid or fraudulent against creditors solely because either of the following applies:

(1) The debtor has the right or ability to do any of the following:

(A) Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods.

(B) Collect, compromise, enforce, or otherwise deal with collateral.

(C) Accept the return of collateral or make repossessions.

(D) Use, commingle, or dispose of proceeds.

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 8. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9206

(a) A security interest in favor of a securities intermediary attaches to a person’s security entitlement if both of the following conditions are satisfied:

(1) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase.

(2) The securities intermediary credits the financial asset to the buyer’s securities account before the buyer pays the securities intermediary.

(b) The security interest described in subdivision (a) secures the person’s obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if both of the following conditions are satisfied:

(1) The security or other financial asset satisfies both of the following:

(A) In the ordinary course of business it is transferred by delivery with any necessary endorsement or assignment.

(B) It is delivered under an agreement between persons in the business of dealing with those securities or financial assets.

(2) The agreement calls for delivery against payment.

(d) The security interest described in subdivision (c) secures the obligation to make payment for the delivery.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9207

(a) Except as otherwise provided in subdivision (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party’s possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in subdivision (d), if a secured party has possession of collateral, all of the following apply:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral.

(2) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage.

(3) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled.

(4) The secured party may use or operate the collateral for any of the following purposes:

(A) For the purpose of preserving the collateral or its value.

(B) As permitted by an order of a court having competent jurisdiction.

(C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise provided in subdivision (d), a secured party having possession of collateral or control of collateral under Section 7106, 9104, 9105, 9106, or 9107 may or shall, as the case may be, do all of the following:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral.

(2) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor.

(3) May create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, both of the following apply:

(1) Subdivision (a) does not apply unless the secured party is entitled under an agreement to either of the following:

(A) To charge back uncollected collateral.

(B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral.

(2) Subdivisions (b) and (c) do not apply.

(Amended by Stats. 2006, Ch. 254, Sec. 54. Effective January 1, 2007.)



9208

(a) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within 10 days after receiving an authenticated demand by the debtor, all of the following apply:

(1) A secured party having control of a deposit account under paragraph (2) of subdivision (a) of Section 9104 shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party.

(2) A secured party having control of a deposit account under paragraph (3) of subdivision (a) of Section 9104 shall do either of the following:

(A) Pay the debtor the balance on deposit in the deposit account.

(B) Transfer the balance on deposit into a deposit account in the debtor’s name.

(3) A secured party, other than a buyer, having control of electronic chattel paper under Section 9105 shall do all of the following:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian.

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor.

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

(4) A secured party having control of investment property under paragraph (2) of subdivision (d) of Section 8106 or under subdivision (b) of Section 9106 shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party.

(5) A secured party having control of a letter-of-credit right under Section 9107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party.

(6) A secured party having control of an electronic document under Section 7106 shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

(Amended by Stats. 2006, Ch. 254, Sec. 55. Effective January 1, 2007.)



9209

(a) Except as otherwise provided in subdivision (c), this section applies if both of the following conditions are satisfied:

(1) There is no outstanding secured obligation.

(2) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under subdivision (a) of Section 9406 an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9210

(a) In this section:

(1) “Request” means a record of a type described in paragraph (2), (3), or (4).

(2) “Request for an accounting” means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) “Request regarding a list of collateral” means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) “Request regarding a statement of account” means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to subdivisions (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt as follows:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting.

(2) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record that contains both of the following:

(1) It disclaims any interest in the collateral.

(2) If known to the recipient, it provides the name and mailing address of any assignee of or successor to the recipient’s interest in the collateral.

(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record that contains both of the following:

(1) It disclaims any interest in the obligations.

(2) If known to the recipient, it provides the name and mailing address of any assignee of or successor to the recipient’s interest in the obligations.

(f) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars ($25) for each additional response.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 9. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 1991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)






CHAPTER 3 - Perfection and Priority

9301

Except as otherwise provided in Sections 9303 to 9306, inclusive, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4), while negotiable tangible documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs all of the following:

(A) Perfection of a security interest in the goods by filing a fixture filing.

(B) Perfection of a security interest in timber to be cut.

(C) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

(Amended by Stats. 2006, Ch. 254, Sec. 56. Effective January 1, 2007.)



9302

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9303

(a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9304

(a) The local law of a bank’s jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank’s jurisdiction for purposes of this chapter:

(1) If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank’s jurisdiction for purposes of this chapter, this division, or this code, that jurisdiction is the bank’s jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank’s jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank’s jurisdiction.

(4) If none of the preceding paragraphs applies, the bank’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer’s account is located.

(5) If none of the preceding paragraphs applies, the bank’s jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

(Amended by Stats. 2003, Ch. 235, Sec. 2. Effective January 1, 2004.)



9305

(a) Except as otherwise provided in subdivision (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer’s jurisdiction as specified in subdivision (d) of Section 8110 governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary’s jurisdiction as specified in subdivision (e) of Section 8110 governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary’s jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary’s jurisdiction for purposes of this chapter:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary’s jurisdiction for purposes of this chapter, this division, or this code, that jurisdiction is the commodity intermediary’s jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary’s jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary’s jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer’s account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary’s jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs all of the following:

(1) Perfection of a security interest in investment property by filing.

(2) Automatic perfection of a security interest in investment property created by a broker or securities intermediary.

(3) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9306

(a) Subject to subdivision (c), the local law of the issuer’s jurisdiction or a nominated person’s jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer’s jurisdiction or nominated person’s jurisdiction is a state.

(b) For purposes of this chapter, an issuer’s jurisdiction or nominated person’s jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 5116.

(c) This section does not apply to a security interest that is perfected only under subdivision (d) of Section 9308.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9307

(a) In this section, “place of business” means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor’s location:

(1) A debtor who is an individual is located at the individual’s principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Subdivision (b) applies only if a debtor’s residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral. If subdivision (b) does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subdivisions (b) and (c).

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in subdivision (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located in any of the following jurisdictions:

(1) In the state that the law of the United States designates, if the law designates a state of location.

(2) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office.

(3) In the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) A registered organization continues to be located in the jurisdiction specified by subdivision (e) or (f) notwithstanding either of the following:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization’s status as such in its jurisdiction of organization.

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of this chapter.

(Amended by Stats. 2013, Ch. 531, Sec. 9. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9308

(a) Except as otherwise provided in this section and in Section 9309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9310 to 9316, inclusive, have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this division and is later perfected by another method under this division, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9309

The following security interests are perfected when they attach:

(1) A purchase money security interest in consumer goods, except as otherwise provided in subdivision (b) of Section 9311 with respect to consumer goods that are subject to a statute or treaty described in subdivision (a) of Section 9311.

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor’s outstanding accounts or payment intangibles.

(3) A sale of a payment intangible.

(4) A sale of a promissory note.

(5) A security interest created by the assignment of a health care insurance receivable to the provider of the health care goods or services.

(6) A security interest arising under Section 2401 or 2505, under subdivision (3) of Section 2711, or under subdivision (5) of Section 10508, until the debtor obtains possession of the collateral.

(7) A security interest of a collecting bank arising under Section 4210.

(8) A security interest of an issuer or nominated person arising under Section 5118.

(9) A security interest arising in the delivery of a financial asset under subdivision (c) of Section 9206.

(10) A security interest in investment property created by a broker or securities intermediary.

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary.

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder.

(13) A security interest created by an assignment of a beneficial interest in a decedent’s estate.

(14) A sale by an individual of an account that is a right to payment of winnings in a lottery or other game of chance.

(Amended by Stats. 2003, Ch. 235, Sec. 3. Effective January 1, 2004.)



9310

(a) Except as otherwise provided in subdivision (b) and in subdivision (b) of Section 9312, a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest that satisfies any of the following conditions:

(1) It is perfected under subdivision (d), (e), (f), or (g) of Section 9308.

(2) It is perfected under Section 9309 when it attaches.

(3) It is a security interest in property subject to a statute, regulation, or treaty described in subdivision (a) of Section 9311.

(4) It is a security interest in goods in possession of a bailee which is perfected under paragraph (1) or (2) of subdivision (d) of Section 9312.

(5) It is a security interest in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under subdivision (e), (f), or (g) of Section 9312.

(6) It is a security interest in collateral in the secured party’s possession under Section 9313.

(7) It is a security interest in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9313.

(8) It is a security interest in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9314.

(9) It is a security interest in proceeds which is perfected under Section 9315.

(10) It is perfected under Section 9316.

(11) It is a security interest in, or claim in or under, any policy of insurance including unearned premiums which is perfected by written notice to the insurer under paragraph (4) of subdivision (b) of Section 9312.

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under this division is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

(Amended by Stats. 2006, Ch. 254, Sec. 57. Effective January 1, 2007.)



9311

(a) Except as otherwise provided in subdivision (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to any of the following:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest’s obtaining priority over the rights of a lien creditor with respect to the property preempt subdivision (a) of Section 9310.

(2) (A) The provisions of the Vehicle Code which require registration of a vehicle or boat.

(B) The provisions of the Health and Safety Code which require registration of a mobilehome or commercial coach, except that during any period in which collateral is inventory, the filing provisions of Chapter 5 (commencing with Section 9501) apply to a security interest in that collateral.

(C) The provisions of the Health and Safety Code which require registration of all interests in approved air contaminant emission reductions (Sections 40709 to 40713, inclusive, of the Health and Safety Code).

(3) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation, or treaty described in subdivision (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this division. Except as otherwise provided in subdivision (d), in Section 9313, and in subdivisions (d) and (e) of Section 9316 for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subdivision (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in subdivision (d) and in subdivisions (d) and (e) of Section 9316, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subdivision (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this division.

(d) During any period in which collateral subject to a statute specified in paragraph (2) of subdivision (a) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

(Amended by Stats. 2013, Ch. 531, Sec. 10. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9312

(a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Except as otherwise provided in subdivisions (c) and (d) of Section 9315 for proceeds, all of the following apply:

(1) A security interest in a deposit account may be perfected only by control under Section 9314.

(2) Except as otherwise provided in subdivision (d) of Section 9308, a security interest in a letter-of-credit right may be perfected only by control under Section 9314.

(3) A security interest in money may be perfected only by the secured party’s taking possession under Section 9313.

(4) A security interest in, or claim in or under, any policy of insurance, including unearned premiums, may be perfected only by giving written notice of the security interest or claim to the insurer. This paragraph does not apply to a health care insurance receivable. A security interest in a health care insurance receivable may be perfected only as otherwise provided in this division.

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods, both of the following apply:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document.

(2) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by any of the following methods:

(1) Issuance of a document in the name of the secured party.

(2) The bailee’s receipt of notification of the secured party’s interest.

(3) Filing as to the goods.

(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of either of the following:

(1) Ultimate sale or exchange.

(2) Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of either of the following:

(1) Ultimate sale or exchange.

(2) Presentation, collection, enforcement, renewal, or registration of transfer.

(h) After the 20-day period specified in subdivision (e), (f), or (g) expires, perfection depends upon compliance with this division.

(Amended by Stats. 2006, Ch. 254, Sec. 58. Effective January 1, 2007.)



9313

(a) Except as otherwise provided in subdivision (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8301.

(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in subdivision (d) of Section 9316.

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor’s business, when either of the following conditions is satisfied:

(1) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party’s benefit.

(2) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party’s benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party’s benefit.

(g) If a person acknowledges that it holds possession for the secured party’s benefit, both of the following apply:

(1) The acknowledgment is effective under subdivision (c) or under subdivision (a) of Section 8301, even if the acknowledgment violates the rights of a debtor.

(2) Unless the person otherwise agrees or law other than this division otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor’s business if the person was instructed before the delivery or is instructed contemporaneously with the delivery to do either of the following:

(1) To hold possession of the collateral for the secured party’s benefit.

(2) To redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under subdivision (h) violates the rights of a debtor. A person to which collateral is delivered under subdivision (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this division otherwise provides.

(Amended by Stats. 2006, Ch. 254, Sec. 59. Effective January 1, 2007.)



9314

(a) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7106, 9104, 9105, 9106, or 9107.

(b) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7106, 9104, 9105, or 9107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under Section 9106 from the time the secured party obtains control and remains perfected by control until both of the following conditions are satisfied:

(1) The secured party does not have control.

(2) One of the following occurs:

(A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate.

(B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner.

(C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

(Amended by Stats. 2006, Ch. 254, Sec. 60. Effective January 1, 2007.)



9315

(a) Except as otherwise provided in this division and in subdivision (2) of Section 2403, both of the following apply:

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien.

(2) A security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds as follows:

(1) If the proceeds are goods, to the extent provided by Section 9336.

(2) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this division with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless any of the following conditions is satisfied:

(1) All of the following are satisfied:

(A) A filed financing statement covers the original collateral.

(B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed.

(C) The proceeds are not acquired with cash proceeds.

(2) The proceeds are identifiable cash proceeds.

(3) The security interest in the proceeds is perfected other than under subdivision (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under paragraph (1) of subdivision (d) becomes unperfected at the later of either of the following:

(1) When the effectiveness of the filed financing statement lapses under Section 9515 or is terminated under Section 9513.

(2) The 21st day after the security interest attaches to the proceeds.

(f) Cash proceeds retain their character as cash proceeds while in the possession of a levying officer pursuant to Title 6.5 (commencing with Section 481.010) or Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9316

(a) A security interest perfected pursuant to the law of the jurisdiction designated in subdivision (1) of Section 9301 or in subdivision (c) of Section 9305 remains perfected until the earliest of any of the following:

(1) The time perfection would have ceased under the law of that jurisdiction.

(2) The expiration of four months after a change of the debtor’s location to another jurisdiction.

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in subdivision (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subdivision, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if all of the following conditions are satisfied:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction.

(2) Thereafter the collateral is brought into another jurisdiction.

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in subdivision (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in subdivision (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under subdivision (b) of Section 9311 or under Section 9313 are not satisfied before the earlier of either of the following:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state.

(2) The expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank’s jurisdiction, the issuer’s jurisdiction, a nominated person’s jurisdiction, the securities intermediary’s jurisdiction, or the commodity intermediary’s jurisdiction, as applicable, remains perfected until the earlier of the following:

(1) The time the security interest would have become unperfected under the law of that jurisdiction.

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in subdivision (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subdivision, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in paragraph (1) of Section 9301 or subdivision (c) of Section 9305 is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in paragraph (1) of Section 9301 or subdivision (c) of Section 9305 or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in paragraph (1) of Section 9301 or subdivision (c) of Section 9305 and the new debtor is located in another jurisdiction, each of the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under subdivision (d) of Section 9203, if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in paragraph (1) of Section 9301 or subdivision (c) of Section 9305 or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(Amended by Stats. 2013, Ch. 531, Sec. 11. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9317

(a) A security interest or agricultural lien is subordinate to the rights of both of the following:

(1) A person entitled to priority under Section 9322.

(2) Except as otherwise provided in subdivision (e), a person that becomes a lien creditor before the earlier of the time the security interest or agricultural lien is perfected, or one of the conditions specified in paragraph (3) of subdivision (b) of Section 9203 is met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in subdivision (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in subdivision (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in Sections 9320 and 9321, if a person files a financing statement with respect to a purchase money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

(Amended by Stats. 2013, Ch. 531, Sec. 12. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9318

(a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer’s security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9319

(a) Except as otherwise provided in subdivision (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than this division determines the rights and title of a consignee while goods are in the consignee’s possession if, under this chapter, a perfected security interest held by the consignor would have priority over the rights of the creditor.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 13. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9320

(a) Except as otherwise provided in subdivision (e), a buyer in ordinary course of business takes free of a security interest created by the buyer’s seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in subdivision (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if all of the following conditions are satisfied:

(1) The buyer buys without knowledge of the security interest.

(2) The buyer buys for value.

(3) The buyer buys primarily for the buyer’s personal, family, or household purposes.

(4) The buyer buys before the filing of a financing statement covering the goods.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under subdivision (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by subdivisions (a) and (b) of Section 9316.

(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Subdivisions (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9313.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9321

(a) In this section, “licensee in ordinary course of business” means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor’s own usual or customary practices.

(b) Except as otherwise provided in Section 9321.1, a licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

(Amended (as added by Stats. 2013, Ch. 54, Sec. 3) by Stats. 2014, Ch. 118, Sec. 2. Effective January 1, 2015. Note: The January 1, 2015, repeal provision was deleted in this amendment.)



9321.1

A licensee of nonexclusive rights in a motion picture that is produced pursuant to one or more collective bargaining agreements governed by the laws of the United States takes its nonexclusive license in such motion picture subject to any perfected security interest securing the obligation to pay residuals as set forth in the applicable collective bargaining agreement and arising from exploitation under such license. The terms “motion picture” and “residuals” have the meaning ascribed to such terms under the applicable collective bargaining agreements.

(Added by Stats. 2014, Ch. 118, Sec. 3. Effective January 1, 2015.)



9322

(a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of paragraph (1) of subdivision (a), the following rules apply:

(1) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds.

(2) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in subdivision (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9327, 9328, 9329, 9330, or 9331 also has priority over a conflicting security interest in both of the following:

(1) Any supporting obligation for the collateral.

(2) Proceeds of the collateral if all of the following conditions are satisfied:

(A) The security interest in proceeds is perfected.

(B) The proceeds are cash proceeds or of the same type as the collateral.

(C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) Subject to subdivision (e) and except as otherwise provided in subdivision (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Subdivision (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Subdivisions (a) to (e), inclusive, are subject to all of the following:

(1) Subdivision (g) and the other provisions of this chapter.

(2) Section 4210 with respect to a security interest of a collecting bank.

(3) Section 5118 with respect to a security interest of an issuer or nominated person.

(4) Section 9110 with respect to a security interest arising under Division 2 (commencing with Section 2101) or Division 10 (commencing with Section 10101).

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9323

(a) Except as otherwise provided in subdivision (c), for purposes of determining the priority of a perfected security interest under paragraph (1) of subdivision (a) of Section 9322, perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that satisfies both of the following conditions:

(1) It is made while the security interest is perfected only under either of the following:

(A) Under Section 9309 when it attaches.

(B) Temporarily under subdivision (e), (f), or (g) of Section 9312.

(2) It is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9309 or under subdivision (e), (f), or (g) of Section 9312.

(b) Except as otherwise provided in subdivision (c), a security interest is subordinate to the rights of a person who becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless either of the following conditions is satisfied:

(1) The advance is made without knowledge of the lien.

(2) The advance is made pursuant to a commitment entered into without knowledge of the lien.

(c) Subdivisions (a) and (b) do not apply to a security interest held by a secured party who is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Except as otherwise provided in subdivision (e), a buyer of goods other than a buyer in the ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of the following:

(1) The time the secured party acquires knowledge of the buyer’s purchase.

(2) Forty-five days after the purchase.

(e) Subdivision (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer’s purchase and before the expiration of the 45-day period.

(f) Except as otherwise provided in subdivision (g), a lessee of goods, other than a lessee in the ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of either of the following:

(1) The time the secured party acquires knowledge of the lease.

(2) Forty-five days after the lease contract becomes enforceable.

(g) Subdivision (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

(Amended by Stats. 2001, Ch. 159, Sec. 41. Effective January 1, 2002.)



9324

(a) Except as otherwise provided in subdivision (g), a perfected purchase money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9327, a perfected security interest in its identifiable proceeds also has priority, if the purchase money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Subject to subdivision (c) and except as otherwise provided in subdivision (g), a perfected purchase money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9330, and, except as otherwise provided in Section 9327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if all of the following conditions are satisfied:

(1) The purchase money security interest is perfected when the debtor receives possession of the inventory.

(2) The purchase money secured party sends an authenticated notification to the holder of the conflicting security interest.

(3) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory.

(4) The notification states that the person sending the notification has or expects to acquire a purchase money security interest in inventory of the debtor and describes the inventory.

(c) Paragraphs (2) to (4), inclusive, of subdivision (b) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory as follows:

(1) If the purchase money security interest is perfected by filing, before the date of the filing.

(2) If the purchase money security interest is temporarily perfected without filing or possession under subdivision (f) of Section 9312, before the beginning of the 20-day period thereunder.

(d) Subject to subdivision (e) and except as otherwise provided in subdivision (g), a perfected purchase money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if all of the following conditions are satisfied:

(1) The purchase money security interest is perfected when the debtor receives possession of the livestock.

(2) The purchase money secured party sends an authenticated notification to the holder of the conflicting security interest.

(3) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock.

(4) The notification states that the person sending the notification has or expects to acquire a purchase money security interest in livestock of the debtor and describes the livestock.

(e) Paragraphs (2) to (4), inclusive, of subdivision (d) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock as follows:

(1) If the purchase money security interest is perfected by filing, before the date of the filing.

(2) If the purchase money security interest is temporarily perfected without filing or possession under subdivision (f) of Section 9312, before the beginning of the 20-day period thereunder.

(f) Except as otherwise provided in subdivision (g), a perfected purchase money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under subdivision (a), (b), (d), or (f), the following rules apply:

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in, or the use of, collateral.

(2) In all other cases, subdivision (a) of Section 9322 applies to the qualifying security interests.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9325

(a) Except as otherwise provided in subdivision (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if all of the following apply:

(1) The debtor acquired the collateral subject to the security interest created by the other person.

(2) The security interest created by the other person was perfected when the debtor acquired the collateral.

(3) There is no period thereafter when the security interest is unperfected.

(b) Subdivision (a) subordinates a security interest only if either of the following conditions is satisfied:

(1) The security interest otherwise would have priority solely under subdivision (a) of Section 9322 or under Section 9324.

(2) The security interest arose solely under subdivision (3) of Section 2711 or subdivision (5) of Section 10508.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 15. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9326

(a) Subject to subdivision (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of paragraph (1) of subdivision (i) of Section 9316 or Section 9508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) The other provisions of this chapter determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subdivision (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor’s having become bound.

(Amended by Stats. 2013, Ch. 531, Sec. 13. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9327

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in subdivisions (3) and (4), security interests perfected by control under Section 9314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in subdivision (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under paragraph (3) of subdivision (a) of Section 9104 has priority over a security interest held by the bank with which the deposit account is maintained.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9328

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in subdivisions (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9106 rank according to priority in time of one of the following:

(A) If the collateral is a security, obtaining control.

(B) If the collateral is a security entitlement carried in a securities account and if the secured party obtained control under paragraph (1) of subdivision (d) of Section 8106, the secured party’s becoming the person for which the securities account is maintained.

(C) If the collateral is a security entitlement carried in a securities account and if the secured party obtained control under paragraph (2) of subdivision (d) of Section 8106, the securities intermediary’s agreement to comply with the secured party’s entitlement orders with respect to security entitlements carried, or to be carried, in the securities account.

(D) If the collateral is a security entitlement carried in a securities account and if the secured party obtained control through another person under paragraph (3) of subdivision (d) of Section 8106, the time on which priority would be based under this paragraph if the other person were the secured party.

(E) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in paragraph (2) of subdivision (b) of Section 9106 with respect to commodity contracts carried, or to be carried, with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under subdivision (a) of Section 9313 and not by control under Section 9314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9322 and 9323.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9329

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9314 rank according to priority in time of obtaining control.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9330

(a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if both of the following conditions are satisfied:

(1) In good faith and in the ordinary course of the purchaser’s business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9105.

(2) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9105 in good faith, in the ordinary course of the purchaser’s business, and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in Section 9327, a purchaser having priority in chattel paper under subdivision (a) or (b) also has priority in proceeds of the chattel paper to the extent that either of the following applies:

(1) Section 9322 provides for priority in the proceeds.

(2) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser’s security interest in the proceeds is unperfected.

(d) Except as otherwise provided in subdivision (a) of Section 9331, a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of subdivisions (a) and (b), the holder of a purchase money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of subdivisions (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9331

(a) This division does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Division 3 (commencing with Section 3101), Division 7 (commencing with Section 7101), and Division 8 (commencing with Section 8101).

(b) This division does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Division 8 (commencing with Section 8101).

(c) Filing under this division does not constitute notice of a claim or defense to the holders, purchasers, or persons described in subdivisions (a) and (b).

(Amended by Stats. 2001, Ch. 159, Sec. 42. Effective January 1, 2002.)



9332

(a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9333

(a) In this section, “possessory lien” means an interest, other than a security interest or an agricultural lien which satisfies all of the following conditions:

(1) It secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person’s business.

(2) It is created by statute or rule of law in favor of the person.

(3) Its effectiveness depends on the person’s possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9334

(a) A security interest under this division may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this division in ordinary building materials incorporated into an improvement on land.

(b) This division does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by subdivisions (d) to (h), inclusive, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in subdivision (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and all of the following conditions are satisfied:

(1) The security interest is a purchase money security interest.

(2) The interest of the encumbrancer or owner arises before the goods become fixtures.

(3) The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if any of the following conditions is satisfied:

(1) The debtor has an interest of record in the real property or is in possession of the real property and both of the following conditions are satisfied:

(A) The security interest is perfected by a fixture filing before the interest of the encumbrancer or owner is of record.

(B) The security interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner.

(2) The fixtures are readily removable factory or office machines or readily removable replacements of domestic appliances that are consumer goods.

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this division.

(4) The security interest is both of the following:

(A) Created in a manufactured home in a manufactured home transaction.

(B) Perfected pursuant to a statute described in paragraph (2) of subdivision (a) of Section 9311.

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if either of the following conditions is satisfied:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures.

(2) The debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under paragraph (2) of subdivision (f) continues for a reasonable time if the debtor’s right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subdivisions (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in, or is in possession of, the real property.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9335

(a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in subdivision (d), the other provisions of this chapter determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate of title statute under subdivision (b) of Section 9311.

(e) After default, subject to Chapter 6 (commencing with subdivision 9601), a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under subdivision (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9336

(a) In this section, “commingled goods” means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subdivision (c) is perfected.

(e) Except as otherwise provided in subdivision (f), the other provisions of this chapter determine the priority of a security interest that attaches to the product or mass under subdivision (c).

(f) If more than one security interest attaches to the product or mass under subdivision (c), the following rules determine priority:

(1) A security interest that is perfected under subdivision (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subdivision (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 17. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9337

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate both of the following apply:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest.

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under subdivision (b) of Section 9311, after issuance of the certificate and without the conflicting secured party’s knowledge of the security interest.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9338

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in paragraph (5) of subdivision (b) of Section 9516 which is incorrect at the time the financing statement is filed, both of the following apply:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information.

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

(Amended by Stats. 2006, Ch. 254, Sec. 62. Effective January 1, 2007.)



9339

This division does not preclude subordination by agreement by a person entitled to priority.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9340

(a) Except as otherwise provided in subdivision (c), a bank with which a deposit account is maintained may exercise any right of recoupment or setoff against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in subdivision (c), the application of this division to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under paragraph (3) of subdivision (a) of Section 9104, if the setoff is based on a claim against the debtor.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9341

Except as otherwise provided in subdivision (c) of Section 9340, and unless the bank otherwise agrees in an authenticated record, a bank’s rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by any of the following:

(1) The creation, attachment, or perfection of a security interest in the deposit account.

(2) The bank’s knowledge of the security interest.

(3) The bank’s receipt of instructions from the secured party.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9342

This division does not require a bank to enter into an agreement of the kind described in paragraph (2) of subdivision (a) of Section 9104, even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)






CHAPTER 4 - Rights of Third Parties

9401

(a) Except as otherwise provided in subdivision (b) and in Sections 9406, 9407, 9408, and 9409, whether a debtor’s rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this division.

(b) An agreement between the debtor and secured party which prohibits a transfer of the debtor’s rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9402

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor’s acts or omissions.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9403

(a) In this section, “value” has the meaning provided in subdivision (a) of Section 3303.

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment that satisfies all of the following conditions:

(1) It is taken for value.

(2) It is taken in good faith.

(3) It is taken without notice of a claim of a property or possessory right to the property assigned.

(4) It is taken without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under subdivision (a) of Section 3305.

(c) Subdivision (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under subdivision (b) of Section 3305.

(d) In a consumer transaction, if a record evidences the account debtor’s obligation, law other than this division requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement, then both of the following apply:

(1) The record has the same effect as if the record included such a statement.

(2) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) This section is subject to law other than this division which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Except as otherwise provided in subdivision (d), this section does not displace law other than this division which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

(Repealed (by Sec. 19) and added by Stats. 2000, Ch. 1003, Sec. 20. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003.)



9404

(a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subdivisions (b) to (e), inclusive, the rights of an assignee are subject to both of the following:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract.

(2) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to subdivision (c) and except as otherwise provided in subdivision (d), the claim of an account debtor against an assignor may be asserted against an assignee under subdivision (a) only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this division which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor’s obligation, law other than this division requires that the record include a statement to the effect that the account debtor’s recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a health care insurance receivable.

(Repealed (by Sec. 22) and added by Stats. 2000, Ch. 1003, Sec. 23. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003.)



9405

(a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subdivision is subject to subdivisions (b) to (d), inclusive.

(b) Subdivision (a) applies to the extent that either of the following apply:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance.

(2) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under subdivision (a) of Section 9406.

(c) This section is subject to law other than this division which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) This section does not apply to an assignment of a health care insurance receivable.

(Repealed (by Sec. 25) and added by Stats. 2000, Ch. 1003, Sec. 26. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003.)



9406

(a) Subject to subdivisions (b) to (i), inclusive, an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) Subject to subdivision (h), notification is ineffective under subdivision (a) as follows:

(1) If it does not reasonably identify the rights assigned.

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor’s duty to pay a person other than the seller and the limitation is effective under law other than this division.

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if any of the following conditions is satisfied:

(A) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee.

(B) A portion has been assigned to another assignee.

(C) The account debtor knows that the assignment to that assignee is limited.

(c) Subject to subdivision (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subdivision (a).

(d) Except as otherwise provided in subdivision (e) and in Sections 9407 and 10303, and subject to subdivision (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it does either of the following:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note.

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Subdivision (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9610 or an acceptance of collateral under Section 9620.

(f) Except as otherwise provided in Sections 9407 and 10303, and subject to subdivisions (h) and (i), a rule of law, statute, or regulation, that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation does either of the following:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper.

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subject to subdivision (h), an account debtor may not waive or vary its option under paragraph (3) of subdivision (b).

(h) This section is subject to law other than this division which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) This section does not apply to an assignment of a health care insurance receivable.

(j) Subdivision (f) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a claim or right to receive compensation for injuries or sickness as described in paragraph (1) or (2) of subdivision (a) of Section 104 of Title 26 of the United States Code, as amended, or a claim or right to receive benefits under a special needs trust as described in paragraph (4) of subdivision (d) of Section 1396p of Title 42 of the United States Code, as amended, to the extent that subdivision (f) is inconsistent with those laws.

(Amended by Stats. 2013, Ch. 531, Sec. 14. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9407

(a) Except as otherwise provided in subdivision (b), a term in a lease agreement is ineffective to the extent that it does either of the following:

(1) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor’s residual interest in the goods.

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Except as otherwise provided in subdivision (g) of Section 10303, a term described in paragraph (2) of subdivision (a) is effective to the extent that there is either of the following:

(1) A transfer by the lessee of the lessee’s right of possession or use of the goods in violation of the term.

(2) A delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor’s interest under the lease contract or the lessor’s residual interest in the goods is not a transfer that materially impairs the lessee’s prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of subdivision (d) of Section 10303 unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 30. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9408

(a) Except as otherwise provided in subdivision (b), a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health care insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or the creation, attachment, or perfection of a security interest in, the promissory note, health care insurance receivable, or general intangible, is ineffective to the extent that the term does, or would do, either of the following:

(1) It would impair the creation, attachment, or perfection of a security interest.

(2) It provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health care insurance receivable, or general intangible.

(b) Subdivision (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9610 or an acceptance of collateral under Section 9620.

(c) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or the creation of a security interest in, a promissory note, health care insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation does, or would do, either of the following:

(1) It would impair the creation, attachment, or perfection of a security interest.

(2) It provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health care insurance receivable, or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health care insurance receivable or general intangible or a rule of law, statute, or regulation described in subdivision (c) would be effective under law other than this division but is ineffective under subdivision (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health care insurance receivable, or general intangible is subject to all of the following rules:

(1) It is not enforceable against the person obligated on the promissory note or the account debtor.

(2) It does not impose a duty or obligation on the person obligated on the promissory note or the account debtor.

(3) It does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party.

(4) It does not entitle the secured party to use or assign the debtor’s rights under the promissory note, health care insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health care insurance receivable, or general intangible.

(5) It does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor.

(6) It does not entitle the secured party to enforce the security interest in the promissory note, health care insurance receivable, or general intangible.

(e) Subdivision (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a claim or right to receive compensation for injuries or sickness as described in paragraph (1) or (2) of subdivision (a) of Section 104 of Title 26 of the United States Code, as amended, or a claim or right to receive benefits under a special needs trust as described in paragraph (4) of subdivision (d) of Section 1396p of Title 42 of the United States Code, as amended, to the extent that subdivision (c) is inconsistent with those laws.

(Amended by Stats. 2013, Ch. 531, Sec. 15. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9409

(a) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary’s assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice does, or would do, either of the following:

(1) It would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right.

(2) It provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under subdivision (a) but would be effective under law other than this division or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, all of the following rules apply with respect to the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) It is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary.

(2) It imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary.

(3) It does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

(Repealed (by Sec. 33) and added by Stats. 2000, Ch. 1003, Sec. 34. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003.)






CHAPTER 5 - Filing

9501

(a) Except as otherwise provided in subdivision (b), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is either of the following:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property, if either of the following conditions is satisfied:

(A) The collateral is as-extracted collateral or timber to be cut.

(B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures.

(2) The office of the Secretary of State in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9502

(a) Subject to subdivision (b), a financing statement is sufficient only if it satisfies all of the following conditions:

(1) It provides the name of the debtor.

(2) It provides the name of the secured party or a representative of the secured party.

(3) It indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in subdivision (b) of Section 9501, to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subdivision (a) and also satisfy all of the following conditions:

(1) Indicate that it covers this type of collateral.

(2) Indicate that it is to be recorded in the real property records.

(3) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property.

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if all of the following conditions are satisfied:

(1) The record indicates the goods or accounts that it covers.

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut.

(3) The record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records.

(4) The record is duly recorded.

(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 35. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9503

(a) A financing statement sufficiently provides the name of the debtor only if it does so in accordance with the following rules:

(1) Except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization’s name on the public organic record most recently filed with or issued or enacted by the registered organization’s jurisdiction of organization which purports to state, amend, or restate the registered organization’s name.

(2) Subject to subdivision (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative.

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement satisfies both of the following conditions:

(A) Provides, as the name of the debtor, either of the following:

(i) If the organic record of the trust specifies a name for the trust, the name specified.

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator.

(B) In a separate part of the financing statement, the following information is provided, as applicable:

(i) If the name is provided in accordance with clause (i) of subparagraph (A), the financing statement indicates that the collateral is held in a trust.

(ii) If the name is provided in accordance with clause (ii) of subparagraph (A), the financing statement provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates.

(4) Subject to subdivision (g), if the debtor is an individual to whom the Department of Motor Vehicles has issued a driver’s license that has not expired or an identification card that has not expired, only if the financing statement provides the name of the individual indicated on that driver’s license or identification card.

(5) If debtor is an individual to whom paragraph (4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor.

(6) In other cases, according to the following rules:

(A) If the debtor has a name, only if the financing statement provides the organizational name of the debtor.

(B) If the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(7) Subject to the following sentence of this paragraph, it is a violation of Section 51 of the Civil Code for a secured party or proposed secured party to decline to provide credit to a debtor or proposed debtor, or offer to make the terms and conditions of the credit less favorable to the debtor or proposed debtor if (A) that decision was based on the fact that the debtor’s name to be included on the financing statement is or would be that provided under paragraph (5) rather than under paragraph (4), and (B) all elements that would be required to establish a claim for violation of Section 51 of the Civil Code are established. Any affirmative defenses that would be available to a claim under Section 51 of the Civil Code would be affirmative defenses to a claim under this paragraph. Nothing in this paragraph shall be construed to alter, expand, limit, or negate any other rights, defenses, or remedies under Section 51 of the Civil Code.

(b) A financing statement that provides the name of the debtor in accordance with subdivision (a) is not rendered ineffective by the absence of either of the following:

(1) A trade name or other name of the debtor.

(2) Unless required under subparagraph (B) of paragraph (6) of subdivision (a), names of partners, members, associates, or other persons comprising the debtor.

(c) A financing statement that provides only the debtor’s trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the “name of the decedent” under paragraph (2) of subdivision (a).

(g) If the Department of Motor Vehicles has issued to an individual more than one driver’s licenses or identification cards of a kind described in paragraph (4) of subdivision (a), paragraph (4) of subdivision (a) refers to the most recently issued license or card.

(h) For purposes of this section:

(1) “Driver’s license” includes a driver’s license issued pursuant to subdivision (a) of Section 12801.9 of the Vehicle Code.

(2) “Name of the settlor or testator” means either of the following:

(A) If the settlor is a registered organization, the name that is stated to be the settlor’s name on the public organic record most recently filed with or issued or enacted by the settlor’s jurisdiction of organization which purports to state, amend, or restate the settlor’s name.

(B) In other cases, the name of the settlor or testator indicated in the trust’s organic record.

(Amended by Stats. 2014, Ch. 284, Sec. 1. Effective January 1, 2015.)



9504

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides either of the following:

(1) A description of the collateral pursuant to Section 9108.

(2) An indication that the financing statement covers all assets or all personal property.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9505

(a) A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in subdivision (a) of Section 9311, using the terms “consignor,” “consignee,” “lessor,” “lessee,” “bailor,” “bailee,” “licensor,” “licensee,” “owner,” “registered owner,” “buyer,” “seller,” or words of similar import, instead of the terms “secured party” and “debtor.”

(b) This chapter applies to the filing of a financing statement under subdivision (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under subdivision (b) of Section 9311, but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 36. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9506

(a) A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in subdivision (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with subdivision (a) of Section 9503 is seriously misleading.

(c) If a search of the records of the filing office under the debtor’s correct name, using the filing office’s standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with subdivision (a) of Section 9503, the name provided does not make the financing statement seriously misleading.

(d) For purposes of subdivision (b) of Section 9508, the “debtor’s correct name” in subdivision (c) means the correct name of the new debtor.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9507

(a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in subdivision (c) and in Section 9508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9506.

(c) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under subdivision (a) of Section 9503 so that the financing statement becomes seriously misleading under Section 9506, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading.

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

(Amended by Stats. 2013, Ch. 531, Sec. 17. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9508

(a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subdivision (a) to be seriously misleading under Section 9506, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under subdivision (d) of Section 9203.

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under subdivision (d) of Section 9203 unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under subdivision (a) of Section 9507.

(Repealed and added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9509

(a) A person may file an initial financing statement, an amendment that adds collateral covered by a financing statement, or an amendment that adds a debtor to a financing statement only if either of the following conditions is satisfied:

(1) The debtor authorizes the filing in an authenticated record or pursuant to subdivision (b) or (c).

(2) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering both of the following:

(1) The collateral described in the security agreement.

(2) Property that becomes collateral under paragraph (2) of subdivision (a) of Section 9315, whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under paragraph (1) of subdivision (a) of Section 9315, a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under paragraph (2) of subdivision (a) of Section 9315.

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if either of the following conditions is satisfied:

(1) The secured party of record authorizes the filing.

(2) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by subdivision (a) or (c) of Section 9513, the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subdivision (d).

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 37. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9510

(a) A filed record is effective only to the extent that it was filed by a person that may file it under Section 9509.

(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) A continuation statement that is not filed within the six-month period prescribed by subdivision (d) of Section 9515 is ineffective.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9511

(a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under subdivision (a) of Section 9514, the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under subdivision (b) of Section 9514, the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9512

(a) Subject to Section 9509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subdivision (e), otherwise amend the information provided in, a financing statement by filing an amendment that does both of the following:

(1) Identifies, by its file number, the initial financing statement to which the amendment relates.

(2) If the amendment relates to an initial financing statement filed or recorded in a filing office described in paragraph (1) of subdivision (a) of Section 9501, provides the date that the initial financing statement was filed or recorded and the information specified in subdivision (b) of Section 9502.

(b) Except as otherwise provided in Section 9515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) An amendment is ineffective to the extent that it does either of the following:

(1) It purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement.

(2) It purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9513

(a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and either of the following conditions is satisfied:

(1) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value.

(2) The debtor did not authorize the filing of the initial financing statement.

(b) To comply with subdivision (a), a secured party shall cause the secured party of record to file the termination statement in accordance with either of the following rules:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value.

(2) If earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by subdivision (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if any of the following conditions is satisfied:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value.

(2) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation.

(3) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor’s possession.

(4) The debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in Section 9510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9510, for purposes of subdivision (g) of Section 9519, subdivision (a) of Section 9522, and subdivision (c) of Section 9523, the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 38. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9514

(a) Except as otherwise provided in subdivision (c), an initial financing statement may reflect an assignment of all of the secured party’s power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in subdivision (c), a secured party of record may assign all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which does all of the following:

(1) Identifies, by its file number, the initial financing statement to which it relates.

(2) Provides the name of the assignor.

(3) Provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under subdivision (c) of Section 9502 may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the Uniform Commercial Code.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9515

(a) Except as otherwise provided in subdivisions (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Except as otherwise provided in subdivisions (e), (f), and (g), an initial financing statement filed in connection with a public finance transaction or manufactured home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public finance transaction or manufactured home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subdivision (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subdivision (a) or the 30-year period specified in subdivision (b), whichever is applicable.

(e) Except as otherwise provided in Section 9510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subdivision (c), unless, before the lapse, another continuation statement is filed pursuant to subdivision (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under subdivision (c) of Section 9502 remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

(Amended by Stats. 2013, Ch. 531, Sec. 18. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9516

(a) Except as otherwise provided in subdivision (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because of any of the following:

(1) The record is not communicated by a method or medium of communication authorized by the filing office.

(2) An amount equal to or greater than the applicable filing fee is not tendered.

(3) The filing office is unable to index the record because of any of the following:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor.

(B) In the case of an amendment or information statement, either of the following applies with respect to the record:

(i) It does not identify the initial financing statement as required by Section 9512 or 9518, as applicable.

(ii) It identifies an initial financing statement whose effectiveness has lapsed under Section 9515.

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor’s surname.

(D) In the case of a record filed or recorded in the filing office described in paragraph (1) of subdivision (a) of Section 9501, the record does not provide a sufficient description of the real property to which it relates.

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record.

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not do any of the following:

(A) Provide a mailing address for the debtor.

(B) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization.

(6) In the case of an assignment reflected in an initial financing statement under subdivision (a) of Section 9514 or an amendment filed under subdivision (b) of Section 9514, the record does not provide a name and mailing address for the assignee.

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by subdivision (d) of Section 9515.

(c) For purposes of subdivision (b), both of the following rules apply:

(1) A record does not provide information if the filing office is unable to read or decipher the information.

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9512, 9514, or 9518, is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subdivision (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(Amended by Stats. 2013, Ch. 531, Sec. 19. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9517

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9518

(a) A person may file in the filing office an information statement with respect to a record indexed there under the person’s name if the person believes that the record is inaccurate or was wrongfully filed.

(b) An information statement filed under subdivision (a) shall do all of the following:

(1) Identify the record to which it relates by both of the following:

(A) The file number assigned to the initial financing statement to which the record relates.

(B) If the information statement relates to a record filed or recorded in a filing office described in paragraph (1) of subdivision (a) of Section 9501, the date that the initial financing statement was filed or recorded, and the information specified in subdivision (b) of Section 9502.

(2) Indicate that it is an information statement.

(3) Provide the basis for the person’s belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person’s belief that the record was wrongfully filed.

(c) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under subdivision (d) of Section 9509.

(d) An information statement filed under subdivision (c) shall do all of the following:

(1) Identify the record to which it relates by both of the following:

(A) The file number assigned to the initial financing statement to which the record relates.

(B) If the information statement relates to a record filed or recorded in a filing office described in paragraph (1) of subdivision (a) of Section 9501, the date that the initial financing statement was filed or recorded and the information specified in subdivision (b) of Section 9502.

(2) Indicate that it is an information statement.

(3) Provide the basis for the person’s belief that the person that filed the record was not entitled to do so under subdivision (d) of Section 9509.

(e) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

(Amended by Stats. 2013, Ch. 531, Sec. 20. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9519

(a) For each record filed in a filing office, the filing office shall do all of the following:

(1) Assign a unique number to the filed record.

(2) Create a record that bears the number assigned to the filed record and the date and time of filing.

(3) Maintain the filed record for public inspection.

(4) Index the filed record in accordance with subdivisions (c), (d), and (e).

(b) Except as otherwise provided in subdivision (i), a file number assigned after January 1, 2002, must include a digit that:

(1) Is mathematically derived from or related to the other digits of the file number.

(2) Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Except as otherwise provided in subdivisions (d) and (e), the filing office shall do both of the following:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement.

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be recorded and the filing office shall index it in accordance with both of the following rules:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described.

(2) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under subdivision (a) of Section 9514 or an amendment filed under subdivision (b) of Section 9514 in accordance with both of the following rules:

(1) Under the name of the assignor as grantor.

(2) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) The filing office shall maintain a capability to do both of the following:

(1) Retrieve a record by the name of the debtor and by either of the following:

(A) If the filing office is described in paragraph (1) of subdivision (a) of Section 9501, by the file number assigned to the initial financing statement to which the record relates and the date that the record was filed or recorded.

(B) If the filing office is described in paragraph (2) of subdivision (a) of Section 9501, by the file number assigned to the initial financing statement to which the record relates.

(2) Associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) The filing office may not remove a debtor’s name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9515 with respect to all secured parties of record.

(h) Except as otherwise provided in subdivision (i), the filing office shall perform the acts required by subdivisions (a) to (e), inclusive, at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question.

(i) Subdivisions (b) and (h) do not apply to a filing office described in paragraph (1) of subdivision (a) of Section 9501.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 39. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9520

(a) A filing office shall refuse to accept a record for filing for a reason set forth in subdivision (b) of Section 9516 and may refuse to accept a record for filing only for a reason set forth in subdivision (b) of Section 9516.

(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication shall be made at the time and in the manner prescribed by filing-office rule, but in the case of a filing office described in paragraph (2) of subdivision (a) of Section 9501, in no event more than two business days after the filing office receives the record.

(c) A filed financing statement satisfying subdivisions (a) and (b) of Section 9502 is effective, even if the filing office is required to refuse to accept it for filing under subdivision (a). However, Section 9338 applies to a filed financing statement providing information described in paragraph (5) of subdivision (b) of Section 9516 which is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one debtor, this chapter applies as to each debtor separately.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9521

(a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in subdivision (b) of Section 9516:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The UCC Financing Statement
form appears in the hard-copy publication of the chaptered bill.
See Sec. 21 of Chapter 531, Statutes of 2013.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(b) A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in subdivision (b) of Section 9516:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The UCC Financing Statement
Amendment form appears in the hard-copy publication of the
chaptered bill. See Sec. 21 of Chapter 531, Statutes of 2013.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(Amended by Stats. 2013, Ch. 531, Sec. 21. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531. Note: See published chaptered bill for complete section text; the UCC Financing Statement forms appear in Ch. 531 on pages 30 to 31 and 33 to 34.)



9522

(a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9515 with respect to all secured parties of record. The record shall be retrievable by using the name of the debtor and either of the following:

(1) If the record was filed or recorded in a filing office described in paragraph (1) of subdivision (a) of Section 9501, by using the file number assigned to the initial financing statement to which the record relates and the date the record was filed or recorded.

(2) If the record was filed in a filing office described in paragraph (2) of subdivision (a) of Section 9501, by using the file number assigned to the initial financing statement to which the record relates.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subdivision (a).

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9523

(a) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to paragraph (1) of subdivision (a) of Section 9519 and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead do both of the following:

(1) Note upon the copy the number assigned to the record pursuant to paragraph (1) of subdivision (a) of Section 9519 and the date and time of the filing of the record.

(2) Send the copy to the person.

(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides all of the following information:

(1) The information in the record.

(2) The number assigned to the record pursuant to paragraph (1) of subdivision (a) of Section 9519.

(3) The date and time of the filing of the record.

(c) The filing office shall communicate or otherwise make available in a record all of the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that satisfies all of the following conditions:

(A) It designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request.

(B) It has not lapsed under Section 9515 with respect to all secured parties of record.

(C) If the request so states, it has lapsed under Section 9515 and a record of which is maintained by the filing office under subdivision (a) of Section 9522.

(2) The date and time of filing of each financing statement.

(3) The information provided in each financing statement.

(d) In complying with its duty under subdivision (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

(e) The filing office described in paragraph (2) of subdivision (a) of Section 9501 shall perform the acts required by subdivisions (a) to (d), inclusive, at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request.

(f) At least weekly, the filing office described in paragraph (2) of subdivision (a) of Section 9501 shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this chapter, in every medium from time to time available to the filing office.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9524

Delay by the filing office beyond a time limit prescribed by this chapter is excused if both of the following conditions are satisfied:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office.

(2) The filing office exercises reasonable diligence under the circumstances.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 40. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9525

(a) Except as otherwise provided in subdivision (d), the fee for filing and indexing a record under this chapter is set forth in subdivisions (a), (b), and (c) of Section 12194 of the Government Code.

(b) The number of names required to be indexed does not affect the amount of the fee in subdivision (a).

(c) The fee for responding to a request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is as follows:

(1) Ten dollars ($10) if the request is communicated in writing.

(2) Five dollars ($5) if the request is communicated by another medium authorized by a rule adopted by the filing office.

(d) This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under subdivision (c) of Section 9502. However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 41. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9526

(a) The Secretary of State shall adopt and publish rules to implement this division. The filing-office rules shall be consistent with this division.

(b) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this chapter, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this chapter, the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this division, in adopting, amending, and repealing filing-office rules, shall do all of the following:

(1) Consult with filing offices in other jurisdictions that enact substantially this chapter.

(2) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization.

(3) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this chapter.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9526.5

(a) For purposes of this section, the following terms have the following meanings:

(1) “Official filing” means the permanent archival filing of all instruments, papers, records, and attachments as accepted for filing by a filing office.

(2) “Public filing” means a filing that is an exact copy of an official filing except that any social security number contained in the copied filing is truncated. The public filing shall have the same legal force and effect as the official filing.

(3) “Truncate” means to redact at least the first five digits of a social security number.

(4) “Truncated social security number” means a social security number that displays no more than the last four digits of the number.

(b) For every filing containing an untruncated social security number filed before August 1, 2007, a filing office shall create a public filing.

(c) A filing office shall post a notice on its Internet Web site informing filers not to include social security numbers in any portion of their filings. A filing office’s online filing system shall not contain a field requesting a social security number.

(d) Beginning August 1, 2007, for every filing containing an untruncated social security number filed by means other than the filing office’s Internet Web site, a filing office shall create a public filing.

(e) When a public filing version of an official filing exists, both of the following shall apply:

(1) Upon a request for inspection, copying, or other public disclosure of an official filing that is not exempt from disclosure, a filing office shall make available only the public filing version of that filing.

(2) A filing office shall publicly disclose an official filing only in response to a subpoena or order of a court of competent jurisdiction.

(3) This article does not restrict, delay, or modify access to an official filing, or modify existing agreements regarding access to an official filing, prior to the creation and availability of a public filing version of that official filing.

(f) A filing office shall be deemed to be in compliance with the requirements of this section and shall not be liable for failure to truncate a social security number if the office uses due diligence to locate social security numbers in official records and truncate the social security numbers in the public filing version of those official filings. The use of an automated program with a high rate of accuracy shall be deemed to be due diligence.

(g) In the event that a filing office fails to truncate a social security number contained in a record pursuant to subdivision (b) or (d), a person may request that the filing office truncate the social security number contained in that record. Notwithstanding that a filing office may be deemed to be in compliance with this section pursuant to subdivision (f), a filing office that receives a request that identifies the exact location of an untruncated social security number that is required to be truncated pursuant to subdivision (b) or (d) within a specifically identified record, shall truncate that number within 10 business days of receiving the request. The public filing with the truncated social security number shall replace the record with the untruncated number.

(h) The Secretary of State shall not produce or make available financing statements in the form and format described in Section 9521 that provide a space identified for the disclosure of the social security number of an individual.

(i) The Secretary of State shall produce and make available financing statements in the form and format described in Section 9521, except that the financing statements shall not provide a space identified for the disclosure of the social security number of an individual.

(j) This section does not apply to a county recorder.

(Amended by Stats. 2008, Ch. 179, Sec. 36. Effective January 1, 2009.)



9528

Upon the request of any person, the Secretary of State shall issue a combined certificate showing the information as to financing statements as specified in Section 9523, the information as to state tax liens as specified in Section 7226 of the Government Code, the information as to attachment liens as specified in Sections 488.375 and 488.405 of the Code of Civil Procedure, the information as to judgment liens as specified in Section 697.580 of the Code of Civil Procedure, and the information as to federal liens as specified in Section 2103 of the Code of Civil Procedure.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 135, Sec. 20. Effective January 1, 2001. Addition and amendment operative July 1, 2001, pursuant to Stats. 1999, Ch. 991, Sec. 75, and Section 9701.)






CHAPTER 6 - Default

9601

(a) After default, a secured party has the rights provided in this chapter and, except as otherwise provided in Section 9602, those rights provided by agreement of the parties. A secured party may do both of the following:

(1) Reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure.

(2) If the collateral is documents, proceed either as to the documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of collateral under Section 7106, 9104, 9105, 9106, or 9107 has the rights and duties provided in Section 9207.

(c) The rights under subdivisions (a) and (b) are cumulative and may be exercised simultaneously.

(d) Except as otherwise provided in subdivision (g) and in Section 9605, after default, a debtor and an obligor have the rights provided in this chapter and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of any of the following:

(1) The date of perfection of the security interest or agricultural lien in the collateral.

(2) The date of filing a financing statement covering the collateral.

(3) Any date specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this division.

(g) Except as otherwise provided in subdivision (c) of Section 9607, this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(Amended by Stats. 2006, Ch. 254, Sec. 63. Effective January 1, 2007.)



9602

Except as otherwise provided in Section 9624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Subparagraph (C) of paragraph (4) of subdivision (b) of Section 9207, which deals with use and operation of the collateral by the secured party.

(2) Section 9210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account.

(3) Subdivision (c) of Section 9607, which deals with collection and enforcement of collateral.

(4) Subdivision (a) of Section 9608 and subdivision (c) of Section 9615 to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition.

(5) Subdivision (a) of Section 9608 and subdivision (d) of Section 9615 to the extent that they require accounting for or payment of surplus proceeds of collateral.

(6) Section 9609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace.

(7) Subdivision (b) of Section 9610, and Sections 9611, 9613, and 9614, which deal with disposition of collateral.

(8) Subdivision (f) of Section 9615, which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor.

(9) Section 9616, which deals with explanation of the calculation of a surplus or deficiency.

(10) Section 9620, 9621, and 9622, which deal with acceptance of collateral in satisfaction of obligation.

(11) Section 9623, which deals with redemption of collateral.

(12) Section 9624, which deals with permissible waivers.

(13) Sections 9625 and 9626, which deal with the existence of a deficiency and with the secured party’s liability for failure to comply with this division.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9603

(a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Section 9602 if the standards are not manifestly unreasonable.

(b) Subdivision (a) does not apply to the duty under Section 9609 to refrain from breaching the peace.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9604

(a) If an obligation secured by a security interest in personal property or fixtures is also secured by an interest in real property or an estate therein:

(1) The secured party may do any of the following:

(A) Proceed, in any sequence, (i) in accordance with the secured party’s rights and remedies in respect of real property as to the real property security, and (ii) in accordance with this chapter as to the personal property or fixtures.

(B) Proceed in any sequence, as to both, some, or all of the real property and some or all of the personal property or fixtures in accordance with the secured party’s rights and remedies in respect of the real property, by including the portion of the personal property or fixtures selected by the secured party in the judicial or nonjudicial foreclosure of the real property in accordance with the procedures applicable to real property. In proceeding under this subparagraph, (i) no provision of this chapter other than this subparagraph, subparagraph (C) of paragraph (4), and paragraphs (7) and (8) shall apply to any aspect of the foreclosure; (ii) a power of sale under the deed of trust or mortgage shall be exercisable with respect to both the real property and the personal property or fixtures being sold; and (iii) the sale may be conducted by the mortgagee under the mortgage or by the trustee under the deed of trust. The secured party shall not be deemed to have elected irrevocably to proceed as to both real property and personal property or fixtures as provided in this subparagraph with respect to any particular property, unless and until that particular property actually has been disposed of pursuant to a unified sale (judicial or nonjudicial) conducted in accordance with the procedures applicable to real property, and then only as to the property so sold.

(C) Proceed, in any sequence, as to part of the personal property or fixtures as provided in subparagraph (A), and as to other of the personal property or fixtures as provided in subparagraph (B).

(2) (A) Except as otherwise provided in paragraph (3), provisions and limitations of any law respecting real property and obligations secured by an interest in real property or an estate therein, including, but not limited to, Section 726 of the Code of Civil Procedure, provisions regarding acceleration or reinstatement of obligations secured by an interest in real property or an estate therein, prohibitions against deficiency judgments, limitations on deficiency judgments based on the value of the collateral, limitations on the right to proceed as to collateral, and requirements that a creditor resort either first or at all to its security, do not in any way apply to either (i) any personal property or fixtures other than personal property or fixtures as to which the secured party has proceeded or is proceeding under subparagraph (B) of paragraph (1), or (ii) the obligation.

(B) Pursuant to, but without limiting subparagraph (A), in the event that an obligation secured by personal property or fixtures would otherwise become unenforceable by reason of Section 726 of the Code of Civil Procedure or any requirement that a creditor resort first to its security, then, notwithstanding that section or any similar requirement, the obligation shall nevertheless remain enforceable to the full extent necessary to permit a secured party to proceed against personal property or fixtures securing the obligation in accordance with the secured party’s rights and remedies as permitted under this chapter.

(3) (A) Paragraph (2) does not limit the application of Section 580b of the Code of Civil Procedure.

(B) If the secured party commences an action, as defined in Section 22 of the Code of Civil Procedure, and the action seeks a monetary judgment on the debt, paragraph (2) does not prevent the assertion by the debtor or an obligor of any right to require the inclusion in the action of any interest in real property or an estate therein securing the debt. If a monetary judgment on the debt is entered in the action, paragraph (2) does not prevent the assertion by the debtor or an obligor of the subsequent unenforceability of the encumbrance on any interest in real property or an estate therein securing the debt and not included in the action.

(C) Nothing in paragraph (2) shall be construed to excuse compliance with Section 2924c of the Civil Code as a prerequisite to the sale of real property, but that section has no application to the right of a secured party to proceed as to personal property or fixtures except, and then only to the extent that, the secured party is proceeding as to personal property or fixtures in a unified sale as provided in subparagraph (B) of paragraph (1).

(D) Paragraph (2) does not deprive the debtor of the protection of Section 580d of the Code of Civil Procedure against a deficiency judgment following a sale of the real property collateral pursuant to a power of sale in a deed of trust or mortgage.

(E) Paragraph (2) shall not affect, nor shall it determine the applicability or inapplicability of, any law respecting real property or obligations secured in whole or in part by real property with respect to a loan or a credit sale made to any individual primarily for personal, family, or household purposes.

(F) Paragraph (2) does not deprive the debtor or an obligor of the protection of Section 580a of the Code of Civil Procedure following a sale of real property collateral.

(G) If the secured party violates any statute or rule of law that requires a creditor who holds an obligation secured by an interest in real property or an estate therein to resort first to its security before resorting to any property of the debtor that does not secure the obligation, paragraph (2) does not prevent the assertion by the debtor or an obligor of any right to require correction of the violation, any right of the secured party to correct the violation, or the assertion by the debtor or an obligor of the subsequent unenforceability of the encumbrance on any interest in real property or an estate therein securing the obligation, or the assertion by the debtor or an obligor of the subsequent unenforceability of the obligation except to the extent that the obligation is preserved by subparagraph (B) of paragraph (2).

(4) If the secured party realizes proceeds from the disposition of collateral that is personal property or fixtures, the following provisions shall apply:

(A) The disposition of the collateral, the realization of the proceeds, the application of the proceeds, or any one or more of the foregoing shall not operate to cure any nonmonetary default.

(B) The disposition of the collateral, the realization of the proceeds, the application of the proceeds, or any one or more of the foregoing shall not operate to cure any monetary default (although the application of the proceeds shall, to the extent of those proceeds, satisfy the secured obligation) so as to affect in any way the secured party’s rights and remedies under this chapter with respect to any remaining personal property or fixtures collateral.

(C) All proceeds so realized shall be applied by the secured party to the secured obligation in accordance with the agreement of the parties and applicable law.

(5) An action by the secured party utilizing any available judicial procedure shall in no way be affected by omission of a prayer for a monetary judgment on the debt. Notwithstanding Section 726 of the Code of Civil Procedure, any prohibition against splitting causes of action or any other statute or rule of law, a judicial action which neither seeks nor results in a monetary judgment on the debt shall not preclude a subsequent action seeking a monetary judgment on the debt or any other relief.

(6) As used in this subdivision, “monetary judgment on the debt” means a judgment for the recovery from the debtor of all or part of the principal amount of the secured obligation, including, for purposes of this subdivision, contractual interest thereon. “Monetary judgment on the debt” does not include a judgment which provides only for other relief (whether or not that other relief is secured by the collateral), such as one or more forms of nonmonetary relief, and monetary relief ancillary to any of the foregoing, such as attorneys’ fees and costs incurred in seeking the relief.

(7) If a secured party fails to comply with the procedures applicable to real property in proceeding as to both real and personal property under subparagraph (B) of paragraph (1), a purchaser for value of any interest in the real property at judicial or nonjudicial foreclosure proceedings conducted pursuant to subparagraph (B) of paragraph (1) takes that interest free from any claim or interest of another person, or any defect in title, based upon that noncompliance, unless:

(A) The purchaser is the secured party and the failure to comply with this chapter occurred other than in good faith; or

(B) The purchaser is other than the secured party and at the time of sale of the real property at that foreclosure the purchaser had knowledge of the failure to comply with this chapter and that the noncompliance occurred other than in good faith.

Even if the purchaser at the foreclosure sale does not take his or her interest free of claims, interests, or title defects based upon that noncompliance with this chapter, a subsequent purchaser for value who acquires an interest in that real property from the purchaser at that foreclosure takes that interest free from any claim or interest of another person, or any defect in title, based upon that noncompliance, unless at the time of acquiring the interest the subsequent purchaser has knowledge of the failure to comply with this chapter and that the noncompliance occurred other than in good faith.

(8) If a secured party proceeds by way of a unified sale under subparagraph (B) of paragraph (1), then, for purposes of applying Section 580a or subdivision (b) of Section 726 of the Code of Civil Procedure to any such unified sale, the personal property or fixtures included in the unified sale shall be deemed to be included in the “real property or other interest sold,” as that term is used in Section 580a or subdivision (b) of Section 726 of the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9605

A secured party does not owe a duty based on its status as secured party to either of the following persons:

(1) To a person that is a debtor or obligor, unless the secured party knows all of the following:

(A) That the person is a debtor or obligor.

(B) The identity of the person.

(C) How to communicate with the person.

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows both of the following:

(A) That the person is a debtor.

(B) The identity of the person.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9606

For purposes of this chapter, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9607

(a) If so agreed, and in any event after default, a secured party may do all of the following:

(1) Notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party.

(2) Take any proceeds to which the secured party is entitled under Section 9315.

(3) Enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral.

(4) If it holds a security interest in a deposit account perfected by control under paragraph (1) of subdivision (a) of Section 9104, apply the balance of the deposit account to the obligation secured by the deposit account.

(5) If it holds a security interest in a deposit account perfected by control under paragraph (2) or (3) of subdivision (a) of Section 9104, instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under paragraph (3) of subdivision (a) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded both of the following:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage.

(2) The secured party’s sworn affidavit in recordable form stating both of the following:

(A) That a default has occurred with respect to the obligation secured by the mortgage.

(B) That the secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if both of the following apply with respect to the secured party:

(1) It undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral.

(2) It is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to subdivision (c) reasonable expenses of collection and enforcement, including reasonable attorney’s fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

(Amended by Stats. 2013, Ch. 531, Sec. 22. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9608

(a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 9607 in the following order to:

(A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney’s fees and legal expenses incurred by the secured party.

(B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made.

(C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder’s demand under subparagraph (C) of paragraph (1).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 9607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and except as otherwise provided in subdivision (b) of Section 9626, the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency. Subdivision (b) of Section 701.040 of the Code of Civil Procedure relating to the payment of proceeds applies only if the security agreement provides that the debtor is entitled to any surplus.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 42. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9609

(a) After default, a secured party may do both of the following:

(1) Take possession of the collateral.

(2) Without removal, render equipment unusable and dispose of collateral on a debtor’s premises under Section 9610.

(b) A secured party may proceed under subdivision (a) in either of the following ways:

(1) Pursuant to judicial process.

(2) Without judicial process, if it proceeds without breach of the peace.

(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9610

(a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral at either of the following:

(1) At a public disposition.

(2) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under subdivision (d) in either of the following ways:

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition.

(2) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under subdivision (e) if it indicates “There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition” or uses words of similar import.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9611

(a) In this section, “notification date” means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition.

(2) The debtor and any secondary obligor waive the right to notification.

(b) Except as otherwise provided in subdivision (d), a secured party that disposes of collateral under Section 9610 shall send to the persons specified in subdivision (c) a reasonable authenticated notification of disposition.

(c) To comply with subdivision (b), the secured party shall send an authenticated notification of disposition to all of the following persons:

(1) The debtor.

(2) Any secondary obligor.

(3) If the collateral is other than consumer goods to both of the following persons:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral.

(B) Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement with respect to which all of the following apply:

(i) It identified the collateral.

(ii) It was indexed under the debtor’s name as of that date.

(iii) It was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date.

(C) Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in subdivision (a) of Section 9311.

(d) Subdivision (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) A secured party complies with the requirement for notification prescribed in subparagraph (B) of paragraph (3) of subsection (c) if it satisfies both of the following conditions:

(1) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor’s name in the office indicated in subparagraph (B) of paragraph (3) of subdivision (c).

(2) Before the notification date, the secured party either:

(A) Did not receive a response to the request for information.

(B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 43. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9612

(a) Except as otherwise provided in subdivision (b), whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9613

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification does all of the following:

(A) It describes the debtor and the secured party.

(B) It describes the collateral that is the subject of the intended disposition.

(C) It states the method of intended disposition.

(D) It states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting.

(E) It states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes either of the following:

(A) Information not specified by that paragraph.

(B) Minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in subdivision (3) of Section 9614, when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To:

[Name of debtor, obligor, or other person to which the
notification is sent]

From:

[Name, address, and telephone number of
secured party]

Name of Debtor(s):

[Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable]

the _____ [describe collateral] _____ [to the highest qualified bidder in public

as follows:]

Day and Date:

Time:

Place:

[For a private disposition:]

We will sell [or license, as applicable] the  _____ (describe collateral) _____ privately sometime after _____ [day and date] _____ .

You are entitled to an accounting of the unpaid indebtedness

secured by the property that we intend to sell [or lease or

license, as applicable] [for a charge of $_____]. You may request

an accounting by calling us at .

[telephone number]

(Amended (as to be added by Stats. 1999, Ch. 991), by Stats. 2000, Ch. 1003, Sec. 44. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9614

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide all of the following information:

(A) The information specified in subdivision (1) of Section 9613.

(B) A description of any liability for a deficiency of the person to which the notification is sent.

(C) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9623 is available.

(D) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

_____ Name and address of secured party] _____

_____ [Date] _____

NOTICE OF OUR PLAN TO SELL PROPERTY

_____ [Name and address of any obligor who is also a debtor] _____

Subject:  _____ [Identification of Transaction] _____

We have your  _____ [describe collateral] _____ , because you broke promises

in our agreement.

[For a public disposition:]

We will sell  _____ [describe collateral] _____ , at public sale. A sale could

include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

(For a public disposition pursuant to Section 9614(7)(A) or (7)(B)):

We will sell  _____ (describe type of motor vehicle _____

beginning on  _____ (date) _____

by offering it for retail sale or lease to the general public through

(select the applicable provision:)

(A) Name of dealer

Address of dealer

You may inspect the motor vehicle and encourage people to purchase or lease it.

(or)

(B) Advertising it for sale to the general public to be purchased

from _____ (name of secured creditor) _____

at _____ (address where vehicle is to be sold) _____

You may inspect the motor vehicle and encourage people to purchase or lease it.

[For a private disposition:]

We will sell  _____ [describe collateral] _____ at private sale sometime.

after [date].

A sale could include a lease or license.

The money that we get from the sale (after paying our costs)

will reduce the amount you owe. If we get less money than you

owe, you [will or will not, as applicable] still owe us the

difference. If we get more money than you owe, you will get

the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by

paying us the full amount you owe (not just the past due

payments), including our expenses. To learn the exact amount

you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured

the amount that you owe us, you may call us

at [telephone number] [or write us at [secured party’s address]]

and request a written explanation. [We will charge you $_____

for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us

at [telephone number] [or write us at [secured party’s address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under

your agreement: [Names of all other debtors and obligors, if any]

(4) A notification in the form of subdivision (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of subdivision (3) is sufficient, even if it includes errors in information not required by subdivision (1), unless the error is misleading with respect to rights arising under this division.

(6) If a notification under this section is not in the form of subdivision (3), law other than this division determines the effect of including information not required by subdivision (1).

(7) If the collateral is a motor vehicle, a public disposition includes, but is not limited to, the following defined categories:

(A) Retail disposition by a retail seller of motor vehicles who offers the collateral for sale or lease to the general public in the same manner as goods that the seller disposes of on the seller’s own behalf.

(B) Retail disposition made subsequent to advertising in a publication with a recognized ability to attract retail motor vehicle buyers and lessees and in a manner designed to reach the retail buying and leasing public for vehicles of that type and condition.

(8) For dispositions under subparagraphs (A) and (B) of paragraph (7), the secured creditor shall ensure that the consumer has reasonable access to the motor vehicle in question in order to be able to exercise the right to inspect the motor vehicle.

(9)  Nothing in this section shall be construed to alter or disturb any right to inspect a consumer good prior to sale under existing law.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 188, Sec. 1. Effective January 1, 2001. Addition and amendment operative July 1, 2001, pursuant to Stats. 1999, Ch. 991, Sec. 75, and Section 9701.)



9615

(a) A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9610 in the following order to each of the following:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney’s fees and legal expenses incurred by the secured party.

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made.

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral and to the satisfaction of any subordinate attachment lien or execution lien pursuant to subdivision (b) of Section 701.040 of the Code of Civil Procedure if both of the following conditions are satisfied:

(A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds or notice of the levy of attachment or execution before distribution of the proceeds is completed.

(B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor.

(4) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder’s demand under paragraph (3) of subdivision (a).

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subdivision (a) and permitted by subdivision (c), both of the following apply:

(1) Unless paragraph (4) of subdivision (a) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus except as provided in Section 701.040 of the Code of Civil Procedure.

(2) Subject to subdivision (b) of Section 9626, the obligor is liable for any deficiency.

(e) (1) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, both of the following apply:

(A) The debtor is not entitled to any surplus.

(B) The obligor is not liable for any deficiency.

(2) Subdivision (b) of Section 701.040 of the Code of Civil Procedure relating to the payment of proceeds and the liability of the secured party applies only if the security agreement provides that the debtor is entitled to any surplus.

(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this chapter to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if both of the following apply:

(1) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor.

(2) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) The following rules apply with respect to a secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) The secured party takes the cash proceeds free of the security interest or other lien.

(2) The secured party is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien.

(3) The secured party is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 45. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9616

(a) In this section:

(1) “Explanation” means a writing that contains all of the following:

(A) States the amount of the surplus or deficiency.

(B) Provides an explanation in accordance with subdivision (c) of how the secured party calculated the surplus or deficiency.

(C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency.

(D) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) “Request” means a record that is all of the following:

(A) Authenticated by a debtor or consumer obligor.

(B) Requesting that the recipient provide an explanation.

(C) Sent after disposition of the collateral under Section 9610.

(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9615, the secured party shall do either of the following:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and in accordance with both of the following:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency.

(B) Within 14 days after receipt of a request.

(2) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party’s right to a deficiency.

(c) To comply with subparagraph (B) of paragraph (1) of subdivision (a), a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date in accordance with either of the following:

(A) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession.

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition.

(2) The amount of proceeds of the disposition.

(3) The aggregate amount of the obligations after deducting the amount of proceeds.

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney’s fees secured by the collateral which are known to the secured party and relate to the current disposition.

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1).

(6) The amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subdivision (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to paragraph (1) of subdivision (b). The secured party may require payment of a charge not exceeding twenty-five dollars ($25) for each additional response.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9617

(a) A secured party’s disposition of collateral after default does all of the following:

(1) Transfers to a transferee for value all of the debtor’s rights in the collateral.

(2) Discharges the security interest under which the disposition is made.

(3) Discharges any subordinate security interest or other subordinate lien.

(b) A transferee that acts in good faith takes free of the rights and interests described in subdivision (a), even if the secured party fails to comply with this division or the requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in subdivision (a), the transferee takes the collateral subject to all of the following:

(1) The debtor’s rights in the collateral.

(2) The security interest or agricultural lien under which the disposition is made.

(3) Any other security interest or other lien.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9618

(a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after any of the following occurs:

(1) The secondary obligor receives an assignment of a secured obligation from the secured party.

(2) The secondary obligor receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party.

(3) The secondary obligor is subrogated to the rights of a secured party with respect to collateral.

(b) Both of the following rules apply with respect to an assignment, transfer, or subrogation described in subdivision (a):

(1) It is not a disposition of collateral under Section 9610.

(2) It relieves the secured party of further duties under this division.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9619

(a) In this section, “transfer statement” means a record authenticated by a secured party stating all of the following:

(1) That the debtor has defaulted in connection with an obligation secured by specified collateral.

(2) That the secured party has exercised its postdefault remedies with respect to the collateral.

(3) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral.

(4) The name and mailing address of the secured party, debtor, and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate of title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall do all of the following:

(1) Accept the transfer statement.

(2) Promptly amend its records to reflect the transfer.

(3) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under subdivision (b) or otherwise is not of itself a disposition of collateral under this division and does not of itself relieve the secured party of its duties under this division.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9620

(a) Except as otherwise provided in subdivision (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if all of the following conditions are satisfied:

(1) The debtor consents to the acceptance under subdivision (c).

(2) The secured party does not receive, within the time set forth in subdivision (d), a notification of objection to the proposal authenticated by either of the following:

(A) A person to which the secured party was required to send a proposal under Section 9621.

(B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal.

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance.

(4) Subdivision (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9624.

(b) A purported or apparent acceptance of collateral under this section is ineffective unless both of the following conditions are satisfied:

(1) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor.

(2) The conditions of subdivision (a) are met.

(c) For purposes of this section both of the following rules apply:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default.

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party does all of the following:

(A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained.

(B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures.

(C) Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) To be effective under paragraph (2) of subdivision (a), a notification of objection must be received by the secured party as follows:

(1) In the case of a person to which the proposal was sent pursuant to Section 9621, within 20 days after notification was sent to that person.

(2) In other cases, in accordance with either of the following:

(A) Within 20 days after the last notification was sent pursuant to Section 9621.

(B) If a notification was not sent, before the debtor consents to the acceptance under subdivision (c).

(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9610 within the time specified in subdivision (f) if either of the following conditions has been satisfied:

(1) Sixty percent of the cash price has been paid in the case of a purchase money security interest in consumer goods.

(2) Sixty percent of the principal amount of the obligation secured has been paid in the case of a nonpurchase money security interest in consumer goods.

(f) To comply with subdivision (e), the secured party shall dispose of the collateral within either of the following time periods:

(1) Within 90 days after taking possession.

(2) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9621

(a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to all of the following persons:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral.

(2) Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that satisfied all of the following conditions:

(A) It identified the collateral.

(B) It was indexed under the debtor’s name as of that date.

(C) It was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date.

(3) Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in subdivision (a) of Section 9311.

(b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subdivision (a).

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9622

(a) A secured party’s acceptance of collateral in full or partial satisfaction of the obligation it secures does all of the following:

(1) It discharges the obligation to the extent consented to by the debtor.

(2) It transfers to the secured party all of a debtor’s rights in the collateral.

(3) It discharges the security interest or agricultural lien that is the subject of the debtor’s consent and any subordinate security interest or other subordinate lien.

(4) It terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under subdivision (a), even if the secured party fails to comply with this division.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9623

(a) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender both of the following:

(1) Fulfillment of all obligations secured by the collateral.

(2) The reasonable expenses and attorney’s fees described in paragraph (1) of subdivision (a) of Section 9615.

(c) A redemption may occur at any time before a secured party has done any of the following:

(1) Collected collateral under Section 9607.

(2) Disposed of collateral or entered into a contract for its disposition under Section 9610.

(3) Accepted collateral in full or partial satisfaction of the obligation it secures under Section 9622.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9624

(a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9611 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under subdivision (e) of Section 9620 only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9623 only by an agreement to that effect entered into and authenticated after default.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9625

(a) If it is established that a secured party is not proceeding in accordance with this division, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Subject to subdivisions (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this division. Loss caused by a failure to comply may include loss resulting from the debtor’s inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in Section 9628, a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subdivision (b) for its loss.

(d) A debtor whose deficiency is eliminated under Section 9626 may recover damages for the loss of any surplus. However, in a transaction other than a consumer transaction, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9626 may not otherwise recover under subdivision (b) for noncompliance with the provisions of this chapter relating to collection, enforcement, disposition, or acceptance.

(e) In addition to any damages recoverable under subdivision (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars ($500) in each case from any of the following persons:

(1) A person that fails to comply with Section 9208.

(2) A person that fails to comply with Section 9209.

(3) A person that files a record that the person is not entitled to file under subdivision (a) of Section 9509.

(4) A person that fails to cause the secured party of record to file or send a termination statement as required by subdivision (a) or (c) of Section 9513.

(5) A person that fails to comply with paragraph (1) of subdivision (b) of Section 9616 and whose failure is part of a pattern, or consistent with a practice, of noncompliance.

(6) A person that fails to comply with paragraph (2) of subdivision (b) of Section 9616.

(f) A debtor or consumer obligor may recover damages under subdivision (b) and, in addition, five hundred dollars ($500) in each case from a person that, without reasonable cause, fails to comply with a request under Section 9210. A recipient of a request under Section 9210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subdivision.

(g) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 46. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9626

(a) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this chapter relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party’s compliance in issue.

(2) If the secured party’s compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this chapter.

(3) Except as otherwise provided in Section 9628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this chapter relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney’s fees exceeds the greater of either of the following:

(A) The proceeds of the collection, enforcement, disposition, or acceptance.

(B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this chapter relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of subparagraph (B) of paragraph (3), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney’s fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under subdivision (f) of Section 9615, the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) In a consumer transaction, the following rules apply:

(1) In an action in which a deficiency or a surplus is an issue:

(A) A secured party has the burden of proving compliance with the provisions of this chapter relating to collection, enforcement, disposition, and acceptance whether or not the debtor or a secondary obligor places the secured party’s compliance in issue.

(B) If a deficiency or surplus is calculated under subdivision (f) of Section 9615, the secured party has the burden of establishing that the amount of proceeds of the disposition is not significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(2) The debtor or any secondary obligor is liable for any deficiency only if all of the following conditions are met:

(A) It is not otherwise agreed or otherwise provided in the Retail Installment Sales Act (Chapter 1 (commencing with Section 1801), Title 2, Part 4, Division 3, Civil Code), and, in particular, Section 1812.5 of the Civil Code or any other statute.

(B) The debtor and obligor were given notice, in accordance with Sections 9611, 9612, and 9613, or Section 9614, as applicable, of the disposition of the collateral.

(C) The collection, enforcement, disposition, and acceptance by the secured party were conducted in good faith and in a commercially reasonable manner.

(3) Upon entry of a final judgment that the debtor or obligor is not liable for a deficiency by reason of paragraph (2) or subdivision (f) of Section 9615, the secured party may neither obtain a deficiency judgment nor retain a security interest in any other collateral of the debtor or obligor that secured the indebtedness for which the debtor or obligor is no longer liable.

(4) If, subsequent to a disposition that does not satisfy any one or more of the conditions set forth in paragraph (2), or subsequent to a disposition that is subject to subdivision (f) of Section 9615, the secured party disposes pursuant to this section of other collateral securing the same indebtedness, the debtor or obligor may, to the extent he or she is no longer liable for a deficiency judgment by reason of paragraph (2) or subdivision (f) of Section 9615, recover the proceeds realized from the subsequent dispositions, as well as any damages to which the debtor may be entitled if the subsequent disposition is itself noncomplying or otherwise wrongful.

(5) Nothing herein shall deprive the debtor of any right to recover damages from the secured party under subdivision (b) of Section 9625, or to offset any such damages against any claim by the secured party for a deficiency, or of any right or remedy to which the debtor may be entitled under any other law. A debtor or obligor in a consumer transaction shall not have any damages owed to it reduced by the amount of any deficiency that would have resulted had the disposition of the collateral by the secured party been conducted in conformity with this division.

(6) The secured party shall account to the debtor for any surplus, except as provided in Section 701.040 of the Code of Civil Procedure.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 47. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9627

(a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition satisfies any of the following conditions:

(1) It is made in the usual manner on any recognized market.

(2) It is made at the price current in any recognized market at the time of the disposition.

(3) It is made otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved in or by any of the following:

(1) In a judicial proceeding.

(2) By a bona fide creditors’ committee.

(3) By a representative of creditors.

(4) By an assignee for the benefit of creditors.

(d) Approval under subdivision (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9628

(a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person both of the following rules apply:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this division.

(2) The secured party’s failure to comply with this division does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party to either of the following persons:

(1) To a person that is a debtor or obligor, unless the secured party knows all of the following:

(A) That the person is a debtor or obligor.

(B) The identity of the person.

(C) How to communicate with the person.

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows both of the following:

(A) That the person is a debtor.

(B) The identity of the person.

(c) A secured party is not liable to any person, and a person’s liability for a deficiency is not affected, because of any act or omission arising out of the secured party’s reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party’s belief is based on its reasonable reliance on either of the following representations:

(1) A debtor’s representation concerning the purpose for which collateral was to be used, acquired, or held.

(2) An obligor’s representation concerning the purpose for which a secured obligation was incurred.

(d) A secured party is not liable under paragraph (2) of subdivision (c) of Section 9625 more than once with respect to any one secured obligation.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9629

No renunciation or modification by the debtor of any of his or her rights under this chapter as to consumer goods shall be valid or enforceable unless the renunciation or modification is in consideration of a waiver by the secured party of any right to a deficiency on the debt.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)






CHAPTER 7 - Transition

9701

This division shall become operative on July 1, 2001.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



9702

(a) Except as otherwise provided in this chapter, this division applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this division takes effect.

(b) Except as otherwise provided in subdivision (c) and in Sections 9703 to 9709, inclusive, both of the following rules apply:

(1) Transactions and liens that were not governed by former Division 9, were validly entered into or created before July 1, 2001, and would be subject to this act if they had been entered into or created after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens remain valid after July 1, 2001.

(2) The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this division or by the law that otherwise would apply if this division had not taken effect.

(c) This division does not affect an action, case, or proceeding commenced before July 1, 2001.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 48. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9703

(a) A security interest that is enforceable immediately before July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this division if, on July 1, 2001, the applicable requirements for enforceability and perfection under this division are satisfied without further action.

(b) Except as otherwise provided in Section 9705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this division are not satisfied on July 1, 2001, when all of the following rules apply with respect to the security interest:

(1) It is a perfected security interest until July 1, 2002.

(2) It remains enforceable thereafter only if the security interest becomes enforceable under Section 9203 before July 1, 2002.

(3) It remains perfected thereafter only if the applicable requirements for perfection under this division are satisfied before July 1, 2002.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9704

All of the following rules apply with respect to a security interest that is enforceable immediately before July 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) It remains an enforceable security interest until July 1, 2002.

(2) It remains enforceable thereafter if the security interest becomes enforceable under Section 9203 on July 1, 2001, or on July 1, 2002.

(3) It becomes perfected in either of the following ways:

(A) Without further action, on July 1, 2001, if the applicable requirements for perfection under this division are satisfied on or before that time.

(B) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

(Added by Stats. 1999, Ch. 991, Sec. 35. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991 and Section 9701.)



9705

(a) If action, other than the filing of a financing statement, is taken before July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this division on or before July 1, 2002. An attached security interest becomes unperfected on July 1, 2002, unless the security interest becomes a perfected security interest under this division before that date.

(b) The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this division.

(c) This division does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9103. However, except as otherwise provided in subdivisions (d) and (e) and in Section 9706, the financing statement ceases to be effective at the earlier of either of the following:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed.

(2) June 30, 2006.

(d) The filing of a continuation statement after July 1, 2001, does not continue the effectiveness of the financing statement filed before July 1, 2001. However, upon the timely filing of a continuation statement after July 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in Chapter 3 (commencing with Section 9301), the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001, continues for the period provided by the law of that jurisdiction.

(e) Paragraph (2) of subdivision (c) applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9103 only to the extent that Chapter 3 (commencing with Section 9301) provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed after July 1, 2001, is effective only to the extent that it satisfies the requirements of Chapter 5 (commencing with Section 9501) for an initial financing statement.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 49. Effective January 1, 2001. Addition and amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9706

(a) The filing of an initial financing statement in the office specified in Section 9501 continues the effectiveness of a financing statement filed before July 1, 2001, if all of the following conditions are satisfied:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this division.

(2) The preeffective date financing statement was filed in an office in another state or another office in this state.

(3) The initial financing statement satisfies subdivision (c).

(b) The filing of an initial financing statement under subdivision (a) continues the effectiveness of the preeffective date financing statement for the following periods:

(1) If the initial financing statement is filed before July 1, 2001, for the period provided in former Section 9403 with respect to a financing statement.

(2) If the initial financing statement is filed after July 1, 2001, for the period provided in Section 9515 with respect to an initial financing statement.

(c) To be effective for purposes of subdivision (a), an initial financing statement must do all of the following:

(1) Satisfy the requirements of Chapter 5 (commencing with Section 9501) for an initial financing statement.

(2) Identify the preeffective date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement.

(3) Indicate that the preeffective date financing statement remains effective.

(Amended (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 135, Sec. 21. Effective January 1, 2001. Addition and amendment operative July 1, 2001, pursuant to Stats. 1999, Ch. 991, Sec. 75, and Section 9701.)



9707

(a) In this section, “pre-effective-date financing statement” means a financing statement filed before the date that this section becomes operative.

(b) After the date this section becomes operative, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Chapter 3 (commencing with Section 9301). However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided by subdivision (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after the date this section becomes operative only if any of the following occur:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in Section 9501.

(2) An amendment is filed in the office specified in Section 9501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies subdivision (c) of Section 9706.

(3) An initial financing statement that provides the information as amended and satisfies subdivision (c) of Section 9706 is filed in the office specified in Section 9501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under subdivisions (d) and (f) of Section 9705 or Section 9706.

(e) Whether or not the law of this state governs the perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after the date that this section becomes operative by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial filing statement that satisfies subdivision (c) of Section 9706 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Chapter 3 (commencing with Section 9301) as the office in which to file a financing statement.

(Added by Stats. 2000, Ch. 1003, Sec. 51. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003.)



9708

A person may file an initial financing statement or a continuation statement under this chapter if both of the following conditions are satisfied:

(1) The secured party of record authorizes the filing.

(2) The filing is necessary under this chapter to do either of the following:

(A) To continue the effectiveness of a financing statement filed before July 1, 2001.

(B) To perfect or continue the perfection of a security interest.

(Added by renumbering Section 9707 (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 50. Effective January 1, 2001. Addition (as Section 9707) and renumbering amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)



9709

(a) This division determines priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former Division 9 (commencing with Section 9101) determines priority.

(b) For purposes of subdivision (a) of Section 9322, the priority of a security interest that becomes enforceable under Section 9203 dates from July 1, 2001, if the security interest is perfected under this division by the filing of a financing statement before July 1, 2001, which would not have been effective to perfect the security interest under former Division 9 (commencing with Section 9101). This subdivision does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

(Added by renumbering Section 9708 (as to be added by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1003, Sec. 52. Effective January 1, 2001. Addition (as Section 9708) and renumbering amendment operative July 1, 2001, by Stats. 1999, Ch. 991, Sec. 75, and Stats. 2000, Ch. 1003, Sec. 56.)






CHAPTER 8 - Transition Provisions for 2010 Amendments

9801

The changes to this division made by the act adding this chapter shall become operative on July 1, 2014.

(Added by Stats. 2013, Ch. 531, Sec. 23. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9802

(a) Except as otherwise provided in this chapter, the changes to this division made by the act adding this chapter apply to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2014.

(b) The changes to this division made by the act adding this chapter do not affect an action, case, or proceeding commenced before July 1, 2014.

(Added by Stats. 2013, Ch. 531, Sec. 23. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9803

(a) A security interest that is a perfected security interest immediately before July 1, 2014, is a perfected security interest under this division as amended by this act if, as of July 1, 2014, the applicable requirements for attachment and perfection under this division as of that date are satisfied without further action.

(b) Except as otherwise provided in Section 9805, if, immediately before July 1, 2014, a security interest is a perfected security interest, but the applicable requirements for perfection under this division as of July 1, 2014, are not satisfied as of that date, the security interest remains perfected thereafter only if the applicable requirements for perfection under this division as amended by this act are satisfied by July 1, 2015.

(Added by Stats. 2013, Ch. 531, Sec. 23. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9804

A security interest that is an unperfected security interest immediately before July 1, 2014, becomes a perfected security interest as follows:

(a) Without further action, on July 1, 2014, if the applicable requirements for perfection under this division as amended by this act are satisfied before or at that time.

(b) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

(Added by Stats. 2013, Ch. 531, Sec. 23. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9805

(a) The filing of a financing statement before July 1, 2014, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this division as amended by this act.

(b) The changes to this division made by the act adding this chapter do not render ineffective an effective financing statement that, before July 1, 2014, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this division as it existed before that date. However, except as otherwise provided in subdivisions (c) and (d) and Section 9806, the financing statement ceases to be effective under the following conditions:

(1) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had the changes to this division made by the act adding this chapter not become operative.

(2) If the financing statement is filed in another jurisdiction, at the earlier of the following:

(A) The time the financing statement would have ceased to be effective under the law of that jurisdiction.

(B) June 30, 2018.

(c) The filing of a continuation statement after July 1, 2014, does not continue the effectiveness of a financing statement filed before that date. However, upon the timely filing of a continuation statement after July 1, 2014, and in accordance with the law of the jurisdiction governing perfection as provided in this division, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2014, continues for the period provided by the law of that jurisdiction.

(d) Subparagraph (B) of paragraph (2) of subdivision (b) applies to a financing statement that, before July 1, 2014, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this division as it existed before that date, only to the extent that this division provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) A financing statement that includes a financing statement filed before July 1, 2014, and a continuation statement filed after that date is effective only to the extent that it satisfies the requirements of Chapter 5 (commencing with Section 9501) as amended by the act adding this chapter for an initial financing statement. A financing statement that indicates that the debtor is a decedent’s estate indicates that the collateral is being administered by a personal representative within the meaning of paragraph (2) of subdivision (a) of Section 9503, as amended by the act adding this chapter. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of paragraph (3) of subdivision (a) of Section 9503 as amended by the act adding this chapter.

(Added by Stats. 2013, Ch. 531, Sec. 23. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9806

(a) The filing of an initial financing statement in the office specified in Section 9501 continues the effectiveness of a financing statement filed before July 1, 2014, if the following conditions are satisfied:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this division as amended by the act adding this chapter.

(2) The preeffective-date financing statement was filed in an office in another state.

(3) The initial financing statement satisfies subdivision (c).

(b) The filing of an initial financing statement under subdivision (a) continues the effectiveness of the preeffective-date financing statement if the following conditions are satisfied:

(1) If the initial financing statement is filed before July 1, 2014, for the period provided in Section 9515 prior to its amendment by the act adding this chapter with respect to an initial financing statement.

(2) If the initial financing statement is filed after July 1, 2014, for the period provided in Section 9515 as amended by the act adding this chapter with respect to an initial financing statement.

(c) To be effective for purposes of subdivision (a), an initial financing statement shall satisfy the following conditions:

(1) Satisfy the requirements of Chapter 5 (commencing with Section 9501) as amended by the act adding this chapter for an initial financing statement.

(2) Identify the preeffective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement.

(3) Indicate that the preeffective-date financing statement remains effective.

(Added by Stats. 2013, Ch. 531, Sec. 23. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9807

(a) In this section, “preeffective-date financing statement” means a financing statement filed before July 1, 2014.

(b) After July 1, 2014, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a preeffective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in this division as amended by the act adding this chapter. However, the effectiveness of a preeffective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subdivision (d), if the law of this state governs perfection of a security interest, the information in a preeffective-date financing statement may be amended after July 1, 2014, only if:

(1) The preeffective-date financing statement and an amendment are filed in the office specified in Section 9501.

(2) An amendment is filed in the office specified in Section 9501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies subdivision (c) of Section 9806.

(3) An initial financing statement that provides the information as amended and satisfies subdivision (c) of Section 9806 is filed in the office specified in Section 9501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a preeffective-date financing statement may be continued only under subdivision (c) or (e) of Section 9805 or Section 9806.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a preeffective-date financing statement filed in this state may be terminated after July 1, 2014, by filing a termination statement in the office in which the preeffective-date financing statement is filed, unless an initial financing statement that satisfies subdivision (c) of Section 9806 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this division as amended by the act adding this chapter as the office in which to file a financing statement.

(Added by Stats. 2013, Ch. 531, Sec. 23. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9808

A person may file an initial financing statement or a continuation statement under this chapter if the following conditions are satisfied:

(a) The secured party of record authorizes the filing.

(b) The filing is necessary under this part to accomplish either of the following:

(1) To continue the effectiveness of a financing statement filed before July 1, 2014.

(2) To perfect or continue the perfection of a security interest.

(Added by Stats. 2013, Ch. 531, Sec. 23. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



9809

The changes to this division made by the act adding this chapter determine the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before those changes become operative on July 1, 2014, this division as it existed before those changes become operative determines priority.

(Added by Stats. 2013, Ch. 531, Sec. 23. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)






CHAPTER 9 - Transition Provisions for 2014 Amendments

9901

(a) The changes to this division made by the act adding this chapter become operative on January 1, 2015.

(b) This chapter applies to a security interest only to the extent that, with respect to such security interest, both of the following apply:

(1) A debtor is an individual.

(2) A financing statement filed before January 1, 2015, provides the name of an individual as a debtor.

(c) If a security interest is within the scope of Chapter 8 (commencing with Section 9801), that chapter continues to apply. To the extent there is a conflict between Chapter 8 (commencing with Section 9801) and this chapter, this chapter governs.

(Added by Stats. 2014, Ch. 284, Sec. 2. Effective January 1, 2015.)



9902

(a) Except as otherwise provided in this chapter, the changes to this division made by the act adding this chapter apply to a transaction or lien within its scope, even if the transaction or lien was entered into or created before January 1, 2015.

(b) The changes to this division made by the act adding this chapter do not affect an action, case, or proceeding commenced before January 1, 2015.

(Added by Stats. 2014, Ch. 284, Sec. 2. Effective January 1, 2015.)



9903

A security interest that is a perfected security interest immediately before January 1, 2015, is a perfected security interest under this division as amended by this act if, as of January 1, 2015, the applicable requirements for attachment and perfection under this division as of that date are satisfied without further action.

(Added by Stats. 2014, Ch. 284, Sec. 2. Effective January 1, 2015.)



9904

A security interest that is an unperfected security interest immediately before January 1, 2015, becomes a perfected security interest as follows:

(a) Without further action, on January 1, 2015, if the applicable requirements for perfection under this division as amended by this act are satisfied before or at that time.

(b) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

(Added by Stats. 2014, Ch. 284, Sec. 2. Effective January 1, 2015.)



9905

(a) The filing of a financing statement before January 1, 2015, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this division as amended by this act.

(b) The changes to this division made by the act adding this chapter do not render ineffective an effective financing statement that, before January 1, 2015, is filed and satisfies the applicable requirements for perfection under this division (including giving effect to Chapter 8 (commencing with Section 9801)) as it existed before giving effect to the changes to this division made by the act adding this chapter. However, except as otherwise provided in subdivision (c), the financing statement ceases to be effective at the time the financing statement would have ceased to be effective had the changes to this division made by the act adding this chapter not become effective and operative.

(c) The timely filing of a continuation statement on or after January 1, 2015, continues the effectiveness of a financing statement filed before January 1, 2015, if the financing statement (including any amendments) contains the name of the debtor in accordance with the requirements of Chapter 5 (commencing with Section 9501) as amended by the act adding this chapter for an initial financing statement.

(d) A financing statement (including any amendments) that includes a financing statement filed before January 1, 2015, and a continuation statement filed after January 1, 2015, is effective only to the extent that they satisfy the requirements of Chapter 5 (commencing with Section 9501) as amended by the act adding this chapter for an initial financing statement.

(Added by Stats. 2014, Ch. 284, Sec. 2. Effective January 1, 2015.)



9906

A person may file an initial financing statement or a continuation statement under this chapter if the following conditions are satisfied:

(a) The secured party of record authorizes the filing.

(b) The filing is necessary under this division to accomplish either of the following:

(1) To continue the effectiveness of a financing statement filed before January 1, 2015.

(2) To perfect or continue the perfection of a security interest.

(Added by Stats. 2014, Ch. 284, Sec. 2. Effective January 1, 2015.)



9907

The changes to this division made by the act adding this chapter determine the priority of conflicting claims to the collateral. However, if the relative priorities of the claims were established before those changes become effective and operative on January 1, 2015, this division as it existed before those changes become effective and operative determines priority.

(Added by Stats. 2014, Ch. 284, Sec. 2. Effective January 1, 2015.)









DIVISION 10 - PERSONAL PROPERTY LEASES

CHAPTER 1 - General Provisions

10101

This division shall be known and may be cited as the Uniform Commercial Code—Leases.

(Repealed and added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



10102

This division applies to any transaction, regardless of form, that creates a lease.

(Repealed and added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



10103

(a) In this division, unless the context otherwise requires:

(1) “Buyer in ordinary course of business” means a person who, in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind, but does not include a pawnbroker. “Buying” may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(2) “Cancellation” occurs when either party puts an end to the lease contract for default by the other party.

(3) “Commercial unit” means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(4) “Conforming” goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(5) “Consumer lease” means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose.

(6) “Fault” means wrongful act, omission, breach, or default.

(7) “Finance lease” means a lease with respect to which (A) the lessor does not select, manufacture, or supply the goods, (B) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease, and (C) one of the following occurs:

(i) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract.

(ii) The lessee’s approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract.

(iii) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods.

(iv) The lessor, before the lessee signs the lease contract, informs the lessee in writing (aa) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (bb) that the lessee is entitled under this division to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (cc) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(8) “Goods” means all things that are movable at the time of identification to the lease contract, or are fixtures (Section 10309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(9) “Installment lease contract” means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause “each delivery is a separate lease” or its equivalent.

(10) “Lease” means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(11) “Lease agreement” means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this division. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(12) “Lease contract” means the total legal obligation that results from the lease agreement as affected by this division and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(13) “Leasehold interest” means the interest of the lessor or the lessee under a lease contract.

(14) “Lessee” means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(15) “Lessee in ordinary course of business” means a person who, in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind, but does not include a pawnbroker. “Leasing” may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(16) “Lessor” means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(17) “Lessor’s residual interest” means the lessor’s interest in the goods after expiration, termination, or cancellation of the lease contract.

(18) “Lien” means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(19) “Lot” means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(20) “Merchant lessee” means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(21) “Present value” means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(22) “Purchase” includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(23) “Sublease” means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(24) “Supplier” means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(25) “Supply contract” means a contract under which a lessor buys or leases goods to be leased.

(26) “Termination” occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(b) Other definitions applying to this division and the sections in which they appear are:

“Accessions.” Subdivision (a) of Section 10310.

“Construction mortgage.” Paragraph (4) of subdivision (a) of Section 10309.

“Encumbrance.” Paragraph (5) of subdivision (a) of Section 10309.

“Fixtures.” Paragraph (1) of subdivision (a) of Section 10309.

“Fixture filing.” Paragraph (2) of subdivision (a) of Section 10309.

“Purchase money lease.” Paragraph (3) of subdivision (a) of Section 10309.

(c) The following definitions in other divisions apply to this division:

“Account.” Paragraph (2) of subdivision (a) of Section 9102.

“Between merchants.” Subdivision (3) of Section 2104.

“Buyer.” Paragraph (a) of subdivision (1) of Section 2103.

“Chattel paper.” Paragraph (11) of subdivision (a) of Section 9102.

“Consumer goods.” Paragraph (23) of subdivision (a) of Section 9102.

“Document.” Paragraph (30) of subdivision (a) of Section 9102.

“Entrusting.” Subdivision (3) of Section 2403.

“General intangible.” Paragraph (42) of subdivision (a) of Section 9102.

“Instrument.” Paragraph (47) of subdivision (a) of Section 9102.

“Merchant.” Subdivision (1) of Section 2104.

“Mortgage.” Paragraph (55) of subdivision (a) of Section 9102.

“Pursuant to commitment.” Paragraph (69) of subdivision (a) of Section 9102.

“Receipt of goods.” Paragraph (c) of subdivision (1) of Section 2103.

“Sale.” Subdivision (1) of Section 2106.

“Sale on approval.” Section 2326.

“Sale or return.” Section 2326.

“Seller.” Paragraph (d) of subdivision (1) of Section 2103.

(d) In addition, Division 1 contains general definitions and principles of construction and interpretation applicable throughout this division.

(Amended by Stats. 2013, Ch. 531, Sec. 24. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



10104

(a) A lease, although subject to this division, is also subject to any applicable:

(1) Certificate of title statute of this state, including the provisions of the Vehicle Code that require registration of a vehicle or boat and provisions of the Health and Safety Code that require registration of a mobilehome or commercial coach.

(2) Certificate of title statute of another jurisdiction (Section 10105).

(3) Consumer law of this state, both decisional and statutory, including, to the extent that they apply to a consumer lease transaction, Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code, Chapter 1 (commencing with Section 17500) of Part 3 of Division 7 of the Business and Professions Code, and Part 4 (commencing with Section 1725) of Division 3 of the Civil Code.

(b) In case of conflict between this division, other than Section 10105, subdivision (c) of Section 10304, and subdivision (c) of Section 10305, and a law referred to in subdivision (a), that law controls.

(c) Failure to comply with an applicable law has only the effect specified therein.

(Amended by Stats. 1991, Ch. 111, Sec. 4. Effective July 15, 1991.)



10105

Subject to the provisions of subdivision (c) of Section 10304 and subdivision (c) of Section 10305, with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (1) surrender of the certificate, or (2) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

(Amended by Stats. 1991, Ch. 111, Sec. 5. Effective July 15, 1991.)



10106

(a) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter, in which the goods are to be used, or in which the lease is executed by the lessee, the choice is not enforceable.

(b) If the judicial forum chosen by the parties to a consumer lease is in a county other than the county in which the lessee in fact signed the lease, the county in which the lessee resides at the commencement of the action, the county in which the lessee resided at the time the lease contract became enforceable, or the county in which the goods are permanently stored, the choice is not enforceable.

(Amended by Stats. 1991, Ch. 111, Sec. 6. Effective July 15, 1991.)



10107

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

(Added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)






CHAPTER 2 - Formation and Construction of Lease Contract

10201

(a) A lease contract is not enforceable by way of action or defense unless:

(1) In a lease contract that is not a consumer lease, the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars ($1,000); or

(2) There is a writing, signed by the party against whom enforcement is sought or by that party’s authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(b) Any description of leased goods or of the lease term is sufficient and satisfies paragraph (2) of subdivision (a), whether or not it is specific, if it reasonably identifies what is described.

(c) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under paragraph (2) of subdivision (a) beyond the lease term and the quantity of goods shown in the writing.

(d) A lease contract that does not satisfy the requirements of subdivision (a), but which is valid in other respects, is enforceable:

(1) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor’s business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2) If the party against whom enforcement is sought admits in that party’s pleading, testimony, or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(3) With respect to goods that have been received and accepted by the lessee.

(e) The lease term under a lease contract referred to in subdivision (d) is:

(1) If there is a writing signed by the party against whom enforcement is sought or by that party’s authorized agent specifying the lease term, the term so specified;

(2) If the party against whom enforcement is sought admits in that party’s pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(3) A reasonable lease term.

(Amended by Stats. 1991, Ch. 111, Sec. 7. Effective July 15, 1991.)



10202

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of dealing or usage of trade or by course of performance; and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

(Added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



10204

(a) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(b) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(c) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

(Amended by Stats. 1991, Ch. 111, Sec. 8. Effective July 15, 1991.)



10205

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

(Amended by Stats. 1991, Ch. 111, Sec. 9. Effective July 15, 1991.)



10206

(a) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(b) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

(Amended by Stats. 1991, Ch. 111, Sec. 10. Effective July 15, 1991.)



10208

(a) An agreement modifying a lease contract needs no consideration to be binding.

(b) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(c) Although an attempt at modification or rescission does not satisfy the requirements of subdivision (b), it may operate as a waiver.

(d) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

(Amended by Stats. 1991, Ch. 111, Sec. 12. Effective July 15, 1991.)



10209

(a) The benefit of a supplier’s promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee’s leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(b) The extension of the benefit of a supplier’s promises and of warranties to the lessee (subdivision (a) of Section 10209) does not: (1) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (2) impose any duty or liability under the supply contract on the lessee.

(c) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(d) In addition to the extension of the benefit of the supplier’s promises and of warranties to the lessee under subdivision (a), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

(Amended by Stats. 1991, Ch. 111, Sec. 13. Effective July 15, 1991.)



10210

(a) Express warranties by the lessor are created as follows:

(1) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(2) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(3) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(b) It is not necessary to the creation of an express warranty that the lessor use formal words, such as “warrant” or “guarantee,” or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor’s opinion or commendation of the goods does not create a warranty.

(Amended by Stats. 1991, Ch. 111, Sec. 14. Effective July 15, 1991.)



10211

(a) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee’s enjoyment of its leasehold interest.

(b) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(c) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

(Amended by Stats. 1991, Ch. 111, Sec. 15. Effective July 15, 1991.)



10212

(a) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(b) Goods to be merchantable must be at least such as:

(1) Pass without objection in the trade under the description in the lease agreement;

(2) In the case of fungible goods, are of fair average quality within the description;

(3) Are fit for the ordinary purposes for which goods of that type are used;

(4) Run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(5) Are adequately contained, packaged, and labeled as the lease agreement may require; and

(6) Conform to any promises or affirmations of fact made on the container or label.

(c) Other implied warranties may arise from course of dealing or usage of trade.

(Amended by Stats. 1991, Ch. 111, Sec. 16. Effective July 15, 1991.)



10213

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor’s skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

(Added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



10214

(a) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 10202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(b) Subject to subdivision (c), to exclude or modify the implied warranty of merchantability or any part of it the language must mention “merchantability,” be by a writing, and be conspicuous. Subject to subdivision (c), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, “There is no warranty that the goods will be fit for a particular purpose.”

(c) Notwithstanding subdivision (b), but subject to subdivision (d),

(1) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like “as is,” or “with all faults,” or by other language that in common understanding calls the lessee’s attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(2) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(3) An implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(d) To exclude or modify a warranty against interference or against infringement (Section 10211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

(Amended by Stats. 1991, Ch. 111, Sec. 17. Effective July 15, 1991.)



10215

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent general language of description.

(3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

(Amended by Stats. 1991, Ch. 111, Sec. 18. Effective July 15, 1991.)



10217

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(1) When the lease contract is made, if the lease contract is for a lease of goods that are existing and identified;

(2) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

(Amended by Stats. 1991, Ch. 111, Sec. 19. Effective July 15, 1991.)



10218

(a) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(b) If a lessee has an insurable interest only by reason of the lessor’s identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(c) Notwithstanding a lessee’s insurable interest under subdivisions (a) and (b), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(d) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(e) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

(Amended by Stats. 1991, Ch. 111, Sec. 20. Effective July 15, 1991.)



10219

(a) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(b) Subject to the provisions of this division on the effect of default on risk of loss (Section 10220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(1) If the lease contract requires or authorizes the goods to be shipped by carrier

(A) And it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(B) If it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(2) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee’s right to possession of the goods.

(3) In any case not within paragraph (1) or (2), the risk of loss passes to the lessee on the lessee’s receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

(Amended by Stats. 1991, Ch. 111, Sec. 21. Effective July 15, 1991.)



10220

(a) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(1) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(2) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(b) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

(Amended by Stats. 1991, Ch. 111, Sec. 22. Effective July 15, 1991.)



10221

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor, or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 10219, then:

(1) If the loss is total, the lease contract is avoided; and

(2) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

(Amended by Stats. 1991, Ch. 111, Sec. 23. Effective July 15, 1991.)






CHAPTER 3 - Effect of Lease Contract

10301

Except as otherwise provided in this division, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties.

(Amended by Stats. 1991, Ch. 111, Sec. 24. Effective July 15, 1991.)



10302

Except as otherwise provided in this division, each provision of this division applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

(Added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



10303

(a) As used in the section, “creation of a security interest” includes the sale of a lease contract that is subject to Division 9 (commencing with Section 9101), Secured Transactions, by reason of paragraph (3) of subdivision (a) of Section 9109.

(b) Except as provided in subdivision (c) and Section 9407, a provision in a lease agreement which (1) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor’s residual interest in the goods, or (2) makes such a transfer an event of default, gives rise to the rights and remedies provided in subdivision (d), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(c) A provision in a lease agreement which (1) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor’s due performance of the transferor’s entire obligation, or (2) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subdivision (d).

(d) Subject to subdivision (c) and Section 9407:

(1) If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in subdivision (b) of Section 10501.

(2) If paragraph (1) is not applicable and if a transfer is made that (A) is prohibited under a lease agreement or (B) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (C) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (D) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(e) A transfer of “the lease” or of “all my rights under the lease,” or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(f) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(g) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

(Amended by Stats. 1999, Ch. 991, Sec. 37. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



10304

(a) Subject to Section 10303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and, except as provided in subdivision (b) of this section and subdivision (d) of Section 10527, takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(1) The lessor’s transferor was deceived as to the identity of the lessor;

(2) The delivery was in exchange for a check which is later dishonored;

(3) It was agreed that the transaction was to be a “cash sale”; or

(4) The delivery was procured through fraud punishable as larcenous under the criminal law.

(b) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor’s and the existing lessee’s rights to the goods, and takes free of the existing lease contract.

(c) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

(Amended by Stats. 1991, Ch. 111, Sec. 26. Effective July 15, 1991.)



10305

(a) Subject to the provisions of Section 10303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and, except as provided in subdivision (b) of this section and subdivision (d) of Section 10511, takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(1) The lessor was deceived as to the identity of the lessee;

(2) The delivery was in exchange for a check which is later dishonored; or

(3) The delivery was procured through fraud punishable as larcenous under the criminal law.

(b) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor’s and lessee’s rights to the goods, and takes free of the existing lease contract.

(c) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

(Amended by Stats. 1991, Ch. 111, Sec. 27. Effective July 15, 1991.)



10306

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this division unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

(Added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



10307

(a) Except as otherwise provided in Section 10306, a creditor of a lessee takes subject to the lease contract.

(b) Except as otherwise provided in subdivision (c) and in Sections 10306 and 10308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(c) Except as otherwise provided in Sections 9317, 9321, and 9323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

(Amended by Stats. 1999, Ch. 991, Sec. 38. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



10308

(a) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent or void under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent or void.

(b) Nothing in this division impairs the rights of creditors of a lessor if the lease contract is made under circumstances which under any statute or rule of law apart from this division would constitute the transaction a fraudulent transfer or voidable preference.

(c) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

(Amended by Stats. 1991, Ch. 111, Sec. 29. Effective July 15, 1991.)



10309

(a) In this section:

(1) Goods are “fixtures” when they become so related to particular real estate that an interest in them arises under real estate law;

(2) A “fixture filing” is the filing, in the office where a record of a mortgage on the real estate would be recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of subdivisions (a) and (b) of Section 9502;

(3) A lease is a “purchase money lease” unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(4) A mortgage is a “construction mortgage” to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(5) “Encumbrance” includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(b) Under this division a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this division of ordinary building materials incorporated into an improvement on land.

(c) This division does not prevent creation of a lease of fixtures pursuant to real estate law.

(d) The interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(1) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the fixtures is filed before the goods become fixtures or within 20 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate;

(2) A fixture filing covering the fixtures is filed before the interest of the encumbrancer or owner is of record, the lessor’s interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate;

(3) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease;

(4) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

(5) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(6) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee’s right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(e) Notwithstanding paragraph (1) of subdivision (d) but otherwise subject to subdivision (d), the interest of a lessor of fixtures, including the lessor’s residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(f) In cases not within the preceding subdivisions, priority between the interest of a lessor of fixtures, including the lessor’s residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(g) If the interest of a lessor of fixtures, including the lessor’s residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (1) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this division, or (2) if necessary to enforce other rights and remedies of the lessor or lessee under this division, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(Amended by Stats. 1999, Ch. 991, Sec. 39. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



10310

(a) Goods are “accessions” when they are installed in or affixed to other goods.

(b) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subdivision (d).

(c) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subdivision (d) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(d) The interest of a lessor or a lessee under a lease contract described in subdivision (b) or (c) is subordinate to the interest of:

(1) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(2) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(e) When under subdivision (b) or subdivisions (c) and (d) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (1) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this division, or (2) if necessary to enforce his or her other rights and remedies under this division, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(Amended by Stats. 1991, Ch. 111, Sec. 31. Effective July 15, 1991.)



10311

Nothing in this division prevents subordination by agreement by any person entitled to priority.

(Added by Stats. 1991, Ch. 111, Sec. 32. Effective July 15, 1991.)






CHAPTER 4 - Performance of Leased Contract: Repudiated, Substituted, and Excused

10401

(a) A lease contract imposes an obligation on each party that the other’s expectation of receiving due performance will not be impaired.

(b) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.

(c) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(d) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(e) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party’s right to demand adequate assurance of future performance.

(Amended by Stats. 1991, Ch. 111, Sec. 33. Effective July 15, 1991.)



10402

(a) If either party repudiates a lease contract, other than a consumer lease, with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(1) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(2) Make demand pursuant to Section 10401 and await assurance of future performance adequate under the circumstances of the particular case; or

(3) Resort to any right or remedy upon default under the lease contract or this division, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party’s performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this division on the lessor’s right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Section 10524).

(b) The rights and remedies of the parties to a consumer lease in connection with a repudiation of that lease shall be determined under other laws, and this section shall not affect the applicability or interpretation of those laws.

(Amended by Stats. 1991, Ch. 111, Sec. 34. Effective July 15, 1991.)



10403

(a) Until the repudiating party’s next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party’s position or otherwise indicated that the aggrieved party considers the repudiation final.

(b) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Section 10401.

(c) Retraction reinstates a repudiating party’s rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

(Amended by Stats. 1991, Ch. 111, Sec. 35. Effective July 15, 1991.)



10404

(a) If without fault of the lessee, the lessor, and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(b) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(1) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(2) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee’s obligation unless the regulation is discriminatory, oppressive, or predatory.

(Amended by Stats. 1991, Ch. 111, Sec. 36. Effective July 15, 1991.)



10405

Subject to Section 10404 on substituted performance, the following rules apply:

(1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (2) and (3) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(2) If the causes mentioned in paragraph (1) affect only part of the lessor’s or the supplier’s capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(3) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (2), of the estimated quota thus made available for the lessee.

(Amended by Stats. 1991, Ch. 111, Sec. 37. Effective July 15, 1991.)



10406

(a) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 10405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 10510):

(1) Terminate the lease contract (subdivision (b) of Section 10505); or

(2) Except in a finance lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(b) If, after receipt of a notification from the lessor under Section 10405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

(Amended by Stats. 1991, Ch. 111, Sec. 38. Effective July 15, 1991.)



10407

(a) In the case of a finance lease that is not a consumer lease the lessee’s promises under the lease contract become irrevocable and independent upon the lessee’s acceptance of the goods.

(b) A promise that has become irrevocable and independent under subdivision (a):

(1) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(2) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(c) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee’s promises irrevocable and independent upon the lessee’s acceptance of the goods.

(Amended by Stats. 1991, Ch. 111, Sec. 39. Effective July 15, 1991.)






CHAPTER 5 - Default

ARTICLE 1 - In General

10501

(a) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this division.

(b) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this division and, except as limited by this division, as provided in the lease agreement.

(c) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party’s claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this division.

(d) Except as otherwise provided in subdivision (a) of Section 1305 or this division or the lease agreement, the rights and remedies referred to in subdivisions (b) and (c) are cumulative.

(e) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this chapter as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party’s rights and remedies in respect of the real property, in which case this chapter does not apply.

(Amended by Stats. 2006, Ch. 254, Sec. 66. Effective January 1, 2007.)



10502

Except as otherwise provided in this division or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

(Added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



10503

(a) Except as otherwise provided in this division, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this division and may limit or alter the measure of damages recoverable under this division.

(b) Resort to a remedy provided under this division or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this division.

(c) Consequential damages may be liquidated under Section 10504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(d) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this division.

(Amended by Stats. 1991, Ch. 111, Sec. 41. Effective July 15, 1991.)



10504

(a) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to the lessor’s residual interest, may be liquidated in the lease agreement subject to and in compliance with Section 1671 of the Civil Code.

(b) If the lease agreement provides for liquidation of damages, and such provision does not comply with subdivision (a), remedy may be had as provided in this division.

(c) If the lessor justifiably withholds or stops delivery of goods because of the lessee’s default or insolvency (Section 10525 or 10526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(1) The amount to which the lessor is entitled by virtue of terms liquidating the lessor’s damages in accordance with subdivision (a); or

(2) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars ($500).

(d) A lessee’s right to restitution under subdivision (c) is subject to offset to the extent the lessor establishes:

(1) A right to recover damages under the provisions of this division other than subdivision (a); and

(2) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

(Amended by Stats. 1991, Ch. 111, Sec. 42. Effective July 15, 1991.)



10505

(a) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(b) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(c) Unless the contrary intention clearly appears, expressions of “cancellation,” “rescission,” or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(d) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this division for default.

(e) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

(Amended by Stats. 1991, Ch. 111, Sec. 43. Effective July 15, 1991.)



10506

(a) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. In a lease contract that is not a consumer lease, by the original lease contract the parties may reduce the period of limitation to not less than one year.

(b) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(c) If an action commenced within the time limited by subdivision (a) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(d) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before the operative date of this division.

(Amended by Stats. 1991, Ch. 111, Sec. 44. Effective July 15, 1991.)



10507

(a) Damages based on market rent (Section 10519 or 10528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 10519 and 10528.

(b) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this division is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(c) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this division offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(d) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

(Amended by Stats. 1991, Ch. 111, Sec. 45. Effective July 15, 1991.)






ARTICLE 2 - Default by Lessor

10508

(a) If a lessor fails to deliver the goods in conformity to the lease contract (Section 10509) or repudiates the lease contract (Section 10402), or a lessee rightfully rejects the goods (Section 10509) or justifiably revokes acceptance of the goods (Section 10517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 10510), the lessor is in default under the lease contract and the lessee may:

(1) Cancel the lease contract (subdivision (a) of Section 10505);

(2) Recover so much of the rent and security as has been paid and is just under the circumstances;

(3) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 10518 and 10520), or recover damages for nondelivery (Sections 10519 and 10520);

(4) Exercise any other rights or pursue any other remedies provided in the lease contract.

(b) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(1) If the goods have been identified, recover them (Section 10522); or

(2) In a proper case, obtain specific performance or replevy the goods (Section 10521).

(c) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in subdivision (c) of Section 10519.

(d) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages(subdivision (d) of Section 10519).

(e) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee’s possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody, and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to subdivision (e) of Section 10527.

(f) Subject to the provisions of Section 10407, a lessee, on notifying the lessor of the lessee’s intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

(Amended by Stats. 1991, Ch. 111, Sec. 46. Effective July 15, 1991.)



10509

(a) Subject to the provisions of Section 10510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(b) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

(Amended by Stats. 1991, Ch. 111, Sec. 47. Effective July 15, 1991.)



10510

(a) Under an installment lease contract, a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subdivision (b) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(b) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

(Amended by Stats. 1991, Ch. 111, Sec. 48. Effective July 15, 1991.)



10511

(a) Subject to any security interest of a lessee (subdivision (e) of Section 10508), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor’s account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(b) If a merchant lessee (subdivision (a)) or any other lessee (Section 10512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(c) In complying with this section or Section 10512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(d) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 10512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this division.

(Amended by Stats. 1991, Ch. 111, Sec. 49. Effective July 15, 1991.)



10512

(a) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 10511) and subject to any security interest of a lessee (subdivision (e) of Section 10508):

(1) The lessee, after rejection of goods in the lessee’s possession, shall hold them with reasonable care at the lessor’s or the supplier’s disposition for a reasonable time after the lessee’s seasonable notification of rejection;

(2) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor’s or the supplier’s account or ship them to the lessor or the supplier or dispose of them for the lessor’s or the supplier’s account with reimbursement in the manner provided in Section 10511; but

(3) The lessee has no further obligations with regard to goods rightfully rejected.

(b) Action by the lessee pursuant to subdivision (a) is not acceptance or conversion.

(Amended by Stats. 1991, Ch. 111, Sec. 50. Effective July 15, 1991.)



10513

(a) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor’s or the supplier’s intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(b) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

(Amended by Stats. 1991, Ch. 111, Sec. 51. Effective July 15, 1991.)



10514

(a) In rejecting goods, a lessee’s failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(1) If, stated seasonably, the lessor or the supplier could have cured it (Section 10513); or

(2) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(b) A lessee’s failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

(Amended by Stats. 2006, Ch. 254, Sec. 67. Effective January 1, 2007.)



10515

(a) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(1) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(2) The lessee fails to make an effective rejection of the goods (subdivision (b) of Section 10509).

(b) Acceptance of a part of any commercial unit is acceptance of that entire unit.

(Amended by Stats. 1991, Ch. 111, Sec. 53. Effective July 15, 1991.)



10516

(a) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(b) A lessee’s acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, other than a consumer lease in which the supplier assisted in the preparation of the lease contract or participated in negotiating the terms of the lease contract with the lessor, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this division or the lease agreement for nonconformity.

(c) If a tender has been accepted:

(1) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(2) Within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 10211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(3) The burden is on the lessee to establish any default.

(d) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(1) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(2) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 10211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(e) Subdivisions (c) and (d) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 10211).

(f) Subdivision (c) shall not apply to a consumer lease.

(Amended by Stats. 1991, Ch. 111, Sec. 54. Effective July 15, 1991.)



10517

(a) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(1) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(2) Without discovery of the nonconformity if the lessee’s acceptance was reasonably induced either by the lessor’s assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(b) A lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(c) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(d) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(e) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

(Amended by Stats. 1991, Ch. 111, Sec. 55. Effective July 15, 1991.)



10518

(a) After a default by a lessor under the lease contract of the type described in subdivision (a) of Section 10508, or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(b) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 10504) or otherwise determined pursuant to agreement of the parties (Sections 1302 and 10503), if a lessee’s cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (1) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (2) any incidental or consequential damages, less expenses saved in consequence of the lessor’s default.

(c) If a lessee’s cover is by lease agreement that for any reason does not qualify for treatment under subdivision (b), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 10519 governs.

(Amended by Stats. 2006, Ch. 254, Sec. 68. Effective January 1, 2007.)



10519

(a) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 10504) or otherwise determined pursuant to agreement of the parties (Sections 1302 and 10503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under subdivision (b) of Section 10518, or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor’s default.

(b) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(c) Except as otherwise agreed, if the lessee has accepted goods and given notification (subdivision (c) of Section 10516), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor’s default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor’s default.

(d) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor’s default or breach of warranty.

(Amended by Stats. 2006, Ch. 254, Sec. 69. Effective January 1, 2007.)



10520

(a) Incidental damages resulting from a lessor’s default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(b) Consequential damages resulting from a lessor’s default include:

(1) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(2) Injury to person or property proximately resulting from any breach of warranty.

(Amended by Stats. 1991, Ch. 111, Sec. 58. Effective July 15, 1991.)



10521

(a) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(b) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(c) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

(Amended by Stats. 1991, Ch. 111, Sec. 59. Effective July 15, 1991.)



10522

(a) Subject to subdivision (b) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 10217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(b) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

(Amended by Stats. 1991, Ch. 111, Sec. 60. Effective July 15, 1991.)






ARTICLE 3 - Default by Lessee

10523

(a) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 10510), the lessee is in default under the lease contract and the lessor may:

(1) Cancel the lease contract (subdivision (a) of Section 10505);

(2) Proceed respecting goods not identified to the lease contract (Section 10524);

(3) Withhold delivery of the goods and take possession of goods previously delivered (Section 10525);

(4) Stop delivery of the goods by any bailee (Section 10526);

(5) Dispose of the goods and recover damages (Section 10527), or retain the goods and recover damages (Section 10528), or in a proper case recover rent (Section 10529);

(6) Exercise any other rights or pursue any other remedies provided in the lease contract.

(b) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subdivision (a), the lessor may recover the loss resulting in the ordinary course of events from the lessee’s default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee’s default.

(c) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(1) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subdivisions (a) and (b); or

(2) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subdivision (b).

(Amended by Stats. 1991, Ch. 111, Sec. 61. Effective July 15, 1991.)



10524

(a) After a default by the lessee under the lease contract of the type described in subdivision (a) of, or paragraph (1) of subdivision (c) of, Section 10523 or, if agreed, after other default by the lessee, the lessor may:

(1) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor’s or the supplier’s possession or control; and

(2) Dispose of goods (subdivision (a) of Section 10527) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(b) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

(Amended by Stats. 1991, Ch. 111, Sec. 62. Effective July 15, 1991.)



10525

(a) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(b) After a default by the lessee under the lease contract of the type described in subdivision (a) of, or paragraph (1) of subdivision (c) of, Section 10523 or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee’s premises (Section 10527).

(c) The lessor may proceed under subdivision (b) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

(Amended by Stats. 1991, Ch. 111, Sec. 63. Effective July 15, 1991.)



10526

(a) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(b) In pursuing its remedies under subdivision (a), the lessor may stop delivery until:

(1) Receipt of the goods by the lessee;

(2) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(3) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(c) (1) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(2) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(3) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

(Amended by Stats. 2006, Ch. 254, Sec. 70. Effective January 1, 2007.)



10527

(a) After a default by a lessee under the lease contract of the type described in subdivision (a) of, or paragraph (1) of subdivision (c) of, Section 10523 or after the lessor refuses to deliver or takes possession of goods (Section 10525 or 10526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(b) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 10504) or otherwise determined pursuant to agreement of the parties (Sections 1302 and 10503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (1) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (2) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (3) any incidental damages allowed under Section 10530, less expenses saved in consequence of the lessee’s default.

(c) If the lessor’s disposition is by lease agreement that for any reason does not qualify for treatment under subdivision (b), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 10528 governs.

(d) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this division.

(e) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee’s security interest (subdivision (e) of Section 10508).

(Amended by Stats. 2006, Ch. 254, Sec. 71. Effective January 1, 2007.)



10528

(a) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 10504) or otherwise determined pursuant to agreement of the parties (Sections 1302 and 10503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under subdivision (b) of Section 10527, or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in subdivision (a) of, or paragraph (1) of subdivision (c) of, Section 10523, or, if agreed, for other default of the lessee, (1) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (2) the present value as of the date determined under paragraph (1) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (3) any incidental damages allowed under Section 10530, less expenses saved in consequence of the lessee’s default.

(b) If the measure of damages provided in subdivision (a) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 10530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

(Amended by Stats. 2006, Ch. 254, Sec. 72. Effective January 1, 2007.)



10529

(a) After default by the lessee under the lease contract of the type described in subdivision (a) of, or paragraph (1) of subdivision (c) of, Section 10523 or, if agreed, after other default by the lessee, if the lessor complies with subdivision (b), the lessor may recover from the lessee as damages:

(1) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged after risk of loss passes to the lessee (Section 10219), (A) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (B) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (C) any incidental damages allowed under Section 10530, less expenses saved in consequence of the lessee’s default; and

(2) For goods identified to the lease contract where the lessor has never delivered the goods or has taken possession of them or the lessee has tendered them to the lessor, if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (A) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (B) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (C) any incidental damages allowed under Section 10530, less expenses saved in consequence of the lessee’s default.

(b) Except as provided in subdivision (c), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor’s control.

(c) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subdivision (a). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor’s recovery against the lessee for damages is governed by Section 10527 or 10528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 10527 or 10528.

(d) Payment of the judgment for damages obtained pursuant to subdivision (a) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(e) After default by the lessee under the lease contract of the type described in subdivision (a) of, or paragraph (1) of subdivision (c) of, Section 10523 or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under Section 10527 or 10528.

(Amended by Stats. 1991, Ch. 111, Sec. 67. Effective July 15, 1991.)



10530

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee’s default, in connection with return or disposition of the goods, or otherwise resulting from the default.

(Added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



10531

(a) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (1) the lessor has a right of action against the third party, and (2) the lessee also has a right of action against the third party if the lessee:

(A) Has a security interest in the goods;

(B) Has an insurable interest in the goods; or

(C) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(b) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(c) Either party with the consent of the other may sue for the benefit of whom it may concern.

(Amended by Stats. 1991, Ch. 111, Sec. 68. Effective July 15, 1991.)



10532

In addition to any other recovery permitted by this division or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor’s residual interest in the goods caused by the default of the lessee.

(Amended by Stats. 1991, Ch. 111, Sec. 69. Effective July 15, 1991.)









CHAPTER 6 - Transition Provisions

10600

This division shall apply to all lease contracts that are first made or that first become effective between the parties on or after January 1, 1990. This division shall not apply to any lease contract first made or that first became effective between the parties prior to January 1, 1990, or to any extension, amendment, modification, renewal, or supplement of or to the lease contract, unless the parties thereto specifically agree in writing that the lease contract, as extended, amended, modified, renewed, or supplemented, shall be governed by this division.

(Added by Stats. 1988, Ch. 1359, Sec. 5. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)









DIVISION 11 - FUNDS TRANSFERS

CHAPTER 1 - Subject Matter and Definitions

11101

This division may be cited as Uniform Commercial Code—Funds Transfers.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11102

Except as otherwise provided in Section 11108, this division applies to funds transfers defined in Section 11104.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11103

(a) In this division:

(1) “Payment order” means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if all of the following apply:

(i) The instruction does not state a condition to payment to the beneficiary other than time of payment.

(ii) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender.

(iii) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) “Beneficiary” means the person to be paid by the beneficiary’s bank.

(3) “Beneficiary’s bank” means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) “Receiving bank” means the bank to which the sender’s instruction is addressed.

(5) “Sender” means the person giving the instruction to the receiving bank.

(b) If an instruction complying with paragraph (1) of subdivision (a) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11104

In this division:

(a) “Funds transfer” means the series of transactions, beginning with the originator’s payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator’s bank or an intermediary bank intended to carry out the originator’s payment order. A funds transfer is completed by acceptance by the beneficiary’s bank of a payment order for the benefit of the beneficiary of the originator’s payment order.

(b) “Intermediary bank” means a receiving bank other than the originator’s bank or the beneficiary’s bank.

(c) “Originator” means the sender of the first payment order in a funds transfer.

(d) “Originator’s bank” means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11105

(a) In this division:

(1) “Authorized account” means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) “Bank” means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this division.

(3) “Customer” means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) “Funds-transfer business day” of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) “Funds-transfer system” means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6)  [Reserved]

(7) “Prove” with respect to a fact means to meet the burden of establishing the fact under subdivision (8) of Section 1201.

(b) Other definitions applying to this division and the sections in which they appear are:

Acceptance: Section 11209.

Beneficiary: Section 11103.

Beneficiary’s bank: Section 11103.

Executed: Section 11301.

Execution date: Section 11301.

Funds transfer: Section 11104.

Funds-transfer system rule: Section 11501.

Intermediary bank: Section 11104.

Originator: Section 11104.

Originator’s bank: Section 11104.

Payment by beneficiary’s bank to beneficiary: Section 11405.

Payment by originator to beneficiary: Section 11406.

Payment by sender to receiving bank: Section 11403.

Payment date: Section 11401.

Payment order: Section 11103.

Receiving bank: Section 11103.

Security procedure: Section 11201.

Sender: Section 11103.

(c) The following definitions in Division 4 (commencing with Section 4101) apply to this division:

Clearinghouse: Section 4104.

Item: Section 4104.

Suspends payments: Section 4104.

(d) In addition, Division 1 (commencing with Section 1101) contains general definitions and principles of construction and interpretation applicable throughout this division.

(Amended by Stats. 2006, Ch. 254, Sec. 73. Effective January 1, 2007.)



11106

(a) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 1202. A receiving bank may fix a cutoff time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cutoff times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cutoff time may apply to senders generally or different cutoff times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cutoff time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this division refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this division.

(Amended by Stats. 2006, Ch. 254, Sec. 74. Effective January 1, 2007.)



11107

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this division to the extent of the inconsistency.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11108

(a) Except as provided in subdivision (b), this division does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. Sec. 1693 et seq.) as amended from time to time.

(b) This division shall apply to a funds transfer that is a remittance transfer as defined in Section 1693o-1 of Title 15 of the United States Code, as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in Section 1693a of Title 15 of the United States Code, as amended from time to time.

(c) In a funds transfer pursuant to this division, if there is an inconsistency between the applicable provision of this division and the federal act, the applicable provisions of the federal act shall control to the extent of the inconsistency.

(Amended by Stats. 2012, Ch. 392, Sec. 1. Effective January 1, 2013.)






CHAPTER 2 - Issue and Acceptance of Payment Order

11201

“Security procedure” means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or canceling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11202

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term “sender” in this division includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subdivision (a), or it is effective as the order of the customer under subdivision (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in paragraph (1) of subdivision (a) of Section 11203, rights and obligations arising under this section or Section 11203 may not be varied by agreement.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11203

(a) If an accepted payment order is not, under subdivision (a) of Section 11202, an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to subdivision (b) of Section 11202, the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11204

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Section 11202, or (ii) not enforceable, in whole or in part, against the customer under Section 11203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer’s account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subdivision (a) may be fixed by agreement as stated in subdivision (b) of Section 1302, but the obligation of a receiving bank to refund payment as stated in subdivision (a) may not otherwise be varied by agreement.

(Amended by Stats. 2006, Ch. 254, Sec. 75. Effective January 1, 2007.)



11205

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 11206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of this subdivision, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of this subdivision, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subdivision (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender’s account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank’s notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender’s order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11206

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11207

(a) Subject to subdivision (b), if, in a payment order received by the beneficiary’s bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary’s bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subdivision (c), if the beneficiary’s bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary’s bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary’s bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary’s bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subdivision (b) is accepted, (ii) the originator’s payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary’s bank pays the person identified by number as permitted by paragraph (1) of subdivision (b), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator’s bank proves that the originator, before acceptance of the originator’s order, had notice that payment of a payment order issued by the originator might be made by the beneficiary’s bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator’s bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by paragraph (1) of subdivision (b), if the beneficiary’s bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subdivision (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator’s bank has the right to recover.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11208

(a) This subdivision applies to a payment order identifying an intermediary bank or the beneficiary’s bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary’s bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subdivision applies to a payment order identifying an intermediary bank or the beneficiary’s bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary’s bank if the receiving bank, when it executes the sender’s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary’s bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (1) of subdivision (b), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary’s bank if the receiving bank, at the time it executes the sender’s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender’s payment order is a breach of the obligation stated in paragraph (1) of subdivision (a) of Section 11302.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11209

(a) Subject to subdivision (d), a receiving bank other than the beneficiary’s bank accepts a payment order when it executes the order.

(b) Subject to subdivisions (c) and (d), a beneficiary’s bank accepts a payment order at the earliest of the following times:

(1) When the bank (i) pays the beneficiary as stated in subdivision (a) or (b) of Section 11405, or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order.

(2) When the bank receives payment of the entire amount of the sender’s order pursuant to paragraph (1) or (2) of subdivision (a) of Section 11403.

(3) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender’s order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under paragraph (2) or (3) of subdivision (b) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary’s account.

(d) A payment order issued to the originator’s bank cannot be accepted until the payment date if the bank is the beneficiary’s bank, or the execution date if the bank is not the beneficiary’s bank. If the originator’s bank executes the originator’s payment order before the execution date or pays the beneficiary of the originator’s payment order before the payment date and the payment order is subsequently canceled pursuant to subdivision (b) of Section 11211, the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11210

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subdivision applies if a receiving bank other than the beneficiary’s bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to subdivision (d) of Section 11211 or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11211

(a) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subdivision (a), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary’s bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary’s bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary’s bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank’s agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney’s fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with paragraph (2) of subdivision (c).

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11212

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this division, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this division or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 11209, and liability is limited to that provided in this division. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this division or by express agreement.

(Added by Stats. 1990, Ch. 125, Sec. 2.)






CHAPTER 3 - Execution of Sender’s Payment Order by Receiving Bank

11301

(a) A payment order is “executed” by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary’s bank can be accepted but cannot be executed.

(b) “Execution date” of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender’s order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender’s instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11302

(a) Except as provided in subdivisions (b) to (d), inclusive, if the receiving bank accepts a payment order pursuant to subdivision (a) of Section 11209, the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender’s order and to follow the sender’s instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator’s bank issues a payment order to an intermediary bank, the originator’s bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender’s instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender’s instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary’s bank or to an intermediary bank through which a payment order conforming to the sender’s order can expeditiously be issued to the beneficiary’s bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless paragraph (2) of subdivision (a) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first-class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender’s order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender’s order by issuing a payment order in an amount equal to the amount of the sender’s order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11303

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender’s order, or (ii) issues a payment order in execution of the sender’s order and then issues a duplicate order, is entitled to payment of the amount of the sender’s order under subdivision (c) of Section 11402 if that subdivision is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender’s order is entitled to payment of the amount of the sender’s order under subdivision (c) of Section 11402 if (i) that subdivision is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender’s order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subdivision does not apply if the receiving bank executes the sender’s payment order by issuing a payment order in an amount less than the amount of the sender’s order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender’s order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11304

If the sender of a payment order that is erroneously executed as stated in Section 11303 receives notification from the receiving bank that the order was executed or that the sender’s account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under subdivision (d) of Section 11402 for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11305

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 11302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subdivision (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Section 11302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subdivision (a), resulting from the improper execution. Except as provided in subdivision (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subdivisions (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney’s fees are recoverable if demand for compensation under subdivision (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subdivision (d) and the agreement does not provide for damages, reasonable attorney’s fees are recoverable if demand for compensation under subdivision (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subdivisions (a) and (b) may not be varied by agreement.

(Added by Stats. 1990, Ch. 125, Sec. 2.)






CHAPTER 4 - Payment

11401

“Payment date” of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary’s bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary’s bank and, unless otherwise determined, is the day the order is received by the beneficiary’s bank.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11402

(a) This section is subject to Sections 11205 and 11207.

(b) With respect to a payment order issued to the beneficiary’s bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subdivision is subject to subdivision (e) and to Section 11303. With respect to a payment order issued to a receiving bank other than the beneficiary’s bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender’s order. Payment by the sender is not due until the execution date of the sender’s order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary’s bank of a payment order instructing payment to the beneficiary of that sender’s payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in Sections 11204 and 11304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subdivision (c) and an intermediary bank is obliged to refund payment as stated in subdivision (d) but is unable to do so because it is not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in paragraph (1) of subdivision (a) of Section 11302, to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subdivision (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subdivision (c) or to receive refund under subdivision (d) may not be varied by agreement.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11403

(a) Payment of the sender’s obligation under Section 11402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender’s obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subdivision has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Section 11402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subdivision (a), the time when payment of the sender’s obligation under subdivision (b) or (c) of Section 11402 occurs is governed by applicable principles of law that determine when an obligation is satisfied.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11404

(a) Subject to subdivision (e) of Section 11211, and subdivisions (d) and (e) of Section 11405, if a beneficiary’s bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary’s bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first-class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney’s fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subdivision (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subdivision (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11405

(a) If the beneficiary’s bank credits an account of the beneficiary of a payment order, payment of the bank’s obligation under subdivision (a) of Section 11404 occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary’s bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank’s obligation under subdivision (a) of Section 11404 occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subdivisions (d) and (e), if the beneficiary’s bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary’s bank of the payment order it accepted. A beneficiary’s bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary’s bank and the originator’s bank agreed to be bound by the rule, and (iii) the beneficiary’s bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary’s bank, acceptance of the payment order by the beneficiary’s bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 11406.

(e) This subdivision applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary’s bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary’s bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary’s bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 11406, and (iv) subject to subdivision (e) of Section 11402, each sender in the funds transfer is excused from its obligation to pay its payment order under subdivision (c) of Section 11402 because the funds transfer has not been completed.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11406

(a) Subject to subdivision (e) of Section 11211 and subdivisions (d) and (e) of Section 11405, the originator of a funds transfer pays the beneficiary of the originator’s payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary’s bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary’s bank, but not more than the amount of the originator’s order.

(b) If payment under subdivision (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subdivision (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary’s bank, notified the originator of the beneficiary’s refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary’s bank under subdivision (a) of Section 11404.

(c) For the purpose of determining whether discharge of an obligation occurs under subdivision (b), if the beneficiary’s bank accepts a payment order in an amount equal to the amount of the originator’s payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator’s order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

(Added by Stats. 1990, Ch. 125, Sec. 2.)






CHAPTER 5 - Miscellaneous Provisions

11501

(a) Except as otherwise provided in this division, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) “Funds-transfer system rule” means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary’s bank. Except as otherwise provided in this division, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this division and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in subdivision (c) of Section 11404, subdivision (d) of Section 11405, and subdivision (c) of Section 11507.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11502

(a) As used in this section, “creditor process” means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subdivision applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary’s bank has received a payment order for payment to the beneficiary’s account in the bank, the following rules apply:

(1) The bank may credit the beneficiary’s account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary’s account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary’s account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary’s bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11503

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator’s bank from executing the payment order of the originator, or (iii) the beneficiary’s bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11504

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender’s account, the bank may charge the sender’s account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11505

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer’s objection to the payment within one year after the notification was received by the customer.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11506

(a) If, under this division, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subdivision (a), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

(Added by Stats. 1990, Ch. 125, Sec. 2.)



11507

(a) The following rules apply unless the affected parties otherwise agree or subdivision (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary’s bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary’s bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary’s bank is located.

(b) If the parties described in each paragraph of subdivision (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subdivision may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subdivision (b) and a choice-of-law rule under subdivision (c), the agreement under subdivision (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

(Added by Stats. 1990, Ch. 125, Sec. 2.)









DIVISION 13 - EFFECTIVE DATE AND REPEALER

13101

This code shall become effective on January 1, 1965. It applies to transactions entered into and events occurring after that date.

(Added by Stats. 1988, Ch. 1359, Sec. 8. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



13102

Transactions validly entered into before January 1, 1965, and the rights, duties, and interests flowing from them remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this act as though such repeal or amendment had not occurred; provided, however, that the perfection of a security interest (other than a security interest (i) in a motor vehicle or vessel required to be registered under the Vehicle Code unless such vehicle or vessel is inventory or (ii) in personal property, including fixtures, which constitutes a portion of the properties included in an agreement which is a mortgage or deed of trust of both real and personal property made to secure the payment of bonds or other evidences of indebtedness authorized or permitted to be issued by the Commissioner of Corporations, or made by a public utility as defined in the Public Utilities Code), as defined in this code (Section 1201), and however denominated in any law repealed by this act,

(a) Which was perfected on or before January 1, 1965, by a filing or recording under a law repealed by this act and requiring a further filing or recording to continue its perfection, continues until and will lapse on the date provided by the law so repealed for such further filing or recording.

(b) Which was perfected on or before January 1, 1965, by a filing or recording under a law repealed by this act and requiring no further filing or recording to continue its perfection, continues until and will lapse 12 months after January 1, 1965.

(c) Which was perfected on or before January 1, 1965, without any filing or recording, but with respect to which a financing statement is required to be filed in order for it to be perfected under this code, continues until and will lapse 12 months after January 1, 1965;

unless, in each case, a continuation statement is filed by the secured party within 12 months before the perfection of the security interest would otherwise lapse. Any such continuation statement must be signed by the secured party, identify the original security agreement, however denominated, state the office where and the date when last filed or refiled, or recorded or rerecorded, and the filing number or recordation data and further state that the original security agreement is still effective. Subdivision (1) of Section 9501 determines the proper place to file such a continuation statement. Except as herein specified the provisions of Sections 9515 and 9522 apply to such a continuation statement.

(Amended by Stats. 1999, Ch. 991, Sec. 40. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



13103

Except as provided in the following section, all acts and parts of acts inconsistent with this act are hereby repealed.

(Added by Stats. 1988, Ch. 1359, Sec. 8. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



13105

(1) A financing statement or a continuation thereof, properly filed and effective pursuant to Section 9401 as it existed prior to January 1, 1971, remains valid and effective after January 1, 1971, until expiration of the usual five-year period from date of filing. Any termination, release, assignment, or amendment of the financing statement prior to expiration of the five-year period of effectiveness shall be filed, as previously required, with the county recorder who has filed the financing statement.

(2) After January 1, 1971, any continuation of a financing statement which had been properly filed with a county recorder prior to January 1, 1971, and which now would be required to be filed with the Secretary of State, shall be filed with the Secretary of State in accordance with Sections 9515 and 9516. The continuation statement shall be accompanied by a certified copy of the entire record of the county recorder related to the financing statement. After filing of the continuation statement with the Secretary of State, any termination, release, assignment, amendment, or continuation of the financing statement shall also be filed with the Secretary of State and any documents affecting the financing statement that are not filed with the Secretary of State shall not be effective.

(Amended by Stats. 1999, Ch. 991, Sec. 41. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






DIVISION 14 - EFFECTIVE DATE AND TRANSITION PROVISIONS

14101

The amendments to this code, as adopted by the Legislature at the 1973–74 Regular Session, shall become effective at 12:01 a.m. on January 1, 1976.

(Added by Stats. 1988, Ch. 1359, Sec. 9. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



14102

The provisions of Division 13 shall continue to apply to this code, as amended by the Legislature at the 1973–74 Regular Session, and for this purpose this code as it existed prior to January 1, 1976, and this code, as amended by the Legislature at the 1973–74 Regular Session, shall be considered one continuous statute.

(Added by Stats. 1988, Ch. 1359, Sec. 9. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



14103

Transactions validly entered into after January 1, 1965, and before January 1, 1976, and which were subject to the provisions of this code and which would be subject to this code as amended by the Legislature at the 1973–74 Regular Session if they had been entered into after January 1, 1976, and the rights, duties, and interests flowing from the transactions remain valid after January 1, 1976, and may be terminated, completed, consummated, or enforced as required or permitted by this code as amended by the Legislature at the 1972 Regular Session. Security interests arising out of these transactions which are perfected on January 1, 1976, shall remain perfected until they lapse as provided in this code as amended by the Legislature at the 1973–74 Regular Session, and may be continued as permitted by this code as amended by the Legislature at the 1973–74 Regular Session, except as stated in Section 14105.

(Added by Stats. 1988, Ch. 1359, Sec. 9. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



14104

A security interest for the perfection of which filing or the taking of possession was required under this code and which attached prior to January 1, 1976, but was not perfected shall be deemed perfected on January 1, 1975, if this code as amended by the Legislature at the 1973–74 Regular Session permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.

(Added by Stats. 1988, Ch. 1359, Sec. 9. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



14105

(1) A financing statement or continuation statement filed prior to January 1, 1976, which shall not have lapsed prior to January 1, 1976, shall remain effective for the period provided in this code as it existed prior to January 1, 1976, but not less than five years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to January 1, 1976, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under this code as amended by the Legislature at the 1973–74 Regular Session.

(3) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1976, may be continued by a continuation statement as permitted by this code as amended by the Legislature at the 1973–74 Regular Session, except that if this code, as amended by the Legislature at the 1973–74 Regular Session, requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 14106 shall be filed in that office.

(Added by Stats. 1988, Ch. 1359, Sec. 9. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



14106

(1) If a security interest is perfected or has priority on January 1, 1976, as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under this code, as amended by the Legislature at the 1973–74 Regular Session, the perfection and priority rights of the security interest continue until January 1, 1979. The perfection will then lapse unless a financing statement is filed as provided in subdivision (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected on January 1, 1976, under a law other than this code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse January 1, 1979, unless a financing statement is filed as provided in subdivision (4) or unless the security interest is perfected otherwise than by filing, or unless under Section 9311 the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this code as amended by the Legislature at the 1973–74 Regular Session which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for a further filing, refiling, or recording unless a financing statement is filed as provided in subdivision (4) or unless the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within six months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement, or notice (however denominated in any statute or other law repealed or modified by this code as amended by the Legislature at the 1973–74 Regular Session), state the office where and the date when the last filing, refiling, or recording, if any, was made with respect thereto, and the filing number, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement, or notice, however denominated, in another filing office under this code or under any statute or other law repealed or modified by this code as amended by the Legislature at the 1973–74 Regular Session is still effective. Section 9501 and Sections 9301, 9303, 9304, 9305, 9306, 9307, 9316, and 9337 determine the proper place to file such a financing statement. Except as specified in this subdivision, the provisions of Sections 9515 and 9522 for continuation statements apply to such a financing statement.

(Amended by Stats. 1999, Ch. 991, Sec. 42. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



14107

Except as otherwise provided in this division, this code as it existed prior to January 1, 1976, shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1976. In other cases questions of priority shall be determined by this code as amended by the Legislature at the 1973–74 Regular Session.

(Added by Stats. 1988, Ch. 1359, Sec. 9. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



14108

Unless a change in law has clearly been made, the provisions of this code as amended by the Legislature at the 1973–74 Regular Session shall be deemed declaratory of the meaning of this code as it existed prior to January 1, 1976. The amendments to subdivision (38) of Section 1201 and to subdivision (j) of Section 9104 of this code as amended by the Legislature at the 1973–74 Regular Session shall be deemed declaratory of the meaning of this code as it existed prior to January 1, 1976.

(Added by Stats. 1988, Ch. 1359, Sec. 9. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



14109

(1) The amendments to this code relating to fixtures adopted by the Legislature at the 1979–1980 Regular Session shall apply to security interests which attach on or after January 1, 1981, in goods which become fixtures on or after January 1, 1981.

(2) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the amendments to this code relating to fixtures adopted by the Legislature at the 1979–1980 Regular Session had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under subdivision (6) of Section 9402 as of January 1, 1981.

(Added by Stats. 1988, Ch. 1359, Sec. 9. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)






DIVISION 15 - EFFECTIVE DATE AND TRANSITION PROVISIONS

15101

The repeal and addition of Division 8 (commencing with Section 8101) made at the 1984 portion of the 1983–84 Regular Session shall become effective on January 1, 1985.

(Added by Stats. 1988, Ch. 1359, Sec. 10. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



15102

The provisions of Division 13 (commencing with Section 13101) and Division 14 (commencing with Section 14101) shall continue to apply to this code, as revised by the Legislature at the 1983–84 Regular Session, and for this purpose, this code as it existed prior to January 1, 1985, and this code, as revised by the Legislature at the 1984 portion of the 1983–84 Regular Session, shall be considered one continuous statute.

(Added by Stats. 1988, Ch. 1359, Sec. 10. Operative January 1, 1990, by Sec. 11 of Ch. 1359.)



15103

The owner of an interest (other than a security interest) in an uncertificated security (paragraph (b) of subdivision (1) of Section 8102) whose interest was acquired prior to January 1, 1985, or was acquired after January 1, 1985, in an uncertificated security issued in respect of a security in which the owner had such an interest, shall not be required to take any action under Section 8313 or otherwise to preserve or protect that ownership interest, which shall remain effective and enforceable to the same extent it was prior to January 1, 1985, in the absence of that action. However, if a security interest first attaches to the security or any other interest in the security first becomes effective after that date, the provisions of Division 8 (commencing with Section 8101) as revised shall govern the rights and obligations of all persons with respect to those interests. Except as otherwise provided in this division, the rights and obligations of all persons with respect to uncertificated securities issued prior to January 1, 1985, shall be governed by Division 8 (commencing with Section 8101) as revised by Chapter 927 of the Statutes of 1984. All references in this section to Division 8 (commencing with Section 8101) or a section thereof are references to Division 8 (commencing with Section 8101) as revised by Chapter 927 of the Statutes of 1984.

(Amended by Stats. 1996, Ch. 497, Sec. 23. Effective January 1, 1997.)



15104

A secured party who has a security interest in an uncertificated security (paragraph (b) of subdivision (1) of Section 8102), which security interest attached to that uncertificated security (a) prior to January 1, 1985, or (b) after that date in an uncertificated security issued in respect of a security in which the secured party had the pre-January 1, 1985, security interest, shall not be required to take any action under Division 8 (commencing with Section 8101) to protect, preserve, or perfect that security interest, which shall remain attached and perfected to the same extent it was prior to that date in the absence of any such action. The priority and perfection of those security interests shall continue to be governed by Division 9 (commencing with Section 9101) as it existed prior to that date. However, on or before the last date on which any action is required under Division 9 (commencing with Section 9101) (as it existed prior to that date) to continue the perfection of the security interest, in order to continue the perfection of the security interest the secured party, rather than complying with Division 9 (commencing with Section 9101), shall furnish to a party described in subparagraph (i), (iii), or (iv) of paragraph (h) of subdivision (1) of Section 8313, or if none of those is applicable, then to the issuer of the uncertificated security, either (x) a copy of either the financing statement previously filed to perfect the security interest or the security agreement that created the security interest, in either case bearing a copy or an original of the debtor’s signature, or (y) a written notification from the registered owner under paragraph (b) of subdivision (7) of Section 8403. Any such notice to an issuer shall be deemed a written notification under paragraph (b) of subdivision (7) of Section 8403, subject to the limitation that there can be no more than one registered pledge of an uncertificated security at any time (Section 8108). Except as otherwise provided in this division, the provisions of Division 8 (commencing with Section 8101) as revised shall govern the rights and obligations of all persons with respect to a security interest in an uncertificated security that first attaches after January 1, 1985. All references in this section to Division 8 (commencing with Section 8101) or a section thereof are references to Division 8 (commencing with Section 8101) as revised by Chapter 927 of the Statutes of 1984.

(Amended by Stats. 1996, Ch. 497, Sec. 24. Effective January 1, 1997.)






DIVISION 16 - EFFECTIVE DATE AND TRANSITION PROVISIONS

16101

The repeal and addition of Division 3 (commencing with Section 3101) and the repeal and addition, the amendment, and the addition of provisions of Division 4 (commencing with Section 4101), and the amendment of related sections, adopted by the Legislature in Chapter 914 of the Statutes of 1992, shall become effective on January 1, 1993. The Legislature intends that this action be construed as an amendment of Division 3 (commencing with Section 3101) and Division 4 (commencing with Section 4101), notwithstanding that the action took the form of a repeal and addition of Division 3 (commencing with Section 3101), and a repeal and addition to, and amendment of, or an addition to the provisions of Division 4 (commencing with Section 4101).

(Amended by Stats. 2006, Ch. 538, Sec. 77. Effective January 1, 2007.)



16102

The provisions of Division 13 (commencing with Section 13101), Division 14 (commencing with Section 14101), and Division 15 (commencing with Section 15101) shall continue to apply to this code, as this code existed on January 1, 1993, and for this purpose, this code, as it existed prior to January 1, 1993, and this code, as it existed on January 1, 1993, shall be considered one continuous statute.

(Added by Stats. 1994, Ch. 668, Sec. 15. Effective January 1, 1995.)



16103

Nothing in this division shall have the effect of (a) reviving a cause of action barred by limitation before January 1, 1993, or (b) applying Section 3118 or 4111 on limitation of actions to an action commenced before January 1, 1993.

(Added by Stats. 1994, Ch. 668, Sec. 15. Effective January 1, 1995.)



16104

Unless a change in law, as contrasted with a clarification, has clearly been made, this code, as it existed on January 1, 1993, shall be deemed declaratory of the meaning of this code as it existed prior to January 1, 1993.

(Added by Stats. 1994, Ch. 668, Sec. 15. Effective January 1, 1995.)









Corporations Code - CORP

GENERAL PROVISIONS

This act shall be known as the Corporations Code.

(Enacted by Stats. 1947, Ch. 1038.)

2.

The provisions of this code, insofar as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations, and not as new enactments.

(Enacted by Stats. 1947, Ch. 1038.)

3.

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold them according to their former tenure.

(Enacted by Stats. 1947, Ch. 1038.)

4.

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1947, Ch. 1038.)

5.

Unless the provision or the context otherwise requires, these general provisions, rules of construction, and definitions govern the construction of this code.

(Enacted by Stats. 1947, Ch. 1038.)

6.

Title, division, part, chapter, article, and section headings contained herein do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1947, Ch. 1038.)

7.

Whenever, by the provisions of this code, a power is granted to, or a duty imposed upon, a public officer, the power may be exercised or the duty performed by a deputy of the officer or by a person authorized, pursuant to law, by the officer, unless this code expressly provides otherwise.

(Enacted by Stats. 1947, Ch. 1038.)

8.

Writing includes any form of recorded message capable of comprehension by ordinary visual means; and when used to describe communications between a corporation, partnership, or limited liability company and its shareholders, members, partners, directors, or managers, writing shall include electronic transmissions by and to a corporation (Sections 20 and 21), electronic transmissions by and to a partnership (subdivisions (4) and (5) of Section 16101), and electronic transmissions by and to a limited liability company (paragraphs (1) and (2) of subdivision (o) of Section 17001). Whenever any notice, report, statement, or record is required or authorized by this code, it shall be made in writing in the English language.

Wherever any notice or other communication is required by this code to be mailed by registered mail by or to any person or corporation, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of law.

(Amended by Stats. 2004, Ch. 254, Sec. 2. Effective January 1, 2005.)

9.

Whenever reference is made to any portion of this code or of any other law of this State, the reference applies to all amendments and additions now or hereafter made.

(Enacted by Stats. 1947, Ch. 1038.)

10.

“Section” means a section of this code unless some other statute is specifically mentioned. “Subdivision” means a subdivision of the section in which the term appears unless some other section is expressly mentioned.

(Enacted by Stats. 1947, Ch. 1038.)

11.

The present tense includes the past and future tenses, and the future tense includes the present.

(Enacted by Stats. 1947, Ch. 1038.)

12.

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1947, Ch. 1038.)

13.

The singular number includes the plural, and the plural number includes the singular.

(Enacted by Stats. 1947, Ch. 1038.)

14.

“County” includes “city and county.”

(Enacted by Stats. 1947, Ch. 1038.)

15.

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1947, Ch. 1038.)

16.

“Oath” includes affirmation.

(Enacted by Stats. 1947, Ch. 1038.)

17.

“Signature” includes mark when the signer cannot write, such signer’s name being written near the mark by a witness who writes his own name near the signer’s name; but a signature by mark can be acknowledged or can serve as a signature to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1947, Ch. 1038.)

17.1.

(a) In addition to the definition set forth in Section 17, the term “signature” includes a signature in a facsimile document filed pursuant to this code or pursuant to regulations adopted under this code, and presented to the Secretary of State.

(b) The terms “signed” and “executed,” when used with respect to the documents filed pursuant to this code or pursuant to regulations adopted under this code, and presented to the Secretary of State, include a document bearing a signature under subdivision (a).

(c) The Secretary of State shall accept facsimile signatures on documents that are delivered by mail or by hand.

(d) A person on whose behalf a document bearing a facsimile signature is submitted for filing to the Secretary of State shall maintain the originally signed document for at least five years from the date of filing.

(e) The Secretary of State may adopt procedures permitting the direct electronic or facsimile presentation of the documents specified in subdivisions (a) and (b). However, the Secretary of State is not required to accept those direct electronic or facsimile filings until procedures are adopted.

(Added by Stats. 2003, Ch. 273, Sec. 1. Effective January 1, 2004.)

18.

“Person” includes a corporation as well as a natural person.

(Enacted by Stats. 1947, Ch. 1038.)

19.

If any provision of this code, or the application thereof to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1947, Ch. 1038.)

20.

“Electronic transmission by the corporation” means a communication (a) delivered by (1) facsimile telecommunication or electronic mail when directed to the facsimile number or electronic mail address, respectively, for that recipient on record with the corporation, (2) posting on an electronic message board or network which the corporation has designated for those communications, together with a separate notice to the recipient of the posting, which transmission shall be validly delivered upon the later of the posting or delivery of the separate notice thereof, or (3) other means of electronic communication, (b) to a recipient who has provided an unrevoked consent to the use of those means of transmission for communications under or pursuant to this code, and (c) that creates a record that is capable of retention, retrieval, and review, and that may thereafter be rendered into clearly legible tangible form. However, an electronic transmission under this code by a corporation to an individual shareholder or member of the corporation who is a natural person, and if an officer or director of the corporation, only if communicated to the recipient in that person’s capacity as a shareholder or member, is not authorized unless, in addition to satisfying the requirements of this section, the consent to the transmission has been preceded by or includes a clear written statement to the recipient as to (a) any right of the recipient to have the record provided or made available on paper or in nonelectronic form, (b) whether the consent applies only to that transmission, to specified categories of communications, or to all communications from the corporation, and (c) the procedures the recipient must use to withdraw consent.

(Amended by Stats. 2009, Ch. 96, Sec. 1. Effective January 1, 2010.)

21.

“Electronic transmission to the corporation” means a communication (a) delivered by (1) facsimile telecommunication or electronic mail when directed to the facsimile number or electronic mail address, respectively, which the corporation has provided from time to time to shareholders or members and directors for sending communications to the corporation, (2) posting on an electronic message board or network which the corporation has designated for those communications, and which transmission shall be validly delivered upon the posting, or (3) other means of electronic communication, (b) as to which the corporation has placed in effect reasonable measures to verify that the sender is the shareholder or member (in person or by proxy) or director purporting to send the transmission, and (c) that creates a record that is capable of retention, retrieval, and review, and that may thereafter be rendered into clearly legible tangible form.

(Added by Stats. 2004, Ch. 254, Sec. 4. Effective January 1, 2005.)



TITLE 1 - CORPORATIONS

DIVISION 1 - GENERAL CORPORATION LAW

CHAPTER 1 - General Provisions and Definitions

100

(a) This division shall be known and may be cited as the General Corporation Law.

(b) This title of the Corporations Code, or any division, part, chapter, article or section thereof, may at any time be amended or repealed.

(Repealed and added by Stats. 1975, Ch. 682.)



101

Unless the provision or the context otherwise requires, the general provisions and definitions set forth in this chapter govern the construction of this division.

(Repealed and added by Stats. 1975, Ch. 682.)



102

(a) Subject to Chapter 23 (commencing with Section 2300) (transition provisions), this division applies to corporations organized under this division and to domestic corporations that are not subject to Division 1.5 (commencing with Section 2500), and to domestic corporations that are not subject to Division 2 (commencing with Section 5000) or Part 1 (commencing with Section 12000), 2 (commencing with Section 12200), 3 (commencing with Section 13200), or 5 (commencing with Section 14000) of Division 3 on December 31, 1976, and that are not organized or existing under any statute of this state other than this code; this division applies to any other corporation only to the extent expressly included in a particular provision of this division.

(b) The existence of corporations formed or existing on the date of enactment or reenactment of this division shall not be affected by the enactment or reenactment of this division nor by any change in the requirements for the formation of corporations nor by the amendment or repeal of the laws under which they were formed or created.

(c) Neither the repeals effected by the enactment or reenactment of this division nor the enactment of this title nor the amendment thereof shall impair or take away any existing liability or cause of action against any corporation, its shareholders, directors, or officers incurred prior to the time of the enactment, reenactment, or amendment.

(Amended by Stats. 2011, Ch. 740, Sec. 1. Effective January 1, 2012.)



103

Every corporation organized under the laws of this state, any other state of the United States or the District of Columbia or under an act of the Congress of the United States, all of the capital stock of which is beneficially owned by the United States, an agency or instrumentality of the United States or any corporation the whole of the capital stock of which is owned by the United States or by an agency or instrumentality of the United States, is conclusively presumed to be an agency and instrumentality of the United States and is entitled to all privileges and immunities to which the holders of all of its stock are entitled as agencies of the United States.

(Repealed and added by Stats. 1975, Ch. 682.)



104

Unless otherwise expressly provided, whenever reference is made in this division to any other state or federal statute, such reference is to that statute as it may be amended from time to time, whether before or after the enactment of this division.

(Repealed and added by Stats. 1975, Ch. 682.)



105

A corporation or association may be sued as provided in the Code of Civil Procedure.

(Repealed and added by Stats. 1975, Ch. 682.)



106

Any corporation heretofore or hereafter formed under this division shall, as a condition of its existence as a corporation, be subject to the provisions of the Code of Civil Procedure authorizing the attachment of corporate property.

(Repealed and added by Stats. 1975, Ch. 682.)



107

No corporation, social purpose corporation, association, or individual shall issue or put in circulation, as money, anything but the lawful money of the United States.

(Amended by Stats. 2014, Ch. 694, Sec. 1. Effective January 1, 2015.)



108

The fees of the Secretary of State for filing instruments by or on behalf of corporations are prescribed in Article 3 (commencing with Section 12180) of Chapter 3 of Part 2 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 1975, Ch. 682.)



109

(a) Any agreement, certificate or other instrument relating to a domestic or foreign corporation filed pursuant to this division may be corrected with respect to any misstatement of fact contained therein, any defect in the execution thereof or any other error or defect contained therein, by filing a certificate of correction entitled “Certificate of Correction of ____ (insert here the title of the agreement, certificate or other instrument to be corrected and name(s) of corporation or corporations)”; provided, however, that no such certificate of correction shall alter the wording of any resolution or written consent which was in fact adopted by the board or the shareholders or effect a corrected amendment of articles which amendment as so corrected would not in all respects have complied with the requirements of this division at the time of filing of the agreement, certificate, or other instrument being corrected.

(b) If the certificate of correction corrects original articles, the certificate of correction shall be either an officers’ certificate or a certificate signed and verified by the incorporators, or a majority of them. If the certificate of correction corrects an agreement of merger or an officers’ certificate accompanying an agreement of merger, the certificate of correction shall be an officers’ certificate of the surviving corporation only. In all other instances, the certificate of correction shall be either an officer’s certificate or a certificate signed and verified as provided in this division with respect to the agreement, certificate or other instrument being corrected.

(c) A certificate of correction shall set forth the following:

(1) The name or names of the corporation or corporations.

(2) The date the agreement, certificate or other instrument being corrected was filed.

(3) The provision in the agreement, certificate or other instrument as corrected and, if the execution was defective, wherein it was defective.

(4) If applicable, that the certificate does not alter the wording of any resolution or written consent which was in fact adopted by the board or the shareholders.

(d) A provision of the articles, amended articles, restated articles, or certificate of determination being corrected by a certificate of correction shall be identified in the certificate of correction in accordance with subdivision (a) of Section 907.

(e) The filing of the certificate of correction shall not alter the effective time of the agreement, certificate or instrument being corrected, which shall remain as its original effective time, and such filing shall not affect any right or liability accrued or incurred before such filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by such filing if the person having that right has not detrimentally relied on the original instrument.

(Amended by Stats. 1988, Ch. 919, Sec. 1.)



109.5

(a) Provisions of the articles described in paragraph (3) of subdivision (g) of Section 202 and subdivisions (a) and (b) of Section 204 may be made dependent upon facts ascertainable outside the articles, if the manner in which those facts shall operate upon those provisions is clearly and expressly set forth in the articles. Similarly, any of the terms of an agreement of merger pursuant to Section 1101 may be made dependent upon facts ascertainable outside that agreement, if the manner in which those facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger.

(b) Notwithstanding subdivision (a), when any provisions or terms of articles or an agreement of merger are made dependent upon facts ascertainable outside the filed instrument through a reference to an agreement or similar document, the corporation filing that instrument shall (1) maintain at its principal executive office a copy of any such agreement or document and all amendments and (2) provide to its shareholders, in the case of articles, or to shareholders of any constituent corporation, in the case of an agreement of merger, a copy of them upon written request and without charge.

(c) If the reference to an agreement or contract is a reference to an agreement or contract to which the corporation is a party (a “referenced agreement” in this section), any amendment or revision of the referenced agreement requires shareholder approval, in addition to approvals otherwise required, in the following instances and no other:

(1) If the amendment or revision of the referenced agreement would result in a material change in the rights, preferences, privileges, or restrictions of a class or series of shares, the amendment or revision of the referenced agreement is required to be approved by the outstanding shares (Section 152) of that class or series.

(2) If the amendment or revision of the referenced agreement would result in a material change in the rights or liabilities of any class or series of shares with respect to the subject matter of paragraph (1), (2), (3), (5), or (9) of subdivision (a) of Section 204, the amendment or revision of the referenced agreement is required to be approved by the outstanding shares (Section 152) of that class or series.

(3) If the amendment or revision of the referenced agreement would result in a material change in the restrictions on transfer or hypothecation of any class or series of shares, the amendment or revision of the referenced agreement is required to be approved by the outstanding shares (Section 152) of that class or series.

(4) If the amendment or revision of the referenced agreement would result in a change of any of the principal terms of an agreement of merger, the amendment or revision of the referenced agreement is required to be approved in the same manner as required by Section 1104 for a change in the principal terms of an agreement of merger.

(Amended by Stats. 2014, Ch. 834, Sec. 1. Effective January 1, 2015.)



110

(a) Upon receipt of any instrument by the Secretary of State for filing pursuant to this division, if it conforms to law, it shall be filed by, and in the office of, the Secretary of State and the date of filing endorsed thereon. Except for instruments filed pursuant to Section 1502, the date of filing shall be the date the instrument is received by the Secretary of State unless the instrument provides that it is to be withheld from filing until a future date or unless in the judgment of the Secretary of State the filing is intended to be coordinated with the filing of some other corporate document which cannot be filed. The Secretary of State shall file a document as of any requested future date not more than 90 days after its receipt, including a Saturday, Sunday, or legal holiday, if the document is received in the Secretary of State’s office at least one business day prior to the requested date of filing. An instrument does not fail to conform to law because it is not accompanied by the full filing fee if the unpaid portion of the fee does not exceed the limits established by the policy of the Secretary of State for extending credit in these cases.

(b) If the Secretary of State determines that an instrument submitted for filing or otherwise submitted does not conform to law and returns it to the person submitting it, the instrument may be resubmitted accompanied by a written opinion of the member of the State Bar of California submitting the instrument, or representing the person submitting it, to the effect that the specific provision of the instrument objected to by the Secretary of State does conform to law and stating the points and authorities upon which the opinion is based. The Secretary of State shall rely, with respect to any disputed point of law (other than the application of Sections 201, 2101, and 2106), upon that written opinion in determining whether the instrument conforms to law. The date of filing in that case shall be the date the instrument is received on resubmission.

(c) Any instrument filed with respect to a corporation (other than original articles) may provide that it is to become effective not more than 90 days subsequent to its filing date. In case such a delayed effective date is specified, the instrument may be prevented from becoming effective by a certificate stating that by appropriate corporate action it has been revoked and is null and void, executed in the same manner as the original instrument and filed before the specified effective date. In the case of a merger agreement, the certificate revoking the earlier filing need only be executed on behalf of one of the constituent corporations. If no revocation certificate is filed, the instrument becomes effective on the date specified.

(Amended by Stats. 2012, Ch. 494, Sec. 3. Effective January 1, 2013.)



110.5

The Secretary of State may cancel the filing of articles of a domestic corporation or the filing of a statement and designation by a foreign corporation if a check or other remittance accepted in payment of the filing fee or franchise tax is not paid upon presentation. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give written notice of the applicability of this section and the cancellation date which shall be not less than 20 days from the date of mailing the written notice as certified by the Secretary of State, to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent before the date of cancellation as stated in the written notice of cancellation, the cancellation shall thereupon be effective. The written notice shall be given 70 days or less after the original filing.

(Amended by Stats. 1988, Ch. 508, Sec. 1.)



111

All references in this division to the voting of shares include the voting of other securities given voting rights in the articles pursuant to subdivision (a)(7) of Section 204.

(Repealed and added by Stats. 1975, Ch. 682.)



112

If the articles provide for more or less than one vote for any share on any matter, the references in Sections 152, 153 and 602 to a majority or other proportion of shares means, as to such matter, a majority or other proportion of the votes entitled to be cast. Whenever in this division shares are disqualified from voting on any matter, they shall not be considered outstanding for the determination of a quorum at any meeting to act upon, or the required vote to approve action upon, that matter under any other provision of this division or the articles or bylaws.

(Repealed and added by Stats. 1975, Ch. 682.)



113

Any reference in this division to mailing means first-class mail, postage prepaid, unless registered or some other form of mail is specified or permitted. Registered mail includes certified mail.

(Amended by Stats. 1978, Ch. 370.)



114

All references in this division to financial statements, balance sheets, income statements, and statements of cashflows, and all references to assets, liabilities, earnings, retained earnings, and similar accounting items of a corporation mean those financial statements or comparable statements or items prepared or determined in conformity with generally accepted accounting principles then applicable, fairly presenting in conformity with generally accepted accounting principles the matters that they purport to present, subject to any specific accounting treatment required by a particular section of this division. Unless otherwise expressly stated, all references in this division to financial statements mean, in the case of a corporation that has subsidiaries, consolidated statements of the corporation and each of its subsidiaries as are required to be included in the consolidated statements under generally accepted accounting principles then applicable and all references to accounting items mean the items determined on a consolidated basis in accordance with the consolidated financial statements. Financial statements other than annual statements may be condensed or otherwise presented as permitted by authoritative accounting pronouncements.

(Amended by Stats. 2006, Ch. 214, Sec. 1. Effective January 1, 2007.)



115

As used in this division, independent accountant means a certified public accountant or public accountant who is independent of the corporation as determined in accordance with generally accepted auditing standards and who is engaged to audit financial statements of the corporation or perform other accounting services.

(Amended by Stats. 1976, Ch. 641.)



116

Nothing contained in this division modifies the provisions of subdivision (h) of Section 25102 or the conditions provided therein to the availability of an exemption under that subdivision.

(Repealed and added by Stats. 1975, Ch. 682.)



117

Any requirement in this division for a vote of each class of outstanding shares means such a vote regardless of limitations or restrictions upon the voting rights thereof, unless expressly limited to voting shares.

(Added by Stats. 1976, Ch. 641.)



118

Any reference in this division to the time a notice is given or sent means, unless otherwise expressly provided, any of the following:

(a) The time a written notice by mail is deposited in the United States mails, postage prepaid.

(b) The time any other written notice, including facsimile, telegram, or electronic mail message, is personally delivered to the recipient or is delivered to a common carrier for transmission, or actually transmitted by the person giving the notice by electronic means, to the recipient.

(c) The time any oral notice is communicated, in person or by telephone, including a voice messaging system or other system or technology designed to record and communicate messages, or wireless, to the recipient, including the recipient’s designated voice mailbox or address on the system, or to a person at the office of the recipient who the person giving the notice has reason to believe will promptly communicate it to the recipient.

(Amended by Stats. 2006, Ch. 538, Sec. 78. Effective January 1, 2007.)



149

“Acknowledged” means that an instrument is either:

(a) Formally acknowledged as provided in Article 3 (commencing with Section 1180) of Chapter 4 of Title 4 of Part 4 of Division 2 of the Civil Code, or

(b) Accompanied by a declaration in writing signed by the persons executing the same that they are such persons and that the instrument is the act and deed of the person or persons executing the same.

Any certificate of acknowledgment taken without this state before a notary public or a judge or clerk of a court of record having an official seal need not be further authenticated.

(Amended by Stats. 1976, Ch. 641.)



150

A corporation is an “affiliate” of, or a corporation is “affiliated” with, another specified corporation if it directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with the other specified corporation.

(Added by Stats. 1975, Ch. 682.)



151

“Approved by (or approval of) the board” means approved or ratified by the vote of the board or by the vote of a committee authorized to exercise the powers of the board, except as to matters not within the competence of the committee under Section 311.

(Added by Stats. 1975, Ch. 682.)



152

“Approved by (or approval of) the outstanding shares” means approved by the affirmative vote of a majority of the outstanding shares entitled to vote. Such approval shall include the affirmative vote of a majority of the outstanding shares of each class or series entitled, by any provision of the articles or of this division, to vote as a class or series on the subject matter being voted upon and shall also include the affirmative vote of such greater proportion (including all) of the outstanding shares of any class or series if such greater proportion is required by the articles or this division.

(Amended by Stats. 1976, Ch. 641.)



153

“Approved by (or approval of) the shareholders” means approved or ratified by the affirmative vote of a majority of the shares represented and voting at a duly held meeting at which a quorum is present (which shares voting affirmatively also constitute at least a majority of the required quorum) or by the written consent of shareholders (Section 603) or by the affirmative vote or written consent of such greater proportion (including all) of the shares of any class or series as may be provided in the articles or in this division for all or any specified shareholder action.

(Amended by Stats. 1977, Ch. 235.)



154

“Articles” includes the articles of incorporation, amendments thereto, amended articles, restated articles, certificate of incorporation and certificates of determination. All references in this division to a vote required by the “articles” include, in the case of a close corporation (Section 158), any vote required by a shareholders’ agreement.

(Amended by Stats. 1976, Ch. 641.)



155

“Board” means the board of directors of the corporation.

(Added by Stats. 1975, Ch. 682.)



156

“Certificate of determination” means a certificate executed and filed pursuant to Section 401.

(Added by Stats. 1975, Ch. 682.)



156.1

“Certificated security” means a share (Section 184), as defined in paragraph (4) of subdivision (a) of Section 8102 of, or an obligation of the issuer as described in paragraph (15) of subdivision (a) of, the Commercial Code.

(Amended by Stats. 1996, Ch. 497, Sec. 25. Effective January 1, 1997.)



156.5

“Certificate of Redomestication” is the document by which the appropriate official of another state approves the redomestication of a California insurer.

(Added by Stats. 1995, Ch. 702, Sec. 1. Effective January 1, 1996.)



157

“Chapter” refers to a chapter of this Division 1 of Title 1 of the Corporations Code, unless otherwise expressly stated.

(Added by Stats. 1975, Ch. 682.)



158

(a) “Close corporation” means a corporation, including a close social purpose corporation, whose articles contain, in addition to the provisions required by Section 202, a provision that all of the corporation’s issued shares of all classes shall be held of record by not more than a specified number of persons, not exceeding 35, and a statement “This corporation is a close corporation.”

(b) The special provisions referred to in subdivision (a) may be included in the articles by amendment, but if such amendment is adopted after the issuance of shares only by the affirmative vote of all of the issued and outstanding shares of all classes.

(c) The special provisions referred to in subdivision (a) may be deleted from the articles by amendment, or the number of shareholders specified may be changed by amendment, but if such amendment is adopted after the issuance of shares only by the affirmative vote of at least two-thirds of each class of the outstanding shares; provided, however, that the articles may provide for a lesser vote, but not less than a majority of the outstanding shares, or may deny a vote to any class, or both.

(d) In determining the number of shareholders for the purposes of the provision in the articles authorized by this section, a husband and wife and the personal representative of either shall be counted as one regardless of how shares may be held by either or both of them, a trust or personal representative of a decedent holding shares shall be counted as one regardless of the number of trustees or beneficiaries and a partnership or corporation or business association holding shares shall be counted as one (except that any such trust or entity the primary purpose of which was the acquisition or voting of the shares shall be counted according to the number of beneficial interests therein).

(e) A corporation shall cease to be a close corporation upon the filing of an amendment to its articles pursuant to subdivision (c) or if it shall have more than the maximum number of holders of record of its shares specified in its articles as a result of an inter vivos transfer of shares which is not void under subdivision (d) of Section 418, the transfer of shares on distribution by will or pursuant to the laws of descent and distribution, the dissolution of a partnership or corporation or business association or the termination of a trust which holds shares, by court decree upon dissolution of a marriage or otherwise by operation of law. Promptly upon acquiring more than the specified number of holders of record of its shares, a close corporation shall execute and file an amendment to its articles deleting the special provisions referred to in subdivision (a) and deleting any other provisions not permissible for a corporation which is not a close corporation, which amendment shall be promptly approved and filed by the board and need not be approved by the outstanding shares.

(f) Nothing contained in this section shall invalidate any agreement among the shareholders to vote for the deletion from the articles of the special provisions referred to in subdivision (a) upon the lapse of a specified period of time or upon the occurrence of a certain event or condition or otherwise.

(g) The following sections contain specific references to close corporations: Sections 186, 202, 204, 300, 418, 421, 1111, 1201, 1800, and 1904.

(Amended by Stats. 2014, Ch. 694, Sec. 2. Effective January 1, 2015.)



159

“Common shares” means shares which have no preference over any other shares with respect to distribution of assets on liquidation or with respect to payment of dividends.

(Added by Stats. 1975, Ch. 682.)



160

(a) Except as provided in subdivision (b), “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a corporation.

(b) “Control” in Sections 181, 1001, and 1200 means the ownership directly or indirectly of shares or equity securities possessing more than 50 percent of the voting power of a domestic corporation, a foreign corporation, or an other business entity.

(Amended by Stats. 1999, Ch. 437, Sec. 1. Effective January 1, 2000.)



161

“Constituent corporation” means a corporation which is merged with or into one or more other corporations or one or more other business entities and includes a surviving corporation.

(Amended by Stats. 1994, Ch. 1200, Sec. 9. Effective September 30, 1994.)



161.5

“Constituent limited partnership” means a limited partnership which is merged with one or more corporations and includes the surviving limited partnership.

(Added by Stats. 1993, Ch. 543, Sec. 2. Effective January 1, 1994.)



161.7

“Constituent other business entity” means an other business entity that is merged with or into one or more corporations and includes the surviving other business entity.

(Added by Stats. 1994, Ch. 1200, Sec. 10. Effective September 30, 1994.)



161.9

“Conversion” means a conversion pursuant to Chapter 11.5 (commencing with Section 1150).

(Added by Stats. 2002, Ch. 480, Sec. 1. Effective January 1, 2003.)



162

“Corporation”, unless otherwise expressly provided, refers only to a corporation organized under this division or a corporation subject to this division under the provisions of subdivision (a) of Section 102.

(Amended by Stats. 1976, Ch. 641.)



163

“Corporation subject to the Banking Law” (Division 1.1 (commencing with Section 1000) of the Financial Code) means:

(a) Any corporation which, with the approval of the Commissioner of Business Oversight, is incorporated for the purpose of engaging in, or which is authorized by the Commissioner of Business Oversight to engage in, the commercial banking business under Division 1.1 (commencing with Section 1000) of the Financial Code.

(b) Any corporation which, with the approval of the Commissioner of Business Oversight, is incorporated for the purpose of engaging in, or which is authorized by the Commissioner of Business Oversight to engage in, the industrial banking business under Division 1.1 (commencing with Section 1000) of the Financial Code.

(c) Any corporation (other than a corporation described in subdivision (d)) which, with the approval of the Commissioner of Business Oversight, is incorporated for the purpose of engaging in, or which is authorized by the Commissioner of Business Oversight to engage in, the trust business under Division 1.1 (commencing with Section 1000) of the Financial Code.

(d) Any corporation which is authorized by the Commissioner of Business Oversight and the Commissioner of Insurance to maintain a title insurance department to engage in title insurance business and a trust department to engage in trust business; or

(e) Any corporation which, with the approval of the Commissioner of Business Oversight, is incorporated for the purpose of engaging in, or which is authorized by the Commissioner of Business Oversight to engage in, business under Article 1 (commencing with Section 1850), Chapter 21, Division 1.1 of the Financial Code.

(Amended by Stats. 2014, Ch. 401, Sec. 16. Effective January 1, 2015.)



163.1

For purposes of subdivision (b) of Section 500 and subdivision (b) of Section 506, “cumulative dividends in arrears” means only cumulative dividends that have not been paid as required on a scheduled payment date set forth in, or determined pursuant to, the articles of incorporation, regardless of whether those dividends had been declared prior to that scheduled payment date.

(Amended by Stats. 2011, Ch. 203, Sec. 1. Effective January 1, 2012.)



164

“Directors” means natural persons designated in the articles as such or elected by the incorporators and natural persons designated, elected or appointed by any other name or title to act as directors, and their successors.

(Amended by Stats. 1976, Ch. 641.)



165

“Disappearing corporation” means a constituent corporation which is not the surviving corporation.

(Added by Stats. 1975, Ch. 682.)



165.5

“Disappearing limited partnership” means a constituent limited partnership which is not the surviving limited partnership.

(Added by Stats. 1993, Ch. 543, Sec. 3. Effective January 1, 1994.)



166

“Distribution to its shareholders” means the transfer of cash or property by a corporation to its shareholders without consideration, whether by way of dividend or otherwise, except a dividend in shares of the corporation, or the purchase or redemption of its shares for cash or property, including the transfer, purchase, or redemption by a subsidiary of the corporation. The time of any distribution by way of dividend shall be the date of declaration thereof and the time of any distribution by purchase or redemption of shares shall be the date cash or property is transferred by the corporation, whether or not pursuant to a contract of an earlier date; provided, that where a debt obligation that is a security (as defined in Section 8102 of the Commercial Code) is issued in exchange for shares the time of the distribution is the date when the corporation acquires the shares in the exchange. In the case of a sinking fund payment, cash or property is transferred within the meaning of this section at the time that it is delivered to a trustee for the holders of preferred shares to be used for the redemption of the shares or physically segregated by the corporation in trust for that purpose. “Distribution to its shareholders” shall not include (a) satisfaction of a final judgment of a court or tribunal of appropriate jurisdiction ordering the rescission of the issuance of shares, (b) the rescission by a corporation of the issuance of it shares, if the board determines (with any director who is, or would be, a party to the transaction not being entitled to vote) that (1) it is reasonably likely that the holder or holders of the shares in question could legally enforce a claim for the rescission, (2) that the rescission is in the best interests of the corporation, and (3) the corporation is likely to be able to meet its liabilities (except those for which payment is otherwise adequately provided) as they mature, or (c) the repurchase by a corporation of its shares issued by it pursuant to Section 408, if the board determines (with any director who is, or would be, a party to the transaction not being entitled to vote) that (1) the repurchase is in the best interests of the corporation and that (2) the corporation is likely to be able to meet its liabilities (except those for which payment is otherwise adequately provided) as they mature.

(Amended by Stats. 1996, Ch. 497, Sec. 26. Effective January 1, 1997.)



167

“Domestic corporation” means a corporation formed under the laws of this state.

(Added by Stats. 1975, Ch. 682.)



167.3

“Domestic limited liability company” means a limited liability company as defined in subdivision (t) of Section 17000.

(Added by Stats. 1994, Ch. 1200, Sec. 11. Effective September 30, 1994.)



167.5

“Domestic limited partnership” means any limited partnership formed under the laws of this state.

(Amended by Stats. 2006, Ch. 495, Sec. 4. Effective January 1, 2007.)



167.7

“Domestic other business entity” means an other business entity organized under the laws of this state.

(Added by Stats. 1994, Ch. 1200, Sec. 12. Effective September 30, 1994.)



167.8

“Disappearing other business entity” means a constituent other business entity that is not the surviving other business entity.

(Added by Stats. 1994, Ch. 1200, Sec. 13. Effective September 30, 1994.)



168

“Equity security” in Sections 181, 1001, 1113, 1200, and 1201 means any share or membership of a domestic or foreign corporation; any partnership interest, membership interest, or equivalent equity interest in an other business entity; and any security convertible with or without consideration into, or any warrant or right to subscribe to or purchase, any of the foregoing.

(Amended by Stats. 1999, Ch. 437, Sec. 2. Effective January 1, 2000.)



169

“Filed”, unless otherwise expressly provided, means filed in the office of the Secretary of State.

(Added by Stats. 1975, Ch. 682.)



170

“Foreign association” means a business association organized as a trust under the laws of a foreign jurisdiction.

(Added by Stats. 1975, Ch. 682.)



171

“Foreign corporation” means any corporation other than a domestic corporation and, when used in Section 191, Section 201, Section 2203, Section 2258 and Section 2259 and Chapter 21, includes a foreign association, unless otherwise stated. “Foreign corporation” as used in Chapter 21 does not include a corporation or association chartered under the laws of the United States.

(Amended by Stats. 1977, Ch. 235.)



171.03

“Foreign limited liability company” means a foreign limited liability company as defined in subdivision (j) of Section 17701.02.

(Amended by Stats. 2012, Ch. 419, Sec. 5. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



171.05

“Foreign limited partnership” means any limited partnership, including a limited liability limited partnership, formed under the laws of any state other than this state or of the District of Columbia or under the laws of a foreign country.

(Amended by Stats. 2006, Ch. 495, Sec. 5. Effective January 1, 2007.)



171.07

“Foreign other business entity” means an other business entity organized under the laws of any state, other than this state, or of the District of Columbia or under the laws of a foreign country.

(Added by Stats. 1994, Ch. 1200, Sec. 15. Effective September 30, 1994.)



171.08

“Social purpose corporation” means any social purpose corporation formed under Division 1.5 (commencing with Section 2500).

(Amended by Stats. 2014, Ch. 694, Sec. 3. Effective January 1, 2015.)



171.1

“Initial transaction statement” means a statement signed by or on behalf of the issuer sent to the new registered owner or registered pledgee, and “written statements,” when used in connection with uncertificated securities, means the written statements that are periodically, or at the request of the registered owner or registered pledgee, sent by the issuer to the registered owner or registered pledgee describing the issue of which the uncertificated security is a part.

(Amended by Stats. 1996, Ch. 497, Sec. 27. Effective January 1, 1997.)



171.3

“Limited liability company” means a limited liability company as defined in subdivision (k) of Section 17701.02.

(Amended by Stats. 2012, Ch. 419, Sec. 6. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



171.5

“Limited partnership” means a partnership formed by two or more persons and having one or more general partners and one or more limited partners, or their equivalents under any name.

(Added by Stats. 1993, Ch. 543, Sec. 6. Effective January 1, 1994.)



172

“Liquidation price” or “liquidation preference” means amounts payable on shares of any class upon voluntary or involuntary dissolution, winding up or distribution of the entire assets of the corporation, including any cumulative dividends accrued and unpaid, in priority to shares of another class or classes.

(Added by Stats. 1975, Ch. 682.)



173

“Officers’ certificate” means a certificate signed and verified by the chairman of the board, the president or any vice president and by the secretary, the chief financial officer, the treasurer or any assistant secretary or assistant treasurer.

(Added by Stats. 1975, Ch. 682.)



174

“On the certificate” means that a statement appears on the face of a share certificate or on the reverse thereof with a reference thereto on the face or, in the case of an uncertificated security, that the applicable provisions of subdivision (a) of Section 8202 and Section 8204 of the Commercial Code have been complied with.

(Amended by Stats. 1996, Ch. 497, Sec. 28. Effective January 1, 1997.)



174.5

“Other business entity” means a domestic or foreign limited liability company, limited partnership, general partnership, business trust, real estate investment trust, unincorporated association (other than a nonprofit association), or a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance as set forth in Article 16 (commencing with Section 1550) of Chapter 3 of Part 2 of Division 1 of the Insurance Code. As used herein, “general partnership” means a “partnership” as defined in subdivision (7) of Section 16101; “business trust” means a business organization formed as a trust; “real estate investment trust” means a “real estate investment trust” as defined in subsection (a) of Section 856 of the Internal Revenue Code of 1986, as amended; and “unincorporated association” has the meaning set forth in Section 18035.

(Amended by Stats. 2004, Ch. 178, Sec. 4. Effective January 1, 2005.)



175

Except as used in Sections 1001, 1101, and 1113, a “parent” of a specified corporation is an affiliate in control (Section 160(a)) of that corporation directly or indirectly through one or more intermediaries. In Sections 1001, 1101, and 1113, “parent” means a person in control (Section 160(b)) of a domestic corporation, a foreign corporation, or an other business entity.

(Amended by Stats. 1999, Ch. 437, Sec. 4. Effective January 1, 2000.)



176

“Preferred shares” means shares other than common shares.

(Added by Stats. 1975, Ch. 682.)



177

“Proper county” means the county where the principal executive office of the corporation is located or, if the principal executive office of the corporation is not located in this state, or the corporation has no such office, the County of Sacramento.

(Added by Stats. 1975, Ch. 682.)



178

“Proxy” means a written authorization signed or an electronic transmission authorized by a shareholder or the shareholder’s attorney in fact giving another person or persons power to vote with respect to the shares of such shareholder. “Signed” for the purpose of this section means the placing of the shareholder’s name or other authorization on the proxy (whether by manual signature, typewriting, telegraphic, or electronic transmission or otherwise) by the shareholder or the shareholder’s attorney in fact.

A proxy may be transmitted by an oral telephonic transmission if it is submitted with information from which it may be determined that the proxy was authorized by the shareholder, or his or her attorney in fact.

(Amended by Stats. 1991, Ch. 308, Sec. 1.)



179

“Proxyholder” means the person or persons to whom a proxy is given.

(Added by Stats. 1975, Ch. 682.)



180

“Redemption price” means the amount or amounts (in cash, property or securities, or any combination thereof) payable on shares of any class or series upon the redemption of the shares. Unless otherwise expressly provided, the redemption price is payable in cash.

(Added by Stats. 1975, Ch. 682.)



180.5

“Redomestication” means the transfer of an insurer’s place of incorporation from another state to this state or from this state to another state.

(Added by Stats. 1995, Ch. 702, Sec. 2. Effective January 1, 1996.)



181

“Reorganization” means either:

(a) A merger pursuant to Chapter 11 (commencing with Section 1100) other than a short-form merger (a “merger reorganization”).

(b) The acquisition by one domestic corporation, foreign corporation, or other business entity in exchange, in whole or in part, for its equity securities (or the equity securities of a domestic corporation, a foreign corporation, or an other business entity which is in control of the acquiring entity) of equity securities of another domestic corporation, foreign corporation, or other business entity if, immediately after the acquisition, the acquiring entity has control of the other entity (an “exchange reorganization”).

(c) The acquisition by one domestic corporation, foreign corporation, or other business entity in exchange in whole or in part for its equity securities (or the equity securities of a domestic corporation, a foreign corporation, or an other business entity which is in control of the acquiring entity) or for its debt securities (or debt securities of a domestic corporation, foreign corporation, or other business entity which is in control of the acquiring entity) which are not adequately secured and which have a maturity date in excess of five years after the consummation of the reorganization, or both, of all or substantially all of the assets of another domestic corporation, foreign corporation, or other business entity (a “sale-of-assets reorganization”).

(Amended by Stats. 1999, Ch. 437, Sec. 5. Effective January 1, 2000.)



182

“Reverse stock split” means the pro rata combination of all the outstanding shares of a class into a smaller number of shares of the same class by an amendment to the articles stating the effect on outstanding shares.

(Added by Stats. 1975, Ch. 682.)



183

“Series” of shares means those shares within a class which have the same rights, preferences, privileges and restrictions but which differ in one or more rights, preferences, privileges or restrictions from other shares within the same class. Certificated securities and uncertificated securities do not constitute different series if the only difference is certificated and uncertificated status.

(Amended by Stats. 1986, Ch. 766, Sec. 9.)



183.5

“Share exchange tender offer” means any acquisition by one corporation in exchange in whole or in part for its equity securities (or the equity securities of a corporation which is in control of the acquiring corporation) of shares of another corporation, other than an exchange reorganization (subdivision (b) of Section 181).

(Added by Stats. 1989, Ch. 1116, Sec. 4. Effective September 30, 1989.)



184

“Shares” means the units into which the proprietary interests in a corporation are divided in the articles.

(Added by Stats. 1975, Ch. 682.)



185

“Shareholder” means one who is a holder of record of shares.

(Added by Stats. 1975, Ch. 682.)



186

“Shareholders’ agreement” means a written agreement among all of the shareholders of a close corporation, or if a close corporation has only one shareholder between such shareholder and the corporation, as authorized by subdivision (b) of Section 300.

(Amended by Stats. 1976, Ch. 641.)



187

“Short-form merger” means a merger pursuant to Section 1110.

(Added by Stats. 1975, Ch. 682.)



188

“Stock split” means the pro rata division, otherwise than by a share dividend, of all the outstanding shares of a class into a greater number of shares of the same class by an amendment to the articles stating the effect on outstanding shares.

(Added by Stats. 1975, Ch. 682.)



189

(a) Except as provided in subdivision (b), “subsidiary” of a specified corporation means a corporation shares of which possessing more than 50 percent of the voting power are owned directly or indirectly through one or more subsidiaries by the specified corporation.

(b) For the purpose of Section 703, “subsidiary” of a specified corporation means a corporation shares of which possessing more than 25 percent of the voting power are owned directly or indirectly through one or more subsidiaries as defined in subdivision (a) by the specified corporation.

(Amended by Stats. 1976, Ch. 641.)



190

“Surviving corporation” means a corporation into which one or more other corporations or one or more other business entities are merged.

(Amended by Stats. 1994, Ch. 1200, Sec. 18. Effective September 30, 1994.)



190.5

“Surviving limited partnership” means a limited partnership into which one or more other limited partnerships or one or more corporations are merged.

(Added by Stats. 1993, Ch. 543, Sec. 8. Effective January 1, 1994.)



190.7

“Surviving other business entity” means an other business entity into which one or more other business entities or one or more corporations are merged.

(Added by Stats. 1994, Ch. 1200, Sec. 19. Effective September 30, 1994.)



191

(a) For the purposes of Chapter 21 (commencing with Section 2100), “transact intrastate business” means entering into repeated and successive transactions of its business in this state, other than interstate or foreign commerce.

(b) A foreign corporation shall not be considered to be transacting intrastate business merely because its subsidiary transacts intrastate business or merely because of its status as any one or more of the following:

(1) A shareholder of a domestic corporation.

(2) A shareholder of a foreign corporation transacting intrastate business.

(3) A limited partner of a domestic limited partnership.

(4) A limited partner of a foreign limited partnership transacting intrastate business.

(5) A member or manager of a domestic limited liability company.

(6) A member or manager of a foreign limited liability company transacting intrastate business.

(c) Without excluding other activities that may not constitute transacting intrastate business, a foreign corporation shall not be considered to be transacting intrastate business within the meaning of subdivision (a) solely by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes.

(2) Holding meetings of its board or shareholders or carrying on other activities concerning its internal affairs.

(3) Maintaining bank accounts.

(4) Maintaining offices or agencies for the transfer, exchange, and registration of its securities or depositaries with relation to its securities.

(5) Effecting sales through independent contractors.

(6) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where those orders require acceptance outside this state before becoming binding contracts.

(7) Creating evidences of debt or mortgages, liens or security interests on real or personal property.

(8) Conducting an isolated transaction completed within a period of 180 days and not in the course of a number of repeated transactions of like nature.

(d) Without excluding other activities that may not constitute transacting intrastate business, any foreign lending institution, including, but not limited to: any foreign banking corporation, any foreign corporation all of the capital stock of which is owned by one or more foreign banking corporations, any foreign savings and loan association, any foreign insurance company or any foreign corporation or association authorized by its charter to invest in loans secured by real and personal property, whether organized under the laws of the United States or of any other state, district or territory of the United States, shall not be considered to be doing, transacting or engaging in business in this state solely by reason of engaging in any or all of the following activities either on its own behalf or as a trustee of a pension plan, employee profit sharing or retirement plan, testamentary or inter vivos trust, or in any other fiduciary capacity:

(1) The acquisition by purchase, by contract to purchase, by making of advance commitments to purchase or by assignment of loans, secured or unsecured, or any interest therein, if those activities are carried on from outside this state by the lending institution.

(2) The making by an officer or employee of physical inspections and appraisals of real or personal property securing or proposed to secure any loan, if the officer or employee making any physical inspection or appraisal is not a resident of and does not maintain a place of business for that purpose in this state.

(3) The ownership of any loans and the enforcement of any loans by trustee’s sale, judicial process or deed in lieu of foreclosure or otherwise.

(4) The modification, renewal, extension, transfer or sale of loans or the acceptance of additional or substitute security therefor or the full or partial release of the security therefor or the acceptance of substitute or additional obligors thereon, if the activities are carried on from outside this state by the lending institution.

(5) The engaging by contractural arrangement of a corporation, firm or association, qualified to do business in this state, that is not a subsidiary or parent of the lending institution and that is not under common management with the lending institution, to make collections and to service loans in any manner whatsoever, including the payment of ground rents, taxes, assessments, insurance, and the like and the making, on behalf of the lending institution, of physical inspections and appraisals of real or personal property securing any loans or proposed to secure any loans, and the performance of any such engagement.

(6) The acquisition of title to the real or personal property covered by any mortgage, deed of trust or other security instrument by trustee’s sale, judicial sale, foreclosure or deed in lieu of foreclosure, or for the purpose of transferring title to any federal agency or instrumentality as the insurer or guarantor of any loan, and the retention of title to any real or personal property so acquired pending the orderly sale or other disposition thereof.

(7) The engaging in activities necessary or appropriate to carry out any of the foregoing activities.

Nothing contained in this subdivision shall be construed to permit any foreign banking corporation to maintain an office in this state otherwise than as provided by the laws of this state or to limit the powers conferred upon any foreign banking corporation as set forth in the laws of this state or to permit any foreign lending institution to maintain an office in this state except as otherwise permitted under the laws of this state.

(Amended by Stats. 2006, Ch. 57, Sec. 1. Effective January 1, 2007.)



191.1

“Uncertificated security” means a share (Section 184), or an obligation of the issuer, described in paragraphs (15) and (18) of subdivision (a) of Section 8102 of the Commercial Code.

(Amended by Stats. 1996, Ch. 497, Sec. 29. Effective January 1, 1997.)



192

“Vacancy” when used with respect to the board means any authorized position of director which is not then filled by a duly elected director, whether caused by death, resignation, removal, change in the authorized number of directors (by the board or the shareholders) or otherwise.

(Amended by Stats. 1976, Ch. 641.)



193

“Verified” means that the statements contained in a certificate or other document are declared to be true of the own knowledge of the persons executing the same in either:

(a) An affidavit signed by them under oath before an officer authorized by the laws of this state or of the place where it is executed to administer oaths, or

(b) A declaration in writing executed by them “under penalty of perjury” and stating the date and place (whether within or without this state) of execution.

Any affidavit sworn to without this state before a notary public or a judge or clerk of a court of record having an official seal need not be further authenticated.

(Added by Stats. 1975, Ch. 682.)



194

“Vote” includes authorization by written consent, subject to the provisions of subdivision (b) of Section 307 and subdivision (d) of Section 603.

(Repealed and added by Stats. 1993, Ch. 128, Sec. 3. Effective January 1, 1994.)



194.5

“Voting power” means the power to vote for the election of directors at the time any determination of voting power is made and does not include the right to vote upon the happening of some condition or event which has not yet occurred. In any case where different classes of shares are entitled to vote as separate classes for different members of the board, the determination of percentage of voting power shall be made on the basis of the percentage of the total number of authorized directors which the shares in question (whether of one or more classes) have the power to elect in an election at which all shares then entitled to vote for the election of any directors are voted.

(Added by Stats. 1976, Ch. 641.)



194.7

“Voting shift” means a change, pursuant to or by operation of a provision of the articles, in the relative rights of the holders of one or more classes or series of shares, voting as one or more separate classes or series, to elect one or more directors.

(Added by Stats. 1988, Ch. 495, Sec. 1.)



195

“Written” or “in writing” includes facsimile, telegraphic, and other electronic communication when authorized by this code, including an electronic transmission by a corporation that satisfies the requirements of Section 20.

(Amended by Stats. 2004, Ch. 254, Sec. 5. Effective January 1, 2005.)






CHAPTER 2 - Organization and Bylaws

200

(a) One or more natural persons, partnerships, associations or corporations, domestic or foreign, may form a corporation under this division by executing and filing articles of incorporation.

(b)  If initial directors are named in the articles, each director named in the articles shall sign and acknowledge the articles; if initial directors are not named in the articles, the articles shall be signed by one or more persons described in subdivision (a) who thereupon are the incorporators of the corporation.

(c) The corporate existence begins upon the filing of the articles and continues perpetually, unless otherwise expressly provided by law or in the articles.

(Amended by Stats. 1983, Ch. 1223, Sec. 1.)



200.5

(a) An existing business association organized as a trust under the laws of this state or of a foreign jurisdiction may incorporate under this division upon approval by its board of trustees or similar governing body and approval by the affirmative vote of a majority of the outstanding voting shares of beneficial interest (or such greater proportion of the outstanding shares of beneficial interest or the vote of such other classes of shares of beneficial interest as may be specifically required by its declaration of trust or bylaws) and the filing of articles of incorporation with certificate attached pursuant to this chapter.

(b) In addition to the matters required to be set forth in the articles pursuant to Section 202, the articles in the case of an incorporation authorized by subdivision (a) shall set forth that an existing unincorporated association, stating its name, is being incorporated by the filing of the articles.

(c) The articles filed pursuant to this section shall be signed by the president, or any vice president, and the secretary, or any assistant secretary, of the existing association and shall be accompanied by a certificate signed and verified by such officers signing the articles and stating that the incorporation of the association has been approved by the trustees and by the required vote of holders of shares of beneficial interest in accordance with subdivision (a).

(d) Upon the filing of articles of incorporation pursuant to this section, the corporation shall succeed automatically to all of the rights and property of the association being incorporated and shall be subject to all of its debts and liabilities in the same manner as if the corporation had itself incurred them. The incumbent trustees of the association shall constitute the initial directors of the corporation and shall continue in office until the next annual meeting of the shareholders, unless they die, resign or are removed prior thereto. All rights of creditors and all liens upon the property of the association shall be preserved unimpaired. Any action or proceeding pending by or against the association may be prosecuted to judgment, which shall bind the corporation, or the corporation may be proceeded against or substituted in its place.

(e) The filing for record in the office of the county recorder of any county in this state in which any of the real property of the association is located of a copy of the articles of incorporation filed pursuant to this section, certified by the Secretary of State, shall evidence record ownership in the corporation of all interests of the association in and to the real property located in that county.

(Added by Stats. 1978, Ch. 370.)



201

(a) The Secretary of State shall not file articles setting forth a name in which “bank,” “ trust,” “trustee,” or related words appear, unless the certificate of approval of the Commissioner of Business Oversight is attached thereto. This subdivision does not apply to the articles of any corporation subject to the Banking Law on which is endorsed the approval of the Commissioner of Business Oversight.

(b) The Secretary of State shall not file articles which set forth a name which is likely to mislead the public or which is the same as, or resembles so closely as to tend to deceive, the name of a domestic corporation, the name of a foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, a name which a foreign corporation has assumed under subdivision (b) of Section 2106, a name which will become the record name of a domestic or foreign corporation upon the effective date of a filed corporate instrument where there is a delayed effective date pursuant to subdivision (c) of Section 110 or subdivision (c) of Section 5008, or a name which is under reservation for another corporation pursuant to this title, except that a corporation may adopt a name that is substantially the same as an existing domestic corporation or foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, upon proof of consent by such domestic or foreign corporation and a finding by the Secretary of State that under the circumstances the public is not likely to be misled.

The use by a corporation of a name in violation of this section may be enjoined notwithstanding the filing of its articles by the Secretary of State.

(c) Any applicant may, upon payment of the fee prescribed therefor in the Government Code, obtain from the Secretary of State a certificate of reservation of any name not prohibited by subdivision (b), and upon the issuance of the certificate the name stated therein shall be reserved for a period of 60 days. The Secretary of State shall not, however, issue certificates reserving the same name for two or more consecutive 60-day periods to the same applicant or for the use or benefit of the same person, partnership, firm or corporation; nor shall consecutive reservations be made by or for the use or benefit of the same person, partnership, firm or corporation of names so similar as to fall within the prohibitions of subdivision (b).

(Amended by Stats. 2014, Ch. 401, Sec. 17. Effective January 1, 2015.)



201.5

The Secretary of State shall not file articles in which the business is to be an insurer unless the certificate of the Insurance Commissioner approving the corporate name is attached thereto.

(Added by Stats. 1979, Ch. 737.)



201.6

The Secretary of State shall file the certificate of redomestication of an insurer for which articles of incorporation have previously been filed if the Insurance Commissioner has approved the redomestication under Section 709.5 of the Insurance Code.

(Added by Stats. 1995, Ch. 702, Sec. 3. Effective January 1, 1996.)



201.7

Upon receipt of a certified copy of the commissioner’s authorization issued pursuant to subdivision (a) of Section 11542 or subdivision (a) of Section 4097.11 of the Insurance Code and subject to subdivision (a) of Section 110 of the Corporations Code, the Secretary of State shall accept for filing the certificate of amendment of the articles of incorporation of the domestic mutual insurer certified by the secretary thereof.

Upon receipt of a certified copy of the commissioner’s authorization to file articles of incorporation of a mutual holding company and a stock holding company authorized pursuant to conversion proceedings pursuant to subdivision (a) of Section 11542 or subdivision (a) of Section 4097.11 of the Insurance Code and subject to subdivision (a) of Section 110 of the Corporations Code, the Secretary of State shall accept for filing the articles of incorporation of the mutual holding company and stock holding company.

(Amended by Stats. 1998, Ch. 421, Sec. 1. Effective January 1, 1999.)



202

The articles of incorporation shall set forth:

(a) The name of the corporation; provided, however, that in order for the corporation to be subject to the provisions of this division applicable to a close corporation (Section 158), the name of the corporation must contain the word “corporation,” “incorporated,” or “limited” or an abbreviation of one of such words.

(b) (1) The applicable one of the following statements:

(A) The purpose of the corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of California other than the banking business, the trust company business or the practice of a profession permitted to be incorporated by the California Corporations Code; or

(B) The purpose of the corporation is to engage in the profession of ____ (with the insertion of a profession permitted to be incorporated by the California Corporations Code) and any other lawful activities (other than the banking or trust company business) not prohibited to a corporation engaging in such profession by applicable laws and regulations.

(2) In case the corporation is a corporation subject to the Banking Law (Division 1.1 (commencing with Section 1000) of the Financial Code), the articles shall set forth a statement of purpose which is prescribed in the applicable provision of the Banking Law.

(3) In case the corporation is a corporation subject to the Insurance Code as an insurer, the articles shall additionally state that the business of the corporation is to be an insurer.

(4) If the corporation is intended to be a “professional corporation” within the meaning of the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3), the articles shall additionally contain the statement required by Section 13404.

The articles shall not set forth any further or additional statement with respect to the purposes or powers of the corporation, except by way of limitation or except as expressly required by any law of this state other than this division or any federal or other statute or regulation (including the Internal Revenue Code and regulations thereunder as a condition of acquiring or maintaining a particular status for tax purposes).

(c) The name and street address in this state of the corporation’s initial agent for service of process in accordance with subdivision (b) of Section 1502.

(d) The initial street address of the corporation.

(e) The initial mailing address of the corporation, if different from the initial street address.

(f) If the corporation is authorized to issue only one class of shares, the total number of shares which the corporation is authorized to issue.

(g) If the corporation is authorized to issue more than one class of shares, or if any class of shares is to have two or more series:

(1) The total number of shares of each class the corporation is authorized to issue, and the total number of shares of each series which the corporation is authorized to issue or that the board is authorized to fix the number of shares of any such series;

(2) The designation of each class, and the designation of each series or that the board may determine the designation of any such series; and

(3) The rights, preferences, privileges, and restrictions granted to or imposed upon the respective classes or series of shares or the holders thereof, or that the board, within any limits and restrictions stated, may determine or alter the rights, preferences, privileges, and restrictions granted to or imposed upon any wholly unissued class of shares or any wholly unissued series of any class of shares. As to any series the number of shares of which is authorized to be fixed by the board, the articles may also authorize the board, within the limits and restrictions stated therein or stated in any resolution or resolutions of the board originally fixing the number of shares constituting any series, to increase or decrease (but not below the number of shares of such series then outstanding) the number of shares of any such series subsequent to the issue of shares of that series. In case the number of shares of any series shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series.

(Amended by Stats. 2014, Ch. 64, Sec. 3. Effective January 1, 2015.)



203

Except as specified in the articles or in any shareholders’ agreement, no distinction shall exist between classes or series of shares or the holders thereof.

(Added by Stats. 1975, Ch. 682.)



203.5

(a) If the articles include the designation and number of shares of one or more series within a class, the stated number of shares for all series within the class shall not exceed, and may be less than, the stated number of shares for the class.

(b) If so authorized in the articles and if the articles state the number of shares of the class, the articles may be amended by approval of the board alone to increase or decrease (but not below the number of shares of the series then outstanding) the number of shares of a series.

(c) If the articles authorize a class of shares which is stated to be issuable in series, the articles shall include either the designation and number of shares for at least one series within that class or an authorization of common shares.

(Added by Stats. 1988, Ch. 919, Sec. 2.)



204

The articles of incorporation may set forth:

(a) Any or all of the following provisions, which shall not be effective unless expressly provided in the articles:

(1) Granting, with or without limitations, the power to levy assessments upon the shares or any class of shares.

(2) Granting to shareholders preemptive rights to subscribe to any or all issues of shares or securities.

(3) Special qualifications of persons who may be shareholders.

(4) A provision limiting the duration of the corporation’s existence to a specified date.

(5) A provision requiring, for any or all corporate actions (except as provided in Section 303, subdivision (b) of Section 402.5, subdivision (c) of Section 708 and Section 1900) the vote of a larger proportion or of all of the shares of any class or series, or the vote or quorum for taking action of a larger proportion or of all of the directors, than is otherwise required by this division.

(6) A provision limiting or restricting the business in which the corporation may engage or the powers which the corporation may exercise or both.

(7) A provision conferring upon the holders of any evidences of indebtedness, issued or to be issued by the corporation, the right to vote in the election of directors and on any other matters on which shareholders may vote.

(8) A provision conferring upon shareholders the right to determine the consideration for which shares shall be issued.

(9) A provision requiring the approval of the shareholders (Section 153) or the approval of the outstanding shares (Section 152) for any corporate action, even though not otherwise required by this division.

(10) Provisions eliminating or limiting the personal liability of a director for monetary damages in an action brought by or in the right of the corporation for breach of a director’s duties to the corporation and its shareholders, as set forth in Section 309, provided, however, that (A) such a provision may not eliminate or limit the liability of directors (i) for acts or omissions that involve intentional misconduct or a knowing and culpable violation of law, (ii) for acts or omissions that a director believes to be contrary to the best interests of the corporation or its shareholders or that involve the absence of good faith on the part of the director, (iii) for any transaction from which a director derived an improper personal benefit, (iv) for acts or omissions that show a reckless disregard for the director’s duty to the corporation or its shareholders in circumstances in which the director was aware, or should have been aware, in the ordinary course of performing a director’s duties, of a risk of serious injury to the corporation or its shareholders, (v) for acts or omissions that constitute an unexcused pattern of inattention that amounts to an abdication of the director’s duty to the corporation or its shareholders, (vi) under Section 310, or (vii) under Section 316, (B) no such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when the provision becomes effective, and (C) no such provision shall eliminate or limit the liability of an officer for any act or omission as an officer, notwithstanding that the officer is also a director or that his or her actions, if negligent or improper, have been ratified by the directors.

(11) A provision authorizing, whether by bylaw, agreement, or otherwise, the indemnification of agents (as defined in Section 317) in excess of that expressly permitted by Section 317 for those agents of the corporation for breach of duty to the corporation and its stockholders, provided, however, that the provision may not provide for indemnification of any agent for any acts or omissions or transactions from which a director may not be relieved of liability as set forth in the exception to paragraph (10) or as to circumstances in which indemnity is expressly prohibited by Section 317.

Notwithstanding this subdivision, in the case of a close corporation any of the provisions referred to above may be validly included in a shareholders’ agreement. Notwithstanding this subdivision, bylaws may require for all or any actions by the board the affirmative vote of a majority of the authorized number of directors. Nothing contained in this subdivision shall affect the enforceability, as between the parties thereto, of any lawful agreement not otherwise contrary to public policy.

(b) Reasonable restrictions upon the right to transfer or hypothecate shares of any class or classes or series, but no restriction shall be binding with respect to shares issued prior to the adoption of the restriction unless the holders of such shares voted in favor of the restriction.

(c) The names and addresses of the persons appointed to act as initial directors.

(d) Any other provision, not in conflict with law, for the management of the business and for the conduct of the affairs of the corporation, including any provision which is required or permitted by this division to be stated in the bylaws.

(Amended by Stats. 1987, Ch. 1203, Sec. 1. Effective September 27, 1987.)



204.5

(a) If the articles of a corporation include a provision reading substantially as follows: “The liability of the directors of the corporation for monetary damages shall be eliminated to the fullest extent permissible under California law”; the corporation shall be considered to have adopted a provision as authorized by paragraph (10) of subdivision (a) of Section 204 and more specific wording shall not be required.

(b) This section shall not be construed as setting forth the exclusive method of adopting an article provision as authorized by paragraph (10) of subdivision (a) of Section 204.

(c) This section shall not change the otherwise applicable standards or duties to make full and fair disclosure to shareholders when approval of such a provision is sought.

(Added by Stats. 1987, Ch. 1203, Sec. 1.5. Effective September 27, 1987.)



205

Solely for the purpose of any statute or regulation imposing any tax or fee based upon the capitalization of a corporation, all authorized shares of a corporation organized under this division shall be deemed to have a nominal or par value of one dollar ($1) per share. If any federal or other statute or regulation applicable to a particular corporation requires that the shares of such corporation have a par value, such shares shall have the par value determined by the board in order to satisfy the requirements of such statute or regulation.

(Added by Stats. 1975, Ch. 682.)



206

Subject to any limitation contained in the articles and to compliance with any other applicable laws, any corporation other than a corporation subject to the Banking Law or a professional corporation may engage in any business activity; and a corporation subject to the Banking Law or a professional corporation may engage in any business activity not prohibited by the respective statutes and regulations to which it is subject.

(Amended by Stats. 1978, Ch. 370.)



207

Subject to any limitations contained in the articles and to compliance with other provisions of this division and any other applicable laws, a corporation shall have all of the powers of a natural person in carrying out its business activities, including, without limitation, the power to:

(a) Adopt, use, and at will alter a corporate seal, but failure to affix a seal does not affect the validity of any instrument.

(b) Adopt, amend, and repeal bylaws.

(c) Qualify to do business in any other state, territory, dependency, or foreign country.

(d) Subject to the provisions of Section 510, issue, purchase, redeem, receive, take or otherwise acquire, own, hold, sell, lend, exchange, transfer or otherwise dispose of, pledge, use, and otherwise deal in and with its own shares, bonds, debentures, and other securities.

(e) Make donations, regardless of specific corporate benefit, for the public welfare or for community fund, hospital, charitable, educational, scientific, civic, or similar purposes.

(f) Pay pensions, and establish and carry out pension, profit-sharing, share bonus, share purchase, share option, savings, thrift and other retirement, incentive, and benefit plans, trusts, and provisions for any or all of the directors, officers, and employees of the corporation or any of its subsidiary or affiliated corporations, and to indemnify and purchase and maintain insurance on behalf of any fiduciary of such plans, trusts, or provisions.

(g) Subject to the provisions of Section 315, assume obligations, enter into contracts, including contracts of guaranty or suretyship, incur liabilities, borrow and lend money, and otherwise use its credit, and secure any of its obligations, contracts, or liabilities by mortgage, pledge, or other encumbrance of all or any part of its property, franchises, and income.

(h) Participate with others in any partnership, joint venture or other association, transaction, or arrangement of any kind, whether or not such participation involves sharing or delegation of control with or to others.

(i) (1) In anticipation of or during an emergency, take either or both of the following actions necessary to conduct the corporation’s ordinary business operations and affairs, unless emergency bylaws provide otherwise pursuant to subdivision (c) of Section 212:

(A) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent resulting from the emergency.

(B) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(2) During an emergency, take either or both of the following actions necessary to conduct the corporation’s ordinary business operations and affairs, unless emergency bylaws provide otherwise pursuant to subdivision (c) of Section 212:

(A) Give notice to a director or directors in any practicable manner under the circumstances, including, but not limited to, by publication and radio, when notice of a meeting of the board cannot be given to that director or directors in the manner prescribed by the bylaws or Section 307.

(B) Deem that one or more officers of the corporation present at a board meeting is a director, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum for that meeting.

(3) In anticipation of or during an emergency, the board may not take any action that requires the vote of the shareholders or is not in the corporation’s ordinary course of business, unless the required vote of the shareholders was obtained prior to the emergency.

(4) Any actions taken in good faith in anticipation of or during an emergency under this subdivision bind the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

(5) For purposes of this subdivision, “emergency” means any of the following events or circumstances as a result of which, and only so long as, a quorum of the corporation’s board of directors cannot be readily convened for action:

(A) A natural catastrophe, including, but not limited to, a hurricane, tornado, storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, or drought, or, regardless of cause, any fire, flood, or explosion.

(B) An attack on this state or nation by an enemy of the United States of America, or upon receipt by this state of a warning from the federal government indicating that an enemy attack is probable or imminent.

(C) An act of terrorism or other manmade disaster that results in extraordinary levels of casualties or damage or disruption severely affecting the infrastructure, environment, economy, government functions, or population, including, but not limited to, mass evacuations.

(D) A state of emergency proclaimed by a governor or by the President.

(Amended by Stats. 2013, Ch. 255, Sec. 1. Effective January 1, 2014.)



208

(a) No limitation upon the business, purposes or powers of the corporation or upon the powers of the shareholders, officers or directors, or the manner of exercise of such powers, contained in or implied by the articles or by Chapters 18, 19 and 20 or by any shareholders’ agreement shall be asserted as between the corporation or any shareholder and any third person, except in a proceeding (1) by a shareholder or the state to enjoin the doing or continuation of unauthorized business by the corporation or its officers, or both, in cases where third parties have not acquired rights thereby, or (2) to dissolve the corporation or (3) by the corporation or by a shareholder suing in a representative suit against the officers or directors of the corporation for violation of their authority.

(b) Any contract or conveyance made in the name of a corporation which is authorized or ratified by the board, or is done within the scope of the authority, actual or apparent, conferred by the board or within the agency power of the officer executing it, except as the board’s authority is limited by law other than this division, binds the corporation, and the corporation acquires rights thereunder, whether the contract is executed or wholly or in part executory.

(c) This section applies to contracts and conveyances made by foreign corporations in this state and to all conveyances by foreign corporations of real property situated in this state.

(Added by Stats. 1975, Ch. 682.)



209

For all purposes other than an action in the nature of quo warranto, a copy of the articles of a corporation duly certified by the Secretary of State is conclusive evidence of the formation of the corporation and prima facie evidence of its corporate existence.

(Added by Stats. 1975, Ch. 682.)



210

If initial directors have not been named in the articles, the incorporator or incorporators, until the directors are elected, may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption and amendment of bylaws of the corporation and the election of directors and officers.

(Added by Stats. 1975, Ch. 682.)



211

Bylaws may be adopted, amended or repealed either by approval of the outstanding shares (Section 152) or by the approval of the board, except as provided in Section 212. Subject to subdivision (a)(5) of Section 204, the articles or bylaws may restrict or eliminate the power of the board to adopt, amend or repeal any or all bylaws.

(Added by Stats. 1975, Ch. 682.)



212

(a) The bylaws shall set forth (unless such provision is contained in the articles, in which case it may only be changed by an amendment of the articles) the number of directors of the corporation; or that the number of directors shall be not less than a stated minimum nor more than a stated maximum (which in no case shall be greater than two times the stated minimum minus one), with the exact number of directors to be fixed, within the limits specified, by approval of the board or the shareholders (Section 153) in the manner provided in the bylaws, subject to paragraph (5) of subdivision (a) of Section 204. The number or minimum number of directors shall not be less than three; provided, however, that (1) before shares are issued, the number may be one, (2) before shares are issued, the number may be two, (3) so long as the corporation has only one shareholder, the number may be one, (4) so long as the corporation has only one shareholder, the number may be two, and (5) so long as the corporation has only two shareholders, the number may be two. After the issuance of shares, a bylaw specifying or changing a fixed number of directors or the maximum or minimum number or changing from a fixed to a variable board or vice versa may only be adopted by approval of the outstanding shares (Section 152); provided, however, that a bylaw or amendment of the articles reducing the fixed number or the minimum number of directors to a number less than five cannot be adopted if the votes cast against its adoption at a meeting or the shares not consenting in the case of action by written consent are equal to more than 162/3 percent of the outstanding shares entitled to vote.

(b) The bylaws may contain any provision, not in conflict with law or the articles for the management of the business and for the conduct of the affairs of the corporation, including, but not limited to:

(1) Any provision referred to in subdivision (b), (c) or (d) of Section 204.

(2) The time, place, and manner of calling, conducting, and giving notice of shareholders’, directors’, and committee meetings.

(3) The manner of execution, revocation, and use of proxies.

(4) The qualifications, duties, and compensation of directors; the time of their annual election; and the requirements of a quorum for directors’ and committee meetings.

(5) The appointment and authority of committees of the board.

(6) The appointment, duties, compensation, and tenure of officers.

(7) The mode of determination of holders of record of its shares.

(8) The making of annual reports and financial statements to the shareholders.

(c) (1) The bylaws may contain any provision, not in conflict with the articles, to manage and conduct the ordinary business affairs of the corporation effective only in an emergency as defined in Section 207, including, but not limited to, procedures for calling a board meeting, quorum requirements for a board meeting, and designation of additional or substitute directors.

(2) During an emergency, the board may not take any action that requires the vote of the shareholders or otherwise is not in the corporation’s ordinary course of business, unless the required vote of the shareholders was obtained prior to the emergency.

(3) All provisions of the regular bylaws consistent with the emergency bylaws shall remain effective during the emergency, and the emergency bylaws shall not be effective after the emergency ends.

(4) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation, and may not be used to impose liability on a corporate director, officer, employee, or agent.

(Amended by Stats. 2013, Ch. 255, Sec. 2. Effective January 1, 2014.)



213

Every corporation shall keep at its principal executive office in this state, or if its principal executive office is not in this state at its principal business office in this state, the original or a copy of its bylaws as amended to date, which shall be open to inspection by the shareholders at all reasonable times during office hours. If the principal executive office of the corporation is outside this state and the corporation has no principal business office in this state, it shall upon the written request of any shareholder furnish to such shareholder a copy of the bylaws as amended to date.

(Added by Stats. 1975, Ch. 682.)






CHAPTER 3 - Directors and Management

300

(a) Subject to the provisions of this division and any limitations in the articles relating to action required to be approved by the shareholders (Section 153) or by the outstanding shares (Section 152), or by a less than majority vote of a class or series of preferred shares (Section 402.5), the business and affairs of the corporation shall be managed and all corporate powers shall be exercised by or under the direction of the board. The board may delegate the management of the day-to-day operation of the business of the corporation to a management company or other person provided that the business and affairs of the corporation shall be managed and all corporate powers shall be exercised under the ultimate direction of the board.

(b) Notwithstanding subdivision (a) or any other provision of this division, but subject to subdivision (c), no shareholders’ agreement, which relates to any phase of the affairs of a close corporation, including but not limited to management of its business, division of its profits or distribution of its assets on liquidation, shall be invalid as between the parties thereto on the ground that it so relates to the conduct of the affairs of the corporation as to interfere with the discretion of the board or that it is an attempt to treat the corporation as if it were a partnership or to arrange their relationships in a manner that would be appropriate only between partners. A transferee of shares covered by such an agreement which is filed with the secretary of the corporation for inspection by any prospective purchaser of shares, who has actual knowledge thereof or notice thereof by a notation on the certificate pursuant to Section 418, is bound by its provisions and is a party thereto for the purposes of subdivision (d). Original issuance of shares by the corporation to a new shareholder who does not become a party to the agreement terminates the agreement, except that if the agreement so provides it shall continue to the extent it is enforceable apart from this subdivision. The agreement may not be modified, extended or revoked without the consent of such a transferee, subject to any provision of the agreement permitting modification, extension or revocation by less than unanimous agreement of the parties. A transferor of shares covered by such an agreement ceases to be a party thereto upon ceasing to be a shareholder of the corporation unless the transferor is a party thereto other than as a shareholder. An agreement made pursuant to this subdivision shall terminate when the corporation ceases to be a close corporation, except that if the agreement so provides it shall continue to the extent it is enforceable apart from this subdivision. This subdivision does not apply to an agreement authorized by subdivision (a) of Section 706.

(c) No agreement entered into pursuant to subdivision (b) may alter or waive any of the provisions of Sections 158, 417, 418, 500, 501, and 1111, subdivision (e) of Section 1201, Sections 2009, 2010, and 2011, or of Chapters 15 (commencing with Section 1500), 16 (commencing with Section 1600), 18 (commencing with Section 1800), and 22 (commencing with Section 2200). All other provisions of this division may be altered or waived as between the parties thereto in a shareholders’ agreement, except the required filing of any document with the Secretary of State.

(d) An agreement of the type referred to in subdivision (b) shall, to the extent and so long as the discretion or powers of the board in its management of corporate affairs is controlled by such agreement, impose upon each shareholder who is a party thereto liability for managerial acts performed or omitted by such person pursuant thereto that is otherwise imposed by this division upon directors, and the directors shall be relieved to that extent from such liability.

(e) The failure of a close corporation to observe corporate formalities relating to meetings of directors or shareholders in connection with the management of its affairs, pursuant to an agreement authorized by subdivision (b), shall not be considered a factor tending to establish that the shareholders have personal liability for corporate obligations.

(Amended by Stats. 1983, Ch. 1223, Sec. 3.)



301

(a)  Except as provided in Section 301.5, at each annual meeting of shareholders, directors shall be elected to hold office until the next annual meeting. However, to effectuate a voting shift (Section 194.7) the articles may provide that directors hold office for a shorter term. The articles may provide for the election of one or more directors by the holders of the shares of any class or series voting as a class or series.

(b) Each director, including a director elected to fill a vacancy, shall hold office until the expiration of the term for which elected and until a successor has been elected and qualified.

(Amended by Stats. 1989, Ch. 876, Sec. 1.)



301.5

(a) A listed corporation may, by amendment of its articles or bylaws, adopt provisions to divide the board of directors into two or three classes to serve for terms of two or three years respectively, or to eliminate cumulative voting, or both. After the issuance of shares, a corporation that is not a listed corporation may, by amendment of its articles or bylaws, adopt provisions to be effective when the corporation becomes a listed corporation to divide the board of directors into two or three classes to serve for terms of two or three years respectively, or to eliminate cumulative voting, or both. An article or bylaw amendment providing for division of the board of directors into classes, or any change in the number of classes, or the elimination of cumulative voting may only be adopted by the approval of the board and the outstanding shares (Section 152) voting as a single class, notwithstanding Section 903.

(b) If the board of directors is divided into two classes pursuant to subdivision (a), the authorized number of directors shall be no less than six and one-half of the directors or as close an approximation as possible shall be elected at each annual meeting of shareholders. If the board of directors is divided into three classes, the authorized number of directors shall be no less than nine and one-third of the directors or as close an approximation as possible shall be elected at each annual meeting of shareholders. Directors of a listed corporation may be elected by classes at a meeting of shareholders at which an amendment to the articles or bylaws described in subdivision (a) is approved, but the extended terms for directors are contingent on that approval, and in the case of an amendment to the articles, the filing of any necessary amendment to the articles pursuant to Section 905 or 910.

(c) If directors for more than one class are to be elected by the shareholders at any one meeting of shareholders and the election is by cumulative voting pursuant to Section 708, votes may be cumulated only for directors to be elected within each class.

(d) For purposes of this section, a “listed corporation” means a corporation with outstanding shares listed on the New York Stock Exchange, the NYSE Amex, the NASDAQ Global Market, or the NASDAQ Capital Market.

(e) Subject to subdivision (h), if a listed corporation having a board of directors divided into classes pursuant to subdivision (a) ceases to be a listed corporation for any reason, unless the articles of incorporation or bylaws of the corporation provide for the elimination of classes of directors at an earlier date or dates, the board of directors of the corporation shall cease to be divided into classes as to each class of directors on the date of the expiration of the term of the directors in that class and the term of each director serving at the time the corporation ceases to be a listed corporation (and the term of each director elected to fill a vacancy resulting from the death, resignation, or removal of any of those directors) shall continue until its expiration as if the corporation had not ceased to be a listed corporation.

(f) Subject to subdivision (h), if a listed corporation having a provision in its articles or bylaws eliminating cumulative voting pursuant to subdivision (a) or permitting noncumulative voting in the election of directors pursuant to that subdivision, or both, ceases to be a listed corporation for any reason, the shareholders shall be entitled to cumulate their votes pursuant to Section 708 at any election of directors occurring while the corporation is not a listed corporation notwithstanding that provision in its articles of incorporation or bylaws.

(g) Subject to subdivision (i), if a corporation that is not a listed corporation adopts amendments to its articles of incorporation or bylaws to divide its board of directors into classes or to eliminate cumulative voting, or both, pursuant to subdivision (a) and then becomes a listed corporation, unless the articles of incorporation or bylaws provide for those provisions to become effective at some other time and, in cases where classes of directors are provided for, identify the directors who, or the directorships that, are to be in each class or the method by which those directors or directorships are to be identified, the provisions shall become effective for the next election of directors after the corporation becomes a listed corporation at which all directors are to be elected.

(h) If a corporation ceases to be a listed corporation on or after the record date for a meeting of shareholders and prior to the conclusion of the meeting, including the conclusion of the meeting after an adjournment or postponement that does not require or result in the setting of a new record date, then, solely for purposes of subdivisions (e) and (f), the corporation shall not be deemed to have ceased to be a listed corporation until the conclusion of the meeting of shareholders.

(i) If a corporation becomes a listed corporation on or after the record date for a meeting of shareholders and prior to the conclusion of the meeting, including the conclusion of the meeting after an adjournment or postponement that does not require or result in the setting of a new record date, then, solely for purposes of subdivision (g), the corporation shall not be deemed to have become a listed corporation until the conclusion of the meeting of shareholders.

(j) If an article amendment referred to in subdivision (a) is adopted by a listed corporation, the certificate of amendment shall include a statement of the facts showing that the corporation is a listed corporation within the meaning of subdivision (d). If an article or bylaw amendment referred to in subdivision (a) is adopted by a corporation which is not a listed corporation, the provision, as adopted, shall include the following statement or the substantial equivalent: “This provision shall become effective only when the corporation becomes a listed corporation within the meaning of Section 301.5 of the Corporations Code.”

(Amended by Stats. 2009, Ch. 131, Sec. 1. Effective January 1, 2010.)



301.7

(a) A listed corporation engaged in business limited to the operation and maintenance of a recreation venture having golf and tennis facilities and ancillary dining and beverage services may, by amendment of its articles or bylaws, adopt provisions allowing division of its board of directors into two classes, with one-half of the directors or as close an approximation as possible to be elected at each annual meeting of shareholders, provided that the corporation’s bylaws or articles limit each holder of the securities to no more than five shares and require some of those holders to occupy dwellings immediately contiguous to the real property of the corporation. An article or bylaw amendment providing for division of the board of directors into classes may only be adopted by the approval of the board and the outstanding shares (Section 152) voting as a single class, notwithstanding Section 903. Directors of a listed corporation that meet these conditions may be elected by classes at a meeting of shareholders at which an amendment to the articles or bylaws described in this paragraph is approved, but the extended terms for directors are contingent on that approval, and in the case of an amendment to the articles, the filing of any necessary amendment to the articles pursuant to Section 905 or 910.

(b) For purposes of this section, a “listed corporation” means a corporation described in subdivision (d) of Section 301.5.

(c) If an article amendment referred to in subdivision (a) is adopted by a listed corporation, the certificate of amendment shall include a statement of the facts showing that the corporation is a listed corporation within the meaning of subdivision (b).

(Amended by Stats. 2009, Ch. 131, Sec. 2. Effective January 1, 2010.)



301.9

Notwithstanding Section 301, a mutual water company organized under this division may elect directors to serve staggered four-year terms if authorized in the corporation’s articles of incorporation or bylaws. Upon the initial election of directors to staggered terms, the elected directors shall determine by lot who among them shall serve initial two-year terms and who among them shall serve four-year terms. Prior to any election in which the terms of elected directors shall be determined by lot, the mutual water company shall notify its shareholders that the terms of the directors elected shall be determined among those directors by lot.

(Added by Stats. 2011, Ch. 89, Sec. 1. Effective January 1, 2012.)



302

The board may declare vacant the office of a director who has been declared of unsound mind by an order of court or convicted of a felony.

(Repealed and added by Stats. 1975, Ch. 682.)



303

(a) Any or all of the directors may be removed without cause if the removal is approved by the outstanding shares (Section 152), subject to the following:

(1)  Except for a corporation to which paragraph (3) is applicable, no director may be removed (unless the entire board is removed) when the votes cast against removal, or not consenting in writing to the removal, would be sufficient to elect the director if voted cumulatively at an election at which the same total number of votes were cast (or, if the action is taken by written consent, all shares entitled to vote were voted) and the entire number of directors authorized at the time of the director’s most recent election were then being elected.

(2) When by the provisions of the articles the holders of the shares of any class or series, voting as a class or series, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the holders of the shares of that class or series.

(3) A director of a corporation whose board of directors is classified pursuant to Section 301.5 may not be removed if the votes cast against removal of the director, or not consenting in writing to the removal, would be sufficient to elect the director if voted cumulatively (without regard to whether shares may otherwise be voted cumulatively) at an election at which the same total number of votes were cast (or, if the action is taken by written consent, all shares entitled to vote were voted) and either the number of directors elected at the most recent annual meeting of shareholders, or if greater, the number of directors for whom removal is being sought, were then being elected.

(b) Any reduction of the authorized number of directors or amendment reducing the number of classes of directors does not remove any director prior to the expiration of the director’s term of office.

(c) Except as provided in this section and Sections 302 and 304, a director may not be removed prior to the expiration of the director’s term of office.

(Amended by Stats. 1989, Ch. 876, Sec. 3.)



304

The superior court of the proper county may, at the suit of shareholders holding at least 10 percent of the number of outstanding shares of any class, remove from office any director in case of fraudulent or dishonest acts or gross abuse of authority or discretion with reference to the corporation and may bar from reelection any director so removed for a period prescribed by the court. The corporation shall be made a party to such action.

(Repealed and added by Stats. 1975, Ch. 682.)



305

(a) Unless otherwise provided in the articles or bylaws and except for a vacancy created by the removal of a director, vacancies on the board may be filled by approval of the board (Section 151) or, if the number of directors then in office is less than a quorum, by (1) the unanimous written consent of the directors then in office, (2) the affirmative vote of a majority of the directors then in office at a meeting held pursuant to notice or waivers of notice complying with Section 307 or (3) a sole remaining director. Unless the articles or a bylaw adopted by the shareholders provide that the board may fill vacancies occurring in the board by reason of the removal of directors, such vacancies may be filled only by approval of the shareholders (Section 153).

(b) The shareholders may elect a director at any time to fill any vacancy not filled by the directors. Any such election by written consent other than to fill a vacancy created by removal, which requires the unanimous consent of all shares entitled to vote for the election of directors, requires the consent of a majority of the outstanding shares entitled to vote.

(c) If, after the filling of any vacancy by the directors, the directors then in office who have been elected by the shareholders shall constitute less than a majority of the directors then in office, then both of the following shall be applicable:

(1) Any holder or holders of an aggregate of 5 percent or more of the total number of shares at the time outstanding having the right to vote for those directors may call a special meeting of shareholders, or

(2) The superior court of the proper county shall, upon application of such shareholder or shareholders, summarily order a special meeting of shareholders, to be held to elect the entire board. The term of office of any director shall terminate upon that election of a successor.

The hearing on any application filed pursuant to this subdivision shall be held on not less than 10 business days notice to the corporation. If the corporation intends to oppose the application, it shall file with the court a notice of opposition not later than five business days prior to the date set for the hearing. The application and any notice of opposition shall be supported by appropriate affidavits and the court’s determination shall be made on the basis of the papers in the record; but, for good cause shown, the court may receive and consider at the hearing additional evidence, oral or documentary, and additional points and authorities. The hearing shall take precedence over all other matters not of a similar nature pending on the date set for the hearing.

(d) Any director may resign effective upon giving written notice to the chairman of the board, the president, the secretary or the board of directors of the corporation, unless the notice specifies a later time for the effectiveness of such resignation. If the resignation is effective at a future time, a successor may be elected to take office when the resignation becomes effective.

(Amended by Stats. 2000, Ch. 485, Sec. 5. Effective January 1, 2001.)



306

If (a) a corporation has not issued shares and all the directors resign, die, or become incompetent, or (b) a corporation’s initial directors have not been named in the articles, and all the incorporators resign, die, or become incompetent prior to the election of the initial directors, the superior court of any county may appoint directors of the corporation upon application by any party in interest.

(Amended by Stats. 2000, Ch. 485, Sec. 6. Effective January 1, 2001.)



307

(a) Unless otherwise provided in the articles or, subject to paragraph (5) of subdivision (a) of Section 204, in the bylaws, all of the following apply:

(1) Meetings of the board may be called by the chair of the board or the president or any vice president or the secretary or any two directors.

(2) Regular meetings of the board may be held without notice if the time and place of the meetings are fixed by the bylaws or the board. Special meetings of the board shall be held upon four days’ notice by mail or 48 hours’ notice delivered personally or by telephone, including a voice messaging system or by electronic transmission by the corporation (Section 20). The articles or bylaws may not dispense with notice of a special meeting. A notice, or waiver of notice, need not specify the purpose of any regular or special meeting of the board.

(3) Notice of a meeting need not be given to a director who provides a waiver of notice or a consent to holding the meeting or an approval of the minutes thereof in writing, whether before or after the meeting, or who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to that director. These waivers, consents and approvals shall be filed with the corporate records or made a part of the minutes of the meeting.

(4) A majority of the directors present, whether or not a quorum is present, may adjourn any meeting to another time and place. If the meeting is adjourned for more than 24 hours, notice of an adjournment to another time or place shall be given prior to the time of the adjourned meeting to the directors who were not present at the time of the adjournment.

(5) Meetings of the board may be held at a place within or without the state that has been designated in the notice of the meeting or, if not stated in the notice or there is no notice, designated in the bylaws or by resolution of the board.

(6) Members of the board may participate in a meeting through use of conference telephone, electronic video screen communication, or electronic transmission by and to the corporation (Sections 20 and 21). Participation in a meeting through use of conference telephone or electronic video screen communication pursuant to this subdivision constitutes presence in person at that meeting as long as all members participating in the meeting are able to hear one another. Participation in a meeting through electronic transmission by and to the corporation (other than conference telephone and electronic video screen communication), pursuant to this subdivision constitutes presence in person at that meeting if both of the following apply:

(A) Each member participating in the meeting can communicate with all of the other members concurrently.

(B) Each member is provided the means of participating in all matters before the board, including, without limitation, the capacity to propose, or to interpose an objection to, a specific action to be taken by the corporation.

(7) A majority of the authorized number of directors constitutes a quorum of the board for the transaction of business. The articles or bylaws may not provide that a quorum shall be less than one-third the authorized number of directors or less than two, whichever is larger, unless the authorized number of directors is one, in which case one director constitutes a quorum.

(8) An act or decision done or made by a majority of the directors present at a meeting duly held at which a quorum is present is the act of the board, subject to the provisions of Section 310 and subdivision (e) of Section 317. The articles or bylaws may not provide that a lesser vote than a majority of the directors present at a meeting is the act of the board. A meeting at which a quorum is initially present may continue to transact business notwithstanding the withdrawal of directors, if any action taken is approved by at least a majority of the required quorum for that meeting.

(b) An action required or permitted to be taken by the board may be taken without a meeting, if all members of the board shall individually or collectively consent in writing to that action and if the number of members of the board serving at the time constitutes a quorum. The written consent or consents shall be filed with the minutes of the proceedings of the board. For purposes of this subdivision only, “all members of the board” shall include an “interested director” as described in subdivision (a) of Section 310 or a “common director” as described in subdivision (b) of Section 310 who abstains in writing from providing consent, where the disclosures required by Section 310 have been made to the noninterested or noncommon directors, as applicable, prior to their execution of the written consent or consents, the specified disclosures are conspicuously included in the written consent or consents executed by the noninterested or noncommon directors, and the noninterested or noncommon directors, as applicable, approve the action by a vote that is sufficient without counting the votes of the interested or common directors. If written consent is provided by the directors in accordance with the immediately preceding sentence and the disclosures made regarding the action that is the subject of the consent do not comply with the requirements of Section 310, the action that is the subject of the consent shall be deemed approved, but in any suit brought to challenge the action, the party asserting the validity of the action shall have the burden of proof in establishing that the action was just and reasonable to the corporation at the time it was approved.

(c) This section applies also to committees of the board and incorporators and action by those committees and incorporators, mutatis mutandis.

(Amended (as amended by Stats. 2005, Ch. 102, Sec. 1) by Stats. 2010, Ch. 91, Sec. 1. Effective January 1, 2011.)



308

(a) If a corporation has an even number of directors who are equally divided and cannot agree as to the management of its affairs, so that its business can no longer be conducted to advantage or so that there is danger that its property and business will be impaired or lost, the superior court of the proper county may, notwithstanding any provisions of the articles or bylaws and whether or not an action is pending for an involuntary winding up or dissolution of the corporation, appoint a provisional director pursuant to this section. Action for such appointment may be brought by any director or by the holders of not less than 331/3 percent of the voting power.

(b) If the shareholders of a corporation are deadlocked so that they cannot elect the directors to be elected at an annual meeting of shareholders, the superior court of the proper county may, notwithstanding any provisions of the articles or bylaws, upon petition of a shareholder or shareholders holding 50 percent of the voting power, appoint a provisional director or directors pursuant to this section or order such other equitable relief as the court deems appropriate.

(c) A provisional director shall be an impartial person, who is neither a shareholder nor a creditor of the corporation, nor related by consanguinity or affinity within the third degree according to the common law to any of the other directors of the corporation or to any judge of the court by which such provisional director is appointed. A provisional director shall have all the rights and powers of a director until the deadlock in the board or among shareholders is broken or until such provisional director is removed by order of the court or by approval of the outstanding shares (Section 152). Such person shall be entitled to such compensation as shall be fixed by the court unless otherwise agreed with the corporation.

(d) This section does not apply to corporations subject to the Public Utilities Act (Part 1 (commencing with Section 201) of Division 1 of the Public Utilities Code).

(Amended by Stats. 1995, Ch. 154, Sec. 3. Effective January 1, 1996.)



309

(a) A director shall perform the duties of a director, including duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner such director believes to be in the best interests of the corporation and its shareholders and with such care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances.

(b) In performing the duties of a director, a director shall be entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1) One or more officers or employees of the corporation whom the director believes to be reliable and competent in the matters presented.

(2) Counsel, independent accountants or other persons as to matters which the director believes to be within such person’s professional or expert competence.

(3) A committee of the board upon which the director does not serve, as to matters within its designated authority, which committee the director believes to merit confidence,

so long as, in any such case, the director acts in good faith, after reasonable inquiry when the need therefor is indicated by the circumstances and without knowledge that would cause such reliance to be unwarranted.

(c) A person who performs the duties of a director in accordance with subdivisions (a) and (b) shall have no liability based upon any alleged failure to discharge the person’s obligations as a director. In addition, the liability of a director for monetary damages may be eliminated or limited in a corporation’s articles to the extent provided in paragraph (10) of subdivision (a) of Section 204.

(Amended by Stats. 1987, Ch. 1203, Sec. 2. Effective September 27, 1987.)



310

(a) No contract or other transaction between a corporation and one or more of its directors, or between a corporation and any corporation, firm or association in which one or more of its directors has a material financial interest, is either void or voidable because such director or directors or such other corporation, firm or association are parties or because such director or directors are present at the meeting of the board or a committee thereof which authorizes, approves or ratifies the contract or transaction, if

(1) The material facts as to the transaction and as to such director’s interest are fully disclosed or known to the shareholders and such contract or transaction is approved by the shareholders (Section 153) in good faith, with the shares owned by the interested director or directors not being entitled to vote thereon, or

(2) The material facts as to the transaction and as to such director’s interest are fully disclosed or known to the board or committee, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient without counting the vote of the interested director or directors and the contract or transaction is just and reasonable as to the corporation at the time it is authorized, approved or ratified, or

(3) As to contracts or transactions not approved as provided in paragraph (1) or (2) of this subdivision, the person asserting the validity of the contract or transaction sustains the burden of proving that the contract or transaction was just and reasonable as to the corporation at the time it was authorized, approved or ratified.

A mere common directorship does not constitute a material financial interest within the meaning of this subdivision. A director is not interested within the meaning of this subdivision in a resolution fixing the compensation of another director as a director, officer or employee of the corporation, notwithstanding the fact that the first director is also receiving compensation from the corporation.

(b) No contract or other transaction between a corporation and any corporation or association of which one or more of its directors are directors is either void or voidable because such director or directors are present at the meeting of the board or a committee thereof which authorizes, approves or ratifies the contract or transaction, if

(1) The material facts as to the transaction and as to such director’s other directorship are fully disclosed or known to the board or committee, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient without counting the vote of the common director or directors or the contract or transaction is approved by the shareholders (Section 153) in good faith, or

(2) As to contracts or transactions not approved as provided in paragraph (1) of this subdivision, the contract or transaction is just and reasonable as to the corporation at the time it is authorized, approved or ratified.

This subdivision does not apply to contracts or transactions covered by subdivision (a).

(c) Interested or common directors may be counted in determining the presence of a quorum at a meeting of the board or a committee thereof which authorizes, approves or ratifies a contract or transaction.

(Amended by Stats. 1976, Ch. 641.)



311

The board may, by resolution adopted by a majority of the authorized number of directors, designate one or more committees, each consisting of two or more directors, to serve at the pleasure of the board. The board may designate one or more directors as alternate members of any committee, who may replace any absent member at any meeting of the committee. The appointment of members or alternate members of a committee requires the vote of a majority of the authorized number of directors. Any such committee, to the extent provided in the resolution of the board or in the bylaws, shall have all the authority of the board, except with respect to:

(a) The approval of any action for which this division also requires shareholders’ approval (Section 153) or approval of the outstanding shares (Section 152).

(b) The filling of vacancies on the board or in any committee.

(c) The fixing of compensation of the directors for serving on the board or on any committee.

(d) The amendment or repeal of bylaws or the adoption of new bylaws.

(e) The amendment or repeal of any resolution of the board which by its express terms is not so amendable or repealable.

(f) A distribution (Section 166), except at a rate, in a periodic amount or within a price range set forth in the articles or determined by the board.

(g) The appointment of other committees of the board or the members thereof.

(Amended by Stats. 1983, Ch. 1223, Sec. 4.)



312

(a) A corporation shall have a chairman of the board or a president or both, a secretary, a chief financial officer and such other officers with such titles and duties as shall be stated in the bylaws or determined by the board and as may be necessary to enable it to sign instruments and share certificates. The president, or if there is no president the chairman of the board, is the general manager and chief executive officer of the corporation, unless otherwise provided in the articles or bylaws. Any number of offices may be held by the same person unless the articles or bylaws provide otherwise.

(b) Except as otherwise provided by the articles or bylaws, officers shall be chosen by the board and serve at the pleasure of the board, subject to the rights, if any, of an officer under any contract of employment. Any officer may resign at any time upon written notice to the corporation without prejudice to the rights, if any, of the corporation under any contract to which the officer is a party.

(Amended by Stats. 1976, Ch. 641.)



313

Subject to the provisions of subdivision (a) of Section 208, any note, mortgage, evidence of indebtedness, contract, share certificate, initial transaction statement or written statement, conveyance, or other instrument in writing, and any assignment or endorsement thereof, executed or entered into between any corporation and any other person, when signed by the chairman of the board, the president or any vice president and the secretary, any assistant secretary, the chief financial officer or any assistant treasurer of such corporation, is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the same.

(Amended by Stats. 1986, Ch. 766, Sec. 11.)



314

The original or a copy in writing or in any other form capable of being converted into clearly legible tangible form of the bylaws or of the minutes of any incorporators’, shareholders’, directors’, committee or other meeting or of any resolution adopted by the board or a committee thereof, or shareholders, certified to be a true copy by a person purporting to be the secretary or an assistant secretary of the corporation, is prima facie evidence of the adoption of such bylaws or resolution or of the due holding of such meeting and of the matters stated therein.

(Amended by Stats. 2004, Ch. 254, Sec. 7. Effective January 1, 2005.)



315

(a) A corporation shall not make any loan of money or property to, or guarantee the obligation of, any director or officer of the corporation or of its parent, unless the transaction, or an employee benefit plan authorizing the loans or guaranties after disclosure of the right under such a plan to include officers or directors, is approved by a majority of the shareholders entitled to act thereon.

(b) Notwithstanding subdivision (a), if the corporation has outstanding shares held of record by 100 or more persons (determined as provided in Section 605) on the date of approval by the board, and has a bylaw approved by the outstanding shares (Section 152) authorizing the board alone to approve such a loan or guaranty to an officer, whether or not a director, or an employee benefit plan authorizing such a loan or guaranty to an officer, such a loan or guaranty or employee benefit plan may be approved by the board alone by a vote sufficient without counting the vote of any interested director or directors if the board determines that such a loan or guaranty or plan may reasonably be expected to benefit the corporation.

(c) A corporation shall not make any loan of money or property to, or guarantee the obligation of, any person upon the security of shares of the corporation or of its parent if the corporation’s recourse in the event of default is limited to the security for the loan or guaranty, unless the loan or guaranty is adequately secured without considering these shares, or the loan or guaranty is approved by a majority of the shareholders entitled to act thereon.

(d) Notwithstanding subdivision (a), a corporation may advance money to a director or officer of the corporation or of its parent for any expenses reasonably anticipated to be incurred in the performance of the duties of the director or officer, provided that in the absence of the advance the director or officer would be entitled to be reimbursed for the expenses by the corporation, its parent, or any subsidiary.

(e) The provisions of subdivision (a) do not apply to the payment of premiums in whole or in part by a corporation on a life insurance policy on the life of a director or officer so long as repayment to the corporation of the amount paid by it is secured by the proceeds of the policy and its cash surrender value.

(f) This section does not apply to any of the following:

(1) Any transaction, plan, or agreement permitted under Section 408.

(2) Any depository institution, as defined in Section 202 of the Depository Institutions Management Interlocks Act (12 U.S.C. Sec. 3201).

(3) Any loan or guaranty made by a corporation that makes loans or guaranties in the ordinary course of its business if statutes or regulations pertaining to the corporation expressly regulate the making by the corporation of loans to its officers or directors or the undertaking of guaranties of the obligations of its officers or directors.

(g) For the purposes of subdivisions (a) and (c), “approval by a majority of the shareholders entitled to act” means either (1) written consent of a majority of the outstanding shares without counting as outstanding or as consenting any shares owned by any officer or director eligible to participate in the plan or transaction that is subject to this approval, (2) the affirmative vote of a majority of the shares present and voting at a duly held meeting at which a quorum is otherwise present, without counting for purposes of the vote as either present or voting any shares owned by any officer or director eligible to participate in the plan or transaction that is subject to the approval, or (3) the unanimous vote or written consent of the shareholders. In the case of a corporation which has more than one class or series of shares outstanding, the “shareholders entitled to act” within the meaning of this section includes only holders of those classes or series entitled under the articles to vote on all matters before the shareholders or to vote on the subject matter of this section, and includes a requirement for separate class or series voting, or for more or less than one vote per share, only to the extent required by the articles.

(Amended by Stats. 1984, Ch. 812, Sec. 1.)



316

(a) Subject to the provisions of Section 309, directors of a corporation who approve any of the following corporate actions shall be jointly and severally liable to the corporation for the benefit of all of the creditors or shareholders entitled to institute an action under subdivision (c):

(1) The making of any distribution to its shareholders to the extent that it is contrary to the provisions of Sections 500 to 503, inclusive.

(2) The distribution of assets to shareholders after institution of dissolution proceedings of the corporation, without paying or adequately providing for all known liabilities of the corporation, excluding any claims not filed by creditors within the time limit set by the court in a notice given to creditors under Chapters 18 (commencing with Section 1800), 19 (commencing with Section 1900) and 20 (commencing with Section 2000).

(3) The making of any loan or guaranty contrary to Section 315.

(b) A director who is present at a meeting of the board, or any committee thereof, at which action specified in subdivision (a) is taken and who abstains from voting shall be considered to have approved the action.

(c) Suit may be brought in the name of the corporation to enforce the liability (1) under paragraph (1) of subdivision (a) against any or all directors liable by the persons entitled to sue under subdivision (b) of Section 506, (2) under paragraph (2) or (3) of subdivision (a) against any or all directors liable by any one or more creditors of the corporation whose debts or claims arose prior to the time of any of the corporate actions specified in paragraph (2) or (3) of subdivision (a) and who have not consented to the corporate action, whether or not they have reduced their claims to judgment, or (3) under paragraph (3) of subdivision (a) against any or all directors liable by any one or more holders of shares outstanding at the time of any corporate action specified in paragraph (3) of subdivision (a) who have not consented to the corporate action, without regard to the provisions of Section 800.

(d) The damages recoverable from a director under this section shall be the amount of the illegal distribution (or if the illegal distribution consists of property, the fair market value of that property at the time of the illegal distribution) plus interest thereon from the date of the distribution at the legal rate on judgments until paid, together with all reasonably incurred costs of appraisal or other valuation, if any, of that property or loss suffered by the corporation as a result of the illegal loan or guaranty, as the case may be, but not exceeding the liabilities of the corporation owed to nonconsenting creditors at the time of the violation and the injury suffered by nonconsenting shareholders, as the case may be.

(e) Any director sued under this section may implead all other directors liable and may compel contribution, either in that action or in an independent action against directors not joined in that action.

(f) Directors liable under this section shall also be entitled to be subrogated to the rights of the corporation:

(1) With respect to paragraph (1) of subdivision (a), against shareholders who received the distribution.

(2) With respect to paragraph (2) of subdivision (a), against shareholders who received the distribution of assets.

(3) With respect to paragraph (3) of subdivision (a), against the person who received the loan or guaranty. Any director sued under this section may file a cross-complaint against the person or persons who are liable to the director as a result of the subrogation provided for in this subdivision or may proceed against them in an independent action.

(Amended by Stats. 1994, Ch. 1064, Sec. 1. Effective January 1, 1995.)



317

(a) For the purposes of this section, “agent” means any person who is or was a director, officer, employee or other agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust or other enterprise, or was a director, officer, employee or agent of a foreign or domestic corporation which was a predecessor corporation of the corporation or of another enterprise at the request of the predecessor corporation; “proceeding” means any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative; and “expenses” includes without limitation attorneys’ fees and any expenses of establishing a right to indemnification under subdivision (d) or paragraph (4) of subdivision (e).

(b) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any proceeding (other than an action by or in the right of the corporation to procure a judgment in its favor) by reason of the fact that the person is or was an agent of the corporation, against expenses, judgments, fines, settlements, and other amounts actually and reasonably incurred in connection with the proceeding if that person acted in good faith and in a manner the person reasonably believed to be in the best interests of the corporation and, in the case of a criminal proceeding, had no reasonable cause to believe the conduct of the person was unlawful. The termination of any proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in the best interests of the corporation or that the person had reasonable cause to believe that the person’s conduct was unlawful.

(c) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was an agent of the corporation, against expenses actually and reasonably incurred by that person in connection with the defense or settlement of the action if the person acted in good faith, in a manner the person believed to be in the best interests of the corporation and its shareholders.

No indemnification shall be made under this subdivision for any of the following:

(1) In respect of any claim, issue or matter as to which the person shall have been adjudged to be liable to the corporation in the performance of that person’s duty to the corporation and its shareholders, unless and only to the extent that the court in which the proceeding is or was pending shall determine upon application that, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for expenses and then only to the extent that the court shall determine.

(2) Of amounts paid in settling or otherwise disposing of a pending action without court approval.

(3) Of expenses incurred in defending a pending action which is settled or otherwise disposed of without court approval.

(d) To the extent that an agent of a corporation has been successful on the merits in defense of any proceeding referred to in subdivision (b) or (c) or in defense of any claim, issue, or matter therein, the agent shall be indemnified against expenses actually and reasonably incurred by the agent in connection therewith.

(e) Except as provided in subdivision (d), any indemnification under this section shall be made by the corporation only if authorized in the specific case, upon a determination that indemnification of the agent is proper in the circumstances because the agent has met the applicable standard of conduct set forth in subdivision (b) or (c), by any of the following:

(1) A majority vote of a quorum consisting of directors who are not parties to such proceeding.

(2) If such a quorum of directors is not obtainable, by independent legal counsel in a written opinion.

(3) Approval of the shareholders (Section 153), with the shares owned by the person to be indemnified not being entitled to vote thereon.

(4) The court in which the proceeding is or was pending upon application made by the corporation or the agent or the attorney or other person rendering services in connection with the defense, whether or not the application by the agent, attorney or other person is opposed by the corporation.

(f) Expenses incurred in defending any proceeding may be advanced by the corporation prior to the final disposition of the proceeding upon receipt of an undertaking by or on behalf of the agent to repay that amount if it shall be determined ultimately that the agent is not entitled to be indemnified as authorized in this section. The provisions of subdivision (a) of Section 315 do not apply to advances made pursuant to this subdivision.

(g) The indemnification authorized by this section shall not be deemed exclusive of any additional rights to indemnification for breach of duty to the corporation and its shareholders while acting in the capacity of a director or officer of the corporation to the extent the additional rights to indemnification are authorized in an article provision adopted pursuant to paragraph (11) of subdivision (a) of Section 204. The indemnification provided by this section for acts, omissions, or transactions while acting in the capacity of, or while serving as, a director or officer of the corporation but not involving breach of duty to the corporation and its shareholders shall not be deemed exclusive of any other rights to which those seeking indemnification may be entitled under any bylaw, agreement, vote of shareholders or disinterested directors, or otherwise, to the extent the additional rights to indemnification are authorized in the articles of the corporation. An article provision authorizing indemnification “in excess of that otherwise permitted by Section 317” or “to the fullest extent permissible under California law” or the substantial equivalent thereof shall be construed to be both a provision for additional indemnification for breach of duty to the corporation and its shareholders as referred to in, and with the limitations required by, paragraph (11) of subdivision (a) of Section 204 and a provision for additional indemnification as referred to in the second sentence of this subdivision. The rights to indemnity hereunder shall continue as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of the person. Nothing contained in this section shall affect any right to indemnification to which persons other than the directors and officers may be entitled by contract or otherwise.

(h) No indemnification or advance shall be made under this section, except as provided in subdivision (d) or paragraph (4) of subdivision (e), in any circumstance where it appears:

(1) That it would be inconsistent with a provision of the articles, bylaws, a resolution of the shareholders, or an agreement in effect at the time of the accrual of the alleged cause of action asserted in the proceeding in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification.

(2) That it would be inconsistent with any condition expressly imposed by a court in approving a settlement.

(i) A corporation shall have power to purchase and maintain insurance on behalf of any agent of the corporation against any liability asserted against or incurred by the agent in that capacity or arising out of the agent’s status as such whether or not the corporation would have the power to indemnify the agent against that liability under this section. The fact that a corporation owns all or a portion of the shares of the company issuing a policy of insurance shall not render this subdivision inapplicable if either of the following conditions are satisfied: (1) if the articles authorize indemnification in excess of that authorized in this section and the insurance provided by this subdivision is limited as indemnification is required to be limited by paragraph (11) of subdivision (a) of Section 204; or (2) (A) the company issuing the insurance policy is organized, licensed, and operated in a manner that complies with the insurance laws and regulations applicable to its jurisdiction of organization, (B) the company issuing the policy provides procedures for processing claims that do not permit that company to be subject to the direct control of the corporation that purchased that policy, and (C) the policy issued provides for some manner of risk sharing between the issuer and purchaser of the policy, on one hand, and some unaffiliated person or persons, on the other, such as by providing for more than one unaffiliated owner of the company issuing the policy or by providing that a portion of the coverage furnished will be obtained from some unaffiliated insurer or reinsurer.

(j) This section does not apply to any proceeding against any trustee, investment manager, or other fiduciary of an employee benefit plan in that person’s capacity as such, even though the person may also be an agent as defined in subdivision (a) of the employer corporation. A corporation shall have power to indemnify such a trustee, investment manager, or other fiduciary to the extent permitted by subdivision (f) of Section 207.

(Amended by Stats. 1995, Ch. 154, Sec. 4. Effective January 1, 1996.)



318

(a) The Secretary of State shall develop and maintain a registry of distinguished women and minorities who are available to serve on corporate boards of directors. As used in this section, “minority” means an ethnic person of color including American Indians, Asians (including, but not limited to, Chinese, Japanese, Koreans, Pacific Islanders, Samoans, and Southeast Asians), Blacks, Filipinos, and Hispanics.

(b) For each woman or minority who participates in the registry, the Secretary of State shall maintain information on his or her educational, professional, community service, and corporate governance background. That information may include, but is not limited to:

(1) Paid or volunteer employment.

(2) Service in elected public office or on public boards or commissions.

(3) Directorships, officerships, and trusteeships of business and nonprofit entities, including committee experience.

(4) Professional, academic, or community awards or honors.

(5) Publications.

(6) Government relations experience.

(7) Experience with corporate constituents.

(8) Any other areas of special expertise.

(c) In addition to the information subdivision (b) requires, each woman or minority who participates in the registry may disclose any number of personal attributes that may contribute to board diversity. Those attributes may include, but are not limited to, gender, physical disability, race, or ethnic origin.

(d) In addition to the information subdivision (b) requires, each woman or minority who participates in the registry may indicate characteristics of corporations for which he or she would consider, or is especially interested in, serving as a director. These characteristics may include, but are not limited to, company size, industry, geographic location, board meeting frequency, director time commitments, director compensation, director insurance or indemnification, or social policy concerns.

(e) Any woman or minority may nominate himself or herself to the registry by filing with the Secretary of State the information required by subdivision (b) on a form the secretary prescribes. Any registrant may attach a copy of his or her resume and up to two letters of recommendation to his or her registration form. Each registrant’s registration form, together with any attached resume or letters of recommendation, shall constitute his or her registry transcript.

(f) The Secretary of State shall make appropriate rules requiring registrants to renew or update their filings with the registry, as necessary to ensure continued accuracy of registry information.

(g) The Secretary of State shall assign each registrant a file number, then enter the information described in subdivisions (b), (c), and (d) into a data base, using the registrant’s file number to identify him or her. The registry data base shall not disclose any registrant’s name or street address, but may list the city, county, or ZIP Code of his or her business or residence address. The secretary shall make data base information available to those persons described in subdivisions (i) and (j). The secretary may provide that access either by permitting direct data base searches or by performing data base searches on written request.

(h) The Secretary of State may also make information contained in the registry data base available to any person or entity qualified to transact business in California that regularly engages in the business of providing data base access or search services; provided, that data base access will not be construed to entitle the user to access to any registrant’s transcript.

(i) The Secretary of State shall make information contained in a reasonable number of registrants’ transcripts available to any corporation or its representative. A “representative,” for purposes of this subdivision, may be an attorney, an accountant, or a retained executive recruiter. A “retained executive recruiter,” for purposes of this subdivision, is an individual or business entity engaged in the executive search business that is regularly retained to locate qualified candidates for appointment or election as corporate directors or executive officers.

(j) The Secretary of State may also grant access to a reasonable number of registrants’ transcripts to any other person who demonstrates to the secretary’s satisfaction that the person does both of the following:

(1) Seeks access to the registry in connection with an actual search for a corporate director.

(2) Intends to use any information obtained from the registry only for the purpose of finding qualified candidates for an open position on a corporate board of directors.

(k) The Secretary of State may employ reasonable means to verify that any party seeking access to registry transcript information is one of those specified in subdivision (i) or (j). To that end, the secretary may require a representative to identify its principal, but may not disclose that principal’s identity to any other person.

(l) Upon written request specifying the registrant’s file number, the Secretary of State shall provide any party entitled to access to registry transcripts with a copy of any registrant’s transcript. The secretary may by rule or regulation specify other reasonable means by which persons entitled thereto may order copies of registrants’ transcripts.

(m) Notwithstanding any other law, a person shall not be entitled to access to information the registry contains, except as this section specifically provides.

(n) The Secretary of State shall charge fees for registering with the registry, obtaining access to the registry data base, and obtaining copies of registrants’ transcripts. The Secretary of State, in consultation with the Senate Commission on Corporate Governance, Shareholder Rights, and Securities Transactions, shall fix those fees by regulation. Fees shall be fixed so that the aggregate amount of all fees collected shall be sufficient to cover the total cost of administering the registry program. Registration fees shall be fixed so as to encourage qualified women and minorities to participate. Fees shall be deposited into the Secretary of State’s Business Fee Fund.

(o) The Secretary of State may make any rule, regulation, guideline, or agreement the secretary deems necessary to carry out the purposes and provisions of this section.

(p) The Secretary of State may cooperate with the Commission on the Status of Women and Girls, the California Council to Promote Business Ownership by Women, the Senate Commission on Corporate Governance, Shareholder Rights, and Securities Transactions, women’s organizations, minority organizations, business and professional organizations, and any other individual or entity the secretary deems appropriate, for any of the following purposes:

(1) Promoting corporate use of the registry.

(2) Locating qualified women and minorities and encouraging them to participate in the registry.

(3) Educating interested parties on the purpose and most effective use of the registry.

The secretary may also prepare and distribute publications designed to promote informed use of the registry.

(q) The Secretary of State may seek registrants’ consent to be listed in a published directory of women and minorities eligible to serve as corporate directors, which will contain a summary of each listed registrant’s qualifications. The secretary may periodically publish, or cause to be published, such a directory. Only those registrants who so consent in writing may be included in the directory. The printed directory shall be provided to any person upon payment of a fee, which the Secretary of State will determine by regulation, in consultation with the Senate Commission on Corporate Governance, Shareholder Rights, and Securities Transactions.

(r) The Secretary of State shall implement this section no later than January 1, 1995.

(s) At least once in each three-year period during which the registry is available for corporate use, the Secretary of State, in consultation with the Senate Commission on Corporate Governance, Shareholder Rights, and Securities Transactions, shall report to the Legislature on the extent to which the registry has helped women and minorities progress toward achieving parity in corporate board appointments or elections.

(t) The Secretary of State shall notify each University of California campus and each California State University campus of the opportunity to maintain the registry created pursuant to this section. If more than one campus of the university or state university expresses interest in maintaining the registry, the Secretary of State shall select a campus based on a competitive selection process. If a campus is selected, the Secretary of State shall transfer the information contained in the registry, free of cost, to that campus. Any University of California or California State University campus selected to maintain the registry shall do so in a manner consistent with this section. Funds deposited in the Secretary of State’s Business Fees Fund pursuant to this section shall be transferred to the university selected to maintain the registry, and shall be used to administer the registry program. The Secretary of State shall maintain the registry until a University of California or California State University campus agrees to do so.

(Amended by Stats. 2012, Ch. 46, Sec. 2. Effective June 27, 2012.)






CHAPTER 4 - Shares and Share Certificates

400

(a) A corporation may issue one or more classes or series of shares or both, with full, limited or no voting rights and with such other rights, preferences, privileges and restrictions as are stated or authorized in its articles. No denial or limitation of voting rights shall be effective unless at the time one or more classes or series of outstanding shares or debt securities, singly or in the aggregate, are entitled to full voting rights; and no denial or limitation of dividend or liquidation rights shall be effective unless at the time one or more classes or series of outstanding shares, singly or in the aggregate, are entitled to unlimited dividend and liquidation rights.

(b) All shares of any one class shall have the same voting, conversion and redemption rights and other rights, preferences, privileges and restrictions, unless the class is divided into series. If a class is divided into series, all the shares of any one series shall have the same voting, conversion and redemption rights and other rights, preferences, privileges and restrictions.

(Amended by Stats. 1976, Ch. 641.)



401

(a) Before any corporation issues any shares of any class or series of which the rights, preferences, privileges, and restrictions, or any of them, or the number of shares constituting any series or the designation of the series, are not set forth in its articles but are fixed in a resolution adopted by the board pursuant to authority given by its articles, an officers’ certificate shall be executed and filed, setting forth: (1) a copy of the resolution; (2) the number of shares of the class or series; and (3) that none of the shares of the class or series has been issued.

(b) After any certificate of determination has been filed, but before the corporation issues any shares of the class or series covered thereby, the board may alter or revoke any right, preference, privilege, or restriction fixed or determined by the resolution set forth therein by the adoption of another resolution appropriate for that purpose and the execution and filing of an officers’ certificate setting forth a copy of the resolution, and stating that none of the shares of the class or the series affected has been issued.

(c) After any certificate of determination has been filed, the board may, if authorized in the articles pursuant to subdivision (e) of Section 202, increase or decrease the number of shares constituting any series, by the adoption of another resolution appropriate for that purpose and the execution and filing of an officers’ certificate setting forth a copy of the resolution, the number of shares of the series then outstanding and the increase or decrease in the number of shares constituting the series. If any certificate of determination has been incorporated in restated articles filed pursuant to Section 910, the action authorized by this subdivision may, notwithstanding Section 902, be accomplished by an amendment of the articles approved by the board alone.

(d) After shares of a class or series have been issued, the provisions of the resolution set forth in a certificate of determination may be amended only by the adoption and approval of an amendment in accordance with Section 902, 903, or 904 and the filing of a certificate of amendment in accordance with Sections 905 and 908. Notwithstanding the preceding sentence, a certificate to increase or decrease the number of shares of a series also may be filed as permitted by subdivision (c).

(e) A provision in a certificate of determination being amended pursuant to subdivision (b), (c), or (d) shall be identified in the amendment in accordance with subdivision (a) of Section 907.

(f) If a certificate is filed pursuant to subdivision (c) to decrease the number of shares of a series to zero, the certificate of determination whereby the series was established is thereupon no longer in force and the series is no longer an authorized series of the corporation.

(g) If the rights, preferences, privileges, and restrictions of the class or series contain a supermajority vote provision, as defined in subdivision (b) of Section 710, subject to Section 710, the officers’ certificate shall also state that the provision has been approved by the shareholders in accordance with subdivision (c) of Section 710.

(Amended by Stats. 1993, Ch. 128, Sec. 4. Effective January 1, 1994.)



402

(a) A corporation may provide in its articles for one or more classes or series of shares which are redeemable, in whole or in part, (1) at the option of the corporation or (2) to the extent and upon the happening of one or more specified events, and not otherwise except as herein provided. A corporation may provide in its articles for one or more classes or series of preferred shares which are redeemable, in whole or in part, (1) as specified above, (2) at the option of the holder, or (3) upon the vote of at least a majority of the outstanding shares of the class or series to be redeemed. An open end investment company registered under the United States Investment Company Act of 1940 may, if its articles so provide, issue shares which are redeemable at the option of the holder at a price approximately equal to the shares’ proportionate interest in the net assets of the corporation and a shareholder may compel redemption of such shares in accordance with their terms.

(b) Any such redemption shall be effected at such price or prices, within such time and upon such terms and conditions as are stated in the articles. When the articles permit partial redemption of a class or series of shares, the articles shall prescribe the method of selecting the shares to be redeemed, which may be pro rata, by lot, at the discretion of, or in a manner approved by, the board or upon such other terms as are specified in the articles.

(c) No redeemable common shares, other than (1) shares issued by an open end investment company registered under the United States Investment Company Act of 1940, (2) shares of a corporation which has a license or franchise from a governmental agency to conduct its business or is a member corporation of a national securities exchange registered under the United States Securities Exchange Act of 1934, which license, franchise or membership is conditioned upon some or all of the holders of its stock possessing prescribed qualifications, to the extent necessary to prevent the loss of such license, franchise or membership or to reinstate it, or (3) shares of a professional corporation, as defined in Part 4 (commencing with Section 13400) of Division 3 of Title 1, shall be issued or redeemed unless the corporation at the time has outstanding a class of common shares that is not subject to redemption.

(d) Any redemption by a corporation of its shares shall be subject to the provisions of Chapter 5 (commencing with Section 500). Nothing in this section shall prevent a corporation from creating a sinking fund or similar provision for, or entering into an agreement for, the redemption or purchase of its shares to the extent permitted by Chapter 5, but unless such purchase or redemption is permitted under Chapter 5, the holder of shares to be so purchased or redeemed shall not become a creditor of the corporation.

(Amended by Stats. 1983, Ch. 1223, Sec. 5.)



402.5

The rights, preferences, privileges, and restrictions granted to or imposed upon a class or series of preferred shares (Section 176), the designation of which includes either the word “preferred” or the word “preference,” may:

(a) Notwithstanding paragraph (9) of subdivision (a) of Section 204, include a provision requiring a vote of a specified percentage or proportion of the outstanding shares of the class or series that is less than a majority of the class or series to approve any corporate action, except where the vote of a majority or greater proportion of the class or series is required by this division, regardless of restrictions or limitations on the voting rights thereof.

(b) Notwithstanding paragraph (5) of subdivision (a) of Section 204, provide that in addition to the requirement of subdivision (a) of Section 1900 the corporation may voluntarily wind up and dissolve only upon the vote of a specified percentage (which shall not exceed 662/3 percent) of such class or series.

(c) Notwithstanding subdivision (a) of Section 500, provide that a distribution may be made without regard to the preferential dividends arrears amount, or any preferential rights amount, or both, as described in paragraphs (1) and (2) of subdivision (a) of Section 500.

(Amended by Stats. 2014, Ch. 71, Sec. 22. Effective January 1, 2015.)



403

(a) When so provided in the articles, a corporation may issue shares convertible within the time or upon the happening of one or more specified events and upon the terms and conditions that are stated in the articles if any of the following conditions apply:

(1) At the option of the holder or automatically upon either the vote of at least a majority of the outstanding shares of the class or series to be converted or upon the happening of one or more specified events, into shares of any class or series.

(2) If it is a corporation which has a license or franchise from a governmental agency to conduct its business or a member corporation of a national securities exchange registered under the United States Securities Exchange Act of 1934, the license, franchise or membership of which is conditioned upon some or all of the holders of its stock possessing prescribed qualifications, to the extent necessary to prevent the loss of such license, franchise or membership or to reinstate it, at the option of the corporation, into shares of any class or series or into any other security of the corporation.

(3) If the corporation is a “listed corporation” as defined in subdivision (d) of Section 301.5, both at the time of the original issuance of the convertible shares and at the time of the conversion, at the option of the corporation into shares of any class or series or into any other security of the corporation, provided that any such securities received upon conversion are listed or qualified for trading on a stock exchange or market system defined in subdivision (d) of Section 301.5.

(b) Unless otherwise provided in the articles, a corporation may issue its debt securities convertible into other debt securities or into shares of the corporation within such time or upon the happening of one or more specified events and upon such terms and conditions as are fixed by the board.

(Amended by Stats. 1996, Ch. 477, Sec. 1. Effective January 1, 1997.)



404

Either in connection with the issue, subscription or sale of any of its shares, bonds, debentures, notes or other securities or independently thereof, a corporation may grant options to purchase or subscribe for shares of any class or series upon such terms and conditions as may be deemed expedient. Option rights may be transferable or nontransferable and separable or inseparable from other securities of the corporation.

(Added by Stats. 1975, Ch. 682.)



405

(a) If at the time of granting option or conversion rights or at any later time the corporation is not authorized by its articles to issue all the shares required for the satisfaction of the rights, if and when exercised, the additional number of shares required to be issued upon the exercise of such option or conversion rights shall be authorized by an amendment to the articles.

(b) If a corporation has obtained approval of the outstanding shares (Section 152) for the issue of options to purchase shares or of securities convertible into shares of the corporation, the board may, without further approval of the outstanding shares (Section 152), amend the articles to increase the authorized shares of any class or series to such number as will be sufficient from time to time, when added to the previously authorized but unissued shares of such class or series, to satisfy any such option or conversion rights.

(Added by Stats. 1975, Ch. 682.)



406

Unless the articles provide otherwise, the board may issue shares, options or securities having conversion or option rights without first offering them to shareholders of any class.

(Added by Stats. 1975, Ch. 682.)



407

A corporation may, but is not required to, issue fractions of a share originally or upon transfer. If it does not issue fractions of a share, it shall in connection with any original issuance of shares (a) arrange for the disposition of fractional interests by those entitled thereto, (b) pay in cash the fair value of fractions of a share as of the time when those entitled to receive those fractions are determined or (c) issue scrip or warrants in registered form, as certificated securities or uncertificated securities, or bearer form as certificated securities, which shall entitle the holder to receive a certificate for a full share upon the surrender of the scrip or warrants aggregating a full share; provided, however, that if the fraction of a share that any person would otherwise be entitled to receive in a merger, conversion, or reorganization is less than one-half of 1 percent of the total shares that person is entitled to receive, a merger, conversion, or reorganization agreement may provide that fractions of a share will be disregarded or that shares issuable in the merger or conversion will be rounded off to the nearest whole share; and provided, further, that a corporation may not pay cash for fractional shares if that action would result in the cancellation of more than 10 percent of the outstanding shares of any class. A determination by the board of the fair value of fractions of a share shall be conclusive in the absence of fraud. A certificate for a fractional share shall, but scrip or warrants shall not unless otherwise provided therein, entitle the holder to exercise voting rights, to receive dividends thereon and to participate in any of the assets of the corporation in the event of liquidation. The board may cause scrip or warrants to be issued subject to the condition that they shall become void if not exchanged for full shares before a specified date or that the shares for which scrip or warrants are exchangeable may be sold by the corporation and the proceeds thereof distributed to the holder of the scrip or warrants or any other condition that the board may impose.

(Amended by Stats. 2002, Ch. 480, Sec. 2. Effective January 1, 2003.)



408

(a) A corporation may adopt and carry out a stock purchase plan or agreement or stock option plan or agreement providing for the issue and sale for such consideration as may be fixed of its unissued shares, or of issued shares acquired or to be acquired, to one or more of the employees or directors of the corporation or of a subsidiary or parent thereof or to a trustee on their behalf and for the payment for such shares in installments or at one time, and may provide for aiding any such persons in paying for such shares by compensation for services rendered, promissory notes or otherwise.

(b) A stock purchase plan or agreement or stock option plan or agreement may include, among other features, the fixing of eligibility for participation therein, the class and price of shares to be issued or sold under the plan or agreement, the number of shares which may be subscribed for, the method of payment therefor, the reservation of title until full payment therefor, the effect of the termination of employment, an option or obligation on the part of the corporation to repurchase the shares upon termination of employment, subject to the provisions of Chapter 5, restrictions upon transfer of the shares and the time limits of and termination of the plan.

(c) Sections 406 and 407 of the Labor Code shall not apply to shares issued by any foreign or domestic corporation to the following persons:

(1) Any employee of the corporation or of any parent or subsidiary thereof, pursuant to a stock purchase plan or agreement or stock option plan or agreement provided for in subdivision (a).

(2) In any transaction in connection with securing employment, to a person who is or is about to become an officer of the corporation or of any parent or subsidiary thereof.

(Amended by Stats. 1982, Ch. 266, Sec. 1.)



409

(a) Shares may be issued:

(1) For such consideration as is determined from time to time by the board, or by the shareholders if the articles so provide, consisting of any or all of the following: money paid; labor done; services actually rendered to the corporation or for its benefit or in its formation or reorganization; debts or securities canceled; and tangible or intangible property actually received either by the issuing corporation or by a wholly owned subsidiary; but neither promissory notes of the purchaser (unless adequately secured by collateral other than the shares acquired or unless permitted by Section 408) nor future services shall constitute payment or part payment for shares of the corporation; or

(2) As a share dividend or upon a stock split, reverse stock split, reclassification of outstanding shares into shares of another class, conversion of outstanding shares into shares of another class, exchange of outstanding shares for shares of another class or other change affecting outstanding shares.

(b) Except as provided in subdivision (d), shares issued as provided in this section or Section 408 shall be declared and taken to be fully paid stock and not liable to any further call nor shall the holder thereof be liable for any further payments under the provisions of this division. In the absence of fraud in the transaction, the judgment of the directors as to the value of the consideration for shares shall be conclusive.

(c) If the articles reserve to the shareholders the right to determine the consideration for the issue of any shares, such determination shall be made by approval of the outstanding shares (Section 152).

(d) A corporation may issue the whole or any part of its shares as partly paid and subject to call for the remainder of the consideration to be paid therefor. On the certificate issued to represent any such partly paid shares or, for uncertificated securities, on the initial transaction statement for such partly paid shares, the total amount of the consideration to be paid therefor and the amount paid thereon shall be stated. Upon the declaration of any dividend on fully paid shares, the corporation shall declare a dividend upon partly paid shares of the same class, but only upon the basis of the percentage of the consideration actually paid thereon.

(e) The board shall state by resolution its determination of the fair value to the corporation in monetary terms of any consideration other than money for which shares are issued. This subdivision does not affect the accounting treatment of any transaction, which shall be in conformity with generally accepted accounting principles.

(Amended by Stats. 1986, Ch. 766, Sec. 13.)



410

(a) Every subscriber to shares and every person to whom shares are originally issued is liable to the corporation for the full consideration agreed to be paid for the shares.

(b) The full agreed consideration for shares shall be paid prior to or concurrently with the issuance thereof, unless the shares are issued as partly paid pursuant to subdivision (d) of Section 409, in which case the consideration shall be paid in accordance with the agreement of subscription or purchase.

(Added by Stats. 1975, Ch. 682.)



411

A transferee of shares for which the full agreed consideration has not been paid to the issuing corporation, who acquired them in good faith, without knowledge that they were not paid in full or to the extent stated on the certificate representing them or, in the case of uncertificated securities, on the applicable initial transaction statement, is liable only for the amount shown by the certificate or statement to be unpaid on the shares represented thereby, until the transferee transfers the shares to one who becomes liable therefor; provided that the transferor shall remain personally liable if so provided on the certificate or statement or agreed upon in writing. The liability of any holder of such shares who derives title through such a transferee and who is not a party to any fraud affecting the issue of the shares is the same as that of the transferee through whom title is derived.

(Amended by Stats. 1986, Ch. 766, Sec. 14.)



412

Every transferee of partly paid shares who acquired them under a certificate or initial transaction statement showing the fact of part payment, and every transferee of such shares (other than a transferee who derives title through a holder in good faith without knowledge and who is not a party to any fraud affecting the issue of such shares) who acquired them with actual knowledge that the full agreed consideration had not been paid to the extent stated on the certificate or initial transaction statement, is personally liable to the corporation for installments of the amount unpaid becoming due until the shares are transferred to one who becomes liable therefor; provided that the transferor shall remain personally liable if so provided on the certificate, initial transaction statement, or written statement, or agreed upon in writing.

(Amended by Stats. 1986, Ch. 766, Sec. 15.)



413

A person holding shares as pledgee, executor, administrator, guardian, conservator, trustee, receiver or in any representative or fiduciary capacity is not personally liable for any unpaid balance of the subscription price of the shares because the shares are so held but the estate and funds in the hands of such fiduciary or representative are liable and the shares are subject to sale therefor.

(Amended by Stats. 1979, Ch. 730.)



414

(a) No action shall be brought by or on behalf of any creditor to reach and apply the liability, if any, of a shareholder to the corporation to pay the amount due on such shareholder’s shares unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceedings would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any such creditor’s action to reach and apply unpaid subscriptions and any or all shareholders who hold partly paid shares may be joined in such action. Several judgments may be rendered for and against the parties to the action or in favor of a receiver for the benefit of the respective parties thereto.

(c) All amounts paid by any shareholder in any such action shall be credited on the unpaid balance due the corporation upon such shareholder’s shares.

(Added by Stats. 1975, Ch. 682.)



415

Nothing in this division shall be construed as a derogation of any rights or remedies which any creditor or shareholder may have against any promoter, shareholder, director, officer or the corporation because of participation in any fraud or illegality practiced upon such creditor or shareholder by any such person or by the corporation in connection with the issue or sale of shares or other securities or in derogation of any rights which the corporation may have by rescission, cancellation or otherwise because of any fraud or illegality practiced on it by any such person in connection with the issue or sale of shares or other securities.

(Added by Stats. 1975, Ch. 682.)



416

(a) Every holder of shares in a corporation shall be entitled to have a certificate signed in the name of the corporation by the chairman or vice chairman of the board or the president or a vice president and by the chief financial officer or an assistant treasurer or the secretary or any assistant secretary, certifying the number of shares and the class or series of shares owned by the shareholder. Any or all of the signatures on the certificate may be facsimile. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon a certificate has ceased to be such officer, transfer agent or registrar before such certificate is issued, it may be issued by the corporation with the same effect as if such person were an officer, transfer agent or registrar at the date of issue.

(b) Notwithstanding subdivision (a), a corporation may adopt a system of issuance, recordation and transfer of its shares by electronic or other means not involving any issuance of certificates, including provisions for notice to purchasers in substitution for the required statements on certificates under Sections 417, 418, and 1302, and as may be required by the commissioner in administering the Corporate Securities Law of 1968, which system (1) has been approved by the United States Securities and Exchange Commission, (2) is authorized in any statute of the United States, or (3) is in accordance with Division 8 (commencing with Section 8101) of the Commercial Code. Any system so adopted shall not become effective as to issued and outstanding certificated securities until the certificates therefor have been surrendered to the corporation.

(Amended by Stats. 1986, Ch. 766, Sec. 16.)



417

If the shares of the corporation are classified or if any class of shares has two or more series, there shall appear on the certificate or, in the case of uncertificated securities, the initial transaction statement and written statements, one of the following:

(a) A statement of the rights, preferences, privileges and restrictions granted to or imposed upon each class or series of shares authorized to be issued and upon the holders thereof.

(b) A summary of such rights, preferences, privileges and restrictions with reference to the provisions of the articles and any certificates of determination establishing the same.

(c) A statement setting forth the office or agency of the corporation from which shareholders may obtain, upon request and without charge, a copy of the statement referred to in subdivision (a).

(Amended by Stats. 1986, Ch. 766, Sec. 17.)



418

(a) There shall also appear on the certificate, the initial transaction statement, and written statements (unless stated or summarized under subdivision (a) or (b) of Section 417) the statements required by all of the following clauses to the extent applicable:

(1) The fact that the shares are subject to restrictions upon transfer.

(2) If the shares are assessable or are not fully paid, a statement that they are assessable or the statements required by subdivision (d) of Section 409 if they are not fully paid.

(3) The fact that the shares are subject to a voting agreement under subdivision (a) of Section 706 or an irrevocable proxy under subdivision (e) of Section 705 or restrictions upon voting rights contractually imposed by the corporation.

(4) The fact that the shares are redeemable.

(5) The fact that the shares are convertible and the period for conversion.

Any such statement or reference thereto (Section 174) on the face of the certificate, the initial transaction statement, and written statements required by paragraph (1) or (2) shall be conspicuous.

(b) Unless stated on the certificate, the initial transaction statement, and written statements as required by subdivision (a), no restriction upon transfer, no right of redemption and no voting agreement under subdivision (a) of Section 706, no irrevocable proxy under subdivision (e) of Section 705, and no voting restriction imposed by the corporation shall be enforceable against a transferee of the shares without actual knowledge of such restriction, right, agreement or proxy. With regard only to liability to assessment or for the unpaid portion of the subscription price, unless stated on the certificate as required by subdivision (a), that liability shall not be enforceable against a transferee of the shares. For the purpose of this subdivision, “transferee” includes a purchaser from the corporation.

(c) All certificates representing shares of a close corporation shall contain in addition to any other statements required by this section, the following conspicuous legend on the face thereof: “This corporation is a close corporation. The number of holders of record of its shares of all classes cannot exceed ____ [a number not in excess of 35]. Any attempted voluntary inter vivos transfer which would violate this requirement is void. Refer to the articles, bylaws and any agreements on file with the secretary of the corporation for further restrictions.”

(d) Any attempted voluntary inter vivos transfer of the shares of a close corporation which would result in the number of holders of record of its shares exceeding the maximum number specified in its articles is void if the certificate contains the legend required by subdivision (c).

(Amended by Stats. 1986, Ch. 766, Sec. 18.)



419

(a) A domestic or foreign corporation may issue a new share certificate or a new certificate for any other security in the place of any certificate theretofore issued by it, alleged to have been lost, stolen or destroyed, and the corporation may require the owner of the lost, stolen or destroyed certificate or the owner’s legal representative to give the corporation a bond (or other adequate security) sufficient to indemnify it against any claim that may be made against it (including any expense or liability) on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new certificate.

(b) If a corporation refuses to issue a new share certificate or other certificate in place of one theretofore issued by it, or by any corporation of which it is the lawful successor, alleged to have been lost, stolen or destroyed, the owner of the lost, stolen or destroyed certificate or the owner’s legal representative may bring an action in the superior court of the proper county for an order requiring the corporation to issue a new certificate in place of the one lost, stolen or destroyed.

(c) If the court is satisfied that the plaintiff is the lawful owner of the number of shares or other securities, or any part thereof, described in the complaint and that the certificate therefor has been lost, stolen or destroyed, and no sufficient cause has been shown why a new certificate should not be issued in place thereof, it shall make an order requiring the corporation to issue and deliver to the plaintiff a new certificate for such shares or other securities. In its order the court shall direct that, prior to the issuance and delivery to the plaintiff of such new certificate, the plaintiff give the corporation a bond (or other adequate security) as to the court appears sufficient to indemnify the corporation against any claim that may be made against it (including any expense or liability) on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new certificate.

(Added by Stats. 1975, Ch. 682.)



420

Neither a domestic nor foreign corporation nor its transfer agent or registrar is liable:

(a) For transferring or causing to be transferred on the books of the corporation to the surviving joint tenant or tenants any share or shares or other securities issued to two or more persons in joint tenancy, whether or not the transfer is made with actual or constructive knowledge of the existence of any understanding, agreement, condition or evidence that the shares or securities were held other than in joint tenancy or of a breach of trust by any joint tenant.

(b) To a minor or incompetent person in whose name shares or other securities are of record on its books or to any transferee of or transferor to either for transferring the shares or other securities on its books at the instance of or to the minor or incompetent or for the recognition of or dealing with the minor or incompetent as a shareholder or security holder, whether or not the corporation, transfer agent or registrar had notice, actual or constructive, of the nonage or incompetency, unless a guardian or conservator of the property of the minor or incompetent has been appointed and the corporation, transfer agent or registrar has received written notice thereof.

(c) To any married person or to any transferee of such person for transferring shares or other securities on its books at the instance of the person in whose name they are registered, without the signature of such person’s spouse and regardless of whether the registration indicates that the shares or other securities are community property, in the same manner as if such person were unmarried.

(d) For transferring or causing to be transferred on the books of the corporation shares or other securities pursuant to a judgment or order of a court which has been set aside, modified or reversed unless, prior to the registration of the transfer on the books of the corporation, written notice is served upon the corporation or its transfer agent in the manner provided by law for the service of a summons in a civil action, stating that an appeal or other further court proceeding has been or is to be taken from or with regard to such judgment or order. After the service of such notice neither the corporation nor its transfer agent has any duty to register the requested transfer until the corporation or its transfer agent has received a certificate of the clerk of the court in which the judgment or order was entered or made, showing that the judgment or order has become final.

(e) The Commercial Code shall not affect the limitations of liability set forth in this section. Section 1100 of the Family Code shall be subject to the provisions of this section and shall not be construed to prevent transfers, or result in liability to the corporation, transfer agent or registrar permitting or effecting transfers, which comply with this section.

(Amended by Stats. 2002, Ch. 784, Sec. 89. Effective January 1, 2003.)



421

Each holder of shares of a close corporation, whether original or subsequent, by accepting the certificates for the shares which contain the legend required by subdivision (c) of Section 418 agrees and consents that such holder cannot make any transfer of shares which would violate the provisions of subdivision (d) of Section 418 and waives any right which such holder might otherwise have under any other law to sell such shares to a greater number of purchasers or to demand any registration thereof under the Securities Act of 1933, as now or hereafter amended, or as provided in any statute adopted in substitution therefor, or otherwise, so long as the corporation is a close corporation.

(Added by Stats. 1975, Ch. 682.)



422

(a) When the articles are amended in any way affecting the statements contained in the certificates for outstanding shares, or it becomes desirable for any reason, in the discretion of the board, to cancel any outstanding certificate for shares and issue a new certificate therefor conforming to the rights of the holder, the board may order any holders of outstanding certificates for shares to surrender and exchange them for new certificates within a reasonable time to be fixed by the board.

(b) The order may provide that a holder of any certificates so ordered to be surrendered is not entitled to vote or to receive dividends or exercise any of the other rights of shareholders until the holder has complied with the order, but such order operates to suspend such rights only after notice and until compliance. The duty of surrender of any outstanding certificates may also be enforced by civil action.

(c) When the articles are amended in any way affecting the statements contained in the initial transaction statement or other written statements for outstanding uncertificated securities, or it becomes desirable for any reason, in the discretion of the board, to amend, revise, or supersede outstanding initial transaction statements or written statements, the board may order the issuance and delivery to holders of record of amended, revised, or superseding initial transaction statements or written statements.

(Amended by Stats. 1986, Ch. 766, Sec. 19.)



423

(a) Shares are not assessable except as provided in this section or as otherwise provided by a statute other than this division. If the articles expresssly confer such authority upon the corporation or the board, and subject to any limitations therein contained, the board may in its discretion levy and collect assessments upon all shares of any or all classes made subject to assessment by the articles. This authority is in addition to the right of the corporation to recover the unpaid subscription price of shares or the remainder of the consideration to be paid therefor.

(b) Every levy of an assessment shall: specify the amount thereof and to whom and where it is payable; fix, or if proceedings or filings with any governmental or other agency for any qualification, permit, registration or exemption therefrom are required as a condition precedent to the levy or payment of an assessment provide for the establishment of, a date on which the assessment is payable; fix a date, not less than 30 nor more than 60 days from the date on which the assessment is payable, on which such assessment becomes delinquent if not paid; and fix a date, not less than 15 nor more than 60 days from the date on which the unpaid assessment becomes delinquent, for the sale of delinquent shares. The levy also shall fix the hour and place of sale, which place shall be in the county where the corporation is required to keep a copy of its bylaws pursuant to Section 213, or if there is no such county, in Sacramento.

(c) On or before the date an assessment is payable, the secretary of the corporation shall give notice thereof in substantially the following form:

(Name of corporation in full. Location of principal executive office.)

Notice is hereby given that the board of directors on (date) has levied an assessment of (amount) per share upon the (name or designation of class or series of shares) of the corporation payable (to whom and where). Any shares upon which this assessment remains unpaid on (date fixed) will be delinquent. Unless payment is made prior to delinquency, the said shares, or as many of them as may be necessary, will be sold at (particular place) on (date) at (hour) of such date, to pay the delinquent assessment, together with a penalty of 5 percent of the amount of the assessment on such shares, or be forfeited to the corporation. (Name of secretary with location of office.)

(d) The notice shall be served personally upon each holder of record of shares assessed; provided, however, that in lieu of personal service the notice may be mailed to each such shareholder addressed to the last address of the shareholder appearing on the books of the corporation or given by the shareholder to the corporation for the purpose of notice, or if no such address appears or is given, at the place where the principal executive office of the corporation is located, and published once in some newspaper of general circulation in the county in which the principal executive office of the corporation is located. If there is no such newspaper in such county, the publication shall be made in some newspaper of general circulation in an adjoining county.

(e) The assessment is a lien upon the shares assessed from the time of personal service or the publication of the notice of assessment, unless the articles provide for such lien from the time of the levy. Unless otherwise provided by law, a transfer of the shares on the books of the corporation after the lien of an assessment has attached is a waiver of the lien unless a conspicuous legend is placed on the face of any certificate issued upon such transfer or, in the case of uncertificated securities, on the initial transaction statement, setting forth the information contained in the notice required by subdivision (c). Such legend shall be removed if the assessment on the shares evidenced by the certificate is paid or if the shares are sold to pay the assessment or forfeited for nonpayment.

(f) The date of sale of delinquent shares fixed in any levy of an assessment may be extended from time to time for not more than 30 days at a time by order of the board entered on the records of the corporation, or when the sale is restrained by order of a court. Notice of such extension shall be given by announcement by the secretary, or other person authorized to conduct the sale, made at the time and place of sale last theretofore fixed.

If a date of sale of delinquent shares is extended for more than five days the corporation shall cause a notice to be mailed to the shareholder or shareholders whose shares are to be the subject of such sale setting forth the date and time to which the date of sale has been extended.

(g) If payment is made after delinquency and before the sale, the shareholder shall pay a penalty of 5 percent of the amount of the assessment on the shares in addition to the assessment.

(h) At the place and time appointed in the notice of levy any officer or an agent of the corporation, shall, unless otherwise ordered by the board, sell or cause to be sold to the highest bidder for cash as many shares of each delinquent holder of the assessed shares as may be necessary to pay the assessment and charges thereon according to the notice.

The person offering at the sale to pay the assessment and penalty for the smallest number of shares is the highest bidder. The shares purchased shall be transferred to the highest bidder on the share register of the corporation on the payment of the assessment and penalty and a new certificate or initial transaction statement therefor issued to such highest bidder.

A corporation is not required to accept an offer for a fraction of a share.

(i) If no bidder offers to pay the amount due on the shares, together with the penalty of 5 percent thereof, the shares shall be forfeited to the corporation in satisfaction of the assessment and penalty thereon.

(j) After a sale or forfeiture of shares for nonpayment of an assessment, the holder or owner of delinquent shares shall, if they are certificated securities, surrender the certificate for such shares to the corporation for cancellation or, if they are uncertificated securities, have no further rights with respect to such shares. This duty may be enforced by order or decree of court and such holder or owner shall be liable for damages to the corporation for failure to surrender the certificate for cancellation upon demand without good cause or excuse.

Any certificate not so surrendered forthwith becomes null and void and ceases to be evidence of the right or title of the holder or any transferee to the shares purporting to be represented thereby, and neither the corporation nor the purchaser of such shares incurs any liability thereon to any such transferee.

The purchaser of any shares, at a sale for delinquent assessments thereon, whenever made, is entitled to the issue of a new certificate representing the shares so purchased.

(k) The certificate of the secretary or assistant secretary of the corporation is prima facie evidence of the time and place of sale and any postponement thereof, of the quantity and particular description of the shares sold, to whom, for what price, and of the fact of payment of the purchase money. The certificate shall be filed in the office of the corporation, and copies of the certificate, certified by the secretary or an assistant secretary of the corporation, are prima facie evidence of the facts therein stated.

(l) An assessment is not invalidated by a failure to publish the notice of assessment, nor by the nonperformance of any act required in order to enforce the payment of the assessment; but in case of any substantial error or omission in the course of proceedings for collection of an assessment on any shares, all previous proceedings, except the levy of the assessment, are void as to such shares, and shall be taken anew.

(m) No action shall be maintained to recover shares sold for delinquent assessments, upon the ground of irregularity in the assessment, irregularity or defect of the notice of sale, or defect or irregularity in the sale, unless the party seeking to maintain the action first pays or tenders to the corporation, or the party holding the shares sold, the sum for which the shares were sold, together with all subsequent assessments which may have been paid thereon and interest on such sums from the time they were paid. No such action shall be maintained unless it is commenced by the filing of a complaint and the issuing of a summons thereon within six months after the sale was made.

(n) The only remedy for the collection of an assessment on fully paid shares is sale or forfeiture of the shares unless (1) remedy by action is expressly authorized in the original articles or by an amendment of the articles adopted before August 21, 1933, or by an amendment adopted on or after August 21, 1933, by unanimous consent of the shareholders, and (2) unless a statement of such remedy appears on the face of any share certificate issued on or after August 21, 1933.

(Amended by Stats. 1986, Ch. 766, Sec. 20.)






CHAPTER 5 - Dividends and Reacquisitions of Shares

500

(a) Neither a corporation nor any of its subsidiaries shall make any distribution to the corporation’s shareholders (Section 166) unless the board of directors has determined in good faith either of the following:

(1) The amount of retained earnings of the corporation immediately prior to the distribution equals or exceeds the sum of (A) the amount of the proposed distribution plus (B) the preferential dividends arrears amount.

(2) Immediately after the distribution, the value of the corporation’s assets would equal or exceed the sum of its total liabilities plus the preferential rights amount.

(b) For the purpose of applying paragraph (1) of subdivision (a) to a distribution by a corporation, “preferential dividends arrears amount” means the amount, if any, of cumulative dividends in arrears on all shares having a preference with respect to payment of dividends over the class or series to which the applicable distribution is being made, provided that if the articles of incorporation provide that a distribution can be made without regard to preferential dividends arrears amount, then the preferential dividends arrears amount shall be zero. For the purpose of applying paragraph (2) of subdivision (a) to a distribution by a corporation, “preferential rights amount” means the amount that would be needed if the corporation were to be dissolved at the time of the distribution to satisfy the preferential rights, including accrued but unpaid dividends, of other shareholders upon dissolution that are superior to the rights of the shareholders receiving the distribution, provided that if the articles of incorporation provide that a distribution can be made without regard to any preferential rights, then the preferential rights amount shall be zero. In the case of a distribution of cash or property in payment by the corporation in connection with the purchase of its shares, (1) there shall be added to retained earnings all amounts that had been previously deducted therefrom with respect to obligations incurred in connection with the corporation’s repurchase of its shares and reflected on the corporation’s balance sheet, but not in excess of the principal of the obligations that remain unpaid immediately prior to the distribution and (2) there shall be deducted from liabilities all amounts that had been previously added thereto with respect to the obligations incurred in connection with the corporation’s repurchase of its shares and reflected on the corporation’s balance sheet, but not in excess of the principal of the obligations that will remain unpaid after the distribution, provided that no addition to retained earnings or deduction from liabilities under this subdivision shall occur on account of any obligation that is a distribution to the corporation’s shareholders (Section 166) at the time the obligation is incurred.

(c) The board of directors may base a determination that a distribution is not prohibited under subdivision (a) or under Section 501 on any of the following:

(1) Financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances.

(2) A fair valuation.

(3) Any other method that is reasonable under the circumstances.

(d) The effect of a distribution under paragraph (1) or (2) of subdivision (a) is measured as of the date the distribution is authorized if the payment occurs within 120 days after the date of authorization.

(e) (1) If terms of indebtedness provide that payment of principal and interest is to be made only if, and to the extent that, payment of a distribution to shareholders could then be made under this section, indebtedness of a corporation, including indebtedness issued as a distribution, is not a liability for purposes of determinations made under paragraph (2) of subdivision (a).

(2) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness shall be treated as a distribution, the effect of which is measured on the date the payment of the indebtedness is actually made.

(f) This section does not apply to a corporation licensed as a broker-dealer under Chapter 2 (commencing with Section 25210) of Part 3 of Division 1 of Title 4, if immediately after giving effect to any distribution the corporation is in compliance with the net capital rules of the Commissioner of Corporations and the Securities and Exchange Commission.

(Amended by Stats. 2012, Ch. 162, Sec. 18. Effective January 1, 2013.)



501

Neither a corporation nor any of its subsidiaries shall make any distribution to the corporation’s shareholders (Section 166) if the corporation or the subsidiary making the distribution is, or as a result thereof would be, likely to be unable to meet its liabilities (except those whose payment is otherwise adequately provided for) as they mature.

(Repealed and added by Stats. 1975, Ch. 682.)



503

(a) The provisions of Sections 500 and 501 shall not apply to a purchase or redemption of shares of a deceased shareholder from the proceeds of insurance on the life of that shareholder in excess of the total amount of all premiums paid by the corporation for that insurance, in order to carry out the provisions of an agreement between the corporation and that shareholder to purchase or redeem those shares upon the death of the shareholder.

(b) The provisions of Sections 500 and 501 shall not apply to the purchase or redemption of shares of a disabled shareholder from the proceeds of disability insurance applicable to the disabled shareholder in excess of the total amount of all premiums paid by the corporation for the insurance, in order to carry out the provisions of an agreement between the corporation and the shareholder to purchase or redeem shares upon the disability of the shareholder as defined within that policy. For the purposes of this subdivision, “disability insurance” means an agreement of indemnification against the insured’s loss of the ability to work due to accident or illness.

(Repealed and added by Stats. 2011, Ch. 203, Sec. 5. Effective January 1, 2012.)



504

(a) The provisions of Section 500 do not apply to a dividend declared by either of the following:

(1) A regulated investment company, as defined in the federal Internal Revenue Code, as amended, to the extent that the dividend is necessary to maintain the status of the corporation as a regulated investment company under the provisions of that code.

(2) A real estate investment trust, as defined in Part II of Subchapter M of Chapter 1 of Subtitle A of the federal Internal Revenue Code, as amended, to the extent that the dividend is necessary to maintain the status of the corporation as a real estate investment trust under the provisions of that code.

(b) The provisions of this chapter do not apply to any purchase or redemption of shares redeemable at the option of the holder by a registered open-end investment company under the United States Investment Company Act of 1940, so long as the right of redemption remains unsuspended under the provisions of that statute and the articles and bylaws of the corporation.

(Amended by Stats. 2000, Ch. 112, Sec. 1. Effective January 1, 2001.)



505

Nothing in this chapter prohibits additional restrictions upon the declaration of dividends or the purchase or redemption of a corporation’s own shares by provision in the articles or bylaws or in any indenture or other agreement entered into by the corporation.

(Added by Stats. 1975, Ch. 682.)



506

(a) Any shareholder who receives any distribution prohibited by this chapter with knowledge of facts indicating the impropriety thereof is liable to the corporation for the benefit of all of the creditors or shareholders entitled to institute an action under subdivision (b) for the amount so received by the shareholder with interest thereon at the legal rate on judgments until paid, but not exceeding the liabilities of the corporation owed to nonconsenting creditors at the time of the violation and the injury suffered by nonconsenting shareholders, as the case may be. For purposes of determining the value of any noncash property received in a distribution described in the preceding sentence, the shareholder receiving that illegal distribution shall be liable to the corporation for an amount equal to the fair market value of the property at the time of the illegal distribution plus interest thereon from the date of the distribution at the legal rate on judgments until paid, together with all reasonably incurred costs of appraisal or other valuation, if any, of that property, but not exceeding the liabilities of the corporation owed to nonconsenting creditors at the time of the violation and the injury suffered by nonconsenting shareholders, as the case may be.

(b) Suit may be brought in the name of the corporation to enforce the liability (1) to creditors arising under subdivision (a) for a violation of Section 500 or 501 against any or all shareholders liable by any one or more creditors of the corporation whose debts or claims arose prior to the time of the distribution to shareholders and who have not consented thereto, whether or not they have reduced their claims to judgment, or (2) to shareholders arising under subdivision (a) for a violation of Section 500 against any or all shareholders liable by one or more holders of shares having preferential rights with respect to cumulative dividends in arrears, in the case of a violation of paragraph (1) of subdivision (a) of Section 500, or upon dissolution, in the case of a violation of paragraph (2) of subdivision (a) of Section 500, in each case who have not consented to the applicable distribution, without regard to the provisions in Section 800, and in each case to the extent the applicable shares with preferential rights were outstanding at the time of the distribution; provided that holders of shares of preferential rights shall not have the right to bring suit in the name of the corporation under this subdivision unless the preferential dividends arrears amount, in the case of a violation of paragraph (1) of subdivision (a) of Section 500, or the preferential rights amount, in the case of a violation of paragraph (2) of subdivision (a) of Section 500, was greater than zero. A cause of action with respect to an obligation to return a distribution pursuant to this section shall be extinguished unless the action is brought within four years after the date the distribution is made.

(c) Any shareholder sued under this section may implead all other shareholders liable under this section and may compel contribution, either in that action or in an independent action against shareholders not joined in that action.

(d) Nothing contained in this section affects any liability which any shareholder may have under Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 of the Civil Code.

(Amended by Stats. 2011, Ch. 203, Sec. 8. Effective January 1, 2012.)



508

This chapter does not apply in connection with any proceeding for winding up and dissolution under Chapter 18 or 19.

(Added by Stats. 1975, Ch. 682.)



509

(a) A corporation may redeem any or all shares which are redeemable at its option by (1) giving notice of redemption as provided in subdivisions (b) and (c) or as otherwise provided in its articles of incorporation, and (2) payment or deposit of the redemption price of the shares as provided in its articles or deposit of the redemption price pursuant to subdivision (d).

(b) Subject to any provisions in the articles with respect to the notice required for redemption of shares, the corporation may give notice of the redemption of any or all shares subject to redemption by causing a notice of redemption to be published in a newspaper of general circulation in the county in which the principal executive office of the corporation is located at least once a week for two successive weeks, in each instance on any day of the week, commencing not earlier than 60 nor later than 20 days before the date fixed for redemption. The notice of redemption shall set forth all of the following:

(1) The class or series of shares or part of any class or series of shares to be redeemed.

(2) The date fixed for redemption.

(3) The redemption price.

(4) If the shares are certificated securities, the place at which the shareholders may obtain payment of the redemption price upon surrender of their share certificates.

(c) If the corporation gives notice of redemption pursuant to subdivision (b), it shall also mail a copy of the notice of redemption to each holder of record of shares to be redeemed as of the date of mailing or record date fixed in accordance with Section 701, addressed to the holder at the address of such holder appearing on the books of the corporation or given by the holder to the corporation for the purpose of notice, or if no such address appears or is given at the place where the principal executive office of the corporation is located, not earlier than 60 nor later than 20 days before the date fixed for redemption. Failure to comply with this subdivision does not invalidate the redemption of the shares.

(d) If, on or prior to any date fixed for redemption of redeemable shares, the corporation deposits with any bank or trust company in this state as a trust fund, (1) a sum sufficient to redeem, on the date fixed for redemption thereof, the shares called for redemption, (2) in the case of the redemption of any uncertificated securities, an officer’s certificate setting forth the holders thereof registered on the books of the corporation and the number of shares held by each, and (3) irrevocable instructions and authority to the bank or trust company to publish the notice of redemption thereof (or to complete publication if theretofore commenced) and to pay, on and after the date fixed for redemption or prior thereto, the redemption price of the shares to their respective holders upon the surrender of their share certificates, in the case of certificated securities, or the delivery of the officer’s certificate in the case of uncertificated securities, then from and after the date of the deposit (although prior to the date fixed for redemption) the shares called shall be redeemed and the dividends on those shares shall cease to accrue after the date fixed for redemption. The deposit shall constitute full payment of the shares to their holders and from and after the date of the deposit the shares shall no longer be outstanding and the holders thereof shall cease to be shareholders with respect to the shares and shall have no rights with respect thereto except the right to receive from the bank or trust company payment of the redemption price of the shares without interest, upon surrender of their certificates therefor, in the case of certificated securities, and any right to convert the shares which may exist and then continue for any period fixed by its terms.

In determining the holders of uncertificated securities, the bank or trust company shall be entitled to rely on any officer’s certificate deposited with it in accordance with this subdivision.

(Amended by Stats. 2011, Ch. 203, Sec. 10. Effective January 1, 2012.)



510

(a) When a corporation reacquires its own shares, those shares are restored to the status of authorized but unissued shares, unless the articles prohibit the reissuance thereof.

(b) When a corporation reacquires authorized shares of a class or series and the articles prohibit the reissuance of those shares:

(1) If all of the authorized shares of that class or series, as the case may be, are reacquired, then (A) that class or series is automatically eliminated, (B) in the case of reacquisition of all of the authorized shares of a series, the authorized number of shares of the class to which the shares belonged is reduced by the number of shares so reacquired, and (C) the articles shall be amended to eliminate any statement of rights, preferences, privileges, and restrictions relating solely to that class or series.

(2) If less than all of the authorized shares but all of the issued and outstanding shares of that class or series, as the case may be, are reacquired, the authorized number of shares of the class or series is automatically reduced by the number of shares so reacquired, and the board shall determine either (A) to eliminate that class or series, whereupon the articles shall be amended to eliminate any statement of rights, preferences, privileges, and restrictions relating solely to that class or series, or (B) not to eliminate that class or series, whereupon the articles shall be amended to reflect that reduction of the number of authorized shares of that class or series by the shares so reacquired.

(3) If less than all of the authorized shares and less than all of the issued and outstanding shares of a class or series, as the case may be, are reacquired, the authorized number of shares of that class or series shall be automatically reduced by the number of shares reacquired, and the articles shall be amended to reflect that reduction.

(c) When a corporation reacquires authorized shares of a series of shares and the articles only prohibit the reissuance of those shares as shares of the same series:

(1) If all of the authorized shares of that series are reacquired, then that series is automatically eliminated, the articles shall be amended to eliminate any statement of rights, preferences, privileges, and restrictions relating solely to that series, and the board shall determine either (A) to return those shares to the status of authorized but undesignated shares of the class to which they belong or (B) to eliminate those shares entirely, whereupon the articles in either case shall be amended to reflect the reduction in the authorized shares of that series and the effect, if any, on the class to which that series belongs.

(2) If all of the issued and outstanding shares of that series (but less than all of the authorized shares of that series) are reacquired, the board shall determine either (A) to eliminate that series, whereupon the articles shall be amended to eliminate any statement of rights, preferences, privileges, and restrictions relating solely to that series, or (B) not to eliminate that series, whereupon the articles shall be amended to reflect the return of the reacquired shares to the status of authorized but undesignated shares of the class to which they belong.

(3) If less than all of the issued and outstanding shares of that series are reacquired, the authorized number of shares of that series shall be automatically reduced by the number of shares reacquired, and the board shall determine either (A) to return those shares to the status of authorized but undesignated shares of the class to which they belong, or (B) to eliminate those shares entirely, whereupon the articles in either case shall be amended to reflect the reduction in the authorized shares of that series and the effect, if any, on the class to which that series belongs.

(d) “Reacquires” as used in this section means that a corporation purchases, redeems, acquires by way of conversion to another class or series, or otherwise acquires its own shares or that issued and outstanding shares cease to be outstanding.

(e) The provisions of this section are subject to any contrary or inconsistent provision in the articles.

(f) A certificate of amendment shall be filed in accordance with the requirements of Chapter 9 (commencing with Section 900) reflecting any elimination or reduction of authorized shares set forth in subdivisions (b) and (c), and any related elimination from the articles of the designation and the rights, preferences, privileges, and restrictions of any series or class of stock that is eliminated, except that approval by the outstanding shares (Section 152) shall not be required to adopt any such amendment. Nothing contained in this section is intended to alter or otherwise affect the powers of the board to amend the articles as contemplated in Sections 202 and 401.

(Amended by Stats. 1995, Ch. 154, Sec. 5. Effective January 1, 1996.)



511

Notwithstanding the provisions of this chapter, a negotiable instrument issued by a corporation for the purchase or redemption of shares shall be enforceable by a holder in due course (Section 3302 of the Commercial Code) without notice that it was issued for that purpose or by a person who acquired the instrument through such a holder.

(Added by Stats. 1978, Ch. 370.)






CHAPTER 6 - Shareholders’ Meetings and Consents

600

(a) Meetings of shareholders may be held at any place within or without this state as may be stated in or fixed in accordance with the bylaws. If no other place is stated or so fixed, shareholder meetings shall be held at the principal executive office of the corporation. Unless prohibited by the bylaws of the corporation, if authorized by the board of directors in its sole discretion, and subject to the requirement of consent in clause (b) of Section 20 and those guidelines and procedures as the board of directors may adopt, shareholders not physically present in person or by proxy at a meeting of shareholders may, by electronic transmission by and to the corporation (Sections 20 and 21) or by electronic video screen communication, participate in a meeting of shareholders, be deemed present in person or by proxy, and vote at a meeting of shareholders whether that meeting is to be held at a designated place or in whole or in part by means of electronic transmission by and to the corporation or by electronic video screen communication, in accordance with subdivision (e).

(b) An annual meeting of shareholders shall be held for the election of directors on a date and at a time stated in or fixed in accordance with the bylaws. However, if the corporation is a regulated management company, a meeting of shareholders shall be held as required by the Federal Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1, et seq.). Any other proper business may be transacted at the annual meeting. For purposes of this subdivision, “regulated management company” means a regulated investment company as defined in Section 851 of the federal Internal Revenue Code.

(c) If there is a failure to hold the annual meeting for a period of 60 days after the date designated therefor or, if no date has been designated, for a period of 15 months after the organization of the corporation or after its last annual meeting, the superior court of the proper county may summarily order a meeting to be held upon the application of any shareholder after notice to the corporation giving it an opportunity to be heard. The shares represented at the meeting, either in person or by proxy, and entitled to vote thereat shall constitute a quorum for the purpose of the meeting, notwithstanding any provision of the articles or bylaws or in this division to the contrary. The court may issue any orders as may be appropriate, including, without limitation, orders designating the time and place of the meeting, the record date for determination of shareholders entitled to vote, and the form of notice of the meeting.

(d) Special meetings of the shareholders may be called by the board, the chairperson of the board, the president, the holders of shares entitled to cast not less than 10 percent of the votes at the meeting, or any additional persons as may be provided in the articles or bylaws.

(e) A meeting of the shareholders may be conducted, in whole or in part, by electronic transmission by and to the corporation or by electronic video screen communication (1) if the corporation implements reasonable measures to provide shareholders (in person or by proxy) a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to read or hear the proceedings of the meeting concurrently with those proceedings, and (2) if any shareholder votes or takes other action at the meeting by means of electronic transmission to the corporation or electronic video screen communication, a record of that vote or action is maintained by the corporation. Any request by a corporation to a shareholder pursuant to clause (b) of Section 20 for consent to conduct a meeting of shareholders by electronic transmission by and to the corporation shall include a notice that, absent consent of the shareholder pursuant to clause (b) of Section 20, the meeting shall be held at a physical location in accordance with subdivision (a).

(Amended by Stats. 2006, Ch. 214, Sec. 2. Effective January 1, 2007.)



601

(a) Whenever shareholders are required or permitted to take any action at a meeting a written notice of the meeting shall be given not less than 10 (or, if sent by third-class mail, 30) nor more than 60 days before the date of the meeting to each shareholder entitled to vote thereat. That notice shall state the place, date and hour of the meeting, the means of electronic transmission by and to the corporation (Sections 20 and 21) or electronic video screen communication, if any, by which shareholders may participate in that meeting, and (1) in the case of a special meeting, the general nature of the business to be transacted, and no other business may be transacted, or (2) in the case of the annual meeting, those matters that the board, at the time of the mailing of the notice, intends to present for action by the shareholders, but subject to the provisions of subdivision (f) any proper matter may be presented at the meeting for that action. The notice of any meeting at which directors are to be elected shall include the names of nominees intended at the time of the notice to be presented by the board for election.

(b) Notice of a shareholders’ meeting or any report shall be given personally, by electronic transmission by the corporation, or by first-class mail, or, in the case of a corporation with outstanding shares held of record by 500 or more persons (determined as provided in Section 605) on the record date for the shareholders’ meeting, notice may also be sent third-class mail, or other means of written communication, addressed to the shareholder at the address of that shareholder appearing on the books of the corporation or given by the shareholder to the corporation for the purpose of notice; or if no address appears or is given, at the place where the principal executive office of the corporation is located or by publication at least once in a newspaper of general circulation in the county in which the principal executive office is located. The notice or report shall be deemed to have been given at the time when delivered personally, sent by electronic transmission by the corporation, deposited in the mail, or sent by other means of written communication. An affidavit of mailing or electronic transmission by the corporation of any notice or report in accordance with the provisions of this division, executed by the secretary, assistant secretary or any transfer agent, shall be prima facie evidence of the giving of the notice or report.

If any notice or report addressed to the shareholder at the address of that shareholder appearing on the books of the corporation is returned to the corporation by the United States Postal Service marked to indicate that the United States Postal Service is unable to deliver the notice or report to the shareholder at that address, all future notices or reports shall be deemed to have been duly given without further mailing if the same shall be available for the shareholder upon written demand of the shareholder at the principal executive office of the corporation for a period of one year from the date of the giving of the notice or report to all other shareholders.

Notice given by electronic transmission by the corporation under this subdivision shall be valid only if it complies with Section 20. Notwithstanding the foregoing, notice shall not be given by electronic transmission by the corporation under this subdivision after either of the following:

(1) The corporation is unable to deliver two consecutive notices to the shareholder by that means.

(2) The inability to so deliver the notices to the shareholder becomes known to the secretary, any assistant secretary, the transfer agent, or other person responsible for the giving of the notice.

(c) Upon request in writing to the corporation addressed to the attention of the chairperson of the board, president, vice president or secretary by any person (other than the board) entitled to call a special meeting of shareholders, the officer forthwith shall cause notice to be given to the shareholders entitled to vote that a meeting will be held at a time requested by the person or persons calling the meeting, not less than 35 nor more than 60 days after the receipt of the request. If the notice is not given within 20 days after receipt of the request, the persons entitled to call the meeting may give the notice or the superior court of the proper county shall summarily order the giving of the notice, after notice to the corporation giving it an opportunity to be heard. The procedure provided in subdivision (c) of Section 305 shall apply to that application. The court may issue orders as may be appropriate, including, without limitation, orders designating the time and place of the meeting, the record date for determination of shareholders entitled to vote and the form of notice.

(d) When a shareholders’ meeting is adjourned to another time or place, unless the bylaws otherwise require and except as provided in this subdivision, notice need not be given of the adjourned meeting if the time and place thereof (or the means of electronic transmission by and to the corporation or electronic video screen communication, if any, by which the shareholders may participate) are announced at the meeting at which the adjournment is taken. At the adjourned meeting the corporation may transact any business that might have been transacted at the original meeting. If the adjournment is for more than 45 days or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each shareholder of record entitled to vote at the meeting.

(e) The transactions of any meeting of shareholders, however called and noticed, and wherever held, are as valid as though had at a meeting duly held after regular call and notice, if a quorum is present either in person or by proxy, and if, either before or after the meeting, each of the persons entitled to vote, not present in person or by proxy, provides a waiver of notice or consent to the holding of the meeting or an approval of the minutes thereof in writing. All those waivers, consents and approvals shall be filed with the corporate records or made a part of the minutes of the meeting. Attendance of a person at a meeting shall constitute a waiver of notice of and presence at the meeting, except when the person objects, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened and except that attendance at a meeting is not a waiver of any right to object to the consideration of matters required by this division to be included in the notice but not so included, if the objection is expressly made at the meeting. Neither the business to be transacted at nor the purpose of any regular or special meeting of shareholders need be specified in any written waiver of notice, consent to the holding of the meeting or approval of the minutes thereof, unless otherwise provided in the articles or bylaws, except as provided in subdivision (f).

(f) Any shareholder approval at a meeting, other than unanimous approval by those entitled to vote, pursuant to Section 310, 902, 1152, 1201, 1900 or 2007 shall be valid only if the general nature of the proposal so approved was stated in the notice of meeting or in any written waiver of notice.

(Amended by Stats. 2004, Ch. 254, Sec. 9. Effective January 1, 2005.)



602

(a) Unless otherwise provided in the articles, a majority of the shares entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of the shareholders, but in no event shall a quorum consist of less than one-third (or, in the case of a mutual water company, 20 percent) of the shares entitled to vote at the meeting or, except in the case of a close corporation, of more than a majority of the shares entitled to vote at the meeting. Except as provided in subdivision (b), the affirmative vote of a majority of the shares represented and voting at a duly held meeting at which a quorum is present (which shares voting affirmatively also constitute at least a majority of the required quorum) shall be the act of the shareholders, unless the vote of a greater number or voting by classes is required by this division or the articles.

(b) The shareholders present at a duly called or held meeting at which a quorum is present may continue to transact business until adjournment notwithstanding the withdrawal of enough shareholders to leave less than a quorum, if any action taken (other than adjournment) is approved by at least a majority of the shares required to constitute a quorum or, if required by this division or the articles, the vote of a greater number or voting by classes.

(c) In the absence of a quorum, any meeting of shareholders may be adjourned from time to time by the vote of a majority of the shares represented either in person or by proxy, but no other business may be transacted, except as provided in subdivision (b).

(Amended by Stats. 2000, Ch. 485, Sec. 8. Effective January 1, 2001.)



603

(a) Unless otherwise provided in the articles, any action that may be taken at any annual or special meeting of shareholders may be taken without a meeting and without prior notice, if a consent in writing, as specified in Section 195, setting forth the action so taken, shall be provided by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take that action at a meeting at which all shares entitled to vote thereon were present and voted.

(b) Unless the consents of all shareholders entitled to vote have been solicited in writing, both of the following shall apply:

(1) Notice of any shareholder approval pursuant to Section 310, 317, 1152, 1201 (except for a reorganization as to which shareholders have the right, pursuant to Chapter 13 (commencing with Section 1300) to demand payment of cash for their shares), or 2007 without a meeting by less than unanimous written consent shall be given at least 10 days before the consummation of the action authorized by that approval. Notice shall be given as provided in subdivision (b) of Section 601.

(2) Prompt notice shall be given of the taking of any other corporate action approved by shareholders without a meeting by less than unanimous written consent, to those shareholders entitled to vote who have not consented in writing. Notice shall be given as provided in subdivision (b) of Section 601.

(c) Any shareholder giving a written consent, or the shareholder’s proxyholders, or a transferee of the shares or a personal representative of the shareholder or their respective proxyholders, may revoke the consent personally or by proxy by a writing received by the corporation prior to the time that written consents of the number of shares required to authorize the proposed action have been filed with the secretary of the corporation, but may not do so thereafter. The revocation is effective upon its receipt by the secretary of the corporation.

(d) Notwithstanding subdivision (a), directors may not be elected by written consent except by unanimous written consent of all shares entitled to vote for the election of directors; provided that the shareholders may elect a director to fill a vacancy, other than a vacancy created by removal, by the written consent of a majority of the outstanding shares entitled to vote.

(Amended by Stats. 2013, Ch. 109, Sec. 1. Effective January 1, 2014.)



604

(a) Any form of proxy or written consent distributed to 10 or more shareholders of a corporation with outstanding shares held of record by 100 or more persons shall afford an opportunity on the proxy or form of written consent to specify a choice between approval and disapproval of each matter or group of related matters intended to be acted upon at the meeting for which the proxy is solicited or by such written consent, other than elections to office, and shall provide, subject to reasonable specified conditions, that where the person solicited specifies a choice with respect to any such matter the shares will be voted in accordance therewith.

(b) In any election of directors, any form of proxy in which the directors to be voted upon are named therein as candidates and which is marked by a shareholder “withhold” or otherwise marked in a manner indicating that the authority to vote for the election of directors is withheld shall not be voted for the election of a director.

(c) Failure to comply with this section shall not invalidate any corporate action taken, but may be the basis for challenging any proxy at a meeting and the superior court may compel compliance therewith at the suit of any shareholder.

(d) This section does not apply to any corporation with an outstanding class of securities registered under Section 12 of the Securities Exchange Act of 1934 or whose securities are exempted from such registration by Section 12(g)(2) of that act.

(Amended by Stats. 1980, Ch. 501.)



605

(a) For the purpose of determining whether a corporation has outstanding shares held of record by 100 or more persons, shares shall be deemed to be “held of record” by each person who is identified as the owner of such shares on the record of shareholders maintained by or on behalf of the corporation, subject to the following:

(1) In any case where the record of shareholders has not been maintained in accordance with accepted practice, any additional person who would be identified as such an owner on such record if it had been maintained in accordance with accepted practice shall be included as a holder of record.

(2) Shares identified as held of record by a corporation, a partnership, a limited liability company, a trust, whether or not the trustees are named, or other organization shall be included as so held by one person.

(3) Shares identified as held of record by one or more persons as trustees, executors, guardians, conservators, custodians or in other fiduciary capacities with respect to a single trust, estate or account shall be included as held of record by one person.

(4) Shares held by two or more persons as coowners shall be included as held by one person.

(5) Shares registered in substantially similar names, where the corporation (or other person soliciting proxies) has reason to believe because of the address or other indications that such names represent the same person, may be included as held of record by one person.

(b) Notwithstanding subdivision (a):

(1) Shares held, to the knowledge of the corporation (or other person soliciting proxies), subject to a voting trust, deposit agreement or similar arrangement shall be included as held of record by the recordholders of the voting trust certificates, certificates of deposit, receipts or similar evidences of interest in such securities; provided, however, that the corporation (or other person soliciting proxies) may rely in good faith on such information as is received in response to its request from a nonaffiliated issuer of the certificates or evidences of interest.

(2) If the corporation (or other person soliciting proxies) knows or has reason to know that the form of holding shares of record is used primarily to circumvent the provisions of this section, the beneficial owners of such shares shall be deemed to be the record owners thereof.

(Amended by Stats. 1994, Ch. 1010, Sec. 65. Effective January 1, 1995.)






CHAPTER 7 - Voting of Shares

700

(a) Except as provided in Section 708 and except as may be otherwise provided in the articles, each outstanding share, regardless of class, shall be entitled to one vote on each matter submitted to a vote of shareholders.

(b) Any holder of shares entitled to vote on any matter may vote part of the shares in favor of the proposal and refrain from voting the remaining shares or vote them against the proposal, other than elections to office, but, if the shareholder fails to specify the number of shares such shareholder is voting affirmatively, it will be conclusively presumed that the shareholder’s approving vote is with respect to all shares such shareholder is entitled to vote.

(Added by Stats. 1975, Ch. 682.)



701

(a) In order that the corporation may determine the shareholders entitled to notice of any meeting or to vote or entitled to receive payment of any dividend or other distribution or allotment of any rights or entitled to exercise any rights in respect of any other lawful action, the board may fix, in advance, a record date, which shall not be more than 60 nor less than 10 days prior to the date of such meeting nor more than 60 days prior to any other action.

(b) If no record date is fixed:

(1) The record date for determining shareholders entitled to notice of or to vote at a meeting of shareholders shall be at the close of business on the business day next preceding the day on which notice is given or, if notice is waived, at the close of business on the business day next preceding the day on which the meeting is held.

(2) The record date for determining shareholders entitled to give consent to corporate action in writing without a meeting, when no prior action by the board has been taken, shall be the day on which the first written consent is given.

(3) The record date for determining shareholders for any other purpose shall be at the close of business on the day on which the board adopts the resolution relating thereto, or the 60th day prior to the date of such other action, whichever is later.

(c) A determination of shareholders of record entitled to notice of or to vote at a meeting of shareholders shall apply to any adjournment of the meeting unless the board fixes a new record date for the adjourned meeting, but the board shall fix a new record date if the meeting is adjourned for more than 45 days from the date set for the original meeting.

(d) Shareholders at the close of business on the record date are entitled to notice and to vote or to receive the dividend, distribution or allotment of rights or to exercise the rights, as the case may be, notwithstanding any transfer of any shares on the books of the corporation after the record date, except as otherwise provided in the articles or by agreement or in this division.

(Amended by Stats. 1977, Ch. 235.)



702

(a) Subject to subdivision (c) of Section 703, shares held by an administrator, executor, guardian, conservator or custodian may be voted by such holder either in person or by proxy, without a transfer of such shares into the holder’s name; and shares standing in the name of a trustee may be voted by the trustee, either in person or by proxy, but no trustee shall be entitled to vote shares held by such trustee without a transfer of such shares into the trustee’s name.

(b) Shares standing in the name of a receiver may be voted by such receiver; and shares held by or under the control of a receiver may be voted by such receiver without the transfer thereof into the receiver’s name if authority to do so is contained in the order of the court by which such receiver was appointed.

(c) Subject to the provisions of Section 705 and except where otherwise agreed in writing between the parties, a shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred.

(d) Shares standing in the name of a minor may be voted and the corporation may treat all rights incident thereto as exercisable by the minor, in person or by proxy, whether or not the corporation has notice, actual or constructive, of the nonage, unless a guardian of the minor’s property has been appointed and written notice of such appointment given to the corporation.

(e) If authorized to vote the shares by the power of attorney by which the attorney in fact was appointed, shares held by or under the control of an attorney in fact may be voted and the corporation may treat all rights incident thereto as exercisable by the attorney in fact, in person or by proxy, without the transfer of the shares into the name of the attorney in fact.

(Amended by Stats. 1985, Ch. 403, Sec. 13.)



703

(a) Shares standing in the name of another corporation, domestic or foreign, may be voted by an officer, agent, or proxyholder as the bylaws of the other corporation may prescribe or, in the absence of such provision, as the board of the other corporation may determine or, in the absence of that determination, by the chairman of the board, president or any vice president of the other corporation, or by any other person authorized to do so by the chairman of the board, president, or any vice president of the other corporation. Shares which are purported to be voted or any proxy purported to be executed in the name of a corporation (whether or not any title of the person signing is indicated) shall be presumed to be voted or the proxy executed in accordance with the provisions of this subdivision, unless the contrary is shown.

(b) Shares of a corporation owned by its subsidiary shall not be entitled to vote on any matter.

(c) Shares held by the issuing corporation in a fiduciary capacity, and shares of an issuing corporation held in a fiduciary capacity by its subsidiary, shall not be entitled to vote on any matter, except as follows:

(1) To the extent that the settlor or beneficial owner possesses and exercises a right to vote or to give the corporation binding instructions as to how to vote such shares.

(2) Where there are one or more cotrustees who are not affected by the prohibition of this subdivision, in which case the shares may be voted by the cotrustees as if it or they are the sole trustee.

(Amended by Stats. 1986, Ch. 820, Sec. 21. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



704

If shares stand of record in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, husband and wife as community property, tenants by the entirety, voting trustees, persons entitled to vote under a shareholder voting agreement or otherwise, or if two or more persons (including proxyholders) have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

(1) If only one votes, such act binds all;

(2) If more than one vote, the act of the majority so voting binds all;

(3) If more than one vote, but the vote is evenly split on any particular matter, each faction may vote the securities in question proportionately.

If the instrument so filed or the registration of the shares shows that any such tenancy is held in unequal interests, a majority or even split for the purpose of this section shall be a majority or even split in interest.

(Added by Stats. 1975, Ch. 682.)



705

(a) Every person entitled to vote shares may authorize another person or persons to act by proxy with respect to such shares. Any proxy purporting to be executed in accordance with the provisions of this division shall be presumptively valid.

(b) No proxy shall be valid after the expiration of 11 months from the date thereof unless otherwise provided in the proxy. Every proxy continues in full force and effect until revoked by the person executing it prior to the vote pursuant thereto, except as otherwise provided in this section. Such revocation may be effected by a writing delivered to the corporation stating that the proxy is revoked or by a subsequent proxy executed by the person executing the prior proxy and presented to the meeting, or as to any meeting by attendance at such meeting and voting in person by the person executing the proxy. The dates contained on the forms of proxy presumptively determine the order of execution, regardless of the postmark dates on the envelopes in which they are mailed.

(c) A proxy is not revoked by the death or incapacity of the maker unless, before the vote is counted, written notice of such death or incapacity is received by the corporation.

(d) Except when other provision shall have been made by written agreement between the parties, the recordholder of shares which such person holds as pledgee or otherwise as security or which belong to another shall issue to the pledgor or to the owner of such shares, upon demand therefor and payment of necessary expenses thereof, a proxy to vote or take other action thereon.

(e) A proxy which states that it is irrevocable is irrevocable for the period specified therein (notwithstanding subdivision (c)) when it is held by any of the following or a nominee of any of the following:

(1) A pledgee.

(2) A person who has purchased or agreed to purchase or holds an option to purchase the shares or a person who has sold a portion of such person’s shares in the corporation to the maker of the proxy.

(3) A creditor or creditors of the corporation or the shareholder who extended or continued credit to the corporation or the shareholder in consideration of the proxy if the proxy states that it was given in consideration of such extension or continuation of credit and the name of the person extending or continuing credit.

(4) A person who has contracted to perform services as an employee of the corporation, if a proxy is required by the contract of employment and if the proxy states that it was given in consideration of such contract of employment, the name of the employee and the period of employment contracted for.

(5) A person designated by or under an agreement under Section 706.

(6) A beneficiary of a trust with respect to shares held by the trust.

Notwithstanding the period of irrevocability specified, the proxy becomes revocable when the pledge is redeemed, the option or agreement to purchase is terminated or the seller no longer owns any shares of the corporation or dies, the debt of the corporation or the shareholder is paid, the period of employment provided for in the contract of employment has terminated, the agreement under Section 706 has terminated, or the person ceases to be a beneficiary of the trust. In addition to the foregoing clauses (1) through (5), a proxy may be made irrevocable (notwithstanding subdivision (c)) if it is given to secure the performance of a duty or to protect a title, either legal or equitable, until the happening of events which, by its terms, discharge the obligations secured by it.

(f) A proxy may be revoked, notwithstanding a provision making it irrevocable, by a transferee of shares without knowledge of the existence of the provision unless the existence of the proxy and its irrevocability appears, in the case of certificated securities, on the certificate representing such shares, or in the case of uncertificated securities, on the initial transaction statement and written statements.

(Amended by Stats. 1986, Ch. 766, Sec. 22.)



706

(a) Notwithstanding any other provision of this division, an agreement between two or more shareholders of a corporation, if in writing and signed by the parties thereto, may provide that in exercising any voting rights the shares held by them shall be voted as provided by the agreement, or as the parties may agree or as determined in accordance with a procedure agreed upon by them, and the parties may but need not transfer the shares covered by such an agreement to a third party or parties with authority to vote them in accordance with the terms of the agreement. Such an agreement shall not be denied specific performance by a court on the ground that the remedy at law is adequate or on other grounds relating to the jurisdiction of a court of equity.

(b) Shares in any corporation may be transferred by written agreement to trustees in order to confer upon them the right to vote and otherwise represent the shares for such period of time, not exceeding 10 years, as may be specified in the agreement. The validity of a voting trust agreement, otherwise lawful, shall not be affected during a period of 10 years from the date when it was created or last extended as hereinafter provided by the fact that under its terms it will or may last beyond such 10-year period. At any time within two years prior to the time of expiration of any voting trust agreement as originally fixed or as last extended as provided in this subdivision, one or more beneficiaries under the voting trust agreement may, by written agreement and with the written consent of the voting trustee or trustees, extend the duration of the voting trust agreement with respect to their shares for an additional period not exceeding 10 years from the expiration date of the trust as originally fixed or as last extended as provided in this subdivision. A duplicate of the voting trust agreement and any extension thereof shall be filed with the secretary of the corporation and shall be open to inspection by a shareholder, a holder of a voting trust certificate or the agent of either, upon the same terms as the record of shareholders of the corporation is open to inspection.

(c) No agreement made pursuant to subdivision (a) shall be held to be invalid or unenforceable on the ground that it is a voting trust that does not comply with subdivision (b) or that it is a proxy that does not comply with Section 705.

(d) This section shall not invalidate any voting or other agreement among shareholders or any irrevocable proxy complying with subdivision (e) of Section 705, which agreement or proxy is not otherwise illegal.

(Amended by Stats. 1997, Ch. 136, Sec. 3. Effective January 1, 1998.)



707

(a) In advance of any meeting of shareholders the board may appoint inspectors of election to act at the meeting and any adjournment thereof. If inspectors of election are not so appointed, or if any persons so appointed fail to appear or refuse to act, the chairman of any meeting of shareholders may, and on the request of any shareholder or a shareholder’s proxy shall, appoint inspectors of election (or persons to replace those who so fail or refuse) at the meeting. The number of inspectors shall be either one or three. If appointed at a meeting on the request of one or more shareholders or proxies, the majority of shares represented in person or by proxy shall determine whether one or three inspectors are to be appointed.

(b) The inspectors of election shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum and the authenticity, validity and effect of proxies, receive votes, ballots or consents, hear and determine all challenges and questions in any way arising in connection with the right to vote, count and tabulate all votes or consents, determine when the polls shall close, determine the result and do such acts as may be proper to conduct the election or vote with fairness to all shareholders.

(c) The inspectors of election shall perform their duties impartially, in good faith, to the best of their ability and as expeditiously as is practical. If there are three inspectors of election, the decision, act or certificate of a majority is effective in all respects as the decision, act or certificate of all. Any report or certificate made by the inspectors of election is prima facie evidence of the facts stated therein.

(Added by Stats. 1975, Ch. 682.)



708

(a) Except as provided in Sections 301.5 and 708.5, every shareholder complying with subdivision (b) and entitled to vote at any election of directors may cumulate such shareholder’s votes and give one candidate a number of votes equal to the number of directors to be elected multiplied by the number of votes to which the shareholder’s shares are normally entitled, or distribute the shareholder’s votes on the same principle among as many candidates as the shareholder thinks fit.

(b) No shareholder shall be entitled to cumulate votes (i.e., cast for any candidate a number of votes greater than the number of votes that the shareholder normally is entitled to cast) unless the candidate or candidates’ names have been placed in nomination prior to the voting and the shareholder has given notice at the meeting prior to the voting of the shareholder’s intention to cumulate the shareholder’s votes. If any one shareholder has given that notice, all shareholders may cumulate their votes for candidates in nomination.

(c) Except as provided in Section 708.5, in any election of directors, the candidates receiving the highest number of affirmative votes of the shares entitled to be voted for them up to the number of directors to be elected by those shares are elected; votes against the director and votes withheld shall have no legal effect.

(d) Subdivision (a) applies to the shareholders of any mutual water company organized or existing for the purpose of delivering water to its shareholders at cost on lands located within the boundaries of one or more reclamation districts now or hereafter legally existing in this state and created by or formed under the provisions of any statute of this state, but does not otherwise apply to the shareholders of mutual water companies unless their articles or bylaws so provide.

(e) Elections for directors need not be by ballot unless a shareholder demands election by ballot at the meeting and before the voting begins or unless the bylaws so require.

(Amended by Stats. 2006, Ch. 871, Sec. 1. Effective January 1, 2007.)



708.5

(a) For purposes of this section,the following definitions shall apply:

(1) “Uncontested election” means an election of directors in which, at the expiration of the time fixed under the articles of incorporation or bylaws requiring advance notification of director candidates or, absent such a provision in the articles of incorporation or bylaws, at a time fixed by the board of directors that is not more than 14 days before notice is given of the meeting at which the election is to occur, the number of candidates for election does not exceed the number of directors to be elected by the shareholders at that election.

(2) “Listed corporation” means a domestic corporation that qualifies as a listed corporation under subdivision (d) of Section 301.5.

(b) Notwithstanding paragraph (5) of subdivision (a) of Section 204, a listed corporation that has eliminated cumulative voting pursuant to subdivision (a) of Section 301.5 may amend its articles of incorporation or bylaws to provide that, in an uncontested election, approval of the shareholders, as specified in Section 153, shall be required to elect a director.

(c) Notwithstanding subdivision (b) of Section 301, if an incumbent director fails to be elected by approval of the shareholders (Section 153) in an uncontested election of a listed corporation that has amended its articles of incorporation or bylaws pursuant to subdivision (b), then, unless the incumbent director has earlier resigned, the term of the incumbent director shall end on the date that is the earlier of 90 days after the date on which the voting results are determined pursuant to Section 707 or the date on which the board of directors selects a person to fill the office held by that director pursuant to subdivision (d).

(d) Any vacancy on the board of directors resulting from any failure of a candidate to be elected by approval of the shareholders (Section 153) in an uncontested election of a listed corporation that has amended its articles of incorporation or bylaws pursuant to subdivision (b) shall be filled in accordance with the procedures set forth in Section 305.

(Added by Stats. 2006, Ch. 871, Sec. 2. Effective January 1, 2007.)



709

(a) Upon the filing of an action therefor by any shareholder or by any person who claims to have been denied the right to vote, the superior court of the proper county shall try and determine the validity of any election or appointment of any director of any domestic corporation, or of any foreign corporation if the election was held or the appointment was made in this state. In the case of a foreign corporation the action may be brought at the option of the plaintiff in the county in which the corporation has its principal office in this state or in the county in which the election was held or the appointment was made.

(b) Upon the filing of the complaint, and before any further proceedings are had, the court shall enter an order fixing a date for the hearing, which shall be within five days unless for good cause shown a later date is fixed, and requiring notice of the date for the hearing and a copy of the complaint to be served upon the corporation and upon the person whose purported election or appointment is questioned and upon any person (other than the plaintiff) whom the plaintiff alleges to have been elected or appointed, in the manner in which a summons is required to be served, or, if the court so directs, by registered mail; and the court may make such further requirements as to notice as appear to be proper under the circumstances.

(c) The court may determine the person entitled to the office of director or may order a new election to be held or appointment to be made, may determine the validity, effectiveness and construction of voting agreements and voting trusts, the validity of the issuance of shares and the right of persons to vote and may direct such other relief as may be just and proper.

(Added by Stats. 1975, Ch. 682.)



710

(a) This section applies to a corporation with outstanding shares held of record by 100 or more persons (determined as provided in Section 605) that files an amendment of articles or certificate of determination containing a “supermajority vote” provision on or after January 1, 1989. This section shall not apply to a corporation that files an amendment of articles or certificate of determination on or after January 1, 1994, if, at the time of filing, the corporation has (1) outstanding shares of more than one class or series of stock, (2) no class of equity securities registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, and (3) outstanding shares held of record by fewer than 300 persons determined as provided by Section 605.

(b) A “supermajority vote” is a requirement set forth in the articles or in a certificate of determination authorized under any provision of this division that specified corporate action or actions be approved by a larger proportion of the outstanding shares than a majority, or by a larger proportion of the outstanding shares of a class or series than a majority, but no supermajority vote that is subject to this section shall require a vote in excess of 662/3 percent of the outstanding shares or 662/3 percent of the outstanding shares of any class or series of those shares.

(c) An amendment of the articles or a certificate of determination that includes a supermajority vote requirement shall be approved by at least as large a proportion of the outstanding shares (Section 152) as is required pursuant to that amendment or certificate of determination for the approval of the specified corporate action or actions.

(d) The amendments made to this section by the act amending this section in the 2001–02 Regular Session shall not affect the rights of minority shareholders existing under law.

(Amended by Stats. 2006, Ch. 57, Sec. 2. Effective January 1, 2007.)



711

(a) The Legislature finds and declares that:

Many of the residents of this state are the legal and beneficial owners or otherwise the ultimate beneficiaries of shares of stock of domestic and foreign corporations, title to which may be held by a variety of intermediate owners as defined in subdivision (b). The informed and active involvement of such beneficial owners and beneficiaries in holding legal owners and, through them, management, accountable in their exercise of corporate power is essential to the interest of those beneficiaries and beneficial owners and to the economy and well-being of this state.

The purpose of this section is to serve the public interest by ensuring that voting records are maintained and disclosed as provided in this section. In the event that by statute or regulation pursuant to the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.), there are imposed upon investment managers as defined in Sec. 2(38) thereof, duties substantially the same as those set forth in this section, compliance with those statutory or regulatory requirements by persons subject to this section shall be deemed to fulfill the obligations contained in this section.

This section shall be construed liberally to achieve that purpose.

(b) For purposes of this section, a person on whose behalf shares are voted includes, but is not limited to:

(1) A participant or beneficiary of an employee benefit plan with regard to shares held for the benefit of the participant or beneficiary.

(2) A shareholder, beneficiary, or contract owner of any entity (or of any portfolio of any entity) as defined in Section 3(a) of the federal Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.), as amended, to the extent the entity (or portfolio) holds the shares for which the record is requested.

(c) For the purposes of this section, a person on whose behalf shares are voted does not include:

(1) A person who possesses the right to terminate or withdraw from the shareholder, contract owner, participant, or beneficiary relationship with any entity (or any portfolio of any entity) defined in subdivision (b). This exclusion does not apply in the event the right of termination or withdrawal cannot be exercised without automatic imposition of a tax penalty. The right to substitute a relationship with an entity or portfolio, the shares of which are voted by or subject to the direction of the investment adviser (as defined in Section 2 of the federal Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.), as amended), of the prior entity or portfolio, or an affiliate of the investment adviser, shall not be deemed to be a right of termination or withdrawal within the meaning of this subdivision.

(2) A person entitled to receive information about a trust pursuant to Section 16061 of the Probate Code.

(3) A beneficiary, participant, contract owner, or shareholder whose interest is funded through the general assets of a life insurance company authorized to conduct business in this state.

(d) Every person possessing the power to vote shares of stock on behalf of another shall maintain a record of the manner in which the shares were voted. The record shall be maintained for a period of 12 consecutive months from the effective date of the vote.

(e) Upon a reasonable written request, the person possessing the power to vote shares of stock on behalf of another, or a designated agent, shall disclose the voting record with respect to any matter involving a specific security or securities in accordance with the following procedures:

(1) Except as set forth in paragraph (2), disclosure shall be made to the person making the request. The person making the disclosure may require identification sufficient to identify the person making the request as a person on whose behalf the shares were voted. A request for identification, if made, shall be reasonable, shall be made promptly, and may include a request for the person’s social security number.

(2) If the person possessing the power to vote shares on behalf of another holds that power pursuant to an agreement entered into with a party other than the person making the request for disclosure, the person maintaining and disclosing the record pursuant to this section may, instead, make the requested disclosure to that party. Disclosure to that party shall be deemed compliance with the disclosure requirement of this section. If disclosure is made to that party and not to the person making the request, subdivision (i) shall not apply. However, nothing herein shall prohibit that party and the person possessing the power to vote on shares from entering into an agreement between themselves for the payment or assessment of a reasonable charge to defray expenses of disclosing the record.

(f) Where the entity subject to the requirements of this section is organized as a unit investment trust as defined in Section 4(2) of the federal Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.), the open-ended investment companies underlying the unit investment trust shall promptly make available their proxy voting records to the unit investment trust upon evidence of a bona fide request for voting record information pursuant to subdivision (e).

(g) Signing a proxy on another’s behalf and forwarding it for disposition or receiving voting instructions does not constitute the power to vote. A person forwarding proxies or receiving voting instructions shall disclose the identity of the person having the power to vote shares upon reasonable written request by a person entitled to request a voting record under subdivision (c).

(h) For purposes of this section, if one or more persons has the power to vote shares on behalf of another, unless a governing instrument provides otherwise, the person or persons may designate an agent who shall maintain and disclose the record in accordance with subdivisions (b) and (c).

(i) Except as provided in paragraph (2) of subdivision (e), or as otherwise provided by law or a governing instrument, a person maintaining and disclosing a record pursuant to this section may assess a reasonable charge to the requesting person in order to defray expenses of disclosing the record in accordance with subdivision (e). Disclosure shall be made within a reasonable period after payment is received.

(j) Upon the petition of any person who successfully brings an action pursuant to or to enforce this section, the court may award costs and reasonable attorney’s fees if the court finds that the defendant willfully violated this section.

(k) The obligation to maintain and disclose a voting record in accordance with subdivisions (b) and (c) shall commence January 1, 1990.

(Added by Stats. 1988, Ch. 1360, Sec. 1.)






CHAPTER 8 - Shareholder Derivative Actions

800

(a) As used in this section, “corporation” includes an unincorporated association; “board” includes the managing body of an unincorporated association; “shareholder” includes a member of an unincorporated association; and “shares” includes memberships in an unincorporated association.

(b) No action may be instituted or maintained in right of any domestic or foreign corporation by any holder of shares or of voting trust certificates of the corporation unless both of the following conditions exist:

(1) The plaintiff alleges in the complaint that plaintiff was a shareholder, of record or beneficially, or the holder of voting trust certificates at the time of the transaction or any part thereof of which plaintiff complains or that plaintiff’s shares or voting trust certificates thereafter devolved upon plaintiff by operation of law from a holder who was a holder at the time of the transaction or any part thereof complained of; provided, that any shareholder who does not meet these requirements may nevertheless be allowed in the discretion of the court to maintain the action on a preliminary showing to and determination by the court, by motion and after a hearing, at which the court shall consider such evidence, by affidavit or testimony, as it deems material, that (i) there is a strong prima facie case in favor of the claim asserted on behalf of the corporation, (ii) no other similar action has been or is likely to be instituted, (iii) the plaintiff acquired the shares before there was disclosure to the public or to the plaintiff of the wrongdoing of which plaintiff complains, (iv) unless the action can be maintained the defendant may retain a gain derived from defendant’s willful breach of a fiduciary duty, and (v) the requested relief will not result in unjust enrichment of the corporation or any shareholder of the corporation; and

(2) The plaintiff alleges in the complaint with particularity plaintiff’s efforts to secure from the board such action as plaintiff desires, or the reasons for not making such effort, and alleges further that plaintiff has either informed the corporation or the board in writing of the ultimate facts of each cause of action against each defendant or delivered to the corporation or the board a true copy of the complaint which plaintiff proposes to file.

(c) In any action referred to in subdivision (b), at any time within 30 days after service of summons upon the corporation or upon any defendant who is an officer or director of the corporation, or held such office at the time of the acts complained of, the corporation or the defendant may move the court for an order, upon notice and hearing, requiring the plaintiff to furnish a bond as hereinafter provided. The motion shall be based upon one or both of the following grounds:

(1) That there is no reasonable possibility that the prosecution of the cause of action alleged in the complaint against the moving party will benefit the corporation or its shareholders.

(2) That the moving party, if other than the corporation, did not participate in the transaction complained of in any capacity.

The court on application of the corporation or any defendant may, for good cause shown, extend the 30-day period for an additional period or periods not exceeding 60 days.

(d) At the hearing upon any motion pursuant to subdivision (c), the court shall consider such evidence, written or oral, by witnesses or affidavit, as may be material (1) to the ground or grounds upon which the motion is based, or (2) to a determination of the probable reasonable expenses, including attorneys’ fees, of the corporation and the moving party which will be incurred in the defense of the action. If the court determines, after hearing the evidence adduced by the parties, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the amount of the bond, not to exceed fifty thousand dollars ($50,000), to be furnished by the plaintiff for reasonable expenses, including attorneys’ fees, which may be incurred by the moving party and the corporation in connection with the action, including expenses for which the corporation may become liable pursuant to Section 317. A ruling by the court on the motion shall not be a determination of any issue in the action or of the merits thereof. If the court, upon the motion, makes a determination that a bond shall be furnished by the plaintiff as to any one or more defendants, the action shall be dismissed as to the defendant or defendants, unless the bond required by the court has been furnished within such reasonable time as may be fixed by the court.

(e) If the plaintiff shall, either before or after a motion is made pursuant to subdivision (c), or any order or determination pursuant to the motion, furnish a bond in the aggregate amount of fifty thousand dollars ($50,000) to secure the reasonable expenses of the parties entitled to make the motion, the plaintiff has complied with the requirements of this section and with any order for a bond theretofore made, and any such motion then pending shall be dismissed and no further or additional bond shall be required.

(f) If a motion is filed pursuant to subdivision (c), no pleadings need be filed by the corporation or any other defendant and the prosecution of the action shall be stayed until 10 days after the motion has been disposed of.

(Amended by Stats. 1982, Ch. 517, Sec. 186.)






CHAPTER 9 - Amendment of Articles

900

(a) By complying with the provisions of this chapter, a corporation may amend its articles from time to time, in any and as many respects as may be desired, so long as its articles as amended contain only such provisions as it would be lawful to insert in original articles filed at the time of the filing of the amendment and, if a change in shares or the rights of shareholders or an exchange, reclassification or cancellation of shares or rights of shareholders is to be made, such provisions as may be necessary to effect such change, exchange, reclassification or cancellation. It is the intent of the Legislature in adopting this section to exercise to the fullest extent the reserve power of the state over corporations and to authorize any amendment of the articles covered by the preceding sentence regardless of whether any provision contained in the amendment was permissible at the time of the original incorporation of the corporation.

(b) A corporation shall not amend its articles to add any statement or to alter any statement that may appear in the original articles of the initial street address and initial mailing address of the corporation, the names and addresses of the first directors, or the name and address of the initial agent, except to correct an error in the statement or to delete the information after the corporation has filed a statement under Section 1502.

(Amended by Stats. 2012, Ch. 494, Sec. 5. Effective January 1, 2013.)



901

Before any shares have been issued, any amendment of the articles may be adopted by a writing signed by a majority of the incorporators, if directors were not named in the original articles and have not been elected, or, if directors were named in the original articles or have been elected, by a majority of the directors.

(Added by Stats. 1975, Ch. 682.)



902

(a) After any shares have been issued, amendments may be adopted if approved by the board and approved by the outstanding shares (Section 152), either before or after the approval by the board.

(b) Notwithstanding subdivision (a), an amendment extending the corporate existence or making the corporate existence perpetual may be adopted by a corporation organized prior to August 14, 1929, with approval by the board alone.

(c) Notwithstanding subdivision (a), unless the corporation has more than one class of shares outstanding, an amendment effecting only a stock split (including an increase in the authorized number of shares in proportion thereto) may be adopted with approval by the board alone.

(d) Notwithstanding subdivision (a), an amendment deleting the initial street address and initial mailing address of the corporation, the names and addresses of the first directors, or the name and address of the initial agent may be adopted with approval by the board alone.

(e) Whenever the articles require for corporate action the vote of a larger proportion or of all of the shares of any class or series, or of a larger proportion or of all of the directors, than is otherwise required by this division, the provision in the articles requiring such greater vote shall not be altered, amended or repealed except by such greater vote unless otherwise provided in the articles.

(f) Notwithstanding subdivision (a), any amendment reducing the vote required for an amendment pursuant to subdivision (c) of Section 158 may not be adopted unless approved by the affirmative vote of at least two-thirds of each class of outstanding shares or such other vote as may then be specified by the articles of the corporation.

(Amended by Stats. 2012, Ch. 494, Sec. 6. Effective January 1, 2013.)



903

(a) A proposed amendment must be approved by the outstanding shares (Section 152) of a class, whether or not such class is entitled to vote thereon by the provisions of the articles, if the amendment would:

(1) Increase or decrease the aggregate number of authorized shares of such class, other than an increase as provided in either subdivision (b) of Section 405 or subdivision (c) of Section 902.

(2) Effect an exchange, reclassification, or cancellation of all or part of the shares of such class, including a reverse stock split but excluding a stock split.

(3) Effect an exchange, or create a right of exchange, of all or part of the shares of another class into the shares of such class.

(4) Change the rights, preferences, privileges or restrictions of the shares of such class.

(5) Create a new class of shares having rights, preferences or privileges prior to the shares of such class, or increase the rights, preferences or privileges or the number of authorized shares of any class having rights, preferences or privileges prior to the shares of such class.

(6) In the case of preferred shares, divide the shares of any class into series having different rights, preferences, privileges or restrictions or authorize the board to do so.

(7) Cancel or otherwise affect dividends on the shares of such class which have accrued but have not been paid.

(b) Different series of the same class shall not constitute different classes for the purpose of voting by classes except when a series is adversely affected by an amendment in a different manner than other shares of the same class.

(c) In addition to approval by a class as provided in subdivision (a), a proposed amendment must also be approved by the outstanding voting shares (Section 152).

(Amended by Stats. 1997, Ch. 136, Sec. 4. Effective January 1, 1998.)



904

(a) Except as provided in subdivision (b), if any amendment of the articles would make shares assessable or would authorize remedy by action for the collection of an assessment on fully paid shares, it shall be approved by all of the outstanding shares affected regardless of limitations or restrictions on the voting rights thereof.

(b) If a corporation is a mutual water company within the meaning of Section 2705 of the Public Utilities Code, an amendment of the articles to make the shares assessable or to amend prior article provisions authorizing assessment of shares shall be approved by the holders of at least two-thirds of the outstanding shares of any class affected by the amendment regardless of limitations or restrictions on the voting rights thereof. However, if the amendment would authorize remedy by action for the collection of an assessment on fully paid shares, the amendment shall be approved pursuant to subdivision (a).

(Amended by Stats. 1990, Ch. 677, Sec. 1.)



905

In the case of amendments adopted after the corporation has issued any shares, the corporation shall file a certificate of amendment, which shall consist of an officers’ certificate stating:

(a) The wording of the amendment or amended articles in accordance with Section 907;

(b) That the amendment has been approved by the board;

(c) If the amendment is one for which the approval of the outstanding shares (Section 152) is required, that the amendment was approved by the required vote of shareholders in accordance with Section 902, 903 or 904; the total number of outstanding shares of each class entitled to vote with respect to the amendment; and that the number of shares of each class voting in favor of the amendment equaled or exceeded the vote required, specifying the percentage vote required of each class entitled to vote; and

(d) If the amendment is one which may be adopted with approval by the board alone, a statement of the facts entitling the board alone to adopt the amendment.

In the event of an amendment of the articles pursuant to a merger, the filing of the officers’ certificate and agreement pursuant to Section 1103 or a certificate of ownership pursuant to subdivision (d) of Section 1110 shall be in lieu of any filing required under this chapter.

(Amended by Stats. 1976, Ch. 641.)



906

In the case of amendments adopted by the incorporators or the board under Section 901, the corporation shall file a certificate of amendment signed and verified by a majority of the incorporators or of the board, as the case may be, which shall state that the signers thereof constitute at least a majority of the incorporators or of the board, that the corporation has issued no shares and that they adopt the amendment or amendments therein set forth. In the case of amendments adopted by the incorporators, the certificate shall also state that directors were not named in the original articles and have not been elected.

In the case of amendments adopted by the board under Section 901, the corporation may file a certificate of amendment pursuant to Section 905 in lieu of a certificate of amendment pursuant to this section.

(Amended by Stats. 1978, Ch. 370.)



907

(a) The certificate of amendment shall establish the wording of the amendment or amended articles by one or more of the following means:

(1) By stating that the articles shall be amended to read as therein set forth in full.

(2) By stating that any provision of the articles, which shall be identified by the numerical or other designation given it in the articles or by stating the wording thereof, shall be stricken from the articles or shall be amended to read as set forth in the certificate.

(3) By stating that the provisions set forth therein shall be added to the articles.

(b) If the purpose of the amendment is to effect a stock split or reverse stock split or to reclassify, cancel, exchange, or otherwise change outstanding shares, the amended articles shall state the effect thereof on outstanding shares.

(c) In the event of an amendment to change the statement of authorized shares from a single class of shares to two classes, the shares outstanding immediately prior to the amendment are automatically considered to be the same number of shares of the common stock class. If the designation of only one of the two classes includes “common,” that class is the common stock class. If the designation of both classes or of neither class includes “common” but one of the two classes has limited or no voting rights, the class whose voting rights are not limited is the common stock class for the purpose of this subdivision. This subdivision has no application if the amendment of articles includes a statement of the effect of the amendment on outstanding shares pursuant to subdivision (b).

(d) An amendment which adds or eliminates a stated par value or changes the stated par value and which does not also state the effect of the amendment on outstanding shares is not thereby subject to subdivision (b).

(Amended by Stats. 1985, Ch. 764, Sec. 1.)



908

Upon the filing of the certificate of amendment, the articles shall be amended in accordance with the certificate and any stock split, reverse stock split, reclassification, cancellation, exchange or other change in shares shall be effected, and a copy of the certificate, certified by the Secretary of State, is prima facie evidence of the performance of the conditions necessary to the adoption of the amendment.

(Amended by Stats. 1979, Ch. 711.)



909

A corporation formed for a limited period may at any time subsequent to the expiration of the term of its corporate existence, if it has continuously acted as a corporation and done business as such, extend the term of its existence by an amendment to its articles removing any provision limiting the term of its existence and providing for perpetual existence. If the filing of the certificate of amendment providing for perpetual existence would be prohibited if it were original articles by the provisions of Section 201, the Secretary of State shall not file such certificate unless by the same or a concurrently filed certificate of amendment the articles of such corporation are amended to adopt a new available name. For the purpose of the adoption of any such amendment, persons who have been functioning as directors of such corporation shall be considered to have been validly elected even though their election may have occurred after the expiration of the original term of the corporate existence. The certificate of amendment shall set forth that the corporation continuously acted as a corporation and did business as such from the expiration of its term of corporate existence to the date of the amendment.

(Added by Stats. 1975, Ch. 682.)



910

(a) A corporation may restate in a single certificate the entire text of its articles as amended by filing an officers’ certificate or, in circumstances where incorporators or the board may amend a corporation’s articles pursuant to Sections 901 and 906, a certificate signed and verified by a majority of the incorporators or the board, as applicable, entitled “Restated Articles of Incorporation of (insert name of corporation)” which shall set forth the articles as amended to the date of the filing of the certificate, except that the signatures and acknowledgments of the articles by the incorporators and any statements regarding the effect of any prior amendment upon outstanding shares and any provisions of agreements of merger (other than amendments to the articles of the surviving corporation) and the initial street address and initial mailing address of the corporation and the names and addresses of the first directors and of the initial agent for service of process shall be omitted (except that the initial street address and initial mailing address of the corporation, the names and addresses of the initial agent for service of process and, if previously set forth in the articles, the initial directors, shall not be omitted prior to the time that the corporation has filed a statement under Section 1502). Such omissions are not alterations or amendments of the articles. The certificate may also itself alter or amend the articles in any respect, in which case the certificate must comply with Section 905 or 906, as the case may be, and Section 907.

(b) If the certificate does not itself alter or amend the articles in any respect, it shall be approved by the board or, prior to the issuance of any shares and the naming and election of directors, by a majority of the incorporators, and shall be subject to the provisions of this chapter relating to an amendment of the articles not requiring any approval of the outstanding shares (Section 152). If the certificate does itself alter or amend the articles, it shall be subject to the provisions of this chapter relating to the amendment or amendments so made and, except for certificates approved by a majority of the incorporators, the certificate shall also state that the board has approved the restated articles.

(c) Certificates of determination are a part of the articles within the meaning of this section. The provisions of such a certificate shall be given an article designation in the restated articles.

(d) Restated articles of incorporation filed pursuant to this section shall supersede for all purposes the original articles and all amendments and certificates of determination filed prior thereto.

(Amended by Stats. 2012, Ch. 494, Sec. 7. Effective January 1, 2013.)



911

(a) A corporation may, by amendment of its articles pursuant to this section, change its status to that of a social purpose corporation, nonprofit public benefit corporation, nonprofit mutual benefit corporation, nonprofit religious corporation, or cooperative corporation.

(b) The amendment of the articles to change status to a nonprofit corporation shall revise the statement of purpose, delete the authorization for shares and any other provisions relating to authorized or issued shares, make such other changes as may be necessary or desired, and, if any shares have been issued, provide either for the cancellation of those shares or for the conversion of those shares to memberships of the nonprofit corporation. The amendment of the articles to change status to a cooperative corporation shall revise the statement of purpose, make such other changes as may be necessary or desired, and, if any shares have been issued, provide for the cancellation of those shares or for the conversion of those shares to memberships of the cooperative corporation, if necessary.

(c) If shares have been issued, an amendment to change status to a nonprofit corporation shall be approved by all of the outstanding shares of all classes regardless of limitations or restrictions on the voting rights thereof and an amendment to change status to a cooperative corporation shall be approved by the outstanding shares (Section 152) of each class regardless of limitations or restrictions on the voting rights thereof.

(d) In the case of a change of status to a social purpose corporation:

(1) The corporation shall modify the name of the corporation, revise the statement of purpose, include the statement required by subparagraph (B) of paragraph (3) of subdivision (b) of Section 2602, and make such other conforming changes as may be necessary or desired.

(2) The amendment shall be approved by the affirmative vote of at least two-thirds of each class, or a greater vote if required in the articles, of outstanding shares (Section 152) of that changing corporation.

(e) If an amendment pursuant to this section is included in a merger agreement, the provisions of this section apply, except that any provision for cancellation or conversion of shares shall be in the merger agreement rather than in the amendment of the articles.

(f) Notwithstanding subdivision (c), if a corporation is a mutual water company within the meaning of Section 2705 of the Public Utilities Code and under the terms of the status change each outstanding share is converted to a membership of a nonprofit mutual benefit corporation, an amendment to change status to a nonprofit mutual benefit corporation shall be approved by the outstanding shares (Section 152) of each class regardless of limitations or restrictions on the voting rights thereof.

(Amended by Stats. 2014, Ch. 694, Sec. 4. Effective January 1, 2015.)






CHAPTER 10 - Sales of Assets

1000

Any mortgage, deed of trust, pledge or other hypothecation of all or any part of the corporation’s property, real or personal, for the purpose of securing the payment or performance of any contract or obligation may be approved by the board. Unless the articles otherwise provide, no approval of shareholders (Section 153) or of the outstanding shares (Section 152) shall be necessary for such action.

(Added by Stats. 1975, Ch. 682.)



1001

(a) A corporation may sell, lease, convey, exchange, transfer, or otherwise dispose of all or substantially all of its assets when the principal terms are approved by the board, and, unless the transaction is in the usual and regular course of its business, approved by the outstanding shares (Section 152), either before or after approval by the board and before or after the transaction. A transaction constituting a reorganization (Section 181) is subject to the provisions of Chapter 12 (commencing with Section 1200) and not this section (other than subdivision (d)). A transaction constituting a conversion (Section 161.9) is subject to the provisions of Chapter 11.5 (commencing with Section 1150) and not this section.

(b) Notwithstanding approval of the outstanding shares (Section 152), the board may abandon the proposed transaction without further action by the shareholders, subject to the contractual rights, if any, of third parties.

(c) The sale, lease, conveyance, exchange, transfer or other disposition may be made upon those terms and conditions and for that consideration as the board may deem in the best interests of the corporation. The consideration may be money, securities, or other property.

(d) If the acquiring party in a transaction pursuant to subdivision (a) of this section or subdivision (g) of Section 2001 is in control of or under common control with the disposing corporation, the principal terms of the sale must be approved by at least 90 percent of the voting power of the disposing corporation unless the disposition is to a domestic or foreign corporation or other business entity in consideration of the nonredeemable common shares or nonredeemable equity securities of the acquiring party or its parent.

(e) Subdivision (d) does not apply to any transaction if the Commissioner of Corporations, the Commissioner of Financial Institutions, the Insurance Commissioner or the Public Utilities Commission has approved the terms and conditions of the transaction and the fairness of those terms and conditions pursuant to Section 25142, Section 696.5 of the Financial Code, Section 838.5 of the Insurance Code, or Section 822 of the Public Utilities Code.

(Amended by Stats. 2002, Ch. 480, Sec. 5. Effective January 1, 2003.)



1002

Any deed or instrument conveying or otherwise transferring any assets of a corporation may have annexed to it the certificate of the secretary or an assistant secretary of the corporation, setting forth that the transaction has been validly approved by the board and (a) stating that the property described in said deed or instrument is less than substantially all of the assets of the corporation or that the transfer is in the usual and regular course of the business of the corporation, if such be the case, or (b) if such property constitutes all or substantially all of the assets of the corporation and the transfer is not in the usual and regular course of the business of the corporation, stating the fact of approval thereof by the outstanding shares (Section 152) pursuant to this chapter or Chapter 12, as the case may be, or that such approval is not required by Chapter 12. Such certificate is prima facie evidence of the existence of the facts authorizing such conveyance or other transfer of the assets and conclusive evidence in favor of any innocent purchaser or encumbrancer for value.

(Added by Stats. 1975, Ch. 682.)






CHAPTER 11 - Merger

1100

Any two or more corporations may be merged into one of those corporations. A corporation may merge with one or more domestic corporations (Section 167), social purpose corporations (Section 171.08), foreign corporations (Section 171), or other business entities (Section 174.5) pursuant to this chapter. Mergers in which a foreign corporation but no other business entity is a constituent party are governed by Section 1108, mergers in which a social purpose corporation but no other business entity is a constituent party are governed by Section 1112.5, and mergers in which an other business entity is a constituent party are governed by Section 1113.

(Amended by Stats. 2014, Ch. 694, Sec. 5. Effective January 1, 2015.)



1101

The board of each corporation which desires to merge shall approve an agreement of merger. The constituent corporations shall be parties to the agreement of merger and other persons, including a parent party (Section 1200), may be parties to the agreement of merger. The agreement shall state all of the following:

(a) The terms and conditions of the merger.

(b) The amendments, subject to Sections 900 and 907, to the articles of the surviving corporation to be effected by the merger, if any. If any amendment changes the name of the surviving corporation the new name may be the same as or similar to the name of a disappearing domestic or foreign corporation, subject to subdivision (b) of Section 201.

(c) The name and place of incorporation of each constituent corporation and which of the constituent corporations is the surviving corporation.

(d) The manner of converting the shares of each of the constituent corporations into shares or other securities of the surviving corporation and, if any shares of any of the constituent corporations are not to be converted solely into shares or other securities of the surviving corporation, the cash, rights, securities, or other property which the holders of those shares are to receive in exchange for the shares, which cash, rights, securities, or other property may be in addition to or in lieu of shares or other securities of the surviving corporation, or that the shares are canceled without consideration.

(e) Other details or provisions as are desired, if any, including, without limitation, a provision for the payment of cash in lieu of fractional shares or for any other arrangement with respect thereto consistent with the provisions of Section 407.

Each share of the same class or series of any constituent corporation (other than the cancellation of shares held by a constituent corporation or its parent or a wholly owned subsidiary of either in another constituent corporation) shall, unless all shareholders of the class or series consent and except as provided in Section 407, be treated equally with respect to any distribution of cash, rights, securities, or other property. Notwithstanding subdivision (d), except in a short-form merger, and in the merger of a corporation into its subsidiary in which it owns at least 90 percent of the outstanding shares of each class, the nonredeemable common shares or nonredeemable equity securities of a constituent corporation may be converted only into nonredeemable common shares of the surviving party or a parent party if a constituent corporation or its parent owns, directly or indirectly, prior to the merger shares of another constituent corporation representing more than 50 percent of the voting power of the other constituent corporation prior to the merger, unless all of the shareholders of the class consent and except as provided in Section 407.

(Amended by Stats. 1999, Ch. 437, Sec. 8. Effective January 1, 2000.)



1101.1

Subdivision (c) of Section 1113 and the last two sentences of Section 1101 do not apply to any transaction if the Commissioner of Corporations, the Commissioner of Financial Institutions, the Insurance Commissioner or, the Public Utilities Commission has approved the terms and conditions of the transaction and the fairness of those terms and conditions pursuant to Section 25142 or Section 696.5, 5750, or 5802 of the Financial Code, Section 838.5 of the Insurance Code, or Section 822 of the Public Utilities Code.

(Amended by Stats. 1999, Ch. 437, Sec. 9. Effective January 1, 2000.)



1102

Each corporation shall sign the agreement by its chairman of the board, president or a vice president and secretary or an assistant secretary acting on behalf of their respective corporations.

(Repealed and added by Stats. 1975, Ch. 682.)



1103

After approval of a merger by the board and any approval of the outstanding shares (Section 152) required by Chapter 12 (commencing with Section 1200), the surviving corporation shall file a copy of the agreement of merger with an officers’ certificate of each constituent corporation attached stating the total number of outstanding shares of each class entitled to vote on the merger, that the principal terms of the agreement in the form attached were approved by that corporation by a vote of a number of shares of each class which equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class, or that the merger agreement was entitled to be and was approved by the board alone under the provisions of Section 1201. If equity securities of a parent of a constituent corporation are to be issued in the merger, the officers’ certificate of that constituent corporation shall state either that no vote of the shareholders of the parent was required or that the required vote was obtained. The merger and any amendment of the articles of the surviving corporation contained in the merger agreement shall thereupon be effective (subject to subdivision (c) of Section 110 and subject to the provisions of Section 1108) and the several parties thereto shall be one corporation. The Secretary of State may certify a copy of the merger agreement separate from the officers’ certificates attached thereto.

(Amended by Stats. 2006, Ch. 773, Sec. 1. Effective September 29, 2006.)



1104

Any amendment to the agreement may be adopted and the agreement so amended may be approved by the board and, if it changes any of the principal terms of the agreement, by the outstanding shares (Section 152) (if required by Chapter 12) of any constituent corporation in the same manner as the original agreement. If the agreement so amended is approved by the board and the outstanding shares (if required) of each of the corporations, the agreement so amended shall then constitute the agreement of merger.

(Amended by Stats. 1979, Ch. 711.)



1105

The board may, in its discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other constituent corporations, without further approval by the outstanding shares (Section 152), at any time before the merger is effective.

(Repealed and added by Stats. 1975, Ch. 682.)



1106

A copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving corporation and the performance of the conditions necessary to the adoption of any amendment to the articles contained in the agreement of merger.

(Amended by Stats. 1976, Ch. 641.)



1107

(a) Upon merger pursuant to this chapter the separate existence of the disappearing corporations ceases and the surviving corporation shall succeed, without other transfer, to all the rights and property of each of the disappearing corporations and shall be subject to all the debts and liabilities of each in the same manner as if the surviving corporation had itself incurred them.

(b) For purposes of subdivision (a), a surviving corporation may succeed without the payment of any local agency transfer fee to all licenses, permits, registrations, and other privileges granted by any local agency provided the merger does not result in a change of ownership. Examples of mergers that do not result in a change of ownership are mergers between any of the following: (1) a corporation and its wholly owned subsidiary; (2) a corporation and the wholly owned subsidiary of that corporation’s wholly owned subsidiary; or (3) two wholly owned subsidiaries of the same parent corporation. The surviving corporation shall be subject to the same duties and obligations in connection with the license, permit, registration, or other privileges acquired from the disappearing corporations.

(c) All rights of creditors and all liens upon the property of each of the constituent corporations shall be preserved unimpaired, provided that any liens upon property of a disappearing corporation shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(d) Any action or proceeding pending by or against any disappearing corporation may be prosecuted to judgment, which shall bind the surviving corporation, or the surviving corporation may be proceeded against or substituted in its place.

(e) Nothing in subdivision (b) shall limit or restrict a tax assessor from reassessing real property upon transfer of title. Privileges granted by any local agency do not include property tax assessments.

(f) Nothing in subdivision (b) shall limit or restrict a local agency from reevaluating privileges received by a successor corporation from disappearing corporations if the local agency determines in its sole discretion that the reevaluation is necessary for public health, safety, or welfare purposes.

(g) For purposes of this section, “local agency” means a county, city, city and county, political subdivision, district, or municipal corporation.

(Amended by Stats. 1998, Ch. 381, Sec. 1. Effective January 1, 1999.)



1107.5

(a) Upon merger pursuant to this chapter, a surviving domestic or foreign corporation or other business entity shall be deemed to have assumed the liability of each disappearing domestic or foreign corporation or other business entity that is taxed under Part 10 (commencing with Section 17001) of, or under Part 11 (commencing with Section 23001) of, Division 2 of the Revenue and Taxation Code for the following:

(1) To prepare and file, or to cause to be prepared and filed, tax and information returns otherwise required of that disappearing entity as specified in Chapter 2 (commencing with Section 18501) of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(2) To pay any tax liability determined to be due.

(b) If the surviving entity is a domestic limited liability company, domestic corporation, or registered limited liability partnership or a foreign limited liability company, foreign limited liability partnership, or foreign corporation that is registered or qualified to do business in California, the Secretary of State shall notify the Franchise Tax Board of the merger.

(Amended by Stats. 2006, Ch. 773, Sec. 2. Effective September 29, 2006.)



1108

(a) The merger of any number of domestic corporations with any number of foreign corporations may be effected if the foreign corporations are authorized by the laws under which they are formed to effect the merger. The surviving corporation may be any one of the constituent corporations and shall continue to exist under the laws of the state or place of its incorporation.

(b) If the surviving corporation is a domestic corporation, the merger proceedings with respect to that corporation and any domestic disappearing corporation shall conform to the provisions of this chapter governing the merger of domestic corporations, but if the surviving corporation is a foreign corporation, then, subject to the requirements of subdivision (d) and of Section 407 and Chapters 12 (commencing with Section 1200) and 13 (commencing with Section 1300) (with respect to any domestic constituent corporations), the merger proceedings may be in accordance with the laws of the state or place of incorporation of the surviving corporation.

(c) If the surviving corporation is a domestic corporation, the agreement and the officers’ certificate of each domestic or foreign constituent corporation shall be filed as provided in Section 1103, or the certificate of ownership shall be filed as provided in Section 1110, and thereupon, subject to subdivision (c) of Section 110, the merger shall be effective as to each domestic constituent corporation; and each foreign disappearing corporation that is qualified for the transaction of intrastate business shall by virtue of the filing, subject to subdivision (c) of Section 110, automatically surrender its right to transact intrastate business.

(d) If the surviving corporation is a foreign corporation, the merger shall become effective in accordance with the law of the jurisdiction in which it is organized, but, except as provided in subdivision (e), the merger shall be effective as to any domestic disappearing corporation as of the time of effectiveness in the foreign jurisdiction upon the filing in this state as required by this subdivision. There shall be filed as to the domestic disappearing corporation or corporations the documents described in any one of the following paragraphs:

(1) A copy of the agreement, certificate or other document filed by the surviving foreign corporation in the state or place of its incorporation for the purpose of effecting the merger, which copy shall be certified by the public officer having official custody of the original.

(2) An executed counterpart of the agreement, certificate or other document filed by the surviving foreign corporation in the state or place of its incorporation for the purpose of effecting the merger.

(3) A copy of the agreement of merger with an officers’ certificate of the surviving foreign corporation and of each constituent domestic corporation attached, which officers’ certificates shall conform to the requirements of Section 1103.

(4) A certificate of ownership pursuant to Section 1110.

(e) If the date of the filing in this state pursuant to subdivision (d) is more than six months after the time of the effectiveness in the foreign jurisdiction, or if the powers of the domestic corporation are suspended at the time of effectiveness in the foreign jurisdiction, the merger shall be effective as to the domestic disappearing corporation or corporations as of the date of filing in this state. Each foreign disappearing corporation that is qualified for the transaction of intrastate business shall, by virtue of the filing pursuant to subdivision (d), automatically surrender its right to transact intrastate business as of the date of filing in this state regardless of the time of effectiveness as to a domestic disappearing corporation.

(f) The provisions of the last two sentences of Section 1101 and Chapter 12 (commencing with Section 1200) and Chapter 13 (commencing with Section 1300) apply to the rights of the shareholders of any of the constituent corporations that are domestic corporations and of any domestic corporation that is a parent party of any foreign constituent corporation.

(Amended by Stats. 2006, Ch. 773, Sec. 3. Effective September 29, 2006.)



1109

Whenever a domestic or foreign corporation or domestic or foreign other business entity having any real property in this state merges or consolidates with another domestic or foreign corporation or other business entity pursuant to the laws of this state or of the state or place in which any constituent party to the merger was incorporated or organized, and the laws of the state or place of incorporation or organization (including this state) of any disappearing party to the merger provide substantially that the making and filing of the agreement of merger or consolidation or certificate of ownership or certificate of merger vests in the surviving or consolidated party to the merger all the real property of any disappearing party to the merger, the filing for record in the office of the county recorder of any county in this state in which any of the real property of that disappearing party to the merger is located of a copy of the agreement of merger or consolidation or certificate of ownership or certificate of merger, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the merger or consolidation is effected, shall evidence record ownership in the surviving or consolidated party to the merger, of all interest of the disappearing party to the merger in and to the real property located in that county.

(Amended by Stats. 1999, Ch. 437, Sec. 9.5. Effective January 1, 2000.)



1110

(a) If a domestic corporation owns all the outstanding shares, or owns less than all the outstanding shares but at least 90 percent of the outstanding shares of each class, of a corporation or corporations, domestic or foreign, the merger of the subsidiary corporation or corporations into the parent corporation or the merger into the subsidiary corporation of the parent corporation and any other subsidiary corporation or corporations, may be effected by a resolution or plan of merger adopted and approved by the board of the parent corporation and the filing of a certificate of ownership as provided in subdivision (e). The resolution or plan of merger shall provide for the merger and shall provide that the surviving corporation assumes all the liabilities of each disappearing corporation and shall include any other provisions required by this section.

(b) If the parent corporation owns less than all the outstanding shares but at least 90 percent of the outstanding shares of each class of the subsidiary corporation that is a party to the merger, the resolution or plan of merger also shall set forth the securities, cash, property, or rights to be issued, paid, delivered, or granted upon surrender of each outstanding share of the subsidiary corporation not owned by the parent corporation and the entire resolution or plan of merger as well as the consideration to be received for each share of the subsidiary corporation not owned by the parent corporation, shall be approved by the board of that subsidiary corporation.

(c) If the parent corporation is to be merged into one of its subsidiary corporations, the resolution or plan of merger also shall provide for the pro rata conversion of the outstanding shares of the parent corporation into shares of the surviving subsidiary corporation. In this case, the entire resolution or plan of merger shall be approved by the board of the surviving subsidiary corporation and, if the merger, but for the operation of this section, would be a merger reorganization (Section 181) the principal terms of which would be required to be approved by the outstanding shares (Section 152) of any class of the parent corporation pursuant to subdivision (d) of Section 1201, the principal terms of the resolution or plan of merger shall be approved by the outstanding shares (Section 152) of that same class of the parent corporation.

(d) In any merger pursuant to this section, the resolution or plan of merger may provide for the amendment of the articles of the surviving corporation to change its name, subject to Section 201, regardless of whether the name so adopted is the same as or similar to that of one of the disappearing corporations. The provision shall establish the wording of the amendment pursuant to paragraph (2) of subdivision (a) of Section 907 and the resolution or plan of merger shall not provide for the amendment of the articles of the surviving corporation other than to change its name.

(e) After the required approval or approvals of the resolution or plan of merger, a certificate of ownership consisting of an officers’ certificate of the parent corporation shall be filed, and a copy thereof for each domestic subsidiary corporation and qualified foreign disappearing subsidiary corporation which is a party to the merger shall also be filed. The certificate of ownership shall:

(1) Identify the parent and subsidiary corporation or corporations.

(2) Set forth the share ownership by the parent corporation of each subsidiary corporation as 100 percent of the outstanding shares or as at least 90 percent of the outstanding shares of each class, as the case may be.

(3) Set forth the resolution or plan of merger.

(4) Set forth approval of the resolution or plan of merger by the board of the parent corporation.

(5) Set forth other approvals of the resolution or plan of merger as required under subdivision (b) or (c), if applicable.

(f) Upon the filing of the certificate of ownership, the merger shall be effective and any amendment of the articles of the surviving corporation set forth in the certificate shall be effective.

(g) A merger pursuant to this section may be effected if the parent corporation is a foreign corporation and if at least one subsidiary corporation is a domestic corporation but in such a case the certificate of ownership prepared as in subdivision (e) or the document required by subdivision (d) of Section 1108 shall be filed as to each domestic and qualified foreign subsidiary corporation, but no filing shall be made as to the foreign parent corporation. No merger into or with a foreign corporation may be effected as provided by this section unless the laws of the state or place of its incorporation permit that action.

(h) In the event all of the outstanding shares of a subsidiary domestic corporation party to a merger effected under this section are not owned by the parent corporation immediately prior to the merger, the parent corporation shall, at least 20 days before the effective date of the merger, give notice to each shareholder of such subsidiary corporation that the merger will become effective on or after a specified date. The notice shall contain a copy of the resolution or plan of merger and the information required by subdivision (a) of Section 1301. The notice shall be sent by mail addressed to the shareholder at the address of the shareholder as it appears on the records of the corporation. The shareholder shall have the right to demand payment of cash for the shares of the shareholder pursuant to Chapter 13 (commencing with Section 1300).

(i) If an agreement of merger is entered into between a parent corporation and one or more of its subsidiary corporations and the share ownership requirements of subdivision (a) are met, the agreement of merger may be filed as a plan of merger with a certificate of ownership in accordance with the requirements of this section, in which case Sections 1101, 1102, 1103, 1200, 1201, and 1202 shall not apply; or the agreement of merger may be filed pursuant to Section 1103, in which case this section shall not apply.

(Amended by Stats. 2006, Ch. 773, Sec. 4. Effective September 29, 2006.)



1111

If any disappearing corporation in a merger is a close corporation and the surviving corporation is not a close corporation, the merger shall be approved by the affirmative vote of at least two-thirds of each class of the outstanding shares of such disappearing corporation; provided, however, that the articles may provide for a lesser vote, but not less than a majority of the outstanding shares of each class.

(Amended by Stats. 1976, Ch. 641.)



1112

If a disappearing corporation in a merger is a corporation governed by this division and the surviving corporation is a nonprofit public benefit corporation, a nonprofit mutual benefit corporation, or a nonprofit religious corporation, the merger shall be approved by all of the outstanding shares of all classes of the disappearing corporation, regardless of limitations or restrictions on the voting rights thereof, notwithstanding any provision of Chapter 12 (commencing with Section 1200).

(Added by Stats. 1979, Ch. 711.)



1112.5

If a disappearing corporation in a merger is a corporation governed by this division and the surviving corporation is a social purpose corporation, both of the following shall apply:

(a) The merger shall be approved by the affirmative vote of at least two-thirds of each class, or a greater vote if required in the articles, of the outstanding shares (Section 152) of the disappearing corporation, notwithstanding any provision of Chapter 12 (commencing with Section 1200).

(b) The shareholders of the disappearing corporation shall have all of the rights under Chapter 13 (commencing with Section 1300) of the shareholders of a corporation involved in a reorganization requiring the approval of its outstanding shares (Section 152), and the disappearing corporation shall have all of the obligations under Chapter 13 (commencing with Section 1300) of a corporation involved in the reorganization.

(Amended by Stats. 2014, Ch. 694, Sec. 6. Effective January 1, 2015.)



1113

(a) Any one or more corporations may merge with one or more other business entities (Section 174.5). One or more domestic corporations (Section 167) not organized under this division and one or more foreign corporations (Section 171) may be parties to the merger. Notwithstanding the provisions of this section, the merger of any number of corporations with any number of other business entities may be effected only if:

(1) In a merger in which a domestic corporation not organized under this division or a domestic other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(2) In a merger in which a foreign corporation is a party, it is authorized by the laws under which it is organized to effect the merger.

(3) In a merger in which a foreign other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(b) Each corporation and each other party that desires to merge shall approve, and shall be a party to, an agreement of merger. Other persons, including a parent party (Section 1200), may be parties to the agreement of merger. The board of each corporation that desires to merge and, if required, the shareholders shall approve the agreement of merger. The agreement of merger shall be approved on behalf of each party by those persons required to approve the merger by the laws under which it is organized. The agreement of merger shall state:

(1) The terms and conditions of the merger.

(2) The name and place of incorporation or organization of each party to the merger and the identity of the surviving party.

(3) The amendments, if any, subject to Sections 900 and 907, to the articles of the surviving corporation, if applicable, to be effected by the merger. If any amendment changes the name of the surviving corporation, if applicable, the new name may be, subject to subdivision (b) of Section 201, the same as or similar to the name of a disappearing party to the merger.

(4) The manner of converting the shares of each constituent corporation into shares, interests, or other securities of the surviving party. If any shares of any constituent corporation are not to be converted solely into shares, interests, or other securities of the surviving party, the agreement of merger shall state (A) the cash, rights, securities, or other property which the holders of those shares are to receive in exchange for the shares, which cash, rights, securities, or other property may be in addition to or in lieu of shares, interests, or other securities of the surviving party, or (B) that the shares are canceled without consideration.

(5) Any other details or provisions required by the laws under which any party to the merger is organized, including, if a public benefit corporation or a religious corporation is a party to the merger, Section 6019.1, or, if a mutual benefit corporation is a party to the merger, Section 8019.1, or, if a consumer cooperative corporation is a party to the merger, Section 12540.1, or if an unincorporated association is a party to the merger, Section 18370, or, if a domestic limited partnership is a party to the merger, Section 15911.12, or, if a domestic partnership is a party to the merger, Section 16911, or, if a domestic limited liability company is a party to the merger, Section 17710.12.

(6) Any other details or provisions as are desired, including, without limitation, a provision for the payment of cash in lieu of fractional shares or for any other arrangement with respect thereto consistent with the provisions of Section 407.

(c) Each share of the same class or series of any constituent corporation (other than the cancellation of shares held by a party to the merger or its parent, or a wholly owned subsidiary of either, in another constituent corporation) shall, unless all shareholders of the class or series consent and except as provided in Section 407, be treated equally with respect to any distribution of cash, rights, securities, or other property. Notwithstanding paragraph (4) of subdivision (b), the unredeemable common shares of a constituent corporation may be converted only into unredeemable common shares of a surviving corporation or a parent party (Section 1200) or unredeemable equity securities of a surviving party other than a corporation if another party to the merger or its parent owns, directly or indirectly, prior to the merger shares of that corporation representing more than 50 percent of the voting power of that corporation, unless all of the shareholders of the class consent and except as provided in Section 407.

(d) Notwithstanding its prior approval, an agreement of merger may be amended prior to the filing of the agreement of merger or the certificate of merger, as is applicable, if the amendment is approved by the board of each constituent corporation and, if the amendment changes any of the principal terms of the agreement, by the outstanding shares (Section 152), if required by Chapter 12 (commencing with Section 1200), in the same manner as the original agreement of merger. If the agreement of merger as so amended and approved is also approved by each of the other parties to the agreement of merger, the agreement of merger as so amended shall then constitute the agreement of merger.

(e) The board of a constituent corporation may, in its discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other parties to the agreement of merger, without further approval by the outstanding shares (Section 152), at any time before the merger is effective.

(f) Each constituent corporation shall sign the agreement of merger by its chairperson of the board, president or a vice president, and also by its secretary or an assistant secretary acting on behalf of their respective corporations.

(g) (1) If the surviving party is a corporation or a foreign corporation, or if a social purpose corporation (Section 171.08), a public benefit corporation (Section 5060), a mutual benefit corporation (Section 5059), a religious corporation (Section 5061), or a corporation organized under the Consumer Cooperative Corporation Law (Section 12200) is a party to the merger, after required approvals of the merger by each constituent corporation through approval of the board (Section 151) and any approval of the outstanding shares (Section 152) required by Chapter 12 (commencing with Section 1200) and by the other parties to the merger, the surviving party shall file a copy of the agreement of merger with an officers’ certificate of each constituent domestic and foreign corporation attached stating the total number of outstanding shares or membership interests of each class entitled to vote on the merger (and identifying any other person or persons whose approval is required), that the agreement of merger in the form attached or its principal terms, as required, were approved by that corporation by a vote of a number of shares or membership interests of each class that equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class and, if applicable, by that other person or persons whose approval is required, or that the merger agreement was entitled to be and was approved by the board alone (as provided in Section 1201, in the case of corporations subject to that section). If equity securities of a parent party (Section 1200) are to be issued in the merger, the officers’ certificate of that controlled party shall state either that no vote of the shareholders of the parent party was required or that the required vote was obtained. In lieu of an officers’ certificate, a certificate of merger, on a form prescribed by the Secretary of State, shall be filed for each constituent other business entity. The certificate of merger shall be executed and acknowledged by each domestic constituent limited liability company by all managers of the limited liability company (unless a lesser number is specified in its articles of organization or operating agreement) and by each domestic constituent limited partnership by all general partners (unless a lesser number is provided in its certificate of limited partnership or partnership agreement) and by each domestic constituent general partnership by two partners (unless a lesser number is provided in its partnership agreement) and by each foreign constituent limited liability company by one or more managers and by each foreign constituent general partnership or foreign constituent limited partnership by one or more general partners, and by each constituent reciprocal insurer by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary, or, if a constituent reciprocal insurer has not appointed those officers, by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary of the constituent reciprocal insurer’s attorney-in-fact, and by each other party to the merger by those persons required or authorized to execute the certificate of merger by the laws under which that party is organized, specifying for that party the provision of law or other basis for the authority of the signing persons. The certificate of merger shall set forth, if a vote of the shareholders, members, partners, or other holders of interests of the constituent other business entity was required, a statement setting forth the total number of outstanding interests of each class entitled to vote on the merger and that the agreement of merger in the form attached or its principal terms, as required, were approved by a vote of the number of interests of each class that equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class, and any other information required to be set forth under the laws under which the constituent other business entity is organized, including, if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.14, if a domestic partnership is a party to the merger, subdivision (b) of Section 16915, and, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17710.04. The certificate of merger for each constituent foreign other business entity, if any, shall also set forth the statutory or other basis under which that foreign other business entity is authorized by the laws under which it is organized to effect the merger. The merger and any amendment of the articles of the surviving corporation, if applicable, contained in the agreement of merger shall be effective upon filing of the agreement of merger with an officer’s certificate of each constituent domestic and foreign corporation and a certificate of merger for each constituent other business entity, subject to subdivision (c) of Section 110 and subject to the provisions of subdivision (j), and the several parties thereto shall be one entity. If a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance is a party to the merger, the agreement of merger or certificate of merger shall not be filed until there has been filed the certificate issued by the Insurance Commissioner approving the merger pursuant to Section 1555 of the Insurance Code. The Secretary of State may certify a copy of the agreement of merger separate from the officers’ certificates and certificates of merger attached thereto.

(2) If the surviving entity is an other business entity, and no public benefit corporation (Section 5060), mutual benefit corporation (Section 5059), religious corporation (Section 5061), or corporation organized under the Consumer Cooperative Corporation Law (Section 12200) is a party to the merger, after required approvals of the merger by each constituent corporation through approval of the board (Section 151) and any approval of the outstanding shares (Section 152) required by Chapter 12 (commencing with Section 1200) and by the other parties to the merger, the parties to the merger shall file a certificate of merger in the office of, and on a form prescribed by, the Secretary of State. The certificate of merger shall be executed and acknowledged by each constituent domestic and foreign corporation by its chairperson of the board, president or a vice president, and also by its secretary or an assistant secretary and by each domestic constituent limited liability company by all managers of the limited liability company (unless a lesser number is specified in its articles of organization or operating agreement) and by each domestic constituent limited partnership by all general partners (unless a lesser number is provided in its certificate of limited partnership or partnership agreement) and by each domestic constituent general partnership by two partners (unless a lesser number is provided in its partnership agreement) and by each foreign constituent limited liability company by one or more managers and by each foreign constituent general partnership or foreign constituent limited partnership by one or more general partners, and by each constituent reciprocal insurer by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary, or, if a constituent reciprocal insurer has not appointed those officers, by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary of the constituent reciprocal insurer’s attorney-in-fact. The certificate of merger shall be signed by each other party to the merger by those persons required or authorized to execute the certificate of merger by the laws under which that party is organized, specifying for that party the provision of law or other basis for the authority of the signing persons. The certificate of merger shall set forth all of the following:

(A) The name, place of incorporation or organization, and the Secretary of State’s file number, if any, of each party to the merger, separately identifying the disappearing parties and the surviving party.

(B) If the approval of the outstanding shares of a constituent corporation was required by Chapter 12 (commencing with Section 1200), a statement setting forth the total number of outstanding shares of each class entitled to vote on the merger and that the principal terms of the agreement of merger were approved by a vote of the number of shares of each class entitled to vote and the percentage vote required of each class.

(C) The future effective date or time, not more than 90 days subsequent to the date of filing of the merger, if the merger is not to be effective upon the filing of the certificate of merger with the office of the Secretary of State.

(D) A statement, by each party to the merger which is a domestic corporation not organized under this division, a foreign corporation, or an other business entity, of the statutory or other basis under which that party is authorized by the laws under which it is organized to effect the merger.

(E) Any other information required to be stated in the certificate of merger by the laws under which each party to the merger is organized, including, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17710.14, if a domestic partnership is a party to the merger, subdivision (b) of Section 16915, and, if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.14.

(F) Any other details or provisions that may be desired.

Unless a future effective date or time is provided in a certificate of merger, in which event the merger shall be effective at that future effective date or time, a merger shall be effective upon the filing of the certificate of merger in the office of the Secretary of State and the several parties thereto shall be one entity. The surviving other business entity shall keep a copy of the agreement of merger at its principal place of business which, for purposes of this subdivision, shall be the office referred to in Section 17710.13 if a domestic limited liability company, at the business address specified in paragraph (5) of subdivision (a) of Section 17710.14 if a foreign limited liability company, at the office referred to in subdivision (a) of Section 16403 if a domestic general partnership, at the business address specified in subdivision (f) of Section 16911 if a foreign partnership, at the office referred to in subdivision (a) of Section 15901.14 if a domestic limited partnership, or at the business address specified in paragraph (3) of subdivision (a) of Section 15909.02 if a foreign limited partnership. Upon the request of a holder of equity securities of a party to the merger, a person with authority to do so on behalf of the surviving other business entity shall promptly deliver to that holder, a copy of the agreement of merger. A waiver by that holder of the rights provided in the foregoing sentence shall be unenforceable. If a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance is a party to the merger the agreement of merger or certificate of merger shall not be filed until there has been filed the certificate issued by the Insurance Commissioner approving the merger in accordance with Section 1555 of the Insurance Code.

(h) (1) A copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving party to the merger, and the performance of the conditions necessary to the adoption of any amendment to the articles, if applicable, contained in the agreement of merger.

(2) For all purposes for a merger in which the surviving entity is a domestic other business entity and the filing of a certificate of merger is required by paragraph (2) of subdivision (g), a copy of the certificate of merger duly certified by the Secretary of State is conclusive evidence of the merger of the constituent corporations, either by themselves or together with the other parties to the merger, into the surviving other business entity.

(i) (1) Upon a merger pursuant to this section, the separate existences of the disappearing parties to the merger cease and the surviving party to the merger shall succeed, without other transfer, to all the rights and property of each of the disappearing parties to the merger and shall be subject to all the debts and liabilities of each in the same manner as if the surviving party to the merger had itself incurred them.

(2) All rights of creditors and all liens upon the property of each of the constituent corporations and other parties to the merger shall be preserved unimpaired, provided that those liens upon property of a disappearing party shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(3) Any action or proceeding pending by or against any disappearing corporation or disappearing party to the merger may be prosecuted to judgment, which shall bind the surviving party, or the surviving party may be proceeded against or substituted in its place.

(4) If a limited partnership or a general partnership is a party to the merger, nothing in this section is intended to affect the liability a general partner of a disappearing limited partnership or general partnership may have in connection with the debts and liabilities of the disappearing limited partnership or general partnership existing prior to the time the merger is effective.

(j) (1) The merger of domestic corporations with foreign corporations or foreign other business entities in a merger in which one or more other business entities is a party shall comply with subdivision (a) and this subdivision.

(2) If the surviving party is a domestic corporation or domestic other business entity, the merger proceedings with respect to that party and any domestic disappearing corporation shall conform to the provisions of this section. If the surviving party is a foreign corporation or foreign other business entity, then, subject to the requirements of subdivision (c), and of Section 407 and Chapter 12 (commencing with Section 1200) and Chapter 13 (commencing with Section 1300), and, if applicable, corresponding provisions of the Nonprofit Corporation Law or the Consumer Cooperative Corporation Law, with respect to any domestic constituent corporations, Article 11 (commencing with Section 17711.01) of Title 2.6 with respect to any domestic constituent limited liability companies, Article 6 (commencing with Section 16601) of Chapter 5 of Title 2 with respect to any domestic constituent general partnerships, and Article 11.5 (commencing with Section 15911.20) of Chapter 5.5 of Title 2 with respect to any domestic constituent limited partnerships, the merger proceedings may be in accordance with the laws of the state or place of incorporation or organization of the surviving party.

(3) If the surviving party is a domestic corporation or domestic other business entity, the certificate of merger or the agreement of merger with attachments shall be filed as provided in subdivision (g) and thereupon, subject to subdivision (c) of Section 110 or paragraph (2) of subdivision (g), as is applicable, the merger shall be effective as to each domestic constituent corporation and domestic constituent other business entity.

(4) If the surviving party is a foreign corporation or foreign other business entity, the merger shall become effective in accordance with the law of the jurisdiction in which the surviving party is organized, but, except as provided in paragraph (5), the merger shall be effective as to any domestic disappearing corporation as of the time of effectiveness in the foreign jurisdiction upon the filing in this state of a copy of the agreement of merger with an officers’ certificate of each constituent foreign and domestic corporation and a certificate of merger of each constituent other business entity attached, which officers’ certificates and certificates of merger shall conform to the requirements of paragraph (1) of subdivision (g). If one or more domestic other business entities is a disappearing party in a merger pursuant to this subdivision in which a foreign other business entity is the surviving entity, a certificate of merger required by the laws under which that domestic other business entity is organized, including subdivision (a) of Section 15911.14, subdivision (b) of Section 16915, or subdivision (a) of Section 17710.14, as is applicable, shall also be filed at the same time as the filing of the agreement of merger.

(5) If the date of the filing in this state pursuant to this subdivision is more than six months after the time of the effectiveness in the foreign jurisdiction, or if the powers of a domestic disappearing corporation are suspended at the time of effectiveness in the foreign jurisdiction, the merger shall be effective as to the domestic disappearing corporation as of the date of filing in this state.

(6) In a merger described in paragraph (3) or (4), each foreign disappearing corporation that is qualified for the transaction of intrastate business shall by virtue of the filing pursuant to this subdivision, subject to subdivision (c) of Section 110, automatically surrender its right to transact intrastate business in this state. The filing of the agreement of merger or certificate of merger, as is applicable, pursuant to this subdivision, by a disappearing foreign other business entity registered for the transaction of intrastate business in this state shall, by virtue of that filing, subject to subdivision (c) of Section 110, automatically cancels the registration for that foreign other business entity, without the necessity of the filing of a certificate of cancellation.

(Amended by Stats. 2014, Ch. 694, Sec. 7. Effective January 1, 2015.)






CHAPTER 11.5 - Conversions

1150

For purposes of this chapter, the following definitions shall apply:

(a) “Converted corporation” means a corporation that results from a conversion of an other business entity or a foreign other business entity or a foreign corporation pursuant to Section 1157.

(b) “Converted entity” means a domestic other business entity that results from a conversion of a corporation under this chapter.

(c) “Converting corporation” means a corporation that converts into a domestic other business entity pursuant to this chapter.

(d) “Converting entity” means an other business entity or a foreign other business entity or foreign corporation that converts into a corporation pursuant to Section 1157.

(e) “Domestic other business entity” has the meaning provided in Section 167.7.

(f) “Foreign other business entity” has the meaning provided in Section 171.07.

(g) “Other business entity” has the meaning provided in Section 174.5.

(Added by Stats. 2002, Ch. 480, Sec. 6. Effective January 1, 2003.)



1151

(a) A corporation may be converted into a domestic other business entity, including, but not limited to, a limited liability company or a partnership, pursuant to this chapter if, pursuant to the proposed conversion, (1) each share of the same class or series of the converting corporation shall, unless all the shareholders of the class or series consent, be treated equally with respect to any cash, rights, securities, or other property to be received by, or any obligations or restrictions to be imposed on, the holder of that share, and (2) nonredeemable common shares of the converting corporation shall be converted only into nonredeemable equity securities of the converted entity unless all of the shareholders of the class consent; provided, however, that clause (1) shall not restrict the ability of the shareholders of a converting corporation to appoint one or more managers, if the converted entity is a limited liability company, or one or more general partners, if the converted entity is a limited partnership, in the plan of conversion or in the converted entity’s governing documents.

(b) Notwithstanding this section, the conversion of a corporation into a domestic other business entity, including, but not limited to, a limited liability company or a partnership, may be effected only if both of the following conditions are complied with:

(1) The law under which the converted entity will exist expressly permits the formation of that entity pursuant to a conversion.

(2) The corporation complies with any and all other requirements of any other law that applies to conversion to the converted entity.

(Amended by Stats. 2014, Ch. 694, Sec. 8. Effective January 1, 2015.)



1152

(a) A corporation that desires to convert to a domestic other business entity shall approve a plan of conversion. The plan of conversion shall state all of the following:

(1) The terms and conditions of the conversion.

(2) The jurisdiction of the organization of the converted entity and of the converting corporation and the name of the converted entity after conversion.

(3) The manner of converting the shares of each of the shareholders of the converting corporation into securities of, or interests in, the converted entity.

(4) The provisions of the governing documents for the converted entity, including the partnership agreement or limited liability company articles of organization and operating agreement, to which the holders of interests in the converted entity are to be bound.

(5) Any other details or provisions that are required by the laws under which the converted entity is organized, or that are desired by the converting corporation.

(b) The plan of conversion shall be approved by the board of the converting corporation (Section 151), and the principal terms of the plan of the conversion shall be approved by the outstanding shares (Section 152) of each class of the converting corporation. The approval of the outstanding shares may be given before or after approval by the board. Notwithstanding the foregoing, if a converting corporation is a close corporation, the conversion shall be approved by the affirmative vote of at least two-thirds of each class, or a greater vote if required in the articles, of outstanding shares (Section 152) of that converting corporation; provided, however, that the articles may provide for a lesser vote, but not less than a majority of the outstanding shares of each class.

(c) If the corporation is converting into a general or limited partnership or into a limited liability company, then in addition to the approval of the shareholders set forth in subdivision (b), the plan of conversion shall be approved by each shareholder who will become a general partner or manager, as applicable, of the converted entity pursuant to the plan of conversion unless the shareholders have dissenters’ rights pursuant to Section 1159 and Chapter 13 (commencing with Section 1300).

(d) Upon the effectiveness of the conversion, all shareholders of the converting corporation, except those that exercise dissenters’ rights as provided in Section 1159 and Chapter 13 (commencing with Section 1300), shall be deemed parties to any agreement or agreements constituting the governing documents for the converted entity adopted as part of the plan of conversion, irrespective of whether or not a shareholder has executed the plan of conversion or those governing documents for the converted entity. Any adoption of governing documents made pursuant thereto shall be effective at the effective time or date of the conversion.

(e) Notwithstanding its prior approval by the board and the outstanding shares or either of them, a plan of conversion may be amended before the conversion takes effect if the amendment is approved by the board and, if it changes any of the principal terms of the plan of conversion, by the shareholders of the converting corporation in the same manner and to the same extent as was required for approval of the original plan of conversion.

(f) A plan of conversion may be abandoned by the board of a converting corporation, or by the shareholders of a converting corporation if the abandonment is approved by the outstanding shares, in each case in the same manner as required for approval of the plan of conversion, subject to the contractual rights of third parties, at any time before the conversion is effective.

(g) The converted entity shall keep the plan of conversion at (1) the principal place of business of the converted entity if the converted entity is a domestic partnership or (2) at the office at which records are to be kept under Section 15901.11 if the converted entity is a domestic limited partnership or at the office at which records are to be kept under Section 17701.13 if the converted entity is a domestic limited liability company. Upon the request of a shareholder of a converting corporation, the authorized person on behalf of the converted entity shall promptly deliver to the shareholder, at the expense of the converted entity, a copy of the plan of conversion. A waiver by a shareholder of the rights provided in this subdivision shall be unenforceable.

(Amended by Stats. 2014, Ch. 694, Sec. 9. Effective January 1, 2015.)



1153

(a) After the approval, as provided in Section 1152, of a plan of conversion by the board and the outstanding shares of a corporation converting into a domestic other business entity, the converting corporation shall cause the filing of all documents required by law to effect the conversion and create the converted entity, which documents shall include a certificate of conversion or a statement of conversion as required by Section 1155, and the conversion shall thereupon be effective.

(b) A copy of the statement of partnership authority, certificate of limited partnership, or articles of organization complying with Section 1155, duly certified by the Secretary of State on or after the effective date, is conclusive evidence of the conversion of the corporation.

(Added by Stats. 2002, Ch. 480, Sec. 6. Effective January 1, 2003.)



1155

(a) To convert a corporation:

(1) If the corporation is converting into a domestic limited partnership, a statement of conversion shall be completed on the certificate of limited partnership for the converted entity.

(2) If the corporation is converting into a domestic partnership, a statement of conversion shall be completed on the statement of partnership authority for the converted entity, or if no statement of partnership authority is filed then a certificate of conversion shall be filed separately.

(3) If the corporation is converting into a domestic limited liability company, a statement of conversion shall be completed on the articles of organization for the converted entity.

(b) Any statement or certificate of conversion of a converting corporation shall be executed and acknowledged by those officers of the converting corporation as would be required to sign an officers’ certificate (Section 173), and shall set forth all of the following:

(1) The name of the converting corporation and the Secretary of State’s file number of the converting corporation.

(2) A statement of the total number of outstanding shares of each class entitled to vote on the conversion, that the principal terms of the plan of conversion were approved by a vote of the number of shares of each class which equaled or exceeded the vote required under Section 1152, specifying each class entitled to vote and the percentage vote required of each class.

(3) The name, form, and jurisdiction of organization of the converted entity.

(4) The name and street address of the corporation’s agent for service of process. If a corporation qualified under Section 1505 is designated, no address for it shall be set forth.

(c) For the purposes of this chapter, the certificate of conversion shall be on a form prescribed by the Secretary of State.

(d) The filing with the Secretary of State of a statement of conversion on an organizational document or a certificate of conversion as set forth in subdivision (a) shall have the effect of the filing of a certificate of dissolution by the converting corporation and no converting corporation that has made the filing is required to file a certificate of election under Section 1901 or a certificate of dissolution under Section 1905 as a result of that conversion.

(e) Upon the effectiveness of a conversion pursuant to this chapter, a converted entity that is a domestic partnership, domestic limited partnership, or domestic limited liability company shall be deemed to have assumed the liability of the converting corporation (1) to prepare and file or cause to be prepared and filed all tax and information returns otherwise required of the converting corporation under the Corporation Tax Law (Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code) and (2) to pay any tax liability determined to be due pursuant to that law.

(Amended by Stats. 2014, Ch. 834, Sec. 2.5. Effective January 1, 2015.)



1156

(a) Whenever a corporation or other business entity having any real property in this state converts into a corporation or an other business entity pursuant to the laws of this state or of the state or place in which the corporation or other business entity was organized, and the laws of the state or place of organization, including this state, of the converting corporation or other converting entity provide substantially that the conversion vests in the converted corporation or other converted entity all the real property of the converting corporation or other converting entity, the filing for record in the office of the county recorder of any county in this state in which any of the real property of the converting corporation or other converting entity is located of either (1) a certificate of conversion or a statement of partnership authority, certificate of limited partnership or articles of organization containing a statement of conversion complying with Section 1155 and certified on or after the effective date of the conversion by the Secretary of State or (2) a copy of a certificate of conversion or a statement of partnership authority, certificate of limited partnership, articles of organization, articles of incorporation, or other comparable organizing document evidencing the creation of a foreign other business entity or foreign corporation, containing a statement of conversion, meeting the requirements of subdivision (b) and certified on or after the effective date of the conversion by the Secretary of State or any other authorized public official of the state or place pursuant to the laws of which the converted entity is organized, shall evidence record ownership in the converted corporation or other converted entity of all interest of the converting corporation or other converting entity in and to the real property located in that county.

(b) A filed and, if appropriate, recorded certificate of conversion or a statement of partnership authority, certificate of limited partnership, articles of organization, articles of incorporation, or other comparable organizing document evidencing the formation of a foreign other business entity or a foreign corporation referred to in clause (2) of subdivision (a) above which contains a statement of conversion, stating the name of the converting corporation or other converting entity in whose name property was held before the conversion and the name of the converted entity or converted corporation, but not containing all of the other information required by Section 1155, operates with respect to the converted entity named to the extent provided in subdivision (a).

(c) Recording of a certificate of conversion or a statement of partnership authority, certificate of limited partnership, articles of organization, articles of incorporation, or other comparable organizing document evidencing the creation of an other business entity or a corporation, containing a statement of conversion, in accordance with subdivision (a), shall create, in favor of bona fide purchasers or encumbrances for value, a conclusive presumption that the conversion was validly completed.

(Added by Stats. 2002, Ch. 480, Sec. 6. Effective January 1, 2003.)



1157

(a) An other business entity or a foreign other business entity or a foreign corporation may be converted into a corporation pursuant to this chapter only if the converting entity is authorized by the laws under which it is organized to effect the conversion.

(b) An other business entity or a foreign other business entity or a foreign corporation that desires to convert into a corporation shall approve a plan of conversion or other instrument as is required to be approved to effect the conversion pursuant to the laws under which that entity is organized.

(c) The conversion of an other business entity or a foreign other business entity or a foreign corporation shall be approved by the number or percentage of the partners, members, shareholders, or other holders of interest of the converting entity that is required by the laws under which that entity is organized, or a greater or lesser percentage as may be set forth in the converting entity’s partnership agreement, articles of organization, operating agreement, articles of incorporation, or other governing document in accordance with applicable laws.

(d) The conversion by an other business entity or a foreign other business entity or a foreign corporation shall be effective under this chapter upon the filing with the Secretary of State of the articles of incorporation of the converted corporation, containing a statement of conversion that complies with subdivision (e).

(e) A statement of conversion of an entity converting into a corporation pursuant to this chapter shall set forth all of the following:

(1) The name, form, and jurisdiction of organization of the converting entity.

(2) The Secretary of State’s file number, if any, of the converting entity.

(3) If the converting entity is a foreign other business entity or a foreign corporation, the statement of conversion shall contain the following:

(A) A statement that the converting entity is authorized to effect the conversion by the laws under which it is organized.

(B) A statement that the converting entity has approved a plan of conversion or other instrument as is required to be approved to effect the conversion pursuant to the laws under which the converting entity is organized.

(C) A statement that the conversion has been approved by the number or percentage of the partners, members, shareholders, or other holders of interest of the converting entity that is required by the laws under which that entity is organized, or a greater or lesser percentage as may be set forth in the converting entity’s partnership agreement, articles of organization, operating agreement, articles of incorporation, or other governing document in accordance with applicable laws.

(f) The filing with the Secretary of State of articles of incorporation containing a statement pursuant to subdivision (e) shall have the effect of the filing of a certificate of cancellation by a converting foreign limited liability company or foreign limited partnership, and no converting foreign limited liability company or foreign limited partnership that has made the filing is required to file a certificate of cancellation under Section 15909.07 or 17708.06 as a result of that conversion. If a converting entity is a foreign corporation qualified to transact business in this state, the foreign corporation shall, by virtue of the filing, automatically surrender its right to transact intrastate business.

(Amended by Stats. 2012, Ch. 419, Sec. 9. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



1158

(a) An entity that converts into another entity pursuant to this chapter is for all purposes other than for the purposes of Part 10 (commencing with Section 17001) of, Part 10.20 (commencing with Section 18401) of, and Part 11 (commencing with Section 23001) of, Division 2 of the Revenue and Taxation Code, the same entity that existed before the conversion.

(b) Upon a conversion taking effect, all of the following apply:

(1) All the rights and property, whether real, personal, or mixed, of the converting entity or converting corporation are vested in the converted entity or converted corporation.

(2) All debts, liabilities, and obligations of the converting entity or converting corporation continue as debts, liabilities, and obligations of the converted entity or converted corporation.

(3) All rights of creditors and liens upon the property of the converting entity or converting corporation shall be preserved unimpaired and remain enforceable against the converted entity or converted corporation to the same extent as against the converting entity or converting corporation as if the conversion had not occurred.

(4) Any action or proceeding pending by or against the converting entity or converting corporation may be continued against the converted entity or converted corporation as if the conversion had not occurred.

(c) A shareholder of a converting corporation is liable for:

(1) All obligations of the converting corporation for which the shareholder was personally liable before the conversion, but only to the extent that the shareholder was personally liable for the obligations of the converting corporation before the conversion.

(2) All obligations of the converted entity incurred after the conversion takes effect if (A) the shareholder becomes a general partner of a converted entity that is a general or limited partnership and, as a general partner, has liability under the laws under which the converted entity is organized or under the converted entity’s governing documents or (B) the shareholder becomes a holder of other interests in the converted entity and, as a holder, has liability under the laws under which the converted entity is organized or under the converted entity’s governing documents.

(d) A shareholder of a converted corporation remains liable for any and all obligations of the converting entity for which the shareholder was personally liable before the conversion, but only to the extent that the shareholder was personally liable for the obligations of the converting entity prior to the conversion.

(e) If a party to a transaction with a converted corporation that converted from a partnership reasonably believes when entering into the transaction that a shareholder of the converted corporation continues to be a general partner of the converting entity after the conversion is effective, and the shareholder was a general partner of the partnership that converted into the converted corporation, the shareholder is liable for an obligation incurred by the converted corporation within 90 days after the conversion takes effect. The shareholder’s liability for all other obligations of the converted corporation incurred after the conversion takes effect is that of a shareholder of a corporation.

(f) The converted entity shall cause written notice of the conversion to be given by mail within 90 days after the effective date of the conversion to all known creditors and claimants whose addresses appear on the records of the converting entity. Failure to comply with this subdivision shall not affect the validity of the conversion, extend the 90-day period set forth in subdivision (e), or otherwise affect the rights of a creditor or claimant under this section.

(Added by Stats. 2002, Ch. 480, Sec. 6. Effective January 1, 2003.)



1159

The shareholders of a converting corporation shall have all of the rights under Chapter 13 (commencing with Section 1300) of the shareholders of a corporation involved in a reorganization requiring the approval of its outstanding shares (Section 152), and the converting corporation shall have all of the obligations under Chapter 13 (commencing with Section 1300) of a corporation involved in the reorganization. Solely for purposes of applying the provisions of Chapter 13 (and not for purposes of Chapter 12), a conversion pursuant to Section 1151 or 1157 shall be deemed to constitute a reorganization.

(Added by Stats. 2002, Ch. 480, Sec. 6. Effective January 1, 2003.)



1160

(a) Notwithstanding any other provision of law, the Secretary of State shall charge an entity a fee not to exceed one hundred fifty dollars ($150) for its conversion made under this chapter.

(b) This section shall become operative on January 1, 2005.

(Repealed and added by Stats. 2002, Ch. 480, Sec. 6 (second text). Effective January 1, 2003. Section operative January 1, 2005, by its own provisions.)






CHAPTER 12 - Reorganizations

1200

A reorganization (Section 181) or a share exchange tender offer (Section 183.5) shall be approved by the board of:

(a) Each constituent corporation in a merger reorganization;

(b) The acquiring corporation in an exchange reorganization;

(c) The acquiring corporation and the corporation whose property and assets are acquired in a sale-of-assets reorganization;

(d) The acquiring corporation in a share exchange tender offer (Section 183.5); and

(e) The corporation in control of any constituent or acquiring domestic or foreign corporation or other business entity under subdivision (a), (b) or (c) and whose equity securities are issued, transferred, or exchanged in the reorganization (a “parent party”).

(Amended by Stats. 1999, Ch. 437, Sec. 11. Effective January 1, 2000.)



1201

(a) The principal terms of a reorganization shall be approved by the outstanding shares (Section 152) of each class of each corporation the approval of whose board is required under Section 1200, except as provided in subdivision (b) and except that (unless otherwise provided in the articles) no approval of any class of outstanding preferred shares of the surviving or acquiring corporation or parent party shall be required if the rights, preferences, privileges, and restrictions granted to or imposed upon that class of shares remain unchanged (subject to the provisions of subdivision (c)). For the purpose of this subdivision, two classes of common shares differing only as to voting rights shall be considered as a single class of shares.

(b) No approval of the outstanding shares (Section 152) is required by subdivision (a) in the case of any corporation if that corporation, or its shareholders immediately before the reorganization, or both, shall own (immediately after the reorganization) equity securities, other than any warrant or right to subscribe to or purchase those equity securities, of the surviving or acquiring corporation or a parent party (subdivision (d) of Section 1200) possessing more than five-sixths of the voting power of the surviving or acquiring corporation or parent party. In making the determination of ownership by the shareholders of a corporation, immediately after the reorganization, of equity securities pursuant to the preceding sentence, equity securities which they owned immediately before the reorganization as shareholders of another party to the transaction shall be disregarded. For the purpose of this section only, the voting power of a corporation shall be calculated by assuming the conversion of all equity securities convertible (immediately or at some future time) into shares entitled to vote but not assuming the exercise of any warrant or right to subscribe to or purchase those shares.

(c) Notwithstanding subdivision (b), the principal terms of a reorganization shall be approved by the outstanding shares (Section 152) of the surviving corporation in a merger reorganization if any amendment is made to its articles that would otherwise require that approval.

(d) Notwithstanding subdivision (b), the principal terms of a reorganization shall be approved by the outstanding shares (Section 152) of any class of a corporation that is a party to a merger or sale-of-assets reorganization if holders of shares of that class receive shares of the surviving or acquiring corporation or parent party having different rights, preferences, privileges, or restrictions than those surrendered. Shares in a foreign corporation received in exchange for shares in a domestic corporation have different rights, preferences, privileges, and restrictions within the meaning of the preceding sentence.

(e) Notwithstanding subdivisions (a) and (b), the principal terms of a reorganization shall be approved by the affirmative vote of at least two-thirds of each class, or a greater vote if required in the articles, of the outstanding shares (Section 152) of any close corporation if the reorganization would result in their receiving shares of a corporation that is not a close corporation. However, the articles may provide for a lesser vote, but not less than a majority of the outstanding shares of each class.

(f) Notwithstanding subdivisions (a) and (b), the principal terms of a reorganization shall be approved by at least two-thirds of each class, or a greater vote if required in the articles, of the outstanding shares (Section 152) of a corporation that is a party to a merger reorganization if holders of shares receive shares of a surviving social purpose corporation in the merger.

(g) Notwithstanding subdivisions (a) and (b), the principal terms of a reorganization shall be approved by the outstanding shares (Section 152) of any class of a corporation that is a party to a merger reorganization if holders of shares of that class receive interests of a surviving other business entity in the merger.

(h) Notwithstanding subdivisions (a) and (b), the principal terms of a reorganization shall be approved by all shareholders of any class or series if, as a result of the reorganization, the holders of that class or series become personally liable for any obligations of a party to the reorganization, unless all holders of that class or series have the dissenters’ rights provided in Chapter 13 (commencing with Section 1300).

(i) Any approval required by this section may be given before or after the approval by the board. Notwithstanding approval required by this section, the board may abandon the proposed reorganization without further action by the shareholders, subject to the contractual rights, if any, of third parties.

(Amended by Stats. 2014, Ch. 694, Sec. 11. Effective January 1, 2015.)



1201.5

(a) The principal terms of a share exchange tender offer (Section 183. 5) shall be approved by the outstanding shares (Section 152) of each class of the corporation making the tender offer or whose shares are to be used in the tender offer, except as provided in subdivision (b) and except that (unless otherwise provided in the articles) no approval of any class of outstanding preferred shares of either corporation shall be required, if the rights, preferences, privileges, and restrictions granted to or imposed upon that class of shares remain unchanged. For the purpose of this subdivision, two classes of common shares differing only as to voting rights shall be considered as a single class of shares.

(b) No approval of the outstanding shares (Section 152) is required by subdivision (a) in the case of any corporation if the corporation, or its shareholders immediately before the tender offer, or both, shall own (immediately after the completion of the share exchange proposed in the tender offer) equity securities, (other than any warrant or right to subscribe to or purchase the equity securities), of the corporation making the tender offer or of the corporation whose shares were used in the tender offer, possessing more than five-sixths of the voting power of either corporation. In making the determination of ownership by the shareholders of a corporation, immediately after the tender offer, of equity securities pursuant to the preceding sentence, equity securities which they owned immediately before the tender offer as shareholders of another party to the transaction shall be disregarded. For the purpose of this section only, the voting power of a corporation shall be calculated by assuming the conversion of all equity securities convertible (immediately or at some future time) into shares entitled to vote but not assuming the exercise of any warrant or right to subscribe to, or purchase, shares.

(Amended by Stats. 1990, Ch. 616, Sec. 2.)



1202

(a) In addition to the requirements of Section 1201, the principal terms of a merger reorganization shall be approved by all the outstanding shares of a corporation if the agreement of merger provides that all the outstanding shares of that corporation are canceled without consideration in the merger.

(b) In addition to the requirements of Section 1201, if the terms of a merger reorganization or sale-of-assets reorganization provide that a class or series of preferred shares is to have distributed to it a lesser amount than would be required by applicable article provisions, the principal terms of the reorganization shall be approved by the same percentage of outstanding shares of that class or series which would be required to approve an amendment of the article provisions to provide for the distribution of that lesser amount.

(c) If a parent party within the meaning of Section 1200 is a foreign corporation (other than a foreign corporation to which subdivision (a) of Section 2115 is applicable), any requirement or lack of a requirement for approval by the outstanding shares of the foreign corporation shall be based, not on the application of Sections 1200 and 1201, but on the application of the laws of the state or place of incorporation of the foreign corporation.

(Added by Stats. 1988, Ch. 919, Sec. 7.)



1203

(a) If a tender offer, including a share exchange tender offer (Section 183.5), or a written proposal for approval of a reorganization subject to Section 1200 or for a sale of assets subject to subdivision (a) of Section 1001 is made to some or all of a corporation’s shareholders by an interested party (herein referred to as an “Interested Party Proposal”), an affirmative opinion in writing as to the fairness of the consideration to the shareholders of that corporation shall be delivered as follows:

(1) If no shareholder approval or acceptance is required for the consummation of the transaction, the opinion shall be delivered to the corporation’s board of directors not later than the time that consummation of the transaction is authorized and approved by the board of directors.

(2) If a tender offer is made to the corporation’s shareholders, the opinion shall be delivered to the shareholders at the time that the tender offer is first made in writing to the shareholders. However, if the tender offer is commenced by publication and tender offer materials are subsequently mailed or otherwise distributed to the shareholders, the opinion may be omitted in that publication if the opinion is included in the materials distributed to the shareholders.

(3) If a shareholders’ meeting is to be held to vote on approval of the transaction, the opinion shall be delivered to the shareholders with the notice of the meeting (Section 601).

(4) If consents of all shareholders entitled to vote are solicited in writing (Section 603), the opinion shall be delivered at the same time as that solicitation.

(5) If the consents of all shareholders are not solicited in writing, the opinion shall be delivered to each shareholder whose consent is solicited prior to that shareholder’s consent being given, and to all other shareholders at the time they are given the notice required by subdivision (b) of Section 603.

For purposes of this section, the term “interested party” means a person who is a party to the transaction and (A) directly or indirectly controls the corporation that is the subject of the tender offer or proposal, (B) is, or is directly or indirectly controlled by, an officer or director of the subject corporation, or (C) is an entity in which a material financial interest (subdivision (a) of Section 310) is held by any director or executive officer of the subject corporation. For purposes of the preceding sentence, “any executive officer” means the president, any vice president in charge of a principal business unit, division, or function such as sales, administration, research, development, or finance, and any other officer or other person who performs a policymaking function or has the same duties as those of a president or vice president. The opinion required by this subdivision shall be provided by a person who is not affiliated with the offeror and who, for compensation, engages in the business of advising others as to the value of properties, businesses, or securities. The fact that the opining person previously has provided services to the offeror or a related entity or is simultaneously engaged in providing advice or assistance with respect to the proposed transaction in a manner which makes its compensation contingent on the success of the proposed transaction shall not, for those reasons, be deemed to affiliate the opining person with the offeror. Nothing in this subdivision shall limit the applicability of the standards of review of the transaction in the event of a challenge thereto under Section 310 or subdivision (c) of Section 1312.

This subdivision shall not apply to an Interested Party Proposal if the corporation that is the subject thereof does not have shares held of record by 100 or more persons (determined as provided in Section 605), or if the transaction has been qualified under Section 25113 or 25121 and no order under Section 25140 or subdivision (a) of Section 25143 is in effect with respect to that qualification.

(b) If a tender of shares or a vote or written consent is being sought pursuant to an Interested Party Proposal and a later tender offer or written proposal for a reorganization subject to Section 1200 or sale of assets subject to subdivision (a) of Section 1001 that would require a vote or written consent of shareholders is made to the corporation or its shareholders (herein referred to as a “Later Proposal”) by any other person at least 10 days prior to the date for acceptance of the tendered shares or the vote or notice of shareholder approval on the Interested Party Proposal, then each of the following shall apply:

(1) The shareholders shall be informed of the Later Proposal and any written material provided for this purpose by the later offeror shall be forwarded to the shareholders at that offeror’s expense.

(2) The shareholders shall be afforded a reasonable opportunity to withdraw any vote, consent, or proxy previously given before the vote or written consent on the Interested Party Proposal becomes effective, or a reasonable time to withdraw any tendered shares before the purchase of the shares pursuant to the Interested Party Proposal. For purposes of this subdivision, a delay of 10 days from the notice or publication of the Later Proposal shall be deemed to provide a reasonable opportunity or time to effect that withdrawal.

(Amended by Stats. 1990, Ch. 216, Sec. 9.)






CHAPTER 13 - Dissenters’ Rights

1300

(a) If the approval of the outstanding shares (Section 152) of a corporation is required for a reorganization under subdivisions (a) and (b) or subdivision (e) or (f) of Section 1201, each shareholder of the corporation entitled to vote on the transaction and each shareholder of a subsidiary corporation in a short-form merger may, by complying with this chapter, require the corporation in which the shareholder holds shares to purchase for cash at their fair market value the shares owned by the shareholder which are dissenting shares as defined in subdivision (b). The fair market value shall be determined as of the day of, and immediately prior to, the first announcement of the terms of the proposed reorganization or short-form merger, excluding any appreciation or depreciation in consequence of the proposed reorganization or short-form merger, as adjusted for any stock split, reverse stock split, or share dividend that becomes effective thereafter.

(b) As used in this chapter, “dissenting shares” means shares to which all of the following apply:

(1) That were not, immediately prior to the reorganization or short-form merger, listed on any national securities exchange certified by the Commissioner of Corporations under subdivision (o) of Section 25100, and the notice of meeting of shareholders to act upon the reorganization summarizes this section and Sections 1301, 1302, 1303 and 1304; provided, however, that this provision does not apply to any shares with respect to which there exists any restriction on transfer imposed by the corporation or by any law or regulation; and provided, further, that this provision does not apply to any shares where the holder of those shares is required, by the terms of the reorganization or short-form merger, to accept for the shares anything except: (A) shares of any other corporation, which shares, at the time the reorganization or short-form merger is effective, are listed on any national securities exchange certified by the Commissioner of Corporations under subdivision (o) of Section 25100; (B) cash in lieu of fractional shares described in the foregoing subparagraph (A); or (C) any combination of the shares and cash in lieu of fractional shares described in the foregoing subparagraphs (A) and (B).

(2) That were outstanding on the date for the determination of shareholders entitled to vote on the reorganization and (A) were not voted in favor of the reorganization or, (B) if described in paragraph (1), were voted against the reorganization, or were held of record on the effective date of a short-form merger; provided, however, that subparagraph (A) rather than subparagraph (B) of this paragraph applies in any case where the approval required by Section 1201 is sought by written consent rather than at a meeting.

(3) That the dissenting shareholder has demanded that the corporation purchase at their fair market value, in accordance with Section 1301.

(4) That the dissenting shareholder has submitted for endorsement, in accordance with Section 1302.

(c) As used in this chapter, “dissenting shareholder” means the recordholder of dissenting shares and includes a transferee of record.

(Amended by Stats. 2012, Ch. 473, Sec. 1. Effective January 1, 2013.)



1301

(a) If, in the case of a reorganization, any shareholders of a corporation have a right under Section 1300, subject to compliance with paragraphs (3) and (4) of subdivision (b) thereof, to require the corporation to purchase their shares for cash, that corporation shall mail to each of those shareholders a notice of the approval of the reorganization by its outstanding shares (Section 152) within 10 days after the date of that approval, accompanied by a copy of Sections 1300, 1302, 1303, and 1304 and this section, a statement of the price determined by the corporation to represent the fair market value of the dissenting shares, and a brief description of the procedure to be followed if the shareholder desires to exercise the shareholder’s right under those sections. The statement of price constitutes an offer by the corporation to purchase at the price stated any dissenting shares as defined in subdivision (b) of Section 1300, unless they lose their status as dissenting shares under Section 1309.

(b) Any shareholder who has a right to require the corporation to purchase the shareholder’s shares for cash under Section 1300, subject to compliance with paragraphs (3) and (4) of subdivision (b) thereof, and who desires the corporation to purchase shares shall make written demand upon the corporation for the purchase of those shares and payment to the shareholder in cash of their fair market value. The demand is not effective for any purpose unless it is received by the corporation or any transfer agent thereof (1) in the case of shares described in subdivision (b) of Section 1300, not later than the date of the shareholders’ meeting to vote upon the reorganization, or (2) in any other case, within 30 days after the date on which the notice of the approval by the outstanding shares pursuant to subdivision (a) or the notice pursuant to subdivision (h) of Section 1110 was mailed to the shareholder.

(c) The demand shall state the number and class of the shares held of record by the shareholder which the shareholder demands that the corporation purchase and shall contain a statement of what the shareholder claims to be the fair market value of those shares as determined pursuant to subdivision (a) of Section 1300. The statement of fair market value constitutes an offer by the shareholder to sell the shares at that price.

(Amended by Stats. 2012, Ch. 473, Sec. 2. Effective January 1, 2013.)



1302

Within 30 days after the date on which notice of the approval by the outstanding shares or the notice pursuant to subdivision (h) of Section 1110 was mailed to the shareholder, the shareholder shall submit to the corporation at its principal office or at the office of any transfer agent thereof, (a) if the shares are certificated securities, the shareholder’s certificates representing any shares which the shareholder demands that the corporation purchase, to be stamped or endorsed with a statement that the shares are dissenting shares or to be exchanged for certificates of appropriate denomination so stamped or endorsed or (b) if the shares are uncertificated securities, written notice of the number of shares which the shareholder demands that the corporation purchase. Upon subsequent transfers of the dissenting shares on the books of the corporation, the new certificates, initial transaction statement, and other written statements issued therefor shall bear a like statement, together with the name of the original dissenting holder of the shares.

(Amended by Stats. 2012, Ch. 473, Sec. 3. Effective January 1, 2013.)



1303

(a) If the corporation and the shareholder agree that the shares are dissenting shares and agree upon the price of the shares, the dissenting shareholder is entitled to the agreed price with interest thereon at the legal rate on judgments from the date of the agreement. Any agreements fixing the fair market value of any dissenting shares as between the corporation and the holders thereof shall be filed with the secretary of the corporation.

(b) Subject to the provisions of Section 1306, payment of the fair market value of dissenting shares shall be made within 30 days after the amount thereof has been agreed or within 30 days after any statutory or contractual conditions to the reorganization are satisfied, whichever is later, and in the case of certificated securities, subject to surrender of the certificates therefor, unless provided otherwise by agreement.

(Amended by Stats. 1986, Ch. 766, Sec. 24.)



1304

(a) If the corporation denies that the shares are dissenting shares, or the corporation and the shareholder fail to agree upon the fair market value of the shares, then the shareholder demanding purchase of such shares as dissenting shares or any interested corporation, within six months after the date on which notice of the approval by the outstanding shares (Section 152) or notice pursuant to subdivision (h) of Section 1110 was mailed to the shareholder, but not thereafter, may file a complaint in the superior court of the proper county praying the court to determine whether the shares are dissenting shares or the fair market value of the dissenting shares or both or may intervene in any action pending on such a complaint.

(b) Two or more dissenting shareholders may join as plaintiffs or be joined as defendants in any such action and two or more such actions may be consolidated.

(c) On the trial of the action, the court shall determine the issues. If the status of the shares as dissenting shares is in issue, the court shall first determine that issue. If the fair market value of the dissenting shares is in issue, the court shall determine, or shall appoint one or more impartial appraisers to determine, the fair market value of the shares.

(Amended by Stats. 2012, Ch. 473, Sec. 4. Effective January 1, 2013.)



1305

(a) If the court appoints an appraiser or appraisers, they shall proceed forthwith to determine the fair market value per share. Within the time fixed by the court, the appraisers, or a majority of them, shall make and file a report in the office of the clerk of the court. Thereupon, on the motion of any party, the report shall be submitted to the court and considered on such evidence as the court considers relevant. If the court finds the report reasonable, the court may confirm it.

(b) If a majority of the appraisers appointed fail to make and file a report within 10 days from the date of their appointment or within such further time as may be allowed by the court or the report is not confirmed by the court, the court shall determine the fair market value of the dissenting shares.

(c) Subject to the provisions of Section 1306, judgment shall be rendered against the corporation for payment of an amount equal to the fair market value of each dissenting share multiplied by the number of dissenting shares which any dissenting shareholder who is a party, or who has intervened, is entitled to require the corporation to purchase, with interest thereon at the legal rate from the date on which judgment was entered.

(d) Any such judgment shall be payable forthwith with respect to uncertificated securities and, with respect to certificated securities, only upon the endorsement and delivery to the corporation of the certificates for the shares described in the judgment. Any party may appeal from the judgment.

(e) The costs of the action, including reasonable compensation to the appraisers to be fixed by the court, shall be assessed or apportioned as the court considers equitable, but, if the appraisal exceeds the price offered by the corporation, the corporation shall pay the costs (including in the discretion of the court attorneys’ fees, fees of expert witnesses and interest at the legal rate on judgments from the date of compliance with Sections 1300, 1301 and 1302 if the value awarded by the court for the shares is more than 125 percent of the price offered by the corporation under subdivision (a) of Section 1301).

(Amended by Stats. 1986, Ch. 766, Sec. 25.)



1306

To the extent that the provisions of Chapter 5 prevent the payment to any holders of dissenting shares of their fair market value, they shall become creditors of the corporation for the amount thereof together with interest at the legal rate on judgments until the date of payment, but subordinate to all other creditors in any liquidation proceeding, such debt to be payable when permissible under the provisions of Chapter 5.

(Repealed and added by Stats. 1975, Ch. 682.)



1307

Cash dividends declared and paid by the corporation upon the dissenting shares after the date of approval of the reorganization by the outstanding shares (Section 152) and prior to payment for the shares by the corporation shall be credited against the total amount to be paid by the corporation therefor.

(Repealed and added by Stats. 1975, Ch. 682.)



1308

Except as expressly limited in this chapter, holders of dissenting shares continue to have all the rights and privileges incident to their shares, until the fair market value of their shares is agreed upon or determined. A dissenting shareholder may not withdraw a demand for payment unless the corporation consents thereto.

(Repealed and added by Stats. 1975, Ch. 682.)



1309

Dissenting shares lose their status as dissenting shares and the holders thereof cease to be dissenting shareholders and cease to be entitled to require the corporation to purchase their shares upon the happening of any of the following:

(a) The corporation abandons the reorganization. Upon abandonment of the reorganization, the corporation shall pay on demand to any dissenting shareholder who has initiated proceedings in good faith under this chapter all necessary expenses incurred in such proceedings and reasonable attorneys’ fees.

(b) The shares are transferred prior to their submission for endorsement in accordance with Section 1302 or are surrendered for conversion into shares of another class in accordance with the articles.

(c) The dissenting shareholder and the corporation do not agree upon the status of the shares as dissenting shares or upon the purchase price of the shares, and neither files a complaint or intervenes in a pending action as provided in Section 1304, within six months after the date on which notice of the approval by the outstanding shares or notice pursuant to subdivision (h) of Section 1110 was mailed to the shareholder.

(d) The dissenting shareholder, with the consent of the corporation, withdraws the shareholder’s demand for purchase of the dissenting shares.

(Amended by Stats. 2012, Ch. 473, Sec. 5. Effective January 1, 2013.)



1310

If litigation is instituted to test the sufficiency or regularity of the votes of the shareholders in authorizing a reorganization, any proceedings under Sections 1304 and 1305 shall be suspended until final determination of such litigation.

(Repealed and added by Stats. 1975, Ch. 682.)



1311

This chapter, except Section 1312, does not apply to classes of shares whose terms and provisions specifically set forth the amount to be paid in respect to such shares in the event of a reorganization or merger.

(Amended by Stats. 1988, Ch. 919, Sec. 8.)



1312

(a) No shareholder of a corporation who has a right under this chapter to demand payment of cash for the shares held by the shareholder shall have any right at law or in equity to attack the validity of the reorganization or short-form merger, or to have the reorganization or short-form merger set aside or rescinded, except in an action to test whether the number of shares required to authorize or approve the reorganization have been legally voted in favor thereof; but any holder of shares of a class whose terms and provisions specifically set forth the amount to be paid in respect to them in the event of a reorganization or short-form merger is entitled to payment in accordance with those terms and provisions or, if the principal terms of the reorganization are approved pursuant to subdivision (b) of Section 1202, is entitled to payment in accordance with the terms and provisions of the approved reorganization.

(b) If one of the parties to a reorganization or short-form merger is directly or indirectly controlled by, or under common control with, another party to the reorganization or short-form merger, subdivision (a) shall not apply to any shareholder of such party who has not demanded payment of cash for such shareholder’s shares pursuant to this chapter; but if the shareholder institutes any action to attack the validity of the reorganization or short-form merger or to have the reorganization or short-form merger set aside or rescinded, the shareholder shall not thereafter have any right to demand payment of cash for the shareholder’s shares pursuant to this chapter. The court in any action attacking the validity of the reorganization or short-form merger or to have the reorganization or short-form merger set aside or rescinded shall not restrain or enjoin the consummation of the transaction except upon 10 days’ prior notice to the corporation and upon a determination by the court that clearly no other remedy will adequately protect the complaining shareholder or the class of shareholders of which such shareholder is a member.

(c) If one of the parties to a reorganization or short-form merger is directly or indirectly controlled by, or under common control with, another party to the reorganization or short-form merger, in any action to attack the validity of the reorganization or short-form merger or to have the reorganization or short-form merger set aside or rescinded, (1) a party to a reorganization or short-form merger which controls another party to the reorganization or short-form merger shall have the burden of proving that the transaction is just and reasonable as to the shareholders of the controlled party, and (2) a person who controls two or more parties to a reorganization shall have the burden of proving that the transaction is just and reasonable as to the shareholders of any party so controlled.

(Amended by Stats. 1988, Ch. 919, Sec. 9.)



1313

A conversion pursuant to Chapter 11.5 (commencing with Section 1150) shall be deemed to constitute a reorganization for purposes of applying the provisions of this chapter, in accordance with and to the extent provided in Section 1159.

(Added by Stats. 2002, Ch. 480, Sec. 7. Effective January 1, 2003.)






CHAPTER 14 - Bankruptcy Reorganizations and Arrangements

1400

(a) Any domestic corporation with respect to which a proceeding has been initiated under any applicable statute of the United States, as now existing or hereafter enacted, relating to reorganizations of corporations, has full power and authority to put into effect and carry out any plan of reorganization and the orders of the court or judge entered in such proceeding and may take any proceeding and do any act provided in the plan or directed by such orders, without further action by its board or shareholders. Such power and authority may be exercised and such proceedings and acts may be taken, as may be directed by such orders, by the trustee or trustees of such corporation appointed in the reorganization proceeding (or a majority thereof), or if none is appointed and acting, by officers of the corporation designated or a master or other representative appointed by the court or judge, with like effect as if exercised and taken by unanimous action of the board and shareholders of the corporation.

(b) Such corporation may, in the manner provided in subdivision (a), but without limiting the generality or effect of subdivision (a), alter, amend or repeal its bylaws; constitute or reconstitute its board and name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office; amend its articles; make any change in its capital stock; make any other amendment, change, alteration or provision authorized by this division; be dissolved, transfer all or part of its assets or merge as permitted by this division, in which case, however, no shareholder shall have any statutory dissenter’s rights; change the location of its principal executive office or remove or appoint an agent to receive service of process; authorize and fix the terms, manner and conditions of the issuance of bonds, debentures or other obligations, whether or not convertible into shares of any class or bearing warrants or rights to purchase or subscribe to shares of any class; or lease its property and franchises to any corporation, if permitted by law.

(Amended by Stats. 2009, Ch. 500, Sec. 15. Effective January 1, 2010.)



1401

(a) A certificate of any amendment, change or alteration or of dissolution or any agreement of merger made by such corporation pursuant to Section 1400 and executed as provided in subdivision (b), shall be filed and shall thereupon become effective in accordance with its terms and the provisions of this chapter.

(b) Such certificate, agreement of merger or other instrument shall be signed and verified, as may be directed by such orders of the court or judge, by the trustee or trustees appointed in the reorganization proceeding (or a majority thereof) or, if none is appointed and acting, by officers of the corporation designated or by a master or other representative appointed by the court or judge, and shall state that provision for the making of such certificate, agreement or instrument is contained in an order, identifying the same, of a court or judge having jurisdiction of a proceeding under a statute of the United States for the reorganization of such corporation.

(Amended by Stats. 2009, Ch. 500, Sec. 16. Effective January 1, 2010.)



1402

The provisions of this chapter shall cease to apply to a corporation upon the entry of a final decree in the reorganization proceeding closing the case and discharging the trustee or trustees, if any, whether or not jurisdiction may be retained thereafter by the court for limited purposes which do not relate to the consummation of the plan.

(Amended by Stats. 2009, Ch. 500, Sec. 17. Effective January 1, 2010.)



1403

For filing any certificate, agreement or other paper pursuant to this chapter there shall be paid to the Secretary of State the same fees as are payable by corporations not in reorganization proceedings upon the filing of like certificates, agreements or other papers.

(Amended by Stats. 2009, Ch. 500, Sec. 18. Effective January 1, 2010.)






CHAPTER 15 - Records and Reports

1500

Each corporation shall keep adequate and correct books and records of account and shall keep minutes of the proceedings of its shareholders, board and committees of the board and shall keep at its principal executive office, or at the office of its transfer agent or registrar, a record of its shareholders, giving the names and addresses of all shareholders and the number and class of shares held by each. Those minutes and other books and records shall be kept either in written form or in another form capable of being converted into clearly legible tangible form or in any combination of the foregoing. When minutes and other books and records are kept in a form capable of being converted into clearly legible paper form, the clearly legible paper form into which those minutes and other books and records are converted shall be admissible in evidence, and accepted for all other purposes, to the same extent as an original paper record of the same information would have been, provided that the paper form accurately portrays the record.

(Amended by Stats. 2004, Ch. 254, Sec. 11. Effective January 1, 2005.)



1501

(a) (1) The board shall cause an annual report to be sent to the shareholders not later than 120 days after the close of the fiscal year, unless in the case of a corporation with less than 100 holders of record of its shares (determined as provided in Section 605) this requirement is expressly waived in the bylaws. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that report and any accompanying material sent pursuant to this section may be sent by electronic transmission by the corporation (Section 20). This report shall contain a balance sheet as of the end of that fiscal year and an income statement and a statement of cashflows for that fiscal year, accompanied by any report thereon of independent accountants or, if there is no report, the certificate of an authorized officer of the corporation that the statements were prepared without audit from the books and records of the corporation.

(2) Unless so waived, the report specified in paragraph (1) shall be sent to the shareholders at least 15 (or, if sent by third-class mail, 35) days prior to the annual meeting of shareholders to be held during the next fiscal year, but this requirement shall not limit the requirement for holding an annual meeting as required by Section 600.

(3) Notwithstanding Section 114, the financial statements of any corporation with fewer than 100 holders of record of its shares (determined as provided in Section 605) required to be furnished by this subdivision and subdivision (c) are not required to be prepared in conformity with generally accepted accounting principles if they reasonably set forth the assets and liabilities and the income and expense of the corporation and disclose the accounting basis used in their preparation.

(4) The requirements described in paragraphs (1) and (2) shall be satisfied if a corporation with an outstanding class of securities registered under Section 12 of the Securities Exchange Act of 1934 complies with Section 240.14a-16 of Title 17 of the Code of Federal Regulations, as it may be amended from time to time, with respect to the obligation of a corporation to furnish an annual report to shareholders pursuant to Section 240.14a-3(b) of Title 17 of the Code of Federal Regulations.

(b) In addition to the financial statements required by subdivision (a), the annual report of any corporation having 100 or more holders of record of its shares (determined as provided in Section 605) either not subject to the reporting requirements of Section 13 of the Securities Exchange Act of 1934, or exempted from those reporting requirements by Section 12(g)(2) of that act, shall also describe briefly both of the following:

(1) Any transaction (excluding compensation of officers and directors) during the previous fiscal year involving an amount in excess of forty thousand dollars ($40,000) (other than contracts let at competitive bid or services rendered at prices regulated by law) to which the corporation or its parent or subsidiary was a party and in which any director or officer of the corporation or of a subsidiary or (if known to the corporation or its parent or subsidiary) any holder of more than 10 percent of the outstanding voting shares of the corporation had a direct or indirect material interest, naming the person and stating the person’s relationship to the corporation, the nature of the person’s interest in the transaction and, where practicable, the amount of the interest; provided that in the case of a transaction with a partnership of which the person is a partner, only the interest of the partnership need be stated; and provided further that no report need be made in the case of any transaction approved by the shareholders (Section 153).

(2) The amount and circumstances of any indemnification or advances aggregating more than ten thousand dollars ($10,000) paid during the fiscal year to any officer or director of the corporation pursuant to Section 317; provided that no report need be made in the case of indemnification approved by the shareholders (Section 153) under paragraph (2) of subdivision (e) of Section 317.

(c) If no annual report for the last fiscal year has been sent to shareholders, the corporation shall, upon the written request of any shareholder made more than 120 days after the close of that fiscal year, deliver or mail to the person making the request within 30 days thereafter the financial statements required by subdivision (a) for that year. A shareholder or shareholders holding at least 5 percent of the outstanding shares of any class of a corporation may make a written request to the corporation for an income statement of the corporation for the three-month, six-month, or nine-month period of the current fiscal year ended more than 30 days prior to the date of the request and a balance sheet of the corporation as of the end of the period and, in addition, if no annual report for the last fiscal year has been sent to shareholders, the statements referred to in subdivision (a) for the last fiscal year. The statements shall be delivered or mailed to the person making the request within 30 days thereafter. A copy of the statements shall be kept on file in the principal office of the corporation for 12 months and it shall be exhibited at all reasonable times to any shareholder demanding an examination of the statements or a copy shall be mailed to the shareholder.

(d) The quarterly income statements and balance sheets referred to in this section shall be accompanied by the report thereon, if any, of any independent accountants engaged by the corporation or the certificate of an authorized officer of the corporation that the financial statements were prepared without audit from the books and records of the corporation.

(e) In addition to the penalties provided for in Section 2200, the superior court of the proper county shall enforce the duty of making and mailing or delivering the information and financial statements required by this section and, for good cause shown, may extend the time therefor.

(f) In any action or proceeding under this section, if the court finds the failure of the corporation to comply with the requirements of this section to have been without justification, the court may award an amount sufficient to reimburse the shareholder for the reasonable expenses incurred by the shareholder, including attorney’s fees, in connection with the action or proceeding.

(g) This section applies to any domestic corporation and also to a foreign corporation having its principal executive office in this state or customarily holding meetings of its board in this state.

(Amended by Stats. 2008, Ch. 177, Sec. 1. Effective July 22, 2008.)



1502

(a) Every corporation shall file, within 90 days after the filing of its original articles and annually thereafter during the applicable filing period, on a form prescribed by the Secretary of State, a statement containing all of the following:

(1) The name of the corporation and the Secretary of State’s file number.

(2) The names and complete business or residence addresses of its incumbent directors.

(3) The number of vacancies on the board, if any.

(4) The names and complete business or residence addresses of its chief executive officer, secretary, and chief financial officer.

(5) The street address of its principal executive office.

(6) The mailing address of the corporation, if different from the street address of its principal executive office.

(7) If the address of its principal executive office is not in this state, the street address of its principal business office in this state, if any.

(8) If the corporation chooses to receive renewal notices and any other notifications from the Secretary of State by electronic mail instead of by United States mail, the corporation shall include a valid electronic mail address for the corporation or for the corporation’s designee to receive those notices.

(9) A statement of the general type of business that constitutes the principal business activity of the corporation (for example, manufacturer of aircraft; wholesale liquor distributor; or retail department store).

(b) The statement required by subdivision (a) shall also designate, as the agent of the corporation for the purpose of service of process, a natural person residing in this state or a corporation that has complied with Section 1505 and whose capacity to act as an agent has not terminated. If a natural person is designated, the statement shall set forth that person’s complete business or residence street address. If a corporate agent is designated, no address for it shall be set forth.

(c) If there has been no change in the information in the last filed statement of the corporation on file in the Secretary of State’s office, the corporation may, in lieu of filing the statement required by subdivisions (a) and (b), advise the Secretary of State, on a form prescribed by the Secretary of State, that no changes in the required information have occurred during the applicable filing period.

(d) For the purposes of this section, the applicable filing period for a corporation shall be the calendar month during which its original articles were filed and the immediately preceding five calendar months. The Secretary of State shall provide a notice to each corporation to comply with this section approximately three months prior to the close of the applicable filing period. The notice shall state the due date for compliance and shall be sent to the last address of the corporation according to the records of the Secretary of State or to the last electronic mail address according to the records of the Secretary of State if the corporation has elected to receive notices from the Secretary of State by electronic mail. The failure of the corporation to receive the notice is not an excuse for failure to comply with this section.

(e) Whenever any of the information required by subdivision (a) is changed, the corporation may file a current statement containing all the information required by subdivisions (a) and (b). In order to change its agent for service of process or the address of the agent, the corporation must file a current statement containing all the information required by subdivisions (a) and (b). Whenever any statement is filed pursuant to this section, it supersedes any previously filed statement and the statement in the articles as to the agent for service of process and the address of the agent.

(f) The Secretary of State may destroy or otherwise dispose of any statement filed pursuant to this section after it has been superseded by the filing of a new statement.

(g) This section shall not be construed to place any person dealing with the corporation on notice of, or under any duty to inquire about, the existence or content of a statement filed pursuant to this section.

(h) The statement required by subdivision (a) shall be available and open to the public for inspection. The Secretary of State shall provide access to all information contained in this statement by means of an online database.

(i) In addition to any other fees required, a corporation shall pay a five-dollar ($5) disclosure fee when filing the statement required by subdivision (a). One-half of the fee shall, notwithstanding Section 12176 of the Government Code, be deposited into the Business Programs Modernization Fund established in subdivision (k), and one-half shall be deposited into the Victims of Corporate Fraud Compensation Fund established in Section 2280.

(j) A corporation shall certify that the information it provides pursuant to subdivisions (a) and (b) is true and correct. No claim may be made against the state for inaccurate information contained in the statements.

(k) There is hereby established the Business Programs Modernization Fund in the State Treasury. Moneys deposited into the fund shall, upon appropriation by the Legislature, be available to the Secretary of State to further the purposes of this section, including the development and maintenance of the online database required by subdivision (h), and by subdivision (c) of Section 2117.

(Amended by Stats. 2013, Ch. 364, Sec. 1. Effective January 1, 2014.)



1502.1

(a) In addition to the statement required pursuant to Section 1502, every publicly traded corporation shall file annually, within 150 days after the end of its fiscal year, a statement, on a form prescribed by the Secretary of State, that includes all of the following information:

(1) The name of the independent auditor that prepared the most recent auditor’s report on the corporation’s annual financial statements.

(2) A description of other services, if any, performed for the corporation during its two most recent fiscal years and the period between the end of its most recent fiscal year and the date of the statement by the foregoing independent auditor, by its parent corporation, or by a subsidiary or corporate affiliate of the independent auditor or its parent corporation.

(3) The name of the independent auditor employed by the corporation on the date of the statement, if different from the independent auditor listed pursuant to paragraph (1).

(4) The compensation for the most recent fiscal year of the corporation paid to each member of the board of directors and paid to each of the five most highly compensated executive officers of the corporation who are not members of the board of directors, including the number of any shares issued, options for shares granted, and similar equity-based compensation granted to each of those persons. If the chief executive officer is not among the five most highly compensated executive officers of the corporation, the compensation paid to the chief executive officer shall also be included.

(5) A description of any loan, including the amount and terms of the loan, made to any member of the board of directors by the corporation during the corporation’s two most recent fiscal years at an interest rate lower than the interest rate available from unaffiliated commercial lenders generally to a similarly-situated borrower.

(6) A statement indicating whether an order for relief has been entered in a bankruptcy case with respect to the corporation, its executive officers, or members of the board of directors of the corporation during the 10 years preceding the date of the statement.

(7) A statement indicating whether any member of the board of directors or executive officer of the corporation was convicted of fraud during the 10 years preceding the date of the statement, if the conviction has not been overturned or expunged.

(8) A description of any material pending legal proceedings, other than ordinary routine litigation incidental to the business, to which the corporation or any of its subsidiaries is a party or of which any of their property is the subject, as specified by Item 103 of Regulation S-K of the Securities Exchange Commission (Section 229.103 of Title 12 of the Code of Federal Regulations). A description of any material legal proceeding during which the corporation was found legally liable by entry of a final judgment or final order that was not overturned on appeal during the five years preceding the date of the statement.

(b) For purposes of this section, the following definitions apply:

(1) “Publicly traded corporation” means a corporation, as defined in Section 162, that is an issuer as defined in Section 3 of the Securities Exchange Act of 1934, as amended (15 U.S.C. Sec. 78c), and has at least one class of securities listed or admitted for trading on a national securities exchange, on the OTC Bulletin Board, or on the electronic service operated by Pink OTC Markets Inc.

(2) “Executive officer” means the chief executive officer, president, any vice president in charge of a principal business unit, division, or function, any other officer of the corporation who performs a policymaking function, or any other person who performs similar policymaking functions for the corporation.

(3) “Compensation” as used in paragraph (4) of subdivision (a) means all plan and nonplan compensation awarded to, earned by, or paid to the person for all services rendered in all capacities to the corporation and to its subsidiaries, as the compensation is specified by Item 402 of Regulation S-K of the Securities and Exchange Commission (Section 229.402 of Title 17 of the Code of Federal Regulations).

(4) “Loan” as used in paragraph (5) of subdivision (a) excludes an advance for expenses permitted under subdivision (d) of Section 315, the corporation’s payment of life insurance premiums permitted under subdivision (e) of Section 315, and an advance of expenses permitted under Section 317.

(c) This statement shall be available and open to the public for inspection. The Secretary of State shall provide access to all information contained in this statement by means of an online database.

(d) A corporation shall certify that the information it provides pursuant to this section is true and correct. No claim may be made against the state for inaccurate information contained in statements filed under this section with the Secretary of State.

(Amended by Stats. 2009, Ch. 131, Sec. 5. Effective January 1, 2010.)



1503

(a) An agent designated for service of process pursuant to Section 202, 1502, 2105, or 2117 may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process. The form shall contain the name of the corporation, the Secretary of State’s file number of the corporation, the name of the resigning agent for service of process, and a statement that the agent is resigning. Thereupon the authority of the agent to act in such capacity shall cease and the Secretary of State forthwith shall mail or otherwise provide written notice of the filing of the statement of resignation to the corporation at its principal executive office.

(b) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the corporation, the Secretary of State’s file number for the corporation, and the name of the resigning agent for service of process, the agent disclaims having been properly appointed as the agent. Similarly, a person named as an officer or director may indicate that the person was never properly appointed as the officer or director.

(c) The Secretary of State may destroy or otherwise dispose of any resignation filed pursuant to this section after a new form is filed pursuant to Section 1502 or 2117 replacing the agent for service of process that has resigned.

(Amended by Stats. 2014, Ch. 834, Sec. 3. Effective January 1, 2015.)



1504

If a natural person who has been designated agent for service of process pursuant to Section 202, 1502, 2105, or 2117 dies or resigns or no longer resides in the state or if the corporate agent for such purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers and privileges suspended or ceases to exist, the corporation shall forthwith file a designation of a new agent conforming to the requirements of Section 1502 or 2117.

(Amended by Stats. 1985, Ch. 764, Sec. 2. Operative July 1, 1986, by Sec. 11 of Ch. 764.)



1505

(a) Any domestic or foreign corporation, before it may be designated as the agent for the purpose of service of process of any entity pursuant to any law which refers to this section, shall file a certificate executed in the name of the corporation by an officer thereof stating all of the following:

(1) The complete street address of its office or offices in this state, wherein any entity designating it as such agent may be served with process.

(2) The name of each person employed by it at each such office to whom it authorizes the delivery of a copy of any such process.

(3) Its consent that delivery thereof to any such person at the office where the person is employed shall constitute delivery of any such copy to it, as such agent.

(b) Any corporation which has filed the certificate provided for in subdivision (a) may file any number of supplemental certificates containing all the statements provided for in subdivision (a), which, upon the filing thereof, shall supersede the statements contained in the original or in any supplemental certificate previously filed.

(c) No domestic or foreign corporation may file a certificate pursuant to this section unless it is currently authorized to engage in business in this state and is in good standing on the records of the Secretary of State.

(Amended by Stats. 2012, Ch. 494, Sec. 8. Effective January 1, 2013.)



1506

Upon request of an assessor, a domestic or foreign corporation owning, claiming, possessing or controlling property in this state subject to local assessment shall make available at the corporation’s principal office in California or at a place mutually acceptable to the assessor and the corporation a true copy of business records relevant to the amount, cost and value of all property that it owns, claims, possesses or controls within the county.

(Repealed and added by Stats. 1975, Ch. 682.)



1507

Any officers, directors, employees or agents of a corporation who do any of the following are liable jointly and severally for all the damages resulting therefrom to the corporation or any person injured thereby who relied thereon or to both:

(a) Make, issue, deliver or publish any prospectus, report, circular, certificate, financial statement, balance sheet, public notice or document respecting the corporation or its shares, assets, liabilities, capital, dividends, business, earnings or accounts which is false in any material respect, knowing it to be false, or participate in the making, issuance, delivery or publication thereof with knowledge that the same is false in a material respect.

(b) Make or cause to be made in the books, minutes, records or accounts of a corporation any entry which is false in any material particular knowing such entry is false.

(c) Remove, erase, alter or cancel any entry in any books or records of the corporation, with intent to deceive.

(Repealed and added by Stats. 1975, Ch. 682.)



1508

The Attorney General, upon complaint that a foreign or domestic corporation is failing to comply with the provisions of this chapter or Chapter 6 (commencing with Section 600), 7 (commencing with Section 700) or 16 (commencing with Section 1600), may in the name of the people of the State of California send to the principal executive office of such corporation notice of the complaint. If the answer is not satisfactory, the Attorney General may institute, maintain or intervene in such suits, actions or proceedings of any type in any court or tribunal of competent jurisdiction or before any administrative agency for such relief by way of injunction, the dissolution of entities, the appointment of receivers or any other temporary, preliminary, provisional or final remedies as may be appropriate to protect the rights of shareholders or to undo the consequences of failure to comply with such requirements. In any such action, suit or proceeding there may be joined as parties all persons and entities responsible for or affected by such activity.

(Amended by Stats. 1976, Ch. 641.)



1509

For a period of 60 days following the conclusion of an annual, regular, or special meeting of shareholders, a corporation shall, upon written request from a shareholder, forthwith inform the shareholder of the result of any particular vote of shareholders taken at the meeting, including the number of shares voting for, the number of shares voting against, and the number of shares abstaining or withheld from voting. If the matter voted on was the election of directors, the corporation shall report the number of shares (or votes if voted cumulatively) cast for each nominee for director. If more than one class or series of shares voted, the report shall state the appropriate numbers by class and series of shares.

(Added by Stats. 1987, Ch. 408, Sec. 1.)



1510

(a) Any foreign corporation qualified to transact intrastate business in this state shall provide the information specified in Section 1509, at the request of a shareholder resident in this state.

(b) Any of the following shall be considered to be a shareholder resident in this state:

(1) A natural person residing in this state.

(2) A bank organized under Division 1 (commencing with Section 99) of the Financial Code, whether acting for itself, acting as a sole fiduciary, or acting with one or more other persons as a fiduciary.

(3) A national bank having its head office in this state whether acting for itself, acting as a sole fiduciary, or acting with one or more other persons as a fiduciary.

(4) Any retirement fund for public employees established or authorized by any law of this state.

(Added by Stats. 1987, Ch. 408, Sec. 2.)



1511

Any foreign corporation which is not qualified to transact intrastate business in this state but has one or more subsidiaries which are domestic corporations or foreign corporations qualified to transact intrastate business in this state shall provide the information specified in Section 1509, at the request of a shareholder resident in this state, as defined by subdivision (b) of Section 1510.

(Added by Stats. 1987, Ch. 408, Sec. 3.)



1512

(a) For the purposes of Sections 1509, 1510, and 1511, a shareholder includes (1) any person named in a share certificate as a shareholder or (2) any person named as a shareholder on the records of a central depository, bank, or broker-dealer with respect to shares which are subject to the control of the central depository, bank, or broker-dealer.

(b) A beneficiary of a trust, a beneficiary of the estate of a decedent, or an employee with respect to a pension, retirement, or health care trust or fund is not a shareholder of any shares standing in the name of the trust, the fund, the decedent, or the estate of the decedent.

(c) A person who is a shareholder by reason of paragraph (2) of subdivision (a) shall provide the corporation with a photocopy of a receipt of a statement from the central depository, bank, or broker-dealer showing the person to be a shareholder and the corporation shall accept the photocopy as sufficient evidence thereof.

(Added by Stats. 1987, Ch. 408, Sec. 4.)






CHAPTER 16 - Rights of Inspection

1600

(a) A shareholder or shareholders holding at least 5 percent in the aggregate of the outstanding voting shares of a corporation or who hold at least 1 percent of those voting shares and have filed a Schedule 14A with the United States Securities and Exchange Commission (or in case the corporation is a bank the deposits of which are insured in accordance with the Federal Deposit Insurance Act, have filed a Form F-6 with the appropriate federal bank regulatory agency) shall have an absolute right to do either or both of the following: (1) inspect and copy the record of shareholders’ names and addresses and shareholdings during usual business hours upon five business days’ prior written demand upon the corporation, or (2) obtain from the transfer agent for the corporation, upon written demand and upon the tender of its usual charges for such a list (the amount of which charges shall be stated to the shareholder by the transfer agent upon request), a list of the shareholders’ names and addresses, who are entitled to vote for the election of directors, and their shareholdings, as of the most recent record date for which it has been compiled or as of a date specified by the shareholder subsequent to the date of demand. The list shall be made available on or before the later of five business days after the demand is received or the date specified therein as the date as of which the list is to be compiled. A corporation shall have the responsibility to cause its transfer agent to comply with this subdivision.

(b) Any delay by the corporation or the transfer agent in complying with a demand under subdivision (a) beyond the time limits specified therein shall give the shareholder or shareholders properly making the demand a right to obtain from the superior court, upon the filing of a verified complaint in the proper county and after a hearing, notice of which shall be given to such persons and in such manner as the court may direct, an order postponing any shareholders’ meeting previously noticed for a period equal to the period of such delay. Such right shall be in addition to any other legal or equitable remedies to which the shareholder may be entitled.

(c) The record of shareholders shall also be open to inspection and copying by any shareholder or holder of a voting trust certificate at any time during usual business hours upon written demand on the corporation, for a purpose reasonably related to such holder’s interests as a shareholder or holder of a voting trust certificate.

(d) Any inspection and copying under this section may be made in person or by agent or attorney. The rights provided in this section may not be limited by the articles or bylaws. This section applies to any domestic corporation and to any foreign corporation having its principal executive office in this state or customarily holding meetings of its board in this state.

(Amended by Stats. 1995, Ch. 154, Sec. 8. Effective January 1, 1996.)



1601

(a) The accounting books and records and minutes of proceedings of the shareholders and the board and committees of the board of any domestic corporation, and of any foreign corporation keeping any such records in this state or having its principal executive office in this state, shall be open to inspection upon the written demand on the corporation of any shareholder or holder of a voting trust certificate at any reasonable time during usual business hours, for a purpose reasonably related to such holder’s interests as a shareholder or as the holder of such voting trust certificate. The right of inspection created by this subdivision shall extend to the records of each subsidiary of a corporation subject to this subdivision.

(b) Such inspection by a shareholder or holder of a voting trust certificate may be made in person or by agent or attorney, and the right of inspection includes the right to copy and make extracts. The right of the shareholders to inspect the corporate records may not be limited by the articles or bylaws.

(Added by Stats. 1975, Ch. 682.)



1602

Every director shall have the absolute right at any reasonable time to inspect and copy all books, records and documents of every kind and to inspect the physical properties of the corporation of which such person is a director and also of its subsidiary corporations, domestic or foreign. Such inspection by a director may be made in person or by agent or attorney and the right of inspection includes the right to copy and make extracts. This section applies to a director of any foreign corporation having its principal executive office in this state or customarily holding meetings of its board in this state.

(Amended by Stats. 1976, Ch. 641.)



1603

(a) Upon refusal of a lawful demand for inspection, the superior court of the proper county, may enforce the right of inspection with just and proper conditions or may, for good cause shown, appoint one or more competent inspectors or accountants to audit the books and records kept in this state and investigate the property, funds and affairs of any domestic corporation or any foreign corporation keeping records in this state and of any subsidiary corporation thereof, domestic or foreign, keeping records in this state and to report thereon in such manner as the court may direct.

(b) All officers and agents of the corporation shall produce to the inspectors or accountants so appointed all books and documents in their custody or power, under penalty of punishment for contempt of court.

(c) All expenses of the investigation or audit shall be defrayed by the applicant unless the court orders them to be paid or shared by the corporation.

(Amended by Stats. 1976, Ch. 641.)



1604

In any action or proceeding under Section 1600 or Section 1601, if the court finds the failure of the corporation to comply with a proper demand thereunder was without justification, the court may award an amount sufficient to reimburse the shareholder or holder of a voting trust certificate for the reasonable expenses incurred by such holder, including attorneys’ fees, in connection with such action or proceeding.

(Added by Stats. 1975, Ch. 682.)



1605

If any record subject to inspection pursuant to this chapter is not maintained in written form, a request for inspection is not complied with unless and until the corporation at its expense makes such record available in written form.

(Added by Stats. 1975, Ch. 682.)






CHAPTER 17 - Service of Process

1700

In addition to the provisions of Chapter 4 (commencing with Section 413. 10) of Title 5 of Part 2 of the Code of Civil Procedure, process may be served upon domestic corporations as provided in this chapter.

(Repealed and added by Stats. 1975, Ch. 682.)



1701

Delivery by hand of a copy of any process against the corporation (a) to any natural person designated by it as agent or (b), if a corporate agent has been designated, to any person named in the latest certificate of the corporate agent filed pursuant to Section 1505 at the office of such corporate agent shall constitute valid service on the corporation.

(Repealed and added by Stats. 1975, Ch. 682.)



1702

(a) If an agent for the purpose of service of process has resigned and has not been replaced or if the agent designated cannot with reasonable diligence be found at the address designated for personally delivering the process, or if no agent has been designated, and it is shown by affidavit to the satisfaction of the court that process against a domestic corporation cannot be served with reasonable diligence upon the designated agent by hand in the manner provided in Section 415.10, subdivision (a) of Section 415.20 or subdivision (a) of Section 415.30 of the Code of Civil Procedure or upon the corporation in the manner provided in subdivision (a), (b) or (c) of Section 416.10 or subdivision (a) of Section 416.20 of the Code of Civil Procedure, the court may make an order that the service be made upon the corporation by delivering by hand to the Secretary of State, or to any person employed in the Secretary of State’s office in the capacity of assistant or deputy, one copy of the process for each defendant to be served, together with a copy of the order authorizing such service. Service in this manner is deemed complete on the 10th day after delivery of the process to the Secretary of State.

(b) Upon the receipt of any such copy of process and the fee therefor, the Secretary of State shall give notice of the service of the process to the corporation at its principal executive office, by forwarding to such office, by registered mail with request for return receipt, the copy of the process or, if the records of the Secretary of State do not disclose an address for its principal executive office, by forwarding such copy in the same manner to the last designated agent for service of process who has not resigned. If the agent for service of process has resigned and has not been replaced and the records of the Secretary of State do not disclose an address for its principal executive office, no action need be taken by the Secretary of State.

(c) The Secretary of State shall keep a record of all process served upon the Secretary of State under this chapter and shall record therein the time of service and the Secretary of State’s action with reference thereto. The certificate of the Secretary of State, under the Secretary of State’s official seal, certifying to the receipt of process, the giving of notice thereof to the corporation and the forwarding of such process pursuant to this section, shall be competent and prima facie evidence of the matters stated therein.

(d) The court order pursuant to subdivision (a) that service of process be made upon the corporation by delivery to the Secretary of State may be a court order of a court of another state, or of any federal court if the suit, action, or proceeding has been filed in that court.

(Amended by Stats. 1989, Ch. 438, Sec. 1.)






CHAPTER 18 - Involuntary Dissolution

1800

(a) A verified complaint for involuntary dissolution of a corporation on any one or more of the grounds specified in subdivision (b) may be filed in the superior court of the proper county by any of the following persons:

(1) One-half or more of the directors in office.

(2) A shareholder or shareholders who hold shares representing not less than 331/3 percent of (i) the total number of outstanding shares (assuming conversion of any preferred shares convertible into common shares) or (ii) the outstanding common shares or (iii) the equity of the corporation, exclusive in each case of shares owned by persons who have personally participated in any of the transactions enumerated in paragraph (4) of subdivision (b), or any shareholder or shareholders of a close corporation.

(3) Any shareholder if the ground for dissolution is that the period for which the corporation was formed has terminated without extension thereof.

(4) Any other person expressly authorized to do so in the articles.

(b) The grounds for involuntary dissolution are that:

(1) The corporation has abandoned its business for more than one year.

(2) The corporation has an even number of directors who are equally divided and cannot agree as to the management of its affairs, so that its business can no longer be conducted to advantage or so that there is danger that its property and business will be impaired or lost, and the holders of the voting shares of the corporation are so divided into factions that they cannot elect a board consisting of an uneven number.

(3) There is internal dissension and two or more factions of shareholders in the corporation are so deadlocked that its business can no longer be conducted with advantage to its shareholders or the shareholders have failed at two consecutive annual meetings at which all voting power was exercised, to elect successors to directors whose terms have expired or would have expired upon election of their successors.

(4) Those in control of the corporation have been guilty of or have knowingly countenanced persistent and pervasive fraud, mismanagement or abuse of authority or persistent unfairness toward any shareholders or its property is being misapplied or wasted by its directors or officers.

(5) In the case of any corporation with 35 or fewer shareholders (determined as provided in Section 605), liquidation is reasonably necessary for the protection of the rights or interests of the complaining shareholder or shareholders.

(6) The period for which the corporation was formed has terminated without extension of such period.

(c) At any time prior to the trial of the action any shareholder or creditor may intervene therein.

(d) This section does not apply to any corporation subject to the Banking Law (Division 1.1 (commencing with Section 1000) of the Financial Code), the Public Utilities Act (Part 1 (commencing with 201) of Division 1 of the Public Utilities Code), the Savings Association Law (Division 2 (commencing with Section 5000) of the Financial Code) or Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1 of the Insurance Code.

(e) For the purposes of this section, “shareholder” includes a beneficial owner of shares who has entered into an agreement under Section 300 or 706.

(Amended by Stats. 2014, Ch. 64, Sec. 4. Effective January 1, 2015.)



1801

(a) The Attorney General may bring an action against any domestic corporation or purported domestic corporation in the name of the people of this state, upon the Attorney General’s own information or upon complaint of a private party, to procure a judgment dissolving the corporation and annulling, vacating or forfeiting its corporate existence upon any of the following grounds:

(1) The corporation has seriously offended against any provision of the statutes regulating corporations.

(2) The corporation has fraudulently abused or usurped corporate privileges or powers.

(3) The corporation has violated any provision of law by any act or default which under the law is a ground for forfeiture of corporate existence.

(4) The corporation has failed to pay to the Franchise Tax Board for a period of five years any tax imposed upon it by the Bank and Corporation Tax Law.

(b) If the ground of the action is a matter or act which the corporation has done or omitted to do that can be corrected by amendment of its articles or by other corporate action, such suit shall not be maintained unless (1) the Attorney General, at least 30 days prior to the institution of suit, has given the corporation written notice of the matter or act done or omitted to be done and (2) the corporation has failed to institute proceedings to correct it within the 30-day period or thereafter fails to prosecute such proceedings.

(c) In any such action the court may order dissolution or such other or partial relief as it deems just and expedient. The court also may appoint a receiver for winding up the affairs of the corporation or may order that the corporation be wound up by its board subject to the supervision of the court.

(d) Service of process on the corporation may be made pursuant to Chapter 17 or by written notice to the president or secretary of the corporation at the address indicated in the corporation’s last tax return filed pursuant to the Bank and Corporation Tax Law. The Attorney General shall also publish one time in a newspaper of general circulation in the proper county a notice to the shareholders of the corporation.

(Added by Stats. 1975, Ch. 682.)



1802

If the ground for the complaint for involuntary dissolution of the corporation is a deadlock in the board as set forth in subdivision (b)(2) of Section 1800, the court may appoint a provisional director. The provisions of subdivision (c) of Section 308 apply to any such provisional director so appointed.

(Amended by Stats. 1977, Ch. 235.)



1803

If, at the time of the filing of a complaint for involuntary dissolution or at any time thereafter, the court has reasonable grounds to believe that unless a receiver of the corporation is appointed the interests of the corporation and its shareholders will suffer pending the hearing and determination of the complaint, upon the application of the plaintiff, and after a hearing upon such notice to the corporation as the court may direct and upon the giving of security pursuant to Sections 566 and 567 of the Code of Civil Procedure, the court may appoint a receiver to take over and manage the business and affairs of the corporation and to preserve its property pending the hearing and determination of the complaint for dissolution.

(Added by Stats. 1975, Ch. 682.)



1804

After hearing the court may decree a winding up and dissolution of the corporation if cause therefor is shown or, with or without winding up and dissolution, may make such orders and decrees and issue such injunctions in the case as justice and equity require.

(Added by Stats. 1975, Ch. 682.)



1805

(a) Involuntary proceedings for winding up a corporation commence when the order for winding up is entered under Section 1804.

(b) When an involuntary proceeding for winding up has commenced, the board shall conduct the winding up of the affairs of the corporation, subject to the supervision of the court, unless other persons are appointed by the court, on good cause shown, to conduct the winding up. The directors or such other persons may, subject to any restrictions imposed by the court, exercise all their powers through the executive officers without any order of court.

(c) When an involuntary proceeding for winding up has commenced, the corporation shall cease to carry on business except to the extent necessary for the beneficial winding up thereof and except during such period as the board may deem necessary to preserve the corporation’s goodwill or going-concern value pending a sale of its business or assets, or both, in whole or in part. The directors shall cause written notice of the commencement of the proceeding for involuntary winding up to be given by mail to all shareholders and to all known creditors and claimants whose addresses appear on the records of the corporation, unless the order for winding up has been stayed by appeal therefrom or otherwise or the proceeding or the execution of the order has been enjoined.

(Added by Stats. 1975, Ch. 682.)



1806

When an involuntary proceeding for winding up has been commenced, the jurisdiction of the court includes:

(a) The requirement of the proof of all claims and demands against the corporation, whether due or not yet due, contingent, unliquidated or sounding only in damages, and the barring from participation of creditors and claimants failing to make and present claims and proof as required by any order.

(b) The determination or compromise of all claims of every nature against the corporation or any of its property, and the determination of the amount of money or assets required to be retained to pay or provide for the payment of claims.

(c) The determination of the rights of shareholders and of all classes of shareholders in and to the assets of the corporation.

(d) The presentation and filing of intermediate and final accounts of the directors or other persons appointed to conduct the winding up and hearing thereon, the allowance, disallowance or settlement thereof and the discharge of the directors or such other persons from their duties and liabilities.

(e) The appointment of a commissioner to hear and determine any or all matters, with such power or authority as the court may deem proper.

(f) The filling of any vacancies on the board which the directors or shareholders are unable to fill.

(g) The removal of any director if it appears that the director has been guilty of dishonesty, misconduct, neglect or abuse of trust in conducting the winding up or if the director is unable to act. The court may order an election to fill the vacancy so caused, and may enjoin, for such time as it considers proper, the reelection of the director so removed; or the court, in lieu of ordering an election, may appoint a director to fill the vacancy caused by such removal. Any director so appointed by the court shall serve until the next annual meeting of shareholders or until a successor is elected or appointed.

(h) Staying the prosecution of any suit, proceeding or action against the corporation and requiring the parties to present and prove their claims in the manner required of other creditors.

(i) The determination of whether adequate provision has been made for payment or satisfaction of all debts and liabilities not actually paid.

(j) The making of orders for the withdrawal or termination of proceedings to wind up and dissolve, subject to conditions for the protection of shareholders and creditors.

(k) The making of an order, upon the allowance or settlement of the final accounts of the directors or such other persons, that the corporation has been duly wound up and is dissolved. Upon the making of such order, the corporate existence shall cease except for purposes of further winding up if needed.

(l) The making of orders for the bringing in of new parties as the court deems proper for the determination of all questions and matters.

(Added by Stats. 1975, Ch. 682.)



1807

(a) All creditors and claimants may be barred from participation in any distribution of the general assets if they fail to make and present claims and proofs within such time as the court may direct, which shall not be less than four nor more than six months after the first publication of notice to creditors unless it appears by affidavit that there are no claims, in which case the time limit may be three months. If it is shown that a claimant did not receive notice because of absence from the state or other cause, the court may allow a claim to be filed or presented at any time before distribution is completed.

(b) Such notice to creditors shall be published not less than once a week for three consecutive weeks in a newspaper of general circulation published in the county in which the proceeding is pending or, if there is no such newspaper published in that county, in such newspaper as may be designated by the court, directing creditors and claimants to make and present claims and proofs to the person, at the place and within the time specified in the notice. A copy of the notice shall be mailed to each person shown as a creditor or claimant on the books of the corporation, at such person’s last known address.

(c) Holders of secured claims may prove for the whole debt in order to realize any deficiency. If such creditors fail to present their claims they shall be barred only as to any right to claim against the general assets for any deficiency in the amount realized on their security.

(d) Before any distribution is made the amount of any unmatured, contingent or disputed claim against the corporation which has been presented and has not been disallowed, or such part of any such claim as the holder would be entitled to if the claim were due, established or absolute, shall be paid into court and there remain to be paid over to the party when the party becomes entitled thereto or, if the party fails to establish a claim, to be paid over or distributed with the other assets of the corporation to those entitled thereto; or such other provision for the full payment of such claim, if and when established, shall be made as the court may deem adequate. A creditor whose claim has been allowed but is not yet due shall be entitled to its present value upon distribution.

(e) Suits against the corporation on claims which have been rejected shall be commenced within 30 days after written notice of rejection thereof is given to the claimant.

(Added by Stats. 1975, Ch. 682.)



1808

(a) Upon the final settlement of the accounts of the directors or other persons appointed pursuant to Section 1805 and the determination that the corporation’s affairs are in condition for it to be dissolved, the court may make an order declaring the corporation duly wound up and dissolved. The order shall declare:

(1) That the corporation has been duly wound up, that a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, has been filed with the Franchise Tax Board as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code, and that its known debts and liabilities have been paid or adequately provided for, or that those debts and liabilities have been paid as far as its assets permitted, as the case may be. If there are known debts or liabilities for payment of which adequate provision has been made, the order shall state what provision has been made, setting forth the name and address of the corporation, person or governmental agency that has assumed or guaranteed the payment, or the name and address of the depositary with which deposit has been made or such other information as may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(2) That its known assets have been distributed to the persons entitled thereto or that it acquired no known assets, as the case may be.

(3) That the accounts of directors or such other persons have been settled and that they are discharged from their duties and liabilities to creditors and shareholders.

(4) That the corporation is dissolved.

The court may make such additional orders and grant such further relief as it deems proper upon the evidence submitted.

(b) Upon the making of the order declaring the corporation dissolved, corporate existence shall cease except for the purposes of further winding up if needed; and the directors or such other persons shall be discharged from their duties and liabilities, except in respect to completion of the winding up.

(Amended by Stats. 2006, Ch. 773, Sec. 7. Effective September 29, 2006.)



1809

Whenever a corporation is dissolved or its existence forfeited by order, decree or judgment of a court, a copy of the order, decree or judgment, certified by the clerk of court, shall forthwith be filed in the office of the Secretary of State. The Secretary of State shall notify the Franchise Tax Board of the dissolution.

(Amended by Stats. 2006, Ch. 773, Sec. 8. Effective September 29, 2006.)






CHAPTER 19 - Voluntary Dissolution

1900

(a) Any corporation may elect voluntarily to wind up and dissolve by the vote of shareholders holding shares representing 50 percent or more of the voting power.

(b) Any corporation which comes within one of the following descriptions may elect by approval by the board to wind up and dissolve:

(1) A corporation as to which an order for relief has been entered under Chapter 7 of the federal bankruptcy law.

(2) A corporation which has disposed of all of its assets and has not conducted any business for a period of five years immediately preceding the adoption of the resolution electing to dissolve the corporation.

(3) A corporation which has issued no shares.

(Amended by Stats. 1980, Ch. 501.)



1900.5

(a) Notwithstanding any other provision of this division, when a corporation has not issued shares, a majority of the directors, or, if no directors have been named in the articles or been elected, the incorporator or a majority of the incorporators may sign and verify a certificate of dissolution stating the following:

(1) That the certificate of dissolution is being filed within 12 months from the date the articles of incorporation were filed.

(2) That the corporation does not have any debts or other liabilities, except as provided in paragraph (3).

(3) That the tax liability will be satisfied on a taxes paid basis or that a person or corporation or other business entity assumes the tax liability, if any, of the dissolving corporation and is responsible for additional corporate taxes, if any, that are assessed and that become due after the date of the assumption of the tax liability.

(4) That a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, has been or will be filed with the Franchise Tax Board as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(5) That the corporation has not conducted any business from the time of the filing of the articles of incorporation.

(6) That the known assets of the corporation remaining after payment of, or adequately providing for, known debts and liabilities have been distributed to the persons entitled thereto or that the corporation acquired no known assets, as the case may be.

(7) That a majority of the directors, or, if no directors have been named in the articles or been elected, the incorporator or a majority of the incorporators authorized the dissolution and elected to dissolve the corporation.

(8) That the corporation has not issued any shares, and if the corporation has received payments for shares from investors, those payments have been returned to those investors.

(9) That the corporation is dissolved.

(b) A certificate of dissolution signed and verified pursuant to subdivision (a) shall be filed with the Secretary of State. The Secretary of State shall notify the Franchise Tax Board of the dissolution.

(c) Upon filing a certificate of dissolution pursuant to subdivision (b), a corporation shall be dissolved and its powers, rights, and privileges shall cease.

(Amended by Stats. 2006, Ch. 773, Sec. 9. Effective September 29, 2006.)



1901

(a) Whenever a corporation has elected to wind up and dissolve a certificate evidencing such election shall forthwith be filed.

(b) The certificate shall be an officers’ certificate or shall be signed and verified by at least a majority of the directors then in office or by one or more shareholders authorized to do so by shareholders holding shares representing 50 percent or more of the voting power and shall set forth:

(1) That the corporation has elected to wind up and dissolve.

(2) If the election was made by the vote of shareholders, the number of shares voting for the election and that the election was made by shareholders representing at least 50 percent of the voting power.

(3) If the certificate is executed by a shareholder or shareholders, that the subscribing shareholder or shareholders were authorized to execute the certificate by shareholders holding shares representing at least 50 percent of the voting power.

(4) If the election was made by the board pursuant to subdivision (b) of Section 1900, the certificate shall also set forth the circumstances showing the corporation to be within one of the categories described in said subdivision.

(c) If an election to dissolve made pursuant to subdivision (a) of Section 1900 is made by the vote of all the outstanding shares and a statement to that effect is added to the certificate of dissolution pursuant to Section 1905, the separate filing of the certificate of election pursuant to this section is not required.

(Amended by Stats. 1991, Ch. 280, Sec. 1.)



1902

(a) A voluntary election to wind up and dissolve may be revoked prior to distribution of any assets by the vote of shareholders holding shares representing a majority of the voting power, or by approval by the board if the election was by the board pursuant to subdivision (b) of Section 1900. Thereupon a certificate evidencing the revocation shall be signed, verified and filed in the manner prescribed by Section 1901.

(b) The certificate shall set forth:

(1) That the corporation has revoked its election to wind up and dissolve.

(2) That no assets have been distributed pursuant to the election.

(3) If the revocation was made by the vote of shareholders, the number of shares voting for the revocation and the total number of outstanding shares the holders of which were entitled to vote on the revocation.

(4) If the election and revocation was by the board, that shall be stated.

(Amended by Stats. 1976, Ch. 641.)



1903

(a) Voluntary proceedings for winding up the corporation commence upon the adoption of the resolution of shareholders or directors of the corporation electing to wind up and dissolve, or upon the filing with the corporation of a written consent of shareholders thereto.

(b) When a voluntary proceeding for winding up has commenced, the board shall continue to act as a board and shall have full powers to wind up and settle its affairs, both before and after the filing of the certificate of dissolution.

(c) When a voluntary proceeding for winding up has commenced, the corporation shall cease to carry on business except to the extent necessary for the beneficial winding up thereof and except during such period as the board may deem necessary to preserve the corporation’s goodwill or going-concern value pending a sale of its business or assets, or both, in whole or in part. The board shall cause written notice of the commencement of the proceeding for voluntary winding up to be given by mail to all shareholders (except no notice need be given to the shareholders who voted in favor of winding up and dissolving the corporation) and to all known creditors and claimants whose addresses appear on the records of the corporation.

(Repealed and added by Stats. 1975, Ch. 682.)



1904

If a corporation is in the process of voluntary winding up, the superior court of the proper county, upon the petition of (a) the corporation, or (b) a shareholder or shareholders who hold shares representing 5 percent or more of the total number of any class of outstanding shares, or (c) any shareholder or shareholders of a close corporation, or (d) three or more creditors, and upon such notice to the corporation and to other persons interested in the corporation as shareholders and creditors as the court may order, may take jurisdiction over such voluntary winding up proceeding if that appears necessary for the protection of any parties in interest. The court, if it assumes jurisdiction, may make such orders as to any and all matters concerning the winding up of the affairs of the corporation and for the protection of its shareholders and creditors as justice and equity may require. The provisions of Chapter 18 (commencing with Section 1800) (except Sections 1800 and 1801) shall apply to such court proceedings.

(Amended by Stats. 1976, Ch. 641.)



1905

(a) When a corporation has been completely wound up without court proceedings therefor, a majority of the directors then in office shall sign and verify a certificate of dissolution stating:

(1) That the corporation has been completely wound up.

(2) That its known debts and liabilities have been actually paid, or adequately provided for, or paid or adequately provided for as far as its assets permitted, or that it has incurred no known debts or liabilities, as the case may be. If there are known debts or liabilities for payment of which adequate provision has been made, the certificate shall state what provision has been made, setting forth the name and address of the corporation, person or governmental agency that has assumed or guaranteed the payment, or the name and address of the depositary with which deposit has been made or any other information that may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(3) That its known assets have been distributed to the persons entitled thereto or that it acquired no known assets, as the case may be.

(4) That the corporation is dissolved.

(5) If no certificate of election is to be filed pursuant to subdivision (c) of Section 1901, that the election to dissolve was made by the vote of all the outstanding shares.

(6) That a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, has been or will be filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(b) The certificate of dissolution shall be filed with the Secretary of State and thereupon the corporate powers, rights, and privileges of the corporation shall cease. The Secretary of State shall notify the Franchise Tax Board of the dissolution.

(Amended by Stats. 2006, Ch. 773, Sec. 10. Effective September 29, 2006.)



1905.1

If a corporation has filed a certificate of dissolution with the Secretary of State on or after January 1, 1992, and before the effective date of the act adding this section, pursuant to Section 1905, prior to its amendment by the act adding this section, and the Franchise Tax Board has not, as of that effective date, made the determination required by subdivision (c) of Section 1905, prior to its amendment by the act adding this section, then the corporation shall be dissolved as of the date of filing the certificate of dissolution and thereupon its corporate existence shall cease.

(Added by Stats. 2006, Ch. 773, Sec. 11. Effective September 29, 2006.)



1906

Except as otherwise provided by law, if the term of existence for which any corporation was organized expires without renewal or extension thereof, the board shall terminate its business and wind up its affairs; and when the business and affairs of the corporation have been wound up a majority of the directors shall execute and file a certificate conforming to the requirements of Section 1905.

(Repealed and added by Stats. 1975, Ch. 682.)



1907

(a) The board, in lieu of filing the certificate of dissolution, may petition the superior court of the proper county for an order declaring the corporation duly wound up and dissolved. Such petition shall be filed in the name of the corporation.

(b) Upon the filing of the petition, the court shall make an order requiring all persons interested to show cause why an order should not be made declaring the corporation duly wound up and dissolved and shall direct that the order be served by notice to all creditors, claimants and shareholders in the same manner as the notice given under subdivision (b) of Section 1807.

(c) Any person claiming to be interested as shareholder, creditor or otherwise may appear in the proceeding at any time before the expiration of 30 days from the completion of publication of the order to show cause and contest the petition, and upon failure to appear such person’s claim shall be barred.

(d) Thereafter an order shall be entered and filed and have the effect as prescribed in Sections 1808 and 1809.

(Repealed and added by Stats. 1975, Ch. 682.)






CHAPTER 20 - General Provisions Relating to Dissolution

2000

(a) Subject to any contrary provision in the articles, in any suit for involuntary dissolution, or in any proceeding for voluntary dissolution initiated by the vote of shareholders representing only 50 percent of the voting power, the corporation or, if it does not elect to purchase, the holders of 50 percent or more of the voting power of the corporation (the “purchasing parties”) may avoid the dissolution of the corporation and the appointment of any receiver by purchasing for cash the shares owned by the plaintiffs or by the shareholders so initiating the proceeding (the “moving parties”) at their fair value. The fair value shall be determined on the basis of the liquidation value as of the valuation date but taking into account the possibility, if any, of sale of the entire business as a going concern in a liquidation. In fixing the value, the amount of any damages resulting if the initiation of the dissolution is a breach by any moving party or parties of an agreement with the purchasing party or parties may be deducted from the amount payable to such moving party or parties, unless the ground for dissolution is that specified in paragraph (4) of subdivision (b) of Section 1800. The election of the corporation to purchase may be made by the approval of the outstanding shares (Section 152) excluding shares held by the moving parties.

(b) If the purchasing parties (1) elect to purchase the shares owned by the moving parties, and (2) are unable to agree with the moving parties upon the fair value of such shares, and (3) give bond with sufficient security to pay the estimated reasonable expenses (including attorneys’ fees) of the moving parties if such expenses are recoverable under subdivision (c), the court upon application of the purchasing parties, either in the pending action or in a proceeding initiated in the superior court of the proper county by the purchasing parties in the case of a voluntary election to wind up and dissolve, shall stay the winding up and dissolution proceeding and shall proceed to ascertain and fix the fair value of the shares owned by the moving parties.

(c) The court shall appoint three disinterested appraisers to appraise the fair value of the shares owned by the moving parties, and shall make an order referring the matter to the appraisers so appointed for the purpose of ascertaining such value. The order shall prescribe the time and manner of producing evidence, if evidence is required. The award of the appraisers or of a majority of them, when confirmed by the court, shall be final and conclusive upon all parties. The court shall enter a decree which shall provide in the alternative for winding up and dissolution of the corporation unless payment is made for the shares within the time specified by the decree. If the purchasing parties do not make payment for the shares within the time specified, judgment shall be entered against them and the surety or sureties on the bond for the amount of the expenses (including attorneys’ fees) of the moving parties. Any shareholder aggrieved by the action of the court may appeal therefrom.

(d) If the purchasing parties desire to prevent the winding up and dissolution, they shall pay to the moving parties the value of their shares ascertained and decreed within the time specified pursuant to this section, or, in case of an appeal, as fixed on appeal. On receiving such payment or the tender thereof, the moving parties shall transfer their shares to the purchasing parties.

(e) For the purposes of this section, “shareholder” includes a beneficial owner of shares who has entered into an agreement under Section 300 or 706.

(f) For the purposes of this section, the valuation date shall be (1) in the case of a suit for involuntary dissolution under Section 1800, the date upon which that action was commenced, or (2) in the case of a proceeding for voluntary dissolution initiated by the vote of shareholders representing only 50 percent of the voting power, the date upon which that proceeding was initiated. However, in either case the court may, upon the hearing of a motion by any party, and for good cause shown, designate some other date as the valuation date.

(Amended by Stats. 1983, Ch. 247, Sec. 1.)



2001

The powers and duties of the directors (or other persons appointed by the court pursuant to Section 1805) and officers after commencement of a dissolution proceeding include, but are not limited to, the following acts in the name and on behalf of the corporation:

(a) To elect officers and to employ agents and attorneys to liquidate or wind up its affairs.

(b) To continue the conduct of the business insofar as necessary for the disposal or winding up thereof.

(c) To carry out contracts and collect, pay, compromise and settle debts and claims for or against the corporation.

(d) To defend suits brought against the corporation.

(e) To sue, in the name of the corporation, for all sums due or owing to the corporation or to recover any of its property.

(f) To collect any amounts remaining unpaid on subscriptions to shares or to recover unlawful distributions.

(g) To sell at public or private sale, exchange, convey or otherwise dispose of all or any part of the assets of the corporation for cash in an amount deemed reasonable by the board without compliance with the provisions of Section 1001 (except subdivision (d) thereof), or (subject to compliance with the provisions of Sections 1001, 1200 and 1201, but Chapter 13 (commencing with Section 1300) shall not be applicable thereto) upon such other terms and conditions and for such other considerations as the board deems reasonable or expedient; and to execute bills of sale and deeds of conveyance in the name of the corporation.

(h) In general, to make contracts and to do any and all things in the name of the corporation which may be proper or convenient for the purposes of winding up, settling and liquidating the affairs of the corporation.

(Amended by Stats. 1976, Ch. 641.)



2002

A vacancy on the board may be filled during a winding up proceeding in the manner provided in Section 305.

(Added by Stats. 1975, Ch. 682.)



2003

When the identity of the directors or their right to hold office is in doubt, or if they are dead or unable to act, or they fail or refuse to act or their whereabouts cannot be ascertained, any interested person may petition the superior court of the proper county to determine the identity of the directors or, if there are no directors, to appoint directors to wind up the affairs of the corporation, after hearing upon such notice to such persons as the court may direct.

(Added by Stats. 1975, Ch. 682.)



2004

After determining that all the known debts and liabilities of a corporation in the process of winding up have been paid or adequately provided for, the board shall distribute all the remaining corporate assets among the shareholders according to their respective rights and preferences or, if there are no shareholders, to the persons entitled thereto. If the winding up is by court proceeding or subject to court supervision, the distribution shall not be made until after the expiration of any period for the presentation of claims which has been prescribed by order of the court.

(Amended by Stats. 1976, Ch. 641.)



2005

The payment of a debt or liability, whether the whereabouts of the creditor is known or unknown, has been adequately provided for if the payment has been provided for by either of the following means:

(a) Payment thereof has been assumed or guaranteed in good faith by one or more financially responsible corporations or other persons or by the United States government or any agency thereof, and the provision (including the financial responsibility of such corporations or other persons) was determined in good faith and with reasonable care by the board to be adequate at the time of any distribution of the assets by the board pursuant to this chapter.

(b) The amount of the debt or liability has been deposited as provided in Section 2008.

This section does not prescribe the exclusive means of making adequate provision for debts and liabilities.

(Added by Stats. 1975, Ch. 682.)



2006

Distribution may be made either in money or in property or securities and either in installments from time to time or as a whole, if this can be done fairly and ratably and in conformity with the provisions of the articles and the rights of the shareholders, and shall be made as soon as reasonably consistent with the beneficial liquidation of the corporate assets.

(Added by Stats. 1975, Ch. 682.)



2007

(a) If the corporation in process of winding up has both preferred and common shares outstanding, a plan of distribution of the shares, obligations or securities of any other corporation, domestic or foreign, or assets other than money which is not in accordance with the liquidation rights of the preferred shares as specified in the articles may nevertheless be adopted if approved by (1) the board and (2) by approval of the outstanding shares (Section 152) of each class. The plan may provide that such distribution is in complete or partial satisfaction of the rights of any of such shareholders upon distribution and liquidation of the assets.

(b) A plan of distribution so approved shall be binding upon all the shareholders except as provided in subdivision (c). The board shall cause notice of the adoption of the plan to be given by mail within 20 days after its adoption to all holders of shares having a liquidation preference.

(c) Shareholders having a liquidation preference who dissent from the plan of distribution are entitled to be paid the amount of their liquidation preference in cash if they file written demand for payment with the corporation within 30 days after the date of mailing of the notice of the adoption of the plan of distribution, unless the plan of distribution is abandoned. The demand shall state the number and class of the shares held of record by the shareholder in respect of which the shareholder claims payment.

(d) If any such demand for cash payment is filed, the board in its discretion may abandon the plan without further approval by the outstanding shares (Section 152), and all shareholders shall then be entitled to distribution according to their rights and liquidation preferences in the process of winding up.

(e) This section shall not apply to a distribution in accordance with a reorganization the principal terms of which have been approved pursuant to subdivision (b) of Section 1202.

(Amended by Stats. 1988, Ch. 919, Sec. 10.)



2008

(a) If any shareholders or creditors are unknown or fail or refuse to accept their payment, dividend, or distribution in cash or property or their whereabouts cannot be ascertained after diligent inquiry, or the existence or amount of a claim of a creditor or shareholder is contingent, contested, or not determined, or if the ownership of any shares of stock is in dispute, the corporation may deposit any such payment, dividend, distribution, or the maximum amount of the claim with the Controller in trust for the benefit of those lawfully entitled to the payment, dividend, distribution, or the amount of the claim. The payment, dividend, or distribution shall be paid over by the depositary to the lawful owners, their representatives or assigns, upon satisfactory proof of title.

(b) For the purpose of providing for the transmittal, receipt, accounting for, claiming, management, and investment of all money or other property deposited with the Controller under subdivision (a), the money or other property shall be deemed to be paid or delivered for deposit with the Controller under Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure, and may be recovered in the manner prescribed in that chapter.

(Amended by Stats. 1996, Ch. 860, Sec. 1. Effective January 1, 1997.)



2009

(a) Whenever in the process of winding up a corporation any distribution of assets has been made, otherwise than under an order of court, without prior payment or adequate provision for payment of any of the debts and liabilities of the corporation, any amount so improperly distributed to any shareholder may be recovered by the corporation. Any of such shareholders may be joined as defendants in the same action or brought in on the motion of any other defendant.

(b) Suit may be brought in the name of the corporation to enforce the liability under subdivision (a) against any or all shareholders receiving the distribution by any one or more creditors of the corporation, whether or not they have reduced their claims to judgment.

(c) Shareholders who satisfy any liability under this section shall have the right of ratable contribution from other distributees similarly liable. Any shareholder who has been compelled to return to the corporation more than the shareholder’s ratable share of the amount needed to pay the debts and liabilities of the corporation may require that the corporation recover from any or all of the other distributees such proportion of the amounts received by them upon the improper distribution as to give contribution to those held liable under this section and make the distribution of the assets fair and ratable, according to the respective rights and preferences of the shares, after payment or adequate provision for payment of all the debts and liabilities of the corporation.

(d) As used in this section, “process of winding up” includes proceedings under Chapters 18 and 19 and also any other distribution of assets to shareholders made in contemplation of termination or abandonment of the corporate business.

(Added by Stats. 1975, Ch. 682.)



2010

(a) A corporation which is dissolved nevertheless continues to exist for the purpose of winding up its affairs, prosecuting and defending actions by or against it and enabling it to collect and discharge obligations, dispose of and convey its property and collect and divide its assets, but not for the purpose of continuing business except so far as necessary for the winding up thereof.

(b) No action or proceeding to which a corporation is a party abates by the dissolution of the corporation or by reason of proceedings for winding up and dissolution thereof.

(c) Any assets inadvertently or otherwise omitted from the winding up continue in the dissolved corporation for the benefit of the persons entitled thereto upon dissolution of the corporation and on realization shall be distributed accordingly.

(Amended by Stats. 2006, Ch. 773, Sec. 12. Effective September 29, 2006.)



2011

(a) (1) Causes of action against a dissolved corporation, whether arising before or after the dissolution of the corporation, may be enforced against any of the following:

(A) Against the dissolved corporation, to the extent of its undistributed assets, including, without limitation, any insurance assets held by the corporation that may be available to satisfy claims.

(B) If any of the assets of the dissolved corporation have been distributed to shareholders, against shareholders of the dissolved corporation to the extent of their pro rata share of the claim or to the extent of the corporate assets distributed to them upon dissolution of the corporation, whichever is less.

A shareholder’s total liability under this section may not exceed the total amount of assets of the dissolved corporation distributed to the shareholder upon dissolution of the corporation.

(2) Except as set forth in subdivision (c), all causes of action against a shareholder of a dissolved corporation arising under this section are extinguished unless the claimant commences a proceeding to enforce the cause of action against that shareholder of a dissolved corporation prior to the earlier of the following:

(A) The expiration of the statute of limitations applicable to the cause of action.

(B) Four years after the effective date of the dissolution of the corporation.

(3) As a matter of procedure only, and not for purposes of determining liability, shareholders of the dissolved corporation may be sued in the corporate name of the corporation upon any cause of action against the corporation. This section does not affect the rights of the corporation or its creditors under Section 2009, or the rights, if any, of creditors under the Uniform Fraudulent Transfer Act, which may arise against the shareholders of a corporation.

(4) This subdivision applies to corporations dissolved on and after January 1, 1992. Corporations dissolved prior to that date are subject to the law in effect prior to that date.

(b) Summons or other process against such a corporation may be served by delivering a copy thereof to an officer, director or person having charge of its assets or, if no such person can be found, to any agent upon whom process might be served at the time of dissolution. If none of such persons can be found with due diligence and it is so shown by affidavit to the satisfaction of the court, then the court may make an order that summons or other process be served upon the dissolved corporation by personally delivering a copy thereof, together with a copy of the order, to the Secretary of State or an assistant or deputy secretary of state. Service in this manner is deemed complete on the 10th day after delivery of the process to the Secretary of State.

(c) Every such corporation shall survive and continue to exist indefinitely for the purpose of being sued in any quiet title action. Any judgment rendered in any such action shall bind each and all of its shareholders or other persons having any equity or other interest in such corporation, to the extent of their interest therein, and such action shall have the same force and effect as an action brought under the provisions of Sections 410.50 and 410.60 of the Code of Civil Procedure. Service of summons or other process in any such action may be made as provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure or as provided in subdivision (b).

(d) Upon receipt of such process and the fee therefor, the Secretary of State forthwith shall give notice to the corporation as provided in Section 1702.

(e) For purposes of Article 4 (commencing with Section 19071) of Chapter 4 of Part 10.2 of Division 2 of the Revenue and Taxation Code, the liability described in this section shall be considered a liability at law with respect to a dissolved corporation.

(Amended by Stats. 2006, Ch. 773, Sec. 13. Effective September 29, 2006.)






CHAPTER 21 - Foreign Corporations

2100

This chapter applies only to foreign corporations transacting intrastate business, except as otherwise expressly provided.

(Added by Stats. 1975, Ch. 682.)



2101

(a) Any foreign corporation (other than a foreign association) not transacting intrastate business may register its corporate name with the Secretary of State, provided its corporate name would be available pursuant to Section 201 to a new corporation organized under this division at the time of such registration.

(b) Such registration may be made by filing (1) an application for registration signed by a corporate officer stating the name of the corporation, the state or place under the laws of which it is incorporated, the date of its incorporation, and that it desires to register its name under this section; and (2) a certificate of an authorized public official of the state or place in which it is organized stating that such corporation is in good standing under those laws. Such registration shall be effective until the close of the calendar year in which the application for registration is filed.

(c) A corporation that has in effect a registration of its corporate name may renew such registration from year to year by annually filing an application for renewal setting forth the facts required to be set forth in an original application for registration and a certificate of good standing as required for the original registration between the first day of October and the 31st day of December in each year. Such renewal application shall extend the registration for the following calendar year.

(d) A corporation that has in effect a registration of its corporate name may cancel the registration by delivering to the Secretary of State, on a form prescribed by the Secretary of State for filing, a certificate of cancellation of foreign name registration signed by a corporate officer containing the name of the corporation and the Secretary of State’s file number of the corporation.

(Amended by Stats. 2014, Ch. 834, Sec. 4. Effective January 1, 2015.)



2102

A foreign corporation which has filed a designation of an agent for the service of process, pursuant to the requirements of any law relating to the qualification of foreign corporations in force at the time of the filing, need not file the statement provided for in Section 2105, but shall file an amended statement and designation when required by Section 2107.

(Added by Stats. 1975, Ch. 682.)



2103

Nothing in this chapter repeals, alters or amends the provisions of Sections 1600 to 1607, inclusive, of the Insurance Code or prevents any foreign insurance company from carrying out contracts made before the surrender of its right to engage in intrastate business or contracts made with citizens of other states who subsequently become citizens of or residents in this state.

(Added by Stats. 1975, Ch. 682.)



2104

Any foreign lending institution which has not qualified to do business in this state and which engages in any of the activities set forth in subdivision (d) of Section 191 shall be considered by such activities to have appointed the Secretary of State as its agent for service of process for any action arising out of any such activities, and, on or before June 30th of each year, shall file a statement showing the address to which any notice or process may be sent in the manner and with the effect provided in Section 2111.

No foreign lending institution solely by reason of engaging in any one or more of the activities set forth in subdivision (d) of Section 191 shall be required to qualify to do business in this state nor be subject to (a) any of the provisions of the Bank and Corporation Tax Law (commencing with Section 23001) of the Revenue and Taxation Code or (b) any of the provisions of this code or the Financial Code or Insurance Code relating to qualifications for doing or transacting business in this state or to requirements pertaining thereto or to the effects or results of failure to qualify to do business in this state.

(Amended by Stats. 1976, Ch. 641.)



2105

(a) A foreign corporation shall not transact intrastate business without having first obtained from the Secretary of State a certificate of qualification. To obtain that certificate it shall file, on a form prescribed by the Secretary of State, a statement and designation signed by a corporate officer or, in the case of a foreign association that has no officers, signed by a trustee stating:

(1) Its name and the state or place of its incorporation or organization.

(2) The street address of its principal executive office.

(3) The street address of its principal office within this state, if any.

(4) The mailing address of its principal executive office, if different from the addresses specified pursuant to paragraphs (2) and (3).

(5) The name of an agent upon whom process directed to the corporation may be served within this state. The designation shall comply with the provisions of subdivision (b) of Section 1502.

(6) (A) Its irrevocable consent to service of process directed to it upon the agent designated and to service of process on the Secretary of State if the agent so designated or the agent’s successor is no longer authorized to act or cannot be found at the address given.

(B) Consent under this paragraph extends to service of process directed to the foreign corporation’s agent in California for a search warrant issued pursuant to Section 1524.2 of the Penal Code, or for any other validly issued and properly served search warrant, for records or documents that are in the possession of the foreign corporation and are located inside or outside of this state. This subparagraph shall apply to a foreign corporation that is a party or a nonparty to the matter for which the search warrant is sought. For purposes of this subparagraph, “properly served” means delivered by hand, or in a manner reasonably allowing for proof of delivery if delivered by United States mail, overnight delivery service, or facsimile to a person or entity listed in Section 2110.

(7) If it is a corporation which will be subject to the Insurance Code as an insurer, it shall so state that fact.

(b) Annexed to that statement and designation shall be a certificate by an authorized public official of the state or place of incorporation of the corporation to the effect that the corporation is an existing corporation in good standing in that state or place or, in the case of an association, an officers’ certificate stating that it is a validly organized and existing business association under the laws of a specified foreign jurisdiction.

(c) Before it may be designated by any foreign corporation as its agent for service of process, any corporate agent must comply with Section 1505.

(Amended by Stats. 2014, Ch. 834, Sec. 5. Effective January 1, 2015.)



2106

(a) Subject to the provisions of subdivision (b), upon payment of the fees required by law the Secretary of State shall file the statement and designation prescribed in Section 2105 and shall issue to the corporation a certificate of qualification stating the date of filing of said statement and designation and that the corporation is qualified to transact intrastate business, subject, however, to any licensing requirements otherwise imposed by the laws of this state.

(b) No foreign corporation having a name which would not be available pursuant to subdivision (b) of Section 201 to a new corporation organized under this division shall transact intrastate business in this state or qualify to do so under this chapter or file an amended statement and designation containing such name unless either: (1) it obtains and files an order from a court of competent jurisdiction permanently enjoining the other corporation having a conflicting name from doing business in this state under that name; or (2) the Secretary of State finds, upon proof by affidavit or otherwise as the Secretary of State may determine, that the business to be conducted in this state by the foreign corporation is not the same as or similar to the business being conducted by the corporation (or to be conducted by the proposed corporation) with whose name it may conflict and that the public is not likely to be deceived, and the foreign corporation agrees that it will transact business in this state under an assumed name disclosed to the Secretary of State and that it will use such assumed name in all of its dealings with the Secretary of State and in the conduct of its affairs in this state. Such assumed name may be its name with the addition of some distinguishing word or words acceptable to the Secretary of State or a name available for the name of a domestic corporation pursuant to subdivision (b) of Section 201. A corporation which has made such an agreement with the Secretary of State shall not do business in this state except under the name agreed upon, so long as the agreement remains in effect.

This subdivision shall not apply to any corporation which is subject to the Insurance Code as an insurer unless the insurer has first obtained from the Insurance Commissioner a certificate approving the assumed name.

(Amended by Stats. 1979, Ch. 737.)



2106.5

The Secretary of State shall not file any statement and designation pursuant to Section 2106 or any amended statement and designation pursuant to Section 2107, where it appears that the business is that of an insurer subject to the Insurance Code unless a certificate of the Insurance Commissioner approving the corporate name is attached thereto.

(Added by Stats. 1979, Ch. 737.)



2107

(a) If any foreign corporation (but not a foreign association) qualified to transact intrastate business shall change its name or make a change affecting an assumed name under Section 2106, it shall file, on a form prescribed by the Secretary of State, an amended statement signed by a corporate officer setting forth the change made. The amended statement shall set forth the name relinquished as well as the new name assumed and there shall be annexed to the amended statement a certificate of an authorized public official of its state or place of incorporation that the change of name was made in accordance with the laws of that state or place. Upon the filing of the amended statement, the Secretary of State shall issue a new certificate of qualification.

(b) If any foreign association qualified to transact intrastate business shall change its name, the address of its principal office in this state, the address of its principal executive office or its agent for the service of process, or if the stated address of any natural person designated as agent is changed, it shall file, on a form prescribed by the Secretary of State, an amended statement and designation signed by an officer or, in the case of a foreign association that has no officers, signed by a trustee setting forth the change or changes made. In the case of a change of name, the amended statement and designation shall set forth the name relinquished as well as the new name assumed and there shall be annexed to the amended statement and designation an officer’s certificate, or trustee’s certificate, if applicable, stating that such change of name was made in accordance with its declaration of trust. If the change includes a change of name, or a change affecting an assumed name pursuant to Section 2106, upon the filing of the amended statement, the Secretary of State shall issue a new certificate of qualification.

(c) If the change includes a change of name of an insurer subject to the Insurance Code, the form shall include a statement that the corporation is such an insurer if it does not already so appear.

(d) If a foreign corporation qualified to transact business in this state shall change the address of its principal office in this state, the address of its principal executive office, or its agent for the service of process, or if the stated address of any natural person designated as agent is changed, the filing of a statement pursuant to Section 2117 shall supersede the statement and designation with respect thereto.

(Amended by Stats. 2014, Ch. 834, Sec. 6. Effective January 1, 2015.)



2110

Delivery by hand of a copy of any process against a foreign corporation (a) to any officer of the corporation or its general manager in this state, or if the corporation is a bank to a cashier or an assistant cashier, (b) to any natural person designated by it as agent for the service of process, or (c), if the corporation has designated a corporate agent, to any person named in the latest certificate of the corporate agent filed pursuant to Section 1505 shall constitute valid service on the corporation. A copy of the statement and designation, or a copy of the latest statement filed pursuant to Section 2117, certified by the Secretary of State, is sufficient evidence of the appointment of an agent for the service of process.

(Amended by Stats. 1989, Ch. 438, Sec. 2.)



2110.1

In addition to the provisions of Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure, process may be served upon a foreign corporation as provided in this chapter.

(Added by Stats. 1977, Ch. 235.)



2111

(a) If the agent designated for the service of process is a natural person and cannot be found with due diligence at the address stated in the designation or if the agent is a corporation and no person can be found with due diligence to whom the delivery authorized by Section 2110 may be made for the purpose of delivery to the corporate agent, or if the agent designated is no longer authorized to act, or if no agent has been designated and if no one of the officers or agents of the corporation specified in Section 2110 can be found after diligent search and it is so shown by affidavit to the satisfaction of the court, then the court may make an order that service be made by personal delivery to the Secretary of State or to an assistant or deputy secretary of state of two copies of the process together with two copies of the order, except that if the corporation to be served has not filed the statement required to be filed by Section 2105 then only one copy of the process and order need be delivered but the order shall include and set forth an address to which the process shall be sent by the Secretary of State. Service in this manner is deemed complete on the 10th day after delivery of the process to the Secretary of State.

(b) Upon receipt of the process and order and the fee therefor the Secretary of State forthwith shall give notice to the corporation of the service of the process by forwarding by registered or certified mail, with request for return receipt, a copy of the process and order to the address specified in the order if the corporation has not filed the statement required by Section 2105 or to the two stated addresses of the corporation set forth in the latest statement filed pursuant to Section 2105 or 2117, or if only one address is set forth in the latest statement, to the sole stated address of the corporation.

(c) The Secretary of State shall keep a record of all process served upon the Secretary of State and shall record therein the time of service and the Secretary of State’s action with respect thereto. The certificate of the Secretary of State, under the Secretary of State’s official seal, certifying to the receipt of process, the giving of notice thereof to the corporation, and the forwarding of the process pursuant to this section, shall be competent and prima facie evidence of the matters stated therein.

(Amended by Stats. 1989, Ch. 438, Sec. 3.)



2112

(a) Subject to Section 2113, a foreign corporation which has qualified to transact intrastate business may surrender its right to engage in that business within this state by filing a certificate of surrender signed by a corporate officer or, in the case of a foreign association that has no officers, signed by a trustee stating:

(1) The name of the corporation as shown on the records of the Secretary of State, and the state or place of incorporation or organization.

(2) That it revokes its designation of agent for service of process.

(3) That it surrenders its authority to transact intrastate business.

(4) That it consents that process against it in any action upon any liability or obligation incurred within this state prior to the filing of the certificate of withdrawal may be served upon the Secretary of State.

(5) A post office address to which the Secretary of State may mail a copy of any process against the corporation that is served upon the Secretary of State, which address or the name to which the process should be sent may be changed from time to time by filing a statement signed by a corporate officer or, in the case of a foreign association that has no officers, signed by a trustee stating the new address or name or both.

(6)  Except in the case of a foreign association, that a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, has been or will be filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(b) The Secretary of State shall notify the Franchise Tax Board of the surrender.

(Amended by Stats. 2014, Ch. 834, Sec. 7. Effective January 1, 2015.)



2113

(a) The filing of an agreement of merger of a foreign disappearing corporation qualified to transact intrastate business in this state pursuant to Section 1103, or the filing pursuant to subdivision (d) of Section 1108 of an agreement, certificate, or other document as to a merger that includes a disappearing foreign corporation qualified to transact intrastate business, or the filing of a certificate of ownership as to a foreign subsidiary corporation qualified to transact intrastate business in this state pursuant to Section 1110, or the filing by a foreign corporation qualified to transact intrastate business in this state of an organizational document containing a statement of conversion pursuant to Section 15911.08, 16908, or 17710.08, constitutes the surrender by the foreign corporation of its right to engage in intrastate business within this state.

(b) With respect to corporations for which documents have not been filed as provided in subdivision (a), a certificate of surrender as prescribed by Section 2112 shall be filed by a foreign corporation qualified to transact intrastate business upon its merger into another foreign corporation.

(c) In lieu of a signature as prescribed by Section 2112, a certificate of surrender pursuant to subdivision (b) for a merged foreign corporation may be signed in the name of the surviving corporation by an officer thereof. In that case, the certificate of surrender shall be accompanied by a certificate of an authorized public official of the state or place of incorporation of the merged foreign corporation stating that the corporation has been merged into another foreign corporation and setting forth the name and state or place of incorporation of the surviving foreign corporation.

(Amended by Stats. 2012, Ch. 419, Sec. 10. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



2114

(a) A foreign corporation that has transacted intrastate business and has thereafter withdrawn from business in this state may be served with process in the manner provided in this chapter in any action brought in this state arising out of that business, whether or not it has ever complied with the requirements of this chapter.

(b) A foreign corporation that has surrendered its right to transact intrastate business pursuant to Section 2112 or 2113 may be served with process in any action upon a liability or obligation incurred within this state prior to that surrender by delivery of the process to the Secretary of State, or an assistant or a deputy to the Secretary of State pursuant to this chapter and no court order authorizing this service shall be required. The process shall be mailed in the manner prescribed in this chapter except that it shall be sent to the address to which process is authorized to be sent in the certificate of surrender or to the address of the surviving domestic corporation in the case of a surrender under Section 2113.

(c) If a foreign corporation that is qualified to transact intrastate business has its right to transact such business forfeited by the Franchise Tax Board pursuant to the Bank and Corporation Tax Law (Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code), service of process on that corporation may be effected in the manner set forth in Sections 2110 and 2111, as if the right to transact intrastate business had not been forfeited.

(d) The fact that a corporation ceases to transact intrastate business without filing a certificate of surrender does not revoke the appointment of any agent for the service of process.

(Amended by Stats. 1997, Ch. 187, Sec. 5. Effective January 1, 1998.)



2115

(a) A foreign corporation (other than a foreign association or foreign nonprofit corporation but including a foreign parent corporation even though it does not itself transact intrastate business) is subject to the requirements of subdivision (b) commencing on the date specified in subdivision (d) and continuing until the date specified in subdivision (e) if:

(1) The average of the property factor, the payroll factor, and the sales factor (as defined in Sections 25129, 25132, and 25134 of the Revenue and Taxation Code) with respect to it is more than 50 percent during its latest full income year and

(2) more than one-half of its outstanding voting securities are held of record by persons having addresses in this state appearing on the books of the corporation on the record date for the latest meeting of shareholders held during its latest full income year or, if no meeting was held during that year, on the last day of the latest full income year. The property factor, payroll factor, and sales factor shall be those used in computing the portion of its income allocable to this state in its franchise tax return or, with respect to corporations the allocation of whose income is governed by special formulas or that are not required to file separate or any tax returns, which would have been so used if they were governed by this three-factor formula. The determination of these factors with respect to any parent corporation shall be made on a consolidated basis, including in a unitary computation (after elimination of intercompany transactions) the property, payroll, and sales of the parent and all of its subsidiaries in which it owns directly or indirectly more than 50 percent of the outstanding shares entitled to vote for the election of directors, but deducting a percentage of the property, payroll, and sales of any subsidiary equal to the percentage minority ownership, if any, in the subsidiary. For the purpose of this subdivision, any securities held to the knowledge of the issuer in the names of broker-dealers, nominees for broker-dealers (including clearing corporations), or banks, associations, or other entities holding securities in a nominee name or otherwise on behalf of a beneficial owner (collectively “nominee holders”), shall not be considered outstanding. However, if the foreign corporation requests all nominee holders to certify, with respect to all beneficial owners for whom securities are held, the number of shares held for those beneficial owners having addresses (as shown on the records of the nominee holder) in this state and outside of this state, then all shares so certified shall be considered outstanding and held of record by persons having addresses either in this state or outside of this state as so certified, provided that the certification so provided shall be retained with the record of shareholders and made available for inspection and copying in the same manner as is provided in Section 1600 with respect to that record. A current list of beneficial owners of a foreign corporation’s securities provided to the corporation by one or more nominee holders or their agent pursuant to the requirements of Rule 14b-1(b)(3) or 14b-2(b)(3) as adopted on January 6, 1992, promulgated under the Securities Exchange Act of 1934, shall constitute an acceptable certification with respect to beneficial owners for the purposes of this subdivision.

(b) Except as provided in subdivision (c), the following chapters and sections of this division shall apply to a foreign corporation as defined in subdivision (a) (to the exclusion of the law of the jurisdiction in which it is incorporated):

Chapter 1 (general provisions and definitions), to the extent applicable to the following provisions;

Section 301 (annual election of directors);

Section 303 (removal of directors without cause);

Section 304 (removal of directors by court proceedings);

Section 305, subdivision (c) (filling of director vacancies where less than a majority in office elected by shareholders);

Section 309 (directors’ standard of care);

Section 316 (excluding paragraph (3) of subdivision (a) and paragraph (3) of subdivision (f)) (liability of directors for unlawful distributions);

Section 317 (indemnification of directors, officers, and others);

Sections 500 to 505, inclusive (limitations on corporate distributions in cash or property);

Section 506 (liability of shareholder who receives unlawful distribution);

Section 600, subdivisions (b) and (c) (requirement for annual shareholders’ meeting and remedy if same not timely held);

Section 708, subdivisions (a), (b), and (c) (shareholder’s right to cumulate votes at any election of directors);

Section 710 (supermajority vote requirement);

Section 1001, subdivision (d) (limitations on sale of assets);

Section 1101 (provisions following subdivision (e)) (limitations on mergers);

Section 1151 (first sentence only) (limitations on conversions);

Section 1152 (requirements of conversions);

Chapter 12 (commencing with Section 1200) (reorganizations);

Chapter 13 (commencing with Section 1300) (dissenters’ rights);

Sections 1500 and 1501 (records and reports);

Section 1508 (action by Attorney General);

Chapter 16 (commencing with Section 1600) (rights of inspection).

(c) This section does not apply to any corporation (1) with outstanding securities listed on the New York Stock Exchange, the NYSE Amex, the NASDAQ Global Market, or the NASDAQ Capital Market, or (2) if all of its voting shares (other than directors’ qualifying shares) are owned directly or indirectly by a corporation or corporations not subject to this section.

(d) For purposes of subdivision (a), the requirements of subdivision (b) shall become applicable to a foreign corporation only upon the first day of the first income year of the corporation (1) commencing on or after the 135th day of the income year immediately following the latest income year with respect to which the tests referred to in subdivision (a) have been met or (2) commencing on or after the entry of a final order by a court of competent jurisdiction declaring that those tests have been met.

(e) For purposes of subdivision (a), the requirements of subdivision (b) shall cease to be applicable to a foreign corporation (1) at the end of the first income year of the corporation immediately following the latest income year with respect to which at least one of the tests referred to in subdivision (a) is not met or (2) at the end of the income year of the corporation during which a final order has been entered by a court of competent jurisdiction declaring that one of those tests is not met, provided that a contrary order has not been entered before the end of the income year.

(f) Any foreign corporation that is subject to the requirements of subdivision (b) shall advise any shareholder of record, any officer, director, employee, or other agent (within the meaning of Section 317) and any creditor of the corporation in writing, within 30 days of receipt of written request for that information, whether or not it is subject to subdivision (b) at the time the request is received. Any party who obtains a final determination by a court of competent jurisdiction that the corporation failed to provide to the party information required to be provided by this subdivision or provided the party information of the kind required to be provided by this subdivision that was incorrect, then the court, in its discretion, shall have the power to include in its judgment recovery by the party from the corporation of all court costs and reasonable attorneys’ fees incurred in that legal proceeding to the extent they relate to obtaining that final determination.

(Amended by Stats. 2009, Ch. 131, Sec. 6. Effective January 1, 2010.)



2116

The directors of a foreign corporation transacting intrastate business are liable to the corporation, its shareholders, creditors, receiver, liquidator or trustee in bankruptcy for the making of unauthorized dividends, purchase of shares or distribution of assets or false certificates, reports or public notices or other violation of official duty according to any applicable laws of the state or place of incorporation or organization, whether committed or done in this state or elsewhere. Such liability may be enforced in the courts of this state.

(Added by Stats. 1975, Ch. 682.)



2117

(a) Every foreign corporation (other than a foreign association) qualified to transact intrastate business shall file, within 90 days after the filing of its original statement and designation of foreign corporation and annually thereafter during the applicable filing period, on a form prescribed by the Secretary of State, a statement containing the following:

(1) The name of the corporation as registered in California and the California Secretary of State’s file number.

(2) The names and complete business or residence addresses of its chief executive officer, secretary, and chief financial officer.

(3) The street address of its principal executive office.

(4) The mailing address of the corporation, if different from the street address of its principal executive office.

(5) The street address of its principal business office in this state, if any.

(6) If the corporation chooses to receive renewal notices and any other notifications from the Secretary of State by electronic mail instead of by United States mail, the corporation shall include a valid electronic mail address for the corporation or for the corporation’s designee to receive those notices.

(7) A statement of the general type of business that constitutes the principal business activity of the corporation (for example, manufacturer of aircraft; wholesale liquor distributor; or retail department store).

(b) The statement required by subdivision (a) shall also designate, as the agent of the corporation for the purpose of service of process, a natural person residing in this state or a corporation that has complied with Section 1505 and whose capacity to act as the agent has not terminated. If a natural person is designated, the statement shall set forth the person’s complete business or residence street address. If a corporate agent is designated, no address for it shall be set forth.

(c) The statement required by subdivision (a) shall be available and open to the public for inspection. The Secretary of State shall provide access to all information contained in the statement by means of an online database.

(d) In addition to any other fees required, a foreign corporation shall pay a five-dollar ($5) disclosure fee upon filing the statement required by subdivision (a). One-half of the fee shall, notwithstanding Section 12176 of the Government Code, be deposited into the Business Programs Modernization Fund established in subdivision (k) of Section 1502, and one-half shall be deposited into the Victims of Corporate Fraud Compensation Fund established in Section 2280.

(e) Whenever any of the information required by subdivision (a) is changed, the corporation may file a current statement containing all the information required by subdivisions (a) and (b). In order to change its agent for service of process or the address of the agent, the corporation shall file a current statement containing all the information required by subdivisions (a) and (b). Whenever any statement is filed pursuant to this section, it supersedes any previously filed statement and the statement in the filing pursuant to Section 2105.

(f) Subdivisions (c), (d), (f), and (g) of Section 1502 apply to statements filed pursuant to this section, except that “articles” shall mean the filing pursuant to Section 2105, and “corporation” shall mean a foreign corporation.

(Amended by Stats. 2013, Ch. 364, Sec. 2. Effective January 1, 2014.)



2117.1

(a) In addition to the statement required pursuant to Section 2117, every publicly traded foreign corporation shall file annually, within 150 days after the end of its fiscal year, on a form prescribed by the Secretary of State, a statement that includes all of the following information:

(1) The name of the independent auditor that prepared the most recent auditor’s report on the publicly traded foreign corporation’s annual financial statements.

(2) A description of other services, if any, performed for the publicly traded foreign corporation during its two most recent fiscal years and the period between the end of its most recent fiscal year and the date of the statement by the foregoing independent auditor, by its parent corporation, or by a subsidiary or corporate affiliate of the independent auditor or its parent corporation.

(3) The name of the independent auditor employed by the foreign corporation on the date of the statement, if different from the independent auditor listed pursuant to paragraph (1).

(4) The compensation for the most recent fiscal year of the publicly traded foreign corporation paid to each member of the board of directors and paid to each of the five most highly compensated executive officers of the foreign corporation who are not members of the board of directors, including the number of any shares issued, options for shares granted, and similar equity-based compensation granted to each of those persons. If the chief executive officer is not among the five most highly compensated executive officers of the corporation, the compensation paid to the chief executive officer shall also be included.

(5) A description of any loan, including the amount and terms of the loans, made to any member of the board of directors by the publicly traded foreign corporation during the foreign corporation’s two most recent fiscal years at an interest rate lower than the interest rate available from unaffiliated commercial lenders generally to a similarly situated borrower.

(6) A statement indicating whether an order for relief has been entered in a bankruptcy case with respect to the foreign corporation, its executive officers, or members of the board of directors of the foreign corporation during the 10 years preceding the date of the statement.

(7) A statement indicating whether any member of the board of directors or executive officer of the publicly traded foreign corporation was convicted of fraud during the 10 years preceding the date of the statement, which conviction has not been overturned or expunged.

(8) A description of any material pending legal proceedings, other than ordinary routine litigation incidental to the business, to which the corporation or any of its subsidiaries is a party or of which any of their property is the subject, as specified by Item 103 of Regulation S-K of the Securities Exchange Commission (Section 229.103 of Title 12 of the Code of Federal Regulations). A description of any material legal proceeding during which the corporation was found legally liable by entry of a final judgment or final order that was not overturned on appeal during the five years preceding the date of the statement.

(b) For purposes of this section, the following definitions apply:

(1) “Publicly traded foreign corporation” means a foreign corporation, as defined in Section 171, that is an issuer as defined in Section 3 of the Securities Exchange Act of 1934, as amended (15 U.S.C. Sec. 78c), and has at least one class of securities listed or admitted for trading on a national securities exchange, on the OTC Bulletin Board, or on the electronic service operated by Pink OTC Markets Inc.

(2) “Executive officer” means the chief executive officer, president, any vice president in charge of a principal business unit, division, or function, any other officer of the corporation who performs a policymaking function, or any other person who performs similar policymaking functions for the corporation.

(3) “Compensation” as used in paragraph (4) of subdivision (a) means all plan and nonplan compensation awarded to, earned by, or paid to the person for all services rendered in all capacities to the corporation and to its subsidiaries, as the compensation is specified by Item 402 of Regulation S-K of the Securities and Exchange Commission (Section 229.402 of Title 17 of the Code of Federal Regulations).

(4) “Loan” as used in paragraph (5) of subdivision (a) excludes an advance for expenses, the foreign corporation’s payment of life insurance premiums, and an advance of litigation expenses, in each instance as permitted according to the applicable law of the state or place of incorporation or organization of the foreign corporation.

(c) This statement shall be available and open to the public for inspection. The Secretary of State shall provide access to all information contained in this statement by means of an online database.

(d) A foreign corporation shall certify that the information it provides pursuant to this section is true and correct. No claim may be made against the state for inaccurate information contained in statements filed under this section with the Secretary of State.

(Amended by Stats. 2009, Ch. 131, Sec. 7. Effective January 1, 2010.)






CHAPTER 22 - Crimes and Penalties

2200

Every corporation that neglects, fails, or refuses: (a) to keep or cause to be kept or maintained the record of shareholders or books of account required by this division to be kept or maintained, (b) to prepare or cause to be prepared or submitted the financial statements required by this division to be prepared or submitted, or (c) to give any shareholder of record the advice required by subdivision (f) of Section 2115, is subject to penalty as provided in this section.

The penalty shall be twenty-five dollars ($25) for each day that the failure or refusal continues, up to a maximum of one thousand five hundred dollars ($1,500), beginning 30 days after receipt of the written request that the duty be performed from one entitled to make the request, except that, in the case of a failure to give advice required by subdivision (f) of Section 2115, the 30-day period shall run from the date of receipt of the request made pursuant to subdivision (f) of Section 2115, and no additional request is required by this section.

The penalty shall be paid to the shareholder or shareholders jointly making the request for performance of the duty, and damaged by the neglect, failure, or refusal, if suit therefor is commenced within 90 days after the written request is made, including any request made pursuant to subdivision (f) of Section 2115; but the maximum daily penalty because of failure to comply with any number of separate requests made on any one day or for the same act shall be two hundred fifty dollars ($250).

(Amended by Stats. 2001, Ch. 159, Sec. 44. Effective January 1, 2002.)



2201

Any officer of a corporation charged with the duty of entering a transfer of shares upon the books of the corporation and issuing a share certificate or, with respect to uncertificated securities, an initial transaction statement or written statements, who unreasonably neglects, fails or refuses to perform such duty after written request by any person entitled thereto is subject to a penalty of one hundred dollars ($100) and the further penalty of ten dollars ($10) for each day that such default continues, beginning five days after receipt of the request, up to a maximum of five hundred dollars ($500). The penalty shall be paid to each person aggrieved. It may be enforced by action and shall be in addition to all other remedies.

Every director or other officer unreasonably causing such neglect, failure or refusal to make such entries upon the books of the corporation or to issue a certificate or, with respect to uncertificated securities, an initial transaction statement or written statements, for shares to a person entitled thereto is subject to a like penalty.

(Amended by Stats. 1986, Ch. 766, Sec. 27.)



2202

Any penalty prescribed by Section 2200 or Section 2201 shall be in addition to any remedy by injunction or action for damages or by writ of mandate for the nonperformance of acts and duties enjoined by law upon the corporation or its directors or officers.

The court in which an action for any such penalty is brought may reduce, remit or suspend the penalty on such terms and conditions as it may deem reasonable when it is made to appear that the neglect, failure or refusal was inadvertent or excusable.

(Repealed and added by Stats. 1975, Ch. 682.)



2203

(a) Any foreign corporation which transacts intrastate business and which does not hold a valid certificate from the Secretary of State may be subject to a penalty of twenty dollars ($20) for each day that unauthorized intrastate business is transacted; and the foreign corporation, by transacting unauthorized intrastate business, shall be deemed to consent to the jurisdiction of the courts of California in any civil action arising in this state in which the corporation is named a party defendant.

(b) The penalty established by subdivision (a) of this section shall be assessed according to the number of days it is found that the corporation has been willfully doing unauthorized intrastate business. Prosecution under this section may be brought, and the money penalty recovered thereby shall be paid, in the manner provided by Section 2258 for a prosecution brought under that section. The amount of the penalty assessed shall be determined by the court based upon the circumstances, including the size of the corporation and the willfulness of the violation.

(c) A foreign corporation subject to the provisions of Chapter 21 (commencing with Section 2100) which transacts intrastate business without complying with Section 2105 shall not maintain any action or proceeding upon any intrastate business so transacted in any court of this state, commenced prior to compliance with Section 2105, until it has complied with the provisions thereof and has paid to the Secretary of State a penalty of two hundred fifty dollars ($250) in addition to the fees due for filing the statement and designation required by Section 2105 and has filed with the clerk of the court in which the action is pending receipts showing the payment of the fees and penalty and all franchise taxes and any other taxes on business or property in this state that should have been paid for the period during which it transacted intrastate business.

(Amended by Stats. 1990, Ch. 926, Sec. 1.)



2204

(a) Upon the failure of a corporation to file the statement required by Section 1502, the Secretary of State shall provide a notice of that delinquency to the corporation. The notice shall also contain information concerning the application of this section, advise the corporation of the penalty imposed by Section 19141 of the Revenue and Taxation Code for failure to timely file the required statement after notice of the delinquency has been provided by the Secretary of State, and shall advise the corporation of its right to request relief from the Secretary of State because of reasonable cause or unusual circumstances that justify the failure to file. If, within 60 days of providing notice of the delinquency, a statement pursuant to Section 1502 has not been filed by the corporation, the Secretary of State shall certify the name of the corporation to the Franchise Tax Board.

(b) Upon certification pursuant to subdivision (a), the Franchise Tax Board shall assess against the corporation the penalty provided in Section 19141 of the Revenue and Taxation Code.

(c) The penalty herein provided shall not apply to a corporation that on or prior to the date of certification pursuant to subdivision (a) has dissolved, has converted to another type of business entity, or has been merged into another corporation or other business entity.

(d) The penalty herein provided shall not apply and the Secretary of State need not provide a notice of the delinquency to a corporation if the corporate powers, rights, and privileges have been suspended by the Franchise Tax Board pursuant to Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code on or prior to, and remain suspended on, the last day of the filing period pursuant to Section 1502. The Secretary of State need not provide notice of the filing requirement pursuant to Section 1502 to a corporation if the corporate powers, rights, and privileges have been so suspended by the Franchise Tax Board on or prior to, and remain suspended on, the day the Secretary of State prepares the notice for sending.

(e) If, after certification pursuant to subdivision (a), the Secretary of State finds (1) the required statement was filed before the expiration of the 60-day period after providing notice of the delinquency, or (2) the failure to provide notice of delinquency was due to an error of the Secretary of State, the Secretary of State shall promptly decertify the name of the corporation to the Franchise Tax Board. The Franchise Tax Board shall then promptly abate any penalty assessed against the corporation pursuant to Section 19141 of the Revenue and Taxation Code.

(f) If the Secretary of State determines that the failure of a corporation to file the statement required by Section 1502 is excusable because of reasonable cause or unusual circumstances that justify the failure, the Secretary of State may waive the penalty imposed by this section and by Section 19141 of the Revenue and Taxation Code, in which case the Secretary of State shall not certify the name of the corporation to the Franchise Tax Board, or if already certified, the Secretary of State shall promptly decertify the name of the corporation.

(Amended by Stats. 2014, Ch. 834, Sec. 8. Effective January 1, 2015.)



2205

(a) A corporation that (1) fails to file a statement pursuant to Section 1502 for an applicable filing period, (2) has not filed a statement pursuant to Section 1502 during the preceding 24 months, and (3) was certified for penalty pursuant to Section 2204 for the same filing period, is subject to suspension pursuant to this section rather than to penalty pursuant to Section 2204.

(b) When subdivision (a) is applicable, the Secretary of State shall provide a notice to the corporation informing the corporation that its corporate powers, rights, and privileges will be suspended after 60 days if it fails to file a statement pursuant to Section 1502.

(c) After the expiration of the 60-day period without any statement filed pursuant to Section 1502, the Secretary of State shall notify the Franchise Tax Board of the suspension and provide a notice of the suspension to the corporation, and thereupon, the corporate powers, rights, and privileges of the corporation are suspended, except for the purpose of filing an application for exempt status or amending the articles of incorporation as necessary either to perfect that application or to set forth a new name.

(d) A statement pursuant to Section 1502 may be filed notwithstanding suspension of the corporate powers, rights, and privileges pursuant to this section or Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code. Upon the filing of a statement pursuant to Section 1502 by a corporation that has suffered suspension pursuant to this section, the Secretary of State shall certify that fact to the Franchise Tax Board and the corporation may thereupon be relieved from suspension unless the corporation is held in suspension by the Franchise Tax Board by reason of Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code.

(Amended by Stats. 2011, Ch. 204, Sec. 6. Effective January 1, 2012.)



2206

(a) Sections 2204 and 2205 apply to foreign corporations with respect to the statements required to be filed by Section 2117. For this purpose, the suspension of the corporate powers, rights, and privileges of a domestic corporation shall mean the forfeiture of the exercise of the corporate powers, rights, and privileges of a foreign corporation in this state.

(b) A foreign nonprofit corporation which has suffered the forfeiture of the exercise of the corporate powers, rights, and privileges in this state may nevertheless file an application for exempt status as specified in Section 23301 of the Revenue and Taxation Code.

(c) The forfeiture of the exercise of the corporate powers, rights, and privileges of a foreign corporation in this state as used in subdivision (a) does not prohibit the transaction of business in this state by a foreign corporation if the business transacted subsequent to the forfeiture would not, considered as an entirety, require the foreign corporation to obtain a certificate of qualification pursuant to Sections 191 and 2105.

(Added by Stats. 1985, Ch. 764, Sec. 8. Operative July 1, 1986, by Sec. 11 of Ch. 764.)



2207

(a) A corporation is liable for a civil penalty in an amount not exceeding one million dollars ($1,000,000) if the corporation does both of the following:

(1) Has actual knowledge that an officer, director, manager, or agent of the corporation does any of the following:

(A) Makes, publishes, or posts, or has made, published, or posted, either generally or privately to the shareholders or other persons, either of the following:

(i) An oral, written, or electronically transmitted report, exhibit, notice, or statement of its affairs or pecuniary condition that contains a material statement or omission that is false and intended to give the shares of stock in the corporation a materially greater or a materially less apparent market value than they really possess.

(ii) An oral, written, or electronically transmitted report, prospectus, account, or statement of operations, values, business, profits, or expenditures, that includes a material false statement or omission intended to give the shares of stock in the corporation a materially greater or a materially less apparent market value than they really possess.

(B) Refuses or has refused to make any book entry or post any notice required by law in the manner required by law.

(C) Misstates or conceals or has misstated or concealed from a regulatory body a material fact in order to deceive a regulatory body to avoid a statutory or regulatory duty, or to avoid a statutory or regulatory limit or prohibition.

(2) Within 30 days after actual knowledge is acquired of the actions described in paragraph (1), the corporation knowingly fails to do both of the following:

(A) Notify the Attorney General or appropriate government agency in writing, unless the corporation has actual knowledge that the Attorney General or appropriate government agency has been notified.

(B) Notify its shareholders in writing, unless the corporation has actual knowledge that the shareholders have been notified.

(b) The requirement for notification under this section is not applicable if the action taken or about to be taken by the corporation, or by an officer, director, manager, or agent of the corporation under paragraph (1) of subdivision (a), is abated within the time prescribed for reporting, unless the appropriate government agency requires disclosure by regulation.

(c) If the action reported to the Attorney General pursuant to this section implicates the government authority of an agency other than the Attorney General, the Attorney General shall promptly forward the written notice to that agency.

(d) If the Attorney General was not notified pursuant to subparagraph (A) of paragraph (2) of subdivision (a), but the corporation reasonably and in good faith believed that it had complied with the notification requirements of this section by notifying a government agency listed in paragraph (5) of subdivision (e), no penalties shall apply.

(e) For purposes of this section:

(1) “Manager” means a person having both of the following:

(A) Management authority over a business entity.

(B) Significant responsibility for an aspect of a business that includes actual authority for the financial operations or financial transactions of the business.

(2) “Agent” means a person or entity authorized by the corporation to make representations to the public about the corporation’s financial condition and who is acting within the scope of the agency when the representations are made.

(3) “Shareholder” means a person or entity that is a shareholder of the corporation at the time the disclosure is required pursuant to subparagraph (B) of paragraph (2) of subdivision (a).

(4) “Notify its shareholders” means to give sufficient description of an action taken or about to be taken that would constitute acts or omissions as described in paragraph (1) of subdivision (a). A notice or report filed by a corporation with the United States Securities and Exchange Commission that relates to the facts and circumstances giving rise to an obligation under paragraph (1) of subdivision (a) shall satisfy all notice requirements arising under paragraph (2) of subdivision (a), but shall not be the exclusive means of satisfying the notice requirements, provided that the Attorney General or appropriate agency is informed in writing that the filing has been made together with a copy of the filing or an electronic link where it is available online without charge.

(5) “Appropriate government agency” means an agency on the following list that has regulatory authority with respect to the financial operations of a corporation:

(A) Department of Corporations.

(B) Department of Insurance.

(C) Department of Financial Institutions.

(D) Department of Managed Health Care.

(E) United States Securities and Exchange Commission.

(6) “Actual knowledge of the corporation” means the knowledge an officer or director of a corporation actually possesses or does not consciously avoid possessing, based on an evaluation of information provided pursuant to the corporation’s disclosure controls and procedures.

(7) “Refuse to make a book entry” means the intentional decision not to record an accounting transaction when all of the following conditions are satisfied:

(A) The independent auditors required recordation of an accounting transaction during the course of an audit.

(B) The audit committee of the corporation has not approved the independent auditor’s recommendation.

(C) The decision is made for the primary purpose of rendering the financial statements materially false or misleading.

(8) “Refuse to post any notice required by law” means an intentional decision not to post a notice required by law when all of the following conditions exist:

(A) The decision not to post the notice has not been approved by the corporation’s audit committee.

(B) The decision is intended to give the shares of stock in the corporation a materially greater or a materially less apparent market value than they really possess.

(9) “Misstate or conceal material facts from a regulatory body” means an intentional decision not to disclose material facts when all of the following conditions exist:

(A) The decision not to disclose material facts has not been approved by the corporation’s audit committee.

(B) The decision is intended to give the shares of stock in the corporation a materially greater or a materially less apparent market value than they really possess.

(10) “Material false statement or omission” means an untrue statement of material fact or an omission to state a material fact necessary in order to make the statements made under the circumstances under which they were made not misleading.

(11) “Officer” means any person as set forth in Rule 16A-1 promulgated under the Securities Exchange Act of 1934 or any successor regulation thereto, except an officer of a subsidiary corporation who is not also an officer of the parent corporation.

(f) This section only applies to corporations that are issuers, as defined in Section 2 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. Sec. 7201 and following).

(g) An action to enforce this section may only be brought by the Attorney General or a district attorney or city attorney in the name of the people of the State of California.

(Amended by Stats. 2004, Ch. 183, Sec. 49. Effective January 1, 2005.)



2251

Any promoter, director or officer of a corporation who knowingly and willfully issues or consents to the issuance of certificates for certificated securities, or initial transaction statements or written statements for uncertificated securities, in violation of this division with intent to defraud present or future shareholders, subscribers, purchasers of shares or creditors is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000) or imprisonment for not more than one year or both.

(Amended by Stats. 1986, Ch. 766, Sec. 28.)



2252

Every person (a) who signs the name of a fictitious person to any subscription for or agreement to take stock in any domestic or foreign corporation, existing or proposed, or (b) who signs to any subscription or agreement the name of any person, knowing that the person has no means or does not intend in good faith to comply with all the terms thereof or that there is any understanding or agreement that the terms of the subscription or agreement are not to be complied with or enforced, is guilty of a misdemeanor.

(Added by Stats. 1975, Ch. 682.)



2253

Any director of a stock corporation, domestic or foreign, who concurs in any vote or act of the directors of the corporation or any of them, knowingly and with dishonest or fraudulent purpose, to make any dividend or distribution of assets except in the cases and in the manner allowed by law, either with the design of defrauding creditors or shareholders or of giving a false appearance to the value of the stock and thereby defrauding subscribers or purchasers, is guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000) or imprisonment for not more than one year or both.

(Added by Stats. 1975, Ch. 682.)



2254

Every director, officer or agent of any corporation, domestic or foreign, is guilty of a felony (a) who knowingly concurs in making, publishing or posting either generally or privately to the shareholders or other persons (1) any written report, exhibit, statement of its affairs or pecuniary condition or notice containing any material statement which is false, or (2) any untrue or willfully or fraudulently exaggerated report, prospectus, account, statement of operations, values, business, profits, expenditures or prospects, or (3) any other paper or document intended to produce or give, or having a tendency to produce or give, the shares of stock in such corporation a greater value or a less apparent or market value than they really possess, or (b) who refuses to make any book entry or post any notice required by law in the manner required by law.

(Added by Stats. 1975, Ch. 682.)



2255

(a) Every director, officer or agent of any corporation, domestic or foreign, who knowingly receives or acquires possession of any property of the corporation, otherwise than in payment of a just demand, and, with intent to defraud, omits to make, or to cause or direct to be made, a full and true entry thereof in the books or accounts of the corporation is guilty of a public offense.

(b) Every director, officer, agent or shareholder of any corporation, domestic or foreign, who, with intent to defraud, destroys, alters, mutilates or falsifies any of the books, papers, writings or securities belonging to the corporation or makes or concurs in omitting to make any material entry in any book of accounts or other record or document kept by the corporation is guilty of a public offense.

(c) Each public offense specified in this section is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail not exceeding one year, or a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 38. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2256

Every officer, agent or clerk of any corporation, domestic or foreign, or any person proposing to organize such a corporation or to increase the capital stock of any such corporation, who knowingly exhibits any false, forged or altered book, paper, voucher, security or other instrument of evidence to any public officer or board authorized by law to examine the organization of such corporation or to investigate its affairs or to allow an increase of its capital, with intent to deceive such officer or board in respect thereto, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail for not exceeding one year.

(Amended by Stats. 2011, Ch. 15, Sec. 39. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2257

Every person who, without being authorized so to do, subscribes the name of another to or inserts the name of another in any prospectus, circular or other advertisement or announcement of any corporation, domestic or foreign, whether existing or intended to be formed, with intent to permit the document to be published and thereby to lead persons to believe that the person whose name is so subscribed is an officer, agent, shareholder or promoter of such corporation, when in fact no such relationship exists to the knowledge of such person, is guilty of a misdemeanor.

(Added by Stats. 1975, Ch. 682.)



2258

Any foreign corporation subject to the provisions of Chapter 21 which transacts intrastate business without complying therewith is guilty of a misdemeanor, punishable by fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), to be recovered in any court of competent jurisdiction.

Prosecution under this section may be brought by the Attorney General or by any district attorney. If brought by the latter, one-half of the fine collected shall be paid to the treasurer of the county in which the conviction was had and one-half to the State Treasurer. If brought by the Attorney General the entire amount of fine collected shall be paid to the State Treasurer to the credit of the General Fund of the state.

(Added by Stats. 1975, Ch. 682.)



2259

Any person who transacts intrastate business on behalf of a foreign corporation which is not authorized to transact such business in this state, knowing that it is not so authorized, is guilty of a misdemeanor punishable by fine of not less than fifty dollars ($50) nor more than six hundred dollars ($600).

(Amended by Stats. 1983, Ch. 1092, Sec. 75. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



2260

In a prosecution for a violation of Section 2252, 2253, 2254, 2255, 2256 or 2257, the fact that the corporation was a foreign corporation is not a defense, if it was carrying on business or keeping an office therefor within this state.

(Amended by Stats. 1976, Ch. 641.)






CHAPTER 22.5 - Victims of Corporate Fraud Compensation Fund

2280

The Victims of Corporate Fraud Compensation Fund is hereby established in the State Treasury. The fund shall be administered by the Secretary of State for the sole purpose of providing restitution to the victims of a corporate fraud. The Secretary of State shall adopt regulations in furtherance of the administration of this chapter. Notwithstanding Section 13340 of the Government Code, the money in the fund is continuously appropriated to the Secretary of State for the purposes authorized by this chapter.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2281

As used in this chapter:

(a) “Application” means a request for payment from the fund submitted to the Secretary of State pursuant to this chapter.

(b) “Claimant” means an aggrieved person who resides in the state at the time of the fraud and who submits an application pursuant to this chapter.

(c) “Complaint,” for the purpose of an application based on a criminal restitution order, means the facts of the underlying transaction or transactions upon which the criminal restitution order is based.

(d) “Corporation” means a domestic corporation as defined by Section 162 or 2509 or a foreign corporation that is qualified to transact business in California pursuant to Section 2105.

(e) “Court of competent jurisdiction” means a state or federal court situated in California.

(f) “Final judgment” means a judgment, arbitration award, or criminal restitution order for which appeals have been exhausted or for which the period for appeal has expired, enforcement of which is not barred by the order of any court or by any statutory provision, which has not been nullified or rendered void by any court order or statutory provision, and for which the claimant has not otherwise been fully reimbursed. The following are examples of final judgments:

(1) A civil judgment that has been entered against a corporation for fraud, misrepresentation, or deceit, with the intent to defraud, and includes findings of facts and conclusions of law.

(2) If the matter was submitted to arbitration, a copy of the arbitration decision and any other documentation supporting the arbitration award. An arbitration award against a corporation for conduct constituting fraud, misrepresentation, or deceit, with the intent to defraud, that includes findings of fact and conclusions of law rendered in accordance with the rules established by the American Arbitration Association or another recognized arbitration body, and in accordance with Sections 1280 to 1294.2, inclusive, of the Code of Civil Procedure where applicable, and where the arbitration award has been confirmed and reduced to judgment pursuant to Section 1287.4 of the Code of Civil Procedure.

(3) A criminal restitution order issued by a court of competent jurisdiction against a corporation for fraud, misrepresentation, or deceit, with the intent to defraud, pursuant to subdivision (f) of Section 1202.4 of the Penal Code or Section 3663 of Title 18 of the United States Code. An application for payment from the fund that is based on a criminal restitution order shall comply with all of the requirements of this chapter.

(g) “Fund” means the Victims of Corporate Fraud Compensation Fund created by Section 2280.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2282

(a) When an aggrieved person obtains a final judgment in a court of competent jurisdiction against a corporation based upon the corporation’s fraud, misrepresentation, or deceit, made with intent to defraud, the aggrieved person may, upon the judgment becoming final and after diligent collection efforts are made, file an application with the Secretary of State for payment from the fund, within the limitations specified in Section 2289, for the amount unpaid on the judgment that represents the awarded actual and direct loss, any awarded compensatory damages, and awarded costs to the claimant in the final judgment, excluding punitive damages.

(b) The application shall be delivered in person or by certified mail to the Secretary of State not later than 18 months after the judgment has become final.

(c) The application shall be made on a form prescribed by the Secretary of State and shall include each of the following:

(1) The name and address of the claimant.

(2) If the claimant is represented by an attorney for the application, the name, business address, and telephone number of the attorney. If the claimant is not represented by an attorney for the application, a telephone number where the claimant can be reached during regular business hours shall be included.

(3) The name and address of the corporation.

(4) The identification of the final judgment, the amount of the claim that remains unreimbursed from any source, and an explanation of the claim’s computation.

(5) A copy of a final judgment and a copy of the civil complaint and any amendments thereto upon which the judgment finding fraud, misrepresentation, or deceit, made with the intent to defraud, was made shall be deemed to satisfy compliance with the requirements prescribed in this paragraph. The claimant may also provide any additional documentation that he or she believes may help the Secretary of State in evaluating the application, including, but not limited to, evidence submitted to the court in the underlying judgment or a detailed narrative statement of facts in explanation of the allegations of the complaint upon which the underlying judgment is based.

(6) A description of searches and inquiries conducted by or on behalf of the claimant with respect to the corporation’s assets liable to be sold or applied to satisfaction of the judgment. A court’s determination or finding of the corporation’s insolvency or lack of assets to pay the claimant shall be deemed to satisfy the requirements prescribed in this paragraph.

(7) Each of the following representations by the claimant:

(A) That the claimant is not a spouse or an immediate family member of an employee, officer, director, managing agent, or other principal of the corporation nor a personal representative of the spouse or an immediate family member of an employee, officer, director, managing agent, or other principal of the corporation.

(B) That the claimant has complied with all of the requirements of this section.

(C) That the judgment underlying the claim meets the requirements of subdivisions (a) and (b) of Section 2282, including all of the following:

(i) That the judgment was for fraud, misrepresentation, or deceit by the corporation, with the intent to defraud.

(ii) That the judgment is unpaid in part or in whole.

(iii) That the underlying judgment and debt have not been discharged in bankruptcy, or the underlying judgment is statutorily nondischargeable, or, in the case of a bankruptcy proceeding that is open at or after the time of the filing of the application, that the judgment and debt have been declared to be nondischargeable by the judge or stipulated as nondischargeable by the parties in the proceeding and that the claimant has been granted permission by the bankruptcy court to proceed with collection or otherwise proceed with the claimant’s claims against the corporation.

(D) That the claimant does not have a pending claim and has not collected on the final judgment from any other restitution fund. If the claimant has a pending claim or has collected from another fund, a description of the nature of the pending claim and the recovery amounts from any restitution fund.

(d) (1)  Except as provided in paragraphs (2), (3), and (4) the Secretary of State shall not condition an award of payment from the fund upon a claimant providing any additional information or documents other than those prescribed in subdivision (c).

(2) If the final judgment in favor of the claimant was by default, stipulated, a consent judgment, or pursuant to Section 594 of the Code of Civil Procedure or if the action against the corporation was defended by a trustee in bankruptcy, the Secretary of State may request additional documents and information from the claimant to determine whether the claim is valid.

(3) If the final judgment does not expressly set forth the amount of damages that were awarded for actual loss and compensatory damages that are payable from the fund pursuant to Section 2289, the Secretary of State may ask the claimant to provide copies of documentation pertaining to the amount of the actual and direct loss and the awarded compensatory damages or both of those findings. For purposes of this section, “sufficient proof of money damages” may include any of the following: copies of bank account statements showing or confirming particular transactions, copies of the front and back of checks made payable to the corporation that have been negotiated, credit card statements showing or confirming particular transactions, or similar documentation demonstrating financial loss directly resulting from the fraudulent acts by the corporation and the amount of compensatory damages awarded by the court.

(4) If there is no court determination or finding of the corporation’s insolvency or lack of assets to pay the claimant, the Secretary of State may request additional information and documentation from the claimant to determine what assets, if any are available to satisfy the final judgment.

(e) The Secretary of State shall include with the application form a notice to the claimant of his or her obligation to protect the underlying judgment from discharge in bankruptcy, to be appended to the application.

(f) If a claimant is a spouse or an immediate family member of an employee, officer, director, managing agent, or other principal of the corporation, or is a personal representative of the spouse or an immediate family member of an employee, officer, director, managing agent, or other principal of the corporation, the claimant shall not be precluded for that reason alone from receiving an award where the claimant can otherwise meet the requirements of this section.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2282.1

(a) The Secretary of State shall provide notice to the corporation that a claimant has submitted an application for payment from the fund and shall also provide within that notice, as prescribed by the Secretary of State, the method to contest the payment from the fund.

(b) The notice shall be provided by certified mail addressed to the corporation’s last designated agent for service of process of record with the Secretary of State and notice shall be deemed complete five calendar days after the notice is mailed.

(c) If the corporation wishes to contest payment of an application by the Secretary of State, the corporation shall mail or deliver a written response addressed to the Secretary of State within 30 calendar days of the notice of the application, and shall mail or deliver a copy of the response to the claimant. The written response of the corporation shall not be directed to issues and facts conclusively established by the underlying judgment. If the corporation fails to mail or deliver a timely response, the corporation shall have waived the corporation’s right to present objections to payment of the application, and shall not thereafter be entitled to notice of any action taken or proposed to be taken by the Secretary of State with respect to the application.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2282.2

(a) The response by the corporation shall be by an officer or director and shall contain proof of service showing that a copy of the response was sent to the claimant, or if the claimant is represented by an attorney for purposes of the application, to the claimant’s attorney, at the address specified in the application for the claimant or the claimant’s attorney, respectively.

(b) If the corporation is not represented by an attorney in objecting to payment of the application, the response shall contain the name, title, and address of the officer, director, managing agent, or other responsible person authorized to represent the corporation and the address at which the corporation wishes to receive correspondence and notices relating to the application, and a telephone number at which the corporation’s representative can be reached during regular business hours. If the corporation is represented by an attorney in objecting to the application, the response shall contain the name, business address, and telephone number of the attorney.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2283

(a) If the Secretary of State determines that the application, as submitted by the claimant, fails to comply with the requirements of Section 2282, the Secretary of State shall, within 21 calendar days after receipt of the application by a single claimant or within 40 calendar days after receipt of the application by multiple claimants, mail an itemized list of deficiencies to the claimant.

(b) The time within which the Secretary of State is required to act under Section 2284 shall be measured from the date of receipt by the Secretary of State of a completed application. In the event of an irreconcilable dispute between the claimant and the Secretary of State on the question of whether the application is complete, the claimant may immediately file the claim with the court pursuant to Section 2287.

(c) If the Secretary of State has mailed one or more itemized lists of deficiencies to a claimant, and, if after 30 calendar days the Secretary of State has not received a response to the latest list of deficiencies, the Secretary of State shall notify the claimant that, unless the claimant responds to the deficiencies within a specified period of time of not less than 15 calendar days, the application will be denied.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2284

(a) The Secretary of State shall render a final written decision on the application within 90 calendar days after a completed application has been received unless the claimant agrees in writing to extend the time within which the Secretary of State may render a decision.

(b) The Secretary of State may deny or grant the application or may enter into a compromise with the claimant to pay less in settlement than the full amount of the claim. If the claimant refuses to accept a settlement of the claim offered by the Secretary of State, the written decision of the Secretary of State shall be to deny the claim. Evidence of settlement offers and discussions between the Secretary of State and the claimant shall not be competent evidence in judicial proceedings undertaken by the claimant pursuant to Section 2287.

(c) Upon issuance of a proposed decision to award payment or an offer to compromise, the claimant shall have 60 calendar days from the date of service of the proposed award or offer to compromise to accept the proposed award or offer to compromise. If the claimant fails to accept the proposed award or offer to compromise within the specified time, the application shall be deemed denied.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2285

The Secretary of State shall give written notice, as prescribed by the Secretary of State, of a decision rendered with respect to the application to the claimant.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2286

The Secretary of State shall give notice, as prescribed by the Secretary of State, to the corporation that the Secretary of State has made a decision to award funds to the claimant and shall provide a copy of the decision to the corporation.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2287

(a) A claimant against whom the Secretary of State has rendered a decision denying an application may, within six months after the mailing of the notice of the denial, file a verified petition in superior court for an Order Directing Payment Out of the Victims of Corporate Fraud Compensation Fund based upon the grounds set forth in the application to the Secretary of State. If the underlying judgment is a California state court judgment, the petition shall be filed in the court in which the underlying judgment was entered. If the underlying judgment is not a California state court judgment or is a federal court judgment, the petition shall be filed in the superior court of any county within California that would have been a proper venue if the underlying lawsuit had been filed in a California state court, or in the Superior Court of the County of Sacramento.

(b) A copy of the petition shall be served upon the Secretary of State by the claimant. A certificate or affidavit of service shall be filed by the claimant with the court. Service on the Secretary of State may be made by mail addressed to the Secretary of State’s office.

(c) The Secretary of State shall have 30 calendar days after being served with the petition in which to file a written response. The court shall thereafter set the matter for hearing upon the request of the claimant. The court shall grant a request of the Secretary of State for one continuance of as much as 30 calendar days and may, upon a showing of good cause by any party, continue the hearing as the court deems appropriate.

(d) The claimant shall have the burden of proving compliance with the requirements of Section 2282 by competent evidence at an evidentiary hearing. The claimant shall be entitled to a de novo review of the merits of the application as contained in the administrative record.

(e) At any time during the court proceedings, the petition may be compromised or settled by the Secretary of State and the court shall, upon joint petition of the claimant and the Secretary of State, issue an order directing payment out of the fund.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2288

(a) Whenever the court proceeds upon a petition under Section 2287, it shall order payment out of the fund only upon a determination that the aggrieved party has a valid cause of action within the purview of Section 2282, and has complied with Section 2287.

(b) (1) The Secretary of State may defend any action on behalf of the fund and shall have recourse to all appropriate means of defense and review, including examination of witnesses and the right to relitigate any issues that are material and relevant in the proceeding against the fund. The claimant’s judgment shall create a rebuttable presumption of the fraud, misrepresentation, or deceit by the corporation, which presumption shall affect the burden of producing evidence.

(2) If the civil judgment, arbitration award, or criminal restitution order in the underlying action on which the final judgment in favor of the petitioner was by default, stipulation, consent or pursuant to Section 594 of the Code of Civil Procedure, or if the action against the corporation was defended by a trustee in bankruptcy, the petitioner shall have the burden of proving that the cause of action against the corporation was for fraud, misrepresentation, or deceit.

(c) The Secretary of State may move the court at any time to dismiss the petition when it appears there are no triable issues and the petition is without merit. The motion may be supported by affidavit of any person or persons having knowledge of the facts, and may be made on the basis that the petition, and the judgment referred to therein, does not form the basis for a meritorious recovery claim within the purview of Section 2282; provided, however, the Secretary of State shall give written notice at least 10 calendar days before hearing on the motion to the claimant.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2289

(a) Notwithstanding any other provision of this chapter and regardless of the number of persons aggrieved in an instance of corporate fraud, or misrepresentation or deceit resulting in a judgment meeting the requirements of Section 2282, or the number of judgments against a corporation, the liability of the fund shall not exceed fifty thousand dollars ($50,000) for any one claimant per single judgment finding fraud, misrepresentation, or deceit, made with the intent to defraud.

(b) When multiple corporations are involved in the same event or series of events that are the basis of the claimant’s final judgment and the conduct of two or more of the corporations results in a judgment meeting the requirements of Section 2282, the claimant may seek recovery from the fund based on the judgment against any one of the corporations, subject to the limitations of subdivision (a).

(c) When multiple claimants are involved in a corporate fraud, or in misrepresentation or deceit by a corporation, resulting in a judgment meeting the requirements of Section 2282, each claimant may seek recovery from the fund individually, subject to the limitations of subdivision (a).

(d) Claimants who are spouses, registered domestic partners, or persons other than natural persons, that have obtained an eligible final judgment shall be considered one claimant.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2290

If, at any time, the money deposited in the fund is insufficient to satisfy any duly authorized award or offer of settlement, the Secretary of State shall, when sufficient money has been deposited in the fund, satisfy the unpaid awards or offer of settlement, in the order that the awards or offers of settlement were originally filed, plus accumulated interest at the rate set by the Federal Reserve Bank of San Francisco on advances made to member banks under Sections 13 and 13a of the Federal Reserve Act, at the time of the award or settlement offer, not to exceed 2 percent per year.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2291

Any sums received by the Secretary of State pursuant to any provisions of this chapter shall be deposited in the State Treasury and credited to the fund.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2292

It shall be unlawful for any person or the agent of any person to file with the Secretary of State any notice, statement, or other document required under the provisions of this chapter that is false or untrue or contains any willful, material misstatement of fact. That conduct shall constitute a public offense punishable by imprisonment in a county jail for a period of not more than one year or a fine of not more than one thousand dollars ($1,000), or both.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2293

When the Secretary of State has paid from the fund any sum to the claimant, the Secretary of State shall be subrogated to all of the rights of the claimant and the claimant shall assign all of his or her right, title, and interest in the judgment to the Secretary of State and any amount and interest so recovered by the Secretary of State on the judgment shall be deposited in the fund.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2293.1

If the Secretary of State pays from the fund any amount in settlement of a claim or toward satisfaction of a final judgment against a corporation, the corporation shall be required to pay to the fund the amount paid plus interest at the prevailing legal rate applicable to a judgment rendered in any court of this state, within 30 calendar days of the date that the Secretary of State provided notice of the payment of the award or compromise. If the corporation fails to make the required payment to the fund within the required time, the corporation shall be suspended until the payment is made. A discharge in bankruptcy shall not relieve a corporation from the penalties and disabilities provided in this chapter.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2294

The Secretary of State shall not make any award to a claimant from the fund if the claimant has received payment from any other restitution funds or for the portions of the judgment that the claimant has collected from the corporation or any other defendant in the underlying judgment.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2295

The failure of an aggrieved person to comply with all of the provisions of this chapter shall constitute a waiver of any rights hereunder.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)



2296

This chapter shall apply to applications submitted to the Secretary of State on or after January 1, 2013.

(Added by Stats. 2012, Ch. 564, Sec. 4. Effective January 1, 2013.)






CHAPTER 23 - Transition Provisions

2300

As used in this chapter, the term “new law” means this division of the Corporations Code as amended by act of the California Legislature, 1975–76 Regular Session, effective January 1, 1977, and as in effect on that date; the term “prior law” means the applicable law as in effect prior to January 1, 1977; and the term “effective date” means January 1, 1977.

(Added by Stats. 1975, Ch. 682.)



2301

(a) Except as otherwise expressly provided in this chapter, the provisions of the new law apply on and after the effective date to all corporations referred to in Section 162 existing on the effective date and to all actions taken by the directors or shareholders of such corporations on and after the effective date.

(b) Except as otherwise expressly provided in this chapter, all of the sections of the new law governing acts, contracts or other transactions by a corporation or its directors or shareholders apply only to such acts, contracts or transactions occurring on or after the effective date and the prior law governs such acts, contracts or transactions occurring prior thereto.

(c) Except as otherwise expressly provided in this chapter, any vote or consent by the directors or shareholders of a corporation prior to the effective date in accordance with the prior law shall be effective in accordance with the prior law and if any certificate or document is required to be filed in any public office of this state relating to such action, it may be filed after the effective date in accordance with the prior law.

(Added by Stats. 1975, Ch. 682.)



2302

The provisions of Sections 202, 204 (other than subdivision (a) thereof) and 205 of the new law relating to the contents of articles do not apply to corporations existing on the effective date unless and until an amendment of the articles is filed stating that the corporation elects to be governed by all of the provisions of the new law not otherwise applicable to it under this chapter. Such amendment may be adopted by approval of the board alone, except that, if any such amendment makes any change in the articles other than conforming the statement of purposes and powers to subdivision (b) of Section 202 and the deletion of any references to par value and location of principal office and deleting any statement regarding the number of directors or conforming any such statement to Section 212 (subject to Section 2304), it shall also be approved by the outstanding shares (Section 152) if such approval is otherwise required for the changes made. The amendment shall not name the corporation’s initial agent for service of process if a report required by Section 1502 has been filed.

(Amended by Stats. 1977, Ch. 235.)



2302.1

The provisions of subdivision (a) of Section 204, insofar as they require the inclusion of certain provisions in the articles, do not apply to the provisions of bylaws in effect on the effective date and valid under the prior law, unless and until an amendment is filed pursuant to Section 2302.

(Added by Stats. 1977, Ch. 235.)



2302.5

The absence of any reference to par value in the articles of a corporation which is subject to the prior law relating to the contents of articles as specified in Section 2302 is equivalent to a statement that the shares of stock are to be without par value.

(Added by Stats. 1985, Ch. 764, Sec. 8.5.)



2303

Sections 206 and 207 of the new law apply to corporations existing on the effective date, but any statement in the articles of such corporation, prior to an amendment thereof pursuant to Section 2302, relating to the purposes or powers of the corporation shall not be construed as a limitation unless it is expressly stated as such.

(Added by Stats. 1975, Ch. 682.)



2304

The effect of a difference between the articles and bylaws in the statement of the number of directors shall not be governed by subdivision (a) of Section 212 of the new law for a corporation existing on the effective date, which shall continue to be governed by the prior law, unless and until an amendment of its articles is filed pursuant to Section 2302. If such amendment makes any change in the number of directors or the maximum or minimum number of directors or makes a change from a fixed to a variable board or vice versa, it shall also be approved by the outstanding shares (Section 152).

(Amended by Stats. 1988, Ch. 919, Sec. 11.)



2305

Subdivision (a) of Section 312 of the new law applies to a corporation existing on the effective date, but the “treasurer” of such corporation shall be deemed to be the “chief financial officer.”

(Amended by Stats. 1976, Ch. 641.)



2306

Section 317 of the new law governs any proposed indemnification by a corporation after the effective date, whether the events upon which the indemnification is based occurred before or after the effective date. Any statement relating to indemnification contained in the articles or bylaws of a corporation on the effective date shall not be construed as limiting the indemnification permitted by Section 317 unless it is expressly stated as so intended.

(Added by Stats. 1975, Ch. 682.)



2307

Sections 417 and 418 of the new law relating to required statements on certificates representing shares apply to certificates representing shares of corporations existing on the effective date only if the shares are originally issued after the effective date, and the prior law shall continue to govern the certificates representing shares originally issued prior to the effective date, unless and until an amendment of the articles is filed pursuant to Section 2302, and the certificate is presented for transfer.

(Amended by Stats. 1977, Ch. 235.)



2308

Chapter 5 of the new law applies to any distribution to its shareholders made after the effective date by a corporation existing on the effective date, except that any such distribution effected pursuant to a contract for the purchase or redemption of shares entered into by the corporation prior to the effective date may be made if permissible under Chapter 5 or under the prior law in effect at the time the contract was entered into.

(Added by Stats. 1975, Ch. 682.)



2309

Subdivision (a) of Section 510 of the new law applies only to shares acquired after the effective date.

(Added by Stats. 1975, Ch. 682.)



2310

The provisions of Chapter 6 (commencing with Section 600) and Chapter 7 (commencing with Section 700) (other than Section 706) of the new law apply to any meeting of shareholders held after the effective date and to any action by shareholders pursuant to written consent which becomes effective after the effective date and to any vote cast at such a meeting or consent given for such action (whether or not a proxy or consent was executed by the shareholder prior to the effective date); provided, however, that the prior law shall apply to any such meeting of shareholders and to any vote cast at such a meeting if such meeting was initially called for a date prior to the effective date and notice thereof was given to shareholders entitled to vote thereat.

(Amended by Stats. 1976, Ch. 641.)



2311

Section 706 of the new law applies to agreements and voting trusts entered into after the effective date and prior law governs such agreements or trusts entered into prior thereto unless the agreement or trust is amended or extended thereafter, in which event the new law applies.

(Added by Stats. 1975, Ch. 682.)



2312

Section 800 of the new law applies to actions commenced after the effective date and prior law governs actions pending on the effective date.

(Added by Stats. 1975, Ch. 682.)



2313

Chapters 10 (commencing with Section 1000), 11 (commencing with Section 1100), 12 (commencing with Section 1200) and 13 (commencing with Section 1300) of the new law apply to transactions consummated after the effective date, unless a required approval of the outstanding shares (Section 152) has been given prior to the effective date or has been given after the effective date but at a meeting of shareholders initially called for a date prior to the effective date, in which case the transaction shall be governed by the prior law.

(Amended by Stats. 1976, Ch. 641.)



2314

Chapters 18 (commencing with Section 1800) and 20 (commencing with Section 2000) of the new law apply to actions for involuntary dissolution commenced after the effective date, but the prior law governs any such action pending on the effective date.

(Amended by Stats. 1976, Ch. 641.)



2315

Chapters 19 (commencing with Section 1900) and 20 (commencing with Section 2000) of the new law apply to any voluntary dissolution proceeding initiated by the filing of an election after the effective date, but the prior law governs any such proceeding so initiated prior to the effective date.

(Amended by Stats. 1976, Ch. 641.)



2316

A foreign association which has transacted intrastate business in this state prior to the effective date and which is required by Section 2105 of the new law to obtain a certificate of qualification from the Secretary of State shall not be subject to any direct or indirect penalty as a result of failure to obtain such certificate of qualification if the certificate of qualification is obtained no later than four months after the effective date.

(Added by Stats. 1975, Ch. 682.)



2317

When any corporate agent for service of process has been designated prior to the effective date and such designation of agent included a name of a city, town or village wherein the corporate agent maintained an office, service on such agent may be effected at any office of the agent set forth in the certificate of the corporate agent filed pursuant to Section 1505 of the new law or filed pursuant to Section 3301.5, 3301.6, 6403.5 or 6403.6 of the prior law, whether or not such office is in said city, town or village.

(Amended by Stats. 1976, Ch. 641.)



2318

Any corporation existing on the first day of January, 1873, formed under the laws of this state, and still existing, which has not already elected to continue its existence under the prior law, may, at any time, elect to continue its existence under the provisions of this code applicable thereto by the unanimous vote of all its directors, or such election may be made at any annual meeting of the shareholders, or at any meeting called by the directors especially for considering the subject, if voted by shareholders representing a majority of the voting power, or may be made by the directors upon the written consent of that number of the shareholders.

A certificate of the action of the directors, signed by them and their secretary, when the election is made by their unanimous vote, or upon the written consent of the shareholders, or a certificate of the proceedings of the meeting of the shareholders, when the election is made at any such meeting, signed by the chairman and secretary of the meeting and a majority of the directors, shall be filed in the office of the Secretary of State, and thereafter the corporation continues its existence under the provisions of this code which are applicable thereto, and possesses all the rights, and powers, and is subject to all the obligations, restrictions, and limitations prescribed thereby.

(Added by Stats. 1975, Ch. 682.)



2319

If the corporate rights, privileges and powers of a corporation have been suspended and are still suspended immediately prior to the effective date pursuant to Sections 5700 through 5908 of the old law and provisions of law there referred to, said sections and provisions continue to apply to such a corporation until restoration by the Controller pursuant to said sections.

(Added by Stats. 1975, Ch. 682.)









DIVISION 1.5 - SOCIAL PURPOSE CORPORATIONS ACT

CHAPTER 1 - General Provisions and Definitions

2500

This division shall be known and may be cited as the Social Purpose Corporations Act.

(Amended by Stats. 2014, Ch. 694, Sec. 13. Effective January 1, 2015.)



2501

Except as otherwise expressly stated, the provisions of Division 1 (commencing with Section 100) shall apply to corporations organized under this division, and references in that division to the terms “close corporation,” “constituent corporation,” “corporation,” “disappearing corporation,” “domestic corporation,” “foreign corporation,” “surviving corporation,” and similar terms shall be read to apply, in the same manner, to include the similar “social purpose corporation.”

(Amended by Stats. 2014, Ch. 694, Sec. 14. Effective January 1, 2015.)



2502

This division applies only to social purpose corporations organized expressly under this division whether organized or existing under this division or amended, merged or converted into a social purpose corporation in accordance with Chapter 9 (commencing with Section 900) of Division 1, Chapter 11 (commencing with Section 1100) of Division 1 or Chapter 11.5 (commencing with Section 1150) of Division 1, including all flexible purpose corporations formed under this division prior to January 1, 2015, and now existing except as provided in paragraph (2) of subdivision (b) of Section 2601 and paragraph (3) of subdivision (b) of Section 2602.

(Amended by Stats. 2014, Ch. 694, Sec. 15. Effective January 1, 2015.)



2502.01

Every social purpose corporation organized under the laws of this state or similar foreign social purpose corporation, all of the capital stock of which is beneficially owned by the United States, an agency or instrumentality of the United States or any social purpose corporation or similar foreign social purpose corporation the whole of the capital stock of which is owned by the United States or by an agency or instrumentality of the United States, is conclusively presumed to be an agency and instrumentality of the United States and is entitled to all privileges and immunities to which the holders of all of its stock are entitled as agencies of the United States.

(Amended by Stats. 2014, Ch. 694, Sec. 16. Effective January 1, 2015.)



2502.02

Unless otherwise expressly provided, whenever reference is made in this division to any other state or federal statute, that reference is to that statute as it may be amended from time to time, whether before or after the enactment of this division.

(Added by Stats. 2011, Ch. 740, Sec. 12. Effective January 1, 2012.)



2502.03

A social purpose corporation may be sued in the same manner as a corporation as provided in the Code of Civil Procedure.

(Amended by Stats. 2014, Ch. 694, Sec. 17. Effective January 1, 2015.)



2502.04

A social purpose corporation formed under this division shall, in respect of its property, as a condition of its existence as a social purpose corporation, be subject, in the same manner as a corporation, to the provisions of the Code of Civil Procedure authorizing the attachment of corporate property.

(Amended by Stats. 2014, Ch. 694, Sec. 18. Effective January 1, 2015.)



2502.05

The fees of the Secretary of State for filing instruments by or on behalf of social purpose corporations shall be the same fees prescribed for corporations in Article 3 (commencing with Section 12180) of Chapter 3 of Part 2 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2014, Ch. 694, Sec. 19. Effective January 1, 2015.)



2502.06

(a) Provisions of the articles described in paragraph (3) of subdivision (e) of Section 2602 and subdivisions (a) and (b) of Section 2603 may be made dependent upon facts ascertainable outside of the articles, if the manner in which those facts shall operate upon those provisions is clearly and expressly set forth in the articles. Similarly, any of the terms of an agreement of merger pursuant to Section 1101 may be made dependent upon facts ascertainable outside of that agreement, if the manner in which those facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger.

(b) Notwithstanding subdivision (a), when any provisions or terms of articles or an agreement of merger are made dependent upon facts ascertainable outside of the filed instrument through a reference to an agreement or similar document, the social purpose corporation filing that instrument shall maintain at its principal executive office a copy of that referenced agreement or document and all amendments, and shall provide to its shareholders, in the case of articles, or to shareholders of any constituent corporation or other business entity, in the case of an agreement of merger, a copy of them upon written request and without charge.

(c) For the purposes of this section, “referenced agreement” means an agreement or contract to which the social purpose corporation is a party. An amendment or revision of a referenced agreement shall require shareholder approval, in addition to any other required approvals, upon any of the following circumstances:

(1) If the amendment or revision of the referenced agreement would result in a material change in the rights, preferences, privileges, or restrictions of a class or series of shares, the amendment or revision shall be approved by the outstanding shares, as defined in Section 152, of that class or series.

(2) If the amendment or revision of the referenced agreement would result in a material change in the rights or liabilities of any class or series of shares with respect to the subject matter of paragraph (1), (2), (3), (5), or (9) of subdivision (a) of Section 2603, the amendment or revision shall be approved by the outstanding shares, as defined in Section 152, of that class or series.

(3) If the amendment or revision of the referenced agreement would result in a material change in the restrictions on transfer or hypothecation of any class or series of shares, the amendment or revision shall be approved by the outstanding shares, as defined in Section 152, of that class or series.

(4) If the amendment or revision of the referenced agreement would result in a change of any of the principal terms of an agreement of merger, the amendment or revision shall be approved in the same manner as required by Section 3504 for a change in the principal terms of an agreement of merger.

(Amended by Stats. 2014, Ch. 694, Sec. 20. Effective January 1, 2015.)



2502.07

Nothing contained in this division shall be construed to modify the provisions of subdivision (h) of Section 25102, or the conditions provided therein to the availability of an exemption under that subdivision.

(Added by Stats. 2011, Ch. 740, Sec. 12. Effective January 1, 2012.)



2503

“Annual report” means the report required by subdivision (a) of Section 3500, including the information specified in subdivision (b) of Section 3500.

(Added by Stats. 2011, Ch. 740, Sec. 12. Effective January 1, 2012.)



2503.1

“Close social purpose corporation” means a social purpose corporation that is also a close corporation.

(Amended by Stats. 2014, Ch. 694, Sec. 21. Effective January 1, 2015.)



2504

“Constituent social purpose corporation” means a social purpose corporation that is merged with or into one or more corporations or one or more other business entities and includes a surviving social purpose corporation.

(Amended by Stats. 2014, Ch. 694, Sec. 22. Effective January 1, 2015.)



2505

“Conversion” means a conversion pursuant to Chapter 11.5 (commencing with Section 1150) of Division 1 and Chapter 9 (commencing with Section 3300) of this division.

(Added by Stats. 2011, Ch. 740, Sec. 12. Effective January 1, 2012.)



2506

“Disappearing social purpose corporation” means a constituent social purpose corporation that is not the surviving entity.

(Amended by Stats. 2014, Ch. 694, Sec. 23. Effective January 1, 2015.)



2507

“Domestic social purpose corporation” means a corporation organized under this division.

(Amended by Stats. 2014, Ch. 694, Sec. 24. Effective January 1, 2015.)



2509

“Social purpose corporation,” unless otherwise expressly provided, refers only to a corporation organized under this division.

(Amended by Stats. 2014, Ch. 694, Sec. 25. Effective January 1, 2015.)



2510

“Social purpose corporation subject to the Banking Law” means any of the following:

(a) A social purpose corporation that, with the approval of the Commissioner of Financial Institutions, is incorporated for the purpose of engaging in, or that is authorized by the Commissioner of Financial Institutions to engage in, the commercial banking business under the Banking Law (Division 1 (commencing with Section 99) of the Financial Code).

(b) Any social purpose corporation that, with the approval of the Commissioner of Financial Institutions, is incorporated for the purpose of engaging in, or that is authorized by the Commissioner of Financial Institutions to engage in, the industrial banking business under the Banking Law (Division 1 (commencing with Section 99) of the Financial Code).

(c) Any social purpose corporation, other than a social purpose corporation described in subdivision (d), that, with the approval of the Commissioner of Financial Institutions, is incorporated for the purpose of engaging in, or that is authorized by the Commissioner of Financial Institutions to engage in, the trust business under the Banking Law (Division 1 (commencing with Section 99) of the Financial Code).

(d) Any social purpose corporation that is authorized by the Commissioner of Financial Institutions and the Commissioner of Insurance to maintain a title insurance department to engage in title insurance business and a trust department to engage in trust business.

(e) Any social purpose corporation that, with the approval of the Commissioner of Financial Institutions, is incorporated for the purpose of engaging in, or that is authorized by the Commissioner of Financial Institutions to engage in, business under Article 1 (commencing with Section 3500) of Chapter 19 of Division 1 of the Financial Code.

(Amended by Stats. 2014, Ch. 694, Sec. 26. Effective January 1, 2015.)



2510.1

“Social purpose corporation subject to the Insurance Code as an insurer” means a social purpose corporation that has met the requirements of Sections 201.5, 201.6, and 201.7.

(Amended by Stats. 2014, Ch. 694, Sec. 27. Effective January 1, 2015.)



2511

“Reorganization” means a merger reorganization, an exchange reorganization, or a sale of assets reorganization.

(a) “Merger reorganization” means a merger pursuant to Chapter 11 (commencing with Section 1100) of Division 1 and Chapter 8 (commencing with Section 3200), of this division, other than a short-form merger.

(b) “Exchange reorganization” means the acquisition by one domestic social purpose corporation, foreign social purpose corporation, or other business entity in exchange, in whole or in part, for its equity securities, or the equity securities of a domestic social purpose corporation, a foreign social purpose corporation, or an other business entity that is in control of the acquiring entity, of equity securities of another domestic social purpose corporation, foreign social purpose corporation, or other business entity if, immediately after the acquisition, the acquiring entity has control of the other entity.

(c) “Sale-of-assets reorganization” means the acquisition by one domestic social purpose corporation, foreign social purpose corporation, or other business entity in exchange in whole or in part for its equity securities, or the equity securities of a domestic social purpose corporation, a foreign social purpose corporation, or an other business entity that is in control of the acquiring entity, or for its debt securities, or debt securities of a domestic social purpose corporation, foreign social purpose corporation, or other business entity that is in control of the acquiring entity, that are not adequately secured and that have a maturity date in excess of five years after the consummation of the reorganization, or both, of all or substantially all of the assets of another domestic social purpose corporation, foreign social purpose corporation, or other business entity.

(Amended by Stats. 2014, Ch. 694, Sec. 28. Effective January 1, 2015.)



2512

“Share exchange tender offer” means any acquisition by one social purpose corporation in exchange in whole or in part for its equity securities, or the equity securities of a corporation or a social purpose corporation that is in control of the acquiring social purpose corporation, of shares of another corporation or social purpose corporation, other than an exchange reorganization (subdivision (b) of Section 2511).

(Amended by Stats. 2014, Ch. 694, Sec. 29. Effective January 1, 2015.)



2513

“Special purpose” means the special purpose set forth in a social purpose corporation’s articles pursuant to subdivision (b) of Section 2602.

(Amended by Stats. 2014, Ch. 694, Sec. 30. Effective January 1, 2015.)



2514

“Special purpose current report” means the report required of a social purpose corporation pursuant to Section 3501.

(Amended by Stats. 2014, Ch. 694, Sec. 31. Effective January 1, 2015.)



2515

“Special purpose MD&A” means the management discussion and analysis required of a social purpose corporation pursuant to subdivision (b) of Section 3500.

(Amended by Stats. 2014, Ch. 694, Sec. 32. Effective January 1, 2015.)



2516

“Special purpose objectives” means those objectives set forth by management and the directors of a social purpose corporation for purposes of measuring the impact of the social purpose corporation’s efforts relating to its special purpose in accordance with Section 3500.

(Amended by Stats. 2014, Ch. 694, Sec. 33. Effective January 1, 2015.)



2517

“Surviving social purpose corporation” means a social purpose corporation into which one or more other corporations or one or more other business entities is merged.

(Amended by Stats. 2014, Ch. 694, Sec. 34. Effective January 1, 2015.)






CHAPTER 2 - Organization and Bylaws

2600

(a) One or more natural persons, partnerships, associations, social purpose corporations, or corporations, domestic or foreign, may form a social purpose corporation under this division by executing and filing articles of incorporation.

(b) If initial directors are named in the articles, each director named in the articles shall sign and acknowledge the articles. If initial directors are not named in the articles, the articles shall be signed by one or more incorporators who shall be persons described in subdivision (a).

(c) The corporate existence begins upon the filing of the articles and continues perpetually, unless otherwise expressly provided by law or in the articles.

(Amended by Stats. 2014, Ch. 694, Sec. 35. Effective January 1, 2015.)



2600.5

(a) An existing business association organized as a trust under the laws of this state or of a foreign jurisdiction may incorporate under this division upon approval by its board of trustees or similar governing body and approval by the affirmative vote of two-thirds of the outstanding voting shares of beneficial interest, or a greater proportion of the outstanding shares of beneficial interest or the vote of those other classes of shares of beneficial interest as may be specifically required by its declaration of trust or bylaws, and the filing of articles with a certificate attached pursuant to this chapter.

(b) In addition to the matters required to be set forth in the articles pursuant to Section 2602, the articles filed pursuant to this section shall state that an existing unincorporated association, stating its name, is being incorporated by the filing of the articles.

(c) The articles filed pursuant to this section shall be signed by the president, or any vice president, and the secretary, or any assistant secretary, of the existing association and shall be accompanied by a certificate signed and verified by those officers signing the articles and stating that the incorporation of the association has been approved by the trustees and by the required vote of holders of shares of beneficial interest in accordance with subdivision (a).

(d) Upon the filing of articles pursuant to this section, the social purpose corporation shall succeed automatically to all of the rights and property of the association being incorporated and shall be subject to all of its debts and liabilities in the same manner as if the social purpose corporation had itself incurred them. The incumbent trustees of the association shall constitute the initial directors of the social purpose corporation and shall continue in office until the next annual meeting of the shareholders or their earlier death, resignation, or removal. All rights of creditors and all liens upon the property of the association shall be preserved unimpaired. Any action or proceeding pending by or against the association may be prosecuted to judgment, which shall bind the social purpose corporation, or the social purpose corporation may be proceeded against or substituted in its place.

(e) The filing for record in the office of the county recorder of any county in this state in which any of the real property of the association is located of a copy of the articles filed pursuant to this section, certified by the Secretary of State, shall evidence record ownership in the social purpose corporation of all interests of the association in and to the real property located in that county.

(Amended by Stats. 2014, Ch. 694, Sec. 36. Effective January 1, 2015.)



2601

(a) The Secretary of State shall not file articles setting forth a name in which “bank,” “trust,” “trustee,” or related words appear, unless the certificate of approval of the Commissioner of Financial Institutions is attached to the articles. This subdivision does not apply to the articles of any social purpose corporation subject to the Banking Law on which is endorsed the approval of the Commissioner of Financial Institutions.

(b) (1) The Secretary of State shall not file articles that set forth a name that is likely to mislead the public or that is the same as, or resembles so closely as to tend to deceive, the name of a domestic corporation, the name of a domestic social purpose corporation, or the name of a foreign corporation that is authorized to transact intrastate business or has registered its name pursuant to Section 2101, a name that a foreign corporation has assumed under subdivision (b) of Section 2106, a name that will become the record name of a corporation or social purpose corporation or a foreign corporation upon the effective date of a filed corporate instrument where there is a delayed effective date pursuant to subdivision (c) of Section 110 or subdivision (c) of Section 5008, or a name that is under reservation for another corporation or social purpose corporation pursuant to this title, except that a social purpose corporation may adopt a name that is substantially the same as an existing corporation or social purpose corporation, foreign or domestic, which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, upon proof of consent by the domestic or foreign corporation or social purpose corporation and a finding by the Secretary of State that under the circumstances the public is not likely to be misled. The use by a social purpose corporation of a name in violation of this section may be enjoined notwithstanding the filing of its articles by the Secretary of State.

(2) A corporation formed pursuant to this division before January 1, 2015, may elect to change its status from a flexible purpose corporation to a social purpose corporation by amending its articles of incorporation to change its name to replace “flexible purpose corporation” with “social purpose corporation” and to replace the term “flexible purpose corporation” with “social purpose corporation” as applicable in any statements contained in the articles. For any flexible purpose corporation formed prior to January 1, 2015, that has not amended its articles of incorporation to change its status to a social purpose corporation, any reference in this division to social purpose corporation shall be deemed a reference to “flexible purpose corporation.”

(c) Any applicant may, upon payment of the fee prescribed in the Government Code, obtain from the Secretary of State a certificate of reservation of any name not prohibited by subdivision (b), and upon the issuance of the certificate the name stated in the certificate shall be reserved for a period of 60 days. The Secretary of State shall not, however, issue certificates reserving the same name for two or more consecutive 60-day periods to the same applicant or for the use or benefit of the same person, partnership, firm, corporation, or social purpose corporation. No consecutive reservations shall be made by or for the use or benefit of the same person, partnership, firm, corporation, or social purpose corporation of names so similar as to fall within the prohibitions of subdivision (b).

(Amended by Stats. 2014, Ch. 694, Sec. 37. Effective January 1, 2015.)



2602

The articles of incorporation shall set forth:

(a) The name of the social purpose corporation that shall contain the words “social purpose corporation” or an abbreviation of those words.

(b) (1) Either of the following statements, as applicable:

(A) “The purpose of this social purpose corporation is to engage in any lawful act or activity for which a social purpose corporation may be organized under Division 1.5 of the California Corporations Code, other than the banking business, the trust company business or the practice of a profession permitted to be incorporated by the California Corporations Code, for the benefit of the overall interests of the social purpose corporation and its shareholders and in furtherance of the following enumerated purposes ____.”

(B) “The purpose of this social purpose corporation is to engage in the profession of ____ (with the insertion of a profession permitted to be incorporated by the California Corporations Code) and any other lawful activities, other than the banking or trust company business, not prohibited to a social purpose corporation engaging in that profession by applicable laws and regulations, for the benefit of the overall interests of the social purpose corporation and its shareholders and in furtherance of the following enumerated purposes ____.”

(2) A statement that a purpose of the social purpose corporation, in addition to the purpose stated pursuant to paragraph (1), is to engage in one or more of the following enumerated purposes, as also specified in the statement set forth pursuant to paragraph (1):

(A) One or more charitable or public purpose activities that a nonprofit public benefit corporation is authorized to carry out.

(B) The purpose of promoting positive effects of, or minimizing adverse effects of, the social purpose corporation’s activities upon any of the following, provided that the corporation consider the purpose in addition to or together with the financial interests of the shareholders and compliance with legal obligations, and take action consistent with that purpose:

(i) The social purpose corporation’s employees, suppliers, customers, and creditors.

(ii) The community and society.

(iii) The environment.

(3) (A) For any corporation organized under this division before January 1, 2015, that has not elected to change its status to a social purpose corporation, a statement that the corporation is organized as a flexible purpose corporation under the Corporate Flexibility Act of 2011. Such a corporation is not required to revise the statements required in paragraphs (1) and (2) to conform to the changes made by the act adding this subparagraph.

(B) For any corporation organized under this division on and after January 1, 2015, or that has elected to change its status to a social purpose corporation pursuant to paragraph (2) of subdivision (b) of Section 2601, a statement that the corporation is organized as a social purpose corporation under the Social Purpose Corporations Act.

(4) If the social purpose corporation is a social purpose corporation subject to the Banking Law (Division 1.1 (commencing with Section 1000) of the Financial Code), the articles shall set forth a statement of purpose that is prescribed by the applicable provision of the Banking Law (Division 1.1 (commencing with Section 1000) of the Financial Code).

(5) If the social purpose corporation is a social purpose corporation subject to the Insurance Code as an insurer, the articles shall additionally state that the business of the social purpose corporation is to be an insurer.

(6) If the social purpose corporation is intended to be a professional corporation within the meaning of the Moscone-Knox Professional Corporation Act (Part 4 (commencing with Section 13400) of Division 3), the articles shall additionally contain the statement required by Section 13404. The articles shall not set forth any further or additional statement with respect to the purposes or powers of the social purpose corporation, except by way of limitation or except as expressly required by any law of this state, other than this division, or any federal or other statute or regulation, including the Internal Revenue Code and regulations thereunder as a condition of acquiring or maintaining a particular status for tax purposes.

(7) If the social purpose corporation is a close social purpose corporation, a statement as required by subdivision (a) of Section 158.

(c) The name and street address in this state of the social purpose corporation’s initial agent for service of process in accordance with subdivision (b) of Section 1502.

(d) The initial street address of the corporation.

(e) The initial mailing address of the corporation, if different from the initial street address.

(f) If the social purpose corporation is authorized to issue only one class of shares, the total number of shares that the social purpose corporation is authorized to issue.

(g) If the social purpose corporation is authorized to issue more than one class of shares, or if any class of shares is to have two or more series, the articles shall state:

(1) The total number of shares of each class that the social purpose corporation is authorized to issue and the total number of shares of each series that the social purpose corporation is authorized to issue or that the board is authorized to fix the number of shares of any such series.

(2) The designation of each class and the designation of each series or that the board may determine the designation of any such series.

(3) The rights, preferences, privileges, and restrictions granted to or imposed upon the respective classes or series of shares or the holders thereof, or that the board, within any limits and restrictions stated, may determine or alter the rights, preferences, privileges, and restrictions granted to or imposed upon any wholly unissued class of shares or any wholly unissued series of any class of shares. As to any series the number of shares of which is authorized to be fixed by the board, the articles may also authorize the board, within the limits and restrictions stated in the article or in any resolution or resolutions of the board originally fixing the number of shares constituting any series, to increase or decrease, but not below the number of shares of such series then outstanding, the number of shares of any series subsequent to the issue of shares of that series. If the number of shares of any series shall be so decreased, the shares constituting that decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of that series.

(Amended by Stats. 2014, Ch. 694, Sec. 38. Effective January 1, 2015.)



2603

The articles of incorporation may set forth:

(a) Any or all of the following provisions, which shall not be effective unless expressly provided in the articles:

(1) Granting, with or without limitations, the power to levy assessments upon the shares or any class of shares.

(2) Granting to shareholders preemptive rights to subscribe to any or all issues of shares or securities.

(3) Special qualifications of persons who may be shareholders.

(4) A provision limiting the duration of the social purpose corporation’s existence to a specified date.

(5) A provision requiring, for any or all corporate actions, except as provided in Section 303, subdivision (b) of Section 402.5, subdivision (c) of Section 708, and Section 1900, the vote of a larger proportion or of all of the shares of any class or series, or the vote or quorum for taking action of a larger proportion or of all of the directors, than is otherwise required by Division 1 (commencing with Section 100) or this division.

(6) So long as consistent with the purpose of the social purpose corporation as set forth in the articles in accordance with subdivision (b) of Section 2602, a provision limiting or restricting the business in which the social purpose corporation may engage or the powers which the social purpose corporation may exercise, or both.

(7) A provision conferring upon the holders of any evidences of indebtedness, issued or to be issued by the social purpose corporation, the right to vote in the election of the directors and on any other matters on which shareholders may vote.

(8) A provision conferring upon shareholders the right to determine the consideration for which shares shall be issued.

(9) A provision requiring the approval of the shareholders (Section 153) or the approval of the outstanding shares (Section 152) for any corporate action, even though not otherwise required by Division 1 (commencing with Section 100) or this division.

(10) Provisions eliminating or limiting the personal liability of a director for monetary damages in an action brought by or in the right of the social purpose corporation for breach of a director’s duties to the social purpose corporation and its shareholders, as set forth in Section 2700, subject to the following:

(A) The provision may not eliminate or limit the liability of directors (i) for acts or omissions that involve intentional misconduct or a knowing and culpable violation of law, (ii) for acts or omissions that a director believes to be contrary to the best interests of the social purpose corporation or its shareholders and its corporate purposes as expressed in its articles, or that involve the absence of good faith on the part of the director, (iii) for any transaction from which a director derived an improper personal benefit, (iv) for acts or omissions that show a reckless disregard for the director’s duty to the social purpose corporation or its shareholders in circumstances in which the director was aware, or should have been aware, in the ordinary course of performing a director’s duties, of a risk of serious injury to the social purpose corporation, its shareholders, or its corporate purposes as expressed in its articles, (v) for acts or omissions that constitute an unexcused pattern of inattention that amounts to an abdication of the director’s duty to the social purpose corporation, its shareholders, or its corporate purposes as expressed in its articles pursuant to Section 2602, or (vi) under Section 310 or 2701.

(B) The provision shall not eliminate or limit the liability of a director for any act or omission occurring prior to the date on which the provision becomes effective.

(C) The provision shall not eliminate or limit the liability of an officer for any act or omission as an officer, notwithstanding that the officer is also a director or that his or her actions, if negligent or improper, have been ratified by the directors.

(11) A provision authorizing, whether by bylaw, agreement, or otherwise, the indemnification of agents of the social purpose corporation for breach of duty to the social purpose corporation and its shareholders, provided, however, that the provision may not provide for indemnification of any agent for any acts or omissions or transactions from which a director may not be relieved of liability as described in subparagraphs (A), (B), and (C) of paragraph (10).

Notwithstanding this subdivision, bylaws may require, for all or any actions by the board, the affirmative vote of a majority of the authorized number of directors. Nothing contained in this subdivision shall affect the enforceability, as between the parties thereto, of any lawful agreement not otherwise contrary to public policy.

(b) Reasonable restrictions upon the right to transfer or hypothecate shares of any class or classes or series, except that no restriction shall be binding with respect to shares issued prior to the adoption of the restriction unless the holders of those shares voted in favor of the restriction.

(c) The names and addresses of the persons appointed to act as initial directors.

(d) Any other provision, not in conflict with law, for the management of the business and for the conduct of the affairs of the social purpose corporation, including any provision that is required or permitted by this division to be stated in the bylaws.

(Amended by Stats. 2014, Ch. 694, Sec. 39. Effective January 1, 2015.)



2604

Subject to any limitation contained in the articles, to compliance with any other applicable laws, and to consistency with the special purpose of the social purpose corporation, any social purpose corporation other than a social purpose corporation subject to the Banking Law or a professional social purpose corporation may engage in any business activity. A social purpose corporation subject to the Banking Law or a professional social purpose corporation may engage in any business activity not prohibited by the respective statutes and regulations to which it is subject.

(Amended by Stats. 2014, Ch. 694, Sec. 40. Effective January 1, 2015.)



2605

Subject to any limitations contained in the articles, to compliance with other provisions of this division and any other applicable laws, and to consistency with the special purpose of the social purpose corporation, a social purpose corporation shall have all the powers of a natural person in carrying out its business activities, including, without limitation, the power to:

(a) Adopt, use, and at will alter a corporate seal. Failure to affix a seal does not affect the validity of any instrument.

(b) Adopt, amend, and repeal bylaws.

(c) Qualify to do business in any other state, territory, dependency, or foreign country.

(d) Subject to the provisions of Section 510, issue, purchase, redeem, receive, take or otherwise acquire, own, hold, sell, lend, exchange, transfer or otherwise dispose of, pledge, use, and otherwise deal in and with its own shares, bonds, debentures, and other securities.

(e) Make donations, regardless of specific corporate benefit, for the public welfare or for a community fund, hospital, charitable, educational, scientific, civic, or similar purposes.

(f) Pay pensions, and establish and carry out pension, profit-sharing, share bonus, share purchase, share option, savings, thrift, and other retirement, incentive, and benefit plans, trusts, and provisions for any or all of the directors, officers, and employees of the social purpose corporation or any of its subsidiaries or affiliates, and to indemnify and purchase and maintain insurance on behalf of any fiduciary of these plans, trusts, or provisions.

(g) Subject to the provisions of Section 315, assume obligations, enter into contracts, including contracts of guaranty or suretyship, incur liabilities, borrow and lend money and otherwise use its credit, and secure any of its obligations, contracts, or liabilities by mortgage, pledge, or other encumbrance of all or any part of its property, franchises, and income.

(h) Participate with others in any partnership, joint venture, or other association, transaction, or arrangement of any kind, whether or not that participation involves sharing or delegation of control with or to others.

(Amended by Stats. 2014, Ch. 694, Sec. 41. Effective January 1, 2015.)






CHAPTER 3 - Directors and Management

2700

(a) A director shall perform the duties of a director, including duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner the director believes to be in the best interests of the social purpose corporation and its shareholders, and with that care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances.

(b) In performing the duties of a director, a director shall be entitled to rely upon information, opinions, reports, or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1) An officer or employee of the social purpose corporation whom the director believes to be reliable and competent in the matters presented.

(2) Counsel, independent accountants, or other persons as to matters which the director believes to be within that person’s professional or expert competence.

(3) A committee of the board upon which the director does not serve, as to matters within its designated authority, which committee the director believes to merit confidence, so long as the director acts in good faith, after reasonable inquiry when the need therefor is indicated by the circumstances and without knowledge that would cause that reliance to be unwarranted.

(c) In discharging his or her duties, a director shall consider those factors, and give weight to those factors, as the director deems relevant, including the overall prospects of the social purpose corporation, the best interests of the social purpose corporation and its shareholders, and the purposes of the social purpose corporation as set forth in its articles.

(d) A person who performs the duties of a director in accordance with subdivisions (a), (b), and (c) shall have no liability based upon any alleged failure to discharge the person’s obligations as a director. The liability of a director for monetary damages may be eliminated or limited by a social purpose corporation’s articles to the extent provided in paragraph (10) of subdivision (a) of Section 2603.

(e) Notwithstanding any of the purposes set forth in its articles, a social purpose corporation shall not be deemed to hold any of its assets for the benefit of any party other than its shareholders. However, nothing in this division shall be construed as negating existing charitable trust principles or the Attorney General’s authority to enforce any charitable trust created.

(f) Nothing in this section, express or implied, is intended to create or grant or shall create or grant any right in or for any person or any cause of action by or for any person, and a director shall not be responsible to any party other than the social purpose corporation and its shareholders.

(Amended by Stats. 2014, Ch. 694, Sec. 42. Effective January 1, 2015.)



2701

(a) Subject to Section 2700, directors of a social purpose corporation who approve any of the following corporate actions shall be jointly and severally liable to the social purpose corporation for the benefit of all of the creditors or shareholders entitled to institute an action under subdivision (c):

(1) The making of any distribution to its shareholders to the extent that it is contrary to the provisions of Sections 500 to 503, inclusive.

(2) The distribution of assets to shareholders after institution of dissolution proceedings of the social purpose corporation, without paying or adequately providing for all known liabilities of the social purpose corporation, excluding any claims not filed by creditors within the time limit set by the court in a notice given to creditors under Chapter 18 (commencing with Section 1800) of Division 1, Chapter 20 (commencing with Section 1900) of Division 1, and Chapter 20 (commencing with Section 2000).

(3) The making of any loan or guaranty contrary to Section 2715.

(b) A director who is present at a meeting of the board, or any committee of the board, at which an action specified in subdivision (a) is taken and who abstains from voting, shall be deemed to have approved the action.

(c) Suit may be brought in the name of the social purpose corporation to enforce the liability as follows:

(1) Under paragraph (1) of subdivision (a) against any or all directors liable, by the persons entitled to sue under subdivision (b) of Section 506.

(2) Under paragraph (2) or (3) of subdivision (a) against any or all directors liable, by any one or more creditors of the social purpose corporation whose debts or claims arose prior to the time of any of the corporate actions specified in paragraph (2) or (3) of subdivision (a) and who have not consented to the corporate action, regardless of whether they have reduced their claims to judgment.

(3) Under paragraph (3) of subdivision (a) against any or all directors liable, by any one or more holders of shares outstanding at the time of any corporate action specified in paragraph (3) of subdivision (a) who have not consented to the corporate action, without regard to the provisions of Section 2900.

(d) The damages recoverable from a director under this section shall be the amount of the illegal distribution, or if the illegal distribution consists of property, the fair market value of that property at the time of the illegal distribution, plus interest thereon from the date of the distribution at the legal rate on judgments until paid, together with all reasonably incurred costs of appraisal or other valuation, if any, of that property or loss suffered by the social purpose corporation as a result of the illegal loan or guaranty, respectively, but not exceeding the liabilities of the social purpose corporation owed to nonconsenting creditors at the time of the violation and the injury suffered by nonconsenting shareholders.

(e) Any director sued under this section may implead all other directors liable and may compel contribution, either in that action or in an independent action against directors not joined in that action.

(f) Directors liable under this section shall also be entitled to be subrogated to the rights of the social purpose corporation:

(1) With respect to paragraph (1) of subdivision (a), against shareholders who received the distribution.

(2) With respect to paragraph (2) of subdivision (a), against shareholders who received the distribution of assets.

(3) With respect to paragraph (3) of subdivision (a), against the person who received the loan or guaranty.

Any director sued under this section may file a cross-complaint against the person or persons who are liable to the director as a result of the subrogation provided for in this subdivision or may proceed against them in an independent action.

(Amended by Stats. 2014, Ch. 694, Sec. 43. Effective January 1, 2015.)



2702

(a) For the purposes of this section:

(1) “Agent” means any person who is or was a director, officer, employee, or other agent of the social purpose corporation, or is or was serving at the request of the social purpose corporation as a director, officer, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, or other enterprise, or was a director, officer, employee, or agent of a foreign or domestic corporation which was a predecessor corporation of the social purpose corporation or of another enterprise at the request of the predecessor corporation.

(2) “Proceeding” means any threatened, pending, or completed action or proceeding, whether civil, criminal, administrative, or investigative.

(3) “Expenses” includes without limitation attorneys’ fees and any expenses of establishing a right to indemnification under subdivision (b).

(b) Subject to the standards and restrictions, if any, set forth in its articles or bylaws, and subject to the limitations required by paragraph (11) of subdivision (a) of Section 2603, a social purpose corporation may indemnify and hold harmless any agent or any other person from and against any and all claims and demands whatsoever.

(c) Expenses incurred in defending any proceeding may be advanced by the social purpose corporation prior to the final disposition of the proceeding. The provisions of subdivision (a) of Section 315 do not apply to advances made pursuant to this subdivision.

(d) A social purpose corporation may purchase and maintain insurance on behalf of any of its agents against any liability asserted against or incurred by the agent in that capacity or arising out of the agent’s status as an agent regardless of whether the social purpose corporation would have the power to indemnify the agent against that liability under this section. The fact that a social purpose corporation owns all or a portion of the shares of the company issuing a policy of insurance shall not render this subdivision inapplicable if either of the following conditions are satisfied:

(1) The insurance provided by this subdivision is limited as indemnification is required to be limited by paragraph (11) of subdivision (a) of Section 2603.

(2) (A) The company issuing the insurance policy is organized, licensed, and operated in a manner that complies with the insurance laws and regulations applicable to its jurisdiction of organization.

(B) The company issuing the policy provides procedures for processing claims that do not permit that company to be subject to the direct control of the social purpose corporation that purchased that policy.

(C) The policy issued provides for some manner of risk sharing between the issuer and purchaser of the policy, on one hand, and some unaffiliated person or persons, on the other, such as by providing for more than one unaffiliated owner of the company issuing the policy or by providing that a portion of the coverage furnished will be obtained from some unaffiliated insurer or reinsurer.

(e) This section does not apply to any proceeding against any trustee, investment manager, or other fiduciary of an employee benefit plan in that person’s capacity as such, even though the person may also be an agent as defined in subdivision (a) of the employer social purpose corporation. A social purpose corporation shall have power to indemnify a trustee, investment manager, or other fiduciary to the extent permitted by subdivision (f) of Section 2605.

(Amended by Stats. 2014, Ch. 694, Sec. 44. Effective January 1, 2015.)






CHAPTER 4 - Shares and Share Certificates

2800

(a) All certificates representing shares of a social purpose corporation shall contain, in addition to any other statements required by this section, the following conspicuous language on the face of the certificate.

“This entity is a social purpose corporation organized under Division 1.5 of the California Corporations Code. The articles of this corporation state one or more purposes required by law. Refer to the articles on file with the Secretary of State, and the bylaws and any agreements on file with the secretary of the corporation, for further information.”

(b) There shall also appear on the certificate, the initial transaction statement, and written statements, unless stated or summarized under subdivision (a) or (b) of Section 417, the statements required by all of the following, to the extent applicable:

(1) The fact that the shares are subject to restrictions upon transfer.

(2) If the shares are assessable or are not fully paid, a statement that they are assessable or the statements required by subdivision (d) of Section 409 if they are not fully paid.

(3) The fact that the shares are subject to a voting agreement under subdivision (a) of Section 706 or an irrevocable proxy under subdivision (e) of Section 705 or restrictions upon voting rights contractually imposed by the social purpose corporation.

(4) The fact that the shares are redeemable.

(5) The fact that the shares are convertible and the period for conversion.

Statements or references to statements on the face of the certificate, the initial transaction statement, and written statements required by paragraph (1) or (2) shall be conspicuous.

(c) Unless stated on the certificate, the initial transaction statement, and written statements as required by subdivision (a), no restriction upon transfer, no right of redemption and no voting agreement under subdivision (a) of Section 706, no irrevocable proxy under subdivision (e) of Section 705, and no voting restriction imposed by the social purpose corporation shall be enforceable against a transferee of the shares without actual knowledge of the restriction, right, agreement, or proxy. With regard only to liability to assessment or for the unpaid portion of the subscription price, unless stated on the certificate as required by subdivision (a), that liability shall not be enforceable against a transferee of the shares. For the purpose of this subdivision, “transferee” includes a purchaser from the social purpose corporation.

(d) All certificates representing shares of a close social purpose corporation shall contain, in addition to any other statements required by this section, the following conspicuous legend on the face thereof:

“This social purpose corporation is a close social purpose corporation. The number of holders of record of its shares of all classes cannot exceed ____ (a number not in excess of 35). Any attempted voluntary inter vivos transfer which would violate this requirement is void. Refer to the articles, bylaws, and any agreements on file with the secretary of the social purpose corporation for further restrictions.”

(e) Any attempted voluntary inter vivos transfer of the shares of a close social purpose corporation that would result in the number of holders of record of its shares exceeding the maximum number specified in its articles is void if the certificate contains the legend required by subdivision (c).

(f) Notwithstanding any other subdivision, the certificates representing shares of a corporation formed pursuant to this division as a “flexible purpose corporation” before January 1, 2015, shall continue to be valid even if the certificates reference a “flexible purpose corporation.” A corporation formed pursuant to this division before January 1, 2015, may, but is not required to, reissue certificates to replace “flexible purpose corporation” with “social purpose corporation” as applicable. Any reference to a “flexible purpose corporation” or any abbreviation of that term in certificates representing shares of a corporation formed pursuant to this division before January 1, 2015, shall also be a reference to “social purpose corporation.”

(Amended by Stats. 2014, Ch. 694, Sec. 45. Effective January 1, 2015.)






CHAPTER 5 - Shareholder Derivative Actions

2900

(a) As used in this section:

(1) “Social purpose corporation” includes an unincorporated association.

(2) “Board” includes the managing body of an unincorporated association.

(3) “Shareholder” includes a member of an unincorporated association.

(4) “Shares” includes memberships in an unincorporated association.

(b) Shareholders of a social purpose corporation may maintain a derivative lawsuit to enforce the requirements set forth in subdivision (c) of Section 2700.

(c) No action may be instituted or maintained in right of any domestic or foreign social purpose corporation under this section by any party other than a shareholder of the social purpose corporation.

(d) No action may be instituted or maintained in right of any domestic or foreign social purpose corporation by any holder of shares or of voting trust certificates of the social purpose corporation unless both of the following conditions exist:

(1) The plaintiff alleges in the complaint that plaintiff was a shareholder, of record or beneficially, or the holder of voting trust certificates at the time of the transaction or any part thereof of which plaintiff complains or that plaintiff’s shares or voting trust certificates thereafter devolved upon plaintiff by operation of law from a holder who was a holder at the time of the transaction or any part thereof complained of. Any shareholder who does not meet these requirements may nevertheless be allowed, in the discretion of the court, to maintain the action on a preliminary showing to and determination by the court, by motion and after a hearing, at which the court shall consider the evidence by affidavit or testimony, as it deems material, of all of the following:

(A) There is a strong prima facie case in favor of the claim asserted on behalf of the social purpose corporation.

(B) No other similar action has been or is likely to be instituted.

(C) The plaintiff acquired the shares before there was disclosure to the public or to the plaintiff of the wrongdoing of which plaintiff complains.

(D) Unless the action can be maintained the defendant may retain a gain derived from defendant’s willful breach of a fiduciary duty.

(E) The requested relief will not result in unjust enrichment of the social purpose corporation or any shareholder of the social purpose corporation.

(2) The plaintiff alleges in the complaint with particularity plaintiff’s efforts to secure from the board the action as plaintiff desires, or the reasons for not making that effort, and alleges further that plaintiff has either informed the social purpose corporation or the board in writing of the ultimate facts of each cause of action against each defendant or delivered to the social purpose corporation or the board a true copy of the complaint which plaintiff proposes to file.

(e) In any action referred to in subdivision (c), at any time within 30 days after service of summons upon the social purpose corporation or upon any defendant who is an officer or director of the social purpose corporation, or held that office at the time of the acts complained of, the social purpose corporation or the defendant may move the court for an order, upon notice and hearing, requiring the plaintiff to furnish a bond as hereinafter provided. The motion shall be based upon one or both of the following grounds:

(1) There is no reasonable possibility that the prosecution of the cause of action alleged in the complaint against the moving party will benefit the social purpose corporation or its shareholders.

(2) The moving party, if other than the social purpose corporation, did not participate in the transaction complained of in any capacity.

The court on application of the social purpose corporation or any defendant may, for good cause shown, extend the 30-day period for an additional period or periods not exceeding 60 days.

(f) At the hearing upon any motion pursuant to subdivision (d), the court shall consider the evidence, written or oral, by witnesses or affidavit, as may be material to the ground or grounds upon which the motion is based, or to a determination of the probable reasonable expenses, including attorney’s fees, of the social purpose corporation and the moving party that will be incurred in the defense of the action. If the court determines, after hearing the evidence adduced by the parties, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the amount of the bond, not to exceed fifty thousand dollars ($50,000), to be furnished by the plaintiff for reasonable expenses, including attorney’s fees, which may be incurred by the moving party and the social purpose corporation in connection with the action, including expenses for which the social purpose corporation may become liable pursuant to Section 2702. A ruling by the court on the motion shall not be a determination of any issue in the action or of the merits thereof. If the court, upon the motion, makes a determination that a bond shall be furnished by the plaintiff as to any one or more defendants, the action shall be dismissed as to the defendant or defendants, unless the bond required by the court has been furnished within such reasonable time as may be fixed by the court.

(g) If the plaintiff, either before or after a motion is made pursuant to subdivision (d), or any order or determination pursuant to the motion, furnishes a bond in the aggregate amount of fifty thousand dollars ($50,000) to secure the reasonable expenses of the parties entitled to make the motion, the plaintiff shall be deemed to have complied with the requirements of this section and with any order for a bond theretofore made, and any motion then pending shall be dismissed and no further or additional bond shall be required.

(h) If a motion is filed pursuant to subdivision (d), no pleadings need be filed by the social purpose corporation or any other defendant and the prosecution of the action shall be stayed until 10 days after the motion has been disposed of.

(Amended by Stats. 2014, Ch. 694, Sec. 46. Effective January 1, 2015.)






CHAPTER 6 - Amendment of Articles

3000

(a) A proposed amendment to the articles of a social purpose corporation shall be approved by the outstanding shares of a class, regardless of whether that class is entitled to vote thereon by the provisions of the articles, if the amendment would:

(1) Increase or decrease the aggregate number of authorized shares of that class, other than an increase as provided in either subdivision (b) of Section 405 or subdivision (b) of Section 902.

(2) Effect an exchange, reclassification, or cancellation of all or part of the shares of that class, including a reverse stock split but excluding a stock split.

(3) Effect an exchange, or create a right of exchange, of all or part of the shares of another class into the shares of that class.

(4) Change the rights, preferences, privileges, or restrictions of the shares of that class.

(5) Create a new class of shares having rights, preferences, or privileges prior to the shares of that class, or increase the rights, preferences, or privileges or the number of authorized shares of any class having rights, preferences, or privileges prior to the shares of that class.

(6) In the case of preferred shares, divide the shares of any class into series having different rights, preferences, privileges, or restrictions or authorize the board to do so.

(7) Cancel or otherwise affect dividends on the shares of that class that have accrued but have not been paid.

(b) A proposed amendment shall be approved by an affirmative vote of at least two-thirds of the outstanding shares of each class, or a greater vote if required in the articles, regardless of whether that class is entitled to vote thereon by the provisions of the articles, if the amendment would materially alter any special purpose of the social purpose corporation stated in the articles pursuant to paragraph (2) of subdivision (b) of Section 2602, regardless of whether that purpose, as amended, would comply with the provisions of that paragraph.

(c) Different series of the same class shall not constitute different classes for the purpose of voting by classes except when a series is adversely affected by an amendment in a different manner than other shares of the same class.

(d) In addition to approval by a class as provided in subdivisions (a) and (b), a proposed amendment shall also be approved by the outstanding voting shares (Section 152).

(Amended by Stats. 2014, Ch. 694, Sec. 47. Effective January 1, 2015.)



3001

(a) A social purpose corporation may, by amendment of its articles pursuant to this section, change its status to that of a nonprofit public benefit corporation, nonprofit mutual benefit corporation, nonprofit religious corporation, or cooperative corporation.

(b) The amendment of the articles to change its status to a nonprofit corporation shall revise the statement of purpose, delete the authorization for shares and any other provisions relating to authorized or issued shares, make other changes as may be necessary or desired, and, if any shares have been issued, provide either for the cancellation of those shares or for the conversion of those shares to memberships of the nonprofit corporation. The amendment of the articles to change status to a cooperative corporation shall revise the statement of purpose, make other changes as may be necessary or desired, and, if any shares have been issued, provide for the cancellation of those shares or for the change of those shares to memberships of the cooperative corporation, if necessary.

(c) If shares have been issued, an amendment to change status to a nonprofit corporation shall be approved by all of the outstanding shares of all classes regardless of limitations or restrictions on their voting rights and an amendment to change status to a cooperative corporation shall be approved by the outstanding shares of each class regardless of limitations or restrictions on their voting rights.

(d) If an amendment pursuant to this section is included in a merger agreement, the provisions of this section shall apply, except that any provision for cancellation or conversion of shares shall be in the merger agreement rather than in the amendment of the articles.

(e) Notwithstanding subdivision (c), if a social purpose corporation is a mutual water company within the meaning of Section 2705 of the Public Utilities Code and under the terms of the status change each outstanding share is converted to a membership of a nonprofit mutual benefit corporation, an amendment to change status to a nonprofit mutual benefit corporation shall be approved by the outstanding shares of each class regardless of limitations or restrictions on their voting rights.

(Amended by Stats. 2014, Ch. 694, Sec. 48. Effective January 1, 2015.)



3002

(a) A social purpose corporation may, by amendment of its articles pursuant to this section, change its status to that of a business corporation.

(b) The amendment of the articles to change status to a business corporation shall revise the statement of purpose to delete any provisions in the articles that are permitted by Section 2602, but that are not permitted to be in the articles of a domestic corporation.

(c) If shares have been issued, an amendment to change status to a business corporation shall be approved by an affirmative vote of at least two-thirds of the outstanding shares of each class, or a greater vote if required in the articles, regardless of whether that class is entitled to vote thereon by the provisions of the articles. If the status change is approved, shareholders with dissenting shares, as defined in subdivision (b) of Section 1300, may exercise dissenters’ rights pursuant to Section 3305 and Chapter 13 (commencing with Section 1300) of Division 1.

(d) If an amendment pursuant to this section is included in a merger agreement, the provisions of this section shall apply, except that any provision for cancellation or conversion of shares shall be in the merger agreement rather than in the amendment of the articles.

(Amended by Stats. 2014, Ch. 694, Sec. 49. Effective January 1, 2015.)






CHAPTER 7 - Sales of Assets

3100

(a) A social purpose corporation may sell, lease, convey, exchange, transfer, or otherwise dispose of all or substantially all of its assets when the principal terms of the transaction are approved by the board and are approved by an affirmative vote of at least two-thirds of the outstanding shares of each class, or a greater vote if required in the articles, regardless of whether that class is entitled to vote thereon by the provisions of the articles, either before or after approval by the board and before the transaction. A transaction constituting a reorganization shall be subject to Chapter 12 (commencing with Section 1200) of Division 1 and Chapter 10 (commencing with Section 3400) of this division and shall not be subject to this section, other than subdivision (d). A transaction constituting a conversion shall be subject to Chapter 11.5 (commencing with Section 1150) of Division 1 and Chapter 9 (commencing with Section 3300) of this division and shall not be subject to this section.

(b) Notwithstanding approval of two-thirds of the outstanding shares, the board may abandon the proposed transaction without further action by the shareholders, subject to the contractual rights, if any, of third parties.

(c) The sale, lease, conveyance, exchange, transfer, or other disposition may be made upon those terms and conditions and for that consideration as the board may deem in the best interests of the social purpose corporation. The consideration may be money, securities, or other property.

(d) If the acquiring party in a transaction pursuant to subdivision (a) or subdivision (g) of Section 2001 is in control of or under common control with the disposing social purpose corporation, the principal terms of the sale shall be approved by at least 90 percent of the voting power of the disposing social purpose corporation unless the disposition is to a domestic or foreign other business entity or social purpose corporation, the articles of incorporation of which specify materially the same purposes, in consideration of the nonredeemable common shares or nonredeemable equity securities of the acquiring party or its parent.

(e) Subdivision (d) shall not apply to a transaction if the Commissioner of Corporations, the Commissioner of Financial Institutions, the Insurance Commissioner, or the Public Utilities Commission has approved the terms and conditions of the transaction and the fairness of those terms and conditions pursuant to Section 25142, Section 696.5 of the Financial Code, Section 838.5 of the Insurance Code, or Section 822 of the Public Utilities Code.

(Amended by Stats. 2014, Ch. 694, Sec. 50. Effective January 1, 2015.)






CHAPTER 8 - Merger

3200

If any disappearing social purpose corporation in a merger is a close social purpose corporation and the surviving social purpose corporation is not a close social purpose corporation, the merger shall be approved by an affirmative vote of at least two-thirds of the outstanding shares of each class, or a greater vote if required in the articles, regardless of whether that class is entitled to vote thereon by the provisions of the articles, of the disappearing social purpose corporation. The articles may provide for a lesser vote, but not less than a majority of the outstanding shares of each class.

(Amended by Stats. 2014, Ch. 694, Sec. 51. Effective January 1, 2015.)



3201

If any disappearing corporation in a merger is a social purpose corporation and the surviving entity is not a social purpose corporation, or is a social purpose corporation the articles of incorporation of which set forth materially different purposes, the merger shall be approved by an affirmative vote of at least two-thirds of the outstanding shares of each class, or a greater vote if required in the articles, regardless of whether that class is entitled to vote thereon by the provisions of the articles, of the disappearing social purpose corporation. If the merger is approved, shareholders with dissenting shares, as defined in subdivision (b) of Section 1300, may exercise dissenters’ rights pursuant to Section 3305 and Chapter 13 (commencing with Section 1300) of Division 1.

(Amended by Stats. 2014, Ch. 694, Sec. 52. Effective January 1, 2015.)



3202

If a disappearing social purpose corporation in a merger is a social purpose corporation governed by this division and the surviving corporation is a nonprofit public benefit corporation, a nonprofit mutual benefit corporation, or a nonprofit religious corporation, the merger shall be approved by all of the outstanding shares of all classes of the disappearing social purpose corporation, regardless of limitations or restrictions on their voting rights, notwithstanding any provision of Chapter 10 (commencing with Section 3400).

(Amended by Stats. 2014, Ch. 694, Sec. 53. Effective January 1, 2015.)



3203

(a) Any one or more social purpose corporations may merge with one or more other business entities. One or more domestic social purpose corporations not organized under this division and one or more foreign corporations may be parties to the merger. Notwithstanding this section, the merger of any number of social purpose corporations with any number of other business entities may be effected only if:

(1) In a merger in which a domestic social purpose corporation not organized under this division or a domestic other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(2) In a merger in which a foreign corporation is a party, it is authorized by the laws under which it is organized to effect the merger.

(3) In a merger in which a foreign other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(b) Each social purpose corporation and each other party that desires to merge shall approve, and shall be a party to, an agreement of merger. Other persons, including a parent party, may be parties to the agreement of merger. The board of each social purpose corporation that desires to merge, and, if required, the shareholders, shall approve the agreement of merger. The agreement of merger shall be approved on behalf of each party by those persons required to approve the merger by the laws under which it is organized. The agreement of merger shall state:

(1) The terms and conditions of the merger.

(2) The name and place of incorporation or organization of each party to the merger and the identity of the surviving party.

(3) The amendments, if any, subject to Sections 900, 902, 907, and 3002 to the articles of the surviving social purpose corporation, if applicable, to be effected by the merger. If any amendment changes the name of the surviving social purpose corporation, if applicable, the new name may be, subject to subdivision (b) of Section 2601, the same as or similar to the name of a disappearing party to the merger.

(4) The manner of converting the shares of each constituent social purpose corporation into shares, interests, or other securities of the surviving party. If any shares of any constituent social purpose corporation are not to be converted solely into shares, interests, or other securities of the surviving party, the agreement of merger shall state (A) the cash, rights, securities, or other property that the holders of those shares are to receive in exchange for the shares, which cash, rights, securities, or other property may be in addition to or in lieu of shares, interests, or other securities of the surviving party, or (B) that the shares are canceled without consideration.

(5) Any other details or provisions required by the laws under which any party to the merger is organized, including, if a domestic corporation is a party to the merger, Section 3203, if a public benefit corporation or a religious corporation is a party to the merger, Section 6019.1, if a mutual benefit corporation is a party to the merger, Section 8019.1, if a consumer cooperative corporation is a party to the merger, Section 12540.1, if a domestic limited partnership is a party to the merger, Section 15911.12, if a domestic partnership is a party to the merger, Section 16911, and if a domestic limited liability company is a party to the merger, Section 17551.

(6) Any other details or provisions as are desired, including, without limitation, a provision for the payment of cash in lieu of fractional shares or for any other arrangement with respect thereto consistent with the provisions of Section 407.

(c) Each share of the same class or series of any constituent social purpose corporation, other than the cancellation of shares held by a party to the merger or its parent, or a wholly owned subsidiary of either, in another constituent social purpose corporation, shall, unless all shareholders of the class or series consent and except as provided in Section 407, be treated equally with respect to any distribution of cash, rights, securities, or other property. Notwithstanding paragraph (4) of subdivision (b), the nonredeemable common shares of a constituent social purpose corporation may be converted only into nonredeemable common shares of a surviving social purpose corporation or a parent party or nonredeemable equity securities of a surviving party other than a social purpose corporation if another party to the merger or its parent owns, directly or indirectly, prior to the merger shares of that corporation representing more than 50 percent of the voting power of that social purpose corporation, unless all of the shareholders of the class consent and except as provided in Section 407.

(d) Notwithstanding its prior approval, an agreement of merger may be amended prior to the filing of the agreement of merger or the certificate of merger, as is applicable, if the amendment is approved by the board of each constituent social purpose corporation and, if the amendment changes any of the principal terms of the agreement, by the outstanding shares, if required by Chapter 10 (commencing with Section 3400), in the same manner as the original agreement of merger. If the agreement of merger as so amended and approved is also approved by each of the other parties to the agreement of merger, the agreement of merger as so amended shall then constitute the agreement of merger.

(e) The board of a constituent social purpose corporation may, in its discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other parties to the agreement of merger, without further approval by the outstanding shares, at any time before the merger is effective.

(f) Each constituent social purpose corporation shall sign the agreement of merger by its chairperson of the board, president, or a vice president and also by its secretary or an assistant secretary acting on behalf of their respective corporations.

(g) (1) If the surviving party is a domestic social purpose corporation, or if a domestic corporation or a foreign corporation, a public benefit corporation, a mutual benefit corporation, a religious corporation, or a corporation organized under the Consumer Cooperative Corporation Law (Part 2 (commencing with Section 12200) of Division 3) is a party to the merger, after required approvals of the merger by each constituent social purpose corporation through approval of the board and any approval of the outstanding shares required by Chapter 10 (commencing with Section 3400) and by the other parties to the merger, the surviving party shall file a copy of the agreement of merger with an officers’ certificate of each constituent domestic social purpose corporation and foreign social purpose corporation attached stating the total number of outstanding shares of each class entitled to vote on the merger, and identifying any other person or persons whose approval is required, that the agreement of merger in the form attached or its principal terms, as required, were approved by that social purpose corporation by a vote of a number of shares of each class that equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class and, if applicable, by that other person or persons whose approval is required, or that the merger agreement was entitled to be and was approved by the board alone, as provided in Section 3401, in the case of a social purpose corporation subject to that section. If equity securities of a parent party are to be issued in the merger, the officers’ certificate of that controlled party shall state either that no vote of the shareholders of the parent party was required or that the required vote was obtained. In lieu of an officers’ certificate, a certificate of merger, on a form prescribed by the Secretary of State, shall be filed for each constituent other business entity. The certificate of merger shall be executed and acknowledged by each domestic constituent limited liability company by all managers of the limited liability company, unless a lesser number is specified in its articles or organization or operating agreement, and by each domestic constituent limited partnership by all general partners, unless a lesser number is provided in its certificate of limited partnership or partnership agreement, and by each domestic constituent general partnership by two partners, unless a lesser number is provided in its partnership agreement, and by each foreign constituent limited liability company by one or more managers and by each foreign constituent general partnership or foreign constituent limited partnership by one or more general partners, and by each constituent reciprocal insurer by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary, or, if a constituent reciprocal insurer has not appointed those officers, by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary of the constituent reciprocal insurer’s attorney-in-fact, and by each other party to the merger by those persons required or authorized to execute the certificate of merger by the laws under which that party is organized, specifying for that party the provision of law or other basis for the authority of the signing persons. The certificate of merger shall set forth, if a vote of the shareholders, members, partners, or other holders of interests of the constituent other business entity was required, a statement setting forth the total number of outstanding interests of each class entitled to vote on the merger and that the agreement of merger in the form attached or its principal terms, as required, were approved by a vote of the number of interests of each class that equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class, and any other information required to be set forth under the laws under which the constituent other business entity is organized, including, if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.14, if a domestic partnership is a party to the merger, subdivision (b) of Section 16915, and, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17552. The certificate of merger for each constituent foreign other business entity, if any, shall also set forth the statutory or other basis under which that foreign other business entity is authorized by the laws under which it is organized to effect the merger. The merger and any amendment of the articles of the surviving social purpose corporation, if applicable, contained in the agreement of merger shall be effective upon filing of the agreement of merger with an officer’s certificate of each constituent domestic corporation and foreign corporation and a certificate of merger for each constituent other business entity, subject to subdivision (c) of Section 110 and subject to the provisions of subdivision (j), and the several parties thereto shall be one entity. If a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance is a party to the merger, the agreement of merger or certificate of merger shall not be filed until there has been filed the certificate issued by the Insurance Commissioner approving the merger pursuant to Section 1555 of the Insurance Code. The Secretary of State may certify a copy of the agreement of merger separate from the officers’ certificates and certificates of merger attached thereto.

(2) If the surviving entity is an other business entity, and no public benefit corporation, mutual benefit corporation, religious corporation, or corporation organized under the Consumer Cooperative Corporation Law (Part 2 (commencing with Section 12200) of Division 3) is a party to the merger, after required approvals of the merger by each constituent social purpose corporation through approval of the board and any approval of the outstanding shares required by Chapter 10 (commencing with Section 3400) and by the other parties to the merger, the parties to the merger shall file a certificate of merger in the office of, and on a form prescribed by, the Secretary of State. The certificate of merger shall be executed and acknowledged by each constituent domestic and foreign social purpose corporation by its chairperson of the board, president, or a vice president and also by its secretary or an assistant secretary and by each domestic constituent limited liability company by all managers of the limited liability company, unless a lesser number is specified in its articles of organization or operating agreement, and by each domestic constituent limited partnership by all general partners, unless a lesser number is provided in its certificate of limited partnership or partnership agreement, and by each domestic constituent general partnership by two partners, unless a lesser number is provided in its partnership agreement, and by each foreign constituent limited liability company by one or more managers and by each foreign constituent general partnership or foreign constituent limited partnership by one or more general partners, and by each constituent reciprocal insurer by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary, or, if a constituent reciprocal insurer has not appointed those officers, by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary of the constituent reciprocal insurer’s attorney-in-fact. The certificate of merger shall be signed by each other party to the merger by those persons required or authorized to execute the certificate of merger by the laws under which that party is organized, specifying for that party the provision of law or other basis for the authority of the signing persons. The certificate of merger shall set forth all of the following:

(A) The name, place of incorporation or organization, and the Secretary of State’s file number, if any, of each party to the merger, separately identifying the disappearing parties and the surviving party.

(B) If the approval of the outstanding shares of a constituent social purpose corporation was required by Chapter 10 (commencing with Section 3400), a statement setting forth the total number of outstanding shares of each class entitled to vote on the merger and that the principal terms of the agreement of merger were approved by a vote of the number of shares of each class entitled to vote and the percentage vote required of each class.

(C) The future effective date or time, not more than 90 days subsequent to the date of filing of the merger, if the merger is not to be effective upon the filing of the certificate of merger with the Secretary of State.

(D) A statement, by each party to the merger that is a domestic corporation not organized under this division, a foreign corporation or foreign other business entity, or an other business entity, of the statutory or other basis under which that party is authorized by the laws under which it is organized to effect the merger.

(E) Any other information required to be stated in the certificate of merger by the laws under which each respective party to the merger is organized, including, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17552, if a domestic partnership is a party to the merger, subdivision (b) of Section 16915, and, if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.14.

(F) Any other details or provisions that may be desired.

Unless a future effective date or time is provided in a certificate of merger, in which event the merger shall be effective at that future effective date or time, a merger shall be effective upon the filing of the certificate of merger with the Secretary of State and the several parties thereto shall be one entity. The surviving other business entity shall keep a copy of the agreement of merger at its principal place of business which, for purposes of this subdivision, shall be the office referred to in Section 17057 if a domestic limited liability company, at the business address specified in paragraph (5) of subdivision (a) of Section 17552 if a foreign limited liability company, at the office referred to in subdivision (a) of Section 16403 if a domestic general partnership, at the business address specified in subdivision (f) of Section 16911 if a foreign partnership, at the office referred to in subdivision (a) of Section 15901.14 if a domestic limited partnership, or at the business address specified in paragraph (5) of subdivision (a) of Section 15911.14 if a foreign limited partnership. Upon the request of a holder of equity securities of a party to the merger, a person with authority to do so on behalf of the surviving other business entity shall promptly deliver to that holder, a copy of the agreement of merger. A waiver by that holder of the rights provided in the foregoing sentence shall be unenforceable. If a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance is a party to the merger the agreement of merger or certificate of merger shall not be filed until there has been filed the certificate issued by the Insurance Commissioner approving the merger in accordance with Section 1555 of the Insurance Code.

(h) (1) A copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving party to the merger, and the performance of the conditions necessary to the adoption of any amendment to the articles, if applicable, contained in the agreement of merger.

(2) For all purposes for a merger in which the surviving entity is a domestic other business entity and the filing of a certificate of merger is required by paragraph (2) of subdivision (g), a copy of the certificate of merger duly certified by the Secretary of State is conclusive evidence of the merger of the constituent corporations, either by themselves or together with the other parties to the merger, into the surviving other business entity.

(i) (1) Upon a merger pursuant to this section, the separate existences of the disappearing parties to the merger cease and the surviving party to the merger shall succeed, without other transfer, to all the rights and property of each of the disappearing parties to the merger and shall be subject to all the debts and liabilities of each in the same manner as if the surviving party to the merger had itself incurred them.

(2) All rights of creditors and all liens upon the property of each of the constituent social purpose corporations and other parties to the merger shall be preserved unimpaired, provided that those liens upon property of a disappearing party shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(3) Any action or proceeding pending by or against any disappearing social purpose corporation or disappearing party to the merger may be prosecuted to judgment, which shall bind the surviving party, or the surviving party may be proceeded against or substituted in its place.

(4) Nothing in this section shall be construed to affect the liability a general partner of a disappearing limited partnership or general partnership may have in connection with the debts and liabilities of the disappearing limited partnership or general partnership existing prior to the time the merger is effective.

(j) (1) The merger of domestic social purpose corporations with foreign corporations or foreign other business entities in a merger in which one or more other business entities is a party shall comply with subdivision (a) and this subdivision.

(2) If the surviving party is a domestic social purpose corporation or domestic other business entity, the merger proceedings with respect to that party and any domestic disappearing social purpose corporation shall conform to the provisions of this section. If the surviving party is a foreign corporation or foreign other business entity, then, subject to the requirements of subdivision (c), Section 407, Chapter 10 (commencing with Section 3400), and Chapter 13 (commencing with Section 1300) of Division 1, and, if applicable, corresponding provisions of the Nonprofit Corporation Law (Division 2 (commencing with Section 5002)) or the Consumer Cooperative Corporation Law (Part 2 (commencing with Section 12200) of Division 3), with respect to any domestic constituent corporations, Chapter 13 (commencing with Section 17600) of Title 2.5 with respect to any domestic constituent limited liability companies, Article 6 (commencing with Section 16601) of Chapter 5 of Title 2 with respect to any domestic constituent general partnerships, and Article 11.5 (commencing with Section 15911.20) of Chapter 5.5 of Title 2 with respect to any domestic constituent limited partnerships, the merger proceedings may be in accordance with the laws of the state or place of incorporation or organization of the surviving party.

(3) If the surviving party is a domestic social purpose corporation or domestic other business entity, the certificate of merger or the agreement of merger with attachments shall be filed as provided in subdivision (g) and thereupon, subject to subdivision (c) of Section 110 or paragraph (2) of subdivision (g), as applicable, the merger shall be effective as to each domestic constituent social purpose corporation and domestic constituent other business entity.

(4) If the surviving party is a foreign corporation or foreign other business entity, the merger shall become effective in accordance with the law of the jurisdiction in which the surviving party is organized, but, except as provided in paragraph (5), the merger shall be effective as to any domestic disappearing social purpose corporation as of the time of effectiveness in the foreign jurisdiction upon the filing in this state of a copy of the agreement of merger with an officers’ certificate of each constituent foreign and domestic social purpose corporation and a certificate of merger of each constituent other business entity attached, which officers’ certificates and certificates of merger shall conform to the requirements of paragraph (1) of subdivision (g). If one or more domestic other business entities is a disappearing party in a merger pursuant to this subdivision in which a foreign other business entity is the surviving entity, a certificate of merger required by the laws under which that domestic other business entity is organized, including subdivision (a) of Section 15911.14, subdivision (b) of Section 16915, or subdivision (a) of Section 17552, as is applicable, shall also be filed at the same time as the filing of the agreement of merger.

(5) If the date of the filing in this state pursuant to this subdivision is more than six months after the time of the effectiveness in the foreign jurisdiction, or if the powers of a domestic disappearing social purpose corporation are suspended at the time of effectiveness in the foreign jurisdiction, the merger shall be effective as to the domestic disappearing social purpose corporation as of the date of filing in this state.

(6) In a merger described in paragraph (3) or (4), each foreign disappearing social purpose corporation that is qualified for the transaction of intrastate business shall by virtue of the filing pursuant to this subdivision, subject to subdivision (c) of Section 110, automatically surrender its right to transact intrastate business in this state. The filing of the agreement of merger or certificate of merger, as is applicable, pursuant to this subdivision, by a disappearing foreign other business entity registered for the transaction of intrastate business in this state shall, by virtue of that filing, subject to subdivision (c) of Section 110, automatically cancel the registration for that foreign other business entity, without the necessity of the filing of a certificate of cancellation.

(Amended by Stats. 2014, Ch. 694, Sec. 54. Effective January 1, 2015.)






CHAPTER 9 - Conversions

3300

For purposes of this chapter, the following definitions shall apply:

(a) “Converted social purpose corporation” means a social purpose corporation that results from a conversion of an other business entity or a foreign other business entity or a foreign corporation pursuant to Section 3307.

(b) “Converted entity” means a domestic other business entity that results from a conversion of a social purpose corporation under this chapter.

(c) “Converting social purpose corporation” means a social purpose corporation that converts into a domestic other business entity pursuant to this chapter.

(d) “Converting entity” means an other business entity or a foreign other business entity or foreign corporation that converts into a social purpose corporation pursuant to Section 3307.

(e) “Domestic other business entity” has the meaning provided in Section 167.7.

(f) “Foreign other business entity” has the meaning provided in Section 171.07.

(g) “Other business entity” has the meaning provided in Section 174.5.

(Amended by Stats. 2014, Ch. 694, Sec. 55. Effective January 1, 2015.)



3301

(a) A social purpose corporation may be converted into a domestic other business entity pursuant to this chapter if, pursuant to the proposed conversion, each of the following conditions is met:

(1) Each share of the same class or series of the converting social purpose corporation shall, unless all the shareholders of the class or series consent, be treated equally with respect to any cash, rights, securities, or other property to be received by, or any obligations or restrictions to be imposed on, the holder of that share.

(2) The conversion is approved by an affirmative vote of at least two-thirds of the outstanding shares of each class, or a greater vote if required in the articles, regardless of whether that class is entitled to vote thereon by the provisions of the articles.

(3) Nonredeemable common shares of the converting social purpose corporation shall be converted only into nonredeemable equity securities of the converted entity unless all of the shareholders of the class consent.

(4) Paragraph (1) shall not restrict the ability of the shareholders of a converting social purpose corporation to appoint one or more managers, if the converted entity is a limited liability company, or one or more general partners, if the converted entity is a limited partnership, in the plan of conversion or in the converted entity’s governing documents.

(b) Notwithstanding subdivision (a), the conversion of a social purpose corporation into a domestic other business entity may be effected only if both of the following conditions are met:

(1) The law under which the converted entity will exist expressly permits the formation of that entity pursuant to a conversion.

(2) The social purpose corporation complies with any and all other requirements of any other law that applies to conversion to the converted entity.

(Amended by Stats. 2014, Ch. 694, Sec. 56. Effective January 1, 2015.)



3302

(a) A social purpose corporation that desires to convert to a domestic other business entity shall approve a plan of conversion. The plan of conversion shall state all of the following:

(1) The terms and conditions of the conversion.

(2) The jurisdiction of the organization of the converted entity and of the converting social purpose corporation and the name of the converted entity after conversion.

(3) The manner of converting the shares of each of the shareholders of the converting social purpose corporation into securities of, or interests in, the converted entity.

(4) The provisions of the governing documents for the converted entity, including the articles and bylaws, partnership agreement or limited liability company articles of organization and operating agreement, to which the holders of interests in the converted entity are to be bound.

(5) Any other details or provisions that are required by the laws under which the converted entity is organized, or that are desired by the converting social purpose corporation.

(b) The plan of conversion shall be approved by the board of the converting social purpose corporation, and the principal terms of the plan of the conversion shall be approved by at least two-thirds of the outstanding shares of each class, or a greater vote if required in the articles, regardless of whether that class is entitled to vote thereon by the provisions of the articles of the converting social purpose corporation. The approval of at least two-thirds of the outstanding shares may be given before or after approval by the board. If the plan is approved, shareholders with dissenting shares, as defined in subdivision (b) of Section 1300, may exercise dissenters’ rights pursuant to Section 3305 and Chapter 13 (commencing with Section 1300) of Division 1.

(c) If the social purpose corporation is converting into a general or limited partnership or into a limited liability company, then in addition to the approval of the shareholders set forth in subdivision (b), the plan of conversion shall be approved by each shareholder who will become a general partner or manager, as applicable, of the converted entity pursuant to the plan of conversion unless the shareholders have dissenters’ rights pursuant to Section 3305 and Chapter 13 (commencing with Section 1300) of Division 1.

(d) Upon the effectiveness of the conversion, all shareholders of the converting social purpose corporation, except those that exercise dissenters’ rights as provided in Section 3305 and Chapter 13 (commencing with Section 1300) of Division 1, shall be deemed parties to any agreement or agreements constituting the governing documents for the converted entity adopted as part of the plan of conversion, regardless of whether a shareholder has executed the plan of conversion or those governing documents for the converted entity. Any adoption of governing documents made pursuant thereto shall be effective at the effective time or date of the conversion.

(e) Notwithstanding its prior approval by the board and the outstanding shares, or either of them, a plan of conversion may be amended before the conversion takes effect if the amendment is approved by the board and, if it changes any of the principal terms of the plan of conversion, by the shareholders of the converting social purpose corporation in the same manner and to the same extent as was required for approval of the original plan of conversion.

(f) A plan of conversion may be abandoned by the board of a converting social purpose corporation, or by the shareholders of a converting social purpose corporation if the abandonment is approved by the outstanding shares, in each case in the same manner as required for approval of the plan of conversion, subject to the contractual rights of third parties, at any time before the conversion is effective.

(g) The converted entity shall keep the plan of conversion at the principal place of business of the converted entity if the converted entity is a domestic partnership, or at the office at which records are to be kept under Section 15901.14 if the converted entity is a domestic limited partnership, or at the office at which records are to be kept under Section 17701.13 if the converted entity is a domestic limited liability company. Upon the request of a shareholder of a converting social purpose corporation, the authorized person on behalf of the converted entity shall promptly deliver to the shareholder, at the expense of the converted entity, a copy of the plan of conversion. A waiver by a shareholder of the rights provided in this subdivision shall be unenforceable.

(Amended by Stats. 2014, Ch. 694, Sec. 57. Effective January 1, 2015.)



3303

(a) After the approval, as provided in Section 3302, of a plan of conversion by the board and the outstanding shares of a social purpose corporation converting into a domestic other business entity, the converting social purpose corporation shall cause the filing of all documents required by law to effect the conversion and create the converted entity, which documents shall include a certificate of conversion or a statement of conversion as required by Section 3304, and the conversion shall thereupon be effective.

(b) A copy of the statement of partnership authority, certificate of limited partnership, or articles of organization complying with Section 3304, duly certified by the Secretary of State on or after the effective date, shall be conclusive evidence of the conversion of the social purpose corporation.

(Amended by Stats. 2014, Ch. 694, Sec. 58. Effective January 1, 2015.)



3304

(a) To convert a social purpose corporation:

(1) If the social purpose corporation is converting into a domestic limited partnership, a statement of conversion shall be completed on the certificate of limited partnership for the converted entity.

(2) If the social purpose corporation is converting into a domestic partnership, a statement of conversion shall be completed on the statement of partnership authority for the converted entity, or if no statement of partnership authority is filed, then a certificate of conversion shall be filed separately.

(3) If the social purpose corporation is converting into a domestic limited liability company, a statement of conversion shall be completed on the articles of organization for the converted entity.

(b) Any statement or certificate of conversion of a converting social purpose corporation shall be executed and acknowledged by those officers of the converting social purpose corporation as would be required to sign an officers’ certificate, and shall set forth all of the following:

(1) The name and the Secretary of State’s file number of the converting social purpose corporation.

(2) A statement of the total number of outstanding shares of each class entitled to vote on the conversion, that the principal terms of the plan of conversion were approved by a vote of the number of shares of each class which equaled or exceeded the vote required under Section 3302, specifying each class entitled to vote and the percentage vote required of each class.

(3) The name, form, and jurisdiction of organization of the converted entity.

(4) The name and street address of the converted entity’s agent for service of process. If a corporation qualified under Section 1505 is designated as the agent, no address for it shall be set forth.

(c) The certificate of conversion shall be on a form prescribed by the Secretary of State.

(d) The filing with the Secretary of State of a statement of conversion on an organizational document or a certificate of conversion as set forth in subdivision (a) shall have the effect of the filing of a certificate of dissolution by the converting social purpose corporation and no converting social purpose corporation that has made the filing is required to file a certificate of election under Section 1901 or a certificate of dissolution under Section 1905 as a result of that conversion.

(e)  Upon the effectiveness of a conversion pursuant to this chapter, a converted entity that is a domestic partnership, domestic limited partnership, or domestic limited liability company shall be deemed to have assumed the liability of the converting social purpose corporation to prepare and file or cause to be prepared and filed all tax and information returns otherwise required of the converting social purpose corporation under the Corporation Tax Law (Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code) and to pay any tax liability determined to be due pursuant to that law.

(Amended by Stats. 2014, Ch. 834, Sec. 9.5. Effective January 1, 2015.)



3305

The shareholders with dissenting rights, as defined in subdivision (b) of Section 1300, of a converting social purpose corporation shall have all of the rights under Chapter 13 (commencing with Section 1300) of Division 1 of the shareholders of a corporation involved in a reorganization requiring the approval of its outstanding shares, and the converting social purpose corporation shall have all of the obligations under Chapter 13 (commencing with Section 1300) of Division 1 of a corporation involved in the reorganization. Solely for purposes of applying the provisions of Chapter 13 (commencing with Section 1300) of Division 1, and not for purposes of this chapter, a conversion pursuant to Section 3301 or 3307 shall be deemed to constitute a reorganization.

(Amended by Stats. 2014, Ch. 694, Sec. 60. Effective January 1, 2015.)



3306

Notwithstanding any other provision of law, the Secretary of State shall charge an entity a fee not to exceed one hundred fifty dollars ($150) for its conversion made under this chapter.

(Added by Stats. 2011, Ch. 740, Sec. 12. Effective January 1, 2012.)



3307

(a) An other business entity or a foreign other business entity or a foreign corporation may be converted into a social purpose corporation pursuant to this chapter only if the converting entity is authorized by the laws under which it is organized to effect the conversion.

(b) An other business entity or a foreign other business entity or a foreign corporation that desires to convert into a social purpose corporation shall approve a plan of conversion or other instrument as is required to be approved to effect the conversion pursuant to the laws under which that entity is organized.

(c) The conversion of an other business entity or a foreign other business entity or a foreign corporation shall be approved by the number or percentage of the partners, members, shareholders, or other holders of interest of the converting entity that is required by the laws under which that entity is organized, or a greater or lesser percentage as may be set forth in the converting entity’s partnership agreement, articles of organization, operating agreement, articles of incorporation, or other governing document in accordance with applicable laws.

(d) The conversion by an other business entity or a foreign other business entity or a foreign corporation shall be effective under this chapter upon the filing with the Secretary of State of the articles of incorporation of the converted corporation, containing a statement of conversion that complies with subdivision (e).

(e) A statement of conversion of an entity converting into a social purpose corporation pursuant to this chapter shall set forth all of the following:

(1) The name, form, and jurisdiction of organization of the converting entity.

(2) The Secretary of State’s file number, if any, of the converting entity.

(3) If the converting entity is a foreign other business entity or a foreign corporation, the statement of conversion shall contain the following:

(A) A statement that the converting entity is authorized to effect the conversion by the laws under which it is organized.

(B) A statement that the converting entity has approved a plan of conversion or other instrument as is required to be approved to effect the conversion pursuant to the laws under which the converting entity is organized.

(C) A statement that the conversion has been approved by the number or percentage of the partners, members, shareholders, or other holders of interest of the converting entity that is required by the laws under which that entity is organized, or a greater or lesser percentage as may be set forth in the converting entity’s partnership agreement, articles of organization, operating agreement, articles of incorporation, or other governing document in accordance with applicable laws.

(f) The filing with the Secretary of State of articles of incorporation containing a statement pursuant to subdivision (e) shall have the effect of the filing of a certificate of cancellation by a converting foreign limited liability company or foreign limited partnership, and no converting foreign limited liability company or foreign limited partnership that has made the filing is required to file a certificate of cancellation under Section 17708.06 or 15909.07 as a result of that conversion. If a converting entity is a foreign corporation qualified to transact business in this state, the foreign corporation shall, by virtue of the filing, automatically surrender its right to transact intrastate business.

(Added by Stats. 2014, Ch. 694, Sec. 61. Effective January 1, 2015.)






CHAPTER 10 - Reorganizations

3400

A reorganization or a share exchange tender offer shall be approved by the board of all of the following:

(a) Each constituent social purpose corporation in a merger reorganization.

(b) The acquiring social purpose corporation in an exchange reorganization.

(c) The acquiring social purpose corporation and the social purpose corporation whose property and assets are acquired in a sale-of-assets reorganization.

(d) The acquiring social purpose corporation in a share exchange tender offer.

(e) The social purpose corporation in control of any constituent or acquiring domestic or foreign social purpose corporation or other business entity under subdivision (a), (b), or (c) and whose equity securities are issued, transferred, or exchanged in the reorganization, hereafter a “parent party.”

(Amended by Stats. 2014, Ch. 694, Sec. 62. Effective January 1, 2015.)



3401

(a) The principal terms of a reorganization shall be approved by the outstanding shares of each class of each social purpose corporation the approval of whose board is required under Section 3400, except as provided in subdivision (b) and except that, unless otherwise provided in the articles, no approval of any class of outstanding preferred shares of the surviving or acquiring social purpose corporation or parent party shall be required if the rights, preferences, privileges, and restrictions granted to or imposed upon that class of shares remain unchanged, subject to the provisions of subdivision (c). For the purpose of this subdivision, two classes of common shares differing only as to voting rights shall be considered as a single class of shares.

(b) No approval of the outstanding shares is required by subdivision (a) if the social purpose corporation, or its shareholders immediately before the reorganization, or both, shall own, immediately after the reorganization, equity securities, other than any warrant or right to subscribe to or purchase those equity securities, of the surviving or acquiring social purpose corporation or a parent party possessing more than five-sixths of the voting power of the surviving or acquiring social purpose corporation or parent party. In making the determination of ownership by the shareholders of a social purpose corporation, immediately after the reorganization, of equity securities pursuant to the preceding sentence, equity securities that they owned immediately before the reorganization as shareholders of another party to the transaction shall be disregarded. For the purpose of this section, the voting power of a social purpose corporation shall be calculated by assuming the conversion of all equity securities convertible, immediately or at some future time, into shares entitled to vote but not assuming the exercise of any warrant or right to subscribe to or purchase those shares.

(c) Notwithstanding subdivisions (a) and (b), the principal terms of a reorganization shall be approved by the outstanding shares of the surviving social purpose corporation in a merger reorganization, as otherwise required by Chapter 10 (commencing with Section 3400), if any amendment is made to its articles that would otherwise require that approval.

(d) Notwithstanding subdivisions (a) and (b), the principal terms of a reorganization shall be approved by the affirmative vote of at least two-thirds of each class, or a greater vote if required in the articles, of the outstanding shares of any class of a social purpose corporation that is a party to a merger or sale-of-assets reorganization if holders of shares of that class receive shares of the surviving or acquiring social purpose corporation or parent party having different rights, preferences, privileges, or restrictions than those surrendered. Shares in a foreign corporation received in exchange for shares in a domestic social purpose corporation shall be deemed to have different rights, preferences, privileges, and restrictions within the meaning of the preceding sentence.

(e) Notwithstanding subdivisions (a) and (b), the principal terms of a reorganization shall be approved by the affirmative vote of at least two-thirds of each class, or a greater vote if required in the articles, of the outstanding shares of any social purpose corporation that is a close social purpose corporation if the reorganization would result in the holders receiving shares or other interests of a corporation or other business entity that is not a close social purpose corporation. The articles may provide for a lesser vote, but not less than a majority of the outstanding shares of each class.

(f) Notwithstanding subdivisions (a) and (b), the principal terms of a reorganization shall be approved by a vote of at least two-thirds of the outstanding shares of each class, or a greater vote if required in the articles, of a social purpose corporation that is a party to a merger reorganization, regardless of whether that class is entitled to vote thereon by the provisions of the articles, if holders of shares of that class receive interests of a surviving other business entity in the merger that is not a social purpose corporation, or receive interests of a surviving social purpose corporation the articles of incorporation of which specify a materially different purpose as part of the reorganization.

(g) Notwithstanding subdivisions (a) and (b), the principal terms of a reorganization shall be approved by all shareholders of any class or series if, as a result of the reorganization, the holders of that class or series become personally liable for any obligations of a party to the reorganization, unless all holders of that class or series have the dissenters’ rights provided in Chapter 13 (commencing with Section 1300) of Division 1.

(h) Any approval required by this section may be given before or after the approval by the board. Notwithstanding approval required by this section, the board may abandon the proposed reorganization without further action by the shareholders, subject to the contractual rights, if any, of third parties.

(Amended by Stats. 2014, Ch. 694, Sec. 63. Effective January 1, 2015.)






CHAPTER 11 - Records and Reports

3500

(a) The board of a social purpose corporation shall cause an annual report to be sent to the shareholders not later than 120 days after the close of the fiscal year. The annual report shall contain (1) a balance sheet as of the end of that fiscal year and an income statement and a statement of cashflows for that fiscal year, accompanied by any report thereon of independent accountants or, if there is no report, the certificate of an authorized officer of the social purpose corporation that the statements were prepared without audit from the books and records of the corporation, and (2) the information required by subdivision (b).

(b) The board shall cause to be provided with the annual report, a management discussion and analysis (special purpose MD&A) concerning the social purpose corporation’s stated purpose or purposes as set forth in its articles pursuant to paragraph (2) of subdivision (b) of Section 2602, and, to the extent consistent with reasonable confidentiality requirements, shall cause the special purpose MD&A to be made publicly available by posting it on the social purpose corporation’s Internet Web site or providing it through similar electronic means. The special purpose MD&A shall include the information specified in this subdivision and any other information that the social purpose corporation’s officers and directors believe to be reasonably necessary or appropriate to an understanding of the social purpose corporation’s efforts in connection with its special purpose or purposes. The special purpose MD&A shall also include the following information:

(1) Identification and discussion of the overall objectives of the social purpose corporation relating to its special purpose or purposes, and an identification and explanation of any changes made in those special purpose objectives during the fiscal year.

(2) Identification and discussion of the material actions taken by the social purpose corporation during the fiscal year to achieve its special purpose objectives, the impact of those actions, including the causal relationships between the actions and the reported outcomes, and the extent to which those actions achieved the special purpose objectives for the fiscal year.

(3) Identification and discussion of material actions, including the intended impact of those actions, that the social purpose corporation expects to take in the short term and long term with respect to achievement of its special purpose objectives.

(4) A description of the process for selecting, and an identification and description of, the financial, operating, and other measures used by the social purpose corporation during the fiscal year for evaluating its performance in achieving its special purpose objectives, including an explanation of why the social purpose corporation selected those measures and identification and discussion of the nature and rationale for any material changes in those measures made during the fiscal year.

(5) Identification and discussion of any material operating and capital expenditures incurred by the social purpose corporation during the fiscal year in furtherance of achieving the special purpose objectives, a good faith estimate of any additional material operating or capital expenditures the social purpose corporation expects to incur over the next three fiscal years in order to achieve its special purpose objectives, and other material expenditures of resources incurred by the social purpose corporation during the fiscal year, including employee time, in furtherance of achieving the special purpose objectives, including a discussion of the extent to which that capital or use of other resources serves purposes other than and in addition to furthering the achievement of the special purpose objectives.

(c) Except as may otherwise be excused pursuant to subdivision (h) of Section 1501.5, the reports specified in subdivisions (a) and (b) shall be sent to the shareholders at least 15 days, or, if sent by bulk mail, 35 days, prior to the annual meeting of shareholders to be held during the next fiscal year. This requirement shall not limit the requirement for holding an annual meeting as required by Section 600.

(d) If no annual report for the last fiscal year has been sent to shareholders, the social purpose corporation shall, upon the written request of any shareholder made more than 120 days after the end of that fiscal year, deliver or mail to the person making the request within 30 days following the request, the statements required by subdivisions (a) and (b) for that fiscal year.

(e) A shareholder or shareholders holding at least 5 percent of the outstanding shares of any class of a social purpose corporation may make a written request to the social purpose corporation for an income statement of the social purpose corporation for the three-month, six-month, or nine-month period of the current fiscal year ended more than 30 days prior to the date of the request and a balance sheet of the social purpose corporation as at the end of that period and, in addition, if no annual report for the most recent fiscal year has been sent to the shareholders, the statements referred to in subdivisions (a) and (b) relating to that fiscal year. The statements shall be delivered or mailed to the person making the request within 30 days following the request. A copy of the statements shall be kept on file in the principal office of the social purpose corporation for 12 months and shall be exhibited at all reasonable times to any shareholder demanding an examination of the statements or a copy shall be mailed to the shareholder. The quarterly income statements and balance sheets referred to in this subdivision shall be accompanied by the report thereon, if any, of any independent accountants engaged by the social purpose corporation or the certificate of an authorized officer of the social purpose corporation that the financial statements were prepared without audit from the books and records of the social purpose corporation.

(Amended by Stats. 2014, Ch. 694, Sec. 64. Effective January 1, 2015.)



3501

(a) The board shall cause a special purpose current report to be sent to the shareholders not later than 45 days following the occurrence of any one or more of the events specified in subdivision (b) or (c), and, to the extent consistent with reasonable confidentiality requirements, shall cause the special purpose current report to be made publicly available by posting it on the social purpose corporation’s Internet Web site or providing it through similar electronic means.

(b) Unless previously reported in the most recent annual report, the special purpose current report shall identify and discuss, in reasonable detail, any expenditure or group of related or planned expenditures, excluding compensation of officers and directors, made in furtherance of the special purpose objectives, whether an operating expenditure, a capital expenditure, or some other expenditure of corporate resources, including, but not limited to, employee time, whether the expenditure was direct or indirect, and whether the expenditure was categorized as overhead or otherwise where the expenditure has or is likely to have a material adverse impact on the social purpose corporation’s results of operations or financial condition for a quarterly or annual fiscal period.

(c) Unless previously reported in the most recent annual report, the special purpose current report shall identify and discuss, in reasonable detail, any decision by the board or action by management to do either of the following:

(1) Withhold expenditures or a group of related or planned expenditures, whether temporarily or permanently, that were to have been made in furtherance of the special purpose as contemplated in the most recent annual report, whether those planned expenditures were an operating expenditure, a capital expenditure, or some other expenditure of corporate resources, including, but not limited to, employee time, whether the planned expenditure was direct or indirect, and whether the planned expenditure to be made would have been categorized as overhead or otherwise, in any case, where the planned expenditure was likely to have had a material positive impact on the social purpose corporation’s impact in furtherance of its special purpose objectives, as contemplated in the most recent annual report.

(2) Determine that the special purpose has been satisfied or should no longer be pursued, whether temporarily or permanently.

(Amended by Stats. 2014, Ch. 694, Sec. 65. Effective January 1, 2015.)



3502

(a) Nothing contained in subdivision (b) of Section 3500 or Section 3501 shall require a detailing or itemization of every relevant expenditure incurred, or planned or action taken or planned, by the corporation. Management and the board shall use their discretion in providing that information, including the reasonable detail that a reasonable investor would consider important in understanding the corporation’s objectives, actions, impacts, measures, rationale, and results of operations as they relate to the nature and achievement of the special purpose objectives.

(b) Where best practices emerge for providing the information required by subdivision (b) of Section 3500 or Section 3501, use of those best practices shall create a presumption that the social purpose corporation caused all the information required by those provisions to be provided. This presumption can only be rebutted by showing that the reporting contained either a misstatement of a material fact or omission of a material fact.

(c) Notwithstanding subdivision (b) of Section 3500 and Section 3501, under no circumstances shall the social purpose corporation be required to provide information that would result in a violation of state or federal securities laws or other applicable laws.

(d) The social purpose corporation and its officers and directors are expressly excluded from liability for any and all forward looking statements supplied in the report required by subdivision (b) of Section 3500 and Section 3501, so long as those statements are supplied in good faith. Statements are deemed to be forward looking as that term is defined in the federal securities laws.

(e) The special purpose MD&A and any special purpose current report shall be written in plain English and shall be provided in an efficient and understandable manner, avoiding repetition and disclosure of immaterial information.

(f) Unless otherwise provided by the articles or bylaws, and if approved by the board of directors, the reports specified in Sections 3500 and 3501 and any accompanying material sent pursuant to this section may be sent by electronic transmission by the corporation.

(g) The financial statements of any social purpose corporation with fewer than 100 holders of record of its shares, determined as provided in Section 605, required to be furnished by Sections 3500 and 3501 are not required to be prepared in conformity with generally accepted accounting principles if they reasonably set forth the assets and liabilities and the income and expense of the social purpose corporation and disclose the accounting basis used in their preparation.

(h) The requirements described in Section 3500 shall be satisfied if a corporation with an outstanding class of securities registered under Section 12 of the Securities Exchange Act of 1934 both complies with Section 240.14a-16 of Title 17 of the Code of Federal Regulations, as amended from time to time, with respect to the obligation of a corporation to furnish an annual report to shareholders pursuant to Section 240.14a-3(b) of Title 17 of the Code of Federal Regulations, and includes the information required by subdivision (b) of Section 3500 in the annual report.

(i) The requirements described in Section 3501 shall be satisfied if a corporation with an outstanding class of securities registered under Section 12 of the Securities Exchange Act of 1934 both complies with Section 240.13a-13 of Title 17 of the Code of Federal Regulations, as amended from time to time, with respect to the obligation of a corporation to furnish a quarterly report to shareholders, and includes the information required by subdivision (b) of Section 3501 in the quarterly report.

(j) In addition to the penalties provided for in this division, the superior court of the proper county shall enforce the duty of making and mailing or delivering the information and financial statements required by Sections 3500 and 3501 and, for good cause shown, may extend the time therefor.

(k) In any action or proceeding with respect to Section 3500 or 3501, if the court finds the failure of the social purpose corporation to comply with the requirements of those sections to have been without justification, the court may award an amount sufficient to reimburse the shareholder for the reasonable expenses incurred by the shareholder, including attorney’s fees, in connection with the action or proceeding.

(l) Section 3500 and Section 3501 apply to any domestic social purpose corporation and also to a foreign social purpose corporation having its principal executive office in this state or customarily holding meetings of its board in this state.

(m) All reports and notices required by Section 3500 and Section 3501 shall be maintained by the social purpose corporation, in an electronic form for a period of not less than 10 years.

(Amended by Stats. 2014, Ch. 694, Sec. 66. Effective January 1, 2015.)



3503

Any officers, directors, employees, or agents of a social purpose corporation who do any of the following shall be liable jointly and severally for all the damages resulting therefrom to the social purpose corporation or any person injured by those actions who relied on those actions or to both:

(a) Make, issue, deliver, or publish any prospectus, report, including the reports required pursuant to Sections 3500 and 3501, circular, certificate, financial statement, balance sheet, public notice, or document respecting the social purpose corporation or its shares, assets, liabilities, capital, dividends, business, earnings, or accounts which is false in any material respect, knowing it to be false, or participate in the making, issuance, delivery, or publication thereof with knowledge that the same is false in a material respect.

(b) Make or cause to be made in the books, minutes, records, or accounts of a social purpose corporation any entry that is false in any material particular knowing it to be false.

(c) Remove, erase, alter, or cancel any entry in any books or records of the social purpose corporation, with intent to deceive.

(d) With respect to the reports required pursuant to subdivision (b) of Section 3500 and Section 3501, omit to state any material fact necessary in order to make the statements contained therein, in light of the circumstances under which those statements were made, not misleading in a material respect, knowing the omission to be misleading.

(Amended by Stats. 2014, Ch. 694, Sec. 67. Effective January 1, 2015.)









DIVISION 2 - NONPROFIT CORPORATION LAW

PART 1 - GENERAL PROVISIONS AND DEFINITIONS GOVERNING PARTS 1 THROUGH 5

5002

Unless the provisions or the context otherwise requires, the general provisions and definitions set forth in this part govern the construction of this part and of Part 2 (commencing with Section 5110), Part 3 (commencing with Section 7110), Part 4 (commencing with Section 9110), and Part 5 (commencing with Section 9910) of this division.

(Added by Stats. 1978, Ch. 567.)



5003

(a) The provisions of this part apply to:

(1) Corporations organized under Part 2, Part 3, and Part 4 of this division;

(2) Corporations expressly subject to Part 2, Part 3 or Part 4 of this division pursuant to a particular provision of this division or Division 3 (commencing with Section 12000) or other specific statutory provision;

(3) Corporations which pursuant to the express provisions of Part 1, Division 2 (commencing with Section 9000) in effect immediately prior to January 1, 1980, are subject to the provisions of Part 1 of Division 2 and which, on or after January 1, 1980, are subject to the Nonprofit Public Benefit Corporation Law, the Nonprofit Mutual Benefit Corporation Law or the Nonprofit Religious Corporation Law, pursuant to Section 9912.

(4) Corporations expressly subject to Part 1, Division 2 (commencing with Section 9000) in effect immediately prior to January 1, 1980, pursuant to a particular provision of this division or Division 3 (commencing with Section 12000) or other specific statutory provision in effect immediately prior to January 1, 1980, and which, on or after January 1, 1980, are subject to the Nonprofit Public Benefit Corporation Law, the Nonprofit Mutual Benefit Corporation Law, or the Nonprofit Religious Corporation Law, pursuant to Section 9912; and

(5) Corporations incorporated as permitted by subdivision (d) of Section 9911.

(b) The existence of corporations formed or existing on the date of enactment or reenactment of this part, Part 2, Part 3, Part 4 or Part 5 shall not be affected by the enactment or reenactment of such parts or by any change in the requirements for the formation of corporations or by the amendment or repeal of the laws under which they were formed or created.

(c) Neither the repeals effected by the enactment or reenactment of this part or of Part 2, Part 3, Part 4 or Part 5, nor the amendment thereof shall impair or take away any existing liability or cause of action against any corporation, its members, directors or officers incurred prior to the time of such enactment, reenactment or amendment.

(Amended by Stats. 1979, Ch. 724.)



5004

A corporation may be sued as provided in the Code of Civil Procedure.

(Added by Stats. 1978, Ch. 567.)



5005

Any corporation shall, as a condition of its existence as a corporation, be subject to the provisions of the Code of Civil Procedure authorizing the attachment of corporate property.

(Added by Stats. 1978, Ch. 567.)



5005.1

(a) Except for a liability that may be insured against pursuant to Division 4 (commencing with Section 3200) of the Labor Code, an authorized corporation may do any of the following:

(1) Insure itself against all or any part of any tort liability.

(2) Insure any employee of the corporation against all or any part of his or her liability for injury resulting from an act or omission in the scope of employment.

(3) Insure any board member, officer, or volunteer of the corporation against any liability that may arise from any act or omission in the scope of participation with the corporation.

(4) Insure itself against any loss arising from physical damage to motor vehicles owned or operated by the corporation.

(5) Insure itself against the loss or damage to property of every kind, including, but not limited to, losses and expenses related to the loss of property.

(b) (1) The arrangement authorized pursuant to this section shall only be available to an authorized corporation where that corporation has joined with two or more other authorized corporations to provide for the pooling of self-insured claims or losses. The pooling arrangement shall be organized as a nonprofit public benefit corporation pursuant to Part 2 (commencing with Section 5110) and shall not be considered insurance nor be subject to regulation under the Insurance Code.

(2) A pooling arrangement shall include in every application form for membership and every risk pooling contract issued or renewed on or after January 1, 2016, and in boldface 10-point type on the front page, the following notice:

“Notice: This risk pooling contract is issued by a pooling arrangement authorized by California Corporations Code Section 5005.1. The pooling arrangement is not subject to all of the insurance laws of the State of California and is not subject to regulation by the Insurance Commissioner. Insurance guaranty funds are not available to pay claims in the event the risk pool becomes insolvent.”

(c) This section does not authorize a corporation organized pursuant to this division to pay for, or to insure, contract, or provide for payment for, any part of a claim or judgment against an employee of the corporation for punitive or exemplary damages.

(d) (1) Any insurance pool established pursuant to this section shall have initial pooled resources of not less than two hundred fifty thousand dollars ($250,000).

(2) Any insurance pool providing the coverage described in paragraph (5) of subdivision (a) shall do all of the following:

(A) Be organized for the purpose of providing the coverage described in paragraph (1) of subdivision (a) for a period of no less than five years.

(B) Have accumulated net assets of not less than five million dollars ($5,000,000).

(e) All participating corporations in any pool established pursuant to this section are required to agree to pay premiums or make other mandatory financial contributions or commitments necessary to ensure a financially sound risk pool.

(f) For the purpose of this section, an authorized “corporation” means any corporation that meets all of the following criteria:

(1) Is organized chiefly to provide or fund health or human services, but does not include a hospital.

(2) Is exempt from federal income taxation as an organization described in Section 501(c)(3) of the United States Internal Revenue Code.

(Amended by Stats. 2014, Ch. 556, Sec. 1. Effective January 1, 2015.)



5006

The fees of the Secretary of State for filing instruments by or on behalf of corporations are prescribed in Article 3 (commencing with Section 12180) of Chapter 3 of Part 2 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1978, Ch. 567.)



5007

Any agreement, certificate or other instrument relating to a domestic corporation, a foreign corporation, or a foreign business corporation filed pursuant to the provisions of this part, Part 2, Part 3, Part 4 or Part 5 may be corrected with respect to any misstatement of fact contained therein, any defect in the execution thereof or any other error or defect contained therein, by filing a certificate of correction entitled “Certificate of Correction of _____ (insert here the title of the agreement, certificate or other instrument to be corrected and name(s) of the corporation or corporations)”; provided, however, that no such certificate of correction shall alter the wording of any resolution which was in fact adopted by the board or the members or delegates or effect a corrected amendment of articles which amendment as so corrected would not in all respects have complied with the requirements of this part, Part 2, Part 3, Part 4 or Part 5 at the time of filing of the agreement, certificate or other instrument being corrected. Such certificate of correction shall be signed and verified or acknowledged as provided in this part with respect to the agreement, certificate or other instrument being corrected. It shall set forth the following:

(a) The name or names of the corporation or corporations.

(b) The date the agreement, certificate or other instrument being corrected was filed.

(c) The provision in the agreement, certificate or other instrument as corrected and, if the execution was defective, wherein it was defective.

The filing of the certificate of correction shall not alter the effective time of the agreement, certificate or instrument being corrected, which shall remain as its original effective time, and such filing shall not affect any right or liability accrued or incurred before such filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by such filing if the person having such right has not detrimentally relied on the original instrument.

(Amended by Stats. 1979, Ch. 724.)



5008

(a) Upon receipt of any instrument by the Secretary of State for filing pursuant to this part, Part 2, Part 3, Part 4 or Part 5, if it conforms to law, it shall be filed by, and in the office of the Secretary of State and the date of filing endorsed thereon. Except for instruments filed pursuant to Section 6210, 8210, or 9660 the date of filing shall be the date the instrument is received by the Secretary of State unless the instrument provides that it is to be withheld from filing until a future date or unless in the judgment of the Secretary of State the filing is intended to be coordinated with the filing of some other corporate document which cannot be filed. The Secretary of State shall file a document as of any requested future date not more than 90 days after its receipt, including a Saturday, Sunday or legal holiday, if the document is received in the Secretary of State’s office at least one business day prior to the requested date of filing. An instrument does not fail to conform to law because it is not accompanied by the full filing fee if the unpaid portion of such fee does not exceed the limits established by the policy of the Secretary of State for extending credit in such cases.

(b) If the Secretary of State determines that an instrument submitted for filing or otherwise submitted does not conform to law and returns it to the person submitting it, the instrument may be resubmitted accompanied by a written opinion of a member of the State Bar of California submitting the instrument, or representing the person submitting it, to the effect that the specific provision of the instrument objected to by the Secretary of State does conform to law and stating the points and authorities upon which the opinion is based. The Secretary of State shall rely, with respect to any disputed point of law (other than the application of Section 5122, 7122, or 9122), upon such written opinion in determining whether the instrument conforms to law. The date of filing in such case shall be the date the instrument is received on resubmission.

(c) Any instrument filed with respect to a corporation (other than original articles) may provide that it is to become effective not more than 90 days subsequent to its filing date. In case such a delayed effective date is specified, the instrument may be prevented from becoming effective by a certificate stating that by appropriate corporate action it has been revoked and is null and void, executed in the same manner as the original instrument and filed before the specified effective date. In the case of a merger agreement, such certificate revoking the earlier filing need only be executed on behalf of one of the constituent corporations. If no such revocation certificate is filed, the instrument becomes effective on the date specified.

(Amended by Stats. 2012, Ch. 494, Sec. 11. Effective January 1, 2013.)



5008.5

The Secretary of State may cancel the filing of articles if a check or other remittance accepted in payment of the filing fee or franchise tax is not paid upon presentation. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give written notice of the applicability of this section and the cancellation date which shall be not less than 20 days from the date of mailing the written notice as certified by the Secretary of State, to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent before the date of cancellation as stated in the written notice of cancellation, the cancellation shall thereupon be effective. The written notice shall be given 70 days or less after the original filing.

(Amended by Stats. 1988, Ch. 508, Sec. 2.)



5008.6

(a) A corporation that (1) fails to file a statement pursuant to Section 6210, 8210, or 9660 for an applicable filing period, (2) has not filed a statement pursuant to Section 6210, 8210, or 9660 during the preceding 24 months, and (3) was certified for penalty pursuant to Section 6810, 8810, or 9690 for the same filing period, shall be subject to suspension pursuant to this section rather than to penalty under Section 6810 or 8810.

(b) When subdivision (a) is applicable, the Secretary of State shall provide a notice to the corporation informing the corporation that its corporate powers, rights, and privileges will be suspended 60 days from the date of the notice if the corporation does not file the statement required by Section 6210, 8210, or 9660.

(c) If the 60-day period expires without the delinquent corporation filing the required statement, the Secretary of State shall notify the Franchise Tax Board of the suspension, and provide a notice of the suspension to the corporation. Thereupon, except for the purpose of filing an application for exempt status or amending the articles of incorporation as necessary either to perfect that application or to set forth a new name, the corporate powers, rights, and privileges of the corporation are suspended.

(d) A statement required by Section 6210, 8210, or 9660 may be filed, notwithstanding suspension of the corporate powers, rights, and privileges under this section or under provisions of the Revenue and Taxation Code. Upon the filing of a statement under Section 6210, 8210, or 9660, by a corporation that has suffered suspension under this section, the Secretary of State shall certify that fact to the Franchise Tax Board and the corporation may thereupon be relieved from suspension, unless the corporation is held in suspension by the Franchise Tax Board because of Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code.

(Amended by Stats. 2012, Ch. 494, Sec. 12. Effective January 1, 2013.)



5009

Except as otherwise required, any reference in this part, Part 2, Part 3, Part 4 or Part 5 to mailing means first-, second-, or third-class mail, postage prepaid, unless registered mail is specified. Registered mail includes certified mail.

(Added by Stats. 1978, Ch. 567.)



5010

If the articles or bylaws provide for more or less than one vote for any membership on any matter, the references in Sections 5033 and 5034 to a majority or other proportion of memberships mean, as to those matters, a majority or other proportion of the votes entitled to be cast. Whenever in Part 2 (commencing with Section 5110) or Part 3 (commencing with Section 7110) members are disqualified from voting on any matter, their memberships shall not be counted for the determination of a quorum at any meeting to act upon, or the required vote to approve action upon, that matter under any other provision of Part 2 (commencing with Section 5110) or Part 3 (commencing with Section 7110) or the articles or bylaws.

(Amended by Stats. 1983, Ch. 101, Sec. 9.)



5011

All references in Part 3 (commencing with Section 7110) to the voting of memberships include the voting of securities given voting rights in the articles pursuant to paragraph (3) of subdivision (a) of Section 7132.

(Amended by Stats. 1983, Ch. 101, Sec. 10.)



5012

All references in this part, Part 2 (commencing with Section 5110), Part 3 (commencing with Section 7110), or Part 4 (commencing with Section 9110) to financial statements of a corporation mean statements prepared in conformity with generally accepted accounting principles or some other basis of accounting which reasonably sets forth the assets and liabilities and the income and expenses of the corporation and discloses the accounting basis used in their preparation.

(Amended by Stats. 1983, Ch. 101, Sec. 11.)



5013

As used in this part, Part 2 (commencing with Section 5110), Part 3 (commencing with Section 7110), or Part 4 (commencing with Section 9110), “independent accountant” means a certified public accountant or public accountant who is independent of the corporation, as determined in accordance with generally accepted auditing standards, and who is engaged to audit financial statements of the corporation or perform other accounting services.

(Amended by Stats. 1983, Ch. 101, Sec. 12.)



5014

Any requirement in Part 3 (commencing with Section 7110) for a vote of each class of members means such a vote regardless of limitations or restrictions upon the voting rights thereof, unless expressly limited to voting memberships.

(Amended by Stats. 1983, Ch. 101, Sec. 13.)



5015

Any reference in this part, Part 2 (commencing with Section 5110), Part 3 (commencing with Section 7110), Part 4 (commencing with Section 9110), or Part 5 (commencing with Section 9910) to the time a notice is given or sent means, unless otherwise expressly provided, (a) the time a written notice by mail is deposited in the United States mails, postage prepaid; or (b) the time any other written notice, including facsimile, telegram, or other electronic mail message, is personally delivered to the recipient or is delivered to a common carrier for transmission, or actually transmitted by the person giving the notice by electronic means, to the recipient; or (c) the time any oral notice is communicated, in person or by telephone, including a voice messaging system or other system or technology designed to record and communicate messages, or wireless, to the recipient, including the recipient’s designated voice mailbox or address on such a system, or to a person at the office of the recipient who the person giving the notice has reason to believe will promptly communicate it to the recipient.

(Amended by Stats. 1995, Ch. 154, Sec. 10. Effective January 1, 1996.)



5016

A notice or report mailed or delivered as part of a newsletter, magazine or other organ regularly sent to members shall constitute written notice or report pursuant to this division when addressed and mailed or delivered to the member, or in the case of members who are residents of the same household and who have the same address on the books of the corporation, when addressed and mailed or delivered to one of such members, at the address appearing on the books of the corporation.

(Amended by Stats. 1979, Ch. 724.)



5030

“Acknowledged” means that an instrument is either:

(a) Formally acknowledged as provided in Article 3 (commencing with Section 1180) of Chapter 4 of Title 4 of Part 4 of Division 2 of the Civil Code; or

(b) Accompanied by a declaration in writing signed by the persons executing the same that they are such persons and that the instrument is the act and deed of the person or persons executing the same.

Any certificate of acknowledgment taken without this state before a notary public or a judge or clerk of a court of record having an official seal need not be further authenticated.

(Added by Stats. 1978, Ch. 567.)



5031

A corporation is an “affiliate” of, or a corporation is “affiliated” with, another specified corporation if it directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with the other specified corporation.

(Added by Stats. 1978, Ch. 567.)



5032

“Approved by (or approval of) the board” means approved or ratified by the vote of the board or by the vote of a committee authorized to exercise the powers of the board, except as to matters not within the competence of the committee under Section 5212, Section 7212, or Section 9212.

(Added by Stats. 1978, Ch. 567.)



5033

“Approval by (or approval of) a majority of all members” means approval by an affirmative vote (or written ballot in conformity with Section 5513, Section 7513, or Section 9413) of a majority of the votes entitled to be cast. Such approval shall include the affirmative vote of a majority of the outstanding memberships of each class, unit, or grouping of members entitled, by any provision of the articles or bylaws or of Part 2, Part 3, Part 4 or Part 5 to vote as a class, unit, or grouping of members on the subject matter being voted upon and shall also include the affirmative vote of such greater proportion, including all, of the votes of the memberships of any class, unit, or grouping of members if such greater proportion is required by the bylaws (subdivision (e) of Section 5151, subdivision (e) of Section 7151, or subdivision (e) of Section 9151) or Part 2, Part 3, Part 4 or Part 5.

(Amended by Stats. 1979, Ch. 724.)



5034

“Approval by (or approval of) the members” means approved or ratified by the affirmative vote of a majority of the votes represented and voting at a duly held meeting at which a quorum is present (which affirmative votes also constitute a majority of the required quorum) or written ballot in conformity with Section 5513, 7513, or 9413 or by the affirmative vote or written ballot of such greater proportion, including all of the votes of the memberships of any class, unit, or grouping of members as may be provided in the bylaws (subdivision (e) of Section 5151, subdivision (e) of Section 7151, or subdivision (e) of Section 9151) or in Part 2, Part 3, Part 4 or Part 5 for all or any specified member action.

(Amended by Stats. 1979, Ch. 724.)



5035

“Articles” includes the articles of incorporation, amendments thereto, amended articles, restated articles, and certificates of incorporation.

(Added by Stats. 1978, Ch. 567.)



5036

(a) Except as provided in subdivision (b) or (c), “authorized number” means 5 percent of the voting power.

(b) Where (disregarding any provision for cumulative voting which would otherwise apply) the total number of votes entitled to be cast for a director is 1,000 or more, but less than 5,000 the authorized number shall be 21/2 percent of the voting power, but not less than 50.

(c) Where (disregarding any provision for cumulative voting which would otherwise apply) the total number of votes entitled to be cast for a director is 5,000 or more, the authorized number shall be one-twentieth of 1 percent of the voting power, but not less than 125.

(d) Any right under Part 2, Part 3, or Part 4 which may be exercised by the authorized number, or some multiple thereof, may be exercised by a member with written authorizations obtained within any 11-month period from members who, in the aggregate, hold the equivalent voting power. Any such authorization shall specify the right to be exercised thereunder and the duration thereof (which shall not exceed three years).

(e) Where any provision of Part 2, Part 3, or Part 4 specifies twice the authorized number, that means two times the number calculated according to subdivision (a), (b) or (c).

(Amended by Stats. 1979, Ch. 724.)



5037

“Bylaws” includes amendments thereto and amended bylaws.

(Added by Stats. 1978, Ch. 567.)



5038

“Board” means the board of directors of the corporation.

(Added by Stats. 1978, Ch. 567.)



5039

“Business corporation” means a corporation as defined in Section 162 of the General Corporation Law.

(Added by Stats. 1978, Ch. 567.)



5039.5

The term “chair” includes “chairperson,” “chairman,” and “chairwoman.” All references in this division to “chairman” shall be deemed to refer to “chair.”

(Added by Stats. 2009, Ch. 631, Sec. 1. Effective January 1, 2010.)



5040

“Chapter” refers to a chapter of Part 2 (commencing with Section 5110), Part 3 (commencing with Section 7110), or Part 4 (commencing with Section 9110) unless otherwise expressly stated.

(Amended by Stats. 1983, Ch. 101, Sec. 15.)



5041

“Class” refers to those memberships which: (a) are identified in the articles or bylaws as being a different type of membership; or (b) have the same rights with respect to voting, dissolution, redemption and transfer. For the purpose of this section, rights shall be considered the same if they are determined by a formula applied uniformly.

(Repealed and added by Stats. 1979, Ch. 724.)



5043

“Common shares,” as used in Part 3 (commencing with Section 7110), means shares which have no preference over any other shares with respect to distribution of assets on liquidation or with respect to payment of dividends.

(Amended by Stats. 1983, Ch. 101, Sec. 17.)



5044

“Constituent corporation” means a corporation which is merged with one or more other corporations and includes the surviving corporation.

(Added by Stats. 1978, Ch. 567.)



5045

“Control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a corporation.

(Added by Stats. 1978, Ch. 567.)



5046

(a) “Corporation” as used in this part and Part 5 (commencing with Section 9910), refers to corporations defined in subdivisions (b), (c), and (d).

(b) “Corporation,” as used in Part 2 (commencing with Section 5110), means a nonprofit public benefit corporation as defined in Section 5060.

(c) “Corporation,” as used in Part 3 (commencing with Section 7110) means a nonprofit mutual benefit corporation as defined in Section 5059.

(d) “Corporation,” as used in Part 4 (commencing with Section 9110), including those provisions of Part 2 (commencing with Section 5110) made applicable pursuant to Chapter 6 (commencing with Section 9610) of Part 4, means a nonprofit religious corporation as defined in Section 5061.

(Amended by Stats. 1983, Ch. 101, Sec. 18.)



5047

Except where otherwise expressly provided, “directors” means natural persons, designated in the articles or bylaws or elected by the incorporators, and their successors and natural persons designated, elected or appointed by any other name or title to act as members of the governing body of the corporation. If the articles or bylaws designate that a natural person is a director or a member of the governing body of the corporation by reason of occupying a specified position within the corporation or outside the corporation, without limiting that person’s right to vote as a member of the governing body, that person shall be a director for all purposes and shall have the same rights and obligations, including voting rights, as the other directors. A person who does not have authority to vote as a member of the governing body of the corporation, is not a director as that term is used in this division regardless of title.

(Amended by Stats. 2014, Ch. 914, Sec. 1. Effective January 1, 2015.)



5047.5

(a) The Legislature finds and declares that the services of directors and officers of nonprofit corporations who serve without compensation are critical to the efficient conduct and management of the public service and charitable affairs of the people of California. The willingness of volunteers to offer their services has been deterred by a perception that their personal assets are at risk for these activities. The unavailability and unaffordability of appropriate liability insurance makes it difficult for these corporations to protect the personal assets of their volunteer decisionmakers with adequate insurance. It is the public policy of this state to provide incentive and protection to the individuals who perform these important functions.

(b) Except as provided in this section, no cause of action for monetary damages shall arise against any person serving without compensation as a director or officer of a nonprofit corporation subject to Part 2 (commencing with Section 5110), Part 3 (commencing with Section 7110), or Part 4 (commencing with Section 9110) of this division on account of any negligent act or omission occurring (1) within the scope of that person’s duties as a director acting as a board member, or within the scope of that person’s duties as an officer acting in an official capacity; (2) in good faith; (3) in a manner that the person believes to be in the best interest of the corporation; and (4) is in the exercise of his or her policymaking judgment.

(c) This section shall not limit the liability of a director or officer for any of the following:

(1) Self-dealing transactions, as described in Sections 5233 and 9243.

(2) Conflicts of interest, as described in Section 7233.

(3) Actions described in Sections 5237, 7236, and 9245.

(4) In the case of a charitable trust, an action or proceeding against a trustee brought by a beneficiary of that trust.

(5) Any action or proceeding brought by the Attorney General.

(6) Intentional, wanton, or reckless acts, gross negligence, or an action based on fraud, oppression, or malice.

(7) Any action brought under Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code.

(d) This section only applies to nonprofit corporations organized to provide religious, charitable, literary, educational, scientific, social, or other forms of public service that are exempt from federal income taxation under Section 501(c)(3) or 501(c)(6) of the Internal Revenue Code.

(e) This section applies only if the nonprofit corporation maintains a liability insurance policy with an amount of coverage of at least the following amounts:

(1) If the corporation’s annual budget is less than fifty thousand dollars ($50,000), the minimum required amount is five hundred thousand dollars ($500,000).

(2) If the corporation’s annual budget equals or exceeds fifty thousand dollars ($50,000), the minimum required amount is one million dollars ($1,000,000).

This section applies only if the claim against the director or officer can also be made directly against the corporation and a liability insurance policy is applicable to the claim. If that policy is found to cover the damages caused by the director or officer, no cause of action as provided in this section shall be maintained against the director or officer.

(f) For the purposes of this section, the payment of actual expenses incurred in attending meetings or otherwise in the execution of the duties of a director or officer shall not constitute compensation.

(g) Nothing in this section shall be construed to limit the liability of a nonprofit corporation for any negligent act or omission of a director, officer, employee, agent, or servant occurring within the scope of his or her duties.

(h) This section does not apply to any corporation that unlawfully restricts membership, services, or benefits conferred on the basis of political affiliation, age, or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code.

(i) This section does not apply to any volunteer director or officer who receives compensation from the corporation in any other capacity, including, but not limited to, as an employee.

(Amended by Stats. 2009, Ch. 631, Sec. 3. Effective January 1, 2010.)



5048

“Disappearing corporation” means a constituent corporation which is not the surviving corporation.

(Added by Stats. 1978, Ch. 567.)



5049

“Distribution” means the distribution of any gains, profits or dividends to any member as such. As used in this section, “member” means any person who is a member as defined in Section 5056 and any person who is referred to as a member as authorized by subdivision (a) of Sections 5332, 7333 and 9332.

(Amended by Stats. 1979, Ch. 724.)



5050

“Domestic corporation” means a corporation formed under the laws of this state.

(Added by Stats. 1978, Ch. 567.)



5051

“Filed,” unless otherwise expressly provided, means filed in the office of the Secretary of State.

(Added by Stats. 1978, Ch. 567.)



5052

“Foreign business corporation,” as used in Part 3 (commencing with Section 7110), means a foreign corporation as defined in Section 171 except that it does not include a foreign corporation as defined in Section 5053.

(Amended by Stats. 1983, Ch. 101, Sec. 19.)



5053

“Foreign corporation” means any corporation incorporated in a jurisdiction other than California pursuant to that jurisdiction’s law for the incorporation of nonprofit corporations; except that as used in subdivision (b) of Section 5122, in subdivision (c) of Section 7122, and in subdivision (b) of Section 9122, “foreign corporation” means a corporation described in Section 171.

(Amended by Stats. 1979, Ch. 724.)



5054

“Incentive and benefit plans,” as used in Section 5140, in Section 7140, and in Section 9140 includes, but is not limited to, any plan or agreement under which the compensation of officers or employees is fixed, in full or in part, by reference to the financial performance of the corporation.

(Added by Stats. 1978, Ch. 567.)



5055

“Liquidating price” or “liquidation preference,” as used in Part 3 (commencing with Section 7110), means amounts payable on memberships of any class, upon voluntary or involuntary dissolution, winding up or distribution of the entire assets of the corporation, in priority to amounts payable to members of another class or classes.

(Amended by Stats. 1983, Ch. 101, Sec. 20.)



5056

(a) “Member” means any person who, pursuant to a specific provision of a corporation’s articles or bylaws, has the right to vote for the election of a director or directors or on a disposition of all or substantially all of the assets of a corporation or on a merger or on a dissolution unless the provision granting such right to vote is only effective as a result of paragraph (2) of subdivision (a) of Section 7132. “Member” also means any person who is designated in the articles or bylaws as a member and, pursuant to a specific provision of a corporation’s articles or bylaws, has the right to vote on changes to the articles or bylaws.

(b) The articles or bylaws may confer some or all of the rights of a member, set forth in this part and in Parts 2 through 5 of this division, upon any person or persons who do not have any of the voting rights referred to in subdivision (a).

(c) Where a member of a corporation is not a natural person, such member may authorize in writing one or more natural persons to vote on its behalf on any or all matters which may require a vote of the members.

(d) A person is not a member by virtue of any of the following:

(1) Any rights such person has as a delegate.

(2) Any rights such person has to designate or select a director or directors.

(3) Any rights such person has as a director.

(Amended by Stats. 1982, Ch. 36, Sec. 5. Effective February 17, 1982.)



5057

A “membership” refers to the rights a member has pursuant to a corporation’s articles, bylaws and this division.

(Amended by Stats. 1979, Ch. 724.)



5058

“Membership certificate,” as used in Part 3 (commencing with Section 7110), means a document evidencing a transferable property interest in a corporation.

(Amended by Stats. 1983, Ch. 101, Sec. 21.)



5059

“Nonprofit mutual benefit corporation” or “mutual benefit corporation” means a corporation which is organized under Part 3 (commencing with Section 7110), or subject to Part 3 under the provisions of subdivision (a) of Section 5003.

(Amended by Stats. 1979, Ch. 724.)



5060

“Nonprofit public benefit corporation” or “public benefit corporation” means a corporation which is organized under Part 2 (commencing with Section 5110) or subject to Part 2 under the provisions of subdivision (a) of Section 5003.

(Amended by Stats. 1979, Ch. 724.)



5061

“Nonprofit religious corporation” or “religious corporation” means a corporation which is organized under Part 4 (commencing with Section 9110) or subject to Part 4 pursuant to subdivision (a) of Section 5003.

(Amended by Stats. 1979, Ch. 724.)



5062

“Officer’s certificate” means a certificate signed and verified by the chair of the board, the president or any vice president and by the secretary, the chief financial officer, the treasurer or any assistant secretary or assistant treasurer.

(Amended by Stats. 2009, Ch. 631, Sec. 4. Effective January 1, 2010.)



5063

“On the certificate,” as used in Part 3 (commencing with Section 7110), means that a statement appears on the face of a certificate or on the reverse thereof with a reference thereto on the face.

(Amended by Stats. 1983, Ch. 101, Sec. 22.)



5063.5

“Other business entity” means a domestic or foreign limited liability company, limited partnership, general partnership, business trust, real estate investment trust, unincorporated association, or a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance as set forth in Article 16 (commencing with Section 1550) of Chapter 3 of Part 2 of Division 1 of the Insurance Code. As used herein, “general partnership” means a “partnership” as defined in subdivision (9) of Section 16101; “business trust” means a business organization formed as a trust; “real estate investment trust” means a “real estate investment trust” as defined in subsection (a) of Section 856 of the Internal Revenue Code of 1986, as amended; and “unincorporated association” has the meaning set forth in Section 18035.

(Amended by Stats. 2009, Ch. 631, Sec. 5. Effective January 1, 2010.)



5064

A “parent” of a specified corporation is an affiliate controlling such corporation directly or indirectly through one or more intermediaries.

(Added by Stats. 1978, Ch. 567.)



5064.5

“Parent party” means the corporation in control of any constituent domestic or foreign corporation or other business entity and whose equity securities are issued, transferred, or exchanged in a merger pursuant to Section 6019.1 or 8019.1.

(Added by Stats. 1999, Ch. 437, Sec. 12.7. Effective January 1, 2000.)



5065

“Person,” in addition to those entities specified in Section 18 and unless otherwise expressly provided, includes any association, business corporation, company, corporation, corporation sole, domestic corporation, estate, foreign corporation, foreign business corporation, individual, joint stock company, joint venture, mutual benefit corporation, public benefit corporation, religious corporation, partnership, government or political subdivision, agency or instrumentality of a government.

(Added by Stats. 1978, Ch. 567.)



5067

“Preferred shares,” as used in Part 3 (commencing with Section 7110), means shares other than common shares.

(Amended by Stats. 1983, Ch. 101, Sec. 24.)



5068

“Proper county” means the county where the corporation’s principal office in this state is located or, if the corporation has no such office, the County of Sacramento.

(Amended by Stats. 1979, Ch. 724.)



5069

“Proxy” means a written authorization signed by a member or the member’s attorney in fact giving another person or persons power to vote on behalf of such member. “Signed” for the purpose of this section means the placing of the member’s name on the proxy (whether by manual signature, typewriting, telegraphic transmission or otherwise) by the member or such member’s attorney in fact.

(Added by Stats. 1978, Ch. 567.)



5070

“Proxyholder” means the person or persons to whom a proxy is given.

(Added by Stats. 1978, Ch. 567.)



5071

“Shareholder,” as used in Part 3 (commencing with Section 7110), means one who is a holder of record of shares.

(Amended by Stats. 1983, Ch. 101, Sec. 25.)



5072

“Shares,” as used in Part 3 (commencing with Section 7110), means the units into which the proprietary interests in a business corporation or foreign business corporation are divided in the articles.

(Amended by Stats. 1983, Ch. 101, Sec. 26.)



5073

(a) Except as provided in subdivision (b), “subsidiary” of a specified corporation means a corporation more than 50 percent of the voting power of which is owned directly, or indirectly through one or more subsidiaries, by the specified corporation.

(b) For the purpose of Section 7315, “subsidiary” of a specified corporation means a corporation more than 25 percent of the voting power of which is owned directly, or indirectly through one or more subsidiaries as defined in subdivision (a), by the specified corporation.

(Amended by Stats. 1979, Ch. 724.)



5074

“Surviving corporation” means a corporation into which one or more other corporations are merged.

(Added by Stats. 1978, Ch. 567.)



5075

“Vacancy” when used with respect to the board means any authorized position of director which is not then filled, whether the vacancy is caused by death, resignation, removal, change in the number of directors authorized in the articles or bylaws (by the board or the members) or otherwise.

(Amended by Stats. 1979, Ch. 724.)



5076

“Verified” means that the statements contained in a certificate or other document are declared to be true of the own knowledge of the persons executing the same in either:

(a) An affidavit signed by them under oath before an officer authorized by the laws of this state or of the place where it is executed to administer oaths; or

(b) A declaration in writing executed by them under penalty of perjury and stating the date and place (whether within or without this state) of execution.

Any affidavit sworn to without this state before a notary public or a judge or clerk of a court of record having an official seal need not be further authenticated.

(Added by Stats. 1978, Ch. 567.)



5077

“Vote” includes, but is not limited to, authorization by written consent pursuant to subdivision (b) of Section 5211, subdivision (b) of Section 7211, or subdivision (b) of Section 9211 and authorization by written ballot pursuant to Section 5513, Section 7513, or Section 9413.

(Added by Stats. 1978, Ch. 567.)



5078

“Voting power” means the power to vote for the election of directors at the time any determination of voting power is made and does not include the right to vote upon the happening of some condition or event which has not yet occurred. In any case where different classes of memberships are entitled to vote as separate classes for different members of the board, the determination of percentage of voting power shall be made on the basis of the percentage of the total number of authorized directors which the memberships in question (whether of one or more classes) have the power to elect in an election at which all memberships then entitled to vote for the election of any directors are voted.

(Amended by Stats. 1979, Ch. 724.)



5079

“Written” or “in writing” includes facsimile, telegraphic, and other electronic communication as authorized by this code, including an electronic transmission by a corporation that satisfies the requirements of Section 20.

(Amended by Stats. 2004, Ch. 254, Sec. 13. Effective January 1, 2005.)



5080

“Written ballot” does not include a ballot distributed at a special or regular meeting of members.

(Added by Stats. 1978, Ch. 567.)






PART 2 - NONPROFIT PUBLIC BENEFIT CORPORATIONS

CHAPTER 1 - Organization and Bylaws

ARTICLE 1 - Title and Purposes

5110

This part shall be known and may be cited as the Nonprofit Public Benefit Corporation Law.

(Added by Stats. 1978, Ch. 567.)



5111

Subject to any other provisions of law of this state applying to the particular class of corporation or line of activity, a corporation may be formed under this part for any public or charitable purposes.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 2 - Formation

5120

(a) One or more persons may form a corporation under this part by executing and filing articles of incorporation.

(b) If initial directors are named in the articles, each director named in the articles shall sign and acknowledge the articles; if initial directors are not named in the articles, the articles shall be signed by one or more persons who thereupon are the incorporators of the corporation.

(c) The corporate existence begins upon the filing of the articles and continues perpetually, unless otherwise expressly provided by law or in the articles.

(d) At the time of filing pursuant to this section, the Secretary of State shall forward a copy of the filed articles of incorporation to the Attorney General.

(e) If the corporation was created by the elected legislative body in order to exercise authority that may lawfully be delegated by the elected governing body to a private corporation or other entity, the Secretary of State shall forward a copy of the filed articles of incorporation to the Controller.

(Amended by Stats. 2014, Ch. 834, Sec. 10. Effective January 1, 2015.)



5121

(a) In the case of an existing unincorporated association, the association may change its status to that of a corporation upon a proper authorization for such by the association in accordance with its rules and procedures.

(b) In addition to the matters required to be set forth in the articles pursuant to Section 5130, the articles in the case of an incorporation authorized by subdivision (a) shall set forth that an existing unincorporated association, stating its name, is being incorporated by the filing of the articles.

(c) The articles filed pursuant to this section shall be accompanied by a verified statement of any two officers or governing board members of the association stating that the incorporation of the association by means of the articles to which the verified statement is attached has been approved by the association in accordance with its rules and procedures.

(d) Upon the change of status of an unincorporated association to a corporation pursuant to subdivision (a), the property of the association becomes the property of the corporation and the members of the association who had any voting rights of the type referred to in Section 5056 become members of the corporation.

(e) The filing for record in the office of the county recorder of any county in this state in which any of the real property of the association is located of a copy of the articles of incorporation filed pursuant to this section, certified by the Secretary of State shall evidence record ownership in the corporation of all interests of the association in and to the real property located in that county.

(f) All rights of creditors and all liens upon the property of the association shall be preserved unimpaired. Any action or proceeding pending by or against the unincorporated association may be prosecuted to judgment, which shall bind the corporation, or the corporation may be proceeded against or substituted in its place.

(g) If a corporation is organized by a person who is or was an officer, director or member of an unincorporated association and such corporation is not organized pursuant to subdivision (a), the unincorporated association may continue to use its name and the corporation may not use a name which is the same as or similar to the name of the unincorporated association.

(Amended by Stats. 1981, Ch. 587, Sec. 3.)



5122

(a) The Secretary of State shall not file articles setting forth a name in which “bank,” “trust,” “trustee,” or related words appear, unless the certificate of approval of the Commissioner of Business Oversight is attached thereto.

(b) The Secretary of State shall not file articles which set forth a name which is likely to mislead the public or which is the same as, or resembles so closely as to tend to deceive, the name of a domestic corporation, the name of a foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, a name which a foreign corporation has assumed under subdivision (b) of Section 2106 or a name which will become the record name of a domestic or foreign corporation upon the effective date of a filed corporate instrument where there is a delayed effective date pursuant to subdivision (c) of Section 110, or subdivision (c) of Section 5008, or a name which is under reservation pursuant to this title, except that a corporation may adopt a name that is substantially the same as an existing domestic or foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, upon proof of consent by such corporation and a finding by the Secretary of State that under the circumstances the public is not likely to be misled.

The use by a corporation of a name in violation of this section may be enjoined notwithstanding the filing of its articles by the Secretary of State.

(c) Any applicant may, upon payment of the fee prescribed therefor in the Government Code, obtain from the Secretary of State a certificate of reservation of any name not prohibited by subdivision (b), and upon the issuance of the certificate the name stated therein shall be reserved for a period of 60 days. The Secretary of State shall not, however, issue certificates reserving the same name for two or more consecutive 60-day periods to the same applicant or for the use or benefit of the same person; nor shall consecutive reservations be made by or for the use or benefit of the same person of names so similar as to fall within the prohibitions of subdivision (b).

(Amended by Stats. 2014, Ch. 401, Sec. 20. Effective January 1, 2015.)






ARTICLE 3 - Articles of Incorporation

5130

The articles of incorporation of a corporation formed under this part shall set forth:

(a) The name of the corporation.

(b) The following statement:

“This corporation is a nonprofit public benefit corporation and is not organized for the private gain of any person. It is organized under the Nonprofit Public Benefit Corporation Law for (public or charitable [insert one or both]) purposes.”

[If the purposes include “public” purposes, the articles shall, and in all other cases the articles may, include a further description of the corporation’s purposes.]

(c) The name and street address in this state of the corporation’s initial agent for service of process in accordance with subdivision (b) of Section 6210.

(d) The initial street address of the corporation.

(e) The initial mailing address of the corporation, if different from the initial street address.

(Amended by Stats. 2012, Ch. 494, Sec. 13. Effective January 1, 2013.)



5131

The articles of incorporation may set forth a further statement limiting the purposes or powers of the corporation.

(Added by Stats. 1978, Ch. 567.)



5132

(a) The articles of incorporation may set forth any or all of the following provisions, which shall not be effective unless expressly provided in the articles:

(1) A provision limiting the duration of the corporation’s existence to a specified date.

(2) In the case of a subordinate corporation instituted or created under the authority of a head organization, a provision setting forth either or both of the following:

(A) That the subordinate corporation shall dissolve whenever its charter is surrendered to, taken away by, or revoked by the head organization granting it.

(B) That in the event of its dissolution pursuant to an article provision allowed by subparagraph (A) or in the event of its dissolution for any reason, any assets of the corporation after compliance with the applicable provisions of Chapters 15 (commencing with Section 6510), 16 (commencing with Section 6610) and 17 (commencing with Section 6710) shall be distributed to the head organization.

(b) Nothing contained in subdivision (a) shall affect the enforceability, as between the parties thereto, of any lawful agreement not otherwise contrary to public policy.

(c) The articles of incorporation may set forth any or all of the following provisions:

(1) The names and addresses of the persons appointed to act as initial directors.

(2) The classes of members, if any, and if there are two or more classes, the rights, privileges, preferences, restrictions and conditions attaching to each class.

(3) A provision that would allow any member to have more or less than one vote in any election or other matter presented to the members for a vote.

(4) A provision that requires an amendment to the articles, as provided in subdivision (a) of Section 5812, or to the bylaws, and any amendment or repeal of that amendment, to be approved in writing by a specified person or persons other than the board or the members. However, this approval requirement, unless the articles specify otherwise, shall not apply if any of the following circumstances exist:

(A) The specified person or persons have died or ceased to exist.

(B) If the right of the specified person or persons to approve is in the capacity of an officer, trustee, or other status and the office, trust, or status has ceased to exist.

(C) If the corporation has a specific proposal for amendment or repeal, and the corporation has provided written notice of that proposal, including a copy of the proposal, to the specified person or persons at the most recent address for each of them, based on the corporation’s records, and the corporation has not received written approval or nonapproval within the period specified in the notice, which shall not be less than 10 nor more than 30 days commencing at least 20 days after the notice has been provided.

(5) Any other provision, not in conflict with law, for the management of the activities and for the conduct of the affairs of the corporation, including any provision that is required or permitted by this part to be stated in the bylaws.

(Amended by Stats. 2009, Ch. 631, Sec. 6. Effective January 1, 2010.)



5133

For all purposes other than an action in the nature of quo warranto, a copy of the articles of a corporation duly certified by the Secretary of State is conclusive evidence of the formation of the corporation and prima facie evidence of its corporate existence.

(Added by Stats. 1978, Ch. 567.)



5134

If initial directors have not been named in the articles, the incorporator or incorporators, until the directors are elected, may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption and amendment of bylaws of the corporation and the election of directors and officers.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 4 - Powers

5140

Subject to any limitations contained in the articles or bylaws and to compliance with other provisions of this division and any other applicable laws, a corporation, in carrying out its activities, shall have all of the powers of a natural person, including, without limitation, the power to:

(a) Adopt, use, and at will alter a corporate seal, but failure to affix a seal does not affect the validity of any instrument.

(b) Adopt, amend, and repeal bylaws.

(c) Qualify to conduct its activities in any other state, territory, dependency, or foreign country.

(d) Issue, purchase, redeem, receive, take or otherwise acquire, own, sell, lend, exchange, transfer or otherwise dispose of, pledge, use, and otherwise deal in and with its own bonds, debentures, notes, and debt securities.

(e) Issue memberships.

(f) Pay pensions, and establish and carry out pension, deferred compensation, saving, thrift and other retirement, incentive and benefit plans, trusts, and provisions for any or all of its directors, officers, employees, and persons providing services to it or any of its subsidiary or related or associated corporations, and to indemnify and purchase and maintain insurance on behalf of any fiduciary of such plans, trusts, or provisions.

(g) Levy dues, assessments, and admission fees.

(h) Make donations for the public welfare or for community funds, hospital, charitable, educational, scientific, civic, religious, or similar purposes.

(i) Assume obligations, enter into contracts, including contracts of guarantee or suretyship, incur liabilities, borrow or lend money or otherwise use its credit, and secure any of its obligations, contracts or liabilities by mortgage, pledge or other encumbrance of all or any part of its property and income.

(j) Participate with others in any partnership, joint venture or other association, transaction or arrangement of any kind whether or not such participation involves sharing or delegation of control with or to others.

(k) Act as trustee under any trust incidental to the principal objects of the corporation, and receive, hold, administer, exchange, and expend funds and property subject to such trust.

(l) Carry on a business at a profit and apply any profit that results from the business activity to any activity in which it may lawfully engage.

(m) Pay the reasonable value of services rendered in this state to the corporation before January 1, 1975, and not previously paid, by any person who performed such services on a full-time basis under the direction of a religious organization in connection with the religious tenets of the organization. Such person shall have relied solely on the religious organization for his or her financial support for a minimum of five years. A payment shall not be made if such person or religious organization waives the payment or receipt of compensation for such services in writing. Payment may be made to such religious organization to reimburse it for maintenance of any person who rendered such services and to assist it in providing future support and maintenance; however, payment shall not be made from any funds or assets acquired with funds donated by or traceable to gifts made to the corporation by any person, organization, or governmental agency other than the members, immediate families of members, and affiliated religious organizations of the religious organization under whose direction the services were performed.

(n) (1) In anticipation of or during an emergency, take either or both of the following actions necessary to conduct the corporation’s ordinary business operations and affairs, unless emergency bylaws provide otherwise pursuant to subdivision (g) of Section 5151:

(A) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent resulting from the emergency.

(B) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(2) During an emergency, take either or both of the following actions necessary to conduct the corporation’s ordinary business operations and affairs, unless emergency bylaws provide otherwise pursuant to subdivision (g) of Section 5151:

(A) Give notice to a director or directors in any practicable manner under the circumstances, including, but not limited to, by publication and radio, when notice of a meeting of the board cannot be given to that director or directors in the manner prescribed by the bylaws or Section 5211.

(B) Deem that one or more officers of the corporation present at a board meeting is a director, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum for that meeting.

(3) In anticipation of or during an emergency, the board may not take any action that requires the vote of the members or is not in the corporation’s ordinary course of business, unless the required vote of the members was obtained prior to the emergency.

(4) Any actions taken in good faith in anticipation of or during an emergency under this subdivision bind the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

(5) For purposes of this subdivision, “emergency” means any of the following events or circumstances as a result of which, and only so long as, a quorum of the corporation’s board of directors cannot be readily convened for action:

(A) A natural catastrophe, including, but not limited to, a hurricane, tornado, storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, or drought, or, regardless of cause, any fire, flood, or explosion.

(B) An attack on this state or nation by an enemy of the United States of America, or upon receipt by this state of a warning from the federal government indicating that an enemy attack is probable or imminent.

(C) An act of terrorism or other manmade disaster that results in extraordinary levels of casualties or damage or disruption severely affecting the infrastructure, environment, economy, government functions, or population, including, but not limited to, mass evacuations.

(D) A state of emergency proclaimed by a governor or by the President.

(Amended by Stats. 2013, Ch. 255, Sec. 3. Effective January 1, 2014.)



5141

Subject to Section 5142:

(a) No limitation upon the activities, purposes, or powers of the corporation or upon the powers of the members, officers, or directors, or the manner of exercise of such powers, contained in or implied by the articles or by Chapters 15 (commencing with Section 6510), 16 (commencing with Section 6610), and 17 (commencing with Section 6710) shall be asserted as between the corporation or member, officer or director and any third person, except in a proceeding: (1) by a member or the state to enjoin the doing or continuation of unauthorized activities by the corporation or its officers, or both, in cases where third parties have not acquired rights thereby, (2) to dissolve the corporation, or (3) by the corporation or by a member suing in a representative suit against the officers or directors of the corporation for violation of their authority.

(b) Any contract or conveyance made in the name of a corporation which is authorized or ratified by the board or is done within the scope of authority, actual or apparent, conferred by the board or within the agency power of the officer executing it, except as the board’s authority is limited by law other than this part, binds the corporation, and the corporation acquires rights thereunder whether the contract is executed or wholly or in part executory.

(Amended by Stats. 1979, Ch. 724.)



5142

(a) Notwithstanding Section 5141, any of the following may bring an action to enjoin, correct, obtain damages for or to otherwise remedy a breach of a charitable trust:

(1) The corporation, or a member in the name of the corporation pursuant to Section 5710.

(2) An officer of the corporation.

(3) A director of the corporation.

(4) A person with a reversionary, contractual, or property interest in the assets subject to such charitable trust.

(5) The Attorney General, or any person granted relator status by the Attorney General.

The Attorney General shall be given notice of any action brought by the persons specified in paragraphs (1) through (4), and may intervene.

(b) In an action under this section, the court may not rescind or enjoin the performance of a contract unless:

(1) All of the parties to the contract are parties to the action;

(2) No party to the contract has, in good faith, and without actual notice of the trust restriction, parted with value under the contract or in reliance upon it; and

(3) It is equitable to do so.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 5 - Bylaws

5150

(a) Except as provided in subdivision (c), and Sections 5151, 5220, 5224, 5512, 5613, and 5616, bylaws may be adopted, amended or repealed by the board unless the action would materially and adversely affect the rights of members as to voting or transfer.

(b) Bylaws may be adopted, amended or repealed by approval of members (Section 5034); provided, however, that such adoption, amendment or repeal also requires approval by the members of a class if that action would materially and adversely affect the rights of that class as to voting or transfer in a manner different than that action affects another class.

(c) The articles or bylaws may restrict or eliminate the power of the board to adopt, amend or repeal any or all bylaws, subject to subdivision (e) of Section 5151.

(d) Bylaws may also provide that repeal or amendment of those bylaws, or the repeal or amendment of specified portions of those bylaws, may occur only with the approval in writing of a specified person or persons other than the board or members. However, this approval requirement, unless the bylaws specify otherwise, shall not apply if any of the following circumstances exist:

(1) The specified person or persons have died or ceased to exist.

(2) If the right of the specified person or persons to approve is in the capacity of an officer, trustee, or other status and the office, trust, or status has ceased to exist.

(3) If the corporation has a specific proposal for amendment or repeal, and the corporation has provided written notice of that proposal, including a copy of the proposal, to the specified person or persons at the most recent address for each of them, based on the corporation’s records, and the corporation has not received written approval or nonapproval within the period specified in the notice, which shall not be less than 10 nor more than 30 days commencing at least 20 days after the notice has been provided.

(Amended by Stats. 2009, Ch. 631, Sec. 7. Effective January 1, 2010.)



5151

(a) The bylaws shall set forth (unless that provision is contained in the articles, in which case it may only be changed by an amendment of the articles) the number of directors of the corporation, or the method of determining the number of directors of the corporation, or that the number of directors shall be not less than a stated minimum nor more than a stated maximum with the exact number of directors to be fixed, within the limits specified, by approval of the board or the members (Section 5034), in the manner provided in the bylaws, subject to subdivision (e). The number or minimum number of directors may be one or more.

(b) Once members have been admitted, a bylaw specifying or changing a fixed number of directors or the maximum or minimum number or changing from a fixed to a variable board or vice versa may only be adopted by approval of the members (Section 5034).

(c) The bylaws may contain any provision, not in conflict with law or the articles, for the management of the activities and for the conduct of the affairs of the corporation, including but not limited to:

(1) Any provision referred to in subdivision (c) of Section 5132.

(2) The time, place, and manner of calling, conducting, and giving notice of members’, directors’, and committee meetings, or of conducting mail ballots.

(3) The qualifications, duties, and compensation of directors; the time of their election; and the requirements of a quorum for directors’ and committee meetings.

(4) The appointment and authority of committees.

(5) The appointment, duties, compensation, and tenure of officers.

(6) The mode of determination of members of record.

(7) The making of reports and financial statements to members.

(8) Setting, imposing, and collecting dues, assessments, and admission fees.

(d) The bylaws may provide for the manner of admission, withdrawal, suspension, and expulsion of members, consistent with the requirements of Section 5341.

(e) The bylaws may require, for any or all corporate actions (except as provided in paragraphs (1) and (2) of subdivision (a) of Section 5222, subdivision (c) of Section 5616, and Section 6610), the vote of a larger proportion of, or all of, the members or the members of any class, unit, or grouping of members, or the vote of a larger proportion of, or all of, the directors, than is otherwise required by this part. Such a provision in the bylaws requiring such greater vote shall not be altered, amended, or repealed except by such greater vote, unless otherwise provided in the bylaws.

(f) The bylaws may contain a provision limiting the number of members, in total or of any class, which the corporation is authorized to admit.

(g) (1) The bylaws may contain any provision, not in conflict with the articles, to manage and conduct the ordinary business affairs of the corporation effective only in an emergency as defined in Section 5140, including, but not limited to, procedures for calling a board meeting, quorum requirements for a board meeting, and designation of additional or substitute directors.

(2) During an emergency, the board may not take any action that requires the vote of the members or otherwise is not in the corporation’s ordinary course of business, unless the required vote of the members was obtained prior to the emergency.

(3) All provisions of the regular bylaws consistent with the emergency bylaws shall remain effective during the emergency, and the emergency bylaws shall not be effective after the emergency ends.

(4) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation, and may not be used to impose liability on a corporate director, officer, employee, or agent.

(Amended by Stats. 2013, Ch. 255, Sec. 4. Effective January 1, 2014.)



5152

A corporation may provide in its bylaws for delegates having some or all of the authority of members. Where delegates are provided for, the bylaws shall set forth delegates’ terms of office, any reasonable method for delegates’ selection and removal, and any reasonable method for calling, noticing and holding meetings of delegates and may set forth the manner in which delegates may act by written ballot similar to Section 5513 for written ballot of members. Delegates may only act personally at a meeting or by written ballot and may not act by proxy. Delegates may be given a name other than “delegates.”

(Amended by Stats. 1983, Ch. 1085, Sec. 2.)



5153

A corporation may provide in its bylaws for voting by its members or delegates on the basis of chapter or other organizational unit, or by region or other geographic grouping.

(Added by Stats. 1979, Ch. 724.)






ARTICLE 6 - Location and Inspection of Articles and Bylaws

5160

Every corporation shall keep at its principal office in this state the original or a copy of its articles and bylaws as amended to date, which shall be open to inspection by the members at all reasonable times during office hours. If the corporation has no office in this state, it shall upon the written request of any member furnish to such member a copy of the articles or bylaws as amended to date.

(Added by Stats. 1978, Ch. 567.)









CHAPTER 2 - Directors and Management

ARTICLE 1 - General Provisions

5210

Each corporation shall have a board of directors. Subject to the provisions of this part and any limitations in the articles or bylaws relating to action required to be approved by the members (Section 5034), or by a majority of all members (Section 5033), the activities and affairs of a corporation shall be conducted and all corporate powers shall be exercised by or under the direction of the board. The board may delegate the management of the activities of the corporation to any person or persons, management company, or committee however composed, provided that the activities and affairs of the corporation shall be managed and all corporate powers shall be exercised under the ultimate direction of the board.

(Amended by Stats. 1996, Ch. 589, Sec. 4. Effective January 1, 1997.)



5211

(a) Unless otherwise provided in the articles or in the bylaws, all of the following apply:

(1) Meetings of the board may be called by the chair of the board or the president or any vice president or the secretary or any two directors.

(2) Regular meetings of the board may be held without notice if the time and place of the meetings are fixed by the bylaws or the board. Special meetings of the board shall be held upon four days’ notice by first-class mail or 48 hours’ notice delivered personally or by telephone, including a voice messaging system or by electronic transmission by the corporation (Section 20). The articles or bylaws may not dispense with notice of a special meeting. A notice, or waiver of notice, need not specify the purpose of any regular or special meeting of the board.

(3) Notice of a meeting need not be given to a director who provides a waiver of notice or consent to holding the meeting or an approval of the minutes thereof in writing, whether before or after the meeting, or who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to that director. These waivers, consents and approvals shall be filed with the corporate records or made a part of the minutes of the meetings.

(4) A majority of the directors present, whether or not a quorum is present, may adjourn any meeting to another time and place. If the meeting is adjourned for more than 24 hours, notice of an adjournment to another time or place shall be given prior to the time of the adjourned meeting to the directors who were not present at the time of the adjournment.

(5) Meetings of the board may be held at a place within or without the state that has been designated in the notice of the meeting or, if not stated in the notice or there is no notice, designated in the bylaws or by resolution of the board.

(6) Directors may participate in a meeting through use of conference telephone, electronic video screen communication or electronic transmission by and to the corporation (Sections 20 and 21). Participation in a meeting through use of conference telephone or electronic video screen communication pursuant to this subdivision constitutes presence in person at that meeting as long as all directors participating in the meeting are able to hear one another. Participation in a meeting through use of electronic transmission by and to the corporation, other than conference telephone and electronic video screen communication, pursuant to this subdivision constitutes presence in person at that meeting if both of the following apply:

(A) Each director participating in the meeting can communicate with all of the other directors concurrently.

(B) Each director is provided the means of participating in all matters before the board, including, without limitation, the capacity to propose, or to interpose an objection to, a specific action to be taken by the corporation.

(7) A majority of the number of directors authorized in or pursuant to the articles or bylaws constitutes a quorum of the board for the transaction of business. The articles or bylaws may require the presence of one or more specified directors in order to constitute a quorum of the board to transact business, as long as the death or nonexistence of a specified director or the death or nonexistence of the person or persons otherwise authorized to appoint or designate that director does not prevent the corporation from transacting business in the normal course of events. The articles or bylaws may not provide that a quorum shall be less than one-fifth the number of directors authorized in or pursuant to the articles or bylaws, or less than two, whichever is larger, unless the number of directors authorized in or pursuant to the articles or bylaws is one, in which case one director constitutes a quorum.

(8) Subject to the provisions of Sections 5212, 5233, 5234, 5235, and subdivision (e) of Section 5238, an act or decision done or made by a majority of the directors present at a meeting duly held at which a quorum is present is the act of the board. The articles or bylaws may not provide that a lesser vote than a majority of the directors present at a meeting is the act of the board. A meeting at which a quorum is initially present may continue to transact business notwithstanding the withdrawal of directors, if any action taken is approved by at least a majority of the required quorum for that meeting, or a greater number required by this division, the articles or the bylaws.

(b) An action required or permitted to be taken by the board may be taken without a meeting if all directors individually or collectively consent in writing to that action and if, subject to subdivision (a) of Section 5224, the number of directors then in office constitutes a quorum. The written consent or consents shall be filed with the minutes of the proceedings of the board. The action by written consent shall have the same force and effect as a unanimous vote of the directors. For purposes of this subdivision only, “all directors” does not include an “interested director” as defined in subdivision (a) of Section 5233 or a “common director” as described in subdivision (b) of Section 5234 who abstains in writing from providing consent, where (1) the facts described in paragraph (2) or (3) of subdivision (d) of Section 5233 are established or the provisions of paragraph (1) or (2) of subdivision (a) of Section 5234 are satisfied, as appropriate, at or prior to execution of the written consent or consents; (2) the establishment of those facts or satisfaction of those provisions, as applicable, is included in the written consent or consents executed by the noninterested or noncommon directors or in other records of the corporation; and (3) the noninterested or noncommon directors, as applicable, approve the action by a vote that is sufficient without counting the votes of the interested directors or common directors.

(c) Each director shall have one vote on each matter presented to the board of directors for action. No director may vote by proxy.

(d) The provisions of this section apply also to incorporators, to committees of the board, and to action by those incorporators or committees mutatis mutandis.

(Amended by Stats. 2011, Ch. 442, Sec. 2. Effective January 1, 2012.)



5212

(a) The board may, by resolution adopted by a majority of the number of directors then in office, provided that a quorum is present, create one or more committees, each consisting of two or more directors, to serve at the pleasure of the board. Appointments to such committees shall be by a majority vote of the directors then in office, unless the articles or bylaws require a majority vote of the number of directors authorized in or pursuant to the articles or bylaws. The bylaws may authorize one or more such committees, each consisting of two or more directors, and may provide that a specified officer or officers who are also directors of the corporation shall be a member or members of such committee or committees. The board may appoint one or more directors as alternate members of such committee, who may replace any absent member at any meeting of the committee. Such committee, to the extent provided in the resolution of the board or in the bylaws, shall have all the authority of the board, except with respect to:

(1) The approval of any action for which this part also requires approval of the members (Section 5034) or approval of a majority of all members (Section 5033), regardless of whether the corporation has members.

(2) The filling of vacancies on the board or in any committee which has the authority of the board.

(3) The fixing of compensation of the directors for serving on the board or on any committee.

(4) The amendment or repeal of bylaws or the adoption of new bylaws.

(5) The amendment or repeal of any resolution of the board which by its express terms is not so amendable or repealable.

(6) The appointment of committees of the board or the members thereof.

(7) The expenditure of corporate funds to support a nominee for director after there are more people nominated for director than can be elected.

(8) The approval of any self-dealing transaction except as provided in paragraph (3) of subdivision (d) of Section 5233.

(b)  A committee exercising the authority of the board shall not include as members persons who are not directors. However, the board may create other committees that do not exercise the authority of the board and these other committees may include persons regardless of whether they are directors.

(c) Unless the bylaws otherwise provide, the board may delegate to any committee powers as authorized by Section 5210, but may not delegate the powers set forth in paragraphs (1) to (8), inclusive, of subdivision (a).

(d) If required by subdivision (e) of Section 12586 of the Government Code, the board shall appoint an audit committee in accordance with that subdivision and for the purposes set forth therein.

(Amended by Stats. 2011, Ch. 442, Sec. 3. Effective January 1, 2012.)



5213

(a) A corporation shall have a chair of the board, who may be given the title chair of the board, chairperson of the board, chairman of the board, or chairwoman of the board, or a president or both, a secretary, a treasurer or a chief financial officer or both, and any other officers with any titles and duties as shall be stated in the bylaws or determined by the board and as may be necessary to enable it to sign instruments. The president, or if there is no president the chair of the board, is the general manager and chief executive officer of the corporation, unless otherwise provided in the articles or bylaws. Unless otherwise specified in the articles or the bylaws, if there is no chief financial officer, the treasurer is the chief financial officer of the corporation. Any number of offices may be held by the same person unless the articles or bylaws provide otherwise, except that no person serving as the secretary, the treasurer, or the chief financial officer may serve concurrently as the president or chair of the board. Any compensation of the president or chief executive officer and the chief financial officer or treasurer shall be determined in accordance with subdivision (g) of Section 12586 of the Government Code, if applicable.

(b) Except as otherwise provided by the articles or bylaws, officers shall be chosen by the board and serve at the pleasure of the board, subject to the rights, if any, of an officer under any contract of employment. Any officer may resign at any time upon written notice to the corporation without prejudice to the rights, if any, of the corporation under any contract to which the officer is a party.

(c) If the articles or bylaws provide for the election of any officers by the members, the term of office of the elected officer shall be one year unless the articles or bylaws provide for a different term which shall not exceed three years.

(Amended by Stats. 2011, Ch. 442, Sec. 4. Effective January 1, 2012.)



5214

Subject to the provisions of subdivision (a) of Section 5141 and Section 5142, any note, mortgage, evidence of indebtedness, contract, conveyance or other instrument in writing, and any assignment or endorsement thereof, executed or entered into between any corporation and any other person, when signed by any one of the chairman of the board, the president or any vice president and by any one of the secretary, any assistant secretary, the chief financial officer or any assistant treasurer of such corporation, is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the same.

(Amended by Stats. 1996, Ch. 589, Sec. 5. Effective January 1, 1997.)



5215

The original or a copy in writing or in any other form capable of being converted into clearly legible tangible form of the bylaws or of the minutes of any incorporators’, members’, directors’, committee or other meeting or of any resolution adopted by the board or a committee thereof, or members, certified to be a true copy by a person purporting to be the secretary or an assistant secretary of the corporation, is prima facie evidence of the adoption of such bylaws or resolution or of the due holding of such meeting and of the matters stated therein.

(Amended by Stats. 2004, Ch. 254, Sec. 15. Effective January 1, 2005.)






ARTICLE 2 - Selection, Removal and Resignation of Directors

5220

(a) Except as provided in subdivision (d), directors shall be elected for the terms, not longer than four years, as are fixed in the articles or bylaws. However, the terms of directors of a corporation without members may be up to six years. In the absence of any provision in the articles or bylaws, the term shall be one year. The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups of one or more directors. The terms of office of the several groups and the number of directors in each group need not be uniform. No amendment of the articles or bylaws may extend the term of a director beyond that for which the director was elected, nor may any bylaw provision increasing the terms of directors be adopted without approval of the members (Section 5034).

(b) Unless the articles or bylaws otherwise provide, each director, including a director elected to fill a vacancy, shall hold office until the expiration of the term for which elected and until a successor has been elected and qualified, unless the director has been removed from office.

(c) The articles or bylaws may provide for the election of one or more directors by the members of any class voting as a class.

(d) For the purposes of this subdivision, “designator” means one or more designators. Subdivisions (a) through (c) notwithstanding, all or any portion of the directors authorized in the articles or bylaws of a corporation may hold office by virtue of designation or selection by a specified designator as provided by the articles or bylaws rather than by election. Such directors shall continue in office for the term prescribed by the governing article or bylaw provision, or, if there is no term prescribed, until the governing article or bylaw provision is duly amended or repealed, except as provided in subdivision (e) of Section 5222. A bylaw provision authorized by this subdivision may be adopted, amended, or repealed only by approval of the members (Section 5034) except as provided in subdivision (d) of Section 5150. Unless otherwise provided in the articles or bylaws, the entitlement to designate or select a director or directors shall cease if any of the following circumstances exist:

(1) The specified designator of that director or directors has died or ceased to exist.

(2) If the entitlement of the specified designator of that director or directors to designate is in the capacity of an officer, trustee, or other status and the office, trust, or status has ceased to exist.

(e) If a corporation has not issued memberships and (1) all the directors resign, die, or become incompetent, or (2) a corporation’s initial directors have not been named in the articles and all incorporators resign, die, or become incompetent before the election of the initial directors, the superior court of any county may appoint directors of the corporation upon application by any party in interest.

(Amended by Stats. 2009, Ch. 631, Sec. 12. Effective January 1, 2010.)



5221

(a) The board may declare vacant the office of a director who has been declared of unsound mind by a final order of court, or convicted of a felony, or been found by a final order or judgment of any court to have breached any duty under Article 3 (commencing with Section 5230), or, if at the time a director is elected, the bylaws provide that a director may be removed for missing a specified number of board meetings, fails to attend the specified number of meetings.

(b) As provided in paragraph (3) of subdivision (c) of Section 5151, the articles or bylaws may prescribe the qualifications of directors. The board, by a majority vote of the directors who meet all of the required qualifications to be a director, may declare vacant the office of any director who fails or ceases to meet any required qualification that was in effect at the beginning of that director’s current term of office.

(Amended by Stats. 1996, Ch. 589, Sec. 7. Effective January 1, 1997.)



5222

(a) Subject to subdivisions (b) and (f), any or all directors may be removed without cause if:

(1) In a corporation with fewer than 50 members, the removal is approved by a majority of all members (Section 5033).

(2) In a corporation with 50 or more members, the removal is approved by the members (Section 5034).

(3) In a corporation with no members, the removal is approved by a majority of the directors then in office.

(b) Except for a corporation having no members pursuant to Section 5310:

(1) In a corporation in which the articles or bylaws authorize members to cumulate their votes pursuant to subdivision (a) of Section 5616, no director may be removed (unless the entire board is removed) if the votes cast against removal, or not consenting in writing to the removal, would be sufficient to elect the director if voted cumulatively at an election at which the same total number of votes were cast (or, if the action is taken by written ballot, all memberships entitled to vote were voted) and the entire number of directors authorized at the time of the director’s most recent election were then being elected.

(2) If by the provisions of the articles or bylaws the members of any class, voting as a class, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the members of that class.

(3) If by the provisions of the articles or bylaws the members within a chapter or other organizational unit, or region or other geographic grouping, voting as such, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the members within the organizational unit or geographic grouping.

(c) Any reduction of the authorized number of directors or any amendment reducing the number of classes of directors does not remove any director prior to the expiration of the director’s term of office unless the reduction or any amendment also provides for the removal of one or more specified directors.

(d) Except as provided in this section and Sections 5221, 5223, and 5227, a director may not be removed prior to the expiration of the director’s term of office.

(e) If a director removed under this section, Section 5221, Section 5223, or Section 5227 was chosen by designation pursuant to subdivision (d) of Section 5220, then:

(1) If a different person may be designated pursuant to a governing article or bylaw provision, the new designation shall be made.

(2) If the governing article or bylaw provision contains no provision under which a different person may be designated, the governing article or bylaw provision shall be deemed repealed.

(f) For the purposes of this subdivision, “designator” means one or more designators. If by the provisions of the articles or bylaws a designator is entitled to designate one or more directors, then:

(1) Unless otherwise provided in the articles or bylaws at the time of designation, any director so designated may be removed without cause by the designator of that director.

(2) Any director so designated may only be removed under subdivision (a) with the written consent of the designator of that director.

(3) Unless otherwise provided in the articles or bylaws, the right to remove shall not apply if any of the following circumstances exist:

(A) The designator entitled to that right has died or ceased to exist.

(B) If that right is in the capacity of an officer, trustee, or other status, and the office, trust, or status has ceased to exist.

(Amended by Stats. 2011, Ch. 442, Sec. 5. Effective January 1, 2012.)



5223

(a) The superior court of the proper county may, at the suit of a director, or twice the authorized number (Section 5036) of members or 20 members, whichever is less, remove from office any director in case of fraudulent or dishonest acts or gross abuse of authority or discretion with reference to the corporation or breach of any duty arising under Article 3 (commencing with Section 5230) of this chapter, and may bar from reelection any director so removed for a period prescribed by the court. The corporation shall be made a party to such action.

(b) The Attorney General may bring an action under subdivision (a), may intervene in such an action brought by any other party and shall be given notice of any such action brought by any other party.

(Amended by Stats. 1981, Ch. 587, Sec. 6.)



5224

(a) Unless otherwise provided in the articles or bylaws and except for a vacancy created by the removal of a director, vacancies on the board may be filled by approval of the board (Section 5032) or, if the number of directors then in office is less than a quorum, by (1) the unanimous written consent of the directors then in office, (2) the affirmative vote of a majority of the directors then in office at a meeting held pursuant to notice or waivers of notice complying with Section 5211, or (3) a sole remaining director. Unless the articles or a bylaw approved by the members (Section 5034) provide that the board may fill vacancies occurring in the board by reason of the removal of directors, or unless the corporation has no members pursuant to Section 5310, such vacancies may be filled only by approval of the members (Section 5034).

(b) The members may elect a director at any time to fill any vacancy not filled by the directors.

(c) Any director may resign effective upon giving written notice to the chairman of the board, the president, the secretary or the board of directors of the corporation, unless the notice specifies a later time for the effectiveness of such resignation. If the resignation is effective at a future time, a successor may be elected to take office when the resignation becomes effective.

(Amended by Stats. 1985, Ch. 329, Sec. 2.)



5225

(a) If a corporation has an even number of directors who are equally divided and cannot agree as to the management of its affairs, so that its activities can no longer be conducted to advantage or so that there is danger that its property, activities, or business will be impaired or lost, the superior court of the proper county may, notwithstanding any provisions of the articles or bylaws and whether or not an action is pending for an involuntary winding up or dissolution of the corporation, appoint a provisional director pursuant to this section. Action for such appointment may be brought by any director or by members holding not less than 331/3 percent of the voting power.

(b) If the members of a corporation are deadlocked so that they cannot elect the directors to be elected at the time prescribed therefor, the superior court of the proper county may, notwithstanding any provisions of the articles or bylaws, upon petition of members holding 50 percent of the voting power, appoint a provisional director or directors pursuant to this section or order such other equitable relief as the court deems appropriate.

(c) Any person bringing an action under subdivision (a) or (b) shall give notice to the Attorney General, who may intervene.

(d) The Attorney General may bring an action under subdivision (a) or (b).

(e) A provisional director shall be an impartial person, who is neither a member nor a creditor of the corporation, nor related by consanguinity or affinity within the third degree according to the common law to any of the other directors of the corporation or to any judge of the court by which such provisional director is appointed. A provisional director shall have all the rights and powers of a director until the deadlock in the board or among members is broken or until such provisional director is removed by order of the court or by approval of a majority of all members (Section 5033). Such person shall be entitled to such compensation as shall be fixed by the court unless otherwise agreed with the corporation.

(Amended by Stats. 1995, Ch. 154, Sec. 12. Effective January 1, 1996.)



5226

Except upon notice to the Attorney General, no director may resign where the corporation would then be left without a duly elected director or directors in charge of its affairs.

(Added by Stats. 1978, Ch. 567.)



5227

(a) Any other provision of this part notwithstanding, not more than 49 percent of the persons serving on the board of any corporation may be interested persons.

(b) For the purpose of this section, “interested persons” means either:

(1) Any person currently being compensated by the corporation for services rendered to it within the previous 12 months, whether as a full- or part-time employee, independent contractor, or otherwise, excluding any reasonable compensation paid to a director as director; or

(2) Any brother, sister, ancestor, descendant, spouse, brother-in-law, sister-in-law, son-in-law, daughter-in-law, mother-in-law, or father-in-law of any such person.

(c) A person with standing under Section 5142 may bring an action to correct any violation of this section. The court may enter any order which shall provide an equitable and fair remedy to the corporation, including, but not limited to, an order for the election of additional directors, an order to enlarge the size of the board, or an order for the removal of directors.

(d) The provisions of this section shall not affect the validity or enforceability of any transaction entered into by a corporation.

(Amended by Stats. 1996, Ch. 589, Sec. 8. Effective January 1, 1997.)






ARTICLE 3 - Standards of Conduct

5230

(a) Any duties and liabilities set forth in this article shall apply without regard to whether a director is compensated by the corporation.

(b) Part 4 (commencing with Section 16000) of Division 9 of the Probate Code does not apply to the directors of any corporation.

(Amended by Stats. 1987, Ch. 923, Sec. 1.2. Operative January 1, 1988, by Sec. 103 of Ch. 923.)



5231

(a) A director shall perform the duties of a director, including duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner that director believes to be in the best interests of the corporation and with such care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances.

(b) In performing the duties of a director, a director shall be entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by:

(1) One or more officers or employees of the corporation whom the director believes to be reliable and competent in the matters presented;

(2) Counsel, independent accountants or other persons as to matters which the director believes to be within that person’s professional or expert competence; or

(3) A committee upon which the director does not serve that is composed exclusively of any or any combination of directors, persons described in paragraph (1), or persons described in paragraph (2), as to matters within the committee’s designated authority, which committee the director believes to merit confidence, so long as, in any case, the director acts in good faith, after reasonable inquiry when the need therefor is indicated by the circumstances and without knowledge that would cause that reliance to be unwarranted.

(c) Except as provided in Section 5233, a person who performs the duties of a director in accordance with subdivisions (a) and (b) shall have no liability based upon any alleged failure to discharge the person’s obligations as a director, including, without limiting the generality of the foregoing, any actions or omissions which exceed or defeat a public or charitable purpose to which a corporation, or assets held by it, are dedicated.

(Amended by Stats. 2009, Ch. 631, Sec. 14. Effective January 1, 2010.)



5232

(a) Section 5231 governs the duties of directors as to any acts or omissions in connection with the election, selection, or nomination of directors.

(b) This section shall not be construed to limit the generality of Section 5231.

(Added by Stats. 1978, Ch. 567.)



5233

(a) Except as provided in subdivision (b), for the purpose of this section, a self-dealing transaction means a transaction to which the corporation is a party and in which one or more of its directors has a material financial interest and which does not meet the requirements of paragraph (1), (2), or (3) of subdivision (d). Such a director is an “interested director” for the purpose of this section.

(b) The provisions of this section do not apply to any of the following:

(1) An action of the board fixing the compensation of a director as a director or officer of the corporation.

(2) A transaction which is part of a public or charitable program of the corporation if it: (i) is approved or authorized by the corporation in good faith and without unjustified favoritism; and (ii) results in a benefit to one or more directors or their families because they are in the class of persons intended to be benefited by the public or charitable program.

(3) A transaction, of which the interested director or directors have no actual knowledge, and which does not exceed the lesser of 1 percent of the gross receipts of the corporation for the preceding fiscal year or one hundred thousand dollars ($100,000).

(c) The Attorney General or, if the Attorney General is joined as an indispensable party, any of the following may bring an action in the superior court of the proper county for the remedies specified in subdivision (h):

(1) The corporation, or a member asserting the right in the name of the corporation pursuant to Section 5710.

(2) A director of the corporation.

(3) An officer of the corporation.

(4) Any person granted relator status by the Attorney General.

(d) In any action brought under subdivision (c) the remedies specified in subdivision (h) shall not be granted if:

(1) The Attorney General, or the court in an action in which the Attorney General is an indispensable party, has approved the transaction before or after it was consummated; or

(2) The following facts are established:

(A) The corporation entered into the transaction for its own benefit;

(B) The transaction was fair and reasonable as to the corporation at the time the corporation entered into the transaction;

(C) Prior to consummating the transaction or any part thereof the board authorized or approved the transaction in good faith by a vote of a majority of the directors then in office without counting the vote of the interested director or directors, and with knowledge of the material facts concerning the transaction and the director’s interest in the transaction. Except as provided in paragraph (3) of this subdivision, action by a committee of the board shall not satisfy this paragraph; and

(D) (i) Prior to authorizing or approving the transaction the board considered and in good faith determined after reasonable investigation under the circumstances that the corporation could not have obtained a more advantageous arrangement with reasonable effort under the circumstances or (ii) the corporation in fact could not have obtained a more advantageous arrangement with reasonable effort under the circumstances; or

(3) The following facts are established:

(A) A committee or person authorized by the board approved the transaction in a manner consistent with the standards set forth in paragraph (2) of this subdivision;

(B) It was not reasonably practicable to obtain approval of the board prior to entering into the transaction; and

(C) The board, after determining in good faith that the conditions of subparagraphs (A) and (B) of this paragraph were satisfied, ratified the transaction at its next meeting by a vote of the majority of the directors then in office without counting the vote of the interested director or directors.

(e) Except as provided in subdivision (f), an action under subdivision (c) must be filed within two years after written notice setting forth the material facts of the transaction and the director’s interest in the transaction is filed with the Attorney General in accordance with such regulations, if any, as the Attorney General may adopt or, if no such notice is filed, within three years after the transaction occurred, except for the Attorney General, who shall have 10 years after the transaction occurred within which to file an action.

(f) In any action for breach of an obligation of the corporation owed to an interested director, where the obligation arises from a self-dealing transaction which has not been approved as provided in subdivision (d), the court may, by way of offset only, make any order authorized by subdivision (h), notwithstanding the expiration of the applicable period specified in subdivision (e).

(g) Interested directors may be counted in determining the presence of a quorum at a meeting of the board which authorizes, approves or ratifies a contract or transaction.

(h) If a self-dealing transaction has taken place, the interested director or directors shall do such things and pay such damages as in the discretion of the court will provide an equitable and fair remedy to the corporation, taking into account any benefit received by the corporation and whether the interested director or directors acted in good faith and with intent to further the best interest of the corporation. Without limiting the generality of the foregoing, the court may order the director to do any or all of the following:

(1) Account for any profits made from such transaction, and pay them to the corporation;

(2) Pay the corporation the value of the use of any of its property used in such transaction; and

(3) Return or replace any property lost to the corporation as a result of such transaction, together with any income or appreciation lost to the corporation by reason of such transaction, or account for any proceeds of sale of such property, and pay the proceeds to the corporation together with interest at the legal rate. The court may award prejudgment interest to the extent allowed in Section 3287 or 3288 of the Civil Code. In addition, the court may, in its discretion, grant exemplary damages for a fraudulent or malicious violation of this section.

(Amended by Stats. 1981, Ch. 587, Sec. 7.)



5234

(a) No contract or other transaction between a corporation and any domestic or foreign corporation, firm or association of which one or more of its directors are directors is either void or voidable because such director or directors are present at the meeting of the board or a committee thereof which authorizes, approves or ratifies the contract or transaction, if:

(1) The material facts as to the transaction and as to such director’s other directorship are fully disclosed or known to the board or committee, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient without counting the vote of the common director or directors; or

(2) As to contracts or transactions not approved as provided in paragraph (1) of this subdivision, the contract or transaction is just and reasonable as to the corporation at the time it is authorized, approved or ratified.

(b) This section does not apply to transactions covered by Section 5233.

(Added by Stats. 1978, Ch. 567.)



5235

(a) The board may fix the compensation of a director, as director or officer, and no obligation, otherwise valid, to pay such compensation shall be voidable merely because the persons receiving the compensation participated in the decision to pay it, unless it was not just and reasonable as to the corporation at the time it was authorized, ratified or approved. The board shall take other actions that are required by subdivision (g) of Section 12586 of the Government Code, if applicable.

(b) In the absence of fraud, any liability under this section shall be limited to the amount by which the compensation exceeded what was just and reasonable, plus interest from the date of payment.

(Amended by Stats. 2011, Ch. 442, Sec. 6. Effective January 1, 2012.)



5236

(a) A corporation shall not make any loan of money or property to or guarantee the obligation of any director or officer, unless approved by the Attorney General; provided, however, that a corporation may advance money to a director or officer of the corporation or of its parent or any subsidiary for expenses reasonably anticipated to be incurred in the performance of the duties of such officer or director, provided that in the absence of such advance, such director or officer would be entitled to be reimbursed for such expenses by such corporation, its parent, or any subsidiary.

(b) The provisions of subdivision (a) do not apply to the payment of premiums in whole or in part by a corporation on a life insurance policy on the life of a director or officer so long as repayment to the corporation of the amount paid by it is secured by the proceeds of the policy and its cash surrender value.

(c) The provisions of subdivision (a) do not apply to a loan of money to or for the benefit of an officer in circumstances where the loan is necessary, in the judgment of the board, to provide financing for the purchase of the principal residence of the officer in order to secure the services or continued services of the officer and the loan is secured by real property located in the state.

(Amended by Stats. 1981, Ch. 587, Sec. 8.)



5237

(a) Subject to the provisions of Section 5231, directors of a corporation who approve any of the following corporate actions shall be jointly and severally liable to the corporation for:

(1) The making of any distribution.

(2) The distribution of assets after institution of dissolution proceedings of the corporation, without paying or adequately providing for all known liabilities of the corporation, excluding any claims not filed by creditors within the time limit set by the court in a notice given to creditors under Chapters 15 (commencing with Section 6510), 16 (commencing with Section 6610) and 17 (commencing with Section 6710).

(3) The making of any loan or guaranty contrary to Section 5236.

(b) A director who is present at a meeting of the board, or any committee thereof, at which action specified in subdivision (a) is taken and who abstains from voting shall be considered to have approved the action.

(c) Suit may be brought in the name of the corporation to enforce the liability:

(1) Under paragraph (1) of subdivision (a) against any or all directors liable by the persons entitled to sue under subdivision (b) of Section 5420;

(2) Under paragraph (2) or (3) of subdivision (a) against any or all directors liable by any one or more creditors of the corporation whose debts or claims arose prior to the time of the corporate action who have not consented to the corporate action, whether or not they have reduced their claims to judgment;

(3) Under paragraph (1), (2) or (3) of subdivision (a), by the Attorney General.

(d) The damages recoverable from a director under this section shall be the amount of the illegal distribution, or if the illegal distribution consists of property, the fair market value of that property at the time of the illegal distribution, plus interest thereon from the date of the distribution at the legal rate on judgments until paid, together with all reasonably incurred costs of appraisal or other valuation, if any, of that property, or the loss suffered by the corporation as a result of the illegal loan or guaranty.

(e) Any director sued under this section may implead all other directors liable and may compel contribution, either in that action or in an independent action against directors not joined in that action.

(f) Directors liable under this section shall also be entitled to be subrogated to the rights of the corporation:

(1) With respect to paragraph (1) of subdivision (a), against the persons who received the distribution.

(2) With respect to paragraph (2) of subdivision (a), against the persons who received the distribution.

(3) With respect to paragraph (3) of subdivision (a), against the person who received the loan or guaranty.

Any director sued under this section may file a cross-complaint against the person or persons who are liable to the director as a result of the subrogation provided for in this subdivision or may proceed against them in an independent action.

(Amended by Stats. 1999, Ch. 453, Sec. 2. Effective January 1, 2000.)



5238

(a) For the purposes of this section, “agent” means any person who is or was a director, officer, employee or other agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust or other enterprise, or was a director, officer, employee or agent of a foreign or domestic corporation that was a predecessor corporation of the corporation or of another enterprise at the request of the predecessor corporation; “proceeding” means any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative; and “expenses” includes without limitation attorneys’ fees and any expenses of establishing a right to indemnification under subdivision (d) or paragraph (3) of subdivision (e).

(b) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any proceeding (other than an action by or in the right of the corporation to procure a judgment in its favor, an action brought under Section 5233, or an action brought by the Attorney General or a person granted relator status by the Attorney General for any breach of duty relating to assets held in charitable trust) by reason of the fact that the person is or was an agent of the corporation, against expenses, judgments, fines, settlements and other amounts actually and reasonably incurred in connection with the proceeding if the person acted in good faith and in a manner the person reasonably believed to be in the best interests of the corporation and, in the case of a criminal proceeding, had no reasonable cause to believe the conduct of the person was unlawful. The termination of any proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in the best interests of the corporation or that the person had reasonable cause to believe that the person’s conduct was unlawful.

(c) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action by or in the right of the corporation, or brought under Section 5233, or brought by the Attorney General or a person granted relator status by the Attorney General for breach of duty relating to assets held in charitable trust, to procure a judgment in its favor by reason of the fact that the person is or was an agent of the corporation, against expenses actually and reasonably incurred by the person in connection with the defense or settlement of the action if the person acted in good faith, in a manner the person believed to be in the best interests of the corporation and with such care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances. No indemnification shall be made under this subdivision:

(1) In respect of any claim, issue or matter as to which the person shall have been adjudged to be liable to the corporation in the performance of the person’s duty to the corporation, unless and only to the extent that the court in which the proceeding is or was pending shall determine upon application that, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for the expenses which the court shall determine;

(2) Of amounts paid in settling or otherwise disposing of a threatened or pending action, with or without court approval; or

(3) Of expenses incurred in defending a threatened or pending action which is settled or otherwise disposed of without court approval unless it is settled with the approval of the Attorney General.

(d) To the extent that an agent of a corporation has been successful on the merits in defense of any proceeding referred to in subdivision (b) or (c) or in defense of any claim, issue or matter therein, the agent shall be indemnified against expenses actually and reasonably incurred by the agent in connection therewith.

(e) Except as provided in subdivision (d), any indemnification under this section shall be made by the corporation only if authorized in the specific case, upon a determination that indemnification of the agent is proper in the circumstances because the agent has met the applicable standard of conduct set forth in subdivision (b) or (c), by:

(1) A majority vote of a quorum consisting of directors who are not parties to the proceeding;

(2) Approval of the members (Section 5034), with the persons to be indemnified not being entitled to vote thereon; or

(3) The court in which the proceeding is or was pending upon application made by the corporation or the agent or the attorney or other person rendering services in connection with the defense, whether or not the application by the agent, attorney, or other person is opposed by the corporation.

(f) Expenses incurred in defending any proceeding may be advanced by the corporation prior to the final disposition of the proceeding upon receipt of an undertaking by or on behalf of the agent to repay the amount unless it shall be determined ultimately that the agent is entitled to be indemnified as authorized in this section. The provisions of subdivision (a) of Section 5236 do not apply to advances made pursuant to this subdivision.

(g) No provision made by a corporation to indemnify its or its subsidiary’s directors or officers for the defense of any proceeding, whether contained in the articles, bylaws, a resolution of members or directors, an agreement or otherwise, shall be valid unless consistent with this section. Nothing contained in this section shall affect any right to indemnification to which persons other than the directors and officers may be entitled by contract or otherwise.

(h) No indemnification or advance shall be made under this section, except as provided in subdivision (d) or paragraph (3) of subdivision (e), in any circumstance where it appears:

(1) That it would be inconsistent with a provision of the articles, bylaws, a resolution of the members or an agreement in effect at the time of the accrual of the alleged cause of action asserted in the proceeding in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification; or

(2) That it would be inconsistent with any condition expressly imposed by a court in approving a settlement.

(i) A corporation shall have power to purchase and maintain insurance on behalf of any agent of the corporation against any liability asserted against or incurred by the agent in such capacity or arising out of the agent’s status as such whether or not the corporation would have the power to indemnify the agent against that liability under the provisions of this section; provided, however, that a corporation shall have no power to purchase and maintain that insurance to indemnify any agent of the corporation for a violation of Section 5233.

(j) This section does not apply to any proceeding against any trustee, investment manager, or other fiduciary of a pension, deferred compensation, saving, thrift, or other retirement, incentive, or benefit plan, trust, or provision for any or all of the corporation’s directors, officers, employees, and persons providing services to the corporation or any of its subsidiary or related or affiliated corporations, in that person’s capacity as such, even though the person may also be an agent as defined in subdivision (a) of the employer corporation. A corporation shall have power to indemnify the trustee, investment manager or other fiduciary to the extent permitted by subdivision (f) of Section 5140.

(Amended by Stats. 2012, Ch. 61, Sec. 1. Effective January 1, 2013.)



5239

(a) There shall be no personal liability to a third party for monetary damages on the part of a volunteer director or volunteer executive officer of a nonprofit corporation subject to this part, caused by the director’s or officer’s negligent act or omission in the performance of that person’s duties as a director or officer, if all of the following conditions are met:

(1) The act or omission was within the scope of the director’s or executive officer’s duties.

(2) The act or omission was performed in good faith.

(3) The act or omission was not reckless, wanton, intentional, or grossly negligent.

(4) Damages caused by the act or omission are covered pursuant to a liability insurance policy issued to the corporation, either in the form of a general liability policy or a director’s and officer’s liability policy, or personally to the director or executive officer. In the event that the damages are not covered by a liability insurance policy, the volunteer director or volunteer executive officer shall not be personally liable for the damages if the board of directors of the corporation and the person had made all reasonable efforts in good faith to obtain available liability insurance.

(b) “Volunteer” means the rendering of services without compensation. “Compensation” means remuneration whether by way of salary, fee, or other consideration for services rendered. However, the payment of per diem, mileage, or other reimbursement expenses to a director or executive officer does not affect that person’s status as a volunteer within the meaning of this section.

(c) “Executive officer” means the president, vice president, secretary, or treasurer of a corporation, or such other individual who serves in like capacity, who assists in establishing the policy of the corporation.

(d) Nothing in this section shall limit the liability of the corporation for any damages caused by acts or omissions of the volunteer director or volunteer executive officer.

(e) This section does not eliminate or limit the liability of a director or officer for any of the following:

(1) As provided in Section 5233 or 5237.

(2) In any action or proceeding brought by the Attorney General.

(f) Nothing in this section creates a duty of care or basis of liability for damage or injury caused by the acts or omissions of a director or officer.

(g) This section is only applicable to causes of action based upon acts or omissions occurring on or after January 1, 1988.

(h) As used in this section as applied to nonprofit public benefit corporations which have an annual budget of less than twenty-five thousand dollars ($25,000) and that are exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code, the condition of making “all reasonable efforts in good faith to obtain available liability insurance” shall be satisfied by the corporation if it makes at least one inquiry per year to purchase a general liability insurance policy and that insurance was not available at a cost of less than 5 percent of the previous year’s annual budget of the corporation. If the corporation is in its first year of operation, this subdivision shall apply for as long as the budget of the corporation does not exceed twenty-five thousand dollars ($25,000) in its first year of operation.

An inquiry pursuant to this subdivision shall obtain premium costs for a general liability policy with an amount of coverage of at least five hundred thousand dollars ($500,000).

(Amended by Stats. 1993, Ch. 634, Sec. 1. Effective January 1, 1994.)






ARTICLE 4 - Investments

5240

(a) This section applies to all assets held by the corporation for investment. Assets which are directly related to the corporation’s public or charitable programs are not subject to this section.

(b) Except as provided in subdivision (c), in investing, reinvesting, purchasing, acquiring, exchanging, selling and managing the corporation’s investments, the board shall do the following:

(1) Avoid speculation, looking instead to the permanent disposition of the funds, considering the probable income, as well as the probable safety of the corporation’s capital.

(2) Comply with additional standards, if any, imposed by the articles, bylaws or express terms of an instrument or agreement pursuant to which the assets were contributed to the corporation.

(c) No investment violates this section where it conforms to provisions authorizing the investment contained in an instrument or agreement pursuant to which the assets were contributed to the corporation. No investment violates this section or Section 5231 where it conforms to provisions requiring the investment contained in an instrument or agreement pursuant to which the assets were contributed to the corporation.

(d) In carrying out duties under this section, each director shall act as required by subdivision (a) of Section 5231, may rely upon others as permitted by subdivision (b) of Section 5231, and shall have the benefit of subdivision (c) of Section 5231, and the board may delegate its investment powers as permitted by Section 5210.

(e) Nothing in this section shall be construed to preclude the application of the Uniform Prudent Management of Institutional Funds Act (Part 7 (commencing with Section 18501) of Division 9 of the Probate Code) if that act would otherwise be applicable, but nothing in the Uniform Prudent Management of Institutional Funds Act alters the status of governing boards, or the duties and liabilities of directors, under this part.

(Amended by Stats. 2008, Ch. 715, Sec. 1. Effective January 1, 2009.)



5241

Nothing in Section 5240 shall abrogate or restrict the power of the appropriate court in proper cases to direct or permit a corporation to deviate from the terms of a trust or agreement regarding the making or retention of investments. Notice of such action or proceeding shall be given to the Attorney General who may intervene.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 5 - Examination by Attorney General

5250

A corporation is subject at all times to examination by the Attorney General, on behalf of the state, to ascertain the condition of its affairs and to what extent, if at all, it fails to comply with trusts which it has assumed or has departed from the purposes for which it is formed. In case of any such failure or departure the Attorney General may institute, in the name of the state, the proceeding necessary to correct the noncompliance or departure.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 6 - Compliance With Internal Revenue Code

5260

Any other provision of law notwithstanding, every corporation, during any period or periods such corporation is deemed to be a “private foundation” as defined in Section 509 of the Internal Revenue Code of 1954 as amended by Section 101 of the Tax Reform Act of 1969 (all references in this section to the Internal Revenue Code shall refer to such code as amended by such act), shall distribute its income for each taxable year (and principal, if necessary) at such time and in such manner as not to subject such corporation to tax under Section 4942 of such code, (as modified by paragraph 3 of subsection (1) of Section 101 of the Tax Reform Act of 1969), and such corporation shall not engage in any act of self-dealing as defined in subsection (d) of Section 4941 of such code (as modified by paragraph (2) of subsection (1) of Section 101 of the Tax Reform Act of 1969), retain any excess business holdings as defined in subsection (c) of Section 4943 of such code, make any investments in such manner as to subject such corporation to tax under Section 4944 of such code, or make any taxable expenditure as defined in subsection (d) of Section 4945 of such code (as modified by paragraph (5) of subsection (1) of Section 101 of the Tax Reform Act of 1969).

This section shall apply to any such corporation and any provision contained in its articles of incorporation or other governing instrument inconsistent with this section or to the contrary thereof shall be without effect.

(Added by Stats. 1978, Ch. 567.)









CHAPTER 3 - Members

ARTICLE 1 - Issuance of Memberships

5310

(a) A corporation may admit persons to membership, as provided in its articles or bylaws, or may provide in its articles or bylaws that it shall have no members. In the absence of any provision in its articles or bylaws providing for members, a corporation shall have no members.

(b) In the case of a corporation which has no members, any action for which there is no specific provision of this part applicable to a corporation which has no members and which would otherwise require approval by a majority of all members (Section 5033) or approval by the members (Section 5034) shall require only approval of the board, any provision of this part or the articles or bylaws to the contrary notwithstanding.

(c) Reference in this part to a corporation which has no members includes a corporation in which the directors are the only members.

(Amended by Stats. 1984, Ch. 812, Sec. 1.7.)



5311

Subject to the articles or bylaws, memberships may be issued by a corporation for no consideration or for such consideration as is determined by the board.

(Amended by Stats. 1981, Ch. 587, Sec. 10.)



5312

No person may hold more than one membership, and no fractional memberships may be held, provided, however, that:

(a) Two or more persons may have an indivisible interest in a single membership when authorized by, and in such manner or under the circumstances prescribed by, the articles or bylaws subject to Section 5612; and

(b) If the articles or bylaws provide for classes of membership and if the articles or bylaws permit a person to be a member of more than one class, a person may hold a membership in one or more classes.

(Amended by Stats. 1979, Ch. 724.)



5313

Except as provided in its articles or bylaws, a corporation may admit any person to membership.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 2 - Transfer of Memberships

5320

(a) Subject to Section 5613, and unless otherwise provided in the corporation’s articles or bylaws:

(1) No member may transfer a membership or any right arising therefrom.

(2) All rights of membership cease upon the member’s death or dissolution.

(b) Notwithstanding subdivision (a), no member may transfer for value a membership or any right arising therefrom.

(c) Notwithstanding subdivisions (a) and (b), this section does not prohibit or restrict the transfer, purchase, or sale of a membership in a limited equity housing cooperative, provided that the transfer, purchase, or sale is consistent with Section 33007.5 of the Health and Safety Code.

(Amended by Stats. 1992, Ch. 250, Sec. 1. Effective January 1, 1993.)






ARTICLE 3 - Types of Memberships

5330

A corporation may issue memberships having different rights, privileges, preferences, restrictions or conditions, as authorized by its articles or bylaws.

(Amended by Stats. 1979, Ch. 724.)



5331

Except as provided in or authorized by the articles or bylaws, all memberships shall have the same rights, privileges, preferences, restrictions and conditions.

(Amended by Stats. 1979, Ch. 724.)



5332

(a) A corporation may refer to persons associated with it as “members” even though such persons are not members within the meaning of Section 5056; but references to members in this part mean members as defined in Section 5056.

(b) A corporation may benefit, serve, or assist persons who are not members within the meaning of Section 5056 for such consideration, if any, as the board may determine or as is authorized or provided for in the articles or bylaws.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 4 - Termination of Memberships

5340

(a) A member may resign from membership at any time.

(b) This section shall not relieve the resigning member from any obligation for charges incurred, services or benefits actually rendered, dues, assessments or fees, or arising from contract or otherwise, and this section shall not diminish any right of the corporation to enforce any such obligation or obtain damages for its breach.

(c) A membership issued for a period of time shall expire when such period of time has elapsed unless the membership is renewed.

(Amended by Stats. 1979, Ch. 724.)



5341

(a) No member may be expelled or suspended, and no membership or membership rights may be terminated or suspended, except according to procedures satisfying the requirements of this section. An expulsion, termination or suspension not in accord with this section shall be void and without effect.

(b) Any expulsion, suspension or termination must be done in good faith and in a fair and reasonable manner. Any procedure which conforms to the requirements of subdivision (c) is fair and reasonable, but a court may also find other procedures to be fair and reasonable when the full circumstances of the suspension, termination, or expulsion are considered.

(c) A procedure is fair and reasonable when:

(1) The provisions of the procedure have been set forth in the articles or bylaws, or copies of such provisions are sent annually to all the members as required by the articles or bylaws;

(2) It provides the giving of 15 days prior notice of the expulsion, suspension or termination and the reasons therefor; and

(3) It provides an opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension or termination by a person or body authorized to decide that the proposed expulsion, termination or suspension not take place.

(d) Any notice required under this section may be given by any method reasonably calculated to provide actual notice. Any notice given by mail must be given by first-class or registered mail sent to the last address of the member shown on the corporation’s records.

(e) Any action challenging an expulsion, suspension or termination of membership, including any claim alleging defective notice, must be commenced within one year after the date of the expulsion, suspension or termination. In the event such an action is successful the court may order any relief, including reinstatement, it finds equitable under the circumstances, but no vote of the members or of the board may be set aside solely because a person was at the time of the vote wrongfully excluded by virtue of the challenged expulsion, suspension or termination, unless the court finds further that the wrongful expulsion, suspension or termination was in bad faith and for the purpose, and with the effect, of wrongfully excluding the member from the vote or from the meeting at which the vote took place, so as to affect the outcome of the vote.

(f) This section governs only the procedures for expulsion, suspension or termination and not the substantive grounds therefor. An expulsion, suspension or termination based upon substantive grounds which violate contractual or other rights of the member or are otherwise unlawful, is not made valid by compliance with this section.

(g) A member who is expelled or suspended or whose membership is terminated shall be liable for any charges incurred, services or benefits actually rendered, dues, assessments or fees incurred before the expulsion, suspension or termination or arising from contract or otherwise.

(Amended by Stats. 1996, Ch. 589, Sec. 9. Effective January 1, 1997.)



5342

(a) An amendment of the articles or bylaws which would terminate all memberships or any class of memberships shall meet the requirements of this part and this section.

(b) Before such an amendment is adopted the corporation shall give written notice to members not less than 45 nor more than 90 days prior to any vote by the members on the amendment. The written notice shall describe the effect of the amendment on the corporation and the members. However, written notice need not be given at least 45 days prior to any vote by the members on the amendment if all members entitled to vote receive a written notice prior to the vote setting forth the information described in the preceding sentence and sign a written waiver of 45 days notice.

(c) Any such amendment shall be approved by the members (Section 5034).

(d) The articles or bylaws may impose additional requirements regarding termination of all memberships or any class of memberships.

(e) Upon request of a member the corporation shall provide at its option the rights set forth in either paragraph (1) or (2) of subdivision (a) of Section 6330 as soon as reasonably possible to allow the member to communicate with other members regarding the proposed amendment.

(f) Any such amendment shall terminate the rights members have pursuant to this part as members (Section 5056).

(g) The provisions of Section 5341 shall not apply to termination of all memberships or any class of memberships pursuant to an amendment of the articles or bylaws.

(Amended by Stats. 1986, Ch. 766, Sec. 29.)






ARTICLE 5 - Rights and Obligations of Members and Creditors

5350

(a) A member of a corporation is not, as such, personally liable for the debts, liabilities, or obligations of the corporation.

(b)  No person is liable for any obligation arising from membership unless the person was admitted to membership upon the person’s application or with the person’s consent.

(Added by Stats. 1978, Ch. 567.)



5351

A corporation may levy dues, assessments or fees upon its members pursuant to its articles or bylaws, but a member upon learning of them may avoid liability for them by promptly resigning from membership, except where the member is, by contract or otherwise, liable for them. Article or bylaw provisions authorizing such dues, assessments or fees do not, of themselves, create such liability.

(Added by Stats. 1978, Ch. 567.)



5352

(a) No action shall be brought by or on behalf of any creditor to reach and apply the liability, if any, of a member to the corporation to pay the amount due on such member’s membership or otherwise due to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceedings would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any such creditor’s action to reach and apply unpaid amounts due the corporation and any or all members who owe amounts to the corporation may be joined in such action. Several judgments may be rendered for and against the parties to the action or in favor of a receiver for the benefit of the respective parties thereto.

(c) All amounts paid by any member in any such action shall be credited on the unpaid balance due the corporation by such member.

(Added by Stats. 1978, Ch. 567.)



5353

Nothing in this part shall be construed as in derogation of any rights or remedies which any creditor or member may have against any promoter, member, director, officer or the corporation because of participation in any fraud or illegality practiced upon such creditor or member by any such person or by the corporation in connection with the issue or sale of memberships or securities or in derogation of any rights which the corporation may have by rescission, cancellation or otherwise because of any fraud or illegality practiced on it by any such person in connection with the issue or sale of memberships or securities.

(Added by Stats. 1978, Ch. 567.)



5354

A person holding a membership as executor, administrator, guardian, trustee, receiver or in any representative or fiduciary capacity is not personally liable for any unpaid balance of the purchase price of the membership, or for any amounts owing to the corporation by the member, because the membership is so held; but the estate and funds in the hands of such fiduciary are liable therefor.

(Added by Stats. 1978, Ch. 567.)









CHAPTER 4 - Distributions

ARTICLE 1 - Limitations

5410

No corporation shall make any distribution. This section shall not apply to the purchase of a membership in a limited-equity housing cooperative, as defined in Section 33007.5 of the Health and Safety Code, which is organized as a public benefit corporation.

(Amended by Stats. 1992, Ch. 250, Sec. 2. Effective January 1, 1993.)






ARTICLE 2 - Liability of Members

5420

(a) Any person who receives any distribution is liable to the corporation for the amount so received by such person with interest thereon at the legal rate on judgments until paid.

(b) Suit may be brought in the name of a corporation by a creditor, a director, the Attorney General, or, subject to meeting the requirements of Section 5710, a member. In any such action in addition to the remedy provided in subdivision (a), the court may award punitive damages for the benefit of the corporation against any director, officer, member or other person who with intent to defraud the corporation caused, received or aided and abetted in the making of any distribution.

(c) Any person sued under this section may implead all other persons liable under this section and may in the absence of fraud by such moving party compel contribution, either in that action or in an independent action against persons not joined in the action.

(d) Nothing contained in this section affects any liability which any person may have under Sections 3439 to 3439.12, inclusive, of the Civil Code.

(Amended by Stats. 1979, Ch. 724.)









CHAPTER 5 - Meetings and Voting

ARTICLE 1 - General Provisions

5510

(a) Meetings of members may be held at a place within or without this state as may be stated in or fixed in accordance with the bylaws. If no other place is stated or so fixed, meetings of members shall be held at the principal executive office of the corporation. Unless prohibited by the bylaws of the corporation, if authorized by the board of directors in its sole discretion, and subject to the requirement of consent in clause (b) of Section 20 and those guidelines and procedures as the board of directors may adopt, members not physically present in person (or, if proxies are allowed, by proxy) at a meeting of members may, by electronic transmission by and to the corporation (Sections 20 and 21) or by electronic video screen communication, participate in a meeting of members, be deemed present in person (or, if proxies are allowed, by proxy), and vote at a meeting of members whether that meeting is to be held at a designated place or in whole or in part by means of electronic transmission by and to the corporation or by electronic video screen communication, in accordance with subdivision (f).

(b) A regular meeting of members shall be held on a date and time, and with the frequency stated in or fixed in accordance with the bylaws, but in any event in each year in which directors are to be elected at that meeting for the purpose of conducting such election, and to transact any other proper business which may be brought before the meeting.

(c) If a corporation with members is required by subdivision (b) to hold a regular meeting and fails to hold the regular meeting for a period of 60 days after the date designated therefor or, if no date has been designated, for a period of 15 months after the formation of the corporation, or after its last regular meeting, or if the corporation fails to hold a written ballot for a period of 60 days after the date designated therefor, then the superior court of the proper county may summarily order the meeting to be held or the ballot to be conducted upon the application of a member or the Attorney General, after notice to the corporation giving it an opportunity to be heard.

(d) The votes represented, either in person (or, if proxies are allowed, by proxy), at a meeting called or by written ballot ordered pursuant to subdivision (c), and entitled to be cast on the business to be transacted shall constitute a quorum, notwithstanding any provision of the articles or bylaws or in this part to the contrary. The court may issue such orders as may be appropriate including, without limitation, orders designating the time and place of the meeting, the record date for determination of members entitled to vote, and the form of notice of the meeting.

(e) Special meetings of members for any lawful purpose may be called by the board, the chairman of the board, the president, or such other persons, if any, as are specified in the bylaws. In addition, special meetings of members for any lawful purpose may be called by 5 percent or more of the members.

(f) A meeting of the members may be conducted, in whole or in part, by electronic transmission by and to the corporation or by electronic video screen communication (1) if the corporation implements reasonable measures to provide members in person (or, if proxies are allowed, by proxy) a reasonable opportunity to participate in the meeting and to vote on matters submitted to the members, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with those proceedings, and (2) if any member votes or takes other action at the meeting by means of electronic transmission to the corporation or electronic video screen communication, a record of that vote or action is maintained by the corporation. Any request by a corporation to a member pursuant to clause (b) of Section 20 for consent to conduct a meeting of members by electronic transmission by and to the corporation, shall include a notice that absent consent of the member pursuant to clause (b) of Section 20, the meeting shall be held at a physical location in accordance with subdivision (a).

(Amended by Stats. 2004, Ch. 254, Sec. 16. Effective January 1, 2005.)



5511

(a) Whenever members are required or permitted to take any action at a meeting, a written notice of the meeting shall be given not less than 10 nor more than 90 days before the date of the meeting to each member who, on the record date for notice of the meeting, is entitled to vote thereat; provided, however, that if notice is given by mail, and the notice is not mailed by first-class, registered, or certified mail, that notice shall be given not less than 20 days before the meeting. Subject to subdivision (f), and subdivision (b) of Section 5512, that notice shall state the place, date and time of the meeting, the means of electronic transmission by and to the corporation (Sections 20 and 21) or electronic video screen communication, if any, by which members may participate in that meeting, and (1) in the case of a special meeting, the general nature of the business to be transacted, and no other business may be transacted, or (2) in the case of the regular meeting, those matters which the board, at the time the notice is given, intends to present for action by the members, but, except as provided in subdivision (b) of Section 5512, any proper matter may be presented at the meeting for such action. The notice of any meeting at which directors are to be elected shall include the names of all those who are nominees at the time the notice is given to members.

(b) Notice of a members’ meeting or any report shall be given personally, by electronic transmission by the corporation, or by mail or other means of written communication, addressed to the member at the address of such member appearing on the books of the corporation or given by the member to the corporation for purpose of notice; or if no such address appears or is given, at the place where the principal office of the corporation is located or by publication at least once in a newspaper of general circulation in the county in which the principal office is located. An affidavit of giving of any notice or report in accordance with the provisions of this part, executed by the secretary, assistant secretary or any transfer agent, shall be prima facie evidence of the giving of the notice or report.

If any notice or report addressed to a member at the address of such member appearing on the books of the corporation is returned to the corporation by the United States Postal Service marked to indicate that the United States Postal Service is unable to deliver the notice or report to the member at such address, all future notices or reports shall be deemed to have been duly given without further mailing if the same shall be available for the member upon written demand of the member at the principal office of the corporation for a period of one year from the date of the giving of the notice or report to all other members.

Notice given by electronic transmission by the corporation under this subdivision shall be valid only if it complies with Section 20. Notwithstanding the foregoing, notice shall not be given by electronic transmission by the corporation under this subdivision after either of the following:

(1) The corporation is unable to deliver two consecutive notices to the member by that means.

(2) The inability to so deliver the notices to the member becomes known to the secretary, any assistant secretary, the transfer agent, or other person responsible for the giving of the notice.

(c) Upon request in writing to the corporation addressed to the attention of the chairman of the board, president, vice president or secretary by any person (other than the board) entitled to call a special meeting of members, the officer forthwith shall cause notice to be given to the members entitled to vote that a meeting will be held at a time fixed by the board, not less than 35 nor more than 90 days after the receipt of the request. If the notice is not given within 20 days after receipt of the request, the persons entitled to call the meeting may give the notice or the superior court of the proper county shall summarily order the giving of the notice, after notice to the corporation giving it an opportunity to be heard. The court may issue such orders as may be appropriate, including, without limitation, orders designating the time and place of the meeting, the record date for determination of members entitled to vote and the form of notice.

(d) When a members’ meeting is adjourned to another time or place, unless the bylaws otherwise require and except as provided in this subdivision, notice need not be given of the adjourned meeting if the time and place thereof (or the means of electronic transmission by and to the corporation or electronic video screen communication, if any, by which members may participate) are announced at the meeting at which the adjournment is taken. No meeting may be adjourned for more than 45 days. At the adjourned meeting the corporation may transact any business which might have been transacted at the original meeting. If after the adjournment a new record date is fixed for notice or voting, a notice of the adjourned meeting shall be given to each member who, on the record date for notice of the meeting, is entitled to vote at the meeting.

(e) The transactions of any meeting of members, however called and noticed, and wherever held, are as valid as though had at a meeting duly held after regular call and notice, if a quorum is present either in person or by proxy, and if, either before or after the meeting, each of the persons entitled to vote, not present in person or by proxy, provides a waiver of notice or consent to the holding of the meeting or an approval of the minutes thereof in writing. All such waivers, consents and approvals shall be filed with the corporate records or made a part of the minutes of the meeting. Attendance of a person at a meeting shall constitute a waiver of notice of and presence at such meeting, except when the person objects, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened and except that attendance at a meeting is not a waiver of any right to object to the consideration of matters required by this part to be included in the notice but not so included, if such objection is expressly made at the meeting. Neither the business to be transacted at nor the purpose of any regular or special meeting of members need be specified in any written waiver of notice, consent to the holding of the meeting or approval of the minutes thereof, unless otherwise provided in the articles or bylaws, except as provided in subdivision (f).

(f) Any approval of the members required under Section 5222, 5224, 5812, or 6610, other than unanimous approval by those entitled to vote, shall be valid only if the general nature of the proposal so approved was stated in the notice of meeting or in any written waiver of notice.

(g) A court may find that notice not given in conformity with this section is still valid, if it was given in a fair and reasonable manner.

(Amended by Stats. 2004, Ch. 254, Sec. 17. Effective January 1, 2005.)



5512

(a) One-third of the voting power, represented in person or by proxy, shall constitute a quorum at a meeting of members, but, subject to subdivisions (b) and (c), a bylaw may set a different quorum. Any bylaw amendment to increase the quorum may be adopted only by approval of the members (Section 5034). If a quorum is present, the affirmative vote of the majority of the voting power represented at the meeting, entitled to vote, and voting on any matter shall be the act of the members, unless the vote of a greater number or voting by classes is required by this part or the articles or bylaws.

(b) Where a bylaw authorizes a corporation to conduct a meeting with a quorum of less than one-third of the voting power, then the only matters that may be voted upon at any regular meeting actually attended, in person or by proxy, by less than one-third of the voting power are matters notice of the general nature of which was given, pursuant to the first sentence of subdivision (a) of Section 5511.

(c) Subject to subdivision (b), the members present at a duly called or held meeting at which a quorum is present may continue to transact business until adjournment notwithstanding the withdrawal of enough members to leave less than a quorum, if any action taken (other than adjournment) is approved by at least a majority of the members required to constitute a quorum or, if required by this division or the articles or the bylaws, the vote of a greater number or voting by classes.

(d) In the absence of a quorum, any meeting of members may be adjourned from time to time by the vote of a majority of the votes represented either in person or by proxy, but no other business may be transacted, except as provided in subdivision (c).

(Amended by Stats. 2000, Ch. 485, Sec. 11. Effective January 1, 2001.)



5513

(a) Subject to subdivision (e), and unless prohibited in the articles or bylaws, any action which may be taken at any regular or special meeting of members may be taken without a meeting if the corporation distributes a written ballot to every member entitled to vote on the matter. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that ballot and any related material may be sent by electronic transmission by the corporation (Section 20) and responses may be returned to the corporation by electronic transmission to the corporation (Section 21). That ballot shall set forth the proposed action, provide an opportunity to specify approval or disapproval of any proposal, and provide a reasonable time within which to return the ballot to the corporation.

(b) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot within the time period specified equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(c) Ballots shall be solicited in a manner consistent with the requirements of subdivision (b) of Section 5511, and Section 5514. All such solicitations shall indicate the number of responses needed to meet the quorum requirement and, with respect to ballots other than for the election of directors, shall state the percentage of approvals necessary to pass the measure submitted. The solicitation must specify the time by which the ballot must be received in order to be counted.

(d) Unless otherwise provided in the articles or bylaws, a written ballot may not be revoked.

(e) Directors may be elected by written ballot under this section, where authorized by the articles or bylaws, except that election by written ballot may not be authorized where the directors are elected by cumulative voting pursuant to Section 5616.

(f) When directors are to be elected by written ballot and the articles or bylaws prescribe a nomination procedure, the procedure may provide for a date for the close of nominations prior to the printing and distributing of the written ballots.

(Amended by Stats. 2004, Ch. 254, Sec. 18. Effective January 1, 2005.)



5514

(a) Any form of proxy or written ballot distributed to 10 or more members of a corporation with 100 or more members shall afford an opportunity on the proxy or form of written ballot to specify a choice between approval and disapproval of each matter or group of related matters intended, at the time the written ballot or proxy is distributed, to be acted upon at the meeting for which the proxy is solicited or by such written ballot, and shall provide, subject to reasonable specified conditions, that where the person solicited specifies a choice with respect to any such matter the vote shall be cast in accordance therewith.

(b) In any election of directors, any form of proxy or written ballot in which the directors to be voted upon are named therein as candidates and which is marked by a member “withhold” or otherwise marked in a manner indicating that the authority to vote for the election of directors is withheld shall not be voted either for or against the election of a director.

(c) Failure to comply with this section shall not invalidate any corporate action taken, but may be the basis for challenging any proxy at a meeting or written ballot and the superior court may compel compliance therewith at the suit of any member.

(Amended by Stats. 1979, Ch. 724.)



5515

(a) If for any reason it is impractical or unduly difficult for any corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its articles or bylaws, or this part, then the superior court of the proper county, upon petition of a director, officer, delegate, member or the Attorney General, may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all parties who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this part, whether or not the method results in actual notice to every such person, or conforms to the notice requirements that would otherwise apply. In a proceeding under this section the court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of and voting at meetings or obtaining of votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or this part.

(d) Wherever practical any order issued pursuant to this section shall limit the subject matter of the meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; provided, however, that an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, sale of assets or reorganization of the corporation.

(e) Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section, and which complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws and this part.

(Amended by Stats. 1986, Ch. 766, Sec. 30.)



5516

Any action required or permitted to be taken by the members may be taken without a meeting, if all members shall individually or collectively consent in writing to the action. The written consent or consents shall be filed with the minutes of the proceedings of the members. The action by written consent shall have the same force and effect as the unanimous vote of the members.

(Added by Stats. 1980, Ch. 1155.)



5517

(a) If the name signed on a ballot, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the ballot, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a ballot, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the ballot, consent, waiver, or proxy appointment and give it effect as the act of the member if any of the following occur:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity.

(2) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory’s authority to sign for the member has been presented with respect to the ballot, consent, waiver, or proxy appointment.

(3) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders.

(c) The corporation is entitled to reject a ballot, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has a reasonable basis for doubt concerning the validity of the signature or the signatory’s authority to sign for the member.

(d) The corporation and any officer or agent thereof who accepts or rejects a ballot, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section shall not be liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a ballot, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

(Added by Stats. 1996, Ch. 589, Sec. 11. Effective January 1, 1997.)






ARTICLE 2 - Additional Provisions Relating to Election of Directors

5520

(a) As to directors elected by members, there shall be available to the members reasonable nomination and election procedures given the nature, size and operations of the corporation.

(b) If a corporation complies with all of the provisions of Sections 5521, 5522, 5523, and 5524 applicable to a corporation with the same number of members, the nomination and election procedures of that corporation shall be deemed reasonable. However, those sections do not prescribe the exclusive means of making available to the members reasonable procedures for nomination and election of directors. A corporation may make available to the members other reasonable nomination and election procedures given the nature, size, and operations of the corporation.

(Amended by Stats. 1996, Ch. 589, Sec. 12. Effective January 1, 1997.)



5521

A corporation with 500 or more members may provide that, except for directors who are elected as authorized by Section 5152 or 5153, and except as provided in Section 5522, any person who is qualified to be elected to the board of directors of the corporation may be nominated:

(a) By any method authorized by the bylaws, or if no method is set forth in the bylaws by any method authorized by the board.

(b) By petition delivered to an officer of the corporation, signed within 11 months preceding the next time directors will be elected, by members representing the following number of votes:

Number of Votes Eligible

to be Cast for Director

Disregarding any Provision

for Cumulative Voting

Number of Votes

Under 5,000 ........................

2 percent of voting power

5,000 or more ........................

one-twentieth of 1 percent of
voting power but not less than
100, nor more than 500.

(c) If there is a meeting to elect directors, by any member present at the meeting in person or by proxy if proxies are permitted.

(Amended by Stats. 1996, Ch. 589, Sec. 13. Effective January 1, 1997.)



5522

A corporation with 5,000 or more members may provide that, in any election of a director or directors by members of the corporation except for an election authorized by Section 5152 or 5153.

(a) The corporation’s articles or bylaws shall set a date for the close of nominations for the board. The date shall not be less than 50 nor more than 120 days before the day directors are to be elected. No nominations for the board can be made after the date set for the close of nominations.

(b) If more people are nominated for the board than can be elected, the election shall take place by means of a procedure which allows all nominees a reasonable opportunity to solicit votes and all members a reasonable opportunity to choose among the nominees.

(c) A nominee shall have a reasonable opportunity to communicate to the members the nominee’s qualifications and the reasons for the nominee’s candidacy.

(d) If after the close of nominations the number of people nominated for the board is not more than the number of directors to be elected, the corporation may without further action declare that those nominated and qualified to be elected have been elected.

(Amended by Stats. 1996, Ch. 589, Sec. 14. Effective January 1, 1997.)



5523

A corporation with 500 or more members may provide that where it distributes any written election material soliciting a vote for any nominee for director at the corporation’s expense, it shall make available, at the corporation’s expense to each other nominee, in or with the same material, the same amount of space that is provided any other nominee, with equal prominence, to be used by the nominee for a purpose reasonably related to the election.

(Amended by Stats. 1996, Ch. 589, Sec. 15. Effective January 1, 1997.)



5524

A corporation with 500 or more members may provide that upon written request by any nominee for election to the board and the payment with such request of the reasonable costs of mailing (including postage) the corporation shall within 10 business days after such request (provided payment has been made) mail to all members, or such portion of them as the nominee may reasonably specify, any material, which the nominee may furnish and which is reasonably related to the election, unless the corporation within five business days after the request allows the nominee, at the corporation’s option, the rights set forth in either paragraph (1) or (2) of subdivision (a) of Section 6330.

(Amended by Stats. 1996, Ch. 589, Sec. 16. Effective January 1, 1997.)



5525

(a) This section shall apply to corporations publishing or mailing materials on behalf of any nominee in connection with procedures for the nomination and election of directors.

(b) Neither the corporation, nor its agents, officers, directors, or employees, may be held criminally liable, liable for any negligence (active or passive) or otherwise liable for damages to any person on account of any material which is supplied by a nominee for director and which it mails or publishes in procedures intended to comply with Section 5520 or pursuant to Section 5523 or 5524, but the nominee on whose behalf such material was published or mailed shall be liable and shall indemnify and hold the corporation, its agents, officers, directors and employees and each of them harmless from all demands, costs, including reasonable legal fees and expenses, claims, damages and causes of action arising out of such material or any such mailing or publication.

(c) Nothing in this section shall prevent a corporation or any of its agents, officers, directors, or employees from seeking a court order providing that the corporation need not mail or publish material tendered by or on behalf of a nominee under this article on the ground the material will expose the moving party to liability.

(Amended by Stats. 1996, Ch. 589, Sec. 17. Effective January 1, 1997.)



5526

Without authorization of the board, no corporate funds may be expended to support a nominee for director after there are more people nominated for director than can be elected.

(Added by Stats. 1978, Ch. 567.)



5527

An action challenging the validity of any election, appointment or removal of a director or directors must be commenced within nine months after the election, appointment or removal. If no such action is commenced, in the absence of fraud, any election, appointment or removal of a director is conclusively presumed valid nine months thereafter.

(Amended by Stats. 1981, Ch. 587, Sec. 14.)









CHAPTER 6 - Voting of Memberships

5610

Except as provided in a corporation’s articles or bylaws or Section 5616, each member shall be entitled to one vote on each matter submitted to a vote of the members. Single memberships in which two or more persons have an indivisible interest shall be voted as provided in Section 5612.

(Amended by Stats. 1979, Ch. 724.)



5611

(a) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to notice of any meeting of members. Such record date shall not be more than 90 nor less than 10 days before the date of the meeting. If no record date is fixed, members at the close of business on the business day preceding the day on which notice is given or, if notice is waived, at the close of business on the business day preceding the day on which the meeting is held are entitled to notice of a meeting of members. A determination of members entitled to notice of a meeting of members shall apply to any adjournment of the meeting unless the board fixes a new record date for the adjourned meeting.

(b) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to vote at a meeting of members. Such record date shall not be more than 60 days before the date of the meeting. Such record date shall also apply in the case of an adjournment of the meeting unless the board fixes a new record date for the adjourned meeting. If no record date is fixed, members on the day of the meeting who are otherwise eligible to vote are entitled to vote at the meeting of members or, in the case of an adjourned meeting, members on the day of the adjourned meeting who are otherwise eligible to vote are entitled to vote at the adjourned meeting of members.

(c) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to cast written ballots (Section 5513). Such record date shall not be more than 60 days before the day on which the first written ballot is mailed or solicited. If no record date is fixed, members on the day the first written ballot is mailed or solicited who are otherwise eligible to vote are entitled to cast written ballots.

(d) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. Such record date shall not be more than 60 days prior to such other action. If no record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the 60th day prior to the date of such other action, whichever is later, are entitled to exercise such rights.

(Amended by Stats. 1981, Ch. 587, Sec. 15.)



5612

If a membership stands of record in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, husband and wife as community property, tenants by the entirety, or otherwise, or if two or more persons (including proxyholders) have the same fiduciary relationship respecting the same membership, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

(a) If only one votes, such act binds all;

(b) If more than one vote, the act of the majority so voting binds all.

(Added by Stats. 1978, Ch. 567.)



5613

(a) Any member may authorize another person or persons to act by proxy with respect to such membership, except that this right may be limited or withdrawn by the articles or bylaws, subject to subdivision (e). Any proxy purported to be executed in accordance with the provisions of this part shall be presumptively valid.

(b) No proxy shall be valid after the expiration of 11 months from the date thereof unless otherwise provided in the proxy, except that the maximum term of any proxy shall be three years from the date of execution. Every proxy continues in full force and effect until revoked by the person executing it prior to the vote pursuant thereto. Such revocation may be effected by a writing delivered to the corporation stating that the proxy is revoked or by a subsequent proxy executed by the person executing the prior proxy and presented to the meeting, or as to any meeting by attendance at such meeting and voting in person by the person executing the proxy. The dates contained on the forms of proxy presumptively determine the order of execution, regardless of the postmark dates on the envelopes in which they are mailed.

(c) A proxy is not revoked by the death or incapacity of the maker or the termination of a membership as a result thereof unless, before the vote is counted, written notice of such death or incapacity is received by the corporation.

(d) The proxy of a member may not be irrevocable.

(e) Subdivision (a) notwithstanding, no amendment of the articles or bylaws repealing, restricting, creating or expanding proxy rights may be adopted without approval by the members (Section 5034).

(f) Anything to the contrary notwithstanding, any proxy covering matters requiring a vote of the members pursuant to Section 5222, Section 5224, subdivision (e) of this section, Section 5812, paragraph (2) of subdivision (a) of Section 5911, Section 6012, subdivision (a) of Section 6015, or Section 6610 is not valid as to such matters unless it sets forth the general nature of the matter to be voted on, or, in the event of a vote pursuant to Section 5220, unless the proxy lists those nominated at the time the notice of the vote is given to members.

(Amended by Stats. 1981, Ch. 587, Sec. 16.)



5614

A voting agreement or voting trust agreement entered into by a member or members of a corporation shall not be enforced.

(Amended by Stats. 1979, Ch. 724.)



5615

(a) In advance of any meeting of members the board may appoint inspectors of election to act at the meeting and any adjournment thereof. If inspectors of election are not so appointed, or if any persons so appointed fail to appear or refuse to act, the chairman of any meeting of members may, and on the request of any member or a member’s proxy shall, appoint inspectors of election (or persons to replace those who so fail or refuse) at the meeting. The number of inspectors shall be either one or three. If appointed at a meeting on the request of one or more members or proxies, the majority of members represented in person or by proxy shall determine whether one or three inspectors are to be appointed. In the case of any action by written ballot (Section 5513), the board may similarly appoint inspectors of election to act with powers and duties as set forth in this section.

(b) The inspectors of election shall determine the number of memberships outstanding and the voting power of each, the number represented at the meeting, the existence of a quorum and the authenticity, validity and effect of proxies, receive votes, ballots or consents, hear and determine all challenges and questions in any way arising in connection with the right to vote, count and tabulate all votes or consents, determine when the polls shall close, determine the result and do such acts as may be proper to conduct the election or vote with fairness to all members.

(c) The inspectors of election shall perform their duties impartially, in good faith, to the best of their ability and as expeditiously as is practical. If there are three inspectors of election, the decision, act or certificate of a majority is effective in all respects as the decision, act or certificate of all. Any report or certificate made by the inspectors of election is prima facie evidence of the facts stated therein.

(Amended by Stats. 1984, Ch. 812, Sec. 2.)



5616

(a) If the articles or bylaws authorize cumulative voting, but not otherwise, every member entitled to vote at any election of directors may cumulate the member’s votes and give one candidate a number of votes equal to the number of directors to be elected multiplied by the number of votes to which the member is entitled, or distribute the member’s votes on the same principle among as many candidates as the member thinks fit. An article or bylaw provision authorizing cumulative voting may be repealed or amended only by approval of the members (Section 5034), except that the governing article or bylaw provision may require the vote of a greater proportion of the members, or of the members of any class, for its repeal.

(b) No member shall be entitled to cumulate votes for a candidate or candidates unless the candidate’s name or candidates’ names have been placed in nomination prior to the voting and a member has given notice at the meeting prior to the voting of the member’s intention to cumulate votes. If any one member has given this notice, all members may cumulate their votes for candidates in nomination.

(c) In any election of directors by cumulative voting, the candidates receiving the highest number of votes are elected, subject to any lawful provision specifying election by classes.

(d) In any election of directors not governed by subdivision (c), unless otherwise provided in the articles or bylaws, the candidates receiving the highest number of votes are elected.

(e) Elections for directors need not be by ballot unless a member demands election by ballot at the meeting and before the voting begins or unless the bylaws so require.

(Amended by Stats. 1984, Ch. 812, Sec. 3.)



5617

(a) Upon the filing of an action therefor by any director or member, or by any person who had the right to vote in the election at issue, the superior court of the proper county shall determine the validity of any election or appointment of any director of any corporation.

(b) Any person bringing an action under this section shall give notice of the action to the Attorney General, who may intervene.

(c) Upon the filing of the complaint, and before any further proceedings are had, the court shall enter an order fixing a date for the hearing, which shall be within five days unless for good cause shown a later date is fixed, and requiring notice of the date for the hearing and a copy of the complaint to be served upon the corporation and upon the person whose purported election or appointment is questioned and upon any person (other than the plaintiff) whom the plaintiff alleges to have been elected or appointed, in the manner in which a summons is required to be served, or, if the court so directs, by registered mail; and the court may make such further requirements as to notice as appear to be proper under the circumstances.

(d) The court, consistent with the provisions of this part and in conformity with the articles and bylaws to the extent feasible, may determine the person entitled to the office of director or may order a new election to be held or appointment to be made, may determine the validity of the issuance of memberships and the right of persons to vote and may direct such other relief as may be just and proper.

(Added by Stats. 1978, Ch. 567.)






CHAPTER 7 - Members’ Derivative Actions

5710

(a) Subdivisions (c) through (f) notwithstanding, no motion to require a bond shall be granted in an action brought by 100 members or the authorized number (Section 5036), whichever is less.

(b) No action may be instituted or maintained in the right of any corporation by any member of such corporation unless both of the following conditions exist:

(1) The plaintiff alleges in the complaint that plaintiff was a member at the time of the transaction or any part thereof of which plaintiff complains; and

(2) The plaintiff alleges in the complaint with particularity plaintiff’s efforts to secure from the board such action as plaintiff desires, or the reasons for not making such effort, and alleges further that plaintiff has either informed the corporation or the board in writing of the ultimate facts of each cause of action against each defendant or delivered to the corporation or the board a true copy of the complaint which plaintiff proposes to file.

(c) Subject to subdivision (a), in any action referred to in subdivision (b), at any time within 30 days after service of summons upon the corporation or upon any defendant who is an officer or director of the corporation, or held such office at the time of the acts complained of, the corporation or such defendant may move the court for an order, upon notice and hearing, requiring the plaintiff to furnish a bond as hereinafter provided. The motion shall be based upon one or both of the following grounds:

(1) That there is no reasonable possibility that the prosecution of the cause of action alleged in the complaint against the moving party will benefit the corporation or its members, economically or otherwise.

(2) That the moving party, if other than the corporation, did not participate in the transaction complained of in any capacity.

The court on application of the corporation or any defendant may, for good cause shown, extend the 30-day period for an additional period or periods not exceeding 60 days.

(d) At the hearing upon any motion pursuant to subdivision (c), the court shall consider such evidence, written or oral, by witnesses or affidavit, as may be material (1) to the ground or grounds upon which the motion is based, or (2) to a determination of the probable reasonable expenses, including attorneys’ fees, of the corporation and the moving party which will be incurred in the defense of the action. If the court determines, after hearing the evidence adduced by the parties, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the amount of the bond, not to exceed fifty thousand dollars ($50,000), to be furnished by the plaintiff for reasonable expenses, including attorneys’ fees, which may be incurred by the moving party and the corporation in connection with the action, including expenses for which the corporation may become liable pursuant to Section 5238. A ruling by the court on the motion shall not be a determination of any issue in the action or of the merits thereof. If the court, upon the motion, makes a determination that a bond shall be furnished by the plaintiff as to any one or more defendants, the action shall be dismissed as to such defendant or defendants, unless the bond required by the court has been furnished within such reasonable time as may be fixed by the court.

(e) If the plaintiff shall, either before or after a motion is made pursuant to subdivision (c), or any order or determination pursuant to the motion, furnish a bond or bonds in the aggregate amount of fifty thousand dollars ($50,000) to secure the reasonable expenses of the parties entitled to make the motion, the plaintiff has complied with the requirements of this section and with any order for a bond theretofore made, and any such motion then pending shall be dismissed and no further or additional bond shall be required.

(f) If a motion is filed pursuant to subdivision (c), no pleadings need be filed by the corporation or any other defendant and the prosecution of the action shall be stayed until 10 days after the motion has been disposed of.

(Amended by Stats. 1982, Ch. 517, Sec. 187.)






CHAPTER 8 - Amendment of Articles

5810

(a) By complying with the provisions of this chapter, a corporation may amend its articles from time to time, in any and as many respects as may be desired, so long as its articles as amended contain only such provisions as it would be lawful to insert in original articles filed at the time of the filing of the amendment or as authorized by Section 5813.5 and, if a change in the rights of members or an exchange, reclassification or cancellation of memberships is to be made, such provisions as may be necessary to effect such change, exchange, reclassification or cancellation. It is the intent of the Legislature in adopting this section to exercise to the fullest extent the reserve power of the state over corporations and to authorize any amendment of the articles covered by the preceding sentence regardless of whether any provision contained in the amendment was permissible at the time of the original incorporation of the corporation.

(b) A corporation shall not amend its articles to add any statement or to alter any statement which may appear in the original articles of the initial street address and initial mailing address of the corporation, the names and addresses of the first directors, or the name and address of the initial agent, except to correct an error in the statement or to delete the information after the corporation has filed a statement under Section 6210.

(Amended by Stats. 2012, Ch. 494, Sec. 14. Effective January 1, 2013.)



5811

Except as provided in Section 5813.5, any amendment of the articles may be adopted by a writing signed by a majority of the incorporators, so long as:

(a) No directors were named in the original articles;

(b) No directors have been elected; and

(c) The corporation has no members.

(Amended by Stats. 1979, Ch. 724.)



5812

(a) Except as provided in this section or Section 5813.5, amendments may be adopted if approved by the board and approved by the members (Section 5034) and approved by such other person or persons, if any, as required by the articles. The approval by the members or other person or persons may be before or after the approval by the board.

(b) Notwithstanding subdivision (a), the following amendments may be adopted by approval of the board alone:

(1) An amendment extending the corporate existence or making the corporate existence perpetual, if the corporation was organized prior to August 14, 1929.

(2) An amendment deleting the initial street address and initial mailing address of the corporation, the names and addresses of the first directors, or the name and address of the initial agent.

(3) Any amendment, at a time the corporation has no members; provided, however, that if the articles require approval by any person for an amendment, that an amendment may not be adopted without such approval.

(4) An amendment adopted pursuant to Section 9913.

(c) Whenever the articles require for corporate action the approval of a particular class of members or of a larger proportion of, or all of, the votes of any class, or of a larger proportion of, or all of, the directors, than is otherwise required by this part, the provision in the articles requiring such greater vote shall not be altered, amended or repealed except by such class or such greater vote, unless otherwise provided in the articles.

(Amended by Stats. 2012, Ch. 494, Sec. 15. Effective January 1, 2013.)



5813

An amendment must also be approved by the members (Section 5034) of a class, whether or not such class is entitled to vote thereon by the provisions of the articles or bylaws, if the amendment would materially and adversely affect the rights of that class as to voting or transfer in a manner different than such action affects another class.

(Amended by Stats. 1981, Ch. 587, Sec. 17.)



5813.5

(a) A public benefit corporation may amend its articles to change its status to that of a mutual benefit corporation, a social purpose corporation, a religious corporation, a business corporation, or a cooperative corporation by complying with this section and the other sections of this chapter.

The Secretary of State shall notify the Franchise Tax Board, in the manner and at the times agreed upon by the Secretary of State and the Franchise Tax Board, of any amendments to a public benefit corporation’s articles.

(b) If the public benefit corporation has any assets, an amendment to change its status to a mutual benefit corporation, business corporation, social purpose corporation, or cooperative corporation shall be approved in advance in writing by the Attorney General. If the public benefit corporation has no assets, the Attorney General shall be given a copy of the amendment at least 20 days before the amendment is filed.

(c) Amended articles authorized by this section shall include the provisions which would have been required (other than the initial street address and initial mailing address of the corporation and the name of the initial agent for service of process if a statement has been filed pursuant to Section 6210), and may in addition only include those provisions which would have been permitted, in original articles filed by the type of corporation (mutual benefit, religious, business, social purpose, or cooperative) into which the public benefit corporation is changing its status.

(d) In the case of a change of status to a business corporation, social purpose corporation, or cooperative corporation, if the Franchise Tax Board has issued a determination exempting the corporation from tax as provided in Section 23701 of the Revenue and Taxation Code, the corporation shall be subject to Section 23221 of the Revenue and Taxation Code upon filing the certificate of amendment.

(Amended by Stats. 2014, Ch. 694, Sec. 68. Effective January 1, 2015.)



5814

(a) Except for amendments adopted by the incorporators pursuant to Section 5811, upon adoption of an amendment, the corporation shall file a certificate of amendment, which shall consist of an officers’ certificate stating:

(1) The wording of the amendment or amended articles in accordance with Section 5816;

(2) That the amendment has been approved by the board;

(3) If the amendment is one for which the approval of the members (Section 5034) is required, that the amendment was approved by the required vote of members; and

(4) If the amendment is one which may be adopted with approval by the board alone, a statement of the facts entitling the board alone to adopt the amendment.

(5) If the amendment is one for which the approval of a person or persons other than the incorporators, directors, or members is required, that the approval of such person or persons has been obtained.

(b) In the event of an amendment of the articles pursuant to a merger, the filing of the officers’ certificate and agreement pursuant to Section 6014 shall be in lieu of any filing required under this chapter.

(Amended by Stats. 1979, Ch. 724.)



5815

In the case of amendments adopted by the incorporators under Section 5811, the corporation shall file a certificate of amendment signed and verified by a majority of the incorporators which shall state that the signers thereof constitute at least a majority of the incorporators, that directors were not named in the original articles and have not been elected, that the corporation has no members and that they adopt the amendment or amendments therein set forth.

(Amended by Stats. 1979, Ch. 724.)



5816

The certificate of amendment shall establish the wording of the amendment or amended articles by one or more of the following means:

(a) By stating that the articles shall be amended to read as therein set forth in full.

(b) By stating that any provision of the articles, which shall be identified by the numerical or other designation given it in the articles or by stating the wording thereof, shall be stricken from the articles or shall be amended to read as set forth in the certificate.

(c) By stating that the provisions set forth therein shall be added to the articles.

If the purpose of the amendment is to reclassify, cancel, exchange, or otherwise change outstanding memberships, the amended articles shall state the effect thereof on outstanding memberships.

(Added by Stats. 1978, Ch. 567.)



5817

Upon the filing of the certificate of amendment, the articles shall be amended in accordance with the certificate and any change, reclassification, or cancellation of memberships shall be effected, and a copy of the certificate, certified by the Secretary of State, is prima facie evidence of the performance of the conditions necessary to the adoption of the amendment. The Secretary of State shall forward a copy of the filed certificate of amendment to the Attorney General.

(Amended by Stats. 2014, Ch. 834, Sec. 11. Effective January 1, 2015.)



5818

A corporation formed for a limited period may at any time subsequent to the expiration of the term of its corporate existence, extend the term of its existence by an amendment to its articles removing any provision limiting the term of its existence and providing for perpetual existence. If the filing of the certificate of amendment providing for perpetual existence would be prohibited if it were original articles by the provisions of Section 5122, the Secretary of State shall not file such certificate unless, by the same or a concurrently filed certificate of amendment, the articles of such corporation are amended to adopt a new available name. For the purpose of the adoption of any such amendment, persons who have been functioning as directors of such corporation shall be considered to have been validly elected even though their election may have occurred after the expiration of the original term of the corporate existence.

(Added by Stats. 1978, Ch. 567.)



5819

(a) A corporation may restate in a single certificate the entire text of its articles as amended by filing an officers’ certificate or, in circumstances where incorporators or the board may amend a corporation’s articles pursuant to Sections 5811 and 5815, a certificate signed and verified by a majority of the incorporators or the board, as applicable, entitled “Restated Articles of Incorporation of (insert name of corporation)” that shall set forth the articles as amended to the date of filing of the certificate, except that the signatures and acknowledgments of the articles by the incorporators and any statements regarding the effect of any prior amendment upon memberships and any provisions of agreements of merger (other than amendments to the articles of the surviving corporation), and the initial street address and initial mailing address of the corporation and the names and addresses of the first directors and of the initial agent for service of process shall be omitted (except that the initial street address and initial mailing address of the corporation and the names and addresses of the initial agent for service of process and, if previously set forth in the articles, the initial directors, shall not be omitted prior to the time that the corporation has filed a statement under Section 6210). Those omissions are not alterations or amendments of the articles. The certificate may also itself alter or amend the articles in any respect, in which case the certificate must comply with Section 5814 or 5815, as the case may be, and Section 5816.

(b) If the certificate does not itself alter or amend the articles in any respect, it shall be approved by the board or, prior to the issuance of any memberships and the naming and election of directors, by a majority of the incorporators, and shall be subject to the provisions of this chapter relating to an amendment of the articles not requiring approval of the members (Section 5034). If the certificate does itself alter or amend the articles, it shall be subject to the provisions of this chapter relating to the amendment or amendments so made.

(c) Restated articles of incorporation filed pursuant to this section shall supersede for all purposes the original articles and all amendments filed prior thereto.

(Amended by Stats. 2012, Ch. 494, Sec. 17. Effective January 1, 2013.)



5820

(a) Amendment of the articles of a corporation, pursuant to this chapter, does not, of itself, abrogate any requirement or limitation imposed upon the corporation, or any property held by it, by virtue of the trust under which such property is held by the corporation.

(b) The Attorney General may, at the corporation’s request, and pursuant to such regulations as the Attorney General may issue, give rulings as to whether the Attorney General will or may oppose a proposed action, or article amendment, as inconsistent with or proscribed by the requirements of a charitable trust.

(Added by Stats. 1978, Ch. 567.)






CHAPTER 9 - Sales of Assets

ARTICLE 1 - General Provisions

5910

Any mortgage, deed of trust, pledge or other hypothecation of all or any part of the corporation’s property, real or personal, for the purpose of securing the payment or performance of any contract or obligation may be approved by the board. Unless the articles or bylaws otherwise provide, no approval of the members (Section 5034) shall be necessary for such action.

(Added by Stats. 1978, Ch. 567.)



5911

(a) Subject to the provisions of Section 5142, a corporation may sell, lease, convey, exchange, transfer or otherwise dispose of all or substantially all of its assets when the principal terms are:

(1) Approved by the board; and

(2) Unless the transaction is in the usual and regular course of its activities, approved by the members (Section 5034) and by any other person or persons whose approval is required by the articles, either before or after approval by the board and before or after the transaction.

(b) Notwithstanding approval by the members (Section 5034) or such other person, the board may abandon the proposed transaction without further action by the members, subject to the contractual rights, if any, of third parties.

(c) Subject to the provisions of Section 5142, such sale, lease, conveyance, exchange, transfer or other disposition may be made upon such terms and conditions and for such consideration as the board may deem in the best interests of the corporation. The consideration may be money, property, or securities of any domestic corporation, foreign corporation, or foreign business corporation or any of them.

(Amended by Stats. 1981, Ch. 587, Sec. 18.)



5912

Any deed or instrument conveying or otherwise transferring any assets of a corporation may have annexed to it the certificate of the secretary or an assistant secretary of the corporation, setting forth that the transaction has been validly approved by the board, that the notice, if any, required by Section 5913 has been given and (a) stating that the property described in such deed or instrument is less than substantially all of the assets of the corporation or that the transfer is in the usual and regular course of the business of the corporation, if such be the case, or (b) if such property constitutes all or substantially all of the assets of the corporation and the transfer is not in the usual and regular course of the business of the corporation, stating the fact of approval thereof by the members (Section 5034). Such certificate is prima facie evidence of the existence of the facts authorizing such conveyance or other transfer of the assets and conclusive evidence in favor of any purchaser or encumbrancer for value who, without notice of any trust restriction applicable to the property or any failure to comply therewith, in good faith parted with value.

(Added by Stats. 1978, Ch. 567.)



5913

Except for an agreement or transaction subject to Section 5914 or 5920, a corporation shall give written notice to the Attorney General 20 days before it sells, leases, conveys, exchanges, transfers or otherwise disposes of all or substantially all of its assets unless the transaction is in the usual and regular course of its activities or unless the Attorney General has given the corporation a written waiver of this section as to the proposed transaction. This section shall not apply to a public benefit corporation that is exempt from the supervisory authority of the Attorney General pursuant to Sections 12581 and 12583 of the Government Code by virtue of being a committee, as defined in Section 82013 of the Government Code, that is required to and does file any statement pursuant to the provisions of Article 2 (commencing with Section 84200) of Chapter 4 of Title 9 of the Government Code.

(Amended by Stats. 2011, Ch. 442, Sec. 7. Effective January 1, 2012.)






ARTICLE 2 - Health Facilities

5914

(a) (1) Any nonprofit corporation that is defined in Section 5046 and operates or controls a health facility, as defined in Section 1250 of the Health and Safety Code, or operates or controls a facility that provides similar health care, shall be required to provide written notice to, and to obtain the written consent of, the Attorney General prior to entering into any agreement or transaction to do either of the following:

(A) Sell, transfer, lease, exchange, option, convey, or otherwise dispose of, its assets to a for-profit corporation or entity or to a mutual benefit corporation or entity when a material amount of the assets of the nonprofit corporation are involved in the agreement or transaction.

(B) Transfer control, responsibility, or governance of a material amount of the assets or operations of the nonprofit corporation to any for-profit corporation or entity or to any mutual benefit corporation or entity.

(2) The substitution of a new corporate member or members that transfers the control of, responsibility for, or governance of the nonprofit corporation shall be deemed a transfer for purposes of this article. The substitution of one or more members of the governing body, or any arrangement, written or oral, that would transfer voting control of the members of the governing body, shall also be deemed a transfer for purposes of this article.

(b) The notice to the Attorney General provided for in this section shall include and contain the information the Attorney General determines is required. The notice, including any other information provided to the Attorney General under this article, and that is in the public file, shall be made available by the Attorney General to the public in written form, as soon as is practicable after it is received by the Attorney General.

(c) This section shall not apply to a nonprofit corporation if the agreement or transaction is in the usual and regular course of its activities or if the Attorney General has given the corporation a written waiver of this section as to the proposed agreement or transaction.

(d) This section shall apply to any foreign nonprofit corporation that operates or controls a health facility, as defined in Section 1250 of the Health and Safety Code, or a facility that provides similar health care.

(Amended by Stats. 2002, Ch. 427, Sec. 1. Effective January 1, 2003.)



5915

Within 60 days of the receipt of the written notice required by Section 5914, the Attorney General shall notify the public benefit corporation in writing of the decision to consent to, give conditional consent to, or not consent to the agreement or transaction. The Attorney General may extend this period for one additional 45-day period if any of the following conditions are satisfied:

(a) The extension is necessary to obtain information pursuant to subdivision (a) of Section 5919.

(b) The proposed agreement or transaction is substantially modified after the first public meeting conducted by the Attorney General in accordance with Section 5916.

(c) The proposed agreement or transaction involves a multifacility health system serving multiple communities, rather than a single facility.

(Amended by Stats. 1999, Ch. 850, Sec. 3. Effective January 1, 2000.)



5916

Prior to issuing any written decision referred to in Section 5915, the Attorney General shall conduct one or more public meetings, one of which shall be in the county in which the facility is located, to hear comments from interested parties. At least 14 days before conducting the public meeting, the Attorney General shall provide written notice of the time and place of the meeting through publication in one or more newspapers of general circulation in the affected community and to the board of supervisors of the county in which the facility is located. If a substantive change in the proposed agreement or transaction is submitted to the Attorney General after the initial public meeting, the Attorney General may conduct an additional public meeting to hear comments from interested parties with respect to that change.

(Amended by Stats. 1999, Ch. 850, Sec. 4. Effective January 1, 2000.)



5917

The Attorney General shall have discretion to consent to, give conditional consent to, or not consent to any agreement or transaction described in subdivision (a) of Section 5914. In making the determination, the Attorney General shall consider any factors that the Attorney General deems relevant, including, but not limited to, whether any of the following apply:

(a) The terms and conditions of the agreement or transaction are fair and reasonable to the nonprofit corporation.

(b) The agreement or transaction will result in inurement to any private person or entity.

(c) Any agreement or transaction that is subject to this article is at fair market value. In this regard, “fair market value” means the most likely price that the assets being sold would bring in a competitive and open market under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and in their own best interest, and a reasonable time being allowed for exposure in the open market.

(d) The market value has been manipulated by the actions of the parties in a manner that causes the value of the assets to decrease.

(e) The proposed use of the proceeds from the agreement or transaction is consistent with the charitable trust on which the assets are held by the health facility or by the affiliated nonprofit health system.

(f) The agreement or transaction involves or constitutes any breach of trust.

(g) The Attorney General has been provided, pursuant to Section 5250, with sufficient information and data by the nonprofit corporation to evaluate adequately the agreement or transaction or the effects thereof on the public.

(h) The agreement or transaction may create a significant effect on the availability or accessibility of health care services to the affected community.

(i) The proposed agreement or transaction is in the public interest.

(Amended by Stats. 2002, Ch. 427, Sec. 2. Effective January 1, 2003.)



5917.5

The Attorney General shall not consent to a health facility agreement or transaction pursuant to Section 5914 or Section 5920 in which the seller restricts the type or level of medical services that may be provided at the health facility that is the subject of the agreement or transaction.

(Added by Stats. 2003, Ch. 65, Sec. 1. Effective January 1, 2004.)



5918

The Attorney General may adopt regulations implementing this article.

(Added by Stats. 1996, Ch. 1105, Sec. 4. Effective January 1, 1997.)



5919

(a) Within the time periods designated in Section 5915 and relating to those factors specified in Section 5917, the Attorney General may do the following:

(1) Contract with, consult, and receive advice from any state agency on those terms and conditions that the Attorney General deems appropriate.

(2) In his or her sole discretion, contract with experts or consultants to assist in reviewing the proposed agreement or transaction.

(b) Contract costs shall not exceed an amount that is reasonable and necessary to conduct the review and evaluation. Any contract entered into under this section shall be on a noncompetitive bid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. The nonprofit corporation, upon request, shall pay the Attorney General promptly for all contract costs.

(c) The Attorney General shall be entitled to reimbursement from the nonprofit corporation for all actual, reasonable, direct costs incurred in reviewing, evaluating, and making the determination referred to in this article, including administrative costs. The nonprofit corporation shall promptly pay the Attorney General, upon request, for all of those costs.

(d) (1) In order to monitor effectively ongoing compliance with the terms and conditions of any sale or transfer of assets subject to Section 5914, including, but not limited to, the ongoing use of the charitable assets in a manner consistent with the trust pursuant to which they are held, the Attorney General may, in his or her sole discretion, contract with experts and consultants to assist in this regard.

(2) Contract costs shall not exceed an amount that is reasonable and necessary to conduct the review and evaluation. Any contract entered into under this section shall be on a noncompetitive bid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. The nonprofit corporation shall pay the Attorney General promptly for all contract costs.

(3) The Attorney General shall be entitled to reimbursement from either the selling or the acquiring corporation, depending upon which one the burden of compliance falls, for all actual, reasonable, and direct costs incurred in monitoring ongoing compliance with the terms and conditions of the sale or transfer of assets, including contract and administrative costs. The Attorney General may bill either the selling or the acquiring corporation and the corporation billed by the Attorney General shall promptly pay for all of those costs.

(Amended by Stats. 2002, Ch. 427, Sec. 3. Effective January 1, 2003.)



5920

(a) (1) Any nonprofit corporation that is defined in Section 5046 and operates or controls a health care facility, as defined in Section 1250 of the Health and Safety Code, or operates or controls a facility that provides similar health care, shall be required to provide written notice to, and to obtain the written consent of, the Attorney General prior to entering into any agreement or transaction to do either of the following:

(A) Sell, transfer, lease, exchange, option, convey, or otherwise dispose of, its assets to another nonprofit corporation or entity when a material amount of the assets of the nonprofit corporation are involved in the agreement or transaction.

(B) Transfer control, responsibility, or governance of a material amount of the assets or operations of the nonprofit corporation to another nonprofit corporation or entity.

(2) The substitution of a new corporate member or members that transfers the control of, responsibility for, or governance of the nonprofit corporation, the substitution of one or more members of the governing body that would transfer voting control of the members of the governing body, or any arrangement, written or oral, that would transfer voting control of the entity shall be deemed a transfer for purposes of this article.

(b) The notice to the Attorney General provided for in this section shall contain the information the Attorney General determines is required. The notice, including any other information provided to the Attorney General under this article, and that is the public file, shall be made available by the Attorney General to the public in written form, as soon as is practicable after it is received by the Attorney General.

(c) This section shall not apply to a nonprofit corporation if the agreement or transaction is in the usual and regular course of its activities or if the Attorney General has given the corporation a written waiver of this section as to the proposed agreement or transaction.

(d) This section shall apply to any foreign nonprofit corporation that operates or controls a health facility, as defined in Section 1250 of the Health and Safety Code, or a facility that provides similar health care.

(e) This section shall not apply to an agreement or transaction if the other party to the agreement or transaction is an affiliate, as defined in Section 5031, of the transferring nonprofit corporation or entity, and the corporation or entity has given the Attorney General 20 days advance notice of the agreement or transaction.

(Amended by Stats. 2002, Ch. 427, Sec. 4. Effective January 1, 2003.)



5921

Within 60 days of the receipt of the written notice required by Section 5920, the Attorney General shall notify the nonprofit corporation in writing of the decision to consent to, give conditional consent to, or not consent to the agreement or transaction. The Attorney General may extend this period for one additional 45-day period if any of the following conditions are satisfied:

(a) The extension is necessary to obtain relevant information from any state agency, experts, or consultants.

(b) The proposed agreement or transaction is substantially modified after the first public meeting conducted by the Attorney General in accordance with Section 5922.

(c) The proposed agreement or transaction involves a multifacility health system serving multiple communities, rather than a single facility.

(Amended by Stats. 2002, Ch. 427, Sec. 5. Effective January 1, 2003.)



5922

Prior to issuing any written decision referred to in Section 5921, the Attorney General shall conduct one or more public meetings, one of which shall be in the county in which the facility is located, to hear comments from interested parties. At least 14 days before conducting the public meeting, the Attorney General shall provide written notice of the time and place of the meeting through publication in one or more newspapers of general circulation in the affected community and to the board of supervisors of the county in which the facility is located. If a substantive change in the proposed agreement or transaction is submitted to the Attorney General after the initial public meeting, the Attorney General may conduct an additional public meeting to hear comments from interested parties with respect to that change.

(Added by Stats. 1999, Ch. 850, Sec. 8. Effective January 1, 2000.)



5923

The Attorney General shall have discretion to consent to, give conditional consent to, or not consent to any agreement or transaction described in subdivision (a) of Section 5920. In making the determination, the Attorney General shall consider any factors that the Attorney General deems relevant, including, but not limited to, whether any of the following apply:

(a) The terms and conditions of the agreement or transaction are fair and reasonable to the nonprofit corporation.

(b) The agreement or transaction will result in inurement to any private person or entity.

(c) Fair market value of the agreement or transaction, meaning the most likely price that the assets being sold would bring in a competitive and open market under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably, and in their own best interest, and a reasonable time being allowed for exposure in the open market.

(d) The market value has been manipulated by the actions of the parties in a manner that causes the value of the assets to decrease.

(e) The proposed use of the proceeds from the agreement or transaction is consistent with the charitable trust on which the assets are held by the health facility or by the affiliated nonprofit health system.

(f) The agreement or transaction involves or constitutes any breach of trust.

(g) The Attorney General has been provided, pursuant to Section 5250, with sufficient information and data by the nonprofit public benefit corporation to evaluate adequately the agreement or transaction or the effects thereof on the public.

(h) The agreement or transaction may create a significant effect on the availability or accessibility of health care services to the affected community.

(i) The proposed agreement or transaction is in the public interest.

(Amended by Stats. 2002, Ch. 427, Sec. 6. Effective January 1, 2003.)



5924

(a) Within the time periods designated in Section 5921 and relating to those factors specified in Section 5923, the Attorney General may do the following:

(1) Contract with, consult, and receive advice from any state agency on those terms and conditions that the Attorney General deems appropriate.

(2) In his or her sole discretion, contract with experts or consultants to assist in reviewing the proposed agreement or transaction.

(b) Contract costs shall not exceed an amount that is reasonable and necessary to conduct the review and evaluation. Any contract entered into under this section shall be on a noncompetitive bid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. The selling nonprofit corporation, upon request, shall pay the Attorney General promptly for all contract costs.

(c) The Attorney General shall be entitled to reimbursement from the selling nonprofit corporation for all actual, reasonable, direct costs incurred in reviewing, evaluating, and making the determination referred to in Section 5921, including administrative costs. The selling nonprofit corporation shall promptly pay the Attorney General, upon request, for all of those costs.

(d) (1) In order to effectively monitor ongoing compliance with the terms and conditions of any sale or transfer of assets subject to Section 5920, including, but not limited to, the ongoing use of the charitable assets in a manner consistent with the trust pursuant to which they are held, the Attorney General may, in his or her sole discretion, contract with experts and consultants to assist in this regard.

(2) Contract costs shall not exceed an amount that is reasonable and necessary to conduct the review and evaluation. Any contract entered into under this section shall be on a noncompetitive bid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. The selling nonprofit corporation shall pay the Attorney General promptly for all contract costs.

(3) The Attorney General shall be entitled to reimbursement from either the selling or the acquiring nonprofit corporation, depending upon which one the burden of compliance falls, for all actual, reasonable, and direct costs incurred in monitoring ongoing compliance with the terms and conditions of the sale or transfer of assets, including contract and administrative costs. The Attorney General shall be entitled to this reimbursement for a period of time not to exceed two years after any time period specified in the terms or conditions of sale or transfer of assets. The Attorney General may bill either the selling or the acquiring corporation and the corporation billed by the Attorney General shall promptly pay for all of those costs.

(Amended by Stats. 2002, Ch. 427, Sec. 7. Effective January 1, 2003.)



5925

The Attorney General may adopt regulations implementing Sections 5920 to 5924, inclusive.

(Added by Stats. 1999, Ch. 850, Sec. 11. Effective January 1, 2000.)



5930

(a) The Attorney General shall prepare a plan for an evaluation of whether additional standards for charitable care and community benefits should be established for private, not-for-profit corporations that operate or control a general acute care hospital as defined in Section 1250 of the Health and Safety Code.

(b) In preparing the plan, the Attorney General shall consult with representatives of interested parties, including, but not limited to, all of the following:

(1) Health facility associations.

(2) Physician organizations.

(3) Consumer groups.

(4) Health care employee organizations.

(5) Community groups.

(6) The Office of Statewide Health Planning and Development.

(c) The plan shall provide for the evaluation of all of the following:

(1) The degree to which private, not-for-profit hospitals provide charitable care and community benefits, including the nature of the benefits, the definition of the community, and a comparison of the cost of providing the benefit with the value of the benefits given to the community.

(2) The implications of the relationships among private not-for-profit hospitals and affiliated entities, as defined in Section 5031 of the Corporations Code, for purposes of determining community benefits.

(3) The role of the board of directors of private, not-for-profit hospitals in ensuring benefit to the community.

(d) The plan shall be submitted to the appropriate policy and fiscal committees of the Legislature by March 1, 2001.

(Added by Stats. 2000, Ch. 801, Sec. 1. Effective January 1, 2001.)









CHAPTER 10 - Mergers

ARTICLE 1 - Merger

6010

(a) A public benefit corporation may merge with any domestic corporation, foreign corporation (Section 171), or other business entity (Section 5063.5). However, without the prior written consent of the Attorney General, a public benefit corporation may only merge with another public benefit corporation or a religious corporation or a foreign nonprofit corporation or an unincorporated association the governing documents of which provide that its assets are irrevocably dedicated to charitable, religious, or public purposes. In addition, a public benefit corporation that is exempt from the supervisory authority of the Attorney General pursuant to Sections 12581 and 12583 of the Government Code by virtue of being a committee, as defined in Section 82013 of the Government Code, that is required to and does file any statement pursuant to the provisions of Article 2 (commencing with Section 84200) of Chapter 4 of Title 9 of the Government Code, may merge with another public benefit corporation similarly exempt without having to obtain the Attorney General’s consent.

(b) At least 20 days prior to consummation of any merger allowed by subdivision (a), the Attorney General must be provided with a copy of the proposed agreement of merger.

(c) Without the prior written consent of the Attorney General, when a merger occurs pursuant to subdivision (a), each member of a constituent corporation may only receive or keep a membership in the surviving corporation for or as a result of the member’s membership in the constituent corporation.

(Amended by Stats. 2011, Ch. 442, Sec. 8. Effective January 1, 2012.)



6011

The board of each corporation which desires to merge shall approve an agreement of merger. The constituent corporations shall be parties to the agreement of merger and other persons may be parties to the agreement of merger. The agreement shall state:

(a) The terms and conditions of the merger;

(b) The amendments, subject to Sections 5810 and 5816, to the articles of the surviving corporation to be effected by the merger, if any; if any amendment changes the name of the surviving corporation, the new name may be the same as or similar to the name of a disappearing corporation, subject to subdivision (b) of Section 5122;

(c) The amendments to the bylaws of the surviving corporation to be effected by the merger, if any;

(d) The name and place of incorporation of each constituent corporation and which of the constituent corporations is the surviving corporation;

(e) The manner, if any, of converting memberships of the constituent corporations into memberships of the surviving corporation; and

(f) Such other details or provisions as are desired, if any.

(Amended by Stats. 1979, Ch. 724.)



6012

The principal terms of the merger shall be approved by the members (Section 5034) of each constituent corporation and by each other person or persons whose approval of an amendment of articles is required by the articles; and the approval by the members (Section 5034) or such other person or persons required by this section may be given before or after the approval by the board.

(Amended by Stats. 1981, Ch. 587, Sec. 20.)



6013

Each constituent corporation shall sign the agreement by the chairman of its board, president or a vice president and secretary or an assistant secretary acting on behalf of their respective corporations.

(Added by Stats. 1978, Ch. 567.)



6014

After approval of a merger by the board and any approval by the members (Section 5034) or other person or persons required by Section 6012, the surviving corporation shall file a copy of the agreement of merger with an officers’ certificate of each constituent corporation attached stating the total number of memberships of each class entitled to vote on the merger, identifying any other person or persons whose approval is required, and stating that the principal terms of the agreement in the form attached were duly approved by the required vote of the members and (if applicable) such other person or persons. The merger and any amendment of the articles of the surviving corporation contained in the merger agreement shall thereupon be effective (subject to subdivision (c) of Section 5008 and subject to the provisions of Section 6018) and the several parties thereto shall be one surviving corporation. The Secretary of State may certify a copy of the merger agreement separate from the officers’ certificates attached thereto.

(Amended by Stats. 2006, Ch. 773, Sec. 15. Effective September 29, 2006.)



6015

(a) Any amendment to the agreement may be adopted and the agreement so amended may be approved by the board and, if it changes any of the principal terms of the agreement, by the members (Section 5034) or other person or persons, as required by Section 6012, of any constituent corporation in the same manner as the original agreement.

(b) If the agreement so amended is approved as provided in subdivision (a), the agreement so amended shall then constitute the agreement of merger.

(Amended by Stats. 1981, Ch. 587, Sec. 21.)



6016

The board may, in its discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other constituent corporations, without further approval by the members (Section 5034) or other persons entitled to approve the merger at any time before the merger is effective.

(Added by Stats. 1978, Ch. 567.)



6017

A copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving corporation and the performance of the conditions necessary to the adoption of any amendment to the articles contained in the agreement of merger.

(Added by Stats. 1978, Ch. 567.)



6018

(a) Subject to the provisions of Section 6010, the merger of any number of corporations with any number of foreign corporations may be effected if the foreign corporations are authorized by the laws under which they are formed to effect the merger. The surviving corporation may be any one of the constituent corporations and shall continue to exist under the laws of the state or place of its incorporation.

(b) If the surviving corporation is a public benefit corporation or a religious corporation, the merger proceedings with respect to that corporation and any disappearing corporation shall conform to the provisions of this chapter governing the merger of corporations, but if the surviving corporation is a foreign corporation, then, subject to the requirements of subdivision (d) and Section 6012, the merger proceedings may be in accordance with the laws of the state or place of incorporation of the surviving corporation.

(c) If the surviving corporation is a public benefit corporation or a religious corporation, the agreement and the officers’ certificate of each constituent corporation shall be filed as provided in Section 6014 and thereupon, subject to subdivision (c) of Section 5008, the merger shall be effective as to each corporation; and each foreign disappearing corporation that is qualified for the transaction of intrastate business shall by virtue of the filing automatically surrender its right to transact intrastate business.

(d) If the surviving corporation is a foreign corporation, the merger shall become effective in accordance with the law of the jurisdiction in which it is organized, but shall be effective as to any disappearing corporation as of the time of effectiveness in the foreign jurisdiction upon the filing in this state as required by this subdivision. There shall be filed as to the domestic disappearing corporation or corporations the documents described in any one of the following paragraphs:

(1) A copy of the agreement, certificate, or other document filed by the surviving foreign corporation in the state or place of its incorporation for the purpose of effecting the merger, which copy shall be certified by the public officer having official custody of the original.

(2) An executed counterpart of the agreement, certificate, or other document filed by the surviving corporation in the state or place of its incorporation for the purpose of effecting the merger.

(3) A copy of the agreement of merger with an officers’ certificate of the surviving foreign corporation and of each constituent domestic corporation attached, which officers’ certificates shall conform to the requirements of Section 6014.

(e) If the date of the filing in this state pursuant to subdivision (d) is more than six months after the time of the effectiveness in the foreign jurisdiction, or if the powers of the domestic corporation are suspended at the time of effectiveness in the foreign jurisdiction, the merger shall be effective as to the domestic disappearing corporation or corporations as of the date of filing in this state. Each foreign disappearing corporation that is qualified for the transaction of intrastate business shall automatically by the filing pursuant to subdivision (d) surrender its right to transact intrastate business as of the date of filing in this state regardless of the time of effectiveness as to a domestic disappearing corporation.

(Amended by Stats. 2006, Ch. 773, Sec. 16. Effective September 29, 2006.)



6019

If an agreement of merger is entered into between a nonprofit corporation and a business corporation: (i) Sections 6011, 6012, 6014, and 6015 shall apply to any constituent public benefit corporation; (ii) Sections 8011, 8011.5, 8012, 8014, and 8015 shall apply to any constituent mutual benefit corporation; (iii) Sections 6014 and 6015 and subdivisions (c) and (d) of Section 9640 shall apply to any constituent religious corporation; and (iv) Sections 1101, 1101.1, 1103, and 1104 shall apply to any constituent business corporation.

(Added by Stats. 1981, Ch. 587, Sec. 22.)



6019.1

(a) Subject to the provisions of Sections 6010 and 9640, any one or more corporations may merge with one or more other business entities (Section 5063.5). One or more other domestic corporations and foreign corporations (Section 5053) may be parties to the merger. Notwithstanding the provisions of this section, such a merger may be effected only if:

(1) In a merger in which a domestic corporation or domestic other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(2) In a merger in which a foreign corporation is a party, it is authorized by the laws under which it is organized to effect the merger.

(3) In a merger in which a foreign other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(b) Each corporation and each other party which desires to merge shall approve an agreement of merger. The board and the members (Section 5034) of each corporation which desires to merge, and each other person or persons, if any, whose approval of an amendment of the articles of that corporation is required by the articles or bylaws shall approve the agreement of merger. The agreement of merger shall be approved on behalf of each other party by those persons authorized or required to approve the merger by the laws under which it is organized. The parties desiring to merge shall be parties to the agreement of merger and other persons, including a parent party (Section 5064.5), may be parties to the agreement of merger. The agreement of merger shall state all of the following:

(1) The terms and conditions of the merger.

(2) The name and place of incorporation or organization of each party and the identity of the surviving party.

(3) The amendments, if any, subject to Sections 5810 and 5816, to the articles of the surviving corporation, if applicable, to be effected by the merger. The name of the surviving corporation may be, subject to subdivision (b) of Section 5122 and subdivision (b) of Section 9122, the same as, or similar to, the name of a disappearing party to the merger.

(4) The manner, if any, of converting the memberships of each of the constituent corporations into shares, memberships, interests, or other securities of the surviving party; and, if any memberships of any of the constituent corporations are not to be converted solely into shares, memberships, interests, or other securities of the surviving party, the cash, rights, securities, or other property which the holders of those memberships are to receive in exchange for the memberships, which cash, rights, securities, or other property may be in addition to, or in lieu of, shares, memberships, interests, or other securities of the surviving corporation or surviving other business entity.

(5) Any other details or provisions required by the laws under which any party to the merger is organized, including, if an unincorporated association is a party to the merger, Section 18370, or if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.12, if a domestic general partnership is a party to the merger, subdivision (a) of Section 16911, or, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17710.12.

(6) Any other details or provisions as are desired.

(c) Notwithstanding its prior approval, an agreement of merger may be amended prior to the filing of the agreement of merger if the amendment is approved by each constituent corporation in the same manner as the original agreement of merger. If the agreement of merger as so amended and approved is also approved by each of the other parties to the agreement of merger, as so amended it shall then constitute the agreement of merger.

(d) The board of a constituent corporation may, in its discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other parties to the agreement of merger, without further approval by the members (Section 5034) or other persons, at any time before the merger is effective.

(e) Each constituent corporation shall sign the agreement of merger by its chairperson of the board, president or a vice president, and also by its secretary or an assistant secretary acting on behalf of their respective corporations.

(f) After required approvals of the merger by each constituent corporation and each other party to the merger, the surviving party shall file a copy of the agreement of merger with an officers’ certificate of each constituent domestic and foreign corporation attached stating the total number of outstanding shares or membership interests of each class, if any, entitled to vote on the merger (and identifying any other person or persons whose approval is required), that the agreement of merger in the form attached or its principal terms, as required, were approved by that corporation by a vote of a number of shares or membership interests of each class entitled to vote, if any, which equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class, and, if applicable, by that other person or persons whose approval is required.

If equity securities of a parent party (Section 5064.5) are to be issued in the merger, the officers’ certificate or certificate of merger of the controlled party shall state either that no vote of the shareholders of the parent party was required or that the required vote was obtained. The merger and any amendment of the articles of the surviving corporation, if applicable, contained in the agreement of merger shall be effective upon the filing of the agreement of merger, subject to the provisions of subdivision (h). If a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance is a party to the merger, the agreement of merger or certificate of merger shall not be filed until there has been filed the certificate issued by the Insurance Commissioner approving the merger pursuant to Section 1555 of the Insurance Code.

In lieu of an officers’ certificate, a certificate of merger, on a form prescribed by the Secretary of State, shall be filed for each constituent other business entity. The certificate of merger shall be executed and acknowledged by each domestic constituent limited liability company by all of the managers of the limited liability company (unless a lesser number is specified in its articles of organization or operating agreement) and by each domestic constituent limited partnership by all general partners (unless a lesser number is provided in its certificate of limited partnership or partnership agreement) and by each domestic constituent general partnership by two partners (unless a lesser number is provided in its partnership agreement) and by each foreign constituent limited liability company by one or more managers and by each foreign constituent general partnership or foreign constituent limited partnership by one or more general partners, and by each constituent reciprocal insurer by the chairperson of the board, president, or vice president, and also by the secretary or assistant secretary, or, if a constituent reciprocal insurer has not appointed such officers, by the chairperson of the board, president, or vice president, and also by the secretary or assistant secretary of the constituent reciprocal insurer’s attorney-in-fact, and by each other party to the merger by those persons required or authorized to execute the certificate of merger by the laws under which that party is organized, specifying for such party the provision of law or other basis for the authority of the signing persons.

The certificate of merger shall set forth, if a vote of the shareholders, members, partners, or other holders of interests of a constituent other business entity was required, a statement setting forth the total number of outstanding interests of each class entitled to vote on the merger and that the agreement of merger or its principal terms, as required, were approved by a vote of the number of interests of each class which equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class, and any other information required to be set forth under the laws under which the constituent other business entity is organized, including, if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.14, if a domestic general partnership is a party to the merger, subdivision (b) of Section 16915, and, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17710.14. The certificate of merger for each constituent foreign other business entity, if any, shall also set forth the statutory or other basis under which that foreign other business entity is authorized by the laws under which it is organized to effect the merger.

The Secretary of State may certify a copy of the agreement of merger separate from the officers’ certificates and certificates of merger attached thereto.

(g) A copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving party to the merger, the performance of the conditions necessary to the adoption of any amendment to the articles, if applicable, contained in the agreement of merger, and the merger of the constituent corporations, either by themselves or together with other constituent parties, into the surviving party to the merger.

(h) (1) The merger of domestic corporations with foreign corporations or foreign other business entities in a merger in which one or more other business entities is a party shall comply with subdivisions (a) and (f) and this subdivision.

(2) Subject to subdivision (c) of Section 5008 and paragraph (3), the merger shall be effective as to each domestic constituent corporation and domestic constituent other business entity upon filing of the agreement of merger with attachments as provided in subdivision (f).

(3) If the surviving party is a foreign corporation or foreign other business entity, except as provided in paragraph (4), the merger shall be effective as to any domestic disappearing corporation as of the time of effectiveness in the foreign jurisdiction upon the filing in this state of a copy of the agreement of merger with an officers’ certificate of the surviving foreign corporation and of each constituent foreign and domestic corporation and a certificate of merger of each constituent other business entity attached, which officers’ certificates and certificates of merger shall conform to the requirements of subdivision (f).

If one or more domestic other business entities is a disappearing party in a merger pursuant to this subdivision in which a foreign other business entity is the surviving entity, a certificate of merger required by the laws under which each domestic other business entity is organized, including subdivision (a) of Section 15911.14, subdivision (b) of Section 16915, or subdivision (a) of Section 17710.14, if applicable, shall also be filed at the same time as the filing of the agreement of merger.

(4) If the date of the filing in this state pursuant to this subdivision is more than six months after the time of the effectiveness in the foreign jurisdiction, or if the powers of a domestic disappearing corporation are suspended at the time of effectiveness in the foreign jurisdiction, the merger shall be effective as to the domestic disappearing corporation as of the date of filing in this state.

(5) Each foreign disappearing corporation that is qualified for the transaction of intrastate business shall automatically by the filing pursuant to subdivision (f) surrender its right to transact intrastate business as of the date of filing in this state or, if later, the effective date of the merger. With respect to each foreign disappearing other business entity previously registered for the transaction of intrastate business in this state, the filing of the agreement of merger pursuant to subdivision (f) automatically has the effect of a cancellation of registration for that foreign other business entity as of the date of filing in this state or, if later, the effective date of the merger, without the necessity of the filing of a certificate of cancellation.

(Amended by Stats. 2012, Ch. 419, Sec. 11. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 2 - Effect of Merger

6020

(a) Upon merger pursuant to this chapter the separate existences of the disappearing parties to the merger cease and the surviving party to the merger shall succeed, without other transfer, to all the rights and property of each of the disappearing parties to the merger and shall be subject to all the debts and liabilities of each and trust obligations upon the property of a disappearing party in the same manner as if incurred by the surviving party to the merger.

(b) All rights of creditors and all liens and trusts upon or arising from the property of each of the constituent corporations and other parties to the merger shall be preserved unimpaired, provided that the liens and trust obligations upon property of a disappearing party shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(c) Any action or proceeding pending by or against any disappearing corporation or other party to the merger may be prosecuted to judgment, which shall bind the surviving party to the merger, or the surviving party to the merger may be proceeded against or substituted in its place.

(Amended by Stats. 1999, Ch. 437, Sec. 15. Effective January 1, 2000.)



6020.5

(a) Upon merger pursuant to this chapter, a surviving domestic or foreign corporation or other business entity shall be deemed to have assumed the liability of each disappearing domestic or foreign corporation or other business entity that is taxed under Part 10 (commencing with Section 17001) of, or under Part 11 (commencing with Section 23001) of, Division 2 of the Revenue and Taxation Code for the following:

(1) To prepare and file, or to cause to be prepared and filed, tax and information returns otherwise required of that disappearing entity as specified in Chapter 2 (commencing with Section 18501) of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(2) To pay any tax liability determined to be due.

(b) If the surviving entity is a domestic limited liability company, domestic corporation, or registered limited liability partnership or a foreign limited liability company, foreign limited liability partnership, or foreign corporation that is registered or qualified to do business in California, the Secretary of State shall notify the Franchise Tax Board of the merger.

(Amended by Stats. 2006, Ch. 773, Sec. 18. Effective September 29, 2006.)



6021

Whenever a domestic or foreign corporation or other business entity (Section 5063.5) having any real property in this state merges with another domestic or foreign corporation or other business entity pursuant to the laws of this state or of the state or place in which any constituent party to the merger was organized, and the laws of the state or place of organization (including this state) of any disappearing party to the merger provide substantially that the making and filing of the agreement of merger vests in the surviving party to the merger all the real property of any disappearing party to the merger, the filing for record in the office of the county recorder of any county in this state in which any of the real property of the disappearing party to the merger is located of either (a) a certificate prescribed by the Secretary of State, or (b) a copy of the agreement of merger or certificate of merger, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the merger is effected, shall evidence record ownership in the surviving party to the merger of all interest of that disappearing party to the merger in and to the real property located in that county.

(Amended by Stats. 1999, Ch. 437, Sec. 16. Effective January 1, 2000.)



6022

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, which is made to a constituent corporation and which takes effect or remains payable after the merger, inures to the surviving party to the merger.

(Amended by Stats. 1999, Ch. 437, Sec. 17. Effective January 1, 2000.)









CHAPTER 11 - Bankruptcy Reorganizations and Arrangements

6110

Any proceeding, initiated with respect to a corporation, under any applicable statute of the United States, as now existing or hereafter enacted, relating to reorganizations of corporations, shall be governed by the provisions of Chapter 14 (commencing with Section 1400) of Division 1 of Title 1, and for this purpose the reference in Chapter 14 to “shareholders” shall be deemed to be a reference to members and the reference to “this division” shall be deemed to be a reference to this part.

(Amended by Stats. 2009, Ch. 500, Sec. 19. Effective January 1, 2010.)






CHAPTER 12 - Required Filings by Corporation or Its Agent

6210

(a) Every corporation shall, within 90 days after the filing of its original articles and biennially thereafter during the applicable filing period, file, on a form prescribed by the Secretary of State, a statement containing: (1) the name of the corporation and the Secretary of State’s file number; (2) the names and complete business or residence addresses of its chief executive officer, secretary, and chief financial officer; (3) the street address of its principal office in this state, if any; (4) the mailing address of the corporation, if different from the street address of its principal executive office or if the corporation has no principal office address in this state; and (5) if the corporation chooses to receive renewal notices and any other notifications from the Secretary of State by electronic mail instead of by United States mail, a valid electronic mail address for the corporation or for the corporation’s designee to receive those notices.

(b) The statement required by subdivision (a) shall also designate, as the agent of the corporation for the purpose of service of process, a natural person residing in this state or any domestic or foreign or foreign business corporation that has complied with Section 1505 and whose capacity to act as an agent has not terminated. If a natural person is designated, the statement shall set forth the person’s complete business or residence street address. If a corporate agent is designated, no address for it shall be set forth.

(c) For the purposes of this section, the applicable filing period for a corporation shall be the calendar month during which its original articles were filed and the immediately preceding five calendar months. The Secretary of State shall provide a notice to each corporation to comply with this section approximately three months prior to the close of the applicable filing period. The notice shall state the due date for compliance and shall be sent to the last address of the corporation according to the records of the Secretary of State or to the last electronic mail address according to the records of the Secretary of State if the corporation has elected to receive notices from the Secretary of State by electronic mail. Neither the failure of the Secretary of State to send the notice nor the failure of the corporation to receive it is an excuse for failure to comply with this section.

(d) Whenever any of the information required by subdivision (a) is changed, the corporation may file a current statement containing all the information required by subdivisions (a) and (b). In order to change its agent for service of process or the address of the agent, the corporation must file a current statement containing all the information required by subdivisions (a) and (b). Whenever any statement is filed pursuant to this section, it supersedes any previously filed statement and the statement in the articles as to the agent for service of process and the address of the agent.

(e) The Secretary of State may destroy or otherwise dispose of any statement filed pursuant to this section after it has been superseded by the filing of a new statement.

(f) This section shall not be construed to place any person dealing with the corporation on notice of, or under any duty to inquire about, the existence or content of a statement filed pursuant to this section.

(Amended by Stats. 2012, Ch. 162, Sec. 20. Effective January 1, 2013.)



6211

(a) An agent designated for service of process pursuant to Section 6210 may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the corporation, the Secretary of State’s file number of the corporation, the name of the resigning agent for service of process, and a statement that the agent is resigning. Thereupon the authority of the agent to act in that capacity shall cease and the Secretary of State forthwith shall mail or otherwise provide written notice of the filing of the statement of resignation to the corporation at its principal office.

(b) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the corporation, the Secretary of State’s file number for the corporation, and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent. Similarly, a person named as an officer or director may indicate that the person was never properly appointed as the officer or director.

(c) The Secretary of State may destroy or otherwise dispose of any resignation filed pursuant to this section after a new form is filed pursuant to Section 6210 replacing the agent for service of process that has resigned.

(Amended by Stats. 2014, Ch. 834, Sec. 12. Effective January 1, 2015.)



6212

If a natural person who has been designated agent for service of process pursuant to Section 6210 dies or resigns or no longer resides in the state or if the corporate agent for such purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers and privileges suspended or ceases to exist, the corporation shall forthwith file a designation of a new agent conforming to the requirements of Section 6210.

(Added by Stats. 1978, Ch. 567.)



6214

Upon request of an assessor, a corporation owning, claiming, possessing or controlling property in this state subject to local assessment shall make available at the corporation’s principal office in California or at a place mutually acceptable to the assessor and the corporation a true copy of business records relevant to the amount, cost and value of all property that it owns, claims, possesses or controls within the county.

(Amended by Stats. 1979, Ch. 724.)



6215

Any officers, directors, employees or agents of a corporation who do any of the following are liable jointly and severally for all the damages resulting therefrom to the corporation or any person injured thereby who relied thereupon or to both:

(a) Make, issue, deliver or publish any report, circular, certificate, financial statement, balance sheet, public notice or document respecting the corporation or its memberships, assets, liabilities, business, earnings or accounts which is false in any material respect, knowing it to be false, or participate in the making, issuance, delivery or publication thereof with knowledge that the same is false in a material respect.

(b) Make or cause to be made in the books, minutes, records or accounts of a corporation any entry which is false in any material particular knowing such entry is false.

(c) Remove, erase, alter or cancel any entry in any books or records of the corporation, with intent to deceive.

(Added by Stats. 1978, Ch. 567.)



6216

(a) The Attorney General, upon complaint of a member, director or officer, that a corporation is failing to comply with the provisions of this chapter, Chapter 5 (commencing with Section 5510), Chapter 6 (commencing with Section 5610) or Chapter 13 (commencing with Section 6310), may, in the name of the people of the State of California, send to the principal office of such corporation, (or, if there is no such office, to the office or residence of the chief executive officer or secretary, of the corporation, as set forth in the most recent statement filed pursuant to Section 6210) notice of the complaint. If the answer is not satisfactory, or if there is no answer within 30 days, the Attorney General may institute, maintain or intervene in such suits, actions, or proceedings of any type in any court or tribunal of competent jurisdiction or before any administrative agency for such relief by way of injunction, the dissolution of entities, the appointment of receivers or any other temporary, preliminary, provisional or final remedies as may be appropriate to protect the rights of members or to undo the consequences of failure to comply with such requirements. In any such action, suit or proceeding there may be joined as parties all persons and entities responsible for or affected by such activity.

(b) The Attorney General may bring an action under subdivision (a) without having received a complaint, and without first giving notice of a complaint.

(Added by Stats. 1978, Ch. 567.)






CHAPTER 13 - Records, Reports, and Rights of Inspection

ARTICLE 1 - General Provisions

6310

If any record subject to inspection pursuant to this chapter is not maintained in written form, a request for inspection is not complied with unless and until the corporation at its expense makes such record available in written form. For the purposes of this chapter “written” or “in writing” also includes cathode ray tube and similar electronic communications methods.

(Amended by Stats. 1982, Ch. 662, Sec. 9.)



6311

Any inspection under this chapter may be made in person or by agent or attorney and the right of inspection includes the right to copy and make extracts.

(Added by Stats. 1978, Ch. 567.)



6312

Any right of inspection created by this chapter extends to the records of each subsidiary of a corporation.

(Added by Stats. 1978, Ch. 567.)



6313

The rights of members provided in this chapter may not be limited by contract or the articles or bylaws.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 2 - Required Records, Reports to Directors and Members

6320

(a) Each corporation shall keep:

(1) Adequate and correct books and records of account;

(2) Minutes of the proceedings of its members, board and committees of the board; and

(3) A record of its members giving their names and addresses and the class of membership held by each.

(b) Those minutes and other books and records shall be kept either in written form or in any other form capable of being converted into clearly legible tangible form or in any combination of the foregoing. When minutes and other books and records are kept in a form capable of being converted into clearly legible paper form, the clearly legible paper form into which those minutes and other books and records are converted shall be admissible in evidence, and accepted for all other purposes, to the same extent as an original paper record of the same information would have been, provided that the paper form accurately portrays the record.

(Amended by Stats. 2004, Ch. 254, Sec. 19. Effective January 1, 2005.)



6321

(a) Except as provided in subdivision (c), (d), or (f), the board shall cause an annual report to be sent to the members not later than 120 days after the close of the corporation’s fiscal year. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that report and any accompanying material sent pursuant to this section may be sent by electronic transmission by the corporation (Section 20). That report shall contain in appropriate detail the following:

(1) The assets and liabilities, including the trust funds, of the corporation as of the end of the fiscal year.

(2) The principal changes in assets and liabilities, including trust funds, during the fiscal year.

(3) The revenue or receipts of the corporation, both unrestricted and restricted to particular purposes, for the fiscal year.

(4) The expenses or disbursements of the corporation, for both general and restricted purposes, during the fiscal year.

(5) Any information required by Section 6322.

(b) The report required by subdivision (a) shall be accompanied by any report thereon of independent accountants, or, if there is no such report, the certificate of an authorized officer of the corporation that such statements were prepared without audit from the books and records of the corporation. The report shall be prepared, audited, and made available in the manner required by paragraph (1) of subdivision (e) of Section 12586 of the Government Code, if applicable.

(c) Subdivision (a) does not apply to any corporation which receives less than twenty-five thousand dollars ($25,000) in gross revenues or receipts during the fiscal year.

(d) Where a corporation has provided, pursuant to Section 5510, for regular meetings of members less often than annually, then the report required by subdivision (a) need be made to members only with the frequency with which regular membership meetings are required, unless the articles or bylaws require a report more often.

(e) Subdivisions (c) and (d) notwithstanding, a report with the information required by subdivision (a) shall be furnished annually to all of the following:

(1) All directors of the corporation.

(2) Any member who requests it in writing.

(f) A corporation which in writing solicits contributions from 500 or more persons need not send the report otherwise required by subdivision (a) if it does all of the following:

(1) Includes with any written material used to solicit contributions a written statement that its latest annual report will be mailed upon request and that such request may be sent to the corporation at a name and address which is set forth in the statement.

The term “annual report” as used in this subdivision refers to the report required by subdivision (a).

(2) Promptly mails a copy of its latest annual report to any person who requests a copy thereof.

(3) Causes its annual report to be published not later than 120 days after the close of its fiscal year in a newspaper of general circulation in the county in which its principal office is located.

(Amended by Stats. 2011, Ch. 442, Sec. 10. Effective January 1, 2012.)



6322

(a) Any provision of the articles or bylaws notwithstanding, every corporation shall furnish annually to its members and directors a statement of any transaction or indemnification of a kind described in subdivision (d) or (e), if any such transaction or indemnification took place. If the corporation issues an annual report to all members, this subdivision shall be satisfied by including the required information in the annual report. A corporation which does not issue an annual report to all members, pursuant to subdivision (c) or (d) of Section 6321, shall satisfy this section by mailing or delivering to its members the required statement within 120 days after the close of the corporation’s fiscal year. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that statement may be sent by electronic transmission by the corporation (Section 20).

(b) Except as provided in subdivision (c), a covered transaction under this section is a transaction in which the corporation, its parent, or its subsidiary was a party, and in which either of the following had a direct or indirect material financial interest:

(1) Any director or officer of the corporation, or its parent or subsidiary.

(2) Any holder of more than 10 percent of the voting power of the corporation, its parent or its subsidiary.

For the purpose of subdivision (d), an “interested person” is any person described in paragraph (1) or (2) of this subdivision.

(c) For the purpose of subdivision (b), a mere common directorship is not a material financial interest.

(d) The statement required by subdivision (a) shall describe briefly:

(1) Any covered transaction during the previous fiscal year involving more than fifty thousand dollars ($50,000), or which was one of a number of covered transactions in which the same interested person had a direct or indirect material financial interest, and which transactions in the aggregate involved more than fifty thousand dollars ($50,000).

(2) The names of the interested persons involved in such transactions, stating such person’s relationship to the corporation, the nature of such person’s interest in the transaction and, where practicable, the amount of such interest; provided, that in the case of a transaction with a partnership of which such person is a partner, only the interest of the partnership need be stated.

(e) The statement required by subdivision (a) shall describe briefly the amount and circumstances of any indemnifications or advances aggregating more than ten thousand dollars ($10,000) paid during the fiscal year to any officer or director of the corporation pursuant to Section 5238; provided that no such report need be made in the case of indemnification approved by the members (Section 5034) under paragraph (2) of subdivision (e) of Section 5238.

(Amended by Stats. 2004, Ch. 254, Sec. 21. Effective January 1, 2005.)



6323

(a) The superior court of the proper county shall enforce the duty of making and mailing or delivering the information and financial statements required by this article and, for good cause shown, may extend the time therefor.

(b) In any action or proceeding under this section, if the court finds the failure of the corporation to comply with the requirements of this article to have been without justification, the court may award the member reasonable expenses, including attorneys’ fees, in connection with such action or proceeding.

(Added by Stats. 1978, Ch. 567.)



6324

(a) Nothing in this part relieves a corporation from the requirements of Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of the Government Code including, without limitation, subdivision (a) of Section 12586. If a report sent to the Attorney General in compliance with the requirements of Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of the Government Code includes the information required in the annual report, then the corporation may furnish a copy of its report to the Attorney General in lieu of the annual report, whenever it is required to furnish an annual report.

(b) A corporation shall furnish any member who so requests a copy of any report filed by the corporation pursuant to Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of the Government Code. The corporation may impose reasonable charges for copying and mailing a report furnished under this subdivision.

(Amended by Stats. 2011, Ch. 442, Sec. 11. Effective January 1, 2012.)



6325

For a period of 60 days following the conclusion of an annual, regular, or special meeting of members, a corporation shall, upon written request from a member, forthwith inform the member of the result of any particular vote of members taken at the meeting, including the number of memberships voting for, the number of memberships voting against, and the number of memberships abstaining or withheld from voting. If the matter voted on was the election of directors, the corporation shall report the number of memberships, or votes if voted cumulatively, cast for each nominee for director. If more than one class or series of memberships voted, the report shall state the appropriate numbers by class and series of memberships.

(Added by Stats. 1999, Ch. 453, Sec. 7. Effective January 1, 2000.)






ARTICLE 3 - Rights of Inspection

6330

(a) Subject to Sections 6331 and 6332, and unless the corporation provides a reasonable alternative pursuant to subdivision (c), a member may do either or both of the following as permitted by subdivision (b):

(1) Inspect and copy the record of all the members’ names, addresses and voting rights, at reasonable times, upon five business days’ prior written demand upon the corporation which demand shall state the purpose for which the inspection rights are requested; or

(2) Obtain from the secretary of the corporation, upon written demand and tender of a reasonable charge, an alphabetized list of the names, addresses, and voting rights of those members entitled to vote for the election of directors, as of the most recent record date for which it has been compiled or as of a date specified by the member subsequent to the date of demand. The demand shall state the purpose for which the list is requested. The membership list shall be made available on or before the later of 10 business days after the demand is received or after the date specified therein as the date as of which the list is to be compiled.

(b) The rights set forth in subdivision (a) may be exercised by:

(1) Any member, for a purpose reasonably related to the person’s interest as a member. Where the corporation reasonably believes that the information will be used for another purpose, or where it provides a reasonable alternative pursuant to subdivision (c), it may deny the member access to the list. In any subsequent action brought by the member under Section 6336, the court shall enforce the rights set forth in subdivision (a) unless the corporation proves that the member will allow use of the information for purposes unrelated to the person’s interest as a member or that the alternative method offered reasonably achieves the proper purpose set forth in the demand.

(2) The authorized number of members for a purpose reasonably related to the members’ interest as members.

(c) The corporation may, within 10 business days after receiving a demand under subdivision (a), deliver to the person or persons making the demand a written offer of an alternative method of achieving the purpose identified in the demand without providing access to or a copy of the membership list. An alternative method which reasonably and in a timely manner accomplishes the proper purpose set forth in a demand made under subdivision (a) shall be deemed a reasonable alternative, unless within a reasonable time after acceptance of the offer the corporation fails to do those things which it offered to do. Any rejection of the offer shall be in writing and shall indicate the reasons the alternative proposed by the corporation does not meet the proper purpose of the demand made pursuant to subdivision (a).

(Amended by Stats. 1989, Ch. 451, Sec. 1.)



6331

(a) Where the corporation, in good faith, and with a substantial basis, believes that the membership list, demanded under Section 6330 by the authorized number (Section 5036), will be used for a purpose not reasonably related to the interests as members of the person or persons making the demand (hereinafter called the requesting parties) as members or provides a reasonable alternative pursuant to subdivision (c) of Section 6330, it may petition the superior court of the proper county for an order setting aside the demand.

(b) Except as provided in subdivision (c), a petition for an order to show cause why a protective order pursuant to subdivision (d) should not issue shall be filed within 10 business days after the demand by the authorized number under Section 6330 or receipt of a written rejection by the authorized number of an offer made pursuant to subdivision (c) of Section 6330, whichever is later. The petition shall be accompanied by an application for a hearing on the petition. Upon the filing of the petition, the court shall issue a protective order staying production of the list demanded until the hearing on the order to show cause. The court shall set the hearing on the order to show cause not more than 20 days from the date of the filing of the petition. The order to show cause shall be granted unless the court finds that there is no reasonable probability that the corporation will make the showing required under subdivision (f).

(c) A corporation may file a petition under this section more than 10 business days after the demand or rejection under Section 6330, but only upon a showing the delay was caused by excusable neglect. In no event, however, may any petition under this section be considered if filed more than 30 days after the requesting parties’ demand or rejection, whichever is later.

(d) Upon the return day of the order to show cause, the court may issue a protective order staying production of the list demanded until final adjudication of the petition filed pursuant to this section. No protective order shall issue under this subdivision unless the court finds that the rights of the requesting parties can reasonably be preserved and that the corporation is likely to make the showing required by subdivision (f) or the court is likely to issue a protective order pursuant to subdivision (g).

(e) If the corporation fails to file a petition within the time allowed by subdivision (b) or (c), whichever is applicable, or fails to obtain a protective order under subdivision (d), then the corporation shall comply with the demand, and no further action may be brought by the corporation under this section.

(f) The court shall issue the final order setting aside the demand only if the corporation proves:

(1) That there is a reasonable probability that the requesting parties will permit use of the membership list for a purpose unrelated to their interests as members; or

(2) That the method offered by the corporation is a reasonable alternative in that it reasonably achieves the proper purpose set forth in the requesting parties’ demand and that the corporation intends and is able to effectuate the reasonable alternative.

(g) In the final order, the court may, in its discretion, order an alternative mechanism for achieving the proper purposes of the requesting parties, or impose just and proper conditions upon the use of the membership list which reasonably assures compliance with Sections 6330 and 6338.

(h) The court shall award reasonable costs and expenses, including reasonable attorneys’ fees, to requesting parties who successfully oppose any petition or application filed pursuant to this section.

(i) Where the corporation has neither, within the time allowed, complied with a demand by the authorized number (Section 5036) under Section 6330, nor obtained a protective order staying production of the list, or a final order setting aside the demand, which is then in effect, the requesting parties may petition the superior court of the proper county for a writ of mandamus pursuant to Section 1085 of the Code of Civil Procedure compelling the corporation to comply with the demand. At the hearing, the court shall hear the parties summarily, by affidavit or otherwise, and shall issue a peremptory writ of mandamus unless it appears that the demand was not made by an authorized number (Section 5036), that the demand has been complied with, that the corporation, pursuant to subdivision (c) of Section 6330, made an offer which was not rejected in writing within a reasonable time, or that a protective or final order properly issued under subdivision (d), (f) or (g) is then in effect. No inquiry may be made in such proceeding into the use for which the authorized number seek the list. The court shall award reasonable costs and expenses, including reasonable attorneys’ fees, to persons granted an order under this subdivision.

(j) Nothing in this section shall be construed to limit the right of the corporation to obtain damages for any misuse of a membership list obtained under Section 6330, or otherwise, or to obtain injunctive relief necessary to restrain misuse of a member list. A corporation shall be entitled to recover reasonable costs and expenses, including reasonable attorneys’ fees, incurred in successfully bringing any such action.

(Amended by Stats. 1979, Ch. 724.)



6332

(a) Upon petition of the corporation or any member, the superior court of the proper county may limit or restrict the rights set forth in Section 6330 where, and only where such limitation or restriction is necessary to protect the rights of any member under the Constitution of the United States or the Constitution of the State of California. An order issued pursuant to this subdivision shall provide, insofar as possible, for alternative mechanisms by which the persons seeking to exercise rights under Section 6330 may communicate with members for purposes reasonably related to their interests as members.

(b) Upon the filing of a petition under subdivision (a), the court may, if requested by the person making the petition, issue a temporary order suspending the running of any time limit specified in Section 6330 for compliance with that section. Such an order may be extended, after notice and hearing, until final adjudication of the petition, wherever it appears that the petitioner may prevail on the merits, and it is otherwise equitable to do so.

(Added by Stats. 1978, Ch. 567.)



6333

The accounting books and records and minutes of proceedings of the members and the board and committees of the board shall be open to inspection upon the written demand on the corporation of any member at any reasonable time, for a purpose reasonably related to such person’s interests as a member.

(Added by Stats. 1978, Ch. 567.)



6334

Every director shall have the absolute right at any reasonable time to inspect and copy all books, records and documents of every kind and to inspect the physical properties of the corporation of which such person is a director.

(Added by Stats. 1978, Ch. 567.)



6335

Where the proper purpose of the person or persons making a demand pursuant to Section 6330 is frustrated by (1) any delay by the corporation in complying with a demand under Section 6330 beyond the time limits specified therein, or (2) any delay caused by the filing of a petition under Section 6331 or Section 6332, or (3) any delay caused by the alternative proposed under subdivision (c) of Section 6330, the person or persons properly making the demand shall have, in the discretion of the court, a right to obtain from the superior court an order postponing any members’ meeting previously noticed for a period equal to the period of such delay. The members may obtain such an order in a proceeding brought pursuant to Section 6331 upon the filing of a verified complaint in the proper county and after a hearing, notice of which shall be given to such persons and in such manner as the court may direct. Such right shall be in addition to any other legal or equitable remedies to which the member may be entitled.

(Amended by Stats. 1979, Ch. 724.)



6336

(a) Upon refusal of a lawful demand for inspection under this chapter, or a lawful demand pursuant to Section 6330 or Section 6333, the superior court of the proper county, or the county where the books or records in question are kept, may enforce the demand or right of inspection with just and proper conditions or may, for good cause shown, appoint one or more competent inspectors or independent accountants to audit the financial statements kept in this state and investigate the property, funds and affairs of any corporation and of any subsidiary corporation thereof, domestic or foreign, keeping records in this state and to report thereon in such manner as the court may direct.

(b) All officers and agents of the corporation shall produce to the inspectors or accountants so appointed all books and documents in their custody or power, under penalty of punishment for contempt of court.

(c) All expenses of the investigation or audit shall be defrayed by the applicant unless the court orders them to be paid or shared by the corporation.

(Amended by Stats. 1979, Ch. 724.)



6337

In any action or proceeding under this article, and except as required by Section 6331, if the court finds the failure of the corporation to comply with a proper demand thereunder was without justification, the court may award the member reasonable costs and expenses, including reasonable attorneys’ fees, in connection with such action or proceeding.

(Added by Stats. 1978, Ch. 567.)



6338

(a) A membership list is a corporate asset. Without consent of the board a membership list or any part thereof may not be obtained or used by any person for any purpose not reasonably related to a member’s interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(1) Used to solicit money or property unless such money or property will be used solely to solicit the vote of the members in an election to be held by their corporation.

(2) Used for any purpose which the user does not reasonably and in good faith believe will benefit the corporation.

(3) Used for any commercial purpose or purpose in competition with the corporation.

(4) Sold to or purchased by any person.

(b) Any person who violates the provisions of subdivision (a) shall be liable for any damage such violation causes the corporation and shall account for and pay to the corporation any profit derived as a result of such violation. In addition, a court in its discretion may award exemplary damages for a fraudulent or malicious violation of subdivision (a).

(c) Nothing in this article shall be construed to limit the right of a corporation to obtain injunctive relief necessary to restrain misuse of a membership list or any part thereof.

(d) In any action or proceeding under this section, a court may award the corporation reasonable costs and expenses, including reasonable attorneys’ fees, in connection with such action or proceeding.

(e) As used in this section, the term “membership list” means the record of the members’ names and addresses.

(Amended by Stats. 1996, Ch. 589, Sec. 18. Effective January 1, 1997.)









CHAPTER 14 - Service of Process

6410

Service of process upon a corporation shall be governed by Chapter 17 (commencing with Section 1700) of Division 1 of Title 1.

(Added by Stats. 1978, Ch. 567.)






CHAPTER 15 - Involuntary Dissolution

6510

(a) A complaint for involuntary dissolution of a corporation on any one or more of the grounds specified in subdivision (b) may be filed in the superior court of the proper county by any of the following persons:

(1) One-half or more of the directors in office.

(2) A person or persons holding or authorized in writing by persons holding not less than 331/3 percent of the voting power exclusive of memberships held by persons who have personally participated in any of the transactions enumerated in paragraph (5) of subdivision (b).

(3) Any member if the ground for dissolution is that the period for which the corporation was formed has terminated without extension thereof.

(4) Any other person expressly authorized to do so in the articles.

(5) The Attorney General.

(6) The head organization under whose authority the corporation was created, where the corporation’s articles include the provision authorized by subdivision (a), paragraph (2), clause (i), of Section 5132.

(b) The grounds for involuntary dissolution are that:

(1) The corporation has abandoned its activity for more than one year.

(2) The corporation has an even number of directors who are equally divided and cannot agree as to the management of its affairs, so that its activities can no longer be conducted to advantage or so that there is danger that its property will be impaired or lost or its activities impaired and the members are so divided into factions that they cannot elect a board consisting of an uneven number.

(3) There is internal dissension and two or more factions of members in the corporation are so deadlocked that its activities can no longer be conducted with advantage.

(4) When during any four-year period or when all voting power has been exercised at two consecutive meetings or in two written ballots for the election of directors, whichever period is shorter, the members have failed to elect successors to directors whose terms have expired or would have expired upon election of their successors.

(5) Those in control of the corporation have been guilty of or have knowingly countenanced persistent and pervasive fraud, mismanagement or abuse of authority or the corporation’s property is being misapplied or wasted by its directors or officers.

(6) Liquidation is reasonably necessary as the corporation is failing and has continuously failed to carry out its purposes.

(7) The period for which the corporation was formed has terminated without extension of such period.

(8) The corporation is required to dissolve under the terms of any article provision adopted pursuant to subdivision (a), paragraph (2), clause (i), of Section 5132.

(c) At any time prior to the trial of the action any creditor or the authorized number (Section 5036) of members may intervene therein.

(d) In any action brought pursuant to subdivision (a), the Attorney General shall be an indispensable party.

(Amended by Stats. 1979, Ch. 724.)



6511

(a) The Attorney General may bring an action against any corporation or purported corporation in the name of the people of this state, upon the Attorney General’s own information or upon complaint of a private party, to procure a judgment dissolving the corporation and annulling, vacating or forfeiting its corporate existence upon any of the following grounds:

(1) The corporation has seriously offended against any provision of the statutes regulating corporations or charitable organizations.

(2) The corporation has fraudulently abused or usurped corporate privileges or powers.

(3) The corporation has violated any provision of law by any act or default which under the law is a ground for forfeiture of corporate existence.

(4) The corporation has failed to pay to the Franchise Tax Board for a period of five years any tax imposed upon it by the Bank and Corporation Tax Law.

(b) If the ground of the action is a matter or act which the corporation has done or omitted to do that can be corrected by amendment of its articles or by other corporate action, such suit shall not be maintained unless (1) the Attorney General, at least 30 days prior to the institution of suit, has given the corporation written notice of the matter or act done or omitted to be done and (2) the corporation has failed to institute proceedings to correct it within the 30-day period or thereafter fails to duly and properly make such amendment or take the corrective corporate action.

(c) In any such action the court may order dissolution or such other or partial relief as it deems just and expedient. The court also may appoint a receiver for winding up the affairs of the corporation or may order that the corporation be wound up by its board subject to the supervision of the court.

(d) Service of process on the corporation may be made pursuant to Chapter 17 (commencing with Section 1700) of Division 1 or by written notice to the president or secretary of the corporation at the address indicated in the corporation’s last tax return filed pursuant to the Bank and Corporation Tax Law. The Attorney General shall also publish one time in a newspaper of general circulation in the proper county a notice to the members of the corporation.

(Added by Stats. 1978, Ch. 567.)



6512

If the ground for the complaint for involuntary dissolution of the corporation is a deadlock in the board as set forth in paragraph (2) of subdivision (b) of Section 6510, the court may appoint a provisional director. The provisions of subdivision (e) of Section 5225 apply to any such provisional director so appointed.

(Added by Stats. 1978, Ch. 567.)



6513

If, at the time of the filing of a complaint for involuntary dissolution or at any time thereafter, the court has reasonable grounds to believe that unless a receiver of the corporation is appointed the interests of the corporation or the public or charitable purpose of the corporation will suffer pending the hearing and determination of the complaint, upon the application of the plaintiff, and after a hearing upon such notice to the corporation as the court may direct and upon the giving of security pursuant to Sections 566 and 567 of the Code of Civil Procedure, the court may appoint a receiver to take over and manage the affairs of the corporation and to preserve its property pending the hearing and determination of the complaint for dissolution.

(Amended by Stats. 1982, Ch. 517, Sec. 188.)



6514

After hearing the court may decree a winding up and dissolution of the corporation if cause therefor is shown or, with or without winding up and dissolution, may make such orders and decrees and issue such injunctions in the case as justice and equity require.

(Added by Stats. 1978, Ch. 567.)



6515

(a) Involuntary proceedings for winding up a corporation commence when the order for winding up is entered under Section 6514.

(b) When an involuntary proceeding for winding up has commenced, the board shall conduct the winding up of the affairs of the corporation, subject to the supervision of the court, unless other persons are appointed by the court, on good cause shown, to conduct the winding up. The directors or such other persons may, subject to any restrictions imposed by the court, exercise all their powers through the executive officers without any order of court.

(c) When an involuntary proceeding for winding up has commenced, the corporation shall cease to conduct its activities except to the extent necessary for the beneficial winding up thereof and except during such period as the board may deem necessary to preserve the corporation’s goodwill or going concern value, pending a sale or other disposition of its assets, or both, in whole or in part. The directors shall cause written notice of the commencement of the proceeding for involuntary winding up to be given by mail to all members and to all known creditors and claimants whose addresses appear on the records of the corporation, unless the order for winding up has been stayed by appeal therefrom or otherwise or the proceeding or the execution of the order has been enjoined.

(Added by Stats. 1978, Ch. 567.)



6516

When an involuntary proceeding for winding up has been commenced, the jurisdiction of the court includes:

(a) The requirement of the proof of all claims and demands against the corporation, whether due or not yet due, contingent, unliquidated or sounding only in damages, and the barring from participation of creditors and claimants failing to make and present claims and proof as required by any order.

(b) The determination or compromise of all claims of every nature against the corporation or any of its property, and the determination of the amount of money or assets required to be retained to pay or provide for the payment of claims.

(c) The presentation and filing of intermediate and final accounts of the directors or other persons appointed to conduct the winding up and hearing thereon, the allowance, disallowance or settlement thereof and the discharge of the directors or such other persons from their duties and liabilities.

(d) The appointment of a commissioner to hear and determine any or all matters, with such power or authority as the court may deem proper.

(e) The filling of any vacancies on the board which the directors or members are unable to fill.

(f) The removal of any director if it appears that the director has been guilty of dishonesty, misconduct, neglect or breach of trust in conducting the winding up or if the director is unable to act. The court may order an election to fill the vacancy so caused, and may enjoin, for such time as it considers proper, the reelection of the director so removed; or the court, in lieu of ordering an election, may appoint a director to fill the vacancy caused by such removal. Any director so appointed by the court shall serve until the next regular meeting of members or until a successor is elected or appointed.

(g) The staying of the prosecution of any suit, proceeding or action against the corporation and requiring the parties to present and prove their claims in the manner required of other creditors.

(h) The determination of whether adequate provision has been made for payment or satisfaction of all debts and liabilities not actually paid.

(i) The making of orders for the withdrawal or termination of proceedings, to windup and dissolve, subject to conditions for the protection of creditors.

(j) The making of an order, upon the allowance or settlement of the final accounts of the directors or such other persons, that the corporation has been duly wound up and is dissolved. Upon the making of such order, the corporate existence shall cease except for purposes of further winding up if needed.

(k) The making of orders for the bringing in of new parties as the court deems proper for the determination of all questions and matters.

(l) The disposition of assets held in charitable trust.

(Added by Stats. 1978, Ch. 567.)



6517

(a) All creditors and claimants may be barred from participation in any distribution of the general assets if they fail to make and present claims and proofs within such time as the court may direct, which shall not be less than four nor more than six months after the first publication of notice to creditors unless it appears by affidavit that there are no claims, in which case the time limit may be three months. If it is shown that a claimant did not receive notice because of absence from the state or other cause, the court may allow a claim to be filed or presented at any time before distribution is completed.

(b) Such notice to creditors shall be published not less than once a week for three consecutive weeks in a newspaper of general circulation published in the county in which the proceeding is pending or, if there is no such newspaper published in that county, in such newspaper as may be designated by the court, directing creditors and claimants to make and present claims and proofs to the person, at the place and within the time specified in the notice. A copy of the notice shall be mailed to each person shown as a creditor or claimant on the books of the corporation, at such person’s last known address.

(c) Holders of secured claims may prove for the whole debt in order to realize any deficiency. If such creditors fail to present their claims they shall be barred only as to any right to claim against the general assets for any deficiency in the amount realized on their security.

(d) Before any distribution is made the amount of any unmatured, contingent or disputed claim against the corporation which has been presented and has not been disallowed, or such part of any such claim as the holder would be entitled to if the claim were due, established or absolute, shall be paid into court and there remain to be paid over to the party when the party becomes entitled thereto or, if the party fails to establish a claim, to be paid over or distributed with the other assets of the corporation to those entitled thereto; or such other provision for the full payment of such claim, if and when established, shall be made as the court may deem adequate. A creditor whose claim has been allowed but is not yet due shall be entitled to its present value upon distribution.

(e) Suits against the corporation on claims which have been rejected shall be commenced within 30 days after written notice of rejection thereof is given to the claimant.

(Added by Stats. 1978, Ch. 567.)



6518

(a) Upon the final settlement of the accounts of the directors or other persons appointed pursuant to Section 6515 and the determination that the corporation’s affairs are in condition for it to be dissolved, the court may make an order declaring the corporation duly wound up and dissolved. The order shall declare:

(1) That the corporation has been duly wound up, that a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, has been filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code and that its known debts and liabilities have been paid or adequately provided for, or that those debts and liabilities have been paid as far as its assets permitted, as the case may be. If there are known debts or liabilities for payment of which adequate provision has been made, the order shall state what provision has been made, setting forth the name and address of the corporation, person or governmental agency that has assumed or guaranteed the payment, or the name and address of the depositary with which deposit has been made or such other information as may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(2) That its known assets have been distributed to the persons entitled thereto or that it acquired no known assets, as the case may be.

(3) That the accounts of directors or such other persons have been settled and that they are discharged from their duties and liabilities to creditors and members.

(4) That the corporation is dissolved.

(b) In an action brought by, and at the request of, the Attorney General, the court may make an order declaring that a corporation is wound up and dissolved without meeting the requirements in subdivision (a), upon a finding by the court that it is impossible or impracticable to meet some or all of those requirements.

(c) The court may make such additional orders and grant such further relief as it deems proper upon the evidence submitted.

(d) Upon the making of the order declaring the corporation dissolved, corporate existence shall cease except for the purposes of further winding up if needed; and the directors or such other persons shall be discharged from their duties and liabilities, except as otherwise ordered by the court and in respect to completion of the winding up.

(Amended by Stats. 2008, Ch. 715, Sec. 2. Effective January 1, 2009.)



6519

Whenever a corporation is dissolved or its existence forfeited by order, decree or judgment of a court, a copy of the order, decree or judgment, certified by the clerk of court, shall forthwith be filed. The Secretary of State shall notify the Franchise Tax Board of the dissolution.

(Amended by Stats. 2006, Ch. 773, Sec. 20. Effective September 29, 2006.)






CHAPTER 16 - Voluntary Dissolution

6610

(a) Any corporation may elect voluntarily to wind up and dissolve (1) by approval of a majority of all members (Section 5033) or (2) by approval of the board and approval of the members (Section 5034).

(b) Any corporation which comes within one of the following descriptions may elect by approval of the board to wind up and dissolve:

(1) A corporation which has been the subject of an order for relief in bankruptcy.

(2) A corporation which has disposed of all of its assets and has not conducted any activity for a period of five years immediately preceding the adoption of the resolution electing to dissolve the corporation.

(3) A corporation which has no members.

(4) A corporation which is required to dissolve under provisions of its articles adopted pursuant to subparagraph (A) of paragraph (2) of subdivision (a), of Section 5132.

(c) If a corporation comes within one of the descriptions in subdivision (b) and the number of directors then in office is less than a quorum, the corporation may elect to voluntarily wind up and dissolve by any of the following:

(1) The unanimous consent of the directors then in office.

(2) The affirmative vote of a majority of the directors then in office at a meeting held pursuant to waiver of notice by those directors complying with subdivision (a) of Section 5211.

(3) The vote of a sole remaining director.

(d) If a corporation elects to voluntarily wind up and dissolve pursuant to subdivision (c), references to the board in this chapter and Chapter 17 (commencing with Section 6710) shall be deemed to be to a board consisting solely of those directors or that sole director and action by the board shall require at least the same consent or vote as would be required under subdivision (c) for an election to wind up and dissolve.

(Amended by Stats. 2009, Ch. 631, Sec. 15. Effective January 1, 2010.)



6611

(a) Whenever a corporation has elected to wind up and dissolve a certificate evidencing that election shall forthwith be filed and a copy thereof filed with the Attorney General.

(b) The certificate shall be an officers’ certificate or shall be signed and verified by at least a majority of the directors then in office or by one or more members authorized to do so by approval of a majority of all members (Section 5033) and shall set forth:

(1) That the corporation has elected to wind up and dissolve.

(2) If the election was made by the vote of members alone, the number of votes for the election and that the election was made by a majority of all members (Section 5033).

(3) If the election was made by the board and members pursuant to paragraph (2) of subdivision (a) of Section 6610, or subparagraph (B) of paragraph (1) of subdivision (b) of Section 9680, the certificate shall state that it was made by the board and the members in accordance with Section 5034.

(4) If the certificate is executed by a member or members, that the subscribing person or persons were authorized to execute the certificate by a majority of all members (Section 5033).

(5) If the election was made by the board pursuant to subdivision (b) of Section 6610, or paragraph (2) of subdivision (b) of Section 9680, the circumstances showing the corporation to be within one of the categories described in that subdivision.

(c) If an election to dissolve made pursuant to subdivision (a) of Section 6610 or paragraph (1) of subdivision (b) of Section 9680 is made by the vote of all the members of a corporation with members or by all members of the board of a corporation without members pursuant to subdivision (b) of Section 6610, or paragraph (2) of subdivision (b) of Section 9680 and a statement to that effect is added to the certificate of dissolution pursuant to Section 6615, the separate filing of the certificate of election pursuant to this section is not required.

(Amended by Stats. 2014, Ch. 834, Sec. 13. Effective January 1, 2015.)



6612

(a) A voluntary election to wind up and dissolve may be revoked prior to distribution of any assets: (1) if the election was made pursuant to paragraph (1) of subdivision (a) of Section 6610, by the vote of a majority of all members (Section 5033); or (2) if the election was made pursuant to paragraph (2) of subdivision (a) of Section 6610, by the approval of the board and the members (Section 5034); or (3) if the election was by the board pursuant to subdivision (b) of Section 6610, by approval of the board. Thereupon a certificate evidencing the revocation shall be signed, verified and filed in the manner prescribed by Section 6611 and a copy thereof filed with the Attorney General.

(b) The certificate shall set forth:

(1) That the corporation has revoked its election to wind up and dissolve.

(2) That no assets have been distributed pursuant to the election.

(3) If the revocation was made by the vote of members alone, the number of votes for the revocation and that the revocation was made by a majority of all members (Section 5033).

(4) If the revocation was made by the board and members pursuant to paragraph (2) of subdivision (a) of Section 6612, the certificate shall so state.

(5) If the revocation was made by the board alone, the certificate shall so state.

(Amended by Stats. 1979, Ch. 724.)



6613

(a) Voluntary proceedings for winding up the corporation commence upon the adoption of the resolution required by Section 6610 by the members, by the board and members, or by the board alone, electing to wind up and dissolve.

(b) When a voluntary proceeding for winding up has commenced, the board shall continue to act as a board and shall have full powers to wind up and settle its affairs, both before and after the filing of the certificate of dissolution.

(c) When a voluntary proceeding for winding up has commenced, the corporation shall cease to conduct its activities except to the extent necessary for the beneficial winding up thereof, to the extent necessary to carry out its purposes and except during such period as the board may deem necessary to preserve the corporation’s goodwill or going-concern value pending a sale or other disposition of its assets, or both, in whole or in part. The board shall cause written notice of the commencement of the proceeding for voluntary winding up to be given by mail to all its members (except no notice need be given to the members who voted in favor of winding up and dissolving the corporation), to all known creditors and claimants whose addresses appear on the records of the corporation, and to the Attorney General.

(Added by Stats. 1978, Ch. 567.)



6614

If a corporation is in the process of voluntary winding up, the superior court of the proper county, upon the petition of (a) the corporation, or (b) the authorized number (Section 5036), or (c) the Attorney General, or (d) three or more creditors, and upon such notice to the corporation and to other persons interested in the corporation as members and creditors as the court may order, may take jurisdiction over such voluntary winding up proceeding if that appears necessary for the protection of any parties in interest or if it appears necessary to protect the purpose or purposes served by the corporation. The court, if it assumes jurisdiction, may make such orders as to any and all matters concerning the winding up of the affairs of the corporation and the protection of its creditors, its assets and its purpose or purposes as justice and equity may require. The provisions of Chapter 15 (commencing with Section 6510) (except Sections 6510 and 6511) shall apply to such court proceedings.

(Added by Stats. 1978, Ch. 567.)



6615

(a) When a corporation has been completely wound up without court proceedings, a majority of the directors then in office shall sign and verify a certificate of dissolution stating:

(1) That the corporation has been completely wound up.

(2) That its known debts and liabilities have been actually paid, or adequately provided for, or paid or adequately provided for as far as its assets permitted, or that it has incurred no known debts or liabilities, as the case may be. If there are known debts or liabilities for payment of which adequate provision has been made, the certificate shall state what provision has been made, setting forth the name and address of the corporation, person or governmental agency that has assumed or guaranteed the payment, or the name and address of the depositary with which deposit has been made or other information as may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(3) That the corporation is dissolved.

(4) That all final returns required under the Revenue and Taxation Code have been or will be filed with the Franchise Tax Board.

(5) That the corporation, if applicable, is a committee, as defined in Section 82013 of the Government Code, that is required to and does file any statement pursuant to the provisions of Article 2 (commencing with Section 84200) of Chapter 4 of Title 9 of the Government Code and is exempt from the supervisory authority of the Attorney General pursuant to Sections 12581 and 12583 of the Government Code and is exempt from and not required to file the attachment specified in subdivision (b).

(b) Except as provided in subdivision (c), one of the following documents issued by the Attorney General shall be attached to the certificate of dissolution:

(1) A written waiver of objections to the distribution of the corporation’s assets pursuant to subdivision (c) of Section 6716.

(2) A written confirmation that the corporation has no assets.

(c) The certificate of dissolution and attachment described in subdivision (b) shall be filed with the Secretary of State. The Secretary of State shall not accept a certificate of dissolution for filing without this attachment unless the attachment is not required as specified in paragraph (5) of subdivision (a). The corporate existence shall cease upon the acceptance of the filing of the certificate of dissolution and, if required, the attachment, by the Secretary of State, except for the purpose of further winding up if needed. The Secretary of State shall notify the Franchise Tax Board of the dissolution.

(Amended by Stats. 2011, Ch. 442, Sec. 12. Effective January 1, 2012.)



6616

Except as otherwise provided by law, if the term of existence for which any corporation was organized expires without renewal or extension thereof, the board shall terminate its activities and wind up its affairs; and when the affairs of the corporation have been wound up a majority of the directors shall execute and file a certificate conforming to the requirements of Section 6615.

(Added by Stats. 1978, Ch. 567.)



6617

(a) The board, in lieu of filing the certificate of dissolution, may petition the superior court of the proper county for an order declaring the corporation duly wound up and dissolved. Such petition shall be filed in the name of the corporation.

(b) Upon the filing of the petition, the court shall make an order requiring all persons, including the Attorney General, interested to show cause why an order shall not be made declaring the corporation duly wound up and dissolved and shall direct that the order be served by notice to all creditors, claimants and members in the same manner as the notice given under subdivision (b) of Section 6517. Notice shall be served upon the Attorney General.

(c) Any person claiming to be interested as creditor or otherwise may appear in the proceeding at any time before the expiration of 30 days from the completion of publication of the order to show cause and contest the petition, and upon failure to appear such person’s claim shall be barred.

(d) Thereafter an order shall be entered and filed and have the effect as prescribed in Sections 6518 and 6519.

(Added by Stats. 1978, Ch. 567.)



6618

(a) A corporation in the process of voluntary winding up may dispose of the known claims against it by following the procedure described in this section.

(b) The written notice to known creditors and claimants required by subdivision (c) of Section 6613 shall comply with all of the following requirements:

(1) Describe any information that must be included in a claim.

(2) Provide a mailing address where a claim may be sent.

(3) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the corporation must receive the claim.

(4) State that the claim will be barred if not received by the deadline.

(c) A claim against the corporation is barred if any of the following occur:

(1) A claimant who has been given the written notice under subdivision (b) does not deliver the claim to the corporation by the deadline.

(2) A claimant whose claim was rejected by the corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(d) For purposes of this section “claim” does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(Added by Stats. 1996, Ch. 589, Sec. 19. Effective January 1, 1997.)






CHAPTER 17 - General Provisions Relating to Dissolution

6710

The powers and duties of the directors (or other persons appointed by the court pursuant to Section 6515) and officers after commencement of a dissolution proceeding include, but are not limited to, the following acts in the name and on behalf of the corporation:

(a) To elect officers and to employ agents and attorneys to liquidate or wind up its affairs.

(b) To continue the conduct of the affairs of the corporation insofar as necessary for the disposal or winding up thereof.

(c) To carry out contracts and collect, pay, compromise and settle debts and claims for or against the corporation.

(d) To defend suits brought against the corporation.

(e) To sue, in the name of the corporation, for all sums due or owing to the corporation or to recover any of its property.

(f) To collect any amounts remaining unpaid on memberships or to recover unlawful distributions.

(g) Subject to the provisions of Section 5142, to sell at public or private sale, exchange, convey or otherwise dispose of all or any part of the assets of the corporation for an amount deemed reasonable by the board without compliance with the provisions of Section 5911, and to execute bills of sale and deeds of conveyance in the name of the corporation.

(h) In general, to make contracts and to do any and all things in the name of the corporation which may be proper or convenient for the purposes of winding up, settling and liquidating the affairs of the corporation.

(Amended by Stats. 1979, Ch. 724.)



6711

A vacancy on the board may be filled during a winding up proceeding in the manner provided in Section 5224.

(Added by Stats. 1978, Ch. 567.)



6712

When the identity of the directors or their right to hold office is in doubt, or if they are dead or unable to act, or they fail or refuse to act or their whereabouts cannot be ascertained, any interested person, including the Attorney General, may petition the superior court of the proper county to determine the identity of the directors or, if there are no directors, to appoint directors to wind up the affairs of the corporation, after hearing upon such notice to such persons as the court may direct.

(Added by Stats. 1978, Ch. 567.)



6713

(a) After determining that all the known debts and liabilities of a corporation in the process of winding up have been paid or adequately provided for, the board shall distribute all the remaining corporate assets in the manner provided in Sections 6715 and 6716.

(b) If the winding up is by court proceeding or subject to court supervision, the distribution shall not be made until after the expiration of any period for the presentation of claims that has been prescribed by order of the court.

(c) Anything to the contrary notwithstanding, assets, if any, which are not subject to attachment, execution or sale for the corporation’s debts and liabilities may be distributed pursuant to Sections 6715 and 6716 even though all debts and liabilities have not been paid or adequately provided for.

(Added by Stats. 1978, Ch. 567.)



6714

The payment of a debt or liability, whether the whereabouts of the creditor is known or unknown, has been adequately provided for if the payment has been provided for by either of the following means:

(a) Payment thereof has been assumed or guaranteed in good faith by one or more financially responsible persons or by the United States government or any agency thereof, and the provision (including the financial responsibility of such persons) was determined in good faith and with reasonable care by the board to be adequate at the time of any distribution of the assets by the board pursuant to this chapter.

(b) The amount of the debt or liability has been deposited as provided in Section 6718.

This section does not prescribe the exclusive means of making adequate provision for debts and liabilities.

(Amended by Stats. 1979, Ch. 724.)



6715

After complying with the provisions of Section 6713, assets held by a corporation upon a valid condition requiring return, transfer, or conveyance, which condition has occurred or will occur by reason of the dissolution, shall be returned, transferred, or conveyed in accordance with the condition.

(Added by Stats. 1978, Ch. 567.)



6716

After complying with the provisions of Section 6713:

(a) Except as provided in Section 6715, all of a corporation’s assets shall be disposed of on dissolution in conformity with its articles or bylaws subject to complying with the provisions of any trust under which such assets are held.

(b) Except as provided in subdivision (c), the disposition required in subdivision (a) shall be made by decree of the superior court of the proper county in proceedings to which the Attorney General is a party. The decree shall be made upon petition therefor by the Attorney General or, upon 30 days’ notice to the Attorney General, by any person concerned in the dissolution.

(c) The disposition required in subdivision (a) may be made without the decree of the superior court, subject to the rights of persons concerned in the dissolution, if the Attorney General makes a written waiver of objections to the disposition.

(d) Subdivisions (b) and (c) shall not be applicable to any corporation as described in paragraph (5) of subdivision (a) of Section 6615.

(Amended by Stats. 2011, Ch. 442, Sec. 13. Effective January 1, 2012.)



6717

Subject to the provisions of any trust under which assets to be distributed are held, distribution may be made either in money or in property or securities and either in installments from time to time or as a whole, if this can be done fairly and ratably and in conformity with the provisions of the articles and bylaws and shall be made as soon as reasonably consistent with the beneficial liquidation of the corporation’s assets.

(Added by Stats. 1978, Ch. 567.)



6718

(a) If any creditors or other persons are unknown or fail or refuse to accept their payment or distribution in cash or property or their whereabouts cannot be ascertained after diligent inquiry, or the existence or amount of a claim of a creditor or other person is contingent, contested, or not determined, the corporation may deposit any such payment, distribution, or the maximum amount of the claim with the Controller in trust for the benefit of those lawfully entitled to the payment, distribution, or the amount of the claim. The payment or distribution shall be paid over by the depositary to the lawful owners, their representatives or assigns, upon satisfactory proof of title.

(b) For the purpose of providing for the transmittal, receipt, accounting for, claiming, management, and investment of all money or other property deposited with the Controller under subdivision (a), the money or other property shall be deemed to be paid or delivered for deposit with the Controller under Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure, and may be recovered in the manner prescribed in that chapter.

(Amended by Stats. 1996, Ch. 860, Sec. 2. Effective January 1, 1997.)



6719

(a) Whenever in the process of winding up a corporation any distribution of assets has been made, otherwise than under an order of court, without prior payment or adequate provision for payment of any of the debts and liabilities of the corporation, any amount so improperly distributed to any person may be recovered by the corporation. Any of such persons may be joined as defendants in the same action or be brought in on the motion of any other defendant.

(b) Suit may be brought in the name of the corporation to enforce the liability under subdivision (a) against any or all persons receiving the distribution by the Attorney General or by any one or more creditors of the corporation, whether or not they have reduced their claims to judgment.

(c) As used in this section, “process of winding up” includes proceedings under Chapters 15 (commencing with Section 6510) and 16 (commencing with Section 6610) and also any other distribution of assets to persons made in contemplation of termination or abandonment of the corporate business.

(Added by Stats. 1978, Ch. 567.)



6720

(a) A corporation which is dissolved nevertheless continues to exist for the purpose of winding up its affairs, prosecuting and defending actions by or against it and enabling it to collect and discharge obligations, dispose of and convey its property and collect and divide its assets, but not for the purpose of continuing its activities except so far as necessary for the winding up thereof.

(b) No action or proceeding to which a corporation is a party abates by the dissolution of the corporation or by reason of proceedings for winding up and dissolution thereof.

(c) Any assets inadvertently or otherwise omitted from the winding up continue in the dissolved corporation for the benefit of the persons entitled thereto upon dissolution of the corporation and on realization shall be distributed accordingly.

(Added by Stats. 1978, Ch. 567.)



6721

(a) In all cases where a corporation has been dissolved, any person to whom assets were distributed upon dissolution may be sued in the corporate name upon any cause of action against the corporation arising prior to its dissolution. Notice of such action shall be given to the Attorney General who may intervene. This section is procedural in nature and is not intended to determine liability.

(b) Summons or other process against such a corporation may be served by delivering a copy thereof to an officer, director or person having charge of its assets or, if no such person can be found, to any agent upon whom process might be served at the time of dissolution. If none of such persons can be found with due diligence and it is so shown by affidavit to the satisfaction of the court, then the court may make an order that summons or other process be served upon the dissolved corporation by personally delivering a copy thereof, together with a copy of the order, to the Secretary of State or an assistant or deputy secretary of state. Service in this manner is deemed complete on the 10th day after the delivery of process to the Secretary of State. A copy of any summons or other process shall be served on the Attorney General.

(c) Every such corporation shall survive and continue to exist indefinitely for the purpose of being sued in any quiet title action. Any judgment rendered in any such action shall bind each and every person having an interest in such corporation, to the extent of their interest therein, and such action shall have the same force and effect as an action brought under the provisions of Sections 410.50 and 410.60 of the Code of Civil Procedure. Service of summons or other process in any such action may be made as provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure or as provided in subdivision (b).

(d) Upon receipt of such process and the fee therefor, the Secretary of State forthwith shall give notice to the corporation as provided in Section 1702.

(Amended by Stats. 1979, Ch. 724.)






CHAPTER 18 - Crimes and Penalties

6810

(a) Upon the failure of a corporation to file the statement required by Section 6210, the Secretary of State shall provide a notice of that delinquency to the corporation. The notice shall also contain information concerning the application of this section, and advise the corporation of the penalty imposed by Section 19141 of the Revenue and Taxation Code for failure to timely file the required statement after notice of delinquency has been provided by the Secretary of State. If, within 60 days after providing the notice of delinquency, a statement pursuant to Section 6210 has not been filed by the corporation, the Secretary of State shall certify the name of the corporation to the Franchise Tax Board.

(b) Upon certification pursuant to subdivision (a), the Franchise Tax Board shall assess against the corporation a penalty of fifty dollars ($50) pursuant to Section 19141 of the Revenue and Taxation Code.

(c) The penalty herein provided shall not apply to a corporation that on or prior to the date of certification pursuant to subdivision (a) has dissolved, has converted to another type of business entity, or has been merged into another corporation or other business entity.

(d) The penalty herein provided shall not apply and the Secretary of State need not provide a notice of the delinquency to a corporation the corporate powers, rights, and privileges of which have been suspended by the Franchise Tax Board pursuant to Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code on or prior to, and remain suspended on, the last day of the filing period pursuant to Section 6210. The Secretary of State need not provide notice of the filing requirement pursuant to Section 6210 to a corporation the corporate powers, rights, and privileges of which have been so suspended by the Franchise Tax Board on or prior to, and remain suspended on, the day the Secretary of State prepares the notice for sending.

(e) If, after certification pursuant to subdivision (a), the Secretary of State finds the required statement was filed before the expiration of the 60-day period after providing notice of the delinquency, the Secretary of State shall promptly decertify the name of the corporation to the Franchise Tax Board. The Franchise Tax Board shall then promptly abate any penalty assessed against the corporation pursuant to Section 19141 of the Revenue and Taxation Code.

(f) If the Secretary of State determines that the failure of a corporation to file a statement required by Section 6210 is excusable because of reasonable cause or unusual circumstances that justify the failure, the Secretary of State may waive the penalty imposed by this section and by Section 19141 of the Revenue and Taxation Code, in which case the Secretary of State shall not certify the name of the corporation to the Franchise Tax Board, or if already certified, the Secretary of State shall promptly decertify the name of the corporation.

(Amended by Stats. 2014, Ch. 834, Sec. 14. Effective January 1, 2015.)



6811

Any director of any corporation who concurs in any vote or act of the directors of the corporation or any of them, knowingly and with dishonest or fraudulent purpose, to make any distribution with the design of defrauding creditors, members, or the corporation, is guilty of a crime. Each such crime is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or by a fine of not more than one thousand dollars ($1,000) or imprisonment in a county jail for not more than one year, or both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 40. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



6812

(a) Every director or officer of any corporation is guilty of a crime if such director or officer knowingly concurs in making or publishing, either generally or privately, to members or other persons (1) any materially false report or statement as to the financial condition of the corporation, or (2) any willfully or fraudulently exaggerated report, account or statement of operations or financial condition, intended to induce and having a tendency to induce, contributions or donations to the corporation by members or other persons.

(b) Every director or officer of any corporation is guilty of a crime who refuses to make or direct to be made any book entry or the posting of any notice required by law in the manner required by law.

(c) A violation of subdivision (a) or (b) of this section shall be punishable by imprisonment in state prison or by a fine of not more than one thousand dollars ($1,000) or imprisonment in the county jail for not more than one year or both such fine and imprisonment.

(Added by Stats. 1978, Ch. 567.)



6813

(a) Every director, officer or agent of any corporation, who knowingly receives or acquires possession of any property of the corporation, otherwise than in payment of a just demand, and, with intent to defraud, omits to make, or to cause or direct to be made, a full and true entry thereof in the books or accounts of the corporation is guilty of a crime.

(b) Every director, officer, agent or member of any corporation who, with intent to defraud, destroys, alters, mutilates or falsifies any of the books, papers, writings or securities belonging to the corporation or makes or concurs in omitting to make any material entry in any book of accounts or other record or document kept by the corporation is guilty of a crime.

(c) Each crime specified in this section is punishable by imprisonment in state prison, or by imprisonment in a county jail for not exceeding one year, or a fine not exceeding one thousand dollars ($1,000), or by both such fine and imprisonment.

(Added by Stats. 1978, Ch. 567.)



6814

Every director, officer or agent of any corporation, or any person proposing to organize such a corporation, who knowingly exhibits any false, forged or altered book, paper, voucher, security or other instrument of evidence to any public officer or board authorized by law to examine the organization of such corporation or to investigate its affairs, with intent to deceive such officer or board in respect thereto, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail for not more than one year.

(Amended by Stats. 2011, Ch. 15, Sec. 41. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



6815

Nothing in this chapter limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

(Added by Stats. 1978, Ch. 567.)






CHAPTER 19 - Foreign Corporations

6910

Foreign corporations transacting intrastate business shall comply with Chapter 21 (commencing with Section 2100) of Division 1, except as to matters specifically otherwise provided for in this part and except that Section 2115 shall not be applicable.

(Amended by Stats. 1997, Ch. 187, Sec. 8. Effective January 1, 1998.)









PART 3 - NONPROFIT MUTUAL BENEFIT CORPORATIONS

CHAPTER 1 - Organization and Bylaws

ARTICLE 1 - Title and Purposes

7110

This part shall be known and may be cited as the Nonprofit Mutual Benefit Corporation Law.

(Added by Stats. 1978, Ch. 567.)



7111

Subject to any other provision of law of this state applying to the particular class of corporation or line of activity, a corporation may be formed under this part for any lawful purpose; provided that a corporation all of the assets of which are irrevocably dedicated to charitable, religious, or public purposes and which as a matter of law or according to its articles or bylaws must, upon dissolution, distribute its assets to a person or persons carrying on a charitable, religious, or public purpose or purposes may not be formed under this part.

(Amended by Stats. 1981, Ch. 587, Sec. 25.)






ARTICLE 2 - Formation

7120

(a) One or more persons may form a corporation under this part by executing and filing articles of incorporation.

(b) If initial directors are named in the articles, each director named in the articles shall sign and acknowledge the articles; if initial directors are not named in the articles, the articles shall be signed by one or more persons who thereupon are the incorporators of the corporation.

(c) The corporate existence begins upon the filing of the articles and continues perpetually, unless otherwise expressly provided by law or in the articles.

(Amended by Stats. 1983, Ch. 1085, Sec. 3.)



7121

(a) In the case of an existing unincorporated association, the association may change its status to that of a corporation upon a proper authorization for such by the association in accordance with its rules and procedures.

(b) In addition to the matters required to be set forth in the articles pursuant to Section 7130, the articles in the case of an incorporation authorized by subdivision (a) shall set forth that an existing unincorporated association, stating its name, is being incorporated by the filing of the articles.

(c) The articles filed pursuant to this section shall be accompanied by a verified statement of any two officers or governing board members of the association stating that the incorporation of the association by means of the articles to which the verified statement is attached has been approved by the association in accordance with its rules and procedures.

(d) Upon the change of status of an unincorporated association to a corporation pursuant to subdivision (a), the property of the association becomes the property of the corporation and the members of the association who had any voting rights of the type referred to in Section 5056 become members of the corporation.

(e) The filing for record in the office of the county recorder of any county in this state in which any of the real property of the association is located, of a copy of the articles of incorporation filed pursuant to this section, certified by the Secretary of State, shall evidence record ownership in the corporation of all interests of the association in and to the real property located in that county.

(f) All rights of creditors and all liens upon the property of the association shall be preserved unimpaired. Any action or proceeding pending by or against the unincorporated association may be prosecuted to judgment, which shall bind the corporation, or the corporation may be proceeded against or substituted in its place.

(g) If a corporation is organized by a person who is or was an officer, director or member of an unincorporated association and such corporation is not organized pursuant to subdivision (a), the unincorporated association may continue to use its name and the corporation may not use a name which is the same as or similar to the name of the unincorporated association.

(Amended by Stats. 1981, Ch. 587, Sec. 26.)



7122

(a) The Secretary of State shall not file articles setting forth a name in which “bank,” “trust,” “trustee,” or related words appear, unless the certificate of approval of the Commissioner of Business Oversight is attached thereto.

(b) The Secretary of State shall not file articles pursuant to this part setting forth a name which may create the impression that the purpose of the corporation is public, charitable, or religious or that it is a charitable foundation.

(c) The Secretary of State shall not file articles which set forth a name which is likely to mislead the public or which is the same as, or resembles so closely as to tend to deceive, the name of a domestic corporation, the name of a foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, a name which a foreign corporation has assumed under subdivision (b) of Section 2106, a name which will become the record name of a domestic or foreign corporation upon the effective date of a filed corporate instrument where there is a delayed effective date pursuant to subdivision (c) of Section 110, or subdivision (c) of Section 5008, or a name which is under reservation pursuant to this title, except that a corporation may adopt a name that is substantially the same as an existing domestic or foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, upon proof of consent by such corporation and a finding by the Secretary of State that under the circumstances the public is not likely to be misled.

The use by a corporation of a name in violation of this section may be enjoined notwithstanding the filing of its articles by the Secretary of State.

(d) Any applicant may, upon payment of the fee prescribed therefor in the Government Code, obtain from the Secretary of State a certificate of reservation of any name not prohibited by subdivision (c), and upon the issuance of the certificate the name stated therein shall be reserved for a period of 60 days. The Secretary of State shall not, however, issue certificates reserving the same name for two or more consecutive 60-day periods to the same applicant or for the use or benefit of the same person; nor shall consecutive reservations be made by or for the use or benefit of the same person of names so similar as to fall within the prohibitions of subdivision (c).

(Amended by Stats. 2014, Ch. 401, Sec. 21. Effective January 1, 2015.)



7122.3

The Secretary of State shall not file articles for a corporation the name of which would fall within the prohibitions of Section 18104 of the Financial Code. This section shall not apply to articles filed for a corporation organized in accordance with Section 18100 of the Financial Code.

(Added by Stats. 1999, Ch. 453, Sec. 10. Effective January 1, 2000.)






ARTICLE 3 - Articles of Incorporation

7130

The articles of incorporation of a corporation formed under this part shall set forth the following:

(a) The name of the corporation.

(b)  (1) Except as provided in paragraph (2), the following statement:
“This corporation is a nonprofit mutual benefit corporation organized under the Nonprofit Mutual Benefit Corporation Law. The purpose of this corporation is to engage in any lawful act or activity, other than credit union business, for which a corporation may be organized under such law.”

(2) In the case of a corporation formed under this part that is subject to the California Credit Union Law (Chapter 1 (commencing with Section 14000) of Division 5 of the Financial Code), the articles shall set forth a statement of purpose that is prescribed in the applicable provisions of the California Credit Union Law.

(3) The articles may include a further definition of the corporation’s purposes.

(c) The name and street address in this state of the corporation’s initial agent for service of process in accordance with subdivision (b) of Section 8210.

(d) The initial street address of the corporation.

(e) The initial mailing address of the corporation, if different from the initial street address.

(Amended by Stats. 2012, Ch. 494, Sec. 18. Effective January 1, 2013.)



7131

The articles of incorporation may set forth a further statement limiting the purposes or powers of the corporation.

(Added by Stats. 1978, Ch. 567.)



7132

(a) The articles of incorporation may set forth any or all of the following provisions, which shall not be effective unless expressly provided in the articles:

(1) A provision limiting the duration of the corporation’s existence to a specified date.

(2) A provision conferring upon the holders of any evidences of indebtedness, issued or to be issued by a corporation the right to vote in the election of directors and on any other matters on which members may vote under this part even if the corporation does not have members.

(3) A provision conferring upon members the right to determine the consideration for which memberships shall be issued.

(4) In the case of a subordinate corporation instituted or created under the authority of a head organization, a provision setting forth either or both of the following:

(A) That the subordinate corporation shall dissolve whenever its charter is surrendered to, taken away by, or revoked by the head organization granting it.

(B) That in the event of its dissolution pursuant to an article provision allowed by subparagraph (A) or in the event of its dissolution for any reason, any assets of the corporation after compliance with the applicable provisions of Chapters 15 (commencing with Section 8510), 16 (commencing with Section 8610), and 17 (commencing with Section 8710) shall be distributed to the head organization.

(b) Nothing contained in subdivision (a) shall affect the enforceability, as between the parties thereto, of any lawful agreement not otherwise contrary to public policy.

(c) The articles of incorporation may set forth any or all of the following provisions:

(1) The names and addresses of the persons appointed to act as initial directors.

(2) Provisions concerning the transfer of memberships, in accordance with Section 7320.

(3) The classes of members, if any, and if there are two or more classes, the rights, privileges, preferences, restrictions and conditions attaching to each class.

(4) A provision which would allow any member to have more or less than one vote in any election or other matter presented to the members for a vote.

(5) A provision that requires an amendment to the articles, as provided in subdivision (a) of Section 7812, or to the bylaws, and any amendment or repeal of that amendment, to be approved in writing by a specified person or persons other than the board or the members. However, this approval requirement, unless the articles specify otherwise, shall not apply if any of the following circumstances exist:

(A) The specified person or persons have died or ceased to exist.

(B) If the right of the specified person or persons to approve is in the capacity of an officer, trustee, or other status and the office, trust, or status has ceased to exist.

(C) If the corporation has a specific proposal for amendment or repeal, and the corporation has provided written notice of that proposal, including a copy of the proposal, to the specified person or persons at the most recent address for each of them, based on the corporation’s records, and the corporation has not received written approval or nonapproval within the period specified in the notice, which shall not be less than 10 nor more than 30 days commencing at least 20 days after the notice has been provided.

(6) Any other provision, not in conflict with law, for the management of the activities and for the conduct of the affairs of the corporation, including any provision which is required or permitted by this part to be stated in the bylaws.

(Amended by Stats. 2009, Ch. 631, Sec. 16. Effective January 1, 2010.)



7133

For all purposes other than an action in the nature of quo warranto, a copy of the articles of a corporation duly certified by the Secretary of State is conclusive evidence of the formation of the corporation and prima facie evidence of its corporate existence.

(Added by Stats. 1978, Ch. 567.)



7134

If initial directors have not been named in the articles, the incorporator or incorporators, until the directors are elected, may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption and amendment of bylaws of the corporation and the election of directors and officers.

(Added by Stats. 1978, Ch. 567.)



7135

Nothing in Section 7130 or 7131 or in any provision of the articles of a mutual benefit corporation shall be construed to limit the equitable power of a court to impress a charitable trust upon any or all of the assets of a mutual benefit corporation or otherwise treat it as a public benefit corporation.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 4 - Powers

7140

Subject to any limitations contained in the articles or bylaws and to compliance with other provisions of this division and any other applicable laws, a corporation, in carrying out its activities, shall have all of the powers of a natural person, including, without limitation, the power to:

(a) Adopt, use, and at will alter a corporate seal, but failure to affix a seal does not affect the validity of any instrument.

(b) Adopt, amend, and repeal bylaws.

(c) Qualify to conduct its activities in any other state, territory, dependency, or foreign country.

(d) Issue, purchase, redeem, receive, take or otherwise acquire, own, sell, lend, exchange, transfer or otherwise dispose of, pledge, use, and otherwise deal in and with its own memberships, bonds, debentures, notes, and debt securities.

(e) Pay pensions, and establish and carry out pension, deferred compensation, saving, thrift and other retirement, incentive, and benefit plans, trusts, and provisions for any or all of its directors, officers, employees, and persons providing services to it or any of its subsidiary or related or associated corporations, and to indemnify and purchase and maintain insurance on behalf of any fiduciary of such plans, trusts, or provisions.

(f) Issue certificates evidencing membership in accordance with the provisions of Section 7313 and issue identity cards.

(g) Levy dues, assessments, and admission and transfer fees.

(h) Make donations for the public welfare or for community funds, hospital, charitable, educational, scientific, civic, religious, or similar purposes.

(i) Assume obligations, enter into contracts, including contracts of guarantee or suretyship, incur liabilities, borrow or lend money or otherwise use its credit, and secure any of its obligations, contracts or liabilities by mortgage, pledge or other encumbrance of all or any part of its property and income.

(j) Participate with others in any partnership, joint venture, or other association, transaction, or arrangement of any kind whether or not such participation involves sharing or delegation of control with or to others.

(k) Act as trustee under any trust incidental to the principal objects of the corporation, and receive, hold, administer, exchange, and expend funds and property subject to such trust.

(l) Carry on a business at a profit and apply any profit that results from the business activity to any activity in which it may lawfully engage.

(m) (1) In anticipation of or during an emergency, take either or both of the following actions necessary to conduct the corporation’s ordinary business operations and affairs, unless emergency bylaws provide otherwise pursuant to subdivision (g) of Section 7151:

(A) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent resulting from the emergency.

(B) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(2) During an emergency, take either or both of the following actions necessary to conduct the corporation’s ordinary business operations and affairs, unless emergency bylaws provide otherwise pursuant to subdivision (g) of Section 7151:

(A) Give notice to a director or directors in any practicable manner under the circumstances, including, but not limited to, by publication and radio, when notice of a meeting of the board cannot be given to that director or directors in the manner prescribed by the bylaws or Section 7211.

(B) Deem that one or more officers of the corporation present at a board meeting is a director, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum for that meeting.

(3) In anticipation of or during an emergency, the board may not take any action that requires the vote of the members or is not in the corporation’s ordinary course of business, unless the required vote of the members was obtained prior to the emergency.

(4) Any actions taken in good faith in anticipation of or during an emergency under this subdivision bind the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

(5) For purposes of this subdivision, “emergency” means any of the following events or circumstances as a result of which, and only so long as, a quorum of the corporation’s board of directors cannot be readily convened for action:

(A) A natural catastrophe, including, but not limited to, a hurricane, tornado, storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, or drought, or, regardless of cause, any fire, flood, or explosion.

(B) An attack on this state or nation by an enemy of the United States of America, or upon receipt by this state of a warning from the federal government indicating that an enemy attack is probable or imminent.

(C) An act of terrorism or other manmade disaster that results in extraordinary levels of casualties or damage or disruption severely affecting the infrastructure, environment, economy, government functions, or population, including, but not limited to, mass evacuations.

(D) A state of emergency proclaimed by a governor or by the President.

(Amended by Stats. 2013, Ch. 255, Sec. 5. Effective January 1, 2014.)



7141

Subject to Section 7142:

(a) No limitation upon the activities, purposes, or powers of the corporation or upon the powers of the members, officers, or directors, or the manner of exercise of such powers, contained in or implied by the articles or by Chapters 15 (commencing with Section 8510), 16 (commencing with Section 8610), and 17 (commencing with Section 8710) shall be asserted as between the corporation or member, officer or director and any third person, except in a proceeding: (1) by a member or the state to enjoin the doing or continuation of unauthorized activities by the corporation or its officers, or both, in cases where third parties have not acquired rights thereby, (2) to dissolve the corporation, or (3) by the corporation or by a member suing in a representative suit against the officers or directors of the corporation for violation of their authority.

(b) Any contract or conveyance made in the name of a corporation which is authorized or ratified by the board, or is done within the scope of authority, actual or apparent, conferred by the board or within the agency power of the officer executing it, except as the board’s authority is limited by law other than this part, binds the corporation, and the corporation acquires rights thereunder whether the contract is executed or wholly or in part executory.

(Amended by Stats. 1979, Ch. 724.)



7142

(a) Notwithstanding Section 7141, in the case of a corporation holding assets in charitable trust, any of the following may bring an action to enjoin, correct, obtain damages for or to otherwise remedy a breach of the charitable trust:

(1) The corporation, or a member in the name of the corporation pursuant to Section 7710.

(2) An officer of the corporation.

(3) A director of the corporation.

(4) A person with a reversionary, contractual, or property interest in the assets subject to such charitable trust.

(5) The Attorney General, or any person granted relator status by the Attorney General.

The Attorney General shall be given notice of any action brought by the persons specified in paragraphs (1) through (4), and may intervene.

(b) In an action under this section, the court may not rescind or enjoin the performance of a contract unless:

(1) All of the parties to the contract are parties to the action; or

(2) No party to the contract has, in good faith, and without actual notice of the trust restriction, parted with value, under the contract or in reliance upon it; and

(3) It is equitable to do so.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 5 - Bylaws

7150

(a) Except as provided in subdivision (c) and Sections 7151, 7220, 7224, 7512, 7613, and 7615, bylaws may be adopted, amended or repealed by the board unless the action would:

(1) Materially and adversely affect the rights of members as to voting, dissolution, redemption, or transfer;

(2) Increase or decrease the number of members authorized in total or for any class;

(3) Effect an exchange, reclassification or cancellation of all or part of the memberships; or

(4) Authorize a new class of membership.

(b) Bylaws may be adopted, amended or repealed by approval of the members (Section 5034); provided, however, that such adoption, amendment or repeal also requires approval by the members of a class if such action would:

(1) Materially and adversely affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption, or transfer in a manner different than such action affects another class;

(2) Materially and adversely affect such class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(3) Increase or decrease the number of memberships authorized for such class;

(4) Increase the number of memberships authorized for another class;

(5) Effect an exchange, reclassification or cancellation of all or part of the memberships of such class; or

(6) Authorize a new class of memberships.

(c) The articles or bylaws may restrict or eliminate the power of the board to adopt, amend or repeal any or all bylaws, subject to subdivision (e) of Section 7151.

(d) Bylaws may also provide that the repeal or amendment of those bylaws, or the repeal or amendment of specified portions of those bylaws, may occur only with the approval in writing of a specified person or persons other than the board or members. However, this approval requirement, unless the bylaws specify otherwise, shall not apply if any of the following circumstances exist:

(1) The specified person or persons have died or ceased to exist.

(2) If the right of the specified person or persons to approve is in the capacity of an officer, trustee, or other status and the office, trust, or status has ceased to exist.

(3) If the corporation has a specific proposal for amendment or repeal, and the corporation has provided written notice of that proposal, including a copy of the proposal, to the specified person or persons at the most recent address for each of them, based on the corporation’s records, and the corporation has not received written approval or nonapproval within the period specified in the notice, which shall not be less than 10 nor more than 30 days commencing at least 20 days after the notice has been provided.

(Amended by Stats. 2009, Ch. 631, Sec. 17. Effective January 1, 2010.)



7151

(a) The bylaws shall set forth (unless such provision is contained in the articles, in which case it may only be changed by an amendment of the articles) the number of directors of the corporation, or the method of determining the number of directors of the corporation, or that the number of directors shall be not less than a stated minimum nor more than a stated maximum with the exact number of directors to be fixed, within the limits specified, by approval of the board or the members (Section 5034), in the manner provided in the bylaws, subject to subdivision (e). The number or minimum number of directors may be one or more.

(b) Once members have been admitted, a bylaw specifying or changing a fixed number of directors or the maximum or minimum number or changing from a fixed to a variable board or vice versa may only be adopted by approval of the members (Section 5034).

(c) The bylaws may contain any provision, not in conflict with law or the articles, for the management of the activities and for the conduct of the affairs of the corporation, including but not limited to:

(1) Any provision referred to in subdivision (c) of Section 7132.

(2) The time, place, and manner of calling, conducting, and giving notice of members’, directors’, and committee meetings, or of conducting mail ballots.

(3) The qualifications, duties, and compensation of directors; the time of their election; and the requirements of a quorum for directors’ and committee meetings.

(4) The appointment of committees, composed of directors or nondirectors, or both, by the board or any officer and the authority of any such committees.

(5) The appointment, duties, compensation, and tenure of officers.

(6) The mode of determination of members of record.

(7) The making of reports and financial statements to members.

(8) Setting, imposing, and collecting dues, assessments, and admission and transfer fees.

(d) The bylaws may provide for the manner of admission, withdrawal, suspension, and expulsion of members, consistent with the requirements of Section 7341.

(e) The bylaws may require, for any or all corporate actions (except as provided in paragraphs (1) and (2) of subdivision (a) of Section 7222, subdivision (c) of Section 7615, and Section 8610) the vote of a larger proportion of, or all of, the members or the members of any class, unit, or grouping of members or the vote of a larger proportion of, or all of, the directors, than is otherwise required by this part. Such a provision in the bylaws requiring such greater vote shall not be altered, amended, or repealed except by such greater vote, unless otherwise provided in the bylaws.

(f) The bylaws may contain a provision limiting the number of members, in total or of any class, which the corporation is authorized to admit.

(g) (1) The bylaws may contain any provision, not in conflict with the articles, to manage and conduct the ordinary business affairs of the corporation effective only in an emergency as defined in Section 7140, including, but not limited to, procedures for calling a board meeting, quorum requirements for a board meeting, and designation of additional or substitute directors.

(2) During an emergency, the board may not take any action that requires the vote of the members or otherwise is not in the corporation’s ordinary course of business, unless the required vote of the members was obtained prior to the emergency.

(3) All provisions of the regular bylaws consistent with the emergency bylaws shall remain effective during the emergency, and the emergency bylaws shall not be effective after the emergency ends.

(4) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation, and may not be used to impose liability on a corporate director, officer, employee, or agent.

(Amended by Stats. 2013, Ch. 255, Sec. 6. Effective January 1, 2014.)



7152

A corporation may provide in its bylaws for delegates having some or all of the authority of members. Where delegates are provided for, the bylaws shall set forth delegates’ terms of office, any reasonable method for delegates’ selection and removal, and any reasonable method for calling, noticing and holding meetings of delegates and may set forth the manner in which delegates may act by written ballot similar to Section 7513 for written ballot of members. Delegates may only act personally at a meeting or by written ballot and may not act by proxy. Delegates may be given a name other than “delegates.”

(Amended by Stats. 1983, Ch. 1085, Sec. 4.)



7153

A corporation may provide in its bylaws for voting by its members or delegates on the basis of chapter or other organizational unit, or by region or other geographic grouping.

(Added by Stats. 1979, Ch. 724.)






ARTICLE 6 - Location and Inspection of Articles and Bylaws

7160

Every corporation shall keep at its principal office in this state the original or a copy of its articles and bylaws as amended to date, which shall be open to inspection by the members at all reasonable times during office hours. If the corporation has no office in this state, it shall upon the written request of any member furnish to such member a copy of the articles or bylaws as amended to date.

(Added by Stats. 1978, Ch. 567.)









CHAPTER 2 - Directors and Management

ARTICLE 1 - General Provisions

7210

Each corporation shall have a board of directors. Subject to the provisions of this part and any limitations in the articles or bylaws relating to action required to be approved by the members (Section 5034), or by a majority of all members (Section 5033), the activities and affairs of a corporation shall be conducted and all corporate powers shall be exercised by or under the direction of the board. The board may delegate the management of the activities of the corporation to any person or persons, management company, or committee however composed, provided that the activities and affairs of the corporation shall be managed and all corporate powers shall be exercised under the ultimate direction of the board.

(Amended by Stats. 1996, Ch. 589, Sec. 23. Effective January 1, 1997.)



7211

(a) Unless otherwise provided in the articles or in the bylaws, all of the following apply:

(1) Meetings of the board may be called by the chair of the board or the president or any vice president or the secretary or any two directors.

(2) Regular meetings of the board may be held without notice if the time and place of the meetings are fixed by the bylaws or the board. Special meetings of the board shall be held upon four days’ notice by first-class mail or 48 hours’ notice delivered personally or by telephone, including a voice messaging system or by electronic transmission by the corporation (Section 20). The articles or bylaws may not dispense with notice of a special meeting. A notice, or waiver of notice, need not specify the purpose of any regular or special meeting of the board.

(3) Notice of a meeting need not be given to a director who provided a waiver of notice or consent to holding the meeting or an approval of the minutes thereof in writing, whether before or after the meeting, or who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to that director. These waivers, consents and approvals shall be filed with the corporate records or made a part of the minutes of the meetings.

(4) A majority of the directors present, whether or not a quorum is present, may adjourn any meeting to another time and place. If the meeting is adjourned for more than 24 hours, notice of an adjournment to another time or place shall be given prior to the time of the adjourned meeting to the directors who were not present at the time of the adjournment.

(5) Meetings of the board may be held at a place within or without the state that has been designated in the notice of the meeting or, if not stated in the notice or if there is no notice, designated in the bylaws or by resolution of the board.

(6) Directors may participate in a meeting through use of conference telephone, electronic video screen communication, or electronic transmission by and to the corporation (Sections 20 and 21). Participation in a meeting through use of conference telephone or electronic video screen communication pursuant to this subdivision constitutes presence in person at that meeting as long as all directors participating in the meeting are able to hear one another. Participation in a meeting through use of electronic transmission by and to the corporation, other than conference telephone and electronic video screen communication, pursuant to this subdivision constitutes presence in person at that meeting if both of the following apply:

(A) Each director participating in the meeting can communicate with all of the other directors concurrently.

(B) Each director is provided the means of participating in all matters before the board, including, without limitation, the capacity to propose, or to interpose an objection to, a specific action to be taken by the corporation.

(7) A majority of the number of directors authorized in or pursuant to the articles or bylaws constitutes a quorum of the board for the transaction of business. The articles or bylaws may require the presence of one or more specified directors in order to constitute a quorum of the board to transact business, as long as the death or nonexistence of a specified director or the death or nonexistence of the person or persons otherwise authorized to appoint or designate that director does not prevent the corporation from transacting business in the normal course of events. The articles or bylaws may not provide that a quorum shall be less than one-fifth the number of directors authorized in or pursuant to the articles or bylaws, or less than two, whichever is larger, unless the number of directors authorized in or pursuant to the articles or bylaws is one, in which case one director constitutes a quorum.

(8) Subject to the provisions of Sections 7212, 7233, 7234, and subdivision (e) of Section 7237 and Section 5233, insofar as it is made applicable pursuant to Section 7238, an act or decision done or made by a majority of the directors present at a meeting duly held at which a quorum is present is the act of the board. The articles or bylaws may not provide that a lesser vote than a majority of the directors present at a meeting is the act of the board. A meeting at which a quorum is initially present may continue to transact business notwithstanding the withdrawal of directors, if any action taken is approved by at least a majority of the required quorum for that meeting, or a greater number required by this division, the articles or the bylaws.

(b) An action required or permitted to be taken by the board may be taken without a meeting if all directors individually or collectively consent in writing to that action and if, subject to subdivision (a) of Section 7224, the number of directors then in office constitutes a quorum. The written consent or consents shall be filed with the minutes of the proceedings of the board. The action by written consent shall have the same force and effect as a unanimous vote of the directors. For purposes of this subdivision only, “all directors” does not include an “interested director” as defined in subdivision (a) of Section 5233, insofar as it is made applicable pursuant to Section 7238 or described in subdivision (a) of Section 7233, or a “common director” as described in subdivision (b) of Section 7233 who abstains in writing from providing consent, where (1) the facts described in paragraph (2) or (3) of subdivision (d) of Section 5233 are established or the provisions of paragraph (1) or (2) of subdivision (a) of Section 7233 or in paragraph (1) or (2) of subdivision (b) of Section 7233 are satisfied, as appropriate, at or prior to execution of the written consent or consents; (2) the establishment of those facts or satisfaction of those provisions, as applicable, is included in the written consent or consents executed by the noninterested directors or noncommon directors or in other records of the corporation; and (3) the noninterested directors or noncommon directors, as applicable, approve the action by a vote that is sufficient without counting the votes of the interested directors or common directors.

(c) Each director shall have one vote on each matter presented to the board of directors for action. No director may vote by proxy.

(d) This section applies also to incorporators, to committees of the board, and to action by those incorporators or committees mutatis mutandis.

(Amended by Stats. 2011, Ch. 442, Sec. 14. Effective January 1, 2012.)



7212

(a) The board may, by resolution adopted by a majority of the number of directors then in office, provided that a quorum is present, create one or more committees, each consisting of two or more directors, to serve at the pleasure of the board. Appointments to such committees shall be by a majority vote of the directors then in office, unless the articles or bylaws require a majority vote of the number of directors authorized in or pursuant to the articles or bylaws. The bylaws may authorize one or more such committees, each consisting of two or more directors, and may provide that a specified officer or officers who are also directors of the corporation shall be a member or members of such committee or committees. The board may appoint one or more directors as alternate members of such committee, who may replace any absent member at any meeting of the committee. Such committee, to the extent provided in the resolution of the board or in the bylaws, shall have all the authority of the board, except with respect to:

(1) The approval of any action for which this part also requires approval of the members (Section 5034) or approval of a majority of all members (Section 5033), regardless of whether the corporation has members.

(2) The filling of vacancies on the board or in any committee which has the authority of the board.

(3) The fixing of compensation of the directors for serving on the board or on any committee.

(4) The amendment or repeal of bylaws or the adoption of new bylaws.

(5) The amendment or repeal of any resolution of the board which by its express terms is not so amendable or repealable.

(6) The appointment of committees of the board or the members thereof.

(7) The expenditure of corporate funds to support a nominee for director after there are more people nominated for director than can be elected.

(8) With respect to any assets held in charitable trust, the approval of any self-dealing transaction except as provided in paragraph (3) of subdivision (d) of Section 5233.

(b) A committee exercising the authority of the board shall not include as members persons who are not directors. However, the board may create other committees that do not exercise the authority of the board and these other committees may include persons regardless of whether they are directors.

(c) Unless the bylaws otherwise provide, the board may delegate to any committee, appointed pursuant to paragraph (4) of subdivision (c) of Section 7151 or otherwise, powers as authorized by Section 7210, but may not delegate the powers set forth in paragraphs (1) to (8), inclusive, of subdivision (a).

(Amended by Stats. 2011, Ch. 442, Sec. 15. Effective January 1, 2012.)



7213

(a) A corporation shall have a chair of the board, who may be given the title chair of the board, chairperson of the board, chairman of the board, or chairwoman of the board, or a president or both, a secretary, a treasurer or a chief financial officer or both, and any other officers with any titles and duties as shall be stated in the bylaws or determined by the board and as may be necessary to enable it to sign instruments. The president, or if there is no president the chair of the board, is the general manager and chief executive officer of the corporation, unless otherwise provided in the articles or bylaws. Unless otherwise specified in the articles or the bylaws, if there is no chief financial officer, the treasurer is the chief financial officer of the corporation. Any number of offices may be held by the same person unless the articles or bylaws provide otherwise. Where a corporation holds assets in charitable trust, any compensation of the president or chief executive officer and the chief financial officer or treasurer shall be determined in accordance with subdivision (g) of Section 12586 of the Government Code, if applicable.

(b) Except as otherwise provided by the articles or bylaws, officers shall be chosen by the board and serve at the pleasure of the board, subject to the rights, if any, of an officer under any contract of employment. Any officer may resign at any time upon written notice to the corporation without prejudice to the rights, if any, of the corporation under any contract to which the officer is a party.

(Amended by Stats. 2011, Ch. 442, Sec. 16. Effective January 1, 2012.)



7214

Subject to the provisions of subdivision (a) of Section 7141 and Section 7142, any note, mortgage, evidence of indebtedness, contract, conveyance or other instrument in writing, and any assignment or endorsement thereof, executed or entered into between any corporation and any other person, when signed by any one of the chairman of the board, the president or any vice president and by any one of the secretary, any assistant secretary, the chief financial officer or any assistant treasurer of such corporation, is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the same.

(Amended by Stats. 1996, Ch. 589, Sec. 24. Effective January 1, 1997.)



7215

The original or a copy in writing or in any other form capable of being converted into clearly legible tangible form of the bylaws or of the minutes of any incorporators’, members’, directors’, committee or other meeting or of any resolution adopted by the board or a committee thereof, or members, certified to be a true copy by a person purporting to be the secretary or an assistant secretary of the corporation, is prima facie evidence of the adoption of such bylaws or resolution or of the due holding of such meeting and of the matters stated therein.

(Amended by Stats. 2004, Ch. 254, Sec. 23. Effective January 1, 2005.)






ARTICLE 2 - Selection, Removal and Resignation of Directors

7220

(a) Except as provided in subdivision (d), directors shall be elected for such terms, not longer than four years, as are fixed in the articles or bylaws. However, the terms of directors of a corporation without members may be up to six years. In the absence of any provision in the articles or bylaws, the term shall be one year. The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups of one or more directors. The terms of office of the several groups and the number of directors in each group need not be uniform. No amendment of the articles or bylaws may extend the term of a director beyond that for which the director was elected, nor may any bylaw provision increasing the terms of directors be adopted without approval of the members (Section 5034).

(b) Unless the articles or bylaws otherwise provide, each director, including a director elected to fill a vacancy, shall hold office until the expiration of the term for which elected and until a successor has been elected and qualified, unless the director has been removed from office.

(c) The articles or bylaws may provide for the election of one or more directors by the members of any class voting as a class.

(d) For the purposes of this subdivision, “designator” means one or more designators. Subdivisions (a) through (c) notwithstanding, all or any portion of the directors authorized in the articles or bylaws of a corporation may hold office by virtue of designation or selection by a specified designator as provided by the articles or bylaws rather than by election. Such directors shall continue in office for the term prescribed by the governing article or bylaw provision, or, if there is no term prescribed, until the governing article or bylaw provision is duly amended or repealed, except as provided in subdivision (e) of Section 7222. A bylaw provision authorized by this subdivision may be adopted, amended, or repealed only by approval of the members (Section 5034), except as provided in subdivision (d) of Section 7150. Unless otherwise provided in the articles or bylaws, the entitlement to designate or select a director or directors shall cease if any of the following circumstances exist:

(1) The specified designator of that director or directors has died or ceased to exist.

(2) If the entitlement of the specified designator of that director or directors to designate is in the capacity of an officer, trustee, or other status and the office, trust, or status has ceased to exist.

(e) If a corporation has not issued memberships and (1) all the directors resign, die, or become incompetent, or (2) a corporation’s initial directors have not been named in the articles and all incorporators resign, die, or become incompetent before the election of the initial directors, the superior court of any county may appoint directors of the corporation upon application by any party in interest.

(Amended by Stats. 2009, Ch. 631, Sec. 22. Effective January 1, 2010.)



7221

(a) The board may declare vacant the office of a director who has been declared of unsound mind by a final order of court, or convicted of a felony, or, in the case of a corporation holding assets in charitable trust, has been found by a final order or judgment of any court to have breached any duty arising as a result of Section 7238, or, if at the time a director is elected, the bylaws provide that a director may be removed for missing a specified number of board meetings, fails to attend the specified number of meetings.

(b) As provided in paragraph (3) of subdivision (c) of Section 7151, the articles or bylaws may prescribe the qualifications of the directors. The board, by a majority vote of the directors who meet all of the required qualifications to be a director, may declare vacant the office of any director who fails or ceases to meet any required qualification that was in effect at the beginning of that director’s current term of office.

(Amended by Stats. 1996, Ch. 589, Sec. 26. Effective January 1, 1997.)



7222

(a) Subject to subdivisions (b) and (f), any or all directors may be removed without cause if:

(1) In a corporation with fewer than 50 members, the removal is approved by a majority of all members (Section 5033).

(2) In a corporation with 50 or more members, the removal is approved by the members (Section 5034).

(3) In a corporation with no members, the removal is approved by a majority of the directors then in office.

(b) Except for a corporation having no members, pursuant to Section 7310:

(1) In a corporation in which the articles or bylaws authorize members to cumulate their votes pursuant to subdivision (a) of Section 7615, no director may be removed (unless the entire board is removed) when the votes cast against removal, or not consenting in writing to the removal, would be sufficient to elect the director if voted cumulatively at an election at which the same total number of votes were cast (or, if the action is taken by written ballot, all memberships entitled to vote were voted) and the entire number of directors authorized at the time of the director’s most recent election were then being elected.

(2) When by the provisions of the articles or bylaws the members of any class, voting as a class, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the members of that class.

(3) When by the provisions of the articles or bylaws the members within a chapter or other organizational unit, or region or other geographic grouping, voting as such, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the members within the organizational unit or geographic grouping.

(c) Any reduction of the authorized number of directors or any amendment reducing the number of classes of directors does not remove any director prior to the expiration of the director’s term of office unless the reduction or amendment also provides for the removal of one or more specified directors.

(d) Except as provided in this section and Sections 7221 and 7223, a director may not be removed prior to the expiration of the director’s term of office.

(e) Where a director removed under this section or Section 7221 or 7223 was chosen by designation pursuant to subdivision (d) of Section 7220, then:

(1) Where a different person may be designated pursuant to the governing article or bylaw provision, the new designation shall be made.

(2) Where the governing article or bylaw provision contains no provision under which a different person may be designated, the governing article or bylaw provision shall be deemed repealed.

(f) For the purposes of this subdivision, “designator” means one or more designators. If by the provisions of the articles or bylaws a designator is entitled to designate one or more directors, then:

(1) Unless otherwise provided in the articles or bylaws at the time of designation, any director so designated may be removed without cause by the designator of that director.

(2) Any director so designated may only be removed under subdivision (a) with the written consent of the designator of that director.

(3) Unless otherwise provided in the articles or bylaws, the right to remove shall not apply if any of the following circumstances exist:

(A) The designator entitled to that right has died or ceased to exist.

(B) If that right is in the capacity of an officer, trustee, or other status, and the office, trust, or status has ceased to exist.

(Amended by Stats. 2009, Ch. 631, Sec. 23. Effective January 1, 2010.)



7223

(a) The superior court of the proper county may, at the suit of one of the parties specified in subdivision (b), remove from office any director in case of fraudulent or dishonest acts or gross abuse of authority or discretion with reference to the corporation or breach of any duty arising as a result of Section 7238 and may bar from reelection any director so removed for a period prescribed by the court. The corporation shall be made a party to such action.

(b) An action under subdivision (a) may be instituted by any of the following:

(1) A director.

(2) In the case of a corporation where the total number of votes entitled to be cast for a director is less than 5,000, twice the authorized number (Section 5036) of members, or 20 members, whichever is less.

(3) In the case of a corporation where the total number of votes entitled to be cast for a director is 5,000 or more, twice the authorized number (Section 5036) of members, or 100 members, whichever is less.

(c) In the case of a corporation holding assets in charitable trust, the Attorney General may bring an action under subdivision (a), may intervene in such an action brought by any other party and shall be given notice of any such action brought by any other party.

(Amended by Stats. 1981, Ch. 587, Sec. 29.)



7224

(a) Unless otherwise provided in the articles or bylaws and except for a vacancy created by the removal of a director, vacancies on the board may be filled by approval of the board (Section 5032) or, if the number of directors then in office is less than a quorum, by (1) the unanimous written consent of the directors then in office, (2) the affirmative vote of a majority of the directors then in office at a meeting held pursuant to notice or waivers of notice complying with Section 7211, or (3) a sole remaining director. Unless the articles or a bylaw approved by the members (Section 5034) provide that the board may fill vacancies occurring in the board by reason of the removal of directors, or unless the corporation has no members pursuant to Section 7310, such vacancies may be filled only by approval of the members (Section 5034).

(b) The members may elect a director at any time to fill any vacancy not filled by the directors.

(c) Any director may resign effective upon giving written notice to the chairman of the board, the president, the secretary or the board of directors of the corporation, unless the notice specifies a later time for the effectiveness of such resignation. If the resignation is effective at a future time, a successor may be elected to take office when the resignation becomes effective.

(Amended by Stats. 1985, Ch. 329, Sec. 3.)



7225

(a) If a corporation has an even number of directors who are equally divided and cannot agree as to the management of its affairs, so that its activities can no longer be conducted to advantage or so that there is danger that its property, activities, or business will be impaired or lost, the superior court of the proper county may, notwithstanding any provisions of the articles or bylaws and whether or not an action is pending for an involuntary winding up or dissolution of the corporation, appoint a provisional director pursuant to this section. Action for such appointment may be brought by any director or by members holding not less than 331/3 percent of the voting power.

(b) If the members of a corporation are deadlocked so that they cannot elect the directors to be elected at the time prescribed therefor, the superior court of the proper county may, notwithstanding any provisions of the articles or bylaws, upon petition of members holding 50 percent of the voting power, appoint a provisional director or directors pursuant to this section or order such other equitable relief as the court deems appropriate.

(c) In the case of a corporation holding assets in charitable trust:

(1) Any person bringing an action under subdivision (a) or (b) shall give notice to the Attorney General, who may intervene; and

(2) The Attorney General may bring an action under subdivision (a) or (b).

(d) A provisional director shall be an impartial person, who is neither a member nor a creditor of the corporation, nor related by consanguinity or affinity within the third degree according to the common law to any of the other directors of the corporation or to any judge of the court by which such provisional director is appointed. A provisional director shall have all the rights and powers of a director until the deadlock in the board or among members is broken or until such provisional director is removed by order of the court or by approval of a majority of all members (Section 5033). Such person shall be entitled to such compensation as shall be fixed by the court unless otherwise agreed with the corporation.

(Amended by Stats. 1995, Ch. 154, Sec. 16. Effective January 1, 1996.)






ARTICLE 3 - Standards of Conduct

7230

(a) Any duties and liabilities set forth in this article shall apply without regard to whether a director is compensated by the corporation.

(b) Part 4 (commencing with Section 16000) of Division 9 of the Probate Code does not apply to the directors of any corporation.

(Amended by Stats. 1987, Ch. 923, Sec. 1.3. Operative January 1, 1988, by Sec. 103 of Ch. 923.)



7231

(a) A director shall perform the duties of a director, including duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner such director believes to be in the best interests of the corporation and with such care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances.

(b) In performing the duties of a director, a director shall be entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by:

(1) One or more officers or employees of the corporation whom the director believes to be reliable and competent in the matters presented;

(2) Counsel, independent accountants or other persons as to matters which the director believes to be within such person’s professional or expert competence; or

(3) A committee upon which the director does not serve that is composed exclusively of any or any combination of directors, persons described in paragraph (1), or persons described in paragraph (2), as to matters within the committee’s designated authority, which committee the director believes to merit confidence, so long as, in any case, the director acts in good faith, after reasonable inquiry when the need therefor is indicated by the circumstances and without knowledge that would cause such reliance to be unwarranted.

(c) A person who performs the duties of a director in accordance with subdivisions (a) and (b) shall have no liability based upon any alleged failure to discharge the person’s obligations as a director, including, without limiting the generality of the foregoing, any actions or omissions which exceed or defeat a public or charitable purpose to which assets held by a corporation are dedicated.

(Amended by Stats. 2009, Ch. 631, Sec. 24. Effective January 1, 2010.)



7231.5

(a) Except as provided in Section 7233 or 7236, there is no monetary liability on the part of, and no cause of action for damages shall arise against, any volunteer director or volunteer executive officer of a nonprofit corporation subject to this part based upon any alleged failure to discharge the person’s duties as a director or officer if the duties are performed in a manner that meets all of the following criteria:

(1) The duties are performed in good faith.

(2) The duties are performed in a manner such director or officer believes to be in the best interests of the corporation.

(3) The duties are performed with such care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances.

(b) “Volunteer” means the rendering of services without compensation. “Compensation” means remuneration whether by way of salary, fee, or other consideration for services rendered. However, the payment of per diem, mileage, or other reimbursement expenses to a director or executive officer does not affect that person’s status as a volunteer within the meaning of this section.

(c) “Executive officer” means the president, vice president, secretary, or treasurer of a corporation or other individual serving in like capacity who assists in establishing the policy of the corporation.

(d) This section shall apply only to trade, professional, and labor organizations incorporated pursuant to this part which operate exclusively for fraternal, educational, and other nonprofit purposes, and under the provisions of Section 501(c) of the United States Internal Revenue Code.

(e) This section shall not be construed to limit the provisions of Section 7231.

(Amended by Stats. 1990, Ch. 107, Sec. 5.)



7232

(a) Section 7231 governs the duties of directors as to any acts or omissions in connection with the election, selection, or nomination of directors.

(b) This section shall not be construed to limit the generality of Section 7231.

(Added by Stats. 1978, Ch. 567.)



7233

(a) No contract or other transaction between a corporation and one or more of its directors, or between a corporation and any domestic or foreign corporation, firm or association in which one or more of its directors has a material financial interest, is either void or voidable because such director or directors or such other corporation, business corporation, firm or association are parties or because such director or directors are present at the meeting of the board or a committee thereof which authorizes, approves or ratifies the contract or transaction, if:

(1) The material facts as to the transaction and as to such director’s interest are fully disclosed or known to the members and such contract or transaction is approved by the members (Section 5034) in good faith, with any membership owned by any interested director not being entitled to vote thereon;

(2) The material facts as to the transaction and as to such director’s interest are fully disclosed or known to the board or committee, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient without counting the vote of the interested director or directors and the contract or transaction is just and reasonable as to the corporation at the time it is authorized, approved or ratified; or

(3) As to contracts or transactions not approved as provided in paragraph (1) or (2) of this subdivision, the person asserting the validity of the contract or transaction sustains the burden of proving that the contract or transaction was just and reasonable as to the corporation at the time it was authorized, approved or ratified.

A mere common directorship does not constitute a material financial interest within the meaning of this subdivision. A director is not interested within the meaning of this subdivision in a resolution fixing the compensation of another director as a director, officer or employee of the corporation, notwithstanding the fact that the first director is also receiving compensation from the corporation.

(b) No contract or other transaction between a corporation and any corporation, business corporation or association of which one or more of its directors are directors is either void or voidable because such director or directors are present at the meeting of the board or a committee thereof which authorizes, approves or ratifies the contract or transaction, if:

(1) The material facts as to the transaction and as to such director’s other directorship are fully disclosed or known to the board or committee, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient without counting the vote of the common director or directors or the contract or transaction is approved by the members (Section 5034) in good faith; or

(2) As to contracts or transactions not approved as provided in paragraph (1) of this subdivision, the contract or transaction is just and reasonable as to the corporation at the time it is authorized, approved or ratified.

This subdivision does not apply to contracts or transactions covered by subdivision (a).

(Amended by Stats. 1979, Ch. 724.)



7234

Interested or common directors may be counted in determining the presence of a quorum at a meeting of the board or a committee thereof which authorizes, approves or ratifies a contract or transaction as provided in Section 7233.

(Added by Stats. 1978, Ch. 567.)



7235

(a) Unless prohibited by the articles or bylaws, a corporation may loan money or property to, or guarantee the obligation of, any director or officer of the corporation or of its parent, affiliate or subsidiary, provided:

(1) The board determines the loan or guaranty may reasonably be expected to benefit the corporation.

(2) Prior to consummating the transaction or any part thereof, the loan or guaranty is either:

(A) Approved by the members (Section 5034), without counting the vote of the director or officer, if a member, or

(B) Approved by the vote of a majority of the directors then in office, without counting the vote of the director who is to receive the loan or the benefit of the guaranty.

(b) Notwithstanding subdivision (a), a corporation may advance money to a director or officer of the corporation or of its parent, affiliate or subsidiary, for any expenses reasonably anticipated to be incurred in the performance of the duties of the director or officer of the corporation or of its parent, affiliate or subsidiary, provided that in the absence of such an advance the director or officer would be entitled to be reimbursed for these expenses by the corporation, its parent, affiliate, or subsidiary.

(c) The provisions of subdivisions (a) and (b) do not apply to credit unions, or to the payment of premiums in whole or in part by a corporation on a life insurance policy on the life of a director or officer so long as repayment to the corporation of the amount paid by it is secured by the proceeds of the policy and its cash surrender value, or to loans permitted under any statute regulating any special class of corporations.

(Amended by Stats. 1983, Ch. 1085, Sec. 5.)



7236

(a) Subject to the provisions of Section 7231, directors of a corporation who approve any of the following corporate actions shall be jointly and severally liable to the corporation for the benefit of all of the creditors entitled to institute an action under paragraph (1) or (2) of subdivision (c) or to the corporation in an action by the head organization or members under paragraph (1) or (3) of subdivision (c):

(1) The making of any distribution contrary to Chapter 4 (commencing with Section 7410).

(2) The distribution of assets after institution of dissolution proceedings of the corporation, without paying or adequately providing for all known liabilities of the corporation, excluding any claims not filed by creditors within the time limit set by the court in a notice given to creditors under Chapter 15 (commencing with Section 8510), Chapter 16 (commencing with Section 8610), and Chapter 17 (commencing with Section 8710).

(3) The making of any loan or guaranty contrary to Section 7235.

(b) A director who is present at a meeting of the board, or any committee thereof, at which an action specified in subdivision (a) is taken and who abstains from voting shall be considered to have approved the action.

(c) Suit may be brought in the name of the corporation to enforce the liability:

(1) Under paragraph (1) of subdivision (a), against any or all directors liable by the persons entitled to sue under subdivision (c) of Section 7420.

(2) Under paragraph (2) or (3) of subdivision (a), against any or all directors liable by any one or more creditors of the corporation whose debts or claims arose prior to the time of the corporate action who have not consented to the corporate action, whether or not they have reduced their claims to judgment.

(3) Under paragraph (3) of subdivision (a), against any or all directors liable by any one or more members at the time of any corporate action specified in paragraph (3) of subdivision (a) who have not consented to the corporate action, without regard to the provisions of Section 7710.

(d) The damages recoverable from a director under this section shall be the amount of the illegal distribution, or if the illegal distribution consists of property, the fair market value of that property at the time of the illegal distribution, plus interest thereon from the date of the distribution at the legal rate on judgments until paid, together with all reasonably incurred costs of appraisal or other valuation, if any, of that property, or the loss suffered by the corporation as a result of the illegal loan or guaranty, but not exceeding, in the case of an action for the benefit of creditors, the liabilities of the corporation owed to nonconsenting creditors at the time of the violation.

(e) Any director sued under this section may implead all other directors liable and may compel contribution, either in that action or in an independent action against directors not joined in that action.

(f) Directors liable under this section shall also be entitled to be subrogated to the rights of the corporation:

(1) With respect to paragraph (1) of subdivision (a), against the persons who received the distribution.

(2) With respect to paragraph (2) of subdivision (a), against the persons who received the distribution.

(3) With respect to paragraph (3) of subdivision (a), against the person who received the loan or guaranty.

Any director sued under this section may file a cross-complaint against the person or persons who are liable to the director as a result of the subrogation provided for in this subdivision or may proceed against them in an independent action.

(Amended by Stats. 2000, Ch. 135, Sec. 23. Effective January 1, 2001.)



7237

(a) For purposes of this section, “agent” means a person who is or was a director, officer, employee, or other agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust or other enterprise, or was a director, officer, employee, or agent of a foreign or domestic corporation that was a predecessor corporation of the corporation or of another enterprise at the request of the predecessor corporation; “proceeding” means any threatened, pending, or completed action or proceeding, whether civil, criminal, administrative, or investigative; and “expenses” includes, without limitation, attorneys’ fees and any expenses of establishing a right to indemnification under subdivision (d) or paragraph (3) of subdivision (e).

(b) A corporation shall have power to indemnify a person who was or is a party or is threatened to be made a party to any proceeding (other than an action by or in the right of the corporation to procure a judgment in its favor, an action brought under Section 5233 of Part 2 (commencing with Section 5110) made applicable pursuant to Section 7238, or an action brought by the Attorney General or a person granted relator status by the Attorney General for any breach of duty relating to assets held in charitable trust) by reason of the fact that the person is or was an agent of the corporation, against expenses, judgments, fines, settlements, and other amounts actually and reasonably incurred in connection with the proceeding if the person acted in good faith and in a manner the person reasonably believed to be in the best interests of the corporation and, in the case of a criminal proceeding, had no reasonable cause to believe the conduct of the person was unlawful. The termination of any proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in the best interests of the corporation or that the person had reasonable cause to believe that the person’s conduct was unlawful.

(c) A corporation shall have power to indemnify a person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action by or in the right of the corporation, or brought under Section 5233 of Part 2 (commencing with Section 5110) made applicable pursuant to Section 7238, or brought by the Attorney General or a person granted relator status by the Attorney General for breach of duty relating to assets held in charitable trust, to procure a judgment in its favor by reason of the fact that the person is or was an agent of the corporation, against expenses actually and reasonably incurred by the person in connection with the defense or settlement of the action if the person acted in good faith, in a manner the person believed to be in the best interests of the corporation and with such care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances. No indemnification shall be made under this subdivision:

(1) With respect to any claim, issue, or matter as to which the person shall have been adjudged to be liable to the corporation in the performance of the person’s duty to the corporation, unless and only to the extent that the court in which the proceeding is or was pending shall determine upon application that, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for the expenses which the court shall determine;

(2) Of amounts paid in settling or otherwise disposing of a threatened or pending action, with or without court approval; or

(3) Of expenses incurred in defending a threatened or pending action that is settled or otherwise disposed of without court approval unless the action concerns assets held in charitable trust and is settled with the approval of the Attorney General.

(d) To the extent that an agent of a corporation has been successful on the merits in defense of any proceeding referred to in subdivision (b) or (c) or in defense of any claim, issue, or matter therein, the agent shall be indemnified against expenses actually and reasonably incurred by the agent in connection therewith.

(e) Except as provided in subdivision (d), any indemnification under this section shall be made by the corporation only if authorized in the specific case, upon a determination that indemnification of the agent is proper in the circumstances because the agent has met the applicable standard of conduct set forth in subdivision (b) or (c), by:

(1) A majority vote of a quorum consisting of directors who are not parties to the proceeding;

(2) Approval of the members (Section 5034), with the persons to be indemnified not being entitled to vote thereon; or

(3) The court in which the proceeding is or was pending upon application made by the corporation or the agent or the attorney, or other person rendering services in connection with the defense, whether or not the application by the agent, attorney or other person is opposed by the corporation.

(f) Expenses incurred in defending any proceeding may be advanced by the corporation before the final disposition of the proceeding upon receipt of an undertaking by or on behalf of the agent to repay the amount unless it shall be determined ultimately that the agent is entitled to be indemnified as authorized in this section. The provisions of subdivision (a) of Section 7235 do not apply to advances made pursuant to this subdivision.

(g) A provision made by a corporation to indemnify its or its subsidiary’s directors or officers for the defense of any proceeding, whether contained in the articles, bylaws, a resolution of members or directors, an agreement, or otherwise, shall not be valid unless consistent with this section. Nothing contained in this section shall affect any right to indemnification to which persons other than the directors and officers may be entitled by contract or otherwise.

(h) No indemnification or advance shall be made under this section, except as provided in subdivision (d) or paragraph (3) of subdivision (e), in any circumstance where it appears:

(1) That it would be inconsistent with a provision of the articles, bylaws, a resolution of the members, or an agreement in effect at the time of the accrual of the alleged cause of action asserted in the proceeding in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification; or

(2) That it would be inconsistent with any condition expressly imposed by a court in approving a settlement.

(i) A corporation shall have power to purchase and maintain insurance on behalf of an agent of the corporation against any liability asserted against or incurred by the agent in that capacity or arising out of the agent’s status as such whether or not the corporation would have the power to indemnify the agent against that liability under the provisions of this section.

(j) This section does not apply to any proceeding against a trustee, investment manager, or other fiduciary of a pension, deferred compensation, saving, thrift, or other retirement, incentive, or benefit plan, trust, or provision for any or all of the corporation’s directors, officers, employees, and persons providing services to the corporation or any of its subsidiary or related or affiliated corporations, in that person’s capacity as such, even though the person may also be an agent as defined in subdivision (a) of the employer corporation. A corporation shall have power to indemnify the trustee, investment manager, or other fiduciary to the extent permitted by subdivision (e) of Section 7140.

(Amended by Stats. 2013, Ch. 76, Sec. 25. Effective January 1, 2014.)



7238

Where a corporation holds assets in charitable trust, the conduct of its directors or of any person performing functions similar to those performed by a director, shall, in respect to the assets held in charitable trust, be governed by the standards of conduct set forth in Article 3 (commencing with Section 5230) of Chapter 2 of Part 2 for directors of nonprofit public benefit corporations. This does not limit any additional requirements which may be specifically set forth in this part regarding corporations holding assets in charitable trust.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 4 - Examination by Attorney General

7240

A corporation holding assets in charitable trust is subject at all times to examination by the Attorney General, on behalf of the state, to ascertain to what extent, if at all, it has failed or is failing to comply with trusts it has assumed. In case of any such failure the Attorney General, in the name of the state, may institute against any person or persons the proceedings necessary to correct the failure.

(Amended by Stats. 1979, Ch. 724.)









CHAPTER 3 - Members

ARTICLE 1 - Issuance of Memberships

7310

(a) A corporation may admit persons to membership, as provided in its articles or bylaws, or may provide in its articles or bylaws that it shall have no members. In the absence of any provision in its articles or bylaws providing for members, a corporation shall have no members.

(b) In the case of a corporation which has no members:

(1) Any action for which there is no specific provision of this part applicable to a corporation which has no members and which would otherwise require approval by a majority of all members (Section 5033) or approval by the members (Section 5034) shall require only approval of the board, any provision of this part or the articles or bylaws to the contrary notwithstanding.

(2) All rights which would otherwise vest in the members to share in a distribution upon dissolution shall vest in the directors.

(c) Reference in this part to a corporation which has no members includes a corporation in which the directors are the only members.

(Amended by Stats. 1984, Ch. 812, Sec. 6.5.)



7311

Subject to the articles or bylaws, memberships may be issued by a corporation for no consideration or for such consideration as is determined by the board.

(Amended by Stats. 1981, Ch. 587, Sec. 30.)



7312

No person may hold more than one membership, and no fractional memberships may be held, except as follows:

(a) Two or more persons may have an indivisible interest in a single membership when authorized by, and in a manner or under the circumstances prescribed by, the articles or bylaws subject to Section 7612.

(b) If the articles or bylaws provide for classes of membership and if the articles or bylaws permit a person to be a member of more than one class, a person may hold a membership in one or more classes.

(c) Any branch, division, or office of any person, which is not formed primarily to be a member, may hold a separate membership.

(d) In the case of membership in an owners’ association, created in connection with any of the forms of development referred to in Section 11004.5 of the Business and Professions Code, the articles or bylaws may permit a person who owns an interest, or who has a right of exclusive occupancy, in more than one lot, parcel, area, apartment, or unit to hold a separate membership in the owners’ association for each lot, parcel, area, apartment, or unit.

(e) In the case of membership in a mutual water company, as defined in Section 14300, the articles or bylaws may permit a person entitled to membership by reason of the ownership, lease, or right of occupancy of more than one lot, parcel, or other service unit to hold a separate membership in the mutual water company for each lot, parcel, or other service unit.

(f) In the case of membership in a mobilehome park acquisition corporation, as described in Section 11010.8 of the Business and Professions Code, a bona fide secured party who has, pursuant to a security interest in a membership, taken title to the membership by way of foreclosure, repossession, or voluntary repossession, and who is actively attempting to resell the membership to a prospective homeowner or resident of the mobilehome park, may own more than one membership.

(Amended by Stats. 2006, Ch. 538, Sec. 79. Effective January 1, 2007.)



7313

(a) A corporation may, but is not required to, issue membership certificates. Nothing in this section shall restrict a corporation from issuing identity cards or similar devices to members which serve to identify members qualifying to use facilities or services of the corporation.

(b) Membership certificates issued by corporations shall state the following on the certificate:

(1) The corporation is a nonprofit mutual benefit corporation which may not make distributions to its members except upon dissolution, or, if the articles or bylaws so provide, that it may not make distributions to its members during its life or upon dissolution.

(2) If there are restrictions upon the transferability, a statement that a copy of the restrictions are on file with the secretary of the corporation and are open for inspection by a member on the same basis as the records of the corporation.

(c) If the membership certificates are transferable only with consent of the corporation, or if there are no membership certificates, then instead of complying with paragraph (2) of subdivision (b) the corporation may, or if there are no membership certificates, shall, give notice to the transferee, within a reasonable time after the corporation is first notified of the proposed transfer, and before the membership is transferred on the books and records of the corporation, of the information that would otherwise be provided by the legends required by paragraph (2) of subdivision (b).

(d) If the articles or bylaws are amended so that any statement required by subdivision (b) upon outstanding membership certificates is no longer accurate, then the board may cancel the outstanding certificates and issue in their place new certificates conforming to the articles or bylaw amendments.

(e) Where new membership certificates are issued in accordance with subdivision (d), the board may order holders of outstanding certificates to surrender and exchange them for new certificates within a reasonable time fixed by the board. The board may further provide that the holder of a certificate so ordered to be surrendered shall not be entitled to exercise any of the rights of membership until the certificate is surrendered and exchanged, but rights shall be suspended only after notice of such order is given to the holder of the certificate and only until the certificate is exchanged. The duty of surrender of any outstanding certificates may also be enforced by civil action.

(Amended by Stats. 1985, Ch. 378, Sec. 4.)



7314

(a) A corporation may issue a new membership certificate or a new certificate for any security in the place of any certificate theretofore issued by it, alleged to have been lost, stolen or destroyed, and the corporation may require the owner of the lost, stolen or destroyed certificate or the owner’s legal representative to give the corporation a bond (or other adequate security) sufficient to indemnify it against any claim that may be made against it (including any expense or liability) on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new certificate.

(b) If a corporation refuses to issue a new membership certificate or other certificate in place of one theretofore issued by it, or by any corporation of which it is the lawful successor, alleged to have been lost, stolen or destroyed, the owner of the lost, stolen or destroyed certificate or the owner’s legal representative may bring an action in the superior court of the proper county for an order requiring the corporation to issue a new certificate in place of the one lost, stolen or destroyed.

(Added by Stats. 1978, Ch. 567.)



7315

(a) Except as provided in subdivision (b), or in its articles or bylaws, a corporation may admit any person to membership.

(b) A corporation may not admit its subsidiary (Section 5073) to membership.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 2 - Transfer of Memberships

7320

Subject to Section 7613:

(a) Unless the articles or bylaws otherwise provide:

(1) No member may transfer a membership or any right arising therefrom; and

(2) Subject to the provisions of subdivision (b), all rights as a member of the corporation cease upon the member’s death or dissolution.

(b) The articles or bylaws may provide for, or may authorize the board to provide for, the transfer of memberships, or of memberships within any class or classes, with or without restriction or limitation, including transfer upon the death, dissolution, merger, or reorganization of a member.

(c) Where transfer rights have been provided, no restriction of them shall be binding with respect to memberships issued prior to the adoption of the restriction, unless the holders of such memberships voted in favor of the restriction.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 3 - Types of Memberships

7330

A corporation may issue memberships having different rights, privileges, preferences, restrictions, or conditions, as authorized by its articles or bylaws.

(Amended by Stats. 1979, Ch. 724.)



7331

Except as provided in or authorized by the articles or bylaws, all memberships shall have the same rights, privileges, preferences, restrictions and conditions.

(Amended by Stats. 1979, Ch. 724.)



7332

(a) A corporation may provide in its articles for one or more classes of memberships which are redeemable, in whole or in part, at the option of the corporation, or the member for such consideration within such time or upon the happening of one or more specified events and upon such terms and conditions as are stated in the articles. However, no membership shall actually be redeemed if prohibited by Chapter 4 (commencing with Section 7410).

(b) Nothing in this section shall prevent a corporation from creating a sinking fund or similar provision for, or entering into an agreement for, the redemption or purchase of its memberships to the extent permitted by Chapter 4 (commencing with Section 7410).

(Added by Stats. 1978, Ch. 567.)



7333

(a) A corporation may refer to persons associated with it as “members” even though such persons are not members within the meaning of Section 5056; but references to members in this part mean members as defined in Section 5056.

(b) A corporation may benefit, serve, or assist persons who are not members within the meaning of Section 5056 for such consideration, if any, as the board may determine or as is authorized or provided for in the articles or bylaws.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 4 - Termination of Memberships

7340

(a) A member may resign from membership at any time, although the articles or bylaws may require reasonable notice before the resignation is effective.

(b) This section shall not relieve the resigning member from any obligation for charges incurred, services or benefits actually rendered, dues, assessments or fees, or arising from contract, a condition to ownership of land, an obligation arising out of the ownership of land, or otherwise, and this section shall not diminish any right of the corporation to enforce any such obligation or obtain damages for its breach.

(c) A membership issued for a period of time shall expire when such period of time has elapsed unless the membership is renewed.

(Amended by Stats. 1979, Ch. 724.)



7341

(a) No member may be expelled or suspended, and no membership or memberships may be terminated or suspended, except according to procedures satisfying the requirements of this section. An expulsion, termination or suspension not in accord with this section shall be void and without effect.

(b) Any expulsion, suspension, or termination must be done in good faith and in a fair and reasonable manner. Any procedure which conforms to the requirements of subdivision (c) is fair and reasonable, but a court may also find other procedures to be fair and reasonable when the full circumstances of the suspension, termination, or expulsion are considered.

(c) A procedure is fair and reasonable when:

(1) The provisions of the procedure have been set forth in the articles or bylaws, or copies of such provisions are sent annually to all the members as required by the articles or bylaws;

(2) It provides the giving of 15 days’ prior notice of the expulsion, suspension or termination and the reasons therefor; and

(3) It provides an opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension or termination by a person or body authorized to decide that the proposed expulsion, termination or suspension not take place.

(d) Any notice required under this section may be given by any method reasonably calculated to provide actual notice. Any notice given by mail must be given by first-class or registered mail sent to the last address of the members shown on the corporation’s records.

(e) Any action challenging an expulsion, suspension or termination of membership, including any claim alleging defective notice, must be commenced within one year after the date of the expulsion, suspension or termination. In the event such an action is successful the court may order any relief, including reinstatement, it finds equitable under the circumstances, but no vote of the members or of the board may be set aside solely because a person was at the time of the vote wrongfully excluded by virtue of the challenged expulsion, suspension or termination, unless the court finds further that the wrongful expulsion, suspension or termination was in bad faith and for the purpose, and with the effect, of wrongfully excluding the member from the vote or from the meeting at which the vote took place, so as to affect the outcome of the vote.

(f) This section governs only the procedures for expulsion, suspension or termination and not the substantive grounds therefor. An expulsion, suspension or termination based upon substantive grounds which violate contractual or other rights of the member or are otherwise unlawful is not made valid by compliance with this section.

(g) A member who is expelled or suspended or whose membership is terminated shall be liable for any charges incurred, services or benefits actually rendered, dues, assessments or fees incurred before the expulsion, suspension or termination or arising from contract or otherwise.

(Amended by Stats. 1996, Ch. 589, Sec. 27. Effective January 1, 1997.)






ARTICLE 5 - Rights and Obligations of Members and Creditors

7350

(a) A member of a corporation is not, as such, personally liable for the debts, liabilities, or obligations of the corporation.

(b) No person is liable for any obligation arising from membership unless the person was admitted to membership upon the person’s application or with the person’s consent.

(c) The ownership of an interest in real property, when a condition of its ownership is membership in a corporation, shall be considered consent to such membership for the purpose of this section.

(Added by Stats. 1978, Ch. 567.)



7351

A corporation may levy dues, assessments, or fees upon its members pursuant to its articles or bylaws, but a member upon learning of them may avoid liability for them by promptly resigning from membership, except where the member is liable for them by contract, as a condition to ownership of an interest in real property, as an obligation arising out of the ownership of an interest in real property, or otherwise. Article or bylaw provisions authorizing such dues, assessments or fees do not, of themselves, create such liability.

(Amended by Stats. 1979, Ch. 724.)



7352

A person holding a membership as pledgee or a membership as executor, administrator, guardian, trustee, receiver or in any representative or fiduciary capacity is not personally liable for any unpaid balance of the purchase price of the membership, or for any amount owing to the corporation by the member, because the membership is so held, but the estate and funds in the hands of such fiduciary or representative are liable and the membership subject to sale therefor.

(Amended by Stats. 1983, Ch. 1085, Sec. 5.1.)



7353

(a) No action shall be brought by or on behalf of any creditor to reach and apply the liability, if any, of a member to the corporation to pay the amount due on such member’s membership or otherwise due to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceedings would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any such creditor’s action to reach and apply unpaid amounts due the corporation and any or all members who owe amounts to the corporation may be joined in such action. Several judgments may be rendered for and against the parties to the action or in favor of a receiver for the benefit of the respective parties thereto.

(c) All amounts paid by any member in any such action shall be credited on the unpaid balance due the corporation by such member.

(Added by Stats. 1978, Ch. 567.)



7354

Nothing in this part shall be construed as in derogation of any rights or remedies which any creditor or member may have against any promoter, member, director, officer or the corporation because of participation in any fraud or illegality practiced upon such creditor or member by any such person or by the corporation in connection with the issue or sale of memberships or securities or in derogation of any rights which the corporation may have by rescission, cancellation or otherwise because of any fraud or illegality practiced on it by any such person in connection with the issue or sale of memberships or securities.

(Added by Stats. 1978, Ch. 567.)









CHAPTER 4 - Distributions

ARTICLE 1 - Limitations

7410

This chapter does not apply to any proceeding for winding up and dissolution of corporations under Chapters 15 (commencing with Section 8510), 16 (commencing with Section 8610), and 17 (commencing with Section 8710).

(Added by Stats. 1978, Ch. 567.)



7411

(a) Except as provided in subdivision (b), no corporation shall make any distribution except upon dissolution.

(b) A corporation may, subject to meeting the requirements of Sections 7412 and 7413 and any additional restrictions authorized by Section 7414, purchase or redeem memberships.

(Amended by Stats. 1979, Ch. 724.)



7412

Neither a corporation nor any of its subsidiaries shall make a distribution if the corporation or the subsidiary making the distribution is, or as a result thereof would be, likely to be unable to meet its liabilities (except those whose payment is otherwise adequately provided for) as they mature.

(Added by Stats. 1978, Ch. 567.)



7413

Neither a corporation nor any of its subsidiaries shall purchase or redeem a membership of the parent or subsidiary if the articles of the corporation contain a provision authorized by paragraph (4), clause (ii), of subdivision (a) of Section 7132 and such corporation or the subsidiary making the purchase or redemption is, or as a result thereof would be, likely to be unable to meet the obligations resulting from such article provision.

(Amended by Stats. 1979, Ch. 724.)



7414

Nothing in this chapter prohibits additional restrictions upon the purchase or redemption of a membership by provision in a corporation’s articles or bylaws or agreement entered into by the corporation.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 2 - Liability of Members

7420

(a) Any person who with knowledge of facts indicating the impropriety thereof receives any distribution, including a payment in redemption of a membership, prohibited by this chapter is liable to the corporation for the amount so received by the person with interest thereon at the legal rate on judgments until paid.

(b) Any person who with knowledge of facts indicating the impropriety thereof receives any distribution, including a payment in redemption of a membership, prohibited by this chapter is liable to the corporation for the benefit of the head organization, or of all of the creditors entitled to institute an action under subdivision (c), for the amount so received by the person with interest thereon at the legal rate on judgments until paid, but not exceeding the obligations of the corporation owed to the head organization at the time of the violation, or the liabilities of the corporation owed to nonconsenting creditors at the time of the violation, as the case may be.

(c) Suit may be brought in the name of the corporation to enforce the liability (1) to creditors arising under subdivision (b) for a violation of Section 7411 or 7412 against any or all persons liable by any one or more creditors of the corporation whose debts or claims arose prior to the time of the distribution and who have not consented thereto, whether or not they have reduced their claims to judgment, or (2) to the head organization arising under subdivision (b) for a violation of Section 7413 against any or all persons liable by any head organization which pursuant to the corporation’s articles is entitled to a distribution of assets upon dissolution.

(d) Any person sued under subdivision (b) may implead all other persons liable under subdivision (b) and may in the absence of fraud by the moving party compel contribution, either in that action or in an independent action against persons not joined in that action.

(e) Nothing contained in this section affects any liability which any person may have under Sections 3439 to 3439.12, inclusive, of the Civil Code.

(Amended by Stats. 1984, Ch. 812, Sec. 7.)









CHAPTER 5 - Meetings and Voting

ARTICLE 1 - General Provisions

7510

(a) Meetings of members may be held at a place within or without this state as may be stated in or fixed in accordance with the bylaws. If no other place is stated or so fixed, meetings of members shall be held at the principal executive office of the corporation. Unless prohibited by the bylaws of the corporation, if authorized by the board of directors in its sole discretion, and subject to the requirement of consent in clause (b) of Section 20 and those guidelines and procedures as the board of directors may adopt, members not physically present in person (or, if proxies are allowed, by proxy) at a meeting of members may, by electronic transmission by and to the corporation (Sections 20 and 21) or by electronic video screen communication, participate in a meeting of members, be deemed present in person (or, if proxies are allowed, by proxy), and vote at a meeting of members whether that meeting is to be held at a designated place or in whole or in part by means of electronic transmission by and to the corporation or by electronic video screen communication, in accordance with subdivision (f).

(b) A regular meeting of members shall be held on a date and time, and with the frequency stated in or fixed in accordance with the bylaws, but in any event in each year in which directors are to be elected at that meeting for the purpose of conducting such election, and to transact any other proper business which may be brought before the meeting.

(c) If a corporation with members is required by subdivision (b) to hold a regular meeting and fails to hold the regular meeting for a period of 60 days after the date designated therefor or, if no date has been designated, for a period of 15 months after the formation of the corporation or after its last regular meeting, or if the corporation fails to hold a written ballot for a period of 60 days after the date designated therefor, then the superior court of the proper county may summarily order the meeting to be held or the ballot to be conducted upon the application of a member or the Attorney General, after notice to the corporation giving it an opportunity to be heard.

(d) The votes represented, either in person (or, if proxies are allowed, by proxy), at a meeting called or by written ballot ordered pursuant to subdivision (c), and entitled to be cast on the business to be transacted shall constitute a quorum, notwithstanding any provision of the articles or bylaws or in this part to the contrary. The court may issue such orders as may be appropriate including, without limitation, orders designating the time and place of the meeting, the record date for determination of members entitled to vote, and the form of notice of the meeting.

(e) Special meetings of members for any lawful purpose may be called by the board, the chairman of the board, the president, or such other persons, if any, as are specified in the bylaws. In addition, special meetings of members for any lawful purpose may be called by 5 percent or more of the members.

(f) A meeting of the members may be conducted, in whole or in part, by electronic transmission by and to the corporation or by electronic video screen communication (1) if the corporation implements reasonable measures to provide members in person (or, if proxies are allowed, by proxy) a reasonable opportunity to participate in the meeting and to vote on matters submitted to the members, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with those proceedings, and (2) if any member votes or takes other action at the meeting by means of electronic transmission to the corporation or electronic video screen communication, a record of that vote or action is maintained by the corporation. Any request by a corporation to a member pursuant to clause (b) of Section 20 for consent to conduct a meeting of members by electronic transmission by and to the corporation, shall include a notice that absent consent of the member pursuant to clause (b) of Section 20, the meeting shall be held at a physical location in accordance with subdivision (a).

(Amended by Stats. 2004, Ch. 254, Sec. 24. Effective January 1, 2005.)



7511

(a) Whenever members are required or permitted to take any action at a meeting, a written notice of the meeting shall be given not less than 10 nor more than 90 days before the date of the meeting to each member who, on the record date for notice of the meeting, is entitled to vote thereat; provided, however, that if notice is given by mail, and the notice is not mailed by first-class, registered, or certified mail, that notice shall be given not less than 20 days before the meeting. Subject to subdivision (f), and subdivision (b) of Section 7512, the notice shall state the place, date and time of the meeting, the means of electronic transmission by and to the corporation (Sections 20 and 21) or electronic video screen communication, if any, by which members may participate in that meeting, and (1) in the case of a special meeting, the general nature of the business to be transacted, and no other business may be transacted, or (2) in the case of the regular meeting, those matters which the board, at the time the notice is given, intends to present for action by the members, but, except as provided in subdivision (b) of Section 7512, any proper matter may be presented at the meeting for the action. The notice of any meeting at which directors are to be elected shall include the names of all those who are nominees at the time the notice is given to members.

(b) Notice of a members’ meeting or any report shall be given personally, by electronic transmission by a corporation, or by mail or other means of written communication, addressed to a member at the address of the member appearing on the books of the corporation or given by the member to the corporation for purpose of notice; or if no such address appears or is given, at the place where the principal office of the corporation is located or by publication at least once in a newspaper of general circulation in the county in which the principal office is located. An affidavit of giving of any notice or report in accordance with the provisions of this part, executed by the secretary, assistant secretary or any transfer agent, shall be prima facie evidence of the giving of the notice or report.

If any notice or report addressed to the member at the address of the member appearing on the books of the corporation is returned to the corporation by the United States Postal Service marked to indicate that the United States Postal Service is unable to deliver the notice or report to the member at the address, all future notices or reports shall be deemed to have been duly given without further mailing if the same shall be available for the member upon written demand of the member at the principal office of the corporation for a period of one year from the date of the giving of the notice or report to all other members.

Notice given by electronic transmission by the corporation under this subdivision shall be valid only if it complies with Section 20. Notwithstanding the foregoing, notice shall not be given by electronic transmission by the corporation under this subdivision after either of the following:

(1) The corporation is unable to deliver two consecutive notices to the member by that means.

(2) The inability to so deliver the notices to the member becomes known to the secretary, any assistant secretary, the transfer agent, or other person responsible for the giving of the notice.

(c) Upon request in writing to the corporation addressed to the attention of the chairman of the board, president, vice president, or secretary by any person (other than the board) entitled to call a special meeting of members, the officer forthwith shall cause notice to be given to the members entitled to vote that a meeting will be held at a time fixed by the board not less than 35 nor more than 90 days after the receipt of the request. If the notice is not given within 20 days after receipt of the request, the persons entitled to call the meeting may give the notice or the superior court of the proper county shall summarily order the giving of the notice, after notice to the corporation giving it an opportunity to be heard. The court may issue such orders as may be appropriate, including, without limitation, orders designating the time and place of the meeting, the record date for determination of members entitled to vote, and the form of notice.

(d) When a members’ meeting is adjourned to another time or place, unless the bylaws otherwise require and except as provided in this subdivision, notice need not be given of the adjourned meeting if the time and place thereof (or the means of electronic transmission by and to the corporation or electronic video screen communication, if any, by which members may participate) are announced at the meeting at which the adjournment is taken. No meeting may be adjourned for more than 45 days. At the adjourned meeting the corporation may transact any business which might have been transacted at the original meeting. If after the adjournment a new record date is fixed for notice or voting, a notice of the adjourned meeting shall be given to each member who, on the record date for notice of the meeting, is entitled to vote at the meeting.

(e) The transactions of any meeting of members however called and noticed, and wherever held, are as valid as though had at a meeting duly held after regular call and notice, if a quorum is present either in person or by proxy, and if, either before or after the meeting, each of the persons entitled to vote, not present in person (or, if proxies are allowed, by proxy), provides a waiver of notice or consent to the holding of the meeting or an approval of the minutes thereof in writing. All such waivers, consents and approvals shall be filed with the corporate records or made a part of the minutes of the meeting. Attendance of a person at a meeting shall constitute a waiver of notice of and presence at the meeting, except when the person objects, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened and except that attendance at a meeting is not a waiver of any right to object to the consideration of matters required by this part to be included in the notice but not so included, if the objection is expressly made at the meeting. Neither the business to be transacted at nor the purpose of any regular or special meeting of members need be specified in any written waiver of notice, consent to the holding of the meeting or approval of the minutes thereof, unless otherwise provided in the articles or bylaws, except as provided in subdivision (f).

(f) Any approval of the members required under Section 7222, 7224, 7233, 7812, 8610, or 8719, other than unanimous approval by those entitled to vote, shall be valid only if the general nature of the proposal so approved was stated in the notice of meeting or in any written waiver of notice.

(g) A court may find that notice not given in conformity with this section is still valid, if it was given in a fair and reasonable manner.

(Amended by Stats. 2004, Ch. 254, Sec. 25. Effective January 1, 2005.)



7512

(a) One-third of the voting power, represented in person or by proxy, shall constitute a quorum at a meeting of members, but, subject to subdivisions (b) and (c), a bylaw may set a different quorum. Any bylaw amendment to increase the quorum may be adopted only by approval of the members (Section 5034). If a quorum is present, the affirmative vote of the majority of the voting power represented at the meeting, entitled to vote, and voting on any matter shall be the act of the members unless the vote of a greater number or voting by classes is required by this part or the articles or bylaws.

(b) Where a bylaw authorizes a corporation to conduct a meeting with a quorum of less than one-third of the voting power, then the only matters that may be voted upon at any regular meeting actually attended, in person or by proxy, by less than one-third of the voting power are matters notice of the general nature of which was given, pursuant to the first sentence of subdivision (a) of Section 7511.

(c) Subject to subdivision (b), the members present at a duly called or held meeting at which a quorum is present may continue to transact business until adjournment notwithstanding the withdrawal of enough members to leave less than a quorum, if any action taken (other than adjournment) is approved by at least a majority of the members required to constitute a quorum or, if required by this division, or by the articles or the bylaws, the vote of the greater number or voting by classes.

(d) In the absence of a quorum, any meeting of members may be adjourned from time to time by the vote of a majority of the votes represented either in person or by proxy, but no other business may be transacted, except as provided in subdivision (c).

(Amended by Stats. 2000, Ch. 485, Sec. 13. Effective January 1, 2001.)



7513

(a) Subject to subdivision (e), and unless prohibited in the articles or bylaws, any action which may be taken at any regular or special meeting of members may be taken without a meeting if the corporation distributes a written ballot to every member entitled to vote on the matter. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that ballot and any related material may be sent by electronic transmission by the corporation (Section 20) and responses may be returned to the corporation by electronic transmission to the corporation (Section 21). That ballot shall set forth the proposed action, provide an opportunity to specify approval or disapproval of any proposal, and provide a reasonable time within which to return the ballot to the corporation.

(b) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot within the time period specified equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(c) Ballots shall be solicited in a manner consistent with the requirements of subdivision (b) of Section 7511 and Section 7514. All such solicitations shall indicate the number of responses needed to meet the quorum requirement and, with respect to ballots other than for the election of directors, shall state the percentage of approvals necessary to pass the measure submitted. The solicitation must specify the time by which the ballot must be received in order to be counted.

(d) Unless otherwise provided in the articles or bylaws, a written ballot may not be revoked.

(e) Directors may be elected by written ballot under this section, where authorized by the articles or bylaws, except that election by written ballot may not be authorized where the directors are elected by cumulative voting pursuant to Section 7615.

(f) When directors are to be elected by written ballot and the articles or bylaws prescribe a nomination procedure, the procedure may provide for a date for the close of nominations prior to the printing and distributing of the written ballots.

(Amended by Stats. 2004, Ch. 254, Sec. 26. Effective January 1, 2005.)



7514

(a) Any form of proxy or written ballot distributed to 10 or more members of a corporation with 100 or more members shall afford an opportunity on the proxy or form of written ballot to specify a choice between approval and disapproval of each matter or group of related matters intended, at the time the written ballot or proxy is distributed, to be acted upon at the meeting for which the proxy is solicited or by such written ballot, and shall provide, subject to reasonable specified conditions, that where the person solicited specifies a choice with respect to any such matter the vote shall be cast in accordance therewith.

(b)  In any election of directors, any form of proxy or written ballot in which the directors to be voted upon are named therein as candidates and which is marked by a member “withhold” or otherwise marked in a manner indicating that the authority to vote for the election of directors is withheld shall not be voted either for or against the election of a director.

(c)  Failure to comply with this section shall not invalidate any corporate action taken, but may be the basis for challenging any proxy at a meeting or written ballot and the superior court may compel compliance therewith at the suit of any member.

(Amended by Stats. 1979, Ch. 724.)



7515

(a) If for any reason it is impractical or unduly difficult for any corporation to call or conduct a meeting of its members, delegates or directors, or otherwise obtain their consent, in the manner prescribed by its articles or bylaws, or this part, then the superior court of the proper county, upon petition of a director, officer, delegate or member, may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all parties who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this part, whether or not the method results in actual notice to every such person, or conforms to the notice requirements that would otherwise apply. In a proceeding under this section the court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of and voting at meetings or obtaining of votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or this part.

(d) Wherever practical any order issued pursuant to this section shall limit the subject matter of the meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; provided, however, that an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, sale of assets or reorganization of the corporation.

(e) Any meeting or other method of obtaining the vote of members, delegates or directors conducted pursuant to an order issued under this section, and which complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws, and this part.

(Amended by Stats. 1986, Ch. 766, Sec. 31.)



7516

Any action required or permitted to be taken by the members may be taken without a meeting, if all members shall individually or collectively consent in writing to the action. The written consent or consents shall be filed with the minutes of the proceedings of the members. The action by written consent shall have the same force and effect as the unanimous vote of the members.

(Added by Stats. 1981, Ch. 587, Sec. 33.)



7517

(a) If the name signed on a ballot, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the ballot, consent, waiver or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a ballot, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the ballot, consent, waiver, or proxy appointment and give it effect as the act of the member if any of the following occur:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity.

(2) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory’s authority to sign for the member has been presented with respect to the ballot, consent, waiver, or proxy appointment.

(3) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders.

(4) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the ballot, consent, waiver, or proxy appointment.

(5) The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the ballot, consent, waiver, or proxy appointment.

(c) The corporation is entitled to reject a ballot, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has a reasonable basis for doubt concerning the validity of the signature or the signatory’s authority to sign for the member.

(d) The corporation and any officer or agent thereof who accepts or rejects a ballot, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section shall not be liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a ballot, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

(Added by Stats. 1996, Ch. 589, Sec. 29. Effective January 1, 1997.)






ARTICLE 2 - Additional Provisions Relating to Election of Directors

7520

(a) As to directors elected by members, there shall be available to the members reasonable nomination and election procedures given the nature, size and operations of the corporation.

(b) If a corporation complies with all of the provisions of Sections 7521, 7522, 7523, and 7524 applicable to a corporation with the same number of members, the nomination and election procedures of that corporation, shall be deemed reasonable. However, those sections do not prescribe the exclusive means of making available to the members reasonable procedures for nomination and election of directors. A corporation may make available to the members other reasonable nomination and election procedures given the nature, size, and operations of the corporation.

(c) Subject to the provisions of subdivisions (a), (b), and (d) of Section 7616, the superior court of the proper county shall enforce the provisions of this section.

(Amended by Stats. 1996, Ch. 589, Sec. 30. Effective January 1, 1997.)



7521

A corporation with 500 or more members may provide that, except for directors who are elected as authorized by Section 7152 or 7153, and except as provided in Section 7522, any person who is qualified to be elected to the board of directors of the corporation may be nominated:

(a) By any method authorized by the bylaws, or if no method is set forth in the bylaws by any method authorized by the board.

(b) By petition delivered to an officer of the corporation, signed within 11 months preceding the next time directors will be elected, by members representing the following number of votes:

Number of Votes Eligible

to be Cast for Director

Disregarding any Provision

for Cumulative Voting

Number of Votes

Under 5,000 ........................

2 percent of voting power

5,000 or more ........................

one-twentieth of 1 percent of
voting power but not less than
100.

This subdivision does not apply to a corporation described in subdivision (c).

(c) In corporations with one million or more members engaged primarily in the business of retail merchandising of consumer goods, by petition delivered to an officer of the corporation, signed within 11 months preceding the next time directors will be elected, by such reasonable number of members as is set forth in the bylaws, or if no number is set forth in the bylaws, by such reasonable number of members as is determined by the directors.

(d) If there is a meeting to elect directors, by any member present at the meeting in person or by proxy if proxies are permitted.

(Amended by Stats. 1996, Ch. 589, Sec. 31. Effective January 1, 1997.)



7522

A corporation with 5,000 or more members may provide that, in any election of a director or directors by members of the corporation except for an election authorized by Section 7152 or 7153:

(a) The corporation’s articles or bylaws shall set a date for the close of nominations for the board. The date shall not be less than 50 nor more than 120 days before the day directors are to be elected. No nominations for the board can be made after the date set for the close of nominations.

(b) If more people are nominated for the board than can be elected, the election shall take place by means of a procedure which allows all nominees a reasonable opportunity to solicit votes and all members a reasonable opportunity to choose among the nominees.

(c) A nominee shall have a reasonable opportunity to communicate to the members the nominee’s qualifications and the reasons for the nominee’s candidacy.

(d) If after the close of nominations the number of people nominated for the board is not more than the number of directors to be elected, the corporation may without further action declare that those nominated and qualified to be elected have been elected.

(Amended by Stats. 1996, Ch. 589, Sec. 32. Effective January 1, 1997.)



7523

Where a corporation with 500 or more members publishes any material soliciting a vote for any nominee for director in any publication owned or controlled by the corporation, the corporation may provide that it shall make available to all other nominees, in the same issue of the publication, an equal amount of space, with equal prominence, to be used by the nominee for a purpose reasonably related to the election.

(Amended by Stats. 1996, Ch. 589, Sec. 33. Effective January 1, 1997.)



7524

A corporation with 500 or more members may provide that upon written request by any nominee for election to the board and the payment of the reasonable costs of mailing (including postage), the corporation shall within 10 business days after such request (provided payment has been made) mail to all members, or such portion of them as the nominee may reasonably specify, any material, which the nominee may furnish and which is reasonably related to the election, unless the corporation within five business days after the request allows the nominee, at the corporation’s option, the rights set forth in either paragraph (1) or (2) of subdivision (a) of Section 8330.

(Amended by Stats. 1996, Ch. 589, Sec. 34. Effective January 1, 1997.)



7525

(a) This section shall apply to corporations publishing or mailing materials on behalf of any nominee in connection with procedures for the nomination and election of directors.

(b) Neither the corporation, nor its agents, officers, directors, or employees, may be held criminally liable, liable for any negligence (active or passive) or otherwise liable for damages to any person on account of any material which is supplied by a nominee for director and which it mails or publishes in procedures intended to comply with Section 7520 or pursuant to Section 7523 or 7524 but the nominee on whose behalf such material was published or mailed shall be liable and shall indemnify and hold the corporation, its agents, officers, directors, and employees and each of them harmless from all demands, costs, including reasonable legal fees and expenses, claims, damages and causes of action arising out of such material or any such mailing or publication.

(c) Nothing in this section shall prevent a corporation or any of its agents, officers, directors, or employees from seeking a court order providing that the corporation need not mail or publish material tendered by or on behalf of a nominee under this article on the ground the material will expose the moving party to liability.

(Amended by Stats. 1996, Ch. 589, Sec. 35. Effective January 1, 1997.)



7526

Without authorization of the board, no corporation funds may be expended to support a nominee for director after there are more people nominated for director than can be elected.

(Added by Stats. 1978, Ch. 567.)



7527

An action challenging the validity of any election, appointment or removal of a director or directors must be commenced within nine months after the election, appointment or removal. If no such action is commenced, in the absence of fraud, any election, appointment or removal of a director is conclusively presumed valid nine months thereafter.

(Amended by Stats. 1981, Ch. 587, Sec. 35.)









CHAPTER 6 - Voting of Memberships

7610

Except as provided in a corporation’s articles or bylaws or Section 7615, each member shall be entitled to one vote on each matter submitted to a vote of the members. Single memberships in which two or more persons have an indivisible interest shall be voted as provided in Section 7612.

(Added by Stats. 1978, Ch. 567.)



7611

(a) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to notice of any meeting of members. Such record date shall not be more than 90 nor less than 10 days before the date of the meeting. If no record date is fixed, members at the close of business on the business day preceding the day on which notice is given or, if notice is waived, at the close of business on the business day preceding the day on which the meeting is held are entitled to notice of a meeting of members. A determination of members entitled to notice of a meeting of members shall apply to any adjournment of the meeting unless the board fixes a new record date for the adjourned meeting.

(b) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to vote at a meeting of members. Such record date shall not be more than 60 days before the date of the meeting. Such record date shall also apply in the case of an adjournment of the meeting unless the board fixes a new record date for the adjourned meeting. If no record date is fixed, members on the day of the meeting who are otherwise eligible to vote are entitled to vote at the meeting of members or, in the case of an adjourned meeting, members on the day of the adjourned meeting who are otherwise eligible to vote are entitled to vote at the adjourned meeting of members.

(c) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to cast written ballots (Section 7513). Such record date shall not be more than 60 days before the day on which the first written ballot is mailed or solicited. If no record date is fixed, members on the day the first written ballot is mailed or solicited who are otherwise eligible to vote are entitled to cast written ballots.

(d) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. Such record date shall not be more than 60 days prior to such other action. If no record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the 60th day prior to the date of such other action, whichever is later, are entitled to exercise such rights.

(Amended by Stats. 1981, Ch. 587, Sec. 36.)



7612

If a membership stands of record in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, husband and wife as community property, tenants by the entirety, persons entitled to vote under a voting agreement or otherwise, or if two or more persons (including proxyholders) have the same fiduciary relationship respecting the same membership, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

(a) If only one votes, such act binds all; or

(b) If more than one vote, the act of the majority so voting binds all.

(Added by Stats. 1978, Ch. 567.)



7613

(a) Any member may authorize another person or persons to act by proxy with respect to such membership except that this right may be limited or withdrawn by the articles or bylaws, subject to subdivision (f). Any proxy purported to be executed in accordance with the provisions of this part shall be presumptively valid.

(b) No proxy shall be valid after the expiration of 11 months from the date thereof unless otherwise provided in the proxy, except that the maximum term of any proxy shall be three years from the date of execution. Every proxy continues in full force and effect until revoked by the person executing it prior to the vote pursuant thereto, except as otherwise provided in this section. Such revocation may be effected by a writing delivered to the corporation stating that the proxy is revoked or by a subsequent proxy executed by the person executing the prior proxy and presented to the meeting, or as to any meeting by attendance at such meeting and voting in person by the person executing the proxy. The dates contained on the forms of proxy presumptively determine the order of execution, regardless of the postmark dates on the envelopes in which they are mailed.

(c) A proxy is not revoked by the death or incapacity of the maker or the termination of a membership as a result thereof unless, before the vote is counted, written notice of such death or incapacity is received by the corporation.

(d) Unless otherwise provided in the articles or bylaws, the proxy of a member which states that it is irrevocable is irrevocable for the period specified therein (notwithstanding subdivisions (b) and (c)) when it is held by any of the following or a nominee of any of the following:

(1) A person who has purchased or who has agreed to purchase the membership;

(2) A creditor or creditors of the corporation or the member who extended or continued credit to the corporation or the member in consideration of the proxy if the proxy states that it was given in consideration of such extension or continuation of credit and the name of the person extending or continuing the credit; or

(3) A person who has contracted to perform services as an employee of the corporation, if the proxy is required by the contract of employment and if the proxy states that it was given in consideration of such contract of employment, the name of the employee and the period of employment contracted for.

Notwithstanding the period of irrevocability specified, the proxy becomes revocable when the agreement to purchase is terminated; the debt of the corporation or the member is paid; or the period of employment provided for in the contract of employment has terminated. In addition to the foregoing paragraphs (1) through (3), a proxy of a member may be made irrevocable (notwithstanding subdivision (c)) if it is given to secure the performance of a duty or to protect a title, either legal or equitable, until the happening of events which, by its terms, discharge the obligations secured by it.

(e) A proxy may be revoked, notwithstanding a provision making it irrevocable, by a transferee of a membership without knowledge of the existence of the provision unless the existence of the proxy and its irrevocability appears on the certificate representing the membership.

(f) Subdivision (a) notwithstanding:

(1) No amendment of the articles or bylaws repealing, restricting, creating or expanding proxy rights may be adopted without approval by the members (Section 5034); and

(2) No amendment of the articles or bylaws restricting or limiting the use of proxies may affect the validity of a previously issued irrevocable proxy during the term of its irrevocability, so long as it complied with applicable provisions, if any, of the articles or bylaws at the time of its issuance, and is otherwise valid under this section.

(g) Anything to the contrary notwithstanding, any revocable proxy covering matters requiring a vote of the members pursuant to Section 7222; Section 7224; Section 7233; paragraph (1) of subdivision (f) of this section; Section 7812; paragraph (2) of subdivision (a) of Section 7911; Section 8012; subdivision (a) of Section 8015; Section 8610; or subdivision (a) of Section 8719 is not valid as to such matters unless it sets forth the general nature of the matter to be voted on.

(Amended by Stats. 1981, Ch. 587, Sec. 37.)



7614

(a) In advance of any meeting of members, the board may appoint inspectors of election to act at the meeting and any adjournment thereof. If inspectors of election are not so appointed, or if any persons so appointed fail to appear or refuse to act, the chairman of any meeting of members may, and on the request of any member or a member’s proxy shall, appoint inspectors of election (or persons to replace those who so fail or refuse) at the meeting. The number of inspectors shall be either one or three. If appointed at a meeting on the request of one or more members or proxies, the majority of members represented in person or by proxy shall determine whether one or three inspectors are to be appointed. In the case of any action by written ballot (Section 7513), the board may similarly appoint inspectors of election to act with powers and duties as set forth in this section.

(b) The inspectors of election shall determine the number of memberships outstanding and the voting power of each, the number represented at the meeting, the existence of a quorum, and the authenticity, validity and effect of proxies, receive votes, ballots or consents, hear and determine all challenges and questions in any way arising in connnection with the right to vote, count and tabulate all votes or consents, determine when the polls shall close, determine the result and do such acts as may be proper to conduct the election or vote with fairness to all members.

(c) The inspectors of election shall perform their duties impartially, in good faith, to the best of their ability and as expeditiously as is practical. If there are three inspectors of election, the decision, act or certificate of a majority is effective in all respects as the decision, act or certificate of all. Any report or certificate made by the inspectors of election is prima facie evidence of the facts stated therein.

(Amended by Stats. 1984, Ch. 812, Sec. 9.)



7615

(a) If the articles or bylaws authorize cumulative voting, but not otherwise, every member entitled to vote at any election of directors may cumulate the member’s votes and give one candidate a number of votes equal to the number of directors to be elected multiplied by the number of votes to which the member is entitled, or distribute the member’s votes on the same principle among as many candidates as the member thinks fit. An article or bylaw provision authorizing cumulative voting may be repealed or amended only by approval of the members (Section 5034), except that the governing article or bylaw provision may require the vote of a greater proportion of the members, or of the members of any class, for its repeal.

(b) No member shall be entitled to cumulate votes for a candidate or candidates unless the candidate’s name or candidates’ names have been placed in nomination prior to the voting and the member has given notice at the meeting prior to the voting of the member’s intention to cumulate votes. If any one member has given this notice, all members may cumulate their votes for candidates in nomination.

(c) In any election of directors by cumulative voting, the candidates receiving the highest number of votes are elected, subject to any lawful provision specifying election by classes.

(d) In any election of directors not governed by subdivision (c), unless otherwise provided in the articles or bylaws, the candidates receiving the highest number of votes are elected.

(e) Elections for directors need not be by ballot unless a member demands election by ballot at the meeting and before the voting begins or unless the bylaws so require.

(Amended by Stats. 1984, Ch. 812, Sec. 10.)



7616

(a) Upon the filing of an action therefor by any director or member or by any person who had the right to vote in the election at issue, the superior court of the proper county shall determine the validity of any election or appointment of any director of any corporation.

(b) In the case of a corporation holding assets in charitable trust, any person bringing an action under this section shall give notice of the action to the Attorney General, who may intervene.

(c) Upon the filing of the complaint, and before any further proceedings are had, the court shall enter an order fixing a date for the hearing, which shall be within five days unless for good cause shown a later date is fixed, and requiring notice of the date for the hearing and a copy of the complaint to be served upon the corporation and upon the person whose purported election or appointment is questioned and upon any person (other than the plaintiff) whom the plaintiff alleges to have been elected or appointed, in the manner in which a summons is required to be served, or, if the court so directs, by registered mail; and the court may make such further requirements as to notice as appear to be proper under the circumstances.

(d) The court, consistent with the provisions of this part and in conformity with the articles and bylaws to the extent feasible, may determine the person entitled to the office of director or may order a new election to be held or appointment to be made, may determine the validity, effectiveness and construction of voting agreements and voting trusts, the validity of the issuance of memberships and the right of persons to vote and may direct such other relief as may be just and proper.

(Added by Stats. 1978, Ch. 567.)






CHAPTER 7 - Members’ Derivative Actions

7710

(a) Subdivisions (c) through (f) notwithstanding, no motion to require a bond shall be granted in an action brought by 100 members or the authorized number (Section 5036), whichever is less.

(b) No action may be instituted or maintained in the right of any corporation by any member of such corporation unless both of the following conditions exist:

(1) The plaintiff alleges in the complaint that plaintiff was a member at the time of the transaction or any part thereof of which plaintiff complains, or that plaintiff’s membership thereafter devolved upon plaintiff by operation of law from a holder who was a holder at the time of transaction or any part thereof complained of; and

(2) The plaintiff alleges in the complaint with particularity plaintiff’s efforts to secure from the board such action as plaintiff desires, or the reasons for not making such effort, and alleges further that plaintiff has either informed the corporation or the board in writing of the ultimate facts of each cause of action against each defendant or delivered to the corporation or the board a true copy of the complaint which plaintiff proposes to file.

(c) Subject to subdivision (a), in any action referred to in subdivision (b), at any time within 30 days after service of summons upon the corporation or upon any defendant who is an officer or director of the corporation, or held such office at the time of the acts complained of, the corporation or such defendant may move the court for an order, upon notice and hearing, requiring the plaintiff to furnish a bond as hereinafter provided. The motion shall be based upon one or both of the following grounds:

(1) That there is no reasonable possibility that the prosecution of the cause of action alleged in the complaint against the moving party will benefit the corporation or its members economically or otherwise.

(2) That the moving party, if other than the corporation, did not participate in the transaction complained of in any capacity.

The court on application of the corporation or any defendant may, for good cause shown, extend the 30-day period for an additional period or periods not exceeding 60 days.

(d) At the hearing upon any motion pursuant to subdivision (c), the court shall consider such evidence, written or oral, by witnesses or affidavit, as may be material (1) to the ground or grounds upon which the motion is based, or (2) to a determination of the probable reasonable expenses, including attorneys’ fees, of the corporation and the moving party which will be incurred in the defense of the action. If the court determines, after hearing the evidence adduced by the parties, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the amount of the bond, not to exceed fifty thousand dollars ($50,000), to be furnished by the plaintiff for reasonable expenses, including attorneys’ fees, which may be incurred by the moving party and the corporation in connection with the action, including expenses for which the corporation may become liable pursuant to Section 7237. A ruling by the court on the motion shall not be a determination of any issue in the action or of the merits thereof. If the court, upon any such motion, makes a determination that a bond shall be furnished by the plaintiff as to any one or more defendants, the action shall be dismissed as to such defendant or defendants, unless the bond required by the court has been furnished within such reasonable time as may be fixed by the court.

(e) If the plaintiff shall, either before or after a motion is made pursuant to subdivision (c), or any order or determination pursuant to such motion, furnish a bond or bonds in the aggregate amount of fifty thousand dollars ($50,000) to secure the reasonable expenses of the parties entitled to make the motion, the plaintiff has complied with the requirements of this section and with any order for a bond theretofore made, and any such motion then pending shall be dismissed and no further or additional bond shall be required.

(f) If a motion is filed pursuant to subdivision (c), no pleadings need be filed by the corporation or any other defendant and the prosecution of the action shall be stayed until 10 days after the motion has been disposed of.

(Amended by Stats. 1982, Ch. 517, Sec. 189.)






CHAPTER 8 - Amendment of Articles

7810

(a) By complying with the provisions of this chapter, a corporation may amend its articles from time to time, in any and as many respects as may be desired, so long as its articles as amended contain only such provisions as it would be lawful to insert in original articles filed at the time of the filing of the amendment or as authorized by Section 7813.5 and, if a change in the rights of members or an exchange, reclassification or cancellation of memberships is to be made, such provisions as may be necessary to effect such change, exchange, reclassification or cancellation. It is the intent of the Legislature in adopting this section to exercise to the fullest extent the reserve power of the state over corporations and to authorize any amendment of the articles covered by the preceding sentence regardless of whether any provision contained in the amendment was permissible at the time of the original incorporation of the corporation.

(b) A corporation shall not amend its articles to add any statement or to alter any statement which may appear in the original articles of the initial street address and initial mailing address of the corporation, the names and addresses of the first directors, or the name and address of the initial agent, except to correct an error in the statement or to delete the information after the corporation has filed a statement under Section 8210.

(Amended by Stats. 2012, Ch. 494, Sec. 19. Effective January 1, 2013.)



7811

Any amendment of the articles may be adopted by a writing signed by a majority of the incorporators, so long as:

(a) No directors were named in the original articles;

(b) No directors have been elected; and

(c) The corporation has no members.

(Added by Stats. 1978, Ch. 567.)



7812

(a) Except as provided in this section or Section 7813, amendments may be adopted if approved by the board and approved by the members (Section 5034) and approved by such other person or persons, if any, as required by the articles. The approval by the members or other person or persons may be before or after the approval by the board.

(b) Notwithstanding subdivision (a), the following amendments may be adopted by approval of the board alone:

(1) An amendment extending the corporate existence or making the corporate existence perpetual, if the corporation was organized prior to August 14, 1929.

(2) An amendment deleting the initial street address and initial mailing address of the corporation, the names and addresses of the first directors, or the name and address of the initial agent.

(3) Any amendment, at a time the corporation has no members; provided, however, that if the articles require approval by any person for an amendment, an amendment may not be adopted without such approval.

(4) An amendment adopted pursuant to Section 9913.

(c) Whenever the articles require for corporate action the approval of a particular class of members or of a larger proportion of, or all of, the votes of any class, or of a larger proportion of, or all of, the directors, than is otherwise required by this part, the provision in the articles requiring such greater vote shall not be altered, amended or repealed except by such class or such greater vote, unless otherwise provided in the articles.

(Amended by Stats. 2012, Ch. 494, Sec. 20. Effective January 1, 2013.)



7813

An amendment must also be approved by the members (Section 5034) of a class, whether or not such class is entitled to vote thereon by the provisions of the articles or bylaws, if the amendment would:

(a) Materially and adversely affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer in a manner different than such action affects another class;

(b) Materially and adversely affect such class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(c) Increase or decrease the number of memberships authorized for such class;

(d) Increase the number of memberships authorized for another class;

(e) Effect an exchange, reclassification or cancellation of all or part of the memberships of such class; or

(f) Authorize a new class of memberships.

(Amended by Stats. 1981, Ch. 587, Sec. 38.)



7813.5

(a) A mutual benefit corporation may amend its articles to change its status to that of a public benefit corporation, a religious corporation, a business corporation, a social purpose corporation, or a cooperative corporation by complying with this section and the other sections of this chapter.

(b) Except as authorized by Section 7811 or unless the corporation has no members, an amendment to change its status to a public benefit corporation or religious corporation shall: (i) be approved by the members (Section 5034), and the fairness of the amendment to the members shall be approved by the Commissioner of Corporations pursuant to Section 25142; (ii) be approved by the members (Section 5034) in an election conducted by written ballot pursuant to Section 7513 in which no negative votes are cast; or (iii) be approved by 100 percent of the voting power.

(c) Amended articles authorized by this section shall include the provisions which would have been required (other than the initial street address and initial mailing address of the corporation and the name of the initial agent for service of process if a statement has been filed pursuant to Section 8210), and may in addition only include those provisions which would have been permitted, in original articles filed by the type of corporation (public benefit, religious, business, social purpose, or cooperative) into which the mutual benefit corporation is changing its status.

(d) At the time of filing a certificate of amendment to change status to a public benefit corporation, the Secretary of State shall forward a copy of the filed certificate to the Attorney General.

(e) In the case of a change of status to a business corporation, social purpose corporation, or a cooperative corporation, if the Franchise Tax Board has issued a determination exempting the corporation from tax as provided in Section 23701 of the Revenue and Taxation Code, the corporation shall be subject to Section 23221 of the Revenue and Taxation Code upon filing the certificate of amendment.

(Amended by Stats. 2014, Ch. 694, Sec. 69. Effective January 1, 2015.)



7814

(a) Except for amendments adopted by the incorporators pursuant to Section 7811, upon adoption of an amendment, the corporation shall file a certificate of amendment, which shall consist of an officers’ certificate stating:

(1) The wording of the amendment or amended articles in accordance with Section 7816;

(2) That the amendment has been approved by the board;

(3) If the amendment is one for which the approval of the members (Section 5034) or the approval of 100 percent of the voting power is required, that the amendment was approved by the required vote of members; and

(4) If the amendment is one which may be adopted with approval by the board alone, a statement of the facts entitling the board alone to adopt the amendment.

(5) If the amendment is one for which the approval of a person or persons other than the incorporators, directors or members is required, that the approval of such person or persons has been obtained.

(b) In the event of an amendment of the articles pursuant to a merger, the filing of the officers’ certificate and agreement pursuant to Section 8014 shall be in lieu of any filing required under this chapter.

(Amended by Stats. 1979, Ch. 724.)



7815

In the case of amendments adopted by the incorporators under Section 7811, the corporation shall file a certificate of amendment signed and verified by a majority of the incorporators which shall state that the signers thereof constitute at least a majority of the incorporators, that directors were not named in the original articles and have not been elected, that the corporation has no members and that they adopt the amendment or amendments therein set forth.

(Amended by Stats. 1979, Ch. 724.)



7816

The certificate of amendment shall establish the wording of the amendment or amended articles by one or more of the following means:

(a) By stating that the articles shall be amended to read as therein set forth in full.

(b) By stating that any provision of the articles, which shall be identified by the numerical or other designation given it in the articles or by stating the wording thereof, shall be stricken from the articles or shall be amended to read as set forth in the certificate.

(c) By stating that the provisions set forth therein shall be added to the articles.

If the purpose of the amendment is to reclassify, cancel, exchange, or otherwise change outstanding memberships the amended articles shall state the effect thereof on outstanding memberships.

(Added by Stats. 1978, Ch. 567.)



7817

Upon the filing of the certificate of amendment, the articles shall be amended in accordance with the certificate and any change, reclassification or cancellation of memberships shall be effected, and a copy of the certificate, certified by the Secretary of State, is prima facie evidence of the performance of the conditions necessary to the adoption of the amendment.

(Added by Stats. 1978, Ch. 567.)



7818

A corporation formed for a limited period may at any time subsequent to the expiration of the term of its corporate existence, extend the term of its existence by an amendment to its articles removing any provision limiting the term of its existence and providing for perpetual existence. If the filing of the certificate of amendment providing for perpetual existence would be prohibited if it were original articles by the provisions of Section 7122, the Secretary of State shall not file such certificate unless, by the same or a concurrently filed certificate of amendment, the articles of such corporation are amended to adopt a new available name. For the purpose of the adoption of any such amendment, persons who have been functioning as directors of such corporation shall be considered to have been validly elected even though their election may have occurred after the expiration of the original term of the corporate existence.

(Added by Stats. 1978, Ch. 567.)



7819

(a) A corporation may restate in a single certificate the entire text of its articles as amended by filing an officers’ certificate or, in circumstances where incorporators or the board may amend a corporation’s articles pursuant to Sections 7811 and 7815, a certificate signed and verified by a majority of the incorporators or the board, as applicable, entitled “Restated Articles of Incorporation of (insert name of corporation)” which shall set forth the articles as amended to the date of filing of the certificate, except that the signatures and acknowledgments of the articles by the incorporators and any statements regarding the effect of any prior amendment upon memberships and any provisions of agreements of merger (other than amendments to the articles of the surviving corporation), and the initial street address and initial mailing address of the corporation, and the names and addresses of the first directors and of the initial agent for service of process shall be omitted (except that the initial street address and initial mailing address of the corporation and the names and addresses of the initial agent for service of process and, if previously set forth in the articles, the initial directors, shall not be omitted prior to the time that the corporation has filed a statement under Section 8210). Such omissions are not alterations or amendments of the articles. The certificate may also itself alter or amend the articles in any respect, in which case the certificate must comply with Section 7814 or 7815, as the case may be, and Section 7816.

(b) If the certificate does not itself alter or amend the articles in any respect, it shall be approved by the board or, prior to the issuance of any memberships and the naming and election of directors, by a majority of the incorporators, and shall be subject to the provisions of this chapter relating to an amendment of the articles not requiring approval of the members (Section 5034). If the certificate does itself alter or amend the articles, it shall be subject to the provisions of this chapter relating to the amendment or amendments so made.

(c) Restated articles of incorporation filed pursuant to this section shall supersede for all purposes the original articles and all amendments filed prior thereto.

(Amended by Stats. 2012, Ch. 494, Sec. 22. Effective January 1, 2013.)



7820

(a) Amendment of the articles of a corporation holding property in charitable trust, pursuant to this chapter, does not, of itself, abrogate any requirement or limitation imposed upon the corporation, or any property held by it, by virtue of the trust under which such property is held by the corporation.

(b) The Attorney General may, at the corporation’s request, and pursuant to such regulations as the Attorney General may issue, give rulings as to whether the Attorney General will or may oppose a proposed action, or article amendment, as inconsistent with or proscribed by the requirements of a charitable trust.

(Added by Stats. 1978, Ch. 567.)






CHAPTER 9 - Sales of Assets

7910

Any mortgage, deed of trust, pledge or other hypothecation of all or any part of the corporation’s property, real or personal, for the purpose of securing the payment or performance of any contract or obligation may be approved by the board. Unless the articles or bylaws otherwise provide, no approval of the members (Section 5034) shall be necessary for such action.

(Added by Stats. 1978, Ch. 567.)



7911

(a) Subject to the provisions of Section 7142, a corporation may sell, lease, convey, exchange, transfer or otherwise dispose of all or substantially all of its assets when the principal terms are:

(1) Approved by the board; and

(2) Unless the transaction is in the usual and regular course of its activities, approved by the members (Section 5034), either before or after approval by the board and before or after the transaction.

(b) Notwithstanding approval by the members (Section 5034), the board may abandon the proposed transaction without further action by the members, subject to the contractual rights, if any, of third parties.

(c) Subject to the provisions of Section 7142, such sale, lease, conveyance, exchange, transfer or other disposition may be made upon such terms and conditions and for such consideration as the board may deem in the best interests of the corporation. The consideration may be money, property, or securities of any domestic corporation, foreign corporation, or foreign business corporation or any of them.

(Amended by Stats. 1981, Ch. 587, Sec. 39.)



7912

Any deed or instrument conveying or otherwise transferring any assets of a corporation may have annexed to it the certificate of the secretary or an assistant secretary of the corporation, setting forth that the transaction has been validly approved by the board and (a) stating that the property described in such deed or instrument is less than substantially all of the assets of the corporation or that the transfer is in the usual and regular course of the business of the corporation, if such be the case, or (b) if such property constitutes all or substantially all of the assets of the corporation and the transfer is not in the usual and regular course of the business of the corporation, stating the fact of approval thereof by the members (Section 5034) or all the members pursuant to this chapter. Such certificate is prima facie evidence of the existence of the facts authorizing such conveyance or other transfer of the assets and conclusive evidence in favor of any purchaser or encumbrancer for value who, without notice of any trust restriction applicable to the property or any failure to comply therewith, in good faith parted with value.

(Added by Stats. 1978, Ch. 567.)



7913

A corporation holding assets in charitable trust must give written notice to the Attorney General 20 days before it sells, leases, conveys, exchanges, transfers or otherwise disposes of any or all of the assets held in trust unless the Attorney General has given the corporation a written waiver of this section as to the proposed transaction.

(Added by Stats. 1978, Ch. 567.)



7914

The provisions of Article 2 (commencing with Section 5914) of Chapter 9 of Part 2 apply to mutual benefit corporations to the extent provided therein.

(Added by Stats. 2011, Ch. 442, Sec. 17. Effective January 1, 2012.)






CHAPTER 10 - Mergers

ARTICLE 1 - Merger

8010

A mutual benefit corporation may merge with any domestic corporation, foreign corporation, foreign business corporation, or other business entity (Section 5063.5). However, a merger with a public benefit corporation, or a religious corporation, or an unincorporated association, the governing documents of which provide that its assets are irrevocably dedicated to charitable, religious, or public purposes, must have the prior written consent of the Attorney General.

(Amended by Stats. 2011, Ch. 442, Sec. 18. Effective January 1, 2012.)



8011

The board of each corporation that desires to merge shall approve an agreement of merger. The constituent corporations shall be parties to the agreement of merger and other persons may be parties to the agreement of merger. The agreement shall state all of the following:

(a) The terms and conditions of the merger.

(b) The amendments, subject to Sections 7810 and 7816, to the articles of the surviving corporation to be effected by the merger, if any; if any amendment changes the name of the surviving corporation, the new name may be the same as or similar to the name of a disappearing corporation, subject to subdivision (c) of Section 7122.

(c) The amendments to the bylaws of the surviving corporation to be effected by the merger, if any.

(d) The name and place of incorporation of each constituent corporation and which of the constituent corporations is the surviving corporation.

(e) The manner, if any, of converting memberships or securities of the constituent corporations into memberships or securities of the surviving corporation and, if any memberships or securities of any of the constituent corporations are not to be converted solely into memberships or securities of the surviving corporation, the cash, property, rights or securities of any corporation that the holders of those memberships or securities are to receive in exchange for the memberships or securities, which cash, property, rights or securities of any corporation may be in addition to or in lieu of memberships or securities of the surviving corporation, or that the memberships are to be canceled without consideration.

(f) Other details or provisions as are desired, if any, including, without limitation, if not prohibited by this chapter, a provision for the payment of cash in lieu of fractional memberships or for any other arrangement with respect thereto.

(Amended by Stats. 1999, Ch. 453, Sec. 14. Effective January 1, 2000.)



8011.5

Each membership of the same class of any constituent corporation (other than the cancellation of memberships held by a surviving corporation or its parent or a wholly owned subsidiary of either in a constituent corporation) shall be treated equally with respect to any distribution of cash, property, rights or securities unless: (i) all members of the class consent or (ii) the Commissioner of Corporations has approved the terms and conditions of the transaction and the fairness of such terms pursuant to Section 25142.

(Added by Stats. 1979, Ch. 724.)



8012

The principal terms of the merger shall be approved by the members (Section 5034) of each class of each constituent corporation and by each other person or persons whose approval of an amendment of articles is required by the articles; and the approval by the members (Section 5034) or such other person or persons required by this section may be given before or after the approval by the board.

(Amended by Stats. 1981, Ch. 587, Sec. 41.)



8013

Each constituent corporation shall sign the agreement by the chairman of its board, president or a vice president and secretary or an assistant secretary acting on behalf of their respective corporations.

(Added by Stats. 1978, Ch. 567.)



8014

After approval of a merger by the board and any approval by the members (Section 5034) required by Section 8012, the surviving corporation shall file a copy of the agreement of merger with an officers’ certificate of each constituent corporation attached stating the total number of memberships of each class entitled to vote on the merger, identifying any other person or persons whose approval is required, and that the principal terms of the agreement in the form attached were duly approved by the required vote of the members and, if applicable, any other person or persons. The merger and any amendment of the articles of the surviving corporation contained in the merger agreement shall thereupon be effective (subject to subdivision (c) of Section 5008 and subject to the provisions of Section 8018) and the several parties thereto shall be one corporation. The Secretary of State may certify a copy of the merger agreement separate from the officers’ certificates attached thereto.

(Amended by Stats. 2006, Ch. 773, Sec. 22. Effective September 29, 2006.)



8015

(a) Any amendment to the agreement may be adopted and the agreement so amended may be approved by the board and, if it changes any of the principal terms of the agreement, by the members (Section 5034) or other person or persons, as required by Section 8012, of any constituent corporation in the same manner as the original agreement.

(b) If the agreement so amended is approved as provided in subdivision (a), the agreement so amended shall then constitute the agreement of merger.

(Amended by Stats. 1981, Ch. 587, Sec. 42.)



8016

The board may, in its discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other constituent corporations, without further approval by the members (Section 5034) or other persons entitled to approve the merger at any time before the merger is effective.

(Amended by Stats. 1982, Ch. 662, Sec. 18.)



8017

A copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving corporation and the performance of the conditions necessary to the adoption of any amendment to the articles contained in the agreement of merger.

(Added by Stats. 1978, Ch. 567.)



8018

(a) Subject to the provisions of Section 8010, the merger of any number of corporations with any number of foreign corporations, foreign business corporations or domestic corporations may be effected if the foreign corporations are authorized by the laws under which they are formed to effect the merger. The surviving corporation may be any one of the constituent corporations and shall continue to exist under the laws of the state or place of its incorporation.

(b) If the surviving corporation is a mutual benefit corporation, the merger proceedings with respect to that corporation and any domestic disappearing corporation shall conform to the provisions of this chapter and other applicable laws of this state, but if the surviving corporation is a foreign corporation, then, subject to the requirements of subdivision (d) and Section 8012 the merger proceedings may be in accordance with the laws of the state or place of incorporation of the surviving corporation.

(c) If the surviving corporation is a mutual benefit corporation, the agreement and the officers’ certificate of each constituent corporation shall be filed as provided in Section 8014 and thereupon, subject to subdivision (c) of Section 5008, the merger shall be effective as to each corporation; and each foreign disappearing corporation that is qualified for the transaction of intrastate business shall, by virtue of the filing, automatically surrender its right to transact intrastate business.

(d) If the surviving corporation is a foreign corporation, or foreign business corporation, the merger shall become effective in accordance with the law of the jurisdiction in which it is organized, but shall be effective as to any disappearing corporation as of the time of effectiveness in the foreign jurisdiction upon the filing in this state as required by this subdivision. There shall be filed as to the domestic disappearing corporation or corporations the documents described in any one of the following paragraphs:

(1) A copy of the agreement, certificate, or other document filed by the surviving foreign corporation in the state or place of its incorporation for the purpose of effecting the merger, which copy shall be certified by the public officer having official custody of the original.

(2) An executed counterpart of the agreement, certificate, or other document filed by the surviving corporation in the state or place of its incorporation for the purpose of effecting the merger.

(3) A copy of the agreement of merger with an officers’ certificate of the surviving foreign corporation and of each constituent domestic corporation attached, which officers’ certificates shall conform to the requirements of Section 8014.

(e) If the date of the filing in this state pursuant to subdivision (d) is more than six months after the time of the effectiveness in the foreign jurisdiction, or if the powers of the domestic corporation are suspended at the time of effectiveness in the foreign jurisdiction, the merger shall be effective as to the domestic disappearing corporation or corporations as of the date of filing in this state. Each foreign disappearing corporation that is qualified for the transaction of intrastate business shall automatically by the filing pursuant to subdivision (d) surrender its right to transact intrastate business as of the date of filing in this state regardless of the time of effectiveness as to a domestic disappearing corporation.

(Amended by Stats. 2006, Ch. 773, Sec. 23. Effective September 29, 2006.)



8019

If an agreement of merger is entered into between a nonprofit corporation and a business corporation: (a) Sections 6011, 6012, 6014, and 6015 shall apply to any constituent public benefit corporation; (b) Sections 8011, 8011.5, 8012, 8014, and 8015 shall apply to any constituent mutual benefit corporation; (c) Sections 6014 and 6015 and subdivisions (c) and (d) of Section 9640 shall apply to any constituent religious corporation; and (d) Sections 1101, 1101.1, 1103, and 1104 shall apply to any constituent business corporation.

(Amended by Stats. 1981, Ch. 587, Sec. 44.)



8019.1

(a) Subject to the provisions of Section 8010, any one or more corporations may merge with one or more other business entities (Section 5063.5). One or more other domestic corporations, foreign corporations (Section 5053), and foreign business corporations (Section 5052) may be parties to the merger. Notwithstanding the provisions of this section, such a merger may be effected only if:

(1) In a merger in which a domestic corporation or domestic other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(2) In a merger in which a foreign corporation or foreign business corporation is a party, it is authorized by the laws under which it is organized to effect the merger.

(3) In a merger in which a foreign other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(b) Each corporation and each other party which desires to merge shall approve an agreement of merger. The board and the members (Section 5034) of each corporation which desires to merge, and each other person or persons, if any, whose approval of an amendment of the articles of that corporation is required by the articles or bylaws shall approve the agreement of merger. The agreement of merger shall be approved on behalf of each other constituent party by those persons authorized or required to approve the merger by the laws under which it is organized. The parties desiring to merge shall be parties to the agreement of merger and other persons, including a parent party (Section 5064.5), may be parties to the agreement of merger. The agreement of merger shall state all of the following:

(1) The terms and conditions of the merger.

(2) The name and place of incorporation or organization of each party and the identity of the surviving party.

(3) The amendments, if any, subject to Sections 7810 and 7816, to the articles of the surviving corporation, if applicable, to be effected by the merger. The name of the surviving corporation may be, subject to subdivisions (b) and (c) of Section 7122, the same as or similar to the name of a disappearing party to the merger.

(4) The manner, if any, of converting the memberships or securities of each of the constituent corporations into shares, memberships, interests, or other securities of the surviving party; and, if any memberships or securities of any of the constituent corporations are not to be converted solely into shares, memberships, interests, or other securities of the surviving party, cash, rights, securities, or other property which the holders of those memberships or securities are to receive in exchange for the memberships or securities, which cash, rights, securities, or other property may be in addition to or in lieu of shares, memberships, interests, or other securities of the surviving party.

(5) Any other details or provisions required by the laws under which any party to the merger is organized, including, if an unincorporated association is a party to the merger, Section 18370, or if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.12, or, if a domestic general partnership is a party to the merger, subdivision (a) of Section 16911, or, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17710.12.

(6) Any other details or provisions as are desired.

(c) Each membership of the same class of any constituent corporation (other than the cancellation of memberships held by a party to the merger or its parent or a wholly owned subsidiary of either in another constituent corporation) shall be treated equally with respect to any distribution of cash, property, rights, or securities unless (i) all members of the class consent or (ii) the commissioner has approved the terms and conditions of the transaction and the fairness of those terms pursuant to Section 25142.

(d) Notwithstanding its prior approval, an agreement of merger may be amended prior to the filing of the agreement of merger if the amendment is approved by each constituent corporation in the same manner as the original agreement of merger. If the agreement of merger as so amended and approved is also approved by each of the other parties to the agreement of merger, as so amended it shall then constitute the agreement of merger.

(e) The board of a constituent corporation may, in its discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other parties to the agreement of merger, without further approval by the members (Section 5034) or other persons, at any time before the merger is effective.

(f) Each constituent corporation shall sign the agreement of merger by its chairperson of the board, president, or a vice president and also by its secretary or an assistant secretary acting on behalf of their respective corporations.

(g) After required approvals of the merger by each constituent corporation and each other party to the merger, the surviving party shall file a copy of the agreement of merger with an officers’ certificate of each constituent domestic corporation, foreign corporation, and foreign business corporation attached stating the total number of outstanding shares or membership interests of each class entitled to vote on the merger (and identifying any other person or persons whose approval is required), that the agreement of merger in the form attached or its principal terms, as required, were approved by that corporation by a vote of a number of shares or membership interests of each class which equaled or exceeded the vote required, specifying each class entitled to vote required of each class, and, if applicable, by such other person or persons whose approval is required.

If equity securities of a parent party (Section 5064.5) are to be issued in the merger, the officers’ certificate or certificate of merger of the controlled party shall state either that no vote of the shareholders of the parent party was required or that the required vote was obtained. The merger and any amendment of the articles of the surviving corporation, if applicable, contained in the agreement of merger shall be effective upon the filing of the agreement of merger, subject to the provisions of subdivision (i). If a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance is a party to the merger, the agreement of merger or certificate of merger shall not be filed until there has been filed the certificate issued by the Insurance Commissioner approving the merger pursuant to Section 1555 of the Insurance Code.

In lieu of an officers’ certificate, a certificate of merger, on a form prescribed by the Secretary of State, shall be filed for each constituent other business entity. The certificate of merger shall be executed and acknowledged by each domestic constituent limited liability company by all of the managers of the limited liability company (unless a lesser number is specified in its articles of organization or operating agreement) and by each domestic constituent limited partnership by all general partners (unless a lesser number is provided in its certificate of limited partnership or partnership agreement) and by each domestic constituent general partnership by two partners (unless a lesser number is provided in its partnership agreement) and by each foreign constituent limited liability company by one or more managers and by each foreign constituent general partnership or foreign constituent limited partnership by one or more general partners, and by each constituent reciprocal insurer by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary, or, if a constituent reciprocal insurer has not appointed such officers, by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary of the constituent reciprocal insurer’s attorney-in-fact, and by each other party to the merger by those persons required or authorized to execute the certificate of merger by the laws under which that party is organized, specifying for such party the provision of law or other basis for the authority of the signing persons.

The certificate of merger shall set forth, if a vote of the shareholders, members, partners, or other holders of interests of a constituent other business entity was required, a statement setting forth the total number of outstanding interests of each class entitled to vote on the merger and that the principal terms of the agreement of merger were approved by a vote of the number of interests of each class which equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class, and any other information required to be set forth under the laws under which the constituent other business entity is organized, including, if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.14, if a domestic general partnership is a party to the merger, subdivision (b) of Section 16915 and, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17710.14. The certificate of merger for each constituent foreign other business entity, if any, shall also set forth the statutory or other basis under which that foreign other business entity is authorized by the laws under which it is organized to effect the merger.

The Secretary of State may certify a copy of the agreement of merger separate from the officers’ certificates and certificates of merger attached thereto.

(h) A copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving party to the merger, the performance of the conditions necessary to the adoption of any amendment to the articles, if applicable, contained in the agreement of merger, and of the merger of the constituent corporations, either by themselves or together with other constituent parties, into the surviving party to the merger.

(i) (1) The merger of domestic corporations with foreign corporations or foreign other business entities in a merger in which one or more other business entities is a party shall comply with subdivisions (a) and (g) and this subdivision.

(2) Subject to subdivision (c) of Section 5008 and paragraph (3), the merger shall be effective as to each domestic constituent corporation and domestic constituent other business entity upon filing of the agreement of merger with attachments as provided in subdivision (g).

(3) If the surviving party is a foreign corporation or foreign business corporation or foreign other business entity, except as provided in paragraph (4), the merger shall be effective as to any domestic disappearing corporation as of the time of effectiveness in the foreign jurisdiction upon the filing in this state of a copy of the agreement of merger with an officers’ certificate of the surviving foreign corporation or foreign business corporation and of each constituent foreign and domestic corporation and a certificate of merger of each constituent other business entity attached, which officers’ certificates and certificates of merger shall conform to the requirements of subdivision (g).

If one or more domestic other business entities is a disappearing party in a merger pursuant to this subdivision in which a foreign other business entity is the surviving entity, a certificate of merger required by the laws under which each domestic other business entity is organized, including subdivision (a) of Section 15911.14, subdivision (b) of Section 16915, or subdivision (a) of Section 17710.14, if applicable, shall also be filed at the same time as the filing of the agreement of merger.

(4) If the date of the filing in this state pursuant to this subdivision is more than six months after the time of the effectiveness in the foreign jurisdiction, or if the powers of a domestic disappearing corporation are suspended at the time of effectiveness in the foreign jurisdiction, the merger shall be effective as to the domestic disappearing corporation as of the date of filing in this state.

(5) Each foreign disappearing corporation that is qualified for the transaction of intrastate business shall automatically by the filing pursuant to subdivision (g) surrender its right to transact intrastate business as of the date of filing in this state or, if later, the effective date of the merger. With respect to each foreign disappearing other business entity previously registered for the transaction of intrastate business in this state, the filing of the agreement of merger pursuant to subdivision (g) automatically has the effect of a cancellation of registration for that foreign other business entity as of the date of filing in this state or, if later, the effective date of the merger, without the necessity of the filing of a certificate of cancellation.

(Amended by Stats. 2012, Ch. 419, Sec. 12. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 2 - Effect of Merger

8020

(a) Upon merger pursuant to this chapter the separate existences of the disappearing parties to the merger cease and the surviving party to the merger shall succeed, without other transfer, to all the rights and property of each of the disappearing parties to the merger and shall be subject to all the debts and liabilities of each and trust obligations upon the property of a disappearing party in the same manner as if incurred by the surviving party to the merger.

(b) All rights of creditors and all liens and trusts upon or arising from the property of each of the constituent corporations and other parties to the merger shall be preserved unimpaired, provided that the liens and trust obligations upon property of a disappearing party shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(c) Any action or proceeding pending by or against any disappearing corporation or other party to the merger may be prosecuted to judgment, which shall bind the surviving party to the merger, or the surviving party to the merger may be proceeded against or substituted in its place.

(Amended by Stats. 1999, Ch. 437, Sec. 20. Effective January 1, 2000.)



8020.5

(a) Upon merger pursuant to this chapter, a surviving domestic or foreign corporation or other business entity shall be deemed to have assumed the liability of each disappearing domestic or foreign corporation or other business entity that is taxed under Part 10 (commencing with Section 17001) of, or under Part 11 (commencing with Section 23001) of, Division 2 of the Revenue and Taxation Code for the following:

(1) To prepare and file, or to cause to be prepared and filed, tax and information returns otherwise required of that disappearing entity as specified in Chapter 2 (commencing with Section 18501) of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(2) To pay any tax liability determined to be due.

(b) If the surviving entity is a domestic limited liability company, domestic corporation, or registered limited liability partnership or a foreign limited liability company, foreign limited liability partnership, or foreign corporation that is registered or qualified to do business in California, the Secretary of State shall notify the Franchise Tax Board of the merger.

(Amended by Stats. 2006, Ch. 773, Sec. 25. Effective September 29, 2006.)



8021

Whenever a domestic or foreign or foreign business corporation or other business entity (Section 5063.5) having any real property in this state merges with another domestic or foreign or foreign business corporation or other business entity pursuant to the laws of this state or of the state or place in which any constituent party to the merger was organized, and the laws of the state or place of organization (including this state) of any disappearing party to the merger provide substantially that the making and filing of the agreement of merger vests in the surviving party to the merger all the real property of any disappearing party to the merger, the filing for record in the office of the county recorder of any county in this state in which any of the real property of the disappearing party to the merger is located of either (a) a certificate prescribed by the Secretary of State, or (b) a copy of the agreement of merger or certificate of merger, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the merger is effected, shall evidence record ownership in the surviving party to the merger of all interest of such disappearing party to the merger in and to the real property located in that county.

(Amended by Stats. 1999, Ch. 437, Sec. 21. Effective January 1, 2000.)



8022

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, which is made to a constituent corporation and which takes effect or remains payable after the merger, inures to the surviving party to the merger.

(Amended by Stats. 1999, Ch. 437, Sec. 22. Effective January 1, 2000.)









CHAPTER 11 - Bankruptcy Reorganizations and Arrangements

8110

Any proceeding, initiated with respect to a corporation, under any applicable statute of the United States, as now existing or hereafter enacted, relating to reorganizations of corporations, shall be governed by the provisions of Chapter 14 (commencing with Section 1400) of Division 1 of Title 1, and for this purpose the reference in Chapter 14 to “shareholders” shall be deemed to be a reference to members and the reference to “this division” shall be deemed to be a reference to this part.

(Amended by Stats. 2009, Ch. 500, Sec. 21. Effective January 1, 2010.)






CHAPTER 12 - Required Filings by Corporation or Its Agent

8210

(a) Every corporation shall, within 90 days after the filing of its original articles and biennially thereafter during the applicable filing period, file, on a form prescribed by the Secretary of State, a statement containing: (1) the name of the corporation and the Secretary of State’s file number; (2) the names and complete business or residence addresses of its chief executive officer, secretary, and chief financial officer; (3) the street address of its principal office in this state, if any; (4) the mailing address of the corporation, if different from the street address of its principal executive office or if the corporation has no principal office address in this state; and (5) if the corporation chooses to receive renewal notices and any other notifications from the Secretary of State by electronic mail instead of by United States mail, a valid electronic mail address for the corporation or for the corporation’s designee to receive those notices.

(b) The statement required by subdivision (a) shall also designate, as the agent of the corporation for the purpose of service of process, a natural person residing in this state or any domestic or foreign or foreign business corporation that has complied with Section 1505 and whose capacity to act as an agent has not terminated. If a natural person is designated, the statement shall set forth the person’s complete business or residence street address. If a corporate agent is designated, no address for it shall be set forth.

(c) For the purposes of this section, the applicable filing period for a corporation shall be the calendar month during which its original articles were filed and the immediately preceding five calendar months. The Secretary of State shall provide a notice to each corporation to comply with this section approximately three months prior to the close of the applicable filing period. The notice shall state the due date for compliance and shall be sent to the last address of the corporation according to the records of the Secretary of State or to the last electronic mail address according to the records of the Secretary of State if the corporation has elected to receive notices from the Secretary of State by electronic mail. Neither the failure of the Secretary of State to send the notice nor the failure of the corporation to receive it is an excuse for failure to comply with this section.

(d) Whenever any of the information required by subdivision (a) is changed, the corporation may file a current statement containing all the information required by subdivisions (a) and (b). In order to change its agent for service of process or the address of the agent, the corporation must file a current statement containing all the information required by subdivisions (a) and (b). Whenever any statement is filed pursuant to this section, it supersedes any previously filed statement and the statement in the articles as to the agent for service of process and the address of the agent.

(e) The Secretary of State may destroy or otherwise dispose of any statement filed pursuant to this section after it has been superseded by the filing of a new statement.

(f) This section shall not be construed to place any person dealing with the corporation on notice of, or under any duty to inquire about, the existence or content of a statement filed pursuant to this section.

(Amended by Stats. 2012, Ch. 162, Sec. 21. Effective January 1, 2013.)



8211

(a) An agent designated for service of process pursuant to Section 8210 may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the corporation, the Secretary of State’s file number of the corporation, the name of the resigning agent for service of process, and a statement that the agent is resigning. Thereupon the authority of the agent to act in that capacity shall cease and the Secretary of State forthwith shall mail or otherwise provide written notice of the filing of the statement of resignation to the corporation at its principal office.

(b) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the corporation, the Secretary of State’s file number for the corporation, and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent. Similarly, a person named as an officer or director may indicate that the person was never properly appointed as the officer or director.

(c) The Secretary of State may destroy or otherwise dispose of any statement of resignation filed pursuant to this section after a new form is filed pursuant to Section 8210 replacing the agent for service of process that has resigned.

(Amended by Stats. 2014, Ch. 834, Sec. 15. Effective January 1, 2015.)



8212

If a natural person who has been designated agent for service of process pursuant to Section 8210 dies or resigns or no longer resides in the state or if the corporate agent for such purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers and privileges suspended or ceases to exist, the corporation shall forthwith file a designation of a new agent conforming to the requirements of Section 8210.

(Added by Stats. 1978, Ch. 567.)



8214

Upon request of an assessor, a corporation owning, claiming, possessing or controlling property in this state subject to local assessment shall make available at the corporation’s principal office in California or at a place mutually acceptable to the assessor and the corporation a true copy of business records relevant to the amount, cost and value of all property that it owns, claims, possesses or controls within the county.

(Amended by Stats. 1979, Ch. 724.)



8215

Any officers, directors, employees or agents of a corporation who do any of the following are liable jointly and severally for all the damages resulting therefrom to the corporation or any person injured thereby who relied thereupon or to both:

(a) Make, issue, deliver or publish any prospectus, report, circular, certificate, financial statement, balance sheet, public notice or document respecting the corporation or its memberships, assets, liabilities, capital, dividends, business, earnings or accounts which is false in any material respect, knowing it to be false, or participate in the making, issuance, delivery or publication thereof with knowledge that the same is false in a material respect.

(b) Make or cause to be made in the books, minutes, records or accounts of a corporation any entry which is false in any material particular knowing such entry is false.

(c) Remove, erase, alter or cancel any entry in any books or records of the corporation, with intent to deceive.

(Added by Stats. 1978, Ch. 567.)



8216

(a) The Attorney General, upon complaint of a member, director or officer, that a corporation is failing to comply with the provisions of this chapter, Chapter 5 (commencing with Section 7510), Chapter 6 (commencing with Section 7610) or Chapter 13 (commencing with Section 8310), may, in the name of the people of the State of California, send to the principal office of such corporation, (or, if there is no such office, to the office or residence of the chief executive officer or secretary, of the corporation, as set forth in the most recent statement filed pursuant to Section 8210) notice of the complaint. If the answer is not satisfactory, or if there is no answer within 30 days, the Attorney General may institute, maintain or intervene in such suits, actions, or proceedings of any type in any court or tribunal of competent jurisdiction or before any administrative agency for such relief by way of injunction, the dissolution of entities, the appointment of receivers or any other temporary, preliminary, provisional or final remedies as may be appropriate to protect the rights of members or to undo the consequences of failure to comply with such requirements. In any such action, suit or proceeding there may be joined as parties all persons and entities responsible for or affected by such activity.

(b) In the case of a corporation where the action concerns assets held in charitable trust, the Attorney General may bring an action under subdivision (a) without having received a complaint, and without first giving notice of a complaint.

(Added by Stats. 1978, Ch. 567.)



8217

(a) No corporation formed under this part for the sole purpose of operating a single ridesharing vanpool vehicle designed for transporting at least seven persons, including the driver, under an arrangement in which ridesharing is incidental to another purpose of the driver shall be subject to the payment of any fee under provisions of the Government Code for any filing required by this part.

(b) For purposes of this section, “ridesharing” shall have the meaning specified in Section 522 of the Vehicle Code.

(Amended by Stats. 1984, Ch. 1563, Sec. 1. Effective September 30, 1984.)






CHAPTER 13 - Records, Reports, and Rights of Inspection

ARTICLE 1 - General Provisions

8310

If any record subject to inspection pursuant to this chapter is not maintained in written form, a request for inspection is not complied with unless and until the corporation at its expense makes such record available in written form. For the purposes of this chapter “written” or “in writing” also includes cathode ray tube and similar electronic communications methods.

(Amended by Stats. 1982, Ch. 662, Sec. 19.)



8311

Any inspection under this chapter may be made in person or by agent or attorney and the right of inspection includes the right to copy and make extracts.

(Added by Stats. 1978, Ch. 567.)



8312

Any right of inspection created by this chapter extends to the records of each subsidiary of a corporation.

(Added by Stats. 1978, Ch. 567.)



8313

The rights of members provided in this chapter may not be limited by contract or the articles or bylaws.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 2 - Required Records, Reports to Directors and Members

8320

(a) Each corporation shall keep:

(1) Adequate and correct books and records of account:

(2) Minutes of the proceedings of its members, board and committees of the board; and

(3) A record of its members giving their names and addresses and the class of membership held by each.

(b) Those minutes and other books and records shall be kept either in written form or in any other form capable of being converted into clearly legible tangible form or in any combination of the foregoing. When minutes and other books and records are kept in a form capable of being converted into clearly legible paper form, the clearly legible paper form into which those minutes and other books and records are converted shall be admissible in evidence, and accepted for all other purposes, to the same extent as an original paper record of the same information would have been, provided that the paper form accurately portrays the record.

(Amended by Stats. 2004, Ch. 254, Sec. 27. Effective January 1, 2005.)



8321

(a) A corporation shall notify each member yearly of the member’s right to receive a financial report pursuant to this subdivision. Except as provided in subdivision (c), upon written request of a member, the board shall promptly cause the most recent annual report to be sent to the requesting member. An annual report shall be prepared not later than 120 days after the close of the corporation’s fiscal year. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that report and any accompanying material may be sent by electronic transmission by the corporation (Section 20). That report shall contain in appropriate detail the following:

(1) A balance sheet as of the end of that fiscal year and an income statement and a statement of cashflows for that fiscal year.

(2) A statement of the place where the names and addresses of the current members are located.

(3) Any information required by Section 8322.

(b) The report required by subdivision (a) shall be accompanied by any report thereon of independent accountants, or, if there is no report, the certificate of an authorized officer of the corporation that the statements were prepared without audit from the books and records of the corporation.

(c) Subdivision (a) does not apply to any corporation that receives less than ten thousand dollars ($10,000) in gross revenues or receipts during the fiscal year.

(Amended by Stats. 2006, Ch. 214, Sec. 6. Effective January 1, 2007.)



8322

(a) Any provision of the articles or bylaws notwithstanding, every corporation shall furnish annually to its members and directors a statement of any transaction or indemnification of a kind described in subdivision (d) or (e), if any such transaction or indemnification took place. If the corporation issues an annual report to all members, this subdivision shall be satisfied by including the required information in the annual report. A corporation which does not issue an annual report to all members, pursuant to subdivision (c) of Section 8321, shall satisfy this section by mailing or delivering to its members the required statement within 120 days after the close of the corporation’s fiscal year. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that statement may be sent by electronic transmission by the corporation (Section 20).

(b) Except as provided in subdivision (c), a covered transaction under this section is a transaction in which the corporation, its parent, or its subsidiary was a party, and in which either of the following had a direct or indirect material financial interest:

(1) Any director or officer of the corporation, or its parent or subsidiary.

(2) Any holder of more than 10 percent of the voting power of the corporation, its parent or its subsidiary.

For the purpose of subdivision (d), an “interested person” is any person described in paragraph (1) or (2) of this subdivision.

(c) Transactions approved by the members of a corporation (Section 5034), under subdivision (a) of Section 7233, are not covered transactions. For the purpose of subdivision (b), a mere common directorship is not a material financial interest.

(d) The statement required by subdivision (a) shall describe briefly:

(1) Any covered transaction (excluding compensation of officers and directors) during the previous fiscal year involving more than fifty thousand dollars ($50,000), or which was one of a number of covered transactions in which the same interested person had a direct or indirect material financial interest, and which transactions in the aggregate involved more than fifty thousand dollars ($50,000).

(2) The names of the interested persons involved in such transactions, stating such person’s relationship to the corporation, the nature of such person’s interest in the transaction and, where practicable, the amount of such interest; provided, that in the case of a transaction with a partnership of which such person is a partner, only the interest of the partnership need be stated.

(e) The statement required by subdivision (a) shall describe briefly the amount and circumstances of any loans, guaranties, indemnifications or advances aggregating more than ten thousand dollars ($10,000) paid or made during the fiscal year to any officer or director of the corporation pursuant to Section 7237; provided that no such report need be made in the case of a loan, guaranty, or indemnification approved by the members (Section 5034) or a loan or guaranty not subject to the provisions of subdivision (a) of Section 7235.

(Amended by Stats. 2004, Ch. 254, Sec. 29. Effective January 1, 2005.)



8323

(a) The superior court of the proper county shall enforce the duty of making and mailing or delivering the information and financial statements required by this article and, for good cause shown, may extend the time therefor.

(b) In any action or proceeding under this section, if the court finds the failure of the corporation to comply with the requirements of this article to have been without justification, the court may award the member reasonable expenses, including attorneys’ fees, in connection with such action or proceeding.

(Added by Stats. 1978, Ch. 567.)



8324

(a) Nothing in this part relieves a corporation from the requirements of Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of the Government Code as to any assets held in charitable trust including, without limitation, subdivision (a) of Section 12586. If a report sent to the Attorney General in compliance with the requirements of Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of the Government Code includes the information required in the annual report, then the corporation may furnish a copy of its report to the Attorney General in lieu of the annual report, whenever it is required to furnish an annual report.

(b) A corporation shall furnish any member who so requests a copy of any report filed by the corporation pursuant to Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of the Government Code. The corporation may impose reasonable charges for copying and mailing a report furnished under this subdivision.

(Amended by Stats. 2011, Ch. 442, Sec. 20. Effective January 1, 2012.)



8325

For a period of 60 days following the conclusion of an annual, regular, or special meeting of members, a corporation shall, upon written request from a member, forthwith inform the member of the result of any particular vote of members taken at the meeting, including the number of memberships voting for, the number of memberships voting against, and the number of memberships abstaining or withheld from voting. If the matter voted on was the election of directors, the corporation shall report the number of memberships, or votes if voted cumulatively, cast for each nominee for director. If more than one class or series of memberships voted, the report shall state the appropriate numbers by class and series of memberships.

(Added by Stats. 1999, Ch. 453, Sec. 17. Effective January 1, 2000.)






ARTICLE 3 - Rights of Inspection

8330

(a) Subject to Sections 8331 and 8332, and unless the corporation provides a reasonable alternative pursuant to subdivision (c), a member may do either or both of the following as permitted by subdivision (b):

(1) Inspect and copy the record of all the members’ names, addresses and voting rights, at reasonable times, upon five business days’ prior written demand upon the corporation which demand shall state the purpose for which the inspection rights are requested; or

(2) Obtain from the secretary of the corporation, upon written demand and tender of a reasonable charge, a list of the names, addresses and voting rights of those members entitled to vote for the election of directors, as of the most recent record date for which it has been compiled or as of a date specified by the member subsequent to the date of demand. The demand shall state the purpose for which the list is requested. The membership list shall be made available on or before the later of ten business days after the demand is received or after the date specified therein as the date as of which the list is to be compiled.

(b) The rights set forth in subdivision (a) may be exercised by:

(1) Any member, for a purpose reasonably related to such person’s interest as a member. Where the corporation reasonably believes that the information will be used for another purpose, or where it provides a reasonable alternative pursuant to subdivision (c), it may deny the member access to the list. In any subsequent action brought by the member under Section 8336, the court shall enforce the rights set forth in subdivision (a) unless the corporation proves that the member will allow use of the information for purposes unrelated to the person’s interest as a member or that the alternative method offered reasonably achieves the proper purpose set forth in the demand.

(2) The authorized number of members for a purpose reasonably related to the members’ interest as members.

(c) The corporation may, within ten business days after receiving a demand under subdivision (a), deliver to the person or persons making the demand a written offer of an alternative method of achieving the purpose identified in said demand without providing access to or a copy of the membership list. An alternative method which reasonably and in a timely manner accomplishes the proper purpose set forth in a demand made under subdivision (a) shall be deemed a reasonable alternative, unless within a reasonable time after acceptance of the offer the corporation fails to do those things which it offered to do. Any rejection of the offer shall be in writing and shall indicate the reasons the alternative proposed by the corporation does not meet the proper purpose of the demand made pursuant to subdivision (a).

(Added by Stats. 1978, Ch. 567.)



8331

(a) Where the corporation, in good faith, and with a substantial basis, believes that the membership list, demanded under Section 8330 by the authorized number (Section 5036), will be used for a purpose not reasonably related to the interests as members of the person or persons making the demand (hereinafter called the requesting parties) as members or provides a reasonable alternative pursuant to subdivision (c) of Section 8330, it may petition the superior court of the proper county for an order setting aside the demand.

(b) Except as provided in subdivision (c), a petition for an order to show cause why a protective order pursuant to subdivision (d) should not issue shall be filed within 10 business days after the demand by the authorized number under Section 8330 or receipt of a written rejection by the authorized number of an offer made pursuant to subdivision (c) of Section 8330, whichever is later. The petition shall be accompanied by an application for a hearing on the petition. Upon the filing of the petition, the court shall issue a protective order staying production of the list demanded until the hearing on the order to show cause. The court shall set the hearing on the order to show cause not more than 20 days from the date of the filing of the petition. The order to show cause shall be granted unless the court finds that there is no reasonable probability that the corporation will make the showing required under subdivision (f).

(c) A corporation may file a petition under this section more than 10 business days after the demand or rejection under Section 8330, but only upon a showing the delay was caused by excusable neglect. In no event, however, may any petition under this section be considered if filed more than 30 days after the requesting parties’ demand or rejection, whichever is later.

(d) Upon the return day of the order to show cause, the court may issue a protective order staying production of the list demanded until final adjudication of the petition filed pursuant to this section. No protective order shall issue under this subdivision unless the court finds that the rights of the requesting parties can reasonably be preserved and that the corporation is likely to make the showing required by subdivision (f) or the court is likely to issue a protective order pursuant to subdivision (g).

(e) If the corporation fails to file a petition within the time allowed by subdivision (b) or (c), whichever is applicable, or fails to obtain a protective order under subdivision (d), then the corporation shall comply with the demand, and no further action may be brought by the corporation under this section.

(f) The court shall issue the final order setting aside the demand only if the corporation proves:

(1) That there is a reasonable probability that the requesting parties will permit use of the membership list for a purpose unrelated to their interests as members; or

(2) That the method offered by the corporation is a reasonable alternative in that it reasonably achieves the proper purpose set forth in the requesting parties’ demand and that the corporation intends and is able to effectuate the reasonable alternative.

(g) In the final order, the court may, in its discretion, order an alternate mechanism for achieving the proper purposes of the requesting parties, or impose just and proper conditions upon the use of the membership list which reasonably assures compliance with Section 8330 and Section 8338.

(h) The court shall award reasonable costs and expenses including reasonable attorneys’ fees, to requesting parties who successfully oppose any petition or application filed pursuant to this section.

(i) Where the corporation has neither, within the time allowed, complied with a demand by the authorized number (Section 5036) under Section 8330, nor obtained a protective order staying production of the list, or a final order setting aside the demand, which is then in effect, the requesting parties may petition the superior court of the proper county for a writ of mandamus pursuant to Section 1085 of the Code of Civil Procedure compelling the corporation to comply with the demand. At the hearing, the court shall hear the parties summarily, by affidavit or otherwise, and shall issue a peremptory writ of mandamus unless it appears that the demand was not made by an authorized number (Section 5036), that the demand has been complied with, that the corporation, pursuant to subdivision (c) of Section 8330, made an offer which was not rejected in writing within a reasonable time, or that a protective or final order properly issued under subdivision (d), (f) or (g) is then in effect. No inquiry may be made in such proceeding into the use for which the authorized number seek the list. The court shall award reasonable costs and expenses, including reasonable attorneys’ fees, to persons granted an order under this subdivision.

(j) Nothing in this section shall be construed to limit the right of the corporation to obtain damages for any misuse of a membership list obtained under Section 8330, or otherwise, or to obtain injunctive relief necessary to restrain misuse of a member list. A corporation shall be entitled to recover reasonable costs and expenses, including reasonable attorneys’ fees, incurred in successfully bringing any such action.

(Amended by Stats. 1979, Ch. 724.)



8332

(a) Upon petition of the corporation or any member, the superior court of the proper county may limit or restrict the rights set forth in Section 8330 where, and only where, such limitation or restriction is necessary to protect the rights of any member under the Constitution of the United States or the Constitution of the State of California. An order issued pursuant to this subdivision shall provide, insofar as possible, for alternative mechanisms by which the persons seeking to exercise rights under Section 8330 may communicate with members for purposes reasonably related to their interests as members.

(b) Upon the filing of a petition under subdivision (a), the court may, if requested by the person making the petition, issue a temporary order suspending the running of any time limit specified in Section 8330 for compliance with that section. Such an order may be extended, after notice and hearing, until final adjudication of the petition, wherever it appears that the petitioner may prevail on the merits, and it is otherwise equitable to do so.

(Added by Stats. 1978, Ch. 567.)



8333

The accounting books and records and minutes of proceedings of the members and the board and committees of the board shall be open to inspection upon the written demand on the corporation of any member at any reasonable time, for a purpose reasonably related to such person’s interests as a member.

(Added by Stats. 1978, Ch. 567.)



8334

Every director shall have the absolute right at any reasonable time to inspect and copy all books, records and documents of every kind and to inspect the physical properties of the corporation of which such person is a director.

(Added by Stats. 1978, Ch. 567.)



8335

Where the proper purpose of the person or persons making a demand pursuant to Section 8330 is frustrated by (1) any delay by the corporation in complying with a demand under Section 8330 beyond the time limits specified therein, or (2) any delay caused by the filing of a petition under Section 8331 or Section 8332, or (3) any delay caused by the alternative proposed under subdivision (c) of Section 8330, the person or persons properly making the demand shall have, in the discretion of the court, a right to obtain from the superior court an order postponing any members’ meeting previously noticed for a period equal to the period of such delay. The members may obtain such an order in a proceeding brought pursuant to Section 8331 upon the filing of a verified complaint in the proper county and after a hearing, notice of which shall be given to such persons and in such manner as the court may direct. Such right shall be in addition to any other legal or equitable remedies to which the member may be entitled.

(Amended by Stats. 1979, Ch. 724.)



8336

(a) Upon refusal of a lawful demand for inspection under this chapter, or a lawful demand pursuant to Section 8330 or Section 8333, the superior court of the proper county, or the county where the books or records in question are kept, may enforce the demand or right of inspection with just and proper conditions or may, for good cause shown, appoint one or more competent inspectors or independent accountants to audit the financial statements kept in this state and investigate the property, funds and affairs of any corporation and of any subsidiary corporation thereof, domestic or foreign, keeping records in this state and to report thereon in such manner as the court may direct.

(b) All officers and agents of the corporation shall produce to the inspectors or accountants so appointed all books and documents in their custody or power, under penalty of punishment for contempt of court.

(c) All expenses of the investigation or audit shall be defrayed by the applicant unless the court orders them to be paid or shared by the corporation.

(Amended by Stats. 1979, Ch. 724.)



8337

In any action or proceeding under this article, and except as required by Section 8331, if the court finds the failure of the corporation to comply with a proper demand thereunder was without justification, the court may award the member reasonable costs and expenses, including reasonable attorneys’ fees, in connection with such action or proceeding.

(Added by Stats. 1978, Ch. 567.)



8338

(a) A membership list is a corporate asset. Without consent of the board a membership list or any part thereof may not be obtained or used by any person for any purpose not reasonably related to a member’s interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(1) Used to solicit money or property unless such money or property will be used solely to solicit the vote of the members in an election to be held by their corporation.

(2) Used for any purpose which the user does not reasonably and in good faith believe will benefit the corporation.

(3) Used for any commercial purpose or purpose in competition with the corporation.

(4) Sold to or purchased by any person.

(b) Any person who violates the provisions of subdivision (a) shall be liable for any damage such violation causes the corporation and shall account for and pay to the corporation any profit derived as a result of said violation. In addition, a court in its discretion may award exemplary damages for a fraudulent or malicious violation of subdivision (a).

(c) Nothing in this article shall be construed to limit the right of a corporation to obtain injunctive relief necessary to restrain misuse of a membership list or any part thereof.

(d) In any action or proceeding under this section, a court may award the corporation reasonable costs and expenses, including reasonable attorneys’ fees, in connection with such action or proceeding.

(e) As used in this section, the term “membership list” means the record of the members’ names and addresses.

(Amended by Stats. 1996, Ch. 589, Sec. 36. Effective January 1, 1997.)









CHAPTER 14 - Service of Process

8410

Service of process upon a corporation shall be governed by Chapter 17 (commencing with Section 1700) of Division 1 of Title 1.

(Added by Stats. 1978, Ch. 567.)






CHAPTER 15 - Involuntary Dissolution

8510

(a) A complaint for involuntary dissolution of a corporation on any one or more of the grounds specified in subdivision (b) may be filed in the superior court of the proper county by any of the following persons:

(1) One-half or more of the directors in office.

(2) A person or persons holding or authorized in writing by persons holding not less than 331/3 percent of the voting power exclusive of memberships held by persons who have personally participated in any of the transactions enumerated in paragraph (5) of subdivision (b).

(3) Any member if the ground for dissolution is that the period for which the corporation was formed has terminated without extension thereof.

(4) Any other person expressly authorized to do so in the articles.

(5) In the case of a corporation holding assets in charitable trust, the Attorney General.

(6) The head organization under whose authority the corporation was created, where the corporation’s articles include the provision authorized by subdivision (a), paragraph (4), clause (i), of Section 7132.

(b) The grounds for involuntary dissolution are that:

(1) The corporation has abandoned its activity for more than one year.

(2) The corporation has an even number of directors who are equally divided and cannot agree as to the management of its affairs, so that its activities can no longer be conducted to advantage or so that there is danger that its property will be impaired or lost or its activities impaired and the members are so divided into factions that they cannot elect a board consisting of an uneven number.

(3) There is internal dissension and two or more factions of members in the corporation are so deadlocked that its activities can no longer be conducted with advantage.

(4) When during any four-year period or when all voting power has been exercised at two consecutive meetings or in two written ballots for the election of directors, whichever period is shorter, the members have failed to elect successors to directors whose terms have expired or would have expired upon election of their successors.

(5) Those in control of the corporation have been guilty of or have knowingly countenanced persistent and pervasive fraud, mismanagement or abuse of authority or persistent unfairness toward any member or the corporation’s property is being misapplied or wasted by its directors or officers.

(6) In the case of any corporation with 35 or fewer members, liquidation is reasonably necessary for the protection of the rights or interests of a complaining member or members.

(7) The period for which the corporation was formed has terminated without extension of such period.

(8) The corporation is required to dissolve under the terms of any article provision adopted pursuant to subdivision (a), paragraph (4), clause (i) of Section 7132.

(c) At any time prior to the trial of the action any member or creditor may intervene therein.

(d) This section does not apply to any corporation subject to:

(1) The Public Utilities Act (Part 1 (commencing with Section 201) of Division 1 of the Public Utilities Code) unless an order is obtained from the Public Utilities Commission authorizing the corporation either (a) to dispose of its assets as provided in Section 851 of the Public Utilities Code or (b) to dissolve.

(2) The provisions of Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1 of the Insurance Code when the application authorized by Section 1011 of the Insurance Code has been filed by the Insurance Commissioner unless the consent of the Insurance Commissioner has been obtained.

(3) The California Credit Union Law (Chapter 1 (commencing with Section 14000) of Division 5 of the Financial Code).

(e) In the case of a corporation holding assets in charitable trust at the time of the filing of the complaint pursuant to subdivision (a), a copy thereof shall be served on the Attorney General who may intervene.

(Amended by Stats. 1982, Ch. 662, Sec. 22.)



8511

(a) The Attorney General may bring an action against any corporation or purported corporation in the name of the people of this state, upon the Attorney General’s own information or upon complaint of a private party, to procure a judgment dissolving the corporation and annulling, vacating or forfeiting its corporate existence upon any of the following grounds:

(1) The corporation has seriously offended against any provision of the statutes regulating corporations.

(2) The corporation has fraudulently abused or usurped corporate privileges or powers.

(3) The corporation has violated any provision of law by any act or default which under the law is a ground for forfeiture of corporate existence.

(4) The corporation has failed to pay to the Franchise Tax Board for a period of five years any tax imposed upon it by the Bank and Corporation Tax Law.

(b) If the ground of the action is a matter or act which the corporation has done or omitted to do that can be corrected by amendment of its articles or by other corporate action, such suit shall not be maintained unless (1) the Attorney General, at least 30 days prior to the institution of suit, has given the corporation written notice of the matter or act done or omitted to be done and (2) the corporation has failed to institute proceedings to correct it within the 30-day period or thereafter fails to duly and properly make such amendment or take the corrective corporate action.

(c) In any such action the court may order dissolution or such other or partial relief as it deems just and expedient. The court also may appoint a receiver for winding up the affairs of the corporation or may order that the corporation be wound up by its board subject to the supervision of the court.

(d) Service of process on the corporation may be made pursuant to Chapter 17 (commencing with Section 1700) of Division 1 or by written notice to the president or secretary of the corporation at the address indicated in the corporation’s last tax return filed pursuant to the Bank and Corporation Tax Law. The Attorney General shall also publish one time in a newspaper of general circulation in the proper county a notice to the members of the corporation.

(Added by Stats. 1978, Ch. 567.)



8512

If the ground for the complaint for involuntary dissolution of the corporation is a deadlock in the board as set forth in paragraph (2) of subdivision (b) of Section 8510, the court may appoint a provisional director. The provisions of subdivision (d) of Section 7225 apply to any such provisional director so appointed.

(Added by Stats. 1978, Ch. 567.)



8513

If, at the time of the filing of a complaint for involuntary dissolution or at any time thereafter, the court has reasonable grounds to believe that unless a receiver of the corporation is appointed the interests of the corporation or its members will suffer pending the hearing and determination of the complaint, upon the application of the plaintiff, and after a hearing upon such notice to the corporation as the court may direct and upon the giving of security pursuant to Sections 566 and 567 of the Code of Civil Procedure, the court may appoint a receiver to take over and manage the affairs of the corporation and to preserve its property pending the hearing and determination of the complaint for dissolution.

(Amended by Stats. 1982, Ch. 517, Sec. 190.)



8514

After hearing the court may decree a winding up and dissolution of the corporation if cause therefor is shown or, with or without winding up and dissolution, may make such orders and decrees and issue such injunctions in the case as justice and equity require.

(Added by Stats. 1978, Ch. 567.)



8515

(a) Involuntary proceedings for winding up a corporation commence when the order for winding up is entered under Section 8514.

(b) When an involuntary proceeding for winding up has commenced, the board shall conduct the winding up of the affairs of the corporation, subject to the supervision of the court, unless other persons are appointed by the court, on good cause shown, to conduct the winding up. The directors or such other persons may, subject to any restrictions imposed by the court, exercise all their powers through the executive officers without any order of court.

(c) When an involuntary proceeding for winding up has commenced, the corporation shall cease to conduct its activities except to the extent necessary for the beneficial winding up thereof and except during such period as the board may deem necessary to preserve the corporation’s goodwill or going-concern value, pending a sale or other disposition of its assets, or both, in whole or in part. The directors shall cause written notice of the commencement of the proceeding for involuntary winding up to be given by mail to all members and to all known creditors and claimants whose addresses appear on the records of the corporation, unless the order for winding up has been stayed by appeal therefrom or otherwise or the proceeding or the execution of the order has been enjoined.

(Added by Stats. 1978, Ch. 567.)



8516

When an involuntary proceeding for winding up has been commenced, the jurisdiction of the court includes:

(a) The requirement of the proof of all claims and demands against the corporation, whether due or not yet due, contingent, unliquidated or sounding only in damages, and the barring from participation of creditors and claimants failing to make and present claims and proof as required by any order.

(b) The determination or compromise of all claims of every nature against the corporation or any of its property, and the determination of the amount of money or assets required to be retained to pay or provide for the payment of claims.

(c) The determination of the rights of members and of all classes of members in and to the assets of the corporation.

(d) The presentation and filing of intermediate and final accounts of the directors or other persons appointed to conduct the winding up and hearing thereon, the allowance, disallowance or settlement thereof and the discharge of the directors or such other persons from their duties and liabilities.

(e) The appointment of a commissioner to hear and determine any or all matters, with such power or authority as the court may deem proper.

(f) The filling of any vacancies on the board which the directors or the members are unable to fill.

(g) The removal of any director if it appears that the director has been guilty of dishonesty, misconduct, neglect or breach of trust in conducting the winding up or if the director is unable to act. The court may order an election to fill the vacancy so caused, and may enjoin, for such time as it considers proper, the reelection of the director so removed; or the court, in lieu of ordering an election, may appoint a director to fill the vacancy caused by such removal. Any director so appointed by the court shall serve until the next regular meeting of members or until a successor is elected or appointed.

(h) The staying of the prosecution of any suit, proceeding or action against the corporation and requiring the parties to present and prove their claims in the manner required of other creditors.

(i) The determination of whether adequate provision has been made for payment or satisfaction of all debts and liabilities not actually paid.

(j) The making of orders for the withdrawal or termination of proceedings, to wind up and dissolve, subject to conditions for the protection of members and creditors.

(k) The making of an order, upon the allowance or settlement of the final accounts of the directors or such other persons, that the corporation has been duly wound up and is dissolved. Upon the making of such order, the corporate existence shall cease except for purposes of further winding up if needed.

(l) The making of orders for the bringing in of new parties as the court deems proper for the determination of all questions and matters.

(m) The disposition of assets held in charitable trust.

(Added by Stats. 1978, Ch. 567.)



8517

(a) All creditors and claimants may be barred from participation in any distribution of the general assets if they fail to make and present claims and proofs within such time as the court may direct, which shall not be less than four nor more than six months after the first publication of notice to creditors unless it appears by affidavit that there are no claims, in which case the time limit may be three months. If it is shown that a claimant did not receive notice because of absence from the state or other cause, the court may allow a claim to be filed or presented at any time before distribution is completed.

(b) Such notice to creditors shall be published not less than once a week for three consecutive weeks in a newspaper of general circulation published in the county in which the proceeding is pending or, if there is no such newspaper published in that county, in such newspaper as may be designated by the court, directing creditors and claimants to make and present claims and proofs to the person, at the place and within the time specified in the notice. A copy of the notice shall be mailed to each person shown as a creditor or claimant on the books of the corporation, at such person’s last known address.

(c) Holders of secured claims may prove for the whole debt in order to realize any deficiency. If such creditors fail to present their claims they shall be barred only as to any right to claim against the general assets for any deficiency in the amount realized on their security.

(d) Before any distribution is made the amount of any unmatured, contingent or disputed claim against the corporation which has been presented and has not been disallowed, or such part of any such claim as the holder would be entitled to if the claim were due, established or absolute, shall be paid into court and there remain to be paid over to the party when the party becomes entitled thereto or, if the party fails to establish a claim, to be paid over or distributed with the other assets of the corporation to those entitled thereto; or such other provision for the full payment of such claim, if and when established, shall be made as the court may deem adequate. A creditor whose claim has been allowed but is not yet due shall be entitled to its present value upon distribution.

(e) Suits against the corporation on claims which have been rejected shall be commenced within 30 days after written notice of rejection thereof is given to the claimant.

(Added by Stats. 1978, Ch. 567.)



8518

(a) Upon the final settlement of the accounts of the directors or other persons appointed pursuant to Section 8515 and the determination that the corporation’s affairs are in condition for it to be dissolved, the court may make an order declaring the corporation duly wound up and dissolved. The order shall declare:

(1) That the corporation has been duly wound up, that a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, has been filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code and that its known debts and liabilities have been paid or adequately provided for, or that those debts and liabilities have been paid as far as its assets permitted, as the case may be. If there are known debts or liabilities for payment of which adequate provision has been made, the order shall state what provision has been made, setting forth the name and address of the corporation, person or governmental agency that has assumed or guaranteed the payment, or the name and address of the depositary with which deposit has been made or such other information as may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(2) That its known assets have been distributed to the persons entitled thereto or that it acquired no known assets, as the case may be.

(3) That the accounts of directors or such other persons have been settled and that they are discharged from their duties and liabilities to creditors and members.

(4) That the corporation is dissolved.

(b) The court may make such additional orders and grant such further relief as it deems proper upon the evidence submitted.

(c) Upon the making of the order declaring the corporation dissolved, corporate existence shall cease except for the purposes of further winding up if needed; and the directors or such other persons shall be discharged from their duties and liabilities, except in respect to completion of the winding up.

(Amended by Stats. 2006, Ch. 773, Sec. 26. Effective September 29, 2006.)



8519

Whenever a corporation is dissolved or its existence forfeited by order, decree or judgment of a court, a copy of the order, decree or judgment, certified by the clerk of court, shall forthwith be filed. The Secretary of State shall notify the Franchise Tax Board of the dissolution.

(Amended by Stats. 2006, Ch. 773, Sec. 27. Effective September 29, 2006.)






CHAPTER 16 - Voluntary Dissolution

8610

(a) Any corporation may elect voluntarily to wind up and dissolve (1) by approval of a majority of all members (Section 5033), or (2) by approval of the board and approval of the members (Section 5034).

(b) Any corporation which comes within one of the following descriptions may elect by approval of the board to wind up and dissolve:

(1) A corporation which has been the subject of an order for relief in bankruptcy.

(2) A corporation which has disposed of all of its assets and has not conducted any activity for a period of five years immediately preceding the adoption of the resolution electing to dissolve the corporation.

(3) A corporation which has no members.

(4) A corporation which is required to dissolve under provisions of its articles adopted pursuant to subparagraph (A) of paragraph (4) of subdivision (a) of Section 7132.

(c) If a corporation comes within one of the descriptions in subdivision (b) and if the number of directors then in office is less than a quorum, it may elect to voluntarily wind up and dissolve by any of the following:

(1) The unanimous consent of the directors then in office.

(2) The affirmative vote of a majority of the directors then in office at a meeting held pursuant to waiver of notice by those directors complying with paragraph (3) of subdivision (a) of Section 7211.

(3) The vote of a sole remaining director.

(d) If a corporation elects to voluntarily wind up and dissolve pursuant to subdivision (c), references to the board in this chapter and Chapter 17 (commencing with Section 8710) shall be deemed to be to a board consisting solely of those directors or that sole director and action by the board shall require at least the same consent or vote as would be required under subdivision (c) for an election to wind up and dissolve.

(Amended by Stats. 2009, Ch. 631, Sec. 25. Effective January 1, 2010.)



8611

(a) Whenever a corporation has elected to wind up and dissolve a certificate evidencing that election shall forthwith be filed. A copy of that certificate shall be filed with the Attorney General if the corporation holds assets in charitable trust or has a charitable dissolution clause.

(b) The certificate shall be an officers’ certificate or shall be signed and verified by at least a majority of the directors then in office or by one or more members authorized to do so by approval of a majority of all members (Section 5033) and shall set forth:

(1) That the corporation has elected to wind up and dissolve.

(2) If the election was made by the vote of members alone, the number of votes for the election and that the election was made by a majority of all members (Section 5033).

(3) If the election was made by the board and the members pursuant to paragraph (2) of subdivision (a) of Section 8610, the certificate shall state that it was made by the board and the members in accordance with Section 5034.

(4) If the certificate is executed by a member or members, that the subscribing person or persons were authorized to execute the certificate a majority of all members (Section 5033).

(5) If the election was made by the board pursuant to subdivision (b) of Section 8610, the circumstances showing the corporation to be within one of the categories described in that subdivision.

(c) If an election to dissolve made pursuant to subdivision (a) of Section 8610 is made by the vote of all the members of a corporation with members or by a vote of all members of the board of a corporation without members pursuant to subdivision (b) of Section 8610 and a statement to that effect is added to the certificate of dissolution pursuant to Section 8615, the separate filing of the certificate of election pursuant to this section is not required.

(Amended by Stats. 2014, Ch. 834, Sec. 16. Effective January 1, 2015.)



8612

(a) A voluntary election to wind up and dissolve may be revoked prior to distribution of any assets: (1) if the election was made pursuant to subdivision (a) of Section 8610, by the vote of members representing a majority of the voting power; or (2) if the election was by the board pursuant to subdivision (b) of Section 8610, by approval of the board. Thereupon a certificate evidencing the revocation shall be signed, verified and filed in the manner prescribed by Section 8611 and a copy thereof filed with the Attorney General.

(b) The certificate shall set forth:

(1) That the corporation has revoked its election to wind up and dissolve.

(2) That no assets have been distributed pursuant to the election.

(3) If the revocation was made by the vote of members alone, the number of votes for the revocation and that the revocation was made by persons representing at least a majority of the voting power.

(4) If the revocation was made by the board alone, the certificate shall so state.

(Added by Stats. 1978, Ch. 567.)



8613

(a) Voluntary proceedings for winding up the corporation commence upon the adoption of the resolution required by Section 8610 by the members, by the board and members, or by the board alone, electing to wind up and dissolve.

(b) When a voluntary proceeding for winding up has commenced, the board shall continue to act as a board and shall have full powers to wind up and settle its affairs, both before and after the filing of the certificate of dissolution.

(c) When a voluntary proceeding for winding up has commenced, the corporation shall cease to conduct its activities except to the extent necessary for the beneficial winding up thereof, to the extent necessary to carry out its purposes, and except during such period as the board may deem necessary to preserve the corporation’s goodwill or going-concern value pending a sale or other disposition of its assets, or both, in whole or in part. The board shall cause written notice of the commencement of the proceeding for voluntary winding up to be given by mail to all its members (except no notice need be given to the members who voted in favor of winding up and dissolving the corporation), to all known creditors and claimants whose addresses appear on the records of the corporation, and in the case of a corporation holding assets in charitable trust to the Attorney General.

(Amended by Stats. 1984, Ch. 812, Sec. 13.)



8614

If a corporation is in the process of voluntary winding up, the superior court of the proper county, upon the petition of (a) the corporation, or (b) the authorized number (Section 5036), or (c) in the case of a corporation holding assets in charitable trust, the Attorney General, or (d) three or more creditors, and upon such notice to the corporation and to other persons interested in the corporation as members and creditors as the court may order, may take jurisdiction over such voluntary winding up proceeding if that appears necessary for the protection of any parties in interest or in the case of a corporation holding assets in charitable trust, for the protection of such assets. The court, if it assumes jurisdiction, may make such orders as to any and all matters concerning the winding up of the affairs of the corporation and the protection of its members, creditors and in the case of a corporation holding assets in charitable trust, for the protection of such assets, as justice and equity may require. The provisions of Chapter 15 (commencing with Section 8510) (except Sections 8510 and 8511) shall apply to such court proceedings.

(Added by Stats. 1978, Ch. 567.)



8615

(a) When a corporation has been completely wound up without court proceedings therefor, a majority of the directors then in office shall sign and verify a certificate of dissolution stating:

(1) That the corporation has been completely wound up.

(2) That its known debts and liabilities have been actually paid, or adequately provided for, or paid or adequately provided for as far as its assets permitted, or that it has incurred no known debts or liabilities, as the case may be. If there are known debts or liabilities for payment of which adequate provision has been made, the certificate shall state what provision has been made, setting forth the name and address of the corporation, person or governmental agency that has assumed or guaranteed the payment, or the name and address of the depositary with which deposit has been made or such other information as may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(3) That its known assets have been distributed to the persons entitled thereto or that it acquired no known assets, as the case may be.

(4) That the corporation is dissolved.

(5) That all final returns required under the Revenue and Taxation Code, have been or will be filed with the Franchise Tax Board.

(b) The certificate of dissolution shall be filed and thereupon the corporate existence shall cease, except for the purpose of further winding up if needed. The Secretary of State shall notify the Franchise Tax Board of the dissolution.

(Amended by Stats. 2011, Ch. 442, Sec. 21. Effective January 1, 2012.)



8616

Except as otherwise provided by law, if the term of existence for which any corporation was organized expires without renewal or extension thereof, the board shall terminate its activities and wind up its affairs; and when the affairs of the corporation have been wound up a majority of the directors shall execute and file a certificate conforming to the requirements of Section 8615.

(Added by Stats. 1978, Ch. 567.)



8617

(a) The board, in lieu of filing the certificate of dissolution, may petition the superior court of the proper county for an order declaring the corporation duly wound up and dissolved. Such petition shall be filed in the name of the corporation.

(b) Upon the filing of the petition, the court shall make an order requiring all interested persons, including the Attorney General in the case of a corporation holding assets in charitable trust, to show cause why an order shall not be made declaring the corporation duly wound up and dissolved and shall direct that the order be served by notice to all creditors, claimants, and members in the same manner as the notice given under subdivision (b) of Section 8517.

(c) Any person claiming to be interested as member, creditor or otherwise may appear in the proceeding at any time before the expiration of 30 days from the completion of publication of the order to show cause and contest the petition, and upon failure to appear such person’s claim shall be barred.

(d) Thereafter an order shall be entered and filed and have the effect as prescribed in Sections 8518 and 8519.

(Amended by Stats. 1979, Ch. 724.)



8618

(a) A corporation in the process of voluntary winding up may dispose of the known claims against it by following the procedure described in this section.

(b) The written notice to known creditors and claimants required by subdivision (c) of Section 8613 shall comply with all of the following requirements:

(1) Describe any information that must be included in a claim.

(2) Provide a mailing address where a claim may be sent.

(3) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the corporation must receive the claim.

(4) State that the claim will be barred if not received by the deadline.

(c) A claim against the corporation is barred if any of the following occur:

(1) A claimant who has been given the written notice under subdivision (b) does not deliver the claim to the corporation by the deadline.

(2) A claimant whose claim was rejected by the corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(d) For purposes of this section “claim” does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(Added by Stats. 1996, Ch. 589, Sec. 37. Effective January 1, 1997.)






CHAPTER 17 - General Provisions Relating to Dissolution

8710

The powers and duties of the directors (or other persons appointed by the court pursuant to Section 8515) and officers after commencement of a dissolution proceeding include, but are not limited to, the following acts in the name and on behalf of the corporation:

(a) To elect officers and to employ agents and attorneys to liquidate or wind up its affairs.

(b) To continue the conduct of the affairs of the corporation insofar as necessary for the disposal or winding up thereof.

(c) To carry out contracts and collect, pay, compromise and settle debts and claims for or against the corporation.

(d) To defend suits brought against the corporation.

(e) To sue, in the name of the corporation, for all sums due or owing to the corporation or to recover any of its property.

(f) To collect any amounts remaining unpaid on memberships or to recover unlawful distributions.

(g) To sell at public or private sale, exchange, convey or otherwise dispose of all or any part of the assets of the corporation for an amount deemed reasonable by the board without compliance with the provisions of Section 7911 and to execute bills of sale and deeds of conveyance in the name of the corporation.

(h) In general, to make contracts and to do any and all things in the name of the corporation which may be proper or convenient for the purposes of winding up, settling and liquidating the affairs of the corporation.

(Amended by Stats. 1979, Ch. 724.)



8711

A vacancy on the board may be filled during a winding up proceeding in the manner provided in Section 7224.

(Added by Stats. 1978, Ch. 567.)



8712

When the identity of the directors or their right to hold office is in doubt, or if they are dead or unable to act, or they fail or refuse to act or their whereabouts cannot be ascertained, any interested person, including the Attorney General in the case of corporations holding assets in charitable trust, may petition the superior court of the proper county to determine the identity of the directors or, if there are no directors, to appoint directors to wind up the affairs of the corporation, after hearing upon such notice to such persons as the court may direct.

(Added by Stats. 1978, Ch. 567.)



8713

(a) After determining that all the known debts and liabilities of a corporation in the process of winding up have been paid or adequately provided for, the board shall distribute all the remaining corporate assets in the manner provided in Sections 8715 to 8717, inclusive.

(b) If the winding up is by court proceeding or subject to court supervision, the distribution shall not be made until after the expiration of any period for the presentation of claims that has been prescribed by order of the court.

(c) Anything to the contrary notwithstanding, assets, if any, which are not subject to attachment, execution or sale for the corporation’s debts and liabilities may be distributed pursuant to Sections 8715 to 8717, inclusive, even though all debts and liabilities have not been paid or adequately provided for.

(Added by Stats. 1978, Ch. 567.)



8714

The payment of a debt or liability, whether the whereabouts of the creditor is known or unknown, has been adequately provided for if the payment has been provided for by either of the following means:

(a) Payment thereof has been assumed or guaranteed in good faith by one or more financially responsible persons or by the United States government or any agency thereof, and the provision (including the financial responsibility of such persons) was determined in good faith and with reasonable care by the board to be adequate at the time of any distribution of the assets by the board pursuant to this chapter.

(b) The amount of the debt or liability has been deposited as provided in Section 8720.

This section does not prescribe the exclusive means of making adequate provision for debts and liabilities.

(Amended by Stats. 1979, Ch. 724.)



8715

After complying with the provisions of Section 8713, assets held by a corporation upon a valid condition requiring return, transfer, or conveyance, which condition has occurred or will occur, shall be returned, transferred, or conveyed in accordance with the condition.

(Added by Stats. 1978, Ch. 567.)



8716

After complying with the provisions of Section 8713:

(a) Except as provided in Section 8715 those assets held by a corporation in a charitable trust shall be disposed of on dissolution in conformity with its articles or bylaws subject to complying with the provisions of any trust under which such assets are held.

(b) Except as provided in subdivision (c), the disposition required in subdivision (a) shall be made by decree of the superior court of the proper county in proceedings to which the Attorney General is a party. The decree shall be made upon petition therefor by the Attorney General or, upon 30 days’ notice to the Attorney General, by any person concerned in the dissolution.

(c) The disposition required in subdivision (a) may be made without the decree of the superior court, subject to the rights of persons concerned in the dissolution, if the Attorney General makes a written waiver of objections to the disposition.

(Added by Stats. 1978, Ch. 567.)



8717

After complying with the provisions of Section 8713 and except as otherwise provided in Sections 8715 and 8716, assets held by a corporation shall be disposed of on dissolution as follows:

(a) If the articles or bylaws provide the manner of disposition, the assets shall be disposed of in that manner.

(b) If the articles or bylaws do not provide the manner of disposition, the assets shall be distributed among the members in accordance with their respective rights therein.

(Added by Stats. 1978, Ch. 567.)



8718

Subject to the provisions of any trust under which assets to be distributed are held, distribution may be made either in money or in property or securities and either in installments from time to time or as a whole, if this can be done fairly and ratably and in conformity with the provisions of the articles and bylaws and shall be made as soon as reasonably consistent with the beneficial liquidation of the corporation assets.

(Added by Stats. 1978, Ch. 567.)



8719

(a) If a corporation in process of winding up has more than one class of memberships outstanding, a plan of distribution of the memberships, obligations or securities of any other corporation, domestic or foreign, or assets other than money which is not in accordance with the liquidation rights of any class or classes as specified in the articles or bylaws may nevertheless be adopted if approved by (1) the board and (2) by approval by the members (Section 5034) of each class. The plan may provide that such distribution is in complete or partial satisfaction of the rights of any of such members upon distribution and liquidation of the assets.

(b) A plan of distribution so approved shall be binding upon all the members. The board shall cause notice of the adoption of the plan to be given by mail within 20 days after its adoption to all holders of memberships having a liquidation preference.

(Amended by Stats. 1979, Ch. 724.)



8720

(a) If any members, creditors, or other persons are unknown or fail or refuse to accept their payment or distribution in cash or property or their whereabouts cannot be ascertained after diligent inquiry, or the existence or amount of a claim of a creditor, member or other person is contingent, contested, or not determined, or if the ownership of any memberships is in dispute, the corporation may deposit any such payment, distribution, or the maximum amount of the claim with the Controller in trust for the benefit of those lawfully entitled to the payment, distribution, or the amount of the claim. The payment or distribution shall be paid over by the depositary to the lawful owners, their representatives or assigns, upon satisfactory proof of title.

(b) For the purpose of providing for the transmittal, receipt, accounting for, claiming, management, and investment of all money or other property deposited with the Controller under subdivision (a), the money or other property shall be deemed to be paid or delivered for deposit with the Controller under Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure, and may be recovered in the manner prescribed in that chapter.

(Amended by Stats. 1996, Ch. 860, Sec. 3. Effective January 1, 1997.)



8721

(a) Whenever in the process of winding up a corporation any distribution of assets has been made, otherwise than under an order of court, without prior payment or adequate provision for payment of any of the debts and liabilities of the corporation, any amount so improperly distributed to any person may be recovered by the corporation. Any of such persons may be joined as defendants in the same action or be brought in on the motion of any other defendant.

(b) Suit may be brought in the name of the corporation to enforce the liability under subdivision (a) against any or all persons receiving the distribution by any one or more creditors of the corporation, whether or not they have reduced their claims to judgment.

(c) Members who satisfy any liability under this section shall have the right of ratable contribution from other distributees similarly liable. Any member who has been compelled to return to the corporation more than the member’s ratable share of the amount needed to pay the debts and liabilities of the corporation may require that the corporation recover from any or all of the other distributees such proportion of the amounts received by them upon the improper distribution as to give contribution to those held liable under this section and make the distribution of the assets fair and ratable, according to the respective rights and preferences of the memberships, after payment or adequate provision for payment of all the debts and liabilities of the corporation.

(d) As used in this section, “process of winding up” includes proceedings under Chapters 15 (commencing with Section 8510) and 16 (commencing with Section 8610) and also any other distribution of assets to persons made in contemplation of termination or abandonment of the corporate business.

(Amended by Stats. 1979, Ch. 724.)



8722

(a) A corporation which is dissolved nevertheless continues to exist for the purpose of winding up its affairs, prosecuting and defending actions by or against it and enabling it to collect and discharge obligations, dispose of and convey its property and collect and divide its assets, but not for the purpose of continuing its activities except so far as necessary for the winding up thereof.

(b) No action or proceeding to which a corporation is a party abates by the dissolution of the corporation or by reason of proceedings for winding up and dissolution thereof.

(c) Any assets inadvertently or otherwise omitted from the winding up continue in the dissolved corporation for the benefit of the persons entitled thereto upon dissolution of the corporation and on realization shall be distributed accordingly.

(Added by Stats. 1978, Ch. 567.)



8723

(a) (1) Causes of action against a dissolved corporation, whether arising before or after the dissolution of the corporation, may be enforced against any of the following:

(A) Against the dissolved corporation, to the extent of its undistributed assets, including, without limitation, any insurance assets held by the corporation that may be available to satisfy claims.

(B) If any of the assets of the dissolved corporation have been distributed to other persons, against those persons to the extent of their pro rata share of the claim or to the extent of the corporate assets distributed to them upon dissolution of the corporation, whichever is less.

The total liability of a person under this section may not exceed the total amount of assets of the dissolved corporation distributed to that person upon dissolution of the corporation.

(2) Except as set forth in subdivision (c), all causes of action against a person to whom assets were distributed arising under this section are extinguished unless the claimant commences a proceeding to enforce the cause of action against that person prior to the earlier of the following:

(A) The expiration of the statute of limitations applicable to the cause of action.

(B) Four years after the effective date of the dissolution of the corporation.

(3) As a matter of procedure only, and not for purposes of determining liability, persons to whom assets of a dissolved corporation are distributed may be sued in the name of the corporation upon any cause of action against the corporation. This section does not affect the rights of the corporation or its creditors under Section 2009, or the rights, if any, of creditors under the Uniform Fraudulent Transfer Act, which may arise against persons to whom those assets are distributed.

(4) This subdivision applies to corporations dissolved on or after January 1, 2000. Corporations dissolved prior to that date are subject to the law in effect prior to that date.

(b) Summons or other process against the corporation may be served by delivering a copy thereof to an officer, director or person having charge of its assets or, if none of these persons can be found, to any agent upon whom process might be served at the time of dissolution. If none of those persons can be found with due diligence and it is so shown by affidavit to the satisfaction of the court, then the court may make an order that summons or other process be served upon the dissolved corporation by personally delivering a copy thereof, together with a copy of the order, to the Secretary of State or an assistant or deputy secretary of state, with an additional copy of the summons or other process and order being delivered to the Attorney General in the case of a corporation that at the commencement of the dissolution proceedings held assets in charitable trust. Service in this manner is deemed complete on the 10th day after delivery of the process to the Secretary of State, or in the case of a corporation that at the commencement of the dissolution proceedings held assets in charitable trust, upon the 10th day after the later of delivery of process to the Secretary of State or Attorney General.

(c) The corporation shall survive and continue to exist indefinitely for the purpose of being sued in any quiet title action. Any judgment rendered in that action shall bind each of its members or other persons having any equity or other interest in the corporation, to the extent of their interest therein, and that action shall have the same force and effect as an action brought under the provisions of Sections 410.50 and 410.60 of the Code of Civil Procedure. Service of summons or other process in that action may be made as provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure or as provided in subdivision (b).

(d) Upon receipt of that process and the fee therefor, the Secretary of State forthwith shall give notice to the corporation as provided in Section 1702.

(Amended by Stats. 1999, Ch. 453, Sec. 19. Effective January 1, 2000.)



8724

Without the approval of 100 percent of the members, any contrary provision in this part or the articles or bylaws notwithstanding, so long as there is any lot, parcel, area, apartment, or unit for which an owners’ association, created in connection with any of the forms of development referred to in Section 11004.5 of the Business and Professions Code, is obligated to provide management, maintenance, preservation, or control, the following shall apply:

(a) The owners’ association or any person acting on its behalf shall not do either of the following:

(1) Transfer all or substantially all of its assets.

(2) File a certificate of dissolution.

(b) No court shall enter an order declaring the owners’ association duly wound up and dissolved.

(Amended by Stats. 2006, Ch. 538, Sec. 80. Effective January 1, 2007.)






CHAPTER 18 - Crimes and Penalties

8810

(a) Upon the failure of a corporation to file the statement required by Section 8210, the Secretary of State shall provide a notice of such delinquency to the corporation. The notice shall also contain information concerning the application of this section, and advise the corporation of the penalty imposed by Section 19141 of the Revenue and Taxation Code for failure to timely file the required statement after notice of delinquency has been provided by the Secretary of State. If, within 60 days after providing notice of the delinquency, a statement pursuant to Section 8210 has not been filed by the corporation, the Secretary of State shall certify the name of the corporation to the Franchise Tax Board.

(b) Upon certification pursuant to subdivision (a), the Franchise Tax Board shall assess against the corporation a penalty of fifty dollars ($50) pursuant to Section 19141 of the Revenue and Taxation Code.

(c) The penalty herein provided shall not apply to a corporation which on or prior to the date of certification pursuant to subdivision (a) has dissolved, has converted to another type of business entity, or has been merged into another corporation or other business entity.

(d) The penalty herein provided shall not apply and the Secretary of State need not provide a notice of the delinquency to a corporation the corporate powers, rights, and privileges of which have been suspended by the Franchise Tax Board pursuant to Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code on or prior to, and remain suspended on, the last day of the filing period pursuant to Section 8210. The Secretary of State need not provide notice of the filing requirement pursuant to Section 8210, to a corporation the corporate powers, rights, and privileges of which have been so suspended by the Franchise Tax Board on or prior to, and remain suspended on, the day the Secretary of State prepares the notice for sending.

(e) If, after certification pursuant to subdivision (a) the Secretary of State finds the required statement was filed before the expiration of the 60-day period after providing the notice of delinquency, the Secretary of State shall promptly decertify the name of the corporation to the Franchise Tax Board. The Franchise Tax Board shall then promptly abate any penalty assessed against the corporation pursuant to Section 19141 of the Revenue and Taxation Code.

(f) If the Secretary of State determines that the failure of a corporation to file a statement required by Section 8210 is excusable because of reasonable cause or unusual circumstances which justify the failure, the Secretary of State may waive the penalty imposed by this section and by Section 19141 of the Revenue and Taxation Code, in which case the Secretary of State shall not certify the name of the corporation to the Franchise Tax Board, or if already certified, the Secretary of State shall promptly decertify the name of the corporation.

(Amended by Stats. 2014, Ch. 834, Sec. 17. Effective January 1, 2015.)



8811

Any promoter, director, or officer of a corporation who knowingly and willfully issues or consents to the issuance of memberships or membership certificates with intent to defraud present or future members or creditors is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment in county jail for not more than one year or by both such fine and imprisonment.

(Added by Stats. 1978, Ch. 567.)



8812

Any director of any corporation who concurs in any vote or act of the directors of the corporation or any of them, knowingly and with dishonest or fraudulent purpose, to make any distribution of assets, except in the case and in the manner allowed by this part, either with the design of defrauding creditors or members or of giving a false appearance to the value of the membership and thereby defrauding purchasers is guilty of a crime. Each such crime is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine of not more than one thousand dollars ($1,000) or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 42. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



8813

(a) Every director or officer of any corporation is guilty of a crime if such director or officer knowingly concurs in making or publishing, either generally or privately, to members or other persons (1) any materially false report or statement as to the financial condition of the corporation, or (2) any willfully or fraudulently exaggerated report, prospectus, account or statement of operations, financial condition or prospects, or (3) any other paper intended to give, and having a tendency to give, a membership in such corporation a greater or lesser value than it really possesses.

(b) Every director or officer of any corporation is guilty of a crime who refuses to make or direct to be made any book entry or the posting of any notice required by law in the manner required by law.

(c) A violation of subdivision (a) or (b) of this section shall be punishable by imprisonment in state prison or by a fine of not more than one thousand dollars ($1,000) or imprisonment in the county jail for not more than one year or both such fine and imprisonment.

(Added by Stats. 1978, Ch. 567.)



8814

(a) Every director, officer or agent of any corporation, who knowingly receives or acquires possession of any property of the corporation, otherwise than in payment of a just demand, and, with intent to defraud, omits to make, or to cause or direct to be made, a full and true entry thereof in the books or accounts of the corporation is guilty of a crime.

(b) Every director, officer, agent or member of any corporation who, with intent to defraud, destroys, alters, mutilates or falsifies any of the books, papers, writings or securities belonging to the corporation or makes or concurs in omitting to make any material entry in any book of accounts or other record or document kept by the corporation is guilty of a crime.

(c) Each crime specified in this section is punishable by imprisonment in state prison, or by imprisonment in a county jail for not exceeding one year, or a fine not exceeding one thousand dollars ($1,000), or both such fine and imprisonment.

(Added by Stats. 1978, Ch. 567.)



8815

Every director, officer or agent of any corporation, or any person proposing to organize such a corporation who knowingly exhibits any false, forged or altered book, paper, voucher, security or other instrument of evidence to any public officer or board authorized by law to examine the organization of such corporation or to investigate its affairs, with intent to deceive such officer or board in respect thereto, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail for not exceeding one year.

(Amended by Stats. 2011, Ch. 15, Sec. 43. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



8816

Every person who, without being authorized so to do, subscribes the name of another to or inserts the name of another in any prospectus, circular or other advertisement or announcement of any corporation, whether existing or intended to be formed, with intent to permit the document to be published and thereby to lead persons to believe that the person whose name is so subscribed is an officer, agent or promoter of such corporation, when in fact no such relationship exists to the knowledge of such person, is guilty of a misdemeanor.

(Added by Stats. 1978, Ch. 567.)



8817

Nothing in this chapter limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

(Added by Stats. 1978, Ch. 567.)






CHAPTER 19 - Foreign Corporations

8910

Foreign corporations transacting intrastate business shall comply with Chapter 21 (commencing with Section 2100) of Division 1, except as to matters specifically otherwise provided for in this part and except that Section 2115 shall not be applicable.

(Amended by Stats. 1997, Ch. 187, Sec. 9. Effective January 1, 1998.)









PART 4 - NONPROFIT RELIGIOUS CORPORATIONS

CHAPTER 1 - Organization and Bylaws

ARTICLE 1 - Title and Purposes

9110

This part shall be known and may be cited as the Nonprofit Religious Corporation Law.

(Added by Stats. 1978, Ch. 567.)



9111

Subject to any other provision of law of this state applying to the particular class of corporation or line of activity, a corporation may be formed under this part primarily or exclusively for any religious purposes.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 2 - Formation

9120

(a) One or more persons may form a corporation under this part by executing and filing articles of incorporation.

(b)  If initial directors are named in the articles, each director named in the articles shall sign and acknowledge the articles; if initial directors are not named in the articles, the articles shall be signed by one or more persons who thereupon are the incorporators of the corporation.

(c) The corporate existence begins upon the filing of the articles and continues perpetually, unless otherwise expressly provided by law or in the articles.

(Amended by Stats. 1983, Ch. 1085, Sec. 6.)



9121

(a) In the case of an existing unincorporated association, the association may change its status to that of a corporation upon a proper authorization for such by the association in accordance with its rules and procedures.

(b) In addition to the matters required to be set forth in the articles pursuant to Section 9130, the articles in the case of an incorporation authorized by subdivision (a) shall set forth that an existing unincorporated association, stating its name, is being incorporated by the filing of the articles.

(c) The articles filed pursuant to this section shall be accompanied by a verified statement of any two officers or governing board members of the association stating that the incorporation of the association by means of the articles to which the verified statement is attached has been approved by the association in accordance with its rules and procedures.

(d) Upon the change of status of an unincorporated association to a corporation pursuant to subdivision (a), the property of the association becomes the property of the corporation and the members of the association who had any voting rights of the type referred to in Section 5056 become members of the corporation.

(e) The filing for records in the office of the county recorder of any county in this state in which any of the real property of the association is located of a copy of the articles of incorporation filed pursuant to this section, certified by the Secretary of State, shall evidence record ownership in the corporation of all interests of the association in and to the real property located in that county.

(f) All rights of creditors and all liens upon the property of the association shall be preserved unimpaired. Any action or proceeding pending by or against the unincorporated association may be prosecuted to judgment, which shall bind the corporation, or the corporation may be proceeded against or substituted in its place.

(g) If a corporation is organized by a person who is or was an officer, director or member of an unincorporated association and such corporation is not organized pursuant to subdivision (a), the unincorporated association may continue to use its name and the corporation may not use a name which is the same as or similar to the name of the unincorporated association.

(Amended by Stats. 1981, Ch. 587, Sec. 48.)



9122

(a) The Secretary of State shall not file articles setting forth a name in which “bank,” “trust,” “trustee,” or related words appear, unless the certificate of approval of the Commissioner of Business Oversight is attached thereto.

(b) The Secretary of State shall not file articles which set forth a name which is likely to mislead the public or which is the same as, or resembles so closely as to tend to deceive, the name of a domestic corporation, the name of a foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, a name which a foreign corporation has assumed under subdivision (b) of Section 2106 or a name which will become the record name of a domestic or foreign corporation upon the effective date of a filed corporate instrument where there is a delayed effective date pursuant to subdivision (c) of Section 110 or subdivision (c) of Section 5008, or a name which is under reservation pursuant to this title, except that a corporation may adopt a name that is substantially the same as an existing domestic or foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, upon proof of consent by such corporation and a finding by the Secretary of State that under the circumstances the public is not likely to be misled.

The use by a corporation of a name in violation of this section may be enjoined notwithstanding the filing of its articles by the Secretary of State.

(c) Any applicant may, upon payment of the fee prescribed therefor in the Government Code, obtain from the Secretary of State a certificate of reservation of any name not prohibited by subdivision (b), and upon the issuance of the certificate the name stated therein shall be reserved for a period of 60 days. The Secretary of State shall not, however, issue certificates reserving the same name for two or more consecutive 60-day periods to the same applicant or for the use or benefit of the same person; nor shall consecutive reservations be made by or for the use or benefit of the same person of names so similar as to fall within the prohibitions of subdivision (b).

(Amended by Stats. 2014, Ch. 401, Sec. 22. Effective January 1, 2015.)






ARTICLE 3 - Articles of Incorporation

9130

The articles of incorporation of a corporation formed under this part shall set forth:

(a) The name of the corporation.

(b) The following statement:

“This corporation is a religious corporation and is not organized for the private gain of any person. It is organized under the Nonprofit Religious Corporation Law (primarily or exclusively [insert one or both]) for religious purposes.” [The articles may include a further description of the corporation’s purpose.]

(c) The name and street address in this state of the corporation’s initial agent for service of process in accordance with subdivision (b) of Section 6210 (made applicable pursuant to Section 9660).

(d) The initial street address of the corporation.

(e) The initial mailing address of the corporation, if different from the initial street address.

(Amended by Stats. 2012, Ch. 494, Sec. 24. Effective January 1, 2013.)



9131

The articles of incorporation may set forth a further statement limiting the purposes or powers of the corporation.

(Added by Stats. 1978, Ch. 567.)



9132

(a) The articles of incorporation may set forth any or all of the following provisions, which shall not be effective unless expressly provided in the articles:

(1) A provision limiting the duration of the corporation’s existence to a specified date.

(2) In the case of a subordinate corporation instituted or created under the authority of a head organization, a provision setting forth either or both of the following:

(A) That the subordinate corporation shall dissolve whenever its charter is surrendered to, taken away by, or revoked by the head organization granting it.

(B) That in the event of its dissolution pursuant to an article provision allowed by subparagraph (A) or in the event of its dissolution for any reason, any assets of the corporation after compliance with the applicable provisions of Chapters 16 (commencing with Section 6610) and 17 (commencing with Section 6710) (made applicable pursuant to Section 9680) shall be distributed to the head organization.

(b) Nothing contained in subdivision (a) shall affect the enforceability, as between the parties thereto, of any lawful agreement not otherwise contrary to public policy.

(c) The articles of incorporation may set forth any or all of the following provisions:

(1) The names and addresses of the persons appointed to act as initial directors.

(2) The classes of members, if any, and if there are two or more classes, the rights, privileges, preferences, restrictions and conditions attaching to each class.

(3) A provision which would allow any member to have more or less than one vote in any election or other matter presented to the members for a vote.

(4) A provision that requires an amendment to the articles or to the bylaws, and any amendment or repeal of that amendment, to be approved in writing by a specified person or persons other than the board or the members. However, this approval requirement, unless the articles or the bylaws specify otherwise, shall not apply if any of the following circumstances exist:

(A) The specified person or persons have died or ceased to exist.

(B) If the right of the specified person or persons to approve is in the capacity of an officer, trustee, or other status and the office, trust, or status has ceased to exist.

(C) If the corporation has a specific proposal for amendment or repeal, and the corporation has provided written notice of that proposal, including a copy of the proposal, to the specified person or persons at the most recent address for each of them, based on the corporation’s records, and the corporation has not received written approval or nonapproval within the period specified in the notice, which shall not be less than 10 nor more than 30 days commencing at least 20 days after the notice has been provided.

(5) Any other provision, not in conflict with law, for the management of the activities and for the conduct of the affairs of the corporation, including any provision which is required or permitted by this part to be stated in the bylaws.

(Amended by Stats. 2009, Ch. 631, Sec. 26. Effective January 1, 2010.)



9133

For all purposes other than an action in the nature of quo warranto, a copy of the articles of a corporation duly certified by the Secretary of State is conclusive evidence of the formation of the corporation and prima facie evidence of its corporate existence.

(Added by Stats. 1978, Ch. 567.)



9134

If initial directors have not been named in the articles, the incorporator or incorporators, until the directors are elected, may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption and amendment of bylaws of the corporation and the election of directors and officers.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 4 - Powers

9140

Subject to any limitations contained in the articles or bylaws and to compliance with other provisions of this division and any other applicable laws, a corporation, in carrying out its activities, shall have all of the powers of a natural person, including, without limitation, the power to:

(a) Adopt, use, and at will alter a corporate seal, but failure to affix a seal does not affect the validity of any instrument.

(b) Adopt, amend, and repeal bylaws.

(c) Qualify to conduct its activities in any other state, territory, dependency, or foreign country.

(d) Issue, purchase, redeem, receive, take or otherwise acquire, own, sell, lend, exchange, transfer or otherwise dispose of, pledge, use, and otherwise deal in and with its own bonds, debentures, notes, and debt securities.

(e) Issue memberships.

(f) Pay pensions, and establish and carry out pension, deferred compensation, saving, thrift, and other retirement, incentive, and benefit plans, trusts, and provisions for any or all of its directors, officers, employees, and persons providing services to it or any of its subsidiary or related or associated corporations, and to indemnify and purchase and maintain insurance on behalf of any fiduciary of such plans, trusts, or provisions.

(g) Levy dues, assessments, and fees.

(h) Make donations for the public welfare or for community funds, hospital, charitable, educational, scientific, civic, religious, or similar purposes.

(i) Assume obligations, enter into contracts, including contracts of guarantee or suretyship, incur liabilities, borrow or lend money or otherwise use its credit, and secure any of its obligations, contracts or liabilities by mortgage, pledge, or other encumbrance of all or any part of its property and income.

(j) Participate with others in any partnership, joint venture, or other association, transaction, or arrangement of any kind whether or not such participation involves sharing or delegation of control with or to others.

(k) Act as trustee under any trust incidental to the principal objects of the corporation, and receive, hold, administer, exchange, and expend funds and property subject to such trust.

(l) Carry on a business at a profit and apply any profit that results from the business activity to any activity in which it may lawfully engage.

(m) Pay the reasonable value of services rendered in this state to the corporation before January 1, 1975, and not previously paid, by any person who performed such services on a full-time basis under the direction of a religious organization in connection with the religious tenets of the organization. Such person shall have relied solely on the religious organization for his or her financial support for a minimum of five years. A payment shall not be made if such person or religious organization waives the payment or receipt of compensation for such services in writing. Payment may be made to such religious organization to reimburse it for maintenance of any person who rendered such services and to assist it in providing future support and maintenance; however, payment shall not be made from any funds or assets acquired with funds donated by or traceable to gifts made to the corporation by any person, organization, or governmental agency other than the members, immediate families of members, and affiliated religious organizations of the religious organization under whose direction the services were performed.

(n) (1) In anticipation of or during an emergency, take either or both of the following actions necessary to conduct the corporation’s ordinary business operations and affairs, unless emergency bylaws provide otherwise pursuant to subdivision (g) of Section 9151:

(A) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent resulting from the emergency.

(B) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(2) During an emergency, take either or both of the following actions necessary to conduct the corporation’s ordinary business operations and affairs, unless emergency bylaws provide otherwise pursuant to subdivision (g) of Section 9151:

(A) Give notice to a director or directors in any practicable manner under the circumstances, including, but not limited to, by publication and radio, when notice of a meeting of the board cannot be given to that director or directors in the manner prescribed by the bylaws or Section 9211.

(B) Deem that one or more officers of the corporation present at a board meeting is a director, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum for that meeting.

(3) In anticipation of or during an emergency, the board may not take any action that requires the vote of the members or is not in the corporation’s ordinary course of business, unless the required vote of the members was obtained prior to the emergency.

(4) Any actions taken in good faith in anticipation of or during an emergency under this subdivision bind the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

(5) For purposes of this subdivision, “emergency” means any of the following events or circumstances as a result of which, and only so long as, a quorum of the corporation’s board of directors cannot be readily convened for action:

(A) A natural catastrophe, including, but not limited to, a hurricane, tornado, storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, or drought, or, regardless of cause, any fire, flood, or explosion.

(B) An attack on this state or nation by an enemy of the United States of America, or upon receipt by this state of a warning from the federal government indicating that an enemy attack is probable or imminent.

(C) An act of terrorism or other manmade disaster that results in extraordinary levels of casualties or damage or disruption severely affecting the infrastructure, environment, economy, government functions, or population, including, but not limited to, mass evacuations.

(D) A state of emergency proclaimed by a governor or by the President.

(Amended by Stats. 2013, Ch. 255, Sec. 7. Effective January 1, 2014.)



9141

Subject to Section 9142:

(a) No limitation upon the activities, purposes, or powers of the corporation or upon the powers of the members, officers, or directors, or the manner of exercise of such powers, contained in or implied by the articles or by Chapters 16 (commencing with Section 6610), and 17 (commencing with Section 6710) (made applicable pursuant to Section 9680) shall be asserted as between the corporation or member, officer or director and any third person, except in a proceeding: (1) by the authorized number of members (Section 5036), by any person authorized by the articles or bylaws to bring an action, or by the state to enjoin the doing or continuation of unauthorized activities by the corporation or its officers, or both, in cases where third parties have not acquired rights thereby, or (2) by the authorized number of members (Section 5036), by any person authorized by the articles or bylaws to bring an action, by any member suing in a representative suit, or by the corporation, against the officers or directors of the corporation for violation of their authority.

(b) Any contract or conveyance made in the name of a corporation which is authorized or ratified by the board or is done within the scope of authority, actual or apparent, conferred by the board or within the agency power of the officer executing it, except as the board’s authority is limited by law other than this part, binds the corporation, and the corporation acquires rights thereunder whether the contract is executed or wholly or in part executory.

(Amended by Stats. 1979, Ch. 724.)



9142

(a) Notwithstanding Section 9141, any of the following may bring an action to enjoin, correct, obtain damages for or to otherwise remedy a breach of a trust under which any or all of the assets of a corporation are held:

(1) The corporation, a member, or a former member asserting the right in the name of the corporation, provided that for the purpose of this paragraph the provisions of Section 5710 shall apply to such action.

(2) An officer of the corporation.

(3) A director of the corporation.

(4) A person with a reversionary, contractual, or property interest in the assets subject to such trust.

(b) In an action under this section, the court may not rescind or enjoin the performance of a contract unless:

(1) All of the parties to the contract are parties to the action;

(2) No party to the contract has, in good faith and without actual notice of the restriction, parted with value under the contract or in reliance upon it; and

(3) It is equitable to do so.

(c) No assets of a religious corporation are or shall be deemed to be impressed with any trust, express or implied, statutory or at common law unless one of the following applies:

(1) Unless, and only to the extent that, the assets were received by the corporation with an express commitment by resolution of its board of directors to so hold those assets in trust.

(2) Unless, and only to the extent that, the articles or bylaws of the corporation, or the governing instruments of a superior religious body or general church of which the corporation is a member, so expressly provide.

(3) Unless, and only to the extent that, the donor expressly imposed a trust, in writing, at the time of the gift or donation.

(d) Trusts created by paragraph (2) of subdivision (c) may be amended or dissolved by amendment from time to time to the articles, bylaws, or governing instruments creating the trusts. However, nothing in this subdivision shall be construed to permit the amendment of the articles to delete or to amend provisions required by Section 214.01 of the Revenue and Taxation Code to a greater extent than otherwise allowable by law.

(Amended by Stats. 1982, Ch. 242, Sec. 1.)



9143

(a) Notwithstanding any other provision of this part to the contrary, when property, received by a corporation, covered by this part from a person directly affiliated with that corporation has been contributed based upon an affirmative representation that it would be used for a specific purpose other than the general support of the corporation’s activities and has been used in a manner contrary to the specific purpose for which the property was contributed, an action may be brought by the contributor or by any person listed in paragraph (1), (2), or (3) of subdivision (a) of Section 9142, if that person, before bringing an action, notifies the corporation, in writing, that an action will be brought unless the corporation takes immediate steps to correct any improper diversion of funds.

(b) In the event that it becomes impractical or impossible for the corporation to devote the property to the specific purpose for which it was contributed, or that the directors or members of the corporation in good faith expressly conclude and record in writing that the stated purpose for which the property was contributed is no longer in accord with the policies or best interests of the corporation, the directors or members of the corporation may, in good faith, approve or ratify the use of the property for the general purposes of the corporation rather than for the specific purpose for which it was contributed.

(c) A public officer may not bring an action in an official capacity under this section even on behalf of a private person.

(Added by Stats. 1982, Ch. 242, Sec. 2.)






ARTICLE 5 - Bylaws

9150

(a) “Bylaws,” as used in this part means the code or codes of rules used, adopted, or recognized for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated.

(b) Bylaws may be adopted, amended or repealed as provided in the articles or bylaws and absent any provision, bylaws may be adopted, amended or repealed by approval of the members (Section 5034) or the board, except as provided in subdivision (c). The articles or bylaws may restrict or eliminate the power of the board to adopt, amend or repeal any or all bylaws subject to subdivision (e) of Section 9151.

(c) Subject to any provision in the articles or bylaws, the power of the board to adopt, amend or repeal bylaws is subject to the powers of members set forth in Section 9151.

(Amended by Stats. 1979, Ch. 724.)



9151

(a) The bylaws shall set forth (unless such provision is contained in the articles, in which case it may only be changed by an amendment of the articles) the number of directors of the corporation, or the method of determining the number of directors of the corporation, or that the number of directors shall be not less than a stated minimum nor more than a stated maximum with the exact number of directors to be fixed, within the limits specified, by approval of the board or the members (Section 5034), in the manner provided in the bylaws, subject to subdivision (e) of Section 9151. The number or minimum number of directors may be one or more.

(b) Except as otherwise provided in the articles or bylaws, once members have been admitted, a bylaw specifying or changing a fixed number of directors or the maximum or minimum number or changing from a fixed to a variable board or vice versa may only be adopted by approval of the members (Section 5034).

(c) The bylaws may contain any provision, not in conflict with law or the articles, for the management of the activities and for the conduct of the affairs of the corporation, including, but not limited to:

(1) Any provision referred to in subdivision (c) of Section 9132.

(2) The time, place, and manner of calling, conducting, and giving notice of members’, directors’, and committee meetings, or of conducting mail ballots.

(3) The qualifications, duties, and compensation of directors; the time of their election; and the requirements of a quorum for directors’ and committee meetings.

(4) The appointment of committees, composed of directors or nondirectors, or both, by the board or any officer and the authority of any such committees.

(5) The appointment, duties, compensation, and tenure of officers.

(6) The mode of determination of members of record.

(7) The making of reports and financial statements to members.

(8) Setting, imposing, and collecting dues, assessments, and admissions and transfer fees.

(d) The bylaws may provide for the manner of admission, withdrawal, suspension, and expulsion of members.

(e) The bylaws may require, for any or all corporate actions (except as provided in Section 9222 and subdivision (b) of Section 9680), the vote of a larger proportion of, or all of, the members or the members of any class, unit, or grouping of members, or the vote of a larger proportion of, or all of, the directors than is otherwise required by this part. Such a provision in the bylaws requiring such greater vote shall not be altered, amended, or repealed except by such greater vote, unless otherwise provided in the bylaws.

(f) The bylaws may contain a provision limiting the number of members, in total or of any class, which the corporation is authorized to admit.

(g) (1) The bylaws may contain any provision, not in conflict with the articles, to manage and conduct the ordinary business affairs of the corporation effective only in an emergency as defined in Section 9140, including, but not limited to, procedures for calling a board meeting, quorum requirements for a board meeting, and designation of additional or substitute directors.

(2) During an emergency, the board may not take any action that requires the vote of the members or otherwise is not in the corporation’s ordinary course of business, unless the required vote of the members was obtained prior to the emergency.

(3) All provisions of the regular bylaws consistent with the emergency bylaws shall remain effective during the emergency, and the emergency bylaws shall not be effective after the emergency ends.

(4) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation, and may not be used to impose liability on a corporate director, officer, employee, or agent.

(Amended by Stats. 2013, Ch. 255, Sec. 8. Effective January 1, 2014.)



9152

Any corporation may provide in its bylaws for delegates having some or all of the authority of members. Where delegates are provided for, the bylaws shall set forth delegates’ terms of office, any reasonable method for delegates’ selection and removal, and any reasonable method for calling, noticing and holding meetings of delegates and may set forth the manner in which delegates may act by written ballot similar to Section 9413 for written ballot of members. Delegates may only act personally at a meeting or by written ballot and may not act by proxy. Delegates may be given a name other than “delegates.”

(Amended by Stats. 1983, Ch. 1085, Sec. 7.)



9153

A corporation may provide in its bylaws for voting by its members or delegates on the basis of chapter or other organizational unit, or by region or other geographic grouping.

(Added by Stats. 1979, Ch. 724.)






ARTICLE 6 - Location and Inspection of Articles and Bylaws

9160

Every corporation shall keep at its principal office in this state the original or a copy of its articles and bylaws as amended to date, which shall be open to inspection by the members at all reasonable times during office hours. If the corporation has no office in this state, it shall upon the written request of any member furnish to such member a copy of the articles or bylaws as amended to date.

(Added by Stats. 1978, Ch. 567.)









CHAPTER 2 - Directors and Management

ARTICLE 1 - General Provisions

9210

Subject to the provisions of this part and any provision in the articles or bylaws:

(a) Each corporation shall have a board of directors. The activities and affairs of a corporation shall be conducted and all corporate powers shall be exercised by or under the direction of the board.

(b) The board may delegate the management of the activities of the corporation to any person or persons provided that the activities and affairs of the corporation shall be managed and all corporate powers shall be exercised under the ultimate direction of the board.

(Amended by Stats. 1996, Ch. 589, Sec. 40. Effective January 1, 1997.)



9211

(a) Unless otherwise provided in the articles or in the bylaws, all of the following apply:

(1) Meetings of the board may be called by the chair of the board or the president or any vice president or the secretary or any two directors.

(2) Regular meetings of the board may be held without notice if the time and place of the meetings are fixed by the bylaws or the board. Special meetings of the board shall be held upon four days’ notice by first-class mail or 48 hours’ notice delivered personally or by telephone, including a voice messaging system or by electronic transmission by a corporation (Section 20). The articles or bylaws may not dispense with notice of a special meeting. A notice, or waiver of notice, need not specify the purpose of any regular or special meeting of the board.

(3) Notice of a meeting need not be given to a director who provided a waiver of notice or consent to holding the meeting or an approval of the minutes thereof in writing, whether before or after the meeting, or who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to that director. These waivers, consents and approvals shall be filed with the corporate records or made a part of the minutes of the meetings.

(4) A majority of the directors present, whether or not a quorum is present, may adjourn any meeting to another time and place.

(5) Meetings of the board may be held at a place within or without the state that has been designated in the notice of the meeting or, if not stated in the notice or there is no notice, designated in the bylaws or by resolution of the board.

(6) Directors may participate in a meeting through use of conference telephone, electronic video screen communication, or electronic transmission by and to the corporation. Participation in a meeting through use of conference telephone or electronic video screen communication pursuant to this subdivision constitutes presence in person at that meeting as long as all directors participating in the meeting are able to hear one another. Participation in a meeting through use of electronic transmission by and to the corporation, other than conference telephone and electronic video screen communication pursuant to this subdivision constitutes presence in person at that meeting, if both of the following apply:

(A) Each director participating in the meeting can communicate with all of the other directors concurrently.

(B) Each director is provided the means of participating in all matters before the board, including, without limitation, the capacity to propose, or to interpose an objection to, a specific action to be taken by the corporation.

(7) A majority of the number of directors authorized in or pursuant to the articles or bylaws constitutes a quorum of the board for the transaction of business.

The articles or bylaws may require the presence of one or more specified directors in order to constitute a quorum of the board to transact business, as long as the death or nonexistence of a specified director or the death or nonexistence of the person or persons otherwise authorized to appoint or designate that director does not prevent the corporation from transacting business in the normal course of events.

(8) An act or decision done or made by a majority of the directors present at a meeting duly held at which a quorum is present is the act of the board. The articles or bylaws may not provide that a lesser vote than a majority of the directors present at a meeting is the act of the board. A meeting at which a quorum is initially present may continue to transact business notwithstanding the withdrawal of directors if any action taken is approved by at least a majority of the required quorum for that meeting, or a greater number required by this division, the articles or the bylaws.

(b) An action required or permitted to be taken by the board may be taken without a meeting if all directors shall individually or collectively consent in writing to that action and if, subject to subdivision (a) of Section 9224, the number of directors then in office constitutes a quorum. The written consent or consents shall be filed with the minutes of the proceedings of the board. The action by written consent shall have the same force and effect as a unanimous vote of the directors. For purposes of this subdivision only, “all directors” does not include an “interested director” as defined in subdivision (a) of Section 9243 or a “common director” as described in subdivision (a) of Section 9244 who abstains in writing from providing consent, where (1) the facts described in paragraph (2) or (3) of subdivision (d) of Section 9243 are established or the provisions of paragraph (1) of subdivision (a) of Section 9244 are satisfied, as appropriate, at or prior to execution of the written consent or consents; (2) the establishment of those facts or satisfaction of those provisions, as applicable, is included in the written consent or consents executed by the noninterested or noncommon directors or in other records of the corporation; and (3) the noninterested directors or noncommon directors, as applicable, approve the action by a vote that is sufficient without counting the votes of the interested directors or common directors.

(c) Each director shall have one vote on each matter presented to the board of directors for action. No director may vote by proxy.

(d) This section applies also to incorporators, to committees of the board, and to action by those incorporators or committees mutatis mutandis.

(Amended by Stats. 2011, Ch. 442, Sec. 22. Effective January 1, 2012.)



9212

(a) Subject to any provision in the articles or bylaws: (i) the board may, by resolution adopted by a majority of the number of directors then in office, provided that a quorum is present, create one or more committees, each consisting of two or more directors, to serve at the pleasure of the board; and (ii) appointments to such committees shall be by a majority vote of the directors then in office. The bylaws may authorize one or more such committees, each consisting of two or more directors, and may provide that a specified officer or officers who are also directors of the corporation shall be a member or members of such committee or committees. The board may appoint one or more directors as alternate members of such committee, who may replace any absent member at any meeting of the committee. Such committee, to the extent provided in the resolution of the board or in the bylaws, shall have all the authority of the board, except with respect to:

(1) The approval of any action for which this part also requires approval of the members (Section 5034) or approval of a majority of all members (Section 5033) regardless of whether the corporation has members.

(2) The filling of vacancies on the board or in any committee which has the authority of the board.

(3) The fixing of compensation of the directors for serving on the board or on any committee.

(4) The amendment or repeal of bylaws or the adoption of new bylaws.

(5) The amendment or repeal of any resolution of the board which by its express terms is not so amendable or repealable.

(6) The appointment of committees of the board or the members thereof.

(b) A committee exercising the authority of the board shall not include as members persons who are not directors. However, the board may create other committees that do not exercise the authority of the board and these other committees may include persons regardless of whether they are directors.

(c) Unless the bylaws otherwise provide, the board may delegate to any committee powers as authorized by Section 9210, but may not delegate the powers set forth in paragraphs (1) to (6), inclusive, of subdivision (a).

(d) The board shall take the actions regarding audit committees that are required by subdivision (e) of Section 12586 of the Government Code, if applicable.

(Amended by Stats. 2011, Ch. 442, Sec. 23. Effective January 1, 2012.)



9213

(a) A corporation shall have a chair of the board, who may be given the title chair of the board, chairperson of the board, chairman of the board, or chairwoman of the board, or a president or both, a secretary, a treasurer or a chief financial officer or both and any other officers with any titles and duties as are stated in the bylaws or determined by the board and as may be necessary to enable it to sign instruments. The president, or if there is no president, the chair of the board, is the general manager and chief executive officer of the corporation, unless otherwise provided in the articles or bylaws. Unless otherwise specified in the articles or the bylaws, if there is no chief financial officer, the treasurer is the chief financial officer of the corporation. Any number of offices may be held by the same person unless the articles or bylaws provide otherwise, except that no person serving as the secretary, the treasurer, or the chief financial officer may serve concurrently as the president or chair of the board. Any compensation of the president or chief executive officer and the chief financial officer or treasurer shall be determined in accordance with subdivision (g) of Section 12586 of the Government Code, if applicable.

(b) Except as otherwise provided by the articles or bylaws, officers shall be chosen by the board and serve at the pleasure of the board, subject to the rights, if any, of an officer under any contract of employment. Any officer may resign at any time upon written notice to the corporation without prejudice to the rights, if any, of the corporation under any contract to which the officer is a party.

(Amended by Stats. 2011, Ch. 442, Sec. 24. Effective January 1, 2012.)



9214

Subject to the provisions of subdivision (a) of Section 9141 and Section 9142, any note, mortgage, evidence of indebtedness, contract, conveyance or other instrument in writing, and any assignment or endorsement thereof, executed or entered into between any corporation and any other person, when signed by any one of the chairman of the board, the president, or any vice president and by any one of the secretary, any assistant secretary, the chief financial officer or any assistant treasurer of such corporation, is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the same.

(Amended by Stats. 1996, Ch. 589, Sec. 41. Effective January 1, 1997.)



9215

The original or a copy in writing or in any other form capable of being converted into clearly legible tangible form of the bylaws or of the minutes of any incorporators’, members’, directors’, committee or other meeting or of any resolution adopted by the board or a committee thereof, or members, certified to be a true copy by a person purporting to be the secretary or an assistant secretary of the corporation, is prima facie evidence of the adoption of such bylaws or resolution or of the due holding of such meeting and of the matters stated therein.

(Amended by Stats. 2004, Ch. 254, Sec. 31. Effective January 1, 2005.)






ARTICLE 2 - Selection, Removal and Resignation of Directors

9220

(a) The articles or bylaws may provide for the tenure, election, selection, designation, removal, and resignation of directors.

(b) In the absence of any provision in the articles or bylaws, the term of directors shall be one year.

(c) Unless the articles or bylaws otherwise provide, each director, including a director elected to fill a vacancy, shall hold office until the expiration of the term for which elected and until a successor has been elected and qualified, unless the director has been removed from office.

(d) If a corporation has not issued memberships and (1) all the directors resign, die, or become incompetent, or (2) a corporation’s initial directors have not been named in the articles and all incorporators resign, die, or become incompetent before the election of the initial directors, the superior court of any county may appoint directors of the corporation upon application by any party in interest.

(Amended by Stats. 2009, Ch. 631, Sec. 31. Effective January 1, 2010.)



9221

(a) The board may declare vacant the office of a director who has been declared of unsound mind by a final order of court, or convicted of a felony, or, if at the time a director is elected, the bylaws provide that a director may be removed for missing a specified number of board meetings, fails to attend the specified number of meetings.

(b) As provided in paragraph (3) of subdivision (c) of Section 9151, the articles or bylaws may prescribe the qualifications of the directors. Unless otherwise provided by the articles or bylaws, the board, by a majority vote of the directors who meet all of the required qualifications to be a director, may declare vacant the office of any director who fails or ceases to meet any required qualification that was in effect at the beginning of that director’s current term of office.

(Amended by Stats. 1996, Ch. 589, Sec. 42. Effective January 1, 1997.)



9222

(a) Except as provided in the articles or bylaws and subject to subdivision (b) of this section, any or all directors may be removed without cause if the removal is approved by the members (Section 5034).

(b) Except for a corporation having no members pursuant to Section 9310:

(1) When by the provisions of the articles or bylaws the members of any class, voting as a class, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the members of that class.

(2) When by the provisions of the articles or bylaws the members within a chapter or other organizational unit, or region or other geographic grouping, voting as such, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the members within the organizational unit or geographic grouping.

(c) Any reduction of the authorized number of directors or any amendment reducing the number of classes of directors does not remove any director prior to the expiration of the director’s term of office, unless the reduction or the amendment also provides for the removal of one or more specified directors.

(Amended by Stats. 2009, Ch. 631, Sec. 32. Effective January 1, 2010.)



9223

(a) The superior court of the proper county may, at the suit of a director, or twice the authorized number (Section 5036) of members, remove from office any director in case of fraudulent acts and may bar from reelection any director so removed for a period prescribed by the court. The corporation shall be made a party to such action.

(b) The Attorney General may bring an action under subdivision (a), may intervene in such an action brought by any other party and shall be given notice of any such action brought by any other party.

(Added by Stats. 1978, Ch. 567.)



9224

(a) Unless otherwise provided in the articles or bylaws and except for a vacancy created by the removal of a director by the members, vacancies on the board may be filled by approval of the board (Section 5032) or, if the number of directors then in office is less than a quorum, by (1) the unanimous written consent of the directors then in office, (2) the affirmative vote of a majority of the directors then in office at a meeting held pursuant to notice or waivers of notice complying with Section 9211, or (3) a sole remaining director.

(b) Subject to any provision in the articles or bylaws, the members may elect a director at any time to fill any vacancy not filled by the directors.

(c) Any director may resign effective upon giving written notice to the chairman of the board, the president, the secretary or the board of directors of the corporation, unless the notice specifies a later time for the effectiveness of such resignation. If the resignation is effective at a future time, a successor may be elected to take office when the resignation becomes effective.

(Amended by Stats. 1985, Ch. 329, Sec. 4.)



9226

No director may resign where the corporation would then be left without a duly elected director or directors in charge of its affairs.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 3 - Examination by Attorney General

9230

(a) Except as the Attorney General is empowered to act in the enforcement of the criminal laws of this state, and except as the Attorney General is expressly empowered by subdivisions (b), (c) and (d), the Attorney General shall have no powers with respect to any corporation incorporated or classified as a religious corporation under or pursuant to this code.

(b) The Attorney General shall have authority to institute an action or proceeding under Section 803 of the Code of Civil Procedure, to obtain judicial determination that a corporation is not properly qualified or classified as a religious corporation under the provisions of this part.

(c) The Attorney General shall have the authority (1) expressly granted with respect to any subject or matter covered by Sections 9660 to 9690, inclusive; (2) to initiate criminal procedures to prosecute violations of the criminal laws, and upon conviction seek restitution as punishment; and (3) to represent as legal counsel any other agency or department of the State of California expressly empowered to act with respect to the status of religious corporations, or expressly empowered to regulate activities in which religious corporations, as well as other entities, may engage.

(d) Where property has been solicited and received from the general public, based on a representation that it would be used for a specific charitable purpose other than general support of the corporation’s activities, and has been used in a manner contrary to that specific charitable purpose for which the property was solicited, the Attorney General may institute an action to enforce the specific charitable purpose for which the property was solicited; provided (1) that before bringing such action the Attorney General shall notify the corporation that an action will be brought unless the corporation takes immediate steps to correct the improper diversion of funds, and (2) that in the event it becomes impractical or impossible for the corporation to devote the property to the specified charitable purpose, or that the directors or members of the corporation in good faith expressly conclude and record in writing that the stated purpose for which the property was contributed is no longer in accord with the policies of the corporation, then the directors or members of the corporation may approve or ratify in good faith the use of such property for the general purposes of the corporation rather than for the specific purpose for which it was contributed.

As used in this section, “solicited from the general public” means solicitations directed to the general public, or to any individual or group of individuals who are not directly affiliated with the soliciting organization and includes, but is not limited to, instances where property has been solicited on an individual basis, such as door to door, direct mail, face to face, or similar solicitations, as well as solicitations on a more general level to the general public, or a portion thereof, such as through the media, including newspapers, television, radio, or similar solicitations.

(e) Nothing in this section shall be construed to affect any individual rights of action which were accorded under law in existence prior to the enactment of Chapter 1324 of the Statutes of 1980.

As used in this section, “individual rights of action” include only rights enforceable by private individuals and do not include any right of action of a public officer in an official capacity regardless of whether the officer brings the action on behalf of a private individual.

(f) Nothing in this section shall be construed to require express statutory authorization by the California Legislature of any otherwise lawful and duly authorized action by any agency of local government.

(Amended by Stats. 1981, Ch. 797, Sec. 1.)






ARTICLE 4 - Standards of Conduct

9240

(a) Any duties and liabilities set forth in this article shall apply without regard to whether a director is compensated by the corporation.

(b) Part 4 (commencing with Section 16000) of Division 9 of the Probate Code does not apply to the directors of any corporation.

(c) A director, in making a good faith determination, may consider what the director believes to be:

(1) The religious purposes of the corporation; and

(2) Applicable religious tenets, canons, laws, policies, and authority.

(Amended by Stats. 1987, Ch. 923, Sec. 1.4. Operative January 1, 1988, by Sec. 103 of Ch. 923.)



9241

(a) A director shall perform the duties of a director, including duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner such director believes to be in the best interests of the corporation and with such care, including reasonable inquiry, as is appropriate under the circumstances.

(b) In performing the duties of a director, a director shall be entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, in each case prepared or presented by:

(1) One or more officers or employees of the corporation whom the director believes to be reliable and competent in the matters presented;

(2) Counsel, independent accountants, or other persons as to matters which the director believes to be within that person’s professional or expert competence;

(3) A committee upon which the director does not serve that is composed exclusively of any or any combination of directors, persons described in paragraph (1), or persons described in paragraph (2), as to matters within the committee’s designated authority, which committee the director believes to merit confidence; or

(4) Religious authorities and ministers, priests, rabbis, or other persons whose position or duties in the religious organization the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented, so long as, in any case, the director acts in good faith, after reasonable inquiry when the need therefor is indicated by the circumstances, and without knowledge that would cause that reliance to be unwarranted.

(c) The provisions of this section, and not Section 9243, shall govern any action or omission of a director in regard to the compensation of directors, as directors or officers, or any loan of money or property to or guaranty of the obligation of any director or officer. No obligation, otherwise valid, shall be voidable merely because directors who benefited by a board resolution to pay such compensation or to make such loan or guaranty participated in making such board resolution.

(d) Except as provided in Section 9243, a person who performs the duties of a director in accordance with subdivisions (a) and (b) shall have no liability based upon any alleged failure to discharge his or her obligations as a director, including, without limiting the generality of the foregoing, any actions or omissions which exceed or defeat any purpose to which the corporation, or assets held by it, may be dedicated.

(Amended by Stats. 2009, Ch. 631, Sec. 33. Effective January 1, 2010.)



9242

(a) Section 9241 governs the duties of directors as to any acts or omissions in connection with the election, selection, or nomination of directors.

(b) This section shall not be construed to limit the provisions of Section 9241.

(Added by Stats. 1979, Ch. 681.)



9243

(a) Except as provided in subdivision (b), for the purpose of this section, a self-dealing transaction means a transaction to which the corporation is a party and in which one or more of its directors has a material financial interest and which does not meet the requirements of paragraph (1), (2), (3), or (4) of subdivision (d). Such a director is an “interested director” for the purpose of this section.

(b) This section does not apply to any of the following:

(1) An action of the board fixing the compensation of a director as a director or officer of the corporation or making any loan of money or property to, or guaranteeing the obligation of, any director or officer.

(2) A transaction which is part of a public, charitable or religious program of the corporation if it (A) is approved or authorized by the corporation in good faith and without unjustified favoritism, and (B) results in a benefit to one or more directors or their families because they are in the class of persons intended to be benefited by the public, charitable or religious program.

(3) A transaction, of which the interested director or directors have no actual knowledge, and which does not exceed the lesser of 1 percent of the gross receipts of the corporation for the preceding fiscal year or one hundred thousand dollars ($100,000).

(c) Any of the following may bring an action in the superior court of the proper county for the remedies specified in subdivision (h):

(1) The corporation, or a member asserting the right in the name of the corporation; however, for the purpose of this paragraph the provisions of Section 5710 shall apply to the action.

(2) A director of the corporation.

(3) An officer of the corporation.

(4) Any person authorized by the bylaws to bring an action.

(d) In any action brought under subdivision (c) the remedies specified in subdivision (h) shall not be granted if:

(1) The Attorney General, or the court in an action in which the Attorney General is an indispensable party, has approved the transaction before or after it was consummated; or

(2) The transaction is approved or ratified in good faith by the members (Section 5034) other than the directors, after notice and disclosure to the members of the material facts concerning the transaction and the director’s interest in the transaction; or

(3) The following facts are established:

(A) The corporation entered into the transaction for its own benefit or for the benefit of the religious organization;

(B) The transaction was fair and reasonable as to the corporation or was in furtherance of its religious purposes at the time the corporation entered into the transaction;

(C) Prior to consummating the transaction or any part thereof, the board authorized or approved the transaction in good faith by a vote of a majority of the directors then in office without counting the vote of the interested director or directors, and with knowledge of the material facts concerning the transaction and the director’s interest in the transaction. Except as provided in paragraph (4), action by a committee of the board shall not satisfy this paragraph; and

(D) (i) Prior to authorizing or approving the transaction, the board considered and in good faith determined after reasonable investigation under the circumstances that either the corporation could not have obtained a more advantageous arrangement with reasonable effort under the circumstances or the transaction was in furtherance of the corporation’s religious purposes or (ii) in fact, either the corporation could not have obtained a more advantageous arrangement with reasonable effort under the circumstances or the transaction was in furtherance of the corporation’s religious purposes; or

(4) The following facts are established:

(A) A committee or person authorized by the board approved the transaction in a manner consistent with the standards set forth in paragraph (3).

(B) It was not reasonably practicable to obtain approval of the board prior to entering into the transaction; and

(C) The board, after determining in good faith that the conditions of subparagraphs (A) and (B) were satisfied, ratified the transaction at its next meeting by a vote of the majority of the directors then in office without counting the vote of the interested director or directors.

(e) Except as provided in subdivision (f), an action under subdivision (c) or Section 9230 shall be commenced within two years after written notice setting forth the material facts of the transaction is filed with the Attorney General in accordance with such regulations, if any, as the Attorney General may adopt or if no such notice is filed, five years after the cause of action has accrued.

(f) In any action for breach of an obligation of the corporation owed to an interested director, where the obligation arises from a self-dealing transaction which has not been approved as provided in subdivision (d), the court may, by way of offset only, make any order authorized by subdivision (h), notwithstanding the expiration of the applicable period specified in subdivision (e).

(g) Interested directors may be counted in determining the presence of a quorum at a meeting of the board which authorizes, approves or ratifies a contract or transaction.

(h) If a self-dealing transaction has taken place, the interested director or directors shall do such things and pay such damages as in the discretion of the court will provide an equitable and fair remedy to the corporation, taking into account any benefit received by the corporation and whether the interested director or directors acted in good faith and with intent to further the best interest of the corporation. Without limiting the generality of the foregoing, the court may order the director to do any or all of the following:

(1) Account for any profits made from the transaction, and pay them to the corporation.

(2) Pay the corporation the value of the use of any of its property used in the transactions.

(3) Return or replace any property lost to the corporation as a result of the transaction, together with any income or appreciation lost to the corporation by reason of the transaction, or account for any proceeds of sale of the property, and pay the proceeds to the corporation together with interest at the legal rate.

The court may award prejudgment interest to the extent allowed in Sections 3287 and 3288 of the Civil Code. In addition, the court may, in its discretion, grant exemplary damages for a fraudulent or malicious violation of this section.

(Amended by Stats. 1984, Ch. 812, Sec. 14.)



9244

(a) No contract or other transaction between a corporation and any domestic or foreign corporation, firm or association of which one or more of its directors are directors is either void or voidable because such director or directors are present at the meeting of the board or a committee thereof which authorizes, approves or ratifies the contract or transaction, if:

(1) The material facts as to the transaction and as to such director’s other directorship are fully disclosed or known to the board or committee, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient without counting the vote of the common director or directors; or

(2) As to contracts or transactions not approved as provided in paragraph (1) of this subdivision, the contract or transaction is just and reasonable as to the corporation, taking into account its religious purposes, or is in furtherance of its religious purposes at the time it is authorized, approved or ratified.

(b) This section does not apply to transactions covered by Section 9243.

(Added by Stats. 1979, Ch. 681.)



9245

(a) Subject to the provisions of Section 9241, directors of a corporation who approve any of the following corporate actions shall be jointly and severally liable to the corporation for:

(1) The making of any distribution.

(2) The distribution of assets after institution of dissolution proceedings of the corporation, without paying or adequately providing for all known liabilities of the corporation, excluding any claims not filed by creditors within the time limit set by the court in a notice given to creditors under Section 9680 and those sections made applicable to this part by Section 9680.

(3) The making of any loan or guaranty contrary to Section 9241.

(b) Suit may be brought in the name of the corporation to enforce the liability:

(1) Under paragraph (1) of subdivision (a) against any or all directors liable by the persons entitled to sue under subdivision (b) of Section 9610;

(2) Under paragraph (2) or (3) of subdivision (a) against any or all directors liable by any one or more creditors of the corporation whose debts or claims arose prior to the time of the corporate action who have not consented to the corporate action, whether or not they have reduced their claims to judgment.

(c) The damages recoverable from a director under this section shall be the amount of the illegal distribution, or if the illegal distribution consists of property, the fair market value of that property at the time of the illegal distribution, plus interest thereon from the date of the distribution at the legal rate on judgments until paid, together with all reasonably incurred costs of appraisal or other valuation, if any, of that property, or the loss suffered by the corporation as a result of the illegal loan or guaranty.

(d) Any director sued under this section may implead all other directors liable and may compel contribution, either in that action or in an independent action against directors not joined in that action.

(e) Directors liable under this section shall also be entitled to be subrogated to the rights of the corporation as follows:

(1) With respect to paragraph (1) of subdivision (a), against members who received the distribution.

(2) With respect to paragraph (2) of subdivision (a), against the members who received the distribution.

(3) With respect to paragraph (3) of subdivision (a), against the person who received the loan or guaranty.

Any director sued under this section may file a cross-complaint against the person or persons who are liable to the director as a result of the subrogation provided for in this subdivision or may proceed against them in an independent action.

(Amended by Stats. 1999, Ch. 453, Sec. 21. Effective January 1, 2000.)



9246

(a) For the purposes of this section, “agent” means any person who is or was a director, officer, employee or other agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, or other enterprise, or was a director, officer, employee, or agent of a foreign or domestic corporation which was a predecessor corporation of the corporation or of another enterprise at the request of that predecessor corporation; “proceeding” means any threatened, pending, or completed action or proceeding, whether civil, criminal, administrative or investigative; and “expenses” includes without limitation attorneys’ fees and any expenses of establishing a right to indemnification under subdivision (d) or paragraph (3) of subdivision (e).

(b) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any proceeding (other than an action by or in the right of the corporation to procure a judgment in its favor, an action brought under Section 9243, or an action brought by the Attorney General pursuant to Section 9230) by reason of the fact that the person is or was an agent of the corporation, against expenses, judgments, fines, settlements and other amounts actually and reasonably incurred in connection with the proceeding if the person acted in good faith and in a manner the person believed to be in the best interests of the corporation and, in the case of a criminal proceeding, had no reasonable cause to believe the conduct of the person was unlawful. The termination of any proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith and in a manner which the person believed to be in the best interests of the corporation or that the person had reasonable cause to believe that the person’s conduct was unlawful.

(c) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action by or in the right of the corporation, or brought under Section 9243, or brought by the Attorney General pursuant to Section 9230, to procure a judgment in its favor by reason of the fact that the person is or was an agent of the corporation, against expenses actually and reasonably incurred by the person in connection with the defense or settlement of the action if the person acted in good faith, in a manner in which the person believed to be in the best interests of the corporation and with that care, including reasonable inquiry, as an ordinary prudent person in a like position would use under similar circumstances. No indemnification shall be made under this subdivision:

(1) In respect of any claim, issue, or matter as to which the person shall have been adjudged to be liable to the corporation in the performance of the person’s duty to the corporation, unless and only to the extent that the court in which the proceeding is or was pending shall determine upon application that, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for the expenses which the court shall determine;

(2) Of amounts paid in settling or otherwise disposing of a threatened or pending action, with or without court approval; or

(3) Of expenses incurred in defending a threatened or pending action which is settled or otherwise disposed of without court approval unless it is settled with the approval of the Attorney General.

(d) To the extent that an agent of a corporation has been successful on the merits in defense of any proceeding referred to in subdivision (b) or (c) or in defense of any claim, issue or matter therein, the agent shall be indemnified against expenses actually and reasonably incurred by the agent in connection therewith.

(e) Except as provided in subdivision (d), any indemnification under this section shall be made by the corporation only if authorized in the specific case, upon a determination that indemnification of the agent is proper in the circumstances because the agent has met the applicable standard of conduct set forth in either subdivision (b) or (c) by:

(1) A majority vote of a quorum consisting of directors who are not parties to the proceeding;

(2) Approval of the members (Section 5034), with the persons to be indemnified not being entitled to vote thereon; or

(3) The court in which the proceeding is or was pending upon application made by the corporation or the agent or the attorney or other person rendering services in connection with the defense, whether or not the application by the agent, attorney, or other person is opposed by the corporation.

(f) Expenses incurred in defending any proceeding may be advanced by the corporation prior to the final disposition of the proceeding upon receipt of an undertaking by or on behalf of the agent to repay the amount unless it shall be determined ultimately that the agent is entitled to be indemnified as authorized in this section.

(g) No provision made by a corporation to indemnify its or its subsidiary’s directors or officers for the defense of any proceeding, whether contained in the articles, bylaws, a resolution of members or directors, an agreement or otherwise, shall be valid unless consistent with this section. Nothing contained in this section shall affect any right to indemnification to which persons other than the directors and officers may be entitled by contract or otherwise.

(h) No indemnification or advance shall be made under this section, except as provided in subdivision (d) or paragraph (3) of subdivision (e), in any circumstance where it appears that:

(1) It would be inconsistent with a provision of the articles, bylaws, a resolution of the members or an agreement in effect at the time of the accrual of the alleged cause of action asserted in the proceeding in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification; or

(2) It would be inconsistent with any condition expressly imposed by a court in approving a settlement.

(i) A corporation shall have power to purchase and maintain insurance on behalf of any agent of the corporation against any liability asserted against or incurred by the agent in that capacity or arising out of the agent’s status as such whether or not the corporation would have the power to indemnify the agent against that liability under the provisions of this section; provided, however, that a corporation shall have no power to purchase and maintain insurance to indemnify any agent of the corporation for a violation of Section 9243.

(j) This section does not apply to any proceeding against any trustee, investment manager, or other fiduciary of a pension, deferred compensation, saving, thrift, or other retirement, incentive, or benefit plan, trust, or provision for any or all of the corporation’s directors, officers, employees, and persons providing services to the corporation or any of its subsidiary or related or affiliated corporations, in the person’s capacity as such, even though the person may also be an agent as defined in subdivision (a) of the employer corporation. A corporation shall have power to indemnify the trustee, investment manager or other fiduciary to the extent permitted by subdivision (f) of Section 9140.

(Amended by Stats. 2012, Ch. 61, Sec. 3. Effective January 1, 2013.)



9247

(a) There shall be no personal liability for monetary damages to a third party on the part of a volunteer director or volunteer executive officer of a nonprofit corporation subject to this part, caused by the director’s or officer’s negligent act or omission in the performance of that person’s duties as a director or officer, if all of the following conditions are met:

(1) The act or omission was within the scope of the director’s or executive officer’s duties.

(2) The act or omission was performed in good faith.

(3) The act or omission was not reckless, wanton, intentional, or grossly negligent.

(4) Damages caused by the act or omission are covered pursuant to a liability insurance policy issued to the corporation, either in the form of a general liability policy or a director’s or officer’s liability policy, or personally to the director or executive officer. In the event that the damages are not covered by a liability insurance policy, the volunteer director or volunteer executive officer shall not be personally liable for the damages if the board of directors of the corporation and the person had made all reasonable efforts in good faith to obtain available liability insurance.

(b) “Volunteer” means the rendering of services without compensation. “Compensation” means remuneration whether by way of salary, fee, or other consideration for services rendered. However, the payment of per diem, mileage, or other reimbursement expenses to a director or executive officer does not affect that person’s status as a volunteer within the meaning of this section.

(c) “Executive officer” means the president, vice president, secretary, or treasurer of a corporation, or other individual serving in like capacity, who assists in establishing the policy of the corporation.

(d) Nothing in this section shall limit the liability of the corporation for any damages caused by acts or omissions of the volunteer director or volunteer executive officer.

(e) This section does not eliminate or limit the liability of a director or officer for any of the following:

(1) As provided in Section 9243 or 9245.

(2) In any action or proceeding brought by the Attorney General.

(f) Nothing in this section creates a duty of care or basis of liability for damage or injury caused by the acts or omissions of a director or officer.

(g) This section is only applicable to causes of action based upon acts or omissions occurring on or after January 1, 1988.

(Amended by Stats. 1990, Ch. 107, Sec. 6.)






ARTICLE 5 - Investments

9250

(a) In investing, reinvesting, purchasing, acquiring, exchanging, selling, and managing a corporation’s investments, the board shall meet the standards set forth in Section 9241.

(b) Nothing in this section shall be construed to preclude the application of the Uniform Prudent Management of Institutional Funds Act, Part 7 (commencing with Section 18501) of Division 9 of the Probate Code, if that act would otherwise be applicable. However, nothing in the Uniform Prudent Management of Institutional Funds Act alters the status of governing boards, or the duties and liabilities of directors, under this part.

(Amended by Stats. 2011, Ch. 442, Sec. 25. Effective January 1, 2012.)



9251

Nothing in Section 9250 shall abrogate or restrict the power of a court in proper cases to direct or permit a corporation to deviate from the terms of a trust or agreement regarding the making or retention of investments.

(Added by Stats. 1979, Ch. 681.)






ARTICLE 6 - Compliance with Internal Revenue Code

9260

Any other provision of law notwithstanding, every corporation, during any period or periods that corporation is deemed to be a “private foundation” as defined in Section 509 of the Internal Revenue Code of 1954 as amended by Section 101 of the Tax Reform Act of 1969, shall be subject to the requirements of Section 5260.

(Added by Stats. 2009, Ch. 631, Sec. 34. Effective January 1, 2010.)









CHAPTER 3 - Members

ARTICLE 1 - Issuance of Memberships

9310

(a) A corporation may admit persons to membership, as provided in its articles or bylaws, or may provide in its articles or bylaws that it shall have no members. In the absence of any provision in its articles or bylaws providing for members, a corporation shall have no members.

(b) Subject to the articles or bylaws, in the case of a corporation which has no members:

(1) Any action for which there is no specific provision of this part applicable to a corporation which has no members and which would otherwise require approval by a majority of all members (Section 5033) or approval by the members (Section 5034) shall require only approval of the board.

(2) All rights which would otherwise vest under this part in the members shall vest in the directors.

(c) Reference in this part to a corporation which has no members includes a corporation in which the directors are the only members.

(Amended by Stats. 1984, Ch. 812, Sec. 14.5.)



9311

Subject to the articles or bylaws, memberships may be issued by a corporation for no consideration or for such consideration as is determined by the board.

(Amended by Stats. 1979, Ch. 724.)



9312

No person may hold more than one membership, and no fractional memberships may be held, provided, however, that:

(a) Two or more persons may have an indivisible interest in a single membership when authorized by, and in such manner or under the circumstances prescribed by, the articles or bylaws; and

(b) If the articles or bylaws provide for classes of membership in which the differences are not merely the number of votes entitled to be cast by members of the class, and if the articles or bylaws permit a person to be a member of more than one class, a person may hold a membership in one or more classes.

(Amended by Stats. 1979, Ch. 724.)



9313

Except as provided in its articles or bylaws, a corporation may admit any person to membership.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 2 - Transfer of Memberships

9320

Subject to Section 9417:

(a) No member may transfer for value a membership or any right arising therefrom; and

(b) Unless otherwise provided in the corporation’s articles or bylaws, all rights of membership cease upon the member’s death or dissolution.

(Amended by Stats. 1981, Ch. 587, Sec. 50.)






ARTICLE 3 - Types of Memberships

9330

A corporation may issue memberships having different rights, privileges, preferences, restrictions, or conditions, as authorized by its articles or bylaws.

(Amended by Stats. 1979, Ch. 724.)



9331

Except as provided in or authorized by the articles or bylaws, all memberships shall have the same rights, privileges, preferences, restrictions, and conditions.

(Amended by Stats. 1979, Ch. 724.)



9332

(a) A corporation may refer to persons associated with it as “members” even though such persons are not members within the meaning of Section 5056; but references to members in this part mean members as defined in Section 5056.

(b) A corporation may benefit, serve, or assist persons who are not members within the meaning of Section 5056 for such consideration, if any, as the board may determine or as is authorized or provided for in the articles or bylaws.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 4 - Termination of Memberships

9340

(a) A member may resign from membership at any time.

(b) This section shall not relieve the resigning member from any obligation for charges incurred, services or benefits actually rendered, dues, assessments or fees, or arising from contract or otherwise, and this section shall not diminish any right of the corporation to enforce any such obligation or obtain damages for its breach.

(c) Except as provided in subdivision (b) of Section 9320 or in subdivision (a) of this section, a membership issued for a period of time shall expire when such period of time has elapsed unless the membership is renewed.

(d) A membership may be terminated as provided in the articles or bylaws of the corporation.

(Amended by Stats. 1979, Ch. 724.)






ARTICLE 5 - Rights and Obligations of Members and Creditors

9350

(a) A member of a corporation is not, as such, personally liable for the debts, liabilities, or obligations of the corporation.

(b) No person is liable for any obligation arising from membership unless the person was admitted to membership upon the person’s application or with the person’s consent.

(Added by Stats. 1978, Ch. 567.)



9351

A corporation may levy dues, assessments, or fees upon its members pursuant to its articles or bylaws, but a member upon learning of them may avoid liability for them by promptly resigning from membership, except where the member is, by contract or otherwise, liable for them. Article or bylaw provisions authorizing such dues, assessments, or fees do not, of themselves, create such liability.

(Added by Stats. 1978, Ch. 567.)



9352

(a) No action shall be brought by or on behalf of any creditor to reach and apply the liability, if any, of a member to the corporation to pay any amount due to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceedings would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any such creditor’s action to reach and apply unpaid amounts due the corporation and any or all members who owe amounts to the corporation may be joined in such action. Several judgments may be rendered for and against the parties to the action or in favor of a receiver for the benefit of the respective parties thereto.

(c) All amounts paid by any member in any such action shall be credited on the unpaid balance due the corporation by such member.

(Added by Stats. 1978, Ch. 567.)



9353

Nothing in this part shall be construed as in derogation of any rights or remedies which any creditor or member may have against any promoter, member, director, officer or the corporation because of participation in any fraud or illegality practiced upon such creditor or member by any such person or by the corporation in connection with the issue or sale of memberships or securities or in derogation of any rights which the corporation may have by rescission, cancellation or otherwise because of any fraud or illegality practiced on it by any such person in connection with the issue or sale of memberships or securities.

(Added by Stats. 1978, Ch. 567.)









CHAPTER 4 - Meetings and Voting

9410

(a) In the absence of a contrary provision in the articles or bylaws, the provisions of this chapter shall apply to any regular or special meeting of members or obtaining approval of members (Section 5034) or approval of a majority of members (Section 5033). The articles or bylaws may provide any reasonable method of calling, noticing, and holding such meetings or obtaining such approvals.

(b) Anything in subdivision (a) to the contrary notwithstanding, the articles or bylaws may not vary the provisions of subdivision (e) of Section 9411, subdivision (e) of Section 9417 (if proxies are authorized), or Section 9418.

(Amended by Stats. 1981, Ch. 587, Sec. 51.)



9411

(a) Subject to the provisions of this chapter, regular and special meetings of members shall be called, noticed and held as may be ordered by the board. Unless prohibited by the bylaws of the corporation, if authorized by the board of directors in its sole discretion, and subject to the requirement of consent in clause (b) of Section 20 and those guidelines and procedures as the board of directors may adopt, members not physically present in person (or, if proxies are allowed, by proxy) at a meeting of members may, by electronic transmission by and to the corporation (Sections 20 and 21) or by electronic video screen communication, participate in a meeting of members, be deemed present in person (or, if proxies are allowed, by proxy), and vote at a meeting of members whether that meeting is to be held at a designated place or in whole or in part by means of electronic transmission by and to the corporation or by electronic video screen communication, in accordance with subdivision (f).

(b) Special meetings of members for any lawful purpose may be called by the board or the chairman of the board or the president. In addition, special meetings of members for any lawful purpose may be called by 5 percent or more of the members.

(c) Upon request in writing to the chairman of the board, president, vice president or secretary by any person (other than the board) entitled to call a special meeting of members, the board shall expeditiously set a reasonable time and place for the meeting and the officer forthwith shall cause notice to be given to the members entitled to vote of the time and place of the meeting. If the notice is not given within 20 days after receipt of the request, the persons entitled to call the meeting may give the notice or the superior court of the proper county shall summarily order the giving of the notice, after notice to the corporation giving it an opportunity to be heard. The court may issue such orders as may be appropriate, including, without limitation, orders designating the time and place of the meeting, the record date for determination of members entitled to vote and the form of notice.

(d) The transactions of any meeting of members, however called and noticed, and wherever held, are as valid as though had at a meeting duly held after regular call and notice, if a quorum is present either in person (or, if proxies are allowed, by proxy), and if, either before or after the meeting, each of the persons entitled to vote, not present in person or by proxy, signs a written waiver of notice or a consent to the holding of the meeting or an approval of the minutes thereof. All such waivers, consents and approvals shall be filed with the corporate records or made a part of the minutes of the meeting. Attendance of a person at a meeting shall constitute a waiver of notice of and presence at such meeting, except when the person objects, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened and except that attendance at a meeting is not a waiver of any right to object to the consideration of matters required by this part to be included in the notice but not so included, if such objection is expressly made at the meeting. Neither the business to be transacted at nor the purpose of any regular or special meeting of members need be specified in any written waiver of notice, consent to the holding of the meeting or approval of the minutes thereof except as provided in subdivision (e).

(e) Any member approval required under subdivision (b) of Section 9150, Section 9222, Section 5812 (made applicable pursuant to Section 9620), subdivision (a) of Section 9631, subdivision (c) of Section 9640, subdivision (a) of Section 6015 (made applicable pursuant to Section 9640), or subdivision (b) of Section 9680, other than unanimous approval by those entitled to vote, shall be valid only if the general nature of the proposal so approved was stated in the notice of meeting or in any written waiver of notice.

(f) A meeting of the members may be conducted, in whole or in part, by electronic transmission by and to the corporation or by electronic video screen communication (1) if the corporation implements reasonable measures to provide members a reasonable opportunity to participate in the meeting and to vote on matters submitted to the members, including an opportunity to read or hear the proceedings of the meeting concurrently with those proceedings, and (2) if any member votes or takes other action at the meeting by means of electronic transmission to the corporation or electronic video screen communication, a record of that vote or action is maintained by the corporation. Any request by a corporation to a member pursuant to clause (b) of Section 20 for consent to conduct a meeting of members by electronic transmission by and to the corporation, shall include a notice that absent consent of the member pursuant to clause (b) of Section 20, the meeting shall be held at a physical location in accordance with subdivision (a).

(Amended by Stats. 2004, Ch. 254, Sec. 32. Effective January 1, 2005.)



9412

(a) One-third of the voting power, represented in person, by written ballot, or by proxy, shall constitute a quorum at a meeting of members. If a quorum is present, the affirmative vote of the majority of the voting power represented at the meeting, entitled to vote, and voting on any matter shall be the act of the members.

(b) The members present at a duly called or held meeting at which a quorum is present may continue to transact business until adjournment notwithstanding the withdrawal of enough members to leave less than a quorum, if any action taken (other than adjournment) is approved by at least a majority of the members required to constitute a quorum or, if required by this division, or by the articles or the bylaws, the vote of the greater number or voting by classes.

(c) In the absence of a quorum, any meeting of members may be adjourned from time to time by the vote of a majority of the votes represented either in person or by proxy, but no other business may be transacted, except as provided in subdivision (b).

(Amended by Stats. 2000, Ch. 485, Sec. 15. Effective January 1, 2001.)



9413

(a) Any action which may be taken at any regular or special meeting of members may be taken without a meeting if the written ballot of every member is solicited, if the required number of signed approvals in writing, setting forth the action so taken, is received, and if the requirements of subdivision (c) are satisfied. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that ballot and any related material may be sent by electronic transmission by the corporation (Section 20) and responses may be returned to the corporation by electronic transmission to the corporation (Section 21).

(b) All solicitations of ballots shall indicate the time by which the ballot must be returned to be counted.

(c) Approval by written ballot pursuant to this section shall be valid only when the number of ballots cast on or before the time the ballot must be returned to be counted equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve at a meeting at which the total number of votes cast was the same as the number of ballots cast.

(d) A written ballot may not be revoked.

(e) Directors may be elected by written ballot under this section, where authorized by the articles or bylaws, except that election by written ballot may not be authorized where the directors are elected by cumulative voting pursuant to Section 9415.

(Amended by Stats. 2004, Ch. 254, Sec. 33. Effective January 1, 2005.)



9414

(a) If for any reason it is impractical or unduly difficult for any corporation to call or conduct a meeting of its members, delegates or directors, or otherwise obtain their consent, in the manner prescribed by its articles or bylaws, or this part, then the superior court of the proper county, upon petition of a director, officer, delegate, or member, may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all parties who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this part, whether or not the method results in actual notice to every such person, or conforms to the notice requirements that would otherwise apply. In a proceeding under this section the court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of and voting at meetings or obtaining of votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or this part.

(d) Wherever practical any order issued pursuant to this section shall limit the subject matter of the meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; provided, however, that an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, sale of assets or reorganization of the corporation.

(e) Any meeting or other method of obtaining the vote of members, delegates or directors conducted pursuant to an order issued under this section, and which complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws and this part.

(Amended by Stats. 1986, Ch. 766, Sec. 32.)



9415

(a) If the articles or bylaws authorize cumulative voting, but not otherwise, every member entitled to vote at any election of directors may cumulate such member’s votes and give one candidate a number of votes equal to the number of directors to be elected multiplied by the number of votes to which the member is entitled, or distribute the member’s votes on the same principle among as many candidates as the member thinks fit.

(b) No member shall be entitled to cumulate votes for a candidate or candidates unless such candidate’s name or candidates’ names have been placed in nomination prior to the voting and the member has given notice at the meeting prior to the voting of the member’s intention to cumulate votes. If any one member has given such notice, all members may cumulate their votes for candidates in nomination.

(c) In any election of directors, the candidates receiving the highest number of votes are elected, subject to any lawful provision specifying election by classes.

(d) Elections for directors need not be by ballot unless a member demands election by ballot at the meeting and before the voting begins or unless the bylaws so require.

(Repealed and added by Stats. 1981, Ch. 570, Sec. 10.)



9417

(a) Any member may authorize another person or persons to act by proxy with respect to such membership, except that this right may be limited or withdrawn by the articles or bylaws. Any proxy purported to be executed in accordance with the provisions of this part shall be presumptively valid.

(b) No proxy shall be valid after the expiration of 11 months from the date thereof unless otherwise provided in the proxy, except that the maximum term of any proxy shall be three years from the date of execution. Every proxy continues in full force and effect until revoked by the person executing it prior to the vote pursuant thereto. Such revocation may be effected by a writing delivered to the corporation stating that the proxy is revoked or by a subsequent proxy executed by the person executing the prior proxy and presented to the meeting, or as to any meeting by attendance at such meeting and voting in person by the person executing the proxy.

(c) A proxy is not revoked by the death or incapacity of the maker or the termination of a membership as a result thereof unless, before the vote is counted, written notice of such death or incapacity is received by the corporation.

(d) The proxy of a member may not be irrevocable.

(e) Any proxy covering matters requiring a vote of the members pursuant to Section 5812 (made applicable pursuant to Section 9620), subdivision (a) of Section 9631, subdivision (c) of Section 9640, subdivision (a) of Section 6015 (made applicable pursuant to Section 9640), or subdivision (b) of Section 9680 is not valid unless it sets forth the general nature of the matter to be voted on.

(Amended by Stats. 1981, Ch. 587, Sec. 53.)



9418

(a) Upon the filing of an action therefor by any director or member, or by any person who had the right to vote in the election at issue after such director, member, or person has exhausted any remedies provided in the articles or bylaws, the superior court of the proper county shall determine the validity of any election or appointment of any director of any corporation.

(b) Upon the filing of the complaint, and before any further proceedings are had, the court shall enter an order fixing a date for the hearing, which shall be within five days unless for good cause shown a later date is fixed, and requiring notice of the date for the hearing and a copy of the complaint to be served upon the corporation and upon the person whose purported election or appointment is questioned and upon any person (other than the plaintiff) whom the plaintiff alleges to have been elected or appointed, in the manner in which a summons is required to be served, or, if the court so directs, by registered mail; and the court may make such further requirements as to notice as appear to be proper under the circumstances.

(c) The court, consistent with the provisions of this part and in conformity with the articles and bylaws to the extent feasible, may determine the person entitled to the office of director or may order a new election to be held or appointment to be made, may determine the validity of the issuance of memberships and the right of persons to vote and may direct such other relief as may be just and proper.

(Added by Stats. 1978, Ch. 567.)



9419

In the absence of fraud, any election, appointment or removal of a director is conclusively presumed valid nine months thereafter if the only defect in the election, appointment or removal is the failure to give notice as provided in this part or in the corporation’s articles or bylaws.

(Added by Stats. 1979, Ch. 724.)



9420

Any action required or permitted to be taken by the members may be taken without a meeting, if all members shall individually or collectively consent in writing to the action. The written consent or consents shall be filed with the minutes of the proceedings of the members. The action by written consent shall have the same force and effect as the unanimous vote of the members.

(Added by Stats. 1981, Ch. 587, Sec. 54.)



9421

(a) If the name signed on a ballot, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the ballot, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a ballot, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the ballot, consent, waiver, or proxy appointment and give it effect as the act of the member if any of the following occur:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity.

(2) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory’s authority to sign for the member has been presented with respect to the ballot, consent, waiver, or proxy appointment.

(3) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders.

(c) The corporation is entitled to reject a ballot, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has a reasonable basis for doubt concerning the validity of the signature or the signatory’s authority to sign for the member.

(d) The corporation and any officer or agent thereof who accepts or rejects a ballot, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section shall not be liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a ballot, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

(Added by Stats. 1996, Ch. 589, Sec. 44. Effective January 1, 1997.)






CHAPTER 5 - Records, Reports and Rights of Inspection

9510

(a) Each corporation shall keep:

(1) Adequate and correct books and records of account.

(2) Minutes of the proceedings of its members, board and committees of the board.

(3) A record of its members giving their names and addresses and the class of membership held by each.

(b) Those minutes and other books and records shall be kept either in written form or in any other form capable of being converted into clearly legible tangible form or in any combination of the foregoing. When minutes and other books and records are kept in a form capable of being converted into clearly legible paper form, the clearly legible paper form into which those minutes and other books and records are converted shall be admissible in evidence, and accepted for all other purposes, to the same extent as an original paper record of the same information would have been, provided that the paper form accurately portrays the record.

(Amended by Stats. 2004, Ch. 254, Sec. 34. Effective January 1, 2005.)



9511

Except as otherwise provided in the articles or bylaws, a member may inspect and copy the record of all the members’ names, addresses and voting rights, at reasonable times, upon five business days’ prior written demand upon the corporation for a purpose reasonably related to the member’s interest as a member.

(Amended by Stats. 1979, Ch. 724.)



9512

Except as otherwise provided in the articles or bylaws, the accounting books and records and minutes of proceedings of the members and the board and committees of the board shall be open to inspection upon the written demand on the corporation of any member at any reasonable time, for a purpose reasonably related to such person’s interests as a member.

(Added by Stats. 1978, Ch. 567.)



9513

Every director shall have the right at any reasonable time to inspect and copy all books, records and documents of every kind and to inspect the physical properties of the corporation of which such person is a director for a purpose reasonably related to such person’s interests as a director.

(Amended by Stats. 1981, Ch. 587, Sec. 55.)



9514

(a) Upon refusal of a lawful demand for inspection under this chapter, the superior court of the proper county, or the county where the books or records in question are kept, may enforce the demand or right of inspection with just and proper conditions or may, for good cause shown, appoint one or more competent inspectors or independent accountants to audit the financial statements kept in this state and investigate the property and funds of any corporation and of any subsidiary corporation thereof, domestic or foreign, keeping records in this state and to report thereon in such manner as the court may direct.

(b) All officers and agents of the corporation shall produce to the inspectors or accountants so appointed all books and documents in their custody or power, under penalty of punishment for contempt of court.

(c) All expenses of the investigation or audit shall be defrayed by the applicant unless the court orders them to be paid or shared by the corporation.

(Amended by Stats. 1979, Ch. 724.)






CHAPTER 6 - Miscellaneous Provisions

ARTICLE 1 - Distributions

9610

(a) The provisions of Chapter 4 (commencing with Section 5410) of Part 2 apply to religious corporations except for subdivision (b) of Section 5420.

(b) Suit may be brought in the name of the corporation by a creditor, a director, or the authorized number of members. In any such action in addition to the remedy provided in subdivision (a) of Section 5420, the court may award punitive damages for the benefit of the corporation against any director, officer, member or other person who with intent to defraud the corporation caused, received or aided and abetted in the making of any distribution.

(Repealed and added by Stats. 1978, Ch. 567.)






ARTICLE 2 - Amendment of Articles

9620

(a) The provisions of Chapter 8 (commencing with Section 5810) of Part 2 apply to religious corporations except for Section 5813.5, the second sentence of Section 5817, and Section 5818.

(b) A corporation formed for a limited period may at any time subsequent to the expiration of the term of its corporate existence, extend the term of its existence by an amendment to its articles removing any provision limiting the term of its existence and providing for perpetual existence. If the filing of the certificate of amendment providing for perpetual existence would be prohibited if it were original articles by the provisions of Section 9122 the Secretary of State shall not file such certificate unless, by the same or a concurrently filed certificate of amendment, the articles of such corporation are amended to adopt a new available name. For the purpose of the adoption of any such amendment, persons who have been functioning as directors of such corporation shall be considered to have been validly elected even though their election may have occurred after the expiration of the original term of the corporate existence.

(Amended by Stats. 1981, Ch. 587, Sec. 56.)



9621

(a) A religious corporation may amend its articles to change its status to that of (1), a public benefit corporation, by complying with this section and the other sections of Chapter 8 (commencing with Section 5810) of Part 2 (made applicable pursuant to Section 9620) or (2), a mutual benefit corporation, business corporation, a social purpose corporation, or cooperative corporation by complying with Chapter 8 (commencing with Section 5810) of Part 2.

(b) Amended articles authorized by this section shall include the provisions which would have been required (other than the initial street address and initial mailing address of the corporation and the name of the initial agent for service of process if a statement has been filed pursuant to Section 6210, made applicable pursuant to Section 9660) and may in addition only include those provisions which would have been permitted, in original articles filed by the type of corporation (public benefit, mutual benefit, business, social purpose, or cooperative) into which the religious corporation is changing its status.

(Amended by Stats. 2014, Ch. 694, Sec. 70. Effective January 1, 2015.)






ARTICLE 3 - Sale of Assets

9630

Any mortgage, deed of trust, pledge or other hypothecation of all or any part of the corporation’s property, real or personal, for the purpose of securing the payment or performance of any contract or obligation may be approved by the board. Unless the articles or bylaws otherwise provide, no approval of the members (Section 5034) or of any other person or persons shall be necessary for such action.

(Amended by Stats. 1979, Ch. 724.)



9631

(a) Subject to the provisions of Section 9142, a corporation may sell, lease, convey, exchange, transfer or otherwise dispose of all or substantially all of its assets when the principal terms are:

(1) Approved by the board; and

(2) Unless the transaction is in the usual and regular course of its activities, approved by the members (Section 5034) and by any other person or persons whose approval is required by the articles or bylaws either before or after approval by the board and before or after the transaction.

(b) Subject to any provision in the articles or bylaws, the board may, notwithstanding approval by the members (Section 5034) or such other person, abandon the proposed transaction without further action by the members, subject to the contractual rights, if any, of third parties.

(c) Subject to the provisions of Section 9142, such sale, lease, conveyance, exchange, transfer or other disposition may be made upon such terms and conditions and for such consideration as the board may deem in the best interests of the corporation. The consideration may be money, property, or securities of any domestic corporation, foreign corporation, or foreign business corporation or any of them.

(Amended by Stats. 1981, Ch. 587, Sec. 57.)



9632

Any deed or instrument conveying or otherwise transferring any assets of a corporation may have annexed to it the certificate of the secretary or an assistant secretary of the corporation, setting forth that the transaction has been validly approved by the board, that the notice, if any, required by Section 9633 has been given and (a) stating that the property described in such deed or instrument is less than substantially all of the assets of the corporation or that the transfer is in the usual and regular course of the business of the corporation, if such be the case, or (b) if such property constitutes all or substantially all of the assets of the corporation and the transfer is not in the usual and regular course of the business of the corporation, stating the fact of approval thereof by the members (Section 5034). Such certificate is prima facie evidence of the existence of the facts authorizing such conveyance or other transfer of the assets and conclusive evidence in favor of any purchaser or encumbrancer for value who, without notice of any trust restriction applicable to the property or any failure to comply therewith, in good faith parted with value.

(Added by Stats. 1979, Ch. 724.)



9633

A corporation must give written notice to the Attorney General 20 days before it sells, leases, conveys, exchanges, transfers or otherwise disposes of all or substantially all of its assets unless the Attorney General has given the corporation a written waiver of this section as to the proposed transaction.

(Added by Stats. 1979, Ch. 724.)



9634

The provisions of Article 2 (commencing with Section 5914) of Chapter 9 of Part 2 apply to religious corporations to the extent provided therein.

(Added by Stats. 2011, Ch. 442, Sec. 26. Effective January 1, 2012.)






ARTICLE 4 - Mergers

9640

(a) The provisions of Chapter 10 (commencing with Section 6010) of Part 2 apply to religious corporations except subdivision (a) of Section 6010 and Sections 6011 and 6012.

(b) A corporation may merge with any domestic corporation, foreign corporation, or other business entity (Section 5063.5). However, without the prior written consent of the Attorney General, a religious corporation may only merge with another religious corporation or with a public benefit corporation or a foreign nonprofit corporation or an unincorporated association, the governing documents of which provide that its assets are irrevocably dedicated to charitable, religious, or public purposes.

(c) The principal terms of the merger shall be approved by the members (Section 5034) of each class of each constituent corporation and by each other person or persons whose approval of an amendment of the articles is required by the articles or bylaws; and the approval by the members (Section 5034) or any other person or persons required by this section may be given before or after the approval by the board.

(d) The board of each corporation that desires to merge shall approve an agreement of merger. The constituent corporations shall be parties to the agreement of merger and other persons may be parties to the agreement of merger. The agreement shall state all of the following:

(1) The terms and conditions of the merger.

(2) The amendments, subject to Sections 5810 and 5816, to the articles of the surviving corporation to be effected by the merger, if any. If any amendment changes the name of the surviving corporation, the new name may be the same as or similar to the name of a disappearing corporation, subject to subdivision (b) of Section 9122.

(3) The amendments to the bylaws of the surviving corporation to be effected by the merger, if any.

(4) The name and place of incorporation of each constituent corporation and which of the constituent corporations is the surviving corporation.

(5) The manner, if any, of converting memberships of the constituent corporations into memberships of the surviving corporation.

(6) Any other details or provisions as are desired, if any.

(Amended by Stats. 2011, Ch. 442, Sec. 27. Effective January 1, 2012.)






ARTICLE 5 - Bankruptcy Reorganizations and Arrangements

9650

Any proceeding, initiated with respect to a corporation, under any applicable statute of the United States, as now existing or hereafter enacted, relating to reorganizations of corporations, shall be governed by the provisions of Chapter 14 (commencing with Section 1400) of Division 1 of Title 1, and for this purpose the reference in Chapter 14 to “shareholders” shall be deemed to be a reference to members and the reference to “this division” shall be deemed to be a reference to this part.

(Amended by Stats. 2009, Ch. 500, Sec. 23. Effective January 1, 2010.)






ARTICLE 6 - Filings

9660

(a) The provisions of Chapter 12 (commencing with Section 6210) of Part 2 apply to religious corporations except for Section 6216.

(b) The Attorney General may bring an action in the proper county to compel compliance with Chapter 12 (commencing with Section 6210) made applicable to religious corporations by this section.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 7 - Service of Process

9670

Service of process upon a corporation shall be governed by Chapter 17 (commencing with Section 1700) of Division 1 of Title 1.

(Added by Stats. 1978, Ch. 567.)






ARTICLE 8 - Dissolution

9680

(a) Chapters 16 (commencing with Section 6610) and 17 (commencing with Section 6710) of Part 2 apply to religious corporations except for Sections 6610, 6614, 6710, 6711 and 6716.

(b) (1) Any corporation may elect voluntarily to wind up and dissolve (A) by approval of a majority of all the members (Section 5033) or (B) by approval of the board and approval of the members (Section 5034).

(2) Any corporation which comes within one of the following descriptions may elect by approval of the board to wind up and dissolve:

(A) A corporation which has been the subject of an order for relief in bankruptcy.

(B) A corporation which has disposed of all its assets and has not conducted any activity for a period of five years immediately preceding the adoption of the resolution electing to dissolve the corporation.

(C) A corporation which has no members.

(D) A corporation which is required to dissolve under provisions of its articles adopted pursuant to subparagraph (i) of paragraph (2) of subdivision (a) of Section 9132.

(3) If a corporation comes within one of the descriptions in paragraph (2) and if the number of directors then in office is less than a quorum, it may elect to voluntarily wind up and dissolve by any of the following:

(A) The unanimous consent of the directors then in office.

(B) The affirmative vote of a majority of the directors then in office at a meeting held pursuant to waiver of notice by those directors complying with paragraph (3) of subdivision (a) of Section 9211.

(C) The vote of a sole remaining director.

(4) If a corporation elects to voluntarily wind up and dissolve pursuant to paragraph (3), references to the board in this chapter shall be deemed to be to a board consisting solely of those directors or that sole director and action by the board shall require at least the same consent or vote as would be required under paragraph (3) for an election to wind up and dissolve.

(c) If a corporation is in the process of voluntary winding up, the superior court of the proper county, upon the petition of (1) the corporation, or (2) the authorized number (Section 5036), or (3) the Attorney General, or (4) three or more creditors, and upon such notice to the corporation and members and creditors as the court may order, may take jurisdiction over the voluntary winding up proceeding if that appears necessary for the protection of the assets of the corporation. The court, if it assumes jurisdiction, may make such orders as to any and all matters concerning the winding up of the affairs of the corporation and the protection of its creditors and its assets as justice and equity may require. Chapter 15 (commencing with Section 6510) (except Sections 6510 and 6511) shall apply to those court proceedings.

(d) The powers and duties of the directors (or other persons appointed by the court pursuant to Section 6515) and officers after commencement of a dissolution proceeding include, but are not limited to, the following acts in the name and on behalf of the corporation:

(1) To elect officers and to employ agents and attorneys to liquidate or wind up its affairs.

(2) To continue the conduct of the affairs of the corporation insofar as necessary for the disposal or winding up thereof.

(3) To carry out contracts and collect, pay, compromise, and settle debts and claims for or against the corporation.

(4) To defend suits brought against the corporation.

(5) To sue, in the name of the corporation, for all sums due or owing to the corporation or to recover any of its property.

(6) To collect any amounts remaining unpaid on memberships or to recover unlawful distributions.

(7) Subject to the provisions of Section 9142, to sell at public or private sale, exchange, convey, or otherwise dispose of all or any part of the assets of the corporation in an amount deemed reasonable by the board without compliance with Section 9631, and to execute bills of sale and deeds of conveyance in the name of the corporation.

(8) In general, to make contracts and to do any and all things in the name of the corporation which may be proper or convenient for the purposes of winding up, settling and liquidating the affairs of the corporation.

(e) After complying with Section 6713:

(1) Except as provided in Section 6715, all of a corporation’s assets shall be disposed of on dissolution in conformity with its articles or bylaws subject to complying with the provisions of any trust under which such assets are held.

(2) Except as provided in subdivision (3), the disposition required in subdivision (1) shall be made by decree of the superior court of the proper county. The decree shall be made upon petition therefor, upon 30 days’ notice to the Attorney General, by any person concerned in the dissolution.

(3) The disposition required in subdivision (1) may be made without the decree of the superior court, subject to the rights of persons concerned in the dissolution, if the Attorney General makes a written waiver of objections to the disposition.

(f) A vacancy on the board may be filled during a winding up proceeding in the manner provided in Section 9224.

(g) Chapter 15 (commencing with Section 6510) does not apply to religious corporations except to the extent its provisions apply under subdivision (d) of Section 6617, subdivision (c) of Section 6719, or subdivision (c) or (d) of this section.

(Amended by Stats. 2009, Ch. 631, Sec. 35. Effective January 1, 2010.)






ARTICLE 9 - Crimes and Penalties

9690

The provisions of Chapter 18 (commencing with Section 6810) of Part 2 apply to religious corporations. In so providing, the Legislature encourages the criminal courts of this state in sentencing persons convicted of fraudulent activities in the guise of religious activity to exercise their authority to impose restitution as a means of compensating the victims.

(Amended by Stats. 1980, Ch. 1324.)












PART 5 - TRANSITION PROVISIONS

9910

As used in Sections 9910 to 9927 of this part:

(a) “New public benefit, mutual benefit and religious corporation law” means Part 1 (commencing with Section 5002), Part 2 (commencing with Section 5110), Part 3 (commencing with Section 7110), Part 4 (commencing with Section 9110) and Part 5 (commencing with Section 9910), of Division 2 of Title 1 of the Corporations Code enacted by the California Legislature during the 1977–1978 Regular Session and, except as required by Section 9912, operative January 1, 1980.

(b) “New public benefit corporation law” means Part 2 of the new public benefit, mutual benefit and religious corporation law.

(c) “New mutual benefit corporation law” means Part 3 of the new public benefit, mutual benefit, and religious corporation law.

(d) “New religious corporation law” means Part 4 of the new public benefit, mutual benefit and religious corporation law.

(e) “Prior nonprofit law” means Part 1, Division 2 (commencing with Section 9000) of Title 1 of the Corporations Code in effect on December 31, 1979.

(f) “Subject corporation” means any corporation described in paragraphs (3) through (5), inclusive, of subdivision (a) of Section 5003 and subject to the prior nonprofit law.

(Added by Stats. 1978, Ch. 567.)



9911

(a) The new public benefit corporation law applies to all corporations which are incorporated on or after January 1, 1980, under Part 2 of this division or which are expressly governed by Part 2 pursuant to a particular provision of this division, Division 3 (commencing with Section 12000) or other specific statutory provision.

(b) The new mutual benefit corporation law applies to all corporations which are incorporated on or after January 1, 1980, under Part 3 of this division or which are expressly governed by Part 3 pursuant to a particular provision of this division or Division 3 (commencing with Section 12000) or other specific statutory provision.

(c) The new religious corporation law applies to all corporations which are incorporated on or after January 1, 1980, under Part 4 of this division or which are expressly governed by Part 4 pursuant to a particular provision of this division, Division 3 (commencing with Section 12000) or other specific statutory provision.

(d) Notwithstanding subdivisions (a) through (c), if articles of incorporation intended to and in fact meeting the requirements of the prior nonprofit law have been initially received by the Secretary of State prior to January 1, 1980, and the matter is still pending on that date, then the entity may be incorporated pursuant to the prior nonprofit law if its articles are filed prior to May 1, 1980.

(e) Except as otherwise expressly provided in this part, (i) the new public benefit corporation law applies to all subject corporations referred to in Section 5060 and to all actions taken by the directors, officers or members of such corporation on or after January 1, 1980; (ii) the new mutual benefit corporation law applies to all subject corporations referred to in Section 5059 and to all actions taken by the directors, officers or members of such corporations on or after January 1, 1980; and (iii) the new religious corporation law applies to all subject corporations referred to in Section 5061 and to all actions taken by the directors, officers or members of such corporations on or after January 1, 1980.

(f) Except as otherwise expressly provided in this part, all of the sections of the new public benefit, mutual benefit and religious corporation law governing acts, contracts or other transactions by a corporation or its directors, officers or members, apply only to acts, contracts, or transactions occurring on or after January 1, 1980; and the prior nonprofit law governs acts, contracts or transactions occurring before January 1, 1980.

(g) Except as otherwise expressly provided in this part, any vote or consent by the directors or members of a corporation prior to January 1, 1980, in accordance with the prior nonprofit law shall be effective in accordance with that law; and if any certificate or document is required to be filed in any public office of this state relating to such vote or consent, it may be filed on or after January 1, 1980, in accordance with the prior nonprofit law.

(Added by Stats. 1978, Ch. 567.)



9912

(a) Each corporation which is subject (pursuant to the terms of the prior nonprofit law or some other specific statutory provision) to the prior nonprofit law shall, on and after January 1, 1980, be subject to the new public benefit corporation law, the new mutual benefit corporation law, or the new religious corporation law based on the following:

(1) Any corporation of a type designated by statute as being subject to the new public benefit corporation law, the new mutual benefit corporation law, or the new religious corporation law, shall be subject to such law.

(2) Any corporation organized primarily or exclusively for religious purposes shall be subject to the new religious corporation law.

(3) Any corporation which does not come within paragraphs 1 or 2 of this subdivision but which has received an exemption under Section 23701d of the Revenue and Taxation Code, shall be subject to the new public benefit corporation law.

(4) Any corporation which does not come within paragraphs 1, 2, or 3 of this subdivision and all of the assets of which are irrevocably dedicated to charitable or public purposes and which according to its articles or bylaws must upon dissolution distribute its assets to a person or persons carrying on a similar purpose or purposes shall be subject to the new public benefit corporation law.

(5) Any corporation which does not come within paragraphs 1, 2, 3 or 4 of this subdivision and which permits distribution of assets to its members upon dissolution shall be subject to the new mutual benefit corporation law.

(6) Any corporation not otherwise described in this subdivision shall be subject to the new mutual benefit corporation law.

(b) Prior to January 1, 1980, the Secretary of State’s office shall send a nonbinding, advisory notice to each corporation covered by subdivision (a) indicating the type of corporation it is, based on the rules set forth in subdivision (a) of this section.

(c) Notwithstanding subdivision (a), assets held by a mutual benefit corporation in charitable trust shall be administered in compliance with the provisions of the trust and in accordance with any standards applicable pursuant to Section 7238.

(d) A corporation may petition the superior court of the proper county to determine its status as a public benefit, mutual benefit or religious corporation in accordance with subdivision (a). Notice of the proceeding shall be given as the court may direct. Any member may intervene. Notice of the proceeding shall be served on the Attorney General who may intervene. A certified copy of any final judgment in any such proceeding shall be filed with the Secretary of State.

(e) The Secretary of State may, in carrying out any obligation arising under this article, require any information necessary on existing corporations from the Franchise Tax Board or other state agency.

(Amended by Stats. 1979, Ch. 724.)



9913

(a) The provisions of Sections 5130, 5131 and 5132 of the new Public Benefit Corporation Law relating to the contents of articles of incorporation do not apply to subject corporations designated as public benefit corporations unless and until an amendment of the articles is filed stating that the corporation elects to be governed by all of the provisions of the new law not otherwise applicable to it under this part.

(b) The provisions of Sections 7130, 7131, and 7132 of the new Mutual Benefit Corporation Law relating to the contents of articles of incorporation do not apply to subject corporations governed by the Mutual Benefit Corporation Law unless and until an amendment of the articles of incorporation is filed stating that the corporation elects to be governed by all of the provisions of the new law not otherwise applicable to it under this part.

(c) The provisions of Sections 9130, 9131, and 9132 of the new Religious Corporation Law relating to the contents of articles of incorporation do not apply to subject corporations governed by the Religious Corporation Law unless and until an amendment of the articles is filed stating that the corporation elects to be governed by all of the provisions of the new law not otherwise applicable to it under this part.

(d) The amendment described in subdivision (a) may be adopted by the board alone, except that if such amendment makes any change in the articles other than conforming the statement of purposes of the public benefit corporation to Section 5130 and the deletion of any references to the location of principal office and deleting any statement regarding the number of directors or conforming any such statement to Section 5151 (subject to Section 9915), it shall also be approved by the members (Section 5034) if such approval is otherwise required for the changes made.

(e) The amendment described in subdivision (b) may be adopted by the board alone, except that if such amendment makes any change in the articles other than conforming the statement of purposes of the mutual benefit corporation to subdivisions (a) and (b) of Section 7130 and the deletion of any references to the location of principal office and deleting any statement regarding the number of directors or conforming any such statement to Section 7151 (subject to Section 9915), it shall also be approved by the members (Section 5034) if such approval is otherwise required for the changes made.

(f) The amendment described in subdivision (c) may be adopted by the board alone, except that if such amendment makes any change in the articles other than conforming the statement of purposes of the religious corporation to Section 9130 and the deletion of any references to the location of principal office and deleting any statement regarding the number of directors or conforming any such statement to Section 9151 (subject to Section 9915), it shall also be approved by the members (Section 5034) if such approval is otherwise required for the changes made.

(g) The amendment shall not contain the initial street address or initial mailing address of the corporation or name the corporation’s initial agent for service of process if a statement required by Section 6210, 8210, or 6210 (made applicable by Section 9660), as the case may be, has been filed.

(Amended by Stats. 2012, Ch. 494, Sec. 26. Effective January 1, 2013.)



9914

Section 5140 of the new public benefit corporation law applies to subject corporations governed by the public benefit corporation law, and Section 7140 of the new mutual benefit corporation law applies to subject corporations governed by the mutual benefit corporation law and Section 9140 of the new religious corporation law applies to subject corporations governed by the religious corporation law; but any statement in the articles of such corporations prior to an amendment thereof pursuant to Section 9913, relating to the powers of the corporation shall not be construed as a limitation unless it is expressly stated as such.

(Added by Stats. 1978, Ch. 567.)



9915

(a) Subdivision (a) of Section 5151 of the new public benefit corporation law does not apply to subject corporations governed by the public benefit corporation law, subdivision (a) of Section 7151 of the new mutual benefit corporation law does not apply to subject corporations governed by the mutual benefit corporation law, and subdivision (a) of Section 9151 of the new religious corporation law does not apply to subject corporations governed by the religious corporation law, but those corporations shall continue to be governed by the prior nonprofit law unless and until an amendment of the articles is filed pursuant to Section 9913. If an amendment makes any change in the number of directors or the maximum or minimum number of directors or makes change from a fixed to a variable board or vice versa, it shall also be approved by the members (Section 5034).

(b) Notwithstanding subdivision (a), the new public benefit corporation law, the new mutual benefit corporation law, or the new religious corporation law, as appropriate, rather than the provisions of the prior nonprofit law apply with the respect to determining the limits on the number of directors.

(Amended by Stats. 1988, Ch. 919, Sec. 12.)



9916

Subdivision (a) of Section 5213 of the new public benefit corporation law applies to subject corporations governed by the public benefit corporation law, subdivision (a) of Section 7213 of the new mutual benefit corporation law apply to subject corporations governed by the mutual benefit corporation law, and subdivision (a) of Section 9213 of the new religious corporation law applies to subject corporations governed by the religious corporation law; but the “treasurer” of those corporations shall be deemed to be the “chief financial officer,” unless otherwise provided in the articles or bylaws.

(Amended by Stats. 2009, Ch. 631, Sec. 36. Effective January 1, 2010.)



9916.5

Subdivisions (a) and (d) of Section 5220 apply to subject corporations governed by the nonprofit public benefit corporation law and subdivisions (a) and (d) of Section 7220 apply to subject corporations governed by the nonprofit mutual benefit corporation law, provided that:

(a) If a director on January 1, 1980, is serving a term in excess of three years in duration, the director may continue to serve until December 31, 1982, or until the expiration of the term whichever is earlier.

(b) If, on January 1, 1980, more than one-third of the directors of a corporation hold office by virtue of designation or selection, they may continue to do so until December 31, 1982.

(Amended by Stats. 1984, Ch. 144, Sec. 23.)



9917

Section 5238 governs any proposed indemnification by a public benefit corporation, Section 7237 governs any proposed indemnification by a mutual benefit corporation, and Section 9246 governs any proposed indemnification by a religious corporation, after January 1, 1980, whether the events upon which the indemnification is based occurred before or after January 1, 1980. Any statement relating to indemnification contained in the articles or bylaws of a subject corporation shall not be construed as limiting the indemnification permitted by Section 5238, Section 7237, or Section 9246 unless it is expressly stated as so intended.

(Amended by Stats. 1980, Ch. 1155.)



9918

Section 7313 of the new mutual benefit corporation law relating to membership certificates applies to the membership certificates of a subject corporation if the certificates are issued on or after January 1, 1980, and the prior nonprofit law shall continue to govern certificates representing memberships issued prior to January 1, 1980, unless and until an amendment of the articles is filed pursuant to Section 9913.

(Added by Stats. 1978, Ch. 567.)



9920

(a) The provisions of Chapter 5 (commencing with Section 5510) and Chapter 6 (commencing with Section 5610) of the new Public Benefit Corporation Law apply to any meeting of members of a public benefit corporation, the provisions of Chapter 5 (commencing with Section 7510) and Chapter 6 (commencing with Section 7610) of the new Mutual Benefit Corporation Law apply to any meeting of members of a mutual benefit corporation, and the provisions of Chapter 4 (commencing with Section 9410) of the new Religious Corporation Law apply to any meeting of members of a religious corporation, held on or after January 1, 1980, and to any action by such members pursuant to a written ballot, which becomes effective on or after January 1, 1980, and to any vote cast at such a meeting or ballot, given for such action (whether or not a proxy or ballot was executed by the member prior to January 1, 1980).

(b) Notwithstanding subdivision (a):

(1) The prior nonprofit law shall apply to any such meeting of members and to any vote cast at such a meeting if such meeting was initially called for a date prior to January 1, 1980, and notice thereof was given to members entitled to vote thereat; and

(2) Where a proxy would be valid under the prior nonprofit law but would not be valid for a public benefit corporation under the new Public Benefit Corporation Law, for a mutual benefit corporation under the new Mutual Benefit Corporation Law, or for a religious corporation under the new Religious Corporation Law, and where the proxy by its terms expires during or after 1980, such proxy may be voted at meetings of members during 1980 (prior to its expiration date) but not thereafter.

(3) Action taken by the board or the members after December 31, 1979, and before January 1, 1982, shall be valid if such action was taken in compliance with the prior nonprofit law and the articles and bylaws as they then existed, subject to the rights of any person who acted in detrimental reliance upon the invalidity of such action prior to Janaury 1, 1982. This subdivision does not validate any provision in the articles or bylaws after December 31, 1981, which does not comply with the then existing provisions of the new public benefit, mutual benefit, or religious corporation law, as the case may be.

(Amended by Stats. 1981, Ch. 587, Sec. 61.)



9921

Section 5710 of the new public benefit corporation law applies to actions commenced on or after January 1, 1980, with respect to a public benefit corporation, and Section 7710 of the new mutual benefit corporation law applies to actions commenced on or after January 1, 1980, with respect to a mutual benefit corporation. The prior nonprofit law governs actions commenced prior to but still pending on January 1, 1980.

(Added by Stats. 1978, Ch. 567.)



9922

Chapters 9 (commencing with Section 5910) and 10 (commencing with Section 6010) of the new public benefit corporation law apply to transactions consummated on or after January 1, 1980, by a public benefit corporation or, subject to Sections 9630 and 9640, by a religious corporation, and Chapters 9 (commencing with Section 7910) and 10 (commencing with Section 8010) of the new mutual benefit corporation law apply to transactions consummated on or after January 1, 1980, by a mutual benefit corporation, unless the approval required by the prior nonprofit law has been given prior to January 1, 1980, or has been given on or after January 1, 1980, but at a meeting of members initially called for a date prior to January 1, 1980, in which case the transaction shall be governed by the prior nonprofit law.

(Added by Stats. 1978, Ch. 567.)



9923

Chapters 15 (commencing with Section 6510) and 17 (commencing with Section 6710) of the new public benefit corporation law apply to acts for involuntary dissolution of a public benefit corporation commenced on or after January 1, 1980, and Chapters 15 (commencing with Section 8510) and 17 (commencing with Section 8710) of the new mutual benefit corporation law apply to acts for involuntary dissolution of a mutual benefit corporation commenced on or after January 1, 1980; but the prior nonprofit law governs any such actions commenced prior to but still pending on January 1, 1980.

(Added by Stats. 1978, Ch. 567.)



9924

Chapters 16 (commencing with Section 6610) and 17 (commencing with Section 6710) of the new public benefit corporation law apply to any voluntary dissolution proceeding initiated with respect to a public benefit corporation or, subject to Section 9680, with respect to a religious corporation, by the filing on or after January 1, 1980, of an election to wind up and dissolve, and Chapters 16 (commencing with Section 8610) and 17 (commencing with Section 8710) of the new mutual benefit corporation law apply to any voluntary dissolution proceeding initiated with respect to a mutual benefit corporation by the filing on or after January 1, 1980, of an election to wind up and dissolve; but the prior nonprofit law governs any such proceeding so initiated prior to January 1, 1980.

(Added by Stats. 1978, Ch. 567.)



9925

When any corporate agent for service of process has been designated prior to January 1, 1980, and such designation of agent included a name of a city, town or village wherein the corporate agent maintained an office, service on such agent may be effected at any office of the agent set forth in the certificate of the corporate agent filed pursuant to Section 6213 of the new public benefit corporation law (applicable to public benefit corporations and, subject to Section 9660, to religious corporations), Section 8213 of the new mutual benefit corporation law, Section 1505 of the Corporations Code, or filed pursuant to Section 3301.5, 3301.6, 6403.5, or 6403.6 of the Corporations Code as in effect prior to January 1, 1977.

(Added by Stats. 1978, Ch. 567.)



9926

Any subject corporation that existed on the first day of January, 1873, and was formed under the laws of this state, which corporation has not already elected to continue its existence under the prior nonprofit law, may at any time elect to continue its existence under the provisions of this code applicable thereto by the unanimous vote of all its directors, or such election may be made at any annual meeting of the members, or at any meeting called by the directors especially for considering the subject, if voted by members representing a majority of the voting power, or may be made by the directors upon the written consent of that number of the members.

A certificate of the action of the directors, signed by them and their secretary, when the election is made by their unanimous votes or upon the written consent of the members, or a certificate of the proceedings of the meeting of the members when the election is made at any such meeting, signed by the chairman and secretary of the meeting and a majority of the directors, shall be filed in the office of the Secretary of State, and thereafter the corporation continues its existence under the provisions of this code which are applicable thereto, and possesses all the rights, and powers, and is subject to all the obligations, restrictions, and limitations prescribed thereby.

(Added by Stats. 1978, Ch. 567.)



9927

If the corporate rights, privileges and powers of a corporation have been suspended and are still suspended immediately prior to January 1, 1980, pursuant to the prior nonprofit law as a result of its incorporation of Sections 5700 through 5908 of the prior law (Section 2300), such sections and provisions continue to apply to such a corporation until restoration by the Controller pursuant to such sections.

(Added by Stats. 1978, Ch. 567.)



9928

(a) A corporation which was organized prior to January 1, 1971, under any statutory provisions other than the General Corporation Law as then in effect (Division 1 (commencing with Section 100) of Title 1 of the Corporations Code or predecessor statutory provisions), has never filed a statement pursuant to Section 6210 or 8210, has never filed a statement pursuant to former Section 3301 and is not under suspension by the Franchise Tax Board, shall be subject to suspension by the Secretary of State pursuant to this section.

(b) Prior to taking action to suspend, the Secretary of State shall, in accordance with Section 6061 of the Government Code, publish a notice one time in a newspaper of general circulation published in the county in which the articles require the principal office of the corporation to be located. The notice shall identify the corporation by name and corporate number and shall state that the corporation shall be subject to suspension without further notice if a statement pursuant to Section 6210 or 8210 is not filed within 60 days after the date of publication of the notice.

(c) Not less than 61 days and not more than 180 days after the date of the publication, the Secretary of State may act to suspend the corporation in accordance with subdivisions (a) and (b).

(d) The Secretary of State shall notify the Franchise Tax Board of the suspension and thereupon, except for the purpose of amending the articles to set forth a new name, the corporate powers, rights, and privileges of the corporation are suspended.

(e) A statement pursuant to Section 6210 or 8210 may be filed notwithstanding suspension of the corporate powers, rights and privileges pursuant to this section or Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code. Upon the filing of a statement pursuant to Section 6210 or 8210 by a corporation which has suffered suspension pursuant to this section, the Secretary of State shall certify that fact to the Franchise Tax Board and the corporation may thereupon, in accordance with Section 23305a of the Revenue and Taxation Code, be relieved from suspension unless the corporation is held in suspension by the Franchise Tax Board by reason of Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code.

(Added by Stats. 1989, Ch. 440, Sec. 1.)






PART 6 - CORPORATIONS SOLE

10000

The provisions of this part apply to all corporations sole organized either before or after March 30, 1878, whether or not the corporations organized before have elected to continue their existence under the Civil Code or elect to continue their existence under this code, except that Sections 10002, and 10012 to 10015, inclusive, do not apply to corporations sole formed before March 30, 1878, unless they have elected to continue their existence under the Civil Code or under this code.

(Enacted by Stats. 1947, Ch. 1038.)



10001

Any corporation sole formed prior to March 30, 1878, and existing under the laws of this State may elect to continue its existence under this part by filing a certificate to that effect, under its corporate seal, if any, signed by its chief officer, or by filing amended articles of incorporation in the form required in this part.

(Enacted by Stats. 1947, Ch. 1038.)



10002

A corporation sole may be formed under this part by the bishop, chief priest, presiding elder, or other presiding officer of any religious denomination, society, or church, for the purpose of administering and managing the affairs, property, and temporalities thereof.

(Enacted by Stats. 1947, Ch. 1038.)



10003

The articles of incorporation shall state:

(a) The name of the corporation.

(b) That the officer forming the corporation is duly authorized by the rules, regulations, or discipline of the religious denomination, society, or church to take such action.

(c) The county in this State where the principal office for the transaction of the business of the corporation is located.

(d) The manner in which any vacancy occurring in the office of the bishop, chief priest, presiding elder, or other presiding officer is required to be filled by the rules, regulations, or constitution of the denomination, society, or church.

(Enacted by Stats. 1947, Ch. 1038.)



10004

The articles of incorporation may state any desired provision for the regulation of the affairs of the corporation in a manner not in conflict with law, including restrictions upon the power to amend all or any part of the articles of incorporation.

(Enacted by Stats. 1947, Ch. 1038.)



10005

The articles shall be signed and verified by the bishop, chief priest, presiding elder, or other presiding officer forming the corporation and shall be submitted to the Secretary of State for filing in his office. If they conform to law he shall file them and endorse the date of filing thereon. Upon the filing of the articles with the Secretary of State the corporation sole is formed.

(Enacted by Stats. 1947, Ch. 1038.)



10007

Every corporation sole may:

(a) Sue and be sued, and defend, in all courts and places, in all matters and proceedings whatever.

(b) Contract in the same manner and to the same extent as a natural person, for the purposes of the trust.

(c) Borrow money, and give promissory notes therefor, and secure the payment thereof by mortgage or other lien upon property, real or personal.

(d) Buy, sell, lease, mortgage, and in every way deal in real and personal property in the same manner that a natural person may, without the order of any court.

(e) Receive bequests and devises for its own use or upon trusts to the same extent as natural persons may, subject, however, to the laws regulating the transfer of property by will.

(f) Appoint attorneys in fact.

(Enacted by Stats. 1947, Ch. 1038.)



10008

Every corporation sole has perpetual existence and also has continuity of existence, notwithstanding vacancies in the incumbency thereof. During the period of any such vacancy, the corporation sole has the same capacity and right to receive and take any gift, bequest, devise, or conveyance of property, either as grantee for its own use, or as trustee, and to be or be made the beneficiary of a trust, as though there were no vacancy. No agency created by a corporation sole by a written instrument which in express terms provides that the agency thereby created shall not be terminated by a vacancy in the incumbency of the corporation is terminated or affected by the death of the incumbent of the corporation or by a vacancy in the incumbency thereof, however caused.

(Enacted by Stats. 1947, Ch. 1038.)



10009

Any judge of the superior court in the county in which a corporation sole has its principal office shall at all times have access to the books of the corporation.

(Enacted by Stats. 1947, Ch. 1038.)



10010

The chief officer of a corporation sole may at any time amend the articles of incorporation of the corporation changing its name, the term of its existence, its territorial jurisdiction, or the manner of filling any vacancy in the office thereof, and may by amended articles of incorporation make provision for any act or thing for which provision is authorized in original articles of incorporation of corporations sole.

The chief officer of the corporation shall sign and verify a statement setting forth the provisions of the amendment and stating that it has been duly authorized by the religious organization governed by the corporation.

The amendment shall be submitted to the Secretary of State for filing in his office. If it conforms to law he shall file it and endorse the date of filing thereon. Thereupon the articles are amended in the manner set forth in the statement.

(Enacted by Stats. 1947, Ch. 1038.)



10012

A corporation sole may be dissolved and its affairs wound up voluntarily by filing with the Secretary of State a declaration of dissolution executed, signed, and verified by the chief officer of the corporation.

(Enacted by Stats. 1947, Ch. 1038.)



10013

The declaration of dissolution shall set forth all of the following:

(a) The name of the corporation.

(b) The reason for its dissolution or winding up.

(c) That dissolution of the corporation has been duly authorized by the religious organization governed by the corporation sole.

(d) The names and addresses of the persons who are to supervise the winding up of the affairs of the corporation.

(Enacted by Stats. 1947, Ch. 1038.)



10014

The declaration shall be submitted to the Secretary of State for filing in his office. If it conforms to law he shall file it and endorse the date of filing thereon. Thereupon the corporation shall cease to carry on business, except for the purpose of adjusting and winding up its affairs.

(Amended by Stats. 1982, Ch. 662, Sec. 28.)



10015

After the debts and obligations of the corporation are paid or adequately provided for, any assets remaining shall be transferred to the religious organization governed by the corporation sole, or to trustees in its behalf, or disposed of as may be decreed by the superior court of the county in which the dissolved corporation had its principal office upon petition therefor by the Attorney General or any person connected with the organization.

(Enacted by Stats. 1947, Ch. 1038.)






PART 7 - CORPORATIONS FOR CHARITABLE OR ELEEMOSYNARY PURPOSES

10200

Every corporation organized or existing under Part 3 (commencing with Section 10200) of Division 2 in effect on December 31, 1979, is subject to and deemed to be a nonprofit public benefit corporation organized for charitable purposes under Part 2 (commencing with Section 5110) of the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of this title) except if the corporation is organized primarily or exclusively for religious purposes, in which case it is subject to and deemed to be a nonprofit religious corporation under Part 4 (commencing with Section 9110) of the Nonprofit Corporation Law.

(Amended by Stats. 1980, Ch. 1155.)






PART 8 - TRUST FUNDS

10250

(a) Any corporation organized under the provisions of or for the purposes set forth in Part 6 (commencing with Section 10000) of this division or organized on or prior to December 31, 1979, under the provisions of or for purposes set forth in Part 3 (commencing with Section 10200) of this division, then in effect, or organized under or subject to Part 2 (commencing with Section 5110), or organized under or subject to Part 4 (commencing with Section 9110), may, if authorized so to do by its articles of incorporation, establish one or more common trust funds for the purpose of furnishing investments to such corporation or to any church, parish, congregation, society, chapel, mission, religious, beneficial, charitable or educational institution affiliated with it, or to any organization, society or corporation holding funds or property for the benefit of any of the foregoing, or holding funds for the purpose of supporting a bishop, priest, religious pastor, or teacher or any building or buildings used by or owned by any of the foregoing, whether holding such funds or property as fiduciary or otherwise. Notwithstanding the provisions of any general or special law in any way limiting the right of any of the foregoing or the officers or directors thereof, as fiduciary or otherwise, to invest funds held by them, it shall be lawful for any of the foregoing to invest any or all of their funds or property in shares or interests of such common trust fund or trust funds; provided, that, in the case of funds or property held as fiduciary, such investment is not prohibited by the wording of the will, deed or other instrument creating such fiduciary relationship.

(b) The directors or trustees of any such common trust fund, or trust funds, so organized, may employ such officers or agents as they think best, define their duties, and fix their compensation. They may also appoint a trust company or bank as custodian of the trust estate and may employ an investment adviser or advisers, define their duties, and fix their compensation. Securities which constitute part or all of the trust estate may be deposited in a securities depository, as defined in Section 30004 of the Financial Code, which is licensed under Section 30200 of the Financial Code or exempted from licensing thereunder by Section 30005 or 30006 of the Financial Code, and such securities may be held by such securities depository in the manner authorized by Section 775 of the Financial Code.

(c) The directors or trustees of any such common trust fund, or trust funds, shall pay ratably among the holders of shares or beneficial certificates then outstanding, semiannual dividends which shall approximately equal, in each fiscal year, the net income of the trust, or trusts.

(d) The provisions of the Corporate Securities Law (Division 1 (commencing with Section 25000) of Title 4) shall not apply to the creation, administration, or termination of common trust funds created hereunder, nor to participation therein.

(Amended by Stats. 1981, Ch. 570, Sec. 14.)



10251

(a) “Educational institution,” as used in this section, means any nonprofit corporation organized under Chapter 4 (commencing with Section 94400) or Chapter 7 (commencing with Section 94700) of Part 59 of the Education Code or organized under Part 1 (commencing with Section 9000) of this division in effect on December 31, 1979, and designated on or after January 1, 1980, as a nonprofit public benefit corporation, or organized for charitable or eleemosynary purposes under Part 2 (commencing with Section 5110) of this division, or Part 3 (commencing with Section 10200) of this division in effect on December 31, 1979, and designated on or after January 1, 1980, as a nonprofit public benefit corporation for the purpose of establishing, conducting or maintaining an institution offering courses beyond high school and issuing or conferring a diploma or for the purpose of offering or conducting private school instruction on the high school or elementary school level and any charitable trust organized for such purpose or purposes. “Educational institution,” as used in this section, also means the University of California, the California State University, the California Community Colleges, and any auxiliary organization, as defined in Section 89901 of the Education Code, established for the purpose of receiving gifts, property and funds to be used for the benefit of a state college.

(b) It shall be lawful for any educational institution to become a member of a nonprofit corporation incorporated under the laws of any state for the purpose of maintaining a common trust fund or similar common fund in which nonprofit organizations may commingle their funds and property for investment and to invest any and all of its funds, whenever and however acquired, in the common fund or funds; provided that, in the case of funds or property held as fiduciary, the investment is not prohibited by the wording of the will, deed, or other instrument creating the fiduciary relationship.

(c) An educational institution electing to invest in a common fund or funds under this section may elect to receive distributions from each fund in an amount not to exceed for each fiscal year the greater of the income, as determined under the Uniform Principal and Income Act, Chapter 3 (commencing with Section 16320) of Part 4 of Division 9 of the Probate Code, accrued on its interest in the fund or 10 percent of the value of its interest in the fund as of the last day of its next preceding fiscal year. The educational institution may expend the distribution or distributions for any lawful purpose notwithstanding any general or special law characterizing the distribution, or any part thereof, as principal or income; provided that, in the case of funds or property invested as fiduciary, the expenditure is not prohibited by the wording of the will, deed, or other instrument creating the fiduciary relationship. No such prohibition of expenditure shall be deemed to exist solely because a will, deed, or other instrument, whether executed or in effect before or after the effective date of this section, directs or authorizes the use of only the “income,” or “interest,” or “dividends” or “rents, issues or profits,” or contains words of similar import.

(d) The Corporate Securities Law of 1968 shall not apply to the creation, administration, or termination of common trust funds authorized under this section, or to participation therein.

(e) This section shall become operative on January 1, 1997.

(Amended by Stats. 1999, Ch. 145, Sec. 1. Effective January 1, 2000.)






PART 9 - SOCIETIES FOR PREVENTION OF CRUELTY TO ANIMALS

10400

Corporations for the prevention of cruelty to animals may be formed under the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110)) by 20 or more persons, who shall be citizens and residents of this state. If the corporation is formed on or after January 1, 2011, its articles of incorporation shall specifically state that the corporation is being formed pursuant to this section.

(Amended by Stats. 2011, Ch. 296, Sec. 43. Effective January 1, 2012.)



10403

Every such corporation may take by gift, purchase, devise, or bequest, any property, real or personal, and hold it or dispose thereof at its pleasure; but no such corporation shall hold real property the annual income of which exceeds fifty thousand dollars ($50,000).

(Enacted by Stats. 1947, Ch. 1038.)



10404

Any such corporation, or humane officer thereof, may proffer a complaint against any person, before any court or magistrate having jurisdiction, for the violation of any law relating to or affecting animals and may aid in the prosecution of the offender before the court or magistrate.

(Amended by Stats. 2011, Ch. 296, Sec. 44. Effective January 1, 2012.)



10405

All magistrates, sheriffs, and officers of police shall, as occasion may require, aid any such corporation, its officers, members, and agents, in the enforcement of all laws relating to or affecting animals.

(Amended by Stats. 2010, Ch. 652, Sec. 5. Effective January 1, 2011.)



10406

This part applies to all corporations for the prevention of cruelty to animals, whether formed prior to or after May 20, 1905, but does not apply to any association, society, or corporation that uses or specifies a name or style the same, or substantially the same, as that of any previously existing society or corporation in this state organized for a like purpose.

(Amended by Stats. 2010, Ch. 652, Sec. 6. Effective January 1, 2011.)






PART 10 - PORT AND TERMINAL PROTECTION AND DEVELOPMENT CORPORATIONS

10700

As used in this part, “public agency” includes every port district, river port district, municipal port district, harbor district, harbor improvement district, joint harbor improvement district, Board of State Harbor Commissioners, board of harbor commissioners, city, county, and city and county in this state.

(Repealed and added by Stats. 1978, Ch. 1305.)



10701

Every public agency owning or operating any port or marine terminal and every public agency organized for such purposes may associate itself with other public agencies, private corporations or individuals owning or operating, or organized for the purpose of owning or operating, ports or marine terminals located on the same harbor, bay, or other waterway or on communicating or related waterways, of this state and with other public agencies and with private corporations and individuals, or any of them, in the formation under the Nonprofit Mutual Benefit Corporation Law, Part 3 (commencing with Section 7110) of this division, and may become and remain a member of a nonprofit corporation organized under the Nonprofit Mutual Benefit Corporation Law for the purpose of, or the principal powers and purposes of which include carrying on a program of nonregulatory activities in the common interests of its members, including but not limited to any or all of the following activities: studies and research into traffic conditions, cargo volume, rate structures, cost factors, commercial transportation practices, and similar fields; the acquisition and dissemination of information relative to the said and similar subjects; the representation of the common interests of its members before federal, state, and local legislative and administrative authorities; and service as a facility for the cooperation of its members and the coordination of their activities toward the maintenance and improvement of the commercial welfare and competitive position of the ports and terminals owned or operated by its members, the maintenance of equitable and nondiscriminatory rate structures, and the elimination of inequitable, unfair, or discriminatory trade practices adversely affecting the interests of its members; and the undertaking or coordination of any other program of related activities or in related fields for the mutual benefit of its members as may be desired by the membership. Every such public agency may pay the dues and assessments required of its members by such nonprofit mutual benefit corporation out of any funds available to it for that purpose or for its support; may make contracts; may enter into agreements; may appoint an individual as its representative to such nonprofit mutual benefit corporation to exercise the voting power of such public agency and to act in its behalf with respect to such nonprofit mutual benefit corporation; and may do or perform all acts necessary and proper to carry out the purposes of this part; but no public agency shall become or remain a member of any such nonprofit mutual benefit corporation unless the articles of incorporation or the bylaws of the nonprofit mutual benefit corporation include at all times a provision limiting the liability of members to assessments to a specified or ascertainable amount.

(Repealed and added by Stats. 1978, Ch. 1305.)



10702

For the purposes of this part, of the Nonprofit Mutual Benefit Corporation Law, and of the General Corporation Law of this state, every public agency and private corporation qualifying under this part shall be deemed to be a “person” and shall have the legal capacity to act as incorporator and as member of any nonprofit mutual benefit corporation formed under the provisions of this part.

(Repealed and added by Stats. 1978, Ch. 1305.)



10703

If, when, and during such times as public agencies or individuals duly authorized to represent them and act in their behalf constitute a majority of the incorporators or of the directors and are entitled to exercise a majority of the voting power of a nonprofit mutual benefit corporation pursuant to this part:

(a) The Corporate Securities Law (Division 1 (commencing with Section 25000) of Title 4) shall not apply to memberships nor to membership certificates issued by the corporation; and

(b) The corporation shall be exempt from payment of any taxes under the Bank and Corporation Tax Law (Part 11 of Division 2 of the Revenue and Taxation Code), except as provided in Article 2 of Chapter 4 thereof.

(Repealed and added by Stats. 1978, Ch. 1305.)






PART 11 - NONPROFIT MEDICAL, HOSPITAL, OR LEGAL SERVICES CORPORATIONS

ARTICLE 1 - Nonprofit Corporations for Medical Services

10810

A nonprofit corporation may be formed under Part 2 (commencing with Section 5110) or Part 3 (commencing with Section 7110) of this division for the purposes of defraying or assuming the cost of professional services of licentiates under any chapter of Division 2 (commencing with Section 500) of the Business and Professions Code or of rendering any such services, but it may not engage directly or indirectly in the performance of the corporate purposes or objects unless all of the following requirements are met:

(a) At least one-fourth of all licentiates of the particular profession residing in California become members.

(b) Membership in the corporation and an opportunity to render professional services upon a uniform basis are available to all licensed members of the particular profession.

(c) Voting by proxy and cumulative voting are prohibited.

(d) A certificate is issued to the corporation by the particular professional board whose licentiates have become members, finding compliance with the requirements of subdivisions (a), (b), and (c).

Any such corporation shall be subject to supervision by the particular professional board under which its members are licensed and shall also be subject to the part under which it is formed, either Part 2 (commencing with Section 5110) or Part 3 (commencing with Section 7110) of this division, except as to matters specifically otherwise provided for in this article.

(Added by Stats. 1978, Ch. 1305.)



10811

Any nonprofit corporation described in Section 10810 which defrays or assumes some portion or all of the costs of refractions or eye appliances shall offer an equal opportunity to render professional services upon a uniform basis to all licentiates expressly authorized by law to render such services.

(Added by Stats. 1978, Ch. 1305.)



10812

The provisions of Sections 10810 and 10811 of this article apply to corporations formed on or after January 1, 1980, under Part 2 or Part 3 of this division and pursuant to this article and to corporations existing on December 31, 1979, and formed under Section 9201 or 9201.1 of the Corporations Code then in effect.

(Added by Stats. 1978, Ch. 1305.)






ARTICLE 2 - Nonprofit Health Care Service Plans

10820

(a) “Health care service plan,” as used in this section means a corporation which is a health care service plan defined in the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), other than a corporation which is exempted from that act by subdivision (d) of Section 1343 of the Health and Safety Code.

(b) A health care service plan may be formed under or subject to Part 2 (commencing with Section 5110) of this division or Part 3 (commencing with Section 7110) of this division.

(Amended by Stats. 1983, Ch. 1085, Sec. 8.5.)



10821

Notwithstanding any other provision of this division, as to a health care service plan which is formed under or subject to Part 2 (commencing with Section 5110) or Part 3 (commencing with Section 7110) of this division, all references to the Attorney General contained in Part 2 or Part 3 of this division shall, in the case of health care service plans, be deemed to refer to the Director of the Department of Managed Health Care.

(Amended by Stats. 2000, Ch. 857, Sec. 6. Effective January 1, 2001.)






ARTICLE 3 - Nonprofit Corporation to Administer System of Defraying Cost of Professional Services of Attorneys

10830

A nonprofit corporation may be formed under Part 3 (commencing with Section 7110) of this division for the purposes of administering a system or systems of defraying the cost of professional services of attorneys, but any such corporation may not engage directly or indirectly in the performance of the corporate purposes or objects unless all of the following requirements are met:

(a) The attorneys furnishing professional services pursuant to such system or systems are acting in compliance with the Rules of Professional Conduct of the State Bar of California concerning such system or systems.

(b) Membership in the corporation and an opportunity to render professional services upon a uniform basis are available to all active members of the State Bar.

(c) Voting by proxy and cumulative voting are prohibited.

(d) A certificate is issued to the corporation by the State Bar of California, finding compliance with the requirements of subdivisions (a), (b) and (c).

Any such corporation shall be subject to supervision by the State Bar of California and shall also be subject to Part 3 (commencing with Section 7110) of this division except as to matters specifically otherwise provided for in this article.

(Added by Stats. 1978, Ch. 1305.)



10831

The provisions of this article apply to corporations formed on or after January 1, 1980, under Part 3 of this division and pursuant to this article and to corporations existing on December 31, 1979, and formed under Section 9201.2 of the Corporations Code then in effect.

(Added by Stats. 1978, Ch. 1305.)






ARTICLE 4 - Hospital Service Plans

10840

(a) “Hospital service plan,” as used in this section means a corporation which is a nonprofit hospital service plan defined in Chapter 11a (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code.

(b) A hospital service plan may be formed under or subject to Part 2 (commencing with Section 5110) or Part 3 (commencing with Section 7110).

(Amended by Stats. 1983, Ch. 1085, Sec. 14.5.)



10841

Notwithstanding any other provision of this division, as to a hospital service plan which is formed under or subject to Part 2 (commencing with Section 5110) or Part 3 (commencing with Section 7110) of this division, all references to the Attorney General contained in Part 2 or Part 3 of this division shall, in the case of hospital service plans, be deemed to refer to the Insurance Commissioner.

(Repealed and added by Stats. 1983, Ch. 1085, Sec. 16.)












DIVISION 3 - CORPORATIONS FOR SPECIFIC PURPOSES

PART 1 - CHAMBERS OF COMMERCE, BOARDS OF TRADE, MECHANICS' INSTITUTES, ETC.

12000

Every corporation organized or existing under Part 1 (commencing with Section 12000) in effect on December 31, 1979, is subject to and deemed to be organized under:

(a) The General Corporation Law (Division 1 (commencing with Section 100) of this title), if the corporation is organized with capital stock.

(b) The Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of this title) if the corporation is organized without capital stock.

(Repealed and added by Stats. 1978, Ch. 1305.)






PART 2 - CONSUMER COOPERATIVE CORPORATIONS

CHAPTER 1 - General Provisions, Organization and Bylaws

ARTICLE 1 - Title, Purposes and Application of Part

12200

This part shall be known as the Consumer Cooperative Corporation Law. This part is intended primarily to apply to the organization and operation of consumer cooperatives. It is also applicable to other cooperatives, including, but not limited to, cooperatives formed for the purpose of recycling or treating hazardous wastes, which elect to incorporate under it.

(Amended by Stats. 1986, Ch. 153, Sec. 2.)



12201

Subject to any other provision of law of this state applying to the particular class of corporation or line of activity, a corporation may be formed under this part for any lawful purpose provided that it shall be organized and shall conduct its business primarily for the mutual benefit of its members as patrons of the corporation. The earnings, savings, or benefits of the corporation shall be used for the general welfare of the members or shall be proportionately and equitably distributed to some or all of its members or its patrons, based upon their patronage (Section 12243) of the corporation, in the form of cash, property, evidences of indebtedness, capital credits, memberships, or services.

Such corporations are democratically controlled and are not organized to make a profit for themselves, as such, or for their members, as such, but primarily for their members as patrons (Section 12243).

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12202

(a) The provisions of this part apply to corporations existing pursuant to Part 2 (commencing with Section 12200) of Division 3 of Title 1 in effect immediately prior to January 1, 1984.

(b) The existence of corporations formed or existing on the date of enactment of this part shall not be affected by the enactment or reenactment of this part or by any change in the requirements for the formation of corporations or by the amendment or repeal of the laws under which they were formed or created.

(c) Neither the repeal of Part 2 (commencing with Section 12200) of Division 3 of Title 1 as in effect immediately prior to January 1, 1984, nor the reenactment or amendment of this part shall impair or take away any existing liability or cause of action against any corporation, its members, shareholders, directors, or officers incurred prior to the enactment of this part.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12203

Unless the provisions or the context otherwise requires, the definitions set forth in this part govern the construction of this part.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






ARTICLE 2 - General Provisions and Definitions

12210

A corporation may be sued as provided in the Code of Civil Procedure.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12211

Any corporation shall, as a condition of its existence as a corporation, be subject to the provisions of the Code of Civil Procedure authorizing the attachment of corporate property.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12212

The fees of the Secretary of State for filing instruments by or on behalf of corporations are prescribed in Article 3 (commencing with Section 12180) of Chapter 3 of Part 2 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12213

Any agreement, certificate, or other instrument filed pursuant to the provisions of this part, may be corrected with respect to any misstatement of fact contained therein, any defect in the execution thereof or any other error or defect contained therein, by filing a certificate of correction entitled “Certificate of Correction of ____ (insert here the title of the agreement, certificate or other instrument to be corrected and the name of the corporation or corporations).” However, no such certificate of correction shall alter the wording of any resolution which was in fact adopted by the board or the members or delegates or effect a corrected amendment of articles which amendment as so corrected would not in all respects have complied with the requirements of this part, at the time of filing of the agreement, certificate or other instrument being corrected. Such certificate of correction shall be signed and verified or acknowledged as provided in this part with respect to the agreement, certificate or other instrument being corrected. It shall set forth the following:

(a) The name or names of the corporation or corporations.

(b) The date the agreement, certificate or other instrument being corrected was filed.

(c) The provision in the agreement, certificate or other instrument as corrected and, if the execution was defective, wherein it was defective.

The filing of the certificate of correction shall not alter the effective time of the agreement, certificate or other instrument being corrected, which shall remain as its original effective time, and such filing shall not affect any right or liability accrued or incurred before such filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by such filing if the person having such right has not detrimentally relied on the original instrument.

(Amended by Stats. 1983, Ch. 792, Sec. 1.)



12214

(a) Upon receipt of any instrument by the Secretary of State for filing pursuant to this part, if it conforms to law, it shall be filed by, and in the office of the Secretary of State and the date of filing endorsed thereon. Except for instruments filed pursuant to Section 12570 the date of filing shall be the date the instrument is received by the Secretary of State unless the instrument provides that it is to be withheld from filing until a future date or unless in the judgment of the Secretary of State the filing is intended to be coordinated with the filing of some other corporate document which cannot be filed. The Secretary of State shall file a document as of any requested future date not more than 90 days after its receipt, including a Saturday, Sunday or legal holiday, if the document is received in the Secretary of State’s office at least one business day prior to the requested date of filing. An instrument does not fail to conform to law because it is not accompanied by the full filing fee if the unpaid portion of such fee does not exceed the limits established by the policy of the Secretary of State for extending credit in such cases.

(b) If the Secretary of State determines that an instrument submitted for filing or otherwise submitted does not conform to law and returns it to the person submitting it, the instrument may be resubmitted accompanied by a written opinion of a member of the State Bar of California submitting the instrument, or representing the person submitting it, to the effect that the specific provision of the instrument objected to by the Secretary of State does conform to law and stating the points and authorities upon which the opinion is based. The Secretary of State shall rely, with respect to any disputed point of law (other than the application of Section 12302), upon such written opinion in determining whether the instrument conforms to law. The date of filing in such case shall be the date the instrument is received on resubmission.

(c) Any instrument filed with respect to a corporation (other than original articles) may provide that it is to become effective not more than 90 days subsequent to its filing date. In case such a delayed effective date is specified, the instrument may be prevented from becoming effective by a certificate stating that by appropriate corporate action it has been revoked and is null and void, executed in the same manner as the original instrument and filed before the specified effective date. In the case of a merger agreement, such certificate revoking the earlier filing need only be executed on behalf of one of the constituent corporations. If no such revocation certificate is filed, the instrument becomes effective on the date specified.

(Amended by Stats. 2012, Ch. 494, Sec. 27. Effective January 1, 2013.)



12214.5

The Secretary of State may cancel the filing of articles if a check or other remittance accepted in payment of the filing fee or franchise tax is not paid upon presentation. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give written notice of the applicability of this section and the cancellation date which shall be not less than 20 days from the date of mailing the written notice as certified by the Secretary of State, to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent before the date of cancellation as stated in the written notice of cancellation, the cancellation shall thereupon be effective. The written notice shall be given 70 days or less after the original filing.

(Amended by Stats. 1988, Ch. 508, Sec. 3.)



12214.6

(a) A corporation that (1) fails to file a statement pursuant to Section 12570 for an applicable filing period, (2) has not filed a statement pursuant to Section 12570 during the preceding 24 months, and (3) was certified for penalty pursuant to Section 12670 for the same filing period of the prior year, shall be subject to suspension pursuant to this section rather than to a penalty under Section 12670.

(b) When subdivision (a) is applicable, the Secretary of State shall mail a notice to the corporation informing the corporation that its corporate powers, rights, and privileges will be suspended 60 days from the date of the notice if the corporation does not file the statement required by Section 12570.

(c) If the 60-day period expires without the delinquent corporation filing the required statement, the Secretary of State shall notify the Franchise Tax Board of the suspension, and mail a notice of the suspension to the corporation. Following completion of these notification requirements, except for the purpose of amending the articles of incorporation to set forth a new name or filing an application for exempt status, the corporate powers, rights, and privileges of the corporation are suspended.

(d) A statement required by Section 12570 may be filed, notwithstanding suspension of the corporate powers, rights, and privileges under this section or under provisions of the Revenue and Taxation Code. Upon the filing of a statement under Section 12570, by a corporation that has been suspended pursuant to this section, the Secretary of State shall certify that fact to the Franchise Tax Board and the corporation may, in accordance with Section 23305a of the Revenue and Taxation Code, be relieved from suspension, unless the corporation is held in suspension by the Franchise Tax Board pursuant to Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code.

(Added by Stats. 1996, Ch. 589, Sec. 45. Effective January 1, 1997.)



12215

Except as otherwise permitted, any reference in this part to mailing means first-class mail, postage prepaid, unless registered or some other form of mail is specified or permitted. Registered mail includes certified mail.

(Amended by Stats. 1983, Ch. 792, Sec. 2.)



12216

If the articles provide for more than one vote for any member on any matter, the references in Sections 12223 and 12224 to a majority or other proportion of members mean, as to such matters, a majority or other proportion of the votes entitled to be cast. Whenever members are disqualified from voting on any matter, they shall not be counted for the determination of a quorum at any meeting to act upon, or the required vote to approve action upon, that matter under any other provision of this part or the articles or bylaws.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12217

All references in this part to financial statements of a corporation mean statements prepared in conformity with generally accepted accounting principles or some other basis of accounting which reasonably sets forth the assets and liabilities and the income and expenses of the corporation and discloses the accounting basis used in their preparation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12218

As used in this part, “independent accountant” means a certified public accountant or public accountant who is independent of the corporation as determined in accordance with generally accepted auditing standards and who is engaged to audit financial statements of the corporation or perform other accounting services.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12219

Any reference in this part to the time a notice is given or sent means, unless otherwise expressly provided, the time a written notice by mail is deposited in the United States mails, postage prepaid; or the time any other written notice is personally delivered to the recipient or is delivered to a common carrier for transmission, or actually transmitted by the person giving the notice by electronic means, to the recipient; or the time any oral notice is communicated, in person or by telephone or wireless, to the recipient or to a person at the office of the recipient who the person giving the notice has reason to believe will promptly communicate it to the recipient.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12220

A notice or report mailed or delivered as part of a newsletter, magazine or other organ regularly sent to members shall constitute written notice or report pursuant to this part when addressed and mailed postage prepaid by first or second class mail or delivered to the member, or in the case of members who are residents of the same household and who have the same address on the books of the corporation, when addressed and mailed postage prepaid by first or second class mail or delivered to one of such members, at the address appearing on the books of the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12221

“Acknowledged” means that an instrument is either:

(a) Formally acknowledged as provided in Article 3 (commencing with Section 1180) of Chapter 4 of Title 4 of Part 4 of Division 2 of the Civil Code; or

(b) Accompanied by a declaration in writing signed by the persons executing the same that they are such persons and that the instrument is the act and deed of the person or persons executing the same.

Any certificate of acknowledgment taken without this state before a notary public or a judge or clerk of a court of record having an official seal need not be further authenticated.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12222

“Approved by (or approval of) the board” means approved or ratified by the vote of the board or by the vote of a committee authorized to exercise the powers of the board, except as to matters not within the competence of the committee under Section 12352.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12223

“Approval by (or approval of) a majority of all members” means approval by an affirmative vote (or written ballot in conformity with Section 12463) of a majority of the votes entitled to be cast. Such approval shall include the affirmative vote of a majority of the outstanding memberships of each class, unit, or grouping of members entitled, by any provision of the articles or bylaws of this part to vote as a class, unit, or grouping of members on the subject matter being voted upon and shall also include the affirmative vote of such greater proportion, including all of the votes of the memberships of any class, unit, or grouping of members if such greater proportion is required by the bylaws or by this part.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12224

“Approval by (or approval of) the members” means approved or ratified by the affirmative vote of a majority of the votes represented and voting at a duly held meeting at which a quorum is present (which affirmative votes also constitute a majority of the required quorum) or written ballot in conformity with Section 12463 or by the affirmative vote or written ballot of such greater proportion of the votes of the memberships of any class, unit, or grouping of members as may be provided in the bylaws or in this part for all or any specified member action.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12225

“Articles” includes the articles of incorporation, amendments thereto, amended articles, restated articles, and certificates of incorporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12226

“Bylaws” includes amendments thereto and amended bylaws.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12227

“Board” means the board of directors of the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12228

“Business corporation” means a corporation as defined in Section 162 of the General Corporation Law.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12228.5

The term “chair” includes “chairperson,” “chairman,” and “chairwoman.” For the purposes of this part, all references to “chairman” shall be deemed to refer to “chair.”

(Added by Stats. 2009, Ch. 631, Sec. 37. Effective January 1, 2010.)



12229

“Chapter” refers to a chapter of this part unless otherwise expressly stated.

(Amended by Stats. 1983, Ch. 792, Sec. 3.)



12230

“Class” refers to those memberships which: (a) are identified in the articles or bylaws as being a different type of membership; or (b) have the same rights with respect to voting, dissolution, redemption, distributions and transfer. For the purpose of this section, rights shall be considered the same if they are determined by a formula applied uniformly.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12231

“Constituent corporation” means a corporation which is merged with one or more other corporations and includes the surviving corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12232

“Corporation” as used in this part means a corporation which is organized under, or subject to this part, including a central organization.

(Amended by Stats. 1983, Ch. 792, Sec. 4.)



12233

“Directors” means natural persons, designated in the articles or bylaws or elected by the incorporators, and their successors and natural persons designated, elected, or appointed by any other name or title to act as members of the governing body of the corporation. “Directors” also means alternate directors described in Section 12331. A person who does not have authority to act as a member of the governing body of the corporation, including through voting rights as a member of the governing body, is not a director as that term is used in this part regardless of title. However, if the articles or bylaws designate that a natural person is a director or a member of the governing body of the corporation by reason of occupying a specified position within or outside the corporation, that person shall be a director for all purposes and shall have the same rights and obligations, including voting rights, as the other directors.

(Amended by Stats. 2009, Ch. 631, Sec. 38. Effective January 1, 2010.)



12234

“Disappearing corporation” means a constituent corporation which is not the surviving corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12235

“Distribution” means the distribution of any gains, profits or dividends to any member as such, but does not include patronage distributions.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12236

“Domestic corporation” means a corporation formed under the laws of this state.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12237

“Foreign corporation” means a foreign corporation as defined in Section 171.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12238

(a) “Member” means any person who, pursuant to a specific provision of a corporation’s articles or bylaws, has the right to vote for the election of a director or directors, or possesses proprietary interests in the corporation.

(b) The articles or bylaws may confer some or all of the rights of a member, set forth in this part, upon any person or persons who do not have any of the voting rights referred to in subdivision (a).

(c) Where a member of a corporation is not a natural person, such member may authorize in writing one or more natural persons to vote on its behalf on any or all matters which may require a vote of the members.

(d) A person is not a member by virtue of any of the following:

(1) Any rights such person has as a delegate.

(2) Any rights such person has to designate or select a director or directors.

(3) Any rights such person has as a director.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12239

A “membership” refers to the rights a member has pursuant to a corporation’s articles, bylaws and this part.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12240

“Membership certificate,” as used in this part, means a document evidencing a proprietary interest in a corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12241

“Officers’ certificate” means a certificate signed and verified by the chair of the board, the president, or any vice president, and by the secretary, the chief financial officer, the treasurer, or any assistant secretary or assistant treasurer.

(Amended by Stats. 2009, Ch. 631, Sec. 39. Effective January 1, 2010.)



12242

“On the certificate,” as used in this part means that a statement appears on the face of a certificate or on the reverse thereof with a reference thereto on the face.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12242.5

“Other business entity” means a domestic or foreign limited liability company, limited partnership, general partnership, business trust, real estate investment trust, unincorporated association, or a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance as set forth in Article 16 (commencing with Section 1550) of Chapter 3 of Part 2 of Division 1 of the Insurance Code. As used herein, “general partnership” means a “partnership” as defined in subdivision (9) of Section 16101; “business trust” means a business organization formed as a trust; “real estate investment trust” means a “real estate investment trust” as defined in subsection (a) of Section 856 of the Internal Revenue Code of 1986, as amended; and “unincorporated association” has the meaning set forth in Section 18035.

(Amended by Stats. 2009, Ch. 631, Sec. 40. Effective January 1, 2010.)



12242.6

“Parent party” means the corporation in control of any constituent domestic or foreign corporation or other business entity and whose equity securities are issued, transferred, or exchanged in a merger pursuant to Section 12540.1.

(Added by Stats. 1999, Ch. 437, Sec. 23.7. Effective January 1, 2000.)



12243

If the corporation is organized to provide goods or services to its members, the corporation’s “patrons” are those who purchase those types of goods from, or use those types of service of, the corporation. If the corporation is organized to market, process or otherwise handle its members’ products or services, the corporation’s “patrons” are those persons whose products or services are so marketed, processed, or handled by the corporation.

“Patronage” of a patron is measured by the volume or value, or both, of a patron’s purchases of such products from, and use of such services furnished by, the corporation, and by such products and services provided by the patron to the corporation for marketing.

(Amended by Stats. 1983, Ch. 792, Sec. 6.)



12244

“Patronage distribution” means any transfer made to a patron of the corporation the amount of which is computed with reference to the patron’s patronage of the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12245

“Person,” unless otherwise expressly provided, includes any association, company, domestic or foreign corporation, corporation sole, estate, individual, joint stock company, joint venture, partnership, domestic or foreign limited liability company, government or political subdivision, agency or instrumentality of a government.

(Amended by Stats. 1994, Ch. 1010, Sec. 66. Effective January 1, 1995.)



12245.2

“Preferred memberships” means memberships that have a preference over any other memberships with respect to distribution of assets on liquidation or with respect to payment of distributions.

(Added by Stats. 2013, Ch. 538, Sec. 1. Effective January 1, 2014.)



12246

“Proper county” means the county where the corporation’s principal office in this state is located or, if the corporation has no such office, the County of Sacramento.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12246.2

“Series” of memberships means memberships within a class of memberships that have the same rights, privileges, preferences, restrictions, and conditions, but that differ in one or more rights, privileges, preferences, restrictions, or conditions from other memberships within the class. Certificated securities and uncertificated securities do not constitute a different series if the only difference is certificated and uncertificated status.

(Added by Stats. 2013, Ch. 538, Sec. 2. Effective January 1, 2014.)



12247

“Shareholder” shall have the same meaning as “member” as defined in Section 12238.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12248

“Share certificate” shall have the same meaning as “membership certificate” as defined in Section 12240.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12249

“Surviving corporation” means a corporation into which one or more other corporations are merged.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12250

“Vacancy” when used with respect to the board means any authorized position of director which is not then filled, whether the vacancy is caused by death, resignation, removal, change in the number of directors authorized in the articles or bylaws (by the board or the members), or otherwise.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12251

“Verified” means that the statements contained in a certificate or other document are declared to be true of the own knowledge of the persons executing the same in either:

(a) An affidavit signed by them under oath before an officer authorized by the laws of this state or of the place where it is executed to administer oaths; or

(b) A declaration in writing executed by them under penalty of perjury and stating the date and place (whether within or without this state) of execution.

Any affidavit sworn to without this state before a notary public or a judge or clerk of a court of record having an official seal need not be further authenticated.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12252

“Vote” includes, but is not limited to, authorization by written consent pursuant to subdivision (b) of Section 12351 and authorization by written ballot pursuant to Section 12463.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12253

“Voting power” means the power to vote for the election of directors at the time any determination of voting power is made and does not include the right to vote upon the happening of some condition or event which has not yet occurred. In any case where different classes of memberships are entitled to vote as separate classes for different members of the board, the determination of percentage of voting power shall be made on the basis of the percentage of the total number of authorized directors which the memberships in question (whether of one or more classes) have the power to elect in an election at which all memberships then entitled to vote for the election of any directors are voted.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12254

“Written” or “in writing” includes facsimile, telegraphic, and other electronic communication as authorized by this code.

(Amended by Stats. 2004, Ch. 254, Sec. 35. Effective January 1, 2005.)



12255

“Written ballot” does not include a ballot distributed at a special or regular meeting of members.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12256

A central organization is a corporation whose membership is composed, in whole or in part, of other corporations organized under this part.

(Added by Stats. 1983, Ch. 792, Sec. 7.)






ARTICLE 3 - Formation

12300

(a) One or more persons may form a corporation under this part by executing and filing articles of incorporation.

(b) Where initial directors are named in the articles, each director named in the articles shall sign and acknowledge the articles. Where initial directors are not named in the articles, the articles shall be signed by a person or persons described in subdivision (a) who thereupon are the incorporators of the corporation.

(c) The corporate existence begins upon the filing of the articles and continues perpetually, unless otherwise expressly provided by law or in the articles.

(Amended by Stats. 1983, Ch. 792, Sec. 8.)



12301

(a) In the case of an existing unincorporated association, the association may change its status to that of a corporation upon a proper authorization for such by the association in accordance with its rules and procedures.

(b) In addition to the matters required to be set forth in the articles pursuant to Section 12310, the articles in the case of an incorporation authorized by subdivision (a) shall set forth that an existing unincorporated association, stating its name, is being incorporated by the filing of the articles.

(c) The articles filed pursuant to this section shall be accompanied by a verified statement of any two officers or governing board members of the association stating that the incorporation of the association by means of the articles to which the verified statement is attached has been approved by the association in accordance with its rules and procedures.

(d) Upon the change of status of an unincorporated association to a corporation pursuant to subdivision (a), the property of the association becomes the property of the corporation and the members of the association who have any voting rights of the type referred to in Section 12238 become members of the corporation.

(e) The filing for record in the office of the county recorder of any county in this state in which any of the real property of the association is located, of a copy of the articles of incorporation filed pursuant to this section, certified by the Secretary of State, shall evidence record ownership in the corporation of all interests of the association in and to the real property located in that county.

(f) All rights of creditors and all liens upon the property of the association shall be preserved unimpaired. Any action or proceeding pending by or against the unincorporated association may be prosecuted to judgment, which shall bind the corporation, or the corporation may be proceeded against or substituted in its place.

(g) If a corporation is organized by a person who is or was an officer, director or member of an unincorporated association and such corporation is not organized pursuant to subdivision (a), the unincorporated association may continue to use its name and the corporation may not use a name which is the same as or similar to the name of the unincorporated association.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12302

(a) The Secretary of State shall not file articles setting forth a name in which “bank,” “trust,” “trustee,” or related words appear, unless the certificate of approval of the Commissioner of Business Oversight is attached thereto.

(b) The Secretary of State shall not file articles which set forth a name which is likely to mislead the public or which is the same as, or resembles so closely as to tend to deceive, the name of a domestic corporation, the name of a foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, a name which a foreign corporation has assumed under subdivision (b) of Section 2106, a name which will become the record name of a domestic or foreign corporation upon the effective date of a filed corporate instrument where there is a delayed effective date pursuant to this title, or a name which is under reservation pursuant to this title, except that a corporation may adopt a name that is substantially the same as an existing domestic or foreign corporation which is authorized to transact intrastate business or has registered its name pursuant to Section 2101, upon proof of consent by such corporation and a finding by the Secretary of State that under the circumstances the public is not likely to be misled.

(c) The use by a corporation of a name in violation of this section may be enjoined notwithstanding the filing of its articles by the Secretary of State.

(d) Any applicant may, upon payment of the fee prescribed therefor in the Government Code, obtain from the Secretary of State a certificate of reservation of any name not prohibited by subdivision (c), and upon the issuance of the certificate the name stated therein shall be reserved for a period of 60 days. The Secretary of State shall not, however, issue certificates reserving the same name for two or more consecutive 60-day periods to the same applicant or for the use or benefit of the same person; nor shall consecutive reservations be made by or for the use or benefit of the same person of names so similar as to fall within the prohibitions of subdivision (c).

(Amended by Stats. 2014, Ch. 401, Sec. 23. Effective January 1, 2015.)



12302.1

The Secretary of State shall not file articles for a corporation the name of which would fall within the prohibitions of Section 18104 of the Financial Code. This section shall not apply to articles filed for a corporation organized in accordance with Section 18100 of the Financial Code.

(Added by Stats. 1999, Ch. 453, Sec. 23. Effective January 1, 2000.)






ARTICLE 4 - Articles of Incorporation

12310

The articles of incorporation of a corporation formed under this part shall set forth:

(a) The name of the corporation.

(b) The following statement:

“This corporation is a cooperative corporation organized under the Consumer Cooperative Corporation Law. The purpose of this corporation is to engage in any lawful act or activity for which a corporation may be organized under such law.”

[The articles may include a further description of the corporation’s purpose.]

(c) The name and street address in this state of the corporation’s initial agent for service of process in accordance with subdivision (b) of Section 12570.

(d) The initial street address of the corporation.

(e) The initial mailing address of the corporation, if different from the initial street address.

(f) Whether the voting power or the proprietary interests of the members are equal or unequal. If the voting power or proprietary interests of the members are unequal, the articles shall state either (i) the general rule or rules by which the voting power and proprietary interests of the members shall be determined or (ii) that such rule or rules shall be prescribed in the corporation’s bylaws. Equal voting power means voting power apportioned on the basis of one vote for each member. Equal proprietary rights means property rights apportioned on the basis of one proprietary unit for each member.

(Amended by Stats. 2012, Ch. 494, Sec. 28. Effective January 1, 2013.)



12311

(a) The names of all corporations formed under this part shall include “cooperative.” No corporation shall be formed under this part unless there is affixed or prefixed to its name some word or abbreviation which will indicate that it is a corporation, as distinguished from a natural person, a firm, or an unincorporated association.

(b) No person shall adopt or use the word “cooperative” or any abbreviation or derivation thereof, or any word similar thereto, as part of the name or designation under which it does business in this state, unless incorporated as provided in this part or unless incorporated as a nonprofit cooperative association under Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code, as a stock cooperative, as defined in Section 11003.2 of the Business and Professions Code, as a limited-equity housing cooperative, as defined in Section 817 of the Civil Code, as a credit union or organization owned for the mutual benefit of credit unions, or under some other law of this state enabling it to do so. However, the foregoing prohibition shall be inapplicable to any credit union or organization owned for the mutual benefit of credit unions, any housing cooperative, the financing of which is insured, guaranteed, or provided, in whole or in part, by a public or statutorily chartered entity pursuant to a program created for housing cooperatives, a nonprofit corporation, a majority of whose membership is composed of cooperative corporations, or an academic institution that serves cooperative corporations.

(c) A domestic or foreign corporation or association which did business in this state under a name or designation including the word “cooperative” prior to September 19, 1939, and which conducts business on a cooperative basis substantially as set forth in this part, may continue to do business under that name or designation.

(d) Any person, firm, individual, partnership, trust, domestic corporation, foreign corporation, or association which did business in this state under a name or designation including the word “cooperative” prior to September 19, 1939, but which does not conduct business on a cooperative basis as contemplated by Section 12201 of this part, may continue to do business under that name or designation if the words “not organized under the law relating to cooperative corporations” are always placed immediately after the name or designation wherever it is used.

(e) Any foreign corporation, organized under and complying with the cooperative law of the state or other jurisdiction of its creation, may use the term “cooperative” in this state if it has complied with the laws of this state applicable to foreign corporations, insofar as those laws are applicable to it, and if it is doing business on a cooperative basis as contemplated by Section 12201.

(Amended by Stats. 2011, Ch. 442, Sec. 28. Effective January 1, 2012.)



12312

The articles of incorporation may set forth a further statement limiting the purposes or powers of the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12313

(a) The articles of incorporation may set forth any or all of the following provisions, which shall not be effective unless expressly provided in the articles:

(1) A provision limiting the duration of the corporation’s existence to a specified date.

(2) A provision providing for the distribution of the remaining assets of the corporation, after payment or adequate provision for all of its debts and liabilities, to a charitable trust.

(b) Nothing contained in subdivision (a) shall affect the enforceability, as between the parties thereto, of any lawful agreement not otherwise contrary to public policy.

(c) The articles of incorporation may set forth any or all of the following provisions:

(1) The names and addresses of the persons appointed to act as initial directors.

(2) Provisions concerning the transfer of memberships, in accordance with Section 12410.

(3) The classes of members, if any, and if there are two or more classes, the rights, privileges, preferences, restrictions, and conditions attaching to each class.

(4) Any other provision, not in conflict with law, for the management of the activities and for the conduct of the affairs of the corporation, including any provision which is required or permitted by this part to be stated in the bylaws.

(5) A provision conferring upon members the right to determine the consideration for which memberships shall be issued.

(6) A provision authorizing the board of directors, within any limits or restrictions stated, to fix the rights, privileges, preferences, restrictions, and conditions attaching to any wholly unissued class of memberships authorized in the bylaws or the articles.

(7) If the bylaws or articles authorize a class of memberships to be divisible into series, a provision authorizing the board of directors, within any limits or restrictions stated, to fix the rights, privileges, preferences, restrictions, and conditions attaching to any wholly unissued series of a membership class authorized to be divisible into series, and to fix the number of memberships in the series and the designation of the series. As to any series, the number of which is authorized to be fixed by the board, the articles may also authorize the board to increase or decrease, but not below the number of memberships then outstanding, the number of memberships of any such series subsequent to the issuance of that series. Unless the articles or bylaws provide otherwise, in case the number of memberships of any series is decreased, the memberships constituting this decrease shall resume the status which they had prior to the adoption of the board resolution originally fixing the number of memberships of the series.

(Amended by Stats. 2013, Ch. 538, Sec. 3. Effective January 1, 2014.)



12314

The articles of incorporation of a central organization, as defined in Section 12256, organized under or subject to this part may provide for unequal voting power of its members based upon the number of its members’ members, the patronage of its members, or both. In no event shall any member have less than one vote.

(Amended by Stats. 1983, Ch. 792, Sec. 10.)



12315

For all purposes other than an action in the nature of quo warranto, a copy of the articles of a corporation duly certified by the Secretary of State is conclusive evidence of the formation of the corporation and prima facie evidence of its corporate existence.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12316

If initial directors have not been named in the articles of incorporation, the incorporators may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption and amendment of bylaws of the corporation and the election of directors and officers, until the directors are elected.

(Added by Stats. 1983, Ch. 792, Sec. 11.)






ARTICLE 5 - Powers

12320

Subject to any limitations contained in the articles or bylaws and to compliance with other provisions of this part and any other applicable laws, a corporation, in carrying out its activities, shall have all of the powers of a natural person, including, without limitation, the power to:

(a) Adopt, use, and at will alter a corporate seal, but failure to affix a seal does not affect the validity of any instrument.

(b) Adopt, amend, and repeal bylaws.

(c) Qualify to conduct its activities in any other state, territory, dependency or foreign country.

(d) Issue, purchase, redeem, receive, take or otherwise acquire, own, sell, lend, exchange, transfer or otherwise dispose of, pledge, use and otherwise deal in and with its own memberships, bonds, debentures, notes and debt securities.

(e) Pay pensions, and establish and carry out pension, deferred compensation, saving, thrift and other retirement, incentive and benefit plans, trusts and provisions for any or all of its directors, officers, employees, and persons providing services to it or any of its subsidiary or related or associated corporations, and to indemnify and purchase and maintain insurance on behalf of any fiduciary of such plans, trusts, or provisions.

(f) Issue certificates evidencing membership in accordance with the provisions of Section 12401 and issue identity cards to identify those persons eligible to use the corporation’s facilities.

(g) Levy dues, assessments, and membership and transfer fees.

(h) Make donations for the public welfare or for community funds, hospital, charitable, educational, scientific, civic, religious or similar purposes.

(i) Assume obligations, enter into contracts, including contracts of guarantee or suretyship, incur liabilities, borrow or lend money or otherwise use its credit, and secure any of its obligations, contracts or liabilities by mortgage, pledge or other encumbrance of all or any part of its property and income.

(j) Participate with others in any partnership, joint venture or other association, transaction or arrangement of any kind whether or not such participation involves sharing or delegation of control with or to others.

(k) Act as trustee under any trust incidental to the principal objects of the corporation, and receive, hold, administer, exchange, and expend funds and property subject to such trust.

(l) Carry on a business at a profit and apply any profit that results from the business activity to any activity in which it may lawfully engage.

(Amended by Stats. 1983, Ch. 792, first Sec. 12.)



12321

(a) No limitation upon the activities, purposes, or powers of the corporation or upon the powers of the members, officers, or directors, or the manner of exercise of such powers, contained in or implied by the articles or by Chapters 15 (commencing with Section 12620), 16 (commencing with Section 12630) and 17 (commencing with Section 12650) shall be asserted as between the corporation or member, officer or director and any third person, except in a proceeding: (1) by a member or the state to enjoin the doing or continuation of unauthorized activities by the corporation or its officers, or both, in cases where third parties have not acquired rights thereby, (2) to dissolve the corporation, or (3) by the corporation or by a member suing in any representative suit against the officers or directors of the corporation for violation of their authority.

(b) Any contract or conveyance made in the name of a corporation which is authorized or ratified by the board, or is done within the scope of authority, actual or apparent, conferred by the board or within the agency power of the officer executing it, except as the board’s authority is limited by law other than this part, binds the corporation, and the corporation acquires rights thereunder whether the contract is executed or wholly or in part executory.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






ARTICLE 6 - Bylaws

12330

(a) Except as provided in subdivision (c) and Sections 12331, 12360, 12364, 12462, and 12484, bylaws may be adopted, amended, or repealed by the board unless the action would do any of the following:

(1) Materially and adversely affect the rights or obligations of members as to voting, dissolution, redemption, transfer, distributions, patronage distributions, patronage, property rights, or rights to repayment of contributed capital.

(2) Increase or decrease the number or members authorized in total or for any class.

(3) Effect an exchange, reclassification or cancellation of all or part of the memberships.

(4) Authorize a new class of membership.

(b) Bylaws may be adopted, amended or repealed by approval of the members (Section 12224); provided, however, that adoption, amendment, or repeal also requires approval by the members of a class or series if that action would do any of the following:

(1) Materially and adversely affect the rights or obligations of that class or series as to voting, dissolution, redemption, transfer, distributions, patronage distributions, patronage, property rights, or rights to repayment of contributed capital, in a manner different than such action affects another class or another series within the same class.

(2) Materially and adversely affect such class or series as to voting, dissolution, redemption, transfer, distributions, patronage distributions, patronage, property rights, or rights to repayment of contributed capital, by changing the rights, privileges, preferences, restrictions or conditions of another class or another series within the same class.

(3) Increase or decrease the number of memberships authorized for the class.

(4) Increase the number of memberships authorized for another class.

(5) Effect an exchange, reclassification or cancellation of all or part of the memberships of the class or series.

(6) Authorize a new class of memberships.

(c) The articles or bylaws may restrict or eliminate the power of the board to adopt, amend or repeal any or all bylaws, subject to subdivision (e) of Section 12331.

(d) Bylaws may also provide that repeal or amendment of those bylaws, or the repeal or amendment of specified portions of those bylaws, may occur only with the approval in writing of a specified person or persons other than the board or members. However, this approval requirement, unless the articles or the bylaws specify otherwise, shall not apply if any of the following circumstances exist:

(1) The specified person or persons have died or ceased to exist.

(2) If the right of the specified person or persons to approve is in the capacity of an officer, trustee, or other status and the office, trust, or status has ceased to exist.

(3) If the corporation has a specific proposal for amendment or repeal, and the corporation has provided written notice of that proposal, including a copy of the proposal, to the specified person or persons at the most recent address for each of them, based on the corporation’s records, and the corporation has not received written approval or nonapproval within the period specified in the notice, which shall not be less than 10 nor more than 30 days commencing at least 20 days after the notice has been provided.

(Amended by Stats. 2013, Ch. 538, Sec. 4. Effective January 1, 2014.)



12331

(a) The bylaws shall set forth (unless such provision is contained in the articles, in which case it may only be changed by an amendment of the articles) the number of directors of the corporation, or the method of determining the number of directors of the corporation, or that the number of directors shall be not less than a stated minimum or more than a stated maximum with the exact number of directors to be fixed, within the limits specified, by approval of the board or the members (Sections 12222 and 12224), in the manner provided in the bylaws, subject to subdivision (e). The number or minimum number of directors shall not be less than three. Alternate directors may be permitted, in which event, the bylaws shall specify the manner and times of their election and the conditions to their service in place of a director.

(b) Once members have been admitted, a bylaw specifying or changing a fixed number of directors or the maximum or minimum number or changing from a fixed to a variable board or vice versa may only be adopted by approval of the members.

(c) The bylaws may contain any provision, not in conflict with law or the articles, for the management of the activities and for the conduct of the affairs of the corporation, including but not limited to:

(1) Any provision referred to in subdivision (c) of Section 12313.

(2) The time, place and manner of calling, conducting and giving notice of members’, directors’, and committee meetings, or of conducting mail ballots.

(3) The qualifications, duties and compensation of directors; the time of their election; and the requirements of a quorum for directors’ and committee meetings.

(4) The appointment of committees, composed of directors or nondirectors or both, by the board or any officer and the authority of these committees.

(5) The appointment, duties, compensation and tenure of officers.

(6) The mode of determination of members of record.

(7) The making of reports and financial statements to members.

(8) Setting, imposing and collecting dues, assessments, and membership and transfer fees.

(9) The time and manner of patronage distributions consistent with this part.

(d) The bylaws may provide for eligibility, the manner of admission, withdrawal, suspension, and expulsion of members, and the suspension or termination of memberships consistent with the requirements of Section 12431.

(e) The bylaws may require, for any or all corporate actions, the vote of a larger proportion of, or all of, the members or the members of any class, unit, or grouping of members or the vote of a larger proportion of, or all of, the directors, than is otherwise required by this part. A provision in the bylaws requiring a greater vote shall not be altered, amended or repealed except by the greater vote, unless otherwise provided in the bylaws.

(f) The bylaws may contain a provision limiting the number of members, in total or of any class or series, which the corporation is authorized to admit.

(g) The bylaws may provide for the establishment by the corporation of a program for the education of its members, officers, employees and the general public in the principles and techniques of cooperation.

(Amended by Stats. 2013, Ch. 538, Sec. 5. Effective January 1, 2014.)



12332

A corporation may provide in its bylaws for delegates having some or all of the authority of members. Where delegates are provided for, the bylaws shall set forth the delegates’ terms of office, any reasonable method for delegates’ selection and removal, and any reasonable method for calling, noticing and holding meetings of delegates. Unless delegates are directly elected by the membership, they shall be elected by a body or bodies directly elected by the membership. Delegates may only act personally at a meeting or by written ballot but may not act by proxy. Delegates may be given a name other than “delegates.”

(Amended by Stats. 1983, Ch. 792, Sec. 14.)



12333

A corporation may provide in its bylaws for voting by its members or delegates on the basis of chapter or other organizational unit, or by region or other geographic grouping.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






ARTICLE 7 - Location and Inspection of Articles and Bylaws

12340

Every corporation shall keep at its principal office in this state the original or a copy of its articles and bylaws as amended to date, which shall be open to inspection by the members at all reasonable times during office hours. If the corporation has no office in this state, it shall upon the written request of any member furnish to such member a copy of the articles or bylaws as amended to date.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)









CHAPTER 2 - Directors and Management

ARTICLE 1 - General Provisions

12350

Each corporation shall have a board of directors. Subject to the provisions of this part and any limitations in the articles or bylaws relating to action required to be approved by the members (Section 12224), or by a majority of all members (Section 12223), the activities and affairs of a corporation shall be conducted and all corporate powers shall be exercised by or under the direction of the board. The board may delegate the management of the activities of the corporation to any person or persons, management company, or committee however composed, provided that the activities and affairs of the corporation shall be managed and all corporate powers shall be exercised under the ultimate direction of the board.

(Amended by Stats. 1996, Ch. 589, Sec. 47. Effective January 1, 1997.)



12351

(a) Unless otherwise provided in the articles or in the bylaws:

(1) Meetings of the board may be called by the chair of the board or the president or any vice president or the secretary or any two directors.

(2) Regular meetings of the board may be held without notice if the time and place of the meetings are fixed by the bylaws or the board. Special meetings of the board shall be held upon four days’ notice by first-class mail or 48 hours’ notice delivered personally or by telephone, including a voice messaging system or by electronic transmission by the corporation (Section 20). The articles or bylaws may not dispense with notice of a special meeting. A notice, or waiver of notice, need not specify the purpose of any regular or special meeting of the board.

(3) Notice of a meeting need not be given to any director who provides a waiver of notice or consent to holding the meeting or an approval of the minutes thereof in writing, whether before or after the meeting, or who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to that director. All waivers, consents, and approvals shall be filed with the corporate records or made a part of the minutes of the meetings.

(4) A majority of the directors present, whether or not a quorum is present, may adjourn any meeting to another time and place. If the meeting is adjourned for more than 24 hours, notice of any adjournment to another time or place shall be given prior to the time of the adjourned meeting to the directors who were not present at the time of the adjournment.

(5) Meetings of the directors may be held at any place within or without the state which has been designated in the notice of the meeting or, if not stated in the notice or if there is no notice, designated in the bylaws or by resolution of the board.

(6) Directors may participate in a meeting through use of conference telephone, electronic video screen communication, or electronic transmission by and to the corporation (Sections 20 and 21). Participation in a meeting through use of conference telephone or electronic video screen communication pursuant to this subdivision constitutes presence in person at that meeting as long as all directors participating in the meeting are able to hear one another. Participation in a meeting through use of electronic transmission by and to the corporation, other than conference telephone and electronic video screen communication pursuant to this subdivision constitutes presence in person at that meeting if both of the following apply:

(A) Each director participating in the meeting can communicate with all of the other directors concurrently.

(B) Each director is provided the means of participating in all matters before the board, including, without limitation, the capacity to propose, or to interpose an objection to, a specific action to be taken by the corporation.

(7) A majority of the number of directors authorized in or pursuant to the articles or bylaws constitutes a quorum of the board for the transaction of business. The articles or bylaws may require the presence of one or more specified directors to constitute a quorum of the board to transact business, as long as the death or nonexistence of a specified director or the death or nonexistence of the person or persons otherwise authorized to appoint or designate a director does not prevent the corporation from transacting business in the normal course of events. The articles or bylaws may not provide that a quorum shall be less than one-fifth the number of directors authorized in or pursuant to the articles or bylaws, or less than two, whichever is larger.

(8) Subject to the provisions of Sections 12352, 12373, 12374, and subdivision (e) of Section 12377, every act or decision done or made by a majority of the directors present at a meeting duly held at which a quorum is present is the act of the board. The articles or bylaws may not provide that a lesser vote than a majority of the directors present at a meeting is the act of the board. A meeting at which a quorum is initially present may continue to transact business notwithstanding the withdrawal of directors, if any action taken is approved by at least a majority of the required quorum for the meeting, or a greater number as is required by this division, the articles or bylaws.

(b) Any action required or permitted to be taken by the board may be taken without a meeting, if all directors shall individually or collectively consent in writing to that action. Such written consent or consents shall be filed with the minutes of the proceedings of the board.

The action by written consent shall have the same force and effect as a unanimous vote of the directors.

(c) Each director shall have one vote on each matter presented to the board of directors for action. No director may vote by proxy.

(Amended by Stats. 2011, Ch. 442, Sec. 29. Effective January 1, 2012.)



12352

(a) The board may, by resolution adopted by a majority of the number of directors then in office, provided that a quorum is present, create one or more committees, each consisting of two or more directors, to serve at the pleasure of the board. Appointments to such committees shall be by a majority vote of the directors then in office, unless the articles or bylaws require a majority vote of the number of directors authorized in or pursuant to the articles or bylaws. The bylaws may authorize one or more such committees, each consisting of two or more directors, and may provide that a specified officer or officers who are also directors of the corporation shall be a member or members of such committee or committees. The board may appoint one or more directors as alternate members of such committee, who may replace any absent member at any meeting of the committee. Such committee, to the extent provided in the resolution of the board or in the bylaws, shall have all the authority of the board, except with respect to:

(1) The approval of any action for which this part also requires approval of the members (Section 12224) or approval of a majority of all members (Section 12223) regardless of whether the corporation has members.

(2) The filling of vacancies on the board or in any committee which has the authority of the board.

(3) The fixing of compensation of the directors for serving on the board or on any committee.

(4) The amendment or repeal of bylaws or the adoption of new bylaws.

(5) The amendment or repeal of any resolution of the board which by its express terms is not so amendable or repealable.

(6) The appointment of committees of the board or the members thereof.

(7) The expenditure of corporate funds to support a nominee for director after there are more people nominated for director than can be elected.

(b)  A committee exercising the authority of the board shall not include as members persons who are not directors. However, the board may create other committees that do not exercise the authority of the board and these other committees may include persons regardless of whether they are directors.

(c) Unless the bylaws otherwise provide, the board may delegate to any committee, appointed pursuant to paragraph (4) of subdivision (c) of Section 12331 or otherwise, powers as authorized by Section 12350, but may not delegate the powers set forth in paragraphs (1) through (7) of subdivision (a) of this section.

(Amended by Stats. 2011, Ch. 442, Sec. 30. Effective January 1, 2012.)



12353

(a) A corporation shall have a chair of the board, who may be given the title chair of the board, chairperson of the board, chairman of the board, or chairwoman of the board, or a president or both, a secretary, a treasurer or a chief financial officer or both, and any other officers with any titles and duties as shall be stated in the bylaws or determined by the board and as may be necessary to enable it to sign instruments. The president, or if there is no president the chair of the board, is the chief executive officer of the corporation, unless otherwise provided in the articles or bylaws. Unless otherwise specified in the articles or the bylaws, if there is no chief financial officer, the treasurer is the chief financial officer of the corporation. Any number of offices may be held by the same person unless the articles or bylaws provide otherwise. Either the chair of the board or the president shall be elected from among those board members elected by the membership of the corporation.

(b) Except as otherwise provided by the articles or bylaws, officers shall be chosen by the board and serve at the pleasure of the board, subject to the rights, if any, of an officer under any contract of employment. Any officer may resign at any time upon written notice to the corporation without prejudice to the rights, if any, of the corporation under any contract to which the officer is a party.

(Amended by Stats. 2011, Ch. 442, Sec. 31. Effective January 1, 2012.)



12354

Subject to the provisions of subdivision (a) of Section 12321, any note, mortgage, evidence of indebtedness, contract, conveyance or other instrument in writing, and any assignment or endorsement thereof, executed or entered into between any corporation and any other person, when signed by any one of the chairman of the board, the president or any vice president and by any one of the secretary, any assistant secretary, the chief financial officer or any assistant treasurer of such corporation, is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the same.

(Amended by Stats. 1996, Ch. 589, Sec. 48. Effective January 1, 1997.)



12355

The original or a copy in writing or in any other form capable of being converted into clearly legible tangible form of the bylaws or of the minutes of any incorporators’, members’, directors’, committee or other meeting or of any resolution adopted by the board or a committee thereof, or members, certified to be a true copy by a person purporting to be the secretary or an assistant secretary of the corporation, is prima facie evidence of the adoption of such bylaws or resolution or of the due holding of such meeting and of the matters stated therein.

(Amended by Stats. 2004, Ch. 254, Sec. 37. Effective January 1, 2005.)






ARTICLE 2 - Selection, Removal and Resignation of Directors

12360

(a) Except as provided in subdivision (d), directors shall be elected for such terms, not longer than four years, as are fixed in the articles or bylaws. In the absence of any provision in the articles or bylaws, the terms shall be one year. No amendment of the articles or bylaws may extend the term of a director beyond that for which the director was elected, nor may any bylaw provision increasing the terms of directors be adopted without approval of the members.

(b) Unless the articles or bylaws otherwise provide, each director, including a director elected to fill a vacancy, shall hold office until the expiration of the term for which elected and until a successor has been elected and qualified, unless the director has been removed from office.

(c) The articles or bylaws may prescribe requirements for eligibility for election as a director.

(d) For the purposes of this subdivision, “designator” means one or more designators. Subdivisions (a) through (c) notwithstanding, all or any portion of the directors authorized in the articles or bylaws of a corporation may hold office by virtue of designation or selection by a specified designator as provided by the articles or bylaws rather than by election. Such directors shall continue in office for the term prescribed by the governing article or bylaw provision, or, if there is no term prescribed, until the governing article or bylaw provision is duly amended or repealed, except as provided in subdivision (f) of Section 12362. A bylaw provision authorized by this subdivision may be adopted, amended, or repealed only by approval of the members (Section 12224), except as provided in subdivision (d) of Section 12330. Unless otherwise provided in the articles or bylaws, the entitlement to designate or select a director or directors shall cease if any of the following circumstances exist:

(1) The specified designator of that director or directors has died or ceased to exist.

(2) If the entitlement of the specified designator of that director or directors to designate is in the capacity of an officer, trustee, or other status and the office, trust, or status has ceased to exist.

(e) If a corporation has not issued memberships and (1) all the directors resign, die, or become incompetent, or (2) a corporation’s initial directors have not been named in the articles and all incorporators resign, die, or become incompetent before the election of the initial directors, the superior court of any county may appoint directors of the corporation upon application by any party in interest.

(Amended by Stats. 2009, Ch. 631, Sec. 46. Effective January 1, 2010.)



12361

The board may declare vacant the office of a director whose eligibility for election as a director has ceased, or who has been declared of unsound mind by a final order of court, or convicted of a felony, or, if at the time a director is elected, the bylaws provide that a director may be removed for missing a specified number of board meetings, fails to attend the specified number of meetings.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12362

(a) Subject to subdivisions (b), (c) and (g), any or all directors may be removed without cause if one of the following applies:

(1) In a corporation with fewer than 50 members, the removal is approved by a majority of all members (Section 12223).

(2) In a corporation with 50 or more members, the removal is approved by the members (Section 12224).

(b) In a corporation in which the articles or bylaws authorize members to cumulate their votes pursuant to subdivision (a) of Section 12485, no director may be removed (unless the entire board is removed) when the votes cast against removal, or not consenting in writing to the removal, would be sufficient to elect the director if voted cumulatively at an election at which the same total number of votes were cast (or, if the action is taken by written ballot, all memberships entitled to vote were voted) and the entire number of directors authorized at the time of the director’s most recent election were then being elected; and

(c) When by the provisions of the articles or bylaws the members of any class, voting as a class, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the members of that class.

(d) Any reduction of the authorized number of directors or any amendment reducing the number of class of directors does not remove any director prior to the expiration of the director’s term of office, unless the reduction or amendment also provides for removal of one or more specified directors.

(e) Except as provided in this section and Sections 12361 and 12363, a director may not be removed prior to the expiration of the director’s term of office.

(f) Where a director removed under this section or Section 12361 or 12363 was chosen by designation pursuant to subdivision (d) of Section 12360, then:

(1) Where a different person may be designated pursuant to the governing article or bylaw provision, the new designation shall be made; or

(2) Where the governing article or bylaw provision contains no provision under which a different person may be designated, the governing article or bylaw provision shall be deemed repealed.

(g) For the purposes of this subdivision, “designator” means one or more designators. If by the provisions of the articles or bylaws a designator is entitled to designate one or more directors, then:

(1) Unless as otherwise provided in the articles or bylaws at the time of designation, any director so designated may be removed without cause by the designator of that director.

(2) Any director so designated may only be removed under subdivision (a) with the written consent of the designator of that director.

(3) Unless as otherwise provided in the articles or bylaws, the right to remove shall not apply if any of the following circumstances exist:

(A) The designator entitled to that right has died or ceased to exist.

(B) If that right is in the capacity of an officer, trustee, or other status, and the office, trust, or status has ceased to exist.

(Amended by Stats. 2009, Ch. 631, Sec. 47. Effective January 1, 2010.)



12363

The superior court of the proper county may, at the suit of a director, or members possessing 5 percent of the voting power, remove from office any director in case of fraudulent or dishonest acts or gross abuse of authority or discretion with reference to the corporation and may bar from reelection any director so removed for a period prescribed by the court. The corporation shall be made a party to such action.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12364

(a) Unless otherwise provided in the articles or bylaws and except for a vacancy created by the removal of a director, vacancies on the board may be filled by approval of the board (Section 12222) or, if the number of directors then in office is less than a quorum, by (1) the unanimous written consent of the directors then in office, (2) the affirmative vote of a majority of the directors then in office at a meeting held pursuant to notice or waivers of notice complying with Section 12351, or (3) a sole remaining director. Unless the articles or a bylaw approved by the members (Section 12224) provide that the board may fill vacancies occurring in the board by reason of the removal of directors, such vacancies may be filled only by approval of the members (Section 12224).

(b) The members may elect a director at any time to fill any vacancy not filled by the directors.

(c) Any director may resign effective upon giving written notice to the chairman of the board, the president, the secretary or the board of directors of the corporation, unless the notice specifies a later time for the effectiveness of such resignation. If the resignation is effective at a future time, a successor may be elected to take office when the resignation becomes effective.

(Amended by Stats. 1985, Ch. 329, Sec. 5.)






ARTICLE 3 - Standards of Conduct

12370

Any duties and liabilities set forth in this article shall apply without regard to whether a director is compensated by the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12371

(a) A director shall perform the duties of a director, including duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner such director believes to be in the best interests of the corporation and with such care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances.

(b) In performing the duties of a director, a director shall be entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by:

(1) One or more officers or employees of the corporation whom the director believes to be reliable and competent in the matters presented;

(2) Counsel, independent accountants or other persons as to matters which the director believes to be within such person’s professional or expert competence; or

(3) A committee upon which the director does not serve that is composed exclusively of any or any combination of directors, persons described in paragraph (1), or persons described in paragraph (2), as to matters within the committee’s designated authority, which committee the director believes to merit confidence, so long as, in any such case, the director acts in good faith, after reasonable inquiry when the need therefor is indicated by the circumstances and without knowledge that would cause such reliance to be unwarranted.

(c) A person who performs the duties of a director in accordance with subdivisions (a) and (b) shall have no liability based upon any alleged failure to discharge the persons’s obligations as a director.

(Amended by Stats. 2009, Ch. 631, Sec. 48. Effective January 1, 2010.)



12372

(a) Section 12371 governs the duties of directors as to any acts or omissions in connection with the election, selection, or nomination of directors.

(b) This section shall not be construed to limit the generality of Section 12371.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12373

(a) No contract or other transaction between a corporation and one or more of its directors, or between a corporation and any domestic or foreign corporation, firm or association in which one or more of its directors has a material financial interest, is either void or voidable because such director or directors or such other corporation, business corporation, firm or association are parties or because such director or directors are present at the meeting of the board or a committee thereof which authorizes, approves or ratifies the contract or transaction, if:

(1) The material facts as to the transaction and as to such director’s interest are fully disclosed or known to the members and such contract or transaction is approved by the members (Section 12224) in good faith, with any membership owned by any interested director not being entitled to vote thereon;

(2) The material facts as to the transaction and as to such director’s interest are fully disclosed or known to the board or committee, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient without counting the vote of the interested director or directors and the contract or transaction is just and reasonable as to the corporation at the time it is authorized, approved or ratified; or

(3) As to contracts or transactions not approved as provided in paragraph (1) or (2), the person asserting the validity of the contract or transaction sustains the burden of proving that the contract or transaction was just and reasonable as to the corporation at the time it was authorized, approved or ratified.

Neither a mere common directorship nor a member-patron relationship on terms available to all members constitutes a material financial interest within the meaning of this subdivision. A director is not interested within the meaning of this subdivision in a resolution fixing the compensation of another director as a director, officer or employee of the corporation, notwithstanding the fact that the first director is also receiving compensation from the corporation.

(b) No contract or other transaction between a corporation and any corporation, business corporation or association of which one or more of its directors are directors is either void or voidable because such director or directors are present at the meeting of the board or a committee thereof which authorizes, approves or ratifies the contract or transaction, if:

(1) The material facts as to the transaction and as to such director’s other directorship are fully disclosed or known to the board or committee, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient without counting the vote of the common director or directors or the contract or transaction is approved by the members in good faith; or

(2) As to contracts or transactions not approved as provided in paragraph (1), the contract or transaction is just and reasonable as to the corporation at the time it is authorized, approved or ratified.

This subdivision does not apply to contracts or transactions covered by subdivision (a).

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12374

Interested or common directors may be counted in determining the presence of a quorum at a meeting of the board or a committee thereof which authorizes, approves or ratifies a contract or transaction as provided in Section 12373.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12375

(a) Unless prohibited by the articles or bylaws, a corporation may loan money or property to, or guarantee the obligation of, any director or officer of the corporation or of its parent, affiliate or subsidiary, provided:

(1) The board determines the loan or guaranty may reasonably be expected to benefit the corporation.

(2) Prior to consummating the transaction or any part thereof, the loan or guaranty is either:

(A) Approved by the members (Section 12224), without counting the vote of the director or officer, if a member.

(B) Approved by the vote of a majority of the directors then in office, without counting the vote of the director who is to receive the loan or the benefit of the guaranty.

(b) Notwithstanding subdivision (a), a corporation may advance money to a director or officer of the corporation or of its parent, affiliate or subsidiary, for any expenses reasonably anticipated to be incurred in the performance of the duties of the director or officer of the corporation or of its parent, affiliate or subsidiary, for any expenses reasonably anticipated to be incurred in the performance of the duties of the director or officer, provided that in the absence of such an advance the director or officer would be entitled to be reimbursed for these expenses by the corporation, its parent, affiliate, or subsidiary.

(c) The provisions of subdivisions (a) and (b) do not apply to credit unions, or to the payment of premiums in whole or in part by a corporation on a life insurance policy on the life of a director or officer so long as repayment to the corporation of the amount paid by it is secured by the proceeds of the policy and its cash surrender value, or to loans permitted under any statute regulating any special class of corporations.

(Repealed and added by Stats. 1983, Ch. 792, Sec. 17.)



12376

(a) Subject to the provisions of Section 12371, directors of a corporation who approve any of the following corporate actions are jointly and severally liable to the corporation for the benefit of all of the creditors entitled to institute an action under paragraph (1) or (2) of subdivision (c) or to the corporation in an action by members under paragraph (3) of subdivision (c):

(1) The making of any distribution or purchase or redemption of memberships contrary to Chapter 4 (commencing with Section 12450).

(2) The distribution of assets after institution of dissolution proceedings of the corporation, without paying or adequately providing for all known liabilities of the corporation, excluding any claims not filed by creditors within the time limit set by the court in a notice given to creditors under Chapters 15 (commencing with Section 12620), 16 (commencing with Section 12630), and 17 (commencing with Section 12650).

(3) The making of any loan or guarantee contrary to Section 12375.

(b) A director who is present at a meeting of the board, or any committee thereof, at which action specified in subdivision (a) is taken and who abstains from voting shall be considered to have approved the action.

(c) Suit may be brought in the name of the corporation to enforce the liability:

(1) Under paragraph (1) of subdivision (a) against any or all directors liable by the persons entitled to sue under subdivision (c) of Section 12455.

(2) Under paragraph (2) or (3) of subdivision (a) against any or all directors liable by any one or more creditors of the corporation whose debts or claims arose prior to the time of the corporate action who have not consented to the corporate action, whether or not they have reduced their claims to judgment.

(3) Under paragraph (3) of subdivision (a) against any or all directors liable by any one or more members at the time of any corporate action specified in paragraph (3) of subdivision (a) who have not consented to the corporate action, without regard to the provisions of Section 12490.

(d) The damages recoverable from a director under this section shall be the amount of the illegal distribution, or if the illegal distribution consists of property, the fair market value of that property at the time of the illegal distribution, plus interest thereon from the date of the distribution at the legal rate on judgments until paid, together with all reasonably incurred costs of appraisal or other valuation, if any, of that property, or the loss suffered by the corporation as a result of the illegal loan or guarantee, but not exceeding, in the case of an action for the benefit of creditors, the liabilities of the corporation owed to nonconsenting creditors at the time of the violation.

(e) Any director sued under this section may implead all other directors liable and may compel contribution, either in that action or in an independent action against directors not joined in that action.

(f) Directors liable under this section shall also be entitled to be subrogated to the rights of the corporation:

(1) With respect to paragraph (1) of subdivision (a), against the persons who received the distribution.

(2) With respect to paragraph (2) of subdivision (a), against the persons who received the distribution.

(3) With respect to paragraph (3) of subdivision (a), against the person who received the loan or guarantee.

Any director sued under this section may file a cross-complaint against the person or persons who are liable to the director as a result of the subrogation provided for in this subdivision or may proceed against them in an independent action.

(Amended by Stats. 1999, Ch. 453, Sec. 25. Effective January 1, 2000.)



12377

(a) For the purposes of this section, “agent” means any person who is or was a director, officer, employee or other agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust or other enterprise, or was a director, officer, employee or agent of a foreign or domestic corporation which was a predecessor corporation of the corporation or of another enterprise at the request of the predecessor corporation; “proceeding” means any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative; and “expenses” includes without limitation attorneys’ fees and any expenses of establishing a right to indemnification under subdivision (d) or paragraph (3) of subdivision (e).

(b) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any proceeding (other than an action by or in the right of the corporation to procure a judgment in its favor) by reason of the fact that the person is or was an agent of the corporation, against expenses, judgments, fines, settlements and other amounts actually and reasonably incurred in connection with the proceeding if the person acted in good faith and in a manner the person reasonably believed to be in the best interests of the corporation and, in the case of a criminal proceeding, had no reasonable cause to believe the conduct of the person was unlawful. The termination of any proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith and in a manner that the person reasonably believed to be in the best interests of the corporation or that the person had reasonable cause to believe that the person’s conduct was unlawful.

(c) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action by or in the right of the corporation, to procure a judgment in its favor by reason of the fact that the person is or was an agent of the corporation, against expenses actually and reasonably incurred by the person in connection with the defense or settlement of the action if the person acted in good faith, in a manner the person believed to be in the best interests of the corporation and with that care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances. No indemnification shall be made under this subdivision:

(1) In respect of any claim, issue or matter as to which the person shall have been adjudged to be liable to the corporation in the performance of the person’s duty to the corporation, unless and only to the extent that the court in which the proceeding is or was pending shall determine upon application that, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for the expenses which the court shall determine;

(2) Of amounts paid in settling or otherwise disposing of a threatened or pending action, with or without court approval; or

(3) Of expenses incurred in defending a threatened or pending action which is settled or otherwise disposed of without court approval.

(d) To the extent that an agent of a corporation has been successful on the merits in defense of any proceeding referred to in subdivision (b) or (c) or in defense of any claim, issue, or matter therein, the agent shall be indemnified against expenses actually and reasonably incurred by the agent in connection therewith.

(e) Except as provided in subdivision (d), any indemnification under this section shall be made by the corporation only if authorized in the specific case, upon a determination that indemnification of the agent is proper in the circumstances because the agent has met the applicable standard of conduct set forth in subdivision (b) or (c), by:

(1) A majority vote of a quorum consisting of directors who are not parties to the proceeding;

(2) Approval of the members (Section 12224), with the persons to be indemnified not being entitled to vote thereon; or

(3) The court in which the proceeding is or was pending upon application made by the corporation or the agent or the attorney or other person rendering services in connection with the defense, whether or not the application by the agent, attorney or other person is opposed by the corporation.

(f) Expenses incurred in defending any proceeding may be advanced by the corporation prior to the final disposition of the proceeding upon receipt of an undertaking by or on behalf of the agent to repay the amount unless it shall be determined ultimately that the agent is entitled to be indemnified as authorized in this section.

(g) No provision made by a corporation to indemnify its or its subsidiary’s directors or officers for the defense of any proceeding, whether contained in the articles, bylaws, a resolution of members or directors, an agreement or otherwise, shall be valid unless consistent with this section. Nothing contained in this section shall affect any right to indemnification to which persons other than the directors and officers may be entitled by contract or otherwise.

(h) No indemnification or advance shall be made under this section, except as provided in subdivision (d) or paragraph (3) of subdivision (e), in any circumstance where it appears:

(1) That it would be inconsistent with a provision of the articles, bylaws, a resolution of the members or an agreement in effect at the time of the accrual of the alleged cause of action asserted in the proceeding in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification; or

(2) That it would be inconsistent with any condition expressly imposed by a court in approving a settlement.

(i) A corporation shall have power to purchase and maintain insurance on behalf of any agent of the corporation against any liability asserted against or incurred by the agent in that capacity or arising out of the agent’s status as such whether or not the corporation would have the power to indemnify the agent against that liability under the provisions of this section.

(j) This section does not apply to any proceeding against any trustee, investment manager, or other fiduciary of a pension, deferred compensation, saving, thrift, or other retirement, incentive, or benefit plan, trust, or provision for any or all of the corporation’s directors, officers, employees, and persons providing services to the corporation or any of its subsidiary or related or affiliated corporations, in the person’s capacity as such, even though the person may also be an agent as defined in subdivision (a) of the employer corporation. A corporation shall have power to indemnify the trustee, investment manager or other fiduciary to the extent permitted by subdivision (e) of Section 12320.

(Amended by Stats. 2012, Ch. 61, Sec. 4. Effective January 1, 2013.)









CHAPTER 3 - Members

ARTICLE 1 - Issuance of Memberships

12400

Subject to the articles or bylaws, memberships may be issued by a corporation for no consideration or for such consideration as is determined by the board.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12401

(a) A corporation may issue, but is not required to issue, membership certificates. In the event that membership certificates are issued, the certificates shall state the information required to be contained in the disclosure document described in subdivision (b). Nothing in this section shall restrict a corporation from issuing identity cards or similar devices to members which serve to identify members qualifying to use facilities or services of the corporation.

(b) Except as provided in subdivision (e), prior to issuing a membership, the corporation shall provide the purchaser of a membership with a disclosure document. The disclosure document may be a prospectus, offering circular, brochure, or similar document, a specimen copy of the membership certificate, or a receipt which the corporation proposes to issue. The disclosure document shall contain the following information:

(1) A statement that the corporation is a cooperative corporation.

(2) A statement that a copy of the corporation’s articles and bylaws will be furnished without charge to a member or prospective member upon written request, and the address of the office of the corporation and the address to which such a written request is to be directed.

(3) If there are restrictions imposed by the corporation upon the transfer of membership, a statement to that effect and the restrictions imposed on transfer.

(4) If the corporation may levy dues, assessments, or membership or transfer fees, a statement to that effect and the conditions under which the corporation may make such a levy.

(5) If the member is required to contribute services to the corporation, a statement to that effect and the amount and nature of the services to be contributed to the corporation.

(6) Whether the membership is redeemable and the conditions under which the membership may be redeemed at the option of the corporation or the member.

(7) If the voting power or the proprietary interests of the members is unequal, a statement to that effect and the rule or rules by which the voting power and proprietary rights are to be determined.

(8) In lieu of specifying verbatim in the disclosure document the restrictions on the transfer of a membership, conditions of levy, amount and nature of services to be contributed, conditions under which memberships are redeemable, or the rules by which the voting power and proprietary rights of members are to be determined, the disclosure document may contain a statement that such information will be provided free of charge to a member or prospective member who requests it in writing. If the disclosure document contains such a statement it shall also set forth the address of the office of the corporation and the address to which such a request is to be directed.

(c) If the articles or bylaws are amended so that any statement required by subdivision (a) on outstanding membership certificates is no longer accurate, the board may cancel the outstanding certificates and issue in their place new certificates conforming to the articles or bylaws amendments.

(d) When new membership certificates are issued in accordance with subdivision (c), the board may order holders of outstanding certificates to surrender and exchange them for new certificates within a reasonable time fixed by the board. The board may further provide that the holder of the certificate to be surrendered shall not be entitled to exercise any of the rights of membership until the certificate is surrendered, but such rights shall be suspended only after notice of the order is given to the holder of the certificate and only until the certificate is surrendered. The requirement to surrender outstanding certificates may be enforced by civil action.

(e) A corporation shall issue a membership certificate, receipt, or written advice of purchase to anyone purchasing a membership upon the member’s first purchase of a membership of any class. No disclosure document need be provided to an existing member prior to the purchase of additional memberships if that member has previously been provided with a disclosure document which is accurate and correct as of the date of the purchase of the additional memberships.

(f) If a corporation does not issue new certificates as contemplated by subdivisions (c) and (d), and if a transferee of a membership certificate has not previously been provided with a disclosure statement which is accurate and correct as of the date of registration of the transfer, then the corporation shall provide a disclosure document to the transferee upon registration with the corporation of the transfer of the certificate.

(Amended by Stats. 1983, Ch. 792, Sec. 19.)



12402

(a) A corporation may issue a new membership certificate in the place of any certificate theretofore issued by it, alleged to have been lost, stolen or destroyed, and the corporation may require the owner of the lost, stolen or destroyed certificate or the owner’s legal representative to give the corporation a bond (or other adequate security) sufficient to indemnify it against any claim that may be made against it (including any expense or liability) on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new certificate.

(b) If a corporation refuses to issue a new membership certificate or other certificate in place of one theretofore issued by it, or by any corporation of which it is the lawful successor, alleged to have been lost, stolen or destroyed, the owner of the lost, stolen or destroyed certificate or the owner’s legal representative may bring an action in the superior court of the proper county for an order requiring the corporation to issue a new certificate in place of the one lost, stolen or destroyed.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12403

(a) Except as provided in subdivision (b), or in its articles or bylaws, a corporation may admit any person to membership.

(b) A corporation may not admit its subsidiary to membership.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12404

Except as permitted in Section 12314, the voting power of members having voting rights shall be equal.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12405

There shall be no voting by proxy.

(Amended by Stats. 1983, Ch. 792, Sec. 20.)






ARTICLE 2 - Transfer of Memberships

12410

(a) Unless the articles or bylaws otherwise provide:

(1) No member may transfer a membership or any right arising therefrom; and

(2) Subject to the provisions of subdivision (b), Section 12422, and Section 12445, all rights as a member of the corporation cease upon the member’s death or dissolution or the dissolution of a member which is a business entity.

(b) The articles or bylaws may provide for, or may authorize the board to provide for, the transfer of memberships, or of memberships within any class or classes, with or without restriction or limitation, including transfer upon the death, dissolution, merger, or reorganization of a member.

(c) Where transfer rights have been provided, no restriction of them shall be binding with respect to memberships issued prior to the adoption of the restriction, unless the holders of such memberships voted in favor of the restriction.

(Amended by Stats. 1983, Ch. 792, Sec. 21.)






ARTICLE 3 - Types of Memberships

12420

A corporation may issue memberships having different rights, privileges, preferences, restrictions, or conditions, as provided in its articles or bylaws. If the articles or bylaws authorize at least one class of voting memberships, a corporation may also authorize and issue additional classes of memberships, preferred or otherwise, that are divisible into a series or are nonvoting or both.

(Amended by Stats. 2013, Ch. 538, Sec. 6. Effective January 1, 2014.)



12421

Except as provided in the articles or bylaws, all memberships shall have the same rights, privileges, preferences, restrictions and conditions.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12422

(a) Unless the corporation’s articles or bylaws so provide, memberships are not redeemable. A corporation may provide in its articles or bylaws for one or more classes or series of memberships which are redeemable, in whole or in part, for such consideration within such time or upon the happening of one or more specified events and upon the terms and conditions stated in the articles or bylaws. However, no membership shall actually be redeemed if prohibited by Chapter 4 (commencing with Section 12450).

(b) Nothing in this section shall prevent a corporation from creating a sinking fund or similar provision for, or entering into an agreement for, the redemption or purchase of its memberships to the extent permitted by Chapter 4 (commencing with Section 12450).

(Amended by Stats. 2013, Ch. 538, Sec. 7. Effective January 1, 2014.)






ARTICLE 4 - Termination of Memberships

12430

(a) A member may resign from membership at any time, although the articles or bylaws may require reasonable notice before the resignation is effective.

(b) This section shall not relieve the resigning member from any obligation for charges incurred, services or benefits actually rendered, dues, assessments or fees, or arising from contract, a condition to ownership of land, an obligation arising out of the ownership of land, or otherwise, and this section shall not diminish any right of the corporation to enforce any such obligation or obtain damages for its breach.

(c) A membership issued for a period of time shall expire when such period of time has elapsed unless the membership is renewed.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12431

(a) No member may be expelled or suspended, and no membership or memberships may be terminated or suspended, except according to procedures satisfying the requirements of this section. An expulsion, termination or suspension not in accord with this section shall be void and without effect.

(b) Any expulsion, suspension, or termination must be done in good faith and in a fair and reasonable manner. Any procedure which conforms to the requirements of subdivision (c) is fair and reasonable, but a court may also find other procedures to be fair and reasonable when the full circumstances of the suspension, termination, or expulsion are considered.

(c) A procedure is fair and reasonable when:

(1) The provisions of the procedure have been set forth in the articles or bylaws, or copies of such provisions are sent annually to all the members as required by the articles or bylaws;

(2) It provides the giving of 15 days’ prior notice of the expulsion, suspension or termination and the reasons therefor; and

(3) It provides an opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension or termination by a person or body authorized to decide that the proposed expulsion, termination or suspension not take place.

(d) Any notice required under this section may be given by any method reasonably calculated to provide actual notice. Any notice given by mail must be given by first-class or registered mail sent to the last address of the members shown on the corporation’s records.

(e) Any action challenging an expulsion, suspension or termination of membership, including any claim alleging defective notice, must be commenced within one year after the date of the expulsion, suspension or termination. In the event such an action is successful the court may order any relief, including reinstatement, it finds equitable under the circumstances, but no vote of the members or of the board may be set aside solely because a person was at the time of the vote wrongfully excluded by virtue of the challenged expulsion, suspension or termination, unless the court finds further that the wrongful expulsion, suspension or termination was in bad faith and for the purpose, and with the effect, of wrongfully excluding the member from the vote or from the meeting at which the vote took place, so as to affect the outcome of the vote.

(f) This section governs only the procedures for expulsion, suspension or termination and not the substantive grounds therefor. An expulsion, suspension or termination based upon substantive grounds which violate contractual or other rights of the member or are otherwise unlawful is not made valid by compliance with this section.

(g) A member who is expelled or suspended or whose membership is terminated shall be liable for any charges incurred, services or benefits actually rendered, dues, assessments or fees incurred before expulsion, suspension or termination or arising from contract or otherwise.

(Amended by Stats. 1996, Ch. 589, Sec. 50. Effective January 1, 1997.)






ARTICLE 5 - Rights and Obligations of Members and Creditors

12440

(a) A member of a corporation is not, as such, personally liable for the debts, liabilities, or obligations of the corporation.

(b) No person is liable for any obligation arising from membership unless the person was admitted to membership upon the person’s application or with the person’s consent.

(c) The ownership of an interest in real property, when a condition of its ownership is membership in a corporation, shall be considered consent to such membership for the purpose of this section.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12441

A corporation may levy dues, assessments, or fees upon its members pursuant to its articles or bylaws, but a member upon learning of them may avoid liability for them by promptly resigning from membership, except where the member is liable for them by contract, as a condition to ownership of an interest in real property, as an obligation arising out of the ownership of an interest in real property, or otherwise. Unless called to the attention of the member and agreed to in writing by the member, article or bylaw provisions authorizing such dues, assessments or fees do not, of themselves, create such liability. No action shall be brought by or on behalf of any creditor to levy or to require the levy of dues, assessments or fees upon the members of the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12442

A person holding a membership as pledgee or a membership as executor, administrator, guardian, trustee, receiver or in any representative or fiduciary capacity is not personally liable for any unpaid balance of the purchase price of the membership, or for any amount owing to the corporation by the member, because the membership is so held, but the estate and funds in the hands of such fiduciary or representative are liable and the membership subject to sale therefor.

(Amended by Stats. 1983, Ch. 792, Sec. 22.)



12443

(a) No action shall be brought by or on behalf of any creditor to reach and apply the liability, if any, of a member to the corporation to pay the amount due on such member’s membership or otherwise due to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceedings would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any such creditor’s action to reach and apply unpaid amounts due the corporation and any or all members who owe amounts to the corporation may be joined in such action. Several judgments may be rendered for and against the parties to the action or in favor of a receiver for the benefit of the respective parties thereto.

(c) All amounts paid by any member in any such action shall be credited on the unpaid balance due the corporation by such member.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12444

Nothing in this part shall be construed as in derogation of any rights or remedies which any creditor or member may have against any promoter, member, director, officer or the corporation because of participation in any fraud or illegality practiced upon such creditor or member by any such person or by the corporation or in derogation of any rights which the corporation may have by rescission, cancellation or otherwise because of any fraud or illegality practiced on it by any such person.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12445

The articles or bylaws shall prescribe:

(a) The manner of determining each member’s share of the capital of the corporation contributed by the members and, if repayable, the time and manner for its repayment; and

(b) The manner of determining the value, if any, of the member’s interest in the corporation apart from contributed capital and the time and manner of the corporation’s purchase, if required, of such interest from a terminated member.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12446

(a) Subject to subdivision (b), Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure shall not apply to any proprietary interest in a consumer cooperative corporation. Any proprietary interest that would otherwise escheat to the state pursuant to Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure shall instead become the property of the corporation.

(b) Notwithstanding subdivision (a), no proprietary interest shall become the property of the corporation under this section unless the following requirements are satisfied:

(1) The articles or bylaws shall specifically provide for the transfer of ownership of the otherwise escheated proprietary interests to the corporation.

(2) At least 60 days prior notice of the proposed transfer of the proprietary interest to the corporation is given to the affected member by first-class or second-class mail to the last address of the member shown on the corporation’s records, and by publication in a newspaper of general circulation in the county in which the corporation has its principal office. Notice given in the foregoing manner shall be deemed actual notice.

(3) No proprietary interest shall become the property of the corporation under this section if written notice objecting thereto is received by the corporation from the affected member prior to the date of the proposed transfer.

(c) For purposes of this section, a “proprietary interest” shall mean and include any membership, membership certificate, membership share, or share certificate of any class or series representing a proprietary interest in, and issued by, the corporation together with all accrued and unpaid dividends and patronage distributions relating thereto.

(Amended by Stats. 2013, Ch. 538, Sec. 8. Effective January 1, 2014.)









CHAPTER 4 - Distributions

ARTICLE 1 - Limitations

12450

This chapter does not apply to any proceeding for winding up and dissolution of corporations under Chapters 15 (commencing with Section 12620), 16 (commencing with Section 12630), and 17 (commencing with Section 12650).

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12451

Distributions (Section 12235) in any fiscal year shall not exceed 15 percent, multiplied by contributions (whether by membership fees, capital credits, or otherwise) to capital.

(Amended by Stats. 1983, Ch. 792, Sec. 23.)



12452

A corporation may, subject to meeting the requirements of Section 12453 and any additional restrictions authorized by Section 12454, purchase or redeem memberships.

(Amended by Stats. 1985, Ch. 378, Sec. 7.)



12453

Neither a corporation nor any of its subsidiaries shall purchase or redeem memberships, or make a patronage distribution to members out of earnings of the corporation on nonmember patronage, or make a distribution, if the corporation or the subsidiary purchasing or redeeming memberships or making the distribution is, or as a result thereof would be, likely to be unable to meet its liabilities (except those whose payment is otherwise adequately provided for) as they mature.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12454

Nothing in this chapter prohibits additional restrictions upon the purchase or redemption of a membership, upon distributions, or upon patronage distributions, by provision in a corporation’s articles or bylaws or agreement entered into by the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






ARTICLE 2 - Liability of Members

12455

(a) Any person who with knowledge of facts indicating the impropriety thereof receives any distribution, including a payment in redemption of a membership, prohibited by this chapter is liable to the corporation for the amount so received by the person with interest thereon at the legal rate on judgments until paid.

(b) Any person who with knowledge of facts indicating the impropriety thereof receives any distribution, including a payment in redemption of a membership, prohibited by this chapter is liable to the corporation for the benefit of all of the creditors entitled to institute an action under subdivision (c) for the amount so received by the person with interest thereon at the legal rate on judgments until paid, but not exceeding the liabilities of the corporation owed to nonconsenting creditors at the time of the violation.

(c) Suit may be brought in the name of the corporation to enforce the liability to creditors arising under subdivision (b) for a violation of Section 12452 or 12453 against any or all persons liable by any one or more creditors of the corporation whose debts or claims arose prior to the time of the distribution and who have not consented thereto, whether or not they have reduced their claims to judgment.

(d) Any person sued under subdivision (b) may implead all other persons liable under subdivision (b) and may in the absence of fraud by the moving party compel contribution, either in that action or in an independent action against persons not joined in that action.

(Amended by Stats. 1984, Ch. 812, Sec. 17.)









CHAPTER 5 - Meetings and Voting

ARTICLE 1 - General Provisions

12460

(a) Meetings of members may be held at a place within or without this state that is stated in or fixed in accordance with the bylaws. If no other place is so stated or fixed, meetings of members shall be held at the principal executive office of the corporation. Unless prohibited by the bylaws of the corporation, if authorized by the board of directors in its sole discretion, and subject to the requirement of consent in clause (b) of Section 20 and those guidelines and procedures as the board of directors may adopt, members not physically present in person at a meeting of members may, by electronic transmission by and to the corporation (Sections 20 and 21) or by electronic video screen communication, participate in a meeting of members, be deemed present in person, and vote at a meeting of members whether that meeting is to be held at a designated place or in whole or in part by means of electronic transmission by and to the corporation or by electronic video screen communication, in accordance with subdivision (f).

(b) A regular meeting of members shall be held annually. In any year in which directors are elected, the election shall be held at the regular meeting unless the directors are chosen in some other manner authorized by law. Any other proper business may be transacted at the meeting.

(c) If a corporation fails to hold the regular meeting for a period of 60 days after the date designated therefor or, if no date has been designated, for a period of 15 months after the formation of the corporation or after its last regular meeting, or if the corporation fails to hold a written ballot for a period of 60 days after the date designated therefor, then the superior court of the proper county may summarily order the meeting to be held or the ballot to be conducted upon the application of a member, after notice to the corporation giving it an opportunity to be heard.

(d) The votes represented at a meeting called or by written ballot ordered pursuant to subdivision (c) and entitled to be cast on the business to be transacted shall constitute a quorum, notwithstanding any provision of the articles or bylaws or in this part to the contrary. The court may issue such orders as may be appropriate including, without limitation, orders designating the time and place of the meeting, the record date for determination of members entitled to vote, and the form of notice of the meeting.

(e) Special meetings of members for any lawful purpose may be called by the board, the chairman of the board, the president, or such other persons, if any, as are specified in the bylaws. In addition, special meetings of members for any lawful purpose may be called by 5 percent or more of the members.

(f) A meeting of the members may be conducted, in whole or in part, by electronic transmission by and to the corporation or by electronic video screen communication (1) if the corporation implements reasonable measures to provide members a reasonable opportunity to participate in the meeting and to vote on matters submitted to the members, including an opportunity to read or hear the proceedings of the meeting concurrently with those proceedings, and (2) if any member votes or takes other action at the meeting by means of electronic transmission to the corporation or electronic video screen communication, a record of that vote or action is maintained by the corporation. Any request by a corporation to a member pursuant to clause (b) of Section 20 for consent to conduct a meeting of members by electronic transmission by and to the corporation, shall include a notice that absent consent of the member pursuant to clause (b) of Section 20, the meeting shall be held at a physical location in accordance with subdivision (a).

(Amended by Stats. 2004, Ch. 254, Sec. 38. Effective January 1, 2005.)



12461

(a) Whenever members are required or permitted to take any action at a meeting, a written notice of the meeting shall be given not less than 10 nor more than 90 days before the date of the meeting to each member who, on the record date for notice of the meeting, is entitled to vote thereat; provided, however, that if notice is given by mail, and the notice is not mailed by first-class, registered, or certified mail, that notice shall be given not less than 20 days before the meeting. Subject to subdivision (f), and subdivision (b) of Section 12462, that notice shall state the place, date and time of the meeting, the means of electronic transmission by and to the corporation (Sections 20 and 21) or electronic video screen communication, if any, by which members may participate in that meeting, and (1) in the case of a special meeting, the general nature of the business to be transacted, and no other business may be transacted, or (2) in the case of the regular meeting, those matters which the board, at the time the notice is given, intends to present for action by the members, but, except as provided in subdivision (b) of Section 12462, any proper matter may be presented at the meeting for such action. The notice of any meeting at which directors are to be elected shall include the names of all those who are nominees at the time the notice is given to members.

(b) Notice of a members’ meeting or any report shall be given personally, by electronic transmission by the corporation, or by mail or other means of written communication, addressed to a member at the address of such member appearing on the books of the corporation or given by the member to the corporation for purpose of notice; or if no such address appears or is given, at the place where the principal office of the corporation is located or by publication at least once in a newspaper of general circulation in the county in which the principal office is located. An affidavit of giving of any notice or report in accordance with the provisions of this part, executed by the secretary, assistant secretary or any transfer agent, shall be prima facie evidence of the giving of the notice or report.

If any notice or report addressed to the member at the address of such member appearing on the books of the corporation is returned to the corporation by the United States Postal Service marked to indicate the United States Postal Service is unable to deliver the notice or report to the member at such address, all future notices or reports shall be deemed to have been duly given without further mailing if the same shall be available for the member upon written demand of the member at the principal office of the corporation for a period of one year from the date of the giving of the notice or report to all other members.

Notice given by electronic transmission by the corporation under this subdivision shall be valid only if it complies with Section 20. Notwithstanding the foregoing, notice shall not be given by electronic transmission by the corporation under this subdivision after either of the following:

(1) The corporation is unable to deliver two consecutive notices to the member by that means.

(2) The inability to so deliver the notices to the member becomes known to the secretary, any assistant secretary, the transfer agent, or other person responsible for the giving of the notice.

(c) Upon request in writing to the corporation addressed to the attention of the chairman of the board, president, vice president or secretary by any person (other than the board) entitled to call a special meeting of members, the officer forthwith shall cause notice to be given to the members entitled to vote that a meeting will be held at a time fixed by the board not less than 35 nor more than 90 days after the receipt of the request. If the notice is not given within 20 days after receipt of the request, the persons entitled to call the meeting may give the notice or the superior court of the proper county shall summarily order the giving of the notice, after notice to the corporation giving it an opportunity to be heard. The court may issue such orders as may be appropriate, including, without limitation, orders designating the time and place of the meeting, the record date for determination of members entitled to vote and the form of notice.

(d) When a members’ meeting is adjourned to another time or place, unless the bylaws otherwise require and except as provided in this subdivision, notice need not be given of the adjourned meeting if the time and place thereof (or the means of electronic transmission by and to the corporation or electronic video screen communication, if any, by which members may participate) are announced at the meeting at which the adjournment is taken. At the adjourned meeting the corporation may transact any business which might have been transacted at the original meeting. If the adjournment is for more than 45 days or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each member of record entitled to vote at the meeting.

(e) The transactions of any meeting of members however called and noticed, and wherever held, are as valid as though had at a meeting duly held after regular call and notice, if a quorum is present, and if, either before or after the meeting, each of the persons entitled to vote, not present in person, provides a waiver of notice or consent to the holding of the meeting or an approval of the minutes thereof in writing. All such waivers, consents and approvals shall be filed with the corporate records or made a part of the minutes of the meeting. Attendance of a person at a meeting shall constitute a waiver of notice of and presence at such meeting, except when the person objects, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened and except that attendance at a meeting is not a waiver of any right to object to the consideration of matters required by this part to be included in the notice but not so included, if such objection is expressly made at the meeting. Neither the business to be transacted at nor the purpose of any regular or special meeting of members need be specified in any written waiver of notice, consent to the holding of the meeting or approval of the minutes thereof, unless otherwise provided in the articles or bylaws, except as provided in subdivision (f).

(f) Any approval of the members required under Section 12362, 12364, 12373, 12502 or 12658 other than unanimous approval by those entitled to vote, shall be valid only if the general nature of the proposal so approved was stated in the notice of meeting or in any written waiver of notice.

(g) A court may find that notice not given in conformity with this section is still valid, if it was given in a fair and reasonable manner.

(h) Subject to the provisions of subdivision (i), and unless prohibited by the articles or bylaws, prior to any regular or special meeting of members, the board may authorize distribution of a written ballot to every member entitled to vote at the meeting. Such ballot shall set forth the action proposed to be taken at the meeting, shall provide an opportunity to specify approval or disapproval of the proposed action, and shall state that unless revoked by the member voting in person at the meeting, the ballot will be counted if received by the corporation on or before the time of the meeting with respect to which it was sent. If ballots are so distributed with respect to a meeting, the number of members voting at the meeting by unrevoked written ballots shall be deemed present at the meeting for purposes of determining the existence of a quorum pursuant to subdivision (a) of Section 12462 but only with respect to the proposed action referred to in the ballots. These ballots shall be distributed in a manner consistent with the requirements of subdivision (b) and Section 12464.

(i) Unless prohibited by the articles or bylaws, written ballots may be distributed in a manner contemplated by subdivision (h) with respect to the election of directors, except that no ballots may be so distributed with respect to the election of directors if cumulative voting is permitted pursuant to Section 12484.

(Amended by Stats. 2004, Ch. 254, Sec. 39. Effective January 1, 2005.)



12462

(a) The lesser of 250 members or members representing 5 percent of the voting power, shall constitute a quorum at a meeting of members, but, subject to subdivisions (b) and (c), a bylaw may set a different quorum. Any bylaw amendment to increase the quorum may be adopted only by approval of the members (Section 12224). If a quorum is present, the affirmative vote of the majority of the voting power represented at the meeting, entitled to vote, and voting on any matter shall be the act of the members unless the vote of a greater number or voting by classes is required by this part or the articles or bylaws.

(b) Where a corporation is authorized to conduct a meeting with a quorum of less than one-third of the voting power, then the only matters that may be voted upon at any regular meeting actually attended by less than one-third of the voting power are matters notice of the general nature of which was given, pursuant to the first sentence of subdivision (a) of Section 12461.

(c) Subject to subdivision (b), the members present at a duly called or held meeting at which a quorum is present may continue to transact business until adjournment notwithstanding the withdrawal of enough members to leave less than a quorum, if any action taken (other than adjournment) is approved by at least a majority of the members required to constitute a quorum or, if required by this division or the articles or the bylaws, the vote of the greater number or voting by classes.

(d) In the absence of a quorum, any meeting of members may be adjourned from time to time by the vote of a majority of the votes represented in person, but no other business may be transacted, except as provided in subdivision (c).

(Amended by Stats. 2000, Ch. 485, Sec. 17. Effective January 1, 2001.)



12463

(a) Subject to subdivision (e), and unless prohibited in the articles or bylaws any action which may be taken at any regular or special meeting of members may be taken without a meeting if the corporation distributes a written ballot to every member entitled to vote on the matter. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that ballot and any related material may be sent by electronic transmission by the corporation (Section 20) and responses may be returned to the corporation by electronic transmission to the corporation (Section 21). That ballot shall set forth the proposed action, provide an opportunity to specify approval or disapproval of any proposal, and provide a reasonable time within which to return the ballot to the corporation.

(b) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot within the time period specified equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(c) Ballots shall be solicited in a manner consistent with the requirements of subdivision (b) of Section 12461 and Section 12464. All such solicitations shall indicate the number of responses needed to meet the quorum requirement and, with respect to ballots other than for the election of directors, shall state the percentage of approvals necessary to pass the measure submitted. The solicitation must specify the time by which the ballot must be received in order to be counted.

(d) Unless otherwise provided in the articles or bylaws, a written ballot may not be revoked.

(e) Directors may be elected by written ballot under this section, where authorized by the articles or bylaws, except that election by written ballot may not be authorized where the directors are elected by cumulative voting pursuant to Section 12484. When directors are to be elected by written ballot and the articles or bylaws prescribe a nomination procedure, the procedure may provide for a date for the close of nominations prior to printing and distributing of the written ballots.

(f) The secretary shall cause a vote to be taken by written ballot upon any action or recommendation proposed in writing by 20 percent of the members of the corporation.

(Amended by Stats. 2004, Ch. 254, Sec. 40. Effective January 1, 2005.)



12464

(a) Any form of written ballot distributed to 10 or more members of a corporation with 100 or more members shall afford an opportunity on the form of written ballot to specify a choice between approval and disapproval of each matter or group of related matters intended, at the time the written ballot is distributed, to be acted upon by such written ballot, and shall provide, subject to reasonable specified conditions, that where the person solicited specifies a choice with respect to any such matter the vote shall be cast in accordance therewith.

(b) In any election of directors, any form of written ballot in which the directors to be voted upon are named therein as candidates and which is marked by a member “withhold” or otherwise marked in a manner indicating that the authority to vote for the election of directors is withheld shall not be voted for the election of a director.

(c) Failure to comply with this section shall not invalidate any corporate action taken, but may be the basis for challenging any written ballot and the superior court may compel compliance therewith at the suit of any member.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12465

(a) If for any reason it is impractical or unduly difficult for any corporation to call or conduct a meeting of its members, delegates or directors, or otherwise obtain their consent, in the manner prescribed by its articles or bylaws, or this part, then the superior court of the proper county, upon petition of a director, officer, delegate or member, may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all parties who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this part, whether or not the method results in actual notice to every such person, or conforms to the notice requirements that would otherwise apply. In a proceeding under this section the court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of and voting at meetings or obtaining of votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or this part.

(d) Wherever practical any order issued pursuant to this section shall limit the subject matter of the meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section. However, an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, sale of assets or reorganization of the corporation.

(e) Any meeting or other method of obtaining the vote of members, delegates or directors conducted pursuant to an order issued under this section, and which complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws, and this part.

(Amended by Stats. 1986, Ch. 766, Sec. 34.)



12466

(a) If the name signed on a ballot, consent or waiver corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the ballot, consent, or waiver and give it effect as the act of the member.

(b) If the name signed on a ballot, consent, or waiver does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, or waiver and give it effect as the act of the member if any of the following occur:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity.

(2) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory’s authority to sign for the member has been presented with respect to the vote, consent or waiver.

(3) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders.

(c) The corporation is entitled to reject a ballot, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has a reasonable basis for doubt concerning the validity of the signature or the signatory’s authority to sign for the member.

(d) The corporation and any officer or agent thereof who accepts or rejects a ballot, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section shall not be liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a ballot, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

(Added by Stats. 1996, Ch. 589, Sec. 51. Effective January 1, 1997.)






ARTICLE 2 - Additional Provisions Relating to Election of Directors

12470

As to directors elected by members, there shall be available to the members reasonable nomination and election procedures given the nature, size and operations of the corporation.

(Amended by Stats. 1996, Ch. 589, Sec. 52. Effective January 1, 1997.)



12473

Where a corporation distributes any material soliciting a vote for any nominee for director in any publication owned or controlled by the corporation, it shall make available to each other nominee, in the same material, an equal amount of space, with equal prominence, to be used by the nominee for a purpose reasonably related to the election.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12474

Upon written request by any nominee for election to the board and the payment of the reasonable costs of mailing (including postage), a corporation shall within 10 business days after such request (provided payment has been made) mail to all members, or such portion of them as the nominee may reasonably specify, any material, which the nominee may furnish and which is reasonably related to the election, unless the corporation within five business days after the request allows the nominee, at the corporation’s option, the rights set forth in either paragraph (1) or (2) of subdivision (a) of Section 12600.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12475

(a) Except as provided in subdivision (c), no corporation may decline to publish or mail material, otherwise required to be published or mailed on behalf of any nominee under this article, on the basis of the content of such material.

(b) Neither the corporation, nor its agents, officers, directors, or employees, may be held criminally liable, liable for any negligence (active or passive) or otherwise liable for damages to any person on account of any material which is supplied by a nominee for director and which it mails or publishes pursuant to Section 12473 or 12474 but the nominee on whose behalf such material was published or mailed shall be liable and shall indemnify and hold the corporation, its agents, officers, directors, and employees and each of them harmless from all demands, costs, including reasonable legal fees and expenses, claims, damages and causes of action arising out of such material or any such mailing or publication.

(c) Nothing in this section shall prevent a corporation or any of its agents, officers, directors, or employees from seeking a court order relieving the corporation from its obligation under Section 12473 or 12474 on the ground the material will expose the moving party to liability.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12476

Without authorization of the board, no corporation funds may be expended to support a nominee for director after there are more people nominated for director than can be elected.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12477

An action challenging the validity of any election, appointment or removal of a director or directors must be commenced within nine months after the election, appointment or removal. If no such action is commenced, in the absence of fraud, any election, appointment or removal of a director is conclusively presumed valid nine months thereafter if the only defect in the election, appointment or removal is the failure to give notice as provided in this part or in the corporation’s articles or bylaws.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)









CHAPTER 6 - Voting of Memberships

12480

Except as provided in Sections 12314 and 12484, each member entitled to vote shall be entitled to one vote on each matter submitted to a vote of the members. Single memberships in which two or more persons have an indivisible interest shall be voted as provided in Section 12482.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12481

(a) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to notice of any meeting of members. Such record date shall not be more than 60 nor less than 10 days before the date of the meeting. If no record date is fixed, members at the close of business on the business day preceding the day on which notice is given or, if notice is waived, at the close of business on the business day preceding the day on which the meeting is held are entitled to notice of a meeting of members. A determination of members entitled to notice of a meeting of members shall apply to any adjournment of the meeting unless the board fixes a new record date for the adjourned meeting.

(b) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to vote at a meeting of members. Such record date shall not be more than 60 days before the date of the meeting. Such record date shall also apply in the case of an ajournment of the meeting unless the board fixes a new record date for the adjourned meeting. If no record date is fixed, members on the day of the meeting who are otherwise eligible to vote are entitled to vote at the meeting of members or, in the case of an adjourned meeting, members on the day of the adjourned meeting who are otherwise eligible to vote are entitled to vote at the adjourned meeting of members.

(c) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to cast written ballots (Section 12463). Such record date shall not be more than 60 days before the day on which the first written ballot is mailed or solicited. If no record date is fixed, members on the day the first written ballot is mailed or solicited who are otherwise eligible to vote are entitled to cast written ballots.

(d) The bylaws may provide or, in the absence of such provision, the board may fix, in advance, a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. Such record date shall not be more than 60 days prior to such other action. If no record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the 60th day prior to the date of such other action, whichever is later, are entitled to exercise such rights.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12482

Unless otherwise provided in the articles or bylaws, if a membership stands of record in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, husband and wife as community property, tenants by the entirety, persons entitled to vote under a voting agreement or otherwise, or if two or more persons have the same fiduciary relationship respecting the same membership, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

(a) If only one vote, such act binds all; or

(b) If more than one vote, the act of the majority so voting binds all.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12483

(a) In advance of any meeting of members the board may appoint inspectors of election to act at the meeting and any adjournment thereof. If inspectors of election are not so appointed, or if any persons so appointed fail to appear or refuse to act, the chairman of any meeting of members may, and on the request of any member shall, appoint inspectors of election (or persons to replace those who so fail or refuse) at the meeting. The number of inspectors shall be either one or three. If appointed at a meeting on the request of one or more members, the majority of members represented in person shall determine whether one or three inspectors are to be appointed.

(b) The inspectors of election shall determine the number of memberships outstanding and the voting power of each, the number represented at the meeting, the existence of a quorum, receive votes, ballots or consents, hear and determine all challenges and questions in any way arising in connection with the right to vote, count and tabulate all votes or consents, determine when the polls shall close, determine the result and do such acts as may be proper to conduct the election or vote with fairness to all members.

(c) The inspectors of election shall perform their duties impartially, in good faith, to the best of their ability and as expeditiously as is practical. If there are three inspectors of election, the decision, act or certificate of a majority is effective in all respects as the decision, act or certificate of all. Any report or certificate made by the inspectors of election is prima facie evidence of the facts stated therein.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12484

(a) Except in the case of a central organization, cumulative voting shall not be permitted. In the case of a central organization, if the articles or bylaws authorize cumulative voting, but not otherwise, every member entitled to vote at any election of directors may cumulate such member’s votes and give one candidate a number of votes equal to the number of directors to be elected multiplied by the number of votes to which the member is entitled, or distribute the member’s votes on the same principle among as many candidates as the member thinks fit. An article or bylaw provision authorizing cumulative voting may be repealed or amended only by approval of the members (Section 12224), except that the governing article or bylaw provision may require the vote of a greater proportion of the members, or of the members of any class, for its repeal.

(b) No member shall be entitled to cumulate votes for a candidate or candidates unless such candidate’s name or candidates’ names have been placed in nomination prior to the voting and the member has given notice at the meeting prior to the voting of the member’s intention to cumulate votes. If any one member has given such notice, all members may cumulate their votes for candidates in nomination.

(c) In any election of directors of a central organization by cumulative voting, the candidates receiving the highest number of votes are elected, subject to any lawful provision specifying election by classes. In any other election of directors, unless otherwise provided in the articles or bylaws, the candidates receiving the highest number of votes are elected.

(d) Elections for directors need not be by ballot unless a member demands election by ballot at the meeting and before the voting begins or unless the bylaws so require.

(Amended by Stats. 1984, Ch. 812, Sec. 17.5.)



12485

(a) Upon the filing of an action therefor by any director or member or by any person who had the right to vote in the election at issue, the superior court of the proper county shall determine the validity of any election or appointment of any director of any corporation.

(b) Upon the filing of the complaint, and before any further proceedings are had, the court shall enter an order fixing a date for the hearing, which shall be within five days unless for good cause shown a later date is fixed, and requiring notice of the date for the hearing and a copy of the complaint to be served upon the corporation and upon the person whose purported election or appointment is questioned and upon any person (other than the plaintiff) whom the plaintiff alleges to have been elected or appointed, in the manner in which a summons is required to be served, or, if the court so directs, by registered mail; and the court may make such further requirements as to notice as appear to be proper under the circumstances.

(c) The court, consistent with the provisions of this part and in conformity with the articles and bylaws to the extent feasible, may determine the person entitled to the office of director or may order a new election to be held or appointment to be made, may determine the validity, effectiveness and construction of voting agreements and voting trusts, the validity of the issuance of memberships and the right of persons to vote and may direct such other relief as may be just and proper.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






CHAPTER 7 - Members’ Derivative Actions

12490

(a) Subdivisions (c) through (f) notwithstanding, no motion to require security shall be granted in an action brought by the lesser of 100 members or 5 percent of the members.

(b) No action may be instituted or maintained in the right of any corporation by any member of such corporation unless both of the following conditions exist:

(1) The plaintiff alleges in the complaint that plaintiff was a member at the time of the transaction or any part thereof of which plaintiff complains, or that plaintiff’s membership thereafter devolved upon plaintiff by operation of law from a holder who was a holder at the time of transaction or any part thereof complained of; and

(2) The plaintiff alleges in the complaint with particularity plaintiff’s efforts to secure from the board such action as plaintiff desires, or the reasons for not making such effort, and alleges further that plaintiff has either informed the corporation or the board in writing of the ultimate facts of each cause of action against each defendant or delivered to the corporation or the board a true copy of the complaint which plaintiff proposes to file.

(c) Subject to subdivision (a), in any action referred to in subdivision (b), at any time within 30 days after service of summons upon the corporation or upon any defendant who is an officer or director of the corporation, or held such office at the time of the acts complained of, the corporation or such defendant may move the court for an order, upon notice and hearing, requiring the plaintiff to furnish security as hereinafter provided. The motion shall be based upon one or both of the following grounds:

(1) That there is no reasonable possibility that the prosecution of the cause of action alleged in the complaint against the moving party will benefit the corporation or its members economically or otherwise.

(2) That the moving party, if other than the corporation, did not participate in the transaction complained of in any capacity.

The court on application of the corporation or any defendant may, for good cause shown, extend the 30-day period for an additional period or periods not exceeding 60 days.

(d) At the hearing upon any motion pursuant to subdivision (c), the court shall consider such evidence, written or oral, by witnesses or affidavit, as may be material (1) to the ground or grounds upon which the motion is based, or (2) to a determination of the probable reasonable expenses, including attorneys’ fees, of the corporation and the moving party which will be incurred in the defense of the action. If the court determines, after hearing the evidence adduced by the parties, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the nature and amount of security, not to exceed fifty thousand dollars ($50,000), to be furnished by the plaintiff for reasonable expenses, including attorneys’ fees, which may be incurred by the moving party and the corporation in connection with the action, including expenses for which the corporation may become liable pursuant to Section 12377. A ruling by the court on the motion shall not be a determination of any issue in the action or of the merits thereof. The amount of the security may thereafter be increased or decreased in the discretion of the court upon a showing that the security provided has or may become inadequate or is excessive, but the court may not in any event increase the total amount of the security beyond fifty thousand dollars ($50,000) in the aggregate for all defendants. If the court, upon any such motion, makes a determination that security shall be furnished by the plaintiff as to any one or more defendants, the action shall be dismissed as to such defendant or defendants, unless the security required by the court shall have been furnished within such reasonable time as may be fixed by the court. The corporation and the moving party shall have recourse to the security in such amount as the court shall determine upon the termination of the action.

(e) If the plaintiff shall, either before or after a motion is made pursuant to subdivision (c), or any order or determination pursuant to such motion, post good and sufficient bond or bonds in the aggregate amount of fifty thousand dollars ($50,000) to secure the reasonable expenses of the parties entitled to make the motion, the plaintiff has complied with the requirements of this section and with any order for security theretofore made pursuant hereto, and any such motion then pending shall be dismissed and no further or additional bond or other security shall be required.

(f) If a motion is filed pursuant to subdivision (c), no pleadings need be filed by the corporation or any other defendant and the prosecution of the action shall be stayed until 10 days after the motion has been disposed of.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






CHAPTER 8 - Amendment of Articles

12500

(a) By complying with the provisions of this chapter, a corporation may amend its articles from time to time, in any and as many respects as may be desired, so long as its articles as amended contain only such provisions as it would be lawful to insert in original articles filed at the time of the filing of the amendment or as authorized by Section 12504 and, if a change in the rights of members or an exchange, reclassification or cancellation of memberships is to be made, such provisions as may be necessary to effect such change, exchange, reclassification or cancellation. It is the intent of the Legislature in adopting this section to exercise to the fullest extent the reserve power of the state over corporations and to authorize any amendment of the articles covered by the preceding sentence regardless of whether any provision contained in the amendment was permissible at the time of the original incorporation of the corporation.

(b) A corporation shall not amend its articles to add any statement or to alter any statement which may appear in the original articles of the initial street address and initial mailing address of the corporation, the names and addresses of the first directors, or the name and address of the initial agent, except to correct an error in the statement or to delete the information after the corporation has filed a statement under Section 12570.

(Amended by Stats. 2012, Ch. 494, Sec. 29. Effective January 1, 2013.)



12501

Any amendment of the articles may be adopted by a writing signed by a majority of the incorporators so long as:

(a) No directors were named in the original articles;

(b) No directors have been elected; and

(c) The corporation has no members.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12502

(a) Except as provided in this section or Section 12503, amendments may be adopted if approved by the board and approved by the members before or after the approval by the board.

(b) Notwithstanding subdivision (a), the following amendments may be adopted by approval of the board alone:

(1) An amendment extending the corporate existence or making the corporate existence perpetual, if the corporation was organized prior to August 14, 1929.

(2) An amendment deleting the initial street address and initial mailing address of the corporation, the names and addresses of the first directors, or the name and address of the initial agent.

(3) Any amendment, at a time the corporation has no members.

(4) Any amendment authorized in the articles pursuant to subdivision (c) of Section 12313 fixing the rights, privileges, preferences, restrictions, and conditions attaching to any wholly unissued class of memberships.

(5) Any amendment authorized in the articles pursuant to subdivision (c) of Section 12313 fixing the designation, number of memberships and the rights, privileges, preferences, restrictions, and conditions attaching to any wholly unissued series of memberships, or an increase or decrease in the number of memberships of any series.

(c) Whenever the articles require for corporate action the approval of a particular class of members or of a larger proportion of, or all of, the votes of any class, or of a larger proportion of, or all of, the directors, than is otherwise required by this part, the provision in the articles requiring a greater vote shall not be altered, amended or repealed except by the class or the greater vote, unless otherwise provided in the articles.

(Amended by Stats. 2013, Ch. 538, Sec. 9. Effective January 1, 2014.)



12503

(a) An amendment shall also be approved by the members (Section 12224) of a class, whether or not the class is entitled to vote thereon by the provisions of the articles, if the amendment would do any of the following:

(1) Materially and adversely affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer, or the obligations of that class, in a manner different than such action affects another class.

(2) Materially and adversely affect such class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class.

(3) Increase the number of memberships authorized for the class.

(4) Increase the number of memberships authorized for another class.

(5) Effect an exchange, reclassification or cancellation of all or part of the memberships of the class.

(6) Authorize a new class of memberships.

(b) An amendment shall also be approved by the members of a series whether or not the series is entitled to vote thereon by the articles or bylaws if the series is adversely affected by the amendment in a different manner than other shares of the same class.

(Amended by Stats. 2013, Ch. 538, Sec. 10. Effective January 1, 2014.)



12504

(a) A corporation may amend its articles to change its status to that of a nonprofit public benefit corporation, a nonprofit mutual benefit corporation, a nonprofit religious corporation, a business corporation, or a social purpose corporation by complying with this section and the other sections of this chapter.

(b) Except as authorized by Section 12501 or unless the corporation has no members, an amendment to change its status to a nonprofit public benefit corporation or a nonprofit religious corporation shall: (1) be approved by the members (Section 12224), and the fairness of the amendment to the members shall be approved by the Commissioner of Corporations pursuant to Section 25142; or (2) be approved by the members (Section 12224) in an election conducted by written ballot pursuant to Section 12463 in which no negative votes are cast; or (3) be approved by 100 percent of the voting power.

(c) Amended articles authorized by this section shall include the provisions which would have been required (other than the initial street address and initial mailing address of the corporation and the name of the initial agent for service of process if a statement has been filed pursuant to Section 12570), and may in addition only include those provisions which would have been permitted, in original articles filed by the type of corporation (nonprofit public benefit, nonprofit mutual benefit, nonprofit religious, business, or social purpose) into which the corporation is changing its status.

(d) At the time of filing a certificate of amendment to change status to a nonprofit public benefit corporation, the Secretary of State shall forward a copy of the filed certificate to the Attorney General.

(Amended by Stats. 2014, Ch. 694, Sec. 71. Effective January 1, 2015.)



12505

(a) Upon adoption of an amendment, the corporation shall file a certificate of amendment, which shall consist of an officers’ certificate stating:

(1) The wording of the amendment or amended articles is in accordance with Section 12507;

(2) That the amendment has been approved by the board;

(3) If the amendment is one for which the approval of the members (Section 12224) or the approval of 100 percent of the voting power is required, that the amendment was approved by the required vote of members; and

(4) If the amendment is one which may be adopted with approval by the board alone, a statement of the facts entitling the board alone to adopt the amendment.

(b) In the event of an amendment of the articles pursuant to a merger, the filing of the officers’ certificate and agreement pursuant to Section 12535 shall be in lieu of any filing required under this chapter.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12506

In the case of amendments adopted by the incorporators under Section 12501, the corporation shall file a certificate of amendment signed and verified by a majority of the incorporators which shall state that the signers thereof constitute at least a majority of the incorporators, that directors were not named in the original articles and have not been elected, that the corporation has no members and that they adopt the amendment or amendments therein set forth.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12507

The certificate of amendment shall establish the wording of the amendment or amended articles by one or more of the following means:

(a) By stating that the articles shall be amended to read as therein set forth in full.

(b) By stating that any provision of the articles, which shall be identified by the numerical or other designation given it in the articles or by stating the wording thereof, shall be striken from the articles or shall be amended to read as set forth in the certificate.

(c) By stating that the provisions set forth therein shall be added to the articles.

If the purpose of the amendment is to reclassify, cancel, exchange, or otherwise change outstanding memberships the amended articles shall state the effect thereof on outstanding memberships.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12508

Upon the filing of the certificate of amendment, the articles shall be amended in accordance with the certificate and any change, reclassification or cancellation of memberships shall be effected, and a copy of the certificate, certified by the Secretary of State, is prima facie evidence of the performance of the conditions necessary to the adoption of the amendment.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12509

A corporation formed for a limited period may at any time subject to the expiration of the term of its corporate existence, extend the term of its existence by an amendment to its articles removing any provision limiting the term of its existence and providing for perpetual existence. If the filing of the certificate of amendment providing for perpetual existence would be prohibited if it were original articles by the provisions of Section 12302, the Secretary of State shall not file such certificate unless, by the same or a concurrently filed certificate of amendment, the articles of such corporation are amended to adopt a new available name. For the purpose of the adoption of any such amendment, persons who have been functioning as directors of such corporation shall be considered to have been validly elected even though their election may have occurred after the expiration of the original term of the corporate existence.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12510

(a) A corporation may restate in a single certificate the entire text of its articles as amended by filing an officers’ certificate entitled “Restated Articles of Incorporation of (insert name of corporation)” which shall set forth the articles as amended to the date of filing of the certificate, except that the signatures and acknowledgments of the incorporators and any statements regarding the effect of any prior amendment upon memberships and any provisions of agreements of merger (other than amendments to the articles of the surviving corporation) and the names, addresses, signatures and acknowledgments of the first directors and the initial street address and initial mailing address of the corporation and of the initial agent for service of process shall be omitted (except that the initial street address and initial mailing address of the corporation and the names and addresses of the initial agent for service of process and the first directors shall not be omitted prior to the time that the corporation has filed a statement under Section 12570). Such omissions are not alterations or amendments of the articles. The certificate may also itself alter or amend the articles in any respect, in which case the certificate must comply with Sections 12505 and 12506, as the case may be, and Section 12507.

(b) If the certificate does not itself alter or amend the articles in any respect, it shall be approved by the board and shall be subject to the provisions of this chapter relating to an amendment of the articles not requiring approval of the members (Section 12224). If the certificate does itself alter or amend the articles, it shall be subject to the provisions of this chapter relating to the amendment or amendments so made.

(c) Restated articles of incorporation filed pursuant to this section shall supersede for all purposes the original articles and all amendments filed prior thereto.

(Amended by Stats. 2012, Ch. 494, Sec. 32. Effective January 1, 2013.)






CHAPTER 9 - Sales of Assets

12520

Any mortgage, deed of trust, pledge or other hypothecation of all or any part of the corporation’s property, real or personal, for the purpose of securing the payment or performance of any contract or obligation may be approved by the board. Unless the articles or bylaws otherwise provide, no approval of the members (Section 12224) shall be necessary for such action.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12521

(a) A corporation may sell, lease, convey, exchange, transfer or otherwise dispose of all or substantially all of its assets when the principal terms are:

(1) Approved by the board; and

(2) Unless the transaction is in the usual and regular course of its activities approved by the members (Section 12224) either before or after approval by the board and before or after the transaction.

(b) Notwithstanding approval by the members (Section 12224), the board may abandon the proposed transaction without further action by the members, subject to the contractual rights, if any, of third parties.

(c) Such sale, lease, conveyance, exchange, transfer or other disposition may be made upon such terms and conditions and for such consideration as the board may deem in the best interests of the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12522

Any deed or instrument conveying or otherwise transferring any assets of a corporation may have annexed to it the certificate of the secretary or an assistant secretary of the corporation, setting forth that the transaction has been validly approved by the board and (a) stating that the property described in such deed or instrument is less than substantially all of the assets of the corporation or that the transfer is in the usual and regular course of the business of the corporation, if such be the case, or (b) if such property constitutes all or substantially all of the assets of the corporation and the transfer is not in the usual and regular course of the business of the corporation, stating the fact of approval thereof by the members (Section 12224) or all the members pursuant to this chapter. Such certificate is prima facie evidence of the existence of the facts authorizing such conveyance or other transfer of the assets and conclusive evidence in favor of any purchaser or encumbrancer for value who, without notice of any trust restriction applicable to the property or any failure to comply therewith, in good faith parted with value.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






CHAPTER 10 - Mergers

ARTICLE 1 - Merger

12530

Any corporation may merge with another domestic corporation, foreign corporation, or other business entity (Section 12242.5). However, a merger with a public benefit corporation or a religious corporation must have the prior written consent of the Attorney General.

(Amended by Stats. 1999, Ch. 437, Sec. 24. Effective January 1, 2000.)



12531

The board of each corporation that desires to merge shall approve an agreement of merger. The constituent corporations shall be parties to the agreement of merger and other persons may be parties to the agreement of merger. The agreement shall state all of the following:

(a) The terms and conditions of the merger.

(b) The amendments, subject to Sections 12500 and 12505 to the articles of the surviving corporation to be effected by the merger, if any; if any amendment changes the name of the surviving corporation, the new name may be the same as or similar to the name of a disappearing corporation, subject to subdivision (c) of Section 12302.

(c) The amendments to the bylaws of the surviving corporation to be effected by the merger, if any.

(d) The name and place of incorporation of each constituent corporation and which of the constituent corporations is the surviving corporation.

(e) The manner, if any, of converting memberships or securities of the constituent corporations into memberships or securities of the surviving corporation and, if any memberships or securities of any of the constituent corporations are not to be converted solely into memberships or securities of the surviving corporation, the cash, property, rights or securities of any corporation that the holders of those memberships or securities are to receive in exchange for the memberships or securities, which cash, property, rights or securities of any corporation may be in addition to or in lieu of memberships or securities of the surviving corporation or that the memberships are to be canceled without consideration.

(f) Other details or provisions as are desired, if any, including, without limitation, if not prohibited by this chapter, a provision for the payment of cash in lieu of fractional memberships or for any other arrangement with respect thereto.

(Amended by Stats. 1999, Ch. 453, Sec. 27. Effective January 1, 2000.)



12532

Each membership of the same class of any constituent corporation (other than the cancellation of memberships held by a surviving corporation or its parent or a wholly owned subsidiary of either in a constituent corporation) shall be treated equally with respect to any distribution of cash, property, rights or securities unless: (a) all members of the class consent or (b) the Commissioner of Corporations has approved the terms and conditions of the transaction and the fairness of such terms pursuant to Section 25142.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12533

(a) The principal terms of the merger shall be approved by the members (Section 12224) of each class of each corporation which desires to merge. The approval by the members may be given before or after the approval by the board.

(b) Any member of any constituent corporation who voted against the merger may, without prior notice, but within 30 days following the effective date of the merger, resign from membership and, in the event of resignation, shall be:

(1) Thereafter excused from all contractual obligations to the corporation which have not accrued prior to resignation; and

(2) Shall be entitled to the same rights as would have existed if there had been no merger and the membership had been terminated.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12534

Each constituent corporation shall sign the agreement by the chairman of its board, president or a vice president and secretary or an assistant secretary acting on behalf of their respective corporations.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12535

After approval of a merger by the board and any approval by the members under Section 12533, the surviving corporation shall file a copy of the agreement of merger with an officers’ certificate of each constituent corporation attached stating the total number of memberships of each class entitled to vote on the merger, and that the principal terms of the agreement in the form attached were duly approved by the required vote of the members. The merger and any amendment of the articles of the surviving corporation contained in the merger agreement shall thereupon be effective (subject to subdivision (c) of Section 12214 and subject to the provisions of Section 12539) and the several parties thereto shall be one corporation. The Secretary of State may certify a copy of the merger agreement separate from the officers’ certificates attached thereto.

(Amended by Stats. 2006, Ch. 773, Sec. 29. Effective September 29, 2006.)



12536

(a) Any amendment to the agreement may be adopted and the agreement so amended may be approved by the board and, if it changes any of the principal terms of the agreement, by the members, as required by Section 12533 of any constituent corporation in the same manner as the original agreement.

(b) If the agreement so amended is approved as provided in subdivision (a), the agreement so amended shall then constitute the agreement of merger.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12537

The board may, in its discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other constituent corporations, without further approval by the members at any time before the merger is effective.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12538

A copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving corporation, and the performance of the conditions necessary to the adoption of any amendment to the articles contained in the agreement of merger.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12539

(a) Subject to the provisions of Section 12530, the merger of any number of corporations with any number of foreign corporations, foreign business corporations, or domestic corporations may be effected if the foreign corporations are authorized by the laws under which they are formed to effect the merger. The surviving corporation may be any one of the constituent corporations and shall continue to exist under the laws of the state or place of its incorporation.

(b) If the surviving corporation is a cooperative corporation, the merger proceedings with respect to that corporation and any domestic disappearing corporation shall conform to the provisions of this chapter and other applicable laws of this state, but if the surviving corporation is a foreign corporation, then, subject to the requirements of subdivision (d) and Section 12533, the merger proceedings may be in accordance with the laws of the state or place of incorporation of the surviving corporation.

(c) If the surviving corporation is a cooperative corporation, the agreement and the officers’ certificate of each constituent corporation shall be filed as provided in Section 12535 and thereupon, subject to subdivision (c) of Section 12214, the merger shall be effective as to each corporation; and each foreign disappearing corporation that is qualified for the transaction of intrastate business shall, by virtue of the filing, automatically surrender its right to transact intrastate business.

(d) If the surviving corporation is a foreign corporation, the merger shall become effective in accordance with the law of the jurisdiction in which it is organized, but shall be effective as to any disappearing corporation as of the time of effectiveness in the foreign jurisdiction upon the filing in this state as required by this subdivision. There shall be filed as to the domestic disappearing corporation or corporations the documents described in any one of the following paragraphs:

(1) A copy of the agreement, certificate, or other document filed by the surviving corporation in the state or place of its incorporation for the purpose of effecting the merger, which copy shall be certified by the public officer having official custody of the original.

(2) An executed counterpart of the agreement, certificate, or other document filed by the surviving corporation in the state or place of its incorporation for the purpose of effecting the merger.

(3) A copy of the agreement of merger with an officers’ certificate of the surviving foreign corporation and of each constituent domestic corporation attached.

(e) If the date of the filing in this state pursuant to subdivision (d) is more than six months after the time of the effectiveness in the foreign jurisdiction, or if the powers of the domestic corporation are suspended at the time of effectiveness in the foreign jurisdiction, the merger shall be effective as to the domestic disappearing corporation or corporations as of the date of filing in this state. Each foreign disappearing corporation that is qualified for the transaction of intrastate business shall automatically by the filing pursuant to subdivision (d) surrender its right to transact intrastate business as of the date of the filing in this state regardless of the time of effectiveness as to a domestic disappearing corporation.

(Amended by Stats. 2006, Ch. 773, Sec. 30. Effective September 29, 2006.)



12540

If an agreement of merger is entered into between a cooperative corporation and one or more business or nonprofit corporations, Sections 12531, 12532, 12533, 12535, and 12536 shall apply to any constituent cooperative corporation. Sections 8011, 8011.5, 8012, and 8015 shall apply to any constituent mutual benefit corporation. Sections 6011, 6012, 6014, and 6015 shall apply to any constituent public benefit corporation. Sections 6014 and 6015 and subdivisions (c) and (d) of Section 9640 shall apply to any constituent religious corporation and Sections 1101, 1101.1, 1103, and 1104 shall apply to any constituent business corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12540.1

(a) Any one or more corporations may merge with one or more other business entities (Section 12242.5). Subject to the provisions of Section 12530, one or more other domestic corporations or foreign corporations (Section 12237) may be parties to the merger.

Notwithstanding the provisions of this section, such a merger may be effected only if:

(1) In a merger in which a domestic corporation or domestic other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(2) In a merger in which a foreign corporation is a party, it is authorized by the laws under which it is organized to effect the merger.

(3) In a merger in which a foreign other business entity is a party, it is authorized by the laws under which it is organized to effect the merger.

(b) Each corporation, other domestic corporation, foreign corporation, and other business entity which desires to merge shall approve an agreement of merger. The board and the members of each corporation which desires to merge shall approve (Sections 12222 and 12224) the agreement of merger. The agreement of merger shall be approved on behalf of each other constituent party by those persons authorized or required to approve the merger by the laws under which it is organized.

The parties desiring to merge shall be parties to the agreement of merger and other persons, including a parent party (Section 12242.6), may be parties to the agreement of merger. The agreement of merger shall state all of the following:

(1) The terms and conditions of the merger.

(2) The name and place of incorporation or organization of each party and the identity of the surviving party.

(3) The amendments, if any, subject to Sections 12500 and 12507, to the articles of the surviving corporation, if applicable, to be effected by the merger. The name of the surviving corporation may be, subject to subdivisions (b) and (c) of Section 12302, the same as, or similar to, the name of a disappearing party to the merger.

(4) The manner, if any, of converting the memberships or securities of each of the constituent corporations into shares, memberships, interests, or other securities of the surviving party and, if any memberships or securities of any of the constituent corporations are not to be converted solely into shares, memberships, interests, or other securities of the surviving party, the cash, rights, securities, or other property which the holders of those memberships or securities are to receive in exchange for the memberships or securities, which cash, rights, securities, or other property may be in addition to or in lieu of shares, memberships, interests, or other securities of the surviving party.

(5) Any other details or provisions required by the laws under which any party to the merger is organized, including, if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.12, or, if a domestic general partnership is a party to the merger, subdivision (a) of Section 16911, or, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17710.12.

(6) Any other details or provisions as are desired.

(c) Each membership of the same class of any constituent corporation (other than the cancellation of memberships held by a party to the merger or its parent or a wholly owned subsidiary of either in another constituent corporation) shall be treated equally with respect to any distribution of cash, property, rights, or securities unless (i) all members of the class consent or (ii) the commissioner has approved the terms and conditions of the transaction and the fairness of those terms pursuant to Section 25142.

(d) Notwithstanding its prior approval, an agreement of merger may be amended prior to the filing of the agreement of merger if the amendment is approved by each constituent corporation in the same manner as the original agreement of merger. If the agreement of merger as so amended and approved is also approved by each of the other parties to the agreement of merger, as so amended it shall then constitute the agreement of merger.

(e) The board of a constituent corporation may, in its discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other parties to the agreement of merger, without further approval by the members (Section 12224), at any time before the merger is effective.

(f) Each constituent corporation shall sign the agreement of merger by its chairperson of the board, president, or a vice president and also by its secretary or an assistant secretary acting on behalf of their respective corporations.

(g) After required approvals of the merger by each constituent corporation and each other party to the merger, the surviving party shall file a copy of the agreement of merger with an officers’ certificate of each constituent domestic and foreign corporation attached stating the total number of outstanding shares or membership interests of each class entitled to vote on the merger (and identifying any other person or persons whose approval is required), that the agreement of merger in the form attached or its principal terms, as required, were approved by that corporation by a vote of a number of shares or membership interests of each class which equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class, and, if applicable, by that other person or persons whose approval is required.

If equity securities of a parent party (Section 12242.6) are to be issued in the merger, the officers’ certificate or certificate of merger of the controlled party shall state either that no vote of the shareholders of the parent party was required or that the required vote was obtained. The merger and any amendment of the articles of the surviving corporation, if applicable, contained in the agreement of merger shall be effective upon the filing of the agreement of merger, subject to the provisions of subdivision (i). If a domestic reciprocal insurer organized after 1974 to provide medical malpractice insurance is a party to the merger, the agreement of merger or certificate of merger shall not be filed until there has been filed the certificate issued by the Insurance Commissioner approving the merger pursuant to Section 1555 of the Insurance Code.

In lieu of an officers’ certificate, a certificate of merger, on a form prescribed by the Secretary of State, shall be filed for each constituent other business entity. The certificate of merger shall be executed and acknowledged by each domestic constituent limited liability company by all of the managers of the limited liability company (unless a lesser number is specified in its articles of organization or operating agreement) and by each domestic constituent limited partnership by all general partners (unless a lesser number is provided in its certificate of limited partnership or partnership agreement) and by each domestic constituent general partnership by two partners (unless a lesser number is provided in its partnership agreement) and by each foreign constituent general partnership or foreign constituent limited liability company by one or more managers and by each foreign constituent limited partnership by one or more general partners, and by each constituent reciprocal insurer by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary, or, if a constituent reciprocal insurer has not appointed such officers, by the chairperson of the board, president, or vice president, and by the secretary or assistant secretary of the constituent reciprocal insurer’s attorney-in-fact, and by each other party to the merger by those persons required or authorized to execute the certificate of merger by the laws under which that party is organized, specifying for such party the provision of law or other basis for the authority of the signing persons.

The certificate of merger shall set forth, if a vote of the shareholders, members, partners, or other holders of interests of the constituent other business entity was required, a statement setting forth the total number of outstanding interests of each class entitled to vote on the merger and that the agreement of merger or its principal terms, as required, were approved by a vote of the number of interests of each class which equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class, and any other information required to be set forth under the laws under which the constituent other business entity is organized, including, if a domestic limited partnership is a party to the merger, subdivision (a) of Section 15911.14, if a domestic general partnership is a party to the merger, subdivision (b) of Section 16915, and, if a domestic limited liability company is a party to the merger, subdivision (a) of Section 17710.14. The certificate of merger for each constituent foreign other business entity, if any, shall also set forth the statutory or other basis under which that foreign other business entity is authorized by the laws under which it is organized to effect the merger.

The Secretary of State may certify a copy of the agreement of merger separate from the officers’ certificates and certificates of merger attached thereto.

(h) A copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving party to the merger, the performance of the conditions necessary to the adoption of any amendment to the articles, if applicable, contained in the agreement of merger, and of the merger of the constituent corporations, either by themselves or together with other constituent parties, into the surviving party to the merger.

(i) (1) The merger of domestic corporations with foreign corporations or foreign other business entities in a merger in which one or more other business entities is a party shall comply with subdivisions (a) and (g) and this subdivision.

(2) Subject to subdivision (c) of Section 12214 and paragraph (3), the merger shall be effective as to each domestic constituent corporation and domestic constituent other business entity upon filing of the agreement of merger with attachments as provided in subdivision (g).

(3) If the surviving party is a foreign corporation or foreign other business entity, except as provided in paragraph (4), the merger shall be effective as to any domestic disappearing corporation as of the time of effectiveness in the foreign jurisdiction upon the filing in this state of a copy of the agreement of merger with an officers’ certificate of the surviving foreign corporation and of each constituent foreign and domestic corporation and a certificate of merger of each constituent other business entity attached, which officers’ certificates and certificates of merger shall conform to the requirements of subdivision (g).

If one or more domestic other business entities is a disappearing party in a merger pursuant to this subdivision in which a foreign other business entity is the surviving entity, a certificate of merger required by the laws under which each domestic other business entity is organized, including subdivision (a) of Section 15911.14, subdivision (b) of Section 16915 or subdivision (a) of Section 17710.14, if applicable, shall also be filed at the same time as the filing of the agreement of merger.

(4) If the date of the filing in this state pursuant to this subdivision is more than six months after the time of the effectiveness in the foreign jurisdiction, or if the powers of a domestic disappearing corporation are suspended at the time of effectiveness in the foreign jurisdiction, the merger shall be effective as to the domestic disappearing corporation as of the date of filing in this state.

(5) Each foreign disappearing corporation that is qualified for the transaction of intrastate business shall automatically by the filing pursuant to subdivision (g) surrender its right to transact intrastate business as of the date of filing in this state or, if later, the effective date of the merger. With respect to each foreign disappearing other business entity previously registered for the transaction of intrastate business in this state, the filing of the agreement of merger pursuant to subdivision (g) automatically has the effect of a cancellation of registration for that foreign other business entity without the necessity of the filing of a certificate of cancellation.

(Amended by Stats. 2012, Ch. 419, Sec. 13. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 2 - Effect of Merger

12550

(a) Upon merger pursuant to this chapter the separate existences of the disappearing parties to the merger cease and the surviving party to the merger shall succeed, without other transfer, to all the rights and property of each of the disappearing parties to the merger and shall be subject to all the debts and liabilities of each and trust obligations upon the property of a disappearing party in the same manner as if incurred by the surviving party to the merger.

(b) All rights of creditors and all liens and trusts upon or arising from the property of each of the constituent corporations and other parties to the merger shall be preserved unimpaired, provided that these liens and trust obligations upon property of a disappearing party shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(c) Any action or proceeding pending by or against any disappearing corporation or other party to the merger may be prosecuted to judgment, which shall bind the surviving party to the merger, or the surviving party to the merger may be proceeded against or substituted in its place.

(Amended by Stats. 1999, Ch. 437, Sec. 25.2. Effective January 1, 2000.)



12550.5

(a) Upon merger pursuant to this chapter, a surviving domestic or foreign corporation or other business entity shall be deemed to have assumed the liability of each disappearing domestic or foreign corporation or other business entity that is taxed under Part 10 (commencing with Section 17001) of, or under Part 11 (commencing with Section 23001) of, Division 2 of the Revenue and Taxation Code for the following:

(1) To prepare and file, or to cause to be prepared and filed, tax and information returns otherwise required of that disappearing entity as specified in Chapter 2 (commencing with Section 18501) of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(2) To pay any tax liability determined to be due.

(b) If the surviving entity is a domestic limited liability company, domestic corporation, or registered limited liability partnership or a foreign limited liability company, foreign limited liability partnership, or foreign corporation that is registered or qualified to do business in California, the Secretary of State shall notify the Franchise Tax Board of the merger.

(Amended by Stats. 2006, Ch. 773, Sec. 32. Effective September 29, 2006.)



12551

Whenever a domestic or foreign corporation or other business entity (Section 12242.5) having any real property in this state merges with another domestic or foreign corporation or other business entity pursuant to the laws of this state or of the state or place in which any constituent party to the merger was organized, and the laws of the state or place of organization (including this state) of any disappearing party to the merger provide substantially that the making and filing of the agreement of merger vests in the surviving party to the merger all the real property of any disappearing party to the merger, the filing for record in the office of the county recorder of any county in this state in which any of the real property of the disappearing party to the merger is located of either (a) a certificate prescribed by the Secretary of State, or (b) a copy of the agreement of merger or certificate of merger, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the merger is effected, shall evidence record ownership in the surviving party to the merger of all interest of the disappearing party to the merger in and to the real property located in that county.

(Amended by Stats. 1999, Ch. 437, Sec. 25.4. Effective January 1, 2000.)



12552

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, which is made to a constituent corporation and which takes effect or remains payable after the merger, inures to the surviving party to the merger.

(Amended by Stats. 1999, Ch. 437, Sec. 25.6. Effective January 1, 2000.)









CHAPTER 11 - Bankruptcy Reorganizations and Arrangements

12560

Any proceeding, initiated with respect to a corporation, under any applicable statute of the United States, as now existing or hereafter enacted, relating to reorganizations of corporations, shall be governed by the provisions of Chapter 14 (commencing with Section 1400) of Division 1 of Title 1, and for this purpose the reference in Chapter 14 to “shareholders” shall be deemed to be a reference to members and the reference to “this division” shall be deemed to be a reference to this part.

(Amended by Stats. 2009, Ch. 500, Sec. 25. Effective January 1, 2010.)






CHAPTER 12 - Required Filings by Corporation or Its Agent

12570

(a) Every corporation shall, within 90 days after the filing of its original articles and annually thereafter during the applicable filing period in each year, file, on a form prescribed by the Secretary of State, a statement containing: (1) the name of the corporation and the Secretary of State’s file number; (2) the names and complete business or residence addresses of its chief executive officer or general manager, secretary, and chief financial officer; (3) the street address of its principal office in this state, if any; (4) the mailing address of the corporation, if different from the street address of its principal office in this state; and (5) if the corporation chooses to receive renewal notices and any other notifications from the Secretary of State by electronic mail instead of by United States mail, the corporation shall include a valid electronic mail address for the corporation or for the corporation’s designee to receive those notices.

(b) The statement required by subdivision (a) shall also designate, as the agent of the corporation for the purpose of service of process, a natural person residing in this state or any domestic or foreign corporation that has complied with Section 1505 and whose capacity to act as an agent has not terminated. If a natural person is designated, the statement shall set forth the person’s complete business or residence street address. If a corporate agent is designated, no address for it shall be set forth.

(c) For the purposes of this section, the applicable filing period for a corporation shall be the calendar month during which its original articles were filed and the immediately preceding five calendar months. The Secretary of State shall provide a notice to each corporation to comply with this section approximately three months prior to the close of the applicable filing period. The notice shall state the due date for compliance and shall be sent to the last address of the corporation according to the records of the Secretary of State or to the last electronic mail address according to the records of the Secretary of State if the corporation has elected to receive notices from the Secretary of State by electronic mail. Neither the failure of the Secretary of State to send the notice nor the failure of the corporation to receive it is an excuse for failure to comply with this section.

(d) Whenever any of the information required by subdivision (a) is changed, the corporation may file a current statement containing all the information required by subdivisions (a) and (b). In order to change its agent for service of process or the address of the agent, the corporation must file a current statement containing all the information required by subdivisions (a) and (b). Whenever any statement is filed pursuant to this section, it supersedes any previously filed statement and the statement in the articles as to the agent for service of process and the address of the agent.

(e) The Secretary of State may destroy or otherwise dispose of any statement filed pursuant to this section after it has been superseded by the filing of a new statement.

(f) This section shall not be construed to place any person dealing with the corporation on notice of, or under any duty to inquire about, the existence or content of a statement filed pursuant to this section.

(Amended by Stats. 2012, Ch. 494, Sec. 33. Effective January 1, 2013.)



12571

(a) An agent designated for service of process pursuant to Section 12570 may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the corporation, the Secretary of State’s file number of the corporation, the name of the resigning agent for service of process, and a statement that the agent is resigning. Thereupon the authority of the agent to act in that capacity shall cease and the Secretary of State forthwith shall mail or otherwise provide written notice of the filing of the statement of resignation to the corporation at its principal office.

(b) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the corporation, the Secretary of State’s file number for the corporation, and the name of the resigning agent for service of process, the agent disclaims having been properly appointed as the agent. Similarly, a person named as an officer or director may indicate that the person was never properly appointed as the officer or director.

(c) The Secretary of State may destroy or otherwise dispose of any resignation filed pursuant to this section after a new form is filed pursuant to Section 12570 replacing the agent for service of process that has resigned.

(Amended by Stats. 2014, Ch. 834, Sec. 18. Effective January 1, 2015.)



12572

If a natural person who has been designated agent for service of process pursuant to Section 12570 dies or resigns or no longer resides in the state or if the corporate agent for such purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers and privileges suspended, or ceases to exist, the corporation shall forthwith file a designation of a new agent conforming to the requirements of Section 12570.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12574

Upon request of an assessor, a corporation owning, claiming, possessing or controlling property in this state subject to local assessment shall make available at the corporation’s principal office in California or at a place mutually acceptable to the assessor and the corporation a true copy of business records relevant to the amount, cost and value of all property that it owns, claims, possesses or controls within the county.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12575

Any officers, directors, employees or agents of a corporation who do any of the following are liable jointly and severally for all the damages resulting therefrom to the corporation or any person injured thereby who relied thereupon or to both:

(a) Make, issue, deliver or publish any prospectus, report, circular, certificate, financial statement, balance sheet, public notice, or document respecting the corporation or its memberships, assets, liabilities, capital, dividends, distributions, patronage distributions, business, earnings, or accounts which is false in any material respect, knowing it to be false, or participate in the making, issuance, delivery, or publication thereof with knowledge that the same is false in a material respect.

(b) Make or cause to be made in the books, minutes, records, or accounts of a corporation any entry which is false in any material particular knowing such entry is false.

(c) Remove, erase, alter, or cancel any entry in any books or records of the corporation, with intent to deceive.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12576

The Attorney General, upon complaint of a member, director, or officer, that a corporation is failing to comply with the provisions of this chapter, Chapter 5 (commencing with Section 12460), Chapter 6 (commencing with Section 12480) or Chapter 13 (commencing with Section 12580) may, in the name of the people of the State of California, send to the principal office of such corporation, (or, if there is no such office, to the office or residence of the chief executive officer, general manager, or secretary, of the corporation, as set forth in the most recent statement filed pursuant to Section 12570) notice of the complaint. If the answer is not satisfactory, or if there is no answer within 30 days, the Attorney General may institute, maintain, or intervene in such suits, actions, or proceedings of any type in any court or tribunal of competent jurisdiction or before any administrative agency for such relief by way of injunction, the dissolution of entities, the appointment of receivers, or any other temporary, preliminary, provisional, or final remedies as may be appropriate to protect the rights of members or to undo the consequences of failure to comply with such requirements. In any such action, suit or proceeding there may be joined as parties all persons and entities responsible for or affected by such activity.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






CHAPTER 13 - Records, Reports and Rights of Inspection

ARTICLE 1 - General Provisions

12580

If any record subject to inspection pursuant to this chapter is not maintained in written form, a request for inspection is not complied with unless and until the corporation at its expense makes such record available in written form. For purposes of this chapter, “written” or “in writing” includes cathode ray tube and similar electronic communications methods.

(Amended by Stats. 1983, Ch. 792, Sec. 28.)



12581

Any inspection under this chapter may be made in person or by agent or attorney and the right of inspection includes the right to copy and make extracts.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12582

Any right of inspection created by this chapter extends to the records of each subsidiary of a corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12583

The rights of members provided in this chapter may not be limited by contract or the articles or bylaws.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






ARTICLE 2 - Required Records, Reports to Directors and Members

12590

(a) Each corporation shall keep:

(1) Adequate and correct books and records of account;

(2) Minutes of the proceedings of its members, board, and committees of the board; and

(3) A record of its members giving their names and addresses and the class of membership and number of membership units held by each.

(b) Those minutes and other books and records shall be kept either in written form or in any other form capable of being converted into clearly legible tangible form or in any combination of the foregoing. When minutes and other books and records are kept in a form capable of being converted into clearly legible paper form, the clearly legible paper form into which those minutes and other books and records are converted shall be admissible in evidence, and accepted for all other purposes, to the same extent as an original paper record of the same information would have been, provided that the paper form accurately portrays the record.

(Amended by Stats. 2004, Ch. 254, Sec. 41. Effective January 1, 2005.)



12591

(a) A corporation shall notify each member yearly of the member’s right to receive a financial report pursuant to this subdivision. Except as provided in subdivision (c), upon written request of a member, the board shall promptly cause the most recent annual report to be sent to the requesting member. An annual report shall be prepared not later than 120 days after the close of the corporation’s fiscal year. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that report and any accompanying material sent pursuant to this section may be sent by electronic transmission by the corporation (Section 20). That report shall contain in appropriate detail the following:

(1) A balance sheet as of the end of that fiscal year and an income statement and a statement of cashflows for that fiscal year.

(2) A statement of the place where the names and addresses of the current members are located.

(3) Any information required by Section 12592.

(b) The report required by subdivision (a) shall be accompanied by any report thereon of independent accountants, or, if there is no report, the certificate of an authorized officer of the corporation that the statements were prepared without audit from the books and records of the corporation.

(c) This section does not apply to corporations that do not have more than 25 members at any time during the fiscal year.

(Amended by Stats. 2006, Ch. 214, Sec. 7. Effective January 1, 2007.)



12592

(a) Any provision of the articles or bylaws notwithstanding, every corporation shall furnish annually to its members and directors a statement of any transaction or indemnification of a kind described in subdivision (d) or (e), if any such transaction or indemnification took place. If the corporation issues an annual report to all members, this subdivision shall be satisfied by including the required information in the annual report. A corporation which does not issue an annual report to all members, pursuant to subdivision (c) of Section 12591, shall satisfy this section by mailing or delivering to its members the required statement within 120 days after the close of the corporation’s fiscal year. Unless otherwise provided by the articles or bylaws and if approved by the board of directors, that statement may be sent by electronic transmission by the corporation (Section 20).

(b) Except as provided in subdivision (c), a covered transaction under this section is a transaction in which the corporation, its parent, or its subsidiary was a party, and in which either of the following had a direct or indirect material financial interest:

(1) Any director or officer of the corporation, or its parent or subsidiary.

(2) Any holder of more than 10 percent of the voting power of the corporation, its parent or its subsidiary.

For the purpose of subdivision (d), an “interested person” is any person described in paragraph (1) or (2).

(c) Transactions approved by the members of a corporation, under subdivision (a) of Section 12373, are not covered transactions. For the purpose of subdivision (b), neither a mere common directorship nor a member-patron relationship on terms available to all members constitutes a material financial interest.

(d) The statement required by subdivision (a) shall describe briefly:

(1) Any covered transaction (excluding compensation of officers and directors) during the previous fiscal year involving more than one thousand dollars ($1,000), or which was one of a number of covered transactions in which the same interested person had a direct or indirect material financial interest, and which transactions in the aggregate involved more than one thousand dollars ($1,000).

(2) The names of the interested persons involved in such transactions, stating such person’s relationship to the corporation, the nature of such person’s interest in the transaction and, where practicable, the amount of such interest; provided, that in the case of a transaction with a partnership of which such person is a partner, only the interest of the partnership need be stated.

(e) The statement required by subdivision (a) shall describe briefly the amount and circumstances of any loans, guaranties, indemnifications, or advances aggregating more than one thousand dollars ($1,000) paid or made during the fiscal year to any officer or director of the corporation pursuant to Section 12377; provided that no such report need be made in the case of a loan, guaranty, or indemnification approved by the members under paragraph (2) of subdivision (e) of Section 12377 or a loan or guaranty not subject to the provisions of subdivision (a) of Section 12375.

(Amended by Stats. 2004, Ch. 254, Sec. 43. Effective January 1, 2005.)



12593

(a) The superior court of the proper county shall enforce the duty of making and mailing or delivering the information and financial statements required by this article and, for good cause shown, may extend the time therefor.

(b) In any action or proceeding under this section, if the court finds the failure of the corporation to comply with the requirements of this article to have been without justification, the court may award the member reasonable expenses, including attorneys’ fees, in connection with such action or proceeding.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12594

For a period of 60 days following the conclusion of an annual, regular, or special meeting of members, a corporation shall, upon written request from a member, forthwith inform the member of the result of any particular vote of members taken at the meeting, including the number of memberships voting for, the number of memberships voting against, and the number of memberships abstaining or withheld from voting. If the matter voted on was the election of directors, the corporation shall report the number of memberships, or votes if voted cumulatively, cast for each nominee for director. If more than one class or series of memberships voted, the report shall state the appropriate numbers by class and series of memberships.

(Added by Stats. 1999, Ch. 453, Sec. 30. Effective January 1, 2000.)






ARTICLE 3 - Rights of Inspection

12600

(a) Subject to Sections 12601 and 12602 and unless the corporation provides a reasonable alternative pursuant to subdivision (c), a member may do either or both of the following as permitted by subdivision (b):

(1) Inspect and copy the record of all the members’ names, addresses, and voting rights, at reasonable times, upon five business days’ prior written demand upon the corporation which demand shall state the purpose for which the inspection rights are requested; or

(2) Obtain from the secretary of the corporation, upon written demand and tender of a reasonable charge, a list of the names, addresses, and voting rights of those members entitled to vote for the election of directors, as of the most recent record date for which it has been compiled or as of a date specified by the member subsequent to the date of demand. The demand shall state the purpose for which the list is requested. The membership list shall be made available on or before the later of 10 business days after the demand is received or after the date specified therein as the date as of which the list is to be compiled.

(b) The rights set forth in subdivision (a) may be exercised by:

(1) A member or members possessing 5 percent or more of the voting power for a purpose reasonably related to the members’ interest as members. Where the corporation reasonably believes that the information will be used for another purpose, or where it provides a reasonable alternative pursuant to subdivision (c), it may deny the member access to the list. In any subsequent action brought by the member under Section 12606 the court shall enforce the rights set forth in subdivision (a) unless the corporation proves that the member will allow use of the information for purposes unrelated to the person’s interest as a member or that the alternative method offered reasonably achieves the proper purpose set forth in the demand.

(c) The corporation may, within 10 business days after receiving a demand under subdivision (a), deliver to the person or persons making the demand a written offer of an alternative method of achieving the purpose identified in the demand without providing access to or a copy of the membership list. An alternative method which reasonably and in a timely manner accomplishes the proper purpose set forth in a demand made under subdivision (a) shall be deemed a reasonable alternative, unless within a reasonable time after acceptance of the offer the corporation fails to do those things which it offered to do. Any rejection of the offer shall be in writing and shall indicate the reasons the alternative proposed by the corporation does not meet the proper purpose of the demand made pursuant to subdivision (a).

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12601

(a) Where the corporation, in good faith, and with a substantial basis, believes that the membership list, demanded by a member or members under Section 12600, will be used for a purpose not reasonably related to the interests as members of the person or persons making the demand (hereinafter called the requesting parties) or provides a reasonable alternative pursuant to subdivision (c) of Section 12600 it may petition the superior court of the proper county for an order setting aside the demand.

(b) Except as provided in subdivision (c), a petition for an order to show cause why a protective order pursuant to subdivision (d) should not issue shall be filed within 10 business days after a demand by a member or members under Section 12600 or receipt of a written rejection by the member or members of an offer made pursuant to subdivision (c) of Section 12600 whichever is later. The petition shall be accompanied by an application for a hearing on the petition. Upon the filing of the petition, the court shall issue a protective order staying production of the list demanded until the hearing on the order to show cause. The court shall set the hearing on the order to show cause not more than 20 days from the date of the filing of the petition. The order to show cause shall be granted unless the court finds that there is no reasonable probability that the corporation will make the showing required under subdivision (f).

(c) A corporation may file a petition under this section more than 10 business days after the demand or rejection under Section 12600 but only upon a showing the delay was caused by excusable neglect. In no event, however, may any petition under this section be considered if filed more than 30 days after the requesting party’s demand or rejection, whichever is later.

(d) Upon the return day of the order to show cause, the court may issue a protective order staying production of the list demanded until final adjudication of the petition filed pursuant to this section. No protective order shall issue under this subdivision unless the court finds that the rights of the requesting parties can reasonably be preserved and that the corporation is likely to make the showing required by subdivision (f) or the court is likely to issue a protective order pursuant to subdivision (g).

(e) If the corporation fails to file a petition within the time allowed by subdivision (b) or (c), whichever is applicable, or fails to obtain a protective order under subdivision (d), then the corporation shall comply with the demand, and no further action may be brought by the corporation under this section.

(f) The court shall issue the final order setting aside the demand only if the corporation proves:

(1) That there is a reasonable probability that the requesting parties will permit use of the membership list for a purpose unrelated to their interests as members; or

(2) That the method offered by the corporation is a reasonable alternative in that it reasonably achieves the proper purpose set forth in the requesting parties’ demand and that the corporation intends and is able to effectuate the reasonable alternative.

(g) In the final order, the court may, in its discretion, order an alternate mechanism for achieving the proper purposes of the requesting parties, or impose just and proper conditions upon the use of the membership list which reasonably assures compliance with Section 12600 and Section 12608.

(h) The court shall award reasonable costs and expenses including reasonable attorneys’ fees, to requesting parties who successfully oppose any petition or application filed pursuant to this section.

(i) Where the corporation has neither, within the time allowed, complied with a demand by a member or members under Section 12600, nor obtained a protective order staying production of the list, or a final order setting aside the demand, which is then in effect, the requesting parties may petition the superior court of the proper county for a writ of mandamus pursuant to Section 1085 of the Code of Civil Procedure compelling the corporation to comply with the demand. At the hearing, the court shall hear the parties summarily, by affidavit or otherwise, and shall issue a peremptory writ of mandamus unless it appears that the demand was not made by a member or members possessing sufficient voting power, that the demand has been complied with, that the corporation, pursuant to subdivision (c) of Section 12600, made an offer which was not rejected in writing within a reasonable time, or that a protective or final order properly issued under subdivision (d), (f) or (g) is then in effect. No inquiry may be made in such proceeding into the use for which the list is sought.

The court shall award reasonable costs and expenses, including reasonable attorneys’ fees, to persons granted an order under this subdivision.

(j) Nothing in this section shall be construed to limit the right of the corporation to obtain damages for any misuse of a membership list obtained under Section 12600, or otherwise, or to obtain injunctive relief necessary to restrain misuse of a member list. A corporation shall be entitled to recover reasonable costs and expenses, including reasonable attorneys’ fees, incurred in successfully bringing any such action.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12602

(a) Upon petition of the corporation or any member, the superior court of the proper county may limit or restrict the rights set forth in Section 12600 where, and only where, such limitation or restriction is necessary to protect the rights of any member under the Constitution of the United States or the Constitution of the State of California. An order issued pursuant to this subdivision shall provide, insofar as possible, for alternative mechanisms by which the persons seeking to exercise rights under Section 12600 may communicate with members for purposes reasonably related to their interests as members.

(b) Upon the filing of a petition under subdivision (a), the court may, if requested by the person making the petition, issue a temporary order suspending the running of any time limit specified in Section 12600 for compliance with that section. Such an order may be extended, after notice and hearing, until final adjudication of the petition, wherever it appears that the petitioner may prevail on the merits, and it is otherwise equitable to do so.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12603

The accounting books and records and minutes of proceedings of the members and the board and committees of the board shall be open to inspection upon the written demand on the corporation of any member at any reasonable time, for a purpose reasonably related to such person’s interests as a member.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12604

Every director shall have the absolute right at any reasonable time to inspect and copy all books, records and documents of every kind and to inspect the physical properties of the corporation of which such person is a director.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12605

Where the proper purpose of the person or persons making a demand pursuant to Section 12600 is frustrated by (a) any delay by the corporation in complying with a demand under Section 12600 beyond the time limits specified therein, or (b) any delay caused by the filing of a petition under Section 12601 or Section 12602, or (c) any delay caused by the alternative proposed under subdivision (c) of Section 12600, the person or persons properly making the demand shall have, in the discretion of the court, a right to obtain from the superior court an order postponing any members’ meeting previously noticed for a period equal to the period of such delay. The members may obtain such an order in a proceeding brought pursuant to Section 12601 upon the filing of a verified complaint in the proper county and after a hearing, notice of which shall be given to such persons and in such manner as the court may direct. Such right shall be in addition to any other legal or equitable remedies to which the member may be entitled.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12606

(a) Upon refusal of a lawful demand for inspection under this chapter, or a lawful demand pursuant to Section 12600 or Section 12603, the superior court of the proper county, or the county where the books or records in question are kept, may enforce the demand or right of inspection with just and proper conditions or may, for good cause shown, appoint one or more competent inspectors or independent accountants to audit the financial statements kept in this state and investigate the property, funds and affairs of any corporation and of any subsidiary corporation thereof, domestic or foreign, keeping records in this state and to report thereon in such manner as the court may direct.

(b) All officers and agents of the corporation shall produce to the inspectors or accountants so appointed all books and documents in their custody or power, under penalty of punishment for contempt of court.

(c) All expenses of the investigation or audit shall be defrayed by the applicant unless the court orders them to be paid or shared by the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12607

In any action or proceeding under this article, and except as required by Section 12601, if the court finds the failure of the corporation to comply with a proper demand thereunder was without justification, the court may award the member reasonable costs and expenses, including reasonable attorneys’ fees, in connection with such action or proceeding.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12608

(a) A membership list is a corporate asset. Without consent of the board a membership list or any part thereof may not be obtained or used by any person for any purpose not reasonably related to a member’s interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(1) Used to solicit money or property unless such money or property will be used solely to solicit the vote of the members in an election to be held by their corporation; or

(2) Used for any purpose which the user does not reasonably and in good faith believe will benefit the corporation; or

(3) Used for any commercial purpose or purpose in competition with the corporation; or

(4) Sold to or purchased by any person.

(b) Any person who violates the provisions of subdivision (a) shall be liable for any damage such violation causes the corporation and shall account for and pay to the corporation any profit derived as a result of said violation. In addition, a court in its discretion may award exemplary damages for a fraudulent or malicious violation of subdivision (a).

(c) Nothing in this article shall be construed to limit the right of a corporation to obtain injunctive relief necessary to restrain misuse of a membership list or any part thereof.

(d) In any action or proceeding under this section, a court may award the corporation reasonable costs and expenses, including reasonable attorneys’ fees in connection with such action or proceeding.

(e) As used in this section, the term “membership list” means the record of all the members’ names and addresses.

(Amended by Stats. 1996, Ch. 589, Sec. 53. Effective January 1, 1997.)









CHAPTER 14 - Service of Process

12610

Service of process upon a corporation shall be governed by Chapter 17 (commencing with Section 1700) of Division 1 of Title 1.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






CHAPTER 15 - Involuntary Dissolution

12620

(a) A complaint for involuntary dissolution of a corporation on any one or more of the grounds specified in subdivision (b) may be filed in the superior court of the proper county by any of the following persons:

(1) One-half or more of the directors in office.

(2) A person or persons holding or authorized in writing by persons holding not less than 331/3 percent of the voting power exclusive of memberships held by persons who have personally participated in any of the transactions enumerated in paragraph (5) of subdivision (b).

(3) Any member if the ground for dissolution is that the period for which the corporation was formed has terminated without extension thereof.

(4) Any other person expressly authorized to do so in the articles.

(b) The grounds for involuntary dissolution are that:

(1) The corporation has abandoned its activity for more than one year.

(2) The corporation has an even number of directors who are equally divided and cannot agree as to the management of its affairs, so that its activities can no longer be conducted to advantage or so that there is danger that its property will be impaired or lost or its activities impaired, and the members are so divided into factions that they cannot elect a board consisting of an uneven number.

(3) There is internal dissension and two or more factions of members in the corporation are so deadlocked that its activities can no longer be conducted with advantage.

(4) When during any four-year period or when all voting power has been exercised at two consecutive meetings or in two written ballots for the election of directors, whichever period is shorter, the members have failed to elect successors to directors whose terms have expired or would have expired upon election of their successors.

(5) Those in control of the corporation have been guilty of or have knowingly countenanced persistent and pervasive fraud, mismanagement or abuse of authority or persistent unfairness toward any member or the corporation’s property is being misapplied or wasted by its directors or officers.

(6) The period for which the corporation was formed has terminated without extension of such period.

(c) At any time prior to the trial of the action any member or creditor may intervene therein.

(d) This section does not apply to any corporation subject to:

(1) The Public Utilities Act (Part 1 (commencing with Section 201) of Division 1 of the Public Utilities Code) unless an order is obtained from the Public Utilities Commission authorizing the corporation either (a) to dispose of its assets as provided in Section 851 of the Public Utilities Code or (b) to dissolve.

(2) The provisions of Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1 of the Insurance Code when the application authorized by Section 1011 of the Insurance Code has been filed by the Insurance Commissioner unless the consent of the Insurance Commissioner has been obtained.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12621

(a) The Attorney General may bring an action against any corporation or purported corporation in the name of the people of this state, upon the Attorney General’s own information or upon complaint of a private party, to procure a judgment dissolving the corporation and annulling, vacating or forfeiting its corporate existence upon any of the following grounds:

(1) The corporation has seriously offended against any provision of the statutes regulating corporations.

(2) The corporation has fraudulently abused or usurped corporate privileges or powers.

(3) The corporation has violated any provision of law by any act or default which under the law is a ground for forfeiture of corporate existence.

(4) The corporation has failed to pay to the Franchise Tax Board for a period of five years any tax imposed upon it by the Bank and Corporation Tax Law.

(b) If the ground of the action is a matter or act which the corporation has done or omitted to do that can be corrected by amendment of its articles or by other corporate action, such suit shall not be maintained unless (1) the Attorney General, at least 30 days prior to the institution of suit, has given the corporation written notice of the matter or act done or omitted to be done; and (2) the corporation has failed to institute proceedings to correct it within the 30-day period or thereafter fails to duly and properly make such amendment or take the corrective corporate action.

(c) In any such action the court may order dissolution or such other or partial relief as it deems just and expedient. The court also may appoint a receiver for winding up the affairs of the corporation or may order that the corporation be wound up by its board subject to the supervision of the court.

(d) Service of process on the corporation may be made pursuant to Chapter 17 (commencing with Section 1700) of Division 1 or by written notice to the president or secretary of the corporation at the address indicated in the corporation’s last tax return filed pursuant to the Bank and Corporation Tax Law. The Attorney General shall also publish one time in a newspaper of general circulation in the proper county a notice to the members of the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12622

If the ground for the complaint for involuntary dissolution of the corporation is a deadlock in the board as set forth in paragraph (2) of subdivision (b) of Section 12620 the court may appoint a provisional director. The provisions of subdivision (d) of Section 12365 apply to any such provisional director so appointed.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12623

If, at the time of the filing of a complaint for involuntary dissolution or at any time thereafter, the court has reasonable grounds to believe that unless a receiver of the corporation is appointed the interests of the corporation or its members will suffer pending the hearing and determination of the complaint, upon the application of the plaintiff, and after a hearing upon such notice to the corporation as the court may direct and upon the giving of security pursuant to Sections 566 and 567 of the Code of Civil Procedure (except that the Attorney General shall not be required to give security), the court may appoint a receiver to take over and manage the affairs of the corporation and to preserve its property pending the hearing and determination of the complaint for dissolution.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12624

After hearing the court may decree a winding up and dissolution of the corporation if cause therefor is shown or, with or without winding up and dissolution, may make such orders and decrees and issue such injunctions in the case as justice and equity require.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12625

(a) Involuntary proceedings for winding up a corporation commence when the order for winding up is entered under Section 12624.

(b) When an involuntary proceeding for winding up has commenced, the board shall conduct the winding up of the affairs of the corporation, subject to the supervision of the court, unless other persons are appointed by the court, on good cause shown, to conduct the winding up. The directors or such other persons may, subject to any restrictions imposed by the court, exercise all their powers through the executive officers without any order of court.

(c) When an involuntary proceeding for winding up has commenced, the corporation shall cease to conduct its activities except to the extent necessary for the beneficial winding up thereof and except during such period as the board may deem necessary to preserve the corporation’s goodwill or going-concern value, pending a sale or other disposition of its assets, or both, in whole or in part. The directors shall cause written notice of the commencement of the proceeding for involuntary winding up to be given by mail to all members and to all known creditors and claimants whose addresses appear on the records of the corporation, unless the order for winding up has been stayed by appeal therefrom or otherwise or the proceeding or the execution of the order has been enjoined.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12626

When an involuntary proceeding for winding up has been commenced, the jurisdiction of the court includes:

(a) The requirement of the proof of all claims and demands against the corporation, whether due or not yet due, contingent, unliquidated, or sounding only in damages, and the barring from participation of creditors and claimants failing to make and present claims and proof as required by any order.

(b) The determination or compromise of all claims of every nature against the corporation or any of its property, and the determination of the amount of money or assets required to be retained to pay or provide for the payment of claims.

(c) The determination of the rights of members and of all classes of members in and to the assets of the corporation.

(d) The presentation and filing of intermediate and final accounts of the directors or other persons appointed to conduct the winding up and hearing thereon, the allowance, disallowance, or settlement thereof, and the discharge of the directors or such other persons from their duties and liabilities.

(e) The appointment of a commissioner to hear and determine any or all matters, with such power or authority as the court may deem proper.

(f) The filing of any vacancies on the board which the directors or the members are unable to fill.

(g) The removal of any director if it appears that the director has been guilty of dishonesty, misconduct, neglect, or breach of trust in conducting the winding up or if the director is unable to act. The court may order an election to fill the vacancy so caused, and may enjoin, for such time as it considers proper, the reelection of the director so removed; or the court, in lieu of ordering an election, may appoint a director to fill the vacancy caused by such removal. Any director so appointed by the court shall serve until the next regular meeting of members or until a successor is elected or appointed.

(h) The staying of the prosecution of any suit, proceeding, or action against the corporation and requiring the parties to present and prove their claims in the manner required of other creditors.

(i) The determination of whether adequate provision has been made for payment or satisfaction of all debts and liabilities not actually paid.

(j) The making of orders for the withdrawal or termination of proceedings, to wind up and dissolve, subject to conditions for the protection of members and creditors.

(k) The making of an order, upon the allowance or settlement of the final accounts of the directors or such other persons, that the corporation has been duly wound up and is dissolved. Upon the making of such order, the corporate existence shall cease except for purposes of further winding up if needed.

(l) The making of orders for the bringing in of new parties as the court deems proper for the determination of all questions and matters.

(m) The disposition of assets held in charitable trust.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12627

(a) All creditors and claimants may be barred from participation in any distribution of the general assets if they fail to make and present claims and proofs within such time as the court may direct, which shall not be less than four nor more than six months after the first publication of notice to creditors unless it appears by affidavit that there are no claims, in which case the time limit may be three months. If it is shown that a claimant did not receive notice because of absence from the state or other cause, the court may allow a claim to be filed or presented at any time before distribution is completed.

(b) Such notice to creditors shall be published not less than once a week for three consecutive weeks in a newspaper of general circulation published in the county in which the proceeding is pending or, if there is no such newspaper published in that county, in such newspaper as may be designated by the court, directing creditors and claimants to make and present claims and proofs to the person, at the place and within the time specified in the notice. A copy of the notice shall be mailed to each person shown as a creditor or claimant on the books of the corporation, at such person’s last known address.

(c) Holders of secured claims may prove for the whole debt in order to realize any deficiency. If such creditors fail to present their claims they shall be barred only as to any right to claim against the general assets for any deficiency in the amount realized on their security.

(d) Before any distribution is made the amount of any unmatured, contingent or disputed claim against the corporation which has been presented and has not been disallowed, or such part of any such claim as the holder would be entitled to if the claim were due, established, or absolute, shall be paid into court and there remain to be paid over to the party when the party becomes entitled thereto or, if the party fails to establish a claim, to be paid over or distributed with the other assets of the corporation to those entitled thereto; or such other provision for the full payment of such claim, if and when established, shall be made as the court may deem adequate. A creditor whose claim has been allowed but is not yet due shall be entitled to its present value upon distribution.

(e) Suits against the corporation on claims which have been rejected shall be commenced within 30 days after written notice of rejection thereof is given to the claimant.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12628

(a) Upon the final settlement of the accounts of the directors or other persons appointed pursuant to Section 12625 and the determination that the corporation’s affairs are in condition for it to be dissolved, the court may make an order declaring the corporation duly wound up and dissolved. The order shall declare:

(1) That the corporation has been duly wound up, that a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, has been filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code and that its known debts and liabilities have been paid or adequately provided for, or that those debts and liabilities have been paid as far as its assets permitted, as the case may be. If there are known debts or liabilities for payment of which adequate provision has been made, the order shall state what provision has been made, setting forth the name and address of the corporation, person, or governmental agency that has assumed or guaranteed the payment, or the name and address of the depositary with which deposit has been made or such other information as may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(2) That its known assets have been distributed to the persons entitled thereto or that it acquired no known assets, as the case may be.

(3) That the accounts of directors or such other persons have been settled and that they are discharged from their duties and liabilities to creditors and members.

(4) That the corporation is dissolved.

(b) The court may make such additional orders and grant such further relief as it deems proper upon the evidence submitted.

(c) Upon the making of the order declaring the corporation dissolved, corporate existence shall cease except for the purposes of further winding up if needed; and the directors or such other persons shall be discharged from their duties and liabilities, except in respect to completion of the winding up.

(Amended by Stats. 2006, Ch. 773, Sec. 33. Effective September 29, 2006.)



12629

Whenever a corporation is dissolved or its existence forfeited by order, decree, or judgment of a court, a copy of the order, decree or judgment, certified by the clerk of court, shall forthwith be filed. The Secretary of State shall notify the Franchise Tax Board of the dissolution.

(Amended by Stats. 2006, Ch. 773, Sec. 34. Effective September 29, 2006.)






CHAPTER 16 - Voluntary Dissolution

12630

(a) Any corporation may elect voluntarily to wind up and dissolve (1) by approval of a majority of all members (Section 12223) or (2) by approval of the board and approval of the members (Section 12224).

(b) Any corporation which comes within one of the following descriptions may elect by approval of the board to wind up and dissolve:

(1) A corporation which has been the subject of an order for relief in bankruptcy.

(2) A corporation which has disposed of all of its assets and has not conducted any activity for a period of five years immediately preceding the adoption of the resolution electing to dissolve the corporation.

(3) A corporation which has no members.

(c) If a corporation comes within one of the descriptions in subdivision (b) and if the number of directors then in office is less than a quorum, it may elect to voluntarily wind up and dissolve by any of the following:

(1) The unanimous consent of the directors then in office.

(2) The affirmative vote of a majority of the directors then in office at a meeting held pursuant to waiver of notice by those directors complying with subdivision (a) of Section 12351.

(3) The vote of a sole remaining director.

(d) If a corporation elects to voluntarily wind up and dissolve pursuant to subdivision (c), references to the board in this chapter and Chapter 17 (commencing with Section 12650) shall be deemed to be to a board consisting solely of those directors or that sole director and action by the board shall require at least the same consent or vote as would be required under subdivision (c) for an election to wind up and dissolve.

(Amended by Stats. 2009, Ch. 631, Sec. 49. Effective January 1, 2010.)



12631

(a) Whenever a corporation has elected to wind up and dissolve a certificate evidencing that election shall forthwith be filed.

(b) The certificate shall be an officers’ certificate or shall be signed and verified by at least a majority of the directors then in office or by one or more members authorized to do so by approval of a majority of all members (Section 12223) and shall set forth:

(1) That the corporation has elected to wind up and dissolve.

(2) If the election was made by the vote of members alone, the number of votes for the election and that the election was made by persons holding at least a majority of the voting power.

(3) If the certificate is executed by a member or members, that the subscribing person or persons were authorized to execute the certificate by persons representing at least a majority of the voting power.

(4) If the election was made by the board pursuant to subdivision (b) of Section 12630, the certificate shall also set forth the circumstances showing the corporation to be within one of the categories described in that subdivision.

(c) If an election to dissolve made pursuant to subdivision (a) of Section 12630 is made by the vote of all the members of a corporation with members or by a vote of all members of the board of a corporation without members pursuant to subdivision (b) of Section 12630 and a statement to that effect is added to the certificate of dissolution pursuant to Section 12635, the separate filing of the certificate of election pursuant to this section is not required.

(Amended by Stats. 2014, Ch. 834, Sec. 19. Effective January 1, 2015.)



12632

(a) A voluntary election to wind up and dissolve may be revoked prior to distribution of any assets: (1) if the election was made pursuant to paragraph (1) of subdivision (a) of Section 12630, by the approval of a majority of all members; (2) if the election was made pursuant to paragraph (2) of subdivision (a) of Section 12630, by approval of the board and approval of the members; or (3) if the election was by the board pursuant to subdivision (b) of Section 12630, by approval of the board. Thereupon a certificate evidencing the revocation shall be signed, verified and filed in the manner prescribed by Section 12631.

(b) The certificate shall set forth:

(1) That the corporation has revoked its election to wind up and dissolve.

(2) That no assets have been distributed pursuant to the election.

(3) If the revocation was made by the vote of members alone, the number of votes for the revocation and that the revocation was made by persons representing at least a majority of the voting power.

(4) If the revocation was made by the approval of the board and the approval of the members, the certificate shall so state.

(5) If the revocation was made by the board alone, the certificate shall so state.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12633

(a) Voluntary proceedings for winding up the corporation commence upon the adoption of the resolution required by Section 12630 by the members or by the board, electing to wind up and dissolve.

(b) When a voluntary proceeding for winding up has commenced, the board shall continue to act as a board and shall have full powers to wind up and settle its affairs, both before and after the filing of the certificate of dissolution.

(c) When a voluntary proceeding for winding up has commenced, the corporation shall cease to conduct its activities except to the extent necessary for the beneficial winding up thereof, to the extent necessary to carry out its purposes, and except during such period as the board may deem necessary to preserve the corporation’s goodwill or going-concern value pending a sale or other disposition of its assets, or both, in whole or in part. The board shall cause written notice of the commencement of the proceeding for voluntary winding up to be given by mail to all its members (except no notice need be given to the members who voted in favor of winding up and dissolving the corporation), to all known creditors, and claimants whose addresses appear on the records of the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12634

If a corporation is in the process of voluntary winding up, the superior court of the proper county, upon the petition of (a) the corporation, or (b) a member or members possessing 5 percent or more of the voting power, or (c) three or more creditors, and upon such notice to the corporation and to other persons interested in the corporation as members and creditors as the court may order, may take jurisdiction over such voluntary winding up proceeding if that appears necessary for the protection of any parties in interest. The court, if it assumes jurisdiction, may make such orders as to any and all matters concerning the winding up of the affairs of the corporation and the protection of its members and creditors as justice and equity may require. The provisions of Chapter 15 (commencing with Section 12620) (except Sections 12620 and 12621) shall apply to such court proceedings.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12635

(a) When a corporation has been completely wound up without court proceedings therefor, a majority of the directors then in office shall sign and verify a certificate of dissolution stating:

(1) That the corporation has been completely wound up.

(2) That its known debts and liabilities have been actually paid, or adequately provided for, or paid or adequately provided for as far as its assets permitted, or that it has incurred no known debts or liabilities, as the case may be. If there are known debts or liabilities for payment of which adequate provision has been made, the certificate shall state what provision has been made, setting forth the name and address of the corporation, person or governmental agency that has assumed or guaranteed the payment, or the name and address of the depositary with which deposit has been made or such other information as may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(3) That its known assets have been distributed to the persons entitled thereto or that it acquired no known assets, as the case may be.

(4) That the corporation is dissolved.

(5) That a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, has been or will be filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(b) The certificate of dissolution shall be filed and thereupon the corporate existence shall cease, except for the purpose of further winding up if needed. The Secretary of State shall notify the Franchise Tax Board of the dissolution.

(Amended by Stats. 2006, Ch. 773, Sec. 35. Effective September 29, 2006.)



12636

Except as otherwise provided by law, if the term of existence for which any corporation was organized expires without renewal or extension thereof, the board shall terminate its activities and wind up its affairs; and when the affairs of the corporation have been wound up a majority of the directors shall execute and file a certificate conforming to the requirements of Section 12635.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12637

(a) The board, in lieu of filing the certificate of dissolution, may petition the superior court of the proper county for an order declaring the corporation duly wound up and dissolved. Such petition shall be filed in the name of the corporation.

(b) Upon the filing of the petition, the court shall make an order requiring all interested persons to show cause why an order shall not be made declaring the corporation duly wound up and dissolved and shall direct that the order be served by notice to all creditors, claimants, and members in the same manner as the notice given under subdivision (b) of Section 12627.

(c) Any person claiming to be interested as member, creditor, or otherwise may appear in the proceeding at any time before the expiration of 30 days from the completion of publication of the order to show cause and contest the petition, and upon failure to appear such person’s claim shall be barred.

(d) Thereafter an order shall be entered and filed and have the effect as prescribed in Sections 12628 and 12629.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984. See same-numbered section added by Stats. 1996, Ch. 589.)



12637-1

(a) A corporation in the process of winding up may dispose of the known claims against it by following the procedure described in this section.

(b) The written notice to known creditors and claimants required by subdivision (c) of Section 12633 shall comply with all of the following requirements:

(1) Describe any information that must be included in a claim.

(2) Provide a mailing address where a claim may be sent.

(3) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the corporation must receive the claim.

(4) State that the claim will be barred if not received by the deadline.

(c) A claim against the corporation is barred if any of the following occur:

(1) A claimant who has been given the written notice under subdivision (b) does not deliver the claim to the corporation by the deadline.

(2) A claimant whose claim was rejected by the corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(d) For purposes of this section “claim” does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(Added by Stats. 1996, Ch. 589, Sec. 54. Effective January 1, 1997. See same-numbered section added by Stats. 1982, Ch. 1625.)






CHAPTER 17 - General Provisions Relating to Dissolution

12650

The powers and duties of the directors (or other persons appointed by the court pursuant to Section 12625) and officers after commencement of a dissolution proceeding include, but are not limited to, the following acts in the name and on behalf of the corporation:

(a) To elect officers and to employ agents and attorneys to liquidate or wind up its affairs.

(b) To continue the conduct of the affairs of the corporation insofar as necessary for the disposal or winding up thereof.

(c) To carry out contracts and collect, pay, compromise, and settle debts and claims for or against the corporation.

(d) To defend suits brought against the corporation.

(e) To sue, in the name of the corporation, for all sums due or owing to the corporation or to recover any of its property.

(f) To collect any amounts remaining unpaid on memberships or to recover unlawful distributions.

(g) To sell at public or private sale, exchange, convey, or otherwise dispose of all or any part of the assets of the corporation for an amount deemed reasonable by the board without compliance with the provisions of Section 12521, and to execute bills of sale and deeds of conveyance in the name of the corporation.

(h) In general, to make contracts and to do any and all things in the name of the corporation which may be proper or convenient for the purposes of winding up, settling, and liquidating the affairs of the corporation.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12651

A vacancy on the board may be filled during a winding up proceeding in the manner provided in Section 12364.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12652

When the identity of the directors or their right to hold office is in doubt, or if they are dead or unable to act, or they fail or refuse to act or their whereabouts cannot be ascertained, any interested person may petition the superior court of the proper county to determine the identity of the directors or, if there are no directors, to appoint directors to wind up the affairs of the corporation, after hearing upon such notice to such persons as the court may direct.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12653

(a) After determining that all the known debts and liabilities of a corporation in the process of winding up have been paid or adequately provided for, the board shall distribute all the remaining corporate assets in the manner provided in Sections 12655 and 12656.

(b) If the winding up is by court proceeding or subject to court supervision, the distribution shall not be made until after the expiration of any period for the presentation of claims that has been prescribed by order of the court.

(c) Anything to the contrary notwithstanding, assets, if any, which are not subject to attachment, execution or sale for the corporation’s debts and liabilities may be distributed pursuant to Sections 12655 and 12656 even though all debts and liabilities have not been paid or adequately provided for.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12654

The payment of a debt or liability, whether the whereabouts of the creditor is known or unknown, has been adequately provided for if the payment has been provided for by either of the following means:

(a) Payment thereof has been assumed or guaranteed in good faith by one or more financially responsible persons or by the United States government or any agency thereof, and the provision (including the financial responsibility of such persons) was determined in good faith and with reasonable care by the board to be adequate at the time of any distribution of the assets by the board pursuant to this chapter.

(b) The amount of the debt or liability has been deposited as provided in Section 12659.

This section does not prescribe the exclusive means of making adequate provision for debts and liabilities.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12655

After complying with the provisions of Section 12653 assets held by a corporation upon a valid condition requiring return, transfer, or conveyance, which condition has occurred or will occur, shall be returned, transferred, or conveyed in accordance with the condition.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12656

After complying with the provisions of Section 12653 and except as otherwise provided in Section 12655, assets held by a corporation shall be disposed of on dissolution as follows:

(a) If the articles or bylaws provide the manner of disposition, the assets shall be disposed of in that manner.

(b) If the articles or bylaws do not provide the manner of disposition, the assets shall be distributed among the members in accordance with their respective rights therein.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12657

Distribution may be made either in money or in property or securities and either in installments from time to time or as a whole, if this can be done fairly and ratably and in conformity with the provisions of the articles and bylaws and shall be made as soon as reasonably consistent with the beneficial liquidation of the corporation assets.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12658

(a) If a corporation in process of winding up has more than one class of memberships outstanding, a plan of distribution of the memberships, obligations, or securities of any other corporation, domestic or foreign, or assets other than money which is not in accordance with the liquidation rights of any class or classes as specified in the articles or bylaws may nevertheless be adopted if approved by (1) the board and (2) by approval by the members (Section 12224) of each class. The plan may provide that such distribution is in complete or partial satisfaction of the rights of any of such members upon distribution and liquidation of the assets.

(b) A plan of distribution so approved shall be binding upon all the members. The board shall cause notice of the adoption of the plan to be given by mail within 20 days after its adoption to all holders of memberships having a liquidation preference.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12659

(a) If any members, creditors, or other persons are unknown or fail or refuse to accept their payment or distribution in cash or property or their whereabouts cannot be ascertained after diligent inquiry, or the existence or amount of a claim of a creditor, member, or other person is contingent, contested, or not determined, or if the ownership of any memberships is in dispute, the corporation may deposit any such payment, distribution, or the maximum amount of the claim with the Controller in trust for the benefit of those lawfully entitled to the payment, distribution, or the amount of the claim. The payment or distribution shall be paid over by the depositary to the lawful owners, their representatives or assigns, upon satisfactory proof of title.

(b)For the purpose of providing for the transmittal, receipt, accounting for, claiming, management, and investment of all money or other property deposited with the Controller under subdivision (a), the money or other property shall be deemed to be paid or delivered for deposit with the Controller under Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure, and may be recovered in the manner prescribed in that chapter.

(Amended by Stats. 1996, Ch. 860, Sec. 4. Effective January 1, 1997.)



12660

(a) Whenever in the process of winding up a corporation any distribution of assets has been made, otherwise than under an order of court, without prior payment or adequate provision for payment of any of the debts and liabilities of the corporation, any amount so improperly distributed to any person may be recovered by the corporation. Any of such persons may be joined as defendants in the same action or be brought in on the motion of any other defendant.

(b) Suit may be brought in the name of the corporation to enforce the liability under subdivision (a) against any or all persons receiving the distribution by any one or more creditors of the corporation, whether or not they have reduced their claims to judgment.

(c) Members who satisfy any liability under this section shall have the right of ratable contribution from other distributees similarly liable. Any member who has been compelled to return to the corporation more than the member’s ratable share of the amount needed to pay the debts and liabilities of the corporation may require that the corporation recover from any or all of the other distributees such proportion of the amounts received by them upon the improper distribution as to give contribution to those held liable under this section and make the distribution of the assets fair and ratable, according to the respective rights and preferences of the memberships, after payment or adequate provision for payment of all the debts and liabilities of the corporation.

(d) As used in this section, “process of winding up” includes proceedings under Chapters 15 (commencing with Section 12630) and 16 (commencing with Section 12630) and also any other distribution of assets to persons made in contemplation of termination or abandonment of the corporate business.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12661

(a) A corporation which is dissolved nevertheless continues to exist for the purpose of winding up its affairs, prosecuting and defending actions by or against it, and enabling it to collect and discharge obligations, dispose of and convey its property and collect, and divide its assets, but not for the purpose of continuing its activities except so far as necessary for the winding up thereof.

(b) No action or proceeding to which a corporation is a party abates by the dissolution of the corporation or by reason of proceedings for winding up and dissolution thereof.

(c) Any assets inadvertently or otherwise omitted from the winding up continue in the dissolved corporation for the benefit of the persons entitled thereto upon dissolution of the corporation and on realization shall be distributed accordingly.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12662

(a) (1) Causes of action against a dissolved corporation, whether arising before or after the dissolution of the corporation, may be enforced against any of the following:

(A) Against the dissolved corporation, to the extent of its undistributed assets; including, without limitation, any insurance assets held by the corporation that may be available to satisfy claims.

(B) If any of the assets of the dissolved corporation have been distributed to other persons, against those persons to the extent of their pro rata share of the claim or to the extent of the corporate assets distributed to them upon dissolution of the corporation, whichever is less.

The total liability of a person under this section may not exceed the total amount of assets of the dissolved corporation distributed to that person upon dissolution of the corporation.

(2) Except as set forth in subdivision (c), all causes of action against a person to whom assets were distributed arising under this section are extinguished unless the claimant commences a proceeding to enforce the cause of action against that person prior to the earlier of the following:

(A) The expiration of the statute of limitations applicable to the cause of action.

(B) Four years after the effective date of the dissolution of the corporation.

(3) As a matter of procedure only, and not for purposes of determining liability, persons to whom assets of a dissolved corporation are distributed may be sued in the name of the corporation upon any cause of action against the corporation. This section does not affect the rights of the corporation or its creditors under Section 2009, or the rights, if any, of creditors under the Uniform Fraudulent Transfer Act, which may arise against persons to whom such assets are distributed.

This subdivision applies to corporations dissolved on or after January 1, 2000. Corporations dissolved prior to that date are subject to the law in effect prior to that date.

(b) Summons or other process against a dissolved corporation may be served by delivering a copy thereof to an officer, director or person having charge of its assets or, if that person cannot be found, to any agent upon whom process might be served at the time of dissolution. If none of these persons can be found with due diligence and it is so shown by affidavit to the satisfaction of the court, then the court may make an order that summons or other process be served upon the dissolved corporation by personally delivering a copy thereof, together with a copy of the order, to the Secretary of State or an assistant or deputy secretary of state.

(c) Every dissolved corporation shall survive and continue to exist indefinitely for the purpose of being sued in any quiet title action. Any judgment rendered in any quiet title action shall bind each and all of its members or other persons having any equity or other interest in that corporation, to the extent of their interest therein, and that action shall have the same force and effect as an action brought under the provisions of Sections 410.50 and 410.60 of the Code of Civil Procedure. Service of summons or other process in any quiet title action may be made as provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure or as provided in subdivision (b).

(d) Upon receipt of that process and the fee therefor, the Secretary of State forthwith shall give notice to the corporation as provided in Section 1702.

(Amended by Stats. 1999, Ch. 453, Sec. 32. Effective January 1, 2000.)



12663

Without the approval of 100 percent of the members, any contrary provision in this part or the articles or bylaws notwithstanding, so long as there is any lot, parcel, area, apartment or unit for which an owners’ association, created in connection with any of the forms of development referred to in Section 11004.5 of the Business and Professions Code, is obligated to provide management, maintenance, preservation, or control, the following shall apply:

(a) The owners’ association or any person acting on its behalf shall not do either of the following:

(1) Transfer all or substantially all of its assets.

(2) File a certificate of dissolution.

(b) No court shall enter an order declaring the owners’ association duly wound up and dissolved.

(Amended by Stats. 2006, Ch. 538, Sec. 81. Effective January 1, 2007.)






CHAPTER 18 - Crimes and Penalties

12670

(a) Upon the failure of a corporation to file the statement required by Section 12570, the Secretary of State shall provide a notice of that delinquency to the corporation. The notice shall also contain information concerning the application of this section, and shall advise the corporation of the penalty imposed by Section 19141 of the Revenue and Taxation Code for failure to timely file the required statement after notice of delinquency has been provided by the Secretary of State. If, within 60 days after providing notice of the delinquency, a statement pursuant to Section 12570 has not been filed by the corporation, the Secretary of State shall certify the name of the corporation to the Franchise Tax Board.

(b) Upon certification pursuant to subdivision (a), the Franchise Tax Board shall assess against the corporation a penalty of fifty dollars ($50) pursuant to Section 19141 of the Revenue and Taxation Code.

(c) The penalty herein provided shall not apply to a corporation which on or prior to the date of certification pursuant to subdivision (a) has dissolved, has been converted to another type of business entity, or has been merged into another corporation or other business entity.

(d) The penalty herein provided shall not apply and the Secretary of State need not provide a notice of the delinquency to a corporation the corporate powers, rights, and privileges of which have been suspended by the Franchise Tax Board pursuant to Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code on or prior to, and remain suspended on, the last day of the filing period pursuant to Section 12570. The Secretary of State need not provide notice of the filing requirement pursuant to Section 12570, to a corporation the corporate powers, rights, and privileges of which have been so suspended by the Franchise Tax Board on or prior to, and remain suspended on, the day the Secretary of State prepares the notice for sending.

(e) If, after certification pursuant to subdivision (a) the Secretary of State finds the required statement was filed before the expiration of the 60-day period after providing notice of the delinquency, the Secretary of State shall promptly decertify the name of the corporation to the Franchise Tax Board. The Franchise Tax Board shall then promptly abate any penalty assessed against the corporation pursuant to Section 19141 of the Revenue and Taxation Code.

(f) If the Secretary of State determines that the failure of a corporation to file a statement required by Section 12570 is excusable because of reasonable cause or unusual circumstances which justify the failure, the Secretary of State may waive the penalty imposed by this section and by Section 19141 of the Revenue and Taxation Code, in which case the Secretary of State shall not certify the name of the corporation to the Franchise Tax Board, or if already certified, the Secretary of State shall promptly decertify the name of the corporation.

(Amended by Stats. 2014, Ch. 834, Sec. 20. Effective January 1, 2015.)



12671

Any promoter, director, or officer of a corporation who knowingly and willfully issues or consents to the issuance of memberships or membership certificates with intent to defraud present or future members or creditors is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment in county jail for not more than one year or by both such fine and imprisonment.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12672

Any director of any corporation who concurs in any vote or act of the directors of the corporation or any of them, knowingly and with dishonest or fraudulent purpose, to make any distribution of assets, except in the case and in the manner allowed by this part, either with the design of defrauding creditors or members or of giving a false appearance to the value of the membership and thereby defrauding purchasers is guilty of a crime. Each such crime is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine of not more than one thousand dollars ($1,000), or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 44. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



12673

(a) Every director or officer of any corporation is guilty of a crime if such director or officer knowingly concurs in making or publishing, either generally or privately, to members or other persons (1) any materially false report or statement as to the financial condition of the corporation, or (2) any willfully or fraudulently exaggerated report, prospectus, account, or statement of operations, financial condition, or prospects, or (3) any other paper intended to give, and having a tendency to give, a membership in such corporation a greater or lesser value than it really possesses.

(b) Every director or officer of any corporation is guilty of a crime who refuses to make or direct to be made any book entry or the posting of any notice required by law in the manner required by law.

(c) A violation of subdivision (a) or (b) of this section shall be punishable by imprisonment in state prison or by a fine of not more than one thousand dollars ($1,000) or imprisonment in the county jail for not more than one year or both such fine and imprisonment.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12674

(a) Every director, officer or agent of any corporation, who knowingly receives or acquires possession of any property of the corporation, otherwise than in payment of a just demand, and, with intent to defraud, omits to make, or to cause or direct to be made, a full and true entry thereof in the books or accounts of the corporation is guilty of a crime.

(b) Every director, officer, agent or member of any corporation who, with intent to defraud, destroys, alters, mutilates or falsifies any of the books, papers, writings, or securities belonging to the corporation or makes or concurs in omitting to make any material entry in any book of accounts or other record or document kept by the corporation is guilty of a crime.

(c) Each crime specified in this section is punishable by imprisonment in state prison, or by imprisonment in a county jail for not exceeding one year, or a fine not exceeding one thousand dollars ($1,000), or both such fine and imprisonment.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12675

Every director, officer or agent of any corporation, or any person proposing to organize such a corporation who knowingly exhibits any false, forged, or altered book, paper, voucher, security, or other instrument of evidence to any public officer or board authorized by law to examine the organization of such corporation or to investigate its affairs, with intent to deceive such officer or board in respect thereto, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail for not exceeding one year.

(Amended by Stats. 2011, Ch. 15, Sec. 45. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



12676

Every person who, without being authorized so to do, subscribes the name of another to or inserts the name of another in any prospectus, circular or other advertisement or announcement of any corporation, whether existing or intended to be formed, with intent to permit the document to be published and thereby to lead persons to believe that the person whose name is so subscribed is an officer, agent or promoter of such corporation, when in fact no such relationship exists to the knowledge of such person, is guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12677

Nothing in this chapter limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12678

Any person may be enjoined from violating the provisions of Section 12311. Any corporation may be enjoined from carrying on business outside of the purpose for which it was formed.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12679

Any person violating Section 12311, and any corporation carrying on business outside the purpose for which it was formed, is guilty of a misdemeanor punishable by a fine of five hundred dollars ($500), or by imprisonment for not more than one year, or by both such fine and imprisonment.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)






CHAPTER 19 - Foreign Corporations

12680

Foreign corporations transacting intrastate business shall comply with Chapter 21 (commencing with Section 2100) of Division 1, except as to matters specifically otherwise provided for in this part and except that Section 2115 shall not be applicable.

(Amended by Stats. 1997, Ch. 187, Sec. 10. Effective January 1, 1998.)






CHAPTER 20 - Transition Provisions

12690

As used in Sections 12690 to 12704, inclusive, of this part:

(a) “New law” means Part 2 (commencing with Section 12200) of Division 3 of Title 1 of the Corporations Code enacted by the California Legislature during the 1981–82 Regular Session and operative January 1, 1984.

(b) “Prior law” means Part 2 (commencing with Section 12220) of Division 3 of Title 1 of the Corporations Code in effect on December 31, 1983.

(c) “Subject corporation” means any corporation described in subdivision (a) of Section 12202 and subject to the prior law.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12691

(a) The new law shall apply to all corporations which are incorporated on or after January 1, 1984, under Part 2 (commencing with Section 12200) of this division or which are expressly governed by Part 2 pursuant to a particular provision of this division or other specific statutory provision.

(b) Except as otherwise expressly provided in this chapter, the new law shall apply to all subject corporations and to all actions taken by the directors, officers, or members of such corporations, on or after January 1, 1984.

(c) Except as otherwise expressly provided in this chapter, all of the sections of the new law governing acts, contracts, or other transactions by a subject corporation or its directors, officers, or members, shall apply only to the acts, contracts, or transactions occurring on or after January 1, 1984, and the prior law shall govern acts, contracts, or transactions occurring before January 1, 1984.

(d) Except as otherwise expressly provided in this chapter, any vote or consent by the directors or members of a subject corporation prior to January 1, 1984, in accordance with the prior law, shall be effective in accordance with that law. If any certificate or document is required to be filed in any public office of this state relating to such vote or consent, it may be filed on or after January 1, 1984, in accordance with the prior law.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12692

(a) The provisions of Sections 12310 and 12313 of the new law relating to the contents of articles of incorporation do not apply to subject corporations unless and until an amendment of the articles is filed stating that the corporation elects to be governed by all of the provisions of the new law not otherwise applicable to it under this chapter.

(b) The amendment described in subdivision (a) may be adopted by the board alone, except that if such amendment makes any change in the articles other than conforming the statement of purposes of the subject corporation to Section 12310, deleting any references to the location of its principal office, deleting any statement of par value or any statement regarding the number of directors, or conforming any such statement to Section 12331 (subject to Section 12694), the amendment shall also be approved by the members (Section 12224) if such approval is otherwise required for the changes made.

(c) The amendment shall not name the corporation’s initial agent for service of process if a report required by Section 12570 has been filed.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12693

Section 12320 of the new law shall apply to subject corporations, but any statement in the articles of these corporations prior to an amendment thereof pursuant to Section 12692, relating to the powers of the corporation, shall not be construed as a limitation unless it is expressly stated as such.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12694

Subdivision (a) of Section 12353 of the new law shall apply to subject corporations, but the treasurer of these corporations shall be deemed to be the chief financial officer unless otherwise provided in the articles or bylaws.

(Amended by Stats. 2009, Ch. 631, Sec. 50. Effective January 1, 2010.)



12695

Section 12377 governs any proposed indemnification by a subject corporation after January 1, 1984, whether the events upon which the indemnification is based occurred before or after January 1, 1984. Any statement relating to indemnification contained in the articles or bylaws of a subject corporation shall not be construed as limiting the indemnification permitted by Section 12377, unless it is expressly stated as so intended.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12696

(a) The provisions of Chapter 5 (commencing with Section 12460) and Chapter 6 (commencing with Section 12480) of the new law shall apply to any meeting of members of a subject corporation, held on or after January 1, 1984, and to any action by such members pursuant to a written ballot, which becomes effective on or after January 1, 1984, and to any vote cast at such a meeting or ballot, given for such action, whether or not a ballot was executed by the member prior to January 1, 1984.

(b) Notwithstanding subdivision (a), the prior law shall apply to any meeting of members and to any vote cast at such a meeting if the meeting was initially called for a date prior to January 1, 1984, and notice thereof was given to members entitled to vote at the meeting.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12697

Section 12490 of the new law shall apply to actions commenced on or after January 1, 1984, with respect to a subject corporation. The prior law shall govern actions which are commenced prior to January 1, 1984, but are still pending on January 1, 1984.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12698

Chapter 9 (commencing with Section 12520) and Chapter 10 (commencing with Section 12530) of the new law shall apply to transactions consummated by a subject corporation on or after January 1, 1984, unless the approval required by the prior law has been given prior to January 1, 1984, or has been given on or after January 1, 1984, at a meeting of members initially called for a date prior to January 1, 1984, in which case the transaction shall be governed by the prior law.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12699

Chapter 15 (commencing with Section 12620) and Chapter 17 (commencing with Section 12650) of the new law shall apply to acts for involuntary dissolution of a subject corporation commenced on or after January 1, 1984. The prior law shall govern any of these actions which are commenced prior to January 1, 1984, but are still pending on January 1, 1984.

(Added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12700

Chapter 16 (commencing with Section 12630) and Chapter 17 (commencing with Section 12650) of the new law shall apply to any voluntary dissolution proceeding initiated with respect to a subject corporation by the filing on or after January 1, 1984, of an election to wind up and dissolve. The prior law shall govern any of these proceedings so initiated prior to January 1, 1984.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12701

When any corporate agent has been designated for service of process prior to January 1, 1984, and such designation of an agent included a name of a city, town, or village where the corporate agent maintained an office, service on such an agent may be effected at any office of the agent set forth in the certificate of the corporate agent filed pursuant to Section 1505, 6213, 8213, or 12573, or filed pursuant to Section 3301.5, 3301.6, 6403.5, or 6403.6 as in effect prior to January 1, 1977.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12702

Any subject corporation that existed on the first day of January 1873, was formed under the laws of this state, and which has not already elected to continue its existence under the prior law, may at any time elect to continue its existence under the provisions of this code applicable thereto, (1) by the unanimous vote of all its directors, (2) by the vote of the members representing a majority of the voting power of the corporation at an election held at any annual meeting of the members or at any meeting called by the directors for the express purpose of considering this subject, or (3) by action of the directors upon the written consent of the members representing a majority of the voting power of the corporation.

A certificate of the action of the directors, signed by the directors and the secretary, shall be filed in the office of the Secretary of State when the election is made by the unanimous vote of the directors or upon the written consent of the members. A certificate of the proceedings of the meeting of the members when the election is made at any such meeting, signed by the chairman and secretary of the meeting and a majority of the directors, shall be filed in the office of the Secretary of State. Thereafter, the corporation shall continue its existence under the provisions of this code which are applicable thereto, and shall possess all the rights and powers, and shall be subject to all the obligations, restrictions, and limitations, prescribed thereby.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)



12704

If the corporate rights, privileges, and powers of a subject corporation have been suspended and are still suspended immediately prior to January 1, 1984 pursuant to the prior law, as a result of its incorporation of the General Nonprofit Corporation Law (commencing with Section 9000) in effect on December 31, 1979, and the incorporation by the General Nonprofit Corporation Law of Sections 5700 through 5908 of the prior law (Section 2300), such sections and provisions continue to apply to such corporation until restoration by the controller pursuant to such sections.

(Repealed and added by Stats. 1982, Ch. 1625, Sec. 3. Operative January 1, 1984.)









PART 3 - FISH MARKETING

CHAPTER 1 - General Provisions and Definitions

13200

This part shall be known as “the Fish Marketing Act.”

(Amended by Stats. 1957, Ch. 2261.)



13201

This part is enacted in order to promote, foster, and encourage the intelligent and orderly marketing of fish and fishery products through cooperation; to eliminate speculation and waste; to make the distribution of fish and fishery products between producer and consumer as direct as can be efficiently done; and to stabilize the marketing of fish and fishery products.

(Amended by Stats. 1957, Ch. 2261.)



13202

As used in this part:

(a) “Fishery products” includes fish, crustaceans, mollusks, and marine products for human consumption.

(b) “Member” includes members of associations without capital stock and holders of common stock in associations organized with shares of stock.

(c) “Association” means any corporation organized under this part.

(Amended by Stats. 1957, Ch. 2261.)



13203

Associations shall be deemed “nonprofit,” inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers of fishery products.

(Added by Stats. 1953, Ch. 207.)



13204

The provisions of the General Corporation Law and all powers and rights thereunder, apply to associations, except where such provisions are in conflict with or inconsistent with the express provisions of this part.

(Amended by Stats. 1957, Ch. 2261.)



13205

No association is subject in any manner to the terms of the Corporate Securities Law and all associations may issue their membership certificates or stock or other securities as provided in this division without the necessity of any permit from the Commissioner of Corporations.

(Added by Stats. 1953, Ch. 207.)



13206

An association shall be deemed not to be a conspiracy nor a combination in restraint of trade nor an illegal monopoly; nor an attempt to lessen competition or to fix prices arbitrarily or to create a combination or pool in violation of any law of the State; and the marketing contracts and agreements between the association and its members and any agreements authorized in this part shall be considered not to be illegal nor in restraint of trade nor contrary to the provisions of any statute enacted against pooling or combinations.

(Amended by Stats. 1957, Ch. 2261.)



13207

Any provisions of law which are in conflict with this part shall not be construed as applying to associations. Any exemptions under any laws applying to fishery products in the possession or under the control of the individual producer shall apply similarly and completely to such fishery products delivered by its members, in the possession or under the control of the association.

(Amended by Stats. 1957, Ch. 2261.)



13208

Any two or more associations may be merged into one such constituent association or consolidated into a new association. Such merger or consolidation shall be made in the manner prescribed by the General Corporation Law for domestic corporations.

(Added by Stats. 1953, Ch. 207.)






CHAPTER 2 - Formation, Articles, and By-laws

ARTICLE 1 - Formation

13220

Five or more persons, a majority of whom are residents of this State, engaged in the production of fishery products, may form an association, with or without shares of stock, under the provisions of this division.

(Added by Stats. 1953, Ch. 207.)






ARTICLE 2 - Articles of Incorporation

13225

Articles of incorporation shall be signed, acknowledged, and filed in the manner prescribed by the General Corporation Law for domestic corporations.

(Added by Stats. 1953, Ch. 207.)



13226

The articles of incorporation shall state:

(a) The name of the association.

(b) The purposes for which it is formed.

(c) The county where the principal office for the transaction of business of the corporation is to be located.

(d) The number of directors thereof, which shall be not less than three and may be any number in excess thereof; the term of office of such directors; and the names and residence of those who are to serve as directors for the first year, or until election and qualification of their successors.

(e) The initial street address of the association.

(f) The initial mailing address of the association, if different from the initial street address.

(g) The name and street address in this state of the association’s initial agent for service of process in accordance with subdivision (b) of Section 1502.

(Amended by Stats. 2012, Ch. 494, Sec. 34. Effective January 1, 2013.)



13227

If the association is organized with shares of stock, the articles shall state the number of shares which may be issued and if the shares are to have a par value, the par value of each share, and the aggregate par value of all shares; and if the shares are to be without par value it shall be so stated.

(Added by Stats. 1953, Ch. 207.)



13228

If the shares are to be classified, the articles shall contain a description of the classes of shares and a statement of the number of shares of each kind or class and the nature and extent of the preferences, rights, privileges and restrictions granted to or imposed upon the holders of the respective classes of stock.

(Added by Stats. 1953, Ch. 207.)



13229

If the association is organized without shares of stock, the articles shall state whether the voting power and the property rights and interest of each member are equal or unequal; and if unequal the general rule or rules applicable to all members by which the voting power and the property rights and interests, respectively, of each member may be and are determined and fixed; and shall also provide for the admission of new members who shall be entitled to vote and to share in the property of the association with the old members, in accordance with such general rule or rules.

(Added by Stats. 1953, Ch. 207.)



13230

The articles of incorporation of any association may be altered or amended in the manner and for the purposes prescribed by the General Corporation Law for domestic corporations.

(Added by Stats. 1953, Ch. 207.)






ARTICLE 3 - By-laws

13240

Each association shall within 30 days after its incorporation, adopt for its government and management, a code of by-laws, not inconsistent with this part. A majority vote of the members or shares of stock issued and outstanding and entitled to vote, or the written assent of a majority of the members or of stockholders representing a majority of all the shares of stock issued and outstanding and entitled to vote, is necessary to adopt such by-laws and is effectual to repeal or amend any by-laws, or to adopt additional by-laws. The power to repeal and amend the by-laws, and adopt new by-laws, may, by a similar vote, or similar written assent, be delegated to the board of directors, which authority may, by a similar vote, or similar written assent, be revoked.

(Amended by Stats. 1957, Ch. 2261.)



13241

The by-laws shall prohibit the transfer of the common stock or membership certificates of the associations to persons not engaged in the production of the products handled by the association.

(Added by Stats. 1953, Ch. 207.)



13242

The by-laws may provide:

(a) The number of members constituting a quorum.

(b) The right of members to vote by proxy or by mail or both, and the conditions, manner, form and effects of such votes; the right of members to cumulate their votes and the prohibition, if desired, of cumulative voting.

(c) The number of directors constituting a quorum.

(d) The qualifications, compensation and duties and term of office of directors and officers and the time of their election.

(e) Penalties for violations of the by-laws.

(Added by Stats. 1953, Ch. 207.)



13243

The by-laws may provide:

(a) The amount of entrance, organization and membership fees, if any; the manner and method of collection of the same; and the purposes for which they may be used.

(b) The amount which each member shall be required to pay annually, or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member for services rendered by the association to him and the time of payment and the manner of collection; and the marketing contract between the association and its members which every member may be required to sign.

(c) The amount of any dividends which may be declared on the stock or membership capital, which dividends shall not exceed 8 percent per annum and which dividends shall be in the nature of interest and shall not affect the nonprofit character of any association organized hereunder.

(Added by Stats. 1953, Ch. 207.)



13244

The by-laws may provide:

(a) The number and qualification of members of the association and the conditions precedent to membership or ownership of common stock.

(b) The method, time and manner of permitting members to withdraw or the holders of common stock to transfer their stock.

(c) The manner of assignment and transfer of the interest of members and of the shares of common stock.

(d) The conditions upon which and time when membership of any member shall cease.

(e) For the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member.

(f) The manner of determining the value of a member’s interest and provision for its purchase by the association upon the death or withdrawal of a member or upon the expulsion of a member or forfeiture of his membership, or at the option of the association, the purchase at a price fixed by conclusive appraisal by the board of directors; and the conditions and terms for the repurchase by the corporation from its stockholders of their stock upon their disqualification as stockholders.

(Added by Stats. 1953, Ch. 207.)



13245

The by-laws may provide for the time, place, and manner of calling and conducting meetings of the association.

(Added by Stats. 1953, Ch. 207.)



13246

The by-laws may provide that the territory in which the association has members shall be divided into districts and that directors shall be elected from the several districts. In such case, the by-laws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association.

(Added by Stats. 1953, Ch. 207.)



13247

The by-laws may provide that the territory in which the association has members shall be divided into districts, and that the directors shall be elected by representatives or advisers, who themselves have been elected by the members from the several territorial districts. In such case, the by-laws shall specify the number of representatives or advisers to be elected by each district, the manner and method of reapportioning the representatives or advisers and of redistricting the territory covered by the association.

(Added by Stats. 1953, Ch. 207.)



13248

The by-laws may provide that primary elections shall be held to nominate directors. Where the by-laws provide that the territory in which the association has members shall be divided into districts, the by-laws may also provide that the results of the primary elections in the various districts shall be final and shall be ratified at the annual meeting of the association.

(Added by Stats. 1953, Ch. 207.)



13249

The by-laws may provide that one or more directors may be nominated by any public official or commission or by the other directors selected by the members. Such directors shall represent primarily the interest of the general public in such associations. The directors so nominated need not be members of the association, but shall have the same powers and rights as other directors. Such directors shall not number more than one-fifth of the entire number of directors.

(Added by Stats. 1953, Ch. 207.)



13250

The by-laws may provide that directors shall be elected for terms of from one to five years; provided, that at each annual election the same fraction of the total number of directors shall be elected as one year bears to the number of years of the term of office.

(Added by Stats. 1953, Ch. 207.)



13251

The by-laws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

(Added by Stats. 1953, Ch. 207.)









CHAPTER 3 - Officers

ARTICLE 1 - Generally

13275

The affairs of the association shall be managed by a board of not less than three directors, elected by the members from their own number.

(Added by Stats. 1953, Ch. 207.)



13276

Meetings of the board of directors may be held at any place within or without the State fixed by a quorum thereof unless otherwise provided in the articles of incorporation or by-laws.

(Added by Stats. 1953, Ch. 207.)



13277

When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, provided that when the by-laws provide for an election of directors by districts, the vacancy shall be filled by the election of a director from the district in which the vacancy occurs; or the board of directors may call a special meeting of the members in that district to fill the vacancy.

(Added by Stats. 1953, Ch. 207.)



13278

The directors shall elect from their number a president and one or more vice presidents. They shall also elect a secretary and a treasurer, who need not be directors or members of the association; and they may combine the two latter offices and unite both functions and titles in one person. The treasurer may be a bank or any depository and, as such, shall not be considered as an officer, but as a function of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as and where authorized by the board of directors. Any vacancy in any office, other than that of director, shall be filled by the board of directors.

(Added by Stats. 1953, Ch. 207.)



13279

An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.

(Added by Stats. 1953, Ch. 207.)






ARTICLE 2 - Removal of Officers

13290

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by 5 percent of the members, requesting the removal of the officer or director in question.

(Added by Stats. 1953, Ch. 207.)



13291

Except as provided in Section 13293, the removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director.

(Added by Stats. 1953, Ch. 207.)



13292

The director or officer, against whom such charges have been brought, shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against him shall have the same opportunity.

(Added by Stats. 1953, Ch. 207.)



13293

If the by-laws provide for election of directors by districts with primary elections in each district, the petition for removal of a director shall be signed by 20 percent of the members residing in the district from which he was elected. The board of directors shall call a special meeting of the members residing in that district to consider the removal of the director; and by a vote of the majority of the members of that district, the director in question shall be removed from office.

(Added by Stats. 1953, Ch. 207.)









CHAPTER 4 - Members

13300

(a) Under the terms and conditions prescribed in the by-laws, an association may admit as members, or issue common stock to, only such persons as are engaged in the production of fishery products to be handled by or through the association, including the lessees and tenants of boats and equipment used for the production of such fishery products and any lessors and landlords who receive as rent all or part of the fish produced by such leased equipment.

(b) If a member of a nonstock association is other than a natural person, such member may be represented by any individual duly authorized in writing.

(c) One association may become a member or stockholder of any other association.

(Added by Stats. 1953, Ch. 207.)



13301

When a member of an association established without shares of stock has paid his membership fee in full, he shall receive a certificate of membership.

(Added by Stats. 1953, Ch. 207.)



13302

No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note given in payment thereof.

(Added by Stats. 1953, Ch. 207.)



13303

Meetings of members shall be held at the place as provided in the by-laws; and if no provision is made, in the city where the principal place of business is located at a place designated by the board of directors.

(Added by Stats. 1953, Ch. 207.)



13304

In case of the expulsion of a member, and where the by-laws do not provide any procedure or penalty, the board of directors shall equitably and conclusively appraise his property interest in the association and shall fix the amount thereof in money, which shall be paid to him within one year after such expulsion.

(Added by Stats. 1953, Ch. 207.)






CHAPTER 5 - Stock

13310

No association shall issue a certificate for stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note; but such retention as security shall not affect the member’s right to vote. An association, in its by-laws, may limit the amount of common stock which one member may own.

(Added by Stats. 1953, Ch. 207.)



13311

One class of stock shall always be known as common stock and voting power may be restricted to holders of common stock.

(Added by Stats. 1953, Ch. 207.)



13312

There shall be printed upon each common stock certificate a statement that the transfer thereof to any person not engaged in the production of the products handled by the association is prohibited by the by-laws of the association.

(Added by Stats. 1953, Ch. 207.)



13313

Except as to the matters and things stated in the articles of incorporation no distinction shall exist between classes of stock or the holders thereof.

(Added by Stats. 1953, Ch. 207.)



13314

If an association issues nonpar value stock the issuance of such stock shall be governed by the terms of the General Corporation Law covering the issuance of nonpar value stock in domestic corporations.

(Added by Stats. 1953, Ch. 207.)



13315

An association may, at any time, as specified in the by-laws, except when the debts of the association exceed 50 percent of its assets, buy in or purchase its common stock at the book value thereof, as conclusively determined by the board of directors and pay for it in cash within one year thereafter.

(Added by Stats. 1953, Ch. 207.)



13316

Whenever an association, organized with preferred shares of stock, purchases the stock or any property, or any interest in any property of any person, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest, shares of its preferred stock to an amount which at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.

(Added by Stats. 1953, Ch. 207.)






CHAPTER 6 - Powers

13325

An association may:

Engage in any activity in connection with the marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, handling, or utilization of any fishery products produced or delivered to it by its members; or the manufacturing or marketing of the by-products thereof; or any activity in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment, or in the financing of any such activities.

(Added by Stats. 1953, Ch. 207.)



13326

An association may borrow without limitation as to amount of corporate indebtedness or liability and may make advances to members.

(Added by Stats. 1953, Ch. 207.)



13327

An association may act as the agent or representative of any member or members in any of the two next preceding sections.

(Added by Stats. 1953, Ch. 207.)



13328

An association may establish reserves and invest the funds thereof in bonds or in such other property as may be provided in the by-laws.

(Added by Stats. 1953, Ch. 207.)



13329

An association may purchase or otherwise acquire, hold, own, and exercise all rights of ownership in, sell, transfer, pledge, or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing or handling or marketing or packing or manufacturing or processing or preparing for market of any of the fishery products handled by the association.

(Added by Stats. 1953, Ch. 207.)



13330

An association may buy, hold and exercise all privileges or ownership, over such real or personal property as may be necessary or convenient for the conduct and operation of any of the business of the association, or incidental thereto.

(Added by Stats. 1953, Ch. 207.)



13331

An association may levy assessments in the manner and in the amount provided in its by-laws.

(Added by Stats. 1953, Ch. 207.)



13332

An association may do each and every thing necessary, suitable or proper for the accomplishment of any one of the purposes or the attainment of any one or more of the objects enumerated in this article; or conducive to or expedient for the interest or benefit of the association; and contract accordingly; and in addition exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and, in addition, any other rights, powers and privileges granted by the laws of this State to ordinary corporations, except such as are inconsistent with the express provisions of this act; and do any such thing anywhere.

(Added by Stats. 1953, Ch. 207.)



13333

An association may use or employ any of its facilities for any purpose; provided, the proceeds arising from such use and employment go to reduce the cost of operation for its members; but the fishery products of nonmembers shall not be dealt in to an amount greater in value than such as are handled by it for its members.

(Added by Stats. 1953, Ch. 207.)



13334

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other corporation or corporations, with or without capital stock and engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing, or selling of the fishery products handled by the association, or the by-products thereof.

If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association against the commodities delivered by it, or to any other person and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby. In case such warehouse is licensed or licensed and bonded under the laws of this State or the United States, its warehouse receipt delivered to the association on commodities of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.

(Added by Stats. 1953, Ch. 207.)



13335

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts and arrangements with any other cooperative or other corporation, association, or associations, formed in this or in any other State, for the cooperative and more economical carrying on of its business or any part or parts thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means, and agencies for carrying on and conducting their respective business.

(Added by Stats. 1953, Ch. 207.)






CHAPTER 7 - Marketing Contracts

13350

An association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over 15 years, all or any specified part of their fishery products or specified commodities exclusively to or through the association or any facilities to be created by the association.

(Added by Stats. 1953, Ch. 207.)



13351

If the members contract a sale to the association, it shall be conclusively held that title to the products passes absolutely and unreservedly, except for recorded liens, to the association upon delivery or at any other time expressly and definitely specified in the contract.

(Added by Stats. 1953, Ch. 207.)



13352

The contract may provide that the association may sell or resell the fishery products delivered by its members, with or without taking title thereto; and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, including interest on preferred stock, not exceeding 8 percent per annum, and reserves for retiring the stock, if any; and other proper reserves; and interest not exceeding 8 percent per annum upon common stock.

(Added by Stats. 1953, Ch. 207.)



13353

The marketing contract may fix, as liquidated damages, specific sums to be paid by the member to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of fishery products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees, in case any action is brought upon the contract by the association; and any such provisions shall be valid and enforceable in the courts of this State; and such clauses providing for liquidated damages shall be enforceable as such and shall not be regarded as penalties.

(Added by Stats. 1953, Ch. 207.)



13354

In the event of any such breach or threatened breach of such marketing contract by a member the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

(Added by Stats. 1953, Ch. 207.)



13355

In any action upon such marketing agreements, it shall be conclusively presumed that a landlord or lessor is able to control the delivery of fishery products produced by his equipment by tenants, or others, whose tenancy or possession or work on such equipment or the terms of whose tenancy or possession or labor thereon were created or changed after execution by the landlord or lessor, of such a marketing agreement; and in such actions, the foregoing remedies for nondelivery or breach shall lie and be enforceable against such landlord or lessor.

(Added by Stats. 1953, Ch. 207.)



13356

A contract entered into by a member of an association, providing for the delivery to such association of products produced or acquired by the member, may be specifically enforced by the association to secure the delivery to it of such fishery products, any provisions contained in the Civil Code to the contrary notwithstanding.

(Added by Stats. 1953, Ch. 207.)









PART 4 - PROFESSIONAL CORPORATIONS

13400

This part shall be known and may be cited as the “Moscone-Knox Professional Corporation Act.”

(Added by Stats. 1968, Ch. 1375.)



13401

As used in this part:

(a) “Professional services” means any type of professional services that may be lawfully rendered only pursuant to a license, certification, or registration authorized by the Business and Professions Code, the Chiropractic Act, or the Osteopathic Act.

(b) “Professional corporation” means a corporation organized under the General Corporation Law or pursuant to subdivision (b) of Section 13406 that is engaged in rendering professional services in a single profession, except as otherwise authorized in Section 13401.5, pursuant to a certificate of registration issued by the governmental agency regulating the profession as herein provided and that in its practice or business designates itself as a professional or other corporation as may be required by statute. However, any professional corporation or foreign professional corporation rendering professional services by persons duly licensed by the Medical Board of California or any examining committee under the jurisdiction of the board, the Osteopathic Medical Board of California, the Dental Board of California, the California State Board of Pharmacy, the Veterinary Medical Board, the California Architects Board, the Court Reporters Board of California, the Board of Behavioral Sciences, the Speech-Language Pathology and Audiology Board, the Board of Registered Nursing, or the State Board of Optometry shall not be required to obtain a certificate of registration in order to render those professional services.

(c) “Foreign professional corporation” means a corporation organized under the laws of a state of the United States other than this state that is engaged in a profession of a type for which there is authorization in the Business and Professions Code for the performance of professional services by a foreign professional corporation.

(d) “Licensed person” means any natural person who is duly licensed under the provisions of the Business and Professions Code, the Chiropractic Act, or the Osteopathic Act to render the same professional services as are or will be rendered by the professional corporation or foreign professional corporation of which he or she is or intends to become, an officer, director, shareholder, or employee.

(e) “Disqualified person” means a licensed person who for any reason becomes legally disqualified (temporarily or permanently) to render the professional services that the particular professional corporation or foreign professional corporation of which he or she is an officer, director, shareholder, or employee is or was rendering.

(Amended by Stats. 2006, Ch. 564, Sec. 17. Effective January 1, 2007.)



13401.3

As used in this part, “professional services” also means any type of professional services that may be lawfully rendered only pursuant to a license, certification, or registration authorized by the Yacht and Ship Brokers Act (Article 2 (commencing with Section 700) of Chapter 5 of Division 3 of the Harbors and Navigation Code).

(Amended by Stats. 2001, Ch. 597, Sec. 1. Effective January 1, 2002.)



13401.5

Notwithstanding subdivision (d) of Section 13401 and any other provision of law, the following licensed persons may be shareholders, officers, directors, or professional employees of the professional corporations designated in this section so long as the sum of all shares owned by those licensed persons does not exceed 49 percent of the total number of shares of the professional corporation so designated herein, and so long as the number of those licensed persons owning shares in the professional corporation so designated herein does not exceed the number of persons licensed by the governmental agency regulating the designated professional corporation. This section does not limit employment by a professional corporation designated in this section of only those licensed professionals listed under each subdivision. Any person duly licensed under Division 2 (commencing with Section 500) of the Business and Professions Code, the Chiropractic Act, or the Osteopathic Act may be employed to render professional services by a professional corporation designated in this section.

(a) Medical corporation.

(1) Licensed doctors of podiatric medicine.

(2) Licensed psychologists.

(3) Registered nurses.

(4) Licensed optometrists.

(5) Licensed marriage and family therapists.

(6) Licensed clinical social workers.

(7) Licensed physician assistants.

(8) Licensed chiropractors.

(9) Licensed acupuncturists.

(10) Naturopathic doctors.

(11) Licensed professional clinical counselors.

(12) Licensed physical therapists.

(b) Podiatric medical corporation.

(1) Licensed physicians and surgeons.

(2) Licensed psychologists.

(3) Registered nurses.

(4) Licensed optometrists.

(5) Licensed chiropractors.

(6) Licensed acupuncturists.

(7) Naturopathic doctors.

(8) Licensed physical therapists.

(c) Psychological corporation.

(1) Licensed physicians and surgeons.

(2) Licensed doctors of podiatric medicine.

(3) Registered nurses.

(4) Licensed optometrists.

(5) Licensed marriage and family therapists.

(6) Licensed clinical social workers.

(7) Licensed chiropractors.

(8) Licensed acupuncturists.

(9) Naturopathic doctors.

(10) Licensed professional clinical counselors.

(d) Speech-language pathology corporation.

(1) Licensed audiologists.

(e) Audiology corporation.

(1) Licensed speech-language pathologists.

(f) Nursing corporation.

(1) Licensed physicians and surgeons.

(2) Licensed doctors of podiatric medicine.

(3) Licensed psychologists.

(4) Licensed optometrists.

(5) Licensed marriage and family therapists.

(6) Licensed clinical social workers.

(7) Licensed physician assistants.

(8) Licensed chiropractors.

(9) Licensed acupuncturists.

(10) Naturopathic doctors.

(11) Licensed professional clinical counselors.

(g) Marriage and family therapist corporation.

(1) Licensed physicians and surgeons.

(2) Licensed psychologists.

(3) Licensed clinical social workers.

(4) Registered nurses.

(5) Licensed chiropractors.

(6) Licensed acupuncturists.

(7) Naturopathic doctors.

(8) Licensed professional clinical counselors.

(h) Licensed clinical social worker corporation.

(1) Licensed physicians and surgeons.

(2) Licensed psychologists.

(3) Licensed marriage and family therapists.

(4) Registered nurses.

(5) Licensed chiropractors.

(6) Licensed acupuncturists.

(7) Naturopathic doctors.

(8) Licensed professional clinical counselors.

(i) Physician assistants corporation.

(1) Licensed physicians and surgeons.

(2) Registered nurses.

(3) Licensed acupuncturists.

(4) Naturopathic doctors.

(j) Optometric corporation.

(1) Licensed physicians and surgeons.

(2) Licensed doctors of podiatric medicine.

(3) Licensed psychologists.

(4) Registered nurses.

(5) Licensed chiropractors.

(6) Licensed acupuncturists.

(7) Naturopathic doctors.

(k) Chiropractic corporation.

(1) Licensed physicians and surgeons.

(2) Licensed doctors of podiatric medicine.

(3) Licensed psychologists.

(4) Registered nurses.

(5) Licensed optometrists.

(6) Licensed marriage and family therapists.

(7) Licensed clinical social workers.

(8) Licensed acupuncturists.

(9) Naturopathic doctors.

(10) Licensed professional clinical counselors.

(l) Acupuncture corporation.

(1) Licensed physicians and surgeons.

(2) Licensed doctors of podiatric medicine.

(3) Licensed psychologists.

(4) Registered nurses.

(5) Licensed optometrists.

(6) Licensed marriage and family therapists.

(7) Licensed clinical social workers.

(8) Licensed physician assistants.

(9) Licensed chiropractors.

(10) Naturopathic doctors.

(11) Licensed professional clinical counselors.

(m) Naturopathic doctor corporation.

(1) Licensed physicians and surgeons.

(2) Licensed psychologists.

(3) Registered nurses.

(4) Licensed physician assistants.

(5) Licensed chiropractors.

(6) Licensed acupuncturists.

(7) Licensed physical therapists.

(8) Licensed doctors of podiatric medicine.

(9) Licensed marriage and family therapists.

(10) Licensed clinical social workers.

(11) Licensed optometrists.

(12) Licensed professional clinical counselors.

(n) Dental corporation.

(1) Licensed physicians and surgeons.

(2) Dental assistants.

(3) Registered dental assistants.

(4) Registered dental assistants in extended functions.

(5) Registered dental hygienists.

(6) Registered dental hygienists in extended functions.

(7) Registered dental hygienists in alternative practice.

(o) Professional clinical counselor corporation.

(1) Licensed physicians and surgeons.

(2) Licensed psychologists.

(3) Licensed clinical social workers.

(4) Licensed marriage and family therapists.

(5) Registered nurses.

(6) Licensed chiropractors.

(7) Licensed acupuncturists.

(8) Naturopathic doctors.

(p) Physical therapy corporation.

(1) Licensed physicians and surgeons.

(2) Licensed doctors of podiatric medicine.

(3) Licensed acupuncturists.

(4) Naturopathic doctors.

(5) Licensed occupational therapists.

(6) Licensed speech-language therapists.

(7) Licensed audiologists.

(8) Registered nurses.

(9) Licensed psychologists.

(10) Licensed physician assistants.

(Amended by Stats. 2013, Ch. 620, Sec. 6. Effective January 1, 2014.)



13402

(a) This part shall not apply to any corporation now in existence or hereafter organized which may lawfully render professional services other than pursuant to this part, nor shall anything herein contained alter or affect any right or privilege, whether under any existing or future provision of the Business and Professions Code or otherwise, in terms permitting or not prohibiting performance of professional services through the use of any form of corporation permitted by the General Corporation Law.

(b) The conduct of a business in this state by a corporation pursuant to a license or registration issued under any state law, except laws relating to taxation, shall not be considered to be the conduct of a business as a professional corporation if the business is conducted by, and the license or registration is issued to, a corporation which is not a professional corporation within the meaning of this part, whether or not a professional corporation could conduct the same business, or portions of the same business, as a professional corporation.

(Amended by Stats. 1988, Ch. 919, Sec. 13.)



13403

The provisions of the General Corporation Law shall apply to professional corporations, except where such provisions are in conflict with or inconsistent with the provisions of this part. A professional corporation which has only one shareholder need have only one director who shall be such shareholder and who shall also serve as the president and treasurer of the corporation. The other officers of the corporation in such situation need not be licensed persons. A professional corporation which has only two shareholders need have only two directors who shall be such shareholders. The two shareholders between them shall fill the offices of president, vice president, secretary and treasurer.

A professional medical corporation may establish in its articles or bylaws the manner in which its directors are selected and removed, their powers, duties, and compensation. Each term of office may not exceed three years. Notwithstanding the foregoing, the articles or bylaws of a professional medical corporation with more than 200 shareholders may provide that directors who are officers of the corporation or who are responsible for the management of all medical services at one or more medical centers may have terms of office, as directors, of up to six years; however, no more than 50 percent of the members of the board, plus one additional member of the board, may have six-year terms of office.

(Amended by Stats. 1980, Ch. 36.)



13404

A corporation may be formed under the General Corporation Law or pursuant to subdivision (b) of Section 13406 for the purposes of qualifying as a professional corporation in the manner provided in this part and rendering professional services. The articles of incorporation of a professional corporation shall contain a specific statement that the corporation is a professional corporation within the meaning of this part. Except as provided in subdivision (b) of Section 13401, no professional corporation shall render professional services in this state without a currently effective certificate of registration issued by the governmental agency regulating the profession in which such corporation is or proposes to be engaged, pursuant to the applicable provisions of the Business and Professions Code or the Chiropractic Act expressly authorizing such professional services to be rendered by a professional corporation.

(Amended by Stats. 1993, Ch. 955, Sec. 6. Effective January 1, 1994.)



13404.5

(a) A foreign professional corporation may qualify as a foreign corporation to transact intrastate business in this state in accordance with Chapter 21 (commencing with Section 2100) of Division 1. A foreign professional corporation shall be subject to the provisions of the General Corporation Law applicable to foreign corporations, except where those provisions are in conflict with or inconsistent with the provisions of this part. The statement and designation filed by the foreign professional corporation pursuant to Section 2105 shall contain a specific statement that the corporation is a foreign professional corporation within the meaning of this part.

(b) No foreign professional corporation shall render professional services in this state without a currently effective certificate of registration issued by the governmental agency regulating the profession in which that corporation proposes to be engaged, pursuant to the applicable provisions of the Business and Professions Code expressly authorizing those professional services to be rendered by a foreign professional corporation.

(c) If the California board, commission, or other agency that prescribes the rules or regulations governing a particular profession either now or hereafter requires that the shareholders of the professional corporation bear any degree of personal liability for the acts of the corporation, either by personal guarantee or in some other form that the governing agency prescribes, the shareholders of a foreign corporation that has been qualified to do business in this state in the same profession shall, as a condition of doing business in this state, be subject, with regard to the rendering of professional services by the professional corporation in California, or for California residents, to the same degree of personal liability, if any, as is prescribed by the governing agency for shareholders of a California professional corporation rendering services in the same profession.

(d) Each application by a foreign professional corporation to qualify to do business in this state shall contain the following statement:

“The shareholders of the undersigned foreign professional corporation shall be subject, with regard to the rendering of professional services by the professional corporation in California, or for California residents, to the same degree of personal liability, if any, in California as is from time to time prescribed by the agency governing the profession in this state for shareholders in a California professional corporation rendering services in the same profession. This application accordingly constitutes a submission to the jurisdiction of the courts of California to the same extent, but only to the same extent, as applies to the shareholders of a California professional corporation in the same profession. The foregoing submission to jurisdiction is a condition of qualification to do business in this state.”

(Added by Stats. 1993, Ch. 910, Sec. 3. Effective January 1, 1994.)



13405

(a) Subject to the provisions of Section 13404, a professional corporation may lawfully render professional services in this state, but only through employees who are licensed persons. The corporation may employ persons not so licensed, but such persons shall not render any professional services rendered or to be rendered by that corporation in this state. A professional corporation may render professional services outside of this state, but only through employees who are licensed to render the same professional services in the jurisdiction or jurisdictions in which the person practices. Nothing in this section is intended to prohibit the rendition of occasional professional services in another jurisdiction as an incident to the licensee’s primary practice, so long as it is permitted by the governing agency that regulates the particular profession in the jurisdiction. Nothing in this section is intended to prohibit the rendition of occasional professional services in this state as an incident to a professional employee’s primary practice for a foreign professional corporation qualified to render professional services in this state, so long as it is permitted by the governing agency that regulates the particular profession in this state.

(b) Subject to Section 13404.5, a foreign professional corporation qualified to render professional services in this state may lawfully render professional services in this state, but only through employees who are licensed persons, and shall render professional services outside of this state only through persons who are licensed to render the same professional services in the jurisdiction or jurisdictions in which the person practices. The foreign professional corporation may employ persons in this state who are not licensed in this state, but those persons shall not render any professional services rendered or to be rendered by the corporation in this state.

(c) Nothing in this section or in this part is intended to, or shall, augment, diminish or otherwise alter existing provisions of law, statutes or court rules relating to services by a California attorney in another jurisdiction, or services by an out-of-state attorney in California. These existing provisions, including, but not limited to, admission pro hac vice and the taking of depositions in a jurisdiction other than the one in which the deposing attorney is admitted to practice, shall remain in full force and effect.

(Amended by Stats. 1993, Ch. 910, Sec. 4. Effective January 1, 1994.)



13406

(a) Subject to the provisions of subdivision (b), shares of capital stock in a professional corporation may be issued only to a licensed person or to a person who is licensed to render the same professional services in the jurisdiction or jurisdictions in which the person practices, and any shares issued in violation of this restriction shall be void. Unless there is a public offering of securities by a professional corporation or by a foreign professional corporation in this state, its financial statements shall be treated by the Commissioner of Corporations as confidential, except to the extent that such statements shall be subject to subpoena in connection with any judicial or administrative proceeding, and may be admissible in evidence therein. No shareholder of a professional corporation or of a foreign professional corporation qualified to render professional services in this state shall enter into a voting trust, proxy, or any other arrangement vesting another person (other than another person who is a shareholder of the same corporation) with the authority to exercise the voting power of any or all of his or her shares, and any such purported voting trust, proxy or other arrangement shall be void.

(b) A professional law corporation may be incorporated as a nonprofit public benefit corporation under the Nonprofit Public Benefit Corporation Law under either of the following circumstances:

(1) The corporation is a qualified legal services project or a qualified support center within the meaning of subdivisions (a) and (b) of Section 6213 of the Business and Professions Code.

(2) The professional law corporation otherwise meets all of the requirements and complies with all of the provisions of the Nonprofit Public Benefit Corporation Law, as well as all of the following requirements:

(A) All of the members of the corporation, if it is a membership organization as described in the Nonprofit Corporation Law, are persons licensed to practice law in California.

(B) All of the members of the professional law corporation’s board of directors are persons licensed to practice law in California.

(C) Seventy percent of the clients to whom the corporation provides legal services are lower income persons as defined in Section 50079.5 of the Health and Safety Code, and to other persons who would not otherwise have access to legal services.

(D) The corporation shall not enter into contingency fee contracts with clients.

(c) A professional law corporation incorporated as a nonprofit public benefit corporation that is a recipient in good standing as defined in subdivision (c) of Section 6213 of the Business and Professions Code shall be deemed to have satisfied all of the filing requirements of a professional law corporation under Sections 6161.1, 6162, and 6163 of the Business and Professions Code.

(Amended by Stats. 1993, Ch. 955, Sec. 7.5. Effective January 1, 1994.)



13407

Shares in a professional corporation or a foreign professional corporation qualified to render professional services in this state may be transferred only to a licensed person, to a shareholder of the same corporation, to a person licensed to practice the same profession in the jurisdiction or jurisdictions in which the person practices, or to a professional corporation, and any transfer in violation of this restriction shall be void, except as provided herein.

A professional corporation may purchase its own shares without regard to any restrictions provided by law upon the repurchase of shares, if at least one share remains issued and outstanding.

If a professional corporation or a foreign professional corporation qualified to render professional services in this state shall fail to acquire all of the shares of a shareholder who is disqualified from rendering professional services in this state or of a deceased shareholder who was, on his or her date of death, licensed to render professional services in this state, or if such a disqualified shareholder or the representative of such a deceased shareholder shall fail to transfer said shares to the corporation, to another shareholder of the corporation, to a person licensed to practice the same profession in the jurisdiction or jurisdictions in which the person practices, or to a licensed person, within 90 days following the date of disqualification, or within six months following the date of death of the shareholder, as the case may be, then the certificate of registration of the corporation may be suspended or revoked by the governmental agency regulating the profession in which the corporation is engaged. In the event of such a suspension or revocation, the corporation shall cease to render professional services in this state.

Notwithstanding any provision in this part, upon the death or incapacity of a dentist, any individual named in subdivision (a) of Section 1625.3 of the Business and Professions Code may employ licensed dentists and dental assistants and charge for their professional services for a period not to exceed 12 months from the date of death or incapacity of the dentist. The employment of licensed dentists and dental assistants shall not be deemed the practice of dentistry within the meaning of Section 1625 of the Business and Professions Code, provided that all of the requirements of Section 1625.4 of the Business and Professions Code are met. If an individual listed in Section 1625.3 of the Business and Professions Code is employing licensed persons and dental assistants, then the shares of a deceased or incapacitated dentist shall be transferred as provided in this section no later than 12 months from the date of death or incapacity of the dentist.

(Amended by Stats. 2007, Ch. 433, Sec. 4. Effective January 1, 2008.)



13408

The following shall be grounds for the suspension or revocation of the certificate of registration of a professional corporation or a foreign professional corporation qualified to render professional services in this state: (a) if all shareholders who are licensed persons of such corporation shall at any one time become disqualified persons, or (b) if the sole shareholder shall become a disqualified person, or (c) if such corporation shall knowingly employ or retain in its employment a disqualified person, or (d) if such corporation shall violate any applicable rule or regulation adopted by the governmental agency regulating the profession in which such corporation is engaged, or (e) if such corporation shall violate any statute applicable to a professional corporation or to a foreign professional corporation, or (f) any ground for such suspension or revocation specified in the Business and Professions Code relating to the profession in which such corporation is engaged. In the event of such suspension or revocation of its certificate of registration such corporation shall cease forthwith to render professional services in this state.

(Amended by Stats. 1993, Ch. 910, Sec. 7. Effective January 1, 1994.)



13408.5

No professional corporation may be formed so as to cause any violation of law, or any applicable rules and regulations, relating to fee splitting, kickbacks, or other similar practices by physicians and surgeons or psychologists, including, but not limited to, Section 650 or subdivision (e) of Section 2960 of the Business and Professions Code. A violation of any such provisions shall be grounds for the suspension or revocation of the certificate of registration of the professional corporation. The Commissioner of Corporations or the Director of the Department of Managed Health Care may refer any suspected violation of such provisions to the governmental agency regulating the profession in which the corporation is, or proposes to be engaged.

(Amended by Stats. 2000, Ch. 857, Sec. 7. Effective January 1, 2001.)



13409

(a) A professional corporation may adopt any name permitted by a law expressly applicable to the profession in which such corporation is engaged or by a rule or regulation of the governmental agency regulating such profession. The provisions of subdivision (b) of Section 201 shall not apply to the name of a professional corporation if such name shall contain and be restricted to the name or the last name of one or more of the present, prospective, or former shareholders or of persons who were associated with a predecessor person, partnership or other organization or whose name or names appeared in the name of such predecessor organization, and the Secretary of State shall have no authority by reason of subdivision (b) of Section 201 to refuse to file articles of incorporation which set forth such a name; provided, however, that such name shall not be substantially the same as the name of a domestic corporation, the name of a foreign corporation qualified to render professional services in this state which is authorized to transact business in this state, or a name which is under reservation for another corporation. The Secretary of State may require proof by affidavit or otherwise establishing that the name of the professional corporation complies with the requirements of this section and of the law governing the profession in which such professional corporation is engaged. The statements of fact in such affidavits may be accepted by the Secretary of State as sufficient proof of the facts.

(b) A foreign professional corporation qualified to render professional services in this state may transact intrastate business in this state by any name permitted by a law expressly applicable to the profession in which the corporation is engaged, or by a rule or regulation of the governmental agency regulating the rendering of professional services in this state by the corporation. The provisions of subdivision (b) of Section 201 shall not apply to the name of a foreign professional corporation if the name contains and is restricted to the name or the last name of one or more of the present, prospective, or former shareholders or of persons who were associated with a predecessor person, partnership, or other organization, or whose name or names appeared in the name of the predecessor organization, and the Secretary of State shall have no authority by reason of subdivision (b) of Section 201 to refuse to issue a certificate of qualification to a foreign professional corporation that sets forth that name in its statement and designation; provided, however, that such a name shall not be substantially the same as the name of a domestic corporation, the name of a foreign corporation qualified to render professional services in the state, or a name that is under reservation for another corporation. The Secretary of State may require proof by affidavit or otherwise establishing that the name of the foreign professional corporation qualified to render professional services in this state complies with the requirements of this section and of the law governing the profession in which the foreign professional corporation qualified to render professional services in this state proposes to engage in this state. The statements of fact in such affidavits may be accepted by the Secretary of State as sufficient proof of the facts.

(Amended by Stats. 1993, Ch. 910, Sec. 8. Effective January 1, 1994.)



13410

(a) A professional corporation or a foreign professional corporation qualified to render professional services in this state shall be subject to the applicable rules and regulations adopted by, and all the disciplinary provisions of the Business and Professions Code expressly governing the practice of the profession in this state, and to the powers of, the governmental agency regulating the profession in which such corporation is engaged. Nothing in this part shall affect or impair the disciplinary powers of any such governmental agency over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person furnishing professional services and the person receiving such services.

(b) With respect to any foreign professional corporation qualified to render professional services in this state, each such governmental agency shall adopt rules, regulations, and orders as appropriate to restrict or prohibit any disqualified person from doing any of the following:

(1) Being a shareholder, director, officer, or employee of the corporation.

(2) Rendering services in any profession in which he or she is a disqualified person.

(3) Participating in the management of the corporation.

(4) Sharing in the income of the corporation.

(Amended by Stats. 1993, Ch. 910, Sec. 10. Effective January 1, 1994.)






PART 5 - SMALL BUSINESSES

CHAPTER 1 - California Small Business Financial Development Corporations

ARTICLE 1 - Introduction

14000

This chapter shall be known and may be cited as the California Small Business Financial Development Corporation Law.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14001

(a) It is the intent of the Legislature in enacting this chapter to promote the economic development of small businesses through the California Small Business Finance Center by making available capital, general management assistance, and other resources, including financial services, personnel, and business education to small business entrepreneurs, including women, veteran, and minority-owned businesses, for the purpose of promoting the health, safety, and social welfare of the citizens of California, to eliminate unemployment of the economically disadvantaged of the state, and to stimulate economic development and entrepreneurship.

(b) It is the further intent of the Legislature to provide a flexible means to mobilize and commit all available and potential resources in the various regions of the state to fulfill these objectives, including federal, state, and local public resources, and private debt and equity investment.

(c) It is the further intent of the Legislature that corporations operating pursuant to this law shall, to the maximum extent feasible, coordinate with other job and business development efforts within their region directed toward implementing the purpose of this chapter.

(d) It is the further intent of the Legislature to provide expanded resources allowing participation by small and emerging contractors in state public works contracts. Increased access to surety bonding resources will assist in supporting participation by those firms in public works contracts, and by stimulating increased participation by small firms, the state will benefit from increased competition and lower bid costs.

(Amended by Stats. 2014, Ch. 71, Sec. 23. Effective January 1, 2015.)



14002

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, this invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)






ARTICLE 2 - Definitions

14003

Unless the context otherwise requires, the definitions in this section shall govern the construction of this chapter.

(a) “Bank” means the California Infrastructure and Economic Development Bank.

(b) “Bank board” means the board of directors of the California Infrastructure and Economic Development Bank.

(c) “Board of directors” means the board of directors of the corporation.

(d) “California Small Business Board” means the advisory board established pursuant to Section 14004.1 for the purpose of advising on issues and programs affecting small business.

(e) “California Small Business Finance Center” means the governmental unit within the bank, which is located within the Governor’s Office of Business and Economic Development, with the administrative responsibility for the programs and activities authorized pursuant to Section 8684.2 of the Government Code, the Small Business Financial Assistance Act of 2013 (Chapter 6 (commencing with Section 63088) of Division 1 of Title 6.7 of the Government Code), and this chapter.

(f) “Corporation” means any nonprofit California small business financial development corporation created pursuant to this chapter, or pursuant to Chapter 1 (commencing with Section 32000) of Division 15.5 of the Financial Code.

(g) “Directives and requirements” means a document adopted by the bank board setting forth policy direction as well as key rules governing a particular subject area.

(h) “Executive director” means the executive director of the California Infrastructure and Economic Development Bank.

(i) “Expansion fund” means the California Small Business Expansion Fund authorized pursuant to Section 63089.5 of the Government Code.

(j) “Financial company” means banking organizations, including national banks and trust companies, savings and loan associations, certified community development financial institutions, microbusiness lenders, state insurance companies, mutual insurance companies, and other public and private banking, lending, retirement, and insurance organizations.

(k) “Financial institution” means regulated banking organizations, including national banks and trust companies authorized to conduct business in the state and state-chartered commercial banks, trust companies, credit unions, and savings and loan associations.

(l) “Financial product” means the type of financial assistance described in Section 63088.5 of the Government Code or that the California Small Business Finance Center or a small business financial development corporation is otherwise authorized to provide.

(m) “Loan committee” means a committee appointed by the board of directors of a corporation to determine the course of action on a loan application pursuant to Chapter 6 (commencing with Section 63088) of Division 1 of Title 6.7 of the Government Code.

(n) “Microbusiness lender” means a microbusiness lender as defined in Section 13997.2 of the Government Code.

(o) “Program manager” means the manager of the California Small Business Finance Center as designated to this title by the executive director of the bank.

(p) “Trust fund” means the money from the expansion fund that is held in trust by a financial institution or financial company. A trust fund is not a deposit of state funds and is not subject to the requirements of Section 16506 of the Government Code.

(q) “Trust fund account” means an account within the trust fund that is either allocated to a particular corporation or shared by multiple corporations for the purpose of paying loan defaults and claims on bond guarantees or other financial products and program uses provided in this chapter.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)






ARTICLE 3 - Program Manager

14004

(a) The program manager shall do all of the following:

(1) Administer this chapter.

(2) Make recommendations to the executive director and the bank board on the approval or disapproval of the articles of incorporation. This determination shall be based upon the following:

(A) Review of the articles of incorporation and bylaws of the corporation to determine whether they contain the provisions required by this chapter and conform with the directives and requirements adopted by the bank board pursuant to this chapter.

(B) A determination as to whether the legislative intent expressed in Section 14001 shall be served by the proposed corporation.

(C) A determination as to whether the responsibility, character, and general fitness of the individuals who will manage the corporation are such as to command the confidence of the state and to warrant the belief that the business of the proposed corporation will be honestly and efficiently conducted in accordance with the intent and purpose of this chapter and that they include representatives of the financial and business community, as well as the economically disadvantaged.

(D) A determination by the program manager that there is significant need for a new corporation.

(3) Have the accounts of each corporation formed under this chapter examined and audited as of the close of business on June 30 of each year. Material examination exceptions that are not corrected by the corporation within a reasonable period of time may result in the suspension or termination of the corporation pursuant to Section 63089.3 of the Government Code.

(4) Have the portfolio of each corporation examined a minimum of once a year. Material examination exceptions that are not corrected by the corporation within a reasonable period of time may result in the suspension or termination of the corporation pursuant to Section 63089.3 of the Government Code.

(5) Review reports from the Department of Business Oversight and inform corporations as to what corrective action is required.

(6) Examine, or cause to be examined, at any reasonable time, all books, records, and documents of every kind, and the physical properties of a corporation. The inspection shall include the right to make copies, extracts, and search records.

(b) The program manager may attend and participate at corporation meetings. The program manager, or his or her designee, shall be an ex officio, nonvoting representative on the board of directors and loan committees of each corporation. The program manager shall meet through telecommunication or in person with the board of directors of each corporation at least once each fiscal year, commencing January 1, 2014.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14004.1

(a) The California Small Business Board is hereby continued and created as an advisory board to the California Infrastructure and Economic Development Bank Board, the executive director, and the program manager. The California Small Business Board may also advise the Governor and the Small Business Advocate regarding issues and programs affecting California’s small business community, including, but not limited to, business innovation and expansion, export finance, state procurement, management and technical assistance, venture capital, and financial assistance.

(b) The California Small Business Board consists of the following membership:

(1) The Director of Finance or his or her designee.

(2) The Director of the Office of the Small Business Advocate or his or her designee.

(3) The Treasurer or his or her designee.

(4) A representative from two different corporations selected by the corporations.

(5) Four members appointed by the Governor, one of whom will serve as chair of the California Small Business Board, who are actively involved in the California small business community.

(6) Two persons actively involved in the business or agricultural communities, one appointed by the Speaker of the Assembly and one appointed by the Senate Committee on Rules.

(7) Two Members of the Legislature, or their designees, one appointed by the Speaker of the Assembly and one appointed by the Senate Committee on Rules, so long as it does not conflict with their duties as legislators.

(c) The California Small Business Board shall advise the program manager on matters regarding this chapter and Chapter 6 (commencing with Section 63088) of Division 1 of Title 6.7 of the Government Code.

(d) The public members of the California Small Business Board, at the discretion of the bank board, may be reimbursed per diem and travel expenses pursuant to state law.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14004.2

The bank board shall approve new corporations recommended by the program manager, based on an examination of each of the following:

(a) Review of the articles of incorporation and bylaws of the corporation to determine whether they contain the provisions required by this chapter and conform with the directives and requirements adopted by the bank board pursuant to this chapter.

(b) Determination as to whether the legislative intent expressed in Section 14001 will be served by the proposed corporation.

(c) Determination as to whether the responsibility, character, and general fitness of the individuals who will manage the corporation are able to command the confidence of the state and to warrant the belief that the business of the proposed corporation will be honestly and efficiently conducted in accordance with the intent and purpose of this chapter and that they include representatives of the financial and business community, as well as the economically disadvantaged.

(d) Determination of the program manager that there is significant need for a new corporation.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)






ARTICLE 4 - New Corporations

14005

Upon approval by the bank board to become a corporation, an entity shall adopt or amend its articles of incorporation to comply with the following:

(a) The name of the corporation shall include the words “small business financial development corporation,” except for those corporations formed pursuant to this chapter prior to 2002, which may also be called “small business development corporations,” or those formed prior to 1985, which may also be called “rural or urban development corporations.”

(b) The purposes for which the corporation is formed, which shall be those specified in Section 14001. This requirement shall not be deemed to preclude a statement of powers.

(c) A geographical description of the corporation’s primary service area.

(d) The name and addresses of seven or more persons who are to act in the capacity of directors until the selection of their successors.

(e) That the corporation is organized pursuant to the California Small Business Financial Development Corporation Law.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14006

If the bank board concurs with the findings of the program manager pursuant to Section 14004, the bank board shall direct the program manager to approve the articles of incorporation and endorse the approval thereon and forward the same to the Secretary of State for his or her approval and filing. Likewise, the program manager shall review all amendments to the articles of incorporation to ensure consistency with the purposes of this chapter.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14007

(a) The corporation’s existence as a small business financial development corporation begins upon the filing of the articles with the Secretary of State and continues perpetually, unless otherwise expressly provided for by law.

(b) If a corporation is terminated from participation in all programs, in order to continue its existence as a nonprofit corporation pursuant to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code), the corporation shall amend its articles of incorporation in accordance with Chapter 8 (commencing with Section 5180) of Part 2 of Division 2 of Title 1 to remove the provisions required by Section 14005, including an amendment to remove the words “small business financial development corporation,” “small business development corporation,” or “rural or urban development corporation,” as applicable, from the corporate name, and shall no longer be registered with the Secretary of State as a small business financial development corporation. A corporation shall not enjoy any of the benefits of a small business financial development corporation following termination.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14009

(a) Each corporation shall have provisions establishing a grievance procedure for employees, clients, or potential clients, to appeal a decision or obtain redress of an action done by the staff or loan committee of the corporation. The procedures shall be established in writing during the probationary period of a new corporation.

(b) The bylaws of the corporation shall authorize the removal of officers only by a two-thirds vote of the directors of the corporation.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14011

The Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of this title) applies to corporations formed under this chapter, except as to matters otherwise provided for in this chapter.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14012

For six months following the establishment of a corporation, commencing upon filing of the articles of incorporation with the Secretary of State, a corporation shall be on probation. While on probation, a corporation may be suspended if suspension is recommended by the program manager and affirmed by the executive director. This suspension is nonappealable and not subject to the procedures for suspension applicable to a corporation not on probation.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)






ARTICLE 5 - Corporation Board

14013

The corporate powers of a corporation shall be exercised by its board of directors.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14014

The bank shall enter into a contract with each corporation that shall require that:

(a) A person may not serve on a corporation’s board of directors who is not a resident of, or person conducting business in, the primary service area described in the articles of incorporation.

(b) A corporation’s board of directors shall include representatives from all of the following:

(1) The financial community.

(2) The business community.

(3) The economically disadvantaged.

(c) The chief executive officer of a corporation, or his or her designee, is the only employee of the corporation who may serve on its board of directors.

(d) A person who has a financial interest related to a matter over which the board of directors has authority may not make, participate in making, or in any way attempt to influence that matter.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14015

If any director ceases to meet the qualifications established in Section 14014, he or she shall immediately vacate his or her position as a director and the position shall be deemed vacant.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14016

If any vacancy occurs in the elective membership of the board of directors through death, resignation, or otherwise, the remaining directors shall elect a person representing the appropriate category to fill the vacancy for the unexpired term.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14017

The bank board shall direct the program manager to establish new small business financial development corporations pursuant to the directives and requirements. The directives and requirements shall include steps to achieve a goal of ensuring that small businesses in all areas of the state would have reasonable access to the financial products authorized by Chapter 6 (commencing with Section 63088) of Division 1 of Title 6.7 of the Government Code for which they are eligible.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)






ARTICLE 6 - Corporations, Miscellaneous

14018

Every corporation shall provide for, and maintain a central staff to perform, all administrative requirements of the corporation, including all those functions required of a corporation by the contract and this chapter.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14019

Reasonable costs incurred by a corporation in the creation and maintenance of a central staff shall be paid to the corporation from state funds, including a portion of the interest earned on the expansion fund and the corporation’s trust fund account, if the corporation has a trust fund account, otherwise, on the expansion fund.

(Added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14020

A corporation shall report to the program manager, or his or her designated representative, all statistical and other reports required by this chapter and Chapter 6 (commencing with Section 63088) of Division 1 of Title 6.7 of the Government Code, including responses to audit reports, budget requirements, and other information relating to the establishment, monitoring, and suspension or termination of a corporation.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14021

A corporation shall make a report to the program manager, as required by Chapter 6 (commencing with Section 63088) of Division 1 of Title 6.7 of the Government Code.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)






ARTICLE 7 - Conflict of Interest

14022

It shall be unlawful for a member of the bank board or for the executive director, program manager, or any person who is an officer, director, contractor, or employee of a corporation, or who is a member of a loan committee, or who is an employee of the California Infrastructure and Economic Development Bank to do any of the following:

(a) Ask for, consent, or agree to receive, any commission, emolument, gratuity, money, property, or thing of value for his or her own use, benefit, or personal advantage, for procuring or endeavoring to procure for any person, partnership, joint venture, association, or corporation, any loan, guarantee, financial, or other assistance from any corporation.

(b) Borrow money, property, or to benefit knowingly, directly or indirectly, from the use of the money, credit, or property of any corporation.

(c) Make, maintain, or attempt to make or maintain, a deposit of the funds of a corporation with any other corporation or association on condition, or with the understanding, expressed or implied, that the corporation or association receiving the deposit shall pay any money or make a loan or advance, directly or indirectly, to any person, partnership, joint venture, association, or corporation, other than to a corporation formed under this chapter.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14023

It shall be unlawful for a member of the bank board or for the executive director, program manager, or any person who is an officer or director of a corporation, or who is an employee of the California Infrastructure and Economic Development Bank to purchase or receive, or to be otherwise interested in the purchase or receipt, directly or indirectly, of any asset of a corporation, without paying to the corporation the fair market value of the asset at the time of the transaction.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)



14024

Violation of any provision of this article shall constitute a felony.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 2. Effective October 4, 2013.)












PART 6 - EMPLOYEE-OWNED BUSINESSES

14200

The Legislature finds and declares that the formation of employee-owned businesses and the participation of employees in the management of businesses in this state will promote the stabilization of local economies, anchor business activity, and increase productivity. The Legislature further finds that the encouragement of employee-owned businesses will increase and broaden community investments in this state and encourage new capital formation through employee ownership.

(Added by Stats. 1989, Ch. 429, Sec. 1.)






PART 7 - GENERAL PROVISIONS APPLICABLE TO CERTAIN CORPORATIONS

CHAPTER 1 - Water Companies

14300

(a) Any corporation organized for or engaged in the business of selling, distributing, supplying, or delivering water for irrigation purposes may provide, and any corporation organized for or engaged in the business of selling, distributing, supplying, or delivering water for domestic use shall provide, in its articles or bylaws that water shall be sold, distributed, supplied, or delivered only to owners of its shares and that the shares shall be appurtenant to certain lands when the same are described in the certificate issued therefor; and when the certificate is so issued and a certified copy of the articles or bylaws recorded in the office of the county recorder in the county where the lands are situated the shares of stock shall become appurtenant to the lands and shall only be transferred therewith, except after sale or forfeiture for delinquent assessments thereon as provided in Section 14303. Notwithstanding this provision in its articles or bylaws, any such corporation may sell water to the state, or any department or agency thereof, or to any school district, or to any public agency, or, to any other mutual water company or, during any emergency resulting from fire or other disaster involving danger to public health or safety, to any person at the same rates as to holders of shares of the corporations; and provided further, that any corporation may enter into a contract with a county fire protection district to furnish water to fire hydrants and for fire suppression or fire prevention purposes at a flat rate per hydrant or other connection. In the event lands to which any stock is appurtenant are owned or purchased by the state, or any department or agency thereof, or any school district, or public agency, the stock shall be canceled by the secretary, but shall be reissued to any person later acquiring title to the land from the state department, agency, or school district, or public agency.

(b) A corporation described in subdivision (a) shall be known as a mutual water company.

(Amended by Stats. 2011, Ch. 512, Sec. 2. Effective January 1, 2012.)



14300.5

For purposes of this chapter, “public water system” shall have the same meaning as provided in Section 116275 of the Health and Safety Code.

(Added by Stats. 2011, Ch. 512, Sec. 3. Effective January 1, 2012.)



14301

A corporation, including a nonprofit corporation organized for or engaged in the business of developing, distributing, supplying, or delivering water for irrigation or domestic use, or both, may provide in its articles, or may amend its articles to provide, that its only purpose shall be to develop, distribute, supply, or deliver water for irrigation or domestic use, or both, to its members or shareholders, at actual cost plus necessary expenses.

The amendment of the articles may be accomplished by:

(a) The passage by a three-fourths vote of the members of the board of directors of the corporation of a resolution adopting as the purpose of the corporation the purpose set forth in this section.

(b) The signing, verification, and filing of a certificate setting forth the resolution and the manner of its adoption.

The corporation shall not distribute any gains, profits, or dividends to its members or shareholders except upon the dissolution of the corporation.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14301.1

(a) No later than December 31, 2012, each mutual water company that operates a public water system shall submit to the local agency formation commission for its county a map depicting the approximate boundaries of the property that the mutual water company serves.

(b) A mutual water company that operates a public water system shall respond to a request from a local agency formation commission, located within a county that the mutual water company operates in, for information in connection with the preparation of municipal service reviews or spheres of influence pursuant to Chapter 4 (commencing with Section 56425) of Part 2 of Division 3 of Title 5 of the Government Code within 45 days of the request. The mutual water company shall provide all reasonably available nonconfidential information relating to the operation of the public water system. The mutual water company shall explain, in writing, why any requested information is not reasonably available. The mutual water company shall not be required to disclose any information pertaining to the names, addresses, or water usage of any specific shareholder. This subdivision shall not be interpreted to require a mutual water company to undertake any study or investigation. A mutual water company may comply with this section by submitting to the local agency formation commission the same information that the mutual water company submitted to the State Department of Public Health.

(c) A mutual water company that operates a public water system shall be subject to the requirements of, and has the powers granted by, subdivision (b) of Section 116755 of the Health and Safety Code.

(Added by Stats. 2011, Ch. 512, Sec. 4. Effective January 1, 2012.)



14301.2

Each board member of a mutual water company that operates a public water system shall comply with the training requirements set out in subdivision (a) of Section 116755 of the Health and Safety Code.

(Added by Stats. 2011, Ch. 512, Sec. 5. Effective January 1, 2012.)



14301.3

(a) All construction on public water systems operated by a mutual water company shall be designed and constructed to comply with the applicable California Waterworks standards, as provided in Chapter 16 (commencing with Section 64551) of Division 4 of Title 22 of the California Code of Regulations.

(b) A mutual water company that operates a public water system shall maintain a financial reserve fund for repairs and replacements to its water production, transmission, and distribution facilities at a level sufficient for continuous operation of facilities in compliance with the federal Safe Drinking Water Act (42 U.S.C. Sec. 300f et seq.) and the California Safe Drinking Water Act (Chapter 4 (commencing with Section 116270) of Part 12 of Division 104 of the Health and Safety Code).

(Amended by Stats. 2012, Ch. 162, Sec. 23. Effective January 1, 2013.)



14302

Whenever the owner of real property to which water stock by the terms of the certificate thereof is appurtenant at the time of conveyance, by properly executed conveyance, transfers to another the real property with the appurtenances belonging to the property, or whenever title to the property passes by execution sale, or by foreclosure or probate proceedings, the secretary of the water company that issued the stock shall, upon exhibition to him or her of a deed of the land duly recorded, or the necessary court order duly recorded, issue to the grantee named in the conveyance a new certificate of stock for the number of shares appurtenant to the land as shown by the books and records of the company. The secretary of the water company shall enter the name of the grantee upon the books of the company as the owner of the shares of stock and shall cancel on the books the number of former shares of stock so appurtenant to the land in the name of the grantor or of any previous owner of the land, or of any other person.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14303

A corporation organized for or engaged in the business of selling, distributing, supplying, or delivering water for irrigation purposes or domestic use, and not as a public utility, may levy assessments upon its shares, whether or not fully paid, unless otherwise provided in its articles or bylaws. If any shares of the corporation that have been made appurtenant to any land as provided in this chapter, become delinquent in the payment of assessments, the right to receive water or dividends thereon may be denied, and they may be sold and transferred without those lands as if not appurtenant thereto, and the purchaser shall acquire the right to receive water as provided in the articles or bylaws of the corporation, or they may be forfeited to the corporation.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14304

If a shareholder of a mutual water company has not timely paid any rate, charge, or assessment arising from, or related to, water service provided by the mutual water company to the shareholder’s property, and if authorized by its articles or bylaws, then after providing at least 20 days’ written notice to the shareholder, the board of directors of the mutual water company may authorize the recording of a notice of lien against that shareholder’s property to secure the collection of the rates, charges, and assessments owed to the mutual water company by the shareholder.

(Added by Stats. 2013, Ch. 633, Sec. 1. Effective January 1, 2014.)



14305

(a) (1) This section shall be known and may be cited as the Mutual Water Company Open Meeting Act.

(2) This section shall only apply to a mutual water company that operates a public water system.

(b) Any eligible person, upon 24 hours advance written notice, may attend meetings of the board of directors of a mutual water company, except when the board adjourns to, or meets solely in, executive session to consider litigation, matters relating to the formation of contracts with third parties, member or shareholder discipline, personnel matters, or to meet with a member or shareholder, upon the member or shareholder’s request, regarding the member or shareholder’s payment of assessments, as specified in Section 14303. The board of directors of the mutual water company shall meet in executive session, if requested by a member or shareholder who may be subject to a fine, penalty, or other form of discipline, and the member shall be entitled to attend the executive session. As specified in paragraph (3) of subdivision (o), an eligible person shall be entitled to attend a teleconference meeting or the portion of a teleconference meeting that is open to eligible persons, and that meeting or portion of the meeting shall be audible to the eligible persons in a location specified in the notice of the meeting.

(c) Any matter discussed in executive session shall be generally noted in the minutes of the immediately following meeting that is open to eligible persons.

(d) The minutes, minutes proposed for adoption that are marked to indicate draft status, or a summary of the minutes, of any meeting of the board of directors of a mutual water company, conducted on or after January 1, 2014, other than an executive session, shall be available to eligible persons within 30 days of the meeting. The minutes, proposed minutes, or summary minutes shall be provided to any eligible person upon request and upon reimbursement of the mutual water company’s costs for providing the minutes.

(e) The pro forma budget required in Section 14306 shall be available to eligible persons within 30 days of the meeting at which the budget was adopted. The budget shall be provided to any eligible person upon request and upon reimbursement of the mutual water company’s costs.

(f) Unless the bylaws provide for a longer period of notice, eligible persons shall be given notice of the time and place of a meeting as defined in subdivision (o), except for an emergency meeting or a meeting that will be held solely in executive session, at least four days prior to the meeting. Except for an emergency meeting, eligible persons shall be given notice of the time and place of a meeting that will be held solely in executive session at least two days prior to the meeting. Notice shall be given by posting the notice in a prominent, publicly accessible place or places within the territory served by the mutual water company and by mail to any eligible person who had requested notification of board meetings by mail, at the address requested by the eligible person. Eligible persons requesting notice by mail shall pay the costs of reproduction and mailing of the notice in advance. Notice may also be given by mail, by delivery of the notice to each unit served by the mutual water company or, with the consent of the eligible person, by electronic means. The notice shall contain the agenda for the meeting.

(g) An emergency meeting of the board may be called by the chief executive officer of the mutual water company, or by any two members of the board of directors other than the chief executive officer, if there are circumstances that could not have been reasonably foreseen which require immediate attention and possible action by the board, and which of necessity make it impracticable to provide notice as required by this section.

(h) The board of directors of a mutual water company shall permit any eligible person to speak at any meeting of the mutual water company or the board of directors, except for meetings of the board held in executive session. A reasonable time limit for all eligible persons to speak to the board of directors or before a meeting of the mutual water company shall be established by the board of directors.

(i) (1) Except as described in paragraphs (2) to (4), inclusive, the board of directors of the mutual water company may not discuss or take action on any item at a nonemergency meeting unless the item was placed on the agenda included in the notice that was posted and distributed pursuant to subdivision (f). This subdivision does not prohibit an eligible person who is not a member of the board from speaking on issues not on the agenda.

(2) Notwithstanding paragraph (1), a member of the board of directors, mutual water company officers, or a member of the staff of the mutual water company, may do any of the following:

(A) Briefly respond to statements made or questions posed by a person speaking at a meeting as described in subdivision (h).

(B) Ask a question for clarification, make a brief announcement, or make a brief report on his or her own activities, whether in response to questions posed by an eligible person or based upon his or her own initiative.

(3) Notwithstanding paragraph (1), the board of directors or a member of the board of directors, subject to rules or procedures of the board of directors, may do any of the following:

(A) Provide a reference to, or provide other resources for factual information to, the mutual water company’s officers or staff.

(B) Request the mutual water company’s officers or staff to report back to the board of directors at a subsequent meeting concerning any matter, or take action to direct the mutual water company’s officers or staff to place a matter of business on a future agenda.

(C) Direct the mutual water company’s officers or staff to perform administrative tasks that are necessary to carry out this subdivision.

(4) (A) Notwithstanding paragraph (1), the board of directors may take action on any item of business not appearing on the agenda posted and distributed pursuant to subdivision (f) under any of the following conditions:

(i) Upon a determination made by a majority of the board of directors present at the meeting that an emergency situation exists. An emergency situation exists if there are circumstances that could not have been reasonably foreseen by the board, that require immediate attention and possible action by the board, and that, of necessity, make it impracticable to provide notice.

(ii) Upon a determination made by the board by a vote of two-thirds of the members present at the meeting, or, if less than two-thirds of total membership of the board is present at the meeting, by a unanimous vote of the members present, that there is a need to take immediate action and that the need for action came to the attention of the board after the agenda was posted and distributed pursuant to subdivision (f).

(iii) The item appeared on an agenda that was posted and distributed pursuant to subdivision (f) for a prior meeting of the board of directors that occurred not more than 30 calendar days before the date that action is taken on the item and, at the prior meeting, action on the item was continued to the meeting at which the action is taken.

(B) Before discussing any item pursuant to this paragraph, the board of directors shall openly identify the item to the members in attendance at the meeting.

(j) (1) Notwithstanding any other law, the board of directors shall not take action on any item of business outside of a meeting.

(2) (A) Notwithstanding any other provision of law, the board of directors shall not conduct a meeting via a series of electronic transmissions, including, but not limited to, electronic mail, except as specified in subparagraph (B).

(B) Electronic transmissions may be used as a method of conducting an emergency meeting if all members of the board, individually or collectively, consent in writing to that action, and if the written consent or consents are filed with the minutes of the meeting of the board. These written consents may be transmitted electronically.

(k) (1) An eligible person may bring a civil action for declaratory or equitable relief for a violation of this section by a mutual water company for which he or she is defined as an eligible person for a judicial determination that an action taken by the board is null and void under this section.

(2) Prior to the commencement of an action pursuant to paragraph (1), the eligible person shall make a demand on the board to cure or correct the action alleged to be taken in violation of this section. The demand shall be in writing, and submitted within 90 days from the date the action was taken. The demand shall state the challenged action of the board and the nature of the alleged violation.

(3) Within 30 days of receipt of the demand, the board shall cure or correct the challenged action and inform the demanding party in writing of its actions to cure or correct, or inform the demanding party in writing of its decision not to cure or correct the challenged action.

(4) Within 15 days of receipt of the written notice of the board’s decision to cure or correct or not to cure or correct, or within 15 days of the expiration of the 30-day period to cure or correct, whichever is earlier, the demanding party shall commence the action pursuant to paragraph (1). If the demanding party fails to commence the action pursuant to paragraph (1), that party shall be barred from commencing the action thereafter.

(l) A board action that is alleged to have been taken in violation of this section shall not be determined to be void if the action taken was in substantial compliance with this section.

(m) The fact that the board of directors of a mutual water company takes subsequent action to cure or correct an action taken pursuant to this section shall not be construed as, or admissible as evidence of, a violation of this section.

(n) An eligible person who prevails in a civil action to enforce his or her rights pursuant to this section shall be entitled to reasonable attorney’s fees and court costs. A prevailing mutual water company shall not recover any costs, unless the court finds the action to be frivolous, unreasonable, or without foundation.

(o) As used in this section:

(1) “Eligible person” means a person who is any of the following:

(A) A shareholder or member of the mutual water company.

(B) A person who is an occupant, pursuant to a lease or a rental agreement, of commercial space or a dwelling unit to which the mutual water company sells, distributes, supplies, or delivers drinking water.

(C) An elected official of a city or county who represents people who receive drinking water directly from the mutual water company on a retail basis.

(D) Any other person eligible to participate in the mutual water company’s meetings under provisions of the company’s articles or bylaws.

(2) “Item of business” means any action within the authority of the board, except those actions that the board has validly delegated to any other person or persons, officer of the mutual water company, or committee of the board comprising less than a majority of the directors.

(3) “Meeting” means either of the following:

(A) A congregation of a majority of the members of the board at the same time and place to hear, discuss, or deliberate upon any item of business that is within the authority of the board.

(B) A teleconference in which a majority of the members of the board, in different locations, are connected by electronic means, through audio or video or both. A teleconference meeting shall be conducted in a manner that protects the rights of members of the mutual water company and otherwise complies with the requirements of this title. Except for a meeting that will be held solely in executive session, the notice of the teleconference meeting shall identify at least one physical location so that members of the mutual water company may attend and at least one member of the board of directors or a person designated by the board shall be present at that location. Participation by board members in a teleconference meeting constitutes presence at that meeting as long as all board members participating in the meeting are able to hear one another and members of the mutual water company speaking on matters before the board.

(4) “Mutual water company” means a mutual water company, as defined in Section 14300, that operates a public water system, as defined in Section 14300.5.

(Amended by Stats. 2014, Ch. 71, Sec. 24. Effective January 1, 2015.)



14306

(a) The board of a mutual water company that operates a public water system shall adopt, in an open meeting, an annual budget on or before the start of each fiscal year of the mutual water company.

(b) The board of a mutual water company that operates a public water system shall contract with a certified public accountant or public accountant to conduct an annual review of the financial records and reports of the mutual water company. The review shall be subject to generally accepted accounting standards.

(c) Eligible persons may request a copy of the report, and shall reimburse the mutual water company for the costs of providing the report.

(d) For purposes of this section, the term “eligible persons” has the same meaning as that term is defined in subdivision (o) of Section 14305.

(Added by Stats. 2013, Ch. 633, Sec. 3. Effective January 1, 2014.)



14307

(a) (1) Unless its governing documents impose more stringent standards, a mutual water company that operates a public water system shall make the following records promptly available upon written request to an eligible person upon payment of fees covering direct costs of duplication:

(A) Agendas and minutes of board meetings conducted on or after January 1, 2014.

(B) A copy of an annual budget adopted pursuant to subdivision (a) of Section 14306.

(C) A copy of an accounting report prepared pursuant to subdivision (b) of Section 14306.

(D) A copy of any records reporting the results of a water quality test.

(E) A copy of an annual report that has been distributed to the mutual water company’s shareholder or members.

(2) Any request for records pursuant to this subdivision shall be limited to the three calendar years preceding the written request for the records.

(b) For the purposes of this section, “eligible person” means a person who is any of the following:

(1) A stockholder or member of the mutual water company.

(2) A person who is an occupant, pursuant to a lease or a rental agreement, of commercial space or a dwelling unit to which the mutual water company sells, distributes, supplies, or delivers drinking water.

(3) An elected official of a city or county who represents people who receive drinking water directly from the mutual water company on a retail basis.

(4) Any other person eligible to obtain copies of the records listed in subdivision (a) under provisions of the mutual water company’s articles or bylaws.

(Added by Stats. 2013, Ch. 633, Sec. 4. Effective January 1, 2014.)






CHAPTER 2 - Mutual Water Companies Formed in Connection With Subdivided Lands

14310

(a) It is the intent of the Legislature to ensure both of the following:

(1) That when a mutual water company is formed or is about to be formed in connection with a subdivision, as defined in Sections 11000 and 11004.5 of the Business and Professions Code, an adequate potable water supply and distribution system exists for domestic use and fire protection.

(2) That adequate disclosure and protection to the security holders exist with respect to rights and duties arising from their security holdings in a mutual water company.

(b) For purposes of this chapter, the use of the term “subdivision” has the same definition as “subdivision” as defined in Sections 11000 and 11004.5 of the Business and Professions Code.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14311

A mutual water company formed on or after January 1, 1998, in connection with the offering for sale or lease, or with the sale or lease, of lots within a subdivision and organized to sell, distribute, supply, or deliver water for domestic use to owners of lots in the subdivision shall meet all the requirements of this chapter. A mutual water company described in this section and formed before January 1, 1998, may elect to meet all the requirements of this chapter.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14312

(a) Any person who intends to offer for sale or lease lots within a subdivision within this state and to provide water for domestic use to purchasers of the lots within a subdivision through the formation of a mutual water corporation described in Section 14311, shall include as part of the application for a public report, as described in Section 11010 of the Business and Professions Code, a separate document containing all of the following information, representations, and assurances:

(1) That the provisions of this chapter have been complied with.

(2) That the area in which the mutual water company proposes to deliver water encompasses and includes the entire subdivision and, when applicable, will include parcels to be annexed to the subdivision.

(3) That the mutual water company has contacted the Public Utilities Commission and the county local agency formation commission to determine if the proposed area described in paragraph (2) will overlap an existing water service area or if an existing water service area could more appropriately serve the subdivision.

(4) That the mutual water company has a source of, and title to, a water supply, distribution, and fire protection system sufficient to satisfy expected demands for water from the subdivision.

(5) That copies of the contracts and other documents relating to the acquisition by the mutual water company of the water supply, distribution, and fire protection system have been delivered to, and are on file with, the mutual water company and that these contracts and documents evidence the mutual water company’s title to the water supply, distribution, and fire protection system.

(6) That the subdivider or applicant has executed and entered into a written contract with the mutual water company wherein the subdivider or applicant has agreed to pay monthly a proportional part of the repair and replacement fund according to a ratio of the number of lots owned or controlled by the subdivider or applicant to the total number of lots in the subdivision.

(7) That an engineer’s report has been prepared in accordance with this chapter and Sections 260.504.2 to 260.504.2.4, inclusive, of Title 10 of the California Code of Regulations and is on file with the mutual water company.

(8) That the mutual water company will distribute potable water for domestic use and has obtained, and has on file, a copy of the certificate of the State Director of Health Services, as required by Sections 116300 to 116385, inclusive, of the Health and Safety Code.

(9) That the securities of the mutual benefit water corporation will be sold or issued only to purchasers of lots in the subdivision, or to successors in interest of purchasers of lots in the subdivision, and not sold or issued to the subdivider, applicant, or to the successor in interest of the subdivider or applicant, and that the securities will be sold or issued only after a public report for the subdivision has been issued by the Real Estate Commissioner.

(10) That the securities to be issued by the mutual water company are appurtenant to the land pursuant to Section 14300.

(11) That the water supply and distribution system will serve each lot in the subdivision and be completed prior to the issuance of the public report by the Real Estate Commissioner.

(12) That there is a statement, signed by either the engineer who prepared the engineer’s report referred to in paragraph (7) or a person employed or acting on behalf of a public agency or other independent qualified person, that the water supply and distribution system has been examined and tested and that the water supply and distribution system operates in accordance with the design standards of the water supply and distribution system required by this chapter, and that a copy of this statement is on file with the mutual water company.

(13) That the articles of incorporation or bylaws of the mutual water company contain all of the following:

(A) A statement to the effect that the mutual water company shall provide water to all members or shareholders. If there will be an owners’ association of the subdivision, an additional statement that water shall also be provided to the common areas.

(B) A provision directing the board of directors to establish a rate structure that will result in the accumulation and maintenance of a fund for the repair, administration, maintenance, and replacement of the water supply, distribution, and fire protection system, that the rate charged shall bear a reasonable relationship to the cost of furnishing water and maintaining the system, and that unimproved lots included within the area to be served shall bear a proportionate share of the cost of repair and replacement of the water supply, distribution, and fire protection system, as well as a proportionate share of the cost of maintaining the fund.

(C) A statement evidencing a reasonable relationship between each unit of the securities to be issued and each unit of the area to be served, such as one share of common stock issued for each subdivision lot purchased.

(D) A prohibition on the issuance of fractional shares or securities.

(E) A statement, meeting the requirements of Section 14300, that the securities are appurtenant to the land within the area to be served.

(F) Provision for the transfer of the securities, voting rights of the security holders, inspection of books and records by security holders, necessary or contemplated expansion of the facilities of the mutual water company, and further subdivision, where applicable, of the area to be served.

(G) The limitation on the salaries paid to the persons operating, or employed by, the mutual water company, including officers and directors.

(H) A provision for annual meetings of the security holders accompanied by a provision for adequate notice.

(I) A provision for the annual distribution to each security holder of fiscal yearend financial statements within 105 days of the close of the fiscal year.

(J) In the case of a mutual water company that purchases water for distribution from a public utility, municipal water company, or water district, a provision for charging all security holders a pro rata amount of the cost of water supplied to an entity providing fire protection service.

(K) A provision that a share certificate shall be issued to each lot purchased.

(L) In the case of a mutual water company serving a residential subdivision, the following statements: (i) the mutual water company shall be a separate corporation formed and organized for the purpose described in Section 14311; and (ii) if a shareholder becomes delinquent in paying assessments, the right to receive water or dividends may be denied or forfeited but those rights shall not be sold or transferred without the land.

(14) That an offering circular has been prepared and will be used in any offer and sale of the securities of the mutual water company.

(15) That the writings and documents evidencing compliance with all of the above provisions of the subdivision are on file as part of the permanent record of the mutual water company.

(b) The contracts and documents described in paragraph (5) of subdivision (a) shall include all of the following:

(1) Any bill of sale transferring all personal property used and usable in the operation of the mutual water company.

(2) A copy of any recorded deed to the wells and water tanks to be used by the mutual water company in the supply, distribution, and fire protection system.

(3) Copies of any recorded deeds granting easements for construction, repair, maintenance, and improvements of the water supply, distribution, and fire protection system.

(c) The written contract described in paragraph (6) of subdivision (a) shall provide that, in consideration of the transfer by the subdivider or applicant to the mutual water company of the water supply, distribution, and fire protection system, the mutual water company agrees to do all of the following:

(1) Sell and issue securities to the purchasers of the remaining lots in the subdivision on the same terms, except for the price if the difference is justified, as for the initial purchasers.

(2) Cooperate with the subdivider or applicant in the operation, maintenance, and improvement of the present and contemplated water supply, distribution, and fire protection system.

(3) Contract with the subdivider, applicant, or a successor in interest, if a reasonable request is made to do so, for the management of the mutual water company for as long as lots in the subdivision remain unsold. The terms of the contract shall be subject to approval by the board of directors of the mutual water company, including terms related to the compensation to the subdivider, applicant, or successor in interest, if any.

(d) The offering circular described in paragraph (14) of subdivision (a) shall be delivered to each prospective purchaser of the securities and shall include, among other things, all of the following:

(1) A discussion of the water supply, distribution, and fire protection system.

(2) A summary of the opinion of the engineer along with the engineer’s consent, as required by Sections 260.504.2 to 260.504.2.4, inclusive, of Title 10 of the California Code of Regulations.

(3) The area in which the mutual water company intends to provide water service.

(4) A discussion of the rights and duties of the security holders of the mutual water company as set forth in its articles of incorporation and bylaws, including the consequence of failure to pay for water or assessments.

(5) The fact that the articles of incorporation or bylaws provide that the shares or securities of the mutual water company may not be sold separately from the right to water evidenced by the security of the mutual water company and prohibit issuance of fractional shares or securities of the mutual water company.

(6) A discussion of the certificate issued by the State Director of Health Services certifying that the water is fit for domestic use.

(7) The limitation imposed on salaries to be paid to personnel operating, or employed by, the mutual water company, including officers and directors.

(8) A discussion of the transferability of the securities, the voting rights of the security holders, access to books and records, necessary or contemplated expansion of the facilities of the mutual water company, and further subdivision of the area to be served, if applicable.

(9) A discussion of the subdivider’s duties with respect to maintenance and repair or replacement of the water supply, distribution, or fire protection system; and a discussion of the establishment and maintenance of the operating, repair, and replacement fund.

(e) The following exhibits shall also be attached to the offering circular:

(1) A copy of the articles of incorporation and bylaws of the mutual water company, including the articles or bylaws recorded under Section 14300.

(2) A copy of financial statements of the mutual water company. If the mutual water company has not yet commenced operations, a detailed operating budget for the first six months of operations should be included as an exhibit to the offering circular. The operating budget must include estimated monthly fees to be charged to the water users.

(3) A specimen certificate evidencing the security to be issued and meeting the requirements of Section 14300.

(f) The Real Estate Commissioner shall prescribe the form and content of the document required by this section.

(Amended by Stats. 1998, Ch. 485, Sec. 41. Effective January 1, 1999.)



14313

The engineer’s report prepared pursuant to the document under Section 14312 shall contain all relevant information pertaining to the proposed water supply, distribution, and fire protection system, including, but not limited to, the following:

(a) A system map of the area to be served showing all of the following:

(1) The total acreage.

(2) The number and location of lots into which the area is or can be subdivided and the location of the connection for water service.

(3) The location of all sources of supply, principal pumping stations, diversion works, water treatment and filter plants, and storage facilities.

(4) The size, character, and location of all mains and ditches.

(5) The location of all valves and gates, gauges, interconnections with other systems, and fire hydrants.

(6) The location, size, and kind of each service pipe.

(7) The layout of all principal pumping stations and water treatment and filter plants to show size, location, and character of all major equipment, pipelines, connections, valves, and other equipment used in connection therewith.

(8) The date of construction and condition of all principal items of plant and extensions of all mains.

(b) A description of the sources of supply, including, in the case of wells, information on the depth, diameter, and casing of the well, and a statement indicating that the proposed water supply and distribution system complies with this section, supported by reports showing the sustained capacity of source of supply, or, if all or some water is to be obtained from another source, copies of contracts for obtaining such water, together with estimates of the present and ultimate water consumption in the area to be served.

(c) A statement indicating in detail the cost of the water supply, distribution, and fire protection system, and indicating the cost of any required repairs or replacement.

(d) An opinion by the engineer to the effect that the water supply, distribution, and fire protection system will adequately, dependably, and safely meet the total requirements for all water consumers under maximum consumption and will meet the requirements of Section 14314. The opinion shall have attached to it the calculations and data used in estimating the water requirements.

(e) A statement by the engineer of the estimated cost of maintenance of the system, the estimated useful life of the components of the system, the estimated cost of replacement of the system, and the monthly or annual amount which should be charged to establish a reasonable reserve for maintenance and replacement of the system based on these estimates.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14314

The water supply and distribution system of a mutual water company described in Section 14311 that proposes to distribute water for domestic use pursuant to this chapter shall comply with all of the following design standards:

(a) The system shall be adequate to maintain normal operating pressure of not less than 25 pounds per square inch, nor more than 125 pounds per square inch, at the service connection; provided, however, that during periods of hourly maximum demand, or at the time of peak seasonal loads, the pressure may be reduced to not less than 20 pounds per square inch, and during periods of hourly minimum demand the pressure may increase to not more than 150 pounds per square inch. Variations in pressure under normal operation shall not exceed 50 percent of the average operating pressure. The average operating pressure shall be determined by computing the arithmetical average of at least 24 consecutive hourly pressure readings.

(b) The quantity of water delivered to the distribution system from all source facilities shall be sufficient to supply adequately, dependably, and safely the total requirements of all water consumers under maximum consumption, and shall be sufficient to maintain the pressure specified by subdivision (a).

(c) The distribution system shall provide at least one connection per service and, to the extent feasible, shall be designed in a property segmented grid so as to do both of the following:

(1) Minimize the extent of interruption in water service when repairs are necessary.

(2) Avoid dead ends in its water mains.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14315

(a) The mutual water company described in Section 14311 shall provide at least a minimum level of water service to its customers for fire protection purposes as an inherent part of the water system design in accordance with the standards set forth in this section. The standards set forth in this section are the minimum levels of water service that the mutual water company shall provide and shall not preclude the mutual water company from designing a fire protection system that meets higher standards, nor preclude any governmental agency from setting higher standards in any area subject to its jurisdiction. A mutual water company may request a fire protection agency to approve a fire protection system that does not meet the standards set forth in this chapter upon a showing by the mutual water company that the proposed system is adequate for fire protection purposes.

(b) In the initial construction, extension, or modification of a water system, any one of which is required to serve (1) a new user or (2) a change in use, the facilities constructed, extended, or modified shall be designed to be capable of providing, for a sustained period of at least two hours, in addition to the requirements of the average daily demand within the area to be served, the minimum flow requirements set forth below opposite the classification of land use to be served:

Land Use

Minimum Flow

1.Rural, residential with a lot density of two or

fewer units per acre primarily for

recreational and retirement use ........................

250 gpm

2.Lot density of less than one single-family

residential unit per acre ........................

500 gpm

3.Lot density of one or two single-family

residential units per acre ........................

750 gpm

4.Lot density of three or more single-family

residential units per acre ........................

1,000 gpm

5.Duplex residential units, neighborhood

business of one story ........................

1,500 gpm

6.Multiple residential, one and two stories;

light commercial or light industrial ........................

2,000 gpm

7.Multiple residential, three stories or higher;

heavy commercial or heavy industrial ........................

2,500 gpm

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14316

The water supply and distribution system of a mutual water company described in Section 14311 that proposes to distribute water for domestic use shall be constructed to conform with currently accepted engineering practices, and shall comply with the following construction standards where possible:

(a) Water mains to be installed below the frost level or otherwise protected to prevent freezing and shall not have less than 30 inches of cover over the top of the pipe in public streets or alleys except where such depth is rendered impossible by underground obstructions or rocky or hardpan conditions.

(b) The size, design, material, and installation of service pipes shall conform to the reasonable requirements of the mutual water company; provided, however, that the minimum size of the pipe shall be 3/4 inch or greater nominal size. Except where services are not intended for use during freezing weather and arrangements are made to drain service pipes prior to freezing weather, and except at terminations in connection with the meter or water consumer’s piping, all service pipes shall be laid at a depth sufficient to prevent freezing.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14317

The fire protection system of a mutual water company shall be constructed to conform with currently accepted engineering practices, and shall comply with the following construction standards:

(a) The flows set forth in Section 14315 shall be calculated on the basis of a residual pressure of 20 p.s.i.g. in the distribution system under flowing conditions.

(b) Fire hydrants shall be attached to the distribution systems at the locations designated by the entity responsible for their use for firefighting purposes. Any new mains to which a hydrant may be attached shall not be less than six inches in diameter.

(c) Each separately operated water system shall not have less than two independent sources of supply.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)



14318

The mutual water company shall be financially responsible for the maintenance, repair, or replacement of fire hydrants. A mutual water company shall perform and record annual flow tests pursuant to Section 14317 or, in lieu of the annual flow test under Section 14317, any test to determine available flow performed by a fire protection agency. The recorded test results shall become part of the mutual water company’s books and records.

(Added by Stats. 1997, Ch. 598, Sec. 3. Effective January 1, 1998.)









PART 9 - CABLE TELEVISION CORPORATIONS

14400

Any person who willfully and maliciously does any injury to any property of a cable television corporation is liable to the corporation for three times the amount of actual damages sustained thereby, to be recovered in any court of competent jurisdiction.

(Added by Stats. 1997, Ch. 598, Sec. 5. Effective January 1, 1998.)






PART 11 - SOCIETIES FOR THE PREVENTION OF CRUELTY TO ANIMALS

14500

This title extends to all corporations heretofore formed and existing for the prevention of cruelty to animals, but does not extend or apply to any association, society, or corporation that uses or specifies a name or style of the same, or substantially the same, as that of any previously existing society or corporation in this state organized for a like purpose.

(Amended by Stats. 2010, Ch. 652, Sec. 8. Effective January 1, 2011.)



14501

Every society incorporated and organized for the prevention of cruelty to animals may enter into a contract with any city, city and county, or county, where the society is located, to enforce the provisions of laws of this state for the prevention of cruelty to animals, or arresting or prosecuting offenders thereunder, or preventing cruelty to animals. A humane society may perform those actions in the absence of a contract with a city, city and county, or county.

(Amended by Stats. 2011, Ch. 296, Sec. 45. Effective January 1, 2012.)



14502

(a) (1) (A) (i) On and after July 1, 1996, no entity, other than a humane society or society for the prevention of cruelty to animals, shall be eligible to petition for confirmation of an appointment of any individual as a humane officer, the duty of which shall be the enforcement of the laws for the prevention of cruelty to animals.

(ii) On and after July 1, 1996, only a person who meets the requirements of this section may be appointed as, or perform the duties of, a humane officer.

(iii) Any person appointed as a humane officer prior to July 1, 1996, may continue to serve as a humane officer until the expiration of the term of appointment only if the appointing society maintains records pursuant to subparagraph (B) documenting that both the appointing society and the humane officer meet the requirements of this section.

(B) Each humane society or society for the prevention of cruelty to animals for which an individual is acting as a humane officer shall maintain complete and accurate records documenting that the individual has successfully completed all requirements established in this section and shall make those records available, upon request, to the superior court, the Attorney General, or any entity duly authorized to review that information, including the State Humane Association of California. The records shall include the full name and address of each humane officer.

(2) The humane society or society for the prevention of cruelty to animals shall possess insurance of at least one million dollars ($1,000,000) for liability for bodily injury or property damage.

(3) Each appointment of a humane officer shall be by separate resolution by the board of directors or trustees of the humane society or society for the prevention of cruelty to animals duly entered in its minutes. The resolution shall state the full name and address of the principal office of the appointing society, the full name of the person so appointed, the fact that he or she is a citizen of the State of California, that he or she has met the training requirements set forth in subdivision (h), and whether he or she is authorized to carry a weapon pursuant to this section. The resolution shall also designate the number of the badge to be allotted to the officer, and the date on which the term of office shall expire.

(b) A humane society or a society for the prevention of cruelty to animals seeking confirmation of a humane officer’s appointment shall comply with each of the following provisions:

(1) Prior to filing a Petition for Order Confirming Appointment of a Humane Officer under paragraph (3), the humane society or society for the prevention of cruelty to animals shall submit to the Department of Justice fingerprint images and related information of all humane officer applicants for the purposes of obtaining information as to the existence and content of a record of state and federal convictions and state and federal arrests and also information as to the existence and content of a record of state and federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(A) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a fitness determination regarding the humane officer applicants to the humane society or society for the prevention of cruelty to animals.

(B) The Department of Justice shall provide a state response to the humane society or society for the prevention of cruelty to animals pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(C) The humane society or society for the prevention of cruelty to animals shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons whose appointments are confirmed as described in subdivision (c).

(D) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this paragraph.

(2) When filing a Petition for Order Confirming Appointment of a Humane Officer under paragraph (3), the humane society or society for the prevention of cruelty to animals shall serve a copy of the petition on each of the following:

(A) The police department having jurisdiction in the city in which the principal office of the appointing society is located.

(B) The sheriff’s department having jurisdiction in the county in which the principal office of the appointing society is located.

(C) The Department of the California Highway Patrol.

(D) The State Humane Association of California.

(E) The animal control agency having jurisdiction in the city in which the principal office of the appointing society is located. If the sheriff’s department or police department entitled to notice under subparagraph (A) or (B) provides animal control services for the city in which the principal office of the appointing society is located, no separate notice is required under this subparagraph.

(F) The Department of Justice.

(3) The humane society or society for the prevention of cruelty to animals shall file with the superior court in and for the county or city and county in which the principal office of the humane society is located a Petition for Order Confirming Appointment of a Humane Officer, and shall attach to the petition all of the following:

(A) A copy of the resolution appointing the person, duly certified to be correct by the president and secretary of the society and attested by its seal.

(B) A copy of the criminal record offender information, if any, obtained regarding the person pursuant to paragraph (1).

(C) Proof of the society’s proper incorporation in compliance with Part 9 (commencing with Section 10400) of Division 2, including the date the articles of incorporation were filed with the Secretary of State.

(D) A copy of the society’s liability insurance policy for bodily injury or property damage in the amount of at least one million dollars ($1,000,000).

(E) Documentation establishing that the appointee has satisfactorily completed the training requirements set forth in this section.

(F) Documentation establishing that the society has a written agreement with another entity, such as a public or private animal shelter or licensed veterinary clinic, that (i) provides for the humane care and treatment of any animals seized by the society, (ii) is capable of preserving evidence that may be used to prosecute an animal cruelty case, and (iii) is compliant with all applicable federal, state, and local laws, including licensing laws. Alternatively, the society may provide documentation that it is operating its own animal shelter that meets the requirements of clauses (i), (ii), and (iii).

(G) If the society has not previously appointed a humane officer:

(i) An affidavit signed under penalty of perjury from the president of the society that demonstrates the society’s competence to appoint a humane officer by providing information, including, but not limited to, the following:

(I) Partnerships or collaborations, if any, with other nonprofit or community agencies.

(II) Cash reserve on hand, if any, to pay for veterinary expenses, housing, food, and care of seized animals.

(III) Established donor base, if any.

(IV) Current or prior law enforcement, legal, or other relevant experience, if any, of persons who will supervise the appointee.

(V) Current or prior experience of managers, if any, in operating a society or other nonprofit organization.

(VI) Statement that each board member is in good standing in the community and has not been convicted of a misdemeanor or felony involving animals.

(VII) Ongoing training beyond the minimum required for appointment of the humane officer, if any.

(VIII) The need for a humane officer in the society’s county.

(IX) Any other documentation demonstrating compliance with applicable federal, state, or local laws.

(ii) Affidavits, if any, from personnel of local animal control agencies, law enforcement agencies, or other societies pertaining to the appointee’s fitness to act as a humane officer.

(H) As the last page, proof of service of a copy of the petition upon those parties required to be served.

(4) Any party described in paragraph (2) may file an opposition to the petition described in paragraph (3). All papers filed in opposition to the petition and in reply to the opposition shall conform to law and motion pleading requirements, pursuant to Rule 3.1113(d) of the California Rules of Court. An opposition shall not exceed 15 pages and a reply shall not exceed 10 pages, excluding exhibits and declarations. The opposition shall be limited to the competency of the society to appoint and supervise a humane officer and the qualifications, background, and fitness of the appointee that are specific to the work of a humane officer.

(A) Any opposition shall be filed no later than 15 court days after the petition is filed with the court. Any opposition shall be served on all parties indicated on the proof of service attached to the petition.

(B) The petitioner’s reply, if any, to the opposition shall be filed within 10 court days after service of the opposition. The reply shall be served on all parties listed in the proof of service attached to the petition and to any other person who has filed an opposition.

(C) The court shall rule on the petition without a hearing unless the court notifies the parties of an intention to hold a hearing.

(D) The petitioner shall serve a certified copy of the court’s order ruling on the petition on all parties listed in the proof of service attached to the petition and to any other person or entity who has filed an opposition.

(c) (1) Upon receipt of the Petition for Order Confirming Appointment of a Humane Officer, the court shall first determine the society’s date of incorporation, and the length of time between the date the society filed its articles of incorporation with the Secretary of State and the date it filed the petition described in paragraph (3) of subdivision (b) with the court. If the society was incorporated on or after January 1, 2011, then the following shall apply:

(A) For a petition to confirm appointment of a level 1 humane officer, the court shall issue an order denying confirmation of the appointment if a minimum of five years has not elapsed from the date the society filed its articles of incorporation with the Secretary of State to the date it filed the petition.

(B) For a petition to confirm appointment of a level 2 humane officer, the court shall issue an order denying confirmation of the appointment if a minimum of one year has not elapsed from the date the society filed its articles of incorporation with the Secretary of State to the date it filed the petition.

(C) For a petition to confirm appointment of either a level 1 or level 2 humane officer, the court shall issue an order denying confirmation of the appointment if the society has not established, through submission of appropriate documentation, that the society is either operating its own animal shelter or has a written agreement with another entity, in compliance with subparagraph (F) of paragraph (3) of subdivision (b).

(2) If the court has not issued an order denying the petition pursuant to paragraph (1), then the court shall review the matter of the appointee’s qualifications and fitness to act as a humane officer. The court shall also consider any documentation it has received in support of, or in opposition to, the confirmation of the person’s appointment. If the court finds that the appointee is qualified and fit to act as a humane officer, the court shall issue an order confirming the appointment. The society shall thereupon file a certified copy of the court order in the office of the county clerk of the county or city and county in which the court is located. The appointee shall, at the same time, take and subscribe the oath of office prescribed for constables or other peace officers. The society shall also provide a copy of the Order Confirming Appointment to the State Humane Association of California and the Department of Justice. The Department of Justice may charge a reasonable fee sufficient to cover the costs of maintaining records of Orders Confirming Appointment. If the court does not find the appointee qualified and fit to act as a humane officer, the court shall issue an order denying confirmation of the appointment.

(d) If the court grants the petition, the county clerk shall immediately enter in a book to be kept in his or her office and designated “Record of Humane Officers” the name of the officer, the name of the society appointing him or her, the number of his or her badge, the date of the filing, and the case number of the court order confirming the appointment. At the time of the filing, the county clerk shall collect from the society a fee of five dollars ($5), which shall be full payment for all services to be performed by the county clerk under this section.

(e) All appointments of humane officers shall automatically expire if the society disbands or legally dissolves.

(f) (1) The society appointing an officer may revoke an appointment at any time by filing in the office of the county clerk in which the appointment of the officer is recorded a copy of the revocation in writing under the letterhead of the society and duly certified by its executive officer. Upon the filing the county clerk shall enter the fact of the revocation and the date of the filing thereof opposite the name of the officer in the record of humane officers.

(2) Notwithstanding paragraph (1), any duly authorized sheriff or local police agency or the State Humane Association of California may initiate a revocation hearing by filing a petition to Revoke Appointment of a Humane Officer. The petition shall show cause why an appointment should be revoked and shall be made to the superior court in the jurisdiction of the appointment. Filing, service, and format of the petition and any oppositions and reply papers shall conform to the law and motion requirements under the Code of Civil Procedure, California Rules of Court, and this code. A proceeding pursuant to this paragraph shall be a special proceeding within the meaning of Section 23 of the Code of Civil Procedure.

(A) Notice of the hearing date and a copy of the petition shall be served in the same manner as a summons upon the humane officer subject to the petition, the society that appointed the officer, the agencies and association described in paragraph (2) of subdivision (b); except the party filing the petition shall not be required to serve copies of those documents upon itself.

(B) Upon a finding of good cause, the court shall issue an order granting the petition to revoke the appointment. The county clerk shall immediately enter the revocation and the date of the court order opposite the name of the officer in the record of humane officers. The clerk of the superior court shall give notice of the order to the parties described in subparagraph (A) and to the county clerk-recorder.

(g) The society appointing the humane officer shall pay the training expenses of the humane officer attending the training required pursuant to this section.

(h) (1) (A) A level 1 humane officer is not a peace officer, but may exercise the powers of a peace officer at all places within the state in order to prevent the perpetration of any act of cruelty upon any animal and to that end may summon to his or her aid any bystander. A level 1 humane officer may use reasonable force necessary to prevent the perpetration of any act of cruelty upon any animal.

(B) A level 1 humane officer may make arrests for the violation of any penal law of this state relating to or affecting animals in the same manner as any peace officer and may serve search warrants.

(C) A level 1 humane officer is authorized to carry firearms while exercising the duties of a humane officer, upon satisfactory completion of the training specified in subparagraph (D), if the requirements in subparagraph (F) are met.

(D)  A level 1 humane officer shall, prior to appointment, provide evidence satisfactory to the appointing society that he or she has successfully completed the following requirements:

(i) At least 20 hours of a course of training in animal care sponsored or provided by an accredited postsecondary institution or any other provider approved by the California Veterinary Medical Association the focus of which shall be the identification of disease, injury, and neglect in domestic animals and livestock.

(ii) At least 40 hours of a course of training in the state humane laws relating to the powers and duties of a humane officer, sponsored or provided by an accredited postsecondary institution, law enforcement agency, or the State Humane Association of California.

(iii) The basic training for a level 1 reserve officer by the Commission on Peace Officer Standards and Training pursuant to paragraph (1) of subdivision (a) of Section 832.6 of the Penal Code.

(E) A person shall not be appointed as a level 1 humane officer until he or she meets the criteria in Sections 1029, 1030, and 1031 of the Government Code. A humane society or society for the prevention of cruelty to animals shall complete a background investigation, using standards defined by the Commission on Peace Officer Standards and Training as guidelines for all level 1 humane officer appointments.

(F) (i) Notwithstanding any other provision of this section, a level 1 humane officer may carry a firearm only if authorized by, and only under the terms and conditions specified by, his or her appointing society.

(ii) Notwithstanding any other provision of this section, a level 1 humane officer shall not be authorized to carry a firearm unless and until his or her appointing society has adopted a policy on the use of deadly force by its officers and the officer has been instructed in that policy.

(2) (A) A level 2 humane officer is not a peace officer, but may exercise the powers of a peace officer at all places within the state in order to prevent the perpetration of any act of cruelty upon any animal and to that end may summon to his or her aid any bystander. A level 2 humane officer may use reasonable force necessary to prevent the perpetration of any act of cruelty upon any animal.

(B) A level 2 humane officer may make arrests for the violation of any penal law of this state relating to or affecting animals in the same manner as any peace officer and may serve search warrants during the course and within the scope of appointment, upon the successful completion of a course relating to the exercise of the police powers specified in Section 832 of the Penal Code, except the power to carry and use firearms.

(C) A level 2 humane officer is not authorized to carry firearms.

(D) A level 2 humane officer shall, prior to appointment, provide evidence satisfactory to the appointing society that he or she has successfully completed courses of training in the following subjects:

(i) At least 20 hours of a course of training in animal care sponsored or provided by an accredited postsecondary institution or any other provider approved by the California Veterinary Medical Association, the focus of which is the identification of disease, injury, and neglect in domestic animals and livestock.

(ii) At least 40 hours of a course of training in the state humane laws relating to the powers and duties of a humane officer, sponsored or provided by an accredited postsecondary institution, law enforcement agency, or the State Humane Association of California.

(E) A person shall not be appointed as a level 2 humane officer until he or she meets the criteria in Sections 1029, 1030, and 1031 of the Government Code. A humane society or society for the prevention of cruelty to animals shall complete a background investigation, using standards defined by the Commission on Peace Officer Standards and Training as guidelines, for all level 2 humane officer appointments.

(3) During each three-year period following the date on which the certified copy of the court order confirming the appointment of a humane officer was filed with the county clerk, the humane officer shall complete 40 hours of continuing education and training relating to the powers and duties of a humane officer, which education and training shall be sponsored or provided by an accredited postsecondary institution, law enforcement agency, or the State Humane Association of California. A certificate of compliance shall be served no later than 21 days after the expiration of each three-year period on the Department of Justice with copies served on the superior court, agencies, and associations described in subparagraphs (A) through (E) of paragraph (2) of subdivision (b). The Department of Justice may charge a reasonable fee sufficient to cover the costs of maintaining records of certificates of compliance. The certificate of compliance shall also include documentation that the humane society or society for the prevention of cruelty to animals is in compliance with subparagraph (F) of paragraph (3) of subdivision (b). Service on the Department of Justice shall be in compliance with procedures set forth by the Department of Justice. The Department of Justice shall post the filing procedures, as they may be updated from time to time, on its Internet Web site. Failure to file the certificate of compliance with the Department of Justice no later than 21 days after the expiration of a three-year period shall result in immediate revocation of the appointment.

(4) If the humane officer is authorized to carry a firearm, he or she shall complete ongoing weapons training and range qualifications at least every six months pursuant to subdivision (t) of Section 830.3 of the Penal Code. A certificate of compliance pursuant to this section shall be served no later than 21 days after the expiration of a six-month period on the Department of Justice with copies served on the superior court, and on the agencies and associations described in subparagraphs (A) through (E) of paragraph (2) of subdivision (b). The Department of Justice may charge a reasonable fee sufficient to cover the costs of maintaining records of certificates of compliance. The certificate of compliance shall also include documentation that the humane society or society for the prevention of cruelty to animals is in compliance with subparagraph (F) of paragraph (3) of subdivision (b). Service on the Department of Justice shall be in compliance with procedures set forth by the Department of Justice. The Department of Justice shall post the filing procedures, as they may be updated from time to time, on its Internet Web site. Failure to file the certificate of compliance with the Department of Justice no later than 21 days after the expiration of a six-month period shall result in immediate revocation of the appointment.

(i) Every humane officer shall, when making an arrest, exhibit and expose a suitable badge to be adopted by the society under this part of which he or she is an appointee which shall bear its name and a number. Uniforms worn by humane officers shall prominently display the name of the appointing society. Humane officer uniforms shall not display the words “state” or “California,” except to the extent that one or both of those words are part of the appointing society’s incorporated name.

(j) Any person resisting a humane officer in the performance of his or her duty as provided in this section is guilty of a misdemeanor. Any person who has not been appointed and qualified as a humane officer as provided in this section, or whose appointment has been revoked as provided in this section, or whose appointment, having expired, has not been renewed as provided in this section, who shall represent himself or herself to be or shall attempt to act as an officer shall be guilty of a misdemeanor.

(k) No humane officer shall serve a search warrant without providing prior notice to local law enforcement agencies operating within that jurisdiction.

(l) Any humane society, society for the prevention of cruelty to animals, or person, who knowingly provides a court with false or forged documentation for the appointment of a humane officer, is guilty of a misdemeanor and shall be punished by a fine of up to ten thousand dollars ($10,000).

(m) Except as otherwise provided by this section, a humane officer shall serve only in the county in which the court that appointed him or her sits. A humane officer may serve in another county if the humane officer gives notice requesting consent to the sheriff of the county in which he or she intends to serve, and acquires consent from that sheriff of the county in which he or she intends to serve, or from a person authorized by the sheriff to give that consent. A sheriff shall promptly respond to any request by a humane officer to serve in his or her jurisdiction and any request shall not be unreasonably denied.

(Amended by Stats. 2012, Ch. 143, Sec. 1. Effective July 17, 2012.)



14503

The governing body of a local agency, by ordinance, may authorize employees of public pounds, societies for the prevention of cruelty to animals, and humane societies, who have qualified as humane officers pursuant to Section 14502, and which societies or pounds have contracted with such local agency to provide animal care or protection services, to issue notices to appear in court pursuant to Chapter 5c (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code for violations of state or local animal control laws. Those employees shall not be authorized to take any person into custody even though the person to whom the notice is delivered does not give his or her written promise to appear in court. The authority of these employees is to be limited to the jurisdiction of the local agency authorizing the employees.

(Added by Stats. 1997, Ch. 598, Sec. 7. Effective January 1, 1998.)



14504

All humane societies and societies for the prevention of cruelty to animals, and all humane officers, shall be in full compliance with Section 14502 on or before January 1, 2012. Notwithstanding any other provision of this part, a level 1 or level 2 humane officer confirmed prior to January 1, 2012, shall not be required to seek a new court order confirming his or her appointment. However, a level 2 humane officer shall provide proof of compliance with subparagraph (E) of paragraph (2) of subdivision (h) of Section 14502 by filing a certificate of compliance with the Department of Justice on or before January 1, 2012, or that humane officer’s appointment shall be immediately revoked.

(Amended by Stats. 2011, Ch. 296, Sec. 47. Effective January 1, 2012.)



14505

Any law enforcement agency that is requested to provide summary criminal history information pursuant to Section 13300 of the Penal Code may charge the humane society or society for the prevention of cruelty to animals a fee not to exceed the reasonable costs of preparing reports and costs to maintain certificates of compliance as required by Section 14502.

(Added by Stats. 2010, Ch. 652, Sec. 12. Effective January 1, 2011.)






PART 12 - NONPROFIT COOPERATIVE AGRICULTURAL MARKETING ASSOCIATIONS

14550

In order to promote, foster, and encourage the intelligent and orderly marketing of agricultural products through cooperation; to eliminate speculation and waste; to make the distribution of agricultural products between producer and consumer as direct as can be efficiently done; and to stabilize the marketing of agricultural products, this act is passed.

(Added by Stats. 1997, Ch. 598, Sec. 8. Effective January 1, 1998.)



14551

It is here recognized that agriculture is characterized by individual production in contrast to the group or factory system that characterizes other forms of industrial production; and that the ordinary form of corporate organization permits industrial groups to combine for the purpose of group production and the ensuing group marketing; and that the public has an interest in permitting farmers to bring their industry to the high degree of efficiency and merchandising skill evidenced in the manufacturing industries; and that the public interest urgently needs to prevent the migration from the farm to the city in order to keep up farm production and to preserve the agricultural supply of the nation; and that the public interest demands that the farmer be encouraged to attain a superior and more direct system of marketing in the substitution of merchandising for the blind, unscientific, and speculative selling of crops.

(Added by Stats. 1997, Ch. 598, Sec. 8. Effective January 1, 1998.)






PART 13 - BENEFIT CORPORATIONS

CHAPTER 1 - Preliminary Provisions

14600

(a) This part shall be applicable to all benefit corporations.

(b) The existence of a provision of this part shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a benefit corporation. This part shall not affect any statute or rule of law that is or would be applicable to a corporation that is not a benefit corporation.

(c) The provisions of the General Corporation Law (Division 1 (commencing with Section 100)) shall apply to benefit corporations, except where those provisions are in conflict with or inconsistent with the provisions of this part.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)



14601

As used in this part:

(a) “Benefit corporation” means a corporation organized under the General Corporation Law that has elected to become subject to this part and whose status as a benefit corporation has not been terminated as provided in this part.

(b) “Benefit enforcement proceeding” means a claim or action relating to any of the following:

(1) Failure to pursue the general public benefit purpose of the benefit corporation or any specific public benefit purpose set forth in its articles.

(2) Violation of a duty or standard of conduct imposed on a director pursuant to this part.

(3)  Failure of the benefit corporation to deliver or post an annual benefit report as required by Section 14630.

(c) “General public benefit” means a material positive impact on society and the environment, taken as a whole, as assessed against a third-party standard, from the business and operations of a benefit corporation.

(d) “Minimum status vote” means that:

(1) In the case of a corporation, in addition to any other approval or vote required by Division 1 (commencing with Section 100) or the articles of incorporation, both of the following shall apply:

(A) The shareholders of every class or series shall be entitled to vote on the corporate action regardless of any limitation stated in the articles or bylaws on the voting rights of any class or series.

(B) The corporate action shall be approved by the outstanding shares of each class or series by at least two-thirds of the votes, or greater vote if required in the articles of incorporation, that all shareholders of the class or series are entitled to cast on that action.

(2) In the case of a domestic other business entity (Section 167.7), both of the following shall apply in addition to any other approval, vote, or consent required by the statutory law, if any, that principally governs the internal affairs of the entity or any provision of the publicly filed record or document required to form the entity, if any, or of any agreement binding some or all of the holders of equity interests in the entity:

(A) The holders of every class or series of interest in the entity that are entitled to receive a distribution of any kind from the entity regardless of any otherwise applicable limitation on the voting rights of the interest.

(B) The action shall be approved by the vote or consent of the holders described in subparagraph (A) by at least two-thirds of the votes or consents, or greater vote or consent if required in the articles of incorporation, of those holders.

(e) “Specific public benefit” includes all of the following:

(1) Providing low-income or underserved individuals or communities with beneficial products or services.

(2) Promoting economic opportunity for individuals or communities beyond the creation of jobs in the ordinary course of business.

(3) Preserving the environment.

(4) Improving human health.

(5) Promoting the arts, sciences, or advancement of knowledge.

(6) Increasing the flow of capital to entities with a public benefit purpose.

(7) The accomplishment of any other particular benefit for society or the environment.

(f) “Subsidiary” of a person means an entity in which the person owns beneficially or of record 50 percent or more of the outstanding equity interests. For purposes of this definition, a percentage of ownership in an entity shall be calculated as if all outstanding rights to acquire equity interests in the entity had been exercised.

(g) “Third-party standard” means a standard for defining, reporting, and assessing overall corporate social and environmental performance to which all of the following apply:

(1) The standard is a comprehensive assessment of the impact of the business and the business’s operations upon the considerations listed in paragraphs (2) to (5), inclusive, of subdivision (b) of Section 14620.

(2) The standard is developed by an entity that has no material financial relationship with the benefit corporation or any of its subsidiaries and that satisfies both of the following requirements:

(A) Not more than one-third of the members of the governing body of the entity are representatives of any of the following:

(i) Associations of businesses operating in a specific industry, the performance of whose members is measured by the standard.

(ii) Businesses from a specific industry or an association of businesses in that industry.

(iii) Businesses whose performance is assessed against the standard.

(B) The entity is not materially financed by an association or business described in subparagraph (A).

(3) The standard is developed by an entity that does both of the following:

(A) Accesses necessary and appropriate expertise to assess overall corporate social and environmental performance.

(B) Uses a balanced multistakeholder approach, including a public comment period of at least 30 days to develop the standard.

(4) All of the following information regarding the standard is publicly available:

(A) The criteria considered when measuring the overall social and environmental performance of a business.

(B) The relative weightings assigned to the criteria described in subparagraph (A).

(C) The identity of the directors, officers, any material owners, and the governing body of the entity that developed, and controls revisions to, the standard.

(D) The process by which revisions to the standard and changes to the membership of the governing body described in subparagraph (C) are made.

(E) An accounting of the sources of financial support for the entity, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)



14602

A benefit corporation shall be formed in accordance with Chapter 2 (commencing with Section 200) of Division 1 except that the articles shall also state that the corporation is a benefit corporation and shall identify any specific public benefit adopted pursuant to Section 14610.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)



14603

(a) A corporation may become a benefit corporation under this part by amending the corporation’s articles so that the articles contain a statement that the corporation is a benefit corporation. The amendment shall not be effective unless it is adopted by at least the minimum status vote. If the amendment is adopted, a shareholder of the corporation may, by complying with Chapter 13 (commencing with Section 1300) of Division 1, require the corporation to purchase at their fair market value the shares owned by the shareholder which are dissenting shares as defined in subdivision (b) of Section 1300 in accordance with the procedures in that chapter, as if the adoption of the amendment were a reorganization to which that chapter applies.

(b) If a corporation that is not a benefit corporation is a constituent corporation in a merger reorganization or is the acquired corporation in an exchange reorganization, and the surviving corporation in the merger reorganization is to be a benefit corporation or the articles of the acquired corporation are to be amended in the exchange reorganization to provide that it will be a benefit corporation, then the reorganization shall not be effective unless the reorganization is approved by the corporation or domestic other business entity by at least the minimum status vote.

(c) If a domestic other business entity is a party to a merger reorganization and the surviving corporation in the reorganization is to be a benefit corporation, then the reorganization shall not be effective unless the reorganization is approved by the domestic other business entity by at least the minimum status vote.

(d) If a domestic other business entity is the converting entity (subdivision (d) of Section 1150) in a conversion in which the converted corporation (subdivision (a) of Section 1150) is a benefit corporation, the conversion shall not be effective unless the conversion is approved by the domestic other business entity by at least the minimum status vote.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)



14604

(a) A benefit corporation may terminate its status as a benefit corporation and cease to be subject to this part by amending the corporation’s articles to delete the provision required by Section 14602. The amendment shall not be effective unless the amendment is adopted by at least the minimum status vote. If the amendment is adopted, a shareholder of the corporation may, by complying with Chapter 13 (commencing with Section 1300) of Division 1, require the corporation to purchase at their fair market value the shares owned by the shareholder which are dissenting shares as defined in subdivision (b) of Section 1300 in accordance with the procedures in that chapter.

(b) If a reorganization (Section 181) would have the effect of terminating the status of a corporation as a benefit corporation, the reorganization shall not be effective unless the reorganization is approved by at least the minimum status vote.

(c) If a benefit corporation is the converting corporation (Section 1150) in a conversion (Section 161.9), the conversion shall not be effective unless the conversion is approved by at least the minimum status vote.

(d) A sale, lease, conveyance, exchange, transfer, or other disposition of all or substantially all of the assets of a benefit corporation, unless the transaction is in the usual and ordinary course of business of the benefit corporation, shall not be effective unless the transaction is approved by at least the minimum status vote. If the transaction is approved, a shareholder of the corporation may, by complying with Chapter 13 (commencing with Section 1300) of Division 1, require the corporation to purchase at their fair market value the shares owned by the shareholder which are dissenting shares as defined in subdivision (b) of Section 1300 in accordance with the procedures in that chapter, as if the transaction were a reorganization to which that chapter applies.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)






CHAPTER 2 - Corporate Purposes

14610

(a) A benefit corporation shall have the purpose of creating general public benefit. This purpose is in addition to, and may be a limitation on, the corporation’s purpose under Section 206 and any specific purpose set forth in its articles in accordance with subdivision (b).

(b) In addition to the provisions required by Section 202, the articles of incorporation of a benefit corporation shall contain the following statement: “This corporation is a benefit corporation.” Notwithstanding subdivision (b) of Section 202, the articles of a benefit corporation may identify one or more specific public benefits that shall be the purpose or purposes of the benefit corporation. The identification of a specific public benefit under this subdivision does not limit the obligation of a benefit corporation to create general public benefit.

(c) The creation of general and specific public benefit as provided in subdivisions (a) and (b) shall be deemed to be in the best interests of the benefit corporation.

(d) A benefit corporation may amend its articles to add, amend, or delete the identification of a specific public benefit that shall be the purpose of the benefit corporation to create. The amendment shall not be effective unless the amendment is adopted by at least the minimum status vote.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)






CHAPTER 3 - Accountability

14620

(a) A director shall perform the duties of a director including duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner the director believes to be in the best interests of the benefit corporation and with that care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances.

(b) In discharging their respective duties, and in considering the best interests of the benefit corporation, the board of directors, committees of the board, and individual directors of a benefit corporation shall consider the impacts of any action or proposed action upon all of the following:

(1) The shareholders of the benefit corporation.

(2) The employees and workforce of the benefit corporation and its subsidiaries and suppliers.

(3) The interests of customers of the benefit corporation as beneficiaries of the general or specific public benefit purposes of the benefit corporation.

(4) Community and societal considerations, including those of any community in which offices or facilities of the benefit corporation or its subsidiaries or suppliers are located.

(5) The local and global environment.

(6) The short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by retaining control of the benefit corporation rather than selling or transferring control to another entity.

(7) The ability of the benefit corporation to accomplish its general, and any specific, public benefit purpose.

(c) In discharging their respective duties, the persons described in subdivision (b) may consider any of the following:

(1) The resources, intent, and conduct, including past, stated, and potential conduct, of any person seeking to acquire control of the corporation.

(2) Any other pertinent factors or the interests of any other person or group.

(d) In discharging their respective duties, the persons described in subdivision (a) shall not be required to give priority to any particular factor or the interests of any particular person or group referred to in subdivision (b) or (c) over any other factor or the interests of any other person or group unless the benefit corporation has stated its intention to give priority to a specific public benefit purpose identified in the articles.

(e) In performing the duties of a director, a director shall be entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1) One or more officers or employees of the benefit corporation whom the director believes to be reliable and competent in the matters presented.

(2) Counsel, independent accountants, or other persons as to matters that the director believes to be within those persons’ professional or expert competence.

(3) A committee of the board upon which the director does not serve, as to matters within its designated authority, which committee the director believes to merit confidence, so long as, in any of those cases, the director acts in good faith, after reasonable inquiry when the need therefor is indicated by the circumstances and without knowledge that would cause that reliance to be unwarranted.

(f) A director shall not be liable for monetary damages under this part for any failure of the benefit corporation to create a general or specific public benefit.

(g) A person who performs the duties of a director in accordance with this part shall not be liable for monetary damages for any alleged failure to discharge the person’s obligations as a director.

(h) In addition to the limitations provided in subdivisions (f) and (g), the liability of a director for monetary damages may be eliminated or limited in a benefit corporation’s articles to the extent provided in paragraph (10) of subdivision (a) of Section 204.

(i) A director shall not have a fiduciary duty to a person that is a beneficiary of the general or specific public benefit purposes of a benefit corporation arising from the status of the person as a beneficiary.

(j) A director of a foreign corporation that is subject to Section 2115 shall not be subject to Section 309 and shall be subject instead to this section if the director of the foreign corporation is subject to duties under its articles of incorporation, bylaws, or the law of its jurisdiction of incorporation similar to the duties of directors under this section.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)



14621

(a) The board of directors of a benefit corporation shall prepare for inclusion in the annual benefit report to shareholders required by Section 14630, a statement indicating whether, in the opinion of the board of directors, the benefit corporation failed to pursue its general, and any specific, public benefit purpose in all material respects during the period covered by the report.

(b) If, in the opinion of the board of directors, the benefit corporation failed to pursue its general, and any specific, public benefit purpose, the statement required by subdivision (a) shall include a description of the ways in which the benefit corporation failed to pursue its general, and any specific, public benefit purpose.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)



14622

(a) Each officer of a benefit corporation shall consider the interests and factors described in Section 14620 in the manner provided in that section when either of the following applies:

(1) The officer has discretion to act with respect to a matter.

(2) It reasonably appears to the officer that the matter may have a material effect on any of the following:

(A) The creation of a general or specific public benefit by the benefit corporation.

(B) Any of the interests or factors referred to in subdivision (b) of Section 14620.

(b) The consideration by an officer of interests and factors in the manner described in subdivision (a) shall not constitute a violation of the duties of the officer.

(c) An officer shall not be liable for monetary damages under this part for any of the following:

(1) Any action taken as an officer if the officer performed the duties of the position in compliance with this section.

(2) Any failure of the benefit corporation to create a general or specific public benefit.

(d) An officer shall not have a fiduciary duty to a person that is a beneficiary of the general or specific public benefit purposes of a benefit corporation arising from the status of the person as a beneficiary.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)



14623

(a) No person may bring an action or assert a claim against a benefit corporation or its directors or officers under this chapter except in a benefit enforcement proceeding.

(b) A benefit enforcement proceeding may be commenced or maintained only as follows:

(1) Directly by the benefit corporation.

(2) Derivatively by any of the following:

(A) A shareholder.

(B) A director.

(C) A person or group of persons that owns beneficially or of record 5 percent or more of the equity interests in an entity of which the benefit corporation is a subsidiary.

(D) Other persons as have been specified in the articles or bylaws of the benefit corporation.

(c) A benefit corporation shall not be liable for monetary damages under this part for any failure of the benefit corporation to create a general or specific public benefit.

(d) If the court in a benefit enforcement proceeding finds that a failure to comply with this part was without justification, the court may award an amount sufficient to reimburse the plaintiff for the reasonable expenses incurred by the plaintiff, including attorney’s fees and expenses, in connection with the benefit enforcement proceeding.

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)






CHAPTER 4 - Transparency

14630

(a) A benefit corporation shall deliver to each shareholder an annual benefit report including all of the following:

(1) A narrative description of all of the following:

(A) The process and rationale for selecting the third-party standard used to prepare the benefit report.

(B) The ways in which the benefit corporation pursued a general public benefit during the applicable year and the extent to which that general public benefit was created.

(C) The ways in which the benefit corporation pursued any specific public benefit that the articles state it is the purpose of the benefit corporation to create and the extent to which that specific public benefit was created.

(D) Any circumstances that have hindered the creation by the benefit corporation of a general or specific public benefit.

(2) An assessment of the overall social and environmental performance of the benefit corporation, prepared in accordance with a third-party standard applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application. The assessment does not need to be audited or certified by a third party.

(3) The name of each person that owns 5 percent or more of the outstanding shares of the benefit corporation, either beneficially, to the extent known to the benefit corporation without independent investigation, or of record.

(4) The statement required by Section 14621.

(5) A statement of any connection between the entity that established the third-party standard, or its directors, officers, or material owners, and the benefit corporation, or its directors, officers, and material owners, including any financial or governance relationship that might materially affect the credibility of the objective assessment of the third-party standard.

(b) The benefit report shall be sent annually to each shareholder within 120 days following the end of the fiscal year of the benefit corporation or at the same time that the benefit corporation delivers any other annual report to its shareholders.

(c) A benefit corporation shall post all of its benefit reports on the public portion of its Internet Web site, if any, except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report as posted on the Internet Web site.

(d) (1) If a benefit corporation does not have an Internet Web site, the benefit corporation shall provide a copy of its most recent benefit report, without charge, to any person that requests a copy.

(2) The benefit corporation may omit any proprietary or financial information, including, but not limited to, compensation paid to directors, from the copy of a benefit report that the benefit corporation provides pursuant to paragraph (1).

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)



14631

All certificates representing shares of a benefit corporation shall contain, in addition to any other statements required by the General Corporation Law (Division 1 (commencing with Section 100)), the following conspicuous language on the face of the certificate:

“This entity is a benefit corporation organized under Part 13 (commencing with Section 14600) of Division 3 of Title 1 of the California Corporations Code.”

(Added by Stats. 2011, Ch. 728, Sec. 1. Effective January 1, 2012.)















TITLE 2 - PARTNERSHIPS

CHAPTER 4 - Process Agents for Certain Foreign Corporations

15800

(a) Every partnership, other than a foreign limited partnership, subject to Chapter 3 (commencing with Section 15611) or Chapter 5.5 (commencing with Section 15900), or a commercial or banking partnership established and transacting business in a place outside the United States, that is domiciled without this state and has no regular place of business within this state, shall, within 40 days from the time it commences to do business in this state, file a statement in the office of the Secretary of State in accordance with Section 16309 designating some natural person or corporation as the agent of the partnership upon whom process issued by authority of or under any law of this state directed against the partnership may be served. A copy of the designation, duly certified by the Secretary of State, is sufficient evidence of the appointment.

(b) The process may be served in the manner provided in subdivision (b) of Section 16310 on the person so designated, or, in the event that no person has been designated, or if the agent designated for the service of process is a natural person and cannot be found with due diligence at the address stated in the designation, or if the agent is a corporation and no person can be found with due diligence to whom the delivery authorized by subdivision (b) of Section 16310 may be made for the purpose of delivery to the corporate agent, or if the agent designated is no longer authorized to act, then service may be made by personal delivery to the Secretary of State, Assistant Secretary of State, or a Deputy Secretary of State of the process, together with a written statement signed by the party to the action seeking the service, or by the party’s attorney, setting forth the last known address of the partnership and a service fee as set forth in Section 12197 of the Government Code. The Secretary of State shall immediately give notice of the service to the partnership by forwarding the process to it by registered mail, return receipt requested, at the address given in the written statement.

(c) Service on the person designated, or personal delivery of the process and statement of address together with a service fee as set forth in Section 12197 of the Government Code to the Secretary of State, Assistant Secretary of State, or a Deputy Secretary of State, pursuant to this section is a valid service on the partnership. The partnership so served shall appear within 30 days after service on the person designated or within 30 days after delivery of the process to the Secretary of State, Assistant Secretary of State, or a Deputy Secretary of State.

(Amended by Stats. 2006, Ch. 495, Sec. 19. Effective January 1, 2007.)






CHAPTER 4.5 - Uniform Limited Partnership Act of 2008

ARTICLE 1 - General Provisions

15900

This chapter may be cited as the Uniform Limited Partnership Act of 2008.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.02

In this chapter, the following terms have the following meanings:

(a) “Acknowledged” means that an instrument is either of the following:

(1) Formally acknowledged as provided in Article 3 (commencing with Section 1180) of Chapter 4 of Title 4 of Part 4 of Division 2 of the Civil Code.

(2) Executed to include substantially the following wording preceding the signature: “It is hereby declared that I am the person who executed this instrument, which execution is my act and deed. Any certificate of acknowledgment taken without this state before a notary public or a judge or clerk of a court of record having an official seal need not be further authenticated.”

(b) “Certificate of limited partnership” means the certificate required by Section 15902.01. The term includes the certificate as amended or restated.

(c) “Contribution,” except in the phrase “right of contribution,” means any benefit provided by a person to a limited partnership in order to become a partner or in the person’s capacity as a partner.

(d) “Debtor in bankruptcy” means a person that is the subject of either of the following:

(1) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application.

(2) A comparable order under federal, state, or foreign law governing insolvency.

(e) “Designated office” means either of the following:

(1) With respect to a limited partnership, the office that the limited partnership is required to designate and maintain under Section 15901.14.

(2) With respect to a foreign limited partnership, its principal office.

(f) “Distribution” means a transfer of money or other property from a limited partnership to a partner in the partner’s capacity as a partner or to a transferee on account of a transferable interest owned by the transferee.

(g) “Domestic corporation” means a corporation formed under the laws of this state.

(h) “Electronic transmission by the partnership” means a communication that meets both of the following requirements:

(1) It is delivered by any of the following means:

(A) Facsimile transmission or electronic mail when directed to the facsimile number or electronic mail address, respectively, for the recipient on the record with the partnership.

(B) Posting on an electronic message board or other electronic database, that the partnership has designated for the communication, together with a separate notice to the recipient of the posting, which shall be validly delivered upon the later of either the posting or delivery of the separate notice thereof.

(C) Other means of electronic communication.

(2) It is to a recipient that has provided an unrevoked consent to the use of the means of transmission used by the partnership in the electronic transmission.

(i) “Electronic transmission to the partnership” means a communication that meets both of the following requirements:

(1) It is delivered by any of the following means:

(A) Facsimile communication or other electronic mail when directed to the facsimile number or electronic mail address, respectively, that the partnership has provided from time to time to the partners for sending communications to the partnership.

(B) Posting on an electronic message board or electronic database that the partnership has designated for the communication. A transmission shall have been validly delivered upon the posting.

(C) Other means of electronic communication.

(2) It is a communication as to which the partnership has placed in effect reasonable measures to verify that the sender is the partner purporting to send the transmission, either in person or by proxy.

(j) “Foreign limited liability limited partnership” means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership.

(k) “Foreign limited partnership” means a partnership formed under the laws of a jurisdiction other than this state and required by those laws to have one or more general partners and one or more limited partners. The term includes a foreign limited liability limited partnership.

(l) “Foreign other business entity” means an other business entity formed under the laws of any state other than this state or under the laws of a foreign country.

(m) “General partner” means:

(1) With respect to a limited partnership, a person to whom either of the following applies:

(A) The person becomes a general partner under Section 15904.01.

(B) The person was a general partner in a limited partnership when the limited partnership became subject to this chapter under subdivision (a) or (b) of Section 15912.06.

(2) With respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a general partner in a limited partnership.

(n) “Interests of all partners” means the aggregate interests of all partners in the current profits derived from business operations of the partnership.

(o) “Interests of limited partners” means the aggregate interests of all limited partners in their respective capacities as limited partners in the current profits derived from business operations of the partnership.

(p) “Limited partner” means:

(1) With respect to a limited partnership, a person to whom either of the following applies:

(A) The person becomes a limited partner under Section 15903.01 or subdivision (h) of 15907.02.

(B) The person was a limited partner in a limited partnership when the limited partnership became subject to this chapter under subdivision (a) or (b) of Section 15912.06.

(2) With respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a limited partner in a limited partnership.

(q) “Limited partnership or domestic limited partnership,” except in the phrases “foreign limited partnership” and “foreign limited liability limited partnership,” means an entity, having one or more general partners and one or more limited partners, which is formed under this chapter by two or more persons or becomes subject to this chapter under Article 11 (commencing with Section 15911.01) or subdivisions (a) or (b) of Section 15912.06.

(r) “Mail” means first-class mail, postage prepaid, unless registered mail is specified. Registered mail includes certified mail.

(s) “Majority in interest of all partners” means more than 50 percent of the interests of all partners.

(t) “Majority in interest of the limited partners” means more than 50 percent of the interests of limited partners.

(u) “Other business entity” means a corporation, general partnership, limited liability company, business trust, real estate investment trust, or an unincorporated association other than a nonprofit association, but excludes a limited partnership.

(v) “Parent” of a limited partnership means any of the following:

(1) A general partner of the limited partnership.

(2) A person possessing, directly or indirectly, the power to direct or cause the direction of the management and policies of a general partner of the limited partnership.

(3) A person owning, directly or indirectly, limited partnership interests possessing more than 50 percent of the aggregate voting power of the limited partnership.

(w) “Partner” means a limited partner or general partner.

(x) “Partnership agreement” means the partners’ agreement, whether oral, implied, in a record, or in any combination, concerning the limited partnership. The term includes the agreement as amended.

(y) “Person” means an individual, partnership, limited partnership, trust, estate, association, corporation, limited liability company, or other entity, whether domestic or foreign.

(z) “Person dissociated as a general partner” means a person dissociated as a general partner of a limited partnership.

(aa) “Principal office” means the office where the principal executive office of a limited partnership or foreign limited partnership is located, whether or not the office is located in this state.

(ab) “Proxy” means a written authorization signed by a partner or the partner’s attorney in fact giving another person the power to vote with respect to the interest of that partner. “Signed,” for the purpose of this subdivision, means the placing of the partner’s name on the proxy, whether by manual signature, typewriting, telegraphic transmission, or otherwise, by the partner or the partner’s attorney in fact.

(ac) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(ad) “Required information” means the information that a limited partnership is required to maintain under Section 15901.11.

(ae) “Return of capital” means any distribution to a partner to the extent that the aggregate distributions to that partner do not exceed that partner’s contributions to the partnership.

(af) “Sign” means either of the following:

(1) To execute or adopt a tangible symbol with the present intent to authenticate a record.

(2) To attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate the record.

(ag) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(ah) “Time a notice is given or sent,” unless otherwise expressly provided, means any of the following:

(1) The time a written notice to a partner or the limited partnership is deposited in the United States mail.

(2) The time any other written notice is personally delivered to the recipient, is delivered to a common carrier for transmission, or is actually transmitted by the person giving the notice by electronic means to the recipient.

(3) The time any oral notice is communicated, in person or by telephone or wireless, to the recipient or to a person at the office of the recipient who the person giving the notice has reason to believe will promptly communicate it to the recipient.

(ai) (1) “Transact intrastate business” means, for purposes of registration, entering into repeated and successive transactions of business in this state, other than interstate or foreign commerce.

(2) A foreign limited partnership shall not be considered to be transacting intrastate business within the meaning of paragraph (1) solely because of its status as one or more of the following:

(A) A shareholder of a foreign corporation transacting intrastate business.

(B) A shareholder of a domestic corporation.

(C) A limited partner of a foreign limited partnership transacting intrastate business.

(D) A limited partner of a domestic limited partnership.

(E) A member or manager of a foreign limited liability company transacting intrastate business.

(F) A member or manager of a domestic limited liability company.

(3) Without excluding other activities that may not constitute transacting intrastate business, a foreign limited partnership shall not be considered to be transacting intrastate business within the meaning of paragraph (1) solely by reason of carrying on in this state one or more of the following activities:

(A) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims and disputes.

(B) Holding meetings of its partners or carrying on other activities concerning its internal affairs.

(C) Maintaining bank accounts.

(D) Maintaining offices or agencies for the transfer, exchange, and registration of its securities or depositories with relation to its securities.

(E) Effecting sales through independent contractors.

(F) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where the orders require acceptance without this state before becoming binding contracts.

(G) Creating or acquiring evidences of debt or mortgages, liens, or security interests on real or personal property.

(H) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

(I) Conducting an isolated transaction completed within a period of 180 days and not in the course of a number of repeated transactions of like nature.

(J) Transacting business in interstate commerce.

(4) A person shall not be deemed to be transacting intrastate business in this state within the meaning of paragraph (1) solely because of the person’s status as a limited partner of a domestic limited partnership or a foreign limited partnership registered to transact intrastate business in this state.

This definition shall not apply in determining the contacts or activities that may subject a foreign limited partnership to service of process, taxation, jurisdiction, or other regulation under any other law of this state.

(aj) “Transfer” includes an assignment, conveyance, deed, bill of sale, lease, mortgage, creation of a security interest or encumbrance, gift, and transfer by operation of law.

(ak) “Transferable interest” means a partner’s right to receive distributions.

(al) “Transferee” means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner.

(Amended by Stats. 2007, Ch. 130, Sec. 40. Effective January 1, 2008.)



15901.03

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person:

(1) knows of it;

(2) has received a notification of it;

(3) has reason to know it exists from all of the facts known to the person at the time in question; or

(4) has notice of it under subdivision (c) or (d).

(c) A certificate of limited partnership on file in the office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners. Except as otherwise provided in subdivision (d), the certificate is not notice of any other fact.

(d) A person has notice of:

(1) another person’s dissociation as a general partner, 90 days after the effective date of an amendment to the certificate of limited partnership which states that the other person has dissociated or 90 days after the effective date of a certificate of dissociation pertaining to the other person, whichever occurs first;

(2) a limited partnership’s dissolution, 90 days after the effective date of an amendment to the certificate of limited partnership stating that the limited partnership is dissolved;

(3) a limited partnership’s termination, 90 days after the effective date of a certificate of cancellation;

(4) a limited partnership’s conversion under Article 11 (commencing with Section 15911.01), 90 days after the effective date of the certificate of conversion; or

(5) a merger under Article 11 (commencing with Section 15911.01), 90 days after the effective date of the certificate of merger.

(e) A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(f) A person receives a notification when the notification:

(1) comes to the person’s attention; or

(2) is delivered at the person’s place of business or at any other place held out by the person as a place for receiving communications.

(g) Except as otherwise provided in subdivision (h), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the person knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual’s attention if the person had exercised reasonable diligence. A person other than an individual exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the person and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(h) A general partner’s knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to, or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner. A limited partner’s knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to, or receipt of a notification by the limited partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.04

(a) A limited partnership is an entity distinct from its partners.

(b) A limited partnership may be organized under this chapter for any lawful purpose. A limited partnership may engage in any lawful business activity, whether or not for profit, except the banking business, the business of issuing policies of insurance and assuming insurance risks, or the trust company business.

(c) A limited partnership has a perpetual duration.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.05

A limited partnership has the powers to do all things necessary or convenient to carry on its activities, including the power to sue, be sued, and defend in its own name and to maintain an action against a partner for harm caused to the limited partnership by a breach of the partnership agreement or violation of a duty to the partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.06

The law of this state governs relations among the partners of a limited partnership and between the partners and the limited partnership and the liability of partners as partners for an obligation of the limited partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.07

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in Section 3289 of the Civil Code.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.08

(a) The name of a limited partnership may contain the name of any partner.

(b) The name of a limited partnership must contain the phrase “limited partnership” or the abbreviation “L.P.” or “LP” at the end of its name.

(c) The name of a foreign limited liability limited partnership that is applying for a certificate of registration pursuant to Section 15909.02 must contain the phrase “limited liability limited partnership” or the abbreviation “LLLP” or “L.L.L.P.” and must not contain the abbreviation “L.P.” or “LP.”

(d) Unless authorized by subdivision (e), the name of a limited partnership must be distinguishable in the records of the Secretary of State from:

(1) the name of any limited partnership that has previously filed a certificate pursuant to Section 15902.01 or any foreign limited partnership registered pursuant to Section 15909.01; and

(2) each name reserved under Section 15901.09.

(e) A limited partnership may apply to the Secretary of State for authorization to use a name that does not comply with subdivision (d). The Secretary of State shall authorize use of the name applied for if, as to each conflicting name:

(1) the present user, registrant, or owner of the conflicting name consents in a signed record to the use and submits an undertaking in a form satisfactory to the Secretary of State to change the conflicting name to a name that complies with subdivision (d) and is distinguishable in the records of the Secretary of State from the name applied for;

(2) the applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant’s right to use in this state the name applied for; or

(3) the applicant delivers to the Secretary of State proof satisfactory to the Secretary of State that the present user, registrant, or owner of the conflicting name:

(A) has merged into the applicant;

(B) has been converted into the applicant; or

(C) has transferred substantially all of its assets, including the conflicting name, to the applicant.

(f) Subject to Section 15909.05, this section applies to any foreign limited partnership transacting business in this state, having a certificate of registration to transact business in this state, or applying for a certificate of registration.

(g) The name of a limited partnership may not contain the words “bank,” “insurance,” “trust,” “trustee,” “incorporated,” “inc.,” “corporation” or “corp.”

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.09

(a) The exclusive right to the use of a name that complies with Section 15901.08 may be reserved by:

(1) a person intending to organize a limited partnership under this chapter and to adopt the name;

(2) a limited partnership or a foreign limited partnership authorized to transact business in this state intending to adopt the name;

(3) a foreign limited partnership intending to obtain a certificate of registration to transact business in this state and adopt the name;

(4) a person intending to organize a foreign limited partnership and intending to have it obtain a certificate of registration to transact business in this state and adopt the name;

(5) a foreign limited partnership formed under the name; or

(6) a foreign limited partnership formed under a name that does not comply with subdivision (b) or (c) of Section 15901.08, but the name reserved under this paragraph may differ from the foreign limited partnership’s name only to the extent necessary to comply with subdivision (b) or (c) of Section 15901.08.

(b) Upon payment of the fee prescribed by Section 12188 of the Government Code, any person may apply to reserve a name under subdivision (a), and obtain from the Secretary of State a certificate of reservation of any name not prohibited by Section 15901.08. If the Secretary of State finds that the name is available for use by the applicant, the Secretary of State shall issue a certificate of name reservation and thereby reserve the name for the exclusive use of the applicant for 60 days.

(c) An applicant that has reserved a name pursuant to subdivision (b) may reserve the same name for an additional 60-day period. The Secretary of State shall not issue a certificate reserving the same name for two or more consecutive 60-day periods to the same applicant or for the use or benefit of the same person.

(d) A person that has reserved a name under this section may transfer the reserved name to another person, effective upon delivery to the Secretary of State of a signed notice of transfer that states the reserved name and the name and address of the person to which the reservation is to be transferred.

(Amended by Stats. 2014, Ch. 834, Sec. 21. Effective January 1, 2015.)



15901.10

(a) Except as otherwise provided in subdivision (b), the partnership agreement governs relations among the partners and between the partners and the partnership. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) A partnership agreement may not do any of the following:

(1) Vary a limited partnership’s power under Section 15901.05 to sue, be sued, and defend in its own name.

(2) Vary the law applicable to a limited partnership under Section 15901.06.

(3) Vary the requirements of Section 15902.04.

(4) Vary the information required under Section 15901.11 or unreasonably restrict the right to information under Section 15903.04 or 15904.07, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained under those sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use.

(5) Eliminate the duty of loyalty under Section 15904.08, but the partnership agreement may do either or both of the following:

(A) Identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable.

(B) Specify the number or percentage of partners which may authorize or ratify, after full disclosure to all partners of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

(6) Unreasonably reduce the duty of care under subdivision (c) of Section 15904.08.

(7) Eliminate the obligation of good faith and fair dealing under subdivision (b) of Section 15903.05 and subdivision (d) of Section 15904.08, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable.

(8) Vary the power of a person to dissociate as a general partner under subdivision (a) of Section 15906.04 except to require that the notice under subdivision (a) of Section 15906.03 be in a record.

(9) Eliminate the power of a court to decree dissolution in the circumstances specified in subdivision (a) of Section 15908.02.

(10) Vary the requirement to wind up the partnership’s business as specified in Section 15908.03.

(11) Unreasonably restrict the right to maintain an action under Article 10 (commencing with Section 15910.01).

(12) Restrict the right of a partner to approve a conversion or merger.

(13) Vary the provisions of Article 11.5 (commencing with Section 15911.20), except to the extent expressly permitted by such provisions.

(14) Restrict rights under this chapter of a person other than a partner or a transferee.

(Amended by Stats. 2007, Ch. 130, Sec. 41. Effective January 1, 2008.)



15901.11

A limited partnership shall maintain at its designated office the following information:

(1) a current list showing the full name and last known street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order;

(2) a copy of the initial certificate of limited partnership and all amendments to and restatements of the certificate, together with signed copies of any powers of attorney under which any certificate, amendment, or restatement has been signed;

(3)  a copy of any filed certificate of conversion or merger;

(4) a copy of the limited partnership’s federal, state, and local income tax returns and reports, if any, for the six most recent years;

(5) a copy of any partnership agreement made in a record and any amendment made in a record to any partnership agreement;

(6) a copy of any financial statement of the limited partnership for the six most recent years;

(7) a copy of any record made by the limited partnership during the past three years of any consent given by or vote taken of any partner pursuant to this chapter or the partnership agreement; and

(8) unless contained in a partnership agreement made in a record, a record stating:

(A) the amount of cash, and a description and statement of the agreed value of the other benefits, contributed and agreed to be contributed by each partner;

(B) (1) the times at which, or events on the happening of which, any additional contributions agreed to be made by each partner are to be made;

(C) for any person that is both a general partner and a limited partner, a specification of what transferable interest the person owns in each capacity; and

(D) any events upon the happening of which the limited partnership is to be dissolved and its activities wound up.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.12

A partner may lend money to and transact other business with the limited partnership and has the same rights and obligations with respect to the loan or other transaction as a person that is not a partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.13

A person may be both a general partner and a limited partner. A person that is both a general and limited partner has the rights, powers, duties, and obligations provided by this chapter and the partnership agreement in each of those capacities. When the person acts as a general partner, the person is subject to the obligations, duties and restrictions under this chapter and the partnership agreement for general partners. When the person acts as a limited partner, the person is subject to the obligations, duties and restrictions under this chapter and the partnership agreement for limited partners.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.14

(a) A limited partnership shall designate and continuously maintain in this state:

(1) an office, which need not be a place of its activity in this state; and

(2) an agent for service of process.

(b) A foreign limited partnership shall designate and continuously maintain in this state an agent for service of process.

(c) An agent for service of process of a limited partnership or foreign limited partnership must be an individual who is a resident of this state or a corporation that has complied with Section 1505 of the Corporations Code and whose capacity to act as an agent has not terminated.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.15

Action requiring the consent of partners under this chapter may be taken without a meeting, and a partner may appoint a proxy to consent or otherwise act for the partner by signing an appointment record, either personally or by the partner’s attorney in fact.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15901.16

(a) In addition to Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure, process may be served upon limited partnerships and foreign limited partnerships as provided in this section.

(b) Personal service of a copy of any process against the limited partnership or the foreign limited partnership will constitute valid service on the limited partnership if delivered either (1) to any individual designated by it as agent or, if a limited partnership, to any general partner or (2) if the designated agent or, if a limited partnership, general partner is a corporation, to any person named in the latest certificate of the corporate agent filed pursuant to Section 1505 at the office of the corporate agent or to any officer of the general partner, shall constitute valid service on the limited partnership or the foreign limited partnership. No change in the address of the agent for service of process where the agent is an individual or appointment of a new agent for service of process shall be effective (1) for a limited partnership until an amendment to the certificate of limited partnership is filed or (2) for a foreign limited partnership until an amendment to the application for registration is filed. In the case of a foreign limited partnership that has appointed the Secretary of State as agent for service of process by reason of subdivision (b) of Section 15909.07, process shall be delivered by hand to the Secretary of State, or to any person employed in the capacity of assistant or deputy, which shall be one copy of the process for each defendant to be served, together with a copy of the court order authorizing the service and the fee therefor. The order shall include and set forth an address to which the process shall be sent by the Secretary of State.

(c) (1) If an agent for service of process has resigned and has not been replaced or if the agent designated cannot with reasonable diligence be found at the address designated for personal delivery of the process, and it is shown by affidavit to the satisfaction of the court that process against a limited partnership or foreign limited partnership cannot be served with reasonable diligence upon the designated agent or, if a foreign limited partnership, upon any general partner by hand in the manner provided in Section 415.10, subdivision (a) of Section 415.20, or subdivision (a) of Section 415.30 of the Code of Civil Procedure, the court may make an order that the service shall be made upon a domestic limited partnership which has filed a certificate or upon a foreign limited partnership which has a certificate of registration to transact business in this state by delivering by hand to the Secretary of State, or to any person employed in the Secretary of State’s office in the capacity of assistant or deputy, one copy of the process for each defendant to be served, together with a copy of the order authorizing the service. Service in this manner shall be deemed complete on the 10th day after delivery of the process to the Secretary of State.

(2) Upon receipt of any such copy of process and the fee therefor, the Secretary of State shall give notice of the service of the process to the limited partnership or foreign limited partnership, at its principal office, by forwarding to that office, by registered mail with request for return receipt, the copy of the process.

(3) The Secretary of State shall keep a record of all process served upon the Secretary of State under this chapter and shall record therein the time of service and the Secretary of State’s action with reference thereto. A certificate under the Secretary of State’s official seal, certifying to the receipt of process, the giving of notice thereof to the limited partnership or foreign limited partnership, and the forwarding of the process pursuant to this section, shall be competent and prima facie evidence of the matters stated therein.

(d) (1) The certificate of a limited partnership and the application for a certificate of registration of a foreign limited partnership shall designate, as the agent for service of process, an individual residing in this state or a corporation which has complied with Section 1505 and whose capacity to act as an agent has not terminated. If an individual is designated, the statement shall set forth that person’s complete business or residence street address in this state. If a corporate agent is designated, no address for it shall be set forth.

(2) An agent designated for service of process may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the limited partnership, the Secretary of State’s file number for the limited partnership, the name of the resigning agent for service of process, and a statement that the agent is resigning. Thereupon the authority of the agent to act in that capacity shall cease and the Secretary of State forthwith shall mail or otherwise provide written notice of the filing of the statement of resignation to the limited partnership or foreign limited partnership at its designated office.

(3) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the limited partnership, the Secretary of State’s file number for the limited partnership, and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent.

(4) The Secretary of State may destroy or otherwise dispose of any statement of resignation filed pursuant to this section after an amended certificate of limited partnership or amended foreign limited partnership registration is filed pursuant to Section 15902.02 or 15909.06 replacing the agent for service of process that has resigned.

(5) If an individual who has been designated agent for service of process dies or resigns or no longer resides in the state or if the corporate agent for that purpose, resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers, and privileges suspended or ceases to exist, (A) the limited partnership shall promptly file an amendment to the certificate designating a new agent or (B) the foreign limited partnership shall promptly file an amendment to the application for registration.

(e) In addition to any other discovery rights which may exist, in any case pending in a California court having jurisdiction in which a party seeks records from a partnership formed under this chapter, whether or not the partnership is a party, the court shall have the power to order the production in California of the books and records of the partnership on the terms and conditions that the court deems appropriate.

(Amended by Stats. 2014, Ch. 834, Sec. 22. Effective January 1, 2015.)



15901.17

(a) A partner may, in a written partnership agreement or other writing, consent to be subject to the nonexclusive jurisdiction of the courts of a specified jurisdiction, or the exclusive jurisdiction of the courts of this state.

(b) If a partner desires to use the arbitration process, that partner may in a written partnership agreement or other writing, consent to be nonexclusively subject to arbitration in a specified state, or to be exclusively subject to arbitration in this state.

(c) Along with this consent to the jurisdiction of courts or arbitration, a partner may consent to be served with legal process in the manner prescribed in the partnership agreement or other writing.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 2 - Formation; Certificate of Limited Partnership and Other Filings

15902.01

(a) In order for a limited partnership to be formed, a certificate of limited partnership must be filed with and on a form prescribed by the Secretary of State and, either before or after the filing of a certificate of limited partnership, the partners shall have entered into a partnership agreement. The certificate must state:

(1) the name of the limited partnership, which shall comply with Section 15901.08;

(2) the street address of the initial designated office;

(3) the name and street address of the initial agent for service of process in accordance with paragraph (1) of subdivision (d) of Section 15901.16;

(4) the name and the address of each general partner; and

(5) the mailing address of the limited partnership, if different from the address of the initial designated office.

(b) A certificate of limited partnership may also contain any other matters but may not vary or otherwise affect the provisions specified in subdivision (b) of Section 15901.10 in a manner inconsistent with that section.

(c) A limited partnership is formed when the Secretary of State files the certificate of limited partnership.

(d) Subject to subdivision (b), if any provision of a partnership agreement is inconsistent with the filed certificate of limited partnership or with a filed certificate of dissociation, cancellation, or amendment or filed certificate of conversion or merger:

(1) the partnership agreement prevails as to partners and transferees; and

(2) the filed certificate of limited partnership, certificate of dissociation, cancellation, or amendment or filed certificate of conversion or merger prevails as to persons, other than partners and transferees, that reasonably rely on the filed record to their detriment.

(e) A limited partnership may record in the office of the county recorder of any county in this state a certified copy of the certificate of limited partnership, or any amendment thereto, which has been filed by the Secretary of State. A foreign limited partnership may record in the office of the county recorder of any county in the state a certified copy of the application for registration to transact business, together with the certificate of registration, referred to in Section 15909.02, or any amendment thereto, which has been filed by the Secretary of State. The recording shall create a conclusive presumption in favor of any bona fide purchaser or encumbrancer for value of the partnership real property located in the county in which the certified copy has been recorded, that the persons named as general partners therein are the general partners of the partnership named and that they are all of the general partners of the partnership.

(f) The Secretary of State may cancel the filing of certificates of limited partnership if a check or other remittance accepted in payment of the filing fee is not paid upon presentation. For partners and transferees, the partnership agreement is paramount. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give a first written notice of the applicability of this section to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent, the Secretary of State shall give a second written notice of cancellation and the cancellation shall thereupon be effective. The second notice shall be given 20 days or more after the first notice and 90 days or less after the original filing.

(g) The Secretary of State shall include with instructional materials, provided in conjunction with the form for filing a certificate of limited partnership under subdivision (a), a notice that the filing of the certificate of limited partnership will obligate the limited partnership to pay an annual tax for that taxable year to the Franchise Tax Board pursuant to Section 17935 of the Revenue and Taxation Code. That notice shall be updated annually to specify the dollar amount of the annual tax.

(Amended by Stats. 2014, Ch. 834, Sec. 23. Effective January 1, 2015.)



15902.02

(a) In order to amend its certificate of limited partnership, a limited partnership must deliver to and on a form prescribed by the Secretary of State for filing an amendment stating:

(1) the name and the Secretary of State’s file number of the limited partnership; and

(2) the changes the amendment makes to the certificate as most recently amended or restated.

(b) A limited partnership shall promptly deliver to the Secretary of State for filing an amendment to a certificate of limited partnership to reflect:

(1) the admission of a new general partner;

(2) the dissociation of a person as a general partner; or

(3) the appointment of a person to wind up the limited partnership’s activities under subdivisions (c) or (d) of Section 15908.03.

(c) A general partner that knows that any information in a filed certificate of limited partnership was false when the certificate was filed or has become false due to changed circumstances shall promptly:

(1) cause the certificate to be amended; or

(2) if appropriate, deliver to the Secretary of State for filing an amendment or a certificate of correction pursuant to Section 15902.07.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose as determined by the limited partnership.

(e) A restated certificate of limited partnership may be delivered to and on a form prescribed by the Secretary of State for filing in the same manner as an amendment.

(1)  A restated certificate of limited partnership may be filed that embodies all of the provisions that are in effect contained in the different certificates that have been filed with the Secretary of State.

(2)  A restated certificate of limited partnership may include an amendment of the certificate of limited partnership not previously filed with the Secretary of State.

(3)  The restated certificate of limited partnership shall supersede the initial certificate of limited partnership and all amendments thereto previously filed with the Secretary of State.

(4)  Any amendment effected in connection with the restatement of the certificate of limited partnership shall be subject to any other provision of this chapter not inconsistent with this section that would apply if a separate certificate of amendment were filed to effect that amendment.

(f) Subject to subdivision (c) of Section 15902.06, an amendment or restated certificate is effective when filed by the Secretary of State.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15902.03

A dissolved limited partnership that has completed winding up shall deliver to and on a form prescribed by the Secretary of State for filing a certificate of cancellation that states:

(1) the name of the limited partnership and the Secretary of State’s file number;

(2) the date of filing of its initial certificate of limited partnership; and

(3) any other information as determined by the general partners filing the certificate or by a person appointed pursuant to subdivisions (c) or (d) of Section 15908.03.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15902.04

(a) Each record delivered to the Secretary of State for filing pursuant to this chapter must be signed in the following manner:

(1) An initial certificate of limited partnership must be signed by all general partners listed in the certificate.

(2) An amendment designating as general partner a person admitted under paragraph (2) of subdivision (c) of Section 15908.01 following the dissociation of a limited partnership’s last general partner must be signed by that person.

(3) An amendment required by subdivision (c) of Section 15908.03 following the appointment of a person to wind up the dissolved limited partnership’s activities must be signed by that person.

(4) Any other amendment must be signed by:

(A) at least one general partner listed in the certificate of limited partnership;

(B) each other person designated in the amendment as a new general partner; and

(C) each person that the amendment indicates has dissociated as a general partner, unless:

(i) the person is deceased or a guardian or general conservator has been appointed for the person and the amendment so states; or

(ii) the person has previously delivered to the Secretary of State for filing a certificate of dissociation.

(5) A restated certificate of limited partnership must be signed by at least one general partner listed in the certificate, and, to the extent the restated certificate effects a change under any other paragraph of this subdivision, the restated certificate must be signed in a manner that satisfies that paragraph.

(6) A certificate of cancellation must be signed by all general partners listed in the certificate of limited partnership or, if the certificate of limited partnership of a dissolved limited partnership lists no general partners, by the person appointed pursuant to subdivisions (c) or (d) of Section 15908.03 to wind up the dissolved limited partnership’s activities.

(7)  Certificates of conversion must be signed as provided in subdivision (b) of Section 15911.06.

(8)  Certificates of merger must be signed as provided in subdivision (a) of Section 15911.14.

(9) A certificate of correction shall be executed in the same manner in which the record being corrected was required to be executed.

(10) Any other record delivered on behalf of a limited partnership to the Secretary of State for filing must be signed by at least one general partner listed in the certificate of limited partnership.

(11) A certificate of dissociation by a person pursuant to paragraph (4) of subdivision (a) of Section 15906.05 stating that the person has dissociated as a general partner must be signed by that person.

(12) A certificate of withdrawal by a person pursuant to Section 15903.06 must be signed by that person.

(13) A record delivered on behalf of a foreign limited partnership to the Secretary of State for filing must be signed by at least one general partner of the foreign limited partnership.

(14) Any other record delivered on behalf of any person to the Secretary of State for filing must be signed by that person.

(b) Any person may sign by an attorney in fact any record to be filed pursuant to this chapter.

(c) The Secretary of State shall not be required to verify that the person withdrawing or dissociating was ever actually named in an official filing as a general or limited partner.

(Amended by Stats. 2014, Ch. 834, Sec. 24. Effective January 1, 2015.)



15902.05

(a) If a person required by this chapter to sign a record or deliver a record to the Secretary of State for filing does not do so, any other person that is aggrieved may petition the superior court to order:

(1) the person to sign the record;

(2) deliver the record to the Secretary of State for filing; or

(3) the Secretary of State to file the record unsigned.

(b) If the person aggrieved under subdivision (a) is not the limited partnership or foreign limited partnership to which the record pertains, the aggrieved person shall make the limited partnership or foreign limited partnership a party to the action. A person aggrieved under subdivision (a) may seek the remedies provided in subdivision (a) in the same action in combination or in the alternative. In any action under this subdivision, if the court finds the failure of the person to comply with the requirement to sign a record or deliver a record to the Secretary of State for filing to have been without justification, the court may award an amount sufficient to reimburse the persons aggrieved under subdivision (a) bringing the action for the reasonable expenses incurred by such persons, including attorneys’ fees, in connection with the action or proceeding.

(c) A record filed unsigned pursuant to this section is effective without being signed.

(d) Any person, other than a general partner, delivering a record to the Secretary of State for filing, shall state the statutory authority for such action after the signature on the appropriate record.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15902.06

(a) A record authorized or required to be delivered to the Secretary of State for filing under this chapter must be completed on a form prescribed by and in a medium permitted by the Secretary of State, and be delivered to the Secretary of State. Unless the Secretary of State determines that a record does not comply with the filing requirements of this chapter, and if all requisite fees have been paid, the Secretary of State shall file the record.

(b) Except as otherwise provided in Sections 15901.16, 15902.01, and 15902.07, a record delivered to the Secretary of State for filing under this chapter may specify an effective time and a delayed effective date. Except as otherwise provided in this chapter, a record filed by the Secretary of State is effective:

(1) if the record does not specify a delayed effective date, on the date the record is filed as evidenced by the Secretary of State’s endorsement of the date on the record;

(2) if the record specifies a delayed effective date on the earlier of:

(A) the specified date; or

(B) the 90th day after the record is filed; or

(c) In case a delayed effective date is specified, the record may be prevented from becoming effective by a certificate stating that by appropriate action it has been revoked and is null and void, executed in the same manner as the original record and delivered to the Secretary of State for filing before the specified effective date. In the case of certificate of merger, a certificate revoking the earlier filing need only be executed on behalf of one of the constituent parties to the merger. If no such revocation certificate is filed, the record becomes effective on the date specified.

(d) If the Secretary of State determines that a record delivered to the Secretary of State for filing does not conform to the law and returns it to the person delivering it, the record may be resubmitted accompanied by a written opinion of the member of the State Bar of California delivering the record or representing the person delivering it, to the effect that the specific provisions of the record objected to by the Secretary of State do conform to law and stating the points and authorities upon which the opinion is based. The Secretary of State shall rely, with respect to any disputed point of law, other than the application of Sections 15901.08, 15901.09, 15909.02, and 15909.05, upon that written opinion in determining whether the record conforms to law. When filed by the Secretary of State upon resubmission, such record is effective retroactively as of the date that the original record was delivered to the Secretary of State for filing.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15902.07

(a) A limited partnership or foreign limited partnership may deliver to and on a form prescribed by the Secretary of State for filing a certificate of correction containing the name of the limited partnership or foreign limited partnership and the Secretary of State’s file number for the limited partnership or foreign limited partnership to correct a record previously delivered by the limited partnership or foreign limited partnership to the Secretary of State and filed by the Secretary of State, if at the time of filing the record contained false or erroneous information or was defectively signed.

(b) A certificate of correction may not state a delayed effective date and must:

(1) describe the record to be corrected, including its filing date and file number;

(2) specify the incorrect information and the reason it is incorrect or the manner in which the signing was defective; and

(3) correct the incorrect information or defective signature.

(c) When filed by the Secretary of State, a certificate of correction is effective retroactively as of the effective date of the record the certificate corrects, but the certificate is effective when filed:

(1) for the purposes of subdivisions (c) and (d) of Section 15901.03; and

(2) as to persons relying on the uncorrected record and adversely affected by the correction.

(Amended by Stats. 2014, Ch. 834, Sec. 25. Effective January 1, 2015.)



15902.08

(a) If a record delivered to the Secretary of State for filing under this chapter and filed by the Secretary of State contains false information, a person that suffers loss by reliance on the information may recover damages for the loss from:

(1) a person that signed the record, or caused another to sign it on the person’s behalf, and knew the information to be false at the time the record was signed; and

(2) a general partner that has notice that the information was false when the record was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment under Section 15902.02, file a petition pursuant to Section 15902.05, or deliver to the Secretary of State for filing a certificate of correction pursuant to Section 15902.07.

(b) Signing a record authorized or required to be filed under this chapter constitutes an affirmation under the penalties of perjury that the facts stated in the record are true.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15902.09

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to Section 15902.03 may be revived by filing with, and on a form prescribed by, the Secretary of State a certificate of revival. The certificate of revival shall be accompanied by written confirmation by the Franchise Tax Board that all of the following have occurred:

(1) All of the following have been paid to the Franchise Tax Board:

(A) The annual tax due under Section 17935 of the Revenue and Taxation Code.

(B) All fees, penalties, and interest for each year for which the domestic limited partnership failed to pay such annual tax, including each year between the cancellation of its certificate of limited partnership and its revival.

(2) All required tax returns have been filed, including returns for each taxable year between the cancellation of its certificate of limited partnership and its revival.

(b) The certificate of revival shall set forth all of the following:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled, and if the name is not available at the time of revival, the name under which the limited partnership is to be revived.

(2) The date of filing of the original certificate of limited partnership.

(3) The address of the limited partnership’s designated office.

(4) The name and address of the initial agent for service of process in accordance with paragraph (1) of subdivision (d) of Section 15901.16.

(5) A statement that the certificate of revival is filed by one or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership.

(6) The Secretary of State’s file number for the original limited partnership.

(7) The name and address of each general partner.

(8) Any other matters the general partner or partners executing the certificate of revival determine to include therein.

(c) The certificate of revival should be deemed to be an amendment to the certificate of limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership pursuant to Section 15902.02 with respect to the matter set forth in the certificate of revival.

(d) Upon the filing of the certificate of revival, the limited partnership shall be revived with the same force and effect as if the certificate of limited partnership had not been canceled pursuant to Section 15902.03. The revival shall validate all contracts, acts, matters, and things made, done, and performed by the limited partnership, its partners, employees, and agents following the time its certificate of limited partnership was canceled pursuant to Section 15902.03 with the same force and effect and all intents and purposes as if the certificate of limited partnership had remained in full force and effect. This provision shall apply provided that third parties are relying on the acts of the partnership, its partners, employees, and agents. All real and personal property, and all rights and interests, that belong to a limited partnership at the time its certificate of limited partnership was canceled pursuant to Section 15902.03 or that were acquired by the limited partnership following the cancellation of the certificate of limited partnership, that were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as if they were held by the limited partnership at, and during the time after, as the case may be, the time the certificate of limited partnership was canceled. After its revival, the limited partnership and its partners shall have all of the same liability for contracts, acts, matters, and things made, done, or performed in the limited partnership’s name and on behalf of its partners, employees, and agents, as the limited partnership and its partners would have had if the limited partnership’s certificate of limited partnership had at all times remained in full force and effect.

(e) The amendments made to this section by the act adding this subdivision shall apply to written confirmations made by the Franchise Tax Board on or after January 1, 2010.

(Amended by Stats. 2009, Ch. 544, Sec. 1. Effective January 1, 2010.)






ARTICLE 3 - Limited Partners

15903.01

A person becomes a limited partner:

(a) as provided in the partnership agreement;

(b) as the result of a conversion or merger under Article 11 (commencing with Section 15911.01); or

(c) with the consent of all the partners.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15903.02

A limited partner does not have the right or the power as a limited partner to act for or bind the limited partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15903.03

(a) A limited partner is not liable for any obligation of a limited partnership unless named as a general partner in the certificate or, in addition to exercising the rights and powers of a limited partner, the limited partner participates in the control of the business. If a limited partner participates in the control of the business without being named as a general partner, that partner may be held liable as a general partner only to persons who transact business with the limited partnership with actual knowledge of that partner’s participation in control and with a reasonable belief, based upon the limited partner’s conduct, that the partner is a general partner at the time of the transaction. Nothing in this chapter shall be construed to affect the liability of a limited partner to third parties for the limited partner’s participation in tortious conduct.

(b) A limited partner does not participate in the control of the business within the meaning of subdivision (a) solely by doing, attempting to do, or having the right or power to do, one or more of the following:

(1) Being any of the following:

(A) An independent contractor for, an agent or employee of, or transacting business with, the limited partnership or a general partner of the limited partnership.

(B) An officer, director, or shareholder of a corporate general partner of the limited partnership.

(C) A member, manager, or officer of a limited liability company that is a general partner of the limited partnership.

(D) A limited partner of a partnership that is a general partner of the limited partnership.

(E) A trustee, administrator, executor, custodian, or other fiduciary or beneficiary of an estate or trust that is a general partner.

(F) A trustee, officer, adviser, shareholder, or beneficiary of a business trust that is a general partner.

(2) Consulting with and advising a general partner with respect to the business of the limited partnership.

(3) Acting as surety for the limited partnership or for a general partner, guaranteeing one or more specific debts of the limited partnership, providing collateral for the limited partnership or general partner, borrowing money from the limited partnership or a general partner, or lending money to the limited partnership or a general partner.

(4) Approving or disapproving an amendment to the partnership agreement.

(5) Voting on, proposing, or calling a meeting of the partners.

(6) Winding up the partnership pursuant to Section 15908.03.

(7) Executing and filing a certificate pursuant to Section 15902.05, a certificate of withdrawal pursuant to paragraph (4) of subdivision (a) of Section 15902.04, or a certificate of cancellation of the certificate of limited partnership pursuant to paragraph (6) of subdivision (a) of Section 15902.04.

(8) Serving on an audit committee or committee performing the functions of an audit committee.

(9) Serving on a committee of the limited partnership or the limited partners for the purpose of approving actions of the general partner.

(10) Calling, requesting, attending, or participating at any meeting of the partners or the limited partners.

(11) Taking any action required or permitted by law to bring, pursue, settle, or terminate a derivative action on behalf of the limited partnership.

(12) Serving on the board of directors or a committee of, consulting with or advising, being or acting as an officer, director, stockholder, partner, member, manager, agent, or employee of, or being or acting as a fiduciary for, any person in which the limited partnership has an interest.

(13) Exercising any right or power permitted to limited partners under this chapter and not specifically enumerated in this subdivision.

(c) The enumeration in subdivision (b) does not mean that any other conduct or the possession or exercise of any other power by a limited partner constitutes participation by the limited partner in the control of the business of the limited partnership.

(Amended by Stats. 2007, Ch. 130, Sec. 43. Effective January 1, 2008.)



15903.04

(a) On 10 days’ demand, made in a record received by the limited partnership, a limited partner may inspect and copy any information required to be maintained pursuant to Section 15901.11 during regular business hours in the limited partnership’s designated office. The limited partner need not have any particular purpose for seeking the information.

(b) Subject to subdivision (g), during regular business hours and at a reasonable location specified by the limited partnership, a limited partner may obtain from the limited partnership, which may be transmitted via electronic transmission, and inspect and copy true and full information regarding the state of the activities and financial condition of the limited partnership and other information regarding the activities of the limited partnership as is just and reasonable if:

(1) the limited partner seeks the information for a purpose reasonably related to the partner’s interest as a limited partner;

(2) the limited partner makes a demand in a record received by the limited partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(3) the information sought is directly connected to the limited partner’s purpose.

(c) Within 10 days after receiving a demand pursuant to subdivision (b), the limited partnership in a record shall inform the limited partner that made the demand:

(1) what information the limited partnership will provide in response to the demand;

(2) when and where the limited partnership will provide the information; and

(3) if the limited partnership declines to provide any demanded information, the limited partnership’s reasons for declining.

(d) Subject to subdivision (f), a person dissociated as a limited partner may inspect and copy required information during regular business hours in the limited partnership’s designated office if:

(1) the information pertains to the period during which the person was a limited partner;

(2) the person seeks the information in good faith; and

(3) the person meets the requirements of subdivision (b).

(e) The limited partnership shall respond to a demand made pursuant to subdivision (d) in the same manner as provided in subdivision (c).

(f) If a limited partner dies, Section 15907.04 applies.

(g) The limited partnership shall have the right to keep confidential from limited partners for such period of time as the limited partnership deems reasonable, any information which the limited partnership reasonably believes to be in the nature of trade secrets or other information the disclosure of which the limited partnership in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(h) The limited partnership may impose reasonable restrictions on the use of information obtained under this section. In a dispute concerning the reasonableness of a restriction under this subdivision, the limited partnership has the burden of proving reasonableness.

(i) A limited partnership may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(j) Whenever this chapter or a partnership agreement provides for a limited partner to give or withhold consent to a matter, before the consent is given or withheld, the limited partnership shall, without demand, provide the limited partner with all information material to the limited partner’s decision that the limited partnership knows.

(k) A limited partner or person dissociated as a limited partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subdivision (g), subdivision (h) or by the partnership agreement applies both to the attorney or other agent and to the limited partner or person dissociated as a limited partner.

(l) The rights stated in this section do not extend to a person as transferee, but may be exercised by the legal representative of an individual under legal disability who is a limited partner or person dissociated as a limited partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15903.05

(a) A limited partner does not have any fiduciary duty to the limited partnership or to any other partner solely by reason of being a limited partner.

(b) A limited partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(c) A limited partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the limited partner’s conduct furthers the limited partner’s own interest.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15903.06

(a) Except as otherwise provided in subdivision (b), a person that makes an investment in a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not liable for the enterprise’s obligations by reason of making the investment, receiving distributions from the enterprise, or exercising any rights of or appropriate to a limited partner, if, on ascertaining the mistake, the person:

(1) causes an appropriate certificate of limited partnership, amendment, or certificate of correction to be signed and delivered to the Secretary of State for filing; or

(2) withdraws from future participation as an owner in the enterprise by signing and delivering to and on a form prescribed by the Secretary of State for filing a certificate of withdrawal containing the name of the limited partnership and the Secretary of State’s file number of the limited partnership under this section.

(b) A person that makes an investment described in subdivision (a) is liable to the same extent as a general partner to any third party that enters into a transaction with the enterprise, believing in good faith that the person is a general partner, before the Secretary of State files a certificate of withdrawal, certificate of limited partnership, amendment, or certificate of correction to show that the person is not a general partner.

(c) If a person makes a diligent effort in good faith to comply with paragraph (1) of subdivision (a) and is unable to cause the appropriate certificate of limited partnership, amendment, or certificate of correction to be signed and delivered to the Secretary of State for filing, the person has the right to withdraw from the enterprise pursuant to paragraph (2) of subdivision (a) even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become co-owners of the enterprise.

(Amended by Stats. 2014, Ch. 834, Sec. 26. Effective January 1, 2015.)



15903.07

(a) The partnership agreement may provide for the creation of classes of limited partners. The partnership agreement shall define the rights, powers, and duties of those classes, including rights, powers, and duties senior to other classes of limited partners.

(b) The partnership agreement may provide to all or certain specified classes of limited partners the right to vote separately or with all or any class or the general partners on any matter.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 4 - General Partners

15904.01

A person becomes a general partner:

(a) as provided in the partnership agreement:

(b) under paragraph (2) of subdivision (c) of Section 15908.01 following the dissociation of a limited partnership’s last general partner;

(c) as the result of a conversion or merger under Article 11 (commencing with Section 15911.01); or

(d) with the consent of all the partners.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15904.02

(a) Each general partner is an agent of the limited partnership for the purposes of its activities. An act of a general partner, including the signing of a record in the partnership’s name, for apparently carrying on in the ordinary course the limited partnership’s activities or activities of the kind carried on by the limited partnership binds the limited partnership, unless the general partner did not have authority to act for the limited partnership in the particular matter and the person with which the general partner was dealing knew, had received a notification, or had notice under subdivision (d) of Section 15901.03 that the general partner lacked authority.

(b) An act of a general partner which is not apparently for carrying on in the ordinary course the limited partnership’s activities or activities of the kind carried on by the limited partnership binds the limited partnership only if the act was actually authorized by all the other partners.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15904.03

(a) A limited partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a general partner acting in the ordinary course of activities of the limited partnership or with authority of the limited partnership.

(b) If, in the course of the limited partnership’s activities or while acting with authority of the limited partnership, a general partner receives or causes the limited partnership to receive money or property of a person not a partner, and the money or property is misapplied by a general partner, the limited partnership is liable for the loss.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15904.04

(a) Except as otherwise provided in subdivision (b), all general partners are liable jointly and severally for all obligations of the limited partnership unless otherwise agreed by the claimant or provided by law.

(b) A person that becomes a general partner of an existing limited partnership is not personally liable for an obligation of a limited partnership incurred before the person became a general partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15904.05

(a) To the extent not inconsistent with Section 15904.04, a general partner may be joined in an action against the limited partnership or named in a separate action.

(b) A judgment against a limited partnership is not by itself a judgment against a general partner. A judgment against a limited partnership may not be satisfied from a general partner’s assets unless there is also a judgment against the general partner.

(c) A judgment creditor of a general partner may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership, unless the partner is personally liable for the claim under Section 15904.04 and:

(1) a judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the limited partnership is a debtor in bankruptcy;

(3) the general partner has agreed that the creditor need not exhaust limited partnership assets;

(4) a court grants permission to the judgment creditor to levy execution against the assets of a general partner based on a finding that limited partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of limited partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court’s equitable powers; or

(5) liability is imposed on the general partner by law or contract independent of the existence of the limited partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15904.06

(a) Each general partner has equal rights in the management and conduct of the limited partnership’s activities. Except as expressly provided in this chapter, any matter relating to the activities of the limited partnership may be exclusively decided by the general partner or, if there is more than one general partner, by a majority of the general partners.

(b) The consent of each partner is necessary to:

(1) amend the partnership agreement; and

(2) sell, lease, exchange, or otherwise dispose of all, or substantially all, of the limited partnership’s property, with or without the good will, other than in the usual and regular course of the limited partnership’s activities.

(c) A limited partnership shall reimburse a general partner for payments made and indemnify a general partner for liabilities incurred by the general partner in the ordinary course of the activities of the partnership or for the preservation of its activities or property.

(d) A limited partnership shall reimburse a general partner for an advance to the limited partnership beyond the amount of capital the general partner agreed to contribute.

(e) A payment or advance made by a general partner which gives rise to an obligation of the limited partnership under subdivision (c) or (d) constitutes a loan to the limited partnership which accrues interest from the date of the payment or advance.

(f) A general partner is not entitled to remuneration for services performed for the partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15904.07

(a) A general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours:

(1) in the limited partnership’s designated office, required information; and

(2) at a reasonable location specified by the limited partnership, any other records maintained by the limited partnership regarding the limited partnership’s activities and financial condition.

(b) Each general partner and the limited partnership shall furnish to a general partner which may be transmitted via electronic transmission:

(1) without demand, any information concerning the limited partnership’s activities and activities reasonably required for the proper exercise of the general partner’s rights and duties under the partnership agreement or this chapter; and

(2) on demand, any other information concerning the limited partnership’s activities, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c) Subject to subdivision (e), on 10 days’ demand made in a record received by the limited partnership, a person dissociated as a general partner may have access to the information and records described in subdivision (a) at the location specified in subdivision (a) if:

(1) the information or record pertains to the period during which the person was a general partner;

(2) the person seeks the information or record in good faith; and

(3) the person satisfies the requirements imposed on a limited partner by subdivision (b) of Section 15903.04.

(d) The limited partnership shall respond to a demand made pursuant to subdivision (c) in the same manner as provided in subdivision (c) of Section 15903.04.

(e) If a general partner dies, Section 15907.04 applies.

(f) The limited partnership may impose reasonable restrictions on the use of information under this section. In any dispute concerning the reasonableness of a restriction under this subdivision, the limited partnership has the burden of proving reasonableness.

(g) A limited partnership may charge a person dissociated as a general partner that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(h) A general partner or person dissociated as a general partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subdivision (f) or by the partnership agreement applies both to the attorney or other agent and to the general partner or person dissociated as a general partner.

(i) The rights under this section do not extend to a person as transferee, but the rights under subdivision (c) of a person dissociated as a general partner may be exercised by the legal representative of an individual who dissociated as a general partner under paragraph (2) or (3) of subdivision (g) of Section 15906.03.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15904.08

(a) The fiduciary duties that a general partner owes to the limited partnership and the other partners are the duties of loyalty and care under subdivisions (b) and (c).

(b) A general partner’s duty of loyalty to the limited partnership and the other partners is limited to the following:

(1) to account to the limited partnership and hold as trustee for it any property, profit, or benefit derived by the general partner in the conduct and winding up of the limited partnership’s activities or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity;

(2) to refrain from dealing with the limited partnership in the conduct or winding up of the limited partnership’s activities as or on behalf of a party having an interest adverse to the limited partnership; and

(3) to refrain from competing with the limited partnership in the conduct or winding up of the limited partnership’s activities.

(c) A general partner’s duty of care to the limited partnership and the other partners in the conduct and winding up of the limited partnership’s activities is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A general partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A general partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the general partner’s conduct furthers the general partner’s own interest.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15904.09

(a)  A partnership agreement may provide for the creation of classes of general partners. The partnership agreement shall define the rights, powers, and duties of those classes including rights, powers, and duties senior to other classes of general partners.

(b) The partnership agreement may provide to all or certain specified classes of general partners the right to vote separately or with all or any class of the general partners on any matters.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 5 - Contributions and Distributions

15905.01

A contribution of a partner may consist of tangible or intangible property or other benefit to the limited partnership, including money, services performed, promissory notes, other agreements to contribute cash or property, and contracts for services to be performed.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15905.02

(a) A partner’s obligation to contribute money or other property or other benefit to, or to perform services for, a limited partnership is not excused by the partner’s death, disability, or other inability to perform personally.

(b) If a partner does not make a promised nonmonetary contribution, the partner is obligated at the option of the limited partnership to contribute money equal to the value of that portion, as stated in the required information, of the stated contribution which has not been made.

(c) The obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all partners. A creditor of a limited partnership which extends credit or otherwise acts in reliance on an obligation described in subdivision (a), without notice of any compromise under this subdivision, may enforce the original obligation.

(d) A partnership agreement may provide that the interest of a partner who fails to make any contribution or other payment that the partner is required to make will be subject to specific remedies for, or specific consequences of, the failure. A provision shall be enforceable in accordance with its terms unless the partner seeking to invalidate the provision establishes that the provision was unreasonable under the circumstances existing at the time the agreement was made. The specific remedies or consequences may include loss of voting, approval, or other rights, loss of the partner’s ability to actively participate in the management and operations of the partnership, liquidated damages, or a reduction of the defaulting partner’s economic rights. The reduction of the defaulting partner’s economic rights may include one or more of the following provisions:

(1) Diluting, reducing or eliminating the defaulting partner’s proportionate interest in the partnership.

(2) Subordinating the defaulting partner’s interest in the partnership to that of nondefaulting partners.

(3) Permitting a forced sale of the partnership interest.

(4) Permitting the lending or contribution by other partners of the amount necessary to meet the defaulting partner’s commitment.

(5) Adjusting the interest rates or other rates of return, preferred, priority, or otherwise, with respect to contributions by or capital accounts of the other partners.

(6) Fixing the value of the defaulting partner’s interest in the partnership by appraisal, formula and redemption, or sale of the defaulting partner’s interest in the partnership at a percentage of that value.

(7) Nothing in this section shall be construed to affect the rights of third-party creditors of the partnership to seek equitable remedies nor any rights existing under the Uniform Fraudulent Transfer Act (Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 of the Civil Code).

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15905.03

A distribution by a limited partnership must be shared among the partners on the basis of the value, as stated in the required records when the limited partnership decides to make the distribution, of the contributions the limited partnership has received from each partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15905.035

The profits and losses of a limited partnership shall be allocated among the partners in the manner provided in the partnership agreement. If the partnership agreement does not otherwise provide, profits and losses shall be allocated in the same manner as the partners share distributions.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15905.04

A partner does not have a right to any distribution before the dissolution and winding up of the limited partnership unless the limited partnership decides to make an interim distribution.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15905.05

A person does not have a right to receive a distribution on account of dissociation.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15905.06

A partner does not have a right to demand or receive any distribution from a limited partnership in any form other than cash. Subject to subdivision (b) of Section 15908.09, a limited partnership may distribute an asset in kind to the extent each partner receives a percentage of the asset equal to the partner’s share of distributions.

(Amended by Stats. 2007, Ch. 130, Sec. 44. Effective January 1, 2008.)



15905.07

When a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. However, the limited partnership’s obligation to make a distribution is subject to offset for any amount owed to the limited partnership by the partner or dissociated partner on whose account the distribution is made.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15905.08

(a) A limited partnership may not make a distribution in violation of the partnership agreement.

(b) A limited partnership may not make a distribution if after the distribution:

(1) the limited partnership would not be able to pay its debts as they become due in the ordinary course of the limited partnership’s activities; or

(2) the limited partnership’s total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the limited partnership were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of partners whose preferential rights are superior to those of persons receiving the distribution.

(c) A limited partnership may base a determination that a distribution is not prohibited under subdivision (b) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(d) Except as otherwise provided in subdivision (g), the effect of a distribution under subdivision (b) is measured:

(1) in the case of distribution by purchase, redemption, or other acquisition of a transferable interest in the limited partnership, as of the date money or other property is transferred or debt incurred by the limited partnership; and

(2) in all other cases, as of the date:

(A) the distribution is authorized, if the payment occurs within 120 days after that date; or

(B) the payment is made, if payment occurs more than l20 days after the distribution is authorized.

(e) A limited partnership’s indebtedness to a partner incurred by reason of a distribution made in accordance with this section is at parity with the limited partnership’s indebtedness to its general unsecured creditors.

(f) A limited partnership’s indebtedness, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of subdivision (b) if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could then be made to partners under this section.

(g) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15905.09

(a) A general partner that consents to a distribution made in violation of Section 15905.08 is personally liable to the limited partnership for the amount of the distribution which exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution the general partner failed to comply with Section 15904.08.

(b) A partner or transferee that received a distribution knowing that the distribution to that partner or transferee was made in violation of Section 15905.08 is personally liable to the limited partnership but only to the extent that the distribution received by the partner or transferee exceeded the amount that could have been properly paid under Section 15905.08.

(c) A general partner against which an action is commenced under subdivision (a) may:

(1) implead in the action any other person that is liable under subdivision (a) and compel contribution from the person; and

(2) implead in the action any person that received a distribution in violation of subdivision (b) and compel contribution from the person in the amount the person received in violation of subdivision (b).

(d) An action under this section is barred if it is not commenced within four years after the distribution.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 6 - Dissociation

15906.01

(a) A person does not have a right to dissociate as a limited partner before the termination of the limited partnership.

(b) A person is dissociated from a limited partnership as a limited partner upon the occurrence of any of the following events:

(1) the limited partnership’s having notice of the person’s express will to withdraw as a limited partner or on a later date specified by the person;

(2) an event agreed to in the partnership agreement as causing the person’s dissociation as a limited partner;

(3) the person’s expulsion as a limited partner pursuant to the partnership agreement;

(4) the person’s expulsion as a limited partner by the unanimous consent of the other partners if:

(A) it is unlawful to carry on the limited partnership’s activities with the person as a limited partner;

(B) there has been a transfer of all of the person’s transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person’s interest, which has not been foreclosed;

(C) the person is a corporation and, within 90 days after the limited partnership notifies the person that it will be expelled as a limited partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(D) the person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(5) on application by the limited partnership, the person’s expulsion as a limited partner by judicial order because:

(A) the person engaged in wrongful conduct that adversely and materially affected the limited partnership’s activities;

(B) the person willfully or persistently committed a material breach of the partnership agreement or of the obligation of good faith and fair dealing under subdivision (b) of Section 15903.05; or

(C) the person engaged in conduct relating to the limited partnership’s activities which makes it not reasonably practicable to carry on the activities with the person as limited partner;

(6) in the case of a person who is an individual, the person’s death;

(7) in the case of a person that is a trust or is acting as a limited partner by virtue of being a trustee of a trust, distribution of the trust’s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(8) in the case of a person that is an estate or is acting as a limited partner by virtue of being a personal representative of an estate, distribution of the estate’s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(9) termination of a limited partner that is not an individual, partnership, limited liability company, corporation, trust, or estate;

(10) the limited partnership’s participation in a conversion or merger under Article 11 (commencing with Section 15911.01), if the limited partnership:

(A)  is not the converted or surviving entity; or

(B) is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a limited partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15906.02

(a) Upon a person’s dissociation as a limited partner:

(1) subject to Section 15907.04, the person does not have further rights as a limited partner;

(2) the person’s obligation of good faith and fair dealing as a limited partner under subdivision (b) of Section 15903.05 continues only as to matters arising and events occurring before the dissociation; and

(3) subject to Section 15907.04 and Article 11 (commencing with Section 15911.01), any transferable interest owned by the person in the person’s capacity as a limited partner immediately before dissociation is owned by the person as a mere transferee.

(b) A person’s dissociation as a limited partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a limited partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15906.03

A person is dissociated from a limited partnership as a general partner upon the occurrence of any of the following events:

(a) the limited partnership’s having notice of the person’s express will to withdraw as a general partner or on a later date specified by the person;

(b) an event agreed to in the partnership agreement as causing the persons dissociation as a general partner;

(c) the person’s expulsion as a general partner pursuant to the partnership agreement;

(d) the person’s expulsion as a general partner by the unanimous consent of the other partners if:

(1) it is unlawful to carry on the limited partnership’s activities with the person as a general partner;

(2) there has been a transfer of all or substantially all of the person’s transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person’s interest, which has not been foreclosed;

(3) the person is a corporation and, within 90 days after the limited partnership notifies the person that it will be expelled as a general partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(4) the person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(e) on application by the limited partnership, the person’s expulsion as a general partner by judicial order because:

(1) the person engaged in wrongful conduct that adversely and materially affected the limited partnership activities;

(2) the person willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under Section 15904.08; or

(3) the person engaged in conduct relating to the limited partnership’s activities which makes it not reasonably practicable to carry on the activities of the limited partnership with the person as a general partner;

(f) the person’s:

(1) becoming a debtor in bankruptcy;

(2) execution of an assignment for the benefit of creditors;

(3) seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person’s property; or

(4) failure, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the general partner or of all or substantially all of the person’s property obtained without the person’s consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

(g) in the case of a person who is an individual:

(1) the person’s death;

(2) the appointment of a guardian or general conservator for the person; or

(3) a judicial determination that the person has otherwise become incapable of performing the person’s duties as a general partner under the partnership agreement;

(h) in the case of a person that is a trust or is acting as a general partner by virtue of being a trustee of a trust, distribution of the trust’s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(i) in the case of a person that is an estate or is acting as a general partner by virtue of being a personal representative of an estate, distribution of the estate’s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(j) termination of a general partner that is not an individual, partnership, limited liability company, corporation, trust, or estate; or

(k) the limited partnership’s participation in a conversion or merger under Article 11 (commencing with Section 15911.01), if the limited partnership:

(1) is not the converted or surviving entity; or

(2) is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a general partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15906.04

(a) A person has the power to dissociate as a general partner at any time, rightfully or wrongfully, by express will pursuant to subdivision (a) of Section 15906.03.

(b) A person’s dissociation as a general partner is wrongful only if:

(1) it is in breach of an express provision of the partnership agreement; or

(2) it occurs before the termination of the limited partnership, and:

(A) the person withdraws as a general partner by express will;

(B) the person is expelled as a general partner by judicial determination under subdivision (e) of Section 15906.03;

(C) the person is dissociated as a general partner by becoming a debtor in bankruptcy; or

(D) in the case of a person that is not an individual, trust other than a business trust, or estate, the person is expelled or otherwise dissociated as a general partner because it willfully dissolved or terminated.

(c) A person that wrongfully dissociates as a general partner is liable to the limited partnership and, subject to Section 15910.01, to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the general partner to the limited partnership or to the other partners.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15906.05

(a) Upon a person’s dissociation as a general partner all of the following apply:

(1) The person’s right to participate as a general partner in the management and conduct of the partnership’s activities terminates.

(2) The person’s duty of loyalty as a general partner under paragraph (3) of subdivision (b) of Section 15904.08 terminates.

(3) The person’s duty of loyalty as a general partner under paragraphs (1) and (2) of subdivision (b) of Section 15904.08 and duty of care under subdivision (c) of Section 15904.08 continue only with regard to matters arising and events occurring before the person’s dissociation as a general partner.

(4) The person may sign and deliver to the Secretary of State on a form prescribed by the Secretary of State for filing, containing the name of the limited partnership and the Secretary of State’s file number of the limited partnership, a certificate of dissociation pertaining to the person and, at the request of the limited partnership, shall sign an amendment to the certificate of limited partnership which states that the person has dissociated.

(5) Subject to Section 15907.04 and Article 11 (commencing with Section 15911.01), any transferable interest owned by the person immediately before dissociation in the person’s capacity as a general partner is owned by the person as a mere transferee.

(b) A person’s dissociation as a general partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a general partner.

(Amended by Stats. 2014, Ch. 834, Sec. 27. Effective January 1, 2015.)



15906.06

(a) After a person is dissociated as a general partner and before the limited partnership is dissolved, converted under Article 11 (commencing with Section 15911.01), or merged out of existence under that article, the limited partnership is bound by an act of the person only if:

(1) the act would have bound the limited partnership under Section 15904.02 before the dissociation; and

(2) at the time the other party enters into the transaction:

(A) less than two years have passed since the dissociation; and

(B) the other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(b) If a limited partnership is bound under subdivision (a), the person dissociated as a general partner which caused the limited partnership to be bound is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation incurred under subdivision (a); and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15906.07

(a) A person’s dissociation as a general partner does not of itself discharge the person’s liability as a general partner for an obligation of the limited partnership incurred before dissociation. Except as otherwise provided in subdivisions (b) and (c), the person is not liable for a limited partnership’s obligation incurred after dissociation.

(b) A person whose dissociation as a general partner resulted in a dissolution and winding up of the limited partnership’s activities is liable to the same extent as a general partner under Section 15904.04 on an obligation incurred by the limited partnership under Section 15908.04.

(c) A person that has dissociated as a general partner but whose dissociation did not result in a dissolution and winding up of the limited partnership’s activities is liable on a transaction entered into by the limited partnership after the dissociation only if:

(1) a general partner would be liable on the transaction; and

(2) at the time the other party enters into the transaction:

(A) less than two years have passed since the dissociation; and

(B) the other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(d) By agreement with a creditor of a limited partnership and the limited partnership, a person dissociated as a general partner may be released from liability to the creditor for an obligation of the limited partnership.

(e) A person dissociated as a general partner is released from liability for an obligation of the limited partnership if the limited partnership’s creditor, with notice of the person’s dissociation as a general partner but without the person’s consent, agrees to a material alteration in the nature or time of payment of the obligation.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 7 - Transferable Interests and Rights of Transferees and Creditors

15907.01

The only interest of a partner which is transferable is the partner’s transferable interest. A transferable interest is personal property.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15907.02

(a) A transfer, in whole or in part, of a partner’s transferable interest:

(1) is permissible;

(2) does not by itself cause the partner’s dissociation or a dissolution and winding up of the limited partnership’s activities; and

(3) does not, as against the other partners or the limited partnership, entitle the transferee to participate in the management or conduct of the limited partnership’s activities, to require access to information concerning the limited partnership’s transactions except as otherwise provided in subdivision (c), or to inspect or copy the required information or the limited partnership’s other records or to exercise any other rights or powers of a partner.

(b) A transferee has a right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

(c) A transferee is entitled to an account of the limited partnership’s transactions only upon the dissolution and winding up of the limited partnership.

(d) Upon transfer, the transferor retains the rights of a partner other than the interest in distributions transferred and retains all duties and obligations of a partner.

(e) A limited partnership need not give effect to a transferee’s rights under this section until the limited partnership has notice of the transfer.

(f) A transfer of a partner’s transferable interest in the limited partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(g) A transferee that becomes a partner with respect to a transferable interest is liable for the transferor’s obligations under Sections 15905.02 and 15905.09. However, the transferee is not obligated for liabilities unknown to the transferee at the time the transferee became a partner.

(h) A transferee of a partnership interest, including a transferee of a general partner, may become a limited partner if and to the extent that (1) the partnership agreement provides or (2) all general partners and a majority in interest of the limited partners consent.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15907.03

(a) On application to a court of competent jurisdiction by any judgment creditor of a partner or transferee, the court may charge the transferable interest of the judgment debtor with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of a transferee. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the limited partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require to give effect to the charging order.

(b) A charging order constitutes a lien on the judgment debtor’s transferable interest. The court may order a foreclosure upon the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed:

(1) by the judgment debtor;

(2) with property other than limited partnership property, by one or more of the other partners; or

(3) with limited partnership property, by the limited partnership with the consent of all partners whose interests are not so charged.

(d) This chapter does not deprive any partner or transferee of the benefit of any exemption laws applicable to the partner’s or transferee’s transferable interest.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or transferee may satisfy a judgment out of the judgment debtor’s transferable interest.

(f) No creditor of a partner shall have any right to obtain possession or otherwise exercise legal or equitable remedies with respect to the property of the limited partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15907.04

If a partner dies, the deceased partner’s personal representative or other legal representative may exercise the rights of a transferee as provided in Section 15907.02 and, for the purposes of settling the estate, may exercise the rights of a current limited partner under Section 15903.04.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 8 - Dissolution

15908.01

Except as otherwise provided in Section 15908.02, a limited partnership is dissolved, and its activities must be wound up, only upon the occurrence of any of the following:

(a) the happening of an event specified in the partnership agreement;

(b) the consent of all general partners and of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective;

(c) after the dissociation of a person as a general partner:

(1) if the limited partnership has at least one remaining general partner, and a consent to dissolve the limited partnership is given within 90 days after the dissociation by partners owning a majority of the rights to receive distributions as partners at the time the consent is to be effective; or

(2) if the limited partnership does not have a remaining general partner, the passage of 90 days after the dissociation, unless before the end of the period:

(A) consent to continue the activities of the limited partnership and admit at least one general partner is given by limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective; and

(B) at least one person is admitted as a general partner in accordance with the consent; or

(d) the passage of 90 days after the dissociation of the limited partnership’s last limited partner, unless before the end of the period the limited partnership admits at least one limited partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15908.02

(a) On application by a partner, a court of competent jurisdiction may order dissolution of a limited partnership if it is not reasonably practicable to carry on the activities of the limited partnership in conformity with the partnership agreement.

(b) In any suit for judicial dissolution, the other partners may avoid the dissolution of the limited partnership by purchasing for cash the partnership interests owned by the partners so initiating the proceeding (the “moving parties”) at their fair market value. In fixing the value, the amount of any damages resulting if the initiation of the dissolution is a breach by any moving party or parties of an agreement with the purchasing party or parties, including, without limitation, the partnership agreement, may be deducted from the amount payable to the moving party or parties.

(c) If the purchasing parties (1) elect to purchase the partnership interests owned by the moving parties, (2) are unable to agree with the moving parties upon the fair market value of the partnership interests, and (3) give bond with sufficient security to pay the estimated reasonable expenses, including attorneys’ fees, of the moving parties if the expenses are recoverable under paragraph (3), the court, upon application of the purchasing parties, either in the pending action or in a proceeding initiated in the superior court of the proper county by the purchasing parties, shall stay the winding up and dissolution proceeding and shall proceed to ascertain and fix the fair market value of the partnership interests owned by the moving parties.

(d) The court shall appoint three disinterested appraisers to appraise the fair market value of the partnership interests owned by the moving parties, and shall make an order referring the matter to the appraisers so appointed for the purpose of ascertaining that value. The order shall prescribe the time and manner of producing evidence, if evidence is required. The award of the appraisers or a majority of them, when confirmed by the court, shall be final and conclusive upon all parties. The court shall enter a decree that shall provide in the alternative for winding up and dissolution of the limited partnership unless payment is made for the partnership interests within the time specified by the decree. If the purchasing parties do not make payment for the partnership interests within the time specified, judgment shall be entered against them and the surety or sureties on the bond for the amount of the expenses, including attorneys’ fees, of the moving parties. Any member aggrieved by the action of the court may appeal therefrom.

(e) If the purchasing parties desire to prevent the winding up and dissolution of the limited partnership, they shall pay to the moving parties the value of their partnership interests ascertained and decreed within the time specified pursuant to this section, or, in the case of an appeal, as fixed on appeal. On receiving that payment or the tender thereof, the moving parties shall transfer their partnership interests to the purchasing parties.

(f) For the purposes of this section, the valuation date shall be the date upon which the action for judicial dissolution was commenced. However, the court may, upon the hearing of a motion by any party, and for good cause shown, designate some other date as the valuation date.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15908.03

(a) A limited partnership continues after dissolution only for the purpose of winding up its activities.

(b) In winding up its activities, the limited partnership:

(1) may amend its certificate of limited partnership to state that the limited partnership is dissolved, preserve the limited partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, transfer the limited partnership’s property, settle disputes by mediation or arbitration, file a certificate of cancellation as provided in Section 15902.03, and perform other necessary acts; and

(2) shall discharge the limited partnership’s liabilities, settle and close the limited partnership’s activities, and marshal and distribute the assets of the partnership.

(c) If a dissolved limited partnership does not have a general partner, a person to wind up the dissolved limited partnership’s activities may be appointed by the consent of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective. A person appointed under this subdivision:

(1) has the powers of a general partner under Section 15908.04; and

(2) shall promptly amend the certificate of limited partnership to state:

(A) that the limited partnership does not have a general partner;

(B) the name of the person that has been appointed to wind up the limited partnership; and

(C) the address of the person.

(d) On the application of any partner, the appropriate court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited partnership’s activities, if:

(1) a limited partnership does not have a general partner and within a reasonable time following the dissolution no person has been appointed pursuant to subdivision (c); or

(2) the applicant establishes other good cause.

(e) Unless otherwise provided in the partnership agreement, the limited partners winding up the affairs of the partnership pursuant to this section shall be entitled to reasonable compensation.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15908.04

(a) A limited partnership is bound by a general partner’s act after dissolution which:

(1) is appropriate for winding up the limited partnership’s activities; or

(2) would have bound the limited partnership under Section 15904.02 before dissolution, if, at the time the other party enters into the transaction, the other party does not have notice of the dissolution.

(b) A person dissociated as a general partner binds a limited partnership through an act occurring after dissolution if:

(1) at the time the other party enters into the transaction:

(A) less than two years have passed since the dissociation; and

(B) the other party does not have notice of the dissociation and reasonably believes that the person is a general partner; and

(2) the act:

(A) is appropriate for winding up the limited partnership’s activities; or

(B) would have bound the limited partnership under Section 15904.02 before dissolution and at the time the other party enters into the transaction the other party does not have notice of the dissolution.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15908.05

(a) If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation under subdivision (a) of Section 15908.04 by an act that is not appropriate for winding up the partnership’s activities, the general partner is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2) if another general partner or a person dissociated as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability.

(b) If a person dissociated as a general partner causes a limited partnership to incur an obligation under subdivision (b) of Section 15908.04, the person is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15908.06

(a) A dissolved limited partnership may dispose of the known claims against it by following the procedure described in subdivision (b).

(b) A dissolved limited partnership may notify its known claimants of the dissolution in a record. The notice must:

(1) specify the information required to be included in a claim;

(2) provide a mailing address to which the claim is to be sent;

(3) state the deadline for receipt of the claim, which may not be less than 120 days after the date the notice is received by the claimant; and

(4) state that the claim will be barred if not received by the deadline.

(c) A claim against a dissolved limited partnership is barred if the requirements of subdivision (b) are met and:

(1) the claim is not received by the specified deadline; or

(2) in the case of a claim that is timely received but rejected in writing by the dissolved limited partnership, the claimant does not commence an action to enforce the claim against the limited partnership within 90 days after the receipt of a written notice of the rejection.

(d) This section does not apply to a claim based on an event occurring after the effective date of dissolution or a liability that is contingent on that date.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15908.07

(a) A dissolved limited partnership may publish notice of its dissolution and request persons having claims against the limited partnership to present them in accordance with the notice.

(b) The notice must:

(1) be published at least once in a newspaper of general circulation in the county in which the dissolved limited partnership’s principal office is located or, if it has none in this state, in the county in which the limited partnership’s designated office is or was last located;

(2) describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent; and

(3) state that a claim against the limited partnership is barred unless an action to enforce the claim is commenced within four years after publication of the notice.

(c) If a dissolved limited partnership publishes a notice in accordance with subdivision (b), the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the dissolved limited partnership within four years after the publication date of the notice:

(1) a claimant that did not receive notice in a record under Section 15908.06;

(2) a claimant whose claim was timely sent to the dissolved limited partnership but not acted on; and

(3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim not barred under this section may be enforced:

(1) against the dissolved limited partnership, to the extent of its undistributed assets;

(2) if the assets have been distributed in liquidation, against a partner or transferee to the extent of that person’s proportionate share of the claim or the limited partnership’s assets distributed to the partner or transferee in liquidation, whichever is less, but a person’s total liability for all claims under this paragraph does not exceed the total amount of assets distributed to the person as part of the winding up of the dissolved limited partnership; or

(3) against any person liable on the claim under Section 15904.04.

(e) Publication of a notice of dissolution of a limited partnership pursuant to this section shall not bar the collection of any tax, interest, penalty or addition to tax under Part 10 (commencing with Section 17001) of, Part 10.20 (commencing with Section 18401) of, and Part 11 (commencing with Section 23001) of, Division 2 of the Revenue and Taxation Code.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15908.08

If a claim against a dissolved limited partnership is barred under Section 15908.06 or 15908.07, any corresponding claim under Section 15904.04 is also barred.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15908.09

(a) In winding up a limited partnership’s activities, the assets of the limited partnership, including the contributions required by this section, must be applied to satisfy the limited partnership’s obligations to creditors, including, to the extent permitted by law, partners that are creditors.

(b) Any surplus remaining after the limited partnership complies with subdivision (a) must be returned to the partners as they share in distributions.

(c) If a limited partnership’s assets are insufficient to satisfy all of its obligations under subdivision (a) the following rules apply:

(1) Each person that was a general partner when the obligation was incurred and that has not been released from the obligation under Section 15906.07 shall contribute to the limited partnership for the purpose of enabling the limited partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(2) If a person does not contribute the full amount required under paragraph (1) with respect to an unsatisfied obligation of the limited partnership, the other persons required to contribute by paragraph (1) on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those other persons when the obligation was incurred.

(3) If a person does not make the additional contribution required by paragraph (2), further additional contributions are determined and due in the same manner as provided in that paragraph.

(d) A person that makes an additional contribution under paragraph (2) or (3) of subdivision (c) may recover from any person whose failure to contribute under paragraph (1) or (2) of subdivision (c) necessitated the additional contribution. A person may not recover under this subdivision more than the amount additionally contributed. A person’s liability under this subdivision may not exceed the amount the person failed to contribute.

(e) The estate of a deceased individual is liable for the person’s obligations under this section.

(f) An assignee for the benefit of creditors of a limited partnership or a partner, or a person appointed by a court to represent creditors of a limited partnership or a partner, may enforce a person’s obligation to contribute under subdivision (c).

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 9 - Foreign Limited Partnership

15909.01

(a) The laws of the state or other jurisdiction under which a foreign limited partnership is organized govern relations among the partners of the foreign limited partnership and between the partners and the foreign limited partnership and the liability of partners as partners for an obligation of the foreign limited partnership, except as to foreign limited liability limited partnerships, which shall be treated as if they were foreign limited partnerships.

(b) A foreign limited partnership may not be denied a certificate of registration by reason of any difference between the laws of the jurisdiction under which the foreign limited partnership is organized and the laws of this state.

(c) A certificate of registration does not authorize a foreign limited partnership to engage in any business or exercise any power that a limited partnership may not engage in or exercise in this state.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15909.02

(a) A foreign limited partnership may apply for a certificate of registration to transact business in this state by delivering an application signed and acknowledged by a general partner of the foreign limited partnership to, and on a form prescribed by, the Secretary of State for filing. The application shall state:

(1) the name of the foreign limited partnership and, if the name does not comply with Section 15901.08, an alternate name adopted pursuant to subdivision (a) of Section 15909.05;

(2) the name of the state or other jurisdiction under whose law the foreign limited partnership is organized and the date of its formation;

(3) the street address of the foreign limited partnership’s designated office and, if the laws of the jurisdiction under which the foreign limited partnership is organized require the foreign limited partnership to maintain an office in that jurisdiction, the address of the required office;

(4) the mailing address of the foreign limited partnership’s designated office, if different from the street address;

(5) the name and street address of the foreign limited partnership’s initial agent for service of process in this state in accordance with paragraph (1) of subdivision (d) of Section 15901.16;

(6) the name and address of each of the foreign limited partnership’s general partners; and

(7) whether the foreign limited partnership is a foreign limited liability limited partnership.

(b) A foreign limited partnership shall deliver with the completed application a certificate of existence or a record of similar import signed by the Secretary of State or other official having custody of the foreign limited partnership’s publicly filed records in the state or other jurisdiction under whose law the foreign limited partnership is organized.

(Amended by Stats. 2012, Ch. 494, Sec. 39. Effective January 1, 2013.)



15909.03

(a) Activities of a foreign limited partnership that do not constitute transacting business in this state for registration purposes within the meaning of this article include the activities set forth in subdivision (ai) of Section 15901.02.

(b) For purposes of this article, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subdivision (a), constitutes transacting business in this state.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited partnership to service of process, taxation jurisdiction, or regulation under any other law of this state.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15909.04

Unless the Secretary of State determines that an application for a certificate of registration does not comply with the filing requirements of this chapter, the Secretary of State, upon payment of all requisite fees, shall file the application and shall issue to the foreign limited partnership a certificate of registration stating the date of filing of the application and that the foreign limited partnership is qualified to transact intrastate business, subject, however, to any licensing requirements otherwise imposed by the laws of this state.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15909.05

(a) A foreign limited partnership whose name does not comply with Section 15901.08 may not obtain a certificate of registration until it adopts, for the purpose of transacting business in this state, an alternate name that complies with Section 15901.08.

(b) If a foreign limited partnership authorized to transact business in this state changes its name to one that does not comply with Section 15901.08, it may not thereafter transact business in this state until it complies with subdivision (a) and obtains an amended certificate of registration.

(c) The Secretary of State may cancel the application and certificate of registration of a foreign limited partnership if a check or other remittance accepted in payment of the filing fee is not paid upon presentation. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give a first written notice of the applicability of this section to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent, the Secretary of State shall give a second written notice of cancellation and the cancellation shall thereupon be effective. The second notice shall be given 20 days or more after the first notice and 90 days or less after the original filing.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15909.06

If any statement in the application for registration of a foreign limited partnership was false when made or any statements made have become erroneous, the foreign limited partnership shall promptly deliver to, and on a form prescribed by, the Secretary of State an amendment to the application for registration containing the name of the foreign limited partnership and the Secretary of State’s file number of the foreign limited partnership signed and acknowledged by the general partner amending the statement. If a foreign limited partnership delivers an amendment changing the name of the foreign limited partnership in its jurisdiction of organization, annexed to the amendment to the application for registration shall be a certificate from an authorized public official of the foreign limited partnership’s jurisdiction of organization to the effect that the foreign limited partnership is in good standing and that the change of name was made in accordance with the laws of that jurisdiction, if the laws of that jurisdiction permit the issuance of those certificates, or, in the alternative, a statement by the foreign limited partnership that the laws of its jurisdiction of organization do not permit the issuance of those certificates. Unless the Secretary of State determines that the amendment to the application changing the name or alternate name of a foreign limited partnership does not comply with the filing requirements of this chapter, the Secretary of State, upon payment of all requisite fees, shall file the amended application and shall issue to the foreign limited partnership a new certificate of registration stating the date of filing of the amendment to the application changing the name and that the foreign limited partnership is qualified to transact intrastate business, subject to any licensing requirements otherwise imposed by the laws of this state.

(Amended by Stats. 2014, Ch. 834, Sec. 28. Effective January 1, 2015.)



15909.07

(a) In order to cancel its certificate of registration to transact business in this state, a foreign limited partnership must deliver to and on a form prescribed by the Secretary of State for filing a certificate of cancellation containing the name of the foreign limited partnership and the Secretary of State’s file number of the foreign limited partnership signed and acknowledged by a general partner of the foreign limited partnership. The registration is canceled when the certificate becomes effective under Section 15902.06.

(b) A foreign limited partnership transacting business in this state may not maintain an action or proceeding in this state unless it has a certificate of registration to transact business in this state.

(c) Any foreign limited partnership that transacts intrastate business in this state without registration is subject to a penalty of twenty dollars ($20) for each day that the unauthorized intrastate business is transacted, up to a maximum of ten thousand dollars ($10,000). An action to recover this penalty may be brought, and any recovery shall be paid, as provided in Section 2258.

(d) The failure of a foreign limited partnership to have a certificate of registration to transact business in this state does not impair the validity of a contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending an action or proceeding in this state.

(e) A partner of a foreign limited partnership is not liable for the obligations of the foreign limited partnership solely by reason of the foreign limited partnership’s having transacted business in this state without a certificate of registration.

(f) If a foreign limited partnership transacts business in this state without a certificate of registration or cancels its certificate of registration, it appoints the Secretary of State as its agent for service of process for rights of action arising out of the transaction of business in this state.

(Amended by Stats. 2014, Ch. 834, Sec. 29. Effective January 1, 2015.)



15909.08

The Attorney General may maintain an action to restrain a foreign limited partnership from transacting business in this state in violation of this article.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 10 - Actions by Partners

15910.01

(a) Subject to subdivision (b), a partner may maintain a direct action against the limited partnership or another partner for legal or equitable relief, with or without an accounting as to the partnership’s activities, to enforce the rights and otherwise protect the interests of the partner, including rights and interests under the partnership agreement or this chapter or arising independently of the partnership relationship.

(b) A partner bringing a direct action under this section is required to plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited partnership.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15910.02

A partner may bring a derivative action to enforce a right of a limited partnership if:

(1) the partner first makes a demand on the general partners, requesting that they cause the limited partnership to bring an action to enforce the right, and the general partners do not bring the action within a reasonable time; or

(2) a demand would be futile.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15910.03

(a) A derivative action may be maintained only by a person that is a partner at the time the action is commenced and:

(1) that was a partner when the conduct giving rise to action occurred; or

(2) whose status as a partner devolved upon the person by operation of law or pursuant to the terms of the partnership agreement from a person that was a partner at the time of that conduct.

(b) Notwithstanding the foregoing, any partner who does not meet the foregoing requirements may nevertheless be allowed in the discretion of the court to maintain the action on a preliminary showing to and determination by the court, by motion and after a hearing, at which the court shall consider such evidence, by affidavit or testimony, as it deems material that (1) there is a strong prima facie case in favor of the claim asserted on behalf of the partnership, (2) no other similar action has been or is likely to be instituted, (3) the plaintiff acquired the shares before there was disclosure to the public and to the plaintiff of the wrongdoing of which plaintiff complains, (4) unless the action can be maintained the defendant may retain a gain derived from the defendant’s willful breach of a fiduciary duty, and (5) the requested relief will not result in unjust enrichment of the partnership or any partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15910.04

In a derivative action, the complaint must state with particularity:

(1) the date and content of plaintiff’s demand and the general partners’ response to the demand; or

(2) why demand is excused as futile.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15910.05

(a) Except as otherwise provided in subdivision (b):

(1) any proceeds or other benefits of a derivative action, whether by judgment, compromise, or settlement, belong to the limited partnership and not to the derivative plaintiff;

(2) if the derivative plaintiff receives any of those proceeds, the derivative plaintiff shall immediately remit them to the limited partnership.

(b) If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney’s fees, from the recovery of the limited partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15910.06

(a) In any derivative action, at any time within 30 days after service of summons upon the limited partnership or the general partner, the limited partnership or general partner may move the court for an order, upon notice and hearing, requiring the plaintiff to furnish a bond as hereinafter provided. The motion shall be based upon one or both of the following grounds:

(1) That there is no reasonable possibility that the prosecution of the cause of action alleged in the complaint against the moving party will benefit the limited partnership or its partners.

(2) That the moving party, if other than the partnership, did not participate in the transaction complained of in any capacity. The court on application of the limited partnership or the general partner may, for good cause shown, extend the 30-day period for an additional period or periods not exceeding 60 days.

(b) At the hearing upon any motion pursuant to subdivision (a) the court shall consider such evidence, written or oral, by witnesses or affidavit, as may be material (1) to the ground or grounds upon which the motion is based, or (2) to a determination of the probable reasonable expenses, including attorneys’ fees, of the limited partnership and the general partner which will be incurred in defense of the action. If the court determines, after hearing the evidence adduced by the parties, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the amount of the bond, not to exceed fifty thousand dollars ($50,000), to be furnished by the plaintiff for reasonable expenses, including attorneys fees, which may be incurred by the moving party and the limited partnership in connection with the action, including expenses for which the limited partnership may become liable pursuant to subdivision (c) of Section 15904.06. A ruling by the court on the motion shall not be a determination of any issue in the action or of the merits thereof. If the court, upon motion, makes a determination that a bond shall be furnished by the plaintiff as to any one or more defendants, the action shall be dismissed as to the defendant or defendants, unless the bond required by the court has been furnished within such reasonable time as may be fixed by the court.

(c) If the plaintiff shall, either before or after a motion is made pursuant to subdivision (a), or any order or determination pursuant to the motion, furnish a bond in the aggregate amount of fifty thousand dollars ($50,000) to secure the reasonable expenses of the parties entitled to make the motion, the plaintiff has complied with the requirements of this section and with any order for a bond theretofore made, any such motion then pending shall be dismissed and no further additional bond shall be required.

(d) If a motion is filed pursuant to subdivision (a), no pleadings need to be filed by the limited partnership or any other defendant and the prosecution of the action shall be stayed until 10 days after the motion has been disposed of.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 11 - Conversion and Merger

15911.01

For purposes of this article, the following definitions apply:

(a) “Converted entity” means the other business entity or foreign other business entity or foreign limited partnership that results from a conversion of a domestic limited partnership under this chapter.

(b) “Converted limited partnership” means a domestic limited partnership that results from a conversion of an other business entity or a foreign other business entity or a foreign limited partnership pursuant to Section 15911.08.

(c) “Converting limited partnership” means a domestic limited partnership that converts to an other business entity or a foreign other business entity or a foreign limited partnership pursuant to this chapter.

(d) “Converting entity” means an other business entity or a foreign other business entity or a foreign limited partnership that converts to a domestic limited partnership pursuant to the terms of Section 15911.08.

(e) “Constituent corporation” means a corporation that is merged with or into one or more limited partnerships or other business entities, and that includes a surviving corporation.

(f) “Constituent limited partnership” means a limited partnership that is merged with or into one or more other limited partnerships or other business entities, and that includes a surviving limited partnership.

(g) “Constituent other business entity” means an other business entity that is merged with or into one or more limited partnerships, and that includes a surviving other business entity.

(h) “Disappearing limited partnership” means a constituent limited partnership that is not the surviving limited partnership.

(i) “Disappearing other business entity” means a constituent other business entity that is not the surviving other business entity.

(j) “Foreign other business entity” means an other business entity formed under the laws of any state other than this state or under the laws of a foreign country.

(k) “Other business entity” means a corporation, general partnership, limited liability company, business trust, real estate investment trust, or unincorporated association, other than a nonprofit association, but excludes a limited partnership.

(l) “Surviving limited partnership” means a limited partnership into which one or more other limited partnerships or other business entities are merged.

(m) “Surviving other business entity” means another business entity into which one or more limited partnerships are merged.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.02

(a) A limited partnership may be converted into another business entity or a foreign other business entity or a foreign limited partnership pursuant to this article if both of the following apply:

(1) Pursuant to a conversion into a domestic or foreign partnership or limited liability company or into a foreign limited partnership, each of the partners of the converting limited partnership receives a percentage interest in the profits and capital of the converted entity equal to that partner’s percentage interest in profits and capital of the converting limited partnership as of the effective time of the conversion.

(2) Pursuant to a conversion into an other business entity or foreign other business entity not specified in paragraph (1), both of the following occur:

(A) Each limited partnership interest of the same class is treated equally with respect to any distribution of cash, property, rights, interests, or securities of the converted entity, unless all limited partners of the class consent.

(B) The nonredeemable limited partnership interests of the converting limited partnership are converted only into nonredeemable interests or securities of the converted entity, unless all holders of the unredeemable interests consent.

(b) The conversion of a limited partnership to an other business entity or a foreign other business entity or a foreign limited partnership may be effected only if both of the following conditions are satisfied:

(1) The law under which the converted entity will exist expressly permits the formation of that entity pursuant to a conversion.

(2) The limited partnership complies with all other requirements of any other law that applies to conversion to the converted entity.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.03

(a) A limited partnership that desires to convert to an other business entity or a foreign other business entity or a foreign limited partnership shall approve a plan of conversion. The plan of conversion shall state all of the following:

(1) The terms and conditions of the conversion.

(2) The place of the organization of the converted entity and of the converting limited partnership and the name of the converted entity after conversion.

(3) The manner of converting the limited and general partnership interests of each of the partners into shares of, securities of, or interests in, the converted entity.

(4) The provisions of the governing documents for the converted entity, including the partnership agreement, limited liability company articles of organization and operating agreement, or articles or certificate of incorporation if the converted entity is a corporation, to which the holders of interests in the converted entity are to be bound.

(5) Any other details or provisions that are required by the laws under which the converted entity is organized, or that are desired by the parties.

(b) The plan of conversion shall be approved by all general partners of the converting limited partnership and by a majority in interest of each class of limited partners of the converting limited partnership, unless a greater or lesser approval is required by the partnership agreement of the converting limited partnership. However, if the limited partners of the limited partnership would become personally liable for any obligations of the converted entity as a result of the conversion, the plan of conversion shall be approved by all of the limited partners of the converting limited partnership, unless the plan of conversion provides that all limited partners will have dissenters’ rights as provided in Article 11.5 (commencing with Section 15911.20).

(c) Upon the effectiveness of the conversion, all partners of the converting limited partnership, except those that exercise dissenters’ rights as provided in Article 11.5 (commencing with Section 15911.20), shall be deemed parties to any governing documents for the converted entity adopted as part of the plan of conversion, irrespective of whether or not the partner has executed the plan of conversion or the governing documents for the converted entity. Any adoption of governing documents made pursuant thereto shall be effective at the effective time or date of the conversion.

(d) Notwithstanding its prior approval, a plan of conversion may be amended before the conversion takes effect if the amendment is approved by all general partners of the converting limited partnership and, if the amendment changes any of the principal terms of the plan of conversion, the amendment is approved by the limited partners of the converting limited partnership in the same manner and to the same extent as required for the approval of the original plan of conversion.

(e) The general partners of a converting limited partnership may, by unanimous approval at any time before the conversion is effective, in their discretion, abandon a conversion, without further approval by the limited partners, subject to the contractual rights of third parties other than limited partners.

(f) The converted entity shall keep the plan of conversion at the principal place of business of the converted entity if the converted entity is a domestic partnership or foreign other business entity, at the principal executive office of, or registrar or transfer agent of, the converted entity, if the converted entity is a domestic corporation, or at the office at which records are to be kept under Section 17701.13 if the converted entity is a domestic limited liability company. Upon the request of a partner of a converting limited partnership, the authorized person on behalf of the converted entity shall promptly deliver to the partner or the holder of shares, interests, or other securities, at the expense of the converted entity, a copy of the plan of conversion. A waiver by a partner of the rights provided in this subdivision shall be unenforceable.

(Amended by Stats. 2012, Ch. 419, Sec. 14. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



15911.04

(a) A conversion into an other business entity or a foreign other business entity or a foreign limited partnership shall become effective upon the earliest date that all of the following occur:

(1) The plan of conversion is approved by the partners of the converting limited partnership, as provided in Section 15911.03.

(2) All documents required by law to create the converted entity are filed, which documents shall also contain a statement of conversion if required under Section 15911.06.

(3) The effective date, if set forth in the plan of conversion, occurs.

(b) A copy of the statement of partnership authority or articles of organization complying with Section 15911.06, if applicable, duly certified by the Secretary of State, is conclusive evidence of the conversion of the limited partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.05

(a) The conversion of a limited partnership into a foreign limited partnership or foreign other business entity shall be required to comply with Section 15911.02.

(b) If the limited partnership is converting into a foreign limited partnership or foreign other business entity, those conversion proceedings shall be in accordance with the laws of the state or place of organization of the foreign limited partnership or foreign other business entity and the conversion shall become effective in accordance with that law.

(c) (1) To enforce an obligation of a limited partnership that has converted to a foreign limited partnership or foreign other business entity, the Secretary of State shall only be the agent for service of process in an action or proceeding against that converted foreign entity if the agent designated for the service of process for that entity is a natural person and cannot be found with due diligence or if the agent is a corporation and no person to whom delivery may be made may be located with due diligence, or if no agent has been designated and if no one of the officers, partners, managers, members, or agents of that entity may be located after diligent search and it is so shown by affidavit to the satisfaction of the court. The court then may make an order that service be made by personal delivery to the Secretary of State or to an assistant or deputy Secretary of State of two copies of the process together with two copies of the order, and the order shall set forth an address to which the process shall be sent by the Secretary of State. Service in this manner is deemed complete on the 10th day after delivery of the process to the Secretary of State.

(2) Upon receipt of the process and order and the fee set forth in Section 12206 of the Government Code, the Secretary of State shall provide notice to that entity of the service of the process by forwarding by certified mail, return receipt requested, a copy of the process and order to the address specified in the order.

(3) The Secretary of State shall keep a record of all process served upon the Secretary of State and shall record therein the time of service and the Secretary of State’s action with respect thereto. The certificate of the Secretary of State, under the Secretary of State’s official seal, certifying to the receipt of process, the providing of notice thereof to that entity, and the forwarding of the process shall be competent and prima facie evidence of the matters stated therein.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.06

(a) Upon conversion of a limited partnership, one of the following applies:

(1) If the limited partnership is converting into a domestic limited liability company, a statement of conversion shall be completed on the articles of organization for the converted entity and shall be filed with the Secretary of State.

(2) If the limited partnership is converting into a domestic partnership, a statement of conversion shall be completed on the statement of partnership authority for the converted entity. If no statement of partnership authority is filed, a certificate of conversion shall be filed separately with the Secretary of State.

(3) If the limited partnership is converting into a domestic corporation, a statement of conversion shall be completed on the articles of incorporation for the converted entity and shall be filed with the Secretary of State.

(4) If the limited partnership is converting to a foreign limited partnership or foreign other business entity, a certificate of conversion shall be filed with the Secretary of State.

(b) Any certificate or statement of conversion shall be executed and acknowledged by all general partners and shall set forth all of the following:

(1) The name of the converting limited partnership and the Secretary of State’s file number of the converting limited partnership.

(2) A statement that the principal terms of the plan of conversion were approved by a vote of the partners, that equaled or exceeded the vote required under Section 15911.03, specifying each class entitled to vote and the percentage vote required of each class.

(3) The form of organization of the converted entity.

(4) The street address of the converted entity’s agent for service of process and the mailing address of the chief executive office of the converted entity. If a corporation that has complied with Section 1505 is designated as the agent, no address for it shall be set forth.

(c) The filing with the Secretary of State of a certificate of conversion or a statement of partnership authority, articles of organization, or articles of incorporation containing a statement of conversion as set forth in subdivision (a) shall have the effect of the filing of a certificate of cancellation by the converting limited partnership, and no converting limited partnership that has made the filing is required to file a certificate of cancellation under Section 15902.03 as a result of that conversion.

(Amended by Stats. 2014, Ch. 834, Sec. 30. Effective January 1, 2015.)



15911.07

(a) Whenever a limited partnership or other business entity having any real property in this state converts into a limited partnership or an other business entity pursuant to the laws of this state or of the state or place in which the limited partnership or other business entity was organized, and the laws of the state or place of organization, including this state, of the converting limited partnership or other converting entity provide substantially that the conversion vests in the converted limited partnership or other converted entity all the real property of the converting limited partnership or other converting entity, the filing for record in the office of the county recorder of any county in this state in which any of the real property of the converting limited partnership or other converting entity is located of either of the following shall evidence record ownership in the converted limited partnership or other converted entity of all interest of the converting limited partnership or other converting entity in and to the real property located in that county:

(1) A certificate of conversion or statement of partnership authority, a certificate of limited partnership, articles of incorporation, or articles of organization complying with Section 15911.06, in the form prescribed and certified by the Secretary of State.

(2) A copy of a certificate of conversion or a statement of partnership authority, certificate of limited partnership, articles of organization, articles of incorporation, or other certificate or document evidencing the creation of a foreign other business entity or foreign limited partnership by conversion, containing a statement of conversion, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the conversion is effected.

(b) A filed and, if appropriate, recorded certificate of conversion or a statement of partnership authority, certificate of limited partnership, articles of organization, articles or certificate of incorporation, or other certificate evidencing the creation of a foreign other business entity or foreign limited partnership by conversion, containing a statement of conversion, filed pursuant to subdivision (a) of Section 15911.06, stating the name of the converting limited partnership or other converting entity in whose name property was held before the conversion and the name of the converted entity or converted limited partnership, but not containing all of the other information required by Section 15911.06, operates with respect to the entities named to the extent provided in subdivision (a).

(c) Recording of a certificate of conversion, or a statement of partnership authority, certificate of limited partnership, articles of organization, articles of incorporation, or other certificate evidencing the creation of another business entity or a limited partnership by conversion, containing a statement of conversion, in accordance with subdivision (a), shall create, in favor of bona fide purchasers or encumbrances for value, a conclusive presumption that the conversion was validly completed.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.08

(a) An other business entity or a foreign other business entity or a foreign limited partnership may be converted to a domestic limited partnership pursuant to this article only if the converting entity is authorized by the laws under which it is organized to effect the conversion.

(b) An other business entity or a foreign other business entity or a foreign limited partnership that desires to convert into a domestic limited partnership shall approve a plan of conversion or another instrument as is required to be approved to effect the conversion pursuant to the laws under which that entity is organized.

(c) The conversion of an other business entity or a foreign other business entity or a foreign limited partnership into a domestic limited partnership shall be approved by the number or percentage of the partners, members, shareholders, or holders of interest of the converting entity as is required by the laws under which that entity is organized, or a greater or lesser percentage, subject to applicable laws, as set forth in the converting entity’s partnership agreement, articles of organization, operating agreement, articles or certificate of incorporation, or other governing document.

(d) The conversion by an other business entity or a foreign other business entity or a foreign limited partnership into a domestic limited partnership shall be effective under this article at the time the conversion is effective under the laws under which the converting entity is organized, as long as a certificate of limited partnership containing a statement of conversion has been filed with the Secretary of State. If the converting entity’s governing law is silent as to the effectiveness of the conversion, the conversion shall be effective upon the completion of all acts required under this title to form a limited partnership.

(e) The filing with the Secretary of State of a certificate of conversion or a certificate of limited partnership containing a statement of conversion pursuant to subdivision (a) shall have the effect of the filing of a certificate of cancellation by the converting foreign limited partnership or foreign limited liability company and no converting foreign limited partnership or foreign limited liability company that has made the filing is required to file a certificate of cancellation under Section 15902.03 or 17708.08 as a result of that conversion. If a converting other business entity is a foreign corporation qualified to transact business in this state, the foreign corporation shall, by virtue of the filing, automatically surrender its right to transact intrastate business.

(Amended by Stats. 2012, Ch. 419, Sec. 15. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



15911.09

(a) An entity that converts into another entity pursuant to this article is, for all purposes, other than for the purposes of Part 10 (commencing with Section 17001) of, Part 10.20 (commencing with Section 18401) of, and Part 11 (commencing with Section 23001) of, Division 2 of the Revenue and Taxation Code, the same entity that existed before the conversion and the conversion shall not be deemed a transfer of property.

(b) Upon a conversion taking effect, all of the following apply:

(1) All the rights and property, whether real, personal, or mixed, of the converting entity or converting limited partnership are vested in the converted entity or converted limited partnership.

(2) All debts, liabilities, and obligations of the converting entity or converting limited partnership continue as debts, liabilities, and obligations of the converted entity or converted limited partnership.

(3) All rights of creditors and liens upon the property of the converting entity or converting limited partnership shall be preserved unimpaired and remain enforceable against the converted entity or converted limited partnership to the same extent as against the converting entity or converting limited partnership as if the conversion had not occurred.

(4) Any action or proceeding pending by or against the converting entity or converting limited partnership may be continued against the converted entity or converted limited partnership as if the conversion had not occurred.

(c) A partner of a converting limited partnership is liable for the following:

(1) All obligations of the converting limited partnership for which the partner was personally liable before the conversion.

(2) All obligations of the converted entity incurred after the conversion takes effect, but those obligations may be satisfied only out of property of the entity if that partner is a limited partner or a shareholder in a corporation, or unless expressly provided otherwise in the articles of organization or other governing documents, a member of a limited liability company, or a holder of equity securities in another converted entity if the holders of equity securities in that entity are not personally liable for the obligations of that entity under the law under which the entity is organized or its governing documents.

(d) A partner of a converted limited partnership remains liable for any and all obligations of the converting entity for which the partner was personally liable before the conversion, but only to the extent that the partner was liable for the obligations of the converting entity prior to the conversion.

(e) If the other party to a transaction with the limited partnership reasonably believes when entering the transaction that the limited partner is a general partner, the limited partner is liable for an obligation incurred by the limited partnership within 90 days after the conversion takes effect. The limited partner’s liability for all other obligations of the limited partnership incurred after the conversion takes effect is that of a limited partner.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.10

Mergers of limited partnerships shall be governed by Sections 15911.11 to 15911.19, inclusive.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.11

The following entities may be merged pursuant to this article:

(a) Two or more limited partnerships into one limited partnership.

(b) One or more limited partnerships and one or more other business entities into one of those other business entities.

(c) One or more limited partnerships and one or more other business entities into one limited partnership. Notwithstanding this section, the merger of any number of limited partnerships with any number of other business entities may be effected only if the other business entities that are organized in California are authorized by the laws under which they are organized to effect the merger, and (1) if a limited partnership is the surviving limited partnership, the foreign other business entities are not prohibited by the laws under which they are organized from effecting that merger, and (2) if a foreign limited partnership or foreign other business entity is the survivor of the merger, the laws of the jurisdiction under which the survivor is organized authorize that merger. Notwithstanding the first sentence of this paragraph, if one or more domestic corporations is also a party to the merger described in that sentence, the merger may be effected only if, with respect to any foreign other business entity that is a corporation, the foreign corporation is authorized by the laws under which it is organized to effect that merger.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.12

(a) Each limited partnership and other business entity that desires to merge shall approve an agreement of merger. The agreement of merger shall be approved by all general partners of each constituent limited partnership and the principal terms of the merger shall be approved by a majority in interest of each class of limited partners of each constituent limited partnership, unless a greater approval is required by the partnership agreement of the constituent limited partnership. Notwithstanding the previous sentence, if the limited partners of any constituent limited partnership become personally liable for any obligations of a constituent limited partnership or constituent other business entity as a result of the merger, the principal terms of the agreement of merger shall be approved by all of the limited partners of the constituent limited partnership, unless the agreement of merger provides that all limited partners will have the dissenters’ rights provided in Article 11.5 (commencing with Section 15911.20). The agreement of merger shall be approved on behalf of each constituent other business entity by those persons required to approve the merger by the laws under which it is organized. Other persons, including a parent of a constituent limited partnership, may be parties to the agreement of merger. The agreement of merger shall state:

(1) The terms and conditions of the merger.

(2) The name and place of organization of the surviving limited partnership or surviving other business entity, and of each disappearing limited partnership and disappearing other business entity, and the agreement of merger may change the name of the surviving limited partnership, which new name may be the same as or similar to the name of a disappearing domestic or foreign limited partnership, subject to Section 15901.08.

(3) The manner of converting the partnership interests of each of the constituent limited partnerships into interests, shares, or other securities of the surviving limited partnership or surviving other business entity, and if partnership interests of any of the constituent limited partnerships are not to be converted solely into interests, shares, or other securities of the surviving limited partnership or surviving other business entity, the cash, property, rights, interests, or securities that the holders of the partnership interests are to receive in exchange for the partnership interests, which cash, property, rights, interests, or securities may be in addition to or in lieu of interests, shares, or other securities of the surviving limited partnership or surviving other business entity, or that the partnership interests are canceled without consideration.

(4) Any other details or provisions that are required by the laws under which any constituent other business entity is organized, including, if a domestic corporation is a party to the merger, subdivision (b) of Section 1113.

(5) Any other details or provisions that are desired, including, without limitation, a provision for the treatment of fractional partnership interests.

(b) Each limited partnership interest of the same class of any constituent limited partnership, other than a limited partnership interest in another constituent limited partnership that is being canceled and that is held by a constituent limited partnership or its parent or a limited partnership of which the constituent limited partnership is a parent, shall, unless all limited partners of the class consent, be treated equally with respect to any distribution of cash, property, rights, interests, or securities. Notwithstanding this subdivision, except in a merger of a limited partnership with a limited partnership in which it controls at least 90 percent of the limited partnership interests entitled to vote with respect to the merger, the unredeemable limited partnership interests of a constituent limited partnership may be converted only into unredeemable interests or securities of the surviving limited partnership or other business entity or a parent if a constituent limited partnership or a constituent other business entity or its parent owns, directly or indirectly, prior to the merger, limited partnership interests of another constituent limited partnership or interests or securities of a constituent other business entity representing more than 50 percent of the interests or securities entitled to vote with respect to the merger of the other constituent limited partnership or constituent other business entity or more than 50 percent of the voting power, as defined in Section 194.5, of a constituent other business entity that is a domestic corporation, unless all of the limited partners of the class consent. This subdivision shall apply only to constituent limited partnerships with more than 35 limited partners.

(c) Notwithstanding its prior approval, an agreement of merger may be amended prior to the filing of the certificate of merger or the agreement of merger, as provided in Section 15911.14, if the amendment is approved by the general partners of each constituent limited partnership in the same manner as required for approval of the original agreement of merger and, if the amendment changes any of the principal terms of the agreement of merger, the amendment is approved by the limited partners of each constituent limited partnership in the same manner and to the same extent as required for the approval of the original agreement of merger, and by each of the constituent other business entities.

(d) The general partners of a constituent limited partnership may, in their discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other constituent limited partnerships and constituent other business entities, without further approval by the limited partnership interests, at any time before the merger is effective.

(e) An agreement of merger approved in accordance with subdivision (a) may (1) effect any amendment to the partnership agreement of any constituent limited partnership or (2) effect the adoption of a new partnership agreement for a constituent limited partnership if it is the surviving limited partnership in the merger. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger. Notwithstanding the above provisions of this subdivision, if a greater number of limited partners is required to approve an amendment to the partnership agreement of a constituent limited partnership than is required to approve the agreement of merger pursuant to subdivision (a), and the number of limited partners that approve the agreement of merger is less than the number of limited partners required to approve an amendment to the partnership agreement of the constituent limited partnership, any amendment to the partnership agreement or adoption of a new partnership agreement of that constituent limited partnership made pursuant to the first sentence of this subdivision shall be effective only if the agreement of merger provides that all of the limited partners shall have the dissenters’ rights provided in Article 11.5 (commencing with Section 15911.20).

(f) The surviving limited partnership or surviving other business entity shall keep the agreement of merger at its designated office or at the business address specified in paragraph (5) of subdivision (a) of Section 15911.14, as applicable, and, upon the request of a limited partner of a constituent limited partnership or a holder of shares, interests, or other securities of a constituent other business entity, the general partners of the surviving limited partnership or the authorized person of the surviving other business entity shall promptly deliver to the limited partner or the holder of shares, interests, or other securities, at the expense of the surviving limited partnership or surviving other business entity, a copy of the agreement of merger. A waiver by a partner or holder of shares, interests, or other securities of the rights provided in this subdivision shall be unenforceable.

(Amended by Stats. 2007, Ch. 130, Sec. 45. Effective January 1, 2008.)



15911.13

Subdivision (b) of Section 15911.12 shall not apply to any transaction if the commissioner has approved the terms and conditions of the transaction and the fairness of such terms and conditions pursuant to Section 25142.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.14

(a) If the surviving entity is a limited partnership or an other business entity, other than a corporation in a merger in which a domestic corporation is a constituent party, after approval of a merger by the constituent limited partnerships and any constituent other business entities, the constituent limited partnerships and constituent other business entities shall file a certificate of merger in the office of, and on a form prescribed by, the Secretary of State. The certificate of merger shall be executed and acknowledged by each domestic constituent limited partnership by all general partners, unless a lesser number is provided in the certificate of limited partnership of the domestic constituent limited partnership, and by each foreign constituent limited partnership by one or more general partners, and by each constituent other business entity by those persons required to execute the certificate of merger by the laws under which the constituent other business entity is organized. The certificate of merger shall set forth all of the following:

(1) The names and the Secretary of State’s file numbers, if any, of each of the constituent limited partnerships and constituent other business entities, separately identifying the disappearing limited partnerships and disappearing other business entities and the surviving limited partnership or surviving other business entity.

(2) If a vote of the limited partners was required under Section 15911.12, a statement setting forth the total number of outstanding interests of each class entitled to vote on the merger and that the principal terms of the agreement of merger were approved by a vote of the number of interests of each class which equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class.

(3) If the surviving entity is a limited partnership and not an other business entity, any change required to the information set forth in the certificate of limited partnership of the surviving limited partnership resulting from the merger, including any change in the name of the surviving limited partnership resulting from the merger. The filing of a certificate of merger setting forth any such changes to the certificate of limited partnership of the surviving limited partnership shall have the effect of the filing of a certificate of amendment by the surviving limited partnership, and the surviving limited partnership need not file a certificate of amendment under Section 15902.02 to reflect those changes.

(4) The future effective date or time, which shall be a date or time certain not more than 90 days subsequent to the date of filing, of the merger, if the merger is not to be effective upon the filing of the certificate of merger with the office of the Secretary of State.

(5) If the surviving entity is an other business entity or a foreign limited partnership, the full name of the entity, type of entity, legal jurisdiction in which the entity was organized and by whose laws its internal affairs are governed, and the address of the principal place of business of the entity.

(6) Any other information required to be stated in the certificate of merger by the laws under which each constituent other business entity is organized, including, if a domestic corporation is a party to the merger, paragraph (2) of subdivision (g) of Section 1113. If the surviving entity is a foreign limited partnership in a merger in which a domestic corporation is a disappearing other business entity, a copy of the agreement of merger and attachments as required under paragraph (1) of subdivision (g) of Section 1113 shall be filed at the same time as the filing of the certificate of merger.

(b) If the surviving entity is a domestic corporation or a foreign corporation in a merger in which a domestic corporation is a constituent party, after approval of the merger by the constituent limited partnerships and constituent other business entities, the surviving corporation shall file in the office of the Secretary of State a copy of the agreement of merger and attachments required under paragraph (1) of subdivision (g) of Section 1113. The certificate of merger shall be executed and acknowledged by each domestic constituent limited partnership by all general partners, unless a lesser number is provided in the certificate of limited partnership of the domestic constituent limited partnership.

(c) A certificate of merger or the agreement of merger, as is applicable under subdivision (a) or (b), shall have the effect of the filing of a certificate of cancellation for each disappearing limited partnership, and no disappearing limited partnership need file a certificate of cancellation under Section 15902.03 as a result of the merger.

(d) If the organization disappearing into the other business entity is a foreign corporation qualified to transact intrastate business in this state, a certificate of satisfaction of the Franchise Tax Board as required by Section 23334 of the Revenue and Taxation Code shall be filed with the certificate of merger or agreement of merger, as is applicable under subdivision (a) or (b). By the filing of the certificate of merger or agreement of merger, as is applicable, the foreign corporation shall automatically surrender its right to transact intrastate business.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.15

(a) Unless a future effective date or time is provided in a certificate of merger or the agreement of merger, if an agreement of merger is required to be filed under Section 15911.14, in which event the merger shall be effective at that future effective date or time, a merger shall be effective upon the filing of the certificate of merger or the agreement of merger, as is applicable, in the office of the Secretary of State.

(b) (1) For all purposes, a copy of the certificate of merger duly certified by the Secretary of State is conclusive evidence of the merger of (A) the constituent limited partnerships, either by themselves or together with constituent other business entities, into the surviving other business entity, or (B) the constituent limited partnerships or the constituent other business entities, or both, into the surviving limited partnership.

(2) In a merger in which the surviving entity is a corporation in a merger in which a domestic corporation and a domestic limited partnership are parties to the merger, a copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving corporation, and the performance of the conditions necessary to the adoption of any amendment to the articles of incorporation of the surviving corporation, if applicable, contained in the agreement of merger.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.16

(a) Upon a merger of limited partnerships or limited partnerships and other business entities pursuant to this chapter, the separate existence of the disappearing limited partnerships and disappearing other business entities ceases and the surviving limited partnership or surviving other business entity shall succeed, without other transfer, act or deed, to all the rights and property, whether real, personal, or mixed, of each of the disappearing limited partnerships and disappearing other business entities, and shall be subject to all the debts and liabilities of each in the same manner as if the surviving limited partnership or surviving other business entity had itself incurred them.

(b) All rights of creditors and all liens upon the property of each of the constituent limited partnerships and constituent other business entities shall be preserved unimpaired and may be enforced against the surviving limited partnership or the surviving other business entity to the same extent as if the debt, liability, or duty which gave rise to that lien had been incurred or contracted by the surviving limited partnership or the surviving other business entity, provided that such liens upon the property of a disappearing limited partnership or disappearing other business entity shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(c) Any action or proceeding pending by or against any disappearing limited partnership or disappearing other business entity may be prosecuted to judgment, which shall bind the surviving limited partnership or surviving other business entity, or the surviving limited partnership or surviving other business entity may be proceeded against or be substituted in the place of the disappearing limited partnership or disappearing other business entity.

(d) Nothing in this article is intended to affect the liability a general partner of a disappearing limited partnership may have in connection with the debts and liabilities of the disappearing limited partnership existing prior to the time the merger is effective.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.17

(a) The merger of any number of domestic limited partnerships with any number of foreign limited partnerships or foreign other business entities shall be required to comply with Section 15911.10.

(b) If the surviving entity is a domestic limited partnership or a domestic other business entity, the merger proceedings with respect to that limited partnership or other business entity and any domestic disappearing limited partnership shall conform to the provisions of this chapter governing the merger of domestic limited partnerships, but if the surviving entity is a foreign limited partnership or a foreign other business entity, then, subject to the requirements of subdivision (d) and Article 11.5 (commencing with Section 15911.20) and, with respect to any domestic constituent corporation, Section 1113 and Chapters 12 (commencing with Section 1200) and 13 (commencing with Section 1300) of Division 1 of Title 1, the merger proceedings may be in accordance with the laws of the state or place of organization of the surviving limited partnership or surviving other business entity.

(c) If the surviving entity is a domestic limited partnership or domestic other business entity, other than a domestic corporation, the certificate of merger shall be filed as provided in subdivision (a) of Section 15911.14, and thereupon, subject to subdivision (a) of Section 15911.15, the merger shall be effective as to each domestic constituent limited partnership and domestic constituent other business entity. If the surviving entity is a domestic corporation, the agreement of merger with attachments shall be filed as provided in subdivision (b) of Section 15911.14, and thereupon, subject to subdivision (a) of Section 15911.15, the merger shall be effective as to each domestic constituent limited partnership and domestic constituent other business entity unless another effective date is provided in Chapter 11 (commencing with Section 1100) of Division 1 of Title 1, with respect to any constituent corporation or constituent limited partnership.

(d) If the surviving entity is a foreign limited partnership or foreign other business entity, the merger shall become effective in accordance with the law of the jurisdiction in which the surviving limited partnership or surviving other business entity is organized, but shall be effective as to any domestic disappearing limited partnership as of the time of effectiveness in the foreign jurisdiction upon the filing in this state of a certificate of merger or agreement of merger as provided in Section 15911.14.

(e) If a merger described in subdivision (c) or (d) also includes a foreign disappearing limited partnership previously registered for the transaction of intrastate business in this state pursuant to Section 15909.02, the filing of the certificate of merger or agreement of merger, as is applicable under Section 15911.14, automatically has the effect of a cancellation of registration for that foreign limited partnership pursuant to Section 15909.06 without the necessity of the filing of a certificate of cancellation.

(f) The provisions of subdivision (b) of Section 15911.12 and Article 11.5 (commencing with Section 15911.20) apply to the rights of the limited partners of any of the constituent limited partnerships that are domestic limited partnerships and of any domestic limited partnership that is a parent of any foreign constituent limited partnership.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.18

Whenever a domestic or foreign limited partnership or other business entity having any real property in this state merges with another limited partnership or other business entity pursuant to the laws of this state or of the state or place in which any constituent limited partnership or constituent other business entity was organized, and the laws of the state or place of organization, including this state, of any disappearing limited partnership or disappearing other business entity provide substantially that the making and filing of the agreement of merger or certificate of merger vests in the surviving limited partnership or surviving other business entity all the real property of any disappearing limited partnership and disappearing other business entity, the filing for record in the office of the county recorder of any county in this state in which any of the real property of the disappearing limited partnership or disappearing other business entity is located of either of the following shall evidence record ownership in the surviving limited partnership or surviving other business entity of all interest of such disappearing limited partnership or disappearing other business entity in and to the real property located in that county:

(a) A certificate of merger certified by the Secretary of State, or other certificate prescribed by the Secretary of State.

(b) A copy of the agreement of merger or certificate of merger, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the merger is effected.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.19

Recording of the certificate of merger in accordance with Section 15911.18 shall create, in favor of bona fide purchasers or encumbrancers for value, a conclusive presumption that the merger was validly completed.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 11.5 - Dissenting Limited Partners’ Rights

15911.20

(a) For purposes of this article, “reorganization” refers to any of the following:

(1) A conversion pursuant to Article 11 (commencing with Section 15911.01).

(2) A merger pursuant to Article 11 (commencing with Section 15911.10).

(3) The acquisition by one limited partnership in exchange, in whole or in part, for its partnership interests (or the partnership interests or equity securities of a partnership or other business entity that is in control of the acquiring limited partnership) of partnership interests or equity securities of another limited partnership or other business entity if, immediately after the acquisition, the acquiring limited partnership has control of the other limited partnership or other business entity.

(4) The acquisition by one limited partnership in exchange in whole or in part for its partnership interests (or the partnership interests or equity securities of a partnership or other business entity which is in control of the acquiring limited partnership) or for its debts securities (or debt securities of a limited partnership or other business entity which is in control of the acquiring limited partnership) which are not adequately secured and which have a maturity date in excess of five years after the consummation of the acquisition, or both, of all or substantially all of the assets of another limited partnership or other business entity.

(b) For purposes of this article, “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a limited partnership or other business entity.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.21

(a) If the approval of outstanding limited partnership interests is required for a limited partnership to participate in a reorganization, pursuant to the limited partnership agreement of the partnership, or otherwise, then each limited partner of the limited partnership holding those interests may, by complying with this article, require the limited partnership to purchase for cash, at its fair market value, the interest owned by the limited partner in the limited partnership, if the interest is a dissenting interest as defined in subdivision (b). The fair market value shall be determined as of the day before the first announcement of the terms of the proposed reorganization, excluding any appreciation or depreciation in consequence of the proposed reorganization.

(b) As used in this article, “dissenting interest” means the interest of a limited partner that satisfies all of the following conditions:

(1) Either:

(A) Was not, immediately prior to the reorganization, either (i) listed on any national securities exchange certified by the Commissioner of Corporations under subdivision (o) of Section 25100, or (ii) listed on the list of OTC margin stocks issued by the Board of Governors of the Federal Reserve System, provided that in either such instance the limited partnership whose outstanding interests are so listed provides, in its notice to limited partners requesting their approval of the proposed reorganization, a summary of the provisions of this section and Sections 15911.22, 15911.23, 15911.24, and 15911.25.

(B) If the interest is of a class of interests listed as described in clause (i) or (ii) of subparagraph (A), demands for payment are filed with respect to 5 percent or more of the outstanding interests of that class.

(2) Was outstanding on the date for the determination of limited partners entitled to vote on the reorganization.

(3) (A) Was not voted in favor of the reorganization, or (B) if the interest is described in clause (i) or (ii) of subparagraph (A) of paragraph (1), was voted against the reorganization; provided, however, that clause (A) rather than clause (B) of this paragraph applies in any event where the approval for the proposed reorganization is sought by written consent rather than at a meeting.

(4) The limited partner has demanded that it be purchased by the limited partnership at its fair market value in accordance with Section 15911.22.

(5) The limited partner has submitted it for endorsement, if applicable, in accordance with Section 15911.23.

(c) As used in this article, “dissenting limited partner” means the recordholder of a dissenting interest, and includes an assignee of record of such an interest.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.22

(a) If limited partners have a right under Section 15911.21, subject to compliance with paragraphs (4) and (5) of subdivision (b) thereof, to require the limited partnership to purchase their limited partnership interests for cash, such limited partnership shall mail to each such limited partner a notice of the approval of the reorganization by the requisite vote or consent of the limited partners, within 10 days after the date of such approval, accompanied by a copy of this section and Sections 15911.21, 15911.23, 15911.24, and 15911.25, a statement of the price determined by the limited partnership to represent the fair market value of its outstanding interests, and a brief description of the procedure to be followed if the limited partner desires to exercise the limited partner’s rights under such sections. The statement of price constitutes an offer by the limited partnership to purchase at the price stated any dissenting interests as defined in subdivision (b) of Section 15911.21, unless they lose their status as dissenting interests under Section 15911.30.

(b) Any limited partner who has a right to require the limited partnership to purchase the limited partner’s interest for cash under Section 15911.21, subject to compliance with paragraphs (4) and (5) of subdivision (b) thereof, and who desires the limited partnership to purchase such interest, shall make written demand upon the limited partnership for the purchase of such interest and the payment to the limited partner in cash of its fair market value. The demand is not effective for any purpose unless it is received by the limited partnership or any transfer agent thereof (1) in the case of interests described in clause (i) or (ii) of subparagraph (A) of paragraph (1) of subdivision (b) of Section 15911.21, not later than the date of the limited partners’ meeting to vote upon the reorganization, or (2) in any other case, within 30 days after the date on which notice of the approval of the reorganization by the requisite vote or consent of the limited partners is mailed by the limited partnership to the limited partners.

(c) The demand shall state the number or amount of the limited partner’s interest in the limited partnership and shall contain a statement of what such limited partner claims to be the fair market value of that interest on the day before the announcement of the proposed reorganization. The statement of fair market value constitutes an offer by the limited partner to sell the interest at such price.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.23

Within 30 days after the date on which notice of the approval of the outstanding interests of the limited partnership is mailed to the limited partner pursuant to subdivision (a) of Section 15911.22, the limited partner shall submit to the limited partnership at its principal office or at the office of any transfer agent thereof, (a) if the interest is evidenced by a certificate, the limited partner’s certificate representing the interest which the limited partner demands that the limited partnership purchase, to be stamped or endorsed with a statement that the interest is a dissenting interest or to be exchanged for certificates of appropriate denominations so stamped or endorsed, or (b) if the interest is not evidenced by a certificate, written notice of the number or amount of interest which the limited partner demands that the limited partnership purchase. Upon subsequent transfers of the dissenting interest on the books of the limited partnership, the new certificates or other written statement issued therefor shall bear a like statement, together with the name of the original holder of the dissenting interest.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.24

(a) If the limited partnership and the dissenting limited partner agree that such limited partner’s interest is a dissenting interest and agree upon the price to be paid for the dissenting interest, the dissenting limited partner is entitled to the agreed price with interest thereon at the legal rate on judgments from the date of consummation of the reorganization. All agreements fixing the fair market value of any dissenting limited partner’s interest as between the limited partnership and such limited partner shall be in writing and filed in the records of the limited partnership.

(b) Subject to the provisions of Section 15911.27, payment of the fair market value for a dissenting interest shall be made within 30 days after the amount thereof has been agreed to or within 30 days after any statutory or contractual conditions to the reorganization are satisfied, whichever is later, and in the case of dissenting interests evidenced by certificates of interest, subject to surrender of such certificates of interest, unless provided otherwise by agreement.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.25

(a) If the limited partnership denies that a limited partnership interest is a dissenting interest, or the limited partnership and a dissenting limited partner fail to agree upon the fair market value of a dissenting interest, then such limited partner or any interested limited partnership, within six months after the date on which notice of the approval of the reorganization by the requisite vote or consent of the limited partners was mailed to the limited partner, but not thereafter, may file a complaint in the superior court of the proper county praying the court to determine whether the interest is a dissenting interest, or the fair market value of the dissenting interest, or both, or may intervene in any action pending on such a complaint.

(b) Two or more dissenting limited partners may join as plaintiffs or be joined as defendants in any such action and two or more such actions may be consolidated.

(c) On the trial of the action, the court shall determine the issues. If the status of the limited partnership interest as a dissenting interest is in issue, the court shall first determine that issue. If the fair market value of the dissenting interest is in issue, the court shall determine, or shall appoint one or more impartial appraisers to determine, the fair market value of the dissenting interest.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.26

(a) If the court appoints an appraiser or appraisers, they shall proceed forthwith to determine the fair market value per interest of the outstanding limited partnership interests of the limited partnership, by class if necessary. Within the time fixed by the court, the appraisers, or a majority of them, shall make and file a report in the office of the clerk of the court. Thereupon, on the motion of any party, the report shall be submitted to the court and considered on any additional evidence as the court considers relevant. If the court finds the report reasonable, the court may confirm it.

(b) If a majority of the appraisers appointed fails to make and file a report within 30 days from the date of their appointment, or within any further time as may be allowed by the court, or the report is not confirmed by the court, the court shall determine the fair market value per interest of the outstanding limited partnership interests of the limited partnership, by class if necessary.

(c) Subject to Section 15911.27, judgment shall be rendered against the limited partnership for payment of an amount equal to the fair market value, as determined by the court, of each dissenting interest which any dissenting limited partner who is a party, or has intervened, is entitled to require the limited partnership to purchase, with interest thereon at the legal rate on judgments from the date of consummation of the reorganization.

(d) Any judgment shall be payable forthwith, provided, however, that with respect to limited partnership interests evidenced by transferable certificates of interest, only upon the endorsement and delivery to the limited partnership of those certificates representing the interests described in the judgment. Any party may appeal from the judgment.

(e) The costs of the action, including reasonable compensation for the appraisers, to be fixed by the court, shall be assessed or apportioned as the court considers equitable, but, if the appraisal exceeds the price offered by the limited partnership, the limited partnership shall pay the costs (including, in the discretion of the court, if the value awarded by the court for the dissenting interest is more than 125 percent of the price offered by the limited partnership under subdivision (a) of Section 15911.22, attorney’s fees and fees of expert witnesses).

(Amended by Stats. 2007, Ch. 130, Sec. 46. Effective January 1, 2008.)



15911.27

To the extent that the payment to dissenting limited partners of the fair market value of their dissenting interests would require the dissenting limited partners to return such payment or a portion thereof by reason of Section 15905.09 or the Uniform Fraudulent Transfer Act (Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 of the Civil Code), then that payment or portion thereof shall not be made and the dissenting limited partners shall become creditors of the limited partnership for the amount not paid, together with interest thereon at the legal rate on judgments until the date of payment, but subordinate to all other creditors in any proceeding relating to the winding up and dissolution of the limited partnership, such debt to be payable when permissible.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.28

Any cash distributions made by a limited partnership to a dissenting limited partner after the date of consummation of the reorganization, but prior to any payment by the limited partnership for such dissenting limited partner’s interest, shall be credited against the total amount to be paid by the limited partnership for such dissenting interest.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.29

Except as expressly limited by this article, dissenting limited partners shall continue to have all the rights and privileges incident to their interests immediately prior to the reorganization, including limited liability, until payment by the limited partnership for their dissenting interests. A dissenting limited partner may not withdraw a demand for payment unless the limited partnership consents thereto.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.30

A dissenting interest loses its status as a dissenting interest and the holder thereof ceases to be a dissenting limited partner and ceases to be entitled to require the limited partnership to purchase the interest upon the happening of any of the following:

(a) The limited partnership abandons the reorganization. Upon abandonment of the reorganization, the limited partnership shall pay, on demand, to any dissenting limited partner who has initiated proceeding in good faith under this article, all reasonable expenses incurred in such proceedings and reasonable attorneys’ fees.

(b) The interest is transferred prior to its submission for endorsement in accordance with Section 15911.23.

(c) The dissenting limited partner and the limited partnership do not agree upon the status of the interest as a dissenting interest or upon the purchase price of the dissenting interest, and neither files a complaint nor intervenes in a pending action, as provided in Section 15911.25, within six months after the date upon which notice of the approval of the reorganization by the requisite vote or consent of limited partners was mailed to the limited partner.

(d) The dissenting limited partner, with the consent of the limited partnership, withdraws such limited partner’s demand for purchase of the dissenting interest.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.31

If litigation is instituted to test the sufficient or regularity of the vote or consent of the limited partners in authorizing a reorganization, any proceedings under Sections 15911.25 and 15911.26 shall be suspended until final determination of that litigation.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.32

(a) This article applies to the following:

(1) A domestic limited partnership formed on or after January 1, 1991.

(2) A foreign limited partnership if (A) the foreign limited partnership was formed on or after January 1, 1991, or filed an application to qualify to do business on or after January 1, 1991, and (B) limited partners holding more than 50 percent of the voting power held by all limited partners of the foreign limited partnership reside in this state.

(3) A limited partnership if the partnership agreement so provides or if all general partners and a majority in interest of the limited partners determine that this article shall apply.

(b) This article does not apply to limited partnership interests governed by limited partnership agreements whose terms and provisions specifically set forth the amount to be paid in respect of such interests in the event of a reorganization of the limited partnership, or to limited partnerships with 35 or fewer limited partners, unless the partnership agreement provides that this article shall apply or unless all general partners and a majority in interest of the limited partners agree that this article shall apply.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15911.33

(a) No limited partner of a limited partnership who has a right under this article to demand payment of cash for the interest owned by such limited partner in a limited partnership shall have any right at law or in equity to attack the validity of the reorganization, or to have the reorganization set aside or rescinded, except in an action to test whether the vote or consent of limited partners required to authorize or approve the reorganization has been obtained in accordance with the procedures established therefor by the partnership agreement of the limited partnership.

(b) If one of the parties to a reorganization is directly or indirectly controlled by, or under common control with, another party to the reorganization, subdivision (a) shall not apply to any limited partner of such controlled party who has not demanded payment of cash for such limited partner’s interest pursuant to this article; but if such limited partner institutes any action to attack the validity of the reorganization or to have the reorganization set aside or rescinded, the limited partner shall not thereafter have any right to demand payment of cash for such limited partner’s interest pursuant to this article.

(c) If one of the parties to a reorganization is directly or indirectly controlled by, or under common control with, another party to the reorganization, then, in any action to attack the validity of the reorganization or to have the reorganization set aside or rescinded, (1) a party to a reorganization which controls another party to a reorganization shall have the burden of proving that the transaction is just and reasonable as to the limited partners of the controlled party, and (2) a person who controls two or more parties to a reorganization shall have the burden of proving that the transaction is just and reasonable as to the limited partners of any party so controlled.

(d) Subdivisions (b) and (c) shall not apply if a majority in interest of the limited partners other than limited partners who are directly or indirectly controlled by, or under common control with, another party to the reorganization approve or consent to the reorganization.

(e) This section shall not prevent a partner of a limited partnership that is a party to a reorganization from bringing an action against a general partner of the limited partnership, the limited partnership, or any person controlling a general partner at law or in equity as to any matters (including, without limitation, an action for breach of fiduciary obligation or fraud) other than to attack the validity of the reorganization or to have the reorganization set aside or rescinded.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)






ARTICLE 12 - Miscellaneous Provisions

15912.01

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15912.02

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15912.03

This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but this chapter does not modify, limit, or supersede Section 101(c) of that act or authorize electronic delivery of any of the notices described in Section 103(b) of that act.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15912.04

This chapter shall become operative on January 1, 2008.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Note: This section prescribes a delayed operative date for Chapter 5.5 (later renumbered as Chapter 4.5), comprising Sections 15900 to 15912.07.)



15912.06

(a) Before January 1, 2010, this chapter governs only:

(1) a limited partnership formed on or after January 1, 2008; and

(2) except as otherwise provided in subdivisions (c) and (d), a limited partnership formed before January 1, 2008, which elects, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be subject to this chapter.

(b) Except as otherwise provided in subdivision (c), on and after January 1, 2010, this chapter governs all limited partnerships.

(c) With respect to a limited partnership formed before January 1, 2008, the following rules apply except as the partners otherwise elect in the manner provided in the partnership agreement or by law for amending the partnership agreement:

(1) Section 15901.04(c) does not apply and the limited partnership has whatever duration it had under the law applicable immediately before January 1, 2008.

(2) Sections 15906.01 and 15906.02 do not apply and a limited partner has the same right and power to dissociate from the limited partnership, with the same consequences, as existed immediately before January 1, 2008.

(3) Subdivision (d) of Section 15906.03 does not apply.

(4) Subdivision (e) of Section 15906.03 does not apply and a court has the same power to expel a general partner as the court had immediately before January 1, 2008.

(5) Subdivision (c) of Section 15908.01 does not apply and the connection between a person’s dissociation as a general partner and the dissolution of the limited partnership is the same as existed immediately before January 1, 2008.

(d) With respect to a limited partnership that elects pursuant to paragraph (2) of subdivision (a) to be subject to this chapter, after the election takes effect, the provisions of this chapter relating to the liability of the limited partnership’s general partners to third parties apply:

(1) before January 1, 2010, to:

(A) a third party that had not done business with the limited partnership in the year before the election took effect; and

(B) a third party that had done business with the limited partnership in the year before the election took effect only if the third party knows or has received a notification of the election; and

(2) on and after January 1, 2010, to all third parties, but those provisions remain inapplicable to any obligation incurred while those provisions were inapplicable under subparagraph (B) of paragraph (1).

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)



15912.07

This chapter does not affect an action commenced, proceeding brought, or right accrued before this chapter becomes operative.

(Added by Stats. 2006, Ch. 495, Sec. 20. Effective January 1, 2007. Section operative January 1, 2008, pursuant to Section 15912.04.)









CHAPTER 5 - Uniform Partnership Act of 1994

ARTICLE 1 - General Provisions

16100

This chapter may be cited as the Uniform Partnership Act of 1994.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16101

As used in this chapter, the following terms and phrases have the following meanings:

(1) “Business” includes every trade, occupation, and profession.

(2) “Debtor in bankruptcy” means a person who is the subject of either of the following:

(A) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application.

(B) A comparable order under federal, state, or foreign law governing insolvency.

(3) “Distribution” means a transfer of money or other property from a partnership to a partner in the partner’s capacity as a partner or to the partner’s transferee.

(4) “Electronic transmission by the partnership” means a communication (a) delivered by (1) facsimile telecommunication or electronic mail when directed to the facsimile number or electronic mail address, respectively, for that recipient on record with the partnership, (2) posting on an electronic message board or network that the partnership has designated for those communications, together with a separate notice to the recipient of the posting, which transmission shall be validly delivered upon the later of the posting or delivery of the separate notice thereof, or (3) other means of electronic communication, (b) to a recipient who has provided an unrevoked consent to the use of those means of transmission, and (c) that creates a record that is capable of retention, retrieval, and review, and that may thereafter be rendered into clearly legible tangible form. However, an electronic transmission by a partnership to an individual partner is not authorized unless, in addition to satisfying the requirements of this section, the transmission satisfies the requirements applicable to consumer consent to electronic records as set forth in the Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001(c)(1)).

(5) “Electronic transmission to the partnership” means a communication (a) delivered by (1) facsimile telecommunication or electronic mail when directed to the facsimile number or electronic mail address, respectively, which the partnership has provided from time to time to partners for sending communications to the partnership, (2) posting on an electronic message board or network that the partnership has designated for those communications, and which transmission shall be validly delivered upon the posting, or (3) other means of electronic communication, (b) as to which the partnership has placed in effect reasonable measures to verify that the sender is the partner (in person or by proxy) purporting to send the transmission, and (c) that creates a record that is capable of retention, retrieval, and review, and that may thereafter be rendered into clearly legible tangible form.

(6) (A) “Foreign limited liability partnership” means a partnership, other than a limited partnership, formed pursuant to an agreement governed by the laws of another jurisdiction and denominated or registered as a limited liability partnership or registered limited liability partnership under the laws of that jurisdiction (i) in which each partner is a licensed person or a person licensed or authorized to provide professional limited liability partnership services in a jurisdiction or jurisdictions other than this state, (ii) which is licensed under the laws of the state to engage in the practice of architecture, the practice of public accountancy, the practice of engineering, the practice of land surveying, or the practice of law, or (iii) which (I) is related to a registered limited liability partnership that practices public accountancy or, to the extent permitted by the State Bar, practices law or is related to a foreign limited liability partnership and (II) provides services related or complementary to the professional limited liability partnership services provided by, or provides services or facilities to, that registered limited liability partnership or foreign limited liability partnership.

(B) For the purposes of clause (iii) of subparagraph (A), a partnership is related to a registered limited liability partnership or foreign limited liability partnership if (i) at least a majority of the partners in one partnership are also partners in the other partnership, or (ii) at least a majority in interest in each partnership hold interests in or are members of another person, except an individual, and each partnership renders services pursuant to an agreement with that other person, or (iii) one partnership, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the other partnership.

(7) “Licensed person” means any person who is duly licensed, authorized, or registered under the provisions of the Business and Professions Code to provide professional limited liability partnership services or who is lawfully able to render professional limited liability partnership services in this state.

(8) (A) “Registered limited liability partnership” means a partnership, other than a limited partnership, formed pursuant to an agreement governed by Article 10 (commencing with Section 16951), that is registered under Section 16953 and (i) each of the partners of which is a licensed person or a person licensed or authorized to provide professional limited liability partnership services in a jurisdiction or jurisdictions other than this state, (ii) is licensed under the laws of the state to engage in the practice of architecture, the practice of public accountancy, the practice of engineering, the practice of land surveying, or the practice of law, or (iii)(I) is related to a registered limited liability partnership that practices public accountancy or, to the extent permitted by the State Bar, practices law or is related to a foreign limited liability partnership and (II) provides services related or complementary to the professional limited liability partnership services provided by, or provides services or facilities to, that registered limited liability partnership or foreign limited liability partnership.

(B) For the purposes of clause (iii) of subparagraph (A), a partnership is related to a registered limited liability partnership or foreign limited liability partnership if (i) at least a majority of the partners in one partnership are also partners in the other partnership, or (ii) at least a majority in interest in each partnership hold interests in or are members of another person, other than an individual, and each partnership renders services pursuant to an agreement with that other person, or (iii) one partnership, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the other partnership.

(9) “Partnership” means an association of two or more persons to carry on as coowners a business for profit formed under Section 16202, predecessor law, or comparable law of another jurisdiction, and includes, for all purposes of the laws of this state, a registered limited liability partnership, and excludes any partnership formed under Chapter 2 (commencing with Section 15501), Chapter 3 (commencing with Section 15611), or Chapter 5.5 (commencing with Section 15900).

(10) “Partnership agreement” means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

(11) “Partnership at will” means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(12) “Partnership interest” or “partner’s interest in the partnership” means all of a partner’s interests in the partnership, including the partner’s transferable interest and all management and other rights.

(13) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited partnership, limited liability partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(14) “Professional limited liability partnership services” means the practice of architecture, the practice of public accountancy, the practice of engineering, the practice of land surveying, or the practice of law.

(15) “Property” means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

(16) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(17) “Statement” means a statement of partnership authority under Section 16303, a statement of denial under Section 16304, a statement of dissociation under Section 16704, a statement of dissolution under Section 16805, a statement of conversion or a certificate of conversion under Section 16906, a statement of merger under Section 16915, or an amendment or cancellation of any of the foregoing.

(18) “Transfer” includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.

(19) The inclusion of the practice of architecture as a professional limited liability partnership service permitted by this section shall extend only until January 1, 2016.

(20) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2010, Ch. 634, Sec. 5) by Stats. 2011, Ch. 291, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 291.)



16101-1

As used in this chapter, the following terms and phrases have the following meanings:

(1) “Business” includes every trade, occupation, and profession.

(2) “Debtor in bankruptcy” means a person who is the subject of either of the following:

(A) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application.

(B) A comparable order under federal, state, or foreign law governing insolvency.

(3) “Distribution” means a transfer of money or other property from a partnership to a partner in the partner’s capacity as a partner or to the partner’s transferee.

(4) “Electronic transmission by the partnership” means a communication (a) delivered by (1) facsimile telecommunication or electronic mail when directed to the facsimile number or electronic mail address, respectively, for that recipient on record with the partnership, (2) posting on an electronic message board or network that the partnership has designated for those communications, together with a separate notice to the recipient of the posting, which transmission shall be validly delivered upon the later of the posting or delivery of the separate notice thereof, or (3) other means of electronic communication, (b) to a recipient who has provided an unrevoked consent to the use of those means of transmission, and (c) that creates a record that is capable of retention, retrieval, and review, and that may thereafter be rendered into clearly legible tangible form. However, an electronic transmission by a partnership to an individual partner is not authorized unless, in addition to satisfying the requirements of this section, the transmission satisfies the requirements applicable to consumer consent to electronic records as set forth in the Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001(c)(1)).

(5) “Electronic transmission to the partnership” means a communication (a) delivered by (1) facsimile telecommunication or electronic mail when directed to the facsimile number or electronic mail address, respectively, which the partnership has provided from time to time to partners for sending communications to the partnership, (2) posting on an electronic message board or network that the partnership has designated for those communications, and which transmission shall be validly delivered upon the posting, or (3) other means of electronic communication, (b) as to which the partnership has placed in effect reasonable measures to verify that the sender is the partner (in person or by proxy) purporting to send the transmission, and (c) that creates a record that is capable of retention, retrieval, and review, and that may thereafter be rendered into clearly legible tangible form.

(6) (A) “Foreign limited liability partnership” means a partnership, other than a limited partnership, formed pursuant to an agreement governed by the laws of another jurisdiction and denominated or registered as a limited liability partnership or registered limited liability partnership under the laws of that jurisdiction (i) in which each partner is a licensed person or a person licensed or authorized to provide professional limited liability partnership services in a jurisdiction or jurisdictions other than this state, (ii) which is licensed under the laws of the state to engage in the practice of architecture, the practice of public accountancy, or the practice of law, or (iii) which (I) is related to a registered limited liability partnership that practices public accountancy or, to the extent permitted by the State Bar, practices law or is related to a foreign limited liability partnership and (II) provides services related or complementary to the professional limited liability partnership services provided by, or provides services or facilities to, that registered limited liability partnership or foreign limited liability partnership.

(B) For the purposes of clause (iii) of subparagraph (A), a partnership is related to a registered limited liability partnership or foreign limited liability partnership if (i) at least a majority of the partners in one partnership are also partners in the other partnership, or (ii) at least a majority in interest in each partnership hold interests in or are members of another person, except an individual, and each partnership renders services pursuant to an agreement with that other person, or (iii) one partnership, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the other partnership.

(7) “Licensed person” means any person who is duly licensed, authorized, or registered under the provisions of the Business and Professions Code to provide professional limited liability partnership services or who is lawfully able to render professional limited liability partnership services in this state.

(8) (A) “Registered limited liability partnership” means a partnership, other than a limited partnership, formed pursuant to an agreement governed by Article 10 (commencing with Section 16951), that is registered under Section 16953 and (i) each of the partners of which is a licensed person or a person licensed or authorized to provide professional limited liability partnership services in a jurisdiction or jurisdictions other than this state, (ii) is licensed under the laws of the state to engage in the practice of architecture, practice of public accountancy, or the practice of law, or (iii)(I) is related to a registered limited liability partnership that practices public accountancy or, to the extent permitted by the State Bar, practices law or is related to a foreign limited liability partnership and (II) provides services related or complementary to the professional limited liability partnership services provided by, or provides services or facilities to, that registered limited liability partnership or foreign limited liability partnership.

(B) For the purposes of clause (iii) of subparagraph (A), a partnership is related to a registered limited liability partnership or foreign limited liability partnership if (i) at least a majority of the partners in one partnership are also partners in the other partnership, or (ii) at least a majority in interest in each partnership hold interests in or are members of another person, other than an individual, and each partnership renders services pursuant to an agreement with that other person, or (iii) one partnership, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the other partnership.

(9) “Partnership” means an association of two or more persons to carry on as coowners a business for profit formed under Section 16202, predecessor law, or comparable law of another jurisdiction, and includes, for all purposes of the laws of this state, a registered limited liability partnership, and excludes any partnership formed under Chapter 2 (commencing with Section 15501), Chapter 3 (commencing with Section 15611), or Chapter 5.5 (commencing with Section 15900).

(10) “Partnership agreement” means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

(11) “Partnership at will” means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(12) “Partnership interest” or “partner’s interest in the partnership” means all of a partner’s interests in the partnership, including the partner’s transferable interest and all management and other rights.

(13) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited partnership, limited liability partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(14) “Professional limited liability partnership services” means the practice of architecture, the practice of public accountancy, or the practice of law.

(15) “Property” means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

(16) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(17) “Statement” means a statement of partnership authority under Section 16303, a statement of denial under Section 16304, a statement of dissociation under Section 16704, a statement of dissolution under Section 16805, a statement of conversion or a certificate of conversion under Section 16906, a statement of merger under Section 16915, or an amendment or cancellation of any of the foregoing.

(18) “Transfer” includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.

(19) The inclusion of the practice of architecture as a professional limited liability partnership service permitted by this section shall extend only until January 1, 2019.

(20) This section shall become operative on January 1, 2016.

(Amended (as added by Stats. 2010, Ch. 634, Sec. 6) by Stats. 2011, Ch. 291, Sec. 2. Effective January 1, 2012. Section operative January 1, 2016, by its own provisions.)



16102

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if any of the following apply:

(1) The person knows of it.

(2) The person has received a notification of it.

(3) The person has reason to know it exists from all of the facts known to the person at the time in question.

(4) Subdivision (f) of Section 16953 or subdivision (f) of Section 16959 as applicable.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows of it.

(d) A person receives a notification when either of the following apply:

(1) The person knows of the notification.

(2) The notification is duly delivered at the person’s place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in subdivision (f), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual’s attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner’s knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16103

(a) Except as otherwise provided in subdivision (b), relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not do any of the following:

(1) Vary the rights and duties under Section 16105 except to eliminate the duty to provide copies of statements to all of the partners.

(2) Unreasonably restrict the right of access to books and records under subdivision (b) of Section 16403, or the right to be furnished with information under subdivision (c) of Section 16403.

(3) Eliminate the duty of loyalty under subdivision (b) of Section 16404 or paragraph (3) of subdivision (b) of Section 16603, but, if not manifestly unreasonable, may do either of the following:

(A) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty.

(B) All of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

(4) Unreasonably reduce the duty of care under subdivision (c) of Section 16404 or paragraph (3) of subdivision (b) of Section 16603.

(5) Eliminate the obligation of good faith and fair dealing under subdivision (d) of Section 16404, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable.

(6) Vary the power to dissociate as a partner under subdivision (a) Section 16602, except to require the notice under paragraph (1) of Section 16601 to be in writing.

(7) Vary the right of a court to expel a partner in the events specified in paragraph (5) of Section 16601.

(8) Vary the requirement to wind up the partnership business in cases specified in paragraph (4), (5), or (6) of Section 16801.

(9) Restrict rights of third parties under this chapter.

(10) Vary the law applicable to a registered limited liability partnership under subdivision (b) of Section 16106.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16104

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in Section 3289 of the Civil Code.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16105

(a) A statement may be filed in the office of the Secretary of State. A certified copy of a statement that is filed in an office in another state may be filed in the office of the Secretary of State. Either filing has the effect provided in this chapter with respect to partnership property located in or transactions that occur in this state.

(b) A certified copy of a statement that has been filed in the office of the Secretary of State and recorded in the office for recording transfers of real property has the effect provided for recorded statements in this chapter. A recorded statement that is not a certified copy of a statement filed in the office of the Secretary of State does not have the effect provided for recorded statements in this chapter.

(c) A statement filed by a partnership shall be executed by at least two partners. Other statements shall be executed by a partner or other person authorized by this chapter. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

(d) A person authorized by this chapter to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

(e) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(f) The Secretary of State may collect a fee for filing or providing a certified copy of a statement. The officer responsible for recording transfers of real property may collect a fee for recording a statement.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16106

(a) Except as otherwise provided in subdivision (b) of this section, or Section 16958, the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

(b) With respect to a registered limited liability partnership, the law of this state shall govern relations among the partners and between the partners and the partnership, and the liability of partners for obligations of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16107

A partnership governed by this chapter is subject to any amendment to or repeal of this chapter.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16108

Except with respect to the provisions of this chapter specifically relating to registered limited liability partnerships and foreign limited liability partnerships, this chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16109

The rights and duties of surviving partners, the legal representatives of deceased partners, the creditors of such partners, and the creditors of the partnership created by or defined in this chapter shall be given full force and effect notwithstanding any inconsistent provisions of the Probate Code, but nothing in this chapter shall otherwise affect any provision of the Probate Code.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16110

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16111

(a) Except as provided in Section 16955.5, before January 1, 1999, this chapter governs only a partnership formed (1) on or after the effective date of this chapter, unless that partnership is continuing the business of a dissolved partnership under Section 15041, or (2) before the effective date of this chapter if that partnership elects, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter.

(b) On and after January 1, 1999, this chapter governs all partnerships.

(c) Except with respect to the provisions of this chapter specifically relating to registered limited liability partnerships and foreign limited liability partnerships, the provisions of this chapter relating to the liability of the partnership’s partners to third parties apply to limit those partners’ liability to a third party who had done business with the partnership within one year preceding the partnership’s election to be governed by this chapter, only if the third party knows or has received a notification of the partnership’s election to be governed by this chapter.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16112

This chapter does not affect an action or proceeding commenced or right accrued before this chapter takes effect.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16113

(a) The fee for filing a statement of partnership is seventy dollars ($70).

(b) Unless another fee is specified by law or the law specifies that no fee is to be charged, the fee for filing any partnership statement pursuant to this chapter is thirty dollars ($30).

(c) There is no fee for filing a statement of dissolution for the purposes of canceling a statement of partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16114

Unless another fee is specified by law or the law specifies that no fee is to be charged, the fee for acceptance of copies of process against a surviving foreign partnership or limited partnership pursuant to subdivision (b) of Section 16906 is fifty dollars ($50) for each surviving foreign partnership or limited partnership general partnership upon whom service is sought.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)






ARTICLE 2 - Nature of Partnership

16201

A partnership is an entity distinct from its partners.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16202

(a) Except as otherwise provided in subdivision (b), the association of two or more persons to carry on as coowners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) An association formed under a statute other than this chapter, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this chapter.

(c) In determining whether a partnership is formed, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the coowners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received for any of the following reasons:

(A) In payment of a debt by installments or otherwise.

(B) In payment for services as an independent contractor or of wages or other compensation to an employee.

(C) In payment of rent.

(D) In payment of an annuity or other retirement benefit to a beneficiary, representative, or designee of a deceased or retired partner.

(E) In payment of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral.

(F) In payment for the sale of the goodwill of a business or other property by installments or otherwise.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16203

Property acquired by a partnership is property of the partnership and not of the partners individually.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16204

(a) Property is partnership property if acquired in the name of either of the following:

(1) The partnership.

(2) One or more partners with an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to either of the following:

(1) The partnership in its name.

(2) One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)






ARTICLE 3 - Relations of Partners to Persons Dealing with Partnership

16301

Subject to the effect of a statement of partnership authority under Section 16303 both of the following apply:

(1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(2) An act of a partner that is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16302

(a) Partnership property may be transferred as follows:

(1) Subject to the effect of a statement of partnership authority under Section 16303, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under Section 16301 and either of the following applies:

(1) As to a subsequent transferee who gave value for property transferred under paragraph (1) or (2) of subdivision (a), proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(2) As to a transferee who gave value for property transferred under paragraph (3) of subdivision (a), proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subdivision (b), from any earlier transferee of the property.

(d) If a person holds all of the partners’ interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16303

(a) A partnership may file a statement of partnership authority, which is subject to all of the following:

(1) The statement shall include all of the following:

(A) The name of the partnership.

(B) The street address of its chief executive office and of one office in this state, if there is one.

(C) The mailing address of its chief executive office, if different from the street addresses specified pursuant to subparagraph (B).

(D) The names and mailing addresses of all of the partners or of an agent appointed and maintained by the partnership for the purpose of subdivision (b).

(E) The names of the partners authorized to execute an instrument transferring real property held in the name of the partnership.

(2) The statement may specify the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c) If a filed statement of partnership authority is executed pursuant to subdivision (c) of Section 16105 and states the name of the partnership but does not contain all of the other information required by subdivision (a), the statement nevertheless operates with respect to a person not a partner as provided in subdivisions (d) and (e).

(d) A filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(f) Except as otherwise provided in subdivisions (d) and (e) and Sections 16704 and 16805, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(Amended by Stats. 2012, Ch. 494, Sec. 40. Effective January 1, 2013.)



16304

A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to subdivision (b) of Section 16303 may file a statement of denial stating the name of the partnership as filed with the Secretary of State, any identification number issued by the Secretary of State, and the fact that is being denied, that may include denial of a person’s authority or status as a partner. A statement of denial is a limitation on authority as provided in subdivisions (d) and (e) of Section 16303.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16305

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership’s business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16306

(a) Except as otherwise provided in subdivisions (b) and (c), all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person’s admission as a partner.

(c) Notwithstanding any other section of this chapter, and subject to subdivisions (d), (e), (f), and (h), a partner in a registered limited liability partnership is not liable or accountable, directly or indirectly, including by way of indemnification, contribution, assessment, or otherwise, for debts, obligations, or liabilities of or chargeable to the partnership or another partner in the partnership, whether arising in tort, contract, or otherwise, that are incurred, created, or assumed by the partnership while the partnership is a registered limited liability partnership, by reason of being a partner or acting in the conduct of the business or activities of the partnership.

(d) Notwithstanding subdivision (c), all or certain specified partners of a registered limited liability partnership, if the specified partners agree, may be liable in their capacity as partners for all or specified debts, obligations, or liabilities of the registered limited liability partnership if the partners possessing a majority of the interests of the partners in the current profits of the partnership, or a different vote as may be required in the partnership agreement, specifically agreed to the specified debts, obligations, or liabilities in writing, prior to the debt, obligation, or liability being incurred. That specific agreement may be modified or revoked if the partners possessing a majority of the interests of the partners in the current profits of the partnership, or a different vote as may be required in the partnership agreement, agree to the modification or revocation in writing; provided, however, that a modification or revocation shall not affect the liability of a partner for any debts, obligations, or liabilities of a registered limited liability partnership incurred, created, or assumed by the registered limited liability partnership prior to the modification or revocation.

(e) Nothing in subdivision (c) shall be construed to affect the liability of a partner of a registered limited liability partnership to third parties for that partner’s tortious conduct.

(f) The limitation of liability in subdivision (c) shall not apply to claims based upon acts, errors, or omissions arising out of the rendering of professional limited liability partnership services of a registered limited liability partnership providing legal services unless that partnership has a currently effective certificate of registration issued by the State Bar.

(g) A partner in a registered limited liability partnership is not a proper party to a proceeding by or against a registered limited liability partnership in which personal liability for partnership debts, obligations, or liabilities is asserted against the partner, unless that partner is personally liable under subdivision (d) or (e).

(h) Nothing in this section shall affect or impair the ability of a partner to act as a guarantor or surety for, provide collateral for or otherwise be liable for, the debts, obligations, or liabilities of a registered limited liability partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16307

(a) A partnership may sue and be sued in the name of the partnership.

(b) Except as otherwise provided in subdivision (g) of Section 16306, an action may be brought against the partnership and any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner’s assets unless there is also a judgment against the partner.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless any of the following apply:

(1) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part.

(2) The partnership is a debtor in bankruptcy.

(3) The partner has agreed that the creditor need not exhaust partnership assets.

(4) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court’s equitable powers.

(5) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under Section 16308.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16308

Except with respect to registered limited liability partnerships and foreign limited liability partnerships:

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner’s consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b) If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner’s dissociation from the partnership.

(e) Except as otherwise provided in subdivisions (a) and (b), persons who are not partners as to each other are not liable as partners to other persons.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16309

(a) The statement of partnership authority may designate an agent for service of process. The agent may be an individual residing in this state or a corporation that has complied with Section 1505 and whose capacity to act as an agent has not terminated. If an individual is designated, the statement shall include that person’s complete business or residence street address in this state. If a corporate agent is designated, no address for that agent shall be set forth.

(b) An agent designated for service of process may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the partnership and the Secretary of State’s file number of the partnership. On filing of the statement of resignation, the authority of the agent to act in that capacity shall cease and the Secretary of State shall mail or otherwise provide written notice of the filing of the statement of resignation to the partnership at its principal executive office.

(c) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the partnership and the Secretary of State’s file number for the partnership and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent.

(d) If an individual who has been designated agent for service of process dies or resigns or no longer resides in the state, or if the corporate agent for that purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers, and privileges suspended, or ceases to exist, the partnership or foreign partnership shall promptly file an amended statement of partnership authority, designating a new agent.

(e) The Secretary of State may destroy or otherwise dispose of any statement of resignation filed pursuant to this section after a new statement of partnership authority is filed pursuant to Section 16303 replacing the agent for service of process that has resigned.

(Amended by Stats. 2014, Ch. 834, Sec. 31. Effective January 1, 2015.)



16310

(a) If a partnership has designated an agent for service of process, process may be served on the partnership as provided in this section and in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(b) Personal service of a copy of any process against the partnership by delivery to an individual designated by it as agent, or if the designated agent is a corporation, to a person named in the latest certificate of the corporate agent filed pursuant to Section 1505 at the office of the corporate agent, shall constitute valid service on the partnership.

(c) No change in the address of the agent for service of process or appointment of a new agent for service of process shall be effective until an amendment to the statement of partnership authority is filed.

(d) (1) If an agent for service of process has resigned and has not been replaced, or if the designated agent cannot with reasonable diligence be found at the address designated for personal delivery of the process, and it is shown by affidavit to the satisfaction of the court that process against a partnership cannot be served with reasonable diligence upon the designated agent by hand in the manner provided in Section 415.10, subdivision (a) of Section 415.20, or subdivision (a) of Section 415.30 of the Code of Civil Procedure, the court may make an order that the service shall be made on a partnership by delivering by hand to the Secretary of State, or to any person employed in the Secretary of State’s office in the capacity of assistant or deputy, one copy of the process for each defendant to be served, together with a copy of the order authorizing the service. Service in this manner shall be deemed complete on the 10th day after delivery of the process to the Secretary of State.

(2) Upon receipt of the copy of process and the fee for service, the Secretary of State shall give notice of the service of the process to the partnership, at its principal executive office, by forwarding to that office, by registered mail with request for return receipt, the copy of the process.

(3) The Secretary of State shall keep a record of all process served on the Secretary of State under this section and shall record therein the time of service and the action taken by the Secretary of State. A certificate under the Secretary of State’s official seal, certifying to the receipt of process, the giving of notice to the partnership, and the forwarding of the process pursuant to this section, shall be competent and prima facie evidence of the service of process.

(Added by Stats. 2004, Ch. 178, Sec. 9. Effective January 1, 2005.)






ARTICLE 4 - Relations of Partners to Each Other and to Partnership

16401

(a) Each partner is deemed to have an account that is subject to both of the following:

(1) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner’s share of the partnership profits.

(2) Subject to Sections 16306 and 16957, charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner’s share of the partnership losses.

(b) Each partner is entitled to an equal share of the partnership profits and, subject to Sections 16306 and 16957, is chargeable with a share of the partnership losses in proportion to the partner’s share of the profits.

(c) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(d) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e) A payment or advance made by a partner that gives rise to a partnership obligation under subdivision (c) or (d) constitutes a loan to the partnership that accrues interest from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i) A person may become a partner only with the consent of all of the partners.

(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(k) This section does not affect the obligations of a partnership to other persons under Section 16301.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16402

A partner has no right to receive, and may not be required to accept, a distribution in kind.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16403

(a) A partnership shall keep its books and records, if any, in writing or in any other form capable of being converted into clearly legible tangible form, at its chief executive office.

(b) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability, both of the following, which may be transmitted by electronic transmission by the partnership (subdivision (4) of Section 16101):

(1) Without demand, any information concerning the partnership’s business and affairs reasonably required for the proper exercise of the partner’s rights and duties under the partnership agreement or this chapter; and

(2) On demand, any other information concerning the partnership’s business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(Amended by Stats. 2004, Ch. 254, Sec. 45. Effective January 1, 2005.)



16404

(a) The fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subdivisions (b) and (c).

(b) A partner’s duty of loyalty to the partnership and the other partners includes all of the following:

(1) To account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property or information, including the appropriation of a partnership opportunity.

(2) To refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership.

(3) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c) A partner’s duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the partner’s conduct furthers the partner’s own interest.

(f) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction, the rights and obligations of the partner regarding performance or enforcement are the same as those of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16405

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to do any of the following:

(1) Enforce the partner’s rights under the partnership agreement.

(2) Enforce the partner’s rights under this chapter, including all of the following:

(A) The partner’s rights under Section 16401, 16403, or 16404.

(B) The partner’s right on dissociation to have the partner’s interest in the partnership purchased pursuant to Section 16701 or 16701.5, or to enforce any other right under Article 6 (commencing with Section 16601) or 7 (commencing with Section 16701).

(C) The partner’s right to compel a dissolution and winding up of the partnership business under Section 16801 or enforce any other right under Article 8 (commencing with Section 16801).

(3) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16406

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)






ARTICLE 5 - Transferees and Creditors of Partner

16501

A partner is not a coowner of partnership property and has no interest in partnership property that can be transferred, either voluntarily or involuntarily.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16502

The only transferable interest of a partner in the partnership is the partner’s share of the profits and losses of the partnership and the partner’s right to receive distributions. The interest is personal property.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16503

(a) A transfer, in whole or in part, of a partner’s transferable interest in the partnership is permissible. However, a transfer does not do either of the following:

(1) By itself cause the partner’s dissociation or a dissolution and winding up of the partnership business.

(2) As against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner’s transferable interest in the partnership has a right to all of the following:

(1) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

(2) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor.

(3) To seek under paragraph (6) of Section 16801 a judicial determination that it is equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(e) A partnership need not give effect to a transferee’s rights under this section until it has notice of the transfer.

(f) A transfer of a partner’s transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16504

(a) On application by a judgment creditor of a partner or of a partner’s transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or that the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor’s transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed in any of the following manners:

(1) By the judgment debtor.

(2) With property other than partnership property, by one or more of the other partners.

(3) With partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d) This chapter does not deprive a partner of a right under exemption laws with respect to the partner’s interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner’s transferee may satisfy a judgment out of the judgment debtor’s transferable interest in the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)






ARTICLE 6 - Partner’s Dissociation

16601

A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1) The partnership’s having notice of the partner’s express will to withdraw as a partner or on a later date specified by the partner.

(2) An event agreed to in the partnership agreement as causing the partner’s dissociation.

(3) The partner’s expulsion pursuant to the partnership agreement.

(4) The partner’s expulsion by the unanimous vote of the other partners if any of the following apply:

(A) It is unlawful to carry on the partnership business with that partner.

(B) There has been a transfer of all or substantially all of that partner’s transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner’s interest, that has not been foreclosed.

(C) Within 90 days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business.

(D) A partnership, limited partnership, or limited liability company that is a partner has been dissolved and its business is being wound up.

(5) On application by the partnership or another partner, the partner’s expulsion by judicial determination because of any of the following:

(A) The partner engaged in wrongful conduct that adversely and materially affected the partnership business.

(B) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under Section 16404.

(C) The partner engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with the partner.

(6) The partner’s act or failure to act in any of the following instances:

(A) By becoming a debtor in bankruptcy.

(B) By executing an assignment for the benefit of creditors.

(C) By seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner’s property.

(D) By failing, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner’s property obtained without the partner’s consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated.

(7) In the case of a partner who is an individual, by any of the following:

(A) The partner’s death.

(B) The appointment of a guardian or general conservator for the partner.

(C) A judicial determination that the partner has otherwise become incapable of performing the partner’s duties under the partnership agreement.

(8) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust’s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee.

(9) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate’s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative.

(10) Termination of a partner who is not an individual, partnership, corporation, trust, or estate.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16602

(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to paragraph (1) of Section 16601.

(b) A partner’s dissociation is wrongful only if any of the following apply:

(1) It is in breach of an express provision of the partnership agreement.

(2) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking if any of the following apply:

(A) The partner withdraws by express will, unless the withdrawal follows within 90 days after another partner’s dissociation by death or otherwise under paragraphs (6) to (10), inclusive, of Section 16601 or wrongful dissociation under this subdivision.

(B) The partner is expelled by judicial determination under paragraph (5) of Section 16601.

(C) The partner is dissociated by becoming a debtor in bankruptcy.

(D) In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16603

Upon a partner’s dissociation, all of the following apply:

(1) The partner’s right to participate in the management and conduct of the partnership business terminates.

(2) The partner’s duty of loyalty under paragraph (3) of subdivision (b) of Section 16404 terminates.

(3) The partner’s duty of loyalty under paragraphs (1) and (2) of subdivision (b) of Section 16404 and duty of care under subdivision (c) of Section 16404 continue only with regard to matters arising and events occurring before the partner’s dissociation.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)






ARTICLE 7 - Partner’s Dissociation When Business Not Wound Up

16701

Except as provided in Section 16701.5, all of the following shall apply:

(a) If a partner is dissociated from a partnership, the partnership shall cause the dissociated partner’s interest in the partnership to be purchased for a buyout price determined pursuant to subdivision (b).

(b) The buyout price of a dissociated partner’s interest is the amount that would have been distributable to the dissociating partner under subdivision (b) of Section 16807 if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership was wound up as of that date. Interest shall be paid from the date of dissociation to the date of payment.

(c) Damages for wrongful dissociation under Section 16602, and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, shall be offset against the buyout price. Interest shall be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under Section 16702.

(e) If no agreement for the purchase of a dissociated partner’s interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subdivision (c).

(f) If a deferred payment is authorized under subdivision (h), the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subdivision (c), stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(g) The payment or tender required by subdivision (e) or (f) shall be accompanied by all of the following:

(1) A statement of partnership assets and liabilities as of the date of dissociation.

(2) The latest available partnership balance sheet and income statement, if any.

(3) An explanation of how the estimated amount of the payment was calculated.

(4) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subdivision (c), or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment shall be adequately secured and bear interest.

(i) A dissociated partner may maintain an action against the partnership, pursuant to subparagraph (B) of paragraph (2) of subdivision (b) of Section 16405, to determine the buyout price of that partner’s interest, any offsets under subdivision (c), or other terms of the obligation to purchase. The action shall be commenced within 120 days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner’s interest, any offset due under subdivision (c), and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subdivision (h), the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney’s fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership’s failure to tender payment or an offer to pay or to comply with subdivision (g).

(Amended by Stats. 2007, Ch. 263, Sec. 15. Effective January 1, 2008.)



16701.5

(a) Section 16701 shall not apply to any dissociation that occurs within 90 days prior to a dissolution under Section 16801.

(b) For dissociations occurring within 90 days prior to the dissolution, both of the following shall apply:

(1) All partners who dissociated within 90 days prior to the dissolution shall be treated as partners under Section 16807.

(2) Any damages for wrongful dissociation under Section 16602 and all other amounts owed by the dissociated partner to the partnership, whether or not presently due, shall be taken into account in determining the amount distributable to the dissociated partner under Section 16807.

(Amended by Stats. 2007, Ch. 263, Sec. 16. Effective January 1, 2008.)



16702

(a) For two years after a partner dissociates, the partnership, including a surviving partnership under Article 9 (commencing with Section 16901), is bound by an act of the dissociated partner that would have bound the partnership under Section 16301 before dissociation only if at the time of entering into the transaction all of the following apply to the other party:

(1) The other party reasonably believed that the dissociated partner was then a partner.

(2) The other party did not have notice of the partner’s dissociation.

(3) The other party is not deemed to have had knowledge under subdivision (e) of Section 16303 or notice under subdivision (c) of Section 16704.

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subdivision (a).

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16703

(a) A partner’s dissociation does not of itself discharge the partner’s liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subdivision (b).

(b) Except for registered limited liability partnerships and foreign limited liability partnerships, a partner who dissociates is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under Article 9 (commencing with Section 16901), within two years after the partner’s dissociation, only if at the time of entering into the transaction all of the following apply to the other party:

(1) The other party reasonably believed that the dissociated partner was then a partner.

(2) The other party did not have notice of the partner’s dissociation.

(3) The other party is not deemed to have had knowledge under subdivision (e) of Section 16303 or notice under subdivision (c) of Section 16704.

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner’s dissociation but without the partner’s consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16704

(a) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership as filed with the Secretary of State, any identification number issued by the Secretary of State, and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of subdivisions (d) and (e) of Section 16303.

(c) For the purposes of paragraph (3) of subdivision (a) of Section 16702 and paragraph (3) of subdivision (b) of Section 16703, a person not a partner is deemed to have notice of the dissociation 90 days after the statement of dissociation is filed.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16705

Continued use of a partnership name, or a dissociated partner’s name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)






ARTICLE 8 - Winding Up Partnership Business

16801

A partnership is dissolved, and its business shall be wound up, only upon the occurrence of any of the following events:

(1) In a partnership at will, by the express will to dissolve and wind up the partnership business of at least half of the partners, including partners, other than wrongfully dissociating partners, who have dissociated within the preceding 90 days, and for which purpose a dissociation under paragraph (1) of Section 16601 constitutes an expression of that partner’s will to dissolve and wind up the partnership business.

(2) In a partnership for a definite term or particular undertaking, when any of the following occurs:

(A) After the expiration of 90 days after a partner’s dissociation by death or otherwise under paragraphs (6) to (10), inclusive, of Section 16601, or a partner’s wrongful dissociation under subdivision (b) of Section 16602 unless before that time a majority in interest of the partners, including partners who have rightfully dissociated pursuant to subparagraph (A) of paragraph (2) of subdivision (b) of Section 16602, agree to continue the partnership.

(B) The express will of all of the partners to wind up the partnership business.

(C) The expiration of the term or the completion of the undertaking.

(3) An event agreed to in the partnership agreement resulting in the winding up of the partnership business.

(4) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section.

(5) On application by a partner, a judicial determination that any of the following apply:

(A) The economic purpose of the partnership is likely to be unreasonably frustrated.

(B) Another partner has engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with that partner.

(C) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement.

(6) On application by a transferee of a partner’s transferable interest, a judicial determination that it is equitable to wind up the partnership business after the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16802

(a) Subject to subdivision (b), a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership’s business wound up and the partnership terminated. In that event both of the following apply:

(1) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred.

(2) The rights of a third party accruing under paragraph (1) of Section 16804 or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16803

(a) After dissolution, a partner who has not dissociated may participate in winding up the partnership’s business, but on application of any partner, partner’s legal representative, or transferee, the court, for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership’s business.

(c) A person winding up a partnership’s business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership’s business, dispose of and transfer the partnership’s property, discharge the partnership’s liabilities, distribute the assets of the partnership pursuant to Section 16807, settle disputes by mediation or arbitration, and perform other necessary acts.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16804

Subject to Section 16805, a partnership is bound by a partner’s act after dissolution that is either of the following:

(1) Appropriate for winding up the partnership business.

(2) Would have bound the partnership under Section 16301 before dissolution, if the other party to the transaction did not have notice of the dissolution.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16805

(a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership as filed with the Secretary of State, any identification number issued by the Secretary of State, and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of subdivision (d) of Section 16303 and is a limitation on authority for the purposes of subdivision (e) of Section 16303.

(c) For the purposes of Sections 16301 and 16804, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners’ authority as a result of the statement of dissolution 90 days after it is filed.

(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority that will operate with respect to a person not a partner as provided in subdivisions (d) and (e) of Section 16303 in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16806

(a) Except as otherwise provided in subdivision (b) and except for registered limited liability partnerships and foreign limited liability partnerships, after dissolution a partner is liable to the other partners for the partner’s share of any partnership liability incurred under Section 16804.

(b) Except for registered limited liability partnerships and foreign limited liability partnerships, a partner who, with knowledge of the dissolution, incurs a partnership liability under paragraph (2) of Section 16804 by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16807

(a) In winding up a partnership’s business, the assets of the partnership, including the contributions of the partners required by this section, shall be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus shall be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subdivision (b).

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets shall be credited and charged to the partners’ accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner’s account. Except for registered limited liability partnerships and foreign limited liability partnerships, a partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner’s account.

(c) If a partner fails to contribute the full amount that the partner is obligated to contribute under subdivision (b), all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are liable under Section 16306. A partner or partner’s legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner’s share of the partnership obligations for which the partner is personally liable under Section 16306.

(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under Section 16306.

(e) The estate of a deceased partner is liable for the partner’s obligation to contribute to the partnership.

(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner’s obligation to contribute to the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)






ARTICLE 9 - Conversions and Mergers

16901

In this article, the following terms have the following meanings:

(1) “Constituent other business entity” means any other business entity that is merged with or into one or more partnerships and includes a surviving other business entity.

(2) “Constituent partnership” means a partnership that is merged with or into one or more other partnerships or other business entities and includes a surviving partnership.

(3) “Disappearing other business entity” means a constituent other business entity that is not the surviving other business entity.

(4) “Disappearing partnership” means a constituent partnership that is not the surviving partnership.

(5) “Domestic” means organized under the laws of this state when used in relation to any partnership, other business entity, or person (other than an individual).

(6) “Foreign other business entity” means any other business entity formed under the laws of any state other than this state or under the laws of the United States or of a foreign country.

(7) “Foreign partnership” means a partnership formed under the laws of any state other than this state or under the laws of a foreign country.

(8) “General partner” means a partner in a partnership and a general partner in a limited partnership.

(9) “Limited liability company” means a limited liability company created under Title 2.6 (commencing with Section 17701.01), or comparable law of another jurisdiction.

(10) “Limited partner” means a limited partner in a limited partnership.

(11) “Limited partnership” means a limited partnership created under Chapter 3 (commencing with Section 15611) or Chapter 5.5 (commencing with Section 15900), predecessor law, or comparable law of another jurisdiction.

(12) “Other business entity” means a limited partnership, limited liability company, corporation, business trust, real estate investment trust, or an unincorporated association (other than a nonprofit association), but excluding a partnership.

(13) “Partner” includes both a general partner and a limited partner.

(14) “Surviving other business entity” means an other business entity into which one or more partnerships are merged.

(15) “Surviving partnership” means a partnership into which one or more other partnerships or other business entities are merged.

(Amended by Stats. 2014, Ch. 64, Sec. 6. Effective January 1, 2015.)



16902

(a) A partnership, other than a registered limited liability partnership, may be converted into a domestic other business entity or a foreign other business entity pursuant to this article if, (1) pursuant to a conversion into a domestic or foreign limited partnership or limited liability company, each of the partners of the converting partnership would receive a percentage interest in the profits and capital of the converted other business entity equal to the partner’s percentage interest in profits and capital of the converting partnership as of the effective time of the conversion, and (2) pursuant to a conversion into an other business entity or foreign other business entity not specified in clause (1) above, each of the partnership interests of the same class is treated equally with respect to any distribution of cash, property, rights, interests, or securities of the converted other business entity unless all partners of the same class consent.

(b) Notwithstanding this section, the conversion of a partnership to a domestic or foreign other business entity may be effected only if: (1) the law under which that domestic or foreign other business entity will exist expressly permits the formation of that other entity pursuant to a conversion; and (2) the partnership complies with any and all other requirements of that other law that applies to conversion of the other business entity.

(Amended by Stats. 2002, Ch. 480, Sec. 15. Effective January 1, 2003.)



16903

(a) A partnership that desires to convert to a domestic or foreign other business entity shall approve a plan of conversion. The plan of conversion shall state the following:

(1) The terms and conditions of the conversion.

(2) The place of the organization of the converted entity and of the converting partnership and the name of the converted entity after conversion, if different from that of the converting partnership.

(3) The manner of converting the partnership interests of each of the partners into shares of, securities of, or interests in the converted entity.

(4) The provisions of the governing documents for the converted entity, including the limited partnership agreement, limited liability company articles of organization and operating agreement, or articles or certificate of incorporation if the converted entity is a corporation, to which the holders of interest in the converted entity are to be bound.

(5) Any other details or provisions as are required by laws under which the converted entity is organized.

(6) Any other details or provisions that are desired.

(b) The plan of conversion shall be approved by that number or percentage of partners required by the partnership agreement to approve a conversion of the partnership as set forth in the partnership agreement. If the partnership agreement fails to specify the required partner approval for a conversion of the partnership, the plan of conversion shall be approved by that number or percentage of partners required by the partnership agreement to approve an amendment to the partnership agreement unless the conversion effects a change for which the partnership agreement requires a greater number or percentage of partners than that required to amend the partnership agreement, in which case the plan of conversion shall be approved by that greater number or percentage. If the partnership agreement fails to specify the vote required to amend the partnership agreement, the plan of conversion shall be approved by all partners.

(c) If the partnership is converting into a limited partnership, in addition to the approval of the partners as set forth in subdivision (b), the plan of conversion shall be approved by all partners who will become general partners of the converted limited partnership pursuant to the plan of conversion.

(d) All partners of the converting partnership except those that dissociate upon effectiveness of the conversion pursuant to subdivision (e) of Section 16909 shall be deemed parties to any partnership or operating agreement, articles or certificate of incorporation, or organic document for the converted entity adopted as part of the plan of conversion, regardless of whether that partner has executed the plan of conversion or the operating agreement, articles or certificate of incorporation, partnership agreement, or other organic document for the converted entity. Any adoption of a new partnership or operating agreement, articles or certificate of incorporation, or other organic document made pursuant to the foregoing sentence shall be effective at the effective time or date of the conversion.

(e) Notwithstanding its prior approval, a plan of conversion may be amended before the conversion takes effect if the amendment is approved by the partnership in the same manner, and by the same number or percentage of partners, as was required for approval of the original plan of conversion.

(f) The partners of a converting partnership may, at any time before the conversion is effective, in their discretion, abandon a conversion, without further approval by the partners, in the same manner, and by the same number or percentage of partners, as was required for approval of the original plan of conversion at any time before the conversion is effective, subject to the contractual rights of third parties.

(g) The converted entity shall keep the plan of conversion at: (1) the principal place of business of the converted entity, if the converted entity is a foreign other business entity or a corporation; or (2) the office at which records are to be kept under Section 15614 or 15901.14 if the converted entity is a domestic limited partnership, or at the office at which records are to be kept under Section 17701.13 if the converted entity is a domestic limited liability company. Upon the request of a partner of a converting partnership, the authorized person on behalf of the converted entity shall promptly deliver to the partner or the holder of interests or other securities, at the expense of the converted entity, a copy of the plan of conversion. A waiver by a partner of the rights provided in this subdivision shall be unenforceable.

(Amended by Stats. 2012, Ch. 419, Sec. 16. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



16904

(a) A conversion into a domestic other business entity shall become effective upon the earliest date that all of the following shall have occurred:

(1) The approval of the plan of conversion by the partners of the converting partnership as provided in Section 16903.

(2) The filing of all documents required by law to create the converted other business entity, which documents shall also contain a statement of conversion, if required under Section 16906.

(3) The effective date, if set forth in the plan of conversion, shall have occurred.

(b) A copy of the certificate of limited partnership, articles of organization, or articles of incorporation, complying with Section 16906, if applicable, duly certified by the Secretary of State, is conclusive evidence of the conversion of the partnership.

(Amended by Stats. 2002, Ch. 480, Sec. 17. Effective January 1, 2003.)



16905

(a) The conversion of a partnership into a foreign other business entity shall comply with Section 16902.

(b) If the partnership is converting into a foreign other business entity, then the conversion proceedings shall be in accordance with the laws of the state or place of organization of the foreign other business entity and the conversion shall become effective in accordance with that law.

(c) (1) Unless a statement of conversion has been filed to effect the conversion, the converted foreign other business entity shall promptly notify the Secretary of State of the mailing address of its agent for service of process, its chief executive office, and of any change of address. To enforce an obligation of a partnership that has converted to a foreign other business entity, the Secretary of State shall only be the agent for service of process in an action or proceeding against the converted foreign other business entity, if the agent designated for the service of process for that entity is a natural person and cannot be found with due diligence or if the agent is a corporation and no person, to whom delivery may be made, may be located with due diligence, or if no agent has been designated and if no one of the officers, partners, managers, members, or agents of that entity may be located after diligent search, and it is so shown by affidavit to the satisfaction of the court. The court then may make an order that service be made by personal delivery to the Secretary of State or to an assistant or deputy Secretary of State of two copies of the process together with two copies of the order, and the order shall set forth an address to which the process shall be sent by the Secretary of State. Service in this manner is deemed complete on the 10th day after delivery of the process to the Secretary of State.

(2) Upon receipt of the process and order and the fee set forth in Section 12197 of the Government Code, the Secretary of State shall provide notice to the entity of the service of the process by forwarding by certified mail, return receipt requested, a copy of the process and order to the address specified in the order.

(3) The Secretary of State shall keep a record of all process served upon the Secretary of State and shall record therein the time of service and the Secretary of State’s action with respect thereto. The certificate of the Secretary of State, under the Secretary of State’s official seal, certifying to the receipt of process, the providing of notice thereof to the entity, and the forwarding of the process, shall be competent and prima facie evidence of the matters stated therein.

(Amended by Stats. 2002, Ch. 480, Sec. 18. Effective January 1, 2003.)



16906

(a) If the converting partnership has filed a statement of partnership authority under Section 16303 that is effective at the time of the conversion, then upon conversion to a domestic limited partnership, limited liability company, or corporation, the certificate of limited partnership, articles of organization, or articles of incorporation filed by the converted entity, as applicable, shall contain a statement of conversion, in that form as may be prescribed by the Secretary of State. If the converting partnership has not filed a statement of partnership authority under Section 16303 that is effective at the time of the conversion, upon conversion to a domestic limited partnership, limited liability company, or corporation, the converted entity may, but is not required to file, on its certificate of limited partnership, articles of organization, or articles of incorporation, a statement of conversion. A statement of conversion shall set forth all of the following:

(1) The name of the converting partnership and the Secretary of State’s file number, if any, of the converting partnership.

(2) A statement that the principal terms of the plan of conversion were approved by a vote of the partners, which equaled or exceeded the vote required under Section 16903.

(3) The name and street address of the partnership’s agent for service of process. If a corporation qualified under Section 1505 is designated, no address for it shall be set forth.

(b) A partnership converting to a foreign other business entity that has filed a statement of partnership authority under Section 16303 that is effective at the time of conversion may file a certificate of conversion with the Secretary of State. The certificate of conversion shall contain the following:

(1) The names of the converting partnership and the converted entity.

(2) The street address of the converted entity’s chief executive office and of an office in this state, if any.

(3) The form of organization of the converted entity.

(4) The name, street address, and mailing address of the partnership’s agent for service of process. If a corporation qualified under Section 1505 is designated as the agent, no address for it shall be set forth.

(c) The filing with the Secretary of State of a certificate of limited partnership, articles of organization, or articles of incorporation containing a statement of conversion as set forth in subdivision (a) or a certificate of conversion filed pursuant to subdivision (b) shall have the effect of the filing of a cancellation by the converting partnership of any statement of partnership authority filed by it.

(Amended by Stats. 2014, Ch. 834, Sec. 32. Effective January 1, 2015.)



16907

(a) Whenever a partnership or other business entity having any real property in this state converts into a partnership or an other business entity pursuant to the laws of this state or of the state or place in which the other business entity was organized, and the laws of the state or place of organization (including this state) of the converting partnership or other business entity provide substantially that the conversion of a converting entity vests in the converted partnership or other business entity all the real property of the converting partnership or converting other business entity, the filing for record in the office of the county recorder of any county in this state in which any of the real property of the converting partnership or converting other business entity is located of either (1) a certificate of conversion or a certificate of limited partnership, articles of organization, or articles of incorporation, complying with Section 16906, in the form prescribed by the Secretary of State, certified by the Secretary of State, or (2) a copy of a certificate of conversion or a certificate of limited partnership, articles of organization, articles or certificate of incorporation, or other certificate evidencing the creation of a foreign other business entity by conversion, containing a statement of conversion, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the conversion is effected, shall evidence record ownership in the converted partnership or converted other business entity of all interest of the converting partnership or converting other business entity in and to the real property located in that county.

(b) A filed and, if appropriate, recorded certificate of conversion, certificate of limited partnership, articles of organization, articles or certificate of incorporation, or other certificate evidencing the creation of an other business entity by conversion, containing a statement of conversion, executed and declared to be accurate pursuant to subdivision (c) of Section 16105, stating the name of the converting partnership or converting other business entity in whose name property was held before the conversion and the name of the converted entity, but not containing all of the other information required by Section 16906, operates with respect to the entities named to the extent provided in subdivision (a).

(c) Recording of a certificate of conversion, a certificate of limited partnership, articles of organization, articles or certificate of incorporation, or other certificate evidencing the creation of another business entity by conversion, containing a statement of conversion, in accordance with Section 16902 shall create, in favor of bona fide purchasers or encumbrancers for value, a conclusive presumption that the conversion was validly completed.

(Amended by Stats. 2002, Ch. 480, Sec. 20. Effective January 1, 2003.)



16908

(a) A domestic limited partnership, limited liability company, or corporation, or a foreign other business entity may be converted to a domestic partnership pursuant to this article, but only if the converting entity is authorized by the laws under which it is organized to effect the conversion.

(b) An entity that desires to convert into a domestic partnership shall approve a plan of conversion or the instrument that is required to be approved to effect the conversion pursuant to the laws under which the entity is organized.

(c) The conversion of a domestic limited partnership, limited liability company, or corporation, or foreign other business entity shall be approved by the number or percentage of the partners, members, shareholders, or holders of interest of the converting entity as is required by the law under which the entity is organized, or a greater or lesser percentage (subject to applicable laws) as set forth in the limited partnership agreement, articles of organization, operating agreement, or articles or certificate of organization, or other governing document for the converting entity.

(d) The conversion by a domestic limited partnership, limited liability company, or corporation, or a foreign other business entity into a partnership shall be effective under this article at the time that the conversion is effective under the laws under which the converting entity is organized.

(e) The filing with the Secretary of State of a certificate of conversion or a statement of partnership authority containing a statement of conversion pursuant to subdivision (a) shall have the effect of the filing of a certificate of cancellation by the converting foreign limited partnership or foreign limited liability company, and no converting foreign limited partnership or foreign limited liability company that has made the filing is required to file a certificate of cancellation under Section 15909.07 or 17708.08 as a result of that conversion. If a converting other business entity is a foreign corporation qualified to transact business in this state, the foreign corporation shall, by virtue of the filing, automatically surrender its right to transact intrastate business.

(Amended by Stats. 2012, Ch. 419, Sec. 17. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



16909

(a) An entity that converts into another entity pursuant to this article is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect, all of the following apply:

(1) All the rights and property, whether real, personal, or mixed, of the converting entity remains vested in the converted entity.

(2) All debts, liabilities, and obligations of the converting entity continue as debts, liabilities, and obligations of the converted entity.

(3) All rights of creditors and liens upon the property of the converting entity shall be preserved unimpaired and remain enforceable against the converted entity to the same extent as against the converting entity as if the conversion had not occurred.

(4) Any action or proceeding pending by or against the converting entity may be continued against the converted entity as if the conversion had not occurred.

(c) A partner of a converting partnership is liable for:

(1) All obligations of the converting partnership for which the partner was personally liable before the conversion.

(2) All obligations of the converted entity incurred after the conversion takes effect, but those obligations may be satisfied only out of property of the entity if (A) the converted other business entity is a limited partnership and the partner becomes a limited partner, (B) the converted other business entity is a limited liability company and the partner becomes a member, unless the articles of organization or the operating agreement of the limited liability company provide otherwise, or (C) the converted other business entity is a corporation and the partner becomes a shareholder.

(d) A partner of a partnership that converted from an other business entity is liable for any and all obligations of the converting other business entity for which the partner was personally liable before the conversion, but only to the extent the partner was liable for the obligation of the converting entity prior to the conversion.

(e) A partner of a converting partnership, who does not vote in favor of the conversion and does not agree to become a partner, member, shareholder, or holder of interest of the converted other business entity shall have the right to dissociate from the partnership, as of the date the conversion takes effect. Within 10 days after the approval of the conversion by the partners as required under this article, the converting partnership shall send notice of the approval of the conversion to each partner that has not approved the conversion, accompanied by copies of Section 16701 and a brief description of the procedure to be followed under that section if the partner wishes to dissociate from the partnership. A partner that desires to dissociate from the converting partnership shall send written notice of that dissociation within 30 days after the date of the notice of the approval of the conversion. The converting partnership shall cause the partner’s interest in the entity to be purchased under Section 16701. The converting partnership is bound under Section 16702 by an act of a general partner dissociated under this subdivision, and the partner is liable under Section 16703 for transactions entered into by the converted entity after the conversion takes effect. The dissociation of a partner in connection with a conversion pursuant to the terms of this subdivision shall not be deemed to be a wrongful dissociation under Section 16602.

(Amended by Stats. 2002, Ch. 480, Sec. 22. Effective January 1, 2003.)



16910

(a) The following entities may be merged pursuant to this article:

(1) Two or more partnerships into one partnership.

(2) One or more partnerships and one or more other business entities into one of those other business entities.

(3) One or more partnerships, other than a limited liability partnership, and one or more other business entities into one partnership.

(b) Notwithstanding subdivision (a), the merger of any number of partnerships with any number of other business entities may be effected only if the other business entities that are organized in California are authorized by the laws under which they are organized to effect the merger, and (1) if a domestic partnership is the surviving partnership, the foreign other business entities are not prohibited by the laws under which they are organized from effecting that merger and (2) if a foreign partnership or foreign other business entity is the survivor of the merger, the laws of the jurisdiction under which the survivor is organized authorize that merger.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16911

(a) Each partnership and other business entity which desires to merge shall approve an agreement of merger. The agreement of merger shall be approved by the number or percentage of partners specified for merger in the partnership agreement of the constituent partnership. If the partnership agreement fails to specify the required partner approval for merger of the constituent partnership, then the agreement of merger shall be approved by that number or percentage of partners specified by the partnership agreement to approve an amendment to the partnership agreement. However, if the merger effects a change for which the partnership agreement requires a greater number or percentage of partners than that required to amend the partnership agreement, then the merger shall be approved by that greater number or percentage. If the partnership agreement contains no provision specifying the vote required to amend the partnership agreement, then the agreement of merger must be approved by all the partners. The agreement of merger shall be approved on behalf of each constituent other business entity by those persons required to approve the merger by the laws under which it is organized. Other persons may be parties to the agreement of merger. The agreement of merger shall state all of the following:

(1) The terms and conditions of the merger.

(2) The name and place of organization of the surviving partnership or surviving other business entity, and of each disappearing partnership and disappearing other business entity, and the agreement of merger may change the name of the surviving partnership, which new name may be the same as, or similar to, the name of a disappearing partnership.

(3) The manner of converting the partnership interests of each of the constituent partnerships into interests or other securities of the surviving partnership or surviving other business entity, and if partnership interests of any of the constituent partnerships are not to be converted solely into interest or other securities of the surviving partnership or surviving other business entity, the cash, property, rights, interests, or securities which the holders of the partnership interest are to receive in exchange for the partnership interests, which cash, property, rights, interests, or securities may be in addition to or in lieu of interests or other securities of the surviving partnership or surviving other business entity, or that the partnership interests are canceled without consideration.

(4) Any other details or provisions as are required by the laws under which any constituent other business entity is organized.

(5) Any other details or provisions that are desired, including, without limitation, a provision for the treatment of fractional partnership interests.

(b) If the partnership is merging into a limited partnership, then in addition to the approval of the partners as set forth under subdivision (a), the agreement of merger must be approved by all partners who will become general partners of the surviving limited partnership upon the effectiveness of the merger.

(c) Notwithstanding its prior approval, an agreement of merger may be amended before the merger takes effect if the amendment is approved by the partners of each constituent partnership, in the same manner as required for approval of the original agreement of merger, and by each of the constituent other business entities.

(d) The partners of a constituent partnership may in their discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other constituent partnerships and constituent other business entities, if the abandonment is approved by the partners of the constituent partnership in the same manner as required for approval of the original agreement of merger.

(e) An agreement of merger approved in accordance with subdivision (a) may (1) effect any amendment to the partnership agreement of any domestic constituent partnership or (2) effect the adoption of a new partnership agreement for a domestic constituent partnership if it is the surviving partnership in the merger. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger.

(f) The surviving partnership or surviving other business entity shall keep the agreement of merger at the principal place of business of the surviving entity if the surviving entity is a partnership or a foreign other business entity, at the office referred to in Section 1500 if the surviving entity is a domestic corporation, at the office referred to in subdivision (a) of Section 15901.14 if the surviving entity is a domestic limited partnership or at the office referred to in Section 17701.13 if the surviving entity is a domestic limited liability company and, upon the request of a partner of a constituent partnership or a holder of interests or other securities of a constituent other business entity, the authorized person on behalf of the partnership or the surviving other business entity shall promptly deliver to the partner or the holder of interests or other securities, at the expense of the surviving partnership or surviving other business entity, a copy of the agreement of merger. A waiver by a partner or holder of interests or other securities of the rights provided in this subdivision shall be unenforceable.

(Amended by Stats. 2012, Ch. 419, Sec. 18. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



16912

(a) Unless a future effective date or time is provided in a certificate of merger if a certificate of merger is required to be filed under Section 16915 in which event the merger shall be effective at the future effective date or time:

(1) A merger in which no domestic other business entity is a party to the merger shall be effective upon the later of any of the following:

(A) The approval of the agreement of merger by all parties to the merger as provided in Section 16911.

(B) The filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(C) Any effective date specified in the agreement of merger; and

(2) A merger in which a domestic other business entity is a party to the merger shall be effective upon the filing of the certificate of merger in the office of the Secretary of State.

(b) For all mergers in which a certificate of merger is required to be filed under Section 16915, a copy of the certificate of merger duly certified by the Secretary of State is conclusive evidence of the merger of (A) the constituent partnerships (either by themselves or together with constituent other business entities) into the surviving other business entity, or (B) the constituent partnerships or the constituent other business entities, or both, into the surviving partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16913

(a) The merger of any number of domestic partnerships with any number of foreign partnerships or foreign other business entities shall be required to comply with Section 16910.

(b) If the surviving entity is a domestic partnership or a domestic other business entity, the merger proceedings with respect to that partnership or other business entity and any domestic disappearing partnership shall conform to the provisions of this chapter governing the merger of domestic partnerships, but if the surviving entity is a foreign partnership or a foreign other business entity, then, subject to the requirements of subdivision (d), the merger proceedings may be in accordance with the laws of the state or place of organization of the surviving partnership or surviving other business entity.

(c) If the surviving entity is a domestic other business entity or is a domestic partnership in a merger in which a domestic other business entity is also a party, the certificate of merger shall be filed as provided in subdivision (b) of Section 16915, and thereupon, subject to subdivision (a) of Section 16912, the merger shall be effective as to each domestic constituent partnership and domestic constituent other business entity.

(d) If the surviving entity is a foreign partnership or foreign other business entity, the merger shall become effective in accordance with the law of the jurisdiction in which the surviving partnership or surviving other business entity is organized, but shall be effective as to any domestic disappearing partnership as of the time of effectiveness in the foreign jurisdiction in accordance with Section 16912.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16914

(a) When a merger takes effect, all of the following apply:

(1) The separate existence of the disappearing partnerships and disappearing other business entities ceases and the surviving partnership or surviving other business entity shall succeed, without other transfer, act, or deed, to all the rights and property whether real, personal, or mixed, of each of the disappearing partnerships and disappearing other business entities and shall be subject to all the debts and liabilities of each in the same manner as if the surviving partnership or surviving other business entity had itself incurred them.

(2) All rights of creditors and all liens upon the property of each of the constituent partnerships and constituent other business entities shall be preserved unimpaired and may be enforced against the surviving partnership or the surviving other business entity to the same extent as if the debt, liability, or duty that gave rise to that lien had been incurred or contracted by it, provided that those liens upon the property of a disappearing partnership or disappearing other business entity shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(3) Any action or proceeding pending by or against any disappearing partnership or disappearing other business entity may be prosecuted to judgment, which shall bind the surviving partnership or surviving other business entity, or the surviving partnership or surviving other business entity may be proceeded against or be substituted in the disappearing partnership’s or the disappearing other business entity’s place.

(b) (1) Unless a certificate of merger has been filed to effect the merger, the surviving foreign entity shall promptly notify the Secretary of State of the mailing address of its agent for service of process and its chief executive office, and of any change of address. To enforce an obligation of a partnership that has merged with a foreign partnership or foreign other business entity, the Secretary of State shall only be the agent for service of process in an action or proceeding against the surviving foreign partnership or foreign other business entity, if the agent designated for the service of process for that entity is a natural person and cannot be located with due diligence or if the agent is a corporation and no person to whom delivery may be made can be located with due diligence, or if no agent has been designated and if no one of the officers, partners, managers, members, or agents of the entity can be located after diligent search, and it is so shown by affidavit to the satisfaction of the court. The court then may make an order that service be made by personal delivery to the Secretary of State or to an assistant or deputy Secretary of State of two copies of the process together with two copies of the order, and the order shall set forth an address to which the process shall be sent by the Secretary of State. Service in this manner is deemed complete on the 10th day after delivery of the process to the Secretary of State.

(2) Upon receipt of the process and order and the fee set forth in subdivision (c) of Section 12197 of the Government Code, the Secretary of State shall give notice to the entity of the service of the process by forwarding by certified mail, return receipt requested, a copy of the process and order to the address specified in the order.

(3) The Secretary of State shall keep a record of all process served upon the Secretary of State and shall record therein the time of service and the Secretary of State’s action with respect thereto. The certificate of the Secretary of State, under the Secretary of State’s official seal, certifying to the receipt of process, the giving of notice thereof to the entity, and the forwarding of the process, shall be competent and prima facie evidence of the matters stated therein.

(c) A partner of the surviving partnership or surviving limited partnership, a member of the surviving limited liability company, a shareholder of the surviving corporation, or a holder of equity securities of the surviving other business entity, is liable for all of the following:

(1) All obligations of a party to the merger for which that person was personally liable before the merger.

(2) All other obligations of the surviving entity incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the entity.

(3) All obligations of the surviving entity incurred after the merger takes effect, but those obligations may be satisfied only out of property of the entity if that person is a limited partner, a shareholder in a corporation, or, unless expressly provided otherwise in the articles of organization or other constituent documents, a member of a limited liability company or a holder of equity securities in a surviving other business entity.

(d) If the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership or surviving other business entity, the general partners of that party immediately before the effective date of the merger, to the extent that party was a partnership or a limited partnership, shall contribute the amount necessary to satisfy that party’s obligations to the surviving entity in the manner provided in Section 16807 or in the limited partnership act of the jurisdiction in which the party was formed, as the case may be, as if the merged party were dissolved.

(e) A partner of a domestic disappearing partnership who does not vote in favor of the merger and does not agree to become a partner, member, shareholder, or holder of interest or equity securities of the surviving partnership or surviving other business entity shall have the right to dissociate from the partnership as of the date the merger takes effect. Within 10 days after the approval of the merger by the partners as required under this article, each domestic disappearing partnership shall send notice of the approval of the merger to each partner that has not approved the merger, accompanied by a copy of Section 16701 and a brief description of the procedure to be followed under that section if the partner wishes to dissociate from the partnership. A partner that desires to dissociate from a disappearing partnership shall send written notice of that dissociation within 30 days after the date of the notice of the approval of the merger. The disappearing partnership shall cause the partner’s interest in the entity to be purchased under Section 16701. The surviving entity is bound under Section 16702 by an act of a general partner dissociated under this subdivision, and the partner is liable under Section 16703 for transactions entered into by the surviving entity after the merger takes effect. The dissociation of a partner in connection with a merger pursuant to the terms of this subdivision shall not be deemed a wrongful dissociation under Section 16602.

(Amended by Stats. 2007, Ch. 263, Sec. 17. Effective January 1, 2008.)



16915

(a) In a merger involving a domestic partnership, in which another partnership or a foreign other business entity is a party, but in which no other domestic other business entity is a party, the surviving partnership or surviving foreign other business entity may file with the Secretary of State a statement that one or more partnerships have merged into the surviving partnership or surviving foreign other business entity, or that one or more partnerships or foreign other business entities have merged into the surviving domestic partnership. A statement of merger shall contain the following:

(1) The name of each partnership or foreign other business entity that is a party to the merger.

(2) The name of the surviving entity into which the other partnerships or foreign other business entities were merged.

(3) The street address of the surviving entity’s chief executive office and of an office in this state, if any.

(4) Whether the surviving entity is a partnership or a foreign other business entity, specifying the type of the entity.

(b) In a merger involving a domestic partnership in which a domestic other business entity is also a party, after approval of the merger by the constituent partnerships and any constituent other business entities, the constituent partnerships and constituent other business entities shall file a certificate of merger in the office of, and on a form prescribed by, the Secretary of State, but if the surviving entity is a domestic corporation or a foreign corporation in a merger in which a domestic corporation is a constituent party, the surviving corporation shall file in the office of the Secretary of State a copy of the agreement of merger and attachments required under paragraph (1) of subdivision (g) of Section 1113. The certificate of merger shall be executed and acknowledged by each domestic constituent partnership by two partners (unless a lesser number is provided in the partnership agreement) and by each foreign constituent partnership by one or more partners, and by each constituent other business entity by those persons required to execute the certificate of merger by the laws under which the constituent other business entity is organized. The certificate of merger shall set forth all of the following:

(1) The names and the Secretary of State’s file numbers, if any, of each of the constituent partnerships and constituent other business entities, separately identifying the disappearing partnerships and disappearing other business entities and the surviving partnership or surviving other business entity.

(2) If a vote of the partners was required under Section 16911, a statement that the principal terms of the agreement of merger were approved by a vote of the partners, which equaled or exceeded the vote required.

(3) If the surviving entity is a domestic partnership and not an other business entity, any change to the information set forth in any filed statement of partnership authority of the surviving partnership resulting from the merger, including any change in the name of the surviving partnership resulting from the merger. The filing of a certificate of merger setting forth any changes to any filed statement of partnership authority of the surviving partnership shall have the effect of the filing of a certificate of amendment of the statement of partnership authority by the surviving partnership, and the surviving partnership need not file a certificate of amendment under Section 16105 to reflect those changes.

(4) The future effective date or time (which shall be a date or time certain not more than 90 days subsequent to the date of filing) of the merger, if the merger is not to be effective upon the filing of the certificate of merger with the office of the Secretary of State.

(5) If the surviving entity is an other business entity or a foreign partnership, the full name, type of entity, legal jurisdiction in which the entity was organized and by whose laws its internal affairs are governed, and the address of the principal place of business of the entity.

(6) Any other information required to be stated in the certificate of merger by the laws under which each constituent other business entity is organized.

(c) A statement of merger or a certificate of merger, as is applicable under subdivision (a) or (b), shall have the effect of the filing of a cancellation for each disappearing partnership of any statement of partnership authority filed by it, and shall have the effect of filing the notice of cessation required by Section 16954 or 16960, if applicable.

(Amended by Stats. 2014, Ch. 834, Sec. 33. Effective January 1, 2015.)



16915.5

(a) Upon merger pursuant to this article, a surviving domestic or foreign partnership or other business entity shall be deemed to have assumed the liability of each disappearing domestic or foreign partnership or other business entity that is taxed under Part 10 (commencing with Section 17001) of, or under Part 11 (commencing with Section 23001) of, Division 2 of the Revenue and Taxation Code for the following:

(1) To prepare and file, or to cause to be prepared and filed, tax and information returns otherwise required of that disappearing entity as specified in Chapter 2 (commencing with Section 18501) of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(2) To pay any tax liability determined to be due.

(b) If the surviving entity is a domestic limited liability company, domestic corporation, or registered limited liability partnership or a foreign limited liability company, foreign limited liability partnership, or foreign corporation that is registered or qualified to do business in California, the Secretary of State shall notify the Franchise Tax Board of the merger.

(Amended by Stats. 2006, Ch. 773, Sec. 38. Effective September 29, 2006.)



16916

(a) Whenever a domestic or foreign partnership or other business entity having any real property in this state merges with another partnership or other business entity pursuant to the laws of this state or of the state or place in which any constituent partnership or constituent other business entity was organized, and the laws of the state or place of organization (including this state) of any disappearing partnership or disappearing other business entity provide substantially that the making and filing of a statement of merger, agreement of merger or certificate of merger vests in the surviving partnership or surviving other business entity all the real property of any disappearing partnership and disappearing other business entity, the filing for record in the office of the county record of any county in this state in which any of the real property of the disappearing partnership or disappearing other business entity is located of either (1) a certificate of merger or agreement of merger certified by the Secretary of State, or other certificate prescribed by the Secretary of State, or (2) a copy of the statement of merger, agreement of merger or certificate of merger, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the merger is effected, shall evidence record ownership in the surviving partnership or surviving other business entity of all interest of that disappearing partnership or disappearing other business entity in and to the real property located in that county.

(b) A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to subdivision (c) of Section 16105, stating the name of a partnership or other business entity that is a party to the merger in whose name property was held before the merger and the name of the surviving entity, but not containing all of the other information required by Section 16915, operates with respect to the partnerships or other business entities named to the extent provided in subdivision (a).

(c) Recording of the certificate of merger in accordance with subdivision (a) shall create, in favor of bona fide purchasers or encumbrancers for value, a conclusive presumption that the merger was validly completed.

(Amended by Stats. 1999, Ch. 437, Sec. 31. Effective January 1, 2000.)



16917

This article is not exclusive. Partnerships, other than limited liability partnerships, may be converted or merged in any other manner provided by law.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)






ARTICLE 10 - Limited Liability Partnerships

16951

For purposes of this chapter, the only types of limited liability partnerships that shall be recognized are a registered limited liability partnership and a foreign limited liability partnership, as defined in Section 16101. No registered limited liability partnership or foreign limited liability partnership may render professional limited liability partnership services in this state except through licensed persons.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16952

The name of a registered limited liability partnership shall contain the words “Registered Limited Liability Partnership” or “Limited Liability Partnership” or one of the abbreviations “L.L.P.,” “LLP,” “R.L.L.P.,” or “RLLP” as the last words or letters of its name.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16953

(a) To become a registered limited liability partnership, a partnership, other than a limited partnership, shall file with the Secretary of State a registration, executed by one or more partners authorized to execute a registration, stating all of the following:

(1) The name of the partnership.

(2) The street address of its principal office.

(3) The mailing address of its principal office, if different from the street address.

(4) The name and street address of the agent for service of process on the limited liability partnership in California in accordance with subdivision (a) of Section 16309.

(5) A brief statement of the business in which the partnership engages.

(6) Any other matters that the partnership determines to include.

(7) That the partnership is registering as a registered limited liability partnership.

(b) The registration shall be accompanied by a fee as set forth in subdivision (a) of Section 12189 of the Government Code.

(c) The Secretary of State shall register as a registered limited liability partnership any partnership that submits a completed registration with the required fee.

(d) The Secretary of State may cancel the filing of the registration if a check or other remittance accepted in payment of the filing fee is not paid upon presentation. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give a first written notice of the applicability of this section to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent, the Secretary of State shall give a second written notice of cancellation and the cancellation shall thereupon be effective. The second notice shall be given 20 days or more after the first notice and 90 days or less after the date of the original filing.

(e) A partnership becomes a registered limited liability partnership at the time of the filing of the initial registration with the Secretary of State or at any later date or time specified in the registration and the payment of the fee required by subdivision (b). A partnership continues as a registered limited liability partnership until a notice that it is no longer a registered limited liability partnership has been filed pursuant to subdivision (b) of Section 16954 or, if applicable, until it has been dissolved and finally wound up. The status of a partnership as a registered limited liability partnership and the liability of a partner of the registered limited liability partnership shall not be adversely affected by errors or subsequent changes in the information stated in a registration under subdivision (a) or an amended registration or notice under Section 16954.

(f) The fact that a registration or amended registration pursuant to this section is on file with the Secretary of State is notice that the partnership is a registered limited liability partnership and of those other facts contained therein that are required to be set forth in the registration or amended registration.

(g) The Secretary of State shall provide a form for a registration under subdivision (a), which shall include the form for confirming compliance with the optional security requirement pursuant to subdivision (c) of Section 16956. The Secretary of State shall include with instructional materials provided in conjunction with the form for a registration under subdivision (a) a notice that filing the registration will obligate the limited liability partnership to pay an annual tax for that taxable year to the Franchise Tax Board pursuant to Section 17948 of the Revenue and Taxation Code. That notice shall be updated annually to specify the dollar amount of the tax.

(h) A limited liability partnership providing professional limited liability partnership services in this state shall comply with all statutory and administrative registration or filing requirements of the state board, commission, or other agency that prescribes the rules and regulations governing the particular profession in which the partnership proposes to engage, pursuant to the applicable provisions of the Business and Professions Code relating to that profession. The state board, commission, or other agency shall not disclose, unless compelled by a subpoena or other order of a court of competent jurisdiction, any information it receives in the course of evaluating the compliance of a limited liability partnership with applicable statutory and administrative registration or filing requirements, provided that nothing in this section shall be construed to prevent a state board, commission, or other agency from disclosing the manner in which the limited liability partnership has complied with the requirements of Section 16956, or the compliance or noncompliance by the limited liability partnership with any other requirements of the state board, commission, or other agency.

(i) An agent designated for service of process may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the limited liability partnership and the Secretary of State’s file number of the limited liability partnership, the name of the resigning agent for service of process, and a statement that the agent is resigning. On filing of the statement of resignation, the authority of the agent to act in that capacity shall cease and the Secretary of State shall mail or otherwise provide written notice of the filing of the statement of resignation to the limited liability partnership at its principal office.

(j) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the limited liability partnership and Secretary of State’s file number for the limited liability partnership and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent.

(k) If an individual who has been designated agent for service of process dies, resigns, or no longer resides in the state or if the corporate agent for that purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers, and privileges suspended, or ceases to exist, the limited liability partnership shall promptly file an amended registration as a limited liability partnership designating a new agent.

(l) The Secretary of State may destroy or otherwise dispose of any statement of resignation filed pursuant to this section after a new registration is filed pursuant to this section replacing the agent for service of process that has resigned.

(Amended by Stats. 2014, Ch. 834, Sec. 34. Effective January 1, 2015.)



16954

(a) The registration of a registered limited liability partnership may be amended by an amended registration executed by one or more partners authorized to execute an amended registration and filed with the Secretary of State, as soon as reasonably practical after any information set forth in the registration or previously filed amended registration becomes inaccurate or to add information to the registration or amended registration.

(b) If a registered limited liability partnership ceases to be a registered limited liability partnership, it shall file with the Secretary of State a notice, executed by one or more partners authorized to execute the notice, that it is no longer a registered limited liability partnership. The notice shall state that a final annual tax return, as described by Section 17948.3 of the Revenue and Taxation Code, has been or will be filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(c) An amendment pursuant to subdivision (a) and a notice pursuant to subdivision (b) shall each be accompanied by a fee as set forth in subdivision (c) of Section 12189 of the Government Code.

(d) The Secretary of State shall provide forms for an amended registration under subdivision (a) and a notice under subdivision (b).

(e) A notice of cessation, signed pursuant to subdivision (b), shall be filed with the Secretary of State. The Secretary of State shall notify the Franchise Tax Board of the cessation.

(Amended by Stats. 2006, Ch. 773, Sec. 39. Effective September 29, 2006.)



16955

(a) A domestic partnership, other than a limited partnership, may convert to a registered limited liability by the vote of the partners possessing a majority of the interests of its partners in the current profits of the partnership or by a different vote as may be required in its partnership agreement.

(b) When such a conversion takes effect, all of the following apply:

(1) All property, real and personal, tangible and intangible, of the converting partnership remains vested in the converted registered limited liability partnership.

(2) All debts, obligations, liabilities, and penalties of the converting partnership continue as debts, obligations, liabilities, and penalties of the converted registered limited liability partnership.

(3) Any action, suit, or proceeding, civil or criminal, then pending by or against the converting partnership may be continued as if the conversion had not occurred.

(4) To the extent provided in the agreement of conversion and in this chapter, the partners of a partnership shall continue as partners in the converted registered limited liability partnership.

(5) A partnership that has been converted to a registered limited liability partnership pursuant to this chapter is the same person that existed prior to the conversion.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16956

(a) At the time of registration pursuant to Section 16953, in the case of a registered limited liability partnership, and Section 16959, in the case of a foreign limited liability partnership, and at all times during which those partnerships shall transact intrastate business, every registered limited liability partnership and foreign limited liability partnership, as the case may be, shall be required to provide security for claims against it as follows:

(1) For claims based upon acts, errors, or omissions arising out of the practice of public accountancy, a registered limited liability partnership or foreign limited liability partnership providing accountancy services shall comply with one, or pursuant to subdivision (b) some combination, of the following:

(A) Maintaining a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims; however, the total aggregate limit of liability under the policy or policies of insurance for partnerships with five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of insurance shall be obtained for each additional licensee; however, the maximum amount of insurance is not required to exceed five million dollars ($5,000,000) in any one designated period, less amounts paid in defending, settling, or discharging claims as set forth in this subparagraph. The policy or policies may be issued on a claims-made or occurrence basis, and shall cover: (i) in the case of a claims-made policy, claims initially asserted in the designated period, and (ii) in the case of an occurrence policy, occurrences during the designated period. For purposes of this subparagraph, “designated period” means a policy year or any other period designated in the policy that is not greater than 12 months. The impairment or exhaustion of the aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims applicable to a designated period shall not require the partnership to acquire additional insurance coverage for that designated period. The policy or policies of insurance may be in a form reasonably available in the commercial insurance market and may be subject to those terms, conditions, exclusions, and endorsements that are typically contained in those policies. A policy or policies of insurance maintained pursuant to this subparagraph may be subject to a deductible or self-insured retention.

Upon the dissolution and winding up of the partnership, the partnership shall, with respect to any insurance policy or policies then maintained pursuant to this subparagraph, maintain or obtain an extended reporting period endorsement or equivalent provision in the maximum total aggregate limit of liability required to comply with this subparagraph for a minimum of three years if reasonably available from the insurer.

(B) Maintaining in trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance or surety companies as security for payment of liabilities imposed by law for damages arising out of all claims; however, the maximum amount of security for partnerships with five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of security shall be obtained for each additional licensee; however, the maximum amount of security is not required to exceed five million dollars ($5,000,000). The partnership remains in compliance with this section during a calendar year notwithstanding amounts paid during that calendar year from the accounts, funds, Treasury obligations, letters of credit, or bonds in defending, settling, or discharging claims of the type described in this paragraph, provided that the amount of those accounts, funds, Treasury obligations, letters of credit, or bonds was at least the amount specified in the preceding sentence as of the first business day of that calendar year. Notwithstanding the pendency of other claims against the partnership, a registered limited liability partnership or foreign limited liability partnership shall be deemed to be in compliance with this subparagraph as to a claim if within 30 days after the time that a claim is initially asserted through service of a summons, complaint, or comparable pleading in a judicial or administrative proceeding, the partnership has provided the required amount of security by designating and segregating funds in compliance with the requirements of this subparagraph.

(C) Unless the partnership has satisfied subparagraph (D), each partner of a registered limited liability partnership or foreign limited liability partnership providing accountancy services, by virtue of that person’s status as a partner, thereby automatically guarantees payment of the difference between the maximum amount of security required for the partnership by this paragraph and the security otherwise provided in accordance with subparagraphs (A) and (B), provided that the aggregate amount paid by all partners under these guarantees shall not exceed the difference. Neither withdrawal by a partner nor the dissolution and winding up of the partnership shall affect the rights or obligations of a partner arising prior to withdrawal or dissolution and winding up, and the guarantee provided for in this subparagraph shall apply only to conduct that occurred prior to the withdrawal or dissolution and winding up. Nothing contained in this subparagraph shall affect or impair the rights or obligations of the partners among themselves, or the partnership, including, but not limited to, rights of contribution, subrogation, or indemnification.

(D) Confirming, pursuant to the procedure in subdivision (c), that, as of the most recently completed fiscal year of the partnership, it had a net worth equal to or exceeding ten million dollars ($10,000,000).

(2) For claims based upon acts, errors, or omissions arising out of the practice of law, a registered limited liability partnership or foreign limited liability partnership providing legal services shall comply with one, or pursuant to subdivision (b) some combination, of the following:

(A) Each registered limited liability partnership or foreign limited liability partnership providing legal services shall maintain a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims; however, the total aggregate limit of liability under the policy or policies of insurance for partnerships with five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of insurance shall be obtained for each additional licensee; however, the maximum amount of insurance is not required to exceed seven million five hundred thousand dollars ($7,500,000) in any one designated period, less amounts paid in defending, settling, or discharging claims as set forth in this subparagraph. The policy or policies may be issued on a claims-made or occurrence basis, and shall cover (i) in the case of a claims-made policy, claims initially asserted in the designated period, and (ii) in the case of an occurrence policy, occurrences during the designated period. For purposes of this subparagraph, “designated period” means a policy year or any other period designated in the policy that is not greater than 12 months. The impairment or exhaustion of the aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims applicable to a designated period shall not require the partnership to acquire additional insurance coverage for that designated period. The policy or policies of insurance may be in a form reasonably available in the commercial insurance market and may be subject to those terms, conditions, exclusions, and endorsements that are typically contained in those policies. A policy or policies of insurance maintained pursuant to this subparagraph may be subject to a deductible or self-insured retention.

Upon the dissolution and winding up of the partnership, the partnership shall, with respect to any insurance policy or policies then maintained pursuant to this subparagraph, maintain or obtain an extended reporting period endorsement or equivalent provision in the maximum total aggregate limit of liability required to comply with this subparagraph for a minimum of three years if reasonably available from the insurer.

(B) Each registered limited liability partnership or foreign limited liability partnership providing legal services shall maintain in trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance or surety companies as security for payment of liabilities imposed by law for damages arising out of all claims; however, the maximum amount of security for partnerships with five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of security shall be obtained for each additional licensee; however, the maximum amount of security is not required to exceed seven million five hundred thousand dollars ($7,500,000). The partnership remains in compliance with this section during a calendar year notwithstanding amounts paid during that calendar year from the accounts, funds, Treasury obligations, letters of credit, or bonds in defending, settling, or discharging claims of the type described in this paragraph, provided that the amount of those accounts, funds, Treasury obligations, letters of credit, or bonds was at least the amount specified in the preceding sentence as of the first business day of that calendar year. Notwithstanding the pendency of other claims against the partnership, a registered limited liability partnership or foreign limited liability partnership shall be deemed to be in compliance with this subparagraph as to a claim if within 30 days after the time that a claim is initially asserted through service of a summons, complaint, or comparable pleading in a judicial or administrative proceeding, the partnership has provided the required amount of security by designating and segregating funds in compliance with the requirement of this subparagraph.

(C) Unless the partnership has satisfied the requirements of subparagraph (D), each partner of a registered limited liability partnership or foreign limited liability partnership providing legal services, by virtue of that person’s status as a partner, thereby automatically guarantees payment of the difference between the maximum amount of security required for the partnership by this paragraph and the security otherwise provided in accordance with the provisions of subparagraphs (A) and (B), provided that the aggregate amount paid by all partners under these guarantees shall not exceed the difference. Neither withdrawal by a partner nor the dissolution and winding up of the partnership shall affect the rights or obligations of a partner arising prior to withdrawal or dissolution and winding up, and the guarantee provided for in this subparagraph shall apply only to conduct that occurred prior to the withdrawal or dissolution and winding up. Nothing contained in this subparagraph shall affect or impair the rights or obligations of the partners among themselves, or the partnership, including, but not limited to, rights of contribution, subrogation, or indemnification.

(D) Confirming, pursuant to the procedure in subdivision (c), that, as of the most recently completed fiscal year of the partnership, it had a net worth equal to or exceeding fifteen million dollars ($15,000,000).

(3) For claims based upon acts, errors, or omissions arising out of the practice of architecture, a registered limited liability partnership or foreign limited liability partnership providing architectural services shall comply with one, or pursuant to subdivision (b) some combination, of the following:

(A) Maintaining a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims; however, the total aggregate limit of liability under the policy or policies of insurance for partnerships with five or fewer licensees rendering professional services on behalf of the partnership shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of liability coverage shall be obtained for each additional licensee; however, the total aggregate limit of liability under the policy or policies of insurance is not required to exceed five million dollars ($5,000,000). The policy or policies may be issued on a claims-made or occurrence basis, and shall cover: (i) in the case of a claims-made policy, claims initially asserted in the designated period, and (ii) in the case of an occurrence policy, occurrences during the designated period. For purposes of this subparagraph, “designated period” means a policy year or any other period designated in the policy that is not greater than 12 months. The impairment or exhaustion of the aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims applicable to a designated period shall not require the partnership to acquire additional insurance coverage for that designated period. The policy or policies of insurance may be in a form reasonably available in the commercial insurance market and may be subject to those terms, conditions, exclusions, and endorsements that are typically contained in those policies. A policy or policies of insurance maintained pursuant to this subparagraph may be subject to a deductible or self-insured retention.

Upon the dissolution and winding up of the partnership, the partnership shall, with respect to any insurance policy or policies then maintained pursuant to this subparagraph, maintain or obtain an extended reporting period endorsement or equivalent provision in the maximum total aggregate limit of liability required to comply with this subparagraph for a minimum of three years if reasonably available from the insurer.

(B) Maintaining in trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance or surety companies as security for payment of liabilities imposed by law for damages arising out of all claims; however, the maximum amount of security for partnerships with five or fewer licensees rendering professional services on behalf of the partnership shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of security shall be obtained for each additional licensee; however, the maximum amount of security is not required to exceed five million dollars ($5,000,000). The partnership remains in compliance with this section during a calendar year notwithstanding amounts paid during that calendar year from the accounts, funds, Treasury obligations, letters of credit, or bonds in defending, settling, or discharging claims of the type described in this paragraph, provided that the amount of those accounts, funds, Treasury obligations, letters of credit, or bonds was at least the amount specified in the preceding sentence as of the first business day of that calendar year. Notwithstanding the pendency of other claims against the partnership, a registered limited liability partnership or foreign limited liability partnership shall be deemed to be in compliance with this subparagraph as to a claim if within 30 days after the time that a claim is initially asserted through service of a summons, complaint, or comparable pleading in a judicial or administrative proceeding, the partnership has provided the required amount of security by designating and segregating funds in compliance with the requirements of this subparagraph.

(C) Unless the partnership has satisfied subparagraph (D), each partner of a registered limited liability partnership or foreign limited liability partnership providing architectural services, by virtue of that person’s status as a partner, thereby automatically guarantees payment of the difference between the maximum amount of security required for the partnership by this paragraph and the security otherwise provided in accordance with subparagraphs (A) and (B), provided that the aggregate amount paid by all partners under these guarantees shall not exceed the difference. Neither withdrawal by a partner nor the dissolution and winding up of the partnership shall affect the rights or obligations of a partner arising prior to withdrawal or dissolution and winding up, and the guarantee provided for in this subparagraph shall apply only to conduct that occurred prior to the withdrawal or dissolution and winding up. Nothing contained in this subparagraph shall affect or impair the rights or obligations of the partners among themselves, or the partnership, including, but not limited to, rights of contribution, subrogation, or indemnification.

(D) Confirming, pursuant to the procedure in subdivision (c), that, as of the most recently completed fiscal year of the partnership, it had a net worth equal to or exceeding ten million dollars ($10,000,000).

(4) For claims based upon acts, errors, or omissions arising out of the practice of engineering or the practice of land surveying, a registered limited liability partnership or foreign limited liability partnership providing engineering or land surveying services shall comply with one, or pursuant to subdivision (b) some combination, of the following:

(A) Maintaining a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims; however, the total aggregate limit of liability under the policy or policies of insurance for partnerships with five or fewer licensees rendering professional services on behalf of the partnership shall not be less than two million dollars ($2,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of liability coverage shall be obtained for each additional licensee; however, the total aggregate limit of liability under the policy or policies of insurance is not required to exceed five million dollars ($5,000,000). The policy or policies may be issued on a claims-made or occurrence basis, and shall cover: (i) in the case of a claims-made policy, claims initially asserted in the designated period, and (ii) in the case of an occurrence policy, occurrences during the designated period. For purposes of this subparagraph, “designated period” means a policy year or any other period designated in the policy that is not greater than 12 months. The impairment or exhaustion of the aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims applicable to a designated period shall not require the partnership to acquire additional insurance coverage for that designated period. The policy or policies of insurance may be in a form reasonably available in the commercial insurance market and may be subject to those terms, conditions, exclusions, and endorsements that are typically contained in those policies. A policy or policies of insurance maintained pursuant to this subparagraph may be subject to a deductible or self-insured retention.

Upon the dissolution and winding up of the partnership, the partnership shall, with respect to any insurance policy or policies then maintained pursuant to this subparagraph, maintain or obtain an extended reporting period endorsement or equivalent provision in the maximum total aggregate limit of liability required to comply with this subparagraph for a minimum of three years if reasonably available from the insurer.

(B) Maintaining in trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance or surety companies as security for payment of liabilities imposed by law for damages arising out of all claims; however, the maximum amount of security for partnerships with five or fewer licensees rendering professional services on behalf of the partnership shall not be less than two million dollars ($2,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of security shall be obtained for each additional licensee; however, the maximum amount of security is not required to exceed five million dollars ($5,000,000). The partnership remains in compliance with this section during a calendar year, notwithstanding amounts paid during that calendar year from the accounts, funds, Treasury obligations, letters of credit, or bonds in defending, settling, or discharging claims of the type described in this paragraph, provided that the amount of those accounts, funds, Treasury obligations, letters of credit, or bonds was at least the amount specified in the preceding sentence as of the first business day of that calendar year. Notwithstanding the pendency of other claims against the partnership, a registered limited liability partnership or foreign limited liability partnership shall be deemed to be in compliance with this subparagraph as to a claim if, within 30 days after the time that a claim is initially asserted through service of a summons, complaint, or comparable pleading in a judicial or administrative proceeding, the partnership has provided the required amount of security by designating and segregating funds in compliance with the requirements of this subparagraph.

(C) Unless the partnership has satisfied subparagraph (D), each partner of a registered limited liability partnership or foreign limited liability partnership providing engineering services or land surveying services, by virtue of that person’s status as a partner, thereby automatically guarantees payment of the difference between the maximum amount of security required for the partnership by this paragraph and the security otherwise provided in accordance with subparagraphs (A) and (B), provided that the aggregate amount paid by all partners under these guarantees shall not exceed the difference. Neither withdrawal by a partner nor the dissolution and winding up of the partnership shall affect the rights or obligations of a partner arising prior to withdrawal or dissolution and winding up, and the guarantee provided for in this subparagraph shall apply only to conduct that occurred prior to the withdrawal or dissolution and winding up. Nothing contained in this subparagraph shall affect or impair the rights or obligations of the partners among themselves, or the partnership, including, but not limited to, rights of contribution, subrogation, or indemnification.

(D) Confirming, pursuant to the procedure in subdivision (c), that, as of the most recently completed fiscal year of the partnership, it had a net worth equal to or exceeding ten million dollars ($10,000,000).

(b) For purposes of satisfying the security requirements of this section, a registered limited liability partnership or foreign limited liability partnership may aggregate the security provided by it pursuant to subparagraphs (A), (B), (C), and (D) of paragraph (1) of subdivision (a), subparagraphs (A), (B), (C), and (D) of paragraph (2) of subdivision (a), subparagraphs (A), (B), (C), and (D) of paragraph (3) of subdivision (a), or subparagraphs (A), (B), (C), and (D) of paragraph (4) of subdivision (a), as the case may be. Any registered limited liability partnership or foreign limited liability partnership intending to comply with the alternative security provisions set forth in subparagraph (D) of paragraph (1) of subdivision (a), subparagraph (D) of paragraph (2) of subdivision (a), subparagraph (D) of paragraph (3) of subdivision (a), or subparagraph (D) of paragraph (4) of subdivision (a), shall furnish the following information to the Secretary of State’s office, in the manner prescribed in, and accompanied by all information required by, the applicable section:

TRANSMITTAL FORM FOR EVIDENCING COMPLIANCE
WITH SECTION 16956(a)(1)(D), SECTION 16956(a)(2)(D),
SECTION 16956(a)(3)(D), OR SECTION 16956(a)(4)(D) OF THE CALIFORNIA CORPORATIONS CODE

The undersigned hereby confirms the following:

1.

Name of registered or foreign limited liability partnership _____

2.

Jurisdiction where partnership is organized _____

3.

Address of principal office _____

4.

The registered or foreign limited liability partnership chooses
to satisfy the requirements of Section 16956 by confirming,
pursuant to Section 16956(a)(1)(D), 16956(a)(2)(D),
16956(a)(3)(D), or 16956 (a)(4)(D) and pursuant to Section 16956(c),
that, as of the most recently completed fiscal year, the partnership had
a net worth equal to or exceeding ten million dollars
($10,000,000), in the case of a partnership providing
accountancy services, fifteen million dollars ($15,000,000)
in the case of a partnership providing legal services, or
ten million dollars ($10,000,000), in the case of a partnership
providing architectural services, engineering services, or land surveying services.

5.

Title of authorized person executing this form _____

6.

Signature of authorized person executing this form _____

(c) Pursuant to subparagraph (D) of paragraph (1) of subdivision (a), subparagraph (D) of paragraph (2) of subdivision (a), subparagraph (D) of paragraph (3) of subdivision (a), or subparagraph (D) of paragraph (4) of subdivision (a), a registered limited liability partnership or foreign limited liability partnership may satisfy the requirements of this section by confirming that, as of the last day of its most recently completed fiscal year, it had a net worth equal to or exceeding the amount required. In order to comply with this alternative method of meeting the requirements established in this section, a registered limited liability partnership or foreign limited liability partnership shall file an annual confirmation with the Secretary of State’s office, signed by an authorized member of the registered limited liability partnership or foreign limited liability partnership, accompanied by a transmittal form as prescribed by subdivision (b). In order to be current in a given year, the partnership form for confirming compliance with the optional security requirement shall be on file within four months of the completion of the fiscal year and, upon being filed, shall constitute full compliance with the financial security requirements for purposes of this section as of the beginning of the fiscal year. A confirmation filed during any particular fiscal year shall continue to be effective for the first four months of the next succeeding fiscal year.

(d) Neither the existence of the requirements of subdivision (a) nor the extent of the registered limited liability partnership’s or foreign limited liability partnership’s compliance with the alternative requirements in this section shall be admissible in court or in any way be made known to a jury or other trier of fact in determining an issue of liability for, or to the extent of, the damages in question.

(e) Notwithstanding any other provision of this section, if a registered limited liability partnership or foreign limited liability partnership is otherwise in compliance with the terms of this section at the time that a bankruptcy or other insolvency proceeding is commenced with respect to the registered limited liability partnership or foreign limited liability partnership, it shall be deemed to be in compliance with this section during the pendency of the proceeding. A registered limited liability partnership that has been the subject of a proceeding and that conducts business after the proceeding ends shall thereafter comply with paragraph (1), (2), (3), or (4) of subdivision (a), in order to obtain the limitations on liability afforded by subdivision (c) of Section 16306.

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 634, Sec. 7. Effective September 30, 2010. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 8 of Ch. 634.)



16956-1

(a) At the time of registration pursuant to Section 16953, in the case of a registered limited liability partnership, and Section 16959, in the case of a foreign limited liability partnership, and at all times during which those partnerships shall transact intrastate business, every registered limited liability partnership and foreign limited liability partnership, as the case may be, shall be required to provide security for claims against it as follows:

(1) For claims based upon acts, errors, or omissions arising out of the practice of public accountancy, a registered limited liability partnership or foreign limited liability partnership providing accountancy services shall comply with one, or pursuant to subdivision (b) some combination, of the following:

(A) Maintaining a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims; however, the total aggregate limit of liability under the policy or policies of insurance for partnerships with five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of insurance shall be obtained for each additional licensee; however, the maximum amount of insurance is not required to exceed five million dollars ($5,000,000) in any one designated period, less amounts paid in defending, settling, or discharging claims as set forth in this subparagraph. The policy or policies may be issued on a claims-made or occurrence basis, and shall cover: (i) in the case of a claims-made policy, claims initially asserted in the designated period, and (ii) in the case of an occurrence policy, occurrences during the designated period. For purposes of this subparagraph, “designated period” means a policy year or any other period designated in the policy that is not greater than 12 months. The impairment or exhaustion of the aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims applicable to a designated period shall not require the partnership to acquire additional insurance coverage for that designated period. The policy or policies of insurance may be in a form reasonably available in the commercial insurance market and may be subject to those terms, conditions, exclusions, and endorsements that are typically contained in those policies. A policy or policies of insurance maintained pursuant to this subparagraph may be subject to a deductible or self-insured retention.

Upon the dissolution and winding up of the partnership, the partnership shall, with respect to any insurance policy or policies then maintained pursuant to this subparagraph, maintain or obtain an extended reporting period endorsement or equivalent provision in the maximum total aggregate limit of liability required to comply with this subparagraph for a minimum of three years if reasonably available from the insurer.

(B) Maintaining in trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance or surety companies as security for payment of liabilities imposed by law for damages arising out of all claims; however, the maximum amount of security for partnerships with five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of security shall be obtained for each additional licensee; however, the maximum amount of security is not required to exceed five million dollars ($5,000,000). The partnership remains in compliance with this section during a calendar year notwithstanding amounts paid during that calendar year from the accounts, funds, Treasury obligations, letters of credit, or bonds in defending, settling, or discharging claims of the type described in this paragraph, provided that the amount of those accounts, funds, Treasury obligations, letters of credit, or bonds was at least the amount specified in the preceding sentence as of the first business day of that calendar year. Notwithstanding the pendency of other claims against the partnership, a registered limited liability partnership or foreign limited liability partnership shall be deemed to be in compliance with this subparagraph as to a claim if within 30 days after the time that a claim is initially asserted through service of a summons, complaint, or comparable pleading in a judicial or administrative proceeding, the partnership has provided the required amount of security by designating and segregating funds in compliance with the requirements of this subparagraph.

(C) Unless the partnership has satisfied subparagraph (D), each partner of a registered limited liability partnership or foreign limited liability partnership providing accountancy services, by virtue of that person’s status as a partner, thereby automatically guarantees payment of the difference between the maximum amount of security required for the partnership by this paragraph and the security otherwise provided in accordance with subparagraphs (A) and (B), provided that the aggregate amount paid by all partners under these guarantees shall not exceed the difference. Neither withdrawal by a partner nor the dissolution and winding up of the partnership shall affect the rights or obligations of a partner arising prior to withdrawal or dissolution and winding up, and the guarantee provided for in this subparagraph shall apply only to conduct that occurred prior to the withdrawal or dissolution and winding up. Nothing contained in this subparagraph shall affect or impair the rights or obligations of the partners among themselves, or the partnership, including, but not limited to, rights of contribution, subrogation, or indemnification.

(D) Confirming, pursuant to the procedure in subdivision (c), that, as of the most recently completed fiscal year of the partnership, it had a net worth equal to or exceeding ten million dollars ($10,000,000).

(2) For claims based upon acts, errors, or omissions arising out of the practice of law, a registered limited liability partnership or foreign limited liability partnership providing legal services shall comply with one, or pursuant to subdivision (b) some combination, of the following:

(A) Each registered limited liability partnership or foreign limited liability partnership providing legal services shall maintain a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims; however, the total aggregate limit of liability under the policy or policies of insurance for partnerships with five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of insurance shall be obtained for each additional licensee; however, the maximum amount of insurance is not required to exceed seven million five hundred thousand dollars ($7,500,000) in any one designated period, less amounts paid in defending, settling, or discharging claims as set forth in this subparagraph. The policy or policies may be issued on a claims-made or occurrence basis, and shall cover (i) in the case of a claims-made policy, claims initially asserted in the designated period, and (ii) in the case of an occurrence policy, occurrences during the designated period. For purposes of this subparagraph, “designated period” means a policy year or any other period designated in the policy that is not greater than 12 months. The impairment or exhaustion of the aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims applicable to a designated period shall not require the partnership to acquire additional insurance coverage for that designated period. The policy or policies of insurance may be in a form reasonably available in the commercial insurance market and may be subject to those terms, conditions, exclusions, and endorsements that are typically contained in those policies. A policy or policies of insurance maintained pursuant to this subparagraph may be subject to a deductible or self-insured retention.

Upon the dissolution and winding up of the partnership, the partnership shall, with respect to any insurance policy or policies then maintained pursuant to this subparagraph, maintain or obtain an extended reporting period endorsement or equivalent provision in the maximum total aggregate limit of liability required to comply with this subparagraph for a minimum of three years if reasonably available from the insurer.

(B) Each registered limited liability partnership or foreign limited liability partnership providing legal services shall maintain in trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance or surety companies as security for payment of liabilities imposed by law for damages arising out of all claims; however, the maximum amount of security for partnerships with five or fewer licensed persons shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of security shall be obtained for each additional licensee; however, the maximum amount of security is not required to exceed seven million five hundred thousand dollars ($7,500,000). The partnership remains in compliance with this section during a calendar year notwithstanding amounts paid during that calendar year from the accounts, funds, Treasury obligations, letters of credit, or bonds in defending, settling, or discharging claims of the type described in this paragraph, provided that the amount of those accounts, funds, Treasury obligations, letters of credit, or bonds was at least the amount specified in the preceding sentence as of the first business day of that calendar year. Notwithstanding the pendency of other claims against the partnership, a registered limited liability partnership or foreign limited liability partnership shall be deemed to be in compliance with this subparagraph as to a claim if within 30 days after the time that a claim is initially asserted through service of a summons, complaint, or comparable pleading in a judicial or administrative proceeding, the partnership has provided the required amount of security by designating and segregating funds in compliance with the requirement of this subparagraph.

(C) Unless the partnership has satisfied the requirements of subparagraph (D), each partner of a registered limited liability partnership or foreign limited liability partnership providing legal services, by virtue of that person’s status as a partner, thereby automatically guarantees payment of the difference between the maximum amount of security required for the partnership by this paragraph and the security otherwise provided in accordance with the provisions of subparagraphs (A) and (B), provided that the aggregate amount paid by all partners under these guarantees shall not exceed the difference. Neither withdrawal by a partner nor the dissolution and winding up of the partnership shall affect the rights or obligations of a partner arising prior to withdrawal or dissolution and winding up, and the guarantee provided for in this subparagraph shall apply only to conduct that occurred prior to the withdrawal or dissolution and winding up. Nothing contained in this subparagraph shall affect or impair the rights or obligations of the partners among themselves, or the partnership, including, but not limited to, rights of contribution, subrogation, or indemnification.

(D) Confirming, pursuant to the procedure in subdivision (c), that, as of the most recently completed fiscal year of the partnership, it had a net worth equal to or exceeding fifteen million dollars ($15,000,000).

(3) For claims based upon acts, errors, or omissions arising out of the practice of architecture, a registered limited liability partnership or foreign limited liability partnership providing architectural services shall comply with one, or pursuant to subdivision (b) some combination, of the following:

(A) Maintaining a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims in an amount for each claim of at least one hundred thousand dollars ($100,000) multiplied by the number of licensed persons rendering professional services on behalf of the partnership; however, the total aggregate limit of liability under the policy or policies of insurance for partnerships with five or fewer licensees rendering professional services on behalf of the partnership shall not be less than five hundred thousand dollars ($500,000), and for all other partnerships is not required to exceed five million dollars ($5,000,000) in any one designated period, less amounts paid in defending, settling, or discharging claims as set forth in this subparagraph. On and after January 1, 2008, the total aggregate limit of liability under the policy or policies of insurance for partnerships with five or fewer licensees rendering professional services on behalf of the partnership shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of liability coverage shall be obtained for each additional licensee; however, the total aggregate limit of liability under the policy or policies of insurance is not required to exceed five million dollars ($5,000,000). The policy or policies may be issued on a claims-made or occurrence basis, and shall cover: (i) in the case of a claims-made policy, claims initially asserted in the designated period, and (ii) in the case of an occurrence policy, occurrences during the designated period. For purposes of this subparagraph, “designated period” means a policy year or any other period designated in the policy that is not greater than 12 months. The impairment or exhaustion of the aggregate limit of liability by amounts paid under the policy in connection with the settlement, discharge, or defense of claims applicable to a designated period shall not require the partnership to acquire additional insurance coverage for that designated period. The policy or policies of insurance may be in a form reasonably available in the commercial insurance market and may be subject to those terms, conditions, exclusions, and endorsements that are typically contained in those policies. A policy or policies of insurance maintained pursuant to this subparagraph may be subject to a deductible or self-insured retention.

Upon the dissolution and winding up of the partnership, the partnership shall, with respect to any insurance policy or policies then maintained pursuant to this subparagraph, maintain or obtain an extended reporting period endorsement or equivalent provision in the maximum total aggregate limit of liability required to comply with this subparagraph for a minimum of three years if reasonably available from the insurer.

(B) Maintaining in trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance or surety companies as security for payment of liabilities imposed by law for damages arising out of all claims in an amount of at least one hundred thousand dollars ($100,000) multiplied by the number of licensed persons rendering professional services on behalf of the partnership; however, the maximum amount of security for partnerships with five or fewer licensees rendering professional services on behalf of the partnership shall not be less than five hundred thousand dollars ($500,000), and for all other partnerships is not required to exceed five million dollars ($5,000,000). On and after January 1, 2008, the maximum amount of security for partnerships with five or fewer licensees rendering professional services on behalf of the partnership shall not be less than one million dollars ($1,000,000), and for partnerships with more than five licensees rendering professional services on behalf of the partnership, an additional one hundred thousand dollars ($100,000) of security shall be obtained for each additional licensee; however, the maximum amount of security is not required to exceed five million dollars ($5,000,000). The partnership remains in compliance with this section during a calendar year notwithstanding amounts paid during that calendar year from the accounts, funds, Treasury obligations, letters of credit, or bonds in defending, settling, or discharging claims of the type described in this paragraph, provided that the amount of those accounts, funds, Treasury obligations, letters of credit, or bonds was at least the amount specified in the preceding sentence as of the first business day of that calendar year. Notwithstanding the pendency of other claims against the partnership, a registered limited liability partnership or foreign limited liability partnership shall be deemed to be in compliance with this subparagraph as to a claim if within 30 days after the time that a claim is initially asserted through service of a summons, complaint, or comparable pleading in a judicial or administrative proceeding, the partnership has provided the required amount of security by designating and segregating funds in compliance with the requirements of this subparagraph.

(C) Unless the partnership has satisfied subparagraph (D), each partner of a registered limited liability partnership or foreign limited liability partnership providing architectural services, by virtue of that person’s status as a partner, thereby automatically guarantees payment of the difference between the maximum amount of security required for the partnership by this paragraph and the security otherwise provided in accordance with subparagraphs (A) and (B), provided that the aggregate amount paid by all partners under these guarantees shall not exceed the difference. Neither withdrawal by a partner nor the dissolution and winding up of the partnership shall affect the rights or obligations of a partner arising prior to withdrawal or dissolution and winding up, and the guarantee provided for in this subparagraph shall apply only to conduct that occurred prior to the withdrawal or dissolution and winding up. Nothing contained in this subparagraph shall affect or impair the rights or obligations of the partners among themselves, or the partnership, including, but not limited to, rights of contribution, subrogation, or indemnification.

(D) Confirming, pursuant to the procedure in subdivision (c), that, as of the most recently completed fiscal year of the partnership, it had a net worth equal to or exceeding ten million dollars ($10,000,000).

(b) For purposes of satisfying the security requirements of this section, a registered limited liability partnership or foreign limited liability partnership may aggregate the security provided by it pursuant to subparagraphs (A), (B), (C), and (D) of paragraph (1) of subdivision (a), subparagraphs (A), (B), (C), and (D) of paragraph (2) of subdivision (a), or subparagraphs (A), (B), (C), and (D) of paragraph (3) of subdivision (a), as the case may be. Any registered limited liability partnership or foreign limited liability partnership intending to comply with the alternative security provisions set forth in subparagraph (D) of paragraph (1) of subdivision (a), subparagraph (D) of paragraph (2) of subdivision (a), or subparagraph (D) of paragraph (3) of subdivision (a) shall furnish the following information to the Secretary of State’s office, in the manner prescribed in, and accompanied by all information required by, the applicable section:

TRANSMITTAL FORM FOR EVIDENCING COMPLIANCE
WITH SECTION 16956(a)(1)(D), SECTION 16956(a)(2)(D), OR
SECTION 16956(a)(3)(D) OF THE CALIFORNIA
CORPORATIONS CODE

The undersigned hereby confirms the following:

1.

Name of registered or foreign limited liability partnership _____

2.

Jurisdiction where partnership is organized _____

3.

Address of principal office _____

4.

The registered or foreign limited liability partnership chooses
to satisfy the requirements of Section 16956 by confirming,
pursuant to Section 16956(a)(1)(D), 16956(a)(2)(D), or
16956(a)(3)(D) and pursuant to Section 16956(c), that, as of
the most recently completed fiscal year, the partnership had
a net worth equal to or exceeding ten million dollars
($10,000,000), in the case of a partnership providing
accountancy services, fifteen million dollars ($15,000,000)
in the case of a partnership providing legal services, or
ten million dollars ($10,000,000), in the case of a partnership
providing architectural services.

5.

Title of authorized person executing this form _____

6.

Signature of authorized person executing this form _____

(c) Pursuant to subparagraph (D) of paragraph (1) of subdivision (a), subparagraph (D) of paragraph (2) of subdivision (a), or subparagraph (D) of paragraph (3) of subdivision (a), a registered limited liability partnership or foreign limited liability partnership may satisfy the requirements of this section by confirming that, as of the last day of its most recently completed fiscal year, it had a net worth equal to or exceeding the amount required. In order to comply with this alternative method of meeting the requirements established in this section, a registered limited liability partnership or foreign limited liability partnership shall file an annual confirmation with the Secretary of State’s office, signed by an authorized member of the registered limited liability partnership or foreign limited liability partnership, accompanied by a transmittal form as prescribed by subdivision (b). In order to be current in a given year, the partnership form for confirming compliance with the optional security requirement shall be on file within four months of the completion of the fiscal year and, upon being filed, shall constitute full compliance with the financial security requirements for purposes of this section as of the beginning of the fiscal year. A confirmation filed during any particular fiscal year shall continue to be effective for the first four months of the next succeeding fiscal year.

(d) Neither the existence of the requirements of subdivision (a) nor the extent of the registered limited liability partnership’s or foreign limited liability partnership’s compliance with the alternative requirements in this section shall be admissible in court or in any way be made known to a jury or other trier of fact in determining an issue of liability for, or to the extent of, the damages in question.

(e) Notwithstanding any other provision of this section, if a registered limited liability partnership or foreign limited liability partnership is otherwise in compliance with the terms of this section at the time that a bankruptcy or other insolvency proceeding is commenced with respect to the registered limited liability partnership or foreign limited liability partnership, it shall be deemed to be in compliance with this section during the pendency of the proceeding. A registered limited liability partnership that has been the subject of a proceeding and that conducts business after the proceeding ends shall thereafter comply with paragraph (1), (2), or (3) of subdivision (a), in order to obtain the limitations on liability afforded by subdivision (c) of Section 16306.

(f) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 7) and added by Stats. 2010, Ch. 634, Sec. 8. Effective September 30, 2010. Section operative January 1, 2016, by its own provisions.)



16957

(a) No distribution shall be made by a registered limited liability partnership if, after giving effect to the distribution:

(1) The registered limited liability partnership would not be able to pay its debts as they become due in the usual course of business.

(2) The registered limited liability partnership’s total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the registered limited liability partnership were to be dissolved at the time of the distribution, to satisfy the preferential rights of other partners upon dissolution that are superior to the rights of the partners receiving the distribution.

(b) A cause of action with respect to an obligation to return a distribution is extinguished unless the action is brought within four years after the distribution is made.

(c) A distribution for purposes of this section means the transfer of money or property by a registered limited liability partnership to its partners without consideration.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16958

(a) (1) The laws of the jurisdiction under which a foreign limited liability partnership is organized shall govern its organization and internal affairs and the liability and authority of its partners, subject to compliance with Section 16956, and (2) a foreign limited liability partnership may not be denied registration by reason of any difference between those laws and the laws of this state.

(b) The name of a foreign limited liability partnership transacting intrastate business in this state shall contain the words “Registered Limited Liability Partnership” or “Limited Liability Partnership” or one of the abbreviations “L.L.P.,” “LLP,” “R.L.L.P.,” or “RLLP,” or such other similar words or abbreviations as may be required or authorized by the laws of the jurisdiction of formation of the foreign limited liability partnership, as the last words or letters of its name.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16959

(a) (1) Before transacting intrastate business in this state, a foreign limited liability partnership shall comply with all statutory and administrative registration or filing requirements of the state board, commission, or agency that prescribes the rules and regulations governing a particular profession in which the partnership proposes to be engaged, pursuant to the applicable provisions of the Business and Professions Code relating to the profession or applicable rules adopted by the governing board. A foreign limited liability partnership that transacts intrastate business in this state shall within 30 days after the effective date of the act enacting this section or the date on which the foreign limited liability partnership first transacts intrastate business in this state, whichever is later, register with the Secretary of State by submitting to the Secretary of State an application for registration as a foreign limited liability partnership, signed by a person with authority to do so under the laws of the jurisdiction of formation of the foreign limited liability partnership, stating the name of the partnership, the street address of its principal office, the mailing address of the principal office if different from the street address, the name and street address of its agent for service of process in this state in accordance with subdivision (a) of Section 16309, a brief statement of the business in which the partnership engages, and any other matters that the partnership determines to include.

(2) Annexed to the application for registration shall be a certificate from an authorized public official of the foreign limited liability partnership’s jurisdiction of organization to the effect that the foreign limited liability partnership is in good standing in that jurisdiction, if the laws of that jurisdiction permit the issuance of those certificates, or, in the alternative, a statement by the foreign limited liability partnership that the laws of its jurisdiction of organization do not permit the issuance of those certificates.

(b) The registration shall be accompanied by a fee as set forth in subdivision (b) of Section 12189 of the Government Code.

(c) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary of State shall issue a certificate of registration to transact intrastate business in this state.

(d) The Secretary of State may cancel the filing of the registration if a check or other remittance accepted in payment of the filing fee is not paid upon presentation. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give a first written notice of the applicability of this section to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent, the Secretary of State shall give a second written notice of cancellation and the cancellation shall thereupon be effective. The second notice shall be given 20 days or more after the first notice and 90 days or less after the original filing.

(e) A partnership becomes registered as a foreign limited liability partnership at the time of the filing of the initial registration with the Secretary of State or at any later date or time specified in the registration and the payment of the fee required by subdivision (b). A partnership continues to be registered as a foreign limited liability partnership until a notice that it is no longer so registered as a foreign limited liability partnership has been filed pursuant to Section 16960 or, if applicable, once it has been dissolved and finally wound up. The status of a partnership registered as a foreign limited liability partnership and the liability of a partner of that foreign limited liability partnership shall not be adversely affected by errors or subsequent changes in the information stated in an application for registration under subdivision (a) or an amended registration or notice under Section 16960.

(f) The fact that a registration or amended registration pursuant to Section 16960 is on file with the Secretary of State is notice that the partnership is a foreign limited liability partnership and of those other facts contained therein that are required to be set forth in the registration or amended registration.

(g) The Secretary of State shall provide a form for a registration under subdivision (a), which shall include the form for confirming compliance with the optional security requirement pursuant to subdivision (c) of Section 16956. The Secretary of State shall include with instructional materials, provided in conjunction with the form for registration under subdivision (a), a notice that filing the registration will obligate the limited liability partnership to pay an annual tax for that taxable year to the Franchise Tax Board pursuant to Section 17948 of the Revenue and Taxation Code. That notice shall be updated annually to specify the dollar amount of this tax.

(h) A foreign limited liability partnership transacting intrastate business in this state shall not maintain any action, suit, or proceeding in any court of this state until it has registered in this state pursuant to this section.

(i) Any foreign limited liability partnership that transacts intrastate business in this state without registration is subject to a penalty of twenty dollars ($20) for each day that unauthorized intrastate business is transacted, up to a maximum of ten thousand dollars ($10,000).

(j) A partner of a foreign limited liability partnership is not liable for the debts or obligations of the foreign limited liability partnership solely by reason of its having transacted business in this state without registration.

(k) A foreign limited liability partnership, transacting business in this state without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this state.

(l) “Transact intrastate business” as used in this section means to repeatedly and successively provide professional limited liability partnership services in this state, other than in interstate or foreign commerce.

(m) Without excluding other activities that may not be considered to be transacting intrastate business, a foreign limited liability partnership shall not be considered to be transacting intrastate business merely because its subsidiary or affiliate transacts intrastate business, or merely because of its status as any one or more of the following:

(1) A shareholder of a domestic corporation.

(2) A shareholder of a foreign corporation transacting intrastate business.

(3) A limited partner of a foreign limited partnership transacting intrastate business.

(4) A limited partner of a domestic limited partnership.

(5) A member or manager of a foreign limited liability company transacting intrastate business.

(6) A member or manager of a domestic limited liability company.

(n) Without excluding other activities that may not be considered to be transacting intrastate business, a foreign limited liability partnership shall not be considered to be transacting intrastate business within the meaning of this subdivision solely by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes.

(2) Holding meetings of its partners or carrying on any other activities concerning its internal affairs.

(3) Maintaining bank accounts.

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited liability partnership’s securities or maintaining trustees or depositories with respect to those securities.

(5) Effecting sales through independent contractors.

(6) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where those orders require acceptance without this state before becoming binding contracts.

(7) Creating or acquiring evidences of debt or mortgages, liens, or security interest in real or personal property.

(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

(9) Conducting an isolated transaction that is completed within 180 days and not in the course of a number of repeated transactions of a like nature.

(o) A person shall not be deemed to be transacting intrastate business in this state merely because of its status as a partner of a registered limited liability partnership or a foreign limited liability company whether or not registered to transact intrastate business in this state.

(p) The Attorney General may bring an action to restrain a foreign limited liability partnership from transacting intrastate business in this state in violation of this chapter.

(q) Nothing in this section is intended to, or shall, augment, diminish, or otherwise alter existing provisions of law, statutes, or court rules relating to services by a California architect, California public accountant, California engineer, California land surveyor, or California attorney in another jurisdiction, or services by an out-of-state architect, out-of-state public accountant, out-of-state engineer, out-of-state land surveyor, or out-of-state attorney in California.

(r) An agent designated for service of process may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the foreign limited liability partnership and Secretary of State’s file number of the foreign limited liability partnership, the name of the resigning agent for service of process, and a statement that the agent is resigning. On filing of the statement of resignation, the authority of the agent to act in that capacity shall cease and the Secretary of State shall mail or otherwise provide written notice of the filing of the statement of resignation to the foreign limited liability partnership at its principal office.

(s) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the foreign limited liability partnership and Secretary of State’s file number for the foreign limited liability partnership and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent.

(t) If an individual who has been designated agent for service of process dies or resigns or no longer resides in the state, or if the corporate agent for that purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers, and privileges suspended, or ceases to exist, the foreign limited liability partnership shall promptly file an amended application for registration as a foreign limited liability partnership designating a new agent.

(u) The Secretary of State may destroy or otherwise dispose of any resignation filed pursuant to this section after a new application for registration as a foreign limited liability partnership is filed pursuant to this section replacing the agent for service of process that has resigned.

(v) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 494, Sec. 43) by Stats. 2014, Ch. 834, Sec. 35. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version, as amended by Sec. 36 of Stats. 2014, Ch. 834.)



16959-1

(a) (1) Before transacting intrastate business in this state, a foreign limited liability partnership shall comply with all statutory and administrative registration or filing requirements of the state board, commission, or agency that prescribes the rules and regulations governing a particular profession in which the partnership proposes to be engaged, pursuant to the applicable provisions of the Business and Professions Code relating to the profession or applicable rules adopted by the governing board. A foreign limited liability partnership that transacts intrastate business in this state shall within 30 days after the effective date of the act enacting this section or the date on which the foreign limited liability partnership first transacts intrastate business in this state, whichever is later, register with the Secretary of State by submitting to the Secretary of State an application for registration as a foreign limited liability partnership, signed by a person with authority to do so under the laws of the jurisdiction of formation of the foreign limited liability partnership, stating the name of the partnership, the street address of its principal office, the mailing address of the principal office if different from the street address, the name and street address of its agent for service of process in this state in accordance with subdivision (a) of Section 16309, a brief statement of the business in which the partnership engages, and any other matters that the partnership determines to include.

(2) Annexed to the application for registration shall be a certificate from an authorized public official of the foreign limited liability partnership’s jurisdiction of organization to the effect that the foreign limited liability partnership is in good standing in that jurisdiction, if the laws of that jurisdiction permit the issuance of those certificates, or, in the alternative, a statement by the foreign limited liability partnership that the laws of its jurisdiction of organization do not permit the issuance of those certificates.

(b) The registration shall be accompanied by a fee as set forth in subdivision (b) of Section 12189 of the Government Code.

(c) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary of State shall issue a certificate of registration to transact intrastate business in this state.

(d) The Secretary of State may cancel the filing of the registration if a check or other remittance accepted in payment of the filing fee is not paid upon presentation. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give a first written notice of the applicability of this section to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent, the Secretary of State shall give a second written notice of cancellation and the cancellation shall thereupon be effective. The second notice shall be given 20 days or more after the first notice and 90 days or less after the original filing.

(e) A partnership becomes registered as a foreign limited liability partnership at the time of the filing of the initial registration with the Secretary of State or at any later date or time specified in the registration and the payment of the fee required by subdivision (b). A partnership continues to be registered as a foreign limited liability partnership until a notice that it is no longer so registered as a foreign limited liability partnership has been filed pursuant to Section 16960 or, if applicable, once it has been dissolved and finally wound up. The status of a partnership registered as a foreign limited liability partnership and the liability of a partner of that foreign limited liability partnership shall not be adversely affected by errors or subsequent changes in the information stated in an application for registration under subdivision (a) or an amended registration or notice under Section 16960.

(f) The fact that a registration or amended registration pursuant to Section 16960 is on file with the Secretary of State is notice that the partnership is a foreign limited liability partnership and of those other facts contained therein that are required to be set forth in the registration or amended registration.

(g) The Secretary of State shall provide a form for a registration under subdivision (a), which shall include the form for confirming compliance with the optional security requirement pursuant to subdivision (c) of Section 16956. The Secretary of State shall include with instructional materials, provided in conjunction with the form for registration under subdivision (a), a notice that filing the registration will obligate the limited liability partnership to pay an annual tax for that taxable year to the Franchise Tax Board pursuant to Section 17948 of the Revenue and Taxation Code. That notice shall be updated annually to specify the dollar amount of this tax.

(h) A foreign limited liability partnership transacting intrastate business in this state shall not maintain any action, suit, or proceeding in any court of this state until it has registered in this state pursuant to this section.

(i) Any foreign limited liability partnership that transacts intrastate business in this state without registration is subject to a penalty of twenty dollars ($20) for each day that unauthorized intrastate business is transacted, up to a maximum of ten thousand dollars ($10,000).

(j) A partner of a foreign limited liability partnership is not liable for the debts or obligations of the foreign limited liability partnership solely by reason of its having transacted business in this state without registration.

(k) A foreign limited liability partnership, transacting business in this state without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this state.

(l) “Transact intrastate business” as used in this section means to repeatedly and successively provide professional limited liability partnership services in this state, other than in interstate or foreign commerce.

(m) Without excluding other activities that may not be considered to be transacting intrastate business, a foreign limited liability partnership shall not be considered to be transacting intrastate business merely because its subsidiary or affiliate transacts intrastate business, or merely because of its status as any one or more of the following:

(1) A shareholder of a domestic corporation.

(2) A shareholder of a foreign corporation transacting intrastate business.

(3) A limited partner of a foreign limited partnership transacting intrastate business.

(4) A limited partner of a domestic limited partnership.

(5) A member or manager of a foreign limited liability company transacting intrastate business.

(6) A member or manager of a domestic limited liability company.

(n) Without excluding other activities that may not be considered to be transacting intrastate business, a foreign limited liability partnership shall not be considered to be transacting intrastate business within the meaning of this subdivision solely by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes.

(2) Holding meetings of its partners or carrying on any other activities concerning its internal affairs.

(3) Maintaining bank accounts.

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited liability partnership’s securities or maintaining trustees or depositories with respect to those securities.

(5) Effecting sales through independent contractors.

(6) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where those orders require acceptance without this state before becoming binding contracts.

(7) Creating or acquiring evidences of debt or mortgages, liens, or security interest in real or personal property.

(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

(9) Conducting an isolated transaction that is completed within 180 days and not in the course of a number of repeated transactions of a like nature.

(o) A person shall not be deemed to be transacting intrastate business in this state merely because of its status as a partner of a registered limited liability partnership or a foreign limited liability company whether or not registered to transact intrastate business in this state.

(p) The Attorney General may bring an action to restrain a foreign limited liability partnership from transacting intrastate business in this state in violation of this chapter.

(q) Nothing in this section is intended to, or shall, augment, diminish, or otherwise alter existing provisions of law, statutes, or court rules relating to services by a California architect, California public accountant, or California attorney in another jurisdiction, or services by an out-of-state architect, out-of-state public accountant, or out-of-state attorney in California.

(r) An agent designated for service of process may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the foreign limited liability partnership and Secretary of State’s file number of the foreign limited liability partnership, the name of the resigning agent for service of process, and a statement that the agent is resigning. On filing of the statement of resignation, the authority of the agent to act in that capacity shall cease and the Secretary of State shall mail or otherwise provide written notice of the filing of the statement of resignation to the foreign limited liability partnership at its principal office.

(s) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name and Secretary of State’s file number for the foreign limited liability partnership and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent.

(t) If an individual who has been designated agent for service of process dies or resigns or no longer resides in the state, or if the corporate agent for that purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers, and privileges suspended, or ceases to exist, the foreign limited liability partnership shall promptly file an amended application for registration as a foreign limited liability partnership designating a new agent.

(u) The Secretary of State may destroy or otherwise dispose of any resignation filed pursuant to this section after a new application for registration as a foreign limited liability partnership is filed pursuant to this section replacing the agent for service of process that has resigned.

(v) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2012, Ch. 494, Sec. 44) by Stats. 2014, Ch. 834, Sec. 36. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



16960

(a) The registration of a foreign limited liability partnership may be amended by an amended registration executed by one or more partners authorized to execute an amended registration and filed with the Secretary of State, as soon as reasonably practical after any information set forth in the registration or previously filed amended registration becomes inaccurate, to add information to the registration or amended registration or to withdraw its registration as a foreign limited liability partnership.

(b) If a foreign limited liability partnership ceases to be a limited liability partnership, it shall file with the Secretary of State a notice, executed by one or more partners authorized to execute the notice, that it is no longer a foreign limited liability partnership. The notice shall state that a final annual tax return, as described by Section 17948.3 of the Revenue and Taxation Code, has been or will be filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of the Revenue and Taxation Code.

(c) A foreign limited liability partnership that is, but is no longer required to be, registered under Section 16959 may withdraw its registration by filing a notice with the Secretary of State, executed by one or more partners authorized to execute the notice.

(d) The Secretary of State shall provide forms for an amended registration under subdivision (a) and notices under subdivisions (b) and (c).

(e) If a foreign limited liability partnership files an amendment changing the name of the foreign limited liability partnership in its jurisdiction of organization, annexed to the application for registration shall be a certificate from an authorized public official of the foreign limited liability partnership’s jurisdiction of organization certifying that the foreign limited liability partnership is in good standing and that the change of name was made in accordance with the laws of that jurisdiction, if the laws of that jurisdiction permit the issuance of those certificates, or, in the alternative, a statement by the foreign limited liability partnership that the laws of its jurisdiction of organization do not permit the issuance of those certificates. Unless the Secretary of State determines that the amendment to the application changing the name or alternate name of a foreign limited liability partnership does not comply with the filing requirements of this chapter, the Secretary of State, upon payment of all requisite fees, shall file the amended application and shall issue to the foreign limited liability partnership a new certificate of registration stating the date of filing of the amendment to the application changing the name and that the foreign limited liability partnership is qualified to transact intrastate business, subject to any licensing requirements otherwise imposed by the laws of this state.

(f) The filing of amended registration forms pursuant to subdivision (a) and a notice pursuant to subdivision (b) or (c) shall each be accompanied by a fee as set forth in subdivision (d) of Section 12189 of the Government Code.

(g) A notice of cessation, signed pursuant to subdivision (b), shall be filed with the Secretary of State. The Secretary of State shall notify the Franchise Tax Board of the cessation.

(Amended by Stats. 2014, Ch. 834, Sec. 37. Effective January 1, 2015.)



16961

The filing of a registration with the Secretary of State under Section 16953 or 16959 shall make it unnecessary for all purposes for the registered limited liability partnership or foreign limited liability partnership to make any of the filings referred to in Chapter 5 (commencing with Section 17900) of Part 3 of Division 7 of the Business and Professions Code.

(Added by Stats. 1996, Ch. 1003, Sec. 2. Effective January 1, 1997.)



16962

(a) Each registered limited liability partnership whose principal office is not in this state and each foreign limited liability partnership registered under Section 16959 shall designate as its agent for service of process any natural person or a domestic or foreign corporation entitled to be designated as agent for the service of process pursuant to Section 1505.

(b) In addition to service that may be made as provided in Section 416.40 of the Code of Civil Procedure, delivery by hand of a copy of any process against a registered limited liability partnership or foreign limited liability partnership registered under Section 16959 (1) to any natural person designated by it as agent or (2), if a corporate agent has been designated, to any person named in the latest certificate of the corporate agent filed pursuant to Section 1505 at the office of that corporate agent shall constitute valid service on the registered limited liability partnership or foreign limited liability partnership.

(c) If an agent for the purpose of service of process has resigned and has not been replaced or if the agent designated cannot with reasonable diligence be found at the address designated for personally delivering the process, or if no agent has been designated, and it is shown by affidavit to the satisfaction of the court that process against a registered limited liability partnership or foreign limited liability partnership required to be registered under Section 16959 cannot be served with reasonable diligence upon the designated agent by hand in the manner provided in Section 415.10, subdivision (a) of Section 415.20, or subdivision (a) of Section 415.30 of the Code of Civil Procedure or upon the registered limited liability partnership or foreign limited liability partnership in the manner provided in Section 416.40 of the Code of Civil Procedure, the court may make an order that the service be made upon the registered limited liability partnership or foreign limited liability partnership by delivering by hand to the Secretary of State, or to any person employed in the Secretary of State’s office in the capacity of assistant or deputy, one copy of the process for each defendant to be served, together with a copy of the order authorizing that service. If the court makes that order, the Secretary of State who receives the process, or the person employed in the Secretary of State’s office in the capacity of assistant or deputy who receives the process, is required to accept the process. A fee as set forth in subdivision (b) of Section 12197 of the Government Code shall be paid to the Secretary of State for the use of the state upon receipt of the process. Service in this manner shall be deemed complete on the 10th day after delivery of the process to the Secretary of State.

(d) Upon the receipt of the copy of process and the fee therefor, the Secretary of State shall give notice of the service of process to the registered limited liability partnership or foreign limited liability partnership registered under Section 16959 at its principal executive office, by forwarding to that office, by registered mail with request for return receipt, the copy of the process or, if the records of the Secretary of State do not disclose an address for that principal executive office, by forwarding the copy in the same manner to the last designated agent for service of process who has not resigned. If the agent for service of process has resigned and has not been replaced and the records of the Secretary of State do not disclose an address for its principal executive office, no action need be taken by the Secretary of State.

(e) The Secretary of State shall keep a record of all process served upon the Secretary of State under this section and shall record therein the time of service and the Secretary of State’s action with reference thereto. The certificate of the Secretary of State, under the Secretary of State’s official seal, certifying to the receipt of process, the giving of notice thereof to the registered limited liability partnership or foreign limited liability partnership, and the forwarding of the process pursuant to this section shall be competent and prima facie evidence of the matters stated therein.

(f) The court order pursuant to subdivision (c) that service of process be made upon the registered limited liability partnership or foreign limited liability partnership by delivery to the Secretary of State may be a court order of a court of another state, or of any federal court, if the suit, action, or proceeding has been filed in that court.

(Amended by Stats. 1999, Ch. 1000, Sec. 32. Effective January 1, 2000.)












TITLE 2.6 - CALIFORNIA REVISED UNIFORM LIMITED LIABILITY COMPANY ACT

ARTICLE 1 - General Provisions

17701.01

This title may be cited as the California Revised Uniform Limited Liability Company Act.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.02

In this title:

(a) “Acknowledged” means that an instrument is either of the following:

(1) Formally acknowledged as provided in Article 3 (commencing with Section 1180) of Chapter 4 of Title 4 of Part 4 of Division 2 of the Civil Code.

(2) Executed to include substantially the following wording preceding the signature:

“It is hereby declared that I am the person who executed this instrument which execution is my act and deed.”

Any certificate of acknowledgment taken without this state before a notary public or a judge or clerk of a court of record having an official seal need not be further authenticated.

(b) “Articles of organization” means the articles required by Section 17702.01. The term includes the articles of organization as amended or restated.

(c) “Contribution” means any benefit provided by a person to a limited liability company:

(1) In order to become a member upon formation of the limited liability company and in accordance with an agreement between or among the persons that have agreed to become the initial members of the limited liability company.

(2) In order to become a member after formation of the limited liability company and in accordance with an agreement between the person and the limited liability company.

(3) In the person’s capacity as a member and in accordance with the operating agreement or an agreement between the member and the limited liability company.

(d) “Debtor in bankruptcy” means a person that is the subject of either of the following:

(1) An order for relief under Title 11 of the United States Code or a successor statute of general application.

(2) A comparable order under federal, state, or foreign law governing bankruptcy or insolvency, an assignment for the benefit of creditors, or an order appointing a trustee, receiver, or liquidator of the person or of all or substantially all of the person’s property.

(e) “Designated office” means either of the following:

(1) The office that a limited liability company is required to designate and maintain under Section 17701.13.

(2) The principal office of a foreign limited liability company.

(f) “Distribution,” except as otherwise provided in subdivision (g) of Section 17704.05, means a transfer of money or other property from a limited liability company to another person on account of a transferable interest.

(g) “Domestic” means organized under the laws of this state when used in relation to any limited liability company, other business entity, or person other than a natural person.

(h) “Effective,” with respect to a record required or permitted to be delivered to the Secretary of State for filing under this title, means effective under subdivision (c) of Section 17702.05.

(i) (1) “Electronic transmission by the limited liability company” means a communication delivered by any of the following means:

(A) Facsimile telecommunication or electronic mail when directed to the facsimile number or electronic mail address, respectively, for that recipient on record with the limited liability company.

(B) Posting on an electronic message board or network that the limited liability company has designated for those communications, together with a separate notice to the recipient of the posting, which transmission shall be validly delivered upon the later of the posting or delivery of the separate notice thereof.

(C) Other means of electronic communication to which both of the following apply:

(i) The communication is delivered to a recipient who has provided an unrevoked consent to the use of those means of transmission.

(ii) The communication creates a record that is capable of retention, retrieval, and review, and that may thereafter be rendered into clearly legible tangible form. However, an electronic transmission by a limited liability company to an individual member is not authorized unless, in addition to satisfying the requirements of this section, the transmission satisfies the requirements applicable to consumer consent to electronic records as set forth in the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001(c)(1)).

(2) “Electronic transmission to the limited liability company” means a communication delivered by any of the following means:

(A) Facsimile telecommunication or electronic mail when directed to the facsimile number or electronic mail address, respectively, that the limited liability company has provided from time to time to members or managers for sending communications to the limited liability company.

(B) Posting on an electronic message board or network that the limited liability company has designated for those communications, which transmission shall be validly delivered upon the posting.

(C) Other means of electronic communication to which both of the following apply:

(i) The limited liability company has placed in effect reasonable measures to verify that the sender is the member or manager, in person or by proxy, purporting to send the transmission.

(ii) The communication creates a record that is capable of retention, retrieval, and review, and that may thereafter be rendered into clearly legible tangible form.

(j) “Foreign limited liability company” means an unincorporated entity formed under the law of a jurisdiction other than this state and denominated by that law as a limited liability company.

(k) “Limited liability company,” except in the phrase “foreign limited liability company,” means an entity formed under this title or an entity that becomes subject to this title pursuant to Article 13 (commencing with Section 17713.01).

(l) “Majority of the managers” unless otherwise provided in the operating agreement, means more than 50 percent of the managers of the limited liability company.

(m) “Majority of the members” unless otherwise provided in the operating agreement, means more than 50 percent of the membership interests of members in current profits of the limited liability company.

(n) “Manager” means a person that under the operating agreement of a manager-managed limited liability company is responsible, alone or in concert with others, for performing the management functions stated in subdivision (c) of Section 17704.07.

(o) “Manager-managed limited liability company” means a limited liability company that qualifies under subdivision (a) of Section 17704.07.

(p) “Member” means a person that has become a member of a limited liability company under Section 17704.01 and has not dissociated under Section 17706.02.

(q) “Member-managed limited liability company” means a limited liability company that is not a manager-managed limited liability company.

(r) “Membership interest” means a member’s rights in the limited liability company, including the member’s transferable interest, any right to vote or participate in management, and any right to information concerning the business and affairs of the limited liability company provided by this title.

(s) “Operating agreement” means the agreement, whether or not referred to as an operating agreement and whether oral, in a record, implied, or in any combination thereof, of all the members of a limited liability company, including a sole member, concerning the matters described in subdivision (a) of Section 17701.10. The term “operating agreement” may include, without more, an agreement of all members to organize a limited liability company pursuant to this title. An operating agreement of a limited liability company having only one member shall not be unenforceable by reason of there being only one person who is a party to the operating agreement. The term includes the agreement as amended or restated.

(t) “Organization” means, whether domestic or foreign, a partnership whether general or limited, limited liability company, association, corporation, professional corporation, professional association, nonprofit corporation, business trust, or statutory business trust having a governing statute.

(u) “Organizer” means a person that acts under Section 17702.01 to form a limited liability company.

(v) “Person” means an individual, partnership, limited partnership, trust, estate, association, corporation, limited liability company, or other entity, whether domestic or foreign. Nothing in this subdivision shall be construed to confer any rights under the California Constitution or the United States Constitution.

(w) “Principal office” means the principal executive office of a limited liability company or foreign limited liability company, whether or not the office is located in this state.

(x) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(y) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(z) “Transfer” includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, and transfer by operation of law.

(aa) “Transferable interest” means the right, as originally associated with a person’s capacity as a member, to receive distributions from a limited liability company in accordance with the operating agreement, whether or not the person remains a member or continues to own any part of the right.

(ab) “Transferee” means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a member.

(ac) “Vote” includes authorization by written consent or consent given by electronic transmission to the limited liability company.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.04

(a) A limited liability company is an entity distinct from its members.

(b) A limited liability company may have any lawful purpose, regardless of whether for profit, except the banking business, the business of issuing policies of insurance and assuming insurance risks, or the trust company business. A domestic or foreign limited liability company may render services that may be lawfully rendered only pursuant to a license, certificate, or registration authorized by the Business and Professions Code, the Chiropractic Act, the Osteopathic Act, or the Yacht and Ship Brokers Act, if the applicable provisions of the Business and Professions Code, the Chiropractic Act, the Osteopathic Act, or the Yacht and Ship Brokers Act authorize a limited liability company or foreign limited liability company to hold that license, certificate, or registration.

(c) A limited liability company has perpetual duration.

(d) Notwithstanding subdivision (b) and as specifically provided in this subdivision, a limited liability company may operate as a health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code if the limited liability company is a subsidiary of a health care service plan licensed pursuant to those provisions and the limited liability company is established to serve an existing line of business of the parent health care service plan. Notwithstanding any other law, the tort or contract liability of a limited liability company created to operate as a health care service plan under this subdivision and its members is not limited or restricted in any manner because of the limited liability company status of the health care service plan.

(e) Nothing in this title shall be construed to permit a domestic or foreign limited liability company to render professional services, as defined in subdivision (a) of Section 13401 and in Section 13401.3, in this state.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.05

Subject to any limitations contained in the articles of organization and to compliance with this title and any other applicable laws, a limited liability company organized under this title shall have all the powers of a natural person in carrying out its business activities, including, without limitation, the power to:

(a) Transact its business, carry on its operations, qualify to do business, and have and exercise the powers granted by this title in any state, territory, district, possession, or dependency of the United States, and in any foreign country.

(b) Sue, be sued, complain, and defend any action, arbitration, or proceeding, whether judicial, administrative, or otherwise, in its own name.

(c) Adopt, use, and at will alter a company seal. However, failure to affix a seal does not affect the validity of any instrument.

(d) Make contracts and guarantees, incur liabilities, act as surety, or borrow money.

(e) Sell, lease, exchange, transfer, convey, mortgage, pledge, or otherwise dispose of all or any part of its property and assets.

(f) Purchase, take, receive, lease, or otherwise acquire, own, hold, improve, use, or otherwise deal in and with any interest in real or personal property, wherever located.

(g) Lend money to and otherwise assist its members and employees.

(h) Issue notes, bonds, and other obligations and secure any of them by mortgage or deed of trust or security interest of any or all of its assets.

(i) Purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge, or otherwise dispose of and otherwise use and deal in and with stock or other interests in and obligations of any person, or direct or indirect obligations of the United States or of any government, state, territory, governmental district, or municipality, or of any instrumentality of any of them.

(j) Invest its surplus funds, lend money from time to time in any manner which may be appropriate to enable it to carry on the operations or fulfill the purposes set forth in its articles of organization, or take and hold real property and personal property as security for the payment of funds so loaned or invested.

(k) Be a promoter, stockholder, partner, member, manager, associate, or agent of any person.

(l) Indemnify or hold harmless any person.

(m) Purchase and maintain insurance.

(n) Issue, purchase, redeem, receive, take, or otherwise acquire, own, hold, sell, lend, exchange, transfer, or otherwise dispose of, pledge, use, and otherwise deal in and with its own bonds, debentures, and other securities.

(o) Pay pensions and establish and carry out pension, profit sharing, bonus, share purchase, option, savings, thrift, and other retirement, incentive, and benefit plans, trusts, and provisions for all or any of the current or former members, managers, officers, or employees of the limited liability company or any of its subsidiary or affiliated entities, or to indemnify and purchase and maintain insurance on behalf of any fiduciary of those plans, trusts, or provisions.

(p) Make donations, regardless of specific benefit to the limited liability company, to the public welfare or for community, civic, religious, charitable, scientific, literary, educational, or similar purposes.

(q) Make payments or donations or do any other act, not inconsistent with this title or any other applicable law, that furthers the business and affairs of the limited liability company.

(r) Pay compensation, and pay additional compensation, to any or all managers, officers, members, and employees on account of services previously rendered to the limited liability company, whether or not an agreement to pay that compensation was made before the services were rendered.

(s) Insure for its benefit the life of any of its members, managers, officers, or employees, insure the life of any member for the purpose of acquiring at his or her death the interest owned by the member, and continue the insurance after the relationship terminates.

(t) Carry out every other act not inconsistent with law that is appropriate to promote and attain the purposes set forth in its articles of organization.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.06

The law of this state governs all of the following:

(a) The internal affairs of a limited liability company.

(b) The liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of a limited liability company.

(c) The authority of the members and agents of a limited liability company.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.07

(a) It is the policy of this title and this state to give maximum effect to the principles of freedom of contract and to the enforceability of operating agreements.

(b) Unless displaced by particular provisions of this title, the principles of law and equity supplement this title.

(c) Rules that statutes in derogation of the common law are to be strictly construed shall have no application to this title.

(d) Unless the context otherwise requires, as used in this title, the singular shall include the plural and the plural may refer to only the singular. The use of any gender shall be applicable to all genders.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.08

(a) The name of a limited liability company shall contain the words “limited liability company,” or the abbreviation “L.L.C.” or “LLC.” “Limited” may be abbreviated as “Ltd.,” and “company” may be abbreviated as “Co.”

(b) Unless authorized by subdivision (c), the name of a limited liability company shall not be a name that the Secretary of State determines is likely to mislead the public and shall be distinguishable in the records of the Secretary of State from all of the following:

(1) The name of any limited liability company or foreign limited liability company authorized to transact business in this state.

(2) Each name reserved under Section 17701.09.

(c) A limited liability company may apply to the Secretary of State for authorization to use a name that does not comply with subdivision (b). The Secretary of State shall authorize use of the name applied for if, as to each noncomplying name, either of the following applies:

(1) The present user, registrant, or owner of the noncomplying name consents in a signed record to the use and submits an undertaking in a form satisfactory to the Secretary of State to change the noncomplying name to a name that complies with subdivision (b) and is distinguishable in the records of the Secretary of State from the name applied for.

(2) The applicant delivers to the Secretary of State a certified copy of the final judgment of a court establishing the applicant’s right to use in this state the name applied for.

(d) Subject to Section 17708.04, this section applies to a foreign limited liability company transacting intrastate business in this state that has a certificate of registration to transact intrastate business in this state or that has applied for a certificate of registration.

(e) The name shall not include the words “bank,” “trust,” “trustee,” “incorporated,” “inc.,” “corporation,” or “corp.” and shall not include the words “insurer” or “insurance company” or any other words suggesting that it is in the business of issuing policies of insurance and assuming insurance risks.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.09

(a) Upon payment of the fee prescribed by Section 12190 of the Government Code, a person may apply to reserve the exclusive use of the name of a limited liability company or foreign limited liability company, including an alternative name for a foreign limited liability company whose name is not available. If the Secretary of State finds that the name applied for is available, it shall reserve the name for the applicant’s exclusive use for up to 60 days and issue a certificate of reservation. The Secretary of State shall not issue certificates reserving the same name for two or more consecutive 60-day periods to the same applicant or for the use or benefit of the same person; nor shall consecutive reservations be made by or for the use or benefit of the same person for a name so similar as to fall within the prohibitions of subdivision (b) of Section 17701.08.

(b) The owner of a name reserved for a limited liability company or foreign limited liability company may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer which states the reserved name and the name and address of the transferee.

(Amended by Stats. 2014, Ch. 834, Sec. 38. Effective January 1, 2015.)



17701.10

(a) Except as otherwise provided in this section, the operating agreement governs all of the following:

(1) Relations among the members as members and between the members and the limited liability company.

(2) The rights and duties under this title of a person in the capacity of manager.

(3) The activities of the limited liability company and the conduct of those activities.

(4) The means and conditions for amending the operating agreement.

(b) To the extent the operating agreement does not otherwise provide for a matter described in subdivision (a), this title governs the matter.

(c) An operating agreement shall not do any of the following:

(1) Vary a limited liability company’s capacity under Section 17701.05 to sue and be sued in its own name.

(2) Vary the law applicable under Section 17701.06.

(3) Vary the power of the court under Section 17702.04.

(4) Subject to subdivisions (d) to (g), inclusive, eliminate the duty of loyalty, the duty of care, or any other fiduciary duty.

(5) Subject to subdivisions (d) to (g), inclusive, eliminate the contractual obligation of good faith and fair dealing under subdivision (d) of Section 17704.09.

(6) Unreasonably restrict the duties and rights stated in Section 17704.10.

(7) Vary the power of a court to decree dissolution in the circumstances specified in subdivision (a) of Section 17707.03 or the provisions for avoidance of dissolution in subdivision (c) of Section 17707.03.

(8) Except as stated herein, vary the requirements of Sections 17707.04 to 17707.08, inclusive.

(9) Unreasonably restrict the right of a member to maintain an action under Article 9 (commencing with Section 17709.01).

(10) Restrict the right to approve a merger, conversion, or domestication under Section 17710.14 to a member that will have personal liability with respect to a surviving, converted, or domesticated organization.

(11) Except as otherwise provided in subdivision (b) of Section 17701.12, restrict the rights under this title of a person other than a member or manager.

(12) Vary any provision under Article 10 (commencing with Section 17710.01).

(13) Vary any provision under Article 12 (commencing with Section 17712.01).

(14) Eliminate the duty of loyalty under subdivision (b) of Section 17704.09, but the operating agreement may do any of the following:

(A) Identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable.

(B) Specify the number or percentage of members that may authorize or ratify, after full disclosure to all members of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

(15) Unreasonably reduce the duty of care under subdivision (c) of Section 17704.09.

(16) Eliminate the obligation of good faith and fair dealing under subdivision (d) of Section 17704.09, but the operating agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable.

(d) Except as provided in subdivision (c) and subdivisions (e) to (g), inclusive, the effects of the provisions of this title may be varied as among the members or as between the members and the limited liability company by the operating agreement; provided, however, that the provisions of Sections 17701.13, 17703.01, 17704.07, and 17704.08 shall only be varied by a written operating agreement. Notwithstanding the first sentence of this subdivision and in addition to the matters specified in subdivision (c), the operating agreement shall not do either of the following:

(1) Vary the definitions of Section 17701.02, except as specifically provided therein.

(2) Vary a member’s rights under Sections 17703.01 and 17704.10.

(e) The fiduciary duties of a manager to the limited liability company and to the members of the limited liability company shall only be modified in a written operating agreement with the informed consent of the members. Assenting to the operating agreement pursuant to subdivision (b) of Section 17701.11 shall not constitute informed consent.

(f) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of a responsibility that the member would otherwise have under this title and imposes the responsibility on one or more other members, the operating agreement may, to the benefit of the member that the operating agreement relieves of the responsibility, also eliminate or limit any fiduciary duty that would have pertained to the responsibility.

(g) The operating agreement may alter or eliminate the indemnification for a member or manager provided by subdivision (a) of Section 17704.08 and may eliminate or limit a member or manager’s liability to the limited liability company and members for money damages, except for the following:

(1) Breach of the duty of loyalty.

(2) A financial benefit received by the member or manager to which the member or manager is not entitled.

(3) A member’s liability for excess distributions under Section 17704.06.

(4) Intentional infliction of harm on the limited liability company or a member.

(5) An intentional violation of criminal law.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.11

(a) A limited liability company is bound by and may enforce the operating agreement.

(b) A person that becomes a member of a limited liability company is deemed to assent to the operating agreement.

(c) Two or more persons intending to become the initial members of a limited liability company may make an agreement providing that upon the formation of the limited liability company the agreement will become the operating agreement. One person intending to become the initial member of a limited liability company may assent to terms providing that upon the formation of the limited liability company the terms will become the operating agreement.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.12

(a) An operating agreement may specify that its amendment requires the approval of a person that is not a party to the operating agreement or the satisfaction of a condition. An amendment is ineffective if its adoption does not include the required approval or satisfy the specified condition.

(b) The obligations of a limited liability company and its members to a person in the person’s capacity as a transferee or dissociated member are governed by the operating agreement. Subject only to any court order issued under paragraph (2) of subdivision (b) of Section 17705.03 to effectuate a charging order, an amendment to the operating agreement made after a person becomes a transferee or dissociated member is effective with regard to any debt, obligation, or other liability of the limited liability company or its members to the person in the person’s capacity as a transferee or dissociated member.

(c) If a record that has been delivered by a limited liability company to the Secretary of State for filing and has become effective under this title contains a provision that would be ineffective under subdivision (c) of Section 17701.10 if contained in the operating agreement, the provision is likewise ineffective in the record.

(d) Subject to subdivision (c), if a record that has been delivered by a limited liability company to the Secretary of State for filing and has become effective under this title conflicts with a provision of the operating agreement both of the following apply:

(1) The operating agreement prevails as to members, dissociated members, transferees, and managers.

(2) The record prevails as to other persons to the extent they reasonably rely on the record.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.13

(a) A limited liability company shall designate and continuously maintain in this state both of the following:

(1) An office, which need not be a place of its activity in this state.

(2) An agent for service of process.

(b) A foreign limited liability company that has a certificate of registration under Section 17708.02 shall designate and continuously maintain in this state an agent for service of process.

(c) An agent for service of process of a limited liability company or foreign limited liability company shall be an individual who is a resident of this state or a corporation that has complied with Section 1505 and whose capacity to act as an agent has not terminated. If a limited liability company or foreign limited liability company designates a corporation as its agent for service of process in an instrument filed with the Secretary of State, no address for that agent for service of process shall be set forth in that instrument.

(d) Each limited liability company shall maintain in writing or in any other form capable of being converted into clearly legible tangible form at the office referred to in subdivision (a) all of the following:

(1) A current list of the full name and last known business or residence address of each member and of each holder of a transferable interest in the limited liability company set forth in alphabetical order, together with the contribution and the share in profits and losses of each member and holder of a transferable interest.

(2) If the limited liability company is a manager-managed limited liability company, a current list of the full name and business or residence address of each manager.

(3) A copy of the articles of organization and all amendments thereto, together with any powers of attorney pursuant to which the articles of organization or any amendments thereto were executed.

(4) Copies of the limited liability company’s federal, state, and local income tax or information returns and reports, if any, for the six most recent fiscal years.

(5) A copy of the limited liability company’s operating agreement, if in writing, and any amendments thereto, together with any powers of attorney pursuant to which any written operating agreement or any amendments thereto were executed.

(6) Copies of the financial statement of the limited liability company, if any, for the six most recent fiscal years.

(7) The books and records of the limited liability company as they relate to the internal affairs of the limited liability company for at least the current and past four fiscal years.

(e) Upon request of an assessor, a domestic or foreign limited liability company owning, claiming, possessing, or controlling property in this state subject to local assessment shall make available at the limited liability company’s principal office in this state or at the office required to be kept pursuant to subdivision (a) or at a place mutually acceptable to the assessor and the limited liability company a true copy of the business records relevant to the amount, cost, and value of all property that the limited liability company owns, claims, possesses, or controls within the county.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.14

(a) A limited liability company or foreign limited liability company may change its designated office, its principal office, its agent for service of process, the address of its agent for service of process, its mailing address, or, in the case of a foreign limited liability company, its principal business office in this state by delivering to the Secretary of State for filing a statement of information as set forth in Section 17702.09.

(b) A statement of information is effective when filed by the Secretary of State.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.15

(a) To resign as an agent for service of process of a limited liability company or foreign limited liability company, the agent shall deliver to the Secretary of State for filing, on a form prescribed by the Secretary of State for filing, a signed and acknowledged statement of resignation as an agent for service of process containing the name of the limited liability company or foreign limited liability company, the Secretary of State’s file number for the limited liability company or foreign limited liability company, the name of the resigning agent for service of process, and a statement that the agent is resigning.

(b) The Secretary of State shall mail or otherwise provide written notice of the statement of resignation to the designated office of the limited liability company or, in the case of a foreign limited liability company, to the principal office.

(c) Upon filing of the statement of resignation, the authority of the agent to act in that capacity shall cease.

(d) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the limited liability company and Secretary of State’s file number for the limited liability company and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent.

(e) If an individual who has been designated agent for service of process dies or resigns or no longer resides in the state, or if the corporate agent for that purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business in this state, has its corporate rights, powers, and privileges suspended, or ceases to exist, the limited liability company or foreign limited liability company shall promptly file an initial or amended statement of information as set forth in Section 17702.09.

(f) The Secretary of State may destroy or otherwise dispose of a resignation filed pursuant to this section after a new form is filed pursuant to Section 17702.09 replacing the agent for service of process that has resigned.

(Amended by Stats. 2014, Ch. 834, Sec. 39. Effective January 1, 2015.)



17701.16

(a) In addition to Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure, process may be served upon limited liability companies and foreign limited liability companies as provided in this section.

(b) Personal service of a copy of any process against the limited liability company or the foreign limited liability company by delivery (1) to any individual designated by it as agent, or (2) if the designated agent is a corporation, to any person named in the latest certificate of the corporate agent filed pursuant to Section 1505 at the office of the corporate agent, shall constitute valid service on the limited liability company or the foreign limited liability company. No change in the address of the agent for service of process or appointment of a new agent for service of process shall be effective until an amendment to the statement described in Section 17701.14 is filed. In the case of a foreign limited liability company that has appointed the Secretary of State as agent for service of process pursuant to subdivision (d) of Section 17708.07, process shall be delivered by hand to the Secretary of State, or to any person employed in the capacity of assistant or deputy, and shall include one copy of the process for each defendant to be served, together with a copy of the court order authorizing the service and the fee therefor. The order shall set forth the address to which the process shall be sent by the Secretary of State.

(c) If an agent for service of process has resigned and has not been replaced or if the designated agent cannot with reasonable diligence be found at the address designated for personal delivery of the process, and it is shown by affidavit to the satisfaction of the court that process against a limited liability company or foreign limited liability company cannot be served with reasonable diligence upon the designated agent by hand in the manner provided in Section 415.10, subdivision (a) of Section 415.20, or subdivision (a) of Section 415.30 of the Code of Civil Procedure, the court may make an order that the service shall be made upon a domestic limited liability company or upon a registered foreign limited liability company by delivering by hand to the Secretary of State, or to any person employed in the Secretary of State’s office in the capacity of assistant or deputy, one copy of the process for each defendant to be served, together with a copy of the order authorizing the service. Service in this manner shall be deemed complete on the 10th day after delivery of the process to the Secretary of State.

(d) Upon receipt of the copy of process and the fee therefor, the Secretary of State shall give notice of the service of the process to the limited liability company or foreign limited liability company, at its principal office, by forwarding to that office, by registered mail with request for return receipt, the copy of the process.

(e) The Secretary of State shall keep a record of all process served upon the Secretary of State under this title and shall record therein the time of service and the action taken by the Secretary of State. A certificate under the Secretary of State’s official seal, certifying to the receipt of process, the giving of notice to the limited liability company or foreign limited liability company, and the forwarding of the process pursuant to this section, shall be competent and prima facie evidence of the service of process.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17701.17

(a) A member may, in a written operating agreement or other writing, consent to be subject to the nonexclusive jurisdiction of the courts of a specified jurisdiction and the courts of this state, or the exclusive jurisdiction of the courts of this state.

(b) If a member desires to use the arbitration process, that member may, in a written operating agreement or other writing, consent to be nonexclusively subject to arbitration in a specified state or states and this state, or to be exclusively subject to arbitration in this state.

(c) Along with this consent to the jurisdiction of courts or arbitration, a member may consent to be served with legal process in the manner prescribed in the operating agreement or other writing.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 2 - Formation: Articles of Organization and Other Filings

17702.01

(a) One or more persons may act as organizers to form a limited liability company by signing and delivering to the Secretary of State for filing articles of organization on a form prescribed by the Secretary of State.

(b) The articles of organization shall state all of the following:

(1) A statement that the purpose of the limited liability company is to engage in any lawful act or activity for which a limited liability company may be organized under this title.

(2) The name of the limited liability company, which shall comply with Section 17701.08.

(3) The street address of the initial designated office and the mailing address of the limited liability company if different from the street address of the initial designated office.

(4) The name and street address of the initial agent for service of process of the limited liability company who meets the qualifications specified in subdivision (c) of Section 17701.13. If a corporate agent is designated, only the name of the agent shall be set forth.

(5) If the limited liability company is to be manager-managed, the articles of organization shall contain a statement to that effect.

(6) If the limited liability company is to be managed by only one manager, the articles of organization shall contain a statement to that effect.

(c) Subject to subdivision (c) of Section 17701.12, articles of organization may also contain any other provision not inconsistent with law other than those provisions required by subdivision (b).

(d) A limited liability company is formed when the Secretary of State has filed the articles of organization.

(e) Except in a proceeding by this state to dissolve a limited liability company, the filing of the articles of organization by the Secretary of State is conclusive proof that the organizer satisfied all conditions to the formation of a limited liability company.

(f) The Secretary of State may cancel the filing of the articles of organization if a check or other remittance accepted in payment of the filing fee is not paid upon presentation. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give a first written notice of the applicability of this subdivision to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent, the Secretary of State shall give a second written notice of cancellation and the cancellation shall thereupon be effective. The second notice shall be given 20 days or more after the first notice, and 90 days or less after the original filing.

(g) The Secretary of State shall include with the instructional materials, provided in conjunction with the form for filing the articles of organization under subdivision (a), a notice that filing the registration will obligate the limited liability company to pay an annual tax for that taxable year to the Franchise Tax Board pursuant to Section 17941 of the Revenue and Taxation Code. That notice shall be updated annually to specify the dollar amount of the tax.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17702.02

(a) The articles of organization may be amended or restated at any time.

(b) To amend its articles of organization, a limited liability company shall deliver to the Secretary of State a certificate of amendment, on a form prescribed by the Secretary of State for filing, stating all of the following:

(1) The present name of the limited liability company.

(2) The Secretary of State’s file number for the limited liability company.

(3) The changes the amendment makes to the articles of organization as most recently amended or restated.

(c) To restate its articles of organization, a limited liability company shall deliver to the Secretary of State for filing, on a form prescribed by the Secretary of State entitled “Restated Articles of Organization,” stating, as applicable, the following:

(1) The present name of the limited liability company and the Secretary of State’s file number for the limited liability company.

(2) The entire text of the articles of organization as amended to the date of filing, except that if the limited liability company has filed a statement of information under Section 17702.09, the initial street address, the initial mailing address, and the name and address of the initial agent for service of process shall not be set forth.

(d) Subject to subdivision (c) of Section 17701.12 and subdivision (c) of Section 17702.05, an amendment to or restatement of the articles of organization is effective when filed by the Secretary of State and shall be duly executed by at least one manager of a manager-managed limited liability company or at least one member of a member-managed limited liability company unless a greater number is provided in the articles of organization.

(e) If a member of a member-managed limited liability company, or a manager of a manager-managed limited liability company, knows that any information in filed articles of organization was inaccurate when the articles were filed or has become inaccurate owing to changed circumstances, the member or manager shall promptly do the following:

(1) Cause the articles to be amended.

(2) If appropriate, deliver to the Secretary of State for filing a statement of information under Section 17701.14 or a certificate of correction under Section 17702.06.

(f) A limited liability company shall not amend its articles of organization pursuant to subdivision (b) or restate its articles of organization pursuant to subdivision (c) in order to change its designated office, its mailing address, its agent for service of process, or the address of its agent for service of process. To change that information, the limited liability company shall deliver to the Secretary of State for filing a statement of information under Section 17701.14.

(Amended by Stats. 2014, Ch. 834, Sec. 40. Effective January 1, 2015.)



17702.03

(a) A record delivered to the Secretary of State for filing pursuant to this title shall be signed as follows:

(1) Except as otherwise provided in paragraphs (2) and (3), a record signed on behalf of a limited liability company shall be signed by a person authorized by the limited liability company.

(2) A limited liability company’s initial articles of organization shall be signed by at least one person acting as an organizer.

(3) A record filed on behalf of a dissolved limited liability company that has no members shall be signed by the person winding up the limited liability company’s activities or a person appointed under Section 17707.04 to wind up those activities.

(4) A certificate of cancellation under Section 17707.02 shall be signed by each organizer that signed the initial articles of organization, but a personal representative of a deceased or incompetent organizer may sign in the place of the decedent or incompetent.

(5) A certificate of cancellation under Section 17707.08 shall be signed by a majority of managers unless the event causing the dissolution that is specified in subdivision (c) of Section 17707.01 occurs, in which case the certificate of cancellation shall be signed as provided in paragraph (3).

(6) A certificate of correction shall be executed in the same manner in which the record being corrected was required to be executed.

(b) Any record filed under this title may be signed by an agent.

(c) A limited liability company may record in the office of the county recorder of any county in this state, and county recorders, on request, shall record a certified copy of the limited liability company articles of organization and any exhibit or attachment, or any amendment or correction thereto, that has been filed in the office of the Secretary of State. A foreign limited liability company may record in the office of the county recorder of any county in the state a certified copy of the application for registration of the foreign limited liability company, or any amendment thereto, that has been filed in the office of the Secretary of State. The recording shall create a conclusive presumption in favor of any bona fide purchaser or encumbrancer for value of the limited liability company real property located in the county in which the certified copy has been recorded, of the statements contained therein.

(d) If the Secretary of State determines that an instrument submitted for filing or otherwise submitted does not conform to the law and returns it to the person submitting it, the instrument may be resubmitted accompanied by a written opinion of a member of the State Bar of California submitting the instrument or representing the person submitting it, to the effect that the specific provisions of the instrument objected to by the Secretary of State do conform to law and stating the points and authorities upon which the opinion is based. The Secretary of State shall rely, with respect to any disputed point of law, other than the application of Sections 17701.08, 17701.09, 17708.02, and 17708.03, upon that written opinion in determining whether the instrument conforms to law. The date of filing in that case shall be the date the instrument is received on resubmission.

(Amended by Stats. 2014, Ch. 834, Sec. 41. Effective January 1, 2015.)



17702.04

(a) If a person required by this title to sign a record or deliver a record to the Secretary of State for filing under this title does not do so, any other person that is aggrieved may petition the superior court to order any of the following:

(1) The person to sign the record.

(2) The person to deliver the record to the Secretary of State for filing.

(3) The Secretary of State to file the record unsigned.

(b) If a petitioner under subdivision (a) is not the limited liability company or foreign limited liability company to which the record pertains, the petitioner shall make the limited liability company a party to the action.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17702.05

(a) A record authorized or required to be delivered to the Secretary of State for filing under this title shall be captioned to describe the record’s purpose, be in a medium permitted by the Secretary of State, and be delivered to the Secretary of State. If the filing fees have been paid, unless the Secretary of State determines that a record does not comply with applicable laws, the Secretary of State shall file the record.

(b) Upon request and payment of the requisite fee, the Secretary of State shall send to the requester a certified copy of a requested record.

(c) Except for original articles of organization and except as otherwise provided in Sections 17701.14 and 17702.06, a record delivered to the Secretary of State for filing under this title may specify a delayed effective date. Subject to Section 17702.06, a record filed by the Secretary of State is effective as follows:

(1) If the record does not specify a delayed effective date, on the date the record is filed as evidenced by the Secretary of State’s endorsement of the date on the record.

(2) If the record specifies a delayed effective date, on the date specified in the record. A delayed effective date specified in the record shall not be more than 90 days after the date the record is filed.

(d) In the case of a delayed effective date, the instrument may be prevented from becoming effective by a certificate stating that by appropriate action it has been revoked and is null and void. This certificate shall be executed in the same manner as the original instrument and shall be filed before the delayed effective date.

(e) In the case of a merger agreement or certificate of merger, a certificate revoking the earlier filing need only be executed on behalf of one of the constituent parties to the merger. If no revocation certificate is filed, the instrument becomes effective on the date specified.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17702.06

(a) A limited liability company or foreign limited liability company may deliver to the Secretary of State for filing a certificate of correction on a form prescribed by the Secretary of State to correct a record previously delivered by the limited liability company or foreign limited liability company to the Secretary of State and filed by the Secretary of State, if at the time of filing the record contained inaccurate information or was defectively signed.

(b) A certificate of correction under subdivision (a) may not state a delayed effective date and shall do all of the following:

(1) State the present name of the limited liability company or foreign limited liability company and the Secretary of State’s file number.

(2) Describe the title to the document to be corrected, including its filing date.

(3) Set forth the name of each party to the document to be corrected.

(4) Specify the inaccurate information and the reason it is inaccurate or the manner in which the signing was defective.

(5) Correct the defective signature or inaccurate information.

(c) A certificate of correction shall be executed in the same manner in which the record being corrected was required to be executed.

(d) When filed by the Secretary of State, a certificate of correction under subdivision (a) is effective retroactively as of the effective date of the record the certificate corrects, but the statement is effective when filed as to persons that previously relied on the uncorrected record and would be adversely affected by the retroactive effect.

(Amended by Stats. 2014, Ch. 834, Sec. 42. Effective January 1, 2015.)



17702.07

(a) If a record delivered to the Secretary of State for filing under this title and filed by the Secretary of State contains inaccurate information, a person that suffers a loss by reliance on the information may recover damages for the loss from the following:

(1) A person that signed the record, or caused another to sign it on the person’s behalf, and knew the information to be inaccurate at the time the record was signed.

(2) Subject to subdivision (b), a member of a member-managed limited liability company or the manager of a manager-managed limited liability company, if all of the following apply:

(A) The record was delivered for filing on behalf of the limited liability company.

(B) The member or manager had notice of the inaccuracy for a reasonably sufficient time before the information was relied upon so that, before the reliance, the member or manager reasonably could have done all of the following:

(i) Effected an amendment under Section 17702.02.

(ii) Filed a petition under Section 17702.04.

(iii) Delivered to the Secretary of State for filing a statement of information under Section 17701.14 or a certificate of correction under Section 17702.06.

(b) To the extent that the operating agreement of a member-managed limited liability company expressly relieves a member of responsibility for maintaining the accuracy of information contained in records delivered on behalf of the limited liability company to the Secretary of State for filing under this title and imposes that responsibility on one or more other members, the liability stated in paragraph (2) of subdivision (a) applies to those other members and not to the member that the operating agreement relieves of the responsibility.

(c) An individual who signs a record authorized or required to be filed under this title affirms under penalty of perjury that the information stated in the record is accurate.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17702.09

(a) Every limited liability company and every foreign limited liability company registered to transact intrastate business in this state shall deliver to the Secretary of State for filing within 90 days after the filing of its original articles of organization or registering to transact intrastate business and biennially thereafter during the applicable filing period, on a form prescribed by the Secretary of State, a statement of information containing:

(1) The name of the limited liability company and the Secretary of State’s file number and, in the case of a foreign limited liability company, the name under which the foreign limited liability company is authorized to transact intrastate business in this state and the state or other jurisdiction under the laws of which it is organized.

(2) The name and street address of the agent in this state for service of process required to be maintained pursuant to Section 17701.13. If a corporate agent is designated, only the name of the agent shall be set forth.

(3) The street address of its principal office. In the case of a foreign limited liability company, the street address of its principal business office in this state, if any, and, in the case of a domestic limited liability company, the street address of the office required to be maintained pursuant to Section 17701.13.

(4) The mailing address of the limited liability company or foreign limited liability company, if different from the street address of its principal office, or principal business office in this state, or, in the case of a domestic limited liability company, the street address of the office required to be maintained pursuant to Section 17701.13.

(5) The name and complete business or residence addresses of any manager or managers and the chief executive officer, if any, appointed or elected in accordance with the articles of organization or operating agreement or, if no manager has been so elected or appointed, the name and business or residence address of each member.

(6) If the limited liability company or foreign limited liability company chooses to receive renewal notices and any other notifications from the Secretary of State by electronic mail instead of by United States mail, the limited liability company or foreign limited liability company shall include a valid electronic mail address for the limited liability company or foreign limited liability company, or for the limited liability company’s or foreign limited liability company’s designee to receive those notices.

(7) The general type of business that constitutes the principal business activity or the limited liability company or foreign limited liability company, such as, for example, manufacture of aircraft, wholesale liquor distributor, or retail department store.

(b) If there has been no change in the information contained in the last filed statement of information of the limited liability company or foreign limited liability company on file in the office of Secretary of State, the limited liability company or foreign limited liability company may, in lieu of filing the statement of information required by subdivision (a), advise the Secretary of State, on a form prescribed by the Secretary of State, that no changes in the required information have occurred during the applicable filing period.

(c) For purposes of this section, the applicable filing period for a limited liability company shall be the calendar month during which its original articles of organization was filed or, in the case of a foreign limited liability company, the month during which its application for registration was filed, and the immediately preceding five calendar months. The Secretary of State shall provide a notice to each limited liability company or foreign limited liability company to comply with this section approximately three months prior to the close of the applicable filing period. The notice shall state the due date for compliance and shall be sent to the last mailing address of the limited liability company or foreign limited liability company according to the records of the Secretary of State, or if none, to the street address of the principal office, or, in the case of a domestic limited liability company, the office required to be maintained pursuant to Section 17701.13, or to the last electronic mail address according to the records of the Secretary of State if the limited liability company or foreign limited liability company has elected to receive notices from the Secretary of State by electronic mail. The failure of the limited liability company or foreign limited liability company to receive the notice shall not exempt the limited liability company or foreign limited liability company from complying with this section.

(d) Whenever any of the information required by subdivision (a) changes, other than the name and address of the agent for service of process, the limited liability company or foreign limited liability company may file a current statement containing all the information required by subdivision (a). When changing its agent for service of process or when the address of the agent changes, the limited liability company or foreign limited liability company shall file a current statement containing all the information required by subdivision (a). Whenever any statement is filed pursuant to this section, that statement supersedes any previously filed statement pursuant to this section, the statement in the original articles of organization, and the statement in any previously filed amended or restated articles of organization that have been filed, or in the case of a foreign limited liability company, in the application for registration.

(e) If a statement of information delivered to the Secretary of State for filing under this section does not contain the information required by subdivision (a), the Secretary of State shall promptly return the statement of information to the reporting limited liability company or foreign limited liability company for correction.

(f) The Secretary of State may destroy or otherwise dispose of any statement filed pursuant to this section after it has been superseded by the filing of a new statement.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17702.10

An instrument shall be deemed filed, and the date of filing endorsed thereon, upon receipt by the Secretary of State of any instrument accompanied by the fee prescribed in Article 3 (commencing with Section 12180) of Chapter 3 of Part 2 of Division 3 of Title 2 of the Government Code. The date of filing shall be the date the instrument is received by the Secretary of State unless the instrument provides that it is to be withheld from filing for a period of time not to exceed 90 days or unless, in the judgment of the Secretary of State, the filing is intended to be coordinated with the filing of some other document that cannot be filed. The Secretary of State shall file a document as of any requested future date not more than 90 days after its receipt, including a Saturday, Sunday, or legal holiday, if that document is received in the office of the Secretary of State at least one business day prior to the requested date of filing. Upon receipt and after filing of any document under this title, the Secretary of State may microfilm or reproduce by other techniques any filings or documents and destroy the original filing or document. The microfilm or other reproduction of any document under this section, or corresponding provision under prior law, shall be admissible in any court of law.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 3 - Relations of Members and Managers to Persons Dealing with a Limited Liability Company

17703.01

(a) Unless the articles of organization indicate the limited liability company is a manager-managed limited liability company, every member is an agent of the limited liability company for the purpose of its business or affairs, and the act of any member, including, but not limited to, the execution in the name of the limited liability company of any instrument, for the apparent purpose of carrying on in the usual way the business or affairs of the limited liability company of which that person is a member, binds the limited liability company in the particular matter, unless the member so acting has, in fact, no authority to act for the limited liability company in the particular matter and the person with whom the member is dealing has actual knowledge of the fact that the member has no such authority.

(b) If the articles of organization indicate that the limited liability company is a manager-managed limited liability company, each of the following applies:

(1) No member acting solely in the capacity of a member is an agent of the limited liability company nor can any member bind or execute any instrument on behalf of the limited liability company.

(2) Every manager is an agent of the limited liability company for the purpose of its business or affairs, and the act of any manager, including, but not limited to, the execution in the name of the limited liability company of any instrument for apparently carrying on in the usual way the business or affairs of the limited liability company of which the person is a manager, binds the limited liability company, unless the manager so acting has, in fact, no authority to act for the limited liability company in the particular matter and the person with whom the manager is dealing has actual knowledge of the fact that the manager has no such authority.

(c) No act of a manager or member in contravention of a restriction on authority shall bind the limited liability company to persons having actual knowledge of the restriction.

(d) Notwithstanding the provisions of subdivision (c), any note, mortgage, evidence of indebtedness, contract, certificate, statement, conveyance, or other instrument in writing, and any assignment or endorsement thereof, executed or entered into between any limited liability company and any other person, when signed by at least two managers, or by one manager in the case of a limited liability company whose articles of organization state that it is managed by only one manager, is not invalidated as to the limited liability company by any lack of authority of the signing managers or manager in the absence of actual knowledge on the part of the other person that the signing managers or manager had no authority to execute the same.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17703.04

(a) All of the following apply to debts, obligations, or other liabilities of a limited liability company, whether arising in contract, tort, or otherwise:

(1) They are solely the debts, obligations, or other liabilities of the limited liability company to which the debts, obligations, or other liabilities relate.

(2) They do not become the debts, obligations, or other liabilities of a member or manager solely by reason of the member acting as a member or manager acting as a manager for the limited liability company.

(b) A member of a limited liability company shall be subject to liability under the common law governing alter ego liability, and shall also be personally liable under a judgment of a court or for any debt, obligation, or liability of the limited liability company, whether that liability or obligation arises in contract, tort, or otherwise, under the same or similar circumstances and to the same extent as a shareholder of a corporation may be personally liable for any debt, obligation, or liability of the corporation; except that the failure to hold meetings of members or managers or the failure to observe formalities pertaining to the calling or conduct of meetings shall not be considered a factor tending to establish that a member or the members have alter ego or personal liability for any debt, obligation, or liability of the limited liability company where the articles of organization or operating agreement do not expressly require the holding of meetings of members or managers.

(c) Nothing in this section shall be construed to affect the liability of a member of a limited liability company to third parties for the member’s participation in tortious conduct, or pursuant to the terms of a written guarantee or other contractual obligation entered into by the member, other than an operating agreement.

(d) A limited liability company or foreign limited liability company shall carry insurance or provide an undertaking to the same extent and in the same amount as is required by any law, rule, or regulation of this state that would be applicable to the limited liability company or foreign limited liability company were it a corporation organized and existing or duly qualified for the transaction of intrastate business under the General Corporation Law.

(e) Notwithstanding subdivision (a), a member of a limited liability company may agree to be obligated personally for any or all of the debts, obligations, and liabilities of the limited liability company as long as the agreement to be so obligated is set forth in the articles of organization or in a written operating agreement that specifically references this subdivision.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 4 - Relations of Members to Each Other and to the Limited Liability Company

17704.01

(a) If a limited liability company is to have only one member upon formation, the person becomes a member as agreed by that person and the organizer of the limited liability company. That person and the organizer may be, but need not be, different persons. If different, the organizer acts on behalf of the initial member.

(b) If a limited liability company is to have more than one member upon formation, those persons become members as agreed by the persons before the formation of the limited liability company. The organizer acts on behalf of the persons in forming the limited liability company and may be, but need not be, one of the persons.

(c) After formation of a limited liability company, a person becomes a member as follows:

(1) As provided in the operating agreement.

(2) As the result of a transaction effective under Article 10 (commencing with Section 17710.01).

(3) With the consent of all the members.

(4) If, within 90 consecutive days after the limited liability company ceases to have any members, the last person to have been a member, or the legal representative of that person, designates a person to become a member, and the designated person consents to become a member.

(d) A person may become a member without acquiring a transferable interest and without making or being obligated to make a contribution to the limited liability company.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17704.02

A contribution may consist of tangible or intangible property or other benefit to a limited liability company, including money, services performed, promissory notes, other agreements to contribute money or property, and contracts for services to be performed.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17704.03

(a) A person’s obligation to make a contribution to a limited liability company is not excused by the person’s death, disability, or other inability to perform personally. If a person does not make a required contribution, the person or the person’s estate is obligated to contribute money equal to the value of the part of the contribution that has not been made, at the option of the limited liability company.

(b) The obligation of a member to make a contribution to a limited liability company may be compromised only by consent of all the members. A conditional obligation of a member to make a contribution to a limited liability company shall not be enforced unless the conditions of the obligation have been satisfied or waived as to or by that member. Conditional obligations include contributions payable upon a discretionary call of a limited liability company before the time the call occurs.

(c) A creditor of a limited liability company that extends credit or otherwise acts in reliance on an obligation described in subdivision (a) may enforce the obligation.

(d) Nothing in this section shall be construed to affect the rights of third-party creditors of the limited liability company to seek equitable remedies or any rights existing under the Uniform Fraudulent Transfer Act (Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 of the Civil Code).

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17704.04

(a) Any distributions made by a limited liability company before its dissolution and winding up shall be among the members in accordance with the operating agreement. If the operating agreement does not otherwise provide, distributions shall be on the basis of the value, as stated in the required records when the limited liability company decides to make the distribution, of the contributions the limited liability company has received from each member, except to the extent necessary to comply with any transfer effective under Section 17705.02 and any charging order in effect under Section 17705.03.

(b) A person has a right to a distribution before the dissolution and winding up of a limited liability company only if the limited liability company decides to make an interim distribution. Unless the articles of organization or written operating agreement provides otherwise, a person’s dissociation does not entitle the person to a distribution, and, beginning on the date of dissociation, the dissociated person shall have only the right of a transferee of a transferable interest with respect to that person’s interest in the limited liability company, and then only with respect to distributions, if any, to which a transferee is entitled under the operating agreement. If the dissociation is in violation of the operating agreement, the limited liability company shall have the right to offset any damages for the breach of the operating agreement from the amounts, if any, otherwise distributable to the dissociated person with respect to that person’s interest in the limited liability company.

(c) A person does not have a right to demand or receive a distribution from a limited liability company in any form other than money. A limited liability company may distribute an asset in kind if each part of the asset is fungible with each other part and each person receives a percentage of the asset equal in value to the person’s share of distributions.

(d) If a member or transferee becomes entitled to receive a distribution, the member or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17704.05

(a) A limited liability company shall not make a distribution if after the distribution either of the following applies:

(1) The limited liability company would not be able to pay its debts as they become due in the ordinary course of the limited liability company’s activities.

(2) The limited liability company’s total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the limited liability company were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of members whose preferential rights are superior to those of persons receiving the distribution.

(b) A limited liability company may base a determination that a distribution is not prohibited under subdivision (a) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable under the circumstances.

(c) Except as otherwise provided in subdivision (f), the effect of a distribution under subdivision (a) is measured as follows:

(1) In the case of a distribution by purchase, redemption, or other acquisition of a transferable interest in the limited liability company, as of the date money or other property is transferred or debt incurred by the limited liability company.

(2) In all other cases, as of the date the distribution is authorized, if the payment occurs within 120 days after that date, or the payment is made, if the payment occurs more than 120 days after the distribution is authorized.

(d) A limited liability company’s indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the limited liability company’s indebtedness to its general, unsecured creditors.

(e) A limited liability company’s indebtedness, including indebtedness issued in connection with or as part of a distribution, is not a liability for purposes of subdivision (a) if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could be made to members under this section.

(f) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

(g) In subdivision (f) of Section 17701.02, “distribution” does not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefits program.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17704.06

(a) Except as otherwise provided in subdivision (b), if a member of a member-managed limited liability company or manager of a manager-managed limited liability company consents to a distribution made in violation of Section 17704.05, the member or manager is personally liable to the limited liability company for the amount of the distribution that exceeds the amount that could have been distributed without the violation of Section 17704.05.

(b) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of the authority and responsibility to consent to distributions and imposes that authority and responsibility on one or more other members, the liability stated in subdivision (a) applies to the other members and not the member that the operating agreement relieves of authority and responsibility.

(c) A person that receives a distribution knowing that the distribution to that person was made in violation of Section 17704.05 is personally liable to the limited liability company but only to the extent that the distribution received by the person exceeded the amount that could have been properly paid under Section 17704.05.

(d) A person against which an action is commenced because the person is liable under subdivision (a) may do all of the following:

(1) Implead any other person that is subject to liability under subdivision (a) and seek to compel contribution from the person.

(2) Implead any person that received a distribution in violation of subdivision (c) and seek to compel contribution from the person in the amount the person received in violation of subdivision (c).

(e) An action under this section is barred if not commenced within four years after the distribution.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17704.07

(a) A limited liability company is a member-managed limited liability company unless the articles of organization and the operating agreement do either of the following:

(1) Expressly provide that:

(A) The limited liability company is or will be “manager-managed.”

(B) The limited liability company is or will be “managed by managers.”

(C) Management of the limited liability company is or will be “vested in managers.”

(2) Include words of similar import.

(b) In a member-managed limited liability company, the following rules apply:

(1) The management and conduct of the limited liability company are vested in the members.

(2) Except as provided in subdivision (r), each member has equal rights in the management and conduct of the limited liability company’s activities including equal voting rights.

(3) A difference arising among members as to a matter in the ordinary course of the activities of the limited liability company shall be decided by a majority of the members of the limited liability company which the difference among the members has arisen.

(4) An act outside the ordinary course of the activities of the limited liability company may be undertaken only with the consent of all members.

(5) The operating agreement may be amended only with the consent of all members.

(c) In a manager-managed limited liability company, the following rules apply:

(1) Except as otherwise expressly provided in this title, any matter relating to the activities of the limited liability company is decided exclusively by the managers.

(2) Each manager has equal rights in the management and conduct of the activities of the limited liability company.

(3) A difference arising among managers as to a matter in the ordinary course of the activities of the limited liability company may be decided by a majority of the managers of the limited liability company.

(4) The consent of all members of the limited liability company is required to do any of the following:

(A) Sell, lease, exchange, or otherwise dispose of all, or substantially all, of the limited liability company’s property, with or without the goodwill, outside the ordinary course of the limited liability company’s activities.

(B) Approve a merger or conversion under Article 10 (commencing with Section 17710.01).

(C) Undertake any other act outside the ordinary course of the limited liability company’s activities.

(D) Amend the operating agreement.

(5) A manager may be chosen at any time by the consent of a majority of the members and remains a manager until a successor has been chosen, unless the manager at an earlier time resigns, is removed, or dies, or, in the case of a manager that is not an individual, terminates. A manager may be removed at any time by the consent of a majority of the members without notice or cause.

(6) A person need not be a member to be a manager, but the dissociation of a member that is also a manager removes the person as a manager. If a person that is both a manager and a member ceases to be a manager, that cessation does not by itself dissociate the person as a member.

(7) A person’s ceasing to be a manager does not discharge any debt, obligation, or other liability to the limited liability company or members which the person incurred while a manager.

(d) The dissolution of a limited liability company does not affect the applicability of this section. However, a person that wrongfully causes dissolution of the limited liability company loses the right to participate in management as a member and a manager.

(e) This title does not entitle a member to remuneration for services performed for a member-managed limited liability company, except for reasonable compensation for services rendered in winding up the activities of a limited liability company.

(f) Meetings of members may be held at any place, by electronic video screen communication or by electronic transmission by and to the limited liability company pursuant to paragraphs (1) and (2) of subdivision (i) of Section 17701.02, either within or without this state, selected by the person or persons calling the meeting or as may be stated in or fixed in accordance with the articles of organization or a written operating agreement. If no other place is stated or so fixed, all meetings shall be held at the principal office of the limited liability company. Unless prohibited by the articles of organization of the limited liability company, if authorized by the operating agreement, members not physically present in person or by proxy at a meeting of members may, by electronic transmission by and to the limited liability company pursuant to paragraphs (1) and (2) of subdivision (i) of Section 17701.02 or by electronic video screen communication, participate in a meeting of members, be deemed present in person or by proxy, and vote at a meeting of members whether that meeting is to be held at a designated place or in whole or in part by means of electronic transmission by and to the limited liability company or by electronic video screen communication, in accordance with subdivision (l).

(g) A meeting of the members may be called by any manager or by any member or members representing more than 10 percent of the interests in current profits of members for the purpose of addressing any matters on which the members may vote.

(h) (1) Whenever members are required or permitted to take any action at a meeting, a written notice of the meeting shall be given not less than 10 days nor more than 60 days before the date of the meeting to each member entitled to vote at the meeting. The notice shall state the place, date, and hour of the meeting, the means of electronic transmission by and to the limited liability company or electronic video screen communication, if any, and the general nature of the business to be transacted. No other business may be transacted at that meeting.

(2) Any report or any notice of a members’ meeting shall be given personally, by electronic transmission by the limited liability company, or by mail or other means of written communication, addressed to the member at the address of the member appearing on the books of the limited liability company or given by the member to the limited liability company for the purpose of notice, or, if no address appears or is given, at the place where the principal office of the limited liability company is located or by publication at least once in a newspaper of general circulation in the county in which the principal office is located. The notice or report shall be deemed to have been given at the time when delivered personally, delivered by electronic transmission by the limited liability company, deposited in the mail, or sent by other means of written communication. An affidavit of mailing or delivered by electronic transmission by the limited liability company of any notice or report in accordance with this article, executed by a manager, shall be prima facie evidence of the giving of the notice or report.

(3) If any notice or report addressed to the member at the address of the member appearing on the books of the limited liability company is returned to the limited liability company by the United States Postal Service marked to indicate that the United States Postal Service is unable to deliver the notice or report to the member at the address, all future notices or reports shall be deemed to have been duly given without further mailing if they are available for the member at the principal office of the limited liability company for a period of one year from the date of the giving of the notice or report to all other members.

(4) Notice given by electronic transmission by the limited liability company under this subdivision shall be valid only if it complies with paragraph (1) of subdivision (i) of Section 17701.02.

Notwithstanding this condition, notice shall not be given by electronic transmission by the limited liability company under this subdivision after either of the following has occurred:

(A) The limited liability company is unable to deliver two consecutive notices to the member by that means.

(B) The inability to so deliver the notices to the member becomes known to the secretary, any assistant secretary, the transfer agent, or any other person responsible for the giving of the notice.

(5) Upon written request to a manager by any person entitled to call a meeting of members, the manager shall immediately cause notice to be given to the members entitled to vote that a meeting will be held at a time requested by the person calling the meeting, not less than 10 days nor more than 60 days after the receipt of the request. If the notice is not given within 20 days after receipt of the request, the person entitled to call the meeting may give the notice or, upon the application of that person, the superior court of the county in which the principal office of the limited liability company is located, or if the principal office is not in this state, the county in which the limited liability company’s address in this state is located, shall summarily order the giving of the notice, after notice to the limited liability company affording it an opportunity to be heard. The procedure provided in subdivision (c) of Section 305 shall apply to the application. The court may issue any order as may be appropriate, including, without limitation, an order designating the time and place of the meeting, the record date for determination of members entitled to vote, and the form of notice.

(i) When a members’ meeting is adjourned to another time or place, unless the articles of organization or a written operating agreement otherwise require and except as provided in this subdivision, notice need not be given of the adjourned meeting if the time and place thereof or the means of electronic transmission by and to the limited liability company or electronic video screen communication, if any, are announced at the meeting at which the adjournment is taken. At the adjourned meeting, the limited liability company may transact any business that may have been transacted at the original meeting. If the adjournment is for more than 45 days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each member of record entitled to vote at the meeting.

(j) The actions taken at any meeting of members, however called and noticed, and wherever held, have the same validity as if taken at a meeting duly held after regular call and notice, if a quorum is present either in person or by proxy, and if, either before or after the meeting, each of the members entitled to vote, not present in person or by proxy, provides a waiver of notice or consents to the holding of the meeting or approves the minutes of the meeting in writing. All waivers, consents, and approvals shall be filed with the limited liability company records or made a part of the minutes of the meeting after conversion to the form in which those records or minutes are kept. Attendance of a person at a meeting shall constitute a waiver of notice of the meeting, except when the person objects, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. Attendance at a meeting is not a waiver of any right to object to the consideration of matters required by this title to be included in the notice but not so included, if the objection is expressly made at the meeting. Neither the business to be transacted nor the purpose of any meeting of members need be specified in any written waiver of notice, unless otherwise provided in the articles of organization or operating agreement, except as provided in subdivision (l).

(k) Members may participate in a meeting of the limited liability company through the use of conference telephones or electronic video screen communication, as long as all members participating in the meeting can hear one another, or by electronic transmission by and to the limited liability company pursuant to paragraphs (1) and (2) of subdivision (i) of Section 17701.02. Participation in a meeting pursuant to this provision constitutes presence in person at that meeting.

(l) Any action approved at a meeting, other than by unanimous approval of those entitled to vote, shall be valid only if the general nature of the proposal so approved was stated in the notice of meeting or in any written waiver of notice.

(m) (1) A majority of the members represented in person or by proxy shall constitute a quorum at a meeting of members.

(2) The members present at a duly called or held meeting at which a quorum is present may continue to transact business until adjournment, notwithstanding the loss of a quorum, if any action taken after loss of a quorum, other than adjournment, is approved by the requisite percentage of interests of members specified in this title or in the articles of organization or a written operating agreement.

(3) In the absence of a quorum, any meeting of members may be adjourned from time to time by the vote of a majority of the interests represented either in person or by proxy, but no other business may be transacted, except as provided in paragraph (2).

(n) (1) Any action that may be taken at any meeting of the members may be taken without a meeting if a consent in writing, setting forth the action so taken, is signed and delivered to the limited liability company within 60 days of the record date for that action by members having not less than the minimum number of votes that would be necessary to authorize or take that action at a meeting at which all members entitled to vote thereon were present and voted.

(2) Unless the consents of all members entitled to vote have been solicited in writing, (A) notice of any member approval of an amendment to the articles of organization or operating agreement, a dissolution of the limited liability company as provided in Section 17707.01, or a merger of the limited liability company as provided in Section 17710.10, without a meeting by less than unanimous written consent shall be given at least 10 days before the consummation of the action authorized by the approval, and (B) prompt notice shall be given of the taking of any other action approved by members without a meeting by less than unanimous written consent, to those members entitled to vote who have not consented in writing.

(3) Any member giving a written consent, or the member’s proxyholder, may revoke the consent personally or by proxy by a writing received by the limited liability company prior to the time that written consents of members having the minimum number of votes that would be required to authorize the proposed action have been filed with the limited liability company, but may not do so thereafter. This revocation is effective upon its receipt at the office of the limited liability company required to be maintained pursuant to Section 17701.13.

(o) The use of proxies in connection with this section shall be governed in the same manner as in the case of corporations formed under the General Corporation Law, Division 1 (commencing with Section 100) of Title 1.

(p) In order that the limited liability company may determine the members of record entitled to notices of any meeting or to vote, or entitled to receive any distribution or to exercise any rights in respect of any other lawful action, a manager, or members representing more than 10 percent of the interests of members, may fix, in advance, a record date, that is not more than 60 days nor less than 10 days prior to the date of the meeting and not more than 60 days prior to any other action. If no record date is fixed the following shall apply:

(1) The record date for determining members entitled to notice of or to vote at a meeting of members shall be at the close of business on the business day next preceding the day on which notice is given or, if notice is waived, at the close of business on the business day next preceding the day on which the meeting is held.

(2) The record date for determining members entitled to give consent to limited liability company action in writing without a meeting shall be the day on which the first written consent is given.

(3) The record date for determining members for any other purpose shall be at the close of business on the day on which the managers adopt the resolution relating thereto, or the 60th day prior to the date of the other action, whichever is later.

(4) The determination of members of record entitled to notice of or to vote at a meeting of members shall apply to any adjournment of the meeting unless a manager or the members who called the meeting fix a new record date for the adjourned meeting, but the manager or the members who called the meeting shall fix a new record date if the meeting is adjourned for more than 45 days from the date set for the original meeting.

(q) A meeting of the members may be conducted, in whole or in part, by electronic transmission by and to the limited liability company or by electronic video screen communication if both of the following requirements are met:

(1) The limited liability company implements reasonable measures to provide members, in person or by proxy, a reasonable opportunity to participate in the meeting and to vote on matters submitted to the members, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with those proceedings.

(2) When any member votes or takes other action at the meeting by means of electronic transmission to the limited liability company or electronic video screen communication, a record of that vote or action shall be maintained by the limited liability company.

(r) The articles of organization or a written operating agreement may provide to all or certain identified members of a specified class or group of members the right to vote separately or with all or any class or group of members on any matter. Voting by members may be on a per capita, number, financial interest, class, group, or any other basis. If no voting provision is contained in the articles of organization or written operating agreement, each of the following shall apply:

(1) The members of a limited liability company shall vote in proportion to their interests in current profits of the limited liability company or, in the case of a member who has assigned the member’s entire transferable interest in the limited liability company to a person who has not been admitted as a member, in proportion to the interest in current profits that the assigning member would have, had the assignment not been made.

(2) Any amendment to the articles of organization or operating agreement shall require the unanimous vote of all members.

(3) In all other matters in which a vote is required, except as otherwise provided in this section, a vote of a majority of the members shall be sufficient.

(s) Notwithstanding any provision to the contrary in the articles of organization or operating agreement, in no event shall the articles of organization be amended by a vote of less than a majority of the members.

(t) Notwithstanding any provision to the contrary in the articles of organization or operating agreement, members shall have the right to vote on a dissolution of the limited liability company as provided in subdivision (b) of Section 17707.01 and on a merger of the limited liability company as provided in Section 17710.12.

(u) A written operating agreement may provide for the appointment of officers, including, but not limited to, a chairperson or a president, or both a chairperson and a president, a secretary, a chief financial officer, and any other officers with the titles, powers, and duties as shall be specified in the articles of organization or operating agreement or as determined by the managers or members. An officer may, but does not need to, be a member or manager of the limited liability company, and any number of offices may be held by the same person.

(v) Officers, if any, shall be appointed in accordance with the written operating agreement or, if no such provision is made in the operating agreement, any officers shall be appointed by the managers and shall serve at the pleasure of the managers, subject to the rights, if any, of an officer under any contract of employment. Any officer may resign at any time upon written notice to the limited liability company without prejudice to the rights, if any, of the limited liability under any contract to which the officer is a party.

(w) Subject to the provisions of the articles of organization, any note, mortgage, evidence of indebtedness, contract, certificate, statement, conveyance, or other instrument in writing, and any assignment or endorsement thereof, executed or entered into between any limited liability company and any other person, when signed by the chairperson of the board, the president, or any vice president and any secretary, any assistant secretary, the chief financial officer, or any assistant treasurer of the limited liability company, is not invalidated as to the limited liability company by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the same.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17704.08

(a) A limited liability company shall reimburse for any payment made and indemnify for any debt, obligation, or other liability incurred by a member of a member-managed limited liability company or the manager of a manager-managed limited liability company in the course of the member’s or manager’s activities on behalf of the limited liability company, if, in making the payment or incurring the debt, obligation, or other liability, the member or manager complied with the duties stated in Section 17704.09.

(b) A limited liability company may purchase and maintain insurance on behalf of a member or manager of the limited liability company against liability asserted against or incurred by the member or manager in that capacity or arising from that status even if, under subdivision (g) of Section 17701.10, the operating agreement could not eliminate or limit the person’s liability to the limited liability company for the conduct giving rise to the liability.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17704.09

(a) The fiduciary duties that a member owes to a member-managed limited liability company and the other members of the limited liability company are the duties of loyalty and care under subdivisions (b) and (c).

(b) A member’s duty of loyalty to a limited liability company and the other members is limited to the following:

(1) To account to a limited liability company and hold as trustee for it any property, profit, or benefit derived by the member in the conduct and winding up of the activities of a limited liability company or derived from a use by the member of a limited liability company property, including the appropriation of a limited liability company opportunity.

(2) To refrain from dealing with a limited liability company in the conduct or winding up of the activities of a limited liability company as or on behalf of a party having an interest adverse to a limited liability company.

(3) To refrain from competing with a limited liability company in the conduct or winding up of the activities of the limited liability company.

(c) A member’s duty of care to a limited liability company and the other members in the conduct and winding up of the activities of the limited liability company is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A member shall discharge the duties to a limited liability company and the other members under this title or under the operating agreement and exercise any rights consistent with the obligation of good faith and fair dealing.

(e) A member does not violate a duty or obligation under this article or under the operating agreement merely because the member’s conduct furthers the member’s own interest.

(f) In a manager-managed limited liability company, all of the following rules apply:

(1) Subdivisions (a), (b), (c), and (e) apply to the manager or managers and not the members.

(2) Subdivision (d) applies to the members and managers.

(3) Except as otherwise provided, a member does not have any fiduciary duty to the limited liability company or to any other member solely by reason of being a member.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17704.10

(a) Upon the request of a member or holder of a transferable interest, for purposes reasonably related to the interest of that person as a member or a holder of a transferable interest, a manager or, if the limited liability company is member-managed, a member in possession of the requested information, shall promptly deliver, in writing, to the member or holder of a transferable interest, at the expense of the limited liability company, a copy of the information required to be maintained by paragraphs (1), (2), and (4) of subdivision (d) of Section 17701.13, and any written operating agreement of the limited liability company.

(b) Each member, manager, and holder of a transferable interest has the right, upon reasonable request, for purposes reasonably related to the interest of that person as a member, manager, or holder of a transferable interest, to each of the following:

(1) To inspect and copy during normal business hours any of the records required to be maintained pursuant to Section 17701.13.

(2) To obtain in writing from the limited liability company, promptly after becoming available, a copy of the limited liability company’s federal, state, and local income tax returns for each year.

(c) In the case of a limited liability company with more than 35 members, each of the following shall apply:

(1) A manager shall cause an annual report to be sent to each of the members not later than 120 days after the close of the fiscal year. The report, which may be sent by electronic transmission by the limited liability company (paragraph (1) of subdivision (i) of Section 17701.02) shall contain a balance sheet as of the end of the fiscal year and an income statement and a statement of cashflows for the fiscal year.

(2) Members representing at least 5 percent of the voting interests of members, or three or more members, may make a written request to a manager for an income statement of the limited liability company for the initial three-month, six-month, or nine-month period of the current fiscal year ending more than 30 days prior to the date of the request, and a balance sheet of the limited liability company as of the end of that period. The statement shall be delivered or mailed to the members within 30 days thereafter.

(3) The financial statements referred to in this section shall be accompanied by the report thereon, if any, of the independent accountants engaged by the limited liability company or, if there is no report, the certificate of the manager of the limited liability company that the financial statements were prepared without audit from the books and records of the limited liability company.

(d) A manager shall promptly furnish to a member a copy of any amendment to the articles of organization or operating agreement executed by a manager pursuant to a power of attorney from the member. The articles of organization or operating agreement may be sent by electronic transmission by the limited liability company.

(e) The limited liability company shall send or cause information to be sent in writing to each member or holder of a transferable interest within 90 days after the end of each taxable year the information necessary to complete federal and state income tax or information returns and, in the case of a limited liability company with 35 or fewer members, a copy of the limited liability company’s federal, state, and local income tax or information returns for the year.

(f) In addition to the remedies provided in Sections 17713.06 and 17713.07 and any other remedies, a court of competent jurisdiction may enforce the duty of making and mailing or delivering the information and financial statements required by this section and, for good cause shown, extend the time therefor.

(g) In any action under this section or under Section 17713.07, if the court finds the failure of the limited liability company to comply with the requirements of this section is without justification, the court may award an amount sufficient to reimburse the person bringing the action for the reasonable expenses incurred by that person, including attorney’s fees, in connection with the action or proceeding.

(h) Any waiver of the rights provided in this section shall be unenforceable.

(i) Any request, inspection, or copying by a member or holder of a transferable interest may be made by that person or by that person’s agent or attorney.

(j) Upon complaint that a limited liability company is failing to comply with the provisions of this section, or to afford to the members rights given to them in the articles of organization or operating agreement, the Attorney General may, in the name of the people of the State of California, send to the office required to be maintained pursuant to Section 17701.13, notice of the complaint.

(k) If the answer of the limited liability company is not received within 30 days of the date the notice was transmitted, or if the answer is not satisfactory, and if the enforcement of the rights of the aggrieved persons by private civil action, by class action, or otherwise, would be so burdensome or expensive as to be impracticable, the Attorney General may institute, maintain, or intervene in any court of competent jurisdiction or before any administrative agency for relief by way of injunction, the dissolution of entities, the appointment of receivers, or any other temporary, preliminary, provisional, or final remedies as may be appropriate to protect the rights of members or to restore the position of the members for the failure to comply with the requirements of Section 17701.13 or the articles of organization or the operating agreement. In any action, suit, or proceeding, there may be joined as parties all persons and entities responsible for or affected by the activity.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 5 - Transferable Interests and Rights of Transferees and Creditors

17705.01

A transferable interest is personal property.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17705.02

(a) With respect to a transfer, in whole or in part, of a transferable interest, all of the following apply:

(1) A transfer is permissible.

(2) A transfer does not by itself cause a member’s dissociation or a dissolution and winding up of the activities of a limited liability company.

(3) Subject to Section 17705.04, a transfer does not entitle the transferee to do any of the following:

(A) Participate in the management or conduct of the activities of a limited liability company.

(B) Except as otherwise provided in subdivision (c), have access to records or other information concerning the activities of a limited liability company.

(b) A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled; provided, however, that the pledge or granting of a security interest, lien, or other encumbrance in or against any or all of the transferable interest of a transferor shall not cause the transferor to cease to be a member or grant to the transferee or to anyone else the power to exercise any rights or powers of a member, including, without limitation, the right to receive distributions to which the member is entitled.

(c) In a dissolution and winding up of a limited liability company, a transferee is entitled to an account of the limited liability company’s transactions only from the date of dissolution.

(d) A transferable interest may be evidenced by a certificate of the interest issued by the limited liability company in a record, and, subject to this article, the interest represented by the certificate may be transferred by a transfer of the certificate.

(e) A limited liability company need not give effect to a transferee’s rights under this section until the limited liability company has notice of the transfer.

(f) A transfer of a transferable interest in violation of a restriction on transfer contained in the operating agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(g) Except as otherwise provided in subdivision (b) of this section and paragraph (2) of subdivision (d) of Section 17706.02, when a member transfers a transferable interest, the transferor retains the rights of a member, other than the interest in distributions transferred, and retains all duties and obligations of a member.

(h) When a member transfers a transferable interest to a person that becomes a member with respect to the transferred interest, the transferee is liable for the member’s obligations under Section 17704.03 and subdivision (c) of Section 17704.06 known to the transferee when the transferee becomes a member.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17705.03

(a) On application by a judgment creditor of a member or transferee, a court may enter a charging order against the transferable interest of the judgment debtor for the unsatisfied amount of the judgment. A charging order constitutes a lien on a judgment debtor’s transferable interest and requires the limited liability company to pay over to the person to which the charging order was issued any distribution that would otherwise be paid to the judgment debtor.

(b) To the extent necessary to effectuate the collection of distributions pursuant to a charging order in effect under subdivision (a), the court may do any of the following:

(1) Appoint a receiver of the distributions subject to the charging order, with the power to make all inquiries the judgment debtor might have made.

(2) Make all other orders necessary to give effect to the charging order.

(3) Upon a showing that distributions under a charging order will not pay the judgment debt within a reasonable time, foreclose the lien and order the sale of the transferable interest. The purchaser at the foreclosure sale obtains only the transferable interest, does not thereby become a member, and is subject to Section 17705.02.

(c) At any time before foreclosure under paragraph (3) of subdivision (b), the member or transferee whose transferable interest is subject to a charging order under subdivision (a) may extinguish the charging order by satisfying the judgment and filing a certified copy of the satisfaction with the court that issued the charging order.

(d) At any time before foreclosure under paragraph (3) of subdivision (b), a limited liability company or one or more members whose transferable interests are not subject to the charging order may pay to the judgment creditor the full amount due under the judgment and thereby succeed to the rights of the judgment creditor, including the charging order.

(e) This title does not deprive any member or transferee of the benefit of any exemption laws applicable to the member’s or transferee’s transferable interest.

(f) This section provides the exclusive remedy by which a person seeking to enforce a judgment against a member or transferee may, in the capacity of judgment creditor, satisfy the judgment from the judgment debtor’s transferable interest.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17705.04

If a member dies, the deceased member’s personal representative or other legal representative may exercise the rights of a transferee provided in subdivision (c) of Section 17705.02 and, for the purposes of settling the estate, the rights of a current member under Section 17704.10.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 6 - Member’s Dissociation

17706.01

(a) A person has the power to dissociate as a member at any time, rightfully or wrongfully, by withdrawing as a member by express will pursuant to subdivision (a) of Section 17706.02.

(b) A person’s dissociation from a limited liability company is wrongful only if either of the following apply to the dissociation:

(1) The dissociation is in breach of an express provision of the operating agreement.

(2) The dissociation occurs before the termination of the limited liability company and any of the following:

(A) The person withdraws as a member by express will.

(B) The person is expelled as a member by judicial order under subdivision (e) of Section 17706.02.

(C) The person is dissociated under subdivision (g) of Section 17706.02 by becoming a debtor in bankruptcy.

(D) In the case of a person that is not a trust other than a business trust, an estate, or an individual, the person is expelled or otherwise dissociated as a member because it dissolved or terminated.

(c) A person that wrongfully dissociates as a member is liable to the limited liability company and to the other members for any damages caused by the dissociation. The liability is in addition to any other debt, obligation, or other liability of the member to the limited liability company or the other members.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17706.02

A person is dissociated as a member from a limited liability company when any of the following occur:

(a) The limited liability company has notice of the person’s express will to withdraw as a member, but, if the person specified a withdrawal date later than the date the limited liability company had notice, on that later date.

(b) An event stated in the operating agreement as causing the person’s dissociation to occur.

(c) The person is expelled as a member pursuant to the operating agreement.

(d) The person is expelled as a member by the unanimous consent of the other members because any of the following applies:

(1) It is unlawful to carry on the limited liability company’s activities with the person as a member.

(2) There has been a transfer of all of the person’s transferable interest in the limited liability company, other than either of the following:

(A) A transfer for security purposes.

(B) A charging order in effect under Section 17705.03 that has not been foreclosed.

(3) The person is a corporation and, within 90 days after the limited liability company notifies the person that it will be expelled as a member because the person has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation and the certificate of dissolution has not been revoked or its charter or right to conduct business has not been reinstated.

(4) The person is a limited liability company or partnership that has been dissolved and whose business is being wound up.

(e) On application by the limited liability company, the person is expelled as a member by judicial order because the person has done any of the following:

(1) Engaged, or is engaging, in wrongful conduct that has adversely and materially affected, or will adversely and materially affect, the limited liability company’s activities.

(2) Willfully or persistently committed, or is willfully and persistently committing, a material breach of the operating agreement or the person’s duties or obligations under Section 17704.09.

(3) Engaged, or is engaging, in conduct relating to the limited liability company’s activities that makes it not reasonably practicable to carry on the activities with the person as a member.

(f) In the case of a person who is an individual, if either of the following applies:

(1) The person dies.

(2) In a member-managed limited liability company if either of the following applies:

(A) A guardian or general conservator for the person is appointed.

(B) There is a judicial order that the person has otherwise become incapable of performing the person’s duties as a member under this title or the operating agreement.

(g) In a member-managed limited liability company, the person becomes a debtor in bankruptcy.

(h) In the case of a person that is a trust or is acting as a member by virtue of being a trustee of a trust, the trust’s entire transferable interest in the limited liability company is distributed but not solely by reason of a substitution of a successor trustee.

(i) In the case of a person that is an estate or is acting as a member by virtue of being a personal representative of an estate, the estate’s entire transferable interest in the limited liability company is distributed but not solely by reason of a substitution of a successor personal representative.

(j) In the case of a member that is not an individual, partnership, limited liability company, corporation, trust, or estate, the termination of the member.

(k) The limited liability company participates in a merger under Article 10 (commencing with Section 17710.01), and either of the following applies:

(1) The limited liability company is not the surviving entity.

(2) Otherwise as a result of the merger, the person ceases to be a member.

(l) The limited liability company terminates.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17706.03

(a) When a person is dissociated as a member of a limited liability company all of the following apply:

(1) The person’s right to participate as a member in the management and conduct of the limited liability company’s activities terminates.

(2) If the limited liability company is member-managed, the person’ s fiduciary duties as a member end with regard to matters arising and events occurring after the person’s dissociation.

(3) Subject to Section 17705.04 and Article 10 (commencing with Section 17710.01), any transferable interest owned by the person immediately before dissociation in the person’s capacity as a member is owned by the person solely as a transferee.

(b) A person’s dissociation as a member of a limited liability company does not of itself discharge the person from any debt, obligation, or other liability to the limited liability company or the other members that the person incurred while a member.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 7 - Dissolution and Winding Up

17707.01

A limited liability company is dissolved, and its activities shall be wound up, upon the happening of the first to occur of the following:

(a) On the happening of an event set forth in a written operating agreement or the articles of organization.

(b) By the vote of a majority of the members of the limited liability company or a greater percentage of the voting interests of members as may be specified in the articles of organization, or a written operating agreement.

(c) The passage of 90 consecutive days during which the limited liability company has no members, except on the death of a natural person who is the sole member of a limited liability company, the status of the member, including a membership interest, may pass to the heirs, successors, and assigns of the member by will or applicable law. The heir, successor, or assign of the member’s interest becomes a substituted member pursuant to subdivision (d) of Section 17704.01, subject to administration as provided by applicable law, without the permission or consent of the heirs, successors, or assigns or, those administering the estate of the deceased member.

(d) Entry of a decree of judicial dissolution pursuant to Section 17707.03.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17707.02

(a) Notwithstanding any other provision of this title, if a domestic limited liability company has not conducted any business, only a majority of the members, or, if there are no members, the majority of the managers, if any, or if no members or managers, the person or a majority of the persons signing the articles of organization, may execute and acknowledge a certificate of cancellation of articles of organization, on a form prescribed by the Secretary of State, stating all of the following:

(1) The name of the domestic limited liability company and the Secretary of State’s file number.

(2) That the certificate of cancellation is being filed within 12 months from the date the articles of organization was filed.

(3) That the limited liability company does not have any debts or other liabilities, except as provided in paragraph (4).

(4) That a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, or a final annual tax return, as described by Section 17947 of the Revenue and Taxation Code, has been or will be filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(5) That the known assets of the limited liability company remaining after payment of, or adequately providing for, known debts and liabilities have been distributed to the persons entitled thereto or that the limited liability company acquired no known assets, as the case may be.

(6) That the limited liability company has not conducted any business from the time of the filing of the articles of organization.

(7) That a majority of the managers or members voted, or, if no managers or members, the person or a majority of the persons signing the articles of organization, voted to dissolve the limited liability company.

(8) If the limited liability company has received payments for interests from investors, that those payments have been returned to those investors.

(b) A certificate of cancellation executed and acknowledged pursuant to subdivision (a) shall be filed with the Secretary of State within 12 months from the date that the articles of organization was filed. The Secretary of State shall notify the Franchise Tax Board of the cancellation.

(c) Upon filing a certificate of cancellation pursuant to subdivision (a), a limited liability company shall be canceled and its powers, rights, and privileges shall cease.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17707.03

(a) Pursuant to an action filed by any manager or by any member or members of a limited liability company, a court of competent jurisdiction may decree the dissolution of a limited liability company whenever any of the events specified in subdivision (b) occurs.

(b) (1) It is not reasonably practicable to carry on the business in conformity with the articles of organization or operating agreement.

(2) Dissolution is reasonably necessary for the protection of the rights or interests of the complaining members.

(3) The business of the limited liability company has been abandoned.

(4) The management of the limited liability company is deadlocked or subject to internal dissention.

(5) Those in control of the limited liability company have been guilty of, or have knowingly countenanced persistent and pervasive fraud, mismanagement, or abuse of authority.

(c) (1) In any suit for judicial dissolution, the other members may avoid the dissolution of the limited liability company by purchasing for cash the membership interests owned by the members so initiating the proceeding, the “moving parties,” at their fair market value. In fixing the value, the amount of any damages resulting if the initiation of the dissolution is a breach by any moving party or parties of an agreement with the purchasing party or parties, including, without limitation, the operating agreement, may be deducted from the amount payable to the moving party or parties; provided, that no member who sues for dissolution on the grounds set forth in paragraph (3), (4), or (5) of subdivision (a) shall be liable for damages for breach of contract in bringing that action.

(2) If the purchasing parties elect to purchase the membership interests owned by the moving parties, are unable to agree with the moving parties upon the fair market value of the membership interests, and give bond with sufficient security to pay the estimated reasonable expenses, including attorney’s fees, of the moving parties if the expenses are recoverable under paragraph (3), the court, upon application of the purchasing parties, either in the pending action or in a proceeding initiated in the superior court of the proper county by the purchasing parties, shall stay the winding up and dissolution proceeding and shall proceed to ascertain and fix the fair market value of the membership interests owned by the moving parties.

(3) The court shall appoint three disinterested appraisers to appraise the fair market value of the membership interests owned by the moving parties, and shall make an order referring the matter to the appraisers so appointed for the purpose of ascertaining that value. The order shall prescribe the time and manner of producing evidence, if evidence is required. The award of the appraisers or a majority of them, when confirmed by the court, shall be final and conclusive upon all parties. The court shall enter a decree that shall provide in the alternative for winding up and dissolution of the limited liability company, unless payment is made for the membership interests within the time specified by the decree. If the purchasing parties do not make payment for the membership interests within the time specified, judgment shall be entered against them and the surety or sureties on the bond for the amount of the expenses, including attorney’s fees, of the moving parties. Any member aggrieved by the action of the court may appeal therefrom.

(4) If the purchasing parties desire to prevent the winding up and dissolution of the limited liability company, they shall pay to the moving parties the value of their membership interests ascertained and decreed within the time specified pursuant to this section, or, in the case of an appeal, as fixed on appeal. On receiving that payment or the tender of payment, the moving parties shall transfer their membership interests to the purchasing parties.

(5) For the purposes of this section, the valuation date shall be the date upon which the action for judicial dissolution was commenced. However, the court may, upon the hearing of a motion by any party, and for good cause shown, designate some other date as the valuation date.

(6) A dismissal of any suit for judicial dissolution by a manager, member, or members shall not affect the other members’ rights to avoid dissolution pursuant to this section.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17707.04

In the event of a dissolution of a limited liability company all of the following apply:

(a) The managers who have not wrongfully dissolved the limited liability company, or, if none, the members, or, if none, the person or a majority of the persons signing the articles of organization, may wind up the affairs of the limited liability company, unless the dissolution occurs pursuant to Section 17707.03, in which event the winding up shall be conducted in accordance with the decree of dissolution. The persons winding up the affairs of the limited liability company shall give written notice of the commencement of winding up by mail to all known creditors and claimants whose addresses appear on the records of the limited liability company.

(b) Upon the petition of any manager or of any member or members, or three or more creditors of a limited liability company, a court of competent jurisdiction may enter a decree ordering the winding up of the limited liability company, if that appears necessary for the protection of any parties in interest. The decree shall designate the managers or members, or if good cause is shown, another person or persons, who are to wind up the affairs of the limited liability company.

(c) Except as otherwise provided in the articles of organization or a written operating agreement, the persons winding up the affairs of the limited liability company pursuant to this section shall be entitled to reasonable compensation.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17707.05

(a) Except as otherwise provided in the articles of organization or the written operating agreement, after determining that all the known debts and liabilities of a limited liability company in the process of winding up, including, without limitation, debts and liabilities to members who are creditors of the limited liability company, have been paid or adequately provided for, the remaining assets shall be distributed among the members according to their respective rights and preferences as follows:

(1) To members in satisfaction of liabilities for distributions pursuant to Sections 17704.04, 17704.05, and 17704.06.

(2) To members of the limited liability company for the return of their contributions.

(3) To members in the proportions in which those members share in distributions.

(b) If the winding up is by court proceeding or subject to court supervision, the distribution shall not be made until after the expiration of any period for the presentation of claims that has been prescribed by order of the court.

(c) (1) The payment of a debt or liability, whether the whereabouts of the creditor is known or unknown, has been adequately provided for if the payment has been provided for by either of the following means:

(A) Payment for the debt or liability has been assumed or guaranteed in good faith by one or more financially responsible persons or by the United States government or any agency of the United States government, and the provision, including the financial responsibility of the person, was determined in good faith and with reasonable care by the members or managers of the limited liability company to be adequate at the time of any distribution of the assets pursuant to this section.

(B) The amount of the debt or liability has been deposited as provided in Section 2008 of the General Corporation Law.

(2) This subdivision shall not prescribe the exclusive means of making adequate provision for debts and liabilities.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17707.06

(a) A limited liability company that is dissolved nevertheless continues to exist for the purpose of winding up its affairs, prosecuting and defending actions by or against it in order to collect and discharge obligations, disposing of and conveying its property, and collecting and dividing its assets. A limited liability company shall not continue business except so far as necessary for its winding up.

(b) No action or proceeding to which a limited liability company is a party abates by the dissolution of the limited liability company or by reason of proceedings for its winding up and dissolution.

(c) Any assets inadvertently or otherwise omitted from the winding up continue in the dissolved limited liability company for the benefit of the persons entitled to those assets upon dissolution and on realization shall be distributed accordingly.

(d) After dissolution of the limited liability company, the limited liability company is bound by both of the following:

(1) The act of a person authorized to wind up the affairs of the limited liability company, if the act is appropriate for winding up the activities of the limited liability company.

(2) The act of a person authorized to act on behalf of the limited liability company, if the act would have bound the limited liability company before dissolution, if the other party to the transaction did not have notice of the dissolution.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17707.07

(a) (1) Causes of action against a dissolved limited liability company, whether arising before or after the dissolution of the limited liability company, may be enforced against any of the following:

(A) Against the dissolved limited liability company to the extent of its undistributed assets, including, without limitation, any insurance assets held by the limited liability company that may be available to satisfy claims.

(B) If any of the assets of the dissolved limited liability company have been distributed to members, against members of the dissolved limited liability company to the extent of the limited liability company assets distributed to them upon dissolution of the limited liability company.

Any member compelled to return distributed assets in an amount that exceeds the sum of the member’s pro rata share of the claim and the amount for which the member could otherwise be held liable under Section 17704.05 or 17704.06 may seek contribution for the excess from any other member or manager, up to the sum of that other person’s pro rata share of the claim and that other person’s liabilities under Section 17704.05 or 17704.06.

(2) Except as set forth in subdivision (c), all causes of action against a member of a dissolved limited liability company arising under this section are extinguished unless the claimant commences a proceeding to enforce the cause of action against that member of a dissolved limited liability company prior to the earlier of the following:

(A) The expiration of the statute of limitations applicable to the cause of action.

(B) Four years after the effective date of the dissolution of the limited liability company.

(3) As a matter of procedure only, and not for purposes of determining liability, members of the dissolved limited liability company may be sued in the name of the limited liability company upon any cause of action against the limited liability company. This section does not affect the rights of the limited liability company or its creditors under Sections 17704.05 and 17704.06, or the rights, if any, of creditors under the Uniform Fraudulent Transfer Act, that may arise against the member of a limited liability company.

(b) Summons or other process against a limited liability company may be served by delivering a copy thereof to a manager, member, officer, or person having charge of its assets or, if none of these persons can be found, to any agent upon whom process might be served at the time of dissolution. If none of those persons can be found with due diligence and it is so shown by affidavit to the satisfaction of the court, then the court may make an order that summons or other process be served upon the dissolved limited liability company by personally delivering a copy of the summons or other process, together with a copy of the order, to the Secretary of State or an assistant or Deputy Secretary of State. Service in this manner is deemed complete on the 10th day after delivery of the process to the Secretary of State. Upon receipt of process and the fee therefor, the Secretary of State shall give notice to the limited liability company as provided in Section 17701.16.

(c) Every limited liability company shall survive and continue to exist indefinitely for the purpose of being sued in any quiet title action. Any judgment rendered in that action shall bind each and all of its members or other persons having any equity or other interest in the limited liability company to the extent of that interest and the action shall have the same force and effect as an action brought under the provisions of Sections 410.50 and 410.60 of the Code of Civil Procedure. Service of summons or other process in any action may be made as provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure or as provided in subdivision (b).

(d) For purposes of Article 4 (commencing with Section 19071) of Chapter 4 of Part 10.2 of Division 2 of the Revenue and Taxation Code, the liability described in this section shall be considered a liability at law with respect to a dissolved limited liability company.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17707.08

(a) (1) The managers shall sign and cause to be filed in the office of, and on a form prescribed by, the Secretary of State, a certificate of dissolution upon the dissolution of the limited liability company pursuant to Article 7 (commencing with Section 17707.01), unless the event causing the dissolution is that specified in subdivision (c) of Section 17707.01, in which case the persons conducting the winding up of the limited liability company’s affairs pursuant to Section 17707.04 shall have the obligation to sign and cause to be filed the certificate of dissolution.

(2) The certificate of dissolution shall set forth all of the following:

(A) The name of the limited liability company and the Secretary of State’s file number.

(B) Any other information the persons filing the certificate of dissolution determine to include.

(C) The event listed in Section 17707.01 causing dissolution.

(3) If a dissolution pursuant to subdivision (b) of Section 17707.01 is made by the vote of all of the members and a statement to that effect is added to the certificate of cancellation of articles of organization pursuant to subdivision (b), the separate filing of a certificate of dissolution pursuant to this subdivision is not required.

(b) (1) The persons who filed the certificate of dissolution shall sign and cause to be filed in the office of, and on a form prescribed by, the Secretary of State, a certificate of cancellation of articles of organization upon the completion of the winding up of the affairs of the limited liability company pursuant to Section 17707.06, unless the event causing the dissolution is that specified in subdivision (c) of Section 17707.01, in that case the persons conducting the winding up of the limited liability company’s affairs pursuant to Section 17707.04 shall have the obligation to sign and cause to be filed the certificate of cancellation of articles of organization.

(2) The certificate of cancellation of articles of organization shall set forth all of the following:

(A) The name of the limited liability company and the Secretary of State’s file number.

(B) That a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, or a final annual tax return, as described by Section 17947 of the Revenue and Taxation Code, has been or will be filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(C) That upon the filing of the certificate of cancellation, the limited liability company shall be canceled and its powers, rights, and privileges shall cease.

(D) Any other information the persons filing the certificate of cancellation of articles of organization determine to include.

(3) The Secretary of State shall notify the Franchise Tax Board of the filing.

(c) Upon filing a certificate of cancellation pursuant to subdivision (b), a limited liability company shall be canceled and its powers, rights, and privileges shall cease.

(Amended by Stats. 2014, Ch. 834, Sec. 43. Effective January 1, 2015.)



17707.09

(a) Notwithstanding the filing of a certificate of dissolution, a majority in interest of the members may cause to be filed, in the office of, and on a form prescribed by, the Secretary of State, a certificate of continuation, in any of the following circumstances:

(1) The business of the limited liability company is to be continued pursuant to a unanimous vote of the remaining members.

(2) The dissolution of the limited liability company was by vote of the members pursuant to subdivision (b) of Section 17707.01 and each member who consented to the dissolution has agreed in writing to revoke his or her vote in favor of or consent to the dissolution.

(3) The limited liability company was not, in fact, dissolved.

(b) The certificate of continuation shall set forth all of the following:

(1) The name of the limited liability company and the Secretary of State’s file number.

(2) The grounds provided by subdivision (a) that are the basis for filing the certificate of continuation.

(c) Upon the filing of a certificate of continuation, the certificate of dissolution shall be of no effect from the time of the filing of the certificate of dissolution.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 8 - Foreign Limited Liability Companies

17708.01

(a) The law of the state or other jurisdiction under which a foreign limited liability company is formed governs all of the following:

(1) The organization of the limited liability company, its internal affairs, and the authority of its members and managers.

(2) The liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of the limited liability company.

(b) A foreign limited liability company shall not be denied a certificate of registration by reason of any difference between the law of the jurisdiction under which the limited liability company is formed and the law of this state.

(c) A certificate of registration does not authorize a foreign limited liability company to engage in any business or exercise any power that a limited liability company shall not engage in or exercise in this state.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17708.02

(a) A foreign limited liability company may apply for a certificate of registration to transact business in this state by delivering an application to the Secretary of State for filing on a form prescribed by the Secretary of State. The application shall state all of the following:

(1) The name of the foreign limited liability company, and, if the name does not comply with Section 17701.08, an alternate name adopted pursuant to subdivision (a) of Section 17708.05.

(2) The state or other jurisdiction under whose law the foreign limited liability company is organized and the date of its organization in that state or other jurisdiction, and a statement that the foreign limited liability company is authorized to exercise its powers and privileges in that state or other jurisdiction.

(3) The street address of the foreign limited liability company’s principal office and of its principal business office in this state, if any.

(4) The name and street address of the foreign limited liability company’s initial agent for service of process in this state, who meets the qualifications specified in subdivision (c) of Section 17701.13. If a corporate agent is designated, only the name of the agent shall be set forth.

(5) A statement that the Secretary of State is appointed the agent of the foreign limited liability company for service of process if the agent has resigned and has not been replaced or if the agent cannot be found or served with the exercise of reasonable diligence.

(6) The mailing address of the foreign limited liability company if different than the street address of the principal office, or principal business office in this state.

(b) A foreign limited liability company shall deliver with a completed application under subdivision (a) a certificate of existence, status, or good standing or a record of similar import signed by the Secretary of State or other official having custody of the foreign limited liability company’s publicly filed records in the state or other jurisdiction under whose law the foreign limited liability company is formed.

(c) The Secretary of State shall include with instructional materials, provided in conjunction with registration under subdivision (a), a notice that filing the registration will obligate the foreign limited liability company to pay an annual tax to the Franchise Tax Board pursuant to Section 17941 of the Revenue and Taxation Code. That notice shall be updated annually to specify the dollar amount of the tax.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17708.03

(a) A foreign limited liability company that enters into repeated and successive transactions of business in this state, other than in interstate or foreign commerce, is considered to be transacting intrastate business in this state within the meaning of this article.

(b) Without excluding other activities that may not be considered to be transacting intrastate business in this state within the meaning of this article, activities of a foreign limited liability company that do not constitute transacting intrastate business in this state include all of the following:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement of those, or the settlement of claims or disputes.

(2) Carrying on any activity concerning its internal affairs, including holding meetings of its members or managers.

(3) Maintaining accounts in financial institutions.

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the limited liability company’s own securities or maintaining trustees or depositories with respect to those securities.

(5) Selling through independent contractors.

(6) Soliciting or procuring orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

(7) Creating or acquiring indebtedness, evidences of indebtedness, mortgages, liens, or security interests in real or personal property.

(8) Securing or collecting debts or enforcing mortgages or other security interests in property securing the debts and holding, protecting, or maintaining property so acquired.

(9) Conducting an isolated transaction that is completed within 180 days and is not in the course of a number of repeated transactions of a like nature.

(10) Transacting business in interstate commerce.

(c) Without excluding other activities that may not be considered to be transacting intrastate business in this state within the meaning of this article, a foreign limited liability company shall not be considered to be transacting intrastate business in this state merely because its subsidiary transacts intrastate business in this state, or merely because of its status as any one or more of the following:

(1) A shareholder of a domestic corporation.

(2) A shareholder of a foreign corporation transacting intrastate business.

(3) A limited partner of a foreign limited partnership transacting intrastate business.

(4) A limited partner of a domestic limited partnership.

(5) A member or manager of a foreign limited liability company transacting intrastate business.

(6) A member or manager of a domestic limited liability company.

(d) A person shall not be deemed to be transacting intrastate business in this state within the meaning of this article merely because of its status as a member or manager of a domestic limited liability company or a foreign limited liability company registered to transact intrastate business in this state.

(e) This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process, taxation, or regulation under the law of this state other than this article.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17708.04

Unless the Secretary of State determines that an application for a certificate of registration does not comply with the filing requirements of this article, the Secretary of State, upon payment of all required filing fees, shall file the application of a foreign limited liability company, and issue a certificate of registration to transact intrastate business in this state to the foreign limited liability company or its representative.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17708.05

(a) A foreign limited liability company whose name does not comply with Section 17701.08 shall not obtain a certificate of registration until it adopts, for the purpose of transacting intrastate business in this state, an alternate name that complies with Section 17701.08. A foreign limited liability company that adopts an alternate name under this subdivision and obtains a certificate of registration with the alternate name need not comply with fictitious or assumed name statutes. After obtaining a certificate of registration with an alternate name, a foreign limited liability company shall transact intrastate business in this state under the alternate name unless the limited liability company is authorized under fictitious or assumed name statutes to transact intrastate business in this state under another name.

(b) (1) If a foreign limited liability company authorized to transact intrastate business in this state changes its name or its alternate name or relinquishes its alternate name, the foreign limited liability company shall not thereafter transact intrastate business in this state under that name or alternate name until it delivers an amended application to register, on a form prescribed by the Secretary of State, to the Secretary of State for filing. A foreign limited liability company shall not change its alternate name unless its name does not comply with Section 17701.08.

(A) If the new name of the foreign limited liability company does not comply with Section 17701.08, an alternate name, if one has not been adopted, shall be adopted pursuant to subdivision (a).

(B) If the new name of the foreign limited liability company complies with Section 17701.08, the foreign limited liability company shall not adopt an alternate name pursuant to subdivision (a) and shall relinquish any alternate name. A foreign limited liability company that registered to transact intrastate business with an alternate name prior to January 1, 2014, shall not be required to relinquish the alternate name.

(C) If the foreign limited liability company is changing its alternate name, the new alternate name shall comply with Section 17701.08.

(2) The amended application for registration shall state the Secretary of State’s file number, the name or alternate name, and the new name or new alternate name adopted under subdivision (a). Except as otherwise provided in subparagraph (B) of paragraph (1), if the name of the limited liability company complies with Section 17701.08, the amended application for registration also shall contain the alternate name being relinquished.

(3) The foreign limited liability company shall deliver with the amended application to register a certificate, issued by the Secretary of State or other official having custody of the foreign limited liability company’s publicly filed records in the state or other jurisdiction under whose law the limited liability company is formed, that certifies the change of name was made in accordance with the laws of that state or other jurisdiction. The certificate is not required if the foreign limited liability company is changing only its alternate name and the foreign limited liability company’s name does not comply with Section 17701.08.

(4) Upon the filing of the amended application to register with the Secretary of State, the Secretary of State shall issue to the foreign limited liability company a new certificate of registration in accordance with Section 17708.04.

(Amended by Stats. 2014, Ch. 834, Sec. 44. Effective January 1, 2015.)



17708.06

(a) To cancel its registration to transact intrastate business in this state, a foreign limited liability company shall deliver to the Secretary of State for filing a certificate of cancellation, signed by a person with authority to do so under the law of the state of its organization, stating all of the following:

(1) The name under which the foreign limited liability company is authorized to transact intrastate business in this state, and the Secretary of State’s file number for the foreign limited liability company.

(2) That a final franchise tax return, as described by Section 23332 of the Revenue and Taxation Code, or a final annual tax return, as described by Section 17947 of the Revenue and Taxation Code, has been or will be filed with the Franchise Tax Board, as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code.

(3) That upon the filing of the certificate of cancellation the registration of the foreign limited liability company shall be canceled and its right to conduct intrastate business shall cease.

(b) The registration is canceled when the certificate of cancellation becomes effective.

(c) The Secretary of State may cancel the application and certificate of registration of a foreign limited liability company if a check or other remittance accepted in payment of the filing fee is not paid upon presentation. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall give a first written notice of the applicability of the section to the agent for service of process or to the person submitting the instrument. Thereafter, if the amount has not been paid by cashier’s check or equivalent, the Secretary of State shall give a second written notice of cancellation and the cancellation shall thereupon be effective. The second notice shall be given 20 days or more after the first notice, and 90 days or less after the original filing.

(Amended by Stats. 2014, Ch. 834, Sec. 45. Effective January 1, 2015.)



17708.07

(a) A foreign limited liability company transacting intrastate business in this state shall not maintain an action or proceeding in this state unless it has a certificate of registration to transact intrastate business in this state.

(b) The failure of a foreign limited liability company to have a certificate of registration to transact intrastate business in this state does not impair the validity of a contract or act of the foreign limited liability company or prevent the foreign limited liability company from defending an action or proceeding in this state.

(c) A member or manager of a foreign limited liability company is not liable for the debts, obligations, or other liabilities of the foreign limited liability company solely because the foreign limited liability company transacted intrastate business in this state without a certificate of registration.

(d) If a foreign limited liability company transacts intrastate business in this state without a certificate of registration or cancels its certificate of registration, it shall be deemed to have appointed the Secretary of State as its agent for service of process for rights of action arising out of the transaction of intrastate business in this state.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17708.08

If the members of a foreign limited liability company residing in this state represent 25 percent or more of the voting interests of the members of that foreign limited liability company, those members shall be entitled to all information and inspection rights provided in Section 17704.10.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17708.09

The Attorney General may maintain an action to enjoin a foreign limited liability company from transacting intrastate business in this state in violation of this title.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 9 - Actions by Members

17709.01

Any member of a foreign or domestic limited liability company may bring a class action on behalf of all or a class of members to enforce any claim common to those members and any of those actions shall be governed by the law governing class actions generally, provided that in order to maintain the class action there shall be no requirement that the class be so numerous that joinder of all members of the class is impracticable.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17709.02

(a) No action shall be instituted or maintained in right of any domestic or foreign limited liability company by any member of the limited liability company unless both of the following conditions exist:

(1) The plaintiff alleges in the complaint that the plaintiff was a member of record, or beneficiary, at the time of the transaction or any part of the transaction of which the plaintiff complains, or that the plaintiff’s interest later devolved upon the plaintiff by operation of law from a member who was a member at the time of the transaction or any part of the transaction complained of. Any member who does not meet these requirements may nevertheless be allowed in the discretion of the court to maintain the action on a preliminary showing to and determination by the court, by motion and after a hearing at which the court shall consider any evidence, by affidavit or testimony, as it deems material, of all of the following:

(A) There is a strong prima facie case in favor of the claim asserted on behalf of the limited liability company.

(B) No other similar action has been or is likely to be instituted.

(C) The plaintiff acquired the interest before there was disclosure to the public or to the plaintiff of the wrongdoing of which plaintiff complains.

(D) Unless the action can be maintained, the defendant may retain a gain derived from defendant’s willful breach of a fiduciary duty.

(E) The requested relief will not result in unjust enrichment of the limited liability company or any member of the limited liability company.

(2) The plaintiff alleges in the complaint with particularity the plaintiff’s efforts to secure from the managers the action the plaintiff desires or the reasons for not making that effort, and alleges further that the plaintiff has either informed the limited liability company or the managers in writing of the ultimate facts of each cause of action against each defendant or delivered to the limited liability company or the managers a true copy of the complaint that the plaintiff proposes to file.

(b) In any action referred to in subdivision (a), at any time within 30 days after service of summons upon the limited liability company or upon any defendant who is a manager of the limited liability company or held that position at the time of the acts complained of, the limited liability company or the defendant may move the court for an order, upon notice and hearing, requiring the plaintiff to furnish security as hereinafter provided. The motion shall be based upon one or both of the following grounds:

(1) That there is no reasonable possibility that the prosecution of the cause of action alleged in the complaint against the moving party will benefit the limited liability company or its members.

(2) That the moving party, if other than the limited liability company did not participate in the transaction complained of in any capacity. The court, on application of the limited liability company or any defendant, may, for good cause shown, extend the 30-day period for an additional period not exceeding 60 days.

(c) (1) At the hearing upon any motion pursuant to subdivision (b), the court shall consider evidence, written or oral, by witnesses or affidavit, as may be material to the ground upon which the motion is based, or to a determination of the probable reasonable expenses, including attorney’s fees, of the limited liability company and the moving party that will be incurred in the defense of the action.

(2) If the court determines, after hearing the evidence adduced by the parties, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the nature and amount of security, not to exceed fifty thousand dollars ($50,000), to be furnished by the plaintiff for reasonable expenses, including attorney’s fees, that may be incurred by the moving party and the limited liability company in connection with the action. A ruling by the court on the motion shall not be a determination of any issue in the action or of the merits of the action. The amount of the security may thereafter be increased or decreased in the discretion of the court upon a showing that the security provided has or may become inadequate or is excessive, but the court shall not in any event increase the total amount of the security beyond fifty thousand dollars ($50,000) in the aggregate for all defendants. If the court, upon a motion, makes a determination that security shall be furnished by the plaintiff as to any one or more defendants, the action shall be dismissed as to that defendant or those defendants, unless the security required by the court has been furnished within any reasonable time as shall be fixed by the court. The limited liability company and the moving party shall have recourse to the security in the amount that the court determines upon the termination of the action.

(d) If the plaintiff, either before or after a motion is made pursuant to subdivision (b), or any order or determination pursuant to that motion, posts good and sufficient bond or bonds in the aggregate amount of fifty thousand dollars ($50,000) to secure the reasonable expenses of the parties entitled to make the motion, the plaintiff shall be deemed to have complied with the requirements of this section and with any order for security made pursuant to this section. Any motion then pending shall be dismissed and no further or additional bond or other security shall be required.

(e) If a motion is filed pursuant to subdivision (b), no pleadings need be filed by the limited liability company or any other defendant and the prosecution of the action shall be stayed until 10 days after the motion has been disposed of.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 10 - Merger and Conversion

17710.01

For purposes of this article, the following definitions apply:

(a) “Converted entity” means the other business entity or foreign other business entity or foreign limited liability company that results from a conversion of a domestic limited liability company under this title.

(b) “Converted limited liability company” means a domestic limited liability company that results from a conversion of an other business entity or a foreign other business entity or a foreign limited liability company pursuant to Section 17710.08.

(c) “Converting limited liability company” means a domestic limited liability company that converts to an other business entity or a foreign other business entity or a foreign limited liability company pursuant to this title.

(d) “Converting entity” means an other business entity or a foreign other business entity or a foreign limited liability company that converts to a domestic limited liability company pursuant to Section 17710.08.

(e) “Constituent corporation” means a corporation that is merged with or into one or more limited liability companies, foreign limited liability companies, or other business entities and that includes a surviving corporation.

(f) “Constituent limited liability company” means a limited liability company that is merged with or into one or more other limited liability companies, foreign limited liability companies, or other business entities and that includes a surviving limited liability company.

(g) “Constituent other business entity” means an other business entity that is merged with or into one or more limited liability companies or foreign limited liability companies and that includes a surviving other business entity.

(h) “Disappearing limited liability company” means a constituent limited liability company or foreign limited liability company that is not the surviving limited liability company.

(i) “Disappearing other business entity” means a constituent other business entity that is not the surviving other business entity.

(j) “Foreign other business entity” means an other business entity formed under the laws of a jurisdiction other than this state.

(k) “Other business entity” means a corporation, general partnership, limited partnership, business trust, real estate investment trust, or unincorporated association, other than a nonprofit association, but excludes a limited liability company or a foreign limited liability company.

(l) “Surviving limited liability company” means a limited liability company or foreign limited liability company into which one or more other limited liability companies, foreign limited liability companies, other business entities, or foreign business entities are merged.

(m) “Surviving other business entity” means an other business entity into which one or more limited liability companies or foreign limited liability companies are merged.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.02

(a) A limited liability company may be converted into an other business entity or a foreign other business entity or a foreign limited liability company pursuant to this article if both of the following apply:

(1) Pursuant to a conversion into a domestic or foreign general partnership or limited partnership or into a foreign limited liability company, each of the members of the converting limited liability company receives a percentage interest in the profits and capital of the converted entity equal to that member’s percentage interest in profits and capital of the converting limited liability company as of the effective time of the conversion.

(2) Pursuant to a conversion into an other business entity or foreign other business entity not specified in paragraph (1), both of the following occur:

(A) Each limited liability company interest of the same class is treated equally with respect to any distribution of cash, property, rights, interests, or securities of the converted entity, unless all members of the class consent.

(B) The nonredeemable limited liability company interests of the converting limited liability company are converted only into nonredeemable interests or securities of the converted entity, unless all holders of the unredeemable interests consent.

(b) The conversion of a limited liability company to an other business entity or a foreign other business entity or a foreign limited liability company may be effected only if both of the following conditions are satisfied:

(1) The law under which the converted entity will exist expressly permits the formation of that entity pursuant to a conversion.

(2) The limited liability company complies with all other requirements of any other law that applies to conversion to the converted entity.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.03

(a) A limited liability company that desires to convert to an other business entity or a foreign other business entity or a foreign limited liability company shall approve a plan of conversion.

The plan of conversion shall state all of the following:

(1) The terms and conditions of the conversion.

(2) The place of the organization of the converted entity and of the converting limited liability company and the name of the converted entity after conversion.

(3) The manner of converting the membership interests of each of the members into shares of, securities of, or interests in, the converted entity.

(4) The provisions of the governing documents for the converted entity, including the limited liability company articles of organization and operating agreement, or articles or certificate of incorporation if the converted entity is a corporation, to which the holders of interests in the converted entity are to be bound.

(5) Any other details or provisions that are required by the laws under which the converted entity is organized, or that are desired by the parties.

(b) (1) The plan of conversion shall be approved by all managers and a majority in interest of each class of membership interest or if there are no managers, a majority in interest of each class of membership of the converting limited liability company, unless a greater or lesser approval is required by the operating agreement of the converting limited liability company.

(2) However, if the members of the limited liability company would become personally liable for any obligations of the converted entity as a result of the conversion, the plan of conversion shall be approved by all of the limited members of the converting limited liability company, unless the plan of conversion provides that all members will have dissenters’ rights as provided in Article 11 (commencing with Section 17711.01).

(c) Upon the effectiveness of the conversion, all members of the converting limited liability company, except those that exercise dissenters’ rights as provided in Article 11 (commencing with Section 17711.01), shall be deemed parties to any governing documents for the converted entity adopted as part of the plan of conversion, regardless of whether or not the member has executed the plan of conversion or the governing documents for the converted entity. Any adoption of governing documents made pursuant to the conversion shall be effective at the effective time or date of the conversion.

(d) Notwithstanding its prior approval, a plan of conversion may be amended before the conversion takes effect if the amendment is approved by all managers and a majority of the members or if there are no managers, a majority of the members of the converting limited liability company and, if the amendment changes any of the principal terms of the plan of conversion, the amendment is approved by the managers and members of the converting limited liability company in the same manner and to the same extent as required for the approval of the original plan of conversion.

(e) The managers by unanimous approval and the members of a converting limited liability company may, by majority approval at any time before the conversion is effective, in their discretion, abandon a conversion, without further approval by the managers or members, subject to the contractual rights of third parties other than managers or members.

(f) The converted entity shall keep the plan of conversion at the principal place of business of the converted entity if the converted entity is a domestic limited liability company or foreign other business entity, at the principal office of, or registrar or transfer agent of, the converted entity, if the converted entity is a domestic corporation, or at the office where records are to be kept pursuant to Section 17701.13 if the converted entity is a domestic limited liability company. Upon the request of a member of a converting limited liability company, the authorized person on behalf of the converted entity shall promptly deliver to the member or the holder of shares, interests, or other securities, at the expense of the converted entity, a copy of the plan of conversion. A waiver by a member of the rights provided in this subdivision shall be unenforceable.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.04

(a) A conversion into an other business entity or a foreign other business entity or a foreign limited liability company shall become effective upon the earliest date that all of the following occur:

(1) The plan of conversion is approved by the members of the converting limited liability company, as provided in Section 17710.03.

(2) All documents required by law to create the converted entity are filed, which documents shall also contain a statement of conversion, if required under Section 17710.06.

(3) The effective date, if set forth in the plan of conversion, occurs.

(b) A copy of the certificate of limited partnership, statement of partnership authority, articles of incorporation, or certificate of conversion complying with Section 17710.06, if applicable, duly certified by the Secretary of State, is conclusive evidence of the conversion of the limited liability company.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.05

(a) If the limited liability company is converting into a foreign limited liability company or foreign other business entity, those conversion proceedings shall be in accordance with the laws of the state or place of organization of the foreign limited liability company or foreign other business entity and the conversion shall become effective in accordance with that law.

(b) (1) To enforce an obligation of a limited liability company that has converted to a foreign limited liability company or foreign other business entity, the Secretary of State shall only be the agent for service of process in an action or proceeding against that converted foreign entity, if the agent designated for the service of process for that entity is a natural person and cannot be found with due diligence or if the agent is a corporation and no person, to whom delivery may be made, may be located with due diligence, or if no agent has been designated and if none of the officers, members, managers, or agents of that entity may be located after diligent search, and it is shown by affidavit to the satisfaction of the court. The court then may make an order that service be made by personal delivery to the Secretary of State or to an assistant or Deputy Secretary of State of two copies of the process together with two copies of the order, and the order shall set forth an address to which the process shall be sent by the Secretary of State. Service in this manner is deemed complete on the 10th day after delivery of the process to the Secretary of State.

(2) Upon receipt of the process and order and the fee set forth in Section 12197 of the Government Code, the Secretary of State shall provide notice to that entity of the service of the process by forwarding by certified mail, return receipt requested, a copy of the process and order to the address specified in the order.

(3) The Secretary of State shall keep a record of all process served upon the Secretary of State and shall record the time of service and the Secretary of State’s action with respect to the process served. The certificate of the Secretary of State, under the Secretary of State’s official seal, certifying to the receipt of process, the providing of notice of process to that entity, and the forwarding of the process shall be competent and prima facie evidence of the matters stated therein.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.06

(a) Upon conversion of a limited liability company, one of the following applies:

(1) If the limited liability company is converting into a domestic limited partnership, a statement of conversion shall be completed on a certificate of limited partnership for the converted entity and shall be filed with the Secretary of State.

(2) If the limited liability company is converting into a domestic partnership, a statement of conversion shall be completed on the statement of partnership authority for the converted entity. If no statement of partnership authority is filed, a certificate of conversion shall be filed separately with the Secretary of State.

(3) If the limited liability company is converting into a domestic corporation, a statement of conversion shall be completed on the articles of incorporation for the converted entity and shall be filed with the Secretary of State.

(4) If the limited liability company is converting to a foreign limited liability company or foreign other business entity, a certificate of conversion shall be filed with the Secretary of State.

(b) Any certificate or statement of conversion shall be executed and acknowledged by all members, unless a lesser number is provided in the articles of organization or operating agreement, and shall set forth all of the following:

(1) The name of the converting limited liability company and the Secretary of State’s file number of the converting limited liability company.

(2) A statement that the principal terms of the plan of conversion were approved by a vote of the members, that equaled or exceeded the vote required under Section 17710.03, specifying each class entitled to vote and the percentage vote required of each class.

(c) A certificate of conversion shall set forth all of the following:

(1) The name, form, and jurisdiction of organization of the converted entity.

(2) The name, street, and mailing address of the converted entity’s agent for service of process.

(3) The street address of the converted entity’s chief executive office.

(d) The filing with the Secretary of State of a certificate of conversion, a certificate of limited partnership, a statement of partnership authority, or articles of incorporation containing a statement of conversion as set forth in subdivision (a) shall have the effect of the filing of a certificate of cancellation by the converting limited liability company, and no converting limited liability company that has made the filing is required to take any action under Article 7 (commencing with Section 17707.01) as a result of that conversion.

(e) For the purposes of this title, the certificate of conversion shall be on a form prescribed by the Secretary of State.

(Amended by Stats. 2014, Ch. 834, Sec. 46. Effective January 1, 2015.)



17710.07

(a) Whenever a limited liability company or other business entity having any real property in this state converts into a limited liability company or an other business entity pursuant to the laws of this state or of the state or place where the limited liability company or other business entity was organized, and the laws of the state or place of organization, including this state, of the converting limited liability company or other converting entity provide substantially that the conversion vests in the converted limited liability company or other converted entity all the real property of the converting limited liability company or other converting entity, the filing for record in the office of the county recorder of any county in this state where any of the real property of the converting limited liability company or other converting entity is located of either of the following shall evidence record ownership in the converted limited liability company or other converted entity of all interest of the converting limited liability company or other converting entity in and to the real property located in that county:

(1) A certificate of conversion or a statement of partnership authority, a certificate of limited partnership, or articles of incorporation complying with Section 17710.06 certified on or after the effective date of the conversion by the Secretary of State.

(2) A copy of a certificate of conversion or a statement of partnership authority, certificate of limited partnership, articles of organization, articles of incorporation, or other certificate or document evidencing the creation of a foreign other business entity or foreign limited liability company by conversion, containing a statement of conversion, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the conversion is effected.

(b) A filed and, if appropriate, recorded certificate of conversion or a statement of partnership authority, certificate of limited partnership, articles of organization, articles or certificate of incorporation, or other certificate evidencing the creation of a foreign other business entity or foreign limited liability company by conversion, containing a statement of conversion, filed pursuant to subdivision (a) of Section 17710.06, stating the name of the converting limited liability company or other converting entity in whose name property was held before the conversion and the name of the converted entity or converted limited liability company, but not containing all of the other information required by Section 17710.06, operates with respect to the entities named to the extent provided in subdivision (a).

(c) Recording of a certificate of conversion, or a statement of partnership authority, certificate of limited partnership, articles of organization, articles of incorporation, or other certificate evidencing the creation of an other business entity or a limited liability company by conversion, containing a statement of conversion, in accordance with subdivision (a), shall create, in favor of bona fide purchasers or encumbrances for value, a conclusive presumption that the conversion was validly completed.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.08

(a) An other business entity or a foreign other business entity or a foreign limited liability company may be converted to a domestic limited liability company pursuant to this article only if the converting entity is authorized by the laws pursuant to which it is organized to effect the conversion.

(b) An other business entity or a foreign other business entity or a foreign limited liability company that desires to convert into a domestic limited liability company shall approve a plan of conversion or another instrument as is required to be approved to effect the conversion pursuant to the laws under which that entity is organized.

(c) The conversion of an other business entity or a foreign other business entity or a foreign limited liability company into a domestic limited liability company shall be approved by the number or percentage of the members, managers, shareholders, or holders of interest of the converting entity as is required by the laws under which that entity is organized, or a greater or lesser percentage, subject to applicable laws, as set forth in the converting entity’s partnership agreement, articles of organization, operating agreement, articles or certificate of incorporation, or other governing document.

(d) The conversion by an other business entity or a foreign other business entity or a foreign limited liability company into a domestic limited liability company shall be effective under this article at the time the conversion is effective under the laws under which the converting entity is organized, as long as the articles of organization containing a statement of conversion has been filed with the Secretary of State. If the converting entity’s governing law is silent as to the effectiveness of the conversion, the conversion shall be effective upon the completion of all acts required under this title to form a limited liability company.

(e) If the converting foreign limited liability company or foreign limited liability partnership is authorized to transact intrastate business in this state, the filing with the Secretary of State of its articles of organization containing a statement of conversion pursuant to the laws under which the converting foreign limited liability company or foreign other business entity is organized shall have the effect of the filing of a certificate of cancellation by the converting foreign limited partnership or foreign limited liability company and no converting foreign limited liability company or foreign limited partnership that has made the filing is required to file a certificate of cancellation under Section 15909.07 or 17708.06 as a result of that conversion. If a converting other business entity is a foreign corporation qualified to transact intrastate business in this state, the foreign corporation shall, by virtue of the filing, automatically surrender its right to transact intrastate business.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.09

(a) An entity that converts into another entity pursuant to this article is for all purposes other than for the purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code, the same entity that existed before the conversion and the conversion shall not be deemed a transfer of property.

(b) Upon a conversion taking effect, all of the following apply:

(1) All the rights and property, whether real, personal, or mixed, of the converting entity or converting limited liability company are vested in the converted entity or converted limited liability company.

(2) All debts, liabilities, and obligations of the converting entity or converting limited liability company continue as debts, liabilities, and obligations of the converted entity or converted limited liability company.

(3) All rights of creditors and liens upon the property of the converting entity or converting limited liability company shall be preserved unimpaired and remain enforceable against the converted entity or converted limited liability company to the same extent as against the converting entity or converting limited liability company as if the conversion had not occurred.

(4) Any action or proceeding pending by or against the converting entity or converting limited liability company may be continued against the converted entity or converted limited liability company as if the conversion had not occurred.

(c) A member of a converting limited liability company is liable for both of the following:

(1) All obligations of the converting limited liability company for which the member was personally liable before the conversion.

(2) All obligations of the converted entity incurred after the conversion takes effect, but those obligations may be satisfied only out of property of the entity if that member of a limited liability company, or a shareholder in a corporation, or unless expressly provided otherwise in the articles of organization or other governing documents, a limited partner of a limited partnership, or a holder of equity securities in another converted entity if the holders of equity securities in that entity are not personally liable for the obligations of that entity under the law under which the entity is organized or its governing documents.

(d) A member of a converted limited liability company remains liable for any and all obligations of the converting entity for which the member was personally liable before the conversion, but only to the extent that the member was liable for the obligations of the converting entity prior to the conversion.

(e) If the other party to a transaction with the limited liability company reasonably believes when entering into the transaction that the limited liability company member is a general partner, the limited liability company member is liable for the obligations incurred by the limited liability company within 90 days after the conversion takes effect. The limited liability company member’s liability for all other obligations of the limited liability company incurred after the conversion takes effect is that of a limited liability company member.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.10

Mergers of limited liability companies shall be governed by Sections 17710.11 to 17710.19, inclusive.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.11

The following entities may be merged pursuant to this article:

(a) Two or more limited liability companies, two or more foreign limited liability companies, or one or more limited liability companies and one or more foreign limited liability companies into one limited liability company or foreign limited liability company except that there must be at least one constituent domestic limited liability company for a surviving limited liability company.

(b) One or more limited liability companies, one or more foreign limited liability companies, and one or more other business entities into one of those other business entities or foreign other business entities.

(c) One or more limited liability companies, one or more foreign limited liability companies, and one or more other business entities or foreign other business entities into one limited liability company or foreign limited liability company.

(d) Notwithstanding this section, the merger of any number of limited liability companies with any number of other business entities or foreign other business entities may be effected only if the other business entities that are organized in this state are authorized by the laws under which they are organized to effect the merger, and the following apply:

(1) If a limited liability company is the surviving limited liability company, the foreign other business entities are not prohibited by the laws under which they are organized from effecting that merger.

(2) If a foreign limited liability company or foreign other business entity is the survivor of the merger, the laws of the jurisdiction under which the survivor is organized authorize that merger. Notwithstanding the first sentence of this paragraph, if one or more domestic corporations is also a party to the merger described in that sentence, the merger may be effected only if, with respect to any foreign other business entity that is a corporation, the foreign corporation is authorized by the laws under which it is organized to effect that merger.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.12

(a) Each limited liability company and other business entity that desires to merge shall approve an agreement of merger.

The agreement of merger shall be approved by all managers and a majority in interest of each class of membership interests of each constituent limited liability company, unless a greater approval is required by the operating agreement of the constituent limited liability company. Notwithstanding the previous sentence, if the members of any constituent limited liability company become personally liable for any obligations of a constituent limited liability company or constituent other business entity as a result of the merger, the principal terms of the agreement of merger shall be approved by all of the members of the constituent limited liability company, unless the agreement of merger provides that all members shall have the dissenters’ rights provided in Article 11 (commencing with Section 17711.01). The agreement of merger shall be approved on behalf of each constituent other business entity by those persons required to approve the merger by the laws under which it is organized. Other persons, including a parent of a constituent limited liability company, may be parties to the agreement of merger. The agreement of merger shall state all of the following:

(1) The terms and conditions of the merger.

(2) The name and place of the organization of the surviving limited liability company or surviving other business entity, and of each disappearing limited liability company and disappearing other business entity, and the agreement of merger may change the name of the surviving limited liability company, the new name may be the same as or similar to the name of a disappearing domestic or foreign limited liability company, subject to Section 17701.08.

(3) The manner of converting the membership interests of each of the constituent limited liability companies into interests, shares, or other securities of the surviving limited liability company or surviving other business entity, and if limited liability company interests of any of the constituent limited liability companies are not to be converted solely into interests, shares, or other securities of the surviving limited liability company or surviving other business entity, the cash, property, rights, interests, or securities that the holders of the limited liability company interests are to receive in exchange for the membership interests, the cash, property, rights, interests, or securities that may be in addition to or in lieu of interests, shares, or other securities of the surviving limited liability company or surviving other business entity, or that the limited liability company interests are canceled without consideration.

(4) The amendments to the articles of organization of the surviving limited liability company, if applicable, to be effected by the merger, if any.

(5) Any other details or provisions that are required by the laws under which any constituent other business entity is organized, including, if a domestic corporation is a party to the merger, as provided in subdivision (b) of Section 1113.

(6) Any other details or provisions that are desired, including, without limitation, a provision for the treatment of fractional membership interests.

(b) (1) Each membership interest of the same class of any constituent limited liability company, other than a membership interest in another constituent limited liability company that is being canceled and that is held by a constituent limited liability company or its parent or a limited liability company of which the constituent limited liability company is a parent shall, unless all members of the class consent, be treated equally with respect to any distribution of cash, property, rights, interests, or securities.

(2) Notwithstanding paragraph (1), except in a merger of a limited liability company with a limited liability company that controls at least 90 percent of the membership interests entitled to vote with respect to the merger, the unredeemable membership interests of a constituent limited liability company may be converted only into unredeemable interests or securities of the surviving limited liability company or other business entity, or a parent if a constituent limited liability company or a constituent other business entity or its parent owns, directly or indirectly, prior to the merger, membership interests of another constituent limited liability company or interests or securities of a constituent other business entity representing more than 50 percent of the interests or securities entitled to vote with respect to the merger of the other constituent limited liability company or constituent other business entity or more than 50 percent of the voting power, as defined in Section 194.5, of a constituent other business entity that is a domestic corporation, unless all of the members of the class consent.

(3) The provisions of this subdivision do not apply to any transaction if the commissioner has approved the terms and conditions of the transaction and the fairness of those terms pursuant to Section 25142.

(c) Notwithstanding its prior approval, an agreement of merger may be amended prior to the filing of the certificate of merger or the agreement of merger, as provided in Section 17710.14, if the amendment is approved by the managers and members of each constituent limited liability company in the same manner as required for approval of the original agreement of merger and, if the amendment changes any of the principal terms of the agreement of merger, the amendment is approved by the managers and members of each constituent limited liability company in the same manner and to the same extent as required for the approval of the original agreement of merger, and by each of the constituent other business entities.

(d) The managers and members of a constituent limited liability company may, in their discretion, abandon a merger, subject to the contractual rights, if any, of third parties, including other constituent limited liability companies and constituent other business entities, without further approval by the membership interests, at any time before the merger is effective.

(e) An agreement of merger approved in accordance with subdivision (a) may do the following:

(1) Effect any amendment to the operating agreement of any constituent limited liability company.

(2) Effect the adoption of a new operating agreement for a constituent limited liability company if it is the surviving limited liability company in the merger. Any amendment to an operating agreement or adoption of a new operating agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger. Notwithstanding the above provisions of this subdivision, if a greater number of members is required to approve an amendment to the operating agreement of a constituent limited liability company than is required to approve the agreement of merger pursuant to subdivision (a), and the number of members that approve the agreement of merger is less than the number of members required to approve an amendment to the operating agreement of the constituent limited liability company, any amendment to the operating agreement or adoption of a new operating agreement of that constituent limited liability company made pursuant to the first sentence of this subdivision shall be effective only if the agreement of merger provides that all of the members shall have the dissenters’ rights provided in Article 11 (commencing with Section 17711.01).

(f) The surviving limited liability company or surviving other business entity shall keep the agreement of merger at its designated office or at the business address specified in paragraph (5) of subdivision (a) of Section 17710.14, as applicable, and, upon the request of a member of a constituent limited liability company or a holder of shares, interests, or other securities of a constituent other business entity, the managers or members of the surviving limited liability company or the authorized person of the surviving other business entity shall promptly deliver to the member or the holder of shares, interests, or other securities, at the expense of the surviving limited liability company or surviving other business entity, a copy of the agreement of merger. A waiver by a member or holder of shares, interests, or other securities of the rights provided in this subdivision shall be unenforceable.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.13

Subdivision (b) of Section 17710.12 shall not apply to any transaction if the commissioner has approved the terms and conditions of the transaction and the fairness of such terms and conditions pursuant to Section 25142.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.14

(a) If the surviving entity is a limited liability company or an other business entity, other than a corporation in a merger in which a domestic corporation is a constituent party, after approval of a merger by the constituent limited liability companies and any constituent other business entities, the constituent limited liability companies and constituent other business entities shall file a certificate of merger in the office of, and on a form prescribed by, the Secretary of State. The certificate of merger shall be executed and acknowledged by each domestic constituent limited liability company by all managers, or if none, all members unless a lesser number is provided in the articles of organization or operating agreement of the domestic constituent limited liability company and by each foreign constituent limited liability company by one or more managers, or if none, members, and by each constituent other business entity by those persons required to execute the certificate of merger by the laws under which the constituent other business entity is organized. The certificate of merger shall set forth all of the following:

(1) The names and the Secretary of State’s file numbers, if any, of each of the constituent limited liability companies and constituent other business entities, separately identifying the disappearing limited liability companies and disappearing other business entities and the surviving limited liability company or surviving other business entity.

(2) If a vote of the members was required pursuant to Section 17710.12, a statement setting forth the total number of outstanding interests of each class entitled to vote on the merger and that the principal terms of the agreement of merger were approved by a vote of the number of interests of each class that equaled or exceeded the vote required, specifying each class entitled to vote and the percentage vote required of each class.

(3) If the surviving entity is a limited liability company and not an other business entity, any change required to the information set forth in the articles of organization of the surviving limited liability company resulting from the merger, including any change in the name of the surviving limited liability company resulting from the merger. The filing of a certificate of merger setting forth any such changes to the articles of organization of the surviving limited liability company shall have the effect of the filing of a certificate of amendment by the surviving limited liability company, and the surviving limited liability company need not file an amendment under Section 17702.02 to reflect those changes.

(4) The future effective date, that shall be a date certain not more than 90 days subsequent to the date of filing of the merger, if the merger is not to be effective upon the filing of the certificate of merger with the office of the Secretary of State.

(5) If the surviving entity is an other business entity or a foreign limited liability company, the full name of the entity, type of entity, legal jurisdiction where the entity was organized and by whose laws its internal affairs are governed, and the address of the principal place of business of the entity.

(6) Any other information required to be stated in the certificate of merger by the laws where each constituent other business entity is organized, including if a domestic corporation is a party to the merger, as required under paragraph (2) of subdivision (g) of Section 1113. If the surviving entity is a foreign limited liability company in a merger where a domestic corporation is a disappearing other business entity, a copy of the agreement of merger and attachments as required under paragraph (1) of subdivision (g) of Section 1113 shall be filed at the same time as the filing of the certificate of merger.

(b) If the surviving entity is a domestic corporation or a foreign corporation in a merger that a domestic corporation is a constituent party, after approval of the merger by the constituent limited liability companies and constituent other business entities, the surviving corporation shall file in the office of the Secretary of State a copy of the agreement of merger and attachments required under paragraph (1) of subdivision (g) of Section 1113. The certificate of merger shall be executed and acknowledged by each domestic constituent limited liability company by all of the managers, unless a lesser number is provided in the articles of organization of the limited liability company.

(c) A certificate of merger or the agreement of merger, as is applicable under subdivisions (a) and (b), shall have the effect of the filing of a certificate of cancellation for each disappearing limited liability company, and no disappearing limited liability company need take any action under Article 7 (commencing with Section 17707.01) concerning dissolution as a result of the merger.

(d) If a disappearing other entity is a foreign corporation qualified to transact intrastate business in this state, the filing of the certificate of merger or agreement of merger, as is applicable, by the foreign corporation shall automatically surrender its right to transact intrastate business.

(Amended by Stats. 2014, Ch. 834, Sec. 47. Effective January 1, 2015.)



17710.15

(a) Unless a future effective date is provided in a certificate of merger or the agreement of merger, if an agreement of merger is required to be filed under Section 17710.14, in which event the merger shall be effective at that future effective date, a merger shall be effective upon the filing of the certificate of merger or the agreement of merger, as is applicable, in the office of the Secretary of State.

(b) (1) For all purposes, a copy of the certificate of merger duly certified by the Secretary of State is conclusive evidence of the merger of the constituent limited liability companies, either by themselves or together with constituent other business entities, into the surviving other business entity, or the constituent limited liability companies or the constituent other business entities, or both, into the surviving limited liability company.

(2) In a merger in which the surviving entity is a corporation in a merger in which a domestic corporation and a domestic limited liability company are parties to the merger, a copy of an agreement of merger certified on or after the effective date by an official having custody thereof has the same force in evidence as the original and, except as against the state, is conclusive evidence of the performance of all conditions precedent to the merger, the existence on the effective date of the surviving corporation, and the performance of the conditions necessary to the adoption of any amendment to the articles of incorporation of the surviving corporation, if applicable, contained in the agreement of merger.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.16

(a) Upon a merger of limited liability companies or limited liability companies and other business entities pursuant to this article, the separate existence of the disappearing limited liability companies and disappearing other business entities ceases and the surviving limited liability company or surviving other business entity shall succeed, without other transfer, act or deed, to all the rights and property, whether real, personal, or mixed, of each of the disappearing limited liability companies and disappearing other business entities, and shall be subject to all the debts and liabilities of each in the same manner as if the surviving limited liability company or surviving other business entity had itself incurred them.

(b) All rights of creditors and all liens upon the property of each of the constituent limited liability companies and constituent other business entities shall be preserved unimpaired and may be enforced against the surviving limited liability company or the surviving other business entity to the same extent as if the debt, liability, or duty which gave rise to that lien had been incurred or contracted by the surviving limited liability company or the surviving other business entity, provided that such liens upon the property of a disappearing limited liability company or disappearing other business entity shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(c) Any action or proceeding pending by or against any disappearing limited liability company or disappearing other business entity may be prosecuted to judgment, which shall bind the surviving limited liability company or surviving other business entity, or the surviving limited liability company or surviving other business entity may be proceeded against or be substituted in the place of the disappearing limited liability company or disappearing other business entity.

(d) Nothing in this article is intended to affect the liability a member of a disappearing limited liability company may have in connection with the debts and liabilities of the disappearing limited liability company existing prior to the time the merger is effective.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.17

(a) If the surviving entity is a domestic limited liability company or a domestic other business entity, the merger proceedings with respect to that limited liability company or other business entity and any domestic disappearing limited liability company shall conform to the provisions of this article governing the merger of domestic limited liability companies, but if the surviving entity is a foreign limited liability company or a foreign other business entity, then, subject to the requirements of subdivision (d) and Article 11 (commencing with Section 17711.01) and, with respect to any domestic constituent corporation, Section 1113, Chapter 12 (commencing with Section 1200), and Chapter 13 (commencing with Section 1300) of Division 1 of Title 1 and, with respect to any domestic constituent limited partnership, Article 11.5 (commencing with Section 15911.20) of Chapter 5.5 of Title 2, the merger proceedings may be in accordance with the laws of the state or place of organization of the surviving limited liability company or surviving other business entity.

(b) If the surviving entity is a domestic limited liability company or domestic other business entity, other than a domestic corporation, the certificate of merger shall be filed as provided in subdivision (a) of Section 17710.14, and thereupon, subject to subdivision (a) of Section 17710.15, the merger shall be effective as to each domestic constituent limited liability company and domestic constituent other business entity. If the surviving entity is a domestic corporation, the agreement of merger with attachments shall be filed pursuant to subdivision (b) of Section 17710.14, and thereupon, subject to subdivision (a) of Section 17710.15, the merger shall be effective as to each domestic constituent limited liability company and domestic constituent other business entity unless another effective date is provided pursuant to Article 11 (commencing with Section 17711.01), with respect to any constituent corporation or constituent limited liability company.

(c) If the surviving entity is a foreign limited liability company or foreign other business entity, the merger shall become effective in accordance with the laws of the jurisdiction where the surviving limited liability company or surviving other business entity is organized, but shall be effective as to any domestic disappearing limited liability company as of the time of effectiveness in the foreign jurisdiction upon the filing in this state of a certificate of merger or agreement of merger pursuant to Section 17710.14.

(d) If a merger described in subdivision (c) or (d) also includes a foreign disappearing limited liability company previously registered for the transaction of intrastate business in this state pursuant to Section 17708.02, the filing of the certificate of merger or agreement of merger, as is applicable under Section 17710.14, automatically has the effect of a cancellation of registration for that foreign limited liability company pursuant to Section 17708.07 without the necessity of the filing of a certificate of cancellation.

(e) The provisions of subdivision (b) of Section 17710.12 and Article 11 (commencing with Section 17711.01) apply to the rights of the members of any of the constituent limited liability companies that are domestic limited liability companies and of any domestic limited liability company that is a parent of any foreign constituent limited liability company.

(f) If the surviving entity is a foreign limited liability company or foreign other business entity, the surviving entity shall file the following with the Secretary of State:

(1) An agreement that it may be served in this state in a proceeding for the enforcement of an obligation of any constituent entity and in a proceeding to enforce the rights of any holder of a dissenting interest or dissenting shares in a constituent domestic limited liability company or domestic other business entity.

(2) An irrevocable appointment of the Secretary of State as its agent for service of process, and an address to which process may be forwarded.

(3) An agreement that it will promptly pay the holder of any dissenting interest or dissenting share in a constituent domestic limited liability company or domestic other business entity the amount to which that person is entitled under the laws of this state.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.18

Whenever a domestic or foreign limited liability company or other business entity having any real property in this state merges with another limited liability company or other business entity pursuant to the laws of this state or of the state or place where any constituent limited liability company or constituent other business entity was organized, and the laws of the state or place of organization, including this state of any disappearing limited liability company or disappearing other business entity provide substantially that the making and filing of the agreement of merger or certificate of merger vests in the surviving limited liability company or surviving other business entity all the real property of any disappearing limited liability company and disappearing other business entity, the filing for record in the office of the county recorder of any county in this state where any of the real property of the disappearing limited liability company or disappearing other business entity is located of either of the following shall evidence record ownership in the surviving limited liability company or surviving other business entity of all interest of the disappearing limited liability company or disappearing other business entity in and to the real property located in that county in which both of the following occur:

(a) A certificate of merger certified by the Secretary of State, or other certificate prescribed by the Secretary of State.

(b) A copy of the agreement of merger or certificate of merger, certified by the Secretary of State or an authorized public official of the state or place pursuant to the laws of which the merger is effected.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17710.19

(a) Upon a merger pursuant to this article, a surviving domestic or foreign limited liability company or other business entity shall be deemed to have assumed the liability of each disappearing domestic or foreign limited liability company or other business entity that is taxed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code for the following:

(1) To prepare and file, or to cause to be prepared and filed, tax and information returns otherwise required of that disappearing entity as specified in Chapter 2 (commencing with Section 18501) of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(2) To pay any tax liability determined to be due.

(b) If the surviving entity is a domestic limited liability company, domestic corporation, or registered limited liability partnership or a foreign limited liability company, foreign limited liability partnership, or foreign corporation that is registered or qualified to do business in this state, the Secretary of State shall notify the Franchise Tax Board of the merger.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 11 - Dissenters’ Rights

17711.01

(a) For purposes of this article, “reorganization” refers to any of the following:

(1) A conversion pursuant to Article 10 (commencing with Section 17710.01).

(2) A merger pursuant to Article 10 (commencing with Section 17710.01).

(3) The acquisition by one limited liability company in exchange, in whole or in part, for its membership interests, or the membership interests or equity securities of a limited liability company or other business entity that is in control of the acquiring limited liability company, of membership interests or equity securities of another limited liability company or other business entity if, immediately after the acquisition, the acquiring limited liability company has control of the other limited liability company or other business entity.

(4) The acquisition by one limited liability company in exchange, in whole or in part, for its membership interests, or the membership interests or equity securities of a limited liability company or other business entity which is in control of the acquiring limited liability company, or for its debt securities, or debt securities of a limited liability company or other business entity which is in control of the acquiring limited liability company, that are not adequately secured and that have a maturity date in excess of five years after the consummation of the acquisition, or both, of all or substantially all of the assets of another limited liability company or other business entity.

(b) For purposes of this article, “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a limited liability company or other business entity.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.02

(a) If the approval of outstanding membership interests is required for a limited liability company to participate in a reorganization, pursuant to the limited liability company agreement, or otherwise, then each member of the limited liability company holding those interests may, by complying with this article, require the limited liability company to purchase for cash, at its fair market value, the interest owned by the member in the limited liability company, if the interest is a dissenting interest as defined in subdivision (b). The fair market value shall be determined as of the day before the first announcement of the terms of the proposed reorganization, excluding any appreciation or depreciation in consequence of the proposed reorganization.

(b) As used in this article, “dissenting interest” means the interest of a member that satisfies all of the following conditions:

(1) Either:

(A) Was not, immediately prior to the reorganization, either (i) listed on any national securities exchange certified by the Commissioner of Corporations under subdivision (o) of Section 25100, or (ii) listed on the list of OTC margin stocks issued by the Board of Governors of the Federal Reserve System, provided that in either instance the limited liability company whose outstanding interests are so listed provides, in its notice to members requesting their approval of the proposed reorganization, a summary of the provisions of this section and Sections 17711.03, 17711.04, 17711.05, and 17711.06.

(B) If the interest is of a class of interests listed as described in clause (i) or (ii) of subparagraph (A), demands for payment are filed with respect to 5 percent or more of the outstanding interests of that class.

(2) Was outstanding on the date for the determination of members entitled to vote on the reorganization.

(3) Either:

(A) Was not voted in favor of the reorganization.

(B) If the interest is described in clause (i) or (ii) of subparagraph (A) of paragraph (1), was voted against the reorganization; provided, however, that subparagraph (A) rather than this subparagraph applies in any event where the approval for the proposed reorganization is sought by written consent rather than at a meeting.

(4) The member has demanded that the interest be purchased by the limited liability company at its fair market value in accordance with Section 17711.03.

(5) The member has submitted the interest for endorsement, if applicable, in accordance with Section 17711.04.

(c) As used in this article, “dissenting member” means the recordholder of a dissenting interest, and includes an assignee of record of that interest.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.03

(a) If members have a right under Section 17711.02, subject to compliance with paragraphs (4) and (5) of subdivision (b) of Section 17711.02, to require the limited liability company to purchase their membership interests for cash, the limited liability company shall mail to each member a notice of the approval of the reorganization by the requisite vote or consent of the members, within 10 days after the date of the approval, accompanied by a copy of this section and Sections 17711.01, 17711.02, 17711.04, and 17711.05, a statement of the price determined by the limited liability company to represent the fair market value of its outstanding interests, and a brief description of the procedure to be followed if the member desires to exercise the member’s rights under those sections. The statement of price constitutes an offer by the limited liability company to purchase at the price stated any dissenting interests as defined in subdivision (b) of Section 17711.02, unless they lose their status as dissenting interests under Section 17711.11.

(b) Any member who has a right to require the limited liability company to purchase the member’s interest for cash under Section 17711.02, subject to compliance with paragraphs (4) and (5) of subdivision (b) of Section 17711.02, and who desires the limited liability company to purchase that interest, shall make written demand upon the limited liability company for the purchase of that interest and the payment to the member in cash of its fair market value. The demand is not effective for any purpose unless it is received by the limited liability company or any transfer agent thereof (1) in the case of interests described in clause (i) or (ii) of subparagraph (A) of paragraph (1) of subdivision (b) of Section 17711.02, not later than the date of the members’ meeting to vote upon the reorganization, or (2) in any other case, within 30 days after the date on which notice of the approval of the reorganization by the requisite vote or consent of the members is mailed by the limited liability company to the members.

(c) The demand shall state the number or amount of the member’s interest in the limited liability company and shall contain a statement of what the member claims to be the fair market value of that interest on the day before the announcement of the proposed reorganization. The statement of fair market value constitutes an offer by the member to sell the interest at such price.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.04

Within 30 days after the date on which notice of the approval of the outstanding interests of the limited liability company is mailed to the member pursuant to subdivision (a) of Section 17711.03, the member shall submit to the limited liability company at its principal office or at the office of any transfer agent thereof, if the interest is evidenced by a certificate, the member’s certificate representing the interest which the member demands that the limited liability company purchase, to be stamped or endorsed with a statement that the interest is a dissenting interest or to be exchanged for certificates of appropriate denominations so stamped or endorsed, or if the interest is not evidenced by a certificate, written notice of the number or amount of interest which the member demands that the limited liability company purchase. Upon subsequent transfers of the dissenting interest on the books of the limited liability company, the new certificates or other written statement issued therefor shall bear a like statement, together with the name of the original holder of the dissenting interest.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.05

(a) If the limited liability company and the dissenting member agree that the member’s interest is a dissenting interest and agree upon the price to be paid for the dissenting interest, the dissenting member is entitled to the agreed price with interest thereon at the legal rate on judgments from the date of consummation of the reorganization. All agreements fixing the fair market value of any dissenting member’s interest as between the limited liability company and that member shall be in writing and filed in the records of the limited liability company.

(b) Subject to the provisions of Section 17711.08, payment of the fair market value for a dissenting interest shall be made within 30 days after the amount has been agreed to or within 30 days after any statutory or contractual conditions to the reorganization are satisfied, whichever is later, and in the case of dissenting interests evidenced by certificates of interest, subject to surrender of such certificates of interest, unless provided otherwise by agreement.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.06

(a) If the limited liability company denies that a membership interest is a dissenting interest, or the limited liability company and a dissenting member fail to agree upon the fair market value of a dissenting interest, then the member or any interested limited liability company, within six months after the date when notice of the approval of the reorganization by the requisite vote or consent of the members was mailed to the member, but not later, may file a complaint in the superior court of the proper county praying the court to determine whether the interest is a dissenting interest, or the fair market value of the dissenting interest, or both, or may intervene in any action pending on such a complaint.

(b) Two or more dissenting members may join as plaintiffs or be joined as defendants in any of those actions and two or more of those actions may be consolidated.

(c) On the trial of the action, the court shall determine the issues. If the status of the membership interest as a dissenting interest is in issue, the court shall first determine that issue. If the fair market value of the dissenting interest is in issue, the court shall determine, or shall appoint one or more impartial appraisers to determine, the fair market value of the dissenting interest.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.07

(a) If the court appoints an appraiser or appraisers, they shall proceed forthwith to determine the fair market value per interest of the outstanding membership interests of the limited liability company, by class if necessary. Within the time fixed by the court, the appraisers, or a majority of them, shall make and file a report in the office of the clerk of the court. Thereupon, on the motion of any party, the report shall be submitted to the court and considered on such additional evidence as the court considers relevant. If the court finds the report reasonable, the court may confirm it.

(b) If a majority of the appraisers appointed fails to make and file a report within 30 days from the date of their appointment, or within a further time as may be allowed by the court, or the report is not confirmed by the court, the court shall determine the fair market value per interest of the outstanding membership interests of the limited liability company, by class if necessary.

(c) Subject to Section 17711.08, judgment shall be rendered against the limited liability company for payment of an amount equal to the fair market value, as determined by the court, of each dissenting interest that any dissenting member who is a party, or has intervened, is entitled to require the limited liability company to purchase, with interest thereon at the legal rate on judgments from the date of consummation of the reorganization.

(d) Any of those judgments shall be payable forthwith, provided, however, that with respect to membership interests evidenced by transferable certificates of interest, only upon the endorsement and delivery to the limited liability company of those certificates representing the interests described in the judgment. Any party may appeal from the judgment.

(e) The costs of the action, including reasonable compensation for the appraisers, to be fixed by the court, shall be assessed or apportioned as the court considers equitable, but, if the appraisal exceeds the price offered by the limited liability company, the limited liability company shall pay the costs, including, in the discretion of the court, if the value awarded by the court for the dissenting interest is more than 125 percent of the price offered by the limited liability company under subdivision (a) of Section 17711.02, attorney’s fees and fees of expert witnesses.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.08

To the extent that the payment to dissenting members of the fair market value of their dissenting interests would require the dissenting members to return payment or a portion of the payment by reason of Section 17711.09 or the Uniform Fraudulent Transfer Act (Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 of the Civil Code), then that payment or portion thereof shall not be made and the dissenting members shall become creditors of the limited liability company for the amount not paid, together with interest thereon at the legal rate on judgments until the date of payment, but subordinate to all other creditors in any proceeding relating to the winding up and dissolution of the limited liability company, such debt to be payable when permissible.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.09

Any cash distributions made by a limited liability company to a dissenting member after the date of consummation of the reorganization, but prior to any payment by the limited liability company for that dissenting member’s interest, shall be credited against the total amount to be paid by the limited liability company for such dissenting interest.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.10

Except as expressly limited by this article, dissenting members shall continue to have all the rights and privileges incident to their interests immediately prior to the reorganization, including limited liability, until payment by the limited liability company for their dissenting interests. A dissenting member may not withdraw a demand for payment unless the limited liability company consents thereto.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.11

A dissenting interest loses its status as a dissenting interest and the holder thereof ceases to be a dissenting member and ceases to be entitled to require the limited liability company to purchase the interest upon the happening of any of the following:

(a) The limited liability company abandons the reorganization.

Upon abandonment of the reorganization, the limited liability company shall pay, on demand, to any dissenting member who has initiated proceeding in good faith under this article, all reasonable expenses incurred in such proceedings and reasonable attorney’s fees.

(b) The interest is transferred prior to its submission for endorsement in accordance with Section 17711.04.

(c) The dissenting member and the limited liability company do not agree upon the status of the interest as a dissenting interest or upon the purchase price of the dissenting interest, and neither files a complaint nor intervenes in a pending action, as provided in Section 17711.06, within six months after the date upon which notice of the approval of the reorganization by the requisite vote or consent of members was mailed to the member.

(d) The dissenting member, with the consent of the limited liability company, withdraws the member’s demand for purchase of the dissenting interest.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.12

If litigation is instituted to test the sufficiency or regularity of the vote or consent of the members in authorizing a reorganization, any proceedings under Sections 17711.06 and 17711.07 shall be suspended until final determination of that litigation.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.13

(a) This article applies to the following:

(1) A domestic limited liability company formed on or after January 1, 2014.

(2) A foreign limited liability company if the foreign limited liability company was formed on or after January 1, 2014, or filed an application to qualify to do business on or after January 1, 2014, and members holding more than 50 percent of the voting power held by all members of the foreign limited liability company reside in this state.

(3) A limited liability company if the operating agreement so provides or if all managers and a majority of the members, if it is a manager-managed limited liability company, or a majority, if it is a member-managed limited liability company, determine that this article shall apply.

(b) This article does not apply to membership interests governed by operating agreements whose terms and provisions specifically set forth the amount to be paid in respect of those interests in the event of a reorganization of the limited liability company, or to any limited liability company with 35 or fewer members if all the members have waived the application of this article in writing, whether in an operating agreement or otherwise, provided that if, at the time of the reorganization, the limited liability company had more than 35 members, any waiver shall be ineffective as to that reorganization.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17711.14

(a) No member of a limited liability company who has a right under this article to demand payment of cash for the interest owned by a member in a limited liability company shall have any right at law or in equity to attack the validity of the reorganization, or to have the reorganization set aside or rescinded, except in an action to test whether the vote or consent of members required to authorize or approve the reorganization has been obtained in accordance with the procedures established therefor by the operating agreement of the limited liability company.

(b) If one of the parties to a reorganization is directly or indirectly controlled by, or under common control with, another party to the reorganization, subdivision (a) shall not apply to any member of the controlled party who has not demanded payment of cash for the member’s interest pursuant to this article; but if the member institutes any action to attack the validity of the reorganization or to have the reorganization set aside or rescinded, the member shall not thereafter have any right to demand payment of cash for the member’s interest pursuant to this article.

(c) If one of the parties to a reorganization is directly or indirectly controlled by, or under common control with, another party to the reorganization, then, in any action to attack the validity of the reorganization or to have the reorganization set aside or rescinded, both of the following apply:

(1) A party to a reorganization that controls another party to a reorganization shall have the burden of proving that the transaction is just and reasonable as to the members of the controlled party.

(2) A person that controls two or more parties to a reorganization shall have the burden of proving that the transaction is just and reasonable as to the members of any party so controlled.

(d) Subdivisions (b) and (c) shall not apply if a majority of the members other than members who are directly or indirectly controlled by, or under common control with, another party to the reorganization approve or consent to the reorganization.

(e) This section shall not prevent a member of a limited liability company that is a party to a reorganization from bringing an action against a manager of the limited liability company, the limited liability company, or any person controlling a manager at law or in equity as to any matters, including, without limitation, an action for breach of fiduciary obligation or fraud, other than to attack the validity of the reorganization or to have the reorganization set aside or rescinded.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 12 - Class Provisions

17712.01

The articles of organization or the operating agreement may provide for the creation of classes of members having those relative rights, powers, and duties as the articles of organization or operating agreement may provide, including rights, powers, and duties senior to other classes of members.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 13 - Miscellaneous Provisions

17713.01

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.02

This title modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001 et seq.), but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Sec. 7001(c)), or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Sec. 7003(b)).

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.03

This title does not affect an action commenced, proceeding brought, or right accrued or accruing before this title takes effect.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.04

(a) Except as otherwise specified in this title, this title shall apply to all domestic limited liability companies existing on or after January 1, 2014, to all foreign limited liability companies registered with the Secretary of State prior to January 1, 2014, whose registrations have not been canceled as of January 1, 2014, to all foreign limited liability companies registered with the Secretary of State on or after January 1, 2014, and to all actions taken by the managers or members of a limited liability company on or after that date.

(b) Except as otherwise specified in this title, this title applies only to the acts or transactions by a limited liability company or by the members or managers of the limited liability company occurring, or contracts entered into by the limited liability company or by the members or managers of the limited liability company, on or after January 1, 2014. The prior law governs all acts or transactions by a limited liability company or by the members or managers of the limited liability company occurring, or contracts entered into by the limited liability company or by the members or managers of the limited liability company, prior to that date.

(c) Except as otherwise specified in this title, any vote or consent by the managers or members of a limited liability company prior to January 1, 2014, shall be governed by prior law. If a certificate or document is required to be filed in a public office of this state relating to a vote or consent by the managers or members of the limited liability company prior to January 1, 2014, it may be filed after that date pursuant to the filing requirements of this title, even though the vote or consent is governed by prior law.

(d) This title does not cancel or otherwise affect the status of, or create a new filing requirement with the Secretary of State or any other agency, board, commission, or department for, any domestic limited liability company in existence on December 31, 2013, or any foreign limited liability company registered to transact intrastate business in this state prior to January 1, 2014.

(e) For the purposes of this section, “prior law” means Title 2.5 (commencing with Section 17000) as it read on December 31, 2013.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.05

This title, or any division, part, chapter, article, or section thereof, may at any time be amended or repealed.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.06

(a) If a manager or member required by this title to execute or file any document fails, after demand, to do so within a reasonable time or refuses to do so, any other manager or member, or any person appointed by a court of competent jurisdiction, may prepare, execute, and file that document with the Secretary of State.

(b) If there is any dispute concerning the filing of a document, or the failure to file a document, any manager or member may petition the superior court to direct the execution of the document.

(c) If the court finds that it is proper for the document to be executed and that any person so designated has failed or refused to execute the document, or if the court determines that any document should be filed, it shall order a party to file the document, on a form prescribed by the Secretary of State if appropriate, as ordered by the court.

(d) In any action under this section, if the court finds the failure of the manager or member to comply with the requirement to file any document to have been without justification, the court may award an amount sufficient to reimburse the managers or members bringing the action for the reasonable expenses incurred by them, including attorney’s fees, in connection with the action or proceeding.

(e) Any member who is not a manager, or any person filing any document under this section, shall state the statutory authority after the signature on the appropriate document.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.07

(a) Every limited liability company that neglects, fails, or refuses to keep or cause to be kept or maintained the documents, books, and records required by Section 17701.13 to be kept or maintained shall be subject to a penalty of twenty-five dollars ($25) for each day that the failure or refusal continues, beginning 30 days after receipt of written request by any member that the duty be performed, up to a maximum of one thousand five hundred dollars ($1,500). The penalty shall be paid to the member or members jointly making the request for performance of the duty and damaged by the neglect, failure, or refusal, if suit therefor is commenced within 90 days after the written request is made; but the maximum daily penalty because of failure to comply with any number of separate requests made on any one day or for the same act shall be two hundred fifty dollars ($250).

(b) Upon the failure of a limited liability company, or a foreign limited liability company registered to transact intrastate business in this state, to file the statement required by Section 17702.09, the Secretary of State shall provide a notice of that delinquency to the limited liability company or foreign limited liability company. The notice shall also contain information concerning the application of this section, advise the limited liability company or foreign limited liability company of the penalty imposed by this subdivision for failure to timely file the required statement after notice of delinquency has been provided by the Secretary of State, and shall advise the limited liability company or foreign limited liability company of its right to request relief from the Secretary of State because of reasonable cause or unusual circumstances that justify the failure to file. If, within 60 days after providing notice of the delinquency, a statement pursuant to Section 17702.09 has not been filed by the limited liability company or foreign limited liability company, the limited liability company or foreign limited liability company shall be subject to a penalty of two hundred fifty dollars ($250).

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.08

Any penalty prescribed by Section 17713.07 shall be in addition to any remedy by injunction or action for damages or by writ of mandate for the nonperformance of acts and duties enjoined by law upon the limited liability company or its managers, including, without limitation, the remedies provided in subdivisions (f) and (g) of Section 17704.10. The court in which an action for any penalty is brought may reduce, remit, or suspend the penalty on any terms and conditions as it may deem reasonable when it is made to appear that the neglect, failure, or refusal was inadvertent or excusable.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.09

(a) Upon the failure of a limited liability company to file the statement required by Section 17702.09, the Secretary of State shall provide a notice of the delinquency to the limited liability company. The notice shall also contain information concerning the application of this section, advise the limited liability company of the penalty imposed by Section 19141 of the Revenue and Taxation Code for failure to timely file the required statement after notice of delinquency has been mailed by the Secretary of State, and shall advise the limited liability company of its right to request relief from the Secretary of State because of reasonable cause or unusual circumstances that justify such failure to file. If, within 60 days after providing notice of the delinquency, a statement pursuant to Section 17702.09 has not been filed by the limited liability company, the Secretary of State shall certify the name of such limited liability company to the Franchise Tax Board.

(b) Upon certification pursuant to subdivision (a), the Franchise Tax Board shall assess against the limited liability company the penalty provided in Section 19141 of the Revenue and Taxation Code.

(c) The penalty provided by Section 19141 of the Revenue and Taxation Code shall not apply to a limited liability company that on or prior to the date of certification pursuant to subdivision (a) has been canceled, has been merged into another limited liability company, other business entity, foreign other business entity, or foreign limited liability company, or has converted into another foreign business entity, foreign other business entity, or foreign limited liability company.

(d) The penalty herein provided shall not apply and the Secretary of State need not provide notice of the delinquency to a limited liability company the powers, rights, and privileges of which have been suspended by the Franchise Tax Board pursuant to Section 23301, 23301.5, or 23775 of the Revenue and Taxation Code on or prior to, and remain suspended on, the last day of the filing period pursuant to Section 17702.09. The Secretary of State need not provide notice of the filing requirement pursuant to Section 17702.09 to a limited liability company the powers, rights, and privileges of which have been so suspended by the Franchise Tax Board on or prior to, and remain suspended on, the day the Secretary of State prepares the notice for sending.

(e) If, after certification pursuant to subdivision (a) the Secretary of State finds (1) the required statement was filed or the required fee was paid before the expiration of the 60-day period after providing notice of the delinquency, or (2) the failure to provide notice of delinquency was due to an error of the Secretary of State, the Secretary of State shall promptly decertify the name of the limited liability company to the Franchise Tax Board. The Franchise Tax Board shall then promptly abate any penalty assessed against the limited liability company pursuant to Section 19141 of the Revenue and Taxation Code.

(f) If the Secretary of State determines that the failure of a limited liability company to file the statement required by Section 17702.09 is excusable because of reasonable cause or unusual circumstances that justify such failure, the Secretary of State may waive the penalty imposed by this section and by Section 19141 of the Revenue and Taxation Code, in which case the Secretary of State shall not certify the name of the limited liability company to the Franchise Tax Board, or if already certified, the Secretary of State shall promptly decertify the name of the limited liability company.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.10

(a) A limited liability company that (1) fails to file a statement pursuant to Section 17702.09 for an applicable filing period, (2) has not filed a statement pursuant to Section 17702.09 during the preceding 24 months, and (3) was certified for penalty pursuant to Section 17713.09 for the same filing period, shall be subject to suspension pursuant to this section rather than to penalty pursuant to Section 17713.09.

(b) When subdivision (a) is applicable, the Secretary of State shall notify the limited liability company that its powers, rights, and privileges will be suspended after 60 days if it fails to file a statement pursuant to Section 17702.09.

(c) After the expiration of the 60-day period without any statement filed pursuant to Section 17702.09, the Secretary of State shall notify the Franchise Tax Board of the suspension, and shall provide a notice of the suspension to the limited liability company and thereupon, except for the purpose of amending the articles of organization to set forth a new name, the powers, rights, and privileges of the limited liability company are suspended.

(d) A statement pursuant to Section 17702.09 may be filed notwithstanding suspension of the powers, rights, and privileges pursuant to this section or Section 23301 or 23301.5 of the Revenue and Taxation Code. Upon the filing of a statement pursuant to Section 17702.09 by a limited liability company that has suffered suspension pursuant to this section, the Secretary of State shall certify that fact to the Franchise Tax Board and the limited liability company may thereupon be relieved from suspension unless the limited liability company is held in suspension by the Franchise Tax Board by reason of Section 23301 or 23301.5 of the Revenue and Taxation Code.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.11

(a) Sections 17713.09 and 17713.10 apply to foreign limited liability companies with respect to the statements required to be filed by Section 17702.09. For this purpose, the suspension of the powers, rights, and privileges of a domestic limited liability company shall mean the forfeiture of the exercise of the powers, rights, and privileges of a foreign limited liability company in this state.

(b) The forfeiture of the exercise of the powers, rights, and privileges of a foreign limited liability company in this state as used in subdivision (a) does not prohibit the transaction of business in this state by a foreign limited liability company if the business transacted subsequent to the forfeiture would not, considered as an entirety, require the foreign limited liability company to obtain a certificate of registration pursuant to Section 17708.02.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.12

(a) A limited liability company is liable for a civil penalty in an amount not exceeding one million dollars ($1,000,000) if the limited liability company does both of the following:

(1) Has actual knowledge that a member, officer, manager, or agent of the limited liability company does any of the following:

(A) Makes, publishes, or posts, or has made, published, or posted, either generally or privately to the shareholders or other persons, either of the following:

(i) An oral, written, or electronically transmitted report, exhibit, notice, or statement of its affairs or pecuniary condition that contains a material statement or omission that is false and intended to give membership shares in the limited liability company a materially greater or a materially less apparent market value than they really possess.

(ii) An oral, written, or electronically transmitted report, prospectus, account, or statement of operations, values, business, profits, or expenditures that includes a material false statement or omission intended to give membership shares in the limited liability company a materially greater or a materially less apparent market value than they really possess.

(B) Refuses or has refused to make any book entry or post any notice required by law in the manner required by law.

(C) Misstates or conceals or has misstated or concealed from a regulatory body a material fact in order to deceive a regulatory body to avoid a statutory or regulatory duty, or to avoid a statutory or regulatory limit or prohibition.

(2) Within 30 days after actual knowledge is acquired of the actions described in paragraph (1), the limited liability company knowingly fails to do both of the following:

(A) Notify the Attorney General or appropriate government agency in writing, unless the limited liability company has actual knowledge that the Attorney General or appropriate government agency has been notified.

(B) Notify its members and investors in writing, unless the limited liability company has actual knowledge that the members and investors have been notified.

(b) The requirement for notification under this section is not applicable if the action taken or about to be taken by the limited liability company, or by a member, officer, manager, or agent of the limited liability company under paragraph (1) of subdivision (a), is abated within the time prescribed for reporting, unless the appropriate government agency requires disclosure by regulation.

(c) If the action reported to the Attorney General pursuant to this section implicates the government authority of an agency other than the Attorney General, the Attorney General shall promptly forward the written notice to that agency.

(d) If the Attorney General was not notified pursuant to subparagraph (A) of paragraph (2) of subdivision (a), but the limited liability company reasonably and in good faith believed that it had complied with the notification requirements of this section by notifying a government agency listed in paragraph (5) of subdivision (e), no penalties shall apply.

(e) For purposes of this section:

(1) “Manager” means a person defined by subdivision (m) of Section 17701.01 having both of the following:

(A) Management authority over the limited liability company.

(B) Significant responsibility for an aspect of the limited liability company that includes actual authority for the financial operations or financial transactions of the limited liability company.

(2) “Agent” means a person or entity authorized by the limited liability company to make representations to the public about the limited liability company’s financial condition and who is acting within the scope of the agency when the representations are made.

(3) “Member” means a person as defined by subdivision (o) of Section 17701.01 that is a member of the limited liability company at the time the disclosure is required pursuant to subparagraph (B) of paragraph (2) of subdivision (a).

(4) “Notify its members” means to give sufficient description of an action taken or about to be taken that would constitute acts or omissions as described in paragraph (1) of subdivision (a). A notice or report filed by a limited liability company with the United States Securities and Exchange Commission that relates to the facts and circumstances giving rise to an obligation under paragraph (1) of subdivision (a) shall satisfy all notice requirements arising under paragraph (2) of subdivision (a) but shall not be the exclusive means of satisfying the notice requirements, provided that the Attorney General or appropriate agency is informed in writing that the filing has been made together with a copy of the filing or an electronic link where it is available online without charge.

(5) “Appropriate government agency” means an agency on the following list that has regulatory authority with respect to the financial operations of a limited liability company:

(A) Department of Corporations.

(B) Department of Insurance.

(C) Department of Financial Institutions.

(D) Department of Managed Health Care.

(E) United States Securities and Exchange Commission.

(6) “Actual knowledge of the limited liability company” means the knowledge a member, officer, or manager of a limited liability company actually possesses or does not consciously avoid possessing, based on an evaluation of information provided pursuant to the limited liability company’s disclosure controls and procedures.

(7) “Refuse to make a book entry” means the intentional decision not to record an accounting transaction when all of the following conditions are satisfied:

(A) The independent auditors required recordation of an accounting transaction during the course of an audit.

(B) The audit committee of the limited liability company has not approved the independent auditor’s recommendation.

(C) The decision is made for the primary purpose of rendering the financial statements materially false or misleading.

(8) “Refuse to post any notice required by law” means an intentional decision not to post a notice required by law when all of the following conditions exist:

(A) The decision not to post the notice has not been approved by the limited liability company’s audit committee.

(B) The decision is intended to give the membership shares in the limited liability company a materially greater or a materially less apparent market value than they really possess.

(9) “Misstate or conceal material facts from a regulatory body” means an intentional decision not to disclose material facts when all of the following conditions exist:

(A) The decision not to disclose material facts has not been approved by the limited liability company’s audit committee.

(B) The decision is intended to give the membership shares in the limited liability company a materially greater or a materially less apparent market value than they really possess.

(10) “Material false statement or omission” means an untrue statement of material fact or an omission to state a material fact necessary in order to make the statements made under the circumstances under which they were made not misleading.

(11) “Officer” means a person appointed pursuant to Section 17703.02, except an officer of a specified subsidiary limited liability company who is not also an officer of the parent limited liability company.

(f) This section only applies to limited liability companies that are issuers, as defined in Section 2 of the federal Sarbanes-Oxley Act of 2002 (15 U.S.C. Sec. 7201 et seq.).

(g) An action to enforce this section may only be brought by the Attorney General or a district attorney or city attorney in the name of the people of the State of California.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17713.13

This title shall become operative on January 1, 2014.

(Added by Stats. 2012, Ch. 419, Sec. 20. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)









TITLE 3 - UNINCORPORATED ASSOCIATIONS

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Definitions

18000

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this title.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18003

“Board” means the board of directors or other governing body of an unincorporated association.

(Added by Stats. 2005, Ch. 116, Sec. 1. Effective January 1, 2006.)



18005

“Director” means a natural person serving as a member of the board or other governing body of the unincorporated association.

(Amended by Stats. 2005, Ch. 116, Sec. 2. Effective January 1, 2006.)



18008

“Governing document” means a constitution, articles of association, bylaws, or other writing that governs the purpose or operation of an unincorporated association or the rights or obligations of its members.

(Added by Stats. 2005, Ch. 116, Sec. 3. Effective January 1, 2006.)



18010

“Governing principles” means the principles stated in an unincorporated association’s governing documents. If an association has no governing documents or the governing documents do not include a provision governing an issue, the association’s governing principles regarding that issue may be inferred from its established practices. For the purpose of this section, “established practices” means the practices used by an unincorporated association without material change or exception during the most recent five years of its existence, or if it has existed for less than five years, during its entire existence.

(Amended by Stats. 2005, Ch. 116, Sec. 4. Effective January 1, 2006.)



18015

(a) If the governing principles of an unincorporated association define the membership of the association, “member” has the meaning provided by the governing principles.

(b) If the governing principles of an unincorporated association do not define the membership of the association, “member” means a person who, pursuant to the governing principles of the unincorporated association, has a right to participate in the selection of persons authorized to manage the affairs of the unincorporated association or in the development of policy of the unincorporated association, but does not include a person who participates solely as director, officer, or agent of the association.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18020

(a) “Nonprofit association” means an unincorporated association with a primary common purpose other than to operate a business for profit.

(b) A nonprofit association may carry on a business for profit and apply any profit that results from the business activity to any activity in which it may lawfully engage.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18025

“Officer” means a natural person serving as an unincorporated association’s chair, president, secretary, chief financial officer, or other position of authority that is established pursuant to the association’s governing principles.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18030

“Person” includes a natural person, corporation, partnership, or other unincorporated organization, government, or governmental subdivision or agency, or any other entity.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18035

(a) “Unincorporated association” means an unincorporated group of two or more persons joined by mutual consent for a common lawful purpose, whether organized for profit or not.

(b) Joint tenancy, tenancy in common, community property, or other form or property tenure does not by itself establish an unincorporated association, even if coowners share ownership of the property for a common purpose.

(c) Marriage or creation of a registered domestic partnership does not by itself establish an unincorporated association.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)






CHAPTER 2 - Application of Title

18055

This title does not apply to any of the following persons:

(a) A corporation.

(b) A government or governmental subdivision or agency.

(c) A partnership or joint venture.

(d) A limited liability company.

(e) A labor organization, labor federation, labor council, or labor committee, that is governed by a constitution or bylaws. As used in this subdivision, “labor organization” means any organization of any kind, or any agency or employee representation committee or plan, where employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18060

If a statute specific to a particular type of unincorporated association is inconsistent with a general provision of this title, the specific statute prevails to the extent of the inconsistency.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18065

Except to the extent this title provides a specific rule, the general law of agency, including Article 2 (commencing with Section 2019) of Chapter 2 of Title 6 of, and Title 9 (commencing with Section 2295) of, Part 4 of Division 3 of the Civil Code, applies to an unincorporated association.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18070

A provision of this title, insofar as it is substantially the same as a previously existing provision relating to the same subject matter, shall be considered as a restatement and continuation thereof and not as a new enactment, and a reference in a statute to the provision shall be deemed to include a reference to the previously existing provision unless a contrary intent appears.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)






CHAPTER 3 - Property

18100

The interest of a member in an unincorporated association is personal property.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18105

An unincorporated association may, in its name, acquire, hold, manage, encumber, or transfer an interest in real or personal property.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18110

Property acquired by or for an unincorporated association is property of the unincorporated association and not of the members individually.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18115

The acquisition, transfer, or encumbrance of an interest in real property by an unincorporated association shall be executed by its president and secretary or other comparable officers, or by a person specifically designated by a resolution adopted by the association, or by a committee or other body or person authorized to act by the governing principles of the association.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18120

(a) An unincorporated association may record in a county in which it has an interest in real property a verified and acknowledged statement of authority stating the name of the association, and the names, title, or capacity of its officers and other persons who are authorized on its behalf to acquire, transfer, or encumber real property. For the purposes of this section, “statement of authority” includes a certified copy of a statement recorded in another county.

(b) An unincorporated association may revoke a statement of authority by recording either of the following documents in the county in which the statement of authority is recorded:

(1) A new statement of authority that satisfies the requirements of subdivision (a). The new statement supersedes the revoked statement.

(2) A verified and acknowledged document that expressly revokes the statement of authority.

(c) It shall be conclusively presumed in favor of a bona fide transferor, or purchaser, or encumbrancer for value of real property of the association located in the county in which a statement of authority has been recorded pursuant to subdivision (a), that a person designated in the statement is authorized to acquire, transfer, or encumber real property on behalf of the association.

(d) The presumption provided in subdivision (c) does not apply if, before the acquisition, transfer, or encumbrance, either of the following occurs:

(1) The statement of authority is revoked by the unincorporated association.

(2) A person claiming to be a member, director, or officer of the unincorporated association records, in the county in which the property is located, a verified and acknowledged document stating that the statement of authority is erroneous or unauthorized.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18122

An unincorporated association holding property for charitable purposes shall comply with the Supervision of Trustees and Fundraisers for Charitable Purposes Act, Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code, if applicable.

(Added by Stats. 2011, Ch. 442, Sec. 32. Effective January 1, 2012.)



18125

No limitation on the power of an unincorporated association to acquire, hold, manage, pledge, encumber, or transfer an interest in real or personal property, or the manner of exercise of those powers, shall be asserted as between the unincorporated association or a member of the unincorporated association and a third person, except in the following proceedings:

(a) A proceeding to enjoin an unauthorized act, or the continuation of an unauthorized act, where a third person has not yet acquired rights that would be adversely affected by the injunction, or where, at the time of the unauthorized act, the third person had actual knowledge that the act was unauthorized.

(b) A proceeding to dissolve the unincorporated association.

(c) A proceeding against a director, officer, or agent of the unincorporated association for violation of that person’s authority.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18130

After all of the known debts and liabilities of an unincorporated association in the process of winding up its affairs have been paid or adequately provided for, the assets of the association shall be distributed in the following manner:

(a) Assets held upon a valid condition requiring return, transfer, or conveyance of the assets, which condition has occurred or will occur, shall be returned, transferred, or conveyed in accordance with the condition.

(b) After complying with subdivision (a), any remaining assets that are held in trust shall be distributed in accordance with the trust.

(c) After complying with subdivisions (a) and (b), any remaining assets shall be distributed in accordance with the governing principles of the association. If the governing principles do not provide the manner of distribution of the assets, the assets shall be distributed pro rata to the current members of the association.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18135

(a) Notwithstanding Section 18260, a cause of action against an unincorporated association may be enforced against a person who received assets distributed under Section 18130. Liability under this section shall be limited to the value of the assets distributed to the person or the person’s pro rata share of the claim against the unincorporated association, whichever is less.

(b) An action under this section shall be commenced before the earlier of the following dates:

(1) Expiration of the statute of limitations applicable to the cause of action.

(2) Four years after dissolution of the unincorporated association. This paragraph does not apply in a quiet title action.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)






CHAPTER 4 - Designation of Agent for Service of Process

18200

(a) An unincorporated association may file with the Secretary of State, on a form prescribed by the Secretary of State, a statement containing either of the following:

(1) A statement designating the location and complete street address of the unincorporated association’s principal office in this state. Only one place may be designated.

(2) A statement (A) designating the location and complete street address of the unincorporated association’s principal office in this state in accordance with paragraph (1) or, if the unincorporated association does not have an office in this state, designating the complete street address and mailing address, if different, of the unincorporated association to which the Secretary of State shall send any notices required to be sent to the association under Sections 18210 and 18215, and (B) designating as agent of the association for service of process any natural person residing in this state or any corporation that has complied with Section 1505 and whose capacity to act as an agent has not terminated.

(b) If a natural person is designated as agent for service of process, the statement shall include the person’s complete business or residence street address. If a corporate agent is designated, no address for it shall be included.

(c) Filing is deemed complete on acceptance by the Secretary of State of the statement and the filing fee.

(d) At any time, an unincorporated association that has filed a statement under this section may file a new statement superseding the last previously filed statement. If the new statement does not designate an agent for service of process, the filing of the new statement shall be deemed to revoke the designation of an agent previously designated. A statement filed under this section expires five years from December 31 following the date it was filed in the office of the Secretary of State, unless previously superseded by the filing of a new statement.

(e) Delivery by hand of a copy of any process against the unincorporated association (1) to any natural person designated by it as agent, or (2) if the association has designated a corporate agent, to any person named in the last certificate of the corporate agent filed pursuant to Section 1505 at the office of the corporate agent shall constitute valid service on the association.

(f) For filing a statement as provided in this section, the Secretary of State shall charge and collect the fee provided in paragraph (1) of subdivision (b) of Section 12191 of the Government Code for filing a designation of agent.

(g) Notwithstanding Section 18055, a statement filed by a partnership under former Section 24003 is subject to this chapter until the statement is revoked or expires.

(Amended by Stats. 2012, Ch. 494, Sec. 52. Effective January 1, 2013.)



18205

(a) The Secretary of State shall mark each statement filed under Section 18200 with a consecutive file number and the date of filing. In lieu of retaining the original statement, the Secretary of State may retain a copy in accordance with Section 14756 of the Government Code.

(b) The Secretary of State shall index each statement filed under Section 18200 according to the name of the unincorporated association as set out in the statement and shall enter in the index the file number and the address of the association as set out in the statement and, if an agent for service of process is designated in the statement, the name of the agent and, if a natural person is designated as the agent, the address of that person.

(c) Upon request of any person, the Secretary of State shall issue a certificate showing whether, according to the Secretary of State’s records, there is on file on the date of the certificate, any presently effective statement filed under Section 18200 for an unincorporated association using a specific name designated by the person making the request. If a statement is on file, the certificate shall include the information required by subdivision (b) to be included in the index. The fee for the certificate is the fee provided in Section 12183 of the Government Code.

(d) When a statement has expired under subdivision (d) of Section 18200, the Secretary of State shall enter that fact in the index together with the date of the expiration.

(e) Four years after a statement has expired, the Secretary of State may destroy or otherwise dispose of the statement and delete information concerning that statement from the index.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18210

(a) An agent designated by an unincorporated association for the service of process may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the unincorporated association and Secretary of State’s file number of the unincorporated association, the name of the resigning agent for service of process, and a statement that the agent is resigning. The resignation is effective when filed. The Secretary of State shall mail or otherwise provide written notice of the filing to the unincorporated association at its address set out in the statement filed by the association.

(b) An unincorporated association may at any time file with the Secretary of State a revocation of a designation of an agent for service of process on a form prescribed by the Secretary of State containing the name of the unincorporated association and Secretary of State’s file number for the unincorporated association, the name of the agent whose designation to accept service of process is being revoked and a statement that the unincorporated association has revoked the designation to accept service of process. The revocation is effective when filed.

(c) Notwithstanding subdivisions (a) and (b), service made on an agent designated by an unincorporated association for service of process in the manner provided in subdivision (e) of Section 18200 is effective if made within 30 days after the statement of resignation or the revocation is filed with the Secretary of State.

(d) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the unincorporated association and Secretary of State’s file number for the unincorporated association and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent.

(e) The Secretary of State may destroy or otherwise dispose of any resignation filed pursuant to this section after a new form is filed pursuant to Section 18200 replacing the agent for service of process that has resigned.

(Amended by Stats. 2014, Ch. 834, Sec. 48. Effective January 1, 2015.)



18215

Between the first day of October and the first day of December immediately preceding the expiration date of a statement filed under Section 18200, the Secretary of State shall send by first-class mail a notice, indicating the date on which the statement will expire and the file number assigned to the statement, to the unincorporated association at its address as set out in the statement. Neither the failure of the Secretary of State to mail the notice as provided in this section nor the failure of the notice to reach the unincorporated association shall continue the statement in effect after the date of its expiration. Neither the state nor any officer or employee of the state is liable for damages for failure to mail the notice as required by this section.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18220

If designation of an agent for the purpose of service of process has not been made as provided in Section 18200, or if the agent designated cannot with reasonable diligence be found at the address specified in the index referred to in Section 18205 for delivery by hand of the process, and it is shown by affidavit to the satisfaction of a court or judge that process against an unincorporated association cannot be served with reasonable diligence upon the designated agent by hand or the unincorporated association in the manner provided for in Section 415.10 or 415.30 of the Code of Civil Procedure or subdivision (a) of Section 415.20 of the Code of Civil Procedure, the court or judge may make an order that service be made upon the unincorporated association by delivery of a copy of the process to one or more of the association’s members designated in the order and by mailing a copy of the process to the association at its last known address. Service in this manner constitutes personal service upon the unincorporated association.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)






CHAPTER 5 - Liability and Enforcement of Judgments

18250

Except as otherwise provided by law, an unincorporated association is liable for its act or omission and for the act or omission of its director, officer, agent, or employee, acting within the scope of the office, agency, or employment, to the same extent as if the association were a natural person.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18260

A money judgment against an unincorporated association, whether organized for profit or not, may be enforced only against the property of the association.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)



18270

(a) A judgment creditor of a member, director, officer, or agent of an unincorporated association may not levy execution against the assets of the member, director, officer, or agent to satisfy a judgment based on a claim against the unincorporated association unless a judgment based on the same claim has been obtained against the unincorporated association and any of the following conditions is satisfied:

(1) A writ of execution on the judgment against the unincorporated association has been returned unsatisfied in whole or in part.

(2) The unincorporated association is a debtor in bankruptcy.

(3) The member, director, officer, or agent has agreed that the creditor need not exhaust the assets of the unincorporated association.

(4) A court grants permission to the judgment creditor to levy execution against the assets of a member, director, officer, or agent based on a finding that the assets of the unincorporated association subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the unincorporated association is excessively burdensome, or that the grant of permission is an appropriate exercise of the court’s equitable powers.

(b) Nothing in this section affects the right of a judgment creditor to levy execution against the assets of a member, director, officer, or agent of an unincorporated association if the claim against the member, director, officer, or agent is not based on a claim against the unincorporated association.

(Added by Stats. 2004, Ch. 178, Sec. 10. Effective January 1, 2005.)






CHAPTER 6 - Governance

ARTICLE 1 - [Reserved

18300

It is the intent of the Legislature to enact legislation relating to the governance of unincorporated associations.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)






ARTICLE 2 - Termination or Suspension of Membership

18310

(a) Unless otherwise provided by an unincorporated association’s governing principles, membership in the unincorporated association is terminated by any of the following events:

(1) Resignation of the member.

(2) Expiration of the fixed term of the membership, unless the membership is renewed before its expiration.

(3) Expulsion of the member.

(4) Death of the member.

(5) Termination of the legal existence of a member that is not a natural person.

(b) Termination of membership does not relieve a person from an obligation incurred as a member before termination.

(c) Termination of membership does not affect the right of an unincorporated association to enforce an obligation against a person incurred as a member before termination, or to obtain damages for its breach.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)



18320

(a) This section only applies if membership in an unincorporated association includes a property right or if expulsion or suspension of a member would affect an important, substantial economic interest. This section does not apply to an unincorporated association that has a religious purpose.

(b) Expulsion or suspension of a member shall be done in good faith and in a fair and reasonable manner. A procedure that satisfies the requirements of subdivision (c) is fair and reasonable, but a court may also determine that another procedure is fair and reasonable taking into account the full circumstances of the expulsion or suspension.

(c) A procedure for expulsion or suspension of a member that satisfies the following requirements is fair and reasonable:

(1) The procedure is included in the unincorporated association’s governing documents.

(2) The member to be expelled or suspended is given notice, including a statement of the reasons for the expulsion or suspension. The notice shall be delivered at least 15 days before the effective date of the expulsion or suspension.

(3) The member to be expelled or suspended is given an opportunity to be heard by the person or body deciding the matter, orally or in writing, not less than five days before the effective date of the expulsion or suspension.

(d) A notice pursuant to this section may be delivered by any method reasonably calculated to provide actual notice. A notice delivered by mail shall be sent by first-class, certified, or registered mail to the last address of the member shown on the unincorporated association’s records.

(e) A member may commence a proceeding to challenge the expulsion or suspension of the member, including a claim alleging defective notice, within one year after the effective date of the expulsion or suspension. The court may order any relief, including reinstatement, it determines is equitable under the circumstances. A vote of the members or of the board may not be set aside solely because a person was wrongfully excluded from voting by virtue of the challenged expulsion or suspension, unless the court determines that the wrongful expulsion or suspension was in bad faith and for the purpose, and with the effect, of wrongfully excluding the member from the vote or from the meeting at which the vote took place, so as to affect the outcome of the vote.

(f) This section governs only the procedure for expulsion or suspension and not the substantive grounds for expulsion or suspension. An expulsion or suspension based on substantive grounds that violate contractual or other rights of the member or are otherwise unlawful is not made valid by compliance with this section.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)






ARTICLE 3 - Member Voting

18330

Except as otherwise provided by statute or by an unincorporated association’s governing principles, the following rules govern a member vote conducted pursuant to this chapter:

(a) A vote may be conducted either at a member meeting at which a quorum is present or by a written ballot in which the number of votes cast equals or exceeds the number required for a quorum. Approval of a matter voted on requires an affirmative majority of the votes cast.

(b) Written notice of the vote shall be delivered to all members entitled to vote on the date of delivery. The notice shall be delivered or mailed or sent electronically to the member addresses shown in the association’s records a reasonable time before the vote is to be conducted. The notice shall not be delivered electronically, unless the recipient has consented to electronic delivery of the notice. The notice shall state the matter to be decided and describe how and when the vote is to be conducted.

(c) If the vote is to be conducted by written ballot, the notice of the vote shall serve as the ballot. It shall set forth the proposed action, provide an opportunity to specify approval or disapproval of any proposal, and provide a reasonable time within which to return the ballot to the unincorporated association.

(d) One-third the voting power of the association constitutes a quorum.

(e) The voting power of the association is the total number of votes that can be cast by members on a particular issue at the time the member vote is held.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)






ARTICLE 4 - Amendment of Governing Documents

18340

If an unincorporated association’s governing principles do not provide a procedure to amend the association’s governing documents, the governing documents may be amended by a vote of the members.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)






ARTICLE 5 - Merger

18350

The following definitions govern the construction of this article:

(a) “Constituent entity” means an entity that is merged with one or more other entities and includes the surviving entity.

(b) “Disappearing entity” means a constituent entity that is not the surviving entity.

(c) “Surviving entity” means an entity into which one or more other entities are merged.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)



18360

An unincorporated association may merge with a domestic or foreign corporation, domestic or foreign limited partnership, domestic or foreign general partnership, or domestic or foreign limited liability company. Notwithstanding this section, a merger may be effected only if each constituent entity is authorized to effect the merger by the laws under which it was organized.

(Amended by Stats. 2009, Ch. 631, Sec. 51. Effective January 1, 2010.)



18370

A merger involving an unincorporated association is subject to the following requirements:

(a) Each party to the merger shall approve an agreement of merger. The agreement shall include the following provisions:

(1) The terms of the merger.

(2) Any amendments the merger would make to the articles, bylaws, or other governing documents of the surviving entity.

(3) The name, place of organization, and type of entity of each constituent entity.

(4) The name of the constituent entity that will be the surviving entity.

(5) If the name of the surviving entity will be changed in the merger, the new name of the surviving entity.

(6) The disposition of the memberships or ownership interests of each constituent entity.

(7) Other details or provisions, if any, including any details or provisions required by the law under which a constituent entity is organized.

(b) The principal terms of the merger agreement shall be approved by the board, the members, and any person whose approval is required by the association’s governing documents. Unless otherwise provided in the governing documents, the members shall approve the agreement in the manner provided for amendment of the association’s governing documents. The members may approve the agreement before or after the board approves the agreement.

(c) A merger agreement that would cause the members of an unincorporated association to become individually liable for an obligation of a constituent or surviving entity shall be approved by all of the members of the unincorporated association. Approval by all members is not required under this subdivision if the agreement of merger provides for purchase by the surviving entity of the membership interest of a member who votes against approval of the merger agreement.

(d) A merger agreement may be amended by the board, unless the amendment would change a principal term of the agreement, in which case it shall be approved as provided in subdivision (b).

(e) Subject to the contractual rights of third parties, the board may abandon a merger without the approval of the members.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)



18380

(a) A merger pursuant to this article has the following effect:

(1) The separate existence of the disappearing entity ceases.

(2) The surviving entity succeeds, without other transfer, to the rights and property of the disappearing entity.

(3) The surviving entity is subject to all the debts and liabilities of the disappearing entity. A trust or other obligation governing property of the disappearing entity applies as if it were incurred by the surviving entity.

(b) All rights of creditors and all liens on or arising from the property of each of the constituent entities are preserved unimpaired, provided that a lien on property of a disappearing entity is limited to the property subject to the lien immediately before the merger is effective.

(c) An action or proceeding pending by or against a disappearing entity or other party to the merger may be prosecuted to judgment, which shall bind the surviving entity, or the surviving entity may be proceeded against or substituted in its place.

(d) A merger does not affect an existing liability of a member, director, officer, or agent of a constituent unincorporated association for an obligation of the unincorporated association.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)



18390

If, as a consequence of merger, a surviving entity succeeds to ownership of real property located in this state, the surviving entity’s record ownership of that property may be evidenced by recording in the county in which the property is located a copy of the agreement of merger that is signed by the president and secretary or other comparable officers of the constituent entities and is verified and acknowledged as provided in Sections 149 and 193.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)



18400

A bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance that is made to a disappearing entity and that takes effect or remains payable after the merger inures to the benefit of the surviving entity. A trust obligation that would govern property if transferred to the disappearing entity applies to property that is instead transferred to the surviving entity under this section.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)






ARTICLE 6 - Dissolution

18410

An unincorporated association may be dissolved by any of the following methods:

(a) If the association’s governing documents provide a method for dissolution, by that method.

(b) If the association’s governing documents do not provide a method for dissolution, by the affirmative vote of a majority of the voting power of the association.

(c) If the association’s operations have been discontinued for at least three years, by the board or, if the association has no incumbent board, by the members of its last preceding incumbent board.

(d) If the association’s operations have been discontinued, by court order.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)



18420

Promptly after commencement of dissolution of an unincorporated association, the board or, if none, the members shall promptly wind up the affairs of the association, pay or provide for its known debts or liabilities, collect any amounts due to it, take any other action as is necessary or appropriate for winding up, settling, and liquidating its affairs, and dispose of its assets as provided in Section 18130.

(Added by Stats. 2005, Ch. 116, Sec. 5. Effective January 1, 2006.)












PART 2 - NONPROFIT ASSOCIATIONS

CHAPTER 1 - Liability

18605

A member, director, or agent of a nonprofit association is not liable for a debt, obligation, or liability of the association solely by reason of being a member, director, officer, or agent.

(Added by Stats. 2004, Ch. 178, Sec. 11. Effective January 1, 2005.)



18610

A member of a nonprofit association is not liable for a contractual obligation of the association unless one of the following conditions is satisfied:

(a) The member expressly assumes personal responsibility for the obligation in a signed writing that specifically identifies the obligation assumed.

(b) The member expressly authorizes or ratifies the specific contract, as evidenced by a writing. This subdivision does not apply if the member authorizes or ratifies a contract solely in the member’s capacity as a director, officer, or agent of the association.

(c) With notice of the contract, the member receives a benefit under the contract. Liability under this subdivision is limited to the value of the benefit received.

(d) The member executes the contract without disclosing that the member is acting on behalf of the association.

(e) The member executes the contract without authority to execute the contract.

(Added by Stats. 2004, Ch. 178, Sec. 11. Effective January 1, 2005.)



18615

A director, officer, or agent of a nonprofit association is not liable for a contractual obligation of the association unless one of the following conditions is satisfied:

(a) The director, officer, or agent expressly assumes responsibility for the obligation in a signed writing that specifically identifies the obligation assumed.

(b) The director, officer, or agent executes the contract without disclosing that the director, officer, or agent is acting on behalf of the association.

(c) The director, officer, or agent executes the contract without authority to execute the contract.

(Added by Stats. 2004, Ch. 178, Sec. 11. Effective January 1, 2005.)



18620

(a) A member, director, officer, or agent of a nonprofit association shall be liable for injury, damage, or harm caused by an act or omission of the association or an act or omission of a director, officer, or agent of the association, if any of the following conditions is satisfied:

(1) The member, director, officer, or agent expressly assumes liability for injury, damage, or harm caused by particular conduct and that conduct causes the injury, damage, or harm.

(2) The member, director, officer, or agent engages in tortious conduct that causes the injury, damage, or harm.

(3) The member, director, officer, or agent is otherwise liable under any other statute.

(b) This section provides a nonexclusive list of existing grounds for liability, and does not foreclose any common law grounds for liability.

(Added by Stats. 2005, Ch. 116, Sec. 6. Effective January 1, 2006.)



18630

Notwithstanding any other provision of this chapter, a member or person in control of a nonprofit association may be subject to liability for a debt, obligation, or liability of the association under common law principles governing alter ego liability of shareholders of a corporation, taking into account the differences between a nonprofit association and a corporation.

(Added by Stats. 2004, Ch. 178, Sec. 11. Effective January 1, 2005.)



18640

Nothing in this chapter limits application of the Uniform Fraudulent Transfer Act (Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 of the Civil Code).

(Added by Stats. 2004, Ch. 178, Sec. 11. Effective January 1, 2005.)






CHAPTER 3 - Medical Associations

21200

Any unincorporated association that is an organized medical society limiting its membership to licensed physicians and surgeons and that has as members at least 25 percent of the eligible physicians and surgeons residing in the area in which it functions (which must be at least one county) may, without incorporation, purchase, receive, own, hold, lease, mortgage, pledge, or encumber by deed of trust or otherwise, manage and sell all the real estate and other property as may be convenient for the purposes and objects of the association. However, if the association has less than 100 members, it shall have as members at least a majority of the eligible persons or licensees in the geographic area served by the particular association. The members of that unincorporated association are not individually or personally liable for debts or liabilities contracted or incurred by the association in the acquisition of lands or leases or the purchase, leasing, construction, repairing or furnishing of buildings or other structures to be used for the purposes of the association or for debts or liabilities contracted or incurred by the association in the carrying out or performance of any of its purposes; provided, that the purposes are within the purposes stated in Section 18020.

(Amended by Stats. 2004, Ch. 178, Sec. 15. Effective January 1, 2005.)






CHAPTER 4 - Insignia

21300

As used in this chapter, the following terms have the meanings set forth in this section, unless the context otherwise requires:

(a) “Association” includes any lodge, order, beneficial association, fraternal or beneficial society or association, historical, military, or veterans organization, labor union, foundation, or federation, or any other society, organization, or association, or degree, branch, subordinate lodge, or auxiliary thereof.

(b) “Insignia” includes badge, motto, button, decoration, charm, emblem, or rosette.

(Enacted by Stats. 1947, Ch. 1038.)



21301

Any association, the principles and activities of which are not repugnant to the Constitution or laws of the United States or of this State, may register in the office of the Secretary of State a facsimile or description of its name or insignia and may by reregistration alter or cancel it.

(Enacted by Stats. 1947, Ch. 1038.)



21302

An association shall not be permitted to register any name or insignia similar to or so nearly resembling another name or insignia already registered as may be likely to deceive.

(Enacted by Stats. 1947, Ch. 1038.)



21303

Application for such registration, alteration, or cancellation shall be made by the chief officer or officers of the association, upon blanks to be provided by the Secretary of State. Such registration shall be for the use and benefit and on behalf of the association, the individual members, and those hereafter to become members thereof.

(Enacted by Stats. 1947, Ch. 1038.)



21304

The Secretary of State shall charge and collect a fee as set forth in paragraph (2) of subdivision (b) of Section 12191 of the Government Code for each registration made under this chapter.

(Amended by Stats. 1999, Ch. 1000, Sec. 38. Effective January 1, 2000.)



21305

Upon the registration, the Secretary of State shall issue his certificate setting forth the fact of the registration.

(Enacted by Stats. 1947, Ch. 1038.)



21306

The Secretary of State shall keep a properly indexed record of the registrations provided for by this chapter, which record shall also show any altered or canceled registration.

(Enacted by Stats. 1947, Ch. 1038.)



21307

Any person who willfully wears, exhibits, or uses for any purpose a name or insignia registered under this chapter, unless he is entitled to use, wear, or exhibit the name or insignia under the constitution, bylaws, or rules of the association which registered it, is guilty of a misdemeanor punishable by fine of not to exceed two hundred dollars ($200) or by imprisonment in the county jail for a period not to exceed 60 days.

(Amended by Stats. 1983, Ch. 1092, Sec. 76. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



21308

Any court of competent jurisdiction may restrain by injunction:

1. The wearing or use of the insignia of any association, unless the person wearing or using the insignia is entitled to wear or use the insignia under the constitution, by-laws or rules of the association.

2. The use of the name of any association in a commercial venture, trade or business or in the solicitation of subscriptions for or advertising in any newspaper or other publication or in the solicitation of donations by any person representing directly or indirectly that such commercial venture, trade or business, newspaper or other publication or donation or solicitation for donation, is sponsored, endorsed or being offered by any association, unless the person so using the name is entitled to use the name under the constitution, by-laws or rules of the association or by the written consent of such association to such use.

(Added by Stats. 1955, Ch. 1472.)



21309

In any action under Section 21308 it is not necessary to allege or prove actual damages or the threat thereof, or actual injury or the threat thereof to the plaintiff, but in addition to injunctive relief any plaintiff in any such action is entitled to recover the amount of the actual damages, if any, sustained by such plaintiff.

(Added by Stats. 1955, Ch. 1472.)



21310

The use of the name or insignia of any association by any person not entitled to use the same under the constitution, by-laws, rules or regulations of the association or by the written consent of such association, is presumptive evidence of the unlawful use of or traffic in such name or insignia.

(Added by Stats. 1955, Ch. 1472.)






CHAPTER 5 - Death Benefit Payments by Fraternal Societies

21400

Whenever any fraternal society or lodge, other than a society subject to supervision by the Insurance Commissioner, pays benefits contingent on the death of a member, beneficiaries other than the following relatives by blood, marriage, or adoption shall be paid only the excess of the amount of the benefits over the expense of burial of the member: Spouse, relative by blood to the fourth degree, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepfather, stepmother, stepchildren, children by legal adoption, and parents by legal adoption.

(Enacted by Stats. 1947, Ch. 1038.)



21401

Any fraternal society or lodge which makes any payment in violation of this chapter is liable for the expense of burial of the member to the extent of the amount paid in violation thereof.

(Enacted by Stats. 1947, Ch. 1038.)









PART 3 - JOINT STOCK ASSOCIATIONS

22000

Every person who, without being authorized so to do, subscribes the name of another to or inserts the name of another in any prospectus, circular, or other advertisement, or announcement of any joint stock association, existing or intended to be formed, with intent to permit the document to be published, and thereby to lead persons to believe that the person whose name is so subscribed is an officer, agent, member, or promoter of such association, is guilty of a misdemeanor.

(Enacted by Stats. 1947, Ch. 1038.)



22001

Every director, officer, or agent of any joint stock association is guilty of a felony who knowingly concurs in making, publishing, or posting either generally or privately to the stockholders or other persons, any written report, exhibit, or statement of its affairs or pecuniary condition, or book or notice containing any material statement which is false, or any untrue or wilfully or fraudulently exaggerated report, prospectus, account, statement of operations, values, business, profits, expenditures, or prospects, or any other paper or document intended to produce or give, or having a tendency to produce or give, the shares of stock in such association a greater value or a less apparent or market value than they really possess.

(Enacted by Stats. 1947, Ch. 1038.)



22002

(a) Every director, officer, or agent of any joint stock association, who knowingly receives or possesses himself of any property of the association, otherwise than in payment of a just demand, and, with intent to defraud, omits to make, or to cause or direct to be made, a full and true entry thereof in the books or accounts of the association, is guilty of a public offense.

(b) Every director, officer, agent, or member of any joint stock association who, with intent to defraud, destroys, alters, mutilates, or falsifies any of the books, papers, writings, or securities belonging to the association, or makes or concurs in making any false entries, or omits or concurs in omitting to make any material entry in any book of accounts or other record or document kept by the association, is guilty of a public offense.

(c) Each public offense specified in this section is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail not exceeding one year, or a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 46. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



22003

For the purposes of this part every director of a joint stock association is deemed to possess such knowledge of the affairs of his association as to enable him to determine whether any act, proceeding, or omission of its directors is a violation of this part.

(Enacted by Stats. 1947, Ch. 1038.)






PART 4 - REAL ESTATE INVESTMENT TRUSTS

23000

“Real estate investment trust” as used in this part means any unincorporated association or trust formed to engage in business and managed by, or under the direction of, one or more trustees for the benefit of the holders or owners (hereinafter in this part “shareowners”) of transferable shares of beneficial interest in the trust estate (hereinafter in this part “shares”) and which meets one of the following two tests:

(a) It received, prior to the effective date of this part, an order, permit or qualification from the Commissioner of Corporations pursuant to the provisions of the Corporate Securities Law of 1968 or any predecessor statute finding that it was a real estate investment trust, notwithstanding the subsequent amendment, suspension or revocation of any such finding, order, permit or qualification, and it has for one or more of its three fiscal years immediately prior to the effective date of this part complied with, or in good faith filed a federal income tax return on the basis that it has complied with the requirements for real estate investment trusts set forth in Section 856 of the Federal Internal Revenue Code; or

(b) It is formed for the purpose of engaging in business as a real estate investment trust under Part II of Subchapter M of Chapter 1 of Subtitle A of the Federal Internal Revenue Code of 1954, as amended from time to time; the sale of its shares has been qualified at any time by the Commissioner of Corporations pursuant to the Corporate Securities Law of 1968; and in good faith it has commenced business as a real estate investment trust.

An unincorporated association or trust which otherwise meets the requirements of this section shall not be affected in its status as a real estate investment trust whether or not it is in fact taxable for any year or years under Part II of Subchapter M of Chapter 1 of Subtitle A of the Federal Internal Revenue Code of 1954, as amended from time to time.

(Repealed and added by Stats. 1976, Ch. 650.)



23001

No shareowner of a real estate investment trust shall be personally liable as such for any liabilities, debts or obligations of, or claims against, the real estate investment trust, whether arising before or after such shareowner became the owner or holder of the shares thereof.

(Repealed and added by Stats. 1976, Ch. 650.)



23002

Section 23001 shall apply to any real estate investment trust organized under the laws of this state with respect to liabilities, debts, obligations and claims wherever arising, and to any real estate investment trust organized under the laws of a foreign jurisdiction with respect to liabilities, debts, obligations and claims arising in this state.

(Repealed and added by Stats. 1976, Ch. 650.)



23003

A real estate investment trust shall not issue any security redeemable at the option of the holder of the security.

(Repealed and added by Stats. 1976, Ch. 650.)



23004

Section 23001 shall apply with respect to all liabilities, debts, obligations of, and claims against, a real estate investment trust arising after the effective date of this part, and prior law shall continue to govern with respect to liabilities, debts, obligations and claims existing on the effective date of this part. No implication shall be created by the adoption of this part that the holders or owners of shares of beneficial interest in business trusts which do not meet the definition of real estate investment trust in Section 23000 are, or are not, as such, personally liable for the liabilities, debts or obligations of, or claims against, any such trust.

(Added by Stats. 1976, Ch. 650.)



23005

The provisions of Sections 1400 and 1402 governing bankruptcy reorganizations for corporations also apply to real estate investment trusts. For that purpose where the term “corporation” is used in such sections it shall also include the term “real estate investment trust,” the terms “director” or “board of directors” shall include “trustee” or “board of trustees,” the term “articles” shall include “declaration of trust” and the term “capital stock” shall include “shares of beneficial interest.”

(Amended by Stats. 2009, Ch. 500, Sec. 28. Effective January 1, 2010.)



23006

(a) The following entities may be merged pursuant to this article:

(1) Any two or more real estate investment trusts into one real estate investment trust, provided that the merger is specifically permitted by the declarations of trust, and that procedure is detailed in those declarations.

(2) One or more real estate investment trusts with one or more limited partnerships into one limited partnership, provided that the merger is specifically permitted by the declarations of trust, and that procedure is detailed in those declarations.

(3) One or more real estate investment trusts with one or more limited partnerships into one real estate investment trust, provided that the merger is specifically permitted by the declarations of trust, and that procedure is detailed in those declarations.

(b) Any merger under this section shall only be effective upon the approval of the holders of a majority of the shares of beneficial interest of the real estate investment trust.

(Added by Stats. 1992, Ch. 1023, Sec. 36. Effective January 1, 1993.)






PART 5 - LIABILITY OF DIRECTOR OR OFFICER OF NONPROFIT MEDICAL ASSOCIATION

24001.5

(a) The Legislature finds and declares that the services of directors or officers of nonprofit medical associations, as defined in Section 21200, who serve without compensation are critical to the efficient conduct and management of the public service and charitable affairs of the people of California. The willingness of volunteers to offer their services has been deterred by a perception that their personal assets are at risk for these activities. The unavailability and unaffordability of appropriate liability insurance makes it difficult for these associations to protect the personal assets of their volunteer decisionmakers with adequate insurance. It is the public policy of this state to provide incentive and protection to the individuals who perform these important functions.

(b) Except as provided in this section, no cause of action for monetary damages shall arise against any person serving without compensation as a director or officer of a nonprofit medical association, as defined in Section 21200, on account of any negligent act or omission occurring (1) within the scope of that person’s duties as a director acting as a board member, or within the scope of that person’s duties as an officer acting in an official capacity; (2) in good faith; (3) in a manner that the person believes to be in the best interest of the association; and (4) is in the exercise of his or her policymaking judgment.

(c) This section shall not limit the liability of a director or officer for any of the following:

(1) Self-dealing transactions, as described in Sections 5233 and 9243.

(2) Conflicts of interest, as described in Section 7233.

(3) Actions described in Sections 5237, 7236, and 9245.

(4) In the case of a charitable trust, an action or proceeding against a trustee brought by a beneficiary of that trust.

(5) Any action or proceeding brought by the Attorney General.

(6) Intentional, wanton, or reckless acts, gross negligence, or an action based on fraud, oppression, or malice.

(7) Any action brought under Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code.

(d) This section only applies to nonprofit organizations organized to provide charitable, educational, scientific, social, or other forms of public service that are exempt from federal income taxation under Section 501(c)(3) or 501(c)(6) of the Internal Revenue Code.

(e) This section applies only if the nonprofit association maintains a liability insurance policy with an amount of coverage of at least the following amounts:

(1) If the association’s annual budget is less than fifty thousand dollars ($50,000), the minimum required amount is five hundred thousand dollars ($500,000).

(2) If the association’s annual budget equals or exceeds fifty thousand dollars ($50,000), the minimum required amount is one million dollars ($1,000,000).

This section applies only if the liability insurance policy is applicable to the claim.

(f) For the purposes of this section, the payment of actual expenses incurred in attending meetings or otherwise in the execution of the duties of a director or officer shall not constitute compensation.

(g) Nothing in this section shall be construed to limit the liability of a nonprofit association for any negligent act or omission of a director, officer, employee, agent, or servant occurring within the scope of his or her duties.

(h) This section does not apply to any association that unlawfully restricts membership, services, or benefits conferred on the basis of political affiliation, age, or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code.

(i) This section does not apply to any volunteer director or officer who receives compensation from the association in any other capacity, including, but not limited to, as an employee.

(Amended by Stats. 2009, Ch. 631, Sec. 52. Effective January 1, 2010.)









TITLE 4 - SECURITIES

DIVISION 1 - CORPORATE SECURITIES LAW OF 1968

PART 1 - DEFINITIONS

25000

This division may be known as the “Corporate Securities Law of 1968.”

References herein to “this law” refer to the applicable provisions of this division.

(Repealed and added by Stats. 1968, Ch. 88.)



25001

Unless the context otherwise requires, the definitions in this part apply throughout this division.

(Repealed and added by Stats. 1968, Ch. 88.)



25002

“Advertisement” means any written or printed communication or any communication by means of recorded telephone messages or spoken on radio, television, or similar communications media, published in connection with the offer or sale of a security.

(Repealed and added by Stats. 1968, Ch. 88.)



25003

(a) “Agent” means any individual, other than a broker-dealer or a partner of a licensed broker-dealer, who represents a broker-dealer or who for compensation represents an issuer in effecting or attempting to effect purchases or sales of securities in this state.

(b) “Agent” does not include an individual who only represents an issuer in effecting transactions in securities exempted by subdivision (a), (b), (e), (f), (g), (j), (k) or (l) of Section 25100 or in effecting transactions exempted by Section 25102, and does not include an individual who has no place of business in this state if he or she effects transactions in this state exclusively with broker-dealers.

(c)  “Agent” does not include an associated person of a broker or dealer effecting transactions described in Section 15(h)(3) of the Securities Exchange Act of 1934, subject to the provisions of Section 15(h)(2) of that act.

(d) An officer or director of a broker-dealer or issuer, or an individual occupying a similar status or performing similar functions, is an agent only if he otherwise comes within this definition and receives compensation specifically related to purchases or sales of securities.

(Amended by Stats. 1997, Ch. 391, Sec. 1. Effective January 1, 1998.)



25003.5

“Business days” are all days other than every Saturday, every Sunday, and such other days as are specified or provided for as holidays in the Government Code of the State of California.

(Added by Stats. 1973, Ch. 390.)



25004

(a) “Broker-dealer” means any person engaged in the business of effecting transactions in securities in this state for the account of others or for his own account. “Broker-dealer” also includes a person engaged in the regular business of issuing or guaranteeing options with regard to securities not of his own issue. “Broker-dealer” does not include any of the following:

(1) Any other issuer.

(2) An agent, when an employee of a broker-dealer or issuer.

(3) A bank, trust company, or savings and loan association.

(4) Any person insofar as he buys or sells securities for his own account, either individually or in some fiduciary capacity, but not as part of a regular business.

(5) A person who has no place of business in this state if he effects transactions in this state exclusively with (A) the issuers of the securities involved in the transactions or (B) other broker-dealers.

(6) A broker licensed by the Real Estate Commissioner of this state when engaged in transactions in securities exempted by subdivision (f) or (p) of Section 25100 or in securities the issuance of which is subject to authorization by the Real Estate Commissioner of this state or in transactions exempted by subdivision (e) of Section 25102.

(7) An exchange certified by the Commissioner of Corporations pursuant to this section when it is issuing or guaranteeing options. The commissioner may by order certify an exchange under this section upon such conditions as he by rule or order deems appropriate, and upon notice and opportunity to be heard he may suspend or revoke such certification, if he finds such certification, suspension, or revocation to be in the public interest and necessary and appropriate for the protection of investors.

(b) For purposes of this section, an agent is an employee of a broker-dealer under paragraph (2) of subdivision (a) when the agent is employed by or associated with the broker-dealer under all of the following conditions:

(1) The agent is subject to the supervision and control of the broker-dealer.

(2) The agent performs under the name, authority, and marketing policies of the broker-dealer.

(3) The agent discloses to investors the identity of the broker-dealer.

(4) The agent is reported pursuant to subdivision (c) of Section 25210 and the rules adopted thereunder.

(Amended by Stats. 2004, Ch. 461, Sec. 1. Effective January 1, 2005.)



25005

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 352, Sec. 59. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25005.1

“Entity conversion transaction” means a conversion pursuant to Section 1151, 1157, 15911.02, 15911.08, 16902, 16908, 17710.02, or 17710.08 or a conversion that occurs entirely out of state, unless the interests in the entity resulting from the conversion to be held by the equity holders of the entity being converted as a result of the conversion are not securities. For purposes of Sections 25103 and 25120 an entity conversion transaction is not a change in the rights, preferences, privileges, or restrictions of or on outstanding securities or an exchange of securities by the issuer with its existing security holders exclusively.

(Amended by Stats. 2012, Ch. 419, Sec. 21. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



25006

“Fraud,” “deceit,” and “defraud” are not limited to common law fraud or deceit.

(Repealed and added by Stats. 1968, Ch. 88.)



25007

“Guaranteed” means guaranteed as to payment of principal, interest, dividends, or call premium.

(Repealed and added by Stats. 1968, Ch. 88.)



25008

(a) An offer or sale of a security is made in this state when an offer to sell is made in this state, or an offer to buy is accepted in this state, or (if both the seller and the purchaser are domiciled in this state) the security is delivered to the purchaser in this state. An offer to buy or a purchase of a security is made in this state when an offer to buy is made in this state, or an offer to sell is accepted in this state, or (if both the seller and the purchaser are domiciled in this state) the security is delivered to the purchaser in this state.

(b) An offer to sell or to buy is made in this state when the offer either originates from this state or is directed by the offeror to this state and received at the place to which it is directed. An offer to buy or to sell is accepted in this state when acceptance is communicated to the offeror in this state; and acceptance is communicated to the offeror in this state when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed. A security is delivered to the purchaser in this state when the certificate or other evidence of the security is directed to the purchaser in this state and received at the place to which it is directed.

(c) An offer to sell or to buy is not made in this state merely because (1) the publisher circulates or there is circulated on his behalf in this state any bona fide newspaper or other publication of general, regular and paid circulation which has had more than two-thirds of its circulation outside this state during the past 12 months, or (2) a radio or television program originating outside this state is received in this state.

(Repealed and added by Stats. 1968, Ch. 88.)



25009

(a) “Investment adviser” means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as a part of a regular business, publishes analyses or reports concerning securities. “Investment adviser” does not include (1) a bank, trust company or savings and loan association; (2) an attorney at law, accountant, engineer or teacher whose performance of these services is solely incidental to the practice of his or her profession; (3) an associated person of an investment adviser; (4) a broker-dealer or agent of a broker-dealer whose performance of these services is solely incidental to the conduct of the business of a broker-dealer and who receives no special compensation for them; or (5) a publisher of any bona fide newspaper, news magazine or business or financial publication of general, regular and paid circulation and the agents and servants thereof, but this paragraph (5) does not exclude any such person who engages in any other activity which would constitute that person an investment adviser within the meaning of this section.

(b) “Investment adviser” also includes any person who uses the title “financial planner” and who, for compensation, engages in the business, whether principally or as part of another business, of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as part of a regular business, publishes analyses or reports concerning securities. This subdivision does not apply to: (1) a bank, trust company, or savings and loan association; (2) an attorney at law, accountant, engineer, or teacher whose performance of these services is solely incidental to the practice of his or her profession, so long as these individuals do not use the title “financial planner;” (3) an associated person of an investment adviser where the investment adviser is licensed or exempt from licensure under this law; (4) an agent of a broker-dealer where the broker-dealer is licensed or exempt from licensure under this law, so long as (A) the performance of these services by the agent is solely incidental to the conduct of the business of the broker-dealer, and (B) the agent receives no special compensation for the performance of these services; or (5) a publisher set forth in paragraph (5) of subdivision (a), so long as the publisher or the agents and servants of the publisher are not engaged in any other activity which would constitute that person an investment adviser within the meaning of this section.

(Amended by Stats. 1996, Ch. 631, Sec. 1. Effective January 1, 1997.)



25009.1

“Investment adviser” does not include persons excepted from the definition of “investment adviser” by Section 202(a)(11) of the Investment Advisers Act of 1940 (15 U.S.C. 80a-1 et seq., as amended), except that with regard to those persons the commissioner may investigate and bring enforcement actions with respect to fraud and deceit, including and without limitation fraud and deceit under Section 25235, and any rules of the commissioner adopted thereunder.

(Added by Stats. 1998, Ch. 48, Sec. 1. Effective January 1, 1999.)



25009.5

(a) “Investment adviser representative” or “associated person of an investment adviser” means any partner, officer, director of (or a person occupying a similar status or performing similar functions) or other individual, except clerical or ministerial personnel, who is employed by or associated with, or subject to the supervision and control of, an investment adviser that has obtained a certificate or that is required to obtain a certificate under this law, and who does any of the following:

(1) Makes any recommendations or otherwise renders advice regarding securities.

(2) Manages accounts or portfolios of clients.

(3) Determines which recommendation or advice regarding securities should be given.

(4) Solicits, offers, or negotiates for the sale or sells investment advisory services.

(5) Supervises employees who perform any of the foregoing.

(b) “Investment adviser representative” means, with respect to an investment adviser subject to Section 25230.1, a person defined as an investment adviser representative by Rule 203A-3 of the Securities and Exchange Commission (17 C.F.R. 275.203A-3) and who has a place of business in this state.

(Added by Stats. 1997, Ch. 391, Sec. 2. Effective January 1, 1998.)



25010

“Issuer” means any person who issues or proposes to issue any security, except that:

(a) With respect to certificates of deposit, voting trust certificates or collateral-trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions or of the fixed, restricted management or unit type, “issuer” means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which the security is issued. However, with respect to equipment-trust certificates or like securities, “issuer” means the person by whom the equipment or property is or is to be used.

(b) With respect to certificates of interest or participation in oil, gas or mining titles or leases or in payments out of production under those titles or leases, “issuer” means the person or persons in active control of the exploration or development of the property who sell those interests or participations or payments or any person or persons who subdivide and sell those interests or participations or payments. The determination of the person or persons in active control of the exploration or development of the property shall be made on the basis of the actual relationship of the parties and not on the basis of the legal designation of a person’s interest.

(c) With respect to a fractional or pooled interest in a viatical or life settlement contract, “issuer” means the person who creates, for the purposes of sale, the fractional or pooled interest. In the case of a viatical or life settlement contract that is not fractionalized or pooled, “issuer” means the person effecting the transactions with the investors in those contracts.

(d) In the case of an unincorporated association which provides by its articles for limited liability of any or all of its members, or in the case of a trust, committee, or other legal entity, the trustees or members thereof shall not be individually liable as issuers of any security issued by the association, trust, committee, or other legal entity.

(Amended by Stats. 2000, Ch. 705, Sec. 1. Effective January 1, 2001.)



25011

“Nonissuer transaction” means any transaction not directly or indirectly for the benefit of the issuer. A transaction is indirectly for the benefit of the issuer if any portion of the purchase price of any securities involved in the transaction will be received indirectly by the issuer. An offering which involves both an issuer transaction and a nonissuer transaction shall be treated for the purposes of Chapters 2 (commencing with Section 25110) and 4 (commencing with Section 25130) of Part 2 of this division as an issuer transaction, but for the purposes of Chapter 1 (commencing with Section 25100) of Part 2 of this division they shall be treated as separate transactions.

(Repealed and added by Stats. 1968, Ch. 88.)



25012

“Owners’ association” means a nonprofit corporation or association created to own or lease the commonly owned lots, parcels or areas referred to in clause (a) of Section 25015, or to provide management, maintenance, preservation or control of either such lots, parcels or areas or of the separately owned lots, parcels or areas, or both, or any portion of or interest in them, or interest subject to subdivision (g) of Section 11004.5 of the Business and Professions Code, if the shares or certificates of membership therein are transferable only by transfer of the interests in the lots, parcels or areas. Such shares of stock or memberships shall be considered interests in a real estate development or in subdivided lands or a subdivision.

(Amended by Stats. 1986, Ch. 698, Sec. 2.)



25013

“Person” means an individual, a corporation, a partnership, a limited liability company, a joint venture, an association, a joint stock company, a trust, an unincorporated organization, a government, or a political subdivision of a government.

(Amended by Stats. 1994, Ch. 1200, Sec. 28. Effective September 30, 1994.)



25014

“Publish” means publicly to issue or circulate by newspaper, mail, radio or television, or otherwise to disseminate to the public.

(Repealed and added by Stats. 1968, Ch. 88.)



25014.5

“Rollup participant” means a finite-life limited partnership.

(a) Except as provided in subdivision (b) of Section 25014.6, a limited partnership has “finite-life” if both of the following apply:

(1) It operates as a conduit vehicle for investors to participate in the ownership of assets for a limited period of time.

(2) It has a policy or purpose of distributing to investors substantially all proceeds from the sale, financing, or refinancing of assets, whether for the term of the partnership or after an initial period of time following commencement of operations, rather than reinvesting those proceeds in the business.

(b) Rollup participant does not include any partnership registered under the Investment Company Act of 1940 or any business development company as defined in Section 80a-2(48) of Title 15 of the United States Code.

(Added by Stats. 1992, Ch. 1183, Sec. 2. Effective January 1, 1993.)



25014.6

“Rollup transaction” means any transaction or series of transactions that directly or indirectly through acquisition or otherwise involves the combination or reorganization of one or more rollup participants and is one of the following:

(a) The offer or sale of securities by a successor entity, whether newly formed or previously existing, to one or more investors of the rollup participants to be combined or reorganized.

(b) The acquisition of the successor entity’s securities by the rollup participants being combined or reorganized; provided however, that a rollup transaction shall not include any transaction that:

(1) The Securities and Exchange Commission exempts from the definition of a rollup transaction pursuant to subparagraph (c) (ii) of Item 901 of Regulation S-K adopted by the Securities and Exchange Commission.

(2) Is determined to be exempt from this definition by the Commissioner of Corporations upon his or her determination that this action is in the public interest and consistent with the protection of investors.

(3) Involves one or more limited partnerships all of the securities of which are, prior to the transaction, securities for which transactions are reported under a transaction reporting plan declared effective before January 1, 1991, by the Securities and Exchange Commission under Section 11A of the Securities Exchange Act of 1934.

(4) Involves only those issuers not required to register or report under Section 12 of the Securities Exchange Act of 1934 where the resulting issuer is also not required to register or report under Section 12.

(5) Involves the reorganization to corporate, trust, or association form or restructuring of a single limited partnership if, as a consequence of the proposed transaction there will be no significant, adverse change in any of the following: voting rights, the term of existence of the entity, management compensation, or investment objectives.

(6) Involves the reorganization to corporate, trust, or association form or restructuring of a single limited partnership if each investor is provided an option to retain a security under substantially the same terms and conditions as the original issue.

(7) Involves the reorganization to corporate, trust, or association form or restructuring of a single limited partnership if transactions in the security issued as a result of the reorganization or restructuring are not reported under a transaction reporting plan declared effective before January 1, 1991, by the Securities and Exchange Commission under Section 11A of the Securities Exchange Act of 1934.

(Added by Stats. 1992, Ch. 1183, Sec. 3. Effective January 1, 1993.)



25014.7

(a) “Eligible rollup transaction” means a rollup transaction in which the new securities issued are listed or approved for listing on a national securities exchange which has been certified by the commissioner under subdivision (o) of Section 25100, if the exchange requires as a condition to listing or designation that the rollup transaction be conducted in accordance with procedures to protect the rights of limited partners.

(b) The rights of limited partners will be presumed to be protected if the rollup transaction provides for the right of dissenting limited partners:

(1) To receive compensation for their limited partnership units based on an appraisal of the limited partnership assets performed by an independent appraiser unaffiliated with the sponsor or general partner of the limited partnership and which value the assets as if sold in an orderly manner in a reasonable period of time, plus or minus other balance sheet items, and less the cost of sale or refinancing. Compensation to dissenting limited partners of rollup transactions may be cash, secured debt instruments, unsecured debt instruments, or freely tradeable securities; provided, however, that:

(A) Rollups which utilize debt instruments as compensation provide for a trustee and an indenture to protect the rights of the debt holders and provide a rate of interest based upon, but not less than, the then applicable federal rate as determined in accordance with Section 1274 of the Internal Revenue Code of 1986.

(B) Rollups which utilize unsecured debt instruments as compensation, in addition to the requirements of subparagraph (A), limit total leverage to 70 percent of the appraised value of the assets.

(C) All debt securities have a term no greater than seven years and provide for prepayment with 80 percent of the net proceeds of any sale or refinancing of the assets previously owned by the entity or any part thereof.

(D) Freely tradeable securities utilized as compensation to dissenting limited partners must be issued by an issuer whose securities are listed on a national securities exchange that has been certified for at least one year prior to the transaction, and the number of securities to be received in return for limited partnership interests must be determined by an appraisal of limited partnership assets, conducted in a manner consistent with this paragraph, in relation to the average last sale price of the freely tradeable securities in the 20-day period following the transaction. If the issuer of the freely tradeable securities is affiliated with the sponsor or general partner, newly issued securities to be utilized as compensation to dissenting limited partners shall not represent more than 20 percent of the issued and outstanding shares of that class of securities after giving effect to the issuance. For the purposes of the preceding sentence, a sponsor or general partner is “affiliated” with the issuer of the freely tradeable securities if the sponsor or general partner receives any material compensation from the issuer or its affiliates in conjunction with the rollup transaction or the purchase of the general partner’s interest; provided, however, that nothing herein shall restrict the ability of a sponsor or general partner to receive any payment for its equity interests and compensation as otherwise provided by this section.

(2) To receive or retain a security with substantially the same terms and conditions as the security originally held, provided that the receipt or retention of that security is not a step in a series of subsequent transactions that directly or indirectly through acquisition or otherwise involves future combinations or reorganizations of one or more rollup participants. Securities received or retained will be considered to have the same terms and conditions as the security originally held if:

(A) There is no material adverse change to dissenting limited partners’ rights, including, but not limited to, rights with respect to voting, the business plan, or the investment, distribution, management compensation and liquidation policies of the limited partnership or resulting entity.

(B) The dissenting limited partners receive the same preferences, privileges, and priorities as they had pursuant to the security originally held.

The rights set forth in paragraphs (1) and (2) are the only rights of dissenting limited partners to which the presumption under this subdivision applies. A general partner or sponsor shall file an application for qualification pursuant to Section 25110 or Section 25120 with respect to any other rights proposed to be offered to dissenting limited partners.

At the time a registration statement is filed with the Securities and Exchange Commission with respect to an eligible rollup transaction, a general partner or sponsor shall notify, to the maximum extent permitted by the federal securities laws, each limited partner who has an address in this state by certified mail of the following: That a registration statement has been filed with the Securities and Exchange Commission with respect to a rollup transaction; that the general partner or sponsor claims an exemption from the review process under the law by virtue of Section 25014.7, which defines “eligible rollup transaction”; that the general partner or sponsor has the burden of proof under the law that the transaction meets the definition of eligible rollup transaction; and that the commissioner does not recommend or endorse the transaction.

(c) The rights of limited partners shall be presumed not to be protected if the general partner:

(1) Converts an equity interest in the limited partnerships subject to a rollup for which consideration was not paid and which was not otherwise provided for in the limited partnership agreement and disclosed to limited partners, into a voting interest in the new entity, provided, however, an interest originally obtained in order to comply with the provisions of Internal Revenue Service Revenue Proclamation 89-12 may be converted.

(2) Fails to follow the valuation provisions in the limited partnership agreements of the subject limited partners when valuing their limited partnership interests.

(3) Utilizes a future value of their equity interest rather than the current value of their equity interest, as determined by an appraisal conducted in a manner consistent with paragraph (1) of subdivision (b), when determining their interest in the new entity.

(d) The rights of limited partners shall be presumed not to be protected as to voting rights, if:

(1) The voting rights in the entity resulting from a rollup do not generally follow the original voting rights of the limited partnerships participating in the rollup transaction.

(2) A majority of the interest in an entity resulting from a rollup transaction may not, without concurrence by the sponsor, general partners, board of directors or trustee, depending on the form of entity, vote to:

(A) Amend the limited partnership agreement, articles of incorporation or bylaws, or indenture.

(B) Dissolve the entity.

(C) Remove management and elect new management.

(D) Approve or disapprove the sale of substantially all of the assets of the entity.

(3) The general partner or sponsor proposing a rollup is not required to provide each person whose equity interest is subject to the rollup transaction with a document which instructs the person on the proper procedure for voting against or dissenting from the rollup transaction.

(4) The general partner or sponsor does not utilize an independent third party to receive and tabulate all votes and dissents, and require that the third party make the tabulation available to the general partner and any limited partner upon request at any time during and after voting occurs.

(e) The rights of limited partners shall be presumed not to be protected as to transaction costs if:

(1) Limited partners bear an unfair portion of the transaction costs of a proposed rollup transaction that is rejected. For purposes of this provision, transaction costs are defined as the costs of printing and mailing the proxy, prospectus, or other documents; legal fees not related to the solicitation of votes or tenders; financial advisory fees; investment banking fees; appraisal fees; accounting fees; independent committee expenses; travel expenses; and all other fees related to the preparatory work of the transaction, but not including costs that would have otherwise been incurred by the subject limited partnerships in the ordinary course of business, or solicitation expenses.

(2) Transaction costs of a rejected rollup transaction are not apportioned between general and limited partners of the subject limited partnerships according to the final vote on the proposed transaction as follows:

(A) The general partner or sponsor bears all rollup transaction costs in proportion to the number of votes to reject the rollup transaction.

(B) Limited partners bear transaction costs in proportion to the number of votes to approve the rollup transaction.

(3) The dissenting limited partnership is required to pay any of the costs of the rollup transaction and the general partner or sponsor is not required to pay the rollup transaction costs on behalf of the dissenting limited partnerships in a rollup in which one or more limited partnerships determines not to approve the transaction, but where the rollup transaction is consummated with respect to one or more approving limited partnerships.

(f) The rights of limited partners shall be presumed not to be protected as to fees of general partners and sponsors, if:

(1) General partners and sponsors are not prevented from receiving both unearned management fees discounted to a present value, if those fees were not previously provided for in the limited partnership agreement and disclosed to limited partners, and new asset-based fees.

(2) Property management fees and other management fees are not appropriate, not reasonable and greater than what would be paid to third parties for performing similar services.

(3) Changes in fees which are substantial and adverse to limited partners are not approved by an independent committee according to the facts and circumstances of each transaction.

(g) A general partner or sponsor proposing a rollup transaction shall pay all solicitation expenses related to the transaction, including all preparatory work related thereto, in the event the rollup transaction is not approved. For purposes of this section, “solicitation expenses” include direct marketing expenses such as telephone calls, broker-dealer factsheets, legal and other fees related to the solicitation, as well as direct solicitation compensation to brokers and dealers.

(h) A broker or dealer may not receive compensation for soliciting votes or tenders from limited partners in connection with a rollup transaction unless that compensation:

(1) Is payable and equal in amount regardless of whether the limited partner votes affirmatively or negatively in the proposed rollup.

(2) In the aggregate, does not exceed 2 percent of the exchange value of the newly created securities.

(3) Is paid regardless of whether the limited partners reject the proposed rollup transaction.

(i) As used in this section, the following terms have the following meanings:

(1) “Limited partnership” includes any entity determined to be a “partnership” pursuant to Section 14(h)(4)(B) of the Securities Exchange Act of 1934 or such other entity having a substantially economically equivalent form of ownership instrument.

(2) “Dissenting limited partner” means a holder or a beneficial interest in a limited partnership that is the subject of a rollup transaction who casts a vote against the rollup transaction, except that for purposes of an exchange or tender offer dissenting limited partner means any person who files a dissent from the terms of the transaction with the party responsible for tabulating the votes or tenders, to be received in connection with the transaction during the period in which the offer is outstanding.

(3) “Management fee” means a fee paid to the sponsor, general partner, their affiliates, or other persons for management and administration of the limited partnership.

(Amended by Stats. 2009, Ch. 131, Sec. 8. Effective January 1, 2010.)



25015

“Real estate development” means a development (a) which consists or will consist of separately owned lots, parcels or areas with either or both of the following features: (1) one or more additional continguous or noncontiguous lots, parcels, or areas owned in common by the owners of the separately owned lots, parcels, or areas, or (2) mutual, common, or reciprocal interests in or restrictions upon all or portions of such separately owned lots, parcels, or areas; and (b) in which the several owners of the separately owned lots, parcels, or areas have rights, directly or indirectly, to the beneficial use and enjoyment of the lots, parcels, or areas owned in common, or any one or more of them or portions thereof or interests therein, or of the interests or restrictions referred to in clause (a) above, or both. The estate in a separately or commonly owned lot, parcel, or area may be an estate of inheritance or perpetual estate, an estate for life, or an estate for years. The common ownership of the lots, parcels, or areas or the enjoyment of the interests or restrictions referred to in clause (a) above or both may be through ownership of shares of stock or memberships in an owners’ association or otherwise.

(Added by Stats. 1968, Ch. 88.)



25016

“Rule” means any published regulation or standard of general application issued by the commissioner. “Order” means a consent, authorization, approval, permit, or requirement applicable to a specific case issued by the commissioner.

(Added by Stats. 1968, Ch. 88.)



25017

(a) “Sale” or “sell” includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value. “Sale” or “sell” includes any exchange of securities and any change in the rights, preferences, privileges, or restrictions of or on outstanding securities.

(b) “Offer” or “offer to sell” includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value.

(c) Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing constitutes a part of the subject of the purchase and is considered to have been offered and sold for value.

(d) A purported gift of assessable stock involves an offer and sale.

(e) Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, includes an offer and sale of the other security only at the time of the offer or sale of the warrant or right or convertible security; but neither the exercise of the right to purchase or subscribe or to convert nor the issuance of securities pursuant thereto is an offer or sale.

(f) The terms defined in this section do not include: (1) any bona fide secured transaction in or loan of outstanding securities; (2) any stock dividend payable with respect to common stock of a corporation solely (except for any cash or scrip paid for fractional shares) in shares of such common stock, if the corporation has no other class of voting stock outstanding; provided, that shares issued in any such dividend shall be subject to any conditions previously imposed by the commissioner applicable to the shares with respect to which they are issued; or (3) any act incident to a transaction or reorganization approved by a state or federal court in which securities are issued and exchanged for one or more outstanding securities, claims, or property interests, or partly in that exchange and partly for cash, and nothing in this division shall be construed to prohibit a court from applying the protections described in Section 25014.7 or 25140 and the regulations adopted thereunder when approving any transaction involving a rollup participant.

(Amended by Stats. 1998, Ch. 48, Sec. 2. Effective January 1, 1999.)



25018

“Securities Act of 1933,” “Securities Exchange Act of 1934,” “Public Utility Holding Company Act of 1935,” “Investment Advisers Act of 1940,” and “Investment Company Act of 1940” mean the federal statutes of those names as amended before or after the effective date of this law.

(Added by Stats. 1968, Ch. 88.)



25019

“Security” means any note; stock; treasury stock; membership in an incorporated or unincorporated association; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; viatical settlement contract or a fractionalized or pooled interest therein; life settlement contract or a fractionalized or pooled interest therein; voting trust certificate; certificate of deposit for a security; interest in a limited liability company and any class or series of those interests (including any fractional or other interest in that interest), except a membership interest in a limited liability company in which the person claiming this exception can prove that all of the members are actively engaged in the management of the limited liability company; provided that evidence that members vote or have the right to vote, or the right to information concerning the business and affairs of the limited liability company, or the right to participate in management, shall not establish, without more, that all members are actively engaged in the management of the limited liability company; certificate of interest or participation in an oil, gas or mining title or lease or in payments out of production under that title or lease; put, call, straddle, option, or privilege on any security, certificate of deposit, or group or index of securities (including any interest therein or based on the value thereof); or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; any beneficial interest or other security issued in connection with a funded employees’ pension, profit sharing, stock bonus, or similar benefit plan; or, in general, any interest or instrument commonly known as a “security”; or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. All of the foregoing are securities whether or not evidenced by a written document. “Security” does not include: (1) any beneficial interest in any voluntary inter vivos trust which is not created for the purpose of carrying on any business or solely for the purpose of voting, or (2) any beneficial interest in any testamentary trust, or (3) any insurance or endowment policy or annuity contract under which an insurance company admitted in this state promises to pay a sum of money (whether or not based upon the investment performance of a segregated fund) either in a lump sum or periodically for life or some other specified period, or (4) any franchise subject to registration under the Franchise Investment Law (Division 5 (commencing with Section 31000)), or exempted from registration by Section 31100 or 31101.

(Amended by Stats. 2000, Ch. 705, Sec. 2. Effective January 1, 2001.)



25020

“State” means any state, territory, or possession of the United States, the District of Columbia and Puerto Rico.

(Added by Stats. 1968, Ch. 88.)



25021

“Subdivided lands” and “subdivision” have the meanings prescribed in Sections 11000, 11004.5, and 11218 of the Business and Professions Code.

(Amended by Stats. 2004, Ch. 697, Sec. 17. Effective January 1, 2005.)



25022

“Underwriter” means a person who has agreed with an issuer or other person on whose behalf a distribution is to be made (a) to purchase securities for distribution or (b) to distribute securities for or on behalf of such issuer or other person or (c) to manage or supervise a distribution of securities for or on behalf of such issuer or other person.

(Added by Stats. 1968, Ch. 88.)



25023

(a) Except as provided in subdivision (b), “viatical settlement contract” means an agreement as defined in paragraph (1) of subdivision (a) of Section 10113.1 of the Insurance Code and “life settlement contract” means an agreement, other than a viatical settlement contract, for the purchase, sale, assignment, transfer, devise, or bequest of any portion of the death benefit or ownership of a life insurance policy or certificate for consideration that is less than the expected death benefit of the life insurance policy or certificate.

(b) “Viatical settlement contract” and “life settlement contract” do not include any of the following:

(1) The assignment, transfer, sale, devise, or bequest of a death benefit, life insurance policy, or certificate of insurance by the insured or the original owner to any person if the assignment, transfer, sale, devise, or bequest (A) is not accompanied by the publication of any advertisement and (B) is not effected by or through a broker-dealer (Section 25004).

(2) The assignment of a life insurance policy to a bank, savings bank, savings association, credit union, or other lender (either licensed or not required to be licensed) as collateral for a loan, or to a stop-loss insurer or reinsurer.

(3) The exercise of accelerated benefits pursuant to the terms of a life insurance policy issued in accordance with the insurance laws of this state.

(4) The assignment, transfer, sale, devise or bequest of any undivided death benefit, life insurance policy, or certificate of insurance by an entity licensed pursuant to Section 10113.2 of the Insurance Code, or a viatical or life settlement provider licensed from another state, to one individual or entity, provided that the individual or entity represents that the individual or entity is purchasing for its own account (or trust account, if the entity is a trustee) and not with a view to or for sale in connection with a distribution of the individual death benefit, life insurance policy, or certificate of insurance.

(Added by Stats. 2000, Ch. 705, Sec. 3. Effective January 1, 2001.)






PART 2 - QUALIFICATION OF AND FILING REQUIREMENTS FOR THE SALE OF SECURITIES

CHAPTER 1 - Exemptions and Certain Securities and Transactions Not Subject to Qualification

25100

The following securities are exempted from Sections 25110, 25120, and 25130:

(a) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any city, county, city and county, public district, public authority, public corporation, public entity, or political subdivision of a state or any agency or corporate or other instrumentality of any one or more of the foregoing; or any certificate of deposit for any of the foregoing.

(b) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision or municipality of that province, or by any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor; or any certificate of deposit for any of the foregoing.

(c) Any security issued or guaranteed by and representing an interest in or a direct obligation of a national bank or a bank or trust company incorporated under the laws of this state, and any security issued by a bank to one or more other banks and representing an interest in an asset of the issuing bank.

(d) Any security issued or guaranteed by a federal savings association or federal savings bank or federal land bank or joint land bank or national farm loan association or by any savings association, as defined in subdivision (a) of Section 5102 of the Financial Code, which is subject to the supervision and regulation of the Commissioner of Financial Institutions of this state.

(e) Any security (other than an interest in all or portions of a parcel or parcels of real property which are subdivided land or a subdivision or in a real estate development), the issuance of which is subject to authorization by the Insurance Commissioner, the Public Utilities Commission, or the Real Estate Commissioner of this state.

(f) Any security consisting of any interest in all or portions of a parcel or parcels of real property which are subdivided lands or a subdivision or in a real estate development; provided that the exemption in this subdivision shall not be applicable to: (1) any investment contract sold or offered for sale with, or as part of, that interest, or (2) any person engaged in the business of selling, distributing, or supplying water for irrigation purposes or domestic use that is not a public utility except that the exemption is applicable to any security of a mutual water company (other than an investment contract as described in paragraph (1)) offered or sold in connection with subdivided lands pursuant to Chapter 2 (commencing with Section 14310) of Part 7 of Division 3 of Title 1.

(g) Any mutual capital certificates or savings accounts, as defined in the Savings Association Law, issued by a savings association, as defined by subdivision (a) of Section 5102 of the Financial Code, and holding a license or certificate of authority then in force from the Commissioner of Financial Institutions of this state.

(h) Any security issued or guaranteed by any federal credit union, or by any credit union organized and supervised, or regulated, under the Credit Union Law.

(i) Any security issued or guaranteed by any railroad, other common carrier, public utility, or public utility holding company which is (1) subject to the jurisdiction of the Interstate Commerce Commission or its successor or (2) a holding company registered with the Securities and Exchange Commission under the Public Utility Holding Company Act of 1935 or a subsidiary of that company within the meaning of that act or (3) regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, of any state, of Canada or of any Canadian province; and the security is subject to registration with or authorization of issuance by that authority.

(j) Any security (except evidences of indebtedness, whether interest bearing or not) of an issuer (1) organized exclusively for educational, benevolent, fraternal, religious, charitable, social, or reformatory purposes and not for pecuniary profit, if no part of the net earnings of the issuer inures to the benefit of any private shareholder or individual, or (2) organized as a chamber of commerce or trade or professional association. The fact that amounts received from memberships or dues or both will or may be used to construct or otherwise acquire facilities for use by members of the nonprofit organization does not disqualify the organization for this exemption. This exemption does not apply to the securities of any nonprofit organization if any promoter thereof expects or intends to make a profit directly or indirectly from any business or activity associated with the organization or operation of that nonprofit organization or from remuneration received from that nonprofit organization.

(k) Any agreement, commonly known as a “life income contract,” of an issuer (1) organized exclusively for educational, benevolent, fraternal, religious, charitable, social, or reformatory purposes and not for pecuniary profit and (2) which the commissioner designates by rule or order, with a donor in consideration of a donation of property to that issuer and providing for the payment to the donor or persons designated by him or her of income or specified periodic payments from the donated property or other property for the life of the donor or those other persons.

(l) Any note, draft, bill of exchange, or banker’s acceptance which is freely transferable and of prime quality, arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within nine months of the date of issuance, exclusive of days of grace, or any renewal of that paper which is likewise limited, or any guarantee of that paper or of that renewal, provided that the paper is not offered to the public in amounts of less than twenty-five thousand dollars ($25,000) in the aggregate to any one purchaser. In addition, the commissioner may, by rule or order, exempt any issuer of any notes, drafts, bills of exchange or banker’s acceptances from qualification of those securities when the commissioner finds that the qualification is not necessary or appropriate in the public interest or for the protection of investors.

(m) Any security issued by any corporation organized and existing under the provisions of Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code.

(n) Any beneficial interest in an employees’ pension, profit-sharing, stock bonus or similar benefit plan which meets the requirements for qualification under Section 401 of the federal Internal Revenue Code or any statute amendatory thereof or supplementary thereto. A determination letter from the Internal Revenue Service stating that an employees’ pension, profit-sharing, stock bonus or similar benefit plan meets those requirements shall be conclusive evidence that the plan is an employees’ pension, profit-sharing, stock bonus or similar benefit plan within the meaning of the first sentence of this subdivision until the date the determination letter is revoked in writing by the Internal Revenue Service, regardless of whether or not the revocation is retroactive.

(o) Any security listed or approved for listing upon notice of issuance on a national securities exchange, if the exchange has been certified by rule or order of the commissioner and any warrant or right to purchase or subscribe to the security. The exemption afforded by this subdivision does not apply to securities listed or approved for listing upon notice of issuance on a national securities exchange, in a rollup transaction unless the rollup transaction is an eligible rollup transaction as defined in Section 25014.7.

That certification of any exchange shall be made by the commissioner upon the written request of the exchange if the commissioner finds that the exchange, in acting on applications for listing of common stock, substantially applies the minimum standards set forth in either subparagraph (A) or (B) of paragraph (1), and, in considering suspension or removal from listing, substantially applies each of the criteria set forth in paragraph (2).

(1) Listing standards:

(A) (i) Shareholders’ equity of at least four million dollars ($4,000,000).

(ii) Pretax income of at least seven hundred fifty thousand dollars ($750,000) in the issuer’s last fiscal year or in two of its last three fiscal years.

(iii) Minimum public distribution of 500,000 shares (exclusive of the holdings of officers, directors, controlling shareholders, and other concentrated or family holdings), together with a minimum of 800 public holders or minimum public distribution of 1,000,000 shares together with a minimum of 400 public holders. The exchange may also consider the listing of a company’s securities if the company has a minimum of 500,000 shares publicly held, a minimum of 400 shareholders and daily trading volume in the issue has been approximately 2,000 shares or more for the six months preceding the date of application. In evaluating the suitability of an issue for listing under this trading provision, the exchange shall review the nature and frequency of that activity and any other factors as it may determine to be relevant in ascertaining whether the issue is suitable for trading. A security that trades infrequently shall not be considered for listing under this paragraph even though average daily volume amounts to 2,000 shares per day or more.

Companies whose securities are concentrated in a limited geographical area, or whose securities are largely held in block by institutional investors, normally may not be considered eligible for listing unless the public distribution appreciably exceeds 500,000 shares.

(iv) Minimum price of three dollars ($3) per share for a reasonable period of time prior to the filing of a listing application; provided, however, in certain instances an exchange may favorably consider listing an issue selling for less than three dollars ($3) per share after considering all pertinent factors, including market conditions in general, whether historically the issue has sold above three dollars ($3) per share, the applicant’s capitalization, and the number of outstanding and publicly held shares of the issue.

(v) An aggregate market value for publicly held shares of at least three million dollars ($3,000,000).

(B) (i) Shareholders’ equity of at least four million dollars ($4,000,000).

(ii) Minimum public distribution set forth in clause (iii) of subparagraph (A) of paragraph (1).

(iii) Operating history of at least three years.

(iv) An aggregate market value for publicly held shares of at least fifteen million dollars ($15,000,000).

(2) Criteria for consideration of suspension or removal from listing:

(i) If a company that (A) has shareholders’ equity of less than one million dollars ($1,000,000) has sustained net losses in each of its two most recent fiscal years, or (B) has net tangible assets of less than three million dollars ($3,000,000) and has sustained net losses in three of its four most recent fiscal years.

(ii) If the number of shares publicly held (excluding the holdings of officers, directors, controlling shareholders and other concentrated or family holdings) is less than 150,000.

(iii) If the total number of shareholders is less than 400 or if the number of shareholders of lots of 100 shares or more is less than 300.

(iv) If the aggregate market value of shares publicly held is less than seven hundred fifty thousand dollars ($750,000).

(v) If shares of common stock sell at a price of less than three dollars ($3) per share for a substantial period of time and the issuer shall fail to effectuate a reverse stock split of the shares within a reasonable period of time after being requested by the exchange to take that action.

A national securities exchange, certified by rule or order of the commissioner under this subdivision, shall file annual reports when requested to do so by the commissioner. The annual reports shall contain, by issuer: the variances granted to an exchange’s listing standards, including variances from corporate governance and voting rights’ standards, for any security of that issuer; the reasons for the variances; a discussion of the review procedure instituted by the exchange to determine the effect of the variances on investors and whether the variances should be continued; and any other information that the commissioner deems relevant. The purpose of these reports is to assist the commissioner in determining whether the quantitative and qualitative requirements of this subdivision are substantially being met by the exchange in general or with regard to any particular security.

The commissioner after appropriate notice and opportunity for hearing in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, may, in his or her discretion, by rule or order, decertify any exchange previously certified that ceases substantially to apply the minimum standards or criteria as set forth in paragraphs (1) and (2).

A rule or order of certification shall conclusively establish that any security listed or approved for listing upon notice of issuance on any exchange named in a rule or order of certification, and any warrant or right to purchase or subscribe to that security, is exempt under this subdivision until the adoption by the commissioner of any rule or order decertifying the exchange.

(p) A promissory note secured by a lien on real property, which is neither one of a series of notes of equal priority secured by interests in the same real property nor a note in which beneficial interests are sold to more than one person or entity.

(q) Any unincorporated interindemnity or reciprocal or interinsurance contract, that qualifies under the provisions of Section 1280.7 of the Insurance Code, between members of a cooperative corporation, organized and operating under Part 2 (commencing with Section 12200) of Division 3 of Title 1, and whose members consist only of physicians and surgeons licensed in California, which contracts indemnify solely in respect to medical malpractice claims against the members, and which do not collect in advance of loss any moneys other than contributions by each member to a collective reserve trust fund or for necessary expenses of administration.

(1) Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of Section 1280.7 of the Insurance Code, the commissioner may, in the commissioner’s discretion, bring an action in the name of the people of the State of California in the superior court to enjoin the acts or practices or to enforce compliance with Section 1280.7 of the Insurance Code. Upon a proper showing a permanent or preliminary injunction, a restraining order, or a writ of mandate shall be granted and a receiver or conservator may be appointed for the defendant or the defendant’s assets.

(2) The commissioner may, in the commissioner’s discretion, (A) make public or private investigations within or outside of this state as the commissioner deems necessary to determine whether any person has violated or is about to violate any provision of Section 1280.7 of the Insurance Code or to aid in the enforcement of Section 1280.7, and (B) publish information concerning the violation of Section 1280.7.

(3) For the purpose of any investigation or proceeding under this section, the commissioner or any officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner deems relevant or material to the inquiry.

(4) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court, upon application by the commissioner, may issue to the person an order requiring the person to appear before the commissioner, or the officer designated by the commissioner, to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt.

(5) No person is excused from attending or testifying or from producing any document or record before the commissioner or in obedience to the subpoena of the commissioner or any officer designated by the commissioner, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence (documentary or otherwise), required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture, but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after validly claiming the privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(6) The cost of any review, examination, audit, or investigation made by the commissioner under Section 1280.7 of the Insurance Code shall be paid to the commissioner by the person subject to the review, examination, audit, or investigation, and the commissioner may maintain an action for the recovery of these costs in any court of competent jurisdiction. In determining the cost, the commissioner may use the actual amount of the salary or other compensation paid to the persons making the review, examination, audit, or investigation plus the actual amount of expenses including overhead reasonably incurred in the performance of the work.

The recoverable cost of each review, examination, audit, or investigation made by the commissioner under Section 1280.7 of the Insurance Code shall not exceed twenty-five thousand dollars ($25,000), except that costs exceeding twenty-five thousand dollars ($25,000) shall be recoverable if the costs are necessary to prevent a violation of any provision of Section 1280.7 of the Insurance Code.

(r) Any shares or memberships issued by any corporation organized and existing pursuant to the provisions of Part 2 (commencing with Section 12200) of Division 3 of Title 1, provided the aggregate investment of any shareholder or member in shares or memberships sold pursuant to this subdivision does not exceed three hundred dollars ($300). This exemption does not apply to the shares or memberships of that corporation if any promoter thereof expects or intends to make a profit directly or indirectly from any business or activity associated with the corporation or the operation of the corporation or from remuneration, other than reasonable salary, received from the corporation. This exemption does not apply to nonvoting shares or memberships of that corporation issued to any person who does not possess, and who will not acquire in connection with the issuance of nonvoting shares or memberships, voting power (Section 12253) in the corporation. This exemption also does not apply to shares or memberships issued by a nonprofit cooperative corporation organized to facilitate the creation of an unincorporated interindemnity arrangement that provides indemnification for medical malpractice to its physician and surgeon members as set forth in subdivision (q).

(s) Any security consisting of or representing an interest in a pool of mortgage loans that meets each of the following requirements:

(1) The pool consists of whole mortgage loans or participation interests in those loans, which loans were originated or acquired in the ordinary course of business by a national bank or federal savings association or federal savings bank having its principal office in this state, by a bank incorporated under the laws of this state or by a savings association as defined in subdivision (a) of Section 5102 of the Financial Code and which is subject to the supervision and regulation of the Commissioner of Financial Institutions, and each of which at the time of transfer to the pool is an authorized investment for the originating or acquiring institution.

(2) The pool of mortgage loans is held in trust by a trustee which is a financial institution specified in paragraph (1) as trustee or otherwise.

(3) The loans are serviced by a financial institution specified in paragraph (1).

(4) The security is not offered in amounts of less than twenty-five thousand dollars ($25,000) in the aggregate to any one purchaser.

(5) The security is offered pursuant to a registration under the Securities Act of 1933, or pursuant to an exemption under Regulation A under that act, or in the opinion of counsel for the issuer, is offered pursuant to an exemption under Section 4(2) of that act.

(t) (1) Any security issued or guaranteed by and representing an interest in or a direct obligation of an industrial loan company incorporated under the laws of the state and authorized by the Commissioner of Financial Institutions to engage in industrial loan business.

(2) Any investment certificate in or issued by any industrial loan company that is organized under the laws of a state of the United States other than this state, that is insured by the Federal Deposit Insurance Corporation, and that maintains a branch office in this state.

(Amended by Stats. 2009, Ch. 131, Sec. 9. Effective January 1, 2010.)



25100.1

The following securities are not subject to Sections 25110, 25120, and 25130:

(a) A security defined as a “covered security” pursuant to Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Sec. 77r).

(b) A security issued by an investment company that is registered or that has filed a registration statement under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1) and that is defined as a “covered security” pursuant to Section 18(b)(2) of the Securities Act of 1933, and all the following requirements are met:

(1) Prior to any offer or sale in this state, there is filed with or paid to the commissioner each of the following:

(A) A notice consisting of all documents that are part of a federal registration statement filed with the Securities and Exchange Commission pursuant to the Securities Act of 1933 or, in lieu thereof, a form prescribed by the commissioner, and that a consent to service of process is either on file with the commissioner or is attached to the notice.

(B) As necessary to compute fees, a report of the value of securities covered under this subdivision that are offered or sold in this state.

(C) The notice filing fee provided for in subdivision (a) of Section 25608.1.

(2) If any offer or sale is to be made pursuant to Section 18(b)(2) of the Securities Act of 1933 and this subdivision more than 12 months after the date the notice was filed under this subdivision, the issuer shall file another notice and pay the fee specified in subparagraph (C) of paragraph (1).

(Amended by Stats. 2006, Ch. 538, Sec. 83. Effective January 1, 2007.)



25101

The following securities are exempt from the provisions of Section 25130:

(a) Any security issued by a person that is the issuer of any security listed on a national securities exchange, if the exchange is certified by rule or order of the commissioner.

(b) The exemption provided by subdivision (a) does not apply to securities offered pursuant to a registration under the Securities Act of 1933 or pursuant to the exemption afforded by Regulation A under that act if the aggregate offering price of the securities offered pursuant to that exemption exceeds fifty thousand dollars ($50,000).

(Amended by Stats. 2009, Ch. 131, Sec. 10. Effective January 1, 2010.)



25101.1

The following securities are not subject to Sections 25110, 25120, and 25130:

(a) A security that is offered or sold in a transaction that is exempt from registration under Section 4(1) or 4(3) of the Securities Act of 1933 (15 U.S.C. 77r) pursuant to Section 18(b)(4)(A) of that act, if the issuer, other than a foreign (other country) issuer described in subdivision (b), of the security files the required reports with the Securities and Exchange Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, (15 U.S.C. 78a et seq.).

(b) A security of a foreign (other country) issuer that avails itself of the exemption from registration under Section 12(g)(3) of the Securities Exchange Act of 1934 is subject to the qualification requirements of Sections 25110, 25120, and 25130, unless the issuer is a reporting company under the Securities Exchange Act of 1934 and files the required reports under Section 13 or 15(d) of that act.

(Amended by Stats. 1998, Ch. 48, Sec. 3. Effective January 1, 1999.)



25102

The following transactions are exempted from the provisions of Section 25110:

(a) Any offer (but not a sale) not involving any public offering and the execution and delivery of any agreement for the sale of securities pursuant to the offer if (1) the agreement contains substantially the following provision: “The sale of the securities that are the subject of this agreement has not been qualified with the Commissioner of Corporations of the State of California and the issuance of the securities or the payment or receipt of any part of the consideration therefor prior to the qualification is unlawful, unless the sale of securities is exempt from the qualification by Section 25100, 25102, or 25105 of the California Corporations Code. The rights of all parties to this agreement are expressly conditioned upon the qualification being obtained, unless the sale is so exempt”; and (2) no part of the purchase price is paid or received and none of the securities are issued until the sale of the securities is qualified under this law unless the sale of securities is exempt from the qualification by this section, Section 25100, or 25105.

(b) Any offer (but not a sale) of a security for which a registration statement has been filed under the Securities Act of 1933 but has not yet become effective, or for which an offering statement under Regulation A has been filed but has not yet been qualified, if no stop order or refusal order is in effect and no public proceeding or examination looking towards an order is pending under Section 8 of the act and no order under Section 25140 or subdivision (a) of Section 25143 is in effect under this law.

(c) Any offer (but not a sale) and the execution and delivery of any agreement for the sale of securities pursuant to the offer as may be permitted by the commissioner upon application. Any negotiating permit under this subdivision shall be conditioned to the effect that none of the securities may be issued and none of the consideration therefor may be received or accepted until the sale of the securities is qualified under this law.

(d) Any transaction or agreement between the issuer and an underwriter or among underwriters if the sale of the securities is qualified, or exempt from qualification, at the time of distribution thereof in this state, if any.

(e) Any offer or sale of any evidence of indebtedness, whether secured or unsecured, and any guarantee thereof, in a transaction not involving any public offering.

(f) Any offer or sale of any security in a transaction (other than an offer or sale to a pension or profit-sharing trust of the issuer) that meets each of the following criteria:

(1) Sales of the security are not made to more than 35 persons, including persons not in this state.

(2) All purchasers either have a preexisting personal or business relationship with the offeror or any of its partners, officers, directors or controlling persons, or managers (as appointed or elected by the members) if the offeror is a limited liability company, or by reason of their business or financial experience or the business or financial experience of their professional advisers who are unaffiliated with and who are not compensated by the issuer or any affiliate or selling agent of the issuer, directly or indirectly, could be reasonably assumed to have the capacity to protect their own interests in connection with the transaction.

(3) Each purchaser represents that the purchaser is purchasing for the purchaser’s own account (or a trust account if the purchaser is a trustee) and not with a view to or for sale in connection with any distribution of the security.

(4) The offer and sale of the security is not accomplished by the publication of any advertisement. The number of purchasers referred to above is exclusive of any described in subdivision (i), any officer, director, or affiliate of the issuer, or manager (as appointed or elected by the members) if the issuer is a limited liability company, and any other purchaser who the commissioner designates by rule. For purposes of this section, a husband and wife (together with any custodian or trustee acting for the account of their minor children) are counted as one person and a partnership, corporation, or other organization that was not specifically formed for the purpose of purchasing the security offered in reliance upon this exemption, is counted as one person. The commissioner shall by rule require the issuer to file a notice of transactions under this subdivision.

The failure to file the notice or the failure to file the notice within the time specified by the rule of the commissioner shall not affect the availability of the exemption. Any issuer that fails to file the notice as provided by rule of the commissioner shall, within 15 business days after discovery of the failure to file the notice or after demand by the commissioner, whichever occurs first, file the notice and pay to the commissioner a fee equal to the fee payable had the transaction been qualified under Section 25110. Neither the filing of the notice nor the failure by the commissioner to comment thereon precludes the commissioner from taking any action that the commissioner deems necessary or appropriate under this division with respect to the offer and sale of the securities.

(g) Any offer or sale of conditional sale agreements, equipment trust certificates, or certificates of interest or participation therein or partial assignments thereof, covering the purchase of railroad rolling stock or equipment or the purchase of motor vehicles, aircraft, or parts thereof, in a transaction not involving any public offering.

(h) Any offer or sale of voting common stock by a corporation incorporated in any state if, immediately after the proposed sale and issuance, there will be only one class of stock of the corporation outstanding that is owned beneficially by no more than 35 persons, provided all of the following requirements have been met:

(1) The offer and sale of the stock is not accompanied by the publication of any advertisement, and no selling expenses have been given, paid, or incurred in connection therewith.

(2) The consideration to be received by the issuer for the stock to be issued consists of any of the following:

(A) Only assets (which may include cash) of an existing business enterprise transferred to the issuer upon its initial organization, of which all of the persons who are to receive the stock to be issued pursuant to this exemption were owners during, and the enterprise was operated for, a period of not less than one year immediately preceding the proposed issuance, and the ownership of the enterprise immediately prior to the proposed issuance was in the same proportions as the shares of stock are to be issued.

(B) Only cash or cancellation of indebtedness for money borrowed, or both, upon the initial organization of the issuer, provided all of the stock is issued for the same price per share.

(C) Only cash, provided the sale is approved in writing by each of the existing shareholders and the purchaser or purchasers are existing shareholders.

(D) In a case where after the proposed issuance there will be only one owner of the stock of the issuer, only any legal consideration.

(3) No promotional consideration has been given, paid, or incurred in connection with the issuance. Promotional consideration means any consideration paid directly or indirectly to a person who, acting alone or in conjunction with one or more other persons, takes the initiative in founding and organizing the business or enterprise of an issuer for services rendered in connection with the founding or organizing.

(4) A notice in a form prescribed by rule of the commissioner, signed by an active member of the State Bar of California, is filed with or mailed for filing to the commissioner not later than 10 business days after receipt of consideration for the securities by the issuer. That notice shall contain an opinion of the member of the State Bar of California that the exemption provided by this subdivision is available for the offer and sale of the securities. The failure to file the notice as required by this subdivision and the rules of the commissioner shall not affect the availability of this exemption. An issuer who fails to file the notice within the time specified by this subdivision shall, within 15 business days after discovery of the failure to file the notice or after demand by the commissioner, whichever occurs first, file the notice and pay to the commissioner a fee equal to the fee payable had the transaction been qualified under Section 25110. The notice, except when filed on behalf of a California corporation, shall be accompanied by an irrevocable consent, in the form that the commissioner by rule prescribes, appointing the commissioner or his or her successor in office to be the issuer’s attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against it or its successor that arises under this law or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the issuer. An issuer on whose behalf a consent has been filed in connection with a previous qualification or exemption from qualification under this law (or application for a permit under any prior law if the application or notice under this law states that the consent is still effective) need not file another. Service may be made by leaving a copy of the process in the office of the commissioner, but it is not effective unless (A) the plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by him or her, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at its last address on file with the commissioner, and (B) the plaintiff’s affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within the further time as the court allows.

(5) Each purchaser represents that the purchaser is purchasing for the purchaser’s own account, or a trust account if the purchaser is a trustee, and not with a view to or for sale in connection with any distribution of the stock.

For the purposes of this subdivision, all securities held by a husband and wife, whether or not jointly, shall be considered to be owned by one person, and all securities held by a corporation that has issued stock pursuant to this exemption shall be considered to be held by the shareholders to whom it has issued the stock.

All stock issued by a corporation pursuant to this subdivision as it existed prior to the effective date of the amendments to this section made during the 1996 portion of the 1995–96 Regular Session that required the issuer to have stamped or printed prominently on the face of the stock certificate a legend in a form prescribed by rule of the commissioner restricting transfer of the stock in a manner provided for by that rule shall not be subject to the transfer restriction legend requirement and, by operation of law, the corporation is authorized to remove that transfer restriction legend from the certificates of those shares of stock issued by the corporation pursuant to this subdivision as it existed prior to the effective date of the amendments to this section made during the 1996 portion of the 1995–96 Regular Session.

(i) Any offer or sale (1) to a bank, savings and loan association, trust company, insurance company, investment company registered under the Investment Company Act of 1940, pension or profit-sharing trust (other than a pension or profit-sharing trust of the issuer, a self-employed individual retirement plan, or individual retirement account), or other institutional investor or governmental agency or instrumentality that the commissioner may designate by rule, whether the purchaser is acting for itself or as trustee, or (2) to any corporation with outstanding securities registered under Section 12 of the Securities Exchange Act of 1934 or any wholly owned subsidiary of the corporation that after the offer and sale will own directly or indirectly 100 percent of the outstanding capital stock of the issuer, provided the purchaser represents that it is purchasing for its own account (or for the trust account) for investment and not with a view to or for sale in connection with any distribution of the security.

(j) Any offer or sale of any certificate of interest or participation in an oil or gas title or lease (including subsurface gas storage and payments out of production) if either of the following apply:

(1) All of the purchasers meet one of the following requirements:

(A) Are and have been during the preceding two years engaged primarily in the business of drilling for, producing, or refining oil or gas (or whose corporate predecessor, in the case of a corporation, has been so engaged).

(B) Are persons described in paragraph (1) of subdivision (i).

(C) Have been found by the commissioner upon written application to be substantially engaged in the business of drilling for, producing, or refining oil or gas so as not to require the protection provided by this law (which finding shall be effective until rescinded).

(2) The security is concurrently hypothecated to a bank in the ordinary course of business to secure a loan made by the bank, provided that each purchaser represents that it is purchasing for its own account for investment and not with a view to or for sale in connection with any distribution of the security.

(k) Any offer or sale of any security under, or pursuant to, a plan of reorganization under Chapter 11 of the federal bankruptcy law that has been confirmed or is subject to confirmation by the decree or order of a court of competent jurisdiction.

(l) Any offer or sale of an option, warrant, put, call, or straddle, and any guarantee of any of these securities, by a person who is not the issuer of the security subject to the right, if the transaction, had it involved an offer or sale of the security subject to the right by the person, would not have violated Section 25110 or 25130.

(m) Any offer or sale of a stock to a pension, profit-sharing, stock bonus, or employee stock ownership plan, provided that (1) the plan meets the requirements for qualification under Section 401 of the Internal Revenue Code, and (2) the employees are not required or permitted individually to make any contributions to the plan. The exemption provided by this subdivision shall not be affected by whether the stock is contributed to the plan, purchased from the issuer with contributions by the issuer or an affiliate of the issuer, or purchased from the issuer with funds borrowed from the issuer, an affiliate of the issuer, or any other lender.

(n) Any offer or sale of any security in a transaction, other than an offer or sale of a security in a rollup transaction, that meets all of the following criteria:

(1) The issuer is (A) a California corporation or foreign corporation that, at the time of the filing of the notice required under this subdivision, is subject to Section 2115, or (B) any other form of business entity, including without limitation a partnership or trust organized under the laws of this state. The exemption provided by this subdivision is not available to a “blind pool” issuer, as that term is defined by the commissioner, or to an investment company subject to the Investment Company Act of 1940.

(2) Sales of securities are made only to qualified purchasers or other persons the issuer reasonably believes, after reasonable inquiry, to be qualified purchasers. A corporation, partnership, or other organization specifically formed for the purpose of acquiring the securities offered by the issuer in reliance upon this exemption may be a qualified purchaser if each of the equity owners of the corporation, partnership, or other organization is a qualified purchaser. Qualified purchasers include the following:

(A) A person designated in Section 260.102.13 of Title 10 of the California Code of Regulations.

(B) A person designated in subdivision (i) or any rule of the commissioner adopted thereunder.

(C) A pension or profit-sharing trust of the issuer, a self-employed individual retirement plan, or an individual retirement account, if the investment decisions made on behalf of the trust, plan, or account are made solely by persons who are qualified purchasers.

(D) An organization described in Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar business trust, or partnership, each with total assets in excess of five million dollars ($5,000,000) according to its most recent audited financial statements.

(E) With respect to the offer and sale of one class of voting common stock of an issuer or of preferred stock of an issuer entitling the holder thereof to at least the same voting rights as the issuer’s one class of voting common stock, provided that the issuer has only one-class voting common stock outstanding upon consummation of the offer and sale, a natural person who, either individually or jointly with the person’s spouse, (i) has a minimum net worth of two hundred fifty thousand dollars ($250,000) and had, during the immediately preceding tax year, gross income in excess of one hundred thousand dollars ($100,000) and reasonably expects gross income in excess of one hundred thousand dollars ($100,000) during the current tax year or (ii) has a minimum net worth of five hundred thousand dollars ($500,000). “Net worth” shall be determined exclusive of home, home furnishings, and automobiles. Other assets included in the computation of net worth may be valued at fair market value.

Each natural person specified above, by reason of his or her business or financial experience, or the business or financial experience of his or her professional adviser, who is unaffiliated with and who is not compensated, directly or indirectly, by the issuer or any affiliate or selling agent of the issuer, can be reasonably assumed to have the capacity to protect his or her interests in connection with the transaction. The amount of the investment of each natural person shall not exceed 10 percent of the net worth, as determined by this subparagraph, of that natural person.

(F) Any other purchaser designated as qualified by rule of the commissioner.

(3) Each purchaser represents that the purchaser is purchasing for the purchaser’s own account (or trust account, if the purchaser is a trustee) and not with a view to or for sale in connection with a distribution of the security.

(4) Each natural person purchaser, including a corporation, partnership, or other organization specifically formed by natural persons for the purpose of acquiring the securities offered by the issuer, receives, at least five business days before securities are sold to, or a commitment to purchase is accepted from, the purchaser, a written offering disclosure statement that shall meet the disclosure requirements of Regulation D (17 C.F.R. 230.501 et seq.), and any other information as may be prescribed by rule of the commissioner, provided that the issuer shall not be obligated pursuant to this paragraph to provide this disclosure statement to a natural person qualified under Section 260.102.13 of Title 10 of the California Code of Regulations. The offer or sale of securities pursuant to a disclosure statement required by this paragraph that is in violation of Section 25401, or that fails to meet the disclosure requirements of Regulation D (17 C.F.R. 230.501 et seq.), shall not render unavailable to the issuer the claim of an exemption from Section 25110 afforded by this subdivision. This paragraph does not impose, directly or indirectly, any additional disclosure obligation with respect to any other exemption from qualification available under any other provision of this section.

(5) (A) A general announcement of proposed offering may be published by written document only, provided that the general announcement of proposed offering sets forth the following required information:

(i) The name of the issuer of the securities.

(ii) The full title of the security to be issued.

(iii) The anticipated suitability standards for prospective purchasers.

(iv) A statement that (I) no money or other consideration is being solicited or will be accepted, (II) an indication of interest made by a prospective purchaser involves no obligation or commitment of any kind, and, if the issuer is required by paragraph (4) to deliver a disclosure statement to prospective purchasers, (III) no sales will be made or commitment to purchase accepted until five business days after delivery of a disclosure statement and subscription information to the prospective purchaser in accordance with the requirements of this subdivision.

(v) Any other information required by rule of the commissioner.

(vi) The following legend: “For more complete information about (Name of Issuer) and (Full Title of Security), send for additional information from (Name and Address) by sending this coupon or calling (Telephone Number).”

(B) The general announcement of proposed offering referred to in subparagraph (A) may also set forth the following information:

(i) A brief description of the business of the issuer.

(ii) The geographic location of the issuer and its business.

(iii) The price of the security to be issued, or, if the price is not known, the method of its determination or the probable price range as specified by the issuer, and the aggregate offering price.

(C) The general announcement of proposed offering shall contain only the information that is set forth in this paragraph.

(D) Dissemination of the general announcement of proposed offering to persons who are not qualified purchasers, without more, shall not disqualify the issuer from claiming the exemption under this subdivision.

(6) No telephone solicitation shall be permitted until the issuer has determined that the prospective purchaser to be solicited is a qualified purchaser.

(7) The issuer files a notice of transaction under this subdivision both (A) concurrent with the publication of a general announcement of proposed offering or at the time of the initial offer of the securities, whichever occurs first, accompanied by a filing fee, and (B) within 10 business days following the close or abandonment of the offering, but in no case more than 210 days from the date of filing the first notice. The first notice of transaction under subparagraph (A) shall contain an undertaking, in a form acceptable to the commissioner, to deliver any disclosure statement required by paragraph (4) to be delivered to prospective purchasers, and any supplement thereto, to the commissioner within 10 days of the commissioner’s request for the information. The exemption from qualification afforded by this subdivision is unavailable if an issuer fails to file the first notice required under subparagraph (A) or to pay the filing fee. The commissioner has the authority to assess an administrative penalty of up to one thousand dollars ($1,000) against an issuer that fails to deliver the disclosure statement required to be delivered to the commissioner upon the commissioner’s request within the time period set forth above. Neither the filing of the disclosure statement nor the failure by the commissioner to comment thereon precludes the commissioner from taking any action deemed necessary or appropriate under this division with respect to the offer and sale of the securities.

(o) An offer or sale of any security issued by a corporation or limited liability company pursuant to a purchase plan or agreement, or issued pursuant to an option plan or agreement, where the security at the time of issuance or grant is exempt from registration under the Securities Act of 1933, as amended, pursuant to Rule 701 adopted pursuant to that act (17 C.F.R. 230.701), the provisions of which are hereby incorporated by reference into this section, provided that (1) the terms of any purchase plan or agreement shall comply with Sections 260.140.42, 260.140.45, and 260.140.46 of Title 10 of the California Code of Regulations, (2) the terms of any option plan or agreement shall comply with Sections 260.140.41, 260.140.45, and 260.140.46 of Title 10 of the California Code of Regulations, and (3) the issuer files a notice of transaction in accordance with rules adopted by the commissioner no later than 30 days after the initial issuance of any security under that plan, accompanied by a filing fee as prescribed by subdivision (y) of Section 25608. The failure to file the notice of transaction within the time specified in this subdivision shall not affect the availability of this exemption. An issuer that fails to file the notice shall, within 15 business days after discovery of the failure to file the notice or after demand by the commissioner, whichever occurs first, file the notice and pay the commissioner a fee equal to the maximum aggregate fee payable had the transaction been qualified under Section 25110.

Offers and sales exempt pursuant to this subdivision shall be deemed to be part of a single, discrete offering and are not subject to integration with any other offering or sale, whether qualified under Chapter 2 (commencing with Section 25110), or otherwise exempt, or not subject to qualification.

(p) An offer or sale of nonredeemable securities to accredited investors (Section 28031) by a person licensed under the Capital Access Company Law (Division 3 (commencing with Section 28000) of Title 4), provided that all purchasers either (1) have a preexisting personal or business relationship with the offeror or any of its partners, officers, directors, controlling persons, or managers (as appointed or elected by the members), or (2) by reason of their business or financial experience or the business or financial experience of their professional advisers who are unaffiliated with and who are not compensated by the issuer or any affiliate or selling agent of the issuer, directly or indirectly, could be reasonably assumed to have the capacity to protect their own interests in connection with the transaction. All nonredeemable securities shall be evidenced by certificates that shall have stamped or printed prominently on their face a legend in a form to be prescribed by rule or order of the commissioner restricting transfer of the securities in the manner as the rule or order provides. The exemption under this subdivision shall not be available for any offering that is exempt or asserted to be exempt pursuant to Section 3(a)(11) of the Securities Act of 1933 (15 U.S.C. Sec. 77c(a)(11)) or Rule 147 (17 C.F.R. 230.147) thereunder or otherwise is conducted by means of any form of general solicitation or general advertising.

(q) Any offer or sale of any viatical or life settlement contract or fractionalized or pooled interest therein in a transaction that meets all of the following criteria:

(1) Sales of securities described in this subdivision are made only to qualified purchasers or other persons the issuer reasonably believes, after reasonable inquiry, to be qualified purchasers. A corporation, partnership, or other organization specifically formed for the purpose of acquiring the securities offered by the issuer in reliance upon this exemption may be a qualified purchaser only if each of the equity owners of the corporation, partnership, or other organization is a qualified purchaser. Qualified purchasers include the following:

(A) A person designated in Section 260.102.13 of Title 10 of the California Code of Regulations.

(B) A person designated in subdivision (i) or any rule of the commissioner adopted thereunder.

(C) A pension or profit-sharing trust of the issuer, a self-employed individual retirement plan, or an individual retirement account, if the investment decisions made on behalf of the trust, plan, or account are made solely by persons who are qualified purchasers.

(D) An organization described in Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar business trust, or partnership, each with total assets in excess of five million dollars ($5,000,000) according to its most recent audited financial statements.

(E) A natural person who, either individually or jointly with the person’s spouse, (i) has a minimum net worth of one hundred fifty thousand dollars ($150,000) and had, during the immediately preceding tax year, gross income in excess of one hundred thousand dollars ($100,000) and reasonably expects gross income in excess of one hundred thousand dollars ($100,000) during the current tax year or (ii) has a minimum net worth of two hundred fifty thousand dollars ($250,000). “Net worth” shall be determined exclusive of home, home furnishings, and automobiles. Other assets included in the computation of net worth may be valued at fair market value.

Each natural person specified above, by reason of his or her business or financial experience, or the business or financial experience of his or her professional adviser, who is unaffiliated with and who is not compensated, directly or indirectly, by the issuer or any affiliate or selling agent of the issuer, can be reasonably assumed to have the capacity to protect his or her interests in connection with the transaction.

The amount of the investment of each natural person shall not exceed 10 percent of the net worth, as determined by this subdivision, of that natural person.

(F) Any other purchaser designated as qualified by rule of the commissioner.

(2) Each purchaser represents that the purchaser is purchasing for the purchaser’s own account (or trust account, if the purchaser is a trustee) and not with a view to or for sale in connection with a distribution of the security.

(3) Each natural person purchaser, including a corporation, partnership, or other organization specifically formed by natural persons for the purpose of acquiring the securities offered by the issuer, receives, at least five business days before securities described in this subdivision are sold to, or a commitment to purchase is accepted from, the purchaser, the following information in writing:

(A) The name, principal business and mailing address, and telephone number of the issuer.

(B) The suitability standards for prospective purchasers as set forth in paragraph (1) of this subdivision.

(C) A description of the issuer’s type of business organization and the state in which the issuer is organized or incorporated.

(D) A brief description of the business of the issuer.

(E) If the issuer retains ownership or becomes the beneficiary of the insurance policy, an audit report of an independent certified public accountant together with a balance sheet and related statements of income, retained earnings, and cashflows that reflect the issuer’s financial position, the results of the issuer’s operations, and the issuer’s cashflows as of a date within 15 months before the date of the initial issuance of the securities described in this subdivision. The financial statements listed in this subparagraph shall be prepared in conformity with generally accepted accounting principles. If the date of the audit report is more than 120 days before the date of the initial issuance of the securities described in this subdivision, the issuer shall provide unaudited interim financial statements.

(F) The names of all directors, officers, partners, members, or trustees of the issuer.

(G) A description of any order, judgment, or decree that is final as to the issuing entity of any state, federal, or foreign country governmental agency or administrator, or of any state, federal, or foreign country court of competent jurisdiction (i) revoking, suspending, denying, or censuring for cause any license, permit, or other authority of the issuer or of any director, officer, partner, member, trustee, or person owning or controlling, directly or indirectly, 10 percent or more of the outstanding interest or equity securities of the issuer, to engage in the securities, commodities, franchise, insurance, real estate, or lending business or in the offer or sale of securities, commodities, franchises, insurance, real estate, or loans, (ii) permanently restraining, enjoining, barring, suspending, or censuring any such person from engaging in or continuing any conduct, practice, or employment in connection with the offer or sale of securities, commodities, franchises, insurance, real estate, or loans, (iii) convicting any such person of, or pleading nolo contendere by any such person to, any felony or misdemeanor involving a security, commodity, franchise, insurance, real estate, or loan, or any aspect of the securities, commodities, franchise, insurance, real estate, or lending business, or involving dishonesty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property, or (iv) holding any such person liable in a civil action involving breach of a fiduciary duty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property. This subparagraph does not apply to any order, judgment, or decree that has been vacated, overturned, or is more than 10 years old.

(H) Notice of the purchaser’s right to rescind or cancel the investment and receive a refund pursuant to Section 25508.5.

(I) The name, address, and telephone number of the issuing insurance company, and the name, address, and telephone number of the state or foreign country regulator of the insurance company.

(J) The total face value of the insurance policy and the percentage of the insurance policy the purchaser will own.

(K) The insurance policy number, issue date, and type.

(L) If a group insurance policy, the name, address, and telephone number of the group, and, if applicable, the material terms and conditions of converting the policy to an individual policy, including the amount of increased premiums.

(M) If a term insurance policy, the term and the name, address, and telephone number of the person who will be responsible for renewing the policy if necessary.

(N) That the insurance policy is beyond the state statute for contestability and the reason therefor.

(O) The insurance policy premiums and terms of premium payments.

(P) The amount of the purchaser’s moneys that will be set aside to pay premiums.

(Q) The name, address, and telephone number of the person who will be the insurance policy owner and the person who will be responsible for paying premiums.

(R) The date on which the purchaser will be required to pay premiums and the amount of the premium, if known.

(S) A statement to the effect that any projected rate of return to the purchaser from the purchase of a viatical or life settlement contract or a fractionalized or pooled interest therein is based on an estimated life expectancy for the person insured under the life insurance policy; that the return on the purchase may vary substantially from the expected rate of return based upon the actual life expectancy of the insured that may be less than, equal to, or may greatly exceed the estimated life expectancy; and that the rate of return would be higher if the actual life expectancy were less than, and lower if the actual life expectancy were greater than the estimated life expectancy of the insured at the time the viatical or life settlement contract was closed.

(T) A statement that the purchaser should consult with his or her tax adviser regarding the tax consequences of the purchase of the viatical or life settlement contract or fractionalized or pooled interest therein and, if the purchaser is using retirement funds or accounts for that purchase, whether or not any adverse tax consequences might result from the use of those funds for the purchase of that investment.

(U) Any other information as may be prescribed by rule of the commissioner.

(Amended by Stats. 2012, Ch. 669, Sec. 4. Effective January 1, 2013.)



25102.1

The following transactions are not subject to Sections 25110, 25120, and 25130:

(a) Any offer or sale of a security to a “qualified purchaser” as that term is defined by rule of the Securities and Exchange Commission pursuant to Section 18(b)(3) of the Securities Act of 1933 (15 U.S.C. 77r), if all of the following requirements are met:

(1) A notice is filed with the commissioner prior to an offer in this state, along with any documents filed with the Securities and Exchange Commission in annual or periodic reports that the commissioner by rule or order deems appropriate.

(2) A consent to service of process under Section 25165 is filed with the notice required by paragraph (1).

(3) Payment of a notice filing fee provided for in subdivision (b) of Section 25608.1.

(b) Any offer and sale of a security with respect to a transaction that is exempt from registration under Section 4(4) of the Securities Act of 1933 pursuant to Section 18(b)(4)(B) of that act.

(c) Any offer or sale of a security with respect to a transaction that is exempt from registration under the Securities Act of 1933 pursuant to Section 18(b)(4)(C) of that act.

(d) Any offer or sale of a security with respect to a transaction that is exempt from registration under the Securities Act of 1933 pursuant to Section 18(b)(4)(E) of that act, if all of the following requirements are met:

(1) A notice in the form of a copy of the completed Form D (17 C.F.R. 239.500) filed with the Securities and Exchange Commission is filed with the commissioner within 15 days of the first sale in this state, along with documents filed with the Securities and Exchange Commission in annual or periodic reports that the commissioner by rule or order deems appropriate. The commissioner may allow for a notice in the form of the electronic transmission of the information in Form D.

(2) A consent to service of process under Section 25165 is filed with the notice as required by paragraph (1).

(3) Payment of the notice filing fee provided for in subdivision (c) of Section 25608.1 is made.

(e) Notwithstanding the language of subdivisions (a), (b), (c), and (d) of this section, an issuer may file an application for qualification pursuant to Section 25111, 25112, 25113, 25121, 25131, or 25142.

(Amended by Stats. 2013, Ch. 335, Sec. 2. Effective January 1, 2014.)



25102.2

The commissioner shall require any issuer that is engaged in the business of purchasing, selling, financing, or brokering real estate, and that relies upon an exemption authorized by subdivision (e), (f), (h), or (n) of Section 25102, or subdivision (p) of Section 25100, for an offering which involves the offer or sale of securities to any person who is not an accredited investor, as defined in Regulation D of the Securities and Exchange Commission (17 C.F.R. 230.501 et seq.), in a transaction that is not registered pursuant to the Securities Act of 1933, to provide additional information regarding the nature of the proposed offering on a form prescribed by the commissioner. This information shall include the names of the issuer’s officers and directors in the case of a corporation, managers in the case of a manager-managed limited liability company, members in the case of a member-managed limited liability company, general partner in the case of a limited partnership, or persons performing similar functions, in the case of other types of issuers, the offering disclosure documents provided to prospective purchasers, a list of all state and federal licenses required to further the purposes of the investment, and the names of all licensed persons that will undertake those activities.

(Added by Stats. 2012, Ch. 669, Sec. 5. Effective January 1, 2013.)



25102.5

There shall be exempted from Section 25110 a transaction that is the sale of a series of notes secured directly by an interest in the same real property, or the sale of undivided interests in a note secured directly by real property equivalent to a series transaction, that complies with all of the provisions of Article 6 (commencing with Section 10237) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code. For purposes of this section, a real estate broker licensed by the Real Estate Commissioner of this state who engages in the offer and sale of notes secured directly by real property of various makers, which are a series of notes or notes in which undivided interests are offered and sold, shall be deemed to be the issuer of these notes and undivided interests if the notes of the various makers are offered and sold pursuant to a plan or arrangement that is common to the various makers with respect to documentation and loan standards and that include provisions for servicing these notes on behalf of purchasers.

(Amended by Stats. 2003, Ch. 902, Sec. 5. Effective January 1, 2004.)



25103

The following transactions are exempted from the provisions of Section 25110 and Section 25120:

(a) Any negotiations or agreements prior to general solicitation of approval by the holders of equity securities, and subject to that approval, of (1) a change in the rights, preferences, privileges, or restrictions of or on outstanding securities, (2) a merger, consolidation, or sale of assets in consideration of the issuance of securities, or (3) an entity conversion transaction.

(b) Any change in the rights, preferences, privileges, or restrictions of or on outstanding securities or any entity conversion transaction, unless the holders of at least 25 percent of the outstanding shares or units of any class of securities that will be directly or indirectly affected substantially and adversely by that change or transaction have addresses in this state according to the records of the issuer.

(c) Any exchange incident to a merger, consolidation, or sale of assets in consideration of the issuance of securities of another issuer, unless at least 25 percent of the outstanding securities of any class, any holders of which are to receive securities in the exchange, are held by persons who have addresses in this state according to the records of the issuer of which they are holders. This exemption is not available for a rollup transaction as defined by Section 25014.6. The exemption is also not available for a transaction excluded from the definition of rollup transaction by virtue of paragraph (5) or (6) of subdivision (b) of Section 25014.6 if the transaction is one of a series of transactions that directly or indirectly through acquisition or otherwise involves the combination or reorganization of one or more rollup participants.

(d) For the purposes of subdivision (b) and subdivision (c) of this section, (1) any securities held to the knowledge of the issuer in the names of broker-dealers or nominees of broker-dealers and (2) any securities controlled by any one person who controls directly or indirectly 50 percent or more of the outstanding securities of that class shall not be considered outstanding. The determination of whether 25 percent of the outstanding securities are held by persons having addresses in this state, for the purposes of subdivision (b) and subdivision (c) of this section, shall be made as of the record date for the determination of the security holders entitled to vote on or consent to the action, if approval of those holders is required, or, if not, as of the date of directors’ approval of that action.

(e) Any change (other than a stock split or reverse stock split) in the rights, preferences, privileges, or restrictions of or on outstanding equity securities, except the following if they materially and adversely affect any class of equity securities: (1) to add, change, or delete assessment provisions; (2) to change the rights to dividends thereon; (3) to change the redemption provisions; (4) to make them redeemable; (5) to change the amount payable on liquidation; (6) to change, add, or delete conversion rights; (7) to change, add, or delete voting rights; (8) to change, add, or delete preemptive rights; (9) to change, add, or delete sinking fund provisions; (10) to rearrange the relative priorities of outstanding equity securities; (11) to impose, change, or delete restrictions upon the transfer of equity securities in the organizational documents for the entity; (12) to change the right of holders of equity securities with respect to the calling of special meetings of holders of equity securities; and (13) to change, add, or delete any rights, preferences, privileges, or restrictions of, or on, the outstanding shares or memberships of a mutual water company or other corporation or entity organized primarily to provide services or facilities to its shareholders or members. Changes in the rights, preferences, privileges, or restrictions of or on outstanding equity securities do not materially and adversely affect any class of holders of equity securities within the meaning of this subdivision if they arise from (i) the addition to articles of incorporation of the provisions described or referred to in subdivision (a) of Section 158 upon the conversion of an existing corporation to a close corporation pursuant to subdivision (b) of Section 158, (ii) the deletion from the articles of incorporation of the provisions described or referred to in subdivision (a) of Section 158 upon the voluntary termination of close corporation status pursuant to subdivisions (c) and (e) of Section 158, (iii) the involuntary cessation of close corporation status pursuant to subdivision (e) of Section 158, or (iv) the termination of a shareholders’ agreement pursuant to subdivision (b) of Section 300.

(f) Any stock split or reverse stock split, except the following: (1) any stock split or reverse stock split if the corporation has more than one class of shares outstanding and the split would have a material effect on the proportionate interests of the respective classes as to voting, dividends, or distributions; (2) any stock split of a stock that is traded in the market and its market price as of the date of directors’ approval of the stock split adjusted to give effect to the split was less than two dollars ($2) per share; and (3) any reverse stock split if the corporation has the option of paying cash for any fractional shares created by the reverse split and as a result of that action the proportionate interests of the shareholders would be substantially altered. Any shares issued upon a stock split or reverse stock split exempted by this subdivision shall be subject to any conditions previously imposed by the commissioner applicable to the shares with respect to which they are issued.

(g) Any change in the rights of outstanding debt securities, except the following if they substantially and adversely affect any class of securities: (1) to change the rights to interest thereon; (2) to change their redemption provisions; (3) to make them redeemable; (4) to extend the maturity thereof or to change the amount payable thereon at maturity; (5) to change their voting rights; (6) to change their conversion rights; (7) to change sinking fund provisions; and (8) to make them subordinate to other indebtedness.

(h) Any exchange incident to a merger, consolidation, or sale of assets, other than a rollup transaction (as defined in Section 25014.6), in consideration of the issuance of equity securities of another entity or any entity conversion transaction that meets the following conditions:

(1) The exchange incident to a merger, consolidation, or sale of assets or the entity conversion transaction, had the exchange transaction involved the issuance of a security in a transaction subject to the provisions of Section 25110, would have been exempt from qualification by subdivision (f) of Section 25102, without giving effect to paragraph (3) thereof, and either of the following is applicable:

(A) (i) Not less than 75 percent of the outstanding equity securities of each constituent or converting entity entitled to vote on the proposed transaction voted in favor of the transaction, (ii) not more than 10 percent of the outstanding equity securities of each constituent or converting entity entitled to vote on the proposed transaction voted against the transaction, and (iii) each constituent or converting entity whose security holders are entitled to vote on the proposed transaction is subject to a state statute that has provisions for dissenters’ rights for holders of equity securities entitled to vote on the proposed transaction that do not vote in favor of or voted against the transaction.

(B) (i) The transaction is solely for the purposes of changing the issuer’s state of incorporation or organization, or form of organization, (ii) all the securities of the same class or series, unless all the security holders of the class or series consent, are treated equally, and (iii) the holders of nonredeemable voting equity securities receive nonredeemable voting equity securities.

(2) The commissioner may, by rule, require the acquiring or surviving entity to file a notice of transaction under this section. However, the failure to file the notice or the failure to file the notice within the time specified by the rule of the commissioner shall not affect the availability of this exemption. An acquiring or surviving entity that fails to file the notice as provided by rule of the commissioner shall, within 15 business days after demand by the commissioner, file the notice and pay to the commissioner a fee equal to the fee payable had the transaction been qualified under Section 25110 or 25120.

(i) Any exchange of securities in connection with any merger or consolidation or sale of corporate assets in consideration wholly or in part of the issuance of securities or any entity conversion transaction under, or pursuant to, a plan of reorganization that pursuant to the provisions of the United States Bankruptcy Code (Title 11 of the United States Code) has been confirmed or is subject to confirmation by the decree or order of a court of competent jurisdiction.

(Amended by Stats. 2009, Ch. 500, Sec. 29. Effective January 1, 2010.)



25104

The following transactions are exempted from the provisions of Section 25130:

(a) Any offer or sale of a security by the bona fide owner thereof for his or her own account if the sale (1) is not accompanied by the publication of any advertisement and (2) is not effected by or through a broker-dealer in a public offering.

(b) Any offer or sale effected by or through a licensed broker-dealer pursuant to an unsolicited order or offer to buy. For the purpose of this subdivision, an inquiry regarding a written bid for a security or a written solicitation of an offer to sell a security made by another broker-dealer within the previous 60 days shall not be considered the solicitation of an order or offer to buy.

(c) Any offer or sale to a bank, savings and loan association, trust company, insurance company, investment company registered under the Investment Company Act of 1940, pension or profit-sharing trust (other than a pension or profit-sharing trust of the issuer, a self-employed individual retirement plan, or individual retirement account), or such other institutional investor or governmental agency or instrumentality as the commissioner may designate by rule, whether the purchaser is acting for itself or as trustee; provided the purchaser represents that it is purchasing for its own account (or for the trust account) for investment and not with a view to or for sale in connection with any distribution of the security.

(d) Any transaction or agreement between a person on whose behalf an offering is made and an underwriter or among underwriters, if the sale of the securities is exempt from qualification at the time of or qualified prior to distribution in this state, if any.

(e) Any offer or sale of any security by or for the account of a bona fide secured party selling the security in the ordinary course of business to liquidate a bona fide debt.

(f) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator.

(g) Any offer (but not a sale) of a security for which a registration statement has been filed under the Securities Act of 1933 but has not yet become effective, or for which an offering statement under Regulation A has been filed but has not yet been qualified, if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending under Section 8 of that act and no order under Section 25140 or subdivision (a) of Section 25143 is in effect under this division.

(h) Any offer or sale of a security if a qualification under Chapter 2 (commencing with Section 25110) of this part for any securities of the same class has become effective within 18 months, or longer period as the commissioner may order provided that each consecutive order shall be for no more than six months, prior to the offer or sale or if a qualification under Chapter 3 (commencing with Section 25120) or Chapter 4 (commencing with Section 25130) of this part for any securities of the same class has become effective within 12 months prior to that offer or sale, provided no order under Section 25140 or subdivision (a) of Section 25143 is in effect under this division with respect to the qualification, and, provided further, that this exemption does not apply to securities offered pursuant to a registration under the Securities Act of 1933 or pursuant to an exemption under Regulation A under that act if the aggregate offering price of the securities offered under such exemption exceeds fifty thousand dollars ($50,000). The commissioner may, by rule or order, withhold this exemption with respect to securities qualified only pursuant to a limited offering qualification.

(Amended by Stats. 1993, Ch. 193, Sec. 2. Effective July 26, 1993.)



25105

There shall be exempted from the provisions of Section 25110, 25120 or 25130 any other transaction which the commissioner by rule exempts as not being comprehended within the purposes of this law and the qualification of which he finds is not necessary or appropriate in the public interest or for the protection of investors.

(Added by Stats. 1968, Ch. 88.)






CHAPTER 2 - Issuer Transactions

25110

It is unlawful for any person to offer or sell in this state any security in an issuer transaction (other than in a transaction subject to Section 25120), whether or not by or through underwriters, unless such sale has been qualified under Section 25111, 25112 or 25113 (and no order under Section 25140 or subdivision (a) of Section 25143 is in effect with respect to such qualification) or unless such security or transaction is exempted or not subject to qualification under Chapter 1 (commencing with Section 25100) of this part. The offer or sale of such a security in a manner that varies or differs from, exceeds the scope of, or fails to conform with either a material term or material condition of qualification of the offering as set forth in the permit or qualification order, or a material representation as to the manner of offering which is set forth in the application for qualification, shall be an unqualified offer or sale.

(Amended by Stats. 1997, Ch. 391, Sec. 10. Effective January 1, 1998.)



25111

(a) Any security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be qualified by coordination under this section either in an issuer or nonissuer transaction. The term “registration statement” as used in this section includes an offering statement as defined by Rule 252(a) under Regulation A (17 C.F.R. 230.252(a)) under the Securities Act of 1933, as amended. The term “effective,” as used in this section in connection with an offering statement, means an offering statement that has been qualified under Regulation A of the Securities Act of 1933.

(b) Except as provided in subdivision (d), an application for qualification under this section shall contain the following information and be accompanied by the following documents, in addition to the information specified in Section 25160 and the consent to service of process required by Section 25165: (1) a copy of the registration statement under the Securities Act of 1933, together with all exhibits (other than exhibits incorporated by reference and those specified by rule of the commissioner, unless requested by the commissioner); (2) an undertaking to forward to the commissioner all future amendments to the registration statement under the Securities Act of 1933, other than an amendment that merely delays the effective date of the registration statement, promptly and in any event not later than the first business day after the day they are forwarded to or filed with the Securities and Exchange Commission, whichever first occurs; and (3) other information required to evidence compliance with any rules of the commissioner. The application must be filed with the commissioner not later than the fifth business day following filing of the registration statement with the Securities and Exchange Commission, unless that time is extended by rule or order of the commissioner.

(c) Except as provided in subdivision (d), qualification of the sale of securities under this section automatically becomes effective (and the securities may be offered and sold in accordance with the terms of the application as amended) at the moment the federal registration statement becomes effective if all the following conditions are satisfied: (1) no stop order or order under subdivision (a) of Section 25143 is in effect under this law; (2) the application has been on file with the commissioner for at least 10 days; and (3) a statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file for two business days or such shorter period as the commissioner permits by rule or order and the offering is made within those limitations. The applicant shall promptly notify the commissioner by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file a posteffective amendment to the application containing the information and documents in the price amendment. “Price amendment” means the final federal amendment that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, interest, dividend or conversion rates, call prices and other matters related to the offering price. Upon failure to receive the required notification and posteffective amendment with respect to the price amendment, the commissioner may enter a stop order, without notice or hearing, retroactively denying effectiveness to the application for qualification or suspending its effectiveness until compliance with this subdivision, if he or she promptly notifies the applicant by telephone or telegram (and promptly confirms by letter or telegram when he or she notifies by telephone) of the issuance of the order. If the applicant proves compliance with the requirements of this subdivision as to notice and posteffective amendment, the stop order is void as of the time of its entry. The commissioner may by rule or order waive either or both of the conditions specified in clauses (2) and (3) of this subdivision. If the federal registration statement becomes effective before all the conditions in this subdivision are satisfied and they are not waived, the application for qualification automatically becomes effective as soon as all the conditions are satisfied. If the applicant advises the commissioner of the date when the federal registration statement is expected to become effective, the commissioner shall promptly advise the applicant by telephone or telegram, at the applicant’s expense, whether all the conditions are satisfied and whether he or she then contemplates the institution of a proceeding under Section 25140 or 25143; but this advice by the commissioner does not preclude the institution of such a proceeding at any time.

(d) (1) An open-end investment company or a unit investment trust that has previously qualified the sale of its securities pursuant to this section shall, in lieu of filing the application specified in subdivision (b), file pursuant to this subdivision if it has made no material change in its offering and if it is in compliance with all terms of its prior qualification. An application filed pursuant to this subdivision shall contain the following information and be accompanied by the following documents, in addition to the information specified in Section 25160 and the consent to service of process required by Section 25165: (A) a statement that the applicant has made no material change in its offering and that it is in compliance with the terms of its qualification; and (B) a copy of its current registration statement under the Securities Act of 1933.

If no stop order or orders under subdivision (a) of Section 25143 are in effect under this law, qualification of the sale of securities under this subdivision automatically becomes effective (and the securities may be offered and sold in accordance with the terms of the application) upon the day following the expiration of its prior qualification pursuant to this section or, if that qualification has expired, upon the first business day following the filing of the application pursuant to this subdivision. Nothing contained in this subdivision shall restrict the authority of the commissioner pursuant to Section 25140 or 25143.

(2) A unit investment trust that has not previously applied to qualify the sale of its securities pursuant to this section but that is substantially the same as one or more unit investment trusts previously qualified under this section by the same sponsor, shall file pursuant to this subdivision if it can make the statements specified below. An application filed pursuant to this subdivision shall contain the following information and be accompanied by the following documents, in addition to the information specified in Section 25160 and the consent to service of process required by Section 25165: (A) a statement that the applicant, in its organization, its plan of business, its securities and its offering, is substantially the same as a unit investment trust previously qualified under this section by the same sponsor; (B) a statement that those previously qualified unit investment trusts are in compliance with the terms of their qualifications and (C) a copy of its current registration statement under the Securities Act of 1933. If no stop order or orders under subdivision (a) of Section 25143 are in effect under this law, qualification of the sale of securities under this subdivision automatically becomes effective (and the security may be offered and sold in accordance with the terms of the application) at the moment the federal registration becomes effective or, if the registration is effective when the application is filed, upon the first business day following the filing of the application pursuant to this subdivision.

(Amended by Stats. 1996, Ch. 41, Sec. 3. Effective May 6, 1996.)



25112

(a) Any security issued by a person which is the issuer of any security registered under Section 12 of the Securities Exchange Act of 1934 or issued, by an investment company registered under the Investment Company Act of 1940, and which is not eligible for qualification under Section 25111, may be qualified by notification under this section.

(b) An application for qualification under this section shall contain such information and be accompanied by such documents as shall be required by rule of the commissioner, in addition to the information specified in Section 25160 and the consent to service of process required by Section 25165. For this purpose, the commissioner may classify issuers and types of securities.

(c) If no stop order or order under subdivision (a) of Section 25143 is in effect under this law, qualification of the sale of the securities under this section automatically becomes effective (and the securities may be offered and sold in accordance with the terms of the application as amended) at 12 o’clock noon California time of the 10th business day after the filing of the application or the last amendment thereto or at such earlier time as the commissioner determines.

(Added by Stats. 1968, Ch. 88.)



25113

(a) All securities, whether or not eligible for qualification by coordination under Section 25111 or qualification by notification under Section 25112, may be qualified by permit under this section.

(b) (1) An application for a permit under this section shall contain any information and be accompanied by any documents as shall be required by rule of the commissioner, in addition to the information specified in Section 25160 and the consent to service of process required by Section 25165. For this purpose, the commissioner may classify issuers and types of securities.

(2) An applicant may file a small company application for permit under this section if it meets all of the following conditions:

(A) The applicant is: (i) a California corporation or a foreign corporation, which at the time of filing an application under this subdivision is subject to Section 2115, and neither corporation is a “blind pool” company, as that term is defined by the commissioner; (ii) not engaged in oil and gas exploration or production, or mining or other extractive industries; (iii) not an investment company subject to the Investment Company Act of 1940; and (iv) not subject to the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934.

(B) The total offering of voting common stock and preferred stock by the applicant to be sold in a 12-month period, within or outside this state, is limited to one million dollars ($1,000,000), less the aggregate offering price for all securities sold (within the 12 months before the start, and during the offering, of the voting common stock or preferred stock) under Rule 504 of the Securities and Exchange Commission, in reliance on any exemption under subdivision (b) of Section 3 of the Securities Act of 1933, or in violation of subdivision (a) of Section 5 of that act, and immediately after the proposed sale and issuance there will be only one class of voting common stock.

(C) The minimum offering price of the voting common stock and preferred stock (and the conversion price if the preferred stock is convertible into the voting common stock) to be sold is two dollars ($2) per share and the applicant files an undertaking with the commissioner that there will be no stock splits, stock dividends, spinoffs, or mergers for a period of two years from the close of the offering. The undertaking notwithstanding, the commissioner may approve a spinoff or merger pursuant to an application for qualification filed by an applicant.

(D) The net proceeds from the offering are to be expended in the operations of the business.

(E) The offering is made pursuant to a Small Corporate Offering Registration disclosure document based on the Form U-7 as adopted by the North American Securities Administrators Association and any additional requirements as the commissioner shall prescribe, that may include, but not be limited to, investor suitability and due diligence investigation requirements.

(F) The application and disclosure document is reviewed and signed by a majority of the members of the board of directors of the applicant.

(G) The application shall contain that information and be accompanied by those documents required by rule of the commissioner, in addition to the information specified in Section 25610 and the consent to service of process required by Section 25165.

(c) Qualification of securities under this section becomes effective upon the commissioner issuing a permit authorizing the issuance of those securities.

(d) The commissioner shall annually prepare a report, and make that report publicly available by posting the report on the department’s Internet Web site, summarizing data collected from persons to which it issues permits pursuant to this section. The report shall include, but not be limited to, a summary of the general categories of investments for which permits are approved; the minimum, maximum, and average net worth required of those persons to whom permits are issued for each category of activity; the least stringent and most stringent suitability standards imposed on persons issued permits for each category of activity; the experience requirements imposed on persons issued permits for each category of activity; the total dollar amount of money sought to be raised per category of activity; the number and nature of enforcement actions taken against permitholders; and any other information the commissioner deems relevant to inform the Legislature about the activities of permitholders and the protections for those who invest with permitholders. The commissioner shall take steps to ensure that the publication of data collected from permitholders does not result in the release of proprietary information about individuals or businesses.

(e) The commissioner may examine those persons to whom permits are issued pursuant to this section to review compliance with the conditions of the permit and other applicable state law. The commissioner may disqualify an offering permitted pursuant to this section if he or she finds that the issuer has materially violated the provisions of its permit.

(Amended by Stats. 2012, Ch. 669, Sec. 6. Effective January 1, 2013.)



25114

Every qualification under this chapter is effective for 12 months from its effective date, unless the commissioner by order or rule specifies a different period, except during the time an order under Section 25140 or subdivision (a) of Section 25143 is in effect.

(Added by Stats. 1968, Ch. 88.)



25115

Every application for qualification of an issuer transaction under this chapter shall be signed and verified by the issuer; every application for qualification of a nonissuer transaction under Section 25111 shall be signed and verified by the person on whose behalf the offering is being made or by the issuer on behalf of such person.

(Amended by Stats. 1970, Ch. 612.)



25116

(a) An evidence of indebtedness issued pursuant to a qualification under this chapter or Chapter 3 (commencing with Section 25120), and the purchasers or holders thereof, shall be exempt from the usury provisions of the Constitution, subject to compliance by the issuer and purchaser with the terms and requirements that may be imposed by the commissioner as a condition of the qualification. This section creates and authorizes a class of transactions and persons pursuant to Section 1 of Article XV of the Constitution.

(b) Any evidence of indebtedness issued in compliance with this section shall be entitled to the benefits of the usury exemption contained in this section regardless of whether subsequent to its issuance the evidence of indebtedness is determined by a court of competent jurisdiction to be a “security.”

(Amended by Stats. 1996, Ch. 477, Sec. 2. Effective January 1, 1997.)



25117

(a) An evidence of indebtedness, and the purchasers or holders thereof, shall be exempt from the usury provisions of Section 1 of Article XV of the California Constitution if (1) the evidence of indebtedness is rated or provisionally rated by Standard & Poor’s Corporation as AAA, AA, A, BBB, or investment grade commercial paper, or by Moody’s Investors Service, Inc. as Aaa, Aa, A, Baa, or investment grade commercial paper, including any such ratings with “+” or “—” designation or other variations that occur within these ratings, or has a rating or a provisional rating by another nationally recognized rating agency or system, which rating and agency or system have been certified by rule or order of the commissioner, or (2) the issuer thereof either (A) has any security listed or approved for listing upon notice of issuance on a national securities exchange, if the exchange has been certified by the commissioner, pursuant to subdivision (o) of Section 25100, or (B) meets each of the following requirements:

(i) The issuer is a corporation which is subject to Section 13 of the Securities Exchange Act of 1934.

(ii) The issuer had total shareholders’ equity of at least one million dollars ($1,000,000) at the end of its most recent fiscal year, and had consolidated net income, after all charges, including taxes and extraordinary losses, and excluding extraordinary gains, of at least five hundred thousand dollars ($500,000) for three of its last four fiscal years, including its most recent fiscal year. The determination of total shareholders’ equity and net income shall be determined in conformity with generally accepted accounting principles applicable to that fiscal year or years, on a consolidated basis, or (3) the evidence of indebtedness is issued by any corporation all of the outstanding shares of which are owned by an issuer which meets the requirements of subparagraph (A) or (B) of paragraph (2).

(b) This section creates and authorizes a class of transactions and persons pursuant to Section 1 of Article XV of the California Constitution.

(c) Any evidence of indebtedness issued in compliance with this section shall be entitled to the benefits of the usury exemption contained in this section regardless of whether subsequent to its issuance the evidence of indebtedness is determined by a court of competent jurisdiction to be a “security.”

(Amended by Stats. 2009, Ch. 131, Sec. 11. Effective January 1, 2010.)



25118

(a) An evidence of indebtedness issued by an entity or guaranteed by an entity that is an affiliate (as defined in Section 150) of the borrower that, on the day the evidence of indebtedness issued or guaranty is first issued or entered into, has total assets of at least two million dollars ($2,000,000) according to its then most recent financial statements, and the purchasers or holders thereof, shall be exempt from the usury provisions of the California Constitution. The financial statements referred to in the preceding sentence shall meet both of the following requirements:

(1) Be as of a date not more than 90 days prior to the date the evidence of indebtedness or guaranty is first issued or entered into.

(2) Be prepared in accordance with either of the following:

(A) In accordance with generally accepted accounting principles and, if the entity has consolidated subsidiaries, on a consolidated basis.

(B) In accordance with the rules and requirements of the Securities and Exchange Commission, whether or not required by law to be prepared in accordance with those rules and requirements.

(b) Any one or more evidences of indebtedness, and the purchasers or holders thereof, shall be exempt from the usury provisions of the California Constitution if either of the following applies:

(1) The evidences of indebtedness aggregate at the time of issuance at least three hundred thousand dollars ($300,000) in original face amount, or, if the evidences of indebtedness are purchased with original issue discount, they are purchased for an aggregate purchase price at the time of issuance of at least three hundred thousand dollars ($300,000).

(2) The evidences of indebtedness are issued pursuant to a bona fide written commitment for the lending to the issuer of at least three hundred thousand dollars ($300,000), or the provision of a line of credit to the issuer in a principal amount of at least three hundred thousand dollars ($300,000). The exemption provided by this paragraph shall not be affected by a subsequent event of default or other event not in the lender’s control that has relieved or may relieve the lender from its commitment.

(c) Any evidence of indebtedness described in subdivision (a) or (b), and the purchasers or holders thereof, shall be entitled to the benefits of the usury exemption contained in this section regardless of whether, at any time after the evidence of indebtedness or guaranty upon which the exemption is based is first issued or entered into, the evidence of indebtedness or guaranty is determined by a court of competent jurisdiction not to be a “security.”

(d) This section creates and authorizes a class of transactions and persons pursuant to Section 1 of Article XV of the California Constitution.

(e) This section does not apply to:

(1) Any evidence of indebtedness issued or guaranteed (if the guaranty is part of the consideration for the indebtedness) by an individual, a revocable trust having one or more individuals as trustors, or a partnership in which, at the time of issuance, one or more individuals are general partners.

(2) Any transaction subject to the limitation on permissible rates of interest set forth in paragraph (1) of the first sentence of Section 1 of Article XV of the California Constitution.

(f) The exemptions created by this section shall only be available in a transaction that meets either of the following criteria:

(1) The lender and either the issuer of the indebtedness or the guarantor, as the case may be, or any of their respective officers, directors, or controlling persons, or, if any party is a limited liability company, the managers as appointed or elected by the members, have a preexisting personal or business relationship.

(2) The lender and the issuer, or the lender and the guarantor, by reason of their own business and financial experience or that of their professional advisers, could reasonably be assumed to have the capacity to protect their own interests in connection with the transaction.

(g) For purposes of this section, “preexisting personal or business relationship” and “capacity to protect their own interests in connection with the transaction” as used in subdivision (f) shall have the same meaning as, and be determined according to the same standards as, specified in paragraph (2) of subdivision (f) of Section 25102 and its implementing regulations provided that, solely with respect to this section, a lender or purchaser who is represented by counsel may designate that person as its professional adviser whether or not that person is compensated by the issuer or guarantor, as long as that person has a bona fide attorney-client relationship with the lender or purchaser.

(h) This section shall not exempt any person from the application of the California Finance Lenders Law (Division 9 (commencing with Section 22000) of the Financial Code).

(Amended by Stats. 2003, Ch. 62, Sec. 29. Effective January 1, 2004.)






CHAPTER 3 - Recapitalizations and Reorganizations

25120

(a) Except as provided in subdivision (b), it is unlawful for any person to offer or sell in this state any security in any of the following manners:

(1) In an issuer transaction in connection with any change in the rights, preferences, privileges, or restrictions of or on outstanding securities.

(2) In any exchange of securities by the issuer with its existing security holders exclusively.

(3) In any exchange in connection with any merger or consolidation or purchase of assets in consideration wholly or in part of the issuance of securities.

(4) In an entity conversion transaction.

(b) Subdivision (a) shall not apply to a security if the security is qualified for sale under this chapter (and no order under Section 25140 or subdivision (a) of Section 25143 is in effect with respect to the qualification) or if the security or transaction is exempted or not subject to qualification under Chapter 1 (commencing with Section 25100) of this part.

(Amended by Stats. 2002, Ch. 964, Sec. 2. Effective January 1, 2003.)



25121

The securities qualified for sale under this chapter shall be qualified by permit under this section. The application for the permit shall be signed and verified by the issuer and shall contain such information and be accompanied by such documents as shall be required by rule of the commissioner, in addition to the information specified in Section 25160 and the consent to service of process required by Section 25165. For this purpose, the commissioner may classify issuers and types of securities and transactions.

(Added by Stats. 1968, Ch. 88.)



25122

Qualification of securities under this chapter becomes effective upon the commissioner issuing a permit authorizing the issuance of such securities.

(Added by Stats. 1968, Ch. 88.)






CHAPTER 4 - Nonissuer Transactions

25130

It is unlawful for any person to offer or sell any security in this state in any nonissuer transaction unless it is qualified for such sale under this chapter or under Section 25111 or 25113 of Chapter 2 (commencing with Section 25110) of this part (and no order under Section 25140 or subdivision (a) of Section 25143 is in effect with respect to such qualification) or unless such security or transaction is exempted or not subject to qualification under Chapter 1 (commencing with Section 25100) of this part.

(Amended by Stats. 1997, Ch. 391, Sec. 12. Effective January 1, 1998.)



25131

(a) The securities to be offered or sold in a nonissuer transaction, which are not eligible for qualification under Section 25111, shall be qualified by notification under this section; provided however that securities offered in a nonissuer transaction pursuant to an exemption under Regulation A under the Securities Act of 1933 shall be qualified under Section 25113.

(b) The application for qualification by notification under this section shall be signed and verified by the person on whose behalf the offering is being made or by the issuer or by any broker-dealer and shall contain such information and be accompanied by such documents as shall be required by rule of the commissioner, in addition to the information specified in Section 25160 and the consent to service of process required by Section 25165. For this purpose, the commissioner may classify issuers and types of securities.

(c) If no stop order or order under subdivision (a) of Section 25143 is in effect under this law, a qualification under this section automatically becomes effective (and the securities may be offered and sold in accordance with the terms of the application as amended) at 12 o’clock noon California time on the 10th business day after the filing of the application or the last amendment thereto or at such earlier time as the commissioner determines.

(d) Information may not be required under this section unless it is known to the person filing the application or to the persons on whose behalf the distribution is to be made, or can be furnished by them without unreasonable effort or expense.

(Amended by Stats. 1974, Ch. 1103.)



25132

Every qualification under this chapter and every qualification of a nonissuer transaction under Section 25111 is effective for 12 months from its effective date, except during the time a stop order under Section 25140 or an order under subdivision (a) of Section 25143 is in effect. A qualification under this chapter may be withdrawn only in the discretion of the commissioner. The commissioner may by rule or order extend the effective period of any qualification under this chapter.

(Added by Stats. 1968, Ch. 88.)



25133

It is unlawful for any person without the written consent of the commissioner to consummate the sale or transfer of any securities heretofore or hereafter placed in escrow pursuant to a condition ordered by the commissioner and that have not been released from escrow, or that are subject to a currently effective legend condition requiring such consent (except as permitted therein), or concerning which the commissioner has issued a written notice to the holders thereof pursuant to Section 25534 ordering the certificates evidencing the securities to be stamped or printed with a legend as provided in the section.

(Amended by Stats. 1996, Ch. 41, Sec. 5. Effective May 6, 1996.)



25134

Every applicant seeking qualification for the sale of securities shall, upon request of the commissioner, furnish to the commissioner an authorization for examination of the applicant’s financial records of the sale of such securities pursuant to Section 7473 of the Government Code.

(Added by Stats. 1976, Ch. 1320.)






CHAPTER 5 - Authority of the Commissioner

25140

(a) (1) The commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any qualification of an underwritten offering of securities under Section 25111, 25112 or 25131 or may suspend or revoke any permit issued under Section 25113 or 25122 if he or she finds (A) that the order is in the public interest and (B) that the proposed plan of business of the issuer or the proposed issuance or sale of securities is not fair, just, or equitable, or that the issuer does not intend to transact its business fairly and honestly, or that the securities proposed to be issued or the method to be used in issuing them will tend to work a fraud upon the purchaser thereof.

(2) In the case of an application for or qualification of securities under Section 25111, 25112, or 25131 that is not an underwritten offering of securities, the commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of the qualification unless he or she finds (A) that the stop order is not in the public interest and (B) that the proposed plan of business of the applicant or the proposed issuance of securities is fair, just, and equitable, that the issuer intends to transact its business fairly and honestly, and that the securities that the issuer proposes to issue or the method to be used in issuing them are not such as will work a fraud upon the purchaser thereof.

(b) The commissioner may refuse to issue a permit under Section 25113 unless he or she finds that the proposed plan of business of the applicant and the proposed issuance of securities are fair, just, and equitable, that the applicant intends to transact its business fairly and honestly, and that the securities which it proposes to issue and the methods to be used by it in issuing them are not such as, in his or her opinion, will work a fraud upon the purchaser thereof.

(c) The commissioner may refuse to issue a permit under Section 25122 unless he or she finds that the proposed plan of recapitalization or reorganization and the proposed issuance of securities are fair, just, and equitable to all security holders affected.

(d) Notwithstanding the provisions of subdivisions (a) and (b) of this section, the commissioner shall not have authority to issue any stop order or to refuse to issue or to suspend or revoke any permit on the basis that the price at which the security is to be offered is unfair, unjust or inequitable in any case where the security is being publicly offered for cash pursuant to a registration statement under the Securities Act of 1933 and the offering is the subject of a firm commitment underwriting by an underwriter or syndicate of underwriters all of whom are registered under the Securities Exchange Act of 1934. For the purposes of this subdivision a firm commitment underwriting means an underwriting pursuant to which the underwriter or syndicate of underwriters is committed to take up and pay for the securities subject only to the usual or customary conditions, but not including any “market out” or similar condition operative after the time of commencement of the offering. (A condition relating to the suspension of all trading on a national securities exchange, a banking holiday, war, civil insurrection, or the like is not a “market out” or similar condition within the meaning of this subdivision.) Nothing contained in this subdivision shall deny authority to the commissioner to issue a stop order or to refuse to issue or to suspend or revoke a permit because of unreasonable discounts, commissions or other compensation to underwriters, sellers or others, unreasonable promoters’ profits or participations or unreasonable amounts or kinds of options.

(Amended by Stats. 1990, Ch. 1035, Sec. 2.)



25141

The commissioner may impose as a condition of qualification under Chapter 2 (commencing with Section 25110) or Chapter 3 (commencing with Section 25120) of this part conditions requiring the deposit in escrow of securities, imposing a legend condition restricting the transferability thereof, impounding the proceeds from the sale thereof, limiting the expense in connection with the sale thereof, requiring the waiver of assets, dividends or voting rights by the holders of promotional securities, or any other condition if the commissioner finds that without such condition the offering will be unfair, unjust or inequitable. The commissioner may in his or her discretion modify or remove any such conditions when in his or her opinion they are no longer necessary or appropriate.

(Amended by Stats. 1996, Ch. 41, Sec. 6. Effective May 6, 1996.)



25142

When application is made for a permit to issue securities or to deliver other consideration (whether or not the security or transaction is exempt from qualification or not required to be qualified) in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, the commissioner is expressly authorized to approve the terms and conditions of such issuance and exchange or such delivery and exchange and the fairness of such terms and conditions, and is expressly authorized to hold a hearing upon the fairness of such terms and conditions, at which all persons to whom it is proposed to issue securities or to deliver such other consideration in such exchange have the right to appear. The application for a permit to deliver consideration other than securities shall be in such form, contain such information and be accompanied by such documents as shall be required by rule of the commissioner or, in the absence thereof, in substantially the form of an application filed pursuant to Section 25121.

(Amended by Stats. 1977, Ch. 235.)



25143

(a) The commissioner may by order summarily postpone or suspend the effectiveness of any qualification pending final determination of any proceeding under this chapter. Upon the entry of the order, the commissioner shall promptly notify each person specified in subdivision (b) of this section that it has been entered and of the reasons therefor and that upon the receipt of a written request the matter will be set down for hearing to commence within 15 business days after such receipt unless the applicant consents to a later date. If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice and hearing in accordance with subdivision (b) of this section, may modify or vacate the order or extend it until final determination.

(b) No stop order may be entered under this chapter except under subdivision (a) of this section without appropriate prior notice to the applicant, the issuer, and the person on whose behalf the securities are to be or have been offered and hearing in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, in connection with which the commissioner shall have all of the powers granted thereunder. In the case of qualification by permit, such hearing shall be held upon such notice within 20 business days after a written request therefor by the applicant unless the permit is issued prior to the expiration of such period or the applicant consents to a later date.

(Amended by Stats. 1973, Ch. 390.)



25144

The commissioner may vacate or modify a stop order if he finds that the conditions which caused its entry have changed or that it is otherwise in the public interest to do so.

(Added by Stats. 1968, Ch. 88.)



25145

Every issuer qualifying securities for sale in this state shall at all times keep and maintain a complete set of books, records, and accounts of such sales and the disposition of the proceeds thereof, and shall thereafter, at such times as are required by the commissioner, make and file in the office of the commissioner a report, setting forth the securities sold by it under such qualification, the proceeds derived therefrom and the disposition thereof.

(Added by Stats. 1968, Ch. 88.)



25146

For a period of 18 months after the qualification is effective, the commissioner may by rule or order require an issuer who has filed an application to file reports not more often than semiannually for the purpose of keeping reasonably current the information contained in the application; provided, that the commissioner may not require the filing of any such report after completion of the offering if a nonissuer transaction in the security would be entitled to exemption under Section 25101.

(Amended by Stats. 1988, Ch. 598, Sec. 2.)



25147

The commissioner may by rule or order require as a condition of qualification that any security qualified under Section 25113 be sold only on a specified form of subscription or sale contract, and that a signed or conformed copy of each contract be preserved for any period up to three years specified in the rule or order.

(Added by Stats. 1968, Ch. 88.)



25148

Except in cases where the delivery of a prospectus or proxy statement is required under the Securities Act of 1933 or the Securities Exchange Act of 1934, the commissioner may by rule or order require as a condition of qualification under Section 25112, 25113, 25122 or 25131 that a prospectus or proxy statement containing any designated part of the information required in the application be given to each person to whom an offer is made before the sale of the security to be issued under the permit or order.

(Amended by Stats. 1983, Ch. 442, Sec. 2.)



25149

The commissioner may act as escrow holder for securities required to be deposited in escrow by his order.

(Added by Stats. 1968, Ch. 88.)



25150

The commissioner may accept and act upon the opinions, appraisements and reports of any engineers, appraisers, or other experts which may be presented by an applicant on any question of fact concerning or affecting the securities proposed to be offered and sold. In lieu of, or in addition to, such opinions, appraisements, and reports, the commissioner may have any or all matters concerning or affecting such securities investigated, appraised, passed upon and certified to him by engineers, appraisers, or other experts selected by him.

(Repealed and added by Stats. 1968, Ch. 88.)



25151

(a) Upon the filing of a written request for the consent to transfer securities referred to in Section 25133, accompanied by such information and documents as the commissioner may by rule require, the commissioner shall issue such consent if the commissioner finds that the transfer requested will be fair, just, and equitable to the proposed transferees, and otherwise the commissioner shall deny such consent.

(b) The issuance of the commissioner’s consent pursuant to this section shall not be a qualification of the transaction pursuant to, nor an exemption from the qualification requirements of, Section 25110, 25120, or 25130.

(Amended by Stats. 1984, Ch. 577, Sec. 5.)






CHAPTER 6 - General Provisions

25160

Every application for qualification shall state (1) the maximum amount of securities proposed to be offered in this state; and (2) any adverse order, judgment, or decree entered in connection with the offering by the regulatory authority in any state or by any court or by the Securities and Exchange Commission. Verification of an application shall be in the manner provided in the Code of Civil Procedure for the verification of pleadings. All information required to be included in an application shall be true and complete as of the time the qualification of the sale of securities becomes effective; and an applicant shall promptly supply by amendment prior to the effectiveness of such qualification any information based on facts occurring after the original date of filing which is necessary to supplement or correct the information contained in the original application so as to make such information not materially misleading as of the effective date of such qualification.

(Added by Stats. 1968, Ch. 88.)



25161

Any document filed under this law or a predecessor statute may be incorporated by reference in a subsequent application or notice filing if it was filed within four years prior to the filing of the application or notice filing, or is otherwise available in the files of the commissioner, to the extent that the document is currently accurate.

(Amended by Stats. 1997, Ch. 391, Sec. 13. Effective January 1, 1998.)



25162

An amendment to an application filed after the effective date of the qualification of the sale of securities, if such amendment is approved by the commissioner, shall become effective on such date as the commissioner may determine, having due regard to the public interest and the protection of investors.

(Added by Stats. 1968, Ch. 88.)



25163

In any proceeding under this law, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1968, Ch. 88.)



25164

(a) Neither (1) the fact that an application for qualification under this law has been filed nor (2) the fact that such qualification has become effective constitutes a finding by the commissioner that any document filed under this law is true, complete, or not misleading. Neither any such fact nor the fact that a notice is filed or an exemption is available for a security or a transaction means that the commissioner has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security or transaction (except as provided in Section 25142).

(b) It is unlawful to make or cause to be made to any prospective purchaser any representation inconsistent with subdivision (a) of this section.

(c) Every permit issued by the commissioner shall recite in bold type that the issuance thereof is permissive only and does not constitute a recommendation or endorsement of the securities permitted to be issued.

(Amended by Stats. 1997, Ch. 391, Sec. 14. Effective January 1, 1998.)



25165

Every applicant for qualification of the sale of securities under this law or every person filing an application or a notice under Sections 25100.1, 25101.1, 25102.1, and 25230.1 or a request for or notice of an exemption from qualification (other than a California corporation, California limited partnership, California limited liability company, or a person licensed as a broker-dealer in this state) shall file with the commissioner, in such form as prescribed by rule, an irrevocable consent appointing the commissioner or his or her successor in office to be the applicant’s or person’s attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the applicant or person or the successor, executor or administrator thereof, which arises under this law or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous qualification under this law (or application for a permit under any prior law if the application under this law states that such consent is still effective), or in connection with a notice filing under Section 25100.1, 25101.1, 25102.1, and 25230.1, need not file another. Service may be made by leaving a copy of the process in the office of the commissioner but it is not effective unless (1) the plaintiff, who may be the commissioner in a suit, action or proceeding instituted by him or her, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at the last address on file with the commissioner, and (2) the plaintiff’s affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(Amended by Stats. 2013, Ch. 335, Sec. 3. Effective January 1, 2014.)



25166

It is unlawful for any person willfully to make any untrue statement of a material fact in any application, notice, or report filed with the commissioner under this part or pursuant to subdivision (b) of Section 25507, or willfully to omit to state in any such application, notice, or report any material fact which is required to be stated therein.

(Amended by Stats. 1974, Ch. 1103.)









PART 3 - REGULATION AND NOTICE FILING REQUIREMENTS OF AGENTS, BROKER-DEALERS, INVESTMENT ADVISER REPRESENTATIVES, AND INVESTMENT ADVISERS

CHAPTER 1 - Exemptions

25200

A broker-dealer registered under the Securities Exchange Act of 1934, who has not previously had any certificate denied or revoked under this law or any predecessor statute, shall be exempted from the provisions of Section 25210 if he has no place of business in this state and he does not direct offers to sell or buy into this state in any manner to persons other than broker-dealers, banks, savings and loan associations, trust companies, insurance companies, investment companies registered under the Investment Company Act of 1940, pension or profit-sharing trusts (other than self-employed individual retirement plans), or other institutional investors or governmental agencies or instrumentalities designated by rule of the commissioner, or to more than 15 other customers (whether or not self-employed individual retirement plans) having an existing account with such broker-dealer prior to any offer made to them in this state, during any period of 12 consecutive months, whether or not the offeror or any of the offerees is then present in this state.

(Amended by Stats. 1978, Ch. 663.)



25202

(a) An investment adviser shall not be subject to Section 25230 if (1) the investment adviser does not have a place of business in this state and (2) during the preceding 12-month period has had fewer than six clients who are residents of this state.

(b) For the purpose of this section only, “client” has the same meaning as the term “client” is defined by the Securities and Exchange Commission under the rule adopted pursuant to Section 222(d) of the Investment Advisers Act of 1940, as amended. Also, for the purpose of this section only, “client” does not mean other investment advisers, broker-dealers, banks, savings and loan associations, trust companies, insurance companies, investment companies registered under the Investment Company Act of 1940, pension and profit-sharing trusts (other than self-employed individual retirement plans), or other institutional investors or governmental agencies or instrumentalities designated by rule or order of the commissioner.

(Amended by Stats. 1998, Ch. 48, Sec. 5. Effective January 1, 1999.)



25203

A person whose only clients are insurance companies shall be exempted from the provisions of Section 25230.

(Amended by Stats. 1997, Ch. 391, Sec. 19. Effective January 1, 1998.)



25204

The commissioner may by such rules as he deems necessary or appropriate in the public interest or for the protection of investors, either unconditionally or upon specified terms and conditions or for specified periods, exempt from the provisions of Section 25210 or Section 25230 any class of persons specified in such rules.

(Added by Stats. 1968, Ch. 88.)



25206

A broker licensed by the Real Estate Commissioner is exempt from the provisions of Section 25210 when engaged in transactions in any interest in any general or limited partnership, joint venture, unincorporated association, or similar organization (but not a corporation) owned beneficially by no more than 100 persons and formed for the sole purpose of, and engaged solely in, investment in or gain from an interest in real property, including, but not limited to, a sale, exchange, trade, or development. An interest held by a husband and wife shall be considered held by one person for the purposes of this section.

(Added by Stats. 1977, Ch. 991.)



25207

A financial institution that undertakes activities with respect to an investment company pursuant to the provisions of Section 1338, 6524, 14652.5, or 18022.5 of the Financial Code shall not be subject to Section 25210 or 25230 in connection with such activities but shall be subject to Sections 25218, 25234, 25235, and 25237 and to subdivisions (a), (b), and (d) of Section 25216, and such rules thereunder as the commissioner may specify by rule. Nothing in this section shall affect the status of such a financial institution as a broker-dealer or investment adviser, or the employees of such persons, when engaged in the activities authorized by the provisions of the Financial Code specified above.

(Amended by Stats. 2000, Ch. 135, Sec. 29. Effective January 1, 2001.)



25208

A person licensed as a capital access company under Division 3 (commencing with Section 28000) of Title 4 is exempt from the provisions of Section 25210 when engaged in the transaction of business pursuant to the requirements of the Capital Access Company Law and the regulations promulgated thereunder.

(Added by Stats. 1998, Ch. 668, Sec. 2. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



25209

Section 25210 shall not apply to an agent of an issuer when engaged in transactions exempted by subdivision (q) of Section 25102, provided that the agent is a life agent licensed in California or in the state of domicile of the purchaser.

(Added by Stats. 2000, Ch. 705, Sec. 5. Effective January 1, 2001.)






CHAPTER 2 - Licensing of Agents and Broker-Dealers

25210

(a) Unless exempted under the provisions of Chapter 1 (commencing with Section 25200) of this part, no broker-dealer shall effect any transaction in, or induce or attempt to induce the purchase or sale of, any security in this state unless the broker-dealer has first applied for and secured from the commissioner a certificate, then in effect, authorizing that person to act in that capacity.

(b) No person shall, on behalf of a broker-dealer licensed pursuant to Section 25211, or on behalf of an issuer, effect any transaction in, or induce or attempt to induce the purchase or sale of, any security in this state unless that broker-dealer and agent have complied with any rules as the commissioner may adopt for the qualification and employment of those agents.

(c) The commissioner shall, consistent with Section 25213, review the disciplinary histories of agents upon the filing of notice of (1) the employment or transfer of an agent for a broker-dealer, (2) an amendment to the information filed by the agent at the time of employment or transfer, and (3) the termination of employment of the agent from the broker-dealer.

(Amended by Stats. 1998, Ch. 769, Sec. 2. Effective January 1, 1999.)



25211

(a) The application for a certificate as a broker-dealer shall be accompanied by the consent to service of process specified in Section 25240 and, unless filed pursuant to subdivision (b), shall contain such information in such detail relating to the applicant and any persons associated with him or her as the commissioner may by rule require.

(b) A broker-dealer registered under the Securities Exchange Act of 1934 who is a member of the New York Stock Exchange, the NYSE Amex, the NYSE Arca, or the Financial Industry Regulatory Authority, and who has not had any certificate as a broker-dealer, investment adviser or agent denied or revoked under this law or any predecessor statute, may be licensed by notification pursuant to this subdivision by filing with the commissioner an application setting forth the following information in such form and detail as the commissioner may by rule require:

(1) Such information as is necessary to identify the broker-dealer and its offices in this state, and the location of its records and principal office.

(2) Such information as is necessary to establish that the broker-dealer meets the requirements for licensure by notification under this subdivision.

(3) The consent to service of process specified in Section 25240.

(4) Such information as the commissioner may require as to the jurisdictions in which the broker-dealer is licensed or registered and as to the nature of the business conducted by the broker-dealer.

(c)  Unless a proceeding has been instituted under Section 25212, a certificate under subdivision (b) shall become effective on the third business day after the application is filed with the commissioner or upon the day the certificate is issued, whichever first occurs. However, the commissioner may by order delay effectiveness for a period not exceeding 15 business days (or for an additional period with the consent of the applicant) if the commissioner believes that the delay is necessary in the public interest to determine if a proceeding should be instituted under Section 25212. The commissioner may by rule or order waive that provision of subdivision (b) which precludes application thereunder by a person who has had a certificate denied or revoked under this law or any predecessor statute if the commissioner finds the waiver to be in the public interest. The commissioner, after appropriate notice and opportunity for hearing in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, may by rule or order disqualify a self-regulatory organization specified in subdivision (b) from the provisions thereof. The commissioner may by rule establish standards or criteria pursuant to which disqualification may be made and he or she may disqualify upon a finding that the self-regulatory organization fails substantially to comply with those standards or criteria. Disqualification by the commissioner shall not affect a certificate which has become effective pursuant to this subdivision prior to the effective date of that rule or order of disqualification but each person licensed pursuant to subdivision (b) upon the basis of membership in that organization shall, within 90 days after the effective date of that rule or order, or such additional time as the commissioner may allow, file with the commissioner a complete and current application in the form required pursuant to subdivision (a). If a broker-dealer licensed pursuant to subdivision (b) ceases to meet the qualifications for licensing pursuant to that subdivision, he or she shall, within 10 days after that event, file with the commissioner a complete and current application in the form required pursuant to subdivision (a).

(d) An application for a certificate as a broker-dealer, with respect to a broker-dealer to be formed or organized, may be made by a licensed broker-dealer to which the broker-dealer to be formed or organized is to be the successor. The application shall contain such information in such detail relating to the applicant and to the successor and any person associated with the applicant or the successor as the commissioner may by rule require. The application shall become effective and the successor may transact business as a broker-dealer 30 days after the receipt of the application by the commissioner or within such shorter period of time as the commissioner may determine, unless an order has been entered under Section 25212 denying a certificate to the successor or a proceeding looking toward an order has been instituted under that section. The certificate shall terminate on the 45th day after the effective date thereof, unless prior thereto the successor shall, in accordance with such rules as the commissioner may prescribe, adopt the application as its own and file the consent to service of process specified in Section 25240.

(Amended by Stats. 2009, Ch. 131, Sec. 12. Effective January 1, 2010.)



25211.5

A broker-dealer acting pursuant to a certificate which is then in effect and which is issued pursuant to Section 25211, shall be exempt from the usury provisions of the State Constitution. This section creates and authorizes a class of persons pursuant to Section 1 of Article XV of the Constitution.

(Added by Stats. 1983, Ch. 859, Sec. 2. Effective September 16, 1983.)



25212

The commissioner may, after appropriate notice and opportunity for hearing, by order censure, deny a certificate to, suspend for a period not exceeding 12 months or revoke the certificate of, any broker-dealer if the commissioner finds that the censure, denial, suspension, or revocation is in the public interest and that the broker-dealer, whether prior or subsequent to becoming a broker-dealer, or any partner, officer, director, or branch manager of the broker-dealer, whether prior or subsequent to becoming associated with the broker-dealer, or any person directly or indirectly controlling the broker-dealer, whether prior or subsequent to becoming such, or any agent employed by the broker-dealer while so employed has done any of the following:

(a) Has willfully made or caused to be made in any application for a certificate or in any report required to be filed with the commissioner under this law, or in any proceeding before the commissioner, any statement which was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has willfully omitted to state in the application or report any material fact which is required to be stated therein.

(b) Has been either (1) convicted of or has pled nolo contendere to a felony or misdemeanor, or (2) held liable in a civil action by final judgment of a court based upon conduct showing moral turpitude, and the commissioner finds that the felony, misdemeanor, or civil action (A) involved the purchase or sale of any security, (B) arose out of the conduct of the business of a broker-dealer or investment adviser, (C) involved theft, or (D) involved the violation of Section 1341, 1342, or 1343 of Title 18 of the United States Code.

(c) Is permanently or temporarily enjoined by order, judgment, or decree of any court of competent jurisdiction from acting as an investment adviser, underwriter, or broker-dealer, or as an affiliated person or employee of any investment company, bank, or insurance company, or from engaging in or continuing any conduct or practice in connection with that activity or in connection with the purchase or sale of any security.

(d) Is or has been subject to (1) any order of the Securities and Exchange Commission or the securities administrator of any other state denying registration to, or revoking or suspending the registration of, the person as a broker, dealer, agent, or investment adviser, (2) any order of any national securities association or national securities exchange (registered under the Securities Exchange Act of 1934) suspending or expelling that person from membership in the association or exchange or from association with any member thereof, or (3) any other order of the commission or any administrator, association, or exchange referred to in this subdivision which is or has been necessary for the protection of any investor.

(e) Has willfully violated any provision of the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, the Commodity Exchange Act, or Title 4 (commencing with Section 25000), including the Franchise Investment Law, Division 5 (commencing with Section 31000), or the California Commodity Law of 1990, Division 4.5 (commencing with Section 29500), or of any rule or regulation under any of those statutes, or any order of the commissioner which is or has been necessary for the protection of any investor.

(f) Is or has been subject to (1) any order of the Commodity Futures Trading Commission denying registration to, or revoking or suspending the registration of, that person under the Commodity Exchange Act, (2) any order of any board of trade or commodity exchange, including, but not limited to, the New York Mercantile Exchange, the Chicago Mercantile Exchange, the Chicago Board of Trade, or the Chicago Board Options Exchange, suspending or expelling that person from membership in the board of trade or commodity exchange or from association with any member thereof, or (3) any other order of the commission or any board or exchange referred to in this subdivision which is or has been necessary for the protection of any investor.

(g) Has willfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person of any of the statutes or rules or regulations referred to in subdivision (e) above, or has failed reasonably to supervise, with a view to preventing violations of those statutes, rules and regulations, another person who commits a violation, if the other person is subject to his or her supervision; for the purposes of this subdivision, no person shall be deemed to have failed reasonably to supervise any person if (1) there have been established procedures, and a system for applying those procedures, which would reasonably be expected to prevent and detect, insofar as practicable, any violation by the other person, and (2) that person has reasonably discharged the duties and obligations incumbent upon him or her by reason of those procedures and system without reasonable cause to believe that those procedures and system were not being complied with.

(h) Is subject to any currently effective order of the commissioner entered pursuant to Section 25213 revoking or suspending the certificate of the person as an agent.

(i) Has violated any provision of this division or the rules thereunder or, in the case of an applicant only, any similar regulatory scheme of the State of California or a foreign jurisdiction.

(Amended by Stats. 2003, Ch. 473, Sec. 2. Effective January 1, 2004.)



25212.1

The commissioner may immediately revoke by order the certificate of any broker-dealer if the broker-dealer fails to comply with any currently effective order of the commissioner which is necessary for the protection of any investor, unless the broker-dealer secures a court order restraining the enforcement of the commissioner’s revocation order within 10 days of the date the order is issued.

(Amended by Stats. 2002, Ch. 772, Sec. 2. Effective January 1, 2003.)



25213

The commissioner may, after appropriate notice and opportunity for hearing, by order censure, or suspend for a period not exceeding 12 months, or deny or bar from any position of employment, management or control of any broker-dealer or investment adviser, any officer, director, partner, agent, employee of, or person performing similar functions for, a broker-dealer, or any other person, if the commissioner finds that the censure, suspension, denial, or bar is in the public interest and that the person has committed any act or omission enumerated in subdivision (a), (e), (f), or (g) of Section 25212 or has been convicted of, or pled nolo contendere to, any offense or been held liable in any civil action specified in subdivision (b) of Section 25212, or is enjoined from any act, conduct or practice specified in subdivision (c) of Section 25212 or is subject to any order specified in subdivision (d) of Section 25212.

(Amended by Stats. 2002, Ch. 772, Sec. 3. Effective January 1, 2003.)



25213.3

The commissioner shall, after appropriate notices and opportunity for hearing, by order suspend, for a period not exceeding 12 months, or bar from any position of employment, management or control of any broker-dealer, any officer, director, partner, agent, employee of, or person performing similar functions for, a broker-dealer, or any other person, if the person has been convicted of, or has pleaded nolo contendere to, a felony or misdemeanor in violation of Section 25541 that was committed on or after January 1, 1989.

(Amended by Stats. 2002, Ch. 772, Sec. 4. Effective January 1, 2003.)



25214

(a) It is unlawful for any person, as to whom an order suspending or barring employment or control is in effect pursuant to Section 25213 or 25213.3, willfully to become or to be employed by any broker-dealer or investment adviser, contrary to the terms of that order, without the consent of the commissioner; and it is unlawful for any broker-dealer to permit a person as to whom an order is in effect pursuant to Section 25213, 25213.3, or 25232.1 to become or to remain a person employed by the broker-dealer, contrary to the terms of that order, without the consent of the commissioner, if the broker-dealer knew, or in the exercise of reasonable care should have known, of the order.

(b) Any person as to whom an order suspending or barring employment or control is issued pursuant to Section 25213 or 25213.3 may petition the commissioner for reinstatement or reduction of penalty, or for modification of the order, as provided in and subject to the provisions of Section 11522 of the Government Code. The commissioner may, at any time and with the consent of that person without hearing, modify such order.

(Amended by Stats. 1988, Ch. 1339, Sec. 2.)



25215

No order may be entered under Section 25212, 25213, 25213.3, or 25252 except after notice to any person affected thereby (and, in the case of an agent, to his or her employer or prospective employer if known to the commissioner) of the intention of the commissioner to enter that order and of the reasons therefor and that upon receipt of a request the matter will be set down for hearing to commence within 15 business days after that receipt unless the person affected consents to a later date. If no hearing is requested within 30 days after the mailing of the notice and none is ordered by the commissioner, the order may be entered without hearing to remain in effect until it is modified or vacated by the commissioner. In the case of an original application for a certificate, that hearing shall be set down to commence within 15 business days after receipt of a written request by the applicant made 30 days or more after the filing of the application, even though no notice by the commissioner has been given, unless the applicant consents to a later date. If a hearing is requested or ordered, it shall be held in accordance with the provisions of the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the commissioner shall have all of the powers granted thereunder.

(Amended by Stats. 1998, Ch. 391, Sec. 1. Effective January 1, 1999.)



25216

(a) No broker-dealer or agent shall effect any transaction in, or induce or attempt to induce the purchase or sale of, any security in this state by means of any manipulative, deceptive or other fraudulent scheme, device, or contrivance. The commissioner shall, for the purposes of this subdivision, by rule define such schemes, devices or contrivances as are manipulative, deceptive, or otherwise fraudulent.

(b) No broker-dealer or agent shall effect any transaction in, or induce or attempt to induce the purchase or sale of, any security in this state in connection with which such broker-dealer or agent engages in any fraudulent, deceptive or manipulative act or practice or makes any fictitious quotation. The commissioner shall, for the purposes of this subdivision, by rule define and prescribe means reasonably designed to prevent such acts and practices as are fraudulent, deceptive, or manipulative and such quotations as are fictitious.

(c) No broker-dealer or agent shall effect any transaction in, or induce or attempt to induce the purchase or sale of, any security in this state in contravention of such rules as the commissioner may prescribe as necessary or appropriate in the public interest or for the protection of investors to provide safeguards with respect to the financial responsibility of broker-dealers. Subject to the limitations of Section 15(h) of the Securities Exchange Act of 1934, those rules may require a minimum capital for broker-dealers or prescribe a ratio between net capital and aggregate indebtedness or both and a fidelity bond.

(d) No broker-dealer or agent shall effect or attempt to effect in this state, in contravention of such rules as the commissioner may prescribe as necessary or appropriate in the public interest or for the protection of investors, (1) any transaction in connection with any security whereby any party to such transaction acquires any put, call, straddle, or other option or privilege (A) of buying or selling the security, (B) on any security, certificate of deposit, or group or index of securities (including any interest therein or based on the market value thereof), (C) entered into on a national securities exchange relating to foreign currency, or (2) any transaction in connection with any security with relation to which the broker-dealer or agent has, directly or indirectly, any interest in any such put, call, straddle, option, or privilege, or (3) any transaction in any security for the account of any person who the broker-dealer or agent has reason to believe has, and who actually has, directly or indirectly, any interest in any such put, call, straddle, option, or privilege with relation to such security.

(e) The commissioner may by rule require any issuer who employs agents in connection with any security or transaction not exempted by Chapter 1 (commencing with Section 25100) of Part 2 of this division to post a surety bond in an amount not exceeding ten thousand dollars ($10,000), conditioned that the issuer will comply with the provisions of this law and the rules and orders issued thereunder. The bond, unless previously canceled, shall cover for the entire period that the qualification is in effect. If a deposit in lieu of a bond is made pursuant to Article 7 (commencing with Section 995.710) of Chapter 2 of Title 14 of Part 2 of the Code of Civil Procedure, the deposit may include an appropriate deposit of securities. No suit may be maintained to enforce any liability on the bond unless brought within two years after the contract of sale or other act upon which the suit is based.

(Amended by Stats. 1997, Ch. 391, Sec. 20. Effective January 1, 1998.)



25217

(a) No broker-dealer licensed under this chapter shall, effect any transaction in, or induce or attempt to induce the purchase or sale of, any security in this state unless such broker-dealer and all agents employed by such broker-dealer meet such specified and appropriate standards with respect to training, experience, supervision, terms of employment, and other qualifications as the commissioner finds necessary or desirable. The commissioner may establish such standards by rules, which may: (1) appropriately classify broker-dealers and agents (taking into account relevant matters, including types of business done and nature of securities sold); (2) specify that all or any portion of such standards shall be applicable to any such class; (3) require persons in any such class to pass examinations prescribed in accordance with such rules; and (4) provide that persons in any such class, other than a broker-dealer and partners, officers and supervisory employees (which term may be defined by the commissioner’s rules and as so defined shall include branch managers of broker-dealers) of broker-dealers, may be qualified solely on the basis of compliance with such specified standards of training and such other qualifications as the commissioner finds appropriate.

(b) In addition to the fees imposed by Section 25608, the commissioner may prescribe by rule reasonable fees and charges to defray the cost of any examination administered by the commissioner or under the commissioner’s direction. The commissioner may cooperate with national securities associations and national securities exchanges and with the Securities and Exchange Commission in administering examinations and may require broker-dealers and agents to pass examinations administered by or on behalf of any such association or exchange or by the Securities and Exchange Commission and to pay to such association or exchange or such commission reasonable fees or charges to defray the costs incurred by such association or exchange or commission in administering such examinations.

(c) A broker-dealer licensed under this chapter making loans to its customers which are subject to the provisions of Division 9 (commencing with Section 22000) of the Financial Code shall be licensed as a personal property broker under that division.

(Amended by Stats. 1979, Ch. 665.)



25218

No broker-dealer licensed under this chapter shall effect any transaction in, or induce or attempt to induce the purchase or sale of, any security in this state in contravention of such rules as the commissioner may prescribe designed to promote just and equitable principles of trade, to provide safeguards against unreasonable profits or unreasonable rates of commissions or other charges, and in general to protect investors and the public interest, and to remove impediments to and perfect the mechanism of a free and open market.

(Amended by Stats. 1979, Ch. 665.)



25219

Notwithstanding any other provision of this division, if in his or her opinion the public interest and the protection of investors so require, the commissioner is authorized summarily to suspend all over-the-counter trading in this state by broker-dealers and agents in any security or summarily to suspend all trading on a national securities exchange located in this state in any security (provided, in the case of trading on that exchange, that the security is not listed on any national securities exchange located outside this state on which trading has not been suspended) for a period not exceeding 90 days, and for successive periods of 90 days. No broker-dealer or agent shall effect any transaction (other than an unsolicited brokerage transaction effected on a national securities exchange located outside this state) in, or induce or attempt to induce the purchase or sale of, any security in this state in which trading is in any manner suspended under this section, except in performance of a contract previously entered into.

(Amended by Stats. 2009, Ch. 131, Sec. 13. Effective January 1, 2010.)



25220

At any time after the issuance of an order under Section 25219, any interested person (including, but not limited to, the issuer of the security and any broker-dealer who has been making a market in the security) may in writing request that the suspension of trading be rescinded. Upon the receipt of such a written request, the matter shall be set down for hearing to commence within 15 business days after such receipt unless the person making the request consents to a later date. After such hearing, which shall be conducted in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and in connection with which the commissioner shall have all of the powers granted thereunder, the commissioner may order such suspension to be continued until modified or rescinded by further order of the commissioner if he finds that trading in the security will be unfair, unjust, or inequitable to investors or will tend to work a fraud upon the purchasers or sellers of such security. Otherwise, he shall rescind the suspension of trading and no further orders may be entered under Section 25219 with respect to the same security in the absence of changed circumstances justifying such order.

(Amended by Stats. 1973, Ch. 390.)



25221

(a) Notwithstanding any other provision of law, a broker-dealer, or any affiliate thereof, licensed under this chapter, or any officer or employee thereof, may submit to the Department of Justice fingerprints of an applicant for employment for the purpose of obtaining information as to the existence and nature of a record of a conviction and of an arrest for which the Department of Justice establishes that the applicant was released on bail or on his or her own recognizance pending trial. Fingerprints taken pursuant to this section include fingerprints taken by the use of fingerprint live-scan technology, as described in Section 1596.871 of the Health and Safety Code.

(b) The Department of Justice shall provide the following information to the broker-dealer, affiliate, or officer or employee thereof pursuant to subdivision (a):

(1) Every conviction rendered against the applicant.

(2) Every arrest for which the Department of Justice establishes that the applicant was released on bail or on his or her own recognizance pending trial.

(Added by Stats. 2001, Ch. 547, Sec. 1. Effective January 1, 2002.)






CHAPTER 3 - Licensing and Notice Filing Requirements of Investment Adviser Representatives and Investment Advisers

25230

(a) It is unlawful for any investment adviser to conduct business as an investment adviser in this state unless the investment adviser has first applied for and secured from the commissioner a certificate, then in effect, authorizing the investment adviser to do so or unless the investment adviser is exempted by the provisions of Chapter 1 (commencing with Section 25200) of this part or unless the investment adviser is subject to Section 25230.1.

(b) No person, on behalf of an investment adviser that has obtained a certificate pursuant to Section 25231, may, in this state: offer or negotiate for the sale of investment advisory services of the investment adviser; determine which recommendations shall be made to, make recommendations to, or manage the accounts of, clients of the investment adviser; or determine the reports or analyses concerning securities to be published by the investment adviser, unless the investment adviser and that person have complied with rules that the commissioner may adopt for the qualification and employment of those persons.

(c) The commissioner may, consistent with Section 25232.1, review the disciplinary history of an investment adviser representative upon the filing of notice of any of the following:

(1) The employment, association, or transfer of the investment adviser representative.

(2) An amendment to the information filed by the investment adviser representative at the time of employment, association, or transfer.

(3) The termination of employment or association of the investment adviser representative.

(Amended by Stats. 2003, Ch. 473, Sec. 3. Effective January 1, 2004.)



25230.1

(a) A person that is registered under Section 203 of the Investment Advisers Act of 1940 as an investment adviser is not subject to the requirement of obtaining a certificate under Section 25230, but may not conduct business in this state unless the person has fewer than six clients as specified in Section 25202 or unless the person first complies with subdivision (b). An investment adviser representative that has a place of business in this state may be required to obtain a certificate pursuant to Section 25231.

(b) A person subject to subdivision (a) shall:

(1) File with the commissioner an annual notice, consisting of those documents filed with the Securities and Exchange Commission pursuant to the securities laws that the commissioner by rule or order deems appropriate or, in lieu thereof, a form prescribed by the commissioner, and a consent to service of process under Section 25240.

(2) Pay the notice filing fee provided for in subdivision (d) of Section 25608.1.

(c) No investment adviser representative, on behalf of an investment adviser subject to subdivision (a), may, in this state: offer or negotiate for the sale of investment advisory services of the investment adviser; determine which recommendations shall be made to, make recommendations to, or manage the accounts of, clients of the investment adviser; or determine the reports or analysis concerning securities to be published by the investment adviser, unless the investment adviser representative has complied with rules that the commissioner may adopt for the qualification and employment of investment adviser representatives.

(d) Subdivision (a) does not prohibit the commissioner from investigating and bringing enforcement actions with respect to fraud or deceit, including and without limitation, fraud or deceit under Section 25235 and the rules of the commissioner adopted thereunder, against an investment adviser or an investment adviser representative.

(Amended by Stats. 1998, Ch. 48, Sec. 6. Effective January 1, 1999.)



25231

(a) Any investment adviser, or any person who contemplates becoming an investment adviser, may apply for a certificate to act as an investment adviser by filing with the commissioner an application. The application shall be accompanied by the consent to service of process specified in Section 25240 and shall contain information, in such form and detail, as the commissioner may by rule prescribe.

(b) Unless otherwise provided by rule or order of the commissioner, all investment adviser and investment adviser representative applications, amendments, reports, notices, related filings, and fees required to be filed with the commissioner pursuant to this title shall be filed electronically with and transmitted to the Web-based Investment Adviser Registration Depository operated by the Financial Industry Regulatory Authority.

(Amended by Stats. 2009, Ch. 131, Sec. 14. Effective January 1, 2010.)



25232

The commissioner may, after appropriate notice and opportunity for hearing, by order censure, deny a certificate to, or suspend for a period not exceeding 12 months or revoke the certificate of, an investment adviser, if the commissioner finds that the censure, denial, suspension, or revocation is in the public interest and that the investment adviser, whether prior or subsequent to becoming such, or any partner, officer or director thereof or any person performing similar functions or any person directly or indirectly controlling the investment adviser, whether prior or subsequent to becoming such, or any employee of the investment adviser while so employed has done any of the following:

(a) Has willfully made or caused to be made in any application for a certificate or any report filed with the commissioner under this division, or in any proceeding before the commissioner, any statement which was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has willfully omitted to state in the application or report any material fact which is required to be stated therein.

(b) Has been either (1) convicted of or has pled nolo contendere to any felony or misdemeanor, or (2) held liable in a civil action by final judgment of a court based upon conduct showing moral turpitude, and the commissioner finds that the felony, misdemeanor or civil action (A) involved the purchase or sale of any security, (B) arose out of the conduct of the business of a broker-dealer or investment adviser, (C) involved theft, or (D) involved the violation of Section 1341, 1342, or 1343 of Title 18 of the United States Code.

(c) Is permanently or temporarily enjoined by order, judgment, or decree of any court of competent jurisdiction from acting as an investment adviser, underwriter or broker-dealer or as an affiliated person or employee of any investment company, bank, or insurance company, or from engaging in or continuing any conduct or practice in connection with that activity, or in connection with the purchase or sale of any security.

(d) Is or has been subject to (1) any order of the Securities and Exchange Commission or the securities administrator of any other state denying or revoking or suspending his or her registration as an investment adviser, or investment adviser representative, or as a broker or dealer or agent, (2) any order of any national securities association or national securities exchange (registered under the Securities Exchange Act of 1934) suspending or expelling him or her from membership in that association or exchange or from association with any member thereof, or (3) any other order of the commission or any administrator, association, or exchange referred to in this subdivision which is or has been necessary for the protection of any investor.

(e) Has willfully violated any provision of the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, the Commodity Exchange Act, or Title 4 (commencing with Section 25000), including the Franchise Investment Law, Division 5 (commencing with Section 31000), or the California Commodity Law of 1990, Division 4.5 (commencing with Section 29500), or of any rule or regulation under any of those statutes, or any order of the commissioner which is or has been necessary for the protection of any investor.

(f) Is or has been subject to (1) any order of the Commodity Futures Trading Commission denying registration to, or revoking or suspending the registration of, that person under the Commodity Exchange Act, (2) any order of any board of trade or commodity exchange, including, but not limited to, the New York Mercantile Exchange, the Chicago Mercantile Exchange, the Chicago Board of Trade, or the Chicago Board Options Exchange, suspending or expelling that person from membership in the board of trade or commodity exchange or from association with any member thereof, or (3) any other order of the commission or any board or exchange referred to in this subdivision which is or has been necessary for the protection of any investor.

(g) Has aided, abetted, counseled, commanded, induced, or procured the violation by any other person of any statute or rule or regulation referred to in subdivision (e).

(h) Has violated any provision of this division or the rules thereunder or, in the case of an applicant only, any similar regulatory scheme of the State of California or a foreign jurisdiction.

(Amended by Stats. 2003, Ch. 473, Sec. 4. Effective January 1, 2004.)



25232.1

The commissioner may, after appropriate notice and opportunity for hearing, by order censure, or suspend for a period not exceeding 12 months, or bar from any position of employment, management or control of any investment adviser, broker-dealer or commodity adviser, any officer, director, partner, employee of, or person performing similar functions for, an investment adviser, or any other person, if he or she finds that the censure, suspension or bar is in the public interest and that the person has committed any act or omission enumerated in subdivision (a), (e), (f), or (g) of Section 25232 or has been convicted of any offense or held liable in any civil action specified in subdivision (b) of Section 25232 or is enjoined from any act, conduct or practice specified in subdivision (c) of Section 25232 or is subject to any order specified in subdivision (d) of Section 25232.

(Amended by Stats. 2002, Ch. 772, Sec. 5. Effective January 1, 2003.)



25232.2

(a) It is unlawful for any person, as to whom an order suspending or revoking the person’s certificate as an investment adviser is in effect pursuant to Section 25232 or as to whom an order suspending or barring employment is in effect pursuant to Section 25232.1, willfully to become or to be employed by any investment adviser, broker-dealer or commodity adviser, without the consent of the commissioner, and it is unlawful for any investment adviser to permit a person as to whom an order is in effect pursuant to Section 25212.1 or 25232.1 to become or to remain employed by the investment adviser, without the consent of the commissioner, if such investment adviser knew, or in the exercise of reasonable care should have known, of such order.

(b) Any person as to whom an order suspending or barring employment with or participation is issued pursuant to Section 25232.1 may petition the commissioner for reinstatement or reduction of penalty as provided in and subject to the provisions of Section 11522 of the Government Code.

(Amended by Stats. 1981, Ch. 1120, Sec. 5. Effective October 2, 1981. Operative November 1, 1981, by Sec. 15 of Ch. 1120.)



25232.3

The commissioner may immediately revoke the certificate of any investment adviser if the investment adviser fails to comply with any currently effective order of the commissioner which is necessary for the protection of any investor, unless the investment adviser secures a court order restraining the enforcement of the commissioner’s revocation order within 10 days of the date the order is issued.

(Amended by Stats. 2002, Ch. 772, Sec. 6. Effective January 1, 2003.)



25233

No order may be entered under Section 25232, 25232.1, or 25252 except after notice to the person affected thereby of the intention of the commissioner to enter that order and of the reasons therefor and that upon receipt of a request the matter shall be set down for hearing to commence within 15 business days after that receipt unless the person affected consents to a later date. If no hearing is requested within 30 days after the mailing of that notice and none is ordered by the commissioner, the order may be entered without hearing to remain in effect until it is modified or vacated by the commissioner. In the case of an original application for a certificate, such a hearing shall be set down to commence within 15 business days after receipt of a written request by the applicant made 30 days or more after the filing of the application, even though no such notice by the commissioner has been given, unless the applicant consents to a later date. If a hearing is requested or ordered, it shall be held in accordance with the provisions of the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the commissioner shall have all of the powers granted thereunder.

(Amended by Stats. 1998, Ch. 391, Sec. 2. Effective January 1, 1999.)



25234

(a) No investment adviser licensed under this chapter shall in this state enter into, extend or renew any investment advisory contract, or in any way perform any investment advisory contract entered into, extended or renewed on or after the effective date of this law, if that contract:

(1) Provides for compensation to the investment adviser on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client, except as may be permitted by rule or order of the commissioner;

(2) Fails to provide, in substance, that no assignment of the contract shall be made by the investment adviser without the consent of the other party to the contract;

(3) Fails to provide, in substance, that the investment adviser, if a partnership, will notify the other party to the contract of any change in the membership of the partnership within a reasonable time after the change.

(b) As used in this section, “investment advisory contract” means any contract or agreement whereby a person agrees to act as investment adviser or to manage any investment or trading account for a person other than an investment company. Paragraph (1) of subdivision (a) of this section does not prohibit an investment advisory contract that provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates, or taken as of a definite date.

(Amended by Stats. 1997, Ch. 391, Sec. 24. Effective January 1, 1998.)



25235

It is unlawful for any investment adviser, directly or indirectly, in this state:

(a) To employ any device, scheme, or artifice to defraud any client or prospective client.

(b) To engage in any transaction, practice, or course of business which operates or would operate as a fraud or deceit upon any client or prospective client.

(c) Acting as principal for his own account, knowingly to sell any security to or purchase any security from a client for whom he is acting as investment adviser, or, acting as broker for a person other than such client, knowingly to effect any sale or purchase of any security for the account of such client, without disclosing to such client in writing before the completion of the transaction the capacity in which he is acting and obtaining the written consent of the client to such transaction.

(d) To engage in any act, practice, or course of business which is fraudulent, deceptive, or manipulative. The commissioner shall, for the purpose of this subdivision, by rule define and prescribe means reasonably designed to prevent such acts, practices, and courses of business as are fraudulent, deceptive, or manipulative.

(e) To represent that he is an investment counsel or to use the name “investment counsel” as descriptive of his business unless his principal business consists of acting as investment adviser and a substantial part of his business consists of rendering investment advisory services on the basis of the individual needs of his clients.

(Added by Stats. 1968, Ch. 88.)



25236

(a) No investment adviser licensed under this chapter shall conduct any business as such investment adviser in this state unless the investment adviser and all natural persons associated with such investment adviser meet such specified and appropriate standards with respect to training, experience and other qualifications as the commissioner finds necessary or desirable. The commissioner may establish such standards by rule, which may

(1) Appropriately classify investment advisers and persons associated with investment advisers;

(2) Specify that all or any portion of such standards shall be applicable to any such class; and

(3) Require persons in any such class to pass examinations prescribed in accordance with such rules.

(b) In addition to the fees imposed by Section 25608, the commissioner may prescribe by rule reasonable fees and charges to defray the costs of carrying out this section, including, but not limited to, fees for any examination administered by him or under his direction.

(Added by Stats. 1968, Ch. 88.)



25237

The commissioner shall prescribe rules with respect to investment advisers licensed under this chapter who have custody of their clients’ securities or funds or who have any power of attorney from their clients to execute transactions as he or she finds to be necessary or appropriate in the public interest or for the protection of investors. The rules may require a minimum capital for those investment advisers or prescribe a minimum ratio between net capital and aggregate indebtedness or both, and may require a fidelity bond.

(Amended by Stats. 1997, Ch. 391, Sec. 25. Effective January 1, 1998.)



25238

No investment adviser licensed under this chapter and no natural person associated with the investment adviser shall engage in investment advisory activities, or attempt to engage in investment advisory activities, in this state in contradiction of such rules as the commissioner may prescribe designed to promote fair, equitable and ethical principles.

(Added by Stats. 1986, Ch. 698, Sec. 4.)






CHAPTER 4 - General Provisions

25240

Every applicant for a certificate as a broker-dealer or an investment adviser (other than a California corporation), and every investment adviser subject to Section 25230.1, shall file with the commissioner, in such form as the commissioner by rule prescribes, an irrevocable consent appointing the commissioner or the commissioner’s successor in office to be the person’s attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the person or the person’s successor, executor, or administrator, which arises under this law or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous application under this law (or under any prior law if the application states that such consent is still effective), or a person who has filed such a consent in connection with a previous notice filed under Section 25230.1, need not file another. Service may be made by leaving a copy of the process in the office of the commissioner, but it is not effective unless (1) the plaintiff, who may be the commissioner in a suit, action or proceeding instituted by the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at the person’s last address on file with the commissioner, and (2) the plaintiff’s affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(Amended by Stats. 1997, Ch. 391, Sec. 26. Effective January 1, 1998.)



25241

(a) Every broker-dealer and every investment adviser licensed under Section 25230 shall make and keep accounts, correspondence, memorandums, papers, books, and other records and shall file financial and other reports as the commissioner by rule requires, subject to the limitations of Section 15(h) of the Securities Exchange Act of 1934 with respect to broker-dealers and Section 222 of the Investment Advisers Act of 1940 with respect to investment advisers.

(b) All records so required shall be preserved for the time specified in the rule.

(c) All records referred to in this section are subject at any time and from time to time to reasonable periodic, special, or other examinations by the commissioner, within or without this state, as the commissioner deems necessary or appropriate in the public interest or for the protection of investors.

(d) For the purpose of avoiding unnecessary duplications of examinations, the commissioner, insofar as he or she deems it practicable in administering this section, may cooperate with the securities administrators of other states, the Securities and Exchange Commission and any national securities exchange or national securities association.

(e) Unless otherwise provided by rule, every investment adviser subject to Section 25230 and every broker-dealer, including an applicant for a license under Section 25210 or 25230, shall furnish an authorization for disclosure to the commissioner of financial records of the licensee’s broker-dealer or investment adviser business pursuant to Section 7473 of the Government Code.

(Amended by Stats. 2003, Ch. 473, Sec. 5. Effective January 1, 2004.)



25242

(a) Surrender of a certificate as a broker-dealer or investment adviser becomes effective 30 days after receipt of an application to surrender that certificate or within a shorter period of time as the commissioner may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within 30 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at a time and upon any conditions as the commissioner by order determines.

(b) If the commissioner finds that any broker-dealer or investment adviser is no longer in existence, or has ceased to do business as a broker-dealer or investment adviser, or is subject to an adjudication of mental incompetence or to the control of a committee or conservator or guardian, or cannot be located after reasonable search, the commissioner may by order summarily revoke the certificate of that broker-dealer or investment adviser.

(c) The commissioner may summarily suspend or revoke the certificate of a broker-dealer or investment adviser if he or she (1) fails to pay any fee required by Section 25608 or imposed pursuant to Section 25217, 25218 or 25236 within 10 days after notice by the commissioner that the fee is due and unpaid, (2) fails to file any report required under Section 25241 within 10 days after notice by the commissioner that the report is due, (3) fails to maintain any bond required by subdivision (e) of Section 25216 or by Section 25237, (4) fails to file an application pursuant to subdivision (a) of Section 25211 when required by subdivision (c) of that section, within the time specified therein or within 10 days after notice by the commissioner that the application is required, whichever last occurs, (5) fails to maintain any capital required by subdivision (c) of Section 25216 or by Section 25237, or (6) fails to maintain records as required by Section 25241.

(Amended by Stats. 1998, Ch. 391, Sec. 3. Effective January 1, 1999.)



25243

It is unlawful for any person holding a certificate as a broker-dealer or investment adviser under this part to represent or imply in any manner whatsoever that such person has been sponsored, recommended, or approved or that the person’s abilities or qualifications have in any respect been passed upon by the commissioner. Nothing in this section prohibits a statement (other than in a paid advertisement) that a person holds a certificate under this law, if such statement is true in fact and if the effect of such licensing is not misrepresented.

(Amended by Stats. 1981, Ch. 1120, Sec. 8. Effective October 2, 1981. Operative November 1, 1981, by Sec. 15 of Ch. 1120.)



25243.5

(a) A broker-dealer or investment adviser, or an agent or representative thereof, shall not use a senior-specific certification, credential, or professional designation in connection with the offer, sale, or purchase of securities, or the provision of advice as to the value of or the advisability of investing in, purchasing, or selling securities, either directly or indirectly or through publications or writings or by issuing or promulgating analyses or reports relating to securities, that indicates or implies that the broker-dealer, investment adviser, or an agent or representative thereof, has special certification or training in advising or servicing senior citizens or retirees, in such a way as to mislead any person.

(b) The prohibited use of these certifications, credentials, or professional designations includes, but is not limited to, the following:

(1) The use of a certification, credential, or professional designation by a person who has not actually earned or is otherwise ineligible to use the certification, credential, or designation.

(2) The use of a nonexistent or self-conferred certification, credential, or professional designation.

(3) The use of a certification, credential, or professional designation that indicates or implies a level of occupational qualifications obtained through education, training, or experience that the person using the certification, credential, or professional designation does not have.

(4) The use of a certification, credential, or professional designation that was obtained from a designating, credentialing, or certifying organization where any of the following apply:

(A) The organization is primarily engaged in the business of instruction in sales marketing.

(B) The organization does not have reasonable standards or procedures for assuring the competency of individuals to whom it grants a certification, credential, or professional designation.

(C) The organization does not have reasonable standards or procedures for monitoring and disciplining individuals with a certification, credential, or professional designation for improper or unethical conduct.

(D) The organization does not have reasonable continuing education requirements for individuals with a certification, credential, or professional designation in order to maintain the certificate, credential, or professional designation.

(c) There is a rebuttable presumption that a designating, credentialing, or certifying organization is not disqualified solely for the purposes of paragraph (4) of subdivision (b) when the organization has been accredited by the American National Standards Institute, the National Commission for Certifying Agencies, or an organization that is on the United States Department of Education’s list entitled “Accrediting Agencies Recognized for Title IV Purposes” and the certification, credential, or professional designation issued therefrom does not primarily apply to sales and/or marketing.

(d) In determining whether a combination of words, or an acronym standing for a combination of words, constitutes a certification, credential, or professional designation indicating or implying that a person has special certification or training in advising or serving senior citizens or retirees, factors to be considered shall include both of the following:

(1) Use of one or more word such as “senior,” “retirement,” “elder,” or like words combined with one or more words such as “certified,” “registered,” “chartered,” “adviser,” “specialist,” “consultant,” “planner,” or like words, in the name of the certification, credential, or professional designation or credential.

(2) The manner in which those words are combined.

(e) This section shall not apply to the use of a job title by a person within an organization that is licensed or registered by the Department of Corporations or a federal financial services regulatory agency, when that job title indicates seniority or standing within the organization, or specifies a person’s area of specialization within the organization. For the purposes of this subdivision, federal financial services regulatory agency includes, but is not limited to, an agency that regulates brokers or dealers, investment advisers, or investment companies as described under the Investment Company Act of 1940 (15 U.S.C. Sec. 809-1 et seq.).

(f) (1) This section shall not apply to a broker or agent who is licensed by the Department of Insurance and is in compliance with the requirements of Section 787.1 of the Insurance Code.

(2) This subdivision shall be operative only if Assembly Bill 2150 of the 2007–08 Regular Session is chaptered and becomes effective and that bill adds Section 787.1 to the Insurance Code.

(g) This section shall become operative on July 1, 2009.

(Added by Stats. 2008, Ch. 476, Sec. 1. Effective January 1, 2009. Section operative July 1, 2009, by its own provisions. Note: AB 2150, as referenced in subd. (f), was enacted in 2008 as Ch. 327.)



25244

Any person whose certificate as a broker-dealer or investment adviser has been suspended or revoked shall immediately surrender such certificate to the commissioner.

(Amended by Stats. 1981, Ch. 1120, Sec. 9. Effective October 2, 1981. Operative November 1, 1981, by Sec. 15 of Ch. 1120.)



25245

It is unlawful for any person willfully to make any untrue statement of a material fact in any application, notice, or report filed with the commissioner under this part, or willfully to omit to state in any such application, notice, or report any material fact which is required to be stated therein.

(Amended by Stats. 1997, Ch. 391, Sec. 28. Effective January 1, 1998.)



25246

It is unlawful for any agent or broker-dealer to require, as a condition to the purchase or sale of securities for and in the name of a married person, that the prior consent or authorization of the spouse of that person be obtained.

(Amended by Stats. 1981, Ch. 1120, Sec. 10. Effective October 2, 1981. Operative November 1, 1981, by Sec. 15 of Ch. 1120.)



25247

(a) Upon written or oral request, the commissioner shall make available to any person the information specified in Section 6254.12 of the Government Code and made available through the Public Disclosure Program of the Financial Industry Regulatory Authority with respect to any broker-dealer or agent licensed or regulated under this part. The commissioner shall also make available the current license status and the year of issuance of the license of a broker-dealer. Any information disclosed pursuant to this subdivision shall constitute a public record. Notwithstanding any other provisions of law, the commissioner may disclose either orally or in writing that information pursuant to this subdivision. There shall be no liability on the part of and no cause of action of any nature shall arise against the State of California, the Department of Corporations, the Commissioner of Corporations, or any officer, agent, or employee of the state or of the Department of Corporations for the release of any false or unauthorized information, unless the release of that information was done with knowledge and malice.

(b) Any broker-dealer or agent licensed or regulated under this part shall upon request deliver a written notice to any client when a new account is opened stating that information about the license status or disciplinary record of a broker-dealer or an agent may be obtained from the Department of Corporations, or from any other source that provides substantially similar information.

(c) The notice provided under subdivision (b) shall contain the office location or telephone number where the information may be obtained.

(d) A broker-dealer or agent shall be exempt from providing the notice required under subdivision (b) if a person who does not have a financial relationship with the broker-dealer or agent, requests only general operational information such as the nature of the broker-dealer’s or agent’s business, office location, hours of operation, basic services, and fees, but does not solicit advice regarding investments or other services offered.

(e) Upon written or oral request, the commissioner shall make available to any person the disciplinary records maintained on the Investment Adviser Registration Depository and made available through the Investment Advisor Public Disclosure Web site with respect to any investment adviser, investment adviser representative, or associated person of an investment adviser licensed or regulated under this part. The commissioner shall also make available the current license status and the year of issuance of the license of an investment adviser. Any information disclosed pursuant to this subdivision shall constitute a public record. Notwithstanding any other provision of law, the commissioner may disclose that information either orally or in writing pursuant to this subdivision. There shall be no liability on the part of and no cause of action of any nature shall arise against the State of California, the Department of Corporations, the Commissioner of Corporations, or any officer, agent, or employee of the state or of the Department of Corporations for the release of any false or unauthorized information, unless the release of that information was done with knowledge and malice.

(f) Section 461 of the Business and Professions Code shall not be applicable to the Department of Corporations when using a national, uniform application adopted or approved for use by the Securities and Exchange Commission, the North American Securities Administrators Association, or the Financial Industry Regulatory Authority that is required for participation in the Central Registration Depository or the Investment Adviser Registration Depository.

(g) This section shall not require the disclosure of criminal history record information maintained by the Federal Bureau of Investigation pursuant to Section 534 of Title 28 of the United States Code, and the rules thereunder, or information not otherwise subject to disclosure under the Information Practices Act of 1977.

(Amended by Stats. 2009, Ch. 131, Sec. 15. Effective January 1, 2010.)



25248

(a) If the commissioner finds, as a result of any examination or investigation or from any report made to the commissioner, that any person subject to this part, other than an investment adviser subject to Section 25230.1, is in an insolvent condition, or is conducting a securities, broker-dealer, or investment advisory business in such an unsafe, injurious, or unauthorized manner as to render further operations hazardous to the public or to customers, the commissioner may, by an order addressed to and served by registered or certified mail or by personal service on that person and on any other person having in his or her possession or control any client funds, trust funds, or other property deposited with that person, direct discontinuance of the disbursement of client or trust funds by the parties or any of them, the receipt of client or trust funds, or other business operations. No person having in his or her possession any of these funds shall be liable for failure to comply with the order unless he or she has received written notice of the order. Subject to subdivision (b), the order shall remain in effect until set aside by the commissioner, in whole or in part, the person is the subject of an order for relief in bankruptcy, or pursuant to Section 25253, the commissioner has assumed possession of the broker-dealer or investment adviser.

(b) Within 15 days from the date of an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code). Upon receipt of a request, the matter shall be set for hearing to commence within 30 days after that receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of the notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing. Neither the request for a hearing nor the hearing itself shall stay the order issued by the commissioner under subdivision (a).

(Amended by Stats. 2009, Ch. 500, Sec. 30. Effective January 1, 2010.)



25249

If, after examination or investigation, the commissioner has reasonable grounds to believe that any broker-dealer or investment adviser has violated any law or rule binding upon it, the commissioner shall, by written order addressed to the broker-dealer or investment adviser, direct the discontinuance of the violation. The order shall be effective immediately, but shall not become final except in accordance with the provisions of Section 25251.

(Added by Stats. 1998, Ch. 391, Sec. 5. Effective January 1, 1999.)



25250

If, after examination or investigation, the commissioner has reasonable grounds to believe that any broker-dealer or investment adviser, other than an investment adviser subject to Section 25230.1, is conducting business in an unsafe or injurious manner, the commissioner shall, by written order addressed to the broker-dealer or investment adviser, direct the discontinuance of the unsafe or injurious practices. The order shall be effective immediately, but shall not become final except in accordance with the provisions of Section 25251.

(Added by Stats. 1998, Ch. 391, Sec. 6. Effective January 1, 1999.)



25251

(a) No order issued pursuant to Section 25249 or 25250 may become final except after notice to the affected broker-dealer or investment adviser of the commissioner’s intention to make the order final and of the reasons for the finding. The commissioner shall also notify the broker-dealer or investment adviser that upon receiving a request the matter shall be set for hearing to commence within 15 business days after receipt of the request. The broker-dealer or investment adviser may consent to have the hearing commence at a later date. If no hearing is requested within 30 days after the mailing or service of the required notice, and none is ordered by the commissioner, the order may become final without a hearing and the broker-dealer or investment adviser shall immediately discontinue the practices named in the order. If a hearing is requested or ordered, it shall be held in accordance with the provisions of the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the commissioner shall have all of the powers granted under that act. If, upon the conclusion of the hearing, it appears to the commissioner that the broker-dealer or investment adviser is conducting business in an unsafe and injurious manner or is violating any law of this state, or any rule binding upon it, the commissioner shall make the order of discontinuance final and the broker-dealer or investment adviser shall immediately discontinue the practices named in the order.

(b) The broker-dealer or investment adviser may within 10 days after an order is made final commence an action to restrain enforcement of the order. If the enforcement of the order is not enjoined within 10 days by the court in which the action is brought, the broker-dealer or investment adviser shall comply with the order.

(Added by Stats. 1998, Ch. 391, Sec. 7. Effective January 1, 1999.)



25252

The commissioner may, after appropriate notice and opportunity for hearing, by orders, levy administrative penalties as follows:

(a) Any person subject to this division, other than a broker-dealer or investment adviser, who willfully violates any provision of this division, or who willfully violates any rule or order adopted or issued pursuant to this division, is liable for administrative penalties of not more than one thousand dollars ($1,000) for the first violation, and not more than two thousand five hundred dollars ($2,500) for each subsequent violation.

(b) Any broker-dealer or investment adviser that willfully violates any provision of this division to which it is subject, or that willfully violates any rule or order adopted or issued pursuant to this division and to which it is subject, is liable for administrative penalties of not more than five thousand dollars ($5,000) for the first violation, not more than ten thousand dollars ($10,000) for the second violation, and not more than fifteen thousand dollars ($15,000) for each subsequent violation.

(c) The administrative penalties shall be collected by the commissioner and paid into the State Corporations Fund.

(d) The administrative penalties available to the commissioner pursuant to this section are not exclusive, and may be sought and employed in any combination with civil, criminal, and other administrative remedies deemed advisable by the commissioner to enforce the provisions of this division.

(e) After the exhaustion of the review procedures provided in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the commissioner may apply to the appropriate superior court for a judgment in the amount of the administrative penalty and costs awarded in a final decision and order compelling the respondent, or the named or cited person, to comply with the final decision of the commissioner brought under this division. The application shall include a certified copy of the final decision of the commissioner and shall constitute a sufficient showing to warrant the issuance of the judgment and order from superior court.

(Amended by Stats. 2013, Ch. 335, Sec. 4. Effective January 1, 2014.)



25253

(a) Whenever it appears to the commissioner that any of the conditions specified in subdivision (b) has occurred with respect to any broker-dealer or investment adviser subject to this division, the commissioner shall dispatch a written notice demanding remedial action and a summary of findings, as referred to in Section 25248, to the principal officer of that broker-dealer or investment adviser or to its manager of record.

(b) The conditions that require the commissioner to commence remedial action against a broker-dealer or investment adviser pursuant to subdivision (a) includes any of the following:

(1) The broker-dealer or investment adviser is in an insolvent condition.

(2) It is conducting its securities, broker-dealer, or investment advisory business in an unsafe or unauthorized manner.

(3) It has violated any rule or order adopted or issued pursuant to this division that is or has been necessary for the protection of any investor.

(4) It refuses to submit its books, papers, and affairs to the inspection of any examiner or investigator.

(5) It neglects or refuses to observe any order of the commissioner made pursuant to this division that is or has been necessary for the protection of any investor, within the time specified therein, unless the enforcement of the order is restrained in a proceeding brought by the broker-dealer or investment adviser.

(6) It has violated any provision of this division or any similar regulatory scheme of this state or a foreign jurisdiction relating to the protection of any investor.

(7) Any officer, director, stockholder, or partner of the broker-dealer or investment adviser, or attorney-in-fact of the broker-dealer or investment adviser has embezzled, misappropriated, or willfully diverted the assets or client or trust funds of the broker-dealer or investment adviser.

(8) It has permitted its capital to be lower than the minimum required by law, including any rule or order adopted or issued pursuant to this division.

(9) It has failed to comply with the bonding requirements of Chapter 2 (commencing with Section 25210) or Chapter 3 (commencing with Section 25230) of this part.

(c) The broker-dealer or investment adviser shall be afforded a reasonable opportunity to comply or otherwise effect those remedies specified in the written notice or any other remedies that the commissioner may deem acceptable. However, if the broker-dealer or investment adviser fails to comply within five days of receipt of the notice, or as soon as it appears to the commissioner that no compliance is possible, or in the event prompt delivery of the written notice is impossible, the commissioner may take possession of the property and business of the broker-dealer or investment adviser and retain possession until the broker-dealer or investment adviser, subject to those conditions that the commissioner may prescribe, resumes its business or its affairs are finally liquidated.

(d) Whenever the commissioner has taken possession of any broker-dealer or investment adviser, the broker-dealer or investment adviser, within 10 days after the taking, may apply to the superior court to enjoin further proceedings in any California county or city and county in which the California office or offices of the broker-dealer or investment adviser is located. The court, after ordering the commissioner to show cause why further proceedings should not be enjoined and after a hearing and a determination of the facts upon the merits, may dismiss the application or enjoin the commissioner from further proceedings and direct the commissioner to surrender the property and business to the broker-dealer or investment adviser, or make any further order that may be just.

(e) If any facts occur that would entitle the commissioner under subdivision (b) to take possession of the property, business, and assets of a broker-dealer or investment adviser, the commissioner may appoint a conservator of the broker-dealer or investment adviser and require the conservator to post a bond. The conservator, under the direction of the commissioner, shall take possession of the property, business, and assets of the broker-dealer or investment adviser and take any action that the conservator deems necessary to conserve the assets of the broker-dealer or investment adviser pending further disposition of its business. The conservator shall retain possession until the property, business, and assets of the broker-dealer or investment adviser are returned to the broker-dealer or investment adviser or until further order of the commissioner.

(f) Subject to the other provisions of this section, a conservator, while in possession of the property, business, and assets of a broker-dealer or investment adviser, has the same powers and rights and is subject to the same duties and obligations as the commissioner while in possession of the property, business, and assets of a broker-dealer or investment adviser. During that time, the rights of a broker-dealer or investment adviser and of all persons with respect thereto, subject to the other provisions of this section, are the same as if the commissioner had taken possession of the property, business, and assets. A conservator, while in possession of the property, business, and assets of a broker-dealer or investment adviser shall have all the rights, powers, and privileges of the broker-dealer or investment adviser, its officers and directors or partners. All expenses of the conservatorship shall be paid out of the assets of the broker-dealer or investment adviser and shall be a lien thereon which shall be prior to any other lien.

(g) An investment adviser subject to Section 25230.1 is not subject to this section, unless that investment adviser or persons acting on behalf of that investment adviser committed any of the acts of fraud or deceit set forth in paragraph (7) of subdivision (b).

(Added by Stats. 1998, Ch. 391, Sec. 9. Effective January 1, 1999.)



25254

(a) If the commissioner determines it is in the public interest, the commissioner may include in any administrative action brought under this part a claim for ancillary relief, including, but not limited to, a claim for restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the administrative law judge shall have jurisdiction to award additional relief.

(b) In an administrative action brought under this part, the commissioner is entitled to recover costs, which in the discretion of the administrative law judge may include an amount representing reasonable attorney’s fees and investigative expenses for the services rendered, for deposit into the State Corporations Fund for the use of the Department of Corporations.

(c) After the exhaustion of the review procedures provided in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the commissioner may apply to the appropriate superior court for a judgment in the amount of the administrative penalty and costs awarded in a final decision and order compelling the respondent, or the named or cited person, to comply with the final decision of the commissioner brought under this division. The application shall include a certified copy of the final decision of the commission and shall constitute a sufficient showing to warrant the issuance of the judgment and order from superior court.

(Amended by Stats. 2013, Ch. 335, Sec. 5. Effective January 1, 2014.)



25255

The civil, criminal, and administrative remedies available to the commissioner pursuant to this division are not exclusive, and may be sought and employed in any combination deemed advisable by the commissioner to enforce the provisions of this division.

(Added by Stats. 1998, Ch. 391, Sec. 11. Effective January 1, 1999.)



25256

(a) For any broker-dealer or investment adviser, a disciplinary action taken by the State of California, another state, an agency of the federal government, or another country for an action substantially related to the activity regulated under this division may be grounds for disciplinary action by the commissioner. A certified copy of the record of the disciplinary action taken against the licensee by the State of California, other state, agency of the federal government, or other country shall be conclusive evidence of the events related therein.

(b) Nothing in this section precludes the commissioner from applying a specific statutory provision in this division providing for discipline against a broker-dealer or investment adviser, as a result of disciplinary action taken against a broker-dealer or an investment adviser, by the State of California, another state, an agency of the federal government, or another country.

(Added by Stats. 2003, Ch. 473, Sec. 8. Effective January 1, 2004.)









PART 4 - ADVERTISING SECURITIES

25300

(a) No person shall publish any advertisement in this state concerning any security sold or offered for sale in this state unless a true copy of the advertisement has first been filed in the office of the commissioner at least three business days prior to the publication or such shorter period as the commissioner may by rule or order allow.

(b) Subdivision (a) of this section does not apply to:

(1) Any advertisement for any security published by a licensed broker-dealer if he or she is not effecting transactions in such security as an underwriter or other participant in a distribution for the issuer;

(2) Any advertisement for any security published by an issuer or any underwriter or other participant in a distribution for the issuer if the security or transaction is exempted by the provisions of Chapter 1 (commencing with Section 25100) of Part 2 of this division;

(3) Any advertisement for any security in a nonissuer transaction if the security is exempted by Section 25100 or an offer of the security is exempted by subdivision (g) of Section 25104;

(4) Any advertisement permitted or required by Section 5(b)(2) or Section 2(10)(b) of the Securities Act of 1933 with respect to a security which has been registered under the Securities Act of 1933 and qualified for sale in this state;

(5) Any advertisement with respect to (A) a security that is subject to Sections 25100.1 and 25101.1 and the advertisement is permitted or required under the Securities Act of 1933, (B) a transaction that is subject to Section 25102.1 and the advertisement is permitted or required under the Securities Act of 1933, or (C) an investment adviser that is subject to Section 25230.1 and the advertisement is permitted or required under the Investment Adviser Act of 1940; or

(6) Any other advertisement exempted by rule of the commissioner.

(Amended by Stats. 1997, Ch. 391, Sec. 29. Effective January 1, 1998.)



25301

All advertisements published by any broker-dealer that are exempted from filing by paragraph (1) or paragraph (6) of subdivision (b) of Section 25300 shall be approved prior to use by signature or initial of an officer, partner, or responsible supervisory official of the broker-dealer and the signed or initialed copy shall be retained by the broker-dealer in an appropriate file for a period of three years, subject to examination by the commissioner.

(Amended by Stats. 1997, Ch. 391, Sec. 30. Effective January 1, 1998.)



25302

(a) No person shall publish any advertisement concerning any security in this state after the commissioner finds that the advertisement contains any statement that is false or misleading or omits to make any statement necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading and so notifies the person in writing. Such notification may be given summarily without notice or hearing. At any time after the issuance of a notification under this section, the person desiring to use the advertisement may in writing request that the order be rescinded. Upon the receipt of such a written request, the matter shall be set down for hearing to commence within 15 business days after such receipt unless the person making the request consents to a later date. After such hearing, which shall be conducted in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the commissioner shall determine whether to affirm and continue or to rescind such order, and the commissioner shall have all the powers granted under such act.

(b) This section does not apply to any advertisement for any security which is subject to the supervision, regulation or examination of any of the following:

(1) The Insurance Commissioner.

(2) The Commissioner of Financial Institutions.

(3) The Public Utilities Commission.

(4) The Office of Thrift Supervision.

(5) The Comptroller of the Currency of the United States.

(6) The Federal Deposit Insurance Corporation.

(7) The Board of Governors of the Federal Reserve System.

(Amended by Stats. 1996, Ch. 1064, Sec. 19. Effective January 1, 1997. Operative July 1, 1997, by Ch. 814 of Ch. 1064.)






PART 5 - FRAUDULENT AND PROHIBITED PRACTICES

25400

It is unlawful for any person, directly or indirectly, in this state:

(a) For the purpose of creating a false or misleading appearance of active trading in any security or a false or misleading appearance with respect to the market for any security, (1) to effect any transaction in a security which involves no change in the beneficial ownership thereof, or (2) to enter an order or orders for the purchase of any security with the knowledge that an order or orders of substantially the same size, at substantially the same time and at substantially the same price, for the sale of any such security, has been or will be entered by or for the same or different parties, or (3) to enter an order or orders for the sale of any security with the knowledge that an order or orders of substantially the same size, at substantially the same time and at substantially the same price, for the purchase of any such security, has been or will be entered by or for the same or different parties.

(b) To effect, alone or with one or more other persons, a series of transactions in any security creating actual or apparent active trading in such security or raising or depressing the price of such security, for the purpose of inducing the purchase or sale of such security by others.

(c) If such person is a broker-dealer or other person selling or offering for sale or purchasing or offering to purchase the security, to induce the purchase or sale of any security by the circulation or dissemination of information to the effect that the price of any such security will or is likely to rise or fall because of market operations of any one or more persons conducted for the purpose of raising or depressing the price of such security.

(d) If such person is a broker-dealer or other person selling or offering for sale or purchasing or offering to purchase the security, to make, for the purpose of inducing the purchase or sale of such security by others, any statement which was, at the time and in the light of the circumstances under which it was made, false or misleading with respect to any material fact, or which omitted to state any material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading, and which he knew or had reasonable ground to believe was so false or misleading.

(e) For a consideration, received directly or indirectly from a broker-dealer or other person selling or offering for sale or purchasing or offering to purchase the security, to induce the purchase or sale of any security by the circulation or dissemination of information to the effect that the price of such security will or is likely to rise or fall because of the market operations of any one or more persons conducted for the purpose of raising or depressing the price of such security.

(Added by Stats. 1968, Ch. 88.)



25401

It is unlawful for any person, in connection with the offer, sale, or purchase of a security, directly or indirectly, to do any of the following:

(a) Employ a device, scheme, or artifice to defraud.

(b)  Make an untrue statement of material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which they were made, not misleading.

(c) Engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(Amended by Stats. 2014, Ch. 54, Sec. 1. Effective January 1, 2015.)



25402

It is unlawful for an issuer or any person who is an officer, director or controlling person of an issuer or any other person whose relationship to the issuer gives him access, directly or indirectly, to material information about the issuer not generally available to the public, to purchase or sell any security of the issuer in this state at a time when he knows material information about the issuer gained from such relationship which would significantly affect the market price of that security and which is not generally available to the public, and which he knows is not intended to be so available, unless he has reason to believe that the person selling to or buying from him is also in possession of the information.

(Added by Stats. 1968, Ch. 88.)



25403

(a) Every person who with knowledge directly or indirectly controls and induces any person to violate any provision of this division or any rule or order thereunder shall be deemed to be in violation of that provision, rule, or order to the same extent as the controlled and induced person.

(b) Any person that knowingly provides substantial assistance to another person in violation of any provision of this division or any rule or order thereunder shall be deemed to be in violation of that provision, rule, or order to the same extent as the person to whom the assistance was provided.

(c) It shall be unlawful for any person directly or indirectly to do any act or thing which would be unlawful for that person to do under any provision of this division or any rule or order thereunder through or by any other person.

(d) Nothing in this section shall be construed to limit the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

(Added by Stats. 1998, Ch. 391, Sec. 12. Effective January 1, 1999.)



25404

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Amended by Stats. 2007, Ch. 101, Sec. 5. Effective January 1, 2008.)






PART 6 - ENFORCEMENT

CHAPTER 1 - Civil Liability

25500

Any person who willfully participates in any act or transaction in violation of Section 25400 shall be liable to any other person who purchases or sells any security at a price which was affected by such act or transaction for the damages sustained by the latter as a result of such act or transaction. Such damages shall be the difference between the price at which such other person purchased or sold securities and the market value which such securities would have had at the time of his purchase or sale in the absence of such act or transaction, plus interest at the legal rate.

(Repealed and added by Stats. 1968, Ch. 88.)



25501

Any person who violates Section 25401 shall be liable to the person who purchases a security from him or sells a security to him, who may sue either for rescission or for damages (if the plaintiff or the defendant, as the case may be, no longer owns the security), unless the defendant proves that the plaintiff knew the facts concerning the untruth or omission or that the defendant exercised reasonable care and did not know (or if he had exercised reasonable care would not have known) of the untruth or omission. Upon rescission, a purchaser may recover the consideration paid for the security, plus interest at the legal rate, less the amount of any income received on the security, upon tender of the security. Upon rescission, a seller may recover the security, upon tender of the consideration paid for the security plus interest at the legal rate, less the amount of any income received by the defendant on the security. Damages recoverable under this section by a purchaser shall be an amount equal to the difference between (a) the price at which the security was bought plus interest at the legal rate from the date of purchase and (b) the value of the security at the time it was disposed of by the plaintiff plus the amount of any income received on the security by the plaintiff. Damages recoverable under this section by a seller shall be an amount equal to the difference between (1) the value of the security at the time of the filing of the complaint plus the amount of any income received by the defendant on the security and (2) the price at which the security was sold plus interest at the legal rate from the date of sale. Any tender specified in this section may be made at any time before entry of judgment.

(Repealed and added by Stats. 1968, Ch. 88.)



25501.5

(a) (1) A person who purchases a security from or sells a security to a broker-dealer that is required to be licensed and has not, at the time of the sale or purchase, applied for and secured from the commissioner a certificate under Part 3 (commencing with Section 25200), that is in effect at the time of the sale or purchase authorizing that broker-dealer to act in that capacity, may bring an action for rescission of the sale or purchase or, if the plaintiff or the defendant no longer owns the security, for damages.

(2) Upon rescission and tender of the security, a purchaser may recover the consideration paid for the security plus interest at the legal rate, less the amount of any income received on the security.

(3) Upon rescission and tender of the consideration paid for the security plus interest at the legal rate, a seller may recover the security plus the amount of any income received by the defendant on the security.

(4) Damages recoverable under this section by a purchaser shall be an amount equal to the difference between the following:

(A) The price at which the security was bought plus interest at the legal rate from the date of purchase.

(B) The value of the security at the time it was disposed of by the plaintiff plus the amount of any income received on the security by the plaintiff.

(5) Damages recoverable under this section by a seller shall be an amount equal to the difference between the following:

(A) The value of the security at the time of the filing of the complaint plus the amount of any income received by the defendant on the security.

(B) The price at which the security was sold plus interest at the legal rate from the date of sale.

(6) A tender of a security or of consideration paid for a security plus interest pursuant to this section may be made at any time before entry of judgment.

(b) The court, in its discretion, may award reasonable attorney’s fees and costs to a prevailing plaintiff under this section.

(Added by Stats. 2004, Ch. 575, Sec. 2. Effective January 1, 2005.)



25502

Any person who violates Section 25402 shall be liable to the person who purchases a security from him or sells a security to him, for damages equal to the difference between the price at which such security was purchased or sold and the market value which such security would have had at the time of the purchase or sale if the information known to the defendant had been publicly disseminated prior to that time and a reasonable time had elapsed for the market to absorb the information, plus interest at the legal rate, unless the defendant proves that the plaintiff knew the information or that the plaintiff would have purchased or sold at the same price even if the information had been revealed to him.

(Repealed and added by Stats. 1968, Ch. 88.)



25502.5

(a) Any person other than the issuer who violates Section 25402 shall be liable to the issuer of the security purchased or sold in violation of Section 25402 for damages in an amount up to three times the difference between the price at which the security was purchased or sold and the market value which the security would have had at the time of the purchase or sale if the information known to the defendant had been publicly disseminated prior to that time and a reasonable time had elapsed for the market to absorb the information and shall be liable to the issuer of the security or to a person who institutes an action under this section in the right of the issuer of the security for reasonable costs and attorney’s fees.

(b) The amounts recoverable under this section by the issuer shall be reduced by any amount paid by the defendant in a proceeding brought by the Securities and Exchange Commission with respect to the same transaction or transactions under the federal Insider Trading Sanctions Act of 1984 (15 U.S.C. Secs. 78a, 78c, 78o, 78t, 78u, and 78ff) or any other act regardless of whether the amount was paid pursuant to a judgment or settlement or paid before or after the filing of an action by the plaintiff against the defendant. If a proceeding has been commenced by the Securities and Exchange Commission but has not been finally resolved, the court shall delay entering a judgment for the plaintiff under this section until that proceeding is resolved.

(c) If any shareholder of an issuer alleges to the board that there has been a violation of this section, the board shall be required to consider the allegation in good faith, and if the allegation involves misconduct by any director, that director shall not be entitled to vote on any matter involving the allegation. However, that director may be counted in determining the presence of a quorum at a meeting of the board or a committee of the board.

(d) This section shall only apply to issuers who have total assets in excess of one million dollars ($1,000,000) and have a class of equity security held of record by 500 or more persons.

(Added by Stats. 1988, Ch. 1339, Sec. 4.)



25503

Any person who violates Section 25110, 25130 or 25133, or a condition of qualification under Chapter 2 (commencing with Section 25110) of this part, imposed pursuant to Section 25141, or an order suspending trading issued pursuant to Section 25219, shall be liable to any person acquiring from him the security sold in violation of such section, who may sue to recover the consideration he paid for such security with interest thereon at the legal rate, less the amount of any income received therefrom, upon the tender of such security, or for damages, if he no longer owns the security, or if the consideration given for the security is not capable of being returned. Damages, if the plaintiff no longer owns the security, shall be equal to the difference between (a) his purchase price plus interest at the legal rate from the date of purchase and (b) the value of the security at the time it was disposed of by the plaintiff plus the amount of any income received therefrom by the plaintiff.

Damages, if the consideration given for the security is not capable of being returned, shall be equal to the value of that consideration plus interest at the legal rate from the date of purchase, provided the security is tendered; and if the plaintiff no longer owns the security, damages in such case shall be equal to the difference between (a) the value of the consideration given for the security plus interest at the legal rate from the date of purchase and (b) the value of the security at the time it was disposed of by the plaintiff plus the amount of any income received therefrom by the plaintiff. Any person who violates Section 25120 or a condition of qualification under Chapter 3 (commencing with Section 25120) of this part imposed pursuant to Section 25141, shall be liable to any person acquiring from him the security sold in violation of such section who may sue to recover the difference between (a) the value of the consideration received by the seller and (b) the value of the security at the time it was received by the buyer, with interest thereon at the legal rate from the date of purchase. Any person on whose behalf an offering is made and any underwriter of the offering, whether on a best efforts or a firm commitment basis, shall be jointly and severally liable under this section, but in no event shall any underwriter (unless such underwriter shall have knowingly received from the issuer for acting as an underwriter some benefit, directly or indirectly, in which all other underwriters similarly situated did not share in proportion to their respective interest in the underwriting) be liable in any suit or suits authorized under this section for damages in excess of the total price at which the securities underwritten by him and distributed to the public were offered to the public. Any tender specified in this section may be made at any time before entry of judgment. No person shall be liable under this section for violation of Section 25110, 25120 or 25130 if the sale of the security is qualified prior to the payment or receipt of any part of the consideration for the security sold, even though an offer to sell or a contract of sale may have been made or entered into without qualification.

(Amended by Stats. 1972, Ch. 810.)



25504

Every person who directly or indirectly controls a person liable under Section 25501 or 25503, every partner in a firm so liable, every principal executive officer or director of a corporation so liable, every person occupying a similar status or performing similar functions, every employee of a person so liable who materially aids in the act or transaction constituting the violation, and every broker-dealer or agent who materially aids in the act or transaction constituting the violation, are also liable jointly and severally with and to the same extent as such person, unless the other person who is so liable had no knowledge of or reasonable grounds to believe in the existence of the facts by reason of which the liability is alleged to exist.

(Repealed and added by Stats. 1968, Ch. 88.)



25504.1

Any person who materially assists in any violation of Section 25110, 25120, 25130, 25133, or 25401, or a condition of qualification under Chapter 2 (commencing with Section 25110) of Part 2 of this division imposed pursuant to Section 25141, or a condition of qualification under Chapter 3 (commencing with Section 25120) of Part 2 of this division imposed pursuant to Section 25141, or an order suspending trading issued pursuant to Section 25219, with intent to deceive or defraud, is jointly and severally liable with any other person liable under this chapter for such violation.

(Amended by Stats. 1977, Ch. 762.)



25504.2

(a) Any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by such person, who pursuant to rule of the commissioner has given written consent to be and has been named in any prospectus or offering circular distributed in connection with the offer or sale of securities as having prepared or certified in such capacity either any part of such document or any written report or valuation which is distributed with or referred to in any such document is jointly and severally liable with any other person liable under Section 25501 if:

(1) The part of such document so prepared or certified or the report or valuation so distributed or referred to includes an untrue statement of a material fact or omits to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading; and

(2) The person asserting such liability acquired a security described in such document in reliance on such untrue statement or in reliance on such part of the document or on such report or valuation without notice of such omission.

(b) Notwithstanding the provisions of subdivision (a), no such accountant, engineer, appraiser, or other person shall be liable as provided therein if such person sustains the burden of proof that:

(1) Such person had, after reasonable investigation, reasonable ground to believe and did believe, at the time such person consented to such use of such person’s name, that the statements so included in such part of such document or in such report or valuation were true and that there was no omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading; or

(2) Such part of such document did not fairly represent such person’s statement as an expert or was not a fair copy of or extract from such person’s report or valuation as an expert; or

(3) Prior to the acquisition of the security by the person asserting the liability, such accountant, engineer, appraiser, or other person advised the issuer and the commissioner in writing that such person would not be responsible for such part of the document or the report or valuation.

(c) A person who participates in the preparation of a document described in subdivision (a) of this section shall be deemed to have prepared or certified only those portions thereof which are expressly stated with such person’s written consent to have been made on such person’s authority.

(Amended by Stats. 1978, Ch. 663.)



25505

A corporation which is liable under this chapter shall have a right of indemnification against any of its principal executive officers, directors, and controlling persons whose willful violation of any provision of this law gave rise to such liability. All persons liable under this chapter shall have a right of contribution against all other persons similarly liable, based upon each person’s proportionate share of the total liability, except that no person whose willful violation of any provision of this law has given rise to any liability shall have any right of contribution against any other person guilty merely of a negligent violation, and except that no principal executive officer, director, or controlling person whose willful violation has given rise to any liability shall have any right of contribution against the corporation to which he sustains that relationship.

(Repealed and added by Stats. 1968, Ch. 88.)



25506

(a) For proceedings commencing before January 1, 2005, no action shall be maintained to enforce any liability created under Section 25500, 25501, or 25502 (or Section 25504 or Section 25504.1 insofar as they related to those sections) unless brought before the expiration of four years after the act or transaction constituting the violation or the expiration of one year after the discovery by the plaintiff of the facts constituting the violation, whichever shall first expire.

(b) For proceedings commencing on or after January 1, 2005, no action shall be maintained to enforce any liability created under Section 25500, 25501, or 25502 (or Section 25504 or Section 25504.1 insofar as they related to those sections) unless brought before the expiration of five years after the act or transaction constituting the violation or the expiration of two years after the discovery by the plaintiff of the facts constituting the violation, whichever shall first expire.

(Amended by Stats. 2004, Ch. 575, Sec. 3. Effective January 1, 2005.)



25506.1

No action shall be maintained to enforce any liability created under Section 25504.2 unless brought within one year after the discovery of the facts constituting the violation, or after such discovery should have been made by the exercise of reasonable diligence. In no event shall any such action be brought more than three years after the act or transaction constituting the violation.

(Added by Stats. 1977, Ch. 762.)



25507

(a) No action shall be maintained to enforce any liability created under Section 25503 (or Section 25504 or Section 25504.1 insofar as they relate to that section) unless brought before the expiration of two years after the violation upon which it is based or the expiration of one year after the discovery by the plaintiff of the facts constituting such violation, whichever shall first expire.

(b) No buyer may commence an action under Section 25503 (or Section 25504 or Section 25504.1 insofar as they relate to that section) if, before suit is commenced, such buyer shall have received a written offer approved as to form by the commissioner (1) stating the respect in which liability under such section may have arisen, (2) offering to repurchase the security for a cash price payable upon delivery of the security or offering to pay the buyer an amount in cash equal in either case to the amount recoverable by the buyer in accordance with Section 25503, or, offering to rescind the transaction by putting the parties back in the same position as before the transaction, (3) providing that such offer may be accepted by the buyer at any time within a specified period of not less than 30 days after the date of receipt thereof unless rejected earlier during such period by the buyer, (4) setting forth the provisions of this subdivision (b), and (5) containing such other information as the commissioner may require by rule or order, and such buyer shall have failed to accept such offer in writing within the specified period after receipt thereof.

(c) The commissioner may by rule or order impose as a condition to approval of an offer under subdivision (b) of this section, if the commissioner finds such action is necessary and appropriate for the protection of investors, conditions requiring:

(1) That equivalent and concurrent offers be made to all investors as to whom liability may have arisen and still exists under Section 25503 (or Section 25504 or Section 25504.1 insofar as they relate to that section) in connection with the distribution or transaction;

(2) That the offer be made subject to a condition voiding such offer if the issuer, by reason of acceptances, is disabled from commencing or continuing business;

(3) That the offer be made within a specified period after approval thereof by the commissioner;

(4) If the consideration paid by the offeree was other than monetary or if the offer is of rescission, and if the offer is rejected by the offeree on the ground that it does not accord him the damages payable under Section 25503 or that the rescission offered does not place the parties back in the same position as before the transaction, that an offer so rejected shall not bar the commencement of an action by the offeree under Section 25503 (or Section 25504 or Section 25504.1 insofar as they relate to that section); or

(5) That the offeror file a report or reports with the commissioner containing such information as he may require concerning the making of the offer, its acceptance or rejection, and compliance with its terms and conditions or with conditions imposed under this subdivision.

(d) Each person who files a repurchase offer with the commissioner pursuant to subdivision (b) shall file with the commissioner, in such form as the commissioner by rule prescribes, an irrevocable consent appointing the commissioner or the commissioner’s successor in office to be such person’s attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against such person or such person’s successor, executor or administrator, which arises under this law or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a qualification under this law (or application for a permit under any prior law if the application under this law states that such consent is still effective) need not file another. Service may be made by leaving a copy of the process in the office of the commissioner but it is not effective unless (1) the plaintiff, who may be the commissioner in a suit, action or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at such person’s last address on file with the commissioner, and (2) the plaintiff’s affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(Amended by Stats. 1978, Ch. 663.)



25508

No action shall be maintained to enforce any right of indemnification or contribution created by Section 25505 unless brought before the expiration of one year after final judgment based upon the liability for which the right of indemnification or contribution exists.

(Repealed and added by Stats. 1968, Ch. 88.)



25508.5

In addition to any other rights provided for under this division, including, but not limited to, Sections 25501 and 25506, or otherwise, a person who purchases a viatical or life settlement contract or a fractionalized or pooled interest therein may rescind or cancel the purchase for any reason. The person may rescind or cancel the purchase at any time before seven calendar days after the date the person remits the required consideration to the issuer or the issuer’s agent by giving written notice of rescission or cancellation to the issuer or the issuer’s agent. No specific form is required for the rescission or cancellation. The notice is effective when personally delivered, deposited in the United States mail, or deposited with a commercial courier or delivery service. The issuer shall refund all the person’s money within seven calendar days after receiving the notice of rescission or cancellation.

(Added by Stats. 2000, Ch. 705, Sec. 6. Effective January 1, 2001.)



25509

Every cause of action under this chapter survives the death of any person who might have been a plaintiff or defendant.

(Repealed and added by Stats. 1968, Ch. 88.)



25510

Except as explicitly provided in this chapter, no civil liability in favor of any private party shall arise against any person by implication from or as a result of the violation of any provision of this law or any rule or order hereunder. Nothing in this chapter shall limit any liability which may exist by virture of any other statute or under common law if this law were not in effect.

(Repealed and added by Stats. 1968, Ch. 88.)






CHAPTER 2 - Powers of the Commissioner

25530

(a) Whenever it appears to the commissioner that any person has engaged, is engaging, or is about to engage in any act or practice constituting a violation of any provision of this division or any rule or order hereunder, the commissioner may in the commissioner’s discretion bring an action in the name of the people of the State of California in the superior court to enjoin the acts or practices or to enforce compliance with this law or any rule or order hereunder. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and a receiver, monitor, conservator, or other designated fiduciary or officer of the court may be appointed for the defendant or the defendant’s assets, or any other ancillary relief may be granted as appropriate.

A receiver, monitor, conservator, or other designated fiduciary or officer of the court appointed by the superior court pursuant to this section may, with the approval of the court, exercise any or all of the powers of the defendant’s officers, directors, partners, trustees or persons who exercise similar powers and perform similar duties, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the commissioner, or a receiver, monitor, conservator, or other designated fiduciary or officer of the court, by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the superior court.

(b) If the commissioner determines it is in the public interest, the commissioner may include in any action authorized by subdivision (a) a claim for ancillary relief, including but not limited to, a claim for restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award additional relief.

(c) In any case in which a defendant is ordered by the court to pay restitution to a victim, the court may in its order require the payment as a money judgment, which shall be enforceable by a victim as if the restitution order were a separate civil judgment, and enforceable in the same manner as is provided for the enforcement of any other money judgment. Any order issued under this subdivision shall contain provisions that are designed to achieve a fair and orderly satisfaction of the judgment.

(Amended by Stats. 2013, Ch. 335, Sec. 7. Effective January 1, 2014.)



25530.1

In any proceeding under Section 25530, the court may prohibit, conditionally or unconditionally, and permanently or for such period of time as it shall determine, any person who violated Section 25401 from acting as an officer or director of any issuer that has securities qualified pursuant to Section 25110, or that has securities or a transaction exempt from qualification pursuant to Section 25100, 25102, or 25103, if the person’s conduct demonstrates unfitness to serve as an officer or director of the issuer.

(Added by Stats. 2007, Ch. 101, Sec. 6. Effective January 1, 2008.)



25531

(a) The commissioner in his discretion (1) may make such public or private investigations within or outside of this state as he deems necessary to determine whether any person has violated or is about to violate any provision of this law or any rule or order hereunder or to aid in the enforcement of this law or in the prescribing of rules and forms hereunder, and (2) may publish information concerning any violation of this law or any rule or order hereunder.

(b) In making any investigation authorized by subdivision (a) of this section, the commissioner may, for a reasonable time not exceeding 30 days, take possession of the books, records, accounts and other papers pertaining to the business of any broker-dealer or investment adviser and place a keeper in exclusive charge of them in the place where they are usually kept. During such possession no person shall remove or attempt to remove any of the books, records, accounts, or other papers except pursuant to a court order or with the consent of the commissioner; but the directors, officers, partners, and employees of the broker-dealer or investment adviser may examine them, and employees shall be permitted to make entries therein reflecting current transactions.

(c) For the purpose of any investigation or proceeding under this law, the commissioner or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner deems relevant or material to the inquiry.

(d) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court, upon application by the commissioner, may issue to the person an order requiring him to appear before the commissioner, or the officer designated by him, there to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt.

(e) No person is excused from attending and testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of the commissioner or any officer designated by him, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence (documentary or otherwise) required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after validly claiming his privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(Added by Stats. 1968, Ch. 88.)



25532

(a) If, in the opinion of the commissioner, (1) the sale of a security is subject to qualification under this law and it is being or has been offered or sold without first being qualified, the commissioner may order the issuer or offeror of the security to desist and refrain from the further offer or sale of the security until qualification has been made under this law or (2) the sale of a security is subject to the requirements of Section 25100.1, 25101.1, or 25102.1 and the security is being or has been offered or sold without first meeting the requirements of those sections, the commissioner may order the issuer or offeror of that security to desist and refrain from the further offer or sale of the security until those requirements have been met.

(b) If, in the opinion of the commissioner, a person has been or is acting as a broker-dealer or investment adviser, or has been or is engaging in broker-dealer or investment adviser activities, in violation of Section 25210, 25230, or 25230.1, the commissioner may order that person to desist and refrain from the activity until the person has been appropriately licensed or the required filing has been made under this law.

(c) If, in the opinion of the commissioner, a person has violated or is violating Section 25401, the commissioner may order that person to desist and refrain from the violation.

(d) If the commissioner determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this division or a rule adopted or order issued under this division, the commissioner may issue an order directing the person to desist and refrain from engaging in the act, practice, or course of business, or take other action necessary or appropriate to comply with this division.

(e) If the commissioner determines it is in the public interest, the commissioner may include in any administrative action brought under this division a claim for ancillary relief, including, but not limited to, a claim for restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the administrative law judge shall have jurisdiction to award additional relief.

(f) If, after an order has been served under subdivision (a), (b), or (c), a request for hearing is filed in writing within 30 days of the date of service of the order by the person to whom the order was directed, a hearing shall be held in accordance with provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all of the powers granted under that chapter. Unless the hearing is commenced within 15 business days after the request is filed (or the person affected consents to a later date), the order is rescinded.

If that person fails to file a written request for a hearing within 30 days from the date of service of the order, the order shall be deemed a final order of the commissioner and is not subject to review by any court or agency, notwithstanding Section 25609.

The commissioner may file a certified copy of the final order with the clerk of the superior court or any court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

If a person does not comply with an order under this section, the commissioner may petition the superior court or any court of competent jurisdiction to enforce the order. The court may not require the commissioner to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt and may grant any other relief the court determines is just and proper in the circumstances.

(Amended by Stats. 2013, Ch. 335, Sec. 8. Effective January 1, 2014.)



25533

The commissioner may refer any evidence available concerning any violation of this law or of any rule or order hereunder to the Attorney General or the district attorney of the county in which the violation occurred, who may, with or without this type of a reference, institute appropriate criminal proceedings under this law. The commissioner and his or her counsel, deputies, or assistants may, upon request of the Attorney General or the district attorney, assist the prosecuting attorney in presenting the law or facts at the trial.

(Amended by Stats. 2003, Ch. 876, Sec. 1. Effective January 1, 2004.)



25533.5

The commissioner shall send a copy of a desist and refrain order issued under this law to the Attorney General and the district attorney of the county in which the person who is the subject of the order resides or maintains a principal place of business. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the State of California, the department and its employees, the commissioner, the members of the commissioner’s staff, or the commissioner’s authorized representatives for the failure to provide to the Attorney General or the district attorney a copy of the order as required by this section.

(Amended by Stats. 2003, Ch. 876, Sec. 2. Effective January 1, 2004.)



25534

Whenever any securities are issued which the commissioner determines were offered or sold in violation of Section 25110, 25120, or 25130, the commissioner may, by written order to the issuer and notice to the holders of such securities, require certificates evidencing such securities to have stamped or printed prominently on their face a legend, in the form prescribed by rule of the commissioner, restricting the transfer of such securities. Upon receipt of the order, the issuer shall stamp or print such legend prominently on the face of all outstanding certificates subject to the order. If, after such order or notice has been given, a request for a hearing is filed in writing by the person or persons to whom such order or notice was addressed, a hearing shall be held in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted thereunder; unless such hearing is commenced within 15 business days after the request for hearing is received by the commissioner (or the person or persons affected and the issuer consent to a later date), such order and notice are rescinded.

(Amended by Stats. 1973, Ch. 390.)



25535

(a) Any person who violates any provision of this law, or who violates any rule or order under this law, shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

(b) As applied to the penalties for acts in violation of this division, the remedies provided by this section and by other sections of this division are not exclusive, and may be sought and employed in any combination to enforce the provisions of this division.

(c) No action shall be maintained to enforce any liability created under subdivision (a) unless brought before the expiration of four years after the act or transaction constituting the violation.

(Amended by Stats. 1998, Ch. 391, Sec. 13. Effective January 1, 1999.)



25536

(a) The commissioner may take such actions as are authorized by Section 6d of the federal Commodity Exchange Act (7 U.S.C. Sec. 1 et seq.) as amended before or after the effective date of this section.

(b) Nothing in this section shall be construed as a limitation on the powers of the commissioner under this division or any other law administered by the commissioner.

(Amended by Stats. 1984, Ch. 193, Sec. 11.)






CHAPTER 3 - Crimes

25540

(a) Except as provided for in subdivision (b), any person who willfully violates any provision of this division, or who willfully violates any rule or order under this division, shall upon conviction be fined not more than one million dollars ($1,000,000), or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or be punished by both that fine and imprisonment; but no person may be imprisoned for the violation of any rule or order if he or she proves that he or she had no knowledge of the rule or order.

(b) Any person who willfully violates Section 25400, 25401, or 25402, or who willfully violates any rule or order under this division adopted pursuant to those provisions, shall upon conviction be fined not more than ten million dollars ($10,000,000), or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or five years, or be punished by both that fine and imprisonment.

(c) Any issuer, as defined in Section 2 of the Sarbanes-Oxley Act of 2002 (Public Law 107-204), who willfully violates Section 25400, 25401, or 25402, or who willfully violates any rule or order under this division adopted pursuant to those provisions, shall upon conviction be fined not more than twenty-five million dollars ($25,000,000), or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or five years, or be punished by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 47. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



25541

(a) Any person who willfully employs, directly or indirectly, any device, scheme, or artifice to defraud in connection with the offer, purchase, or sale of any security or willfully engages, directly or indirectly, in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person in connection with the offer, purchase, or sale of any security shall upon conviction be fined not more than ten million dollars ($10,000,000), or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or five years, or be punished by both that fine and imprisonment.

(b) Any issuer, as defined in Section 2 of the Sarbanes-Oxley Act of 2002 (Public Law 107-204), who willfully violates subdivision (a) shall upon conviction be fined not more than twenty-five million dollars ($25,000,000), or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or five years, or be punished by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 48. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



25542

Nothing in this law limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

(Added by Stats. 1968, Ch. 88.)






CHAPTER 4 - Service of Process

25550

When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this law or any rule or order hereunder, whether or not he has filed a consent to service of process under subdivision (h) of Section 25102, Section 25165, or Section 25240, and personal jurisdiction over him cannot otherwise be obtained in this state, that conduct shall be considered equivalent to his appointment of the commissioner or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him or his successor, executor, or administrator which grows out of that conduct and which is brought under this law or any rule or order hereunder, with the same force and validity as if served on him personally. Service may be made by leaving a copy of the process in the office of the commissioner, but it is not effective unless (a) the plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his last known address or takes other steps which are reasonably calculated to give actual notice, and (b) the plaintiff’s affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(Amended by Stats. 1973, Ch. 390.)









PART 7 - ADMINISTRATION

25604

The administration and enforcement of, and the education of the public relative to, the laws and programs of the Department of Corporations shall be supported from the State Corporations Fund. Funds appropriated from the State Corporations Fund and made available for expenditure for any law or program of the department may come from fees collected from the following:

(a) Section 25608, except for fees collected pursuant to subdivisions (o) to (r), inclusive, of Section 25608.

(b) Section 25608.1.

(Amended by Stats. 2002, Ch. 777, Sec. 7. Effective January 1, 2003.)



25605

(a) The commissioner may publish any information filed with him or obtained by him, if, in the judgment of the commissioner, such action is in the public interest. No provision of this law authorizes the commissioner or any of his assistants, clerks, or deputies to disclose any information withheld from public inspection except among themselves or when necessary or appropriate in a proceeding or investigation under this law or to other federal or state regulatory agencies. No provision of this law either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any of his assistants, clerks, or deputies.

(b) It is unlawful for the commissioner or any of his assistants, clerks, or deputies to use for personal benefit any information which is filed with or obtained by the commissioner and which is not then generally available to the public.

(Amended by Stats. 1970, Ch. 1231.)



25606

(a) The Attorney General shall render to the commissioner opinions upon all questions of law, relating to the construction or interpretation of any law under the commissioner’s jurisdiction or arising in the administration thereof, that may be submitted to the Attorney General by the commissioner, and upon the commissioner’s request shall act as the attorney for the commissioner in actions and proceedings brought by or against the commissioner under or pursuant to any provision of any law under the commissioner’s jurisdiction.

(b) Sections 11041, 11042 and 11043 of the Government Code do not apply to the Commissioner of Corporations.

(Amended by Stats. 1977, Ch. 762.)



25607

(a) Neither the commissioner nor any of the commissioner’s assistants, clerks, or deputies shall be interested as a director, officer, shareholder, member (other than a member of an organization formed for religious purposes), partner, agent, or employee of any person who, during the period of the official’s or employee’s association with the Department of Corporations, (1) was licensed or applied for license as a broker-dealer or investment adviser under this division, or (2) applied for or secured the qualification of the sale of securities under this division.

(b) Nothing contained in subdivision (a) shall prohibit the holding or purchasing of any securities by any assistant, clerk, or deputy in accordance with rules as the commissioner shall adopt for the purpose of protecting the public interest and avoiding conflicts of interest.

(c) Nothing contained in subdivision (a) shall prohibit the holding or purchasing of any securities by the commissioner if any of the following criteria is met:

(1) The securities held or purchased by the commissioner are exempt from the qualification requirements of Sections 25110, 25120, and 25130 by virtue of Section 25100, provided that the holding or purchasing of those securities is in accordance with rules adopted for the purpose of protecting the public interest and avoiding conflicts of interest.

(2) The securities held or purchased by the commissioner are not subject to Sections 25110, 25120, and 25130 by virtue of Section 25100.1, provided that the holding or purchasing of those securities is in accordance with rules adopted for the purpose of protecting the public interest and avoiding conflicts of interest.

(3) The holding or purchasing of any securities by the commissioner meets each of the following requirements:

(A) The securities are held or purchased through a management account or trust administered by a bank or trust company authorized to do business in this state, and the bank or trust company has sole investment discretion regarding the holding, purchase, and sale of securities.

(B) The commissioner did not, directly or indirectly, advise, counsel, command, or suggest the holding, purchase, or sale of any security or furnish any information relating to the security to the bank or trust company.

(C) The account or trust does not at any time have more than 10 percent of its total assets invested in the securities of any one issuer or hold more than 5 percent of the outstanding shares or units of any class of securities of any one issuer.

(D) The commissioner shall report to the Attorney General not less often than quarterly all holdings, purchases, and sales of securities by him or her as authorized in paragraph (3), which reports shall be retained by the Attorney General as public documents.

(Amended by Stats. 2002, Ch. 664, Sec. 53. Effective January 1, 2003.)



25608

(a) The commissioner shall charge and collect the fees fixed in this section and Section 25608.1. All fees charged and collected under this section and Section 25608.1 shall be transmitted to the Treasurer at least weekly, accompanied by a detailed statement thereof and shall be credited to the State Corporations Fund.

(b) The fee for filing an application for a negotiating permit under subdivision (c) of Section 25102 is fifty dollars ($50).

(c) The fee for filing a notice pursuant to paragraph (5) of subdivision (h) of Section 25102 and the fee for filing a notice pursuant to paragraph (4) of subdivision (f) of Section 25102, in addition to the fee prescribed in those paragraphs, if applicable, shall be determined based on the value of the securities proposed to be sold in the transaction for which the notice is filed and in accordance with subdivision (g), and shall be as follows:

Value of Securities
Proposed to be Sold

Filing Fee

$25,000 or less

$ 25

$25,001 to $100,000

$ 35

$100,001 to $500,000

$ 50

$500,001 to $1,000,000

$150

Over $1,000,000

$300

(d) The fee for filing an application for designation of an issuer pursuant to subdivision (k) of Section 25100 is fifty dollars ($50).

(e) The fee for filing an application for qualification of the sale of securities by notification under Section 25112 or by permit under paragraph (1) of subdivision (b) of Section 25113 (except applications for qualification by permit of the sale of any guarantee of any security, the fees for which applications are fixed in subdivision (k)) is two hundred dollars ($200) plus one-fifth of 1 percent of the aggregate value of the securities sought to be sold in this state up to a maximum aggregate fee of two thousand five hundred dollars ($2,500).

The fee for filing a small company application for qualification of the sale of securities by permit under paragraph (2) of subdivision (b) of Section 25113 is two thousand five hundred dollars ($2,500). In the case where the costs of processing a small company application exceed the filing fee, an additional fee shall be charged, not to exceed one thousand dollars ($1,000), over and above the filing fee based on the costs of the salary or other compensation paid to persons processing the application plus overhead costs reasonably incurred in the performance of the work. In determining the costs, the commissioner may use the estimated average hourly cost for all persons processing applications for the fiscal year.

(f) The fee for filing an application for qualification of the sale of securities by coordination under Section 25111 or a notice of intention to sell under subdivision (t) of Section 25100 is two hundred dollars ($200) plus one-fifth of 1 percent of the aggregate value of the securities sought to be sold in this state up to a maximum aggregate fee of two thousand five hundred dollars ($2,500).

(g) For the purpose of determining the fees fixed in subdivisions (e) and (f):

(1) The value of the securities shall be the price at which the company proposes to sell the securities, or the value, as alleged in the application, or the actual value, as determined by the commissioner, of the consideration (if other than money) to be received in exchange therefor, or of the securities when sold, whichever is greater.

(2) Interim or voting trust certificates shall have a value equal to the aggregate value of the securities to be represented by the interim or voting trust certificates.

(3) The value of a warrant or right to purchase or subscribe to another security of the same or another issuer shall be an amount equal to the consideration to be paid for that warrant or right plus an amount equal to the consideration to be paid upon purchase of the additional securities, provided that if the latter amount is not determinable at the time of qualification, that amount shall then be the value of the additional securities as determined by the commissioner.

(4) In the case of a share dividend where the shareholders are given an option to accept either cash or additional shares of common stock, the value of the securities to be sold shall be the maximum amount of cash that would be payable in the event that all shareholders elected to accept cash.

(h) The fee for filing an application for qualification of the sale of securities by permit under Section 25121 is:

(1) Two hundred dollars ($200) in connection with any change (including any stock split or reverse stock split or stock dividend, except a stock dividend where the shareholders are given an option to accept either cash or additional shares of common stock) in the rights, preferences, privileges, or restrictions of or on outstanding securities.

(2) Two hundred dollars ($200) plus one-fifth of 1 percent of the value, as alleged in the application, or the actual value, as determined by the commissioner, of the consideration to be received in exchange therefor, up to a maximum aggregate fee of two thousand five hundred dollars ($2,500), in any exchange of securities by the issuer with its existing security holders exclusively, or in any exchange in connection with any merger or consolidation or purchase of corporate assets in consideration of the issuance of securities, or any entity conversion transaction.

(i) The fee for filing an application for qualification of the sale of securities by notification under Section 25131 shall be one hundred dollars ($100).

(j) The fee for an application for the removal of any condition under Section 25141 is fifty dollars ($50).

(k) The fee for filing any application for a permit to execute or issue any guarantee of any security is fifty dollars ($50).

(l) The fee for acting as escrowholder for securities under Section 25149 is fifty dollars ($50). In addition, a fee of two dollars and fifty cents ($2.50) shall be paid for the deposit with the commissioner of each new certificate or other document resulting from a transfer in escrow.

(m) The fee for filing an application for an order (1) consenting to the transfer in escrow of securities or (2) consenting to the transfer of securities subject to any condition imposed by the commissioner requiring the commissioner’s consent to the transfer is twenty dollars ($20) for each transfer.

(n) The filing fee for an amendment to an application filed after the effective date of the qualification of the sale of securities is fifty dollars ($50) plus any additional fee that would have been required to be paid with the original application for qualification of the sale of securities under this section if the matters set forth in the amendment had been included in the original application.

(o) (1) The fee for filing an application for a broker-dealer certificate under Section 25211 is three hundred dollars ($300).

(2) Each broker-dealer shall pay to the commissioner its pro rata share of all costs and expenses, reasonably incurred in the administration of the broker-dealer program under this division, as estimated by the commissioner for the ensuing year and any deficit actually incurred or anticipated in the administration of the program in the year in which the assessment is made. The pro rata share shall be the proportion that the broker-dealer and the number of its agents in this state bears to the aggregate number of broker-dealers and agents in this state as shown by records maintained by or on behalf of the commissioner. The pro rata share may include the costs of any examinations, audit, or investigation provided for in subdivision (r).

(3) Every broker-dealer who has secured from the commissioner a certificate shall, in order to keep the certificate in effect for an additional period, pay a minimum assessment of seventy-five dollars ($75) on or before the 31st of December in each year.

(4) The commissioner may assess and levy against each broker-dealer any additional amount above the minimum assessment amount of seventy-five dollars ($75) that is reasonable and necessary to support the broker-dealer program under this division. If an additional amount is assessed, the commissioner shall notify each broker-dealer by mail of any additional amount assessed and levied against it on or before the 30th day of May in each year, and that amount shall be paid within 20 days thereafter. If payment is not made within 20 days, the commissioner shall assess and collect a penalty in addition to the assessment of 1 percent of the assessment for each month or part of a month that the payment is delayed or withheld.

(5) If a broker-dealer fails to pay any assessment on or before the 30th day of the month following the day upon which payment is due, the commissioner may by order summarily suspend or revoke the certificate issued to the broker-dealer. If, after that order is made, a request for hearing is filed in writing and a hearing is not held within 60 days thereafter, the order is deemed rescinded as of its effective date. During any period when its certificate is revoked or suspended, a broker-dealer shall not conduct business pursuant to this division except as may be permitted by order of the commissioner; provided, however, that the revocation, suspension, or surrender of a certificate shall not affect the powers of the commissioner as provided under this division.

(6) In determining the amount assessed, the commissioner shall consider all appropriations from the State Corporations Fund for the support of the broker-dealer program under this division and all reimbursements applicable to the administration of the broker-dealer program under this division.

(p)  (1) The commissioner shall charge a fee of twenty-five dollars ($25) for the filing of a notice or report required by rules adopted pursuant to subdivision (b) of Section 25210 or subdivision (b) of Section 25230.

(2) The commissioner may charge a fee up to thirty-five dollars ($35) to keep in effect for the following year any notice or report required by rules adopted pursuant to subdivision (b) of Section 25210 or subdivision (b) of Section 25230.

(3) No person shall, on behalf of a broker-dealer licensed pursuant to Section 25211, effect any transaction in, or induce or attempt to induce the purchase or sale of, any security in this state unless the broker-dealer pays the annual fee required by paragraph (2) of this subdivision on or before the day upon which payment is due.

(4) No person may, in this state, on behalf of an investment adviser licensed pursuant to Section 25231, offer or negotiate for the sale of investment advisory services of the investment adviser, determine which recommendations shall be made to, make recommendations to, or manage the accounts of, clients of the investment adviser, or determine the reports or analyses concerning securities to be published by the investment adviser, unless the investment adviser pays the annual fee required by paragraph (2) on or before the day upon which payment is due.

(5) The commissioner may by order summarily enjoin an individual from performing any activity under paragraph (3) or (4) if the annual fee in paragraph (2) is not paid on or before the day upon which payment is due. An order under this paragraph may not be made before 10 days after notice by the commissioner that the fee is due and unpaid.

(q) (1) Except as provided for in paragraph (2), the fee for filing an application for an investment adviser under Section 25231 is one hundred twenty-five dollars ($125), and payment of this amount shall keep the certificate, if granted, in effect during the calendar year during which it is granted. Every investment adviser who has secured from the commissioner a certificate shall, in order to keep the certificate in effect for an additional period, pay a renewal fee of one hundred twenty-five dollars ($125) on or before the 31st day of December.

(2) Paragraph (1) shall not apply to a broker-dealer licensed under Section 25210.

(r) (1) Except as provided for in paragraph (2), the fee for any routine or nonroutine regulatory examination, audit, or investigation is the amount of the salary or other compensation paid to the persons making the examination, audit, or investigation plus the amount of expenses including overhead reasonably incurred in the performance of the work. In determining the costs associated with an examination, audit, or investigation, the commissioner may use the estimated average hourly cost for all persons performing examinations, audits, or investigations for the fiscal year.

(2) An investment adviser licensed under Section 25230 pursuant to the Investment Adviser Registration Depository shall not be subject to paragraph (1) only in regard to the fee for a routine regulatory examination of its investment advisory services for which it is licensed under Section 25230.

(s) The fee for any hearing held by the commissioner pursuant to Section 25142 shall be the sum determined by the commissioner to cover the actual expense of noticing and holding the hearing.

(t) The commissioner may fix by rule a reasonable charge for any publications issued under his or her authority. The charges shall not apply to reports of the commissioner in the ordinary course of distribution.

(u) The fee for filing an offer under subdivision (b) of Section 25507 shall be the amount of filing fee payable under subdivision (e), (f), (h), or (i) of this section if an application had been filed to qualify the transaction in which the securities upon which the offer is to be made were sold in violation of the qualification provisions of this law.

(v) The fee for filing an application for exemption pursuant to subdivision (l) of Section 25100 is two hundred fifty dollars ($250).

(w) The commissioner may by rule require payment of a fee for filing a notice or report required by a rule adopted pursuant to Section 25105. The fee required in connection with a transaction as defined by that rule shall not exceed the fees specified in subdivision (c) based on the value of the securities sold, but the commissioner may permit a single notice for more than one transaction.

(x) The fee for filing the first notice of transaction under subdivision (n) of Section 25102 is six hundred dollars ($600).

(y) The fee for filing a notice of transaction under subdivision (o) of Section 25102 shall be the fee for filing an application for qualification of the sale of securities by permit under paragraph (1) of subdivision (b) of Section 25113 as set forth in subdivision (e) of this section.

(z) The fee for filing a notice of transaction under subdivision (h) of Section 25103 shall be six hundred dollars ($600).

(Amended by Stats. 2013, Ch. 335, Sec. 9. Effective January 1, 2014.)



25608.1

(a) The fee for an investment company filing a notice pursuant to subdivision (b) of Section 25100.1 is two hundred dollars ($200) plus one-fifth of 1 percent of the aggregate value of the securities sought to be sold in this state up to a maximum aggregate fee of two thousand five hundred dollars ($2,500).

(b) The fee for an issuer filing a notice pursuant to subdivision (a) of Section 25102.1 is six hundred dollars ($600).

(c) The fee for an issuer filing a notice pursuant to subdivision (d) of Section 25102.1 is three hundred dollars ($300).

(d)  (1)  The fee for an investment adviser filing a notice pursuant to subdivision (b) of Section 25230.1 is one hundred twenty-five dollars ($125) and the fee for filing a notice or report required by rules adopted pursuant to subdivision (c) of Section 25230.1 is twenty-five dollars ($25).

(2) The commissioner may charge a fee up to thirty-five dollars ($35) to keep in effect for the following year any notice or report required by rules adopted pursuant to subdivision (b) of Section 25210 or subdivision (b) of Section 25230.

(3) The commissioner may by order summarily enjoin an individual from performing any activity under subdivision (c) of Section 25230.1 if the annual fee required by paragraph (2) is not paid on or before the day upon which payment is due. An order under this paragraph may not be made before 10 days after notice by the commissioner that the fee is due and unpaid.

(Amended by Stats. 2013, Ch. 335, Sec. 10. Effective January 1, 2014.)



25608.2

Commencing July 1, 2000, the fee provisions of subdivision (c) of Section 25608, as they apply to the fee for filing a notice pursuant to paragraph (4) of subdivision (f) of Section 25102, and the fee provisions of subdivisions (a), (b), and (c) of Section 25608.1, shall be the maximum fees that may be levied on a notice filing under subdivision (b) of Section 25100.1, subdivision (f) of Section 25102, and subdivisions (a), (c), and (d) of Section 25102.1. The commissioner, however, may set the notice filing fee under subdivision (c) of Section 25608, as it relates to a notice filing under subdivision (f) of Section 25102, and the notice filing fees under subdivisions (a), (b), and (c) of Section 25608.1, at amounts below the maximum fees set forth in those sections. The commissioner shall set the notice filing fees under those sections for the upcoming fiscal year on or about June 1 of each year. If the commissioner fails to set the notice filing fees for the upcoming fiscal year, then the filing fees shall be the maximum fees that may be levied under those sections for the upcoming fiscal year.

(Amended by Stats. 2001, Ch. 264, Sec. 7. Effective January 1, 2002.)



25608.3

(a) Notwithstanding Sections 25608 and 25608.1, the commissioner may set any fee under those sections at an amount below the maximum fee set forth in those sections. The commissioner shall set the fee for the upcoming fiscal year on or about June 1 of each year, except that for the six-month period of January 1, 2002, through June 30, 2002, and for the 2002–03 fiscal year, the commissioner, on January 1, 2002, shall, in a reasonable and prudent manner, reduce any fee under Sections 25608 and 25608.1 by an amount below the maximum fee set forth in those sections. For the fiscal year commencing on July 1, 2003, and thereafter, the commissioner shall establish the level of fees adequate to cover anticipated costs, including the maintenance of a prudent reserve, but not to exceed the maximum fees that may be levied under Sections 25608 and 25608.1. If, for the fiscal year commencing on July 1, 2003, or thereafter, the commissioner fails to set the fee for the upcoming fiscal year on or before June 1, then the fee for the next fiscal year shall be the fee that was in effect for the current fiscal year.

(b) In carrying out this section, the commissioner shall reduce or suspend fees to achieve no more than a 25-percent fund balance in the State Corporations Fund by June 30, 2007, and thereafter.

(c) The department shall report by February 1, 2002, to the Chair of the Joint Legislative Budget Committee and the chairs of the budget committees on the fees to be reduced and the projected revenue and fund balance impact on the State Corporations Fund through the 2006–07 fiscal year. Each year from 2002 through 2007, the department shall submit a status update report by November 1 on the fees reduced, the revenue and fund balance impact in the prior fiscal year, and the projected revenue and fund balance impact through the 2006–07 fiscal year.

(Added by Stats. 2001, Ch. 118, Sec. 1. Effective July 30, 2001.)



25609

Every final order, decision, license, or other official act of the commissioner is subject to judicial review in accordance with law.

(Added by Stats. 1968, Ch. 88.)



25610

The commissioner may from time to time make, amend and rescind such rules, forms, and orders as are necessary to carry out the provisions of this law, including rules and forms governing applications and reports, and defining any terms, whether or not used in this law, insofar as the definitions are not inconsistent with the provisions of this law. For the purpose of rules and forms, the commissioner may classify securities, persons, and matters within his jurisdiction, and may prescribe different requirements for different classes. The commissioner may in his discretion waive any requirement of any rule or form in situations where in his opinion such requirement is not necessary in the public interest or for the protection of investors.

(Added by Stats. 1968, Ch. 88.)



25611

The commissioner may prepare and make available to interested persons lists of persons whose securities are qualified for trading purposes in this state, are exempt from qualification, or are not subject to qualification as the commissioner may determine to be necessary or desirable, and the commissioner may make reasonable charges for those lists to defray the expenses of preparation and dissemination.

(Amended by Stats. 1998, Ch. 48, Sec. 8. Effective January 1, 1999.)



25612

No rule, form or order may be made, amended, or rescinded unless the commissioner finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of this law.

(Amended by Stats. 1995, Ch. 596, Sec. 1. Effective January 1, 1996.)



25612.3

Unless otherwise provided by rule, the commissioner shall require the use of the following forms:

(a) Form BD (Uniform Application for Broker-Dealer Registration) for a broker-dealer application.

(b) Form ADV (Uniform Application for Investment Adviser Registration) for an investment adviser application.

(c) Form BDW (Uniform Request for Broker-Dealer Withdrawal) for withdrawing from licensure as a broker-dealer.

(d) Form ADV-W (Notice of Withdrawal from Registration as Investment Adviser) for withdrawing from licensure as an investment adviser.

(e) Form U-4 (Uniform Application for Securities Industry Registration or Transfer) for the reporting of an agent of a broker-dealer or an investment adviser representative or associated person of an investment adviser.

(f) Form U-5 (Uniform Termination Notice for Securities Industry Registration) for the reporting of the termination of an agent of a broker-dealer or an investment adviser representative or associated person of an investment adviser.

(Added by Stats. 2003, Ch. 473, Sec. 13. Effective January 1, 2004.)



25612.5

(a) To encourage uniform interpretation and administration of this law and the Franchise Investment Law (Division 5 (commencing with Section 31000)) and effective securities and franchise regulation and enforcement, the commissioner may cooperate with the securities agencies or administrators of one or more states, Canadian provinces or territories, or other countries, the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Securities Investor Protection Corporation, any self-regulatory organization, any national or international organization or securities officials or agencies, and any governmental law enforcement or regulatory agency.

(b) The cooperation authorized by subdivision (a) includes, but is not limited to, the following actions:

(1) Prescribing rules and forms with a view to achieving maximum uniformity in the form and content of registration statements, applications, and reports wherever practicable.

(2) Participating in a nationwide central depository for qualification or registration of securities under this law and for documents or records required or allowed to be maintained under this law.

(3) Participating in the Central Registration Depository, or any successor or alternative nationwide or regional depository, for the registering, certifying, or licensing of broker-dealers or agents, or both.

(4) Participating in the Investment Adviser Registration Depository, or any successor or alternative nationwide or regional depository, for the registering, certifying, or licensing of investment advisers or investment adviser representatives, or both.

(5) Cooperating in any regulatory activity necessary in the administration of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56; USA Patriot Act), consistent with state law.

(c) Notwithstanding any other provision of law, any application for qualification, amendment to the application or related securities qualification or registration document or notice under Sections 25100.1, 25101.1, 25102, 25102.1, 25110, 25120, 25130, and 25230.1 or record otherwise required to be signed that is filed in this state as an electronic record pursuant to a nationwide central depository for qualification or registration of securities, or any electronic record filed through the Central Registration Depository or the Investment Adviser Registration Depository, shall be deemed to be a valid original document upon reproduction to paper form by the Department of Corporations.

(d) For purposes of this section, “electronic record” has the same meaning as in subdivision (g) of Section 1633.2 of the Civil Code.

(Amended by Stats. 2003, Ch. 473, Sec. 14. Effective January 1, 2004.)



25613

The commissioner may by rule or order prescribe (1) the form and content of financial statements required under this law, (2) the circumstances under which consolidated financial statements shall be filed, and (3) the circumstances under which financial statements shall be audited by independent certified public accountants or public accountants.

(Added by Stats. 1968, Ch. 88.)



25614

All rules of the commissioner (other than those relating solely to the internal administration of the Department of Corporations) shall be made, amended or rescinded in accordance with the provisions of the Administrative Procedure Act, Chapter 4 (commencing with Section 11370) of Part 1 of Division 3 of Title 2 of the Government Code. Rules may be adopted prior to the effective date of this law to become effective upon its effective date.

(Amended by Stats. 1969, Ch. 138.)



25615

A document is filed when it is received by the commissioner; but no qualification of the sale of securities shall become effective until the appropriate fee has been paid.

(Added by Stats. 1968, Ch. 88.)



25616

The commissioner shall keep an index of all qualifications which are or have ever been effective, all denial, suspension, or revocation orders which have been entered and all permits and certificates which have been issued by him under this law.

(Added by Stats. 1968, Ch. 88.)



25617

Upon request and at such reasonable charges as he prescribes by rule, the commissioner shall furnish to any person photostatic or other copies (certified under his seal of office if requested) of any document which is retained as a matter of public record, except that he shall not charge or collect any fee for photostatic or other copies of any document furnished to public officers for use in their official capacity. In any judicial proceeding or prosecution, any copy so certified is prima facie evidence of the contents of the document certified.

(Added by Stats. 1968, Ch. 88.)



25618

The commissioner in his discretion may honor requests from interested persons for interpretive opinions.

(Added by Stats. 1968, Ch. 88.)



25619

(a) The commissioner may destroy any applications, notices, orders, permits, and revoked or surrendered certificates, together with the files and folders, as useless or obsolete, four years after the date of filing or issuance, with the approval of the Department of General Services; provided, that a permanent record shall be maintained of any disciplinary action taken by the commissioner.

(b) When acting as escrow holder for securities, the commissioner may destroy any certificates evidencing securities of any corporation which has been dissolved or whose charter has been suspended for a period of not less than two years for nonpayment of taxes or penalties and may destroy any other records pertaining to the escrow of the securities destroyed, and he or she shall have no further liability or accountability therefor; provided, that the commissioner shall maintain a permanent record containing such information as he or she may by rule prescribe relating to the certificates and records so destroyed.

(c) Copies on microfilm or in other form which may be retained by the commissioner in his discretion of any records destroyed under this section shall be accepted for all purposes as equivalent to the original when certified by the commissioner.

(Amended by Stats. 1997, Ch. 391, Sec. 35. Effective January 1, 1998.)



25620

(a) Notwithstanding any other law, the commissioner may by rule or order prescribe circumstances under which to accept electronic records or electronic signatures. This section shall not require the commissioner to accept electronic records or electronic signatures.

(b) For purposes of this section, the following terms have the following meanings:

(1) “Electronic record” means a record created, generated, sent, communicated, received, or stored by electronic means. “Electronic record” also includes, but is not limited to, all of the following:

(A) An application, amendment, supplement, and exhibit, filed for any qualification, registration, order, permit, certificate, license, consent, or other authority.

(B) A financial statement, reports, or advertising.

(C) An order, permit, certificate, license, consent, or other authority.

(D) A notice of public hearing, accusation, and statement of issues in connection with any application, qualification, registration, order, permit, certificate, license, consent, or other authority.

(E) A proposed decision of a hearing officer and a decision of the commissioner.

(F) The transcripts of a hearing.

(G) A release, newsletter, interpretive opinion, determination, or specific ruling.

(H) Correspondence between a party and the commissioner directly relating to any document listed in subparagraphs (A) to (G), inclusive.

(2) “Electronic signature” means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(c) The Legislature finds and declares that the Department of Business Oversight has continuously implemented methods to accept records filed electronically, including broker-dealer and investment adviser applications, and is encouraged to continue to expand its use of electronic filings to the extent feasible, as budget, resources, and equipment are made available to accomplish that goal.

(Amended by Stats. 2014, Ch. 782, Sec. 1. Effective January 1, 2015.)






PART 8 - GENERAL PROVISIONS

No provision of this law imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, permit, order, or written interpretive opinion of the commissioner, or any such opinion of the Attorney General, notwithstanding that the rule, form, permit, order, or written interpretive opinion may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(Repealed and added by Stats. 1968, Ch. 88.)

25701.

Any condition, stipulation or provision purporting to bind any person acquiring any security to waive compliance with any provision of this law or any rule or order hereunder is void.

(Repealed and added by Stats. 1968, Ch. 88.)

25702.

Whenever a person is entitled under this law to a hearing in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, a formal hearing before the Department of Corporations may be substituted with the consent of such person and of the commissioner for such hearing before an independent hearing officer; and in that case after such hearing before the Department of Corporations such person shall not be entitled to any further administrative remedy.

(Amended by Stats. 1969, Ch. 138.)

25703.

If any provision of this law or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this law which can be given effect without the invalid provision or application, and to this end the provisions of this law are declared to be severable.

(Repealed and added by Stats. 1968, Ch. 88.)

25704.

(a) Except as expressly provided in this section, prior law exclusively governs all suits, actions, prosecutions or proceedings which are pending or may be initiated on the basis of facts or circumstances occurring before the effective date of this law.

(b) No civil suit or action may be maintained to enforce any liability or to establish that any securities are void under prior law unless brought within any period of limitation which applied when the cause of action accrued and, in any event, within three years after the effective date of this law.

(c) All effective permits, certificates, orders, consents, and registrations under prior law, all administrative orders relating to the same and all conditions imposed upon the same remain in effect so long as they would have remained in effect if this law had not been enacted. They are considered to have been filed, entered, or imposed under this law, but are governed by prior law. Certificates dated as of January 1, 1969, may be issued by the commissioner after the effective date of this law pursuant to applications filed prior thereto and shall be considered to have been issued under the prior law. Applications for permits filed prior to January 1, 1969, may subsequently be processed without amendment if they comply with prior law, but thereafter shall be otherwise governed by this law.

(d) Judicial review of all administrative orders as to which review proceedings have not been instituted by the effective date of this law are governed by Section 25609, except that no review proceeding may be instituted unless the petition is filed within any period of limitation which applied to a review proceeding when the order was entered.

(Repealed and added by Stats. 1968, Ch. 88.)

25705.

All references to “the Corporate Securities Law” in any code or statute of the State of California shall hereafter be deemed to be references to the Corporate Securities Law of 1968.

(Repealed and added by Stats. 1968, Ch. 88.)

25706.

(a) All effective permits, orders, and consents under the Real Estate Syndicate Act, all administrative orders relating to the Real Estate Syndicate Act, and all conditions imposed upon the Real Estate Syndicate Act remain in effect so long as they would have remained in effect if such act had not been repealed, but shall be considered to have been filed, entered, or imposed under this law. An application to amend, extend, modify, revoke, or set aside any such permits, orders, or consents shall be filed under and be subject to the provisions of this division.

(b) Any application pending under the Real Estate Syndicate Act, upon the effective date of this section, shall be processed by the Real Estate Commissioner pursuant to the provisions of the Real Estate Syndicate Act in effect on December 31, 1977, until such application is granted or denied by such commissioner.

(c) Except as expressly provided by this section, the Real Estate Syndicate Act continues to govern all suits, actions, prosecutions, or proceedings which are pending prior to, or which may be initiated thereunder on the basis of facts or circumstances occurring prior to, the effective date of this section.

(d) No civil suit or action may be maintained to enforce any liability under the Real Estate Syndicate Act, unless brought within any period of limitation which applied the time the cause of action accrued.

(e) Judicial review of all administrative orders under the Real Estate Syndicate Act as to which review proceedings have not been commenced prior to the effective date of this section shall be governed by Section 25609, except that no review proceeding may be commenced unless the petition is filed within the applicable period of limitation which applied to a review proceeding when the order was issued and except that judicial review of administrative orders of the Real Estate Commissioner made pursuant to subdivision (b) shall be governed by the provisions of law applicable to such proceedings on December 31, 1977.

(Added by Stats. 1977, Ch. 991.)

25707.

(a) All permits and orders issued under Article 6 (commencing with Section 10237) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code, and all conditions imposed pursuant to those provisions, shall remain in effect for the period of time that they would have remained in effect if those provisions had not been repealed by the act enacting this section. Following the repeal of those provisions, the permits, orders, and conditions shall be deemed to have been issued or imposed under this division. An application to amend, extend, modify, revoke, or set aside a permit or order shall be filed under this division and is subject to this division.

(b) An application pending under Article 6 (commencing with Section 10237) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code, on the effective date of this section, shall be processed by the Real Estate Commissioner subject to those provisions as they were in effect on December 31, 1996, until each application that was pending on the effective date of this section is granted or denied by the Real Estate Commissioner.

(c) Except as expressly provided by this section, all actions, prosecutions, or proceedings under Article 6 (commencing with Section 10237) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code that are pending prior to the effective date of this section, or that otherwise could be initiated based on facts or circumstances occurring prior to the effective date of this section, shall be governed by those provisions.

(d) No civil action may be brought to enforce any liability under Article 6 (commencing with Section 10237) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code, unless it is brought within the period of limitations that applied to the action at the time the action accrued.

(e) Judicial review of orders under Article 6 (commencing with Section 10237) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code that had not commenced prior to the effective date of this section shall be governed by Section 25609, except that no review proceeding shall be commenced unless the petition is filed within the applicable period of limitations that applied to a review proceeding when the order was issued. Judicial review of an order of the Real Estate Commissioner made pursuant to subdivision (b) shall be governed by the provisions of law applicable to those proceedings on December 31, 1996.

(Added by Stats. 1996, Ch. 592, Sec. 16. Effective January 1, 1997.)






DIVISION 2 - SECURITY OWNERS PROTECTION

CHAPTER 1 - Definitions and General Provisions

27000

Unless the provision or the context otherwise indicates, and except as expressly otherwise provided in this chapter, words used in this division have the meanings prescribed in Part 1 (commencing with Section 25000) of the Corporate Securities Law.

(Amended by Stats. 1968, Ch. 88.)



27001

As used in this division “security” includes all of the things enumerated in Section 25019 and also includes shares, stock, and investment certificates as defined in the Savings Association Law.

(Amended by Stats. 1996, Ch. 458, Sec. 1. Effective January 1, 1997.)



27002

(a) As used in this division, “individual” includes every natural person, domestic or foreign private corporation, nonprofit corporation, unincorporated association, company, partnership of whatever kind, syndicate, joint stock company, trustee, protective committee, depositors’ league, and other similar organization however described.

(b) As used in this division, “individual” does not include any of the following persons:

(1) Any licensed practicing attorney rendering or performing services in connection with the practice of law.

(2) Any person holding a broker-dealer’s or investment adviser’s certificate then in effect issued by the commissioner, rendering or performing services as such.

(3) Any holder of a permit then in effect, granted by the commissioner under the Corporate Securities Law, permitting the issue of certificates of deposit.

(4) Any securities depository as defined in Section 30004 of the Financial Code, which is licensed under Section 30200 of the Financial Code or exempted from licensing thereunder by Section 30005 or 30006 of the Financial Code.

(5) Any broker licensed by the Real Estate Commissioner of this state rendering or performing services with respect to securities, if the person would not be subject to the broker-dealer certification requirements for effecting transactions in the securities.

(6) Any security owner or holder who, without compensation of any kind, induces or attempts to induce, other security holders or owners of the same issuer into entering into agreements with persons who are excluded from “individual” by virtue of paragraphs (1) to (5), inclusive.

(Amended by Stats. 1996, Ch. 458, Sec. 2. Effective January 1, 1997.)



27003

If any provision of this division, or the application thereof to any person or circumstance, is held invalid, the remainder of this division, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Added by renumbering Section 27007 by Stats. 1996, Ch. 458, Sec. 7. Effective January 1, 1997.)






CHAPTER 2 - Unlawful and Fraudulent Conduct

27100

Any individual who, within this state, solicits, receives, collects, or solicits any subscription or contract to pay, any contributions, fees, funds, or compensation of any kind, from any owner or holder of any security, for the purpose of protecting, enforcing, or representing the rights of the security owners or holders evidenced by the security, shall be subject to the provisions of this division.

(Repealed and added by Stats. 1996, Ch. 458, Sec. 9. Effective January 1, 1997.)



27101

It is unlawful for any individual, directly or indirectly, in connection with the solicitation, receipt, or collection of, or solicitation of any subscription or contract to pay any contributions, fees, funds, or compensation of any kind, from any owner or holder of any security, for the purpose of protecting, enforcing, or representing the rights of the security owners or holders evidenced by the security, to do any of the following:

(a) Employ any device, scheme, or artifice to defraud.

(b) By means of any written or oral communication, make any untrue statement of a material fact, or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading.

(c) Engage in any transaction, act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(d) Misappropriate or convert the funds, security, or property of any other person.

(Repealed and added by Stats. 1996, Ch. 458, Sec. 9. Effective January 1, 1997.)






CHAPTER 3 - Civil Liability and Crimes

27200

Every individual who solicits, receives, collects, or contracts for the payment of, any contributions, fees, funds, or compensation of any kind, in violation of this division, is civilly liable for the return of the full amount of that contribution, fee, or fund, together with reasonable attorney’s fees. This liability is both joint and several.

(Amended by Stats. 1996, Ch. 458, Sec. 11. Effective January 1, 1997.)



27201

No action shall be maintained to enforce any liability created under Section 27200 unless brought before the expiration of two years after the violation upon which it is based or the expiration of one year after the discovery by the plaintiff of the facts constituting the violation, whichever shall first expire.

(Added by renumbering Section 27200.1 by Stats. 1996, Ch. 458, Sec. 12. Effective January 1, 1997.)



27202

Every individual who willfully violates Section 27101 is guilty of a public offense punishable by a fine not exceeding two hundred fifty thousand dollars ($250,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or by both fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 49. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









DIVISION 3 - CAPITAL ACCESS COMPANIES

CHAPTER 1 - General Provisions

ARTICLE 1 - Short Title and Construction

28000

This division shall be known and may be cited as the “Capital Access Company Law.”

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28001

This division shall be liberally construed to accomplish its purposes.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28002

The provisions of the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4) shall apply to licensees.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28003

The Legislature finds all of the following:

(a) It is necessary to increase job opportunities in the state.

(b) Promoting the establishment, growth, and expansion of small business firms in this state is an efficient way to increase job opportunities in the state.

(c) Small business firms are unable to grow and create job opportunities unless they have access to risk capital.

(d) Congress has exempted from the provisions of the federal Investment Company Act of 1940, certain companies that are not in the business of issuing redeemable securities, the operations of which are subject to state regulation governing entities that provide financial or managerial assistance to enterprises doing business, or proposing to do business, in that state.

(e) Therefore, in order for the state to obtain the full benefits of that exemption, it is necessary that the state provide for the licensure and regulation of capital access companies, to permit these companies to operate pursuant to the exemption from regulation under the federal Investment Company Act of 1940.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28004

(a) The purpose of this division is to provide for the licensure and regulation of capital access companies that will provide risk capital and management assistance, primarily to small business firms in the state, to enable those companies to operate pursuant to the exemption from regulation under the federal Investment Company Act of 1940.

(b) The purpose of this division as set forth in subdivision (a) constitutes the standard that the commissioner shall observe in administering the provisions of this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






ARTICLE 2 - Definitions

28030

Subject to additional definitions contained in this division which are applicable to specific provisions of this division, and unless the context otherwise requires, the definitions in this article apply throughout this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28031

“Accredited investor” means a person who is defined in Section 2(a)(15) of the Securities Act of 1933, or any other person that the Securities and Exchange Commission may so designate by rule, regulation, or order, who, by purchasing the securities of a licensee, provides the investment funds with which the licensee will provide financial assistance to small business firms.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28032

“Affiliate” means any person or persons controlling, controlled by, or under common control with, other specified persons.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28033

“Commissioner” means the Commissioner of Business Oversight or his or her designee with respect to a particular matter.

(Amended by Stats. 2013, Ch. 352, Sec. 64. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



28034

“Company” means a corporation, limited partnership, limited liability company, or other form of business entity, which is organized under the laws of the State of California.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28035

“Control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a specified person.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28036

“Controlling person,” when used with respect to a specified person, means any person who controls the specified person, directly or indirectly, through one or more intermediaries.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28037

“Insolvent,” when used with respect to any person, means a person who has ceased to pay his or her debts in the ordinary course of business, who cannot pay his or her debts as they become due, or whose liabilities exceed his or her assets.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28038

“License” means a license issued under this division authorizing a licensee to transact business as a capital access company.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28039

“Licensee” means a company that is licensed under this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28040

“Officer” means either of the following:

(a) When used with respect to a corporation, any person appointed or designated as an officer of the corporation by or pursuant to applicable law or the articles of incorporation or bylaws of the corporation or any person who performs with respect to the corporation functions usually performed by an officer of a corporation.

(b) When used with respect to a specified person other than a natural person or a corporation, any person who performs with respect to the specified person functions usually performed by an officer of a corporation with respect to the corporation.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28041

“Order” means any approval, consent, authorization, exemption, denial, prohibition, or requirement applicable to a specific case issued by the commissioner. “Order” includes any condition of a license and any agreement made by any person with the commissioner under this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28042

“Parent,” when used with respect to a specified person other than a natural person, means any person other than a natural person that controls the specified person, directly or indirectly, through one or more intermediaries.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28043

“Person” means any natural person, proprietorship, joint venture, partnership, trust, business trust, syndicate, association, joint stock company, corporation, limited liability company, government, agency of any government, or any other organization. However, “person,” when used with respect to acquiring control of or controlling a specified person, includes any combination of two or more persons acting in concert.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28044

“Principal security holder,” means any person who owns, directly or indirectly, of record or beneficially, securities representing 10 percent or more of the voting power of the issuer of those securities.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28045

“To provide financing assistance to a person” means to purchase securities issued by the person, either directly from the person, or indirectly through a securities underwriter.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28046

“Security” has the meaning set forth in Section 25019.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28047

“Small business firm” means a person that proposes to transact, or transacts, business on a regular and continuous basis in California and, together with its affiliates, has a net worth of not more than eighteen million dollars ($18,000,000) and average net income after federal income taxes, excluding any carryover losses, for the preceding two years no greater than six million dollars ($6,000,000).

(Amended by Stats. 2010, Ch. 516, Sec. 2. Effective January 1, 2011.)



28047.1

“Smaller business firm” means a person that proposes to transact, or transacts, business on a regular and continuous basis in California and, together with its affiliates, has a net worth of not more than six million dollars ($6,000,000), and average net income after federal income taxes, excluding any carryover losses, for the preceding two years no greater than two million dollars ($2,000,000).

(Added by Stats. 2010, Ch. 516, Sec. 3. Effective January 1, 2011.)



28048

“Subsidiary,” when used with respect to a specified person other than a natural person, means any person other than a natural person controlled by the specified person, directly or indirectly, through one or more intermediaries.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28049

“Voting power” has the meaning set forth in Section 194.5.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)









CHAPTER 2 - Administration

28100

The commissioner shall administer and enforce the provisions of this division in a manner that facilitates the legislative purposes set forth in Section 28004, consistent with protection of investors.

(Amended by Stats. 2010, Ch. 516, Sec. 4. Effective January 1, 2011.)



28101

Whenever the commissioner issues an order or license under this division, the commissioner may impose any conditions that are in his or her opinion necessary to carry out the provisions and purposes of this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28102

Any application filed with the commissioner under this division or under any regulation or order issued under this division shall be in a form, shall contain information, shall be signed in a manner, and shall be verified in a manner, that the commissioner may by regulation or order require.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28103

In determining whether to approve any application filed under this division or under any regulation or order issued under this division, the commissioner may consider proposals made by the applicant, including, but not limited to, proposals to appoint officers, sell securities, obtain financing, or purchase securities of small business firms, and, if in the opinion of the commissioner it is probable that the applicant will be able to implement the proposal, the commissioner may make findings on the basis of the proposal. However, whenever the commissioner approves an application on the basis, in whole or in part, of a proposal made by the applicant, the commissioner shall impose upon the approval appropriate conditions requiring that the applicant implement the proposal within a period of time specified by the commissioner.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28104

(a) The commissioner may do both of the following:

(1) Make public or private investigations within or outside this state that he or she deems necessary to determine whether to approve any application filed under this division or under any regulation or order issued under this division, to determine whether any person has violated or may violate any provision of this division or of any regulation or order issued under this division, to aid in the enforcement of any provision of this division or of any regulation or order issued under this division, or to aid in the issuing of regulations or orders under this division.

(2) Publish information concerning any violation of any provision of this division or of any regulation or order issued under this division.

(b) For purposes of any investigation, examination, or other proceeding under this division, the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records that the commissioner deems relevant or material to the inquiry.

(c) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court, upon application by the commissioner, may issue to the person an order requiring him or her to appear before the commissioner, and to produce documentary evidence, if so ordered, or to give evidence relevant to the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28105

The commissioner may provide information relating to a licensee or any parent or subsidiary of the licensee to, or receive information relating to a licensee or any parent or subsidiary of the licensee from, any governmental agency.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28106

If the commissioner permits any licensee, any affiliate of the licensee, or any governmental agency to inspect or make copies of any record relating to the licensee or to any director, officer, employee, or affiliate of the licensee, or if the commissioner provides the record, or a copy thereof, to any of those persons, Sections 6254 and 6255 of the Government Code shall continue to apply to the record to the extent that these sections applied to the record prior to that action by the commissioner.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28107

The commissioner may refer any evidence available concerning any violation of this division or of any regulation or order issued under this division that constitutes a crime to the district attorney of the county in which the violation occurred, who may, with or without that reference, institute appropriate criminal proceedings.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28108

Before any applicant for a license is issued a license, the applicant and each parent and subsidiary of the applicant shall file, and each person that becomes a parent or subsidiary of a licensee shall file, not less than 30 days after becoming a parent or subsidiary of the licensee, with the commissioner, in the form the commissioner may by regulation or order require, an irrevocable consent appointing the commissioner to be the person’s attorney-in-fact to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the person, or the person’s successor, executor, or administrator, which arises under this division or under any regulation or order issued under this division after the consent has been filed, with the same force and validity as if served personally on the person. Service may be made by leaving a copy of the process at any office of the commissioner, but the service is not effective unless (a) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the person served at the person’s last address on file with the commissioner, and (b) an affidavit of compliance with this section by the party making service is filed on or before the return date, if any, or within that further time as the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28109

Whenever any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this division or by any regulation or order issued under this division, whether or not the person has filed a consent to service of process under Section 28108, and if personal jurisdiction over the person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to the person’s appointment of the commissioner to be the person’s attorney-in-fact to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the person or the person’s successor, executor, or administrator, which grows out of that conduct and which is brought under this division or under any regulation or order issued under this division, with the same force and validity as if served on the person personally. Service may be made by leaving a copy of the process in any office of the commissioner, but the service is not effective unless (a) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the person served at the person’s last known address or takes other steps which are reasonably calculated to give actual notice, and (b) an affidavit of compliance with this section by the party making service is filed in the case on or before the return date, if any, or within that further time as the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28110

(a) Fees shall be paid to, and collected by, the commissioner, as follows:

(1) The fee for filing with the commissioner an application for a license shall be no greater than two thousand dollars ($2,000).

(2) The fee for filing with the commissioner an application for approval to acquire control of a licensee shall be no greater than one thousand dollars ($1,000).

(3) The fee for filing with the commissioner an application for approval for a licensee to merge with another company, an application for approval for a licensee to purchase all or substantially all of the business of another person, or an application for approval for a licensee to sell all or substantially all of its business or of the business of any of its offices to another licensee, shall be no greater than one thousand dollars ($1,000). However, whenever two or more applications relating to the same merger, purchase, or sale are filed with the commissioner, the fee for filing each application shall be the quotient determined by dividing one thousand dollars ($1,000) by the number of the applications.

(4) Whenever the commissioner examines, audits, or investigates any licensee or any affiliate of a licensee, that licensee shall pay, within 10 days after receipt of a statement from the commissioner, a fee that equals the amount of the salary or other compensation paid to the persons making the examination, audit, or investigation plus the amount of expenses, including overhead, reasonably incurred in the performance of the work. The licensee shall be given a preliminary estimate of the fee before the commissioner commences an examination, audit, or investigation. In determining the costs associated with an examination, audit, or investigation, the commissioner may use the estimated average hourly cost for all departmental persons performing examinations, audits, or investigations for the fiscal year.

(b) (1) Each fee for filing an application with the commissioner shall be paid at the time the application is filed with the commissioner.

(2) No fee for filing an application with the commissioner shall be refundable, regardless of whether the application is approved, denied, withdrawn, or abandoned.

(c) All fees charged and collected under this section shall be transmitted to the Treasurer at least weekly, accompanied by a detailed statement therefor, and shall be credited to the State Corporations Fund.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28111

(a) If a licensee becomes licensed as a small business investment company and is subject to regulation by the Small Business Administration under the federal Small Business Investment Act of 1958, the commissioner may by rule or order provide that a licensee in compliance with those federal regulations shall be deemed to be in compliance with the regulatory requirements under this division except those provisions required to exempt licensees from regulation under the federal Investment Company Act of 1940, and the provisions of Chapter 8 (commencing with Section 28550), Chapter 9 (commencing with Section 28600), Chapter 10 (commencing with Section 28650), Chapter 11 (commencing with Section 28700), Chapter 12 (commencing with Section 28800), Chapter 13 (commencing with Section 28900), and Chapter 14 (commencing with Section 28950).

(b) A violation by a licensee of any regulation promulgated by the Small Business Administration that the commissioner has by rule or order deemed to be consistent with the regulatory requirements under this division shall constitute a violation of this division. The commissioner shall have all of the powers granted in this division to enforce those federal regulations against a licensee.

(Added by Stats. 2010, Ch. 516, Sec. 5. Effective January 1, 2011.)






CHAPTER 3 - Licensing

28150

(a) Except as provided in subdivision (b), no person proposing to transact or transacting business in this state, other than a licensee, shall use any name or title that indicates that it is a capital access company or otherwise represent that it is a capital access company or that it is a licensee.

(b) Any company that proposes to apply for a license or that has applied for a license, may, before being issued a license, use a name or title that indicates that it is a capital access company if it meets all of the following requirements:

(1) The company appends to the name the designation “proposed,” “in organization,” or “in formation,” or any similar designation that the commissioner may approve. The designation shall be set forth at least as conspicuously as the name or title.

(2) The company performs only those acts that may be necessary to (A) apply for and obtain the license and (B) prepare to commence transacting business as a licensee.

(3) The company does not represent that it is a licensee.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28151

No person other than a person who meets the definition of a licensee may be issued a license under this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28152

If the commissioner finds all of the following with respect to an application for a license, the commissioner shall approve the application:

(a) That the applicant has a tangible net worth, exclusive of the funds to invest under subdivision (b), in an amount that is not less than two hundred fifty thousand dollars ($250,000) and that the tangible net worth is adequate for the applicant to transact business as a capital access company.

(b) That the applicant has funds to invest in an amount that is not less than five million dollars ($5,000,000).

(c) That the applicant has, in addition to the requirements of subdivisions (a) and (b), financial resources in an amount that is adequate for the applicant to pay its expenses in transacting business as a capital access company for a period of not less than three years from the date of licensure.

(d) That the directors, officers, and controlling persons of the applicant are each of good character and sound financial standing, that the directors and officers of the applicant are each competent to perform their functions with respect to the applicant, and that the directors and officers of the applicant are collectively adequate to manage the business of the applicant as a capital access company. For purposes of this subdivision, the commissioner shall accord weight to the prior or current successful operation of a commercial or investment enterprise.

(e) That none of the following persons are subject to any act or omission enumerated in subdivision (a), (e), (f), or (g) of Section 25212, or has been convicted of, or pled nolo contendere to, any offense or been held liable in any civil action specified in subdivision (b) of Section 25212, or is enjoined from any act, conduct, or practice specified in subdivision (c) of Section 25212, or is subject to any order specified in subdivision (d) of Section 25212:

(1) A person who is or will be a controlling person of the applicant.

(2) A person who makes or will make recommendations with respect to the investment of funds of the applicant.

(3) A person who is or will be a partner, principal executive officer, manager, or director of the applicant.

(4) A person who occupies or will occupy a similar status or who performs or will perform similar functions to those listed above in paragraphs (1) to (3), inclusive.

(5) An employee who materially aids or assists or will materially aid or assist in the applicant’s investment-related functions.

(6) A broker-dealer or agent who materially aids or assists or will materially aid or assist in the sale or distribution of any securities of the applicant.

(f) That it is reasonable to believe that the applicant, if licensed, will comply with the provisions of Section 6(a)(5) of the Investment Company Act of 1940, the applicable provisions of the Corporate Securities Law of 1968, this division, and of any regulation adopted or order issued under this division.

If, after notice and a hearing, the commissioner finds otherwise, the commissioner shall deny the application.

(Amended by Stats. 2010, Ch. 516, Sec. 6. Effective January 1, 2011.)



28153

(a) For purposes of Section 28152, the commissioner may find:

(1) That a director, officer, or controlling person of an applicant is not of good character if the director, officer, or controlling person or any director or officer of the controlling person has been convicted of, or has pleaded nolo contendere to, a crime involving fraud or dishonesty.

(2) That it is not reasonable to believe that an applicant, if licensed, will comply with all applicable provisions of this division and of any regulation or order issued under this division if the applicant has been convicted of, or has pleaded nolo contendere to, a crime involving fraud or dishonesty.

(b) Subdivision (a) shall not be deemed to be the only grounds upon which the commissioner may find, for purposes of Section 28152, that a director, officer, or controlling person of an applicant is not of good character or that it is not reasonable to believe that an applicant, if licensed, will comply with all applicable provisions of the Investment Company Act of 1940, the Corporate Securities Law of 1968, this division, and of any regulation or order issued under this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28154

Except pursuant to Section 28551, no license shall be transferable or assignable.

(Amended by Stats. 2010, Ch. 516, Sec. 7. Effective January 1, 2011.)



28155

No licensee shall represent that it is sponsored, recommended, or approved by, or that its abilities or qualifications have in any respect been passed upon by, the commissioner. No licensee shall advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast in any manner, any statement or representation with regard to the business subject to the provisions of this division that is false, misleading, or deceptive, or that omits material information that is necessary to make the statements not false, misleading, or deceptive, or in the case of a licensee, that refers to the supervision of business by the state or any department or official of the state. Nothing in this section shall be deemed to prohibit a licensee from stating that it is licensed if the effect of such license is not misrepresented.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






CHAPTER 4 - Organizational Matters

ARTICLE 1 - Organization and Name

28200

The organizational documents of the licensee shall include the following statement:

(a) The activities of the licensee are limited to the promotion of economic, business, or industrial development in the State of California through the provision of financial or managerial assistance primarily to small business firms and to other activities that are incidental or necessary to carry out that purpose.

(b) The licensee will not engage in the business of issuing redeemable securities.

(c) The security holders of the licensee are limited, on a class-by-class basis, to persons who reside in the State of California, or who have a substantial business presence in the State of California, and who hold not less than 80 percent of the licensee’s securities.

(d) The securities of the licensee will be sold solely to accredited investors (Section 28031) and the licensee will not purchase any securities issued by an investment company as defined in Section 3 of the Investment Company Act of 1940 or issued by any company that would be an investment company except for the exclusions from that definition under paragraph (1) or (7) of Section 3(a) of that act, other than (1) any debt security that is rated investment grade by not less than one nationally recognized statistical rating organization or (2) any security issued by a registered open-end investment company that is required by its investment policies to invest not less than 65 percent of its total assets in securities described in paragraph (1) or securities that are determined by that registered open-end investment company to be comparable in quality to securities described in paragraph (1).

(e) The licensee will engage in the transaction of business pursuant to the exemption from registration under the Investment Company Act of 1940 afforded to economic, business, and industrial development companies as provided for by Section 6(a)(5) of the Investment Company Act of 1940, as amended (15 U.S.C. Sec. 80a-6(a)), and a license pursuant to the Capital Access Company Law (Division 3 (commencing with Section 28000)).

(f) The investment of funds by the licensee will be limited by and subject to the provisions of Section 6(a)(5) of the Investment Company Act of 1940, the Corporate Securities Law of 1968, and the Capital Access Company Law.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28201

No licensee shall, except by prior written notice to the commissioner, transact business under any name other than its corporate name.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






ARTICLE 2 - Directors

28210

Each licensee shall have a board of directors, executive committee, or other policy body, which shall consist of not less than three members.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28211

The board of directors, executive committee, or other policy body of each licensee shall hold a meeting not less frequently than once each calendar year.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28212

The board of directors, executive committee, or other policy body of each licensee shall approve the contract to be entered into between the licensee and any person who will make recommendations with respect to the investment of funds of the licensee.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)









CHAPTER 5 - Offices

ARTICLE 1 - Establishing, Relocating, and Closing Offices

28320

(a) No licensee shall relocate its head office without prior written notice to the commissioner.

(b) No licensee shall establish, relocate, or close any office (other than its head office) unless it files a notice with the commissioner not less than two business days after taking the action.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)









CHAPTER 6 - Transaction of Business

28400

No licensee shall engage in any business other than the following:

(a) The business of providing financing assistance through the purchase of securities of small business firms or smaller business firms doing business or proposing to do business wholly or substantially in this state.

(b) The business of providing managerial assistance (including managerial and technical assistance) to small business firms or smaller business firms doing business or proposing to do business wholly or substantially in this state.

(c) At least 20 percent of all financing assistance provided by the licensee shall be through purchase of securities of smaller business firms doing business or proposing to do business wholly or substantially in this state.

(Amended by Stats. 2010, Ch. 516, Sec. 8. Effective January 1, 2011.)



28404

No licensee shall provide financing assistance to any small business firm for the purpose of evading the requirements of this division.

(Amended by Stats. 2010, Ch. 516, Sec. 12. Effective January 1, 2011.)



28405

This section creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the California Constitution. The restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any evidence of indebtedness purchased by any licensee.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






CHAPTER 7 - Records, Reports, and Examinations

28500

Each licensee shall make and keep books, accounts, and other records in the form and in the manner that the commissioner may by regulation or order require. All records so required shall be kept at the place and shall be preserved for the time that the commissioner may by regulation or order specify.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28501

Each licensee shall, not more than 90 days after the close of each of its fiscal years or within a longer period that the commissioner may by regulation or order specify, file with the commissioner an audit report containing all of the following:

(a) Financial statements (including balance sheets, statements of income or loss, statements of changes in capital accounts, and statements of cashflows or, in the case of a licensee that is a California nonprofit corporation, comparable financial statements) for, or as of, the end of the fiscal year, prepared, with audit, by an independent certified public accountant in accordance with generally accepted accounting principles.

(b) A report, certificate, or opinion of the independent certified public accountant or independent public accountant, stating that the financial statements were prepared in accordance with generally accepted accounting principles.

(c) Any other information that the commissioner may by regulation or order require.

(Amended by Stats. 2006, Ch. 214, Sec. 10. Effective January 1, 2007.)



28502

Each licensee, director, officer, and employee of a licensee, and each parent and subsidiary of a licensee shall file with the commissioner all reports that the commissioner may by regulation or order require within the timeframe specified. In addition, each affiliate of a licensee (other than a parent or subsidiary of the licensee) shall file with the commissioner all reports regarding transactions between the affiliate and the licensee that the commissioner may require within the timeframe specified. Each report shall be in a form, shall contain information, shall be signed in a manner, and shall be verified in a manner, that the commissioner may by regulation or order require.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28503

(a) The commissioner shall examine each licensee not less frequently than once each calendar year.

(b) (1) The commissioner may at any time examine any licensee or any parent or subsidiary of a licensee.

(2) The commissioner may at any time examine any affiliate of a licensee (other than a parent or subsidiary of the licensee), but only with respect to matters relating to transactions between the affiliate and the licensee.

(c) The directors, officers, and employees of any licensee or of any affiliate of a licensee being examined by the commissioner and any other person having custody of any of the books, accounts, or records of the licensee or of the affiliate shall exhibit to the commissioner, on request, any or all of the books, accounts, and other records of the licensee or of the affiliate and shall otherwise facilitate the examination so far as it may be in their power to do so. However, in the case of an examination of an affiliate of a licensee other than a parent or subsidiary of the licensee, only books, accounts, and records of the affiliate that relate to transactions between the affiliate and the licensee shall be subject to this subdivision.

(d) The commissioner may, if in his or her opinion it is necessary in the examination of any licensee or of any affiliate of a licensee, retain any certified public accountant, attorney, appraiser, or other person to assist him or her, and the licensee shall pay, within 10 days after receipt of a statement from the commissioner, the fees of the person retained.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28504

(a) A licensee may, after the approval of the board of directors, executive committee, or other policy body of the licensee, cause or permit any other person to make or keep any of its books, accounts, or other records.

(b) If any person other than a licensee makes or keeps any of the books, accounts, or other records of the licensee, the provisions of this division and of any regulation or order issued under this division shall apply to the person with respect to the performance of those services and with respect to those books, accounts, and other records to the same extent as if the person were the licensee.

(c) If any person other than an affiliate of a licensee makes or keeps any of the books, accounts, or other records of the affiliate or, in the case of an affiliate other than a parent or subsidiary of the licensee, the books, accounts, and other records of the affiliate that relate to transactions between the affiliate and the licensee, the provisions of this division and of any regulation or order issued under this division shall apply to the person with respect to those books, accounts, and other records to the same extent as if the person were the affiliate.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28505

Subject to the provisions of Rules 250.10 and 250.10.5 of the Commissioner of Corporations (10 C.C.R. Secs. 250.10 and 250.10.5), the commissioner may make available to the public any report filed with him or her under this division or under any regulations or order issued under this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






CHAPTER 8 - Acquisition of Control

28550

No person shall, except with the prior written approval of the commissioner, acquire control of a licensee.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28551

The commissioner shall approve an application for approval to acquire control of a licensee only if, after notice and a hearing, the commissioner finds all of the following:

(a) That the applicant and the directors and officers of the applicant are of good character and sound financial standing.

(b) That it is reasonable to believe that, if the applicant acquires control of the licensee, the applicant will comply with all applicable provisions of this division and of any regulation or order issued under this division.

(c) That the applicant’s plans, if any, to make any major change in the business, corporate structure, or management of the licensee are not detrimental to the safety and soundness of the licensee or the accredited investors of the licensee, or to the public convenience and advantage.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28552

(a) For purposes of Section 28551, the commissioner may find:

(1) That an applicant or a director or officer of an applicant is not of good character if the person has been convicted of, or has pleaded nolo contendere to, a crime involving fraud or dishonesty.

(2) That an applicant’s plan to make a major change in the management of a licensee is detrimental to the safety and soundness of the licensee or the accredited investors of the licensee and to the public convenience and advantage if the plan provides for a person who has been convicted of, or has pleaded nolo contendere to, a crime involving fraud or dishonesty to become a director or officer of the licensee.

(b) Subdivision (a) shall not be deemed to be the only grounds upon which the commissioner may find, for purposes of Section 28551, that an applicant or a director or officer of an applicant is not of good character or that an applicant’s plan to make a major change in the management of a licensee is detrimental to the safety and soundness of a licensee or to the accredited investors of the licensee, or to the public convenience and advantage.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






CHAPTER 9 - Merger and Purchase or Sale of Business

28600

For purposes of this chapter:

(a) “Acquiring licensee” means either of the following:

(1) In the case of a merger, the licensee that is the surviving company.

(2) In the case of a purchase or sale, the licensee that is the purchaser.

(b) “Disappearing company” has the meaning set forth in Section 165.

(c) “Surviving company” has the meaning set forth in Section 190.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28601

No licensee shall merge with any other company unless either of the following apply:

(a) If the licensee is to be the surviving company, the merger is first approved by the commissioner.

(b) If the licensee is to be a disappearing company, the surviving company is a licensee and the merger is first approved by the commissioner.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28602

No licensee shall purchase all or substantially all of the business of any other person unless the purchase is first approved by the commissioner.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28603

No licensee shall sell all or substantially all of its business to any other person unless the other person is a licensee and the sale is first approved by the commissioner.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28604

The commissioner shall approve an application for approval of a merger, purchase, or sale, only if, after notice and a hearing, the commissioner finds all of the following:

(a) That the merger, purchase, or sale will be safe and sound with respect to the acquiring licensee.

(b) That it is reasonable to believe that, upon consummation of the merger, purchase, or sale, the acquiring licensee will comply with all applicable provisions of this division and of any regulation or order issued under this division.

(c) That the merger, purchase, or sale will not be detrimental to the licensee or the accredited investors of the licensee, or the public convenience and advantage, or, if the merger, purchase, or sale would be detrimental to any of the foregoing, then it is necessary in the interests of the safety and soundness of any of the parties to it.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






CHAPTER 10 - Voluntary Surrender of License

28650

Any licensee may offer to surrender its license by filing with the commissioner the license and a report, which shall (a) be in a form, (b) contain information, and (c) be signed and verified in a manner, that the commissioner may by regulation or order require.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28651

(a) Except as otherwise provided in subdivision (b), a voluntary surrender of a license shall be effective upon the issuance of an order by the commissioner accepting the offer of surrender and the report required under Section 28650.

(b) If a proceeding to revoke or suspend a license is pending at the time when the license and the report required under Section 28650 are filed with the commissioner or if a proceeding to revoke or suspend a license or to impose conditions upon the surrender of a license is instituted before the license and the report called for in Section 28650 are filed with the commissioner, the voluntary surrender of the license shall become effective at the time and upon the conditions that the commissioner may by order specify.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






CHAPTER 11 - Enforcement

28700

For purposes of this chapter, unless the context otherwise requires:

(a) “Office with a licensee” means the position of director, officer, or employee of the licensee or of any subsidiary of the licensee.

(b) “Subject person,” when used with respect to a licensee, means any of the following:

(1) Any controlling person or affiliate of the licensee.

(2) Any director, officer, or employee of the licensee or of any of the persons specified in paragraph (1).

(3) Any other person who participates in the conduct of the business of the licensee.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28701

Whenever it appears to the commissioner that any person has violated, or that there is reasonable cause to believe that any person may violate, any provision of this division or of any regulation or order issued under this division, the commissioner may bring an action in the name of the people of this state in the superior court to enjoin the violation or to enforce compliance with this division or with any regulation or order issued under this division. Upon a proper showing, a restraining order, preliminary or permanent injunction, or writ of mandate shall be granted, and a receiver or a conservator may be appointed for the defendant or the defendant’s assets. The court may not require the commissioner to post a bond.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28702

(a) If the commissioner finds that any person has violated, or that there is reasonable cause to believe that any person may violate, Section 28150, the commissioner may order the person to cease and desist from the violation unless and until the person is issued a license.

(b) (1) Within 30 days after an order is issued pursuant to subdivision (a), the person to whom the order is directed may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence a hearing within 15 business days after the application is filed with him or her (or within any longer period to which the person consents), the order shall be deemed rescinded. Upon the completion of the hearing, the commissioner shall affirm, modify, or rescind the order.

(2) The right of any person to whom an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28703

The commissioner may issue a cease and desist order, including an order to take appropriate corrective action, if, after notice and a hearing, the commissioner finds either of the following:

(a) That any licensee or any subject person of a licensee has violated, is violating, or that there is reasonable cause to believe that any licensee or any subject person of a licensee may violate, any provision of this division or of any regulation or order issued under this division or any provision of any other applicable law.

(b) That any licensee or any subject person of a licensee has engaged or participated in, is engaging or participating in, or that there is reasonable cause to believe that any licensee or any subject person of a licensee may engage or participate in, any unsafe or unsound act with respect to the business of the licensee.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28704

(a) The commissioner may issue a cease and desist order, including an order to take appropriate corrective action, if the commissioner finds both of the following:

(1) That any of the factors set forth in Section 28703 is true with respect to any licensee or any subject person of a licensee.

(2) That the action or violation is likely to cause the insolvency of, or substantial dissipation of the assets or earnings of, the licensee, or is likely to seriously weaken the condition of the licensee or otherwise to seriously prejudice the interests of the licensee or the accredited investors of the licensee, prior to the completion of proceedings conducted pursuant to Section 28703.

(b) (1) Within 30 days after an order is issued pursuant to subdivision (a), any licensee or subject person of a licensee to whom the order is directed may file with the commissioner an application for a hearing on the order. The filing of an application for a hearing shall not stay the effectiveness of the order. If the commissioner fails to commence a hearing within 15 business days after the application is filed (or within any longer period to which the licensee or subject person consents), the order shall be deemed rescinded. Upon the completion of the hearing, the commissioner shall affirm, modify, or rescind the order.

(2) The right of any licensee or subject person of a licensee to whom an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the licensee or subject person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28705

The commissioner may issue an order removing a subject person from that person’s office with the licensee, if any, and prohibiting that person from further participating in any manner in the conduct of the business of the licensee, if, after notice and a hearing, the commissioner finds all of the following:

(a) (1) That the subject person of a licensee has violated a provision of this division or of any regulation or order issued under this division or any provision of any other applicable law;

(2) That the subject person of a licensee has engaged or participated in any unsafe or unsound act with respect to the business of the licensee; or

(3) That the subject person of a licensee has engaged or participated in any act which constitutes a breach of his or her fiduciary duty as a subject person.

(b) (1) That the act, violation, or breach of fiduciary duty has caused or is likely to cause substantial financial loss or other damage to the licensee or the accredited investors of the licensee; or

(2) That the act, violation, or breach of fiduciary duty has seriously prejudiced or is likely to seriously prejudice the interests of the licensee or the accredited investors of the licensee; or

(3) That the subject person has received financial gain by reason of the act, violation, or breach of fiduciary duty.

(c) That the act, violation, or breach of fiduciary duty either involves dishonesty on the part of the subject person or demonstrates the subject person’s gross negligence with respect to the business of the licensee or a willful disregard for the safety and soundness of the licensee.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28706

The commissioner may issue an order removing a subject person from his or her office, if any, with the licensee and prohibiting him or her from further participating in any manner in the conduct of the business of the licensee, except with the prior consent of the commissioner, if the commissioner finds, after notice and a hearing, that the subject person of a licensee has, by engaging or participating in any act with respect to any financial or other business institution which resulted in substantial financial loss or other damage, demonstrated either of the following:

(a) Dishonesty.

(b) Willful or continuing disregard for the safety and soundness of the financial or other business institution.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28707

(a) The commissioner may issue an order suspending a subject person from his or her office, if any, with the licensee and prohibiting him or her from further participating in any manner in the conduct of the business of the licensee, except with the consent of the commissioner, if the commissioner finds both of the following:

(1) That the factors set forth in subdivisions (a), (b), and (c) of Section 28705 or the factors set forth in subdivision (a) of Section 28706 are true with respect to the subject person of a licensee.

(2) That it is necessary for the protection of the interests of the licensee or the accredited investors of the licensee, or for the protection of the public interest that the commissioner immediately suspend the subject person from his or her office, if any, with the licensee and prohibit him or her from further participating in any manner in the conduct of the business of the licensee.

(b) (1) Within 30 days after an order is issued pursuant to subdivision (a), any subject person of a licensee to whom the order is directed may file with the commissioner an application for a hearing on the order. The filing of an application for a hearing shall not stay the effectiveness of the order. If the commissioner fails to begin a hearing within 15 business days after the application is filed (or within any longer period to which the subject person consents), the order shall be deemed rescinded. Upon the completion of the hearing, the commissioner shall affirm, modify, or rescind the order.

(2) The right of any subject person of a licensee to whom an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the subject person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28708

(a) The commissioner may issue an order suspending a subject person from his or her office, if any, with the licensee and prohibiting him or her from further participating in any manner in the conduct of the business of the licensee, except with the consent of the commissioner, if the commissioner finds both of the following:

(1) That the subject person of a licensee has been indicted by a grand jury for, or held to answer by a magistrate for, a crime involving dishonesty or breach of trust.

(2) That the continuation of that person as a subject person of the licensee may threaten the interests of the licensee or the accredited investors of the licensee, or may threaten to impair public confidence in the licensee.

(b) The commissioner may issue an order suspending or removing the subject person or former subject person from his or her office, if any, with the licensee and prohibiting him or her from further participating in any manner in the conduct of the business of the licensee, except with the prior consent of the commissioner, if the commissioner finds both of the following:

(1) That the subject person or former subject person of a licensee to whom an order was issued pursuant to subdivision (a) or any other subject person of a licensee has been finally convicted of a crime which is punishable by imprisonment for a term exceeding one year and which involves dishonesty or breach of trust.

(2) That the continuation or resumption by that person as a subject person of the licensee may threaten the interests of the licensee or the accredited investors of the licensee, or may threaten to impair public confidence in the licensee.

(c) (1) Within 30 days after an order is issued pursuant to subdivision (a) or (b), any subject person of a licensee to whom the order is directed may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence a hearing within 15 business days after the application is filed (or within any longer period to which the subject person consents), the order shall be deemed rescinded. Upon the completion of the hearing, the commissioner shall affirm, modify, or rescind the order.

(2) The right of any subject person or former subject person of a licensee to whom an order is issued under subdivision (a) or (b) to petition for judicial review of the order shall not be affected by the failure of the person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(d) The fact that any subject person of a licensee charged with a crime involving dishonesty or breach of trust is not finally convicted of the crime shall not preclude the commissioner from issuing an order to the subject person pursuant to any other section of this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28709

Any person to whom an order is issued under Section 28705, 28706, 28707, or 28708 may apply to the commissioner to modify or rescind the order. The commissioner shall not grant the application unless the commissioner finds that it is in the public interest to do so and that it is reasonable to believe that the person will, if and when he or she becomes a subject person of a licensee, comply with all applicable provisions of this division and of any regulation or order issued under this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28710

The commissioner may issue an order suspending or revoking the license of a licensee, if, after notice and a hearing, the commissioner finds any of the following:

(a) That the licensee or any controlling person or affiliate of the licensee has violated any provision of this division or of any regulation or order issued under this division or any provision of any other applicable law.

(b) That the licensee is conducting its business in an unsafe and unsound manner.

(c) That the licensee is in a condition that it is unsafe or unsound for it to transact business.

(d) That the licensee has ceased to transact business as a capital access company.

(e) That the licensee is insolvent.

(f) That the licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due.

(g) That the licensee is the subject of an order for relief in bankruptcy or has sought other similar relief under any other bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for any of that relief under any of those laws against any licensee and the licensee has by any affirmative act approved of or consented to the action or the relief has been granted.

(h) That any fact or condition exists which, if it had existed at the time when any licensee applied for its license, would have been grounds for denying the application.

(Amended by Stats. 2009, Ch. 500, Sec. 31. Effective January 1, 2010.)



28711

(a) If the commissioner finds that any of the factors set forth in Section 28710 is true with respect to any licensee and that it is necessary for the protection of the public interest that the commissioner immediately suspend or revoke the license of the licensee, the commissioner may issue an order suspending or revoking the license of the licensee.

(b) Within 30 days after an order is issued pursuant to subdivision (a), any licensee to whom the order is directed may file with the commissioner a request for a hearing on the order. If the commissioner fails to commence a hearing within 15 business days after the request is filed (or within any longer period to which the licensee consents), the order shall be deemed rescinded. Upon the completion of the hearing, the commissioner shall affirm, modify, or rescind the order.

(Amended by Stats. 2007, Ch. 101, Sec. 7. Effective January 1, 2008.)



28712

Any person whose license is suspended or revoked shall immediately deliver the license to the commissioner.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28713

Any person to whom an order is issued under Section 28709 or 28710 may apply to the commissioner to modify or rescind the order.

The commissioner shall not grant the application unless the commissioner finds that it is in the public interest to do so and that it is reasonable to believe that the person will, if and when it becomes a licensee, comply with all applicable provisions of this division and of any regulation or order issued under this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28714

(a) If the commissioner finds that any of the factors set forth in Section 28709 is true with respect to any licensee and that it is necessary for the protection of the interests of the licensee or the accredited investors of the licensee, or for the protection of the public interest that the commissioner take immediate possession of the property and business of the licensee, the commissioner may forthwith take possession of the property and business of the licensee and retain possession until the licensee resumes business or is finally liquidated. The licensee may, with the consent of the commissioner, resume business upon any conditions that the commissioner may prescribe.

(b) Whenever the commissioner takes possession of the property and business of a licensee pursuant to subdivision (a), the licensee may apply within 10 days to the superior court in the county in which the head office of the licensee is located to enjoin further proceedings. The court, after citing the commissioner to show cause why further proceedings should not be enjoined and after a hearing, may dismiss the application or enjoin the commissioner from further proceedings and order the commissioner to surrender the property and business of the licensee to the licensee or make any further order that may be just.

(c) An appeal may be taken from the judgment of the superior court by the commissioner or by the licensee in the manner provided by law for appeals from the judgment of a superior court. An appeal from the judgment of the superior court shall operate as a stay of the judgment. No bond need be given if the appeal is taken by the commissioner, but if the appeal is taken by the licensee, a bond shall be given as required by the Code of Civil Procedure.

(d) Whenever the commissioner takes possession of the property and business of a licensee pursuant to subdivision (a), the commissioner shall conserve or liquidate the property and business of the licensee.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28715

Sections 11041, 11042, and 11043 of the Government Code do not apply to the Commissioner of Corporations.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28716

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 8. Effective January 1, 2008.)






CHAPTER 12 - Crimes and Criminal Penalties

ARTICLE 1 - General Provisions

28800

It shall be unlawful for any person willfully to make any untrue statement of a material fact in any application, report, or other document filed with the commissioner under this division or under any regulation or order issued under this division, or willfully to omit to state in any application, report or other document filed with the commissioner under this division any material fact which is required to be stated therein.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28801

It shall be unlawful for any person having custody of any of the books, accounts, or other records of a licensee willfully to refuse to allow the commissioner, upon request, to inspect or make copies of any of those books, accounts, or other records.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28802

It shall be unlawful for any person, with intent to deceive any director, officer, employee, auditor, or attorney of a licensee, the commissioner or any governmental agency, to make any false entry in any of the books, accounts or other records of the licensee, to omit to make any entry in those books, accounts or other records which the person is required to make, or to alter, conceal, or destroy any of those books, accounts, or other records.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






ARTICLE 2 - Conflicts of Interest

28820

In this article, unless the context otherwise requires:

(a) (1) “Associate,” when used with respect to a licensee, means all of the following:

(A) Any principal shareholder, director, officer, manager, agent, or adviser of the licensee.

(B) Any director, officer, partner, general manager, agent, employer, or employee of any person referred to in subparagraph (A).

(C) Any person who controls, is controlled by, or is under common control with, any person referred to in subparagraph (A), directly or indirectly, through one or more intermediaries.

(D) Any close relative of any person referred to in subparagraph (A).

(E) Any person of whom any person referred to in subparagraphs (A) to (D), inclusive, is a director or officer.

(F) Any person in whom any person referred to in subparagraphs (A) to (D), inclusive, or any combination of persons acting in concert owns or controls, directly or indirectly, a 10-percent or greater equity interest.

(2) For purposes of this subdivision, any person who is in any of the relationships referred to in subparagraphs (A) to (F), inclusive, of paragraph (1) within six months before or after a licensee provides financing assistance shall be deemed to be in the relationship as of the date when the licensee provides the financing assistance.

(3) For purposes of this subdivision, if a licensee, in order to protect its interests, designates any person to serve as a director of, officer of, or in any capacity in the management of, a small business firm to which the licensee provides financing assistance, the person shall not, on that account, be deemed to have any relationship with the small business firm. However, this paragraph shall not apply in any case where the person has, directly or indirectly, any other financial interest in the small business firm or where the person, at any time before the licensee provides the financing assistance, served as a director of, officer of, or in any other capacity in the management of, the small business firm for a period of 30 days or more.

(b) “Close relative” means ancestor, lineal descendant, brother or sister and lineal descendants of either, spouse, father-in-law, mother-in-law, son-in-law, brother-in-law, daughter-in-law, or sister-in-law.

(Repealed and added by Stats. 2010, Ch. 516, Sec. 14. Effective January 1, 2011.)



28821

(a)  A licensee shall not provide financial or managerial assistance to, or for the benefit of, any person to the detriment of a small business firm or smaller business firm, the licensee, its shareholders, or partners. Unless a licensee obtains a prior written exemption from the commissioner for special instances in which providing financial assistance may further the purposes of this division despite presenting a conflict of interest, a licensee shall not directly or indirectly do any of the following:

(1) Provide financial assistance to any of the licensee’s associates.

(2) Provide financial assistance to an associate of another licensee, if one of the licensee’s associates has received or will receive any direct or indirect financial assistance or a commitment from that licensee or a third licensee, including financial assistance or commitments received under any understanding, agreement, or cross dealing, reciprocal or circular arrangement.

(3) Borrow money from any of the following:

(A) A small business firm or smaller business firm to which the licensee has provided financial assistance.

(B) An officer, director, or owner of at least a 10-percent equity interest in the business.

(C) A close relative of a person described in subparagraph (B).

(4) Provide financial assistance to a small business firm or smaller business firm to discharge an obligation to a licensee’s associate or to make other funds available to pay the obligation, except if the obligation is to an associate lending institution and is a line of credit or other obligation incurred in the normal course of business.

(5) Provide financial assistance to a small business firm or smaller business firm for the purpose of purchasing property from a licensee’s associate.

(b) Without the commissioner’s prior written approval, a licensee’s associates shall not, directly or indirectly, do either of the following:

(1) Borrow money from any person described in paragraph (3) of subdivision (a).

(2) Receive from a small business firm or smaller business firm any compensation in connection with any financial assistance a licensee provides or anything of value for procuring, attempting to procure, or influencing a licensee’s action with respect to that financial assistance.

(c) (1) Without the commissioner’s prior written approval, a licensee shall not provide financial assistance to any business in which the licensee’s associate has either a voting equity interest, or total equity interests, including potential interests, of at least 5 percent.

(2) If a licensee and its associate provide financial assistance to the same small business firm or smaller business firm, whether at the same time or different times, a licensee shall demonstrate to the commissioner’s satisfaction that the terms and conditions are, or were, fair and equitable to the licensee, taking into account any differences in the timing of each party’s financial transactions.

(3) Financial assistance that meets either of the following criteria is exempt from the prior approval requirement in paragraph (1) and shall be presumed to be fair and equitable to the licensee for the purposes of paragraph (2):

(A) The licensee’s associate is a lending institution that is providing financing under a credit facility in order to meet the operational needs of a small business firm or smaller business firm, and the terms of that financing are usual and customary.

(B) The licensee’s associate invests in the small business firm or smaller business firm on the same terms and conditions and at the same time as the licensee.

(d) To protect a licensee’s investment, a licensee may designate an associate to serve as an officer, director, or other participant in the management of a small business firm or smaller business firm. The licensee shall identify this associate in the licensee’s records maintained and made available for the commissioner’s review. Without the commissioner’s prior written approval, the associate shall not do any of the following:

(1) Have any other direct or indirect financial interest in the small business firm or smaller business firm that exceeds, or has the potential to exceed, 5 percent of the firm’s equity.

(2) Have served for more than 30 days as an officer, director, or other participant in the management of the small business firm or smaller business firm before the licensee provided the financial assistance.

(3) Receive any income or anything of value from the small business firm or smaller business firm unless it is for the licensee’s benefit, with the exception of director’s fees, expenses, and distributions based upon the associate’s ownership interest in the small business firm or smaller business firm.

(Repealed and added by Stats. 2010, Ch. 516, Sec. 14. Effective January 1, 2011.)






ARTICLE 3 - Criminal Penalties

28880

Any person who willfully violates any provision under this chapter shall upon conviction be fined not more than two hundred fifty thousand dollars ($250,000) or be imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or be punished by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 50. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



28881

Nothing in this division limits the power of the state to punish any person for any act which constitutes a crime under any statute.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)









CHAPTER 13 - Civil Penalties

28900

If, after notice and a hearing, the commissioner finds that any person has violated any provision of this division or of any regulation or order issued under this division, the commissioner may order the person to pay to the commissioner a civil penalty in that amount as the commissioner may specify. However, the amount of the civil penalty shall not exceed two thousand five hundred dollars ($2,500) for each violation, or in the case of a continuing violation, two thousand five hundred dollars ($2,500) for each day for which the violation continues.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28901

The provisions of Section 28900 are additional to, and not alternative to, other provisions of this division which authorize the commissioner to issue orders or to take other action on account of a violation of any provision of this division or of any regulation or order issued under this division. However, no person who has been finally convicted under Chapter 12 (commencing with Section 28800) of this division on account of a violation of any provision of Chapter 12 (commencing with Section 28800) shall be liable to pay a civil penalty under Section 28900 on account of the violation.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)






CHAPTER 14 - Miscellaneous Provisions

28950

No provision of this division imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, permit, order, or written interpretive opinion of the commissioner, or any written interpretive opinion of the Attorney General, notwithstanding that the rule, form, permit, order, or written interpretive opinion may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28951

(a) The commissioner may from time to time make, amend, and rescind the rules, forms, and orders that are necessary to carry out this law, and define any terms, whether or not used in this law, insofar as the definitions are not inconsistent with this law. For the purpose of rules, the commissioner may, among other things, classify persons within the commissioner’s jurisdiction and may prescribe different requirements for different classes. The commissioner may, in the commissioner’s discretion, waive any requirement of any rule or form in situations where in his or her opinion the requirement is not necessary in the public interest.

(b) The commissioner may, by regulation or order, either unconditionally or upon specified terms and conditions or for specified periods, exempt from the provisions of this division any person or transaction or class of persons or transactions, if the commissioner finds that action to be in the public interest and that the regulation of those persons or transactions is not necessary for the purposes of this division.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28952

The commissioner may honor requests from interested persons for interpretive opinions.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28953

In any proceeding under this law, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28954

Every final order, decision, license, or other official act of the commissioner is subject to judicial review in accordance with law.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28955

Nothing in this law, shall impair, derogate, or otherwise affect the authority or powers of the commissioner under the Corporate Securities Law of 1968 (Part 3 (commencing with Section 25000)) or the application of any provision thereof to any person or transaction subject thereto.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28956

If any provision of this division , or the application thereof to any person or circumstance, is held invalid, the invalidity shall not affect other provisions or applications of this law that can be given effect without the invalid provision or application, and to this end the provisions of this division are declared to be severable.

(Amended by Stats. 1999, Ch. 83, Sec. 27. Effective January 1, 2000.)



28957

Neither the commissioner nor any employee of the commissioner shall use any information which is filed with or obtained by the commissioner which is not public information for personal gain or benefit, nor shall the commissioner nor any employee of the commissioner engage in any securities transaction based on that information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate that information.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)



28958

(a) The program established by this division shall be supported from funds appropriated by the Legislature from the State Corporations Fund.

(b) The funds appropriated from the State Corporations Fund and made available for expenditure under subdivision (a) of this section shall come from fees collected under Section 28110, penalties collected under Sections 28880 and 28900, and securities application filing fees collected under subdivisions (e), (f), (h), and (i) of Section 25608 and notice filing fees collected under subdivision (a) of Section 25608.1.

(Added by Stats. 1998, Ch. 668, Sec. 3. Effective January 1, 1999. Operative July 1, 1999, by Sec. 4 of Ch. 668.)









DIVISION 4 - BUCKET SHOP LAW

CHAPTER 1 - Definitions

29000

Unless the provision or the context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Added by Stats. 1949, Ch. 386.)



29001

“Person” means an individual, partnership, corporation, limited liability company, or association, either domestic or foreign, whether acting in his or her own right or as the officer, agent, servant, employee, correspondent, or representative of another or as trustee.

(Amended by Stats. 1994, Ch. 1010, Sec. 93. Effective January 1, 1995.)



29002

(a) “Trustee” means a person executing a trust, as defined in this section.

(b) “Trust” means any voluntary trust expressly created by or declared in an instrument in writing, other than a will or a judicial writ, order, decree, or judgment, to carry on any business or to secure the payment or repayment of money.

(Amended by Stats. 1986, Ch. 820, Sec. 23. Operative July 1, 1987, by Sec. 43 of Ch. 820.)



29003

“Contract” includes any agreement, trade, or transaction.

(Added by Stats. 1949, Ch. 386.)



29004

“Securities” means all shares in any corporation or association or of trustees, bonds, coupons, scrip, rights, choses in action, and other evidences of debt or property and options for the purchase or sale thereof or of any right entitling the holder thereof to participate in profits or a division of assets.

(Added by Stats. 1949, Ch. 386.)



29005

“Commodities” means anything movable that is bought and sold.

(Added by Stats. 1949, Ch. 386.)



29006

“Bucket shop” means any room, office, store, building, or other place where any bucketing or bucket shopping contract is made or offered to be made.

(Added by Stats. 1949, Ch. 386.)



29007

“Keeper” means any person owning, keeping, managing, operating, or promoting a bucket shop, or assisting to keep, manage, operate, or promote a bucket shop.

(Added by Stats. 1949, Ch. 386.)



29008

“Bucketing” or “bucket shopping” means any of the following:

(a) Making or offering to make any contract respecting the purchase or sale of any securities or commodities, wherein both parties intend, or the keeper intends, that the contract shall be, or may be, terminated, closed, or settled according to or upon the basis of the public market quotations of prices made on any board of trade or exchange upon which the securities or commodities are dealt in, without a bona fide purchase or sale of the securities or commodities.

(b) Making or offering to make any contract respecting the purchase or sale of any securities or commodities, wherein both parties intend, or the keeper intends, that the contract shall be, or may be, deemed terminated, closed, or settled when the public market quotations of prices for the securities or commodities named in the contract reach a certain figure without a bona fide purchase or sale of the securities or commodities.

(c) Making or offering to make any contract respecting the purchase or sale of any securities or commodities, wherein both parties do not intend, or such keeper does not intend, the actual or bona fide receipt or delivery of the securities or commodities, but do intend, or the keeper does intend, a settlement of the contract based upon the differences in the public market quotations of prices at which the securities or commodities are or are asserted to be bought and sold.

(d) The sale by a keeper of any security or commodity purchased by him for the account of or upon the order of another when the proceeds of the sale are not immediately credited by the keeper to the account of the other person and when a report or statement in writing of the sale is not rendered to the other person by the keeper on the next business day following the sale.

(Added by Stats. 1949, Ch. 386.)






CHAPTER 2 - Prohibited Activities

29100

Any person who makes or offers to make any contract constituting bucketing under Section 29008, or who makes any sale constituting bucketing under Section 29008, or who is the keeper of any bucket shop, is guilty of a felony.

(Added by Stats. 1949, Ch. 386.)



29101

Any person who communicates, receives, exhibits, or displays in any manner any statement of quotations of prices of any securities or commodities, with an intent to make, or to offer to make, or to aid in making or offering to make, any contract constituting bucketing under Section 29008 is guilty of a felony.

(Added by Stats. 1949, Ch. 386.)



29102

The felonies specified in this chapter are punishable, for each offense, if the offender is a corporation, by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) or, if the offender is not a corporation, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 51. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



29103

The prosecution, conviction, and punishment of a corporation under any provision of this chapter shall not be deemed to be a prosecution, conviction, or punishment of any of its officers, directors, or shareholders.

(Added by Stats. 1949, Ch. 386.)



29104

All contracts for the purchase or sale of shares of the capital stock of any corporation or association without any intention on the part of one party to deliver and of the other party to receive the shares, and contemplating merely the payment of differences between the contract and market prices on divers days, shall be void, and neither party to any such contract shall be entitled to recover any damages for failure to perform the same, or any money paid thereon, in any court of this state.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



29105

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 9. Effective January 1, 2008.)






CHAPTER 3 - Required Records and Statements

29200

Every person doing business as a broker or making contracts as a broker or agent for the purchase or sale of any securities or commodities on any board of trade or exchange shall keep or cause to be kept at his or her office or place of business correct and permanent records or books of account showing each of such transactions as a separate item. The failure so to keep or cause to be kept such records or books of account is prima facie evidence that any such contract was bucketing or bucketshopping.

Such records or books of account shall at all times be open to inspection by the Commissioner of Business Oversight or by any deputy, investigator, or auditor of the Department of Business Oversight to whom he may delegate such authority in writing.

(Amended by Stats. 2013, Ch. 352, Sec. 65. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



29201

Every person shall, upon written demand therefor, furnish to any customer or principal for whom he has executed any order for the actual purchase or sale of any securities or commodities on any board of trade or exchange, either for immediate or future delivery, a written statement showing the name of the person from whom the property was bought or to whom it was sold, as the case may be, and the time when, place where, and the price at which it was either bought or sold. If any such person refuses or neglects to furnish such a statement within forty-eight hours after such demand, the refusal or neglect is prima facie evidence that the transaction was bucketing or bucket shopping within the terms of this division.

(Added by Stats. 1949, Ch. 386.)









DIVISION 4.5 - COMMODITIES

CHAPTER 1 - Definitions

29500

This division shall be known and may be cited as the “California Commodity Law of 1990.” References herein to “this law” refer to the applicable provisions of this division unless the context otherwise requires. The definitions in this chapter govern the construction of this law.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29501

“Board of trade” means any person or group of persons engaged in buying or selling any commodity or receiving the same for sale on consignment, whether the person or group of persons is characterized as a board of trade, exchange, or other form of marketplace.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29502

“Business days” are all days other than every Saturday, every Sunday and such other days as are specified or provided for as holidays in the Government Code.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29503

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 353, Sec. 44. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



29504

“Commodity” means, except as otherwise specified by the commissioner by rule or order, any agricultural, grain, or livestock product or byproduct, any metal or mineral (including a precious metal set forth in Section 29515), any gem or gemstone (whether characterized as precious, semiprecious, or otherwise), any fuel (whether liquid, gaseous, or otherwise), any foreign currency, and all other goods, articles, products, or items of any kind. However, the term “commodity” shall not include (a) a numismatic coin whose fair market value is at least 15 percent higher than the value of the metal it contains, or (b) any work of art offered or sold by art dealers, at public auction, or through a private sale by the owner of the work of art.

(Amended by Stats. 1991, Ch. 262, Sec. 1.)



29505

(a) “Commodity contract” means any account, agreement, or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract, or otherwise. A “commodity contract” includes a commodity option as defined in Section 29510, unless otherwise specified. Any “commodity contract” offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes.

(b) A “commodity contract” shall not include any contract or agreement which requires, and under which the purchaser personally receives, or at the request of the purchaser a family member or an individual (which individual is other than the seller or any affiliate of the seller, including any officer, director, or employee of the seller or any affiliate of the seller) with whom the purchaser has a preexisting close personal or preexisting business relationship personally receives, within 28 calendar days from the full payment in good funds of the purchase price, actual physical delivery of the quantity of each commodity purchased under the contract or agreement. In the case of a seller who requires a partial payment of the total purchase price before obligating itself to actually physically deliver the quantity of each commodity purchased under the contract or agreement described in this subdivision, both the amount remaining on the total purchase price shall be paid in good funds and actual physical delivery of the quantity of each commodity purchased under the contract or agreement shall be personally received (by the purchaser or above-described individual) within 28 calendar days from the date of the partial payment in good funds. Otherwise, for the purposes of this exclusion from the definition of a “commodity contract,” a partial payment of, or an installment payment on, the purchase price is not a full payment in good funds of the purchase price.

(Amended by Stats. 1991, Ch. 262, Sec. 2.)



29506

“Commodity Exchange Act” means the federal statute so named, as amended before or after January 1, 1991.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29507

“Commodity Futures Trading Commission” means the independent regulatory agency established by Congress to administer the Commodity Exchange Act.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29508

“CFTC Rule” means any rule, regulation, or order of the Commodity Futures Trading Commission in effect on January 1, 1991, and all subsequent amendments, additions, or other revisions thereto, unless the commissioner, within 10 days following the effective date of any amendment, addition, or revision, disallows the application thereof to this law or to any provision thereof by rule or order.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29509

“Commodity merchant” means any of the following, as defined or described in the Commodity Exchange Act or by CFTC Rule:

(a) Futures commission merchant.

(b) Commodity pool operator.

(c) Commodity trading advisor.

(d) Introducing broker.

(e) Leverage transaction merchant.

(f) An associated person of any person specified in subdivisions (a) to (d), inclusive.

(g) Floor broker.

(h) Any other person (other than a futures association) required to register with the Commodity Futures Trading Commission.

(Amended by Stats. 1991, Ch. 262, Sec. 3.)



29510

“Commodity option” means any account, agreement, or contract giving a party thereto the right but not the obligation to purchase or sell one or more commodities or one or more commodity contracts, or both, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty, or otherwise, but shall not include an option traded on a national securities exchange registered with the United States Securities and Exchange Commission.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29511

“Financial institution” means (a) a national bank or a bank or trust company incorporated under the laws of this state, (b) a federal savings and loan association or federal savings bank, or (c) a federally insured bank chartered by a state of the United States when the commodity depository activities of the bank are supervised by the bank regulator of that state.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29512

“Good funds” means the verified receipt of immediately available funds according to the applicable requirements of federal Regulation CC.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29513

“Offer” includes every offer to sell, offer to purchase, or offer to enter into a commodity contract or commodity option.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29514

“Person” means an individual, a corporation, a partnership, a limited liability company, an association, a joint stock company, a trust, an unincorporated organization, a government, or a political subdivision of a government.

(Amended by Stats. 1994, Ch. 1010, Sec. 94. Effective January 1, 1995.)



29515

“Precious metal” means the following in either coin, bullion, or other form:

(a) Silver.

(b) Gold.

(c) Platinum.

(d) Palladium.

(e) Copper.

(f) Other items that the commissioner may specify by rule or order.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29515.5

“Purchase price” means all funds paid by or on behalf of a purchaser to a seller of a commodity contract or a commodity option (or to another person at the request or direction of a seller), including, but not limited to, the sale price of a commodity, an administrative charge or fee, assessment, deposit, dues, handling charge or fee, holding charge or fee, membership charge or fee, reservation charge or fee, or any charge, fee, or other payment made or paid in connection with the sale of a commodity contract or a commodity option.

(Added by Stats. 1991, Ch. 262, Sec. 4.)



29516

“Sale” or “sell” includes every sale, contract of sale, contract to sell, or disposition, for value.

(Added by Stats. 1990, Ch. 969, Sec. 2.)






CHAPTER 2 - Unlawful Commodity Transactions

29520

Except as otherwise provided in Section 29530, 29531, or 29532, no person shall sell or purchase or offer to sell or purchase any commodity under any commodity contract or under any commodity option, or offer to enter into, or enter into, as seller or purchaser any commodity contract or any commodity option.

(Added by Stats. 1990, Ch. 969, Sec. 2.)






CHAPTER 3 - Exemptions

29530

(a) The prohibitions in Section 29520 shall not apply to any transaction offered by and in which any of the following persons (or any employee, officer, or director thereof acting solely in that capacity) is the purchaser or seller:

(1) A person registered with the Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require registration.

(2) A person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in subdivision (a).

(3) A person who is a member of a contract market designated by the Commodity Futures Trading Commission (or any clearinghouse thereof) when the transaction at issue requires membership in and is subject to the regulatory jurisdiction of that contract market.

(4) A financial institution.

(5) A broker-dealer licensed under Section 25211, or exempt from licensure under Section 25200, when engaging in activities subject to the exclusive regulatory jurisdiction of the Commodity Futures Trading Commission.

(6) A person licensed pursuant to Chapter 14 (commencing with Section 1800) of Division 1 of the Financial Code to receive money for transmittal to foreign countries if (A) the license has not expired or been surrendered, suspended, or revoked, (B) the licensed person has a tangible net worth of at least 3 million dollars ($3,000,000) according to its audited financial statements prepared by an independent certified public accountant for each of the immediately preceding three fiscal years, and (C) pursuant to the provisions of subdivision (b) of Section 29531, the licensed person issues and a purchaser receives a certificate, document of title, confirmation, or other instrument evidencing that the purchased quantity of precious metals or foreign currencies has been delivered to a depository which is a financial institution located in a state of the United States.

(b) The exemption provided by subdivision (a) shall not apply to any transaction or activity which is prohibited by the Commodity Exchange Act or CFTC Rule.

(Amended by Stats. 2000, Ch. 705, Sec. 7. Effective January 1, 2001.)



29531

The prohibitions in Section 29520 shall not apply to the following:

(a) An account, agreement, or transaction within the exclusive regulatory jurisdiction of the Commodity Futures Trading Commission as granted under Section 2 of Title 42 of the United States Code (Section 2(a)(1)(A) of the Commodity Exchange Act).

(b) A commodity contract for the purchase of one or more precious metals or foreign currencies which requires full payment in good funds of the purchase price and under which the purchaser receives, within 28 calendar days from the full payment in good funds of the purchase price, substitute delivery of the quantity of the precious metals or foreign currencies purchased, or a commodity contract for the purchase of one or more precious metals or foreign currencies which allows partial payment in good funds of the purchase price and under which the purchaser receives within 28 calendar days from the partial payment in good funds of the purchase price, substitute delivery of the quantity of precious metals or foreign currencies purchased by that payment; provided that, for purposes of this subdivision, substitute delivery shall be deemed to have occurred if, within the 28-day period, the quantity of precious metals or foreign currencies purchased by the full or partial payment is actually physically delivered (whether in specifically segregated or fungible bulk form) into the possession of a depository (other than the seller) which is either (1) a financial institution, (2) a depository, the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission, (3) a storage facility licensed or regulated by the United States or any agency thereof, or (4) a facility for the storage of precious metals or foreign currencies located within a state of the United States and operated by an armored contract carrier defined under subdivision (e), or (5) a depository designated by the commissioner. The depository (or other person which itself qualifies as a depository) enumerated in this subdivision shall issue and the purchaser shall receive a certificate, document of title, confirmation or other instrument evidencing that the quantity of precious metals has been delivered to the depository and is being and will continue to be held by the depository on the purchaser’s behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser.

(c) A commodity contract solely between persons engaged in producing, processing, using commercially or handling as merchants, each commodity subject thereto, or any byproduct thereof.

(d) A commodity contract under which the offeree or the purchaser is a person referred to in Section 29530, an insurance company, or an investment company as defined in Section 80a-3 of Title 15 of the United States Code (Section 3 of Title I of the federal Investment Company Act of 1940).

(e) For the purposes of this section, “armored contract carrier” means a person who: (1) is operating as a carrier transporting coin, currency, precious metals, securities, or negotiable items pursuant to a currently effective permit as a highway contract carrier and a city carrier issued by the Public Utilities Commission of this state and is also operating a facility for the storage of precious metals or foreign currencies pursuant to a commodity contract; (2) has purchased and maintains sufficient amounts of insurance coverage for all risks associated with the operation of a facility for the storage of precious metals or foreign currencies from an insurance company admitted in this state; (3) has continuously operated as a carrier under its permit and has continuously operated a facility for the storage of precious metals or foreign currencies for at least five years; (4) has a tangible net worth of at least five million dollars ($5,000,000) for each of the immediately preceding five fiscal years according to its financial statements prepared on an individual company basis, or on a combining or consolidating basis with any affiliates, which financial statements have been audited by an independent certified public accountant; and (5) provides the following disclosure to a purchaser in 10-point boldface type with the certificate, document of title, confirmation, or other instrument evidencing that the purchased quantity of precious metals or foreign currencies has been delivered to or is on deposit with the storage facility: “(Name of carrier) is not licensed, regulated, or supervised as a depository or storage facility by the United States Government or the State of California.”

(Amended by Stats. 1991, Ch. 262, Sec. 5.)



29532

The commissioner may by rule or order prescribe the terms and conditions of all transactions and contracts covered by this law and exempt any person or transaction from this law conditionally or unconditionally.

(Added by Stats. 1990, Ch. 969, Sec. 2.)






CHAPTER 4 - Unlawful Activities and Fraudulent Conduct

29535

(a) No person shall engage in a trade or business or otherwise act as a commodity merchant unless the person (1) is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity constituting that person as a commodity merchant and the registration or temporary license shall not have expired, been suspended, or revoked; or (2) is exempt from the registration by virtue of the Commodity Exchange Act (7 U.S.C. Sec. 1 et seq.) or of a CFTC rule.

(b) No board of trade shall trade, or provide a place for the trading of, any commodity contract required to be traded on or subject to the rules of a contract market designated by the Commodity Futures Trading Commission, unless the board of trade has been so designated for the commodity contract and that designation shall not have been vacated, suspended, or revoked.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29536

It is unlawful for any person, directly or indirectly, in connection with the purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into, a commodity, commodity contract, or commodity option to do any of the following:

(a) To willfully employ any device, scheme, or artifice to defraud.

(b) To willfully make any false report, enter any false record, make any untrue statement of a material fact, or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading.

(c) To willfully engage in any transaction, act, practice, or course of business which operates or would operate as a fraud or deceit upon any persons.

(d) To willfully misappropriate or convert the funds, security, or property of any other person.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29537

(a) Sections 29520, 29535, and 29536 apply to persons who sell or offer to sell when either of the following occur:

(1) An offer to sell is made in this state.

(2) An offer to buy is made and accepted in this state.

(b) Sections 29520, 29535, and 29536 apply to persons who buy or offer to buy when either of the following occur:

(1) An offer to buy is made in this state.

(2) An offer to sell is made and accepted in this state.

(c) For the purpose of this section, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer:

(1) Originates from this state.

(2) Is directed by the offeror to this state and received at the place to which it is directed (or at any post office in this state in the case of a mailed offer).

(d) For the purpose of this section, an offer to buy or to sell is accepted in this state when acceptance:

(1) Is communicated to the offeror in this state.

(2) Has not previously been communicated to the offeror, orally or in writing, outside this state. Acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state, reasonably believing the offeror to be in this state and it is received at the place to which it is directed (or at any post office in this state in the case of a mailed acceptance).

(e) An offer to sell or to buy is not made in this state when either of the following occur:

(1) The publisher circulates or there is circulated on his or her behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or which is published in this state but has had more than two-thirds of its circulation outside this state during the past 12 months.

(2) A radio or television program originating outside this state is received in this state.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29538

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 10. Effective January 1, 2008.)






CHAPTER 5 - Powers of the Commissioner

29540

(a) Whenever it appears to the commissioner that any person has engaged, or is about to engage, in any act or practice constituting a violation of any provision of this law or any rule or order under this law, the commissioner may in his or her discretion bring an action in the name of the people of the State of California in the superior court to enjoin the acts or practices or to enforce compliance with this law or any rule or order under this law. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and a monitor, receiver, conservator, or other designated fiduciary or officer of the court may be appointed for the defendant or the defendant’s assets, or other ancillary relief may be granted as appropriate.

A receiver, monitor, conservator, or other designated fiduciary or officer of the court appointed by the superior court pursuant to this section may, with the approval of the court, exercise all of the powers of the defendant’s officers, directors, partners, trustees, or persons who exercise similar powers and perform similar duties, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the commissioner, or a receiver, monitor, conservator, or other designated fiduciary or officer of the court by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the superior court.

(b) If the commissioner determines it is in the public interest, the commissioner may include in any action authorized by subdivision (a) a claim for ancillary relief, including, but not limited to, a claim for restitution, disgorgement, or damages on behalf of the person injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award additional relief.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29541

(a) The commissioner in his or her discretion (1) may make public or private investigations within or outside of this state that the commissioner deems necessary to determine whether any person has violated or is about to violate any provision of this law or any rule or order hereunder, or to aid the enforcement of this law or in the prescribing of rules and forms under this law, and (2) may publish information concerning any violation of this law or a rule or order hereunder.

(b) For the purpose of any investigation or proceeding under this law, the commissioner or any officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner deems relevant or material to the inquiry.

(c) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court, upon application by the commissioner, may issue to the person an order requiring him or her to appear before the commissioner or the officer designated by the commissioner, to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt.

(d) No person is excused from attending and testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of the commissioner or any officer designated by the commissioner or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence (documentary or otherwise) required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture. However, no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she is compelled, after validly claiming his or her privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29542

(a) If, in the opinion of the commissioner, any person is engaging in any activity in violation of any provision of this law, or rule or order under this law, the commissioner may order the person to desist and refrain from the activity unless and until the activity will not be in violation of any provision of this law or any rule or order under this law.

(b) If after an order has been made under subdivision (a), a request for hearing is filed in writing within one year of the date of service of the order by the person to whom the order was directed, a hearing shall be held in accordance with the Administrative Procedure Act (Chapter 5, (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the commissioner shall have all of the powers granted under the Administrative Procedure Act. Unless the hearing is commenced within 15 business days after the request is filed (or the person affected consents to a later date), the order is rescinded.

If that person fails to file a written request for a hearing within 30 days from the date of service of the order, the order shall be deemed a final order of the commissioner and shall not be subject to review by any court or agency, notwithstanding Section 29563.

(Amended by Stats. 2013, Ch. 335, Sec. 11. Effective January 1, 2014.)



29543

The commissioner may refer the evidence that is available concerning any violation of this law, or of any rule or order under this law, to the Attorney General or the district attorney of the county in which the violation occurred, who may, with or without such a reference, institute appropriate criminal proceedings under this law. The commissioner and the commissioner’s counsel, deputies, or assistants may, upon request of the Attorney General or the district attorney, assist the prosecutor in presenting the law or facts at the trial.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29544

(a) Any person who willfully violates any provision of this law, or who willfully violates any rule or order under this law, shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

The penalty collected shall be paid to the State Corporations Fund to be used for the support of this division.

(b) As applied to the penalties for acts in violation of this division, the remedies provided by this section and by other sections of this division are not exclusive, and may be sought and employed in any combination to enforce this division.

(c) No action shall be maintained to enforce any liability created under subdivision (a) unless brought before the expiration of four years after the act or transaction constituting the violation.

(Amended by Stats. 2003, Ch. 876, Sec. 3. Effective January 1, 2004.)



29545

(a) The commissioner may take actions that are authorized by Section 13a-2 of Title 7 of the United States Code (Section 6d of the federal Commodity Exchange Act) as amended before or after the effective date of this section.

(b) Nothing in this section shall be construed as a limitation on the powers of the commissioner under this act or any other law administered by the commissioner.

(Amended by Stats. 2013, Ch. 335, Sec. 12. Effective January 1, 2014.)



29546

The commissioner in his or her discretion may honor requests from interested parties for interpretive opinions.

(Added by Stats. 1990, Ch. 969, Sec. 2.)






CHAPTER 6 - Crimes and Civil Liability

29550

(a) Except as provided in subdivision (b), any person who willfully violates any provision of this law, or who willfully violates any rule or order under this law, shall upon conviction be fined not more than two hundred fifty thousand dollars ($250,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or be punished by both a fine and imprisonment; but no person may be imprisoned for the violation of any rule or order if that person proves that he or she had no knowledge of the rule or order.

(b) Any person who willfully violates Section 29536 shall upon conviction be fined not more than two hundred fifty thousand dollars ($250,000), or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or be punished by both that fine and imprisonment.

(c) One-half of the fines collected under this section shall be paid to the State Corporations Fund to be used for the support of this division. The remainder of the fines collected under this section shall be paid to the state or local agency which brought the criminal prosecution.

(Amended by Stats. 2011, Ch. 15, Sec. 52. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



29551

Nothing in this law limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29552

Any person who materially assists in any violation of this law, or any rule or order of the commissioner under this law, is jointly and severally liable with any other person liable under this law for the violation.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29553

No action shall be maintained to enforce any liability under Section 29552 unless brought before the expiration of four years after the act or transaction constituting the violation or within one year after the discovery by the plaintiff of the facts constituting the violation, whichever occurs last.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29554

Every cause of action under this law survives the death of any person who might have been a plaintiff or defendant.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29555

Except as explicitly provided in this law, no civil liability in favor of any private party shall arise against any person by implication from, or as a result of, the violation of any provision of this law or any rule or order under this law. Nothing in this law shall limit any liability which may exist by virtue of any other statute or under common law if this law were not in effect.

(Added by Stats. 1990, Ch. 969, Sec. 2.)






CHAPTER 7 - Miscellaneous Provisions

29560

No provision of this law imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, permit, order, or written interpretive opinion of the commissioner, or any written interpretive opinion of the Attorney General, notwithstanding that the rule, form, permit, order, or written interpretive opinion may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29561

The commissioner may from time to time make, amend, and rescind the rules, forms, and orders that are necessary to carry out this law, and define any terms, whether or not used in this law, insofar as the definitions are not inconsistent with this law. For the purpose of rules, the commissioner may classify commodities, commodity contracts, commodity options, and persons within the commissioner’s jurisdiction and may prescribe different requirements for different classes. The commissioner may, in the commissioner’s discretion, waive any requirement of any rule or form in situations where in his or her opinion the requirement is not necessary in the public interest.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29562

In any proceeding under this law, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29563

Every final order, decision, certificate, registration, or other official act of the commissioner is subject to judicial review in accordance with law.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29564

Nothing in this law, shall impair, derogate, or otherwise affect the authority or powers of the commissioner under the Corporate Securities Law of 1968 (Part 3 (commencing with Section 25000)) or the application of any provision thereof to any person or transaction subject thereto.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29565

If any provision of this law or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this law which can be given effect without the invalid provision or application, and to this end this law is declared to be severable.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29566

Neither the commissioner nor any employee of the commissioner shall use any information which is filed with or obtained by the commissioner which is not public information for personal gain or benefit, nor shall the commissioner nor any employee of the commissioner engage in any securities or commodity transaction based on that information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate that information.

(Added by Stats. 1990, Ch. 969, Sec. 2.)



29567

(a) The program established by this division shall be supported from funds appropriated by the Legislature from the State Corporations Fund.

(b) The funds appropriated from the State Corporations Fund and made available for expenditure under subdivision (a) of this section shall come from securities application filing fees collected under subdivisions (e), (f), (h), and (i) of Section 25608 of the Corporations Code.

(Added by Stats. 1996, Ch. 466, Sec. 3. Effective January 1, 1997.)









DIVISION 5 - FRANCHISE INVESTMENT LAW

PART 1 - DEFINITIONS

31000

This division may be known as the “Franchise Investment Law.” References in this division to “this law” refer to the applicable provisions of this division.

(Added by Stats. 1970, Ch. 1400.)



31001

The Legislature hereby finds and declares that the widespread sale of franchises is a relatively new form of business which has created numerous problems both from an investment and a business point of view in the State of California. Prior to the enactment of this division, the sale of franchises was regulated only to the limited extent to which the Corporate Securities Law of 1968 applied to those transactions. California franchisees have suffered substantial losses where the franchisor or his or her representative has not provided full and complete information regarding the franchisor-franchisee relationship, the details of the contract between franchisor and franchisee, and the prior business experience of the franchisor.

It is the intent of this law to provide each prospective franchisee with the information necessary to make an intelligent decision regarding franchises being offered. Further, it is the intent of this law to prohibit the sale of franchises where the sale would lead to fraud or a likelihood that the franchisor’s promises would not be fulfilled, and to protect the franchisor and franchisee by providing a better understanding of the relationship between the franchisor and franchisee with regard to their business relationship.

(Amended by Stats. 2004, Ch. 458, Sec. 1. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)



31001.1

(a) To enhance the uniform and efficient administration, and the effective enforcement, of this division, it is the intent of the Legislature that the commissioner shall maintain a risk-based process of reviewing franchise applications as described in this section.

(b) Under the risk-based review process, the commissioner shall focus on reviewing application information posing the most risk to prospective franchisees in accordance with Section 31115, with emphasis on risks associated with the franchisor’s financial condition, the franchisor’s compliance record, and significant deficiencies with the franchisor’s application.

(c) When reviewing franchise filings under this section, the commissioner shall concentrate on helping to prevent misappropriation, mismanagement, and misrepresentation in connection with the offer or sale of any franchise subject to this division.

(d) The commissioner shall consider guidelines, or other information developed by the North American Securities Administrators Association that are in effect, to assist in the implementation of the risk-based review process. The risk-based review procedures implemented by the commissioner shall be considered internal management criteria and guidelines within the meaning of subdivisions (d) and (e) of Section 11340.9 of the Government Code.

(Added by Stats. 2004, Ch. 458, Sec. 2. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)



31002

Unless the context otherwise requires, the definitions in this part apply throughout this division.

(Added by Stats. 1970, Ch. 1400.)



31003

“Advertisement” means any written or printed communication or any communication by means of recorded telephone messages or spoken on radio, television, or similar communications media, published in connection with an offer or sale of a franchise.

(Added by Stats. 1970, Ch. 1400.)



31003.5

“Business days” are all days other than every Saturday, every Sunday, and such other days as are specified or provided for as holidays in the Government Code.

(Added by Stats. 1973, Ch. 539.)



31004

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 353, Sec. 45. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



31005

(a) “Franchise” means a contract or agreement, either expressed or implied, whether oral or written, between two or more persons by which:

(1) A franchisee is granted the right to engage in the business of offering, selling or distributing goods or services under a marketing plan or system prescribed in substantial part by a franchisor; and

(2) The operation of the franchisee’s business pursuant to such plan or system is substantially associated with the franchisor’s trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the franchisor or its affiliate; and

(3) The franchisee is required to pay, directly or indirectly, a franchise fee.

(b) For the purposes of this division, the term “franchise” also means the following:

(1) Any contractual agreement between a petroleum corporation or distributor and a gasoline dealer, or between a petroleum corporation and distributor, under which the petroleum distributor or the gasoline dealer is granted the right to use a trademark, trade name, service mark, or other identifying symbol or name owned by the other party to the agreement, or any agreement between a petroleum corporation or distributor and a gasoline dealer, or between a petroleum corporation and distributor, under which the petroleum distributor or the gasoline dealer is granted the right to occupy premises owned, leased, or controlled by the other party to the agreement, for the purposes of engaging in the retail sale of petroleum and other products of the other party to the agreement.

(2) Any contract between a refiner and a petroleum distributor, between a refiner and a petroleum retailer, between a petroleum distributor and another petroleum distributor, or between a petroleum distributor and a petroleum retailer, under which a refiner or petroleum distributor authorizes or permits a petroleum retailer or petroleum distributor to use, in connection with the sale, consignment, or distribution of gasoline, diesel, gasohol, or aviation fuel, a trademark which is owned or controlled by such refiner or by a refiner which supplies fuel to the petroleum distributor which authorizes or permits such use. The term “franchise” as defined in this paragraph includes the following:

(A) Any contract under which a petroleum retailer or petroleum distributor is authorized or permitted to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution of fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies fuel to the petroleum distributor which authorizes or permits such occupancy.

(B) Any contract pertaining to the supply of fuel which is to be sold, consigned, or distributed under a trademark owned or controlled by a refiner, or under a contract which has existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, fuel was sold, consigned, or distributed under a trademark owned and controlled on such date by a refiner.

(C) The unexpired portion of any franchise, as defined by the preceding provisions of this subdivision, which is transferred or assigned as authorized by the provisions of such franchise or by any applicable provision of state law which permits such transfer or assignment without regard to any provision of the franchise.

(c) For purposes of this division, the term “franchise” does not include a nonprofit organization operated on a cooperative basis by and for independent retailers which wholesales goods and services primarily to its member retailers and to which all of the following is applicable:

(1) Control and ownership of each member is substantially equal.

(2) Membership is limited to those who will avail themselves of the services furnished by the organization.

(3) Transfer of ownership is prohibited or limited.

(4) Capital investment receives no return.

(5) Substantially equal benefits pass to the members on the basis of patronage of the organization.

(6) Members are not personally liable for obligations of the organization in the absence of a direct undertaking or authorization by them.

(7) Services of the organization are furnished primarily for the use of the members.

(8) Each member and prospective member is provided with an offering circular which complies with the specifications of Section 31111.

(9) No part of the receipts, income, or profit of the organization is paid to any profitmaking entity, except for arms-length payments for necessary goods and services, and members are not required to purchase goods or services from any designated profitmaking entity.

(d) The nonprofit organization is subject to an action for rescission or damages under Section 3343.7 of the Civil Code if the organization fraudulently induced the plaintiff to join the organization.

(Amended by Stats. 1989, Ch. 1380, Sec. 3.)



31005.5

For the purposes of this division and in respect only to a franchise as defined in subdivision (b) of Section 31005, the following terms shall have the following meanings:

(a) “Franchisor” means a refiner or petroleum distributor who authorizes or permits, under a franchise, a petroleum retailer or petroleum distributor to use a trademark in connection with the sale, consignment, or distribution of fuel.

(b) “Franchisee” means a petroleum retailer or petroleum distributor who is authorized or permitted, under a franchise, to use a trademark in connection with the sale, consignment, or distribution of fuel.

(c) “Refiner” means any person engaged in the refining of crude oil to produce fuel, and includes any affiliate of such person.

(d) “Petroleum distributor” means any person, including any affiliate of such person, who either purchases fuel for sale, consignment, or distribution to another, or receives fuel on consignment for consignment or distribution to his or her own fuel accounts or to accounts of his or her supplier, but shall not include a person who is an employee of, or merely serves as a common carrier providing transportation service for, such supplier.

(e) “Petroleum retailer” means any person who purchases fuel for sale to the general public for ultimate consumption.

(f) “Marketing premises” means, in the case of any franchise, premises which, under such franchise, are to be employed by the franchisee in connection with the sale, consignment, or distribution of fuel.

(g) “Leased marketing premises” means marketing premises owned, leased, or in any way controlled by a franchisor and which the franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of fuel.

(h) “Contract” means any oral or written agreement. For supply purposes, delivery levels during the same month of the previous year shall be prima facie evidence of an agreement to deliver such levels.

(i) “Trademark” means any trademark, trade name, service mark, or other identifying symbol or name.

(j) “Fuel” means gasoline, diesel, gasohol, or aviation fuel.

(k) “Affiliate” means any person who, other than by means of a franchise, controls, is controlled by, or is under common control with, any other person.

(l) “Petroleum corporation” means any corporation or person owning, managing, or controlling the exploration, production, processing, transportation, or sale of crude or refined petroleum or any petroleum product.

(Added by Stats. 1981, Ch. 90, Sec. 11.)



31006

A “franchisee” is a person to whom a franchise is granted.

(Added by Stats. 1970, Ch. 1400.)



31007

A “franchisor” is a person who grants a franchise.

(Added by Stats. 1970, Ch. 1400.)



31008

“Area franchise” means any franchise between a franchisor and a franchisee whereby the franchisee is granted the right to operate more than one unit within a specified geographical area.

(Amended by Stats. 1988, Ch. 562, Sec. 1.)



31008.5

“Subfranchise” means any contract or agreement between a franchisor and a subfranchisor whereby the subfranchisor is granted the right, for consideration given in whole or in part for that right, to sell or negotiate the sale of franchises in the name or on behalf of the franchisor. A contract or agreement which is a franchise does not become a subfranchise merely because under its terms a person is granted the right to receive compensation for referrals to a franchisor or subfranchisor or to receive compensation for acting as a sales representative on their behalf.

(Added by Stats. 1988, Ch. 562, Sec. 2.)



31009

A “subfranchisor” is a person to whom a subfranchise is granted.

(Amended by Stats. 1988, Ch. 562, Sec. 3.)



31010

Where used in this law, unless specifically stated otherwise, “franchise” includes “area franchise” and “subfranchise.”

(Amended by Stats. 1988, Ch. 562, Sec. 4.)



31011

“Franchise fee” means any fee or charge that a franchisee or subfranchisor is required to pay or agrees to pay for the right to enter into a business under a franchise agreement, including, but not limited to, any payment for goods and services.

However, the following shall not be considered the payment of a franchise fee:

(a) The purchase or agreement to purchase goods at a bona fide wholesale price if no obligation is imposed upon the purchaser to purchase or pay for a quantity of the goods in excess of that which a reasonable businessperson normally would purchase by way of a starting inventory or supply or to maintain a going inventory or supply.

(b) The payment of a reasonable service charge to the issuer of a credit card by an establishment accepting or honoring that credit card.

(c) Amounts paid to a trading stamp company under Chapter 3 (commencing with Section 17750) of Part 3 of Division 7 of the Business and Professions Code by a person issuing trading stamps in connection with the retail sale of merchandise or service.

(Amended by Stats. 2002, Ch. 664, Sec. 54. Effective January 1, 2003.)



31012

“Fraud” and “deceit” are not limited to common law fraud or deceit.

(Added by Stats. 1970, Ch. 1400.)



31013

(a) An offer or sale of a franchise is made in this state when an offer to sell is made in this state, or an offer to buy is accepted in this state, or, if the franchisee is domiciled in this state, the franchised business is or will be operated in this state.

(b) An offer to sell is made in this state when the offer either originates from this state or is directed by the offeror to this state and received at the place to which it is directed. An offer to sell is accepted in this state when acceptance is communicated to the offeror in this state; and acceptance is communicated to the offeror in this state when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed.

(c) An offer to sell is not made in this state merely because (1) the publisher circulates or there is circulated on his behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which has had more than two-thirds of its circulation outside this state during the past 12 months, or (2) a radio or television program originating outside this state is received in this state.

(Added by Stats. 1970, Ch. 1400.)



31014

“Order” means a consent, authorization, approval, prohibition or requirement applicable to a specific case issued by the commissioner.

(Added by Stats. 1970, Ch. 1400.)



31015

“Person” means an individual, a corporation, a partnership, a limited liability company, a joint venture, an association, a joint stock company, a trust or an unincorporated organization.

(Amended by Stats. 1994, Ch. 1010, Sec. 95. Effective January 1, 1995.)



31016

“Publish” means publicly to issue or circulate by newspaper, mail, radio or television, or otherwise to disseminate to the public.

(Added by Stats. 1970, Ch. 1400.)



31017

“Rule” means any published regulation or standard of general application issued by the commissioner.

(Added by Stats. 1970, Ch. 1400.)



31018

(a) “Sale” or “sell” includes every contract or agreement of sale of, a contract to sell, or disposition of, a franchise or interest in a franchise for value.

(b) “Offer” or “offer to sell” includes every attempt to dispose of, or solicitation of an offer to buy, a franchise or interest in a franchise for value.

(c) The terms defined in this section do not include the renewal or extension of an existing franchise where there is no interruption in the operation of the franchised business by the franchisee; provided, that a material modification of an existing franchise, whether upon renewal or otherwise, is a “sale” within the meaning of this section.

(Amended by Stats. 1977, Ch. 762.)



31019

“State” means any state, territory, or possession of the United States, the District of Columbia and Puerto Rico.

(Added by Stats. 1970, Ch. 1400.)






PART 2 - REGULATION OF THE SALE OF FRANCHISES

CHAPTER 1 - Exemptions

31100

There shall be exempted from any or all of the provisions of Chapter 2 (commencing with Section 31110) any other transaction which the commissioner by rule exempts as not being comprehended within the purposes of this law and the registration of which the commissioner finds is not necessary or appropriate in the public interest or for the protection of investors.

(Amended by Stats. 1989, Ch. 1026, Sec. 1.)



31101

There shall be exempted from the provisions of Chapter 2 (commencing with Section 31110) of this part the offer and sale of a franchise if the franchisor complies with each of the following minimum net worth, experience, disclosure, and notice filing requirements:

(a) Net worth. The franchisor and, when necessary, a corporation owning at least 80 percent of the franchisor (parent) meet one of the following net worth requirements, according to financial statements for the fiscal year just ended. The franchisor and the parent, when necessary, may rely upon the immediately preceding fiscal year’s audited financial statement for 15 months from that fiscal year end date.

(1) The franchisor has a net worth on a consolidated basis of not less than five million dollars ($5,000,000), according to its audited financial statement.

(2) The franchisor has a net worth of not less than one million dollars ($1,000,000) and its parent has a net worth of five million dollars ($5,000,000), according to the audited financial statements of the franchisor and its parent, respectively.

(3) The franchisor has a net worth of one million dollars ($1,000,000), according to its unaudited financial statement, and the parent has a net worth on a consolidated basis of not less than five million dollars ($5,000,000), according to its audited financial statement, and the parent absolutely and unconditionally guarantees to assume the duties and obligations of the franchisor under the franchise agreement should the franchisor become unable to perform its duties and obligations.

(b) Experience. The franchisor or a corporation owning at least 80 percent of the franchisor (parent) complies with one or more of the following conditions throughout the five-year period immediately preceding the offer and sale of the franchise, or complies with one of the following conditions during part of the period and one or more of the following conditions during the balance of the period:

(1) The franchisor has had at least 25 franchisees conducting business which is the subject of the franchise.

(2) The franchisor has conducted business which is the subject of the franchise.

(3) The parent has had at least 25 franchisees conducting business which is the subject of the franchise.

(4) The parent has conducted business which is the subject of the franchise.

(c) Disclosure. (1) Except as provided in paragraph (2), the franchisor discloses in writing to each prospective franchisee, at least 14 days prior to the execution by the prospective franchisee of any binding franchise or other agreement, or at least 14 days prior to the receipt of any consideration, the following information:

(A) The name of the franchisor, the name under which the franchisor is doing or intends to do business, and the name of any parent or affiliated company that will engage in business transactions with franchisees.

(B) The franchisor’s principal business address and the name and address of its agent in the State of California authorized to receive service of process.

(C) The business form of the franchisor, whether corporate, partnership, or otherwise.

(D) The business experience of the franchisor, including the length of time the franchisor (i) has conducted a business of the type to be operated by the franchisees, (ii) has granted franchises for such business, and (iii) has granted franchises in other lines of business.

(E) A copy of the typical franchise contract or agreement proposed for use or in use in this state.

(F) A statement of the franchise fee charged, the proposed application of the proceeds of such fee by the franchisor, and the formula by which the amount of the fee is determined if the fee is not the same in all cases.

(G) A statement describing any payments or fees other than franchise fees that the franchisee or subfranchisor is required to pay to the franchisor, including royalties and payments or fees which the franchisor collects in whole or in part on behalf of a third party or parties.

(H) A statement of the conditions under which the franchise agreement may be terminated or renewal refused, or repurchased at the option of the franchisor.

(I) A statement as to whether, by the terms of the franchise agreement or by other device or practice, the franchisee or subfranchisor is required to purchase from the franchisor or his or her designee services, supplies, products, fixtures, or other goods relating to the establishment or operation of the franchise business, together with a description thereof.

(J) A statement as to whether, by the terms of the franchise agreement or other device or practice, the franchisee is limited in the goods or services offered by him or her to his or her customers.

(K) A statement of the terms and conditions of any financing arrangements when offered directly or indirectly by the franchisor or his or her agent or affiliate.

(L) A statement of any past or present practice or of any intent of the franchisor to sell, assign, or discount to a third party any note, contract, or other obligation of the franchisee or subfranchisor in whole or in part.

(M) If any statement of estimated or projected franchisee earnings is used, a statement of such estimation or projection and the data upon which it is based.

(N) A statement as to whether franchisees or subfranchisors receive an exclusive area or territory.

(O) A copy of the financial statement or statements required by subdivision (a).

(P) A copy of the unconditional guaranty, if applicable, required by paragraph (3) of subdivision (a).

(2) In the case of a material modification of an existing franchise, the franchisor discloses in writing to each franchisee information concerning the specific sections of the franchise agreement proposed to be modified and such additional information as may be required by rule or order of the commissioner. Any agreement by such franchisee to such material modifications shall not be binding upon the franchisee if the franchisee, within 14 days after the receipt of such writing identifying the material modification, notifies the franchisor in writing that the agreement to such modification is rescinded. A writing identifying the material modification is received when delivered to the franchisee. A written notice by the franchisee rescinding an agreement to a material modification is effective when delivered to the franchisor or when deposited in the mail, postage prepaid, and addressed to the franchisor in accordance with any notice provisions in the franchise agreement, or when delivered or mailed to the person designated in the franchise agreement for the receipt of notices on behalf of the franchisor.

(d) Notice filing. The franchisor has filed with the commissioner a notice of exemption and paid the fee required by subdivision (f) of Section 31500 prior to an offer or sale of a franchise in this state during any calendar year in which one or more franchises are sold, excluding any material modification.

(Amended by Stats. 2013, Ch. 334, Sec. 1. Effective January 1, 2014.)



31102

The offer or sale of a franchise by a franchisee for his own account or the offer or sale of the entire area franchise owned by a subfranchisor for his own account, is exempted from the provisions of Section 31110 if the sale is not effected by or through a franchisor. A sale is not effected by or through a franchisor merely because a franchisor has a right to approve or disapprove a different franchisee.

(Added by Stats. 1970, Ch. 1400.)



31103

This division shall not be applicable to any transaction relating to a bank credit card plan. “Bank credit card plan” means a credit card plan in which the issuers of credit cards, as defined in subdivision (a) of Section 1747.02 of the Civil Code are only: banks regulated by or under the supervision of the Federal Reserve Board, the Federal Deposit Insurance Corporation, the Comptroller of the Currency of the United States, or the Commissioner of Financial Institutions of this state under Division 1 (commencing with Section 99) of the Financial Code; or, persons controlling these banks, provided that the assets of such a bank or banks represent a majority of the assets on a consolidated basis of any holding company system of which the card issuers may be a party; or, persons controlled by these banks.

(Amended by Stats. 1996, Ch. 1064, Sec. 20. Effective January 1, 1997. Operative July 1, 1997, by Sec. 814 of Ch. 1064.)



31104

There shall be exempted from the provisions of Chapter 2 (commencing with Section 31110) of this part the offer and sale of a franchise if the franchisor:

(a) Is a petroleum corporation or distributor who is a wholesale distributor or marketer of petroleum products; doing business continuously for the past five years and who does not require an advance of funds in the nature of a fee or lease for such franchise agreements; not engaged in the production or the refining of petroleum; and

(b) Complies with the provisions of subdivisions (c) and (d) of Section 31101.

(c) For the purposes of subdivision (a) of this section:

(1) A “wholesale distributor” or “marketer” means any entity which, for wholesale, purchases or receives through transfer, or otherwise obtains, by consignment or otherwise, refined petroleum products and resells or otherwise transfers such products, without substantially changing their form, to other purchasers.

(2) An “advance of funds” means (A) a fee or lease for a franchise agreement, and (B) does not mean rent for the possession or use, or both, of premises or property, the purchase of inventory for resale or supplies, utility deposits, and other consideration or expenditures for the formation or operation, or both, of a wholesale distributor or marketer entity.

(Amended by Stats. 1991, Ch. 379, Sec. 1.)



31105

Any offer, sale, or other transfer of a franchise, or any interest in a franchise, to a resident of another state or any territory or foreign country, shall be exempted from the provisions of Chapter 2 (commencing with Section 31110) of this part, if all locations from which sales, leases or other transactions between the franchised business and its customers are made, or goods or services are distributed, are physically located outside this state.

(Added by Stats. 1996, Ch. 477, Sec. 4. Effective January 1, 1997.)



31106

There shall be exempted from the provisions of Chapter 2 (commencing with Section 31110) of this part, any offer, sale, or other transfer of a franchise or any interest in a franchise, provided that the offer, sale or transfer meets the requirements in subdivisions (a) and (b):

(a) Any of the following conditions apply:

(1) One or more of the owners of the prospective franchisee owning at least a 50 percent interest in the prospective franchisee meet both of the following:

(A) The owner or owners have had, within the seven years before the date of the sale or other transaction, at least 24 months’ experience being responsible for the financial and operational aspects of a business offering products or services substantially similar to those offered by the franchised business.

(B) The owner or owners are not controlled by the franchisor.

(2) One or more of the owners of the prospective franchisee owning at least a 50 percent interest in the prospective franchisee meet both of the following:

(A) The owner or owners are, or have been within 60 days prior to the sale or other transaction, an officer, director, managing agent, or an owner of at least a 25 percent interest in the franchisor for at least 24 months.

(B) The owner or owners are not controlled by the franchisor.

(3) The offer, sale, or other transfer is of an additional franchise to an existing franchisee of the franchisor, or to an entity, one or more of the officers, directors, managing agents or owners of at least a 25 percent interest of which is an existing franchisee of the franchisor; provided that, in either case, for 24 months or more the franchisee, or the qualifying person, has been engaged in a business offering products or services substantially similar to those to be offered by the franchise being sold, or otherwise transferred.

(b) The franchisor files with the commissioner a notice of exemption and pays the fee prescribed in subdivision (f) of Section 31500 no later than 15 calendar days after the sale of a franchise in this state pursuant to this section.

(Added by Stats. 1996, Ch. 477, Sec. 5. Effective January 1, 1997.)



31107

There shall be exempted from the provisions of Chapter 2 (commencing with Section 31110) of this part, any offer (but not the sale) by a franchisor of a franchise while an application for renewal or amendment is pending if the prospective franchisee receives all of the following:

(a) The franchise disclosure document and its exhibits as filed with the commissioner with the application for renewal or amendment.

(b) A written statement from the franchisor that (1) the filing has been made but is not effective, (2) the information in the franchise disclosure document and exhibits has not been reviewed by the commissioner, and (3) the franchisor will deliver to the prospective franchisee an effective franchise disclosure document and exhibits at least 14 days prior to execution by the prospective franchisee of a binding agreement or payment of any consideration to the franchisor, or any person affiliated with the franchisor, whichever occurs first, showing all material changes from the franchise disclosure document and exhibits received by the prospective franchisee under subdivision (a) of this section.

(c) The franchise disclosure document and exhibits in accordance with paragraph (3) of subdivision (b) of this section.

(Amended by Stats. 2013, Ch. 334, Sec. 2. Effective January 1, 2014.)



31108

There shall be exempted from the provisions of Chapter 2 (commencing with Section 31110), any offer or sale of a franchise if the franchise involves the adding of a new product or service line to the existing business of a prospective franchisee, provided all of the following requirements are met:

(a) For at least the last 24 months prior to the date of sale of the franchise, the prospective franchisee, or if the prospective franchisee is not a natural person, an existing officer, director, or managing agent of the prospective franchisee who has held that position with the prospective franchisee for at least the last 24 months, has been engaged in a business offering products or services substantially similar or related to those to be offered by the franchised business.

(b) The new product or service is substantially similar or related to the product or service being offered by the prospective franchisee’s existing business.

(c) The franchised business is to be operated from the same business location as the prospective franchisee’s existing business.

(d) The parties anticipated, in good faith, at the time the agreement establishing the franchise relationship was reached, that sales resulting from the franchised business will not represent more than 20 percent of the total sales in dollar volume of the franchisee on an annual basis.

(e) The prospective franchisee is not controlled by the franchisor.

(f) The franchisor files with the commissioner a notice of exemption and pays the fee prescribed in subdivision (f) of Section 31500 prior to an offer or sale of such a franchise in this state during any calendar year in which one or more of those franchises are sold.

(Added by Stats. 1999, Ch. 325, Sec. 1. Effective January 1, 2000.)



31109

Any offer or sale of a franchise that meets all of the following requirements shall be exempt from Chapter 2 (commencing with Section 31110):

(a) Each and every purchaser of the franchise is one of the following:

(1) Any partner, executive officer, or director of the franchisor, or any executive officer of its corporate general partner if the franchisor is a partnership, or any manager if the franchisor is a limited liability company.

(2) Any entity with total assets exceeding five million dollars ($5,000,000) according to its most recent financial statements and not specifically formed for the purpose of acquiring the franchise offered. For purposes of this section, “entity” shall mean an organization described in Section 501(c)(3) of the Internal Revenue Code, a corporation, Massachusetts or similar business trust, limited liability company, or partnership. The financial statements referred to in this paragraph shall meet both of the following requirements:

(A) Be as of date not more than 90 days prior to the earlier of either the date on which the first prospective purchaser signs any binding franchise or other agreement with the franchisor in connection with the award of the franchise, or the date on which the franchisor receives any consideration from the first prospective purchaser in connection with the award of the franchise.

(B) Be prepared in accordance with either of the following:

(i) Generally accepted accounting principles and, if the entity has consolidated subsidiaries, on a consolidated basis.

(ii) The rules and requirements of the Securities and Exchange Commission, whether or not required by law to be prepared in accordance with those rules and requirements.

(3) Any natural person whose net worth, or joint net worth with that person’s spouse, exceeds one million dollars ($1,000,000) at the time of his or her purchase of the franchise, excluding the value of that person’s personal residence, any and all retirement or pension plan accounts or benefits, home furnishings, and automobiles.

(4) Any natural person whose gross income exceeds three hundred thousand dollars ($300,000) per year in each of the two most recent years, or whose joint gross income with that person’s spouse exceeds five hundred thousand dollars ($500,000) per year in each of those years, and who reasonably expects to reach the same income level in the current year.

(5) Any entity, in which all of the equity owners are persons or entities described in either paragraph (1), (2), (3), or (4).

(b) Each and every purchaser of the franchise has knowledge and experience in financial and business matters, either alone or with professional advisers of the purchaser who are unaffiliated with, and not directly or indirectly compensated by, the franchisor or an affiliate or selling agent of the franchisor, such that the franchisor reasonably believes, based on reasonable inquiry before the sale, that each and every purchaser has the capacity to evaluate the merits and risks of, and protect their own interests in, the franchise investment.

(c) Each and every purchaser of the franchise purchases the franchise for the purchaser’s own account, or a trust account if the purchaser is a trustee, for the purpose of conducting the business as a franchise and not with a view to, or for a sale in connection with, any resale or distribution of the franchise or any interest in the franchise.

(d) The immediate cash payment required from a purchaser of the franchise who is a natural person, upon the purchase of the franchise, shall not exceed 10 percent of that person’s net worth or joint net worth with that person’s spouse, exclusive of that person’s personal residence, any and all retirement or pension accounts or benefits, home furnishings and automobiles.

(e) The franchisor files with the commissioner a notice of exemption and pays the fee prescribed in subdivision (f) of Section 31500 prior to any offer or sale of a franchise in this state for which the exemption is claimed during any calendar year in which one or more franchises are sold, excluding any material modification.

(f) No franchisor or any of its officers, directors, employees, or agents shall form, organize, engage, or assist any person to purchase a franchise for resale or distribution to avoid the registration requirements of Chapter 2 (commencing with Section 31110).

(Added by Stats. 2004, Ch. 458, Sec. 3. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)



31109.1

(a) There shall be exempted from the provisions of Chapter 2 (commencing with Section 31110) the offer and sale of a franchise registered under Section 31111, 31121, or 31123 on terms different from the terms of the offer registered thereunder if all of the following requirements are met:

(1) The initial offer is the offer registered under Section 31111, 31121, or 31123.

(2) The prospective franchisee receives all of the following in a separate written appendix to the franchise disclosure document:

(A) A summary description of each material negotiated term that was negotiated by the franchisor for a California franchise during the 12-month period ending in the calendar month immediately preceding the month in which the negotiated offer or sale is made under this section.

(B) A statement indicating that copies of the negotiated terms are available upon written request.

(C) The name, telephone number, and address of the representative of the franchisor to whom requests for a copy of the negotiated terms may be obtained.

(3) The franchisor certifies or declares in an appendix to its application for renewal that it has complied with all of the requirements of this section, in the event this exemption is claimed.

(4) The negotiated terms, on the whole, confer additional benefits on the franchisee.

(b) The franchisor shall provide a copy of the negotiated terms described in subdivision (a) to the prospective franchisee within five business days following the request of the franchisee.

(c) The franchisor shall maintain copies of all material negotiated terms for which this exemption is claimed for a period of five years from the effective date of the first agreement containing the relevant negotiated term. Upon the request of the commissioner, the franchisor shall make the copies available to the commissioner for review. For purposes of this section, the commissioner may prescribe by rule or order the format and content of the summary description of the negotiated terms required by subparagraph (A) of paragraph (2) of subdivision (a).

(d) For purposes of this section, “material” means that a reasonable franchisee would view the terms as important in negotiating the franchise.

(Amended by Stats. 2013, Ch. 334, Sec. 3. Effective January 1, 2014.)






CHAPTER 2 - Disclosure

31110

On and after April 15, 1971, it shall be unlawful for any person to offer or sell any franchise in this state unless the offer of the franchise has been registered under this part or exempted under Chapter 1 (commencing with Section 31100) of this part.

(Added by Stats. 1970, Ch. 1400.)



31111

(a) The application for registration of an offer shall be filed with the commissioner upon the Uniform Franchise Registration Application, as identified, modified, and supplemented by rule of the commissioner.

(b) An authorization for the commissioner to examine the registrant’s financial records of the sale of the franchise pursuant to Section 7473 of the Government Code shall be filed with the application.

(Amended by Stats. 1989, Ch. 1026, Sec. 4.)



31112

Any application or amendment under this law shall be signed and verified by the franchisor or by the subfranchisor. Such verification shall be in the same manner provided in the Code of Civil Procedure for the verification of pleadings.

(Amended by Stats. 1988, Ch. 562, Sec. 7.)



31113

If the commissioner finds that it is necessary and appropriate for the protection of prospective franchisees or subfranchisors because the applicant has failed to demonstrate that adequate financial arrangements have been made to fulfill the franchisor’s obligations to provide real estate, improvements, equipment, inventory, training, or other items included in the offering, the commissioner may by rule or order require the escrow or impound of franchisee fees and other funds paid by the franchisee or subfranchisor until such obligations have been satisfied. At the option of the franchisor, the franchisor may furnish a surety bond as provided by rule of the commissioner.

(Amended by Stats. 1982, Ch. 517, Sec. 195.)



31114

The application for registration shall be accompanied by a proposed franchise disclosure document, which shall contain the material information set forth in the application for registration, as specified by rule of the commissioner, and such additional disclosures as the commissioner may require. The franchise disclosure document shall recite in bold type of not less than 10-point type that registration does not constitute approval, recommendation, or endorsement by the commissioner.

(Amended by Stats. 2013, Ch. 334, Sec. 4. Effective January 1, 2014.)



31115

The commissioner may summarily issue a stop order denying the effectiveness of or suspending or revoking effectiveness of any registration if the commissioner finds:

(a) That there has been a failure to comply with any of the provisions of this law or the rules of the commissioner pertaining thereto.

(b) That the offer or sale of the franchise would constitute misrepresentation to, or deceit or fraud of the purchasers, or that, in the case of a franchise other than a subfranchise, a major inducement to prospective franchisees is fees or other compensation from participation in the sale of additional franchises.

(c) That the applicant has failed to comply with any rule or order of the commissioner issued pursuant to Section 31113.

(d) That any person identified in the application or any officer or director of the franchisor, whether or not identified in the application, meets one or more of the following conditions, and the involvement of this person in the sale or management of the franchise creates an unreasonable risk to prospective franchisees:

(1) Has been convicted of a felony, or pleaded nolo contendere to a felony charge, or held liable in a civil action by final judgment if the felony or civil action involved fraud, embezzlement, fraudulent conversion, or misappropriation of property.

(2) Is subject to any currently effective order of the Securities and Exchange Commission or the securities administrator of any state denying registration to or revoking or suspending the registration of the person as a securities broker or dealer or investment adviser or is subject to any currently effective order of any national securities association or national securities exchange (as defined in the Securities and Exchange Act of 1934) suspending or expelling the person from membership in the association or exchange.

(3) Is subject to any currently effective order or ruling of the Federal Trade Commission.

(4) Is subject to any currently effective injunctive or restrictive order relating to business activity as a result of an action brought by any public agency or department, including, without limitation, actions affecting a license as a real estate broker or sales person.

(Amended by Stats. 1991, Ch. 379, Sec. 2.)



31116

(a) Except as provided in subdivision (b), if no stop order under Section 31115 is in effect under this law, registration of the offer of franchises automatically becomes effective at 12 o’clock noon, California time, of the 30th business day after the filing of a complete application for registration or the last preeffective amendment thereto, or at such earlier time as the commissioner determines.

(b) With respect to any application for registration or the last amendment thereto filed between January 1, 1971, and March 15, 1971, if no stop order under Section 31115 is in effect under this law, registration becomes effective on April 15, 1971; with respect to any application filed after March 15, 1971 and before May 10, 1971, if no stop order under Section 31115 is in effect under this law, registration becomes effective on June 1, 1971, or the 15th business day after the filing, whichever is the later, or at such earlier time as the commissioner determines.

(c) For purposes of this section, “complete application” means an application that contains the appropriate filing fee, Uniform Franchise Disclosure Document, and all additional exhibits, including financial statements in conformity with regulations of the commissioner. “Preeffective amendment” means an amendment to an application that is filed before the effective date of the registration of the sale of franchises.

(Amended by Stats. 2014, Ch. 782, Sec. 2. Effective January 1, 2015.)



31117

Upon the entry of a stop order under Section 31115 the commissioner shall promptly notify the applicant that it has been entered and of the reasons therefor and that upon receipt of written request the matter will be set down for hearing to commence within 15 business days after such receipt unless the applicant consents to a later date. If no hearing is requested within 30 days after receipt of the notice and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice and hearing in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, in connection with which the commissioner shall have all of the powers granted thereunder, may modify or vacate the order or extend it until its final determination.

(Amended by Stats. 1988, Ch. 562, Sec. 9.)



31118

The commissioner may vacate or modify a stop order if he or she finds that the conditions which caused its entry have changed or that it is otherwise in the public interest to do so.

(Amended by Stats. 2014, Ch. 64, Sec. 7. Effective January 1, 2015.)



31119

(a) It is unlawful to sell any franchise in this state that is subject to registration under this law without first providing to the prospective franchisee, at least 14 days prior to the execution by the prospective franchisee of any binding franchise or other agreement, or at least 14 days prior to the receipt of any consideration, whichever occurs first, a copy of the franchise disclosure document, together with a copy of all proposed agreements relating to the sale of the franchise.

(b) Nothing in this division shall be construed to prevent a franchisor from providing copies of the franchise disclosure documents to prospective franchisees through electronic means pursuant to any requirements or conditions that may be imposed by rule or order of the commissioner.

(Amended by Stats. 2013, Ch. 334, Sec. 5. Effective January 1, 2014.)



31120

A franchise offering shall be deemed duly registered for a period of one year from the effective date of the registration, unless the commissioner by order or rule specifies a different period.

(Added by Stats. 1970, Ch. 1400.)



31121

(a) The registration may be renewed for additional periods of one year each, unless the commissioner by rule or order specifies a different period, by submitting to the commissioner a renewal application before the expiration of the registration. If no stop order or other order under Section 31115 is in effect under this law, registration of the offer of the franchises automatically becomes renewed effective at 12 o'clock noon, California time, of the 30th business day after the filing of a complete application for registration or the last preeffective amendment or at such earlier time as the commissioner determines.

(b) For purposes of this section, “complete application” means an application that contains the appropriate filing fee, Uniform Franchise Disclosure Document, and all additional exhibits, including financial statements in conformity with regulations of the commissioner. “Preeffective amendment” means an amendment to an application that is filed before the effective date of the registration of the sale of franchises.

(Amended by Stats. 2014, Ch. 782, Sec. 3. Effective January 1, 2015.)



31122

The registration renewal statement shall be in the form and content prescribed by the commissioner, and shall be accompanied by a proposed offering prospectus. Each such registration renewal statement shall be accompanied by the fee prescribed in Part 5 (commencing with Section 31500) of this division.

(Added by Stats. 1970, Ch. 1400.)



31123

A franchisor shall promptly notify the commissioner in writing, by an application to amend the registration, of any material change in the information contained in the application as originally submitted, amended or renewed. The commissioner may by rule further define what shall be considered a material change for such purposes, and the circumstances under which a revised offering prospectus must accompany such application.

(Added by Stats. 1970, Ch. 1400.)



31124

An amendment to an application filed after the effective date of the registration of the sale of franchises, if such amendment is approved by the commissioner, shall become effective on such date as the commissioner may determine, having due regard for the public interest and the protection of franchisees.

(Added by Stats. 1970, Ch. 1400.)



31125

(a) An application for registration of a material modification of an existing franchise or of existing franchises shall be in a form and contain information as the commissioner may by rule prescribe, and shall be accompanied by a proposed disclosure form as specified in subdivision (b). The application may be included with an application pursuant to Section 31111 or 31121.

(b) Except as provided in subdivisions (c) and (d), it is unlawful to solicit the agreement of a franchisee to a proposed material modification of an existing franchise without first delivering to the franchisee a written disclosure, in a form and containing information as the commissioner may by rule or order require, identifying the proposed modification, either five business days prior to the execution of any binding agreement by the franchisee to the modification or containing a statement that the franchisee may, by written notice mailed or delivered to the franchisor or a specified agent of the franchisor within not less than five business days following the execution of the agreement, rescind the agreement to the material modification.

(c) Any modification of a franchise agreement with an existing franchisee of a franchisor shall be exempted from the provisions of this chapter, if all of the following are met:

(1) The franchisee receives the complete written modification at least five business days prior to the execution of a binding agreement, or providing that the franchisee may, by written notice mailed or delivered to the franchisor or a specified agent of the franchisor within not less than five business days following the execution of the agreement, rescind the agreement to the material modification; provided (A) the agreement is not executed within 12 months after the date of the franchise agreement, and (B) the modification does not waive any right of the franchisee under the California Franchise Relations Act (Chapter 5.5 (commencing with Section 20000) of Division 8 of the Business and Professions Code), but the modification may include a general release of all known and unknown claims by a party to the modification.

(2) The modification meets one of the following:

(A) The proposed modification is in connection with the resolution of a bona fide dispute between the franchisor and the franchisee or the resolution of a claimed or actual franchisee or franchisor default, and the modification is not applied on a franchise systemwide basis at or about the time the modification is executed. A modification shall not be deemed to be made on a franchise systemwide basis if it is offered on a voluntary basis to fewer than 25 percent of the franchisor’s California franchises within any 12-month period.

(B) The proposed modification is offered on a voluntary basis to fewer than 25 percent of the franchisor’s California franchises within any 12-month period, provided each franchisee is given a right to rescind the modification agreement if the modification is not made in compliance with paragraph (1) of subdivision (c).

(d) Any modification of a franchise agreement with an existing franchise of a franchisee shall be exempted from this chapter if the modification is offered on a voluntary basis and does not substantially and adversely impact the franchisee’s rights, benefits, privileges, duties, obligations, or responsibilities under the franchise agreement.

(e) For purposes of this section, “California franchise” means: (1) an existing franchise of a franchisee with any location in this state from which sales, leases, or other transactions between the franchised business and its customers are made or goods or services are distributed, or (2) an existing franchise of a franchisee that is a resident of this state and that owns, controls, or has an equity interest in the franchise.

(f) A franchisor shall not make modifications in consecutive years for the purpose of evading the 25 percent requirements set forth above.

(Amended by Stats. 2004, Ch. 458, Sec. 6. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)






CHAPTER 3 - General Provisions

31150

Every franchisor or subfranchisor offering franchises for sale in this state shall at all times keep and maintain a complete set of books, records, and accounts of such sales.

(Added by Stats. 1970, Ch. 1400.)



31151

The commissioner may accept and act upon the opinions, appraisements and reports of any engineers, appraisers, or other experts which may be presented by an applicant or any interested party, on any question of fact concerning or affecting the franchises proposed to be offered and sold. In lieu of, or in addition to, such opinions, appraisements, and reports, the commissioner may have any or all matters concerning or affecting such franchises investigated, appraised, passed upon and certified to him by engineers, appraisers or other experts selected by him.

(Added by Stats. 1970, Ch. 1400.)



31152

Any document filed under this law or under the Corporate Securities Law of 1968 or a predecessor statute thereto may be incorporated by reference in a subsequent application filed under this law if it was filed within four years prior to the filing of such application, or is otherwise available in the files of the commissioner, to the extent that the document is currently accurate.

(Added by Stats. 1970, Ch. 1400.)



31153

In any proceeding under this law, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1970, Ch. 1400.)



31154

(a) Neither (1) the fact that an application for registration under this law has been filed, nor (2) the fact that such registration has become effective constitutes a finding by the commissioner that any document filed under this law is true, complete or not misleading. Neither any such fact nor the fact that an exemption is available for a transaction means that the commissioner has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, franchise or transaction.

(b) It is unlawful to make or cause to be made to any prospective purchaser or offeree any representation inconsistent with subdivision (a) of this section.

(Added by Stats. 1970, Ch. 1400.)



31155

Every applicant for registration of an offer to sell franchises under this law, by other than a California corporation, California limited partnership, or California limited liability company, shall file with the commissioner, in such form as he or she by rule prescribed, an irrevocable consent appointing the commissioner or his or her successor in office to be his or her attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against him or her or his or her successor, executor or administrator, which arises under this law or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous registration under this law need not file another. Service may be made by leaving a copy of the process in the office of the commissioner but it is not effective unless (a) the plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by him or her, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his or her last address on file with the commissioner, and (b) the plaintiff’s affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(Amended by Stats. 2009, Ch. 140, Sec. 41. Effective January 1, 2010.)



31156

No person shall publish in this state any advertisement offering a franchise subject to the registration requirements of this law unless a true copy of the advertisement has been filed in the office of the commissioner at least three business days prior to the first publication or such shorter period as the commissioner by rule or order may allow, or unless such advertisement has been exempted by rule of the commissioner.

(Added by Stats. 1970, Ch. 1400.)



31157

No person shall publish any advertisement concerning any franchise in this state after the commissioner finds that the advertisement contains any statement that is false or misleading or omits to make any statement necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading and so notifies the person in writing. Such notification may be given summarily without notice of hearing. At any time after the issuance of a notification under this section, the person desiring to use the advertisement may in writing request that the order be rescinded. Upon the receipt of such a written request, the matter shall be set down for hearing to commence within 15 business days after such receipt unless the person making the request consents to a later date. After such hearing, which shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the commissioner shall determine whether to affirm and continue or to rescind such order, and the commissioner shall have all the powers granted under such act.

(Amended by Stats. 1973, Ch. 539.)



31158

(a) Notwithstanding any other law, the commissioner may by rule or order prescribe circumstances under which to accept electronic records or electronic signatures. This section shall not require the commissioner to accept electronic records or electronic signatures.

(b) For purposes of this section, the following terms have the following meanings:

(1) “Electronic record” means an initial registration application, registration renewal statement, preeffective amendment, posteffective amendment, or material modification and any other record created, generated, sent, communicated, received, or stored by electronic means. “Electronic record” also includes, but is not limited to, all of the following:

(A) An application, amendment, supplement, and exhibit, filed for any registration, order, license, consent, or other authority.

(B) A financial statement, reports, or advertising.

(C) An order, license, consent, or other authority.

(D) A notice of public hearing, accusation, and statement of issues in connection with any application, registration, order, license, consent, or other authority.

(E) A proposed decision of a hearing officer and a decision of the commissioner.

(F) The transcripts of a hearing.

(G) A release, newsletter, interpretive opinion, determination, or specific ruling.

(H) Correspondence between a party and the commissioner directly relating to any document listed in subparagraphs (A) to (G), inclusive.

(2) “Electronic signature” means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(c) The Legislature finds and declares that the Department of Business Oversight has continuously implemented methods to accept records filed electronically, including broker-dealer and investment adviser applications, and is encouraged to continue to expand its use of electronic filings to the extent feasible, as budget, resources, and equipment are made available to accomplish that goal.

(Added by Stats. 2014, Ch. 782, Sec. 4. Effective January 1, 2015.)









PART 3 - FRAUDULENT AND PROHIBITED PRACTICES

CHAPTER 1 - Fraudulent Practices

31200

It is unlawful for any person willfully to make any untrue statement of a material fact in any application, notice or report filed with the commissioner under this law, or willfully to omit to state in any such application, notice, or report any material fact which is required to be stated therein, or fail to notify the commissioner of any material change as required by Section 31123.

(Added by Stats. 1970, Ch. 1400.)



31201

It is unlawful for any person to offer or sell a franchise in this state by means of any written or oral communication not enumerated in Section 31200 which includes an untrue statement of a material fact or omits to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading.

(Added by Stats. 1970, Ch. 1400.)



31202

It is unlawful for any person willfully to make any untrue statement of a material fact in any statement required to be disclosed in writing pursuant to Section 31101, or willfully to omit to state in any such statement any material fact which is required to be stated therein.

(Added by Stats. 1970, Ch. 1400.)



31203

It is unlawful for any person to violate any order of the commissioner or condition to the effectiveness of the registration of the offer or sale of franchises.

(Added by Stats. 1970, Ch. 1400.)



31204

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 13. Effective January 1, 2008.)






CHAPTER 2 - Prohibited Practices

31210

It is unlawful for any person to effect or attempt to effect a sale of a franchise in this state, except in transactions exempted under Chapter 1 (commencing with Section 31100) of Part 2 of this division, unless such person is: (1) identified in an application or amended application filed with the commissioner pursuant to Part 2 (commencing with Section 31100) of this division, (2) licensed by the Bureau of Real Estate as a real estate broker or real estate salesman, or (3) licensed by the commissioner as a broker-dealer or agent pursuant to the Corporate Securities Law of 1968.

(Amended by Stats. 2013, Ch. 352, Sec. 66. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



31211

If in the opinion of the commissioner any person is acting in violation of Section 31210, the commissioner may order such person to desist and refrain from further activity. If, after such an order has been made, a request for a hearing is filed in writing by the person to whom such order was directed, a hearing shall be held in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all of the powers granted thereunder; unless such hearing is commenced within 15 business days after the request is made (or the person affected consents to a later date), such order shall be deemed rescinded.

(Amended by Stats. 1973, Ch. 539.)






CHAPTER 3 - Unfair Practices

31220

It shall be a violation of this division for any franchisor, directly or indirectly, through any officer, agent or employee, to restrict or inhibit the right of franchisees to join a trade association or to prohibit the right of free association among franchisees for any lawful purposes. Notwithstanding Section 31410, a violation of this section shall not constitute a crime.

(Added by Stats. 1977, Ch. 510.)









PART 4 - ENFORCEMENT

CHAPTER 1 - Civil Liability

31300

Any person who offers or sells a franchise in violation of Section 31101, 31110, 31119, 31200, or 31202, or in violation of any provision of this division that provides an exemption from the provisions of Chapter 2 (commencing with Section 31110) of Part 2 or any portions of Part 2, shall be liable to the franchisee or subfranchisor, who may sue for damages caused thereby, and if the violation is willful, the franchisee may also sue for rescission, unless, in the case of a violation of Section 31200 or 31202, the defendant proves that the plaintiff knew the facts concerning the untruth or omission, or that the defendant exercised reasonable care and did not know, or, if he or she had exercised reasonable care, would not have known, of the untruth or omission.

(Amended by Stats. 2004, Ch. 458, Sec. 7. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)



31301

Any person who violates Section 31201 shall be liable to any person (not knowing or having cause to believe that such statement was false or misleading) who, while relying upon such statement shall have purchased a franchise, for damages, unless the defendant proves that the plaintiff knew the facts concerning the untruth or omission or that the defendant exercised reasonable care and did not know, (or if he had exercised reasonable care would not have known) of the untruth or omission.

(Added by Stats. 1970, Ch. 1400.)



31302

Every person who directly or indirectly controls a person liable under Section 31300 or 31301, every partner in a firm so liable, every principal executive officer or director of a corporation so liable, every person occupying a similar status or performing similar functions, every employee of a person so liable who materially aids in the act or transaction constituting the violation, are also liable jointly and severally with and to the same extent as such person, unless the other person who is so liable had no knowledge of or reasonable grounds to believe in the existence of the facts by reason of which the liability is alleged to exist.

(Added by Stats. 1970, Ch. 1400.)



31302.5

(a) Any person who violates Section 31220 may be sued in the superior court in the county in which the defendant resides or where a franchise affected by the violation does business, for temporary and permanent injunctive relief and for damages, if any, and the costs of suit, including reasonable attorneys’ fees. A plaintiff shall not be required to allege or prove that actual damages have been suffered in order to obtain injunctive relief.

(b) No action shall be maintained to enforce any liability created under Section 31220 unless brought before the expiration of two years after the violation upon which it is based or the expiration of one year after the discovery by the plaintiff of the facts constituting such violation, whichever occurs first.

(Added by Stats. 1977, Ch. 510.)



31303

No action shall be maintained to enforce any liability created under Section 31300 unless brought before the expiration of four years after the act or transaction constituting the violation, the expiration of one year after the discovery by the plaintiff of the fact constituting the violation, or 90 days after delivery to the franchisee of a written notice disclosing any violation of Section 31110 or 31200, which notice shall be approved as to form by the commissioner, whichever shall first expire.

(Added by Stats. 1970, Ch. 1400.)



31304

No action shall be maintained to enforce any liability created under Section 31301 unless brought before the expiration of two years after the violation upon which it is based, expiration of one year after the discovery by the plaintiff of the facts constituting such violation, or 90 days after delivery to the franchisee of a written notice disclosing any violation of Section 31201 or 31202 which notice shall be approved as to form by the commissioner, whichever shall first expire.

(Added by Stats. 1970, Ch. 1400.)



31305

Every cause of action under this chapter survives the death of any person who might have been a plaintiff or defendant.

(Added by Stats. 1970, Ch. 1400.)



31306

Except as explicitly provided in this chapter, no civil liability in favor of any private party shall arise against any person by implication from or as a result of the violation of any provision of this law or any rule or order hereunder. Nothing in this chapter shall limit any liability which may exist by virtue of any other statute or under common law if this law were not in effect.

(Added by Stats. 1970, Ch. 1400.)






CHAPTER 2 - Powers of the Commissioner

31400

(a) Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this law or any rule or order hereunder, the commissioner may in the commissioner’s discretion bring an action, or the commissioner may request the Attorney General to bring an action in the name of the people of the State of California, in the superior court to enjoin the acts or practices or to enforce compliance with this law or any rule or order hereunder. Upon a proper showing a permanent or preliminary injunction, restraining order or writ of mandate shall be granted and a receiver or conservator may be appointed for the defendant or the defendant’s assets.

(b) If the commissioner determines it is in the public interest, the commissioner may include in any action authorized by subdivision (a) a claim for ancillary relief, including, but not limited to, a claim for restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award that additional relief.

(Amended by Stats. 1986, Ch. 698, Sec. 5.)



31400.1

In any proceeding under Section 31400, the court may prohibit, conditionally or unconditionally, and permanently or for such period of time as it shall determine, any person who violated Section 31200, 31201, or 31202 from acting as an officer or director of any franchisor if the person’s conduct demonstrates unfitness to serve as an officer or director of the franchisor.

(Added by Stats. 2007, Ch. 101, Sec. 14. Effective January 1, 2008.)



31401

(a) The commissioner may in his discretion (1) make such public or private investigations within or outside of this state as he deems necessary to determine whether any person has violated or is about to violate any provision of this law or any rule or order hereunder or to aid in the enforcement of this law or in the prescribing of rules and forms hereunder, and (2) publish information concerning the violation of this law or any rule or order hereunder.

(b) For the purpose of any investigation or proceeding under this law, the commissioner or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner deems relevant or material to the inquiry.

(c) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court, upon application by the commissioner, may issue to the person an order requiring him to appear before the commissioner, or the officer designated by him, there to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt.

(d) No person is excused from attending and testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of the commissioner or any officer designated by him, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence (documentary or otherwise) required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after validly claiming his privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(Added by Stats. 1970, Ch. 1400.)



31402

If, in the opinion of the commissioner, the offer of any franchise is subject to registration under this law and it is being, or it has been, offered for sale without the offer first being registered, the commissioner may order the franchisor or offeror of that franchise to desist and refrain from the further offer or sale of that franchise unless and until the offer has been duly registered under this law. If, after that order has been made, a request for a hearing is filed in writing within 60 days from the date of service of the order by the person to whom the order was directed, a hearing shall be held in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all of the powers granted under that chapter. Unless that hearing is commenced within 15 business days after the request is made (or the person affected consents to a later date), the order shall be deemed rescinded.

If that person fails to file a written request for a hearing within 60 days from the date of service of the order, the order shall be deemed a final order of the commissioner and shall not be subject to review by any court or agency, notwithstanding Section 31501.

(Amended by Stats. 2004, Ch. 458, Sec. 8. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)



31403

If, in the opinion of the commissioner, the offer of any franchise exempt from registration under this law is being or has been offered for sale without complying with Section 31201, or any other provision that provides an exemption from Chapter 2 (commencing with Section 31110) of Part 2, the commissioner may order the franchisor or offeror of the franchise to desist and refrain from the further offer or sale of the franchise unless and until the offer is made in compliance with this law. If, after that order has been made, a request for a hearing is filed in writing within 60 days from the date of service of the order by the person to whom the order was directed, a hearing shall be held in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the commissioner shall have all of the powers granted under that chapter. Unless that hearing is commenced within 15 business days after the request is made, or the person affected consents to a later date, the order shall be deemed rescinded.

If that person fails to file a written request for a hearing within 60 days from the date of service of the order, the order shall be deemed a final order of the commissioner and shall not be subject to review by any court or agency, notwithstanding Section 31501.

(Amended by Stats. 2004, Ch. 458, Sec. 9. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)



31404

The commissioner may refer evidence that is available concerning any violation of this law or of any rule or order hereunder to the district attorney of the county in which the violation occurred, who may, with or without such a reference, institute appropriate criminal proceedings under this law. Upon request of the district attorney, the commissioner and the counsel, deputies, or assistants of the commissioner may assist the district attorney in presenting the law or facts at the trial.

(Amended by Stats. 1984, Ch. 936, Sec. 1.)



31405

(a) Any person who violates any provision of this law, or who violates any rule or order made under this law, shall be liable for a civil penalty not to exceed ten thousand dollars ($10,000) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

(b) As applied to the penalties for acts in violation of this division, the remedies provided by this section and by other sections of this division are not exclusive, and may be sought and employed in any combination to enforce the provisions of this division.

(c) No action shall be maintained to enforce any liability created under subdivision (a) unless brought before the expiration of four years after the act or transaction constituting the violation.

(Amended by Stats. 2004, Ch. 458, Sec. 10. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)



31406

(a) If, upon inspection or investigation, based upon a complaint or otherwise, the commissioner has cause to believe that a person is violating any provision of this division or any rule or order promulgated pursuant to this division, the commissioner may issue a citation to that person in writing describing with particularity the basis of the citation. Each citation may contain an order to desist and refrain and an assessment of an administrative penalty not to exceed two thousand five hundred dollars ($2,500) per violation and shall contain reference to this section, including the provisions of subdivision (c). All penalties collected under this section shall be deposited in the State Corporations Fund.

(b) The sanctions authorized under this section shall be separate from, and in addition to, all other administrative, civil, or criminal remedies.

(c) If within 60 days from the receipt of the citation, the person cited fails to notify the commissioner that the person intends to request a hearing as described in subdivision (d), the citation shall be deemed final.

(d) Any hearing under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) After the exhaustion of the review procedures provided for in this section, the commissioner may apply to the appropriate superior court for a judgment in the amount of the administrative penalty and order compelling the cited person to comply with the order of the commissioner. The application shall include a certified copy of the final order of the commissioner and shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(Added by Stats. 2004, Ch. 458, Sec. 11. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)



31407

(a) If, after examination or investigation, the commissioner has reasonable grounds to believe that any person is conducting business in violation of any provision of this division or related rule or order binding upon it, the commissioner may, by written order addressed to the person, direct the discontinuance of the violation. The order shall be effective immediately, but shall not become final except in accordance with subdivision (b).

(b) An order issued pursuant to this section shall not become final except after notice to the affected person of the commissioner’s intention to make the order final and of the reasons for the finding. The commissioner shall also notify the person that upon receiving a request the matter shall be set for hearing to commence within 15 business days after receipt of the request. The person may consent to have the hearing commence at a later date. If no hearing is requested within 60 days after the mailing or service of the required notice, and none is ordered by the commissioner, the order may become final without a hearing and that person shall immediately discontinue the practices named in the order. If a hearing is requested or ordered it shall be held in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all of the powers granted under that chapter. If, upon the conclusion of the hearing, it appears to the commissioner that the person is violating any provision of this division or any related rule or order binding upon it, the commissioner shall make the order of discontinuance final and the person shall immediately discontinue the practices named in the order.

(Added by Stats. 2004, Ch. 458, Sec. 12. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)



31408

(a) If the commissioner determines it is in the public interest, the commissioner may include in any administrative action brought under this division, including a stop order, a claim for ancillary relief, including, but not limited to, a claim for rescission, restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the administrative law judge shall have jurisdiction to award additional relief. The person affected may be required to attend remedial education, as directed by the commissioner.

(b) In an administrative action brought under this part the commissioner is entitled to recover costs, which in the discretion of the administrative law judge may include any amount representing reasonable attorney’s fees and investigative expenses for the services rendered, for deposit into the State Corporations Fund for the use of the Department of Corporations.

(Added by Stats. 2004, Ch. 458, Sec. 13. Effective September 10, 2004. Operative January 1, 2005, by Sec. 19 of Ch. 458.)






CHAPTER 3 - Crimes

31410

Any person who willfully violates any provision of this law, or who willfully violates any rule or order under this law, shall upon conviction be fined not more than one hundred thousand dollars ($100,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or be punished by both that fine and imprisonment; but no person may be imprisoned for the violation of any rule or order if he or she proves that he or she had no knowledge of the rule or order.

(Amended by Stats. 2011, Ch. 15, Sec. 53. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



31411

Any person who willfully employs, directly or indirectly, any device, scheme, or artifice to defraud in connection with the offer or sale of any franchise or willfully engages, directly or indirectly, in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person in connection with the offer, purchase, or sale of any franchise shall upon conviction be fined not more than one hundred thousand dollars ($100,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or be punished by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 54. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



31412

Nothing in this law limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

(Added by Stats. 1970, Ch. 1400.)






CHAPTER 4 - Service of Process

31420

When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this law or any rule or order hereunder, whether or not he has filed a consent to service of process under Section 31155, and personal jurisdiction over him cannot otherwise be obtained in this state, that conduct shall be considered equivalent to his appointment of the commissioner or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him or his successor, executor, or administrator which grows out of that conduct and which is brought under this law or any rule or order hereunder, with the same force and validity as if served on him personally. Service may be made by leaving a copy of the process in the office of the commissioner, but it is not effective unless (a) the plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his last known address or takes other steps which are reasonably calculated to give actual notice, and (b) the plaintiff’s affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(Added by Stats. 1970, Ch. 1400.)









PART 5 - ADMINISTRATION

31500

(a) The commissioner shall charge and collect the fees fixed by this section. All fees and charges collected under this section shall be transmitted to the Treasurer at least weekly, accompanied by a detailed statement thereof and shall be credited to the State Corporations Fund.

(b) The fee for filing an application for registration of the offer of franchises under Section 31111 is six hundred seventy-five dollars ($675).

(c) The fee for filing an application for renewal of a registration under Section 31121 is four hundred fifty dollars ($450).

(d) The fee for filing an amendment to the application filed under Section 31111 or 31121 after the effective date of the registration of the offer of franchises, is fifty dollars ($50).

(e) The fee for filing an application for material modification under Section 31125 is fifty dollars ($50), whether or not it accompanies an application under Section 31111 or 31121.

(f) The fee for filing the initial notice of exemption under Section 31101 is four hundred fifty dollars ($450) and the fee for filing each consecutive subsequent notice of exemption under these provisions is one hundred fifty dollars ($150).

(g) The fee for filing an application for approval of a written notice of violation under Section 31303 or 31304 is six hundred seventy-five dollars ($675).

(Amended by Stats. 1992, Ch. 427, Sec. 22. Effective January 1, 1993.)



31501

Every final order, decision, license, or other official act of the commissioner is subject to judicial review in accordance with law.

(Added by Stats. 1970, Ch. 1400.)



31502

The commissioner may from time to time make, amend and rescind such rules, forms, and orders as are necessary to carry out the provisions of this law, including rules and forms governing applications and reports, and defining any terms, whether or not used in this law, insofar as the definitions are not inconsistent with the provisions of this law.

(Added by Stats. 1970, Ch. 1400.)



31503

All rules of the commissioner, other than those relating solely to the internal administration of the Department of Corporations, shall be made, amended or rescinded in accordance with the provisions of Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1970, Ch. 1400.)



31504

(a) All applications, reports and other papers and documents filed with the commissioner under this law shall be open to public inspection, except that the commissioner may, in his discretion, withhold from public inspection any information the disclosure of which is, in the judgment of the commissioner, not necessary in the public interest or for the protection of investors. The commissioner may publish any information filed with him or obtained by him, if, in the judgment of the commissioner, such action is in the public interest. No provision of this law authorizes the commissioner or any of his assistants, clerks, or deputies to disclose any information withheld from public inspection except among themselves or when necessary or appropriate in a proceeding or investigation under this law or to other federal or state regulatory agencies. No provision of this law either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any of his assistants, clerks, or deputies.

(b) It is unlawful for the commissioner or any of his assistants, clerks, or deputies to use for personal benefit any information which is filed with or obtained by the commissioner and which is not then generally available to the public.

(Added by Stats. 1970, Ch. 1400.)



31505

Upon request and at such reasonable charges as he prescribes by rule, the commissioner shall furnish to any person photostatic or other copies (certified under his seal of office if requested) of any document which is retained as a matter of public record, except that he shall not charge or collect any fee for photostatic or other copies of any document furnished to public officers for use in their official capacity. In any judicial proceeding or prosecution, any copy so certified is prima facie evidence of the contents of the document certified.

(Added by Stats. 1970, Ch. 1400.)



31506

(a) The commissioner may destroy any applications or orders, together with the files and folders, as useless or obsolete, four years after the date of filing or issuance, with the approval of the Department of General Services; provided that a permanent record shall be maintained of any disciplinary action taken by the commissioner.

(b) Copies on microfilm or in other form which may be retained by the commissioner in his discretion of any records destroyed under this section shall be accepted for all purposes as equivalent to the original when certified by the commissioner.

(Added by Stats. 1970, Ch. 1400.)






PART 6 - GENERAL PROVISIONS

The commissioner in his discretion may honor requests from interested persons for interpretive opinions.

(Added by Stats. 1970, Ch. 1400.)

31511.

No provision of this law imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, order, or any written interpretive opinion of the commissioner, or any opinion of the Attorney General, notwithstanding that the rule, form, order, or written interpretive opinion may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(Added by Stats. 1970, Ch. 1400.)

31512.

Any condition, stipulation or provision purporting to bind any person acquiring any franchise to waive compliance with any provision of this law or any rule or order hereunder is void.

(Added by Stats. 1970, Ch. 1400.)

31513.

Whenever a person is entitled under this law to a hearing in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, a formal hearing before the Department of Corporations may be substituted with the consent of such person and of the commissioner for such hearing before an independent hearing officer; and in that case after such hearing before the Department of Corporations such person shall not be entitled to any further administrative remedy.

(Added by Stats. 1970, Ch. 1400.)

31514.

If any provision of this law or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this law which can be given effect without the invalid provision or application, and to this end the provisions of this law are declared to be severable.

(Added by Stats. 1970, Ch. 1400.)

31515.

Prior law exclusively governs all suits, actions, prosecutions or proceedings which are pending or may be initiated on the basis of facts or circumstances occurring before the effective date of this law.

(Added by Stats. 1970, Ch. 1400.)

31516.

Nothing in this law is intended to preclude the applicability of the Real Estate Law, Part 1 (commencing with Section 10000), Division 4 of the Business and Professions Code, to any sale or lease of real property.

(Added by Stats. 1970, Ch. 1400.)









TITLE 10 - REPEALS

100000

The following acts and sections are repealed:

GENERAL LAWS

Year: Ch: Page

Year: Ch: Page

Year: Ch: Page

Secs. 1-32, incl. and

1858  :298:264

1865- 6:478:620

175-184, incl. of

1859  : 98: 93

1867- 8:208:201

1850:128:347

1862  : 23: 17

1867- 8:255:268

1852:100:172

1863  : 94:101

1867- 8:288:310

1853: 65: 87

1863  :140:173

1867- 8:326:372

1853:175:274

1863  :248:324

1867- 8:534:708

1854: 22:148 (Spec.)

1863  :303:402

1869-70: 35: 40

1855:  1:  1

1863-  4:120:109

1869-70:116:107

1857: 80: 75

1863-  4:294:302

1869-70:165:229

1857:110:121

1863-  4:295:303

1869-70:553:822

1857:189:208

1865-  6: 54: 37

1869-70:578:881

1858: 68: 57

1865-  6:118:100

1871- 2: 44: 45

1858: 99: 80

1865-  6:270:304

1871- 2:225:300

1858:181:133

1865-  6:376:458

1871- 2:318:432

Corporations formed and existing before 12 o’clock, noon, of January 1, 1873, which have not elected to continue their existence under the provisions of the Civil Code repealed by this code or under this code are not affected by the repeal of any act or section by this section. The acts and sections repealed by this section continue to apply to all such corporations, notwithstanding their repeal by this section.

(Enacted by Stats. 1947, Ch. 1038.)



100001

The following acts and sections are repealed:

GENERAL LAWS

Year:Ch:Page

Year:Ch:Page

Year: Ch: Page

1871-2:566:826

1877-8:450:695

1915:190: 422

1873-4:216:320

1877-8:561:883

1931:862:1762

Secs. 1, 2, 3, 5, 14 of
1873-4:340: 499

1895:183  :221

1931:866:1838

1901: 93  :108

1931:871:1847

1875-6:456:653

1913:336  :680

1935:289:1006

CIVIL CODE

_____

Sections

Sections

Sections

277

317

330.10

278

318

330.11

279

319

330.12

280

320

330.13

281

320a

330.15

285

320b

330.16

287

320c

330.17

288

320d

330.18

290

321

330.19

291

321a

330.20

292

321b

330.21

293

322

330.22

294

322a

330.23

295

323

332

296

324

333

297

325

334

297a

325a

334a

298

326

335

299

326a

336

300a

326b

337

300b

327

338

301

328

339

302

328a

340

303

328b

341

304

328c

342

305

328d

342a

306

328e

342b

307

328f

343

307a

329

343b

307b

330

344

308

330.1

345

309

330.2

346

310

330.3

346a

311

330.4

346b

312

330.5

346c

313

330.6

347

314

330.7

348

315

330.8

348a

316

330.9

348b

348c

402

601

352

402a

602

353

403

603

354

403a

604

355

403b

605

356

403c

605a

357

403d

605b

358

404

605c

359

404a

605d

361

404b

605dd

361a

404c

605e

361b

405

605g

362

405a

605h

362a

406

605i

362b

406a

605j

362c

406b

605k

362d

407

605l

363

408

605m

364

409

605n

365

411

606

366

412

607

367

413

607a

368

591

607b

369

592

607c

370

592a

653.1

370a

592b

653.2

371

592c

653.3

372

592d

653.5

373

592e

653.6

374

593

653.7

375

593a

653.8

399

594

653.9

399a

594.5

653.10

400

595

653.11

400a

596

653.12

401

597

653.13

401a

598

653.14

401c

599

653.15

600

653.16

_____ _____

_____ _____

_____ _____

PENAL CODE

Sections

Sections

Sections

557

559

563

558

560

564

POLITICAL CODE

Sections

Sections

Sections

3666c

3669cc

3669d

3669c

(Enacted by Stats. 1947, Ch. 1038.)



100002

The following acts and code sections are repealed:

GENERAL LAWS

Year

Ch:

Page

1869-70

129

123

CIVIL CODE

Sections

Sections

Sections

2395

2420

2481

2396

2421

2482

2397

2422

2483

2398

2423

2484

2399

2424

2485

2400

2425

2486

2401

2426

2487

2402

2427

2488

2403

2428

2489

2404

2429

2490

2405

2430

2491

2406

2431

2492

2407

2432

2493

2408

2433

2494

2409

2434

2495

2410

2435

2496

2411

2436

2497

2412

2437

2498

2413

2438

2499

2414

2439

2500

2415

2472

2501

2416

2477

2502

2417

2478

2503

2418

2479

2504

2419

2480

2505

2506

PENAL CODE

Section

358

(Added by Stats. 1949, Ch. 383.)



100003

The following acts and code sections are repealed:

GENERAL LAWS

Year: Ch: Page

1911 :572 :1093

1933 :409 :1037

1933 :869 :2249

1945 :144 : 630

CIVIL CODE

Sections

Sections

2523

2525

2524

PENAL CODE

Sections

Sections

559

564

563

568

(Enacted by Stats. 1947, Ch. 1038.)



100004

Chapter 183 of the Statutes of 1941 is repealed.

(Enacted by Stats. 1947, Ch. 1038.)



100005

The Corporate Securities Act (Chapter 532 of the Statutes of 1917) is repealed.

(Added by Stats. 1949, Ch. 384.)



100006

Chapter 784 of the Statutes of 1937 is repealed.

(Added by Stats. 1949, Ch. 385.)



100007

Chapter 1035 of the Statutes of 1945 is repealed.

(Added by Stats. 1949, Ch. 462.)



100008

Chapter 226 of the Statutes of 1923 is repealed.

(Added by Stats. 1949, Ch. 386.)









Education Code - EDC

TITLE 1 - GENERAL EDUCATION CODE PROVISIONS

DIVISION 1 - GENERAL EDUCATION CODE PROVISIONS

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - General Provisions

ARTICLE 1 - Construction of Provisions

1

This code shall be known as the Education Code.

(Amended by Stats. 1976, Ch. 1011.)



2

The code establishes the law of this state respecting the subjects to which it relates, and its provisions and all proceedings under it are to be liberally construed, with a view to effect its objects and to promote justice.

(Enacted by Stats. 1976, Ch. 1010.)



3

The provisions of this code, insofar as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations, and not as new enactments.

(Enacted by Stats. 1976, Ch. 1010.)



4

Whenever reference is made to any portion of this code or of any other law of this state, such reference applies to all amendments and additions now or hereafter made.

(Enacted by Stats. 1976, Ch. 1010.)



5

Title, division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1976, Ch. 1010.)



6

If any provision of this code, or the application thereof to any person or circumstances is held invalid, the remainder of the code, and the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1976, Ch. 1010.)



7

Whenever a power is granted to, or a duty is imposed upon, a public officer, the power may be exercised or the duty may be performed by a deputy of the officer or by a person authorized, pursuant to law, by the officer, unless this code expressly provides otherwise.

(Enacted by Stats. 1976, Ch. 1010.)



8

Words giving a joint authority to three or more public officers or other persons are construed as giving such authority to a majority of them, unless it is otherwise expressed in the provisions of the code giving the authority.

(Enacted by Stats. 1976, Ch. 1010.)



9

The time in which any act provided by this code is to be done is computed by excluding the first day, and including the last, unless the last day is a holiday, and then it is also excluded.

(Enacted by Stats. 1976, Ch. 1010.)



10

Unless the provisions or the context otherwise requires these general provisions, rules of construction, and definitions shall govern the construction of this code.

(Enacted by Stats. 1976, Ch. 1010.)



11

(a) For purposes of this code, “assessed value” means 25 percent of full value to, and including, the 1980–81 fiscal year, and 100 percent of full value for the 1981–82 fiscal year and fiscal years thereafter; and, tax rates shall be expressed in dollars, or fractions thereof, on each one hundred dollars ($100) of assessed value to, and including, the 1980–81 fiscal year and as a percentage of full value for the 1981–82 fiscal year and fiscal years thereafter.

(b) Whenever this code requires comparison of assessed values, tax rates or property tax revenues for different years, the assessment ratios and tax rates shall be adjusted as necessary so that the comparisons are made on the same basis, and the same amount of tax revenues would be produced, or the same relative value of an exemption or subvention will be realized regardless of the method of expressing tax rates or the assessment ratio utilized.

(c) For purposes of expressing tax rates on the same basis, a tax rate based on a 25 percent assessment ratio and expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value may be multiplied by a conversion factor of twenty-five hundredths of 1 percent to determine a rate comparable to a rate expressed as a percentage of full value; and, a rate expressed as a percentage of full value may be multiplied by a factor of 400 to determine a rate comparable to a rate expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value and based on a 25 percent assessment ratio.

(Added by Stats. 1978, Ch. 1207.)






ARTICLE 2 - Continuation of Rights and Duties

20

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code shall continue to hold them according to their former tenure.

(Enacted by Stats. 1976, Ch. 1010.)



21

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1976, Ch. 1010.)



22

No rights given by any license or certificate under any act repealed by this code are affected by the enactment of this code or by such repeal, but such rights shall hereafter be exercised according to the provisions of this code.

(Enacted by Stats. 1976, Ch. 1010.)



23

All persons who, at the time this code goes into effect, are entitled to a certificate or credential under any act repealed by this code, are thereby entitled to a certificate or credential under the provisions of this code so far as the provisions of this code are applicable.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Language of Instruction

30

English shall be the basic language of instruction in all schools.

The governing board of any school district, or community college district, and any private school may determine when and under what circumstances instruction may be given bilingually.

It is the policy of the state to insure the mastery of English by all pupils in the schools; provided that bilingual instruction may be offered in those situations when such instruction is educationally advantageous to the pupils. Bilingual instruction is authorized to the extent that it does not interfere with the systematic, sequential, and regular instruction of all pupils in the English language.

Pupils who are proficient in English and who, by successful completion of advanced courses in a foreign language or by other means, have become fluent in that language may be instructed in classes conducted in that foreign language.

(Enacted by Stats. 1976, Ch. 1010.)



30.5

(a) Notwithstanding any other provision of law, bilingual education shall be defined as a system of instruction which builds upon the language skills of a pupil whose primary language is neither English nor derived from English. For purposes of this paragraph:

(1) “Primary language” is a language, other than English or a language derived from English, which is the language the pupil first learned.

(2) “Derived from English” means any dialect, idiom, or language derived from English. Both of the following shall be construed as being derived from English:

(A) Any dialect, idiom, or language that has linguistic roots connected to English.

(B) Any dialect, idiom, or language that has a syntax distinct from English, yet can be traced linguistically as derived from English.

(b) A school district shall not utilize, as part of a bilingual education program, state funds or resources for the purpose of recognition of, or instruction in, any dialect, idiom, or language derived from English, as defined in paragraph (1).

(Amended by Stats. 2001, Ch. 750, Sec. 1. Effective January 1, 2002.)






ARTICLE 5 - General Provisions, Public Schools

50

The public schools other than those supported exclusively by the state, are day and evening elementary, and day and evening secondary schools.

(Enacted by Stats. 1976, Ch. 1010.)



52

The secondary schools of the state are designated as high schools, technical schools, and adult schools.

(Amended by Stats. 1990, Ch. 1372, Sec. 5.)



53

The high schools of the state are designated as four-year high schools, junior high schools, senior high schools, continuation high schools, and evening high schools. Evening high schools may be designated as adult schools.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Administration and Certification of Oaths

60

The Superintendent of Public Instruction, Deputy and Assistant Superintendents of Public Instruction, secretary of the Superintendent of Public Instruction, members of the Board of Governors of the California Community Colleges, the Chancellor of the California Community Colleges, county superintendents of schools, school trustees, members of boards of education, secretaries and assistant secretaries of boards of education, city superintendents of schools, district superintendents of schools, assistant superintendents of schools, deputy superintendents of schools, principals of schools, and every other officer charged with the performance of duties under the provisions of this code may administer and certify oaths relating to officers or official matters concerning public schools.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Definitions

70

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement, or record is required or authorized by this code, it shall be made in writing in the English language unless it is expressly provided otherwise.

Wherever any notice or other communication is required by this code to be mailed by registered mail by or to any person or corporation, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of law.

(Enacted by Stats. 1976, Ch. 1010.)



71

“Section” means a section of this code unless some other statute is specifically mentioned.

(Enacted by Stats. 1976, Ch. 1010.)



72

The present tense includes the past and future tenses, and the future, the present.

(Enacted by Stats. 1976, Ch. 1010.)



73

The masculine gender includes the feminine.

(Enacted by Stats. 1976, Ch. 1010.)



74

The singular number includes the plural, and the plural, the singular.

(Enacted by Stats. 1976, Ch. 1010.)



75

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1976, Ch. 1010.)



76

“Oath” includes affirmation.

(Enacted by Stats. 1976, Ch. 1010.)



77

“State” means the State of California, unless applied to the different parts of the United States. In the latter case, it includes the District of Columbia and the territories.

(Enacted by Stats. 1976, Ch. 1010.)



78

“Governing board” means board of school trustees, community college board of trustees, and city, and city and county board of education.

(Enacted by Stats. 1976, Ch. 1010.)



79

“City superintendent of schools” includes the superintendent of schools of a district lying wholly or partly within a city and county.

(Enacted by Stats. 1976, Ch. 1010.)



80

“Any school district” and “all school districts” mean school districts of every kind or class, except a community college district.

(Enacted by Stats. 1976, Ch. 1010.)



81

“Union school district” means a district composed of two or more school districts situated in the same county.

(Enacted by Stats. 1976, Ch. 1010.)



82

“Joint union school district” means a district composed of two or more school districts situated wholly or in part in different counties.

(Enacted by Stats. 1976, Ch. 1010.)



83

A unified school district means a district maintaining grades kindergarten or 1 through 12. A unified district may comprise territory in more than one county.

(Enacted by Stats. 1976, Ch. 1010.)



84

“City school district” includes a school district lying wholly or partly within a city and county.

(Enacted by Stats. 1976, Ch. 1010.)



85

Whenever “high school district” is used in this code, unless a contrary intent appears, it includes union high school districts, joint union high school districts, and county high school districts.

(Enacted by Stats. 1976, Ch. 1010.)



86

A high school district, other than a city high school district, comprising two or more elementary school districts lying wholly in the same county is a union high school district, and such designation shall be part of its name.

(Enacted by Stats. 1976, Ch. 1010.)



87

A school district lying in more than one county is a joint school district.

(Enacted by Stats. 1976, Ch. 1010.)



88

“State Board” or “state board” whenever used in this code means the State Board of Education, unless the context requires otherwise.

(Added by Stats. 2005, Ch. 118, Sec. 1. Effective July 25, 2005.)



89

The word “department” whenever used in this code, unless the context otherwise requires, means the State Department of Education.

(Amended by Stats. 1980, Ch. 1059, Sec. 1. Effective September 26, 1980.)



90

With respect to the personnel of school districts and other educational agencies, the terms “certificated” and “certified” have the same meaning.

(Enacted by Stats. 1976, Ch. 1010.)



92

“County” or “counties” as used in Sections 2300, 12300 to 12307, inclusive, 41000 to 41964, inclusive, 42100 to 42128, inclusive, 46000 to 46392, inclusive, 84000 to 84850.5, inclusive, and 85000 to 85430, inclusive, whichever are in effect, includes a city and county.

(Amended by Stats. 1990, Ch. 1372, Sec. 7.)



93

Wherever, pursuant to this code, any state department, officer, board, agency, committee, or commission is authorized to adopt rules and regulations, such rules and regulations which are building standards, as defined in Section 18909 of the Health and Safety Code, shall be adopted pursuant to the provisions of Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the provision of this code under which the authority to adopt the specific building standard is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted prior to January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Enacted by Stats. 1979, Ch. 1152.)



95

“Superintendent” or “superintendent” whenever used in this code means the Superintendent of Public Instruction, unless the context requires otherwise.

(Added by Stats. 2004, Ch. 896, Sec. 1. Effective September 29, 2004.)









CHAPTER 2 - Educational Equity

ARTICLE 1 - Declaration of Purpose

200

It is the policy of the State of California to afford all persons in public schools, regardless of their disability, gender, gender identity, gender expression, nationality, race or ethnicity, religion, sexual orientation, or any other characteristic that is contained in the definition of hate crimes set forth in Section 422.55 of the Penal Code, equal rights and opportunities in the educational institutions of the state. The purpose of this chapter is to prohibit acts that are contrary to that policy and to provide remedies therefor.

(Amended by Stats. 2011, Ch. 719, Sec. 2. Effective January 1, 2012.)



201

(a) All pupils have the right to participate fully in the educational process, free from discrimination and harassment.

(b) California’s public schools have an affirmative obligation to combat racism, sexism, and other forms of bias, and a responsibility to provide equal educational opportunity.

(c) Harassment on school grounds directed at an individual on the basis of personal characteristics or status creates a hostile environment and jeopardizes equal educational opportunity as guaranteed by the California Constitution and the United States Constitution.

(d) There is an urgent need to prevent and respond to acts of hate violence and bias-related incidents that are occurring at an increasing rate in California’s public schools.

(e) There is an urgent need to teach and inform pupils in the public schools about their rights, as guaranteed by the federal and state constitutions, in order to increase pupils’ awareness and understanding of their rights and the rights of others, with the intention of promoting tolerance and sensitivity in public schools and in society as a means of responding to potential harassment and hate violence.

(f) It is the intent of the Legislature that each public school undertake educational activities to counter discriminatory incidents on school grounds and, within constitutional bounds, to minimize and eliminate a hostile environment on school grounds that impairs the access of pupils to equal educational opportunity.

(g) It is the intent of the Legislature that this chapter shall be interpreted as consistent with Article 9.5 (commencing with Section 11135) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, Title VI of the federal Civil Rights Act of 1964 (42 U.S.C. Sec. 1981, et seq.), Title IX of the Education Amendments of 1972 (20 U.S.C. Sec. 1681, et seq.), Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794(a)), the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), the federal Equal Educational Opportunities Act (20 U.S.C. Sec. 1701, et seq.), the Unruh Civil Rights Act (Secs. 51 to 53, incl., Civ. C.), and the Fair Employment and Housing Act (Pt. 2.8 (commencing with Sec. 12900), Div. 3, Gov. C.), except where this chapter may grant more protections or impose additional obligations, and that the remedies provided herein shall not be the exclusive remedies, but may be combined with remedies that may be provided by the above statutes.

(Added by renumbering Section 45 by Stats. 1998, Ch. 914, Sec. 5. Effective January 1, 1999.)






ARTICLE 2 - Definitions

210

The definitions in this article shall govern the use of the terms defined for purposes of this chapter.

(Added by Stats. 1998, Ch. 914, Sec. 8. Effective January 1, 1999.)



210.1

“Disability” includes mental and physical disability as defined in Section 12926 of the Government Code.

(Added by Stats. 2007, Ch. 569, Sec. 3. Effective January 1, 2008.)



210.2

“Disability, gender, gender identity, gender expression, nationality, race or ethnicity, religion, sexual orientation, or any other characteristic that is contained in the definition of hate crimes set forth in Section 422.55 of the Penal Code” includes a perception that the person has any of those characteristics or that the person is associated with a person who has, or is perceived to have, any of those characteristics.

(Amended by Stats. 2011, Ch. 719, Sec. 3. Effective January 1, 2012.)



210.3

“Educational institution” means a public or private preschool, elementary, or secondary school or institution; the governing board of a school district; or any combination of school districts or counties recognized as the administrative agency for public elementary or secondary schools.

(Added by renumbering Section 210.1 by Stats. 2007, Ch. 569, Sec. 2. Effective January 1, 2008.)



210.7

“Gender” means sex, and includes a person’s gender identity and gender expression. “Gender expression” means a person’s gender-related appearance and behavior whether or not stereotypically associated with the person’s assigned sex at birth.

(Amended by Stats. 2011, Ch. 719, Sec. 4. Effective January 1, 2012.)



211

“Governing board” means the governing board of a school district.

(Amended by Stats. 1998, Ch. 914, Sec. 10. Effective January 1, 1999.)



212

“Nationality” includes citizenship, country of origin, and national origin.

(Repealed and added by Stats. 2007, Ch. 569, Sec. 6. Effective January 1, 2008.)



212.1

“Race or ethnicity” includes ancestry, color, ethnic group identification, and ethnic background.

(Added by Stats. 2007, Ch. 569, Sec. 7. Effective January 1, 2008.)



212.3

“Religion” includes all aspects of religious belief, observance, and practice and includes agnosticism and atheism.

(Added by Stats. 2007, Ch. 569, Sec. 8. Effective January 1, 2008.)



212.5

“Sexual harassment” means unwelcome sexual advances, requests for sexual favors, and other verbal, visual, or physical conduct of a sexual nature, made by someone from or in the work or educational setting, under any of the following conditions:

(a) Submission to the conduct is explicitly or implicitly made a term or a condition of an individual’s employment, academic status, or progress.

(b) Submission to, or rejection of, the conduct by the individual is used as the basis of employment or academic decisions affecting the individual.

(c) The conduct has the purpose or effect of having a negative impact upon the individual’s work or academic performance, or of creating an intimidating, hostile, or offensive work or educational environment.

(d) Submission to, or rejection of, the conduct by the individual is used as the basis for any decision affecting the individual regarding benefits and services, honors, programs, or activities available at or through the educational institution.

(Amended by Stats. 1998, Ch. 914, Sec. 12. Effective January 1, 1999.)



212.6

“Sexual orientation” means heterosexuality, homosexuality, or bisexuality.

(Added by Stats. 2007, Ch. 569, Sec. 9. Effective January 1, 2008.)



213

(a) “State financial assistance” means any funds or other form of financial aid appropriated or authorized pursuant to state law, or pursuant to federal law administered by any state agency, for the purpose of providing assistance to any educational institution for its own benefit or for the benefit of any pupils admitted to the educational institution.

(b) State financial assistance shall include, but not be limited to, all of the following:

(1) Grants of state property, or any interest therein.

(2) Provision of the services of state personnel.

(3) Funds provided by contract, tax rebate, appropriation, allocation, or formula.

(Amended by Stats. 1998, Ch. 914, Sec. 14. Effective January 1, 1999.)



214

“State student financial aid” means any funds or other form of financial aid appropriated or authorized pursuant to state law, or pursuant to federal law administered by any state agency, for the purpose of providing assistance directly to any student admitted to an educational institution. State student financial aid shall include, but not be limited to, scholarships, loans, grants, or wages.

(Amended by Stats. 1998, Ch. 914, Sec. 15. Effective January 1, 1999.)






ARTICLE 3 - Prohibition of Discrimination

220

No person shall be subjected to discrimination on the basis of disability, gender, gender identity, gender expression, nationality, race or ethnicity, religion, sexual orientation, or any other characteristic that is contained in the definition of hate crimes set forth in Section 422.55 of the Penal Code in any program or activity conducted by an educational institution that receives, or benefits from, state financial assistance or enrolls pupils who receive state student financial aid.

(Amended by Stats. 2011, Ch. 719, Sec. 5. Effective January 1, 2012.)



221

This article shall not apply to an educational institution that is controlled by a religious organization if the application would not be consistent with the religious tenets of that organization.

(Added by renumbering Section 220.5 by Stats. 2007, Ch. 569, Sec. 12. Effective January 1, 2008.)



221.1

The State Board of Education shall adopt regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, commonly referred to as the rulemaking provisions of the Administrative Procedure Act, to implement this chapter.

(Added by renumbering Section 232 by Stats. 1998, Ch. 914, Sec. 25. Effective January 1, 1999.)






ARTICLE 4 - Sex Equity in Education Act

221.5

(a) It is the policy of the state that elementary and secondary school classes and courses, including nonacademic and elective classes and courses, be conducted, without regard to the sex of the pupil enrolled in these classes and courses.

(b) A school district shall not prohibit a pupil from enrolling in any class or course on the basis of the sex of the pupil, except a class subject to Chapter 5.6 (commencing with Section 51930) of Part 28 of Division 4 of Title 2.

(c) A school district shall not require a pupil of one sex to enroll in a particular class or course, unless the same class or course is also required of a pupil of the opposite sex.

(d) A school counselor, teacher, instructor, administrator, or aide shall not, on the basis of the sex of a pupil, offer vocational or school program guidance to a pupil of one sex that is different from that offered to a pupil of the opposite sex or, in counseling a pupil, differentiate career, vocational, or higher education opportunities on the basis of the sex of the pupil counseled. Any school personnel acting in a career counseling or course selection capacity to a pupil shall affirmatively explore with the pupil the possibility of careers, or courses leading to careers, that are nontraditional for that pupil’s sex. The parents or legal guardian of the pupil shall be notified in a general manner at least once in the manner prescribed by Section 48980, in advance of career counseling and course selection commencing with course selection for grade 7 so that they may participate in the counseling sessions and decisions.

(e) Participation in a particular physical education activity or sport, if required of pupils of one sex, shall be available to pupils of each sex.

(f) A pupil shall be permitted to participate in sex-segregated school programs and activities, including athletic teams and competitions, and use facilities consistent with his or her gender identity, irrespective of the gender listed on the pupil’s records.

(Amended by Stats. 2014, Ch. 71, Sec. 25. Effective January 1, 2015.)



221.7

(a) The Legislature finds and declares that female pupils are not accorded opportunities for participation in school-sponsored athletic programs equal to those accorded male pupils. It is the intent of the Legislature that opportunities for participation in athletics be provided equally to male and female pupils.

(b) Notwithstanding any other provisions of law, no public funds shall be used in connection with any athletic program conducted under the auspices of a school district governing board or any student organization within the district, which does not provide equal opportunity to both sexes for participation and for use of facilities. Facilities and participation include, but are not limited to, equipment and supplies, scheduling of games and practice time, compensation for coaches, travel arrangements, per diem, locker rooms, and medical services.

(c) Nothing in this section shall be construed to require a school district to require competition between male and female pupils in school-sponsored athletic programs.

(Added by renumbering Section 41 by Stats. 1998, Ch. 914, Sec. 3. Effective January 1, 1999.)



221.9

(a) Commencing with the 2015–16 school year and every year thereafter, each public elementary and secondary school in the state, including each charter school, that offers competitive athletics shall publicly make available at the end of the school year all of the following information:

(1) The total enrollment of the school, classified by gender.

(2) The number of pupils enrolled at the school who participate in competitive athletics, classified by gender.

(3) The number of boys’ and girls’ teams, classified by sport and by competition level.

(b) The data required pursuant to subdivision (a) shall reflect the total number of players on a team roster on the official first day of competition.

(c) The school shall make the information specified in subdivision (a) publicly available as follows:

(1) If the school maintains an Internet Web site, by posting the information on the school’s Internet Web site.

(2) If the school does not maintain an Internet Web site, by submitting the information to its school district or, for a charter school, to its charter operator. The school district or charter operator shall post the information on its Internet Web site, and the information shall be disaggregated by schoolsite.

(d) The materials used by a school to compile the information specified in subdivision (a) shall be retained by the school for at least three years after the information is posted on the Internet pursuant to subdivision (c).

(e) As used in this section, “competitive athletics” means sports where the activity has coaches, a governing organization, and practices, and competes during a defined season, and has competition as its primary goal.

(Added by Stats. 2014, Ch. 258, Sec. 2. Effective January 1, 2015.)



223

This chapter shall not apply to the membership practices of the Young Men’s Christian Association, Young Women’s Christian Association, girl scouts, boy scouts, Camp Fire, or voluntary youth service organizations which are exempt from taxation under subdivision (a) of Section 501 of the federal Internal Revenue Code of 1954, whose membership has traditionally been limited to persons of one sex, and principally to persons of less than 19 years of age.

(Amended by Stats. 1998, Ch. 914, Sec. 20. Effective January 1, 1999.)



224

The sex discrimination provisions of this article shall not apply to any of the following, provided that these conferences comply with other nondiscrimination provisions of state and federal law:

(a) Any program or activity of the American Legion undertaken in connection with the organization or operation of any Boys State conference, Boys Nation conference, Girls State conference, or Girls Nation conference.

(b) Any program or activity of any secondary educational institution specifically for any of the following purposes:

(1) The promotion of any Boys State conference, Boys Nation conference, Girls State conference, or Girls Nation conference.

(2) The selection of students to attend any of those conferences.

(Amended by Stats. 1998, Ch. 914, Sec. 21. Effective January 1, 1999.)



224.5

(a) There is hereby established the gender equity train-the-trainer grant program. The Superintendent of Public Instruction shall award grants from funds available for that purpose to the governing boards of school districts and county offices of education for the implementation of programs to train trainers in gender equity.

(b) The Superintendent of Public Instruction shall, with the approval of the State Board of Education, develop criteria for the grant applications . The Superintendent of Public Instruction shall select as grant recipients applicants that have clearly demonstrated all of the following:

(1) Grant moneys will result in the grantee providing ongoing gender training to all staff members, including certificated and classified staff, and maintaining a pool of knowledgeable gender equity trainers.

(2) The applicant has considered other available federal and state funding resources for gender equity training and coordinated those resources, as appropriate with a grant under this section.

(c) A grant application shall include an evaluation plan for determining the extent to which the expected benefits of the trainer program are being realized. The results of the evaluation shall be reported to the governing board of the school district or county board of education, as appropriate.

(d) The Superintendent of Public Instruction shall implement this section only in fiscal years in which sufficient funds have been appropriated for this purpose. To the extent funds are available in multiple years, the Superintendent of Public Instruction shall award grants in a manner that ensures that training is available in all parts of the state.

(e) No more than a total of one hundred thirty thousand dollars ($130,000) of state funds may be expended in any fiscal year for purposes of this section.

(Added by Stats. 2000, Ch. 459, Sec. 2. Effective January 1, 2001.)



225

This article shall not preclude father-son or mother-daughter activities at an educational institution, provided that if such activities are offered for students of one sex, opportunities for reasonably comparable activities are offered for students of the other sex.

(Added by Stats. 1982, Ch. 1117, Sec. 1.)



229

Nothing contained in this article shall be construed to require any educational institution to grant preferential or disparate treatment to the members of one sex on account of an imbalance which may exist with respect to the total number or percentage of persons of that sex participating in, or receiving the benefits of, any state supported program or activity, in comparison with the total number or percentage of persons of that sex in any community, district, or other area. However, this section shall not be construed to prevent the consideration in any hearing or proceeding under this article of statistical evidence which tends to show that such an imbalance exists with respect to the participation in, or receipt of the benefits of, any state-supported program or activity by the members of one sex.

(Added by Stats. 1982, Ch. 1117, Sec. 1.)



230

For purposes of this chapter, harassment and other discrimination on the basis of sex include, but are not limited to, the following practices:

(a) On the basis of sex, exclusion of a person or persons from participation in, denial of the benefits of, or subjection to harassment or other discrimination in, any academic, extracurricular, research, occupational training, or other program or activity.

(b) On the basis of sex, provision of different amounts or types of student financial aid, limitation of eligibility for student financial aid, or the application of different criteria to applicants for student financial aid or for participation in the provision of student financial aid by others. Nothing in this subdivision shall be construed to prohibit an educational institution from administering, or assisting in the administration of, scholarships, fellowships, or other forms of student financial aid, established pursuant to domestic or foreign wills, bequests, trusts, or similar legal instruments or by acts of a foreign government, which require that awards be made to members of a particular sex; provided, that the overall effect of the award of these sex-restricted scholarships, fellowships, and other forms of student financial aid does not discriminate on the basis of sex.

(c) On the basis of sex, exclusion from participation in, or denial of equivalent opportunity in, athletic programs. For purposes of this subdivision, “equivalent” means equal or equal in effect.

(d) An educational institution may be found to have effectively accommodated the interests and abilities in athletics of both sexes within the meaning of Section 4922 of Title 5 of the California Code of Regulations as that section exists on January 1, 2003, using any one of the following tests:

(1) Whether interscholastic level participation opportunities for male and female pupils are provided in numbers substantially proportionate to their respective enrollments.

(2) Where the members of one sex have been and are underrepresented among interscholastic athletes, whether the school district can show a history and continuing practice of program expansion that is demonstrably responsive to the developing interest and abilities of the members of that sex.

(3) Where the members of one sex are underrepresented among interscholastic athletes, and the institution cannot show a history and continuing practice of program expansion as required in paragraph (2), whether the school district can demonstrate that the interest and abilities of the members of that sex have been fully and effectively accommodated by the present program.

(e) If an educational institution must cut its athletic budget, the educational institution shall do so consistently with its legal obligation to comply with both state and federal gender equity laws.

(f) It is the intent of the Legislature that the three-part test articulated in subdivision (d) be interpreted as it has been in the policies and regulations of the Office of Civil Rights in effect on January 1, 2003.

(g) On the basis of sex, harassment or other discrimination among persons, including, but not limited to, students and nonstudents, or academic and nonacademic personnel, in employment and the conditions thereof, except as it relates to a bona fide occupational qualification.

(h) On the basis of sex, the application of any rule concerning the actual or potential parental, family, or marital status of a person, or the exclusion of any person from any program or activity or employment because of pregnancy or related conditions.

(Amended by Stats. 2003, Ch. 660, Sec. 1. Effective January 1, 2004.)



231

Nothing herein shall be construed to prohibit any educational institution from maintaining separate toilet facilities, locker rooms, or living facilities for the different sexes, so long as comparable facilities are provided.

(Added by Stats. 1982, Ch. 1117, Sec. 1.)



231.5

(a) It is the policy of the State of California, pursuant to Section 200, that all persons, regardless of their sex, should enjoy freedom from discrimination of any kind in the educational institutions of the state. The purpose of this section is to provide notification of the prohibition against sexual harassment as a form of sexual discrimination and to provide notification of available remedies.

(b) Each educational institution in the State of California shall have a written policy on sexual harassment. It is the intent of the Legislature that each educational institution in this state include this policy in its regular policy statement rather than distribute an additional written document.

(c) The educational institution’s written policy on sexual harassment shall include information on where to obtain the specific rules and procedures for reporting charges of sexual harassment and for pursuing available remedies.

(d) A copy of the educational institution’s written policy on sexual harassment shall be displayed in a prominent location in the main administrative building or other area of the campus or schoolsite. “Prominent location” means that location, or those locations, in the main administrative building or other area where notices regarding the institution’s rules, regulations, procedures, and standards of conduct are posted.

(e) A copy of the educational institution’s written policy on sexual harassment, as it pertains to students, shall be provided as part of any orientation program conducted for new students at the beginning of each quarter, semester, or summer session, as applicable.

(f) A copy of the educational institution’s written policy on sexual harassment shall be provided for each faculty member, all members of the administrative staff, and all members of the support staff at the beginning of the first quarter or semester of the school year, or at the time that there is a new employee hired.

(g) A copy of the educational institution’s written policy on sexual harassment shall appear in any publication of the institution that sets forth the comprehensive rules, regulations, procedures, and standards of conduct for the institution.

(Added by renumbering Section 212.6 by Stats. 1998, Ch. 914, Sec. 13. Effective January 1, 1999.)






ARTICLE 5 - Hate Violence Prevention Act

233

(a) At the request of the Superintendent of Public Instruction, the State Board of Education shall do all of the following as long as the board’s actions do not result in a state mandate or an increase in costs to a state or local program:

(1) Adopt policies directed toward creating a school environment in kindergarten and grades 1 to 12, inclusive, that is free from discriminatory attitudes and practices and acts of hate violence.

(2) Revise, as needed, and in accordance with the State Board of Education’s adopted Schedule for Curriculum Framework Development and Adoption of Instructional Materials developed pursuant to Section 60200, the state curriculum frameworks and guidelines and the moral and civic education curricula to include human relations education, with the aim of fostering an appreciation of the diversity of California’s population and discouraging the development of discriminatory attitudes and practices.

(3) Establish guidelines for use in teacher and administrator in-service training programs to promote an appreciation of diversity and to discourage the development of discriminatory attitudes and practices that prevent pupils from achieving their full potential.

(4) Establish guidelines for use in teacher and administrator in-service training programs designed to enable teachers and administrators to prevent and respond to acts of hate violence occurring on their school campuses.

(5) Establish guidelines designed to raise the awareness and sensitivity of teachers, administrators, and school employees to potentially prejudicial and discriminatory behavior and to encourage the participation of these groups in these programs.

(6) Develop guidelines relating to the development of nondiscriminatory instructional and counseling methods.

(7) Revise any appropriate guidelines previously adopted by the board to include procedures for preventing and responding to acts of hate violence.

(b) The State Department of Education, in accordance with policies established by the State Board of Education for purposes of this subdivision, shall do all of the following:

(1) Prepare guidelines for the design and implementation of local programs and instructional curricula that promote understanding, awareness, and appreciation of the contributions of people with diverse backgrounds and of harmonious relations in a diverse society. The guidelines shall include methods of evaluating the programs and curricula and suggested procedures to ensure coordination of the programs and curricula with appropriate local public and private agencies.

(2) Provide grants, from funds appropriated for that purpose, to school districts and county offices of education to develop programs and curricula consistent with the guidelines developed in paragraph (1).

(3) To the extent possible, provide advice and direct services, consistent with the guidelines developed in paragraph (1), to school districts and county offices of education that implement the programs and curricula developed in paragraph (2).

(c) The State Board of Education shall carry out this section only if private funds, in an amount sufficient to pay for related State Department of Education staff activities on behalf of the board, are made available.

(d) Nothing in this section shall be construed to require the governing board of a school district to offer any ethnic studies or human relations courses in the district.

(e) As used in this section, “hate violence” means any act punishable under Section 422.6, 422.7, or 422.75 of the Penal Code.

(Amended by Stats. 2000, Ch. 955, Sec. 2. Effective January 1, 2001.)



233.5

(a) Each teacher shall endeavor to impress upon the minds of the pupils the principles of morality, truth, justice, patriotism, and a true comprehension of the rights, duties, and dignity of American citizenship, and the meaning of equality and human dignity, including the promotion of harmonious relations, kindness toward domestic pets and the humane treatment of living creatures, to teach them to avoid idleness, profanity, and falsehood, and to instruct them in manners and morals and the principles of a free government.

(b) Each teacher is also encouraged to create and foster an environment that encourages pupils to realize their full potential and that is free from discriminatory attitudes, practices, events, or activities, in order to prevent acts of hate violence, as defined in subdivision (e) of Section 233.

(Added by renumbering Section 44806 by Stats. 1998, Ch. 914, Sec. 42. Effective January 1, 1999.)



233.8

(a) The State Department of Education shall provide regional training to assist school district personnel in the identification and determination of hate violence on school campuses.

(b) (1) A grant program for school districts shall be established by the department for the purpose of enabling pupils and teachers to participate in educational programs focused on fostering ethnic sensitivity, overcoming racism and prejudice, and countering hatred and intolerance. It is the intent of the Legislature that the grants be awarded on a competitive basis with similar sized school districts and county offices of education competing against each other for grant funds. The Superintendent of Public Instruction shall establish grant competition bands as follows:

(A) Districts with less than 2,501 average daily attendance.

(B) Districts with more than 2,500 average daily attendance but less than 5,001.

(C) Districts with more than 5,000 average daily attendance but less than 15,001.

(D) Districts with more than 15,000 average daily attendance but less than 30,001.

(E) Districts with more than 30,000 average daily attendance.

(F) County offices of education.

(2) The Superintendent of Public Instruction shall allocate the appropriated funds for competitive grants to each of the competitive bands based on the amount of average daily attendance in all districts in the competitive range compared to the statewide average daily attendance in all school districts and county offices of education.

The grant program is not required to be implemented under this section unless funds are appropriated for that purpose.

(Added by Stats. 2000, Ch. 959, Sec. 2. Effective January 1, 2001.)






ARTICLE 5.5 - Safe Place to Learn Act

234

(a) This article shall be known, and may be cited, as the Safe Place to Learn Act.

(b) It is the policy of the State of California to ensure that all local educational agencies continue to work to reduce discrimination, harassment, violence, intimidation, and bullying. It is further the policy of the state to improve pupil safety at schools and the connections between pupils and supportive adults, schools, and communities.

(Amended by Stats. 2011, Ch. 723, Sec. 1. Effective January 1, 2012. Operative July 1, 2012, by Sec. 8 of Ch. 723.)



234.1

The department, pursuant to subdivision (b) of Section 64001, shall monitor adherence to the requirements of Chapter 5.3 (commencing with Section 4900) of Division 1 of Title 5 of the California Code of Regulations and Chapter 2 (commencing with Section 200) of this part as part of its regular monitoring and review of local educational agencies, commonly known as the Categorical Program Monitoring process. The department shall assess whether local educational agencies have done all of the following:

(a) Adopted a policy that prohibits discrimination, harassment, intimidation, and bullying based on the actual or perceived characteristics set forth in Section 422.55 of the Penal Code and Section 220 of this code, and disability, gender, gender identity, gender expression, nationality, race or ethnicity, religion, sexual orientation, or association with a person or group with one or more of these actual or perceived characteristics. The policy shall include a statement that the policy applies to all acts related to school activity or school attendance occurring within a school under the jurisdiction of the superintendent of the school district.

(b) Adopted a process for receiving and investigating complaints of discrimination, harassment, intimidation, and bullying based on any of the actual or perceived characteristics set forth in Section 422.55 of the Penal Code and Section 220 of this code, and disability, gender, gender identity, gender expression, nationality, race or ethnicity, religion, sexual orientation, or association with a person or group with one or more of these actual or perceived characteristics. The complaint process shall include, but not be limited to, all of the following:

(1) A requirement that, if school personnel witness an act of discrimination, harassment, intimidation, or bullying, they shall take immediate steps to intervene when safe to do so.

(2) A timeline to investigate and resolve complaints of discrimination, harassment, intimidation, or bullying that shall be followed by all schools under the jurisdiction of the school district.

(3) An appeal process afforded to the complainant should he or she disagree with the resolution of a complaint filed pursuant to this section.

(4) All forms developed pursuant to this process shall be translated pursuant to Section 48985.

(c) Publicized antidiscrimination, antiharassment, anti-intimidation, and antibullying policies adopted pursuant to subdivision (a), including information about the manner in which to file a complaint, to pupils, parents, employees, agents of the governing board, and the general public. The information shall be translated pursuant to Section 48985.

(d) Posted the policy established pursuant to subdivision (a) in all schools and offices, including staff lounges and pupil government meeting rooms.

(e) Maintained documentation of complaints and their resolution for a minimum of one review cycle.

(f) Ensured that complainants are protected from retaliation and that the identity of a complainant alleging discrimination, harassment, intimidation, or bullying remains confidential, as appropriate.

(g) Identified a responsible local educational agency officer for ensuring school district or county office of education compliance with the requirements of Chapter 5.3 (commencing with Section 4900) of Division 1 of Title 5 of the California Code of Regulations and Chapter 2 (commencing with Section 200) of this part.

(Amended (as amended by Stats. 2011, Ch. 723, Sec. 2) by Stats. 2012, Ch. 162, Sec. 24. Effective January 1, 2013.)



234.2

The department shall display current information, and periodically update information, on curricula and other resources that specifically address bias-related discrimination, harassment, intimidation, and bullying based on any of the actual or perceived characteristics set forth in Section 422.55 of the Penal Code and Section 220 on the California Healthy Kids Resource Center Internet Web site and other appropriate department Internet Web sites where information about discrimination, harassment, intimidation, and bullying is posted.

(Amended by Stats. 2011, Ch. 723, Sec. 3. Effective January 1, 2012. Operative July 1, 2012, by Sec. 8 of Ch. 723.)



234.3

The department shall develop a model handout describing the rights and obligations set forth in Sections 200, 201, and 220 and the policies addressing bias-related discrimination, harassment, intimidation, and bullying in schools. This model handout shall be posted on appropriate department Internet Web sites.

(Amended by Stats. 2011, Ch. 723, Sec. 4. Effective January 1, 2012. Operative July 1, 2012, by Sec. 8 of Ch. 723.)



234.5

The Superintendent shall post, and annually update, on the department’s Internet Web site and provide to each school district a list of statewide resources, including community-based organizations, that provide support to youth who have been subjected to school-based discrimination, harassment, intimidation, or bullying, and their families. The department’s Internet Web site shall also include a list of statewide resources for youth who have been affected by gangs, gun violence, and psychological trauma caused by violence at home, at school, and in the community.

(Amended by Stats. 2013, Ch. 702, Sec. 3. Effective January 1, 2014.)






ARTICLE 6 - Alternative Schools, Charter Schools, and School Choice

235

There shall be no discrimination on the basis of the characteristics listed in Section 220 in any aspect of the operation of alternative schools or charter schools.

(Amended by Stats. 2007, Ch. 569, Sec. 13. Effective January 1, 2008.)






ARTICLE 7 - Instructional Materials

240

Governing boards of school districts shall adopt instructional materials in accordance with the provisions of Section 60040.

(Added by Stats. 1982, Ch. 1117, Sec. 1.)



241

Nothing in the California Student Safety and Violence Prevention Act of 2000 requires the inclusion of any curriculum, textbook, presentation, or other material in any program or activity conducted by an educational institution or postsecondary educational institution; the California Student Safety and Violence Prevention Act of 2000 shall not be deemed to be violated by the omission of any curriculum, textbook, presentation, or other material in any program or activity conducted by an educational institution or postsecondary educational institution.

(Added by Stats. 1999, Ch. 587, Sec. 6. Effective January 1, 2000.)






ARTICLE 8 - Compliance

250

Prior to receipt of any state financial assistance or state student financial aid, an educational institution shall provide assurance to the agency administering the funds, in the manner required by the funding agency, that each program or activity conducted by the educational institution will be conducted in compliance with the provisions of this chapter and all other applicable provisions of state law prohibiting discrimination. A single assurance, not more than one page in length and signed by an appropriate responsible official of the educational institution, may be provided for all the programs and activities conducted by an educational institution.

(Amended by Stats. 1998, Ch. 914, Sec. 30. Effective January 1, 1999.)



251

(a) A school district shall submit timely, complete, and accurate compliance reports to the State Department of Education as that entity may require.

(b) All reports submitted pursuant to this section shall be made available by the educational institution for public inspection during regular business hours.

(Amended by Stats. 1998, Ch. 914, Sec. 31. Effective January 1, 1999.)



252

(a) The Superintendent of Public Instruction shall, to the extent possible within existing resources, review and revise, where necessary, the policies and practices of programs administered by the department that provide services to school districts in order to promote improved gender equity.

(b) The superintendent shall make available, upon request, wherever possible, the following data, compiled by gender and ethnicity:

(1) Assessment scores for all grades tested.

(2) The number of pupils enrolled in mathematics and science courses, as well as courses in other fields of study in which ethnic minority populations or members of either gender have been traditionally underrepresented among participants.

(3) The number of high school graduates.

(4) The number of high school graduates who complete the minimum requirements for admission to the University of California.

(5) The number of pupils who leave school before graduation.

(6) The number of pupils participating in interscholastic athletics.

(c) The superintendent shall request the United States Department of Education to amend the Title IV-C grant for race, sex, and national origin desegregation received pursuant to Section 2000c-2 of Title 42 of the United States Code, and any regulations adopted pursuant thereto, so that funds received under those federal laws that are currently designated for technical assistance activities also may be used for gender equity monitoring and assistance activities.

(Added by Stats. 1993, Ch. 1123, Sec. 1. Effective January 1, 1994.)



253

(a) Compliance with the sex discrimination provisions of this chapter and regulations adopted pursuant to this chapter shall be included in the annual Coordinated Compliance Review Manual provided to school districts by the Superintendent of Public Instruction. Any review of that compliance shall also include a review of the school district’s records of complaints of sexual harassment brought by pupils and employees of the school district.

(b) The superintendent shall annually review 20 school districts for compliance with sex discrimination laws and regulations as specified in subdivision (a). The superintendent shall select from those districts subject to review, in a given year, a sampling of districts from each of the following categories:

(1) Those districts within which the greatest number of sex discrimination complaints have been filed since its previous coordinated compliance review.

(2) Those districts with the largest enrollments.

(3) All other districts, selected on a random basis.

(c) The superintendent and the department shall only be required to implement the provisions enumerated in this section in fiscal years in which sufficient funds have been appropriated for those purposes.

(Amended by Stats. 1998, Ch. 914, Sec. 32. Effective January 1, 1999.)






ARTICLE 9 - Enforcement

260

The governing board of a school district shall have the primary responsibility for ensuring that school district programs and activities are free from discrimination based on age and the characteristics listed in Section 220 and for monitoring compliance with any and all rules and regulations promulgated pursuant to Section 11138 of the Government Code.

(Amended by Stats. 2007, Ch. 569, Sec. 14. Effective January 1, 2008.)



261

The provisions of this chapter shall be implemented pursuant to existing regulations and procedures promulgated pursuant to Section 11138 of the Government Code, governing the filing and handling of written complaints of prohibited discrimination.

(Added by Stats. 1982, Ch. 1117, Sec. 1.)



262.3

(a) A party to a written complaint of prohibited discrimination may appeal the action taken by the governing board of a school district pursuant to this article, to the State Department of Education.

(b) Persons who have filed a complaint, pursuant to this chapter, with an educational institution shall be advised by the educational institution that civil law remedies, including, but not limited to, injunctions, restraining orders, or other remedies or orders may also be available to complainants. The educational institution shall make this information available by publication in appropriate informational materials.

(c) Nothing in this chapter shall be construed to require an exhaustion of the administrative complaint process before civil law remedies may be pursued.

(d) Notwithstanding any other provision of law, a person who alleges that he or she is a victim of discrimination may not seek civil remedies pursuant to this section until at least 60 days have elapsed from the filing of an appeal to the State Department of Education pursuant to Chapter 5.1 (commencing with Section 4600) of Division 1 of Title 5 of the California Code of Regulations. The moratorium imposed by this subdivision does not apply to injunctive relief and is applicable only if the local educational agency has appropriately, and in a timely manner, apprised the complainant of his or her right to file a complaint.

(Amended by Stats. 1998, Ch. 914, Sec. 37. Effective January 1, 1999.)



262.4

This chapter may be enforced through a civil action.

(Added by Stats. 1998, Ch. 914, Sec. 38. Effective January 1, 1999.)






ARTICLE 10 - Athletes’ Bill of Rights

270

By July 1, 2006, the department shall post on its Web site, in both English and Spanish and at a reading level that may be comprehended by pupils in high school, the information set forth in the federal regulations implementing Title IX of the Education Amendments of 1972 (20 U.S.C. Sec. 1681 et seq.).

(Added by Stats. 2005, Ch. 386, Sec. 2. Effective January 1, 2006.)



271

The following list of rights, which are based on the relevant provisions of the federal regulations implementing Title IX of the Education Amendments of 1972 (20 U.S.C. Sec. 1681 et seq.), may be used by the department for purposes of Section 270:

(a) You have the right to fair and equitable treatment and you shall not be discriminated against based on your sex.

(b) You have the right to be provided with an equitable opportunity to participate in all academic extracurricular activities, including athletics.

(c) You have the right to inquire of the athletic director of your school as to the athletic opportunities offered by the school.

(d) You have the right to apply for athletic scholarships.

(e) You have the right to receive equitable treatment and benefits in the provision of all of the following:

(1) Equipment and supplies.

(2) Scheduling of games and practices.

(3) Transportation and daily allowances.

(4) Access to tutoring.

(5) Coaching.

(6) Locker rooms.

(7) Practice and competitive facilities.

(8) Medical and training facilities and services.

(9) Publicity.

(f) You have the right to have access to a gender equity coordinator to answer questions regarding gender equity laws.

(g) You have the right to contact the State Department of Education and the California Interscholastic Federation to access information on gender equity laws.

(h) You have the right to file a confidential discrimination complaint with the United States Office of Civil Rights or the State Department of Education if you believe you have been discriminated against or if you believe you have received unequal treatment on the basis of your sex.

(i) You have the right to pursue civil remedies if you have been discriminated against.

(j) You have the right to be protected against retaliation if you file a discrimination complaint.

(Added by Stats. 2005, Ch. 386, Sec. 2. Effective January 1, 2006.)






ARTICLE 11 - The Bill Bradley Human Relations Pilot Project

280

The Legislature finds and declares all of the following:

(a) California’s schoolage population is changing dramatically, becoming increasingly diverse both racially and ethnically. These changing patterns of our social fabric have presented society with serious opportunities and concerns in the area of human relations.

(b) School districts are an effective vehicle for teaching children human relations and prejudice reduction.

(c) Through the use of a pilot project, human relations materials that foster cooperation and group work can increase academic achievement and self-esteem, and promote positive interaction among pupils from different racial, religious, and ethnic groups.

(d) It is the intent of the Legislature that the development of human relations materials and staff training modules provide models for the implementation of California’s most recent History/Social Studies Framework.

(Added by renumbering Section 52905 by Stats. 1998, Ch. 914, Sec. 44. Effective January 1, 1999.)



281

(a) The Superintendent of Public Instruction shall authorize the development of the Bill Bradley Human Relations Pilot Project for teaching a course on human relations, and shall do the following:

(1) Consult with teachers, administrators, school board members, a representative of the California Congress of Parents, Teachers, and Students, and at least four statewide human relations agencies, including the Anti-Defamation League of B’nai B’rith, the National Association for the Advancement of Colored People, the Asian Pacific American Legal Center, and the Mexican American Legal Defense Educational Fund, in the development of the human relations course.

(2) Recommend the course curriculum to the State Board of Education.

(3) Select three school districts, from among interested school districts, to participate in the pilot project. The selected districts shall reflect the geographic and ethnic diversity of communities in California.

(4) Oversee the training of appropriate staff in the three school districts pursuant to this article.

(5) Designate whether the course shall be for 5 or 10 weeks in duration.

(b) Either the superintendent or the participating school districts shall designate whether the course will be taught in grade 8, 9, or 10.

(c) The course shall be designed to allow the selected school districts to tailor the materials to the needs of their specific communities.

(Added by renumbering Section 52906 by Stats. 1998, Ch. 914, Sec. 45. Effective January 1, 1999.)



282

The human relations course developed pursuant to this article shall encompass the following goals:

(a) Fostering cooperation and promoting positive interaction among pupils of different racial and ethnic groups.

(b) Developing an understanding of ethnic diversity within California, throughout the nation, and in the world.

(c) Understanding the dangers of stereotyping and discrimination that have existed throughout history and recognizing the protections offered to all by a democratic society.

(d) Appreciating the contributions of minority groups to the development of the United States.

(Added by renumbering Section 52907 by Stats. 1998, Ch. 914, Sec. 46. Effective January 1, 1999.)



283

The human relations course developed pursuant to this article shall be designed and be ready for implementation by the 1990-91 school year.

(Added by renumbering Section 52908 by Stats. 1998, Ch. 914, Sec. 47. Effective January 1, 1999.)









CHAPTER 3 - English Language Education for Immigrant Children

ARTICLE 1 - Findings and Declarations

300

The People of California find and declare as follows:

(a) Whereas, The English language is the national public language of the United States of America and of the State of California, is spoken by the vast majority of California residents, and is also the leading world language for science, technology, and international business, thereby being the language of economic opportunity; and

(b) Whereas, Immigrant parents are eager to have their children acquire a good knowledge of English, thereby allowing them to fully participate in the American Dream of economic and social advancement; and

(c) Whereas, The government and the public schools of California have a moral obligation and a constitutional duty to provide all of California’s children, regardless of their ethnicity or national origins, with the skills necessary to become productive members of our society, and of these skills, literacy in the English language is among the most important; and

(d) Whereas, The public schools of California currently do a poor job of educating immigrant children, wasting financial resources on costly experimental language programs whose failure over the past two decades is demonstrated by the current high drop-out rates and low English literacy levels of many immigrant children; and

(e) Whereas, Young immigrant children can easily acquire full fluency in a new language, such as English, if they are heavily exposed to that language in the classroom at an early age.

(f) Therefore, It is resolved that: all children in California public schools shall be taught English as rapidly and effectively as possible.

(Added June 2, 1998, by initiative Proposition 227. Became operative on date prescribed in Section 330. Note: See Stats. 2014, Ch. 753, which would amend this section if approved at the Nov. 8, 2016, election.)






ARTICLE 2 - English Language Education

305

Subject to the exceptions provided in Article 3 (commencing with Section 310), all children in California public schools shall be taught English by being taught in English. In particular, this shall require that all children be placed in English language classrooms. Children who are English learners shall be educated through sheltered English immersion during a temporary transition period not normally intended to exceed one year. Local schools shall be permitted to place in the same classroom English learners of different ages but whose degree of English proficiency is similar. Local schools shall be encouraged to mix together in the same classroom English learners from different native-language groups but with the same degree of English fluency. Once English learners have acquired a good working knowledge of English, they shall be transferred to English language mainstream classrooms. As much as possible, current supplemental funding for English learners shall be maintained, subject to possible modification under Article 8 (commencing with Section 335) below.

(Added June 2, 1998, by initiative Proposition 227. Became operative on date prescribed in Section 330. Note: See Stats. 2014, Ch. 753, which would amend this section if approved at the Nov. 8, 2016, election.)



306

The definitions of the terms used in this article and in Article 3 (commencing with Section 310) are as follows:

(a) “English learner” means a child who does not speak English or whose native language is not English and who is not currently able to perform ordinary classroom work in English, also known as a Limited English Proficiency or LEP child.

(b) “English language classroom” means a classroom in which the language of instruction used by the teaching personnel is overwhelmingly the English language, and in which such teaching personnel possess a good knowledge of the English language.

(c) “English language mainstream classroom” means a classroom in which the pupils either are native English language speakers or already have acquired reasonable fluency in English.

(d) “Sheltered English immersion” or “structured English immersion” means an English language acquisition process for young children in which nearly all classroom instruction is in English but with the curriculum and presentation designed for children who are learning the language.

(e) “Bilingual education/native language instruction” means a language acquisition process for pupils in which much or all instruction, textbooks, and teaching materials are in the child’s native language.

(Added June 2, 1998, by initiative Proposition 227. Became operative on date prescribed in Section 330. Note: See Stats. 2014, Ch. 753, which would amend this section if approved at the Nov. 8, 2016, election.)






ARTICLE 3 - Parental Exceptions

310

The requirements of Section 305 may be waived with the prior written informed consent, to be provided annually, of the child’s parents or legal guardian under the circumstances specified below and in Section 311. Such informed consent shall require that said parents or legal guardian personally visit the school to apply for the waiver and that they there be provided a full description of the educational materials to be used in the different educational program choices and all the educational opportunities available to the child. Under such parental waiver conditions, children may be transferred to classes where they are taught English and other subjects through bilingual education techniques or other generally recognized educational methodologies permitted by law. Individual schools in which 20 pupils or more of a given grade level receive a waiver shall be required to offer such a class; otherwise, they must allow the pupils to transfer to a public school in which such a class is offered.

(Added June 2, 1998, by initiative Proposition 227. Became operative on date prescribed in Section 330. Note: See Stats. 2014, Ch. 753, which would amend this section if approved at the Nov. 8, 2016, election.)



311

The circumstances in which a parental exception waiver may be granted under Section 310 are as follows:

(a) Children who already know English:  the child already possesses good English language skills, as measured by standardized tests of English vocabulary comprehension, reading, and writing, in which the child scores at or above the state average for his or her grade level or at or above the 5th grade average, whichever is lower; or

(b) Older children:  the child is age 10 years or older, and it is the informed belief of the school principal and educational staff that an alternate course of educational study would be better suited to the child’s rapid acquisition of basic English language skills; or

(c) Children with special needs:  the child already has been placed for a period of not less than thirty days during that school year in an English language classroom and it is subsequently the informed belief of the school principal and educational staff that the child has such special physical, emotional, psychological, or educational needs that an alternate course of educational study would be better suited to the child’s overall educational development. A written description of these special needs must be provided and any such decision is to be made subject to the examination and approval of the local school superintendent, under guidelines established by and subject to the review of the local Board of Education and ultimately the State Board of Education. The existence of such special needs shall not compel issuance of a waiver, and the parents shall be fully informed of their right to refuse to agree to a waiver.

(Added June 2, 1998, by initiative Proposition 227. Became operative on date prescribed in Section 330. Note: See Stats. 2014, Ch. 753, which would repeal this section if approved at the Nov. 8, 2016, election.)






ARTICLE 3.5 - English Language Proficiency Assessment

313

(a) Each school district that has one or more pupils who are English learners, and, to the extent required by federal law, each county office of education and each charter school, shall assess the English language development of each pupil in order to determine the level of proficiency for purposes of this chapter.

(b) The department, with the approval of the state board, shall establish procedures for conducting the assessment required pursuant to subdivision (a) and for the reclassification of a pupil from English learner to English proficient.

(c) Commencing with the 2000–01 school year until subdivision (d) is implemented, the assessment shall be conducted upon initial enrollment, and annually, thereafter, during a period of time determined by the Superintendent and the state board. The annual assessments shall continue until the pupil is redesignated as English proficient. The assessment shall primarily utilize the English language development test identified or developed by the Superintendent pursuant to Chapter 7 (commencing with Section 60810) of Part 33 of Division 4 of Title 2.

(d) (1) This subdivision shall not be implemented unless and until the department receives written documentation from the United States Department of Education that federal law permits the implementation of the changes set forth in this subdivision or until the 2013–14 school year, whichever occurs later.

(2) The assessment shall be conducted annually during a period that commences on the day upon which 55 percent of the instructional year is completed through July 1 of that calendar year. Annual assessments shall continue until the pupil is redesignated as English proficient. The annual assessment shall primarily utilize the English language development test identified or developed by the Superintendent pursuant to Chapter 7 (commencing with Section 60810) of Part 33 of Division 4 of Title 2.

(3) The assessment shall be conducted upon the initial enrollment of a pupil in order to provide information to be used to determine if the pupil is an English learner.

(A) If the initial enrollment of a pupil occurs on a date outside of the testing period identified pursuant to paragraph (2), the prior year’s annual assessment for the grade in which the pupil is enrolling shall be used for this purpose.

(B) If the initial enrollment of a pupil occurs on a date within the testing period identified pursuant to paragraph (2), the initial assessment of the pupil shall be conducted as part of the annual assessment conducted pursuant to paragraph (2).

(4) Notwithstanding paragraph (2), a school district shall assess the English language development of a pupil pursuant to this section no more than one time per school year.

(e) The assessments conducted pursuant to subdivision (d) shall be conducted in a manner consistent with federal statutes and regulations.

(f) The reclassification procedures developed by the department shall utilize multiple criteria in determining whether to reclassify a pupil as proficient in English, including, but not limited to, all of the following:

(1) Assessment of language proficiency using an objective assessment instrument, including, but not limited to, the English language development test that is developed or acquired pursuant to Section 60810.

(2) Teacher evaluation, including, but not limited to, a review of the pupil’s curriculum mastery.

(3) Parental opinion and consultation.

(4) Comparison of the performance of the pupil in basic skills against an empirically established range of performance in basic skills based upon the performance of English proficient pupils of the same age, that demonstrates whether the pupil is sufficiently proficient in English to participate effectively in a curriculum designed for pupils of the same age whose native language is English.

(g) This section does not preclude a school district or county office of education from testing English learners more than once in a school year if the school district or county office of education chooses to do so.

(h) This section shall remain in effect only until the Superintendent reports to the appropriate policy committees of the Legislature pursuant to paragraph (2) of subdivision (h) of Section 60810 as added by the chapter that added this subdivision during the 2013–14 Regular Session, and as of January 1 of the following year, this section is repealed.

(Amended by Stats. 2013, Ch. 478, Sec. 2. Effective January 1, 2014. Inoperative on date prescribed by its own provisions. Repealed, by its own provisions, on January 1 following inoperative date. See later operative version added by Sec. 3 of Ch. 478.)



313-1

(a) Each school district that has one or more pupils who are English learners, and, to the extent required by federal law, each county office of education and each charter school, shall assess the English language development of each pupil in order to determine the level of proficiency for purposes of this chapter.

(b) The department, with the approval of the state board, shall establish procedures for conducting the assessment required pursuant to subdivision (a) and for the reclassification of a pupil from English learner to English proficient.

(c) Commencing with the 2000–01 school year until subdivision (d) is implemented, the assessment shall be conducted upon initial enrollment, and annually, thereafter, during a period of time determined by the Superintendent and the state board. The annual assessments shall continue until the pupil is redesignated as English proficient. The assessment shall primarily utilize the English language development test identified or developed by the Superintendent pursuant to Chapter 7 (commencing with Section 60810) of Part 33 of Division 4 of Title 2.

(d) (1) This subdivision shall not be implemented unless and until the department receives written documentation from the United States Department of Education that federal law permits the implementation of the changes set forth in this subdivision or until the 2013–14 school year, whichever occurs later.

(2) The summative assessment shall be conducted annually during a four-month period after January 1 determined by the Superintendent with the approval of the state board. Annual assessments shall continue until the pupil is redesignated as English proficient. The annual assessment shall primarily utilize the English language development assessment identified or developed by the Superintendent pursuant to Chapter 7 (commencing with Section 60810) of Part 33 of Division 4 of Title 2.

(3) The assessment for initial identification shall be conducted upon the initial enrollment of a pupil in order to provide information to be used to determine if the pupil is an English learner.

(A) If the initial enrollment of a pupil occurs on a date outside of the testing period identified pursuant to paragraph (2), the prior year’s annual assessment for the grade in which the pupil is enrolling shall be used for this purpose.

(B) If the initial enrollment of a pupil occurs on a date within the testing period identified pursuant to paragraph (2), the initial assessment of the pupil shall be conducted as part of the annual assessment conducted pursuant to paragraph (2).

(4) Notwithstanding paragraph (2), a school district shall assess the English language development of a pupil pursuant to this section no more than one time per school year for each assessment purpose pursuant to Chapter 7 (commencing with Section 60810) of Part 33 of Division 4 of Title 2.

(e) The assessments conducted pursuant to subdivision (d) shall be conducted in a manner consistent with federal statutes and regulations.

(f) The reclassification procedures developed by the department shall utilize multiple criteria in determining whether to reclassify a pupil as proficient in English, including, but not limited to, all of the following:

(1) Assessment of language proficiency using an objective assessment instrument, including, but not limited to, the English language development test that is developed or acquired pursuant to Section 60810.

(2) Teacher evaluation, including, but not limited to, a review of the pupil’s curriculum mastery.

(3) Parental opinion and consultation.

(4) Comparison of the performance of the pupil in basic skills against an empirically established range of performance in basic skills based upon the performance of English proficient pupils of the same age, that demonstrates whether the pupil is sufficiently proficient in English to participate effectively in a curriculum designed for pupils of the same age whose native language is English.

(g) This section does not preclude a school district or county office of education from testing English learners more than once in a school year if the school district or county office of education chooses to do so.

(h) This section shall become operative when the Superintendent reports to the appropriate policy committees of the Legislature pursuant to paragraph (2) of subdivision (h) of Section 60810 as added by the chapter that added this subdivision during the 2013–14 Regular Session.

(Repealed (in Sec. 2) and added by Stats. 2013, Ch. 478, Sec. 3. Effective January 1, 2014. Section operative on date prescribed by its own provisions.)



313.1

For purposes of this article, the following terms have the following meanings:

(a) “Long-term English learner” means an English learner who is enrolled in any of grades 6 to 12, inclusive, has been enrolled in schools in the United States for more than six years, has remained at the same English language proficiency level for two or more consecutive years as determined by the English language development test identified or developed pursuant to Section 60810, or any successor test, and scores far below basic or below basic on the English language arts standards-based achievement test administered pursuant to Section 60640, or any successor test.

(b) “English learner at risk of becoming a long-term English learner” means an English learner who is enrolled in any of grades 5 to 11, inclusive, in schools in the United States for four years, scores at the intermediate level or below on the English language development test identified or developed pursuant to Section 60810, or any successor test, and scores in the fourth year at the below basic or far below basic level on the English language arts standards-based achievement test administered pursuant to Section 60640, or any successor test.

(Added by Stats. 2012, Ch. 427, Sec. 1. Effective January 1, 2013.)



313.2

(a) The department shall annually ascertain the number of pupils in each school district and school, including a school that is within the jurisdiction of a county office of education and a charter school, who are, or are at risk of becoming, long-term English learners, as those terms are defined in Section 313.1.

(b) The department shall annually provide the information described in subdivision (a) to school districts and schools.

(Added by Stats. 2012, Ch. 427, Sec. 2. Effective January 1, 2013.)



313.5

(a) By January 1, 2014, the department shall review and analyze the criteria, policies, and practices that a sampling of school districts that represent the geographic, socioeconomic, and demographic diversity of school districts in the state use to reclassify English learners, and recommend to the Legislature and state board any guideline, regulatory, or statutory changes that the department determines are necessary to identify when English learners are prepared for the successful transition to classrooms and curricula that require English proficiency.

(b) For purposes of completing the review and analysis required pursuant to subdivision (a), the department shall consult with parents of English learners, experts with demonstrated experience in developing and administering assessments for English learners, classroom or resource teachers, or both, school district administrators with expertise in curriculum, instruction, assessment, and accountability, and researchers possessing expertise in the education of English learners.

(c) The group of experts described in subdivision (b) shall develop a study design that may include a sampling methodology for purposes of selecting the school districts that will be part of the review and analysis to identify best practices pursuant to subdivision (a).

(d) For purposes of completing the review and analysis required pursuant to subdivision (a), the department shall examine and report on the following:

(1) The practices and standards used by a sampling of school districts that represent the geographic, socioeconomic, and demographic diversity of school districts in the state to meet the four reclassification criteria specified in subdivision (f) of Section 313.

(2) The extent to which school districts are following the guidelines established by the state board.

(3) The range of reclassification criteria developed by school districts.

(e) As part of the examination required pursuant to subdivision (d), the department shall analyze the following:

(1) English language proficiency and academic performance data.

(2) The relationship of the reclassification criteria to reclassification rates.

(3) The academic performance of pupils after reclassification as English proficient.

(4) The relationship of the reclassification criteria to the academic performance of pupils after reclassification.

(f) In its report, the department also shall identify any other pupil outcome measures that indicate an English learner is prepared to successfully transition to a classroom and curricula that require English proficiency.

(g) By January 1, 2014, the department shall issue a report that includes the department’s findings, research, analysis, recommendations, and best practices pursuant to subdivisions (a), (d), (e,) and (f).

(h) By January 1, 2017, the department shall issue an updated report that reflects any changes in analysis and recommendations as a result of the adoption by the state board of the common core standards pursuant to Section 60605.8 and the English language development standards adopted pursuant to Section 60811.3.

(i) This section shall be implemented only if state or federal funds are appropriated as necessary to fully fund this purpose or if private funds are made available as necessary to fully fund this purpose.

(Added by Stats. 2012, Ch. 434, Sec. 1. Effective January 1, 2013.)






ARTICLE 4 - Community-Based English Tutoring

315

In furtherance of its constitutional and legal requirement to offer special language assistance to children coming from backgrounds of limited English proficiency, the state shall encourage family members and others to provide personal English language tutoring to such children, and support these efforts by raising the general level of English language knowledge in the community. Commencing with the fiscal year in which this initiative is enacted and for each of the nine fiscal years following thereafter, a sum of fifty million dollars ($50,000,000) per year is hereby appropriated from the General Fund for the purpose of providing additional funding for free or subsidized programs of adult English language instruction to parents or other members of the community who pledge to provide personal English language tutoring to California school children with limited English proficiency.

(Added June 2, 1998, by initiative Proposition 227. Became operative on date prescribed in Section 330.)



316

Programs funded pursuant to this section shall be provided through schools or community organizations. Funding for these programs shall be administered by the Office of the Superintendent of Public Instruction, and shall be disbursed at the discretion of the local school boards, under reasonable guidelines established by, and subject to the review of, the State Board of Education.

(Added June 2, 1998, by initiative Proposition 227. Became operative on date prescribed in Section 330.)






ARTICLE 5 - Legal Standing and Parental Enforcement

320

As detailed in Article 2 (commencing with Section 305) and Article 3 (commencing with Section 310), all California school children have the right to be provided with an English language public education. If a California school child has been denied the option of an English language instructional curriculum in public school, the child’s parent or legal guardian shall have legal standing to sue for enforcement of the provisions of this statute, and if successful shall be awarded normal and customary attorney’s fees and actual damages, but not punitive or consequential damages. Any school board member or other elected official or public school teacher or administrator who willfully and repeatedly refuses to implement the terms of this statute by providing such an English language educational option at an available public school to a California school child may be held personally liable for fees and actual damages by the child’s parents or legal guardian.

(Added June 2, 1998, by initiative Proposition 227. Became operative on date prescribed in Section 330. Note: See Stats. 2014, Ch. 753, which would amend this section if approved at the Nov. 8, 2016, election. Note: In the text, "this statute" refers to Prop. 227.)






ARTICLE 6 - Severability

325

If any part or parts of this statute are found to be in conflict with federal law or the United States or the California State Constitution, the statute shall be implemented to the maximum extent that federal law, and the United States and the California State Constitution permit. Any provision held invalid shall be severed from the remaining portions of this statute.

(Added June 2, 1998, by initiative Proposition 227. Note: In the text, "statute" refers to Prop. 227.)






ARTICLE 7 - Operative Date

330

This initiative shall become operative for all school terms which begin more than sixty days following the date on which it becomes effective.

(Added June 2, 1998, by initiative Proposition 227. Note: In the text, "initiative" refers to Prop. 227.)






ARTICLE 8 - Amendment

335

The provisions of this act may be amended by a statute that becomes effective upon approval by the electorate or by a statute to further the act’s purpose passed by a two-thirds vote of each house of the Legislature and signed by the Governor.

(Added June 2, 1998, by initiative Proposition 227. Note: See Stats. 2014, Ch. 753, which would amend this section if approved at the Nov. 8, 2016, election. Note: In the text, "act" refers to Prop. 227.)






ARTICLE 9 - Interpretation

340

Under circumstances in which portions of this statute are subject to conflicting interpretations, Section 300 shall be assumed to contain the governing intent of the statute.

(Added June 2, 1998, by initiative Proposition 227. Note: In the text, "statute" refers to Prop. 227.)









CHAPTER 5 - English Language Learner Acquisition and Development Pilot Program

420

(a) The department shall establish and administer a three-year competitive grant pilot project of 25,000 or more English language learners to be conducted during the 2007–08 to 2009–10, inclusive, school years after the issuance of Requests for Proposals (RFP). The goal of the pilot project is to identify existing best practices regarding topics, including, but not limited to, curriculum, instruction, and staff development for teaching English language learners and promoting English language and academic English acquisition and development. The intent of the pilot project is not to compare the effectiveness of instructional methods for English language learners, but rather to identify practices that demonstrate success for English language learners in achieving English proficiency, regardless of instructional setting.

(b) Funding for the program shall be used to support or expand successful existing programs that serve the academic needs of English language learners to learn standards-aligned academic content and acquire proficiency in the English language. No more than 5 percent of the total funding for the program may be used by a local educational agency for administrative, data collection, evaluation, or reporting activities.

(c) A local educational agency may apply on behalf of the eligible school or schools to the department for a grant of two hundred dollars ($200) per English language learner per year for the period commencing with the 2007–08 school year and ending on August 31, 2010.

(d) Funding grant applications shall consider the past success of the local educational agency in meeting the needs of English language learners, shall limit the number of pupils in any one local educational agency to no more than 10 percent of the total pupils funded, shall ensure that funded schools represent an appropriate balance among urban, suburban, and rural schools, shall ensure that funded schools represent a geographic balance throughout California, and shall conform reasonably to a set of instructional principles laid out in the RFP.

(e) As a condition of receiving funding pursuant to this chapter, a local educational agency that is selected to receive a grant shall agree to the evaluation process, data collection, and reporting requirements established by the department and developed in collaboration with a partner independent research organization and shall include in the grant application resources to be used in data collection, as described by the independent research organization evaluation process design.

(f) The department shall require each local educational agency that is selected to provide two hundred dollars ($200) per English language learner per year as matching funds for the two hundred dollars ($200) in state funds per English language learner allocated each year of the three years of the project.

(g) (1) The Superintendent shall establish a 13 to 20 member advisory committee to provide regular recommendations in the implementation of this project. The department shall provide staff to this committee. The committee shall be made up of individuals from the following groups, who have expertise and experience in providing instructional assistance, technical assistance, or both, to programs for English language learners: practitioners from the field, staff from the University of California and the California State University, representatives of statewide education advocacy organizations, stakeholders, and evaluation foundation partners. With advice from the advisory committee, and in consultation with the Office of the Secretary for Education, the department shall establish criteria for evaluating applications and selecting applicant school districts to receive grants, including, but not limited to, all of the following:

(A) A diverse mix of schools, including those offering structured English immersion, bilingual instruction, dual language immersion, and mainstream instruction.

(B) Enrollment of pupils of low socioeconomic status and of varying levels of academic proficiency and performance as measured by the Academic Performance Index pursuant to Article 2 (commencing with Section 52051) of Chapter 6.1 of Part 28.

(2) To the extent practicable, the Superintendent also shall utilize the advisory committee established pursuant to this subdivision for the purposes for which an advisory committee would otherwise be required to be utilized pursuant to Section 99237.5, if that section is added by Senate Bill 472 of the 2006–07 Regular Session of the Legislature.

(h) The department shall contract with an independent research organization to perform an evaluation of the pilot project based on a representative sample of 25,000 or more English language learners from participating urban, suburban, and rural schools from various geographic regions throughout the state. The evaluation design shall be created using funds other than those appropriated for purposes of this chapter. The final analysis of the project data shall be funded through private or federal sources. It is the intent of the Legislature that the completed evaluation highlight successful programs of English language instruction that can be reasonably replicated and used as models for other schools. A report summarizing the findings of the evaluation shall be submitted to the Superintendent, the Governor, and the Legislature by November 1, 2011. The Superintendent shall review the report and submit an additional report to the Legislature and the Governor that makes recommendations based on the results of the evaluation design created by the independent research organization.

(i) It is the intent of the Legislature to enact legislation that provides flexibility to schools and school districts that receive grants and participate in the pilot project pursuant to this section with regard to restrictions imposed by state law and school district policies and regulations that may hinder the participation by those schools and school districts.

(Added by Stats. 2006, Ch. 561, Sec. 1. Effective January 1, 2007.)



421

For purposes of this chapter, “local educational agency” means a charter school, school district, or county office of education.

(Added by Stats. 2006, Ch. 561, Sec. 1. Effective January 1, 2007.)






CHAPTER 6 - English Learner and Immigrant Pupil Federal Conformity Act

430

(a) This chapter shall be known, and may be cited, as the English Learner and Immigrant Pupil Federal Conformity Act.

(b) The purpose of this chapter is to ensure that instructional services are provided to pupils with limited English proficiency in conformity with federal requirements that are designed to ensure that all pupils have reasonable access to educational opportunities that are necessary in order for the pupils to achieve at high levels in English and in the other core curriculum areas of instruction.

(c) This chapter is intended to be declaratory of Title III of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) and is intended to assist local educational agencies in understanding the requirements and funding formulas to provide allowable services. It is the intent of the Legislature that, to the extent federal law is amended, this chapter will be amended to conform to those changes.

(d) The requirements of this chapter apply only to local educational agencies that receive federal funds pursuant to Title III of the federal No Child Left Behind Act of 2001.

(Amended by Stats. 2003, Ch. 62, Sec. 30. Effective January 1, 2004.)



435

For purposes of this chapter, the following terms have the following meanings:

(a) “English learner” or “pupil of limited English proficiency” means a pupil who was not born in the United States or whose native language is a language other than English or who comes from an environment where a language other than English is dominant; and whose difficulties in speaking, reading, writing, or understanding the English language may be sufficient to deny the individual the ability to meet the state’s proficient level of achievement on state assessments, the ability to successfully achieve in classrooms where the language of instruction is English, or the opportunity to participate fully in society.

(b) “Immigrant pupil” means a pupil who was born in a country other than the United States and who has attended a kindergarten class or any of grades 1 to 12, inclusive, in a school in the United States for three or fewer years.

(c) “Federal No Child Left Behind Act of 2001” means Public Law Number 107-110 (20 U.S.C. Sec. 6801, et seq.).

(Added by Stats. 2002, Ch. 1014, Sec. 1. Effective September 27, 2002.)



440

(a) A local educational agency shall provide instructional services to limited-English-proficient pupils and immigrant pupils in conformity with Section 6801 and following of Title 20 of the United States Code.

(b) In accordance with Section 7012 of Title 20 of the United States Code, each parent or guardian of a pupil enrolled in a public school shall receive notice of the assessment of his or her child’s English language proficiency not later than 30 days after the start of the school year. The notice shall include all of the following:

(1) The reason for the child’s classification as limited English proficient.

(2) The level of English proficiency.

(3) A description of the program for the English language development instruction, including a description of all of the following:

(A) The manner in which the program will meet the educational strengths and needs of the child.

(B) The manner in which the program will help the child develop his or her English proficiency and meet age appropriate academic standards.

(C) The specific exit requirements for the program, the expected rate of transition from the program into classrooms that are not tailored for limited-English-proficient children, and the expected rate of graduation from secondary school for the program if funds available under Sections 6801 and following of Title 20 of the United States Code are used for children in secondary schools.

(D) Where the child has been identified as having exceptional needs, the manner in which the program meets the requirements of the child’s individualized education plan.

(4) Information regarding a parent or guardian’s option to decline to allow the child to become enrolled in the program or to choose to allow the child to become enrolled in an alternative program.

(5) Information designed to assist a parent or guardian in selecting among available programs, if more than one program is offered.

(Added by Stats. 2002, Ch. 1014, Sec. 1. Effective September 27, 2002.)



441

A local educational agency that receives federal funds for a language instruction program and that fails to make progress on the annual pupil achievement objectives in any fiscal year shall inform each parent or guardian of each pupil identified for participation in that program, or participating in that program, within 30 days of the occurrence of the failure, as required pursuant to Section 7012 (b) of Title 20 of the United States Code.

(Added by Stats. 2002, Ch. 1014, Sec. 1. Effective September 27, 2002.)



442

In accordance with Section 6824 (d) of Title 20 of the United States Code, a local educational agency that experiences a significant increase, as determined by the State Department of Education, in the number of immigrant pupils in comparison to the average of the preceding two years may be eligible for a federal subgrant if that local educational agency agrees to expend the funds to improve the education of immigrant pupils by assisting the pupils to learn English and meet challenging state academic content and pupil achievement standards.

(Added by Stats. 2002, Ch. 1014, Sec. 1. Effective September 27, 2002.)



443

(a) In accordance with Section 6826 of Title 20 of the United States Code, an eligible local educational agency desiring a subgrant pursuant to Section 6824 of Title 20 of the United States Code shall submit a plan to the State Department of Education at the time, in the manner, and containing the information, that the State Department of Education may require.

(b) The plan submitted shall do the following:

(1) Describe the programs and activities to be developed, implemented, and administered.

(2) Describe how the agency will use the subgrant funds to meet all annual measurable achievement objectives for limited-English-proficient pupils in English proficiency and in meeting challenging state academic content and pupil academic achievement standards.

(3) Describe how the agency will hold elementary schools and secondary schools accountable for all of the following:

(A) Meeting the annual measurable achievement objectives.

(B) Making adequate yearly progress for limited-English-proficient pupils.

(C) Annually measuring the English proficiency of limited-English-proficient pupils so that pupils served develop proficiency in English while meeting state academic content and pupil academic achievement standards.

(4) Describe how the agency will promote parental and community participation in programs for limited-English-proficient pupils.

(5) Contain an assurance that the agency consulted with teachers, researchers, school administrators, and parents, and, if appropriate, with education-related community groups and nonprofit organizations, and institutions of higher education, in developing the plan.

(6) Describe how language instruction education programs carried out under the subgrant will ensure that limited-English-proficient pupils being served by the programs develop English proficiency.

(Added by Stats. 2002, Ch. 1014, Sec. 1. Effective September 27, 2002.)



444

In accordance with Section 6826 (c) of Title 20 of the United States Code, a local educational agency that receives a federal subgrant pursuant to Sections 6801 and following of Title 20 of the United States Code shall include in its plan a certification that all teachers in any language instruction education program for limited-English-proficient pupils that is, or will be, funded under Part A of Title III of the federal No Child Left Behind Act of 2001 are fluent in English and any other language used for instruction, including having written and oral communication skills.

(Added by Stats. 2002, Ch. 1014, Sec. 1. Effective September 27, 2002.)



445

In accordance with Section 6846 of Title 20 of the United States Code, nothing in this chapter shall be construed to negate or supersede state law or the legal authority under state law of the State Department of Education.

(Added by Stats. 2002, Ch. 1014, Sec. 1. Effective September 27, 2002.)



446

In compliance with Section 6824 of Title 20 of the United States Code, the Superintendent of Public Instruction may not award a subgrant in an amount that is less than ten thousand dollars ($10,000). A local educational agency may form a consortium with one or more other local educational agencies to apply for Title III funds as a consortium, if the grant to the consortium is ten thousand dollars ($10,000) or more. A consortium shall include only those entities specified by Section 6871 of Title 20 of the United States Code. If a consortium applies for a subgrant, it shall be awarded to the local lead educational agency on behalf of all of the members of the consortium. The members of the consortium shall collectively develop and approve a memorandum of understanding for the implementation of the programs and services they will provide with these funds.

(Amended by Stats. 2003, Ch. 62, Sec. 31. Effective January 1, 2004.)









PART 2 - COUNTY EDUCATIONAL AGENCIES

CHAPTER 1 - County Boards of Education

ARTICLE 1 - Election, Jurisdiction, Organization and Procedure

1000

Except in a city and county, there shall be a county board of education, which shall consist of five or seven members to be determined by the county committee on school district organization. Each member of the board shall be an elector of the trustee area which he represents and shall be elected by the electors of the trustee area. In chartered counties the manner of selection of the county board of education shall be prescribed in the county charter, or by the county board of supervisors. In a county unified school district or in a unified or elementary school district which includes all of the territory over which a county superintendent of schools has jurisdiction, the governing board of the district shall serve as the county board of education.

(Enacted by Stats. 1976, Ch. 1010.)



1001

(a) In those counties where the county superintendent of schools has jurisdiction over a school district situated in two or more counties, any qualified elector residing in the part of the school district situated in a county whose county superintendent of schools does not have jurisdiction of that school district shall be eligible to vote for one or more members of the county board of education of the county whose county superintendent of schools has jurisdiction over the school district. Each such elector shall be eligible to vote for the member of the county board of education representing the trustee area of that county having jurisdiction as designated by the county committee on school district organization. The committee shall apportion the portion of the school district territory not situated in the county having jurisdiction to one or more trustee areas of the other county so that that territory shall, insofar as possible, be represented as if it were situated in the county having jurisdiction. The territory so apportioned shall not become a part of the trustee area to which apportioned for any other purpose. As used in this subdivision, “school district” means any joint union elementary school district, joint union high school district, or joint unified school district, but does not include any community college district.

(b) Any person who is a resident of a county and is made eligible to vote for the county board of education of another county pursuant to subdivision (a) shall not be eligible to vote for the county board of education of the county of which he or she is a resident. Notwithstanding the foregoing provisions of this subdivision, a person shall be eligible to vote for both county boards of education if he or she is a resident of an elementary school district of any type that is included in a joint union high school district and the elementary school district and the joint union high school district are each under the jurisdiction of different county superintendents of schools.

(c) “County,” for purposes of this section, includes any county other than a charter county for which the charter specifies that this section does not apply.

(Amended by Stats. 1987, Ch. 870, Sec. 1.)



1002

(a) Upon being so requested by the county board of education, the county committee on school district organization, by a two-thirds vote of the members, may either change the boundaries of any or all of the trustee areas of the county, or propose to increase or decrease the number of members of the county board of education, or both. The trustee areas shall be as nearly equal in population as may be, except that in establishing or changing the boundaries of the trustee areas the county committee may give consideration to the following factors:

(1) Topography.

(2) Geography.

(3) Cohesiveness, contiguity, integrity, and compactness of territory.

(4) Community of interests of the trustee areas.

In any event, the county committee shall ensure that trustee areas are as nearly equal in population as practicable.

(b) Following each decennial federal census, and using population figures validated by the Population Research Unit of the Department of Finance as a basis, the county committee shall adjust the boundaries of any or all of the trustee areas of the county board of education as necessary to meet the population criteria set forth in subdivision (a).

(c) Changes in trustee area boundaries or a proposed reduction in the number of county board of education members shall be made in writing and filed with the county board of supervisors not later than the first day of March of any school year.

(d) In those counties in which the election of members of county boards of education are required to be held on the same date as prescribed for the election of members of governing boards of school districts, as provided in Section 1007, the county committees on school district organization shall fix the boundaries of trustee areas, insofar as possible, to coincide with the boundaries of school districts.

(e) Whenever the boundaries of trustee areas are changed so as to be coterminous with those of supervisorial districts of the county, the election for members of the county board of education shall be consolidated with the countywide election.

(Amended by Stats. 1992, Ch. 451, Sec. 1. Effective August 7, 1992.)



1003

When a county committee on school district organization proposes to reduce from seven to five or increase from five to seven the number of members of the county board of education, the county committee shall call and conduct a hearing on the matter. At the conclusion of the hearing, the county committee shall, by resolution, approve or disapprove the proposal.

(Enacted by Stats. 1976, Ch. 1010.)



1004

The resolution of the county committee approving a reduction or increase in the number of members of the county board of education shall constitute an order of election, and the proposal shall be presented to the electors of the county not later than the next succeeding election for members of the county board of education. The ballot shall contain the following words, as appropriate:

“For decreasing (increasing) the number of members of the county board of education from seven (five) to five (seven)—Yes”

“For decreasing (increasing) the number of members of the county board of education from seven (five) to five (seven)—No”

(Enacted by Stats. 1976, Ch. 1010.)



1005

The boundaries of any trustee area shall not at any time be changed so as to affect the term of office of any member of the county board of education who has been elected and whose term of office has not expired.

(Enacted by Stats. 1976, Ch. 1010.)



1006

(a) Any registered voter is eligible to be a member of the county board of education except the county superintendent of schools or any member of his or her staff, or any employee of a school district that is within the jurisdiction of the county board of education.

(b) Notwithstanding any other law, the county board of education may adopt or the residents of the county may propose, by initiative, a proposal to limit or repeal a limit on the number of terms a member of the county board of education may serve on the county board of education. Any proposal to limit the number of terms a member of the county board of education may serve on the county board of education shall apply prospectively only and shall not become operative unless it is submitted to the electors of the county at a regularly scheduled election and a majority of the votes cast on the question favor the adoption of the proposal.

(c) An initiative measure proposed pursuant to subdivision (b) shall be subject to the procedures set forth in Chapter 2 (commencing with Section 9100) of Division 9 of the Elections Code.

(Amended by Stats. 2012, Ch. 499, Sec. 1. Effective January 1, 2013.)



1007

(a) Members of the county board of education shall be elected on the date and in the manner prescribed for the election of members of governing boards of school districts, provided the elections are held throughout the county on the same date; otherwise the election shall be consolidated with the direct primary election. Once established, no subsequent change of circumstances shall require that the time of holding the election be changed. Where the elections for governing board members are held on the same date, then the provisions of Section 5303 shall apply to the election of members of the county board of education. Elections held pursuant to this article shall be conducted by the county board of education. Members elected at the time of the direct primary shall take office on the first day of July, and members elected at the date on which members of school district governing boards are elected shall take office on the last Friday in November subsequent to their election. The county committee on school district organization shall determine the manner in which the county board of education first elected shall effect a staggering of terms.

(b) This section shall govern the election and term of office of members of a county board of education except as provided under Section 5000.5.

(Amended by Stats. 1987, Ch. 1452, Sec. 3.)



1008

When any vacancy exists on the county board of education of any county on or after December 1, 1978, the vacancy shall be filled in the manner prescribed in Article 3 (commencing with Section 5090) of Chapter 1 of Part 4.

(Repealed and added by Stats. 1979, Ch. 9.)



1009

The county board of education shall organize at a meeting held in each year by electing one of their number president of the board. The meeting at which the organization is conducted shall be either the first meeting on or after the last Friday in November, or the first meeting on or after the first day in July, depending upon whether, pursuant to Section 1007, the terms of office of board members commence on the last Friday in November or the first day in July.

(Amended by Stats. 1978, Ch. 1376.)



1010

The county superintendent of schools is ex officio secretary and executive officer of the board.

(Enacted by Stats. 1976, Ch. 1010.)



1011

Regular meetings of the board shall be held at times it may determine, but not less than once per month and shall be conducted in accordance with Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 1987, Ch. 1452, Sec. 4.)



1012

Special meetings may be called by the president whenever, in his judgment, the exigencies of the schools require them to be held. Upon the request of any three members, in writing, the president shall call a special meeting.

(Enacted by Stats. 1976, Ch. 1010.)



1013

A majority of the members shall constitute a quorum for the transaction of business.

(Enacted by Stats. 1976, Ch. 1010.)



1014

No teacher’s certificate shall be issued or renewed, nor shall any books or apparatus be adopted except by an affirmative vote of at least a majority of the members of the board.

(Enacted by Stats. 1976, Ch. 1010.)



1015

On the call of any member, the ayes and nays shall be taken upon any proposition, and the vote shall be recorded in the minutes of the board.

(Enacted by Stats. 1976, Ch. 1010.)



1016

At special meetings, no business shall be transacted other than such as may be specified in the call of the president, except that certificates to teach, upon credentials, may be granted, and unexpired certificates to teach may be renewed at any meeting of the board.

(Enacted by Stats. 1976, Ch. 1010.)



1017

In those counties in which the election of members of county boards of education are required to be held on the same date as prescribed for the election of members of governing boards of school districts, as provided in Section 1007, the offices of those members of the county board of education whose terms have been fixed to expire in even-numbered years shall become vacant upon the expiration of those terms. The vacancies arising shall be filled by the majority of the remaining members of the board, and the appointees shall hold office only until the first day of July following the election of their successors.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Duties and Responsibilities

1040

County boards of education shall:

(a) Adopt rules and regulations not inconsistent with the laws of this state, for their own government.

(b) Keep a record of their proceedings.

(c) Approve the annual budget of the county superintendent of schools before its submission to the county board of supervisors.

(d) Approve the annual county school service fund budget of the county superintendent of schools before its submission to the Superintendent of Public Instruction.

(e) Review, as a scheduled agenda item at a regularly scheduled public meeting held pursuant to Article 1 (commencing with Section 1000) of this chapter, the report of the annual audit provided for by the county superintendent of schools under Section 41020.

(Amended by Stats. 1985, Ch. 741, Sec. 2.)



1041

County boards of education may:

(a) Adopt and use an official seal in authentication of their acts.

(b) Have such printing done as may be necessary.

(Enacted by Stats. 1976, Ch. 1010.)



1042

County boards of education may do all of the following:

(a) Adopt rules and regulations governing the administration of the office of the county superintendent of schools.

(b) Review the county superintendent of schools annual itemized estimate of anticipated revenue and expenditures before the annual itemized estimate is filed with the auditor as required by Section 29040 of the Government Code, and make revisions, reductions, or additions in the annual itemized estimate it deems advisable and proper. An annual itemized estimate shall not be filed by the county superintendent of schools or be approved by the board of supervisors until it has first been so reviewed and approved by the county board of education.

(c) In the name by which the county board of education is designated, acquire, lease, lease-purchase, hold, and convey real property for the purpose of housing the offices and the services of the county superintendent of schools, except that this subdivision shall only apply to the county boards of education to which all or a portion of the duties and functions of the county board of supervisors specified in subdivision (b) of Section 1080 have been transferred, with the exception of the recreational duties and recreational functions specified in subdivisions (c) and (d) of Section 1080.

(d) Contract with and employ any persons for the furnishing to the county board of education of special services and advice in financial, economic, accounting, engineering, legal, or administrative matters if these persons are specially trained and experienced and competent to perform the special services required. The county board of education may pay to these persons from any available funds the compensation that it deems proper for the services rendered.

(e) (1) Notwithstanding Section 25304 of the Government Code, fill by appointment any vacancy that occurs during the term of office of the county superintendent of schools. In a county in which the county superintendent of schools is elected, the appointee shall hold office until the office is filled by election at the next gubernatorial election.

(2) The authority described in this subdivision shall be vested in a county board of education only upon its adoption by the county board of education at a public meeting held pursuant to Article 1 (commencing with Section 1000).

(f) (1) Subject to the concurrence of the county superintendent of schools pursuant to paragraph (3), use and expend moneys from the proceeds of notes issued pursuant to the authority granted in Article 7.6 (commencing with Section 53850) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, to make loans to a charter school for which the county board of education or the county superintendent of schools has a supervisory responsibility or, regardless of whether the charter school is within or outside of the county, with which the county board of education or the county superintendent of schools has a contractual relationship pursuant to subdivision (b) of Section 47603. Moneys borrowed by the county board of education for the purpose of making a loan to a charter school shall be payable solely from the funds of the charter school and shall not constitute a debt or liability of the county board of education or the county superintendent of schools, notwithstanding the provisions of Section 53857 of the Government Code, or any other law.

(2) The State of California is not liable for any debt or liability within the meaning of Section 1 of Article XVI of the California Constitution, or otherwise, for loans made pursuant to this subdivision.

(3) Before the county board of education makes a loan pursuant to this subdivision, the county superintendent of schools shall do all of the following:

(A) Advise the chartering authority of the charter school and the county office of education in which the charter school is primarily located that the charter school has requested the loan.

(B) Allow the chartering authority and county office of education to provide input regarding the advisability of making the loan.

(C) Solicit a recommendation from a recognized authority on school district financial management who is not an employee of the county office of education about the advisability of making the loan. The recommendation shall consider the financial condition of the charter school, the level of risk assumed by the county office of education, and the potential impact on the county office of education if the charter school is unable to repay the loan.

(D) Disclose the information received pursuant to subparagraphs (B) and (C) at a regularly scheduled meeting of the county board of education.

(E) Determine whether to concur with the intent of the county board of education to make the loan.

(4) In any fiscal year, a charter school shall not receive more than one loan that is made pursuant to this subdivision.

(5) (A) As a condition of making a loan to a charter school pursuant to this subdivision, a county board of education shall report to the department by September 15 of each year the following information on loans made to charter schools within the prior fiscal year:

(i) The name and address of each charter school that received a loan, including the name of the county in which the charter school is located.

(ii) The amount of the loan, including the interest rate, that each charter school received.

(iii) The total amount of money loaned to charter schools by the county board of education.

(iv) The average duration of loans made to charter schools.

(v) The current status of each loan, including whether or not the charter school has repaid the loan.

(B) No later than December 1 of each year, the department shall compile the information reported by the county boards of education pursuant to subparagraph (A) into one report and submit this information to the appropriate policy and fiscal committees of the Legislature, the Department of Finance, and the Legislative Analyst’s Office.

(g) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 38, Sec. 1. Effective June 27, 2012. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Ch. 38.)



1042-1

County boards of education may do all of the following:

(a) Adopt rules and regulations governing the administration of the office of the county superintendent of schools.

(b) Review the county superintendent of schools annual itemized estimate of anticipated revenue and expenditures before the annual itemized estimate is filed with the auditor as required by Section 29040 of the Government Code, and make revisions, reductions, or additions in the annual itemized estimate it deems advisable and proper. An annual itemized estimate shall not be filed by the county superintendent of schools or be approved by the board of supervisors until it has first been so reviewed and approved by the county board of education.

(c) In the name by which the board of education is designated, acquire, lease, lease-purchase, hold, and convey real property for the purpose of housing the offices and the services of the county superintendent of schools, except that this subdivision shall only apply to the county boards of education to which all or a portion of the duties and functions of the county board of supervisors specified in subdivision (b) of Section 1080 have been transferred, with the exception of the recreational duties and recreational functions specified in subdivisions (c) and (d) of Section 1080.

(d) Contract with and employ any persons for the furnishing to the county board of education of special services and advice in financial, economic, accounting, engineering, legal, or administrative matters if these persons are specially trained and experienced and competent to perform the special services required. The county board of education may pay from any available funds the compensation that it deems proper for the services rendered.

(e) (1) Notwithstanding Section 25304 of the Government Code, fill by appointment any vacancy that occurs during the term of office of the county superintendent of schools. In a county in which the superintendent is elected, the appointee shall hold office until the office is filled by election at the next gubernatorial election.

(2) The authority described in this subdivision shall be vested in a county board of education only upon its adoption by the board at a public meeting held pursuant to Article 1 (commencing with Section 1000).

(f) This section shall become operative on July 1, 2017.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 38, Sec. 2. Effective June 27, 2012. Section operative July 1, 2017, by its own provisions.)



1043

Upon the adoption of a resolution by the board of supervisors of the county consenting to the transfer of the functions specified in this section, the functions specified in this section shall be transferred from the county board of supervisors to the county board of education. The functions, including, but not limited to, the receipt of petition and reports and other papers, are those specified in Sections 35001, 35002, 35676, 35698, 35699, 35703, 35704, 35705, 35722, 35723, 35724, 74100, 74104, 74131, 74132, 74134, 74151, 74153, 74156, 74250, 74251, and 74295.

Upon the adoption of the resolution, any reference, with respect to that county, in those sections to the board of supervisors shall be deemed to be a reference to the county board of education of that county and any reference to the clerk of the county board of supervisors shall be deemed to be a reference to the secretary of the county board of education of that county.

(Amended by Stats. 1990, Ch. 1372, Sec. 11.)



1044

Any county board of education may secure copyrights, in the name of the board, to all copyrightable works developed by the board, and royalties or revenue from such copyrights are to be for the benefit of the board securing such copyrights.

(Enacted by Stats. 1976, Ch. 1010.)



1045

Any county board of education may, in accordance with regulations adopted by the board and for educational use, sell, give, or exchange for similar published materials, published materials prepared by the board in connection with the curricular and special services that the board is authorized to perform. Unless restricted by the regulations of the board, the sale or gift may be made to, and the exchange may be made with, any person, political subdivision, public officer or agency, or educational institution. The distribution of the published material in accordance with this section is declared to be a public purpose and in furtherance of Section 1 of Article IX of the California Constitution.

Any county board of education may also license the use of copyrights held by the board, to the same persons or entities and for the same purposes as provided in the prior paragraph.

The board shall grant such a license to any public agency organized under the authority of this state, unless an exclusive license has previously been granted a private publisher.

Any charge which may be assessed such a public agency for the license to use the copyright or for materials, to which the board holds the copyright, shall not exceed the cost to the board of the preparation and reproduction of the materials.

Any granting of a license, by a county board of education, to reproduce copyrighted material is declared to be for a public purpose in furtherance of Section 1 of Article IX of the California Constitution.

(Enacted by Stats. 1976, Ch. 1010.)



1046

The county board of education in any county required to provide for the education and training of handicapped persons residing in the county, when in its judgment necessity therefor exists, may construct and maintain dormitories for use and occupancy by such persons, and shall fix the rates to be charged such persons, or parents or guardians of such persons, for quarters in the dormitories.

(Enacted by Stats. 1976, Ch. 1010.)



1047

A county board of education, to which all of the duties and functions of the county board of supervisors have been transferred pursuant to Section 1080 may exercise the power of eminent domain to acquire any property necessary or convenient for carrying out the provisions of this article.

(Amended by Stats. 1980, Ch. 143, Sec. 1. Effective May 30, 1980.)






ARTICLE 3 - Transfer of Duties and Functions to County Board of Education

1080

The county board of supervisors, by resolution, may transfer all of the following duties and functions of the county board of supervisors to the county board of education:

(a) Approval of the county superintendent’s estimate of anticipated revenue and expenditures pursuant to Section 1042 following which it shall be filed with the county board of supervisors.

(b) Allowance of the actual and necessary travel expenses, the expenses of the office of the county superintendent of schools, and the expenses of providing housing for all the services of the county superintendent of schools pursuant to Sections 1200, 1201, 1202, and 1203.

(c) By agreement with the county board of education, any other duties and functions of an educational, or educational and recreational, nature which by law are required or permitted to be performed by the county board of supervisors.

(d)  By agreement with the county board of education, the community recreation functions authorized by Chapter 10 (commencing with Section 10900) of Part 7 of this division.

The transfer of duties and functions under the provisions of this article shall not alter the requirement that the expenses for those duties and functions be paid out of the county general fund as provided elsewhere in this code, provided however that the county board of supervisors and the county board of education may agree that all or any portion of the expenses for those duties and functions that are by law required or permitted to be paid from the county general fund shall be included in that part of the single budget prepared by the county board of education for which a county tax is levied pursuant to Section 1623.

(Amended by Stats. 1987, Ch. 1452, Sec. 5.)



1081

Upon the transfer of duties and functions to the county board of education pursuant to Section 1080, the county superintendent of schools may, with the approval of the county board of education, pay actual and necessary travel expenses incurred by the county superintendent of schools or by his designated staff members in accordance with regulations established by the county board of education. The board may authorize an advance of funds to cover such necessary traveling expenses. Such advance shall be repaid or adjusted upon the filing of a regular claim for the actual and necessary traveling expenses incurred.

(Enacted by Stats. 1976, Ch. 1010.)



1082

A county board of education to which functions and duties under this article have been transferred may enter into agreements for the acquisition of real property or improvements as authorized by the County Employees Retirement Law of 1937.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Salaries and Expenses

1090

(a) The board of supervisors may allow, as compensation, to each member of the county board of education a sum not to exceed the following amounts:

(1) In any class one county, each member of the county board of education who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed six hundred dollars ($600) per month.

(2) In any class two county, each member of the county board of education who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed four hundred dollars ($400) per month.

(3) In any class three county, each member of the county board of education who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed three hundred dollars ($300) per month.

(4) In any class four county, each member of the county board of education who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed two hundred dollars ($200) per month.

(5) In any class five, class six, class seven, or class eight county, each member of the county board of education who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed one hundred sixty dollars ($160) per month.

(b) Any member who does not attend all meetings held in any month may receive as compensation for his or her services an amount not greater than the maximum amount allowed by subdivision (a) divided by the number of meetings held, and multiplied by the number of meetings actually attended.

(c) The amount of compensation shall be determined by the county board of supervisors, or, in a county having a fiscally independent county board of education, by the county board of education.

(d) A member of a county board of education may be paid for any meeting for which he or she is absent if the board by resolution duly adopted and included within its minutes finds that at the time of the meeting he or she was performing services outside the meeting on behalf of the board, he or she was ill or on jury duty, or the absence was due to a hardship deemed acceptable by the board.

(e) There may also be allowed to each member who uses a privately owned automobile in the discharge of necessary official duties as a member of the county board of education, the same amount as allowed by any county official in the performance of his or her official duties. The mileage rate allowed in this section shall be based on the total mileage claimed in a calendar month.

(f) For purposes of this section, the classification of counties shall be determined pursuant to Section 1205.

(g) On an annual basis, the county board of education may increase the compensation of individual board members beyond the limits delineated in this section, in an amount not to exceed 5 percent based on the present monthly rate of compensation. Any increase made pursuant to this section shall be effective upon approval by the county board of education. This action may be rejected by a majority of the voters in that county voting in a referendum established for that purpose, as prescribed by Chapter 2 (commencing with Section 9100) of Division 9 of the Elections Code.

(Amended by Stats. 2006, Ch. 588, Sec. 1. Effective January 1, 2007.)



1091

If the members of the board of supervisors of any county are not allowed mileage, the board of supervisors of the county shall allow to each member of the county board of education of that county actual and necessary traveling expenses not exceeding twenty-five cents ($0.25) per mile one way in attending the meetings of the board.

(Enacted by Stats. 1976, Ch. 1010.)



1092

The secretary may be allowed the sum of ten dollars ($10) per day for the actual time that the board may be in session.

(Enacted by Stats. 1976, Ch. 1010.)



1093

Compensation of the members of the board, shall be payable out of the county general fund.

(Enacted by Stats. 1976, Ch. 1010.)



1094

Expenses for printing required by the county board of education, and all incidental expenses incurred for stationery or other purposes in the performance of its duties, shall be audited and paid as other claims against the general fund of the county are paid.

(Enacted by Stats. 1976, Ch. 1010.)



1095

The county board of education may subscribe for membership in, or otherwise become a member of, any state or local organization of governing boards of school districts or members thereof, or of county boards of education or members thereof, or both, which has for its primary purpose the promotion and advancement of public education through research and investigation, and the cooperation with persons and associations whose interests and purposes are the betterment of the educational opportunities of the children of the state. The costs incurred for the purposes of this section shall be payable out of the county general fund.

(Enacted by Stats. 1976, Ch. 1010.)



1096

The county board of education of each county may select a member or members of the board to attend meetings of any society, association, or organization for which the board has subscribed for membership, or any convention to which the governing board of a school district or a community college district may pay the expenses of any employee. The actual expenses of the member or members shall be allowed and paid out of the county general fund with prior budgetary approval.

(Enacted by Stats. 1976, Ch. 1010.)



1097

Whenever a tax rate or portion thereof is levied by any county for the support of its county board of education and superintendent of schools, the assessed valuation of all, but only such portions of elementary and unified school districts under its jurisdiction, shall be considered. The tax rate or portion thereof so computed shall be levied uniformly in all such areas, irrespective of the county in which situated. All moneys collected in surrounding counties from the levy of such tax rate or portion thereof shall be remitted by the respective county auditors to the auditor of the county of jurisdiction and shall be deposited by him to the credit of the fund or funds from which the support of his county board of education and superintendent of schools is derived.

This section shall be applicable to a chartered county if Section 1001 is applicable to it.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 2 - County Superintendents of Schools

ARTICLE 1 - Appointment, Qualifications, Salary and Expenses

1200

Each county superintendent shall receive his actual and necessary traveling expenses. The expenses shall be allowed by the board of supervisors, and be paid out of the county general fund.

(Enacted by Stats. 1976, Ch. 1010.)



1201

Each county superintendent shall also receive his actual and necessary traveling expenses, when, with the approval of the board of supervisors, he attends any convention or conference to which he is called by the State Board of Education, the Superintendent of Public Instruction, or the Board of Governors of the California Community Colleges, and when the board of supervisors delegates the power to perform services outside of his county either within or without the state.

(Enacted by Stats. 1976, Ch. 1010.)



1202

The expenses of the office of superintendent of schools for its stationery, blank books, postage, expressage, freight, telephone, telegraphing, and other necessary office expenses shall be allowed by the supervisors of the county and paid out of the general fund of the county in the same manner as other claims against the county are paid.

(Enacted by Stats. 1976, Ch. 1010.)



1203

The expense of providing housing for all the services of the county superintendent of schools shall be allowed by the board of supervisors of the county and paid out of the general fund of the county.

(Enacted by Stats. 1976, Ch. 1010.)



1204

For the purposes of the retirement system of which a county superintendent of schools is a member, all contributions by or on account of the county superintendent and all benefits to him shall be based, insofar as, and to the extent that, such contributions and benefits are based upon the compensation received by him as county superintendent of schools, upon the whole of his annual salary as county superintendent of schools regardless of the fund or funds from which paid, subject only to the maximum amount of salary on which contributions can be paid the system. If such contributions are required to be paid to the system from any fund from which any part of the annual salary of the county superintendent of schools is paid, then contributions shall be paid from each of the funds from which his annual salary is actually paid in the same proportion of the total contribution as that part of his annual salary paid from such fund is of the whole of his annual salary. Contributions which would have been made by any county superintendent of schools, or by an employer on account of said superintendent, if this section had been in effect on and after September 19, 1947, shall be made in accordance with the provisions of this section.

(Enacted by Stats. 1976, Ch. 1010.)



1205

For the purposes of prescribing the qualifications required of county superintendents of schools the counties are classified on the basis of the average daily attendance in the public schools as follows:

Class one (1) includes all counties with an average daily attendance of seven hundred fifty thousand (750,000) and over.

Class two (2) includes all counties with an average daily attendance of one hundred forty thousand (140,000) to seven hundred forty-nine thousand nine hundred ninety-nine (749,999), inclusive.

Class three (3) includes all counties with an average daily attendance of sixty thousand (60,000) to one hundred thirty-nine thousand nine hundred ninety-nine (139,999), inclusive.

Class four (4) includes all counties with an average daily attendance of thirty thousand (30,000) to fifty-nine thousand nine hundred ninety-nine (59,999), inclusive.

Class five (5) includes all counties with an average daily attendance of fifteen thousand (15,000) to twenty-nine thousand nine hundred ninety-nine (29,999), inclusive.

Class six (6) includes all counties with an average daily attendance of seven thousand (7,000) to fourteen thousand nine hundred ninety-nine (14,999), inclusive.

Class seven (7) includes all counties with an average daily attendance of one thousand (1,000) to six thousand nine hundred ninety-nine (6,999), inclusive.

Class eight (8) includes all counties with an average daily attendance of under one thousand (1,000).

(Amended by Stats. 1987, Ch. 1452, Sec. 7.)



1206

Except as provided in this section no person shall hereafter be elected or appointed to office as county superintendent of schools of any county who does not possess a valid credential issued by the State Board of Education of the type designated in Sections 1205 to 1212, inclusive, for each class.

Where a county changes from one class to another because of an increase in the average daily attendance in the public schools of such county, the incumbent county superintendent of schools in that county shall not be prohibited from continuing in office and shall be eligible for reelection to the same office regardless of whether he possesses a valid credential otherwise required in a county of that class.

(Enacted by Stats. 1976, Ch. 1010.)



1207

The qualifications of the county superintendent of schools in each county shall be as set forth in Sections 1205 to 1212, inclusive, for that class into which the county falls. The class into which each county falls shall be determined on October 1st of each year based upon the average daily attendance in the public schools of such county for the preceding school year as reported to the State Department of Education. In no case will the salary of the county superintendent be lowered during his term of office.

The salaries set forth in Section 1213 are payable to incumbent county superintendents of schools; provided, however, that the salary of an incumbent shall not be reduced during the term for which he was elected or appointed or for any consecutive new term to which he is elected or appointed.

(Enacted by Stats. 1976, Ch. 1010.)



1208

(a) All county superintendents of schools in counties within classes (1) to (8), inclusive, shall possess a valid certification document authorizing administrative services.

(b) For purposes of this section, the possession of a valid elementary administrative credential and a valid secondary administrative credential are equivalent to the possession of a valid general administrative credential.

(Amended by Stats. 1987, Ch. 1452, Sec. 8.)



1209

A county superintendent of schools shall not increase his or her salary, financial remuneration, benefits, or pension in any manner or for any reason without bringing the matter to the attention of the county board of education for its discussion at a regularly scheduled public meeting of the board and without the approval of the county board of education.

(Amended by Stats. 2000, Ch. 135, Sec. 30. Effective January 1, 2001.)






ARTICLE 2 - Duties, Responsibilities, and General Powers

1240

The county superintendent of schools shall do all of the following:

(a) Superintend the schools of his or her county.

(b) Maintain responsibility for the fiscal oversight of each school district in his or her county pursuant to the authority granted by this code.

(c) (1) Visit and examine each school in his or her county at reasonable intervals to observe its operation and to learn of its problems. He or she annually may present a report of the state of the schools in his or her county, and of his or her office, including, but not limited to, his or her observations while visiting the schools, to the board of education and the board of supervisors of his or her county.

(2) (A) For fiscal years 2004–05 to 2006–07, inclusive, to the extent that funds are appropriated for purposes of this paragraph, the county superintendent, or his or her designee, annually shall submit a report, at a regularly scheduled November board meeting, to the governing board of each school district under his or her jurisdiction, the county board of education of his or her county, and the board of supervisors of his or her county describing the state of the schools in the county or of his or her office that are ranked in deciles 1 to 3, inclusive, of the 2003 base Academic Performance Index (API), as described in subdivision (b) of Section 17592.70, and shall include, among other things, his or her observations while visiting the schools and his or her determinations for each school regarding the status of all of the circumstances listed in subparagraph (J) and teacher misassignments and teacher vacancies. As a condition for receipt of funds, the county superintendent, or his or her designee, shall use a standardized template to report the circumstances listed in subparagraph (J) and teacher misassignments and teacher vacancies, unless the current annual report being used by the county superintendent, or his or her designee, already includes those details for each school.

(B) Commencing with the 2007–08 fiscal year, the county superintendent, or his or her designee, annually shall submit a report, at a regularly scheduled November board meeting, to the governing board of each school district under his or her jurisdiction, the county board of education of his or her county, and the board of supervisors of his or her county describing the state of the schools in the county or of his or her office that are ranked in deciles 1 to 3, inclusive, of the 2006 base API, pursuant to Section 52056. The annual report shall include the determinations for each school made by the county superintendent, or his or her designee, regarding the status of all of the circumstances listed in subparagraph (J) and teacher misassignments and teacher vacancies, and the county superintendent, or his or her designee, shall use a standardized template to report the circumstances listed in subparagraph (J) and teacher misassignments and teacher vacancies, unless the current annual report being used by the county superintendent, or his or her designee, already includes those details with the same level of specificity that is otherwise required by this subdivision. For purposes of this section, schools ranked in deciles 1 to 3, inclusive, on the 2006 base API shall include schools determined by the department to meet either of the following:

(i) The school meets all of the following criteria:

(I) Does not have a valid base API score for 2006.

(II) Is operating in fiscal year 2007–08 and was operating in fiscal year 2006–07 during the Standardized Testing and Reporting (STAR) Program testing period.

(III) Has a valid base API score for 2005 that was ranked in deciles 1 to 3, inclusive, in that year.

(ii) The school has an estimated base API score for 2006 that would be in deciles 1 to 3, inclusive.

(C) The department shall estimate an API score for any school meeting the criteria of subclauses (I) and (II) of clause (i) of subparagraph (B) and not meeting the criteria of subclause (III) of clause (i) of subparagraph (B), using available test scores and weighting or corrective factors it deems appropriate. The department shall post the API scores on its Internet Web site on or before May 1.

(D) For purposes of this section, references to schools ranked in deciles 1 to 3, inclusive, on the 2006 base API shall exclude schools operated by county offices of education pursuant to Section 56140, as determined by the department.

(E) In addition to the requirements above, the county superintendent, or his or her designee, annually shall verify both of the following:

(i) That pupils who have not passed the high school exit examination by the end of grade 12 are informed that they are entitled to receive intensive instruction and services for up to two consecutive academic years after completion of grade 12 or until the pupil has passed both parts of the high school exit examination, whichever comes first, pursuant to paragraphs (4) and (5) of subdivision (d) of Section 37254.

(ii) That pupils who have elected to receive intensive instruction and services, pursuant to paragraphs (4) and (5) of subdivision (d) of Section 37254, are being served.

(F) (i) Commencing with the 2010–11 fiscal year and every third year thereafter, the Superintendent shall identify a list of schools ranked in deciles 1 to 3, inclusive, of the API for which the county superintendent, or his or her designee, annually shall submit a report, at a regularly scheduled November board meeting, to the governing board of each school district under his or her jurisdiction, the county board of education of his or her county, and the board of supervisors of his or her county that describes the state of the schools in the county or of his or her office that are ranked in deciles 1 to 3, inclusive, of the base API as defined in clause (ii).

(ii) For the 2010–11 fiscal year, the list of schools ranked in deciles 1 to 3, inclusive, of the base API shall be updated using the criteria set forth in clauses (i) and (ii) of subparagraph (B), subparagraph (C), and subparagraph (D), as applied to the 2009 base API and thereafter shall be updated every third year using the criteria set forth in clauses (i) and (ii) of subparagraph (B), subparagraph (C), and subparagraph (D), as applied to the base API of the year preceding the third year consistent with clause (i).

(iii) The annual report shall include the determinations for each school made by the county superintendent, or his or her designee, regarding the status of all of the circumstances listed in subparagraph (J) and teacher misassignments and teacher vacancies, and the county superintendent, or his or her designee, shall use a standardized template to report the circumstances listed in subparagraph (J) and teacher misassignments and teacher vacancies, unless the current annual report being used by the county superintendent, or his or her designee, already includes those details with the same level of specificity that is otherwise required by this subdivision.

(G) The county superintendent of the Counties of Alpine, Amador, Del Norte, Mariposa, Plumas, and Sierra, and the City and County of San Francisco shall contract with another county office of education or an independent auditor to conduct the required visits and make all reports required by this paragraph.

(H) On a quarterly basis, the county superintendent, or his or her designee, shall report the results of the visits and reviews conducted that quarter to the governing board of the school district at a regularly scheduled meeting held in accordance with public notification requirements. The results of the visits and reviews shall include the determinations of the county superintendent, or his or her designee, for each school regarding the status of all of the circumstances listed in subparagraph (J) and teacher misassignments and teacher vacancies. If the county superintendent, or his or her designee, conducts no visits or reviews in a quarter, the quarterly report shall report that fact.

(I) The visits made pursuant to this paragraph shall be conducted at least annually and shall meet the following criteria:

(i) Minimize disruption to the operation of the school.

(ii) Be performed by individuals who meet the requirements of Section 45125.1.

(iii) Consist of not less than 25 percent unannounced visits in each county. During unannounced visits in each county, the county superintendent shall not demand access to documents or specific school personnel. Unannounced visits shall only be used to observe the condition of school repair and maintenance, and the sufficiency of instructional materials, as defined by Section 60119.

(J) The priority objective of the visits made pursuant to this paragraph shall be to determine the status of all of the following circumstances:

(i) Sufficient textbooks as defined in Section 60119 and as specified in subdivision (i).

(ii) The condition of a facility that poses an emergency or urgent threat to the health or safety of pupils or staff as described in school district policy or paragraph (1) of subdivision (c) of Section 17592.72.

(iii) The accuracy of data reported on the school accountability report card with respect to the availability of sufficient textbooks and instructional materials, as defined by Section 60119, and the safety, cleanliness, and adequacy of school facilities, including good repair as required by Sections 17014, 17032.5, 17070.75, and 17089.

(iv) The extent to which pupils who have not passed the high school exit examination by the end of grade 12 are informed that they are entitled to receive intensive instruction and services for up to two consecutive academic years after completion of grade 12 or until the pupil has passed both parts of the high school exit examination, whichever comes first, pursuant to paragraphs (4) and (5) of subdivision (d) of Section 37254.

(v) The extent to which pupils who have elected to receive intensive instruction and services, pursuant to paragraphs (4) and (5) of subdivision (d) of Section 37254, are being served.

(K) The county superintendent may make the status determinations described in subparagraph (J) during a single visit or multiple visits. In determining whether to make a single visit or multiple visits for this purpose, the county superintendent shall take into consideration factors such as cost-effectiveness, disruption to the schoolsite, deadlines, and the availability of qualified reviewers.

(L) If the county superintendent determines that the condition of a facility poses an emergency or urgent threat to the health or safety of pupils or staff as described in school district policy or paragraph (1) of subdivision (c) of Section 17592.72, or is not in good repair, as specified in subdivision (d) of Section 17002 and required by Sections 17014, 17032.5, 17070.75, and 17089, the county superintendent, among other things, may do any of the following:

(i) Return to the school to verify repairs.

(ii) Prepare a report that specifically identifies and documents the areas or instances of noncompliance if the school district has not provided evidence of successful repairs within 30 days of the visit of the county superintendent or, for major projects, has not provided evidence that the repairs will be conducted in a timely manner. The report may be provided to the governing board of the school district. If the report is provided to the school district, it shall be presented at a regularly scheduled meeting held in accordance with public notification requirements. The county superintendent shall post the report on his or her Internet Web site. The report shall be removed from the Internet Web site when the county superintendent verifies the repairs have been completed.

(d) Distribute all laws, reports, circulars, instructions, and blanks that he or she may receive for the use of the school officers.

(e) Annually, on or before August 15, present a report to the governing board of the school district and the Superintendent regarding the fiscal solvency of a school district with a disapproved budget, qualified interim certification, or a negative interim certification, or that is determined to be in a position of fiscal uncertainty pursuant to Section 42127.6.

(f) Keep in his or her office the reports of the Superintendent.

(g) Keep a record of his or her official acts, and of all the proceedings of the county board of education, including a record of the standing, in each study, of all applicants for certificates who have been examined, which shall be open to the inspection of an applicant or his or her authorized agent.

(h) Enforce the course of study.

(i) (1) Enforce the use of state textbooks and instructional materials and of high school textbooks and instructional materials regularly adopted by the proper authority in accordance with Section 51050.

(2) For purposes of this subdivision, sufficient textbooks or instructional materials has the same meaning as in subdivision (c) of Section 60119.

(3) (A) Commencing with the 2005–06 school year, if a school is ranked in any of deciles 1 to 3, inclusive, of the base API, as specified in paragraph (2) of subdivision (c), and not currently under review pursuant to a state or federal intervention program, the county superintendent specifically shall review that school at least annually as a priority school. A review conducted for purposes of this paragraph shall be completed by the fourth week of the school year. For the 2004–05 fiscal year only, the county superintendent shall make a diligent effort to conduct a visit to each school pursuant to this paragraph within 120 days of receipt of funds for this purpose.

(B) In order to facilitate the review of instructional materials before the fourth week of the school year, the county superintendent in a county with 200 or more schools that are ranked in any of deciles 1 to 3, inclusive, of the base API, as specified in paragraph (2) of subdivision (c), may utilize a combination of visits and written surveys of teachers for the purpose of determining sufficiency of textbooks and instructional materials in accordance with subparagraph (A) of paragraph (1) of subdivision (a) of Section 60119 and as defined in subdivision (c) of Section 60119. If a county superintendent elects to conduct written surveys of teachers, the county superintendent shall visit the schools surveyed within the same academic year to verify the accuracy of the information reported on the surveys. If a county superintendent surveys teachers at a school in which the county superintendent has found sufficient textbooks and instructional materials for the previous two consecutive years and determines that the school does not have sufficient textbooks or instructional materials, the county superintendent shall within 10 business days provide a copy of the insufficiency report to the school district as set forth in paragraph (4).

(C) For purposes of this paragraph, “written surveys” may include paper and electronic or online surveys.

(4) If the county superintendent of schools determines that a school does not have sufficient textbooks or instructional materials in accordance with subparagraph (A) of paragraph (1) of subdivision (a) of Section 60119 and as defined by subdivision (c) of Section 60119, the county superintendent shall do all of the following:

(A) Prepare a report that specifically identifies and documents the areas or instances of noncompliance.

(B) Provide within five business days of the review, a copy of the report to the school district, as provided in subdivision (c), or, if applicable, provide a copy of the report to the school district within 10 business days pursuant to subparagraph (B) of paragraph (3).

(C) Provide the school district with the opportunity to remedy the deficiency. The county superintendent shall ensure remediation of the deficiency no later than the second month of the school term.

(D) If the deficiency is not remedied as required pursuant to subparagraph (C), the county superintendent shall request the department to purchase the textbooks or instructional materials necessary to comply with the sufficiency requirement of this subdivision. If the department purchases textbooks or instructional materials for the school district, the department shall issue a public statement at the first regularly scheduled meeting of the state board occurring immediately after the department receives the request of the county superintendent and that meets the applicable public notice requirements, indicating that the district superintendent and the governing board of the school district failed to provide pupils with sufficient textbooks or instructional materials as required by this subdivision. Before purchasing the textbooks or instructional materials, the department shall consult with the school district to determine which textbooks or instructional materials to purchase. The amount of funds necessary for the purchase of the textbooks and materials is a loan to the school district receiving the textbooks or instructional materials. Unless the school district repays the amount owed based upon an agreed-upon repayment schedule with the Superintendent, the Superintendent shall notify the Controller and the Controller shall deduct an amount equal to the total amount used to purchase the textbooks and materials from the next principal apportionment of the school district or from another apportionment of state funds.

(j) Preserve carefully all reports of school officers and teachers.

(k) Deliver to his or her successor, at the close of his or her official term, all records, books, documents, and papers belonging to the office, taking a receipt for them, which shall be filed with the department.

(l) (1) Submit two reports during the fiscal year to the county board of education in accordance with the following:

(A) The first report shall cover the financial and budgetary status of the county office of education for the period ending October 31. The second report shall cover the period ending January 31. Both reports shall be reviewed by the county board of education and approved by the county superintendent no later than 45 days after the close of the period being reported.

(B) As part of each report, the county superintendent shall certify in writing whether or not the county office of education is able to meet its financial obligations for the remainder of the fiscal year and, based on current forecasts, for two subsequent fiscal years. The certifications shall be classified as positive, qualified, or negative, pursuant to standards prescribed by the Superintendent, for the purposes of determining subsequent state agency actions pursuant to Section 1240.1. For purposes of this subdivision, a negative certification shall be assigned to a county office of education that, based upon current projections, will not meet its financial obligations for the remainder of the fiscal year or for the subsequent fiscal year. A qualified certification shall be assigned to a county office of education that may not meet its financial obligations for the current fiscal year or two subsequent fiscal years. A positive certification shall be assigned to a county office of education that will meet its financial obligations for the current fiscal year and subsequent two fiscal years. In accordance with those standards, the Superintendent may reclassify a certification. If a county office of education receives a negative certification, the Superintendent, or his or her designee, may exercise the authority set forth in subdivision (c) of Section 1630. Copies of each certification, and of the report containing that certification, shall be sent to the Superintendent at the time the certification is submitted to the county board of education. Copies of each qualified or negative certification and the report containing that certification shall be sent to the Controller at the time the certification is submitted to the county board of education.

(i) For the 2011–12 fiscal year, notwithstanding any of the standards and criteria adopted by the state board pursuant to Section 33127, each county office of education budget shall project the same level of revenue per unit of average daily attendance as it received in the 2010–11 fiscal year and shall maintain staffing and program levels commensurate with that level.

(ii) For the 2011–12 fiscal year, the county superintendent shall not be required to certify in writing whether or not the county office of education is able to meet its financial obligations for the two subsequent fiscal years.

(iii) For the 2011–12 fiscal year, notwithstanding any of the standards and criteria adopted by the state board pursuant to Section 33127, the Superintendent, as a condition on approval of a county office of education budget, shall not require a county office of education to project a lower level of revenue per unit of average daily attendance than it received in the 2010–11 fiscal year nor require the county superintendent to certify in writing whether or not the county office of education is able to meet its financial obligations for the two subsequent fiscal years.

(2) All reports and certifications required under this subdivision shall be in a format or on forms prescribed by the Superintendent, and shall be based on standards and criteria for fiscal stability adopted by the state board pursuant to Section 33127. The reports and supporting data shall be made available by the county superintendent to an interested party upon request.

(3) This subdivision does not preclude the submission of additional budgetary or financial reports by the county superintendent to the county board of education or to the Superintendent.

(4) The county superintendent is not responsible for the fiscal oversight of the community colleges in the county, however, he or she may perform financial services on behalf of those community colleges.

(m) If requested, act as agent for the purchase of supplies for the city and high school districts of his or her county.

(n) For purposes of Section 44421.5, report to the Commission on Teacher Credentialing the identity of a certificated person who knowingly and willingly reports false fiscal expenditure data relative to the conduct of an educational program. This requirement applies only if, in the course of his or her normal duties, the county superintendent discovers information that gives him or her reasonable cause to believe that false fiscal expenditure data relative to the conduct of an educational program has been reported.

(o) If any activities authorized pursuant to this section are found to be a state reimbursable mandate pursuant to Section 6 of Article XIII B of the California Constitution, funding provided for school districts and county offices of education pursuant to Sections 2574, 2575, 42238.02, and 42238.03 shall be used to directly offset any mandated costs.

(Amended by Stats. 2013, Ch. 357, Sec. 1. Effective September 26, 2013.)



1240.1

If a county superintendent of schools transmits to the Controller and the Superintendent of Public Instruction a qualified or negative certification as required by subdivision (l) of Section 1240, the department, in cooperation with the Controller’s office, shall review the certification and the attached report and any other pertinent information, and the Superintendent of Public Instruction shall exercise his or her authority pursuant to Section 1630.

(Amended by Stats. 2004, Ch. 896, Sec. 2. Effective September 29, 2004.)



1240.2

A county superintendent of schools who files a qualified or negative certification for the second report required pursuant to subdivision (l) of Section 1240 and a county office of education that is classified as qualified or negative by the Superintendent of Public Instruction shall provide to the Superintendent of Public Instruction and the Controller, no later than June 1, a financial statement that covers the financial and budgetary status of the county office of education for the period ending April 30 and projects the fund and cash balances of the county office of education as of June 30.

(Amended by Stats. 2004, Ch. 896, Sec. 3. Effective September 29, 2004.)



1240.3

(a) For purposes of Section 1240, for the 2008–09 to 2014–15 fiscal years, inclusive, sufficient textbooks or instructional materials include standards-aligned textbooks or instructional materials, or both, that were adopted prior to July 1, 2008, by the state board or local educational agency pursuant to statute, unless those local educational agencies purchased or arranged to purchase textbooks or instructional materials adopted by the state board after that date. It is the intent of the Legislature that each local educational agency provide each pupil with standards-aligned textbooks or instructional materials from the same adoption, consistent with Sections 60119 and 60422. However, a school district may purchase the newest adopted instructional materials for pupils in all of the neediest schools in the school district, defined as schools ranked in deciles 1 to 3, inclusive, of the base Academic Performance Index in any one of the past three school years, without incurring a duty to purchase these materials for pupils in the schools ranked in deciles 4 to 10, inclusive, of the base Academic Performance Index in the district. For those schools that do not have at least one year of valid rankings in the base Academic Performance Index for the previous three years, a school district may establish criteria to define the “neediest schools” for purposes of this subdivision. This section does not require a local educational agency to purchase all of the instructional materials included in an adoption if the materials that are purchased are made available to all the pupils for whom they are intended in all of the schools within the local educational agency.

(b) Notwithstanding Section 1240 or any other law, for the 2008–09 to 2014–15 fiscal years, inclusive, a county superintendent of schools, in making visits to schools as specified in Section 1240, shall determine the status of sufficient textbooks as defined in subdivision (a).

(c) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute that is enacted before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 629, Sec. 1. Effective January 1, 2012. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



1241.5

(a) At any time during a fiscal year, the county superintendent may audit the expenditures and internal controls of school districts he or she determines to be fiscally accountable, and shall conduct this audit in a timely and efficient manner. The county superintendent shall report the findings and recommendation to the governing board of the district within 45 days of completing the audit. The governing board shall, no later than 15 days after receipt of the report, notify the county superintendent of schools of its proposed actions on the county superintendent’s recommendation. Upon review of the governing board report, the county superintendent, at his or her discretion, may revoke the authority for the district to be fiscally accountable pursuant to Section 42650.

(b) At any time during a fiscal year, the county superintendent may review or audit the expenditures and internal controls of any school district in his or her county if he or she has reason to believe that fraud, misappropriation of funds, or other illegal fiscal practices have occurred that merit examination. The review or audit conducted by the county superintendent shall be focused on the alleged fraud, misappropriation of funds, or other illegal fiscal practices and shall be conducted in a timely and efficient manner. The county superintendent shall report the findings and recommendations to the governing board of the school district at a regularly scheduled school district board meeting within 45 days of completing the review, audit, or examination. The governing board of the school district shall, no later than 15 calendar days after receipt of the report, notify the county superintendent of its proposed actions on the county superintendent’s recommendations. Upon review of the school district governing board report, the county superintendent, at his or her discretion, and consistent with law, may disapprove an order for payment of funds consistent with Section 42638.

(c) At any time during a fiscal year, the county superintendent may review or audit the expenditures and internal controls of any charter school in his or her county if he or she has reason to believe that fraud, misappropriation of funds, or other illegal fiscal practices have occurred that merit examination. The review or audit conducted by the county superintendent shall be focused on the alleged fraud, misappropriation of funds, or other illegal fiscal practices and shall be conducted in a timely and efficient manner. The county superintendent shall report the findings and recommendations to the governing board of the charter school at a regularly scheduled meeting, and provide a copy of the information to the chartering authority of the charter school, within 45 days of completing the review, audit, or examination. The governing board of the charter school shall, no later than 15 calendar days after receipt of the report, notify the county superintendent and its chartering authority of its proposed response to the recommendations.

(Amended by Stats. 2005, Ch. 357, Sec. 1. Effective January 1, 2006.)



1242

(a) Commencing with the 2006–07 fiscal year, funds appropriated pursuant to Item 6110-266-0001 of Section 2.0 of Chapter 47 of the Statutes of 2006 to county offices of education for site visits conducted pursuant to Section 1240, shall be allocated as follows:

(1) Two thousand five hundred dollars ($2,500) for each elementary school.

(2) Three thousand five hundred dollars ($3,500) for each middle or junior high school.

(3) Five thousand dollars ($5,000) for each high school.

(b) In addition to the funds described in subdivision (a), county offices of education shall receive additional funding for sites whose enrollment in the prior year is 20 percent greater than the average enrollment of all sites for the prior year as follows:

(1) Two dollars and fifty cents ($2.50) for each pupil that exceeds a total elementary school enrollment of 856 pupils.

(2) Three dollars and fifty cents ($3.50) for each pupil that exceeds a total middle school or junior high school enrollment of 1,427 pupils.

(3) Five dollars ($5.00) for each pupil that exceeds a total high school enrollment of 2,296 pupils.

(c) County offices of education that are responsible for visiting more than 150 schoolsites shall receive an additional allocation of one dollar ($1.00) per pupil for the total prior year enrollment of all sites visited.

(d) The minimum amount for allocation pursuant to this section to county offices of education shall be ten thousand dollars ($10,000).

(Added by Stats. 2006, Ch. 704, Sec. 2. Effective January 1, 2007.)



1242.5

On or before March 31, 2007, the department shall review the actual costs of 2005–06 fiscal year site visits conducted pursuant to Section 1240. If the department determines that a county office of education did not expend the funds allocated for this purpose during the 2005–06 fiscal year, the amount that exceeds the amount spent shall revert to the extraordinary cost pool created by Chapter 710 of the Statutes of 2005 and shall be available to cover the extraordinary costs incurred by county offices of education as a result of the reviews conducted pursuant to Section 1240. Based on a determination by the department and the Department of Finance that it was necessary for a county office of education to incur extraordinary costs to conduct the site visits, funds in the amount necessary to cover these costs shall be allocated to the county office of education by June 30, 2007.

(Amended by Stats. 2007, Ch. 730, Sec. 1. Effective January 1, 2008.)



1243

The county superintendent of schools shall make reports, when directed by the Superintendent of Public Instruction, showing such matters relating to the public schools in his county as may be required of him.

If he fails to make full and correct report as required under the provisions of this section at the time fixed by the Superintendent of Public Instruction, he shall forfeit one hundred dollars ($100) of his salary; and the county auditor whose duty it is to draw the warrant for the salary of the superintendent of schools shall deduct this amount from the warrant on receiving notice from the Superintendent of Public Instruction to the effect that the superintendent of schools has failed to make the report as directed.

(Amended by Stats. 1979, Ch. 797.)



1244

Each county superintendent of schools shall annually, at such time as is required by the Superintendent of Public Instruction but not later than July 15th, submit to the Superintendent of Public Instruction a complete report of the attendance credited to the public schools of the county for the school year closing June 30th immediately preceding July 15th. Forms for the reports shall be furnished by the Superintendent of Public Instruction. Reports shall contain and be accompanied by such other information and reports relating to the computation of state apportionments as may be required by the Superintendent of Public Instruction.

(Amended by Stats. 1979, Ch. 797.)



1245

Each county superintendent of schools shall submit the reports as may from time to time be required by the Superintendent of Public Instruction. It shall be the duty of each school district to furnish to the county superintendent of schools any records, reports, documents, maps or other data pertaining to reports required by the Superintendent of Public Instruction.

(Amended by Stats. 1990, Ch. 1372, Sec. 13. Operative January 1, 1992, by Sec. 709 of Ch. 1372.)



1246

Whenever the destruction of records of a county superintendent of schools is not otherwise authorized or provided for by law, the county superintendent of schools may destroy the records of his or her office in accordance with regulations of the Superintendent of Public Instruction which he or she is herewith authorized to adopt.

(Amended by Stats. 1990, Ch. 1372, Sec. 14. Operative January 1, 1992, by Sec. 709 of Ch. 1372.)



1249

(a) The county superintendent of schools may sell publications that he or she produces.

(b) The county superintendent of schools, with the approval of the county board of education, may fix the price, not to exceed the estimated cost of production, for the sale of any publication produced by him or her.

(c) All moneys received from the sale of publications produced by the county superintendent of schools shall be deposited to the credit of the fund against which the cost of printing the publication was charged.

(d) This section does not authorize a county superintendent of schools to prepare or publish written materials, the preparation or publication of which is not otherwise authorized by law.

(Amended by Stats. 1987, Ch. 1452, Sec. 19.)



1250

The county superintendent of schools, with the approval of the county board of education, may enter into an agreement with the governing board of any school district or community college district in the territory under his or her jurisdiction, to provide for the use by the district of audiovisual equipment and apparatus. The county superintendent of schools is authorized to acquire by purchase, lease, or any other means the equipment and apparatus necessary to provide the service, and to establish facilities for maintaining and servicing that equipment, and for its distribution to school districts and community college districts. The title to all equipment and apparatus acquired by the county superintendent of schools under this section shall be vested in the office of the county superintendent of schools.

The agreement shall, among other matters, provide for the amount of the payment to be made by the districts to the county superintendent of schools, and the time the payments shall be made. The payments made by all districts that have entered into an agreement with the county superintendent of schools under this section shall not exceed the costs of rendering the service. The costs may include any expense necessary to carry out this section.

The governing board of a school district or a community college district may withdraw from an agreement by giving notice six months prior to the beginning of the next fiscal year, and the agreement shall terminate on the last day of the then current fiscal year. The terms of an agreement may be changed by mutual consent at any time.

The county superintendent of schools shall transfer the amounts agreed upon, at the time or times agreed upon, from the general fund of the district to the special equipment and apparatus fund of the county superintendent of schools, which fund is hereby authorized. All funds received for the purposes of this section shall be deposited in said fund, and all expenditures made for the purposes of this section shall be made from the fund.

(Amended by Stats. 1990, Ch. 1372, Sec. 15.)



1251

The county superintendent of schools, with the approval of the county board of education, may enter into an agreement with a nonpublic institution of higher education, the governing board of any nonpublic school, a public agency, or a nonprofit public organization to provide for the use by the institution, agency, organization, or school of audiovisual curriculum materials, including equipment and apparatus, under the control of the county superintendent of schools, in the same manner as public schools pursuant to Section 1250 except as otherwise provided in this section.

The agreement shall, among other matters, provide for the amount of the payment to be made by the nonpublic institution of higher education, the governing board of any nonpublic school, a public agency, or a nonprofit public organization to the county superintendent of schools and the time payments shall be made. The payments made by the nonprofit institution of higher education, the governing board of any nonpublic school, a public agency, or a nonprofit public organization that has entered into an agreement with the county superintendent of schools under this section shall be equal to the cost incurred by the county superintendent of schools in connection with the handling of, and the loss, destruction or damage to the audiovisual curriculum materials, including equipment and apparatus, by the nonpublic institution of higher education, the governing board of any nonpublic school, a public agency, or a nonprofit organization.

The governing board of any nonpublic school, a public agency, or nonprofit organization may withdraw from an agreement by giving notice six months prior to the beginning of the next fiscal year, and the agreement shall terminate on the last day of the then current fiscal year. The terms of an agreement may be changed by mutual consent at any time.

All funds received for the purposes of this section shall be deposited in the special equipment and apparatus fund of the county superintendent of schools authorized by Section 1250, and all expenditures made for the purposes of this section shall be made from that fund.

The audiovisual curriculum materials, including equipment and apparatus, shall be available for use by the nonpublic institution of higher education, the governing board of any nonpublic school, a public agency, or a nonprofit organization pursuant to this section only when such materials, including equipment and apparatus, are not needed by the public schools or the county superintendent of schools.

As used in this section, “nonpublic school” means a school that satisfies the requirements of Section 48222 and is exempt from taxation under Section 214 of the Revenue and Taxation Code.

(Amended by Stats. 1983, Ch. 71, Sec. 1.)



1252

The county superintendent of schools of any county may, with the approval of the State Compensation Insurance Fund, insure the liability for compensation of any school districts and community college districts in the territory under his or her jurisdiction, the governing boards of which consent thereto, with the State Compensation Insurance Fund under one policy or contract of insurance and pay the premium for the insurance from the county school service fund. Immediately following the payment of the final premium the county superintendent of schools shall transfer from the funds of each insured district to the county school service fund an amount which bears the same ratio to the premium as the payroll of each district bears to the total payroll of all the insured districts.

Any dividends earned on the premiums paid under this section shall be credited to the individual districts in proportion to the amount of the premium charged to each district.

The expenses of the county superintendent of schools incurred under this section shall be charged to and paid from the county school service fund, which fund shall be reimbursed for those expenses from the general funds of the school districts and community college districts on whose behalf the expenditures are incurred.

(Amended by Stats. 1990, Ch. 1372, Sec. 16.)



1253

(a) Whenever any school district or community college district is situated partly within two or more counties, jurisdiction over it is, unless otherwise provided in this code, in the county superintendent of schools of the county in which the schoolhouse of the district is located, or, if there be a schoolhouse of the district in each of two or more counties, jurisdiction over the district is in the county superintendent of schools of the county in which the greatest area of the district lies.

(b) Jurisdiction once established pursuant to subdivision (a) over a school district or community college district situated in two or more counties, shall not be changed, regardless of changes in the schoolhouse maintained by the district in the several counties or changes in the areas of the several counties included within the district, except by a majority of the votes cast by the electors within the district on the proposition for change of such jurisdiction submitted at election.

(c) “Jurisdiction,” with respect to community college districts for the purposes of this section, means the responsibility or authority to provide services to community college districts.

(Amended by Stats. 1990, Ch. 1372, Sec. 17.)



1253.5

(a) If a unified school district, described in subdivision (c), is subject to Section 1253, the county board of supervisors of each county wherein the district is situated may by agreement and pursuant to an appropriate resolution adopted by each board, permit the voters of the district who lie outside the county housing the county superintendent of schools who has jurisdiction of the district the right to participate in the election of such county superintendent of schools.

(b) The county elections official of each county affected by the agreement described in subdivision (a) shall be responsible for the conduct of the election within his or her county.

(c) The provisions of this section shall apply only to a unified school district which was formed on July 1, 1965, and that, as of the 1979–80 school year, maintained an enrollment of between 12,000 and 15,000 pupils.

(Amended by Stats. 2002, Ch. 221, Sec. 2. Effective January 1, 2003.)



1254

The county superintendent of schools of the county in which the greatest part of the assessed valuation of any unified school district lies has jurisdiction over the unified school district for the purposes specified in this code.

(Enacted by Stats. 1976, Ch. 1010.)



1256

The county superintendent of schools shall, when there is sufficient money in the fund of any school district to maintain a free school in the district for 175 days of actual teaching, if the trustees neglect or refuse to employ a teacher, appoint a teacher, and open and keep the school. The county superintendent of schools may draw a requisition upon the county auditor, who shall draw a warrant upon the fund of the district for the expense incurred.

(Amended by Stats. 1981, Ch. 470, Sec. 2.)



1258

Whenever by this code the county superintendent of schools is authorized or required to prepare for, hold, or conduct any election in or for any public school district the county superintendent may contract with the county elections official for the performance under the supervision of the county superintendent of any or all of the duties incident to the preparation for and holding of elections.

The governing board of a school district may contract with the county elections official for the performance under the supervision of the governing board of any or all duties incident to the holding or conducting of an election in the district for the issuance and sale of bonds of the district pursuant to Section 15100.

(Amended by Stats. 2002, Ch. 221, Sec. 3. Effective January 1, 2003.)



1259

The Director of Corrections may establish and maintain classes for inmates of institutions or facilities under the jurisdiction of the Department of Corrections by entering into an agreement with the county superintendent of schools of a county in which the institution or facility is located, or of a county contiguous to such county, with the approval of the county board of education, under which the county shall maintain classes for such inmates.

Any agreement entered into between the county superintendent of schools and the Director of Corrections, pursuant to this section shall require the Department of Corrections to reimburse the county for the cost to the county of maintaining such classes. “Cost” as used herein includes contributions required to be made by the county superintendent to the State Teachers’ Retirement System, but such cost shall not include an amount in excess of the amount expended by the superintendent for salaries of the teachers for such classes, increased by one-fifth. Salaries of such teachers for the purposes of this section shall not exceed the salaries as set by the county superintendent for teachers in other classes for adults maintained by the county.

Attendance or average daily attendance in classes established pursuant to this section shall not be reported to the State Department of Education or the Board of Governors of the California Community Colleges for apportionment and no apportionment from the State School Fund shall be made on account of average daily attendance in such classes.

No county superintendent of schools shall provide for the academic education of adult inmates of state institutions or facilities under the jurisdiction of the Department of Corrections except in accordance with this section.

(Enacted by Stats. 1976, Ch. 1010.)



1260

The county superintendent of schools, with the approval of the county board of education, may:

(a) Conduct studies through research and investigation as are determined by the county board to be required in connection with the future management, conditions, needs, and financial support of the schools within the county; or join with one or more school district or community college district governing boards in the conduct of the studies.

(b) Install and maintain exhibits of educational programs and activities of the school districts and community college districts within the county at any county fair or at any agricultural district fair.

(c) Inform and make known to the citizens of the county, the educational programs and activities of the school districts or community college districts in the territory within his or her jurisdiction.

(d) Subscribe for membership in any society, association, or organization which has for its purpose the promotion and advancement of public or private education, subject to the same restrictions as are imposed by Section 35173 on governing boards of school districts respecting those subscriptions.

(e) Provide in-service programs and coordinative services for any school or community college district governing board or governing board association in the territory under the jurisdiction of the county superintendent of schools.

(Amended by Stats. 1990, Ch. 1372, Sec. 19.)



1262

Each county superintendent of schools is authorized upon request to provide consultative or coordinative services for school districts and community college districts in the territory under his or her jurisdiction which have established educational programs that are designed to meet the requirements of federal law for the receipt of federal funds for the support of the programs, and that are supported in whole or in part by federal funds. The services may be financed by the federal funds as may be provided.

(Amended by Stats. 1990, Ch. 1372, Sec. 20.)



1263

It is the intent of the Legislature that certificated personnel serving in the public schools have a responsible understanding of the nature and range of physical, mental, and emotional disabilities of children and youth and of the major implications of such disabilities. In furtherance of this intent, county superintendents of schools are encouraged, in cooperation with school districts, community college districts and colleges and universities, to sponsor workshops or similar activities for certificated personnel to provide opportunities to gain or increase these understandings.

It is not the intent of the Legislature that this section be interpreted as a requirement for the issuance or the renewal of any credential.

(Enacted by Stats. 1976, Ch. 1010.)



1266

Whenever the county superintendent of schools of any county provides for the maintenance and repair of the property of any school districts under his or her jurisdiction that elect to take advantage of the provisions of Sections 1267 to 1270, inclusive, he or she shall, upon the request of the governing board of that district, transfer from the general fund of the district to the “school maintenance and repair fund” a sum not to exceed 1 percent of the amount apportioned from the State School Fund to the district during the fiscal year in which the governing board of the district notifies him or her of its election to take advantage of the provisions of Sections 1267 to 1270, inclusive.

(Amended by Stats. 2010, Ch. 89, Sec. 1. Effective January 1, 2011.)



1267

Out of the school maintenance and repair fund the superintendent of schools of the county shall purchase materials, bill the district on supplies and equipment, and employ labor to maintain and repair school premises and property of the school districts, under his or her jurisdiction which have elected to take advantage of the provisions of this article, and shall deliver a memorandum in triplicate of the cost of the service on or about the first of each calendar month to the school district.

(Amended by Stats. 1981, Ch. 471, Sec. 5.)



1268

Upon receipt of the memorandum the governing board of the district shall draw an order on the funds of the district in favor of the county superintendent of schools in the amount of such cost and forward it with the duplicate and triplicate of the memorandum to the superintendent of schools who shall verify the cost and file the duplicate with the county auditor and the triplicate with the county treasurer. In lieu of the issuance of an order by the governing board of the district in payment of the supplies and equipment, the superintendent of schools of the county may transfer from the proper account of the school district to his or her school maintenance and repair fund a sum equal to the cost of the services as stated in the memorandum.

(Amended by Stats. 1981, Ch. 471, Sec. 6.)



1269

The superintendent of schools of the county may employ such extra help as is necessary to perform the labor for the maintenance and repair work, as well as to provide for the supervision and transportation of the labor together with the equipment and materials for the work. The cost price of the maintenance and repair services to any school district is the original cost thereof and in addition a sum sufficient to reimburse the county superintendent of schools for all supervision, transportation, equipment, and other expenses, but the sum added shall not in any case exceed 10 percent of the cost of labor and supplies.

(Amended by Stats. 1981, Ch. 471, Sec. 7.)



1270

The county superintendent of schools of any county may use schoolbuses to transport pupils attending schools or classes operated by the county superintendent pursuant to Article 15 (commencing with Section 1920) of Chapter 6 of this part, including adults attending special classes for adults designed to serve the educational needs of handicapped adults operated pursuant to Section 52570, and teachers or other employees employed by the county superintendent of schools, to and from school athletic contests or other school activities, or to and from fairs or expositions held in the state or in any adjoining state and in which the pupils participate actively or as spectators. The transportation may be provided on any day or days throughout the school year.

(Amended by Stats. 2009, Ch. 303, Sec. 1. Effective January 1, 2010.)



1270.1

The county superintendent of schools may allow pupils entitled to attend the public schools under his jurisdiction, but in attendance at a school other than a public school under the provisions of Section 48222, transportation upon the same terms and in the same manner and over the same routes of travel as is permitted pupils attending the public schools.

The authorization of this section shall be restricted to actual transportation when furnished by the county superintendent, and nothing in this section shall be construed to authorize or permit in lieu of transportation payments of money to parents or guardians of children attending private schools.

(Added by Stats. 1977, Ch. 347.)



1271

The county superintendent of schools may, with the approval of the county board of education, hold one trustees’ meeting in each year as follows:

(a) One school trustee of each school district of the county shall attend the meeting and participate in its proceedings but more than one trustee of any district may attend if the board of trustees of that district so directs.

(b) School trustees of each school district shall select the trustee or trustees who shall attend the meeting.

(c) Each trustee selected to attend the meeting shall be allowed his or her actual traveling expenses for not to exceed one day incurred in going to and returning from the meeting. The expenses shall be verified by the county superintendent of schools.

(d) The county superintendent shall notify each trustee of the county at least 10 days prior to calling of the trustees’ meeting of the time and place of the meeting.

(e) Each session of the trustees’ meeting may be called at any hour on the day specified and may continue for that time as those meeting see fit.

(f) The county superintendent shall draw his or her requisition on the county auditor who shall draw his or her warrant on the county school service fund to pay the expenses of holding the trustees’ meeting.

(Amended by Stats. 1990, Ch. 1372, Sec. 21. Operative January 1, 1992, by Sec. 709 of Ch. 1372.)



1273

The county superintendent of schools, in accordance with rules and regulations adopted by the county board of education, may provide for the reimbursement of any person or persons for the theft, destruction, or damage by arson, burglary or vandalism of personal property brought in to be used in the facilities of the county superintendent of schools. Reimbursement shall be made only when prior approval for the use of the facilities was given, and after the value of the damaged or stolen property is agreed upon by the persons or person bringing in the property and the administrator or representative of the administrator. This determination of value need take place only after the theft, destruction, or damage of the property. The county superintendent of schools may establish a maximum value of reimbursement which will be paid.

(Added by Stats. 1978, Ch. 838.)



1274

The county superintendent of schools may establish a fund or funds for losses, and payments, including, but not limited to, property of the county superintendent of schools, any liability, and workers’ compensation, in the county treasury for the purpose of covering the deductible amount under deductible types of insurance policies, losses or payments arising from self-insurance programs, or losses or payments due to noninsured perils. In the fund or funds shall be placed such sums, to be provided in the budget of the county superintendent of schools, as will create an amount which, together with investments made from the fund or funds, will be sufficient in the judgment of the county superintendent of schools to protect the county superintendent of schools from those losses or to provide for payments on the deductible amount under deductible types of insurance policies, losses or payments arising from self-insurance programs, or losses or payments due to noninsured perils. Nothing in this section shall be construed as prohibiting the county superintendent of schools from providing protection against those losses or liability for the payment of claims partly by means of the fund or funds and partly by means of insurance written by acceptable insurers.

The fund or funds shall be considered as separate and apart from all other funds of the county superintendent of schools, and the balance therein shall not be considered as being part of the working cash of the county superintendent of schools in compiling annual budgets.

Warrants may be drawn on, or transfers made from, the fund or funds so created only to reimburse or indemnify the county superintendent of schools for losses as herein specified, and for the payment of claims, administrative costs, related services, and to provide for deductible insurance amounts and purchase of excess insurance. The warrants or transfers shall be within the purpose of the fund or funds as established by the county superintendent of schools.

The cash placed in the fund or funds may be invested and reinvested by the county treasurer, with the advice and consent of the county superintendent of schools, in securities which are legal investments for surplus county funds in this state. The income derived from the investments, together with interest earned on uninvested funds, shall be considered revenue of and be deposited in the fund. The cost of contracts or services authorized by this section are appropriate charges against the respective fund.

The county superintendent of schools may contract for investigative, administrative, and claims adjustment services relating to claims. The contract may provide that the contracting firm may reject, settle, compromise, and approve claims against the county superintendent of schools, its officers or employees, within those limits and for those amounts as the county superintendent of schools may specify, and may provide that the contracting firm may execute and issue checks in payment of those claims, which checks shall be payable only from a trust account which may be established by the county superintendent of schools. Funds in the trust account established by the county superintendent of schools pursuant to the provisions of this section shall not exceed a sum sufficient as determined by the superintendent to provide for the settlement of claims for a 30-day period. The rejection or settlement and approval of a claim by the contracting firm in accordance with the terms of the contract shall have the same effect as would the rejection or settlement and approval of the claim by the county superintendent of schools. The contract may also provide that the contracting firm may employ legal counsel, subject to those terms and limitations as the county superintendent of schools may prescribe, to advise the contracting firm concerning the legality and advisability of rejecting, settling, compromising, and paying claims referred to the contracting firm by the county superintendent of schools for investigation and adjustment, or to represent the superintendent in litigation concerning the claims. The compensation and expenses of the attorney for services rendered to the county superintendent of schools shall be an appropriate charge against the appropriate fund.

The contract provided for in this section may contain any other terms and conditions the county superintendent of schools may consider necessary or desirable to effectuate the superintendent’s self-insured programs.

In lieu of, or in addition to, contracting for the services described in this section, the county superintendent of schools may authorize an employee or employees to perform any or all of the services and functions which the county superintendent of schools may contract for under the provisions of this section.

As used in this section, “firm” includes a person, corporation, or other legal entity.

A county superintendent of schools may participate in, or administer, insurance for one or more school or community college districts pursuant to this section, and Section 81602.

(Amended by Stats. 2010, Ch. 89, Sec. 2. Effective January 1, 2011.)



1275

The county superintendent may arrange with a county purchasing agent for the purchase of standard school supplies and equipment in accordance with the regulations of the county board of education and the purchasing agent shall act in that capacity when so authorized.

(Added by renumbering Section 40005 by Stats. 1987, Ch. 1452, Sec. 312.)



1276

The county superintendent of schools may contract with an acceptable party who is one of the three lowest responsible bidders for the lease, purchase, or maintenance of electronic data-processing systems and for the lease, purchase, or maintenance of supporting software.

(Added by Stats. 1982, Ch. 288, Sec. 2.)



1277

The county superintendent of schools, with the approval of the county board of education and in accordance with rules prescribed by the board, may market or license any noneducational mainframe electronic data-processing software developed by that office to any person or any public or private corporation or agency. Proceeds from the marketing or licensing of noneducational mainframe electronic data-processing software under this section shall be used exclusively for educational purposes.

(Added by Stats. 1984, Ch. 607, Sec. 1.)



1278

The superintendent of schools of each county may conduct teacher institutes on behalf of the school districts in the county.

(Added by Stats. 1987, Ch. 1452, Sec. 23.)



1279

(a) The county superintendent of schools shall not in any manner dispose of any item of personal property worth over twenty-five thousand dollars ($25,000) that belongs to the county office of education without meeting the following conditions:

(1) Obtaining an independent valuation of the property.

(2) Advertising the property for sale in a newspaper of general circulation within the district, or, if there is no newspaper of general circulation within the district, in any newspaper of general circulation that is regularly circulated in the district. The advertisement shall be published for a period of time in accordance with the policy of the county board of education.

(3) Bringing the matter to the attention of the county board of education for its discussion at a regularly scheduled public meeting.

(4) Obtaining the approval of the county board of education.

(b) The county superintendent of schools shall not in any manner dispose of any personal property worth less than twenty-five thousand dollars ($25,000) that belongs to the county office of education unless he or she certifies the value of the property in a quarterly report and submits that report to the county board of education for its review.

(Added by Stats. 1999, Ch. 838, Sec. 2. Effective January 1, 2000.)



1280

If a revision in excess of twenty-five thousand dollars ($25,000) is proposed by the county superintendent of schools to the annual budget of the county superintendent of schools after the county board of education has adopted the budget, the revision shall be incorporated in the next interim financial report or other board report when the report is submitted to the county board of education for discussion and approval at a regularly scheduled public meeting of the county board of education.

(Added by Stats. 1999, Ch. 838, Sec. 3. Effective January 1, 2000.)



1281

(a) No county superintendent of schools may hire as a consultant any entity in which he or she has a financial interest.

(b) If the county superintendent of schools enters into a consultant contract for twenty-five thousand dollars ($25,000) or more and the contract constitutes a budget revision, it shall be incorporated in the next interim financial report or other board report when the report is submitted to the county board of education for discussion and approval at a regularly scheduled public meeting of the county board of education.

(Added by Stats. 1999, Ch. 838, Sec. 4. Effective January 1, 2000.)






ARTICLE 3 - Staff

1290

Except as otherwise provided by law, every county superintendent may appoint a deputy.

(Enacted by Stats. 1976, Ch. 1010.)



1292

The compensation of each deputy school superintendent of a city and county shall be not less than the minimum received by any high school principal in the city and county.

(Enacted by Stats. 1976, Ch. 1010.)



1293

A county superintendent of schools may enter into contracts of employment with persons employed by him in positions requiring certification qualifications for periods of not to exceed the end of the school year in which the term for which the county superintendent of schools was elected or appointed expires and in no event, for more than four years and six months.

(Enacted by Stats. 1976, Ch. 1010.)



1294

Each person employed by a county superintendent of schools in a position requiring certification qualifications, except employees included in the civil service system or in any merit system, or any person who holds an office by virtue of an election conducted under the Elections Code or the Education Code, and whose salary is paid from the county school service fund, has the same right with respect to leaves of absence, sick leave, and bereavement leave as a person employed by a school district or a community college district in a position requiring certification qualifications.

Sections 22724, 44845, 44922, 44949, 44955, 44962 to 44976, inclusive, 44977, 44978, 44979, 44983, 44984, 44985, 44987, 87413, 87414, 87740, 87743, 87763 to 87779, inclusive, 87780, 87781, 87782, 87786, 87787, and 87788 apply to persons so employed by a county superintendent of schools and so paid from the county school service fund. Whenever, in those provisions, a duty or power is imposed upon or granted to the governing board of a school district or community college district or an employee thereof, the power or duty shall, for the purposes of this section, be deemed to be granted to or imposed on the county superintendent of schools or his or her employee, respectively. When “district” is used in those provisions, it shall, for the purposes of this section, be deemed to mean “county superintendent of schools.” Compensation paid to employees during those leaves shall be paid from the county school service fund.

The granting of leaves of absence to employees pursuant to Section 44966 or 87767 shall be by the county superintendent of schools, upon approval by the county board of education.

(Amended by Stats. 1990, Ch. 1372, Sec. 22.)



1294.1

(a) Notwithstanding any other provision of this code, a county superintendent of schools may employ substitute or temporary employees in a position requiring certification requirements to serve for periods of less than one year to provide instructional and related educational services in county community schools operated pursuant to Chapter 6.5 (commencing with Section 1980) of Part 2 and juvenile court schools operated pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 if a temporary increase in enrollment exists.

(b) The number of employees hired under this section shall not exceed the number necessary to accommodate the temporary increase in enrollment and shall not increase established class size or pupil-to-teacher ratios, or both.

(c) If a substitute or temporary employee serves more than 60 schooldays, the employee is deemed to have been hired as a substitute or temporary employee for the duration of the semester in which the employee renders the substitute or temporary service.

(d) Notwithstanding Sections 44917 and 44920, it is not required that substitute or temporary employees employed under this section replace regularly employed persons absent from service.

(e) For purposes of this section, a temporary increase in enrollment exists when the number of pupils enrolled is more than the average enrollment of the preceding two fiscal years prior to the year in which the substitute or temporary employee was hired under this section.

(Added by Stats. 1994, Ch. 255, Sec. 1. Effective January 1, 1995.)



1294.5

Any county superintendent of schools may employ persons possessing an appropriate credential as certificated employees in programs and projects to perform services conducted under contract with public or private agencies, or other categorically funded projects of indeterminate duration. The terms and conditions under which such persons are employed shall be mutually agreed upon by the employee and the county superintendent and such agreement shall be reduced to writing. Service pursuant to this section shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee unless (1) such person has served pursuant to this section for at least 75 percent of the number of days the regular schools of county superintendent by which he is employed are maintained, and (2) such person is subsequently employed as a probationary employee in a position requiring certification qualifications. Such persons may be employed for periods which are less than a full school year and may be terminated at the expiration of the contract or specially funded project without regard to other requirements of this code respecting the termination of probationary or permanent employees.

This section shall not be construed to apply to any regularly credentialed employee who has been employed in the regular educational programs of the county superintendent of schools as a probationary employee before being subsequently assigned to any one of these programs.

(Added by Stats. 1977, Ch. 36.)



1295

The county superintendent of schools, with the approval of the county board of education, may grant leaves of absence, with or without pay, to persons employed by him in positions not requiring certification qualifications in the same manner and to the same extent as is permitted of school district governing boards by Section 45190 and Section 88190.

(Enacted by Stats. 1976, Ch. 1010.)



1296

(a) If the average daily attendance of the schools and classes maintained by a county superintendent of schools is 250 or more, each person who, after being employed for three complete consecutive school years by the superintendent in a teaching position in those schools or classes requiring certification qualifications and whose salary is paid from the county school service fund, is reelected for the next succeeding school year to such a position in those schools or classes, shall be classified as and become a permanent employee of the county superintendent of schools.

Such an employee shall have the same rights and duties as employees of school districts to which Section 44882 applies. Sections 44841, 44842, 44882, 44948.3, and 44948.5 are applicable to these employees.

This subdivision shall apply only to probationary employees whose probationary period commenced prior to the 1983–84 fiscal year.

(b) If the average daily attendance of the schools and classes maintained by a county superintendent of schools is 250 or more, each person who, after being employed for two complete consecutive school years by the superintendent in a teaching position in those schools or classes requiring certification qualifications and whose salary is paid from the county school service fund, is reelected for the next succeeding school year to such a position in those schools or classes, shall be classified as and become a permanent employee of the county superintendent of schools.

The county superintendent of schools shall notify the employee, on or before March 15 of the employee’s second complete consecutive year of employment by the superintendent in a teaching position in schools or classes maintained by the superintendent requiring certification qualifications, of the decision to reelect or not reelect the employee for the next succeeding school year to such a position in those schools. In the event that the county superintendent does not give notice pursuant to this section on or before March 15, the employee shall be deemed reelected for the next succeeding school year.

Such an employee shall have the same rights and duties as employees of school districts to which Section 44882 applies. Sections 44841, 44842, 44882, 44948.3, and 44948.5 are applicable to these employees.

This subdivision shall apply only to probationary employees whose probationary period commenced during the 1983–84 fiscal year or any fiscal year thereafter.

(c) As used in this section, “teaching position” means any certificated position designated as of January 1, 1983, by the county board of education or the county superintendent of schools as a teaching position for the purpose of granting probationary or permanent status.

(Amended by Stats. 1985, Ch. 1115, Sec. 1.)



1297

For the purpose of insurance under the workers’ compensation laws of this state, any person employed by a county superintendent of schools to supervise instruction or to give instruction in the school districts or community college districts located in the territory under the jurisdiction of the county superintendent of schools shall be deemed an employee of the county. The cost of insuring any person employed to supervise instruction shall be paid by the county superintendent of schools from the county school service fund. The cost of insuring any person employed by the county superintendent of schools to give instruction shall be paid by the county superintendent of schools from the county school service fund.

(Amended by Stats. 1990, Ch. 1372, Sec. 23.)



1298

By agreement between the county board of education and county board of supervisors, in counties in which the provisions of Article 4 (commencing with Section 1310) have become operative and in which functions and duties have been transferred from the county board of supervisors to the county board of education in accordance with Sections 1043 and 1080, the county superintendent of schools may be authorized to employ an administrative adviser as part of the classified service. His or her compensation shall be as fixed by the county board of education, and shall be paid from that part of the single budget prepared by the county board of education for which a county tax is levied pursuant to Section 1623. His or her duties shall be the administrative duties established by the county board of education, and to counsel with and act as a coordinator between, the district attorney or county counsel, the county board of education, the county committee on school district organization, the personnel commission, the county superintendent of schools, school districts, and community college districts which request his or her services. The district attorney or county counsel shall continue to have and to discharge all of the authority and duties imposed upon him or her by law in the schools and education fields; however, the administrative adviser may be deputized by the district attorney or county counsel, in his or her discretion, if the adviser is admitted to practice law in this state.

(Amended by Stats. 1990, Ch. 1372, Sec. 24.)



1299

A supervisor of health employed by the county superintendent of schools shall perform such duties in connection with the supervision of the health of pupils as are prescribed by the county superintendent of schools.

(Enacted by Stats. 1976, Ch. 1010.)



1300

(a) A county superintendent of schools may award consultancy contracts to retired certificated employees of the county superintendent of schools or a school district or community college district of the county who were employed by the county superintendent of schools or a school district or community college district of the county for at least 10 years and who are at least 55 years of age.

(b) A county superintendent of schools may enter into a contract with a retired certificated employee who has been employed by the county superintendent of schools or a school district or community college district of the county at least 10 years and who is at least 55 years of age whereby the retired employee is granted a consultancy contract with the county superintendent of schools, which contract is renewable on an annual basis for up to five years or until the retired employee reaches age 65, whichever comes first.

(c) Persons hired by a consultancy contract as authorized by this section are considered employees and are subject to the earnings limitation provided in Section 23919.

(Added by Stats. 1977, Ch. 355.)



1301

The county superintendent of schools, in accordance with rules and regulations adopted by the county board of education, may provide for the payment of the costs of replacing or repairing property of an employee, such as eyeglasses, hearing aids, dentures, watches, articles of clothing necessarily worn or carried by the employee, or vehicles when any such property is damaged in the line of duty without fault of the employee or if such property is stolen from the employee by robbery or theft while the employee is in the line of duty. If the property is damaged beyond repair or stolen, the actual value of such property may be paid. The determination of the value of such property shall be equal to its value at the time of the damage, destruction, or theft. Limits may be established for the payment for such damaged or stolen property.

In the event the employee is paid the costs of replacing or repairing such property, or the actual value of such property, the county superintendent of schools shall, to the extent of such payments, be subrogated to any right of the employee to recover compensation for such damaged or stolen property. The county superintendent of schools may file and prosecute an action to enforce its subrogation right in the small claims court if the amount of the claim is within that court’s monetary jurisdiction or may enforce its subrogation right in any other court of competent jurisdiction.

(Added by Stats. 1978, Ch. 838.)



1302

(a) The county superintendent of schools shall not increase by ten thousand dollars ($10,000) or more the salary or bonus of any employee of the county office of education unless the matter is brought to the attention of the county board of education for its discussion at a regularly scheduled public meeting of the county board of education.

(b) The county superintendent of schools shall not increase the retirement benefits of any employee of the county office of education unless the matter is brought to the attention of the county board of education for its discussion at a regularly scheduled public meeting of the county board of education and the county board of education approves the increase.

(Added by Stats. 1999, Ch. 838, Sec. 5. Effective January 1, 2000.)






ARTICLE 4 - Classified County School Employees

1310

The provisions of this article shall become operative in any county upon adoption of a resolution by the county board of supervisors to make it operative.

(Enacted by Stats. 1976, Ch. 1010.)



1311

Each person employed by a county superintendent of schools in a position not requiring certification qualifications and whose salary is paid from the county school service fund shall be employed in accordance with the provisions of Chapter 1 (commencing with Section 44000) and Chapter 5 (commencing with Section 45100) of Part 25 of Division 3 of Title 2, and Chapter 1 (commencing with Section 87000) and Chapter 4 (commencing with Section 88000) of Part 51 of Division 7 of Title 3.

(Enacted by Stats. 1976, Ch. 1010.)



1312

County employees assigned to the office of the county superintendent of schools shall cease to be employees of the county upon the establishment of a separate budget for the office of the county superintendent of schools, and shall thereafter be paid from the county school service fund. Other county employees assigned to functions transferred to the county board of education pursuant to Article 3 (commencing with Section 1080) of Chapter 1 of this part shall cease to be employees of the county upon the effective date of such transfer, and shall thereafter be paid from the county school service fund.

(Enacted by Stats. 1976, Ch. 1010.)



1313

Each county employee whose status is changed by this article, and who is in employment and a member of a county retirement system other than one provided by contract with the State Employees’ Retirement System on the date of such change, shall become eligible for membership in the State Employees’ Retirement System in accordance with the State Employees’ Retirement Law with respect to his employment thereafter, and shall be subject to the reciprocal benefits provided by said systems; provided, that such employee may elect to continue in membership of such county retirement system with respect to such employment thereafter, in which event the same appropriations and transfers of funds shall be made to the retirement fund of the county system for such employee as those required of the county under the county retirement law, and such amounts shall be legal charges against the county school service fund. The election authorized by this section shall be made no later than the date preceding the date upon which his status is changed in accordance with procedures to be established by the board of supervisors, which shall allow at least 30 days to make the election. The election once made may not be rescinded. An employee who does not elect to continue membership in the county system shall be deemed to have discontinued county employment for purposes of the county system at the close of the day preceding the date upon which his status changes.

(Enacted by Stats. 1976, Ch. 1010.)



1314

County employees whose status is changed by this article shall retain all accumulated and unused sick leave, vacation, compensatory overtime and other benefits which can reasonably be construed to have been an earned right at the time of transfer from county service to the county school service fund.

(Enacted by Stats. 1976, Ch. 1010.)



1315

The county board of education may grant to employees whose salaries are paid from the county school service fund any employee benefit which the board of supervisors provides for county employees.

(Enacted by Stats. 1976, Ch. 1010.)



1316

No employee transferred from the county service to a position, the salary for which is paid from the county school service fund, shall suffer any loss of salary at the time of transfer or as to the future as relates to his status on the salary scale of the county in effect at the time of the transfer.

(Enacted by Stats. 1976, Ch. 1010.)



1317

(a) The county board of education shall adopt the merit system as provided in Article 6 (commencing with Section 45240) of Chapter 5 of Part 25 of Division 3 of Title 2, and Article 3 (commencing with Section 88060) of Chapter 4 of Part 51 of Division 7 of Title 3, if the county has a merit (civil service) system in effect at the time of the adoption of this article as provided in Section 1310.

(b) Notwithstanding Article 6 (commencing with Section 45240) of Chapter 5 of Part 25, any personnel commission in a county of the third class, as described in Section 2562, may, after a public hearing, and after consultation with all affected employee organizations, adopt a regulation providing for the appointment of one or more alternate members of the personnel commission. The appointment of any alternate member shall be with the concurrence of all affected employee organizations. Thereafter, an alternate may serve only in the absence of a regular commission member.

(c) This section shall not apply to a county board of education which has been transferred specific duties and functions of the county board of supervisors pursuant to Section 1080 on or after June 1, 1977.

(Amended by Stats. 1999, Ch. 646, Sec. 1. Effective January 1, 2000.)



1318

The county board of education or county superintendent of schools may declare a holiday in the schools or offices operated by the county superintendent of schools whenever good reason exists.

(Enacted by Stats. 1976, Ch. 1010.)



1319

The county superintendent of schools may employ, in accordance with the provisions of Chapter 5 (commencing with Section 45100) of Part 25 of Division 3 of Title 2, such personnel as may be necessary to act as guards at pedestrian crossings to ensure the safety of schoolchildren who use such intersections.

(Added by Stats. 1978, Ch. 295.)






ARTICLE 5 - Unemployment Insurance

1330

(a) The Superintendent of Public Instruction or the Board of Governors of the California Community Colleges, as appropriate, shall represent, and exercise rights of appeal to the Unemployment Insurance Appeals Board under this part on behalf of school employers held under Section 1336 of the Unemployment Insurance Code.

(b) The Superintendent of Public Instruction or Board of Governors of the California Community Colleges is hereby authorized to obtain pertinent personnel records and data from any school employer and to act as an agent individually or collectively for school employers in matters pertaining to unemployment insurance.

(c) Each county superintendent of schools shall have the responsibility of establishing, coordinating, and maintaining, either directly or by contract, an unemployment insurance management system for each school employer participating in the School Employees Fund under Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1 of the Unemployment Insurance Code. A management system shall include general administration, claims management, appointment of hearing representatives, representation of school employers at hearings, and other duties related to the unemployment insurance program in their jurisdiction. These duties and responsibilities may be delegated to any school district, community college district, another county superintendent of schools, or any combination of these entities, including programs under joint powers agreements for the purpose of consolidation for economy and employment of specialists, including the services of a regional data center operated by a county superintendent of schools or the data-processing services of a school district or a community college district. School employers not participating in the School Employees Fund shall be responsible for the development and maintenance of their own unemployment insurance management system required by this subdivision.

(d) Each school employer shall perform pursuant to the type of financing elected, and shall, as required, respond to the Superintendent of Public Instruction or Board of Governors of the California Community Colleges and the county superintendent of schools or designated agency as soon as possible, in no case later than 48 hours, to inquiries made on behalf of the county superintendent or the Superintendent of Public Instruction or Board of Governors of the California Community Colleges in reference to any aspect of eligibility, notice of claim or appeal under the unemployment insurance program. Each county superintendent or agent thereof who is responsible for administering the unemployment insurance program shall be responsible for timely responses to any inquiry by the administrator, Superintendent of Public Instruction, State Treasurer, Controller, or other officer or person responsible for disbursements from the School Employees Fund in the State Treasury as established by Section 822 of the Unemployment Insurance Code, or the Unemployment Fund in the State Treasury. Any school employer which fails to pay the contributions, interest, charges or levies within the time required shall be liable for interest on moneys due at the rate of 1 percent per month or fraction thereof from and after the date of delinquency until paid. If the school employer fails, without good cause, to pay any sums required within the time required, a penalty of 10 percent of the amount noticed, billed or required shall be made by the administrator. The administrator may for good cause waive all or a portion of interest and penalty.

(e) The administrator of the School Employees Fund shall, from available interest earnings, pursuant to investments authorized by Section 822 of the Unemployment Insurance Code, transfer each year an amount equal to two dollars ($2) per covered employee for all districts participating in the School Employees Fund under Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1 of the Unemployment Insurance Code, to the Superintendent of Public Instruction or the Board of Governors of the California Community Colleges, as appropriate. The Superintendent of Public Instruction or the Board of Governors of the California Community Colleges, as appropriate, shall apportion the two dollars ($2) per covered employee amount, less actual state administrative costs not to exceed five cents ($0.05) per covered employee, to the county superintendent of schools to cover costs of administering the unemployment insurance management system specified in subdivision (c).

(f) For the fiscal year 1978–79, and each fiscal year thereafter, the administrator of the School Employees Fund shall transfer the funds by December 31 of each year based on the reports received from the Superintendent of Public Instruction or Board of Governors of the California Community Colleges by November 30 of each year. The reports shall be compiled from the number of covered employees as reported by the county superintendent of schools or community colleges, as appropriate, to the Superintendent of Public Instruction or the Board of Governors of the California Community Colleges by November 1 of each year, based on the covered employees employed in the preceding calendar month. The funds shall be apportioned by the Superintendent of Public Instruction and the Board of Governors of the California Community Colleges prior to January 31 of each year to the county superintendent of schools, less the actual administrative costs of the Superintendent of Public Instruction or the Board of Governors of the California Community Colleges, which shall not exceed an aggregate amount of five cents ($0.05) per covered employee. Funds for the cost of administering the unemployment insurance management system shall be apportioned to each county superintendent of schools according to the number of covered employees in each district reported by him or her, and shall be used only for the purpose of covering actual administrative costs incurred pursuant to Section 1330.

(Amended by Stats. 1990, Ch. 1372, Sec. 25.)






ARTICLE 6 - Tax-Sheltered Annuities

1340

Notwithstanding any other provision of law to the contrary, the following procedure may be utilized for payroll-related payments as limited in this section. The county superintendent of schools may designate one or more national or state banks, savings and loan associations, or federal or state credit unions with the principal office in this state, if the deposits are insured by the Federal Deposit Insurance Corporation, the Federal Savings and Loan Insurance Corporation, the National Credit Union Share Insurance Fund, or other private insurance or guaranty of share accounts that is acceptable to the Commissioner of Financial Institutions, to act as disbursing agents for the county superintendent of schools and for school districts and community colleges in the territory under his or her jurisdiction. The county superintendent of schools may draw orders and requisitions upon the funds of the respective public employers, in favor of the designated institutions, for tax-sheltered annuities, custodial accounts, individual retirement accounts, credit union deductions, insurance plan payments, deferred compensation, withholding taxes, professional dues, and other payroll-related deductions or employer contributions. The county auditor shall follow the procedure with respect to examining and allowing the orders and requisitions set forth in Sections 42639 and 85239. The county superintendent of schools, upon receiving allowed warrants from the county auditor, shall deposit the warrants in the designated institutions. As soon as feasible following deposit, the county superintendent of schools shall furnish the designated institutions with information required to enable disbursement of payments to insurance companies, credit unions, and other recipients, including identification of the employees for whom the payments are to be made, the amount of payment on behalf of each designated employee, and the company to which the payment on behalf of each designated employee is to be made. It shall be the duty of each designated institution to disburse the payments to the recipients entitled thereto by check, bank draft, or other appropriate method, within a reasonable time after receipt of each payment, with necessary information for disbursements, which time period shall not exceed 5 working days. Designated institutions receiving deposits and making disbursements, and the county superintendent of schools, shall be deemed to be agents of the respective public employers, for payment of annuities on behalf of their respective employees, and for other payments as specified, and the moneys received by the designated institutions shall be deemed to be deposits of the county superintendents of schools. Security for the deposits shall be furnished as required by the laws of this state. The county superintendent of schools may directly prepare the information and necessary checks, bank drafts, or other appropriate instruments, on the account or accounts within the designated institutions, providing that payment to recipients entitled thereto with required information is made within the timeframe specified.

(Amended by Stats. 2001, Ch. 430, Sec. 1. Effective January 1, 2002.)






ARTICLE 7 - Retiree Benefit Funds

1350

A county superintendent of schools may establish a retiree benefit fund to accumulate restricted moneys from salary reduction agreements, other contributions for employee retirement benefit payments, or both. Moneys may be transferred to the fund from other funds by periodic expense charges, in amounts based on existing and future obligation requirements. Payments from the retiree benefit fund for insurance, annuities, administrative costs, or any other authorized purpose shall be made in accordance with all warrant approval requirements applicable under this code.

(Added by Stats. 1987, Ch. 586, Sec. 1.)









CHAPTER 3 - County Boards of Supervisors

1400

Except as provided in Sections 4040 to 4045, inclusive, all actions required by this code to be taken by the board of supervisors of the county in which a school district is located, shall, in the case of any joint school district, be taken by the concurrent action of the boards of supervisors of each county in which any part of the joint district is located.

(Amended by Stats. 1990, Ch. 1372, Sec. 27. Operative January 1, 1992, by Sec. 709 of Ch. 1372.)






CHAPTER 4 - Expenses

ARTICLE 1 - Expenses Payable From County School Service Fund

1500

All expenses shall be paid out of the County School Service Fund necessary for the county board of education and the county superintendent of schools to perform the duties and render the services required by and comply with Sections 1042, 1250, 1252, 1270, 1297, 1299, 1330, 1601, 1602, 1702, 41020, 41360, 42621, 42622, 45035, 45056, 60601, 60602, 60605, 84040, 85221, 85222, 87809, Chapter 7.2 (commencing with Section 56836) of Part 30, and Part 1 (commencing with Section 100) of Division 1 of the Unemployment Insurance Code.

This section shall not be construed to prohibit support from the county general fund from being provided for duties and services performed pursuant to the sections and part enumerated above.

(Amended by Stats. 1998, Ch. 89, Sec. 1. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)






ARTICLE 2 - Expenses Payable From County General Fund

1510

(a) Except as provided in Section 1500, all expenses necessary for the county board of education, the county committee on school district organization, and the county superintendent of schools to comply with the following provisions are payable from the county general fund: Sections 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1200, 1201, 1202, 1203, 1240, 1243, 1244, 1245, 1290, 1298, 2600, 5425, 5426, 10020, 16061, 16166, 23000, 23002, 23003, 23004, 23005, 23006, 23008, 35102, 40000, 42124, 42636, 42638, 42643, 42662, 42670, 42671, 42672, 42673, 42674, 42675, 42676, 42677, 42678, 42690, 42691, 42692, 42693, 42694, 42800, 44323, 44422, 44427, 44428, 44429, 44430, 44433, 44434, 44435, 44436, 44437, 44816, 44843, 44857, 45034, 45056, 45057, 48263, 49406, 52550, 52551, 85236, 85238, 85243, 85272, 85280, 85281, 85282, 85283, 85284, 85285, 85286, 85287, 85288, 85300, 85301, 85302, 85303, and 85304.

(b) This section shall not be construed to prohibit support from the county general fund from being provided for duties and services performed pursuant to sections enumerated above for those counties operating under the provisions of Section 1080.

(Amended by Stats. 2010, Ch. 89, Sec. 3. Effective January 1, 2011.)









CHAPTER 5 - County School Service Fund

ARTICLE 1 - County School Service Fund

1600

There is hereby established in the treasury of each county the “county school service fund.”

(Enacted by Stats. 1976, Ch. 1010.)



1601

Wherever any of the terms “unapportioned county elementary school fund,” “county elementary school supervision fund,” “unapportioned county high school fund,” and “county school service fund” are used in this code or in any other law, such term shall be deemed to refer to and mean the “county school service fund.”

(Enacted by Stats. 1976, Ch. 1010.)



1602

The county school service fund shall be utilized by the county superintendent of schools to pay the charges against the fund as are provided in this code; and to provide, with the approval of the county board of education, all of the following:

(a) Additional apportionments to any school district or community college district in the territory under his or her jurisdiction for current expenses that (1) has levied the maximum district tax and in which the annual average current cost per pupil does not exceed the annual average current cost per pupil for all districts of the same type within the county or under the jurisdiction of the county superintendent of schools, or (2) needs additional apportionments for current expenses because of temporary emergency conditions.

(b) Additional apportionments to any school district or community college district in the territory under his or her jurisdiction for the transportation of pupils to and from school to meet temporary emergency conditions.

(Amended by Stats. 1990, Ch. 1372, Sec. 30.)



1604

No moneys shall be expended from the county school service fund for any purpose in excess of the latest proposed expenditures for such purpose as approved by the Superintendent of Public Instruction under Section 14050, without the approval of the Superintendent of Public Instruction.

It shall be the duty of the county auditor to approve warrants drawn on the county school service fund for expenses approved in the county school service fund budget; provided, however, in a county in which the board of supervisors has transferred educational functions to the county board of education pursuant to Section 1080, and a single budget has been authorized for the purposes of the county school service fund, county board of education, county committee on school district organization, and the office of the county superintendent of schools pursuant to Sections 1620 to 1625, inclusive, and the board of supervisors has made the provisions of Sections 42649 and 85265.5 applicable in the county, orders for warrants and warrants shall be signed by the county superintendent of schools and paid by the county treasurer without the approval of the county auditor.

A listing of all warrants issued by the county superintendent of schools, where the approval of the county auditor is not required, shall be forwarded to the county auditor on the same day they are issued. The form of the warrant and the form and content of the warrant listing shall be as approved by the county auditor. The county auditor shall not be liable upon his bond or otherwise for any warrant issued where his approval is not required.

(Amended by Stats. 1979, Ch. 797.)



1605

The title to all property purchased by the county superintendent of schools from the county school service fund is in the offices of the county superintendent of schools.

(Enacted by Stats. 1976, Ch. 1010.)



1606

The money credited to the county school service fund of a county pursuant to Section 16417 of the Government Code may be apportioned by the county superintendent of schools, with the approval of the county board of education, to school districts within which there is land which has been acquired by the United States.

(Amended by Stats. 1990, Ch. 1372, Sec. 31. Operative January 1, 1992, by Sec. 709 of Ch. 1372.)






ARTICLE 2 - County Office of Education Budget Approval

1620

On or before July 1 of each fiscal year, the county board of education shall hold a public hearing on the proposed county school service fund budget for that fiscal year (the “budget year”). The public hearing shall be held prior to the adoption of the budget by the county board of education, and shall occur not less than three days following the availability of the proposed budget for public inspection. The agenda for that hearing shall be posted at least 72 hours prior to the hearing and shall include the location of where the budget will be available for inspection. At the hearing, any taxpayer directly affected by the county school service fund budget may appear before the county board of education and speak on the proposed budget or any item therein.

(Amended by Stats. 1992, Ch. 323, Sec. 1. Effective January 1, 1993.)



1621

(a) The single-fund budget shall be prepared in the form prescribed and furnished by the Superintendent of Public Instruction and shall be the county school service fund budget. The budget shall show a complete plan and itemized statement of all proposed expenditures in each fund of the county office of education, of estimated cash balances, and of all estimated revenues for the budget year, and shall include an estimate of those figures, unaudited, for the fiscal year immediately preceding the budget year.

(b) The budget may contain an amount to be known as the general reserve, in such sum as the county board of education may deem sufficient to meet the cash requirements of the fiscal year next succeeding the budget year until adequate proceeds of the taxes levied or of the apportionment of state funds are available.

(c) The budget may contain a fund balance designated for any specific purpose as determined by the county board of education. Those funds shall be available for appropriation by a majority vote of the members of the county board of education.

(Repealed and added by Stats. 1991, Ch. 1213, Sec. 3.)



1622

(a) On or before July 1 of each fiscal year, the county board of education shall adopt an annual budget for the budget year and shall file the budget with the Superintendent, the county board of supervisors, and the county auditor. The budget, and supporting data, shall be maintained and made available for public review. The budget shall indicate the date, time, and location at which the county board of education held the public hearing required under Section 1620. For the 2014–15 fiscal year and each fiscal year thereafter, the county board of education shall not adopt a budget before the county board of education adopts a local control and accountability plan or approves an update to an existing local control and accountability plan if an existing local control and accountability plan or update to a local control and accountability plan is not effective during the budget year. The county board of education shall not adopt a budget that does not include the expenditures identified in the local control and accountability plan and any annual update to the local control and accountability plan that will be effective for the budget year. Notwithstanding any other provision of this article, for the 2014–15 fiscal year and each fiscal year thereafter, the budget shall not be adopted or approved by the Superintendent before a local control and accountability plan or update to an existing local control and accountability plan for the budget year is approved.

(b) (1) The Superintendent shall examine the budget to determine if it (A) complies with the standards and criteria adopted by the state board pursuant to Section 33127 for application to final local educational agency budgets, (B) allows the county office of education to meet its financial obligations during the fiscal year, and (C) is consistent with a financial plan that will enable the county office of education to satisfy its multiyear financial commitments. In addition, the Superintendent shall identify any technical corrections to the budget that must be made. On or before August 15, the Superintendent shall approve or disapprove the budget and, in the event of a disapproval, transmit to the county office of education in writing his or her recommendations regarding revision of the budget and the reasons for those recommendations.

(2) For the 2014–15 fiscal year and each fiscal year thereafter, the Superintendent shall disapprove a budget if any of the following occur:

(A) The Superintendent has not approved a local control and accountability plan or an annual update to the local control and accountability plan filed by a county board of education pursuant to Section 52070.5 that is effective for the budget year.

(B) The Superintendent determines that the budget does not include the expenditures necessary to implement the local control and accountability plan or an annual update to the local control and accountability plan that is effective for that budget year.

(c) In the event of the disapproval of the budget of a county office of education pursuant to subdivision (b), on or before September 8, the county superintendent of schools and the county board of education shall review the recommendations of the Superintendent at a regularly scheduled meeting of the county board of education and respond to those recommendations. That response shall include any revisions to the adopted budget and other proposed actions to be taken, if any, as a result of those recommendations.

(d) (1) The Superintendent shall examine the revised budget as provided in subdivision (c) to determine if it complies with the standards and criteria adopted by the state board pursuant to Section 33127 for application to final local educational agency budgets and, no later than October 8, shall approve or disapprove the revised budget. For the 2014–15 fiscal year and each fiscal year thereafter, the Superintendent shall disapprove a revised budget if the Superintendent determines that the revised budget does not include the expenditures necessary to implement the local control and accountability plan or an annual update to the local control and accountability plan approved by the Superintendent pursuant to Section 52070.5 that is effective for the budget year. If the Superintendent disapproves the budget, he or she shall call for the formation of a budget review committee pursuant to Section 1623.

(2) Notwithstanding any other law, for the 2014–15 fiscal year and each fiscal year thereafter, if the Superintendent disapproves the budget for the sole reason that the Superintendent has not approved a local control and accountability plan or an annual update to the local control and accountability plan filed by the county board of education pursuant to Section 52070.5, the Superintendent shall not call for the formation of a budget review committee pursuant to Section 1623.

(e) Not later than 45 days after the Governor signs the annual Budget Act, the county office of education shall make available for public review any revisions in revenues and expenditures that it has made to its budget to reflect the funding made available by that Budget Act.

(Amended by Stats. 2014, Ch. 309, Sec. 1. Effective January 1, 2015.)



1623

(a) The budget review committee shall be composed of three persons and shall be selected by the county superintendent of schools and the county board of education solely from a list of no fewer than five candidates provided by the Superintendent of Public Instruction. The candidates shall be persons who have expertise in the management of a school district or county office of education, including, but not be limited to, the fiscal and educational aspects of that management.

(b) No later than five working days after the receipt of the candidate list described in subdivision (a), the county superintendent of schools and the county board of education shall select the budget review committee. If the county superintendent of schools and the county board of education fail to select a committee within the period of time permitted by this subdivision, the Superintendent of Public Instruction instead shall select and convene the budget review committee no later than 10 working days after the receipt by the county superintendent of schools and the county board of education of the candidate list.

(c) No later than October 31, the budget review committee shall review the proposed budget of the county office of education and the underlying fiscal policies of that county office of education, and shall transmit to the Superintendent of Public Instruction, the county superintendent of schools, and the county board of education either of the following:

(1) The recommendation that the budget be approved.

(2) A report disapproving the budget and setting forth recommendations for revisions to the budget that would enable the county office of education to meet its financial obligations both in the budget year and with regard to multiyear financial commitments.

(d) Upon the request of the budget review committee, the Superintendent of Public Instruction may extend the deadline set forth in subdivision (c) for a period of not more than 15 working days.

(e) The Superintendent of Public Instruction shall develop criteria and procedures governing the performance by budget review committees of their duties under this section.

(f) The members of the budget review committee shall be reimbursed for their services and associated expenses while on official business, at rates established by the State Board of Education.

(Repealed and added by Stats. 1991, Ch. 1213, Sec. 3.)



1624

(a) If the budget review committee established pursuant to Section 1623 disapproves the budget of the county office of education, within five working days following the receipt of the committee’s report, the county superintendent of schools and the county board of education may submit a response to the Superintendent of Public Instruction, including any revisions to the adopted budget and any other proposed action to be taken as a result of the recommendations of the budget review committee.

(b) Based upon the recommendations of the budget review committee provided pursuant to subdivision (c) of Section 1623, and any response provided pursuant to subdivision (a), the Superintendent of Public Instruction shall either approve or disapprove the budget of the county office of education. If the Superintendent of Public Instruction disapproves the budget, the superintendent or his or her designee may do any of the following for the remainder of the current fiscal year:

(1) On or before November 30, develop and adopt, in consultation with the county superintendent of schools and the county board of education, a fiscal plan and budget for the county office of education that will allow the county office of education to meet its financial obligations both in the budget year and with regard to the multiyear financial commitments. The county board of education and the county superintendent of schools shall govern the operation of the county office of education for the budget year in accordance with that fiscal plan and budget. The deadline set forth in this paragraph shall be modified to reflect any extension granted under subdivision (d) of Section 1623.

(2) Cancel purchase orders, prohibit the issuance of nonsalary warrants, and otherwise stay or rescind any action that is inconsistent with the fiscal plan and budget adopted pursuant to paragraph (1). The Superintendent of Public Instruction shall inform the county board of education and the county superintendent of schools in writing of his or her justification for any exercise of authority under this paragraph.

(3) Monitor and review the operation of the county office of education.

(4) Determine the need for additional staff and may employ, at county office of education expense, short-term analytical assistance or expertise to validate financial information if the county does not have the expertise or staff.

(5) Require the county office of education to encumber all contracts and other obligations, to prepare appropriate cash flow analyses and monthly or quarterly budget revisions, and to appropriately record all receivables and payables.

(6) Determine whether there are any financial problem areas and may employ, at county office of education expense, a certified public accounting firm to investigate financial problem areas.

(7) Withhold compensation of the members of the county board of education and the county superintendent for failure to provide requested financial information.

(c) The county office of education shall pay reasonable fees charged by the Superintendent of Public Instruction for actual administrative expenses incurred pursuant to subdivision (b), or costs associated with improving the county office of education’s financial management practices.

(d) This section shall not be construed to authorize the Superintendent of Public Instruction to abrogate any provision of a collective bargaining agreement that was entered into by a county office of education prior to the date upon which the Superintendent of Public Instruction disapproved the budget of the county office of education pursuant to subdivision (b).

(e) As he or she deems necessary for the purposes set forth in subdivision (b), the Superintendent of Public Instruction may seek from the county office of education, or otherwise obtain, additional information regarding the budget or operations of the county office of education, through a financial or management review of the county office of education, a cash-flow projection, or other appropriate means.

(Amended by Stats. 1994, Ch. 1002, Sec. 1. Effective January 1, 1995.)



1625

The county superintendent of schools for any county office of education that reports a negative unrestricted fund balance or a negative cash balance in the annual report required by Section 1622 or in the audited annual financial statements required by Section 41020 shall include, with the budget submitted in accordance with Section 1622 and the certifications required by subdivision (l) of Section 1240, a statement identifying the reasons for the negative unrestricted fund balance or negative cash balance and the steps that will be taken to ensure that the negative balance will not occur at the end of the budget year.

(Amended by Stats. 2004, Ch. 896, Sec. 4. Effective September 29, 2004.)



1626

Until the time the county office of education receives approval of its budget under this article, the county office of education shall continue to operate on the basis of the last budget adopted or revised for the county office of education for the fiscal year immediately preceding the budget year.

(Repealed and added by Stats. 1991, Ch. 1213, Sec. 3.)



1627

The county school service fund shall be audited annually by a public accountant or a certified public accountant selected by the county superintendent of schools. The cost of the audit shall be a legal charge against the county school service fund.

(Added by Stats. 1991, Ch. 1213, Sec. 3.)



1628

On or before October 15 of each year, the county superintendent of schools shall prepare and file with the Superintendent, along with the statements received pursuant to subdivision (b) of Section 42100, a statement of all receipts and expenditures of the county office of education for the preceding fiscal year. The statement shall be in a format or on forms prescribed by the Superintendent, in accordance with regulations adopted by the State Board of Education. These forms may be amended periodically by the Superintendent to accommodate changes in statute or government reporting standards.

(Amended by Stats. 2005, Ch. 677, Sec. 2. Effective October 7, 2005.)



1629

On or before October 15 of each year, the county board of education shall adopt a resolution to identify, pursuant to Division 9 (commencing with Section 7900) of Title 1 of the Government Code, the estimated appropriations limit for the county office of education for the current fiscal year and the actual appropriations limit for the county office of education for the preceding fiscal year. That resolution shall be adopted at a regular or special meeting of the board. Notwithstanding Section 7910 of the Government Code, documentation used in the identification of the appropriations limits shall be made available to the public on the date of the meeting at which the resolution is adopted.

(Amended by Stats. 2005, Ch. 677, Sec. 3. Effective October 7, 2005.)



1630

(a) The Superintendent shall review and consider studies, reports, evaluations, or audits of the county office of education that contain evidence that the county office of education is demonstrating fiscal distress according to the standards and criteria developed pursuant to Section 33127, or that contain a finding by an external reviewer that more than 3 of the 15 most common predictors of school agencies needing intervention, as determined by the County Office Fiscal Crisis and Management Assistance Team, are present. If those findings are made, the Superintendent shall investigate the financial condition of the county office of education and determine if the county office of education may be unable to meet its financial obligations for the current or two subsequent fiscal years, or should receive a qualified or negative interim financial certification pursuant to Section 1240.

(b) If at any time during the fiscal year the Superintendent determines that the county office of education may be unable to meet its financial obligations for the current or two subsequent fiscal years, or if the county office has a qualified certification pursuant to Section 1240, he or she shall notify the county board of education and the county superintendent in writing of that determination and the basis for the determination. The notification shall include the assumptions used in making the determination and shall be available to the public. The Superintendent shall do the following, as necessary, to ensure that the county office meets its financial obligations:

(1) Assign a fiscal expert, paid for by the Superintendent, to advise the county office on its financial problems.

(2) Conduct a study of the financial and budgetary conditions of the county office. If, in the course of this review, the Superintendent determines that his or her office requires analytical assistance or expertise that is not available through the county office, he or she may employ, at county office expense, on a short-term basis, staff, including certified public accountants, to provide the assistance and expertise.

(3) Direct the county office to submit a financial projection of all fund and cash balances of the county office as of June 30 of the current year and subsequent fiscal years as he or she requires.

(4) Require the county office to encumber all contracts and other obligations, to prepare appropriate cashflow analyses and monthly or quarterly budget revisions, and to appropriately record all receivables and payables.

(5) Direct the county office to submit a proposal for addressing the fiscal conditions that resulted in the determination that the county office may not be able to meet its financial obligations.

(6) Withhold compensation of the county board of education and the county superintendent for failure to provide requested financial information.

(c) If, after taking the actions identified in subdivision (a), the Superintendent determines that a county office will be unable to meet its financial obligations for the current or subsequent fiscal year, he or she shall notify the county board of education and the county superintendent in writing of that determination and the basis for that determination. The notification shall include the assumptions used in making the determination and shall be available to the public.

(d) If the Superintendent of Public Instruction makes that determination, or if the county office has a negative certification pursuant to Section 1240, the Superintendent, shall, as necessary to enable the county office to meet its financial obligations, do one or more of the following:

(1) Develop and impose, in consultation with the county board of education and the county superintendent, a budget that will enable the county to meet its financial obligations.

(2) Stay or rescind an action that is determined to be inconsistent with the ability of the county office to meet its obligations for the current or subsequent fiscal year and may, as necessary, appoint a fiscal adviser to perform some or all of the duties prescribed by this paragraph on his or her behalf. This includes actions up to the point that the subsequent year’s budget is approved by the Superintendent. The Superintendent shall inform the county board of education in writing of his or her justification for an exercise of authority under this paragraph.

(3) Assist in developing, in consultation with the county board of education and the county superintendent, a financial plan that will enable the county office to meet its future obligations.

(4) Assist in developing, in consultation with the county board of education and the county superintendent, a budget for the subsequent fiscal year. If necessary, the Superintendent shall continue to work with the county board of education and the county superintendent until the budget for the subsequent year is adopted.

(e) Actions taken by the Superintendent pursuant to paragraph (1) or (2) of subdivision (d) shall be accompanied by a notification that includes the actions to be taken, the reasons for the actions, and the assumptions used to support the necessity for those actions. That notification shall be available to the public.

(f) This section does not authorize the Superintendent to abrogate a provision of a collective bargaining agreement that was entered into by a county office prior to the date upon which the Superintendent assumed authority pursuant to subdivision (d).

(g) The county office shall pay reasonable fees charged by the Superintendent for administrative expenses incurred pursuant to subdivision (d) or costs associated with improving the office’s financial management practices.

(h) Notwithstanding any other provision of law, a county treasurer shall not honor a warrant when the Superintendent, as appropriate, has disapproved that warrant, or has disapproved the order on county office funds for which a warrant was prepared.

(i) For all purposes of errors and liability insurance policies, a fiscal expert appointed pursuant to this section shall be deemed to be an employee of the county office of education. The Superintendent may require that the fiscal adviser be placed on the county office of education payroll for the purposes of remuneration, benefits, and payroll deductions.

(j) If staff persons are hired pursuant to paragraph (2) of subdivision (b), the Superintendent may certify to the Controller an amount to be transferred to the State Department of Education, from the funds that otherwise would be apportioned to the county office of education pursuant to Section 2558, for the purpose of paying all costs incurred by that staff in performing their respective services. The Controller, upon receipt of that certification, shall transfer that amount.

(k) To facilitate the appointment of a county office fiscal officer and the employment of additional staff pursuant to paragraphs (1) and (2), respectively, of subdivision (b), for the purposes of those paragraphs, the Superintendent of Public Instruction is exempt from the requirements of Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code and Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 2011, Ch. 296, Sec. 48. Effective January 1, 2012.)









CHAPTER 6 - County School Service Fund Programs and Services

ARTICLE 1 - General Provisions

1700

The Legislature hereby declares that it is in the interest of the state and of the people for the office of the county superintendent of schools, through the county school service fund, to provide coordination of the educational program among school districts and community college districts in the territory under his or her jurisdiction and to provide professional and financial assistance to school districts and community college districts which otherwise, because of size or location, would not be able to furnish a satisfactory program of education for their children. That assistance is a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

In adopting this chapter, the Legislature considers that the coordination of the educational program constitutes the greatest continuing need to be met through the county school service fund. To meet this need the necessity is recognized to provide professional services to coordinate courses of study, guidance services, health services, school library services, special education, and attendance activities.

As an additional need, the Legislature recognizes the necessity to provide professional services in districts too small to supply services for themselves economically and effectively, such as, (a) to prepare courses of study; (b) to supervise instructional practices; (c) to provide direct guidance services, health services, and attendance services normally provided in an educational program; (d) to provide for the purchase, distribution, and use of supplementary instructional materials and equipment; and (e) to provide educational opportunity to normal and special pupils who would otherwise be denied it. It is recognized further that providing for professional service is a transitory function of the county school service fund to be assumed by school districts and community college districts when, through growth or reorganization, they will be able to perform the services for themselves.

It is the further intent of the Legislature that:

(a) Services involving the coordination of the educational program which have among others the purposes of (1) enforcing minimum standards, (2) improving the educational program, and (3) promoting order and reasonable uniformity in the educational program shall be provided, except as may be specifically authorized, at the district level, reserving to the district the opportunity and responsibility for internal improvement, and that those services will be provided in a manner that recognition will be given to the responsibilities placed upon school districts and community college districts, by the Legislature to determine and administer their own educational program.

(b) Services to school districts and community college districts, which do not constitute coordination among districts shall be provided in a manner that impetus will be given to strengthening school districts and community college districts, and to improving district organization to the end that more effective programs of education may be offered, and that the provision of services through the county school service fund shall not act to deter or delay any school districts and community college districts, from furnishing the services for themselves.

(c) Services to school districts and community college districts, shall be cooperatively provided by two or more county superintendents of schools without regard for county boundaries whenever a particular service may be so provided with economy and effectiveness.

(d) The direct operation of an educational program by the county superintendent of schools shall, except as specifically authorized by the Legislature, be limited to those emergency cases where children would otherwise be denied an opportunity for education.

(Amended by Stats. 1990, Ch. 1372, Sec. 32.)



1701

Any services of the county superintendent of schools authorized by this chapter which relate to the coordination of the educational program or coordination of the course of study among districts under his jurisdiction, the preparation of courses of study, the development of courses of study or curricula materials, or research or development studies in connection with the curricular and special services of the county superintendent of schools are subject to the budget and other restrictions of Section 14052 and any other applicable sections.

(Enacted by Stats. 1976, Ch. 1010.)



1702

The county school service fund shall be used to pay for those services provided by the county superintendent of schools that are authorized by this chapter, and for such other purposes as are specifically authorized in Section 1500.

(Enacted by Stats. 1976, Ch. 1010.)



1703

The county superintendent of schools may, with the approval of the county board of education and in accordance with regulations of the Superintendent of Public Instruction which he is authorized to adopt, employ qualified personnel to provide for the coordination of courses of study, guidance services, health services, school library services, special education, and attendance activities among the school districts under his jurisdiction. The regulations of the Superintendent of Public Instruction adopted pursuant to this section shall be adopted with the advice of an advisory committee to include county superintendents of schools, which the Superintendent of Public Instruction is herewith authorized to appoint.

(Enacted by Stats. 1976, Ch. 1010.)



1704

The services described in Section 1703 shall, except in advisory services in school business administration activities, clerical, accounting, and stenographic services, be performed by persons who hold a valid credential, or a life diploma based thereon, authorizing administrative services.

Any person who is, and continuously since September 7, 1955, has been, employed in the office of a county superintendent of schools and is performing any of the services described in Sections 1703 and 1704 may continue to perform such services without possessing the credential otherwise required as long as he remains continuously employed in his position.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Preparation of Courses of Studies

1720

The county superintendent of schools may, with the approval of the county board of education, and in cooperation with school districts and community college districts provide for the preparation of courses of study and the development of curriculum and instructional materials to be used in the elementary and secondary schools.

(Enacted by Stats. 1976, Ch. 1010.)



1721

The county superintendent of schools may, with the approval of the county board of education, enter into an agreement with the governing board of any school district and community college districts in the territory under his or her jurisdiction, other than specified in Section 1720, to provide for the preparation of courses of study by the county superintendent of schools for use in the districts. The agreement shall provide for the payment of the cost of services rendered.

(Amended by Stats. 1990, Ch. 1372, Sec. 33.)



1722

The county superintendent of schools, with the approval of the county board of education, and in cooperation with school districts and community college districts and the State Department of Education, or the board of governors, according to jurisdiction may participate in projects for developmental program planning.

(Enacted by Stats. 1976, Ch. 1010.)



1723

The services described in Sections 1720, 1721 and 1722, except clerical, accounting, and stenographic services, shall be performed by persons who hold a valid credential, or a life diploma based thereon, authorizing administrative services.

Any person who is, and continuously since September 7, 1955, has been, employed in the office of a county superintendent of schools and is performing the services described in this article may continue to perform such services without possessing the credential otherwise required as long as he remains continuously employed in his position.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Supervision of Instruction

1730

The county superintendent of schools may, with the approval of the county board of education, employ supervisors to supervise instruction in the elementary school districts under his jurisdiction which had less than 901 units of average daily attendance during the preceding fiscal year and in the elementary schools of unified school districts under his jurisdiction which had less than 1,501 units of average daily attendance during the preceding fiscal year. The services of supervisors shall be made available in such elementary and unified districts in which adequate supervision of instruction is not being provided by the district.

(Enacted by Stats. 1976, Ch. 1010.)



1731

The county superintendent of schools may, with the approval of the county board of education, enter into an agreement with the governing board of any elementary school district under his jurisdiction for the supervision of instruction in the district by the county superintendent of schools. The agreement shall provide for the payment of the cost of providing the supervision of instruction. The county superintendent of schools shall transfer from the funds of the district to the county school service fund the amounts set forth in the agreement.

(Enacted by Stats. 1976, Ch. 1010.)



1732

The services described in Sections 1730 and 1731 shall be performed by persons who hold a valid credential issued by the State Board of Education or Commission for Teacher Preparation and Licensing authorizing such service.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Supervision of Attendance

1740

The county superintendent of schools may, with the approval of the county board of education, employ personnel to supervise the attendance of pupils in elementary school districts under his jurisdiction which had less than 901 units of average daily attendance during the preceding fiscal year, in high school districts under his jurisdiction which had less than 301 units of average daily attendance during the preceding fiscal year, and in unified school districts under his jurisdiction which had less than 1,501 units of average daily attendance during the preceding fiscal year, if the districts are not served by any district supervisor of attendance.

(Enacted by Stats. 1976, Ch. 1010.)



1741

The county superintendent of schools may, with the approval of the county board of education, provide for the supervision of the attendance of pupils in school districts under his jurisdiction other than specified in Section 1740. The county superintendent of schools shall transfer from the funds of the district to the county school service fund an amount equal to the actual cost of providing for the supervision of attendance.

(Enacted by Stats. 1976, Ch. 1010.)



1742

The services described in Sections 1740 and 1741 shall be performed by persons who hold a valid credential issued by the State Board of Education or Commission for Teacher Preparation and Licensing authorizing performance of the service.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Supervision of Health

1750

The county superintendent of schools may, with the approval of the county board of education, employ one or more supervisors of health, as supervisors of health are defined in Section 49420, to provide health services to pupils in elementary school districts under his jurisdiction which had less than 901 units of average daily attendance during the preceding fiscal year, to pupils in high school districts under his jurisdiction which had less than 301 units of average daily attendance during the preceding fiscal year, and to pupils in unified school districts under his jurisdiction which had less than 1,501 units of average daily attendance during the preceding fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



1751

In lieu of employing supervisors of health, the county superintendent of schools may, with the approval of the county board of education, contract with the board of supervisors of the county in which he holds office, or with any local health district located wholly or partially within such county, for the provision of health services by employees of the county health department or local health district to pupils in the school districts specified in Section 1750.

(Enacted by Stats. 1976, Ch. 1010.)



1752

The county superintendent of schools may, with the approval of the county board of education, enter into an agreement with the governing board of any school district under his jurisdiction for the provision of any or all health services to the district by the county superintendent of schools. The agreement shall provide for the payment of the cost of providing the services. The county superintendent of schools shall transfer from the funds of the district to the county school service fund the amounts set forth in the agreement.

(Enacted by Stats. 1976, Ch. 1010.)



1753

The services described in Sections 1750, 1751, and 1752 shall be performed by persons who hold a valid health and development credential, or life diploma based thereon, or a services credential with a specialization in health issued by the state board or Commission for Teacher Preparation and Licensing; provided, however, that a psychologist may be employed to perform psychological services or may perform psychological services under contract if he or she is the holder of a valid school psychologist credential issued by the state board.

(Amended by Stats. 2006, Ch. 538, Sec. 84. Effective January 1, 2007.)



1754

A supervisor of health employed by the county superintendent of schools shall perform such duties in connection with the supervision of health of pupils as are prescribed by the county superintendent of schools. All rules governing health services provided pursuant to Sections 1750, 1751, or 1752 shall be made by the county superintendent of schools.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Provision of Guidance Services

1760

The county superintendent of schools may, with the approval of the county board of education, employ personnel to provide necessary guidance services to pupils in elementary school districts under his jurisdiction which had less than 901 units of average daily attendance during the preceding fiscal year, in high school districts under his jurisdiction which had less than 301 units of average daily attendance during the preceding fiscal year, and in unified school districts under his jurisdiction which had less than 1,501 units of average daily attendance during the preceding fiscal year; provided, adequate guidance services are not being furnished by the district.

(Enacted by Stats. 1976, Ch. 1010.)



1761

The county superintendent of schools may, with the approval of the county board of education, enter into an agreement with the governing board of any district for the provision of guidance services in the district by the county superintendent of schools. The agreement shall provide for the payment by the district of the cost of providing the guidance services. The county superintendent of schools shall transfer from the funds of the district to the county school service fund the amounts set forth in the agreement.

(Enacted by Stats. 1976, Ch. 1010.)



1762

The services described in Sections 1760 and 1761 shall be performed by persons who hold a valid credential issued by the state board or Commission for Teacher Preparation and Licensing authorizing performance of the services.

(Amended by Stats. 2006, Ch. 538, Sec. 85. Effective January 1, 2007.)






ARTICLE 8 - Provision of Library Services

1770

(a) The county superintendent of schools may, with the approval of the board of supervisors and the county board of education, agree with the county librarian to take over all existing contracts for supplementary books and other material adopted for the course of study between the school districts or community college districts and the county librarian entered into pursuant to the provisions of Sections 18130 to 18139, inclusive. Thereafter the county superintendent of schools shall generally perform such library services for the school districts or community college districts as were theretofore performed by the county library.

(b) After the above agreement has been entered into, the governing board of any district which had not yet joined the county library may enter into an agreement with the county superintendent of schools for the performance of school library services upon such terms and conditions as are fixed in the contracts or agreements.

(c) Whenever the county superintendent of schools performs school library services for any district, the provisions of Sections 18130 to 18139, inclusive, so far as applicable, shall control. The county superintendent shall employ a librarian holding a valid credential authorizing services as a librarian issued by the State Board of Education or Commission for Teacher Preparation and Licensing. He shall also employ such assistants as may be necessary to carry on this service. The cost of the salaries of such librarian and assistants, and the other necessary expenses of maintenance of the library, including necessary supplies, equipment, and books, may be paid from the county school service fund.

(Enacted by Stats. 1976, Ch. 1010.)



1771

(a) The county superintendent of schools of any county in which no county library is maintained may, with the approval of the county board of education, establish and maintain a county school library service for such elementary school districts of the county as elect to participate in such service.

(b) Upon the governing board of any elementary school district electing to participate in such service, the governing board of the district shall enter into an agreement with the county superintendent of schools, and the provisions of Sections 18130 to 18139, inclusive, shall control and be applicable in the same manner as they apply to a school district which enters into an agreement for school library services from the county library.

(c) The county superintendent of schools shall have the same powers, duties, responsibilities, and jurisdiction with respect to the furnishing and performance of library services to elementary school districts which have elected to participate in the county school library service as may be exercised by a county library with respect to school library services.

(d) Whenever the county superintendent of schools establishes and maintains a county school library service pursuant to subdivision (a) of this section, he shall employ a librarian holding a valid credential authorizing service as a school librarian issued by the State Board of Education or Commission for Teacher Preparation and Licensing.

(e) The county superintendents of schools of two or more contiguous counties which have established county school library services under the provisions of this section may cooperate with each other and to that end may enter into agreements with each other, and may do any and all things necessary or convenient to aid and cooperate in carrying out the provisions of this section.

(Enacted by Stats. 1976, Ch. 1010.)



1772

The county superintendent of schools may, with the approval of the county board of education, agree with the proper authorities of the county to transfer funds from the county school service fund to the county library for the purchase of such books and other materials as are adopted by the body authorized to adopt courses of study for the school districts of this county.

(Enacted by Stats. 1976, Ch. 1010.)



1773

The county superintendent of schools of any county maintaining one or more emergency elementary schools may, if the county maintains a county library, enter into an agreement with the proper authorities of the county to provide school library services in each of the schools under such terms and conditions as may be agreed upon. The agreement may, among other matters, provide for the payment by the county superintendent of schools to the proper authorities for the use of the county library from the county school service fund of such money at such times as may be agreed upon. All money transferred shall be used solely by the authorities of the county library for the purchase of books and other materials as may be adopted by the county board of education and for the care and distribution of such books and other materials to the schools.

(Enacted by Stats. 1976, Ch. 1010.)



1774

(a) The county superintendent of schools may establish a county teachers’ library and expend from the county school service fund such amounts as are necessary for the purchase of books therefor and for the payment of the necessary expenses of maintenance thereof.

(b) If there is a county library in any county, the county superintendent of schools may enter into an agreement with the county library for the transfer to it of all books and other property belonging to the county teachers’ library and may order such sums to be transferred from the county school service fund as are necessary for expenditure for the purchase and maintenance of books of professional interest to teachers. Thereupon the teachers’ library shall be administered as a part of the county library.

(Enacted by Stats. 1976, Ch. 1010.)



1775

Whenever the county superintendent of schools assumes responsibility for the establishment of a library or the performance of library services pursuant to this article, the county superintendent shall, on or before August 31st, in each year, report to the State Department of Education on the condition of the libraries under his supervision, for the year ending June 30th preceding. The reports of the superintendent shall, in addition to other matters deemed expedient by the librarian and the superintendent, contain such statistical and other information as is deemed desirable by the State Department of Education. For this purpose the State Department of Education may send to the several county superintendents or librarians instructions or question blanks so as to obtain the material for a comparative study of library conditions in the state.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 9 - Conservation and Training Program

1780

The county superintendent of schools, with the approval of the county board of education, or the county superintendents of two or more counties, jointly may contract with the United States, the State of California, any city, county, city and county or any combination thereof for the joint operation and maintenance of programs in youth conservation and training or for assistance in their operation and maintenance.

(Enacted by Stats. 1976, Ch. 1010.)



1781

Whenever the county superintendent of schools enters into a contract authorized by Section 1780 he may employ youths who reside in the county to help in carrying out the terms of the contract. The county superintendent of schools may seek the advice of the governing boards of districts maintaining high schools in the county to select youth to be employed.

(Enacted by Stats. 1976, Ch. 1010.)



1782

The county superintendent of schools may with the approval of the county board of education provide the coordination services authorized by Section 1703 in connection with meeting the requirements of a contract.

(Enacted by Stats. 1976, Ch. 1010.)



1783

The county superintendent is authorized to perform any function necessary in meeting the requirements of a contract and shall pay for the performance of such functions from funds paid by the agency with whom he contracts, or from funds contributed under law by other individuals or agencies.

(Enacted by Stats. 1976, Ch. 1010.)



1784

Funds received by a county superintendent of schools under a contract entered into pursuant to Section 1780 or contributed to the purposes of this article shall be deposited in the county school service fund of the county. The payment for performance of necessary functions under such a contract shall be paid from the county school service fund of the county.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 10 - Technical, Agricultural and Natural Resource Conservation Schools

1790

The Legislature finds and declares: (1) that young people who have dropped out of high school, thereby failing to receive a minimum education, are faced with limited opportunities and employment barriers because of their lack of training and skills; (2) that such young people comprise a disproportionatel y large segment of the unemployed or unemployables in this state; (3) that such young people are disproportionately involved in juvenile delinquency and youth offenses; (4) that such young people comprise a disproportionate share of those on the welfare rolls; (5) that there is an increasing shortage of the skilled and trained workers needed because of rapid technological change; (6) that many such young people by aptitude are not suited for purely academic studies; (7) that many such young people would benefit from technical, agricultural and natural resource conservation training so as to become independent, productive workers; and (8) that such technical, agricultural and natural resource conservation training would provide skilled workers needed by our rapidly developing technology.

It is the intent and purpose of the Legislature to encourage the establishment of technical, agricultural and natural resource conservation schools in those areas of the state where they are needed in order to reduce the number of school dropouts, combat juvenile delinquency, and to provide more skilled and trained workers. The provisions of this article shall be liberally construed to carry out these intents and purposes.

(Enacted by Stats. 1976, Ch. 1010.)



1791

The county superintendent of schools, with the approval of the county board of education, may establish and operate a technical, agricultural, and natural resource conservation school, or schools, for the purposes described in Section 1790.

(Enacted by Stats. 1976, Ch. 1010.)



1792

The operation of technical, agricultural and natural resource conservation schools shall be under the management and control of the county board of education, which board shall have in reference to the schools the same powers and duties which are now or may hereafter be assigned by law to a governing board for the management of other public schools.

(Enacted by Stats. 1976, Ch. 1010.)



1793

Any county board of education having management and control of a technical, agricultural and natural resource conservation school pursuant to this article may make such special rules and regulations for the operation of such school as are consistent with the provisions and purposes of this article and not contrary to law. Such governing board may provide for the maintenance, operation and supervision of such school, and the technical instruction of students. The board may acquire by purchase, gift, conditional or otherwise, or by the exercise of the power of eminent domain, the site or sites and provide for the construction of suitable buildings thereon. The board may also accept any gifts or donations and make all contracts for the equipment, maintenance and operation of such schools as may be necessary or advisable.

(Enacted by Stats. 1976, Ch. 1010.)



1794

Schools established pursuant to this article may be operated on a full-time placement care basis and facilities may be provided for children in attendance to live at such schools if such arrangements are deemed appropriate. The county superintendent of schools maintaining such schools may provide necessary transportation to the pupils in attendance, if full-time placement care is not deemed in the best interest of the pupil.

(Enacted by Stats. 1976, Ch. 1010.)



1795

The county board of education maintaining one or more schools established pursuant to this article shall appoint a board of admissions to these schools consisting of a representative of the welfare department, a representative of the juvenile probation department, two school district administrators, one member of the lay public, and designated members of the staff of the county superintendent of schools. The president of the county board of education and the county superintendent of schools shall be ex officio members of the board of admissions. The board of admissions may enlist the assistance of any other qualified persons for consultation, evaluation of the needs of students, and advice regarding the admission program. The chairman of the board of admissions shall be appointed by the county superintendent of schools.

If two or more counties agree to operate such a school jointly each county shall select its own board of admissions as otherwise provided in this section. Any reference in this article to the board of admissions is to the board established by the county in which the child is resident if the school is jointly operated by two or more counties.

(Enacted by Stats. 1976, Ch. 1010.)



1796

Admission to, and continuation of attendance at, a school established pursuant to this article shall be only upon the recommendation of the board of admissions.

(Enacted by Stats. 1976, Ch. 1010.)



1797

The board of admissions, or persons designated by it, shall investigate the case of any student whose name is submitted in writing accompanied by a signed request for consideration for admission, and shall make recommendations in each case. The board of admissions shall observe the progress of each student for the purpose of recommending continuance or discontinuance of his attendance.

(Enacted by Stats. 1976, Ch. 1010.)



1798

Subject to the provisions of Section 1796, the county board of education maintaining a school established pursuant to this article shall admit to the school only minors from the age of 13 to 18 years, inclusive, who are qualified for technical or prevocational training by satisfactory completion of the eighth grade and a reasonable exhibition of aptitude, who are residents of the county having jurisdiction over the school. Such students may be considered for the school by the board of admissions upon the recommendation of the county superintendent of schools or the chief administrative officer of the school last attended by the minor. Students who are not residents of the county having jurisdiction over the school may be admitted to the school if approved by the board of admissions, provided that the county of residence shall pay by agreement to the governing board of the school all actual expenses of operation and instruction, including building and grounds, minus state and federal apportionments, not received from contracts with the parents or guardians of the minor, or from the minor’s school district of residence.

No minor shall be admitted to a technical, agricultural and natural resource conservation school without the written approval of his parent or guardian, or retained in such school following withdrawal of approval by his parent or guardian.

Juvenile court judges are hereby empowered to refer from their courts to the board of admissions of the county for study as to qualifications for admittance as a student, any minor brought before them who in their opinion can properly qualify for admission. Upon determination of the board of admissions that such minor is otherwise qualified for admission, if the juvenile court judge enters an order waiving jurisdiction of such minor for the purpose of allowing the minor to attend such technical, agricultural or natural resource conservation school, subject to consent by the minor’s parent or guardian as provided in this section, the minor shall be admitted to the school.

(Enacted by Stats. 1976, Ch. 1010.)



1799

A program shall be outlined for each student admitted to the school. The board of admissions shall review the order of admission at frequent intervals, and at least twice each year, and upon review may recommend the continuance or termination of the stay of any student in the school.

(Enacted by Stats. 1976, Ch. 1010.)



1800

Subject to Section 1801 the course of study for the students and the methods used in planning the course of study for a technical, agricultural and natural resource conservation school shall be established by the county board of education and shall emphasize technical, agricultural, natural resource conservation and related subjects, giving consideration to job opportunities present and future, available in the county. Facilities and equipment for prevocation and trade training shall be provided where appropriate.

(Amended by Stats. 1976, Ch. 1011.)



1801

The course of study shall include:

(a) Two hours per week on the average of American history emphasizing American institutions and ideals, and California history.

(b) Two hours per week on the average of world history, the history of western civilization, and world geography.

(c) One hour per week on the average of American government emphasizing principles of the Constitution and the Declaration of Independence, and the principles of state and local government under the Constitution of this state.

(d) Five hours per week on the average in the use of English, designed to teach the student to read rapidly and perceptively, to write clearly and correctly, and to present ideas orally. Such instruction shall include the principles of grammar and punctuation as instruments of reading and writing. Also a core of reading designed to familiarize the student with the variety of literary forms and to improve his reading ability shall be taught.

(e) A program to develop and maintain an adequate level of physical fitness.

(Enacted by Stats. 1976, Ch. 1010.)



1802

A student at a technical, agricultural, and natural resource conservation school may be assigned part time to a vocational course in a place of employment. Such courses may be developed through the cooperation of the county officials, the board of admission, school personnel, local employers and local labor organizations. Local representatives of the Department of Employment Development, the Department of Industrial Relations and the Division of Apprenticeship Standards, shall cooperate in the development of such courses.

Such vocational training shall be offered subject to the provisions of Article 2 (commencing with Section 1290) of Chapter 2 of Part 4, Division 2 of the Labor Code.

(Enacted by Stats. 1976, Ch. 1010.)



1803

The governing board of a school established pursuant to this article may require members of the staff to reside in the school where desirable, and may furnish suitable quarters, furniture, food, supplies, and laundry for staff members and their families as in its judgment are required in the best interests of the school.

(Enacted by Stats. 1976, Ch. 1010.)



1804

Each technical, agricultural and natural resource conservation school shall conduct a followup study and advise parents and school authorities regarding courses of study and treatment in the interests of the normal development of the student.

(Enacted by Stats. 1976, Ch. 1010.)



1805

The cost of securing sites or constructing and equipping buildings and the cost of housing and equipment in technical, agricultural, and natural resource conservation schools, including but not restricted to, the necessary dormitories, dining halls, and other living quarters for pupils and employees of the school shall be a charge against the funds of the county maintaining the school. Such buildings shall be deemed “school buildings” within the meaning of Section 15100.

(Enacted by Stats. 1976, Ch. 1010.)



1807

The school attendance of such students shall be credited to the county school service fund of the county superintendent of schools providing the education for the students; and State School Fund apportionments on account of such attendance shall be made to the fund in the amount, per unit of average daily attendance, as would be computed for the foundation program of a high school under Section 41712.

(Enacted by Stats. 1976, Ch. 1010.)



1808

A student shall be deemed to be a resident of the high school district in which he lived at the time of his admission to the program and the excess cost for a school year of educating such student shall be paid by the high school district of which he is a resident to the county superintendent who is providing education for the students. The excess cost shall be determined by dividing the total current expense of education as defined in Section 41372 and also excluding expense of boarding and lodging during such school year by the total number of units of average daily attendance in such school or classes during such school year, less state and federal apportionments on account of such average daily attendance.

Average daily attendance of students shall be computed, for purposes of this article, by dividing the number of days such student attended the schools or classes by the number of days that the schools or classes were taught, except that with respect to a student attending such schools or classes for more than 175 days in a school year, the average daily attendance shall be computed by using the divisor of 175.

For purposes of computing average daily attendance 180 minutes of class attendance shall be deemed to constitute a schoolday, and no more than 15 hours of class time per week shall be considered.

Not later than July 15th of each year, the superintendent of schools of the county providing education for students shall forward his claim for the excess expense reimbursement to the high school district of residence of each student during the preceding school year, and the governing board of such high school district shall upon receipt thereof pay such claims.

The governing board of the high school district to which the claim is presented may include in its budget the amount necessary to pay the claim, and, if the amount is included in the budget, the board of supervisors shall levy a school district tax to raise the amount. The school district tax shall be in addition to any other school district tax authorized by law to be levied. All amounts raised by such a tax shall be expended only for the purposes of this article.

(Enacted by Stats. 1976, Ch. 1010.)



1809

This article may be cited as the “Garrigus-Lagomarsino Act.”

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 14.5 - Education of Prisoners

1900

The county superintendent of schools, with the approval of the county board of education and the board of supervisors, shall have power to establish and maintain classes or schools for prisoners in any county jail, county honor farm, or any county industrial farm or county or joint county road camp, for the purpose of providing instruction in civic, vocational, literacy, health, homemaking, technical, and general education.

(Amended by Stats. 1978, Ch. 1267.)



1901

The county board of education shall have the authority to award diplomas or certificates to prisoners enrolled in classes or schools in any county jail, county honor farm, or any county industrial farm or county or joint county road camp upon successful completion of a prescribed course of study.

(Amended by Stats. 1978, Ch. 1267.)



1902

The county board of education may provide for the maintenance on Saturday of classes for prisoners in any county jail, county honor farm, or any county industrial farm or county or joint county road camp.

(Amended by Stats. 1978, Ch. 1267.)



1903

(a) For purposes of attendance, “adult” means any prisoner confined in any county jail, county honor farm, county industrial farm, county or joint county road camp, or community-based correction program, and who has enrolled in classes or schools authorized by Section 1900.

(b) This chapter is applicable to a community-based correction program.

(Amended by Stats. 1996, Ch. 1158, Sec. 1. Effective September 30, 1996.)



1904

For all schools or classes maintained by the county superintendent of schools as authorized by Section 1906 in any county jail, county honor farm, or any county industrial farm or county or joint county road camp, the Superintendent of Public Instruction shall allow the amount computed under Section 1909. For purposes of this section, the Superintendent of Public Instruction shall, by rules and regulations, establish minimum standards for the conduct of the schools or classes, including, but not necessarily limited to, class size, attendance requirements, and requirements concerning records to be kept and reports to be submitted.

(Amended by Stats. 1978, Ch. 1267.)



1905

The sheriff or other official in charge of county correctional facilities may, subject to the approval of the board of supervisors, provide for the rehabilitation of prisoners confined in the county jail, county honor farm or any county industrial farm or county or joint county road camp. Such rehabilitation shall emphasize education and vocational training.

(Amended by Stats. 1978, Ch. 1267.)



1906

The board of supervisors may, by ordinance, direct the county superintendent of schools to establish and maintain classes or schools for prisoners in any county jail, county honor farm, or any county industrial farm or county or joint county road camp established by the county. The county board of education shall have the same powers and duties with respect to such schools, including the establishment of the budget deemed necessary for the operation of the school programs, as the governing board of a school district would have were such schools maintained by a school district.

(Amended by Stats. 1978, Ch. 1267.)



1907

The board of supervisors, in lieu of proceeding under Section 1906, may provide for the establishment and maintenance of classes or schools in connection with the jail facilities for the education and vocational training of the prisoners. The board, by ordinance, may provide for the establishment and maintenance of school facilities in the county jail, county honor farm, or any county industrial farm or county or joint county road camp, and such schools may be maintained by the governing board of any school district maintaining secondary schools.

(Amended by Stats. 1978, Ch. 1267.)



1908

(a) The board of supervisors of the county shall transfer from the general fund of the county to the county school service fund of the county superintendent of schools such sums, in excess of the amount of money received from the state by the county superintendent of schools, as the county board of education has deemed necessary to maintain the school programs in the county jail, county honor farm, county industrial farm or county or joint county road camps as described in Section 1906.

(b) The board of supervisors, in lieu of proceeding under subdivision (a), shall agree with the governing board of the school district providing classes or schools for prisoners, to transfer from the general fund of the county to the general fund of the district such sums, in excess of the amount of money received on the basis of average daily attendance in such programs, as is necessary to maintain its school programs in the county jail, county honor farm, county industrial farm or county or joint county road camps as described in Section 1907.

(Amended by Stats. 1978, Ch. 1267.)



1909

(a) From funds appropriated for allocation pursuant to Sections 2558 and 41841.5, for each county superintendent of schools who maintained schools or classes for adults in correctional facilities in the 1981–82 fiscal year pursuant to Section 1906, and who continues to maintain those schools or classes in each fiscal year thereafter, the Superintendent of Public Instruction shall allow in the 1982–83 fiscal year and each fiscal year thereafter, an amount equal to the actual current expenses of the program, but not to exceed an amount determined as follows:

(1) Compute the prior year statewide average revenue limit per unit of average daily attendance for adults, increased by the amount specified in Section 52616.16 for the current fiscal year.

(2) Multiply the amount computed in paragraph (1) by the average daily attendance of the schools or classes in the current fiscal year.

(3) Multiply the product determined in paragraph (2) for each fiscal year by 0.8.

(b) Notwithstanding subdivision (a), for the 1993–94 and 1994–95 fiscal years, in no event shall the amount allowed to a county superintendent of schools for each unit of average daily attendance pursuant to that subdivision exceed the statewide average revenue limit at which adults in correctional facilities were funded in the 1992–93 fiscal year, as adjusted by any cost-of-living adjustment pursuant to Section 42238.1.

(Amended by Stats. 1993, Ch. 670, Sec. 1. Effective January 1, 1994.)



1909.5

The calculation made pursuant to Section 1909 is subject to Article 9 (commencing with Section 41840) of Chapter 5 of Part 24.

(Added by Stats. 1993, Ch. 670, Sec. 2. Effective January 1, 1994.)






ARTICLE 14.7 - Youth and Adult Offender Education

1915

In addition to any educational opportunity available under Article 14.5 (commencing with Section 1900), any youth or adult offender in custody in Sacramento County shall be permitted, notwithstanding any other provision of law, to enroll in any appropriate educational program operated by a school district, community college district, or private school in that county, subject to the objectives, standards, and conditions set forth in Section 1203m of the Penal Code.

(Added by Stats. 1989, Ch. 1358, Sec. 3. Effective October 2, 1989.)






ARTICLE 15 - Emergency Schools

1920

In order to provide elementary education for children residing in the county, or in order to provide elementary education for children of migratory laborers engaged in seasonal industries within the county, the county superintendent of schools may, with the approval of the county board of education, when funds are not available from other sources and in his judgment it is necessary, do any one or more of the following acts:

(a) Establish and maintain one or more emergency elementary schools for children.

(b) Provide one or more emergency teachers for the regular elementary schools of the districts in the county for the pupils.

(c) Provide transportation for the children to an elementary school.

In lieu of providing transportation of any pupil, the county superintendent of schools may, with the approval of the county board of education, pay to the parents or guardian of the pupil the cost of food and lodging for the pupil at a place convenient to an elementary school. The amount so paid shall not exceed the cost of providing for the transportation of the pupil to and from his home and the school.

The county superintendent of schools may, with the approval of the county board of education, pay the expenses incurred in providing all the facilities and services authorized in this section, including necessary capital outlays, from the county school service fund.

All emergency schools shall be maintained in accordance with standards prescribed by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



1921

The county superintendent of schools shall draw requisitions upon the unobligated funds of any suspended school district under his jurisdiction to pay in whole or in part the expenses incurred for the maintenance of emergency schools in the district.

(Enacted by Stats. 1976, Ch. 1010.)



1922

The county superintendent of schools may, with the approval of the county board of education, insure all real and personal property constructed, purchased, or otherwise provided by him for emergency schools established by him.

(Enacted by Stats. 1976, Ch. 1010.)



1923

The county superintendent of schools may, with the approval of the county board of education, transfer or sell the real and personal property of any emergency school maintained by him to any elementary school district under his jurisdiction, or to any other political subdivision of the state within which the school is located, upon such terms and conditions as are agreed upon by the county superintendent of schools, with the approval of the county board of education, and the governing board or authority of the district or other political subdivision. Districts and other political subdivisions may enter into such agreements and acquire such property. Any funds received by the county superintendent of schools under this section shall be paid by him into the county school service fund.

(Enacted by Stats. 1976, Ch. 1010.)



1924

The units of average daily attendance for a fiscal year in an emergency school maintained by the county superintendent of schools shall be computed by dividing the total number of days of pupils’ attendance in the emergency school during the fiscal year by 175.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 17 - Miscellaneous

1940

The county superintendent of schools may, with the approval of the county board of education, expend county school service funds for the purpose of administering and accounting for the county school service fund, or he may, with the approval of the county board of education, contract with and pay the board of supervisors for services rendered in administering and accounting for the county school service fund.

(Enacted by Stats. 1976, Ch. 1010.)



1941

The county superintendent of schools may, with the approval of the county board of education, provide services to school districts or community college districts in screening and directing teachers to the schools under his jurisdiction.

(Enacted by Stats. 1976, Ch. 1010.)



1942

The county superintendent of schools may, with the approval of the county board of education, pay actual and necessary travel expenses incurred in connection with curricular and special services by the county superintendent of schools or by his designated staff members in accordance with regulations established by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



1943

The county superintendent of schools may, with the approval of the county board of education, employ personnel to conduct research in connection with the activities of the county superintendent of schools, and to develop systems, procedures and methods for applying such research findings to improve the effectiveness of those activities.

(Enacted by Stats. 1976, Ch. 1010.)



1944

The county superintendent of schools may with the approval of the county board of education provide for the publication of materials that are necessary in connection with the curricular and special services that the superintendent of schools is authorized to perform in the county. The county superintendent of schools may, in accordance with regulations adopted by the county board of education and for educational use, sell or give away the published materials or may exchange them for similar published materials. Unless restricted by the regulations of the county board of education, the sale or gift may be made to, and the exchange may be made with, any person, political subdivision, public officer or agency, or educational institution. The distribution of the published materials in accordance with this section is declared to be a public purpose and in furtherance of Article IX, Section 1, of the California Constitution.

(Enacted by Stats. 1976, Ch. 1010.)



1945

The county superintendent of schools may, with the approval of the county board of education, provide advisory services in school business administration activities, in maintenance of school building and grounds, and in the processing of special problems concerning credentials as designated by the State Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)



1946

The county board of education may enter into agreements with the governing boards of any of the school districts or community college districts in the territory under the jurisdiction of the office of the county superintendent of schools for the conduct, under the direction of that office, of centralized in-service training programs for both certificated and classified employees of the school districts and community college districts and of that office.

Centralized in-service training program operations of the office of the county superintendent of schools shall be financed through the county school service fund, and shall be included in the budget prepared pursuant to Article 3 (commencing with Section 14050) of Chapter 1 of Part 9.

(Amended by Stats. 1990, Ch. 1372, Sec. 35.)









CHAPTER 6.5 - County Community Schools

1980

A county board of education may establish and maintain one or more community schools.

(Added by Stats. 1977, Ch. 992.)



1981

The county board of education may enroll pupils in a county community school who are any of the following:

(a) Expelled from a school district for any reason other than those specified in subdivision (a) or (c) of Section 48915.

(b) (1) Referred to a county community school by a school district as a result of the recommendation by a school attendance review board. A pupil shall not be referred to a county community school by a school district pursuant to this subdivision unless the school district and the county office of education determine all of the following:

(A) The county community school has space available to enroll the pupil.

(B) The county community school meets the educational needs of the pupil.

(C) (i) The parent, guardian, or responsible adult of the pupil has not expressly objected to the referral based on one or more of the following reasons:

(I) Reasonable concerns related to the pupil’s safety.

(II) Geographic accessibility.

(III) Inability to transport.

(IV) The school does not meet the pupil’s educational needs.

(ii) The school district may require the objection to be in writing if it has advised the parent, guardian, or responsible adult that they may object, in writing, for one of these reasons.

(2) If the county community school recommended pursuant to paragraph (1) is not geographically accessible to the pupil, the school attendance review board shall also include in its recommendation a school option for the pupil that is geographically accessible to the pupil and meets the criteria specified in paragraph (1).

(3) If the parent, guardian, or responsible adult of the pupil objects for any of the reasons described in subclauses (I) to (IV), inclusive, of clause (i) of subparagraph (C) of paragraph (1), the school district may either address the express objection or find an alternative placement in another comprehensive or continuation school within the school district. If the school district has offered the pupil all other options, the school district may refer the pupil to the county community school.

(4) The pupil has the right to return to his or her prior school or another appropriate school within his or her school district at the end of the semester following the semester when the acts leading to referral occurred. The right to return shall continue until the end of the pupil’s 18th year of age, except that a pupil with exceptional needs, consistent with Section 56041 of this code and Section 1412(a)(1)(A) of Title 20 of the United States Code, shall have the right to return until he or she turns 22 years of age.

(c) (1) (A) On probation, with or without the supervision of a probation officer and consistent with an order of a juvenile court, who are considered to be wards of the court under Sections 601 and 602 of the Welfare and Institutions Code and ordered placed pursuant to Sections 725, 729.2, and 791 of, and paragraph (2) of subdivision (a) of Section 727 of, the Welfare and Institutions Code.

(B) Under the supervision of a probation officer, with the consent of the minor and the minor’s parent or guardian, pursuant to Section 654 of the Welfare and Institutions Code.

(C) Under the supervision of a probation officer pursuant to Section 726 and paragraph (3) of subdivision (a) of Section 727 of the Welfare and Institutions Code with the consent of the pupil’s parent, guardian, or responsible adult appointed by the juvenile court to make educational decisions for the pupil. The enrollment of a minor covered by this paragraph in a county community school shall be consistent with paragraph (2) of subdivision (c) of Section 726 of the Welfare and Institutions Code, which provides that all educational and school placement decisions shall seek to ensure that the youth is in the least restrictive educational program, has access to the academic resources, services, and extracurricular and enrichment activities that are available to all pupils, and are based on the best interests of the child.

(D) Unless specifically ordered by a juvenile court, nothing in this subdivision shall be construed to conflict with the existing rights of a parent, guardian, or responsible adult appointed by the juvenile court pursuant to Section 726 of the Welfare and Institutions Code to make educational placement decisions for the minor.

(E) With respect to a pupil’s enrollment in a county community school pursuant to subparagraph (B) or (C), and consistent with paragraph (2) of subdivision (c) of Section 726 of the Welfare and Institutions Code and California Rule of Court 5.651, all of the following shall apply:

(i) The attorney for, or the person holding the educational rights of, a pupil who is under the jurisdiction of the delinquency court may use the procedures set forth in California Rule of Court 5.651 to address any change of placement that results in the enrollment of the pupil in a county community school that is not his or her school of origin.

(ii) The attorney or the person holding the educational rights appointed by the court for a pupil who is under the jurisdiction of the delinquency court may, during a regularly scheduled hearing, raise any concerns with respect to whether the enrollment of the pupil in a county community school is meeting the educational needs of the pupil.

(iii) Nothing in this subparagraph is intended to limit in any way the rights or responsibilities of any person as set forth in paragraph (2) of subdivision (c) of Section 726 of the Welfare and Institutions Code and California Rule of Court 5.651.

(2) On probation or parole and not in attendance at any school, where enrollment is with the consent of the parent, guardian, or responsible adult, or the pupil, if he or she is 18 years of age or older. Nothing in this subdivision shall impact the provision of services or funding for youth up to 25 years of age pursuant to subdivision (b) of Section 1982, as that section read on September 25, 2013.

(3) Expelled for any of the reasons specified in subdivision (a) or (c) of Section 48915.

(4) Enrollment in a county community school pursuant to this subdivision shall be consistent with subdivision (b) of Section 48645.5.

(d) Pupils whose school districts of attendance, or, for pupils who do not have school districts of attendance, school districts of residence, have, at the request of the pupil’s parent, guardian, or responsible adult, approved the pupil’s enrollment in a county community school, subject to the following:

(1) A pupil shall not be enrolled in a county community school pursuant to this subdivision unless the school district determines that the placement will promote the educational interests of the pupil and the county community school has space available to enroll the pupil.

(2) A parent, guardian, or responsible adult of a pupil enrolled in a county community school pursuant to this subdivision may rescind the request for the placement, and the pupil shall be immediately reenrolled in the school that the pupil attended at the time of the referral, or, with the consent of the parent, guardian, or responsible adult, another appropriate school.

(e) The procedures outlined in subdivisions (b) to (e), inclusive, of Section 51225.2 govern the transfer of credits, records, including special education records, and grades required pursuant to subdivision (a) of Section 48645.5 and Section 49068 when the pupil transfers to and from the county community school.

(f) For purposes of this section, “geographically accessible” means that the pupil can reasonably travel to and from the school and is able to pay for any transportation costs that are above and beyond the costs to attend his or her school of residence or prior school, whichever is farther away.

(Amended by Stats. 2014, Ch. 837, Sec. 1. Effective January 1, 2015.)



1981.5

(a) A pupil who is involuntarily enrolled in a county community school pursuant to subdivision (a) of, or subparagraph (A) of paragraph (1) or paragraph (3) of subdivision (c) of, Section 1981 shall have the right to reenroll in his or her former school or another comprehensive school immediately after being readmitted from the expulsion order pursuant to Section 48916 or court-ordered placement. Nothing in this section is intended to limit the school placement options that a school district may recommend for a pupil being readmitted.

(b) Consistent with the process and procedures set forth in Section 48916, only the governing board of the school district that issued the initial order or subsequent order to expel may extend the duration of an expelled pupil’s placement in a county community school.

(Added by Stats. 2014, Ch. 837, Sec. 3. Effective January 1, 2015.)



1983

(a) Pupils enrolled in county community schools shall be assigned to classes or programs deemed most appropriate for reinforcing or reestablishing educational development.

(b) These classes or programs may include, but need not be limited to, basic educational skill development, on-the-job training, school credit recovery assistance, tutorial assistance, and individual guidance activities.

(c) To the extent that independent study is determined to satisfy the individually planned educational program described in subdivision (d) for a pupil attending a county community school, it shall meet all the requirements of Article 5.5 (commencing with Section 51745) of Chapter 5 of Part 28 of Division 4 of Title 2, including the requirement that entry into that program is voluntary.

(d) An individually planned educational program based upon an educational assessment shall be prescribed for each pupil.

(e) The course of study of a county community school shall be adopted by the county board of education and shall enable each pupil to continue academic work leading to the completion of a regular high school program.

(f) Pursuant to Part 30 (commencing with Section 56000) of Division 4 of Title 2 of this code, Chapter 33 (commencing with Section 1400) of Title 20 of the United States Code, and accompanying state and federal regulatory provisions, county boards of education operating county community schools shall ensure that assessments are administered in all areas of suspected disability and appropriate services and programs, as specified in a pupil’s individualized education program, are provided.

(g) County boards of education operating county community schools shall ensure that appropriate services and programs designed to address the language needs of pupils identified as English learners are provided in compliance with all applicable state and federal laws and regulatory provisions.

(Amended by Stats. 2014, Ch. 837, Sec. 4. Effective January 1, 2015.)



1984

For the purposes of establishing and maintaining a county community school, a county board of education shall be deemed to be a school district.

(Added by Stats. 1977, Ch. 992.)



1986

(a) The Legislature hereby recognizes that community schools are a permissive educational program.

(b) If a county superintendent of schools elects to operate a community school pursuant to this chapter, he or she shall do one or more of the following:

(1) Utilize available school facilities that conform to the requirements of Part 2 (commencing with Section 2-101), Part 3 (commencing with Section 3-089-1), Part 4 (commencing with Section 4-403), and Part 5 (commencing with Section 5-102), of Title 24 of the California Code of Regulations.

(2) Apply for emergency portable classrooms pursuant to Section 17717.2 or Chapter 25 (commencing with Section 17785) of Part 10.

(3) Enter into lease agreements provided that the facilities are limited to one of the following:

(A) Single story, wood-framed structure.

(B) Single story, light steel frame structure.

(C) A structure where a structural engineer has submitted a report that determines substantial structural hazards do not exist. The county board of education shall review the report prior to approval of the lease and may reject the report if there is any evidence of fraud regarding the facts in the report.

(c) Before entering into any lease pursuant to paragraph (3) of subdivision (b), the county superintendent of schools shall certify that all reasonable efforts have been made to locate community schools in facilities that conform to the structural safety standards listed in paragraph (1) of subdivision (b).

(d) This section shall become operative on July 1, 1990.

(Amended by Stats. 2012, Ch. 728, Sec. 21. Effective January 1, 2013.)






CHAPTER 7 - Attendance in Adjoining States

2000

The county superintendent of schools of any county contiguous to an adjoining state may grant permission to pupils residing in the county to attend elementary school or high school in a school district of the adjoining state and may provide for the transportation of the pupils to the school.

(Enacted by Stats. 1976, Ch. 1010.)



2005

The superintendent of schools of a school district, or the principal of a school, in an adjoining state attended by pupils residing in an adjoining county in this state shall certify to the county superintendent of schools of the county not later than July 2nd of each year the average daily attendance of pupils from the county attending the school.

(Amended by Stats. 2014, Ch. 33, Sec. 6. Effective June 20, 2014.)



2010

All requisitions drawn by the county superintendent of schools under this article shall be approved by the county auditor and paid by the county treasurer.

(Enacted by Stats. 1976, Ch. 1010.)



2011

The county superintendent of schools may with the approval of the county auditor transfer any unnecessary surplus in the county school tuition fund to the county school service fund whenever in his judgment the surplus will not be needed for the payment of tuition.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 10 - Apportionment of County Forest Reserve School Money

2300

The county auditor of any county, receiving money from the government of the United States pursuant to any act of Congress providing for the distribution and payment to states and territories of a fixed and definite percentage of the money received by the government of the United States from the forest reserves established therein, shall apportion the money pursuant to Section 29484 of the Government Code. The county superintendent of schools, with the approval of the county board of education, may allocate 15 percent of the funds from such money for use for the improvement of educational programs for students in the county. The balance of the money credited to the forest reserve account in the county school service fund from the United States Forest Reserve Fund in the State Treasury shall be apportioned by the county superintendent of schools to school districts and community college districts of the county lying within or adjacent to the United States forest reserve with approval of the county board of education in a manner which shall be prescribed prior to the 30th day of June of the fiscal year next following the year in which received.

When a portion of the area of a county is subject to the jurisdiction of the county superintendent of schools of another county or counties and such portion lies in or adjacent to the United States forest reserve, no apportionment of such money shall be made from the county school service fund without the approval of the county boards of education of both or all counties. In the event that both or all county boards of education do not concur in the apportionments of such money from the county school service fund prior to the first day of April of any year the county superintendent of schools of both or all counties shall on that date notify the Superintendent of Public Instruction or board of governors who shall, not later than 60 days following notification, make the apportionments. Apportionments made by the Superintendent of Public Instruction or board of governors are final.

Money apportioned pursuant to this section shall be deposited by the county auditor to the credit of the several funds as directed by the county superintendent of schools with the approval of the county board of education.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 11 - County School Supply Revolving Fund

2400

The county superintendent of schools, or, when so directed by him or her, the county purchasing agent, shall, whenever a school supply revolving fund is established, purchase school supplies and equipment for the school districts of the county which are required or authorized to purchase supplies or equipment through him or her, and upon requisition therefor by the proper authorities of the district shall deliver or cause the supplies to be delivered to the district together with a memorandum of the amount of the cost of the supplies delivered.

(Amended by Stats. 1981, Ch. 470, Sec. 8.)



2401

Upon proper evidence of the receipt by any school district of the school supplies and equipment, and upon approval by the county superintendent of schools for payment of the invoice therefor, he shall draw his requisition upon the county auditor against the proper funds of the district in favor of the school supply revolving fund for the cost of the supplies and equipment plus a charge, not to exceed 10 percent of the cost, to cover expenses of handling and possible losses. He shall thereupon draw his requisition upon the county auditor against the school supply revolving fund in favor of the vendor of the supplies and equipment in the amount of the approved invoice. The requisitions, when allowed and signed by the county auditor, constitute warrants on the county treasurer against the funds of the district and against the school supply revolving fund, respectively.

(Enacted by Stats. 1976, Ch. 1010.)



2402

The county superintendent of schools, or, if so directed by him, the county purchasing agent, may employ such help as is necessary to care for the receiving, handling, and forwarding of school supplies and equipment, and the necessary wages and expenses for the help shall be paid from the school supply revolving fund on requisition by the superintendent.

(Enacted by Stats. 1976, Ch. 1010.)



2403

The superintendent of schools may determine to abolish the school supply revolving fund in his county by serving notice in writing upon the auditor and treasurer of the county. Upon filing the notice discontinuing the fund, the superintendent of schools shall immediately arrange for the sale of supplies in his possession at their market price at the time of the sale plus any handling charges that may be charged against them. The sums secured from the sale shall be deposited by the superintendent of schools in the revolving fund which shall then be returned by the auditor to the respective districts from which it was created. A determination upon the part of the superintendent of schools to dispose of the school supply revolving fund shall not prejudice his right at a future time to recreate the fund.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 12 - County Tax Rates, County Superintendents

ARTICLE 1 - Maximum Tax Rates

2509

(a) Whenever a county board of supervisors adopts the provisions of Section 1080 or 42649 and thereby transfers certain duties of the county auditor to the county superintendent of schools as provided therein, the revenue limit amount computed pursuant to subdivision (a) of Section 2551 for that county superintendent of schools shall, commencing with the fiscal year in which the effective date of the transfer occurs, be increased by an amount equivalent to the expenditures from the county general fund used to provide those services of the county auditor in the fiscal year immediately prior to the date of the transfer of functions to the county superintendent of schools. The amount of the increase shall be mutually agreed upon by both the county board of supervisors and the county superintendent of schools, as required by subdivision (a) of Section 3 of Article XIII B of the California Constitution. The Superintendent of Public Instruction shall adjust the revenue limit computed pursuant to subdivision (a) of Section 2551 prior to the application of the inflation allowance specified in Section 2557.

(b) Commencing with the fiscal year in which the effective date of the transfer occurs, the county auditor shall, from the county’s allocation of taxes, add to the allocation of taxes to the county superintendent of schools, computed pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of the Revenue and Taxation Code, an amount equal to the amount of the increase agreed upon pursuant to subdivision (a), increased by the percentage growth in the taxable assessed value from the equalized assessment roll for the county, for the fiscal year in which the effective date of the transfer occurs, as compared to the fiscal year prior to the transfer. In each fiscal year thereafter, the amount to be added to the allocation of taxes to the county superintendent of schools shall be the amount added pursuant to this subdivision in the prior fiscal year, increased by the percentage growth in the taxable assessed value from the equalized assessment roll for the county for the then current fiscal year, as compared to the prior fiscal year.

(Amended by Stats. 1983, Ch. 157, Sec. 1. Effective June 30, 1983. Operative July 1, 1983, by Sec. 2 of Ch. 157.)






ARTICLE 3 - Computation of Revenue Limits

2550

For each fiscal year, the Superintendent shall make the following computations to determine the amount to be allocated for direct services and other purposes provided by county superintendents of schools:

(a) For programs operated pursuant to subdivision (a) of Section 14054, the Superintendent shall:

(1) Determine the allowances that county superintendents received per unit of average daily attendance in the prior fiscal year. The Superintendent shall increase each amount by a percentage equal to the inflation allowance calculated for the current fiscal year pursuant to Section 2557.

(2) Multiply each amount determined in paragraph (1) by the actual number of units of average daily attendance in the prior fiscal year for programs maintained by each county superintendent. For purposes of this paragraph, the number of units of average daily attendance shall include only units generated by elementary districts with less than 901 units of average daily attendance, high school districts with less than 301 units of average daily attendance, and unified school districts with less than 1,501 units of average daily attendance within each county superintendent’s jurisdiction.

(b) For programs operated pursuant to subdivision (b) of Section 14054, the Superintendent shall:

(1) (A) For the 1999–2000 fiscal year, determine the rate per unit of average daily attendance calculated for each county office of education pursuant to subdivision (b) of Section 2567 and increase each rate by a percentage equal to the inflation allowance calculated in Section 2557.

(B) For the 2000–01 fiscal year, determine the rate per unit of average daily attendance calculated for each county office of education pursuant to subdivision (b) of Section 2568 and increase each rate by a percentage equal to the inflation allowance calculated in Section 2557.

(C) For the 2001–02 fiscal year and each fiscal year thereafter, determine the allowances that county superintendents received per unit of average daily attendance in the prior fiscal year. The Superintendent shall increase each amount by a percentage equal to the inflation allowance calculated for the current fiscal year pursuant to Section 2557.

(2) (A) Multiply each amount determined in paragraph (1) by the units of average daily attendance in the current fiscal year for programs for kindergarten and grades 1 to 12, inclusive, maintained by each county superintendent. For the purposes of this paragraph, average daily attendance shall include only the total units of average daily attendance credited to all elementary, high school, and unified school districts within each county superintendent’s jurisdiction and to the county superintendent.

(B) For purposes of this paragraph, in each of the 2008–09, 2009–10, 2010–11, 2011–12, 2012–13, 2013–14, and 2014–15 fiscal years, the units of average daily attendance in each of those fiscal years for programs for kindergarten and grades 1 to 12, inclusive, maintained by each county superintendent shall include the same amount of average daily attendance for classes for adults and regional occupational centers and programs used in the calculation pursuant to this subdivision for the 2007–08 fiscal year.

(Amended by Stats. 2011, Ch. 7, Sec. 2. Effective March 24, 2011.)



2550.1

(a) Commencing with the 2002–03 fiscal year, and each fiscal year thereafter, for juvenile court school programs operated by county superintendents of schools pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 and for county community school programs operated by county superintendents of schools pursuant to Chapter 6.5 (commencing with Section 1980) of Part 2, the Superintendent of Public Instruction shall make the following computations:

(1) Apply an inflation adjustment equal to the percentage increase applied to the statewide average revenue limit for school districts pursuant to Section 42238.1, multiplied by the revenue limits of the prior fiscal year for each juvenile court school program and for each county community school program, including programs with average daily attendance for pupils enrolled pursuant to subdivision (c) of Section 1981 that exceeds the average daily attendance claimed in the 1991–92 fiscal year.

(2) Multiply the revenue limits per unit of average daily attendance computed in paragraph (1) by the number of units of average daily attendance for each juvenile court school program and county community school program operated in that same fiscal year.

(b) Cost-of-living adjustments to revenue limits per unit average daily attendance in juvenile court school and county community school programs operated by county superintendents of schools shall be computed pursuant to paragraph (1) of subdivision (a) in fiscal years in which appropriations are provided for that purpose.

(Added by Stats. 2002, Ch. 519, Sec. 2. Effective September 13, 2002. Applicable as prescribed in subd. (b).)



2550.2

The Superintendent of Public Instruction shall make the following computations to determine the revenue limits for juvenile court school programs operated by county superintendents of schools pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27:

(a) For the 1985–86 fiscal year and each fiscal year thereafter, add to the prior fiscal year revenue limit per unit of average daily attendance for juvenile court school programs all of the following amounts:

(1) An equalization adjustment for revenue limits per unit of average daily attendance that in the 1988–89 fiscal year were below the statewide average for that fiscal year, computed as follows:

(A) Subtract the county’s 1988–89 fiscal year revenue limit per unit of average daily attendance from the statewide average revenue limit for juvenile court school programs for the 1988–89 fiscal year.

(B) Notwithstanding subdivision (c), for the 1989–90 fiscal year, the amount calculated pursuant to subparagraph (A).

(2) An inflation adjustment equal to the percentage increase applied to the statewide average revenue limit for school districts multiplied by the statewide average revenue limit for juvenile court school programs for the prior fiscal year.

(b) The Superintendent of Public Instruction shall multiply the revenue limit per unit of average daily attendance computed in subdivision (a) by the number of units of average daily attendance for county juvenile court school programs for the current fiscal year.

(c) In no event shall the amount computed pursuant to paragraph (1) of subdivision (a) exceed the amount computed pursuant to paragraph (2) of subdivision (a).

(d) As a condition of receiving an equalization adjustment pursuant to paragraph (1) of subdivision (a), the county superintendent of schools shall certify to the Superintendent of Public Instruction that all the funds received pursuant to this section are expended solely for purposes of operating juvenile court school programs pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 or of serving pupils enrolled in community schools pursuant to subdivision (c) of Section 1981.

(e) In any fiscal year in which Section 2550.1 is operative, this section shall be inoperative.

(Amended by Stats. 2002, Ch. 519, Sec. 3. Effective September 13, 2002. Subdivision (e) (inserted by Ch. 519) makes this section inoperative while Section 2550.1 is operative.)



2550.3

Each county superintendent of schools, as a condition of apportionment, shall report separately to the Superintendent of Public Instruction, not later than May 1, 1998, and September 1, 1998, respectively, what portions of attendance in the schools and classes maintained by the county superintendent that was reported for each of the 1996–97 and 1997–98 school years pursuant to Section 41601 consisted of absences excused pursuant to subdivision (b) of Section 46010 and to Section 46015, as those sections read on July 1, 1996.

Each report shall be prepared in accordance with instructions and on forms prescribed by the Superintendent of Public Instruction.

(Amended by Stats. 1998, Ch. 846, Sec. 1. Effective September 25, 1998.)



2550.4

(a) Effective July 1, 1998, the Superintendent of Public Instruction shall make one-time adjustments to the revenue limits per unit of average daily attendance of each county office of education for those programs which, prior to July 1, 1998, were authorized in Section 46010 as it read on July 1, 1996, to include certain absences in reports of attendance made pursuant to Section 41601. Those one-time adjustments shall apply for the 1998–99 fiscal year, and for each fiscal year thereafter, but not for any year prior to 1998–99, and shall be accomplished by revision of the prior fiscal year revenue limits per unit of average daily attendance calculated for those programs, as follows:

(1) Determine revised revenue limits per unit of average daily attendance for the 1996–97 fiscal year for each of the programs. Each revised revenue limit per unit of average daily attendance shall equal funding received for the program for the 1996–97 fiscal year that is directly attributable to the original revenue limit per unit of average daily attendance, divided by the attendance, excluding absences excused pursuant to subdivision (b) of Section 46010 as it read on July 1, 1996, reported pursuant to Section 41601 for that program in the 1996–97 fiscal year.

(2) For the 1996–97 and 1997–98 fiscal years, recalculate the revenue limits per unit of average daily attendance for each program to reflect the revision in the revenue limits per unit of average daily attendance determined pursuant to paragraph (1).

(3) The calculation made pursuant to paragraph (2) shall not be used for apportionment purposes for either of those years or for adjustments for those years.

(b) If any county superintendent of schools demonstrates to the satisfaction of the Superintendent of Public Instruction that, because of extraordinary circumstances beyond the control of the county office of education, the amount of absences excused in one or more county office programs in fiscal year 1996–97 pursuant to subdivision (b) of Section 46010 as it read on July 1, 1996, was significantly lower than it would ordinarily have been in comparison to the amount of actual attendance in fiscal year 1996–97, the Superintendent of Public Instruction shall make a compensating adjustment, consistent with the provisions of Section 2 of the Education Code, in the calculation set forth in this section.

(Repealed and added by Stats. 1997, Ch. 855, Sec. 3. Effective January 1, 1998.)



2550.5

(a) For each fiscal year to which Section 2550.6 applies, revenue limit increases calculated pursuant to subdivisions (b) to (f), inclusive, of Section 2550.6 and revenue limit increases made pursuant to Section 2550.7 shall be funded from the amounts available for the inflation adjustment calculated pursuant to paragraph (2) of subdivision (a) of Section 2550.2. Those amounts shall be allocated as set forth in this section.

(b) The revenue limit increases calculated pursuant to subdivisions (b) to (f), inclusive, of Section 2550.6 shall be funded as follows:

(1) The revenue limit increases shall be funded from the funds derived from any amounts available for the inflation adjustment calculated pursuant to paragraph (2) of subdivision (a) of Section 2550.2.

(2) If no funds from the inflation adjustment are available, or if the funds available for the inflation adjustment are not sufficient to fully fund the revenue limit increases, the Superintendent of Public Instruction shall reduce the revenue limit increases for the fiscal year in which the funds are insufficient on a pro rata basis.

(c) In the first fiscal year that the funds that are available for the inflation adjustment calculated pursuant to paragraph (2) of subdivision (a) of Section 2550.2 exceed the amount needed to fully fund the revenue limit increases calculated pursuant to subdivisions (b) to (f), inclusive, of Section 2550.6, the Superintendent of Public Instruction shall, from those excess funds, allocate the amounts necessary to increase the revenue limits of county superintendents of schools pursuant to Section 2550.7. If those funds are not sufficient to fully fund the revenue limit increases described in Section 2550.7, the Superintendent of Public Instruction shall make allocations for those revenue limit increases on a pro rata basis. The Superintendent of Public Instruction shall, in each subsequent fiscal year that those excess funds are available, continue to allocate funds for the purposes of Section 2550.7 until the revenue limits are increased to the level contemplated by that section.

(d) If after making the allocation described in subdivision (c) excess funds are available, the Superintendent of Public Instruction shall, for the purpose of making an inflation adjustment, allocate those funds in a uniform amount per unit of average daily attendance for each school receiving a revenue limit increase pursuant to the relevant subdivision of subdivision (b), (c), (d), (e), or (f) of Section 2550.6, with the uniform amount per unit of average daily attendance reduced as necessary and the amount thereby saved allocated to any school that does not receive a revenue limit increase pursuant to the relevant subdivision (b), (c), (d), (e), or (f) of Section 2550.6 to ensure that it has a funding level per unit of average daily attendance in the then current fiscal year that is not less than the highest funding level per unit of average daily attendance in the then current fiscal year for schools that receive a revenue limit increase pursuant to the relevant subdivision (b), (c), (d), (e), or (f) of Section 2550.6.

(e) If in the 2000–01 fiscal year there are not sufficient funds available to fully fund revenue limits for schools subject to Section 2550.6 at the level calculated pursuant to subdivision (f) of Section 2550.6, then the Superintendent of Public Instruction shall continue to equalize revenue limits per unit of average daily attendance for those schools in a manner consistent with Section 2550.6 in the 2001–02 fiscal year, and in any subsequent fiscal year, as necessary, and consistent with subdivision (f) of Section 2550.6.

(f) The equalization of revenue limits per unit of average daily attendance pursuant to Section 2550.6 shall be complete in the fiscal year in which the revenue limit per unit of average daily attendance, as computed pursuant to Section 2550.6, for each school subject to this section is within the following range:

(1) Not less than the statewide average revenue limit per unit of average daily attendance for pupils enrolled in schools for the prior fiscal year multiplied by the inflation adjustment computed pursuant to paragraph (2) of subdivision (a) of Section 2550.2 for the current fiscal year.

(2) Not more than the product calculated in paragraph (1) multiplied by 1.15.

(g) For the purpose of this section, “school” or “schools” means juvenile court schools operated by a county superintendent of schools pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27, and county community schools described in subdivision (c) of Section 1981, that are subject to Section 2550.6.

(h) In any fiscal year in which Section 2550.1 is operative, this section shall be inoperative.

(Amended by Stats. 2002, Ch. 519, Sec. 4. Effective September 13, 2002. Subdivision (h) (inserted by Ch. 519) makes this section inoperative while Section 2550.1 is operative.)



2550.6

The revenue limit per unit of average daily attendance for each juvenile court school operated by a county superintendent of schools pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 and each county community school described in subdivision (c) of Section 1981 shall be subject to the following equalization adjustments:

(a) For the purposes of determining the revenue limit per unit of average daily attendance, make the following computations:

For the 1996–97 fiscal year, compute the statewide average revenue limit per unit of average daily attendance calculated pursuant to Section 2550.2 for the 1995–96 fiscal year for pupils enrolled in juvenile court schools pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 and for pupils enrolled in county community schools pursuant to subdivision (c) of Section 1981, as that section existed on June 30, 1996.

(b) If the revenue limit per unit of average daily attendance for the 1995–96 fiscal year determined pursuant to Section 2550.2 for the county superintendent of schools is less than the amount determined in subdivision (a), make the following computations:

(1) From the amount determined in subdivision (a), subtract the revenue limit per unit of average daily attendance for the 1995–96 fiscal year determined pursuant to Section 2550.2.

(2) Multiply the amount determined pursuant to paragraph (1) by 0.20.

(3) Add the amount determined in paragraph (2) to the revenue limit per unit of average daily attendance determined for the 1995–96 fiscal year.

(4) Add the amount determined in paragraph (3) to the inflation adjustment, if any, provided for the 1996–97 fiscal year pursuant to subdivision (d) of Section 2550.5. The amount of the sum is the revenue limit per unit of average daily attendance for the 1996–97 fiscal year for juvenile court schools and county community schools subject to this subdivision.

(c) The revenue limit per unit of average daily attendance for the 1997–98 fiscal year for each county superintendent of schools subject to subdivision (b) shall be determined as follows:

(1) Increase the amount determined in subdivision (a) by the inflation adjustment for the 1996–97 fiscal year as determined in paragraph (2) of subdivision (a) of Section 2550.2.

(2) If the revenue limit per unit of average daily attendance calculated pursuant to paragraph (4) of subdivision (b) is less than the amount determined pursuant to paragraph (1), make the following computation:

(A) From the amount calculated pursuant to paragraph (1) subtract the revenue limit per unit of average daily attendance calculated pursuant to paragraph (4) of subdivision (b).

(B) Multiply the amount determined in subparagraph (A) by 0.25.

(C) Add the amount determined in subparagraph (B) to the revenue limit per unit of average daily attendance calculated pursuant to paragraph (4) of subdivision (b) as increased by the inflation adjustment, if any, provided for the 1997–98 fiscal year pursuant to subdivision (d) of Section 2550.5. The amount of this sum is the revenue limit per unit of average daily attendance for the 1997–98 fiscal year for juvenile court schools and county community schools subject to this subdivision.

(d) The revenue limit per unit of average daily attendance for the 1998–99 fiscal year for each county superintendent of schools subject to subdivision (c) shall be determined as follows:

(1) Increase the amount determined in paragraph (1) of subdivision (c) by the inflation adjustment for the 1997–98 fiscal year as determined in paragraph (2) of subdivision (a) of Section 2550.2.

(2) If the revenue limit per unit of average daily attendance calculated pursuant to subparagraph (C) of paragraph (2) of subdivision (c) is less than the amount determined pursuant to paragraph (1), make the following computation:

(A) From the amount calculated pursuant to paragraph (1) subtract the revenue limit per unit of average daily attendance calculated pursuant to subparagraph (C) of paragraph (2) of subdivision (c).

(B) Multiply the amount determined in subparagraph (A) by 0.33.

(C) Add the amount determined in subparagraph (B) to the revenue limit per unit of average daily attendance calculated pursuant to subparagraph (C) of paragraph (2) of subdivision (c) as increased by the inflation adjustment, if any, provided for the 1998–99 fiscal year pursuant to subdivision (d) of Section 2550.5. The amount of this sum is the revenue limit per unit of average daily attendance for the 1998–99 fiscal year for juvenile court schools and county community schools subject to this subdivision.

(e) The revenue limit per unit of average daily attendance for the 1999–2000 fiscal year for each county superintendent of schools subject to subdivision (d) shall be the amount determined as follows:

(1) Increase the amount determined in paragraph (1) of subdivision (d) by the inflation adjustment for the 1998–99 fiscal year as determined in paragraph (2) of subdivision (a) of Section 2550.2.

(2) If the revenue limit per unit of average daily attendance calculated pursuant to subparagraph (C) of paragraph (2) of subdivision (d) is less than the amount determined pursuant to paragraph (1), make the following computation:

(A) From the amount calculated pursuant to paragraph (1) subtract the revenue limit per unit of average daily attendance calculated pursuant to subparagraph (C) of paragraph (2) of subdivision (d).

(B) Multiply the amount determined in subparagraph (A) by 0.5.

(C) Add the amount determined in subparagraph (B) to the revenue limit per unit of average daily attendance calculated pursuant to subparagraph (C) of paragraph (2) of subdivision (d) as increased by the inflation adjustment, if any, provided for the 1999–2000 fiscal year pursuant to subdivision (d) of Section 2550.5. The amount of this sum is the revenue limit per unit of average daily attendance for the 1999–2000 fiscal year for juvenile court schools and county community schools subject to this subdivision.

(f) The revenue limit per unit of average daily attendance for the 2000–01 fiscal year for each county superintendent of schools subject to subdivision (e) shall be the amount determined in subdivision (a) as adjusted for inflation in the 1996–97, 1997–98, 1998–99, 1999–2000, and 2000–01 fiscal years pursuant to paragraph (2) of subdivision (a) of Section 2550.2.

(g) In any fiscal year in which Section 2550.1 is operative this section shall be inoperative.

(Amended by Stats. 2002, Ch. 519, Sec. 5. Effective September 13, 2002. Subdivision (g) (inserted by Ch. 519) makes this section inoperative while Section 2550.1 is operative.)



2550.7

The Superintendent of Public Instruction shall apportion funds for each unit of average daily attendance in county community school programs operated by a county superintendent of schools for pupils enrolled therein pursuant to subdivision (a), (b), (c), or (d) of Section 1981 if the county superintendent of schools claims an annual county community school average daily attendance of 20 or less, at the revenue limit per unit of average daily attendance provided for in subdivision (b) of Section 1982.

(Amended by Stats. 2002, Ch. 519, Sec. 6. Effective September 13, 2002.)



2551.3

(a) For the 1979–80 fiscal year and each fiscal year thereafter, the Superintendent of Public Instruction shall make the following computations to determine the state aid to be allocated for pregnant minors programs operated by county superintendents of schools:

(1) The Superintendent of Public Instruction shall determine expenditures made by the county office for the 1979–80 fiscal year and shall divide such amount by the average daily attendance in such program for the 1979–80 fiscal year.

(2) For the 1980–81 fiscal year, the quotient computed pursuant to paragraph (1) shall be increased by 9 percent, and shall be cumulatively increased in each fiscal year thereafter by the average inflation allowance applied to unified school district revenue limits, except that there shall be no inflation adjustment after the 1998–99 fiscal year.

(3) The amount computed pursuant to paragraph (2) shall be multiplied by the average daily attendance in pregnant minors programs for the then current fiscal year.

(b) The product computed pursuant to paragraph (3) of subdivision (a) shall be added to the sum computed pursuant to subdivision (a) of Section 2558.

(c) The funding provided by this section shall be for the purposes of subdivision (b) of Section 54749.5 and shall not be adjusted for inflation.

(Amended by Stats. 1998, Ch. 1078, Sec. 1. Effective January 1, 1999. Became operative on July 1, 2000, pursuant to Sec. 13 of Ch. 1078.)



2553

For major capital outlay projects or major repair or replacement projects, which cannot be funded by other revenue sources, county superintendents of schools shall be eligible for such funds in the same manner as specified by law for school districts. Any funds apportioned to the county superintendent pursuant to this section shall be restricted to the purposes of this section.

(Amended by Stats. 1980, Ch. 1354, Sec. 2.5. Effective September 30, 1980.)



2555

Beginning July 1, 1979, the Superintendent of Public Instruction shall apportion an amount to each county superintendent sufficient for payments required pursuant to any school building aid law previously funded by a tax levied pursuant to Section 2503.

(Added by Stats. 1979, Ch. 282.)



2556

For the purposes of the allocation of property tax revenues for the 1979–80 fiscal year and each fiscal year thereafter pursuant to Part 0.5 (commencing with Section 95) of Division 1 of the Revenue and Taxation Code, property tax revenues received for the 1977–78 fiscal year pursuant to Sections 41203 and 84203 of the Education Code, or for the 1978–79 fiscal year pursuant to Section 2 of Chapter 51, Statutes of 1979, shall be deemed to be property tax revenues received by the county superintendent of schools.

(Added by Stats. 1979, Ch. 282.)



2557

(a) For each fiscal year, the prior year revenue limits per average daily attendance, class, or instructional hour, determined in Section 2550, and the prior year total revenue limits determined in Section 2551 shall be increased by a percentage equal to the percentage increase applied to the statewide average revenue limit for unified school districts for the then current fiscal year, except for the 1981–82 fiscal year, the increase shall not exceed 7.2 percent, and for the 1983–84 fiscal year, the increase shall be 8 percent. The resulting amounts shall then be multiplied by the estimated number of classes, units of average daily attendance, instructional hour, or pupils receiving special education services, as appropriate for the then current fiscal year.

(b) Notwithstanding subdivision (a), the inflation allowance for the 1982–83 fiscal year shall be reduced by one-fourth of the amount otherwise prescribed by subdivision (a), as specified in subdivision (m) of Section 42238, except to the extent a greater allowance may be funded by funds provided by the Budget Act of 1982. The inflation allowance for each year following the 1982–83 fiscal year shall be computed as if any reduction made pursuant to this subdivision had not been made.

(Amended by Stats. 1994, Ch. 922, Sec. 4. Effective January 1, 1995.)



2557.5

(a) For the 1987–88 fiscal year, and each fiscal year thereafter, the revenue limit of any county superintendent of schools authorized pursuant to Section 2551, as that section read on January 1, 1999, may be increased by an amount sufficient to provide additional revenue equal to the expenditure estimated to be incurred by the county superintendent of schools in the budget year in complying with the following provisions of the Unemployment Insurance Code: Sections 605 and 803, Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1, or Article 3 (commencing with Section 976) of Chapter 4 of Part 1 of Division 1, less the actual expenditures incurred by the county superintendent of schools in the 1975–76 fiscal year in complying with the following provisions of the Unemployment Insurance Code: Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1 and former Section 605.2.

(b) The increase in revenue limit provided in subdivision (a) shall be adjusted annually, including plus or minus adjustments for under- or over-estimating expenditures used in determining the increase in revenue limit provided by subdivision (a) in the previous fiscal year.

(c) (1) For the 1994–95 to 2002–03 fiscal years, inclusive, the amount of the increase computed pursuant to this section may not be adjusted by the deficit factor applied to the revenue limit of each county superintendent of schools pursuant to Section 2558.45.

(2) For the 2003–04 fiscal year and each fiscal year thereafter, the revenue limit reduction specified in Section 2558.46 may not be applied to the adjustment computed pursuant to this section.

(d) Expenditures for employees of charter schools funded pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 are excluded from the calculations set forth in this section.

(Amended by Stats. 2003, Ch. 227, Sec. 1. Effective August 11, 2003.)



2558

Notwithstanding any other law, for the 1979–80 fiscal year and each fiscal year thereafter, the Superintendent shall apportion state aid to county superintendents of schools pursuant to this section.

(a) The Superintendent shall total the amounts computed for the fiscal year pursuant to Sections 2550, 2551.3, 2554, 2555, and 2557 and Section 2551, as that section read on January 1, 1999. For the 1979–80 fiscal year and for purposes of calculating the 1979–80 fiscal year base amounts in succeeding fiscal years, the amounts in Sections 2550, 2551, 2552, 2554, 2555, and 2557, as they read in the 1979–80 fiscal year, shall be multiplied by a factor of 0.994. For the 1981–82 fiscal year and for purposes of calculating the 1981–82 fiscal year base amounts in succeeding fiscal years, the amount in this subdivision shall be multiplied by a factor of 0.97.

(b) For the 1995–96 fiscal year and each fiscal year thereafter, the county superintendent of schools shall adjust the total revenue limit computed pursuant to this section by the amount of increased or decreased employer contributions to the Public Employees’ Retirement System resulting from the enactment of Chapter 330 of the Statutes of 1982, adjusted for any changes in those contributions resulting from subsequent changes in employer contribution rates, excluding rate changes due to the direct transfer of the state-mandated portion of the employer contributions to the Public Employees’ Retirement System through the current fiscal year. The adjustment shall be calculated for each county superintendent of schools as follows:

(1) Determine the amount of employer contributions that would have been made in the current fiscal year if the applicable Public Employees’ Retirement System employee contribution rate in effect immediately before the enactment of Chapter 330 of the Statutes of 1982 were in effect during the current fiscal year.

(2) Determine the actual amount of employer contributions made to the Public Employees’ Retirement System in the current fiscal year.

(3) If the amount determined in paragraph (1) is greater than the amount determined in paragraph (2), the total revenue limit computed pursuant to this part for that county superintendent of schools shall be decreased by the amount of the difference between those paragraphs; or if the amount determined in paragraph (1) is less than the amount determined in paragraph (2), the total revenue limit for that county superintendent of schools shall be increased by the amount of the difference between those paragraphs.

(4) For purposes of this subdivision, employer contributions to the Public Employees’ Retirement System for either of the following positions shall be excluded from the calculation specified above:

(A) Positions or portions of positions supported by federal funds that are subject to supplanting restrictions.

(B) Positions supported, to the extent of employers’ contributions not exceeding twenty-five thousand dollars ($25,000) by any single educational agency, from a non-General Fund revenue source determined to be properly excludable from this subdivision by the Superintendent with the approval of the Director of Finance. Commencing in the 2002–03 fiscal year, only positions supported from a non-General Fund revenue source determined to be properly excludable as identified for a particular local educational agency or pursuant to a blanket waiver by the Superintendent and the Director of Finance, before the 2002–03 fiscal year, may be excluded pursuant to this paragraph.

(5) For accounting purposes, any reduction to county office of education revenue limits made by this subdivision may be reflected as an expenditure from appropriate sources of revenue as directed by the Superintendent.

(6) The amount of the increase or decrease to the revenue limits of county superintendents of schools made by this subdivision for the 1995–96 to 2001–02 fiscal years, inclusive, may not be adjusted by the deficit factor applied to the revenue limit of each county superintendent of schools pursuant to Section 2558.45.

(7) For the 2003–04 fiscal year and any fiscal year thereafter, the revenue limit reduction specified in Section 2558.46 may not be applied to the amount of the increase or decrease to the revenue limits of each county superintendent of schools computed pursuant to paragraph (3).

(c) The Superintendent shall also subtract from the amount determined in subdivision (a) the sum of all of the following:

(1) Local property tax revenues received pursuant to Section 2573 in the then current fiscal year, and tax revenues received pursuant to Section 2556 in the then current fiscal year.

(2) State and federal categorical aid for the fiscal year.

(3) District contributions pursuant to Section 52321 for the fiscal year, and other applicable local contributions and revenues.

(4) Any amounts that the county superintendent of schools was required to maintain as restricted and not available for expenditure in the 1978–79 fiscal year as specified in the second paragraph of subdivision (c) of Section 6 of Chapter 292 of the Statutes of 1978, as amended by Chapter 51 of the Statutes of 1979.

(5) The amount received pursuant to subparagraph (C) of paragraph (3) of subdivision (a) of Section 33607.5 of the Health and Safety Code that is considered property taxes pursuant to that section.

(6) The amount, if any, received pursuant to Sections 34177, 34179.5, 34179.6, and 34188 of the Health and Safety Code.

(7) The amount, if any, received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(d) The remainder computed in subdivision (c) shall be distributed in the same manner as state aid to school districts from funds appropriated to Section A of the State School Fund.

(e) If the remainder determined pursuant to subdivision (c) is a negative amount, no state aid shall be distributed to that county superintendent of schools pursuant to subdivision (d), and an amount of funds of that county superintendent of schools equal to that negative amount shall be deemed restricted and not available for expenditure during the current fiscal year. In the next fiscal year, that amount shall be considered local property tax revenue for purposes of the operation of paragraph (1) of subdivision (c).

(f) The calculations set forth in paragraphs (1) to (3), inclusive, of subdivision (b) exclude employer contributions for employees of charter schools funded pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4 of Title 2.

(g) Commencing with the 2013–14 fiscal year, this section shall be used only for purposes of allocating revenues received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(h) This section shall become inoperative on July 1, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 357, Sec. 4. Effective September 26, 2013. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



2558.1

For the 1986–87 fiscal year and each fiscal year thereafter, the apportionment computed pursuant to subdivision (d) of Section 2558 shall be increased by the amount reported by the Teachers’ Retirement Board for that county office of education under Section 23400.3. This additional amount shall be increased annually by the amount of the inflation allowance computed under Section 2557.

(Added by Stats. 1985, Ch. 1597, Sec. 2.)



2558.2

(a) The Superintendent of Public Instruction shall use the revenue limit per unit of average daily attendance of the largest unified school district in the county to determine the revenue limits per unit of average daily attendance for county superintendents who provide education for homeless children pursuant to subdivision (c) of Section 1982.

(b) The county superintendent shall certify to the Superintendent of Public Instruction that no school district in the county is also claiming average daily attendance for those pupils.

(c) State apportionments to county superintendents for the provision of education services to homeless children shall be restricted to expenditure on education services to homeless children and county administrative expenses related thereto.

(Added by Stats. 1990, Ch. 1415, Sec. 4.)



2558.3

Unless the Budget Act specifically states otherwise, whenever the Budget Act requires the county superintendent to reduce revenue limits to reflect decreased employer contributions to the Public Employee’s Retirement System, in addition to any other exclusions specified in the Budget Act, the calculation of the reduction shall exclude any increased contribution imposed pursuant to Section 20750.98 of the Government Code.

(Added by Stats. 1988, Ch. 1013, Sec. 1.)



2558.4

For the purposes of this article, the revenue limit for the 1993–94 fiscal year for each county superintendent of schools determined pursuant to this article and adjusted pursuant to Section 2558.6 shall be reduced by a 9.77 percent deficit factor.

(Added by Stats. 1993, Ch. 66, Sec. 2. Effective June 30, 1993.)



2558.45

For the purposes of this article the revenue limit of each county superintendent of schools shall be reduced by a deficit factor, as follows:

(a) (1) The revenue limit for the 1994–95 fiscal year for each county superintendent of schools determined pursuant to this article shall be reduced by a 12.59 percent deficit factor.

(2) The revenue limit for the 1995–96 fiscal year determined pursuant to this article for each county superintendent of schools shall be reduced by an 11.70 percent deficit factor.

(3) The revenue limit for the 1996–97 and 1997–98 fiscal years determined pursuant to this article for each county superintendent of schools shall be reduced by an 11.547 percent deficit factor, as adjusted pursuant to Section 42238.41.

(4) The revenue limit for the 1999–2000 fiscal year determined pursuant to this article for each county superintendent of schools shall be reduced by a 8.628 percent deficit factor.

(b) (1) The revenue limit for each county superintendent of schools for the 1994–95 fiscal year shall be determined as if the revenue limit for each county superintendent of schools had been determined for the 1993–94 fiscal year without being reduced by the deficit factor required pursuant to Section 2558.4.

(2) When computing the revenue limit for each county superintendent of schools for the 1995–96 or any subsequent fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for each county superintendent of schools had been determined for the previous fiscal year without being reduced by the deficit factor specified in this section.

(Amended by Stats. 1999, Ch. 78, Sec. 1. Effective July 7, 1999.)



2558.46

(a) (1) For the 2003–04 fiscal year, the revenue limit for each county superintendent of schools determined pursuant to this article shall be reduced by a 1.195 percent deficit factor.

(2) For the 2004–05 fiscal year, the revenue limit for each county superintendent of schools determined pursuant to this article shall be reduced by a 0.323 percent deficit factor.

(3) For the 2003–04 and 2004–05 fiscal years, the revenue limit for each county superintendent of schools determined pursuant to this article shall be reduced further by a 1.826 percent deficit factor.

(4) For the 2005–06 fiscal year, the revenue limit for each county superintendent of schools determined pursuant to this article shall be reduced further by a 0.898 percent deficit factor.

(5) For the 2008–09 fiscal year, the revenue limit for each county superintendent of schools determined pursuant to this article shall be reduced by a 7.839 percent deficit factor.

(6) For the 2009–10 fiscal year, the revenue limit for each county superintendent of schools determined pursuant to this article shall be reduced by an 18.621 percent deficit factor.

(7) For the 2010–11 fiscal year, the revenue limit for each county superintendent of schools determined pursuant to this article shall be reduced by an 18.250 percent deficit factor.

(8) For the 2011–12 fiscal year, the revenue limit for each county superintendent of schools determined pursuant to this article shall be reduced by a 20.691 percent deficit factor.

(9) For the 2012–13 fiscal year, the revenue limit for each county superintendent of schools determined pursuant to this article shall be reduced by a 22.549 percent deficit factor.

(b) In computing the revenue limit for each county superintendent of schools for the 2006–07 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that county superintendent of schools had been determined for the 2003–04, 2004–05, and 2005–06 fiscal years without being reduced by the deficit factors specified in subdivision (a).

(c) In computing the revenue limit for each county superintendent of schools for the 2010–11 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that county superintendent of schools had been determined for the 2009–10 fiscal year without being reduced by the deficit factors specified in subdivision (a).

(d) In computing the revenue limit for each county superintendent of schools for the 2011–12 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that county superintendent of schools had been determined for the 2010–11 fiscal year without being reduced by the deficit factors specified in subdivision (a).

(e) In computing the revenue limit for each county superintendent of schools for the 2012–13 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that county superintendent of schools had been determined for the 2011–12 fiscal year without being reduced by the deficit factor specified in subdivision (a).

(f) In computing the revenue limit for each county superintendent of schools for the 2013–14 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that county superintendent of schools had been determined for the 2012–13 fiscal year without being reduced by the deficit factors specified in subdivision (a).

(Amended by Stats. 2012, Ch. 38, Sec. 4. Effective June 27, 2012.)



2558.5

Except as provided in Section 2559, for the 1981–82 fiscal year and each fiscal year thereafter, revenues received pursuant to Section 2558, and any ending balances from the prior fiscal year from state or local revenues, may be used by the county superintendent for any of the programs operated by the county office.

(Added by Stats. 1981, Ch. 100, Sec. 1.86.)



2558.6

Notwithstanding any other provision of law, for the 1994–95 fiscal year the county superintendent of schools shall reduce the total revenue limit computed pursuant to Section 2558 of the Education Code by the amount of the decreased employer contributions to the Public Employees’ Retirement System resulting from the enactment of Chapter 330 of the Statutes of 1982, adjusted for any changes in those contributions resulting from subsequent changes in employer contribution rates, excluding rate changes due to the direct transfer of the state-mandated portion of the employer contributions to the Public Employees’ Retirement System, through the 1994–95 fiscal year. The reduction shall be calculated for each county superintendent of schools as follows:

(a) Determine the amount of employer contributions that would have been made in the 1994–95 fiscal year if the applicable Public Employees’ Retirement System employer contribution rate in effect immediately prior to the enactment of Chapter 330 of the Statutes of 1982 were in effect during the 1994–95 fiscal year.

(b) Subtract from the amount determined in subdivision (a) the actual amount of employer contributions made to the Public Employees’ Retirement System in the 1994–95 fiscal year.

(c) For the purposes of this section, employer contributions to the Public Employees’ Retirement System for any of the following positions shall be excluded from the calculation specified above:

(1) Positions or portions of positions supported by federal funds that are subject to supplanting restrictions.

(2) Positions supported by funds received pursuant to Section 42243.6 of the Education Code.

(3) Positions supported, to the extent of employer contributions not exceeding twenty-five thousand dollars ($25,000) by any single educational agency, from a non-General Fund revenue source determined to be properly excludable from this section by the Superintendent of Public Instruction with the approval of the Director of Finance.

(d) For accounting purposes, the reduction made by this provision may be reflected as an expenditure from appropriate sources of revenue as directed by the Superintendent of Public Instruction.

(e) The amount of the reduction made by this section shall not be adjusted by the deficit factor calculated pursuant to Section 2558.45.

It is the intent of the Legislature to make adjustments to county office of education revenue limits for the 1994–95 fiscal year to reflect savings that these county offices of education will realize in the contributions to the Public Employees’ Retirement System due to a reduced contribution rate for the 1994–95 fiscal year.

(Added by Stats. 1994, Ch. 153, Sec. 3. Effective July 11, 1994.)






ARTICLE 3.5 - Revenue Limit Equalization

2560

This article shall not apply to any county in which there is a single, countywide unified school district.

(Added by Stats. 1995, Ch. 308, Sec. 4. Effective August 3, 1995.)



2561

For purposes of this article, the following definitions shall apply:

(a) “Countywide ADA” means the aggregate number of annual units of regular average daily attendance for the fiscal year in all school districts within the county.

(b) “Services ADA” means the countywide ADA plus 12.5 percent of the number of full-time equivalent students in community college districts within the county for which the county office of education provides fiscal and other services.

(c) “General purpose revenues” means the sum of the following amounts received by the county office of education in the fiscal year:

(1) Apportionments received for purposes of subdivision (b) of Section 2550 and for purposes of county superintendent office operations and capital outlay.

(2) Any financial support provided to the county office of education from the general fund of the county, including, but not limited to, salary and benefits expenditures for county office of education staff paid for by the county, other expenditures to support the operations of the county office of education paid for the county, revenues transferred from the county general fund to the county office of education, and any other direct or indirect support provided to the county office of education by the county general fund. As a condition of receipt of funds pursuant to this article, the county superintendent of schools shall certify the amount of this financial support from the county general fund to the Superintendent of Public Instruction in a manner determined by the Superintendent of Public Instruction.

(Added by Stats. 1995, Ch. 308, Sec. 4. Effective August 3, 1995.)



2562

For purposes of this article, the following classes of counties shall apply:

(a) Class 1: Counties with 1994–95 countywide ADA of more than 500,000.

(b) Class 2: Counties with 1994–95 countywide ADA of at least 180,000 but less than 500,000.

(c) Class 3: Counties with 1994–95 countywide ADA of at least 60,000 but less than 180,000.

(d) Class 4: Counties with 1994–95 countywide ADA of at least 30,000 but less than 60,000.

(e) Class 5: Counties with 1994–95 countywide ADA of at least 14,000 but less than 30,000.

(f) Class 6: Counties with 1994–95 countywide ADA of at least 7,000 but less than 14,000.

(g) Class 7: Counties with 1994–95 countywide ADA of less than 7,000.

(Added by Stats. 1995, Ch. 308, Sec. 4. Effective August 3, 1995.)



2563

The Superintendent of Public Instruction shall make the following calculations for the 1995–96 fiscal year:

(a) For each county office of education, divide its 1994–95 general purpose revenues by its 1994–95 services ADA.

(b) For each class of counties, except Class 1 counties, divide the sum of the 1994–95 general purpose revenues for all of the county offices of education in that class by the sum of the services ADA for all of the counties in that class, and multiply that quotient by 0.88. For Class 1 counties, the amount shall be eighteen dollars and 98 cents ($18.98).

(c) For each county office of education, subtract the amount determined pursuant to subdivision (a) from the amount determined pursuant to subdivision (b) of the class of counties of which it is a member. If this difference is less than zero, it shall be deemed to be zero.

(d) For each county office of education, multiply the amount determined pursuant to subdivision (c) by its 1994–95 services ADA.

(e) Divide five million dollars ($5,000,000) by the statewide sum of the amounts determined pursuant to subdivision (d) and, for each county office of education, multiply that quotient by its amount determined pursuant to subdivision (d).

(Added by Stats. 1995, Ch. 308, Sec. 4. Effective August 3, 1995.)



2564

The Superintendent of Public Instruction shall apportion to each county office of education the amount determined pursuant to subdivision (e) of Section 2563. That amount shall not be subject to the deficit factor determined pursuant to Section 2558.45.

(Added by Stats. 1995, Ch. 308, Sec. 4. Effective August 3, 1995.)



2565

For purposes of determining the allowances for each county office of education pursuant to subdivision (b) of Section 2550 for the 1996–97 fiscal year and for each fiscal year thereafter, the amount determined pursuant to paragraph (1) of subdivision (b) of Section 2550 for the 1995–96 fiscal year shall be increased by the quotient of the amount received pursuant to Section 2564 divided by the 1994–95 countywide ADA.

(Added by Stats. 1995, Ch. 308, Sec. 4. Effective August 3, 1995.)



2566

(a) The total amount apportioned pursuant to this article shall not exceed 5 million dollars ($5,000,000).

(b) This article shall only become operative if the Director of Finance certifies that a settlement agreement in California Teachers Association v. Gould (Sacramento County Superior Court Case CV 373415) is effective. No funds shall be disbursed under this article before August 1, 1996.

(c) For the purpose of making the computations required by Section 8 of Article XVI of the California Constitution, the appropriations made by this paragraph for the 1995–96 fiscal year shall be deemed to be “General Fund revenues appropriated to school districts,” as defined in subdivision (c) of Section 41202 for the 1995–96 fiscal year and be included within the ‛total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202 for that fiscal year.

(Added by Stats. 1995, Ch. 308, Sec. 4. Effective August 3, 1995.)



2567

(a) To compute, pursuant to subdivision (b), a rate per unit of average daily attendance for county offices of education for the 1999–2000 fiscal year, the Superintendent of Public Instruction shall use the amounts listed below, which amounts shall be used for the purposes of school accountability, pursuant to Chapter 3 of the Statutes of the 1999–2000 First Extraordinary Session; the high school exit examination, pursuant to Chapter 1 of the Statutes of the 1999–2000 First Extraordinary Session; peer assistance and review, pursuant to Chapter 4 of the Statutes of the 1999–2000 First Extraordinary Session; reading development and early intervention, pursuant to Chapter 2 of the Statutes of the 1999–2000 First Extraordinary Session; schoolsite safety, pursuant to Chapter 51 of the Statutes of 1999; education technology, pursuant to Chapter 650 of the Statutes of 1994; and fiscal accountability and oversight, pursuant to Chapter 1213 of the Statutes of 1991 and Chapter 650 of the Statutes of 1994:

Alameda  ........................

$163,978

Butte  ........................

$30,655

Calaveras  ........................

28,351

Colusa  ........................

27,915

Contra Costa  ........................

408,814

El Dorado  ........................

33,672

Fresno  ........................

631,164

Glenn  ........................

9,823

Humboldt  ........................

36,030

Imperial  ........................

153,282

Kern  ........................

33,367

Kings  ........................

76,689

Lassen   ........................

13,869

Los Angeles  ........................

1,701,296

Madera  ........................

71,248

Merced  ........................

75,750

Nevada  ........................

39,754

Orange  ........................

408,142

Placer  ........................

693

Sacramento   ........................

573,462

San Benito  ........................

32,298

San Bernardino  ........................

586,611

San Joaquin  ........................

329,422

Shasta  ........................

53,678

Solano  ........................

271,764

Stanislaus  ........................

316,300

Sutter  ........................

76,383

Tehama  ........................

33,828

Trinity  ........................

4,370

Tulare   ........................

402,307

Tuolumne  ........................

23,559

Ventura  ........................

85,842

Yolo  ........................

36,230

Yuba  ........................

34,624

_____

$6,805,170

(b) For purposes of subparagraph (A) of paragraph (1) of subdivision (b) of Section 2550, the Superintendent of Public Instruction shall compute a rate per unit of average daily attendance for each county office of education as follows:

(1) For each county office of education, the sum of the following amounts:

(A) The amount, if any, listed for the county office of education in subdivision (a).

(B) The amounts received by the county office of education in the 1998–99 fiscal year for the apportionments set forth in paragraph (1) of subdivision (c) of Section 2561.

(2) Divide the amount computed pursuant to paragraph (1) by the 1998–99 countywide average daily attendance.

(Added by Stats. 1999, Ch. 680, Sec. 4. Effective January 1, 2000.)



2568

(a) To compute, pursuant to subdivision (b), a rate per unit of average daily attendance for county offices of education for the 2000–01 fiscal year, the Superintendent of Public Instruction shall use the amounts listed below, which amounts shall be used for the purposes of school accountability, pursuant to Chapter 3 of the Statutes of the 1999–2000 First Extraordinary Session; the high school exit examination, pursuant to Chapter 1 of the Statutes of the 1999–2000 First Extraordinary Session; peer assistance and review, pursuant to Chapter 4 of the Statutes of the 1999–2000 First Extraordinary Session; reading development and early intervention, pursuant to Chapter 2 of the Statutes of the 1999–2000 First Extraordinary Session; schoolsite safety, pursuant to Chapter 51 of the Statutes of 1999; education technology, pursuant to Chapter 650 of the Statutes of 1994; and fiscal accountability and oversight, pursuant to Chapter 1213 of the Statutes of 1991 and Chapter 650 of the Statutes of 1994:

Alameda  ........................

$  214,455

Butte  ........................

40,092

Calaveras  ........................

37,078

Colusa  ........................

36,508

Contra Costa  ........................

534,659

El Dorado  ........................

44,037

Fresno  ........................

825,455

Glenn  ........................

12,847

Humboldt  ........................

47,121

Imperial  ........................

200,468

Kern  ........................

43,638

Kings  ........................

100,296

Lassen  ........................

18,138

Los Angeles  ........................

2,225,005

Madera  ........................

93,180

Merced  ........................

99,068

Nevada  ........................

51,991

Orange  ........................

553,780

Placer  ........................

906

Sacramento  ........................

749,990

San Benito  ........................

42,240

San Bernardino  ........................

767,187

San Joaquin  ........................

430,828

Shasta  ........................

70,202

Solano  ........................

355,421

Stanislaus  ........................

413,666

Sutter  ........................

99,896

Tehama  ........................

44,241

Trinity  ........................

5,715

Tulare  ........................

526,149

Tuolumne  ........................

30,811

Ventura  ........................

112,267

Yolo  ........................

47,383

Yuba  ........................

45,282

_____

_____

$8,900,000

(b) For purposes of subparagraph (A) of paragraph (1) of subdivision (b) of Section 2550, the Superintendent of Public Instruction shall compute a rate per unit of average daily attendance for each county office of education as follows:

(1)For each county office of education, the sum of the following amounts:

(A) The amount, if any, listed for the county office of education in subdivision (a) to the extent an appropriation is provided for this purpose.

(B) The amounts received by the county office of education in the 1999–2000 fiscal year for the apportionments set forth in paragraph (1) of subdivision (c) of Section 2561.

(2) Divide the amount computed pursuant to paragraph (1) by the 1999–2000 countywide average daily attendance.

(Added by Stats. 2000, Ch. 71, Sec. 4. Effective July 5, 2000.)






ARTICLE 4 - Allocation of Property Tax Revenues

2570

For the 1980–81 fiscal year and each fiscal year thereafter the county superintendent of schools shall allocate property tax revenues pursuant to this article.

(Added by Stats. 1980, Ch. 797, Sec. 4. Effective July 28, 1980.)



2571

The Superintendent shall make the following computations for each county superintendent of schools:

(a) Add the property tax revenues received for the 1977–78 fiscal year pursuant to subdivisions (b), (c), and (d) of Section 2500, Section 2501 for purposes of Section 1705, Section 2502 for purposes of Section 56811, Section 2505 for special education tuition charges, Section 42909 for purposes of Section 56604, and Section 56364 or Section 56364.2, as applicable. For purposes of this subdivision, section references are to sections effective during the 1977–78 fiscal year.

(b) Divide the sum computed pursuant to subdivision (a) by the total amount of property tax revenues received by the county superintendent of schools for the 1977–78 fiscal year.

(c) Multiply the quotient computed pursuant to subdivision (b) by the total amount of property tax revenues received by the county superintendent of schools for the then current fiscal year.

(d) Subtract the product computed pursuant to subdivision (c) from the total amount of property tax revenues received by the county superintendent of schools for the then current fiscal year.

(e) For purposes of subdivisions (c) and (d), “total property tax revenues” include taxes on the secured roll, taxes on the unsecured roll, prior year taxes, subventions of property taxes, and, beginning in the 2012–13 fiscal year, revenues received pursuant to Sections 34177, 34179.5, 34179.6, and 34188 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 38, Sec. 5. Effective June 27, 2012.)



2572

The product computed pursuant to subdivision (c) of Section 2571 is the amount of property tax revenues to be allocated to special education programs. This amount shall be subtracted pursuant to subdivision (c) of Section 56836.08.

(Amended by Stats. 1998, Ch. 89, Sec. 3. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



2573

The remainder computed pursuant to subdivision (d) of Section 2571 is the amount of property tax revenues to be allocated for programs funded pursuant to Section 2558.

(Added by Stats. 1980, Ch. 797, Sec. 4. Effective July 28, 1980.)









CHAPTER 12.5 - County Local Control Funding Formula

2574

For the 2013–14 fiscal year and for each fiscal year thereafter, the Superintendent annually shall calculate a county local control funding formula for each county superintendent of schools as follows:

(a) Compute a county office of education operations grant equal to the sum of each of the following amounts:

(1) Six hundred fifty-five thousand nine hundred twenty dollars ($655,920).

(2) One hundred nine thousand three hundred twenty dollars ($109,320) multiplied by the number of school districts for which the county superintendent of schools has jurisdiction pursuant to Section 1253.

(3) (A) Seventy dollars ($70) multiplied by the number of units of countywide average daily attendance, up to a maximum of 30,000 units.

(B) Sixty dollars ($60) multiplied by the number of units of countywide average daily attendance for the portion of countywide average daily attendance, if any, above 30,000 units, up to a maximum of 60,000 units.

(C) Fifty dollars ($50) multiplied by the number of units of countywide average daily attendance for the portion of countywide average daily attendance, if any, above 60,000, up to a maximum of 140,000 units.

(D) Forty dollars ($40) multiplied by the number of units of countywide average daily attendance for the portion of countywide average daily attendance, if any, above 140,000 units.

(E) For purposes of this section, countywide average daily attendance means the aggregate number of annual units of average daily attendance within the county attributable to all school districts for which the county superintendent of schools has jurisdiction pursuant to Section 1253, charter schools authorized by school districts for which the county superintendent of schools has jurisdiction, and charter schools authorized by the county superintendent of schools.

(4) For the 2014–15 fiscal year and each fiscal year thereafter, adjust each of the rates provided in the prior year pursuant to paragraphs (1), (2), and (3) by the percentage change in the annual average value of the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as published by the United States Department of Commerce for the 12-month period ending in the third quarter of the prior fiscal year. This percentage change shall be determined using the latest data available as of May 10 of the preceding fiscal year compared with the annual average value of the same deflator for the 12-month period ending in the third quarter of the second preceding fiscal year, using the latest data available as of May 10 of the preceding fiscal year, as reported by the Department of Finance.

(b) Determine the enrollment percentage of unduplicated pupils pursuant to the following:

(1) (A) For the 2013–14 fiscal year, divide the enrollment of unduplicated pupils in all schools operated by a county superintendent of schools in the 2013–14 fiscal year by the total enrollment in those schools in the 2013–14 fiscal year.

(B) For the 2014–15 fiscal year, divide the sum of the enrollment of unduplicated pupils in all schools operated by a county superintendent of schools in the 2013–14 and 2014–15 fiscal years by the sum of the total enrollment in those schools in the 2013–14 and 2014–15 fiscal years.

(C) For the 2015–16 fiscal year and each fiscal year thereafter, divide the sum of the enrollment of unduplicated pupils in all schools operated by a county superintendent of schools in the current fiscal year and the two prior fiscal years by the sum of the total enrollment in those schools in the current fiscal year and the two prior fiscal years.

(D) (i) For purposes of the quotients determined pursuant to subparagraphs (B) and (C), the Superintendent shall use a county superintendent of schools’ enrollment of unduplicated pupils and total pupil enrollment in the 2014–15 fiscal year instead of the enrollment of unduplicated pupils and total pupil enrollment in the 2013–14 fiscal year if doing so would yield an overall greater percentage of unduplicated pupils.

(ii) It is the intent of the Legislature to review each county office of education’s enrollment of unduplicated pupils for the 2013–14 and 2014–15 fiscal years and provide one-time funding, if necessary, for a county office of education with higher enrollment of unduplicated pupils in the 2014–15 fiscal year as compared to the 2013–14 fiscal year.

(E) For purposes of determining the enrollment percentage of unduplicated pupils pursuant to this subdivision, enrollment in schools or classes established pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 of Division 4 of Title 2 and the enrollment of pupils other than the pupils identified in clauses (i) to (iii), inclusive, of subparagraph (A) of paragraph (4) of subdivision (c), shall be excluded from the calculation of the enrollment percentage of unduplicated pupils.

(F) The data used to determine the percentage of unduplicated pupils shall be final once that data is no longer used in the current fiscal year calculation of the percentage of unduplicated pupils. This subparagraph does not apply to a change that is the result of an audit that has been appealed pursuant to Section 41344.

(2) For purposes of this section, an “unduplicated pupil” is a pupil who is classified as an English learner, eligible for a free or reduced-price meal, or a foster youth. For purposes of this section, the definitions in Section 42238.01 of an English learner, a pupil eligible for a free or reduced-price meal, and foster youth shall apply. A pupil shall be counted only once for purposes of this section if any of the following apply:

(A) The pupil is classified as an English learner and is eligible for a free or reduced-price meal.

(B) The pupil is classified as an English learner and is a foster youth.

(C) The pupil is eligible for a free or reduced-price meal and is classified as a foster youth.

(D) The pupil is classified as an English learner, is eligible for a free or reduced-price meal, and is a foster youth.

(3) (A) Under procedures and timeframes established by the Superintendent, commencing with the 2013–14 fiscal year, a county superintendent of schools annually shall report the enrollment of unduplicated pupils, pupils classified as English learners, pupils eligible for free and reduced-price meals, and foster youth in schools operated by the county superintendent of schools to the Superintendent using the California Longitudinal Pupil Achievement Data System.

(B) The Superintendent shall make the calculations pursuant to this section using the data submitted through the California Longitudinal Pupil Achievement Data System.

(C) The Controller shall include instructions, as appropriate, in the audit guide required by subdivision (a) of Section 14502.1, for determining if the data reported by a county superintendent of schools using the California Longitudinal Pupil Achievement Data System is consistent with pupil data records maintained by the county office of education.

(c) Compute an alternative education grant equal to the sum of the following:

(1) (A) For the 2013–14 fiscal year, a base grant equal to the 2012–13 per pupil undeficited statewide average juvenile court school base revenue limit calculated pursuant to Article 3 (commencing with Section 2550) of Chapter 12, as that article read on January 1, 2013. For purposes of this subparagraph, the 2012–13 statewide average juvenile court school base revenue limit shall be considered final as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(B) Commencing with the 2013–14 fiscal year, the per pupil base grant shall be adjusted by the percentage change in the annual average value of the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as published by the United States Department of Commerce for the 12-month period ending in the third quarter of the prior fiscal year. This percentage change shall be determined using the latest data available as of May 10 of the preceding fiscal year compared with the annual average value of the same deflator for the 12-month period ending in the third quarter of the second preceding fiscal year, using the latest data available as of May 10 of the preceding fiscal year, as reported by the Department of Finance.

(2) A supplemental grant equal to 35 percent of the base grant described in paragraph (1) multiplied by the enrollment percentage calculated in subdivision (b). The supplemental grant shall be expended in accordance with the regulations adopted pursuant to Section 42238.07.

(3) (A) A concentration grant equal to 35 percent of the base grant described in paragraph (1) multiplied by the greater of either of the following:

(i) The enrollment percentage calculated in subdivision (b) less 50 percent.

(ii) Zero.

(B) The concentration grant shall be expended in accordance with the regulations adopted pursuant to Section 42238.07.

(4) (A) Multiply the sum of paragraphs (1), (2), and (3) by the total number of units of average daily attendance for pupils attending schools operated by a county office of education, excluding units of average daily attendance for pupils attending schools or classes established pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 of Division 4 of Title 2, who are enrolled pursuant to any of the following:

(i) Probation-referred pursuant to Sections 300, 601, 602, and 654 of the Welfare and Institutions Code.

(ii) On probation or parole and not in attendance in a school.

(iii) Expelled for any of the reasons specified in subdivision (a) or (c) of Section 48915.

(B) Multiply the number of units of average daily attendance for pupils attending schools or classes established pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 of Division 4 of Title 2 by the sum of the base grant calculated pursuant to paragraph (1), a supplemental grant equal to 35 percent of the base grant calculated pursuant to paragraph (1), and a concentration grant equal to 17.5 percent of the base grant calculated pursuant to paragraph (1). Funds provided for the supplemental and concentration grants pursuant to this calculation shall be expended in accordance with the regulations adopted pursuant to Section 42238.07.

(C) Add the amounts calculated in subparagraphs (A) and (B).

(d) Add the amount calculated in subdivision (a) to the amount calculated in subparagraph (C) of paragraph (4) of subdivision (c).

(e) Add all of the following to the amount calculated in subdivision (d):

(1) The amount of funding a county superintendent of schools received for the 2012–13 fiscal year from funds allocated pursuant to the Targeted Instructional Improvement Block Grant program, as set forth in Article 6 (commencing with Section 41540) of Chapter 3.2 of Part 24 of Division 3 of Title 2, as that article read on January 1, 2013.

(2) (A) The amount of funding a county superintendent of schools received for the 2012–13 fiscal year from funds allocated pursuant to the Home-to-School Transportation program, as set forth in Article 2 (commencing with Section 39820) of Chapter 1 of Part 23.5 of Division 3 of Title 2, Article 10 (commencing with Section 41850) of Chapter 5 of Part 24 of Division 3 of Title 2, and the Small School District Transportation program, as set forth in Article 4.5 (commencing with Section 42290) of Chapter 7 of Part 24 of Division 3 of Title 2, as those articles read on January 1, 2013.

(B) On or before March 1, 2014, the Legislative Analyst’s Office shall submit recommendations to the fiscal committees of both houses of the Legislature regarding revisions to the methods of funding pupil transportation that address historical funding inequities across county offices of education and school districts and improve incentives for local educational agencies to provide efficient and effective pupil transportation services.

(3) The difference determined by subtracting the amount calculated pursuant to paragraph (1) of subdivision (c) for pupils attending a school that is eligible for funding pursuant to paragraph (2) of subdivision (b) of Section 42285 from the amount of funding that is provided to eligible schools pursuant to Section 42284, if the difference is positive.

(Amended by Stats. 2014, Ch. 33, Sec. 9. Effective June 20, 2014.)



2575

(a) Commencing with the 2013–14 fiscal year and for each fiscal year thereafter, the Superintendent shall calculate a base entitlement for the transition to the county local control funding formula for each county superintendent of schools based on the sum of the amounts computed pursuant to paragraphs (1) to (3), inclusive, as adjusted pursuant to paragraph (4):

(1) Revenue limits in the 2012–13 fiscal year pursuant to Article 3 (commencing with Section 2550) of Chapter 12, as that article read on January 1, 2013, adjusted only for changes in average daily attendance claimed by the county superintendent of schools for pupils identified in clauses (i), (ii), and (iii) of subparagraph (A) of paragraph (4) of subdivision (c) of Section 2574 and for pupils attending juvenile court schools. For purposes of this paragraph, the calculation of an amount per unit of average daily attendance for pupils attending juvenile court schools shall be considered final for purposes of this section as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339. All other average daily attendance claimed by the county superintendent of schools and any other average daily attendance used for purposes of calculating revenue limits pursuant to Article 3 (commencing with Section 2550) of Chapter 12, as that article read on January 1, 2013, shall be considered final for purposes of this section as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(2) The sum of all of the following:

(A) The amount of funding received from appropriations contained in Section 2.00 of the Budget Act of 2012, as adjusted by Section 12.42, in the following items: 6110-104-0001, 6110-105-0001, 6110-107-0001, 6110-108-0001, 6110-111-0001, 6110-124-0001, 6110-128-0001, 6110-137-0001, 6110-144-0001, 6110-156-0001, 6110-181-0001, 6110-188-0001, 6110-189-0001, 6110-190-0001, 6110-193-0001, 6110-195-0001, 6110-198-0001, 6110-204-0001, 6110-208-0001, 6110-209-0001, 6110-211-0001, 6110-212-0001, 6110-227-0001, 6110-228-0001, 6110-232-0001, 6110-240-0001, 6110-242-0001, 6110-243-0001, 6110-244-0001, 6110-245-0001, 6110-246-0001, 6110-247-0001, 6110-248-0001, 6110-260-0001, 6110-265-0001, 6110-266-0001, 6110-267-0001, 6110-268-0001, and 6360-101-0001, 2012–13 fiscal year funding for the Class Size Reduction Program pursuant to Chapter 6.10 (commencing with Section 52120) of Part 28 of Division 4 of Title 2, as that chapter read on January 1, 2013, and 2012–13 fiscal year funding for pupils enrolled in community day schools who are mandatorily expelled pursuant to subdivision (d) of Section 48915. For purposes of this subparagraph, the 2012–13 fiscal year appropriations described in this subparagraph shall be considered final as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(B) The amount of local revenues used to support a regional occupational center or program established and maintained by a county superintendent of schools pursuant to Section 52301.

(3) For the 2014–15 fiscal year and for each fiscal year thereafter, the sum of the amounts apportioned to the county superintendent of schools pursuant to subdivision (f) in all prior years.

(4) The revenue limit amount determined pursuant to paragraph (1) shall be increased by the difference determined by subtracting the amount provided per unit of average daily attendance in paragraph (1) for pupils attending a school that is eligible for funding pursuant to paragraph (2) of subdivision (b) of Section 42285 from the amount of funding that was provided to eligible schools in the 2012–13 fiscal year pursuant to Sections 42284 and 42238.146, as those sections read on January 1, 2013.

(b) The Superintendent shall annually compute a county local control funding formula transition adjustment for each county superintendent of schools as follows:

(1) Subtract the amount computed pursuant to subdivision (a) from the amount computed pursuant to subdivision (e) of Section 2574. A difference of less than zero shall be deemed to be zero.

(2) Divide the difference for each county superintendent of schools calculated pursuant to paragraph (1) by the total sum of the differences for all county superintendents of schools calculated pursuant to paragraph (1).

(3) Multiply the proportion calculated for each county superintendent of schools pursuant to paragraph (2) by the amount of funding specifically appropriated for purposes of subdivision (f). The amount calculated shall not exceed the difference for the county superintendent of schools calculated pursuant to paragraph (1).

(c) The Superintendent shall subtract from the amount calculated pursuant to subdivision (a) the sum of each of the following:

(1) Local property tax revenues received pursuant to Section 2573 in the then current fiscal year.

(2) Any amounts that the county superintendent of schools was required to maintain as restricted and not available for expenditure in the 1978–79 fiscal year as specified in the second paragraph of subdivision (c) of Section 6 of Chapter 292 of the Statutes of 1978, as amended by Chapter 51 of the Statutes of 1979.

(3) The amount received pursuant to subparagraph (C) of paragraph (3) of subdivision (a) of Section 33607.5 of the Health and Safety Code that is considered property taxes pursuant to that section.

(4) The amount, if any, received pursuant to Sections 34177, 34179.5, 34179.6, 34183, and 34188 of the Health and Safety Code.

(5) The amount, if any, received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(d) The Superintendent shall subtract from the amount computed pursuant to subdivision (e) of Section 2574 the sum of the amounts computed pursuant to paragraphs (1) to (5), inclusive, of subdivision (c).

(e) The Superintendent shall annually apportion to each county superintendent of schools the amount calculated pursuant to subdivision (c) unless the amount computed pursuant to subdivision (c) is negative. If the amount computed is negative, except as provided in subdivision (f), an amount of property tax of the county superintendent of schools equal to the negative amount shall be deemed restricted and not available for expenditure during the fiscal year. In the following fiscal year, that amount, excluding any amount of funds used for purposes of subdivision (f), shall be considered restricted local property tax revenue for purposes of subdivision (a) of Section 2578. State aid shall not be apportioned to the county superintendent of schools pursuant to this subdivision if the amount computed pursuant to subdivision (c) is negative.

(f) (1) The Superintendent shall apportion, from an appropriation specifically made for this purpose, the amount computed pursuant to subdivision (b), or, if the amount computed pursuant to subdivision (c) is negative, the sum of the amounts computed pursuant to subdivisions (b) and (c) if the sum if greater than zero.

(2) The Superintendent shall apportion any portion of the appropriation made for purposes of paragraph (1) that is not apportioned pursuant to paragraph (1) pursuant to the following calculation:

(A) Add the amount calculated pursuant to subdivision (b) to the amount computed pursuant to subdivision (a) for a county superintendent of schools.

(B) Subtract the amount computed pursuant to subparagraph (A) from the amount computed pursuant to subdivision (e) of Section 2574 for the county superintendent of schools.

(C) Divide the difference for the county superintendent of schools computed pursuant to subparagraph (B) by the sum of the differences for all county superintendents of schools computed pursuant to subparagraph (B).

(D) Multiply the proportion computed pursuant to subparagraph (C) by the unapportioned balance in the appropriation. That product shall be the county superintendent of schools’ proportion of total need.

(E) Apportion to each county superintendent of schools the amount calculated pursuant to subparagraph (D), or if subdivision (c) is negative, apportion the sums of subdivisions (b) and (c) and subparagraph (D) of this subdivision if the sum is greater than zero.

(F) The Superintendent shall repeat the computation made pursuant to this paragraph, accounting for any additional amounts apportioned after each computation, until the appropriation made for purposes of paragraph (1) is fully apportioned.

(G) The total amount apportioned pursuant to this subdivision to a county superintendent of schools shall not exceed the difference for the county superintendent of schools calculated pursuant to paragraph (1) of subdivision (b).

(H) For purposes of this paragraph, the proportion of need that is funded from any appropriation made specifically for purposes of this subdivision in the then current fiscal year shall be considered fixed as of the second principal apportionment for that fiscal year. Adjustments to a county superintendent of schools’ total need computed pursuant to subparagraph (D) after the second principal apportionment for the then current fiscal year shall be funded based on the fixed proportion of need that is funded for that fiscal year pursuant to this subdivision, and shall be continuously appropriated pursuant to Section 14002.

(g) (1) For a county superintendent of schools for whom, in the 2013–14 fiscal year, the amount computed pursuant to subdivision (c) is less than the amount computed pursuant to subdivision (d), in the first fiscal year following the fiscal year in which the sum of the apportionments computed pursuant to subdivisions (e) and (f) is equal to, or greater than, the amount computed pursuant to subdivision (d) of this section, the Superintendent shall apportion to the county superintendent of schools the amount computed in subdivision (d) in that fiscal year and each fiscal year thereafter instead of the amounts computed pursuant to subdivisions (e) and (f).

(2) For a county superintendent of schools for whom, in the 2013–14 fiscal year, the amount computed pursuant to subdivision (c) is greater than the amount computed pursuant to subdivision (d), in the first fiscal year in which the amount computed pursuant to subdivision (c) would be less than the amount computed pursuant to subdivision (d), the Superintendent shall apportion to the county superintendent of schools the amount computed in subdivision (d) in that fiscal year and each fiscal year thereafter instead of the amounts computed pursuant to subdivisions (e) and (f).

(3) In each fiscal year, the Superintendent shall determine the percentage of county superintendents of schools that are apportioned funding that is less than the amount computed pursuant to subdivision (d), as of the second principal apportionment of the fiscal year. If the percentage is less than 10 percent, the Superintendent shall apportion to those county superintendents of schools funding equal to the amount computed in subdivision (d) in that fiscal year and for each fiscal year thereafter instead of the amounts calculated pursuant to subdivisions (e) and (f).

(4) Commencing with the first fiscal year after the apportionments in paragraph (3) are made, the adjustments in paragraph (4) of subdivision (a) of Section 2574 and subparagraph (B) of paragraph (1) of subdivision (c) of Section 2574 shall be made only if an appropriation for those purposes is included in the annual Budget Act.

(5) If the calculation pursuant to subdivision (d) is negative and the Superintendent apportions to a county superintendent of schools the amount computed pursuant to subdivision (d) pursuant to paragraph (1), (2), or (3) of this subdivision, an amount of property tax of the county superintendent of schools equal to the negative amount shall be deemed restricted and not available for expenditure during that fiscal year. In the following fiscal year the restricted amount shall be considered restricted local property tax revenue for purposes of subdivision (a) of Section 2578.

(h) Commencing with the 2013–14 fiscal year, the Superintendent shall apportion to a county superintendent of schools an amount of state aid, including any amount apportioned pursuant to subdivisions (f) and (g), that is no less than the amount calculated in subparagraph (A) of paragraph (2) of subdivision (a).

(i) (1) For the 2013–14 and 2014–15 fiscal years only, a county superintendent of schools who, in the 2012–13 fiscal year, from any of the funding sources identified in paragraph (1) or (2) of subdivision (a), received funds on behalf of, or provided funds to, a regional occupational center or program joint powers agency established in accordance with Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code for purposes of providing instruction to pupils enrolled in grades 9 to 12, inclusive, shall not redirect that funding for another purpose unless otherwise authorized by law or pursuant to an agreement between the regional occupational center or program joint powers agency and the contracting county superintendent of schools.

(2) For the 2013–14 and 2014–15 fiscal years only, if a regional occupational center or program joint powers agency established in accordance with Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code for purposes of providing instruction to pupils enrolled in grades 9 to 12, inclusive, received, in the 2012–13 fiscal year, an apportionment of funds directly from any of the funding sources identified in subparagraph (A) of paragraph (2) of subdivision (a), the Superintendent shall apportion that same amount to the regional occupational center or program joint powers agency.

(j) For the 2013–14 and 2014–15 fiscal years only, a county superintendent of schools who, in the 2012–13 fiscal year, from any of the funding sources identified in paragraph (1) or (2) of subdivision (a), received funds on behalf of, or provided funds to, a home-to-school transportation joint powers agency established in accordance with Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code for purposes of providing pupil transportation shall not redirect that funding for another purpose unless otherwise authorized by law or pursuant to an agreement between the home-to-school transportation joint powers agency and the contracting county superintendent of schools.

(k) (1) In addition to subdivision (j), of the funds a county superintendent of schools receives for home-to-school transportation programs, the county superintendent of schools shall expend, pursuant to Article 2 (commencing with Section 39820) of Chapter 1 of Part 23.5 of Division 3 of Title 2, Article 10 (commencing with Section 41850) of Chapter 5 of Part 24 of Division 3 of Title 2, and the Small School District Transportation program, as set forth in Article 4.5 (commencing with Section 42290) of Chapter 7 of Part 24 of Division 3 of Title 2, no less for those programs than the amount of funds the county superintendent of schools expended for home-to-school transportation in the 2012–13 fiscal year.

(2) For the 2013–14 and 2014–15 fiscal years only, if a home-to-school transportation joint powers agency established in accordance with Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code for purposes of providing pupil transportation received, in the 2012–13 fiscal year, an apportionment of funds directly from the Superintendent from any of the funding sources identified in subparagraph (A) of paragraph (2) of subdivision (a), the Superintendent shall apportion that same amount to the home-to-school transportation joint powers agency.

(3) For the 2013–14 and 2014–15 fiscal years only, of the funds a county superintendent of schools receives for purposes of regional occupational centers or programs, or adult education, the county superintendent of schools shall expend no less for each of those programs than the amount of funds the county superintendent of schools expended for purposes of regional occupational centers or programs, or adult education, respectively, in the 2012–13 fiscal year. For purposes of this paragraph, a county superintendent of schools may include expenditures made by a school district within the county for purposes of regional occupational centers or programs so long as the total amount of expenditures made by the school districts and the county superintendent of schools equals or exceeds the total amount required to be expended for purposes of regional occupational centers or programs pursuant to this paragraph and paragraph (7) of subdivision (a) of Section 42238.03.

(l) The funds apportioned pursuant to this section and Section 2574 shall be available to implement the activities required pursuant to Article 4.5 (commencing with Section 52060) of Chapter 6.1 of Part 28 of Division 4 of Title 2.

(Amended by Stats. 2014, Ch. 33, Sec. 10. Effective June 20, 2014.)



2576

(a) If a county superintendent of schools enrolls in a school operated by the county superintendent of schools a pupil not funded pursuant to clause (i), (ii), or (iii) of subparagraph (A) of paragraph (4) of subdivision (c) of Section 2574, or Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 of Division 4 of Title 2, any attendance generated by that pupil shall be credited to the school district of residence. Enrollment of these pupils shall be transferred to the school district of residence for purposes of calculating the percentage of unduplicated pupils pursuant to Section 42238.02.

(b) For purposes of this section, the school district of residence for a homeless child, as defined in Section 1981.2, enrolled in a school operated by a county superintendent of schools shall be deemed to be the school district that last provided educational services to the homeless child or, if it is not possible to determine that school district, the nonbasic aid school district with the largest average daily attendance in the county that serves the grade level in which the homeless child would be enrolled.

(c) If a county superintendent of schools grants permission to a pupil to attend school in an adjoining state pursuant to Section 2000, attendance generated by that pupil shall be credited to the school district of residence.

(Amended by Stats. 2014, Ch. 33, Sec. 11. Effective June 20, 2014.)



2577

Notwithstanding any other law, revenue limit funding for county superintendents of schools for the 2012–13 fiscal year and prior fiscal years shall continue to be adjusted pursuant to Article 3 (commencing with Section 2550) of Chapter 12, as that section read on January 1, 2013.

(Added by Stats. 2013, Ch. 47, Sec. 2. Effective July 1, 2013.)



2578

(a) Every fiscal year the Superintendent shall determine the amount of funds that will be restricted for each county superintendent of schools pursuant to subdivisions (e) and (g) of Section 2575, as of June 30 of the prior fiscal year.

(b) The auditor-controller of each county shall distribute the amounts determined in subdivision (a) to the Supplemental Revenue Augmentation Fund created within the county pursuant to Section 100.06 of the Revenue and Taxation Code. The amount of funds required to be transferred by this subdivision shall be transferred annually in two equal shares with the first share transferred on or before January 15 of each year and the second share transferred after January 15 and on or before May 1 of each year.

(c) The funds transferred to the Supplemental Revenue Augmentation Fund pursuant to this section shall be transferred by the county office of education to the Controller in amounts determined by the Director of Finance, and shall be exclusively used to offset state costs of providing trial court services and costs, until the funds are exhausted.

(Amended by Stats. 2014, Ch. 33, Sec. 12. Effective June 20, 2014.)



2579

Commencing on July 1, 2013, all of the following shall apply:

(a) All references to Section 2558 shall instead refer to Section 2575.

(b) Unless the context otherwise requires, all references to the revenue limit of a county office of education or county superintendent of schools shall instead refer to the county local control funding formula.

(Added by Stats. 2013, Ch. 47, Sec. 2. Effective July 1, 2013.)






CHAPTER 13 - School District Boundaries

2600

Every county superintendent shall inquire and ascertain whether the boundaries of the school districts and community college districts in his county are definitely and plainly described in the records of the board of supervisors and keep in his office a full and correct transcript of the boundaries.

If the boundaries of districts are conflicting or incorrectly described, or if, by reason of the resubdivision of land or other change of property lines, the location of the boundaries becomes indefinite or conflicts with lines of assessment, the board of supervisors may correct and relocate the boundaries to follow definite, established property lines, conforming as nearly as practicable to the general location of the former boundaries.

Where boundary lines are corrected or relocated, the relocation of the new lines shall be made in such a manner that the majority of the area of the parcel or property affected determines the district in which the parcel or property is located. Nothing herein contained authorizes the board of supervisors, in relocating the boundaries, to substantially alter the former boundaries of school districts, or community college districts.

(Enacted by Stats. 1976, Ch. 1010.)



2601

Whenever the boundary line of any school district or community college district is described as being “to” or “from” the ocean shore, such description means to or from a point three miles seaward from the shore.

Whenever the boundary line of any school district or community college district is described as being “along,” “with,” “by,” or “on” the ocean shore, such description means on a line parallel with and three miles seaward from the shore.

Nothing contained in this section shall retroactively alter, enlarge, diminish or otherwise affect the powers, jurisdiction, rights, duties, responsibilities, obligations or liabilities of any such school district or community college district.

(Enacted by Stats. 1976, Ch. 1010.)



2602

Whenever any school district or community college district has been or is hereafter intersected by any county boundary line in the formation of any new county, or in changing the boundary of any county, and portions of the district then lie in different counties, the district shall, by operation of law, constitute and become established as a joint school district, at the time of the intersection, unless otherwise provided.

(Enacted by Stats. 1976, Ch. 1010.)



2603

The county superintendent may, if he deems it necessary, order a description of the boundaries of any district under his jurisdiction printed in pamphlet form and pay for the pamphlets out of the county school service fund.

(Enacted by Stats. 1976, Ch. 1010.)









PART 3 - COUNTY ADMINISTRATION OF DISTRICT ORGANIZATION

CHAPTER 1 - Operational Procedures

ARTICLE 1 - County Committees on School District Organization

4000

There is in each county, except a county which is also a city and county, a county committee on school district organization. The number of members of the county committee in each county shall be determined as provided in this article.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)



4001

If all of the territory of a county under the jurisdiction of the county superintendent of schools of the county is included in one unified school district, the governing board of the unified school district shall constitute the county committee.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)



4002

Except as provided in Section 4001, if there are fewer than six school districts or community college districts in the territory under the jurisdiction of the county superintendent of schools of the county, he or she shall determine the number of, and appoint, the members of the county committee.

(Amended by Stats. 1990, Ch. 1372, Sec. 39.)



4003

In every county with six or more school districts or community college districts in the territory under the jurisdiction of the county superintendent of schools of the county, the county committee on school district organization shall have 11 members.

(Amended by Stats. 1990, Ch. 1372, Sec. 40.)



4004

(a) If the number of school districts or community college districts in a county with six or more districts decreases to fewer than six, Section 4001 or 4002 shall apply, as appropriate.

(b) If the number of school districts or community college districts in a county with fewer than six districts increases to six or more, Section 4003 shall apply.

(c) Each member serving on a county committee when the number of school districts or community college districts changes as described in subdivision (a) or (b) shall serve out his or her term of office.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)



4005

(a) The county superintendent of schools shall call an annual meeting of the representatives of the governing board of each school district, elected pursuant to Section 35023, and the representatives of the governing board of each community college district, elected pursuant to Section 72403. This annual meeting shall be held between October 1 and December 1.

(b) The county superintendent of schools shall give notice of the annual meeting to the representatives of each governing board by prepaid mail addressed to the clerk or secretary of the governing board of each district. The notice shall be deemed sufficient and complete when deposited in the United States mail.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)



4006

(a)  Any vacancy created by the expiration of the term of office of a member of the county committee on school district organization shall be filled by the majority vote of the representatives of the governing boards at the annual meeting called and held pursuant to subdivision (a) of Section 4005. The county committee may authorize the representatives of the governing boards to vote, for this purpose, through the use of absentee ballots that are submitted, in the form and manner prescribed by the county committee, prior to the date set for the annual meeting.

(b) If the representatives fail to elect members to fill the vacancies on the county committee pursuant to subdivision (a), the vacancies shall be filled by the county superintendent of schools.

(c) Vacancies on the county committee which occur prior to the expiration of the term of office of a member of the county committee, which are caused by the happening of any of the events specified in Section 1770 of the Government Code, shall be filled as follows:

(1) In a county in which the members of the county committee are appointed by the county superintendent of schools, by the appointment of the county superintendent of schools.

(2) In a county in which the members of the county committee are elected by the representatives of the governing boards, by the majority vote of the remaining members of the committee. However, if the remaining members of the committee do not fill the vacancy within 70 days of its occurrence, the county superintendent of schools shall fill the vacancy by his or her appointment.

Persons elected or appointed to fill a vacancy pursuant to this subdivision shall hold office for the remainder of the unexpired term.

(d) It is the intent of the Legislature that the allowance for absentee ballots will increase participation in the selection of county committees and will not diminish the public review of candidates for those county committees.

(Amended by Stats. 1989, Ch. 860, Sec. 1.)



4007

No county superintendent of schools, employee of the office of a county superintendent of schools, employee of a school district, or employee of a community college district shall be a member of the county committee. Any member of the governing board of a school district or community college district in the same or any other county who is otherwise eligible may simultaneously serve as a member of the county committee.

(Amended by Stats. 1986, Ch. 1123, Sec. 2.)



4008

(a) At least two members of every county committee shall be elected from among the registered voters residing within each county supervisorial district in the county.

(b) If any change in the boundaries of a county supervisorial district in the county affects an incumbent member of the county committee, the affected member shall serve the remainder of his or her term of office and succeeding county committees shall be elected in accordance with subdivision (a).

(Amended by Stats. 1991, Ch. 581, Sec. 1.)



4009

The term of each member of the county committee shall begin upon election pursuant to Section 4006 or upon appointment pursuant to Section 4002, as appropriate, and shall be for four years.

(Added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)



4010

The members of the county committee shall serve without compensation. However, they shall receive reimbursement for any actual and necessary travel expenses incurred in the performance of their duties.

(Amended by Stats. 1987, Ch. 1452, Sec. 47.)



4011

(a) The county counsel, or if there is no county counsel, the district attorney, may provide legal services to the county committee.

(b) In any county in which the board of supervisors has transferred functions and duties to the county board of education pursuant to Section 1080 and the county board of education has agreed to include the expenses of the county committee in the single budget adopted pursuant to Section 1623 for which a county tax is levied, the county committee may appoint legal counsel in the same manner that the county superintendent of schools of that county may appoint counsel. The expenses of an appointment pursuant to this subdivision shall be a proper charge against the county school service fund.

(Added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)



4012

Within 30 days after the election or appointment of the county committee, the county superintendent of schools shall call the first meeting of the county committee, for purposes of electing a committee chairperson and a committee vice chairperson from among the members of the committee. The county superintendent of schools shall serve as the secretary of the county committee.

(Amended by Stats. 1983, Ch. 1095, Sec. 2. Effective September 27, 1983.)



4013

Meetings of the county committee may be called by the chairperson, or by a quorum of the committee.

(Added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)



4014

For purposes of this article, a majority of the members of county committee shall constitute a quorum.

(Added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)






ARTICLE 2 - Transfer of Duties of County Committee to County Board of Education

4020

(a) Upon the petition of the county committee on school district organization of a county, or of the county board of education of that county, the State Board of Education may order the county board of education to act as the county committee on school district organization for that county.

(b) The State Board of Education shall approve or reject a petition to transfer the duties and powers of the county committee on school district organization of a county to the county board of education of that county and shall notify the petitioning agency of its action within 90 days after receiving the petition.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)



4021

Upon the order of the State Board of Education issued pursuant to Section 4020, the county board of education of a county succeeds to and is vested with all duties, powers, purposes, responsibilities, and jurisdiction formerly vested in the county committee on school district organization of that county.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 3. Effective September 22, 1982.)



4022

(a) The State Board of Education may, upon its own motion or upon petition of the county board of education or a majority of districts in the county, reestablish a county committee on school district organization whose duties and powers have been previously transferred pursuant to Section 4020.

(b) The State Board of Education shall vote to approve or disapprove any petition submitted pursuant to subdivision (a) at the next regularly scheduled board meeting for which the matter can be properly noticed.

(Added by Stats. 1990, Ch. 1263, Sec. 5.)



4023

Notwithstanding subdivision (a) of Section 4005, the first annual meeting following the reestablishment of a county committee on school district organization shall occur within 30 days of the State Board of Education’s action to reestablish the committee.

(Added by Stats. 1990, Ch. 1263, Sec. 6.)



4024

A county committee on school district organization reestablished pursuant to Section 4022 succeeds to and is vested with all the duties, powers, purposes, responsibilities, and jurisdiction previously transferred to the county board of education pursuant to Section 4021.

(Added by Stats. 1990, Ch. 1263, Sec. 7.)












PART 4 - ELECTIONS

CHAPTER 1 - Election of School District Board Members

ARTICLE 1 - Elections

5000

After the initial election of governing board members in any school district or community college district, a governing board member election shall be held biennially on the first Tuesday after the first Monday in November of each succeeding odd-numbered year to fill the offices of members whose terms expire on the first Friday in December next succeeding the election. Except as provided in this chapter, or in Chapter 2 (commencing with Section 5200) , the elections shall be held and conducted in accordance with Chapter 3 (commencing with Section 5300).

(Amended by Stats. 1996, Ch. 1143, Sec. 1. Effective September 30, 1996.)



5009

The governing board of any school district or community college district having trustee areas and which elects more than one member from any of such trustee areas may, by resolution, provide for the staggering of terms of members elected from any of such multiple-member trustee areas.

The resolution shall provide that at the initial election after adoption of the resolution, one or more members elected from a trustee area will be elected for two-year terms and that one or more members elected from such trustee area will be elected for four-year terms, and that thereafter all members elected from such trustee area will be elected for four-year terms. Immediately after the initial election, the newly elected members from such trustee area shall draw lots to determine which of the members shall serve a two-year term and which of the members shall serve a four-year term.

(Enacted by Stats. 1976, Ch. 1010.)



5013

The form of ballot for governing board member elections shall be governed by Chapter 2 (commencing with Section 13100) of Division 13 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 9. Effective January 1, 1995.)



5014

Any election held for the purpose of electing governing board members of any school district, or community college district, including additional governing board members as provided by Section 5018 shall be held and conducted in accordance with the uniform procedures set forth in Chapter 3 (commencing with Section 5300) of this part.

(Enacted by Stats. 1976, Ch. 1010.)



5015.7

If the governing board of Santa Clarita Community College adopts election procedures with number assignments to each board seat pursuant to Section 5015.5, this system shall remain in effect until the governing board, by a resolution adopted by a two-thirds vote of the board, discontinues numbered seats and returns to procedures under Section 5015.

(Added by Stats. 1983, Ch. 271, Sec. 1.)



5016

(a) If a tie vote makes it impossible to determine either which of two or more candidates has been elected to the governing board or the term of office of a governing board member, the county superintendent of schools having jurisdiction shall so certify to the governing board.

(b) The governing board may either call a runoff election or determine the winner or winners by lot. Prior to conducting any school board election on or after March 1, 1977, the governing board of each school district shall establish which of such procedures is to be employed by the district in the event of a tie vote.

(c) If the governing board decides to determine the winner by lot, the governing board shall forthwith notify the candidates who have received the tie votes to appear before it either personally or by a representative at a time and place designated by the governing board. The governing board shall at that time and place determine the winner or winners by lot.

(d) If the governing board decides to call a runoff election, it shall call a runoff election to be held in the district on the sixth Tuesday following the election at which the tie vote occurred. Only the candidates receiving the tie votes shall appear on the ballots. Any member of the governing board who will be succeeded by a winner of the runoff election and whose term would expire before the winner of the runoff election would be determined shall continue to discharge the duties of his office until his successor has qualified. The runoff election shall be called and conducted substantially in the manner provided in Chapter 3 (commencing with Section 5300) of this part, provided, that the governing board shall determine the adjustments of the time requirements prescribed therein which would be necessary in order to conduct the runoff election.

(Amended by Stats. 1977, Ch. 1205.)



5017

Each person elected at a regular biennial governing board member election shall hold office for a term of four years commencing on the first Friday in December next succeeding his or her election. Any member of the governing board of a school district or community college district whose term has expired shall continue to discharge the duties of the office until his or her successor has qualified. The term of the successor shall begin upon the expiration of the term of his or her predecessor.

(Amended by Stats. 2007, Ch. 730, Sec. 2. Effective January 1, 2008.)



5018

Any elementary school district having a governing board of three members may, and any elementary school district having a governing board of three members whose average daily attendance during the preceding fiscal year was 300 or more shall do either of the following:

(a) By its own action determine that the number of members of the governing board shall be increased to five, in which case two additional members shall be elected at an upcoming established election date, as specified in Section 1000 of the Elections Code, determined by the board.

(b) Request the county superintendent of schools having jurisdiction to submit the question of whether the number of members of the governing board shall be increased to five to the voters of the elementary school district at an upcoming established election date, as specified in Section 1000 of the Elections Code, determined by the county superintendent of schools. At the same election, two additional members shall be elected to take office if the number of governing board members is increased.

Candidates for the two additional offices shall state in the declarations of candidacy filed for the election that the candidates are candidates for the two additional offices separately from the other offices to be filled in the election and shall clearly indicate to the voters that they may vote for two of the candidates to take office if the voters approve the proposed increase in the number of board members.

If the voters at the election do not approve the increase in membership of the governing board, the same question may be submitted to the voters at subsequent governing board member elections. Requests to the county superintendent to submit the question to the voters of a district shall be filed with him or her by the governing board of the district no later than 100 days prior to the election.

If, pursuant to either subdivision (a) or subdivision (b), two additional governing board members are authorized and elected, the one receiving the higher number of votes shall hold office for a term commencing the first day of the month following the election until the first Friday in December in the second succeeding year following the election in which a regular governing board election is held, and the other one shall hold office for a term commencing the first day of the month following the election until the first Friday in December in the first succeeding year following the election in which a regular governing board election is held. Thereafter the governing board shall be composed of five members elected in the same manner and for the same term as governing boards having five members.

(Amended by Stats. 2006, Ch. 588, Sec. 2. Effective January 1, 2007.)



5019

(a) Except in a school district governed by a board of education provided for in the charter of a city or city and county, in any school district or community college district, the county committee on school district organization may establish trustee areas, rearrange the boundaries of trustee areas, abolish trustee areas, and increase to seven or decrease to five the number of members of the governing board, or adopt one of the alternative methods of electing governing board members specified in Section 5030.

(b) The county committee on school district organization may establish or abolish a common governing board for a high school district and an elementary school district within the boundaries of the high school district. The resolution of the county committee on school district organization approving the establishment or abolition of a common governing board shall be presented to the electors of the school districts as specified in Section 5020.

(c) (1) A proposal to make the changes described in subdivision (a) or (b) may be initiated by the county committee on school district organization or made to the county committee on school district organization either by a petition signed by 5 percent or 50, whichever is less, of the qualified registered voters residing in a district in which there are 2,500 or fewer qualified registered voters, by 3 percent or 100, whichever is less, of the qualified registered voters residing in a district in which there are 2,501 to 10,000 qualified registered voters, by 1 percent or 250, whichever is less, of the qualified registered voters residing in a district in which there are 10,001 to 50,000 qualified registered voters, by 500 or more of the qualified registered voters residing in a district in which there are 50,001 to 100,000 qualified registered voters, by 750 or more of the qualified registered voters residing in a district in which there are 100,001 to 250,000 qualified registered voters, or by 1,000 or more of the qualified registered voters residing in a district in which there are 250,001 or more qualified registered voters or by resolution of the governing board of the district. For this purpose, the necessary signatures for a petition shall be obtained within a period of 180 days before the submission of the petition to the county committee on school district organization and the number of qualified registered voters in the district shall be determined pursuant to the most recent report submitted by the county elections official to the Secretary of State under Section 2187 of the Elections Code.

(2) When a proposal is made pursuant to paragraph (1), the county committee on school district organization shall call and conduct at least one hearing in the district on the matter. At the conclusion of the hearing, the county committee on school district organization shall approve or disapprove the proposal.

(d) If the county committee on school district organization approves pursuant to subdivision (a) the rearrangement of the boundaries of trustee areas for a particular district, then the rearrangement of the trustee areas shall be effectuated for the next district election occurring at least 120 days after its approval, unless at least 5 percent of the registered voters of the district sign a petition requesting an election on the proposed rearrangement of trustee area boundaries. The petition for an election shall be submitted to the county elections official within 60 days of the proposal’s adoption by the county committee on school district organization. If the qualified registered voters approve pursuant to subdivision (b) or (c) the rearrangement of the boundaries to the trustee areas for a particular district, the rearrangement of the trustee areas shall be effective for the next district election occurring at least 120 days after its approval by the voters.

(Amended by Stats. 2006, Ch. 126, Sec. 1. Effective January 1, 2007.)



5019.5

(a) Following each decennial federal census, and using population figures as validated by the Population Research Unit of the Department of Finance as a basis, the governing board of each school district or community college district in which trustee areas have been established, and in which each trustee is elected by the residents of the area he or she represents, shall adjust the boundaries of any or all of the trustee areas of the district so that one or both of the following conditions is satisfied:

(1) The population of each area is, as nearly as may be, the same proportion of the total population of the district as the ratio that the number of governing board members elected from the area bears to the total number of members of the governing board.

(2) The population of each area is, as nearly as may be, the same proportion of the total population of the district as each of the other areas.

(b) The boundaries of the trustee areas shall be adjusted by the governing board of each school district or community college district, in accordance with subdivision (a), before the first day of March of the year following the year in which the results of each decennial census are released. If the governing board fails to adjust the boundaries before the first day of March of the year following the year in which the results of each decennial census are released, the county committee on school district organization shall do so before the 30th day of April of the same year.

The governing board of the school district or community college district shall reimburse all reasonable costs incurred by a county committee in adjusting the boundaries pursuant to this subdivision.

(c) Except to the extent that the adjustment of trustee area boundaries is necessary for the purposes set forth in this section, the authority to establish or abolish trustee areas, rearrange the boundaries of trustee areas, increase or decrease the number of members of the governing board, or adopt any method of electing governing board members may be exercised only as otherwise provided under this article.

(Amended by Stats. 1990, Ch. 648, Sec. 1.)



5019.7

Section 5019.5 shall not apply to multiple campus community college districts with campuses in more than one county.

(Amended by Stats. 1990, Ch. 648, Sec. 3.)



5020

(a) The resolution of the county committee approving a proposal to establish or abolish trustee areas, to adopt one of the alternative methods of electing governing board members specified in Section 5030, or to increase or decrease the number of members of the governing board shall constitute an order of election, and the proposal shall be presented to the electors of the district not later than the next succeeding election for members of the governing board.

(b) If a petition requesting an election on a proposal to rearrange trustee area boundaries is filed, containing at least 5 percent of the signatures of the district’s registered voters as determined by the elections official, the proposal shall be presented to the electors of the district, at the next succeeding election for the members of the governing board, at the next succeeding statewide primary or general election, or at the next succeeding regularly scheduled election at which the electors of the district are otherwise entitled to vote, provided that there is sufficient time to place the issue on the ballot.

(c) If a petition requesting an election on a proposal to establish or abolish trustee areas, to increase or decrease the number of members of the board, or to adopt one of the alternative methods of electing governing board members specified in Section 5030 is filed, containing at least 10 percent of the signatures of the district’s registered voters as determined by the elections official, the proposal shall be presented to the electors of the district, at the next succeeding election for the members of the governing board, at the next succeeding statewide primary or general election, or at the next succeeding regularly scheduled election at which the electors of the district are otherwise entitled to vote, provided that there is sufficient time to place the issue on the ballot. Before the proposal is presented to the electors, the county committee on school district organization may call and conduct one or more public hearings on the proposal.

(d) The resolution of the county committee approving a proposal to establish or abolish a common governing board for a high school and an elementary school district within the boundaries of the high school district shall constitute an order of election. The proposal shall be presented to the electors of the district at the next succeeding statewide primary or general election, or at the next succeeding regularly scheduled election at which the electors of the district are otherwise entitled to vote, provided that there is sufficient time to place the issue on the ballot.

(e) For each proposal there shall be a separate proposition on the ballot. The ballot shall contain the following words:

“For the establishment (or abolition or rearrangement) of trustee areas in ____ (insert name) School District—Yes” and “For the establishment (or abolition or rearrangement) of trustee areas in ____ (insert name) School District—No.”

“For increasing the number of members of the governing board of ____ (insert name) School District from five to seven—Yes” and “For increasing the number of members of the governing board of ____ (insert name) School District from five to seven—No.”

“For decreasing the number of members of the governing board of ____ (insert name) School District from seven to five—Yes” and “For decreasing the number of members of the governing board of ____ (insert name) School District from seven to five—No.”

“For the election of each member of the governing board of the ____ (insert name) School District by the registered voters of the entire ____ (insert name) School District—Yes” and “For the election of each member of the governing board of the ____ (insert name) School District by the registered voters of the entire ____ (insert name) School District—No.”

“For the election of one member of the governing board of the ____ (insert name) School District residing in each trustee area elected by the registered voters in that trustee area—Yes” and “For the election of one member of the governing board of the ____ (insert name) School District residing in each trustee area elected by the registered voters in that trustee area—No.”

“For the election of one member, or more than one member for one or more trustee areas, of the governing board of the ____ (insert name) School District residing in each trustee area elected by the registered voters of the entire ____ (insert name) School District—Yes” and “For the election of one member, or more than one member for one or more trustee areas, of the governing board of the ____ (insert name) School District residing in each trustee area elected by the registered voters of the entire ____ (insert name) School District—No.”

“For the establishment (or abolition) of a common governing board in the ____ (insert name) School District and the ____ (insert name) School District—Yes” and “For the establishment (or abolition) of a common governing board in the ____ (insert name) School District and the ____ (insert name) School District—No.”

If more than one proposal appears on the ballot, all must carry in order for any to become effective, except that a proposal to adopt one of the methods of election of board members specified in Section 5030 which is approved by the voters shall become effective unless a proposal which is inconsistent with that proposal has been approved by a greater number of voters. An inconsistent proposal approved by a lesser number of voters than the number which have approved a proposal to adopt one of the methods of election of board members specified in Section 5030 shall not be effective.

(Amended by Stats. 2006, Ch. 730, Sec. 3. Effective January 1, 2007.)



5021

(a) If a proposal for the establishment of trustee areas formulated under Sections 5019 and 5020 is approved by a majority of the voters voting at the election, any affected incumbent board member shall serve out his or her term of office and succeeding board members shall be nominated and elected in accordance with Section 5030. In the event two or more trustee areas are established at such election which are not represented in the membership of the governing board of the school district, or community college district the county committee shall determine by lot the trustee area from which the nomination and election for the next vacancy on the governing board shall be made.

(b) If a proposal for rearrangement of boundaries is approved by a majority of the voters voting on the measure, or by the county committee on school district organization when no election is required, and if the boundary changes affect the board membership, any affected incumbent board member shall serve out his or her term of office and succeeding board members shall be nominated and elected in accordance with Section 5030.

(c) If a proposal for abolishing trustee areas is approved by a majority of the voters voting at the election, the incumbent board members shall serve out their terms of office and succeeding board members shall be nominated and elected at large from the district.

(Amended by Stats. 1980, Ch. 1287, Sec. 4. Effective September 30, 1980.)



5022

If the number of members of the governing board is increased from five to seven, the two additional members of the board of trustees shall be appointed by the governing board of the district, with the term of one of those two additional appointees being designated to expire on the first Friday in December of the next succeeding odd-numbered year and the term of the other appointee being designated to expire on the first Friday in December of the second succeeding odd-numbered year.

(Amended by Stats. 1992, Ch. 970, Sec. 1. Effective January 1, 1993.)



5023

(a) Whenever an elementary, high school or unified school district or a portion of any such district is annexed to another school district in which trustee areas have been established the county committee on school district organization of the county having jurisdiction over the annexing district shall study and make recommendations with respect to trustee areas of the annexing district as enlarged. Procedures contained in Section 5019 shall be used for purposes of this section.

(b) Recommendations adopted under provisions of subdivision (a), if approved by the electors, shall become effective on the same date that the annexing district as enlarged becomes effective for all purposes.

(Enacted by Stats. 1976, Ch. 1010.)



5024

The county committee may provide that an election to elect trustees, pursuant to its recommendations under Section 5023, shall be held at the same time as is held the election to effect a change in trustee areas.

(Enacted by Stats. 1976, Ch. 1010.)



5025

In the event an election is called pursuant to Section 5020, the county superintendent of schools having jurisdiction shall, as to each trustee area having more than its allotted number of representatives in the membership of the governing board for the next succeeding school year, determine by lot which of said representatives shall relinquish their offices either immediately upon the election and qualification of the governing board members who are elected as provided in Section 5024 or on the first day of April next succeeding the election establishing trustee areas in the district, whichever is the later.

(Enacted by Stats. 1976, Ch. 1010.)



5026

Members elected to fill vacancies created pursuant to Section 5025 shall serve out the unexpired term of the office that was terminated.

The county committee shall designate by lot for each newly formed trustee area the expiring term of office for which a member shall be elected.

(Enacted by Stats. 1976, Ch. 1010.)



5027

Whenever the boundaries of a county high school district are coterminous with the boundaries of a county, the board shall consist of one member from each supervisorial district in the county elected at large from the district.

(Enacted by Stats. 1976, Ch. 1010.)



5028

In every community college district which was divided into five wards on or before September 7, 1955, one member of the board shall be elected from each ward by the registered voters of the ward. On or before January 1st of a fiscal year the governing board of the district may rearrange the boundaries of the wards to provide for representation in accordance with population and geographic factors or may abolish the wards.

(Enacted by Stats. 1976, Ch. 1010.)



5029

Notwithstanding Section 5028, when a community college trustee ward boundary line falls upon an election precinct boundary line, and the election precinct boundary line is changed pursuant to Chapter 3 (commencing with Section 12200) of Division 12 of the Elections Code, the governing board of the district shall, at least 120 days prior to any trustee election, change the ward boundary line to conform to precinct boundary lines, where possible.

(Amended by Stats. 1994, Ch. 923, Sec. 12. Effective January 1, 1995.)



5030

Except as provided in Sections 5027 and 5028, in any school district or community college district having trustee areas, the county committee on school district organization and the registered voters of a district, pursuant to Sections 5019 and 5020, respectively, may at any time recommend one of the following alternate methods of electing governing board members:

(a) That each member of the governing board be elected by the registered voters of the entire district.

(b) That one or more members residing in each trustee area be elected by the registered voters of that particular trustee area.

(c) That each governing board member be elected by the registered voters of the entire school district or community college district, but reside in the trustee area which he or she represents.

The recommendation shall provide that any affected incumbent member shall serve out his or her term of office and that succeeding board members shall be nominated and elected in accordance with the method recommended by the county committee.

Whenever trustee areas are established in a district, provision shall be made for one of the alternative methods of electing governing board members.

In counties with a population of less than 25,000, the county committee on school district organization or the county board of education, if it has succeeded to the duties of the county committee, may at any time, by resolution, with respect to trustee areas established for any school district, other than a community college district, amend the provision required by this section without additional approval by the electors, to require one of the alternate methods for electing board members to be utilized.

(Amended by Stats. 1992, Ch. 350, Sec. 3. Effective January 1, 1993.)



5030.5

Notwithstanding any other provision of law, the members of the governing board in the Sweetwater Union High School District may be elected under a method, as approved pursuant to Section 5019, that would require all of the following:

(a) That each membership position on the governing board be identified, by number or otherwise.

(b) That each person seeking election to the governing board be required to declare his or her candidacy for only one of those identified membership positions.

(c) That each of those identified membership positions on the governing board be filled by the election of registered voters of the entire district.

(Added by Stats. 1990, Ch. 37, Sec. 1. Effective April 3, 1990.)



5030.6

Notwithstanding any other provision of law, the members of the governing board of the Chula Vista Elementary School District may be elected under a method, as approved pursuant to Section 5019, that would require all of the following:

(a) That each membership position on the governing board be identified, by number or otherwise.

(b) That each person seeking election to the governing board be required to declare his or her candidacy for only one of those identified membership positions.

(c) That each of those identified membership positions on the governing board be filled by an election that includes the registered voters of the entire district.

(Added by Stats. 1994, Ch. 76, Sec. 1. Effective May 20, 1994.)



5030.7

Notwithstanding any other provision of law, the members of the governing board of the Santee Elementary School District may be elected under a method, as approved pursuant to Section 5019, that would require all of the following:

(a) That each membership position on the governing board be identified, by number or otherwise.

(b) That each person seeking election to the governing board be required to declare his or her candidacy for only one of those identified membership positions.

(c) That each of those identified membership positions on the governing board be filled by an election that includes the registered voters of the entire district.

(Added by Stats. 1996, Ch. 48, Sec. 1. Effective May 15, 1996.)



5031

Whenever a school district or community college district is divided for governing board membership purposes into wards, supervisorial districts, or trustee areas, the county superintendent of schools shall prepare and keep in his or her office a map showing the boundaries of such subdivisions of all districts under his or her jurisdiction. Whenever a proposal to initiate a change in trustee area boundaries is submitted to a county committee on school district organization pursuant to Section 5019 by resolution of the governing board of a district, and the proposal is approved, the costs of preparing, developing, and duplicating the maps and legal descriptions shall be borne by the district.

The county superintendent shall also prepare and keep in his or her office a record of all actions taken by the county committee on district organization in connection with trustee area boundaries.

(Amended by Stats. 1982, Ch. 678, Sec. 1.)



5033

A member of the governing board of a district wholly or partially included in a unified school district formed under the provisions of Chapter 4 (commencing with Section 35700) of Part 21 of Division 3 of Title 2 shall not be a member of the governing board of the unified school district unless elected to that governing board.

(Amended by Stats. 2014, Ch. 327, Sec. 1. Effective January 1, 2015.)






ARTICLE 3 - Vacancies

5090

Vacancies on school district governing boards or community college district boards are caused by any of the events specified in Section 1770 of the Government Code, or by a failure to elect. A vacancy resulting from resignation occurs when the written resignation is filed with the county superintendent of schools having jurisdiction over the district, except where a deferred effective date is specified in the resignation so filed, in which case the resignation shall become effective on that date. A written resignation, whether specifying a deferred effective date or otherwise, shall, upon being filed with the county superintendent of schools be irrevocable.

(Enacted by Stats. 1976, Ch. 1010.)



5091

(a) (1) If a vacancy occurs, or if a resignation has been filed with the county superintendent of schools containing a deferred effective date, the school district or community college district governing board shall, within 60 days of the vacancy or the filing of the deferred resignation, either order an election or make a provisional appointment to fill the vacancy. A governing board member may not defer the effective date of his or her resignation for more than 60 days after he or she files the resignation with the county superintendent of schools.

(2) In the event that a governing board fails to make a provisional appointment or order an election within the prescribed 60-day period as required by this section, the county superintendent of schools shall order an election to fill the vacancy.

(b) When an election is ordered, it shall be held on the next established election date provided pursuant to Chapter 1 (commencing with Section 1000) of Division 1 of the Elections Code not less than 130 days after the order of the election.

(c) (1) If a provisional appointment is made within the 60-day period, the registered voters of the district may, within 30 days from the date of the appointment, petition for the conduct of a special election to fill the vacancy. A petition shall be deemed to bear a sufficient number of signatures if signed by at least the number of registered voters of the district equal to 11/2 percent of the number of registered voters of the district at the time of the last regular election for governing board members, or 25 registered voters, whichever is greater. However, in districts with less than 2,000 registered voters, a petition shall be deemed to bear a sufficient number of signatures if signed by at least 5 percent of the number of registered voters of the district at the time of the last regular election for governing board members.

(2) The petition shall be submitted to the county superintendent of schools having jurisdiction who shall have 30 days to verify the signatures. If the petition is determined to be legally sufficient by the county superintendent of schools, the provisional appointment is terminated, and the county superintendent of schools shall order a special election to be conducted no later than the 130th day after the determination. However, if an established election date, as defined in Section 1000 of the Elections Code, occurs between the 130th day and the 150th day following the order of the election, the county superintendent of schools may order the special election to be conducted on the established election date.

(3) For purposes of this section, “registered voters” means the following:

(A) If the district uses the at-large method of election, as defined in subdivision (a) of Section 14026 of the Elections Code, registered voters of the entire school district or community college district.

(B) If the district uses district-based elections, as defined in subdivision (b) of Section 14026 of the Elections Code, registered voters of the election district.

(d) A provisional appointment made pursuant to subdivision (a) confers all powers and duties of a governing board member upon the appointee immediately following his or her appointment.

(e) A person appointed to fill a vacancy shall hold office only until the next regularly scheduled election for district governing board members that is scheduled 130 or more days after the effective date of the vacancy, whereupon an election shall be held to fill the vacancy for the remainder of the unexpired term. A person elected at an election to fill the vacancy shall hold office for the remainder of the term in which the vacancy occurs or will occur.

(f) (1) If a petition calling for a special election is circulated, the petition shall meet all of the following requirements:

(A) The petition shall contain the estimate of the elections official of the cost of conducting the special election.

(B) The name and residence address of at least one, but not more than five, of the proponents of the petition shall appear on the petition, each of which proponents shall be a registered voter of the school district or community college district, as applicable.

(C) None of the text or other language of the petition shall appear in less than six-point type.

(D) The petition shall be prepared and circulated in conformity with Sections 100 and 104 of the Elections Code.

(2) If any of the requirements of this subdivision are not met as to any petition calling for a special election, the county superintendent of schools shall not verify the signatures, nor shall any further action be taken with respect to the petition.

(3) No person shall permit the list of names on petitions prescribed by this section to be used for any purpose other than qualification of the petition for the purpose of holding an election pursuant to this section.

(4) The petition filed with the county superintendent of schools shall be subject to the restrictions in Section 6253.5 of the Government Code.

(g) Elections held pursuant to subdivisions (b) and (c) shall be conducted in as nearly the same manner as practicable as other governing board member elections.

(Amended by Stats. 2014, Ch. 909, Sec. 1. Effective January 1, 2015.)



5092

Whenever a provisional appointment is made to the governing board of a school district pursuant to Section 5091, the board shall, within 10 days of the provisional appointment of a person to fill a vacancy which occurs or will occur, post notices of both the actual vacancy or the filing of a deferred resignation and also the provisional appointment in three public places in the district and shall publish a notice pursuant to Section 6061 of the Government Code. If there is no newspaper of general circulation published in the district, notice need not be published.

The notice shall state the fact of the vacancy or resignation and the date of the occurrence of the vacancy or the date of the filing of, and the effective date of, the resignation. The notice shall also contain the full name of the provisional appointee to the board and the date of his appointment, and a statement that unless a petition calling for a special election, containing a sufficient number of signatures, is filed in the office of county superintendent of schools within 30 days of the date of the provisional appointment, it shall become an effective appointment.

(Enacted by Stats. 1976, Ch. 1010.)



5093

(a) There shall be no special election or appointment to fill a vacancy on a governing board if the vacancy occurs within four months of the end of the term of that position.

(b) Section 5091 shall not apply to a vacancy on a governing board if the vacancy occurs, or a resignation specifying a deferred effective date is filed with the county superintendent of schools, during the period between six months and 130 days prior to a regularly scheduled governing board election and the position is not scheduled to be filled at such election. In such a case, the position shall be filled at a special election for that position to be consolidated with the regular election. A person elected to fill a position under this subdivision shall take office at the next regularly scheduled meeting of the governing board following the certification of the election and shall serve only until the end of the term of the position which he or she was elected to fill.

(c) If a special election pursuant to Section 5091 could be consolidated with the next regular election for governing board members, and the vacant position is scheduled to be filled at such regular election, there shall be no special election.

(Amended by Stats. 1984, Ch. 32, Sec. 2.)



5094

If for any reason vacancies should occur in a majority of the offices on any school district or community college district governing board, the president of the county board of education having jurisdiction may appoint members of the county board of education to the district governing board until new members of the governing board are elected or appointed.

(Enacted by Stats. 1976, Ch. 1010.)



5095

Whenever any of the offices on any school district governing board or community college district governing board is vacant, the remaining governing board member or members, if any, and any governing board member or members elected or appointed to fill the vacancies, who have qualified, shall have all the powers and perform all the duties of the governing board.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 2 - Boards of Education

ARTICLE 1 - Districts Governed

5200

Any unified school district that is coterminous with or includes within its boundaries a chartered city or city and county shall be governed by the board of education provided for in the charter of the city or city and county. Sections 5000, 5017, 5090, 5091, 35013, 35101, and 35105 shall not apply to such unified school districts, except as follows:

(a) As provided in the charter of the city or city and county.

(b) If the charter of the city or city and county fails to provide for a board of education or for any or all of the matters specified in Sections 5000, 5017, 5090, 5091, 5222, 35013, 35101, and 35105, those sections shall apply as to the matter not provided for in the charter.

(Amended by Stats. 2010, Ch. 89, Sec. 4. Effective January 1, 2011.)



5201

A school district, or community college district a portion of which is embraced within the limits of any city governed by a charter proposed and adopted as provided by Section 5 of Article XI of the California Constitution, may be subject to, controlled, and governed by the provisions of the charter relating to and providing for the management of public schools in the manner hereinafter in this article provided, upon approval of a majority of the electors of the districts voting at a regular biennial school district governing board member election.

The governing board of any such district may, in the resolution specifying the order of any such regular governing board member election, require that the question of whether the district shall be governed by the provisions of the charter be submitted to the voters of the district.

If the governing board so requires, the ballots used at the election shall contain the words “Shall the (name of district) be governed by the charter of the City of ____?” and the words “Yes” and “No” so placed that the voters may clearly indicate their choice in this connection.

If it appears from the returns that a majority of the votes cast on the proposition is in favor of the proposal, then the county superintendent of schools having jurisdiction shall certify the result to the board of education provided for in the charter of the city. From and after the date of the certificate the district shall be governed by the provisions of the charter relating to the establishment, management, and control of the public schools, and all of the qualified electors residing in the district, whether residing within or without the boundaries of the city, shall be entitled to vote for members of the board of education at any election held for that purpose.

(Enacted by Stats. 1976, Ch. 1010.)



5202

If any school district or community college district or portion of any such district is embraced within the corporate limits of a city having a charter, and the electors of the district have participated in and voted at any school election held subsequent to the adoption of and under the provisions of the charter, they shall be deemed to have submitted to be governed in all matters relating to the management of public schools within the school district or high school district or community college district as fully and to all intents and purposes as though the electors of the district had by their votes elected to be governed by the provisions of the charter.

(Enacted by Stats. 1976, Ch. 1010.)



5203

If the charter of any city provides for or has within two years prior to January 1, 1955, provided for a board of education of five members of a unified school district, and such charter has been or is hereafter amended so that it fails to provide for a board of education, a new board of education composed of five members is created under this section immediately upon the effective date of such amendment; the positions thereto shall be filled by appointment of the county superintendent of schools. The terms of the members first so appointed shall expire the first Friday in December of an odd-numbered year next following the effective date of such charter amendment, and an election shall be held for the members of such board at the time fixed by law for the regular election of members of governing boards of school districts, and the members so elected shall assume office on the first Friday in December following. If the effective date of such charter amendment is such that a legal election for board members cannot be held as aforesaid prior to the first day of December of an odd-numbered year next following such charter amendment, then the county superintendent of schools shall again appoint the members of such board who shall assume office on the first Friday in December as aforesaid. The terms of the board members who take office on the first Friday in December as aforesaid and thereafter shall be as follows:

(a) If such members were elected, the three receiving the largest number of votes shall serve for four-year terms, and the remaining two members shall serve for two-year terms; and all subsequent members shall serve for four-year terms.

(b) If such members were appointed, the county superintendent of schools, upon making the appointments, shall designate three members to serve for four-year terms, and two members to serve for two-year terms.

Except as herein otherwise provided, the members of the board shall be elected at the last time fixed by law for the election of members of governing boards of school districts prior to the commencement of a new term of office. If a general municipal election is to be held within 60 days prior to the time when an election for board members would be held as aforesaid, the board of education may, by resolution filed with the governing body of such city at least 60 days prior to such municipal election, call the school district election to coincide with the municipal election and request the governing body of such city to consolidate such elections in that portion of the school district which lies within such city, and the governing body of such city shall order such elections to be consolidated and to be held as are consolidated elections under the provisions of the Elections Code relating to consolidated elections, in which event the school district shall simultaneously with the holding of such consolidated election conduct an election in any portion of the district not included within such municipality. In the event of the holding of such consolidated election, the school district shall reimburse the city for its proportionate share of the costs of conducting such consolidated election in an amount to be agreed upon between the governing bodies of such school district and such city.

(Amended by Stats. 1990, Ch. 1161, Sec. 8. Effective September 21, 1990.)



5203.6

If the Charter of the City of San Leandro is amended so that it no longer provides for a board of education of the San Leandro Unified School District, a new board of education composed of seven members is created under this section immediately upon the effective date of such amendment. The San Leandro Unified School District shall be divided into six trustee areas as had been provided in the Charter of the City of San Leandro, and the members thereof shall be elected in the same manner as provided in the Charter of the City of San Leandro, before the effective date of such amendment. The members of the board in office on the effective date of the charter amendments shall each continue in office until the first day of April, or until a successor qualifies therefor, in the year in which their respective term of office would otherwise have terminated.

(Added by Stats. 1978, Ch. 734.)



5204

Proceedings pursuant to Section 5203 may be conducted in conjunction with proceedings under Article 1 (commencing with Section 5000) of Chapter 1 of this part, including proceedings by the county committee on school district organization to establish trustee areas or to increase the number of members of the governing board of the school district or community college district from five to seven members, or both. In the event that the number of members of the governing board of the school district is so increased from five to seven members, the terms of office of the board members who take office at the expiration of the terms of office of the board members appointed by the county superintendent of schools shall be determined by lot. The terms of office of the majority of members of the board shall expire on the first Friday in December of the second succeeding odd-numbered year, and the terms of the other members shall expire on the first Friday in December of the first succeeding odd-numbered year. All subsequent members shall serve for four-year terms.

(Amended by Stats. 1990, Ch. 1161, Sec. 9. Effective September 21, 1990.)



5205

The governing board of any elementary school district having an average daily attendance of 1,000 or more pupils and an assessed valuation of twenty million dollars ($20,000,000) or more may, and upon petition signed by 25 percent of the heads of families resident in the district, shall order an election to determine whether or not, it shall have the rights, powers, and duties of a city board of education and whether or not the district shall for all purposes be deemed to be a district governed by a city board of education.

If the governing board of the district consists of three members, there shall be elected at the election, to take office if the proposal for change in the rights, powers, and duties of the board is approved, two additional members to the board. If the change is approved by a majority of the qualified electors voting on the proposition at the election, the board shall have the rights, powers, and duties of a city board of education, and the district shall for all purposes be deemed to be a district governed by a city board of education. Also, if the change is so approved, the two additional board members shall take office, the one receiving the highest number of votes to serve until the first day of April following the second succeeding regular election at which board members are elected, and the one receiving the next highest number of votes to serve until the first of April following the next such regular election. Thereafter, the governing board of the district shall consist of five members elected in the manner prescribed for other school districts for terms of four years and until their successors are qualified, provided that vacancies shall be filled in the manner provided for unified school districts.

(Enacted by Stats. 1976, Ch. 1010.)



5206

Whenever a unified school district has within its boundaries a chartered city or a city with a population of more than 8,000 or whenever the average daily attendance of a unified school district is 1,500 or more, for all purposes the district shall be deemed a city school district governed by a city board of education and the governing board thereof shall be deemed a city board of education.

(Enacted by Stats. 1976, Ch. 1010.)



5207

Notwithstanding the provisions of Section 5206, whenever the average daily attendance of a unified school district, which becomes effective for all purposes on or after July 1, 1966, is 2,000 or more, for all purposes the district shall be deemed a city school district governed by a city board of education and the governing board thereof shall be deemed a city board of education.

(Enacted by Stats. 1976, Ch. 1010.)



5208

When outside territory has been annexed to a city for school purposes, the outside territory shall be deemed to be a part of the city for all matters connected with the school department of the city, for the annual levying and collecting of the property tax for the school fund of the city, and for all purposes specified in Chapter 2 (commencing with Section 15100) of Part 10 of this division.

The last assessment roll made by the county assessor shall be the only basis of taxation for the school district on the property outside the corporate limits annexed for school purposes.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Elections

5220

Boards of education are elected in cities under the provisions of the laws governing the respective cities, except as otherwise provided in this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



5221

Whenever the charter of a city comprising in whole or in part an elementary school district, fails to provide for the manner in which, the times at which, and the terms for which the members of the board of education of such city are appointed, and for the number which shall constitute such board, the governing board of the elementary school district within which the city is located or with which the city is coterminous is the board of education of the city.

(Enacted by Stats. 1976, Ch. 1010.)



5222

Except as provided in Section 5221, whenever the charter of any city fails to provide for the manner in which, the times at which, or the terms for which the members of the city board of education shall be elected or appointed, for their qualifications, removal, or for the number which shall constitute such board, the provisions of this division shall apply to the matter not provided for.

(Enacted by Stats. 1976, Ch. 1010.)



5223

The members of any elective city board of education shall be elected at large from the territory within the boundaries of the school district or districts which are under the jurisdiction of the city board of education, whether sitting as a board of education, high school board, or community college board, and any qualified elector of the territory shall be eligible to be a member of such city board of education.

When outside territory has been annexed to a city for school purposes it shall be deemed a part of the city for the purpose of holding the general municipal election, and shall form one or more election precincts, as may be determined by the legislative authority of the city. The qualified electors of the annexed territory shall vote only for the board of education or the board of school trustees.

(Enacted by Stats. 1976, Ch. 1010.)



5224

In any school district or community college district situated wholly or partly within a city containing a population of over 1,900,000 according to the 1950 federal census, the governing board shall be composed of seven members holding office numbers 1, 2, 3, 4, 5, 6, and 7, and shall be elected at large at the same time and in the same manner as the members of the city council of said city, and shall serve for a term of four years. The four members of such board whose terms of office expire July 1, 1947, shall be considered as holding office numbers 1, 3, 5, and 7 (such members within 15 days after the effective date of Chapter 725 of the Statutes of 1945 to determine by lot at a regular board meeting the number of the office each holds), and the remaining offices shall be known as office numbers 2, 4, and 6 (to be allocated by lot in the same manner as hereinbefore provided for office numbers 1, 3, 5, and 7). All such members’ terms shall commence on the first day of April next succeeding their election.

(Enacted by Stats. 1976, Ch. 1010.)



5224.1

Section 5224 does not apply to a school district that is situated in a city governed by a charter that provides for a governing board consisting of not less than seven members who are elected from districts that contain, as nearly as practicable, equal fractions of the total population of the school district. The governing board of the school district shall be elected and constituted as provided in the charter and other applicable law.

(Amended by Stats. 1997, Ch. 54, Sec. 1. Effective January 1, 1998.)



5225

Notwithstanding the provisions of Section 5033, when a unified school district is formed pursuant to Chapter 2 (commencing with Section 4200) of Part 3 of this division which includes a city school district having a city board of education as provided under Section 5224, the unified school district shall be governed by said city board of education and the governing board members thereof shall continue in office for the remainder of their terms as elected pursuant to the provisions of Section 5224.

(Enacted by Stats. 1976, Ch. 1010.)



5227

In those cases in which the boundaries of the school district, high school district, or community college district, governed by a city board of education, are not coterminous with the boundaries of the city, and where elections, either primary, general, or recall, of members of the board of education are by the provisions of the laws governing the cities held at times other than on the day of municipal elections, general or special, the cost and expense of the district elections shall be a legal charge against the funds of the district or districts governed by the board of education. The city shall be reimbursed by the district or districts for its actual cost and expense incurred in the conduct of the election or elections. The cost and expense of conducting the election in territory common to two or more districts shall be borne by the districts in equal shares. In territory within a single district the cost shall be borne by the district.

In those cases in which the school district, high school district, or community college district is governed by a city board of education, and elections, either primary, general, or recall, of members of the board of education are by the provisions of the laws governing the cities held on the same day as municipal elections, general or special, a proportionate part of the actual cost and expense of the election shall be a legal charge against the school districts governed by the board of education. The city shall be reimbursed for the proportionate cost and expense incurred in the conduct of the election. The cost and expense of the elections within the boundaries of the city shall be apportioned between the city and the districts in the ratio that the total number of offices to be filled and propositions to be voted upon by the electors of the city and the school district or districts, respectively, bears to the total number of offices to be filled and propositions submitted. The cost and expense of the election in territory outside of the municipal boundaries shall be borne by the districts affected. As between the districts, costs and expense shall be apportioned as follows: In territory common to two or more districts the cost of conducting the election shall be borne in equal shares, and in territory within a single district the cost shall be borne by the district.

(Enacted by Stats. 1976, Ch. 1010.)



5228

An election for members of the governing board of a community college district which has been divided into wards as provided in Section 5227 may be held, at the discretion of the governing board, on the same date and in the same manner as the city election for any chartered city located within the boundaries of the community college district. Such election when held shall be conducted by the chartered city on behalf of the community college district with the expenses of the election within the boundaries of the city apportioned between the city and the school districts in the manner prescribed by Section 5227.

Where a city charter does not specify a date for such elections, city boards of education may, by unanimous vote, determine that governing board member elections for that district shall be held on the date prescribed for the regular biennial school district governing board member elections, in which event the provisions of Chapter 3 (commencing with Section 5300) of this part relating to the consolidation of governing board member elections shall apply.

(Enacted by Stats. 1976, Ch. 1010.)



5229

If a unified district governed by a board of education of five members includes a chartered city, the charter of which provides for a board of education, the members of which are to be elected pursuant to this code and to hold office for the terms provided by this code, and three members of such board of education were elected to hold office for a term expiring during the school year commencing on the date the district was formed for all purposes, the office of three members of the board of education shall be filled at the first election of governing board members following such date of formation for all purposes.

The term of office of such three members shall be determined by lot. The term of one member shall expire on the first Friday in December of the first succeeding odd-numbered year following his election; and the terms of two members shall expire on the first Friday in December of the second succeeding odd-numbered year following their election. The persons elected to succeed such three members shall hold office for four years.

In a unified school district formed pursuant to Chapter 2 (commencing with Section 4200) of Part 3 of this division which includes a chartered city, the governing board of the district shall be the board of education of such city or city and county; provided, that all qualified electors residing within the unified school district are eligible to vote at all elections held for the election of members of the city board of education and any elector residing in the district, or in a trustee area if the district is divided into trustee areas, is eligible to serve as a member of said board.

In the event a unified district includes a chartered city the governing board of the unified district shall consist of either five or seven members and shall be elected at large or by trustee areas, as designated by the unification proposal, and any elector residing in the district, or in a trustee area if the district is divided into trustee areas, is eligible to serve as a member of the board. The first governing board of any such unified school district shall be elected in the manner prescribed by Section 35101, except where the charter of the included chartered city expressly provides for the election of the first governing board of a newly formed unified school district, in which case such provisions of the charter shall control the election of the governing board.

(Amended by Stats. 1990, Ch. 1161, Sec. 10. Effective September 21, 1990.)



5230

In the event a newly unified district includes a chartered city, the first governing board of the district shall be selected pursuant to Section 35101 or, in the event the charter of such city expressly provides for the calling and setting of the election of the first governing board of a newly unified school district, the charter shall apply.

(Enacted by Stats. 1976, Ch. 1010.)



5231

Notwithstanding any other provision of law, when elections for school district governing board members in existing or newly formed school districts are conducted in conjunction with the municipal election of a chartered city on other than the first Tuesday after the first Monday in November, newly elected members, unless the charter provides otherwise, shall take office 37 days after the day of election; provided, however, if the charter of a city provides for a municipal nominating or primary election and a general municipal election, the newly elected members shall take office 37 days after the date fixed by the charter for the general municipal election. The terms of office of outgoing members shall expire on the day before such newly elected members take office.

(Amended by Stats. 1979, Ch. 9.)









CHAPTER 3 - Conduct of Elections

ARTICLE 1 - General Provisions

5300

School district elections and community college district elections shall be governed by the Elections Code, except as otherwise provided in this code.

(Enacted by Stats. 1976, Ch. 1010.)



5301

The provisions of this chapter shall apply to all district elections, except as otherwise provided by law, or as otherwise provided in the charter of any city or city and county in the matters concerning which the provisions of such charters are afforded controlling force and effect by the Constitution or laws of the state.

(Enacted by Stats. 1976, Ch. 1010.)



5302

The duties of the county superintendent of schools having jurisdiction of a school district election or community college district election shall be:

(a) To call elections when ordered under the provisions of this code.

(b) To prepare recommendations, statements, or arguments for any election in which they are required, as provided in this code.

(c) To receive petitions as authorized by this code.

(Amended by Stats. 1977, Ch. 747.)



5303

The county elections official shall perform the duties incident to the preparation for, and holding of, all district elections.

In districts situated in two or more counties, or in elections to organize or reorganize districts in territory situated in two or more counties, the county elections officials in the counties in which any part of the district territory is situated, shall, by mutual agreement, provide for the performance of those duties.

(Amended by Stats. 2002, Ch. 221, Sec. 5. Effective January 1, 2003.)



5304

The duties of the governing board of any school district or community college district with respect to school district elections shall be:

(a) To order elections as authorized by this code.

(b) To resolve tie votes in governing board member elections.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Order and Call of Elections

5320

The act authorized by this code of any officer, board, county committee, group of electors, or any other persons or agencies which commences an election proceeding, and any mandatory provision of this code requiring that an election be held, is an “order of election.”

(Enacted by Stats. 1976, Ch. 1010.)



5321

Whenever a valid and verified petition, authorized by this code and requesting that a board election be held in any school district or in territory contained in one or more school districts or community college district, is received by the officer or board designated by law to receive the petition, such petition shall be deemed an order for calling such election unless the officer or board is by law authorized to take some action upon the petition other than ordering the election requested in the petition. If an election is ordered, the county superintendent having jurisdiction shall prepare a resolution setting forth the specifications required in Section 5322 as preliminary procedure to the call of such election.

(Enacted by Stats. 1976, Ch. 1010.)



5322

Whenever an election is ordered, the governing board of the district or the board or officer authorized by this code to make such designations shall, concurrently with or after the order of election but not less than 123 days prior to the date of the election in the case of an election for governing board members, or at least 88 days prior to the date of the election in the case of an election on a measure, including a bond measure, by resolution delivered to the county superintendent of schools and the officer conducting the election, or, in the case of an election on a measure, only to the officer conducting the election, specify the following, or such of the following as he or she or it may have authority to designate:

(a) The date of the election.

(b) The purpose of the election.

The resolution or resolutions shall be known as “specifications of the election order” and shall set forth the authority for ordering the election, the authority for the specification of the election order, the signature of the officer or the clerk of the board by law authorized to make the designations therein contained, and, in the case of an election on a measure, the exact wording of the measure as it is to appear on the ballot. Pursuant to Section 13247 of the Elections Code, the statement of the measure to appear on the ballot shall not exceed 75 words.

(Amended by Stats. 2000, Ch. 1081, Sec. 1. Effective January 1, 2001.)



5323

The county superintendent having jurisdiction shall at least 130 days prior to the date of a governing board member election consolidated pursuant to Section 5340, notify the governing boards concerned of the order of consolidation of governing board elections under his or her jurisdiction. Such notice of consolidation shall be given in writing.

(Amended by Stats. 1982, Ch. 428, Sec. 5.)



5324

At least 120 days prior to the date of the election in the case of an election for governing board members, the county superintendent of schools shall deliver to the county elections official in the county where the election is to be held, copies of:

(a) The order of election.

(b) The formal notice of election.

(Amended by Stats. 2002, Ch. 221, Sec. 6. Effective January 1, 2003.)



5325

Any school district election or community college district election, except a bond measure election, ordered to be held in accordance with this code shall be called by the county superintendent of schools having jurisdiction of the election by doing both of the following:

(a) Posting or publication of notices of election.

(b) Delivery of a copy of the formal notice of election to the county elections official at least 120 days prior to the date of the election in the case of an election for governing board members.

(Amended by Stats. 2002, Ch. 221, Sec. 7. Effective January 1, 2003.)



5326

If, by 5:00 p.m. on the 83rd day prior to the day fixed for the governing board member election, only one person has been nominated for any elective office to be filled at that election, or no one has been nominated for the office, or in the case of members to be elected from the district at large, the number of candidates for governing board member at large does not exceed the number of offices to be filled at that election, or in the case of members to be nominated by trustee area and elected at large, the number of candidates do not exceed the number required to be elected governing board member at large nominated by that trustee area, or in the case of members to be elected at large in accordance with Sections 5030.5 , 5030.6, and 5030.7, no more than one person has been nominated for each membership position, and a petition signed by 10 percent of the voters or 50 voters, whichever is the smaller number, in the district or trustee area, if elected by trustee area, requesting that a school district election be held for the offices has not been presented to the officer conducting the election, appointment will be made as prescribed by Section 5328.

The provisions of this section and Section 5328 shall also apply to elections for membership on a county board of education.

(Amended by Stats. 1996, Ch. 48, Sec. 2. Effective May 15, 1996.)



5328

If pursuant to Section 5326 a district election is not held, the qualified person or persons nominated shall be seated at the organizational meeting of the board, or if no person has been nominated or if an insufficient number is nominated, the governing board shall appoint a qualified person or persons, as the case may be, at a meeting prior to the day fixed for the election, and such appointee or appointees shall be seated at the organizational meeting of the board as if elected at a district election.

(Amended by Stats. 1978, Ch. 22.)



5328.5

If no one has been nominated to an office, prior to making an appointment to that office pursuant to Section 5328, the governing board shall cause to be published a notice once in a newspaper of general circulation published in the district or, if no such newspaper is published in the district, in a newspaper having general circulation in the district, stating that the board intends to make an appointment and informing persons of the procedure available for applying for the office.

(Added by Stats. 1982, Ch. 428, Sec. 10.5.)



5329

Whenever a candidate has filed a declaration of candidacy the name of the candidate shall be printed upon the ballot unless the candidate has died and that fact has been ascertained by the officer charged with the duty of printing the ballots at least 68 days before the election.

(Amended by Stats. 1986, Ch. 866, Sec. 1.)






ARTICLE 3 - Consolidation of Elections

5340

School district governing board or community college district governing board member elections for two or more districts of any type to be held in the same district or area on the same day shall be consolidated so that a person entitled to vote in both or all of such elections may do so at the same time and place and using the same ballot.

When a consolidated election is required by this section to be held, the basic unit for conducting the election shall be the elementary district. The county superintendent of schools having jurisdiction shall notify the governing boards of all school and community college districts in writing at least 130 days prior to the date of the election that a consolidated election is required to be held.

(Amended by Stats. 1982, Ch. 428, Sec. 12.)



5342

Whenever any school district election or community college district election is scheduled to be held on the same day, in the same territory, or in territory that is in part the same, as an election or elections called to be held by any other district, city, county, or other political subdivision, the district election may be either completely or partially consolidated with the election or elections pursuant to Part 3 (commencing with Section 10400) of Division 10 of the Elections Code.

The consolidation may be effected by the officer conducting the election upon receipt of resolutions from two or more political subdivisions whose boundaries are totally or partially the same territory calling elections to be held on the same day if the resolutions are delivered to the officer conducting the election at least 88 days prior to the date of the election.

(Amended by Stats. 1994, Ch. 923, Sec. 15. Effective January 1, 1995.)



5343

If any school district election or community college district election is completely or partially consolidated with any other election, the notice of election need not set forth the precincts, place or places of holding the election, or the names of the officers appointed to conduct the election, but may instead state that the precincts, place or places of holding the elections and officers appointed to conduct the election shall be the same as those provided for such other election within the territory affected by the consolidation and set forth in the ordinance, order, resolution, or notice calling, providing for or giving notice of such other election, and reference shall be made to such ordinance, order, resolution, or notice by number and title or date of adoption, or by date or proposed date of publication and the name of the newspaper in which publication has been or will be made, or by any other definite description, except that no such reference need be made if the election is completely or partially consolidated with a statewide election.

(Enacted by Stats. 1976, Ch. 1010.)



5344

Within the territory affected by the order of consolidation the election precincts, polling places, voting booths and polling hours shall, in every case, be the same and there shall be only one set of election officers in each of the precincts. When the returns of elections consolidated pursuant to Part 3 (commencing with Section 10400) of Division 10 of the Elections Code are required to be canvassed by different canvassing boards, the elections shall be conducted separately in the same manner as if they had not been consolidated, except as provided in this section.

(Amended by Stats. 1994, Ch. 923, Sec. 16. Effective January 1, 1995.)



5345

In the event of consolidation of any school district election or community college district election with any other election the provisions of law governing such other election with respect to the manner of marking ballots shall also apply to the district election consolidated therewith.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Election Notice

5360

As used in this chapter “formal notice” means the notice of election which is required to be published and posted in public places, and “card notice” means the notice of election which is required to be mailed to the registered voters of the area in which the election is to be held.

(Enacted by Stats. 1976, Ch. 1010.)



5361

The formal notice of election for any school district election or community college district election, except a bond measure election, shall be prepared by the county superintendent of schools and shall contain the following:

(a) The date of the election.

(b) The purpose of the election.

(Amended by Stats. 1999, Ch. 667, Sec. 4. Effective January 1, 2000.)



5362

As an alternative to publication by newspaper pursuant to Section 5363, publication of formal notice may be effected pursuant to this section. Not later than 90 days prior to the date of any school district or community college district election, except a bond measure election, the county superintendent of schools having jurisdiction shall cause to be posted the formal notice of the election in public view at all of the following:

(a) Every schoolhouse in the territory, district or districts in which the election is to be held.

(b) At three public places in the territory, district or districts.

(Amended by Stats. 1999, Ch. 667, Sec. 4.5. Effective January 1, 2000.)



5363

Except where the procedure prescribed by Section 5362 is utilized, the elections official responsible for the conduct of a governing board member election shall cause formal notice of the election to be published pursuant to Section 12112 of the Elections Code.

(Amended by Stats. 2000, Ch. 1081, Sec. 2. Effective January 1, 2001.)






ARTICLE 5 - Precinct Election Officers

5380

Any election officer serving at any school district election or community college district election may be paid out of the funds of the district as compensation for his or her services as an election officer a sum determined by the county elections official and approved by the county board of supervisors, not to exceed the amount paid from the county treasury to officers of the preceding general election. In districts in which the polls are kept open less than 12 hours, the maximum compensation for election officers shall be the sum bearing the same relation to the amount paid to election officers of the last preceding general election as the number of hours the polls were open at the election bears to the number of hours the polls were open in the preceding general election.

(Amended by Stats. 2002, Ch. 221, Sec. 8. Effective January 1, 2003.)






ARTICLE 6 - Voters and Election Procedure

5390

In any school district or community college district election, the qualifications of voters, the procedure to be followed by voters and precinct board members in the polling places on election day, and the equipment and supplies to be furnished each polling place shall be governed by those provisions of the Elections Code applicable to statewide elections.

(Repealed and added by Stats. 1978, Ch. 219.)






ARTICLE 8 - Cost of Elections

5420

The cost of any school district or community college district election may include, but need not be limited to:

(a) Compensation of precinct election officers.

(b) Publication of notices.

(c) The cost of printing official ballots, sample ballots, indexes, arguments, statements, official notices, and card notices.

(d) Mailing charges for card notices, arguments, recommendations, statements, and sample ballots.

(e) Forms for rosters, tally sheets, certificates, envelopes, declaration of results forms, and legal forms required for bond elections.

(f) Precinct maps.

(g) The actual cost of supplies such as flags, ballot boxes, chairs and tables, booths, ink pads and stamps, and pencils; provided, that if any such can be borrowed from any state or county office, no charge for rental shall be included in the cost of elections.

(Enacted by Stats. 1976, Ch. 1010.)



5421

The cost of any election held within a single district shall be borne by the entire district, and shall be paid out of its funds. Election costs shall be determined by the county elections official and approved by the county board of supervisors.

(Amended by Stats. 2002, Ch. 221, Sec. 9. Effective January 1, 2003.)



5422

The cost of elections, including consolidated elections, held in territory common to two or more districts shall be borne by the districts concerned in equal shares and paid from district funds.

(Enacted by Stats. 1976, Ch. 1010.)



5423

The cost of consolidated governing board elections shall be paid by the county superintendent of schools having jurisdiction from the county school service fund, and the cost shall be prorated among the districts concerned to reimburse the fund.

(Enacted by Stats. 1976, Ch. 1010.)



5424

The cost of any recall election shall be borne by the district in which the recall election is held and paid from district funds.

(Enacted by Stats. 1976, Ch. 1010.)



5425

The cost of the election for the formation of a community college district shall be paid from the county general fund.

(Enacted by Stats. 1976, Ch. 1010.)



5426

The cost of any election held under the provisions of Article 8 (commencing with Section 4400) of Chapter 2 of Part 3 of this division, or Article 7 (commencing with Section 35690) of Chapter 3 of Part 21 of Division 3 of Title 2, or Article 3 (commencing with Section 74630) of Chapter 5 of Part 46 of Division 7 of Title 3, where the election is being held for the assumption of bonded indebtedness of the district to which the territory is being transferred or where the county board of supervisors requires an election to be held in the whole district from which the territory would be transferred, shall be paid from the county general fund.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 9 - Miscellaneous Provisions

5440

The provisions of Division 16 (commencing with Section 16000) of the Elections Code, relating to election contests shall apply to school district elections.

(Amended by Stats. 1994, Ch. 923, Sec. 18. Effective January 1, 1995.)



5441

The returns of any school district or community college district election received by the county elections official having jurisdiction shall, after the date of the declaration and certification of the final results of the election, be disposed of as follows:

(a) The sealed envelope containing the voted ballots, including ballots rejected for improper markings, shall be kept by the county superintendent unopened and unaltered for six months. If a contest or criminal prosecution is not commenced within the six-months’ period as provided in Division 16 (commencing with Section 16000) of the Elections Code, he or she shall destroy the envelope, or have it destroyed, without its being opened or its contents examined. This paragraph also applies to absent ballots and identification envelopes.

(b) The envelope containing spoiled, canceled, and defaced unused ballots shall remain unopened in the custody of the county superintendent and shall be held and disposed of as is the envelope provided for in paragraph (a) of this section.

(c) The envelope containing the tally sheet, challenge sheet, challenge list, assisted voter list, and affidavits of election officers assisting voters, shall be disposed of in the same manner, but the contents of this envelope may be made available to voters for inspection at any time following commencement of the official canvass of votes.

(Amended by Stats. 1994, Ch. 923, Sec. 19. Effective January 1, 1995.)



5442

Recount of votes in any school district or community college district shall be governed by Chapter 9 (commencing with Section 15600) of Division 15 of the Elections Code.

(Amended by Stats. 2006, Ch. 588, Sec. 3. Effective January 1, 2007.)












PART 5 - PUBLIC SCHOOL PERSONNEL

CHAPTER 1 - Personnel General Provisions

ARTICLE 1 - Health and Welfare Benefits

7000

(a) Notwithstanding Article 1 (commencing with Section 53200) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code, a county superintendent of schools, a school district, or a community college district, which provides health and welfare benefits or dental care benefits for the benefit of its certificated employees, shall permit enrollment in, respectively, the health and welfare benefit plan or dental care benefit plan currently provided for its current certificated employees by any former certificated employee thereof who retired therefrom under any public retirement system and his or her spouse and by any surviving spouse of a former certificated employee thereof who either retired therefrom under any public retirement system or was, at the time of death, both employed thereby in a position requiring contributions to the State Teachers’ Retirement System and a member of the State Teachers’ Retirement System.

This subdivision does not apply to either the new spouse upon the remarriage of a surviving spouse of a former certificated employee or the children of a certificated or former certificated employee.

(b) A county superintendent of schools or district may develop an experience claims rating for the persons specified in subdivision (a) and may, if appropriate, require those persons to pay different rates as a class. Any plan pursuant to this article shall provide separate single and two-party rates for at least the following classes: for those under 65, for those over 65 who have Medicare A and B, and for those over 65 who do not have Medicare A.

(c) The county superintendent of schools, school district, or community college district shall annually select a one-month period during which persons described by subdivision (a) may elect to enroll in, respectively, the health and welfare benefit plan or the dental care benefit plan or change their enrollment from one to another health and welfare plan or dental care benefit plan, respectively.

(d) A certificated school employee who retired on or before August 24, 1986, the effective date of Chapter 561 of the Statutes of 1986, or the surviving spouse of a certificated employee retired as of August 25, 1986, shall be permitted to enroll in any district health and dental care plan during the 1986, 1987, and 1988 enrollment periods.

(e) A certificated school employee who retires after August 24, 1986, the effective date of Chapter 561 of the Statutes of 1986, or the surviving spouse of a certificated employee retired as of August 25, 1986, shall be allowed to enroll in the coverage provided by this article within 30 days of losing active employee coverage, but if the retiree does not enroll in a district health or dental care plan during this initial enrollment period, the retiree may be denied further opportunity to do so.

The enrollment period for retirees under this subdivision shall correspond to that provided to active employees, unless a district chooses to offer an additional enrollment period.

(f) This article shall permit enrollment into any district health and dental care plan only once. A retiree or spouse or surviving spouse of a certificated employee who has been previously covered under this article and who has voluntarily terminated that coverage, thereafter may be excluded from obtaining coverage under this article. This subdivision does not apply to a person who is changing plans within a district during an open enrollment period.

(g) Retirees or surviving spouses of certificated employees may be enrolled in a medical care plan pursuant to this section during periods other than those specified therein if they lose their coverage. With documentation of prior coverage, they may be allowed to enroll in a medical care plan, if they do so within 31 days of losing their other coverage.

(h) Any person described by subdivision (a) who elects, pursuant to this article, to be covered by, respectively, a health and welfare benefit plan or dental care benefit plan, may be required to pay all premiums, dues, and other charges, including any increases in the rate of premiums or dues for these persons, and all costs incurred by the district or county superintendent of schools in administering this article.

(Amended by Stats. 1990, Ch. 1372, Sec. 42.)



7000.3

Enrollment in Medicare A shall not be a prerequisite for enrollment in any district health plan pursuant to this article. However, the purchase of Medicare B may be required for enrollment if the participant qualifies to purchase it. In addition, a district health plan may be restructured to pay benefits as if each participant is enrolled in Medicare B as soon as the participant qualifies to purchase Medicare B.

A health plan may condition eligibility for enrollment on the effective assignment of any Medicare benefits for which the enrollee would be eligible.

(Added by Stats. 1986, Ch. 561, Sec. 3. Effective August 25, 1986.)



7000.5

(a) Any health benefits plan provided by any county superintendent of schools, school district, or community college district pursuant to this article may contain a preexisting condition exclusion, as follows:

(1) The coverage of any person who has a break in coverage, may, for the first three months after reenrollment, exclude any care received for a condition which is caused by, or results from, a condition existing at the time of reenrollment or for which the person received medical advice or treatment during the six-month period immediately preceding reenrollment.

(2) Coverage of any person who is confined to a hospital or his or her home for medical treatment at the time of enrollment in a health plan pursuant to this section shall exclude any benefits until the period commencing on the 15th day following the termination of that confinement.

(b) This section does not apply to any entity which provides a health benefits plan which contains a preexisting condition exclusion.

(c) This section does not apply to any changes in enrollment by a person currently enrolled in a school district’s health benefits plan or due to any change in enrollment or coverage caused by the retirement of a person.

(Added by Stats. 1986, Ch. 561, Sec. 4. Effective August 25, 1986.)



7002.5

(a) This article does not create a vested retirement right in health and dental care benefits.

(b) The individual districts, the county office, a health plan, an entity providing or arranging a health plan, and the State Teachers’ Retirement System do not have any legal duty to contact retired teachers or surviving spouses of certificated employees with regard to this article.

(Amended by Stats. 2006, Ch. 538, Sec. 86. Effective January 1, 2007.)



7003

(a) Nothing in this article shall be construed as requiring or permitting the impairment of any contract, board rule, or regulation affecting retired certificated personnel, in existence on the effective date of this article.

(b) Nothing in this article is intended to reduce or conflict with any benefit provided in the federal Consolidated Omnibus Budget Reconciliation Act of 1986 (Public Law 99-272).

(c) Nothing in this article mandates the provision of life insurance or vision care.

(Amended by Stats. 1986, Ch. 561, Sec. 7. Effective August 25, 1986.)



7004

As used in this article:

(a) “Certificated employee” means a member, as defined by Section 22146, of the State Teachers’ Retirement System.

(b) “School district” means that district from which the member of the State Teachers’ Retirement System last made contributions to the system before retirement.

(c) “Spouse” means a spouse as defined by Section 22171.

(Amended by Stats. 2004, Ch. 896, Sec. 5. Effective September 29, 2004.)



7005

This article does not apply to persons receiving benefits pursuant to the Public Employees’ Medical and Hospital Care Act (Chapter 1 (commencing with Section 22750) of Part 5 of Division 5 of Title 2 of the Government Code) and to the employers on which their benefits are based.

For purposes of this section, “employer” means a county superintendent of schools, a school district, or a community college district irrespective of whether employees may be represented by different bargaining groups. Notwithstanding any other provision of this part, this article does not apply to employers for those groups of employees for whom coverage under the Public Employees’ Medical and Hospital Care Act (Part 5 (commencing with Section 22750) of Division 5 of Title 2 of the Government Code) is provided by contract.

(Amended by Stats. 2004, Ch. 69, Sec. 1. Effective June 24, 2004.)



7007

(a) Any qualified organization, as defined in subdivision (b), in cooperation with the Public Employees’ Retirement System, may develop a health benefits plan which would be available to persons who are members of those organizations, with equal premiums for both active and retired teachers. The plan would be available, on an optional basis, to each school district, county board of education, and a county superintendent of schools which becomes a contracting agency with the Public Employees’ Retirement System pursuant to Section 22857 of the Government Code.

(b) “Qualified organization” means an exclusive representative of the certificated or classified employees, as defined by Section 3540.1 of the Government Code, or any organization with a membership of at least 1,000 members who are retirees of the State Teachers’ Retirement System, or any organization with a membership of at least 1,000 members who are faculty members in the California Community Colleges.

(c) This section shall not apply to any contracting agency unless and until the agency elects to be subject to this section pursuant to Section 22857 of the Government Code.

(Amended by Stats. 2004, Ch. 896, Sec. 6. Effective September 29, 2004.)



7008

(a) Notwithstanding any other provision of law, a member of the Defined Benefit Program of the State Teachers’ Retirement Plan who is disabled as a result of an injury that is a direct consequence of a violent act perpetrated on his or her person while performing duties in the scope of employment, and the employment is creditable under the provisions of the Teachers’ Retirement Law (Part 13 (commencing with Section 22000)), may, upon qualifying for a disability under Section 24001 and while receiving an allowance under Section 24002, continue in the district’s health care plan and dental care plan by paying all of the employer’s and employee’s premiums and all of the related administrative costs of the employer.

(b) Notwithstanding any other provision of law, a school member as defined in Section 20370 of the Government Code, or a local police officer as defined in Section 20430 of the Government Code, who is disabled as a result of an injury that is a direct consequence of a violent act perpetrated on his or her person while performing duties in the scope of employment, and the employment is creditable under the Public Employees’ Retirement Law (Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code), may, upon qualifying for a disability and while receiving an allowance under Chapter 12 (commencing with Section 21060) of Part 3 of Division 5 of Title 2 of the Government Code, continue in the employer’s health care plan and dental care plan by paying all of the employer’s and employee’s premiums and all of the related administrative costs of the employer.

(c) Subdivisions (a) and (b) do not apply to any member who is employed by a school district that contracts with the Public Employees’ Retirement System for health care coverage under the Public Employees’ Medical and Health Care Act, (Part 5 (commencing with Section 22750) of Division 5 of Title 2 of the Government Code).

(Amended by Stats. 2004, Ch. 69, Sec. 2. Effective June 24, 2004.)






ARTICLE 2 - Political Activities of School Officers and Employees

7050

The Legislature finds that political activities of school employees are of significant statewide concern. The provisions of this article shall supersede all provisions on this subject in any city, county, or city and county charter as well as in the general law of this state.

(Added by Stats. 1977, Ch. 36.)



7051

This article applies to all officers and employees of a local agency.

“Local agency” means a county superintendent of schools, an elementary, high, or unified school district, or a community college district.

Officers and employees of a given local agency include officers and employees of any other local agency whose principal duties consist of providing services to the given local agency.

(Added by Stats. 1977, Ch. 36.)



7052

Except as otherwise provided in this article, or as necessary to meet requirements of federal law as it pertains to a particular employee or employees, no restriction shall be placed on the political activities of any officer or employee of a local agency.

(Added by Stats. 1977, Ch. 36.)



7053

No one who holds, or who is seeking election or appointment to, any office or employment in a local agency shall, directly or indirectly, use, promise, threaten or attempt to use, any office, authority, or influence, whether then possessed or merely anticipated, to confer upon or secure for any person, or to aid or obstruct any person in securing, or to prevent any person from securing, any position, nomination, confirmation, promotion, change in compensation or position, within the local agency upon consideration or condition that the vote or political influence or action of such person or another shall be given or used in behalf of, or withheld from, any candidate, officer, or party, or upon any other corrupt condition or consideration. The prohibitions of this section shall apply to either urging or discouraging any political action of an employee.

(Added by Stats. 1977, Ch. 36.)



7054

(a) No school district or community college district funds, services, supplies, or equipment shall be used for the purpose of urging the support or defeat of any ballot measure or candidate, including, but not limited to, any candidate for election to the governing board of the district.

(b) Nothing in this section shall prohibit the use of any of the public resources described in subdivision (a) to provide information to the public about the possible effects of any bond issue or other ballot measure if both of the following conditions are met:

(1) The informational activities are otherwise authorized by the Constitution or laws of this state.

(2) The information provided constitutes a fair and impartial presentation of relevant facts to aid the electorate in reaching an informed judgment regarding the bond issue or ballot measure.

(c) A violation of this section shall be a misdemeanor or felony punishable by imprisonment in a county jail not exceeding one year or by a fine not exceeding one thousand dollars ($1,000), or by both, or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 56. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



7054.1

Nothing in this article shall be construed as prohibiting any administrative officer or board member of a school district or community college district from appearing at any time before a citizens’ group that requests the appearance of the officer or board member for purposes of discussing the reasons why the governing board of the district called an election to submit to the voters of the district a proposition for the issuance of bonds and for purposes of responding to inquiries from the citizens’ group.

(Added by Stats. 1995, Ch. 879, Sec. 3. Effective January 1, 1996.)



7055

The governing body of each local agency may establish rules and regulations on the following:

(a) Officers and employees engaging in political activity during working hours.

(b) Political activities on the premises of the local agency.

(Added by Stats. 1977, Ch. 36.)



7056

(a) Nothing in this article prevents an officer or employee of a local agency from soliciting or receiving political funds or contributions to promote the support or defeat a ballot measure that would affect the rate of pay, hours of work, retirement, civil service, or other working conditions of officers or employees of the local agency. These activities are prohibited during working hours. In addition, entry into buildings and grounds under the control of a local agency for such purposes during working hours is also prohibited.

(b) Nothing in this section shall be construed to prohibit any recognized employee organization or its officers, agents, and representatives from soliciting or receiving political funds or contributions from employee members to promote the support or defeat of any ballot measure on school district property or community college district property during nonworking time. As used in this subdivision, “nonworking time” means time outside an employee’s working hours, whether before or after school or during the employee’s luncheon period or other scheduled work intermittency during the schoolday.

(Amended by Stats. 1995, Ch. 879, Sec. 4. Effective January 1, 1996.)



7057

No person who is in the classified service or who is upon any eligibility list shall be appointed, demoted, or removed, or in any way discriminated against because of his political acts, opinions, or affiliations.

(Added by Stats. 1977, Ch. 36.)



7058

Nothing in this article shall prohibit the use of a forum under the control of the governing board of a school district or community college district if the forum is made available to all sides on an equitable basis.

(Added by Stats. 1995, Ch. 879, Sec. 5. Effective January 1, 1996.)












PART 6 - EDUCATION PROGRAMS—STATE MASTER PLANS

CHAPTER 1 - Career Technical Education

ARTICLE 1 - Career Technical Education Staff and Reports

8006

(a) There is, in the State Department of Education a career technical education staff responsible for the design, implementation, and maintenance of a basic integrated statewide information system for career technical education and technical training. The Board of Governors of the California Community Colleges shall collect and maintain information related to career technical education and technical training within the California Community Colleges for inclusion within the integrated statewide information system.

(b) The data gathering and analysis capabilities of the system described in subdivision (a) shall include, but not be limited to, maintaining comprehensive inventory of all programs of all career technical education and technical training programs which are maintained by the public schools.

(Amended by Stats. 2000, Ch. 1058, Sec. 1. Effective January 1, 2001.)



8008

The system provided for in Section 8006, within the State Department of Education, shall be designed, implemented, and maintained in accordance with Chapter 7 (commencing with Section 10600) of Part 7.

(Amended by Stats. 1990, Ch. 1372, Sec. 48.)






ARTICLE 3 - Local Advisory Committees

8070

The governing board of each school district participating in a career technical education program shall appoint a career technical education advisory committee to develop recommendations on the program and to provide liaison between the district and potential employers.

The committee shall consist of one or more representatives of the general public knowledgeable about the disadvantaged, students, teachers, business, industry, school administration, and the field office of the Department of Employment Development.

(Amended by Stats. 2000, Ch. 1058, Sec. 3. Effective January 1, 2001.)






ARTICLE 4 - Expansion of Cosmetology Courses

8080

For purposes of this chapter, the determination of definite need shall be established by the appropriate body as follows:

(a) The determination of need for a regional occupational center shall be established by the governing body of the agency maintaining the center.

(b) The determination of need for a high school shall be established by the governing body of the district maintaining the high school.

(c) The determination of need for a state university shall be established by the Trustees of the California State University.

(Amended by Stats. 1990, Ch. 1372, Sec. 51.)



8082

The appropriate body, as defined in Section 8080, in making a determination of need as prescribed by Section 8081, shall give consideration to the existence of private institutions offering instruction in cosmetology within or near the service area of the public institution proposing to initiate or expand such instruction and the reasonableness of the cost to the students taking such instruction.

(Enacted by Stats. 1976, Ch. 1010.)



8083

The determination of need, as required by this chapter, shall not be applicable to the initiation or expansion of a program to the extent previously approved and implemented prior to November 23, 1970, or with respect to expansion of a program to maximize the utilization of facilities acquired or approved for acquisition prior to November 23, 1970.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Career Technical Education Contracts

8090

Any state agency, including but not limited to school districts, and any community organization organized pursuant to the Economic Opportunity Act of 1964 (P.L. 452, 88th Congress (78 Stat. 508)) or any other similar training or retraining program authorized by the federal or state governments, may enter into contracts with private business, trade and technical schools to provide training and retraining programs when such private business, trade and technical schools have facilities available to provide such training and retraining. The attendance of pupils in courses of a private school pursuant to a contract authorized by this section shall not be counted for reporting to the Department of Education for the purpose of receiving apportionments from the State School Fund unless such contract also meets the requirements of Section 8092.

(Enacted by Stats. 1976, Ch. 1010.)



8091

Any state agency, including but not limited to local school districts, community college districts and any community organization organized pursuant to the Economic Opportunity Act of 1964 (Public Law 452, 88th Congress (78 Stat. 508)) or any other similar training or retraining program authorized by the federal or state governments, may use any federal, state, local, or private funds to provide training or retraining programs operated by private business, trade and technical schools.

(Enacted by Stats. 1976, Ch. 1010.)



8092

(a) A school district or districts, a county superintendent or superintendents, or the governing body of any agency maintaining a regional occupational center or program may contract with a private postsecondary school that is authorized or approved pursuant to Chapter 3 (commencing with Section 94300) of Part 59 and that has been in operation not less than two full calendar years prior to the effective date of the contract, to provide career technical skill training authorized by this code. A school district, community college district, or county superintendent of schools may contract with an activity center, work activity center, or sheltered workshop to provide career technical skill training authorized by this code in an adult education program for adults with disabilities operated pursuant to subdivision (a) of Section 41976.

(b) A contract between a public entity and a private postsecondary school entered into pursuant to this section, or an activity center, work activity center, or sheltered workshop, shall do all of the following:

(1) Provide that the amount contracted for per student shall not exceed the total direct and indirect costs to provide the same training in the public schools or the tuition the private postsecondary school charges its private students, whichever is lower.

(2) Provide that the public school receiving training in a private postsecondary school, or an activity center, work activity center, or sheltered workshop pursuant to that contract may not be charged additional tuition for any training included in the contract. The attendance of those students pursuant to a contract authorized by this section shall be credited to the public entity for the purposes of apportionments from the State School Fund.

(3) Provide that all programs, courses, and classes of instruction shall meet the standards set forth in the California State Plan for Career Technical Education, or is a course of study for adult schools approved by the department under Section 51056.

(c) The students who attend a private postsecondary school or an activity center, work activity center, or sheltered workshop pursuant to a contract under this section shall be enrollees of the public entity and the career technical instruction provided pursuant to that contract shall be under the exclusive control and management of the governing body of the contracting public entity.

(d) The Department of Finance and the State Department of Education may audit the accounts of both the public entity and the private party involved in these contracts to the extent necessary to ensure the integrity of the public funds involved.

(Amended by Stats. 2005, Ch. 677, Sec. 4. Effective October 7, 2005.)



8092.5

(a) A community college district may contract with a public or private postsecondary educational institution in a neighboring state that borders on the district boundary to provide career technical skill training for district students authorized by this code. The contracts shall meet the requirements of Section 8092 and shall meet the general intent of Chapter 7 (commencing with Section 94700) of Part 59.

(b) This section shall become operative on January 1, 1997.

(Amended by Stats. 2000, Ch. 1058, Sec. 6. Effective January 1, 2001.)



8093

The provisions of Article 3 (commencing with Section 39140) of Chapter 2 of Part 23 of Division 3 of Title 2, or Article 7 (commencing with Section 81130) of Chapter 1 of Part 49 of Division 7 of Title 3 shall not apply to any building which is used by a private postsecondary school for purposes of providing career technical skill training for pupils pursuant to a contract under Section 8092 entered into by a public school entity and a private educational institution; provided that all of the following requirements are met:

(a) The building is not owned, leased, rented, or being purchased by, nor situated on property owned or being purchased by, a public school entity.

(b) The only public school purpose for which that building is used is pursuant to a contract entered into pursuant to Section 8092.

(c) The building is not reconstructed, altered, or added to by a public school entity at a cost exceeding ten thousand dollars ($10,000).

(Amended by Stats. 2000, Ch. 1058, Sec. 7. Effective January 1, 2001.)






ARTICLE 6 - Approval of Courses

8100

The Superintendent of Public Instruction shall approve courses of career technical training for the purposes of loans authorized by Section 7185 of the Financial Code.

(Amended by Stats. 2000, Ch. 1058, Sec. 8. Effective January 1, 2001.)






ARTICLE 8 - Apprenticeship Education

8150

(a) The Chancellor of the California Community Colleges shall be responsible for allocating funds for apprenticeship programs in good standing and approved pursuant to Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code for the secondary education system.

(b) Upon an appropriation by the Legislature, the Chancellor of the California Community Colleges shall allocate funds solely for the purposes of this article consistent with the subdivision (e) of Section 8152.

(c) For purposes of this article, a “local educational agency” is defined as a school district or a county office of education.

(Amended by Stats. 2013, Ch. 48, Sec. 1. Effective July 1, 2013.)



8150.5

Attendance of apprentices enrolled in any class maintained by a local educational agency, pursuant to Section 3074 of the Labor Code, shall be reimbursed pursuant to Section 8152 only if reported separately to the Chancellor of the California Community Colleges. Attendance reported pursuant to this section shall be used only for purposes of calculating allowances pursuant to Section 8152.

(Amended by Stats. 2013, Ch. 357, Sec. 8. Effective September 26, 2013.)



8151

An apprentice attending a local educational agency in classes of related and supplemental instruction, as provided under Section 3074 of the Labor Code and in accordance with the requirements of subdivision (d) of Section 3078 of the Labor Code, shall be exempt from the requirements of any interdistrict attendance agreement for those classes.

(Amended by Stats. 2014, Ch. 71, Sec. 27. Effective January 1, 2015.)



8152

(a) The reimbursement rate shall be established in the annual Budget Act and the rate shall be commonly applied to all providers of instruction specified in subdivision (d).

(b) For purposes of this section, each hour of teaching time may include up to 10 minutes of passing time and breaks.

(c) This section also applies to isolated apprentices, as defined in Section 3074 of the Labor Code, for which alternative methods of instruction are provided.

(d) The Chancellor of the California Community Colleges shall make the reimbursements specified in this section for teaching time provided by local educational agencies.

(e) The hours for related and supplemental instruction derived from funds appropriated pursuant to subdivision (b) of Section 8150 shall be allocated by the Chancellor of California Community Colleges directly to participating local educational agencies that contract with apprenticeship programs pursuant to subdivision (f).

(f) Reimbursements may be made under this section for related and supplemental instruction provided to indentured apprentices only if the instruction is provided by a program approved by the Division of Apprenticeship Standards of the Department of Industrial Relations in accordance with Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(g) The initial allocation of hours made pursuant to subdivision (e) for related and supplemental instruction at the beginning of a fiscal year, when multiplied by the hourly reimbursement rate, shall equal 100 percent of the total appropriation for apprenticeships.

(h) If funds remain from the appropriation pursuant to subdivision (b) of Section 8150, the Chancellor of the California Community Colleges shall reimburse local educational agencies for unfunded related and supplemental instruction hours from any of the three previous fiscal years, in the following order:

(1) Reported related and supplemental instruction hours, as described in subdivision (b) of Section 8154, that were paid at a rate less than the hourly rate specified in the Budget Act.

(2) Reported related and supplemental instruction hours that were not reimbursed.

(Amended by Stats. 2014, Ch. 71, Sec. 28. Effective January 1, 2015.)



8153.5

For purposes of the California Firefighter Joint Apprenticeship Program, classes of related and supplemental instruction that qualify for funding pursuant to Section 8152 include, but are not limited to, classes that meet both of the following requirements:

(a) The classes are conducted at the workplace.

(b) The person providing instruction is qualified, by means of education or experience, as a journeyman and shares the responsibility for supervision of the apprentices participating in the classes with the certified community college or adult education coordinator.

(Amended by Stats. 2013, Ch. 48, Sec. 5. Effective July 1, 2013.)



8154

(a) The Chancellor of the California Community Colleges, in consultation with the Division of Apprenticeship Standards of the Department of Industrial Relations and the Superintendent, shall annually review the amount of state funding necessary to provide the reimbursements specified in Section 8152, and shall include an estimate of required funds in its budget for each fiscal year.

(b) If the amounts appropriated in any fiscal year are insufficient to provide full reimbursement, the hourly rate specified pursuant to Section 8152 shall be reduced on a pro rata basis only for reported hours that are in excess of the number of hours allocated at the beginning of the fiscal year so that the entire appropriation is allocated.

(c) If the amount appropriated is in excess of the amounts needed for full reimbursement pursuant to subdivision (h) of Section 8152, any excess shall be allocated to local educational agencies to be used for the purpose of the state general apportionment.

(Amended by Stats. 2013, Ch. 357, Sec. 11. Effective September 26, 2013.)



8155

(a) The Chancellor of the California Community Colleges and the Division of Apprenticeship Standards of the Department of Industrial Relations, in consultation with the Superintendent, shall jointly develop a model format for agreements between apprenticeship programs and local educational agencies for instruction pursuant to Section 3074 of the Labor Code.

(b) By March 14, 2014, the Chancellor of the California Community Colleges and the Division of Apprenticeship Standards of the Department of Industrial Relations, with equal participation by local educational agencies and community college apprenticeship administrators, shall develop common administrative practices and treatment of costs and services, as well as other policies related to apprenticeship programs. Any policies developed pursuant to this subdivision shall become operative upon approval by the California Apprenticeship Council.

(c) Apprenticeship programs offered through local educational agencies may maintain their existing curriculum and instructors separate from the requirements of the California Community Colleges. The person providing instruction may be a qualified journeyperson with experience and knowledge of the trade.

(Amended by Stats. 2014, Ch. 71, Sec. 29. Effective January 1, 2015.)









CHAPTER 2 - Child Care and Development Services Act

ARTICLE 1 - General Provisions

8200

This chapter shall be known and may be cited as the Child Care and Development Services Act.

(Repealed and added by Stats. 1980, Ch. 798, Sec. 2. Effective July 28, 1980.)



8201

The purpose of this chapter is as follows:

(a) To provide a comprehensive, coordinated, and cost-effective system of child care and development services for children from infancy to 13 years of age and their parents, including a full range of supervision, health, and support services through full- and part-time programs.

(b) To encourage community-level coordination in support of child care and development services.

(c) To provide an environment that is healthy and nurturing for all children in child care and development programs.

(d) To provide the opportunity for positive parenting to take place through understanding of human growth and development.

(e) To reduce strain between parent and child in order to prevent abuse, neglect, or exploitation.

(f) To enhance the cognitive development of children, with particular emphasis upon those children who require special assistance, including bilingual capabilities to attain their full potential.

(g) To establish a framework for the expansion of child care and development services.

(h) To empower and encourage parents and families of children who require child care services to take responsibility to review the safety of the child care program or facility and to evaluate the ability of the program or facility to meet the needs of the child.

(Amended by Stats. 2011, Ch. 43, Sec. 4. Effective June 30, 2011.)



8202

It is the intent of the Legislature that:

(a) All families have access to child care and development services, through resource and referral services, where appropriate, regardless of ethnic status, cultural background, or special needs. It is further the intent that subsidized child care and development services be provided to persons meeting the eligibility criteria established under this chapter to the extent funding is made available by the Legislature and Congress.

(b) The healthy physical, cognitive, social, and emotional growth and development of children be supported.

(c) Families achieve and maintain their personal, social, economic, and emotional stability through an opportunity to attain financial stability through employment, while maximizing growth and development of their children, and enhancing their parenting skills through participation in child care and development programs.

(d) Community-level coordination in support of child care and development services be encouraged.

(e) Families have a choice of programs that allow for maximum involvement in planning, implementation, operation, and evaluation of child care and development programs.

(f) Parents and families be fully informed of their rights and responsibilities to evaluate the quality and safety of child care programs, including, but not limited to, their right to inspect child care licensing files.

(g) Planning for expansion of child care and development programs be based on ongoing local needs assessments.

(h) The Superintendent of Public Instruction, in providing funding to child care and development agencies, promote a range of services which will allow parents the opportunity to choose the type of care most suited to their needs. The program scope may include the following:

(1) Programs located in centers, family day care homes, or in the child’s own home.

(2) Services provided part-day, full-day, and during nonstandard hours including weekend care, night and shift care, before and after school care, and care during holidays and vacation.

(3) Child care services provided for infants, preschool, and schoolage children.

(i) The Superintendent of Public Instruction be responsible for the establishment of a public hearing process or other public input process that ensures the participation of those agencies directly affected by a particular section or sections of this chapter.

(Amended by Stats. 1999, Ch. 823, Sec. 4. Effective January 1, 2000.)



8203

The Superintendent of Public Instruction shall develop standards for the implementation of quality programs. Indicators of quality shall include, but not be limited to:

(a) A physical environment that is safe and appropriate to the ages of the children and that meets applicable licensing standards.

(b) Program activities and services that are age appropriate and meet the developmental needs of each child.

(c) Program activities and services that meet the cultural and linguistic needs of children and families.

(d) Family and community involvement.

(e) Parent education.

(f) Efficient and effective local program administration.

(g) Staff that possesses the appropriate and required qualifications or experience, or both. The appropriate staff qualifications shall reflect the diverse linguistic and cultural makeup of the children and families in the child care and development program. The use of intergenerational staff shall be encouraged.

(h) Program activities and services that meet the needs of children with exceptional needs and their families.

(i) Support services for children, families, and providers of care.

(j) Resource and referral services.

(k) Alternative payment services.

(l) Provision for nutritional needs of children.

(m) Social services that include, but are not limited to, identification of child and family needs and referral to appropriate agencies.

(n) Health services that include referral of children to appropriate agencies for services.

(Amended by Stats. 2002, Ch. 435, Sec. 1. Effective January 1, 2003.)



8203.1

(a) The Superintendent shall administer a QRIS block grant, pursuant to an appropriation made for that purpose in the annual Budget Act, to be allocated to local consortia for support of local early learning quality rating and improvement systems that increase the number of low-income children in high-quality preschool programs that prepare those children for success in school and life.

(b) (1) For purposes of this section, “early learning quality rating and improvement system” or “QRIS” is defined as a locally determined system for continuous quality improvement based on a tiered rating structure with progressively higher quality standards for each tier that provides supports and incentives for programs, teachers, and administrators to reach higher levels of quality, monitors and evaluates the impacts on child outcomes, and disseminates information to parents and the public about program quality.

(2) For purposes of this section, “local consortium” is defined as a local or regional entity, administered by a lead agency, that convenes a planning body that designs and implements a QRIS. A local consortium shall include representatives from organizations including, but not limited to, all of the following:

(A) Local educational agencies.

(B) First 5 county commissions.

(C) Local postsecondary educational institutions.

(D) Local child care planning councils.

(E) Local resource and referral agencies.

(F) Other local agencies, including nonprofit organizations, that provide services to children from birth to five years of age, inclusive.

(3) For purposes of this section, “quality continuum framework” means the tiered rating matrix created and adopted by a local consortium for purposes of implementing a QRIS. The tiered rating matrix shall include three common tiers shared by all participating local consortia. Changes to the common tiers shall be approved and adopted by all participating local consortia.

(c) The QRIS block grant shall build on local consortia and other local QRIS work in existence on or before the operative date of this section.

(d) For the 2014–15 fiscal year, if a county or region has an established local consortium that has adopted a quality continuum framework, the local consortium’s lead administering agency shall be provided the first opportunity to apply for a QRIS block grant.

(e) Local consortia shall do all of the following to be eligible for a QRIS block grant:

(1) Implement a QRIS that incorporates evidence-based elements and tools in the quality continuum framework that are tailored to the local conditions and enhanced with local resources.

(2) Set ambitious yet achievable targets for California state preschool program contracting agencies’ participation in the QRIS with the goal of achieving the highest common tier, as the tier existed on June 1, 2014, or a higher level of quality.

(3) Develop an action plan that includes a continuous quality improvement process that is tied to improving child outcomes.

(4) Describe how QRIS block grant funds will be used to increase the number of sites achieving the highest common local tier and to directly support classrooms that have achieved the highest common tier, as that tier existed on June 1, 2014, or a higher level of quality.

(f) The Superintendent, in consultation with the executive director of the state board, shall allocate QRIS block grant funds to local consortia that satisfy the requirements of subdivision (e) based on the number of California state preschool program slots within the county or region.

(g) (1) Local consortia receiving QRIS block grant funds shall allocate those funds to contracting agencies of the California state preschool program, as established by Article 7 (commencing with Section 8235), or local educational agencies, for activities that support and improve quality, and assess quality and access. In allocating the QRIS block grant funds, priority shall be given to directly supporting the classrooms of the California state preschool program sites that have achieved the highest common local tier of quality.

(2) No more than 20 percent of a local consortium’s QRIS block grant funds may be used for assessment and access projects.

(h) A family child care home education network established pursuant to Section 8245 that provides California state preschool program services shall be eligible for an allocation from a local consortium of QRIS block grant funds for activities that support, improve, and assess quality.

(Added by Stats. 2014, Ch. 32, Sec. 2. Effective June 20, 2014.)



8203.3

(a) On or before June 30, 1999, the State Department of Education shall develop prekindergarten learning development guidelines. The development of these guidelines shall be funded from funds appropriated for this purpose in the Budget Act of 1998. The guidelines shall focus on preparing four- and five-year-old children for kindergarten. The guidelines shall identify appropriate developmental milestones for each age, how to assess where children are in relation to the milestones, and suggested methods for achieving the milestones. In addition, the guidelines shall identify any basic beginning skills needed to prepare children for kindergarten or first grade, and methods for teaching these basic skills. The guidelines shall be articulated with the academic content and performance standards adopted by the State Board of Education for kindergarten and grades 1 to 12, inclusive. The State Department of Education may contract with an appropriate public or private agency to develop the guidelines.

(b) In future expenditure plans for quality improvement activities, the State Department of Education shall include funding for periodically updating the guidelines consistent with academic and performance standards and relevant research, broadly distributing the guidelines, and providing education, outreach, and training services to implement the guidelines.

(c) Programs funded by the State Department of Education under Article 6 (commencing with Section 8230), Article 7 (commencing with Section 8235), and Article 8 (commencing with Section 8240) shall use the prekindergarten learning development guidelines developed pursuant to this section.

(Amended by Stats. 1999, Ch. 78, Sec. 2. Effective July 7, 1999.)



8203.5

(a) The Superintendent shall ensure that each contract entered into under this chapter to provide child care and development services, or to facilitate the provision of those services, provides support to the public school system of this state through the delivery of appropriate educational services to the children served pursuant to the contract.

(b) The Superintendent shall ensure that all contracts for child care and development programs include a requirement that each public or private provider maintain a developmental profile to appropriately identify the emotional, social, physical, and cognitive growth of each child served in order to promote the child’s success in the public schools. To the extent possible, the department shall provide a developmental profile to all public and private providers using existing profile instruments that are most cost efficient. The provider of any program operated pursuant to a contract under Section 8262 shall be responsible for maintaining developmental profiles upon entry through exit from a child development program.

(c) This section is not subject to Part 34 (commencing with Section 62000) of Division 4 of Title 2.

(d) This section shall become operative on July 1, 2011.

(Repealed (in Sec. 5) and added by Stats. 2011, Ch. 43, Sec. 6. Effective June 30, 2011. Section operative July 1, 2011, by its own provisions.)



8204

In recognition of the demonstrated relationship between food and good nutrition and the capacity of children to develop and learn, it is the policy of this state that no child shall be hungry while in attendance in child care and development facilities as defined in Section 8208 and that child development facilities have an obligation to provide for the nutritional needs of children in attendance.

(Repealed and added by Stats. 1980, Ch. 798, Sec. 2. Effective July 28, 1980.)



8205

It is the intent of the Legislature that in providing child development programs the Superintendent of Public Instruction give priority to children of families that qualify under applicable federal statutes or regulations as recipients of public assistance and other low-income and disadvantaged families. Federal reimbursement shall be claimed for any child receiving services under this chapter for whom federal funds are available.

(Repealed and added by Stats. 1980, Ch. 798, Sec. 2. Effective July 28, 1980.)



8206

(a) The State Department of Education is hereby designated as the single state agency responsible for the promotion, development, and provision of care of children in the absence of their parents during the workday or while engaged in other activities which require assistance of a third party or parties. The department shall administer the federal Child Care and Development Fund.

(b) For purposes of this section, “Child Care and Development Fund” has the same meaning as in Section 98.2 of Title 45 of the Code of Federal Regulations.

(Amended by Stats. 2003, Ch. 552, Sec. 1. Effective January 1, 2004.)



8206.1

(a) The Superintendent shall collaborate with the Secretary of Health and Human Services, with the advice and assistance of the Child Development Programs Advisory Committee, in the development of the state plan required pursuant to the federal Child Care and Development Fund, before submitting or reporting on that plan to the federal Secretary of Health and Human Services.

(b) (1) For purposes of this section, “Child Care and Development Fund” has the same meaning as in Section 98.2 of Title 45 of the Code of Federal Regulations.

(2) For purposes of this section, “collaborate” means to cooperate with and to consult with.

(c) (1) As required by federal law, the department shall develop an expenditure plan that sets forth the final priorities for child care. The department shall coordinate with the State Department of Social Services, the California Children and Families Commission, and other stakeholders, including the Department of Finance, to develop the Child Care and Development Fund (CCDF) Plan. On or before February 1 of the year that the CCDF Plan is due to the federal government, the department shall release a draft of the plan. The department shall then commence a 30-day comment period that shall include at least one hearing and the opportunity for written comments. By April 1 of the year that the CCDF Plan is due, the department shall provide the revised plan and a description of any changes to the earlier draft to the Director of Finance and the chairs of the fiscal committees of the Legislature.

(2) After the CCDF Plan is approved by the United States Department of Education, the department shall provide to the Department of Finance and the fiscal committees of the Legislature a copy of the final plan and a description of any changes made since submitting the draft plan for review.

(3) If the annual Budget Act requires changes to the approved CCDF Plan, the department shall submit an amended plan to the United States Department of Education.

(Amended by Stats. 2014, Ch. 32, Sec. 3. Effective June 20, 2014.)



8206.2

The superintendent shall consult with the Commission on Teacher Credentialing, and the office of the Chancellor of the California Community Colleges in development of the state plan, where appropriate.

(Added by Stats. 1991, Ch. 1190, Sec. 3. Effective October 14, 1991.)



8206.6

It is the intent of the Legislature that federal funds received pursuant to the federal Child Care and Development Fund be allocated according to federal regulations. For purposes of this section, “Child Care and Development Fund” has the same meaning as in Section 98.2 of Title 45 of the Code of Federal Regulations.

(Amended by Stats. 2003, Ch. 552, Sec. 4. Effective January 1, 2004.)



8208

As used in this chapter:

(a) “Alternative payments” includes payments that are made by one child care agency to another agency or child care provider for the provision of child care and development services, and payments that are made by an agency to a parent for the parent’s purchase of child care and development services.

(b) “Alternative payment program” means a local government agency or nonprofit organization that has contracted with the department pursuant to Section 8220.1 to provide alternative payments and to provide support services to parents and providers.

(c) “Applicant or contracting agency” means a school district, community college district, college or university, county superintendent of schools, county, city, public agency, private nontax-exempt agency, private tax-exempt agency, or other entity that is authorized to establish, maintain, or operate services pursuant to this chapter. Private agencies and parent cooperatives, duly licensed by law, shall receive the same consideration as any other authorized entity with no loss of parental decisionmaking prerogatives as consistent with the provisions of this chapter.

(d) “Assigned reimbursement rate” is that rate established by the contract with the agency and is derived by dividing the total dollar amount of the contract by the minimum child day of average daily enrollment level of service required.

(e) “Attendance” means the number of children present at a child care and development facility. “Attendance,” for purposes of reimbursement, includes excused absences by children because of illness, quarantine, illness or quarantine of their parent, family emergency, or to spend time with a parent or other relative as required by a court of law or that is clearly in the best interest of the child.

(f) “Capital outlay” means the amount paid for the renovation and repair of child care and development facilities to comply with state and local health and safety standards, and the amount paid for the state purchase of relocatable child care and development facilities for lease to qualifying contracting agencies.

(g) “Caregiver” means a person who provides direct care, supervision, and guidance to children in a child care and development facility.

(h) “Child care and development facility” means a residence or building or part thereof in which child care and development services are provided.

(i) “Child care and development programs” means those programs that offer a full range of services for children from infancy to 13 years of age, for any part of a day, by a public or private agency, in centers and family child care homes. These programs include, but are not limited to, all of the following:

(1) General child care and development.

(2) Migrant child care and development.

(3) Child care provided by the California School Age Families Education Program (Article 7.1 (commencing with Section 54740) of Chapter 9 of Part 29 of Division 4 of Title 2).

(4) California state preschool program.

(5) Resource and referral.

(6) Child care and development services for children with exceptional needs.

(7) Family child care home education network.

(8) Alternative payment.

(9) Schoolage community child care.

(j) “Child care and development services” means those services designed to meet a wide variety of needs of children and their families, while their parents or guardians are working, in training, seeking employment, incapacitated, or in need of respite. These services may include direct care and supervision, instructional activities, resource and referral programs, and alternative payment arrangements.

(k) “Children at risk of abuse, neglect, or exploitation” means children who are so identified in a written referral from a legal, medical, or social service agency, or emergency shelter.

(l) “Children with exceptional needs” means either of the following:

(1) Infants and toddlers under three years of age who have been determined to be eligible for early intervention services pursuant to the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code) and its implementing regulations. These children include an infant or toddler with a developmental delay or established risk condition, or who is at high risk of having a substantial developmental disability, as defined in subdivision (a) of Section 95014 of the Government Code. These children shall have active individualized family service plans, shall be receiving early intervention services, and shall be children who require the special attention of adults in a child care setting.

(2) Children 3 to 21 years of age, inclusive, who have been determined to be eligible for special education and related services by an individualized education program team according to the special education requirements contained in Part 30 (commencing with Section 56000) of Division 4 of Title 2, and who meet eligibility criteria described in Section 56026 and, Article 2.5 (commencing with Section 56333) of Chapter 4 of Part 30 of Division 4 of Title 2, and Sections 3030 and 3031 of Title 5 of the California Code of Regulations. These children shall have an active individualized education program, shall be receiving early intervention services or appropriate special education and related services, and shall be children who require the special attention of adults in a child care setting. These children include children with intellectual disabilities, hearing impairments (including deafness), speech or language impairments, visual impairments (including blindness), serious emotional disturbance (also referred to as emotional disturbance), orthopedic impairments, autism, traumatic brain injury, other health impairments, or specific learning disabilities, who need special education and related services consistent with Section 1401(3)(A) of Title 20 of the United States Code.

(m) “Closedown costs” means reimbursements for all approved activities associated with the closing of operations at the end of each growing season for migrant child development programs only.

(n) “Cost” includes, but is not limited to, expenditures that are related to the operation of child care and development programs. “Cost” may include a reasonable amount for state and local contributions to employee benefits, including approved retirement programs, agency administration, and any other reasonable program operational costs. “Cost” may also include amounts for licensable facilities in the community served by the program, including lease payments or depreciation, downpayments, and payments of principal and interest on loans incurred to acquire, rehabilitate, or construct licensable facilities, but these costs shall not exceed fair market rents existing in the community in which the facility is located. “Reasonable and necessary costs” are costs that, in nature and amount, do not exceed what an ordinary prudent person would incur in the conduct of a competitive business.

(o) “Elementary school,” as contained in former Section 425 of Title 20 of the United States Code (the National Defense Education Act of 1958, Public Law 85-864, as amended), includes early childhood education programs and all child development programs, for the purpose of the cancellation provisions of loans to students in institutions of higher learning.

(p) “Family child care home education network” means an entity organized under law that contracts with the department pursuant to Section 8245 to make payments to licensed family child care home providers and to provide educational and support services to those providers and to children and families eligible for state-subsidized child care and development services. A family child care home education network may also be referred to as a family child care home system.

(q) “Health services” include, but are not limited to, all of the following:

(1) Referral, whenever possible, to appropriate health care providers able to provide continuity of medical care.

(2) Health screening and health treatment, including a full range of immunization recorded on the appropriate state immunization form to the extent provided by the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code) and the Child Health and Disability Prevention Program (Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code), but only to the extent that ongoing care cannot be obtained utilizing community resources.

(3) Health education and training for children, parents, staff, and providers.

(4) Followup treatment through referral to appropriate health care agencies or individual health care professionals.

(r) “Higher educational institutions” means the Regents of the University of California, the Trustees of the California State University, the Board of Governors of the California Community Colleges, and the governing bodies of any accredited private nonprofit institution of postsecondary education.

(s) “Intergenerational staff” means persons of various generations.

(t) “Limited-English-speaking-proficient and non-English-speaking-proficient children” means children who are unable to benefit fully from an English-only child care and development program as a result of either of the following:

(1) Having used a language other than English when they first began to speak.

(2) Having a language other than English predominantly or exclusively spoken at home.

(u) “Parent” means a biological parent, stepparent, adoptive parent, foster parent, caretaker relative, or any other adult living with a child who has responsibility for the care and welfare of the child.

(v) “Program director” means a person who, pursuant to Sections 8244 and 8360.1, is qualified to serve as a program director.

(w) “Proprietary child care agency” means an organization or facility providing child care, which is operated for profit.

(x) “Resource and referral programs” means programs that provide information to parents, including referrals and coordination of community resources for parents and public or private providers of care. Services frequently include, but are not limited to: technical assistance for providers, toy-lending libraries, equipment-lending libraries, toy- and equipment-lending libraries, staff development programs, health and nutrition education, and referrals to social services.

(y) “Severely disabled children” are children with exceptional needs from birth to 21 years of age, inclusive, who require intensive instruction and training in programs serving pupils with the following profound disabilities: autism, blindness, deafness, severe orthopedic impairments, serious emotional disturbances, or severe intellectual disabilities. “Severely disabled children” also include those individuals who would have been eligible for enrollment in a developmental center for handicapped pupils under Chapter 6 (commencing with Section 56800) of Part 30 of Division 4 of Title 2 as it read on January 1, 1980.

(z) “Short-term respite child care” means child care service to assist families whose children have been identified through written referral from a legal, medical, or social service agency, or emergency shelter as being neglected, abused, exploited, or homeless, or at risk of being neglected, abused, exploited, or homeless. Child care is provided for less than 24 hours per day in child care centers, treatment centers for abusive parents, family child care homes, or in the child’s own home.

(aa) (1) “Site supervisor” means a person who, regardless of his or her title, has operational program responsibility for a child care and development program at a single site. A site supervisor shall hold a permit issued by the Commission on Teacher Credentialing that authorizes supervision of a child care and development program operating in a single site. The Superintendent may waive the requirements of this subdivision if the Superintendent determines that the existence of compelling need is appropriately documented.

(2) For California state preschool programs, a site supervisor may qualify under any of the provisions in this subdivision, or may qualify by holding an administrative credential or an administrative services credential. A person who meets the qualifications of a program director under both Sections 8244 and 8360.1 is also qualified under this subdivision.

(ab) “Standard reimbursement rate” means that rate established by the Superintendent pursuant to Section 8265.

(ac) “Startup costs” means those expenses an agency incurs in the process of opening a new or additional facility before the full enrollment of children.

(ad) “California state preschool program” means part-day and full-day educational programs for low-income or otherwise disadvantaged three- and four-year-old children.

(ae) “Support services” means those services that, when combined with child care and development services, help promote the healthy physical, mental, social, and emotional growth of children. Support services include, but are not limited to: protective services, parent training, provider and staff training, transportation, parent and child counseling, child development resource and referral services, and child placement counseling.

(af) “Teacher” means a person with the appropriate permit issued by the Commission on Teacher Credentialing who provides program supervision and instruction that includes supervision of a number of aides, volunteers, and groups of children.

(ag) “Underserved area” means a county or subcounty area, including, but not limited to, school districts, census tracts, or ZIP Code areas, where the ratio of publicly subsidized child care and development program services to the need for these services is low, as determined by the Superintendent.

(ah) “Workday” means the time that the parent requires temporary care for a child for any of the following reasons:

(1) To undertake training in preparation for a job.

(2) To undertake or retain a job.

(3) To undertake other activities that are essential to maintaining or improving the social and economic function of the family, are beneficial to the community, or are required because of health problems in the family.

(ai) “Three-year-old children” means children who will have their third birthday on or before the date specified of the fiscal year in which they are enrolled in a California state preschool program, as follows:

(1) November 1 of the 2012–13 fiscal year.

(2) October 1 of the 2013–14 fiscal year.

(3) September 1 of the 2014–15 fiscal year and each fiscal year thereafter.

(aj) “Four-year-old children” means children who will have their fourth birthday on or before the date specified of the fiscal year in which they are enrolled in a California state preschool program, as follows:

(1) November 1 of the 2012–13 fiscal year.

(2) October 1 of the 2013–14 fiscal year.

(3) September 1 of the 2014–15 fiscal year and each fiscal year thereafter.

(ak) “Local educational agency” means a school district, a county office of education, a community college district, or a school district on behalf of one or more schools within the school district.

(Amended by Stats. 2012, Ch. 38, Sec. 6. Effective June 27, 2012.)



8208.1

Child care exempt from licensure is a valid parental choice of care for all programs provided for under this part, and no provision of this part shall be construed to exclude or discourage the exercise of that choice.

(Added by Stats. 1997, Ch. 270, Sec. 2. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



8208.5

Notwithstanding any other provision of law, child care and development programs, as defined in Section 8208, shall include, but not be limited to, respite child care and development.

(Added by Stats. 1985, Ch. 1364, Sec. 3. Effective October 1, 1985.)



8209

(a) If a state of emergency is declared by the Governor, the Superintendent of Public Instruction may waive any requirements of this code or regulations adopted pursuant to this code relating to child care and development programs operated pursuant to this chapter only to the extent that enforcement of the regulations or requirements would directly impede disaster relief and recovery efforts or would disrupt the current level of service in child care and development programs.

(b) If a state of emergency is declared by the Governor, the Superintendent of Public Instruction may waive, any requirements of this code or regulations adopted pursuant to this code relating to child nutrition programs in child care and development programs operated pursuant to this chapter only to the extent that enforcement of the regulations or requirements would directly impede disaster relief and recovery efforts or would disrupt the current level of service in child care and development programs.

(c) A waiver granted pursuant to subdivision (a) or (b) shall not exceed 45 calendar days.

(d) For purposes of this section, “state of emergency” includes fire, flood, earthquake, or a period of civil unrest.

(e) If a request for a waiver pursuant to subdivision (a) or (b) is for a child care and development program or child nutrition program that receives federal funds and the waiver may be inconsistent with the state plan or any federal law or regulations governing the program, the Superintendent of Public Instruction shall seek and obtain approval of the waiver from the appropriate federal agency prior to granting the waiver.

(Amended by Stats. 1994, Ch. 61, Sec. 1. Effective May 3, 1994.)






ARTICLE 2 - Resource and Referral Programs

8210

Funds appropriated for the purpose of this chapter may be used for child care resource and referral programs which may be operated by public or private nonprofit entities.

(Repealed and added by Stats. 1980, Ch. 798, Sec. 3. Effective July 28, 1980.)



8211

It is the intent of the Legislature that one hundred eighty thousand dollars ($180,000) be appropriated each fiscal year for allocation to child care and development resource and referral agencies operated by local educational agencies for the purpose of the child care resources and referral program set forth in this article.

(Added by Stats. 1991, Ch. 758, Sec. 2. Effective October 9, 1991.)



8212

For purposes of this article, child care resource and referral programs, established to serve a defined geographic area, shall provide the following services:

(a) Identification of the full range of existing child care services through information provided by all relevant public and private agencies in the areas of service, and the development of a resource file of those services which shall be maintained and updated at least quarterly. These services shall include, but not be limited to, family day care homes, public and private day care programs, full-time and part-time programs, and infant, preschool, and extended care programs.

The resource file shall include, but not be limited to, the following information:

(1) Type of program.

(2) Hours of service.

(3) Ages of children served.

(4) Fees and eligibility for services.

(5) Significant program information.

(b) (1) Establishment of a referral process which responds to parental need for information and which is provided with full recognition of the confidentiality rights of parents. Resource and referral programs shall make referrals to licensed child day care facilities. Referrals shall be made to unlicensed care facilities only if there is no requirement that the facility be licensed. The referral process shall afford parents maximum access to all referral information. This access shall include, but is not limited to, telephone referrals to be made available for at least 30 hours per week as part of a full week of operation. Every effort shall be made to reach all parents within the defined geographic area, including, but not limited to, any of the following:

(A) Toll-free telephone lines.

(B) Office space convenient to parents and providers.

(C) Referrals in languages which are spoken in the community.

Each child care resource and referral program shall publicize its services through all available media sources, agencies, and other appropriate methods.

(2) (A) Provision of information to any person who requests a child care referral of his or her right to view the licensing information of a licensed child day care facility required to be maintained at the facility pursuant to Section 1596.859 of the Health and Safety Code and to access any public files pertaining to the facility that are maintained by the State Department of Social Services Community Care Licensing Division.

(B) A written or oral advisement in substantially the following form will comply with the requirements of subparagraph (A):

“State law requires licensed child day care facilities to make accessible to the public a copy of any licensing report pertaining to the facility that documents a facility visit or a substantiated complaint investigation. In addition, a more complete file regarding a child care licensee may be available at an office of the State Department of Social Services Community Care Licensing Division. You have the right to access any public information in these files.”

(c) Maintenance of ongoing documentation of requests for service tabulated through the internal referral process. The following documentation of requests for service shall be maintained by all child care resource and referral programs:

(1) Number of calls and contacts to the child care information and referral program or component.

(2) Ages of children served.

(3) Time category of child care request for each child.

(4) Special time category, such as nights, weekends, and swing shift.

(5) Reason that the child care is needed.

This information shall be maintained in a manner that is easily accessible for dissemination purposes.

(d) Provision of technical assistance to existing and potential providers of all types of child care services. This assistance shall include, but not be limited to:

(1) Information on all aspects of initiating new child care services including, but not limited to, licensing, zoning, program and budget development, and assistance in finding this information from other sources.

(2) Information and resources that help existing child care services providers to maximize their ability to serve the children and parents of their community.

(3) Dissemination of information on current public issues affecting the local and state delivery of child care services.

(4) Facilitation of communication between existing child care and child-related services providers in the community served.

Services prescribed by this section shall be provided in order to maximize parental choice in the selection of child care to facilitate the maintenance and development of child care services and resources.

(e) (1) A program operating pursuant to this article shall, within two business days of receiving notice, remove a licensed child day care facility with a revocation or a temporary suspension order, or that is on probation from the program’s referral list.

(2) A program operating pursuant to this article shall, within two business days of receiving notice, notify all entities, operating a program under Article 3 (commencing with Section 8220) and Article 15.5 (commencing with Section 8350) in the program’s jurisdiction, of a licensed child day care facility with a revocation or a temporary suspension order, or that is on probation.

(Amended by Stats. 2005, Ch. 677, Sec. 5. Effective October 7, 2005.)



8212.3

(a) In addition to the services described in Section 8212, a child care resource and referral program, established to serve a defined geographic area, may provide short-term respite child care. “Short-term respite care,” for purposes of this article, means temporary child care services to do any of the following:

(1) Provide services to families identified and referred by child protective agencies.

(2) Relieve the stress caused by child abuse, neglect, or exploitation, or the risk of abuse, neglect, or exploitation.

(3) Assist parents who, because of serious illness or injury, homelessness, or family crisis, including temporary absence from the home because of illness or injury, would be unable without assistance to provide the normal care and nurture expected of parents.

(4) Provide temporary relief to parents from the care of children with exceptional needs.

(b) Pursuant to the delivery of short-term respite child care services, priority shall be given for the provision of services to families identified and referred by child protective agencies, to relieve the stress caused by child abuse, neglect, or exploitation, or the risks thereof, as described in paragraphs (1) and (2) of subdivision (a). Priority shall be given to assist parents and to provide temporary relief to parents, as described in paragraphs (3) and (4) of subdivision (a) to the extent that resources are available.

(Added by Stats. 1988, Ch. 1483, Sec. 1.)



8213

All child care resource and referral services shall be provided in a manner which is responsive to the diverse cultural, linguistic, and economic needs of a defined geographic area of service.

(Repealed and added by Stats. 1980, Ch. 798, Sec. 3. Effective July 28, 1980.)



8214

Child care resources and referral shall be provided to all persons requesting services and to all types of child care providers, regardless of income level or other eligibility criteria. In addition to the services prescribed by this section, child care resource and referral may provide a wide variety of parent and provider support and educational services.

(Repealed and added by Stats. 1980, Ch. 798, Sec. 3. Effective July 28, 1980.)



8215

(a) There is hereby established a project known as the California Child Care Initiative Project. It is the intent of the Legislature to promote and foster the project in cooperation with private corporations and local governments. The objective of the project is to increase the availability of quality child care programs in the state.

(b) For purposes of this section, the California Child Care Initiative Project means a project to expand the role and functions of selected resource and referral agencies in activities including needs assessment, recruitment and screening of providers, technical assistance, and staff development and training, in order to aid communities in increasing their capability in the number of child care spaces available and the quality of child care services offered.

(c) The Superintendent of Public Instruction shall allocate all state funds appropriated for the California Child Care Initiative Project for the purpose of making grants to those child care resource and referral agencies that have been selected as pilot sites for the project.

(d) The project shall ensure that each dollar of state funds allocated pursuant to subdivision (c) is matched by two dollars ($2) from other sources, including private corporations, the federal government, or local governments.

(e) The grants to the sites made available by the project shall be comprised of a combination of state funds and other funds pursuant to subdivision (d).

(f) The Superintendent of Public Instruction shall develop a data base for the project.

(Amended by Stats. 2001, Ch. 745, Sec. 10. Effective October 12, 2001.)



8216

When making referrals, every agency operating both a direct service program and a resource and referral program shall provide at least four referrals, at least one of which shall be a provider over which the agency has no fiscal or operational control, as well as information to a family on the family’s ability to choose a license exempt provider.

(Added by Stats. 1997, Ch. 270, Sec. 3. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






ARTICLE 3 - Alternative Payment Programs

8220

Upon the approval of the State Department of Education, funds appropriated for the purposes of this chapter may be used for alternative payment programs to allow for maximum parental choice. Various methods of reimbursement for parental costs for child care may be utilized. All payment arrangements shall conform to the eligibility criteria and the parent fee schedule established pursuant to Sections 8263 and 8265.

To provide for maximum parental choice, alternative payment programs may include the following:

(a) A subsidy that follows the family from one provider to another within a given alternative payment program.

(b) Choices, whenever possible, among hours of service including before and after school, evenings, weekends, and split shifts.

(c) Child care and development services according to parental choice, including use of family day care homes, general center based programs, and other state-funded programs to the extent that those programs exist in the general service area and are in conformity with the purposes and applicable laws for which those programs were established, but excluding state preschool programs.

(Amended by Stats. 1986, Ch. 1456, Sec. 2.)



8220.1

(a) The State Department of Education shall contract with local contracting agencies for alternative payment programs so that services will be provided throughout the state. The department shall expand existing alternative payment programs and fund new alternative payment programs to the extent that funds are provided by the Legislature.

(b) Funding for the new programs pursuant to this section shall be allocated to programs which meet all of the following requirements:

(1) Applicants shall conform to the requirements of this article.

(2) Applicants shall demonstrate that an alternative payment child development program is an appropriate method of delivering child care services within the county or service area at the level requested in the application by doing either of the following:

(A) Demonstrating the availability of sufficient licensed or exempt child care providers.

(B) Providing a plan for the development of sufficient licensed child care providers working in cooperation with the local resource and referral agency.

(3) Applicants shall demonstrate the administrative viability of the alternative payment agency and its capacity to meet performance requirements.

(4) Existing alternative payment child development programs receiving funds for expansion into a new service area shall be funded at a documented rate appropriate to that community and may contract separately as appropriate.

(Added by Stats. 1985, Ch. 1299, Sec. 2.)



8220.2

Alternative payment programs shall serve an identifiable geographic area approved by the State Department of Education. The service area may be delineated by jurisdictional city or county boundaries, by natural geographic barriers, streets, roads, or zip codes.

In the appropriation of expansion funds allocated in this section and in Assembly Bill 55 of the 1985–86 Regular Session of the Legislature, first priority shall be given to develop the alternative payment programs in unserved areas of the state.

Second priority shall be given to expand current alternative payment programs. The state department shall reserve funds to ensure that at least 50 percent of the moneys allotted for the alternative payment program in both Assembly Bill 55 of the 1985–86 Regular Session of the Legislature and this section shall be used to fund this second priority.

(Added by Stats. 1985, Ch. 1299, Sec. 3.)



8220.5

To offer maximum support for parents and providers, alternative payment programs shall have access to resource and referral services. Funding shall be adequate to purchase care at the fee charged the private client for the same service as well as to provide locally designed support services for parents and providers. In communities where there are no resource and referral agencies, alternative payment programs shall provide the following support services:

(a) Information for parents to assist them in making informed choices.

(b) Professional and technical assistance and information for providers.

(c) Parenting information.

(Added by Stats. 1980, Ch. 798, Sec. 4. Effective July 28, 1980.)



8221

Alternative payments may be made for services provided in licensed centers and family day care homes, for care provided in the child’s home, and for other types of care which conform to applicable law.

(Amended by Stats. 1981, Ch. 102, Sec. 5. Effective June 28, 1981.)



8221.5

(a) Child care providers authorized to provide services pursuant to this article shall submit to the alternative payment program a monthly attendance record or invoice for each child who received services that, at a minimum, documents the dates and actual times care was provided each day, including the time the child entered and the time the child left care each day. The information shall be documented on a daily basis.

(b) The monthly attendance record or invoice shall, at a minimum, be signed by the parent or guardian of the child receiving services and the child care provider once per month to attest that the child’s attendance is accurately reflected. The verification of attendance shall be made by signature at the end of each month of care and under penalty of perjury by both the parent or guardian of the child receiving services and the child care provider.

(c) The monthly attendance record or invoice shall be maintained by the child care provider in the unaltered original format in which it was created, which may be in paper form or electronic format.

(d) The alternative payment program shall accept the monthly attendance record or invoice as documentation of the hours of care provided if the attendance record or invoice includes adequate information documented on a daily basis, including, at a minimum, the dates and actual times care was provided each day, including the time the child entered and the time the child left care each day. The alternative payment program shall reimburse child care providers based upon the following criteria:

(1) The hours of service provided that are broadly consistent with certified hours of need.

(2) For families with variable schedules, the actual days and hours of attendance, up to the maximum certified hours.

(3) For license-exempt providers that provide part-time services, the actual days and hours of attendance, up to the maximum certified hours.

(e) For purposes of reimbursement to providers through an alternative payment program, contractors shall not be required to track absences.

(f) For purposes of this section, a monthly attendance record or invoice is defined as documentation that includes, at a minimum, the name of the child receiving services, the dates and actual times care was provided each day, including the time the child entered and the time the child left care each day, that is signed under penalty of perjury by both the parent or guardian and the child care provider, attesting that the information provided is accurate.

(g) This section shall become operative on July 1, 2014.

(Added by Stats. 2013, Ch. 733, Sec. 1. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



8222

(a) Payments made by alternative payment programs shall not exceed the applicable market rate ceiling. Alternative payment programs may expend more than the standard reimbursement rate for a particular child. However, the aggregate payments for services purchased by the agency during the contract year shall not exceed the assigned reimbursable amount as established by the contract for the year. No agency may make payments in excess of the rate charged to full-cost families. This section does not preclude alternative payment programs from using the average daily enrollment adjustment factor for children with exceptional needs as provided in Section 8265.5.

(b) Alternative payment programs shall reimburse licensed child care providers in accordance with a biennial market rate survey pursuant to Section 8447, at a rate not to exceed the ceilings established pursuant to Section 8357.

(c) An alternative payment program shall reimburse a licensed provider for child care of a subsidized child based on the rate charged by the provider to nonsubsidized families, if any, for the same services, or the rates established by the provider for prospective nonsubsidized families. A licensed child care provider shall submit to the alternative payment program a copy of the provider’s rate sheet listing the rates charged, and the provider’s discount or scholarship policies, if any, along with a statement signed by the provider confirming that the rates charged for a subsidized child are equal to or less than the rates charged for a nonsubsidized child.

(d) An alternative payment program shall maintain a copy of the rate sheet and the confirmation statement.

(e) A licensed child care provider shall submit to the local resource and referral agency a copy of the provider’s rate sheet listing rates charged, and the provider’s discount or scholarship policies, if any, and shall self-certify that the information is correct.

(f) Each licensed child care provider may alter rate levels for subsidized children once per year and shall provide the alternative payment program and resource and referral agency with the updated information pursuant to subdivisions (c) and (e), to reflect any changes.

(g) A licensed child care provider shall post in a prominent location adjacent to the provider’s license at the child care facility the provider’s rates and discounts or scholarship policies, if any.

(h) An alternative payment program shall verify provider rates no less frequently than once a year by randomly selecting 10 percent of licensed child care providers serving subsidized families. The purpose of this verification process is to confirm that rates reported to the alternative payment programs reasonably correspond to those reported to the resource and referral agency and the rates actually charged to nonsubsidized families for equivalent levels of services. It is the intent of the Legislature that the privacy of nonsubsidized families shall be protected in implementing this subdivision.

(i) The department shall develop regulations for addressing discrepancies in the provider rate levels identified through the rate verification process in subdivision (h).

(Amended by Stats. 2008, Ch. 759, Sec. 2. Effective September 30, 2008.)



8222.1

Out of funds appropriated in accordance with paragraph (2) of subdivision (b) of Section 8278 for alternative payment programs, the department shall reallocate funds as necessary to reimburse alternative payment programs, excluding programs operating pursuant to Article 15.5 (commencing with Section 8350), for actual and allowable costs incurred for additional services. An alternative payment program may apply for reimbursement of up to 3 percent of the contract amount, or for a greater amount subject to the discretion of the department based on the availability of funds. The department shall approve or deny applications submitted pursuant to this section, but shall not consider applications received after September 30 of the current calendar year. The department shall distribute reimbursement funds for each approved application within 90 days of receipt of the application if it was filed between May 1 and July 20, inclusive, of the current calendar year. Applications received after July 20 are not subject to the 90-day requirement for the distribution of funds. If requests for reimbursement pursuant to this section exceed available funds, the department shall assign priority for reimbursement according to the order in which it receives applications. Funds received by an alternative payment program pursuant to this section that are not substantiated by the program’s annual audit shall be returned to the department.

(Amended by Stats. 2007, Ch. 415, Sec. 1. Effective January 1, 2008.)



8223

The reimbursement for alternative payment programs shall include the cost of child care paid to child care providers plus the administrative and support services costs of the alternative payment program. The total cost for administration and support services shall not exceed an amount equal to 17.5 percent of the total contract amount. The administrative costs shall not exceed the costs allowable for administration under federal requirements.

(Amended by Stats. 2010, Ch. 724, Sec. 3. Effective October 19, 2010.)



8224

The audits for such agencies shall include, but not be limited to, a sampling of the evidence of fees charged to, and paid by, families of non-subsidized children, the daily enrollment of subsidized children, the number of days of service provided to subsidized children, the assessment and collection of parent fees, and the availability of support services to subsidized children and their families as needed pursuant to the terms of the contract.

(Amended by Stats. 1982, Ch. 209, Sec. 2.5. Effective May 20, 1982.)



8225

When making referrals, every agency operating both a direct service program and an alternative payment program shall provide at least four referrals, at least one of which shall be a provider over which the agency has no fiscal or operational control, as well as information to a family on the family’s ability to choose a license exempt provider.

(Added by Stats. 1997, Ch. 270, Sec. 4. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



8226

(a) When making referrals, every program operating pursuant to this article shall provide information to any person who requests a child care referral of his or her right to view the licensing information of a licensed child day care facility required to be maintained at the facility pursuant to Section 1596.859 of the Health and Safety Code and to access any public files pertaining to the facility that are maintained by the State Department of Social Services Community Care Licensing Division.

(b) A written or oral advisement in substantially the following form will comply with the requirements of subdivision (a):

“State law requires licensed child day care facilities to make accessible to the public a copy of any licensing report pertaining to the facility that documents a facility visit or a substantiated complaint investigation. In addition, a more complete file regarding a child care licensee may be available at an office of the State Department of Social Services Community Care Licensing Division. You have the right to access any public information in these files.”

(c) Every program operating pursuant to this article shall, within two days of receiving notice, remove from the program’s referral list the name of any licensed child day care facility with a revocation or a temporary suspension order or that is on probation.

(d) A program operating pursuant to this article shall, within two business days of being notified of a revocation or a temporary suspension order for a licensed child day care facility, do both of the following:

(1) Terminate payment to the facility.

(2) Notify each parent and the facility in writing that payment has been terminated and the reason for the termination.

(e) A program operating pursuant to this article shall, upon being notified that a licensed child day care facility has been placed on probation, provide written notice to each parent utilizing the facility that the facility has been placed on probation and that the parent has the option of selecting a different child day care provider or remaining with the facility without risk of subsidy payments to the provider being terminated. The Legislature urges each agency operating pursuant to this section to provide the written notice required by this subdivision in the primary language of the parent, to the extent feasible.

(Amended by Stats. 2005, Ch. 677, Sec. 6. Effective October 7, 2005.)



8227

(a) To the extent that funding is made available for this purpose through the annual Budget Act, the alternative payment agency in each county shall design, maintain, and administer a system to consolidate local child care waiting lists so as to establish a countywide centralized eligibility list. In those counties with more than one alternative payment agency, the agency that also administers the resource and referral program shall have the responsibility of developing, maintaining, and administering the countywide centralized eligibility list. In those counties with more than one alternative payment agency and more than one resource and referral program, the State Department of Education shall establish a process to select the agency to develop, maintain, and administer the countywide centralized eligibility list.

(b) Notwithstanding subdivision (a), in those counties in which a countywide centralized eligibility list exists, as of the date that the act adding this section is enacted, the entity administering that list may receive funding, instead of the entity specified under subdivision (a).

(c) Each centralized eligibility list shall include all of the following:

(1) Family characteristics, including ZIP Code of residence, ZIP Code of employment, monthly income, and size.

(2) Child characteristics, including birth date and whether the child has special needs.

(3) Service characteristics, including reason for need, whether full-time or part-time service is requested, and whether after hours or weekend care is requested.

(d) Information collected for the centralized eligibility list shall be reported to the Superintendent of Public Instruction on an annual basis on the date and in the manner determined by the State Department of Education.

(e) (1) To be eligible to enter into an agreement with the department to provide subsidized child care, a contractor shall participate in and use the centralized eligibility list.

(2) A contractor with a campus child care and development program operating pursuant to Section 66060, migrant child care and development program operating on a seasonal basis pursuant to Section 8230, or program serving severely handicapped children pursuant to subdivision (d) of Section 8250 and who has a local site waiting list shall submit eligibility list information to the centralized eligibility list administrator for any parent seeking subsidized child care for whom these programs are not able to provide child care and development services. A child care and development contractor or program described in this paragraph may utilize any waiting lists developed at its local site to fill vacancies for its specific population. Families enrolled from a local site waiting list shall be enrolled pursuant to Section 8263.

(Added by Stats. 2005, Ch. 78, Sec. 1. Effective July 19, 2005.)



8227.3

(a) Alternative payment programs and providers operating or providing services pursuant to this article may maintain records in electronic format only if the original documents were created in electronic format. Records that may be created in electronic format and maintained electronically include, but are not limited to, the following:

(1) Child immunization records.

(2) Parental job verification records.

(3) Parent income verification.

(4) Parent school or training verifications and attendance records.

(b) Pursuant to Section 33421, the original records shall be retained by each contractor for at least five years, or, where an audit has been requested by a state agency, until the date the audit is resolved, whichever is longer.

(c) Nothing in this section requires an alternative payment program or provider to create records electronically.

(Added by Stats. 2013, Ch. 733, Sec. 2. Effective January 1, 2014.)






ARTICLE 6 - Migrant Child Care and Development Programs

8230

The Superintendent of Public Instruction shall administer all migrant child care and development programs. In addition, the Superintendent of Public Instruction shall support and encourage the state-level coordination of all agencies that offer services to migrant children and their families and state-level coordination of existing health funds for migrants.

(Added by Stats. 1980, Ch. 798, Sec. 10. Effective July 28, 1980.)



8231

(a) For the purpose of this article, a “migrant agricultural worker family” means a family that has earned at least 50 percent of its total gross income from employment in fishing, agriculture, or agriculturally related work during the 12-month period immediately preceding the date of application for child care and development services.

(b) Children of migrant agricultural worker families shall be enrolled in child development programs on the basis of the following priorities:

(1) The family moves from place to place.

(2) The family has qualified under paragraph (1) within the past five years and is currently dependent for its income on agricultural employment, but is currently settled near agricultural areas.

(3) The family resides in a rural agricultural area and is dependent upon seasonal agricultural work.

(4) Eligibility and priority for services for the federally funded Migrant Child Development Program shall be in accordance with the applicable federal regulations.

(Amended by Stats. 1985, Ch. 1278, Sec. 7.)



8232

The superintendent shall develop appropriate migrant child care and development programs, quality indicators, including those prescribed in subdivisions (a) to (h), inclusive, and (k) to (m), inclusive, of Section 8203, and the following:

(a) Social services.

(1) Bilingual liaison between migrant parents and the center or family child care home, or both.

(2) Liaison between the agency and the relevant community agencies and organizations, including health and social services.

(3) Identification and documentation of family needs and followup referrals as appropriate.

(b) Staffing.

(1) Bilingual health personnel shall be available to each program site of a migrant child care and development agency.

(2) Professional and nonprofessional staff shall reflect the linguistic and cultural background of the children being served.

(3) Whenever possible, migrants will be recruited, trained, and hired in child care and development programs. Documentation of training and career ladder opportunities and of recruitment and hiring efforts shall be provided to the Department of Education. Staff training shall include principles and practices of child care and development for the age groups of children being served.

(c) Health services in migrant child care and development programs shall include health and dental screening and followup treatment. Health records for all migrant children shall follow the child.

(Amended by Stats. 1985, Ch. 1278, Sec. 8.)



8233

(a) Cost for migrant programs may exceed the standard reimbursement rate established by the Superintendent of Public Instruction. In no case shall the reimbursement exceed the cost of the program. State-funded programs may be eligible for Chapter I federal funds to supplement state funding. These funds shall not be contingent upon the provision of additional child days or enrollment.

(b) The Superintendent of Public Instruction shall annually reimburse seasonal migrant child care and development agencies for approvable startup and closedown costs. Reimbursement for both startup and closedown costs shall not exceed 15 percent of each such agency’s total contract amount.

Seasonal migrant child care and development agencies shall submit reimbursement claims for startup costs with their first monthly reports, and reimbursement claims for closedown costs with their final reports.

(Amended by Stats. 1985, Ch. 1278, Sec. 9.)






ARTICLE 7 - California State Preschool Programs

8235

(a) The Superintendent shall administer all California state preschool programs. Those programs shall include, but not be limited to, part-day age and developmentally appropriate programs designed to facilitate the transition to kindergarten for three- and four-year-old children in educational development, health services, social services, nutritional services, parent education and parent participation, evaluation, and staff development. Preschool programs for which federal reimbursement is not available shall be funded as prescribed by the Legislature in the Budget Act, and unless otherwise specified by the Legislature, shall not use federal funds made available through Title XX of the federal Social Security Act (42 U.S.C. Sec. 1397).

(b) Three- and four-year-old children are eligible for the part-day California state preschool program if the family meets at least one of the criteria specified in paragraph (1) of subdivision (a) of Section 8263.

(c) Notwithstanding any other law, a part-day California state preschool program may provide services to children in families whose income is no more than 15 percent above the income eligibility threshold, as described in Sections 8263 and 8263.1, after all eligible three- and four-year-old children have been enrolled. No more than 10 percent of children enrolled, calculated throughout the participating program’s entire contract, may be filled by children in families above the income eligibility threshold.

(d) A part-day California state preschool program shall operate for a minimum of (1) three hours per day, excluding time for home-to-school transportation, and (2) a minimum of 175 days per year, unless the contract specifies a lower number of days of operation.

(e) Any agency described in subdivision (c) of Section 8208 as an “applicant or contracting agency” is eligible to contract to operate a California state preschool program.

(f) Part-day preschool services shall be reimbursed on a per capita basis, as determined by the Superintendent, and contingent on funding being provided for the part-day preschool services in the annual Budget Act.

(g) Federal Head Start funds used to provide services to families receiving California state preschool services shall be deemed nonrestricted funds.

(Amended by Stats. 2012, Ch. 38, Sec. 7. Effective June 27, 2012.)



8236

(a) (1) Each applicant or contracting agency funded pursuant to Section 8235 shall give first priority to three- or four-year-old neglected or abused children who are recipients of child protective services, or who are at risk of being neglected, abused, or exploited upon written referral from a legal, medical, or social service agency. If an agency is unable to enroll a child in this first priority category, the agency shall refer the child’s parent or guardian to local resources and referral services so that services for the child can be located.

(2) Notwithstanding Section 8263, after children in the first priority category set forth in paragraph (1) are enrolled, each agency funded pursuant to Section 8235 shall give priority to eligible four-year-old children who are not enrolled in a state-funded transitional kindergarten program before enrolling eligible three-year-old children. Each agency shall certify to the Superintendent that enrollment priority is being given to eligible four-year-old children.

(b) For California state preschool programs operating with funding that was initially allocated in a prior fiscal year, at least one-half of the children enrolled at a preschool site shall be four-year-old children. Any exception to this requirement shall be approved by the Superintendent. The Superintendent shall inform the Department of Finance of any exceptions that have been granted and the reasons for granting the exceptions.

(c) (1) (A) Commencing June 15, 2015, and notwithstanding any other law, in awarding new funding for the expansion of a California state preschool program that is appropriated by the Legislature for that purpose in any fiscal year, the Superintendent, after taking into account the geographic criteria established pursuant to Section 8279.3 and the data described in subparagraph (B), shall give priority to applicant agencies that, in expending the expansion funds, will provide the greatest progress toward achieving access to full-day, full-year services for all income-eligible four-year-old children.

(B) In awarding funding pursuant to subparagraph (A) and in order to promote access for all income-eligible four-year-old children to at least a part-day California state preschool program, the department shall take into account the needs assessments submitted to the department pursuant to Section 8499.5 and any other high-quality data resources available to the department.

(2) Expansion funding awarded pursuant to paragraph (1) shall be apportioned at the rate described in Section 8265 and as determined in the annual Budget Act.

(3) A family child care home education network shall be eligible to apply for expansion funding awarded pursuant to paragraph (1).

(d) This section does not preclude a local educational agency from subcontracting with an appropriate public or private agency to operate a California state preschool program and to apply for funds made available for purposes of this section. If a school district chooses not to operate or subcontract for a California state preschool program, the Superintendent shall work with the county office of education and other eligible agencies to explore possible opportunities in contracting or alternative subcontracting to provide a California state preschool program.

(e)  This section does not prevent eligible children who are receiving services from continuing to receive those services in future years pursuant to this chapter.

(Amended by Stats. 2014, Ch. 32, Sec. 4. Effective June 20, 2014.)



8236.1

The department shall annually monitor funding used in general child care and development programs for infants and toddlers, and hours of service provided in the California state preschool program, and shall annually report to the Department of Finance and to the Legislature a statewide summary identifying the estimated funding used for infants and toddlers, and the number of preschool age children receiving part-day preschool and wraparound child care services, as defined in subdivision (f) of Section 8239. The annual report shall include a comparison to the prior year on a county-by-county basis.

(Amended by Stats. 2012, Ch. 38, Sec. 8. Effective June 27, 2012.)



8237

A part-day California state preschool program contracting agency has 120 calendar days prior to the first day of the beginning of the new preschool year to certify eligibility and enroll families into their program. Subsequent to enrollment, a child shall be deemed eligible for a part-day California state preschool program for the remainder of the program year.

(Amended by Stats. 2008, Ch. 308, Sec. 7. Effective January 1, 2009. Operative July 1, 2009, by Sec. 11 of Ch. 308.)



8238

As a condition of receipt of funds pursuant to Section 8238.4, a participating part-day preschool program shall coordinate the provision of all of the following:

(a) Opportunities for parents and legal guardians to work with their children on interactive literacy activities. For purposes of this subdivision, “interactive literacy activities” means activities in which parents or legal guardians actively participate in facilitating the acquisition by their children of prereading skills through guided activities such as shared reading, learning the alphabet, and basic vocabulary development.

(b) Parenting education for parents and legal guardians of children in participating classrooms to support the development by their children of literacy skills. Parenting education shall include, but not be limited to, instruction in all of the following:

(1) Providing support for the educational growth and success of their children.

(2) Improving parent-school communications and parental understanding of school structures and expectations.

(3) Becoming active partners with teachers in the education of their children.

(c) Referrals, as necessary, to providers of instruction in adult education and English as a second language in order to improve the academic skills of parents and legal guardians of children in participating classrooms.

(d) Staff development for teachers in participating classrooms that includes, but is not limited to, all of the following:

(1) Development of a pedagogical knowledge, including, but not limited to, improved instructional strategies.

(2) Knowledge and application of developmentally appropriate assessments of the prereading skills of children in participating classrooms.

(3) Information on working with families, including the use of onsite coaching, for guided practice in interactive literacy activities.

(Amended by Stats. 2012, Ch. 38, Sec. 10. Effective June 27, 2012.)



8238.4

(a) A family literacy supplemental grant shall be made available and distributed to qualifying California state preschool classrooms, as determined by the Superintendent, at a rate of two thousand five hundred dollars ($2,500) per class. The Superintendent shall distribute the family literacy supplemental grant funds according to the following priorities:

(1) First priority shall be assigned to California state preschool programs that contract to receive this funding before July 1, 2012. These programs shall receive this funding until their contract is terminated or the California state preschool program no longer provides family literacy services.

(2) Second priority shall be assigned to California state preschool programs operating classrooms located in the attendance area of elementary schools in deciles 1 to 3, inclusive, based on the most recently published Academic Performance Index pursuant to Section 52056. The Superintendent shall use a lottery process in implementing this paragraph.

(b) A family literacy supplemental grant distributed pursuant to this section shall be used for purposes specified in Section 8238.

(c) Implementation of this section is contingent upon funding being provided for family literacy supplemental grants for California state preschool programs in the annual Budget Act or other statute.

(Amended by Stats. 2012, Ch. 38, Sec. 14. Effective June 27, 2012.)



8239

The Superintendent shall encourage state preschool program applicants or contracting agencies to offer full-day services through a combination of part-day preschool slots and wraparound general child care and development programs. In order to facilitate a full-day of services, all of the following shall apply:

(a) Part-day preschool programs provided pursuant to this section shall operate between 175 and 180 days.

(b) Wraparound general child care and development programs provided pursuant to this section may operate a minimum of 246 days per year unless the child development contract specified a lower minimum days of operation. Part-day general child care and development programs may operate a full-day for the remainder of the year after the completion of the preschool program.

(c) Part-day preschool services combined with wraparound child care services shall be reimbursed at no more than the full-day standard reimbursement rate for general child care programs with adjustment factors, pursuant to Section 8265 and as determined in the annual Budget Act.

(d) Three- and four-year-old children are eligible for wraparound child care services to supplement the part-day California state preschool program if the family meets at least one of the criteria specified in paragraph (1) of subdivision (a) of Section 8263, and the parents meet at least one of the criteria specified in paragraph (2) of subdivision (a) of Section 8263.

(e) For purposes of this section, “wraparound child care services” and “wraparound general child care and development programs” mean services provided for the remaining portion of the day or remainder of the year following the completion of part-day preschool services that are necessary to meet the child care needs of parents eligible pursuant to subdivision (a) of Section 8263. These services shall be provided consistent with the general child care and development programs provided pursuant to Article 8 (commencing with Section 8240).

(Amended by Stats. 2014, Ch. 32, Sec. 5. Effective June 20, 2014.)






ARTICLE 8 - General Child Care and Development Programs

8240

The Superintendent of Public Instruction, with funds appropriated for this purpose, shall administer general child care and development programs.

General child care and development programs shall include:

(a) Age and developmentally appropriate activities for children.

(b) Supervision.

(c) Parenting education and parent involvement.

(d) Social services that include, but are not limited to, identification of child and family needs and referral to appropriate agencies.

(e) Health services.

(f) Nutrition.

(g) Training and career ladder opportunities, documentation of which shall be provided to the Department of Education.

(Repealed and added by Stats. 1980, Ch. 798, Sec. 13. Effective July 28, 1980.)



8241

Programs operated pursuant to this chapter may be designed to meet child-related needs identified by parents or guardians which may include, but are not limited to, the following:

(a) Care for school-age children during non-school hours.

(b) Weekend care.

(c) Night shift care.

(d) Worksite care.

(e) Temporary emergency child care.

(f) Child care for ill children.

(Added by Stats. 1980, Ch. 798, Sec. 13. Effective July 28, 1980.)



8244

(a) (1) Any entity operating child care and development programs funded pursuant to this chapter that provide direct services to children at two or more sites, including through more than one contract or subcontract funded pursuant to this chapter, shall employ a program director.

(2) Programs providing direct services to children, for the purposes of this section, are general child care and development programs pursuant to Article 8 (commencing with Section 8240), migrant child care and development programs pursuant to Article 6 (commencing with Section 8230), campus child care and development programs pursuant to Article 4 (commencing with Section 8225), state preschool programs pursuant to Article 7 (commencing with Section 8235), child care and development services for children with special needs programs pursuant to Article 9 (commencing with Section 8250), infant care and development services programs pursuant to Article 17 (commencing with Section 8390), and any of these programs operated through family child care homes.

(b) (1) For purposes of this section, the following definitions shall apply:

(A) “Administrative responsibility” means awareness of the financial and business circumstances of the program, and, in appropriate cases, supervision of administrative and support personnel and the knowledge and authority to direct or modify administrative practices and procedures to ensure compliance to administrative and financial standards imposed by law.

(B) “Program director” means a person who, regardless of his or her title, has programmatic and administrative responsibility for a child care and development program that provides direct services to children at two or more sites.

(C) “Programmatic responsibility” means overall supervision of curriculum and instructional staff, including instructional aides, and the knowledge and authority to direct or modify program practices and procedures to ensure compliance to applicable quality and health and safety standards imposed by law.

(2) Administrative and programmatic responsibility also includes the responsibility to act as the representative for the child development program to the State Department of Education. With respect to programs operated through family child care homes, administrative and programmatic responsibility includes ensuring that quality services are provided in the family child care homes.

(c) The program director also may serve as the site supervisor at one of the sites, provided that he or she both fulfills the duties of a “day care center director,” as set forth in Section 101315 of Title 22 of the California Code of Regulations, and meets the qualifications for a site supervisor as set forth in subdivision (aa) of Section 8208.

(d) The Superintendent of Public Instruction may waive the qualifications for program director described in Sections 8360.1 and 8360.3 upon a finding of one of the following circumstances:

(1) The applicant is making satisfactory progress toward securing a permit issued by the Commission on Teacher Credentialing authorizing supervision of a child care and development program operating in two or more sites or fulfilling the qualifications for program directors in severely handicapped programs, as specified in Section 8360.3.

(2) The place of employment is so remote from institutions offering the necessary coursework as to make continuing education impracticable and the contractor has made a diligent search but has been unable to hire a more qualified applicant.

(e) The Superintendent of Public Instruction, upon good cause, may by rule identify and apply grounds in addition to those specified in subdivision (d) for granting a waiver of the qualifications for program director.

(Amended by Stats. 1996, Ch. 1067, Sec. 2. Effective January 1, 1997.)






ARTICLE 8.5 - Family Child Care Home Education Networks

8245

(a) The Superintendent of Public Instruction, with funds appropriated for this purpose, shall contract with entities organized under law to operate family child care home education networks that support educational objectives for children in licensed family child care homes that serve families eligible for subsidized child care.

(b) Family child care home education network programs shall include, but are not limited to, all of the following:

(1) Age and developmentally appropriate activities for children.

(2) Care and supervision of children.

(3) Parenting education.

(4) Identification of child and family social or health needs and referral of the child or the family to the appropriate social or health services.

(5) Nutrition.

(6) Training and support for the family child care home education network’s family home providers and staff.

(7) Assessment of each family child care home provider to ensure that services are of high quality and are educationally and developmentally appropriate.

(8) Developmental profiles for children enrolled in the program.

(9) Parent involvement.

(Added by Stats. 2004, Ch. 897, Sec. 3. Effective January 1, 2005.)



8246

Each family child care home education network contractor, in addition to the requirements set forth in subdivision (b) of Section 8245, shall do all of the following:

(a) Recruit, enroll, and certify eligible families.

(b) Recruit, train, support, and reimburse licensed family home providers.

(c) Collect family fees in accordance with contract requirements.

(d) Assess, according to standards set by the department, the educational quality of the program offered in each family child care home in the network.

(e) Assure that a developmental profile is completed for each child based upon observations of network staff, in consultation with the provider.

(f) Monitor requirements, including quality standards, and conduct periodic assessments of program quality in each family child care home affiliated with the network.

(g) Ensure that basic health and nutrition requirements are met.

(h) Provide data and reporting in accordance with contract requirements.

(Added by Stats. 2004, Ch. 897, Sec. 3. Effective January 1, 2005.)



8247

This article does not impose any new requirement on a family child care home education network, nor does this article require any increase in reimbursement rates. This article does not require the department to modify its contracting procedure that was in effect for a family child care home education network prior to January 1, 2005.

(Added by Stats. 2004, Ch. 897, Sec. 3. Effective January 1, 2005.)






ARTICLE 9 - Child Care and Development Services for Children with Special Needs

8250

(a) The Superintendent shall ensure that eligible children with exceptional needs are given equal access to all child care and development programs. Available federal and state funds for children with exceptional needs above the standard reimbursement amount shall be used to assist agencies in developing and supporting appropriate programs for these children.

(b) To provide children with exceptional needs with additional access to child care and development programs, the Superintendent shall establish alternate appropriate placements, such as self-contained programs and innovative programs using the least restrictive environment. These programs shall be started as expansion funds become available and shall be expanded throughout the implementation of the plan. The Superintendent shall utilize existing program models and input from program specialists to develop new program criteria and guidelines for programs serving children with exceptional needs. These programs may serve children with exceptional needs up to 21 years of age.

(c) Any child with exceptional needs served in child care and development programs shall be afforded all rights and protections guaranteed in state and federal laws and regulations for individuals with exceptional needs.

(d) Notwithstanding any other provision of this chapter, the Superintendent may develop unique reimbursement rates for, and make reimbursements to, child care and development programs that received state funding for the 1980–81 fiscal year and serve severely disabled children, as defined in subdivision (y) of Section 8208, when all of the following conditions exist:

(1) Eligibility for enrollment of a severely disabled child in the program is the sole basis of the child’s need for service.

(2) Services are provided to severely disabled children from birth to 21 years of age.

(3) No fees are charged to the parents of the severely disabled children receiving the services.

(e) The Superintendent shall include child care and development providers in all personnel development for persons providing services for children with exceptional needs.

(Amended by Stats. 2006, Ch. 730, Sec. 4. Effective January 1, 2007.)



8250.5

A contractor providing services pursuant to a general child care contract, a campus child care contract, a migrant child care contract, or an alternative payment child care contract is subject to the requirements of the Americans with Disabilities Act (42 U.S.C. Sec. 12101, et seq.).

(Amended by Stats. 1994, Ch. 1172, Sec. 4. Effective January 1, 1995.)



8251

All child care and development programs shall include plans or programs, or both, for the care of the children when they are sick. These plans shall be age appropriate and parents shall be included in the planning and evaluation. The Superintendent of Public Instruction shall disseminate information regarding effective sick child care models to all child care and development programs.

Nothing in this chapter shall be construed to allow the practice of medicine without a license.

(Repealed and added by Stats. 1980, Ch. 798, Sec. 14. Effective July 28, 1980.)



8252

(a) The Department of Education and the local county welfare department shall enter into contracts which establish the procedures for serving and referring a child in need of care as part of the provision of protective services pursuant to Chapter 5 (commencing with Section 16500) of Part 4 of Division 9 of the Welfare and Institutions Code. The Department of Education, in consultation with the State Department of Social Services, may contract with another appropriate community agency which provides services or referrals, or both, for the prevention or intervention of child abuse or neglect if no such contract for child care services exists between the Department of Education and the county welfare department.

(b) The contracts shall specify the resource and referral program or operating agency or agencies providing child care and development pursuant to this chapter in the county that the local contracting agency shall contact to secure care for a child needing protective services. If an operating agency is unable to enroll the child, the local contracting agency described in subdivision (a) with the assistance of the providers of local resources and referral services shall locate services for the family. Payments for such located services in the absence of other funds shall be made by the local contracting agency.

The need for child care funded pursuant to this section shall be reviewed by the local contracting agency no less than every three months.

(Amended by Stats. 1982, Ch. 209, Sec. 6. Effective May 20, 1982.)






ARTICLE 10 - Administration

8255

(a) The Legislature finds and declares that the effectiveness of child care and development programs can be increased through improved state administration, technical assistance to provider agencies, and monitoring.

(b) It is the intent of the Legislature:

(1) That the State Department of Education develop clear, consistent, and appropriate regulations for child care and development programs to replace policy guidelines which are not subject to the public hearing process, often inconsistent, and without the force of law.

(2) That the State Department of Education make better use of staff with direct field experience in child development programs.

(3) That better criteria be developed for the awarding, evaluating, and renewal of child care and development contracts.

(4) That improvements be made in the method of reimbursing child care and development program providers.

(5) That increased effort be made to provide program operators with technical assistance in meeting their contractual obligations.

(Added by Stats. 1984, Ch. 1617, Sec. 1.)



8256

The State Department of Education shall do all of the following:

(a) Establish a toll-free number for programs which receive funds from the state department pursuant to this chapter and which are in need of technical assistance to the extent that funds are made available for the purposes of this subdivision by Senate Bill 1674 of the 1984 portion of the 1983–84 Regular Session. This subdivision shall become inoperative on and after January 1, 1986.

(b) Gather information and act as a central clearinghouse on parenting materials.

(c) Develop procedures for annually evaluating the field services and the program support which is to be provided to the contracting agencies.

(Added by Stats. 1984, Ch. 1617, Sec. 2.)



8257

The department shall do all of the following in administering the provisions of this chapter:

(a) Apply sanctions against contracting agencies that have serious licensing violations, as defined and reported by the State Department of Social Services pursuant to Section 1597.11 of the Health and Safety Code.

(b) Except in the case of immediate terminations taken pursuant to Sections 8406.7 or 8406.9, provide 90 days’ written notification to any contractor whose agreement is being terminated. Notwithstanding Article 18 (commencing with Section 8400), the department shall establish procedures for placing a contractor whose agreement is being terminated into receivership. Action to initiate receivership shall be at the discretion of the department, and may be taken against a contractor whose agreement is being terminated either immediately or within 90 days. The receiver shall not be a department employee. The receiver shall have sufficient experience in the administration of child care and development programs to ensure compliance with the terms of the receivership.

(Amended by Stats. 2013, Ch. 249, Sec. 1. Effective January 1, 2014.)



8258

(a) No person employed by the State Department of Education in a policymaking position in the area of child care and development programs shall serve as a member of the board of directors, advisory council, or advisory committee for any agency receiving funds pursuant to this chapter. The provisions of this subdivision shall not apply to any person appointed prior to January 1, 1985.

(b) No retired, dismissed, separated, or formerly employed person of the state department employed under the State Civil Service or otherwise appointed to serve in the state department may enter into a contract pursuant to Section 8262 in which he or she engaged in any of the negotiations, transactions, planning, arrangements, or any part of the decisionmaking process relevant to the contract while employed in any capacity by the state department. The prohibition contained in this subdivision shall apply to the person only during the two-year period beginning on the date the person left state employment.

(c) For a period of 12 months following the date of his or her retirement, dismissal, or separation from state service, no person employed under State Civil Service or otherwise appointed to serve in the state department may enter into a contract pursuant to Section 8262 if he or she was employed by the department in a policymaking position in the area of child care and development programs within the 12-month period prior to his or her retirement, dismissal, or separation.

(d) For a period of 12 months following the date of his or her retirement, dismissal, or separation from state service, no person employed under State Civil Service or otherwise appointed to serve in the department may be employed by a contractor pursuant to Section 8262 if he or she engaged in any of the negotiations, transactions, planning, arrangements, or any part of the decisionmaking process relevant to the contract while employed in any capacity by the department.

(e) The provisions of subdivisions (b), (c), and (d) shall not apply to any persons who were already in the situations described by these subdivisions prior to January 1, 1985.

(Added by Stats. 1984, Ch. 1617, Sec. 4.)



8260

The Department of Education shall develop and coordinate resources, provide technical assistance, monitor program implementation, generate maximum federal reimbursement wherever possible for the federally eligible children, and facilitate alternative funding for those children for whom federal funds are not available.

(Added by Stats. 1980, Ch. 798, Sec. 15. Effective July 28, 1980.)



8261

(a) The Superintendent shall adopt rules and regulations pursuant to this chapter. The rules and regulations shall include, but not be limited to, provisions which do all of the following:

(1) Provide clear guidelines for the selection of agencies when child development contracts are let, including, but not limited to, specification that any agency headquartered in the proposed service area on January 1, 1985, will be given priority for a new contract in that area, unless the department makes a written determination that (A) the agency is not able to deliver the level of services specified in the request for proposal, or (B) the department has notified the agency that it is not in compliance with the terms of its contract.

(2) Provide for a contract monitoring system to ensure that agencies expend funds received pursuant to this chapter in accordance with the provisions of their contracts.

(3) Specify adequate standards of agency performance.

(4) Establish reporting requirements for service reports, including provisions for varying the frequency with which these reports are to be submitted on the basis of agency performance.

(5) Specify standards for withholding payments to agencies that fail to submit required fiscal reports.

(6) Set forth standards for department site visits to contracting agencies, including, but not limited to, specification as to the purpose of the visits, the personnel that will perform these visits, and the frequency of these visits which shall be as frequently as staff and budget resources permit. By September 1 of each year, the department shall report to the Senate Education, Senate Health and Human Services, Assembly Education, and Assembly Human Services Committees on the number of visits conducted during the previous fiscal year pursuant to this paragraph.

(7) Authorize the department to develop a process that requires every contracting agency to recompete for continued funding no less frequently than every five years.

(b) The Superintendent shall consult with the State Department of Social Services with respect to rules and regulations adopted relative to the disbursal of federal funds under Title XX of the federal Social Security Act.

(c) For purposes of expediting the implementation of state or federal legislation to expand child care services, the Superintendent may waive (1) the regulations regarding the point qualifications for, and the process and scoring of, interviews of contract applicants pursuant to Section 18002 of Title 5 of the California Code of Regulations, or (2) the time limitations for scheduling and notification of appeal hearings and their results pursuant to Section 18003 of Title 5 of the California Code of Regulations. The Superintendent shall ensure that the appeal hearings provided for in Section 18003 of Title 5 of the California Code of Regulations are conducted in a timely manner.

(d) (1) Child care and development programs operated under contract from funds made available pursuant to the federal Child Care and Development Fund, shall be administered according to Division 19 (commencing with Section 17906) of Chapter 1 of Title 5 of the California Code of Regulations, unless provisions of these regulations conflict with federal regulations. If state and federal regulations conflict, the federal regulations shall apply unless a waiver of federal regulations is authorized.

(2) For purposes of this section, “Child Care and Development Fund” has the same meaning as in Section 98.2 of Title 45 of the Code of Federal Regulations.

(Amended by Stats. 2014, Ch. 32, Sec. 6. Effective June 20, 2014.)



8261.5

For purposes of meeting state and federal reporting requirements and for the effective administration of child care and development programs, the Superintendent of Public Instruction is authorized to require the collection and submission of social security numbers of heads of households, and other information as required, from public and private agencies contracting with the State Department of Education pursuant to this chapter, including local educational agencies.

(Added by Stats. 1999, Ch. 646, Sec. 3. Effective January 1, 2000.)



8262

Notwithstanding Sections 14616 and 14780 of the Government Code, the Superintendent of Public Instruction may enter into and execute local contractual agreements with any public or private entity or agency for the delivery of child care and development services or the furnishing of property, facilities, personnel, supplies, equipment, and administrative services related to the delivery of child care development services. Prior to entering into or executing a local agreement, the State Department of Education shall obtain annual approval from the Department of General Services and the Department of Finance as to the form and general content thereof. The agreements may only be made for the delivery of child care and development services, or the furnishing of property, facilities, personnel, supplies, equipment, or administrative services related thereto, which conform with the provisions of this chapter.

(Amended by Stats. 1991, Ch. 196, Sec. 3. Effective July 29, 1991.)



8262.1

(a) Contractors operating or providing services pursuant to this chapter may maintain records in electronic format only if the original documents were created in electronic format. Records that may be created in electronic format and maintained electronically include, but are not limited to, the following:

(1) Child immunization records.

(2) Parental job verification records.

(3) Parent income verification.

(4) Parent school or training verifications and attendance records.

(b) Pursuant to Section 33421, the original records shall be retained by each contractor for at least five years, or, where an audit has been requested by a state agency, until the date the audit is resolved, whichever is longer.

(c) Nothing in this section requires a contractor to create records electronically.

(Added by Stats. 2013, Ch. 733, Sec. 3. Effective January 1, 2014.)



8262.3

On and after the date on which the Superintendent determines that the Financial Information System for California (Fi$Cal Project) has been implemented within the department, at the request of a contractor, for a contract executed by the department pursuant to Section 8262, the department shall request the Controller to make a payment via direct deposit by electronic funds transfer through the Fi$Cal Project into the contractor’s account at the financial institution of the contractor’s choice.

(Added by Stats. 2013, Ch. 733, Sec. 4. Effective January 1, 2014.)



8262.5

(a) In contract transfer situations in programs funded pursuant to this chapter, the Superintendent of Public Instruction may grant a certificate of operation to child care and development facilities pursuant to this section.

(b) For purposes of maintaining continuity of services to children and receipt of state and federal child nutrition and child development funding, the superintendent may grant a certificate of operation to any child care and development facility which meets all of the following conditions:

(1) The superintendent, or his or her designee, has visited the facility and verified, in writing, to the State Department of Social Services licensing agency that the facility has no deficiencies at the time of granting the certificate of operation which would endanger the physical health, mental health, safety, or welfare of the children.

(2) Without a certificate of operation in lieu of a license from the State Department of Social Services, the facility would be ineligible to receive state and federal child nutrition or child development funds.

(c) A facility issued a certificate of operation pursuant to this section shall be deemed to be operating under licensing standards for child care and development facilities specified by Chapters 3.4 (commencing with Section 1596.70), 3.5 (commencing with Section 1596.90), and 3.6 (commencing with Section 1597.30) of Division 2 of the Health and Safety Code and by Title 22 of the California Code of Regulations for the term specified on the certificate.

(d) A facility granted a certificate of operation shall submit a completed license application to the State Department of Social Services within 15 working days of the issuance of the certificate of operation. Failure to meet this requirement will result in the cancellation of the certificate of operation. The certificate of operation shall expire upon the issuance or denial of a license by the State Department of Social Services.

(Amended by Stats. 1992, Ch. 1113, Sec. 1. Effective January 1, 1993.)



8263

(a) The Superintendent shall adopt rules and regulations on eligibility, enrollment, and priority of services needed to implement this chapter. In order to be eligible for federal and state subsidized child development services, families shall meet at least one requirement in each of the following areas:

(1) A family is (A) a current aid recipient, (B) income eligible, (C) homeless, or (D) one whose children are recipients of protective services, or whose children have been identified as being abused, neglected, or exploited, or at risk of being abused, neglected, or exploited.

(2) A family needs the child care services (A) because the child is identified by a legal, medical, or social services agency, or emergency shelter as (i) a recipient of protective services or (ii) being neglected, abused, or exploited, or at risk of neglect, abuse, or exploitation, or (B) because the parents are (i) engaged in vocational training leading directly to a recognized trade, paraprofession, or profession, (ii) employed or seeking employment, (iii) seeking permanent housing for family stability, or (iv) incapacitated.

(b) Except as provided in Article 15.5 (commencing with Section 8350), priority for federal and state subsidized child development services is as follows:

(1) (A) First priority shall be given to neglected or abused children who are recipients of child protective services, or children who are at risk of being neglected or abused, upon written referral from a legal, medical, or social services agency. If an agency is unable to enroll a child in the first priority category, the agency shall refer the family to local resource and referral services to locate services for the child.

(B) A family who is receiving child care on the basis of being a child at risk of abuse, neglect, or exploitation, as defined in subdivision (k) of Section 8208, is eligible to receive services pursuant to subparagraph (A) for up to three months, unless the family becomes eligible pursuant to subparagraph (C).

(C) A family may receive child care services for up to 12 months on the basis of a certification by the county child welfare agency that child care services continue to be necessary or, if the child is receiving child protective services during that period of time, and the family requires child care and remains otherwise eligible. This time limit does not apply if the family’s child care referral is recertified by the county child welfare agency.

(2) Second priority shall be given equally to eligible families, regardless of the number of parents in the home, who are income eligible. Within this priority, families with the lowest gross monthly income in relation to family size, as determined by a schedule adopted by the Superintendent, shall be admitted first. If two or more families are in the same priority in relation to income, the family that has a child with exceptional needs shall be admitted first. If there is no family of the same priority with a child with exceptional needs, the same priority family that has been on the waiting list for the longest time shall be admitted first. For purposes of determining order of admission, the grants of public assistance recipients shall be counted as income.

(3) The Superintendent shall set criteria for, and may grant specific waivers of, the priorities established in this subdivision for agencies that wish to serve specific populations, including children with exceptional needs or children of prisoners. These new waivers shall not include proposals to avoid appropriate fee schedules or admit ineligible families, but may include proposals to accept members of special populations in other than strict income order, as long as appropriate fees are paid.

(c) Notwithstanding any other law, in order to promote continuity of services, a family enrolled in a state or federally funded child care and development program whose services would otherwise be terminated because the family no longer meets the program income, eligibility, or need criteria may continue to receive child development services in another state or federally funded child care and development program if the contractor is able to transfer the family’s enrollment to another program for which the family is eligible before the date of termination of services or to exchange the family’s existing enrollment with the enrollment of a family in another program, provided that both families satisfy the eligibility requirements for the program in which they are being enrolled. The transfer of enrollment may be to another program within the same administrative agency or to another agency that administers state or federally funded child care and development programs.

(d) In order to promote continuity of services, the Superintendent may extend the 60-working-day period specified in subdivision (a) of Section 18086.5 of Title 5 of the California Code of Regulations for an additional 60 working days if he or she determines that opportunities for employment have diminished to the degree that one or both parents cannot reasonably be expected to find employment within 60 working days and granting the extension is in the public interest. The scope of extensions granted pursuant to this subdivision shall be limited to the necessary geographic areas and affected persons, which shall be described in the Superintendent’s order granting the extension. It is the intent of the Legislature that extensions granted pursuant to this subdivision improve services in areas with high unemployment rates and areas with disproportionately high numbers of seasonal agricultural jobs.

(e) A physical examination and evaluation, including age-appropriate immunization, shall be required before, or within six weeks of, enrollment. A standard, rule, or regulation shall not require medical examination or immunization for admission to a child care and development program of a child whose parent or guardian files a letter with the governing board of the child care and development program stating that the medical examination or immunization is contrary to his or her religious beliefs, or provide for the exclusion of a child from the program because of a parent or guardian having filed the letter. However, if there is good cause to believe that a child is suffering from a recognized contagious or infectious disease, the child shall be temporarily excluded from the program until the governing board of the child care and development program is satisfied that the child is not suffering from that contagious or infectious disease.

(f) Regulations formulated and promulgated pursuant to this section shall include the recommendations of the State Department of Health Care Services relative to health care screening and the provision of health care services. The Superintendent shall seek the advice and assistance of these health authorities in situations where service under this chapter includes or requires care of children who are ill or children with exceptional needs.

(g) The Superintendent shall establish guidelines for the collection of employer-sponsored child care benefit payments from a parent whose child receives subsidized child care and development services. These guidelines shall provide for the collection of the full amount of the benefit payment, but not to exceed the actual cost of child care and development services provided, notwithstanding the applicable fee based on the fee schedule.

(h) The Superintendent shall establish guidelines according to which the director or a duly authorized representative of the child care and development program will certify children as eligible for state reimbursement pursuant to this section.

(i) Public funds shall not be paid directly or indirectly to an agency that does not pay at least the minimum wage to each of its employees.

(Amended by Stats. 2013, Ch. 48, Sec. 10. Effective July 1, 2013.)



8263.1

(a) For purposes of this chapter, “income eligible” means that a family’s adjusted monthly income is at or below 70 percent of the state median income, adjusted for family size, and adjusted annually.

(b) Notwithstanding any other law, for the 2011–12 fiscal year, the income eligibility limits that were in effect for the 2007–08 fiscal year shall be reduced to 70 percent of the state median income that was in use for the 2007–08 fiscal year, adjusted for family size, effective July 1, 2011.

(c) Notwithstanding any other law, for the 2012–13 fiscal year, the income eligibility limits shall be 70 percent of the state median income that was in use for the 2007–08 fiscal year, adjusted for family size.

(d) Notwithstanding any other law, for the 2013–14 fiscal year, the income eligibility limits shall be 70 percent of the state median income that was in use for the 2007–08 fiscal year, adjusted for family size.

(e) Notwithstanding any other law, for the 2014–15 fiscal year, the income eligibility limits shall be 70 percent of the state median income that was in use for the 2007–08 fiscal year, adjusted for family size.

(f) The income of a recipient of federal supplemental security income benefits pursuant to Title XVI of the federal Social Security Act (42 U.S.C. Sec. 1381 et seq.) and state supplemental program benefits pursuant to Title XVI of the federal Social Security Act and Chapter 3 (commencing with Section 12000) of Part 3 of Division 9 of the Welfare and Institutions Code shall not be included as income for purposes of determining eligibility for child care under this chapter.

(Amended by Stats. 2014, Ch. 32, Sec. 7. Effective June 20, 2014.)



8263.2

(a) Notwithstanding any other law, effective July 1, 2011, the department shall reduce the maximum reimbursable amounts of the contracts for the Preschool Education Program, the General Child Care Program, the Migrant Day Care Program, the Alternative Payment Program, the CalWORKs Stage 3 Program, and the Allowance for Handicapped Program by 11 percent or by whatever proportion is necessary to ensure that expenditures for these programs do not exceed the amounts appropriated for them, including any reductions made subsequent to the adoption of the annual Budget Act. The department may consider the contractor’s performance or whether the contractor serves children in underserved areas as defined in subdivision (ag) of Section 8208 when determining contract reductions, provided that the aggregate reduction to each program specified in this subdivision is 11 percent or by whatever proportion is necessary to ensure that expenditures for these programs do not exceed the amounts appropriated for them, including any reductions made subsequent to the adoption of the annual Budget Act.

(b) Notwithstanding any other law, effective July 1, 2011, families shall be disenrolled from subsidized child care services, consistent with the priorities for services specified in subdivision (b) of Section 8263. Families shall be disenrolled in the following order:

(1) Families whose income exceeds 70 percent of the state median income (SMI) adjusted for family size, except for families whose children are receiving child protective services or are at risk of being neglected or abused.

(2) Families with the highest income below 70 percent of the SMI, in relation to family size.

(3) Families that have the same income and have been enrolled in child care services the longest.

(4) Families that have the same income and have a child with exceptional needs.

(5) Families whose children are receiving child protective services or are at risk of being neglected or abused, regardless of family income.

(Amended by Stats. 2011, Ch. 43, Sec. 8. Effective June 30, 2011.)



8263.3

(a) Notwithstanding any other law, and in addition to any reductions applied pursuant to Section 8263.2, effective July 1, 2012, the department shall reduce the maximum reimbursable amounts of the contracts for the General Child Care Program, the Migrant Day Care Program, the Alternative Payment Program, the CalWORKs Stage 3 Program, and the Allowance for Handicapped Program by 8.7 percent or by whatever proportion is necessary to ensure that expenditures for these programs do not exceed the amounts appropriated for them, as adjusted for any reductions in appropriations made subsequent to the adoption of the annual Budget Act. The department may consider the contractor’s performance or whether the contractor serves children in underserved areas as defined in subdivision (ag) of Section 8208 when determining contract reductions, provided that the aggregate reduction to each program specified in this subdivision is 8.7 percent or whatever proportion is necessary to ensure that expenditures for these programs do not exceed the amounts appropriated for them, as adjusted for any reductions in appropriations made subsequent to the adoption of the annual Budget Act.

(b) Notwithstanding any other law, effective July 1, 2012, families shall be disenrolled from subsidized child care services, consistent with the priorities for services specified in subdivision (b) of Section 8263. Families shall be disenrolled in the following order:

(1) Families with the highest income in relation to family size.

(2) Families that have the same income and have been enrolled in child care services the longest.

(3) Families that have the same income and have a child with exceptional needs.

(4) Families whose children are receiving child protective services or are at risk of being neglected or abused, regardless of family income.

(Added by Stats. 2012, Ch. 38, Sec. 20. Effective June 27, 2012.)



8263.4

(a) The preferred placement for children who are 11 or 12 years of age and who are otherwise eligible for subsidized child care and development services shall be in a before or after school program.

(b) Children who are 11 or 12 years of age shall be eligible for subsidized child care services only for the portion of care needed that is not available in a before or after school program provided pursuant to Article 22.5 (commencing with Section 8482) or Article 22.6 (commencing with Section 8484.7). Contractors shall provide each family of an eligible 11 or 12 year old with the option of combining care provided in a before or after school program with subsidized child care in another setting, for those hours within a day when the before or after school program does not operate, in order to meet the child care needs of the family.

(c) Children who are 11 or 12 years of age, who are eligible for and who are receiving subsidized child care services, and for whom a before or after school program is not available, shall continue to receive subsidized child care services.

(d) If an 11 or 12 year old child who is enrolled in a subsidized child development program becomes ineligible for subsidized child care under subdivision (b) and is disenrolled from the before or after school program, or if the before or after school program no longer meets the child care needs of the family, the child shall be given priority to return to the subsidized child care services upon the parent’s notification of the contractor of the need for child care.

(e) This section does not apply to an 11 or 12 year old child with a disability, including a child with exceptional needs who has an individualized education program as required by the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794), or Part 30 (commencing with Section 56000) of Division 4 of Title 2.

(f) The savings generated each contract year by the implementation of the changes made to this section by the act amending this section during the 2005–06 Regular Session shall remain with each alternative payment program, child development center, or other contractor for the provision of child care services, except for care provided by programs pursuant to Article 15.5 (commencing with Section 8350).

(Amended by Stats. 2014, Ch. 460, Sec. 1. Effective January 1, 2015.)



8264

By July 1, 1981, and annually thereafter, the State Department of Health Services shall provide a mechanism for the delivery of health screening and followup services for children enrolled in child care and development programs for whom there are no appropriate health services accessible by referral.

(Added by Stats. 1980, Ch. 798, Sec. 15. Effective July 28, 1980.)



8264.5

The Superintendent may waive or modify child development requirements in order to enable child development programs to serve combinations of eligible children in areas of low population. The child development programs for which the Superintendent may grant waivers shall include, but need not be limited to, California state preschool full-day programs, child care provided by the California School Age Families Education Program (Article 7.1 (commencing with Section 54740) of Chapter 9 of Part 29 of Division 4 of Title 2), infant care and development services, migrant child care and development programs, and general child care and development programs.

(Amended by Stats. 2008, Ch. 308, Sec. 9. Effective January 1, 2009. Operative July 1, 2009, by Sec. 11 of Ch. 308.)



8264.6

The Superintendent of Public Instruction may provide outreach services and technical assistance to new child care contracting agencies and to those providing child care during nontraditional times, in underserved geographic areas, and for children with special child care needs, including infants and toddlers under three years of age.

(Added by renumbering Section 8285.1 by Stats. 2004, Ch. 896, Sec. 16. Effective September 29, 2004.)



8264.7

The Superintendent of Public Instruction shall establish rules and regulations for the staffing of all center-based child care and development programs under contract with the department.

Priority shall be given by the department to the employment of persons in child development programs with ethnic backgrounds which are similar to those of the child for whom child development services are provided.

For purposes of staffing child care and development programs, the role of a teacher in child supervision means direct supervision of the children as well as supervision of aides and groups of children.

Family child care homes shall operate pursuant to adult/child ratios prescribed in Chapter 7 (commencing with Section 86001) of Division 6 of Title 22 of the California Code of Regulations.

Approval by the Superintendent of Public Instruction of any ongoing or new programs seeking to operate under the ratios and standards established by the Superintendent of Public Instruction under this chapter shall be based upon the following considerations:

(a) The type of facility in which care is being or is to be provided.

(b) The ability of the Superintendent of Public Instruction to implement a funding source change.

(c) The proportion of nonsubsidized children enrolled or to be enrolled by the agency.

(d) The most cost-effective ratios possible for the type of services provided or to be provided by the agency.

The Superintendent of Public Instruction shall apply for such waivers of federal requirements as are necessary to carry out this section.

(Added by renumbering Section 8287 by Stats. 2004, Ch. 896, Sec. 18. Effective September 29, 2004.)



8264.8

Until the Superintendent of Public Instruction promulgates regulations for center-based programs establishing staffing ratios, the following staffing ratios shall apply:

(a) Infants, 0 to 2 years old—1:3 adult-child ratio, 1:18 teacher-child ratio.

(b) Infants and toddlers, 0 to 2 years old—1:4 adult-child ratio, 1:16 teacher-child ratio.

(c) Children 3 to 6 years old—1:8 adult-child ratio, 1:24 teacher-child ratio.

(d) Children 6 to 10 years old—1:14 adult-child ratio, 1:28 teacher-child ratio.

(e) Children 10 to 13 years old—1:18 adult-child ratio, 1:36 teacher-child ratio.

(f) If groups of children of varying ages are commingled, the teacher and adult ratios shall be proportionate and appropriate to the ages and groups of children.

(Added by renumbering Section 8288 by Stats. 2004, Ch. 896, Sec. 19. Effective September 29, 2004.)






ARTICLE 11 - Reimbursement Rates

8265

(a) The Superintendent shall implement a plan that establishes reasonable standards and assigned reimbursement rates, which vary with the length of the program year and the hours of service.

(1) Parent fees shall be used to pay reasonable and necessary costs for providing additional services.

(2) When establishing standards and assigned reimbursement rates, the Superintendent shall confer with applicant agencies.

(3) The reimbursement system, including standards and rates, shall be submitted to the Joint Legislative Budget Committee.

(4) The Superintendent may establish any regulations he or she deems advisable concerning conditions of service and hours of enrollment for children in the programs.

(b) The standard reimbursement rate shall be nine thousand twenty-four dollars and seventy-five cents ($9,024.75) per unit of average daily enrollment for a 250-day year, and commencing with the 2015–16 fiscal year, shall be increased by the cost-of-living adjustment granted by the Legislature annually pursuant to Section 42238.15.

(c) The plan shall require agencies having an assigned reimbursement rate above the current year standard reimbursement rate to reduce costs on an incremental basis to achieve the standard reimbursement rate.

(d) The plan shall provide for adjusting reimbursement on a case-by-case basis, in order to maintain service levels for agencies currently at a rate less than the standard reimbursement rate. Assigned reimbursement rates shall be increased only on the basis of one or more of the following:

(1) Loss of program resources from other sources.

(2) Need of an agency to pay the same child care rates as those prevailing in the local community.

(3) Increased costs directly attributable to new or different regulations.

(4) Documented increased costs necessary to maintain the prior year’s level of service and ensure the continuation of threatened programs.

Child care agencies funded at the lowest rates shall be given first priority for increases.

(e) The plan shall provide for expansion of child development programs at no more than the standard reimbursement rate for that fiscal year.

(f) The Superintendent may reduce the percentage of reduction for a public agency that satisfies any of the following:

(1) Serves more than 400 children.

(2) Has in effect a collective bargaining agreement.

(3) Has other extenuating circumstances that apply, as determined by the Superintendent.

(Amended by Stats. 2014, Ch. 32, Sec. 8. Effective June 20, 2014.)



8265.1

Rate increases authorized by paragraph (2) of subdivision (d) of Section 8265 shall be in effect from July 1 of the contract year for which the rate increase is requested. The State Department of Education shall develop a rate increase process, for alternative payment and other similar program types, between October 1 and March 30. Decisions regarding rate increases shall be made within 60 days by the State Department of Education.

(Added by Stats. 1984, Ch. 1440, Sec. 2.)



8265.5

(a) In order to reflect the additional expense of serving children who meet any of the criteria outlined in paragraphs (1) to (7), inclusive, of subdivision (b) the provider agency’s reported child days of enrollment for these children shall be multiplied by the adjustment factors listed below.

(b) The adjustment factors shall apply to those programs for which assigned reimbursement rates are at or below the standard reimbursement rate. In addition, the adjustment factors shall apply to those programs for which assigned reimbursement rates are above the standard reimbursement rate, but the reimbursement rate, as adjusted, shall not exceed the adjusted standard reimbursement rate.

(1) For infants who are 0 to 18 months of age and are served in a child day care center, the adjustment factor shall be 1.7.

(2) For toddlers who are 18 to 36 months of age and are served in a child day care center, the adjustment factor shall be 1.4.

(3) For infants and toddlers who are 0 to 36 months of age and are served in a family child care home, the adjustment factor shall be 1.4.

(4) For children with exceptional needs who are 0 to 21 years of age, the adjustment factor shall be 1.2.

(5) For severely disabled children who are 0 to 21 years of age, the adjustment factor shall be 1.5.

(6) For a child at risk of neglect, abuse, or exploitation who are 0 to 14 years of age, the adjustment factor shall be 1.1.

(7) For limited-English-speaking and non-English-speaking children who are 2 years of age through kindergarten age, the adjustment factor shall be 1.1.

(c) Use of the adjustment factors shall not increase the provider agency’s total annual allocation.

(d) Days of enrollment for children having more than one of the criteria outlined in paragraphs (1) to (7), inclusive, of subdivision (b) shall not be reported under more than one of the above categories.

(e) The difference between the reimbursement resulting from the use of the adjustment factors outlined in paragraphs (1) to (7), inclusive, of subdivision (b) and the reimbursement that would otherwise be received by a provider in the absence of the adjustment factors shall be used for special and appropriate services for each child for whom an adjustment factor is claimed.

(Amended by Stats. 2002, Ch. 435, Sec. 5. Effective January 1, 2003.)



8265.7

Notwithstanding Section 8265, programs above the standard reimbursement rate may be considered on a case-by-case basis for rate adjustments due to documented increases in insurance costs.

(Added by Stats. 1985, Ch. 1364, Sec. 4.5. Effective October 1, 1985.)



8266

Notwithstanding the provisions of Section 8265, the assigned reimbursement rate of a center-based child care agency (a) contracting with the Department of Education, (b) operating under licensing standards for child care and development facilities specified by Section 1500 et seq. of the Health and Safety Code and by Title 22 of the California Administrative Code, and (c) with less than a majority of subsidized children enrolled in the facility, shall be equivalent to the fee paid for the same service by families of nonsubsidized children.

It is not the intent of the Legislature to preclude an agency with a contract with the department from adjusting the fees charged to nonsubsidized children during the contract year. In no event shall the assigned reimbursement rate exceed the standard reimbursement rate established pursuant to Section 8265.

These agencies shall provide documentation to the department that subsidized children, as necessary and appropriate, shall receive supportive services through county welfare departments, resource and referral programs, or other existing community resources, or all of them.

(Amended by Stats. 1982, Ch. 209, Sec. 11. Effective May 20, 1982.)



8266.1

Commencing with the 1995–96 fiscal year and each fiscal year thereafter, for the purposes of this chapter, reimbursement rates shall be adjusted by the following reimbursement factors for child care and development programs with a standard reimbursement rate, but shall not apply to the Resource and Referral Programs set forth in Article 2 (commencing with Section 8210), the Alternative Payment Programs set forth in Article 3 (commencing with Section 8220), the part-day California state preschool programs set forth in Article 7 (commencing with Section 8235), the schoolage community child care services programs set forth in Article 22 (commencing with Section 8460), or to the schoolage parent and infant development programs:

(a) For child care and development providers serving children for less than four hours per day, the reimbursement factor is 55 percent of the standard reimbursement rate.

(b) For child care and development program providers serving children for not less than four hours per day, and less than six and one-half hours per day, the reimbursement factor is 75 percent of the standard reimbursement rate. For providers operating under the At Risk Child Care Program set forth in Article 15.5 (commencing with Section 8350) and serving children for not less than four hours per day, and less than seven hours per day, the reimbursement factor is 75 percent of the standard reimbursement rate.

(c) For child care and development program providers serving children for not less than six and one-half hours per day, and less than 10 and one-half hours per day, the reimbursement factor is 100 percent of the standard reimbursement rate. For providers operating under the At Risk Child Care Program set forth in Article 15.5 (commencing with Section 8350) and serving children for not less than seven hours per day, and less than 10 hours per day, the reimbursement factor is 100 percent of the standard reimbursement rate.

(d) For child care and development program providers serving children for 101/2 hours or more per day, the reimbursement factor is 118 percent of the standard reimbursement rate.

(Amended by Stats. 2008, Ch. 308, Sec. 10. Effective January 1, 2009. Operative July 1, 2009, by Sec. 11 of Ch. 308.)



8266.5

Notwithstanding the provisions of Section 8265, the payment made to a child care facility (a) with authorization for payments from an alternative payment program or a county welfare department, (b) operating under licensing standards for child day care facilities specified by Sections 1500 et seq. of the Health and Safety Code and by Title 22 of the California Administrative Code, and (c) with less than a majority of subsidized children enrolled in the facility, shall be the same as the fee paid for the same service by families of nonsubsidized children.

Each alternative payment system or county welfare department shall provide documentation that subsidized children, as necessary and appropriate, shall receive supportive services through county welfare departments, resource and referral programs, other existing community resources, or all of them.

(Amended by Stats. 1982, Ch. 209, Sec. 12. Effective May 20, 1982.)



8267

The audits for those agencies licensed under the provisions of Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code shall include a sampling of the evidence of fees paid by families of nonsubsidized children, the average daily enrollment of subsidized and nonsubsidized children, the average number of days of service provided to subsidized children, and the services provided to subsidized children pursuant to the terms of the contract.

(Added by Stats. 1980, Ch. 798, Sec. 16. Effective July 28, 1980.)



8268

The Superintendent of Public Instruction and the State Controller shall establish the necessary plans to advance child care funds to contracting agencies.

(Added by Stats. 1980, Ch. 798, Sec. 16. Effective July 28, 1980.)



8269

The Superintendent of Public Instruction shall adopt rules, regulations, and guidelines to facilitate the funding and reimbursement procedures required by this chapter.

(Added by Stats. 1980, Ch. 798, Sec. 16. Effective July 28, 1980.)



8270

The Superintendent of Public Instruction shall support the coordination of resources available to state and local agencies serving children, youth, and their families.

(Added by Stats. 1980, Ch. 798, Sec. 16. Effective July 28, 1980.)



8271

In the event that operating agencies are unable to operate due to incomplete renovations authorized by administrating state agencies, or due to circumstances beyond the control of the operating agency, including earthquakes, floods, or fire, such programs shall not be penalized for incurred program expenses nor in subsequent annual budget allocations.

(Added by Stats. 1980, Ch. 798, Sec. 16. Effective July 28, 1980.)



8272

(a) The rules, regulations, and guidelines adopted by the Superintendent of Public Instruction pursuant to Sections 8261 and 8269 shall permit reimbursement for interest paid by contractors on private sector debt financing for the purchase, lease-purchase, repair, or renovation of child care and development facilities owned or leased by contractors providing center-based care.

(b) The Superintendent of Public Instruction shall adopt regulations requiring contractors to demonstrate that the amount of interest paid in a year on private sector debt financing for the purposes identified in subdivision (a) does not exceed the value obtained by the state in the use of the facilities during the year for the child care and development services program. The regulations shall include, but not be limited to, the following methods of making this demonstration:

(1) Amortization of a loan or lease-purchase contract on a straight-line basis for the purchase price of a portable building, including any transportation charges, installation charges, loan fees, taxes, points or other fees associated with the purchase, over a period of 15 years or more.

(2) Amortization of a loan or lease-purchase contract on a straight-line basis for the purchase price of a permanent building and real estate, including any loan fees, taxes, points or other fees associated with the purchase, over a period of 15 years or more.

(3) Evidence acceptable to the Superintendent of Public Instruction that loan payments for the purchase of a portable building or permanent building and real estate, including principal and interest, do not exceed the fair market rental cost that the contractor would have paid if the property was not purchased.

(c) Loans or lease-purchase agreements amortized over the number of years designated in subdivision (b), but due in a fewer number of years, shall not be disallowed because of the shorter due date.

(Added by Stats. 1997, Ch. 247, Sec. 2. Effective August 8, 1997.)






ARTICLE 11.5 - Family Fees

8273

(a) The Superintendent shall establish a fee schedule for families using preschool and child care and development services pursuant to this chapter, including families receiving services pursuant to paragraph (1) of subdivision (b) of Section 8263. It is the intent of the Legislature that the new fee schedule shall be simple and easy to implement.

(b) The family fee schedule shall retain a flat monthly fee per family. The schedule shall differentiate between fees for part-time care and full-time care.

(c) Using the most recently approved family fee schedule pursuant to subdivision (f) of Section 8447, families shall be assessed a flat monthly fee based on income, certified family need for full-time or part-time care services, and enrollment, and shall not be based on actual attendance. No recalculation of a family fee shall occur if attendance varies from enrollment unless a change in need for care is assessed.

(d) The Superintendent shall design the new family fee schedule based on the state median income data that was in use for the 2007−08 fiscal year, adjusted for family size. The revised family fee schedule shall begin at income levels at which families currently begin paying fees. The revised fees shall not exceed 10 percent of the family’s monthly income. The Superintendent shall first submit the adjusted fee schedule to the Department of Finance for approval.

(e) The income of a recipient of federal supplemental security income benefits pursuant to Title XVI of the federal Social Security Act (42 U.S.C. Sec. 1381 et seq.) and state supplemental program benefits pursuant to Title XVI of the federal Social Security Act (42 U.S.C. Sec. 1381 et seq.) and Chapter 3 (commencing with Section 12000) of Part 3 of Division 9 of the Welfare and Institutions Code shall not be included in total countable income for purposes of determining the amount of the family fee.

(f) Family fees shall be assessed at initial enrollment and reassessed at update of certification or recertification.

(g) It is the intent of the Legislature that the new family fees shall be cost neutral to the state and generate roughly the same amount of revenue as was generated under the previous family fee schedule.

(Added by Stats. 2013, Ch. 48, Sec. 12. Effective July 1, 2013.)



8273.1

(a) Families receiving services pursuant to subparagraph (B) of paragraph (1) of subdivision (b) of Section 8263 may be exempt from family fees for up to three months.

(b) Families receiving services pursuant to subparagraph (C) of paragraph (1) of subdivision (b) of Section 8263 may be exempt from family fees for up to 12 months.

(c) The cumulative period time of exemption from family fees for families receiving services pursuant to paragraph (1) of subdivision (b) of Section 8263 shall not exceed 12 months.

(d) Notwithstanding any other law, a family receiving CalWORKs cash aid shall not be charged a family fee.

(e) Notwithstanding any other law, commencing with the 2014–15 fiscal year, family fees shall not be assessed for the part-day California preschool program to income eligible families whose children are enrolled in that program pursuant to Article 7 (commencing with Section 8235).

(Amended by Stats. 2014, Ch. 32, Sec. 9. Effective June 20, 2014.)



8273.2

Commencing with the 2014–15 fiscal year, the adopted family fee schedule that was in effect on July 1, 2014, shall remain in effect.

(Repealed and added by Stats. 2014, Ch. 32, Sec. 11. Effective June 20, 2014.)



8273.3

(a) The family fee schedule shall provide, among other things, that a contractor or provider may require parents to provide diapers. A contractor or provider offering field trips either may include the cost of the field trips within the service rate charged to the parent or may charge parents an additional fee. Federal or state money shall not be used to reimburse parents for the costs of field trips if those costs are charged as an additional fee. A contractor or provider that charges parents an additional fee for field trips shall inform parents, before enrolling the child, that a fee may be charged and that no reimbursement will be available.

(b) A contractor or provider may require parents to provide diapers or charge parents for field trips, subject to all of the following conditions:

(1) The contractor or provider has a written policy adopted by the agency’s governing board that includes parents in the decisionmaking process regarding both of the following:

(A) Whether or not, and how much, to charge for field trip expenses.

(B) Whether or not to require parents to provide diapers.

(2) The contractor or provider does not charge fees in excess of twenty-five dollars ($25) per child in a contract year.

(3) The contractor or provider does not deny participation in a field trip due to a parent’s inability or refusal to pay the fee.

(4) The contractor or provider does not take adverse action against a parent for the parent’s inability or refusal to pay the fee.

(c) A contractor or provider shall establish a payment system that prevents the identification of children based on whether or not a child’s family has paid field trip fees.

(d) The contractor or provider shall report expenses incurred and income received for field trips to the department. Income received shall be reported as restricted income.

(Added by Stats. 2013, Ch. 48, Sec. 12. Effective July 1, 2013.)






ARTICLE 12 - Allocations and Expenditures

8275

(a) The Superintendent may reimburse approvable startup costs of child development agencies or facilities in an amount not to exceed 15 percent of the expansion or increase of each agency’s total contract amount. Under no circumstances shall reimbursement for startup costs result in an increase in the agency’s total contract amount. These funds shall be available for all of the following:

(1) The employment and orientation of necessary staff.

(2) The setting up of the program and facility.

(3) The finalization of rental agreements and the making of necessary deposits.

(4) The purchase of a reasonable inventory of materials and supplies.

(5) The purchase of an initial premium for insurance.

(b) Agencies shall submit claims for startup costs with their first quarterly reports.

(c) The Legislature recognizes that allowances for startup costs are necessary for the establishment and stability of new child development programs. Programs initially funded in the 1978–79 fiscal year and 1979–80 fiscal year are included in this section.

(Amended by Stats. 2006, Ch. 538, Sec. 87. Effective January 1, 2007.)



8275.5

The State Department of Education shall promote full utilization of child care and development funds and match available unused funds with identified service needs. Notwithstanding the requirements of Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, the department shall arrange interagency adjustments between different contractors with the same type of contract when both agencies mutually agree to a temporary transfer of funds for the balance of the fiscal year.

(Added by Stats. 2008, Ch. 759, Sec. 4. Effective September 30, 2008.)



8276

The Superintendent of Public Instruction shall develop a plan and procedures for the allocation of expansion funding balances resulting from the prorata allocation of expansion for the partial year operations of new agencies.

Such a plan shall provide for the distribution of such funds among provider agencies whose enrollments include children with special needs and shall limit provider agencies’ use of these funds to the purchase of Department of Education approved equipment or materials or one-time-only services, or any of them, that will directly benefit the children with special needs.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8276.5

The Legislature recognizes the shortage of child care and development facilities which meet state and local health and safety standards, and the lack of other sources of funding for renovations and repairs necessary to upgrade facilities for licensing in order to accommodate major child care expansion. It is, therefore, the intent of the Legislature that funds be appropriated for the purpose of providing small grants, as provided in Section 8277.1, to family day care homes, and revolving loans with no interest, as provided in Section 8277.2, to all other types of child care and development facilities, in order to provide sufficient child care and development facilities meeting licensing standards to accommodate the level of child care expansion provided in this chapter.

It is further the intent of the Legislature that funds be appropriated for the state purchase of relocatable child care and development facilities as provided in Section 8277.7, for lease to qualifying contracting agencies in geographic areas with no available child care and development facilities.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8276.7

Unless specifically exempted by the Legislature, the administrative cost for all state-funded child care and development programs and all federal programs administered by the state shall not exceed 15 percent of the funds provided for those programs. Eighty-five percent of these funds shall be used to provide direct services in accordance with rules and regulations, or contractual funding terms and conditions prescribed by the Superintendent of Public Instruction.

(Added by Stats. 1985, Ch. 1278, Sec. 13.)



8277

The Superintendent of Public Instruction shall establish regulations for the allocation of capital outlay funds provided pursuant to Section 8277.1 to Section 8277.4, inclusive, to benefit children most needing child care and development programs. The first priority for all capital outlay shall be given to facilities located in geographic areas with no other available enrollment slots in existing subsidized and nonsubsidized child care and development facilities. All such capital outlay funding shall be used solely for purposes of renovation and repair of existing buildings.

The Superintendent of Public Instruction shall establish qualifications for determining the eligibility of contracting agencies and day care homes to apply for capital outlay funds.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8277.1

The Superintendent of Public Instruction may allocate to family day care homes based on need, an amount from the appropriation in Section 23 of the chapter of the Statutes of 1980 by which this section was enacted, not to exceed one thousand dollars ($1,000) per home, for minor capital outlay purchases for the repair and renovation of homes for the purpose of insuring compliance with state and local health and safety standards.

It is the intent of the Legislature that capital outlay moneys be accessible to family day care homes through the auspices of the contract agency or a family day care association, which may include resource and referral agencies.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8277.2

The Superintendent of Public Instruction shall establish a revolving loan fund to provide loans to child care and development contracting agencies for capital outlay not to exceed 2 percent or two thousand dollars ($2,000), whichever is greater, of the agency’s contract amount. These loans shall be available with no interest and shall be used to renovate and repair child care facilities to meet state and local health and safety standards.

(Amended by Stats. 1982, Ch. 209, Sec. 13.5. Effective May 20, 1982.)



8277.3

Repayments on loans made pursuant to Section 8277.2 shall commence within one year after allocation of the loan to the contracting agency. In lieu of payments by the contracting agency, the Superintendent of Public Instruction shall annually reduce the agency’s contract amount for child care services by at least the level of normal depreciation allowance on the renovation or repair, calculated by the straight line method of depreciation.

The entire balance of a loan made pursuant to this section shall be payable to the Superintendent of Public Instruction immediately if the contracting agency ceases operation of services to children subsidized pursuant to this chapter, or if the Superintendent of Public Instruction fails to renew the agency’s contract, or if 10 years have elapsed from the date of the allocation.

The Superintendent of Public Instruction shall deposit all revenue derived from loan payments made by contracting agencies, or reductions made by the Superintendent of Public Instruction in agencies’ contracts in lieu of payments, into the revolving loan fund for allocation to other contracting agencies for capital outlay projects pursuant to this section.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8277.4

The state shall hold a security interest in all renovations and repairs funded pursuant to Section 8277.2.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8277.5

(a) For purposes of this section “department” means the Department of Housing and Community Development.

(b) Subject to appropriation in the annual Budget Act, the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund are hereby established in the State Treasury. The Superintendent of Public Instruction may transfer state funds appropriated for child care facilities enhancement and the proceeds derived from any future sales of tax-exempt child care and development facilities bonds into these funds.

(c) Notwithstanding Section 13340 of the Government Code, all moneys in the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund, including any interest on loans made from the fund, or loan repayments to the fund, are hereby continuously appropriated to the department for carrying out the purposes of this section and Section 8277.6, respectively. Any loan repayment or interest resulting from investment or deposit of moneys in these funds shall be deposited in the applicable fund, notwithstanding Section 16305.7 of the Government Code. Moneys in the funds shall not be subject to transfer to any other fund pursuant to Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except the Surplus Money Investment Fund.

(d) (1) Moneys deposited in the Child Care and Development Facilities Loan Guaranty Fund shall be used for the purpose of guaranteeing private sector loans to sole proprietorships, partnerships, proprietary and nonprofit corporations, and local public agencies for the purchase, development, construction, expansion, or improvement of licensed child care and development facilities, and for the purpose of administering the guarantees of these loans. The loan guarantees shall be made by the department or by a public or private entity approved by the department, in accordance with the priorities established by the department, as described in Section 8277.6. The full faith and credit of the State of California is not pledged to the Child Care and Development Facilities Loan Guaranty Fund and the state is not liable for loan defaults that exceed the amount of funds deposited with the Child Care and Development Facilities Loan Guaranty Fund.

(2) A loan guarantee made pursuant to this section may not exceed 80 percent of the principal and interest amount of a private sector loan guaranteed by the fund and shall be used only to guarantee a private sector loan for the purchase, development, construction, expansion, or improvement of facilities described in Section 8277.6 and for related equipment and fixtures, but shall not be used primarily to refinance an existing loan or for working capital, supplies, or inventory. A loan guarantee for improvements shall be limited to those improvements necessary, as determined by the department, for any of the following purposes:

(A) To obtain, maintain, renew, expand, or revise a child care license.

(B) To make necessary health and safety improvements.

(C) To make seismic improvements.

(D) To provide access for disabled children.

(E) To expand upon or preserve existing child care operations.

(3) The aggregate amount of outstanding loan guarantees shall not exceed four times the amount in the Child Care and Development Facilities Loan Guaranty Fund.

(4) A loan guarantee made pursuant to this section shall be for the term of the loan or 20 years, whichever is less. Security for the guaranteed loan may include a deed of trust, personal guarantees of shareholders and partners in the case of proprietary borrowers, or other reasonably available collateral. These liens may be subordinated to other liens. Default provisions and other terms shall be reasonable and designed to obtain prompt and full repayment of the guaranteed loan by the borrower. Reasonable loan guarantee fees and points may be charged to applicants and borrowers by any public or private entity approved by the department, as described in regulations adopted by the department.

(5) A loan guarantee made pursuant to this section shall only be granted if the applicant agrees to provide child care in a facility for a period of 20 years or the term of the guaranteed loan, whichever is less.

(6) A loan guarantee made pursuant to this section terminates 120 days after the lender’s receipt of notice that the recipient has either ceased making payments or providing child care in the facility for which the loan was made, or both, unless the lender takes action to accelerate the loan. If a family day care provider ceases to operate, but retains its three-year license, the provider shall give notice to the department and the lending institution of its intention to resume offering child care services for the term of its license, or shall provide notice of its intention to cease providing child care services. The Child Care and Development Facilities Loan Guaranty Fund is not liable for a default occurring after the loan guarantee has ended.

(e) (1) Moneys deposited in the Child Care and Development Facilities Direct Loan Fund shall be used for the purpose of making subordinated loans directly or through a public or private entity approved by the department to sole proprietorships, partnerships, proprietary and nonprofit corporations, and local public agencies for the purchase, development, construction, expansion, or improvement of licensed child care and development facilities, and for the purpose of administering these loans. Loans shall be made in accordance with the priorities established by the department as set forth in Section 8277.6. The full faith and credit of the State of California is not pledged to the Child Care and Development Facilities Direct Loan Fund and the state is not liable for loan defaults that exceed the amount of funds deposited in the Child Care and Development Facilities Direct Loan Fund.

(2) A loan made pursuant to this section may not exceed 75 percent of the total amount of investment for the purchase, development, expansion, or improvement of eligible child care and development facilities as described in Section 8277.6 and for related equipment and fixtures, but may not be used primarily to refinance an existing loan, for working capital, for supplies, or for inventory. A loan made pursuant to this section may not exceed 20 percent of the total amount of investment if the same facility is also utilizing a loan guarantee pursuant to subdivision (c). Investment for purposes of this paragraph means the total cost paid or incurred by the applicant in constructing, renovating, or acquiring a facility. A loan for improvements shall be limited to those improvements necessary, as determined by the department, for any of the following purposes:

(A) To obtain, maintain, renew, expand, or revise a child care license.

(B) To make necessary health and safety improvements.

(C) To make seismic improvements.

(D) To provide access for disabled children.

(E)To expand upon or preserve existing child care operations.

(3) The term of a loan made pursuant to this section may not exceed 30 years. Security for the loan may include a deed of trust, personal guarantees of shareholders and partners in the case of proprietary borrowers, or other reasonably available collateral. These liens may be subordinated to other liens. The payment provisions, late charges, and other terms may vary based on the ability of the borrower to repay the loan, but shall be reasonable and designed to obtain prompt and full repayment of the loan by the borrower. A direct loan shall bear simple interest at the rate of 3 percent per annum on the unpaid principal balance. Reasonable loan fees and points may be charged to applicants and borrowers, as described in regulations adopted by the department. The department may permit a loan to be assumed by an otherwise qualified borrower who agrees to continue to provide child care for the balance of the original term of the loan.

(f) Funds appropriated for the purposes of this section and Section 8277.6 shall be made from funds that are not designated as meeting the state’s minimum funding obligation under Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2001, Ch. 118, Sec. 2. Effective July 30, 2001.)



8277.6

(a) For purposes of this section “department” means the Department of Housing and Community Development.

(b) The department shall administer the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund. The department may administer the funds directly, through interagency agreements with other state agencies, through contracts with public or private entities, or through any combination thereof. If the department determines that a public or private entity is capable of making child care and development facilities loans or loan guarantees, the department may delegate the authority to review and approve those loans or guarantees to the public or private entity. The department is authorized to enter into interagency agreements to carry out the purposes of this section and Section 8277.5 by utilizing the services of small business financial development corporations established pursuant to Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of the Corporations Code. Toward this end, the department is authorized to transfer funds from the Child Care and Development Facilities Direct Loan Fund to the California Economic Development Grant and Loan Fund established by Section 15327 of the Government Code and to transfer funds from the Child Care and Development Facilities Loan Guaranty Fund to the Small Business Expansion Fund established by Section 14030 of the Corporations Code. Those funds shall be deposited into a Child Care Direct Loan Fund Account and a Child Care Loan Guaranty Fund Account hereby established in the respective funds. Notwithstanding anything to the contrary in Chapter 1 (commencing with Section 15310) of Part 6.7 of Division 3 of Title 2 of the Government Code and Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of the Corporations Code, the funds in these accounts shall be administered in compliance with the requirements of this section and Section 8277.5.

(c) Eligible applicants for the loan guaranty program and the direct loan program shall include, but not be limited to, sole proprietorships, partnerships, proprietary and nonprofit corporations, and local public agencies that are responsible for contracting with or providing licensed child care and development services. Eligible facilities shall include licensed full-day and part-day child care and development facilities and licensed large family day care homes as described in Section 1597.465 of the Health and Safety Code, and licensed small family day care homes as described in Section 1597.44 of the Health and Safety Code.

(d) Loan guarantees and direct loans for family child care homes shall not be made for the purpose of purchasing a home or any real property.

(e) The State Department of Education shall provide input regarding program priorities that shall be considered in the funding of applications by the department. These priorities shall include, but are not limited to, the following:

(1) Geographic priorities based on the extent of need for child care and development supply-building efforts in different parts of the state.

(A) Not less than 30 percent of the loan guarantee and direct loan obligations shall benefit providers located in rural areas, as defined in subparagraph (B). If the amount of qualified applications from rural providers is insufficient to satisfy this requirement, the excess capacity reserved for rural providers may be made available to other qualified applications according to the policies and procedures of the department. The remaining 70 percent of funds shall be available to rural or urban areas and other priorities in accordance with this subdivision.

(B) For purposes of subdivision (a), rural communities are defined by any county with fewer than 400 residents per square mile.

(2) Age priorities based on the extent of need for child care and development supply-building efforts for children of different age groups.

(3) Income priorities shall include families transitioning to work or other lower income families. For purposes of this section, “lower income” shall have the same meaning as “income eligible” as set forth in Section 8263.1.

(4) Program priorities based on the extent of facilities needs among specific kinds of providers, including those that contract to administer state and federally funded child care and development programs administered by the State Department of Education, providers who have lost classrooms due to class size reduction or other state or local initiatives, or providers that need to expand to meet the needs of a child care initiative for recipients of aid under Chapter 3 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program.

(f) The program priorities shall reflect input from representatives of diverse sectors of the child care and development field, financial institutions, local planning councils, the Child Development Programs Advisory Committee, and the State Department of Social Services for purposes of identifying communities with high percentages of recipients of aid under Chapter 3 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program, who need child care to meet work requirements. As part of its annual report to the Legislature, required pursuant to Section 50408 of the Health and Safety Code, the department shall assess and report, after consultation with the State Department of Education, on the performance, effectiveness, and fiscal standing of the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund. The report shall include information on the number of defaults, the types of facilities in default, and a review of the adequacy of the set-aside for rural areas specified in paragraph (1) of subdivision (e).

(g) The department shall adopt regulations and establish priorities, forms, policies and procedures for implementing and managing the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund and making the loan guarantees and direct loans authorized hereunder consistent with priorities provided by the State Department of Education. To the extent feasible, the department shall use applicant fees and points to cover its administrative costs. The department may utilize an amount of money from the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund, as appropriate, for reasonable administrative costs in any given fiscal year. Unless an appropriation for administrative costs is made in the annual Budget Act that exceeds the following limits, administrative expenditures shall not exceed 3 percent of the amount appropriated to each fund in the Budget Act of 1997.

(h) (1) The department shall adopt regulations to efficiently and effectively implement the microenterprise loan program described in this subdivision, including, but not limited to, the following:

(A) Making loans available from the Child Care and Development Facilities Direct Loan Fund to local microenterprise loan funds and other lenders who may relend the funds in appropriate amounts to eligible small family day care home providers described in Section 1597.44 of the Health and Safety Code, large family day care home providers described in Section 1597.465 of the Health and Safety Code, and licensed child care and development facilities that serve up to 35 children.

(B) Authorizing a specified amount of guarantees of small loans by local microenterprise loan funds and other lenders serving eligible small family day care home providers described in Section 1597.44 of the Health and Safety Code, large family day care home providers described in Section 1597.465 of the Health and Safety Code, and licensed child care and development facilities that serve up to 35 children.

(2) Notwithstanding anything to the contrary in this section or Section 8277.5, a loan made pursuant to this subdivision shall not be made for less than five thousand dollars ($5,000) or for more than fifty thousand dollars ($50,000) and shall not be subject to the 75-percent investment restriction contained in paragraph (2) of subdivision (e) of Section 8277.5.

(i) The department may adopt regulations for the purposes of this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, including Section 11349.6 of the Government Code, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare, notwithstanding subdivision (e) of Section 11346.1 of the Government Code. Notwithstanding subdivision (e) of Section 11346.1, any regulation adopted pursuant to this section shall not remain in effect more than 180 days unless the department complies with all provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, as required by subdivision (e) of Section 11346.1 of the Government Code.

(Amended by Stats. 2004, Ch. 225, Sec. 5. Effective August 16, 2004.)



8277.65

The Child Care and Development Facilities Loan Guaranty Fund, the Child Care and Development Facilities Direct Loan Fund, and the Child Care Loan Guaranty Fund Account in the Small Business Expansion Fund are abolished. All moneys remaining in the Child Care and Development Facilities Loan Guaranty Fund, the Child Care and Development Facilities Direct Loan Fund, and the Child Care Loan Guaranty Fund Account in the Small Business Expansion Fund shall revert to the General Fund. The Department of Housing and Community Development shall deposit all subsequent loan repayments to the Treasurer to the credit of the General Fund. The abolishment of the Child Care and Development Facilities Loan Guaranty Fund, the Child Care and Development Facilities Direct Loan Fund, and the Child Care Loan Guaranty Fund Account in the Small Business Expansion Fund does not terminate any of the following rights, obligations, or authorities, or any provision necessary to carry out those rights, obligations, or authorities:

(a) The repayment of loans due and payable to the department or the relevant financial company.

(b) The obligation of the state to pay claims arising from the default of outstanding loans that have been guaranteed.

(c) Payment to lenders for default of any outstanding guaranteed loans secured by those moneys.

(d) The resolution of any cost recovery action.

(Added by Stats. 2008, Ch. 751, Sec. 2. Effective September 30, 2008.)



8277.66

Notwithstanding any other provision of law, up to one hundred thirty-nine thousand dollars ($139,000) may be transferred from the General Fund to the Small Business Expansion Fund upon the order of the Director of Finance if funds are needed to pay a loan guarantee made from the Small Business Expansion Fund pursuant to Sections 8277.5 and 8277.6. This authority shall expire on the date upon which all loan guarantees outstanding as of July 1, 2008, are retired, or January 1, 2020, whichever occurs first.

(Added by Stats. 2008, Ch. 751, Sec. 3. Effective September 30, 2008.)



8277.7

(a) As used in this section:

(1) “Board” means the State Allocation Board.

(2) “Lessee” means a child care and development contracting agency to whom the board has leased a relocatable facility pursuant to this section.

(b) The board, with the advice of the Superintendent of Public Instruction, may do all of the following:

(1) Establish any qualifications that it deems will best serve the purposes of this section for determining the eligibility of child care and development contracting agencies to lease relocatable facilities under this section.

(2) Establish any procedures and policies in connection with the administration of this section that it deems necessary.

(3) Adopt any rules and regulations for the administration of this section requiring such procedure, forms, and information that it may deem necessary.

(4) Have constructed, furnished, equipped, or otherwise require whatever work is necessary to place relocatable child care and development facilities where needed.

(5) Own, have maintained, and lease relocatable classrooms to qualifying child care and development contracting agencies.

(c) The board shall lease relocatable facilities to qualifying child care and development contracting agencies and shall charge rent of one dollar ($1) per year. The board shall require lessees to undertake all necessary maintenance, repairs, renewal, and replacement to ensure that a project is at all times kept in good repair, working order, and condition. All costs incurred for this purpose shall be borne by the lessee.

(d) The board shall require lessees to insure at their own expense for the benefit of the state, any leased relocatable facility which is the property of the state, against any risks, including liability from the use thereof, in the amounts the board may deem necessary to protect the interest of the state.

(e) The board shall have authority to adopt rules establishing priorities for the acquisition and leasing of facilities to contracting agencies which will most benefit children needing child care and development programs. The board shall require each lessee to demonstrate that relocatable facilities are utilized solely for operation of child care and development programs.

(f) No relocatable facilities shall be made available to a contracting agency unless the agency furnishes evidence, satisfactory to the board, that the contracting agency has no other facility available for rental, lease, or purchase in the geographic service area that is economically or otherwise feasible.

(g) The board shall have prepared for its use, performance specifications for relocatable facilities and bids for their construction that can be solicited from more than one responsible bidder. The board shall from time to time solicit bids from, and award to, the lowest responsible competitive bidder, contracts for the construction or purchase of relocatable facilities that have been approved for lease to eligible child care and development contracting agencies.

(h) If at any time the board determines that a lessee’s need for particular relocatable facilities which were made available to the lessee pursuant to this chapter has ceased, the board may take possession of the relocatable facilities and may lease them to other eligible contracting agencies or, if there is no longer a need for the relocatable facilities, the board may dispose of them to public or private parties in the manner it deems to be in the best interests of the state.

Any revenue which is derived from a lease or other disposition of the relocatable facilities pursuant to this section is continuously appropriated to the board for the purposes of this section to fund the purchase of other relocatable facilities for child care and development programs.

(Amended by Stats. 1985, Ch. 1026, Sec. 1. Effective September 27, 1985.)



8277.8

In the event that a school district elects to discontinue its contract for child development services, the facilities owned by the school district and constructed through the provisions of the local tax override for child development purposes shall be made available to the local contractor whose bid is accepted for continuation of the services.

The rent for such facilities shall not exceed the prevailing rental rate for such facilities.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8278.3

(a) (1) The Child Care Facilities Revolving Fund is hereby established in the State Treasury to provide funding for loans for the renovation, repair, or improvement of an existing building to make the building suitable for licensure for child care and development services, and for the purchase of new relocatable child care facilities for lease to local educational agencies and contracting agencies that provide child care and development services, pursuant to this chapter. The Superintendent may transfer state funds appropriated for child care facilities into this fund for allocation to local educational agencies and contracting agencies, as specified, for the purchase, transportation, and installation of facilities for replacement and expansion of capacity. Local educational agencies and contracting agencies using facilities purchased by the use of these funds shall be charged a leasing fee, either at a fair market value for those facilities or at an amount sufficient to amortize the cost of purchase and relocation, whichever amount is lower, over a 10-year period. Upon full repayment of the purchase and relocation costs, title shall transfer from the State of California to the local educational agency or contracting agency. Loans for renovation or repair shall be repaid within a period that does not exceed 10 years. The Superintendent shall deposit all revenue derived from the lease payments or renovation or repair loan repayments into the Child Care Facilities Revolving Fund.

(2) Notwithstanding Section 13340 of the Government Code, all moneys in the fund, including moneys deposited from lease payments or loan repayments, are continuously appropriated, without regard to fiscal years, to the Superintendent for expenditure pursuant to this article.

(3) Augmentations to the Child Care Facilities Revolving Fund made in the Budget Act of 2014 shall be used for loans for renovation or repair of existing local educational agency facilities to ensure those facilities meet applicable health and safety standards or the purchase of new relocatable child care facilities for lease to local educational agencies, for the purpose of expanding access to California state preschool program services pursuant to this chapter.

(b) On or before August 1 of each fiscal year, the Superintendent shall submit to the Department of Finance and the Legislative Analyst’s Office a report detailing the number of funding requests received and their purpose, the types of agencies that received funding from the Child Care Facilities Revolving Fund, the increased capacity that these facilities generated, a description of the manner in which the facilities are being used, and a projection of the lease payments and loan repayments collected and the funds available for future use.

(c) A local educational agency that provides child care pursuant to the California School Age Families Education Program (Article 7.1 (commencing with Section 54740) of Chapter 9 of Part 29 of Division 4 of Title 2) is eligible to apply for and receive funding pursuant to this section.

(Amended by Stats. 2014, Ch. 687, Sec. 1. Effective September 27, 2014.)



8279

Each county shall, as a minimum, maintain the level of expenditure for child development services provided by the county during the 1970–71 fiscal year. These funds shall be used exclusively for child development programs and shall be considered unrestricted funds unless restricted by the county granting the funds.

(Amended by Stats. 1982, Ch. 209, Sec. 13.7. Effective May 20, 1982.)



8279.1

(a) The Legislature recognizes that child care programs have made valuable contributions towards ensuring that public assistance recipients will be able to accept and maintain employment or employment-related training. Therefore, it is the intent of the Legislature that the Superintendent ensure that counties comply with the requirements of Section 8279.

(b) The Superintendent shall ensure each county’s compliance with Section 8279 by not issuing funds to a local child care contractor within a county until the Superintendent has received written certification from that county that the level of expenditure for child care services provided by the county has been maintained at the 1970–71 fiscal year level pursuant to Section 8279. Funding provided by a county to a local child care contractor shall not adversely affect the reimbursement received by the agency from the Superintendent pursuant to Section 8265, 8265.5, or 8266.

(Amended by Stats. 2007, Ch. 730, Sec. 7. Effective January 1, 2008.)



8279.2

The Superintendent of Public Instruction shall publish the methodology and data used, including county-specific data if such data is used, for the allocation of all child care funds. The superintendent shall make available to the public, within 90 days of an allocation, the accounting information for the allocation. It is the intent of the Legislature to expedite the allocation of funds to the field as quickly as possible. Nothing in this section shall create a requirement for a public hearing on the allocation methodology prior to the issuance of a request for proposal.

(Added by Stats. 1998, Ch. 722, Sec. 2. Effective January 1, 1999.)



8279.3

(a) The department shall disburse augmentations to the base allocation for the expansion of child care and development programs to promote equal access to child development services across the state.

(b) The Superintendent of Public Instruction shall use the formula developed pursuant to subdivision (c) and the priorities identified by local child care and development planning councils, unless those priorities do not meet the requirements of state or federal law, as a guide in disbursing augmentations pursuant to subdivision (a).

(c) The Superintendent of Public Instruction shall develop a formula for prioritizing the disbursement of augmentations pursuant to this section. The formula shall give priority to allocating funds to underserved areas. The Superintendent of Public Instruction shall develop the formula by using the definition of “underserved area” in subdivision (af) of Section 8208 and direct impact indicators of need for child care and development services in the county or subcounty areas. For purposes of this section, “subcounty areas” include, but are not limited to, school districts, census tracts, or ZIP Code areas that are deemed by the Superintendent of Public Instruction to be most appropriate to the type of program receiving an augmentation. Direct impact indicators of need may include, but are not limited to, the teenage pregnancy rate, the unemployment rate, area household income, or the number or percentage of families receiving public assistance, eligible for Medi-Cal, or eligible for free or reduced-price school meals, and any unique characteristics of the population served by the type of program receiving an augmentation.

(d) To promote equal access to services, the Superintendent of Public Instruction shall include in guidelines developed for use by local planning councils pursuant to subdivision (d) of Section 8499.5 guidance on identifying underserved areas and populations within counties. This guidance shall include reference to the direct impact indicators of need described in subdivision (c).

(Added by renumbering Section 8289 by Stats. 2004, Ch. 896, Sec. 20. Effective September 29, 2004.)



8279.4

The Legislature finds and declares the following:

(a) There is a serious shortage of quality child day care facilities throughout the state.

(b) It is in the interest of the state’s children and families, and the state’s economic growth, to encourage the expansion of existing child day care facilities by assisting communities and interested government and private entities to finance child day care facilities.

(c) In addition to regional resource centers described in Provision 7(d) of Item 6110-196-0001 of the Budget Act of 1999, which focus on developing child care capacity in underserved areas of the state, there is a need to access capital for facilities on a systematic basis, especially to use limited public sector funds to leverage a greater private sector role in financing child day care facilities. The Legislature finds and declares that a financial intermediary could fill this role and support the regional resource centers and other local entities that work with potential providers by functioning as a centralized repository of training, best practices, and expertise on facilities financing.

(Added by renumbering Section 8290 by Stats. 2004, Ch. 896, Sec. 21. Effective September 29, 2004.)



8279.5

(a) The Superintendent of Public Instruction shall contract with a nonprofit organization to serve as a financial intermediary. The nonprofit organization shall have staff who have expertise in financing and capital expansion, are knowledgeable about the child care field, and have the ability to develop and implement a plan to increase the availability of financing to renovate, expand, and construct child day care facilities, both in day care centers and family day care homes.

(b) The financial intermediary selected by the Superintendent of Public Instruction shall undertake activities designed to increase funds available from the private and public sectors for the financing of child day care facilities. These activities shall include, but are not limited to, all of the following:

(1) Soliciting capital grants and program-related investments from foundations and corporations.

(2) Building partnerships with foundations and corporations.

(3) Developing lending commitments, linked deposits, and other financing programs with conventional financial institutions.

(4) Coordinating private sources of capital with existing public sector sources of financing for child day care facilities, including, but not limited to, the Department of Housing and Community Development and the California Infrastructure and Economic Development Bank.

(5) Coordinating financing efforts with the technical assistance provided by the regional resource centers described in Provision 7(d) of Item 6110-196-0001 of the Budget Act of 1999, and other local entities that work with potential providers.

(c) This section shall only be implemented to the extent that funds are appropriated for this purpose in the annual Budget Act.

(Added by renumbering Section 8290.1 by Stats. 2004, Ch. 896, Sec. 22. Effective September 29, 2004.)



8279.6

(a) Pursuant to funding made available in subdivision (d) of Provision 7 of Item 6110-196-001 of the Budget Act of 2000, the Superintendent of Public Instruction shall contract for a financial intermediary, pursuant to Section 8290.1, by January 1, 2001.

(b) The financial intermediary, during its first six months of operation, shall do all of the following:

(1) Create and publicize an 800 technical assistance telephone service number.

(2) Provide financial development training for agencies at the local level including, but not limited to, Regional Resource Centers, Resource and Referral Agencies, and local child care planning councils that are assisting existing and potential providers renovate, expand, build or purchase facilities.

(3) Determine the financing barriers and impediments to the development of child care facilities, especially in underserved areas of the state.

(4) Identify funding sources that may be leveraged by the state, and partnerships with the philanthropic and corporate sectors that may be established, with the goal of increasing funding available for child care facilities for California’s CalWORKs and low-income families.

(Added by renumbering Section 8290.2 by Stats. 2004, Ch. 896, Sec. 23. Effective September 29, 2004.)



8279.7

(a) The Legislature recognizes the importance of providing quality child care services. It is, therefore, the intent of the Legislature to assist counties in improving the retention of qualified child care employees who work directly with children who receive state-subsidized child care services.

(b) It is further the intent of the Legislature, in amending this section during the 2009–10 Regular Session, to address the unique challenges of the County of Los Angeles, in which an estimated 60,000 low-income children receive subsidized child care in nonstate-funded child care settings and an additional 50,000 eligible children are waiting for subsidized services.

(c) (1) Except as provided in paragraph (2), the funds appropriated for the purposes of this section by paragraph (11) of Schedule (b) of Item 6110-196-0001 of Section 2.00 of the Budget Act of 2000 (Chapter 52 of the Statutes of 2000), and that are described in subdivision (i) of Provision 7 of that item, and any other funds appropriated for purposes of this section, shall be allocated to local child care and development planning councils based on the percentage of state-subsidized, center-based child care funds received in that county, and shall be used to address the retention of qualified child care employees in state-subsidized child care centers.

(2) Of the funds identified in paragraph (1), funds qualified pursuant to subparagraphs (A) to (C), inclusive, may also be used to address the retention of qualified persons working in licensed child care programs that serve a majority of children who receive subsidized child care services pursuant to this chapter, including, but not limited to, family day care homes as defined in Section 1596.78 of the Health and Safety Code. To qualify for use pursuant to this paragraph, the funds shall meet all of the following requirements:

(A) The funds are allocated for use in the County of Los Angeles.

(B) The funds are appropriated in the annual Budget Act.

(C) The funds are unexpended after addressing the retention of qualified child care employees in state-subsidized child care centers and family child care home education networks.

(d) The department shall develop guidelines for use by local child care and development planning councils in developing county plans for the expenditure of funds allocated pursuant to this section. These guidelines shall be consistent with the department’s assessment of the current needs of the subsidized child care workforce, and shall be subject to the approval of the Department of Finance. Any county plan developed pursuant to these guidelines shall be approved by the department prior to the allocation of funds to the local child care and development planning council.

(e) Funds provided to a county for the purposes of this section shall be used in accordance with the plan approved pursuant to subdivision (d). A county with an approved plan may retain up to 1 percent of the county’s total allocation made pursuant to this section for reimbursement of administrative expenses associated with the planning process.

(f) The Superintendent shall provide an annual report, no later than April 10 of each year, to the Legislature, the Department of Finance, and the Governor that includes, but is not limited to, a summary of the distribution of the funds by county and a description of the use of the funds.

(Amended by Stats. 2011, Ch. 347, Sec. 5. Effective January 1, 2012.)






ARTICLE 13 - Legislative Report

8275

(a) The Superintendent may reimburse approvable startup costs of child development agencies or facilities in an amount not to exceed 15 percent of the expansion or increase of each agency’s total contract amount. Under no circumstances shall reimbursement for startup costs result in an increase in the agency’s total contract amount. These funds shall be available for all of the following:

(1) The employment and orientation of necessary staff.

(2) The setting up of the program and facility.

(3) The finalization of rental agreements and the making of necessary deposits.

(4) The purchase of a reasonable inventory of materials and supplies.

(5) The purchase of an initial premium for insurance.

(b) Agencies shall submit claims for startup costs with their first quarterly reports.

(c) The Legislature recognizes that allowances for startup costs are necessary for the establishment and stability of new child development programs. Programs initially funded in the 1978–79 fiscal year and 1979–80 fiscal year are included in this section.

(Amended by Stats. 2006, Ch. 538, Sec. 87. Effective January 1, 2007.)



8275.5

The State Department of Education shall promote full utilization of child care and development funds and match available unused funds with identified service needs. Notwithstanding the requirements of Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, the department shall arrange interagency adjustments between different contractors with the same type of contract when both agencies mutually agree to a temporary transfer of funds for the balance of the fiscal year.

(Added by Stats. 2008, Ch. 759, Sec. 4. Effective September 30, 2008.)



8276

The Superintendent of Public Instruction shall develop a plan and procedures for the allocation of expansion funding balances resulting from the prorata allocation of expansion for the partial year operations of new agencies.

Such a plan shall provide for the distribution of such funds among provider agencies whose enrollments include children with special needs and shall limit provider agencies’ use of these funds to the purchase of Department of Education approved equipment or materials or one-time-only services, or any of them, that will directly benefit the children with special needs.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8276.5

The Legislature recognizes the shortage of child care and development facilities which meet state and local health and safety standards, and the lack of other sources of funding for renovations and repairs necessary to upgrade facilities for licensing in order to accommodate major child care expansion. It is, therefore, the intent of the Legislature that funds be appropriated for the purpose of providing small grants, as provided in Section 8277.1, to family day care homes, and revolving loans with no interest, as provided in Section 8277.2, to all other types of child care and development facilities, in order to provide sufficient child care and development facilities meeting licensing standards to accommodate the level of child care expansion provided in this chapter.

It is further the intent of the Legislature that funds be appropriated for the state purchase of relocatable child care and development facilities as provided in Section 8277.7, for lease to qualifying contracting agencies in geographic areas with no available child care and development facilities.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8276.7

Unless specifically exempted by the Legislature, the administrative cost for all state-funded child care and development programs and all federal programs administered by the state shall not exceed 15 percent of the funds provided for those programs. Eighty-five percent of these funds shall be used to provide direct services in accordance with rules and regulations, or contractual funding terms and conditions prescribed by the Superintendent of Public Instruction.

(Added by Stats. 1985, Ch. 1278, Sec. 13.)



8277

The Superintendent of Public Instruction shall establish regulations for the allocation of capital outlay funds provided pursuant to Section 8277.1 to Section 8277.4, inclusive, to benefit children most needing child care and development programs. The first priority for all capital outlay shall be given to facilities located in geographic areas with no other available enrollment slots in existing subsidized and nonsubsidized child care and development facilities. All such capital outlay funding shall be used solely for purposes of renovation and repair of existing buildings.

The Superintendent of Public Instruction shall establish qualifications for determining the eligibility of contracting agencies and day care homes to apply for capital outlay funds.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8277.1

The Superintendent of Public Instruction may allocate to family day care homes based on need, an amount from the appropriation in Section 23 of the chapter of the Statutes of 1980 by which this section was enacted, not to exceed one thousand dollars ($1,000) per home, for minor capital outlay purchases for the repair and renovation of homes for the purpose of insuring compliance with state and local health and safety standards.

It is the intent of the Legislature that capital outlay moneys be accessible to family day care homes through the auspices of the contract agency or a family day care association, which may include resource and referral agencies.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8277.2

The Superintendent of Public Instruction shall establish a revolving loan fund to provide loans to child care and development contracting agencies for capital outlay not to exceed 2 percent or two thousand dollars ($2,000), whichever is greater, of the agency’s contract amount. These loans shall be available with no interest and shall be used to renovate and repair child care facilities to meet state and local health and safety standards.

(Amended by Stats. 1982, Ch. 209, Sec. 13.5. Effective May 20, 1982.)



8277.3

Repayments on loans made pursuant to Section 8277.2 shall commence within one year after allocation of the loan to the contracting agency. In lieu of payments by the contracting agency, the Superintendent of Public Instruction shall annually reduce the agency’s contract amount for child care services by at least the level of normal depreciation allowance on the renovation or repair, calculated by the straight line method of depreciation.

The entire balance of a loan made pursuant to this section shall be payable to the Superintendent of Public Instruction immediately if the contracting agency ceases operation of services to children subsidized pursuant to this chapter, or if the Superintendent of Public Instruction fails to renew the agency’s contract, or if 10 years have elapsed from the date of the allocation.

The Superintendent of Public Instruction shall deposit all revenue derived from loan payments made by contracting agencies, or reductions made by the Superintendent of Public Instruction in agencies’ contracts in lieu of payments, into the revolving loan fund for allocation to other contracting agencies for capital outlay projects pursuant to this section.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8277.4

The state shall hold a security interest in all renovations and repairs funded pursuant to Section 8277.2.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8277.5

(a) For purposes of this section “department” means the Department of Housing and Community Development.

(b) Subject to appropriation in the annual Budget Act, the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund are hereby established in the State Treasury. The Superintendent of Public Instruction may transfer state funds appropriated for child care facilities enhancement and the proceeds derived from any future sales of tax-exempt child care and development facilities bonds into these funds.

(c) Notwithstanding Section 13340 of the Government Code, all moneys in the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund, including any interest on loans made from the fund, or loan repayments to the fund, are hereby continuously appropriated to the department for carrying out the purposes of this section and Section 8277.6, respectively. Any loan repayment or interest resulting from investment or deposit of moneys in these funds shall be deposited in the applicable fund, notwithstanding Section 16305.7 of the Government Code. Moneys in the funds shall not be subject to transfer to any other fund pursuant to Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except the Surplus Money Investment Fund.

(d) (1) Moneys deposited in the Child Care and Development Facilities Loan Guaranty Fund shall be used for the purpose of guaranteeing private sector loans to sole proprietorships, partnerships, proprietary and nonprofit corporations, and local public agencies for the purchase, development, construction, expansion, or improvement of licensed child care and development facilities, and for the purpose of administering the guarantees of these loans. The loan guarantees shall be made by the department or by a public or private entity approved by the department, in accordance with the priorities established by the department, as described in Section 8277.6. The full faith and credit of the State of California is not pledged to the Child Care and Development Facilities Loan Guaranty Fund and the state is not liable for loan defaults that exceed the amount of funds deposited with the Child Care and Development Facilities Loan Guaranty Fund.

(2) A loan guarantee made pursuant to this section may not exceed 80 percent of the principal and interest amount of a private sector loan guaranteed by the fund and shall be used only to guarantee a private sector loan for the purchase, development, construction, expansion, or improvement of facilities described in Section 8277.6 and for related equipment and fixtures, but shall not be used primarily to refinance an existing loan or for working capital, supplies, or inventory. A loan guarantee for improvements shall be limited to those improvements necessary, as determined by the department, for any of the following purposes:

(A) To obtain, maintain, renew, expand, or revise a child care license.

(B) To make necessary health and safety improvements.

(C) To make seismic improvements.

(D) To provide access for disabled children.

(E) To expand upon or preserve existing child care operations.

(3) The aggregate amount of outstanding loan guarantees shall not exceed four times the amount in the Child Care and Development Facilities Loan Guaranty Fund.

(4) A loan guarantee made pursuant to this section shall be for the term of the loan or 20 years, whichever is less. Security for the guaranteed loan may include a deed of trust, personal guarantees of shareholders and partners in the case of proprietary borrowers, or other reasonably available collateral. These liens may be subordinated to other liens. Default provisions and other terms shall be reasonable and designed to obtain prompt and full repayment of the guaranteed loan by the borrower. Reasonable loan guarantee fees and points may be charged to applicants and borrowers by any public or private entity approved by the department, as described in regulations adopted by the department.

(5) A loan guarantee made pursuant to this section shall only be granted if the applicant agrees to provide child care in a facility for a period of 20 years or the term of the guaranteed loan, whichever is less.

(6) A loan guarantee made pursuant to this section terminates 120 days after the lender’s receipt of notice that the recipient has either ceased making payments or providing child care in the facility for which the loan was made, or both, unless the lender takes action to accelerate the loan. If a family day care provider ceases to operate, but retains its three-year license, the provider shall give notice to the department and the lending institution of its intention to resume offering child care services for the term of its license, or shall provide notice of its intention to cease providing child care services. The Child Care and Development Facilities Loan Guaranty Fund is not liable for a default occurring after the loan guarantee has ended.

(e) (1) Moneys deposited in the Child Care and Development Facilities Direct Loan Fund shall be used for the purpose of making subordinated loans directly or through a public or private entity approved by the department to sole proprietorships, partnerships, proprietary and nonprofit corporations, and local public agencies for the purchase, development, construction, expansion, or improvement of licensed child care and development facilities, and for the purpose of administering these loans. Loans shall be made in accordance with the priorities established by the department as set forth in Section 8277.6. The full faith and credit of the State of California is not pledged to the Child Care and Development Facilities Direct Loan Fund and the state is not liable for loan defaults that exceed the amount of funds deposited in the Child Care and Development Facilities Direct Loan Fund.

(2) A loan made pursuant to this section may not exceed 75 percent of the total amount of investment for the purchase, development, expansion, or improvement of eligible child care and development facilities as described in Section 8277.6 and for related equipment and fixtures, but may not be used primarily to refinance an existing loan, for working capital, for supplies, or for inventory. A loan made pursuant to this section may not exceed 20 percent of the total amount of investment if the same facility is also utilizing a loan guarantee pursuant to subdivision (c). Investment for purposes of this paragraph means the total cost paid or incurred by the applicant in constructing, renovating, or acquiring a facility. A loan for improvements shall be limited to those improvements necessary, as determined by the department, for any of the following purposes:

(A) To obtain, maintain, renew, expand, or revise a child care license.

(B) To make necessary health and safety improvements.

(C) To make seismic improvements.

(D) To provide access for disabled children.

(E)To expand upon or preserve existing child care operations.

(3) The term of a loan made pursuant to this section may not exceed 30 years. Security for the loan may include a deed of trust, personal guarantees of shareholders and partners in the case of proprietary borrowers, or other reasonably available collateral. These liens may be subordinated to other liens. The payment provisions, late charges, and other terms may vary based on the ability of the borrower to repay the loan, but shall be reasonable and designed to obtain prompt and full repayment of the loan by the borrower. A direct loan shall bear simple interest at the rate of 3 percent per annum on the unpaid principal balance. Reasonable loan fees and points may be charged to applicants and borrowers, as described in regulations adopted by the department. The department may permit a loan to be assumed by an otherwise qualified borrower who agrees to continue to provide child care for the balance of the original term of the loan.

(f) Funds appropriated for the purposes of this section and Section 8277.6 shall be made from funds that are not designated as meeting the state’s minimum funding obligation under Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2001, Ch. 118, Sec. 2. Effective July 30, 2001.)



8277.6

(a) For purposes of this section “department” means the Department of Housing and Community Development.

(b) The department shall administer the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund. The department may administer the funds directly, through interagency agreements with other state agencies, through contracts with public or private entities, or through any combination thereof. If the department determines that a public or private entity is capable of making child care and development facilities loans or loan guarantees, the department may delegate the authority to review and approve those loans or guarantees to the public or private entity. The department is authorized to enter into interagency agreements to carry out the purposes of this section and Section 8277.5 by utilizing the services of small business financial development corporations established pursuant to Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of the Corporations Code. Toward this end, the department is authorized to transfer funds from the Child Care and Development Facilities Direct Loan Fund to the California Economic Development Grant and Loan Fund established by Section 15327 of the Government Code and to transfer funds from the Child Care and Development Facilities Loan Guaranty Fund to the Small Business Expansion Fund established by Section 14030 of the Corporations Code. Those funds shall be deposited into a Child Care Direct Loan Fund Account and a Child Care Loan Guaranty Fund Account hereby established in the respective funds. Notwithstanding anything to the contrary in Chapter 1 (commencing with Section 15310) of Part 6.7 of Division 3 of Title 2 of the Government Code and Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of the Corporations Code, the funds in these accounts shall be administered in compliance with the requirements of this section and Section 8277.5.

(c) Eligible applicants for the loan guaranty program and the direct loan program shall include, but not be limited to, sole proprietorships, partnerships, proprietary and nonprofit corporations, and local public agencies that are responsible for contracting with or providing licensed child care and development services. Eligible facilities shall include licensed full-day and part-day child care and development facilities and licensed large family day care homes as described in Section 1597.465 of the Health and Safety Code, and licensed small family day care homes as described in Section 1597.44 of the Health and Safety Code.

(d) Loan guarantees and direct loans for family child care homes shall not be made for the purpose of purchasing a home or any real property.

(e) The State Department of Education shall provide input regarding program priorities that shall be considered in the funding of applications by the department. These priorities shall include, but are not limited to, the following:

(1) Geographic priorities based on the extent of need for child care and development supply-building efforts in different parts of the state.

(A) Not less than 30 percent of the loan guarantee and direct loan obligations shall benefit providers located in rural areas, as defined in subparagraph (B). If the amount of qualified applications from rural providers is insufficient to satisfy this requirement, the excess capacity reserved for rural providers may be made available to other qualified applications according to the policies and procedures of the department. The remaining 70 percent of funds shall be available to rural or urban areas and other priorities in accordance with this subdivision.

(B) For purposes of subdivision (a), rural communities are defined by any county with fewer than 400 residents per square mile.

(2) Age priorities based on the extent of need for child care and development supply-building efforts for children of different age groups.

(3) Income priorities shall include families transitioning to work or other lower income families. For purposes of this section, “lower income” shall have the same meaning as “income eligible” as set forth in Section 8263.1.

(4) Program priorities based on the extent of facilities needs among specific kinds of providers, including those that contract to administer state and federally funded child care and development programs administered by the State Department of Education, providers who have lost classrooms due to class size reduction or other state or local initiatives, or providers that need to expand to meet the needs of a child care initiative for recipients of aid under Chapter 3 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program.

(f) The program priorities shall reflect input from representatives of diverse sectors of the child care and development field, financial institutions, local planning councils, the Child Development Programs Advisory Committee, and the State Department of Social Services for purposes of identifying communities with high percentages of recipients of aid under Chapter 3 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program, who need child care to meet work requirements. As part of its annual report to the Legislature, required pursuant to Section 50408 of the Health and Safety Code, the department shall assess and report, after consultation with the State Department of Education, on the performance, effectiveness, and fiscal standing of the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund. The report shall include information on the number of defaults, the types of facilities in default, and a review of the adequacy of the set-aside for rural areas specified in paragraph (1) of subdivision (e).

(g) The department shall adopt regulations and establish priorities, forms, policies and procedures for implementing and managing the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund and making the loan guarantees and direct loans authorized hereunder consistent with priorities provided by the State Department of Education. To the extent feasible, the department shall use applicant fees and points to cover its administrative costs. The department may utilize an amount of money from the Child Care and Development Facilities Loan Guaranty Fund and the Child Care and Development Facilities Direct Loan Fund, as appropriate, for reasonable administrative costs in any given fiscal year. Unless an appropriation for administrative costs is made in the annual Budget Act that exceeds the following limits, administrative expenditures shall not exceed 3 percent of the amount appropriated to each fund in the Budget Act of 1997.

(h) (1) The department shall adopt regulations to efficiently and effectively implement the microenterprise loan program described in this subdivision, including, but not limited to, the following:

(A) Making loans available from the Child Care and Development Facilities Direct Loan Fund to local microenterprise loan funds and other lenders who may relend the funds in appropriate amounts to eligible small family day care home providers described in Section 1597.44 of the Health and Safety Code, large family day care home providers described in Section 1597.465 of the Health and Safety Code, and licensed child care and development facilities that serve up to 35 children.

(B) Authorizing a specified amount of guarantees of small loans by local microenterprise loan funds and other lenders serving eligible small family day care home providers described in Section 1597.44 of the Health and Safety Code, large family day care home providers described in Section 1597.465 of the Health and Safety Code, and licensed child care and development facilities that serve up to 35 children.

(2) Notwithstanding anything to the contrary in this section or Section 8277.5, a loan made pursuant to this subdivision shall not be made for less than five thousand dollars ($5,000) or for more than fifty thousand dollars ($50,000) and shall not be subject to the 75-percent investment restriction contained in paragraph (2) of subdivision (e) of Section 8277.5.

(i) The department may adopt regulations for the purposes of this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, including Section 11349.6 of the Government Code, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare, notwithstanding subdivision (e) of Section 11346.1 of the Government Code. Notwithstanding subdivision (e) of Section 11346.1, any regulation adopted pursuant to this section shall not remain in effect more than 180 days unless the department complies with all provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, as required by subdivision (e) of Section 11346.1 of the Government Code.

(Amended by Stats. 2004, Ch. 225, Sec. 5. Effective August 16, 2004.)



8277.65

The Child Care and Development Facilities Loan Guaranty Fund, the Child Care and Development Facilities Direct Loan Fund, and the Child Care Loan Guaranty Fund Account in the Small Business Expansion Fund are abolished. All moneys remaining in the Child Care and Development Facilities Loan Guaranty Fund, the Child Care and Development Facilities Direct Loan Fund, and the Child Care Loan Guaranty Fund Account in the Small Business Expansion Fund shall revert to the General Fund. The Department of Housing and Community Development shall deposit all subsequent loan repayments to the Treasurer to the credit of the General Fund. The abolishment of the Child Care and Development Facilities Loan Guaranty Fund, the Child Care and Development Facilities Direct Loan Fund, and the Child Care Loan Guaranty Fund Account in the Small Business Expansion Fund does not terminate any of the following rights, obligations, or authorities, or any provision necessary to carry out those rights, obligations, or authorities:

(a) The repayment of loans due and payable to the department or the relevant financial company.

(b) The obligation of the state to pay claims arising from the default of outstanding loans that have been guaranteed.

(c) Payment to lenders for default of any outstanding guaranteed loans secured by those moneys.

(d) The resolution of any cost recovery action.

(Added by Stats. 2008, Ch. 751, Sec. 2. Effective September 30, 2008.)



8277.66

Notwithstanding any other provision of law, up to one hundred thirty-nine thousand dollars ($139,000) may be transferred from the General Fund to the Small Business Expansion Fund upon the order of the Director of Finance if funds are needed to pay a loan guarantee made from the Small Business Expansion Fund pursuant to Sections 8277.5 and 8277.6. This authority shall expire on the date upon which all loan guarantees outstanding as of July 1, 2008, are retired, or January 1, 2020, whichever occurs first.

(Added by Stats. 2008, Ch. 751, Sec. 3. Effective September 30, 2008.)



8277.7

(a) As used in this section:

(1) “Board” means the State Allocation Board.

(2) “Lessee” means a child care and development contracting agency to whom the board has leased a relocatable facility pursuant to this section.

(b) The board, with the advice of the Superintendent of Public Instruction, may do all of the following:

(1) Establish any qualifications that it deems will best serve the purposes of this section for determining the eligibility of child care and development contracting agencies to lease relocatable facilities under this section.

(2) Establish any procedures and policies in connection with the administration of this section that it deems necessary.

(3) Adopt any rules and regulations for the administration of this section requiring such procedure, forms, and information that it may deem necessary.

(4) Have constructed, furnished, equipped, or otherwise require whatever work is necessary to place relocatable child care and development facilities where needed.

(5) Own, have maintained, and lease relocatable classrooms to qualifying child care and development contracting agencies.

(c) The board shall lease relocatable facilities to qualifying child care and development contracting agencies and shall charge rent of one dollar ($1) per year. The board shall require lessees to undertake all necessary maintenance, repairs, renewal, and replacement to ensure that a project is at all times kept in good repair, working order, and condition. All costs incurred for this purpose shall be borne by the lessee.

(d) The board shall require lessees to insure at their own expense for the benefit of the state, any leased relocatable facility which is the property of the state, against any risks, including liability from the use thereof, in the amounts the board may deem necessary to protect the interest of the state.

(e) The board shall have authority to adopt rules establishing priorities for the acquisition and leasing of facilities to contracting agencies which will most benefit children needing child care and development programs. The board shall require each lessee to demonstrate that relocatable facilities are utilized solely for operation of child care and development programs.

(f) No relocatable facilities shall be made available to a contracting agency unless the agency furnishes evidence, satisfactory to the board, that the contracting agency has no other facility available for rental, lease, or purchase in the geographic service area that is economically or otherwise feasible.

(g) The board shall have prepared for its use, performance specifications for relocatable facilities and bids for their construction that can be solicited from more than one responsible bidder. The board shall from time to time solicit bids from, and award to, the lowest responsible competitive bidder, contracts for the construction or purchase of relocatable facilities that have been approved for lease to eligible child care and development contracting agencies.

(h) If at any time the board determines that a lessee’s need for particular relocatable facilities which were made available to the lessee pursuant to this chapter has ceased, the board may take possession of the relocatable facilities and may lease them to other eligible contracting agencies or, if there is no longer a need for the relocatable facilities, the board may dispose of them to public or private parties in the manner it deems to be in the best interests of the state.

Any revenue which is derived from a lease or other disposition of the relocatable facilities pursuant to this section is continuously appropriated to the board for the purposes of this section to fund the purchase of other relocatable facilities for child care and development programs.

(Amended by Stats. 1985, Ch. 1026, Sec. 1. Effective September 27, 1985.)



8277.8

In the event that a school district elects to discontinue its contract for child development services, the facilities owned by the school district and constructed through the provisions of the local tax override for child development purposes shall be made available to the local contractor whose bid is accepted for continuation of the services.

The rent for such facilities shall not exceed the prevailing rental rate for such facilities.

(Added by Stats. 1980, Ch. 798, Sec. 17. Effective July 28, 1980.)



8278.3

(a) (1) The Child Care Facilities Revolving Fund is hereby established in the State Treasury to provide funding for loans for the renovation, repair, or improvement of an existing building to make the building suitable for licensure for child care and development services, and for the purchase of new relocatable child care facilities for lease to local educational agencies and contracting agencies that provide child care and development services, pursuant to this chapter. The Superintendent may transfer state funds appropriated for child care facilities into this fund for allocation to local educational agencies and contracting agencies, as specified, for the purchase, transportation, and installation of facilities for replacement and expansion of capacity. Local educational agencies and contracting agencies using facilities purchased by the use of these funds shall be charged a leasing fee, either at a fair market value for those facilities or at an amount sufficient to amortize the cost of purchase and relocation, whichever amount is lower, over a 10-year period. Upon full repayment of the purchase and relocation costs, title shall transfer from the State of California to the local educational agency or contracting agency. Loans for renovation or repair shall be repaid within a period that does not exceed 10 years. The Superintendent shall deposit all revenue derived from the lease payments or renovation or repair loan repayments into the Child Care Facilities Revolving Fund.

(2) Notwithstanding Section 13340 of the Government Code, all moneys in the fund, including moneys deposited from lease payments or loan repayments, are continuously appropriated, without regard to fiscal years, to the Superintendent for expenditure pursuant to this article.

(3) Augmentations to the Child Care Facilities Revolving Fund made in the Budget Act of 2014 shall be used for loans for renovation or repair of existing local educational agency facilities to ensure those facilities meet applicable health and safety standards or the purchase of new relocatable child care facilities for lease to local educational agencies, for the purpose of expanding access to California state preschool program services pursuant to this chapter.

(b) On or before August 1 of each fiscal year, the Superintendent shall submit to the Department of Finance and the Legislative Analyst’s Office a report detailing the number of funding requests received and their purpose, the types of agencies that received funding from the Child Care Facilities Revolving Fund, the increased capacity that these facilities generated, a description of the manner in which the facilities are being used, and a projection of the lease payments and loan repayments collected and the funds available for future use.

(c) A local educational agency that provides child care pursuant to the California School Age Families Education Program (Article 7.1 (commencing with Section 54740) of Chapter 9 of Part 29 of Division 4 of Title 2) is eligible to apply for and receive funding pursuant to this section.

(Amended by Stats. 2014, Ch. 687, Sec. 1. Effective September 27, 2014.)



8279

Each county shall, as a minimum, maintain the level of expenditure for child development services provided by the county during the 1970–71 fiscal year. These funds shall be used exclusively for child development programs and shall be considered unrestricted funds unless restricted by the county granting the funds.

(Amended by Stats. 1982, Ch. 209, Sec. 13.7. Effective May 20, 1982.)



8279.1

(a) The Legislature recognizes that child care programs have made valuable contributions towards ensuring that public assistance recipients will be able to accept and maintain employment or employment-related training. Therefore, it is the intent of the Legislature that the Superintendent ensure that counties comply with the requirements of Section 8279.

(b) The Superintendent shall ensure each county’s compliance with Section 8279 by not issuing funds to a local child care contractor within a county until the Superintendent has received written certification from that county that the level of expenditure for child care services provided by the county has been maintained at the 1970–71 fiscal year level pursuant to Section 8279. Funding provided by a county to a local child care contractor shall not adversely affect the reimbursement received by the agency from the Superintendent pursuant to Section 8265, 8265.5, or 8266.

(Amended by Stats. 2007, Ch. 730, Sec. 7. Effective January 1, 2008.)



8279.2

The Superintendent of Public Instruction shall publish the methodology and data used, including county-specific data if such data is used, for the allocation of all child care funds. The superintendent shall make available to the public, within 90 days of an allocation, the accounting information for the allocation. It is the intent of the Legislature to expedite the allocation of funds to the field as quickly as possible. Nothing in this section shall create a requirement for a public hearing on the allocation methodology prior to the issuance of a request for proposal.

(Added by Stats. 1998, Ch. 722, Sec. 2. Effective January 1, 1999.)



8279.3

(a) The department shall disburse augmentations to the base allocation for the expansion of child care and development programs to promote equal access to child development services across the state.

(b) The Superintendent of Public Instruction shall use the formula developed pursuant to subdivision (c) and the priorities identified by local child care and development planning councils, unless those priorities do not meet the requirements of state or federal law, as a guide in disbursing augmentations pursuant to subdivision (a).

(c) The Superintendent of Public Instruction shall develop a formula for prioritizing the disbursement of augmentations pursuant to this section. The formula shall give priority to allocating funds to underserved areas. The Superintendent of Public Instruction shall develop the formula by using the definition of “underserved area” in subdivision (af) of Section 8208 and direct impact indicators of need for child care and development services in the county or subcounty areas. For purposes of this section, “subcounty areas” include, but are not limited to, school districts, census tracts, or ZIP Code areas that are deemed by the Superintendent of Public Instruction to be most appropriate to the type of program receiving an augmentation. Direct impact indicators of need may include, but are not limited to, the teenage pregnancy rate, the unemployment rate, area household income, or the number or percentage of families receiving public assistance, eligible for Medi-Cal, or eligible for free or reduced-price school meals, and any unique characteristics of the population served by the type of program receiving an augmentation.

(d) To promote equal access to services, the Superintendent of Public Instruction shall include in guidelines developed for use by local planning councils pursuant to subdivision (d) of Section 8499.5 guidance on identifying underserved areas and populations within counties. This guidance shall include reference to the direct impact indicators of need described in subdivision (c).

(Added by renumbering Section 8289 by Stats. 2004, Ch. 896, Sec. 20. Effective September 29, 2004.)



8279.4

The Legislature finds and declares the following:

(a) There is a serious shortage of quality child day care facilities throughout the state.

(b) It is in the interest of the state’s children and families, and the state’s economic growth, to encourage the expansion of existing child day care facilities by assisting communities and interested government and private entities to finance child day care facilities.

(c) In addition to regional resource centers described in Provision 7(d) of Item 6110-196-0001 of the Budget Act of 1999, which focus on developing child care capacity in underserved areas of the state, there is a need to access capital for facilities on a systematic basis, especially to use limited public sector funds to leverage a greater private sector role in financing child day care facilities. The Legislature finds and declares that a financial intermediary could fill this role and support the regional resource centers and other local entities that work with potential providers by functioning as a centralized repository of training, best practices, and expertise on facilities financing.

(Added by renumbering Section 8290 by Stats. 2004, Ch. 896, Sec. 21. Effective September 29, 2004.)



8279.5

(a) The Superintendent of Public Instruction shall contract with a nonprofit organization to serve as a financial intermediary. The nonprofit organization shall have staff who have expertise in financing and capital expansion, are knowledgeable about the child care field, and have the ability to develop and implement a plan to increase the availability of financing to renovate, expand, and construct child day care facilities, both in day care centers and family day care homes.

(b) The financial intermediary selected by the Superintendent of Public Instruction shall undertake activities designed to increase funds available from the private and public sectors for the financing of child day care facilities. These activities shall include, but are not limited to, all of the following:

(1) Soliciting capital grants and program-related investments from foundations and corporations.

(2) Building partnerships with foundations and corporations.

(3) Developing lending commitments, linked deposits, and other financing programs with conventional financial institutions.

(4) Coordinating private sources of capital with existing public sector sources of financing for child day care facilities, including, but not limited to, the Department of Housing and Community Development and the California Infrastructure and Economic Development Bank.

(5) Coordinating financing efforts with the technical assistance provided by the regional resource centers described in Provision 7(d) of Item 6110-196-0001 of the Budget Act of 1999, and other local entities that work with potential providers.

(c) This section shall only be implemented to the extent that funds are appropriated for this purpose in the annual Budget Act.

(Added by renumbering Section 8290.1 by Stats. 2004, Ch. 896, Sec. 22. Effective September 29, 2004.)



8279.6

(a) Pursuant to funding made available in subdivision (d) of Provision 7 of Item 6110-196-001 of the Budget Act of 2000, the Superintendent of Public Instruction shall contract for a financial intermediary, pursuant to Section 8290.1, by January 1, 2001.

(b) The financial intermediary, during its first six months of operation, shall do all of the following:

(1) Create and publicize an 800 technical assistance telephone service number.

(2) Provide financial development training for agencies at the local level including, but not limited to, Regional Resource Centers, Resource and Referral Agencies, and local child care planning councils that are assisting existing and potential providers renovate, expand, build or purchase facilities.

(3) Determine the financing barriers and impediments to the development of child care facilities, especially in underserved areas of the state.

(4) Identify funding sources that may be leveraged by the state, and partnerships with the philanthropic and corporate sectors that may be established, with the goal of increasing funding available for child care facilities for California’s CalWORKs and low-income families.

(Added by renumbering Section 8290.2 by Stats. 2004, Ch. 896, Sec. 23. Effective September 29, 2004.)



8279.7

(a) The Legislature recognizes the importance of providing quality child care services. It is, therefore, the intent of the Legislature to assist counties in improving the retention of qualified child care employees who work directly with children who receive state-subsidized child care services.

(b) It is further the intent of the Legislature, in amending this section during the 2009–10 Regular Session, to address the unique challenges of the County of Los Angeles, in which an estimated 60,000 low-income children receive subsidized child care in nonstate-funded child care settings and an additional 50,000 eligible children are waiting for subsidized services.

(c) (1) Except as provided in paragraph (2), the funds appropriated for the purposes of this section by paragraph (11) of Schedule (b) of Item 6110-196-0001 of Section 2.00 of the Budget Act of 2000 (Chapter 52 of the Statutes of 2000), and that are described in subdivision (i) of Provision 7 of that item, and any other funds appropriated for purposes of this section, shall be allocated to local child care and development planning councils based on the percentage of state-subsidized, center-based child care funds received in that county, and shall be used to address the retention of qualified child care employees in state-subsidized child care centers.

(2) Of the funds identified in paragraph (1), funds qualified pursuant to subparagraphs (A) to (C), inclusive, may also be used to address the retention of qualified persons working in licensed child care programs that serve a majority of children who receive subsidized child care services pursuant to this chapter, including, but not limited to, family day care homes as defined in Section 1596.78 of the Health and Safety Code. To qualify for use pursuant to this paragraph, the funds shall meet all of the following requirements:

(A) The funds are allocated for use in the County of Los Angeles.

(B) The funds are appropriated in the annual Budget Act.

(C) The funds are unexpended after addressing the retention of qualified child care employees in state-subsidized child care centers and family child care home education networks.

(d) The department shall develop guidelines for use by local child care and development planning councils in developing county plans for the expenditure of funds allocated pursuant to this section. These guidelines shall be consistent with the department’s assessment of the current needs of the subsidized child care workforce, and shall be subject to the approval of the Department of Finance. Any county plan developed pursuant to these guidelines shall be approved by the department prior to the allocation of funds to the local child care and development planning council.

(e) Funds provided to a county for the purposes of this section shall be used in accordance with the plan approved pursuant to subdivision (d). A county with an approved plan may retain up to 1 percent of the county’s total allocation made pursuant to this section for reimbursement of administrative expenses associated with the planning process.

(f) The Superintendent shall provide an annual report, no later than April 10 of each year, to the Legislature, the Department of Finance, and the Governor that includes, but is not limited to, a summary of the distribution of the funds by county and a description of the use of the funds.

(Amended by Stats. 2011, Ch. 347, Sec. 5. Effective January 1, 2012.)






ARTICLE 13.5 - Transfer of Information

8282

(a) The Legislature finds and declares that the state makes a substantial, annual investment in preschool, infant and toddler, and schoolage child development programs for eligible families. It is in the best interests of children and their families, and the taxpayers of California, to have information about the development and learning abilities of children developed in these settings, health and other information transferred to, or otherwise available to, the pupil’s elementary school.

(b) When a child in a state-funded preschool or infant and toddler program will be transferring to a local public school, the preschool or infant and toddler program shall provide the parent or guardian with information from the previous year deemed beneficial to the pupil and the public school teacher, including, but not limited to, development issues, social interaction abilities, health background, and diagnostic assessments, if any. The preschool or infant and toddler program may, with the permission of the parent or guardian, transfer this information to the pupil’s elementary school.

(c) Any child who has participated in a state subsidized preschool that maintains results-based standards, including the desired results accountability system, may have the performance information transferred to any subsequent or concurrent public school setting. Any transferred information shall be in summary form and only accomplished with the permission of the parent or guardian.

(Added by Stats. 2001, Ch. 629, Sec. 2. Effective January 1, 2002.)






ARTICLE 14 - Advisory Committee

8286

(a) The Governor shall appoint an advisory committee composed of one representative from the state board, one representative of private education, one representative of child welfare, one representative of private health care, two representatives of proprietary child care agencies, one representative of a community action agency qualified under Title II of the federal Economic Opportunity Act of 1964, two representatives of family day care homes, one representative of a child care provider exempt from licensure, five parents of children participating in child care programs of whom at least three shall be parents of children participating in publicly subsidized child development programs, and one shall be a parent of a child receiving care from a child care provider exempt from licensure, appointed from names selected by a democratic process to ensure representation of the parents of children being served, four persons representing professional or civic groups or public or nonprofit private agencies, organizations or groups concerned with child development, one person who administers a public school child care program, one person who administers a county office of education schoolage child care program, and one teacher currently serving in a public school children’s center.

(b) The advisory committee also shall include one representative from the department appointed by the Superintendent, and one representative each from the Employment Development Department, the State Department of Social Services, the State Department of Health Care Services, and the State Department of Developmental Services, appointed by the respective director of each department.

(c) The advisory committee shall assist the department in developing a state plan for child development programs pursuant to this chapter.

(d) The advisory committee shall provide ongoing coordination and communication to local child care planning councils to facilitate activities and provide technical assistance as needed.

(e) The advisory committee shall continually evaluate the effectiveness of those programs and shall report thereon at each regular session of the Legislature.

(f) The advisory committee shall assist in and coordinate the drafting of guidelines for local planning councils pursuant to Chapter 2.3 (commencing with Section 8499) of Part 6. The advisory committee shall request state and local agencies to submit suggested guidelines. The final guidelines shall be drafted and adopted by the committee, in consultation with local child care agencies, local planning councils, the department, and the State Department of Social Services. The guidelines shall include, but not be limited to, provisions for assessing child care supply, demand, cost, and facility needs, in terms of age, family income level, special needs, and multilingual and multicultural backgrounds. Guidelines developed for programs administered by the department shall be concurred in by the department.

(Amended by Stats. 2011, Ch. 347, Sec. 6. Effective January 1, 2012.)






ARTICLE 15 - Local Programs

8320

The governing board of any school district or a county superintendent of schools with the approval of the county board of education is authorized to establish and maintain child development programs upon the approval of, and subject to the regulations of the Superintendent of Public Instruction.

(Amended by Stats. 1990, Ch. 1372, Sec. 61.)



8321

The county superintendent of schools in each county, with the approval of the county board of education and the Superintendent of Public Instruction, shall have the authority to establish and maintain child development programs and centers in the same manner and to the same extent as governing boards of school or community college districts, except that nothing in this section shall be construed as vesting in the county superintendents of schools any authority to alone effect the levy and collection of any county, school, or other local taxes for the support of any child development programs and centers.

The establishment and maintenance of any child development program and center by the county superintendent of schools shall be undertaken, subject to the prior approval of both the county board of education and the Superintendent of Public Instruction, upon the application of one or more school districts under his or her jurisdiction.

(Amended by Stats. 1987, Ch. 1452, Sec. 56.)



8322

The governing board of any school district or the county superintendent of schools may do the following:

(a) Accommodate in a child development facility maintained by it children residing in another district, upon terms and under conditions agreed upon by the governing boards of both districts.

(b) Permit the use of, and furnish maintenance for, buildings, grounds, and equipment, and the use of existing administrative personnel for the purposes of this chapter.

(c) Adopt reasonable rules and regulations governing the child development services or facilities maintained by it that are not in conflict with law or the standards and regulations established for child development services by the Superintendent of Public Instruction.

(Amended by Stats. 1990, Ch. 1372, Sec. 62.)



8324

The employees of school districts or community college districts, or county superintendents of schools in preschool and other types of child development services under this division shall have the same rights and privileges as are granted to employees of the same agencies in children’s centers.

(Enacted by Stats. 1976, Ch. 1010.)



8326

Notwithstanding any other provisions of this chapter, a public or private agency, a school district, a community college district or a county superintendent of schools operating child development facilities may enter into an agreement with the Employment Development Department which will provide an opportunity to participants in work incentive programs under Division 2 (commencing with Section 5000) of the Unemployment Insurance Code for training in child development facilities. Training pursuant to such agreement shall have the objective of preparation for a career in the field of child development.

(Amended by Stats. 1978, Ch. 380.)



8327

Notwithstanding any other provision of this chapter, the governing board of a school district or community college district, county superintendent of schools, or other unit of local general purpose government may enter into agreements with any city, city and county, or other public agency, or with a private foundation, nonprofit corporation, or proprietary child care agency as defined in Section 8254 for the furnishing to, or use by, the governing board, county superintendent of schools, or other unit of local general purpose government in carrying out the provisions of this chapter, of property, facilities, personnel, supplies, equipment and other necessary items and such city, county, city and county, other public agency, or private foundation or nonprofit corporation, is authorized to enter into such agreements.

(Amended by Stats. 1977, Ch. 36.)



8328

The governing board of any school district or the county superintendent of schools shall establish in the county treasury a fund to be known as the “child development fund” into which shall be paid all funds received by the district or the county for, or from the operation of, child development services under this chapter. The costs incurred in the maintenance and operation of child development services shall be paid from the fund, with accounting to reflect specific funding sources.

Funds of a district derived from the receipt of district taxes or derived from moneys apportioned to the district for the support of schools thereof, in addition to state moneys appropriated for the support of child development services, fees, and federal funds, may be expended for, or in connection with child development services.

(Amended by Stats. 1990, Ch. 1372, Sec. 65.)



8329

The governing board of any school district maintaining a child development program may include in its budget the amount necessary to initiate, operate, and maintain a child development program pursuant to this chapter and the board of supervisors shall levy a school district tax necessary to raise that amount. The tax shall be in addition to any other school district tax authorized by law to be levied.

(Amended by Stats. 1990, Ch. 1372, Sec. 66.)



8330

Community college districts that levied child development permissive override taxes pursuant to Section 8329 of the Education Code and former Section 8330 of the Education Code in the 1977–78 fiscal year and received fiscal relief pursuant to Chapter 282 of the Statutes of 1979 to compensate for the loss of permissive override taxes shall not receive reimbursement for child care services from the Superintendent of Public Instruction in excess of 75 percent of the standard reimbursement rate for campus child care programs. Campus child care programs operated by the University of California, the California State University, and community colleges that did not levy a permissive override tax in the 1977–78 fiscal year shall receive reimbursement from the Superintendent of Public Instruction that equals 100 percent of the standard reimbursement rate for campus child care and development programs.

(Added by Stats. 1995, Ch. 530, Sec. 3. Effective January 1, 1996.)



8331

Sections 8329 and 8330 shall not apply to the part-day preschool programs described in subdivision (f) of Section 8211.

(Added by Stats. 1977, Ch. 36.)






ARTICLE 15.2 - Child Care Subsidy Plan for the City and County of San Francisco

8335

The City and County of San Francisco may, as a pilot project, develop and implement an individualized county child care subsidy plan. The plan shall ensure that child care subsidies received by the city and county are used to address local needs, conditions, and priorities of working families in the community.

(Added by Stats. 2005, Ch. 725, Sec. 1. Effective October 7, 2005. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8335.7.)



8335.1

Before implementing the local subsidy plan, the City and County of San Francisco, in consultation with the department, shall develop an individualized county child care subsidy plan for the city and county that includes the following four elements:

(a) An assessment to identify the city and county’s goal for its subsidized child care system. The assessment shall examine whether the current structure of subsidized child care funding adequately supports working families in the city and county and whether the city and county’s child care goals coincide with the state’s requirements for funding, eligibility, priority, and reimbursement. The assessment shall also identify barriers in the state’s child care subsidy system that inhibit the city and county from meeting its child care goals. In conducting the assessment, the city and county shall consider all of the following:

(1) The general demographics of families who are in need of child care, including employment, income, language, ethnic, and family composition.

(2) The current supply of available subsidized child care.

(3) The level of need for various types of subsidized child care services including, but not limited to, infant care, after-hours care, and care for children with exceptional needs.

(4) The city and county’s self-sufficiency income level.

(5) Income eligibility levels for subsidized child care.

(6) Family fees.

(7) The cost of providing child care.

(8) The regional market rates, as established by the department, for different types of child care.

(9) The standard reimbursement rate or state per diem for centers operating under contracts with the department.

(10) Trends in the county’s unemployment rate and housing affordability index.

(b) Development of a local policy to eliminate state-imposed regulatory barriers to the city and county’s achievement of its desired outcomes for subsidized child care.

(1) The local policy shall do all of the following:

(A) Prioritize lowest income families first.

(B) Follow the family fee schedule established pursuant to subdivision (f) of Section 8263 for those families that are income eligible, as defined by Section 8263.1.

(C) Meet local goals that are consistent with the state’s child care goals.

(D) Identify existing policies that would be affected by the city and county’s child care subsidy plan.

(E) (i) Authorize any agency that provides child care and development services in the city and county through a contract with the department to apply to the department to amend existing contracts in order to benefit from the local policy once it is adopted.

(ii) The department shall approve an application to amend an existing contract if the child care subsidy plan is approved pursuant to subdivision (b) of Section 8335.3, or modified pursuant to subdivision (c) of Section 8335.3.

(iii) The contract of a department contractor who does not elect to request an amendment to its contract remains operative and enforceable.

(2) (A) The city and county shall, by the end of the first fiscal year of operation under the approved child care subsidy plan, demonstrate an increase in the aggregate child days of enrollment in the county as compared to the enrollment in the final quarter of the 2004–05 fiscal year.

(B) The amount of the increase shall be at least equal to the aggregate child days of enrollment in the final quarter of the 2004–05 fiscal year for all contracts amended as provided in subparagraph (E) of paragraph (1), under which the contractor receives an increase in its reimbursement rate, times 2 percent.

(C) The amount of the increase shall also be proportional to the total contract maximum reimbursable amount to reflect the changes in the budget allocation for each fiscal year of the pilot project.

(3) The local policy may supersede state law concerning child care subsidy programs with regard only to the following factors:

(A) Eligibility criteria including, but not limited to, age, family size, time limits, income level, inclusion of former and current CalWORKs participants, and special needs considerations, except that the local policy may not deny or reduce eligibility of a family that qualifies for child care pursuant to Section 8353. Under the local policy, a family that qualifies for child care pursuant to Section 8354 shall be treated for purposes of eligibility and fees in the same manner as a family that qualifies for subsidized child care on another basis pursuant to the local policy.

(B) Fees including, but not limited to, family fees, sliding scale fees, and copayments for those families that are not income eligible, as defined by Section 8263.1.

(C) Reimbursement rates.

(D) Methods of maximizing the efficient use of subsidy funds, including, but not limited to, multiyear contracting with the department for center-based child care, and interagency agreements that allow for flexible and temporary transfer of funds among agencies.

(c) Recognition that all funding sources utilized by direct service contractors that provide child care and development services in the city and county are eligible to be included in the child care subsidy plan of the city and county.

(d) Establishment of measurable outcomes to evaluate the success of the plan to achieve the city and county’s child care goals and to overcome any barriers identified in the state’s child care subsidy system. The State Department of Social Services shall have an opportunity to review and comment on the proposed measurable outcomes before they are submitted to the local child care planning council for approval pursuant to Section 8335.3.

(Amended by Stats. 2013, Ch. 731, Sec. 1. Effective January 1, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8335.7.)



8335.2

To ensure that the annual and final reports required pursuant to Section 8335.4 provide useful comparative information, the Legislative Analyst and the Senate Office of Research shall review the evaluation design, the baseline data, and the data collection proposed in the child care subsidy plan of the City and County of San Francisco before the plan is submitted to the local planning council as defined in subdivision (g) of Section 8499, for approval pursuant to Section 8335.3.

(Added by Stats. 2005, Ch. 725, Sec. 1. Effective October 7, 2005. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8335.7.)



8335.3

(a) The plan shall be submitted to the local planning council as defined in subdivision (g) of Section 8499, for approval. Upon approval of the plan by the local planning council, the Board of Supervisors of the City and County of San Francisco shall hold at least one public hearing on the plan. Following the hearing, if the board of supervisors votes in favor of the plan, the plan shall be submitted to the Child Development Division of the department for review.

(b) Within 30 days of receiving the plan, the Child Development Division shall review and either approve or disapprove the plan.

(c) Within 30 days of receiving any modification to the plan, the Child Development Division shall review and either approve or disapprove that modification to the plan.

(d) The Child Development Division may disapprove only those portions of the plan or modifications to the plan that are not in conformance with this article or that are in conflict with federal law.

(Added by Stats. 2005, Ch. 725, Sec. 1. Effective October 7, 2005. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8335.7.)



8335.4

(a) Upon approval of the plan by the Child Development Division of the department, the City and County of San Francisco shall annually prepare and submit to the Legislature, the State Department of Social Services, and the department a report that summarizes the success of the pilot project and the city and county’s ability to maximize the use of funds and to improve and stabilize child care in the city and county.

(b) The City and County of San Francisco shall submit a report to the Legislature, the State Department of Social Services, and the department on or before December 31, 2014. The report shall summarize the impact of the plan on the child care needs of working families in the city and county, evaluate the pilot project’s operation between the 2011–12 and 2013–14 fiscal years, and provide a recommendation as to whether the pilot project should continue as a permanent program.

(Amended by Stats. 2013, Ch. 731, Sec. 2. Effective January 1, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8335.7.)



8335.5

The City and County of San Francisco may implement an individualized county child care subsidy plan as a pilot project pursuant to this article until July 1, 2016, at which date the city and county shall terminate the plan. From July 1, 2016, to July 1, 2018, inclusive, the city and county shall phase out the individualized county child care subsidy plan and, beginning July 1, 2018, shall implement the state’s requirements for child care subsidies. A child enrolling for the first time for subsidized child care in the city and county on and after July 1, 2016, shall not be enrolled in the pilot project established pursuant to this article, and is subject to existing state laws and regulations regarding child care eligibility and priority.

(Amended by Stats. 2013, Ch. 731, Sec. 3. Effective January 1, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8335.7.)



8335.6

A participating contractor shall receive any increase or decrease in funding that the contractor would have received if the contractor had not participated in the local subsidy plan established by this article.

(Added by Stats. 2005, Ch. 725, Sec. 1. Effective October 7, 2005. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8335.7.)



8335.7

This article shall become inoperative on July 1, 2018, and as of January 1, 2019, is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 731, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Article 15.2, commencing with Section 8335.)






ARTICLE 15.4 - Individualized County Child Care Subsidy Plan

8347

On and after July 1, 2014, the individualized county child care subsidy plan for the County of San Mateo that was developed as a pilot project pursuant to Article 15.3 (commencing with Section 8340), as that article read on January 1, 2013, may continue in existence and may be implemented in accordance with the provisions of this article. The plan shall ensure that child care subsidies received by the County of San Mateo are used to address local needs, conditions, and priorities of working families in those communities.

(Added by Stats. 2013, Ch. 731, Sec. 7. Effective January 1, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8347.6.)



8347.1

For purposes of this article, “county” means the County of San Mateo.

(Added by Stats. 2013, Ch. 731, Sec. 7. Effective January 1, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8347.6.)



8347.2

For purposes of this article, “plan” means an individualized county child care subsidy plan developed and approved under the pilot project described in Section 8347, which includes all of the following:

(a) An assessment to identify the county’s goal for its subsidized child care system. The assessment shall examine whether the current structure of subsidized child care funding adequately supports working families in the county and whether the county’s child care goals coincide with the state’s requirements for funding, eligibility, priority, and reimbursement. The assessment shall also identify barriers in the state’s child care subsidy system that inhibit the county from meeting its child care goals. In conducting the assessment, the county shall consider all of the following:

(1) The general demographics of families who are in need of child care, including employment, income, language, ethnic, and family composition.

(2) The current supply of available subsidized child care.

(3) The level of need for various types of subsidized child care services, including, but not limited to, infant care, after-hours care, and care for children with exceptional needs.

(4) The county’s self-sufficiency income level.

(5) Income eligibility levels for subsidized child care.

(6) Family fees.

(7) The cost of providing child care.

(8) The regional market rates, as established by the department, for different types of child care.

(9) The standard reimbursement rate or state per diem for centers operating under contracts with the department.

(10) Trends in the county’s unemployment rate and housing affordability index.

(b) (1) Development of a local policy to eliminate state-imposed regulatory barriers to the county’s achievement of its desired outcomes for subsidized child care.

(2) The local policy shall do all of the following:

(A) Prioritize lowest income families first.

(B) Follow the family fee schedule established pursuant to subdivision (g) of Section 8263 for those families that are income eligible, as defined by Section 8263.1.

(C) Meet local goals that are consistent with the state’s child care goals.

(D) Identify existing policies that would be affected by the county’s plan.

(E) (i) Authorize any agency that provides child care and development services in the county through a contract with the department to apply to the department to amend existing contracts in order to benefit from the local policy.

(ii) The department shall approve an application to amend an existing contract if the plan is modified pursuant to Section 8347.3.

(iii) The contract of a department contractor who does not elect to request an amendment to its contract remains operative and enforceable.

(3) The local policy may supersede state law concerning child care subsidy programs with regard only to the following factors:

(A) Eligibility criteria, including, but not limited to, age, family size, time limits, income level, inclusion of former and current CalWORKs participants, and special needs considerations, except that the local policy may not deny or reduce eligibility of a family that qualifies for child care pursuant to Section 8353. Under the local policy, a family that qualifies for child care pursuant to Section 8354 shall be treated for purposes of eligibility and fees in the same manner as a family that qualifies for subsidized child care on another basis pursuant to the local policy.

(B) Fees, including, but not limited to, family fees, sliding scale fees, and copayments for those families that are not income eligible, as defined by Section 8263.1.

(C) Reimbursement rates.

(D) Methods of maximizing the efficient use of subsidy funds, including, but not limited to, multiyear contracting with the department for center-based child care, and interagency agreements that allow for flexible and temporary transfer of funds among agencies.

(c) Recognition that all funding sources utilized by direct service contractors that provide child care and development services in the county are eligible to be included in the county’s plan.

(d) Establishment of measurable outcomes to evaluate the success of the plan to achieve the county’s child care goals, and to overcome any barriers identified in the state’s child care subsidy system.

(Added by Stats. 2013, Ch. 731, Sec. 7. Effective January 1, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8347.6.)



8347.3

(a) Within 30 days of receiving any modification to the plan, the Child Development Division shall review and either approve or disapprove that modification to the plan.

(b) The Child Development Division may disapprove only those portions of modifications to the plan that are not in conformance with this article or that are in conflict with federal law.

(Added by Stats. 2013, Ch. 731, Sec. 7. Effective January 1, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8347.6.)



8347.4

(a) The county shall annually prepare and submit to the Legislature, the State Department of Social Services, and the department a report that summarizes the success of the county’s plan, and the county’s ability to maximize the use of funds and to improve and stabilize child care in the county.

(b) (1) The requirement for submitting a report imposed under subdivision (a) is inoperative on January 1, 2018, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2013, Ch. 731, Sec. 7. Effective January 1, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8347.6.)



8347.5

A participating contractor shall receive any increase or decrease in funding that the contractor would have received if the contractor had not participated in the plan.

(Added by Stats. 2013, Ch. 731, Sec. 7. Effective January 1, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, pursuant to Section 8347.6.)



8347.6

This article shall become inoperative on July 1, 2018, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2013, Ch. 731, Sec. 7. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Article 15.4 commencing with Section 8347.)






ARTICLE 15.5 - Child Care for Recipients of the CalWORKs Program

8350

(a) It is the intent of the Legislature in enacting this article to ensure that recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program, and former recipients who have left aid for employment, are connected as soon as possible to local child care resources, make stable child care arrangements, and continue to receive subsidized child care services after they no longer receive aid as long as they require those services and meet the eligibility requirements set forth in Sections 8263 and 8263.1.

(b) This article establishes three stages of child care services through which a recipient of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program, will pass. Further, as families’ child care needs are met by county welfare departments and later by other local child care and development contractors, it is the intent of the Legislature that families experience no break in their child care services due to a transition between the three stages of child care services.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 11. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



8350.5

Current CalWORKs recipients are eligible for all child care services under this article as long as they continue to receive aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program. Family size and income, for purposes of calculating family fees, shall be determined pursuant to Section 8263.

(Added by Stats. 1998, Ch. 329, Sec. 3. Effective August 21, 1998. See identical section added by Stats. 1998, Ch. 330.)



8350.5-1

Current CalWORKs recipients are eligible for all child care services under this article as long as they continue to receive aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program. Family size and income, for purposes of calculating family fees, shall be determined pursuant to Section 8263.

(Added by Stats. 1998, Ch. 330, Sec. 4. Effective August 21, 1998.)



8351

(a) The county welfare department shall manage the first stage during which a family shall receive a child care subsidy for any legal care chosen by the parent. The first stage begins upon the entry of a person into the program prescribed by Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(b) A county shall move recipients out of this first response stage as quickly as possible after the county determines that the need for child care is stable. A recipient may be served in this stage for a maximum of six months. The six-month time limit may be extended if the county determines that the recipient’s situation is too unstable to be shifted to the second stage or if no funds are available to provide child care services in the second stage.

(c) Former CalWORKs recipients who cannot be transitioned from the first stage of child care because no funded slot is available are eligible to receive the first stage and any subsequent stage two child care services for up to a total of 24 months after they leave cash aid, or until they are otherwise ineligible within that 24-month period. Family size and income for purposes of determining eligibility and family fee shall be determined pursuant to Sections 8263 and 8263.1.

(d) The county welfare department shall also begin the first stage of child care when an individual who applies for aid under the program described in Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code is participating as a volunteer pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code.

(e) A county may contract with public or private child care providers to provide any or all of the services during the first stage. If the county welfare department elects to contract with any child care provider that is also under contract with the State Department of Education, these contracts shall be consistent with state law.

(Amended by Stats. 1998, Ch. 902, Sec. 1. Effective January 1, 1999.)



8352

(a) As soon as appropriate, a county welfare department shall refer families needing child care services to the local child care resource and referral program funded pursuant to Article 2 (commencing with Section 8210). Resource and referral program staff shall colocate with a county welfare department’s case management offices for aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program, or arrange other means of swift communication with parents and case managers of this aid. The local child care resource and referral program shall assist families to establish stable child care arrangements as soon as possible. These child care arrangements may include licensed and license-exempt care.

(b) A program operating pursuant to this article shall, within two business days of being notified of a revocation or a temporary suspension order for a licensed child day care facility, do both of the following:

(1) Terminate payment to the facility.

(2) Notify each parent and the facility in writing that payment has been terminated and the reason for the termination.

(c) A program operating pursuant to this article shall, upon being notified that a licensed child care facility has been placed on probation, provide written notice to each parent utilizing the facility that the facility has been placed on probation and that the parent has the option of selecting a different child day care provider or remaining with the facility without risk of subsidy payments to the provider being terminated. The Legislature urges each agency operating pursuant to this section to provide the written notice required by this subdivision in the primary language of the parent, to the extent feasible.

(Amended by Stats. 2005, Ch. 677, Sec. 7. Effective October 7, 2005.)



8353

(a) The second stage of child care begins when the county determines that the recipient’s work or approved work activity is stable or when a recipient is transitioning off of aid and child care is available through a local stage two program. Second stage child care may be provided to a family who elects to receive a lump-sum diversion payment or diversion services under Section 11266.5 of the Welfare and Institutions Code when a funded space is not immediately available for the family in third stage. The local stage two agency shall assist in moving families to stage three as quickly as feasible. Former CalWORKs recipients are eligible to receive child care services in stage one and stage two for up to a total of no more than 24 months after they leave cash aid, or until they are otherwise ineligible within that 24-month period. Family size and income for purposes of determining eligibility and calculating the family fee shall be determined pursuant to Sections 8263 and 8263.1. A family leaving cash aid under the CalWORKS program shall receive up to two years of child care, if otherwise eligible, as needed to continue the family’s employment. The provision of the two-year time limit is not intended to limit eligibility for child care under Section 8354.

(b) The second stage shall be administered by agencies contracting with the State Department of Education. These contractors may be either agencies that have an alternative payment contract pursuant to Section 8220.1 or county welfare departments that choose to administer this stage in order to continue to provide child care services for recipients or former recipients of aid. If the county chooses to contract with the department to provide alternative payment services, this contract shall not displace, or result in the reduction of an existing contract of, a current alternative payment program.

(Amended by Stats. 1998, Ch. 902, Sec. 2. Effective January 1, 1999.)



8354

(a) The third stage of child care begins when a funded space is available. CalWORKs recipients are eligible for the third stage of child care. Persons who received a lump-sum diversion payment or diversion services and former CalWORKs participants are eligible if they have an income that does not exceed 70 percent of the state median income pursuant to Section 8263.1. The third stage shall be administered by programs contracting with the State Department of Education. Parents’ eligibility for child care and development services will be governed by Section 8263 and regulations adopted by the State Department of Education.

(b) In order to move welfare recipients and former recipients from their relationship with county welfare departments to relationships with institutions providing services to working families, it is the intent of the Legislature that families that are former recipients of aid, or are transitioning off aid, receive their child care assistance in the same fashion as other low-income working families. Therefore, it is the intent of the Legislature that families no longer rely on county welfare departments to obtain child care subsidies beyond the time they are receiving other services from the welfare department.

(c) A county welfare department shall not administer the third stage of child care for CalWORKs recipients except to the extent to which it delivered those services to families receiving, or within one year of having received, Aid to Families with Dependent Children prior to the enactment of this section.

(d) This article does not preclude county welfare departments from operating an alternative payment program under contract with the State Department of Education to serve families referred by child protective services.

(Amended by Stats. 2011, Ch. 7, Sec. 9. Effective March 24, 2011.)



8355

Child care during the third stage may be funded with moneys dedicated to current and former recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program, including the federal funds appropriated to alternative payment program contractors in the 1996–97 fiscal year using the Budget Act’s Section 28 process as described in subdivision (b). Nothing shall prevent child care services provided under stage three from being funded with moneys from other federal or state sources. Nothing in this article shall preclude current and former recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program, from receiving child care services pursuant to other provisions of this chapter.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 11. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



8356

It is the intent of the Legislature that the State Department of Education work with Head Start and state preschool programs to generate extended-day and evening care for recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program, through recruiting and training parents to be licensed and license-exempt care providers and shall facilitate connections between Head Start and state preschool contractors and child care certificate administrators, including counties and other alternative payment programs, so that funds available for Sections 8351, 8353, and 8354 cover the cost of this care.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 11. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



8356.1

It is the intent of the Legislature that each county receive funding for child care services provided in stage two that is at least equivalent to the amount of funding received in the 1996–97 fiscal year for income disregard pursuant to Section 11451.6 of the Welfare and Institutions Code and supplemental child care pursuant to Section 11451.7 of the Welfare and Institutions Code.

(Added by Stats. 1997, Ch. 270, Sec. 11. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



8357

(a) The cost of child care services provided under this article shall be governed by regional market rates. Recipients of child care services provided pursuant to this article shall be allowed to choose the child care services of licensed child care providers or child care providers who are, by law, not required to be licensed, and the cost of that child care shall be reimbursed by counties or agencies that contract with the State Department of Education if the cost is within the regional market rate. For purposes of this section, “regional market rate” means care costing no more than 1.5 market standard deviations above the mean cost of care for that region. The regional market rate ceilings shall be established at the 85th percentile of the 2005 regional market rate survey for that region. Commencing January 1, 2015, the regional market rate ceilings shall be established at the greater of either the 85th percentile of the 2009 regional market rate survey for that region, reduced by 10.11 percent, or the 85th percentile of the 2005 regional market rate survey for that region.

(b) Reimbursement to license-exempt child care providers shall not exceed 60 percent of the family child care home rate established pursuant to subdivision (a), effective July 1, 2011.

(c) Reimbursement to child care providers shall not exceed the fee charged to private clients for the same service.

(d) Reimbursement shall not be made for child care services when care is provided by parents, legal guardians, or members of the assistance unit.

(e) A child care provider located on an Indian reservation or rancheria and exempted from state licensing requirements shall meet applicable tribal standards.

(f) For purposes of this section, “reimbursement” means a direct payment to the provider of child care services, including license-exempt providers. If care is provided in the home of the recipient, payment may be made to the parent as the employer, and the parent shall be informed of his or her concomitant legal and financial reporting requirements. To allow time for the development of the administrative systems necessary to issue direct payments to providers, for a period not to exceed six months from the effective date of this article, a county or an alternative payment agency contracting with the State Department of Education may reimburse the cost of child care services through a direct payment to a recipient of aid rather than to the child care provider.

(g) Counties and alternative payment programs shall not be bound by the rate limits described in subdivision (a) when there are, in the region, no more than two child care providers of the type needed by the recipient of child care services provided under this article.

(h) Notwithstanding any other law, reimbursements to child care providers based upon a daily rate may only be authorized under either of the following circumstances:

(1) A family has an unscheduled but documented need of six hours or more per occurrence, such as the parent’s need to work on a regularly scheduled day off, that exceeds the certified need for child care.

(2) A family has a documented need of six hours or more per day that exceeds no more than 14 days per month. In no event shall reimbursements to a provider based on the daily rate over one month’s time exceed the provider’s equivalent full-time monthly rate or applicable monthly ceiling.

(3) This subdivision shall not limit providers from being reimbursed for services using a weekly or monthly rate, pursuant to subdivision (c) of Section 8222.

(Amended by Stats. 2014, Ch. 687, Sec. 2. Effective September 27, 2014.)



8358

(a) By January 31, 1998, the State Department of Education and the State Department of Social Services shall design a form for license-exempt child care providers to use for certifying health and safety requirements to the extent required by federal law. Until the form is adopted, the information required pursuant to Section 11324 of the Welfare and Institutions Code shall continue to be maintained by the county welfare department or contractor, as appropriate.

(b) By January 31, 1998, the State Department of Education and the State Department of Social Services shall do both of the following:

(1) Design a standard process for complaints by parents about the provision of child care that is exempt from licensure.

(2) Design, in consultation with local planning councils, a single application for all child care programs and all families.

(c) (1) County welfare departments and alternative payment programs shall encourage all providers who are licensed or who are exempt from licensure and who are providing care under Section 8351, 8353, or 8354, to secure training and education in basic child development.

(2) Child care provider job training provided to CalWORKs recipients that is funded by either the State Department of Education or the State Department of Social Services shall include information on becoming a licensed child care provider.

(d) The State Department of Education shall increase consumer education and consumer awareness activities so that parents will have the information needed to seek child care of high quality. High quality child care shall include both licensed and license-exempt care.

(Amended by Stats. 2001, Ch. 745, Sec. 11. Effective October 12, 2001.)



8358.5

Notwithstanding any other confidentiality requirement, the government or private agency administering subsidized child care services shall share information necessary for the administration of the child care programs pursuant to this article and the CalWORKs program pursuant to Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, for the time period for which the person receives child care.

(Added by Stats. 1998, Ch. 902, Sec. 7. Effective January 1, 1999.)



8359

(a) County welfare departments and alternative payment programs shall provide to the State Department of Education or the State Department of Social Services, whichever is appropriate, and the local planning council, on a monthly basis, data about child care usage and demand in each of the three stages. The State Department of Education and the State Department of Social Services shall forward this data quarterly to the Department of Finance and the Joint Legislative Budget Committee for fiscal planning.

(b) By January 10 of each year, the Department of Finance shall present to the respective legislative budget committees an estimate of the cost of funding the expected demand for child care as described in subdivision (a) of Section 8351 and Sections 8353 and 8354.

(Amended by Stats. 1999, Ch. 646, Sec. 4. Effective January 1, 2000.)



8359.1

(a) It is the intent of the Legislature in enacting this article to provide sufficient funding through an appropriation in the annual Budget Act to fund the estimated cost of providing child care for all individuals who are anticipated to need child care to participate in the welfare-to-work programs and to transition to work.

(b) It is the intent of the Legislature that child care and development contracts in existence on the effective date of this section be allowed to continue until the end of the 1997–98 fiscal year.

(c) Funding for purposes of implementing this article shall be appropriated in the annual Budget Act.

(Added by Stats. 1997, Ch. 270, Sec. 11. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






ARTICLE 16 - Child Development Program Personnel Qualifications

8360

(a) (1) Child development programs shall include a career ladder program for classroom staff. Persons who are 18 years of age and older may be employed as aides and may be eligible for salary increases upon the completion of additional semester units in early childhood education or child development. The governing board of each contracting agency shall be encouraged to provide teachers and aides with salary increases for the successful completion of early childhood education or child development courses in six semester unit increments.

(2) Persons employed as teachers shall possess a permit issued by the Commission on Teacher Credentialing authorizing service in the care, development, and instruction of children in a child care and development program.

(b) Any person who meets the following criteria is eligible to serve in an instructional capacity in a child care and development program:

(1) Possesses a current credential issued by the Commission on Teacher Credentialing authorizing teaching service in elementary school or a single subject credential in home economics.

(2) Twelve units in early childhood education or child development, or both, or two years’ experience in early childhood education or a child care and development program.

(Amended by Stats. 1996, Ch. 1067, Sec. 3. Effective January 1, 1997.)



8360.1

Except as waived under Section 8242 and except as stated in Section 18203 of Title 5 of the California Code of Regulations regarding program directors in schoolage community child care services programs, any entity operating child care and development programs providing direct services to children, as defined in Section 8244, at two or more sites, shall employ a program director who possesses one of the following:

(a) A permit issued by the Commission on Teacher Credentialing authorizing supervision of a child care and development program operating in multiple sites.

(b) Any person who meets the following criteria is eligible to supervise a child care and development program operating in multiple sites and serve in an instructional capacity in a child care and development program:

(1) Possesses a current credential issued by the Commission on Teacher Credentialing authorizing teaching service in elementary school or a single subject credential in home economics.

(2) Six units in administration and supervision of early childhood education or child development, or both. The requirement set forth in this paragraph does not apply to any person who was employed as a program director prior to January 1, 1993, in a child care and development program receiving funding under this chapter.

(3) Twelve units in early childhood education or child development, or both, or at least two years’ experience in early childhood education or a child care and development program.

(c) A waiver issued by the Superintendent of Public Instruction pursuant to Section 8244.

This section shall become operative on January 1, 1997.

(Amended (as amended by Stats. 1995, Ch. 530, Sec. 6) by Stats. 1996, Ch. 1067, Sec. 4. Effective January 1, 1997.)



8360.2

Not later than 95 days after the governing board of a public agency sets the date a person employed by that board shall begin service in a position requiring a children’s center instructional permit or a children’s center supervision permit, that person shall file, on or before that date, with the county superintendent of schools a valid permit issued on or before that date, authorizing him or her to serve in a position for which he or she was employed. Upon renewal of that permit, that person shall file that renewal with the county superintendent of schools no later than 95 days after the renewal.

(Added by Stats. 1992, Ch. 533, Sec. 7. Effective January 1, 1993.)



8360.3

Notwithstanding Sections 8360 and 8360.1, any person serving as a teacher or program director in a child care and development program that provides service to severely handicapped children, as defined in Section 8208, pursuant to subdivision (d) of Section 8250, shall hold an appropriate child care and development permit, be deemed to hold that permit pursuant to subdivision (b) of Section 8360 or subdivision (f) of Section 8360.1, or meet one or more of the following options:

(a) Is a teacher meeting one of the following criteria:

(1) Has completed all the following:

(A) Twenty-four semester units of coursework, with a “C” or better average, from an accredited institution in any one or a combination of the following areas: psychology, sociology, special education, physical education, recreation therapy, vocational education, early childhood education, and child development.

(B) Sixteen semester units of coursework in general education, including one course in each of the following areas: humanities, social sciences, math or science, or both, and English.

(C) Completed one of the following:

(i) Two experience periods as a paid aide or assistant in a program serving children with exceptional needs or severely handicapped children.

(ii) Three experience periods as a volunteer in an instructional capacity in a program serving children with exceptional needs or severely handicapped children.

(iii) Two or more semester units of supervised field coursework in a child care and development program at an accredited institution, plus one experience period in a program serving children with exceptional needs or severely handicapped children.

For purposes of this subparagraph, “experience period” means paid or volunteer services in a program serving children with exceptional needs or severely handicapped children for not less than 200 hours. Those services shall have been provided for a minimum of two hours per day during not more than 36 consecutive months.

(2) Holds a California special education credential.

(b) Is a program director meeting one of the following criteria:

(1) Holds a California special education credential.

(2) Holds a professional credential, license, or masters degree in psychology, social work, special education, physical education, recreation therapy, vocational education, counseling, early childhood education, or child development, and has completed six semester units of administration and supervision of early childhood education or child development programs, or both.

(c) Was employed prior to January 1, 1993, as a teacher or program director in a child care and development program that provides services to severely handicapped children.

(Added by Stats. 1992, Ch. 533, Sec. 8. Effective January 1, 1993.)



8361

Notwithstanding any other provision of law, a high school student or any other adult shall be selected by the governing board of a public or private agency as defined within Section 8213 to serve as nonteaching personnel as provided in Section 8242 to perform noninstructional work. A career ladder shall be utilized in the employment and promotion of such noninstructional personnel. Each such person shall have had a health examination made within the 12-month period preceding the date of employment. Each person shall also submit duplicate personal identification cards upon which shall appear legible fingerprints and a personal description of the applicant.

(Amended by Stats. 1977, Ch. 36.)



8362

The same fee as that prescribed for a credential provided in Section 44235 shall be charged for either the issuance or renewal of each child development permit authorizing service in the supervision and instruction of children in child development programs or authorizing service as a supervisor in a program.

(Amended by Stats. 1990, Ch. 1372, Sec. 68.)



8363

The Commission on Teacher Credentialing shall by rule or regulation establish the requirements for the following:

(a) The issuance and the renewal of permits authorizing service in the care, development, and instruction of children in child care and development programs, as well as the issuance of emergency permits for this purpose.

(b) The issuance and renewal of permits authorizing supervision of a child care and development program, as well as the issuance of emergency permits for this purpose.

(c) The periods of duration of the permits set forth in this section.

(Amended by Stats. 1996, Ch. 1067, Sec. 5. Effective January 1, 1997.)



8363.1

(a) On or before, July 1, 2016, the Commission on Teacher Credentialing shall review, and update if appropriate, the requirements for the issuance and renewal of permits authorizing service in the care, development, and instruction of children in child care and development programs and permits authorizing supervision of a child care and development program.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2014, Ch. 32, Sec. 13. Effective June 20, 2014. Repealed as of January 1, 2017, by its own provisions.)



8363.5

(a) A special child development permit shall be issued to any person employed as a supervisor, head teacher, or teacher by an agency conducting a child care and development program under contract with a county who did not meet the requirements for an emergency instructional permit authorizing service in children’s centers or a supervisor’s permit with postponement of requirements authorizing service in a children’s center in effect on October 15, 1974. A special child development permit issued pursuant to this section shall be valid for 36 months after its date of issuance. Within the 36-month period following the date of issuance of the permit, the following shall apply:

(1) A person employed as a head teacher or teacher who has completed 30 semester hours of coursework taken in an approved institution, including 12 semester hours of coursework in subject fields related to early childhood education, shall be issued an emergency instructional permit authorizing service in a children’s center and be subject to the term and renewal regulations in effect on October 15, 1974.

(2) A person employed as a supervisor who has obtained a bachelor’s degree from an approved institution and completed at least 12 semester hours of coursework in subject fields related to early childhood education shall be issued a supervision permit with postponement of requirements authorizing service in children’s centers and be subject to the term and renewal regulations in effect on October 15, 1974.

(b) It is the intention of the Legislature that this section be liberally interpreted to ensure that those experienced and qualified persons employed in county contract day care centers prior to July 1, 1974, maintain their positions and be given ample opportunity to upgrade their skills to meet revised educational standards.

(Amended by Stats. 2006, Ch. 538, Sec. 88. Effective January 1, 2007.)



8364

Service under a provisional permit shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee of a child development program. Such persons employed on the effective date of Chapter 1717 of the Statutes of 1965 and who have been employed for three consecutive years prior to the effective date of this legislation shall be deemed to have met the requirements for a regular permit and shall not be subject to the requirements of a provisional permit.

(Amended by Stats. 1977, Ch. 36.)



8365

Each county or city and county board of education or community colleges board may issue temporary certificates for the purpose of authorizing salary payments to child development employees whose child development permit applications are being processed. The applicant for such a temporary certificate shall make a statement under oath that he has duly filed his application for a permit together with the required fee and that to the best of his knowledge no reason exists why he should not be issued a permit. Such certificate shall be valid for not more than 90 schooldays and only until the permit originally requested is either issued or denied by the Commission for Teacher Preparation and Licensing.

(Amended by Stats. 1977, Ch. 36.)



8365.5

For the purposes of Section 44882, service of 134 days, consecutive or nonconsecutive, by certificated personnel in a children’s center during a one-year period, July 1 to June 30th, shall be considered as one year of service.

This section shall not be construed as permitting a certificated employee assigned 12 calendar months of the year to acquire permanent classification with respect to employment for more than the regular academic year, as defined in Section 37250.

This section shall be applicable to service rendered between July 1, 1976, and June 30, 1977, and subsequent one-year periods.

(Added by Stats. 1977, Ch. 310.)



8366

Each person employed by a public or private agency as defined in Section 8213 in a position requiring a child development permit for the supervision and instruction of children, or for service as a physician, dentist, or nurse, or in the supervision of the child development program, shall be deemed to be employed in a position requiring certification qualifications.

Each other person employed by an agency in a child development program under the provisions of this chapter shall be deemed for all purposes, including retirement, to be a person employed by the agency in a position not requiring certification qualifications.

The provisions of Section 45053 or 45054 shall not apply to employees in child development programs.

A district may lay off an employee required to have such a permit at any time during the school year for lack of work or lack of funds or may provide for his employment for not to exceed 90 days in any one school year on an intermittent basis which shall not be deemed probationary service. The order of layoff shall be determined by length of service. The employee who has served the shortest time shall be laid off first, except that no permanent employee shall be laid off ahead of a probationary employee. A permanent employee who has been laid off shall hold reinstatement rights for a period of 39 months from the date of layoff.

Service performed prior to September 18, 1959, shall not be included in computing the service required as a prerequisite for attainment of, or eligibility to, classification as a permanent child development employee.

A person who is employed by an agency as a probationary employee in a position requiring a child development permit for the supervision and instruction of children, or for service as a physician, dentist, or nurse, or in the supervision of the children’s program and who has served in such a position for three complete consecutive school years as defined in Sections 44908 or 87468 and 44975 or 87776 immediately prior to September 18, 1959, may be dismissed only in accordance with the provisions of Section 44949 or 87740.

Other persons who are employed as probationary employees in positions requiring such permits on or after September 18, 1959, may be dismissed in accordance with the provisions of Section 44949 or 87740.

(Amended by Stats. 1982, Ch. 251, Sec. 3. Effective June 11, 1982.)



8367

Any city, county, or city and county charter provision to the contrary notwithstanding, each person employed by an agency on July 1, 1955, and each person employed by an agency on September 11, 1957, who was theretofore excluded, solely by reason of the provisions of the predecessor of Section 8366 in effect prior to July 1, 1955, or who was therefore excluded solely by reason of the provisions of the predecessor of this section prior to September 11, 1957, from membership in any retirement system in which the agency participates or to which it contributes for the purpose of providing retirement rights and benefits for employees of the agency not employed in a status requisite for membership in the State Teachers’ Retirement System, shall become a member of the retirement system from which he was excluded, on July 1, 1955, or on September 11, 1957, if theretofore excluded solely by reason of the provisions of the predecessor of this section in effect prior to that date. Every such member shall be entitled to credit for service in child development programs rendered prior to July 1, 1955, or prior to September 11, 1957, if theretofore excluded, and before he became a member of the system, in the same manner as if he had not theretofore been excluded from membership in the retirement system, except that he shall not be required to make any contributions to the retirement system in respect to such service rendered prior to his membership, and all contributions necessary to provide benefits on account of such service shall be paid to the retirement system by the agency by which the member is employed. For the purpose of computing benefits for services rendered prior to July 1, 1955, as provided in this section, the average monthly salary earned by such employee in the fiscal year 1954–55 shall be used and for the purpose of computing benefits for service rendered between July 1, 1955, and September 11, 1957, for members receiving credit for service between those dates under the provisions of the predecessor of this section as amended by Chapter 1238 of the Statutes of 1957, the average monthly salary earned by such employees in the fiscal year 1956–57 shall be used.

Notwithstanding any other provisions of this section, for the purpose of computing benefits for any person retired on and after January 1, 1958, for services rendered prior to July 1, 1955, as provided in this section, and for the purpose of computing benefits for services rendered between July 1, 1955, and September 11, 1957, for members receiving credit for service between those dates under the provisions of this section, the “final compensation” of such person shall be computed in the same manner as for other employees who are included in the same retirement system and in the same class of retirement system members and who are not affected by this section. The amendment to this section enacted at the 1963 session shall be applied to increase the allowances, payable subsequent to October 1, 1963, in respect to those members who retired on or after July 1, 1955.

Notwithstanding any other provisions of this section no increased allowance shall be paid, as authorized by this section, to any person who has retired between July 1, 1955, and October 1, 1963, unless the person to whom the increase would otherwise be payable mails written application for the increase to the appropriate retirement system prior to April 1, 1964.

(Amended by Stats. 1977, Ch. 242.)



8368

Any person who is employed in a child development program on October 1, 1965, and who was brought into membership in a retirement system on October 1, 1963, notwithstanding his prior election pursuant to Section 8367 or the predecessor of such Section 8367 as it read prior to October 1, 1963, not to be a member of such system, shall have the same rights under such system with respect to his service in child development programs as he would have had under Section 8367 or the predecessor of such section had he elected thereunder to be a member of such system.

(Amended by Stats. 1977, Ch. 36.)



8369

Every employee of a child development program who before his employment in such program was employed by the agency maintaining such program in a position entitling him to membership in, and who was a member of, the retirement system maintained by such district, and if such employee’s contributions to such retirement system were returned to him when he was employed in the program, such employee shall have the right to elect, by written document filed with the Board of Administration, Public Employees’ Retirement System, at any time within 90 days after the date upon which the notice of the right to make such election is mailed by such system, either to the member’s latest address on file in the office of such system, or to the office of the governing board of such agency or agencies, and prior to the date of retirement, to contribute to such system, subject to minimum payments fixed by the Board of Administration, and in one or more sums, or in not to exceed 60 monthly payments, an amount which, when added to his accumulated contributions, including interest, transferred as required in paragraph (1) of subdivision (b) of Section 24810, will make a total amount equal to the accumulated contributions, including interest, which would have been credited to him in such plan, if he had never had his contributions returned to him. Such employee shall pay to the Public Employees’ Retirement System interest on the unpaid balance of the amount payable to such system, beginning with the date of transfer, at the rate of interest currently used from time to time under the system. If such employee elects to make, and makes, such contributions and pays such interest, but not otherwise, he shall receive credit under such employees’ system, as state service, for all prior service rendered while he was not a member of such plan.

(Amended by Stats. 1977, Ch. 36.)



8370

The Commission on Teacher Credentialing shall establish standards for the issuance of the permits herein provided for. The standards may be changed from time to time, but changes therein shall not affect then valid permits issued to persons.

(Amended by Stats. 1984, Ch. 79, Sec. 3. Effective April 11, 1984.)






ARTICLE 16.5 - Fraud And Overpayments

8385

(a) (1) The department, in consultation with the State Department of Social Services, county fraud investigators, and other fraud investigation experts, shall perform an error rate study to estimate the percentage of errors, including, but not limited to, overpayments and fraud, in determinations of eligibility, the need for child care pursuant to paragraph (2) of subdivision (a) of Section 8263, family fees, and reimbursement payments to child care providers, including, but not limited to, authorized hours of care and the use of adjustment factors, in programs operated pursuant to Article 3 (commencing with Section 8220) and Article 15.5 (commencing with Section 8350). The study shall include, but not be limited to, an analysis of a statistically valid, random, sample of family files and reimbursement payments that have been processed over a specified time. Each payment from the sample shall be audited to determine whether it was correctly paid or paid in error. Those payments identified as being paid in error shall be classified based on the type of the error that occurred, including, but not limited to, administrative errors, overpayment caused by providers, overpayments caused by parents, provider fraud, and beneficiary fraud.

(2) In conducting the compliance reviews required by regulations of the Superintendent pursuant to Section 8261 for programs operated pursuant to Article 8 (commencing with Section 8240), the department shall survey a statistically valid sample of files for the program and identify and report the errors, by category, resulting from that survey.

(3) The department shall report in writing to the Governor, the Chair of the Joint Legislative Budget Committee, the chairs of the fiscal committees for both houses of the Legislature, and the Department of Finance, information regarding the error rate study by April 1, 2005. The report shall include, but not be limited to, all of the following:

(A) The results of the error rate study.

(B) Fraud and overpayment reduction targets that have been established based on the data from the error rate study.

(C) The timeframe for achieving the targets.

(D) Recommendations developed pursuant to subdivision (b).

(b) The department shall develop recommendations for the prevention and elimination of child care fraud and programmatic errors and the identification and collection of child care overpayments. The recommendations shall include, but not be limited to:

(1) Precise definitions of what constitutes child care fraud and overpayments.

(2) A consistent statewide system to identify fraud and overpayments.

(3) A consistent statewide system of standards for fraud prevention, intervention, and overpayment collection that is applied to all child care program provider categories.

(4) Statewide fraud and overpayment measures that will be reported annually by the department.

(5) Standards for independent financial compliance audits, including provisions to ensure that small programs are not unduly burdened.

(6) Consistent statewide mechanisms for due process for parents.

(7) Consistent statewide mechanisms for dispute resolution for child care programs and providers.

(8) Assessment of the cost-effectiveness of prevention and intervention activities.

(9) Equitable treatment of all consumers of subsidized child care.

(10) Consideration of the need to minimize new barriers to family access to child care.

(11) A survey of best practices from both California agencies and providers and from other states.

(c) In developing its recommendations, the department shall place priority on prevention of fraud and overpayments, and shall consider existing best practices for doing so. The department shall make any identified best practices available on its Web site by March 1, 2005.

(d) The department shall consult with representatives of the State Department of Social Services, the Legislative Analyst’s Office, the Department of Finance, staff from the appropriate policy and fiscal committees of each house of the Legislature, and other interested parties including, but not limited to, child care consumers and providers, representatives from county welfare departments, district attorneys, county special investigative units, and legal advocacy organizations representing consumers in developing these recommendations.

(e) The department shall report its recommendations directly to the respective policy and fiscal committees of the Legislature by April 1, 2005.

(f) On or after July 1, 2005, all child care contracts entered into by the State Department of Education for means-tested child care programs, including, but not limited to, the programs described in Article 3 (commencing with Section 8220), Article 8 (commencing with Section 8240), and Article 15.5 (commencing with Section 8350), shall require implementation of best practices identified pursuant to subdivision (c).

(Added by Stats. 2004, Ch. 229, Sec. 1.3. Effective August 16, 2004.)






ARTICLE 18 - Administrative Review

8400

It has come to the attention of the Legislature that:

(a) Existing law does not provide for an administrative appeal procedure to review and resolve disputes between the State Department of Education and the over 750 local contracting agencies which contract with the department to provide child care services to low-income families in California.

(b) All disputes are currently resolved in the already overburdened California courts resulting in a time-consuming and costly process for both the contract agency and the department. Extensive funds have been expended by the State Department of Education for those purposes.

(c) The presence of public and private agencies, small as well as large, in the subsidized child care delivery system provides client families with a range of desirable services, and cost-effective service mechanisms.

(d) The presence of an efficient administrative appeal procedure will ensure program stability and encourage retention in the delivery system of a range of service-providing agencies.

(Added by Stats. 1981, Ch. 1061, Sec. 1.)



8401

It is the intent of the Legislature to authorize an appeal process for the resolution of disputes between the State Department of Education and local agencies which contract with the Department of Education pursuant to Section 8262 to provide child care and development services or to furnish property, facilities, personnel, supplies, equipment and administrative services.

(Added by Stats. 1981, Ch. 1061, Sec. 1.)



8401.5

(a) The department shall provide an internal appeal procedure to resolve a dispute between the department and a contracting agency providing child care and development services pursuant to Section 8262 regarding the interpretation or application of a term or condition of a contract, or to dispute a finding made by the department resulting from a fiscal or programmatic review, including, but not limited to, an error rate notification.

(b)  A contracting agency shall have the right to appeal the findings of a fiscal or programmatic review, including, but not limited to, an error rate finding, by submitting a request for appeal in accordance with the internal appeal procedure developed by the department pursuant to subdivision (a).

(Added by Stats. 2013, Ch. 249, Sec. 2. Effective January 1, 2014.)



8402

(a) The department shall provide an independent appeal procedure to each contracting agency providing child care and development services pursuant to Section 8262 that shall be conducted by the Office of Administrative Hearings and shall be provided upon an appeal petition of the contracting agency in any of the following circumstances:

(1) Termination of a contracting agency’s contract.

(2) Denial of more than 4 percent or twenty-five thousand dollars ($25,000), whichever is less, of a local contracting agency’s contracted payment for services schedule.

(3) Demand for remittance of an overpayment of more than 4 percent or twenty-five thousand dollars ($25,000), whichever is less, of a local contracting agency’s annual contract.

(b) Before filing an appeal petition for an action taken pursuant to paragraph (2) or (3) of subdivision (a), the contracting agency shall have submitted all previously required standard monthly or quarterly reporting forms to the department.

(Amended by Stats. 2013, Ch. 249, Sec. 3. Effective January 1, 2014.)



8403

All hearings required by Section 8402 shall be conducted according to the provisions of the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), except as otherwise directed in this article.

(Amended by Stats. 2013, Ch. 249, Sec. 4. Effective January 1, 2014.)



8404

The Office of Administrative Hearings shall, by June 30, 1982, adopt regulations governing the hearings, which shall include all of the following:

(a) Deadlines for filing petitions, commencing hearings and rendering decisions.

(b) Notice to affected parties.

(c) The manner for maintaining appropriate provision for electronic recording and transcription, if necessary.

(d) Hearings shall be conducted at the offices of the Office of Administrative Hearings in Sacramento or Los Angeles. However, hearings in Los Angeles shall be available only to local contracting agencies with the State Department of Education whose annual contracts total less than two hundred thousand dollars ($200,000).

(e) Any other issues deemed appropriate by the Office of Administrative Hearings.

(Added by Stats. 1981, Ch. 1061, Sec. 1.)



8405

The determination of the hearing examiner shall be the final administrative determination to be afforded the local contracting agency.

(Added by Stats. 1981, Ch. 1061, Sec. 1.)



8406

All actions by the State Department of Education, as defined in subdivisions (a) to (c), inclusive, of Section 8402 shall be preceded by a written notice of action to the local contracting agency which shall include the following:

(a) A statement of the specific reasons for the action in the Statement of Issues.

(b) A description of the local contracting agency’s rights and responsibilities concerning the appeal procedure described herein.

(Amended by Stats. 1985, Ch. 687, Sec. 2.)



8406.6

(a) The Superintendent shall establish a contract classification system for purposes of identifying, monitoring, and providing technical assistance to contractors as follows:

(1) Clear contract.This designation shall be given to a contract that is neither a provisional contract, as described in paragraph (2), nor a conditional contract, as described in paragraph (3).

(2) Provisional contract.This designation applies to an agency’s first contract for any particular service or to the contract of an existing contracting agency for a new, modified, or different type of service. The timeframe of a provisional contract is at the discretion of the department and is given to ensure that the contracting agency can demonstrate fiscal and programmatic compliance before the contract is designated as a clear contract. The contract status shall be reviewed annually.

(3) Conditional contract.This designation applies to a high-risk contract awarded to a contracting agency that evidences fiscal or programmatic noncompliance, or both fiscal and programmatic noncompliance. A contracting agency with one or more contracts designated as conditional is deemed to be on conditional status with the department for all child care and development program purposes and is subject to any restrictions deemed reasonable to secure compliance. The conditional contract shall include a bill of particulars detailing the items of noncompliance, the standards that must be met to avoid termination of contract and to qualify the agency for clear contract status, and technical assistance plan. Failure to demonstrate substantive progress toward fiscal or program compliance within six months of that designation shall constitute a breach of contract and may subject the contract to termination for any applicable cause specified in Section 8406.7 or 8407, in accordance with Section 8402.

(b) Agencies with conditional contracts shall receive technical assistance from the Child Development Division of the department.

(c) Notwithstanding subdivision (b), technical assistance shall be provided to any contracting agency making a written request to its assigned consultant or administrator within 60 days of receipt of the request.

(Amended by Stats. 2013, Ch. 249, Sec. 5. Effective January 1, 2014.)



8406.7

(a) A contracting agency that evidences any of the following acts or omissions may have its contract or contracts immediately terminated if there is documented evidence of the acts or omissions, and upon review and recommendation of the general counsel of the department:

(1) Fraud, or conspiracy to defraud.

(2) Misuse or misappropriation of state or federal funds, including a violation of Section 8406.9.

(3) Embezzlement.

(4) Threats of bodily or other harm to a state official.

(5) Bribery or attempted bribery of a state official.

(6) Unsafe or unhealthy physical environment or facility.

(7) Substantiated abuse or molestation of children.

(8) Failure to report suspected child abuse or molestation.

(9) Theft of supplies, equipment, or food.

(10) Cessation of operations without the permission of the department, or acts or omissions evidencing abandonment of the contract or contracts.

(11) Failure of a program operating pursuant to Article 3 (commencing with Section 8220) or Article 15.5 (commencing with Section 8350) to fully reimburse a significant number of approved child care providers, as determined by the department, within 15 calendar days after the date set in the plan for timely payments to child care providers adopted by the contracting agency pursuant to Section 18226 of Title 5 of the California Code of Regulations, unless the failure is attributable to a delay in receiving apportionments from the state.

(12) Failure of a program operating pursuant to this chapter to pay salaries owed to employees, pay federal payroll tax, or fully reimburse a significant number of child care providers, as determined by the department, affiliated with a contracting agency pursuant to Article 8.5 (commencing with Section 8245) for more than 15 days after the employee salaries, federal payroll taxes, or reimbursement payments were due, unless the failure is attributable to a delay in receiving apportionments from the state.

(b) An agency whose contract is immediately terminated pursuant to this section retains appeal rights in accordance with Section 8402.

(c) Notwithstanding any service provision in the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), a notice of immediate termination shall be served on the contracting agency by personal service or at the last address on file with the department, by overnight mail or certified mail. Service may be proved in the manner authorized in a civil action. Service by mail is complete at the time of deposit.

(d) The department shall advise child care and development contractors of the provisions of this section within 30 working days of the effective date of the act amending this section during the 2013–14 Regular Session of the Legislature.

(Amended by Stats. 2013, Ch. 249, Sec. 6. Effective January 1, 2014.)



8406.9

(a) An agency that has in place or places a person in a position of fiscal responsibility or control who has been convicted of a crime involving misuse or misappropriation of state or federal funds, or a state or federal crime involving moral turpitude, may have its contract immediately terminated pursuant to Section 8406.7 if there is documented evidence of the conviction, and upon review and recommendation of the general counsel of the department.

(b) For purposes of this section, “position of fiscal responsibility or control” includes any authority to direct or control expenditure of, or any access to, state or federal child care and development funds received pursuant to this chapter whether that authority or access is conferred based on the person’s status as an employee, director, manager, board member, or volunteer, or based on any other status.

(c) If the agency provides evidence to the department, before the effective date given in the notice of immediate termination, that the convicted person has been removed from the position of fiscal responsibility or control and provides assurance that the person will not be returned to a position of fiscal responsibility or control, the department shall withdraw the termination action.

(Amended by Stats. 2013, Ch. 249, Sec. 7. Effective January 1, 2014.)



8407

Except for causes listed in Sections 8406.7 and 8406.9, termination of a child care and development contract shall not occur without good cause and without notice as described in Section 8406 at least 90 days before the effective date given in the notice of termination.

(Amended by Stats. 2013, Ch. 249, Sec. 8. Effective January 1, 2014.)



8408

Actions as defined in subdivision (a) of Section 8402 shall remain in effect during the appeal process. However, local contracting agencies may continue to operate under the contract during an appeal of termination, unless the action is an immediate termination action taken pursuant to Section 8406.7 or 8406.9, in which case a contracting agency shall not continue to operate under the contract after the effective date given in the notice of immediate termination.

(Amended by Stats. 2013, Ch. 249, Sec. 9. Effective January 1, 2014.)



8409

All contracts entered into by the State Department of Education pursuant to Section 8262 shall contain a complete description of the appeal procedures provided in this article.

(Added by Stats. 1981, Ch. 1061, Sec. 1.)






ARTICLE 19 - 21st Century High School After School Safety and Enrichment for Teens Program

8420

This article shall be known and may be cited as the 21st Century High School After School Safety and Enrichment for Teens (High School ASSETs) program.

(Added by Stats. 2002, Ch. 1025, Sec. 2. Effective January 1, 2003.)



8421

There is hereby established the 21st Century High School After School Safety and Enrichment for Teens program. The purpose of the program is to create incentives for establishing locally driven after school enrichment programs that partner schools and communities to provide academic support and safe, constructive alternatives for high school pupils in the hours after the regular schoolday, and that support college and career readiness.

(a) High school after school programs shall serve pupils in grades 9 to 12, inclusive.

(b) A high school after school program established pursuant to this article shall consist of the following two elements:

(1) (A) An academic assistance element that shall include, but need not be limited to, at least one of the following: preparation for the high school exit examination, tutoring, career exploration, homework assistance, or college preparation, including information about the Cal Grant Program established pursuant to Chapter 1.7 (commencing with Section 69430) of Part 42 of Division 5 of Title 3. The assistance shall be coordinated with the regular academic programs of the pupils.

(B) For purposes of this article, “career exploration” means activities that help pupils develop the knowledge and skills that are relevant to their career interests and reinforce academic content.

(2) An enrichment element that may include, but need not be limited to, community service, career and technical education, job readiness, opportunities for mentoring and tutoring younger pupils, service learning, arts, computer and technology training, physical fitness, and recreation activities.

(c) A program shall operate for a minimum of 15 hours per week.

(d) An entity may operate programs on one or multiple sites. If an entity plans to operate programs at multiple sites, only one application is required.

(e) A program may operate on a schoolsite or on another site approved by the department during the grant application process. A program located off school grounds shall not be approved unless both of the following criteria are met:

(1) Safe transportation is available to transport participating pupils if necessary.

(2) The program is at least as available and accessible as similar programs conducted on schoolsites.

(f) Applicants for grants pursuant to this article shall ensure that all of the following requirements are fulfilled, if applicable:

(1) The application includes a description of the activities that will be available for pupils and lists the program hours.

(2) The application includes an estimate of the following:

(A) The number of pupils expected to attend the program on a regular basis.

(B) The average hours of attendance per pupil.

(C) The percentage of pupils expected to attend the program less than three days a week, three days a week, and more than three days a week, for each quarter or semester during the grant period.

(3) The application documents the commitments of each partner to operate a program at a location or locations that are safe and accessible to participating pupils.

(4) The application certifies that pupils were involved in the design of the program and describes the extent of that involvement.

(5) The application identifies federal, state, and local programs that will be combined or coordinated with the high school after school program for the most effective use of public resources, and describes a plan for implementing the high school after school program beyond federal grant funding.

(6) The application has been approved by the school district, or the charter school governing body, and the principal of each participating school for each schoolsite or other site.

(7) The application includes a certification that the applicant has complied with the requirement in subdivision (b) of Section 8422.

(8) The application includes a certification that each applicant or partner in the application agrees to do all of the following:

(A) Assume responsibility for the quality of the program.

(B) Follow all fiscal reporting and auditing standards required by the department.

(C) Provide the following information on participating pupils to the department:

(i) Schoolday attendance rates.

(ii) Program attendance.

(D) Acknowledge that program evaluations will be based upon the criteria in Section 8427.

(9) Certify that the applicant has complied with all federal requirements in preparing and submitting the application.

(g) The department shall not establish minimum attendance requirements for individual pupils.

(h) It is the intent of the Legislature, that, to the extent possible, the department require applicants to submit the information required by this section in a short and concise manner.

(Amended by Stats. 2014, Ch. 370, Sec. 1. Effective January 1, 2015.)



8421.5

(a) (1) The department shall provide notice to all schools eligible for grants under this article of the availability of those grants as well as the application process.

(2) The department shall make the application available through its Internet Web site. The department shall periodically review the applications on a competitive basis for funding on dates determined by the department.

(b) The department shall review all applications for their inclusion of the requirements of subdivision (f) of Section 8421 and Section 8423.

(Amended by Stats. 2014, Ch. 370, Sec. 2. Effective January 1, 2015.)



8422

(a) Priority for funding pursuant to this article shall be given to programs that previously received funding pursuant to Section 8421, for expansion of existing grants up to the per site maximum established under paragraph (1) of subdivision (a) of Section 8426, or to replace expiring grants that have satisfactorily met their projected attendance goals.

(b) A program established pursuant to this article shall be planned through a collaborative process that includes parents, pupils, representatives of participating schools, governmental agencies, including city and county parks and recreation departments, community organizations, law enforcement, and, if appropriate, the private sector.

(c) A program established pursuant to this article is not required to charge family fees or to conduct individual eligibility determinations based on need or income.

(d) A program established pursuant to this article shall have the option of operating under either of the following modes:

(1) After school only.

(2) After school and during any combination of before school, weekends, summer, intersession, and vacation.

(Amended by Stats. 2014, Ch. 370, Sec. 3. Effective January 1, 2015.)



8423

(a) The department shall select grantees to participate in the 21st Century High School After School Safety and Enrichment for Teens program from among applicants that apply on forms and in a manner prescribed by the department. To the extent possible, the selection of applicants by the department shall result in an equitable distribution of grant awards to applicants in northern, southern, and central California, and in urban, suburban, and rural areas of the state.

(b) The department shall consider the following criteria in awarding grants:

(1) Strength of the educational element and coordination with state academic standards, preparation for the high school exit examination, and other academic interventions.

(2) Strength of the enrichment element.

(3) Evidence of community collaboration, including demonstrated support of the principal and staff from participating schools.

(4) A description of the manner in which programs will provide a safe physical and emotional environment and opportunities for relationship building, and promote active pupil engagement.

(5) A description of the manner in which the program design will be periodically reexamined in order to maintain strong pupil interest.

(6) A description of plans to attract pupils, particularly pupils considered at risk or in need of academic support, on a regular basis.

(c) The application shall certify all of the following:

(1) Completion of an assessment of pupils’ preferences for program activities.

(2) Access to, and availability of, computers and technology.

(3) Inclusion of a nutritional snack, meal, or both, and a physical activity element.

(4) That the program will meet all of the evaluation requirements.

(5) Fiscal accountability.

(6) Collection and use of pupil social, behavioral, or skill development data collection to support quality program improvement processes. These pupil data outcomes may relate to specific social-emotional competencies, including, but not necessarily limited to, social skills, self-control, academic mindset, perseverance, conflict resolution, and school-connectedness.

(Amended by Stats. 2014, Ch. 370, Sec. 4. Effective January 1, 2015.)



8425

(a) The department shall implement this program only to the extent that federal funds are appropriated by the Legislature for purposes of the program. It is the intent of the Legislature that available federal funds be appropriated annually for the program established pursuant to this article through the annual Budget Act.

(b) The department may spend up to 3 percent of the funds appropriated for purposes of this article to provide training by qualified and experienced personnel, to convene regular meetings among grantees, and to ensure quality program implementation and sustainability, including unscheduled site visits.

(Amended by Stats. 2014, Ch. 370, Sec. 5. Effective January 1, 2015.)



8426

(a) (1) A grantee that establishes a program pursuant to this chapter is eligible to receive a five-year grant of up to two hundred fifty thousand dollars ($250,000) per year per site in a program, subject to semiannual attendance reporting. Funding for a grant shall be allocated in annual increments for a period of not more than five years, contingent upon the availability and appropriation of federal funds by the Legislature for those grants.

(2) The department shall notify new grantees of their award status and dollar amount of the award, if any, in writing on or before May 15 of each year in which new grants are awarded. The grantee shall notify the department in writing of its acceptance of the grant.

(3) A first-year grant award shall be made no later than 60 days after enactment of the annual Budget Act and any authorizing legislation. A grant award for the second and subsequent fiscal years shall be made no later than 30 days after enactment of the annual Budget Act and any authorizing legislation.

(b) The department shall allocate 25 percent of the grant amount each year no later than 30 days after the grant award acceptance letter is received by the department.

(c) (1) Not more than 15 percent of each annual grant amount may be used by a grantee for administrative costs. For purposes of this article, administrative costs shall include indirect costs. Indirect costs shall not exceed the lesser of the following:

(A) The grantee’s indirect cost rate, as approved by the department for the appropriate fiscal year.

(B) Five percent of the state program funding received pursuant to this article.

(2) In addition to the funding allowed for administrative costs pursuant to paragraph (1), up to 15 percent of the first year’s annual grant award for each after school grant recipient may be used for startup costs.

(3) Funding made available pursuant to this subdivision shall not result in an increase in the total funding of a grantee above the approved grant amount.

(d) Grantees are subject to semiannual attendance reporting during each year of the grant.

(1) The department shall provide technical support for development of a program improvement plan for grantees under either of the following conditions:

(A) If actual pupil attendance falls below 75 percent of the proposed levels in any year of the grant.

(B) If the grantee fails, in any year of the grant, to demonstrate measurable outcomes pursuant to Section 8427.

(2) If the actual pupil attendance falls below 75 percent of the proposed attendance level at the end of the second year of the grant, the department may reduce funding for the grantee.

(3) The department shall adjust the grant level of any school in the program that is under its proposed attendance level by more than 15 percent in each of two consecutive years.

(4) In any year, after the first grant-year period, that the actual attendance level of a school within the program falls below 75 percent of the proposed attendance level, the department shall perform a review of the program and may adjust the grant level as the department deems appropriate.

(e) Notwithstanding any other provision of this section or any other law, the department may at any time terminate the grant of a school in a public school program that fails in three consecutive years to meet either of the following requirements:

(1) Demonstrate program outcomes pursuant to Section 8427.

(2) Attain 75 percent of its proposed attendance levels after having its program reviews and grant level adjusted by the department.

(f) The department shall create a process to allow a grantee to voluntarily lower its annual grant amount if one or more sites are unable to meet the proposed pupil attendance levels by the end of the second year of the grant.

(g) (1) The administrator of a program may supplement, but not supplant, existing funding for after school programs with grant funds awarded pursuant to this article.

(2) In addition to administrative costs, a program participant may expend up to the greater of 6 percent of its state funding or seven thousand five hundred dollars ($7,500) to collect outcome data for evaluation and for reports to the department.

(3) All state funding awarded to a program pursuant to this article that remains after subtracting the administrative costs, startup costs, and outcome data costs authorized by subdivisions (c) and (d) shall be allocated to the program site for direct services to pupils.

(h) When determining grant award amounts after each grant year, the department may consider whether a program is operating consistent with the terms of its application, including whether the number of pupils served on a regular basis is consistent with the number estimated, and may consider the strength of any justifications or future plans offered by the program to address inconsistencies with the terms of the application. If the department finds that a program is not operating consistent with the terms of its application, the department may take appropriate action, including denying grant awards or reducing the level of grant funding.

(Amended by Stats. 2014, Ch. 370, Sec. 6. Effective January 1, 2015.)



8427

(a) A high school after school program established pursuant to this article shall submit to the department annual outcome-based data for evaluation.

(1) To demonstrate program effectiveness, grantees shall submit, using the unique statewide pupil identifiers for participating pupils who are unduplicated pupils, both of the following:

(A) Schoolday attendance on an annual basis.

(B) Program attendance on a semiannual basis.

(2) Programs shall submit evidence of a data-driven program quality improvement process that is based on the department’s guidance on program quality standards developed pursuant to paragraph (4).

(3) The department may develop additional measures to demonstrate program effectiveness, including, but not limited to, program quality standards. Additions shall be developed in consultation with the advisory committee pursuant to Section 8484.9.

(4) Programs shall submit information to the department through the process used in subdivision (b) of Section 8421.5.

(b) (1) If a program consistently fails to demonstrate measurable program outcomes for three consecutive years, the department may terminate the program pursuant to the process described in subdivision (e) of Section 8426. The department shall consider multiple outcomes and not rely on one outcome in isolation.

(2) For purposes of this subdivision, “consistently fails to demonstrate measurable program outcomes” means failure to meet program effectiveness requirements pursuant to the criteria in paragraphs (1) and (2) of subdivision (a).

(3) Measurable program outcomes may be demonstrated by, but are not limited to, the following methods:

(A) Comparing pupils participating in the program to nonparticipating pupils at the same schoolsite.

(B) Pupils participating in the program demonstrate improvement on one or more indicators collected by the program pursuant to this section.

(c) The department shall identify or develop standardized procedures and tools to collect the indicators in paragraphs (1) and (2) of subdivision (a) in accordance with the recommendations made pursuant to paragraph (5) of subdivision (h) of Section 8484.9.

(Amended by Stats. 2014, Ch. 370, Sec. 7. Effective January 1, 2015.)



8428

The department shall develop, and submit in compliance with Section 9795 of the Government Code, a biennial report to the Legislature related to the pupils attending, and the program quality of, expanded learning programs. The report shall include data that is derived by matching the unique statewide pupil identifiers with data in the department’s data systems. The report may also include, but is not necessarily limited to, aggregate reporting of all of the following information:

(a) The number, geographical distribution, and type of sites and grantees participating in expanded learning programs.

(b) Pupil program attendance and pupil schoolday attendance.

(c) Statewide test and assessment scores.

(d) Pupil demographics and characteristics.

(e) Pupil behavior changes and skill development.

(f) The quality of the programs, based on the department’s guidance on program quality standards developed pursuant to paragraph (3) of subdivision (a) of Section 8427.

(Repealed and added by Stats. 2014, Ch. 370, Sec. 9. Effective January 1, 2015.)






ARTICLE 20 - Direct Service Contract Procedure

8440

The State Department of Education shall develop an annual calendar identifying target dates for contract application deadlines, contract award announcements, contract approvals, and contract evaluations. Each calendar shall be available to the public and shall be updated at least annually.

(Added by Stats. 1984, Ch. 1440, Sec. 3.)



8441

The State Department of Education shall develop and maintain a central distribution list for application announcements.

(Added by Stats. 1984, Ch. 1440, Sec. 3.)



8442

Application announcements shall contain, but not be limited to, the following information: the goals and objectives of the program, identification of the specific minimum range of services to be purchased related to those goals, quantitative as well as qualitative measures which will be used by the department to evaluate service outcomes, specific criteria and a description of the methodology and timetable which will be followed to review and approve applications, and all minimum performance standards any agency is required to meet prior to direct service contract approval.

(Added by Stats. 1984, Ch. 1440, Sec. 3.)



8443

(a) The State Department of Education shall include all of the following in the application announcement:

(1) The time estimated for each step.

(2) The specific staff names, office addresses, and telephone numbers for those responsible for each step.

(3) The legal requirements and signatory approvals required prior to final approval of any contract.

Any conditions for advance payments shall also be identified.

(b) This information shall be provided in any application announcement.

(Added by Stats. 1984, Ch. 1440, Sec. 3.)



8444

The State Department of Education shall identify and transmit to all agencies awarded direct service contracts forms required for contract payments, management information or reports required pursuant to contract objectives, and conditions and methods for contract evaluations. Methods and conditions for payment recoveries, withholding of payments, and contract terminations relating to nonperformance shall also be identified. This information shall be provided in all cases prior to final approval of any direct service contract, unless the information is provided in the contract document.

(Added by Stats. 1984, Ch. 1440, Sec. 3.)



8445

The State Department of Education shall develop a grievance procedure for resolving disputes arising from the awarding or administering of direct service contracts, in addition to the remedies provided under the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 1984, Ch. 1440, Sec. 3.)



8447

(a) The Legislature hereby finds and declares that greater efficiencies may be achieved in the execution of state subsidized child care and development program contracts with public and private agencies by the timely approval of contract provisions by the Department of Finance, the Department of General Services, and the State Department of Education and by authorizing the State Department of Education to establish a multiyear application, contract expenditure, and service review as may be necessary to provide timely service while preserving audit and oversight functions to protect the public welfare.

(b) (1) The Department of Finance and the Department of General Services shall approve or disapprove annual contract funding terms and conditions, including both family fee schedules and regional market rate schedules that are required to be adhered to by contract, and contract face sheets submitted by the State Department of Education not more than 30 working days from the date of submission, unless unresolved conflicts remain between the Department of Finance, the State Department of Education, and the Department of General Services. The State Department of Education shall resolve conflicts within an additional 30 working day time period. Contracts and funding terms and conditions shall be issued to child care contractors no later than June 1. Applications for new child care funding shall be issued not more than 45 working days after the effective date of authorized new allocations of child care moneys.

(2) Notwithstanding paragraph (1), until January 1, 2015, the State Department of Education shall implement the regional market rate schedules based upon the county aggregates, as determined by the Regional Market survey conducted in 2005. Commencing January 1, 2015, the State Department of Education shall implement the regional market rate schedules based upon the 85th percentile of county aggregates, as determined by the Regional Market survey conducted in 2009. Commencing January 1, 2015, the regional market rate schedule developed pursuant to this paragraph shall be reduced by 10.11 percent. If a ceiling for a county is less than the ceiling provided for that county before January 1, 2015, the State Department of Education shall use the ceiling from the Regional Market survey conducted in 2005.

(3) It is the intent of the Legislature to fully fund the third stage of child care for former CalWORKs recipients.

(c) With respect to subdivision (b), it is the intent of the Legislature that the Department of Finance annually review contract funding terms and conditions for the primary purpose of ensuring consistency between child care contracts and the child care budget. This review shall include evaluating any proposed changes to contract language or other fiscal documents to which the contractor is required to adhere, including those changes to terms or conditions that authorize higher reimbursement rates, modify related adjustment factors, modify administrative or other service allowances, or diminish fee revenues otherwise available for services, to determine if the change is necessary or has the potential effect of reducing the number of full-time equivalent children that may be served.

(d) Alternative payment child care systems, as set forth in Article 3 (commencing with Section 8220), shall be subject to the rates established in the Regional Market Rate Survey of California Child Care Providers for provider payments. The State Department of Education shall contract to conduct and complete a Regional Market Rate Survey no more frequently than once every two years, consistent with federal regulations, with a goal of completion by March 1.

(e) By March 1 of each year, the Department of Finance shall provide to the State Department of Education the state median income amount for a four-person household in California based on the best available data. The State Department of Education shall adjust its fee schedule for child care providers to reflect this updated state median income; however, no changes based on revisions to the state median income amount shall be implemented midyear.

(f) Notwithstanding the June 1 date specified in subdivision (b), changes to the regional market rate schedules and fee schedules may be made at any other time to reflect the availability of accurate data necessary for their completion, provided these documents receive the approval of the Department of Finance. The Department of Finance shall review the changes within 30 working days of submission and the State Department of Education shall resolve conflicts within an additional 30 working day period. Contractors shall be given adequate notice before the effective date of the approved schedules. It is the intent of the Legislature that contracts for services not be delayed by the timing of the availability of accurate data needed to update these schedules.

(Amended by Stats. 2014, Ch. 687, Sec. 3. Effective September 27, 2014.)



8447.5

The State Department of Education may execute a multiyear application process. Multiyear applications may only be submitted by public and private agencies that have been fully compliant in executing prior contracts for at least the preceding three fiscal years as evidenced by all of the following:

(a) No fiscal audit disclaimer.

(b) No program quality deficiencies.

(c) No contract compliance deficiencies.

(d) No incidents of child abuse or molestation.

(e) No program management, administrative, or staffing deficiencies.

(f) Any other criteria as may be deemed necessary to safeguard the public trust.

(Amended by Stats. 1994, Ch. 922, Sec. 10. Effective January 1, 1995.)






ARTICLE 21 - Direct Service Contract Audit Requirements

8448

As used in this article:

(a) “Financial and compliance audit” means a systematic review or appraisal to determine each of the following:

(1) Whether the financial statements of an audited organization fairly present the financial position and the results of financial operations in accordance with generally accepted accounting principles.

(2) Whether the organization has complied with laws and regulations that may have a material effect upon the financial statements.

(b) “Public accountants” means certified public accountants, or state licensed public accountants.

(c) “Independent auditors” means public accountants who have no direct or indirect relationship with the functions or activities being audited or with the business conducted by any of the officials or contractors being audited.

(d) “Generally accepted auditing standards” means the auditing standards set forth in the financial and compliance element of the “Government Auditing Standards” issued by the Comptroller General of the United States and incorporating the audit standards of the American Institute of Certified Public Accountants.

(e) “Direct service contract” means any contract with any public or private entity for child care and development programs, resource and referral programs, and programs contracting to provide support services as defined in Section 8208.

(f) “Nonprofit organization” means an organization described in Section 501(c)(3) of the Internal Revenue Code of 1954 which is exempt from taxation under Section 501(a) of that code, or any nonprofit, scientific, or educational organization qualified under Section 23701d of the Revenue and Taxation Code.

(g) Annually, there shall be a single independent financial and compliance audit of organizations that contract with the state under a direct service contract. Any such audit shall include an evaluation of the accounting and control systems of the direct service contractor and of the activities by the contractor to comply with the financial requirements of direct service contracts received by the contractor from the state agency. The financial and compliance requirements to be reviewed during the audit shall be those developed and published by the State Department of Education in consultation with the Department of Finance. Audits carried out pursuant to this section shall be audits of the contractor rather than audits of individual contracts or programs. In the case of any contractor that receives less than twenty-five thousand dollars ($25,000) per year from any state agency, the audit required by this section shall be conducted biennially, unless there is evidence of fraud or other violation of state law in connection with the direct service contract. The cost of the audit may be included in direct service contracts.

The organization receiving funds from the state shall be responsible for obtaining the required financial and compliance audits of the organization and any subcontractors, except for direct service subcontracts and other subcontracts exempt from State Department of Education review, as agreed to by the Departments of Finance and General Services. The audits shall be made by independent auditors in accordance with generally accepted auditing standards. The audit shall be completed by the 15th day of the fifth month following the end of the contractor’s fiscal year. A copy of the required audit shall be filed with the State Department of Education upon its completion. In the event an audit is not filed, the State Department of Education shall notify the organization of the contract violation. The audit report filed shall be an integral part of the direct service contract file.

(h) (1) Nothing in this article limits the authority of the State Department of Education to make audits of direct service contracts. However, if independent audits arranged for by direct service contractors meet generally accepted auditing standards, the State Department of Education shall rely on those audits and any additional audit work shall build upon the work already done.

(2) Nothing in this article precludes the state from conducting, or contracting for the conduct of, contract performance audits which are not financial and compliance audits.

(3) Nothing in this article limits the state’s responsibility or authority to enforce state law or regulations, procedures, or reporting requirements arising pursuant thereto.

(4) Nothing in this article limits the responsibility of the State Department of Education to provide an independent appeal procedure according to the provisions of the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2) of the Government Code.

(Amended by Stats. 2003, Ch. 107, Sec. 2. Effective January 1, 2004.)



8450

(a) All child development contractors are encouraged to develop and maintain a reserve within the child development fund, derived from earned but unexpended funds. Child development contractors may retain all earned funds. For purposes of this section, “earned funds” are those for which the required number of eligible service units have been provided.

(b) (1) Earned funds shall not be expended for activities proscribed by Section 8406.7. Earned but unexpended funds shall remain in the contractor’s reserve account within the child development fund and shall be expended only by direct service child development programs that are funded under contract with the department.

(2) (A) Commencing July 1, 2011, a contractor may retain a reserve fund balance, separate from the reserve fund retained pursuant to subdivision (c) or (d), equal to 5 percent of the sum of the maximum reimbursable amounts of all contracts to which the contractor is a party, or two thousand dollars ($2,000), whichever is greater. This paragraph applies to direct service child development contracting agencies that are funded under contract with the department and are not a California state preschool program contracting agency.

(B) A California state preschool program contracting agency may retain a reserve fund balance, separate from the reserve fund retained pursuant to subdivision (c) or (d), equal to 15 percent of the sum of the maximum reimbursable amounts of all contracts to which the contractor is a party, or two thousand dollars ($2,000), whichever is greater. Of the 15 percent retained, 10 percent shall solely be used for purposes of professional development for California state preschool program instructional staff. This paragraph applies to California state preschool program contracting agencies that are funded under contract with the department.

(c) Notwithstanding subdivisions (a) and (b), a contractor may retain a reserve fund balance for a resource and referral program, separate from the balance retained pursuant to subdivision (b) or (d), not to exceed 3 percent of the contract amount. Funds from this reserve account may be expended only by resource and referral programs that are funded under contract with the department.

(d) Notwithstanding subdivisions (a) and (b), a contractor may retain a reserve fund balance for alternative payment model and certificate child care contracts, separate from the reserve fund retained pursuant to subdivisions (b) and (c). Funds from this reserve account may be expended only by alternative payment model and certificate child care programs that are funded under contract with the department. The reserve amount allowed by this section may not exceed either of the following, whichever is greater:

(1) Two percent of the sum of the parts of each contract to which that contractor is a party that is allowed for administration pursuant to Section 8276.7 and that is allowed for supportive services pursuant to the provisions of the contract.

(2) One thousand dollars ($1,000).

(e) Each contractor’s audit shall identify any funds earned by the contractor for each contract through the provision of contracted services in excess of funds expended.

(f) Any interest earned on reserve funds shall be included in the fund balance of the reserve. This reserve fund shall be maintained in an interest-bearing account.

(g) Moneys in a contractor’s reserve fund may be used only for expenses that are reasonable and necessary costs as defined in subdivision (n) of Section 8208.

(h) Any reserve fund balance in excess of the amount authorized pursuant to subdivisions (b), (c), and (d) shall be returned to the department pursuant to procedures established by the department.

(i) Upon termination of all child development contracts between a contractor and the department, all moneys in a contractor’s reserve fund shall be returned to the department pursuant to procedures established by the department.

(j) Expenditures from, additions to, and balances in, the reserve fund shall be included in the contracting agency’s annual financial statements and audit.

(Amended by Stats. 2014, Ch. 687, Sec. 4. Effective September 27, 2014.)






ARTICLE 22.5 - After School Learning and Safe Neighborhoods Partnerships Program

8482

There is hereby established the After School Education and Safety Program. All references to it by its prior name, the Before and After School Learning and Safe Neighborhoods Partnerships Program, in this article and other state law shall now identify it by its new name. The purpose of this program is to create incentives for establishing locally driven before and after school enrichment programs both during schooldays and summer, intersession, or vacation days that partner public schools and communities to provide academic and literacy support and safe, constructive alternatives for youth. The term public school includes charter schools.

(Amended November 5, 2002, by initiative Proposition 49, Sec. 5. Note: Prop. 49 is titled the After School Education and Safety Program Act of 2002.)



8482.1

For purposes of this article, Article 19 (commencing with Section 8420), and Article 22.6 (commencing with Section 8484.7), the following definitions shall apply:

(a) “Expanded learning” means before school, after school, summer, or intersession learning programs that focus on developing the academic, social, emotional, and physical needs and interests of pupils through hands-on, engaging learning experiences. It is the intent of the Legislature that expanded learning programs are pupil-centered, results driven, include community partners, and complement, but do not replicate, learning activities in the regular schoolday and school year.

(b) “Summer grant” means funding to operate any program in excess of 180 regular schooldays or during any combination of summer, intersession, or vacation periods.

(Added by Stats. 2014, Ch. 370, Sec. 10. Effective January 1, 2015.)



8482.3

(a) The After School Education and Safety Program shall be established to serve pupils in kindergarten and grades 1 to 9, inclusive, at participating public elementary, middle, junior high, and charter schools.

(b) A program may operate a before school component of a program, an after school component, or both the before and after school components of a program, on one or multiple schoolsites. If a program operates at multiple schoolsites, only one application shall be required for its establishment.

(c) (1) Each component of a program established pursuant to this article shall consist of the following two elements:

(A) An educational and literacy element in which tutoring or homework assistance is provided in one or more of the following areas: language arts, mathematics, history and social science, computer training, or science.

(B) An educational enrichment element that may include, but need not be limited to, fine arts, career technical education, recreation, physical fitness, and prevention activities.

(2) Notwithstanding any other provision of this article, the majority of the time spent by a pupil who is in kindergarten or any of grades 1 to 9, inclusive, and who is participating in a career technical education element of a program established pursuant to this article shall be at a site that complies with Section 8484.6.

(d) (1) Applicants shall agree that snacks made available through a program shall conform to the nutrition standards in Article 2.5 (commencing with Section 49430) of Chapter 9 of Part 27 of Division 4 of Title 2.

(2) Applicants shall agree that meals made available through a program shall conform to the nutrition standards of the United States Department of Agriculture’s at-risk afterschool meal component of the Child and Adult Care Food Program (42 U.S.C. Sec. 1766).

(e) Applicants for programs established pursuant to this article may include any of the following:

(1) A local educational agency, including, but not limited to, a charter school, the California School for the Deaf (northern California), the California School for the Deaf (southern California), and the California School for the Blind.

(2) A city, county, or nonprofit organization in partnership with, and with the approval of, a local educational agency or agencies.

(f) Applicants for grants pursuant to this article shall ensure that each of the following requirements is fulfilled, if applicable:

(1) The application documents the commitments of each partner to operate a program on that site or sites.

(2) The application has been approved by the school district, or the charter school governing body, and the principal of each participating school for each schoolsite or other site.

(3) Each partner in the application agrees to share responsibility for the quality of the program.

(4) The application designates the public agency or local educational agency partner to act as the fiscal agent. For purposes of this section, “public agency” means only a county board of supervisors or if the city is incorporated or has a charter, a city council.

(5) Applicants agree to follow all fiscal reporting and auditing standards required by the department.

(6) Applicants agree to incorporate into the program both of the elements required pursuant to subdivision (c).

(7) Applicants agree to provide information to the department for the purpose of program evaluation pursuant to Section 8483.55.

(8) Applicants shall certify that program evaluations will be based upon Section 8484 and upon any requirements recommended by the Advisory Committee on Before and After School Programs and adopted by the state board, in compliance with subdivision (g) of Section 8482.4.

(9) The application states the targeted number of pupils to be served by the program.

(10) Applicants agree to provide the following information on participating pupils to the department:

(A) Schoolday attendance rates.

(B) Program attendance.

(g) (1) Grantees shall review their after school program plans every three years, including, but not limited to, all of the following:

(A) Program goals. A grantee may specify any new program goals that will apply to the following three years during the grant renewal process.

(B) Program content, including the elements identified in subdivision (c).

(C) Outcome measures selected from those identified in subdivision (a) of Section 8484 that the grantee will use for the next three years.

(D) Any other information requested by the department.

(E) If the program goals or outcome measures change as a result of this review, the grantee shall notify the department in a manner prescribed by the department.

(F) The grantee shall maintain documentation of the after school program plan for a minimum of five years.

(2) The department shall monitor this review as part of its onsite monitoring process.

(Amended by Stats. 2014, Ch. 370, Sec. 11. Effective January 1, 2015. Note: This section was amended on Nov. 5, 2002, by initiative Prop. 49.)



8482.4

(a) The department shall review applications submitted under this article to determine whether the applicable requirements in subdivision (f) of Section 8482.3 have been fulfilled.

(b) The department shall use the per-pupil formulas established pursuant to subparagraph (C) of paragraph (1) of subdivision (a) of Section 8483.7 and the targeted number of pupils to be served, as established pursuant to paragraph (9) of subdivision (f) of Section 8482.3, to determine the appropriate grant amount.

(c) A grantee that establishes a program pursuant to this chapter is eligible to receive a three-year renewable grant subject to semi-annual reporting. Funding for a grant shall be allocated in annual increments for a period of not more than three years, contingent upon the availability of funds for those grants pursuant to Section 8483.5.

(d) The department shall notify new grantees of their award status and dollar amount of the award, if any, in writing on or before May 15 of each year in which new grants are awarded.

(e) A first-year grant award shall be made no later than 60 days after enactment of the annual Budget Act and any authorizing legislation. A grant award for the second and subsequent fiscal years shall be made no later than 30 days after enactment of the annual Budget Act and any authorizing legislation.

(f) The department shall allocate 65 percent of the first-year grant amount no later than 30 days after the grantee submits the grant award acceptance letter to the department. Of the remaining 35 percent of the grant, the department shall allocate 25 percent or more of the funds within the operational period of the program and may retain up to 10 percent of the total grant until all administrative requirements of the grant have been met. For the second and subsequent years of the grant, the department shall allocate 65 percent of the annual grant amount for that year no later than 30 days after the annual Budget Act becomes effective. Of the remaining 35 percent of the grant, the department shall allocate 25 percent or more of the funds within the operational period of the program and may retain up to 10 percent of the total grant until all administrative requirements of the grant have been met.

(g) The Advisory Committee on Before and After School Programs shall make recommendations on reporting requirements for program evaluation and review consistent with subdivision (b) of Section 8483.55 to the department on or before June 30, 2007. The department shall review the committee’s recommendations and present them, along with the department’s recommendations, to the state board on or before September 30, 2007. The state board shall adopt requirements for program evaluation and review on or before November 30, 2007.

(h) (1) The department shall provide notice to all schools eligible for grants pursuant to this article regarding the availability of those grants and the application process.

(2) The department shall make the application available through its Internet Web site. The department shall determine the dates by which applications will be periodically considered for funding.

(Added by Stats. 2006, Ch. 380, Sec. 10. Effective September 21, 2006.)



8482.5

(a) Priority for funding programs established pursuant to this article shall be given to schools where a minimum of 50 percent of the pupils in elementary schools and 50 percent of the pupils in middle and junior high schools are eligible for free or reduced cost meals through the school lunch program of the United States Department of Agriculture.

(b) Every program established pursuant to this article shall be planned through a collaborative process that includes parents, youth, and representatives of participating public schools, governmental agencies, such as city and county parks and recreation departments, local law enforcement, community organizations, and the private sector.

(Amended (as amended by Prop. 49) by Stats. 2006, Ch. 380, Sec. 13. Effective September 21, 2006. Note: This section was amended on Nov. 5, 2002, by initiative Prop. 49.)



8482.55

(a) To accomplish the purposes of the After School Education and Safety Program, commencing with the fiscal year beginning July 1, 2004, and for each fiscal year thereafter, all grants made pursuant to this article shall be awarded as set forth in this section.

(b) (1) Grants made to public schools pursuant to this article for the 2005–06 fiscal year shall continue to be funded in each subsequent fiscal year at the 2005–06 fiscal year level, after the adjustments provided in paragraphs (1) and (2) of subdivision (a) of Section 8483.7 and paragraphs (1) and (2) of subdivision (a) of Section 8483.75 have been made, before any other grants are funded under this article, provided those schools continue to make application for the grants and are otherwise qualified pursuant to this article. Receipt of a grant at the 2005–06 fiscal year level made pursuant to this subdivision shall not affect a school’s eligibility for additional grant funding as permitted in subdivisions (c) and (d) up to the maximum grants permitted in Sections 8483.7 and 8483.75.

(2) (A) An elementary or middle school program grantee funded pursuant to Section 8484.8 shall apply to receive a new grant under this article in the 2006–07 fiscal year. These programs shall receive priority for funding before any new grant is funded pursuant to this article if the program is otherwise qualified pursuant to this article. Notwithstanding the maximum grant amounts permitted in Sections 8483.7 and 8483.75, the grantee shall receive the same amount of grant funding that it was awarded pursuant to Section 8484.8 in the fiscal year before the year for which the grantee requests funding pursuant to this article. The grantee shall apply to the department, and elect to receive funding under this article, on or before a date established by the department that is before the date by which the department awards new grants pursuant to this article.

(B) Grantees funded pursuant to Section 8484.8 in the 2005–06 fiscal year may elect to receive funding pursuant to this article after the 2006–07 fiscal year and shall be funded under the conditions outlined in subparagraph (A), if funds are available.

(c) Each public elementary, middle, and junior high school in the state shall be eligible to receive a three-year renewable after school grant for after school programs to be operated during the regular school year, as provided in subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7. In the case of schools serving a combination of elementary, middle, and junior high school pupils, the applicant may apply for a grant with funding based on the middle school grant maximum. The program shall comply with the elementary program and attendance requirements for pupils in the elementary grades. For purposes of this article, a school serving a combination of middle and junior high school and high school pupils shall be eligible to apply for a grant to serve pupils through grade 9. Except as provided in this subdivision, grants for after school programs made pursuant to this subdivision shall be subject to all other sections of this article. Grants for after school programs made pursuant to this subdivision shall not exceed one hundred twelve thousand five hundred dollars ($112,500) for each regular school year for each elementary school or one hundred fifty thousand dollars ($150,000) for each regular school year for each middle or junior high school. Except as provided in subdivision (f) of this section and subdivision (a) of Section 8482.5, each public elementary, middle, and junior high school in the state shall have equal priority of funding for grants for after school programs made pursuant to this subdivision. Receipt of a grant for an after school program made pursuant to this subdivision shall not affect a school’s eligibility for additional grant funding as permitted in subdivision (d) up to the maximum grants permitted in Sections 8483.7 and 8483.75. Grants made pursuant to this subdivision shall be funded after grants made pursuant to subdivision (b) and before any grants made pursuant to subdivision (d). Grants made pursuant to this subdivision shall be referred to as “After School Education and Safety Universal Grants.”

(d) All funds remaining from the appropriation provided in Section 8483.5 after award of grants pursuant to subdivisions (b) and (c) shall be distributed pursuant to Sections 8483.7 and 8483.75. Grants for programs made pursuant to this subdivision shall be subject to all other sections of this article. Priority for grants for programs made pursuant to this subdivision shall be established pursuant to subdivision (a) of Section 8482.5 and Section 8483.3.

(e) With the exception of schools previously funded under both this article and Section 8484.8, a school shall not receive grants in excess of the amounts provided in Sections 8483.7 and 8483.75.

(f) If in any fiscal year the appropriation made pursuant to Section 8483.5 is insufficient to fund all eligible schools who submit an eligible application for After School Education and Safety Universal Grants pursuant to subdivision (c), priority for After School Education and Safety Universal Grants shall be established pursuant to subdivision (a) of Sections 8482.5 and 8483.3.

(Amended by Stats. 2014, Ch. 370, Sec. 12. Effective January 1, 2015. Note: This section was added on Nov. 5, 2002, by initiative Prop. 49.)



8482.6

Every pupil attending a school operating a program pursuant to this article is eligible to participate in the program, subject to program capacity. A program established pursuant to this article is not required to charge family fees or conduct individual eligibility determination based on need or income.

(Amended (as added by Stats. 1998, Ch. 320) by Stats. 2001, Ch. 545, Sec. 11. Effective January 1, 2002.)



8482.8

(a) If there is a significant barrier to pupil participation in a program established pursuant to this article at the school of attendance for either the before school or the after school component, an applicant may request approval from the Superintendent, before or during the grant application process, to provide services at another schoolsite for that component. An applicant that requests approval shall describe the manner in which the applicant intends to provide safe, supervised transportation between schoolsites; ensure communication among teachers in the regular school program, staff in the before school and after school components of the program, and parents of pupils; and coordinate the educational and literacy component of the before and after school components of the program with the regular school programs of participating pupils.

(b) For purposes of this article, a significant barrier to pupil participation in the before school or the after school component of a program established pursuant to this chapter means either of the following:

(1) Fewer than 20 pupils participating in the component of the program.

(2) Extreme transportation constraints, including, but not limited to, desegregation bussing, bussing for magnet or open enrollment schools, or pupil dependence on public transportation.

(c) In addition to the authority to transfer funds among school programs pursuant to Sections 8483.7 and 8483.75, and in addition to the flexibility provided by subdivisions (a) and (b), a program grantee that is temporarily prevented from operating a program established pursuant to this article at the program site due to natural disaster, civil unrest, or imminent danger to pupils or staff may shift program funds to the sites of other programs established pursuant to this article to meet attendance targets during that time period.

(d) If a program grantee is temporarily prevented from operating its entire program due to natural disaster, civil unrest, or imminent danger to pupils or staff, the department may recommend, and the state board may approve, a request by the grantee for payment equal to the amount of funding the grantee would have received if it had been able to operate its entire program during that time period.

(e) Upon the request of a program grantee, the state board may approve other unforeseen events as qualifying a program grantee to use the authority provided by subdivisions (c) and (d).

(Amended by Stats. 2014, Ch. 370, Sec. 13. Effective January 1, 2015.)



8483

(a) (1) Every after school component of a program established pursuant to this article shall commence immediately upon the conclusion of the regular schoolday, and operate a minimum of 15 hours per week, and at least until 6 p.m. on every regular schoolday. Every after school component of the program shall establish a policy regarding reasonable early daily release of pupils from the program. For those programs or schoolsites operating in a community where the early release policy does not meet the unique needs of that community or school, or both, documented evidence may be submitted to the department for an exception and a request for approval of an alternative plan.

(2) It is the intent of the Legislature that elementary school pupils participate in the full day of the program every day during which pupils participate and that pupils in middle school or junior high school attend a minimum of nine hours a week and three days a week to accomplish program goals.

(3) In order to develop an age-appropriate after school program for pupils in middle school or junior high school, programs established pursuant to this article may implement a flexible attendance schedule for those pupils. Priority for enrollment of pupils in middle school or junior high school shall be given to pupils who attend daily.

(b) The administrators of a program established pursuant to this article have the option of operating during any combination of summer, intersession, or vacation periods for a minimum of three hours per day for the regular school year pursuant to Section 8483.7.

(Amended by Stats. 2006, Ch. 380, Sec. 15. Effective September 21, 2006.)



8483.1

(a) (1) Every before school program component established pursuant to this article shall in no instance operate for less than one and one-half hours per regular schoolday. Every program shall establish a policy regarding reasonable late daily arrival of pupils to the program.

(2) (A) It is the intent of the Legislature that elementary school pupils participate in the full day of the program every day during which pupils participate and that pupils in middle school or junior high school attend a minimum of six hours a week or three days a week to accomplish program goals, except when arriving late in accordance with the late arrival policy described in paragraph (1) or as reasonably necessary.

(B) A pupil who attends less than one-half of the daily program hours shall not be counted for the purposes of attendance.

(3) In order to develop an age-appropriate before school program for pupils in middle school or junior high school, programs established pursuant to this article may implement a flexible attendance schedule for those pupils. Priority for enrollment of pupils in middle school or junior high school shall be given to pupils who attend daily.

(b) The administrators of a before school program established pursuant to this article shall have the option of operating during any combination of summer, intersession, or vacation periods for a minimum of two hours per day for the regular school year pursuant to Section 8483.75.

(c) Every before school program component established pursuant to this article shall offer a breakfast meal as described by Section 49553 for all program participants.

(Amended by Stats. 2006, Ch. 380, Sec. 16. Effective September 21, 2006.)



8483.2

Notwithstanding any other provision of this article, any program electing to operate both a before and after school component for the same pupils during summer, intersession, or vacation periods must operate these programs a minimum of four and one-half hours per day.

(Amended by Stats. 2006, Ch. 380, Sec. 17. Effective September 21, 2006.)



8483.25

The State Department of Education shall provide notice to all schools eligible for grants under this article of the availability of such grants as well as the process for making application.

(Added November 5, 2002, by initiative Proposition 49, Sec. 9.)



8483.3

(a) The department shall select applicants to participate in the program established pursuant to this article from among applicants that apply on forms and in a manner prescribed by the department. It is the intent of the Legislature that the manner prescribed by the department, to the extent possible, allow for short and concise applicant responses. To the extent possible, the selection of applicants by the department shall result in an equitable distribution of grant awards pursuant to Section 8483.7 to applicants in northern, southern, and central California, and in urban, suburban, and rural areas of California.

(b) The department shall consider the following in selecting schools to participate in the program established pursuant to this article:

(1) Percentage of pupils eligible for free and reduced-price lunch.

(2) Other indicators of need for the program, including, but not limited to, socioeconomic status of the neighborhoods in which participating pupils reside, the percentage of English language learners at the school, and the availability of programs in the community in which participating pupils reside.

(c) The application shall certify all of the following:

(1) Inclusion of an educational element.

(2) Inclusion of an enrichment element. These opportunities may include arts, career technical education, recreation, technology, and other activities to support positive youth development.

(3) That the program will provide a safe physical and emotional environment, opportunities for relationship building, and promote active pupil engagement.

(4) Staff training and development will be provided.

(5) Integration with the regular schoolday and other expanded learning opportunities.

(6) Community collaboration, including, but not limited to, demonstrated support of the schoolsite principal and staff.

(7) Opportunities for physical activity.

(8) Inclusion of a nutritional snack, meal, or both.

(9) Fiscal accountability.

(10) Availability of required local matching funds.

(11) That the program will meet all of the evaluation requirements.

(12) Collection and use of pupil social, behavioral, or skill development data collection to support quality program improvement processes. These pupil data outcomes may relate to specific social-emotional competencies, including, but not necessarily limited to, social skills, self-control, academic mindset, perseverance, conflict resolution, and school-connectedness.

(d) Subdivision (b) does not apply to an applicant school that meets the priority criteria described in subdivision (a) of Section 8482.5.

(Amended (as amended by Stats. 2013, Ch. 706, Sec. 3) by Stats. 2014, Ch. 370, Sec. 14. Effective January 1, 2015.)



8483.4

The administrator of every program established pursuant to this article shall establish minimum qualifications for each staff position that, at a minimum, ensure that all staff members who directly supervise pupils meet the minimum qualifications for an instructional aide, pursuant to the policies of the school district. Selection of the program site supervisors shall be subject to the approval of the schoolsite principal. The administrator shall also ensure that the program maintains a pupil-to-staff member ratio of no more than 20 to 1. All program staff and volunteers shall be subject to the health screening and fingerprint clearance requirements in current law and district policy for school personnel and volunteers in the school district.

(Amended (as added by Stats. 1998, Ch. 320) by Stats. 2001, Ch. 545, Sec. 20. Effective January 1, 2002.)



8483.5

(a) It is the intent of the Legislature that a minimum of eighty-five million dollars ($85,000,000) be appropriated for the program established pursuant to this article, through the annual Budget Act. Of the funds appropriated for the program, current grant recipients have priority for receiving continued funding for the same purposes for which they previously received an award. This subdivision shall be in effect only until June 30, 2004.

(b) Commencing with the fiscal year beginning July 1, 2004, and for each fiscal year thereafter, there shall be continuously appropriated to the State Department of Education from the General Fund for the program established pursuant to this article an amount not to exceed five hundred fifty million dollars ($550,000,000) that is the greater of (1) an amount equal to the appropriation from the General Fund for the program established pursuant to this article for the immediately preceding fiscal year, or (2) an amount equal to the sum of (A) the appropriation from the General Fund for the program established pursuant to this article for fiscal year 2003–04 and (B) the amount by which the state’s non-guaranteed General Fund appropriations for the current fiscal year exceed the sum of (i) the amount of the state’s non-guaranteed General Fund appropriations for the base year plus (ii) one billion five hundred million dollars ($1,500,000,000). Nothing in this section prohibits the Legislature from appropriating funds for the program established pursuant to this article in excess of this continuous appropriation.

(c) For purposes of this section, the term “state’s non-guaranteed General Fund appropriations” shall mean those General Fund appropriations of the state in a fiscal year other than those appropriations guaranteed to be applied by the state for the support of school districts and community college districts pursuant to Sections 8 and 8.5 of Article XVI of the California Constitution. For purposes of this section, the “base year” is the fiscal year during the period July 1, 2000 through June 30, 2004 for which the state’s non-guaranteed General Fund appropriations are the highest as compared to any other fiscal year during such period.

(d) Notwithstanding subdivision (b), in any fiscal year in which the Legislature has legal authority pursuant to paragraph (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution to reduce the moneys applied by the state for the support of school districts and community college districts for the current fiscal year as compared to the moneys applied by the state for the support of school districts and community colleges during the immediately preceding fiscal year, the continuous appropriation pursuant to subdivision (b) shall be reduced for that fiscal year by the same percentage by which the moneys applied by the state for the support of school districts and community college districts in the current fiscal year is less than the moneys applied by the state for the support of school districts and community college districts during the immediately preceding fiscal year.

(e) All funds expended pursuant to this article shall be used only for the purposes expressed in this article. Except for funds expended pursuant to subdivision (b) of Section 8482.55, all funds expended pursuant to this article shall be used to supplement and not supplant existing levels of service.

(Amended November 5, 2002, by initiative Proposition 49, Sec. 10.)



8483.51

For purposes of Section 8483.5, the term “continuously appropriated” shall not be construed to mean “without regard to fiscal year.” The funds appropriated pursuant to subdivision (b) of Section 8483.5 are available for encumbrance for one year after the date upon which they first become available for encumbrance and are subject to Section 16304.1 of the Government Code.

(Added by Stats. 2008, 3rd Ex. Sess., Ch. 2, Sec. 1. Effective February 16, 2008.)



8483.55

(a) From the funds appropriated pursuant to subdivision (b) of Section 8483.5, the department may spend 1.5 percent to cover evaluation costs and to provide training and support to ensure quality program implementation, development, and sustainability and may pay its costs of awarding and monitoring grants.

(b) Beginning with the 2006–07 fiscal year, 1.5 percent of the funds appropriated pursuant to this article shall be available to the department for purposes of providing technical assistance, evaluation, and training services, and for providing local assistance funds to support program improvement and technical assistance.

(1) The department shall provide directly, or contract for, technical assistance for new programs and any program that is not meeting attendance or performance goals, or both, and requests that assistance. The department shall allocate an appropriate level of technical assistance funds to the regional system of support to support program startup within 45 days after grant awards to programs.

(2) (A) Training and support shall include, but is not limited to, the development and distribution of voluntary guidelines for physical activity programs established pursuant to paragraph (2) of subdivision (c) of Section 8482.3, that expand the learning opportunities of the schoolday.

(B) The department shall distribute these voluntary guidelines for physical activity programs on or before July 1, 2009.

(c) The department shall contract for an independent statewide evaluation of the effectiveness of programs funded pursuant to this article to be prepared and submitted to the Legislature. The evaluation shall include a comparison of outcomes for participating pupils and similarly situated pupils who did not participate in the program. A report shall be submitted to the Governor and the Legislature on or before October 1, 2011, providing data that includes, but is not limited to, all of the following:

(1) Data collected pursuant to Section 8484.

(2) Data adopted through the process outlined in subdivision (b) of Section 8421.5 and subdivision (g) of Section 8482.4.

(3) Number and type of sites and grantees participating in the program.

(4) Pupil program attendance, as reported semiannually, and pupil schoolday attendance, as reported annually.

(5) Pupil program participation rates.

(6) Quality of program drawing on the research of the Academy of Sciences on critical features of programs that support healthy youth development.

(7) The participation rates of local educational agencies.

(8) Local partnerships.

(9) The academic performance of participating pupils in English language arts and mathematics, as measured by the results of the Standardized Testing and Reporting (STAR) Program established pursuant to Section 60640.

(d) A final report shall be submitted to the Governor and the Legislature on or before December 1, 2011. The final report shall include, but not be limited to, all of the following:

(1) Updated data on the measures specified in subdivision (b), including, but not limited to, changes in those measures.

(2) The prevalence and frequency of activities included in funded programs.

(Amended by Stats. 2006, Ch. 380, Sec. 19. Effective September 21, 2006. Note: This section was added on Nov. 5, 2002, by initiative Prop. 49.)



8483.6

Notwithstanding subdivision (f) of Section 41202, in any fiscal year commencing with the fiscal year beginning July 1, 2004, that portion of any continuous appropriation made by Section 8483.5 for the program established pursuant to this article which is in excess of the amount appropriated for the program established pursuant to this article for the immediately preceding fiscal year shall not be appropriated until the Legislature has appropriated sums sufficient to fully fund the requirements of Sections 8 and 8.5 of Article XVI of the California Constitution for that year and shall be appropriated in addition to the sums required by, and shall not be considered towards fulfilling the funding requirements of, Sections 8 and 8.5 of Article XVI of the California Constitution for that fiscal year.

(Added November 5, 2002, by initiative Proposition 49, Sec. 12.)



8483.7

(a) (1) (A) Each school that establishes a program pursuant to this article is eligible to receive a three-year after school grant, that shall be awarded in three one-year increments and is subject to semiannual attendance reporting and requirements as described in Section 8482.3 once every three years.

(i) The department shall provide technical support for development of a program improvement plan for grantees under the following conditions:

(I) If actual pupil attendance falls below 75 percent of the target attendance level in any year of the grant.

(II) If the grantee fails, in any year of the grant, to demonstrate measurable outcomes pursuant to Section 8484.

(ii) The department shall adjust the grant level of any school within the program that is under its targeted attendance level by more than 15 percent in each of two consecutive years.

(iii) In any year after the initial grant year, if the actual attendance level of a school within the program falls below 75 percent of the target attendance level, the department shall perform a review of the program and adjust the grant level as the department deems appropriate.

(iv) The department shall create a process to allow a grantee to voluntarily lower its annual grant amount if one or more sites are unable to meet the proposed pupil attendance levels by the end of the second year of the grant.

(v) A grantee who has had its grant amount reduced may subsequently request an increase in funding up to the maximum grant amounts provided under this subdivision.

(vi) The department may terminate the grant of any site or program that does not comply with fiscal reporting, attendance reporting, or outcomes reporting requirements established by the department and pursuant to Section 8484. The department may withhold the grant allocation for a program or site if the prior grant year’s fiscal or attendance reporting remains outstanding, until the reports have been filed with the department.

(vii) Notwithstanding any other provision of this subdivision or any other law, after the technical assistance required under clause (i) has been provided, the department may at any time terminate the grant of a school in a program that fails for three consecutive years to meet either of the following requirements:

(I) Demonstrate measurable program outcomes pursuant to Section 8484.

(II) Attain 75 percent of its proposed attendance level after having had its program reviewed and grant level adjusted by the department.

(B) After school grants may be awarded to applicants that have demonstrated readiness to begin operation of a program or to expand existing programs.

(C) The maximum total after school grant amount awarded annually pursuant to this paragraph shall be one hundred twelve thousand five hundred dollars ($112,500) for each regular school year for each elementary school and one hundred fifty thousand dollars ($150,000) for each regular school year for each middle or junior high school. The Superintendent shall determine the total annual after school grant amount for which a site is eligible based on a formula of seven dollars and fifty cents ($7.50) per pupil per day of pupil attendance that the program plans to serve, with a maximum total grant of thirty-seven dollars and fifty cents ($37.50) per projected pupil per week, and a formula of seven dollars and fifty cents ($7.50) per projected pupil per day of staff development, with a maximum of three staff development days per year. A program may provide the three days of staff development during regular program hours using funds from the total grant award.

(2) For large schools, the maximum total grant amounts described in paragraph (1) may be increased based on the following formulas, up to a maximum amount of twice the respective limits specified in paragraph (1):

(A) For elementary schools, multiply one hundred thirteen dollars ($113) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 600.

(B) For middle schools, multiply one hundred thirteen dollars ($113) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 900.

(3) The maximum total grant amounts set forth in subparagraph (C) of paragraph (1) may be increased from any funds made available for this purpose in the annual Budget Act for participating schools that have pupils on waiting lists for the program. Grants may be increased by the lesser of an amount that is either 25 percent of the current maximum total grant amount or equal to the proportion of pupils unserved by the program as measured by documented waiting lists as of January 1 of the previous grant year, compared to the actual after school enrollment on the same date. The amount of the required cash or in-kind matching funds shall be increased accordingly. First priority for an increased maximum grant pursuant to this paragraph shall be given to schools that qualify for funding pursuant to subdivision (b) of Section 8482.55. Second priority shall be given to schools that receive funding priority pursuant to subdivision (f) of Section 8482.55.

(4) The minimum total after school grant amount for each schoolsite that may be awarded pursuant to this section shall be computed by multiplying the applicable rate per pupil per day of pupil attendance by 20 pupils being served for 180 regular schooldays.

(5) A school that establishes a program pursuant to this section is eligible to receive a summer grant to operate the program in excess of 180 regular schooldays or during any combination of summer, intersession, or vacation periods for a maximum of the lesser of the following amounts:

(A) Seven dollars and fifty cents ($7.50) per day per pupil.

(B) Thirty percent of the total grant amount awarded to the school per school year pursuant to subparagraph (C) of paragraph (1).

(C) Notwithstanding subparagraphs (A) and (B), the maximum total summer grant that may be awarded annually pursuant to this paragraph shall be thirty-three thousand seven hundred fifty dollars ($33,750) for each regular school year for each elementary school and forty-five thousand dollars ($45,000) for each regular school year for each middle or junior high school.

(6) Additional funding may be made available for transportation in programs that meet the requirements of Section 8484.65, in an amount not to exceed fifteen thousand dollars ($15,000) per site, per school year, as funds are available, in accordance with the local community after school program needs as determined by the department. Programs shall submit to the department for consideration evidence of the need for after school transportation funds specific to after school programs pursuant to this article. Funding under this paragraph may be used to supplement, but not supplant, local transportation services.

(7) Each program shall provide an amount of cash or in-kind local funds equal to not less than one-third of the total grant from the school district, governmental agencies, community organizations, or the private sector. Facilities or space usage may fulfill not more than 25 percent of the required local contribution.

(8) (A) A grantee may allocate, with departmental approval, up to 125 percent of the maximum total grant amount for an individual school, so long as the maximum total grant amount for all school programs administered by the program grantee is not exceeded.

(B) A program grantee that transfers funds for purposes of administering a program pursuant to subparagraph (A) shall have an established waiting list for enrollment, and may transfer only from another school program that has met a minimum of 70 percent of its attendance goal.

(b) The administrator of a program established pursuant to this article may supplement, but not supplant, existing funding for after school programs with grant funds awarded pursuant to this article. State categorical funds for remedial education activities shall not be used to make the required contribution of local funds for those after school programs.

(c) Up to 15 percent of the initial year’s grant amount for each grant recipient may be used for startup costs. Under no circumstance shall funding for startup costs result in an increase in the grant recipient’s total funding above the approved grant amount.

(d) For each year of the grant, the department shall award the total grant amount for that year not later than 30 days after the date the grantee accepts the grant.

(e) The department may adjust the amount of a direct grant, awarded to a new applicant pursuant to this section, on the basis of the program start date, as determined by the department.

(Amended by Stats. 2014, Ch. 370, Sec. 15. Effective January 1, 2015.)



8483.75

(a) (1) (A) Each school that establishes a before school program component pursuant to Section 8483.1 is eligible to receive a three-year renewable after school grant, that shall be awarded in three one-year increments and is subject to semiannual attendance reporting and renewal as required by the department. Before school programs established pursuant to this section shall be subject to the same reporting and accountability provisions described in subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7.

(B) The maximum total grant amount awarded annually pursuant to this paragraph shall be thirty-seven thousand five hundred dollars ($37,500) for each regular school year for each elementary school and forty-nine thousand dollars ($49,000) for each regular school year for each middle or junior high school.

(C) The Superintendent shall determine the total annual after school grant amount for which a site is eligible based on a formula of five dollars ($5) per pupil per day that the program plans to serve, with a maximum total grant of twenty-five dollars ($25) per projected pupil per week.

(2) For large schools, the maximum total grant amounts described in paragraph (1) may be increased based on the following formulas, up to a maximum amount of twice the respective limits specified in paragraph (1):

(A) For elementary schools, multiply seventy-five dollars ($75) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 600.

(B) For middle schools, multiply seventy-five dollars ($75) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 900.

(3) A school that establishes a program pursuant to this section is eligible to receive a summer grant to operate the program in excess of 180 regular schooldays during any combination of summer, intersession, or vacation periods for a maximum of 30 percent of the total grant amount awarded to the school per school year under this subdivision.

(4) Each program shall provide an amount of cash or in-kind local funds equal to not less than one-third of the total grant from the school district, governmental agencies, community organizations, or the private sector. Facilities or space usage may fulfill not more than 25 percent of the required local contribution.

(5) (A) The department may award up to 125 percent of the maximum total grant amount for an individual school, so long as the maximum total grant amount for all school programs administered by the program grantee is not exceeded.

(B) A program grantee that is awarded funds pursuant to subparagraph (A) shall have an established waiting list for enrollment, and may receive funds only from another school program that has met a minimum of 70 percent of its attendance goal.

(b) The administrator of a program established pursuant to this article may supplement, but not supplant, existing funding for before school programs with grant funds awarded pursuant to this article. State categorical funds for remedial education activities shall not be used to make the required contribution of local funds for those before school programs.

(c) Up to 15 percent of the initial year’s grant amount for each grant recipient may be used for startup costs. Under no circumstance shall funding for startup costs result in an increase in the grant recipient’s total funding above the approved grant amount.

(d) For each year of the grant, the department shall award the total grant amount for that year not later than 30 days after the date the grantee accepts the grant.

(Amended by Stats. 2014, Ch. 370, Sec. 16. Effective January 1, 2015.)



8483.76

(a) A school that establishes a program pursuant to Section 8483.7 or 8483.75 is eligible to receive a summer grant to operate the program in excess of 180 regular schooldays or during any combination of summer, weekends, intersession, or vacation periods for a maximum of either 30 percent of the total grant amount awarded, per school year, to the school, or thirty-three thousand seven hundred fifty dollars ($33,750) for each regular school year for each elementary school and forty-five thousand dollars ($45,000) for each regular school year for each middle or junior high school.

(b) An existing after school summer grantee may operate a three-hour or a six-hour per day program. If the grantee operates a six-hour per day program, the target attendance level for the purpose of grant reductions pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7 shall be computed as if the grant award were based upon the lesser of fifteen dollars ($15) per day of pupil attendance or 30 percent of the total grant awarded to the school per school year.

(c) A summer grantee that operates a program pursuant to this section may change the location of the program to address the needs of pupils and school closures. The program may be conducted at an offsite location or at an alternate schoolsite. The summer grantee shall give notice to the department of the change of location and shall include a plan to provide safe transportation pursuant to Section 8484.6.

(d) A summer grantee that operates a program pursuant to this section may open eligibility to every pupil attending a school in the school district. Priority for enrollment shall be given to the pupils enrolled in the school that receives the grant.

(e) A summer grantee operating a six-hour per day program shall provide for each needy pupil at least one nutritionally adequate free or reduced-price meal during each program day.

(f) A summer grantee that operates a six-hour per day program is required to submit, for prior approval by the department, a revised program plan that includes all of the following:

(1) A plan for provision of the free or reduced-price meal required by subdivision (e).

(2) An attendance and early release policy for the program that is consistent with the local educational agency’s early release policy for the regular schoolday.

(Amended by Stats. 2014, Ch. 370, Sec. 17. Effective January 1, 2015.)



8483.8

In any fiscal year, if a program participant receives state funds to operate a program pursuant to this article that are in an amount in excess of the amount warranted, due to the program serving fewer pupils than planned, to raising an inadequate amount of matching funds, or for any other reason, the State Department of Education shall reduce any subsequent allocations by an amount equal to that overpayment. If the program participant discontinues participation in the program and no allocations are made after the determination that an overpayment has been made, the State Department of Education shall take the following action:

(a) In the case of local education agencies, the State Department of Education shall bill the agencies for the amount of the overpayment. If payment is not received within three months of the billing invoice date, an amount equal to the amount of the overpayment shall be withheld from the next principal apportionment to the agency.

(b) In the case of entities other than local education agencies, the State Department of Education shall bill the entities for the amount of the overpayment, and pursue appropriate legal remedies if not paid.

(Amended (as added by Stats. 1998, Ch. 320) by Stats. 2001, Ch. 545, Sec. 26. Effective January 1, 2002.)



8483.9

(a) A program participant receiving funding pursuant to this article may expend on indirect costs no more than the lesser of the following:

(1) The school district’s indirect cost rate, as approved by the department for the appropriate fiscal year.

(2) Five percent of the state program funding received pursuant to this article.

(b) A program participant receiving state funding pursuant to this article may expend no more than 15 percent of that funding on administrative costs, which funding need not be earned through pupil attendance. For purposes of this section, administrative costs shall include indirect costs, as described in subdivision (a).

(c) A program participant receiving state funding pursuant to this program shall ensure that no less than 85 percent of that funding is allocated to schoolsites for direct services to pupils. The cost of a program site supervisor selected pursuant to Section 8483.4 may be included as direct services, provided that at least 85 percent of the site supervisor’s time is spent at the program site.

(Amended (as amended by Stats. 2005, Ch. 553, Sec. 6) by Stats. 2010, Ch. 229, Sec. 1. Effective January 1, 2011.)



8484

(a) As required by the department, programs established pursuant to this article shall submit annual outcome-based data for evaluation. The department may consider these outcomes when determining eligibility for grant renewal.

(1) To demonstrate program effectiveness, grantees shall submit, using the unique statewide pupil identifiers, for participating pupils who are unduplicated pupils, both of the following:

(A) Schoolday attendance on an annual basis.

(B) Program attendance on a semiannual basis.

(2) Programs shall submit evidence of a data-driven program quality improvement process that is based on the department’s guidance on program quality standards developed pursuant to paragraph (3).

(3) The department may develop additional measures for this subdivision including, but not limited to, program quality standards. Additions shall be developed in consultation with the evaluation committee of the advisory committee.

(4) Programs shall submit information adopted through the process outlined in subdivision (c).

(b) (1) If a program consistently fails to demonstrate measurable program outcomes for three consecutive years, the department may terminate the program as described in subdivision (a) of Section 8483.7. The department shall consider multiple outcomes and not rely on one outcome in isolation.

(2) For purposes of this section, “consistently fails to demonstrate measurable program outcomes” means failure to meet program effectiveness requirements pursuant to the criteria in paragraphs (1) and (2) of subdivision (a).

(3) Measurable program outcomes may be demonstrated by, but are not limited to, comparing pupils participating in the program to nonparticipating pupils at the same schoolsite.

(c) The department shall develop standardized procedures and tools to collect the indicators in paragraphs (1) and (2) of subdivision (a). The department shall consult with the evaluation committee of the Advisory Committee on Before and After School Programs pursuant to Section 8484.9.

(Amended by Stats. 2014, Ch. 370, Sec. 18. Effective January 1, 2015.)



8484.1

To the extent consistent with federal and state privacy laws, local educational agency grantees funded pursuant to this article and Article 22.6 (commencing with Section 8484.7) may submit the following pupil data to an operator of an after school program or summer program, or both, with which the local educational agency has a contract:

(a) Schoolday attendance data.

(b) Statewide test and assessment scores.

(c) High school exit examination scores.

(d) English language development test placement or reclassification scores.

(e) California Healthy Kids Survey results in aggregate form.

(f) Pupil engagement and behavioral data.

(g) Other academic measures, including grades and course completion.

(Amended by Stats. 2014, Ch. 370, Sec. 19. Effective January 1, 2015.)



8484.3

(a) Programs established pursuant to this article shall not be required to comply with the requirements of other provisions of this chapter or requirements set forth in Chapter 19 of Division 1 of Title 5 of the California Code of Regulations.

(b) Notwithstanding any other provision of law or regulation, an After School Education and Safety Program (ASES) operated by a city, county, or nonprofit organization pursuant to this article may operate for up to 60 hours per week without obtaining a license or special permit under Chapter 3.4 (commencing with Section 1596.70) or Chapter 3.5 (commencing with Section 1596.90) of Division 2 of the Health and Safety Code, provided that a pupil shall not be allowed to attend the ASES program for more than 30 hours per week. An ASES program shall not receive any additional funding pursuant to this subdivision.

(Amended by Stats. 2012, Ch. 652, Sec. 1. Effective January 1, 2013.)



8484.5

(a) All school-based before and after school programs established pursuant to Section 8481 that are in operation on the date of the enactment of the act adding this section shall elect one of the following options on or before July 1, 1999:

(1) Continuing operation as a schoolage community child care services program pursuant to the remaining operative provisions of Article 22 (commencing with Section 8460).

(2) Operating as an After School Learning and Safe Neighborhoods Partnerships Program pursuant to this article.

(b) It is the intent of the Legislature that any appropriation for programs established pursuant to Section 8481 be redirected to the appropriation made for programs established pursuant to Article 22 (commencing with Section 8460) or to the appropriation made for programs established pursuant to this article. The State Department of Education shall report the amounts that shall be redirected pursuant to this subdivision to the Department of Finance for approval and adjustment of the budget. The Controller shall adjust the appropriation amounts in accordance with budget revisions approved for this purpose by the Department of Finance.

(Added by Stats. 1998, Ch. 320, Sec. 2. Effective August 19, 1998.)



8484.6

(a) Programs established pursuant to this article may be conducted upon the grounds of a community park, recreational facility, or other site as approved by the State Department of Education in the grant application process. Offsite programs shall align the educational and literacy component of the program with participating pupils’ regular school programs. No program located off school grounds shall be approved unless safe transportation is provided to the pupils enrolled in the program. Any reference to schoolsite as a physical location in this article shall mean schoolsite or other site as provided by this section.

(b) An offsite program conducted pursuant to this section shall comply with all statutory and regulatory requirements that are applicable to similar programs conducted on the schoolsite.

(Amended November 5, 2002, by initiative Proposition 49, Sec. 13.)



8484.65

If a program is operated at a schoolsite located in an area that has a population density of less than 11 persons per square mile, additional funding may be provided for transportation pursuant to Section 8483.7.

(Added by Stats. 2014, Ch. 370, Sec. 20. Effective January 1, 2015.)






ARTICLE 22.5a - After School Learning and Safe Neighborhoods Partnerships Program

8482

There is hereby established the After School Education and Safety Program. All references to it by its prior name, the Before and After School Learning and Safe Neighborhoods Partnerships Program, in this article and other state law shall now identify it by its new name. The purpose of this program is to create incentives for establishing locally driven before and after school enrichment programs both during schooldays and summer, intersession, or vacation days that partner public schools and communities to provide academic and literacy support and safe, constructive alternatives for youth. The term public school includes charter schools.

(Amended November 5, 2002, by initiative Proposition 49, Sec. 5. Note: Prop. 49 is titled the After School Education and Safety Program Act of 2002.)



8482.1

For purposes of this article, Article 19 (commencing with Section 8420), and Article 22.6 (commencing with Section 8484.7), the following definitions shall apply:

(a) “Expanded learning” means before school, after school, summer, or intersession learning programs that focus on developing the academic, social, emotional, and physical needs and interests of pupils through hands-on, engaging learning experiences. It is the intent of the Legislature that expanded learning programs are pupil-centered, results driven, include community partners, and complement, but do not replicate, learning activities in the regular schoolday and school year.

(b) “Summer grant” means funding to operate any program in excess of 180 regular schooldays or during any combination of summer, intersession, or vacation periods.

(Added by Stats. 2014, Ch. 370, Sec. 10. Effective January 1, 2015.)



8482.3

(a) The After School Education and Safety Program shall be established to serve pupils in kindergarten and grades 1 to 9, inclusive, at participating public elementary, middle, junior high, and charter schools.

(b) A program may operate a before school component of a program, an after school component, or both the before and after school components of a program, on one or multiple schoolsites. If a program operates at multiple schoolsites, only one application shall be required for its establishment.

(c) (1) Each component of a program established pursuant to this article shall consist of the following two elements:

(A) An educational and literacy element in which tutoring or homework assistance is provided in one or more of the following areas: language arts, mathematics, history and social science, computer training, or science.

(B) An educational enrichment element that may include, but need not be limited to, fine arts, career technical education, recreation, physical fitness, and prevention activities.

(2) Notwithstanding any other provision of this article, the majority of the time spent by a pupil who is in kindergarten or any of grades 1 to 9, inclusive, and who is participating in a career technical education element of a program established pursuant to this article shall be at a site that complies with Section 8484.6.

(d) (1) Applicants shall agree that snacks made available through a program shall conform to the nutrition standards in Article 2.5 (commencing with Section 49430) of Chapter 9 of Part 27 of Division 4 of Title 2.

(2) Applicants shall agree that meals made available through a program shall conform to the nutrition standards of the United States Department of Agriculture’s at-risk afterschool meal component of the Child and Adult Care Food Program (42 U.S.C. Sec. 1766).

(e) Applicants for programs established pursuant to this article may include any of the following:

(1) A local educational agency, including, but not limited to, a charter school, the California School for the Deaf (northern California), the California School for the Deaf (southern California), and the California School for the Blind.

(2) A city, county, or nonprofit organization in partnership with, and with the approval of, a local educational agency or agencies.

(f) Applicants for grants pursuant to this article shall ensure that each of the following requirements is fulfilled, if applicable:

(1) The application documents the commitments of each partner to operate a program on that site or sites.

(2) The application has been approved by the school district, or the charter school governing body, and the principal of each participating school for each schoolsite or other site.

(3) Each partner in the application agrees to share responsibility for the quality of the program.

(4) The application designates the public agency or local educational agency partner to act as the fiscal agent. For purposes of this section, “public agency” means only a county board of supervisors or if the city is incorporated or has a charter, a city council.

(5) Applicants agree to follow all fiscal reporting and auditing standards required by the department.

(6) Applicants agree to incorporate into the program both of the elements required pursuant to subdivision (c).

(7) Applicants agree to provide information to the department for the purpose of program evaluation pursuant to Section 8483.55.

(8) Applicants shall certify that program evaluations will be based upon Section 8484 and upon any requirements recommended by the Advisory Committee on Before and After School Programs and adopted by the state board, in compliance with subdivision (g) of Section 8482.4.

(9) The application states the targeted number of pupils to be served by the program.

(10) Applicants agree to provide the following information on participating pupils to the department:

(A) Schoolday attendance rates.

(B) Program attendance.

(g) (1) Grantees shall review their after school program plans every three years, including, but not limited to, all of the following:

(A) Program goals. A grantee may specify any new program goals that will apply to the following three years during the grant renewal process.

(B) Program content, including the elements identified in subdivision (c).

(C) Outcome measures selected from those identified in subdivision (a) of Section 8484 that the grantee will use for the next three years.

(D) Any other information requested by the department.

(E) If the program goals or outcome measures change as a result of this review, the grantee shall notify the department in a manner prescribed by the department.

(F) The grantee shall maintain documentation of the after school program plan for a minimum of five years.

(2) The department shall monitor this review as part of its onsite monitoring process.

(Amended by Stats. 2014, Ch. 370, Sec. 11. Effective January 1, 2015. Note: This section was amended on Nov. 5, 2002, by initiative Prop. 49.)



8482.4

(a) The department shall review applications submitted under this article to determine whether the applicable requirements in subdivision (f) of Section 8482.3 have been fulfilled.

(b) The department shall use the per-pupil formulas established pursuant to subparagraph (C) of paragraph (1) of subdivision (a) of Section 8483.7 and the targeted number of pupils to be served, as established pursuant to paragraph (9) of subdivision (f) of Section 8482.3, to determine the appropriate grant amount.

(c) A grantee that establishes a program pursuant to this chapter is eligible to receive a three-year renewable grant subject to semi-annual reporting. Funding for a grant shall be allocated in annual increments for a period of not more than three years, contingent upon the availability of funds for those grants pursuant to Section 8483.5.

(d) The department shall notify new grantees of their award status and dollar amount of the award, if any, in writing on or before May 15 of each year in which new grants are awarded.

(e) A first-year grant award shall be made no later than 60 days after enactment of the annual Budget Act and any authorizing legislation. A grant award for the second and subsequent fiscal years shall be made no later than 30 days after enactment of the annual Budget Act and any authorizing legislation.

(f) The department shall allocate 65 percent of the first-year grant amount no later than 30 days after the grantee submits the grant award acceptance letter to the department. Of the remaining 35 percent of the grant, the department shall allocate 25 percent or more of the funds within the operational period of the program and may retain up to 10 percent of the total grant until all administrative requirements of the grant have been met. For the second and subsequent years of the grant, the department shall allocate 65 percent of the annual grant amount for that year no later than 30 days after the annual Budget Act becomes effective. Of the remaining 35 percent of the grant, the department shall allocate 25 percent or more of the funds within the operational period of the program and may retain up to 10 percent of the total grant until all administrative requirements of the grant have been met.

(g) The Advisory Committee on Before and After School Programs shall make recommendations on reporting requirements for program evaluation and review consistent with subdivision (b) of Section 8483.55 to the department on or before June 30, 2007. The department shall review the committee’s recommendations and present them, along with the department’s recommendations, to the state board on or before September 30, 2007. The state board shall adopt requirements for program evaluation and review on or before November 30, 2007.

(h) (1) The department shall provide notice to all schools eligible for grants pursuant to this article regarding the availability of those grants and the application process.

(2) The department shall make the application available through its Internet Web site. The department shall determine the dates by which applications will be periodically considered for funding.

(Added by Stats. 2006, Ch. 380, Sec. 10. Effective September 21, 2006.)



8482.5

(a) Priority for funding programs established pursuant to this article shall be given to schools where a minimum of 50 percent of the pupils in elementary schools and 50 percent of the pupils in middle and junior high schools are eligible for free or reduced cost meals through the school lunch program of the United States Department of Agriculture.

(b) Every program established pursuant to this article shall be planned through a collaborative process that includes parents, youth, and representatives of participating public schools, governmental agencies, such as city and county parks and recreation departments, local law enforcement, community organizations, and the private sector.

(Amended (as amended by Prop. 49) by Stats. 2006, Ch. 380, Sec. 13. Effective September 21, 2006. Note: This section was amended on Nov. 5, 2002, by initiative Prop. 49.)



8482.55

(a) To accomplish the purposes of the After School Education and Safety Program, commencing with the fiscal year beginning July 1, 2004, and for each fiscal year thereafter, all grants made pursuant to this article shall be awarded as set forth in this section.

(b) (1) Grants made to public schools pursuant to this article for the 2005–06 fiscal year shall continue to be funded in each subsequent fiscal year at the 2005–06 fiscal year level, after the adjustments provided in paragraphs (1) and (2) of subdivision (a) of Section 8483.7 and paragraphs (1) and (2) of subdivision (a) of Section 8483.75 have been made, before any other grants are funded under this article, provided those schools continue to make application for the grants and are otherwise qualified pursuant to this article. Receipt of a grant at the 2005–06 fiscal year level made pursuant to this subdivision shall not affect a school’s eligibility for additional grant funding as permitted in subdivisions (c) and (d) up to the maximum grants permitted in Sections 8483.7 and 8483.75.

(2) (A) An elementary or middle school program grantee funded pursuant to Section 8484.8 shall apply to receive a new grant under this article in the 2006–07 fiscal year. These programs shall receive priority for funding before any new grant is funded pursuant to this article if the program is otherwise qualified pursuant to this article. Notwithstanding the maximum grant amounts permitted in Sections 8483.7 and 8483.75, the grantee shall receive the same amount of grant funding that it was awarded pursuant to Section 8484.8 in the fiscal year before the year for which the grantee requests funding pursuant to this article. The grantee shall apply to the department, and elect to receive funding under this article, on or before a date established by the department that is before the date by which the department awards new grants pursuant to this article.

(B) Grantees funded pursuant to Section 8484.8 in the 2005–06 fiscal year may elect to receive funding pursuant to this article after the 2006–07 fiscal year and shall be funded under the conditions outlined in subparagraph (A), if funds are available.

(c) Each public elementary, middle, and junior high school in the state shall be eligible to receive a three-year renewable after school grant for after school programs to be operated during the regular school year, as provided in subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7. In the case of schools serving a combination of elementary, middle, and junior high school pupils, the applicant may apply for a grant with funding based on the middle school grant maximum. The program shall comply with the elementary program and attendance requirements for pupils in the elementary grades. For purposes of this article, a school serving a combination of middle and junior high school and high school pupils shall be eligible to apply for a grant to serve pupils through grade 9. Except as provided in this subdivision, grants for after school programs made pursuant to this subdivision shall be subject to all other sections of this article. Grants for after school programs made pursuant to this subdivision shall not exceed one hundred twelve thousand five hundred dollars ($112,500) for each regular school year for each elementary school or one hundred fifty thousand dollars ($150,000) for each regular school year for each middle or junior high school. Except as provided in subdivision (f) of this section and subdivision (a) of Section 8482.5, each public elementary, middle, and junior high school in the state shall have equal priority of funding for grants for after school programs made pursuant to this subdivision. Receipt of a grant for an after school program made pursuant to this subdivision shall not affect a school’s eligibility for additional grant funding as permitted in subdivision (d) up to the maximum grants permitted in Sections 8483.7 and 8483.75. Grants made pursuant to this subdivision shall be funded after grants made pursuant to subdivision (b) and before any grants made pursuant to subdivision (d). Grants made pursuant to this subdivision shall be referred to as “After School Education and Safety Universal Grants.”

(d) All funds remaining from the appropriation provided in Section 8483.5 after award of grants pursuant to subdivisions (b) and (c) shall be distributed pursuant to Sections 8483.7 and 8483.75. Grants for programs made pursuant to this subdivision shall be subject to all other sections of this article. Priority for grants for programs made pursuant to this subdivision shall be established pursuant to subdivision (a) of Section 8482.5 and Section 8483.3.

(e) With the exception of schools previously funded under both this article and Section 8484.8, a school shall not receive grants in excess of the amounts provided in Sections 8483.7 and 8483.75.

(f) If in any fiscal year the appropriation made pursuant to Section 8483.5 is insufficient to fund all eligible schools who submit an eligible application for After School Education and Safety Universal Grants pursuant to subdivision (c), priority for After School Education and Safety Universal Grants shall be established pursuant to subdivision (a) of Sections 8482.5 and 8483.3.

(Amended by Stats. 2014, Ch. 370, Sec. 12. Effective January 1, 2015. Note: This section was added on Nov. 5, 2002, by initiative Prop. 49.)



8482.6

Every pupil attending a school operating a program pursuant to this article is eligible to participate in the program, subject to program capacity. A program established pursuant to this article is not required to charge family fees or conduct individual eligibility determination based on need or income.

(Amended (as added by Stats. 1998, Ch. 320) by Stats. 2001, Ch. 545, Sec. 11. Effective January 1, 2002.)



8482.8

(a) If there is a significant barrier to pupil participation in a program established pursuant to this article at the school of attendance for either the before school or the after school component, an applicant may request approval from the Superintendent, before or during the grant application process, to provide services at another schoolsite for that component. An applicant that requests approval shall describe the manner in which the applicant intends to provide safe, supervised transportation between schoolsites; ensure communication among teachers in the regular school program, staff in the before school and after school components of the program, and parents of pupils; and coordinate the educational and literacy component of the before and after school components of the program with the regular school programs of participating pupils.

(b) For purposes of this article, a significant barrier to pupil participation in the before school or the after school component of a program established pursuant to this chapter means either of the following:

(1) Fewer than 20 pupils participating in the component of the program.

(2) Extreme transportation constraints, including, but not limited to, desegregation bussing, bussing for magnet or open enrollment schools, or pupil dependence on public transportation.

(c) In addition to the authority to transfer funds among school programs pursuant to Sections 8483.7 and 8483.75, and in addition to the flexibility provided by subdivisions (a) and (b), a program grantee that is temporarily prevented from operating a program established pursuant to this article at the program site due to natural disaster, civil unrest, or imminent danger to pupils or staff may shift program funds to the sites of other programs established pursuant to this article to meet attendance targets during that time period.

(d) If a program grantee is temporarily prevented from operating its entire program due to natural disaster, civil unrest, or imminent danger to pupils or staff, the department may recommend, and the state board may approve, a request by the grantee for payment equal to the amount of funding the grantee would have received if it had been able to operate its entire program during that time period.

(e) Upon the request of a program grantee, the state board may approve other unforeseen events as qualifying a program grantee to use the authority provided by subdivisions (c) and (d).

(Amended by Stats. 2014, Ch. 370, Sec. 13. Effective January 1, 2015.)



8483

(a) (1) Every after school component of a program established pursuant to this article shall commence immediately upon the conclusion of the regular schoolday, and operate a minimum of 15 hours per week, and at least until 6 p.m. on every regular schoolday. Every after school component of the program shall establish a policy regarding reasonable early daily release of pupils from the program. For those programs or schoolsites operating in a community where the early release policy does not meet the unique needs of that community or school, or both, documented evidence may be submitted to the department for an exception and a request for approval of an alternative plan.

(2) It is the intent of the Legislature that elementary school pupils participate in the full day of the program every day during which pupils participate and that pupils in middle school or junior high school attend a minimum of nine hours a week and three days a week to accomplish program goals.

(3) In order to develop an age-appropriate after school program for pupils in middle school or junior high school, programs established pursuant to this article may implement a flexible attendance schedule for those pupils. Priority for enrollment of pupils in middle school or junior high school shall be given to pupils who attend daily.

(b) The administrators of a program established pursuant to this article have the option of operating during any combination of summer, intersession, or vacation periods for a minimum of three hours per day for the regular school year pursuant to Section 8483.7.

(Amended by Stats. 2006, Ch. 380, Sec. 15. Effective September 21, 2006.)



8483.1

(a) (1) Every before school program component established pursuant to this article shall in no instance operate for less than one and one-half hours per regular schoolday. Every program shall establish a policy regarding reasonable late daily arrival of pupils to the program.

(2) (A) It is the intent of the Legislature that elementary school pupils participate in the full day of the program every day during which pupils participate and that pupils in middle school or junior high school attend a minimum of six hours a week or three days a week to accomplish program goals, except when arriving late in accordance with the late arrival policy described in paragraph (1) or as reasonably necessary.

(B) A pupil who attends less than one-half of the daily program hours shall not be counted for the purposes of attendance.

(3) In order to develop an age-appropriate before school program for pupils in middle school or junior high school, programs established pursuant to this article may implement a flexible attendance schedule for those pupils. Priority for enrollment of pupils in middle school or junior high school shall be given to pupils who attend daily.

(b) The administrators of a before school program established pursuant to this article shall have the option of operating during any combination of summer, intersession, or vacation periods for a minimum of two hours per day for the regular school year pursuant to Section 8483.75.

(c) Every before school program component established pursuant to this article shall offer a breakfast meal as described by Section 49553 for all program participants.

(Amended by Stats. 2006, Ch. 380, Sec. 16. Effective September 21, 2006.)



8483.2

Notwithstanding any other provision of this article, any program electing to operate both a before and after school component for the same pupils during summer, intersession, or vacation periods must operate these programs a minimum of four and one-half hours per day.

(Amended by Stats. 2006, Ch. 380, Sec. 17. Effective September 21, 2006.)



8483.25

The State Department of Education shall provide notice to all schools eligible for grants under this article of the availability of such grants as well as the process for making application.

(Added November 5, 2002, by initiative Proposition 49, Sec. 9.)



8483.3

(a) The department shall select applicants to participate in the program established pursuant to this article from among applicants that apply on forms and in a manner prescribed by the department. It is the intent of the Legislature that the manner prescribed by the department, to the extent possible, allow for short and concise applicant responses. To the extent possible, the selection of applicants by the department shall result in an equitable distribution of grant awards pursuant to Section 8483.7 to applicants in northern, southern, and central California, and in urban, suburban, and rural areas of California.

(b) The department shall consider the following in selecting schools to participate in the program established pursuant to this article:

(1) Percentage of pupils eligible for free and reduced-price lunch.

(2) Other indicators of need for the program, including, but not limited to, socioeconomic status of the neighborhoods in which participating pupils reside, the percentage of English language learners at the school, and the availability of programs in the community in which participating pupils reside.

(c) The application shall certify all of the following:

(1) Inclusion of an educational element.

(2) Inclusion of an enrichment element. These opportunities may include arts, career technical education, recreation, technology, and other activities to support positive youth development.

(3) That the program will provide a safe physical and emotional environment, opportunities for relationship building, and promote active pupil engagement.

(4) Staff training and development will be provided.

(5) Integration with the regular schoolday and other expanded learning opportunities.

(6) Community collaboration, including, but not limited to, demonstrated support of the schoolsite principal and staff.

(7) Opportunities for physical activity.

(8) Inclusion of a nutritional snack, meal, or both.

(9) Fiscal accountability.

(10) Availability of required local matching funds.

(11) That the program will meet all of the evaluation requirements.

(12) Collection and use of pupil social, behavioral, or skill development data collection to support quality program improvement processes. These pupil data outcomes may relate to specific social-emotional competencies, including, but not necessarily limited to, social skills, self-control, academic mindset, perseverance, conflict resolution, and school-connectedness.

(d) Subdivision (b) does not apply to an applicant school that meets the priority criteria described in subdivision (a) of Section 8482.5.

(Amended (as amended by Stats. 2013, Ch. 706, Sec. 3) by Stats. 2014, Ch. 370, Sec. 14. Effective January 1, 2015.)



8483.4

The administrator of every program established pursuant to this article shall establish minimum qualifications for each staff position that, at a minimum, ensure that all staff members who directly supervise pupils meet the minimum qualifications for an instructional aide, pursuant to the policies of the school district. Selection of the program site supervisors shall be subject to the approval of the schoolsite principal. The administrator shall also ensure that the program maintains a pupil-to-staff member ratio of no more than 20 to 1. All program staff and volunteers shall be subject to the health screening and fingerprint clearance requirements in current law and district policy for school personnel and volunteers in the school district.

(Amended (as added by Stats. 1998, Ch. 320) by Stats. 2001, Ch. 545, Sec. 20. Effective January 1, 2002.)



8483.5

(a) It is the intent of the Legislature that a minimum of eighty-five million dollars ($85,000,000) be appropriated for the program established pursuant to this article, through the annual Budget Act. Of the funds appropriated for the program, current grant recipients have priority for receiving continued funding for the same purposes for which they previously received an award. This subdivision shall be in effect only until June 30, 2004.

(b) Commencing with the fiscal year beginning July 1, 2004, and for each fiscal year thereafter, there shall be continuously appropriated to the State Department of Education from the General Fund for the program established pursuant to this article an amount not to exceed five hundred fifty million dollars ($550,000,000) that is the greater of (1) an amount equal to the appropriation from the General Fund for the program established pursuant to this article for the immediately preceding fiscal year, or (2) an amount equal to the sum of (A) the appropriation from the General Fund for the program established pursuant to this article for fiscal year 2003–04 and (B) the amount by which the state’s non-guaranteed General Fund appropriations for the current fiscal year exceed the sum of (i) the amount of the state’s non-guaranteed General Fund appropriations for the base year plus (ii) one billion five hundred million dollars ($1,500,000,000). Nothing in this section prohibits the Legislature from appropriating funds for the program established pursuant to this article in excess of this continuous appropriation.

(c) For purposes of this section, the term “state’s non-guaranteed General Fund appropriations” shall mean those General Fund appropriations of the state in a fiscal year other than those appropriations guaranteed to be applied by the state for the support of school districts and community college districts pursuant to Sections 8 and 8.5 of Article XVI of the California Constitution. For purposes of this section, the “base year” is the fiscal year during the period July 1, 2000 through June 30, 2004 for which the state’s non-guaranteed General Fund appropriations are the highest as compared to any other fiscal year during such period.

(d) Notwithstanding subdivision (b), in any fiscal year in which the Legislature has legal authority pursuant to paragraph (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution to reduce the moneys applied by the state for the support of school districts and community college districts for the current fiscal year as compared to the moneys applied by the state for the support of school districts and community colleges during the immediately preceding fiscal year, the continuous appropriation pursuant to subdivision (b) shall be reduced for that fiscal year by the same percentage by which the moneys applied by the state for the support of school districts and community college districts in the current fiscal year is less than the moneys applied by the state for the support of school districts and community college districts during the immediately preceding fiscal year.

(e) All funds expended pursuant to this article shall be used only for the purposes expressed in this article. Except for funds expended pursuant to subdivision (b) of Section 8482.55, all funds expended pursuant to this article shall be used to supplement and not supplant existing levels of service.

(Amended November 5, 2002, by initiative Proposition 49, Sec. 10.)



8483.51

For purposes of Section 8483.5, the term “continuously appropriated” shall not be construed to mean “without regard to fiscal year.” The funds appropriated pursuant to subdivision (b) of Section 8483.5 are available for encumbrance for one year after the date upon which they first become available for encumbrance and are subject to Section 16304.1 of the Government Code.

(Added by Stats. 2008, 3rd Ex. Sess., Ch. 2, Sec. 1. Effective February 16, 2008.)



8483.55

(a) From the funds appropriated pursuant to subdivision (b) of Section 8483.5, the department may spend 1.5 percent to cover evaluation costs and to provide training and support to ensure quality program implementation, development, and sustainability and may pay its costs of awarding and monitoring grants.

(b) Beginning with the 2006–07 fiscal year, 1.5 percent of the funds appropriated pursuant to this article shall be available to the department for purposes of providing technical assistance, evaluation, and training services, and for providing local assistance funds to support program improvement and technical assistance.

(1) The department shall provide directly, or contract for, technical assistance for new programs and any program that is not meeting attendance or performance goals, or both, and requests that assistance. The department shall allocate an appropriate level of technical assistance funds to the regional system of support to support program startup within 45 days after grant awards to programs.

(2) (A) Training and support shall include, but is not limited to, the development and distribution of voluntary guidelines for physical activity programs established pursuant to paragraph (2) of subdivision (c) of Section 8482.3, that expand the learning opportunities of the schoolday.

(B) The department shall distribute these voluntary guidelines for physical activity programs on or before July 1, 2009.

(c) The department shall contract for an independent statewide evaluation of the effectiveness of programs funded pursuant to this article to be prepared and submitted to the Legislature. The evaluation shall include a comparison of outcomes for participating pupils and similarly situated pupils who did not participate in the program. A report shall be submitted to the Governor and the Legislature on or before October 1, 2011, providing data that includes, but is not limited to, all of the following:

(1) Data collected pursuant to Section 8484.

(2) Data adopted through the process outlined in subdivision (b) of Section 8421.5 and subdivision (g) of Section 8482.4.

(3) Number and type of sites and grantees participating in the program.

(4) Pupil program attendance, as reported semiannually, and pupil schoolday attendance, as reported annually.

(5) Pupil program participation rates.

(6) Quality of program drawing on the research of the Academy of Sciences on critical features of programs that support healthy youth development.

(7) The participation rates of local educational agencies.

(8) Local partnerships.

(9) The academic performance of participating pupils in English language arts and mathematics, as measured by the results of the Standardized Testing and Reporting (STAR) Program established pursuant to Section 60640.

(d) A final report shall be submitted to the Governor and the Legislature on or before December 1, 2011. The final report shall include, but not be limited to, all of the following:

(1) Updated data on the measures specified in subdivision (b), including, but not limited to, changes in those measures.

(2) The prevalence and frequency of activities included in funded programs.

(Amended by Stats. 2006, Ch. 380, Sec. 19. Effective September 21, 2006. Note: This section was added on Nov. 5, 2002, by initiative Prop. 49.)



8483.6

Notwithstanding subdivision (f) of Section 41202, in any fiscal year commencing with the fiscal year beginning July 1, 2004, that portion of any continuous appropriation made by Section 8483.5 for the program established pursuant to this article which is in excess of the amount appropriated for the program established pursuant to this article for the immediately preceding fiscal year shall not be appropriated until the Legislature has appropriated sums sufficient to fully fund the requirements of Sections 8 and 8.5 of Article XVI of the California Constitution for that year and shall be appropriated in addition to the sums required by, and shall not be considered towards fulfilling the funding requirements of, Sections 8 and 8.5 of Article XVI of the California Constitution for that fiscal year.

(Added November 5, 2002, by initiative Proposition 49, Sec. 12.)



8483.7

(a) (1) (A) Each school that establishes a program pursuant to this article is eligible to receive a three-year after school grant, that shall be awarded in three one-year increments and is subject to semiannual attendance reporting and requirements as described in Section 8482.3 once every three years.

(i) The department shall provide technical support for development of a program improvement plan for grantees under the following conditions:

(I) If actual pupil attendance falls below 75 percent of the target attendance level in any year of the grant.

(II) If the grantee fails, in any year of the grant, to demonstrate measurable outcomes pursuant to Section 8484.

(ii) The department shall adjust the grant level of any school within the program that is under its targeted attendance level by more than 15 percent in each of two consecutive years.

(iii) In any year after the initial grant year, if the actual attendance level of a school within the program falls below 75 percent of the target attendance level, the department shall perform a review of the program and adjust the grant level as the department deems appropriate.

(iv) The department shall create a process to allow a grantee to voluntarily lower its annual grant amount if one or more sites are unable to meet the proposed pupil attendance levels by the end of the second year of the grant.

(v) A grantee who has had its grant amount reduced may subsequently request an increase in funding up to the maximum grant amounts provided under this subdivision.

(vi) The department may terminate the grant of any site or program that does not comply with fiscal reporting, attendance reporting, or outcomes reporting requirements established by the department and pursuant to Section 8484. The department may withhold the grant allocation for a program or site if the prior grant year’s fiscal or attendance reporting remains outstanding, until the reports have been filed with the department.

(vii) Notwithstanding any other provision of this subdivision or any other law, after the technical assistance required under clause (i) has been provided, the department may at any time terminate the grant of a school in a program that fails for three consecutive years to meet either of the following requirements:

(I) Demonstrate measurable program outcomes pursuant to Section 8484.

(II) Attain 75 percent of its proposed attendance level after having had its program reviewed and grant level adjusted by the department.

(B) After school grants may be awarded to applicants that have demonstrated readiness to begin operation of a program or to expand existing programs.

(C) The maximum total after school grant amount awarded annually pursuant to this paragraph shall be one hundred twelve thousand five hundred dollars ($112,500) for each regular school year for each elementary school and one hundred fifty thousand dollars ($150,000) for each regular school year for each middle or junior high school. The Superintendent shall determine the total annual after school grant amount for which a site is eligible based on a formula of seven dollars and fifty cents ($7.50) per pupil per day of pupil attendance that the program plans to serve, with a maximum total grant of thirty-seven dollars and fifty cents ($37.50) per projected pupil per week, and a formula of seven dollars and fifty cents ($7.50) per projected pupil per day of staff development, with a maximum of three staff development days per year. A program may provide the three days of staff development during regular program hours using funds from the total grant award.

(2) For large schools, the maximum total grant amounts described in paragraph (1) may be increased based on the following formulas, up to a maximum amount of twice the respective limits specified in paragraph (1):

(A) For elementary schools, multiply one hundred thirteen dollars ($113) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 600.

(B) For middle schools, multiply one hundred thirteen dollars ($113) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 900.

(3) The maximum total grant amounts set forth in subparagraph (C) of paragraph (1) may be increased from any funds made available for this purpose in the annual Budget Act for participating schools that have pupils on waiting lists for the program. Grants may be increased by the lesser of an amount that is either 25 percent of the current maximum total grant amount or equal to the proportion of pupils unserved by the program as measured by documented waiting lists as of January 1 of the previous grant year, compared to the actual after school enrollment on the same date. The amount of the required cash or in-kind matching funds shall be increased accordingly. First priority for an increased maximum grant pursuant to this paragraph shall be given to schools that qualify for funding pursuant to subdivision (b) of Section 8482.55. Second priority shall be given to schools that receive funding priority pursuant to subdivision (f) of Section 8482.55.

(4) The minimum total after school grant amount for each schoolsite that may be awarded pursuant to this section shall be computed by multiplying the applicable rate per pupil per day of pupil attendance by 20 pupils being served for 180 regular schooldays.

(5) A school that establishes a program pursuant to this section is eligible to receive a summer grant to operate the program in excess of 180 regular schooldays or during any combination of summer, intersession, or vacation periods for a maximum of the lesser of the following amounts:

(A) Seven dollars and fifty cents ($7.50) per day per pupil.

(B) Thirty percent of the total grant amount awarded to the school per school year pursuant to subparagraph (C) of paragraph (1).

(C) Notwithstanding subparagraphs (A) and (B), the maximum total summer grant that may be awarded annually pursuant to this paragraph shall be thirty-three thousand seven hundred fifty dollars ($33,750) for each regular school year for each elementary school and forty-five thousand dollars ($45,000) for each regular school year for each middle or junior high school.

(6) Additional funding may be made available for transportation in programs that meet the requirements of Section 8484.65, in an amount not to exceed fifteen thousand dollars ($15,000) per site, per school year, as funds are available, in accordance with the local community after school program needs as determined by the department. Programs shall submit to the department for consideration evidence of the need for after school transportation funds specific to after school programs pursuant to this article. Funding under this paragraph may be used to supplement, but not supplant, local transportation services.

(7) Each program shall provide an amount of cash or in-kind local funds equal to not less than one-third of the total grant from the school district, governmental agencies, community organizations, or the private sector. Facilities or space usage may fulfill not more than 25 percent of the required local contribution.

(8) (A) A grantee may allocate, with departmental approval, up to 125 percent of the maximum total grant amount for an individual school, so long as the maximum total grant amount for all school programs administered by the program grantee is not exceeded.

(B) A program grantee that transfers funds for purposes of administering a program pursuant to subparagraph (A) shall have an established waiting list for enrollment, and may transfer only from another school program that has met a minimum of 70 percent of its attendance goal.

(b) The administrator of a program established pursuant to this article may supplement, but not supplant, existing funding for after school programs with grant funds awarded pursuant to this article. State categorical funds for remedial education activities shall not be used to make the required contribution of local funds for those after school programs.

(c) Up to 15 percent of the initial year’s grant amount for each grant recipient may be used for startup costs. Under no circumstance shall funding for startup costs result in an increase in the grant recipient’s total funding above the approved grant amount.

(d) For each year of the grant, the department shall award the total grant amount for that year not later than 30 days after the date the grantee accepts the grant.

(e) The department may adjust the amount of a direct grant, awarded to a new applicant pursuant to this section, on the basis of the program start date, as determined by the department.

(Amended by Stats. 2014, Ch. 370, Sec. 15. Effective January 1, 2015.)



8483.75

(a) (1) (A) Each school that establishes a before school program component pursuant to Section 8483.1 is eligible to receive a three-year renewable after school grant, that shall be awarded in three one-year increments and is subject to semiannual attendance reporting and renewal as required by the department. Before school programs established pursuant to this section shall be subject to the same reporting and accountability provisions described in subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7.

(B) The maximum total grant amount awarded annually pursuant to this paragraph shall be thirty-seven thousand five hundred dollars ($37,500) for each regular school year for each elementary school and forty-nine thousand dollars ($49,000) for each regular school year for each middle or junior high school.

(C) The Superintendent shall determine the total annual after school grant amount for which a site is eligible based on a formula of five dollars ($5) per pupil per day that the program plans to serve, with a maximum total grant of twenty-five dollars ($25) per projected pupil per week.

(2) For large schools, the maximum total grant amounts described in paragraph (1) may be increased based on the following formulas, up to a maximum amount of twice the respective limits specified in paragraph (1):

(A) For elementary schools, multiply seventy-five dollars ($75) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 600.

(B) For middle schools, multiply seventy-five dollars ($75) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 900.

(3) A school that establishes a program pursuant to this section is eligible to receive a summer grant to operate the program in excess of 180 regular schooldays during any combination of summer, intersession, or vacation periods for a maximum of 30 percent of the total grant amount awarded to the school per school year under this subdivision.

(4) Each program shall provide an amount of cash or in-kind local funds equal to not less than one-third of the total grant from the school district, governmental agencies, community organizations, or the private sector. Facilities or space usage may fulfill not more than 25 percent of the required local contribution.

(5) (A) The department may award up to 125 percent of the maximum total grant amount for an individual school, so long as the maximum total grant amount for all school programs administered by the program grantee is not exceeded.

(B) A program grantee that is awarded funds pursuant to subparagraph (A) shall have an established waiting list for enrollment, and may receive funds only from another school program that has met a minimum of 70 percent of its attendance goal.

(b) The administrator of a program established pursuant to this article may supplement, but not supplant, existing funding for before school programs with grant funds awarded pursuant to this article. State categorical funds for remedial education activities shall not be used to make the required contribution of local funds for those before school programs.

(c) Up to 15 percent of the initial year’s grant amount for each grant recipient may be used for startup costs. Under no circumstance shall funding for startup costs result in an increase in the grant recipient’s total funding above the approved grant amount.

(d) For each year of the grant, the department shall award the total grant amount for that year not later than 30 days after the date the grantee accepts the grant.

(Amended by Stats. 2014, Ch. 370, Sec. 16. Effective January 1, 2015.)



8483.76

(a) A school that establishes a program pursuant to Section 8483.7 or 8483.75 is eligible to receive a summer grant to operate the program in excess of 180 regular schooldays or during any combination of summer, weekends, intersession, or vacation periods for a maximum of either 30 percent of the total grant amount awarded, per school year, to the school, or thirty-three thousand seven hundred fifty dollars ($33,750) for each regular school year for each elementary school and forty-five thousand dollars ($45,000) for each regular school year for each middle or junior high school.

(b) An existing after school summer grantee may operate a three-hour or a six-hour per day program. If the grantee operates a six-hour per day program, the target attendance level for the purpose of grant reductions pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7 shall be computed as if the grant award were based upon the lesser of fifteen dollars ($15) per day of pupil attendance or 30 percent of the total grant awarded to the school per school year.

(c) A summer grantee that operates a program pursuant to this section may change the location of the program to address the needs of pupils and school closures. The program may be conducted at an offsite location or at an alternate schoolsite. The summer grantee shall give notice to the department of the change of location and shall include a plan to provide safe transportation pursuant to Section 8484.6.

(d) A summer grantee that operates a program pursuant to this section may open eligibility to every pupil attending a school in the school district. Priority for enrollment shall be given to the pupils enrolled in the school that receives the grant.

(e) A summer grantee operating a six-hour per day program shall provide for each needy pupil at least one nutritionally adequate free or reduced-price meal during each program day.

(f) A summer grantee that operates a six-hour per day program is required to submit, for prior approval by the department, a revised program plan that includes all of the following:

(1) A plan for provision of the free or reduced-price meal required by subdivision (e).

(2) An attendance and early release policy for the program that is consistent with the local educational agency’s early release policy for the regular schoolday.

(Amended by Stats. 2014, Ch. 370, Sec. 17. Effective January 1, 2015.)



8483.8

In any fiscal year, if a program participant receives state funds to operate a program pursuant to this article that are in an amount in excess of the amount warranted, due to the program serving fewer pupils than planned, to raising an inadequate amount of matching funds, or for any other reason, the State Department of Education shall reduce any subsequent allocations by an amount equal to that overpayment. If the program participant discontinues participation in the program and no allocations are made after the determination that an overpayment has been made, the State Department of Education shall take the following action:

(a) In the case of local education agencies, the State Department of Education shall bill the agencies for the amount of the overpayment. If payment is not received within three months of the billing invoice date, an amount equal to the amount of the overpayment shall be withheld from the next principal apportionment to the agency.

(b) In the case of entities other than local education agencies, the State Department of Education shall bill the entities for the amount of the overpayment, and pursue appropriate legal remedies if not paid.

(Amended (as added by Stats. 1998, Ch. 320) by Stats. 2001, Ch. 545, Sec. 26. Effective January 1, 2002.)



8483.9

(a) A program participant receiving funding pursuant to this article may expend on indirect costs no more than the lesser of the following:

(1) The school district’s indirect cost rate, as approved by the department for the appropriate fiscal year.

(2) Five percent of the state program funding received pursuant to this article.

(b) A program participant receiving state funding pursuant to this article may expend no more than 15 percent of that funding on administrative costs, which funding need not be earned through pupil attendance. For purposes of this section, administrative costs shall include indirect costs, as described in subdivision (a).

(c) A program participant receiving state funding pursuant to this program shall ensure that no less than 85 percent of that funding is allocated to schoolsites for direct services to pupils. The cost of a program site supervisor selected pursuant to Section 8483.4 may be included as direct services, provided that at least 85 percent of the site supervisor’s time is spent at the program site.

(Amended (as amended by Stats. 2005, Ch. 553, Sec. 6) by Stats. 2010, Ch. 229, Sec. 1. Effective January 1, 2011.)



8484

(a) As required by the department, programs established pursuant to this article shall submit annual outcome-based data for evaluation. The department may consider these outcomes when determining eligibility for grant renewal.

(1) To demonstrate program effectiveness, grantees shall submit, using the unique statewide pupil identifiers, for participating pupils who are unduplicated pupils, both of the following:

(A) Schoolday attendance on an annual basis.

(B) Program attendance on a semiannual basis.

(2) Programs shall submit evidence of a data-driven program quality improvement process that is based on the department’s guidance on program quality standards developed pursuant to paragraph (3).

(3) The department may develop additional measures for this subdivision including, but not limited to, program quality standards. Additions shall be developed in consultation with the evaluation committee of the advisory committee.

(4) Programs shall submit information adopted through the process outlined in subdivision (c).

(b) (1) If a program consistently fails to demonstrate measurable program outcomes for three consecutive years, the department may terminate the program as described in subdivision (a) of Section 8483.7. The department shall consider multiple outcomes and not rely on one outcome in isolation.

(2) For purposes of this section, “consistently fails to demonstrate measurable program outcomes” means failure to meet program effectiveness requirements pursuant to the criteria in paragraphs (1) and (2) of subdivision (a).

(3) Measurable program outcomes may be demonstrated by, but are not limited to, comparing pupils participating in the program to nonparticipating pupils at the same schoolsite.

(c) The department shall develop standardized procedures and tools to collect the indicators in paragraphs (1) and (2) of subdivision (a). The department shall consult with the evaluation committee of the Advisory Committee on Before and After School Programs pursuant to Section 8484.9.

(Amended by Stats. 2014, Ch. 370, Sec. 18. Effective January 1, 2015.)



8484.1

To the extent consistent with federal and state privacy laws, local educational agency grantees funded pursuant to this article and Article 22.6 (commencing with Section 8484.7) may submit the following pupil data to an operator of an after school program or summer program, or both, with which the local educational agency has a contract:

(a) Schoolday attendance data.

(b) Statewide test and assessment scores.

(c) High school exit examination scores.

(d) English language development test placement or reclassification scores.

(e) California Healthy Kids Survey results in aggregate form.

(f) Pupil engagement and behavioral data.

(g) Other academic measures, including grades and course completion.

(Amended by Stats. 2014, Ch. 370, Sec. 19. Effective January 1, 2015.)



8484.3

(a) Programs established pursuant to this article shall not be required to comply with the requirements of other provisions of this chapter or requirements set forth in Chapter 19 of Division 1 of Title 5 of the California Code of Regulations.

(b) Notwithstanding any other provision of law or regulation, an After School Education and Safety Program (ASES) operated by a city, county, or nonprofit organization pursuant to this article may operate for up to 60 hours per week without obtaining a license or special permit under Chapter 3.4 (commencing with Section 1596.70) or Chapter 3.5 (commencing with Section 1596.90) of Division 2 of the Health and Safety Code, provided that a pupil shall not be allowed to attend the ASES program for more than 30 hours per week. An ASES program shall not receive any additional funding pursuant to this subdivision.

(Amended by Stats. 2012, Ch. 652, Sec. 1. Effective January 1, 2013.)



8484.5

(a) All school-based before and after school programs established pursuant to Section 8481 that are in operation on the date of the enactment of the act adding this section shall elect one of the following options on or before July 1, 1999:

(1) Continuing operation as a schoolage community child care services program pursuant to the remaining operative provisions of Article 22 (commencing with Section 8460).

(2) Operating as an After School Learning and Safe Neighborhoods Partnerships Program pursuant to this article.

(b) It is the intent of the Legislature that any appropriation for programs established pursuant to Section 8481 be redirected to the appropriation made for programs established pursuant to Article 22 (commencing with Section 8460) or to the appropriation made for programs established pursuant to this article. The State Department of Education shall report the amounts that shall be redirected pursuant to this subdivision to the Department of Finance for approval and adjustment of the budget. The Controller shall adjust the appropriation amounts in accordance with budget revisions approved for this purpose by the Department of Finance.

(Added by Stats. 1998, Ch. 320, Sec. 2. Effective August 19, 1998.)



8484.6

(a) Programs established pursuant to this article may be conducted upon the grounds of a community park, recreational facility, or other site as approved by the State Department of Education in the grant application process. Offsite programs shall align the educational and literacy component of the program with participating pupils’ regular school programs. No program located off school grounds shall be approved unless safe transportation is provided to the pupils enrolled in the program. Any reference to schoolsite as a physical location in this article shall mean schoolsite or other site as provided by this section.

(b) An offsite program conducted pursuant to this section shall comply with all statutory and regulatory requirements that are applicable to similar programs conducted on the schoolsite.

(Amended November 5, 2002, by initiative Proposition 49, Sec. 13.)



8484.65

If a program is operated at a schoolsite located in an area that has a population density of less than 11 persons per square mile, additional funding may be provided for transportation pursuant to Section 8483.7.

(Added by Stats. 2014, Ch. 370, Sec. 20. Effective January 1, 2015.)






ARTICLE 22.5b - After School Education and Safety Program

8482

There is hereby established the After School Education and Safety Program. All references to it by its prior name, the Before and After School Learning and Safe Neighborhoods Partnerships Program, in this article and other state law shall now identify it by its new name. The purpose of this program is to create incentives for establishing locally driven before and after school enrichment programs both during schooldays and summer, intersession, or vacation days that partner public schools and communities to provide academic and literacy support and safe, constructive alternatives for youth. The term public school includes charter schools.

(Amended November 5, 2002, by initiative Proposition 49, Sec. 5. Note: Prop. 49 is titled the After School Education and Safety Program Act of 2002.)



8482.1

For purposes of this article, Article 19 (commencing with Section 8420), and Article 22.6 (commencing with Section 8484.7), the following definitions shall apply:

(a) “Expanded learning” means before school, after school, summer, or intersession learning programs that focus on developing the academic, social, emotional, and physical needs and interests of pupils through hands-on, engaging learning experiences. It is the intent of the Legislature that expanded learning programs are pupil-centered, results driven, include community partners, and complement, but do not replicate, learning activities in the regular schoolday and school year.

(b) “Summer grant” means funding to operate any program in excess of 180 regular schooldays or during any combination of summer, intersession, or vacation periods.

(Added by Stats. 2014, Ch. 370, Sec. 10. Effective January 1, 2015.)



8482.3

(a) The After School Education and Safety Program shall be established to serve pupils in kindergarten and grades 1 to 9, inclusive, at participating public elementary, middle, junior high, and charter schools.

(b) A program may operate a before school component of a program, an after school component, or both the before and after school components of a program, on one or multiple schoolsites. If a program operates at multiple schoolsites, only one application shall be required for its establishment.

(c) (1) Each component of a program established pursuant to this article shall consist of the following two elements:

(A) An educational and literacy element in which tutoring or homework assistance is provided in one or more of the following areas: language arts, mathematics, history and social science, computer training, or science.

(B) An educational enrichment element that may include, but need not be limited to, fine arts, career technical education, recreation, physical fitness, and prevention activities.

(2) Notwithstanding any other provision of this article, the majority of the time spent by a pupil who is in kindergarten or any of grades 1 to 9, inclusive, and who is participating in a career technical education element of a program established pursuant to this article shall be at a site that complies with Section 8484.6.

(d) (1) Applicants shall agree that snacks made available through a program shall conform to the nutrition standards in Article 2.5 (commencing with Section 49430) of Chapter 9 of Part 27 of Division 4 of Title 2.

(2) Applicants shall agree that meals made available through a program shall conform to the nutrition standards of the United States Department of Agriculture’s at-risk afterschool meal component of the Child and Adult Care Food Program (42 U.S.C. Sec. 1766).

(e) Applicants for programs established pursuant to this article may include any of the following:

(1) A local educational agency, including, but not limited to, a charter school, the California School for the Deaf (northern California), the California School for the Deaf (southern California), and the California School for the Blind.

(2) A city, county, or nonprofit organization in partnership with, and with the approval of, a local educational agency or agencies.

(f) Applicants for grants pursuant to this article shall ensure that each of the following requirements is fulfilled, if applicable:

(1) The application documents the commitments of each partner to operate a program on that site or sites.

(2) The application has been approved by the school district, or the charter school governing body, and the principal of each participating school for each schoolsite or other site.

(3) Each partner in the application agrees to share responsibility for the quality of the program.

(4) The application designates the public agency or local educational agency partner to act as the fiscal agent. For purposes of this section, “public agency” means only a county board of supervisors or if the city is incorporated or has a charter, a city council.

(5) Applicants agree to follow all fiscal reporting and auditing standards required by the department.

(6) Applicants agree to incorporate into the program both of the elements required pursuant to subdivision (c).

(7) Applicants agree to provide information to the department for the purpose of program evaluation pursuant to Section 8483.55.

(8) Applicants shall certify that program evaluations will be based upon Section 8484 and upon any requirements recommended by the Advisory Committee on Before and After School Programs and adopted by the state board, in compliance with subdivision (g) of Section 8482.4.

(9) The application states the targeted number of pupils to be served by the program.

(10) Applicants agree to provide the following information on participating pupils to the department:

(A) Schoolday attendance rates.

(B) Program attendance.

(g) (1) Grantees shall review their after school program plans every three years, including, but not limited to, all of the following:

(A) Program goals. A grantee may specify any new program goals that will apply to the following three years during the grant renewal process.

(B) Program content, including the elements identified in subdivision (c).

(C) Outcome measures selected from those identified in subdivision (a) of Section 8484 that the grantee will use for the next three years.

(D) Any other information requested by the department.

(E) If the program goals or outcome measures change as a result of this review, the grantee shall notify the department in a manner prescribed by the department.

(F) The grantee shall maintain documentation of the after school program plan for a minimum of five years.

(2) The department shall monitor this review as part of its onsite monitoring process.

(Amended by Stats. 2014, Ch. 370, Sec. 11. Effective January 1, 2015. Note: This section was amended on Nov. 5, 2002, by initiative Prop. 49.)



8482.4

(a) The department shall review applications submitted under this article to determine whether the applicable requirements in subdivision (f) of Section 8482.3 have been fulfilled.

(b) The department shall use the per-pupil formulas established pursuant to subparagraph (C) of paragraph (1) of subdivision (a) of Section 8483.7 and the targeted number of pupils to be served, as established pursuant to paragraph (9) of subdivision (f) of Section 8482.3, to determine the appropriate grant amount.

(c) A grantee that establishes a program pursuant to this chapter is eligible to receive a three-year renewable grant subject to semi-annual reporting. Funding for a grant shall be allocated in annual increments for a period of not more than three years, contingent upon the availability of funds for those grants pursuant to Section 8483.5.

(d) The department shall notify new grantees of their award status and dollar amount of the award, if any, in writing on or before May 15 of each year in which new grants are awarded.

(e) A first-year grant award shall be made no later than 60 days after enactment of the annual Budget Act and any authorizing legislation. A grant award for the second and subsequent fiscal years shall be made no later than 30 days after enactment of the annual Budget Act and any authorizing legislation.

(f) The department shall allocate 65 percent of the first-year grant amount no later than 30 days after the grantee submits the grant award acceptance letter to the department. Of the remaining 35 percent of the grant, the department shall allocate 25 percent or more of the funds within the operational period of the program and may retain up to 10 percent of the total grant until all administrative requirements of the grant have been met. For the second and subsequent years of the grant, the department shall allocate 65 percent of the annual grant amount for that year no later than 30 days after the annual Budget Act becomes effective. Of the remaining 35 percent of the grant, the department shall allocate 25 percent or more of the funds within the operational period of the program and may retain up to 10 percent of the total grant until all administrative requirements of the grant have been met.

(g) The Advisory Committee on Before and After School Programs shall make recommendations on reporting requirements for program evaluation and review consistent with subdivision (b) of Section 8483.55 to the department on or before June 30, 2007. The department shall review the committee’s recommendations and present them, along with the department’s recommendations, to the state board on or before September 30, 2007. The state board shall adopt requirements for program evaluation and review on or before November 30, 2007.

(h) (1) The department shall provide notice to all schools eligible for grants pursuant to this article regarding the availability of those grants and the application process.

(2) The department shall make the application available through its Internet Web site. The department shall determine the dates by which applications will be periodically considered for funding.

(Added by Stats. 2006, Ch. 380, Sec. 10. Effective September 21, 2006.)



8482.5

(a) Priority for funding programs established pursuant to this article shall be given to schools where a minimum of 50 percent of the pupils in elementary schools and 50 percent of the pupils in middle and junior high schools are eligible for free or reduced cost meals through the school lunch program of the United States Department of Agriculture.

(b) Every program established pursuant to this article shall be planned through a collaborative process that includes parents, youth, and representatives of participating public schools, governmental agencies, such as city and county parks and recreation departments, local law enforcement, community organizations, and the private sector.

(Amended (as amended by Prop. 49) by Stats. 2006, Ch. 380, Sec. 13. Effective September 21, 2006. Note: This section was amended on Nov. 5, 2002, by initiative Prop. 49.)



8482.55

(a) To accomplish the purposes of the After School Education and Safety Program, commencing with the fiscal year beginning July 1, 2004, and for each fiscal year thereafter, all grants made pursuant to this article shall be awarded as set forth in this section.

(b) (1) Grants made to public schools pursuant to this article for the 2005–06 fiscal year shall continue to be funded in each subsequent fiscal year at the 2005–06 fiscal year level, after the adjustments provided in paragraphs (1) and (2) of subdivision (a) of Section 8483.7 and paragraphs (1) and (2) of subdivision (a) of Section 8483.75 have been made, before any other grants are funded under this article, provided those schools continue to make application for the grants and are otherwise qualified pursuant to this article. Receipt of a grant at the 2005–06 fiscal year level made pursuant to this subdivision shall not affect a school’s eligibility for additional grant funding as permitted in subdivisions (c) and (d) up to the maximum grants permitted in Sections 8483.7 and 8483.75.

(2) (A) An elementary or middle school program grantee funded pursuant to Section 8484.8 shall apply to receive a new grant under this article in the 2006–07 fiscal year. These programs shall receive priority for funding before any new grant is funded pursuant to this article if the program is otherwise qualified pursuant to this article. Notwithstanding the maximum grant amounts permitted in Sections 8483.7 and 8483.75, the grantee shall receive the same amount of grant funding that it was awarded pursuant to Section 8484.8 in the fiscal year before the year for which the grantee requests funding pursuant to this article. The grantee shall apply to the department, and elect to receive funding under this article, on or before a date established by the department that is before the date by which the department awards new grants pursuant to this article.

(B) Grantees funded pursuant to Section 8484.8 in the 2005–06 fiscal year may elect to receive funding pursuant to this article after the 2006–07 fiscal year and shall be funded under the conditions outlined in subparagraph (A), if funds are available.

(c) Each public elementary, middle, and junior high school in the state shall be eligible to receive a three-year renewable after school grant for after school programs to be operated during the regular school year, as provided in subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7. In the case of schools serving a combination of elementary, middle, and junior high school pupils, the applicant may apply for a grant with funding based on the middle school grant maximum. The program shall comply with the elementary program and attendance requirements for pupils in the elementary grades. For purposes of this article, a school serving a combination of middle and junior high school and high school pupils shall be eligible to apply for a grant to serve pupils through grade 9. Except as provided in this subdivision, grants for after school programs made pursuant to this subdivision shall be subject to all other sections of this article. Grants for after school programs made pursuant to this subdivision shall not exceed one hundred twelve thousand five hundred dollars ($112,500) for each regular school year for each elementary school or one hundred fifty thousand dollars ($150,000) for each regular school year for each middle or junior high school. Except as provided in subdivision (f) of this section and subdivision (a) of Section 8482.5, each public elementary, middle, and junior high school in the state shall have equal priority of funding for grants for after school programs made pursuant to this subdivision. Receipt of a grant for an after school program made pursuant to this subdivision shall not affect a school’s eligibility for additional grant funding as permitted in subdivision (d) up to the maximum grants permitted in Sections 8483.7 and 8483.75. Grants made pursuant to this subdivision shall be funded after grants made pursuant to subdivision (b) and before any grants made pursuant to subdivision (d). Grants made pursuant to this subdivision shall be referred to as “After School Education and Safety Universal Grants.”

(d) All funds remaining from the appropriation provided in Section 8483.5 after award of grants pursuant to subdivisions (b) and (c) shall be distributed pursuant to Sections 8483.7 and 8483.75. Grants for programs made pursuant to this subdivision shall be subject to all other sections of this article. Priority for grants for programs made pursuant to this subdivision shall be established pursuant to subdivision (a) of Section 8482.5 and Section 8483.3.

(e) With the exception of schools previously funded under both this article and Section 8484.8, a school shall not receive grants in excess of the amounts provided in Sections 8483.7 and 8483.75.

(f) If in any fiscal year the appropriation made pursuant to Section 8483.5 is insufficient to fund all eligible schools who submit an eligible application for After School Education and Safety Universal Grants pursuant to subdivision (c), priority for After School Education and Safety Universal Grants shall be established pursuant to subdivision (a) of Sections 8482.5 and 8483.3.

(Amended by Stats. 2014, Ch. 370, Sec. 12. Effective January 1, 2015. Note: This section was added on Nov. 5, 2002, by initiative Prop. 49.)



8482.6

Every pupil attending a school operating a program pursuant to this article is eligible to participate in the program, subject to program capacity. A program established pursuant to this article is not required to charge family fees or conduct individual eligibility determination based on need or income.

(Amended (as added by Stats. 1998, Ch. 320) by Stats. 2001, Ch. 545, Sec. 11. Effective January 1, 2002.)



8482.8

(a) If there is a significant barrier to pupil participation in a program established pursuant to this article at the school of attendance for either the before school or the after school component, an applicant may request approval from the Superintendent, before or during the grant application process, to provide services at another schoolsite for that component. An applicant that requests approval shall describe the manner in which the applicant intends to provide safe, supervised transportation between schoolsites; ensure communication among teachers in the regular school program, staff in the before school and after school components of the program, and parents of pupils; and coordinate the educational and literacy component of the before and after school components of the program with the regular school programs of participating pupils.

(b) For purposes of this article, a significant barrier to pupil participation in the before school or the after school component of a program established pursuant to this chapter means either of the following:

(1) Fewer than 20 pupils participating in the component of the program.

(2) Extreme transportation constraints, including, but not limited to, desegregation bussing, bussing for magnet or open enrollment schools, or pupil dependence on public transportation.

(c) In addition to the authority to transfer funds among school programs pursuant to Sections 8483.7 and 8483.75, and in addition to the flexibility provided by subdivisions (a) and (b), a program grantee that is temporarily prevented from operating a program established pursuant to this article at the program site due to natural disaster, civil unrest, or imminent danger to pupils or staff may shift program funds to the sites of other programs established pursuant to this article to meet attendance targets during that time period.

(d) If a program grantee is temporarily prevented from operating its entire program due to natural disaster, civil unrest, or imminent danger to pupils or staff, the department may recommend, and the state board may approve, a request by the grantee for payment equal to the amount of funding the grantee would have received if it had been able to operate its entire program during that time period.

(e) Upon the request of a program grantee, the state board may approve other unforeseen events as qualifying a program grantee to use the authority provided by subdivisions (c) and (d).

(Amended by Stats. 2014, Ch. 370, Sec. 13. Effective January 1, 2015.)



8483

(a) (1) Every after school component of a program established pursuant to this article shall commence immediately upon the conclusion of the regular schoolday, and operate a minimum of 15 hours per week, and at least until 6 p.m. on every regular schoolday. Every after school component of the program shall establish a policy regarding reasonable early daily release of pupils from the program. For those programs or schoolsites operating in a community where the early release policy does not meet the unique needs of that community or school, or both, documented evidence may be submitted to the department for an exception and a request for approval of an alternative plan.

(2) It is the intent of the Legislature that elementary school pupils participate in the full day of the program every day during which pupils participate and that pupils in middle school or junior high school attend a minimum of nine hours a week and three days a week to accomplish program goals.

(3) In order to develop an age-appropriate after school program for pupils in middle school or junior high school, programs established pursuant to this article may implement a flexible attendance schedule for those pupils. Priority for enrollment of pupils in middle school or junior high school shall be given to pupils who attend daily.

(b) The administrators of a program established pursuant to this article have the option of operating during any combination of summer, intersession, or vacation periods for a minimum of three hours per day for the regular school year pursuant to Section 8483.7.

(Amended by Stats. 2006, Ch. 380, Sec. 15. Effective September 21, 2006.)



8483.1

(a) (1) Every before school program component established pursuant to this article shall in no instance operate for less than one and one-half hours per regular schoolday. Every program shall establish a policy regarding reasonable late daily arrival of pupils to the program.

(2) (A) It is the intent of the Legislature that elementary school pupils participate in the full day of the program every day during which pupils participate and that pupils in middle school or junior high school attend a minimum of six hours a week or three days a week to accomplish program goals, except when arriving late in accordance with the late arrival policy described in paragraph (1) or as reasonably necessary.

(B) A pupil who attends less than one-half of the daily program hours shall not be counted for the purposes of attendance.

(3) In order to develop an age-appropriate before school program for pupils in middle school or junior high school, programs established pursuant to this article may implement a flexible attendance schedule for those pupils. Priority for enrollment of pupils in middle school or junior high school shall be given to pupils who attend daily.

(b) The administrators of a before school program established pursuant to this article shall have the option of operating during any combination of summer, intersession, or vacation periods for a minimum of two hours per day for the regular school year pursuant to Section 8483.75.

(c) Every before school program component established pursuant to this article shall offer a breakfast meal as described by Section 49553 for all program participants.

(Amended by Stats. 2006, Ch. 380, Sec. 16. Effective September 21, 2006.)



8483.2

Notwithstanding any other provision of this article, any program electing to operate both a before and after school component for the same pupils during summer, intersession, or vacation periods must operate these programs a minimum of four and one-half hours per day.

(Amended by Stats. 2006, Ch. 380, Sec. 17. Effective September 21, 2006.)



8483.25

The State Department of Education shall provide notice to all schools eligible for grants under this article of the availability of such grants as well as the process for making application.

(Added November 5, 2002, by initiative Proposition 49, Sec. 9.)



8483.3

(a) The department shall select applicants to participate in the program established pursuant to this article from among applicants that apply on forms and in a manner prescribed by the department. It is the intent of the Legislature that the manner prescribed by the department, to the extent possible, allow for short and concise applicant responses. To the extent possible, the selection of applicants by the department shall result in an equitable distribution of grant awards pursuant to Section 8483.7 to applicants in northern, southern, and central California, and in urban, suburban, and rural areas of California.

(b) The department shall consider the following in selecting schools to participate in the program established pursuant to this article:

(1) Percentage of pupils eligible for free and reduced-price lunch.

(2) Other indicators of need for the program, including, but not limited to, socioeconomic status of the neighborhoods in which participating pupils reside, the percentage of English language learners at the school, and the availability of programs in the community in which participating pupils reside.

(c) The application shall certify all of the following:

(1) Inclusion of an educational element.

(2) Inclusion of an enrichment element. These opportunities may include arts, career technical education, recreation, technology, and other activities to support positive youth development.

(3) That the program will provide a safe physical and emotional environment, opportunities for relationship building, and promote active pupil engagement.

(4) Staff training and development will be provided.

(5) Integration with the regular schoolday and other expanded learning opportunities.

(6) Community collaboration, including, but not limited to, demonstrated support of the schoolsite principal and staff.

(7) Opportunities for physical activity.

(8) Inclusion of a nutritional snack, meal, or both.

(9) Fiscal accountability.

(10) Availability of required local matching funds.

(11) That the program will meet all of the evaluation requirements.

(12) Collection and use of pupil social, behavioral, or skill development data collection to support quality program improvement processes. These pupil data outcomes may relate to specific social-emotional competencies, including, but not necessarily limited to, social skills, self-control, academic mindset, perseverance, conflict resolution, and school-connectedness.

(d) Subdivision (b) does not apply to an applicant school that meets the priority criteria described in subdivision (a) of Section 8482.5.

(Amended (as amended by Stats. 2013, Ch. 706, Sec. 3) by Stats. 2014, Ch. 370, Sec. 14. Effective January 1, 2015.)



8483.4

The administrator of every program established pursuant to this article shall establish minimum qualifications for each staff position that, at a minimum, ensure that all staff members who directly supervise pupils meet the minimum qualifications for an instructional aide, pursuant to the policies of the school district. Selection of the program site supervisors shall be subject to the approval of the schoolsite principal. The administrator shall also ensure that the program maintains a pupil-to-staff member ratio of no more than 20 to 1. All program staff and volunteers shall be subject to the health screening and fingerprint clearance requirements in current law and district policy for school personnel and volunteers in the school district.

(Amended (as added by Stats. 1998, Ch. 320) by Stats. 2001, Ch. 545, Sec. 20. Effective January 1, 2002.)



8483.5

(a) It is the intent of the Legislature that a minimum of eighty-five million dollars ($85,000,000) be appropriated for the program established pursuant to this article, through the annual Budget Act. Of the funds appropriated for the program, current grant recipients have priority for receiving continued funding for the same purposes for which they previously received an award. This subdivision shall be in effect only until June 30, 2004.

(b) Commencing with the fiscal year beginning July 1, 2004, and for each fiscal year thereafter, there shall be continuously appropriated to the State Department of Education from the General Fund for the program established pursuant to this article an amount not to exceed five hundred fifty million dollars ($550,000,000) that is the greater of (1) an amount equal to the appropriation from the General Fund for the program established pursuant to this article for the immediately preceding fiscal year, or (2) an amount equal to the sum of (A) the appropriation from the General Fund for the program established pursuant to this article for fiscal year 2003–04 and (B) the amount by which the state’s non-guaranteed General Fund appropriations for the current fiscal year exceed the sum of (i) the amount of the state’s non-guaranteed General Fund appropriations for the base year plus (ii) one billion five hundred million dollars ($1,500,000,000). Nothing in this section prohibits the Legislature from appropriating funds for the program established pursuant to this article in excess of this continuous appropriation.

(c) For purposes of this section, the term “state’s non-guaranteed General Fund appropriations” shall mean those General Fund appropriations of the state in a fiscal year other than those appropriations guaranteed to be applied by the state for the support of school districts and community college districts pursuant to Sections 8 and 8.5 of Article XVI of the California Constitution. For purposes of this section, the “base year” is the fiscal year during the period July 1, 2000 through June 30, 2004 for which the state’s non-guaranteed General Fund appropriations are the highest as compared to any other fiscal year during such period.

(d) Notwithstanding subdivision (b), in any fiscal year in which the Legislature has legal authority pursuant to paragraph (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution to reduce the moneys applied by the state for the support of school districts and community college districts for the current fiscal year as compared to the moneys applied by the state for the support of school districts and community colleges during the immediately preceding fiscal year, the continuous appropriation pursuant to subdivision (b) shall be reduced for that fiscal year by the same percentage by which the moneys applied by the state for the support of school districts and community college districts in the current fiscal year is less than the moneys applied by the state for the support of school districts and community college districts during the immediately preceding fiscal year.

(e) All funds expended pursuant to this article shall be used only for the purposes expressed in this article. Except for funds expended pursuant to subdivision (b) of Section 8482.55, all funds expended pursuant to this article shall be used to supplement and not supplant existing levels of service.

(Amended November 5, 2002, by initiative Proposition 49, Sec. 10.)



8483.51

For purposes of Section 8483.5, the term “continuously appropriated” shall not be construed to mean “without regard to fiscal year.” The funds appropriated pursuant to subdivision (b) of Section 8483.5 are available for encumbrance for one year after the date upon which they first become available for encumbrance and are subject to Section 16304.1 of the Government Code.

(Added by Stats. 2008, 3rd Ex. Sess., Ch. 2, Sec. 1. Effective February 16, 2008.)



8483.55

(a) From the funds appropriated pursuant to subdivision (b) of Section 8483.5, the department may spend 1.5 percent to cover evaluation costs and to provide training and support to ensure quality program implementation, development, and sustainability and may pay its costs of awarding and monitoring grants.

(b) Beginning with the 2006–07 fiscal year, 1.5 percent of the funds appropriated pursuant to this article shall be available to the department for purposes of providing technical assistance, evaluation, and training services, and for providing local assistance funds to support program improvement and technical assistance.

(1) The department shall provide directly, or contract for, technical assistance for new programs and any program that is not meeting attendance or performance goals, or both, and requests that assistance. The department shall allocate an appropriate level of technical assistance funds to the regional system of support to support program startup within 45 days after grant awards to programs.

(2) (A) Training and support shall include, but is not limited to, the development and distribution of voluntary guidelines for physical activity programs established pursuant to paragraph (2) of subdivision (c) of Section 8482.3, that expand the learning opportunities of the schoolday.

(B) The department shall distribute these voluntary guidelines for physical activity programs on or before July 1, 2009.

(c) The department shall contract for an independent statewide evaluation of the effectiveness of programs funded pursuant to this article to be prepared and submitted to the Legislature. The evaluation shall include a comparison of outcomes for participating pupils and similarly situated pupils who did not participate in the program. A report shall be submitted to the Governor and the Legislature on or before October 1, 2011, providing data that includes, but is not limited to, all of the following:

(1) Data collected pursuant to Section 8484.

(2) Data adopted through the process outlined in subdivision (b) of Section 8421.5 and subdivision (g) of Section 8482.4.

(3) Number and type of sites and grantees participating in the program.

(4) Pupil program attendance, as reported semiannually, and pupil schoolday attendance, as reported annually.

(5) Pupil program participation rates.

(6) Quality of program drawing on the research of the Academy of Sciences on critical features of programs that support healthy youth development.

(7) The participation rates of local educational agencies.

(8) Local partnerships.

(9) The academic performance of participating pupils in English language arts and mathematics, as measured by the results of the Standardized Testing and Reporting (STAR) Program established pursuant to Section 60640.

(d) A final report shall be submitted to the Governor and the Legislature on or before December 1, 2011. The final report shall include, but not be limited to, all of the following:

(1) Updated data on the measures specified in subdivision (b), including, but not limited to, changes in those measures.

(2) The prevalence and frequency of activities included in funded programs.

(Amended by Stats. 2006, Ch. 380, Sec. 19. Effective September 21, 2006. Note: This section was added on Nov. 5, 2002, by initiative Prop. 49.)



8483.6

Notwithstanding subdivision (f) of Section 41202, in any fiscal year commencing with the fiscal year beginning July 1, 2004, that portion of any continuous appropriation made by Section 8483.5 for the program established pursuant to this article which is in excess of the amount appropriated for the program established pursuant to this article for the immediately preceding fiscal year shall not be appropriated until the Legislature has appropriated sums sufficient to fully fund the requirements of Sections 8 and 8.5 of Article XVI of the California Constitution for that year and shall be appropriated in addition to the sums required by, and shall not be considered towards fulfilling the funding requirements of, Sections 8 and 8.5 of Article XVI of the California Constitution for that fiscal year.

(Added November 5, 2002, by initiative Proposition 49, Sec. 12.)



8483.7

(a) (1) (A) Each school that establishes a program pursuant to this article is eligible to receive a three-year after school grant, that shall be awarded in three one-year increments and is subject to semiannual attendance reporting and requirements as described in Section 8482.3 once every three years.

(i) The department shall provide technical support for development of a program improvement plan for grantees under the following conditions:

(I) If actual pupil attendance falls below 75 percent of the target attendance level in any year of the grant.

(II) If the grantee fails, in any year of the grant, to demonstrate measurable outcomes pursuant to Section 8484.

(ii) The department shall adjust the grant level of any school within the program that is under its targeted attendance level by more than 15 percent in each of two consecutive years.

(iii) In any year after the initial grant year, if the actual attendance level of a school within the program falls below 75 percent of the target attendance level, the department shall perform a review of the program and adjust the grant level as the department deems appropriate.

(iv) The department shall create a process to allow a grantee to voluntarily lower its annual grant amount if one or more sites are unable to meet the proposed pupil attendance levels by the end of the second year of the grant.

(v) A grantee who has had its grant amount reduced may subsequently request an increase in funding up to the maximum grant amounts provided under this subdivision.

(vi) The department may terminate the grant of any site or program that does not comply with fiscal reporting, attendance reporting, or outcomes reporting requirements established by the department and pursuant to Section 8484. The department may withhold the grant allocation for a program or site if the prior grant year’s fiscal or attendance reporting remains outstanding, until the reports have been filed with the department.

(vii) Notwithstanding any other provision of this subdivision or any other law, after the technical assistance required under clause (i) has been provided, the department may at any time terminate the grant of a school in a program that fails for three consecutive years to meet either of the following requirements:

(I) Demonstrate measurable program outcomes pursuant to Section 8484.

(II) Attain 75 percent of its proposed attendance level after having had its program reviewed and grant level adjusted by the department.

(B) After school grants may be awarded to applicants that have demonstrated readiness to begin operation of a program or to expand existing programs.

(C) The maximum total after school grant amount awarded annually pursuant to this paragraph shall be one hundred twelve thousand five hundred dollars ($112,500) for each regular school year for each elementary school and one hundred fifty thousand dollars ($150,000) for each regular school year for each middle or junior high school. The Superintendent shall determine the total annual after school grant amount for which a site is eligible based on a formula of seven dollars and fifty cents ($7.50) per pupil per day of pupil attendance that the program plans to serve, with a maximum total grant of thirty-seven dollars and fifty cents ($37.50) per projected pupil per week, and a formula of seven dollars and fifty cents ($7.50) per projected pupil per day of staff development, with a maximum of three staff development days per year. A program may provide the three days of staff development during regular program hours using funds from the total grant award.

(2) For large schools, the maximum total grant amounts described in paragraph (1) may be increased based on the following formulas, up to a maximum amount of twice the respective limits specified in paragraph (1):

(A) For elementary schools, multiply one hundred thirteen dollars ($113) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 600.

(B) For middle schools, multiply one hundred thirteen dollars ($113) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 900.

(3) The maximum total grant amounts set forth in subparagraph (C) of paragraph (1) may be increased from any funds made available for this purpose in the annual Budget Act for participating schools that have pupils on waiting lists for the program. Grants may be increased by the lesser of an amount that is either 25 percent of the current maximum total grant amount or equal to the proportion of pupils unserved by the program as measured by documented waiting lists as of January 1 of the previous grant year, compared to the actual after school enrollment on the same date. The amount of the required cash or in-kind matching funds shall be increased accordingly. First priority for an increased maximum grant pursuant to this paragraph shall be given to schools that qualify for funding pursuant to subdivision (b) of Section 8482.55. Second priority shall be given to schools that receive funding priority pursuant to subdivision (f) of Section 8482.55.

(4) The minimum total after school grant amount for each schoolsite that may be awarded pursuant to this section shall be computed by multiplying the applicable rate per pupil per day of pupil attendance by 20 pupils being served for 180 regular schooldays.

(5) A school that establishes a program pursuant to this section is eligible to receive a summer grant to operate the program in excess of 180 regular schooldays or during any combination of summer, intersession, or vacation periods for a maximum of the lesser of the following amounts:

(A) Seven dollars and fifty cents ($7.50) per day per pupil.

(B) Thirty percent of the total grant amount awarded to the school per school year pursuant to subparagraph (C) of paragraph (1).

(C) Notwithstanding subparagraphs (A) and (B), the maximum total summer grant that may be awarded annually pursuant to this paragraph shall be thirty-three thousand seven hundred fifty dollars ($33,750) for each regular school year for each elementary school and forty-five thousand dollars ($45,000) for each regular school year for each middle or junior high school.

(6) Additional funding may be made available for transportation in programs that meet the requirements of Section 8484.65, in an amount not to exceed fifteen thousand dollars ($15,000) per site, per school year, as funds are available, in accordance with the local community after school program needs as determined by the department. Programs shall submit to the department for consideration evidence of the need for after school transportation funds specific to after school programs pursuant to this article. Funding under this paragraph may be used to supplement, but not supplant, local transportation services.

(7) Each program shall provide an amount of cash or in-kind local funds equal to not less than one-third of the total grant from the school district, governmental agencies, community organizations, or the private sector. Facilities or space usage may fulfill not more than 25 percent of the required local contribution.

(8) (A) A grantee may allocate, with departmental approval, up to 125 percent of the maximum total grant amount for an individual school, so long as the maximum total grant amount for all school programs administered by the program grantee is not exceeded.

(B) A program grantee that transfers funds for purposes of administering a program pursuant to subparagraph (A) shall have an established waiting list for enrollment, and may transfer only from another school program that has met a minimum of 70 percent of its attendance goal.

(b) The administrator of a program established pursuant to this article may supplement, but not supplant, existing funding for after school programs with grant funds awarded pursuant to this article. State categorical funds for remedial education activities shall not be used to make the required contribution of local funds for those after school programs.

(c) Up to 15 percent of the initial year’s grant amount for each grant recipient may be used for startup costs. Under no circumstance shall funding for startup costs result in an increase in the grant recipient’s total funding above the approved grant amount.

(d) For each year of the grant, the department shall award the total grant amount for that year not later than 30 days after the date the grantee accepts the grant.

(e) The department may adjust the amount of a direct grant, awarded to a new applicant pursuant to this section, on the basis of the program start date, as determined by the department.

(Amended by Stats. 2014, Ch. 370, Sec. 15. Effective January 1, 2015.)



8483.75

(a) (1) (A) Each school that establishes a before school program component pursuant to Section 8483.1 is eligible to receive a three-year renewable after school grant, that shall be awarded in three one-year increments and is subject to semiannual attendance reporting and renewal as required by the department. Before school programs established pursuant to this section shall be subject to the same reporting and accountability provisions described in subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7.

(B) The maximum total grant amount awarded annually pursuant to this paragraph shall be thirty-seven thousand five hundred dollars ($37,500) for each regular school year for each elementary school and forty-nine thousand dollars ($49,000) for each regular school year for each middle or junior high school.

(C) The Superintendent shall determine the total annual after school grant amount for which a site is eligible based on a formula of five dollars ($5) per pupil per day that the program plans to serve, with a maximum total grant of twenty-five dollars ($25) per projected pupil per week.

(2) For large schools, the maximum total grant amounts described in paragraph (1) may be increased based on the following formulas, up to a maximum amount of twice the respective limits specified in paragraph (1):

(A) For elementary schools, multiply seventy-five dollars ($75) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 600.

(B) For middle schools, multiply seventy-five dollars ($75) by the number of pupils enrolled at the schoolsite for the normal schoolday program that exceeds 900.

(3) A school that establishes a program pursuant to this section is eligible to receive a summer grant to operate the program in excess of 180 regular schooldays during any combination of summer, intersession, or vacation periods for a maximum of 30 percent of the total grant amount awarded to the school per school year under this subdivision.

(4) Each program shall provide an amount of cash or in-kind local funds equal to not less than one-third of the total grant from the school district, governmental agencies, community organizations, or the private sector. Facilities or space usage may fulfill not more than 25 percent of the required local contribution.

(5) (A) The department may award up to 125 percent of the maximum total grant amount for an individual school, so long as the maximum total grant amount for all school programs administered by the program grantee is not exceeded.

(B) A program grantee that is awarded funds pursuant to subparagraph (A) shall have an established waiting list for enrollment, and may receive funds only from another school program that has met a minimum of 70 percent of its attendance goal.

(b) The administrator of a program established pursuant to this article may supplement, but not supplant, existing funding for before school programs with grant funds awarded pursuant to this article. State categorical funds for remedial education activities shall not be used to make the required contribution of local funds for those before school programs.

(c) Up to 15 percent of the initial year’s grant amount for each grant recipient may be used for startup costs. Under no circumstance shall funding for startup costs result in an increase in the grant recipient’s total funding above the approved grant amount.

(d) For each year of the grant, the department shall award the total grant amount for that year not later than 30 days after the date the grantee accepts the grant.

(Amended by Stats. 2014, Ch. 370, Sec. 16. Effective January 1, 2015.)



8483.76

(a) A school that establishes a program pursuant to Section 8483.7 or 8483.75 is eligible to receive a summer grant to operate the program in excess of 180 regular schooldays or during any combination of summer, weekends, intersession, or vacation periods for a maximum of either 30 percent of the total grant amount awarded, per school year, to the school, or thirty-three thousand seven hundred fifty dollars ($33,750) for each regular school year for each elementary school and forty-five thousand dollars ($45,000) for each regular school year for each middle or junior high school.

(b) An existing after school summer grantee may operate a three-hour or a six-hour per day program. If the grantee operates a six-hour per day program, the target attendance level for the purpose of grant reductions pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7 shall be computed as if the grant award were based upon the lesser of fifteen dollars ($15) per day of pupil attendance or 30 percent of the total grant awarded to the school per school year.

(c) A summer grantee that operates a program pursuant to this section may change the location of the program to address the needs of pupils and school closures. The program may be conducted at an offsite location or at an alternate schoolsite. The summer grantee shall give notice to the department of the change of location and shall include a plan to provide safe transportation pursuant to Section 8484.6.

(d) A summer grantee that operates a program pursuant to this section may open eligibility to every pupil attending a school in the school district. Priority for enrollment shall be given to the pupils enrolled in the school that receives the grant.

(e) A summer grantee operating a six-hour per day program shall provide for each needy pupil at least one nutritionally adequate free or reduced-price meal during each program day.

(f) A summer grantee that operates a six-hour per day program is required to submit, for prior approval by the department, a revised program plan that includes all of the following:

(1) A plan for provision of the free or reduced-price meal required by subdivision (e).

(2) An attendance and early release policy for the program that is consistent with the local educational agency’s early release policy for the regular schoolday.

(Amended by Stats. 2014, Ch. 370, Sec. 17. Effective January 1, 2015.)



8483.8

In any fiscal year, if a program participant receives state funds to operate a program pursuant to this article that are in an amount in excess of the amount warranted, due to the program serving fewer pupils than planned, to raising an inadequate amount of matching funds, or for any other reason, the State Department of Education shall reduce any subsequent allocations by an amount equal to that overpayment. If the program participant discontinues participation in the program and no allocations are made after the determination that an overpayment has been made, the State Department of Education shall take the following action:

(a) In the case of local education agencies, the State Department of Education shall bill the agencies for the amount of the overpayment. If payment is not received within three months of the billing invoice date, an amount equal to the amount of the overpayment shall be withheld from the next principal apportionment to the agency.

(b) In the case of entities other than local education agencies, the State Department of Education shall bill the entities for the amount of the overpayment, and pursue appropriate legal remedies if not paid.

(Amended (as added by Stats. 1998, Ch. 320) by Stats. 2001, Ch. 545, Sec. 26. Effective January 1, 2002.)



8483.9

(a) A program participant receiving funding pursuant to this article may expend on indirect costs no more than the lesser of the following:

(1) The school district’s indirect cost rate, as approved by the department for the appropriate fiscal year.

(2) Five percent of the state program funding received pursuant to this article.

(b) A program participant receiving state funding pursuant to this article may expend no more than 15 percent of that funding on administrative costs, which funding need not be earned through pupil attendance. For purposes of this section, administrative costs shall include indirect costs, as described in subdivision (a).

(c) A program participant receiving state funding pursuant to this program shall ensure that no less than 85 percent of that funding is allocated to schoolsites for direct services to pupils. The cost of a program site supervisor selected pursuant to Section 8483.4 may be included as direct services, provided that at least 85 percent of the site supervisor’s time is spent at the program site.

(Amended (as amended by Stats. 2005, Ch. 553, Sec. 6) by Stats. 2010, Ch. 229, Sec. 1. Effective January 1, 2011.)



8484

(a) As required by the department, programs established pursuant to this article shall submit annual outcome-based data for evaluation. The department may consider these outcomes when determining eligibility for grant renewal.

(1) To demonstrate program effectiveness, grantees shall submit, using the unique statewide pupil identifiers, for participating pupils who are unduplicated pupils, both of the following:

(A) Schoolday attendance on an annual basis.

(B) Program attendance on a semiannual basis.

(2) Programs shall submit evidence of a data-driven program quality improvement process that is based on the department’s guidance on program quality standards developed pursuant to paragraph (3).

(3) The department may develop additional measures for this subdivision including, but not limited to, program quality standards. Additions shall be developed in consultation with the evaluation committee of the advisory committee.

(4) Programs shall submit information adopted through the process outlined in subdivision (c).

(b) (1) If a program consistently fails to demonstrate measurable program outcomes for three consecutive years, the department may terminate the program as described in subdivision (a) of Section 8483.7. The department shall consider multiple outcomes and not rely on one outcome in isolation.

(2) For purposes of this section, “consistently fails to demonstrate measurable program outcomes” means failure to meet program effectiveness requirements pursuant to the criteria in paragraphs (1) and (2) of subdivision (a).

(3) Measurable program outcomes may be demonstrated by, but are not limited to, comparing pupils participating in the program to nonparticipating pupils at the same schoolsite.

(c) The department shall develop standardized procedures and tools to collect the indicators in paragraphs (1) and (2) of subdivision (a). The department shall consult with the evaluation committee of the Advisory Committee on Before and After School Programs pursuant to Section 8484.9.

(Amended by Stats. 2014, Ch. 370, Sec. 18. Effective January 1, 2015.)



8484.1

To the extent consistent with federal and state privacy laws, local educational agency grantees funded pursuant to this article and Article 22.6 (commencing with Section 8484.7) may submit the following pupil data to an operator of an after school program or summer program, or both, with which the local educational agency has a contract:

(a) Schoolday attendance data.

(b) Statewide test and assessment scores.

(c) High school exit examination scores.

(d) English language development test placement or reclassification scores.

(e) California Healthy Kids Survey results in aggregate form.

(f) Pupil engagement and behavioral data.

(g) Other academic measures, including grades and course completion.

(Amended by Stats. 2014, Ch. 370, Sec. 19. Effective January 1, 2015.)



8484.3

(a) Programs established pursuant to this article shall not be required to comply with the requirements of other provisions of this chapter or requirements set forth in Chapter 19 of Division 1 of Title 5 of the California Code of Regulations.

(b) Notwithstanding any other provision of law or regulation, an After School Education and Safety Program (ASES) operated by a city, county, or nonprofit organization pursuant to this article may operate for up to 60 hours per week without obtaining a license or special permit under Chapter 3.4 (commencing with Section 1596.70) or Chapter 3.5 (commencing with Section 1596.90) of Division 2 of the Health and Safety Code, provided that a pupil shall not be allowed to attend the ASES program for more than 30 hours per week. An ASES program shall not receive any additional funding pursuant to this subdivision.

(Amended by Stats. 2012, Ch. 652, Sec. 1. Effective January 1, 2013.)



8484.5

(a) All school-based before and after school programs established pursuant to Section 8481 that are in operation on the date of the enactment of the act adding this section shall elect one of the following options on or before July 1, 1999:

(1) Continuing operation as a schoolage community child care services program pursuant to the remaining operative provisions of Article 22 (commencing with Section 8460).

(2) Operating as an After School Learning and Safe Neighborhoods Partnerships Program pursuant to this article.

(b) It is the intent of the Legislature that any appropriation for programs established pursuant to Section 8481 be redirected to the appropriation made for programs established pursuant to Article 22 (commencing with Section 8460) or to the appropriation made for programs established pursuant to this article. The State Department of Education shall report the amounts that shall be redirected pursuant to this subdivision to the Department of Finance for approval and adjustment of the budget. The Controller shall adjust the appropriation amounts in accordance with budget revisions approved for this purpose by the Department of Finance.

(Added by Stats. 1998, Ch. 320, Sec. 2. Effective August 19, 1998.)



8484.6

(a) Programs established pursuant to this article may be conducted upon the grounds of a community park, recreational facility, or other site as approved by the State Department of Education in the grant application process. Offsite programs shall align the educational and literacy component of the program with participating pupils’ regular school programs. No program located off school grounds shall be approved unless safe transportation is provided to the pupils enrolled in the program. Any reference to schoolsite as a physical location in this article shall mean schoolsite or other site as provided by this section.

(b) An offsite program conducted pursuant to this section shall comply with all statutory and regulatory requirements that are applicable to similar programs conducted on the schoolsite.

(Amended November 5, 2002, by initiative Proposition 49, Sec. 13.)



8484.65

If a program is operated at a schoolsite located in an area that has a population density of less than 11 persons per square mile, additional funding may be provided for transportation pursuant to Section 8483.7.

(Added by Stats. 2014, Ch. 370, Sec. 20. Effective January 1, 2015.)






ARTICLE 22.6 - 21st Century Community Learning Centers

8484.7

It is the intent of the Legislature that the 21st Century Community Learning Centers program contained within the federal No Child Left Behind Act of 2001 (Public Law 107-110) complement the After School Education and Safety Program established by Article 22.5 (commencing with Section 8482) to provide year-round opportunities for expanded learning, as defined in Section 8482.1, and to support the local flexibility needed to implement federal 21st Century Community Learning Centers programs through after school grants as specified in this article.

(Amended by Stats. 2014, Ch. 370, Sec. 21. Effective January 1, 2015.)



8484.75

The requirements of the After School Education and Safety Program described in Article 22.5 (commencing with Section 8482) apply to the program established by this article, with the following exceptions as applicable:

(a) Sections 8482.5, 8482.55, 8483.5, 8483.55, 8483.6, 8483.7, 8483.75, and 8484.5 do not apply to this article.

(b) Any provision of Article 22.5 (commencing with Section 8482) that is in conflict with, or duplicative of, any provision of this article.

(c) Any provision that is in conflict with applicable federal law or regulations.

(Amended by Stats. 2006, Ch. 538, Sec. 89. Effective January 1, 2007.)



8484.8

In accordance with Part B of Title IV of the federal No Child Left Behind Act of 2001 (Public Law 107-110), funds appropriated in Item 6110-197-0890 of Section 2.00 of the Budget Act of 2002 are available for expenditure as follows, with any subsequent allocations for these purposes to be determined in the annual Budget Act:

(a) Beginning with the 2006–07 fiscal year, 5 percent of the federal funds appropriated through this article shall be available to the department for purposes of providing technical assistance, evaluation, and training services, and for contracting for local technical assistance, for carrying out programs related to 21st Century Community Learning Centers programs.

(1) The department shall provide directly, or contract for, technical assistance for new programs and any program that is not meeting attendance or performance goals, or both, and requests that assistance.

(2) (A) Training and support shall include, but is not limited to, the development and distribution of voluntary guidelines for physical activity programs established pursuant to subparagraph (B) of paragraph (1) of subdivision (c) of Section 8482.3, that expand the learning opportunities of the schoolday.

(B) The department shall distribute these voluntary guidelines for physical activity programs on or before July 1, 2009.

(3) In accordance with Part B of Title IV of the federal No Child Left Behind Act of 2001 (Public Law 107-110), funding for programs that promote parent involvement and family literacy are an allowable use of these funds.

(b) (1) At least 5 percent of the total amount appropriated pursuant to this article, after funds have been allocated pursuant to subdivision (a), shall be available for grants to provide equitable access and participation in community learning center programs, in an amount not to exceed twenty-five thousand dollars ($25,000) per site, per year, according to needs determined by the local community.

(2) For purposes of paragraph (1), the department shall determine the requirements for eligibility for a grant, consistent with the following:

(A) Consistent with the local partnership approach inherent in Article 22.5 (commencing with Section 8482), grants awarded under this subdivision shall provide supplemental assistance to programs. It is not intended that a grant fund the full anticipated costs of the services provided by a community learning center program.

(B) In determining the need for a grant pursuant to this subdivision, the department shall base its determination on a needs assessment and a determination that existing resources are not available to meet these needs, including, but not limited to, a description of how the needs, strengths, and resources of the community have been assessed, currently available resources, and the justification for additional resources for that purpose.

(C) The department shall award grants for a specific purpose, as justified by the applicant.

(3) To be eligible to receive a grant under this subdivision, the designated public agency representative for the applicant shall certify that an annual fiscal audit will be conducted and that adequate, accurate records will be kept. In addition, each applicant shall provide the department with the assurance that funds received under this subdivision are expended only for those services and supports for which they are granted. The department shall require grant recipients to submit annual budget reports, and the department may withhold funds in subsequent years if after school grant funds are expended for purposes other than as awarded.

(4) The department shall require grant recipients to submit quarterly expenditure reports, and the department may withhold funds in subsequent years if access or literacy grant funds are expended for purposes other than as granted.

(c) At least 50 percent of the total amount appropriated pursuant to this article, after funds have been allocated pursuant to subdivision (a), shall be allocated on a priority basis for after school grants to community learning centers serving high school pupils funded pursuant to Section 8421.

(d) Grant awards under this section shall be restricted to those applications that propose primarily to serve pupils that attend schoolwide programs, as described in Title I of the federal No Child Left Behind Act of 2001 (Public Law 107-110). Competitive priority shall be given to applications that propose to serve pupils in schools designated as being in need of improvement under subsection (b) of Section 6316 of Title 20 of the United States Code, and that are jointly submitted by school districts and community-based organizations.

(e) (1) At least 40 percent of the total amount appropriated pursuant to this article, after funds have been allocated pursuant to subdivision (a), shall be allocated to programs serving elementary and middle school pupils. The administrators of a program established pursuant to this article may operate during regular schooldays for a minimum of 15 hours per week and any combination of summer, intersession, or vacation periods for a minimum of three hours per day for the regular school year pursuant to Section 8483.7. Grantees administering comprehensive programs established pursuant to Section 8482.3 are also eligible for funding for summer, intersession, or vacation periods pursuant to this section.

(2) After school and summer funding grants for programs serving middle and elementary school pupils shall be allocated according to the same funding provisions, and subject to the same reporting and accountability provisions, as described in Sections 8483.7 and 8483.75.

(3) Priority shall be given to grant applications that will provide year-round expanded learning programming, including programs that complement existing funded programs. Year-round expanded learning programs are defined as any combination of an applicant that provides year-round programming, an applicant that offers summer programming to complement existing after school programs, or an applicant that offers after school programs to complement existing summer programs. The applicant is not required to be the same entity that operates the existing program, but shall identify the grantee with whom the applicant is coordinating for the purpose of providing year-round programming.

(4) (A) Funding for a grant shall be allocated in annual increments for a period not to exceed five years, subject to annual reporting and recertification as required by the department. The department shall establish a payment system to accommodate upfront payments. The department shall notify new grantees, whose grant awards are contingent upon the appropriation of funds for those grants, in writing no later than May 15 of each year in which new grants are awarded. A first-year grant award shall be made no later than 60 days after enactment of the annual Budget Act and any authorizing legislation. A grant award for the second and subsequent fiscal years shall be made no later than 30 days after enactment of the annual Budget Act and any authorizing legislation. The grantee shall notify the department in writing of its acceptance of the grant.

(B) For the first year of a grant, the department shall allocate 25 percent of the grant for that year no later than 30 days after the grantee accepts the grant. For the second and subsequent years of the grant, the department shall allocate 25 percent of the grant for that year no later than 30 days after the annual Budget Act becomes effective. The grantee shall not use more than 15 percent of an annual grant award for administrative costs.

(C) In addition to the funding allowed for administrative costs under subparagraph (B), up to 15 percent of the initial annual grant award for each after school grant recipient may be used for startup costs.

(D) Under no circumstance shall funding made available pursuant to subparagraphs (B) and (C) result in an increase in the total funding of a grantee above the approved grant amount.

(5) A grantee shall identify the federal, state, and local programs that will be combined or coordinated with the proposed program for the most effective use of public resources, and shall prepare a plan for continuing the program beyond federal grant funding.

(6) A grantee shall submit semiannual attendance data and results to facilitate evaluation and compliance in accordance with provisions established by the department.

(7) A program receiving a grant under this subdivision is not assured of grant renewal from future state or federal funding at the conclusion of the grant period. However, priority for funding pursuant to this subdivision shall be given to programs with expiring grants, if those programs have satisfactorily met projected pupil outcomes pursuant to subdivision (a) of Section 8484.

(f) A total annual grant award for after school funding and grants for a site serving elementary or middle school pupils shall be fifty thousand dollars ($50,000) per year or more, consistent with federal requirements.

(g) Notwithstanding any other law, and contingent upon the availability of funding, the department may adjust the after school grant cap of any grantee based upon one or both of the following:

(1) Amendments made to this section by Chapter 555 of the Statutes of 2005.

(2) The demonstrated pupil attendance pattern of the grantee. The department may adjust grant awards pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 8483.7.

(h) Funds received but unexpended under this article may be carried forward to subsequent years consistent with federal requirements. In year one, the full grant may be retained.

(i) If funds remain after all of the priority allocations required pursuant to subdivisions (a), (b), (c), and (e) have been made, the department may use that money to fund additional qualified grant applications under subdivision (c), in order to ensure that all federal funds received for these purposes are expended for these purposes. If funds remain after additional qualified grant applications are approved for funding pursuant to subdivision (c), the department may award the remaining funds for additional qualified grant applications pursuant to subdivisions (b) and (e).

(j) In any fiscal year in which the total state appropriation for that fiscal year exceeds the total state appropriation for the 2008–09 fiscal year after funds have been allocated pursuant to subdivision (a), the excess amount shall be allocated on a priority basis for after school grants to community learning centers funded pursuant to Section 8421 as follows:

(1) Thirty-five percent to community learning centers serving high school pupils.

(2) Fifty percent to community learning centers serving elementary and middle school pupils.

(3) Fifteen percent to summer programs serving elementary and middle school pupils.

(k) This article shall be operative only to the extent that federal funds are made available for the purposes of this article. It is the intent of the Legislature that this article not be considered a precedent for general fund augmentation of either the state administered, federally funded program of this article, or any other state funded before or after school program.

(Amended by Stats. 2014, Ch. 370, Sec. 22. Effective January 1, 2015.)



8484.9

(a) There is hereby established in the department an Advisory Committee on Before and After School Programs for the purpose of providing information and advice to the Superintendent and the state board regarding state and federal policy and funding issues affecting before and after school programs, based on regular and systematic input from providers.

(b) The membership of the advisory committee shall consist of all of the following persons, the majority of whom shall be operators of before or after school programs:

(1) Six persons appointed by the Governor as follows:

(A) Two persons who operate an urban before or after school program.

(B) Two persons who operate a rural before or after school program.

(C) One person from a private foundation or a postsecondary academic institution.

(D) One person representing a unified school district.

(2) Two persons appointed by the Superintendent as follows:

(A) One person who operates a high school after school program.

(B) One person from a private foundation or a postsecondary academic institution.

(3) Two persons appointed by the Senate Committee on Rules as follows:

(A) One person who operates a small elementary after school program.

(B) One person who operates a large middle school after school program.

(4) Two persons appointed by the Speaker of the Assembly as follows:

(A) One person who operates a large elementary school after school program.

(B) One person who operates a small middle school after school program.

(5) The president of the state board or his or her designee.

(c) The advisory committee membership shall be representative of the diversity of before and after school programs, regarding geography, size, and public or nonpublic operation.

(d) The advisory committee members shall select one of its members to be the chair of the committee. It is the responsibility of the chair to act as the conduit between the advisory committee and the Superintendent, the state board, and appropriate staff.

(e) The advisory committee shall nominate, and the state board shall confirm, a staff member to serve as consultant to the advisory committee.

(f) The advisory committee shall meet as frequently as necessary but at least three times each year. The meetings of the committee may be conducted by teleconference.

(g) The members of the advisory committee shall serve without compensation, including for travel and per diem expenses.

(h) The advisory committee shall do all of the following:

(1) Provide information on the status of funding provided for before and after school programs in each fiscal year, including the number of applications received, the number of applications funded, and the amount and timing of committed funding.

(2) Provide recommendations on legislative and administrative action needed to ensure that funding for before and after school programs is allocated promptly to qualified providers of before and after school programs.

(3) Provide information on the quality of services and accountability measures.

(4) Provide information regarding challenges faced by before and after school programs that impede the provision of best possible services.

(5) Make recommendations to the department on reporting requirements for high school programs operating pursuant to Section 8421 and for program evaluation and review pursuant to Sections 8427 and 8484. The advisory committee shall provide initial recommendations to the department, and shall provide a copy to the Legislature, on or before March 1, 2007.

(6) Provide recommendations on the statewide evaluation design and outcome measures.

(Amended by Stats. 2011, Ch. 347, Sec. 7. Effective January 1, 2012.)






ARTICLE 23 - Child Supervision Programs

8485

The governing board of any school district conducting instruction for pupils in any grade level up to, and including, the completion of junior high school, may establish a program of affordably priced supervision for children before and after school.

(Added by renumbering Section 8480 (as added by Stats. 1985, Ch. 1440) by Stats. 1987, Ch. 1120, Sec. 11. Effective September 25, 1987.)



8486

Child supervision programs conducted pursuant to this article shall be licensed or exempt programs administered and monitored by the school district. Programs may be staffed by district personnel or may be subcontracted to qualified private or nonprofit agencies, or to other public agencies. Each program shall be designed by administrators of the district to fit the needs at each school or site where a program is conducted.

(Added by renumbering Section 8481 (as added by Stats. 1985, Ch. 1440) by Stats. 1987, Ch. 1120, Sec. 12. Effective September 25, 1987.)



8487

Child supervision programs conducted pursuant to this article shall consist of supervised activities including, but not limited to, arts and crafts, sports, quiet games, playground time and snacks, and homework. Computer training may also be made available. Extra enrichment programs and study trips may be made available for a fee that shall be paid by the children’s parents or guardians.

(Added by renumbering Section 8482 by Stats. 1987, Ch. 1120, Sec. 13. Effective September 25, 1987.)



8488

Each school that elects to establish a child supervision program shall apply to the State Department of Education for a grant for each program of up to four thousand dollars ($4,000). Grants for the new programs established pursuant to this section shall be allocated to programs that meet both of the following requirements:

(a) Have conducted a needs assessment of the local community.

(b) Provide for a viable program plan.

The grants may be used for any of the following: one month’s staffing cost, snacks, and the purchase of sports equipment, games, computers, and supplies as indicated by the budget submitted by the district. Once the program is operating, the district shall maintain the program through the fees charged the parents and guardians of the children in the program. The fee may be the same for each child regardless of family income or the number of hours a child participates in the program so that the self-supporting nature of the program is assured. School programs shall seek funding from local business, community, and philanthropic organizations to ensure that no needy child who desires to participate shall be denied the opportunity to participate because of inability to pay the fee. No one who desires to participate in the program shall be denied the opportunity to participate because of inability to pay the fee. The state department shall fund up to 250 programs.

(Added by renumbering Section 8483 by Stats. 1987, Ch. 1120, Sec. 14. Effective September 25, 1987.)






ARTICLE 23.5 - Distinguished After School Health Recognition Program

8490

The Distinguished After School Health Recognition Program is hereby established, to be administered by the department.

(Added by Stats. 2014, Ch. 369, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 8490.7.)



8490.1

For purposes of this article, the following definitions shall apply:

(a) “After school program” means After School Education and Safety Program (ASES), 21st Century High School After School Safety and Enrichment for Teens (High School ASSETs) program, and other qualified out-of-school time programs that serve schoolage children outside of regular school hours, including before school and on weekends.

(b) “DASH recognition program” means the Distinguished After School Health Recognition Program enacted pursuant to this article.

(c) “Program attendee” means a person enrolled in an after school program.

(d) “Screen time” means time spent viewing or working on television, videos, computers, and hand-held devices, with or without Internet access.

(Added by Stats. 2014, Ch. 369, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 8490.7.)



8490.2

The department shall develop a process, to be administered on its Internet Web site, for an after school program to be recognized as an after school program that meets the requirements of this article and shall include all resources and links that an after school program may use to meet the requirements of this article.

(Added by Stats. 2014, Ch. 369, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 8490.7.)



8490.3

The process required by Section 8490.2 shall provide an after school program with the option to create a certificate, using a template designed by the department, that includes a document, signed by the after school program director, demonstrating the manner in which the after school program meets each of the following:

(a) Each staff member of the after school program has received training on the standards of this article and the importance of modeling healthy eating and physical activity. Training shall be in accordance with the YMCA of the USA, the Center for Collaborative Solutions, A World Fit For Kids!, the National Institute on Out-of-School Time, or other similar programs.

(b) The after school program provides regular and ongoing nutrition education to each program attendee to help the program attendee develop and practice healthy habits.

(c) The after school program ensures that each program attendee participates, on a daily basis, in an average of 30 to 60 minutes of moderate to vigorous physical activity, consistent with Guidelines 7 and 8 of the department’s California After School Physical Activity Guidelines, while the after school program is in session.

(d) Screen time is limited during the operational hours of the after school program and is only allowed in connection with homework or an activity that engages program attendees in a physical activity or educational experience, consistent with the California After School Physical Activity Guidelines.

(e) Healthy foods, including, but not limited to, fruits or vegetables, without added sugar, are served to program attendees as snacks on a daily basis. Fried foods, candy, or foods that are primarily sugar-based, high in sodium, or include trans fat are not served to program attendees or consumed by staff during the after school program’s hours of operation. Snacks or meals provided pursuant to the After School Education and Safety Program (ASES), the 21st Century High School After School Safety and Enrichment for Teens (High School ASSETs) program, and the Child and Adult Care Food Program (CACFP) meal guidelines are deemed to meet this standard.

(f) Program attendees are served water, low-fat or nonfat milk, nonfat flavored milk, or 100 percent fruit juice. A preference shall be given for water. Safe and clean drinking water is available and accessible at all times to program attendees and staff. Milk and fruit juices are not served in quantities exceeding eight ounces per day. Sugar-sweetened beverages are not served to program attendees and staff of the after school program do not consume sugar-sweetened beverages at the after school program site.

(g) If the after school program is conducting a fundraiser during after school program hours, all of the following shall apply:

(1) Items sold shall be in compliance with the requirements specified in subdivisions (e) and (f).

(2) Sales shall be in compliance with the USDA Competitive Food Sales regulations.

(3) Sales shall not be scheduled during snack or meal service.

(h) If the after school program is located on a schoolsite, the after school program communicates with the school regarding nutrition education and physical activity, as appropriate, to provide the program attendees with a complete educational experience. All activities shall also adhere to the school district’s wellness policy.

(i) The after school program has implemented an educational program for parents of program attendees that provides the parents with nutrition and physical activity information relevant to the after school program and the health of their children.

(j) Information about the implementation of the requirements listed in subdivisions (a) to (i), inclusive, is available for review by a parent at both the physical location of the after school program and on the after school program’s Internet Web site, if there is one. The after school program also maintains in its records a document signed by all parents acknowledging that they are aware of the DASH recognition program requirements and policies to institute and reinforce these specific healthy behaviors for all children served in the after school program.

(Added by Stats. 2014, Ch. 369, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 8490.7.)



8490.4

A certificate issued under this article shall be valid for one calendar year. An after school program that wishes to create a new certificate for the subsequent year shall, by January 1 of that year, verify with the department, pursuant to Section 8490.2, that the after school program continues to follow the DASH recognition program criteria pursuant to Section 8490.3.

(Added by Stats. 2014, Ch. 369, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 8490.7.)



8490.5

The department shall maintain and update a list of after school programs that qualify under the provisions of this article and shall post that list on its Internet Web site, including the date of qualification for each after school program.

(Added by Stats. 2014, Ch. 369, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 8490.7.)



8490.6

Funding for the recognition program established pursuant to this article is subject to an appropriation being made for purposes of this article in the annual Budget Act or another statute, or the receipt of funding from nonstate sources.

(Added by Stats. 2014, Ch. 369, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 8490.7.)



8490.7

This article shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2014, Ch. 369, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Article 23.5, commencing with Section 8490.)






ARTICLE 24 - Child Care and Development Facilities Capital Outlay

8493

It is the intent of the Legislature that funds be appropriated for capital outlay for purposes of providing facilities for child care and development services provided pursuant to this chapter, including, but not limited to, all of the following purposes:

(a) For the purchase of relocatable facilities by the state for lease to qualifying contracting agencies in areas with no available economically practical or feasible child care and development facilities.

(b) For renovation and repair of child care and development facilities in order to comply with state and local health and safety standards and licensing requirements, without unnecessarily increasing the value of the facility.

(Added by Stats. 1985, Ch. 1440, Sec. 2. Effective October 1, 1985. Operative October 2, 1985, by Sec. 37 of Ch. 1440.)



8494

(a) All of the following child care and development programs, other than those providing extended day care services, shall be eligible to receive a loan for the renovation and repair of facilities used for the program or to lease relocatable facilities to be used for the program:

(1) Private nonprofit child care and development programs currently, or soon to be, under contract with the State Department of Education pursuant to Section 8262.

(2) Child care and development programs conducted pursuant to Article 4 (commencing with Section 8225).

(3) Child care and development programs operated by, or in a facility owned by, a public entity.

(4) Child care and development programs conducted pursuant to Article 7.1 (commencing with Section 54740) of Chapter 9 of Part 29.

(b) A recipient of a loan pursuant to this section shall document that the renovated facility shall comply with all laws and regulations applicable to child care facilities provided for pursuant to Chapter 3.4 (commencing with Section 1596.70) and Chapter 3.5 (commencing with Section 1596.90) of Division 2 of the Health and Safety Code.

(c) A recipient of a loan pursuant to this section shall assure the board that the renovated facility shall be used for the purposes of the child care and development program for the entire loan period, which shall be determined by the board as follows:

(1) For loans equal to or less than thirty thousand dollars ($30,000), not less than three years.

(2) For loans exceeding thirty thousand dollars ($30,000), the loan period shall increase one year for each additional ten thousand dollars ($10,000) or part thereof, to a maximum of fifty thousand dollars ($50,000).

(d) Interest on the loan principal shall be charged at a rate equal to the average of the interest rate applied to the last three bond sales pursuant to Chapter 21.6 (commencing with Section 17695) of Part 10.

(e) In the event that a recipient ceases to use the renovated facility for purposes of the child care and development program prior to the expiration of the loan period, the board shall collect the entire outstanding balance of the loan, plus interest, notwithstanding the loan period originally set pursuant to subdivision (c), unless the board deems it appropriate to waive repayment at that time.

(f) If the renovated facility has been continuously used for purposes of the child care and development program for the entire loan period, the board shall waive repayment of the amount of the loan principal, plus interest, at the end of the loan period.

(Amended by Stats. 2000, Ch. 1057, Sec. 2. Effective January 1, 2001.)



8495

(a) There is hereby created in the State Treasury the State Child Care Capital Outlay Fund. Notwithstanding Section 13340 of the Government Code, all moneys in the State Child Care Capital Outlay Fund, including moneys deposited in that fund from any source whatsoever, shall be continuously appropriated without regard to fiscal year for expenditure pursuant to the provisions of this article. The fund shall be administered by the State Allocation Board, which may authorize the expenditure of any moneys in the fund for capital outlay projects pursuant to Section 8277.7 or this article. Funds in the State Child Care Facilities Fund set aside for the purposes of providing extended day care facilities pursuant to Section 8477 shall be transferred to the State Child Care Capital Outlay Fund upon the effective date of the act amending this section in the 1997–98 Regular Session.

(b) The Superintendent of Public Instruction shall establish the qualifications to determine the eligibility of child care and development agencies, including those that provide preschool and extended day care services, to lease relocatable facilities under this section.

(c) Although primary use of relocatable facilities shall be for child care and development programs, including preschool and extended day care programs, those facilities may be used for other purposes if the following conditions are met:

(1) The alternative use of the facility does not infringe upon the accessibility of child care and development programs including preschool or extended day care programs.

(2) The Superintendent of Public Instruction authorizes alternative use as being compatible with child care and development programs, including preschool or extended day care programs.

(d) The State Allocation Board, with the advice of the Superintendent of Public Instruction, may do all of the following:

(1) Establish any procedures and policies in connection with the administration of this section that it deems necessary.

(2) Adopt any rules and regulations for the administration of this section requiring those procedures, forms, and information that it deems necessary.

(3) Have constructed, furnished, equipped, or otherwise require whatever work is necessary to place relocatable facilities for child care and development services, including preschool and extended day care services where needed.

(e) The board shall lease relocatable facilities to qualifying agencies providing child care and development services, including preschool or extended day care services, and shall charge rent of one dollar ($1) per year. The board shall require lessees to undertake all necessary maintenance, repairs, renewal, and replacement to ensure that a project is at all times kept in good repair, working order, and condition. All costs incurred for this purpose shall be borne by the lessee. Neither the board nor the state shall assume any responsibility for utility services costs other than initial installation costs reimbursed under this article, and the agency shall provide adequate safeguards to protect the state’s interest in this regard.

(f) The board shall require lessees to insure at their own expense for the benefit of the state, any leased relocatable facility that is the property of the state, against any risks, including liability from the use thereof, in the amounts the board deems necessary to protect the interests of the state. Neither the board nor the state shall assume any responsibility for utility services costs other than initial installation costs reimbursed under this article, and the agency shall provide adequate safeguards to protect the state’s interest in this regard.

(g) No relocatable facilities shall be made available to an agency unless the agency furnishes evidence, satisfactory to the board, that the agency has no other facility available for rental, lease, or purchase in the geographic service area that is economically or otherwise feasible.

(h) The board shall have prepared for its use, performance specifications for relocatable facilities and bids for their construction that can be solicited from more than one responsible bidder. The board shall from time to time solicit bids from, and award to, the lowest responsible competitive bidder, contracts for the construction or purchase of relocatable facilities that have been approved for lease to eligible agencies that provide child care and development services, including preschool or extended day care services.

(i) If at any time the board determines that a lessees’ need for particular relocatable facilities that were made available to the lessee pursuant to this article has ceased, the board may take possession of the relocatable facilities and may lease them to other eligible contracting agencies, or, if there is no longer a need for the relocatable facilities, the board may dispose of them to public or private parties in the manner it deems to be in the best interests of the state.

(j) If a lessee uses a particular relocatable facility for only a portion of the year, the board may enter into a second lease with a public or private party for the use of that facility for the portion of the year during which the facility would otherwise be unused, in the manner it deems to be in the best interests of the state. The lessee shall be subject to subdivisions (d) and (f).

(Amended by Stats. 1997, Ch. 362, Sec. 5. Effective August 26, 1997.)



8495.1

(a) The State Allocation Board shall establish regulations for the allocation of funds for capital outlay and for the reimbursement of initial utility installation costs for purposes of this chapter. The Superintendent of Public Instruction shall establish qualifications for determining the eligibility of agencies providing child care and development services, including preschool and extended day care service, to apply for these funds.

(b) Notwithstanding any other provision of law, except for Section 8477, priority in funding of capital outlay grants or relocatables from funds administered pursuant to Section 8277.7 and under this article, shall be determined in the following order:

(1) Programs experiencing emergencies as defined by the Superintendent of Public Instruction and the State Allocation Board.

(2) Facilities lost due to the Class Size Reduction Program (Chapter 6.10 (commencing with Section 52120) of Part 28).

(3) Expansion of child care services.

(Added by Stats. 1997, Ch. 362, Sec. 6. Effective August 26, 1997.)



8496

The State Allocation Board may use an amount not to exceed four hundred thousand dollars ($400,000), or 4 percent of the total funds available for the purposes of this article, whichever is less, in any given fiscal year for necessary administrative costs incurred pursuant to this article, including, but not limited to, the establishment of new administrative positions.

(Added by Stats. 1985, Ch. 1440, Sec. 2. Effective October 1, 1985. Operative October 2, 1985, by Sec. 37 of Ch. 1440.)



8498

(a) The State Allocation Board may use up to 5 percent of any appropriation for the purposes of this article to provide loans to private nonsectarian child care and development programs not under contract with the department for renovation and repair of existing program facilities, in accordance with this section.

(b) The Superintendent shall establish qualifications to determine the eligibility of child care agencies for loans pursuant to this section.

(c) The board, with any necessary assistance from the Superintendent, may do any of the following:

(1) Establish procedures and policies in connection with the administration of this section it deems necessary.

(2) Adopt rules and regulations for the administration of this section requiring procedure, forms, and information it deems necessary.

(d) A recipient of a loan pursuant to this section shall do all of the following:

(1) Document that the renovated facility shall comply with all laws and regulations applicable to child care facilities provided for pursuant to Chapter 3.4 (commencing with Section 1596.70) and Chapter 3.5 (commencing with Section 1596.90) of Division 2 of the Health and Safety Code.

(2) Demonstrate to the satisfaction of the board that it will have sufficient revenues to pay the principal and interest on the loan and to maintain the operation of the child care facility.

(e) A recipient of a loan pursuant to this section shall assure the board that the renovated facility shall be used for purposes of the child care and development program for the following periods:

(1) For loans equal to or less than thirty thousand dollars ($30,000), not less than three years from the beginning of the loan period.

(2) For loans exceeding thirty thousand dollars ($30,000), the fixed period of time shall increase one year for each additional ten thousand dollars ($10,000) or part thereof, to a maximum of fifty thousand dollars ($50,000).

(f) The board shall set the period of the loan for each recipient, up to a maximum of 10 years, based upon the amount of the loan, the recipient’s ability to repay the loan, and the length of time the recipient has committed to use the renovated facility for purposes of the child care and development program.

(g) Interest on the loan principal shall be charged at a rate equal to the average of the interest rate applied to the last three bond sales pursuant to Chapter 21.6 (commencing with Section 17695) of Part 10.

(h) In the event that a recipient ceases to use the renovated facility for purposes of the child care and development program prior to the expiration of the period specified pursuant to subdivision (e), the board shall collect the entire outstanding balance of the loan, plus interest, notwithstanding the loan period originally set pursuant to subdivision (f).

(Amended by Stats. 2006, Ch. 538, Sec. 90. Effective January 1, 2007.)









CHAPTER 2.3 - Local Planning Councils

ARTICLE 1 - Definitions

8499

For purposes of this chapter, the following definitions shall apply:

(a) “Block grant” means the block grant contained in Title VI of the Child Care and Development Fund, as established by the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193).

(b) “Child care” means all licensed child care and development services and license-exempt child care, including, but not limited to, private for-profit programs, nonprofit programs, and publicly funded programs, for all children up to and including 12 years of age, including children with exceptional needs and children from all linguistic and cultural backgrounds.

(c) “Child care provider” means a person who provides child care services or represents persons who provide child care services.

(d) “Community representative” means a person who represents an agency or business that provides private funding for child care services, or who advocates for child care services through participation in civic or community-based organizations but is not a child care provider and does not represent an agency that contracts with the State Department of Education to provide child care and development services.

(e) “Consumer” means a parent or person who receives, or who has received within the past 36 months, child care services.

(f) “Department” means the State Department of Education.

(g) “Local planning council” means a local child care and development planning council as described in Section 8499.3.

(h) “Public agency representative” means a person who represents a city, county, city and county, or local educational agency.

(Amended by Stats. 2011, Ch. 43, Sec. 11. Effective June 30, 2011.)






ARTICLE 2 - Membership and Funding of Local Child Care and Development Planning Councils

8499.3

(a) It is the intent of the Legislature that local child care and development planning councils shall provide a forum for the identification of local priorities for child care and the development of policies to meet the needs identified within those priorities.

(b) The county board of supervisors and the county superintendent of schools shall do both of the following:

(1) Select the members of the local planning council. Before making selections pursuant to this subdivision, the board of supervisors and the county superintendent of schools shall publicize their intention to select the members and shall invite local organizations to submit nominations. In counties in which the superintendent is appointed by the county board of education, the county board of education may make the appointment or may delegate that responsibility to the superintendent.

(2) Establish the term of appointment for the members of the local planning council.

(c) (1) The local planning council shall be comprised as follows:

(A) Twenty percent of the membership shall be consumers.

(B) Twenty percent of the membership shall be child care providers, reflective of the range of child care providers in the county.

(C) Twenty percent of the membership shall be public agency representatives.

(D) Twenty percent of the membership shall be community representatives, who shall not be child care providers or agencies that contract with the department to provide child care and development services.

(E) The remaining 20 percent shall be appointed at the discretion of the appointing agencies.

(2) The board of supervisors and the superintendent of schools shall each appoint one-half of the members. In the case of uneven membership, both appointing entities shall agree on the odd-numbered appointee.

(d) Every effort shall be made to ensure that the ethnic, racial, and geographic composition of the local planning council is reflective of the ethnic, racial, and geographic distribution of the population of the county.

(e) The board of supervisors and county superintendent of schools may designate an existing child care planning council or coordinated child and family services council as the local planning council, as long as it has or can achieve the representation set forth in this section.

(f) Upon establishment of a local planning council, the local planning council shall elect a chair and select a staff.

(g) Each local planning council shall develop and implement a training plan to provide increased efficiency, productivity, and facilitation of local planning council meetings. This may include developing a training manual, hiring facilitators, and identifying strategies to meet the objectives of the council.

(h) No member of a local planning council shall participate in a vote if he or she has a proprietary interest in the outcome of the matter being voted upon.

(Amended by Stats. 2002, Ch. 435, Sec. 8. Effective January 1, 2003.)



8499.5

(a) The department shall allocate child care funding pursuant to Chapter 2 (commencing with Section 8200) based on the amount of state and federal funding that is available.

(b) By May 30 of each year, upon approval by the county board of supervisors and the county superintendent of schools, a local planning council shall submit to the department the local priorities it has identified that reflect all child care needs in the county. To accomplish this, a local planning council shall do all of the following:

(1) Conduct an assessment of child care needs in the county no less frequently than once every five years. The department shall define and prescribe data elements to be included in the needs assessment and shall specify the format for the data reporting. The needs assessment shall also include all factors deemed appropriate by the local planning council in order to obtain an accurate picture of the comprehensive child care needs in the county. The factors include, but are not limited to, all of the following:

(A) The needs of families eligible for subsidized child care.

(B) The needs of families not eligible for subsidized child care.

(C) The waiting lists for programs funded by the department and the State Department of Social Services.

(D) The need for child care for children determined by the child protective services agency to be neglected, abused, or exploited, or at risk of being neglected, abused, or exploited.

(E) The number of children in families receiving public assistance, including CalFresh benefits, housing support, and Medi-Cal, and assistance from the Healthy Families Program and the Temporary Assistance for Needy Families (TANF) program.

(F) Family income among families with preschool or schoolage children.

(G) The number of children in migrant agricultural families who move from place to place for work or who are currently dependent for their income on agricultural employment in accordance with subdivision (a) of, and paragraphs (1) and (2) of subdivision (b) of, Section 8231.

(H) The number of children who have been determined by a regional center to require services pursuant to an individualized family service plan, or by a local educational agency to require services pursuant to an individualized education program or an individualized family service plan.

(I) The number of children in the county by primary language spoken pursuant to the department’s language survey.

(J) Special needs based on geographic considerations, including rural areas.

(K) The number of children needing child care services by age cohort.

(2) Document information gathered during the needs assessment which shall include, but need not be limited to, data on supply, demand, cost, and market rates for each category of child care in the county.

(3) Encourage public input in the development of the priorities. Opportunities for public input shall include at least one public hearing during which members of the public can comment on the proposed priorities.

(4) Prepare a comprehensive countywide child care plan designed to mobilize public and private resources to address identified needs.

(5) Conduct a periodic review of child care programs funded by the department and the State Department of Social Services to determine if identified priorities are being met.

(6) Collaborate with subsidized and nonsubsidized child care providers, county welfare departments, human service agencies, regional centers, job training programs, employers, integrated child and family service councils, local and state children and families commissions, parent organizations, early start family resource centers, family empowerment centers on disability, local child care resource and referral programs, and other interested parties to foster partnerships designed to meet local child care needs.

(7) Design a system to consolidate local child care waiting lists, if a centralized eligibility list is not already in existence.

(8) Coordinate part-day programs, including state preschool and Head Start, with other child care and development services to provide full-day child care.

(9) Submit the results of the needs assessment and the local priorities identified by the local planning council to the board of supervisors and the county superintendent of schools for approval before submitting them to the department.

(10) Identify at least one, but not more than two, members to serve as part of the department team that reviews and scores proposals for the provision of services funded through contracts with the department. Local planning council representatives may not review and score proposals from the geographic area covered by their own local planning council. The department shall notify each local planning council whenever this opportunity is available.

(c) The department shall, in conjunction with the State Department of Social Services and all appropriate statewide agencies and associations, develop guidelines for use by local planning councils to assist them in conducting needs assessments that are reliable and accurate. The guidelines shall include acceptable sources of demographic and child care data, and methodologies for assessing child care supply and demand.

(d) Except as otherwise required by subdivision (c) of Section 8236, the department shall allocate funding within each county in accordance with the priorities identified by the local planning council of that county and submitted to the department pursuant to this section, unless the priorities do not meet the requirements of state or federal law.

(Amended by Stats. 2014, Ch. 32, Sec. 16. Effective June 20, 2014.)



8499.7

It is the intent of the Legislature that any additional conditions imposed upon local planning councils shall be funded from available federal funds to the greatest extent legally possible.

(Added by Stats. 1997, Ch. 270, Sec. 13. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)









CHAPTER 2.5 - Head Start

8499.10

The Legislature finds and declares all of the following:

(a) The Congress has recognized the importance of the transfer from preschool to primary school. Section 642A of Title VI of Subtitle A of Chapter 8 of Subchapter B of the federal Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35) was enacted to require grantees of federal Head Start funds to take steps to coordinate with and involve the local educational agency serving the community, including, but not limited to, all of the following:

(1) Developing and implementing a systematic procedure for transferring, with parental consent, Head Start program records for each participating child to the school in which the child will enroll.

(2) Establishing channels of communication between Head Start staff and their counterparts in the schools, including, but not limited to, teachers, social workers, and health staff, to facilitate the coordination of programs.

(3) Conducting meetings involving parents, kindergarten or elementary school teachers, and Head Start program teachers to discuss the educational, developmental, and other needs of individual children.

(4) Organizing and participating in joint transition-related training of school staff and Head Start staff.

(5) Developing and implementing a family outreach and support program in cooperation with entities carrying out parental involvement efforts under Title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6301 et seq.).

(6) Assisting families, administrators, and teachers in enhancing educational and developmental continuity between Head Start services and elementary school classes.

(7) Linking the services provided in the Head Start program with the education services provided by the local educational agency.

(b) The superintendent shall advise local education agencies of these federal requirements.

(Added by Stats. 2001, Ch. 629, Sec. 3. Effective January 1, 2002.)






CHAPTER 3 - Adult Education

ARTICLE 1 - Legislative Intent

8500

The Legislature finds and declares that adult continuing education is essential to the needs of society in an era of rapid technological, economic, and social change and that all adults in California are entitled to quality publicly supported continuing education opportunity, including the following:

(a) The opportunity to acquire the knowledge and skills necessary to participate effectively in today’s economy and society.

(b) Access to courses at the postsecondary level that are foundations upon which successive academic or occupational knowledge are dependent.

(c) Participation in other courses designed to meet the particular needs of the local community.

(Amended by Stats. 1977, Ch. 36.)






ARTICLE 2 - Definitions

8510

Unless the context clearly requires otherwise, the definitions set forth in this section govern the construction of this chapter.

(a) “Adult basic education” is education in communication and computational skills to and including the 12th grade level, including English as a second language and citizenship.

(b) “Classes for adults” are classes without a college grade level designation organized primarily for persons 18 years of age or older.

(c) “Course approval” is the process of approval by either the State Department of Education or the Board of Governors of the California Community Colleges.

(d) “Mutual agreement” means an agreement between two or more governing boards of districts.

(Amended by Stats. 1990, Ch. 1372, Sec. 72.)






ARTICLE 3 - Functions of Continuing Education Programs

8530

Adult basic education is the responsibility of high school and unified school districts except in those instances where by mutual agreement the responsibility is assigned to a community college district.

(Enacted by Stats. 1976, Ch. 1010.)



8531

The high school diploma program is the responsibility of the high school and unified school districts, but courses leading to a high school diploma may be offered by a community college district pursuant to a mutual agreement.

(Enacted by Stats. 1976, Ch. 1010.)



8532

Vocational and occupational training and retraining programs for adults may be made available in high school, unified, and community college districts by mutual agreement.

(Enacted by Stats. 1976, Ch. 1010.)



8533

Adult continuing education, including but not limited to, parent education, consumer education, civic education, education in special fields, and education in the arts and the humanities, may be made available in high school, unified, and community college districts by mutual agreement.

(Enacted by Stats. 1976, Ch. 1010.)



8534

Programs for adults involving postsecondary programs that meet the standards prescribed by the Board of Governors of the California Community Colleges for credit and noncredit courses are the responsibility of community college districts.

(Amended by Stats. 1990, Ch. 1372, Sec. 78.)



8535

(a) When governing boards agree to transfer an existing program all legal and contractual obligations of either or both districts under the program shall be clearly stated, with appropriate time requirements, in the written transfer agreement approved by the affected governing boards.

(b) The written transfer agreement approved pursuant to subdivision (a) shall specify the number of units of average daily attendance and the revenue per unit of average daily attendance proposed to be transferred from the district with the existing program. A true copy of the transfer agreement shall be forwarded to the Superintendent of Public Instruction or the Chancellor of the California Community Colleges, or both, as appropriate, no later than three months prior to the effective date of the program transfer.

(c) When part or all of an existing program of a high school or unified school district is to be transferred to a community college district by mutual agreement of the affected governing boards, the transfer agreement shall specify that only courses that qualify as community college noncredit education under Section 84711 shall be transferred. A true copy of the complete transfer agreement shall be forwarded by the community college district to the Chancellor of the California Community Colleges as specified in subdivision (b).

When part or all of an existing program of a community college district is transferred to a high school or unified school district by mutual agreement of the affected governing boards, the transfer agreement shall specify that only those adult education courses that are described under Section 41976 shall be transferred. A true copy of the complete transfer agreement shall be forwarded by the high school or unified school district to the Superintendent of Public Instruction as specified in subdivision (b).

(d) The Chancellor of the California Community Colleges and the Superintendent of Public Instruction shall jointly verify and approve the courses, the units of average daily attendance, and the revenue per unit of average daily attendance, including applicable inflation adjustment, if any, to be transferred under this section. Additional units of average daily attendance reported by the community college district, or the high school or unified school district, as a result of the transfer shall not be subject to any statutory limitations on fundable increases in average daily attendance, but shall be subject in subsequent years to statutory calculations of noncredit base revenue and units of average daily attendance of the community college district, or the adult base revenue and units of average daily attendance of the high school or unified school district, as applicable.

(e) The Chancellor of the California Community Colleges and the Superintendent of Public Instruction shall jointly determine the amount of apportionment to be transferred or reappropriated, pursuant to subdivision (d), from the affected Budget Act appropriation of the State School Fund by multiplying the units of average daily attendance to be transferred by the revenue limit per unit of average daily attendance of the transferring district at the time of the transfer. The chancellor and the Superintendent of Public Instruction shall submit appropriate budget documents to the Department of Finance for approval of the transfer of funds from the applicable appropriation. The Director of Finance shall approve that transfer.

(Amended by Stats. 1986, Ch. 1123, Sec. 9.)



8536

The governing board of every district affected by this chapter shall make all reasonable efforts to reach a mutual agreement when such an agreement is required and shall develop procedures for this purpose.

(Enacted by Stats. 1976, Ch. 1010.)



8537

If a mutual agreement cannot be reached by the district governing boards, the points of disagreement shall be resolved by the State Board of Education and the Board of Governors of the California Community Colleges.

(Enacted by Stats. 1976, Ch. 1010.)



8538

Effective July 1, 1977, (a) for noncredit classes or programs offered in community colleges pursuant to this chapter, average daily attendance for state apportionment purposes shall only be calculated for such classes or programs which by mutual agreement are the responsibility of the community colleges pursuant to Sections 8530 and 8531; and (b) for noncredit classes or programs offered in the community colleges and for classes for adults offered in high schools or adult schools pursuant to this chapter, average daily attendance for state apportionment purposes shall only be calculated for such classes or programs which by mutual agreement are the responsibility of the community colleges or of the high school or unified school districts pursuant to Sections 8532 and 8533.

(Enacted by Stats. 1978, Ch. 380.)









CHAPTER 3.6 - California Summer Science and Technology Academy

8630

It is the intent of the Legislature, pursuant to this chapter, to do all of the following:

(a) Support the educational experiences of all pupils, and to assist them to excel, in the fields of mathematics, science, and technology, especially with regard to females and minority members, who have traditionally been underrepresented in those fields.

(b) Encourage and improve upon the performance of California pupils in national competitions in mathematics, science, and technology.

(c) Provide opportunities for capable pupils to participate in summer honors research programs with research faculty at the University of California and other institutions of higher education.

(Added by Stats. 1990, Ch. 1443, Sec. 1.)



8631

The California Summer Science and Technology Academy is hereby established. The academy shall be a statewide program that shall be developed and operated to identify public high school pupils with high academic potential in mathematics, science, and technology, with an emphasis on females and minority members, to participate in university-based research programs. Special consideration shall be given to recruiting pupils who are participants in the Mathematics, Engineering, and Science Achievement program described in Chapter 3.5 (commencing with Section 8600). The pupils, in cooperation with teachers from sponsoring high schools, shall work directly with university research faculty to undertake and complete research purposes that are educationally significant and scientifically manageable. The objective of the research, for the purposes of this chapter, is to enhance the instruction in mathematics, science, and technology that is otherwise provided to the participating pupils in high school, to better prepare those pupils for coursework in those subject areas at the university level, and to provide research data to enhance the participation of those pupils in statewide, national, and international competitions in those subject areas.

(Added by Stats. 1990, Ch. 1443, Sec. 1.)



8633

No provision of this chapter shall apply to the University of California unless the Regents of the University of California, by resolution, make that provision applicable.

(Added by Stats. 1990, Ch. 1443, Sec. 1.)






CHAPTER 3.8 - California State Summer School for Mathematics and Science

8660

(a) The California State Summer School for Mathematics and Science is hereby created to establish a multidisciplinary academic development program in mathematics and science and to enable pupils with demonstrated academic excellence in mathematics and science to receive intensive educational enrichment in these subjects.

(b) The California State Summer School for Mathematics and Science shall provide an opportunity for pupils who wish to study advanced mathematics or science or to pursue careers that require a high degree of skills and knowledge in mathematics or science.

(Amended by Stats. 1999, Ch. 78, Sec. 5. Effective July 7, 1999.)



8661

The Regents of the University of California are hereby requested to operate the California State Summer School for Mathematics and Science.

(Amended by Stats. 1999, Ch. 78, Sec. 6. Effective July 7, 1999.)



8662

(a) Pupils who have demonstrated academic excellence in mathematics and science and who meet one of the following criteria shall be eligible for admission to the summer school:

(1) The pupil graduated, or will graduate, from the 8th grade at the end of the school year immediately preceding the summer school session for which he or she is applying.

(2) The pupil is currently enrolled in any of grades 9 to 12, inclusive.

(3) The pupil graduated from high school during the school year immediately preceding the summer school session for which he or she is applying.

(b) A pupil’s participation in the summer school shall not be credited toward the pupil’s completion of the course of study prescribed for graduation from high school, unless the local school district that the pupil regularly attends tenders payment to the pupil, no later than the last day of the summer school session, for all application and other fees and expenses charged to the pupil by the summer school that would not be charged to a pupil enrolled in the public school system.

(Amended by Stats. 1999, Ch. 78, Sec. 7. Effective July 7, 1999.)



8663

(a) The Legislature finds and declares that the admission of out-of-state pupils to the California State Summer School for Mathematics and Science can enhance the national and international standing of the pupils who attend the summer school.

(b) It is the intent of the Legislature that pursuant to the eligibility criteria set forth in Section 8662, the Regents of the University of California adopt policies that will enable pupils who are not California residents, including residents of other countries, to be admitted to the California State Summer School for Mathematics and Science, not to exceed in any year 20 pupils or 5 percent of the total pupil population of the summer school, whichever is less. It is the further intent of the Legislature that admission of a nonresident under this subdivision may not result in the denial of admission under this chapter to a California resident who is eligible for that admission and satisfies applicable qualifications for admission.

(Amended by Stats. 1999, Ch. 78, Sec. 8. Effective July 7, 1999.)



8664

The Regents of the University of California are requested to perform all of the following duties:

(a) Provide for the operation and governance of the California State Summer School for Mathematics and Science, including the appointment of an advisory committee to assist in planning and administering the summer school.

(b) Develop and implement a statewide application procedure in cooperation with appropriate state and local agencies, including, but not limited to, school districts, the California State University, and the California Community Colleges. The cost of the application process shall be at least partially offset by charging each applicant a fee not to exceed thirty dollars ($30). Applicants who are unable to pay the fee shall petition the University of California for a waiver, which shall be granted or denied pursuant to the rules and regulations adopted pursuant to subdivision (b) of Section 8669.

(c) Develop the curriculum of the summer school.

(d) Establish a nonprofit foundation to develop and receive private support for the summer school or establish a separate account for donations.

(Amended by Stats. 2012, Ch. 422, Sec. 1. Effective January 1, 2013.)



8666

It is the intent of the Legislature that the period of instruction for the California State Summer School for Mathematics and Science commence no earlier than one week following the end of the regular school year, and concludes no later than one week prior to the commencement of the next regular school year. This section shall not be construed to prohibit two sessions per year.

(Amended by Stats. 1999, Ch. 78, Sec. 11. Effective July 7, 1999.)



8667

(a) The University of California shall be responsible for selection of the faculty of the California State Summer School for Mathematics and Science.

(b) The faculty for the summer school shall be selected from distinguished kindergarten to 12th grade, inclusive, teachers and university faculty of mathematics and science, and may not be restricted to members of the current faculty of the University of California. Notwithstanding any other provision of law, the faculty may not be subject to credentialing requirements or any other restrictions upon eligibility for employment generally applicable to public school instructors, except for the requirement of obtaining a certificate of clearance from the Commission on Teacher Credentialing pursuant to Sections 44332.5, 44339, 44340, and 44341.

(Amended by Stats. 1999, Ch. 78, Sec. 12. Effective July 7, 1999.)



8668

The site for the California State Summer School for Mathematics and Science shall be chosen by the Regents of the University of California. The Regents of the University of California are requested to collaborate with other institutions of higher education regarding the planning and administration of the summer school.

(Amended by Stats. 1999, Ch. 78, Sec. 13. Effective July 7, 1999.)



8669

(a) It is the intent of the Legislature that at least 50 percent, but not more than 75 percent, of the actual costs of the California State Summer School for Mathematics and Science for each fiscal year would be financed by state funds beginning in the 1999–2000 fiscal year. The balance of the operating costs would be financed with fees and private support.

(b) Except as provided in subdivision (c), the Regents of the University of California are requested to set a tuition fee within a range that corresponds to actual program costs, up to but not exceeding two thousand eight hundred ten dollars ($2,810) per session in the year 2012, and may increase this fee by an amount up to 5 percent each year thereafter. It is the intent of the Legislature that the University of California award full or partial scholarships on the basis of need and that pupils who are unable to pay all or part of the fee may petition the University of California for a fee reduction or waiver to ensure that a qualified applicant is not denied admission solely because of his or her inability to pay part or all of the fee. Any public announcement regarding the summer school program should include notification that need-based scholarships are available and information regarding the procedure for applying for a scholarship award.

(c) For pupils who are not California residents, it is the intent of the Legislature that the Regents of the University of California set a tuition fee that is not less than the total actual costs to the summer school of services per pupil.

(d) The foundation authorized to be established pursuant to subdivision (d) of Section 8664 may raise funds from the private sector that may be used by the summer school for general program operating costs, scholarships, program augmentation, public relations, recruitment activity, or special projects. Private support may include, but not necessarily be limited to, direct grants to the summer school from private corporations or foundations, individual contributions, in-kind contributions, or fundraising benefits conducted by any entity.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 422, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 3 of Ch. 422.)



8669-1

(a) It is the intent of the Legislature that at least 50 percent, but not more than 75 percent, of the actual costs of the California State Summer School for Mathematics and Science for each fiscal year would be financed by state funds beginning in the 1999–2000 fiscal year. The balance of the operating costs would be financed with fees and private support.

(b) Except as provided in subdivision (c), the Regents of the University of California are requested to set a tuition fee within a range that corresponds to actual program costs, up to but not exceeding one thousand dollars ($1,000) per session in the year 2000, and may increase this fee by an amount up to 5 percent each year thereafter. It is the intent of the Legislature that the University of California award full or partial scholarships on the basis of need and that pupils who are unable to pay all or part of the fee may petition the University of California for a fee reduction or waiver to ensure that a qualified applicant is not denied admission solely because of his or her inability to pay part or all of the fee. Any public announcement regarding the summer school program should include notification that need-based scholarships are available and information regarding the procedure for applying for a scholarship award.

(c) For pupils who are not California residents, it is the intent of the Legislature that the Regents of the University of California set a tuition fee that is not less than the total actual costs to the summer school of services per pupil.

(d) The foundation authorized to be established pursuant to subdivision (d) of Section 8664 may raise funds from the private sector that may be used by the summer school for general program operating costs, scholarships, program augmentation, public relations, recruitment activity, or special projects. Private support may include, but not necessarily be limited to, direct grants to the summer school from private corporations or foundations, individual contributions, in-kind contributions, or fundraising benefits conducted by any entity.

(e) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 2) and added by Stats. 2012, Ch. 422, Sec. 3. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)



8669.1

It is the intent of the Legislature that the University of California conduct an evaluation on the effectiveness of the California State Summer School for Mathematics and Science every two years from the effective date of the act that amends this section.

(Amended by Stats. 1999, Ch. 78, Sec. 15. Effective July 7, 1999.)






CHAPTER 4 - Environmental Education

ARTICLE 1 - Policy

8700

The Legislature finds and declares that, throughout the state and nation, there is a growing public awareness of the benefits derived from a healthy environment and a healthy economy, and that the citizens of the State of California expect the educational institutions of this state to provide students with educational materials that are balanced and objective in their coverage of the current scientific and economic research on environmental and ecological issues to enable students to better address and assess environmental issues as we enter the 21st century.

(Amended by Stats. 1997, Ch. 877, Sec. 1. Effective January 1, 1998.)



8701

The Legislature further finds and declares that an informed public working for the common environmental good through its democratic institutions at all educational and professional levels and among all interested private parties can break the chain of destructive land use, restore land which has been improperly abused, and build balance and beauty into our cities of the future.

(Enacted by Stats. 1976, Ch. 1010.)



8702

The Legislature further finds and declares that an educational program is needed that is designed to build necessary attitudes of stewardship toward the maintenance of the quality of our common environment and to enable all citizens to use wisely, and not destructively, the resources at their disposal. These attitudes are best developed at an early age through programs that encourage personal responsibility and participation in the local community.

(Amended by Stats. 2003, Ch. 663, Sec. 1. Effective January 1, 2004.)



8703

The Legislature further finds and declares that without appropriate long-term funding, and without effective programs to encourage efforts and innovations at the school district level, and without needed materials and meaningful outdoor study opportunities, conservation education will remain a stepchild in the crowded family of public education.

(Enacted by Stats. 1976, Ch. 1010.)



8704

The Legislature further finds and declares that man has a moral obligation to understand the world in which he lives and to protect, enhance, and make the highest use of the land and resources he holds in trust for future generations, and that the dignity and worth of the individual requires a quality environment in which he can develop the full potentials of his spirit and intellect.

(Enacted by Stats. 1976, Ch. 1010.)



8705

The Legislature further finds and declares that conservation education should be a means of achieving an educational philosophy that will help each student develop a healthy attitude of personal responsibility toward his environment and its resources and provide him with the concepts, the knowledge, and the skills needed to contribute meaningfully to the decisionmaking process on issues involving the environment and its resources.

(Enacted by Stats. 1976, Ch. 1010.)



8706

The Legislature further finds and declares that in all grade levels, environmental facts should be taught as they relate to each other, rather than as isolated bits of information, and that students should become aware of the interrelated nature of living processes, gain understanding of ecological relationships and of the effect of human activities upon these relationships, and become sensitive to the interdependence of man and natural resources.

(Enacted by Stats. 1976, Ch. 1010.)



8707

It is the intent of the Legislature in enacting this chapter to encourage development of educational programs for teachers and students commensurate with the importance of protecting scarce resources and safeguarding the quality of our environment.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Conservation Education Service

8720

There is in the Department of Education the Conservation Education Service.

(Enacted by Stats. 1976, Ch. 1010.)



8721

The Conservation Education Service shall encourage the development of educational opportunities specifically related to the conservation, the interpretation, and the use of the natural resources of the State of California, including, but not limited to, the development of nature centers, the development of conservation and wildlife education camps, and the development of the educational curriculum in relation to the conservation of natural resources and factors affecting environmental quality.

(Enacted by Stats. 1976, Ch. 1010.)



8722

The Conservation Education Service shall have the following additional powers and duties:

(1) To assist school districts, community college districts, and county superintendents of schools in preparing teachers to present concepts of conservation, the effects of pollution and major land alterations on ecological systems, and the factors affecting the quality of the environment.

(2) To cooperate with and assist community colleges, state colleges, and the University of California in the development of preservice programs designed to prepare teachers to present concepts and facts relating to conservation, the effects of pollution and major land alterations on ecological systems, and factors affecting the quality of the environment.

(3) To assist school districts, community college districts, and county superintendents of schools in the development or acquisition, or both, of materials relating to wise use of resources and environmental issues.

(4) To assist districts in the development of educational curriculum and educational opportunities for students, relating to the conservation of resources, factors affecting ecological systems and the quality of man’s environment. Such opportunities may include but shall not be limited to, the development of outdoor education programs, nature centers, conservation and wildlife education camps, and participation in field trips.

(5) To establish and maintain a central library and repository for conservation education materials pursuant to Article 3 (commencing with Section 8730) of this chapter.

(6) To review and to evaluate each application for a grant to, or a contract with, institutions of higher education, state and local education agencies, regional educational research organizations, and other public and private agencies, organizations and institutions (including libraries and museums) under the terms of the Federal Environmental Education Act (Public Law 91-516), to support research, demonstration, and pilot projects designed to educate the public on the problems of environmental quality and ecological balance, except that no grant can be made other than to a nonprofit agency, organization or institution.

(Enacted by Stats. 1976, Ch. 1010.)



8723

The Conservation Education Service shall have such other powers and duties as shall be vested in it by law.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Conservation Education Library

8730

There is in the Department of Education a Central Library and Repository for conservation education materials. Such materials may be developed by private conservation groups, by industry, and by professional, scientific, and governmental sources.

(Enacted by Stats. 1976, Ch. 1010.)



8731

The purpose of the library shall be to serve as a master source of materials for the Conservation Education Service, public school districts, county superintendents of schools, and any regional conservation education centers which may be established.

(Enacted by Stats. 1976, Ch. 1010.)



8732

The department shall, in establishing the library, explore new methods in data processing, new library procedures, and new means for distributing materials to local school districts, county superintendents of schools, and any regional conservation education centers which may be established.

(Enacted by Stats. 1976, Ch. 1010.)



8733

The library shall thoroughly evaluate new materials for validity, pertinence, objectivity, and usefulness, and shall advise the state board in the adoption of textbooks in regard to meeting the requirements for conservation education.

(Enacted by Stats. 1976, Ch. 1010.)



8734

The Superintendent of Public Instruction, upon the recommendation of the Conservation Education Service, is authorized to make planning and implementation grants to individual school districts, or groups of school districts, unified school districts, county superintendents of schools, the University of California, the state universities and colleges, and the community colleges to assist such entities in the development of programs and curriculum in conservation education.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Grants for Conservation Education

8750

The governing board of any school district, a county superintendent of schools, the governing board of any community college district, and any regional conservation education center which may be established may apply to the Conservation Education Service for planning and implementation grants for purposes of conservation education.

(Enacted by Stats. 1976, Ch. 1010.)



8751

In applying for grants pursuant to Section 8750, the governing board of any school district, a county superintendent of schools, the governing board of any community college district, and regional conservation centers shall assign priority to programs of in-service training in conservation education for teachers through cooperation with appropriate community, state, and federal agencies and university and college teacher education programs.

(Enacted by Stats. 1976, Ch. 1010.)



8752

Public universities and colleges maintaining teacher education programs may apply to the Conservation Education Service for grants to support special programs designed to provide preservice training for teachers in environmental control and the wise use of resources.

(Enacted by Stats. 1976, Ch. 1010.)



8753

State and local agencies, including cities, counties, regional boards and commissions, and special districts may apply to the Conservation Education Service for grants for programs to enhance conservation education in the public schools.

(Enacted by Stats. 1976, Ch. 1010.)



8754

The Superintendent of Public Instruction, upon the recommendation of the Conservation Education Service, is authorized to make grants pursuant to this article. Grants may also be made for the development of materials for use in the public schools, for support of education programs, and for special assistance to school districts, any regional conservation education centers which may be established, or county superintendents of schools in conjunction with approved programs.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Outdoor Science, Conservation, and Forestry

8760

(a) The governing board of any school district may do the following:

(1) Conduct programs and classes in outdoor science education and conservation education within or without the boundaries of the district and for that purpose employ instructors, supervisors, and other personnel and provide necessary equipment and supplies.

(2) Acquire and maintain real or personal property needed for outdoor science education and conservation education programs and classes either within or without the boundaries of the district either by purchase, rental, lease, gift, or other means in the same manner as if the property were within the boundaries of the school district.

(3) Contract with the United States, the State of California, any city, county, city and county or school district therein, or any combination thereof, for the joint operation and maintenance of these programs and classes in outdoor science education and conservation education or for assistance in their operation and maintenance.

(4) Transport or arrange transportation of pupils, instructors, supervisors, or other personnel to or from places where these programs and classes are being conducted, whether within or without the district; provided, the transportation is within the state.

(b) The governing board of any school district may contract with an outside provider for the services of naturalists. The services provided by the naturalists shall be under the exclusive control and management of the governing board of the school district and shall comply with all guidelines established by the Superintendent of Public Instruction relating to outdoor educational programs. Any naturalist under contract with the governing board of a school district pursuant to this section and all services provided by a naturalist shall be under the supervision of a certificated employee of the school district. Any naturalist assigned to serve school districts under an outside contract shall be subject to Sections 45125 and 49406. No person who has been convicted of any sex offense defined in Section 44010, or any controlled substance offense defined in Section 44011, shall be permitted to render service as a naturalist.

(Amended by Stats. 1990, Ch. 1372, Sec. 79.)



8761

Notwithstanding any other provision of this code, whenever an outdoor science program involves studies in marine science, the governing board of any school district or a county superintendent of schools may transport, or arrange transportation of, pupils, instructors, supervisors, or other personnel aboard U.S. Coast Guard approved vessels in the waters of the Pacific Ocean for distances not to exceed five miles westerly of any offshore island which is a part of the State of California.

(Amended by Stats. 1990, Ch. 1372, Sec. 80.)



8762

The governing board of any school district may:

(a) Conduct courses in forestry, and for that purpose employ instructors and supervisors of classes, and acquire necessary equipment.

(b) Acquire forest lands outside the boundary of the district by lease for a period not exceeding five years, or purchase or sell forest lands in the same manner as lands within the boundary of the district are purchased or sold.

(c) Afforest and reforest, and plant trees, shrubs, and vines on the lands; or upon any public lands which may be placed at its disposal, and enter into contracts and agreements with the government of the United States, the state, or any political subdivision thereof for that purpose.

(d) Transport pupils, instructors, or supervisors of classes to or from classes or places where the work is being done, whether within or without the district, in the same manner and subject to the same limitations as in transporting pupils to and from school.

(Amended by Stats. 1990, Ch. 1372, Sec. 81.)



8763

The county superintendent of schools may, with the approval of the county board of education, enter into agreements with the governing board of one or more school districts or private schools to provide programs and classes in outdoor science education and conservation education for pupils in the district or private school. Except as otherwise provided in this article, the agreement shall provide for the payment by the district or the private school of the actual cost of providing the programs or classes. The county superintendent of schools shall transfer from the funds of the district or the private school shall pay, as the case may be, to the county school service fund the amounts set forth in the agreement.

(Amended by Stats. 1990, Ch. 1372, Sec. 82.)



8764

The school district or districts entering into agreements pursuant to this article with the county superintendent of schools may agree to make capital outlay expenditures, as well as pay for the other costs of the program. Title to all property acquired by the capital outlay expenditures shall be vested in the office of the county superintendent of schools, and the participating school districts shall have no interest in the property, nor in the proceeds of any sale, lease, exchange, or other disposition of the property, unless the parties otherwise provide in the agreement which authorizes the acquisition of the property.

(Amended by Stats. 1990, Ch. 1372, Sec. 83.)



8765

Except as otherwise provided, all of the powers and duties authorized for governing boards of school districts by Section 8760 are powers and duties of the county superintendent of schools whenever, pursuant to this article, he or she provides programs and classes in outdoor science education and conservation education.

(Amended by Stats. 1990, Ch. 1372, Sec. 84.)



8766

The county superintendent of schools may, with the approval of the county board of education, acquire by gift and maintain real or personal property needed for such programs and classes with title thereto vested in the office of the county superintendent of schools. The school districts or community college districts or private schools participating in such programs and classes shall not be required to reimburse the county superintendent of schools for use of real and personal property which is acquired by gift.

(Amended by Stats. 1977, Ch. 333.)



8767

The county superintendent of schools may, with the approval of the county board of education, provide the coordination services authorized by Section 1703 in connection with programs and classes in outdoor science education and conservation education and the participating districts or private schools shall not be required to reimburse the county superintendent for the cost of such coordination services.

(Amended by Stats. 1977, Ch. 333.)



8768

Any such agreement between the county superintendent of schools and school districts or community college districts or private schools may provide for the purchase or lease of any real property necessary to conduct classes in outdoor science education and conservation education. If real property is purchased pursuant to such an agreement, title to such real property shall be vested in the office of the county superintendent of schools and the participating school districts, community college districts, or private schools shall have no interest in such property, nor in the proceeds of any sale, lease, exchange, or other disposition of such property, unless the parties otherwise provide in the agreement which authorizes the acquisition of such property.

(Amended by Stats. 1977, Ch. 333.)



8769

The county superintendent of schools may, with the approval of the county board of education, lease real or personal property for the purpose of care, teaching, and training of physically handicapped children or children with intellectual disabilities if the property is not required for outdoor science education and conservation education, upon the terms and conditions that are agreed upon.

(Amended by Stats. 2012, Ch. 457, Sec. 5. Effective January 1, 2013.)



8770

The county superintendent of schools may, with the approval of the county board of education, convey any real property, title to which is vested in the office of the county superintendent of schools, to the United States of America in exchange for other real property of comparable value, upon such terms and conditions as are agreed upon.

(Enacted by Stats. 1976, Ch. 1010.)



8771

The county superintendent of schools may, with the approval of the county board of education, sell, lease, exchange, or otherwise dispose of real or personal property, title to which is vested in his or her office, pursuant to the same procedures as are established by law for the sale, lease, exchange, or other disposition of real or personal property by a school district or community college district. Unless otherwise provided in the agreement which authorized the purchase of the real or personal property, the proceeds of any sale, lease, exchange, or other disposition of real or personal property shall be vested in the office of the county superintendent of schools.

(Amended by Stats. 1990, Ch. 1372, Sec. 85.)



8772

All proceeds from the sale, lease, exchange, or other disposition of real or personal property received by the county superintendent of schools pursuant to the provisions of this article shall be used for the purpose of acquiring other real or personal property for use in connection with programs and classes in outdoor science education and conservation education or to pay the cost of conducting such programs and classes. The school districts, community college districts, and private schools participating in such programs and classes shall not be required to reimburse the county superintendent of schools for use of the real or personal property acquired with such funds nor shall they be required to reimburse the county superintendent of schools for any of the costs of conducting such programs and classes which are paid by the county superintendent of schools out of such funds.

(Amended by Stats. 1977, Ch. 333.)



8773

If during a period of five consecutive school years, no programs and classes in outdoor science education and conservation education are conducted by the county superintendent of schools pursuant to this article, all real and personal property, title to which is vested in the county superintendent of schools, and all proceeds from the sale, lease, exchange, or other disposition of such real and personal property, shall become part of the county school service fund and may be used for any purpose authorized by the laws applicable to the fund, unless the parties otherwise provide in the agreement which authorizes the acquisition of such property.

(Enacted by Stats. 1976, Ch. 1010.)



8774

(a) A residential outdoor science program shall be eligible for funding pursuant to this section if it meets both of the following conditions:

(1) It is operated by a school district or county office of education pursuant to this article.

(2) It meets the standards of the Residential Outdoor Science School (ROSS) Guide and maintains current department ROSS certification.

(b) An eligible residential outdoor science program may claim apportionment for any pupil who meets all of the following conditions:

(1) The pupil is enrolled in a California public school.

(2) The pupil is enrolled in grade 5 or 6.

(3) The applicant has not previously received funding for the pupil pursuant to this section.

(4) The pupil participates in a minimum four-day and three-night program.

(5) The pupil is economically disadvantaged and meets the criteria of Section 49552.

(c) The Superintendent shall, subject to appropriation of funds for this purpose, apportion to each school district or county office of education that operates a residential outdoor science program pursuant to this article an amount equal to ten dollars ($10) per eligible participating pupil, multiplied by the total number of days of participation, up to a maximum of five days.

(Amended by Stats. 2008, Ch. 179, Sec. 40. Effective January 1, 2009.)









CHAPTER 5 - Healthy Start Support Services for Children Act

ARTICLE 1 - General Provisions and Definitions

8800

This chapter shall be known and may be cited as the Healthy Start Support Services for Children Act.

(Added by Stats. 1991, Ch. 759, Sec. 1.)



8801

The Legislature finds and declares all of the following:

(a) A large and growing number of California’s children are not learning enough in school to prepare them for full economic, social, and civic participation in adult life, as evidenced by the following statistics:

(1) Each year, between 59,000 and 72,000 children are born exposed to drugs or alcohol.

(2) Currently 360,000 children are abused or neglected, according to the juvenile courts and county welfare departments.

(3) Each year, a substantial number of parents have their parental rights terminated by the courts.

(4) Seventy thousand children are presently placed with foster care because of parental abuse or neglect or delinquent behavior.

(5) Out of an average class of 30 high school sophomores, any eight pupils are on public assistance, any four speak no English, any eight are at least two years behind in reading and math, any three have grown up in public housing, any seven will not graduate, any three will be teen parents, and any seven will not be employable.

(6) Sixty-one thousand children receive mental health services annually.

(7) One million one hundred thousand children go to bed hungry every night.

(b) The quality of life for all Californians is affected by these conditions. These children, and often the children they have, impose heavy costs on taxpayers by requiring special services, income assistance, or incarceration or institutionalization. They are a burden on the capacity of the state’s economy to produce adequate revenues and an adequate tax base.

(c) The causes of the problems children face are complex and interdependent. Many families, especially those affected by poverty, fail to provide the physical, emotional, and intellectual support needed to ensure that their children are ready for school. Many neighborhoods and larger communities lack the resources or organization to support children. The schools’ support services either are not effective or have not effectively serviced a large enough percentage of at-risk children.

(d) Because children spend so much of their time at school, schools have been increasingly asked to provide a wide range of health and social services to children, and many have attempted to help parents as well. The capacity of schools to undertake these roles must be increased.

(e) However, this service capacity should not be increased through conventional, categorical approaches. Services to children and their families can be most effectively provided through consortia which include schools, other health and human service providers, parents, and community groups. Collaboration is necessary and more effective because the goals of school and community services are interdependent; fragmentation of existing state and local services otherwise inhibits their effectiveness; and community-based services offer resources and competence that schools do not have. Both the state and counties must develop policies and incentives to improve collaboration at the local level.

(f) Therefore, it is the intent of the Legislature that by implementing the Healthy Start Support Services for Children Act, children in need of assistance to overcome the barriers to healthy, productive lives be given assistance in all of the following ways:

(1) By creating a learning environment that is optimally responsive to the physical, emotional, and intellectual needs of each child.

(2) By fostering interagency collaboration and communication at the local level to more efficiently and effectively deliver human support services to children and their families.

(3) By encouraging the full use of existing agencies, professional personnel, and public and private funds to ensure that children are ready and able to learn, and to prevent duplication of services and unnecessary expenditures.

(4) By encouraging the development of a local interagency oversight mechanism that includes a records system to evaluate cost and effectiveness, and the development of a process of self-assessment of those records and the way in which they are used, to improve the effectiveness of services.

(Added by Stats. 1991, Ch. 759, Sec. 1.)



8802

For the purposes of this chapter, the following definitions apply:

(a) “Consortium” means two or more local educational agencies.

(b) “Cooperating agency” means any federal, state, or local public or private nonprofit agency that agrees to offer support services at a schoolsite through a program implemented under this chapter.

(c) “Council” means the Healthy Start Support Services for Children Program Council.

(d) “Lead agency” means the department.

(e) “Local educational agency” means a school district or county office of education.

(f) “Private partner” means a private business or foundation that provides financial assistance or otherwise assists a support services program operated under this chapter.

(g) “Qualifying school” means a school that is any of the following:

(1) A school that maintains kindergarten or any of grades 1 to 6, inclusive, in which 50 percent or more of the enrolled pupils either (A) are from families that receive benefits from the Aid to Families with Dependent Children program or any successor program, have limited English proficiency, as identified pursuant to Section 52163, or both, or (B) are eligible to receive free or reduced-price meals under Section 49552.

(2) A school that maintains any of grades 7 to 12, inclusive, in which 35 percent or more of the enrolled pupils either (A) are from families that receive benefits from the Aid to Families with Dependent Children program or any successor program, have limited English proficiency, as identified pursuant to Section 52163, or both, or (B) are eligible to receive free or reduced-price meals under Section 49552.

(3) A school that does not satisfy the criteria in paragraph (1) or (2) but that demonstrates other factors that warrant its consideration, including, for example, exceptional need, potential to serve as a model program, or service to a particular target population. No more than 10 percent of the schools that participate in the program established by this chapter may be schools that qualify under this paragraph. A school that receives a grant under this paragraph shall ensure that the following pupils in that school are given priority to receive services provided with the grant money: (A) are from families that receive benefits from the Aid to Families with Dependent Children program or any successor program, have limited English proficiency, as identified pursuant to Section 52163, or both, or (B) are eligible to receive free or reduced-price meals under Section 49552.

(h) “Agency secretary” means the Secretary of the Health and Welfare Agency.

(i) “Superintendent” means the Superintendent of Public Instruction.

(j) “Support services” means services that will enhance the physical, social, emotional, and intellectual development of children and their families.

(Amended by Stats. 2011, Ch. 347, Sec. 8. Effective January 1, 2012.)






ARTICLE 2 - Healthy Start Support Services for Children Program Council and Grant Program

8803

In order to encourage the integration of children’s services, it is the intent of the Legislature to promote interagency coordination and collaboration among the state agencies responsible for the provision of support services to children and their families.

Therefore, the Legislature hereby establishes the Healthy Start Support Services for Children Program Council, as follows:

(a) Members of the council shall include the Superintendent, the agency secretary, and the directors of the State Department of Health Care Services and the State Department of Social Services.

(b) Duties of the council shall include:

(1) Developing, promoting, and implementing policy supporting the Healthy Start Support Services for Children Grant Program.

(2) Assisting the lead agency in reviewing grant applications submitted to the lead agency and providing the lead agency with recommendations for awarding grants pursuant to Section 8804.

(3) Soliciting input regarding program policy and direction from individuals and entities with experience in the integration of children’s services.

(4) Assisting the lead agency in fulfilling its responsibilities under this chapter.

(5) Providing recommendations to the Governor, the Legislature, and the lead agency regarding the Healthy Start Support Services for Children Grant Program.

(6) At the request of the Superintendent, assisting the local educational agency or consortium in planning and implementing this program, including assisting with local technical assistance, and developing agency collaboration.

(Amended by Stats. 2013, Ch. 22, Sec. 5. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



8804

The superintendent shall award grants to a local educational agency or consortium to pay the costs of planning and operating, on behalf of one or more qualifying schools within the local educational agency or consortium, programs that provide support services to pupils and their families at or near the school, as follows:

(a) Grants shall be awarded by the superintendent based upon the recommendations of the council and pursuant to this section.

(b) Two types of grants may be awarded to applicant local educational agencies or consortia, depending upon the level of readiness of that applicant to implement a program pursuant to this chapter. The superintendent shall issue requests for applications for awarding the grants, which shall specify maximum dollar amounts for which each type of grant may be awarded. The requests for applications also shall specify other criteria, as required by this article. The superintendent shall award those grants as follows:

(1) Planning grants may be awarded to local educational agencies or consortia that have demonstrated a need to implement a program, but that are not ready to begin the operation of the program, or that are in need of additional planning to expand existing support services programs. Planning grants shall be no more than fifty thousand dollars ($50,000) and shall be awarded for a period not to exceed two years. Upon completion of the planning phase, the local educational agency or consortium shall be eligible to apply for and may receive an operational grant.

(2) Operational grants may be awarded to local educational agencies or consortia that have demonstrated readiness to begin operation of a program or to expand existing support services programs. Operational grants shall supplement, not supplant, existing services and funds, and shall be awarded for a period not to exceed five years.

(A) Operational grants shall be awarded for no more than three hundred thousand dollars ($300,000). No more than 50 percent of each grant shall be available for expenditure on direct services, as long as the grant application contains a three-year plan to significantly reduce or to eliminate agency reliance on funding provided under this article for direct services. Direct services do not include salaries for staff who are developing or implementing the program.

(B) Recipients of operational grants may also receive one-time startup grants, which may be used, among other things, for purchasing equipment, hiring staff, designing a program evaluation, or hiring a consultant. Startup grants shall be awarded for not more than one hundred thousand dollars ($100,000).

(3) If a local educational agency or consortium submits an application for an operational grant on behalf of a school that does not meet the criteria specified in subdivision (g), (h), (i), or (j), the superintendent may offer the applicant a planning grant, provided that the local educational agency or consortium has not received previously a planning grant on behalf of that school.

(c) All grants awarded under this article shall be matched by the participating local educational agency or consortium and its cooperating agencies with one dollar ($1) for each four dollars ($4) awarded. The match shall be contributed in cash or as services or resources of comparable value. It is the intent of the Legislature that participants seek and utilize private funds or resources for this purpose. The superintendent may waive the match requirement upon verifying that the local educational agency or consortium made a substantial effort to secure a match but was unable to secure the required match.

(d) The superintendent shall award grants pursuant to this article to local educational agencies or consortia in northern, central, and southern California, in urban, suburban, and rural areas. To the extent possible, the grants shall be awarded for programs representative of the ethnic and linguistic diversity of schoolage pupils and their families. Further, to the extent possible, 50 percent of the grants shall be awarded to schools serving elementary school pupils and 50 percent to schools serving junior and senior high school pupils.

(e) Of the schools that receive grants each year, not more than 10 percent may be selected based on the criteria identified in paragraph (3) of subdivision (g) of Section 8802.

(f) A local educational agency or consortium is eligible for a grant under this article, on behalf of one or more schools operated by the agency or consortium, if it demonstrates in its program plan that it:

(1) Will give priority for services provided under this chapter to pupils from low-income families.

(2) Will assist families in responding to support services needs of pupils.

(3) Has established the local agency collaboration process described in Article 4 (commencing with Section 8806), including a mechanism for sharing governance with cooperating agencies and entities, and for integrating or redirecting existing resources and other school support services.

(4) Has submitted or is submitting an application to the State Department of Education and the State Department of Health Services for certification as a Medi-Cal provider, pursuant to Section 14000, and following, of the Welfare and Institutions Code.

(5) Involves parents or guardians and teachers in the process of identifying pupils’ service needs and in the planning for and provision of support services.

(g) For purposes of this chapter, support services shall include case-managed health, mental health, social, and academic support services benefiting children and their families, and may include, but are not limited to:

(1) Health care, including:

(A) Immunizations.

(B) Vision and hearing testing and services.

(C) Dental services.

(D) Physical examinations, diagnostic, and referral services.

(E) Prenatal care.

(2) Mental health services, including primary prevention, crisis intervention, assessments, and referrals, and training for teachers in the detection of mental health problems.

(3) Substance abuse prevention and treatment services.

(4) Family support and parenting education, including child abuse prevention and schoolage parenting programs.

(5) Academic support services, including tutoring, mentoring, employment, and community service internships, and inservice training for teachers and administrators. However, grants for these purposes shall supplement, not supplant, existing resources in these areas.

(6) Counseling, including family counseling and suicide prevention.

(7) Services and counseling for children who experience violence in their communities.

(8) Nutrition services.

(9) Youth development services, including tutoring, mentoring, recreation, career development, and job placement.

(10) Case management services.

(11) Provision of onsite Medi-Cal eligibility workers.

(h) A local educational agency or consortium may contract with other entities, including county agencies and private nonprofit organizations or private partners, to provide services to pupils and their families.

(i) Each local educational agency or consortium seeking a grant under this article shall submit an application to the superintendent at a time and manner, and with any appropriate information, as the superintendent may reasonably require.

Each grant application submitted shall include all of the following:

(1) A description of the proposed programs, including four or more support services expected to be provided at the schoolsite or at a site near, or adjacent to, the school.

(2) Documentation of need for participation in the Healthy Start Support Services for Children Grant Program.

(3) Documentation of need for planning assistance, program operation support, or both.

(4) As to any operational grant application, a description of the objectives of the program, the amount and sources of required funding, the existing resources to be used or redirected, the priorities for development and timing of the program, the agencies responsible for the implementation of the program, and the procedures for the evaluation of the program.

The program plan submitted with an operational grant application shall include all of the following:

(A) Provisions for data collection and recordkeeping, including records of the population served, the components of the service, the results of the service, and costs, including startup, direct, and indirect costs, including those to other agencies, and cost savings.

(B) A service evaluation component, including input, process, and outcome indicators, quality assessment, and the process by which these measures will be taken. In addition, the plan shall include specific targets and outcome measures.

(C) A specific governing mechanism by which the plan will be implemented, including local decisionmaking responsibilities, organizational needs, anticipated problems and procedures to solve them, and incentives for collaboration and participation incentives to personnel.

(D) A specific system for the provision of case management services, including procedures for implementation, identification of the target population, anticipated outcomes, and a list of existing services, resources, and programs that will be used as components of the program.

(5) In the case of a consortium, a list of its members.

(6) The grant application also shall document any procedures that have been, or will be, taken to designate the local educational agency as a Medi-Cal provider pursuant to Section 14000, and following, of the Welfare and Institutions Code.

(7) A description of technical assistance, professional growth, and development needs, if any.

(8) A description of the proposed plan for family involvement in the program.

(9) A description of the population anticipated to be served.

(10) As to any planning grant application, a plan describing how the proposed program will be implemented after the grant has expired.

(j) Grants awarded pursuant to this article may be used for salaries of staff responsible for developing or implementing the program plan and administrative support staff, equipment and supplies, training, and insurance, pursuant to subdivision (b).

(k) No more than 10 percent of the amount appropriated in a fiscal year for the purposes of this chapter may be used by the superintendent for state-level administration of this chapter, including evaluation and technical assistance. Technical assistance includes, but is not limited to, establishing interagency collaboration, providing information dissemination and referrals, including information about appropriate program models, conducting site visits, and convening workshops to assist in the implementation of a program developed pursuant to this chapter.

(1) Of the amount provided in the annual Budget Act for state-level administration, up to 75 percent may be used for the purpose of outreach and technical assistance to local educational agencies. The remainder shall be used for state-level program administration.

(2) The superintendent shall ensure that adequate resources are available to conduct an evaluation pursuant to subdivision (b) of Section 8805.

(l) Commencing in the 1992 calendar year, and each subsequent year for which funding is available, grants shall be awarded according to the following schedule:

(1) The superintendent shall issue requests for applications on or before November 1.

(2) Grant applications shall be submitted to the superintendent on or before March 1.

(3) The superintendent shall award grants on or before May 15.

(Amended by Stats. 1997, Ch. 172, Sec. 1. Effective January 1, 1998.)



8804.5

(a) The Legislature finds and declares that, as the number of planning and operational grants awarded pursuant to this chapter increases, additional local planning and coordinating efforts will be necessary among school districts, county offices of education, county governments, community organizations, and nonprofit organizations for all of the following reasons:

(1) To avoid the duplication of efforts among agencies that administer the grants.

(2) To develop linkages between several school districts, individual county agencies, statewide organizations, or nonprofit organizations.

(3) To disseminate training and technical assistance materials developed by the department and other involved organizations.

(4) To plan for, and ensure, the continued ability of local educational agencies or consortia to provide support services with an operational grant, including planning and supporting the funding of those services beyond the three-year grant period through such means as Medi-Cal.

(5) To plan for, and ensure, the expansion of support services provided with an operational grant through creative refinancing options and the provision of comprehensive, integrated school-linked services to sites that do not receive planning or operational grants.

(b) From funds appropriated in the annual Budget Act for the Healthy Start Support Services for Children Act, the department may award county or regional planning and coordinating grants to no more than 11 local educational agencies or consortia each year, to be used for the purposes enumerated in subdivision (a). Each grant shall be for an amount not to exceed fifty thousand dollars ($50,000). The total amount of grants awarded annually pursuant to this section shall not exceed five hundred fifty thousand dollars ($550,000). The duration of each grant shall be mutually agreed upon by the grantee and the department.

(c) In awarding grants for the purposes of this section, the department shall give priority to local educational agencies or consortia that possess one or more of the following:

(1) An established capacity for leadership in the community and an ability to engage in local problem solving and to creatively approach the restructuring of service delivery methods.

(2) A demonstrated ability to work with and among service delivery agencies and systems, including county mental health, health, probation, and social service systems.

(3) The capacity to support county and regional planning and coordination efforts to be more responsive to the needs of children and their families in providing support services.

(4) Knowledge of the most effective strategies for refinancing grants and for integrating services between and among agencies.

(d) A local educational agency or consortia shall collaborate with local service delivery agencies and existing collaborative councils in implementing a grant received pursuant to this section.

(Added by Stats. 1994, Ch. 1239, Sec. 4. Effective January 1, 1995.)






ARTICLE 3 - Healthy Start Support Services for Children Grant Program Evaluations and Reports

8805

The Legislature finds that an evaluation of plan effectiveness is both desirable and necessary, and accordingly requires the following:

(a) No later than January 1 of the year following a full year of operation, each local educational agency or consortium that receives an operational grant under this chapter shall submit a report to the superintendent that includes:

(1) An assessment of the effectiveness of that local educational agency or consortium in achieving stated goals in the planning and/or operational phase.

(2) Problems encountered in the design and operation of the Healthy Start Support Services for Children Grant Program plan, including identification of any federal, state, or local statute or regulation that will impede program implementation.

(3) Recommendations for ways to improve delivery of support services to pupils.

(4) The number of pupils who will receive support services who previously have not been served.

(5) The potential impact of the program on the local educational agency or the consortium, including any anticipated increase in school retention and achievement rates of pupils who receive support services.

(6) An accounting of anticipated local budget savings, if any, resulting from the implementation of the program.

(7) Client and practitioner satisfaction.

(8) The ability, or anticipated ability, to continue to provide services in the absence of future funding under this chapter, by allocating resources in ways that are different from existing methods.

(9) Increased access to services for pupils and their families.

(10) The degree of increased collaboration among participating agencies and private partners.

(11) If the local educational agency or consortium received certification as a Medi-Cal provider, the extent to which the certification improved access to needed services.

(b) Additional annual evaluations may be required as designated by the superintendent.

(Amended by Stats. 2003, Ch. 552, Sec. 9. Effective January 1, 2004.)






ARTICLE 4 - Local Agency Collaboration

8806

(a) Each local educational agency or consortium applying for a grant under this chapter shall establish procedures to ensure on-going consultation and collaboration with local agencies for the purposes set forth in subdivision (c). The consultation and collaboration process shall involve, at a minimum, parents or guardians and teachers of pupils of qualifying schools and representatives of each member agency or private partner who will provide, or is anticipated to provide, services pursuant to this chapter.

(b) If the local educational agency or consortium is located within a county that has established an interagency children’s services coordinating council pursuant to Chapter 12.8 (commencing with Section 18986), of Part 6 of Division 9 of the Welfare and Institutions Code, any Healthy Start Support Services for Children Grant Program proposal submitted under this chapter first shall be approved by that council. The implementation of any program developed pursuant to this chapter shall be subject to the regular review of the interagency children’s services coordinating council. The local educational agency or consortium may engage in those activities authorized pursuant to Article 3 (commencing with Section 18986.20) of Chapter 12.8 of Part 6 of Division 9 of the Welfare and Institutions Code provided that the interagency children’s services coordinating council first approves those activities. The interagency children’s services coordinating council or its members may be designated to fulfill the responsibilities of the consultation and collaboration process required by this article.

(c) Responsibilities of individuals designated for consultation and collaboration by the local educational agency or consortium shall include, but not be limited to, the following:

(1) Participate in the development of the program during the planning stages.

(2) Participate with the local educational agency or consortium in the design and operation of the program.

(3) Facilitate communication between the local educational agency or consortium and state, local, and community-based organizations providing support services to children.

(4) Make recommendations to appropriate organizations regarding ways to improve delivery of support services to children, and in the most cost-effective manner.

(Amended by Stats. 1992, Ch. 157, Sec. 4. Effective July 9, 1992.)






ARTICLE 5 - Fiscal Provisions

8807

(a) The department is required to implement this chapter only to the extent that funds are apportioned for that purpose under the annual Budget Act, or are made available to the department for the purposes of this chapter from federal sources. It is the intent of the Legislature that the Superintendent, in consultation with the agency secretary, seek and utilize any federal funds that may be made available for the purposes of this chapter.

(b) All money appropriated by the Legislature to the Superintendent for purposes of the Healthy Start Support Services for Children Act, shall be allocated by the Superintendent to local educational agencies or consortia that have been selected to participate in the grant program. Any amount not allocated during a fiscal year may be carried over to the subsequent fiscal year. In order to ensure that those local educational agencies or consortia that receive planning grants will be eligible to receive operational grants, a portion of any funds appropriated during a fiscal year may be reserved for allocation as operational grants in future fiscal years.

(c) Any funds that are not expended by a local educational agency or consortium by the end of the three-year period of the grant shall be returned to the state, except under the following circumstances:

(1) A local educational agency or consortium that received an operational grant in the 1992 calendar year may retain up to fifty thousand dollars ($50,000) of any amount not expended within the three-year period of the grant.

(2) A local educational agency or consortium that received an operational grant in the 1993 calendar year or any calendar year thereafter, may retain up to twenty-five thousand dollars ($25,000) of any amount not expended within the three-year period of the grant.

(3) The expenditure of any funds retained pursuant to paragraph (1) or (2) shall be for a one-year period and shall be used exclusively to continue the program operations consistent with the original grant. Retention of funds pursuant to paragraph (1) or (2) shall be contingent on approval by the department of an expenditure plan submitted by the local educational agency or consortium.

(d) To the extent permitted by federal law, any funding made available to a local educational agency or consortium shall be subject to all of the following conditions:

(1) The program is open to children without regard to any child’s religious beliefs or any other factor related to religion.

(2) No religious instruction is included in the program.

(3) The space in which the program is operated is not used in any manner to foster religion during the time used for operation of the program.

(Amended by Stats. 2011, Ch. 347, Sec. 10. Effective January 1, 2012.)









CHAPTER 5.1 - Arts Work Visual And Performing Arts Education Program

8820

(a) There is hereby established the Arts Work Visual and Performing Arts Education Program, to be administered by the State Department of Education, for the purposes of awarding grants to local educational agencies to develop their capacity to implement high-quality instructional programs that are based on the state adopted visual and performing arts content standards for pupils in kindergarten and grades 1 to 12, inclusive. A grant recipient shall use funds awarded pursuant to this chapter to establish a standards based visual and performing arts program and is encouraged to secure funds for continuing the program.

(b) School districts and county offices of education in collaboration with one or more school districts are eligible to participate in the program.

(Added by Stats. 2003, Ch. 580, Sec. 2. Effective January 1, 2004.)



8825

An eligible applicant may submit a project proposal that addresses one or more of the following areas:

(a) Arts education programs that are aligned to the state adopted visual and performing arts content standards and framework.

(b) Pupil assessment in the arts.

(c) Participation in local and state networks to create comprehensive standards based arts education programs.

(d) Expanding the capacity to assist pupils in achieving the state adopted visual and performing arts content standards.

(e) Developing an online statewide digital visual and performing arts resource center.

(f) Expanding arts education programs developed through participation in the Local Arts Education Partnership Program as set forth in Chapter 5 (commencing with Section 8810).

(Amended by Stats. 2006, Ch. 538, Sec. 93. Effective January 1, 2007.)



8830

The Superintendent of Public Instruction shall select a panel of experts that shall evaluate the project proposals and select grant recipients. Evaluation of proposals and selection of grant recipients shall be based on the following criteria:

(a) The arts education policy adopted by the applicant.

(b) An assessment by the applicant of its existing arts education program. The assessment shall consider the degree to which the program implements the state adopted visual and performing arts content standards and framework and shall use any other criteria developed by the State Department of Education.

(c) The commitment and ability of the applicant to implement a comprehensive, sequential arts education program.

(d) The degree to which the proposed program is based on the state adopted visual and performing arts content standards.

(e) The commitment of participating schools, including, but not limited to, the use of professional staff development.

(f) The extent to which program outcomes and activities are aligned with the assessment of the current program and stated needs.

(g) Evidence that the arts instructional program occurs primarily during the regular schoolday.

(h)The inclusion of pupil assessment and program evaluation components that are clearly linked to the project goals and objectives.

(i) The description of plans to obtain future funding and support to continue, sustain, and expand the work begun under the project.

(Added by Stats. 2003, Ch. 580, Sec. 2. Effective January 1, 2004.)






CHAPTER 5.5 - Family Relationships and Parenting Education

8850.5

“Family relationships and parenting education,” as used in this chapter, means an instructional program designed to provide pupils at all grade levels with age-appropriate components, including all of the following:

(a) Development of an understanding of the physical, mental, emotional, social, economic, and psychological aspects of themselves and others, and of the physiological, psychological, and cultural foundations of human development.

(b) The opportunity to acquire knowledge which will support the development of responsible family relationships, strengthen the pupil’s current family life, and further the understanding of the role of the parent.

(c) Development of an understanding of the consequences of decisions and actions upon personal, family, and peer relationships.

(d) Recognition of, and attention to, the significance of healthy self-esteem in the growth and development of healthy human beings.

(Added by Stats. 1984, Ch. 1619, Sec. 1.)






CHAPTER 7 - California State Summer School for the Arts

8950

The Legislature finds and declares that the arts and entertainment industries constitute the third largest business sector in the state, and that it is within the interests of the people of the state to preserve the artistic and economic benefits which are derived from these major industries through the establishment of a multidisciplinary arts training program which will enable artistically gifted and talented students to receive intensive training in the arts. It is the intent of the Legislature that the California State Summer School for the Arts be established to provide a training ground for future artists who may wish to study and practice the arts, or to pursue careers in the major performing arts companies and the commercial and fine arts institutions in California.

(Amended by Stats. 1985, Ch. 1131, Sec. 1.)



8951

As used in this chapter, “arts” includes, but is not limited to, all of the following: dance; theatre; music; folk art; creative writing; visual arts, including painting, sculpture, photography, and craft arts; design, including graphic arts, computer graphics, and costume design; film; and video.

(Amended by Stats. 2001, Ch. 734, Sec. 6. Effective October 11, 2001.)



8952.5

(a) The California State Summer School for the Arts shall be governed by a 15-member board of trustees, to be known as the Trustees of the California State Summer School for the Arts. The membership of the board shall be broadly representative of the cultural, ethnic, and geographic diversity of the state, and shall be composed of artists, arts educators, university professors and administrators, arts administrators, representatives of foundations, corporations, and commercial arts industries, and other distinguished citizens of the state.

(b) The membership of the board of trustees shall be as follows:

(1) Four members appointed by the Governor.

(2) One member appointed by the Speaker of the Assembly.

(3) One member appointed by the Senate Committee on Rules.

(4) Two members appointed by the State Board of Education, one of whom shall be a current member of the State Board of Education.

(5) One member appointed by the California Arts Council, who shall be a current member of the council.

(6) One member appointed by the Trustees of the California State University.

(7) One member appointed by the Regents of the University of California.

(8) Four members appointed by the governing board of the nonprofit foundation established pursuant to subdivision (f) of Section 8953.5, who shall be the president of the foundation, another officer of the foundation, a member of the governing body of the foundation, and one other person who is a member of the governing body of the foundation, has a prior relationship with the foundation, or has otherwise exhibited a continuing interest in the foundation or in the California State Summer School for the Arts.

(c) Each appointment shall be for a term of three years, and each member shall be eligible for reappointment.

(d) The board of trustees annually shall select a chairperson and vice chairperson, and annually shall hold not less than four meetings.

(Amended by Stats. 1991, Ch. 1091, Sec. 19.)



8953

The board of trustees shall adopt rules and regulations governing fees, applications, auditions, and admission procedures for the California State Summer School for the Arts, and any other procedure or operation necessary to implement the requirements of this chapter. The rules and regulations shall include, but not be limited to, all of the following:

(a) The requirement that pupils admitted to the California State Summer School for the Arts be broadly representative of the socioeconomic and ethnic diversity of the state.

(b) In order to be eligible for admission to the summer school, a pupil shall meet one of the following criteria:

(1) The pupil graduated, or will graduate, from junior high school at the end of the school year immediately preceding the summer school session for which he or she is applying.

(2) The pupil is currently enrolled in any of the grades 9 through 12.

(3) The pupil graduated from high school during the school year immediately preceding the summer school session for which he or she is applying.

(c) A pupil’s participation in the summer school shall not be credited toward the pupil’s completion of the course of study prescribed for graduation from high school, unless the pupil’s regular school of attendance tenders payment, no later than the last day of the summer school session, for all application and other fees and expenses charged to the pupil of a kind that would not be charged to a pupil enrolled in the public school system.

(Amended by Stats. 1985, Ch. 1131, Sec. 5.)



8953.3

(a) The Legislature finds and declares that the admission of out-of-state pupils to the California State Summer School for the Arts will enhance the national and international standing of the pupils who attend the summer school, and increase the revenues to the school from both tuition and contributions.

(b) Pursuant to the eligibility criteria set forth in subdivision (b) of Section 8953, pupils who are not California residents, including residents of other countries, may be admitted to the summer school, not to exceed in any year 20 pupils or five percent of the total pupil population of the summer school, whichever is less. No admission under this subdivision shall result in the denial of admission under this chapter to a California resident who is eligible for that admission and satisfies applicable artistic qualifications for admission.

(Added by Stats. 1992, Ch. 193, Sec. 1. Effective January 1, 1993.)



8953.5

The board of trustees shall do all of the following:

(a) Provide for the operation and governance of the California State Summer School for the Arts.

(b) Appoint a person to fill the full-time, permanent, exempt position of Director of the California State Summer School for the Arts. The director shall employ two assistants, one for program and one for administration, and any other necessary staff.

(c) Develop a statewide application and audition procedure. The procedure shall be implemented with the cooperation of the appropriate state and local agencies, including, but not limited to, school districts, the California State University, and the California Community Colleges.

The cost of the application and audition process shall be at least partially offset by charging each applicant a fee not to exceed twenty dollars ($20). Applicants who are unable to pay the fee shall petition the State Department of Education for a waiver, which shall be granted or denied pursuant to the rules and regulations adopted pursuant to Section 8953.

(d) Maintain an advisory committee or committees to assist the board in administering the summer school.

(e) Develop the curriculum of the summer school.

(f) Establish a nonprofit foundation to develop and receive private support for the summer school.

(g) Establish a permanent endowment fund for the summer school.

(h) Exercise any other powers necessary to carry out the purposes of this chapter.

(Added by Stats. 1985, Ch. 1131, Sec. 6.)



8953.7

The State Department of Education shall assist the California State Summer School for the Arts by providing the following services:

(a) The development and administration of a process for the waiver of registration or program fees pursuant to this chapter.

(b) The distribution to all school districts in the state of notices and guidelines that describe the application procedure, site of the summer school, cost of participation, criteria for admission, and other pertinent information regarding the summer school.

(Added by Stats. 1985, Ch. 1131, Sec. 7.)



8954

The period of instruction for the California State Summer School for the Arts shall be not less than four weeks and no more than six weeks in length. This section shall not be construed to prohibit holding two sessions per year, provided that the summer school shall commence no earlier than one week following the end of the regular school year, and shall be concluded no later than one week prior to the commencement of the next regular school year. The faculty of the school shall be comprised of both arts educators and professional artists.

(Amended by Stats. 1985, Ch. 1131, Sec. 8.)



8955

(a) The faculty of the California State Summer School for the Arts shall be annually selected, subject to the final approval of the director of the school, by the board of trustees, upon consultation with a faculty selection panel convened by the board for that purpose. The faculty selection panel shall be composed of professional artists and arts educators, selected to be broadly representative of the schools, institutions, arts organizations, artists, colleges, and universities located throughout the state. Members of the board of trustees may serve on the faculty selection panel, but shall comprise no more than one-third of any faculty selection panel.

(b) The faculty shall be comprised of professional artists and arts educators, and shall not be restricted to members of the current faculty of the host institution. The faculty shall be selected to be broadly representative of the socioeconomic and ethnic diversity of the state. Each faculty member shall be chosen for his or her excellence in artistic production, direction, or teaching ability. Notwithstanding any other provision of law, the faculty shall not be subject to credentialing requirements or any other restrictions upon eligibility for employment generally applicable to public school instructors, except for the requirement of obtaining a certificate of clearance from the Commission on Teacher Credentialing pursuant to Sections 44332.5, 44339, 44340, and 44341.

(c) The members of the faculty shall be paid on a contractual basis and shall not be considered as state employees.

(Repealed and added by Stats. 1985, Ch. 1131, Sec. 10.)



8956

(a) The site for the California State Summer School for the Arts shall be chosen for one year or on a multiyear basis to be determined by the board of trustees by the cost effectiveness of the proposals submitted to the board through a competitive request for proposal procedure. The criteria for selection shall include, but not be limited to, all of the following:

(1) Space requirements of the summer school, including residential space and appropriate facilities for all artistic disciplines offered by the summer school.

(2) Technical, administrative, and support services available to the summer school, submitted with an appropriate budget designating donated services and the costs to the summer school of having other services provided.

(3) Materials, supplies, and equipment available for the exclusive use of the summer school. Materials or equipment which may be used by the host institution during its regular sessions either shall be purchased by the host institution, which may charge the summer school a rental fee for the use of the materials or equipment, or purchased by the summer school, which shall charge the host institution a rental fee for the use of the materials or equipment during the institution’s regular sessions.

(4) Operating funds and in-kind services.

(b) Private institutions, colleges, and universities, appropriate privately owned and operated facilities, and state facilities, including, but not limited to, facilities of the California State University and the University of California, may be used as the site for the summer school. A regional consortium of campuses and adjacent cultural centers operated by nonprofit organizations may be considered as a single site in the selection process.

(Amended by Stats. 1988, Ch. 1515, Sec. 1.)



8957

(a) It is the intent of the Legislature that at least 50 percent, but not more than 75 percent, of the actual costs of the California State Summer School for the Arts (CSSSA) for each fiscal year be financed by state funds. The balance of the operating costs shall be financed with fees and private support.

(b) The board of trustees shall set a tuition fee within a range that corresponds to actual costs to the summer school of services per pupil, up to but not exceeding one thousand dollars ($1,000) per session in 1989. These costs shall be limited to tuition, pupil recruitment expenses, faculty and instructional supplies and related equipment, pupil room and board, and security. The amount of this fee may be increased by the board of trustees up to a 5-percent increase each year thereafter. To the extent that fees are not increased as authorized in any year, the board of trustees may increase fees in any subsequent year up to the maximum amount that would have existed if the fees had been increased 5 percent in each year.

(c) The board of trustees may award full or partial scholarships on the basis of need and ability. Pupils who are unable to pay all or part of the fee may petition the board of trustees for a fee reduction or waiver. The department, in conjunction with the board of trustees, shall promulgate rules and regulations regarding fee reduction and waivers, which shall ensure all of the following:

(1) That, to the degree scholarship funds are available, no talented applicant shall be denied admission solely because of inability to pay all or part of the fee.

(2) That any public announcement regarding the summer school program include notification that full scholarships are available, and information regarding the procedure for applying for a scholarship award.

(3) That, pursuant to Section 8953, pupil participation in the summer school program is broadly representative of the socioeconomic and ethnic diversity of the state.

(4) That the percentage of low income pupils attending the CSSSA is not reduced below the average percentage of low income pupils attending the CSSSA in the prior two years, as a result of any fee increase approved pursuant to subdivision (b).

(d) Subdivision (b) applies only to pupils who are California residents. For pupils who are not California residents, the board of trustees annually shall set a tuition fee that is not less than the total actual costs to the summer school of services per pupil. The total actual costs of services per pupil shall be computed each year for this purpose by dividing the amount of school expenditures for the prior fiscal year by the total pupil population for the prior year.

(e) The Foundation for the California State Summer School for the Arts, which has been established as a nonprofit foundation to support the CSSSA, may raise funds from the private sector that may be used by the summer school for general program operating costs, scholarships, program augmentation, public relations, recruitment activity, or special projects. Private support may include, but not be limited to, direct grants to the summer school from private corporations or foundations, individual contributions, in-kind contributions, or fundraising benefits conducted by any entity.

(f) The board of trustees shall report annually by October 1, to the Governor, the Legislature, and the Department of Finance, the percentages and numbers of pupils that receive each of the following:

(1) Scholarships.

(2) A waiver of all fees.

(3) A reduction of fees.

(4) Data comparable to that required by paragraphs (1), (2), and (3) for the prior three years.

(Amended by Stats. 2003, Ch. 573, Sec. 2. Effective January 1, 2004.)






CHAPTER 8 - Early Primary Programs

8970

The Legislature hereby finds and declares all of the following:

(a) The Superintendent of Public Instruction convened a Task Force on School Readiness that prepared a report which included the following findings and recommendations:

(1) Preschool and kindergarten programs have become more academically oriented with an emphasis on paper and pencil “seat work” and a decreased emphasis on other essential age-appropriate curricular elements such as language development; familiarity with stories, music, and oral language experiences; artistic exploration; social interaction; and large muscle development.

(2) Assessment tests of questionable validity and reliability are being used to delay children’s entrance to kindergarten or to place them in a two-year kindergarten.

(3) An appropriate, integrated experiential curriculum should be provided for children in preschool, kindergarten, and grades 1 to 3, inclusive.

(4) Programs should meet the special needs of our culturally and linguistically diverse pupils as well as the needs of exceptional children.

(5) Classroom organization and teaching methods should reflect the heterogeneous skills and abilities of children in early primary programs.

(6) School districts should be encouraged to develop communication about linkages between programs for four-year-olds, early primary programs, and the primary and intermediate grades of elementary schools.

(7) The staff of early primary programs should receive appropriate education, training, and remuneration.

(8) Programs should be offered full-day and also should provide before- and after-school care.

(9) Assessment methods of children in early primary programs should be drastically altered.

(10) Parental involvement should be encouraged.

(11) A public awareness campaign should be launched describing appropriate learning practices for children in preschool, kindergarten, and grades 1 to 3, inclusive.

(b) The Superintendent of Public Instruction issued a Triennial Report on Publicly Funded Child Development Programs that documents the increasing numbers of low-income families eligible but unserved by limited preschool and child care funds, and that presents policy implications for staffing and funding issues.

(c) National studies show future benefits of early intervention programs to society and immediate advantages to California employers in the form of reduced absenteeism, improved worker morale, and increased productivity.

(d) It is the intent of the Legislature that activities initiated as a result of this chapter shall continue without regard to fiscal year depending, when necessary, on continued funding.

(e) It is the intent of the Legislature that school districts that establish an early primary program coordinate that program, whenever possible, with the Demonstration in Restructuring of Public Education program, established pursuant to Chapter 9 (commencing with Section 58900) of Part 31 and, where applicable, with the county interagency children’s services coordinating council, established pursuant to Article 2 (commencing with Section 18986.10) of Chapter 12.8 of Part 6 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1992, Ch. 1082, Sec. 1. Effective January 1, 1993.)



8971

As used in this chapter, the following terms shall have the following meanings:

(a) “Child development program” means a full-day or part-day comprehensive developmental program for children ages 0 to 14 years that is administered by the State Department of Education.

(b) “Early primary program” means an integrated, experiential, and developmentally appropriate educational program for children in preschool, kindergarten, and grades 1 to 3, inclusive, that incorporates various instructional strategies and authentic assessment practices, including educationally appropriate curricula, heterogeneous groupings, active learning activities, oral language development, small group instruction, peer interaction, use of concrete manipulative materials in the classroom, planned articulation among preschool, kindergarten, and primary grades, and parent involvement and education.

(c) “Integrated, experiential, and developmentally appropriate educational program” means a program that is designed around the abilities and interests of the children in the program and one in which children learn about the various subjects simultaneously, as opposed to segmented courses, and through “hands-on” or “active learning” teaching methods that are more appropriate for young children than the academic “textbook” approach.

(d) “Preschool program” means a comprehensive developmental program for children who are too young to enroll in kindergarten.

(e) “Portfolio material” means a selection of representative samples of the child’s performance within the program setting that may include, but not be limited to, teacher observations, work samples, developmental profiles, photographs, and audio or video recordings that present a picture of the child’s progress over time.

(f) “School district” includes county offices of education.

(g) “State preschool program” means a part-day comprehensive developmental program for children three to five years of age from low-income families, administered by the State Department of Education.

(Amended by Stats. 2010, Ch. 328, Sec. 35. Effective January 1, 2011.)



8972

(a) The governing board of any school district may establish an early primary program consisting of same-age pupils or any combination of state preschool or child development program, kindergarten, first, second, or third grade pupils, based on an integrated, experiential, and developmentally appropriate educational program. Parent education and parent involvement shall be an integral part of the program.

(b) Observation of a child over time and the use of portfolio material shall be the primary sources of assessment information for making curricular decisions in early primary programs.

(c) Standardized assessment tests may be used for diagnostic purposes only, provided those tests have been demonstrated to be nonbiased, valid, and reliable. These tests shall not be used to deny admission.

(Added by Stats. 1992, Ch. 1082, Sec. 1. Effective January 1, 1993.)



8973

Notwithstanding any other provision of law, the kindergarten schoolday in an early primary program conducted pursuant to Section 8972 may exceed four hours, exclusive of recesses, provided that both of the following conditions are met:

(a) The governing board of a school district declares that the extended-day kindergarten program does not exceed the length of the primary schoolday.

(b) The extended-day kindergarten program takes into account ample opportunity for both active and quiet activities within an integrated, experiential, and developmentally appropriate educational program.

(Added by Stats. 1992, Ch. 1082, Sec. 1. Effective January 1, 1993.)



8974

School districts with early primary programs shall provide educational continuity from preschool through kindergarten and grades 1 to 3, inclusive, by accomplishing the following:

(a) Establish connections with public preschool programs, including state preschool, state child development, and federal Head Start programs, to establish a more effective transition of children from preschool to kindergarten.

(b) Promote connections among early primary programs that provide before- and after-school services.

(c) Promote joint activities for teachers and administrators of public preschool programs, including state preschool, state child development, and federal Head Start, and kindergarten and grades 1 to 3, inclusive, in areas such as program planning and staff development training related to developmentally appropriate curriculum and assessment practices for young children.

(Added by Stats. 1992, Ch. 1082, Sec. 1. Effective January 1, 1993.)






CHAPTER 9 - Agricultural Education

8980

This chapter shall be known and may be cited as the Agricultural Education Act of 1999.

(Added by Stats. 1999, Ch. 965, Sec. 1. Effective January 1, 2000.)



8981

The Legislature finds and declares all of the following:

(a) Agriculture is one of the most important industries in California. Gross income from production agriculture annually exceeds twenty-six billion eight hundred million dollars ($26,800,000,000). Support industries in agricultural marketing, business, research, communications, and education contribute another ten billion dollars ($10,000,000,000) to the state’s economy and exports annually exceeds six billion dollars ($6,000,000,000).

(b) During 1998, approximately 399,000 agricultural jobs were performed by farmworkers, who, through their tireless efforts, have contributed greatly to the success of the agricultural industry.

(c) There is currently no comprehensive agricultural education program for California’s pupils. According to the National Academy of Sciences, most Americans have insufficient knowledge about the social and economic significance of agriculture and its links to human health and environmental quality. Many of the challenges facing the state clearly require an understanding of these linkages if solutions are to be found. These challenges include changing demographics, rapid urbanization, responding to worldwide food and fiber supply needs, changing domestic and world trade policies, and increased global competition in raw agricultural commodities and value added products.

(d) Pupils need to understand all of the following:

(1) The role that agriculture plays in the economy.

(2) The role science plays in changing agriculture.

(3) The relationship of agriculture and the environment.

(4) The wide variety of employment opportunities that exist in the industry.

(e) A basic education across curriculum subjects, and grade levels can strengthen students’ understanding, of agriculture and its fundamental importance to society.

(f) It is in the best interest of the public that a statewide comprehensive program, with state level coordination and regional delivery, be established to infuse agricultural education into a broad range of academic subject areas, provide a stronger career preparation program to meet the needs of a dynamic and competitive agricultural industry in California, and to provide for better informed citizens in the state.

(Added by Stats. 1999, Ch. 965, Sec. 1. Effective January 1, 2000.)



8982

(a) The State Department of Education, in consultation with the State Agricultural Advisory Committee shall establish a nonmandatory comprehensive agricultural education program for prekindergarten and kindergarten children and grades 1 to 12, inclusive, to provide statewide coordination for agricultural education in California schools.

(b) The program shall include, but shall not be limited to, the following elements:

(1) The development, review and dissemination of curriculum and instruction materials to ensure accuracy, grade appropriateness, and support of State Standards and Frameworks.

(2) Professional development for student teachers and practicing teachers.

(3) The development of statewide educational activities for pupils.

(4) State level consultation with local education agencies, agricultural organizations, and universities and colleges, for materials review, professional development, and support.

(5) The coordination and monitoring of the regional agricultural education program delivery.

(c) The program shall provide for regional delivery of education in agricultural awareness, literacy, career exploration, and preparation activities that include, but not be limited to, the following:

(1) Development of collaborative models, utilizing matching state and community-based funds, to develop objective, age appropriate materials for use in classrooms within each of California’s agriculture production regions.

(2) Technical assistance to local districts and private parties, including agricultural foundations, agricultural associations, nonprofit trade associations and businesses.

(3) Development of a statewide resource center.

(4) Coordination and delivery of professional development activities on a regional basis.

(5) Coordination of regional pupil activities.

(6) Coordination and monitoring of funding within the regions.

(Added by Stats. 1999, Ch. 965, Sec. 1. Effective January 1, 2000.)






CHAPTER 10 - School Nutrition

ARTICLE 1 - Nutrition Education

8990

The Legislature encourages nutritional education instructional activities that comply with all of the following:

(a) They emphasize the appealing aspects of healthy eating.

(b) They are participatory, developmentally appropriate, and enjoyable.

(c) They engage families as partners in their children’s education.

(d) They encourage teachers responsible for nutrition education, who have received nutrition instruction during their credentialing program, to be adequately prepared and regularly participate in professional development activities to effectively deliver the nutrition education program as planned. Preparation and professional development activities should provide basic knowledge of nutrition, combined with skill practice in program-specific activities and instructional techniques and strategies designed to promote healthy eating habits.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Section operative July 1, 2004, pursuant to Section 8997.)



8993

The Legislature encourages school instructional staff to do the following:

(a) Be informed about the negative consequences of using food as a reward and of withholding food from pupils as punishment.

(b) The need to closely coordinate with the food service program and other components of the school health program in order to integrate nutrition concepts into the instruction of other subject areas.

(c) Cooperate with other agencies and community groups to provide opportunities for pupil volunteer work related to nutrition, such as assisting with food recovery efforts and preparing nutritious meals for house-bound people.

(d) Collaborate with agencies and groups conducting nutrition education in the community to send consistent messages to pupils and their families. Guest speakers invited to address pupils shall receive appropriate orientation to the relevant policies of the district.

(e) Disseminate information to parents, guardians, pupils, and staff about community programs that offer nutrition assistance to families.

(f) Model healthy eating behaviors.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Section operative July 1, 2004, pursuant to Section 8997.)



8995

The Legislature encourages school administrations to do the following:

(a) Offer wellness programs that include personalized instruction about healthy eating and physical activity.

(b) Ensure that the nutrition services, health services, and social services children need in order to learn are provided at the schoolsite or in cooperation with other community agencies.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Section operative July 1, 2004, pursuant to Section 8997.)



8996

As used in this article the following terms have the following meanings:

(a) “Dietary Guidelines for Americans” means the current set of recommendations of the federal government that are designed to help people choose diets that will meet nutrient requirements, promote health, support active lives, and reduce chronic disease risks.

(b) “Nutrition education” means a planned sequential instructional program that provides knowledge and teaches skills to help pupils adopt and maintain lifelong, healthy eating patterns.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Section operative July 1, 2004, pursuant to Section 8997.)



8997

This chapter shall become operative on July 1, 2004.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Note: This section prescribes a delayed operative date (July 1, 2004) for Chapter 10, commencing with Section 8990.)






ARTICLE 2 - Garden Programs

9000

The Legislature intends to expand the number of educational gardens and garden salad bars in California public schools by offering startup or expansion grants, implementing garden-enhanced nutrition education, and training and resources to the grantees. For those purposes, the school gardens program is hereby established.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Section operative July 1, 2004, pursuant to Section 8997.)



9001

The State Department of Education shall establish, develop, and implement the instructional school garden program to make competitive grants available for school districts and county offices of education. Schools may incorporate one of the following into the nutrition education program proposal:

(a) An instructional school garden if a garden does not already exist on the site.

(b) A school garden salad bar with a compost program if an instructional garden already exists onsite.

(c) An instructional school garden if an instructional garden does not already exist on the schoolsite and a school garden salad bar with a compost program.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Section operative July 1, 2004, pursuant to Section 8997.)



9002

The State Department of Education shall distribute the grants pursuant to subdivision (a) or (b), in consultation with education, nutrition, and agricultural experts, at the applicant’s election, as follows:

(a) A maximum of one thousand dollars ($1,000) to each school that establishes instructional school gardens and an additional five hundred dollars ($500) as a workshop travel stipend to each school district that receives a grant.

(b) A maximum of two thousand dollars ($2,000), available on a competitive basis as determined by the State Department of Education, to each school that has an existing instructional garden onsite, and that would offer a garden salad in the school lunch program with these funds.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Section operative July 1, 2004, pursuant to Section 8997.)



9003

The State Department of Education shall develop, research, and coordinate the best available practices regarding appropriate curriculum for school garden programs in kindergarten and grades 1 to 12, inclusive, in consultation with education, nutrition, and agricultural experts. The department shall make the curriculum available to the schools that receive a grant pursuant to this article.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Section operative July 1, 2004, pursuant to Section 8997.)



9004

The State Department of Education shall select grant recipients from the northern, southern, and central regions of the state and from urban, rural, and suburban areas, so that the recipients are broadly representatives of the state.

(Added by Stats. 2002, Ch. 1163, Sec. 2. Effective January 1, 2003. Section operative July 1, 2004, pursuant to Section 8997. Note: This text reflects the Governor's deletion of the Legislature's provisions relating to a $200,000 appropriation.)












PART 7 - JOINT PROGRAMS, SERVICES, AND POWERS (COUNTIES, SCHOOL DISTRICTS, AND HIGHER EDUCATION)

CHAPTER 1 - Exchange of Teaching Personnel

ARTICLE 1 - Schools—California State University

10000

(a) Notwithstanding any other provision of law, the Trustees of the California State University and any school district or community college district may enter into an agreement for the exchange of personnel between the state university and the district.

(b) The governing board of any school district, or community college district, a county board of education, or the State Department of Education may execute a contract with any California teacher-training institution whereby certificated personnel of the school district, county, or the State Department of Education may be assigned to the teacher-training institution for full-time or part-time duty for a period not to exceed one year.

(c) Any teacher-training institution in California may execute a contract with the governing board of any school district, or community college district, a county board of education, or the State Board of Education whereby certificated personnel of the institution may be assigned to school districts, community college districts, county boards of education, or the State Department of Education for full-time or part-time duty for a period not to exceed one year.

(d) Any such contract shall provide for the payment, by the entity to which a person is assigned to the employer, of a sum equivalent to the salary and other employment costs of the employee. In place of that payment, the contract may provide for the exchange of certificated personnel between the district, county, or State Department of Education and the teacher-training institution. Any such employee shall retain his or her status as an employee of the school district, community college district, county, State Department of Education, or teacher-training institution from which he or she is assigned in all respects during the period of the assignment.

(Amended by Stats. 1987, Ch. 1452, Sec. 71.)



10001

An agreement authorized by Section 10000 shall provide that an employee of the California State University engaged in teacher training may assume the duties of one of the certificated employees of the district engaged in classroom teaching, and that the certificated employee of the district may assume the duties of the state university employee engaged in teacher training.

(Amended by Stats. 1983, Ch. 143, Sec. 7.)



10003

During such time as an employee has assumed duties in another entity, pursuant to this chapter, he or she shall continue to be an employee of the California State University, the school district, or the community college district, as the case may be, for all purposes, including, but not limited to, salary, membership in a retirement system, tenure rights, and all other incidents of employment.

(Amended by Stats. 1983, Ch. 143, Sec. 8.)






ARTICLE 3 - Teacher Aides

10020

Nothing in this chapter shall be construed as preventing school districts from hiring, employing, or otherwise using teacher aides, instructional aides, or teacher-assistants under the terms of existing law and financial support formulas. The commission may study the various roles of such paraprofessionals.

Public and private colleges, universities, and community colleges may develop cooperative programs with school districts or school governing boards to place undergraduate and graduate students in public and private classrooms as teacher aides or assistants. Such assignment may be, at the discretion of the institution, the basis for securing college credit.

A certificate to serve as a temporary teacher-assistant shall be issued, by the county superintendent of schools of the county in which service is to be rendered, to the holder of a recommendation from an accredited college, university, or community college. The certificate shall authorize the holder to serve as a teacher-assistant. No such certificate shall be granted for a period exceeding two years.

The teacher-assistant certificate shall not be used in lieu of a teaching credential. The holder of such a certificate shall work under the immediate supervision of a credentialed classroom teacher to whom the teacher-assistant is assigned, who shall be present in the classroom while the teacher-assistant is performing his or her classroom duties or who shall be available at all times to provide guidance and direction to the teacher-assistant.

(Amended by Stats. 1994, Ch. 840, Sec. 2. Effective January 1, 1995.)









CHAPTER 2 - CalWORKs Recipients: Instructional and Job Training Plan

10200

(a) As used in this chapter, “CalWORKs recipient” means a parent or caretaker relative receiving aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program.

(b) The county superintendent of schools, the local community college districts, the local school districts that provide adult education, and the directors of other job training programs in the county shall develop a plan by March 31, 1998, that provides for instructional and job training services to CalWORKs recipients within that county. The plan shall be approved by the county welfare director. The plan shall include all of the following:

(1) An estimate of the number of CalWORKs recipients in that county that are expected to require education and job training services and a description of the types of services necessary to meet their needs, pursuant to the county plan required by Section 10530 of the Welfare and Institutions Code.

(2) An estimate of the number of spaces available in short-term classes that are offered as part of the regular course schedule at educational institutions that may be used by CalWORKs recipients in that county.

(3) An estimate of the number of full-time equivalent students and average daily attendance rates that will be generated by CalWORKs recipients at each institution in excess of the number of recipients attending these institutions in the 1996–97 fiscal year.

(4) Proposals for expansion of services and course offerings that are particularly suited for the needs of CalWORKs recipients.

(5) An analysis of job demand and employment opportunities within that county using currently available, up-to-date information, and an analysis of how the courses and job training programs will assist CalWORKs recipients in securing employment.

(6) A description of outreach efforts that will be undertaken to identify job opportunities for CalWORKs recipients who participate in instruction and job training courses.

(Added by Stats. 1997, Ch. 270, Sec. 15. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






CHAPTER 5 - Cooperative Improvement Programs

10400

It is the intent and purpose of the Legislature in enacting this chapter to encourage local school districts and community college districts to improve their educational systems and to enrich their educational offerings by utilizing, whenever possible and appropriate, resources which exist in the community. Such resources may include, but not be limited to, business, industry, institutions of higher learning, private consulting firms, other school districts, community college districts, the University of California, or the State of California itself. In the implementation of this chapter, particular emphasis is to be placed upon programs oriented toward agriculture, science, business and commerce, vocational education, teacher training, and, with reference to district administration, development of modern budgetary techniques, such as program planning and budgeting.

(Enacted by Stats. 1976, Ch. 1010.)



10401

School districts, community college districts, or schools or colleges within districts, may enter into cooperative or contractual arrangements with business, industry, or elements within the community for improvement of the local education program. Such arrangements may include evaluation, planning, cooperation in the operation of educational programs, and use of noncertificated personnel, including the elderly, youth, college students, and other nonprofessionals.

(Amended by Stats. 1981, Ch. 470, Sec. 22.)



10403

Nothing in this chapter is intended to modify the law with respect to experimental mathematics and reading programs established under the McAteer Act Chapter 4 (commencing with Section 54400) of Part 29 of Division 4 of Title 2 or is to be construed to authorize school districts or community college districts to contract for services required to be performed by classified school employees.

(Enacted by Stats. 1976, Ch. 1010.)



10407

The governing board of a school district or community college district may request waiver of any section or sections of this code relating to the educational programs or administrative functions described in Section 10400 if the waiver is necessary to establish and operate a program under this chapter. The need for a waiver shall be explained and justified to the Superintendent of Public Instruction or the Board of Governors of the California Community Colleges, as the case may be, and the State Board of Education, or the Board of Governors of the California Community Colleges, as the case may be, may grant, in whole, or in part, any waiver request.

(Amended by Stats. 1990, Ch. 1372, Sec. 86.)






CHAPTER 6 - Data-Processing Centers

ARTICLE 1 - Regional Data-Processing Centers

10500

The governing board of a school district and a county superintendent of schools may establish and maintain educational data processing centers. Such centers that meet the requirements of Section 10504 for eligible regional educational data processing centers are entitled to financial assistance from the state for the purpose of such centers as provided herein.

(Amended by Stats. 1976, Ch. 1011.)



10501

A regional educational data processing center may consist of any of the following:

(a) One educational data processing center maintained by the governing board of any school district having an average daily attendance of 100,000 or more pupils.

(b) One educational data processing center maintained by the county superintendent of schools that provides data processing services to two or more school districts within or without the county, having a combined average daily attendance of not less than 100,000 nor more than 300,000 pupils.

(Amended by Stats. 1976, Ch. 1011.)



10502

The governing board of any school district may contract with any county superintendent of schools for the rendering to the schools of the district of data processing services and may pay for the services out of any funds of the district.

(Amended by Stats. 1976, Ch. 1011.)



10503

The functions of regional educational data-processing centers shall include the processing and reporting of information relating, among other things, to programs of instruction, school business administration, and pupil personnel data.

(Enacted by Stats. 1976, Ch. 1010.)



10504

An eligible regional educational data-processing center is one that meets the following requirements:

(a) It possesses equipment, personnel and funds sufficient, as determined by regulations of the State Board of Education, to convert and correlate basic source material into data-processing form by use of a basic data system.

(b) It is a regional education data-processing center as defined in Section 10501.

(c) It meets the minimum standards established by the State Board of Education.

(Amended by Stats. 1990, Ch. 1372, Sec. 87.)



10505

The State Board of Education shall adopt rules and regulations necessary to implement the provisions of this chapter, including rules and regulations that:

(a) Establish minimum standards entitling regional educational data processing centers to receive an allowance under this chapter.

(b) Prescribe the procedure by which applications for allowance pursuant to this chapter shall be governed.

(Amended by Stats. 1976, Ch. 1011.)



10506

The Superintendent of Public Instruction, upon proper application therefor made by a school district or county superintendent of schools maintaining an eligible regional educational data processing center, shall allow to the applicant the amount specified in this section appropriate to the fiscal year for which the application is made.

(a) The amount of an allowance for which application may be made shall not exceed thirty thousand dollars ($30,000) for the first, twenty thousand dollars ($20,000) for the second and ten thousand dollars ($10,000) for the third, fiscal year for which an allowance is sought.

(b) An allowance shall be made for each of any three fiscal years for which a proper application is made by a school district or county superintendent of schools maintaining an eligible regional educational data processing center.

(c) A school district or county superintendent of schools shall not receive more than one allowance in any fiscal year nor more than three such allowances altogether.

(d) A new application shall precede such allowance.

(Amended by Stats. 1976, Ch. 1011.)



10507

The Superintendent of Public Instruction shall make the allowances to school districts and county superintendents of schools pursuant to Section 10506 from any funds which may be provided for such purposes under any program established by or under authority of federal law.

(Amended by Stats. 1976, Ch. 1011.)









CHAPTER 6.5 - Telecommunications

10550

(a) It is the intent of the Legislature that the State Department of Education, in conjunction with county superintendents of schools and others from the educational community, establish telecommunication standards that will support the efficient sharing of school business and administrative information. These standards shall allow schools, school districts, county superintendents of schools, and the department to establish interactive access to this information, reduce the reporting requirements of local educational agencies, and assist local educational agencies in carrying out their financial and administrative responsibilities in a more effective manner.

(b) In addition to establishing telecommunication standards, it is the further intent of the Legislature that standardized financial information and student information being developed pursuant to Section 42103.3 and subdivision (k) of Section 51870 shall be among the initial information that is shared when telecommunication links are established.

(c) It is also the intent of the Legislature that funding be made available to encourage school districts and county superintendents of schools to connect existing networks to the telecommunication highway. The Legislature also intends that the provisions of this section be accomplished without requiring replacement of current hardware and software at the local level and that the aforementioned standards be developed and implemented without mandating specified proprietary hardware or software purchases.

(Added by Stats. 1994, Ch. 650, Sec. 3. Effective January 1, 1995.)



10551

(a) For purposes of this chapter, “governing board” means the governing board set forth in subdivision (b) of Section 42127.8.

(b) It is the intent of the Legislature that Section 10550 be implemented by the governing board.

(c) The governing board shall be supported by a team of persons having extensive experience in the development of telecommunications systems, local and statewide area computer networks, as well as knowledge of the data and system needs of school business and administration. This team shall be operated under the immediate direction and supervision of an appropriate county superintendent of schools selected, in response to an application process, by the Superintendent of Public Instruction.

(d) The State Department of Education shall convene a committee of volunteers, to advise the governing board. This committee shall be composed of individuals who are school district or county office of education personnel and who have knowledge of financial and administrative data processing matters. Members of the committee shall assume their own expenses for service on the committee, and the state shall not provide reimbursement for either the time served by, or the expenses of, the committee members. Two individuals shall be appointed to the committee by each of the following:

(1) The president of the California Association of School Business Officials.

(2) The president of the Association of California School Administrators.

(3) The president of the California School Boards Association.

(4) The president of the California Educational Data Processing Association.

(5) The Superintendent of Public Instruction.

(Amended by Stats. 2000, Ch. 71, Sec. 6. Effective July 5, 2000.)



10552

(a) By July 1, 1995, the governing board, with the assistance of the team established pursuant to subdivision (c) of Section 10551 and the advice of the committee established pursuant to subdivision (d) of Section 10551, shall establish telecommunication standards for use by the department and by county superintendents of schools in purchasing computer hardware or software for school business and administration. The standards shall focus on the ability to process and share financial and administrative information uniformly among county superintendents of schools and school districts as well as between county superintendents of schools and the department and shall be consistent with other departmental and national standards for telecommunication. The department shall disseminate those standards to county superintendents of schools by July 15, 1995, and publish those standards in the California School Accounting Manual.

(b) Any new or replacement financial and administrative data processing or telecommunication equipment purchased by a county superintendent of schools after July 15, 1995, may meet the standards developed pursuant to subdivision (a).

(c) Any new or replacement financial and administrative data processing or telecommunication equipment purchased by the department after July 1, 1995, may meet the standards developed pursuant to subdivision (a).

(Added by Stats. 1994, Ch. 650, Sec. 3. Effective January 1, 1995.)



10553

(a) After the telecommunication standards developed pursuant to subdivision (a) of Section 10552 are established, each county superintendent of schools shall consult with each of the school districts under its jurisdiction about its specific telecommunication needs to enable the sharing of financial and administrative data at the local level.

(b) After telecommunication standards are established pursuant to subdivision (a) of Section 10552, each county office of education shall establish, by January 1, 1996, uniform standards for sharing financial and administrative information between school districts and the county office of education that, to the extent relevant, conform to the standards established pursuant to subdivision (a) of Section 10552 and take into consideration the needs identified pursuant to subdivision (a). Thereafter, school districts may follow those standards when purchasing additional or replacement hardware or software for financial and administrative data processing. School districts shall not be required to replace current hardware or software as a result of the enactment of this chapter, and any decision to make a purchase is a decision of the local agency and not a mandate of the state.

(Amended by Stats. 1995, Ch. 91, Sec. 23. Effective January 1, 1996.)



10554

(a) In order for the governing board to carry out its responsibilities pursuant to this chapter, there is hereby established the Educational Telecommunication Fund. The amount of moneys to be deposited in the fund shall be the amount of any offset made to the principal apportionments made pursuant to Sections 1909, 2558, 42238, 52616, Article 1.5 (commencing with Section 52335) of Chapter 9 of Part 28, and Chapter 7.2 (commencing with Section 56836) of Part 30, based on a finding that these apportionments were not in accordance with law. The maximum amount that may be annually deposited in the fund from the offset is fifteen million dollars ($15,000,000). The Controller shall establish an account to receive and expend moneys in the fund. The placement of the moneys in the fund shall occur only upon a finding by the Superintendent of Public Instruction and the Director of Finance that the principal apportionments made pursuant to Sections 1909, 2558, 42238, 52616, and Article 1.5 (commencing with Section 52335) of Chapter 9 of Part 28, and Chapter 7.2 (commencing with Section 56836) of Part 30 were not in accordance with existing law and were so identified pursuant to Sections 1624, 14506, 41020, 41020.2, 41320, 42127.2, and 42127.3, or an independent audit that was approved by the department.

(b) Moneys in the fund established pursuant to subdivision (a) shall only be available for expenditure upon appropriation by the Legislature in the Budget Act.

(c) The moneys in the fund established pursuant to subdivision (a) may be expended by the governing board to carry out the purposes of this chapter, including for the following purposes:

(1) To support the activities of the team established pursuant to subdivision (c) of Section 10551.

(2) To assist the school districts and county superintendents of schools in purchasing both hardware and software to allow school districts, county superintendents of schools, and the department to be linked for school business and administrative purposes. The governing board shall establish a matching share requirement that applicant school districts and county superintendents of schools must fulfill to receive those funds. It is the intent of the Legislature to encourage the distribution of grants to school districts and county superintendents of schools to the widest extent possible.

(3) To provide technical assistance through county offices of education to school districts in implementing the standards established pursuant to subdivision (a) of Section 10552.

(Amended by Stats. 2003, Ch. 227, Sec. 5. Effective August 11, 2003.)



10555

By March 15 of each year, the governing board shall report to the Governor, the Legislature, the State Board of Education, the Superintendent of Public Instruction, and the Department of Finance on the progress that has been made to meet the objectives of this chapter, the status of activities related to meeting the objectives of this chapter, and any plan of the governing board for subsequent fiscal years to meet the objectives of this chapter.

(Amended by Stats. 2000, Ch. 71, Sec. 8. Effective July 5, 2000.)






CHAPTER 7 - California Education Information System

10600

(a) It is the intent of the Legislature in enacting this chapter to make complete, current, and reliable information relating to education available to the Legislature and to all public educational agencies in California at maximum efficiency and economy through statewide compatibility in the development and application of information systems and electronic data-processing techniques insofar as they relate to data required in reports to the department.

(b) It is the further intent of the Legislature to recognize the importance, and enhance the stature, of the education profession throughout the state.

(c) The Legislature finds and declares all of the following:

(1) According to recent studies, there is a shortage of qualified teachers, particularly in the areas of special education, English language acquisition and development, mathematics, and science, throughout California.

(2) In order for California to remain competitive in the global economy, the Legislature recognizes the necessity of continuing to support the recruitment of individuals to the teaching profession and effective teacher preparation and professional development programs. The Legislature also recognizes the importance of quality instruction to the academic achievement of pupils and of providing each pupil in the public schools with instruction by a highly qualified teacher.

(3) State and local policymakers, local educational agencies, teachers, parents, and pupils all need reliable information regarding participation in the teacher workforce, teacher movement between schools and school districts, the departure of teachers from the workforce before retirement, the appropriateness of teacher assignments, and the effectiveness of teacher credentialing, preparation, induction, recruitment, and support, and would benefit from the availability of more extensive information regarding the teaching profession.

(4) Data regarding the teacher workforce is currently collected and maintained by numerous state and local educational agencies. In order for the Legislature to fulfill its intent in enacting this chapter, it is necessary to integrate the data collected by those existing data systems to provide an understanding of the teacher workforce in the state and the effectiveness of teacher preparation programs. For purposes of integrating data regarding the teacher workforce in the state, Item 6110-001-0890 of Section 2.00 of the Budget Act of 2005 (Chapter 38 of the Statutes of 2005) appropriated funds for the department to contract for a teacher data system feasibility study to determine the feasibility of converting existing data systems into an integrated, comprehensive, longitudinally linked teacher information system that can yield high-quality program evaluations.

(5) It is important that policymakers and teacher candidates have access to information on the quality of teacher preparation programs. It is also the intent of the Legislature that the quality indicators include the extent to which teachers are prepared to work effectively with all pupils, including, but not necessarily limited to, English language learners, special education pupils, and socioeconomically disadvantaged pupils.

(6) It is the intent of the Legislature that, as the California Education Information System is implemented over time, access to public information already available on various measures of the quality of teacher preparation programs be available in electronic format and be accessible to the extent practicable through downloadable pages and reports accessible to the public in a consolidated manner.

(d) It is the intent of the Legislature that the vital goals described in this section be accomplished through the establishment of a comprehensive state education data information system in the department that includes information regarding the teacher workforce.

(Amended by Stats. 2010, Ch. 248, Sec. 1. Effective January 1, 2011.)



10601

(a) There has been developed by the department the California Education Information System, hereinafter in this chapter called “the system.” The function of the system is to establish, conduct, and by continuous concern keep up to date a basic, integrated, statewide information system for education.

(b) The system includes both of the following:

(1) The California Longitudinal Pupil Achievement Data System pursuant to Chapter 10 (commencing with Section 60900) of Part 33, which maintains pupil data regarding demographic, program participation, enrollment, and statewide assessments, in addition to data contained in the California Basic Educational Data System, including certificated staff information collected through the Professional Assignment Information Form prepared by the department.

(2) The California Longitudinal Teacher Integrated Data Education System developed pursuant to Section 10601.5, which enables analysis of workforce trends, evaluation of teacher preparation programs, and the monitoring of teacher assignments. The California Longitudinal Teacher Integrated Data Education System shall maintain data regarding the certificated workforce that is not maintained in the California Longitudinal Pupil Achievement Data System and consolidate data that is collected by state agencies and local educational agencies.

(c) Data elements and codes included in the system shall be maintained in compliance with all of the following:

(1) Chapter 6.5 (commencing with Section 49060) of Part 27 and any regulations adopted pursuant thereto.

(2) Section 49602.

(3) Section 56347.

(4) The Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code).

(5) The federal Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Sec. 1232g) and any federal regulations adopted pursuant thereto.

(6) Any other applicable federal or state law that can be interpreted as protecting the privacy and confidentiality of individual pupils or certificated personnel.

(d) The department shall adopt regulations to implement this section.

(Amended by Stats. 2009, Ch. 159, Sec. 1. Effective January 1, 2010.)



10601.5

(a) The department, in collaboration with the Commission on Teacher Credentialing, shall contract for the development of a teacher data system to be known as the California Longitudinal Teacher Integrated Data Education System that is based on the results of the teacher data system feasibility study conducted pursuant to Item 6110-001-0890 of Section 2.00 of the Budget Act of 2005 (Chapter 38 of the Statutes of 2005). The purpose of the California Longitudinal Teacher Integrated Data Education System is to streamline processes, improve the efficiency of data collection by the department, the Commission on Teacher Credentialing, and the Employment Development Department, and improve the quality of data collected from local educational agencies and teacher preparation programs. The California Longitudinal Teacher Integrated Data Education System shall be developed and implemented in accordance with all state rules and regulations governing information technology projects.

(b) The California Longitudinal Teacher Integrated Data Education System shall serve as the central state repository of information regarding the teacher workforce in the state for purposes of developing and reviewing state policy, identifying workforce trends, and identifying future needs regarding the teaching workforce. It also shall serve to provide high-quality program evaluations, including evaluation of the effectiveness of teacher preparation and induction, and to help improve professional development programs. Additionally, it shall promote the efficient monitoring of teacher assignments as required by state and federal law.

(c) The California Longitudinal Teacher Integrated Data Education System shall not include the names, social security numbers, home addresses, telephone numbers, or e-mail addresses of individual teachers.

(d) Data in the California Longitudinal Teacher Integrated Data Education System shall not be used in violation of any federal or state law that is intended to protect an individual’s right to privacy or the confidentiality of an individual’s personal information.

(e) The system shall be used to accomplish all of the following goals:

(1) Provide a means to evaluate all of the following:

(A) The effectiveness of teacher preparation programs, including, but not limited to, traditional fifth-year programs, university internship programs, and district-sponsored internship programs.

(B) Teacher workforce issues, including mobility, retention, and attrition.

(2) Streamline and improve the effectiveness and timeliness of assignment monitoring as required by the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) and by state law.

(3) Enable local educational agencies to monitor teacher assignments on demand.

(f) For purposes of implementing this chapter, including the legislative intent expressed in subdivision (b) of Section 10600, the system shall include all of the following information:

(1) Age profiles of teachers in the workforce.

(2) Projections of the number of retirees in the education system over the next 10 years throughout the state.

(3) Identification of subject matter fields that have the severest shortage of teachers.

(4) Geographic distribution of teachers by credential type.

(5) Present patterns of in-service education for teachers.

(g) The Commission on Teacher Credentialing and accredited teacher preparation programs shall participate in the system by providing available data regarding enrollment in credential programs, credentials issued in each specialization, and certificated persons in each specialty who are not employed in education, and by collaborating with the department in the design and preparation of periodic reports of teacher supply and demand in each specialty and in each geographic region of the state.

(h) The California Longitudinal Teacher Integrated Data Education System shall do all of the following:

(1) Utilize and maximize use of existing teacher databases.

(2) Maintain longitudinally linked data without including the names of teachers.

(3) Comply with all state and federal confidentiality and privacy laws.

(i) The Superintendent shall convene a working group to provide advice and guidance on the development and implementation of the system. The group shall include, but is not limited to, representatives from the Commission on Teacher Credentialing, the Department of Finance, the Legislative Analyst’s Office, the Employment Development Department, the president of the state board or his or her designee, and representatives of local educational agencies, postsecondary educational institutions, researchers, teachers, administrators, and parents.

(j) The operation of the California Longitudinal Teacher Integrated Data Education System is contingent upon the appropriation of funds for purposes of this section in the annual Budget Act or other legislation.

(Amended by Stats. 2011, Ch. 347, Sec. 11. Effective January 1, 2012.)



10601.6

Notwithstanding any other provision of law, data in the California Education Information System, solely or in conjunction with data from any other data system, may be used by local educational agencies for purposes of evaluating teachers and administrators and making employment decisions, only if these decisions comply with Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 2. Effective April 12, 2010.)



10602

In maintaining the system, the department shall:

(a) Consult and cooperate with school districts, county superintendents, advisory committees on integrated data processing, task forces for implementing the utilization of a statewide information system, intergovernmental boards on electronic data processing and state electronic data processing policy committees created by statute or by executive order of the Governor.

(b) Cooperate with the Educational Management and Evaluation Commission in all matters relating to program budgeting.

(Amended by Stats. 1977, Ch. 36.)



10603

The department may consult and cooperate with public and private agencies and with educators and information specialists at the district, county, regional, state, and national levels.

The department may enter into nonexclusive licenses with public and private agencies within or outside of the state to permit the use of the copyrighted system and may contract with such agencies to perform any of the functions set forth in this article.

(Amended by Stats. 1977, Ch. 36.)



10604

School districts maintaining kindergarten or any grade of grades 1 through 12, county superintendents of schools, and the department shall:

(a) Cooperate and consult in the joint conduct of the system.

(b) Coordinate information-processing activities to preclude duplication of the developmental and operational aspects of the system.

(c) Conduct educational information-processing activities in accordance with regulations of the State Board of Education adopted pursuant to this chapter.

(Amended by Stats. 1977, Ch. 36.)



10606

The department shall, among other things:

(a) Develop for statewide educational use standards for:

(1) Coding structures.

(2) Common data base.

(3) File layout and design.

(4) Flow charts.

(5) Identification of data items.

(6) Input documentation and formats.

(7) Output report formats, including those required by local, county, state, and federal agencies.

(8) Procedural manuals.

(9) Terminology.

(10) Other relevant material.

(b) Make available, without charge, to school districts, county superintendents, and other public agencies the system components, described in subdivision (a), as they are completed.

(c) Identify centers to develop or demonstrate the appropriate use of the system and the system’s procedures, those districts, county superintendents, and other public agencies that are successfully using the various components of the system.

(d) Establish safeguards to assure only appropriate access to confidential information.

(e) Disseminate information about the system, and its use and availability.

(f) Adopt regulations to implement this chapter.

(Amended by Stats. 1977, Ch. 36.)



10607

The regulations adopted pursuant to Section 10606 shall, among other things:

(a) Require that the department and school districts use the system’s standard terminology and formats specified in Section 10606 as the basis for all reports and other data specified in this code and related administrative codes.

(b) Provide departmental coordination in order to preclude costly duplication of the developmental and operational aspects of materials, equipment, programming, systems and procedures.

(c) Recognize that wise and appropriate use of automatic data-processing technology need not be restricted by school district or other boundaries.

(Enacted by Stats. 1976, Ch. 1010.)



10608

Notwithstanding any other provision of law, a school district or county office of education shall not be required to comply with a requirement in any other section of this code that information be reported to the State Department of Education with regard to information that is reported to the department under the CBEDS report. For purposes of this section, “CBEDS report” means the report that is transmitted by public educational agencies to the State Department of Education for purposes of the California Basic Education Data System and includes the information reported under this chapter, and other information relating to school staff and pupil enrollment. However, the Legislature recognizes that there are circumstances when more timely information is necessary prior to the annual CBEDS collection. Under this condition, the State Department of Education may require the districts and county offices of education to provide the necessary information.

(Added by Stats. 1992, Ch. 507, Sec. 3. Effective January 1, 1993.)



10609

The department may accept federal or other funds for the purpose of financing activities pursuant to this article. School districts and county offices of education may assign to the department funds or other resources which may be identified in their budgets for planning, developing, or coordinating activities related to this article.

(Enacted by Stats. 1976, Ch. 1010.)



10610

The State Board of Education shall make recommendations to the Legislature as the state board deems appropriate concerning appropriate or necessary legislation related to this article.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 7.5 - JOINT DATA SYSTEMS

10700

It is the intent of the Legislature to enact legislation that will develop a coordinated adult education data system that accomplishes all of the following:

(a) Uses standardized procedures to collect data.

(b) Complies with relevant federal statutes in elementary, secondary, and postsecondary education.

(c) Makes efficient use of existing data systems in the California Community College system and the department.

(d) Is based upon individual pupil and student records that, preferably, can be linked through the use of a common student identifier.

(e) Contains a common data dictionary that can be used to provide valid, comparable data regarding enrollment, demographics, outcomes, and other educational or economic policy issues.

(f) Complies with all relevant state and federal privacy laws and regulations.

(Added by Stats. 2006, Ch. 264, Sec. 2. Effective January 1, 2007.)






CHAPTER 8 - Education Data and Information Act of 2008

10800

This chapter shall be known and may be cited as the Education Data and Information Act of 2008.

(Added by Stats. 2008, Ch. 561, Sec. 1. Effective January 1, 2009.)



10801

It is the intent of the Legislature that the design and implementation of a high-quality, comprehensive, and longitudinal education data system for California will do the following:

(a) Support a system of continuous learning by delivering timely, reliable, user-friendly, and relevant information to schoolsite and district leaders, county offices of education, higher education leaders, teachers and faculty, education program providers, policymakers, researchers, parents, pupils, and the public at large.

(b) Provide educators and parents with the tools, reports, and assistance needed to inform instruction and learning.

(c) Integrate data from disparate sources.

(d) Anticipate and provide the technological capacity for the sharing of appropriate noneducation data from other state sources such as health, welfare, juvenile justice, corrections, and employment agencies, the analysis of which is necessary to fully understand critical education policy and education finance questions.

(Added by Stats. 2008, Ch. 561, Sec. 1. Effective January 1, 2009.)



10802

(a) The department shall establish a process by which local educational agencies issue, maintain, and report information using the unique statewide pupil identifiers specified in paragraph (3) of subdivision (e) of Section 60900 for state and federally funded center-based child care and development programs under their purview.

(b)  In order to comply with the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) assurances delineated in Section 6401(e)(2) of the America COMPETES Act (20 U.S.C. Sec. 9871), the department shall establish the process referenced in subdivision (a) no later than January 1, 2011.

(c) It is the intent of the Legislature that on or before January 1, 2011, the department, at a minimum, ensures that the data elements pertaining to preschool described in Section 6401(e)(2)(D) of the America COMPETES Act (20 U.S.C. Sec. 9871) be collected for all preschool programs operated by a local educational agency.

(d) Except to the extent required by federal law, or as needed to ensure compliance with federal law, the department shall not require these center-based child care and development programs to implement or maintain unique pupil identifiers specified in paragraph (3) of subdivision (e) of Section 60900 until an appropriation for this purpose is provided in the annual Budget Act or another statute.

(Amended by Stats. 2010, 5th Ex. Sess., Ch. 1, Sec. 2. Effective April 12, 2010.)



10802.5

It is the intent of the Legislature that, on or before January 1, 2011, and to the extent an appropriation is provided for this purpose, the department, at a minimum, ensures that the data elements pertaining to success in the 21st Century workforce described in Section 6401(a)(2)(B)(ii) and (e)(1)(A)(ii) of the federal America COMPETES Act (20 U.S.C. Sec. 9871) be collected for career technical education programs operated by a local educational agency.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 3. Effective April 12, 2010.)



10803

(a) The Chancellor’s Office of the California Community Colleges, the University of California, and the California State University shall each establish a process by which colleges and universities within those systems issue, maintain, and report information using the unique statewide pupil identifiers specified in paragraph (3) of subdivision (e) of Section 60900.

(b) Annually, on or before April 1, the Chancellor’s Office of the California Community Colleges, the University of California, and the California State University shall provide a progress report to the Governor and the appropriate policy and fiscal committees of the Legislature. The report shall include a detailed timeline for the implementation, maintenance, and use of the unique statewide pupil identifiers pursuant to subdivision (a).

(Added by Stats. 2008, Ch. 561, Sec. 1. Effective January 1, 2009.)



10804

(a) The State Chief Information Officer appointed pursuant to Section 11545 of the Government Code shall convene a working group representing, at a minimum, the state board, the Superintendent, the Chancellor of the California Community Colleges, the University of California, the California State University, and any other governmental entities that collect, report, or use individual pupil education data that would become part of the comprehensive education data system. The State Chief Information Officer shall form an advisory committee to the working group that includes school and district administrators, teachers and faculty, education program providers, policymakers, researchers, parents, and pupils.

(b) The working group convened pursuant to this section shall create a strategic plan to link education data systems from all segments and to accomplish all of the following:

(1) Provide an overall structural design for the linked education data systems.

(2) Examine current state education data systems.

(3) Examine the protocols and procedures to be used by state agencies in data processing, including, but not limited to, collecting, storing, manipulating, sharing, retrieving, and releasing data so as to enable each state agency to accurately and efficiently collect and share data with the other state agencies while complying with all applicable state and federal privacy laws.

(4) Identify specific procedures and policies that would be necessary to ensure the privacy of pupil record information so as to meet both federal requirements and the higher expectations of privacy held by the state.

(5) Identify specific procedures and policies that would facilitate the sharing and transfer of data from one segment to another and ultimately to include linkages to workforce data.

(c) The strategic plan shall be delivered by the State Chief Information Officer to the Legislature and the Governor on or before January 1, 2010.

(d) This section may be implemented using federal grant funds received pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) through that act’s provision of funds for statewide data systems under the federal Education Technical Assistance Act (20 U.S.C. Sec. 9601 et seq.).

(Amended by Stats. 2009, Ch. 159, Sec. 4. Effective January 1, 2010.)



10805

(a) Notwithstanding any other law, the Commission on Teacher Credentialing, the state board, and the department shall provide to the State Chief Information Officer the individual nonpersonally identifiable or aggregate data related to teacher distribution, educator credential status, pupil assessment and accountability, or other pupil academic and achievement data, including, but not limited to, data generated from, or related to, the Standardized Testing and Reporting (STAR) Program, the high school exit examination, the English language development test, the Academic Performance Index (API), and adequate yearly progress data and calculations, graduation rates, pupils who dropout of school, and demographics of pupils and teachers.

(b) The data provided pursuant to the section shall be provided as follows:

(1) In a format that is agreeable to all relevant parties.

(2) In a timely manner, according to a schedule agreed upon by all relevant parties.

(3) At no cost to the State Chief Information Officer.

(c) The State Chief Information Officer may release the information provided pursuant to subdivision (a) in any of the following manners:

(1) On paper at a single location that is accessible to the public.

(2) Electronically at a single location that is accessible to the public.

(3) Electronically via the Internet

(d) The State Chief Information Officer shall ensure that the use of this data is in compliance with applicable state and federal privacy laws.

(Added by Stats. 2008, Ch. 561, Sec. 1. Effective January 1, 2009.)



10806

In meeting the requirements of this chapter, state agencies, local educational agencies, and the officers and appointees of those agencies shall consider and comply with state and federal privacy law and ensure the highest, appropriate security protections are in place in order to provide the maximum protection of privacy.

(Added by Stats. 2008, Ch. 561, Sec. 1. Effective January 1, 2009.)



10807

The department, the University of California, the California State University, the Chancellor of the California Community Colleges, the Commission on Teacher Credentialing, the Employment Development Department, and the California School Information Services established in Section 49081 may enter into interagency agreements in order to facilitate all of the following:

(a) The implementation of a comprehensive longitudinal education data system for California.

(b) The transfer of data from one educational segment to another.

(c) The transfer of workforce data to the educational segments.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 4. Effective April 12, 2010.)






CHAPTER 10 - Community Recreation Programs

10900

The purposes of this chapter are:

(a) To promote and preserve the health and general welfare of the people of the state and to cultivate the development of good citizenship by provision for adequate programs of community recreation.

(b) To authorize public corporations or districts having powers to provide recreation, cities, counties, cities and counties, and school districts to organize, promote, and conduct programs of community recreation as will contribute to the attainment of general educational and recreational objectives for children and adults of the state.

(Amended by Stats. 1990, Ch. 1372, Sec. 89.)



10900.5

Notwithstanding the provisions of this chapter, school districts which, prior to the effective date of this section, have interpreted their authority as permitting the use of school buses by nonprofit organizations for purposes consistent with community recreation may continue to permit this use under established practices, policies, and procedures.

(Added by Stats. 1983, Ch. 341, Sec. 1. Effective July 25, 1983.)



10901

The following terms, wherever used or referred to in this chapter have the following meanings, respectively, unless a different meaning clearly appears from the context:

(a) “Public authority” means any city of any class, city and county, county of any class, public corporation or district having powers to provide recreation, or school district in the state.

(b) “Governing body” means, in the case of a city, the city council, municipal council, or common council; in the case of a county or city and county, the board of supervisors; in the case of a public corporation or district, the governing board of the public corporation or district; and in the case of a school district, the governing board of the school district.

(c) “Recreation” means any activity, voluntarily engaged in, which contributes to the physical, mental, or moral development of the individual or group participating therein, and includes any activity in the fields of visual and performing arts, handicraft, science, literature, nature study, nature contacting, aquatic sports, and athletics, or any of them, and any informal play incorporating any such activity.

(d) “Community recreation” and “public recreation” mean the recreation as may be engaged in under direct control of a public authority, or any camping or outdoor recreation activity which is (1) sponsored by a nonprofit organization, (2) for the benefit of disadvantaged or handicapped schoolage children, and (3) in a county with a population less than or equal to 45,000 according to the most recent federal census.

(e) “Nonprofit organization” means those nonprofit organizations which, as determined by the governing board of the school district, are unable to pay for the private transportation of disadvantaged or handicapped schoolage children to recreation activities.

(f) “Recreation center” means a place, structure, area, or other facility under the jurisdiction of a governing body of a public authority used for community recreation whether or not it may be used primarily for other purposes, playgrounds, playing fields or courts, beaches, lakes, rivers, swimming pools, gymnasiums, auditoriums, libraries, parks adjacent to school sites, recreational community gardens, rooms for arts and crafts, camps, and meeting places.

Playgrounds, outdoor playing fields or courts, swimming pools, and camps, with necessary equipment and appurtenances for their operation, under the jurisdiction of a governing board of a public authority used for community recreation shall be considered recreation centers within the meaning of this chapter whether or not they may be used primarily for other purposes.

(Amended by Stats. 2001, Ch. 734, Sec. 7. Effective October 11, 2001.)



10902

The governing body of every public authority may do all of the following:

(a) Organize, promote, and conduct programs of community recreation.

(b) Establish systems of playgrounds and recreation.

(c) Acquire, construct, improve, maintain, and operate recreation centers within or without the territorial limits of the public authority.

No events for which an admission price is charged shall be held pursuant to this chapter, except amateur athletic contests, demonstrations, or exhibits and other educational events.

(Amended by Stats. 1987, Ch. 1452, Sec. 76.)



10902.5

Any individual who willfully, and without just cause, interferes with or disrupts the recreational activities of individuals, groups, or entities granted the use of a recreation center by a governing body is guilty of an infraction, and shall be punished by a fine of not more than two hundred dollars ($200).

(Added by Stats. 1984, Ch. 422, Sec. 1.)



10903

Upon the transfer of duties and functions of the county board of supervisors to the county board of education, the county board of supervisors may provide by agreement with the county board of education that the county board of education will perform all or any portion of the duties and functions of the county under this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



10904

A public authority may permit the use of a recreation center or facility by parent cooperative nursery groups on a nonexclusive and nondiscriminatory basis when such use does not unreasonably impair or interfere with the right of the public to use the center or facility. As used in this section, a “parent cooperative nursery group” means a group of parents who (1) are licensed by a state agency; (2) on a nonprofit basis; (3) to provide recreation for their preschool age children; (4) on a nondiscriminatory basis.

(Enacted by Stats. 1976, Ch. 1010.)



10905

The governing body of any public authority may cooperate with the federal government or any department thereof, and the governing bodies of any two or more public authorities may cooperate with each other or with the federal government or any department thereof to carry out the purposes of this chapter, and to that end may enter into agreements with each other, and may do any and all things necessary or convenient to aid and cooperate in carrying out the purposes of this chapter, or to establish, improve or maintain campgrounds or other recreation facilities under the control of the federal government or any department thereof.

The governing bodies of any two or more public authorities having jurisdiction over any of the same territory or over contiguous territories may jointly establish a system or systems of recreation, and may jointly do any act which either is authorized to do under Section 10903. Nothing in this chapter shall be construed to prohibit any joint or cooperative action authorized by this section.

(Enacted by Stats. 1976, Ch. 1010.)



10906

The governing board of any union high school district located in a county of the third class which had an average daily attendance during the 1971–72 school year of between 17,500 and 18,500, and which, during the 1971–72 school year, had a modified assessed valuation per pupil of between twenty-one thousand dollars ($21,000) and twenty-three thousand dollars ($23,000), may cooperate with community nonprofit associations and corporations to carry out the purposes of this chapter including the acquisition, construction, improvement, maintenance, and operation of recreation centers within the territorial limits of and under the control of the governing board, and may enter into agreements with such nonprofit associations and corporations to share the costs of acquiring, constructing, improving, maintaining, and operating such recreation centers located on the property of the school district, provided that the board does not agree to contribute more than one-half the total cost of any one project.

(Enacted by Stats. 1976, Ch. 1010.)



10907

The governing body of any public authority other than a school district may designate any already existing board, officer, or employee of the public authority to exercise the powers granted by this chapter to carry out the purposes of this chapter, or may provide for the appointment of a board of recreation commissioners to exercise these powers. A school district may appoint one or more members of the board of trustees, officers or employees, to represent the district on a board of recreation commissioners.

(Amended by Stats. 1990, Ch. 1372, Sec. 91.)



10908

The board of recreation commissioners shall consist of either five members or seven members, as determined by the governing body or bodies providing for its appointment, who shall serve with or without compensation at the discretion of the governing body. If compensation is authorized by the governing body it shall not exceed twenty-five dollars ($25) per meeting for not more than one meeting of the commission in any one calendar month. The governing body may provide that the members of the commission shall receive their actual and necessary traveling expenses to and from the place of meeting of the commission and while traveling in connection with the business of the commission.

(Enacted by Stats. 1976, Ch. 1010.)



10909

The board of recreation commissioners in each public authority, or the board, officer, or employee of the authority designated to exercise the powers, shall exercise such powers and perform such duties, pursuant to this chapter, as the governing body of the public authority may prescribe.

(Enacted by Stats. 1976, Ch. 1010.)



10910

The governing body of any school district may use the buildings, grounds, and equipment of the district, or any of them, to carry out the purposes of this chapter, or may grant the use of any building, grounds, or equipment of the district to any other public authority for the purposes, whenever the use of the buildings, grounds, or equipment for community recreational purposes will not interfere with use of the buildings, grounds, and equipment for any other purpose of the public school system. Nothing in this section is intended to repeal any provision of, or to restrict or otherwise affect the use of school buildings under Sections 40040 to 40058, inclusive.

(Amended by Stats. 1990, Ch. 1372, Sec. 92.)



10911

Every public authority may appoint, prescribe the duties of, and provide for the compensation and necessary expenses of such recreational directors, supervisors, custodians, assistants, deputies, and other employees as it deems reasonably necessary for carrying out the provisions and purposes of this chapter. Only persons employed in positions requiring certification qualifications shall be paid out of funds set aside for the payment of teachers’ salaries.

(Enacted by Stats. 1976, Ch. 1010.)



10911.5

(a) Commencing with January 1, 1993, every public recreation program employer shall require each employee having direct contact with minors to immediately submit, or in the case of a new employee, to submit on or before the first day of his or her employment, one set of fingerprints to the Department of Justice. This requirement is a condition of employment.

(b) For the purposes of this section “public recreation program employer” means a public recreation program that is exempt from licensure pursuant to subdivision (g) of Section 1596.792 of the Health and Safety Code.

(c) The Department of Justice shall furnish a criminal record summary to the public recreation program employer designated by an employee submitting fingerprints pursuant to subdivision (a). The criminal record summary shall contain only arrests resulting in a conviction and arrests pending final adjudication. The criminal record summary furnished to the public recreation program employer shall be maintained by the public recreation program employer in a secured file separate from personnel files.

(d)  The Department of Justice may charge each applicant for a criminal record summary a reasonable fee to cover costs associated with the processing of the criminal record summary. In no event shall the fee exceed the actual costs incurred by the department. Nothing in this section prohibits the public recreation employer from paying the applicant charge or reimbursing the charge to the employee.

(Added by Stats. 1992, Ch. 1097, Sec. 1. Effective January 1, 1993.)



10912

The governing body of a school district may require persons, other than students, or organizations desiring to use the recreational facilities on school grounds or belonging to a school or the facilities provided by the district at a community recreation center maintained solely by the district to pay fees for the use as the governing body may prescribe.

(Amended by Stats. 1990, Ch. 1372, Sec. 93.)



10913

The governing body of a school district may require persons or organizations desiring to use schoolbuses belonging to a school to pay fees for the use as the governing body may prescribe.

(Amended by Stats. 1990, Ch. 1372, Sec. 94.)



10914

All necessary expenses incurred by the governing body of any school district in carrying out the purposes of this chapter are a charge against the funds of the district from whatever source the funds have been received. All the expenditures shall be made in the same manner as funds are expended for other school purposes.

Nothing in this chapter shall be construed to change in any way existing laws regarding the use of school grounds or school buildings by governing boards of school districts, except as specifically provided in this chapter.

(Amended by Stats. 1990, Ch. 1372, Sec. 95.)



10914.5

The governing board of any school district may establish accounts for community recreation programs established in the schools of the district, in one or more banks. There shall be no more than one account established by a district for any one school in the district. If one account is established for all of the schools in the district which have community recreation programs, the account shall be known as “The Community Recreation Program Account of (insert name of district) District.”

All funds for the community recreation programs, from whatever source such funds are received, shall be placed in the appropriate Community Recreation Program Account established pursuant to this section, and all authorized community recreation expenses shall be paid therefrom. The governing board of the district shall designate an employee or employees of the district to have custody of the account or accounts, who shall be responsible for the payment into the account or accounts of all moneys required to be paid into the account or accounts, and for all expenditures therefrom, subject to such regulations as the governing board prescribes.

(Added by Stats. 1981, Ch. 112, Sec. 1. Effective June 29, 1981.)






CHAPTER 11 - California Academic Partnership Program

11000

There is hereby established the California Academic Partnership Program, to be administered by the Trustees of the California State University, in cooperation with the Regents of the University of California, the Board of Governors of the California Community Colleges, and the Superintendent of Public Instruction. The purpose of the program shall be to develop cooperative efforts to improve the academic quality of public secondary schools with the objective of improving the preparation of all students for college. Projects funded under the provisions of this chapter may address improvements in secondary school curriculum and the ability of students to benefit from these improvements. Academic partnership projects shall be distributed throughout the state in order to provide schools located in rural, urban, and suburban areas with access to these services.

(Amended by Stats. 1984, Ch. 620, Sec. 1. Effective August 15, 1984.)



11001

The Chancellor of the California State University shall establish an advisory committee to assist in selecting proposals to be funded and developing criteria for project evaluation. The committee shall be composed of the following members:

(a) Two certificated secondary school teachers, including at least one junior high or intermediate school teacher, appointed by the Superintendent of Public Instruction.

(b) Two certificated secondary school employees with responsibility for curriculum administration, appointed by the Superintendent of Public Instruction.

(c) One director of a regional consortium participating in the California Student Opportunity Access Program established pursuant to Chapter 113 of the Statutes of 1978, appointed by the Student Aid Commission.

(d) Two representatives of the California Community Colleges, to be appointed by the Board of Governors of the California Community Colleges, at least one of whom shall be a faculty member.

(e) Two representatives of the California State University, to be appointed by the Chancellor of the California State University, at least one of whom shall be a faculty member.

(f) Two representatives of the University of California, appointed by the President of the University of California, at least one of whom shall be a faculty member.

(g) One representative, appointed by the Director of the California Postsecondary Education Commission.

Faculty appointments to the advisory committee shall be made by the appropriate appointing authority through consultation with the faculty senate.

(Amended by Stats. 1990, Ch. 1372, Sec. 96.)



11002

The advisory committee shall make recommendations regarding all of the following:

(a) Development of criteria for awarding grants pursuant to Section 11003.

(b) Development of criteria for determining the priority ranking of schools selected to receive assistance under the California Academic Partnership Program.

(c) Development of criteria for identifying projects which are ineffective.

(d) Development of options identifying additional resources and efforts which promote the objectives of the program.

(e) Development of a general policy for cooperative diagnostic testing of secondary students with assessment instruments commonly used by California postsecondary educational institutions.

(Amended by Stats. 1984, Ch. 620, Sec. 3. Effective August 15, 1984.)



11003

(a) A school district together with a postsecondary educational institution or a consortium of postsecondary educational institutions may submit a joint application to the Chancellor of the California State University for a grant to fund a project intended to improve student performance in secondary schools. The advisory committee shall give consideration to the following, in addition to its own criteria for the recommendation of programs for funding:

(1) The inclusion of a comprehensive plan for curricular revision or enhancement and instructional change.

(2) The participation of postsecondary campus faculty working as equal partners with secondary school teachers in efforts to improve the academic quality of college preparatory instruction.

(3) The provision of activities and services designed to enhance the ability of students to benefit from college preparatory curricula.

(4) The provision of in-service training designed to increase college aspirations of students from groups with low participation rates in postsecondary institutions.

(5) The inclusion of procedures for the independent evaluation of the program budget.

(6) Plans for the participation of more than one secondary school.

(7) Plans for the inclusion of intermediate or junior high schools in the project.

(8) Plans for the continuation of the project after funding ceases.

(b) Upon receipt of an application submitted pursuant to subdivision (a), the Chancellor of the California State University may award a grant to the joint applicants for purposes of funding the proposed project. Each project which receives a grant pursuant to this subdivision shall provide matching funds from existing funds received from federal, state, local, or private sources or budget increases in those funds, with preference to projects which have the strongest demonstrated institutional commitment. Priority shall be given to projects which serve either of the following:

(1) Schools and school districts utilizing the provisions of Article 4 (commencing with Section 54700) of Chapter 9 of Part 29.

(2) Schools with low student participation in institutions of postsecondary education or with a concentration of students from groups which are underrepresented in postsecondary education, affording priority to those applicants in inverse order of their level of student participation in institutions of postsecondary education authorized to award baccalaureate degrees.

(c) The Chancellor of the California State University, with the assistance of the advisory committee established under Section 11001, and with the advice of faculty from appropriate disciplines, shall establish a voluntary cooperative program for the academic assessment of secondary school students in the state. In developing this system, the chancellor shall take steps necessary to ensure that increased uses of assessment instruments assist in all of the following:

(1) Reducing the demand for remedial programs at the postsecondary level.

(2) Analyzing student readiness for college-level work.

(3) Identifying the academic needs of students for secondary school teachers and counselors.

(4) Encourage and give priority to schools identified in paragraph (2) of subdivision (b) of Section 11003 for the utilization of these instruments.

(Amended by Stats. 1984, Ch. 620, Sec. 4. Effective August 15, 1984.)



11005

Based upon evaluations conducted pursuant to former Section 11004, the California Postsecondary Education Commission may identify projects that are ineffective or not cost-effective for termination. Funds made available as a result of that termination shall be reallocated for the awarding of new grants pursuant to Section 11003.

(Amended by Stats. 1994, Ch. 922, Sec. 24. Effective January 1, 1995.)



11006

The Trustees of the California State University shall adopt rules and regulations necessary for the effective implementation of this chapter.

(Added by Stats. 1983, Ch. 498, Sec. 8. Effective July 28, 1983. Section operative July 1, 1984, pursuant to Section 11007.)



11007

The provisions of this chapter shall become operative July 1, 1984.

(Added by Stats. 1983, Ch. 498, Sec. 8. Effective July 28, 1983. Note: This section prescribes a delayed operative date (July 1, 1984) for Chapter 11, commencing with Section 11000.)






CHAPTER 14 - Early College High Schools and Middle College High Schools

11300

(a) The Legislature finds and declares that middle college high schools have proven to be a highly effective collaborative effort between local school districts and community colleges. The goal of the middle college high school is to select at-risk high school students who are performing below their academic potential and place them in an alternative high school located on a community college campus in order to reduce the likelihood that they will drop out of school before graduation.

(b) Each middle college high school shall be structured as a broad-based, comprehensive instructional program focusing on college preparatory and school-to-work curricula, career education, work experience, community service, and support and motivational activities.

(c) The specific design of a middle college high school may vary depending on the circumstances of the community college or school district. The basic elements of the middle college high school shall include, but not be limited to, the following:

(1) A curriculum that focuses on college and career preparation.

(2) A reduced adult-student ratio.

(3) Flexible scheduling to allow for work internships, community service experience, and interaction with community college student role models.

(4) Opportunities for experiential internships, work apprenticeships, and community service.

(Added by Stats. 1997, Ch. 948, Sec. 2. Effective January 1, 1998.)



11301

(a) The California Community Colleges and the State Department of Education shall collaborate with each other and with their respective local community colleges and local school districts to ensure the continued success of existing middle college high schools and to promote the establishment of new middle college high schools.

(b) The responsibilities of the California Community Colleges and the State Department of Education pursuant to subdivision (a) shall include, but need not be limited to, the following:

(1) With respect to existing middle college high schools, monitor the ongoing viability of the programs, assist with the resolution of policy or financial issues that may arise, and track specific outcomes for students and schools, including attendance rates, graduation rates, college entrance and attendance rates, and employment rates for those students who do not attend college.

(2) With respect to the promotion of new middle college high schools, respond to inquiries from school districts and community colleges about the establishment of middle college high schools, advise local entities on startup costs and ongoing funding mechanisms for the program, consult with local entities on the organizational structure of, and curriculum development for, the middle college high schools, facilitate the completion of any necessary facilities improvements, communicate with local entities at least biannually about the existence of middle college high schools and the availability of State Department of Education and California Community Colleges resources, if any, to assist with the establishment of middle college high schools.

(Amended by Stats. 1998, Ch. 485, Sec. 44. Effective January 1, 1999.)



11302

The Legislature finds and declares that early college high schools are innovative partnerships between charter or noncharter public secondary schools and a local community college, the California State University, or the University of California that allow pupils to earn a high school diploma and up to two years of college credit in four years or less. Early college high schools are small, autonomous schools that blend high school and college into a coherent educational program. In early college high schools, pupils begin taking college courses as soon as they demonstrate readiness and the college credit earned may be applied toward completing an associate or bachelor’s degree, transfer to a four-year university, or obtaining a skills certificate.

(Added by Stats. 2013, Ch. 372, Sec. 2. Effective January 1, 2014.)






CHAPTER 16 - Programs to Encourage Parental Involvement

11500

The Legislature hereby finds and declares all of the following:

(a) Despite a substantial increase in school funding over the last five years, a significant percentage of the school-aged population, particularly in large urban areas, is learning well below the statewide average and is making only marginal progress at best.

(b) Parental involvement and support in the education of children is an integral part of improving academic achievement. Educational research has established that properly constructed parent involvement programs can play an important and effective role in the participation of parents in their children’s schools and in raising pupil achievement levels.

(c) The federal government has recognized the critical role of parents in the educational process and now mandates parental involvement programs as a condition of eligibility for funds under the Augustus F. Hawkins-Robert T. Stafford Elementary and Secondary School Improvement Amendments of 1988 (P.L. 100-297).

(d) The State Board of Education has also adopted a policy urging the creation of parent involvement programs in all schools.

(e) California’s School Improvement Program has historically maintained parent involvement as one of its component parts.

(f) Research and experience have demonstrated that these programs succeed only when certain components are made part of the program.

(Added by Stats. 1990, Ch. 1400, Sec. 1.)



11501

It is the intent of the Legislature in enacting this chapter to ensure that parent involvement programs are properly designed and implemented and to provide a focus and structure for these programs based on prior experience and research while maintaining sufficient local flexibility to design a program that best meets the needs of the local community.

(Added by Stats. 1990, Ch. 1400, Sec. 1.)



11502

It is the purpose and goal of this chapter to do all of the following:

(a) To engage parents positively in their children’s education by helping parents to develop skills to use at home that support their children’s academic efforts at school and their children’s development as responsible future members of our society.

(b) To inform parents that they can directly affect the success of their children’s learning, by providing parents with techniques and strategies that they may utilize to improve their children’s academic success and to assist their children in learning at home.

(c) To build consistent and effective communication between the home and the school so that parents may know when and how to assist their children in support of classroom learning activities.

(d) To train teachers and administrators to communicate effectively with parents.

(e) To integrate parent involvement programs, including compliance with this chapter, into the school’s master plan for academic accountability.

(Added by Stats. 1990, Ch. 1400, Sec. 1.)



11503

The governing board of each school district shall establish a parent involvement program for each school in the district that receives funds under Chapter 1 of the federal Elementary and Secondary Education Act of 1965, as amended by the Augustus F. Hawkins-Robert T. Stafford Elementary and Secondary School Improvement Amendments of 1988 (P.L. 100-290). That program shall contain at least the following elements:

(a) Procedures to ensure that parents are consulted and participate in the planning, design, implementation, and evaluation of the program.

(b)  Regular and periodic programs throughout the school year that provide for training, instruction, and information on all of the following:

(1) Parental ability to directly affect the success of their children’s learning through the support they give their children at home and at school.

(2) Home activities, strategies, and materials that can be used to assist and enhance the learning of children both at home and at school.

(3) Parenting skills that assist parents in understanding the development needs of their children and in understanding how to provide positive discipline for, and build healthy relationships with, their children.

(4) Parental ability to develop consistent and effective communications between the school and the parents concerning the progress of the children in school and concerning school programs.

(c) An annual statement identifying specific objectives of the program.

(d)  An annual review and assessment of the program’s progress in meeting those objectives. Parents shall be made aware of the existence of this review and assessment through regular school communications mechanisms and shall be given a copy upon the parent’s request.

(Added by Stats. 1990, Ch. 1400, Sec. 1.)



11504

The governing board of each school district shall adopt a policy on parent involvement, consistent with the purposes and goals set forth in Section 11502, for each school not governed by Section 11503.

(Added by Stats. 1990, Ch. 1400, Sec. 1.)



11505

To the extent permitted by federal law, a school district may contract with nonprofit organizations and agencies experienced in administering parent involvement programs to design or implement, or design and implement, a school’s parent involvement program.

(Added by Stats. 1990, Ch. 1400, Sec. 1.)



11506

Schools that receive federal funds under Chapter 1 of the federal Elementary and Secondary Education Act of 1965, as amended by the Augustus F. Hawkins-Robert T. Stafford Elementary and Secondary School Improvement Amendments of 1988 (P. L. 100-297), and receive funds for school improvement plans pursuant to Chapter 6 (commencing with Section 52000) of Part 28 or economic impact aid pursuant to Article 2 (commencing with Section 54020) of Chapter 1 of Part 29, may receive funds for school improvement plans pursuant to Chapter 6 (commencing with Section 52000) of Part 28 or economic impact aid pursuant to Article 2 (commencing with Section 54020) of Chapter 1 of Part 29 only if they comply with this chapter.

(Added by Stats. 1990, Ch. 1400, Sec. 1.)






CHAPTER 17 - Education Technology Grant Program

11600

This act shall be known and may be cited as the Education Technology Grant Program Act of 1996.

(Added by Stats. 1996, Ch. 9, Sec. 1. Effective February 9, 1996. Inoperative on or before February 9, 2001, as prescribed in Section 11609.)



11601

The State Allocation Board and the State Department of Education are hereby authorized and empowered to make the allocations described in Section 2 of the act adding this section.

(Added by Stats. 1996, Ch. 9, Sec. 1. Effective February 9, 1996. Inoperative on or before February 9, 2001, as prescribed in Section 11609.)



11602

(a) The Education Technology Trust Fund is hereby created in the State Treasury for the purposes of this chapter. Only those moneys identified in Section 2 of the act adding this section and in Section 18 of Assembly Bill 1302 of the 1995–96 Regular Session of the Legislature shall be deposited into the fund for the purposes of this chapter and, upon appropriation by the Legislature, shall be available to fund grants authorized by the State Allocation Board and State Board of Education, as appropriate.

(b) Of the total sum of moneys appropriated from the fund by the act adding this section and by Assembly Bill 1302 of the 1995–96 Regular Session of the Legislature, 1 percent shall be allocated for administrative costs of the Office of Public School Construction and the State Department of Education, combined, for administering technology implementation grants and staff development technology grants.

(Added by Stats. 1996, Ch. 9, Sec. 1. Effective February 9, 1996. Inoperative on or before February 9, 2001, as prescribed in Section 11609.)



11603

(a) The State Allocation Board shall award technology implementation grants and the Office of Public School Construction, as staff to the State Allocation Board, shall administer the grant program to school districts maintaining kindergarten and grades 1 to 12, inclusive, and to county offices of education that operate community schools, in accordance with this chapter. The State Allocation Board may adopt rules and regulations as necessary for the administration and implementation of this chapter.

(b) Of the total sum of moneys appropriated from the Education Technology Trust Fund by the act adding this section and Assembly Bill 1302 of the 1995–96 Regular Session of the Legislature, 34 percent shall be allocated to school districts having pupils enrolled in grades 9 to 12, inclusive.

(c) Of the total sum of moneys appropriated from the Education Technology Trust Fund by the act adding this section and Assembly Bill 1302 of the 1995–96 Regular Session of the Legislature, 50 percent shall be allocated to school districts having pupils enrolled in kindergarten and grades 1 to 8, inclusive, and to county offices of education.

(d) To ensure that the greatest use of the technology implementation grant funds is derived by the pupils enrolled in public schools, not less than 90 percent of the grant amount shall be expended for the actual wiring of and between classrooms, school auditoriums, school libraries, and conference rooms, or the purchase of hardware and software necessary to utilize telecommunications and information services for instructional purposes, or any of the above.

(Added by Stats. 1996, Ch. 9, Sec. 1. Effective February 9, 1996. Inoperative on or before February 9, 2001, as prescribed in Section 11609.)



11603.1

(a) The State Allocation Board, in consultation with the State Department of Education, shall develop a formula for the allocation of technology implementation grants to applicant school districts and county offices of education. The formula shall include a minimum base funding per schoolsite and additional funding based on the number of pupils enrolled at each schoolsite. The State Allocation Board shall allocate funds to districts and county offices of education whose applications contain all of the following information:

(1) The number of students enrolled at each schoolsite in the district.

(2) A description of the extent to which parents, teachers, and the community were involved in preparing the district’s technology plan.

(3) A description of the instructional uses and benefits that will occur as a result of using technology in the instructional program.

(4) A method of evaluating the benefits derived from using technology in the instructional program.

(5) A description of access to the Internet by pupils.

(6) A timeline for implementing the technology plan.

(7) An estimate of the total project costs, including a description of the amount to be paid by the technology implementation grant and the amount to be paid by the school district or county office of education.

(8) The extent to which schools in the school district have acquired technology tools and telecommunications infrastructure through other sources.

(b) The State Allocation Board and the State Department of Education shall give first priority for funding to those schools and school districts that have minimal or no telecommunications infrastructure or communications systems. Schools without need shall not be funded.

(Added by Stats. 1996, Ch. 9, Sec. 1. Effective February 9, 1996. Inoperative on or before February 9, 2001, as prescribed in Section 11609.)



11603.2

The State Allocation Board shall allocate technology implementation grants to eligible school districts and county offices of education for the following purposes:

(a) The wiring of and between classrooms, school auditoriums, school libraries, and conference rooms at a schoolsite in accordance with guidelines established by the State Allocation Board and State Department of Education.

(b) The purchase of hardware and software necessary to utilize telecommunications and information services for instructional purposes.

(Added by Stats. 1996, Ch. 9, Sec. 1. Effective February 9, 1996. Inoperative on or before February 9, 2001, as prescribed in Section 11609.)



11603.3

Funds for technology implementation grants shall be provided on a matching basis that requires the applicant school district or county office of education to contribute at least 50 percent of the cost of the technology implementation plan submitted to the State Allocation Board pursuant to Section 11603.1. An applicant district or county office of education may count toward its local matching share, in-kind services such as teacher labor, the fair market value of donated equipment raised from local sources, or other services outlined in the plan. The State Allocation Board may waive all or a portion of this local matching requirement if the State Department of Education determines that the requirement would impose a financial hardship on the applicant district. The State Department of Education shall base its determination of financial hardship on factors including, but not necessarily limited to, all of the following:

(a) Whether the objectives and cost of the school district’s or county office of education’s proposed technology implementation plan are reasonable.

(b) The overall financial condition of the school district or county office of education, including other competing demands for funds.

(c) The extent to which the school district or county office of education has taken advantage of available funding sources, including the per-pupil block grant funds appropriated by Section 54 of Chapter 308 of the Statutes of 1995, that may be used for educational technology purposes.

(d) The extent to which the school district or the county office of education has made reasonable efforts to raise additional cash or in-kind donations from local sources.

(Added by Stats. 1996, Ch. 9, Sec. 1. Effective February 9, 1996. Inoperative on or before February 9, 2001, as prescribed in Section 11609.)



11605

(a) School districts and county offices of education are eligible to receive staff development technology grants for providing staff development in using data, video, and voice telecommunications networks for education purposes. The State Board of Education shall award the staff development technology grants and the State Department of Education shall administer the staff development technology grants. The State Board of Education shall give priority to applications of school districts and county offices of education that contribute 50 percent of the proposed project costs.

(b) This section shall remain in effect only until the earlier of the date upon which all funds deposited in the Education Technology Trust Fund, pursuant to the act adding this section and pursuant to Assembly Bill 1519 of the 1995–96 Regular Session, are expended or five years from the date on which the act adding this section becomes effective.

(Added by Stats. 1995, Ch. 767, Sec. 2. Effective October 11, 1995. Operative February 9, 1996, pursuant to Sec. 20 of Ch. 767. Inoperative on or before October 11, 2000, by its own provisions.)



11608

No funding shall be provided to a community schoolsite that is not owned by the county office of education except for the purchase or lease of computer hardware or the acquisition of computer software.

(Added by Stats. 1996, Ch. 9, Sec. 1. Effective February 9, 1996. Inoperative on or before February 9, 2001, as prescribed in Section 11609.)



11609

This chapter shall remain in effect only until the earlier of the date upon which all funds deposited in the Education Technology Trust Fund, pursuant to the act adding this chapter and Assembly Bill 1302 of the 1995–96 Regular Session of the Legislature, are expended or five years from the date on which the act adding this chapter becomes effective.

(Added by Stats. 1996, Ch. 9, Sec. 1. Effective February 9, 1996. Note: Inoperative date (February 9, 2001, or sooner) applies to Chapter 17, commencing with Section 11600.)






CHAPTER 18 - Center for International Education Synergy

11700

(a) It is the intent of the Legislature that the Center for International Education Synergy be established through a joint powers agreement, entered into pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, between the Sweetwater Union High School District, the Southwestern Community College District, and San Diego State University. It is the intent of the Legislature that a joint powers agency created pursuant to the joint powers agreement own and maintain the land and facilities for the Center for International Education Synergy at the Otay Mesa Off-Campus Center.

(b) In addition to funding appropriated by the Legislature for purposes of the Center for International Education Synergy, entities participating in the establishment and operation of the center are encouraged to seek supplemental funding, including, but not limited to, funding from foundations, corporations, and other public entities.

(c) Any postsecondary education facilities and programs developed pursuant to this section shall be subject to the requirements of Section 66903 as they apply to the governing boards of public postsecondary educational institutes.

(d) The Center for International Education Synergy shall be established only upon approval by the California Postsecondary Education Commission based on a needs study and subsequent approval from the Department of Finance.

(Amended by Stats. 2001, Ch. 159, Sec. 54. Effective January 1, 2002.)






CHAPTER 19 - K–12 High-Speed Internet Connectivity for the Public School System

11800

(a) (1) The K–12 High-Speed Network (K–12 HSN) is hereby established for the purpose of enriching pupil educational experiences and improving pupil academic performance by providing high-speed, high-bandwidth Internet connectivity to the public school system, as defined by Section 6 of Article IX of the California Constitution.

(2) The California Education Network is hereby established, consisting of the California Research and Education Network (CalREN) and the K–12 HSN.

(b) The Superintendent shall measure the success of the K–12 HSN and ensure that the benefits of the K–12 HSN are maximized to the extent possible. The K–12 HSN shall provide critical services and functions for public primary and secondary local educational agencies, including, but not limited to, all of the following:

(1) Reliable and cost-effective Internet service.

(2) Reliable and secure interconnectivity among public school entities offering kindergarten or any of grades 1 to 12, inclusive, in California, connection to higher education institutions of California, and connection to state and local agencies to facilitate efficient interaction, including transmission of data.

(3) Videoconferencing and related distance learning capabilities.

(4) Statewide coordination of network uses to benefit teaching and learning.

(c) The Superintendent shall use a competitive grant process to select a local educational agency to serve as the Lead Education Agency to administer the K–12 HSN on behalf of the Superintendent.

(d) The Superintendent shall establish a K–12 HSN advisory board to be composed of all of the following members:

(1) The Superintendent, or his or her designee.

(2) The county superintendent of schools of the Lead Education Agency.

(3) A county superintendent of schools of a county with an average daily attendance of more than 60,000 pupils, appointed by the Superintendent. The member appointed pursuant to this paragraph shall serve a renewable two-year term.

(4) Three school district superintendents, appointed by the Superintendent. Members appointed pursuant to this paragraph shall represent school districts that are diverse as to geography and size, and that serve socioeconomically and culturally diverse pupil populations. Members appointed pursuant to this paragraph shall serve renewable two-year terms.

(5) Two county superintendents of schools appointed by the majority of the votes of all of the county superintendents of schools. Members appointed pursuant to this paragraph shall serve renewable two-year terms.

(6) Three schoolsite representatives, which shall include not less than two classroom teachers or instructional specialists.

(7) The president of the state board or his or her designee.

(e) The advisory board shall meet quarterly and shall recommend policy direction and broad operational guidance to the Superintendent and the Lead Education Agency. The advisory board, in consultation with the Lead Education Agency, shall develop recommendations for measuring the success of the network, improving network oversight and monitoring, strengthening accountability, and optimizing the use of the K–12 HSN and its ability to improve education. The advisory board shall report its recommendations to the Legislature, the Governor, the Department of Finance, the president of the state board or his or her designee, and the Legislative Analyst’s Office by March 1, 2007. It is the intent of the Legislature that the report identify and recommend specific annual performance measures that should be established to assess the effectiveness of the network.

(f) The duties of the Lead Education Agency shall include all of the following:

(1) Entering into appropriate contracts for the provision of high-speed, high-bandwidth Internet connectivity, provided such contracts secure the necessary terms and conditions to adequately protect the interests of the state. Terms and conditions shall include, but are not limited to, all of the following:

(A) Development of comprehensive service level agreements.

(B) Protection of any ownership rights of intellectual property of the state that result due to participation of the state in the K–12 HSN.

(C) Appropriate protection of assets of the state acquired due to its participation in the K–12 HSN.

(D) Assurance that appropriate fee structures are in place.

(E) Assurance that any interest earned on funds of the state for this purpose are used solely to the benefit of the project.

(2) Development of an annual budget request for the K–12 HSN for submission to the department and the Department of Finance to be included in the annual Budget Act.

(3) Development, in consultation with the advisory board established pursuant to subdivision (d), of specific goals and objectives for the program with appropriate reporting of success measures developed by the Superintendent pursuant to subdivision (b).

(4) Ongoing fiscal oversight of the program, including mechanisms to control statewide costs and exposure. To accomplish this objective, the Lead Education Agency shall contract for an annual independent audit of the program. The independent auditor shall report the audit findings to the Superintendent, the Legislature, and the Governor by December 15 of each year.

(5) Ongoing technical oversight of the program, including external evaluation and independent validation, where appropriate. To accomplish this objective, the Lead Education Agency shall contract for an independent evaluation to be completed and provided to the Superintendent by March 1, 2009. The Superintendent shall report the results of the evaluation, including a response and recommendations to correct any adverse findings from the evaluation, to the Governor and the Legislature by April 30, 2009.

(6) (A) The Lead Education Agency shall administer grant programs to promote the most cost-effective manner for the completion of connectivity for all public schools of the state and cost-effective applications that meet instructional needs to the extent that funds are provided for these purposes in the annual Budget Act.

(B) Before the appropriation of any state funds for the purposes of this paragraph, the Lead Education Agency shall submit information justifying the need for additional grant funds, including, but not limited to, all of the following:

(i) The number of schools and school districts that are already connected.

(ii) The means by which the costs associated with connectivity were covered for schools and school districts that are already connected.

(iii) Obstacles to connection for those schools and school districts that are not yet connected.

(iv) Other local options and funding sources for purposes of connectivity and applications.

(Amended by Stats. 2011, Ch. 347, Sec. 12. Effective January 1, 2012.)









PART 8 - PARTICIPATION IN FEDERAL PROGRAMS AND INTERSTATE AGREEMENTS

CHAPTER 1 - Administration of Federal Programs—State Board of Education

ARTICLE 1 - Allocation of Federal Funds and Federal Tax Credit Bond Volume Cap

12000

(a) If, by any act of Congress, funds are provided as federal aid to education to the several states and the disposition of the funds is not otherwise provided for by or under the act of Congress or by or under any law of this state, the apportionment and distribution of those funds to school districts shall, insofar as consistent with the requirements prescribed by the federal law and implementing rules and regulations, be governed by the standards set forth in this article.

(b) If a federal law designates a state educational agency or other agency or officer primarily responsible for state supervision of public schools, that designation shall be deemed to refer to the state board. The state board shall make timely application for any federal funds made available, and shall, pursuant to the federal law and this article, direct the allocation and apportionment of the federal funds to school districts.

(c) The department and any other state agency that administers a grant or allocation of federal funds to a school district, shall allow an indirect cost rate, as that term is defined in Section 33329, that is not less than the indirect cost rate established by the department for each school district, unless federal law requires a lower indirect cost rate for school districts that receive federal funds.

(d) For purposes of this section and Section 12001, “school districts” include school districts, county offices of education, and other educational agencies or entities deemed eligible pursuant to state and federal law.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 587, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 587.)



12000-1

(a) If, by any act of Congress, funds are provided as federal aid to education to the several states and the disposition of the funds is not otherwise provided for by or under the act of Congress or by or under any law of this state, the apportionment and distribution of those funds to school districts shall, insofar as consistent with the requirements prescribed by the federal law and implementing rules and regulations, be governed by the standards set forth in this article.

(b) If a federal law designates a state educational agency or other agency or officer primarily responsible for state supervision of public schools, that designation shall be deemed to refer to the state board. The state board shall make timely application for any federal funds made available, and shall, pursuant to the federal law and this article, direct the allocation and apportionment of the federal funds to school districts.

(c) For purposes of this section and Section 12001, “school districts” include school districts, county offices of education, and other educational agencies or entities deemed eligible pursuant to state and federal law.

(d) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 587, Sec. 2. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



12001

The state board shall adopt rules and regulations for the allocation of federal funds to school districts entitled to receive federal funds for the support of schools. In determining the rules and regulations by which those allocations are to be made, the state board shall consider all factors of local effort and all educational programs maintained by those school districts. The rules and regulations adopted pursuant to this section shall be based upon need, and the state board shall carefully scrutinize the abilities and efforts of the affected school districts.

(Amended by Stats. 2012, Ch. 162, Sec. 28. Effective January 1, 2013.)



12001.5

(a) The Legislature hereby finds and declares that the federal tax credit bond volume cap for qualified school construction bonds designated for the state by the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), together with Internal Revenue Service Notice 2009-35 issued pursuant thereto, does not constitute federal moneys, federal funds, or funds of any kind for any purpose under this code.

(b) There is hereby assigned to the State Department of Education, seven hundred million dollars ($700,000,000) of the state’s 2009 federal tax credit bond volume cap for qualified school construction bonds, to be further assigned and distributed to or for the benefit of school districts and county offices of education in the state, as the State Department of Education shall determine.

(c) (1) There is hereby assigned to the California School Finance Authority, established pursuant to Section 17172, seventy-three million five hundred twenty-five thousand dollars ($73,525,000) of the state’s 2009 federal tax credit bond volume cap for qualified school construction bonds, to be issued for the benefit of charter schools, or to be further assigned and distributed to one or more issuers in the state for the benefit of charter schools, as the authority shall determine.

(2) The parameters specified in “Borrowing Authority Parameters and Application,” dated February 10, 2010, as developed by the California School Finance Authority and referenced in Resolution 10-04 of the authority, shall apply to all applications submitted to the California School Finance Authority for the state’s 2009 federal tax credit bond volume cap for qualified school construction bonds. If an applicant uses any 2009 federal tax credit bond volume cap in conjunction with a bond that will serve as a local match for purposes of the Charter School Facilities Program established by Section 17078.52, the applicant, in addition to the requirements of this section, shall comply with all of the requirements of the Charter School Facilities Program.

(d) (1) Any of the state’s 2009 federal tax credit bond volume cap for qualified school construction bonds assigned to the State Department of Education pursuant to subdivision (b) that has not resulted in the issuance of qualified school construction bonds by December 31, 2009, shall be added to the state’s volume cap for 2010, in accordance with subsection (e) of Section 54F of the Internal Revenue Code, and assigned as set forth in this section. Those districts and county offices of education that received an assignment from the State Department of Education by December 31, 2009, and notification from the State Department of Education that they were granted an extension to issue bonds through March 31, 2010, shall have an additional 120 days from the effective date of this legislation to issue bonds.

(2) Any of the state’s 2009 federal tax credit bond volume cap for qualified school construction bonds originally assigned to the State Department of Education in 2009 pursuant to subdivision (b) that does not result in the issuance of qualified school construction bonds within 120 days from the effective date of this legislation shall revert to the state, and shall be reallocated in accordance with the process established pursuant to state law for allocating the 2010 federal tax credit bond volume cap for qualified school construction bonds.

(3) The department shall reassign to a school district any 2009 federal tax credit bond volume cap for qualified school construction bonds that was directly allocated to the district by the United States Internal Revenue Service pursuant to Internal Revenue Service Notice 2009-35, did not result in the issuance of qualified school construction bonds by December 31, 2009, and was reallocated by the district to the state no later than 30 days after the effective date of this section. The department shall grant the school district 120 days from the effective date of this section to issue the qualified school construction bonds. Any of the state’s federal tax credit bond volume cap for qualified school construction bonds assigned to a school district described in this paragraph that does not result in the issuance of qualified school construction bonds within 120 days from the effective date of this section shall revert to the state and shall be reallocated by the department in accordance with the process established pursuant to state law for allocating the 2010 federal tax credit bond volume cap for qualified school construction bonds.

(e) (1) Any of the state’s 2009 federal tax credit bond volume cap for qualified school construction bonds assigned to the California School Finance Authority pursuant to subdivision (c) that has not resulted in the issuance of qualified school construction bonds by December 31, 2009, shall be added to the state’s volume cap for 2010, in accordance with subsection (e) of Section 54F of the Internal Revenue Code, and allocated as set forth in this section. Any charter school that received an allocation from the California School Finance Authority prior to December 31, 2009, shall retain its allocation pursuant to the resolution of the California School Finance Authority.

(2) Any of the state’s 2009 federal tax credit bond volume cap for qualified school construction bonds originally allocated to the California School Finance Authority in 2009 pursuant to subdivision (c) that does not result in the issuance of qualified school construction bonds by December 31, 2010, shall be retained by the California School Finance Authority, and reallocated in accordance with the qualified school construction bond parameters established by the California School Finance Authority.

(f) Notwithstanding any other provision of law, in order to further the purposes of the federal American Recovery and Reinvestment Act of 2009, and allow school districts to issue federal tax credit bonds as expeditiously as possible, the assignment and distribution of the federal tax credit bond volume cap by the State Department of Education and the California School Finance Authority under this section are exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(g) It is the intent of the Legislature that the parameters and conditions adopted by the department and the California School Finance Authority be comparable where practical and applicable in order to ensure consistency and equity in the state level assignment and distribution of the federal tax credit bond volume cap, including, but not limited to, maximum tax credit amounts per project or school district.

(h) Notwithstanding any other provision of this section, issuers within the state may issue qualified school construction bonds in any manner permitted by federal law, including, but not limited to, as tax credit bonds or federal subsidy bonds.

(Added by Stats. 2010, Ch. 11, Sec. 2. Effective March 25, 2010.)



12001.6

(a) The Legislature hereby finds and declares that the federal tax credit bond volume cap for qualified school construction bonds designated to California by the federal American Recovery and Reinvestment Act of 2009 (P.L. 111-5), together with Internal Revenue Service Notice 2010-17 issued pursuant thereto, does not constitute federal moneys, federal funds, or funds of any kind for any purpose under this code.

(b) The department is authorized to assign and distribute the state’s 2010 federal tax credit bond volume cap for qualified school construction bonds to or for the benefit of school districts and county offices of education in the state.

(c) There is hereby assigned to the department six hundred fifty-one million six hundred fifty-two thousand dollars ($651,652,000) of the state’s 2010 federal tax credit bond volume cap for qualified school construction bonds.

(1) A school district or county office of education may apply for the federal tax credit bond volume cap for qualified school construction bonds if the project is funded by local voter-approved bonds issued by the school district or bond anticipation notes as authorized by Section 15150. A county office of education and a school district with an enrollment of 2,500 or less may use other forms of financing with the submission of a resolution adopted by the county board of education or governing board of the school district authorizing the issuance of the financing.

(2) A school district or county office of education that received a 2009 allocation but did not make any issuance may apply for 2010 federal tax credit bond volume cap for qualified school construction bonds nine months after the effective date of this section.

(3) A school district or county office of education that received a 2009 or 2010 federal tax credit bond volume cap for qualified school construction bond allocation from the United States Department of the Treasury is not eligible to apply.

(4) Five business days after the enactment Section 2 of Chapter 266 of the Statutes of 2010, the department shall post the application form on its Internet Web site.

(A) An application must be submitted via certified mail.

(B) An application shall not be postmarked until 30 business days after the enactment of Section 2 of Chapter 266 of the Statutes of 2010.

(C) An application shall include the total number of enrolled pupils who qualify for the federal free and reduced price meal program and the total overall pupil enrollment for the 2008–09 school year.

(5) An application not meeting the conditions set forth in paragraphs (1) and (4) shall be returned to the applicant.

(6) Applications meeting the conditions set forth in paragraphs (1) and (4) shall be accepted on a first-come-first-served basis by date of postmark. If this program is oversubscribed, order of allocation shall be established using the following criteria:

(A) First, earliest date of postmark.

(B) Second, the project for which the federal qualified school construction bond authorization will be applied received approval from the Division of the State Architect before the application was submitted.

(C) Third, the greater percentage of pupils who qualify for the federal free and reduced price meals program and are enrolled in the applying school district or county office of education in the 2008–09 school year. The department shall certify the number of pupils who qualify and the overall enrollment and calculate the percentage to the nearest one-hundredth of 1 percent.

(7) The department shall authorize the 2010 federal tax credit bond volume cap for qualified school construction bonds no sooner than December 1, 2010.

(8) The department shall maintain a waiting list of eligible school districts and county offices of education that did not receive an allocation in the order established pursuant to paragraph (6).

(9) An applicant may not apply for more than twenty-five million dollars ($25,000,000) of 2010 federal tax credit bond volume cap for qualified school construction bonds.

(10) A school district or county office of education applying for 2010 federal tax credit bond volume cap for qualified school construction bonds authorization shall certify in its application that it will fulfill all of the federal qualified school construction bond program requirements, including both of the following requirements:

(A) Within six months of the date of issuance, the school district or county office of education shall enter into a contract or contracts for use of an amount of bond proceeds equal to 10 percent of the authorization.

(B) Within three years of the date of issuance, the school district or county office of education shall spend 100 percent of the bond proceeds for a qualified purpose.

(11) Fifteen days after bond issuance, the school district or county office of education shall submit to the department a copy of the appropriate federal Internal Revenue Service Form, Information Return for Tax-Exempt Bonds, as confirmation of issuance.

(12) Thirty days after the completion of the expenditure the recipient shall submit a completion report to the department. The completion report must be certified by the bond counsel of the school district or county office of education.

(13) If any or all of the federal qualified school construction bond authorizations to a school district or county office of education are not issued within six months from the date of authorization, any or all unused federal qualified school construction bond authorizations shall revert to the department. No extensions shall be provided.

(A) The department shall reallocate any remaining federal qualified school construction bond allocation to school districts or county offices of education that were eligible and applied for the authorization but did not receive an allocation.

(B) Reverted 2010 federal tax credit bond volume cap for qualified school construction bonds shall be allocated to school districts or county offices of education pursuant to the order of priority established by paragraph (6).

(C) The department shall allocate reverted federal qualified school construction bond authorizations as they are available and until all are issued.

(d) The California School Finance Authority, established pursuant to Section 17172, is authorized to assign and distribute the state’s 2010 federal tax credit bond volume cap for qualified school construction bonds to or for the benefit of charter schools, or to be further assigned and distributed to one or more issuers in the state for the benefit of charter schools, as determined by the authority.

(1) There is hereby assigned to the California School Finance Authority, established pursuant to Section 17172, sixty-eight million four hundred six thousand dollars ($68,406,000) of the state’s 2010 federal tax credit bond volume cap for qualified school construction bonds, to be issued for the benefit of charter schools, or to be further assigned and distributed to one or more issuers in the state for the benefit of charter schools, as the authority shall determine.

(2) A charter school may apply for the federal qualified school construction bond volume cap if it meets all of the following criteria:

(A) The charter school is operated as, or is operated by, a nonprofit entity.

(B) The charter school has an approved charter in place that is current at the time of application and continuously through the date of bond issuance.

(C) The chartering authority certifies that the charter school is in good standing and is in compliance with the terms of its charter.

(D) The charter school provides the level of classroom-based instruction specified in paragraph (1) of subdivision (e) of Section 47612.5.

(E) The applicant has completed at least three full school years of instructional operation as a charter school as of the end of the previous school year.

(3) Five business days after the effective date of this section, the California School Finance Authority shall post the application form and fee schedule on its Internet Web site.

(4) An application shall not be postmarked until 30 business days after the effective date of this section.

(5) Following a review of all applications and a preliminary award of borrowing authority, the California School Finance Authority shall ask applicants to provide additional information as necessary for the issuance of the bonds.

(6) Applications that meet the conditions set forth in paragraph (2) shall be considered by the California School Finance Authority on a first-come-first-served basis by date of postmark. If the program is oversubscribed, staff shall present a priority list to the authority pursuant to paragraph (7).

(7) If the program is oversubscribed, priority shall be assigned first to those charter schools that are best able to demonstrate to the California School Finance Authority, in its sole discretion, that they will be capable of accessing the capital markets or be privately placed with an investor. The order of allocation shall be established using the following criteria:

(A) Applicants that are able to obtain credit enhancement for a qualified school construction bond financing, including a bank letter of credit, or contribute substantial equity to a project, or are otherwise able to obtain investment-grade credit ratings shall receive priority over other applicants.

(B) If multiple applicants satisfy the criteria described in subparagraph (A), priority shall be assigned to applications with the earliest postmark date. An application that is hand delivered and does not have a postmark date will be ranked based on the time the application is received by the California School Finance Authority.

(8) Applicants shall not apply for more than twenty-five million dollars ($25,000,000) of qualified school construction bond authorization per project.

(9) Subsequent application cycles may be considered if borrowing authority for qualified school construction bonds remains available after the initial application period.

(10) Subject to the sole discretion of the California School Finance Authority, authorization to borrow qualified school construction bond proceeds is contingent on the issuance of the qualified school construction bonds by December 31, 2011, after which time the authorization expires and the authority may allocate the authorization to another qualified applicant.

(11) The California School Finance Authority shall allocate reverted federal qualified school construction bond authorization as it becomes available and until all of the authorization is issued.

(12) If an applicant uses any federal tax credit bond volume cap in conjunction with a bond that will serve as a local match for purposes of the Charter School Facilities Program established by Section 17078.52, the applicant, in addition to the requirements of this section, shall comply with all of the requirements of the Charter School Facilities Program.

(Amended by Stats. 2011, Ch. 296, Sec. 49. Effective January 1, 2012.)



12001.7

Notwithstanding any other law, if a charter school applies for the federal qualified school construction bond volume cap, or any other federal bond borrowing authority, the charter school shall notify, in writing and at least 30 days before submitting the application, the district superintendent of schools and the governing board of the school district in which the charter school is physically located of its intent to rehabilitate, encumber, or otherwise alter school district property.

(Added by Stats. 2012, Ch. 80, Sec. 1. Effective January 1, 2013.)



12002

There is hereby created in the State Treasury the Auxiliary State School Fund. Any funds received under act of Congress as federal aid to education, and not required by such act or any law of this state to be otherwise deposited, may be deposited in the Auxiliary State School Fund.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - General Authority

12010

Whenever by the provisions of any act of Congress the act is to be administered in the state by the Superintendent of Public Instruction, Director of Education, Department of Education, State Board of Education, or any one or more of such officers, or agencies, the officers and agencies designated in the act of the Congress are authorized to administer the act in the state. Such officers and agencies are vested with all necessary power and authority to cooperate with the government of the United States, or any agency or agencies thereof in the administration of the act of Congress and rules and regulations lawfully adopted thereunder.

(Enacted by Stats. 1976, Ch. 1010.)



12011

(a) The Superintendent of Public Instruction may apply to the United States Office of Education for recognition as an accrediting agency for private vocational schools under his or her jurisdiction for the purposes of receiving federal funds.

(b) If the Superintendent of Public Instruction is recognized by the federal government as an accrediting agency for private vocational schools under his jurisdiction, he or she may impose a fee for services performed in connection with such accreditation in an amount sufficient to cover the costs incurred by him or her in performing that function.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Emergency School Construction and Federal Impact Aid

12020

The State Board of Education is designated as the state educational agency to carry out the purposes and provisions of Public Law 815 and Public Law 874 of the 81st Congress, and is vested with all necessary power and authority to perform all acts necessary to receive the benefits and to allocate the funds provided by the acts of Congress.

(Amended by Stats. 1990, Ch. 1372, Sec. 97.)






ARTICLE 4 - Elementary and Secondary Education Act of 1965 and National Defense Education Act of 1958

12030

The people of the State of California accept the provisions of, and each of the funds provided by, the act of Congress entitled “An act to strengthen the national defense and to encourage and assist in the expansion and improvement of educational programs to meet critical national needs; and for other purposes” (National Defense Education Act of 1958), approved September 2, 1958, and the act of Congress entitled “Elementary and Secondary Education Act of 1965.”

(Enacted by Stats. 1976, Ch. 1010.)



12031

In accepting the benefits of these acts of Congress, the people of the state agree to comply with all of their provisions and to observe all of their requirements.

(Enacted by Stats. 1976, Ch. 1010.)



12032

The State Board of Education is designated as the state educational agency to carry out the purposes and the provisions of these acts of Congress. The State Board of Education is hereby vested with authority to prepare and submit to the United States Commissioner of Education any state plan required by these acts of Congress, to prepare and submit amendments to the state plans, and to administer the state plans or amendments thereto, in accordance with these acts of Congress and any rules and regulations adopted thereunder. The State Board of Education is hereby vested with all necessary power and authority to cooperate with the government of the United States, or any agency or agencies thereof in the administration of these acts of Congress and the rules and regulations adopted thereunder.

(Amended by Stats. 1982, Ch. 466, Sec. 15.)



12033

The State Treasurer is designated as the custodian of all funds received by the state from the government of the United States, or of any agency or agencies thereof, under these federal acts and he is authorized to receive and provide for the custody of all moneys so received.

(Enacted by Stats. 1976, Ch. 1010.)



12034

The funds received by the state under the provisions of these federal acts shall be paid out by the State Treasurer on warrants drawn by the Controller and requisitioned by the State Board of Education in carrying out the purposes of these federal acts.

(Enacted by Stats. 1976, Ch. 1010.)



12035

The president or the administrative head of each community college and the State Nautical School may establish and administer student loan funds pursuant to the act of Congress known as the “National Defense Education Act of 1958. ” Money allocated for the purpose of establishing a student loan fund at the State Nautical School may be withdrawn from the State Treasury and deposited to the credit of that institution in a trust account in accordance with the provisions of Government Code Sections 16305 to 16305.7 for the purpose of making loans to students in accordance with the federal act.

(Enacted by Stats. 1976, Ch. 1010.)



12036

It is in the interests of the state and of the people thereof for the state to provide money for student loan funds in public institutions of higher learning on the basis of an amount equal to not less than one-ninth of federal capital contributions to such student loan funds as provided by the National Defense Education Act of 1958 for needy students at these publicly supported institutions.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Vocational Education Acts

12050

The people of the state accept the provisions of, and each of the funds provided by, the Carl D. Perkins Vocational Education Act (P.L. 98-524), the Carl D. Perkins Vocational and Applied Technology Education Act Amendments of 1990 (P.L. 101-392; 20 U.S.C. Sec. 2301 and following), and any acts amending or succeeding those acts.

(Amended by Stats. 1995, Ch. 758, Sec. 19. Effective January 1, 1996.)



12052

In accepting the benefits of the acts of Congress referred to in Section 12050, the people of the state agree to comply with all of the provisions and to observe all of the requirements of those acts.

(Amended by Stats. 1995, Ch. 758, Sec. 21. Effective January 1, 1996.)



12053

(a) The State Board of Education is designated the state board of vocational education, which is the sole state agency responsible for the administration or the supervision of the state vocational education program, as required by the Carl D. Perkins Vocational Education Act (P.L. 98-524), the Carl D. Perkins Vocational and Applied Technology Education Act Amendments of 1990 (P.L. 101-392; 20 U.S.C. Sec. 2301 and following), and any acts amending or succeeding those acts. The State Board of Education is granted all necessary power and authority to carry out those provisions of federal law.

(b) In recognition of the need for coordinated delivery of vocational education and training in California, the State Board of Education and the Board of Governors of the California Community Colleges shall enter into a memorandum of understanding, which shall do all of the following:

(1) Provide for an advisory committee composed of an equal number of members of each board.

(2) Assure shared planning and coordination.

(3) Delegate to the Board of Governors of the California Community Colleges, in keeping with the requirements of federal law, the maximum responsibility in administration, operation, and supervision of policies and procedures related to community college vocational programs provided for in federal law.

(c) In carrying out the provisions of federal law, the State Board of Education, prior to taking final action on any proposed policies, procedures, or allocations of funds, shall consider recommendations, if any, of the Board of Governors of the California Community Colleges and make a record of review and comment on the proposed policies, procedures, or allocations of funds.

(Amended by Stats. 1995, Ch. 758, Sec. 22. Effective January 1, 1996.)



12054

For the purpose of implementing the program set forth in Chapter 2.5 (commencing with Section 10650) of Part 2 of Division 9 of the Welfare and Institutions Code, funds available may be used to provide vocational education services to present and potential recipients of public assistance, to the extent permitted by federal law.

(Enacted by Stats. 1976, Ch. 1010.)



12055

The Vocational Education Federal Fund in the State Treasury is hereby created. All grants of money received by this state from the United States, the expenditure of which is administered under the provisions of Sections 12050 to 12054, inclusive, and Sections 12020, 12220, and 12300 to 12307, inclusive, on order of the State Controller, shall be deposited in the Vocational Education Federal Fund.

(Enacted by Stats. 1976, Ch. 1010.)



12056

The State Treasurer, as required by the federal acts relating to vocational education referred to in Sections 12050 to 12054, inclusive, and Sections 12020, 12220, and 12300 to 12307, inclusive, shall receive and provide for the proper custody of all funds apportioned to the state under these acts. The amount received shall be deposited to the credit of the Vocational Education Federal Fund.

(Enacted by Stats. 1976, Ch. 1010.)



12057

The State Treasurer shall also receive and provide for the proper custody of all money appropriated by this article, of all money that may be hereafter appropriated for the purpose of carrying out the provisions of this article and of all money that may be received by the State Board of Education under the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)



12058

All funds appropriated by the state for vocational education shall be expended pursuant to the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)



12059

All money in the Vocational Education Federal Fund is hereby appropriated to the State Department of Education, without regard to fiscal years, for expenditure for the purposes for which the money deposited therein is made available by the United States for expenditure by the state.

(Enacted by Stats. 1976, Ch. 1010.)



12060

The Director of Finance and the State Controller may approve any general plan whereby:

(a) Any expenditures which are a proper charge against money made available by the United States and deposited in the Vocational Education Federal Fund may be paid in the first instance from any appropriation from the General Fund, expenditures from which are administered under the provisions of Sections 12050 to 12054, inclusive, and Sections 12020, 12220, and 12300 to 12307, inclusive, and

(b) The General Fund shall be reimbursed for expenditures made therefrom that are a proper charge against the Vocational Education Federal Fund. Such a general plan may provide for advance transfer from the Vocational Education Federal Fund to the General Fund, based on estimates of such expenditures that will be subject to reimbursement from the Vocational Education Federal Fund pursuant to such plan, and may provide for reimbursement to the Vocational Education Federal Fund when necessary.

Requests for reimbursement or transfer pursuant to such a plan shall be furnished to the State Controller in writing by the Department of Education, accompanied by such financial statements as the plan may provide; and on order of the State Controller, the required amount shall be transferred in accordance therewith.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Veterans’ Education

12090

Subject to the provisions of this article, the State Department of Education acting by and through the Director of Education is hereby authorized to enter into an agreement, or agreements, with the Veterans Administration, or any other agency of the federal government, for the education of veterans in any of the schools of the public school system, except the California State University. The contract shall provide for the payment to the schools through the State Department of Education or otherwise of the maximum amount permitted by the act, or acts, of Congress under which the agreement, or agreements, is entered into by the Veterans Administration, or any other agency of the federal government.

(Amended by Stats. 1983, Ch. 143, Sec. 12.)



12091

The Director of Education is vested with all necessary power and authority to cooperate with any such agency of the federal government in the administration of any applicable act of Congress and rules and regulations adopted thereunder.

(Enacted by Stats. 1976, Ch. 1010.)



12092

The Department of Education through the Director of Education is authorized to enter into agreements with governing boards of school districts for the education by such districts of veterans in accordance with the agreement between the Department of Education and the agency of the federal government.

(Amended by Stats. 1978, Ch. 380.)



12093

The governing board of any school district which entered into an agreement with the Department of Education under this article may do any and all things required or authorized by such agreement of the board or district, including, but not limited to, the purchase of books, supplies and equipment for veterans educated under such agreement.

(Enacted by Stats. 1976, Ch. 1010.)



12094

The Department of Education shall exercise general supervision over, and shall provide for the coordination of, all services and facilities performed and provided by school districts for the education of veterans to the end that the needs of the veterans shall be met in the most adequate manner.

(Added by Stats. 1976, Ch. 1010.)



12095

The provisions of Sections 12020, 12220, and 12300 to 12307, inclusive, shall apply to all funds received by the state or any agency of the state under this article.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Surplus Federal Property

12110

The State Department of Education is hereby designated as the California State Agency for Donated Food Distribution.

(Amended by Stats. 1984, Ch. 196, Sec. 1. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



12111

The California State Agency for Donated Food Distribution is authorized and directed to cooperate with the federal government and its agencies in securing the expeditious and equitable distribution of surplus food commodities donated by the federal government to public agencies, institutions, and organizations in California, to assist those public agencies, institutions, and organizations in securing those food commodities and to do all things necessary to the execution of its powers and duties.

The state agency may enter into cooperative agreements with federal agencies to assist it in carrying out the purposes of this article.

(Amended by Stats. 1984, Ch. 196, Sec. 2. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



12112

Whenever by any act of Congress or any rule or regulation adopted thereunder the agency is authorized to accept, receive, or purchase for resale from the federal government or any agency thereof, or any state agency at the request of, and with the approval of, the Department of General Services, any food commodities and to provide for its disposition or resale, it is authorized to do so and is vested with all necessary power and authority to accomplish the acceptance, purchase, receipt, disposition and resale. The agency is hereby exempted from Article 2 (commencing with Section 14790) of Chapter 6 of Part 5.5 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1984, Ch. 196, Sec. 3. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



12113

(1) The California State Agency for Donated Food Distribution in providing for the disposition of food commodities shall require the payment of such charges by the parties to whom food commodities are transferred as the agency estimates will reimburse the agency for the average costs of procuring, storing, handling, and disposing of those food commodities. All moneys received by the agency for charges under this section or its predecessor shall be paid into the State Treasury to the credit of the Donated Property Revolving Fund. The agency may reduce or eliminate charges on donated food commodities found not to be usable for the purpose for which procured. Any moneys found by the agency to be in excess of the costs incurred in procuring, storing, handling, and disposing of donated food commodities may, upon approval of the Department of Finance, be refunded to the parties from whom the moneys were received. Moneys refunded to the state agencies specified in subdivision (2) of this section shall be deposited in the State Treasury as provided in that subdivision.

(2) Notwithstanding any other provision of law, (a) the State Department of Education, acting for state agencies supported principally from the General Fund, and (b) state agencies supported principally from a special fund of the State Treasury, shall deposit refunds received under subdivision (1) of this section to the credit of the state fund from which the state agency receives its principal support. The Department of Finance shall determine the fund from which the state agency receives its principal support.

(Amended by Stats. 1984, Ch. 196, Sec. 4. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



12114

Notwithstanding any other provision of law, any party receiving surplus food pursuant to this article which elects to take direct delivery thereof from the federal government shall be required to reimburse the agency only for the actual cost to the agency of processing the documents relating to each such direct delivery of surplus food. Any party electing to take direct delivery must demonstrate that party’s capability for the proper storage and distribution of the surplus food in accordance with regulations adopted by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



12115

There is hereby created in the State Treasury the Donated Food Revolving Fund. The State Department of Education shall identify all assets in the Surplus Property Revolving Fund. The assets shall be separated by the State Department of Education into those assets which pertain to the Surplus Personal Property Program and those assets which pertain to the Donated Food Program. The unencumbered assets pertaining to surplus personal property will be transferred to the Department of General Services and deposited in the Surplus Personal Property Revolving Fund. The cash resources of the Donated Food Program shall be deposited into the Donated Food Revolving Fund. All costs of the California State Agency for Donated Food Distribution, including, but not limited to, costs of procuring, transporting, shipping, and storing surplus property or food commodities of the federal government or other agencies or individuals and its distribution to public agencies and other eligible institutions and organizations, costs of general assistance and real property procurement, and costs of consultant and contract services, shall be paid from this fund. The Donated Food Revolving Fund shall be reimbursed from the support appropriation for the agency for costs of general assistance and real property procurement in accordance with Sections 11251 and 11252 of the Government Code. The Surplus Property Revolving Fund shall cease to be a fund in the State Treasury when notification is received from the State Department of Education, verified by the Department of Finance, that all balances in the fund have been reduced to zero.

(Amended by Stats. 1984, Ch. 196, Sec. 5. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



12116

The California State Agency for Donated Food Distribution may send representatives out of this state for the purpose of inspecting food commodities or conferring with federal and other state officials, provided the traveling and expenses have been approved by the Governor and by the Department of Finance. The out-of-state travel shall not come within the limitation imposed in Section 33335 or 71049.

(Amended by Stats. 1984, Ch. 196, Sec. 6. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



12117

(a) The State Agency for Donated Food Distribution may, without at the time furnishing vouchers or itemized statements, draw from the Donated Food Revolving Fund for use as a departmental revolving fund either of the following:

(1) A sum not to exceed thirty thousand dollars ($30,000).

(2) With the approval of the Department of Finance, a sum in excess of thirty thousand dollars ($30,000).

(b) Any moneys withdrawn pursuant to subdivision (a) may only be used, in accordance with law and the California Victim Compensation and Government Claims Board rules, for payment of compensation earned, traveling expense, traveling expense advances, or where immediate payment is otherwise necessary. All disbursements from the revolving fund shall be substantiated by vouchers filed with and audited by the Controller. From time to time, disbursements, supported by vouchers, may be reported to the Controller in connection with claims for reimbursement of the departmental revolving fund. At any time upon the demand of the Department of Finance or the Controller, the revolving fund shall be accounted for and substantiated by vouchers and itemized statements submitted to and audited by the Controller.

(Amended by Stats. 2006, Ch. 538, Sec. 94. Effective January 1, 2007.)






ARTICLE 8 - Libraries

12130

The California State Library is hereby named and designated as the proper state entity to accept, receive and administer any and all funds, moneys or library materials, granted, furnished, provided, appropriated, dedicated or made available by the United States or any of its departments, commissions, boards, bureaus or agencies for the purpose of giving aid to public libraries in the State of California.

(Amended by Stats. 1987, Ch. 1452, Sec. 78.)






ARTICLE 9 - Review of Federal Fund Expenditures

12140

It is the intent of the Legislature in enacting this article, consistent with the provisions added by Chapter 1284 of the Statutes of 1978, to provide greater oversight of, and to facilitate the scrutiny of, programs funded by moneys received from the federal government which are deposited in the State Treasury for expenditure by, and disbursement to, state and local educational agencies.

(Added by Stats. 1979, Ch. 1113.)



12141

(a) Commencing with the 1979–80 fiscal year and each fiscal year thereafter, the Department of Education, in cooperation with the Department of Finance, shall prepare a comprehensive state plan, to be submitted to the Legislature by January 1st, detailing the prospective expenditure, allocation, and apportionment of federal funds to be appropriated for the next fiscal year pursuant to Section 13338.5 of the Government Code to all educational agencies in this state, including the Department of Education, receiving federal funds for their support.

(b) Commencing with the 1982–83 fiscal year and each fiscal year thereafter, the state plan required by subdivision (a) of this section shall be prepared in the same form and be compatible with fiscal reporting requirements prescribed by subdivision (g) of Section 13337 of the Government Code.

(Added by Stats. 1979, Ch. 1113.)



12142

(a) Commencing with the 1979–80 fiscal year and each fiscal year thereafter, the Department of Education, in cooperation with the Department of Finance, shall prepare a comprehensive report to be submitted to the Legislature by January 1st which sets forth in detail the manner in which all federal funds were allocated and apportioned to, and expended by, educational agencies in this state in the prior fiscal year.

(b) Commencing with the 1982–83 fiscal year and each fiscal year thereafter, the report required by subdivision (a) of this section shall be prepared in the same form and be compatible with fiscal reporting requirements prescribed by subdivision (b) of Section 13300 of the Government Code.

(Added by Stats. 1979, Ch. 1113.)



12143

The department shall submit to the Legislature, the Legislative Analyst’s Office, and the Governor the following two annual reports on federal funds for education in kindergarten and grades 1 to 12, inclusive:

(a) One report, to be submitted no later than February 15 of each year, shall provide a three-year tracking of federal funds. For each federally funded program, the report shall include detail by type of funded activity (state administration, state-level activity, local assistance, and capital outlay) and state budget category (state operations, local assistance, and capital outlay). For each program, by type of funded activity and state budget category, the report shall include all of the following:

(1) Actual expenditures for the prior year.

(2) A revised estimate of current year expenditures.

(3) The budget-year appropriation.

(b) The other report, to be submitted no later than November 1 of each year, shall identify available federal carryover funds. Specifically, this report shall identify carryover funds, by fiscal year and potential reversion date, for each federally funded program by type of funded activity (state administration, state-level activity, local assistance, and capital outlay) and state budget category (state operations, local assistance, and capital outlay).

(Added by Stats. 2008, Ch. 757, Sec. 2. Effective September 30, 2008.)









CHAPTER 2 - Administration of Federal Programs—Board of Governors

ARTICLE 1 - Programs Prior to 1967

12200

The State Board of Education is vested with all necessary power and authority to perform all acts necessary to authorize governing boards of districts maintaining community colleges to receive the benefits and to expend the funds provided by any acts of Congress under which districts maintaining community colleges may be eligible to receive benefits, including, but not limited to, Title VII of the Housing Act of 1961 (Public Law 87-70), as amended, and any of the acts of Congress referred to in this chapter. The board is vested with all necessary power and authority to authorize districts maintaining community colleges to cooperate with the government of the United States, or any agency or agencies thereof, for the purpose of receiving the benefits and expending the funds provided by said acts of Congress, or any rules or regulations adopted thereunder, or any state plan or rules or regulations of the California Postsecondary Education Commission adopted in accordance with any of said acts of Congress under which the California Postsecondary Education Commission is designated in this chapter as the state educational agency. Whenever necessary to secure the full benefits of said acts of Congress, the governing board may give such security as may be required and may comply with such conditions as may be imposed by the federal government. The funds received by the district under the provisions of said acts of Congress shall be deposited in the county treasury as provided for in Section 84001.

This section shall be applicable to only those acts of Congress which have been enacted prior to January 1, 1967.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Administration of Federal Funds by Chancellor

12200

The State Board of Education is vested with all necessary power and authority to perform all acts necessary to authorize governing boards of districts maintaining community colleges to receive the benefits and to expend the funds provided by any acts of Congress under which districts maintaining community colleges may be eligible to receive benefits, including, but not limited to, Title VII of the Housing Act of 1961 (Public Law 87-70), as amended, and any of the acts of Congress referred to in this chapter. The board is vested with all necessary power and authority to authorize districts maintaining community colleges to cooperate with the government of the United States, or any agency or agencies thereof, for the purpose of receiving the benefits and expending the funds provided by said acts of Congress, or any rules or regulations adopted thereunder, or any state plan or rules or regulations of the California Postsecondary Education Commission adopted in accordance with any of said acts of Congress under which the California Postsecondary Education Commission is designated in this chapter as the state educational agency. Whenever necessary to secure the full benefits of said acts of Congress, the governing board may give such security as may be required and may comply with such conditions as may be imposed by the federal government. The funds received by the district under the provisions of said acts of Congress shall be deposited in the county treasury as provided for in Section 84001.

This section shall be applicable to only those acts of Congress which have been enacted prior to January 1, 1967.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - General Authority

12220

Whenever by the provisions of any act of Congress the act is to be administered in the state by the Board of Governors of the California Community Colleges, or any one or more of the officers, or agencies, the officers and agencies designated in the act of the Congress are authorized to administer the act in the state. The officers and agencies are vested with all necessary power and authority to cooperate with the government of the United States, or any agency or agencies thereof in the administration of the act of Congress and rules and regulations lawfully adopted thereunder.

(Amended by Stats. 1990, Ch. 1372, Sec. 99.)









CHAPTER 3 - Administration of Federal Programs—Other Agencies

ARTICLE 1 - State Allocation Board

12300

Notwithstanding any provisions of Section 12020, 12220, and 12300 to 12307, inclusive, whenever by any act of Congress funds are provided as federal aid to education to the several states for apportionment or allocation to school districts or community college districts for the purposes set forth in this section, and such act of Congress does not require that it be administered in this state by a state officer or agency other than the State Allocation Board, such act, with respect to the funds herein mentioned, shall be administered and such funds shall be apportioned by the State Allocation Board under the Local Agency Allocation Act.

The funds to which this section shall apply are funds appropriated by Congress for (a) the purchase and improvement of school sites; or (b) the purchase of furniture and equipment; or (c) the planning and construction, reconstruction, repair, alteration of, and addition to, school buildings and incidental facilities.

The State Allocation Board shall by rule provide for securing the recommendations or approval of the Department of Education or the Board of Governors of the California Community Colleges, as the case may be, as to the facilities to be provided.

Funds apportioned under this section shall be paid in accordance with the provisions of Section 12302 on claims submitted by the Director of General Services.

The State Allocation Board is hereby authorized to accept any such funds on behalf of the state, and to cooperate with the government of the United States or any agency or agencies thereof in the administration of the act of Congress and rules and regulations lawfully adopted thereunder.

(Enacted by Stats. 1976, Ch. 1010.)



12301

The State Treasurer is designated as the custodian of all funds received by the state from the government of the United States or of any agency or agencies thereof and he is authorized to receive, and provide for the proper custody of, all moneys so received.

(Enacted by Stats. 1976, Ch. 1010.)



12302

The funds received by the state under Sections 12020, 12220, and 12300 to 12307, inclusive, shall be expended by the officers or agency administering the program to carry out the provisions of the act of the Congress and rules and regulations lawfully adopted thereunder. These funds are exempt from Section 925.6 of the Government Code and shall be paid out by the Treasurer on warrants drawn by the Controller on claims submitted by the Superintendent of Public Instruction or the Board of Governors of the California Community Colleges.

(Amended by Stats. 1990, Ch. 1372, Sec. 100.)



12303

The assent of the state is given to the provisions in the act of Congress entitled “An act to promote the mining of potash on the public domain,” and approved by the President February 7, 1927, and to the provisions of the act of Congress entitled “An act to authorize exploration for and disposition of potassium,” approved by the President October 2, 1917.

(Enacted by Stats. 1976, Ch. 1010.)



12304

All money derived from bonuses, royalties, and rentals under the provisions of the acts of Congress referred to in Section 12303, or either of said acts, and apportioned under the acts, or either of said acts, to the state shall be received by the State Treasurer and by him paid to the school districts and community college districts of the state as provided in Sections 12303 to 12307, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



12305

The money shall be apportioned among the school districts and community college districts in which potash leases or deposits are situated in the proportion which the total amount of rents, royalties, and other payments made to the United States from potash leases or deposits in each district bears to the total amount paid to the United States from leases or deposits in all districts.

(Enacted by Stats. 1976, Ch. 1010.)



12306

If any potash deposit or lease or any part thereof is wholly located within the boundaries of two or more elementary, high or unified school districts, or community college districts, the districts shall share equally in the apportionments made under Section 12305 which are attributable to the lease or deposit or part thereof situated within their boundaries.

(Enacted by Stats. 1976, Ch. 1010.)



12306.5

Notwithstanding any other provision in this article or Section 2795 of the Public Resources Code, the Controller shall apportion money received pursuant to Section 12304 for potash deposits located in the Trona Joint Unified School District and the Kern Community College District as follows:

(a) Kern Community College District shall receive 15 percent of the total apportionment.

(b) Trona Joint Unified School District shall receive 85 percent of the total apportionment.

(Amended by Stats. 1987, Ch. 124, Sec. 1. Effective July 6, 1987. Applicable from July 1, 1986, by Sec. 2 of Ch. 124.)



12307

The payments shall be deposited in the general fund of the districts and shall be in addition to any other moneys paid or credited to the districts.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - State Treasurer

12320

The assent of the state is given to the provisions in the act of Congress entitled “An act to promote the mining of coal, phosphate, oil, oil shale, gas and sodium on the public domain,” and approved by the President, February 25, 1920.

All money derived from bonuses, royalties, and rentals under the act of Congress referred to in this section and apportioned under the act to the state, shall be received by the State Treasurer and by him credited to the State School Fund.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 4 - Participation in Federal Programs

12400

The governing board of a school district on behalf of any school maintained by the district and any county superintendent of schools are vested with all necessary power and authority to perform all acts necessary to receive the benefits and to expend the funds provided by any act of Congress heretofore or hereafter enacted, and with all necessary power and authority to cooperate with, or enter into agreements with, the government of the United States, or any agency or agencies thereof, and with the State Board of Education and with other school districts and private or public nonprofit organizations for the purpose of receiving the benefits and expending the funds provided by the acts of Congress, in accordance with the acts, or any rules or regulations adopted thereunder, or any state plan or rules or regulations of the State Board of Education adopted in accordance with the acts of Congress. Participation may also include the expenditure by the governing board of any school district or the county superintendent of schools of whatever funds may be required by the federal government as a condition to participation.

Participation in the act of Congress known as the “Emergency Employment Act of 1971” (P.L. 92-54) may be undertaken notwithstanding Section 44858.

(Amended by Stats. 1995, Ch. 758, Sec. 24. Effective January 1, 1996.)



12401

To the extent permitted by, and pursuant to, federal law, agreements may be entered into by the governing board of a school district without prior approval of the State Board of Education.

(Amended by Stats. 1990, Ch. 1372, Sec. 102.)



12402

The governing board of a school district, on behalf of any school maintained by the district, and any county superintendent of schools, is vested with all necessary power and authority to perform all acts necessary, provided the acts are consistent with other provisions contained in this code, to implement nutrition programs for the elderly, so long as there is available funding for the programs. Nutrition programs for the elderly shall include, but shall not be limited to, programs authorized pursuant to the McCarthy-Kennick Nutrition Program for the Elderly Act of 1972 as provided by Chapter 5.5 (commencing with Section 18325) of Part 6 of Division 9 of the Welfare and Institutions Code.

(Amended by Stats. 1990, Ch. 1372, Sec. 103.)



12403

All acts or proceedings heretofore taken, in connection with receiving the benefits or expending the funds provided by these acts of Congress are hereby ratified and confirmed.

(Enacted by Stats. 1976, Ch. 1010.)



12405

The governing board of any school district is authorized to accept the provisions of any act of Congress under which federal funds are available for purposes of this chapter, and may participate in any program provided thereunder in order to accept and expend the federal funds pursuant to the act of Congress and this chapter. Participation may include the expenditure by the district of whatever funds may be required by the federal government as a condition to participation.

(Amended by Stats. 1990, Ch. 1372, Sec. 105.)






CHAPTER 5 - Interstate Agreements

ARTICLE 1 - Interstate Agreement on Qualification of Educational Personnel

12500

The Interstate Agreement on Qualification of Educational Personnel is hereby entered into with all jurisdictions joining therein, in the form as follows:

Article I. Purpose, Findings, and Policy

1. The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

2. The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational manpower.

Article II. Definitions

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. “Educational personnel” means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2. “Designated state official” means the education official of a state selected by that state to negotiate and enter into, on behalf of his state, contracts pursuant to this agreement.

3. “Accept,” or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4. “State” means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

5. “Originating state” means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

6. “Receiving state” means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article III.

Article III. Interstate Educational Personnel Contracts

1. The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

4. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

6. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

Article IV. Approved and Accepted Programs

1. Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2. To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

Article V. Interstate Cooperation

The party states agree that:

1. They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article III of this agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

Article VI. Agreement Evaluation

The designated state officials of any party state may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes.

Article VII. Other Arrangements

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

Article VIII. Effect and Withdrawal

1. This agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

2. Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

3. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

Article IX. Construction and Severability

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the Constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the Constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.

(Repealed and added by Stats. 1981, Ch. 18, Sec. 2.)



12501

The “designated state official” for this state shall be the Superintendent of Public Instruction. He shall enter into contracts pursuant to Article III of the agreement only with the approval of the specific text thereof by the State Board of Education.

(Repealed and added by Stats. 1981, Ch. 18, Sec. 2.)






ARTICLE 2 - Compact for Education

12510

The Compact for Education is hereby entered into with all jurisdictions joining therein, in the form as follows:

Article I.  Purpose and Policy

(a) It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

(b) It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

(c) The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

Article II.  State Defined

As used in this compact, “state” means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Article III.  The Commission

(a) The Educational Commission of the States, hereinafter called “the commission,” is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor, two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed 10 nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

(b) The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(j).

(c) The commission shall have a seal.

(d) The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

(f) The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(g) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(h) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(i) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendments thereto, with the appropriate agency or officer in each of the party states.

(j) The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

Article IV.  Powers

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

Article V.  Cooperation with Federal Government

(a) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed 10 representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

(b) The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

Article VI.  Committees

(a) To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of 32 members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: 16 for 1 year and 16 for 2 years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two-term limitation.

(b) The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

(c) The commission may establish such additional committees as its bylaws may provide.

Article VII.  Finance

(a) The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission’s budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(b) The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula that takes equitable account of the populations and per capita income levels of the party states.

(c) The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(g) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to Article III(g) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VIII.  Eligible Parties; Entry Into and Withdrawal

(a) This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term “governor,” as used in this compact, shall mean the closest equivalent official of such jurisdiction.

(b) Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least 10 eligible party jurisdictions shall be required.

(c) Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

(d) Except for a withdrawal effective on December 31, 1967, in accordance with paragraph (c) of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article IX.  Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

(Repealed and added by Stats. 1981, Ch. 18, Sec. 2.)



12511

Pursuant to subdivision (i) of Article III of the compact, the commission shall file a copy of its bylaws and any amendment thereto with the Department of Education.

(Amended by Stats. 1998, Ch. 829, Sec. 20. Effective January 1, 1999.)



12512

The Member of the Assembly who shall serve upon the Educational Commission of the States representing the State of California shall be selected by the Speaker of the Assembly, and the Member of the Senate who shall serve thereon shall be selected by the Senate Committee on Rules. Each legislative member shall serve at the pleasure of the appointing power. For the purposes of this chapter, such Members of the Legislature shall constitute a joint interim legislative committee on the subject of this chapter and shall have the powers and duties imposed upon such committees by the Joint Rules of the Senate and Assembly.

(Repealed and added by Stats. 1981, Ch. 18, Sec. 2.)



12513

At the same time as the report rendered to the governors and legislatures of the states is made available in California pursuant to subdivision (j) of Article III of the compact, the California delegation to the Educational Commission of the States shall submit to the Governor and to the Legislature of this state a summary of its views that differ from the recommendations submitted by the Educational Commission of the States.

(Repealed and added by Stats. 1981, Ch. 18, Sec. 2.)



12514

The members of the California delegation to the Educational Commission of the States shall receive no salary, but shall receive actual and necessary expenses incurred in fulfilling their duties.

(Repealed and added by Stats. 1981, Ch. 18, Sec. 2.)



12515

Notwithstanding any provisions of the Compact for Education set out in Section 12510 to the contrary, the four persons to be appointed by the Governor of California to serve as members of the Educational Commission of the States, shall be the following:

(a) Either a member of the State Board of Education, or a member of a local school district governing board.

(b) Either the Superintendent of Public Instruction, or another individual representing the public school system of this state or private elementary and secondary schools of this state.

(c) An individual representing the public institutions of higher education in this state.

(d) An individual representing the private institutions of higher education in this state.

(Repealed and added by Stats. 1981, Ch. 18, Sec. 2.)



12515.5

For the 1981–82 fiscal year and each fiscal year thereafter, funding for the purpose of payment of annual dues for the support of the Educational Commission of the States shall be provided within the annual Budget Act appropriation to the State Department of Education.

(Repealed and added by Stats. 1981, Ch. 18, Sec. 2.)












PART 8.5 - THE CALIFORNIA CIVIL LIBERTIES PUBLIC EDUCATION ACT

CHAPTER 1 - General

13000

(a) This part shall be known and may be cited as the California Civil Liberties Public Education Act. The purpose of the California Civil Liberties Public Education Act is to sponsor public educational activities and development of educational materials to ensure that the events surrounding the exclusion, forced removal, and internment of civilians and permanent resident aliens of Japanese ancestry will be remembered, and so that the causes and circumstance of this and similar events may be illuminated and understood.

(b) The Legislature finds and declares that the federal Commission on Wartime Relocation and Internment of Civilians (CWRIC) was established by Congress in 1980 to “review the facts and circumstances surrounding Executive Order 9066, issued in February 19, 1942, and the impact of such Executive Order on American citizens and permanent residents... and to recommend appropriate remedies.” The CWRIC issued a report of its findings in 1983 with the reports “Personal Justice Denied” and “Personal Justice Denied-Part II, Recommendations.” The reports were based on information gathered “through 20 days of hearings in cities across the country, particularly the West Coast, hearing testimony from more than 750 witnesses: evacuees, former government officials, public figures, interested citizens, and historians and other professionals who have studied the subjects of Commission inquiry.”

(c) The lessons to be learned from the internment of Japanese-Americans during World War II are embodied in “Personal Justice Denied-Part II, Recommendations.” The CWRIC concluded as follows: “In sum, Executive Order 9066 was not justified by military necessity, and the decisions that followed from it-exclusion, detention, the ending of detention and the ending of exclusion-were not founded upon military considerations. The broad historical causes that shaped these decisions were race prejudice, war hysteria, and a failure of political leadership. Widespread ignorance about Americans of Japanese descent contributed to a policy conceived in haste and executed in an atmosphere of fear and anger at Japan. A grave personal injustice was done to the American citizens and resident aliens of Japanese ancestry who, without individual review or any probative evidence against them were excluded, removed and detained by the United States during World War II.”

(d) The Legislature further finds and declares that President Ronald Reagan signed into law the federal Civil Liberties Act of 1988 and declared during the signing ceremony that “This is a great day for America.” In that act the Congress declared as follows:

“The Congress recognizes that, as described in the Commission on Wartime Relocation and Internment of Civilians, a grave injustice was done to both citizens and permanent residents of Japanese ancestry by the evacuation, relocation, and internment of civilians during World War II. As the Commission documents, these actions were carried out without adequate security reasons and without any acts of espionage or sabotage documented by the Commission, and were motivated largely by racial prejudice, wartime hysteria, and a failure of political leadership. The excluded individuals of Japanese ancestry suffered enormous damages, both material and intangible, and there were incalculable loses in education and job training, all of which resulted in significant human suffering for which appropriate compensation has not been made. For these fundamental violations of the basic civil liberties and constitutional rights of these individuals of Japanese ancestry, the Congress apologizes on behalf of the Nation.”

(Added by Stats. 1998, Ch. 570, Sec. 1. Effective January 1, 1999.)






CHAPTER 2 - California Civil Liberties Public Education Grant Program

13015

(a) The State Librarian shall allocate grants pursuant to the program established by this part. The grants awarded under the program shall be awarded on a competitive basis.

(b) The State Librarian may contract with independent review panelists and establish an advisory panel to evaluate and make recommendations to the State Librarian based on grant applications.

(c) The State Librarian shall select as grant recipients applicants who meet all of the following criteria:

(1) Applicants demonstrate the capability to, administer and complete the proposed project within specified deadlines and within the specified budget.

(2) Applicants have the experience, knowledge, and qualifications to conduct quality educational activities regarding the exclusion and detention of Japanese-Americans during World War II.

(3) Projects link the Japanese-American exclusion and detention experience with the experiences of other populations so that the cause and circumstances of this and similar violations of civil rights or acts of injustice may be illuminated and understood.

(4) Projects are designed to maximize the long-term educational impact of this chapter.

(5) Projects build upon, contribute to, and expand upon, the existing body of educational and research materials on the exclusion and detention of Japanese-Americans during World War II.

(6) Projects include the variety of experiences regarding the exclusion and detention of Japanese-Americans and its impact before, during, and after, World War II including those Japanese-Americans who served in the military and those who were interned in Department of Justice camps.

(d) Applicants for grants pursuant to this section are encouraged to do each of the following:

(1) Involve former detainees, those excluded from the military area, and their descendants in the development and implementation of projects.

(2) Develop a strategy and plan for raising the level of awareness and understanding among the American public regarding the exclusion and detention of Japanese-Americans during World War II so that the causes and circumstances of this and similar events may be illuminated and understood.

(3) Develop a strategy and plan for reaching the broad, multicultural population through project activities.

(4) Develop local and regional consortia of organizations and individuals engaged in similar educational, research, and development efforts.

(5) Coordinate and collaborate with organizations and individuals engaging in similar educational, research, and development endeavors to maximize the effect of grants.

(6) Utilize creative and innovative methods and approaches in the research, development, and implementation of their projects.

(7) Seek matching funds, in-kind contributions, or other sources of support to supplement their proposal.

(8) Use a variety of media, including new technology, and the arts to creatively and strategically appeal to a broad American public while enhancing and enriching community-based educational efforts.

(9) Include in the grant application scholarly inquiry related to the variety of experiences and impact of the exclusion and detention of persons of Japanese ancestry during World War II, as well as its relationship to the experience of other populations so that the causes, circumstances, lessons, and contemporary applications of this and similar events will be illuminated and understood.

(10) Add relevant materials to or catalogue relevant materials in libraries and other repositories for the creation, publication, and distribution of bibliographies, curriculum guides, oral histories, and other resource directories and supporting the continued development of scholarly work on this subject by making a broad range of archival, library, and research materials more accessible to the American public.

(e) The State Librarian may adopt other criteria as it deems appropriate for its review of grant proposals. In reviewing projects for funding, scoring shall be based on an evaluation of all application materials: narratives, attachments, support letters, supplementary materials, and other materials that may be requested of applicants.

(Added by Stats. 1998, Ch. 570, Sec. 1. Effective January 1, 1999.)



13020

(a) In the review process, the State Librarian shall assign the following order of priority to the criteria set forth in subdivision (c) of Section 13015:

(1) Criteria set forth in paragraphs (1) to (4), inclusive, shall be given highest priority.

(2) Criteria set forth in paragraphs (5) to (6), inclusive, shall be given second priority.

(b) The State Librarian shall consider the overall breadth and variety of the field of applicants to determine the projects that would best fulfill its program and mission. Final grant awards may be for the full amount of the grant requests or for a portion of the grant request.

(c) Applicants for grants pursuant to this section may include any of the following:

(1) Nonprofit organizations exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code.

(2) Four-year colleges and universities.

(3) Cultural institutions, arts organizations, and community organizations.

(4) Individual artists, writers, journalists, scholars, and educators.

(5) Units of government.

(6) Consortia composed of any of the entities described in paragraphs (1) to (5), inclusive.

(d) Grants allocated pursuant to this section shall be provided for the general purpose of establishing a legacy of remembrance as part of a continuing process of recovery from World War II exclusion and detention and specifically to do one or both of the following:

(1) Educate the public regarding the history and the lessons of the World War II exclusion, removal, and detention of persons of Japanese ancestry through the development, coordination, and distribution of new educational materials and the development of curriculum materials to complement and augment resources currently available on this subject matter.

(2) Develop videos, plays, presentations, speaker bureaus, and exhibitions for presentation to elementary, secondary, and community college audiences.

(Added by Stats. 1998, Ch. 570, Sec. 1. Effective January 1, 1999.)



13025

On or before January 1, 2001, the State Librarian shall report to the Governor and the appropriate fiscal and policy committees of each house of the Legislature on the types of grants awarded and the accomplishments of the program established pursuant to this part.

(Added by Stats. 1998, Ch. 570, Sec. 1. Effective January 1, 1999.)



13030

(a) Funding for this program is subject to an appropriation for this purpose in the annual Budget Act or other act.

(b) Subject to an appropriation for this purpose in the annual Budget Act or other measure, the State Librarian shall review and identify programs with similar goals that may be combined with this project in the future.

(c) Subject to an appropriation in the annual Budget Act or other measure for this purpose, the State Librarian shall report to the Legislature by November 1, 2004, on the progress of the program and on the results of the review required by subdivision (b).

(Amended by Stats. 2003, Ch. 227, Sec. 6. Effective August 11, 2003.)









PART 8.7 - CALIFORNIA NATIVE AMERICAN PUBLIC EDUCATION GRANT PROGRAM

13040

(a) The State Librarian shall expend the funds allocated for the purposes of this part to develop, in consultation with the State Department of Education and the Curriculum Development and Supplemental Materials Commission related to history-social science curriculum framework and content standards, California Native American instructional resources for use in the public schools maintaining any combination of instructional settings from kindergarten to grade 12, inclusive.

(b) The State Librarian may award grants on a competitive basis or shall contract with instructional resource developers to prepare the instructional resources consistent with the state curriculum framework and content standards where the teaching of Native American history is identified, and shall consult with a broadly based group of experts to advise upon and review the instructional resources. The instructional resources shall be subject to Section 13041 and all other relevant statutes governing the content of educational materials prior to distribution to the public schools.

(c) In carrying out subdivision (b), the State Librarian is encouraged to do or enable each of the following, to the extent possible:

(1) Involve California Native Americans in the development of the instructional resources.

(2) Consult with local and regional consortia of organizations and individuals engaged in similar educational, research, and development efforts.

(3) Coordinate and collaborate with organizations and individuals engaging in similar educational, research, and development endeavors.

(4) Utilize creative and innovative methods and approaches in research for, and development of, the instructional resources.

(5) Seek matching funds, in-kind contributions, or other sources of support to supplement the funds provided in support of this part.

(6) Propose the use of a variety of media, including new technology and the arts, to creatively and strategically appeal to pupils while enhancing and enriching community-based educational efforts.

(7) Include scholarly inquiry related to the variety of experiences of California Native Americans.

(8) Add relevant materials to, or catalogue relevant materials in, libraries and other repositories for the creation, publication, and distribution of bibliographies, curriculum guides, oral histories, and other resource directories and supporting the continued development of scholarly work on this subject by making a broad range of archival, library, and research materials more accessible to the American public.

(Added by Stats. 2001, Ch. 870, Sec. 2. Effective October 14, 2001.)



13041

(a) The State Librarian shall submit to the Curriculum Development and Supplemental Materials Commission the instructional resources developed pursuant to Section 13040.

(b) The Curriculum Development and Supplemental Materials Commission shall hold a public hearing regarding the instructional resources and shall recommend them, along with any modifications that the commission determines to be appropriate, to the State Board of Education.

(c) (1) The State Board of Education shall hold a public hearing regarding the recommendation of the Curriculum Development and Supplemental Materials Commission pursuant to subdivision (b) and shall approve the instructional resources along with any modifications that the State Board of Education determines to be appropriate.

(2) The State Board of Education shall review the instructional resources approved pursuant to subdivision (c) in relation to the history-social science content standards adopted pursuant to Section 60605 and shall, at any subsequent revision, make adjustments, if any, to the content standards that it determines to be appropriate. The State Board of Education shall also ensure that the approved instructional resources are used as an advisory tool in developing the next revision of the history-social science curriculum framework and standards.

(d) Upon approval by the State Board of Education pursuant to subdivision (c), the instructional resources shall be made available to educators as efficiently and effectively as available funding will allow.

(Added by Stats. 2001, Ch. 870, Sec. 2. Effective October 14, 2001.)



13042

On or before January 1, 2003, the State Librarian shall report to the Governor and the appropriate fiscal and policy committees of each house of the Legislature on the use of funds provided for the purposes of this part.

(Added by Stats. 2001, Ch. 870, Sec. 2. Effective October 14, 2001.)






PART 9 - FINANCE

CHAPTER 1 - State School Fund

ARTICLE 1 - Sources, Conditions of Apportionments, Amounts of Support Per Average Daily Attendance

14000

It is the intent of the Legislature that the administration of the laws governing the financial support of the public school system in this state be conducted within the purview of the following principles and policies:

The system of public school support should be designed to strengthen and encourage local responsibility for control of public education. Local school districts should be so organized that they can facilitate the provision of full educational opportunities for all who attend the public schools. Local control is best accomplished by the development of strong, vigorous, and properly organized local school administrative units. It is the state’s responsibility to create or facilitate the creation of local districts of sufficient size to properly discharge local responsibilities and to spend the tax dollar effectively.

The system of public school support should assure that state, local, and other funds are adequate for the support of a realistic funding level. It is unrealistic and unfair to the less wealthy districts to provide for only a part of the financing necessary for an adequate educational program.

The system of public school support should permit and encourage local school districts to provide and support improved district organization and educational programs. The system of public school support should prohibit the introduction of undesirable organization and educational practices, and should discourage any of those practices now in effect. Improvement of programs in particular districts is in the interests of the state as a whole as well as of the people in individual districts, since the excellence of the programs in some districts will tend to bring about program improvement in other districts.

The system of public school support should make provision for the apportionment of state funds to local districts on a strictly objective basis that can be computed as well by the local districts as by the state. The principle of local responsibility requires that the granting of discretionary powers to state officials over the distribution of state aid and the granting to these officials of the power to impose undue restriction on the use of funds and the conduct of educational programs at the local level be avoided.

The system of public school support should effect a partnership between the state, the county, and school districts, with each participating equitably in accordance with its relative ability. The respective abilities should be combined to provide a financial plan between the state and the local agencies for public school support. Toward this support program, each county and district, through a uniform method, should contribute in accordance with its true financial ability.

The system of public school support should provide for essential educational opportunities for all who attend the public schools. Provision should be made in the financial plan for adequate financing of all educational services.

The broader based taxing power of the state should be utilized to raise the level of financial support in the properly organized but financially weak districts of the state, thus contributing greatly to the equalization of educational opportunity for the students residing therein. It should also be used to provide a minimum amount of guaranteed support to all districts, for that state assistance serves to develop among all districts a sense of responsibility to the entire system of public education in the state.

(Amended by Stats. 1990, Ch. 1372, Sec. 106.)



14002

Notwithstanding any other law, upon certification of the Superintendent, the Controller shall transfer from the General Fund to Section A of the State School Fund during each fiscal year the amount of moneys required to meet the amounts apportioned pursuant to subdivisions (e) and (g) of Section 2575, and Sections 2577, 42238.02, as implemented by Section 42238.03, and 42238.04 for each fiscal year. If all school districts and charter schools are funded pursuant to the provisions of Section 42238.02 and all county superintendents of schools are funded at or above the calculation made pursuant to subdivision (d) of Section 2575, appropriations for local control funding formula cost-of-living adjustments pursuant to Section 2574 and paragraph (2) of subdivision (d) of Section 42238.02 shall be subject to an appropriation in the annual Budget Act.

(Amended by Stats. 2013, Ch. 47, Sec. 3. Effective July 1, 2013.)



14002.1

Notwithstanding any other law, for purposes of determining (a) the amounts to be certified pursuant to Sections 14002 and 14004, (b) allocations made pursuant to Section 41301, (c) the apportionments required to be made pursuant to Sections 41330, 41332, and 41335, (d) revenue limits for school districts pursuant to Section 42238, as adjusted pursuant to Sections 42238.14, 42238.145, and 42238.146, and (e) revenue limits for county offices of education pursuant to Section 2558, as adjusted pursuant to Sections 2558.4, 2558.45, and 2558.46, the Superintendent of Public Instruction shall use the property tax estimates received from county auditors pursuant to Section 75.70 of the Revenue and Taxation Code.

(Amended by Stats. 2003, Ch. 227, Sec. 7. Effective August 11, 2003.)



14002.5

In making the computation prescribed by subdivision (b) of Section 14002, the Controller shall cumulatively increase the seventy-nine cents ($0.79) amount prescribed by that subdivision by 6 percent annually, and shall cumulatively increase the twenty-one dollar and fifty cents ($21.50) amount prescribed by that subdivision by 6 percent annually.

(Repealed and added by Stats. 1979, Ch. 282.)



14003

(a) Commencing with the 2010–11 fiscal year, on March 28 of each fiscal year in which the percentage growth in per capita General Fund revenues exceeds the percentage growth in California per capita personal income, the Controller shall transfer from the General Fund to Sections A and B of the State School Fund, as set forth in subdivision (c), the amount determined pursuant to paragraph (1) minus the amount determined pursuant to paragraph (2).

(1) The product of General Fund revenues from proceeds of taxes and one-half of the difference between the percentage growth in per capita General Fund revenues from proceeds of taxes and in California per capita personal income.

(2) The amount of the maintenance factor certified pursuant to Section 41207.2 that is allocated in the current year pursuant to subdivision (e) of Section 8 of Article XVI of the California Constitution.

(b) The amount transferred pursuant to subdivision (a) shall be in addition to amounts required to be allocated pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution.

(c) (1) Of the amount determined pursuant to subdivision (a), the Controller shall transfer 92 percent to Section A of the State School Fund. The Superintendent shall allocate the funds transferred pursuant to this paragraph in the following priority order:

(A) An amount not to exceed two hundred million dollars ($200,000,000) for the purposes of revenue limit equalization in a manner consistent with Section 42238.49 for the first fiscal year in which funds are transferred pursuant to this paragraph.

(B) Such amounts as necessary to reduce the revenue limit deficit factors set forth in Sections 2558.46 and 42238.146 until the deficit factors are reduced to zero.

(C) Any remaining amounts transferred pursuant to this paragraph shall be allocated as an equal increase per unit of average daily attendance in general purpose apportionments for purposes of Sections 2558, 42238, and 47633.

(2) Of the amount determined pursuant to subdivision (a), the Controller shall transfer 8 percent to Section B of the State School Fund. The Chancellor of the Community Colleges shall allocate the funds transferred pursuant to this paragraph in equal amounts for the following purposes:

(A) For purposes of career and technical education pursuant to Chapter 352 of the Statutes of 2005.

(B) As a proportionate increase in general purpose apportionments for community college districts.

(d) For purposes of determining the amount required pursuant to paragraph (2) or (3), as applicable, of subdivision (b) of Section 8 of Article XVI of the California Constitution for the following fiscal year, all amounts transferred in the prior fiscal year pursuant to this section shall be deemed allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B for that prior fiscal year.

(e) The sum of the amounts transferred pursuant to this section plus the sum of the amounts of the maintenance factor certified pursuant to Section 41207.2 that is allocated pursuant to subdivision (e) of Section 8 of Article XVI of the California Constitution shall not exceed the total amount of eleven billion two hundred twelve million nine hundred nine thousand dollars ($11,212,909,000) less any maintenance factor amount that is allocated for the 2009–10 fiscal year.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 3, Sec. 2. Effective July 28, 2009. Conditionally inoperative as prescribed in Sec. 7 of Ch. 3.)



14004

In addition to all other funds appropriated and transferred to Section A of the State School Fund, the Controller shall annually transfer from the General Fund to Section A of this State School Fund for apportionment during the fiscal year a total amount per pupil in average daily attendance during the preceding fiscal year credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state as certified by the Superintendent of Public Instruction of fourteen cents ($0.14).

(Repealed and added by Stats. 1979, Ch. 282.)



14004.5

(a) In addition to all other funds appropriated and transferred to Section A of the State School Fund, the Controller shall annually transfer from the General Fund to Section A of the State School Fund for apportionment during the fiscal year a total amount per pupil in average daily attendance during the preceding fiscal year credited to all elementary, high, and unified school districts and to all the county superintendents of schools in the state as certified by the Superintendent of Public Instruction, of twenty-one dollars and eighty cents ($21.80) for fiscal year 1978–79 and thirty-four dollars and fifty-one cents ($34.51) for fiscal year 1979–80, for apportionments allowed pursuant to Article 5 (commencing with Section 56300) of Chapter 2 of Part 30.

(b) Funds appropriated pursuant to this section and funds available pursuant to Section 41301 shall be used for Part 30 (commencing with Section 56000), including the Master Plan for Special Education (Chapter 2 (commencing with Section 56300) of Part 30). For the 1977–78 fiscal year, the superintendent shall adjust all special education allowances not previously adjusted pursuant to Chapter 219 of the Statutes of 1977 by 6 percent.

It is the intent of the Legislature that, pursuant to the provisions of Chapter 1247 of the Statutes of 1977, and subject to future budget acts, the funds provided in subdivision (a) for the purpose of providing special education services pursuant to Section 56300 shall be sixty-three dollars and fifty-six cents ($63.56) for the 1980–81 fiscal year and one hundred thirteen dollars and eighty-two cents ($113.82) for the 1981–82 fiscal year.

(Amended by Stats. 1995, Ch. 91, Sec. 24. Effective January 1, 1996.)



14005

(a) The amount to be transferred to Section A of the State School Fund under Section 14002 shall in each fiscal year be adjusted for errors of average daily attendance reported in prior fiscal years. Adjustment of such errors will be subject to the time limitations as provided in Section 41341. Such adjustments with regard to the amount to be transferred to Section A of the State School Fund shall be at the state’s rate of contribution under Section 14002 in effect in the fiscal year to which the error applied, and shall be applied in accordance with the purposes set forth under Section 41300. The amount of any adjustment shall not, however, cause the amount to be transferred to Section A of the State School Fund during any fiscal year under Section 14002 to be less than one hundred eighty dollars ($180) per pupil in average daily attendance during the preceding fiscal year credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state.

(b) If in any fiscal year the amount transferred to Section A of the State School Fund under Section 41304 is reported to be in error, the Superintendent of Public Instruction shall notify the Controller of such error, and he shall add to or withhold from the next apportionment moneys due the district by transfers from or returns to the General Fund of such erroneous amounts.

(Repealed and added by Stats. 1979, Ch. 282.)



14007

In addition to all other funds appropriated and transferred to Section A of the State School Fund, the Controller shall annually transfer from the General Fund to Section A of the State School Fund for apportionment during the fiscal year a total amount of nine cents ($0.09) per pupil in average daily attendance during the preceding fiscal year credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state, as certified by the Superintendent of Public Instruction, for the purposes of Section 41301.5.

(Repealed and added by Stats. 1979, Ch. 282.)



14020.1

Instructional Improvement and Accountability

The amount transferred to Section B of the State School Fund pursuant to Section 8.5 of Article XVI of the State Constitution shall to the maximum extent feasible be expended or encumbered during the year received solely for the purposes of instructional improvement and accountability.

(a) For the purposes of this section, “instructional improvement and accountability” shall mean expenditures for instructional activities for college sites which directly benefit the instruction of students and shall be limited to expenditures for the following:

(1) Programs which require individual assessment and counseling of students for the purpose of designing a curriculum for each student and establishing a period of time within which to achieve the goals of that curriculum and the support services needed to achieve these goals, provided that any such program shall first have been approved by the Board of Governors of Community Colleges.

(2) Instructional supplies, instructional equipment, and instructional materials and support services necessary to improve campus conditions.

(3) Faculty development which improves instruction and increases the quality and effectiveness of instructional staff, as mutually determined by faculty and the community college district governing board.

(4) Compensation of faculty.

(b) Funds transferred to each community college district pursuant to this section shall be deposited in a separate account and shall be maintained and appropriated separately from funds from all other sources. Funds appropriated pursuant to this section shall supplement other resources of each community college district and shall not supplant funds appropriated from any other source.

(Added November 8, 1988, by initiative Proposition 98, Sec. 10. Note: Prop. 98 is titled The Classroom Instructional Improvement and Accountability Act.)



14022

(a) For the purposes of Section 8 and Section 8.5 of Article XVI of the California Constitution, ’enrollment’ shall mean:

(1) In community college districts, full-time equivalent students receiving services, and

(2) In school districts, average daily attendance when students are counted as average daily attendance and average daily attendance equivalents for services not counted in average daily attendance.

(b) Determination of enrollment shall be based upon actual data from prior years and for the next succeeding year such enrollments shall be estimated enrollments adjusted for actual data as actual data becomes available.

(Added November 8, 1988, by initiative Proposition 98, Sec. 11.)



14022.3

(a) For purposes of calculating “increases in enrollment” pursuant to paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution, the term “enrollment” for school districts, community college districts, and state agencies providing direct elementary and secondary level instructional services means the sum of the following:

(1) Second principal apportionment regular average daily attendance for kindergarten and grades 1 to 12, inclusive, as defined in subdivision (b) of Section 42238.5, and as adjusted for any average daily attendance audit findings.

(2) Annual average daily attendance for county offices of education, as calculated pursuant to subdivision (c) of Section 41601, and as adjusted for any average daily attendance audit findings.

(b) Any determination or computation of enrollment for purposes of this section shall be based upon actual data from prior years. For the next succeeding year, any determination or computation of enrollment for purposes of this section shall be the estimated enrollment, adjusted as actual data become available.

(Amended (as added by Stats. 1989, Ch. 83) by Stats. 1993, Ch. 66, Sec. 5. Effective June 30, 1993.)



14022.5

(a) For purposes of Section 8.5 of Article XVI of the California Constitution, the term “enrollment” shall have the following meaning for school districts, community college districts, and state agencies providing direct elementary and secondary level instructional services:

(1) In school districts:

(A) The average daily attendance of each school district reported for the second principal apportionment pursuant to Section 41601.

(B) The annual average daily attendance for adult education programs and classes, as determined under subdivision (d) of Section 41601.

(C) The annual average daily attendance for regional occupational centers and programs, as determined under subdivision (d) of Section 41601.

(D) The average daily attendance of apprentices enrolled in any class and reported pursuant to Section 8150, except that one unit of average daily attendance, for purposes of this paragraph, shall equal 525 hours of apprenticeship instruction in an apprenticeship program operated pursuant to Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(E) (i) The annual average daily attendance for children enrolled in a state preschool program under the Child Care and Development Services Act (Chapter 2 (commencing with Section 8200) of Part 6), except that one unit of average daily attendance, for purposes of this clause, shall equal 700 hours of child care or preschool services.

(ii) The annual average daily attendance for children enrolled in any other program under the Child Care and Development Services Act (Chapter 2 (commencing with Section 8200) of Part 6), except that one unit of average daily attendance, for purposes of this clause, shall equal 250 days of child care services. For the purposes of this clause, less than four hours per day of child care services shall be defined as one-half day, from four up to six and one-half hours per day shall be defined as three-fourths day, and six and one-half hours or more per day shall be defined as one full day.

(F) The annual average daily attendance of pupils enrolled in summer school, computed pursuant to Section 42239, except that one unit of average daily attendance shall equal 700 hours of summer school instruction in an approved summer school program.

(G) The annual average daily attendance for pupils enrolled in an educational program offered by a county office of education, as determined pursuant to subdivisions (b) and (c) of Section 41601.

(2) In community college districts:

(A) The annual average daily attendance of a community college district computed pursuant to Chapter 4 (commencing with Section 84500) of Part 50, until Section 84750 becomes operative, and thereafter the number of full-time equivalent students as computed pursuant to Section 84750.

(B) The annual average daily attendance for evening community college programs designated as adult schools pursuant to Section 78401, as determined pursuant to Section 78405.

(C) The annual average daily attendance of apprentices enrolled in any class and reported pursuant to Section 8150, except that one unit of average daily attendance, for purposes of this paragraph, shall equal 525 hours of apprenticeship instruction in an apprenticeship program operated pursuant to Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(3) In state agencies that provide direct elementary and secondary level instructional services:

(A) The annual average daily attendance equivalent for pupils enrolled in the State Schools for the Handicapped pursuant to Part 32 (commencing with Section 59000).

(B) The annual average daily attendance equivalent for pupils attending an educational program administered by the Department of the Youth Authority pursuant to Article 6 (commencing with Section 1120) and Article 10 (commencing with Section 1250) of Part 1 of Division 2 of Chapter 3 of the Welfare and Institutions Code.

(C) The annual average daily attendance equivalent for pupils in the state hospitals operated by the State Department of Developmental Services pursuant to Chapter 8 (commencing with Section 56850) of Part 30.

(b) Any determination or computation of enrollment for purposes of this section shall be based upon actual data from prior years. For the next succeeding year, any determination or computation of enrollment for purposes of this section shall be the estimated enrollment, adjusted as actual data become available.

(c) This section shall remain in effect only until July 1, 1990, and as of that date is repealed, unless Senate Constitutional Amendment No. 1 is ratified by the voters at the statewide election to be held on June 5, 1990.

(Added by Stats. 1989, Ch. 82, Sec. 2. Effective June 30, 1989. See prevailing Section 14022.5 (added by Stats. 1989, Ch. 83) as amended by Stats. 1989, Ch. 92. Note: Repeal condition failed; SCA 1 was adopted June 5, 1990, as Prop. 111.)



14022.5-1

(a) For purposes of Section 8.5 of Article XVI of the California Constitution, the term “enrollment” shall have the following meaning for school districts, community college districts, and state agencies providing direct elementary and secondary level instructional services:

(1) In school districts:

(A) The average daily attendance of each school district reported for the second principal apportionment pursuant to Section 41601.

(B) The annual average daily attendance for adult education programs and classes, as determined under subdivision (d) of Section 41601.

(C) The annual average daily attendance for regional occupational centers and programs, as determined under subdivision (d) of Section 41601.

(D) The average daily attendance of apprentices enrolled in any class and reported pursuant to Section 8150, except that one unit of average daily attendance, for purposes of this paragraph, shall equal 525 hours of apprenticeship instruction in an apprenticeship program operated pursuant to Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(E) (i) The annual average daily attendance for children enrolled in a state preschool program under the Child Care and Development Services Act (Chapter 2 (commencing with Section 8200) of Part 6), except that one unit of average daily attendance, for purposes of this clause, shall equal 700 hours of preschool services.

(ii) The annual average daily attendance for children enrolled in any other program under the Child Care and Development Services Act (Chapter 2 (commencing with Section 8200) of Part 6), except that one unit of average daily attendance, for purposes of this clause, shall equal 250 days of services. For the purposes of this clause, less than four hours per day of services shall be defined as one-half day, from four up to six and one-half hours per day shall be defined as three-fourths day, and six and one-half hours or more per day shall be defined as one full day.

(F) The annual average daily attendance of pupils enrolled in summer school, computed pursuant to Section 42239, except that one unit of average daily attendance shall equal 700 hours of summer school instruction in an approved summer school program.

(G) The annual average daily attendance for pupils enrolled in an educational program offered by a county office of education, as determined pursuant to subdivisions (b) and (c) of Section 41601.

(2) In community college districts:

(A) The annual average daily attendance of a community college district computed pursuant to Chapter 4 (commencing with Section 84500) of Part 50, until Section 84750 becomes operative, and thereafter the number of full-time equivalent students as computed pursuant to Section 84750.

(B) The annual average daily attendance for evening community college programs designated as adult schools pursuant to Section 78401, as determined pursuant to Section 78405.

(C) The annual average daily attendance of apprentices enrolled in any class and reported pursuant to Section 8150, except that one unit of average daily attendance, for purposes of this paragraph, shall equal 525 hours of apprenticeship instruction in an apprenticeship program operated pursuant to Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(3) In state agencies that provide direct elementary and secondary level instructional services:

(A) The annual average daily attendance equivalent for pupils enrolled in the State Schools for the Handicapped pursuant to Part 32 (commencing with Section 59000).

(B) The annual average daily attendance equivalent for pupils attending an educational program administered by the Department of the Youth Authority pursuant to Article 6 (commencing with Section 1120) and Article 10 (commencing with Section 1250) of Part 1 of Division 2 of Chapter 3 of the Welfare and Institutions Code.

(C) The annual average daily attendance equivalent for pupils in the state hospitals operated by the State Department of Developmental Services pursuant to Chapter 8 (commencing with Section 56850) of Part 30.

(b) Any determination or computation of enrollment for purposes of this section shall be based upon actual data from prior years. For the next succeeding year, any determination or computation of enrollment for purposes of this section shall be the estimated enrollment, adjusted as actual data become available.

(c) This section shall remain in effect only until July 1, 1990, and as of that date is repealed, unless Senate Constitutional Amendment No. 1 is ratified by the voters at the statewide election to be held on June 5, 1990.

(Amended (as added by Stats. 1989, Ch. 83) by Stats. 1989, Ch. 92, Sec. 1. Effective July 6, 1989. Note: Repeal condition failed; SCA 1 was adopted June 5, 1990, as Prop. 111.)






ARTICLE 2 - Maintenance, Amount and Manner of Drawing Warrants

14040

The Controller shall keep a separate account of the State School Fund, and of the interest and income thereof, together with such money as is raised by special tax or otherwise for school purposes.

(Enacted by Stats. 1976, Ch. 1010.)



14041

(a) The Controller shall draw warrants on the State Treasury in favor of the county treasurer of each county in each month of each year in the amounts and manner prescribed in this section so as to provide in each warrant a portion of the total amount certified by the Superintendent as apportioned under the provisions of Sections 41330 to 41343, inclusive, and Chapter 4 (commencing with Section 41600) and Chapter 5 (commencing with Section 41760.2) and Article 2 (commencing with Section 42238) of Chapter 7 of Part 24 of Division 3 of Title 2, during the fiscal year from the State School Fund to the school districts under the jurisdiction of the county superintendent of schools of the county, to the county school service fund, and to the county school tuition fund of the county.

(1) Warrants for amounts allowed to county school service funds under subdivisions (a) and (b) of Section 14054 shall be for amounts equal to 5 percent in July, 5 percent in August, and 9 percent in each remaining month of the fiscal year of the amounts certified by the Superintendent as a part of the advance apportionment.

(2) Warrants for amounts apportioned to school districts and county school service funds for classes maintained by county superintendents of schools and to the county school tuition funds shall be for amounts equal to 5 percent in July, 5 percent in August, and 9 percent in September, October, November, December, and January, of the amounts certified by the Superintendent as a part of the advance apportionment.

(3) Warrants in the months of February to May, inclusive, shall be for amounts equal to one-fifth of the difference between the amounts certified by the Superintendent for school districts and county school service funds for classes maintained by county superintendents of schools and county school tuition funds as the first principal apportionment and the amounts required by paragraph (2).

(4) Warrants for the month of June shall be for amounts equal to the difference between the amounts certified by the Superintendent for school districts and county school service funds for classes maintained by county superintendents of schools and county school tuition funds as the second principal apportionment and the amounts required by paragraphs (2) and (3).

(5) Warrants in the months of July and August shall include 5 percent of the estimated total amounts of the special purpose apportionment, as determined by the Superintendent. Warrants in the months of September to November, inclusive, shall include 9 percent of the estimated total amounts of the special purpose apportionment, as determined by the Superintendent. Warrants in December shall include 9 percent of the amounts certified by the Superintendent as the special purpose apportionment, as adjusted, if necessary, to correct excesses or deficiencies in the estimates made for purposes of the warrants in the months of September to November, inclusive. An additional 9 percent of the amounts of the special purpose apportionment shall be included in the warrants for the months from January to June, inclusive.

(6) Warrants in June shall include the total amounts certified by the Superintendent as the final apportionment.

(7) Notwithstanding paragraph (2) to the contrary, for school districts that reported less than 5,000 units of average daily attendance in the 1979–80 fiscal year and that received 39 percent or more, but less than 75 percent, of their total revenue limits from local property taxes in that fiscal year, warrants for amounts apportioned to the school districts shall be for amounts equal to 15 percent in July, August, September, and October; zero percent in November and December; and 6 percent in January of the amounts certified by the Superintendent as a part of the advance apportionment. Warrants for amounts apportioned to the school districts for the months of February to May, inclusive, shall be in accordance with paragraph (3), and for the month of June, shall be in accordance with paragraph (4).

(8) Notwithstanding paragraph (2) or (7) to the contrary, for school districts which reported less than 5,000 units of average daily attendance in the 1979–80 fiscal year and which received 75 percent or more of their total revenue limits from local property taxes in that fiscal year, warrants for amounts apportioned to the school districts shall be for amounts equal to 15 percent in July; 30 percent in August and September; 15 percent in October; zero percent in November and December; 6 percent in January; and zero percent in February, March, April, and May, of the amounts certified by the Superintendent as a part of the advance apportionment. Warrants for the month of June shall be in accordance with paragraph (4).

(9) (A) Notwithstanding any other law, for the 2012–13 fiscal year only, for purposes of warrants drawn on the State Treasury pursuant to this section, the amount certified by the Superintendent as the advance apportionment and first principal apportionment shall include the following reduction:

(i) The Superintendent shall multiply six billion nine hundred twenty-one million five hundred twenty-two thousand dollars ($6,921,522,000) by the ratio of the revenue limit or charter school general purposes funding for each county office of education, school district, or charter school, to the statewide total of revenue limit and charter school general purpose funding.

(ii) For each county office of education, school district, or charter school, the Superintendent shall subtract the amount calculated in clause (i) from the apportionments calculated pursuant to Sections 2558, 42238, and 47633.

(B) Notwithstanding any other law, for the 2012–13 fiscal year, the Superintendent shall delay the second principal apportionment calculated pursuant to Section 41335 from July 2, 2013, to July 15, 2013, to account for all revenues remitted to school districts and county offices of education pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution. The Superintendent shall ensure that the second principal apportionment calculated pursuant to Section 41335 accounts for the difference between the amount distributed pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution and the offsets listed in subparagraph (A). Nothing in this section shall delay the payment of warrants to school districts and county offices of education 10 days before the close of the state’s fiscal year pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(10) Notwithstanding paragraph (1), (3), or (7), for the 2012–13 fiscal year only, the Superintendent shall reduce the June warrants for any amounts received pursuant to Sections 34179.5 and 34179.6 of the Health and Safety Code. This reduction shall constitute the entire amount distributed pursuant to Sections 34179.5 and 34179.6 of the Health and Safety Code and offset pursuant to subparagraph (B) of paragraph (6) of subdivision (h) of Section 42238, paragraph (6) of subdivision (c) of Section 2558, and Section 56836.08.

(b) The drawing of the warrants required to be drawn during any one of the months mentioned may be postponed by the Controller for not to exceed 30 days, but the total amounts due the several counties during any fiscal year shall be paid within the fiscal year. The warrants shall be paid by the Treasurer from the State School Fund and are not subject to Section 925.6 of the Government Code.

(c) This section shall become inoperative on December 15, 2012, and, as of January 1, 2013, is repealed, only if the Schools and Local Public Safety Protection Act of 2012 (Attorney General reference number 12–0009) is not approved by the voters at the November 6, 2012, statewide general election, or if the provisions of that act that modify personal income tax rates do not become operative due to a conflict with another initiative measure that is approved at the same election and receives a greater number of affirmative votes.

(Amended by Stats. 2012, Ch. 38, Sec. 25. Effective June 27, 2012. Note: Conditions, in subd. (c), for inoperation and repeal failed; Prop. 30 was approved on Nov. 6, 2012.)



14041.1

(a) Except as provided pursuant to subdivision (b), notwithstanding paragraphs (1) and (2) of subdivision (a) and subdivision (b) of Section 14041, for the 2008–09 fiscal year only:

(1) Warrants for amounts allowed to the county school service funds under subdivisions (a) and (b) of Section 14054 shall be for amounts equal to 0.9 percent in July, 12 percent in August, 15.1 percent in September, and 8 percent in each remaining month of the fiscal year of the amounts certified by the Superintendent as a part of the advance apportionment.

(2) Warrants for amounts apportioned to school districts and county school service funds for classes maintained by county superintendents of schools and to the county school tuition funds shall be for amounts equal to 0.9 percent in July, 12 percent in August, 13.1 percent in September, and 8 percent in October, November, December, and January, of the amounts certified by the Superintendent as a part of the advance apportionment.

(b) Notwithstanding subdivision (a) and subject to the approval of the Director of Finance, the Controller shall issue warrants pursuant to Section 14041 that include the full amount of the apportionment payments for the month of July for a local educational agency for which the county superintendent of schools certifies to the Superintendent of Public Instruction and to the Director of Finance on or before May 15, 2008, that the deferral of warrants pursuant to subdivision (a) will result in qualifying the local educational agency for an emergency apportionment pursuant to Article 2 (commencing with Section 41320) of Chapter 3 of Part 24 of Division 3 of Title 2.

(Added by Stats. 2008, 3rd Ex. Sess., Ch. 2, Sec. 2. Effective February 16, 2008.)



14041.5

(a) Notwithstanding subdivision (a) of Section 14041, for the 2002–03 fiscal year to the 2013–14 fiscal year, inclusive, warrants for the principal apportionments for the month of June instead shall be drawn in July of the same calendar year pursuant to the certification made pursuant to Section 41335.

(b) Except as provided in subdivisions (c) and (d), for purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the warrants drawn pursuant to subdivision (a) shall be deemed to be “General Fund revenues appropriated to school districts,” as defined in subdivision (c) of Section 41202 for the fiscal year in which the warrants are drawn and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B” as defined in subdivision (e) of Section 41202, for the fiscal year in which the warrants are drawn.

(c) For the 2003–04 school year, the amount of apportionments for revenue limits computed pursuant to Section 42238 from any of the apportionments made pursuant to Section 14041 that are deemed “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 for the following fiscal year and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B” as defined in subdivision (e) of Section 41202, for the 2004–05 fiscal year shall be seven hundred twenty-six million two hundred seventy thousand dollars ($726,270,000). Any amount in excess of seven hundred twenty-six million two hundred seventy thousand dollars ($726,270,000) that is apportioned in July of 2004 is deemed “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 for the 2003–04 fiscal year and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B” as defined in subdivision (e) of Section 41202, for the 2003–04 fiscal year.

(d) For the 2004–05 school year to the 2007–08 school year, inclusive, the amount of apportionments for revenue limits computed pursuant to Section 42238 from any of the apportionments made pursuant to Section 14041 that are deemed “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 for the following fiscal year and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B” as defined in subdivision (e) of Section 41202, for the following fiscal year shall be seven hundred fifteen million one hundred eighteen thousand dollars ($715,118,000). Any amount in excess of seven hundred fifteen million one hundred eighteen thousand dollars ($715,118,000) that is apportioned in July of any year is deemed “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 for the prior fiscal year and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B” as defined in subdivision (e) of Section 41202, for the prior fiscal year.

(e) For the 2008–09 school year to the 2013–14 school year, inclusive, the amount of apportionments for revenue limits computed pursuant to Section 42238 from any of the apportionments made pursuant to Section 14041 that are deemed “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 for the following fiscal year and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B” as defined in subdivision (e) of Section 41202, for the following fiscal year shall be one billion one hundred one million six hundred fifty-five thousand dollars ($1,101,655,000). Any amount in excess of one billion one hundred one million six hundred fifty-five thousand dollars ($1,101,655,000) that is apportioned in July of any year is deemed “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 for the prior fiscal year and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B” as defined in subdivision (e) of Section 41202, for the prior fiscal year.

(Amended by Stats. 2014, Ch. 32, Sec. 18. Effective June 20, 2014.)



14041.6

(a) Notwithstanding subdivision (a) of Section 14041, or any other law, for the 2008–09 fiscal year, warrants for the principal apportionments for the month of February in the amount of two billion dollars ($2,000,000,000) instead shall be drawn in July of the same calendar year pursuant to the certification made pursuant to Section 41339.

(b) Notwithstanding subdivision (a) of Section 14041, or any other law, for the 2009–10 fiscal year, warrants for the principal apportionments for the month of February in the amount of two billion dollars ($2,000,000,000) instead shall be drawn in July of the same calendar year and warrants for the month of April in the amount of six hundred seventy-eight million six hundred eleven thousand dollars ($678,611,000) and for the month of May in the amount of one billion dollars ($1,000,000,000) instead shall be drawn in August pursuant to the certification made pursuant to Section 41339.

(c) Notwithstanding subdivision (a) of Section 14041, or any other law, for the 2010–11 fiscal year, warrants for the principal apportionments for the month of February in the amount of two billion dollars ($2,000,000,000), for the month of April in the amount of four hundred nineteen million twenty thousand dollars ($419,020,000), for the month of May in the amount of eight hundred million dollars ($800,000,000), and for the month of June in the amount of five hundred million dollars ($500,000,000) instead shall be drawn in July of the same calendar year and warrants for the month of April in the amount of six hundred seventy-eight million six hundred eleven thousand dollars ($678,611,000) and for the month of May in the amount of one billion dollars ($1,000,000,000) instead shall be drawn in August pursuant to the certification made pursuant to Section 41339.

(d) Notwithstanding subdivision (a) of Section 14041, or any other law, for the 2011–12 fiscal year, warrants for the principal apportionments for the month of February in the amount of two billion dollars ($2,000,000,000), for the month of April in the amount of four hundred nineteen million twenty thousand dollars ($419,020,000), for the month of May in the amount of eight hundred million dollars ($800,000,000), and for the month of June in the amount of five hundred million dollars ($500,000,000) instead shall be drawn in July of the same calendar year and warrants for the month of March in the amount of one billion three hundred million dollars ($1,300,000,000) and for the month of April in the amount of one billion four hundred forty-two million four hundred five thousand dollars ($1,442,405,000) and for the month of May in the amount of one billion dollars ($1,000,000,000) instead shall be drawn in August pursuant to the certification made pursuant to Section 41339.

(e) Notwithstanding subdivision (a) of Section 14041, or any other law, for the 2012–13 fiscal year, warrants for the principal apportionments for the month of February in the amount of five hundred thirty-one million seven hundred twenty thousand dollars ($531,720,000), for the month of April in the amount of five hundred ninety-four million seven hundred forty-eight thousand dollars ($594,748,000), for the month of May in the amount of one billion nine hundred seventy-six million seven hundred one thousand dollars ($1,976,701,000), and for the month of June in the amount of five hundred million dollars ($500,000,000) instead shall be drawn in July of the same calendar year and warrants for the month of March in the amount of one billion twenty-nine million four hundred ninety-three thousand dollars ($1,029,493,000) and for the month of April in the amount of seven hundred sixty-three million seven hundred ninety-four thousand dollars ($763,794,000) instead shall be drawn in August pursuant to the certification made pursuant to Section 41339.

(f) Notwithstanding subdivision (a) of Section 14041, or any other law, for the 2013–14 fiscal year, warrants for the principal apportionments for the month of April in the amount of nine hundred seventeen million five hundred forty-two thousand dollars ($917,542,000), for the month of May in the amount of two billion one hundred fifty-two million four hundred thirty thousand dollars ($2,152,430,000), and for the month of June in the amount of five hundred million dollars ($500,000,000) instead shall be drawn in July of the same calendar year pursuant to the certification made pursuant to Section 41339.

(g) Notwithstanding subdivision (a) of Section 14041, or any other law, for the 2013–14 fiscal year, warrants for the principal apportionments for the month of May in the amount of two hundred million dollars ($200,000,000) and for the month of June in the amount of six hundred ninety-nine million four hundred seventy-three thousand dollars ($699,473,000) instead shall be drawn in July of the same calendar year pursuant to the certification made pursuant to Section 41339. The Superintendent shall allocate this deferred amount and repayment to local educational agencies based on their proportionate share of funding appropriated to local educational agencies pursuant to Section 92 of Chapter 38 of the Statutes of 2012.

(h) Notwithstanding subdivision (a) of Section 14041, or any other law, for the 2014–15 fiscal year, warrants for the principal apportionments for the month of June in the amount of eight hundred ninety-seven million one hundred eighty-four thousand dollars ($897,184,000) instead shall be drawn in July of the same calendar year pursuant to the certification made pursuant to Section 41339.

(i) Except as provided in subdivisions (c) and (e) of Section 41202, for purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the warrants drawn pursuant to subdivisions (a) to (h), inclusive, shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, for the fiscal year in which the warrants are drawn and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the fiscal year in which the warrants are drawn.

(j) Notwithstanding subdivision (i), for purposes of making the computations required by Section 8 of Article XVI of the California Constitution, one billion five hundred ninety million four hundred forty-nine thousand dollars ($1,590,449,000) of the warrants drawn in August of 2013 pursuant to subdivision (e) shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, for the 2012–13 fiscal year, and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the 2012–13 fiscal year.

(k) Notwithstanding subdivision (i) of this section and subdivision (e) of Section 14041.5, for purposes of making the computations required by Section 8 of Article XVI of the California Constitution, one billion two hundred ninety-four million seven hundred twenty thousand dollars ($1,294,720,000) of the warrants drawn in July 2014 pursuant to subdivisions (f) and (g) of this section and subdivision (e) of Section 14041.5 shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, for the 2012–13 fiscal year, and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the 2012–13 fiscal year.

(l) Notwithstanding subdivision (i) of this section and subdivision (e) of Section 14041.5, for purposes of making the computations required by Section 8 of Article XVI of the California Constitution, two billion seven hundred eighty million five hundred twenty-six thousand dollars ($2,780,526,000) of the warrants drawn in July 2014 pursuant to subdivisions (f) and (g) of this section and subdivision (e) of Section 14041.5 shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, for the 2013–14 fiscal year, and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the 2013–14 fiscal year.

(Amended by Stats. 2014, Ch. 32, Sec. 19. Effective June 20, 2014.)



14041.65

(a) Notwithstanding subdivision (a) of Section 14041.6, for the 2010–11 fiscal year only, warrants for the principal apportionments for the month of February in the amount of twenty-four million seven hundred thousand dollars ($24,700,000) instead shall be drawn in July of the same calendar year pursuant to the certification made pursuant to Section 41339.

(b) Notwithstanding subdivision (a) of Section 14041.6, for the 2010–11 fiscal year only, warrants for the principal apportionments for the month of February in the amount of one billion four hundred five million five hundred thousand dollars ($1,405,500,000) instead shall be drawn in August of the same calendar year pursuant to the certification made pursuant to Section 41339.

(c) Notwithstanding subdivision (a) of Section 14041.6, for the 2010–11 fiscal year only, warrants for the principal apportionments for the month of February in the amount of five hundred sixty-nine million eight hundred thousand dollars ($569,800,000) instead shall be drawn in September of the same calendar year pursuant to the certification made pursuant to Section 41339.

(d) Notwithstanding subdivision (c) of Section 14041.6, for the 2010–11 fiscal year only, warrants for the principal apportionments for the month of April in the amount of four hundred nineteen million twenty thousand dollars ($419,020,000) instead shall be drawn in September of the same calendar year pursuant to the certification made pursuant to Section 41339.

(e) Notwithstanding subdivision (c) of Section 14041.6, for the 2010–11 fiscal year only, warrants for the principal apportionments for the month of May in the amount of eight hundred million dollars ($800,000,000) instead shall be drawn in September of the same calendar year pursuant to the certification made pursuant to Section 41339.

(Added by Stats. 2011, Ch. 7, Sec. 15. Effective March 24, 2011.)



14041.7

(a) Commencing with the 2010–11 fiscal year, up to one hundred million dollars ($100,000,000) of the amount of the warrants for the principal apportionments for the month of June, that are instead to be drawn in July pursuant to Section 14041.5, may be drawn in June, subject to the approval of the Director of Finance, for a charter school or school district as follows:

(1) In order for a charter school to receive a payment in June pursuant to this section, the governing body of the charter school, in consultation with the county superintendent of schools, shall certify to the Superintendent and the Director of Finance on or before April 1 that the deferral of warrants pursuant to Sections 14041.5 and 14041.6 will result in the charter school being unable to meet its financial obligations for June and shall provide the Superintendent an estimate of the amount of additional funds necessary for the charter school to meet its financial obligations for the month of June.

(2) In order for a school district to receive a payment in June pursuant to this section, the county superintendent of schools shall certify to the Superintendent and to the Director of Finance on or before April 1 that the deferral of warrants pursuant to Sections 14041.5 and 14041.6 will result in the school district being unable to meet its financial obligations for June and shall provide the Superintendent an estimate of the amount of additional funds necessary for the school district to meet its financial obligations for the month of June.

(3) The criteria, as applicable, set forth in statute and regulations to qualify a school district for an emergency apportionment shall be used to make the certification specified in paragraph (2).

(4)  A charter school or school district may receive, pursuant to this section, no more than the lesser of the following:

(A) The total amount of additional funds necessary for the charter school or school district to meet its financial obligations for the month of June, as reported to the Superintendent pursuant to paragraph (1) or (2).

(B) The total payments the charter school or school district is entitled to receive in July for the prior fiscal year.

(b)  If the total amount requested by charter schools and school districts pursuant to paragraph (4) of subdivision (a) exceeds one hundred million dollars ($100,000,000), the Controller, Treasurer, and Director of Finance may authorize additional payments to meet these requests, but total payments to charter schools and school districts pursuant to this section shall not exceed three hundred million dollars ($300,000,000). No later than May 1, the Controller, Treasurer, and Director of Finance shall determine whether sufficient cash is available to make payments in excess of one hundred million dollars ($100,000,000). In making the determination that cash is sufficient to make additional payments, in whole or in part, the Controller, Treasurer, and Director of Finance shall consider costs for state government, the scope of any identified cash shortage, timing, achievability, legislative direction, and the impact and hardship imposed on potentially affected programs, entities, and related public services. The Department of Finance shall notify the Joint Legislative Budget Committee within 10 days of this determination and identify the total amount of requests that will be paid.

(c) If the total amount of cash made available pursuant to subdivision (b) is less than the amount requested pursuant to paragraph (3) of subdivision (a), payments to charter schools and school districts shall be prioritized according to the date on which notification was provided to the Superintendent and the Department of Finance.

(d) A charter school submitting a certification pursuant to paragraph (1) of subdivision (a) shall provide its chartering authority with a copy of the certification.

(e) Payments pursuant to this section shall be made no later than June 20.

(f) Except as provided in subdivisions (c) and (e) of Section 41202, for purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the warrants drawn pursuant to subdivision (a) shall be deemed to be “General Fund revenues appropriated to school districts,” as defined in subdivision (c) of Section 41202, for the fiscal year in which the warrants are drawn and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the fiscal year in which the warrants are drawn.

(Amended by Stats. 2012, Ch. 38, Sec. 29. Effective June 27, 2012.)



14041.75

(a) Notwithstanding Section 14041.7, for the 2011–12 fiscal year only, up to one hundred million dollars ($100,000,000) of the amount of the warrants for the principal apportionments for the month of June, that are instead to be drawn in July pursuant to Section 14041.5, may be drawn in June, subject to the approval of the Director of Finance, for a charter school or school district as follows:

(1) In order for a charter school to receive a payment in June pursuant to this section, the chartering authority, in consultation with the county superintendent of schools, shall certify to the Superintendent and the Director of Finance on or before April 1 that the deferral of warrants pursuant to Sections 14041.5 and 14041.6 will result in the charter school being unable to meet its financial obligations for June and shall provide the Superintendent an estimate of the amount of additional funds necessary for the charter school to meet its financial obligations for the month of June.

(2) In order for a school district to receive a payment in June pursuant to this section, the county superintendent of schools shall certify to the Superintendent and to the Director of Finance on or before April 1 that the deferral of warrants pursuant to Sections 14041.5 and 14041.6 will result in the school district being unable to meet its financial obligations for June and shall provide the Superintendent an estimate of the amount of additional funds necessary for the school district to meet its financial obligations for the month of June.

(3) The criteria, as applicable, set forth in statute and regulations to qualify a school district for an emergency apportionment shall be used to make the certification specified in paragraph (2).

(4) A charter school or school district may receive, pursuant to this section, no more than the amount of additional funds necessary for the charter school or school district to meet its financial obligations for the month of June, as reported to the Superintendent pursuant to paragraph (1) or (2).

(b) If the total amount requested by charter schools and school districts pursuant to paragraph (4) of subdivision (a) exceeds one hundred million dollars ($100,000,000), the Controller, Treasurer, and Director of Finance may authorize additional payments to meet these requests, but total payments to charter schools and school districts pursuant to this section shall not exceed three hundred million dollars ($300,000,000). No later than May 1, the Controller, Treasurer, and Director of Finance shall determine whether sufficient cash is available to make payments in excess of one hundred million dollars ($100,000,000). In making the determination that cash is sufficient to make additional payments, in whole or in part, the Controller, Treasurer, and Director of Finance shall consider costs for state government, the scope of any identified cash shortage, timing, achievability, legislative direction, and the impact and hardship imposed on potentially affected programs, entities, and related public services. The Department of Finance shall notify the Joint Legislative Budget Committee within 10 days of this determination and identify the total amount of requests that will be paid.

(c) If the total amount of cash made available pursuant to subdivision (b) is less than the amount requested pursuant to paragraph (4) of subdivision (a), payments to charter schools and school districts shall be prioritized according to the date on which notification was provided to the Superintendent and the Department of Finance.

(d) Payments pursuant to this section shall be made no later than June 20.

(e) Except as provided in subdivisions (c) and (e) of Section 41202, for purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the warrants drawn pursuant to subdivision (a) shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, for the fiscal year in which the warrants are drawn and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the fiscal year in which the warrants are drawn.

(Added by Stats. 2012, Ch. 13, Sec. 1. Effective May 23, 2012.)



14042

(a) If the Superintendent of Public Instruction or the chancellor does not certify to the Controller, on or before the 20th day of February, the amounts apportioned by him as the first principal apportionment, the Controller shall draw warrants on the State Treasury in favor of the county treasurer of each county in the month of February, and in each month thereafter until the month following his receipt of such certification, for amounts equal to the warrants drawn for January.

(b) In the month following the receipt of the certification of the amounts apportioned by the Superintendent of Public Instruction or the Chancellor of the California Community Colleges as the first principal apportionment, the Controller shall draw warrants on the State Treasury in favor of the county treasurer of each county in an amount equal to the difference between the amount of the warrants which would have been drawn pursuant to Section 14041 had the certification been received by the Controller not later than February 20th and the amount of the warrants drawn pursuant to subdivision (a) of this section.

(c) Warrants drawn under this section shall be drawn on the State School Fund and are not subject to the provisions of Government Code Section 925.6.

(Amended by Stats. 1979, Ch. 797.)



14043

All moneys received by the treasurer of any county from the apportionments of the State School Fund shall be immediately credited by the treasurer to the county school service fund, the county school tuition fund, and the general funds of the several school districts of the county exactly as apportioned by the Superintendent of Public Instruction or the Chancellor of the California Community Colleges.

(Enacted by Stats. 1976, Ch. 1010.)



14044

(a) Upon determining that any semiannual report to the State Department of Education, as required under Section 628.2 of the Penal Code, has not been submitted, or that a submitted report contains intentionally misleading data, the Superintendent of Public Instruction may withhold an amount from the next state funding apportionment to which the school district or, as appropriate, the county office of education, would otherwise be entitled. The amount so withheld shall not exceed one-half of the annual salary of the superintendent of that district or of that county superintendent of schools, respectively.

(b) Any funds withheld pursuant to subdivision (a) shall be held in trust by the Superintendent of Public Instruction until he or she determines that the data required under Section 628.2 of the Penal Code has been submitted, in complete and accurate form, by the appropriate school district or county office of education whereupon those funds shall be released to the appropriate county treasury to the credit of that district or county office of education.

(Added by Stats. 1988, Ch. 78, Sec. 1.)






ARTICLE 3 - County School Service Funds—Computation of Allowances and Budgetary Requirements

14050

The county superintendent of schools shall on or before June 30 of each year submit a tentative budget and, on or before October 1 of each year, a final budget to the Superintendent of Public Instruction for the succeeding fiscal year, in the form that the Superintendent of Public Instruction shall prescribe, setting forth all known and estimated revenues of the county school service fund for the succeeding fiscal year from all sources, and the proposed expenditures from the county school service fund for the succeeding fiscal year. The budget shall be approved by the Superintendent of Public Instruction. When a budget is submitted to the Superintendent of Public Instruction for his or her approval, he or she shall make a review of each program prior to approving the budget. No allowance shall be made under Sections 14050 to 14056, inclusive, whichever are in effect, to a county superintendent of schools for any item of current expenses or capital outlay with respect to which the county superintendent has failed to comply with the regulations of the Superintendent of Public Instruction which he or she is herewith authorized to adopt applicable to such item. The regulations adopted by the Superintendent of Public Instruction hereunder shall not be limited to, but shall, among other matters:

(a) Prescribe procedures relating to budgeting, purchasing and replacing capital outlay items.

(b) Prescribe procedures relating to the purchase, replacement, operation and maintenance of automotive equipment.

(c) Prescribe the conditions under which the county superintendent of schools may provide services to districts by contract.

(d) Prescribe the conditions under which allowances may be made to the county superintendent of schools to contract for the services of special consultants.

(e) Prescribe the conditions under which allowances may be made to the county superintendent of schools to assume functions authorized by law to be performed either by the county superintendent of schools or another public agency.

(f) Prescribe conditions under which allowances will be made to meet conditions of an emergency nature requiring the establishment and maintenance of emergency schools, the providing of emergency teachers for regular elementary schools, the providing of emergency transportation to regular elementary schools, or emergency apportionments to school districts.

(g) Define county school service fund publications and prescribe the procedures to be followed relating to budgeting, printing and distributing those publications.

Upon the approval of the budget by the Superintendent of Public Instruction, he or she shall note his or her approval thereon and transmit one copy thereof to the county superintendent of schools and one copy to the county auditor of the county.

(Amended by Stats. 1987, Ch. 1452, Sec. 82.)



14052

The State Board of Education shall establish definitions for publications, and each county superintendent of schools, upon making any publication shall transmit a copy thereof to the State Board of Education.

In evaluating and analyzing justification documents, the Superintendent of Public Instruction shall be advised by an advisory committee composed of county superintendents of schools, which committee the Superintendent of Public Instruction is hereby authorized to appoint.

(Amended by Stats. 1978, Ch. 843.)



14054

The Superintendent of Public Instruction shall during each fiscal year allow to the county school service fund of each county from the State School Fund such amounts as the budget submitted by the county superintendent of schools and approved by the Superintendent of Public Instruction, under Section 14050, shows is necessary, but:

(a) The total amount allowed by the Superintendent of Public Instruction under this section to all county school service funds for supervision of instruction and health, attendance, and guidance services pursuant to Sections 1730 to 1762, inclusive, for pupils in elementary school districts which during the next preceding fiscal year had less than 901 units of average daily attendance, in high school districts which, during the preceding year had less than 301 units of average daily attendance, and in unified school districts which during the next preceding fiscal year had less than 1,501 units of average daily attendance shall not exceed the sum provided by law for such purpose or the amounts shown necessary by such budgets, for such purpose, whichever is the lesser.

(b) The total amount allowed by the Superintendent of Public Instruction under this section to all county school service funds for all other purposes shall not exceed the sum provided by law for such purposes or the amounts shown necessary by such budgets, whichever is the lesser.

(Enacted by Stats. 1976, Ch. 1010.)



14055

The Superintendent of Public Instruction shall allow at such times as needed to the county school service fund of each county eligible to receive reimbursement from the amount credited to the county school service fund contingency account in the State General Fund, the amounts claimed by the county superintendent of schools as expenditures from the county school service fund eligible for reimbursement. No amounts for purposes specified in Section 14035 shall be included in the budgets submitted by a county superintendent of schools to the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



14056

The budget submitted pursuant to Section 14050 shall include an amount equal to that specified by law as the state’s contribution toward payment of the annual salary of the county superintendent of schools to be used exclusively for the partial payment of the annual salary of the county superintendent of schools. Such amount shall be paid for such purpose from the allowance made to the county school service fund pursuant to Section 14054.

(Enacted by Stats. 1976, Ch. 1010.)



14057

The Superintendent of Public Instruction shall allow, in addition to all other allowances, to the county school service funds: (a) for all emergency schools maintained in each elementary school district of the county by the county superintendent of schools, and (b) each elementary school maintained in juvenile halls, juvenile homes, and juvenile camps, by the county superintendent of schools, and all opportunity schools and classes maintained by the county superintendent of schools pursuant to Sections 48633 and 48634.

No allowance shall be made for emergency schools which is in excess of the actual expense of maintaining the emergency school.

(Amended by Stats. 1980, Ch. 1353, Sec. 5. Effective September 30, 1980.)



14058

(a) For all adults with disabilities educated by the county superintendent of schools, for all secondary schools maintained in juvenile halls, juvenile homes, and juvenile camps by the county superintendent of schools, and for all pupils enrolled in grades 9 to 12, inclusive, in opportunity schools and classes and all continuation schools and classes maintained by the county superintendent of schools, the Superintendent shall allow the same amount as he or she would compute for the foundation program of a high school district under Section 41712.

(b) Notwithstanding subdivision (a), the total of allowances for education of adults with disabilities in classes established by the county superintendent of schools pursuant to Section 52570 or 78440 shall not exceed fifty thousand dollars ($50,000) in any one fiscal year. The Superintendent shall establish a system of priorities that he or she shall by rule or regulation adopt that shall give highest priority to those counties in which no program or an insufficient program for the education of adults with disabilities is provided by the school districts within the county, in order to comply with the limitation prescribed by this section.

(Amended by Stats. 2007, Ch. 569, Sec. 15. Effective January 1, 2008.)









CHAPTER 2 - Local Taxation by School Districts and Community College Districts

ARTICLE 2 - Taxes on School Districts Located in Two or More Counties

14220

When any school district or community college district is situated partly in two or more counties the assessor of each of the counties shall annually certify to the board of supervisors of each of the counties the assessed value of all taxable property in the county situated in the district as shown by the last assessment roll of his county.

(Enacted by Stats. 1976, Ch. 1010.)



14221

The certificate of the assessor shall be made in the same manner and at the same time as is required for school districts or community college districts located wholly within the boundaries of one county.

(Enacted by Stats. 1976, Ch. 1010.)



14222

The board of supervisors of each county, after receiving the certificate of the assessor, shall thereupon determine the rate of taxation necessary to be levied upon the property in the school district or community college district situated in the county.

(Enacted by Stats. 1976, Ch. 1010.)



14223

The rate of taxation shall be sufficient to meet the proportion of taxes necessary to be raised in the county for the purpose of paying the principal and interest of the bonds of the district and all other expenses of the district as shown by the estimate of the county superintendent of schools having jurisdiction over the district.

(Enacted by Stats. 1976, Ch. 1010.)



14224

The taxes shall be assessed, levied, and collected in the same manner and at the same time as county taxes are assessed, levied, and collected.

(Enacted by Stats. 1976, Ch. 1010.)



14225

The money received shall be deposited in the county treasury of the county whose superintendent of schools has jurisdiction over the school district or community college district, and such county treasury shall be the legal depository of the district.

(Enacted by Stats. 1976, Ch. 1010.)



14226

The money deposited shall be placed in the school fund of the school district or community college district to be expended in the same manner as money of other districts.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Disputed Revenues of School Districts

14240

The county auditor may impound the disputed revenues of school district or community college district taxes, upon secured or unsecured property, levied and collected in the 1954–1955 fiscal year, and thereafter, whenever, pursuant to Chapter 5 (commencing with Section 5096) of Part 9 of Division 1 of the Revenue and Taxation Code, a claim or action is filed for the return of those revenues, or the taxes have been paid under protest. The county auditor may continue to impound the revenues until the final disposition of the claim or action. If, under the final disposition, it is determined that the taxes were properly levied against the property, the auditor shall release the revenues to the school district or community college district, and the auditor shall thereupon immediately notify, in writing, the Superintendent of Public Instruction or board of governors, as the case may be, of the release.

(Amended by Stats. 1985, Ch. 106, Sec. 14.)



14401.1

Of the amounts appropriated in the items listed in paragraph (2) of subdivision (a) of Section 42605 that are contained in the annual Budget Act, payments equal to 5 percent of the total amount appropriated in those items shall be made for the months of July and August. Payments for the months of September to June, inclusive, shall be equal to 9 percent of the total amount appropriated in those items.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 23, Sec. 3. Effective July 28, 2009.)









CHAPTER 3 - Financial and Compliance Audits

14500

It is the intent of the Legislature in enacting this chapter to promote accountability over public educational funding by establishing a new program to review and report on financial and compliance audits of school districts and the offices of county superintendents of schools. It is further the intent of the Legislature that the Controller shall have the primary responsibility for implementing and overseeing the program.

(Added by Stats. 1984, Ch. 268, Sec. 3.5. Effective June 30, 1984.)



14501

(a) As used in this chapter, “financial and compliance audit” shall be consistent with the definition provided in the “Standards for Audits of Governmental Organizations, Programs, Activities, and Functions” promulgated by the Comptroller General of the United States. Financial and compliance audits conducted under this chapter shall fulfill federal single audit requirements.

(b) As used in this chapter, “compliance audit” means an audit that ascertains and verifies whether or not funds provided through apportionment, contract, or grant, either federal or state, have been properly disbursed and expended as required by law or regulation or both and includes the verification of each of the following:

(1) Expenditure of funds in accordance with the local control and accountability plan adopted pursuant to Article 4.5 (commencing with Section 52060) of Chapter 6.1 of Part 28 of Division 4 of Title 2.

(2) The reporting requirements for the sufficiency of textbooks or instructional materials, or both, as defined in Section 60119.

(3) Teacher misassignments pursuant to Section 44258.9.

(4) The accuracy of information reported on the School Accountability Report Card required by Section 33126. The requirements set forth in paragraphs (2) and (3) and this paragraph shall be added to the audit guide requirements pursuant to subdivision (b) of Section 14502.1.

(Amended by Stats. 2013, Ch. 47, Sec. 5. Effective July 1, 2013.)



14502.1

(a) The Controller, in consultation with the Department of Finance and the State Department of Education, shall develop a plan to review and report on financial and compliance audits. The plan shall commence with the 2003–04 fiscal year for audits of school districts, other local educational agencies, and the offices of county superintendents of schools. The Controller, in consultation with the Department of Finance, the State Department of Education, and representatives of the California School Boards Association, the California Association of School Business Officials, the California County Superintendents Educational Service Association, the California Teachers Association, the California Society of Certified Public Accountants, shall recommend the statements and other information to be included in the audit reports filed with the state, and shall propose the content of an audit guide to carry out the purposes of this chapter. A supplement to the audit guide may be suggested in the audit year, following the above process, to address issues resulting from new legislation in that year that changes the conditions of apportionment. The proposed content of the audit guide and any supplement to the audit guide shall be submitted by the Controller to the Education Audits Appeal Panel for review and possible amendment.

(b) The audit guide and any supplement shall be adopted by the Education Audits Appeal Panel pursuant to the rulemaking procedures of the Administrative Procedure Act as set forth in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. It is the intent of the Legislature that, for the 2003–04 fiscal year, the audit guide be adopted by July 1 of the fiscal year to be audited. A supplemental audit guide may be adopted to address legislative changes to the conditions of apportionment. It is the intent of the Legislature that supplements be adopted before March 1 of the audit year. Commencing with the 2004–05 fiscal year, and each fiscal year thereafter, the audit guide shall be adopted by July 1 of the fiscal year to be audited. A supplemental audit guide may be adopted to address legislative changes to the conditions of apportionment. The supplements shall be adopted before March 1 of the audit year. To meet these goals and to ensure the accuracy of the audit guide, the process for adopting emergency regulations set forth in Section 11346.1 of the Government Code may be followed to adopt the audit guide and supplemental audit guide. It is the intent of the Legislature that once the audit guide has been adopted for a fiscal year, as well as any supplement for that year, thereafter only suggested changes to the audit guide and any additional supplements need be adopted pursuant to the rulemaking procedures of the Administrative Procedure Act. The audit guide and any supplement shall be issued in booklet form and may be made available by any means deemed appropriate. The Controller and consultants in the development of the suggested audit guide and any supplement shall work cooperatively on a timeline that will allow the Education Audits Appeal Panel to meet the July 1 and March 1 issuance dates. Consistent with current practices for development of the audit guide before the 2003–04 fiscal year, the Controller shall provide for the adoption of procedures and timetables for the development of the suggested audit guide, any supplement, and the format for additions, deletions, and revisions.

(c) For the audit of school districts or county offices of education electing to take formal action pursuant to Sections 22714 and 44929, the audit guide content proposed by the Controller shall include, but not be limited to, the following:

(1) The number and type of positions vacated.

(2) The age and service credit of the retirees receiving the additional service credit provided by Sections 22714 and 44929.

(3) A comparison of the salary and benefits of each retiree receiving the additional service credit with the salary and benefits of the replacement employee, if any.

(4) The resulting retirement cost, including interest, if any, and postretirement health care benefits costs, incurred by the employer.

(d) The Controller shall annually prepare a cost analysis, based on the information included in the audit reports for the prior fiscal year, to determine the net savings or costs resulting from formal actions taken by school districts and county offices of education pursuant to Sections 22714 and 44929, and shall report the results of the cost analysis to the Governor and the Legislature by April 1 of each year.

(e) All costs incurred by the Controller to implement subdivision (c) shall be absorbed by the Controller.

(f) On or before January 1, 2015, the Controller, in consultation with the State Allocation Board, the Department of Finance, and the State Department of Education, shall submit content to the Education Audits Appeal Panel to be included in the audit guide, Standards and Procedures for Audits of California K-12 Local Educational Agencies beginning in the 2015–16 fiscal year, that is related to the financial and performance audits required for school facility projects, as described in Section 15286.

(Amended by Stats. 2013, Ch. 167, Sec. 1. Effective January 1, 2014.)



14503

(a) Financial and compliance audits shall be performed in accordance with General Accounting Office standards for financial and compliance audits. The audit guide prepared by the Controller shall be used in the performance of these audits until an audit guide is adopted by the Education Audits Appeal Panel pursuant to Section 14502.1. When an audit guide is adopted by that panel, the adopted audit guide shall be used in the performance of these audits. Every audit report shall specifically and separately address each of the state program compliance requirements included in the audit guide, stating whether or not the district is in compliance with those requirements. For each state program compliance requirement included in the audit guide, every audit report shall further state that the suggested audit procedures included in the audit guide for that requirement were followed in the making of the audit, if that is the case, or, if not, what other procedures were followed. If a local education agency is not in compliance with a requirement that is a condition of eligibility for the receipt of state funds, the audit report shall include a statement of the number of units of average daily attendance, if any, that were inappropriately reported for apportionment.

(b) An independent auditor shall not engage in financial or compliance audits unless, within three years of commencing the first of the audits, and every successive three years thereafter, the auditor completes a quality control review in accordance with General Accounting Office standards. The time period between commencement of the first audit, or completion of a quality control review, and completion of a subsequent quality control review shall be calculated from the first day of the month following commencement of the audit or completion of the quality control review. Notwithstanding this subdivision, independent auditors may continue to perform any financial and compliance audits until January 1, 1994.

(Amended by Stats. 2002, Ch. 1128, Sec. 5. Effective January 1, 2003.)



14504

To determine the practicability and effectiveness of the audits and audit guide, the Controller shall, on an annual basis, review and monitor the audit reports performed by independent auditors. The Controller shall determine whether audit reports are in conformance with reporting provisions of subdivision (a) of Section 14503 and shall notify each local education agency, office of the responsible county superintendent of schools, the Superintendent of Public Instruction, the Department of Finance, and the auditor regarding each determination. The local education agency or the county superintendent of schools contracting for the financial and compliance audit shall include a statement that will provide the Controller access to audit working papers.

(Amended by Stats. 2002, Ch. 1128, Sec. 6. Effective January 1, 2003.)



14504.2

(a) The Controller may perform quality control reviews of audit working papers to determine whether audits are performed in conformity with subdivision (a) of Section 14503. The Department of Finance may refer an independent auditor of a school district to the Controller for a review pursuant to this section if the Department of Finance finds that an audit of a school district was conducted in a manner that may constitute noncompliance with subdivision (a) of Section 14503. The Controller shall communicate the results of his or her reviews to the Department of Finance, the independent auditor, and the school district or office of the county superintendent of schools for which the audit was performed, and shall review his or her findings with the independent auditor.

(b) Prior to the performance of any quality control reviews, the Controller shall develop and publish guidelines and standards for those reviews. Pursuant to the development of those guidelines and standards, the Controller shall provide opportunity for public comment.

(c) (1) The Controller shall conduct a quality control review of the audit working papers of the independent auditor who performed the audits for a local education agency for the prior three fiscal years if any of the following circumstances exists:

(A) The local education agency has received an emergency apportionment pursuant to Article 2 (commencing with Section 41320) or Article 2.5 (commencing with Section 41325) of Chapter 3 of Part 24.

(B) The budget of the local education agency is disapproved or the local education agency has received a negative certification on any budget or interim financial report, as defined in Section 42131, during the current or preceding fiscal year.

(C) The responsible county superintendent of schools has otherwise determined that a lack of going concern exists for a local education agency pursuant to Section 42127.6.

(2) If the quality control review of the Controller indicates that the audit was conducted in a manner that may constitute unprofessional conduct as defined pursuant to Section 5100 of the Business and Professions Code, including, but not limited to, gross negligence resulting in a material misstatement in the audit, the Controller shall refer the case to the California Board of Accountancy. If the California Board of Accountancy finds that the independent auditor conducted an audit in an unprofessional manner, the independent auditor is prohibited from performing any audit of a local education agency for a period of three years, in addition to any other penalties that the California Board of Accountancy may impose.

(d) In any matter that is referred to the California Board of Accountancy under subparagraph (A) of paragraph (1) of subdivision (c), the Controller may suspend the independent auditor from performing any local education agency audits pending final disposition of the matter by the California Board of Accountancy if the Controller gives the independent auditor notice and an opportunity to respond to that suspension. The independent auditor shall be given credit for any period of suspension if the California Board of Accountancy prohibits the independent auditor from performing audits of the local education agency under subdivision (c). In no event may the Controller suspend an independent auditor under this subdivision for a period of longer than three years.

(e) The county superintendent of schools or the county board of education may refer an independent auditor of a local education agency to the California Board of Accountancy for action pursuant to subdivision (c) if an audit of a local education agency was conducted in a manner that may constitute unprofessional conduct as defined by Section 5100 of the Business and Professions Code, including, but not limited to, gross negligence resulting in a material misstatement in the audit.

(Amended by Stats. 2002, Ch. 1128, Sec. 7. Effective January 1, 2003.)



14505

The governing board of each school district and each office of the county superintendent of schools shall include the following two provisions in their contracts for audits:

(a) A provision to withhold 10 percent of the audit fee until the Controller certifies that the audit report conforms to the reporting provisions of subdivision (a) of Section 14503.

(b) A provision to withhold 50 percent of the audit fee for any subsequent year of a multiyear contract if the prior year’s audit report was not certified as conforming to reporting provisions of subdivision (a) of Section 14503. This provision shall include a statement that a multiyear contract will be null and void if a firm or individual is declared ineligible pursuant to subdivision (c) of Section 41020.5. The amount withheld is not payable unless payment is ordered by the California Board of Accountancy or the audit report for that subsequent year is certified by the Controller as conforming to reporting provisions of subdivision (a) of Section 14503.

(c) Within 30 days from the date of receipt of written notification that the Controller refuses to certify an audit report as conforming to reporting provisions of subdivision (a) of Section 14503, an auditor or audit firm having a portion of an audit fee withheld pursuant to these provisions may file an appeal in writing with the California Board of Accountancy. The board shall complete an investigation of the appeal within 90 days of the filing date and, on the basis of the investigation, do either of the following:

(1) Order the Controller to provide notification that the audit report conforms to reporting provisions of subdivision (a) of Section 14503.

(2) Schedule the appeal for a hearing, in which case the final action on the appeal shall be completed by the board within one year from the date of filing the appeal.

(d) If the board orders the Controller to provide notification that the audit report conforms to reporting provisions of subdivision (a) of Section 14503, the Controller shall notify the contracting school district which shall then release the portion of the audit fee being withheld in accordance with this section.

(Amended by Stats. 2000, Ch. 1055, Sec. 11. Effective September 30, 2000.)



14506

The Controller shall conduct any additional audits which are necessary to carry out his or her duties and responsibilities under this code and the Government Code. Nothing in this chapter shall be construed to authorize any local educational agency, or any subcontractor or subrecipient, to constrain, in any manner, the Controller from carrying out any additional audits. However, to the extent that the required financial and compliance audits provide the Controller with the information necessary to carry out his or her responsibilities, the Controller shall plan additional audits as appropriate to avoid any unnecessary duplication of audit efforts. In performing these additional audits, the Controller shall, to the extent deemed appropriate under the circumstances, build upon the work performed during the required financial and compliance audit. The Controller shall not bill the school district or the county superintendent of schools for the costs of these additional audits.

(Added by Stats. 1984, Ch. 268, Sec. 3.5. Effective June 30, 1984.)



14507

The Controller shall report to the State Department of Education by June 30 of each year in order to apprise the department of school districts and offices of county superintendents of schools which are not in compliance with the applicable statutes and regulations. The Controller’s report shall categorize audit exception by types and shall identify the reasons for the exceptions. The reasons may be the legislative intent or language is unclear or the administrative requirement is not feasible. The Controller shall make recommendations as to what action should be taken by the department. Before issuing the report, the Controller shall allow the school district or the county superintendent of schools specified in the report a reasonable period of time to review and comment on the section of the report affecting them.

(Added by Stats. 1984, Ch. 268, Sec. 3.5. Effective June 30, 1984.)



14508

The Controller shall submit a report to the Legislature on or before June 30 of each year regarding any recommendations made to the State Department of Education under Section 14507.

(Added by Stats. 1984, Ch. 268, Sec. 3.5. Effective June 30, 1984.)






CHAPTER 4 - Retention of Local Obligations

14550

(a) Notwithstanding any other provision of law, a local education agency’s obligations pursuant to law may not be avoided through participation in a joint powers authority.

(b) A local education agency’s financial obligations to the state may not be avoided through participation in a joint powers authority.

(c) A local education agency’s participation in a joint powers authority may not relieve the local education agency of any financial obligation or responsibility in such a way as to shift costs or liability to the state unless the state entity undertaking the obligation is a party to the joint powers agreement and expressly agrees in the agreement to undertake the obligation.

(d) A local educational entity retains ultimate responsibility over its obligations in case of default by a joint powers authority in which it participates.

(Added by Stats. 2000, Ch. 71, Sec. 9. Effective July 5, 2000.)









PART 9.3 - THE CALIFORNIA STATE LOTTERY EDUCATION FUND

14600

(a) The Legislature finds and declares that one purpose of the California State Lottery Act of 1984 (Chapter 12.5 (commencing with Section 8880) of Division 1 of Title 2 of the Government Code) was to provide school districts, county offices of education, and community college districts with additional funds free of state control.

(b) In order to further the purpose identified in subdivision (a), the expenditure of funds received by a school district, county office of education, or community college district pursuant to Section 8880.5 of the Government Code shall not be subject to state control.

(Added by Stats. 1985, Ch. 872, Sec. 1.)






PART 9.5 - CALIFORNIA STATE LOTTERY EDUCATION FUND

14700

Funds allocated to any public educational entity from the California State Lottery Education Fund, pursuant to Section 8880.5 of the Government Code, may be used by that entity at its discretion in conformity with Section 8880.5.

(Added by Stats. 1985, Ch. 1052, Sec. 1.)



14701

The Legislature recognizes that the amount of lottery revenues may fluctuate over time. Therefore, it is the intent of the Legislature that no additional funds be provided in order to offset any decline in lottery revenues.

(Added by Stats. 1985, Ch. 1052, Sec. 1.)






PART 10 - SCHOOL BONDS

CHAPTER 1 - Bonds of School Districts and Community College Districts

ARTICLE 1 - Purposes for Authorizing Bonds

15100

Except as otherwise provided by law, the governing board of any school district or community college district may, when in its judgment it is advisable, and shall, upon a petition of the majority of the qualified electors residing in the school district or community college district, order an election and submit to the electors of the district the question whether the bonds of the district shall be issued and sold for the purpose of raising money for the following purposes:

(a) The purchasing of school lots.

(b) The building or purchasing of school buildings.

(c) The making of alterations or additions to the school building or buildings other than as may be necessary for current maintenance, operation, or repairs.

(d) The repairing, restoring, or rebuilding of any school building damaged, injured, or destroyed by fire or other public calamity.

(e) The supplying of school buildings and grounds with furniture, equipment, or necessary apparatus of a permanent nature.

(f) The permanent improvement of the school grounds.

(g) The refunding of any outstanding valid indebtedness of the district, evidenced by bonds, or of state school building aid loans.

(h) The carrying out of the projects or purposes authorized in Section 17577 or 81613.

(i) The purchase of schoolbuses the useful life of which is at least 20 years.

(j) The demolition or razing of any school building with the intent to replace it with another school building, whether in the same location or in any other location.

Any one or more of the purposes enumerated, except that of refunding any outstanding valid indebtedness of the district evidenced by bonds, may, by order of the governing board entered in its minutes, be united and voted upon as one single proposition.

(Amended by Stats. 1999, Ch. 667, Sec. 5. Effective January 1, 2000.)



15100.5

Except as otherwise provided by law, the governing board of the Peralta Community College District may, when in its judgment it is advisable, order the county superintendent of schools to call an election to be conducted pursuant to this chapter and submit to the electors of the district the question of whether the proceeds of previously authorized but unissued bonds of the district may be used for a purpose or purposes in addition to the purposes for which the previously approved bonds were authorized by the electors.

The governing board may, by order entered into its minutes, call for an election to expand the purposes of prior authorized but unissued bonds either as a single proposition on the ballot or combined with the question of issuing new bonds of the district for any purpose or purposes permitted by law.

If two-thirds of the votes cast on the question of expanding the purposes for which the proceeds of previously authorized but unissued bonds of the district may be used, or the combined question of expanding the purposes for which the proceeds of previously authorized but unissued bonds of the district and issuing newly authorized bonds of the district, are in favor of the proposition, the district may use the proceeds of the previously authorized but unissued bonds for the expanded purposes and may issue newly authorized bonds, as the case may be.

(Repealed and added by Stats. 1997, Ch. 893, Sec. 2. Effective January 1, 1998.)



15101

Notwithstanding any other law, an election may not be held pursuant to this chapter within 45 days before a statewide election or within 45 days after a statewide election unless conducted at the same time as the statewide election, subject to Part 3 (commencing with Section 10400) of Division 10 of the Elections Code, or on an established election date pursuant to Section 1000 or 1500 of the Elections Code.

(Amended by Stats. 2006, Ch. 289, Sec. 1. Effective January 1, 2007.)



15101.75

(a) This chapter shall apply to bond elections for and the issuance of bonds for school facilities improvement districts created pursuant to Chapter 2 (commencing with Section 15300) to the extent that this chapter does not conflict with Chapter 2. In the event of a conflict, the provisions of Chapter 2 shall supersede the provisions of this chapter, but only to the extent of the conflict.

(b) A bond adopted by the voters pursuant to this part prior to January 1, 2008, shall be governed by this part as it read on December 31, 2007.

(Added by Stats. 2007, Ch. 670, Sec. 1. Effective January 1, 2008.)



15102

The total amount of bonds issued pursuant to this chapter and Chapter 1.5 (commencing with Section 15264) shall not exceed 1.25 percent of the taxable property of the school district or community college district, or the school facilities improvement district, if applicable, as shown by the last equalized assessment of the county or counties in which the district is located. For purposes of this section, the taxable property of a district for any fiscal year shall be calculated to include, but not be limited to, the assessed value of all unitary and operating nonunitary property of the district, which shall be derived by dividing the gross assessed value of the unitary and operating nonunitary property within the district for the 1987–88 fiscal year by the gross assessed value of all unitary and operating nonunitary property within the county in which the district is located for the 1987–88 fiscal year, and multiplying that result by the gross assessed value of all unitary and operating nonunitary property of the county on the last equalized assessment roll.

(Amended by Stats. 2007, Ch. 670, Sec. 2. Effective January 1, 2008.)



15103

Notwithstanding any other provision of law, for the purpose of computing the limit on the amount of bonds which may be issued by a district pursuant to the provisions of this chapter, the taxable property of the district shall be determined upon the basis that the district’s assessed value has not been reduced by the exemption of the assessed value of business inventories in the district or reduced by the homeowner’s property tax exemption.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15105

For the purpose of the provisions of Sections 15102 and 15106 which require that the valuation as shown on the last equalized assessment roll be modified pursuant to Section 41201 or 84201, the “current year” as used in Section 41201 or 84201 shall be deemed to be the latest fiscal year for which there exists a last equalized county assessment roll as ascertained in accordance with Chapter 3 (commencing with Section 2050) of Part 3 of Division 1 of the Revenue and Taxation Code, and the term “two immediately preceding years” shall be deemed to be the two fiscal years immediately preceding the fiscal year for which the last equalized county assessment roll exists. Whenever in any year it becomes necessary to determine the modification under Sections 15102 and 15106, at a time between the date when the assessment roll for that year becomes the last equalized county assessment roll ascertained under Chapter 3 and the date when the factor for the current year is certified and becomes available, the factor for the current year shall be deemed to be 1.00.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15106

A unified school district or community college district may issue bonds that, in aggregation with bonds issued pursuant to Section 15270, shall not exceed 2.5 percent of the taxable property of the school district or community college district, or the school facilities improvement district, if applicable, as shown by the last equalized assessment of the county or counties in which the district is located.

In computing the outstanding bonded indebtedness of a unified school district or community college district for all purposes of this section, any outstanding bonds shall be deemed to have been issued for elementary school purposes, high school purposes, and community college purposes, respectively, in the respective amounts that the proceeds of the sale of those outstanding bonds, excluding any premium and accrued interest received on that sale, were or have been allocated by the governing board of the unified school district or community college district to each of those purposes respectively.

(a) For the purposes of the State School Building Aid Law of 1952 (Chapter 6 (commencing with Section 16000)) with respect to applications for apportionments and apportionments filed or made prior to September 15, 1961, and to the repayment thereof, Chapter 4 (commencing with Section 15700), inclusive, only, a unified school district shall be considered to have a bonding capacity in the amount permitted by law for an elementary school district and a bonding capacity in the amount permitted by law for a high school district.

(b) For purposes of this section, the taxable property of a district for a fiscal year shall be calculated to include, but not be limited to, the assessed value of all unitary and operating nonunitary property of the district, which shall be derived by dividing the gross assessed value of the unitary and operating nonunitary property within the district for the 1987–88 fiscal year by the gross assessed value of all unitary and operating nonunitary property within the county in which the district is located for the 1987–88 fiscal year, and multiplying the result by the gross assessed value of all unitary and operating nonunitary property of the county on the last equalized assessment roll. In the event of the unification of two or more school districts or community college districts subsequent to the 1987–88 fiscal year, the assessed value of all unitary and operating nonunitary property of the unified district or community college district shall be deemed to be the total of the assessed value of the taxable property of each of the unifying districts as that assessed value would be determined under Section 15102.

(Amended by Stats. 2007, Ch. 670, Sec. 3. Effective January 1, 2008.)



15107

In computing the limitation of indebtedness of a school district, community college district, or school facilities improvement district of any kind or class up to this time or in the future formed or organized, hereinafter in this section referred to as the “bonding district,” the outstanding indebtedness of any previously existing district all or any part of which forms a component part of the bonding district and the outstanding indebtedness of any district for which any territory that has become a part of the bonding district is liable shall be excluded and shall not be deemed, for the purposes of computing the limitation of indebtedness under Section 15102 or 15106, to constitute outstanding indebtedness of the bonding district, except to the extent that the outstanding indebtedness has been expressly assumed by the bonding district by vote of not less than two-thirds of the electors of the bonding district voting at an election at which the proposition of assuming the indebtedness is voted upon. Nothing contained in this section shall operate to release any property from liability for taxes to pay the principal and interest of indebtedness incurred by any component district or for which any territory that has become a part of the bonding district is liable and in which the taxable property is located at the time of the incurring of the indebtedness. It is the intent of the Legislature to provide in this section a special method of computing the limitation of indebtedness of school districts or community college districts irrespective of liability of the area embraced within the school districts for the payment of any bonded indebtedness. This section does not authorize the issuance of bonds in excess of the limits expressed in Section 15334.5.

(Amended by Stats. 2007, Ch. 670, Sec. 4. Effective January 1, 2008.)



15108

For the purpose of determining the limitation of indebtedness of a school district, community college district, or school facilities improvement district of any kind or class under Section 15102 or 15106, that portion of the bonded indebtedness of the district for which another district or territory in another district is liable shall be excluded and shall not be deemed to constitute outstanding bonded indebtedness of the district.

(Amended by Stats. 2007, Ch. 670, Sec. 5. Effective January 1, 2008.)



15109

Where an elementary school district and a high school district with a combined average daily attendance of 300,000 or more are governed by the same governing board, and the pupils in grades seven and eight in the districts are in attendance at high schools maintained by the high school district, the governing board, by resolution filed with the county auditor, may provide that the bond issuance limitations determined under Section 15102 shall be adjusted by reducing the bond issuance limitation of the elementary school district by 1 percent of its total and by augmenting the bond issuance limitation for the high school district by the amount by which that of the elementary district was reduced.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15110

An action to determine the validity of bonds and of the ordering of the improvement or acquisition may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. In such action, all findings, conclusions and determinations of the legislative body which conducted the proceedings shall be conclusive in the absence of actual fraud.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15111

The governing board of each school district or community college district shall, within 30 days after the end of each fiscal year, submit to the county superintendent of schools who has jurisdiction over the school district or community college district a report containing the following information, concerning any election held pursuant to Sections 4152, 15120, 15121, and 16058 for the approval of the issuance of bonds or the assumption of any bonded indebtedness or other indebtedness:

(1) The total amount of the bond issue, bonded indebtedness or other indebtedness involved.

(2) The percentage of registered electors of the district who voted at the election.

(3) The results of the election, with the percentage of votes cast for and against the proposition involved.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 2 - General Provisions for Bond Elections

15120

(a) An election held for purposes of this chapter shall be conducted as provided in Chapter 3 (commencing with Section 5300) of Part 4, except as otherwise provided in Sections 15100 to 15126, inclusive.

(b) If an election is held for purposes of this chapter in a school district, no other election may be held for purposes of this chapter in that district for a period of 90 days after that election.

(Amended by Stats. 2006, Ch. 289, Sec. 2. Effective January 1, 2007.)



15121

Any election called pursuant to Sections 15100 to 15141, inclusive, and Sections 15142 to 15261, inclusive, may be consolidated with any other election pursuant to Part 3 (commencing with Section 10400) of Division 10 of the Elections Code.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15122

The words to appear upon the ballots shall be “Bonds—Yes” and “Bonds—No,” or words of similar import. A brief statement of the proposition, setting forth the amount of the bonds to be voted upon, the maximum rate of interest, and the purposes for which the proceeds of the sale of the bonds are to be used, shall be printed upon the ballot. No defect in the statement other than in the statement of the amount of the bonds to be authorized shall invalidate the bonds election.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15122.5

(a) Whenever an election is called on the question of whether bonds of a school district shall be issued and sold for the purposes specified in Section 15100 and the project to be funded by the bonds will require state matching funds for any phase of the project, the sample ballot shall contain a statement, as provided in subdivision (b), advising the voters that the project is subject to the approval of state matching funds and, therefore, passage of the bond measure is not a guarantee that the project will be completed.

(b) The words to appear in the sample ballot in satisfaction of the requirements of subdivision (a) are as follows:
“Approval of Measure ____ does not guarantee that the proposed project or projects in the ____ School District that are the subject of bonds under Measure ____ will be funded beyond the local revenues generated by Measure ____. The school district’s proposal for the project or projects may assume the receipt of matching state funds, which could be subject to appropriation by the Legislature or approval of a statewide bond measure.”

(c) This section does not apply to any election to incur bonded indebtedness pursuant to the Mello-Roos Community Facilities Act of 1982 contained in Chapter 2.5 (commencing with Section 53311) of Division 2 of Title 5 of the Government Code.

(Repealed and added by Stats. 1997, Ch. 893, Sec. 4. Effective January 1, 1998.)



15123

The form and details of all ballots at school district or community college bond elections shall comply with ballot provisions of this code applicable to governing board member elections with additional requirements as provided for in this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15124

If it appears from the certificate of election results that two-thirds of the votes cast on the proposition of issuing bonds of the district are in favor of issuing the bonds; or, a majority of the votes cast, if the election is held to repair, reconstruct or replace school buildings in compliance with Section 17367 or 81162 or any other provision of law, the governing board of the school district or community college shall cause an entry of that fact to be made upon its minutes. The governing board shall then certify to the board of supervisors of the county whose superintendent of schools has jurisdiction over the district, all proceedings had in the premises. The county superintendent of schools shall send a copy of the certificate of election results to the board of supervisors of the county.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15125

The proceedings relating to the authorization of bonds of a joint school district of any type need be certified only to the board of supervisors of the county whose superintendent of schools has jurisdiction over the district. The board of supervisors may issue and sell the bonds and no action of the board of supervisors of any other county in which the district is situated shall be required in connection with the issuance and sale, and the bonds need not be signed by any officer of any the other county.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15126

No error, irregularity, or omission which does not affect the substantial rights of the taxpayers within the district or the electors voting at any election at which bonds of any district are authorized to be issued shall invalidate the election or any bonds authorized.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 3 - Issuance and Sale of Bonds

15140

(a) Bonds of a school district or community college district shall be offered for sale by the board of supervisors of the county, the county superintendent of which has jurisdiction over the district, or the community college district governing board, where appropriate, as soon as possible following receipt of a resolution duly adopted by the governing board of the school district or community college district. The resolution shall prescribe the total amount of bonds to be sold. The resolution may also prescribe the maximum acceptable interest rate, not to exceed 8 percent, and the time or times when the whole or any part of the principal of the bonds shall be payable, which shall not be more than 25 years from the date of the bonds.

(b) Notwithstanding subdivision (a) or another provision of this chapter, the board of supervisors of any county may provide by resolution that the governing board of any school district or community college district over which the county superintendent of schools has jurisdiction, and which has not received a qualified or negative certification in its most recent interim report, may issue and sell bonds on its own behalf pursuant to this chapter without further action of the board of supervisors or officers of that county or of any other county in which a portion of the school district or community college district is located. The county shall levy and collect taxes, pay bonds, and hold bond proceeds and tax funds pursuant to this chapter for the bonds issued and sold pursuant to this subdivision.

(c) Whenever the governing board of a school district or community college district issues bonds or refunding bonds payable from ad valorem taxes the governing board shall transmit the authorizing resolution and debt service schedule, including the debt service schedule for the bonds to be refunded, to the county auditor and county treasurer in sufficient time to permit the county to establish tax rates and necessary funds or accounts for the bonds.

(Amended by Stats. 1999, Ch. 667, Sec. 6. Effective January 1, 2000.)



15140.5

For purposes of this article, “bonds” means bonds, notes, warrants, or other evidence of indebtedness payable, both principal and interest, from the proceeds of ad valorem property taxes that may be levied without limitation as to rate or amount upon property subject to taxation by the governing board of the school district or community college district.

(Added by Stats. 2013, Ch. 477, Sec. 1. Effective January 1, 2014.)



15141

When authorized by the governing board of a school district or a community college district, bonds of a school district or a community college district may be offered for sale as a group by the board of supervisors of the county, the county superintendent of schools, or the governing board of a community college district, which has jurisdiction over the district, at a time determined by the board of supervisors following receipt of a resolution duly adopted by the governing board of the school district or community college district. The resolution shall prescribe the total amount of bonds to be sold. The resolution may also prescribe the maximum acceptable interest rate, not to exceed 8 percent, and the time or times when the whole or any part of the principal of the bonds shall be payable, which shall not be more than 25 years from the date of the bonds. Bidders shall be required to bid a lump-sum bid on all bonds as a group. If bids satisfactory to the governing board of each school district included in the group are received, the bonds offered for sale shall be awarded to the bidder whose bid will result in the lowest net interest cost for the group or for the bonds of any district included within the group. Bonds shall be issued and sold in the name of each school district or a community college district in the same manner as provided in this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15142

The bonds shall be issued in the denomination or denominations as the board of supervisors or governing board of the community college district may prescribe.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15143

The bonds shall not bear a rate of interest greater than 8 percent per annum, payable annually or semiannually.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15144

The number of years the whole or any part of the bonds are to run shall not exceed 25 years, from the date of the bonds or the date of any series thereof.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15144.1

The ratio of total debt service to principal for each bond series shall not exceed four to one.

(Added by Stats. 2013, Ch. 477, Sec. 2. Effective January 1, 2014.)



15144.2

A bond that allows for the compounding of interest, including, but not limited to, a capital appreciation bond, maturing more than 10 years after its date of issuance shall be subject to redemption before its fixed maturity date, with or without a premium, at any time, or from time to time, at the option of the issuer, beginning no later than the 10th anniversary of the date the bond that allows for the compounding of interest was issued.

(Added by Stats. 2013, Ch. 477, Sec. 3. Effective January 1, 2014.)



15144.3

A school district or community college district with a note issued before December 31, 2013, pursuant to Section 15150 may seek from the state board or the Chancellor of the California Community Colleges, as applicable, a one-time waiver from one or more of the requirements of Sections 2, 3, 5, and 6 of Assembly Bill 182 of the 2013–14 Regular Session, if both of the following are satisfied:

(a) The proceeds of the issuance subject to the waiver will be used only for the purpose of paying the note.

(b) The school district or community college district has provided to the state board or the Chancellor of the California Community Colleges, as applicable, an analysis from a financial adviser unaffiliated with the school district, the community college district, or the underwriter used by the school district or community college district, showing the total overall costs of the proposed bond, how the issuance is the most cost-effective method, and the reasons why the school district or community college district is unable to meet those requirements of Sections 2, 3, 5, and 6 of Assembly Bill 182 of the 2013–14 Regular Session that are the subject of the waiver.

(Added by Stats. 2013, Ch. 477, Sec. 4. Effective January 1, 2014.)



15145

(a) The board of supervisors by an order entered upon its minutes shall prescribe the form of the bonds. The bonds shall be signed by the chairperson of the board of supervisors, or by any other member thereof as the board of supervisors shall, by resolution adopted by a four-fifths vote of all its members, authorize and designate for that purpose, and also signed by the treasurer of the county, and shall be countersigned by the clerk of the board of supervisors or by a deputy of either of the officers. Unless the board of supervisors otherwise provides, all the signatures and countersignatures may be printed, lithographed, engraved, or otherwise mechanically reproduced except that one of the signatures or countersignatures to the bonds shall be manually affixed. Any signature may be affixed in accordance with the provisions of the Uniform Facsimile Signatures of Public Officials Act, Chapter 6 (commencing with Section 5500) of Title 1 of the Government Code. All expense incurred for the preparation, sale, and delivery of the school bonds, including but not limited to, fees of an independent financial consultant, the publication of the official notice of sale of the bonds, the preparation, printing and distribution of the official statement, the obtaining of a rating, the purchase of insurance insuring the prompt payment of interest and principal, the preparation of the certified copy of the transcript for the successful bidder, the printing of the bonds, and legal fees of independent bond counsel retained by the school district or community college district issuing the bonds are legal charges against the funds of the district issuing the bonds and may be paid from the proceeds of sale of the bonds.

(b) Notwithstanding subdivision (a), the board of supervisors may, in its discretion, determine that all of the required signatures and countersignatures shall be by facsimiles, provided, however, that the bonds shall not be valid or become obligatory for any purpose until manually signed by an authenticating agent duly appointed by the board or its authorized designee.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15146

(a) The bonds shall be issued and sold pursuant to Section 15140, payable out of the interest and sinking fund of the district. The governing board may sell the bonds at a negotiated sale or by competitive bidding.

(b) (1) Before the sale, the governing board shall adopt a resolution, as an agenda item at a public meeting, that includes all of the following:

(A) Express approval of the method of sale.

(B) Statement of the reasons for the method of sale selected.

(C) Disclosure of the identity of the bond counsel, and the identities of the bond underwriter and the financial adviser if either or both are used for the sale, unless these individuals have not been selected at the time the resolution is adopted, in which case the governing board shall disclose their identities at the public meeting occurring after they have been selected.

(D) Estimates of the costs associated with the bond issuance.

(E) If the sale includes bonds that allow for the compounding of interest, including, but not limited to, capital appreciation bonds, disclosure of the financing term and time of maturity, repayment ratio, and the estimated change in the assessed value of taxable property within the school district or community college district over the term of the bonds.

(2) If the sale includes bonds that allow for the compounding of interest, including, but not limited to, capital appreciation bonds, the resolution shall be publicly noticed on at least two consecutive meeting agendas, first as an information item and second as an action item.

(c) If the sale includes bonds that allow for the compounding of interest, including, but not limited to, capital appreciation bonds, the agenda item shall identify that bonds that allow for the compounding of interest are proposed and the governing board shall be presented with all of the following:

(1) An analysis containing the total overall cost of the bonds that allow for the compounding of interest.

(2) A comparison to the overall cost of current interest bonds.

(3) The reason bonds that allow for the compounding of interest are being recommended.

(4) A copy of the disclosure made by the underwriter in compliance with Rule G-17 adopted by the federal Municipal Securities Rulemaking Board.

(d) After the sale, the governing board shall do both of the following:

(1) Present the actual cost information for the sale at its next scheduled public meeting.

(2) Submit an itemized summary of the costs of the bond sale to the California Debt and Investment Advisory Commission.

(e) The governing board shall ensure that all necessary information and reports regarding the sale or planned sale of bonds by the district it governs are submitted to the California Debt and Investment Advisory Commission in compliance with Section 8855 of the Government Code.

(f) The bonds may be sold at a discount not to exceed 5 percent and at an interest rate not to exceed the maximum rate permitted by law. If the sale is by competitive bid, the governing board shall comply with Sections 15147 and 15148. The bonds shall be sold by the governing board no later than the date designated by the governing board as the final date for the sale of the bonds.

(g) The proceeds of the sale of the bonds, exclusive of any premium received, shall be deposited in the county treasury to the credit of the building fund of the school district, or community college district as designated by the California Community Colleges Budget and Accounting Manual. The proceeds deposited shall be drawn out as other school moneys are drawn out. The bond proceeds withdrawn shall not be applied to any purposes other than those for which the bonds were issued. Any premium or accrued interest received from the sale of the bonds shall be deposited in the interest and sinking fund of the school district or community college district.

(h) The governing board may cause to be deposited proceeds of sale of any series of the bonds in an amount not exceeding 2 percent of the principal amount of the bonds in a costs of issuance account, which may be created in the county treasury or held by a fiscal agent appointed by the school district or community college district for this purpose, separate from the building fund and the interest and sinking fund of the district. The proceeds deposited shall be drawn out on the order of the governing board or an officer of the district duly authorized by the governing board to make the order, only to pay authorized costs of issuance of the bonds. Upon the order of the governing board or duly authorized officer, the remaining balance shall be transferred to the county treasury to the credit of the building fund of the school district or community college district. The deposit of bond proceeds pursuant to this subdivision shall be a proper charge against the building fund of the school district or community college district.

(i) The governing board may cause to be deposited proceeds of sale of any series of the bonds in the interest and sinking fund of the district in the amount of the annual reserve permitted by Section 15250 or in any lesser amount, as the governing board shall determine from time to time. The deposit of bond proceeds pursuant to this subdivision shall be a proper charge against the building fund of the school district or community college district.

(j) The governing board may cause to be deposited proceeds of sale of any series of the bonds in the interest and sinking fund of the district in the amount not exceeding the interest scheduled to become due on that series of bonds for a period of two years from the date of issuance of that series of bonds. The deposit of bonds proceeds pursuant to this subdivision shall be a proper charge against the building fund of the school district or community college district.

(Amended by Stats. 2013, Ch. 477, Sec. 5. Effective January 1, 2014.)



15147

Before selling the bonds, or any part of them, the board of supervisors or community college district, as appropriate, shall give notice as required by Section 53692 of the Government Code.

(Amended by Stats. 2004, Ch. 7, Sec. 1.5. Effective January 22, 2004.)



15148

If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder or bidders, and the clerk of the board of supervisors shall prepare and certify to all of the proceedings on file in his or her office relative to the issuance and sale of the bonds, which transcript of proceedings shall be delivered to the successful bidder or bidders without charge. If no bids are received, or if the board determines that the bids received exceed either the maximum acceptable interest rate prescribed by the governing board or the maximum rate prescribed by Section 15143, or that they are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and without further authorization from the governing board, either readvertise or sell the bonds at private sale.

For the purpose of determining whether or not a bid exceeds the maximum acceptable interest rate, the interest rate of that bid shall be deemed to be the interest rate resulting from the total net interest cost arrived at by computing the total amount of interest which the district would be required to pay from the date of the bonds to the respective maturity dates thereof at the rate or rates specified in the bid and by deducting therefrom any premium bid.

(Amended by Stats. 2002, Ch. 221, Sec. 10. Effective January 1, 2003.)



15149

The issuing school district or community college district by action of its governing board may prepare, or have prepared, bond brochures to serve as a prospectus for bond buyers to assist in the satisfactory sale of the bonds, the expense of the brochures to be payable out of the funds of the district. The brochures may be prepared only after the issuance of the bonds to be sold has been approved by the electors of the district pursuant to Sections 15120 to 15126, inclusive.

The issuing school district or community college district by action of its governing board may expend district funds for the purposes of advertising the availability of the bonds for purchase in any publication or newspaper which in the opinion of the governing board will give notice to prospective bond buyers that the bonds are available for purchase by bond buyers.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15150

(a) When the governing board of a school district or a community college district deems it in the best interests of the district, it may by resolution, upon terms and conditions that it shall prescribe, issue notes, on a negotiated or competitive-bid basis, maturing within a period not to exceed five years, in anticipation of the sale of bonds authorized pursuant to Section 15100 or Section 15340 at the time the notes are issued. The proceeds from the sale of the notes shall be used only for authorized purposes of the bonds or to repay outstanding notes authorized by this section.

(b) All notes issued and any renewal of notes shall be payable at a fixed time not more than five years from the date of the original issuance of the note. If the sale of the bonds does not occur before the maturity of the notes issued in anticipation of the sale, the fiscal officer of the school district or community college district, in order to meet the notes then maturing, shall issue renewal notes for this purpose. The renewal of a note may not be issued after the sale of bonds in anticipation of which the original note was issued and the maturity date of the renewed note shall not be later than five years from the date of the original issuance of the note.

(c) Every note and any renewal of a note shall be payable from the proceeds of the sale of bonds or of any renewal of notes or from other funds of the school district or community college district lawfully available for the purpose of repaying the notes, including state grants. The total amount of the notes or renewals of notes issued and outstanding may not at any time exceed the total amount of the unsold bonds.

(d) (1) Interest on the notes may be payable from proceeds of the sale of bonds in anticipation of which the notes are issued, including any premium received on the sale of those bonds.

(2) Interest on the notes may be paid from a property tax levied for that purpose under the following conditions:

(A) A resolution of the governing board of the school district or community college district authorizes the levying of the tax. The tax for payment of the interest on the notes is a tax authorized by law for payment of the bonds in anticipation of which the notes are issued.

(B) The principal amount of the notes does not exceed the remaining principal amount of authorized but unissued bonds.

(3) The notes may be issued only if the tax rate levied to pay interest on the notes would not cause the school district or community college district to exceed any of the limitations set forth in Section 15268 or 15270, as applicable.

(e) The original issuance of notes and any renewal of notes may be in the form of commercial paper notes. Each issuance of commercial paper notes to repay outstanding notes shall be deemed to be a renewal of notes subject only to the requirements of this section.

(Amended by Stats. 2012, Ch. 715, Sec. 1. Effective January 1, 2013.)






ARTICLE 4 - Required Form of Bonds

15180

Whenever under Sections 15100 and 15102, and Sections 15107 to 15140, inclusive, and Sections 15142 to 15261, inclusive, any bonds are issued, the bonds may be issued either in the form of coupon bonds, or in the form of registered bonds, or some in the form of coupon bonds and some in the form of registered bonds, as may be provided in the proceedings for the issuance of the bonds, and notwithstanding any language or provision to the contrary contained in any statute authorizing the issuance of the bonds, or in any other law.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15181

If any officer whose signature, countersignature, or attestation appears on any school bonds or coupons ceases to be an officer before the delivery of the bonds to the purchaser, the signature, countersignature, or attestation either on the bonds or the coupons, or on both, is nevertheless valid and sufficient for all purposes the same as if the officer had remained in office until the delivery of the bonds, and the signature upon the coupons of the person who is auditor at the date of the bonds, is valid although the bonds themselves may be attested by a different person who is auditor at the time of delivery of the bonds.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15182

Any bonds executed in the manner provided by the board of supervisors shall be valid, notwithstanding any change in the officers who signed the bonds or the coupons, or in the seal of the board of supervisors, occurring after the execution.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 5 - Registration of Bonds

15190

Whenever the owner of any coupon bond or of any bond payable to bearer presents the bond to the treasurer or other officer of the county in which the district is located, who by law performs the duties of treasurer, with a request for the conversion of the bond into a registered bond, the treasurer or other officer shall cut off and cancel the coupons of the coupon bond, and shall stamp, print, or write upon the coupon bond or other bond payable to the bearer, either upon its back or upon its face, as may be convenient, a statement to the effect that the bond is registered in the name of the owner and that thereafter the interest and principal of the bond are payable to the registered owner.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15191

After registration any bond may be transferred by the registered owner in person, or by attorney duly authorized, on presentation of the bond to the treasurer or other officer performing the duties of treasurer. The bond may be again registered as before, a similar statement being stamped, printed, or written thereon.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15192

The statement stamped, printed, or written upon the bond may be substantially in the following form:

(Date, giving month, day, and year.)

This bond is registered pursuant to the statute in such cases made and provided in the name of (insert name of owner) and the interest and principal thereof are hereafter payable to the owner.

Treasurer (or other officer)

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15193

After any bond has been registered as provided in this article, the principal and interest of the bond shall be payable to the registered owner.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15194

The treasurer or other officer shall keep in his or her office a book or books which shall at all times show what bonds are registered and in whose name respectively.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 6 - Cancellation of Unsold Bonds

15200

If any bonds authorized under the provisions of Sections 15100 and 15102, and Sections 15107 to 15140, inclusive, and Sections 15142 to 15261, inclusive, have not been offered for sale for one year from the date of the election at which they were authorized or remain unsold for a period of six months after having been offered for sale in the manner prescribed by the board of supervisors, the governing board of the district, for which the bonds were authorized, may petition the board of supervisors that has jurisdiction of the issuance and sale of the bonds to cause the unsold bonds to be canceled.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15201

Upon receiving the petition, signed by a majority of the members of the governing board, the board of supervisors shall fix a time for hearing it, which shall not be more than 30 days after receipt of the petition, and shall cause a notice stating the time and place of the hearing, and the object of the petition in general terms, to be published for 10 days prior to the hearing, in a newspaper published in the school district or community college district, if there is one, and if there is no newspaper published in the school district, in a newspaper published at the county seat of the county.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15202

At the time and place designated in the notice, or at any subsequent time to which the hearing may be postponed, the board of supervisors shall hear any reasons that may be submitted for or against the granting of the petition.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15203

If the board of supervisors deem it for the best interests of the school district or community college district named in the petition that the unsold bonds be canceled, it shall make and enter an order in the minutes of its proceedings that the unsold bonds be canceled. Upon the entry of the order the bonds and the vote by which they were authorized to be issued shall cease to be of any validity.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15204

The governing board of any school district or community college district may petition the board of supervisors to cancel the remaining authorization of that district to issue and sell bonds resulting from any particular school bond election after the sale of at least 90 percent of the bonds authorized at the election if the amount of the remaining authorization is not more than twenty-five thousand dollars ($25,000) and in the opinion of the governing board the sale of the remaining bonds would not be economically justified. Sections 15201 and 15202 shall be applicable and at or following, the hearing provided in Section 15201 and 15202, the board of supervisors, if it determines that the public interest will be served thereby, may make and enter an order in the minutes of its proceedings that the remaining authorization be canceled. Upon the entry of the order the vote by which the remaining authorization was created shall cease to be of any validity with respect to the remaining authorization.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15205

For any bonds authorized at a school district election on November 5, 1991, and thereafter cancelled pursuant to this article without having been issued, the board of supervisors may order the cancellation annulled upon a finding that the issuance of the bonds is in the best interest of the district. Upon such order the district shall have the authority to issue the bonds pursuant to all of the terms and limitations of the original authorization, including the purposes for which such bonds may be issued, the maximum interest rate, and the maximum term to maturity, provided that the aggregate amount of bonds issued pursuant to such authorization does not exceed the amount originally authorized by the voters.

(Added by Stats. 1999, Ch. 667, Sec. 9. Effective January 1, 2000.)






ARTICLE 7 - Purchase of Bonds by Issuing School Districts and Community College Districts

15220

The governing board of a school district or community college district may purchase in the open market bonds issued by the district. The cost of bonds purchased may be paid out of any funds of the district not required by law to be set aside for teachers’ salaries.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15221

When any bonds issued by a district have been purchased by the governing board of the district, the bonds shall be deemed canceled and of no further validity. The governing board of the district shall immediately, after purchasing the bonds, notify the board of supervisors of its action, describing the bonds purchased. At its first meeting thereafter the board of supervisors shall note the purchase and cancellation of the bonds in the minutes of its proceedings.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 8 - Method of Bond Payment

15230

The board of supervisors by an order entered upon its minutes shall fix the time when the whole or any part of the principal of the bonds shall be payable, which shall not be more than 25 years from the date of the bonds. If the governing board of the district has prescribed in its resolution the time or times when the whole or any part of the bonds shall be payable, the times and amounts shall be fixed by the order of the board of supervisors.

Any bonds authorized at an election held after September 15, 1945, may be issued subject to call and redemption before maturity at the option of the governing board of the district. The governing board may include in its resolution a requirement that all or any part of such bonds shall be issued subject to call and redemption before maturity and the price or prices at which the bonds shall be redeemed. The board of supervisors, in its order fixing the form of the bonds and the maturities thereof, shall provide that the bonds be redeemable at the option of the governing board and at the price or prices fixed in the resolution. Bonds issued subject to call and redemption prior to maturity shall contain a recital to that effect, and no bond shall be subject to call or redemption prior to maturity unless it contains that recital. The board of supervisors in its order shall fix the method of giving notice of redemption to holders of bonds to be redeemed.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15231

The board of supervisors at the direction of governing board of the district may divide the principal amount of bonds authorized at any election into two or more series and may fix different dates for the bonds of each series, in which event the maximum maturity date of the bonds shall be calculated from the date of each series respectively. When the issuance of bonds shall have been authorized pursuant to two or more propositions submitted at the same or different elections, all or any part of the bonds not theretofore issued may be combined and issued and sold as one or more series.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15232

The board of supervisors may make the principal and interest of the bonds payable at the office of the treasurer of the county, or at any other place within the United States, including any office of a trustee or paying agent, which the board may designate, or at the office of the county treasurer, or at any other designated place at the option of the bondholder. The place of payment shall be specified in the bonds. The expense of paying the bonds elsewhere than at the office of the treasurer shall be a proper charge against the district to be paid out of the tax levied and collected for the payment of the bonds.

(Amended by Stats. 2001, Ch. 176, Sec. 3. Effective January 1, 2002.)



15233

(a) The principal and interest on the bonds shall be paid by the county treasurer of the county, the superintendent of schools of which has jurisdiction of the district in behalf of which the bonds were issued, at the place required by the terms of the bonds, upon presentation and surrender of warrants drawn by the county auditor in payment thereof, after he or she has canceled the bonds and coupons, or upon the receipt of the registered owner, if the bonds are registered, after a proper warrant has been drawn by the auditor, out of the fund provided for their payment.

(b) Notwithstanding subdivision (a), if the board of supervisors has designated the office of a trustee or paying agent as the place for payment of the principal and interest of the bonds, then upon receipt of moneys representing the principal and interest on those bonds, the trustee or paying agent shall be responsible for the actual payment to the bondholders and cancellation of any bonds or coupons.

(Amended by Stats. 2001, Ch. 176, Sec. 4. Effective January 1, 2002.)



15234

Any money remaining in the interest and sinking fund of any district after the payment of all bonds and coupons payable from the fund, or any money in excess of an amount sufficient to pay all unpaid bonds and coupons payable from the fund, shall be transferred to the general fund of the district upon the order of the auditor.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15235

Any money paid into the county treasury of the county and credited to the interest and sinking fund of any district remaining after the payment of all bonds and coupons payable from the fund, or which is in excess of an amount sufficient to pay all unpaid bonds and coupons payable from the fund, shall be transferred to the special reserve fund of the school district, or designated building fund of the community college district upon the order of the auditor, and may be used only for the purpose specified in Section 42840 or in accordance with the California Community Colleges Budget and Accounting Manual and for no other purpose.

(Amended by Stats. 2010, Ch. 89, Sec. 5. Effective January 1, 2011.)






ARTICLE 9 - Tax for Payment of Bonds

15250

The board of supervisors of the county, the superintendent of schools of which has jurisdiction over any district, shall annually at the time of making the levy of taxes for county purposes, levy a tax for that year upon the property in the district for the interest and redemption of all outstanding bonds of the district. The tax shall not be less than sufficient to pay the interest on the bonds as it becomes due and to provide a sinking fund for the payment of the principal on or before maturity and may include an allowance for an annual reserve, established for the purpose of avoiding fluctuating tax levies. The tax shall be sufficient to provide funds for the payment of the interest on the bonds as it becomes due and also any part of the principal and interest that is to become due before the proceeds of a tax levied at the time for making the next general tax levy may be made available for the payment of the principal and interest.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15251

All taxes levied, when collected shall be paid into the county treasury of the county whose superintendent of schools has jurisdiction over the school district in behalf of which the tax was levied, to the credit of the interest and sinking fund of the school district, or community college district as designated by the California Community Colleges Budget and Accounting Manual, and shall be used for the payment of the principal and interest of the bonds and for no other purpose.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15252

The board of supervisors of the county, the superintendent of schools which has jurisdiction over any school district, shall annually at the time of making the levy of taxes for county purposes estimate the amount of money required to meet the payment of the principal and interest on bonds of the district authorized by the electors of the district and not sold, and which the governing board of the district informs the board in their belief will be sold before the next tax levy, and the board of supervisors shall levy a tax sufficient to pay the principal and interest so estimated.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15253

If the bonds are declared invalid or are not issued for any reason, the tax levied and collected shall, if the school district or community college district has other bonds outstanding, be retained in the interest and sinking fund of the district to meet the interest and principal falling due on the bonds. If the district has no bonds outstanding the proceeds of the tax levy shall be transferred to the general fund of the district on the order of the auditor.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15254

This article shall apply only to bonds of a school district or community college district which were approved by the electors prior to July 1, 1978, and to bonded indebtedness for the acquisition or improvement of real property approved by two-thirds of the voters on or after June 4, 1986.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 10 - Tax for Payment of Bonds of School District or Community College District Located in Two or More Counties

15260

In case of a district lying in two or more counties, the assessor of each of the counties in which the district lies, shall annually as soon as the county assessments have been equalized by the State Board of Equalization, certify to the board of supervisors of each of the counties in which any portion of the district is situated, the assessed value of all taxable property in the county situated in the school district or community college district. The tax shall be levied according to the ratio which the assessed value of the property in the district in any county bears to the total assessed value of the property in the district. Each board of supervisors shall levy upon the property of the district and within its own county the rate of tax that will be sufficient to raise not less than the amount needed to pay the interest and any portion of the principal of the bonds that is to become due during the year.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15261

The tax shall be entered upon the assessment roll and collected in the same manner as other school taxes.

The tax when collected shall be paid into the county treasury of the county. The treasurer of any county, other than the one whose superintendent of schools has jurisdiction over the school, shall, upon order of the county auditor, pay the sum collected on account of the tax into the treasury of the county whose superintendent of schools has jurisdiction over the school.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15262

This article shall apply only to bonds of a school district which were approved by the electors prior to July 1, 1978, and to bonded indebtedness for the acquisition or improvement of real property approved by two-thirds of the voters on or after June 4, 1986.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 1.5 - Strict Accountability in Local School Construction Bonds Act of 2000

ARTICLE 1 - General Provisions

15264

It is the intent of the Legislature that all of the following are realized:

(a) Vigorous efforts are undertaken to ensure that the expenditure of bond measures, including those authorized pursuant to paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution, are in strict conformity with the law.

(b) Taxpayers directly participate in the oversight of bond expenditures.

(c) The members of the oversight committees appointed pursuant to this chapter promptly alert the public to any waste or improper expenditure of school construction bond money.

(d) That unauthorized expenditures of school construction bond revenues are vigorously investigated, prosecuted, and that the courts act swiftly to restrain any improper expenditures.

(Added by Stats. 2000, Ch. 44, Sec. 3. Effective January 1, 2001.)



15266

(a) As an alternative to authorizing and issuing bonds pursuant to Chapter 1 (commencing with Section 15100) or Chapter 2 (commencing with Section 15300), the governing board of a school district, community college district, or a school facilities improvement district may decide, pursuant to a two-thirds vote and subject to Section 15100 to pursue the authorization and issuance of bonds pursuant to paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution and subdivision (b) of Section 18 of Article XVI of the California Constitution. An election may only be ordered on the question of whether bonds of a school district, community college district, or a school facilities improvement district shall be issued and sold pursuant to subdivision (b) of Section 18 of Article XVI of the California Constitution at a primary or general election, a regularly scheduled local election at which all of the electors of the school district, community college district, or school facilities improvement district, as appropriate, are entitled to vote, or a statewide special election.

(b) Upon adopting a resolution to incur bonded indebtedness pursuant to subdivision (b) of Section 18 of Article XVI of the California Constitution and after the question has been submitted to the voters, if approved at the election, the bonds shall be issued pursuant to paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution and this chapter, and the governing board may not, regardless of the number of votes cast in favor of the bond, subsequently proceed exclusively under Chapter 1 (commencing with Section 15100) or under Chapter 2 (commencing with Section 15300), as appropriate. Where not inconsistent, the provisions of Chapter 1 (commencing with Section 15100) or Chapter 2 (commencing with Section 15300), as appropriate, shall apply to this chapter.

(Amended by Stats. 2007, Ch. 670, Sec. 6. Effective January 1, 2008.)



15268

The total amount of bonds issued, including bonds issued pursuant to Chapter 1 (commencing with Section 15100), shall not exceed 1.25 percent of the taxable property of the district as shown by the last equalized assessment of the county or counties in which the district is located. The bonds may only be issued if the tax rate levied to meet the requirements of Section 18 of Article XVI of the California Constitution in the case of indebtedness incurred by a school district pursuant to this chapter, at a single election, would not exceed thirty dollars ($30) per year per one hundred thousand dollars ($100,000) of taxable property when assessed valuation is projected by the district to increase in accordance with Article XIII A of the California Constitution. For purposes of this section, the taxable property of a district for any fiscal year shall be calculated to include, but not be limited to, the assessed value of all unitary and operating nonunitary property of the district, which shall be derived by dividing the gross assessed value of the unitary and operating nonunitary property within the district for the 1987–88 fiscal year by the gross assessed value of all unitary and operating nonunitary property within the county in which the district is located for the 1987–88 fiscal year, and multiplying that result by the gross assessed value of all unitary and operating nonunitary property of the county on the last equalized assessment roll.

(Amended (as added by Stats. 2000, Ch. 44) by Stats. 2000, Ch. 580, Sec. 2. Effective January 1, 2001.)



15270

(a) Notwithstanding Sections 15102 and 15268, any unified school district may issue bonds pursuant to this article that, in aggregation with bonds issued pursuant to Chapter 1 (commencing with Section 15100), may not exceed 2.5 percent of the taxable property of the district as shown by the last equalized assessment of the county or counties in which the district is located. The bonds may only be issued if the tax rate levied to meet the requirements of Section 18 of Article XVI of the California Constitution in the case of indebtedness incurred pursuant to this chapter at a single election, by a unified school district, would not exceed sixty dollars ($60) per year per one hundred thousand dollars ($100,000) of taxable property when assessed valuation is projected by the district to increase in accordance with Article XIII A of the California Constitution.

(b) Notwithstanding Sections 15102 and 15268, any community college district may issue bonds pursuant to this article that, in aggregation with bonds issued pursuant to Chapter 1 (commencing with Section 15100), may not exceed 2.5 percent of the taxable property of the district as shown by the last equalized assessment of the county or counties in which the district is located. The bonds may only be issued if the tax rate levied to meet the requirements of Section 18 of Article XVI of the California Constitution in the case of indebtedness incurred pursuant to this chapter at a single election, by a community college district, would not exceed twenty-five dollars ($25) per year per one hundred thousand dollars ($100,000) of taxable property when assessed valuation is projected by the district to increase in accordance with Article XIII A of the California Constitution.

(c) In computing the outstanding bonded indebtedness of any unified school district or community college district for all purposes of this section, any outstanding bonds shall be deemed to have been issued for elementary school purposes, high school purposes, and community college purposes, respectively, in the respective amounts that the proceeds of the sale of those outstanding bonds, excluding any premium and accrued interest received on that sale, were or have been allocated by the governing board of the unified school district or community college district to each of those purposes respectively.

(d) For purposes of this section, the taxable property of a district for any fiscal year shall be calculated to include, but not be limited to, the assessed value of all unitary and operating nonunitary property of the district, which shall be derived by dividing the gross assessed value of the unitary and operating nonunitary property within the district for the 1987–88 fiscal year by the gross assessed value of all unitary and operating nonunitary property within the county in which the district is located for the 1987–88 fiscal year, and multiplying the result by the gross assessed value of all unitary and operating nonunitary property of the county on the last equalized assessment roll. In the event of the unification of two or more school districts subsequent to the 1987–88 fiscal year, the assessed value of all unitary and operating nonunitary property of the unified district shall be deemed to be the total of the assessed value of the taxable property of each of the unifying districts as that assessed value would be determined under Section 15268.

(e) For the purposes of this article, “general obligation bonds,” as that term is used in Section 18 of Article XVI of the California Constitution, means bonds of a school district or community college district the repayment of which is provided for by this chapter and Chapter 1 (commencing with Section 15100) of Part 10, and includes bonds of a school facilities improvement district the repayment of which is provided for by this chapter and Chapter 2 (commencing with Section 15300).

(Amended by Stats. 2001, Ch. 132, Sec. 2. Effective January 1, 2002.)



15271

The governing board of a school district or community college district may proceed pursuant to this chapter on behalf of a school facilities improvement district that is created by and under the exclusive authority of the school district or community college district and act on behalf of the school facilities district as provided pursuant to Chapter 2 (commencing with Section 15300).

(Added by Stats. 2001, Ch. 132, Sec. 3. Effective January 1, 2002.)



15272

In addition to the ballot requirements of Section 15122 and the ballot provisions of this code applicable to governing board member elections, for bond measures pursuant to this chapter, the ballot shall also be printed with a statement that the board will appoint a citizens’ oversight committee and conduct annual independent audits to assure that funds are spent only on school and classroom improvements and for no other purposes.

(Added by Stats. 2000, Ch. 44, Sec. 3. Effective January 1, 2001.)



15274

If it appears from the certificate of election results that 55 percent of the votes cast on the proposition of issuing bonds pursuant to subdivision (b) of Section 18 of Article XVI of the California Constitution are in favor of issuing bonds, the governing board shall cause an entry of that fact to be made upon its minutes. The governing board shall then certify to the board of supervisors of the county whose superintendent of schools has jurisdiction over the district, all proceedings had in the premises. The county superintendent of schools shall send a copy of the certificate of election results to the board of supervisors of the county.

(Added by Stats. 2000, Ch. 44, Sec. 3. Effective January 1, 2001.)



15276

Notwithstanding any other provision of law, a county board of education may not order an election to determine whether bonds may be issued under this article to raise funds for a county office of education.

(Added by Stats. 2000, Ch. 44, Sec. 3. Effective January 1, 2001.)






ARTICLE 2 - Citizens’ Oversight Committee

15278

(a) If a bond measure authorized pursuant to paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution and subdivision (b) of Section 18 of Article XVI of the California Constitution is approved, the governing board of the school district or community college shall establish and appoint members to an independent citizens’ oversight committee, pursuant to Section 15282, within 60 days of the date that the governing board enters the election results on its minutes pursuant to Section 15274.

(b) The purpose of the citizens’ oversight committee shall be to inform the public concerning the expenditure of bond revenues. The citizens’ oversight committee shall actively review and report on the proper expenditure of taxpayers’ money for school construction. The citizens’ oversight committee shall advise the public as to whether a school district or community college district is in compliance with the requirements of paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution. The citizens’ oversight committee shall convene to provide oversight for, but not be limited to, both of the following:

(1) Ensuring that bond revenues are expended only for the purposes described in paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution.

(2) Ensuring that, as prohibited by subparagraph (A) of paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution, no funds are used for any teacher or administrative salaries or other school operating expenses.

(c) In furtherance of its purpose, the citizens’ oversight committee may engage in any of the following activities:

(1) Receiving and reviewing copies of the annual, independent performance audit required by subparagraph (C) of paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution.

(2) Receiving and reviewing copies of the annual, independent financial audit required by subparagraph (C) of paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution.

(3) Inspecting school facilities and grounds to ensure that bond revenues are expended in compliance with the requirements of paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution.

(4) Receiving and reviewing copies of any deferred maintenance proposals or plans developed by a school district or community college district, including any reports required by Section 17584.1.

(5) Reviewing efforts by the school district or community college district to maximize bond revenues by implementing cost-saving measures, including, but not limited to, all of the following:

(A) Mechanisms designed to reduce the costs of professional fees.

(B) Mechanisms designed to reduce the costs of site preparation.

(C) Recommendations regarding the joint use of core facilities.

(D) Mechanisms designed to reduce costs by incorporating efficiencies in schoolsite design.

(E) Recommendations regarding the use of cost-effective and efficient reusable facility plans.

(Added by Stats. 2000, Ch. 44, Sec. 3. Effective January 1, 2001.)



15280

(a) (1) The governing board of the district shall, without expending bond funds, provide the citizens’ oversight committee with any necessary technical assistance and shall provide administrative assistance in furtherance of its purpose and sufficient resources to publicize the conclusions of the citizens’ oversight committee.

(2) The governing board of the district shall provide the citizens’ oversight committee with responses to any and all findings, recommendations, and concerns addressed in the annual, independent financial and performance audits required by subparagraphs (C) and (D) of paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution within three months of receiving the audits.

(b) All citizens’ oversight committee proceedings shall be open to the public and notice to the public shall be provided in the same manner as the proceedings of the governing board of the district. The citizens’ oversight committee shall issue regular reports on the results of its activities. A report shall be issued at least once a year. Minutes of the proceedings of the citizens’ oversight committee and all documents received and reports issued shall be a matter of public record and be made available on an Internet Web site maintained by the governing board of the district.

(Amended by Stats. 2013, Ch. 91, Sec. 1. Effective January 1, 2014.)



15282

(a) The citizens’ oversight committee shall consist of at least seven members who shall serve for a minimum term of two years without compensation and for no more than three consecutive terms. While consisting of a minimum of at least seven members, the citizens’ oversight committee shall be comprised, as follows:

(1) One member shall be active in a business organization representing the business community located within the school district or community college district.

(2) One member shall be active in a senior citizens’ organization.

(3) One member shall be active in a bona fide taxpayers’ organization.

(4) For a school district, one member shall be the parent or guardian of a child enrolled in the school district. For a community college district, one member shall be a student who is both currently enrolled in the community college district and active in a community college group, such as student government. The community college student member may, at the discretion of the governing board of the community college district, serve up to six months after his or her graduation.

(5) For a school district, one member shall be both a parent or guardian of a child enrolled in the school district and active in a parent-teacher organization, such as the Parent Teacher Association or schoolsite council. For a community college district, one member shall be active in the support and organization of a community college or the community colleges of the district, such as a member of an advisory council or foundation.

(b) An employee or official of the school district or community college district shall not be appointed to the citizens’ oversight committee. A vendor, contractor, or consultant of the school district or community college district shall not be appointed to the citizens’ oversight committee. Members of the citizens’ oversight committee shall, pursuant to Sections 35233 and 72533, abide by the prohibitions contained in Article 4 (commencing with Section 1090) and Article 4.7 (commencing with Section 1125) of Chapter 1 of Division 4 of Title 1 of the Government Code.

(Amended by Stats. 2013, Ch. 76, Sec. 27. Effective January 1, 2014.)






ARTICLE 3 - Bond Accountability

15284

(a) An action to obtain an order restraining and preventing any expenditure of funds received by a school district or community college district through the sale of bonds authorized by this chapter pursuant to paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution and subdivision (b) of Section 18 of Article XVI of the California Constitution may be maintained against any officer, agent, or other person acting on behalf of, that school district or community college district, by a citizen residing in the school or community college district who is assessed and is liable to pay an ad valorem tax on real property within the school or community college district, or who has paid an ad valorem tax on real property within the school or community college district within one year before the commencement of the action if it appears by the complaint or affidavits that any of the following conditions are present:

(1) An expenditure of funds received by a school district or community college district through the sale of bonds authorized by this chapter is for purposes other than those specified in paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution.

(2) The expenditure is not in compliance with paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution.

(3) That an expenditure in violation of paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution will be made or will continue to be made during the litigation that would produce waste or great or irreparable injury.

(4) The governing board of a school district or community college has willfully failed to appoint the citizens’ oversight committee in violation of the requirements of Section 15278.

(b) An action brought pursuant to this section shall take special precedence over all civil matters on the calendar of the court except those matters granted equal precedence by law.

(c) The rights, remedies, or penalties established by this section are cumulative to the rights, remedies, or penalties established under other laws, including subdivision (a) of Section 526 of Chapter 3 of Title 7 of Part 2 of the Code of Civil Procedure.

(d) If an order is obtained to restrain and prevent an expenditure of funds pursuant to subdivision (a), a court may award attorneys’ fees pursuant to Chapter 6 (commencing with Section 1021.5) of Title 14 of Part 2 of the Code of Civil Procedure.

(e) The action authorized by this section shall be known as a “School Bond Waste Prevention Action.”

(Added by Stats. 2000, Ch. 44, Sec. 3. Effective January 1, 2001.)



15286

Consistent with the provisions contained in subparagraphs (C) and (D) of paragraph (3) of subdivision (b) of Section 1 of Article XIII A of the California Constitution, the required annual, independent financial and performance audits for the preceding fiscal year shall be submitted to the citizens’ oversight committee established pursuant to Section 15278 at the same time they are submitted to the school district or community college district, no later than March 31 of each year. These audits shall be conducted in accordance with the Government Auditing Standards issued by the Comptroller General of the United States for financial and performance audits.

(Amended by Stats. 2013, Ch. 91, Sec. 2. Effective January 1, 2014.)



15288

It is the intent of the Legislature that upon receipt of allegations of waste or misuse of bond funds authorized in this chapter, appropriate law enforcement officials shall expeditiously pursue the investigation and prosecution of any violation of law associated with the expenditure of those funds.

(Added by Stats. 2000, Ch. 44, Sec. 3. Effective January 1, 2001.)









CHAPTER 2 - Bonds of School Facilities Improvement Districts

ARTICLE 1 - General Provisions

15300

This chapter provides a method for the formation of school facilities improvement districts consisting of a portion of the territory within a school district or community college district, for the conduct of a bond election within a school facilities improvement district, and for the issuance of general obligation bonds by a school district or community college district for a school facilities improvement district.

(Amended by Stats. 2007, Ch. 670, Sec. 7. Effective January 1, 2008.)



15301

(a) A school district or community college district that has a community facilities district formed pursuant to the Mello-Roos Community Facilities Act of 1982, as set forth in Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code, that has as one of its purposes the construction of school facilities within a portion of the territory of the school district or community college district, may proceed under this chapter.

(b) The boundaries of a school facilities improvement district formed pursuant to this chapter shall include all of the portion of the territory within the boundaries of the school district or community college district that is not located within the boundaries of the community facilities district as described in subdivision (a).

(c) A school district or community college district may proceed under this chapter without meeting the requirements of subdivisions (a) and (b) if the governing board of the school district or community college district determines that it is necessary and in the best interest of the school district or community college district, respectively, to form a school facilities improvement district pursuant to this chapter to finance school facilities and purposes authorized pursuant to Section 15100. As a part of that determination, the governing board of the school district or community college district shall make a finding that the overall cost of financing the bonds issued pursuant to this part would be less than the overall cost of other school facilities financing options available to the school district or community college district, including, but not limited to, issuing bonds pursuant to the Mello-Roos Communities Facilities Act of 1982 (Ch. 2.5 (commencing with Sec. 53311), Pt. 1, Div. 2, Title 5, Gov. C.). The governing board of the school district or community college district proceeding under this subdivision shall define the boundaries of the school facilities improvement district to include any portion of territory within the jurisdiction of the school district or community college district.

(d) The governing body of a school district or community college district that proceeds under this chapter shall comply with the filing requirements established by Section 54902 of the Government Code. A plat or map that is filed pursuant to this subdivision shall specifically identify property, located within the school district or community college district, that is not located within the improvement district established by the school district or community college district pursuant to this chapter.

(Amended by Stats. 2007, Ch. 670, Sec. 8. Effective January 1, 2008.)



15303

(a) This chapter shall not be operative in a county or counties until the board of supervisors of the county in which the county superintendent of schools having jurisdiction over the school district or community college district in which a proposed school facilities improvement district is located, and the board of supervisors of any county in which a proposed school facilities improvement district is located, by resolution adopted by a majority vote of each affected board of supervisors, makes this chapter applicable in the county or counties. The resolution may make this chapter operative in the county generally, or to one or more school districts or community college districts.

(b) A board of supervisors adopting a resolution pursuant to subdivision (a) shall file that resolution with the California Debt and Investment Advisory Commission established pursuant to Section 8855 of the Government Code.

(Amended by Stats. 2009, Ch. 332, Sec. 1.19. Effective January 1, 2010.)






ARTICLE 2 - Formation of District

15320

Whenever the governing board of a school district or community college district meeting the requirements set forth in Section 15301 determines that a school facilities improvement district is necessary, the governing board shall adopt a resolution of intention that states all of the following:

(a) The intention of the governing board to form the proposed school facilities improvement district.

(b) The general purposes for which the proposed school facilities improvement district is to be formed.

(c) The estimated cost of the school facilities improvement project.

(d) That any taxes levied for the purpose of financing the general obligation bonds issued to finance the project shall be levied exclusively upon the lands in the proposed school facilities improvement district.

(e) That a map showing the exterior boundaries of the proposed school facilities improvement district is on file with the governing board of the school district or community college district and is available for inspection by the public. The boundaries of the school facilities improvement district shall meet the requirements set forth in subdivision (b) of Section 15301.

(f) The time and place for a hearing by the governing board on the formation of the proposed school facilities improvement district.

(g) That any interested persons, including all persons owning lands in the school district or community college district, or in the proposed school facilities improvement district, may appear and be heard.

(Amended by Stats. 2007, Ch. 670, Sec. 11. Effective January 1, 2008.)



15321

Notice of the hearing shall be given by publishing a copy of the resolution of intention in a newspaper of general circulation published in each affected county, pursuant to Section 6066 of the Government Code, the first publication shall be at least 14 days prior to the time fixed for the hearing. No notice other than that required by this section need be given.

(Amended by Stats. 2007, Ch. 670, Sec. 12. Effective January 1, 2008.)



15322

The governing board of the school district or community college district shall hold the hearing provided for by resolution of intention at the time and place fixed by that resolution. Any interested person, including, but not limited to, all persons owning land in the school district, or in the proposed school facilities improvement district or community college district, may appear and be heard concerning any matters set forth in the resolution of intention.

(Repealed and added by Stats. 1997, Ch. 893, Sec. 14. Effective January 1, 1998.)



15323

At the hearing, the governing board of the school district or community college district may adopt a resolution proposing modifications, consistent with Section 15302, of the purpose stated in the resolution of intention. A resolution proposing modifications shall describe the proposed modifications, state the change, if any, in the estimated cost of carrying out the purpose, and shall fix a time and place for the hearing by the governing board.

(Amended by Stats. 2007, Ch. 670, Sec. 13. Effective January 1, 2008.)



15324

The governing board of the school district or community college district shall publish the resolution proposing the modifications to the resolution of intention once in the same newspaper in which the resolution of intention was published at least 14 days prior to the date of hearing on the proposed modifications.

(Repealed and added by Stats. 1997, Ch. 893, Sec. 18. Effective January 1, 1998.)



15325

The hearing on any proposed modifications may be held at the same time and place as any continued hearing on the resolution of intention and both hearings may be held and conducted concurrently.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15326

At the conclusion of the hearing on the resolution of intention and of the hearing, if any, upon proposed modifications, the governing board may by resolution order the school facilities improvement district formed for the purpose and with the boundaries described in the resolution of intention, and, if relevant, the resolution proposing modifications. The resolution ordering the school facilities improvement district formed shall state the estimated cost of carrying out the purpose described in the resolution. The resolution shall also number and designate the school facilities improvement district substantially as “School Facilities Improvement District of the ____ School District” or “School Facilities Improvement District of the ____ Community College District.”

(Repealed and added by Stats. 1997, Ch. 893, Sec. 20. Effective January 1, 1998.)



15326.5

The governing board may amend a previously adopted resolution ordering the formation of a school facilities improvement district to change or add to the purposes for which the school facilities improvement district is formed and the projects to be financed and to increase or decrease the amount of bonds that may be issued for those purposes. Bonds may be issued only for the purposes stated in, and in an amount not exceeding the amount stated in, a proposition submitted to and approved by the voters of the school facilities improvement district.

(Added by Stats. 2007, Ch. 670, Sec. 14. Effective January 1, 2008.)



15327

The governing board of the school district or community college district in which a school facilities improvement district has been formed shall have the same rights, powers, duties and responsibilities with respect to the formation and government of school facilities improvement district as the governing board has with respect to the school district or community college district.

(Repealed and added by Stats. 1997, Ch. 893, Sec. 22. Effective January 1, 1998.)






ARTICLE 3 - Financing the Bonds

15334.5

Notwithstanding any other provision of law, no bonded indebtedness may be incurred pursuant to this part in an amount that would cause the bonded indebtedness of the territory of the school facilities improvement district or of the school district or community college district of which the school facilities improvement district is a part, to exceed the limitation of indebtedness specified in Sections 15102 and 15106. No bonded indebtedness may be incurred pursuant to this part in an amount that would cause the bonded indebtedness of the territory of the school facilities improvement district to exceed the limitation of indebtedness specified in Sections 15102 and 15106.

(Amended by Stats. 2007, Ch. 670, Sec. 20. Effective January 1, 2008.)






ARTICLE 4 - General Provisions for Bond Elections

15340

(a) After adopting the resolution ordering the formation of the school facilities improvement district, the governing board may provide for and call a special bond election within the school facilities improvement district pursuant to Chapter 1 (commencing with Section 15100) and, if applicable, pursuant to Chapter 1.5 (commencing with Section 15264), except as otherwise provided in this chapter, for the approval of a proposition of whether an indebtedness of the school facilities improvement district shall be incurred through the issuance of bonds for the school facilities improvement district. The election shall be deemed to be a school district or community college district election, as appropriate, for purposes of Chapter 1 (commencing with Section 15100).

(b) The indebtedness and the bonds shall be payable from taxes to be levied and collected upon lands located within the school facilities improvement district. The bonds shall be deemed to be bonds of the school district or community college district that created the school facilities improvement district, issued for the benefit of the land within the school facilities improvement district.

(Amended by Stats. 2007, Ch. 670, Sec. 23. Effective January 1, 2008.)



15345

Any qualified elector who is a resident of the territory of the school facilities improvement district may vote on the proposition of issuing bonds of the school facilities improvement district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 5 - Issuance and Sale of Bonds

15350

(a) Except as otherwise provided in this chapter, bonds of a school facilities improvement district shall be authorized, offered for sale, issued and paid, and taxes levied and collected for payments related to those bonds, and the proceeds of the bonds and the collected taxes deposited and held, as provided in Chapter 1 (commencing with Section 15100), and in compliance with Chapter 1.5 (commencing with Section 15264), if applicable.

(b) Whenever in Chapter 1 (commencing with Section 15100) or Chapter 1.5 (commencing with Section 15264) a reference is made to the bonds of the district, that reference shall mean, in the case of bonds of a school facilities improvement district, bonds authorized by the electors of the school facilities improvement district, and issued on behalf of the school facilities improvement district.

(c) Whenever in Chapter 1 (commencing with Section 15100) or Chapter 1.5 (commencing with Section 15264) a reference is made to assessment or taxation of property in the district for payment of the bonds, that reference shall mean, in the case of bonds of a school facilities improvement district, the assessment and taxation of property located only within the school facilities improvement district for payment of amounts due related to bonds of the school facilities improvement district.

(Repealed and added by Stats. 2007, Ch. 670, Sec. 35. Effective January 1, 2008.)



15352

The bonds shall be issued in the name of the school facilities improvement district and shall be designated “Bonds of the School Facilities Improvement District of the ____ School District” or “Bonds of the School Facilities Improvement District of the ____ Community College District” and each bond and all interest coupons shall state that the tax for the payment thereof shall be limited to annual taxes to be levied upon and collected from the lands within the school facilities improvement district.

(Repealed and added by Stats. 1997, Ch. 893, Sec. 36. Effective January 1, 1998.)



15357

(a) The board of supervisors shall establish within the county treasury a school facilities improvement fund for each school facilities improvement district for the purpose of depositing the proceeds of the bonds of the school facilities improvement district. The board of supervisors also shall establish within the county treasury a school facilities improvement bond interest and sinking fund for each school facilities improvement district.

(b) Whenever in Chapter 1 (commencing with Section 15100) a reference is made to the interest and sinking fund of the district or the building fund of the district, that reference shall mean, in the case of bonds of a school facilities improvement district, the interest and sinking fund of the school facilities improvement district or the building fund of the school facilities improvement district, as appropriate.

(Amended by Stats. 2007, Ch. 670, Sec. 41. Effective January 1, 2008.)



15359.3

The governing board of a school district or community college district may proceed pursuant to Chapter 1.5 (commencing with Section 15264) and subject to the requirements therein on behalf of a school facilities improvement district that is created by and under the exclusive authority of the school district or community college district under this chapter.

(Added by Stats. 2001, Ch. 132, Sec. 6. Effective January 1, 2002.)






ARTICLE 13 - Maximum Tax for Payment of Bonds

15425

Notwithstanding any other provision of this chapter, it is the intent of the Legislature that the rate of taxes levied annually upon the property in a school facilities improvement district formed pursuant to subdivision (a) of Section 15301 not be greater than the rate of the annual special tax levied upon parcels in the same school district or community college district that are part of a community facilities district formed pursuant to the Mello-Roos Community Facilities Act of 1982, as set forth in Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code that has as one of its purposes the construction of school facilities within a portion of the territory of the school district or community college district. A determination by the governing board of a school district or community college district, made at the time bonds are sold pursuant to this part, that the rate of taxes to be levied annually upon the property in the school facilities improvement district, based upon tax rate estimates prepared pursuant to Section 9401 of the Elections Code, does not exceed the rate of the annual special tax levied upon parcels in the same school district or community college district that are part of a community facilities district formed pursuant to the Mello-Roos Community Facilities Act of 1982, shall be conclusive evidence of compliance with the intent of this section.

(Amended by Stats. 2007, Ch. 670, Sec. 53. Effective January 1, 2008.)









CHAPTER 3 - Call and Redemption of State School Construction Bonds

15600

The State School Building Finance Committee or other governmental body empowered to make a determination of whether any or all of the bonds authorized to be issued by the state, under legislation enacted following the effective date of this section, for the purpose of assisting local school districts in the acquisition of sites, the construction of school buildings and related facilities, and the purchase of furniture and equipment, may instruct the Treasurer to include in the bonds, or any of them, provisions permitting their call and redemption at the option of the state prior to their maturity and indicating the price at which such bonds shall be subject to redemption; and it shall be the duty of the Treasurer to comply therewith. No bonds shall be subject to call or redemption prior to maturity unless they contain a recital to that effect.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






CHAPTER 4 - State School Building Aid Law, 1949

ARTICLE 1 - General Provisions

15700

The Legislature hereby declares that it is in the interest of the state and of the people thereof for the state to aid school districts of the state in providing necessary and adequate school sites and buildings for the pupils of the public school system, the system being a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

In adopting this act, the Legislature considers that the great need in school construction is for adequate classrooms for the education of the pupils of the public school system. It is the intent of the Legislature to first satisfy this primary need to the greatest extent possible before providing additional educational facilities, regardless of how desirable such additional facilities may be. To the end that school classrooms may be made available at once and to all school districts in need of such classrooms, provisions for other needed school facilities is necessarily subordinated.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15701

As used in this chapter:

(a) “Board” means the State Allocation Board.

(b) “Director” means the Director of Education for kindergarten and grades 1 to 12, inclusive.

(c) “Project” means the purposes for which a school district has applied for an apportionment under this chapter.

(d) “Grade level maintained by a district” means either of the following:

(1) The kindergarten, if any, and grades 1 to 6, inclusive, or grades 1 to 8, inclusive, maintained by an elementary school district or a unified school district.

(2) Grades 7 to 12, inclusive, grades 9 to 12, inclusive, or grades 7 to 10, inclusive, maintained by a high school district or unified school district.

(e) “Apportionment” means an apportionment made under this chapter unless the context otherwise requires.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15702

The Director of General Services shall administer this chapter and shall provide any assistance to the board that it may require.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15703

The State Allocation Board is continued in existence for the purposes of this chapter. The members of the board and the Members of the Legislature meeting with the board in an advisory capacity shall receive no compensation for their services under this chapter but shall be reimbursed for their actual and necessary expenses incurred in connection with the performance of their duties hereunder, to be paid out of the Public School Building Loan Fund.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15704

The board by the adoption of rules shall give priority in allocating funds to districts to those districts where the children will benefit most from additional schoolhouse facilities. This priority shall be based on acuteness of overcrowding, on sudden growth in attendance, on amount of local tax funds expended for housing of a character within the purposes of this chapter, and on the time the district’s application has been ready for allotment. The board may make exceptions when it determines that it will be for the benefit of the children affected.

In adopting rules the board may provide for the granting of priority points to govern the allocation according to the following schedule:

(a) Two priority points may be granted for each percent of the latest computed average daily attendance of the district that is inadequately housed. The number of inadequately housed pupils is the latest computed average daily attendance of the district less the sum of both of the following:

(1) Any classrooms up to a total of two, multiplied by 25.

(2) Any classrooms in excess of two, multiplied by 33.

The term “classrooms” for the purposes of this computation shall mean any school classrooms, temporary and permanent, determined by the State Department of Education to be safely usable.

(b) One priority point may be granted for each 5 percent of the latest computed average daily attendance of the district that represents an increase over the average daily attendance for the fifth preceding school year.

(c) One point of priority may be granted for each one-twentieth of 1 percent of the assessed valuation of the district, collected in taxes and expended for school housing within the scope of this chapter since July 1, 1944. Expenditure of the proceeds of the sale of bonds shall not be counted but expenditure for interest and retirement of bonds shall be counted.

(d) Not more than one point of priority shall be allowed for each calendar month that the completed application of the district has awaited funds.

If any computation of priority points made under this section results in a fraction of a point, that fraction shall be disregarded and the number of priority points shall be taken as the next lowest whole number.

These priorities shall be recomputed at least semiannually when funds are available for allocation, on the respective periods of time next preceding the date of computation. The State Department of Education shall assist and cooperate with the board in determining priority ratings.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15705

In addition to any other powers and duties as are granted the board by this chapter, the board shall do each of the following:

(1) Establish any qualifications not in conflict with other provisions of this chapter that it deems will best serve the purposes of this chapter for determining the eligibility of school districts to apportionments of funds under this chapter.

(2) Establish any procedures and policies in connection with the administration of, and the expenditure of funds made available for the purpose of, this chapter that it deems necessary and which are not in conflict with the powers and duties of the State Department of Education or of the director granted or imposed by this chapter.

(3) Adopt any rules and regulations for the administration of this chapter, requiring any procedure, forms, and information, that it may deem necessary.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15706

Apportionment from the Public School Building Loan Fund to school districts shall be made in the manner and subject to the conditions herein provided and in accordance with policies adopted by the board, for all of the following purposes:

(a) The purchase and improvement of schoolsites which have been approved by the State Department of Education.

(b) The purchase of desks, tables, chairs, and built-in or fixed equipment, as listed in Part III of the California School Accounting Manual contained in the Bulletin of the California State Department of Education, Volume XIII, No. 2, June 1944, or as amended or revised.

(c) The planning and construction, reconstruction, alteration of, and addition to, school buildings for any facilities that are approved by the State Department of Education as essential, all of which purposes are hereby declared to be, and are, public works.

Where a district is required by a contract entered into between itself and a contractor, to obtain at its own expense insurance covering risks incurred during any construction, reconstruction or alteration for which an apportionment has been made, the costs thereof may be paid either directly, or by way of reimbursement, to the district out of the apportionment, or out of any apportionment made specifically covering the insurance. However, in other respects the apportionments are eligible for payment under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15707

In addition to the purposes for which apportionments may be made to school districts under Section 15706, apportionments may also be made to school districts for the construction, repair, attachment or development of offsite facilities, utilities or improvements which the board determines are necessary to the proper operation or functioning of the school facilities for which apportionments are made, all of which purposes are hereby declared to be, and are, public works.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15708

In making application for, and in expending, apportionments of funds under this chapter, a school district acts as an agent of the state and all sites purchased and improved, all equipment purchased, and all buildings constructed, reconstructed, altered, or added to through the expenditure of funds apportioned under this chapter, are declared to be, and are, the property of the state. Upon the payment by the district of the amounts required to be paid by it to the state under this chapter the board shall, in the name of the state, convey the property to the district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15709

The board may require school districts to insure for the benefit of the state all sites, equipment, and buildings which are under Section 15708 the property of the state, against any risks and in any amounts that the board may deem necessary to protect the interests of the state. No state funds apportioned under this chapter shall be used to pay the premiums on said insurance.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15710

Where a district is required by a contract entered into between itself and a general construction contractor to obtain, at its own expense, insurance covering risks incurred during any construction for which an apportionment has been made, the cost thereof may be paid directly to said district out of the Public School Building Loan Fund.

It is the intent and purpose of this section to provide for reimbursement to school districts for any builders’ risk insurance that may have been furnished and paid for by the districts in connection with approved apportionments from the Public School Building Loan Fund from the time of the effective date of Chapter 1389 of the Statutes of 1949.

The Legislature in adopting this section expressly recognizes that eligible school districts in making provision for builders’ risk insurance during the period of construction of new buildings has provided a saving for the taxpayers of the district, and also has reduced the amount which otherwise would have been paid out of the Public School Building Loan Fund to the district if the cost of the builders’ risk insurance had been borne by the contractor with the district. For this reason the Legislature hereby finds, determines, and declares that the adoption of this section having an effect retroactive to the effective date of Chapter 1389 of the Statutes of 1949 is therefore lawful, proper, and represents the saving of public funds for a lawful and public purpose.

The Controller of the State of California is hereby authorized and directed to cancel and annul any claims or demands against the school district arising out of, or in any way connected with, claims for reimbursement from the school districts to the Public School Building Loan Fund arising out of the direct purchase of builders’ risk insurance on any construction by any school district under an approved application by the board.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15712

Funds apportioned to a school district under this chapter for a project, remaining unencumbered or unexpended one year from the date the application of the district for the apportionment was approved, shall not be encumbered or expended except as provided in this section.

The governing board of the district shall notify the board of its desire to encumber or expend the funds. The board shall immediately request the State Department of Education to, and the department shall, review the project for which apportionment was made. If the State Department of Education finds that the conditions existing at the time it approved the project for which the apportionment was made have so changed that the needs of the district are less than originally determined, it shall notify the board of its findings and of the respects in which the project should accordingly be modified. The board shall review the project and revise the project in any manner that it deems necessary, subject to the provisions of Section 15727, and make any changes in the purposes for which the apportionment may be expended that it deems necessary. The cost of the project as revised by the board shall be computed in the manner prescribed by Section 15713 and the excess, if any, of the amount theretofore apportioned to the district over the computed cost of the revised project shall be deducted by the board from the apportionment made to the district. The board shall give notice of its action, in writing, to the Controller, the governing board of the district, and the county auditor and the county treasurer having jurisdiction over the public school building fund of the district. If the amount of the excess, or any portion thereof, has not been paid to the district, the excess, or portion thereof, shall be made available for apportionment to other districts. If the excess, or portion thereof, has been paid to the district, it shall not be encumbered or expended by the district and shall become due and payable to the State of California. The governing board of the district and the county treasurer shall pay that amount to the Treasurer, out of the funds, and in the manner specified in Section 15752. The payment shall, on order of the Controller, be deposited in the Public School Building Loan Fund in the State Treasury.

It shall be the duty of the governing body and county treasurer to make the payments to the Treasurer as provided in this section, and it shall be the duty of the Controller to enforce the collection on behalf of the state.

This section does not authorize the board to increase any apportionment made to a district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15713

Each school district which desires an apportionment for a grade level maintained by it, shall submit through its governing board to the board an application therefor in any form and number of copies that the board shall prescribe. Each copy of the application shall be accompanied by a statement of the estimated cost of the project certified by an architect or structural engineer, and by layout plans showing the entire project for which the district desires an apportionment. Estimates of cost for new construction appearing in an application shall not exceed typical current costs of comparable new construction by school districts in the same area not receiving or not eligible for apportionment under this chapter, as determined by the Director of General Services, or if there has been no new construction by districts in the area, the estimates of cost shall not exceed the reasonable current cost of similar construction in the area as determined by the Director of General Services. Immediately upon receipt of an application in the prescribed form accompanied by the required estimate of cost, a copy thereof shall be transmitted by the board to the director and to the Director of General Services.

A district may at any time amend or supplement its application.

The Director of General Services shall determine the school district’s financial ability to meet all or a portion of the cost of the project and the amount which the district can contribute toward the cost of the project out of its available funds, and shall submit his report thereon to the board.

The directors shall as promptly as possible prepare a report and recommendation with respect to the application and refer the application, report, and recommendation to the Director of General Services, who shall, if he or she finds the documents to be in proper form and otherwise sufficient, refer them to the board. If the Director of General Services finds the documents to be lacking in any respect as to any matter which is subject to the jurisdiction or approval of the director or State Department of Education, he or she shall refer them to the director who shall take any action that may be necessary. The board shall, subject to the provisions of this chapter approve or reject each application referred to it by the Director of General Services. If the board approves of the application, either in whole or in part, it shall, by a resolution adopted by it, apportion to the district from the Public School Building Loan Fund the amount applied for, or any portion thereof that the board may deem appropriate. However, it may order that the apportionment or any part thereof shall be paid in progressive installments at the times and under the conditions that it may then prescribe. This shall be known as a conditional apportionment and shall become final only if the vote provided for in Section 15721 is favorable and if bonds are authorized and sold in the amounts prescribed by the board, and the proceeds of the bonds sold earmarked for the project as approved. The conditional apportionment shall remain effective for a period of nine months from the date of the resolution of the board, and if it does not become a final apportionment by the date, it shall become void and the money so apportioned shall become again available for apportionment pursuant to this chapter.

The board may for any good cause that it shall determine, reduce the amount of, or modify any provisions relating to, any contribution required of a district under the terms of an apportionment, other than any contribution required of the district under Section 15721 from the sale of bonds. However, the board may not, without the consent of the district, increase the amount of any district contribution under the terms of an apportionment, in the absence of mistake arising from any source, or misrepresentation, concealment, or omission, on the part of the district, intentional or otherwise. The provisions of this paragraph shall be applicable to apportionments heretofore or hereafter made.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15714

When an apportionment has been made by the board to a school district the board may, upon application of the governing board of the district, authorize the governing board to transfer funds from other authorized purposes if more than one purpose has been authorized in the district by the board, or to make additional apportionments to the district, or both, if the board determines that additional apportionments or transfers are necessary to meet the actual cost of the specific school plant facilities or sites for which the original apportionment was made. An apportionment made under this section shall be final if the original apportionment has become final, otherwise it shall become final if and when the original apportionment becomes final.

All provisions of this chapter shall apply to apportionments made under this section, except Sections 15713, 15721, 15722, 15725, and 15726 exclusive of the second paragraph of Section 15726 and any other provisions that may relate to application and eligibility for apportionments.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15715

The board may approve, in whole or in part, an application submitted by a school district under Section 15713 and in the amount, not exceeding the amount applied for, that the board may deem appropriate.

The board may, upon approval of the application, in whole or in part, and subsequently from time to time, make a conditional apportionment or conditional apportionments not exceeding in the aggregate the total amount determined by the board as aforesaid, to the applicant school district from the Public School Building Loan Fund for that portion or portions of the project that the board determines the district is ready to proceed with. If the board has approved an application and made an apportionment as to a portion or portions of a project, the board may approve the remaining portion or portions of the project and make an additional apportionment or apportionments within two years after the original approval without requiring a district to issue additional bonds.

The total of the amounts of applications as approved by the board under this section shall not, when added to all amounts apportioned to school districts by the board under Section 15713, exceed 90 percent of the total amount of state school building bonds authorized to be issued and sold by Section 2 of Article XVI of the Constitution of the state.

Except as otherwise provided in this section, all provisions of this chapter relating to apportionments shall apply to apportionments made under this section.

Approval of an application under this section shall not be construed as creating or implying any obligation, commitment or promise on the part of the board or the state to make apportionments under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15716

If, after a conditional apportionment has been made to a school district, legal proceedings initiated prior or subsequent to the making of the conditional apportionment prevent the taking, within the period during which the conditional apportionment remains effective under Section 15713, of the actions necessary to permit the conditional apportionment to become final, the conditional apportionment shall nevertheless remain effective for a period of nine months from the date upon which the legal proceedings are finally determined. The amount of the apportionment may be diminished by the board after a second investigation at which the board shall determine whether conditions existing at the time it approved the project for which apportionment was made have so changed that the needs of the district are less than originally determined and if so the conditional apportionment shall be reduced by a corresponding amount.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15717

With respect to any apportionment made to a school district prior to December 26, 1950, the board may, on the application of the governing board of the district make additional apportionments to the school district for the purchase of the furniture authorized by Section 15706. An apportionment made under this section shall be final if the original apportionment has become final; otherwise it shall become final if and when the original apportionment becomes final.

All provisions of this chapter shall apply to apportionments made under this section, except Sections 15713, 15721, 15722, 15725, and 15726, exclusive of the second paragraph of Section 15726, and any other provisions that may relate to applications and eligibility for apportionments.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15718

The sum of two million dollars ($2,000,000) was by Chapter 13 of the Statutes of 1952 (First Extraordinary Session) made available from the Public School Building Loan Fund for apportionment by the board pursuant to this chapter, except as otherwise provided by this section and to be transferred by the Controller as needed into a separate account in the State School Building Fund which was created in the State Treasury.

Apportionments made under this section shall be available as grants to those school districts to which apportionments have been made under this chapter, prior to April 1, 1952, and only for the amounts thereof as are in excess of the apportionments the voters of the districts voted to accept and repay under Sections 15721, 15722, and 15723.

If and when the electors of districts receiving apportionments under this section, vote to accept and repay additional amounts under Sections 15721, 15722, and 15723, the board may make apportionments under other sections of this chapter in substitution in whole or in part of the grants made under this section.

In the event the electors of the district fail to vote to accept and repay the additional amounts or if apportionments covering the amounts are not made under other sections of this chapter, beginning in September 1953, and annually for nine years thereafter, apportionments made to the districts from the State School Fund under Sections 46304, 46305, and 92 or 41050, Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive, or any successor thereof, shall be reduced by an amount equivalent to one-tenth of the amount apportioned under this section. This section shall not be applied so as to reduce any average daily attendance apportionment below the constitutional minimum. During the year beginning September 1953, and each year thereafter in which the Controller determines that the apportionment of any district is to be reduced as herein provided, he or she shall deduct the total amount of the annual repayment of each district in equal amounts from each installment of the apportionments made to the district. The amount deducted shall, on order of the Controller, be transferred from the State School Building Fund to the General Fund at the time and for the purpose provided in Section 15903.

Notwithstanding any other law, taxes in the districts shall be increased sufficiently to offset the amounts by which the average daily attendance apportionments are reduced under this section. The tax increases shall be made in the manner prescribed under Section 15742 of this chapter.

Any amounts made available by this section which are not apportioned by June 30, 1953, and any recovery by substitution of apportionments made in accordance with this section shall be transferred to the Public School Building Loan Fund.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15719

No apportionment shall be made for new construction which when added to the area of adequate school construction existing in the applicant school district at the time of application, will provide a total area of school building construction per pupil of the estimated enrollment in excess of that computed under the following schedule:

Type of school

Enrollment

Square feet per
pupil

Elementary school comprising

kindergarten and grades 1

to 6, inclusive  ........................

300 or more

55

Elementary school comprising

grades 7 and 8  ........................

750 or more

75

Junior high school comprising

grades 7 and 9, inclusive  ........................

750 or more

75

Junior high school comprising

grades 7 to 10, inclusive  ........................

750 or more

75

High school comprising grades

7 to 12, inclusive  ........................

750 or more

80

High school comprising grades

9 to 12, inclusive  ........................

750 or more

80

High school comprising

grades 10 to 12, inclusive  ........................

750 or more

80

The maximum total building areas per pupil allowed to applicants having schools with smaller estimated enrollments than shown in the above schedule shall be determined by the State Department of Education, and shall be building areas to provide comparable facilities to those enumerated above, and shall be the least building area required to house adequately the estimated enrollment and the normal instructional and other services.

No estimate of enrollment made by an applicant for the purpose of justifying an apportionment shall be made for a longer time than the second fiscal year beyond the fiscal year in which an application is made, and in no case shall be given effect unless approved by the State Department of Education.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15721

No apportionment to a school district shall become final unless one of the following is satisfied:

(a) The total amount of outstanding bonds of the district exceeds 95 percent of the maximum amount of bonds which the district could have had outstanding under any law on the date the conditional apportionment is made.

(b) If the total amount of the bonds of the district outstanding and unpaid is less than 95 percent of the amount of the bonds permitted to be issued by the district, the amount of district bonds outstanding is within twenty-five thousand dollars ($25,000) of the total bond limit permitted, as of the date on which the conditional apportionment is made. At the time the board makes a conditional apportionment pursuant to Section 15713, it shall determine what portion of the total amount of bonds which a district is permitted to issue and sell by law shall be issued and sold by the district, the proceeds of which shall be applied toward the cost of the project for which the apportionment is sought. The portion so determined by the board shall be not less than the minimum amount required for the apportionment to become final under this section. Any apportionment made by the board pursuant to Section 15713 shall be conditioned upon the approval and sale of the bonds by the district.

No apportionment to a district shall become final unless, at an election called by the governing board of the district, two-thirds of the qualified electors of the district voting thereat have authorized the governing board of the district to accept, expend, and repay, as provided in this chapter, an apportionment under the provisions of this chapter. The election shall be combined with and held at the same time as the bond election to authorize the amount of bonds required by the board, if any, and shall be called, held, and conducted in the same manner as are elections to authorize the issuance of district bonds, except that the ballot, in addition to the bond proposition, shall contain substantially the following words:

“Shall the governing board of the ____ school district be authorized to accept and expend an apportionment in an amount not to exceed ____ dollars ($____) from the State of California under and subject to the provisions of Chapter 6 (commencing with Section 15700) of Part 10 of Division 1 of Title 1 of the Education Code which amount is subject to repayment as provided by said chapter? Yes __ No __.”

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15722

Immediately after the result of the election has been determined, the county superintendent of schools shall make a certificate in duplicate stating whether the bonds have been authorized in the amount prescribed by the board and whether the school district has authorized the acceptance and expenditure of the apportionment. One copy of the certificate shall be sent to the board and one copy to the Controller. When the bonds authorized have been issued and sold and the proceeds thereof made available for the purposes of the application, the county superintendent of schools shall also certify this fact to the board and the Controller. Upon the receipt by the board of the certificate stating that the bonds have been issued and sold and the proceeds thereof made available for the purposes of the application, the apportionment shall become final.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15723

The election by a school district upon the acceptance, expenditure, and repayment of an apportionment prescribed by Section 15721 may be called and held either before or after the making of an apportionment.

All elections held prior to October 13, 1950, whether before or after the making of an apportionment, are hereby validated and confirmed if otherwise called and held pursuant to law.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15724

Whenever a conditional apportionment has been made, and the county auditor has inadvertently and erroneously included in his certification of the outstanding bonded indebtedness of the school district the bonded indebtedness of another school district having the same, or substantially the same, boundaries, which bonded indebtedness is less than 2 percent of the total amount of the total bonded indebtedness certified, and thereafter an election upon the issuance of new bonds in the amount required by the board has been had and the vote thereon has been in favor of the issuance of the bonds, and the board has certified to the Controller that the apportionment to the district has become final, the final apportionment is hereby confirmed, ratified, and validated, and any expenditure of money from the Public School Building Loan Fund according to the terms of the final apportionment is hereby confirmed, ratified, and validated.

Any bonds erroneously certified, however, shall not be taken into consideration in making the computation required by Section 15721.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15725

No apportionment shall be made to a school district for any grade level if the estimated cost of the project, as approved by the Director of General Services, is (1) an amount which would result in an apportionment to the district exceeding the amount authorized at the district election held under Section 15721, or (2) an amount which if raised by the issuance and sale of bonds of the district running for 25 years bearing the current going rate of interest as determined by the board and the principal of which is payable in 25 equal annual payments, would require the levy of a tax under Section 15250 upon property in the district which would, when added to the tax actually being levied upon property in the district for the grade level as determined by the Director of General Services under that section, amount to less than thirty cents ($0.30) on each one hundred dollars ($100) of assessed valuation of property in the district during the next fiscal year. Beginning in 1981–82, the amount shall be the levy of a tax which would amount to less than 0.075 percent of full valuation of property in the district during the next fiscal year.

At the time the board makes an apportionment, it shall, with the approval of the Director of General Services, fix the interest to be paid by the district on the sum apportioned to it at a rate equal to the effective rate paid by the state upon the bonds sold from the proceeds of which the apportionment is made, giving effect to the price at which the bonds are sold and the premium, if any, paid thereon, adjusted to the next highest one-eighth of 1 percent, to cover the cost of sale and issuance of the bonds and costs of administration, to be compounded annually through the 30th day of June of each year.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15726

As used in Section 15725 of the Education Code, the phrase “adjusted to the next highest one-eighth of 1 percent” means “increased by a full one-eighth of 1 percent.” It is hereby declared that this construction is not intended as a change in the present law, but as a declaration of the existing law, and shall apply to any interest rate heretofore or hereafter fixed by the board under said section.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15727

No apportionment shall be made to a district for the construction, reconstruction, or alteration of, or addition to, school buildings if the requirements prescribed by this code for the construction of school buildings are not met by the plans for the entire building program of the district in connection with which the district applied for an apportionment or for any project or part thereof which has not been approved by the State Department of Education.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15728

Each district to which an apportionment has been made under this chapter shall repay the principal amount of the apportionment and the accrued interest thereon in the amount and in the manner hereinafter provided in this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15729

The following definitions apply to the computations and determinations required to be made under Sections 15730, 15732, and 15733, and they apply with respect to each grade level of a district for which grade level an apportionment has become final during any preceding fiscal year.

(a) “Forty-cent tax amount” means the amount that would be produced by a tax of forty cents ($0.40) on each one hundred dollars ($100) of assessed valuation, to and including 1980–81 fiscal year. For the 1981–82 fiscal year and thereafter, the tax shall be 0.10 percent of the full valuation. This tax amount shall exclude the assessed valuation of solvent credits and other intangible property, for the current fiscal year within the district;

(b) “Thirty-cent tax amount” means the amount that would be produced by a tax of thirty cents ($0.30) on each one hundred dollars ($100) of such assessed valuation to and including the 1980–81 fiscal year. For 1981–82 and thereafter, the tax shall be 0.075 percent of such full valuation: and

(c) “Ten-cent tax amount” means the amount that would be produced by a tax of ten cents ($0.10) on each one hundred dollars ($100) of such assessed valuation to and including the 1980–81 fiscal year. For the 1981–82 fiscal year and thereafter, the tax shall be 0.025 percent of the full value.

(d) “Eligible bonded debt service” means the amount raised and to be raised by the district during the current fiscal year for the repayment of principal and interest on the portion of the bonded indebtedness of the district that was incurred for each such grade level prior to the date of the first final apportionment for any grade level to the district under this chapter, computed as provided in Section 15730.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15730

On or before the first day of December of each fiscal year, the Director of General Services shall determine for each grade level and certify to the Controller the eligible bonded debt service for the district, as follows:

(a) He or she shall determine the amount of the bonded indebtedness that was incurred by the district for each grade level, when bonds were issued and sold for purposes of more than one grade level. When one or more additional apportionments have been made to a grade level of a district, conditioned upon the issuance and sale of additional bonds of the district, the Director of General Services shall determine and include in the eligible bonded debt service and in his or her certificate the amount raised and to be raised by the district during the current fiscal year for the payment of principal and interest on that portion of the additional bonded indebtedness of the district that was incurred for each grade level as a condition to receiving the additional apportionment.

(b) If the Director of General Services determines in any fiscal year that the amount certified to the Controller as the eligible bonded debt service during the last preceding fiscal year is more than the amount actually raised by the district for the repayment of principal and interest of the bonded indebtedness referred to in subdivision (d) of Section 15729 and subdivision (a) of this section, then the Director of General Services shall subtract from the amount determined as the eligible bonded debt service for the current fiscal year an amount equal to the difference between the amount actually raised by the district during the preceding fiscal year for the repayment of the bonded indebtedness and the amount so certified by the Director of General Services.

(c) If the Director of General Services determines in any fiscal year that the amount certified to the Controller as the eligible bonded debt service during the last preceding fiscal year is less than the amount actually raised by the district for the repayment of principal and interest of the bonded indebtedness referred to in subdivision (d) of Section 15729 and subdivision (a) of this section, then the Director of General Services shall add to the amount determined as the eligible bonded debt service for the current fiscal year an amount equal to the difference between the amount actually raised by the district during the preceding fiscal year for the repayment of the bonded indebtedness and the amount so certified by the Director of General Services.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15731

Notwithstanding any other provisions of this chapter, a school district otherwise eligible to receive a conditional apportionment under Chapter 8 (commencing with Section 16000) of this part may apply for an adjustment of annual repayment obligations under this chapter.

The board may require any information that is necessary to determine the number of units of estimated average daily attendance for which the district would have been eligible to construct school facilities under this chapter, if the conditional apportionment had been made and had become final. The units shall be known as “eligible attendance units.” The board shall then determine an “eligible facilities cost” by multiplying the number of the eligible attendance units by the average cost of housing elementary or high school pupils as set forth in the latest report to the Legislature required under Section 16098.

In any fiscal year in which the school district is, in the judgment of the board, operating sufficient year-round classes to provide housing for the eligible attendance units, the Director of General Services shall add to the amount which he or she is required to certify to the Controller under Section 15730 an amount equal to one-twentieth of such eligible facilities costs.

The additional amount so certified shall be considered for all purposes of this article as eligible bonded debt service.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15732

On or before the first day of January of each fiscal year, the Controller shall compute for each grade level of a district for which grade level an apportionment has become final during any preceding fiscal year the 40-cent tax amount, the 30-cent tax amount and the 10-cent tax amount.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15733

On or before the first day of January of each fiscal year the Controller shall determine the annual repayment, if any, to be due from each district during the next succeeding fiscal year, as follows:

(a) If, for any grade level of a district, the amount of the eligible bonded debt service exceeds the 40 cents ($0.40) tax amount, no annual repayment shall be due the state from the district with respect to the grade level during the next succeeding fiscal year.

(b) If, for any grade level of a district, the 40 cents ($0.40) tax amount is greater than the eligible bonded debt service, the amount of the excess shall constitute the annual repayment due the state with respect to the grade level during the next succeeding fiscal year. However, if the eligible bonded debt service is less than the 10 cents ($0.10) tax amount, the annual repayment shall equal the 30 cents ($0.30) tax amount.

(c) The total repayment from each district is the sum of the annual repayments determined for each grade level of the district under this section.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15734

Notwithstanding any other provision of this chapter, and regardless of how many apportionments are made to a grade level of a school district under the provisions of this chapter, the total annual repayment for the grade level during any fiscal year, covering all the apportionments, shall not exceed the amount that would be computed under Sections 15729 to 15735, inclusive, for any one of the apportionments.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15735

The Controller shall, during the next fiscal year following that in which he or she determines the annual repayment as herein provided, deduct the total amount of the annual repayment of each district in equal amounts from each of the February, March, April, and May installments of the apportionments made to the district from the State School Fund under Sections 46304, 46305, and 92 or 41050, Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive, and, on order of the Controller, the amount so deducted shall be transferred to the Public School Building Loan Fund. All money transferred to the Public School Building Loan Fund under this section shall be available only for transfer to the General Fund under Section 15903.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15736

Notwithstanding any provision of law to the contrary, whenever in any fiscal year, pursuant to Chapter 5, Part 9, Division 1 of the Revenue and Taxation Code, a refund is made or a judgment rendered, as the case may be, for the return of an amount collected as school district taxes levied during a previous year upon secured or unsecured personal property, because it was determined that the property was exempt from taxation, and the property so determined to be exempt equals 1 percent, or more, of the assessed valuation in the school district upon which school district taxes for the previous year were levied, the Controller shall reduce the annual repayment of the district and the amount deducted from the State School Fund apportionment of the district for the fiscal year next succeeding that in which the refund was made or judgment rendered, by that amount by which the annual repayment and deduction of the district would have been reduced for the fiscal year next succeeding that in which the taxes were levied had the assessed valuation upon which the annual repayment was computed not included an amount of assessed valuation equal to the amount of assessed valuation of the property so determined to be exempt.

The amount of annual repayment and deduction, reduced as required by this section, shall be the amount deducted by the Controller for the purposes of Sections 15735, 15741, and 15742 for the fiscal year in which the reduction is made.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15737

(a) Upon request of the district, the Controller shall use in computing the “40-cent, 30-cent, and 10-cent tax amounts” under Section 15732 the difference between the total assessed valuation of property in a district as shown on the equalized assessment roll for the current fiscal year and the assessed valuation of property as shown on the equalized assessment roll for the current fiscal year, in excess of 2 percent of the total assessed valuation, with respect to which revenues of the district taxes levied in the 1954–1955 fiscal year, or thereafter, have been impounded by the county auditor pursuant to Section 14240. Beginning with the 1981–82 fiscal year, the amount in excess of 0.5 percent of the total assessed valuation shall be used in the computation. If the request is received prior to August 1, 1955, with respect to the impounding of revenues of taxes levied during the 1954–1955 fiscal year, the Controller shall recompute the annual repayment of the district due during the 1955–1956 fiscal year on the basis of the reduced assessed valuation, and, on or before September 1, 1955, notify the officers and board referred to in Section 15741 of the recomputed annual repayment for the 1955–1956 fiscal year, and of the recomputed amount to be deducted from the State School Fund apportionment to the district during the 1955–1956 fiscal year.

(b) Whenever, after July 1, 1955, the county auditor notifies the Superintendent of Public Instruction and the Controller of the release of impounded tax revenues to the school district, the Controller shall add to the annual repayment of the district, for the first fiscal year or second fiscal year next succeeding that in which the notification of release was made, that amount by which the annual repayment of the district for a previous fiscal year was reduced by reason of the exclusion of assessed valuation with respect to tax revenues impounded and thereafter released.

(c) The amount of annual repayment and deduction, increased or reduced as required by this section, shall be the amount deducted by the Controller for the purposes of Sections 15735, 15741, and 15742 for the fiscal year in which the increase or reduction occurs.

(d) If a request is received from a school district and an annual repayment reduced pursuant to subdivision (a), Section 15736 shall not apply with respect to any tax revenues to which subdivision (a) applies.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15738

The Controller shall make the deduction provided by Section 15735 during each fiscal year, as herein provided, until the principal amount of the apportionment made to the district for the grade level, and all accrued interest due thereon, has been withheld; but no interest shall accrue or become due and payable to the state with respect to the principal amount of any apportionment after the expiration of 25 years from the first day of July of the fiscal year next succeeding the date of the warrant issued by the Controller covering the payment to the county treasurer of each portion of the apportionment. At the expiration of 30 years from the first day of July of the fiscal year next succeeding the date of the warrant issued by the Controller covering the payment to the county treasurer of each portion of the apportionment, any unpaid balance of the principal amount of the apportionment, including all interest included in the principal amount, shall be canceled on the books of the Controller, and the state shall have no further right to the repayment of the unpaid balance.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15739

The Controller shall certify to the board the cancellation of the unpaid balance of the principal amount of the apportionment. Upon receipt of the certification, the board shall, in the name of the state, convey to the district all sites purchased and improved, all equipment purchased, and all buildings constructed, reconstructed, altered, or added to, from moneys provided by the apportionment covered by the cancellation.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15740

The Controller shall determine and maintain a record of the amount due the state in connection with each apportionment made to each grade level of a district under this chapter. He or she shall compute interest on the original amount of the apportionment at the rate fixed by the board, from the date of issuance of the Controller’s warrant covering the payment to the county treasurer of any portion of the apportionment until the first day of July of the fiscal year next succeeding that in which the warrant was issued. Thereafter, interest shall accrue to and be compounded as a part of the principal amount due the state pursuant to the apportionment through the 30th day of the following June of each year, until the principal and interest have been paid, or until the interest ceases to accrue, as provided in this chapter. Interest on unpaid school building aid apportionments shall be computed as if the annual repayment were credited on the first day of July of the fiscal year in which the repayment is withheld.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15741

Upon computing in any fiscal year the amount to be deducted from the apportionments to the district from the State School Fund during the succeeding fiscal year, the Controller shall notify the governing board of the district and the county auditor of the county, the county superintendent of which has jurisdiction over the district, of the amount to be deducted.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15742

The board of supervisors of the county, the county superintendent of which has jurisdiction over any district which under this chapter will have moneys withheld by the Controller from the apportionments to be made to it from the State School Fund during any fiscal year, shall annually at the time the board of supervisors makes the levy of taxes for county purposes, levy a tax upon the property in the district sufficient to raise for the district the amount of money to be withheld by the Controller during the fiscal year in which the tax is levied. The tax, when collected, shall be paid into the county treasury of the county, the county superintendent of schools of which has jurisdiction over the district for which the tax was levied, to the credit of the general fund of the district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15743

The board shall prescribe in the detail that it deems necessary, the purposes for which moneys apportioned by it or which it requires the district to contribute toward, or in reduction of the cost of a project, may be expended, and the prescription shall be binding upon the governing board of the district, save as it may be changed or modified by the board for any cause that it sees fit. In determining funds which can be contributed by the district, the board may require the district to contribute unexpended balances of funds earmarked or encumbered by the district for furniture, equipment, or any other lawful purpose. However, the changes or substitutions in the purposes for which the funds were earmarked or encumbered, with respect to the requirement under any apportionment heretofore or hereafter made, may be authorized by the board, or pursuant to its delegation, by the Director of General Services.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15744

Unless the board has received the certificates of the county superintendent of schools required by Section 15722 within nine months from the date of the conditional apportionment, it shall, at the expiration of the nine-month period, void the conditional apportionment and shall certify this fact to the Controller. Each final apportionment made by the board under this chapter shall be certified by it to the Controller who shall from time to time draw his or her warrant on the Treasurer in favor of the county treasurer of the county having jurisdiction over the district in accordance with the terms of the final apportionment. The warrant shall be exempt from the provisions of Division 4 of Title 2 of the Government Code and shall be paid by the Treasurer from the Public School Building Loan Fund.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15745

A public school building fund is hereby created in the county treasury in each county for each school district in the county. The county treasurer of each county shall pay into the public school building fund of each district, exactly as apportioned by the board, all moneys received by him or her under this chapter with respect to that district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15746

The governing board of each school district to which an apportionment is made under this chapter is authorized to, and shall, transfer to the public school building fund of the district from all other funds of the district in which the moneys may be, all moneys of the district which under, or pursuant to, this chapter are required to be expended for the project for which the apportionment was made.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15747

A fund in the State Treasury is hereby created, to be known as the Public School Building Loan Fund. All money in the Public School Building Loan Fund, including any money deposited in the fund from any source whatsoever after July 29, 1949, is hereby continuously appropriated without regard to fiscal years for expenditure pursuant to apportionments made under the provisions of this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15748

Notwithstanding any provision of law to the contrary, the State Allocation Board may from time to time by appropriate resolution order the transfer from the Public School Building Loan Fund to the State School Building Aid Fund of any amounts therein which it deems no longer desirable to retain for the purposes of this chapter and Sections 15900 to 15909, inclusive. Nothing herein shall be deemed to apply to any moneys heretofore or hereafter deposited in the Public School Building Loan Fund by virtue of Sections 15735 and 15907, and former Section 5107 as added by Chapter 922 of the Statutes of 1949, and as subsequently amended; or to any moneys appropriated from the Public School Building Loan Fund by virtue of the Budget Acts of 1954 and 1955, and which remain available for expenditure. Upon such order or orders the Controller shall make appropriate transfers, and any sums so transferred shall be available for apportionment in the same manner as other moneys in the State School Building Aid Fund, except that to the amount available for apportionment on the fifth day of each month pursuant to Section 16409, there shall be added any amount transferred to the State School Building Aid Fund by virtue of this paragraph prior to the fifth day of the preceding month. Notwithstanding the provisions of Section 15904, after July 7, 1955, there shall be no further transfers to the General Fund from the Public School Building Loan Fund of any amounts deposited therein by virtue of Sections 15752, 15753, and 15754.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15749

The governing board of each school district to which an apportionment has been made under this chapter shall expend the moneys in the public school building fund of the district exactly as apportioned by the board and only for the purposes for which the moneys were apportioned to the district, and for no other purpose, and shall make the reports relating to the expenditure of the moneys that the board and the Controller shall require.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15751

It shall be the duty of the Controller to make the audit or audits of the books and records of counties and school districts receiving apportionments under this chapter, as he or she may deem necessary from time to time, for the purpose of determining that the money received by school districts as apportionments hereunder has been expended for the purposes and under the conditions authorized by this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15752

Whenever the Controller determines that any money apportioned to a school district has been expended by the school district for purposes not authorized by this chapter, or exceeds the final cost of the project which is authorized by this chapter to be paid therefrom, the Controller shall furnish written notice to the board, the governing board of the school district, the county superintendent of schools, the county auditor, and the county treasurer of the county whose county superintendent of schools has jurisdiction over the school district, directing the school district and the county treasurer to pay into the State Treasury the amount of the unauthorized expenditures, or the amount of the excess apportionment, as the case may be. Upon receipt of the notice, the governing board shall order the county treasurer to pay to the Treasurer, out of any moneys in the county treasury available to the school district for that purpose, the amount set forth in the notice. That amount shall, upon order of the Controller, be deposited in the State Treasury to the credit of the Public School Building Loan Fund.

It shall be the duty of the governing body and county treasurer to make the payments to the Treasurer as provided in this section, and it shall be the duty of the Controller to enforce the collection on behalf of the state.

If, upon petition of the district, the Controller determines that the amount is in excess of the amount that may be paid out of taxes levied at the maximum rate increased by any increase in the rate authorized by the electors of the district pursuant to Section 42202, without impairing essential district services, he or she may provide for the payment of the entire amount or any unpaid balance thereof in not exceeding three consecutive annual payments, commencing with the next school year. Each payment shall be an equal portion of the principal amount, plus accrued interest, and shall be paid not later than January 31st of each school year in which a payment is due. If the district fails to make the payment as specified, the Controller shall deduct the amount thereof from the February payment made to the district under Section 14041.

Deferred payments under this section shall bear interest at the same annual rate of interest as the apportionment from which the unauthorized expenditures or the amounts of excess apportionment were made.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15753

Any portion of an apportionment paid to a school district under this chapter shall be available for expenditure by its governing board for not less than one year nor more than three years, as the board shall determine, after the date on which the warrant covering the portion of the apportionment was issued by the Controller. For the purposes of this chapter, an apportionment shall be deemed to be expended at the time and to the extent that the amount thereof on deposit in the county treasury has been encumbered by the creation of a valid obligation on the part of the school district. Upon the expiration of its period of availability, the unencumbered balance of any apportionment made under this chapter shall become due and payable to the State of California; and the governing board of the school district and the county treasurer shall pay the amount of the unencumbered balance to the Treasurer, out of the funds, and in the manner specified in Section 15752. The payment shall, on order of the Controller, be deposited in the Public School Building Loan Fund in the State Treasury.

It shall be the duty of the governing body and county treasurer to make the payments to the Treasurer as provided in this section, and it shall be the duty of the Controller to enforce the collection on behalf of the state.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15754

Whenever a school district receives an apportionment under this chapter for the purchase or improvement of a school building site and within a period of five years after the date on which the warrant covering the appropriate portion or portions of the apportionment was drawn on the State Treasurer from the Public School Building Loan Fund, (1) sells or otherwise disposes of the site or the improvements thereon, or any portion thereof, purchased or improved in whole or in part from the apportionment, or (2) within not less than one year nor more than five years, as the board shall determine, does not begin to use the site or the improvements thereon for the purpose or purposes for which the apportionment was made, the board shall make the determinations and take the action with respect thereto as it may deem necessary. If the board determines that the district has (1) sold or otherwise disposed of the site or the improvements thereon, or any portion thereof, or (2) has not used the site for the purpose for which the apportionment was made, it shall demand the return of the apportionment or the portion thereof that it deems proper.

Written notice of the demand, setting forth the amount due the state pursuant thereto, shall be furnished by the board to the governing board of the school district, the county superintendent of schools, the county auditor, the county treasurer of the county whose county has jurisdiction over the school district, and the Controller. Upon receipt of the notice and demand, the governing board of the school district shall order the county treasurer to pay to the Treasurer, out of any moneys in the county treasury available to the school district for that purpose, the amount set forth in the notice. The amount shall, upon order of the Controller, be deposited in the State Treasury to the credit of the Public School Building Loan Fund.

It shall be the duty of the governing board and county treasurer to make the payments to the Treasurer as provided in this section, and it shall be the duty of the Controller to enforce the collection on behalf of the state.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 2 - School Housing Aid for Reorganized Districts

15780

(a) As used in this article:

(1) “State-aided district” means a district to which a conditional or final apportionment has been made under this chapter.

(2) “Acquiring district” means a district in which all, or a part of, a state-aided district or an applicant district has been included.

(b) Except as otherwise provided in Section 15788, the effective date for the purposes of this article of any change of boundaries or annexation or other inclusion affecting a school district shall be the date the action became effective for the purposes of Section 4002.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15781

When a district has received conditional apportionments which have become final under this chapter, and there is a unification of the district prior to December 31, 1952, within the meaning of Section 4320, with another district having the same boundaries, the effective date of the unification for the purpose of the first district receiving additional apportionments pursuant to the terms of Section 15714 shall be July 1, 1953.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15782

Whenever, prior to the date on which a conditional apportionment is made by the board to an applicant district, (1) if an applicant district is annexed to or otherwise included in whole in another district which is ineligible for an apportionment under this chapter, no apportionment shall be made to the applicant district; (2) if less than the whole of an applicant district is included in a district which is ineligible for an apportionment under this chapter, the board may reconsider the application of the applicant district and make the determinations and take the action with respect thereto, including the making, subject to Article 1 of this chapter, of a conditional apportionment to the district, as the board may deem necessary because of the inclusion of less than the whole of the applicant district in the acquiring district; (3) if an applicant district is annexed to or otherwise included in whole or in part in a district which is eligible for an apportionment under this chapter and has made or does make an application for the apportionment, the board may reconsider the applications of the applicant district and the acquiring district and make such determinations and take such action with respect thereto, including the making, subject to the provisions of Article 1 (commencing with Section 15700) of this chapter, of conditional apportionments to districts, that the board may deem necessary because of the annexation or other inclusion in the acquiring district of the applicant district in whole or in part.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15783

Whenever, subsequent to the date on which a conditional apportionment is made by the board to an applicant district, but prior to the date on which the conditional apportionment becomes final, (1) if an applicant district is annexed to or otherwise included in whole in a district which is not eligible for an apportionment under this chapter, the conditional apportionment shall, notwithstanding any other provisions of this chapter, become void and the board shall promptly notify the Controller in writing thereof and the date on which the apportionment became void; (2) if the district to which an applicant district is annexed or in which it is otherwise included in whole is eligible for an apportionment, has made or does make an application for an apportionment under this chapter, the conditional apportionment made to the applicant district shall, notwithstanding any other provisions of this chapter, become void but the board may reconsider the application of the acquiring district and make determinations and take action with respect thereto, including the making, subject to the provisions of Article 1 (commencing with Section 15700) of this chapter except as hereinafter provided, of additional conditional apportionments to the acquiring district, as the board may deem necessary as a result of the annexation or other inclusion in the acquiring district of the applicant district; (3) if less than the whole of an applicant district is included in another district, the conditional apportionment shall, notwithstanding any other provisions of this chapter become void, but the board may reconsider the application and make such determinations and take such actions with respect thereto, including the making, subject to the provisions of Article 1 (commencing with Section 15700) of this chapter except as hereinafter provided, of new conditional apportionments to the applicant district, as the board may deem necessary as a result of such inclusion of a portion of the applicant district in the acquiring district.

Notwithstanding anything in the first sentence of Section 15721 to the contrary, additional conditional apportionments made to a district under (2), or new conditional apportionments made to a district under (3) of the first paragraph of this section may, with the approval of the board, become final if the total amount of the bonds of the district outstanding and unpaid is within ten thousand dollars ($10,000) of the amount required under Section 15721.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15784

Whenever, prior to the date on which conditional apportionments have been made to an applicant district for the full amount of state aid approved for the district under Section 15715, (1) if the applicant district is annexed to or otherwise included in whole in another district which is ineligible for an apportionment under this chapter, no further apportionment shall be made to the applicant district; (2) if the applicant district is annexed to or otherwise included in whole in a district which is eligible for an apportionment under this chapter and which has made or does make an application for an apportionment, the board may reconsider the applications of the applicant district and the acquiring district and make determinations and take any action with respect thereto, including the making, subject to Article 1 (commencing with Section 15700) of this chapter, of a conditional apportionment or apportionments to the acquiring district that the board may deem necessary because of such annexation or other inclusion in the acquiring district of the applicant district; (3) if a portion of the applicant district is annexed to or otherwise included in another district, the board may reconsider the application of the applicant district and may, within two years after the first apportionment made under the approval, make additional apportionments that it sees fit to the applicant district, but not in excess of the amount in which the application was originally approved, without requiring the district to issue additional bonds.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15785

Notwithstanding, and in lieu of, any provisions of this chapter to the contrary, excepting Section 15725 if during the fiscal year 1950–1951, or any subsequent fiscal year, a conditional apportionment is or has been made to a district, hereinafter referred to as the original district, and if the original district (1) holds or has held all elections required by Section 15721, and (2) before the apportionment becomes final is or has been annexed to or included in whole in another district, hereinafter referred to as the acquiring district, which had prior thereto received its first final apportionment under this chapter during the same fiscal year, and (3) after the inclusion or annexation sells or has sold the bonds authorized by the aforesaid elections, the board may approve any application by the governing board of the acquiring district and make an apportionment, or apportionments, for any project for which the original district would have been eligible under this chapter had such inclusion not taken place. No apportionment shall be made to the acquiring district under this section unless the proceeds of the bonds which the board required the original district to sell are available for and will be contributed toward the cost of the approved project. Any apportionment made to the acquiring district under this section shall become final when made.

The computations provided in Sections 15729, 15730, and 15733 with respect to apportionments made under this section shall be made exactly as though the acquiring school district was comprised only of the original school district.

Any rate or amount of tax levied pursuant to or under the authority of Sections 14204 and 15742, or any other provision of law, for the purpose of producing the amount or any part thereof deducted by the Controller with respect to apportionments made under this section, during any fiscal year under Sections 15735 and 15738 from apportionments to the acquiring district from the State School Fund shall be levied only on property in the original school district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15786

Whenever, subsequent to the date when a conditional apportionment is made to a district and before the conditional apportionment becomes final the boundaries of the district are changed so that the territory of the district is reduced by not to exceed 1 percent of the assessed valuation of the district, as determined by the last equalized assessment roll immediately preceding the effective date of the change of boundaries, and the superintendent of schools of the county having jurisdiction over the district has failed to file the certificate required by Section 15795, showing the change of boundaries, and prior to April 15, 1952, the board has certified to the Controller that the apportionment made to the district has become final, the final apportionment is hereby confirmed, ratified, and validated, and any expenditure of money from the Public School Building Loan Fund according to the terms of the final apportionment is hereby confirmed, ratified, and validated.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15787

Notwithstanding any provision of law to the contrary, whenever a conditional apportionment has been made to an elementary school district pursuant to Section 15714 prior to August 1, 1951, and the school district has subsequently voted to become a part of a union school district before the school district has voted to accept and repay an amount sufficient to include both said entire apportionment made pursuant to Section 15714, and all other apportionments made to the school district by the board prior to August 1, 1951, the elementary school district is continued in existence until September 1, 1953, for the purpose of (1) receiving any apportionment made to said district subsequent to August 1, 1951, under Section 15718, as if the elementary district had not voted to unionize with another school district, and (2) for the purpose of voting upon the acceptance and repayment of the apportionment mentioned in (1) or any other apportionment made to the district by the board subsequent to August 1, 1951.

If any elementary school district so described above shall vote, prior to September 1, 1953, to accept and repay any apportionment above mentioned (except of any apportionment made under Section 15718), the apportionment shall thereupon become final. Repayment of any apportionment referred to in this section shall be made by the elementary district pursuant to the applicable provisions of this chapter as if no change in boundaries had been made in the district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15788

Whenever, subsequent to the date on which a conditional apportionment made to a district becomes final, the state-aided district is included in whole in another district, the acquiring district shall, on the effective date of the inclusion, succeed to and be vested with all of the duties, powers, purposes, jurisdiction, and responsibilities of the state-aided district with respect to the apportionment and the property acquired or to be acquired from funds provided thereby, and all funds in the public school building fund of the state-aided district shall be transferred to the public school building fund of the acquiring district. All amounts which would, after the effective date of the inclusion, have been otherwise paid to the state-aided district under the terms of or pursuant to the apportionment, shall be paid to the acquiring district. In addition, the acquiring district shall, on the effective date of the inclusion of the state-aided district in the acquiring district as fixed by Section 4000, become liable for the annual repayments and other payments due the state under this chapter with respect to the apportionment or the property acquired or to be acquired therewith.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15789

Whenever one or more state-aided districts are included in whole in an acquiring district, and the acquiring district applies for and receives an apportionment, then after the effective date of the inclusion and upon the approval of the application of the acquiring district, the governing board of each component state-aided district shall immediately transfer to the acquiring district all moneys of the component district which are required to be, or have been, earmarked for a project or projects of the district. The acquiring district, upon the transfer to it of the funds, may expend the funds for any projects of the acquiring district as to which its application was approved.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15790

Whenever, subsequent to the date on which a conditional apportionment made to a state-aided district becomes final, less than all of such district is included in another district, the Director of General Services shall determine what portion of the apportionment was expended or will be expended for property acquired or to be acquired by the acquiring district. Any determination made by the Director of General Services under this section may be redetermined by him or her, from time to time, until the project for which the apportionment was made has been completed, and the final cost thereof determined and the final determination has been made pursuant to the final cost. The Director of General Services shall promptly notify the Controller, the governing board of the state-aided district and of the acquiring district, the superintendent of schools, the auditor, and the treasurer of the counties having jurisdiction over said districts of each determination and redetermination made by him or her under this section. No redetermination shall be retroactive nor affect the liability of any school district for any payment or annual repayment, or portion thereof, previously made by or on behalf of such district to the state under the provisions of this chapter.

On and after the date of the change of boundaries, the acquiring district succeeds to and is vested with all of the duties, powers, purposes, jurisdiction, and responsibilities of the state-aided district with respect to that portion of the apportionment which the Director of General Services has determined or redetermined under this section was expended, or will be expended, for property acquired or to be acquired by the acquiring district, and the unexpended part of the portion of the apportionment in the public school building fund of the state-aided district shall be transferred to the public school building fund of the acquiring district. In addition, and at the same time, the acquiring district shall become liable for the payment to the state of that portion of the annual repayment and all other payments due the state under the provisions of this chapter with respect to that portion of the apportionment which the Director of General Services has determined or redetermined was expended, or will be expended for property acquired, or to be acquired by the acquiring district, or, in the event a portion of the apportionment is a lower percentage of the apportionment than the percentage that the assessed valuation in the territory of the state-aided district which was transferred to the acquiring district is of the total assessed valuation of the state-aided district immediately preceding the effective date of the transfer, the acquiring district shall become liable for the payment to the state of that percentage of the annual repayment and all other repayments due to the state under provisions of this chapter with respect to the apportionment which is equal to the percentage of assessed valuation in the territory transferred to the acquiring district.

Notwithstanding the foregoing, the liability of the acquiring district for the repayment of any portion of the apportionment made to the state-aided district shall not exceed the product of the highest percentage referred to above (whether relating to assessed valuation or to the portion of the apportionment expended in the property acquired), multiplied by the balance due on the apportionment made to the state-aided district at the time of the withdrawal on the effective date specified in Section 4064 of the territory referred to. The limited liability is hereinafter referred to as “the maximum.” It is the intent of the Legislature that the maximum shall be applied by the Controller, both retroactively and prospectively, provided that as a result of the application (1) no cash refund shall be made to any district; (2) in the event any district has, in the past, paid an amount greater than the maximum, assuming this paragraph had been in effect at that time, the excess shall be credited by the Controller against any apportionment balances for which said district is or may hereafter become liable; and (3) the Controller shall make retroactively any adjustments in the amounts due from other districts by virtue of any adjustments made under (2) above. Notwithstanding the foregoing, any computations required to be made pursuant to this paragraph shall not be reflected in any changes in deductions required to be made pursuant to Section 15735 prior to January 1, 1966.

If any subsection, clause, sentence of phrase of this section is for any reason held to be unconstitutional such decision shall not affect the validity of the remaining portions of this section. The Legislature hereby declares that it would have adopted this section, and each subsection, sentence, clause or phrase thereof irrespective of the fact that any one or more subsections, clauses, sentences or phrases be declared unconstitutional.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15791

Notwithstanding any change in the boundaries of a state-aided district or the annexation to, or the inclusion in, another district of a state-aided district, the state-aided district as it existed immediately prior to the effective date of the action shall be continued in existence for the determination of the assessed valuation of the property therein and for the purposes of the computations provided by Sections 15729, 15730, and 15733; and all the computations required to be made pursuant to those sections shall be made exactly as if there had been no change of boundaries, annexations, or inclusion, except as otherwise provided in Sections 15792 and 15793.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15792

Whenever, subsequent to the date on which a conditional apportionment becomes final, territory is withdrawn from a state-aided district and no portion of the apportionment was expended for school property acquired by the acquiring district:

(1) If the acquiring district is a state-aided district, the assessed valuation in the territory acquired shall be included in determining assessed valuation of the property in the acquiring district, and shall thereafter be excluded in determining assessed valuation of the property in the state-aided district, for purposes of the computations under Sections 15729 to 15733, inclusive;

(2) If the acquiring district is not a state-aided district, the State Controller shall determine the percentage relationship, at the time of the withdrawal, between (a) the assessed valuation in the territory acquired, together with the current assessed valuation in all other territory theretofore acquired by the acquiring district from the state-aided district since the date of its first conditional apportionment under this chapter, and (b) the current assessed valuation of the state-aided district as it was territorially constituted on the latter date.

If the percentage of assessed valuation in acquired territory is, in the aggregate, less than 10 percent, the assessed valuation in all the acquired territory shall be excluded, until the next withdrawal of territory from the state-aided district to the acquiring district, in determining the assessed valuation of the state-aided district for the purposes of the computations under Sections 15729 to 15733, inclusive.

If the percentage of assessed valuation in acquired territory is, in the aggregate, a percentage equal to or greater than 10 percent, the Controller shall, by deducting such percentage from 100 percent, obtain the “complement percentage.” Until the next withdrawal of territory from the state-aided district to the acquiring district, the assessed valuation of the state-aided district for purposes of the computations under Sections 15729 to 15733, inclusive, shall be determined by dividing the current assessed valuation of the state-aided district, as territorially constituted immediately subsequent to the last withdrawal, by the complement percentage.

Whenever, pursuant to this section, the assessed valuation of the state-aided district is adjusted for repayment computation purposes by use of the complement percentage, liability for the annual repayment computed shall be apportioned between the state-aided district and the acquiring district by multiplying such annual repayment by the complement percentage, the product representing the liability of the state-aided district, and the remainder of the computed repayment representing the liability of the acquiring district.

Notwithstanding the foregoing, the liability of the state-aided district shall not exceed the product of any “complement percentage” (as it may from time to time exist) times the balance due on the final apportionment at the time the complement percentage is established; and the liability of the acquiring district (while a complement percentage remains unchanged) shall not exceed the remainder of the balance of the aforesaid final apportionment at the time the complement percentage is established. The maximum liability on the part of either the state-aided or acquiring districts established as above (and until the time that the liability be altered by altering the “complement percentage”) shall be hereinafter referred to in this section with respect to each district as “the maximum.”

(3) In the event that two or more nonstate-aided districts acquire territory from the state-aided district the Controller shall determine the formulae for apportioning liability for the annual repayment between the districts affected (including the formulae for determining what assessed valuations shall be used within the affected districts or territories withdrawn, and the dates of determination thereof) as will in his or her opinion best comply with the principles set forth above, irrespective of whether the formulae are in literal compliance therewith. The same percentage of annual repayment for which a district is liable at the time the liability apportionment is made shall (unless and until the liability apportionment is subsequently changed pursuant to this paragraph) be deemed applicable to the liability of the district for the balance (as of the date the liability apportionment is made) due on the final apportionment to the state-aided district. The liability for the balance shall, with respect to any affected district, be hereinafter referred to as the “maximum” for the district.

(4) It is the intent of the Legislature that the foregoing “maximums” shall be applied by the Controller both retroactively and prospectively, provided that as a result of the application (1) no cash refund shall be made to any district; (2) in the event any district has, in the past, paid an amount greater than its “maximum,” assuming this paragraph and others to which it is referable had been in effect at that time, the excess shall be credited by the Controller against any apportionment balances for which the district is or may hereafter become liable; and (3) the Controller shall make retroactively any adjustments in the amounts due from any other district by virtue of any adjustments made under (2) above. Notwithstanding the foregoing, any computations required to be made pursuant to this paragraph shall not be reflected in any changes in deductions required to be made pursuant to Section 16080 prior to January 1, 1966.

If any subsection, clause, sentence or phrase of this section is for any reason held to be unconstitutional that decision shall not affect the validity of the remaining portions of this section. The Legislature hereby declares that it would have adopted this section and each subsection, sentence, clause or phrase thereof irrespective of the fact that any one or more subsections, clauses, sentences, or phrases be declared unconstitutional.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15793

Whenever, subsequent to the date on which a conditional apportionment becomes final, any territory is withdrawn from a nonstate-aided district and annexed to the state-aided district, the assessed valuation in the territory so annexed shall be included with the valuation of the state-aided district for the purposes of making the computations provided by Sections 15729 to 15733.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15794

The Controller shall compute, in accordance with Sections 15791, 15792, and 15793, the amount of the annual repayment due the state on account of the apportionment or apportionments to each state-aided district and shall deduct from the respective apportionments made from the State School Fund under Sections 46304, 46305, and 92 or 41050, Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive, to the state-aided district and an acquiring district the portion thereof for which each is liable under this article.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15795

(a) When, after any application is filed, the applicant district is annexed to, or, by change of boundaries or otherwise, is included in whole or in part in another district or districts, the superintendent of schools of the county having jurisdiction over the applicant district shall, within 10 days after the effective date of the annexation, inclusion, or change of boundaries, file a certificate with the board, in writing, in the form that the board shall prescribe, setting forth each of the following:

(1) The effective date of the annexation, inclusion, or change of boundaries.

(2) Identification of the area of the school district affected by such change and the name of the school district or districts in which such area is included as a result thereof.

(3) Any additional information in any form that the board may require.

(b) The board shall, upon receiving the appropriate certificate from a county superintendent of schools as provided herein, promptly notify the Controller, in writing, of each of the following:

(1) The effective date of annexation or other inclusion of a state-aided district by an acquiring district.

(2) The name of the state-aided district.

(3) The name of the acquiring district.

(4) The number and other identification of the apportionment affected.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 5 - State School Building Finance Committee

15900

For the purpose of creating a fund to provide aid to school districts of the state, the State School Building Finance Committee, created by Section 15909, shall be and it hereby is authorized and empowered to create a debt or debts, liability or liabilities, of the state in the manner and to the extent hereinafter provided, but not otherwise, nor in excess thereof.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



15909

There is hereby created a State School Building Finance Committee composed of the Governor, Controller, Treasurer, Director of Finance, and Superintendent of Public Instruction, all of whom shall serve thereon without compensation and a majority of whom shall be empowered to act for the committee. Two Members of the Senate appointed by the Senate Committee on Rules, and two Members of the Assembly appointed by the speaker, shall meet and advise with the committee to the extent that the advisory participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this chapter, these Members of the Legislature shall constitute an interim investigation committee on the subject of this chapter and as such shall have the powers and duties imposed upon these committees by the Joint Rules of the Senate and the Assembly. The Director of Finance shall provide any assistance to the State School Building Finance Committee that it may require. The Attorney General of the state shall be the legal adviser of the State School Building Finance Committee.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






CHAPTER 6 - State School Building Aid Law of 1952

ARTICLE 1 - General Provisions

16000

This chapter may be cited as the State School Building Aid Law of 1952.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16001

The Legislature hereby declares that it is in the interest of the state and of the people thereof for the state to aid school districts of the state in providing necessary schoolsites and buildings for the pupils of the public school system, this system being a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

In adopting this chapter, the Legislature considers that the great need in school construction is for classrooms for the education of the pupils of the public school system. It is the intent of the Legislature to first satisfy this primary need to the greatest extent possible before providing additional educational facilities, regardless of how desirable such additional facilities may be. To the end that school classrooms may be made available at once and to all school districts in need of such classrooms, provisions for other needed school facilities is necessarily subordinated.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16002

As used in this chapter:

(a) “Board” means the State Allocation Board.

(b) “Director” means the Director of Education for kindergarten and grades 1 to 12, inclusive.

(c) Notwithstanding any other law, the term “project” shall be deemed to include any or all of the purposes for which a school district has applied for apportionments under this chapter, pursuant to any regulations that the State Allocation Board may adopt.

(d) “Grade level maintained by a district” means any of the following:

(1) The kindergarten, if any, and grades 1 to 6, inclusive, or grades 1 to 8, inclusive, maintained by an elementary school district or a unified school district.

(2) Grades 7 to 12, inclusive, grades 9 to 12, inclusive, or grades 7 to 10, inclusive, maintained by a high school district or unified school district.

However, not more than one grade level shall be claimed by any district under any one of the paragraphs of this subdivision.

(e) “Apportionment” means an apportionment made under this chapter unless the context otherwise requires. The term “apportionment” in Sections 16091, 16097, 16099, 16100, 16104, 16105, and any other section in this chapter where the context justifies, shall be deemed to include funds of a school district required by the board to be contributed toward the purposes thereof. It is hereby declared that this construction is not intended as a change in the present law but rather as a declaration of existing law.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16002.5

For the purposes of this chapter, the term “basic bond requirement,” means 5 percent of the assessed valuation of taxable property of the district for each grade level maintained by a district, as shown by the last equalized assessment of the county or counties in which the district is located, and as modified by Section 41201 or Section 84201.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16003

With respect to applications filed on and after the effective date of this section by a unified district and any apportionments and repayments made under the applications, “grade level maintained by the district” means the kindergarten, if any, and grades 1 to 12, inclusive, maintained by the district.

A unified district if otherwise eligible, may apply for and receive an apportionment for either one or both of the grade levels.

This section shall not apply to a unified district during the first three years following the effective date of this section, or during the first three fiscal years in which the district is in existence for all purposes, if the governing board of the district transmits to the board a written notice stating the district desires to be exempted from this section during that period.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16004

Notwithstanding any provision of this chapter to the contrary, the board shall review each application and shall take action to insure that apportionments are not made that will provide for construction of permanent facilities to meet temporary peak enrollments at any site or at any grade level. In cases deemed by the board to be hardship cases involving high school or unified school districts where the district will not be able to house high school pupils under basic area limitation formulas prescribed in this chapter, the board may make apportionments for high school facilities in excess of the limitations. In that event, the board may provide for the construction of portable facilities at any particular site for which the apportionments are made, particularly where the board determines that there will be, within a six- to nine-year period immediately following the apportionment for facilities at the site, a diminution in enrollment at the site justifying relocation of facilities. In no event shall the board have any authority to make an apportionment for construction area at a high school attendance center which, when added to the area of adequate school construction at that center, would exceed the area permitted therefor by Sections 16053 and 16054.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16005

The Director of General Services shall administer this chapter and shall provide any assistance to the board that it may require.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16006

The State Allocation Board is continued in existence for the purposes of this chapter. The members of the board and the Members of the Legislature meeting with the board shall receive no compensation for their services under this chapter but shall be reimbursed for their actual and necessary expenses incurred in connection with the performance of their duties hereunder, to be paid out of the State School Building Aid Fund.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16007

The board by the adoption of rules shall give priority in allocating funds to districts to those districts where the children will benefit most from additional schoolhouse facilities. This priority shall be based on acuteness of overcrowding, on rapidity of growth in attendance, and on the time the district’s application has been ready for allotment. The board may make exceptions when it determines that it will be for the benefit of the children affected.

The State Department of Education shall assist and cooperate with the board in determining priorities.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16008

In allocating funds under this chapter, the board may give first priority to school districts for the replacement and repair of school buildings and necessary facilities appurtenant thereto damaged by any earthquake occurring subsequent to July 1, 1952. All of the provisions of this chapter apply to the districts except the provisions for the establishment of priorities.

Prior to making any apportionment under this section, the State Allocation Board may secure from the Department of General Services, a report showing the urgency of the work of replacement or repair for which an application has been filed. The report shall not be conclusive upon the State Allocation Board, but shall be advisory only.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16009

In addition to any other powers and duties that are granted the board by this chapter, the board shall:

(a) Establish any qualifications not in conflict with other provisions of this chapter that it deems will best serve the purposes of this chapter for determining the eligibility of school districts to apportionments of funds under this chapter.

(b) Establish any procedures and policies in connection with the administration of, and the expenditure of funds made available for the purpose of, this chapter that it deems necessary and which are not in conflict with the powers and duties of the State Department of Education or of the director granted or imposed by this chapter.

(c) Adopt any rules and regulations for the administration of this chapter, requiring the procedure, forms, and information, that it may deem necessary.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16010

The State Department of Education, in addition to any responsibilities or approvals required under Sections 39000 to 39323, inclusive, shall provide the following services to school districts making applications for apportionments under this chapter:

(1) It shall assist school districts in organizing a comprehensive planning effort. It shall guide a planning process through its appropriate steps and, when requested by a school district, it shall provide the school district with sources of expertise, either public or private, which may be able to contribute to the development of plans to find solutions for specific problems a school district may have.

(2) It shall provide continuing research in relation to all phases of educational programs and the school facilities that are required to implement these educational programs.

(3) It shall provide a review and evaluation service to school districts to assure the effectiveness of the facilities that have been provided in accommodating educational programs.

(4) It shall provide communication media through publications, seminars, and prepare planning guides and procedures containing recommendations, which guides shall be used to disseminate educational planning information to all school districts.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16011

Each school district which desires an apportionment of funds under this chapter shall, unless specifically exempted by the board, prepare a long-range comprehensive master plan for the district prepared in accordance with acceptable planning procedures. Information relating to the following factors should be included in this master plan:

(a) A statement of the educational programs and goals of the district in relation to its programs, both current and future.

(b) A comprehensive evaluation and report of the utilization of the school facilities now existing in the district.

(c) A comprehensive demographic study of the district, as it currently exists and as projected into the future.

(d) A policy statement regarding actual or potential human problems.

(e) A policy statement as to the priority in which the district proposes to solve its school housing problems.

(f) A policy statement regarding cooperation with other local public agencies to achieve total community development.

(g) A policy to insure continuous review so that plans will be kept up to date and changing conditions will be reviewed and accommodated by appropriate revision of plans.

The director shall review the long-range master plan and project development plan and shall report his or her findings and recommendations thereon to the board.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16012

The board shall prescribe instructions specifying the manner in which property, real or personal, being replaced through the apportionment, shall be disposed of, and compliance with the instructions shall be a condition upon the making of the apportionment. The net proceeds derived from the disposition shall be contributed in reduction of any apportionment. Any school district affected shall comply with instructions prescribed by the board. The board may require a district to transfer to the state, by any instruments deemed appropriate by the board, title to property, whereupon, the board shall dispose of the property in any manner it deems appropriate to insure the highest return to the state, and apply the proceeds therefrom in reduction of apportionments to the district. The district affected shall do all things deemed necessary by the board to implement the disposition. Whenever the board determines it to be in the best interests of the state, an apportionment may be made for the demolition of any facilities replaced through an apportionment. This section shall be applicable to property replaced by apportionments heretofore or hereafter made under this chapter or Chapter 6 (commencing with Section 15700) of this part.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16013

Notwithstanding any other provisions of this chapter, the board may grant priority in the apportioning of funds to school districts to those districts which have sold facilities replaced under a previous application and have applied the proceeds therefrom in reduction of prior apportionments to the district. Apportionments so made shall not be in excess of the amount of the proceeds which were applied to prior apportionments subsequent to July 1, 1970, and shall be made only for projects which were approved by the board prior to July 1, 1970.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16014

Apportionment from the State School Building Aid Fund to school districts shall be made in the manner and subject to the conditions herein provided and in accordance with policies adopted by the board, for the following purposes, all of which purposes are hereby declared to be, and are, public works:

(a) The purchase and improvement of schoolsites which have been approved by the State Department of Education.

(b) The purchase of necessary desks, tables, chairs and other movable furniture and equipment, as approved by the State Department of Education.

(c) The planning and construction, reconstruction, alteration of, the moving of portable classroom buildings on an existing site or to another schoolsite, and addition to, school buildings, including built-in or fixed equipment, for any facilities that are approved by the State Department of Education as essential, except a room used solely for an auditorium for a school of any type or class and a room used solely for a gymnasium or a room used solely for a cafeteria for elementary schools. This section does not prohibit the State Department of Education from approving multipurpose rooms which are rooms designed to be used for two or more of the following purposes:

(1) Classroom.

(2) Auditorium.

(3) Gymnasium.

(4) Cafeteria.

(5) Any other purposes that district requires which are approved by the State Department of Education.

Where a district is required by a contract entered into between itself and a contractor, to obtain at its own expense insurance covering risks incurred during any construction, reconstruction or alteration for which an apportionment has been made, the cost thereof may be paid either directly, or by way of reimbursement, to the district out of the apportionment, or out of any apportionment made specifically covering the insurance. However, in other respects the apportionments are eligible for payment under this chapter.

In addition to the foregoing, the board may make an apportionment to a school district for the purchase from another school district of existing facilities, real or personal, including the site thereof, or any portion of any of the foregoing, providing that the board finds that it is economical and good practice on the part of the acquiring district to purchase the same, and that the consideration to be paid in the light of all the circumstances surrounding the transfer is fair and equitable both to the acquiring district and to the state.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16015

Notwithstanding any other provisions of this chapter, the board may make an apportionment to any school district for the cost of leasing portable classrooms during the period in which additional school facilities are being constructed by a previously approved project, provided that each of the following conditions is satisfied:

(a) The district has received a final apportionment for the previously approved project and the construction of which has not yet been completed.

(b) Estimates of average daily attendance used for justifying the previously approved project indicate either of the following:

(1) An increase over the base period of projection of at least 15 percent.

(2) A substantial number of district classes being on triple session during the period of construction, as determined by the State Allocation Board.

(c) The district is making maximum use of its existing facilities through the operation of one or more continuous school programs.

Any apportionment made to a school district pursuant to this section shall be added to the final apportionment for the previously approved project specified in subdivision (a), and the repayment thereof by the school district shall be made under the same terms and conditions as prescribed for the final apportionment.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16016

A leasehold or use permit interest held by a school district in land owned in fee simple by the government of the United States may, for all purposes of this chapter, be deemed a purchase of land by the district and to vest title and ownership in the district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16017

The board shall not make any apportionment with respect to an application for replacing inadequate school facilities unless it has first investigated and made a finding that it would not be economical or good practice to rehabilitate said facilities.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16018

In addition to the purposes for which apportionments may be made to school districts under Section 16014, apportionments may also be made to school districts for the construction, repair, attachment or development of offsite facilities, utilities or improvements which the board determines are necessary to the proper operation or functioning of the school facilities for which apportionments are made, all of which purposes are hereby declared to be, and are, public works.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16019

In making applications for, and in expending apportionments of funds under this chapter, a school district acts as an agent of the state and all sites purchased and improved, all equipment purchased, and all buildings constructed, reconstructed, altered, or added to through the expenditure of funds apportioned under this chapter, are declared to be, and are, the property of the state.

The Director of General Services shall file with the county recorder of the county in which any site purchased or improved through the expenditure of funds apportioned under this chapter is located a certificate, properly acknowledged, indicating the state’s interest in real property of the district by virtue of this section, without the necessity of particularizing the real property. The recorder shall record and index the certificate in the same manner as abstracts of judgments and the certificate shall constitute constructive notice of the state’s interest in the particular real property affected. The certificate shall as to any party thereafter acquiring real property or any interest therein in the county from the school district have the same force, effect and priority as if it had been a judgment lien imposed upon real property which was not exempt from execution. This effect shall commence upon recordation and continue until the certificate is discharged or released as provided herein.

Upon request the Director of General Services shall do each of the following:

(a) Issue a release of the state’s interest in any real property or a portion thereof that the district has been authorized by the board to dispose of under Section 16105, provided that delivery of the release may be subject to any conditions that may be prescribed by the board to protect the state’s interest.

(b) Issue a disclaimer of the state’s interest in any real property or a portion thereof of the district, the disposition of which the board is not required to consent to under the terms of Section 16105, provided that the delivery of the disclaimer may be subject to any conditions that the board deems appropriate to protect the interests of the state, including conditions relating to the amount of consideration to be received from the disposition where the board asserts an interest in the proceeds of the disposition under other provisions of this chapter. The release or disclaimer shall conclusively protect any third party relying upon the same and shall be acknowledged to permit recordation by the county recorder.

Upon payment by the district of all amounts required to be paid by it or on its behalf to the state under this chapter each of the following shall occur:

(a) The Director of General Services shall file with the recorder a release of any certificate. The release shall be recorded and indexed in the same index as the certificate.

(b) The title to personal property purchased by the school district with funds apportioned under this chapter shall revert to the school district without further action by the state.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16020

The board may require school districts to insure for the benefit of the state all sites, equipment, and buildings which are under Section 16019 the property of the state, against any risk and in any amounts that the board may deem necessary to protect the interests of the state. No state funds apportioned under this chapter shall be used to pay the premiums on the insurance.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16021

A school district shall not expend money apportioned under this chapter unless the contracts under which the funds are expended have been let after competitive bids thereafter pursuant to this code.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16022

Funds apportioned to a school district under Section 16024 for a project, remaining unencumbered or unexpended one year from the date the application of the district for apportionment was approved, shall not be encumbered or expended except as provided in this section.

The governing board of the district shall notify the board of its desire to encumber or expend funds. The board shall immediately request the State Department of Education to, and the department shall, review the project for which apportionment was made. If the State Department of Education finds that the conditions existing at the time it approved the project for which the apportionment was made have so changed that the needs of the district are less than originally determined, it shall notify the board of its findings and of the respects in which the project should accordingly be modified. The board shall review the project and revise the project in any manner that it deems necessary subject to Section 16067, and make any changes in the purposes for which the apportionment may be expended that it deems necessary. The cost of the project as revised by the board shall be computed in the manner prescribed by Section 16024 and the excess, if any, of the amount theretofore apportioned to the district over the computed cost of the revised project shall be deducted by the board from the apportionment made to the district. The board shall give notice of its action, in writing, to the Controller, the governing board of the district, and the county auditor and the county treasurer having jurisdiction over the state school building fund of the district. If the amount of the excess, or any portion thereof, has not been paid to the district, the excess, or portion thereof, shall be made available for apportionment to other districts, if the excess, or portion thereof, has been paid to the district, it shall not be encumbered or expended by the district and shall become due and payable to the State of California. The governing board of the district and the county treasurer shall pay the amount to the Treasurer, out of the funds, and in the manner specified in Section 16100. The payment shall, on order of the Controller, be deposited in the State School Building Aid Fund in the State Treasury.

It shall be the duty of the governing body and county treasurer to make the payments to the Treasurer as provided in this section, and it shall be the duty of the Controller to enforce the collection on behalf of the state.

This section does not authorize the board to increase any apportionment made to a school district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16023

Notwithstanding any other provisions of this chapter, a district may apply, on a separate application, for an apportionment for the purchase of laboratory and vocational training equipment, whether or not the equipment is for use in connection with a construction project.

All of the provisions of this chapter apply to the application and apportionment except that:

(a) Any application for the equipment pursuant to this section which is received by the board shall be transmitted to the State Department of Education. If the State Department of Education approves the application, it shall refer it to the board which shall either approve or reject the application pursuant to Section 16024. Any provision of Section 16024 inconsistent with this section shall not apply to the application.

(b) Section 16007 does not apply.

(c) If the application is approved and an apportionment granted therefor the district shall repay the full amount of the apportionment and the interest thereon. The repayment of the apportionment, and the interest thereon, may be over a period of years, not to exceed 20 years from the first day of January of the fiscal year next succeeding the fiscal year in which the apportionment became final. The number of years allowed for repayment shall be determined by the board at the time it fixes interest on the apportionment. The repayment is in addition to any other repayment required under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16024

Each school district that desires an apportionment for a grade level maintained by it, shall submit through its governing board to the board an application therefor in the form and number of copies as the board shall prescribe. Each copy of the application shall be accompanied by a statement of the estimated cost of the project certified by an architect or structural engineer, and by layout plans showing the entire construction project for which the district desires an apportionment. Before the board approves an application for a construction project and makes an apportionment pursuant to this chapter, it shall, after consultation with the Department of General Services, establish standards for all new construction included therein. After this consultation the board shall establish current construction cost standards for that construction. The standards shall not exceed typical comparable new construction by school districts in the same area not receiving or eligible for apportionment under this chapter, or if there has been no new construction by school districts in the area, the standards shall not exceed the reasonable current cost of similar construction in the area. The board shall determine these typical current costs or reasonable current costs. In applying those standards the board shall take into account the size and type of the construction proposed and may make deviations as in their judgment are justified. When a standard has been set by the board to cover any individual apportionment, no apportionment shall be made by the board in excess of that standard, unless the board shall find that in view of a rapid increase in building costs an adjustment is warranted. Immediately upon receipt of an application in the prescribed form accompanied by the required estimate of cost, a copy thereof shall be transmitted by the board to the director and to the Director of General Services.

A school district shall not let any contract for new construction included in an application for a construction project that has been approved by the board if the cost exceeds the construction cost standards fixed by the board under this section for that new construction.

A school district may at any time amend or supplement its application.

Each construction project for which a district applies for an apportionment shall be applied for on a separate application and shall be considered separately by the board. If a district applies for more than one construction project, at the same time or at different times, the priority points of the district shall be recalculated after the approval of each separate construction project and before a subsequent construction project is approved.

The board shall require the changes in the plans that an applicant school district submits with its application as the board determines is necessary or desirable to reduce the cost of the project. The board may also, by rule, provide for the vesting in the director or in the Director of General Services of the responsibility for requiring those changes, according to whether the subject matter of the change is subject to the jurisdiction or approval of the director or the Director of General Services, respectively.

The board may, for good cause as it shall determine, reduce the amount of, or modify any provisions relating to, any contribution required of a school district under the terms of an apportionment, other than any contribution required of the district under Section 16058 from the sale of bonds. However, the board may not, without the consent of the district, increase the amount of any district contribution under the terms of an apportionment, in the absence of mistake arising from any source, or misrepresentation, concealment, or omission, on the part of the district, intentional or otherwise. The provisions of this paragraph shall be applicable to apportionments heretofore or hereafter made.

The Director of General Services shall determine the school district’s financial ability to meet all or a portion of the cost of the project and the amount that the school district can contribute toward the cost of the project out of its available funds, and shall submit his or her report thereon to the board.

The term “available funds” as used in the preceding paragraph means funds of the district other than funds received by gift or bequest.

The director shall, as promptly as possible, prepare a report and recommendation with respect to the application and refer the application, report, and recommendation to the Director of General Services, who shall, if he or she finds the documents to be in proper form and otherwise sufficient, refer them to the board. If the director finds the documents to be lacking in any respect as to any matter that is subject to the jurisdiction or approval of the director or the State Department of Education, or the board of governors, as appropriate to their jurisdiction, he or she shall refer them to the director who shall take action as may be necessary. Subject to this chapter, the board shall approve or reject each application referred to it by the director. If the board approves of the application, either in whole or in part, it shall, by a resolution adopted by it, apportion to the district from the State School Building Aid Fund the amount applied for, or any portion thereof as the board may deem appropriate. However, it may order that the apportionment or any part thereof shall be paid in progressive installments at the time and under the conditions as it may then prescribe. This shall be known as a conditional apportionment and shall become final only if the vote provided for in Section 16058 is favorable and if bonds are authorized and sold in the amounts prescribed by the board, and the proceeds of the bonds sold earmarked for the project as approved. The conditional apportionment shall remain effective for a period of 12 months from the date of the resolution of the board, and if it does not become a final apportionment by that date, it shall become void and the money so apportioned shall become again available for apportionment pursuant to this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16025

Notwithstanding any other provisions of this chapter, a school district otherwise eligible to receive a conditional apportionment under this chapter may apply for an adjustment of annual repayment obligations in lieu of receiving the conditional apportionment.

The board may require any information that is necessary to determine the number of units of estimated average daily attendance for which the district would have been eligible to construct school facilities under this chapter, if the conditional apportionment had been made and had become final. These units shall be known as “eligible attendance units.”

The board shall then determine an “eligible facilities cost” by multiplying the number of the eligible attendance units by the average cost of housing elementary or high school pupils as set forth in the latest report to the Legislature required under Section 16098.

In any fiscal year in which the school district is in the judgment of the board operating sufficient year-around classes to provide housing for the eligible attendance units aforementioned, the Director of General Services shall add to the amount which he or she is required to certify to the Controller under Sections 16072, 16084, and 16086 an amount equal to one-twentieth of the eligible facilities costs.

The additional amount so certified shall be considered for all purposes of this chapter as eligible bonded debt service.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16026

Notwithstanding any other provisions of this chapter, any school district whose governing board has adopted and put into effect a year-round school operation plan or continuous school program, as defined in Section 16030, or has adopted a plan or program for operation in the following school year, may apply to the board and the board may provide financial assistance in furnishing and installing an air cooling system in those facilities which will be so operated, so long as the construction of the facility was commenced prior to December 31, 1972. Financial assistance provided by the board may be in any of the following forms:

(a) An apportionment pursuant to Section 16024.

(b) An authorization to use proceeds from the sale of district bonds.

(c) An authorization to use the net proceeds derived from the sale of unused schoolsites whether or not there are unpaid apportionments outstanding against the sites.

The board shall establish cost standards applicable to the furnishing and installing of air cooling systems in existing schools. No apportionment or authorization shall be made by the board in excess of the standard established for the apportionment.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16027

In any fiscal year in which the school district is conducting a year-round school operation or continuous school program, as defined in Section 16030, utilizing a facility for which financial assistance was provided by the board under Section 16026, the Director of General Services shall add to the amount which he or she is required to certify to the Controller under Sections 16072, 16084 and 16086 an amount equal to the debt service for retirement of bonds authorized for use under Section 16026.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16028

Any authorization of the proceeds derived from the sale of an unused site pursuant to Section 16026 shall constitute a conversion of the unpaid portion of the apportionment to the application for an air cooling system as if an apportionment had originally been made therefor. The converted apportionment shall be repaid pursuant to Section 16069 irrespective of Section 16105.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16028.5

Whenever a school district has received an increased building cost allowance pursuant to Section 16024 or 16026 for the purpose of providing facilities for year-round school operation as defined in Section 16030, and in any fiscal year subsequent to the fiscal year in which the facilities are completed fails to conduct a year-around school operation, the Director of General Services shall in the following fiscal year deduct an amount from the eligible bonded debt service of the district equal to one-twentieth of the amount of the increased cost allowance plus interest thereon. The total amount to be deducted in subsequent fiscal years after the completion of the facilities shall not exceed seven-twentieths of the amount of the increased allowance, plus interest.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16029

Notwithstanding any other provisions of this chapter, a school district qualifying for an adjustment of annual repayment obligations under Section 16025 or 15731 may apply for an apportionment under this chapter.

The apportionment shall not exceed the “eligible facilities cost”, as defined in Section 16025 or 15731, and may be made available, upon the review and recommendation of the State Department of Education, only for the modifications of existing facilities necessary for the implementation of continuous school programs (as defined in Chapter 5 (commencing with Section 37600) of Part 22).

In allocating funds under this chapter, the board may give first priority to school districts for modifications to existing facilities to be made pursuant to this section when in the judgment of the board the modifications of existing facilities are necessary for operation of year-round classes. In no event shall apportionments be made for modifications to a standard greater than could have been constructed in a new school building under this article. All of the provisions of the chapter apply to the districts except the provisions for the establishment of priorities.

Any apportionment made under this section shall be deducted from the eligible facilities costs before the Director of General Services makes his or her computation of the adjustment under Section 16025 or 15731.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16031

Notwithstanding any provision of this chapter to the contrary, no school district shall be required, except as provided in this section, to contribute toward the cost of a project for which an application for an apportionment is filed, any of the following funds of the district:

(a) Amounts in the general fund of the district which are apportionments from the State School Fund.

(b) Amounts in the general fund of the district which are the proceeds of a tax levy and have not been earmarked by the governing board of the district or the electors of the district for any purposes for which school district bonds may be issued and sold.

In considering an application for an apportionment the board may review the purposes for which the district has expended or encumbered proceeds from the sale of district bonds authorized to be issued at an election held on or after September 3, 1952. Upon a finding by the board that any such proceeds have been expended or encumbered for purposes outside the scope and intent of this chapter, the board may require the district to contribute toward the project for which an apportionment is sought from any funds of the district, except those referred to in subdivision (a) above, an amount equal to the amount of district bonds proceeds expended or encumbered for purposes outside the scope and intent of this chapter. Proceeds from the sale of district bonds which have been encumbered or expended for the purchase of schoolbuses authorized by Section 15100 shall be deemed encumbered or expended for purposes outside the scope and intent of this chapter.

If a district is required pursuant to this section to make a contribution toward the project for which an apportionment is sought as a result of the purchase prior to January 1, 1967, of schoolbuses authorized by Section 15100 out of proceeds from the sale of district bonds, the district at the time that the board determines that the contribution is required may agree to pay the required contribution by payment into the State School Building Aid Fund by 10 or less annual installments payable without interest over a period not exceeding 10 years after the date of the final apportionment. The first installment shall be due and payable one year after the date of the final apportionment. The installment payments shall be made by the governing board of the district from moneys in the general fund of the district if money is available therefor. If the governing board of the district determines that money is not available in the general fund of the district for such purposes, the maximum rate of school district tax for any school year is hereby increased for any school year by such amount not to exceed the amount of the proposed payment into the State School Building Aid Fund as shown by the budget for such school year as finally adopted by the governing board of the district, less any unencumbered balances remaining at the end of the preceding school year derived from the revenue from the increase in the rate of tax provided by this section.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16032

Notwithstanding any other provisions of this chapter, whenever the board makes a finding pursuant to Section 16031 that proceeds from the sale of district bonds have been expended or encumbered by a school district for purposes outside the scope and intent of this chapter the board, in lieu of requiring the district to contribute toward the project for which an apportionment is sought from any funds of the district, may stipulate that such bond funds expended or encumbered shall not be considered as “eligible bonded debt service” as defined in Section 16070 and 16084.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16033

The expenditure by a school district, prior to the filing of an application for an apportionment under this chapter, of proceeds from the sale of district bonds for the construction of a swimming pool, shall not in and of itself constitute grounds for denying an apportionment, but the board may require a contribution of district funds therefor under Section 16031.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16034

Before the board approves an application for a furniture or equipment project, or an application for a new construction project, including furniture and equipment, and after consultation with the State Department of Education, it shall establish current furniture and equipment cost standards. Such standards shall not exceed the quantity and quality of furniture and equipment for comparable facilities purchased by school districts not receiving or not eligible for an apportionment under this chapter. Such standards shall consist of equipment costs for each type of classroom or pupil station which represents a differential in costs. The standards shall be reviewed quarterly by the board and adjustments made in accordance with current cost standards. When standards have been adopted by the board, no apportionment shall be made by the board in excess of such standards unless a rapid increase in costs warrants an adjustment.

Before the board approves an application for furniture and equipment in connection with an application for the replacement of, reconstruction of, alteration of, or addition to, a school building, the State Department of Education, after full consideration of all the furniture and equipment existing in the applicant district that is in usable condition, shall recommend the amount that shall be approved in the application. The board may approve all or a portion of the amount so recommended.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16035

The board may approve, in whole or in part, an application submitted by a school district under Section 16024 and in such amount, not exceeding the amount applied for, as the board may deem appropriate.

The board may, upon approval of the application, in whole or in part, and subsequently from time to time, make a conditional apportionment or conditional apportionments not exceeding in the aggregate the total amount determined by the board, to the applicant school district from the State School Building Aid Fund for that portion or portions of the construction project as the board determines the district is ready to proceed with. If the board has approved an application and made an apportionment as to a portion or portions of a construction project, the board may approve the remaining portion or portions of the construction project and make an additional apportionment or apportionments within five years after the original approval without requiring a district to issue additional bonds. The board may also make an additional apportionment or apportionments for a period of time in excess of five years after the original approval without requiring a district to issue additional bonds if it has made a finding that the additional apportionment or apportionments are justified by virtue of the fact that state funds were not available for apportionment within the two-year period after the original approval because of the inability of the state to sell authorized state bonds within the maximum permitted interest rate.

If the board determines that the actual cost is in excess of the estimated cost of the specific school plant facilities or sites for which an apportionment to a district has been made, or for which a district’s application has been approved in whole or in part pursuant to this section, the board may make an additional apportionment to the district in an amount equal to the excess even though the additional apportionment will result in the total apportionments to the district exceeding the amount of the application originally approved by the board. Before the additional apportionment becomes final the district, pursuant to Section 16058, shall hold an election to repay the amount of the additional apportionment which is in excess of the amount which the district has previously voted to repay. The additional apportionment shall become final when the county superintendent of schools transmits to the board and the Controller a certificate in duplicate stating that the school district has authorized the acceptance and expenditure of the necessary amount of the excess. If the additional apportionments are made by the board within five years after the original approval, except an apportionment made final pursuant to subdivision (c) of Section 16058, the district shall not be required to issue additional bonds.

Except as otherwise provided in this section, all provisions of this chapter relating to apportionments shall apply to apportionments made under this section.

Whenever an apportionment has heretofore been made or is hereafter made to a district for a site and the district heretofore or hereafter proposes to acquire the site through negotiation or condemnation but the total acquisition cost thereof, plus all other costs incidental to either the acquisition or condemnation of the site, exceeds or exceeded the apportionment for the site, the board may at any time hereafter make an additional apportionment to provide for the differential in total acquisition cost without the district being required to issue additional bonds to qualify, providing the board finds (1) that it is in the interest of the state to proceed with the acquisition despite the acquisition costs, and (2) that the district is unable to provide, or it would be a hardship to require it to provide, the excess costs. The board may also, in its discretion, as a condition of making the apportionment, require the district to repay in full all or any part of the excess apportionment, under the terms and conditions that the board deems desirable, and the district shall be empowered and obligated to comply if it accepts the excess apportionment, notwithstanding any other law to the contrary; provided, (1) that no the repayment shall be required from any source that would be exempt from required contribution toward the cost of a project under Sections 16024 and 16031 (excepting amounts in the General Fund raised by taxes to pay any judgment requiring the repayment), and (2) that any portion of the apportionment not required to be repaid in full, shall be repayable in the same manner as a construction apportionment.

Approval of an application under this section shall not be construed as creating or implying any obligation, commitment or promise on the part of the board or the state to make apportionments under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16036

The board shall, after consultation with the State Department of Education, establish site cost standards which shall be used in evaluating the cost in relationship to the size of any site to be acquired wholly or partially with funds apportioned under this chapter. In determining the standards, consideration should be given to the following factors:

(a) The grade level of the school.

(b) The location of the school.

(c) The enrollment to attend the school.

(d) The purchase price of each acre of the site.

(e) The site development cost.

(f) Land use in the area.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16037

Notwithstanding any other provision of this chapter, whenever the board has made an apportionment more than two years after the original approval of and apportionment for any construction project, and pursuant to Section 16035 has required the district to issue additional qualifying bonds as a condition of the apportionment, the board may continue to make apportionments as it may consider necessary to complete the approved construction project without requiring further qualification by the district, provided the apportionments are made within two years of the date upon which the additional qualifying bonds were required.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16038

Notwithstanding the provisions of Section 16035, if the board has approved an application for a construction project and has made an apportionment therefor, the board may make an additional apportionment or apportionments for a period of time in excess of two years after the original approval without requiring a district to issue additional bonds; provided that: (1) the approved project provides for the structural rehabilitation of an unsafe school building, and (2) the apportionment is necessary to cover costs resulting from additional items of work necessary for compliance with structural safety requirements, and the need for such additional work was not foreseen at the time of the original apportionment.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16039

Notwithstanding any other provisions of this chapter, a district which applies for an apportionment for the purchase of a site or for the cost of the preparation of plans and specifications, which is not a part of a construction project, shall make a separate application for the site or plans and specifications in the same manner as prescribed by Section 16024.

All of the provisions of this chapter apply to that application and apportionment except that:

(a) If the State Department of Education determines that within five years in the case of an application for an elementary grade level maintained by the district, or within seven years, in the case of an application for a high school grade level maintained by the district, from the date of the application for the site or for the plans and specifications, there will be sufficient enrollment in the district, based upon enrollment projection criteria adopted by the board, to show the need of such site or for the plans and specifications, it may approve the application. The board may modify a determination respecting future enrollment in connection with an application for an elementary grade level maintained by the district to utilize a period of seven years from the date of the application if it is necessary to meet the emergency conditions existing in that certain district due to a rapid increase in the enrollment of pupils, or due to the scarcity of land within the district, or both. Any application referred to the board pursuant to this section may be either approved in whole or in part, not exceeding the amount applied for, as the board may deem appropriate, pursuant to Sections 16024 and 16035, except that the board may approve additional portions of an application and make an additional apportionment or apportionments within five years of the original approval without requiring a district to issue additional bonds. No additional approval pursuant to the original application or apportionment thereunder may be made unless the board first has investigated and determined the necessity of the additional approval or apportionment, and has received a report thereon from the State Department of Education. Any provision of Section 16024 inconsistent with this section does not apply to that application. As used in this section, an “elementary grade level maintained by the district” is a grade level composed of the grades and maintained by the districts specified in clause (1) of subdivision (e) of Section 16002. As used in this section a “high school grade level maintained by the district” is a grade level composed of the grades and maintained by the districts specified in clause (2) of subdivision (e) of Section 16002.

(b) Section 16007 does not apply.

(c) An application for a site pursuant to this section may include an amount for the preparation of plans and specifications for school facilities and for the development of the site, which will conform to those eligible for construction under this chapter.

(d) If the application is approved and an apportionment granted therefor the district shall repay the full amount of the apportionment and the interest thereon. The repayment of the apportionment for a site and the interest thereon, may be over a period of years, not to exceed 30 years from the first day of January of the fiscal year next succeeding the fiscal year in which the apportionment became final. The repayment of the apportionment for plans and specifications, and the interest thereon, may be over a period of years, not to exceed 30 years from the first day of January of the second fiscal year succeeding the fiscal year in which such apportionment became final. The number of years allowed for repayment shall be determined by the board at the time it fixes interest on the apportionment. The repayment is in addition to any other repayment required under this chapter. If an apportionment is granted pursuant to this section for a site and the site is subsequently used in a construction project for which an apportionment is received under other provisions of this chapter, or if an apportionment is granted pursuant to this section for plans and specifications and the plans and specifications are subsequently used in a construction project for which an apportionment is received under other provisions of this chapter, the district shall not be required to make any further repayments for the site, or the plans and specifications, as the case may be, pursuant to this section and the unpaid balance of the apportionment and interest owing on the apportionment for the site, or the plans and specifications, as the case may be, pursuant to this section shall be added to the principal amount of the apportionment and accrued interest thereon for the construction project. The site is “subsequently used in a construction project” within the meaning of the preceding sentence, if it is used in connection with a construction project at the same grade level by any district receiving a construction apportionment therefor, as this is not intended as a change in the present law, but as a statement of the existing law. In addition, the site is “subsequently used in a construction project” within the meaning of that reference, if it is used in connection with the construction project by any district receiving a construction apportionment therefor at a different grade level, providing that in the latter instance the board in its discretion consents by resolution to the combination of the site and construction apportionments.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16039.5

Notwithstanding the provisions of Section 16039, if the board has made apportionments pursuant to the section for purchase of a site or preparation of plans and specifications and the district after January 1, 1977, (1) begins construction on the site of facilities which are justified by the maximum building areas set forth in Sections 16047, 16052, 16053, and 16054, or (2) uses the plans and specifications for the construction of the facilities using, in any case, funds other than an apportionment, the site or plans and specifications shall be deemed to be “subsequently used in a construction project” within the meaning of Section 16039. In these cases, the balance of the principal amount of the apportionment for the site or plans and specifications, and accrued interest thereon, shall not be payable pursuant to Section 16039, but shall be added by the Controller to, and become a part of, any apportionment for construction pursuant to Section 16041, as if an apportionment had been made for the construction and had become final upon the date construction began.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16040

In any month in which the priority point procedures prescribed by Section 16007 are utilized, the board may apportion to school districts, under Section 16039, not more than the sum of four hundred thousand dollars ($400,000); provided that any amount apportioned or made final pursuant to subdivision (c) of Section 16058 shall not be subject to the limitation.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16041

If an apportionment is or has been made at any time after September 9, 1953, for construction on a site for which an apportionment was made pursuant to Section 16039, from and after the date the apportionment for construction becomes, or became, final, no repayment deductions by the Controller pursuant to Section 16080 attributable to the apportionment for the site shall thereafter be made, except that any the repayment deductions attributable to the site apportionment which would otherwise be made by the Controller during the fiscal year in which the construction apportionment becomes final shall be made during the fiscal year only. The balance of the principal amount of the apportionment for the site, and accrued interest thereon, shall be added by the Controller to and become part of the apportionment for construction, as of the date of the apportionment, and repaid in the manner otherwise prescribed by this article. The Controller shall promptly notify the governing board of the district and the county auditor of the county, the county superintendent of which has jurisdiction over the district, of any revision required by this section of any previous computation made by him or her pursuant to Section 16089.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16042

In addition to any powers granted the board under this chapter, the board shall have authority to make apportionments to school districts for the purchase of sites and construction or purchase of temporary and portable buildings thereon, or for the construction alone, and for the cost of site preparation, including necessary utility costs, in connection with their utilization. The board may establish standards in conjunction with the State Department of Education pertaining to said sites and facilities as a condition of making the apportionments.

In addition, the board may expend moneys from the State School Building Aid Fund directly for the construction, acquisition, storage, maintenance and repair of the buildings, and administrative costs relating thereto. In the event the board may lease, sell or transfer under a lease-purchase agreement the buildings to eligible school districts or to county superintendents of schools. Any agreements with school districts may provide for the payment by the state of site preparation costs, including necessary utility costs, sufficient to permit the utilization of the facilities. Any building leased for placement on the school property or under a purchase or a lease-purchase agreement shall be deemed the construction or alteration of a school building as those terms are defined in Sections 17280 to 17313, inclusive. The consideration payable by either school districts or county superintendents for the facilities shall, as nearly as practicable, reflect an amount which would render to the state a fair return, as determined by the board, on its investment in said facilities and expenditures connected with their utilization, in the light of the benefits conferred by the agreement pertaining thereto.

The county superintendent of schools may contract with eligible school districts respecting and transfer to them by lease, lease-purchase or sale, facilities acquired by him or her from the board, provided that the agreements are not inconsistent with the rights of the state under any agreement between the superintendent and the board respecting the property. Repayments to the state as due shall be made by the county superintendent from the funds received from the affected school districts, and, if necessary to make the same when due, from the county school service fund, upon which he or she is authorized to draw requisitions for this purpose. The fund shall be reimbursed for the withdrawals from any payments made by the affected districts to the county superintendent not required when made for the discharge of any obligations of the county superintendent hereunder to the state.

No transfer of any property acquired directly by the board to any school district by lease or otherwise shall be made either by the board or county superintendents without the approval of the State Department of Education solely as to (1) the property to be transferred, including incidental construction, if any, connected therewith, (2) whether the same shall be by lease or sale, and (3) if less than a sale, the term of the lease, including any contingent or indefinite term.

The board, affected school districts, and county superintendents of schools are authorized to do any and all things necessary to carry out the purposes of this section. Payments required of any affected school districts under any agreement entered into pursuant to this section shall be made promptly when due. Whenever the board deems it economically desirable in the state’s interest to do so, it may dispose of any facilities directly acquired by it to any public or private parties in the manner and under the terms as it deems best, providing that the disposition is not inconsistent with any agreements previously entered into under this section.

The term “eligible school districts” as used in this section, shall be deemed to refer to those districts which at the time an agreement contemplated hereunder is entered into would upon proper application have been eligible to receive an apportionment under this chapter, provided that solely for the purpose of determining the eligibility the board, or the county superintendent of schools in agreements with districts hereunder, may waive construction area restrictions pertaining to apportionments under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16043

If, after a conditional apportionment has been made to a school district, legal proceedings initiated prior or subsequent to the making of any conditional apportionment prevent the taking, within the period during which the conditional apportionment remains effective under Section 16024, of the actions necessary to permit the conditional apportionment to become final, the conditional apportionment shall nevertheless remain effective for a period of nine months from the date upon which such legal proceedings are finally determined. The amount of the apportionment may be diminished by the board after a second investigation at which the board shall determine whether conditions existing at the time it approved the project for which apportionment was made have so changed that the needs of the district are less than originally determined, and if so, the conditional apportionment shall be reduced by a corresponding amount.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16044

No apportionment shall be made for new construction which, when added to the area of adequate school construction existing in the applicant school district at the time of application, will provide a total area of school building construction per unit of average daily attendance of the estimated average daily attendance in excess of that computed in accordance with Sections 16047, 16052, 16053, 16054, and 16055.

As used in Sections 16047, 16052, 16053, 16054, and 16055, “maximum area” means maximum area of school building construction and “attendance unit” means unit of estimated average daily attendance.

As used in this section and Sections 16053, 16054, and 16055, “attendance center” means a school maintained or to be maintained at a given location within a district. The State Department of Education shall approve or disapprove the allocation by an applicant district of units of estimated average daily attendance among the attendance centers of the district.

To the building area permitted to an applicant school district by Sections 16047, 16052, 16053, 16054, and 16055, there may be added any additional building area that may be required to provide adequate facilities for exceptional children pursuant to Article 3 (commencing with Section 16190) of this chapter.

No estimate of average daily attendance made by an applicant for the purpose of justifying an apportionment shall be made for a longer time than the third fiscal year beyond the fiscal year in which an application is made, except that an estimate for the purpose of justifying an apportionment for a grade level maintained by a unified district, under an application filed prior to September 15, 1961, or by a high school district composed of grades 7 to 12, inclusive, 9 to 12, inclusive, or 7 to 10, inclusive, or of justifying an apportionment for a unified district for a junior high school or high school project under an application made on or after the effective date shall not be made for a longer time than the fourth fiscal year beyond the fiscal year in which the application is made. Except as otherwise provided by the board, the estimates of average daily attendance shall be based upon the number of family dwellings and mobilehome parks, as defined in Section 18214 of the Health and Safety Code, under construction or newly constructed and never occupied in the district and the number of children residing in the district. In no case shall an estimate be given effect unless approved by the board.

For the purposes of this chapter pupils attending grades 7 and 8 in an elementary district but residing in a high school district which maintains one or more junior high schools shall not be considered in determining or estimating the average daily attendance of the elementary district, unless the elementary district is maintaining and has continuously maintained grades 7 and 8 since a date prior to January 1, 1959, or unless the electorate of the district, during the year 1974, has authorized the return of the seventh and eighth grade pupils from the high school district and the maintaining of grades 7 and 8 in the elementary district. When pupils attending grades 7 and 8 are so considered in determining or estimating the average daily attendance of the elementary district in making apportionment to the elementary district, these pupils shall not be considered in determining or estimating average daily attendance of the high school district in making an apportionment to the high school district for junior high school purposes.

The board shall develop statewide or areawide averages of pupil occupancy for family dwellings of various sizes and for mobilehomes of various sizes for use by applicant school districts in estimating the average daily attendance of family dwellings and mobilehome parks under construction or newly constructed and never occupied in the district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16045

(a) The board by the adoption of rules shall provide for the manner of determining the area of adequate school construction existing in an applicant school district at the time of application. The rules shall define and provide for the method of determining building areas that are to be included in whole or in part, or to be excluded from the area of existing adequate school construction.

The board may make exceptions to this section or to the rules adopted pursuant to this section when it determines that the exceptions will be for the benefit of children affected.

For the purposes of this section, “service area” may be defined as any of the following:

(b) (1) Buildings which when constructed were intended to be used for a purpose to which the provisions of Sections 17280 to 17313, inclusive, would not apply, whether or not those sections were in effect at the time when the building was constructed.

(2) Buildings which when constructed were intended to be used for a purpose to which Sections 17280 to 17313, inclusive, would apply, whether or not those sections were in effect when the building was constructed, but which building has been converted or is intended to be converted, as shown by the application, to use for purposes to which the sections would not apply. Service area may include, but is not limited to, construction used as bus garages, maintenance shops, centrally located district storage and warehouses, custodial houses, utility shelters, administration offices, transformer vaults, and service yards.

(c) In the event that a school district has expended funds for the purpose of constructing buildings used for housing certificated employees of the district and their families, the area of the buildings and the funds expended therefor shall be accounted for in the following manner:

(1) The area of the buildings constructed or acquired with the proceeds of a tax levied under Sections 14200 to 14240, 42200 to 42247, and 45020, inclusive, shall be excluded from the building area of the district.

(2) The area of the buildings constructed or acquired with the proceeds from the sale of school district bonds prior to July 1, 1961, shall be excluded from the building area of the district, however, the bond funds shall not be considered as “eligible bonded debt service” as defined in subdivision (d) of Section 16070 and Section 16084.

(d) The board shall exclude from the building area of a district:

(1) The area of any building which is or will be used exclusively for a parent cooperative nursery education facility, and for no other purpose, and which building at the time of acquisition thereof by the district was incidental to the purchase of a schoolsite and unsuitable for classroom purposes or which was acquired by the district without expenditure of school district funds.

(2) The area of any building which is or will be used exclusively for a preschool educational program facility pursuant to Chapter 4 (commencing with Section 54400) of Part 29, or Chapter 2.5 (commencing with Section 16150) of Part 4 of Division 9 of the Welfare and Institutions Code, or any combination thereof; provided, that the building was constructed, leased, or purchased with local general funds, or federal or state funds allocated specifically for a preschool educational program.

(e) The area of adequate school construction existing in a district at the time of application shall be initially computed as all of the construction area of a district except all of the following:

(1) The areas as may be eligible for replacement under standards established by the board.

(2) The areas in an existing structurally inadequate building for which an application has been filed for structural rehabilitation or in a building previously structurally rehabilitated under either Chapter 6 (commencing with Section 15700) or Sections 16000 to 16207, inclusive, that exceeds the maximum building area allowed by Section 16044 for a number of pupils, equivalent to those that could be housed in the building after rehabilitation.

The board shall prescribe by rule the method of computing the number of pupils which could be so housed for the purposes of this subdivision.

(f) If the area of adequate school construction, when added to the minimum facilities needed by the district, results in a total construction area in excess of the amount prescribed in Section 16044, then the board may make the following adjustments to the initial computation or the revisions thereof as the board, in its discretion, deems desirable:

(1) Service areas constructed prior to July 19, 1947, shall be excluded, except as provided in paragraph (3).

(2) Service areas constructed subsequent to July 19, 1947, shall be recomputed by multiplying the total number of square feet of said service area by the percentage determined from dividing the actual construction cost per square foot as determined by the Director of General Services by the estimated average cost per square foot of the new school facilities for which the district has made application.

(3) If any inadequate nonservice area constructed prior to July 19, 1947, is, or will be, converted to a service area, the area shall be recomputed by multiplying said area by the percentage determined by dividing the depreciated value of said area by the replacement cost as the value and cost are determined by the Director of General Services.

(4) If, after the revised computation of service areas is made as prescribed under paragraphs (1), (2), and (3), the existing and requested building area of the district is in excess of the schedule set forth in Section 16044, the existing building area of nonservice facilities may be determined on the basis of the number of pupils housed by the facilities at an allowance per pupil which is not more than 25 percent in excess of the amount per pupil prescribed in Section 16044.

The board shall prescribe by rule the method for computing the number of adequately housed pupils for purposes of this subdivision.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16046

Any building area excluded from the computation of adequate school building construction by adjustments made under Section 16045 shall not be subsequently included in computing the area of adequate school construction by reason of its having been converted to usable instructional area used exclusively for vocational educational programs, provided the conversion was accomplished with federal or district funds, allocated specifically for that purpose, other than state apportionment funds or bond funds required to be contributed to the State School Building Aid Program.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16047

There shall be allowed to each district with attendance units of 300 or more in kindergarten and grades 1 to 6, inclusive, a maximum area of 55 square feet for each attendance unit of the district in kindergarten and grades 1 to 6, inclusive.

The maximum total building area per attendance unit allowed to applicant districts with attendance units of less than 300 in kindergarten and grades 1 to 6, inclusive, for the attendance units shall be determined by the board, and shall be building area to provide comparable facilities to those provided by the first paragraph of this section, and shall be the least building area required to house adequately the estimated average daily attendance and the normal instructional and other services.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16048

The area of any building constructed by a school district after September 11, 1957 with any funds other than state or federal funds given or bequeathed to the district after the effective date, and the area of any building given, devised or bequeathed to a school district by any entity other than the state or federal government after the effective date, including any building given to a district by any city, county or political subdivision of this state, shall not be included in any computation of the area of adequate school construction existing in any applicant school district under this chapter.

For the purposes of this section, any building leased to a school district for a term exceeding 24 years and for an annual rental of not exceeding five dollars ($5), shall be construed as constituting a gift to the district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16049

The area of any classroom or building used for adult education classes during the regular schoolday, except a building area that has been constructed or acquired with the proceeds from the sale of school district bonds or state or federal funds allocated to the district under any state school building aid program, shall not be included in any computation of the area of adequate school construction existing in any applicant school district under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16050

The area of any building, the construction of which was financed by the proceeds from a tax levied pursuant to former Section 16633, shall not be included in any computation of the area of adequate school construction existing in any applicant school district under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16051

The area of any building which has not been constructed or reconstructed under the provisions of Sections 17280 to 17313, inclusive, shall not be included in any computation of the area of adequate school construction under this chapter, provided that such area is being used exclusively for adult education classes during the regular schoolday and that the operation of such classes has been approved by the State Department of Education.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16051.5

The area of any building, the construction of which was financed by the proceeds of a tax levied pursuant to Section 49502, shall not be included in any computation of the area of adequate school construction existing in any applicant school district under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16052

There shall be allowed to each district a maximum area of 75 square feet for each attendance unit of the district in grades 7 and 8.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16053

The allowance of maximum area to a district for the attendance units in junior high schools of the district composed of grades 7 to 9, inclusive, or 7 to 10, inclusive, shall be determined pursuant to this section, rather than Sections 16052 and 16054. This section does not apply to junior high schools composed of grades 7 and 8 only.

There shall be allowed to each district a maximum area for the attendance units of the district in junior high schools determined by computing, in accordance with the following paragraph, the number of square feet for the attendance units at each junior high school attendance center of the district, and totaling the number of square feet so determined for all attendance units in all such junior high school attendance centers of the district.

There shall be allowed a maximum area of 75 square feet for each attendance unit of the junior high attendance center in grades 7 and 8. For each attendance unit in grade 9, or grades 9 and 10, as the case may be, at each junior high school attendance center, there shall be allowed a maximum area of a number of square feet equal to the number of square feet which would be allowed under Section 16054 for each attendance unit of an attendance center having a total number of attendance units equal to the total number of attendance units in grades 7 to 9, inclusive, or 7 to 10, inclusive, as the case may be, at the junior high school attendance center. The number of square feet which would be allowed under Section 16054 for each attendance unit of an attendance center shall be computed by determining in accordance with that section the total number of square feet which would be allowed at an attendance center and dividing such total number of square feet by the total number of attendance units at such attendance center.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16054

There shall be allowed to each district a maximum area for the attendance units of the district in grades 9 to 12, inclusive, determined by computing, for the attendance units in grades 9 to 12, inclusive, at each attendance center of the district, a number of square feet for the number of attendance units in such grades at each attendance center, in accordance with the following table, and totaling the number of square feet so determined for all attendance units in such grades of all attendance centers of the district:

Attendance units of attendance
center

Maximum number of square feet
of building area

1-50  ........................  18,000

51-100  ........................  18,000

plus 162 for each attendance
unit over 50

101-200  ........................  26,100

plus 99 for each attendance
unit over 100

201-300  ........................  36,000

plus 60 for each attendance
unit over 200

301-600  ........................  42,000

plus 54 for each attendance
unit over 300

601-1,800  ........................  58,200

plus 80 for each attendance
unit over 600

Over 1,800  ........................  154,200

plus 85 for each attendance
unit over 1,800

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16056

When a unified district which is otherwise qualified for an apportionment under this chapter applies for an apportionment and the area of adequate school construction existing in any one of the component elementary districts included in the unified district is of such an amount that the district is prevented, by Sections 16044 to 16055 inclusive, from receiving an apportionment, the maximum area of school construction for each unit of attendance, for elementary school construction prescribed by such sections, may be computed separately for each component elementary district without regard to the area of adequate school construction existing in the other component districts, and apportionments made to the unified district on the basis of such separate computations. On request of the governing board of the unified district the State Superintendent of Public Instruction shall make or cause to be made a survey of building needs in the district and the area computations for elementary school construction. He or she shall report his or her findings and recommendations to the board for consideration in connection with any application before the board from the unified school district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16057

Payment shall be made in accordance with the terms of a final apportionment, either directly or by way of reimbursement, to a school district for expenditures, or commitments therefor, which have been made by the district for any items approved by the board in the apportionment, provided, the construction contract has been let no earlier than two years preceding the date the application is received by the board. Where expenditures were made for, or work was commenced with respect to, any item so approved, prior to the time the application of such district containing such item was received by the board, payment or reimbursement for the item, either with state funds or with district funds which the district is required to contribute by the apportionment, shall be made only upon authorization of the board by special resolution citing this section.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16058

No apportionment to a school district shall become final unless: (a) the total amount of outstanding bonds of the district exceeds 95 percent of the basic bond requirement of the district on the date the conditional apportionment is made, or (b) if the total amount of the bonds of the district outstanding and unpaid is within twenty-five thousand dollars ($25,000) of the basic bond requirement of the district, as of the date on which the conditional apportionment is made, or (c) the district has issued and sold pursuant to this section, and as a condition to the initial conditional apportionment, an amount of bonds equal to the total cost of the project for which the apportionment was made, including necessary contingencies. At the time the board makes a conditional apportionment pursuant to Section 16024, it shall determine the total amount of bonds which shall be issued and sold by the district, the proceeds of which shall be applied toward the cost of the project for which the apportionment is sought. The amount so determined by the board shall be not less than the minimum amount required for the apportionment to become final under this section. Any apportionment made by the board pursuant to Section 16024 shall be conditioned upon the approval and sale of the bonds by the district. The amount of any apportionment for a construction project made as a consequence of applying district bond proceeds toward the reduction of prior apportionments pursuant to this section instead of applying the district bond proceeds toward the cost of the construction project, shall be excluded in determining the amount chargeable against the apportionments authorized by the electorate of the district to be accepted, expended and repaid. It is hereby declared that this provision, added by the amendment to this section enacted at the 1958 First Extraordinary Session of the Legislature, is not intended as a change in the law, but rather as a declaration of existing law.

Any provision of this code to the contrary notwithstanding, whenever the electors of a district, subsequent to any requirement by the board for the sale of bonds in connection with an apportionment, authorize the issuance of bonds for any purpose for which an apportionment could lawfully be made, the authorization shall, in addition to the purposes specified, be deemed to constitute the consent of the electors to apply the proceeds of the bonds so required to be sold by the board toward the reduction of any apportionment previously made to the district. Any bond funds used to reduce any apportionment pursuant to this section shall be transferred to the State School Building Aid Fund and shall be available for reapportionment by the board. The amount so determined by the board shall be not less than the minimum amount required for the apportionment to become final under this section. Any apportionment made by the board pursuant to Section 16024 shall be conditioned upon the approval and sale of the bonds by the district.

No apportionment to a school district under this chapter shall become final, nor any agreement authorized by Section 16042 be entered into unless at an election called by the governing board of the district, two-thirds of the qualified electors of the district voting thereat have authorized the governing board to accept, expend and repay as provided in this chapter and apportionment under the provisions thereof or, with respect to the agreement, to obligate the district in an amount equal to or in excess of the maximum amount which the district could be obligated by the agreement, or by any act of its governing board or for which it is responsible, contemplated or permitted thereby. The election shall be called, held and conducted in the same manner as are elections to authorize the issuance of school district bonds, except that the ballot shall contain substantially the following words:

“Shall the governing board of the district be authorized (1) to accept and expend an apportionment from the State of California under and subject to the provisions of Chapter 8 (commencing with Section 16000) of Part 10 of Division 1 of Title 1 of the Education Code, which amount is subject to repayment as provided by said chapter, or (2) to enter into an agreement or agreements with the state pursuant to Section 16042 of the Education Code, which will at the time of such agreement or agreements (or at the time of any subsequent act of the governing board, or for which it is responsible, contemplated or permitted thereby) commit the district to a total expenditure in connection with all such agreements of not more than ____ dollars ($____), or both. Yes__ No__.”

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16059

Notwithstanding any provision of Section 16058, if a previously eligible applicant school district has received apportionments and has realized savings in state aid apportionments or district contributions, or both, including any interest earned thereon, on completed projects pursuant to this chapter, which projects have not been reduced to final costs, the district may apply for, and shall be granted, final apportionments for additional eligible facilities in a total amount not to exceed those project savings.

The project savings for which a district has applied pursuant to this section shall not be considered excess apportionments or unencumbered balances for the purposes of Sections 16100 and 16104.

In no event shall the grant of the project savings to the district pursuant to this section extend the repayment period of any prior apportionments for the purposes of canceling the interest and principal payable thereon pursuant to Section 16083.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16060

Notwithstanding any provisions of Section 16058, if an applicant district issues and sells bonds prior to an apportionment in an amount which results in its being on the date of the apportionment within five thousand dollars ($5,000) of the basic bond requirement of the district, and makes the entire proceeds of the bond issue available for the purposes of the apportionment, or as a condition of an apportionment is required by the board to sell bonds to within five thousand dollars ($5,000) of the basic bond requirement of the district, and to make the proceeds available for the purposes of Section 16058, the district shall remain qualified to receive an apportionment or apportionments prior to the next equalized assessment of the county or counties in which said district is located without being required to issue and sell additional bonds, notwithstanding the retirement of any bonds of the district or territorial changes therein subsequent to any apportionment referred to in this section and prior to the next equalized assessment.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16061

Immediately after the result of the election has been determined, the county superintendent of schools shall make a certificate in duplicate stating whether the bonds have been authorized in the amount prescribed by the board and whether the school district has authorized the acceptance and expenditure of the apportionment. One copy of the certificate shall be sent to the board and one copy to the Controller. When the bonds authorized have been issued and sold and the proceeds thereof made available for the purposes of the application, the county superintendent of schools shall also certify this fact to the board and the Controller. Upon the receipt by the board of the certificates stating that the bonds have been issued and sold and the proceeds made available for the purposes of the application, the apportionment shall become final.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16062

The election by a school district upon the acceptance, expenditure, and repayment of an apportionment prescribed by Section 16058 may be called and held either before or after the making of an apportionment except that no election shall be held within 45 days before a statewide election or within 45 days after a statewide election unless conducted at the same time as that statewide election, subject to Part 3 (commencing with Section 10400) of Division 10 of the Elections Code.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16063

Whenever a conditional apportionment has, prior to January 1, 1980, been made to an applicant school district pursuant to this chapter and thereafter the county superintendent of schools of the county having jurisdiction over the district has certified to the board and the Controller that at an election called, held and conducted in the district for that purpose, two-thirds of the qualified electors of the district voting thereat authorized the governing board of the applicant school district to accept, expend and repay an apportionment under this chapter, and whenever thereafter the county superintendent of schools has certified to the board and the Controller that the amount of bonds, if any, required by the board, as a condition to the apportionment becoming final, have been issued and sold and the proceeds thereof made available for the purposes of the application and the board has certified to the Controller that the apportionment to the applicant school district has become final, the final apportionment is hereby confirmed, ratified, and validated, and any expenditure of money from the State School Building Aid Fund according to the terms of the final apportionment is hereby confirmed, ratified, and validated.

Notwithstanding any provision to the contrary, no funds authorized by any bond act for the purpose of this chapter shall be made available for expenditure without specific authority of the board or its delegated representative.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16064

If the board has made an apportionment to a school district after November 1, 1960, upon the condition that the district issue and sell district bonds in an amount prescribed by the board, and an election was heretofore held in the district at which two-thirds of the voters voting on the proposition to authorize the issuance and sale of bonds in an amount sufficient to meet the condition of the apportionment voted in favor thereof, all acts or proceedings heretofore taken by or on behalf of the school district, under any law, or under the color of any law, for the authorization, issuance, sale or exchange of the bonds of the school district for any public purpose are hereby confirmed, validated and declared legally effective. This shall include all acts and proceedings of the governing board of the school district, and of any person or officer, heretofore done or taken upon the authorization, issuance, or sale of the bonds.

All bonds of any the school district heretofore authorized to be issued and hereafter issued and delivered in accordance with the authorization shall be the legal, valid and binding obligations of the district.

As used in this section the word “hereafter” means any time on or subsequent to the effective date of this section and the word “heretofore” means any time prior to the effective date.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16065

Notwithstanding any provision to the contrary after June 28, 1955, at the time the board makes an apportionment, the board, with the approval of the Director of General Services, shall, pursuant to this section, fix the rate of interest to be paid by the district on the sum apportioned to it. The board shall compute the average of the rates of interest which the state pays upon the state school building bonds, authorized by Article XVI, sold at the three sales of state school building bonds occurring immediately prior to the apportionment, or, if the board so determines, at all of the sales of the bonds occurring in the two years immediately prior to the apportionment, giving effect to the price at which the state school building bonds sold at the sales, and the premium, if any paid, thereon. The average rate shall be adjusted to the next highest one-tenth of 1 percent to cover the cost of sale and issuance of the bonds and costs of administration. The adjusted average rate shall be the rate paid by the district on its apportionment, and shall be compounded annually through the 30th day of June of each year.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16066

Apportionments may be made irrespective of whether there is on deposit at the time thereof a sufficient amount in the State School Building Aid Fund to permit the payment of the apportionments. Disbursements may be made under any apportionment which heretofore or hereafter becomes final from any funds in the State School Building Aid Fund without regard to whether there exists at the time of the disbursement a sufficient amount in the fund to permit the payment in full of all apportionments previously made. However, no disbursements shall be made from any funds in the State School Building Aid Fund required by law to be transferred to the General Fund, or from any moneys therein which the Controller deems necessary to satisfy appropriations from the fund for purposes other than apportionments.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16067

No apportionment shall be made to a district for the construction, reconstruction, or alteration of, or addition to, school buildings if the requirements prescribed by this code for the construction of school buildings are not met by the plans for the entire building program of the district in connection with which the district applied for an apportionment or for any project or part thereof which has not been approved by the State Department of Education.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16068

If any school district receives a final apportionment under this chapter and after November 12, 1952, receives money from the federal government as reimbursement for any expenditures by the state or school district for constructing any school facilities included in the construction project for which the district is receiving an apportionment, the amount of the district’s annual repayment next succeeding the date on which the district receives the money shall be increased by the amount of the money so received; provided, however, that the annual repayment of the district shall not be so increased where the money received from the federal government constitutes a contribution toward the cost of school facilities which are to be acquired, in part, with an apportionment, and the federal funds are encumbered or expended by the district in accordance with the purposes of the apportionment.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16069

Each district to which an apportionment has been made under this chapter shall repay the principal amount of the apportionment and the accrued interest thereon in the amount and in the manner provided in this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16070

The following definitions apply to the computation and determinations required to be made under Section 16072, 16074, and 16075, and they apply with respect to each grade level of a district for which grade level an apportionment has become final during any preceding fiscal year.

(a) “Forty-cent tax amount” means the amount that would be produced by a tax of forty cents ($0.40) on each one hundred dollars ($100) of assessed valuation, to and including 1980–81 fiscal year. For the 1981–82 fiscal year and thereafter, the tax shall be 0.10 percent of the full valuation. This tax amount shall exclude the full value of solvent credits and other intangible property, for the current fiscal year within the district.

(b) “Thirty-cent tax amount” means the amount that would be produced by a tax of thirty cents ($0.30) on each one hundred dollars ($100) of the assessed valuation to and including the 1980–81 fiscal year. For the 1981–82 fiscal year and thereafter, the tax shall be 0.075 percent of the full valuation.

(c) “Ten-cent tax amount” means the amount that would be produced by a tax of ten cents ($0.10) on each one hundred dollars ($100) of the assessed valuation to and including the 1980–81 fiscal year. For the 1981–82 fiscal year and thereafter, the tax shall be 0.025 percent of the full value.

(d) “Eligible bonded debt service” means the amount raised and to be raised by the district during the current fiscal year for the repayment of principal and interest on the portion of the bonded indebtedness of the district that was incurred for each the grade level prior to the making of the first apportionment for grade level to the district under the provisions of this chapter computed as provided in Section 16072 plus the amount of the annual repayment under Chapter 6 (commencing with Section 15700) of this part, provided that for the purposes hereof the first apportionment made to a district for a grade level after all previous apportionments to the district for that grade level have been repaid in full, excluding apportionments made under Section 16039 and not combined with construction apportionments, shall be deemed to be the “first apportionment for the grade level.”

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16071

This section applies only to a unified school district that filed an application on or after April 30, 1977, for an apportionment for a grade level consisting of kindergarten, if any, and grades 1 to 12, inclusive, and the repayments required for apportionments made under those applications.

The following definitions apply to the computation and determinations required to be made under Sections 16072, 16074, and 16075, and they apply with respect to the grade level of a unified school district for which grade level an apportionment has become final during any preceding fiscal year:

(a) “Forty-cent tax amount” means the amount that would be produced by a tax of 0.20 percent of full valuation for the current fiscal year within the district.

(b) “Thirty-cent tax amount” means the amount that would be produced by a tax of 0.15 percent of full valuation for the current fiscal year within the district.

(c) “Ten-cent tax amount” means the amount that would be produced by a tax of 0.05 percent of full valuation for the current fiscal year within the district.

(d) “Eligible bonded debt service” means the amount raised and to be raised by the district during the current fiscal year for the repayment of principal and interest on the portion of the bonded indebtedness of the district that was incurred for each grade level prior to the making of the first apportionment for the grade level to the unified school district under this chapter computed as provided in Section 16072 plus the amount of the annual repayment under Chapter 6 (commencing with Section 15700) of this part.

If the unified school district’s first apportionment under this chapter was for a grade level consisting of kindergarten, if any, and grades 1 to 6, inclusive, grades 1 to 8, inclusive, grades 7 to 12, inclusive, grades 9 to 12, inclusive, or grades 7 to 10, inclusive, “eligible bonded debt service” means the amount raised and to be raised by the district during the current fiscal year for the repayment of principal and interest on the portion of the indebtedness that was incurred for elementary and high school purposes prior to the making of the first apportionment under this chapter computed as provided in Section 16072 together with the amount of the annual repayment under Chapter 6 (commencing with Section 15700) of this part.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16071.5

The amounts raised and to be raised by the district during the current fiscal year for repayment of principal and interest for any bonds, issued and sold by an applicant district, which are in excess of the “basic bond requirement,” as defined in Section 16002.5, shall not be considered as “eligible bonded debt service” for purposes of computing repayments or deferments pursuant to Sections 16070, 16072, 16073, 16084 and 16086.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16072

On or before the first day of December of each fiscal year, the Director of General Services shall determine for each grade level and certify to the Controller the eligible bonded debt service for the district, as follows:

(a) He or she shall determine the amount of the bonded indebtedness that was incurred by the district for each grade level, when bonds were issued and sold for purposes of more than one grade level. When one or more additional apportionments have been made to a grade level of a school district, conditioned upon the issuance and sale of additional bonds of the district or upon the requirement that the proceeds of bonds issued and sold be contributed for the purposes of the application for which the apportionment is made, the Director of General Services shall determine and include in the eligible bonded debt service and in his certificate the amount raised and to be raised by the district during the current fiscal year for the payment of principal and interest on that portion of the additional bonded indebtedness of the district that was incurred for each such grade level as a condition to receiving the additional apportionment or which was incurred for bonds issued and sold, the proceeds of which were required to be contributed for purposes for which the apportionment was made.

(b) If the Director of General Services determines in any fiscal year that the amount certified to the Controller as the eligible bonded debt service during the last preceding fiscal year is more than the amount actually raised by the district for the repayment of principal and interest of the bonded indebtedness referred to in subdivision (d) of Section 16070 and subdivision (a) of this section, then the Director of General Services shall subtract from the amount determined as the eligible bonded debt service for the current fiscal year an amount equal to the difference between the amount actually raised by the district during the preceding fiscal year for the repayment of such bonded indebtedness and the amount so certified by the Director of General Services.

(c) If the Director of General Services determines in any fiscal year that the amount certified to the Controller as the eligible bonded debt service during the last preceding fiscal year is less than the amount actually raised by the district for the repayment of principal and interest of the bonded indebtedness referred to in subdivision (d) of Section 16070 and subdivision (a) of this section, then the Director of General Services shall add to the amount determined as the eligible bonded debt service for the current fiscal year an amount equal to the difference between the amount actually raised by the district during the preceding fiscal year for the repayment of the bonded indebtedness and the amount so certified by the Director of General Services.

(d) If an apportionment has been made to a district for a grade level for which the district also received an apportionment pursuant to Chapter 4 (commencing with Section 15700) of this part, the Controller shall determine the amount of the annual repayment, if any, due from the district during the next succeeding fiscal year for the grade level as required by Chapter 4 (commencing with Section 15700) of this part and the amount shall be included by the Controller in the eligible bonded debt service of the district for that grade level. For an apportionment to a unified district for a grade level consisting of kindergarten, if any, and grades 1 to 12, inclusive, for which an application for an apportionment was filed on or after the effective date of the amendment to this section made at the 1961 session of the Legislature, if an apportionment had also been made to the district pursuant to Chapter 4 (commencing with Section 15700) of this part for a grade level consisting of kindergarten, if any, and grades 1 to 6, inclusive, or 1 to 8, inclusive, or grades 7 to 12, inclusive, 9 to 12, inclusive, or 7 to 10, inclusive, the Controller shall determine the amount of the annual repayment, if any, due from the district during the next succeeding fiscal year for all of the grade levels as required by Chapter 4 (commencing with Section 15700) and the amount shall be included by the Controller in the eligible bonded debt service of the district for the grade level consisting of kindergarten, if any, and grades 1 to 12, inclusive.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16072.5

Whenever a school district has applied the proceeds of a sale of local bonds to a project pursuant to subdivision (c) of Section 17032, the Director of General Services shall include in the determination of the eligible bonded debt service of the district, the amount raised or to be raised for repayment of principal and interest on that portion of the bonded indebtedness of the district generating the proceeds.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16073

Whenever (a) a school district which has not sold bonds within two fiscal years immediately preceding the fiscal year in which a repayment computation is made pursuant to this article; and (b) the district is not eligible for deferment under Section 16084 or 16086 and has been required during the fiscal year in which repayment computations are made to issue bonds in order to qualify for an apportionment; and (c) no funds for the required bond issue have been provided during that year in the district’s bond interest and redemption fund budget, the Director of General Services shall determine the eligible portion of the amount required from taxes for the required issue during the next succeeding fiscal year and shall certify the amount to the Controller as additional eligible debt service prior to the levy of taxes during such fiscal year. The provisions of this section shall apply to the qualifying bond requirements commencing with the 1972–73 fiscal year.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16074

On or before the first day of January of each fiscal year, the Controller shall compute for each grade level of a district for which grade level an apportionment has become final during any preceding fiscal year the 40-cent tax amount, the 30-cent tax amount and the 10-cent tax amount.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16075

On or before the first day of January of each fiscal year the Controller shall determine the annual repayment, if any, to be due from each district during the next succeeding fiscal year, as follows:

(a) If, for any grade level of a district, the amount of the eligible bonded debt service exceeds the 40-cent tax amount, no annual repayment shall be due the state from such district with respect to such grade level during the next succeeding fiscal year.

(b) If, for any grade level of a district, the 40-cent tax amount is greater than the eligible bonded debt service, the amount of such excess shall constitute the annual repayment due the state with respect to such grade level during the next succeeding fiscal year; except that if the eligible bonded debt service is less than the 10-cent tax amount, the annual repayment shall equal the 30-cent tax amount.

(c) The total repayment for each district is the sum of the annual repayments determined for each grade level of the district under this section.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16076

Whenever the Director of General Services has certified an additional amount of eligible debt service under the provisions of Section 16073, the Controller shall make a recomputation of the annual repayment and notify, in writing, the board of supervisors of the county, the governing board of the district, the county auditor, and the county superintendent of schools having jurisdiction over the district of the revised repayment. The recomputation and notification shall be completed prior to the date on which the board of supervisors makes the levy of taxes for county purposes.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16077

If an apportionment is made for a project which includes a multipurpose room the board shall determine and specify the portion of the apportionment that is allocated to the cost of the multipurpose room.

If a district receives an apportionment a portion of which is for a multipurpose room it shall repay the principal amount of such portion of the apportionment as an additional payment as provided by this section. Interest on the total apportionment shall be paid as provided in Section 16083. The repayment is in addition to the repayments required on the total of all apportionments to the district, which shall be repaid as otherwise provided in this chapter.

Notwithstanding the provisions of Sections 16083 and 16087 for cancellation of the principal amount of apportionments the Controller shall continue to make the deduction provided by Section 16080 during each fiscal year thereafter until the principal amount of the portion of the apportionment that was allocated to the cost of the multipurpose room and was made and disbursed to the district has been withheld, or for an additional period of 10 years, whichever first occurs. At the expiration of 40 years from the first day of July of the fiscal year next succeeding the fiscal year in which the apportionment became final, the unpaid balance of the principal amount of the portion of the apportionment shall be canceled on the books of the State Controller and the provisions of Section 16083 shall thereupon become applicable thereto and the board shall execute a conveyance to the district as provided in Section 16087.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16078

Notwithstanding any other provision of this chapter, the total amount of the repayment made each year by each school district to which one or more apportionments have been made under this chapter shall not be less than the amount of the cost to the state for that year to pay principal and interest on the bonded indebtedness incurred to fund the apportionment or apportionments made to that district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16079

Notwithstanding any other provision of this chapter, and regardless of how many apportionments are made to a grade level of a school district under the provisions of this chapter, the total annual repayment for such grade level during any fiscal year, covering all such apportionments, shall not exceed the amount that would be computed under Sections 16070 to 16080, inclusive, for any one of such apportionments.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16080

The Controller shall, during the next fiscal year following that in which he or she determines the annual repayment as herein provided, deduct the total amount of the annual repayment of each district in equal amounts from each of the February, March, April, and May installments of the apportionments made to the district from the State School Fund under Sections 46304, 46305, and 41050 and 92, Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive, and, on order of the Controller, the amount so deducted shall be transferred to the State School Building Aid Fund. All money transferred to the State School Building Aid Fund under this section shall be available only for transfer to the General Fund of Section 16403.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16080.5

(a) Notwithstanding any other provision of this chapter, for any school district that qualifies under subdivision (b), as certified by the State Allocation Board, the Controller, upon receipt of a written request to that effect from the governing board of the school district, shall reduce the tax amount that would otherwise be utilized in computing the district’s annual repayment obligation under this chapter by the amount of 50 percent.

(b) Subdivision (a) shall apply to any school district in which, on or after January 1, 1989, the voters of the district approve a local general obligation bond measure, which measure includes within its purposes the funding of school facilities construction or reconstruction. Subdivision (a) shall apply to a district that qualifies under this subdivision as of the day following the date of that voter approval.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16081

Notwithstanding any provision of law to the contrary, whenever in any fiscal year, pursuant to Chapter 5 (commencing with Section 5096), Part 9, Division 1 of the Revenue and Taxation Code, a refund is made or a judgment rendered, as the case may be, for the return of an amount collected as school district taxes levied during a previous year upon secured or unsecured personal property, because it was determined that such property was exempt from taxation, and such property so determined to be exempt equals 1 percent, or more, of the assessed valuation in the school district upon which school district taxes for such previous year were levied, the Controller shall reduce the annual repayment of the district and the amount deducted from the State School Fund apportionment of such district for the fiscal year next succeeding that in which such refund was made or judgment rendered, by that amount by which the annual repayment and deduction of the district would have been reduced for the fiscal year next succeeding that in which such taxes were levied had the assessed valuation upon which such annual repayment was computed not included an amount of assessed valuation equal to the amount of assessed valuation of the property so determined to be exempt.

The amount of annual repayment and deduction, reduced as required by this section, shall be the amount deducted by the Controller for the purposes of Sections 16080, 16089 and 16090 for the fiscal year in which such reduction is made.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16082

(a) Upon request of the district, the Controller shall use in computing the “40-cent, 30-cent, and 10-cent tax amounts” under Section 16070 the difference between the total assessed valuation of property in a district as shown on the equalized assessment roll for the current fiscal year and the assessed valuation of property as shown on the equalized assessment roll for the current fiscal year, in excess of 2 percent of such total assessed valuation, with respect to which revenues of the district taxes levied in the 1954–1955 fiscal year, or thereafter, have been impounded by the county auditor pursuant to Section 14240. Beginning with the 1981–82 fiscal year, the difference in excess of 0.50 percent of the total assessed value shall be used in the computation. If the request is received prior to August 1, 1955, with respect to the impounding of revenues of taxes levied during the 1954–1955 fiscal year, the Controller shall recompute the annual repayment of the district due during the 1955–1956 fiscal year on the basis of the reduced assessed valuation, and, on or before September 1, 1955, notify the officers and board referred to in Section 16089 of the recomputed annual repayment for the 1955–1956 fiscal year, and of the recomputed amount to be deducted from the State School Fund apportionment to the district during the 1955–1956 fiscal year.

(b) Whenever, after July 1, 1955, the county auditor notifies the Superintendent of Public Instruction and the Controller of the release of impounded tax revenues to the school district, the Controller shall add to the annual repayment of the district for the first fiscal year or second fiscal year next succeeding that in which the notification of release was made, that amount by which the annual repayment of the district for a previous fiscal year was reduced by reason of the exclusion of assessed valuation with respect to tax revenues impounded and thereafter released.

(c) The amount of annual repayment and deduction, increased or reduced as required by this section, shall be the amount deducted by the Controller for the purposes of Sections 16080, 16089, and 16090 for the fiscal year in which the increase or reduction occurs.

(d) If a request is received from a school district and an annual repayment reduced pursuant to subdivision (a) hereof, Section 16081 shall not apply with respect to any tax revenues to which subdivision (a) applies.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16083

The Controller shall make the deduction provided by Section 16080 during each fiscal year, as herein provided, until the principal amount of the apportionment made and disbursed to the district for the grade level, and all accrued interest due thereon, has been withheld; but no interest shall accrue, or become due and payable, to the state with respect to the principal amount of the apportionment, or any portion thereof, for any period of time following the expiration of 25 years after the first day of July of the fiscal year next succeeding the fiscal year in which the apportionment becomes final. At the expiration of 30 years from the first day of July of the fiscal year next succeeding the fiscal year in which the apportionment became final, the unpaid balance of the principal amount of the apportionment disbursed to the district, including all interest included in the principal amount as provided in Section 16088, shall be canceled on the books of the Controller; and the state shall have no further right to the repayment of the unpaid balance. Notwithstanding the provisions of this section, that portion of the “annual repayment,” if any, computed by the Controller under Section 16075 prior to the date of cancellation of the principal amount of an apportionment under this section, which has not been withheld by the Controller, as provided by Section 16080, prior to the date of the cancellation, shall be withheld by the Controller, as provided by Section 16080, subsequent to the effective date of the cancellation; and the amount so withheld shall be credited to the school district in determining the principal amount of the apportionment, including all interest included therein, which is canceled under the provisions hereof. The grade level shall be excluded from any computations provided under Sections 16070, 16071, 16072, 16074, and 16075, in making the computations, after the effective date of the cancellation, to determine the “annual repayment,” if any, that may thereafter be due the state from the school district with respect to other grade levels thereof.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16084

If, on or before June 30th of any fiscal year, the governing board of any school district files a request with the Controller for a deferment of the annual repayment due from the district during the next succeeding fiscal year for an apportionment received by the district pursuant to this chapter or Chapter 6 (commencing with Section 15700) of this part, and it is determined, in accordance with this section, that the district is entitled to a deferment of all or part of the annual repayment, the deferment shall be made in accordance with the determination. The request for deferment, having once been filed with the Controller, shall remain in effect each ensuing year, and the Controller shall continue to compute and allow the deferment in accordance with this section each year, until the time as the governing board of the school district files a written request with the Controller to discontinue the deferment.

As used in the preceding paragraph, “any school district” means a district which is liable for the repayment of the principal amount of apportionments made to the district under the provisions of Chapter 4 (commencing with Section 15700) of this part and which has received a conditional apportionment under this chapter.

The portion of the annual repayment to be deferred under this section shall be determined as follows:

There shall be computed the amount required to be raised by taxes on property within the district, during the fiscal year in which the annual repayment is to be deducted pursuant to Sections 15735 and 16080, for the payment of principal and interest on (a) any bonded indebtedness incurred for school purposes prior to the first conditional apportionment to the school district under this chapter, (b) any bonded indebtedness which was incurred as a condition to any apportionment under this chapter, and (c) any bonded indebtedness incurred, the proceeds of which were required to be contributed for the purposes for which an apportionment was made under this chapter. To this amount shall be added the amount required during such fiscal year, for the annual repayment of school building apportionments under Chapter 4 (commencing with Section 15700) of this part and under this chapter. The total of these amounts shall constitute the “basic tax amount.”

If the applicant district is a unified district, the amount to be deferred shall be separately considered for each grade level thereof. For this purpose, the basic tax amount shall only include the amounts specified in the preceding paragraph required to be raised for the repayment of principal and interest on bonded indebtedness which was incurred for, or as a condition to receiving an apportionment for, or required by the board to be contributed for the purposes of, the grade level being considered, plus those amounts required for the annual repayment of apportionments made under Chapter 4 (commencing with Section 15700) of this part for the grade level. It is hereby declared that this paragraph is not intended as a change in the present law but rather as a declaration of existing law.

There shall be computed the amount which would be produced by a tax of forty-five cents ($0.45) on each one hundred dollars ($100) of assessed valuation of the district during the year, to be known as the “45-cent tax amount,” except beginning with the 1981–82 fiscal year, the amount shall be produced by a tax of 0.1125 percent of the full value. The amount of the annual repayment to be deferred during the fiscal year in which the annual repayment is due shall be the amount, if any, by which the basic tax amount exceeds the 45-cent tax amount. The amount deferred shall be added to the annual repayment for the next succeeding fiscal year.

On or before the last day of July of each fiscal year, the Controller shall request the Director of General Services to, and the Director of General Services shall, determine and certify to the Controller the amount of bonded debt service included in the “basic tax amount.” On or before the third Monday in August of each fiscal year, the Controller shall request the county auditor of each county to, and the county auditor of each county shall, determine and certify to the Controller the current assessed valuation of property within each district which has filed a request for a deferment under this section.

Before the date on which the board of supervisors makes the levy of taxes for county purposes, the Controller shall make the deferment determination required by this section for each district requesting a deferment, and, for each district which is entitled to a deferment, shall notify, in writing, the board of supervisors of the county, the governing board of the district, the county auditor, and the county superintendent of schools having jurisdiction over the district of the amount of the repayment of the district which is to be deferred under this section.

For the purposes of this section the “annual repayment” means the amount of the annual repayment of the district due in a fiscal year as determined pursuant to Section 15733 and Section 16075, plus the then unpaid deferred amount of any annual repayment due in any previous fiscal years. Any repayments by a district of a deferred amount shall be first applied to loans granted under Chapter 4 (commencing with Section 15700) of this part.

Notwithstanding any other provision of this chapter, if, at the end of the 30-year period provided in Section 15738 or Section 16083, as the case may be, there are any deferred amounts due in any previous fiscal year remaining unpaid, repayments shall continue to be made in the manner provided by this section during each fiscal year thereafter until the amounts are paid, or for an additional period of 10 years, whichever first occurs. At the expiration of the additional 10-year period the unpaid portion of the deferred amounts shall be canceled on the books of the Controller, and the provisions of Section 15738 or Section 16083, as the case may be, shall thereupon become applicable thereto and the board shall execute a conveyance to the district as provided in Section 15739 or 16087, whichever is applicable.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16085

For purposes of computing, under Section 16084, the portion of the annual repayment to be deferred in the case of a unified school district which has applied for and received an apportionment under Section 16003, the “45-cent tax amount” shall be the amount produced by a tax of ninety cents ($0.90) on each one hundred dollars ($100) of assessed valuation of the district during the year, except beginning with the 1981–82 fiscal year the tax shall be 0.225 percent of the full value.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16086

The provisions of this section shall apply: (1) to any school district which has succeeded to and become vested with all duties, powers, purposes, jurisdiction, and responsibility with respect to a portion of an apportionment determined or redetermined to have been expended, or to be expendable, for property acquired or to be acquired by it, and which has become liable for a portion of the annual repayment of a portion of an apportionment, as provided in Section 16159; and (2) to any state-aided district a portion of the territory of which was transferred to a district described in (1), above, and in connection with which territory a portion of an apportionment made to such state-aided district has or will be expended for property acquired or to be acquired.

If, on or before June 30 of any fiscal year, the governing board of the school district files a request with the Controller for a deferment of the annual repayment due from such district during the next succeeding fiscal year for an apportionment received by the district pursuant to this chapter, and it is determined, in accordance with this section, that the district is entitled to a deferment of all or part of the annual repayment, the deferment shall be made in accordance with the determination. The request for deferment, once filed with the Controller, shall remain in effect in each ensuing year, and the Controller shall continue to compute and allow the deferment in accordance with this section each year, until the time as the governing board of the school district files a written request with the Controller to discontinue the deferment.

The portion of the annual repayment to be deferred under this section shall be determined as follows:

There shall be computed the amount required to be raised by taxes on property within the district during the fiscal year in which the annual repayment is to be deducted pursuant to Section 16080, for the payment of principal and interest on: (a) that portion of the annual repayment and all other payments due the state under Section 16075 and other provisions of this chapter with respect to the portion of the apportionment for which the district has been determined to be liable under Section 16159; (b) any bonded indebtedness incurred for school purposes prior to the first conditional apportionment to the school district under this chapter; (c) any bonded indebtedness which was incurred as a condition to any apportionment under this chapter; and (d) any bonded indebtedness incurred, the proceeds of which were required to be contributed for the purposes for which an apportionment was made under this chapter. To this amount shall be added the amount required during the fiscal year, for the annual repayment of school building apportionments under this chapter. The total of these amounts shall constitute the “basic tax amount.”

If the applicant district is a unified district, the amount to be deferred shall be separately considered for each grade level thereof. For this purpose, the basic tax amount shall only include the amounts specified in the preceding paragraph required to be raised for the repayment of principal and interest on bonded indebtedness which was incurred for, or as a condition to receiving an apportionment for, or required by the board to be contributed for the purposes of, the grade level being considered, plus those amounts required for the annual repayment of apportionments made under this chapter for the grade level.

There shall be computed the amount which would be produced by a tax of forty cents ($0.40) on each one hundred dollars ($100) of assessed valuation of the district during such year, to be known as the “40-cent tax amount,” except beginning with the 1981–82 fiscal year, the amount shall be produced by a tax of 0.10 percent of the full value of the district during such year. The amount of the annual repayment to be deferred during the fiscal year in which the annual repayment is due shall be the amount, if any, by which the basic tax amount exceeds the 40-cent tax amount. The amount deferred shall be added to the annual repayment for the next succeeding fiscal year.

On or before the last day of July of each fiscal year, the Controller shall request the Director of General Services to, and the Director of General Services shall, determine and certify to the Controller the amount of bonded debt service included in the “basic tax amount.” On or before the third Monday in August of each fiscal year, the Controller shall request the county auditor of each county to, and the county auditor of each county shall, determine and certify to the Controller the current assessed valuation of property within each district which has filed a request for a deferment under this section.

Before the date on which the board of supervisors makes the levy of taxes for county purposes, the Controller shall make the deferment determination required by this section for each district requesting a deferment, and, for each district which is entitled to a deferment, shall notify, in writing, the board of supervisors of the county, the governing board of the district, the county auditor, and the county superintendent of schools having jurisdiction over the district of the amount of the repayment of the district which is to be deferred under this section.

For the purposes of this section the “annual repayment” means the amount of the annual repayment of the district due in a fiscal year as determined pursuant to Section 16075, plus the then unpaid deferred amount of any annual repayment due in any previous fiscal years.

Notwithstanding any other provision of this chapter, if, at the end of the 30-year period provided in Section 16083 there are any deferred amounts due in any previous fiscal year remaining unpaid, repayments shall continue to be made in the manner provided by this section during each fiscal year thereafter until the amounts are paid, or for an additional period of 10 years, whichever first occurs. At the expiration of the additional 10-year period the unpaid portion of the deferred amounts shall be canceled on the books of the Controller, and the provisions of Section 16083 shall thereupon become applicable thereto and the board shall execute a conveyance to the district as provided in Section 16087.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16086.5

Notwithstanding any other provision of this chapter, where an election is or has been held after March 1, 1979, and prior to December 1, 1979, for the purpose of forming a new unified school district, coterminous with an existing elementary school district, and such reorganization becomes effective for all purposes on July 1, 1980, such unified school district shall be eligible for a deferment of annual repayment as set forth in Section 16086, except that the “basic tax amount” shall be computed as the sum of (a) that portion of the original high school repayment for which the new district is liable and (b) that portion of the original high school eligible debt service computed pursuant to Section 16072 for which the new district is liable, as provided in Section 4147.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16087

The Controller shall certify to the board the cancellation of the unpaid balance of the principal amount of the apportionment. Upon receipt of the certification, the board shall, in the name of the state, convey to the district all sites purchased and improved, all equipment purchased, and all buildings constructed, reconstructed, altered, or added to, from money provided by the apportionment covered by the cancellation.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16088

The Controller shall determine and maintain a record of the amount due the state in connection with each apportionment made to each grade level of a district under the provisions of this chapter. He or she shall compute interest, at the rate fixed by the board, on each amount disbursed by the state pursuant to the apportionment, from the date of issuance of the Controller’s warrant covering the payment to the county treasurer of the amount until the first day of July of the fiscal year next succeeding that in which the warrant was issued. Thereafter, interest shall accrue to and be compounded as a part of the principal amount due the state pursuant to the apportionment, through the 30th day of the following June of each year, until the principal and interest have been paid, or until the interest ceases to accrue, as provided in this chapter. Interest on unpaid school building aid apportionments shall be computed as if the annual repayment were credited on the first day of July of the fiscal year in which the repayment is withheld.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16089

Upon computing in any fiscal year the amount to be deducted from the apportionments to the district from the State School Fund during the succeeding fiscal year, the Controller shall notify the governing board of the district and the county auditor of the county, the county superintendent of which has jurisdiction over the district, of the amount to be deducted.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16090

The board of supervisors of the county, the county superintendent of which has jurisdiction over any district which under this chapter will have moneys withheld by the Controller from the apportionments to be made to it from the State School Fund during any fiscal year, shall annually at the time the board of supervisors makes the levy of taxes for county purposes, levy a tax upon the property in the district sufficient to raise for the district the amount of money to be withheld by the Controller during the fiscal year in which the tax is levied. Effective July 1, 1988, that tax, when collected, shall be paid into the county treasury of the county, the county superintendent of schools of which has jurisdiction over the district for which the tax was levied, to the credit of a separate fund of the district to be known as the Tax Override Fund.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16091

The board shall prescribe in the detail that it deems necessary, the purposes for which moneys apportioned by it or which it requires the district to contribute toward, or in reduction of the cost of a project, may be expended, and the prescription shall be binding upon the governing board of the district, save as it may be changed or modified by the board for any cause that it sees fit. In determining funds which can be contributed by the district, the board may require the district to contribute unexpended balances of funds earmarked or encumbered by the district for furniture, equipment, or any other lawful purpose. However, the changes or substitutions in the purposes for which the funds were earmarked or encumbered, with respect to the requirement under any apportionment heretofore or hereafter made, may be authorized by the board, or pursuant to its delegation, by the Director of General Services.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16092

Unless the board has received the certificates of the county superintendent of schools required by Section 16061 within nine months from the date of the conditional apportionment, it shall, at the expiration of the nine months’ period, void the conditional apportionment and shall certify this fact to the Controller. Each final apportionment made by the board under this chapter shall be certified by it to the Controller who shall from time to time draw his or her warrant on the Treasurer in favor of the county treasurer of the county having jurisdiction over the district in accordance with the terms of the final apportionment. The warrant shall be exempt from the provisions of Division 4 (commencing with Section 16100) of Title 2 of the Government Code and shall be paid by the Treasurer from the State School Building Aid Fund.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16093

A state school building fund is hereby created in the county treasury in each county for each school district in the county. The county treasurer of each county shall pay into the state school building fund of each school district, exactly as apportioned by the board, all moneys received by him or her under this chapter with respect to each school district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16094

Interest earned on those portions of deposits in a state school building fund representing allocations from the proceeds of state school construction bonds received by the county treasurer for the benefit of a school district under this chapter shall be paid into the state school building fund created by Section 16093. The interest which prior to the 1964–65 fiscal year was deposited in the general fund of the school district for which the state school building fund was established shall remain the property of that general fund.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16095

The governing board of each school district to which an apportionment is made under this chapter is authorized to, and shall, transfer to the state school building fund of the district from all other funds of the district in which the moneys may be, all moneys of the district which under, or pursuant to, this chapter are required to be expended for the project for which the apportionment was made.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16096

A fund in the State Treasury is hereby created, to be known as the State School Building Aid Fund. All money in the State School Building Aid Fund, including any money deposited in the fund from any source whatsoever after November 12, 1952, is hereby continuously appropriated without regard to fiscal years for expenditure pursuant to apportionments made under the provisions of this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16096.5

From any moneys in the State School Building Aid Fund available for the purposes of this chapter, the board shall make available to the Director of General Services any amounts that it determines necessary to provide the assistance, pursuant to this chapter, required by Section 15504 of the Government Code.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16097

The governing board of each school district to which an apportionment has been made under this chapter shall expend the moneys in the state school building fund of the school district exactly as apportioned by the board and only for the purposes for which the moneys were apportioned to the district, and for no other purpose, and shall make the reports relating to the expenditure of the moneys that the board and the Controller shall require.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16099

It shall be the duty of the Controller to make the audit or audits of the books and records of counties and school districts receiving apportionments under this chapter, as he or she may deem necessary from time to time, for the purpose of determining that the money received by school districts as apportionments hereunder has been expended for the purposes and under the conditions authorized by this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16100

Whenever the Controller determines that any money apportioned to a school district has been expended by the school district for purposes not authorized by this chapter, or exceeds the final cost of the project which is authorized by Section 16024 to be paid therefrom, the Controller shall furnish written notice to the board, the governing board of the school district, the county superintendent of schools, the county auditor, and the county treasurer of the county whose county superintendent of schools has jurisdiction over the school district, directing the school district and the county treasurer to pay into the State Treasury the amount of the unauthorized expenditures, or the amount of the excess apportionment, as the case may be. Upon receipt of the notice, the governing board shall order the county treasurer to pay to the Treasurer, out of any moneys in the county treasury available to the school district for that purpose, the amount set forth in the notice. The amount shall, upon order of the Controller, be deposited in the State Treasury to the credit of the State School Building Aid Fund, to be reapportioned by the board.

It shall be the duty of the governing body and the county treasurer to make the payments to the Treasurer as provided in this section, and it shall be the duty of the Controller to enforce the collection on behalf of the state.

If, upon petition of the district, the Controller determines that the amount to be included in the county settlement is in excess of the amount that may be paid out of taxes levied at the maximum rate authorized by law (increased by any increase in the rate authorized by the electors of the district pursuant to Section 42202), without impairing essential district services, he or she may provide for the payment of the entire amount or any unpaid balance thereof in not exceeding three consecutive annual payments, commencing with the next school year. Each payment shall be an equal portion of the principal amount, plus accrued interest, and shall be paid not later than January 31st of each school year in which a payment is due. If the district fails to make the payment as specified, the Controller shall deduct the amount thereof from the February payment made to the district under Section 14041.

Deferred payments under this section shall bear interest at the same annual rate of interest as the apportionment from which the unauthorized expenditures or the amounts of excess apportionment were made.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16101

Notwithstanding any provision of law to the contrary, if an apportionment is or has been made at any time after October 1, 1953, to meet a construction low bid and if the State Allocation Board after approving the apportionment revises the apportionment, and the apportionment finally approved reveals that an applicant school district receives excess construction area to what they are entitled to pursuant to Section 16044, and if a judgment for the collection of the excess apportionment has not been rendered by a court prior to September 11, 1957, the excess apportionment shall be computed by the Controller and shall be repaid pursuant to this section. The district shall repay the amount of excess apportionment, and the interest thereon, in equal annual installments within 20 years from the date it receives the excess apportionment. The rate of interest shall be the same rate as that fixed for the approved apportionment. The district may at any time before the end of the 20-year period for repayment elect to repay, and repay, the balance of the excess apportionment then unpaid, plus interest computed to the date of repayment of such balance.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16102

If the board, between April 5, 1963, and July 1, 1963, approves an application for an apportionment and makes a conditional apportionment to the district making the application and if after the approval it is determined that the projected enrollment of the district is less than that upon which the district’s application was based, any apportionment made by the board under the application is hereby ratified and confirmed and payments shall be made to the district pursuant to the apportionment. The board shall as a condition to any apportionment made under the application require the district to repay in full that portion of the apportionment which it determines to be attributable to the excess projected enrollment upon which the application was based and the district shall be empowered and obligated to comply with the requirement if it accepts the portion of the apportionment. The repayment shall be in equal annual installments made within 20 years from the date the district receives the apportionment. The repayment shall be in addition to any other repayment required by this chapter. The rate of interest shall be the same rate as that fixed for the remainder of the apportionment.

If at any time the board determines that the amount of actual enrollment of the district attains the amount of the projected enrollment upon which the district’s application, referred to above, was based, the board may, if it determines that the inclusion of the excess projected enrollment in the application occurred inadvertently, provide that the district shall not be required to pay any further installments for full repayment of that portion of the apportionment attributable to the excess projected enrollment and the unpaid balance of the portion and interest thereon shall thereafter be repaid under the same terms and in the same manner as the balance of the apportionment made under the application.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16103

If a school district entered into an agreement at any time beginning on October 1, 1954, and ending on December 31, 1954, whereby it agreed to lease a site and facilities situated thereon, for the purpose of constructing administrative facilities on the site in accordance with plans prepared by or for the district, the State Allocation Board may make an apportionment to the district for the acquisition of the site and facilities; provided, (1) that the district at the time of receiving the apportionment would otherwise be eligible to receive an apportionment for square footage of building area equal to or exceeding that of the facilities to be constructed; (2) the Department of Education approves of the acquisition on the basis that it is necessary to provide needed administrative facilities for the district; and (3) the board finds that the acquisition and the consideration being paid therefor is economically feasible and constitutes sound financial practice.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16104

Any portion of an apportionment paid to a school district under this chapter shall be available for expenditure by its governing board for not less than one year nor more than three years, as the board shall determine, after the date on which the warrant covering that portion of the apportionment was issued by the Controller, provided that no limitation on expenditure shall be applicable with respect to any items the payment or reimbursement of which is required to be made by special resolution pursuant to Section 16057, whether the special resolution is adopted prior or subsequent to the termination of the period of availability herein specified. For the purposes of this chapter, an apportionment shall be deemed to be expended at the time and to the extent that the amount thereof on deposit in the county treasury has been encumbered by the creation of a valid obligation on the part of the school district. Upon the expiration of its period of availability, the unencumbered balance of any apportionment made under this chapter shall become due and payable to the State of California; and the governing board of the school district and the county treasurer shall pay the amount of the unencumbered balance to the Treasurer, out of the funds, and in the manner specified in Section 16100 of this code. The payment shall, on order of the Controller, be deposited in the State School Building Aid Fund in the State Treasury, to be reapportioned by the board.

It shall be the duty of the governing body and county treasurer to make the payments to the Treasurer as provided in this section, and it shall be the duty of the Controller to enforce the collection on behalf of the state, provided that notwithstanding the above duties shall not be deemed to exist with respect to any amount heretofore or hereafter due the state occasioned by the termination of the period of availability of expenditure provided by this section where the period of availability of expenditure for the items representing the amount is subsequently made inapplicable by the adoption of a special resolution pursuant to Section 16057.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16105

Whenever a school district receives or has received an apportionment for or toward the purchase or improvement of realty or personalty (hereafter referred to as “property”) and within five years from the date of the written authorization from a duly authorized representative of the board for the expenditure therefor from state funds or from contributable district funds, sells, leases, exchanges or otherwise disposes of the property or any portion thereof without the consent of the board, the board may demand the return of the state apportionment or the portion thereof it deems proper, plus accrued interest at the prescribed rate, less any repayment made prior to the demand by the district on account of the apportionment. A district may not at any time while an apportionment remains unpaid or noncanceled, dispose of any property acquired therefrom without the consent of the board, excepting transfers provided for by Article 15 (commencing with Section 17556) of Chapter 3 of Part 23 and existing improvements on an acquired site. The consent may be subject to the conditions as may be imposed, which may include the application of the consideration received in reduction of any apportionments previously made to the district. Any property into which the consideration from the disposition is converted shall be and remain the property of the state as if an apportionment had originally been authorized therefor.

Whenever, in the judgment of the board, a district fails to use property for the purpose or purposes for which an apportionment has been made, within not less than one nor more than five years from the aforesaid authorization, as the board shall determine, the board may demand back the return of the apportionment, or portion thereof, with interest, as specified in the preceding paragraph. The board’s interpretation of the “use” in any instance, and whether or not the district has complied therewith, shall be conclusive upon the district affected after a hearing and finding of the board. In addition to the foregoing, the board may at any time subsequent to the expiration of the last mentioned period, while an apportionment remains unpaid or uncanceled, determine that a site or portion thereof, purchased in whole or in part with the apportionment is not being used for the purpose or purposes for which the apportionment was made, which determination shall be conclusive upon the district after a hearing and finding of the board. Pursuant to that determination, the board may direct the sale or other disposition of the site or portion thereof by the state or by the district and apply the proceeds, after deducting expenses it determines necessary to facilitate the disposition, in reduction of the apportionment, plus accrued interest. Any excess shall be applied in reduction of any other unpaid or noncanceled apportionments, plus interest, as the board shall direct, any remaining proceeds thereafter being payable to the district. For the purposes of the determination of disposition, the district shall, whenever directed by the board, convey record title to the site or portion thereof to the state or do any other acts deemed necessary by the board to facilitate the disposition or implement the terms thereof. Any disposition authorized to be made hereunder by the district shall be made in accordance with the procedure prescribed by this code for the disposition of unneeded school property, otherwise as directed by the board, provided that the consideration to be received shall be subject to the approval of the board or its delegate for that purpose.

Written notice of any demand prescribed by this section, setting forth the amount due the state pursuant thereto, shall be furnished by the board to the governing board of the school district, the county superintendent of schools, the county auditor, the county treasurer of the county whose county has jurisdiction over the school district, and the Controller. Upon receipt of the notice and demand, the governing board of the school district shall order the county treasurer to pay to the Treasurer, out of any moneys in the county treasury available to the school district for that purpose, the amount set forth in the notice. The amount shall, upon order of the Controller, be deposited in the State Treasury to the credit of the State School Building Aid Fund, to be reapportioned by the board.

Whenever a school district receives or has received an apportionment under this chapter for the purchase of a site which contains existing improvements, the board may require the district to dispose of the existing improvements as a condition of receiving an apportionment in the manner as the board deems proper, and contribute the net proceeds therefrom or the value of any consideration received therefor, in reduction of any apportionment. In the event that the district is not so required to dispose of the existing improvements but after receiving the apportionment subsequently disposes thereof, the net proceeds therefrom or the value of the consideration received therefor, shall be contributed by the district in reduction of any remaining indebtedness to the state under this chapter or Chapter 4 (commencing with Section 15700).

Where a district has been unable to use any building site acquired by an apportionment under this chapter because of the delay of the board in acting upon its application for an apportionment for the planning and construction of school buildings on the site, the board may withhold demand for repayment of the apportionment for the building site for a period of not less than one or more than three years after approval of the apportionment for planning and construction.

It shall be the duty of the governing body and county treasurer to make the payments to the Treasurer as provided in this section, and it shall be the duty of the Controller to enforce the collection on behalf of the state.

Whenever the consent of the board is required in this section, it may be given by written authorization of its authorized representative for that purpose. The provisions of this section, including the term “apportionment” or “apportionments,” shall be deemed to be applicable to apportionments heretofore or hereafter made under this chapter or Chapter 4 (commencing with Section 15700).

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 2 - School Housing Aid for Reorganized Districts

16150

(a) As used in this article:

(1) “State-aided district” means a district to which a conditional or final apportionment has been made under this chapter.

(2) “Acquiring district” means a district in which all or a part of, a state-aided district or an applicant district has been included.

(3) “Original district” means a state-aided or applicant district included in whole or in part in an acquiring district.

(b) For the purposes of this article as it applies to an acquiring district, the effective date of any change of boundaries, annexation, formation of a new district, or other reorganization shall be:

(1) For granting conditional apportionments: the date the action became effective for the purposes of Sections 4062 and 4063.

(2) For making conditional apportionments final: the date the action became effective for the purposes of Sections 4062 and 4063.

(c) For the purposes of this article as it applies to an original district, the effective date of any change of boundaries, annexation, formation of a new district, or other reorganization in which the original district is included in whole or in part in an acquiring district shall be:

(1) For granting conditional apportionments: the date the action becomes effective for all purposes as specified in Section 4064.

(2) For making conditional apportionments final: the date the action became effective for all purposes as specified in Section 4064.

(3) No conditional apportionment may be made to any original district affected by any reorganization after the date such action became effective for the purposes of Sections 4062 and 4063 except upon an application that has the approval of the governing board of the acquiring district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16151

On the date an acquiring district becomes effective for all purposes, as specified in Section 4064, the authority to accept a state loan voted by an original district pursuant to this chapter whose boundaries are coterminous with the boundaries of the acquiring district shall become authority of the acquiring district to accept a state loan. However, when the proceeds of bonds authorized and sold by the acquiring district are applied toward the reduction of apportionments made to an original district which is included in whole in the acquiring district pursuant to Section 16058, the amount of bond proceeds shall be excluded in determining the amount chargeable against any apportionment authorized to be accepted by the electorate of the original or acquiring district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16152

Notwithstanding any other provision of this chapter, where an election is or has been held after April 1, 1972, in two elementary districts for the purpose of forming a new elementary district from the territories of the districts, which reorganization would become effective for all purposes on July 1, 1973, and where one of the districts has prior to April 1, 1972, voted to accept, expend, and repay apportionments under this chapter but no apportionments pursuant to the authorization has been made to the district as of April 1, 1972, the consent of the electors in the districts to the reorganization shall be deemed to constitute a consent on behalf of the newly formed district to accept, expend, and repay apportionments under this chapter to the extent that the former authorization for apportionments had not been utilized.

Further, the ballot for the election held for the purpose of forming the new elementary school district shall contain a statement to the effect that approval of reorganization shall be deemed to constitute a consent on behalf of the newly formed district to accept, expend, and repay apportionments under this chapter to the extent that the former authorization for apportionments has not been utilized.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16153

Whenever, prior to the date on which a conditional apportionment is made by the board to an applicant district, (1) if an applicant district is annexed to or otherwise included in whole in another district which is ineligible for an apportionment under this chapter, no apportionment shall be made to the applicant district; (2) if less than the whole of an applicant district is included in a district which is ineligible for an apportionment under this chapter, the board may reconsider the application of the applicant district and make such determinations and take the action with respect thereto, including the making, subject to Article 1 (commencing with Section 16000) of this chapter, of a conditional apportionment to the district, as the board may deem necessary because of such inclusion of less than the whole of the applicant district in the acquiring district; (3) if an applicant district is annexed to or otherwise included in whole or in part in a district which is eligible for an apportionment under this chapter and has made or does make an application for the apportionment, the board may reconsider the applications of the applicant district and the acquiring district and make the determinations and take the action with respect thereto, including the making, subject to the provisions of Article 1 (commencing with Section 16000) of this chapter, of conditional apportionments to the districts, as the board may deem necessary because of the annexation or other inclusion in the acquiring district of the applicant district in whole or in part.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16154

Whenever, subsequent to the date on which a conditional apportionment is made by the board to an applicant district, but prior to the date on which the conditional apportionment becomes final, (1) if an applicant district is annexed to or otherwise included in whole in a district which is not eligible for an apportionment under this chapter, the conditional apportionment shall, notwithstanding any other provisions of this chapter, become void and the board shall promptly notify the Controller in writing thereof and the date on which the apportionment became void; (2) if the district to which an applicant district is annexed or in which it is otherwise included in whole is eligible for an apportionment, has made or does make an application for such an apportionment under this chapter, the conditional apportionment made to the applicant district shall, notwithstanding any other provisions of this chapter, become void but the board may reconsider the application of the acquiring district and make the determinations and take such action with respect thereto, including the making, subject to the provisions of Article 1 (commencing with Section 16000) of this chapter except as hereinafter provided, of additional conditional apportionments to the acquiring district, as the board may deem necessary as a result of such annexation or other inclusion in the acquiring district of the applicant district; (3) if less than the whole of an applicant district is included in another district, the conditional apportionment shall, notwithstanding any other provisions of this chapter, become void, but the board may reconsider the application and make such determinations and take such actions with respect thereto, including the making, subject to the provisions of Article 1 (commencing with Section 16000) of this chapter except as hereinafter provided, of new conditional apportionments to the applicant district, as the board may deem necessary as a result of such inclusion of a portion of the applicant district in the acquiring district.

Notwithstanding anything in the first sentence of Section 16058 to the contrary, additional conditional apportionments made to a district under (2), or new conditional apportionments made to a district under (3) of the first paragraph of this section may, with the approval of the board, become final if the total amount of the bonds of the district outstanding and unpaid is within twenty-five thousand dollars ($25,000) of the amount required under Section 16058.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16155

If an annexation or other inclusion of a portion of an applicant district in another district comprises less than 5 percent of the assessed valuation of the applicant district on the effective date of the change, no annexation or other inclusion shall be deemed to have taken place for the purposes of Sections 16154 and 16156.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16156

Whenever, prior to the date on which conditional apportionments have been made to an applicant district for the full amount of state aid approved for the district under Section 16035, (1) if the applicant district is annexed to or otherwise included in whole in another district which is ineligible for an apportionment under this chapter, no further apportionment shall be made to the applicant district; (2) if the applicant district is annexed to or otherwise included in whole in a district which is eligible for an apportionment under this chapter and which has made or does make an application for the apportionment, the board may reconsider the applications of the applicant district and the acquiring district and make any determinations and take any action with respect thereto, including the making, subject to the provisions of Article 1 (commencing with Section 16000) of this chapter, of a conditional apportionment or apportionments to the acquiring district that the board may deem necessary because of the annexation or other inclusion in the acquiring district of the applicant district; (3) if a portion of the applicant district is annexed to or otherwise included in another district, the board may reconsider the application of the applicant district and may, within two years after the first apportionment made under the approval, make the additional apportionments as it sees fit to the applicant district, but not in excess of the amount in which the application was originally approved, without requiring the district to issue additional bonds.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16157

Whenever, subsequent to the date on which a conditional apportionment made to a district becomes final, the state-aided district is included in whole in another district, the acquiring district shall, on the effective date of the inclusion, succeed to and be vested with all of the duties, powers, purposes, jurisdiction, and responsibilities of the state-aided district with respect to the apportionment and the property acquired or to be acquired from funds provided thereby, and all funds in the state school building fund of the state-aided district shall be transferred to the state school building fund of the acquiring district. All amounts which would, after the effective date of the inclusion, have been otherwise paid to the state-aided district under the terms of or pursuant to the apportionment, shall be paid to the acquiring district. In addition, the acquiring district shall, on the effective date of the inclusion of the state-aided district in the acquiring district as fixed by Section 4064, become liable for the annual repayments and other payments due the state under Section 16075 and other provisions of this chapter with respect to the apportionment or the property acquired or to be acquired therewith.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16158

Whenever one or more state-aided districts are included in whole in an acquiring district, and the acquiring district applies for and receives an apportionment, then after the effective date of the inclusion and upon the approval of the application of the acquiring district, the governing board of each component state-aided district shall immediately transfer to the acquiring district all moneys of the component district which are required to be, or have been, earmarked for a project or projects of the district. The acquiring district, upon the transfer to it of the funds, may expend the funds for any projects of the acquiring district as to which its application was approved.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16159

Whenever, subsequent to the date on which a conditional apportionment made to a state-aided district becomes final, less than all of the district is included in another district, the Director of General Services shall determine what portion of the apportionment was expended or will be expended for property acquired or to be acquired by the acquiring district. Any determination made by the Director of General Services under this section may be redetermined by him or her, from time to time, until the project for which the apportionment was made has been completed, and the final cost thereof determined and the final determination has been made pursuant to the final cost. The Director of General Services shall promptly notify the Controller, the governing board of the state-aided district and of the acquiring district, the superintendent of schools, the auditor and the treasurer of the counties having jurisdiction over the districts of each determination and redetermination made by him or her under this section. No redetermination shall be retroactive nor affect the liability of any school district for any payment or annual repayment, or portion thereof, previously made by or on behalf of the district to the state under this chapter.

On and after the date of the change of boundaries, the acquiring district succeeds to and is vested with all of the duties, powers, purposes, jurisdiction, and responsibilities of the state-aided district with respect to that portion of the apportionment which the Director of General Services has determined or redetermined under this section was expended, or will be expended, for property acquired or to be acquired by the acquiring district, and the unexpended part of the portion of the apportionment in the state school building fund of the state-aided district shall be transferred to the state school building fund of the acquiring district. In addition, and at the same time, the acquiring district shall become liable for the payment to the state of that portion of the annual repayment and all other payments due the state under Section 16075 and other provisions of this chapter with respect to that portion of the apportionment which the Director of General Services has determined or redetermined was expended, or will be expended for property acquired, or to be acquired by the acquiring district, or, in the event the portion of the apportionment is a lower percentage of the apportionment than the percentage that the assessed valuation in the territory of the state-aided district which was transferred to the acquiring district is of the total assessed valuation of the state-aided district immediately preceding the effective date of the transfer, the acquiring district shall become liable for the payment to the state of that portion of the annual repayment and all other repayments due the state under Section 16075 and other provisions of this chapter with respect to the apportionment which is equal to the percentage of assessed valuation in the territory transferred to the acquiring district. “Annual repayment,” as used in this section, refers to repayment computed under Sections 16070 to 16075, inclusive, and excludes amounts for which the state-aided district is liable under the provisions of Section 16039. Whenever a site for which repayments are being made under Section 16039 is transferred to an acquiring district the acquiring district shall be liable for the repayments required under Section 16039.

Notwithstanding the foregoing, the liability of the acquiring district for the repayment of any portion of the apportionment made to the state-aided district shall not exceed the product of the highest percentage referred to above (whether relating to assessed valuation or to the portion of the apportionment expended in the property acquired), multiplied by the balance due on the apportionment made to the state-aided district at the time of the withdrawal on the effective date specified in Section 4064 (Sec. 1, Ch. 95, Stats. 1964, 1st Ex. Sess.) of the territory referred to. The limited liability is hereinafter referred to as “the maximum.” It is the intent of the Legislature that the maximum shall be applied by the Controller, both retroactively and prospectively, provided that as a result of the application (1) no cash refund shall be made to any district; (2) in the event any district has, in the past, paid an amount greater than the maximum, assuming this paragraph had been in effect at that time, the excess shall be credited by the Controller against any apportionment balances for which the district is or may hereafter become liable; and (3) the Controller shall make retroactively any adjustments in the amounts due from other districts by virtue of any adjustments made under (2) above. Notwithstanding the foregoing, any computations required to be made pursuant to this paragraph shall not be reflected in any changes in deductions required to be made pursuant to Section 16080 prior to January 1, 1966.

If any subdivision clause, sentence, or phrase of this section is for any reason held to be unconstitutional the decision shall not affect the validity of the remaining portions of this section. The Legislature hereby declares that it would have adopted this section and each subdivision, sentence, clause, or phrase thereof irrespective of the fact that any one or more subsections, clauses, sentences, or phrases be declared unconstitutional.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16160

Notwithstanding the provisions of Sections 16159 and 16161, in situations where an applicant district at the elementary grade level under this chapter is divided into three parts, each of which is included in a newly formed unified school district, each part shall be excluded in determining the state loan repayment liability for any apportionment made to the original district subsequent to the date the unification is effective for purposes of Section 4062 (Sec. 1, Ch. 873, Stats. 1972), provided:

(a) The assessed valuation of the part is less than 4 percent of the original district in the fiscal year immediately preceding the fiscal year the change is made effective for all purposes.

(b) The average daily attendance in the part is excluded in determining projected enrollment of the original district for additional state aid during the period after the change is effective for purposes of Section 4062 (Sec. 1, Ch. 873, Stats. 1972) and prior to the effective date for all purposes.

(c) The part contains no sites, plans, or school facilities, which were acquired under this chapter or under Chapter 4 (commencing with Section 15700) of this part.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16161

Notwithstanding any change in the boundaries of a state-aided district or the annexation to, or the inclusion in, another district of a state-aided district, the state-aided district as it existed immediately prior to the effective date of the action shall be continued in existence for the determination of the assessed valuation of the property therein and for the purposes of the computations provided by Sections 16070, 16072, 16074, 16075 and 16084; and all the computations required to be made pursuant to those sections shall be made exactly as if there had been no such change of boundaries, annexation, or inclusion, except as otherwise provided in Sections 16163 and 16164. However, that if a state-aided district shall be included entirely in another school district which subsequently becomes state aided, then the unpaid balances of the apportionments made to the original district shall be added to the balances of the apportionments made to the newly aided district. In those cases, no further computations as aforesaid, or repayments, shall be made with respect to the original district, but the computations and repayments shall thenceforth be based solely upon the territory and assessed valuation of the newly aided district, in the manner provided by Sections 16070, 16072, 16074, 16075 and 16084.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16162

If a unified school district, after the effective date of this section, applies for and is granted an apportionment under this chapter on the basis of grade levels as defined in Section 16003, all unpaid balances of prior apportionments made to the district, subject to Section 16161, shall be added to the balances of the apportionments made on the basis of Section 16003. In those cases, no further computations or repayments under Sections 16070, 16072, 16074, 16075 and 16084 shall be made with respect to the prior apportionments alone, but the computations and repayments shall thenceforth be based solely upon the combined apportionments, and shall be made as provided in Sections 16071, 16072, 16074, 16075 and 16084.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16163

Whenever, subsequent to the date on which a conditional apportionment becomes final, territory is withdrawn from a state-aided district and no portion of the apportionment was expended for school property acquired by the acquiring district:

(1) If the acquiring district is a state-aided district, the assessed valuation in the territory acquired shall be included in determining assessed valuation of the property in the acquiring district, and shall thereafter be excluded in determining assessed valuation of the property in the state-aided district, for purposes of the computations under Sections 16070 to 16075, inclusive;

(2) If the acquiring district is not a state-aided district, the Controller shall determine the percentage relationship, at the time of the withdrawal, between (a) the assessed valuation in the territory acquired, together with the current assessed valuation in all other territory theretofore acquired by the acquiring district from the state-aided district since the date of its first conditional apportionment under this chapter, and (b) the current assessed valuation of the state-aided district as it was territorially constituted on the latter date.

If the percentage of assessed valuation in acquired territory is, in the aggregate, less than 10 percent, the assessed valuation in all the acquired territory shall be excluded, until the next withdrawal of territory from the state-aided district to the acquiring district, in determining the assessed valuation of the state-aided district for the purposes of the computations under Sections 16070 to 16075, inclusive.

If the percentage of assessed valuation in acquired territory is, in the aggregate, a percentage equal to or greater than 10 percent, the Controller shall, by deducting the percentage from 100 percent, obtain the “complement percentage.” Until the next withdrawal of territory from the state-aided district to the acquiring district, the assessed valuation of the state-aided district for purposes of the computations under Sections 16070 to 16075, inclusive, shall be determined by dividing the current assessed valuation of the state-aided district as territorially constituted immediately subsequent to the last withdrawal, by the complement percentage.

Whenever, pursuant to this section, the assessed valuation of the state-aided district is adjusted for repayment computation purposes by use of the complement percentage, liability for the annual repayment computed shall be apportioned between the state-aided district and the acquiring district by multiplying the annual repayment by the complement percentage, the product representing the liability of the state-aided district, and the remainder of the computed repayment representing the liability of the acquiring district.

Notwithstanding the foregoing, the liability of the state-aided district shall not exceed the product of any “complement percentage” (as it may from time to time exist) times the balance due on the aforesaid final apportionment at the time the complement percentage is established; and the liability of the acquiring district (while a complement percentage remains unchanged) shall not exceed the remainder of the balance of the final apportionment at the time complement percentage is established. The maximum liability on the part of either the state-aided or acquiring districts established as above (and until the time that the liability be altered by altering the “complement percentage”) shall be hereinafter referred to in this section with respect to each such district as “the maximum.”

(3) In the event that two or more non-state-aided districts acquire territory from the state-aided district, the Controller shall determine the formulae for apportioning liability for the annual repayment between the districts affected (including the formulae for determining what assessed valuations shall be used within the affected districts or territories withdrawn, and the dates of determination thereof), as will in his or her opinion best comply with the principles set forth above, irrespective of whether the formulae are in literal compliance therewith. The same percentage of annual repayment for which a district is liable at the time the liability apportionment is made shall (unless and until the liability apportionment is subsequently changed pursuant to this paragraph) be deemed applicable to the liability of the district for the balance (as of the date the liability apportionment is made) due on the final apportionment to the state-aided district. The liability for the balance shall, with respect to any affected district, be hereinafter referred to as the “maximum” for the district.

(4) It is the intent of the Legislature that the foregoing “maximums” shall be applied by the Controller both retroactively and prospectively, provided that as a result of the application (1) no cash refund shall be made to any district; (2) in the event any district has, in the past, paid an amount greater than its “maximum,” assuming this paragraph and others to which it is referable had been in effect at that time, the excess shall be credited by the Controller against any apportionment balances for which the district is or may hereafter become liable; and (3) the Controller shall make retroactively any adjustments in the amounts due from any other district by virtue of any adjustments made under (2) above. Notwithstanding the foregoing, any computations required to be made pursuant to this paragraph shall not be reflected in any changes in deductions required to be made pursuant to Section 16080 prior to January 1, 1966.

If any subdivision, clause, sentence, or phrase of this section is for any reason held to be unconstitutional the decision shall not affect the validity of the remaining portions of this section. The Legislature hereby declares that it would have adopted this section and each subdivision, sentence, clause, or phrase thereof irrespective of the fact that any one or more subdivisions, clauses, sentences, or phrases be declared unconstitutional.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16164

Whenever, subsequent to the date on which a conditional apportionment becomes final, any territory is withdrawn from a non-state-aided district and annexed to the state-aided district, the assessed valuation in the territory so annexed shall be included with the valuation of the state-aided district for the purposes of making the computations provided by Sections 16070 to 16075, inclusive.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16165

The Controller shall compute, in accordance with Sections 16161, 16163 and 16164, the amount of the annual repayment due the state on account of the apportionment or apportionments to each state-aided district and shall deduct from the respective apportionments made from the State School Fund under Sections 46304, 46305, and 92 or 41050, Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive, to the state-aided district and an acquiring district the portion thereof for which each is liable under this article (Sections 16150 to 16166, inclusive).

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16166

When, after any application is filed, the applicant district is annexed to, or, by change of boundaries or otherwise, is included in whole or in part in another district or districts, the superintendent of schools of the county having jurisdiction over the applicant district shall, within 10 days after the effective date of the annexation, inclusion, or change of boundaries, file a certificate with the board, in writing, in the form that the board shall prescribe, setting forth (1) the effective date of the annexation, inclusion, or change of boundaries; (2) identification of the area of the school district affected by the change and the name of the school district or districts in which the area is included as a result thereof; and (3) any additional information in any form that the board may require.

The board shall, upon receiving the appropriate certificate from a county superintendent of schools as provided herein, promptly notify the State Controller, in writing, of (1) the effective date of annexation or other inclusion of a state-aided district by an acquiring district; (2) the name of the state-aided district; (3) the name of the acquiring district; and (4) the number and other identification of the apportionment affected.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 3 - School Housing Aid for Exceptional Children

16190

The board may make apportionments from any sum appropriated by the Legislature at the 1952 Second Extraordinary Session and from any state bonds heretofore or hereafter authorized by the electorate for state school building aid, including the proceeds of bonds authorized by Section 2 of Article XVI of the California Constitution, for assistance to school districts in providing necessary housing and equipment for the education of exceptional children. All the provisions of Article 1 (commencing with Section 16000) and Article 2 (commencing with Section 16150) of this chapter, except Sections 16007 and 16044, shall apply to this article unless otherwise provided herein.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16191

As used in this article, “exceptional children” means physically handicapped pupils, pupils with intellectual disabilities, educationally handicapped pupils, multihandicapped pupils, or pupils enrolled in development centers for the handicapped required or allowed to be educated pursuant to Part 30 (commencing with Section 56000).

(Amended by Stats. 2012, Ch. 457, Sec. 6. Effective January 1, 2013.)



16192

Allocations under this article for assistance to school districts in providing necessary housing and equipment for the education of pupils enrolled or to be enrolled in development centers for the handicapped may be made only to those school districts that are authorized to operate development centers pursuant to Article 1 (commencing with Section 56800) of Chapter 6 of Part 30, as enacted by Section 2 of Chapter 1010 of the Statutes of 1976.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16193

The State Allocation Board, in cooperation with the State Department of Education, shall develop standards to be complied with in the construction of housing facilities for development centers for the handicapped with allowances provided pursuant to this article.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16194

The State Allocation Board shall establish guidelines and procedures to be utilized in determining the eligibility of school districts for allowances provided pursuant to this article with respect to facilities and equipment for the education of pupils enrolled in development centers for the handicapped. The guidelines and procedures shall provide that in order to be eligible to receive the allowance the school district has no existing facilities which could be utilized for a development center for the handicapped.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16195

Allocations under this article may be made in the amount as may be necessary, and in the manner as to distribute the available funds equitably among school districts, giving consideration to the needs of each district and the number of children within each district who are blind, partially seeing, aphasic, deaf, hard of hearing, orthopedically impaired, or have an intellectual disability, or who are health impaired, multihandicapped, speech handicapped, educationally handicapped, or enrolled in development centers for the handicapped.

In computing the number of those children, there shall be included all of the following:

(a) The number of them residing in the district.

(b) The number of handicapped minors who are actually living within the district five or more days a week, although their legal residence may be outside the district, and who are educated pursuant to former Section 56708, as enacted by Section 2 of Chapter 1010 of the Statutes of 1976.

(c) The number of them who reside outside of the district, except those described in subdivision (b), and who are to be educated by the district, excluding minors with intellectual disabilities within former Section 56501, as amended by Section 58 of Chapter 1247 of the Statutes of 1977, who reside within a district having an average daily attendance of 900 or more and that does not meet the requirements of Section 16058 concerning outstanding bonded indebtedness.

Allocations for housing and equipment for minors having speech defects or disorders shall be allowed in new schools constructed after July 1, 1968, and in existing schools constructed between July 1, 1933, and July 1, 1968. The housing and equipment shall be designed and provided to permit their utilization for remedial and other special services including speech therapy, speech reading (lipreading), and auditory training for the speech and hearing handicapped, screening and testing for speech and hearing defects, or both, psychological testing of exceptional children, subject matter tutoring of exceptional children, and other specialized activities required by these children. In addition to the maximum building area allowances provided in Sections 16047, 16052, 16053, and 16054, not more than an additional 200 square feet of building area shall be allowed for each new school so planned and constructed.

Each existing school, constructed between July 1, 1933, and July 1, 1968, shall be allowed not more than an additional 200 square feet of building area only for construction thereon of a new speech facility. At the option of the applicant district, the board may allocate funds to convert existing facilities or to provide a combination of new construction and conversion of existing facilities to provide housing for minors having speech defects or disorders, provided the cost of the conversion or combination of new construction and conversion does not exceed the computed cost for 200 square feet of new classroom construction based upon cost standards adopted by the board. At the further option of the applicant district, and in lieu of new building construction or conversion, the board may allocate funds for the acquisition of mobile speech therapy facilities, provided the cost of the mobile facilities does not exceed the combined computed cost for 200 square feet of new classroom construction, based upon cost standards adopted by the board, at all schools that will be served by the mobile facility.

(Amended by Stats. 2012, Ch. 457, Sec. 7. Effective January 1, 2013.)



16196

Notwithstanding any provision of this article to the contrary, apportionments for the construction of facilities and the purchase of essential furniture and equipment for the education of exceptional children may, subject to the approval of the State Department of Education, be made to a school district not otherwise eligible to receive apportionments under Article 1 (commencing with Section 16000) and Article 2 (commencing with Section 16150) of this chapter, for the education of blind, partially seeing, aphasic, deaf, hard-of-hearing, orthopedically impaired or other health-impaired, multihandicapped, and educationally handicapped minors, minors with intellectual disabilities, pupils having speech defects or disorders, or pupils enrolled in development centers for the handicapped.

The State Department of Education may approve applications if the facilities will be used by a county superintendent of schools required to educate physically handicapped minors pursuant to former Section 1850, as enacted by Section 2 of Chapter 1010 of the Statutes of 1976, and minors with intellectual disabilities pursuant to former Section 1880, as enacted by Section 2 of Chapter 1010 of the Statutes of 1976. A school district may educate these minors by agreement with a county superintendent of schools required to educate these minors. Priority in the use of the facilities shall be given to pupils from districts other than the applicant district.

Except as otherwise provided in this section, not more than 50 percent of the amount of an apportionment made pursuant to this section shall be repaid. Repayments shall be made in the following manner: 50 percent of the amount of the apportionment shall be repaid in full with interest by the district, in the annual amounts and at the interest rate over the period as the State Allocation Board may determine, not to exceed 20 years from the date the apportionment became final. In a school year in which 50 percent or more of the pupils in average daily attendance, as determined by the county superintendent of schools, and served by the facilities are not pupils from districts other than the applicant district, the repayment for the succeeding fiscal year shall be an amount that would have been payable if the district had been required to repay 100 percent of the apportionment over that period.

The county board of supervisors of the county whose superintendent of schools conducts classes in the facility during any fiscal year shall at that time or times within the fiscal year that may be agreed upon between the county and the school district, but in any case not later than the end of the fiscal year, pay to the school district having the obligation to repay the apportionment made under this section for the construction of the facility, an amount equal to 80 percent of the amount the district is required to repay in the fiscal year with respect to the apportionment described above.

The county board of supervisors shall raise the amount required through a general tax levy on the property within the participating districts, or through a tuition charge not to exceed one hundred sixty dollars ($160) a year per pupil by the county superintendent of schools to the school districts of residence of pupils attending the facility other than the district having the obligation to repay, or through a combination of these.

The county superintendent of schools shall notify the county board of supervisors of his or her intention to approve a school district’s application for an allocation under this article before he or she approves the application.

(Amended by Stats. 2012, Ch. 457, Sec. 8. Effective January 1, 2013.)



16197

(a) Notwithstanding any other provisions of this article to the contrary, apportionments for the purchase of mobile classrooms for the education of physically handicapped pupils enrolled in integrated programs, as set forth in Part 30 (commencing with Section 56000), and for the education and therapy of speech-handicapped pupils may, subject to the approval of the department, be made to any school district not otherwise eligible to receive apportionments under Article 1 (commencing with Section 16000) and Article 2 (commencing with Section 16150) for that purpose.

(b) The State Department of Education may approve applications in those situations where mobile classrooms will be used by a county superintendent of schools required to educate physically handicapped minors pursuant to Chapter 7.2 (commencing with Section 56836) of Part 30. Mobile classrooms shall be used pursuant to an agreement authorized by Section 41308.

(c) Except as otherwise provided in this section, not more than 50 percent of the amount of any apportionment made pursuant to this section shall be repaid. Repayments shall be made in the following manner: Fifty percent of the amount of the apportionment shall be repaid in full with interest by the district, in annual amounts and at an interest rate over the period as the State Allocation Board may determine, not to exceed 20 years from the date the apportionment became final. In any school year in which 50 percent or more of the pupils in average daily attendance, as determined by the county superintendent of schools, and served by the facilities are not pupils from districts other than the applicant district, the repayment for the succeeding fiscal year shall be an amount which would have been payable if the district had been required to repay 100 percent of the apportionment over that period.

(d) The county board of supervisors of the county whose superintendent of schools uses mobile classrooms during any fiscal year shall at the time or times within the fiscal year as may be agreed upon between the county and the school district, but in any case not later than the end of the fiscal year, pay to the school district having the obligation to repay the apportionment made under this section for the purchase of mobile classrooms, an amount equal to 100 percent of the amount the district is required to repay in the fiscal year with respect to the apportionment described above.

(e) The county board of supervisors shall raise the amount required through a general tax levy on the property within the participating districts, or through a tuition charge not to exceed one hundred sixty dollars ($160) a year per pupil by the county superintendent of schools to the school districts of residence of pupils attending the facility including the district having the obligation to repay, or through a combination of these.

(f) The county superintendent of schools shall notify the county board of supervisors of his or her intention to approve a school district’s application for an allocation under this article before he or she approves the application.

(g) The department shall prepare specifications or regulations for the construction of mobile classrooms to provide for a useful life of no less than 20 years.

(h) The use of mobile classrooms shall meet specifications described by the department as they relate to the needs of the physically handicapped pupils being served, as set forth in Chapter 7.2 (commencing with Section 56836) of Part 30.

(Amended by Stats. 2009, Ch. 303, Sec. 3. Effective January 1, 2010.)



16198

Notwithstanding any provision of law to the contrary, the board shall control the amount of apportionments made for facilities for exceptional children. In so controlling these apportionments the board shall establish allowable building areas and cost standards comparable to the building areas and costs of similar facilities constructed by school districts which are not applicants under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16199

The State Department of Education may accept applications by school districts for the construction of facilities and the purchase of essential furniture and equipment, under a pilot project to maintain regional programs for physically exceptional children.

The Superintendent of Public Instruction shall establish standards with respect to the regional programs for the pilot project which shall include, among other things, the curriculum to be offered, the area to be served, and the supervision and instruction with respect to the programs. Of the school district applicants which meet the standards established, the State Department of Education may designate not more than four school districts to receive apportionments as part of the pilot project to maintain regional programs for physically exceptional children.

The pilot project pursuant to this act shall begin with the 1972–1973 school year and shall terminate at the end of the 1974–1975 school year. The State Department of Education shall provide for state evaluation of the pilot project.

With respect to school districts selected as part of the pilot project, the State Allocation Board may approve applications and make apportionments pursuant to Section 16196, notwithstanding that the school district is serving a district or districts with an average daily attendance in excess of 8,000.

In any school year in which 50 percent or more of the pupils in average daily attendance, as determined by the county superintendent of schools, and served by the facilities are not pupils from districts other than the applicant district, the repayment for the succeeding fiscal year shall be an amount which would have been payable if the district had been required to repay 100 percent of the apportionment over that period.

The districts participating in a pilot project may include in interdistrict attendance agreements the cost of making repayments in the same proportion to the total repayment as the number of pupils enrolled from each district bears to the total number of pupils enrolled.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16200

Notwithstanding any provision of this article to the contrary, the board may make apportionments to school districts not otherwise eligible to receive apportionments under Article 1 (commencing with Section 16000) and Article 2 (commencing with Section 16150) for the construction of special education facilities and the purchase of essential furniture and equipment for the purpose of either or both of the following: (1) educating those physically handicapped and educationally handicapped pupils and pupils with intellectual disabilities who regularly reside in an established, licensed children’s institution or family home and are being educated pursuant to former Section 42902, as amended by Section 1 of Chapter 1173 of the Statutes of 1977, and (2) educating handicapped pupils in development centers for handicapped pupils pursuant to former Article 1 (commencing with Section 56800) of Chapter 6 of Part 30, as enacted by Section 2 of Chapter 1010 of the Statutes of 1976.

Only 50 percent of any amounts allocated and disbursed to a district under this section shall be repaid by the district. Each disbursement shall be repaid in 20 equal annual installments, including interest as determined by the board, and shall be computed and withheld by the Controller. The first computation of repayment of any disbursement shall be made in the fiscal year following the disbursement and shall during the next fiscal year be deducted in equal amounts from the February, March, April, and May installments of the apportionment made to the district from the State School Fund under Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive.

(Amended by Stats. 2012, Ch. 457, Sec. 9. Effective January 1, 2013.)



16201

Notwithstanding the provisions of Article 1 (commencing with Section 16000) and Article 2 (commencing with Section 16150) of this chapter, the obligation of any district receiving an apportionment under this article to repay the apportionment shall not extend to more than one-half of the amount of the apportionment.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16202

With the approval of the county superintendent of schools, a school district may make application for an allocation under this article. Facilities for which an apportionment is made under this section shall be made available for use by the county superintendent of schools until he or she ceases to conduct the classes therein or until the superintendent of schools of a county other than the county whose superintendent of schools approved the application made under this section acquires jurisdiction over the location of the facility, whichever first occurs. Not more than 50 percent of the amount of any apportionment made pursuant to this section shall be repaid. Repayments shall be made in the following manner: Ten percent of the amount of the apportionment shall be subject to repayment by the district to the extent, and in the manner prescribed in Article 1 (commencing with Section 16000) of this chapter for apportionments other than those made pursuant to Section 16039. Forty percent of the amount of the apportionment shall be repaid in full with interest by the district, in the annual amounts and over the period as the board may determine, not to exceed 20 years from the date the apportionment became final. The county board of supervisors of the county whose superintendent of schools conducts classes in the facility during any fiscal year shall at the time or times within the fiscal year as may be agreed upon between the county and the school district, but in any case not later than the end of the fiscal year, pay to the school district having the obligation to repay the apportionment made under this section for the construction of the facility, an amount equal to the amount the district is required to repay in that fiscal year with respect to the 40 percent of the amount of the apportionment described above.

The county board of supervisors may raise the amount required through a general tax levy or through a tuition charge not to exceed one hundred sixty dollars ($160) a year per pupil by the county superintendent of schools to the school districts of residence of pupils attending the facility other than the district having the obligation to repay or through a combination of these.

Upon application of a school district and written approval of the county superintendent of schools the board may amend any apportionment previously received by a district for exceptional children by providing that the same shall be deemed to have been made with reference to this section, in which event all the incidents of this section shall be deemed applicable thereto, except that only the unpaid balance of the apportionment at the time of the amendment of the apportionment with interest accrued to that date shall be repaid as prescribed in this section.

The county superintendent of schools shall notify the county board of supervisors of his or her intention to approve a school district’s application for an allocation under this article before he approves the application.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16203

Not later than July 10th of each year the county superintendent of schools of each county in which there is a school district maintaining facilities for the education of exceptional children which have been constructed with funds apportioned to the district under this article shall certify to the board of supervisors and to the county auditor of the county the total number of units of average daily attendance of pupils enrolled in the facilities during the next preceding fiscal year who reside in a district other than the district maintaining the facilities. On or before July 10th of each year the county superintendent of schools shall notify the governing board of each affected school district of the total number of units of average daily attendance of pupils residing in that district who were in attendance at the facilities maintained by another district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16204

On or before July 20th of each year, the governing board of a school district which has received a notification pursuant to Section 16203, shall determine, and notify the county board of supervisors and the county auditor, whether the amounts required to be paid on behalf of the district under Section 16207 shall be provided from the general fund of the district or by a special district tax levied by the county board of supervisors.

In the event that the district notification specifies that the amounts so required shall be provided by a special district tax, or if no notification is made, the board of supervisors with whom the certificate prescribed by Section 16203 is filed shall, at the time of making the tax levy for that year for county purposes, levy a special tax upon all taxable property in the district of residence of each pupil enrolled in the facilities other than the district maintaining the facilities, sufficient in amount to raise, for the use of the facilities, the sum of one hundred sixty dollars ($160) per unit of average daily attendance, less any amounts per unit of the average daily attendance remaining in the county school building aid fund from levies and collections made in any prior year and not paid to the state pursuant to Section 16207.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16205

If the board of supervisors fails to make a district tax levy required under Section 16204, the auditor shall make the levy.

In the event the governing board of a school district has elected to provide from the district general fund the amounts required to be paid on behalf of the district from the county school building aid fund under Section 16207, the county superintendent of schools shall order the payment to be made in the amount required from the general fund of the district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16206

In the event that the governing board of a school district determines, subject to the approval of the county superintendent of schools, that the amounts collected within the district by special taxes levied pursuant to Section 16204 or Section 16205 and credited to the district in the county school building aid fund are substantially in excess of amounts required of the district for purposes of Section 16207 for the ensuing three-year period, the county superintendent may order the payment to the district from the county school building aid fund of so much of the excess moneys that he or she may deem appropriate.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16207

The county auditor shall, not later than the last Monday in December and the last Monday in May of each year, notify the superintendent of schools of the amount in the county school building aid fund. Thereupon the superintendent shall draw his or her order on the county auditor in favor of the Treasurer for the amount in the county school building aid fund of the county, except that the total of the orders for any year may be limited to an amount not to exceed the total of one hundred sixty dollars ($160) for each unit of average daily attendance during the next preceding fiscal year of students residing in a district other than a district maintaining the facilities. The amount shall be paid by the county treasurer and, upon order of the Controller, shall be deposited in the State Treasury to the credit of the State School Building Aid Fund. All money paid to the State School Building Aid Fund under the provisions of this section shall be available only for transfer to the General Fund under Section 16403, as amended by Section 2 of Chapter 1373 of the Statutes of 1992, and shall be credited to the repayment of the apportionment of funds to the school district maintaining the facilities.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 4 - School Housing Aid for Compensatory Education Purposes

16210

Not to exceed thirty-five million dollars ($35,000,000) of the proceeds of the sale of bonds authorized by the State School Building Aid Bond Law of 1966 may be expended pursuant to this article as grants to assist school districts.

Allocations and grants under this article shall be made by the State Allocation Board, upon application of an eligible school district, for the purposes and projects designated by the district and approved by the Director of Compensatory Education. The purposes and projects shall be provided for pupils in any kindergarten or any of grades 1 to 9, inclusive, and for children participating in preschool programs. The Director of Compensatory Education may establish priorities for purposes of allocations and grants under this article based upon comparative needs of school districts and the urgency thereof. No interest shall be charged to a school district for an allocation or grant made under this article to the school district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16211

Grants may be made pursuant to this article to districts which have been determined to be eligible for an apportionment under Article 5 (commencing with Section 54480) of Chapter 4 of Part 29, or districts maintaining schools for kindergarten, or any of grades 1 to 6, inclusive, in areas designated pursuant to Section 54482 which have reduced the number of pupils to full-time equivalent classroom teachers in kindergarten and any of grades 1 to 6, inclusive, in those schools to a ratio of 25 to 1, or better. The grants shall be made for the purposes, and subject to the conditions, following:

For expenditure by the district in areas designated pursuant to Section 54482 for any of the following:

(a) Acquisition, by purchase or lease, and the installation and equipping of portable classrooms for classroom instructional purposes.

(b) Acquisition of land for schoolsites.

(c) Construction and equipping of permanent school buildings and facilities.

(d) Reconstruction, renovation or remodeling of existing school buildings and facilities.

(e) Any combination of the above.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16212

In lieu of grants to districts pursuant to subdivision (a) of Section 16211 for the purpose of acquisition of portable buildings or other facilities and equipment, the board may expend moneys available for grants under this article for the acquisition of portable buildings and facilities and equipment by the state, and thereafter convey the same to the eligible districts. The conveyance to eligible districts may take the form of sale, lease, outright grant, or other suitable form of conveyance, as determined by the board.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16213

In formulating recommendations to the board under this article, the State Department of Education, through the Director of Compensatory Education, shall be subject to standards established by rules and regulations of the State Board of Education.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16214

For each school district which receives a grant or allocation pursuant to this article, commencing with the fiscal year next succeeding the fiscal year in which the grant or allocation was received, and for each fiscal year thereafter, the Controller shall compute an amount equal to one cent ($0.01) on each one hundred dollars ($100) of the assessed valuation of property within the district. The Controller shall, during the next fiscal year following that in which he or she makes the computation pursuant to the preceding sentence of this section, deduct the amount so computed in equal amounts from each of the February, March, April, and May installments of the apportionments made to the district from the State School Fund under Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive; and, on order of the Controller, the amount so deducted shall be transferred to the State School Building Aid Fund. All money transferred to the State School Building Aid Fund under this section shall be available only for transfer to the General Fund under Section 17204, as enacted by Section 2 of Chapter 1010 of the Statutes of 1978.

The Controller shall make the computations and deductions required by this section for 30 fiscal years or until the time as the total of the amounts so deducted equal 50 percent of the amount of the grant or allocation which was made to the school district, whichever first occurs.

Notwithstanding any provision of law to the contrary, for each fiscal year for which a computation is made pursuant to the section, the maximum rate of school district tax for the school district for which the computation is made shall be increased by one cent ($0.01) per each one hundred dollars ($100) of the assessed value of property within the district and shall be in addition to any amount of tax otherwise authorized to be levied, and amounts raised through the levy of the tax may be used to offset any reduction in equalization aid resulting from the deductions made pursuant to this section.

The increase in the maximum school district tax provided by this section shall be deemed to be for bonded debt service or current capital construction. If the one cent ($0.01) rate of school district tax levied by the district causes the tax levied by the district for bonded debt service and for current capital construction in the same year to exceed the forty-cent ($0.40) tax amount, as that term is defined by Section 16070 or 16071, whichever is applicable, for each grade level maintained by the district, the Controller shall not make the deduction otherwise required by this section for the fiscal year.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16215

Sections 16000 to 16006, inclusive, Sections 16009, 16018, and 16021, and Sections 16091 to 16100, inclusive, shall be applicable to the administration of this article, unless the context of this article, as determined by the board, requires otherwise.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 5 - School Housing Aid for Districts Impacted by Seasonal Agricultural Employment

16230

Not to exceed one million five hundred thousand dollars ($1,500,000) of the amount of the proceeds of bonds issued under the State School Building Aid Bond Law of 1966 which are reserved pursuant to Section 17214, as enacted by Section 2 of Chapter 1010 of the Statutes of 1976, may be expended pursuant to this article.

Nothing in this article shall be construed to sanction, perpetuate or promote the racial or ethnic segregation, or the segregation by economic class, of pupils in the public schools.

The funds shall be expended by the State Allocation Board, for the acquisition of portable school and classroom buildings, and for the expenses incurred in the administration of this article.

The portable school and classroom buildings may be made available by the board, upon the recommendation of the Director of Compensatory Education, to any school district which, because of the influx for temporary periods in the school year of large numbers of persons employed in seasonal agricultural work, experiences emergency increases in school enrollments of such magnitude as to make it impossible or impractical to accommodate the additional pupils in existing school buildings and facilities available to the district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16231

The portable school and classroom buildings acquired pursuant to this article shall be made available to a school district irrespective of whether the district is otherwise in receipt of or eligible for assistance under any other provisions of this chapter.

The use of the portable school and classroom buildings may be made available to a school district by letting the same to the district free of charge, or by lease, or by conveying the same to the district under lease-purchase agreement, sale, or outright grant, as determined by the State Allocation Board upon consultation with, and the advice of, the Director of Compensatory Education. In addition the use of the portable school and classroom buildings may be made available to a school district by any of the means specified by Section 16041, as determined by the State Allocation Board upon consultation with, and the advice of, the Director of Compensatory Education.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16232

The use of the portable school and classroom buildings under this article shall be based upon application therefor submitted by the governing board of the school district to the Director of Compensatory Education, who shall review the same, make any modifications he or she deems appropriate, and transmit the approved application to the State Allocation Board with his or her recommendations as to the action to be taken thereon.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16233

If at any time the State Allocation Board shall determine that the need of the district for particular portable buildings which are made available to the district pursuant to this article has ceased, the board may take possession of the buildings on behalf of the state, and may dispose of the buildings to public or private parties in any manner and under any terms that it deems to be in the best interests of the state.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16234

Sections 16000 to 16006, inclusive, Sections 16009, 16018, and 16021, and Sections 16091 to 16100, inclusive, shall be applicable to the administration of this article, unless the context of this article, as determined by the board, requires otherwise.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16235

All moneys received from the rental, lease, or sale of portable school and classroom buildings pursuant to this article shall be deposited in the State Treasury and, on order of the Controller, shall be credited to and in augmentation of the appropriation made by Section 16230.

All moneys shall be available without regard to fiscal years for repairing, renovating, installing, moving, or maintaining the buildings or for acquiring additional portable school and classroom buildings for the purposes of this article.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16236

Notwithstanding any other provision of law, the board may allocate any amount of the funds designated for purposes of this article that is in excess of the amounts needed for the administration of this article to any of the following:

(a) The Emergency School Classroom Fund for allocation by the board for any purpose authorized pursuant to that fund.

(b) The 1998 State School Facilities Fund for allocation by the board for any purpose authorized to that fund.

(c) The 2002 State School Facilities Fund for allocation by the board for any purpose authorized to that fund.

(d) The 2004 State School Facilities Fund for allocation by the board for any purpose authorized to that fund.

(e) If the voters approve the Kindergarten-University Public Education Facilities Bond Act of 2006 at the November 7, 2006, statewide general election, the 2006 State School Facilities Fund for allocation by the board for any purpose authorized to that fund.

(f) The State School Deferred Maintenance Fund for allocation by the board for any purpose authorized pursuant to that fund. The board may utilize up to 100 percent of the funds transferred by the board to the State School Deferred Maintenance Fund pursuant to this section for funding extreme hardship critical projects.

(Added by Stats. 2006, Ch. 79, Sec. 2. Effective July 19, 2006.)






ARTICLE 6 - School Housing Aid for a Regional Occupational Center

16250

Not to exceed two million four hundred twelve thousand two hundred thirty-three dollars and forty-nine cents ($2,412,233.49) of the amount of the proceeds of bonds issued under the State School Building Aid Law of 1966 may be expended pursuant to this article. The funds shall be allocated by the State Allocation Board to a joint powers board of education for the construction of a permanent campus for a newly created regional occupation center school to be located in the south bay area of Los Angeles County, having a population in excess of 1,070,000, and a potential average daily attendance in excess of 10,000 persons. Not to exceed four hundred thousand dollars ($400,000) of such sum shall be allocated and expended for architectural and engineering services in connection with the construction.

Sections 16000 to 16006, inclusive, Sections 16009, 16018 and 16021, inclusive, shall be applicable to the administration of this article, unless the context of this article, as determined by the board requires otherwise.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16251

The allocation of funds to the entity pursuant to this article shall be conditioned upon the prior approval of the proposed facilities and subject matter of the educational program by the Superintendent of Public Instruction.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16252

It is the intent of the Legislature in enacting this article to finance the capital expenditures involved in the construction, equipping, and establishment, to serve an area in great need of occupational preparation, of a regional occupational center school to be maintained by a Joint Powers Board of Education and entity. It is the further intent of the Legislature to improve the employment opportunities of persons residing in areas of need for the training, by providing educational programs of a nature that will serve the social and economic needs of that area. The program will also serve to upgrade the cultural and intellectual as well as the economic life of the area to be served.

The Legislature finds that the federal government has made available in the south bay area of Los Angeles County land to be used for a regional occupation center school, provided a permanent campus can be established on the land within 18 months. For this reason, it is essential that the money made available for purposes of this article be allocated to the establishment of a permanent campus for a regional occupational center school in the south bay area of Los Angeles County.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16253

(a) Any amounts allocated and disbursed to the Joint Powers Board of Education and entity pursuant to this article shall be a loan by the state to the entity and shall be fully repaid by the entity to the state within 10 years after the date of disbursement to the entity. Interest shall be paid at a rate determined by the board. Any loan shall be repaid by the entity from proceeds of a tax under provisions of Section 52317, as amended by Section 1 of Chapter 267 of the Statutes of 1977, for sites, buildings and equipment, by a maximum tax levy of the assessed valuation of the entity not to exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation in that entity.

(b) The annual repayment shall be determined by agreement between the Director of Finance and the Superintendent of Public Instruction. The tax revenue referred to in subdivision (a) above shall be transferred by the County Auditor of Los Angeles County to the General Fund of the state in accordance with established regulations and procedures.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 7 - Children’s Center Construction Law of 1968

16260

This article shall be known as the Children’s Center Construction Law of 1968.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16261

The Legislature hereby declares that it is in the interest of the state and of the people thereof for the state to provide assistance to school districts and to county superintendents of schools for the construction of children’s center facilities. Children’s centers are of general concern and interest to all the people of the state, and the education and care of children of working parents are a joint obligation of both the state and local agencies operating children’s centers.

In enacting this article, the Legislature considers that the greatest need is to provide children’s center facilities for the education and care of children during the time the sole parent is at work making the family economically self-sufficient, or is in school or in training to gain economic self-responsibility. The Legislature recognizes the need to encourage the provision of additional children’s center facilities to permit more families to become economically self-sufficient.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16262

The following terms, whether used or referred to in this article, have the following meanings, unless a different meaning clearly appears from the context:

(a) “Local agency” means a school district or a county superintendent of schools operating or authorized to operate a children’s center pursuant to this chapter.

(b) “Board” means the State Allocation Board.

(c) “Project” means the purposes for which a local agency has applied for assistance. A project may include the acquisition and improvement of sites, the planning and construction of permanent facilities, and the acquisition of equipment for children’s centers.

(d) “Construction of facilities” means construction of permanent facilities which may include leased portable buildings.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16263

This article shall be administered by the State Allocation Board. The board shall adopt any rules and regulations that it deems necessary to carry out the purposes of this article. The rules and regulations of the board shall establish a system of priorities to determine the relative necessity to establish children’s center facilities by a local agency. In establishing priorities with regard to the outlay of capital funds for the construction of new children’s centers, or with regard to the rental or leasing of facilities for new centers, the board shall give special consideration to school districts as described under subdivision (a) of Section 54425 which are also certified by the State Department of Health as containing substantial numbers of families who are recipients of aid to families with dependent children or who are former or potential recipients of the aid and who might reasonably be expected to improve their ability to be self-supporting if child care services are made available. The Department of Benefit Payments shall provide the State Department of Health with any information in its possession necessary for the administration of this section.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16264

No local agency shall receive an initial allocation from any appropriation made for the purposes of this article more than an amount to be known as the local agency entitlement. This amount shall be computed as follows:

(a) Determine the percentage that the amount apportioned to the local agency in the previous fiscal year for operation purposes pursuant to Section 8380, as amended by Section __ of Chapter ___ of the Statutes of ____, bears to the total amount allocated to all local agencies under the same section.

(b) Determine the percentage that the statewide modified assessed valuation per average daily attendance for the grade level involved in the previous fiscal year bears to the assessed valuation per unit of average daily attendance of the local agency. Local agencies other than school districts shall use a percentage of 1.00.

(c) Determine the local agency eligibility factor by multiplying the percentage derived in (a) by that derived in (b).

(d) Determine the local agency entitlement by multiplying the district eligibility factor derived in (c) by the amount appropriated for this purpose.

Amounts of the appropriation initially unallocated may be allocated subsequently without regard to the limitation of the local agency entitlement. Amounts of local agency entitlement not applied for within 90 days of the notification of entitlement, and amounts approved pursuant to Section 16268 but not allocated pursuant to Section 16269, and not made available on an extended basis after one year from the date of the original approval, may also be allocated without regard to the limitation of local agency entitlement.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16265

Any local agency operating or authorized to operate a children’s center may apply for assistance under this article to undertake one or more projects. Any local agency not operating a children’s center in the prior fiscal year shall have its eligibility and other factors determined by a method similar to that in Section 16264. Reasonable estimates may be used.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16266

Applications for assistance under this article shall be made on forms prescribed and furnished by the board. The applications shall include, but not be limited to, all of the following data and information:

(a) An outline and general description of the project to be undertaken.

(b) An estimate of the cost of the project to be undertaken and the anticipated source of funds to complete the project.

(c) The estimated number of children to be served by the project.

(d) The waiting list of the local agency for children’s centers.

(e) The amount expended by the local agency from local sources during the past five years for the provision of children’s center facilities.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16267

Not more than 25 percent of any funds available under this article for allocation to local agencies under this article shall be allocated for the reconstruction or rehabilitation of existing children’s center facilities. Not less than 75 percent of the funds shall be allocated for the planning and construction of new permanent facilities, including acquisition and improvement of sites and acquisition of equipment for the facilities.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16268

The board shall notify a local agency when a preliminary approval of project has been given, and shall reserve from the appropriation made a sum in the amount of the approval given.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16269

Funds allocated for a project shall be disbursed to the local agency upon certification to the Controller when the executive officer of the board has determined both of the following:

(a) All required approvals of the projects have been granted.

(b) The local agency has subsequent to the effective date of this section, committed the expenditure through the granting of a contract or the authorization of an agreement which requires the payment of funds.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16270

In administering this article, the board shall approve the application. The executive officer of the board shall (a) prescribe and furnish application forms and (b) certify to the Controller the allocation of funds to which a local agency is eligible.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16271

All sites, plans, and specifications of the proposed facilities shall be approved by the State Department of Education. Prior to the approval, the local agency shall certify to the State Department of Education the unavailability of adequate, alternate facilities in the area to be served by the proposed facilities. The facilities shall include but not be limited to vacant classrooms, auditoriums, multipurpose rooms, church or recreation facilities.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16272

For each one dollar ($1) of money allocated to a local agency which is expended for a project, the local agency shall expend local funds for the project in an amount which bears the same percentage to the one dollar ($1) as the modified assessed valuation per unit of the average daily attendance of the local agency bears to the statewide modified assessed valuation per average daily attendance of all local agencies. Local agencies other than school districts shall use a percentage of 1.00.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 7.5 - Regional Occupational Center of Kern

16280

Not to exceed six million dollars ($6,000,000) of the amount of the proceeds of bonds issued under the State School Building Aid and Earthquake Reconstruction and Replacement Bond Law of 1974 shall be allocated by the State Allocation Board to the Regional Occupational Center of Kern for the construction and equipping of a new regional occupational center to be located in Kern County. The funds shall be available for allocation to the entity for a period of not more than four years from the effective date of this article and during such period the entity shall apply for the funds as are necessary to accomplish the purposes of this article. Funds shall be expended after the four-year period with respect to allocations made during the four-year period.

Only Sections 16000, 16001, 16003, 16005, and 16006, and Sections 16009, 16018, 16019, 16021, 16089, 16093, 16094, 16097, and 16099 of Article 1 (commencing with Section 16000) of this chapter shall be applicable to the administration of this article unless the context of this article as determined by the State Allocation Board requires otherwise.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16281

The Legislature finds that the Regional Occupational Center of Kern is comprised of three school districts in Kern County and it provides vocational training in areas of social and economic need. The Legislature further finds that the entity is in need of school building facilities and the participating school districts have levied the permissive override tax authorized by Education Code Section 52317 to meet the cost of that construction. Inflation dictates that construction must begin at the earliest possible time to minimize the overall cost. The Legislature intends, therefore, in enacting this article to make available the necessary funds for immediate construction of the needed school facilities. The Legislature intends, however, that the funds shall be paid back in full with interest as provided by this article so that the taxpayers of this state shall not be required to pay for the support of the facilities.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16282

Any amounts allocated and disbursed to the Regional Occupational Center of Kern pursuant to this article shall be fully repaid with interest by the entity to the state in 20 equal annual payments commencing with the second fiscal year after the date of disbursement to the entity. Interest shall be paid at a rate determined by the State Allocation Board. Amounts allocated pursuant to this article shall be repaid by the entity from the proceeds of the tax levied by the participating school districts pursuant to Section 52317 and the payments shall be transferred by the County Auditor of Kern County to the State Treasury for the credit of the State School Building Aid Fund in accordance with established regulations and procedures.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16283

If at the time of considering the entity’s application the State Allocation Board determines that the revenue to be received from the tax permitted by Section 52317 will be insufficient to pay the principal and interest of the loan in 20 equal annual payments, the board shall approve the application and allocate the funds therefor only upon condition that an election be called by the governing board of the entity and that two-thirds of the qualified electors of the entity voting on a proposition therefor, authorize the governing board to accept, expend and repay as provided in this article the allocation or apportionment. The election shall be called, held, and conducted in the same manner as are elections to authorize the issuance of school district bonds, except that the ballot shall contain substantially the following words:

“Shall the Governing Board of the Regional Occupational Center of Kern, for the purpose of providing permanent facilities for a regional occupational center, be authorized to accept, expend, and repay an apportionment from the State of California under and subject to the provisions of Article 7.5 (commencing with Section 16280) of Chapter 8, Part 10, Division 1, Title 1 of the Education Code, in an amount not to exceed $____. Yes__ No__”

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16284

On or before the first day of January of each fiscal year the Controller shall determine the annual repayment due.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 8 - School Housing Aid for a Regional Occupational Center in San Joaquin County

16300

Not to exceed two million dollars ($2,000,000) of the amount of the proceeds of bonds issued under the State School Building Aid Bond Law of 1966 shall be expended pursuant to this article. The funds shall be expended under the administrative direction of the State Allocation Board in cooperation with the Board of Education of the Stockton Unified School District for the construction of a permanent campus for a newly created regional occupational center school to be located in San Joaquin County. Not to exceed two hundred fifty thousand dollars ($250,000) of the sum shall be allocated and expended for architectural and engineering services in connection with the construction.

Sections 16000 to 16006, inclusive, and Sections 16009, 16018 and 16021, shall be applicable to the administration of this article, unless the context of this article, as determined by the board, requires otherwise. Except to the extent and for the purposes expressly provided herein, the provisions of other articles in this chapter shall not be applicable hereto.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16301

(a) It is the intent of the Legislature in enacting this article to finance the capital expenditures involved in the construction, equipping, and establishment of a regional occupational center to be maintained by the Stockton Unified School District, to serve an area in great need of occupational preparation. It is the further intent of the Legislature, by this article, to improve the employment opportunities of persons residing in areas of need for the training by providing educational programs of a nature that will serve the social and economic needs of that area. The program provided will also serve to upgrade the cultural and intellectual life, as well as the economic life, of the area to be served.

(b) The governing board of any school district maintaining a high school may, pursuant to Section 52301, cooperate with the Stockton Unified School District in the establishment and maintenance of the regional occupational center.

(c) In conjunction with the regional occupational center, regional occupational programs may be established in the Stockton Unified School District and in participating school districts.

(d) The cooperation in the establishment and maintenance of a regional occupational center pursuant to subdivision (b) and the establishment and maintenance of regional occupational programs pursuant to subdivision (c), may be undertaken pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code.

(e) Notwithstanding subdivisions (b), (c), and (d), the Stockton Unified School District has the sole duty to the state to operate and manage the regional occupational center and any regional occupational program authorized by this article.

(f) The amount computed for the Stockton Unified School District pursuant to subdivision (a) of Section 42233 shall be deemed to have been increased by the amount raised within the Stockton Unified School District for the support of a regional occupational center and program, except capital outlay expenditures, maintained during the 1972–73 fiscal year by the county superintendents of schools. The other computations required by Article 2 (commencing with Section 42230) of Chapter 7 of Part 24 shall be adjusted to appropriately reflect the increase. The revenue limit applicable to the county superintendent of schools shall be reduced by an amount equal to the increase in the revenue limit of the Stockton Unified School District made pursuant to this subdivision.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 9 - School Housing Aid for Rehabilitation and Replacement of Structurally Inadequate School Facilities

16310

Not to exceed forty million dollars ($40,000,000) of the proceeds of the sale of bonds authorized by the State School Building Aid Bond Law of 1966 may be expended pursuant to this article.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16311

Not to exceed two hundred fifty million dollars ($250,000,000) of the proceeds of the sale of bonds authorized by the School Building Aid and Earthquake Reconstruction and Replacement Bond Law of 1972 may be expended pursuant to this article.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16312

The Legislature hereby declares that it is in the interest of the state and the people thereof to provide assistance to school districts in rehabilitating or replacing structurally unsafe school facilities inasmuch as the education of children is an obligation of the state, and the obligation carries with it a corresponding responsibility for the physical safety of children while attending school.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16313

It is the intent of the Legislature in enacting this article to provide a means through repayable state loans for school districts not otherwise eligible for assistance under this chapter (consisting principally of school districts in the urban centers of the state), to house their pupils in facilities that are structurally safe.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16314

The following terms, as used in this article, shall have the following meanings, unless the State Allocation Board finds a different meaning is essential for properly carrying out the purposes of this article, or finds that a different meaning clearly appears from the context:

(a) “Board” means the State Allocation Board as defined in Article 1 (commencing with Section 16000) of this chapter.

(b) “Director” means the Director of Education.

(c) “District” means an elementary, high school, or unified school district.

(d) “Project” means the purposes for which a district has applied for assistance in the rehabilitation or replacement of unsafe school facilities at a given attendance center.

(e) “Apportionment” means an apportionment made under this article, and unless the context otherwise requires, it shall be deemed to include funds of a district required by the board to be contributed toward the cost of a project.

(f) “Attendance center” means a school maintained or to be maintained at a given location within a district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16315

The State Allocation Board shall administer this article. The Director of General Services shall provide the assistance to the board as it may require.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16316

In addition to any other powers and duties granted to the board by Article 1 (commencing with Section 16000) of this chapter, the board shall:

(a) Establish the qualifications that it deems will best serve the purposes of this article for determining the eligibility of districts to apportionments under this article.

(b) Establish the procedures and policies in connection with the administration of and expenditure of funds made available for the purpose of this article that it deems necessary.

(c) Adopt the rules and regulations for the administration of this article, requiring the procedure, forms, and information as it may deem necessary.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16317

The board, by the adoption of rules, shall give priority in allocating funds to districts which will benefit most from the reconstruction or replacement of schoolhouse facilities. This priority may be based on the age and structural safety of existing buildings at the school or schools where the construction or reconstruction will occur, acuteness of overcrowding and density of population in the attendance areas affected, or any other factors that will insure that the greatest need will be served in allocating funds under this article.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16318

The board shall prescribe instructions specifying the manner in which property, real or personal, being replaced through the apportionment, shall be disposed of, and compliance with the instructions shall be a condition upon the making of the apportionment. The net proceeds derived from the disposition shall be contributed in reduction of any apportionment proportionate to the state’s participating in the project. Any school district affected shall comply with instructions prescribed by the board. The board may require a district to transfer to the state by any instruments deemed appropriate by the board, title to the property, whereupon, the board shall dispose of the property in any manner it deems appropriate to insure the highest return to the state, and apply the applicable proceeds therefrom in reduction of apportionments to the district. The district affected shall do all things deemed necessary by the board to implement the disposition.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16319

Apportionments under this article from the State School Building Aid Fund shall be made for the sole purpose of reconstructing or replacing existing substandard buildings that present a potential threat to the safety of schoolchildren and which do not comply with the requirements of Article 3 (commencing with Section 17280) of Chapter 2 of Part 10.5 or for the purpose of restoring facilities damaged by an earthquake after February 1, 1971, and for which there are no other state or federal funds available for the restoration. The apportionments shall be made in the manner and subject to the conditions herein provided and in accordance with policies adopted by the board for the following purposes, all of which purposes are declared to be, and are, public works:

(a) The reconstruction, renovation, or remodeling of existing school buildings and facilities.

(b) The construction of permanent or temporary school buildings and facilities for replacement purposes.

(c) The acquisition, by purchase or lease, and the installation of classrooms for replacement purposes.

(d) The acquisition and development of schoolsites necessary for construction of buildings approved under this article.

(e) The construction, repair, attachment, or development of offsite facilities, utilities or improvements which the board determines are necessary to the proper operation or functioning of the school facilities for which apportionments are made.

(f) The acquisition of additional furniture and equipment as is deemed necessary by the board to make the rehabilitated or replaced facilities properly function.

(g) Any combination of the above.

Except as is provided in Section 16320, apportionments shall not be made under this article for the purpose of reconstructing or replacing existing substandard buildings which have already been reconstructed or replaced using funds made available under Chapter 1575 of the Statutes of 1947, as amended, or Chapter 7 (commencing with Section 16500), Chapter 4 (commencing with Section 15700), and Chapter 8 (commencing with Section 16000) of this part.

As a part of the purposes, where a district is required by a contract entered into between itself and a contractor, to obtain at its own expense insurance covering risks incurred during any construction, reconstruction, or alteration for which an apportionment has been made, the cost thereof may be paid either directly, or by way of reimbursement, to the district out of the apportionment, or out of any apportionment made specifically covering the insurance. However, in other respects the apportionments are eligible for payment under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16320

Notwithstanding the provisions of Section 16319, apportionments under this article from the proceeds of bonds remaining from the authorization provided in the State School Building Aid Bond Law of 1966 may be made for the purpose of (1) reconstructing or replacing existing substandard school buildings or high school dormitories that present a potential threat to the safety of schoolchildren and which were not previously constructed or reconstructed in accordance with the requirements of Article 3 (commencing with Section 17280) of Chapter 2 of Part 10.5 or which if previously reconstructed to comply with the provisions of Article 3 no longer meet the standards of structural safety prescribed under the authority of Article 3 in effect on April 10, 1933, or (2) reconstructing or replacing existing structures utilized by a school district as school buildings originally designed to house the United States Cavalry and used as World War II prisoner-of-war camp structures or an existing structure utilized by a school district as a school building which was originally designed as a mess facility for the United States Army Air Corps without regard to conditional or provisional structural approvals received by the district with respect to the buildings prior to the enactment of Chapter 500 of the Statutes of 1972.

Apportionments for the reconstruction or replacement of a dormitory shall only be made when the use and occupancy of the dormitory will be by resident pupils of the district who are in attendance at the high school of the district and when in the judgment of the board the pupils cannot be reasonably expected to travel by vehicle to the school on a daily basis.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16321

Notwithstanding the provisions of Section 16319, apportionments under this article from the proceeds of bonds remaining from the authorization provided in the State School Building Aid Bond Law of 1966 may be made for the purpose of replacing school buildings severely damaged by an earthquake in Sonoma County subsequent to September 30, 1969, and subsequently demolished by the school district in the interest of safety to the children, but not yet replaced by permanent facilities.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16321.7

Notwithstanding the provisions of Section 16319, apportionments may be made to a school district for the purpose of replacing an existing substandard building which formerly housed the district’s high school, and which was subsequently replaced by a new high school building using an apportionment received under this chapter, but which continued to be used by the district for elementary school purposes from the time of completion of the new high school in the 1958–59 school year until November 1971, when the pupils were transferred from the unsafe school building to temporary structures.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16322

The State Department of Education shall provide the following services to school districts making applications for apportionments under this article:

(a) It shall assist school districts in organizing a comprehensive planning effort. It shall guide a planning process through its appropriate steps and, when requested by a school district, it shall provide the school district with sources of expertise, either public or private, which may be able to contribute to the development of plans to find solutions for specific problems a school district may have.

(b) It shall provide continuing research in relation to all phases of educational programs and the school facilities that are required to implement these educational programs.

(c) It shall provide a review and evaluation service to school districts to assure the effectiveness of the facilities that have been provided in accommodating educational programs.

(d) It shall provide communication media through publications and seminars, and prepare planning guides and procedures containing recommendations, which guides shall be used to disseminate educational planning information to all school districts.

Unless specifically exempted by the State Allocation Board, each school district which files an application for an apportionment of funds under this article after July 1, 1973, shall prepare and submit to the board either, (1) a long-range comprehensive master plan justifying the application, prepared in accordance with acceptable planning procedures, or (2) a certification to the effect that replacement school buildings for which application has been made will all be located on existing schoolsites containing a school building or buildings, or (3) a certification that the applicant school maintains only one school. Specific information relating to the following factors must be included in the master plan:

(a) A statement of the educational programs and goals of the district in relation to its programs, both current and future.

(b) A comprehensive evaluation and report of the utilization of the school facilities now existing in the district together with preliminary plans of the facilities to be reconstructed or replaced under this article, prepared in accordance with the requirements of Section 17302 or 81138.

(c) A comprehensive demographic study of the district, as it currently exists and as projected into the future.

(d) A policy statement regarding actual or potential human problems.

(e) A policy statement as to the priority in which the district proposes to solve its school housing problems.

(f) A policy statement regarding cooperation with other local public agencies to achieve total community development.

(g) A policy to insure continuous review so that plans will be kept up to date and changing conditions will be reviewed and accommodated by appropriate revision of plans.

The director shall review the long-range master plan and project development plan and shall report his findings and recommendations thereon to the board. The board shall in no instance approve an application or make an apportionment therefor until it has determined to its satisfaction that the facility for which the apportionment is sought is justified by an appropriate estimate of average daily attendance and location within the district.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16323

Each school district which desires an apportionment shall submit through its governing board to the board an application therefor in the form and number of copies as the board shall prescribe. Each copy of the application shall be accompanied by a statement of the estimated cost of the project certified by an architect or structural engineer, and by layout plans showing the entire construction project for which the district desires an apportionment.

Estimates of costs for new construction or equipment appearing in an application shall conform to cost standards adopted by the board under Section 16024.

A school district shall not let any contract for new construction included in an application for a construction project which has been approved by the board if the cost exceeds the construction cost standards fixed by the board under Section 16024 for the new construction by more than 2 percent or except as otherwise provided in Section 16332. The amount, if any, by which the contract cost exceeds the construction cost standards fixed by the board shall be borne by the school district and shall not be included in the apportionment.

A school district may at any time amend or supplement its application.

Each construction project for which a district applies for an apportionment shall be applied for on a separate application and shall be considered separately by the board. If a district applies for more than one construction project, at the same time or at different times, the priority points of the district shall be recalculated after the approval of each separate construction project and before a subsequent construction project is approved.

The board shall require any changes in the plans which an applicant school district submits with its application that the board determines is necessary or desirable to reduce the cost of the project.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16324

A school district may at any time file an application or amend or supplement an application. Upon receipt of any application, the Director of General Services shall as promptly as possible prepare a report and recommendation with respect to the application after having received recommendations from the director in respect to any matter which is subject to the jurisdiction or approval of the director or State Department of Education. The board shall, subject to the provisions of this article, approve, in whole or in part, or reject each application referred to it by the Director of General Services. If the board approves of the application, either in whole or in part, it shall, by a resolution adopted by it, apportion to the district from the State School Building Aid Fund the amount applied for, or any portion thereof that the board may determine appropriate. However, it may order that the apportionment or any part thereof shall be paid in progressive installments at any times and under any conditions that it may then prescribe. This shall be known as a conditional apportionment and shall become final only if the vote provided for in Section 16327 is favorable and if the county superintendent of schools furnishes a certificate satisfactory to the board certifying that there is on deposit in the state school building fund of the district the amount of district funds which, when added to the apportionment computed under Section 16330, will equal the estimated cost of the project approved under Section 16323.

Unless the board has received the certificates of the county superintendent of schools required by this section within nine months from the date of the conditional apportionment, it shall, at the expiration of the nine-month period, void the conditional apportionment and shall certify this fact to the Controller. Each final apportionment made by the board under this article, shall be certified by it to the Controller who shall from time to time draw his or her warrant on the Treasurer in favor of the county treasurer of the county having jurisdiction over the district in accordance with the terms of the final apportionment. The warrant shall be exempt from the provisions of Division 4 (commencing with Section 16100) of Title 2 of the Government Code and shall be paid by the Treasurer from the State School Building Aid Fund.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16325

The board may, upon approval of the application, in whole or in part, and subsequently from time to time, make a conditional apportionment or conditional apportionments not exceeding in the aggregate the total amount approved for the application from the State School Building Aid Fund for such portion or portions of the project for which the board determines the district is ready to proceed. If the board has approved an application and made an apportionment as to a portion or portions of a project, the board may approve the remaining portion or portions of the project and make an additional apportionment or apportionments as it deems appropriate.

If the board determines that the actual cost is in excess of the estimated cost of the specific school plant facilities or sites for which an apportionment to a district has been made, or for which a district’s application has been approved in whole or in part pursuant to this section, the board may make an additional apportionment to any district in an amount equal to the excess even though the additional apportionment will result in the total apportionments to the district exceeding the amount of the application originally approved by the board.

Approval of an application under this section shall not be construed as creating or implying any obligation, commitment or promise on the part of the board or the state to make apportionments under this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16326

The amount of new building area for which an apportionment may be made for the purpose of replacing unsafe school buildings shall be computed in accordance with regulations adopted by the board. Such regulation shall be based upon the number of units of average daily attendance which were housed in the unsafe buildings being replaced and the building area limitations contained in Sections 16047, 16052, 16053, 16054 and 16055 together with any adjustments necessary to alleviate hardships occurring as a result of only partial replacement of an entire attendance center. In no event shall an apportionment be made for new building area the chargeable area of which exceeds the chargeable area of the unsafe buildings being replaced. The chargeable area of any school building shall be computed in the uniform manner prescribed by the board.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16327

No payment of funds may be made pursuant to an apportionment unless the district holds an election at which the electorate of the district approve the acceptance, expenditure, and repayment of at least the amount apportioned pursuant to this article. The election may be held prior to or subsequent to an apportionment. If the electors voting at the election fail to approve the proposition by the same majority required at a district bond election, within nine months from the date of the apportionment, the apportionment and the board’s approval of the application become null and void.

Notwithstanding the foregoing, an election held prior to the effective date of Article 9 (commencing with Section 16310) of this chapter, pursuant to Section 16058, is valid for the purposes of the foregoing paragraph, provided that the district is not otherwise eligible to receive apportionments under Article 1 (commencing with Section 16000), Article 2 (commencing with Section 16150), and Article 3 (commencing with Section 16190) of this chapter.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16328

No apportionment shall be made to a district for the construction, reconstruction, or alteration of, or addition to, school buildings if the requirements prescribed by this code for the construction of school buildings are not met by the plans for the entire building program of the district in connection with which the district applied for an apportionment.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16329

Payment shall be made in accordance with the terms of an apportionment, either directly or by way of reimbursement, to a school district for expenditures, or commitments therefor, which have been made by the district subsequent to the effective date of this article for any items approved by the board in such apportionment. However, where expenditures were made for, or work was commenced with respect to, any item so approved, prior to the time the application of the district containing the item was received by the board, payment or reimbursement for the item, either with state funds or with district funds which the district is required to contribute by the apportionment, shall be made only upon authorization of the board by special resolution citing this section.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16330

The amount of the apportionment to a school district from the State School Building Aid Fund shall initially be computed by the board as follows:

(a) Determining the ratio which the school district’s assessed valuation per pupil for the grade level of the project application bears to the statewide assessed valuation per pupil in that grade level, for the preceding fiscal year.

(b) Subtracting the amount computed under (a) from four.

(c) Dividing the amount computed under (b) by four plus the ratio which the school district’s assessed valuation per pupil for the grade level of the project application bears to the statewide assessed valuation per pupil for that grade level, for the preceding fiscal year, which computation shall be denoted the “basic computed state matching ratio of assistance.”

(d) The computation prescribed by subdivisions (a), (b), and (c) may be diagrammed as follows, with “A.V.” representing the words “assessed valuation,” and “a.d.a.” representing the words “average daily attendance.”

District A.V. per a.d.a.

Basic computed

4 -

Statewide A.V. per a.d.a.

state matching

=

District A.V. per a.d.a.

ratio of assistance

4 +

Statewide A.V. per a.d.a.

(e) The basic computed state matching ratio of assistance for a grade level of a school district shall not be less than 25 percent nor more than 80 percent of the cost of any specific project.

(f) When the final eligible costs of a project have been determined pursuant to the audit prescribed in Sections 16340 and 16099, the amount of the basic computed state matching ratio of assistance to the district shall be adjusted accordingly.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16330.5

Notwithstanding former Section 39230, as amended by Section 147 of Chapter 36 of the Statutes of 1977, or anything to the contrary in this article, whenever the State Allocation Board determines that state funds are not available to make an apportionment for an otherwise eligible project in the amount computed pursuant to Section 16330, an application may be approved and an apportionment made for one dollar ($1) only. In any instances the project may be financed by the applicant district using funds derived from a twenty-cent ($0.20) tax levy provided by Section 39230, as amended by Section 147 of Chapter 36 of the Statutes of 1977, together with any other funds available to the district for those purposes. The tax levy shall be twenty cents ($0.20) per one hundred dollars ($100) of assessed value for years prior to the 1980-81 fiscal year and beginning in the 1981–82 fiscal year shall be 0.05 percent of the full value.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16331

A school district may obtain local funds to match the state assistance with any combination of funds available as follows:

(a) Through the issuance of school district bonds.

(b) Through the levy and collection of school district taxes. The proceeds of any increase in the maximum tax rate shall be used exclusively for projects for which an apportionment or apportionments have been made under this article.

(c) Through the levy and collection of school district taxes as authorized by Section 39230.

(d) From any other fund available for capital outlay purposes.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16332

Whenever a school district determines that it is in its best interest to provide facilities on a given schoolsite in addition to those contained in the approved application, it may do so, with any excess funds it has available for capital outlay purposes, beyond those required under this article, by adding the excess funds to the total cost of the project. There shall be no penalties imposed under this article as a result of the expenditures.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16333

Whenever a school district has received an apportionment or apportionments of funds pursuant to Chapter 6 (commencing with Section 15700) or Chapter 8 (commencing with Section 16000) of this part, and, through the issuance of bonds, uses the bond proceeds as its source of funds to match its share of the eligible project cost of any project for which an apportionment of funds is made under this article, the amount of the bond funds shall be considered eligible bonded debt service in the computations made by the Director of General Services prescribed in Sections 15729 and 15730 and in Sections 16070 to 16090, inclusive.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16334

The interest on apportionments made under this article shall be established by the board, with the approval of the Director of General Services, as follows:

(1) The interest rate applicable to apportionments made pursuant to Article 1 (commencing with Section 16000) and determined in accordance with Section 16065 shall be established as of June 30 of each year.

(2) The applicable interest rate on June 30 shall apply to apportionments made under this article in the ensuing fiscal year, July 1 through June 30.

(3) Interest on the apportionment shall be compounded annually through the 30th day of June of each year.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16335

Each district to which an apportionment or apportionments has been made under this article shall repay the principal amount of such apportionment or apportionments and the accrued interest thereon in 20 equal annual payments. The first payment shall be made in the second fiscal year following the year in which the apportionment is made. In any year prior to the 1980–81 fiscal year in which the equal annual repayment exceeds that amount which seventeen and one-half cents ($0.175) per one hundred dollars ($100) of assessed valuation for each grade level (i.e. elementary or high school) operated by the district would raise during the year of the computation, the repayment shall be reduced to the amount which the seventeen and one-half cents ($0.175) for each grade level would so raise. In any year, beginning in the 1981–82 fiscal year, in which the equal annual repayment exceeds that amount which 0.04375 percent of the full value for each grade level operated by the district would raise during the year of the computation, the repayment shall be reduced to the amount which the 0.04375 percent of the full value for each grade level would so raise. The amount of the reduction in computed repayment shall be canceled on the books of the Controller. If more than one apportionment is made the annual amount payable shall be the sum of the amounts which would be payable on each amount if computed separately.

On or before the first day of January of each fiscal year the State Controller shall determine the annual repayment, if any, to be due from each district during the next succeeding fiscal year. The computation and collection procedures shall be in accordance with Sections 16080, 16089, and 16090.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16335.1

Any apportionment made to the Marysville Joint Unified School District under Section 16339.8 shall be repaid through the continuance of the seventeen and one-half cents ($0.175) per one hundred dollars ($100) of assessed valuation per grade level tax rate set forth in Section 16335, after such time as the maximum repayment under Section 16335 becomes less than seventeen and one-half cents ($0.175) per one hundred dollars ($100) of assessed valuation per grade level. When the Controller has determined that the entire apportionment including interest, but less any amount paid by the district pursuant to Section 16339.8 has been completely repaid, this section shall cease to be operative.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998. Inoperative on date prescribed its own provisions.)



16336

Notwithstanding any provisions of this article, any school district which has levied the entire amount permitted under former Section 39230, as amended by Section 147 of Chapter 36 of the Statutes of 1977, and has declared the entire proceeds therefrom available as local matching funds for a particular project, but lacks sufficient matching funds for the project as required under this article, may file an application thereunder prior to January 1, 1974. Under the circumstances the board may increase the basic computed state matching ratio of assistance in the amount, which, when added to the sum of the entire proceeds of the levy permitted under former Section 39230, as amended by Section 147 of Chapter 36 of the Statutes of 1997, and any other funds which in the opinion of the board is or can be made currently available for the project, including funds authorized by the electors from bonds or otherwise, would be necessary to construct minimum essential facilities for the project as determined by the board. Not more than forty-five million dollars ($45,000,000) available for the purposes of this article may be apportioned for increases in the basic computed state matching ratio pursuant to this section. The source of the forty-five million dollars ($45,000,000) apportioned for this purpose shall be thirty million dollars ($30,000,000) previously appropriated for this purpose from the School Building Safety Fund by Chapter 500 of the Statutes of 1972, plus an additional fifteen million dollars ($15,000,000) of bond funds remaining from the State School Building Aid Bond Law of 1966.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16337

Notwithstanding any provisions of this article, where less than thirty million dollars ($30,000,000) has been apportioned or otherwise reserved by the board pursuant to Section 16336 on January 1, 1973, the board shall apportion as grants the remainder thereof under this section for matching purposes pursuant to this article to districts which the board determines has the greatest need. The apportionments under this section may be made only to those districts (1) which would not have been eligible to apply under Section 16336 if they had levied the entire twenty cent ($0.20) tax rate specified therein, and (2) which have filed an application by January 1, 1973, and received an apportionment under this article from the board by February 28, 1973.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16339

Notwithstanding any provisions of this article or Section 16336 thereof to the contrary, any school district which lacks sufficient matching funds for a particular project or projects, as required under this article, may file an application and the board may approve a project or projects conditioned upon the district levying, in the 1974–75 fiscal year, the entire twenty cent ($0.20) tax rate per one hundred dollars ($100) of assessed valuation permitted under former Section 39230, as amended by Section 147 of Chapter 36 of the Statutes of 1997, or Section 81180 and applying the proceeds of such levy as local matching funds for such project or projects. Beginning in the 1981–82 fiscal year, the tax shall be 0.05 percent of full value.

Under those circumstances, provided the applicant district was not eligible to receive a grant under Section 16337, the board may increase the basic computed state matching ratio of assistance in that amount, which, when added to the sum of the entire proceeds of the twenty cent ($0.20) tax rate, except beginning in the 1981–82 fiscal year, the tax shall be 0.05 percent of full value, and any other funds which in the opinion of the board are or can be made currently available for the project or projects, would be necessary to construct minimum essential facilities for the project or projects as determined by the board. Not more than nineteen million dollars ($19,000,000) of the proceeds of the sale of bonds authorized by Section 16310, may be apportioned pursuant to this section and in augmentation of the forty-five million dollars ($45,000,000) made available under Section 16336.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16339.5

Notwithstanding any provisions of this article to the contrary, any district which does not have sufficient matching funds for a particular project as required under this article may file an application under Section 16339, and the board may approve the project conditioned upon the district levying in the 1975–76 fiscal year the entire twenty cent ($0.20) tax rate per one hundred dollars ($100) of the assessed valuation permitted under Section 39230.1 in lieu of the tax authorized by Section 16339 and applying the entire proceeds of the levy as local matching funds for the project providing:

(a) The district has levied a tax at the rate of at least ten cents ($0.10) per one hundred dollars ($100) of assessed valuation of the tax permitted under Section 39230 for the 1973–74 fiscal year and of at least nine cents ($0.09) per one hundred dollars ($100) of assessed valuation of the tax permitted under Section 39230 for the 1974–75 fiscal year.

(b) The district has sold the facilities to be replaced to a county prior to June 1972, but continued to use the facilities after the sale until June 1972.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16339.6

Notwithstanding any provisions of this article or Sections 16336 and 16339 thereof to the contrary, any school district, which has issued at least thirty-seven million dollars ($37,000,000) in bonds for the purpose of replacing structurally unsafe buildings and which lacks sufficient matching funds for a particular project or projects, as required under this article, may apply and the board may approve, a project or projects conditioned upon the district having levied or being required to levy, in the fiscal years 1974–75, 1975–76, and 1976–77, the entire twenty cent ($0.20) tax rate per one hundred dollars ($100) of assessed valuation permitted under Section 39230 and applying the entire proceeds therefrom as local matching funds to an eligible project or projects.

Under those circumstances, the board may increase the basic computed state matching ratio of assistance in the amount which, when added to the sum of (1) the entire proceeds which have been collected from the aforementioned twenty cent ($0.20) tax levies at the time of the application and not yet applied as matching funds to previously approved projects and (2) any other funds which in the opinion of the board are or can be made currently available for the project or projects, would be necessary to construct minimum essential facilities for the project or projects as determined by the board. Not more than six million dollars ($6,000,000) of the proceeds of the sale of bonds authorized by Section 16310, may be apportioned pursuant to this section.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16339.8

Notwithstanding any provisions of this article to the contrary, the State Allocation Board may appropriate to the Marysville Joint Unified School District a sum not to exceed seven hundred thousand dollars ($700,000) for costs incurred in repairing damage at Lindhurst High School, which was constructed pursuant to this article as a replacement of facilities not complying with earthquake safety requirements. The need for the repair of Lindhurst High School may have been caused by improper construction or design. Therefore, the proceeds received from any insurance or arbitration award, or any other action, shall be paid by the district to the board as a direct reduction in the apportionment made under this section.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16340

Sections 16006, 16017, 16021, 16066, 16088, 16091, and 16093 to 16100, inclusive, shall be applicable to the administration of this article unless the context of this article as determined by the board, requires otherwise.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16341

Whenever a school district receives or has received an apportionment under this article for the purchase of a site which contains existing improvements, the board may require the district to dispose of any existing improvements that a condition of receiving an apportionment in any manner that the board deems proper. Whenever a district sells, leases or disposes of any site acquired under an apportionment or any improvements appurtenant to any site so acquired it shall contribute a portion of the net proceeds therefrom or the value of any consideration received therefor, in reduction of any apportionment, such portion being proportionate to the state’s participation in the project.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16342

To determine the effect of school housing aid for reorganized districts, the applicable portions of Article 2 (commencing with Section 16150) of this chapter shall apply.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16343

Whenever a conditional apportionment has, prior to January 1, 1980, been made to an applicant school district pursuant to this chapter and thereafter the county superintendent of schools of the county having jurisdiction over such district has certified to the board and the Controller that at an election called, held and conducted in the district for that purpose, the qualified electors of the district voting thereat authorized the governing board of the applicant school district, by the same majority vote required at a district bond election, to accept, expend and repay an apportionment under the provisions of this chapter, and whenever thereafter said county superintendent of schools has certified to the board and the Controller that the required contribution of the district has been placed on deposit in the state school building fund of the district and the board has certified to the Controller that the apportionment to the applicant school district has become final, such final apportionment is hereby confirmed, ratified, and validated, and any expenditure of money from the State School Building Aid Fund or the School Building Safety Fund according to the terms of such final apportionment is hereby confirmed, ratified, and validated.

Notwithstanding any provision to the contrary, no funds authorized by any bond act for the purpose of this chapter shall be made available for expenditure without specific authority of the board or its delegated representative.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16344

Notwithstanding the provisions of Section 16319, if a school district otherwise eligible to receive an apportionment under this article operates sufficient continuous school programs (as defined in Chapter 5 (commencing with Section 37600) of Part 22) to provide housing for students displaced from structurally inadequate facilities, the costs of modifying any existing facilities necessary for the implementation of any continuous school programs shall be eligible, upon the review and recommendation of the State Department of Education, for an apportionment under this article from the proceeds of bonds remaining from the authorization provided in the State School Building Aid Law of 1966.

(Repealed and added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 7 - School Construction Law of 1957

ARTICLE 1 - General Provisions

16500

This chapter may be cited as the “State Project Area School Construction Law.”

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16501

In recognition of the impact which certain major state construction projects have on local school district building needs in the areas in which the projects are constructed, the Legislature declares that it is the policy of the state to bear a proportionate share of the construction costs of school buildings in the area affected in the manner and to the extent provided by this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16502

As used in this chapter:

(a) “State project” means any construction project undertaken by the state, or the state and federal government jointly, which will cause a sudden influx of people into the area affected and where sufficient housing, schools, and other community facilities are not available. For the purposes of this subdivision, the Governor is hereby empowered to proclaim any major construction project undertaken by the state as a “state project” and define the area affected or likely to be affected thereby if both of the following conditions are satisfied:

(1) The Governor finds that the construction project will cause a sudden influx of people into the area.

(2) The Governor is requested to do so by the county board of supervisors.

The proclamation shall be in writing and shall take effect immediately. As soon thereafter as possible it shall be filed in the office of the Secretary of State.

(b) “Board” means the State Allocation Board.

(c) “Director” means the Director of Education for kindergarten and grades 1 to 12, inclusive.

(d) “Project” means the purposes for which a school district has applied for an apportionment.

(e) “Construction project” means the purposes for which a school district has applied for an apportionment at a given location.

(f) “Grade level maintained by a district” means any of the following:

(1) The kindergarten, if any, and grades 1 to 6, or grades 1 to 8, inclusive, maintained by an elementary school district or a unified school district.

(2) Grades 7 to 12, inclusive, grades 9 to 12, inclusive, or grades 7 to 10, inclusive, maintained by a high school district or unified school district, but not more than one grade level shall be claimed by any district under any one of the paragraphs of this subdivision.

(g) “Apportionment” means an apportionment made under this chapter unless the context otherwise requires.

(h) “Project children” means children of parents who have come to the district subsequent to the start of the state project and who are employed by the State of California or the federal government in connection with a state project and children of parents employed by any contractor or subcontractor of a state project.

(i) “Indirect project children” means children of parents who have come to the district subsequent to the start of the state project and who are not employed by a contractor or subcontractor of a state project but who are children in the area in addition to those which would be expected as a result of normal development and growth of the area as determined pursuant to regulations of the director which he or she is hereby authorized to adopt.

(j) “Parent” includes a legal guardian or other person standing in loco parentis.

(k) “Department” means the State Department of Education.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16503

The Director of General Services shall administer this chapter and shall provide any assistance to the board that it may require.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16504

A fund in the State Treasury is hereby created, to be known as the State School Construction Fund. All money in the State School Construction Fund, including any money deposited in the fund from any source whatsoever after September 11, 1957, is hereby continuously appropriated without regard to fiscal years for expenditure pursuant to apportionments made under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 2 - Apportionments

16520

Apportionment from the State School Construction Fund to school districts shall be made in the manner and subject to the conditions herein provided and in accordance with policies adopted by the board, for any of the following purposes:

(a) The purchase and improvement of schoolsites which have been approved by the department.

(b) The purchase of desks, tables, chairs, and equipment, as approved by the department.

(c) The planning and construction, reconstruction, alteration of, and addition to, school buildings for facilities that are approved by the department as essential, all of which purposes are hereby declared to be, and are, public works.

Where a district is required by a contract entered into between itself and a contractor, to obtain at its own expense insurance covering risks incurred during any construction, reconstruction or alteration for which an apportionment has been made, the cost thereof may be paid either directly, or by way of reimbursement, to the district out of the apportionment, or out of any apportionment made specifically covering the insurance. However, in other respects the apportionments are eligible for payment under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16521

In addition to the purposes for which apportionments may be made to school districts under Section 16520, apportionments may also be made to school districts for the construction, repair, attachment or development of offsite facilities, utilities or improvements which the board determines are necessary to the proper operation or functioning of the school facilities for which apportionments are made, all of which purposes are hereby declared to be, and are, public works.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16522

In making applications for, and in expending, apportionments of funds under this chapter, a district acts as an agent of the state and all sites purchased and improved, all equipment purchased, and all buildings constructed, reconstructed, altered, or added to through the expenditure of funds apportioned under this chapter, are declared to be, and are, the property of the state. Upon the payment by the district of the amounts required to be paid by it to the state under this chapter, the board shall, in the name of the state, convey the property to the district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16523

The board may require school districts to insure for the benefit of the state all sites, equipment, and buildings which are the property of the state, against any risks and in any amounts that the board may deem necessary to protect the interests of the state. No state funds apportioned under this chapter shall be used to pay the premiums on the insurance.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16524

A district shall be eligible to an apportionment under this chapter if the estimated number of project children and indirect project children who will be in average daily attendance in the schools of the district during the period of the state project is at least 25 and is at least 5 percent of the estimated number of all children who will be in average daily attendance in the schools of the district during the current fiscal year.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16525

Any eligible school district may make application for an apportionment for a grade level which it maintains by submitting through the governing board an application therefor in a form and number that the board shall prescribe. The application shall be addressed to the board and shall set forth a project for the construction of school facilities for the district in accordance with this section.

(a) Each application and copy thereof shall contain and be supported by:

(1) A description of the project and the site therefor, preliminary drawings of the school facilities to be constructed thereon, and any other information relating to the project that the board may require.

(2) A statement of the estimated cost of the project certified by an architect or structural engineer.

(3) Evidence that the district has or will have title to the site upon which the facilities as specified in the application will be constructed.

(4) Assurance that the district will cause the work on the project to be commenced within a reasonable time and prosecuted to completion with reasonable diligence.

(b) The board shall require any changes in the plans which an applicant school district submits with its application that the board determines is necessary or desirable to assure completion of the project with available funds of the district and the amount of the apportionment to which the district is entitled under this chapter. For that purpose the board may delegate to the director or the Director of General Services, according to whether the subject matter of the revision of the plans is subject to the jurisdiction and approval of the director or the Director of General Services, the authority to require any revision in the plans that the board deems necessary or desirable to accomplish the purposes of this subdivision.

(c) Upon submission of an application for an apportionment under this chapter the Director of General Services shall do each of the following:

(1) Transmit a copy of the application to the director who shall as promptly as possible prepare a report and recommendation with respect thereto. Thereupon the director shall transmit his or her report and recommendation to the Director of General Services who shall refer them to the board if he or she finds them in proper form and otherwise sufficient. If the Director of General Services finds the documents to be lacking in any respect as to any matter subject to the jurisdiction of the director or the department, he or she shall refer them to the director who shall take any action that may be necessary.

(2) Determine the applicant district’s financial ability with funds apportioned under this chapter and funds devoted by the district to the project to meet the cost of the project and submit his or her report thereon as promptly as possible to the board.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16526

At the next regular meeting of the board following the submission of the reports and recommendations required by Section 16525, the board shall, subject to this chapter, approve or reject the application. If the board approves the application, it shall by resolution adopted by it, apportion to the district from the State School Construction Fund the amount applied for, or any portion thereof that the board determines proper. This shall be known as a conditional apportionment and shall become final only if the vote provided for in Section 16527 is favorable. The conditional apportionment shall remain in effect for a period of nine months from the date of the resolution of the board. If the apportionment does not become final within the time prescribed, it shall become void and the money so apportioned shall again become available for apportionment pursuant to this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16527

No apportionment to a school district under this chapter shall become final, nor shall any agreement authorized by Section 16528 be entered into, unless at an election called by the governing board of the district, two-thirds of the qualified electors of the district voting thereat have authorized the governing board to accept, expend, and repay an apportionment as provided in this chapter or, with respect to an agreement authorized by Section 16528, to obligate the district in an amount equal to or in excess of the maximum amount which the district could be obligated by the agreement, or by any act of its governing board, or for which it is responsible, contemplated, or permitted under the agreement. The election shall be called, held, and conducted in the same manner as are elections to authorize the issuance of district bonds, except that the ballot shall contain substantially the following words:

“Shall the governing board of the district be authorized (1) to accept and expend an apportionment from the State of California under and subject to the provisions of the State Project Area School Construction Law, a portion of which amount is subject to repayment as provided by that law, or (2) to enter into an agreement or agreements with the state pursuant to Section 16528 of the Education Code, which will at the time of the agreement or agreements (or at the time of any subsequent act of the governing board, or for which it is responsible, contemplated or permitted thereby) commit the district to a total expenditure in connection with all of these agreements of not more than ____ dollars, or both. Yes ___ No ___.”

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16528

(a) In addition to the powers granted the board under this chapter, the board shall have authority to do each of the following:

(1) Make apportionments to districts for the purchase of sites only, or for the construction or purchase of temporary or portable buildings, and for the cost of site preparation, including any necessary utility costs, in connection with their utilization.

(2) Establish standards in conjunction with the State Department of Education pertaining to the sites and buildings as a condition for making the apportionment. In addition the board may also expend moneys from the State School Construction Fund directly for the construction, acquisition, storage, maintenance, and repair of the buildings, including administrative costs related thereto. In the latter event the board may lease, sell, or transfer under a lease-purchase agreement the buildings to school districts eligible for aid under this chapter, under the terms as it deems fit. Agreements pertaining thereto may provide for the payment by the state of site preparation costs, including any necessary utility costs, sufficient to permit their utilization.

(b) Whenever the board deems it economically desirable to do so the board may dispose of any facilities acquired or constructed directly by it under this section to any public or private parties under the terms and in the manner as the board deems fit, save insofar as the disposal is inconsistent with any agreement under this section between the board and an affected district. The board is authorized to do any and all things necessary to effectuate the purposes of this section, and any eligible school district is authorized to enter into an agreement with the board to carry out the purposes hereof.

(c) Any buildings leased for placement on the school property or under a purchase or a lease-purchase agreement shall be deemed the construction or alteration of a school building as those terms are defined in Sections 17280 to 17313, inclusive.

(d) The consideration provided by any agreement between the state and districts pursuant to this section shall as nearly as possible reflect an amount which would return to the state a fair pro rata proportion of its capital investment and expenditures connected therewith in the light of the benefits conferred by the agreement. The consideration shall be paid by the districts promptly when due, and Section 16573 shall not be deemed applicable to reduce the consideration, provided that the amounts so repaid shall be redeposited in the State School Construction Fund.

(e) No agreement shall be entered into under this section unless the department has, with respect thereto, or as a condition of making the agreement, approved each of the following items:

(1) The property to be transferred, including any incidental construction pertaining thereto.

(2) Whether the agreement shall be by lease or sale.

(3) The term of the transfer, if less than a sale, including any contingent or indefinite term.

“Sale” as used in this subdivision includes a lease-purchase transaction. The jurisdiction of the department shall not otherwise extend to the terms of the agreement.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 3 - Apportionments, Computation

16540

The board shall compute for each applicant school district the amount to which the district is entitled under this chapter in the manner prescribed by this article. The amount so computed shall be reduced by the amount received or to be received by the district under Public Law 815 of the 81st Congress, as amended, or any similar provisions of any other act of Congress, solely on account of the participation of the federal government in the state project or shall be reduced by the percentage of the cost of the project (as that term is defined in Section 41930) borne by the federal government, whichever is the greater amount.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16541

In the computation of the apportionments to applicant school districts, the board may utilize the facilities and services of any department or agency of the state and may delegate the performance of any duties or functions, except those specifically delegated by this chapter to the director or department, to any officer or employee thereof as the board deems necessary and proper.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16542

The board shall multiply:

(a) The estimated number of project children in the district by the current construction cost per pupil in the area of the state project.

(b) The estimated number of indirect project children in the district by the current construction cost per pupil in the area, multiplied by 55 percent.

(c) “Current construction cost per pupil” as used in this section means the average per pupil cost of constructing complete school facilities for the grade level maintained by the district for which application for an apportionment is made under this chapter.

(d) The total of the amounts computed pursuant to subdivisions (a) and (b) shall be apportioned to the district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16543

(a) The average per pupil cost of constructing complete school facilities in the area of the state project for the purposes of this article shall be determined by the board, after consultation with the department and the Department of General Services, on the basis of information obtained thereby and any other information that may be available to the department.

(b) Estimates of the number of project children and indirect project children for the purpose of this article shall be made by the applicant school district in accordance with rules prescribed by the director and shall be made as of the time the greatest number of such children will attend the schools of the district as a result of the state project. The estimates shall be made on the basis of the best information available to the district at the time of the application. Approval of the estimates by the director, in whole or in part, shall be on the basis of the best information available to the director at the time of the approval. In the approval of estimates of the number of project children and indirect project children for the purposes of this article the director may utilize the facilities and services of any department or agency of the state as he or she deems necessary and proper. No estimate shall be used as a basis of an apportionment that has not been approved by the director.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 4 - Apportionments, Payment

16550

Immediately after the result of the election required by Section 16527 has been determined, the county superintendent of schools shall make a certificate in duplicate stating whether the district has authorized the acceptance and expenditure of the apportionment. One copy of the certificate shall be sent to the board and one copy to the Controller. Upon the receipt by the board of the certificate, the apportionment shall become final.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16551

The election by a school district upon the acceptance, expenditure, and repayment of an apportionment prescribed by Section 16527 may be called and held either before or after the making of an apportionment.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16552

Payment shall be made in accordance with the terms of a final apportionment, to a school district for expenditures, or commitments therefor, which have been made by the district subsequent to the date of the proclamation of the Governor proclaiming a state project in the area including the district, for any items approved by the board in the apportionment. However, if expenditures were made for, or work was commenced with respect to, any item so approved, prior to the time the application of the district containing the item was received by the board, payment or reimbursement for the item shall be made only upon authorization of the board by special resolution citing this section.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16553

The board shall prescribe in the detail that it deems necessary, the purposes for which moneys apportioned by it to a district under this chapter may be expended and the prescription shall be binding upon the governing board of the district except that it may be, for good cause, modified by the board.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16554

Each apportionment made by the board under this chapter shall be certified by it to the Controller who shall thereupon draw his or her warrant on the State Treasury in favor of the county treasurer of the county having jurisdiction over the district. The warrant shall be paid by the Treasurer from the State School Construction Fund and is not subject to the provisions of Section 925.6 of the Government Code.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16555

The county treasurer of each county shall pay all moneys received by him or her under this chapter into the county treasury to the credit of the state school construction fund of the district, which fund is hereby created, exactly as apportioned by the board.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16556

The governing board of each school district to which an apportionment has been made under this chapter shall expend the moneys in the state school construction fund of the district only for the purposes for which the moneys were apportioned to the district and for no other purpose and shall make any reports relating to the expenditure of the moneys that the board and the Controller shall require.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16557

It shall be the duty of the Controller to make any audit or audits of the books and records of counties and school districts receiving apportionments under this chapter, that he or she may deem necessary from time to time, for the purpose of determining that the money received by school districts as apportionments hereunder has been expended for the purposes authorized by this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 5 - Apportionments, Repayment

16570

Each school district to which an apportionment is made under this chapter shall repay the principal amount of the apportionment in the manner prescribed by this article.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16571

For purposes of computing the repayment, the state project shall be deemed completed on June 30th of the fiscal year in which the state project is completed and accepted by the state.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16572

The principal amount of the apportionment shall be computed and repaid in the manner prescribed in this article.

(a) On or before the first day of January succeeding the completion of the state project, the Controller shall compute the annual repayment of each apportionment for each grade level maintained by the district, as follows:

(1) He or she shall determine from the certification of the director the total amount of average daily attendance of project children, and the total amount of average daily attendance of indirect project children, in attendance in the grade level maintained by the district for the period commencing with the date of the proclamation of the Governor proclaiming the existence of a state project in the area including the district and ending on June 30th of the fiscal year in which the state project is completed.

(2) He or she shall divide the average daily attendance of the project children by 30 and multiply the quotient by the amount determined by the board pursuant to Section 16543 as the average per pupil cost of construction in the area of the state project.

(3) He or she shall multiply the average daily attendance of the indirect project children by 55 percent. The product shall be divided by 30 and the quotient multiplied by the amount determined by the board pursuant to Section 16543 as the average per pupil cost of construction in the area of the state project.

(4) The total of the amounts computed pursuant to paragraphs (2) and (3) shall be subtracted from the amount of the apportionment to the district. The remainder shall be divided by 30 and the quotient shall constitute the amount of the annual repayment of the apportionment.

(5) Upon application of the district and approval by the board, the total amount of the repayment may be paid in a lump sum or in fewer than 30 years.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16573

If on June 30th of the fiscal year in which the state project is completed there is classroom space constructed with funds apportioned under this chapter, that is not being used by the district, the board shall, upon application of the district, reduce the total amount to be repaid by the district on a proportionate basis until the time that the classroom space is used by the district. No payment shall be required by the district for the period during which the classroom space is not used by the district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16574

The Controller shall, during the fiscal year in which he or she determines the annual repayment as provided in Section 16572, and for each subsequent fiscal year not exceeding 30, deduct the total amount of the annual repayment of each district in equal amounts from each of the February, March, April, and May installments of the apportionments made to the district from the State School Fund under Sections 46304, 46305, and 92 or 41050, Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive, and, on order of the Controller, the amount so deducted shall be transferred to the General Fund of the state.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16575

Upon computing in any fiscal year the amount to be deducted from the apportionments to the district from the State School Fund during the fiscal year, the Controller shall notify the governing board of the district and the county auditor of the county, the county superintendent of which has jurisdiction over the district, of the amount to be deducted.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16576

The board of supervisors of the county, the county superintendent of which has jurisdiction over any district which under this chapter will have moneys withheld by the Controller from the apportionments to be made to it from the State School Fund during any fiscal year, shall annually at the time the board of supervisors makes the next levy of taxes for county purposes, levy a tax upon the property in the district sufficient to raise for the district the amount of money withheld by the Controller during the fiscal year preceding that in which the tax is levied. The tax, when collected, shall be paid into the county treasury of the county, the county superintendent of schools of which has jurisdiction over the district for which the tax was levied, to the credit of the general fund of the district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16577

Notwithstanding Section 16572 to the contrary, if on or before June 30th of the fiscal year in which the state project is completed the district has received a final apportionment under Sections 16000 to 16207, inclusive, or if at any time thereafter the district receives a final apportionment under Sections 16000 to 16207, inclusive, the amount of the apportionment to the district under this chapter then remaining unpaid shall, upon request of the district, be added to the principal amount of the apportionment made to the district under Sections 16000 to 16207, inclusive. Thereupon the apportionment made to the district under this chapter shall be deemed to be an apportionment made to the district under Sections 16000 to 16207, inclusive, and subject to repayment in the manner therein prescribed, except that no interest shall be charged or collected upon the amount which is added to the principal amount of the apportionment made to the district under Sections 16000 to 16207, inclusive. For the purposes of Section 16083, any amount added to the principal amount of an apportionment pursuant to this section shall be deemed to have become final and disbursed to the district on the date the state project is deemed completed pursuant to Section 16571.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 6 - Miscellaneous

16590

In addition to any other powers and duties as are granted the board by this chapter, the board shall do each of the following:

(a) Establish any procedures and policies in connection with the administration of, and the expenditure of funds made available for the purpose of, this chapter that it deems necessary and which are not in conflict with the powers and duties of the State Department of Education or of the director granted or imposed by this chapter.

(b) Adopt any rules and regulations for the administration of this chapter, requiring any procedure, forms, and information, that it may deem necessary.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16591

The State Allocation Board is continued in existence for the purposes of this chapter. The members of the board and the Members of the Legislature meeting with the board shall receive no compensation for their services under this chapter but shall be reimbursed for their actual and necessary expenses incurred in connection with the performance of their duties hereunder, to be paid out of the State School Construction Fund.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16592

Whenever the Controller determines that any money apportioned to a school district under this chapter has been expended by the district for purposes not authorized by this chapter, or exceeds the final cost of the project which is authorized by this chapter to be paid therefrom, the Controller shall furnish written notice to the board, the governing board of the school district, the county superintendent of schools, the county auditor, and the county treasurer of the county whose county superintendent of schools has jurisdiction over the school district, directing the school district and the county treasurer to pay into the State Treasury the amount of the unauthorized expenditures, or the amount of the excess apportionment, as the case may be. Upon receipt of the notice, the governing board shall order the county treasurer to pay to the Treasurer, out of any moneys in the county treasury available to the school district for that purpose, the amount set forth in the notice. The amount shall, upon order of the Controller, be deposited in the State Treasury to the credit of the State School Construction Fund, to be reapportioned by the board.

The governing body and county treasurer shall make the payments to the Treasurer as provided in this section, and the Controller shall enforce the collection on behalf of the state.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 8 - Urban School Construction Aid Law of 1968

ARTICLE 1 - General Provisions

16700

This chapter may be cited as the “Urban School Construction Aid Law of 1968.”

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16701

The Legislature hereby declares that it is in the interest of the state and of the people thereof for the state to aid urban school districts of the state in reconstructing, modernizing, or replacing schoolsites and buildings for pupils of the public school system who are now housed in substandard schools constructed prior to 1943.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16702

As used in this chapter:

(a) “Board” means the State Allocation Board.

(b) “Director” means the Director of Education.

(c) “Project” means the purpose or purposes for which a school district has applied for an apportionment or apportionments.

(d) “Apportionment” means an apportionment made under this chapter unless the context otherwise requires.

(e) “Urban district” means any school district, the boundaries of which are substantially identical to or which encompass the boundaries of a city having a population in 1960 of not less than 50,000 persons.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16703

The Director of General Services shall administer this chapter and shall provide any assistance to the board that it may require.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16704

The State Allocation Board is continued in existence for the purposes of this chapter. The members of the board and the Members of the Legislature meeting with the board shall receive no compensation for their services under this chapter but shall be reimbursed for their actual and necessary expenses incurred in connection with the performance of their duties hereunder, to be paid out of the Urban School Construction Aid Fund.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16705

The board by the adoption of rules shall give priority in allocating funds to urban districts to those districts where the children will benefit most from schoolhouse facilities. This priority shall be based upon the age of existing buildings and the acuteness of overcrowding at the school or schools where the construction or reconstruction will occur, the density of population in the attendance areas affected, or any other factors that will insure that the greatest need will be served.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16706

In addition to any other powers and duties that are granted the board by this chapter, the board shall:

(a) Establish any qualifications not in conflict with other provisions of this chapter that it deems will best serve the purposes of this chapter for determining the eligibility of school districts to apportionments of funds under this chapter.

(b) Establish any procedures and policies in connection with the administration of, and the expenditure of funds made available for the purpose of, this chapter that it deems necessary.

(c) Adopt any rules and regulations for the administration of this chapter, requiring any procedure, forms, and information, that it may deem necessary.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16707

The board shall prescribe instructions specifying the manner in which property, real or personal, being replaced through the apportionment, shall be disposed of, and compliance with the instructions shall be a condition upon the making of the apportionment. The net proceeds derived from the disposition shall be contributed in reduction of any apportionment. Any school district affected shall comply with instructions prescribed by the board. The board may require a district to transfer to the state, by any instruments deemed appropriate by the board, title to the replaced property, whereupon, the board shall dispose of the property in any manner it deems appropriate to insure the highest return to the state, and apply the proceeds therefrom in reduction of apportionments to the district. The district affected shall do all things deemed necessary by the board to implement the disposition.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16708

Apportionments from the Urban School Construction Aid Fund created by Section 16728 shall be limited to urban districts and shall be made for the sole purpose of reconstructing or replacing existing substandard buildings constructed prior to 1943. The apportionments shall be made in the manner and subject to the conditions herein provided and in accordance with policies adopted by the board for the following purposes:

(1) The acquisition, by purchase or lease, and the installation and equipping portable classrooms for instructional purposes.

(2) The acquisition and development of schoolsites.

(3) The construction and equipping of permanent school buildings and facilities.

(4) The reconstruction, renovation, or remodeling of existing school buildings and facilities.

(5) Any combination of the above.

As a part of these purposes, where a district is required by a contract entered into between itself and a contractor, to obtain at its own expense insurance covering risks incurred during any construction, reconstruction, or alteration for which an apportionment has been made, the cost thereof may be paid either directly, or by way of reimbursement, to the district out of the apportionment, or out of any apportionment made specifically covering the insurance, provided that in other respects the apportionments are eligible for payment under this chapter.

A leasehold or use permit interest held by a school district in land owned in fee simple by the government of the United States may, for all purposes of this chapter, be deemed a purchase of land by the district and to vest title and ownership in the district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16709

The board shall not make any apportionment with respect to an application for replacing inadequate school facilities unless it has first investigated and made a finding that it would not be economical or good practice to rehabilitate the facilities.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16710

In addition to the purposes for which apportionments may be made to school districts under Section 16708, apportionments may also be made to school districts for the construction, repair, attachment, or development of offsite facilities, utilities, or improvements which the board determines are necessary to the proper operation or functioning of the school facilities for which apportionments are made, all of which purposes are hereby declared to be, and are, public works.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16711

(a) In making applications for, and in expending apportionments of funds under this chapter, a school district acts as an agent of the state and all sites purchased and improved, all equipment purchased, and all buildings constructed, reconstructed, altered, or added to through the expenditure of funds apportioned under this chapter, are declared to be, and are, the property of the state.

(b) The Director of General Services shall file with the county recorder of the county in which any site purchased or improved through the expenditure of funds apportioned under this chapter is located a certificate, properly acknowledged, indicating the state’s interest in real property of the district by virtue of this section, without the necessity of particularizing the real property. The recorder shall record and index the certificate in the same manner as abstracts of judgments and the certificate shall constitute constructive notice of the state’s interest in the particular real property affected. The certificate shall as to any party thereafter acquiring real property or any interest therein in the county from the school district have the same force, effect and priority as if it had been a judgment lien imposed upon real property which was not exempt from execution. That effect shall commence upon recordation and continue until the certificate is discharged or released as provided herein.

(c) Upon request, the Director of General Services shall issue either of the following:

(1) A release of the state’s interest in any real property or a portion thereof that the district has been authorized by the board to dispose of under this chapter, provided that delivery of the release may be subject to any conditions that may be prescribed by the board to protect the state’s interest.

(2) A disclaimer of the state’s interest in any real property or a portion thereof of the district, the disposition of which the board is not required to consent to under this chapter, provided that the delivery of the disclaimer may be subject to any conditions that the board deems appropriate to protect the interests of the state, including conditions relating to the amount of consideration to be received from the disposition if the board asserts an interest in the proceeds of the disposition under other provisions of this chapter.

The release or disclaimer shall conclusively protect any third party relying upon the same and shall be acknowledged to permit recordation by the county recorder.

(d) Upon payment by the district of all amounts required to be paid by it or on its behalf to the state under this chapter both of the following shall occur:

(1) The Director of General Services shall file with the recorder a release of any certificate. The release shall be recorded and indexed in the same index as the certificate.

(2) The title to personal property purchased by such school district with funds apportioned under this chapter shall revert thereto without further action by the state.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16712

A school district shall not expend money apportioned under this chapter unless the contracts under which the funds are expended have been let after competitive bids thereafter pursuant to this code.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16713

Each school district which desires an apportionment shall submit through its governing board to the board an application therefor in the form and number of copies as the board shall prescribe. Each copy of the application shall be accompanied by a statement of the estimated cost of the project certified by an architect or structural engineer, and by layout plans showing the entire construction project for which the district desires an apportionment.

Estimates of costs for new construction or equipment appearing in an application shall not exceed typical current costs of comparable new construction or equipment by school districts in the same area not receiving an apportionment under this chapter, as determined by the Director of General Services, or if there has been no new construction by school districts in the area, the estimates of costs shall not exceed the reasonable current cost of similar construction or equipment in the area as determined by the Director of General Services.

A school district may at any time file an application or amend or supplement an application. Upon receipt of any application, the Director of General Services shall as promptly as possible prepare a report and recommendation with respect to the application after having received recommendations from the director in respect to any matter which is subject to the jurisdiction or approval of the director or State Department of Education. The board shall, subject to the provisions of this chapter, approve, in whole or in part, or reject each application referred to it by the Director of General Services. If the board approves of the application, either in whole or in part, it shall, by a resolution adopted by it, apportion to the district from the Urban School Construction Aid Fund the amount applied for, or a portion thereof as the board may determine appropriate. However, it may order that the apportionment or any part thereof shall be paid in progressive installments at times and under conditions as it may then prescribe.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16714

The board may approve, in whole or in part, an application submitted by a school district under Section 19263 and in any amount, not exceeding the amount applied for, that the board may deem appropriate.

The board may, upon approval of the application, in whole or in part, and subsequently from time to time, make a conditional apportionment or conditional apportionments not exceeding in the aggregate the total amount approved in the application of the district by the board to the applicant school district from the Urban School Construction Aid Fund for any portion or portions of the project that the board determines the district is ready to proceed with. If the board has approved an application and made an apportionment as to a portion or portions of a project, the board may approve the remaining portion or portions of the project and make an additional apportionment or apportionments as it deems appropriate.

If the board determines that the actual cost is in excess of the estimated cost of the specific school plant facilities or sites for which an apportionment to a district has been made, or for which a district’s application has been approved in whole or in part pursuant to this section, the board may make an additional apportionment to the district in an amount equal to the excess even though the additional apportionment will result in the total apportionments to the district exceeding the amount of the application originally approved by the board.

Approval of an application under this section shall not be construed as creating or implying any obligation, commitment or promise on the part of the board or the state to make apportionments under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16715

No apportionment shall be made for new construction, the area of which exceeds the area of the unsafe buildings being replaced under Section 16708. The area of school buildings shall be computed in a uniform manner as prescribed by the board.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16716

Payment shall be made in accordance with the terms of an apportionment, either directly or by way of reimbursement, to a school district for expenditures, or commitments therefor, which have been made by the district subsequent to the effective date of this chapter for any items approved by the board in the apportionment. However, if expenditures were made for, or work was commenced with respect to, any item so approved, prior to the time the application of the district containing the item was received by the board, payment or reimbursement for the item, either with state funds or with district funds which the district is required to contribute by the apportionment, shall be made only upon authorization of the board by special resolution citing this section.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16717

Notwithstanding any provision to the contrary, the board, with the approval of the Director of General Services, shall, pursuant to this section, fix the rate of interest to be paid by the districts on the sums apportioned during that fiscal year. Beginning each fiscal year the board shall compute the average of the rates of interest which the state pays upon the state school reconstruction and replacement bonds, sold at the three sales of state school reconstruction and replacement bonds occurring immediately prior to that fiscal year, or, if the board so determines, at all of the sales of the bonds occurring in the two years immediately prior thereto, giving effect to the price at which the state school reconstruction and replacement bonds sold at the sales, and the premium, if any paid, thereon. If an apportionment is made prior to the sale of state school reconstruction and replacement bonds, the board shall use the computed average rate of interest which the state paid on the last sale of state school building bonds. The average rate shall be adjusted to the next highest one-tenth of 1 percent to cover the cost of sale and issuance of the bonds and costs of administration. The adjusted average rate shall be the rate paid by districts on apportionments received during that fiscal year, and shall be compounded annually through the 30th day of June of each year.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16718

Apportionments may be made irrespective of whether there is on deposit at the time thereof a sufficient amount in the Urban School Construction Aid Fund to permit the payment of the apportionments. Disbursements may be made under any apportionment from any funds in the Urban School Construction Aid Fund irrespective of whether there exists at the time of the disbursement a sufficient amount in the fund to permit the payment in full of all apportionments previously made. However, no disbursements shall be made from any funds in the Urban School Construction Aid Fund required by law to be transferred to the General Fund, or from any moneys therein which the Controller deems necessary to satisfy appropriations from the fund for purposes other than apportionments.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16719

No apportionment shall be made to a district for the construction, reconstruction, or alteration of, or addition to, school buildings if the requirements prescribed by this code for the construction of school buildings are not met by the plans for the entire building program of the district in connection with which the district applied for an apportionment.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16720

Each district to which an apportionment or apportionments has been made under this chapter shall repay a portion or all of the principal amount of such apportionment or apportionments and the accrued interest thereon in 30 equal annual payments, as shall be determined by the Controller pursuant to this section. If more than one apportionment is made the annual amount payable shall be the sum of the amounts which would be payable on each apportionment if computed separately.

The Controller shall determine the portion of the principal amount of the apportionment or apportionments made to each district to be repaid by the district by diminishing the principal amount by the product of the ratio which the assessed valuation of the district per unit of average daily attendance of pupils in the grades maintained by the district during the preceding fiscal year bears to the assessed valuation per unit of average daily attendance in the same type of districts in the state and one-half of the principal amount of the apportionment or apportionments, except that the amount to be repaid shall not exceed the amount of the principal apportionment or apportionments.

The Controller shall make the computation to determine the annual repayment due in the next fiscal year following the fiscal year in which the apportionment is made. In any year prior to the 1980–81 fiscal year in which the annual repayment exceeds the amount which may be raised by a three-cent ($0.03) tax rate per one hundred dollars ($100) of assessed valuation in the district, the governing board of the school district shall so certify to the Controller whereupon the Controller shall grant a deferment of the annual repayment which is in excess of the amount that would be produced by a tax rate of three cents ($0.03) per one hundred dollars ($100) of assessed valuation of the district. In any year, beginning with the 1981–82 fiscal year, in which the annual repayment exceeds the amount which may be raised by a levy of 0.0075 percent of the full value in the district, the governing board of the school district shall so certify to the Controller whereupon the Controller shall grant a deferment of the annual repayment which is in excess of the amount that would be produced by a tax of 0.0075 percent of the full value of the district. The amount deferred shall be added to the annual repayment for the next succeeding fiscal year.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16721

The Controller shall, during the next fiscal year following that in which he determines the annual repayment as herein provided, deduct the total amount of the annual repayment of each district in equal amounts from each of the February, March, April, and May installments of the apportionments made to the district from the State School Fund and, on order of the State Controller, the amount so deducted shall be transferred to the Urban School Construction Aid Fund. All money transferred to the Urban School Construction Aid Fund under this section shall be available only for transfer to the General Fund.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16722

The Controller shall determine and maintain a record of the amount due the state in connection with each apportionment made to a district under this chapter. He or she shall compute interest, at the rate fixed by the board, on each amount disbursed by the state pursuant to the apportionment, from the date of issuance of the Controller’s warrant covering the payment to the county treasurer of the amount until the first day of July of the fiscal year next succeeding that in which the warrant was issued. Thereafter, interest shall accrue to and be compounded as a part of the principal amount due the state pursuant to the apportionment, through the 30th day of the following June of each year, until the principal and interest have been paid.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16723

Upon computing in any fiscal year the amount to be deducted from the apportionments to the district from the State School Fund during the succeeding fiscal year, the Controller shall notify the governing board of the district and the county auditor of the county, the county superintendent of which has jurisdiction over the district, of the amount to be deducted.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16724

The board of supervisors of the county, the county superintendent of which has jurisdiction over any district which under this chapter will have moneys withheld by the Controller from the apportionments to be made to it from the State School Fund during any fiscal year, shall annually at the time the board of supervisors makes the levy of taxes for county purposes, levy a tax upon the property in the district sufficient to raise for the district the amount of money to be withheld by the Controller during the fiscal year in which the tax is levied. The tax, when collected, shall be paid into the county treasury of the county, the county superintendent of schools of which has jurisdiction over the district for which the tax was levied, to the credit of the general fund of the district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16725

The board shall prescribe in the detail that it deems necessary, the purposes for which moneys apportioned by it or which it requires the district to contribute toward, or in reduction of the cost of a project, may be expended, and the prescription shall be binding upon the governing board of the district, except that it may be changed or modified by the board for any cause that it sees fit.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16726

An urban school construction fund is hereby created in the county treasury in each county for each school district in the county. The county treasurer of each county shall pay into the urban school construction fund of each school district, exactly as apportioned by the board, all moneys received by him or her under this chapter with respect to each school district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16727

Interest earned on those portions of deposits in an urban school construction fund representing allocations from the proceeds of state school reconstruction and replacement bonds received by the county treasurer for the benefit of a school district under this chapter shall be paid into the Urban School Construction Fund created by Section 16728.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16728

A fund in the State Treasury is hereby created, to be known as the Urban School Construction Aid Fund. All money in the Urban School Construction Aid Fund, including any money deposited the fund from any source whatsoever is hereby continuously appropriated without regard to fiscal years for expenditure pursuant to apportionments made under the provisions of this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16729

The governing board of each school district to which an apportionment has been made under this chapter shall expend the moneys in the urban school construction fund of the school district exactly as apportioned by the board and only for the purposes for which the moneys were apportioned to the district, and for no other purpose, and shall make the reports relating to the expenditure of the moneys that the board and the Controller shall require.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16731

It shall be the duty of the Controller to make any audit or audits of the books and records of counties and school districts receiving apportionments under this chapter, that he or she may deem necessary from time to time, for the purpose of determining that the money received by school districts as apportionments hereunder has been expended for the purposes and under the conditions authorized by this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16732

Whenever the Controller determines that any money apportioned to a school district has been expended by the school district for purposes not authorized by this chapter, or exceeds the final cost of the project which is authorized by this chapter to be paid therefrom, the Controller shall furnish written notice to the board, the governing board of the school district, the county superintendent of schools, the county auditor, and the county treasurer of the county whose county superintendent of schools has jurisdiction over the school district, directing the school district and the county treasurer to pay into the State Treasury the amount of the unauthorized expenditures, or the amount of the excess apportionment, as the case may be. Upon receipt of the notice, the governing board shall order the county treasurer to pay to the Treasurer, out of any moneys in the county treasury available to the school district for that purpose, the amount set forth in the notice. The amount shall, upon order of the Controller, be deposited in the State Treasury to the credit of the Urban School Construction Aid Fund, to be reapportioned by the board.

It shall be the duty of the governing body and the county treasurer to make the payments to the Treasurer as provided in this section, and it shall be the duty of the Controller to enforce the collection on behalf of the state.

If the district fails to make the payment specified within one year after written notice of the amount due, the Controller shall deduct the amount thereof with interest from date of the notice from the February payment made to the district under Section 14041 in the next succeeding fiscal year.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16733

(a) As used in this chapter:

(1) “State-aided district” means a district to which an apportionment has been made under this chapter.

(2) “Acquiring district” means a district in which all or a part of, a state-aided district or an applicant district has been included.

(3) “Original district” means a state-aided or applicant district included in whole or in part in an acquiring district.

(b) For the purposes of this article as it applies to an original district or to an acquiring district, the effective date of any change of boundaries, annexation, formation of a new district, or other reorganization shall be the date the action became effective for the purposes of Section 4060.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



16734

Whenever, subsequent to the date of an apportionment to a district, the state-aided district is included in whole or in part in another district, the acquiring district in which a state-aid project is located shall, on the effective date of the inclusion, succeed to and be vested with all of the duties, powers, purposes, jurisdiction, and responsibilities of the state-aided district with respect to any apportionment or apportionments for such project and the property acquired or to be acquired from funds provided thereby, and all funds in the urban school construction fund of the state-aided district shall be transferred to the urban school construction fund of the acquiring district. All amounts which would, after the effective date of the inclusion, have been otherwise paid to the state-aided district under the terms of or pursuant to the apportionment, shall be paid to the acquiring district. In addition, the acquiring district shall, on the effective date of the inclusion of the state-aided district in the acquiring district become liable for the annual repayments and other payments due the state under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 12 - State School Building Lease-Purchase Law of 1976

ARTICLE 1 - General Provisions

17000

This chapter may be cited as the “Leroy F. Greene State School Building Lease-Purchase Law of 1976.”

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17001

(a) The Legislature hereby declares that it is in the interest of the state and the people thereof for the state to reconstruct, remodel, or replace existing school buildings that are educationally inadequate or that do not meet present-day structural safety requirements, and to acquire new schoolsites and buildings for the purpose of making them available to local school districts for the pupils of the public school system, that system being a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

(b) In order to expedite the elimination of the use of nonconforming school buildings that are used or designed to be used for instructional purposes or intended to be entered by pupils, the State Allocation Board may establish criteria that considers special circumstances under which funds may be allocated for the reconstruction of nonconforming buildings. The funds allocated in accordance with this section shall not exceed 75 percent of the cost of facility replacement.

(c) It is the intent of the Legislature that all construction projects be designed and constructed to maximize the use of educational technology, as set forth in subdivision (b) of Section 17002.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17002

The following terms wherever used or referred to in this chapter, shall have the following meanings, respectively, unless a different meaning appears from the context:

(a) “Apportionment” means a reservation of funds necessary to finance the cost of any project approved by the board for lease to an applicant school district.

(b) “Board” means the State Allocation Board.

(c) “Cost of project” includes, but is not limited to, the cost of all real estate property rights, and easements acquired, and the cost of developing the site and streets and utilities immediately adjacent thereto, the cost of construction, reconstruction, or modernization of buildings and the furnishing and equipping, including the purchase of educational technology hardware, of those buildings, the supporting wiring and cabling, and the technological modernization of existing buildings to support that hardware, the cost of plans, specifications, surveys, and estimates of costs, and other expenses that are necessary or incidental to the financing of the project. For purposes of this section, “educational technology hardware” includes, but is not limited to, computers, telephones, televisions, and video recording equipment.

(d) (1) “Good repair” means the facility is maintained in a manner that assures that it is clean, safe, and functional as determined pursuant to a school facility inspection and evaluation instrument developed by the Office of Public School Construction and approved by the board or a local evaluation instrument that meets the same criteria. Until the school facility inspection and evaluation instrument is approved by the board, “good repair” means the facility is maintained in a manner that assures that it is clean, safe, and functional as determined by the interim evaluation instrument developed by the Office of Public School Construction or a local evaluation instrument that meets the same criteria as the interim evaluation instrument. The school facility inspection and evaluation instrument and local evaluation instruments that meet the minimum criteria of this subdivision shall not require capital enhancements beyond the standards to which the facility was designed and constructed. In order to provide that school facilities are reviewed to be clean, safe, and functional, the school facility inspection and evaluation instrument and local evaluation instruments shall include at least the following criteria:

(A) Gas systems and pipes appear and smell safe, functional, and free of leaks.

(B) Mechanical systems, including heating, ventilation, and air-conditioning systems, satisfy the following:

(i) Are functional and unobstructed.

(ii) Appear to supply adequate amount of air to all classrooms, work spaces, and facilities.

(iii) Maintain interior temperatures within normally acceptable ranges.

(C) Doors and windows are intact, functional, and open, close, and lock as designed, unless there is a valid reason they should not function as designed.

(D) Fences and gates are intact, functional, and free of holes and other conditions that could present a safety hazard to pupils, staff, or others. Locks and other security hardware function as designed.

(E) Interior surfaces, including walls, floors, and ceilings, are free of safety hazards from tears, holes, missing floor and ceiling tiles, torn carpet, water damage, or other cause. Ceiling tiles are intact. Surfaces display no evidence of mold or mildew.

(F) Hazardous and flammable materials are stored properly. No evidence of peeling, chipping, or cracking paint is apparent. No indicators of mold, mildew, or asbestos exposure are evident. There is no apparent evidence of hazardous materials that may pose a threat to the health and safety of pupils or staff.

(G) Structures, including posts, beams, supports for portable classrooms and ramps, and other structural building members appear intact, secure, and functional as designed. Ceilings and floors are not sloping or sagging beyond their intended design. There is no visible evidence of severe cracks, dry rot, mold, or damage that undermines structural components.

(H) Fire sprinklers, fire extinguishers, emergency alarm systems, and all emergency equipment and systems appear to be functioning properly. Fire alarm pull stations are clearly visible. Fire extinguishers are current and placed in all required areas, including every classroom and assembly area. Emergency exits are clearly marked and unobstructed.

(I) Electrical systems, components, and equipment, including switches, junction boxes, panels, wiring, outlets, and light fixtures, are securely enclosed, properly covered and guarded from pupil access, and appear to be working properly.

(J) Lighting appears to be adequate and working properly. Lights do not flicker, dim, or malfunction, and there is no unusual hum or noise from light fixtures. Exterior lights onsite appear to be working properly.

(K) No visible or odorous indicators of pest or vermin infestation are evident.

(L) Interior and exterior drinking fountains are functional, accessible, and free of leaks. Drinking fountain water pressure is adequate. Fountain water is clear and without unusual taste or odor, and moss, mold, or excessive staining is not evident.

(M) Restrooms and restroom fixtures satisfy the following:

(i) Are functional.

(ii) Appear to be maintained and stocked with supplies regularly.

(iii) Appear to be accessible to pupils during the schoolday.

(iv) Appear to be in compliance with Section 35292.5.

(N) The sanitary sewer system controls odor as designed, displays no signs of stoppage, backup, or flooding, in the facilities or on school grounds, and appears to be functioning properly.

(O) Roofs, gutters, roof drains, and downspouts appear to be functioning properly and are free of visible damage and evidence of disrepair when observed from the ground inside and outside the building.

(P) The school grounds do not exhibit signs of drainage problems, such as visible evidence of flooded areas, eroded soil, water damage to asphalt playgrounds or parking areas, or clogged storm drain inlets.

(Q) Playground equipment and exterior fixtures, seating, tables, and equipment are functional and free of significant cracks, trip hazards, holes, deterioration that affects functionality or safety, and other health and safety hazards.

(R) School grounds, fields, walkways, and parking lot surfaces are free of significant cracks, trip hazards, holes, deterioration that affects functionality or safety, and other health and safety hazards.

(S) Overall cleanliness of the school grounds, buildings, common areas, and individual rooms demonstrates that all areas appear to have been cleaned regularly and are free of accumulated refuse and unabated graffiti. Restrooms, drinking fountains, and food preparation or serving areas appear to have been cleaned each day that the school is in session.

(2) (A) On or before January 1, 2007, the Office of Public School Construction shall develop the school facility inspection and evaluation instrument and instructions for users. The school facility inspection and evaluation instrument and local evaluation instruments that meet the minimum criteria of this subdivision shall include a system that will evaluate each facility, based on the criteria listed in paragraph (1), on a scale of “good,” “fair,” or “poor,” as developed by the Office of Public School Construction, and provide an overall summary of the conditions at each school on a scale of “exemplary,” “good,” “fair,” or “poor.”

(B) On or before July 1, 2007, the Office of Public School Construction, in consultation with county offices of education, shall define objective criteria for determining the overall summary of the conditions of schools.

(C) For purposes of this paragraph, “users” means local educational agencies that participate in either of the programs established pursuant to this chapter, Chapter 12.5 (commencing with Section 17070.10), or Section 17582.

(e) “Lease” includes a lease with an option to purchase.

(f) “Project” means the facility being constructed or acquired by the state for rental to the applicant school district and may include the reconstruction or modernization of existing buildings, construction of new buildings, the grading and development of sites, acquisition of sites therefor and any easements or rights-of-way pertinent thereto or necessary for its full use including the development of streets and utilities.

(g) “Property” includes all property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of this chapter.

(Amended by Stats. 2009, Ch. 88, Sec. 20. Effective January 1, 2010.)



17002.1

As used in this chapter, construction shall include, but not be limited to, reconstruction, modernization, and replacement of facilities, and the performance of deferred maintenance activities on facilities pursuant to rules and regulations regarding those activities as may be adopted by the board. Funding for deferred maintenance activities for a facility may be approved under this chapter without regard to whether project funding for the reconstruction, modernization, or replacement of the facility is prohibited under Section 17021.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17003

The Director of General Services shall administer this chapter and shall provide such assistance to the board as it may require.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17004

The State Allocation Board is continued in existence for the purpose of this chapter. The members of the board and the Members of the Legislature meeting with the board shall receive no compensation for their services under this chapter but shall be reimbursed for their actual and necessary expenses incurred in connection with the performance of their duties hereunder, to be paid as an administrative expense referred to herein.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17005

In addition to all other powers and duties as are granted the board by this chapter, other statute, or the Constitution, the board shall have power to:

(a) Establish any qualifications not in conflict with other provisions of this chapter, as it deems will best serve the purposes of this chapter, for determining the eligibility of school districts to lease projects under this chapter.

(b) Establish any procedures and policies in connection with the administration of this chapter as it deems necessary.

(c) Adopt any rules and regulations for the administration of this chapter, requiring any procedure, forms, and information, as it may deem necessary.

(d) Construct and control any project.

(e) Fix rates, rents, or other charges for the use of any project acquired, constructed, rehabilitated, equipped, furnished, or for services rendered in connection with that project, and to alter, change, or modify the same at its pleasure, subject to any contractual obligation that may be entered into by the board with respect to the fixing of the rates, rents, or charges.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17005.1

On or before June 30, 1981, and on or before June 30 of each year thereafter, the board shall approve a plan specifying (a) the amount of funds to be allocated in the forthcoming fiscal year for the purposes of deferred maintenance activities and (b) the manner in which such funds shall be allocated to applicant districts.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17005.3

(a) Any school district with an average daily attendance of less than 2,501 pupils may apply to the board for a loan to cover the project activities of the first or second phase, as those phases were defined on July 1, 1993, of a project funded under this chapter. The loan shall not be utilized for the purchase of real property and shall be repaid by the school district either through a dedication of fees or charges levied pursuant to Section 17620 until the loan is repaid or upon receiving the project funding at the construction phase, but, in any event, the loan shall be repaid within five years from the date on which the board makes the loan. In addition to the other methods of repayment specified in this subdivision, the board may also notify the Controller if a school district is 90 days late in making loan repayments, in which case the Controller shall reduce the apportionments to which the school district is otherwise entitled under Section 42238 as necessary to recover past due payments and any current payments.

(b) The board may make loans under this section to the extent that the board determines that funds are available for that purpose. The total annual maximum funds that may be loaned under this section is ten million dollars ($10,000,000) per fiscal year.

(c) The board may make loans under this section only for those projects and phases that have met all of the eligibility standards of the board and receive approval for an apportionment, but for which apportionment funds are not available. In any event, the amount of the loan shall not exceed the amount that would have been eligible for apportionment.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17005.5

The board may provide a loan to any school district from the proceeds of the sale of bonds pursuant to the School Facilities Bond Act of 1992, and the 1992 School Facilities Bond Act, to provide aid for school districts in accordance with this chapter, when those proceeds are available in the State School Building Lease-Purchase Fund. In order to provide a loan, both of the following conditions shall be met:

(a) The amount of the loan shall not exceed the amount set forth in legislation enacted that specifies the loan amount.

(b) The loan shall be repaid pursuant to a schedule set forth in legislation enacted that specifies a loan repayment schedule.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17006

(a) The board shall not enter into any lease with respect to an application for replacing inadequate school facilities unless it first has investigated and made a finding, or the governing board of a self-certifying district, as applicable, first certifies that it has investigated and made a finding, consistent with guidelines adopted by the board, that one or both of the following conditions exists:

(1) It would not be economical or good practice to rehabilitate those facilities.

(2) The school facilities are inadequate due to their susceptibility to repeated flooding. The board shall develop and adopt regulations that define inadequacy of school facilities on the basis of susceptibility to repeated flooding. The building area of any facility found to be inadequate pursuant to this subdivision shall be excluded, for the purposes of any application for the replacement of any facility, from the calculation under this chapter of the area of adequate school construction existing in the applicant school district.

(b) The self-certifying district shall maintain documentation of each investigation and finding it conducts pursuant to subdivision (a) as may be required by the board, and the investigation and finding shall be subject to subsequent audit as the board may direct.

(c) For purposes of this chapter, a “self-certifying district” as to any project to be funded under this chapter, is an applicant district that provides 50 percent or more of the cost of the project from funding sources other than any state program administered by the board.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17007

The State School Building Finance Committee, created by Section 15909 and composed of the Governor, Controller, Treasurer, Director of Finance, and Director of Education, all of whom shall serve thereon without compensation and a majority of whom shall constitute a quorum, is continued in existence for the purpose of this chapter. Two Members of the Senate appointed by the Senate Committee on Rules, and two Members of the Assembly appointed by the Speaker, shall meet with and advise the committee to the extent that the advisory participation is not incompatible with their respective positions as Members of the Legislature.

For purposes of this chapter the Members of the Legislature shall constitute an interim investigation committee on the subject of this chapter and as an interim investigating committee shall have the powers and duties imposed upon interim investigating committees by the Joint Rules of the Senate and the Assembly. The Director of General Services shall provide any assistance to the committee that it may require. The Attorney General shall be the legal adviser of the committee.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17008

A fund is hereby created in the State Treasury to be known as the State School Building Lease-Purchase Fund. All money in the State School Building Lease-Purchase Fund, including any money deposited in that fund from any source whatsoever, and notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated for expenditure pursuant to this chapter.

The State Allocation Board may apportion funds to school districts for the purposes of this chapter from funds transferred to the State School Building Lease-Purchase Fund from any source.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17008.3

(a) The board may establish a revolving loan account within the State School Building Lease-Purchase Fund, and may allocate from the fund to that account those amounts it determines to be necessary for the purposes of this section.

(b) The board may apportion to any school district that submits to the board a statement of its intent to subsequently file a project application under this chapter, a loan for the purpose of advance planning and related administrative costs pursuant to the preparation of that application. The loan amount shall not exceed 3 percent of the estimated project cost, as determined pursuant to the building cost standards established under this chapter.

(c) If, within a period of 24 months following the receipt of any loan amounts under this section, the project for which those advance planning funds were provided has not been found by the board to be qualified for funding under this chapter, the board shall so notify the Controller, who shall reduce the apportionments to which the district is otherwise entitled under Section 42238 as necessary to repay the amount of all loans provided under this section, over such period of time as the board finds to be reasonable. The Controller shall transfer the amount of all apportionment reductions imposed under this subdivision to the revolving loan account established under this section.

(d) The repayment of loan amounts received under this section by school districts other than those described under subdivision (c) shall be accomplished by the withholding, as determined by the board, of apportionment funds that would be available to the district for purposes of the project for which the district received funding approval under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17008.5

The board may approve projects and make apportionments in amounts not exceeding those funds on deposit in the State School Building Lease-Purchase Fund plus any amount of bonds authorized by the State School Building Finance Committee but not yet sold by the Treasurer.

Disbursements may be made under any apportionment made from any funds in the State School Building Lease-Purchase Fund, irrespective of whether there exists at the time of the disbursement a sufficient amount in the State School Building Lease-Purchase Fund to permit payment in full of all apportionments previously made. However, no disbursement shall be made from any funds required by law to be transferred to the General Fund.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17009

(a) The county superintendent of schools or county office of education shall be eligible to receive any funds from the portion of the proceeds of the sale of any state bonds that are set aside for the construction, reconstruction, or modernization of, or deferred maintenance on facilities to house special education pupils who are defined as severely handicapped and eligible pursuant to Section 17047.

(b) Subdivision (a) is only applicable if the county superintendent of schools or county office of education has filed with the State Allocation Board a regionalized facility plan, as developed and approved by the State Department of Education, that covers the county or special education local planning agency area of responsibility.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17009.3

The board may not approve any projects pursuant to this chapter on and after November 4, 1998.

(Added by Stats. 1998, Ch. 407, Sec. 2. Effective August 27, 1998.)



17009.5

(a) Except as set forth in Section 17052, on and after November 4, 1998, the board shall only approve and fund school facilities construction projects pursuant to Chapter 12.5 (commencing with Section 17070.10).

(b) A school district with a first priority project that has received a construction approval by the Department of General Services, Division of the State Architect, or a joint-use project approval by the board, prior to November 4, 1998, for growth or modernization pursuant to this chapter shall receive funding pursuant to this chapter for all unfunded approved project costs as it would have received under this chapter, and the increased capacity assigned to the project shall be included in calculating the district’s capacity pursuant to Chapter 12.5 (commencing with Section 17070.10). Funds received for projects described in this subdivision shall constitute the state’s final and full contribution to these projects. The board shall not consider additional project funding except when otherwise authorized under Chapter 12.5 (commencing with Section 17070.10).

(c) A school district with a second priority project that has received a construction approval by the Department of General Services, Division of the State Architect prior to November 4, 1998, for growth or modernization pursuant to this chapter shall elect to do either of the following:

(1) Withdraw the application under this chapter, submit an initial report and application pursuant to Chapter 12.5 (commencing with Section 17070.10), and receive per pupil allocations as set forth in Chapter 12.5 (commencing with Section 17070.10). If the district withdraws the application, any funds previously allocated under this chapter for the project shall be offset from the first grant to the district under Chapter 12.5 (commencing with Section 17070.10).

(2) Convert the second priority project approved under this chapter to a first priority status and receive funds in accordance with this chapter.

(d) Notwithstanding priorities established pursuant to Chapter 12.5 (commencing with Section 17070.10), projects authorized for funding as set forth in this section shall be funded by the board pursuant to this chapter prior to funding other projects pursuant to Chapter 12.5 (commencing with Section 17070.10).

(e) For purposes of funding priority for modernization grants under Chapter 12.5 (commencing with Section 17070.10), a district that applies under subdivision (b) or paragraph (1) of subdivision (c) shall retain its original project approval date.

(f) Notwithstanding Section 17017.1, West Contra Costa Unified School District shall be eligible for state facilities funds beginning November 4, 1998.

(g) The State Allocation Board shall adopt regulations to ensure that an appropriate offset is made from funds approved pursuant to this chapter, for funds awarded to school districts pursuant to Chapter 12 (commencing with Section 17000) prior to November 4, 1998.

(Amended by Stats. 2000, Ch. 753, Sec. 1. Effective January 1, 2001.)






ARTICLE 2 - Projects

17010

The board may construct any project, and may acquire all property necessary therefor, on any terms and conditions as it may deem advisable. When any part of the work is to be done or performed by any public body or the United States jointly or in conjunction with the board, the portion of the cost of the project to be borne by the board may be turned over to the government of the United States or to any other public body, to be expended by it in the acquisition, construction or completion of the project.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17011

The board may use for the payment of the costs of acquisition, construction or completion of any project any funds made available to the board by the State of California or any other funds provided by the board from any source, to be expended for accomplishing the purposes set forth in this chapter, together with the proceeds of bonds issued and sold pursuant to the State School Building Lease-Purchase Bond Law of 1976.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17012

The board has full charge of the acquisition, construction, completion, and control of all projects authorized by them and may proceed with such work forthwith.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17013

Title to all property acquired, constructed, or improved by the board and the revenues and income therefrom, is in the State of California. All such property, and the income therefrom are exempt from all taxation by the State of California or by any county, city and county, city, district, political subdivision or public corporation thereof.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17014

(a) The board shall require the school district to make all necessary repairs, renewals, and replacements to ensure that a project is at all times kept in good repair, working order, and condition. All costs incurred for this purpose shall be borne by the school district.

(b) In order to ensure compliance with subdivision (a) and encourage applicants to maintain all buildings under their control, the board shall require the applicant to do all of the following prior to the approval of a project:

(1) Establish a restricted account within the general fund of the school district for the exclusive purpose of providing moneys for regular maintenance and routine repair of school buildings, according the highest priority to funding for the purpose set forth in subdivision (a).

(2) Agree to deposit into the account established pursuant to paragraph (1), in each fiscal year for the term of the lease agreements of all projects constructed under this chapter, a minimum amount equal to or greater than 2 percent of the general fund budget of the applicant district for that fiscal year. This paragraph is applicable only to the following districts:

(A) High school districts with average daily attendance greater than 300.

(B) Elementary school districts with average daily attendance greater than 900.

(C) Unified school districts with average daily attendance greater than 1,200.

(c) For each project funded after July 1, 1998, the board shall require the applicant school district governing board to certify, as part of the annual budget process of the school district and beginning in the fiscal year in which the project is funded by the state, that a plan has been prepared for completing major maintenance, repair, and replacement requirements for the project. For purposes of this subdivision, the term “major maintenance, repair, and replacement” means roofing, siding, painting, floor and window coverings, fixtures, cabinets, heating and cooling systems, landscaping, fences, and other items designated by the governing board of the school district. The board shall require the school district’s governing board to certify that the plan includes and is being implemented as follows:

(1) Identification of the major maintenance, repair, and replacement needs for the project.

(2) Specification of a schedule for completing the major maintenance, repair, and replacement needs.

(3) Specification of a current cost estimate for the scheduled major maintenance, repair, and replacement needs.

(4) Specification of the school district’s schedule for funding a reserve to pay for the scheduled major maintenance, repair, and replacement needs.

(5) Review of the plan annually, as a part of the annual budget process of the school district, and update, as needed, the major maintenance, repair, and replacement needs, the estimates of expected costs, and any adjustments in funding the reserve.

(6) Availability for public inspection of the original plan, and all updated versions of the plan, at the office of the superintendent of the school district during the working hours of the school district.

(7) Provision in the annual budget of the school district of a provision that states the total funding available in reserve for scheduled major maintenance, repair and replacement needs as specified in the updated plan, and an explanation if this amount is less than that specified in the updated plan. The reserve shall be maintained in the restricted account established pursuant to subdivision (b).

(d) For purposes of this section, “good repair” has the same meaning as specified in subdivision (d) of Section 17002.

(Amended by Stats. 2004, Ch. 900, Sec. 4. Effective September 29, 2004.)



17015

The board shall require the school district to insure against public liability or property damage in connection with any project.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17016

(a) The board, by the adoption of rules, may establish priorities for the construction and leasing of projects to those school districts the pupils of which will benefit most. The board may make exceptions from established priorities when it determines that to do so will benefit the pupils affected.

(b) The board may adopt rules establishing priorities for the acquisition and leasing of portable classrooms to county superintendents of schools that will most benefit pupils needing a county community school. The board shall require each county superintendent of schools who leases portable classrooms pursuant to Section 17017.2 to demonstrate that the portable classrooms are utilized solely for operation of a county community school.

(Amended by Stats. 1998, Ch. 485, Sec. 45. Effective January 1, 1999.)



17017

Each school district that desires to lease a project for a grade level maintained by it, shall submit through its governing board an application therefor to the board in the form and number of copies that the board may prescribe. Immediately upon receipt of an application in the prescribed form accompanied by the required estimate of cost, a copy thereof shall be transmitted by the board to the Director of General Services.

Each copy of the application shall be accompanied by a statement of the estimated cost of the project certified by an architect or structural engineer, and by layout plans showing the entire construction project.

Before the board approves an application for a construction project, it shall establish cost standards for all new construction included therein. The cost standards shall not exceed typical comparable new construction by school districts in the same area, or if there has been no new construction by school districts in the area, the cost standards shall not exceed the reasonable current cost of similar construction in the area. The board shall determine such typical current costs or such reasonable current costs. In applying cost standards the board shall take into account the size and type of the construction proposed and may make any deviations that in its judgment are justified. When a standard has been set by the board to cover any individual apportionment, no project shall be approved by the board in excess of the standard, unless the board shall find that in view of a subsequent increase in building costs an adjustment is warranted. No contract shall be let for a construction project which has been approved by the board if the cost exceeds the construction cost standards fixed by the board under this section for the new construction.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17017.1

(a) The West Contra Costa Unified School District shall be ineligible for any state school facilities funding for a period of five years from June 30, 1993, or until the date of the final payment on its entire debt to the state, including both principal and interest, whichever is later.

Notwithstanding the above, the school district may continue to receive funding for deferred maintenance activities and for those purposes specified in subdivision (b).

(b) The State Allocation Board shall approve funding for only those Richmond Unified School District State School Building Lease-Purchase Program projects which were approved for Phase II apportionments on or before April 1, 1993. All West Contra Costa Unified School District projects may be considered for funding by the State Allocation Board either in five years or after the complete repayment of the loan established under Section 41471, whichever is later.

(c) In the event that the State Allocation Board approves the replacement of the existing Belding Elementary School with funds currently allocated for the modernization of the Harry Ells Middle School and the Samuel Gompers Middle School, that approval shall be considered allowable exemption under subdivision (b). Authority for this exemption is repealed on November 1, 1993, if approval of Phase III construction apportionment for the replacement of the existing Belding Elementary School has not occurred.

In allowing for the possibility of this exemption, it is not the intent of the Legislature to interfere in any way with the decisionmaking authority and process of the State Allocation Board. It is the intent of the Legislature that a proposal to replace the existing Belding Elementary School with funds currently allocated to the modernization of the Harry Ells Middle School and the Samuel Gompers Middle School be submitted to the State Allocation Board under its existing procedures and policies. The State Allocation Board’s decision shall be based on the merits of the proposal, not this exemption authority. Specifically, this subdivision may not be used as justification for approval of a project to replace the Belding Elementary School.

(d) Any properties or facilities designated by the school district to be used for other than school purposes to generate capital to repay the outstanding debt shall be ineligible for deferred maintenance funding. Should any facilities receive funding for those purposes after the enactment of this legislation, and later be declared available for purposes intended to repay the debt, the value of state funding received for deferred maintenance at that facility shall be deducted from ongoing or future deferred maintenance projects in the district.

If no projects are available for offset of apportionments, the value of the deferred maintenance performed will be added to the outstanding loan balance.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17017.2

(a) The board may own, have maintained, and lease portable classrooms to any county superintendent of schools who provides a county community school program, as defined in Section 1986. These portable classrooms shall be adequately equipped to meet the educational needs of these pupils, including, but not limited to, sinks and restroom facilities.

(b) The board, with the advice of the Superintendent of Public Instruction, may have portable classrooms constructed, furnished, or equipped, and may otherwise require whatever work is necessary to place portable classrooms for county community schools where needed, including the acquisition and preparation of sites. The board shall, in consultation with the Superintendent of Public Instruction, establish standards for the acquisition of land, with land acquisition limited to no more than 10,000 square feet per portable classroom, waivable by the board only as needed to meet local zoning and land use requirements or health and safety considerations.

(c) A county superintendent of schools who desires to lease portable classrooms shall have prepared for the board’s use performance specifications for portable classrooms and bids for their construction that can be solicited from more than one responsible bidder.

(d) No portable classroom shall be made available to a county superintendent of schools unless the county superintendent of schools furnishes evidence, satisfactory to the board, that the county superintendent of schools has no other facility available for rental, lease, or purchase in the geographic service area that is economically or otherwise feasible.

(e) If at any time the board determines that a lessee’s need for particular portable classrooms that were made available to the lessee pursuant to this chapter has ceased, the board may take possession of the portable classrooms and may lease them to other county superintendents of schools or, if there is no longer a need for portable classrooms, the board may dispose of them to public or private parties in the manner it deems to be in the best interest of the state.

(f) This section does not limit the authority of a county superintendent of schools to provide facilities without assistance from the board for pupils who are enrolled in a county community school.

(Added by Stats. 1997, Ch. 893, Sec. 84. Effective January 1, 1998.)



17017.5

(a) The board may approve, in whole or in part, an application submitted by a school district under Section 17017 or 17020 in an amount not exceeding the amount applied for as the board may deem appropriate.

(b) The board may, upon approval of the application, in whole or in part, and subsequently from time to time, make apportionments of project funding not exceeding in the aggregate the total amount determined by the board under subdivision (a) for the portion or portions of the project for which the board determines the district is ready to proceed. Subsequent to the board’s approval of a project, any requirement imposed by the board that the compliance of the project with building cost or area standards and related guidelines adopted by the board be established as a condition of the apportionment of funds under this chapter shall be satisfied, as to a project for a self-certifying district, by the certification by the district of that compliance. In addition, the board shall not require that estimates of average daily attendance be updated as to that project more often than once every 12 months subsequent to the board’s approval of the project. The self-certifying district shall maintain documentation of the compliance certified pursuant to this subdivision as may be required by the board, and that compliance shall be subject to subsequent audit as the board may direct.

(c) Whenever a district files an application, the board shall require the district to submit to the board and the State Department of Education a five-year plan for construction and rehabilitation of school facilities, and to obtain the written approval of the department that the plan complies with standards that are established by the department for this purpose to ensure that the applicant district has adequately anticipated its school facilities needs and identified funding sources as necessary to meet those needs. The plan may be adjusted to reflect adjusted growth targets.

(d) The board shall not approve any application under this chapter after January 1, 1990, unless accompanied by a study examining the feasibility of implementing in the district a year-round multitrack educational program that is designed to increase pupil capacity in the district or in overcrowded high school attendance areas by at least 20 percent.

(e) The board may waive subdivision (d) or the requirements of Section 17017.7, or both, if a school district demonstrates that these requirements will result in a particular educational or financial hardship to the district. Further, the board shall waive subdivision (d), if it finds that there is clear hardship to a district due to declining enrollment or no growth.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17017.6

Notwithstanding Section 17017.7, the definition of “substantial enrollment” set forth in that section shall apply only to elementary and unified school districts. For a high school district, “substantial enrollment in multitrack year-round schools,” for the purposes of Section 17017.7, means that at least 30 percent of the pupils enrolled in the high school district are enrolled in multitrack year-round schools, or that 40 percent of the pupils enrolled in public school in kindergarten and grades 1 to 12, inclusive, within the boundaries of the high school attendance area for which the school district is applying for new facilities are enrolled in multitrack year-round schools. In addition, a high school district shall be deemed to have a substantial enrollment in multitrack year-round schools for purposes of Section 17017.7 if, at the option of the district, the entire high school to be constructed is to operate on a multitrack year-round basis.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17017.7

(a) Notwithstanding any other provision of this chapter, priority for the approval of project funding for new construction under this chapter, shall be as follows:

(1) First priority for construction funds shall be given to school districts with a substantial enrollment in multitrack year-round schools requesting state funding for 50 percent of the cost of a project that would be constructed to operate on a multitrack year-round basis.

(2) Second priority shall be for school districts with a substantial enrollment in multitrack year-round schools requesting state funding for the entire cost of a project that would be constructed to operate on a multitrack year-round basis.

(3) Third priority shall be for school districts without a substantial enrollment in multitrack year-round schools requesting state funding for 50 percent of the cost of a project to operate on a multitrack year-round basis.

(4) Fourth priority shall be for school districts without a substantial enrollment in multitrack year-round schools requesting state funding for the entire cost of a project that would be constructed to operate on a multitrack year-round basis.

(5) Fifth priority shall be for school districts with a substantial enrollment in multitrack year-round schools requesting state funding for 50 percent of the cost of a project that would not operate on a multitrack year-round basis.

(6) Sixth priority shall be for school districts with a substantial enrollment in multitrack year-round schools requesting state funding for the entire cost of a project that would not operate on a multitrack year-round basis.

(b) The board shall not restrict the availability of funding for construction of multitrack year-round schools, from any funding source available to the State School Building Lease-Purchase Fund, but shall make approval of project funding for those projects the first priority in accordance with this section.

(c) “Substantial enrollment,” for the purposes of this section, means enrollment of at least 30 percent of district pupils in kindergarten and grades 1 to 6, inclusive, or 40 percent of pupils in kindergarten and grades 1 to 12, inclusive, in the high school attendance area for which the school district is applying for new facilities. The calculation set forth in this subdivision, as to a self-certifying district, shall be made by the district, in accordance with any standards governing that calculation that are adopted by the board. The calculation shall be certified by the district to the board and used by the board for the purposes of this section. The self-certifying district shall maintain documentation of the calculation as may be required by the board, and the calculation shall be subject to subsequent audit as the board may direct. If a self-certifying district is found by the board to have materially misrepresented its pupil enrollment pursuant to this subdivision, the board may impose either or both of the penalties set forth in paragraphs (1) and (2) of subdivision (b) of Section 17041.2, in accordance with that section.

(d) “Multitrack year-round school,” for purposes of this section, means a school for which the applicant district demonstrates that both of the following criteria are satisfied:

(1) The pupils are divided into three or more groups or tracks, which rotate attendance so that, for a majority of schooldays during the school year, at least one group or track is not attending the school while all other groups or tracks are in attendance.

(2) The operation of the school on a multitrack year-round basis has resulted in an increase in enrollment capacity.

(e) Notwithstanding any other provision of this section, the State Allocation Board may continue to implement any year-round school priority provisions for hardships adopted prior to September 1, 1990.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17017.9

(a) Notwithstanding any other provision of law, a project shall be accorded, subject to subdivision (b), the priority status that otherwise is accorded under Section 17017.7 to a project for which state funding is requested for only 50 percent of the cost, if all of the following conditions are met:

(1) The applicant district documents to the satisfaction of the board that it has incurred bonded indebtedness in an amount not less than 95 percent of the bonding capacity of the district. “Bonded indebtedness” for the purposes of this section includes, but is not limited to, funding provided pursuant to Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code.

(2) The applicant district agrees that up to 95 percent of the unexpended bonding capacity of the district, existing on or after the date of the district’s first application for project funding pursuant to this section, shall apply toward the cost of projects.

(3) Either of the following apply:

(A) The applicant district agrees that developer fees imposed pursuant to Section 17620 shall apply toward the cost of projects for which the district requests state funding pursuant to this chapter, not to exceed 50 percent of the cost of any project. Fees needed for interim housing for capital outlay purposes for modernization and new construction projects, school district administration capital outlay projects, and capital outlay projects for transportation needs, are exempt from this requirement.

(B) The applicant is a school district with an average daily attendance of 2,500 or less.

(b) An applicant district qualifying for the priority status described in subdivision (a) as to any project shall continue to be accorded that status for all subsequent projects under this chapter until the time that the bonding capacity of the district determined for purposes of that subdivision increases by 20 percent.

(c) The condition set forth in paragraph (2) of subdivision (a) shall apply until either the applicant district’s eligibility under this section terminates pursuant to subdivision (b), or funding for the district is approved and apportioned under this chapter for a project for which 50 percent or more of the cost is provided by the district from funding sources other than any state program administered by the board, whichever occurs first.

(d) Notwithstanding any other provision of law, as to any project for which priority status is accorded pursuant to subdivision (a), the estimate of average daily attendance for the applicant district may be calculated, upon request of the district, in the manner set forth in subdivision (a) of Section 17040.3.

(e) The board may recalculate program allowances and apportionments pursuant to this section.

(Amended by Stats. 1998, Ch. 957, Sec. 1. Effective January 1, 1999.)



17018

In approving applications pursuant to this chapter, the board shall encourage the design and construction of facilities which will conserve unreplenishable energy resources by consideration of alternate design and insulation concepts as well as unconventional energy sources. In so doing, the board may increase cost allowances to reflect the difference between conventional and unconventional concepts when the board is satisfied that the life cycle cost of the project is not expected to exceed the life cycle cost of a conventionally designed project.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17018.5

(a) The Legislature intends for the board to encourage school districts to utilize alternative methods to fund school facilities.

(b) The board shall approve applications pursuant to the requirements of this section that request the board to share a portion of the cost of projects constructed pursuant to the Mello-Roos Community Facilities Act of 1982, as set forth by Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code. The board shall disregard the fact that structures have been constructed in accordance with that act, and neither consider nor approve any application for cost sharing until the time that the applicant school district would have become eligible for approval of its application during the normal process established for considering and approving applications.

(c) The board shall approve applications for cost sharing based on both of the following factors:

(1) Estimates of average daily attendance at the time the application is considered.

(2) The amount of cost sharing requested.

(d) The costs shared by the board shall be an amount equal to the cost that would have been allowed for the project had it been originally approved pursuant to this chapter less 5 percent per year depreciation, exclusive of land, for each year that the project was constructed in advance of the application approval, but no more than the lesser of an amount equal to 75 percent of the allowable cost of the project or the principal amount of any outstanding callable bonds and other debts incurred to finance the project under the Mello-Roos Community Facilities Act of 1982.

(e) If the board utilizes a point system to prioritize applications for funding, the computation of priorities for an application pursuant to this section shall be increased by 4 percent for each year from the date of construction of the project to the date of approval of the cost-sharing application.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17018.7

(a) Notwithstanding any other provision of law to the contrary, a school district that has, within the previous 24-month period, constructed or otherwise acquired school facilities with 100 percent local funding, may apply for funding for the construction of a gymnasium or multipurpose room on the site where it constructed or otherwise acquired school facilities with 100 percent local funding.

(b) If the State Allocation Board determines that the schoolsite does not have adequate gymnasium or multipurpose room facilities, the board may approve the application pursuant to this section.

(c) For an application approved pursuant to this section, the board shall grant the school district a credit against its local matching share requirement of up to 50 percent of the costs of the project or the total local funds expended by the school district on any school facilities funded by 100 percent local funds within the immediately preceding 24-month period, whichever is less.

(d) For an application approved under this section, the project shall be accorded the priority status that is otherwise accorded under Section 17017.7 to a project for which state funding is requested for only 50 percent of the costs.

(e) As used in this section “100 percent local funding” includes construction or acquisition of a school facility with 40 percent funding from the general fund of the school district and with the remainder of the local funding from the sale of surplus school property.

(Added by Stats. 1998, Ch. 941, Sec. 1. Effective January 1, 1999.)



17019

Before the board approves any project that includes the acquisition of furniture or equipment, it shall establish current cost and quality standards for furniture and equipment, including, but not limited to, educational technology hardware. The standards shall not exceed the cost and quality of furniture and equipment for comparable facilities purchased by school districts in the same area. The standards shall consist of furniture and equipment costs for each type of classroom or pupil station having different cost criteria. The standards shall be reviewed quarterly by the board and adjustments made in accordance with actual current costs. When cost and quality standards have been adopted by the board, the standards shall not be exceeded unless a subsequent increase in actual current costs warrants an adjustment.

Before the board approves a project for the replacement, reconstruction, or alteration of, or addition to, a school building, full consideration shall be given to all usable furniture and equipment existing in the applicant district. The board may approve all or a portion of the amount applied for.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17019.3

(a) Any applicant school district may contract with a firm, as defined in Section 4525 of the Government Code, for construction project management services to assist in the development or implementation of a project for which the district has applied for funding under this chapter, subject to the requirement that a performance bond be required from all building contractors hired to construct the project in order to ensure the completion of performance under the contract.

(b) That portion of any contract, as described in subdivision (a), concerning the final phase of construction of the project, shall be submitted by the applicant district to the board for approval. If the board does not approve, reject, or recommend modifications to, that contract portion within 15 business days after receiving that contract information, that portion of the contract shall be deemed to be approved by the board.

(c) From the amount of funding approved by the board under this chapter for any project, the board shall authorize the expenditure of funds for the costs of construction project management services provided to the project, as described in subdivision (a), where the board finds that the contracting for those services was necessary and appropriate to the school district’s development or implementation of that project.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17019.5

For a school district having an average daily attendance of 2,500 or less for the prior fiscal year, the board may approve, subject to the building cost standards established under this chapter, a supplemental apportionment up to five thousand five hundred dollars ($5,500) for any new construction project, and up to one thousand three hundred twenty dollars ($1,320) for any other project approved under this chapter, as reimbursement for administrative expenses incurred by the district in filing the application for the project. The amount of the supplemental apportionments shall be adjusted in 1990, and every two years thereafter, by the board at its January meeting, which adjustment shall be in an amount equal to the amount of the adjustment for inflation set forth in the statewide cost index for class D construction.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17020

(a) Notwithstanding other provisions of this chapter, in order to expedite a total school facility a school district may first apply for a project which includes only the advance purchase of the land and preparation of plans and specifications. The acquisition of the site and the plans preparation shall be based on the justification documents for the total school facility. The school district may apply for a subsequent project or projects to complete the total school facility.

(b) Any application filed pursuant to this section shall be subject to all provisions of this chapter generally applicable to project applications, to the extent not in conflict with this section.

(c) Any estimate of average daily attendance made by an applicant district for the purpose of justifying an application pursuant to this section may be made for up to and including two years longer than the period of time permitted by Section 17040.

(d) Beginning in the fifth fiscal year following the fiscal year in which any apportionment is made to a school district pursuant to this section, the district shall repay the apportionment, with interest, in 10 equal annual installments, unless and until the district has qualified for an apportionment pursuant to an application for utilization of the site under this chapter. These repayments shall constitute rent, and shall be in addition to any other rents or fees for which the district is obligated under Section 17032. The board may waive any obligation of repayment under this subdivision to the extent that the board finds that the obligation will result in an extreme hardship upon the district.

(e) The school district may apply for a subsequent project or projects to complete the total school facility.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17021

No project shall be approved for the reconstruction, modernization, or replacement of any school building that was constructed or reconstructed less than 30 years, or, in the case of any portable classroom, as defined in subdivision (e) of Section 17042.5, less than 20 years, prior to the date of approval of the project applied for under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17021.3

(a) For purposes of this chapter, “modernization” or “renovation” means any modification of an existing structure, the costs of which do not exceed 25 percent of the replacement cost of that structure.

(b) No project shall be approved for the modernization of any school facility unless and until both of the following are demonstrated to the satisfaction of the board:

(1) The project will enhance the capacity of the facility to achieve one or more educational purposes.

(2) The resulting pupil capacity of the facility, as measured in units of average daily attendance, will equal or exceed 80 percent of the facility’s maximum capacity as determined under the board standards established under this chapter.

(c) No project shall be approved for the modernization of any school facility that was constructed less than 30 years prior to the date of the approval of the project applied for under this chapter.

(d) The State Allocation Board may waive the requirement in subdivision (c) if the building has been declared by the Office of the State Architect to be, or is in imminent danger of becoming, a health or safety hazard to the pupils. This determination may only be made in the case of a natural disaster, for example, fire, flood, or earthquakes, or as a result of a determination by a qualified engineer, and agreed to in writing by the Office of the State Architect.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17021.4

Notwithstanding the limitation set forth in subdivision (a) of Section 17021.3, the costs of a modernization or renovation project funded under this chapter may exceed 25 percent of the replacement cost of an existing structure where the costs in excess of that amount are funded by the district exclusively from sources other than any state program administered by the board. For each project, the total costs of the modernization or renovation project, as supplemented pursuant to this section, may not exceed 50 percent of the replacement cost of the existing structure except to the extent of those costs funded by the district, from sources other than any state program administered by the board, that are expended to conform that structure to current building standards, in which event the total costs of the project may not exceed 75 percent of the replacement cost of the structure.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17022

Except as provided in Section 17041, the board shall not approve any new school facilities for any applicant school district or county superintendent of schools until it first has made a determination that the applicant will utilize all existing facilities and sites to the extent economically and practically feasible. The board may also require the applicant to explore cooperative efforts with adjacent districts or, in the case of county superintendents of schools, with adjacent county superintendents of schools, in order that all existing or planned facilities in the general area of need shall be utilized.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17022.7

(a) The funding for any reconstruction project approved by the board pursuant to this chapter that meets the requirements set forth in subdivision (b) shall include all of the following, not to exceed the total cost of the reconstruction project or 75 percent of the replacement cost of the facility to be reconstructed, whichever is less:

(1) Twenty-five percent of the replacement cost of the facility.

(2) A funding entitlement to the extent that the reconstruction will result in an increased capacity of the facility to house pupils, calculated pursuant to the cost standards for new construction established by the board under Section 17017.

(3) Any costs incurred by the district as required to ensure that the facility, as reconstructed, complies with applicable structural safety standards for school buildings pursuant to Article 3 (commencing with Section 17280) and Article 6 (commencing with Section 17365) of Chapter 2 of Part 10.5, and Article 7 (commencing with Section 81130) and Article 8 (commencing with Section 81160) of Chapter 1 of Part 49.

(b) In order to qualify for the funding entitlement set forth in subdivision (a), a school district reconstruction project shall be required to meet all of the following conditions:

(1) The facility to be reconstructed is at least 30 years old as of the date the application is filed.

(2) The cost of the reconstruction project exceeds 25 percent of the replacement cost of the facility.

(3) The reconstruction will result in an increased capacity of the facility to house pupils.

(c) No reconstruction project shall be approved under this chapter for which the total cost exceeds 75 percent of the replacement cost of the facility to be reconstructed.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17023

Nothing contained in this chapter shall be construed as changing the powers and duties of the Department of Education or the Department of General Services in respect to schoolsites and the construction of school buildings as contained in Chapter 1 (commencing with Section 17211) and Chapter 2 (commencing with Section 17251) of Part 10.5.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17024

(a) The board shall not authorize the selection of any schoolsite, or a contract for the construction of any new school building, or for any addition to, or alteration of, any existing building, for lease-purchase to any school district, unless the applicant district has obtained the written approval of the State Department of Education that the site selection, and the building plans and specifications, comply with the standards adopted by the department pursuant to subdivisions (b) and (c), respectively, of Section 17251.

(b) A self-certifying district shall comply with subdivision (a) by certifying to the State Department of Education and the board that the site selection, and the building plans and specifications, comply with the standards adopted by the department pursuant to subdivisions (b) and (c), respectively, of Section 17251. The self-certifying district shall maintain documentation of the determinations made pursuant to this subdivision as required by the board. Those determinations shall be subject to subsequent audit by the State Department of Education in accordance with this section.

(c) The State Department of Education shall conduct random audits of the information certified by self-certifying districts pursuant to subdivision (b), using generally accepted auditing principles, at any time to ensure compliance with the law.

(d) If any information certified by a self-certifying district pursuant to subdivision (b) is found by the department to contain any material inaccuracy, the department shall so notify the board. The board shall thereupon impose both of the following penalties:

(1) Pursuant to a repayment schedule approved by the board of no more than five years, the district shall repay to the board, for deposit in the State School Building Lease-Purchase Fund, an amount equal to the amount of project funding allocated under this chapter to acquire any site that was selected in material violation of the standards adopted by the department pursuant to subdivision (b) of Section 17251, together with interest at the rate paid on moneys in the Pooled Money Investment Account or at the highest rate of interest for the most recent issue of state general obligation bonds as established pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, whichever is greater. The amount of any repayment owing under this paragraph for any fiscal year, which is not repaid otherwise by the district, shall be withheld by the board from any project funding that otherwise would be allocated to that district under this chapter in that fiscal year. As to any repayment obligation remaining for that fiscal year, the board shall notify the Superintendent of Public Instruction, who shall withhold the amount of that remaining obligation from the apportionments to be made to the district from the State School Fund in that fiscal year.

(2) The board shall prohibit the district from exercising the self-certifying authority under subdivision (b) under any subsequent applications for project funding for a period of up to five years following the date of the finding of a material inaccuracy, or until the district’s repayment of the entire amount owing under paragraph (1), whichever occurs later.

(e) Any school district against which the board imposed the penalties under paragraphs (1) and (2) of subdivision (d) may submit for binding determination by an arbitrator the issue of whether the penalties imposed are disproportionate to the inaccuracy certified by the district. Except as otherwise provided by this chapter, the procedure governing the arbitration shall be as set forth in Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure.

(f) It is the intent of the Legislature that audits as described in this section not interfere with the application and construction process under this chapter unless one or more violations are discovered.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17024.5

Upon request of any school district, the State Department of Education shall provide assistance in the evaluation and utilization of existing school facilities and the justification of the need for schoolsites, new facilities, and the rehabilitation or replacement of existing facilities, in accordance with board regulations.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17025

(a) The board shall not authorize a contract for the construction of any new school, or for the addition to, or reconstruction or alteration of, any existing building, for lease-purchase to any school district unless the applicant district has submitted plans therefor to the Department of General Services and obtained the written approval of the department pursuant to Article 3 (commencing with Section 17280) of Chapter 3 of Part 10.5.

(b) The board, or the self-certifying district, as applicable, shall certify the compliance of a project with Sections 17212, 17212.5, and 17213, with Division 13 (commencing with Section 21000) of the Public Resources Code, and with any other law that applies to that project, but may require documentation of compliance only as to requirements that are applicable under this chapter. Notwithstanding any other law, for purposes of Division 13 (commencing with Section 21000) of the Public Resources Code, the applicant district shall be deemed to be the “lead agency” with regard to any project funded for that district under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17029

(a) The board shall authorize the applicant school district to act as its agent in the performance of acts specifically approved by the board and all acts required pursuant to Article 3 (commencing with Section 17280) of Chapter 3 of Part 10.5. That authorization shall include, but is not limited to, the selection of schoolsites, the securing of appraisals, the contracting for architectural services, the advertisement for construction bids and the entering into of contracts therefor and the purchase of furniture and equipment.

(b) If, pursuant to the authority granted under subdivision (a), a self-certifying district submits to the board two or more independent appraisals and certifies to the board that the appraisals were performed by appraisers licensed or certified in accordance with Part 3 (commencing with Section 11300) of Division 4 of the Business and Professions Code and were obtained in accordance with standards and procedures imposed by the board for that purpose, the district shall not be required to document its compliance with those standards and procedures except as specified in Section 17041.2. In addition, the board shall use any of those appraisals, including an appraisal that is not the highest bid appraisal, for the purposes of this section, except that the board may substitute, for the results of those appraisals, the results of one or more independent appraisals, which may include an appraisal performed by the Department of General Services, obtained by the board for that purpose.

(c) If, pursuant to the authority granted under subdivision (a), any bid reported to the board by a self-certifying district as the lowest responsible bid for a construction contract does not exceed the cost limit established by the board for that purpose, and the district certifies to the board that the bid was obtained in accordance with standards and procedures imposed by the board for that purpose, the district shall not be required to document its compliance with those standards and procedures except as specified in Section 17041.2.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17029.5

Notwithstanding any other provisions of this chapter, the funding by the board of contracts entered into by a school district pursuant to this chapter shall not, in itself, make the board liable for any tort, breach of contract, or any other action for damages caused by a school district arising from those contracts. These contracts include, but are not limited to, contracts between the school district and its construction contractors, construction managers, architects, or engineers. The school district shall be liable for all torts, breaches of contract, or any other actions for damages caused by the school district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17030

(a) In expending funds for any project under this chapter, a school district acts as an agent of the state and all sites purchased and improved, all equipment purchased, and all buildings constructed, altered or added to through the expenditure of funds apportioned under this chapter, are declared to be, and are, the property of the state.

(b) The Director of General Services shall file with the county recorder of the county in which any site purchased or improved through the expenditure of funds under this chapter is located a certificate, properly acknowledged, indicating the state’s interest in real property of the district by virtue of this section, without the necessity of particularizing the real property. The recorder shall record and index the certificate in the same manner as abstracts of judgments and the certificate shall constitute constructive notice of the state’s interest in the particular real property affected. The certificate shall, as to any party thereafter acquiring real property or any interest therein in the county from the school district, have the same force, effect and priority as if it had been a judgment lien imposed upon real property which was not exempt from execution. That effect shall commence upon recordation and shall continue until the certificate is discharged or released as provided herein.

(c) Upon request, the Director of General Services shall issue either of the following:

(1) A release of the state’s interest in any real property or a portion thereof that the district has been authorized by the board to dispose of under Section 17039, provided that delivery of such release may be subject to such conditions as may be prescribed by the board to protect the state’s interest.

(2) A disclaimer of the state’s interest in any real property or a portion thereof of the district, the disposition of which the board is not required to consent to under the terms of Section 17039, provided that the delivery of such disclaimer may be subject to such conditions as the board deems appropriate to protect the interest of the state, including conditions relating to the amount of consideration to be received from the disposition where the board asserts an interest in the proceeds of such disposition under other provisions of this chapter. The release or disclaimer shall conclusively protect any third party relying upon the same and shall be acknowledged to permit recordation by the county recorder.

(d) Upon payment by the district of all amounts required to be paid by it, or on its behalf, to the state under this chapter, each of the following shall occur:

(1) The Director of General Services shall file with the county recorder a release of any certificate, which release shall be recorded and indexed in the same index as the certificate.

(2) The title to personal property purchased by the school district with funds apportioned under this chapter shall revert thereto without further action by the state.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17030.2

Notwithstanding any other provision to the contrary, all lease agreements shall terminate 40 years from the date of execution and title to the property covered therein shall revert to the district as though full payment had been made.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17030.3

Notwithstanding any other provision of this chapter, any project funded under this chapter that involves only the identification, assessment, or abatement of hazardous asbestos in school facilities shall not be subject to Section 17014 or 17032, nor shall that funding cause the transfer to the state of title or any other property interest in the subject facilities.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17030.5

Notwithstanding any provision to the contrary, no funds authorized by any act for the purpose of this chapter may be expended for any purpose without specific authorization from the board or its designated representatives.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17030.6

From any moneys in the State School Building Lease-Purchase Fund, the board shall make available to the Director of General Services such amounts as it determines necessary to provide the assistance, pursuant to this chapter, required by Section 15504 of the Government Code.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17031

The applicant district, acting as agent for the state, shall comply with all laws pertaining to the construction, reconstruction, or alteration of, or addition to school buildings.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17032

The board shall fix rents for all projects acquired and may change the rents from time to time as may be needed provided the rents shall not in any year exceed the sum of the following:

(a) One dollar ($1).

(b) Any interest earned on funds in the county school lease-purchase fund for the district.

(c) Any unencumbered bond funds of the district, exclusive of funds that are used by the district to fund a project pursuant to Section 17040.2.

(d) The net proceeds from the sale or lease of any school buildings or land no longer needed for school purposes, exclusive of proceeds that are used for capital outlay expenditures for school construction that conforms to building area standards established under this chapter, for revenue purposes under a joint venture as authorized by Section 17032.3.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17032.3

(a) Any school district for which one or more projects has been funded under this chapter may, pursuant to written agreement with any other public or private person or entity, utilize any school buildings, land, or other real property interest that the governing board determines is not needed for school purposes, and will not be needed for school purposes within the next 30 years, in a joint venture with that person or entity to generate revenues for school facilities purposes, pursuant to the following conditions:

(1) The district has developed a school district asset utilization plan, setting forth the information required under subdivision (b), which plan has been the subject of a public hearing, and the governing board of the district has made the finding that the implementation of the plan will benefit the district.

(2) Prior to the execution by the school district governing board of any agreement regarding the utilization of the school buildings or land, or both, under a joint venture pursuant to this section, the school district asset utilization plan has been submitted for, and has received, the review and approval of the State Allocation Board. No later than 90 days after the receipt of the plan, the board shall determine whether to approve the plan, which approval shall be granted if the board finds the plan to comply with this section.

(3) Once every three years after the approval of any plan pursuant to paragraph (2), the school district shall update the plan with information regarding the disposition of the revenues received by the district from the utilization of the school buildings or land, or both, under the joint venture, including the effect of those revenues upon the school facility needs for which the district may otherwise be eligible under this chapter or under any other school facilities program administered by the board, together with such other information as the board may require, and shall resubmit the plan to the board for its review and approval. In the event that the board refuses to approve the plan on the basis that the district is no longer in substantial compliance with this section, the surplus school buildings or land, or both, utilized under the joint venture shall no longer be exempt from the rental requirements of Section 17032.

(4) Pursuant to a school district asset utilization plan approved under this section, the school district may utilize school buildings or land, or both, in a joint venture, the revenues from which shall be placed by the district in a separate fund. The principal and interest from that separate fund may be expended by the district only for the following school facilities purposes, as authorized under the approved plan, in accordance with the pupil loading and cost standards established pursuant to this chapter: the acquisition of land, new construction, reconstruction, modernization, rehabilitation, and deferred maintenance.

(b) For purposes of this section, a school district asset utilization plan shall include, but not necessarily be limited to, all of the following:

(1) A specific description of the surplus school buildings or land, or both, to be utilized under the joint venture.

(2) The identification of the current educational uses of the surplus school buildings or land, or both, and of the educational uses proposed under the joint venture.

(3) The identification of the current noneducational uses of the surplus school buildings or land, or both, and of the noneducational uses proposed under the joint venture, and a specific assessment of the compatibility of those uses with any applicable general or specific governmental land use plans and with applicable zoning restrictions.

(4) A description of the prospective economic benefits to be derived by the district from the joint venture.

(5) A description of the prospective educational benefits to be derived by the district from the joint venture.

(6) A comprehensive description of the joint venture, including, but not limited to, a description of the intended means of financing the joint venture.

(7) A plan for the disposition of the revenues received by the district from the joint venture.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17032.5

(a) The board shall establish the annual rent and conditions to be met by the lessee of a portable classroom leased pursuant to Section 17717.2 and shall require lessees to undertake all necessary maintenance, repairs, renewals, and replacements to ensure that a project is at all times kept in good repair, working order, and condition. All costs incurred for this purpose shall be borne by the lessee.

(b) For purposes of this section, “good repair” has the same meaning as specified in subdivision (d) of Section 17002.

(Amended by Stats. 2004, Ch. 900, Sec. 5. Effective September 29, 2004.)



17033

Rent, charges, and fees collected in error may be refunded by the board in accordance with regulations prescribed by the board.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17034

A county school lease-purchase fund is hereby created in the county treasury within each county for each school district project in the county.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17035

The board may from time to time authorize the Controller to transfer any funds that the board may deem necessary from the State School Building Lease-Purchase Fund established for a given project to the corresponding county school lease-purchase fund in the county treasury.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17036

(a) Except as provided in subdivision (b), funds may be expended from the county school lease-purchase fund by the applicant school district only when specifically authorized by the board for either direct project costs or reimbursements.

(b) Upon specific authorization by the board, applicant school districts may be reimbursed from the county school lease-purchase fund for expenditures, or commitments therefor, made prior to the approval of a project by the board, subject to all of the following conditions:

(1) The expenditures or commitments were made in accordance with the terms of the approval of a project.

(2) The expenditures or commitments were made not more than four years prior to the approval of a project.

(3) The expenditures or commitments do not include any cost incurred for construction of a project.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17038

The board shall require school districts to insure at their own expense for the benefit of the state, all sites, equipment and buildings which are, under Section 17030, the property of the state, against such risks and in such amounts as the board may deem necessary to protect the interests of the state. No project funds shall be used to pay the premiums on such insurance. All payments resulting from claims made against said insurance shall be made payable to and retained by the board. Funds so received shall be utilized by the board for repair or replacement of the facilities for which claim was made. In no event may the amounts expended from such funds for such repair or replacement exceed the payments received.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17039

(a) Not more than one hundred fifty million dollars ($150,000,000) of the moneys authorized by the State School Building Lease-Purchase Bond Law of 1982 (Sec. 34, Ch. 552, Stats. 1995) shall be reserved for the reconstruction or modernization of facilities within the meaning of this chapter.

(b) For purposes of this section, the State Allocation Board shall establish a separate priority system which shall be based on the following factors and any other factors which the board determines are appropriate:

(1) Structural condition and age of the building.

(2) Percentage of pupils affected in the district or attendance area.

(3) Degree of utilization of eligible buildings.

(4) Other building code deficiencies, such as health, safety, or electrical problems.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17039.1

Not more than two hundred million dollars ($200,000,000) of the moneys authorized by the State School Building Lease-Purchase Bond Law of 1982 (Sec. 34, Ch. 552, Stats. 1995) shall be reserved for the reconstruction or modernization of facilities within the meaning of this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17039.2

Of the moneys reserved for the rehabilitation or modernization of facilities pursuant to Section 17039.1, the board may reserve not more than twenty-five million dollars ($25,000,000) for apportionments to school districts that the board has determined to be in severe need of the apportionment. In addition, of the moneys reserved for the reconstruction or modernization of facilities pursuant to Section 17696.96 of the Greene-Hughes School Building Lease-Purchase Bond Law of 1986 (Sec. 34, Ch. 552, Stats. 1995), the board may reserve up to and including 10 percent for this purpose. In either event, the apportionment shall be for purposes of site acquisition and the construction of school facilities for schoolsites that meet one or more of the conditions established by the board, which shall include, but are not limited to, the following:

(a) The schoolsite is not less than 30 years of age.

(b) The schoolsite has accommodated a significant increase in enrollment during the last 10-year period.

(c) Enrollment increases have been accommodated by placing relocatable structures on the schoolsite without expanding the schoolsite.

(d) The schoolsite has inadequate playground space for its enrollment.

(e) The schoolsite has inadequate meal facilities, and those facilities are used for more than three times the number of pupils for which the facilities were originally designed.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 3 - Allowances

17040

Except as provided in Section 17041, no project shall be approved, the building area of which, when added to the area of adequate school construction existing in the applicant school district at the time of application, will provide a total area of school building construction per unit of estimated average daily attendance in excess of that computed in accordance with Sections 17043, 17044, 17045, and 17046.

As used in Sections 17041.5, 17043, 17044, 17045, and 17046, “maximum area” means maximum area of school building construction and “attendance unit” means unit of estimated average daily attendance.

As used in this section and Sections 17045 and 17046, “attendance center” means a school maintained or to be maintained at a given location within a district. Enrollment projections shall be made for the third fiscal year beyond the fiscal year in which the application is made for a project for kindergarten or any of grades 1 to 6, inclusive, and for the fourth fiscal year beyond the fiscal year in which the application is made for a junior high school or high school project. Except as otherwise provided by the board, the estimates of average daily attendance shall be based upon the number of family dwellings and mobilehome parks, as defined in Section 18214 of the Health and Safety Code, under construction or newly constructed and never occupied in the district and the number of children residing in the district. In no case shall an estimate be given effect unless approved by the board.

For the purposes of this chapter, pupils attending grades 7 and 8 in an elementary district, but residing in a high school district that maintains one or more junior high schools, shall not be considered in determining or estimating the average daily attendance of the elementary district, unless one of the following conditions is met:

(a) The elementary district is maintaining and has continuously maintained grades 7 and 8 since a date prior to January 1, 1975.

(b) The elementary district, by a vote of the electorate at an election held on June 2, 1981, withdrew its 7th and 8th grade pupils from the high school district.

(c) The elementary district, by a vote of the electorate at an election held on November 4, 1980, withdrew its 7th and 8th grade pupils from the high school district and the high school district continues to qualify for a project, other than a project pursuant to Section 17041, on the basis of the remaining 7th and 8th grade pupils. In no event shall a facility be constructed for the withdrawn 7th and 8th grade pupils at a distance less than one and one-half miles from the nearest proposed or existing junior high facility.

When these pupils are so considered in determining or estimating the average daily attendance of the elementary district, they shall not be considered in determining or estimating average daily attendance of the high school district for junior high school purposes.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17040.1

(a) The allowable building area of any project, as calculated under this article, may be increased by any applicant school district, where the increase is funded exclusively from sources other than any state programs administered by the State Allocation Board. Any increase in building area pursuant to this section in a project for which construction commenced on or after January 1, 1987, not to exceed 110 percent of the area that would be allowed under applicable state standards, shall be excluded from the calculation of the area of adequate school construction for the purposes of all subsequent project applications by the district under this chapter.

(b) The maximum building cost permitted for any project under this article may be increased, by not more than 10 percent, by any applicant school district, where the increase is funded by the district exclusively from the proceeds of a general obligation bond measure approved by the voters of the district or of a special tax pursuant to the formation of a community facilities district under Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code, or both. In order to qualify for this purpose, any tax or other charge authorized pursuant to that approval or formation, respectively, shall apply uniformly to all taxpayers or all real property within the school district, rather than to a particular class of property or taxpayers, and shall require that the amount of the school facilities fee or other requirement that may be levied by the school district pursuant to Section 17620, in addition to that tax or other charge, not exceed the amount deemed by the governing board to be necessary for the interim school facilities needs of the district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17040.2

Where 75 percent or more of the total cost of a project approved under this chapter is to be funded by the applicant district from sources other than any state program administered by the board, the area of the allowable new building construction for that project, and the amount of the building cost allowed for that project under this chapter, shall each be increased by 5 percent, plus 1 percent for each 1 percent by which that local contribution exceeds 75 percent.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17040.3

(a) Notwithstanding any other provision of this part, the estimate of average daily attendance for an applicant school district shall be calculated for up to and including two years longer than the period of time permitted by Section 17040, as requested by the district, where 50 percent or more of the cost of the project is provided by the district from funding sources other than any state program administered by the board. For the purposes of any subsequent project application from that district based upon additional growth in pupil enrollment, the estimate of average daily attendance shall be based on enrollment projections for any period of time, as requested by the district, up to and including that permitted by Section 17040.

(b) The project shall be “fast tracked.” For purposes of this section, “fast tracking” means that the total amount of project funding eligibility shall be established upon the board’s approval of the project, which shall be subsequently disbursed as necessary for the development and construction of the project without the prerequisite of any additional state certification or other state-conducted review of project eligibility. Based upon the results of an audit to be conducted upon completion of the project, the board or the applicant district, as appropriate, shall pay to the other any amount that is necessary to conform to the allocation of project costs determined upon the board’s approval of the project.

In the event that the applicant district has not executed all contractual agreements necessary for the complete construction of the project within a period of 18 months following the board’s approval of the project, this subdivision shall cease to apply to the project with regard to any state funding of the project not yet disbursed. Upon request of the applicant district and approval by the board, this 18-month period may be extended for an additional period of up to six months to account for one or more delays resulting from circumstances beyond the district’s control.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17040.4

Notwithstanding any other provision of this part, the board may use, for purposes of determining the estimate of average daily attendance for an applicant school district, a master plan that has been prepared by a district that includes the additional pupils due to increases in housing units within the boundaries of the district or attendance area. Before a master plan may be used, both of the following conditions shall be satisfied:

(a) The city, county, or city and county has obtained approval of a local general obligation bond or has obtained funds pursuant to the Mello-Roos Community Facilities Act of 1982, as set forth by Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code, to provide local matching funds for school facility projects for which approval is being sought pursuant to this section.

(b) At least 60 percent of the total cost of the project for which approval is being sought shall be provided by funding sources other than any state program administered by the board.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17040.5

Notwithstanding any other provision of this article, the board shall exclude the area of enclosed stairs and appropriate landings for each floor level served from the computation of the allowable building area of multistory buildings for any applicant school district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17040.6

(a) For any school of two or more stories, the project funding provided under this chapter shall include, at the request of the applicant district, the costs of any or all of the following:

(1) Compliance with applicable requirements of law for fire safety, and for handicapped access, as a result of the multistory design.

(2) Playground apparatus.

(3) Duct shafts, utility tunnels, and pipe conduit chases.

(4) Security items required as a result of the multistory design.

(b) In calculating the maximum project funding that may be allocated for parking, landscaping, and other general schoolsite improvements, which calculation is determined in proportion to the total building cost or area approved for funding under the project, the total building cost or area approved for funding under the project shall be computed by the board to include any increase in project building area, as authorized under Section 17041.8. The applicant district shall provide the board information on how the supplemental project funding will be allocated to relieve the effects resulting from less than the specified land area for the schoolsite.

(c) This section shall apply to any application for project funding under this chapter for which the final apportionment for construction of the project had not been made on or prior to December 1, 1987.

(d) For any project approved under this chapter, the amount of project funding granted by the board shall include the actual and reasonable costs incurred by any applicant district for the revision of its project application for the purpose of qualifying for supplemental project funding as authorized by this section.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17040.7

Notwithstanding any other provision of this article, the board shall provide that building area for enclosed hallways in the second or higher story of any building shall be counted as two-thirds of the actual area. For purposes of this section “enclosed hallways” includes, but is not limited to, all of the following:

(a) Covered passages, arcades, shelters, porches, and planting areas.

(b) Enclosed covered areas that provide shelter between buildings that are 20 feet or more apart.

(c) Sun control devices designed and located to function in lieu of covered walks or other shelters.

(d) Mezzanines used for storage purposes.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17040.8

Where an applicant district that is eligible under this chapter for project funding of new construction of school facilities on an existing schoolsite, which site has less than 50 percent of the land recommended under State Department of Education guidelines, as published in the School Site Analysis and Development Handbook in effect on January 1, 1987, the area of allowable new building construction for that project shall be increased by the square footage of any existing one-story school facility or facilities to be replaced under the project by one or more multistory school facilities.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17040.9

(a) (1) The board shall allocate the amount calculated under subdivision (b), in addition to any other project funding authorized under this chapter, to each project funded under this chapter for which the resulting pupil density will exceed the following:

(A) For a project for kindergarten or any of the grades 1 to 6, inclusive, 90 pupils per acre.

(B) For a project for a junior high school project, 80 pupils per acre.

(C) For a project for a senior high school project, 70 pupils per acre.

(2) For any new construction project, pupil density shall be computed, for purposes of paragraph (1), by dividing the number of units of estimated average daily attendance for the project, including those to be served by relocatable structures, by the acreage of the project site.

(3) For any project for the construction of additional facility space on an existing schoolsite or on land acquired that is adjacent to an existing schoolsite, pupil density shall be computed, for purposes of paragraph (1), by adding the number of units of estimated average daily attendance for the project to the number of units of average daily attendance for the existing school facilities, and dividing that sum by the total site acreage for the project and the existing school facilities.

(b) The supplemental project funding authorized under this section shall be calculated by dividing the actual pupil density for the project, as calculated under subdivision (a), by the threshold pupil density for the project as set forth in that subdivision, and multiplying the resulting fraction by an amount equal to the average cost per acre of the land approved for acquisition by the board under this chapter for the project, or that would have been approved for acquisition if the applicant school district had not had an existing schoolsite available for the project.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17041

Whenever the area of adequate school construction existing in any attendance area is such as to prevent another attendance area from receiving the maximum area of school construction for each unit of attendance as specified for the district as a whole, the allowable building area may be computed separately for each attendance area. For the purposes of this section and Section 17041.5, an “attendance area” is defined as the geographical area serving an existing or proposed high school and those junior high schools and elementary schools included therein.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17041.1

(a) Notwithstanding any other provision of this chapter, the following determinations shall be made by a self-certifying district, in the manner specified in this chapter and in accordance with the standards governing those determinations that are adopted by the board, for the purpose of calculating the district’s eligibility for project funding under this chapter:

(1) The total allowable building area for which the district is eligible for project funding under this chapter.

(2) The district’s area of existing adequate school construction, including, but not limited to, the conducting of field inspections for this purpose.

If requested by the applicant district, the board shall provide assistance to the district in preparing the necessary documents for self-certification pursuant to this chapter.

(b) The area determinations made by a self-certifying district pursuant to subdivision (a) shall be certified by the district in its application for project funding and shall be used by the board as the basis for project funding eligibility, except to the extent of any information that the board finds is demonstrated, pursuant to the information certified and any other documentation available to the board from prior project funding applications for that district, to be materially inaccurate, regardless of whether the inaccuracy was intended. No later than 30 calendar days after receipt of the determinations certified pursuant to subdivision (a), the board shall notify the district of any inaccuracies identified under this subdivision.

(c) Each self-certifying district shall maintain documentation of the determinations described in subdivision (a) as required by the board. Those determinations shall be subject to subsequent audit as the board may direct.

(d) All estimates of average daily attendance for a self-certifying district for the purposes of this article shall be made by the district in accordance with the standards governing those estimates that are adopted by the board. Each determination made by a self-certifying district pursuant to this subdivision shall be reviewed for accuracy by the board or by the county office of education in the county in which the district is located. In the event that the review is performed by the board, that review shall be completed no later than 45 calendar days subsequent to the board’s receipt from the district of all documentation necessary for that purpose.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17041.2

(a) The State Allocation Board shall conduct random audits of the information certified by self-certifying districts pursuant to this chapter, except as to any determinations that are made under subdivision (d) of Section 17041.1 or that are subject to audit by the State Department of Education pursuant to Section 17024, using generally accepted auditing principles, at any time to ensure compliance with the law.

(b) If any information submitted by a self-certifying district in its certification of funding eligibility for any project is found by the board to contain any material inaccuracy, any building area constructed as a result, in excess of the building area to which the district was entitled for purposes of that project, shall be included in the calculation of the area of adequate school construction for the purposes of all subsequent project applications by the district under this chapter. In addition, the board shall impose both of the following penalties:

(1) Pursuant to a repayment schedule approved by the board, the district shall repay to the board of no more than five years, for deposit in the State School Building Lease-Purchase Fund, an amount equal to the amount of project funding allocated under this chapter to construct that excess building area, together with interest at the rate paid on moneys in the Pooled Money Investment Account or at the highest rate of interest for the most recent issue of state general obligation bonds as established pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, whichever is greater. The amount of any repayment owing under this paragraph for any fiscal year, which is not repaid otherwise by the district, shall be withheld by the board from any project funding that otherwise would be allocated to that district under this chapter in that fiscal year. As to any repayment obligation remaining for that fiscal year, the board shall notify the Superintendent of Public Instruction, who shall withhold the amount of that remaining obligation from the apportionments to be made to the district from the State School Fund in that fiscal year.

(2) The information that otherwise may be certified under this chapter by a self-certifying district shall be made by the board under any subsequent applications for project funding, rather than by the applicant district, for a period of up to five years following the date of the finding of a material inaccuracy, or until the district’s repayment of the entire amount owing under paragraph (1), whichever occurs later.

(c) Any school district against which the board imposes the penalties under paragraphs (1) and (2) of subdivision (b) may submit for binding determination by an arbitrator the issue of whether the penalties imposed are disproportionate to the inaccuracy certified by the district. Except as otherwise provided by this chapter, the procedure governing the arbitration shall be as set forth in Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure.

(d) It is the intent of the Legislature that audits as described in this section not interfere with the application and construction process under this chapter unless one or more violations are discovered.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17041.3

For the purposes of Sections 17041 and 17041.5, allowable building area may be computed, in the alternative to the methods prescribed by Section 17041, for any combination of two or more adjacent high school attendance areas pursuant to the following conditions:

(a) The project to be funded is for the construction of a high school, junior high school, or elementary school located or to be located in any of those high school attendance areas.

(b) The high school, junior high school, or elementary school to be constructed is to serve pupils residing in each of those high school attendance areas.

(c) The combined computation of allowable building area reflects the allowable building area to which each of the high school attendance areas would otherwise be entitled, reflecting the proportion of projected pupil enrollment in the school to be constructed, as calculated under this chapter, from each of those attendance areas.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17041.5

(a) Whenever the area of adequate school construction existing in an attendance area is less than the maximum area computed for that attendance area, any portion of the remaining computed allowable building area may be used for the construction of district administration and maintenance facilities.

(b) If the allowable building area is computed separately by attendance area, the board shall include within the computation of the maximum area for that attendance area the proposed building area of a project for the construction of district administration and maintenance facilities.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17041.6

The board shall, in allocating funds for school facilities construction pursuant to this chapter, give first priority to applicant districts proposing additional classrooms within their maximum allowable building area before allocating funds to applicant districts proposing administration and maintenance facilities.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17041.8

(a) Notwithstanding any other provision of law, any applicant school district that receives supplemental project funding under Sections 17040.6, 17040.7, 17040.8, and 17041.8 shall apply that funding to the purposes of the project funded, in compliance with any requirements set forth in those sections, but need not comply in that regard with the allowable building area of that project as otherwise calculated under this chapter. The expenditure of the supplemental project funds authorized under those sections is exempt from the total building cost standards applicable to the project. In addition, the increase in building area authorized under this subdivision is exempt, for purposes of any subsequent application for project funding under this chapter, from the calculation of existing adequate school construction of the district.

(b) Notwithstanding any other provision of law, the total amount of supplemental project funding that an applicant district is entitled to receive under Sections 17040.6, 17040.7, 17040.8, and 17040.9 may not exceed the lesser of the following:

(1) An amount equal to that calculated under subdivision (b) of Section 17040.9.

(2) An amount equal to the sum of four thousand dollars ($4,000) for each of the first 500 units of estimated average daily attendance for the project, and two thousand dollars ($2,000) for each additional unit of estimated average daily attendance. The monetary rates set forth in this paragraph shall be increased annually for inflation for the prior calendar year on the basis of the cost index for class B construction as determined in the January meeting of the board.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17042

(a) The board, by the adoption of rules, shall provide for the manner of determining the area of adequate school construction existing in an applicant school district at the time of application. Those rules shall define and provide for the method of determining building areas that are to be included in, in whole or in part, or to be excluded from, the area of existing adequate school construction. Any building to which Article 3 (commencing with Section 39140) of Chapter 1 of Part 23 of Division 3 of Title 2 does not apply shall not be considered adequate school construction for the purpose of determining the maximum total building area per attendance unit.

The board may make exceptions to the provisions of this section, or to the rules adopted pursuant thereto, if it determines that the exception or exceptions will be for the benefit of pupils affected.

(b) For the purposes of this chapter, the area of adequate school construction existing in an applicant school district does not include any of the following:

(1) Any portable classroom made available to the district under Chapter 25 (commencing with Section 17785).

(2) In any school operated on a year-round schedule, any building area that has been in continuous use during the preceding five-year period primarily for the operation of any preschool program or programs.

(3) Any building area, not to exceed the area that is equivalent to one classroom per schoolsite, used to provide support services pursuant to Chapter 5 (commencing with Section 8800) of Part 6 or to provide integrated children’s services pursuant to Section 18986.40 of the Welfare and Institutions Code. A school shall meet the definition of a “qualifying school” under paragraph (1) of subdivision (h) of Section 8802 to qualify for this exemption from the area of adequate school construction.

(4) Any classroom acquired or constructed and continuously used by the school district primarily for the purpose of reducing class size in kindergarten or in any of grades 1 to 3, inclusive, pursuant to the school district’s participation in the Class Size Reduction Program contained in Chapter 6.10 (commencing with Section 52120) of Part 28.

(5) Any classroom acquired or constructed for the purpose of operating a community day school pursuant to Section 48660, if the classroom is not located on a regular elementary, middle, junior high, or senior high school site.

(c) The board may make exceptions to this section, or to the rules adopted pursuant thereto, if it determines that the exception or exceptions will be for the benefit of pupils affected.

(Added by Stats. 1997, Ch. 893, Sec. 86. Effective January 1, 1998.)



17042.5

(a) For purposes of determining the area of adequate school construction existing in an applicant school district pursuant to Section 17042.7, all portable classrooms, whether owned or leased, shall be included, except as otherwise provided in paragraphs (1) to (3), inclusive.

(1) Leased portable classrooms acquired by a school district shall not be included in the area of existing adequate school construction until January 1, 1991.

(2) Portable classrooms leased pursuant to Chapter 14 (commencing with Section 17085) shall be excluded from the area of adequate school construction. Portable classrooms obtained by an applicant district pursuant to subdivision (b) of Section 17088.5 also shall be excluded from the area of adequate school construction, except as to any portable classroom or classrooms for which the district rejected the board’s offer to purchase pursuant to that subdivision.

(3) Portable classrooms that have been leased or owned by the district for 20 years or more shall be excluded from the area of adequate school construction.

(4) Leased portable classrooms shall not be included in the area of adequate school construction for a period of five years from the date first leased by the district. That exclusion shall be extended by the board for one additional five-year period where the board finds that the continued use of the leased portable classrooms for classroom purposes is justified by additional growth in average daily attendance pursuant to the standards established by this part. If the board finds continued use to be no longer justified, it may extend the exclusion for a period of up to two years as necessary to maintain the eligibility of the applicant district for project funding pursuant to this chapter if the board finds that the district has made a good faith effort to obtain that funding in a timely manner. The additional five-year exclusion shall not apply to any portable classroom for which, under the lease agreement, the district is to take title, or the total consideration paid by the district for the lease and an option to purchase is determined by the board to be substantially equivalent to the cost of acquiring title.

(b) For purposes of this section, “portable classroom” means a classroom building of modular design and construction that meets all of the following criteria:

(1) Is designed and constructed to be relocatable and transportable over public streets.

(2) Is designed and constructed for relocation without the separation of the roof or floor from the building.

(3) When measured at the most exterior walls, has a floor area not in excess of 2,000 square feet.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17042.7

(a) For any project application filed or amended on or after January 1, 1993, the area of adequate school construction existing in the applicant school district or, where appropriate, in the attendance area, at the time of application shall be calculated pursuant to the following formula:

(1) Identify by grade level all teaching stations existing in the school district or, where appropriate, the attendance area, as of January 1, 1993. For the purposes of this section, “teaching station” means any space that was constructed or reconstructed to serve as an area in which to provide pupil instruction.

(2) Determine the maximum pupil loading figure for each grade level pursuant to the district pupil loading standards in effect on January 1, 1993. For the purposes of this section, the “district pupil loading standards” are those pupil loading standards in effect in a school district on July 1, 1992, as a result of actions including, but not necessarily limited to, the execution of a collective bargaining agreement or the adoption of a district policy by the governing board of the school district. In no event may this figure be more than the maximum pupil loading standards established by the board, or less than three pupil units lower than those maximum pupil loading standards.

(3) Multiply the figure determined under paragraph (2) for each grade level by the number of teaching stations for the particular grade level, as determined under paragraph (1).

(4) Multiply the product determined under paragraph (3) by the maximum area allowance established for that grade level under this article.

(5) The sum of these computations for each grade level, as determined under paragraphs (1) to (4), inclusive, shall be the total area of adequate school construction existing in the district or attendance area pursuant to this formula.

(b) For purposes of this section, a school district that is participating in a class size reduction program set forth in this code, other than the Class Size Reduction Program (Ch. 6.10 (commencing with Section 52120) of Part 28), shall use the pupil loading standard established pursuant to that program.

(c) The area of existing adequate school construction calculated under this section shall not include, in any school operated on a year-round schedule, any teaching station that has been in continuous use during the preceding five-year period primarily for the operation of a preschool program or programs.

(Repealed and added by Stats. 1997, Ch. 893, Sec. 88. Effective January 1, 1998.)



17042.9

(a) Notwithstanding any other provision of law, a school district that complies with the requirements of subdivision (b) may replace a portable classroom, as defined in Section 17742.5, that has been leased or owned by the district for 20 years or more, with a permanent building if the resulting area of new building construction is no greater than the area that would be authorized under this chapter for the lease or purchase of a portable classroom.

(b) A school district that utilizes subdivision (a) shall fund its expenses incurred thereby through the issuance of general obligation bonds by the district or by the issuance of bonds pursuant to the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code) or by any other financing mechanism that does not encumber the school district’s general fund.

(Added by Stats. 1997, Ch. 893, Sec. 89. Effective January 1, 1998.)



17043

(a) There shall be allowed to each district with attendance units of 300 or more in kindergarten and grades 1 to 6, inclusive, a maximum area of 55 square feet for each attendance unit of the district in kindergarten and grades 1 to 6, inclusive.

(b) The maximum total building area per attendance unit allowed to applicant districts with attendance units of less than 300 in kindergarten and grades 1 to 6, inclusive, for such attendance units shall be determined by the board, and shall be building area to provide comparable facilities to those provided by subdivision (a) of this section, and shall be the least building area required to house adequately the estimated average daily attendance and the normal instructional and other services.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17044

There shall be allowed to each district a maximum area of 75 square feet for each attendance unit of the district in grades 7 and 8.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17045

The maximum area allowed to a district for attendance units in junior high schools composed of grades 7 to 9, inclusive, or 7 to 10, inclusive, as the case may be, shall be determined pursuant to this section, rather than Sections 17044 and 17046. This section shall not apply to junior high schools composed of grades 7 and 8 only.

The maximum area allowed for attendance units in junior high schools shall be determined by computing, in accordance with this section, the number of square feet for the attendance units at each junior high school attendance center of the district, and totaling the number of square feet so determined for all attendance units in all such junior high school attendance centers of the district. There shall be allowed a maximum area of 75 square feet for each attendance unit of the junior high school attendance center in grades 7 and 8. For each attendance unit in grade 9, or grades 9 and 10, as the case may be, at each junior high school attendance center, there shall be allowed a maximum area equal to the number of square feet which would be allowed under Section 17046 for each attendance unit of an attendance center having a total number of attendance units equal to the total number of attendance units in grades 7 to 9, inclusive, or 7 to 10, inclusive, as the case may be, at such junior high school attendance center. The number of square feet which would be allowed under Section 17046 for each attendance unit of an attendance center shall be computed by determining in accordance with that section the total number of square feet which would be allowed at an attendance center and dividing such total number of square feet by the total number of attendance units at such attendance center.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17046

There shall be allowed to each district a maximum area for the attendance units of the district in grades 9 to 12, inclusive, determined by computing, for the attendance units in grades 9 to 12, inclusive, at each attendance center of the district, a number of square feet for the number of attendance units in such grades at each attendance center, in accordance with the following table, and totaling the number of square feet so determined for all attendance units in such grades of all attendance centers of the district:

Attendance units of
attendance center

Maximum number of square feet of
building area

1-50  ........................

18,000

51-100  ........................

18,000 plus 162 for each attendance unit over 50

101-200  ........................

26,100 plus 99 for each attendance unit over 100

201-300  ........................

36,000 plus 60 for each attendance unit over 200

301-600  ........................

42,000 plus 54 for each attendance unit over 300

601-1,800  ........................

58,200 plus 80 for each attendance unit over 600

Over 1,800  ........................

154,200 plus 85 for each attendance unit over 1,800

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17046.7

Notwithstanding any other provision of law, the determination of the area of allowable new building construction for any project for an applicant school district for which original construction commenced on or after January 1, 1987, shall be made on the basis of 107 percent of the area that would otherwise be determined for that purpose under this chapter, calculated to the nearest whole number.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17046.8

Notwithstanding any other provisions of law, the maximum allowable building area for each applicant district shall be reduced by the product of the maximum area per attendance unit calculated for each appropriate grade level and the number of pupils reported by the Superintendent of Public Instruction for that grade level pursuant to Section 42268. This reduction shall be calculated on the basis, at the district’s option, of either the district as a whole or the appropriate attendance area, as defined in Section 17041.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17047

(a) The allowable new building area for the purpose of providing special day class and Resource Specialist Program facilities for special education pupils shall be negotiated and approved by the board, with any necessary assistance to be provided by the Special Education Division of the State Department of Education. The square footage allowances shall be computed within the maximum square footage set forth in the following schedule:

Special Day Class
Basic Need

Grade
Levels

Load­ing*

Square
Footage

Nonsevere Disability

—Specific Learning
Disability

All

12

1080

—Mildly Intellectually
Disabled

All

12

1080

—Severe Disorder
of Language

All

10

1080

Severe Disability

—Deaf and Hard of
Hearing

All

10

1080

—Visually Impaired

All

10

1330 (1080 + 250 storage)

—Orthopedically and
Other Health Im-

paired

All

12

2000 (1080 + 400 toilets + 250 storage + 270 daily living skills + 3000 therapy + 750 therapy per additional classroom)

—Autistic

All

6

1160 (1080 + 80 toilets)

—Severely Emotion-
ally Disturbed

All

6

1160 (1080 + 80 toilets)

—Severely Intellectually Disabled

Elem.

12

1750 (1080 + 400 toilets + 270 daily living skills)

Secon.

2150 (1080 + 400 toilets + 270 daily living skills + 400 vocational)

—Developmentally

Disabled

All

10

2000 (1080 + 400 toilets + 250 storage + 270 daily living skills + 3000 therapy** + 750 therapy per additional CR)

—Deaf-Blind/Multi

All

5

1400 (1080 + 200 storage + 150 toilets)

Pupils

Square
Feet

Resource Specialist Program for those pupils with disabling conditions whose needs have been identified by the Individualized Education Program (IEP) Team, who require special education for a portion of the day, and who are assigned to a regular classroom for a majority of the schoolday.***

All Maximum caseload for RS is 28, not all served at same time.

1–8

240

9–28

480

29–37

720

38–56

960

57–65

1200

66–85

1440

86–94

1680

95–112

1920

* Special pupils may usually be grouped without accordance to type, especially in smaller districts or where attendance zones may indicate, to maximize loadings per classroom where there are children with similar educational needs (Sec. 56364 or 56364.2, as applicable).

** Therapy add-ons not to be provided if on same site as orthopedically impaired.

*** To a maximum of 4 percent of the unhoused average daily attendance of the district, per new school or addition, to a maximum of 1920 square feet.

(b) The allowable new building area shall be computed by dividing the number of eligible pupils by the minimum required loading per classroom for special day classes for the type of pupils to be enrolled. No new or additional facility shall be provided for special day classes unless the number of additional eligible pupils equals one-third or more of the minimum required loading.

(Amended by Stats. 2014, Ch. 327, Sec. 2. Effective January 1, 2015.)



17047.5

(a) All school facilities purchased or newly constructed pursuant to this chapter for use, in whole or in part, by pupils who are individuals with exceptional needs, as defined in Section 56026, shall be designed and located on the schoolsite so as to maximize interaction between those individuals with exceptional needs and other pupils as appropriate to the needs of both.

(b) School district governing boards and county offices of education shall ensure that school facilities for pupils who are individuals with exceptional needs are integrated with other school facilities in applying for the purchase or new construction of school facilities pursuant to this chapter.

(c) The State Allocation Board, after consultation with the State Department of Education and representatives from county offices of education, special education services regions, and school districts, shall develop and adopt any regulations necessary to implement this section.

(d) Notwithstanding any other law, the requirement set forth in subdivision (a) may be waived, by the Superintendent of Public Instruction, only upon compliance with the following procedure:

(1) The applicant school district or county superintendent of schools shall file a written request for waiver that documents the reasons for its inability to comply with the requirement.

(2) The State Department of Education shall verify the reasons set forth pursuant to paragraph (1), including the documentation submitted, which verification shall be completed no later than 30 days after the filing of the request for waiver with the Superintendent of Public Instruction.

(3) The Advisory Commission on Special Education, as established under Section 33590, at its first scheduled meeting following the verification conducted pursuant to paragraph (2), shall review the request for waiver, accompanying documentation, and the verification findings of the State Department of Education. No later than 15 days following the date of that meeting, the commission shall submit its written comments and recommendations regarding the request for waiver to the Superintendent of Public Instruction.

(4) The Superintendent of Public Instruction shall review the comments and recommendations submitted by the Advisory Commission on Special Education prior to approving or rejecting the request for waiver.

(5) Any request for waiver, submitted in accordance with this section, that is not rejected within 60 days of its receipt by the State Department of Education, shall be deemed approved.

(e) This section does not apply to any application for project funding under this chapter that meets one of the following conditions:

(1) The application was submitted to the board prior to January 1, 1987, and all of the facilities under the project for use, in whole or in part, by pupils who are individuals with exceptional needs are located on a schoolsite on which facilities for use by other pupils are also located.

(2) The application is for any other project, for which, prior to January 1, 1987, the board approved the drawing of final plans and the preparation of final specifications.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17047.6

The board, with the advice of the Superintendent of Public Instruction, may determine the eligibility of county superintendents of schools to lease portable classrooms provided that a county superintendent of schools is eligible to receive one portable classroom pursuant to this section and Section 17717.2 for each 15 units of average daily attendance at county community schools in excess of the amount of average daily attendance claimed by the county superintendent of schools in the prior fiscal year except that, for pupils who are enrolled in a county community school and on independent study, only time spent in the classroom shall be included in the calculation of average daily attendance.

(Added by Stats. 1997, Ch. 893, Sec. 90. Effective January 1, 1998.)



17048

Whenever an existing building is to be reconstructed, rather than replaced, under an application pursuant to this chapter, there shall be allowed, for those attendance units to be housed in such reconstructed building, an additional five square feet of building area beyond the amounts set forth in Section 17043, 17044, 17045, or 17046.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17049

(a) The board shall require, as a condition of providing funding for any project under this chapter, that, for any facilities for kindergarten or any of grades 1 to 12, inclusive, or for any facilities for special education or continuation high school purposes, at least 30 percent of allowable new building construction for classrooms under the project be utilized for relocatable structures.

(b) The board may reduce the percentage requirement set forth in subdivision (a), as to any applicant, in the event that the quantity of relocatable structures necessary to comply with those requirements is unavailable from the manufacturers of those structures.

(c) The board may reduce or eliminate the percentage requirements set forth in subdivision (a), as to any applicant, under either of the following circumstances:

(1) Where the board finds that special conditions of terrain, climate, or unavailability of space within the attendance area make the use of relocatable structures impractical or inappropriate.

(2) Under the condition that, as the result of a future project for which the district receives funding under this chapter, located on the same schoolsite on which the current project is located, at least 30 percent of total building construction for classrooms on that schoolsite will be utilized for relocatable structures.

(d) Relocatable structures acquired by an applicant school district up to two years preceding the final approval by the board of the project application submitted by the district shall apply to the percentage requirements set forth in subdivision (a).

(e) Notwithstanding subdivision (d), relocatable structures acquired by an applicant school district up to 10 years preceding the final approval by the board of the project application submitted by the district shall apply to the percentage requirements set forth in subdivision (a) if the relocatable structures are to be situated on the site of a new school to be constructed under the project and all of the following conditions are met:

(1) The relocatable structures were not previously used to satisfy the 30 percent requirement set forth in subdivision (a) under any other project constructed pursuant to this chapter.

(2) The board determines that the relocatable structures are in satisfactory condition upon being moved to the new schoolsite, and are usable for classroom purposes without requiring major repair or renovation for a period of not less than 20 years subsequent to that relocation.

(3) Subsequent to moving the relocatable structures to the new schoolsite, at least 30 percent of the classroom space at the schoolsite where the structures were previously located consists of relocatable structures.

The cost of moving the relocatable structures to the new schoolsite shall be at the school district’s sole expense.

(f) Whenever at least 10 percent of the allowable new building construction contained in an application is to be utilized for relocatable structures, an additional three square feet of building area for each pupil to be housed under the approved project shall be allowed.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17050

(a) A district may enter into a contract with the county, or other appropriate entity having responsibility for the provision of public library services, in which the district is located for the purpose of operating a joint-use library facility at a schoolsite owned by the district.

(b) The district may apply for the lease-purchase of a project which includes a library facility, pursuant to Section 17017, which facility, if constructed, would be of sufficient size to accommodate the requirements of a joint-use library for which the district has entered into a contract, pursuant to subdivision (a).

(c) Should the board receive an application for a project which includes space for a joint-use library, the board shall evaluate the application disregarding any space in the proposed library facility which is beyond the needs of the district, provided the application contains a copy of the contract specified in subdivision (a), and provided that the contract contains at least the following:

(1) Agreement that the county or other appropriate entity shall deposit in the county school lease-purchase fund, created pursuant to Section 17034, an amount equal to the total cost of any space in the proposed library facility which is beyond the needs of the district, prior to the signing of the construction contract for the project. The deposit shall not be refundable, except to the extent that it may prove subsequently to be in excess of the actual total cost of the space which is beyond the needs of the district.

(2) Agreement between the district and the county or other appropriate entity regarding staffing, maintenance, materials acquisition, and other matters related to the administration and operating costs of the joint-use facility.

(3) Agreement between the district and the county or other appropriate entity regarding the procedure for amendment or termination of the contract, including the disposition of materials housed in the joint-use facility should termination of the contract occur.

(d) Any space in a joint-use library which is beyond the needs of the district shall not be included by the board in any calculations made for any other purposes provided for in this article for the period of time that the contract for that joint-use facility remains in effect. Should the contract be terminated, the board shall include the additional space in any calculations made after the termination for any other purposes provided for in this article.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17051

(a) A district may enter into an agreement with another governmental entity that includes some or all of the territory of the district for the purpose of the joint use of park and recreation facilities, including an auditorium, or commercial or industrial facilities.

(b) If the board receives an application for a project that includes some or all of the territory of the district for the purpose of the joint use of park and recreation facilities or commercial or industrial facilities, the board shall evaluate the application disregarding any space in the proposed joint-use facility that is beyond the needs of the district if the application contains a copy of the agreement specified in subdivision (a) and if the contract contains at least the following:

(1) An agreement that the county or other appropriate entity shall deposit in the county school lease-purchase fund, created pursuant to Section 17034, an amount equal to the total cost of any space in the proposed joint-use facility that is beyond the needs of the district, prior to the signing of the construction contract for the project. The deposit shall not be refundable, except to the extent that it may prove subsequently to be in excess of the actual total cost of the space that is beyond the needs of the district.

(2) An agreement between the district and the county or other appropriate entity regarding staffing, maintenance, materials acquisition, and other matters related to the administration and operating costs of the joint-use facility.

(3) An agreement between the district and the county or other appropriate entity regarding the procedure for amendment or termination of the contract, including the disposition of materials housed in the joint-use facility should termination of the contract occur.

(c) Any space in a joint-use facility that is beyond the needs of the district shall not be included by the board in any calculations made for any other purposes provided for in this article for the period of time that the contract for that joint-use facility remains in effect. If the contract is terminated, the board shall include the additional space in any calculations made after the termination for any other purposes provided for in this article.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17052

(a) Notwithstanding any other provision of law, the State Allocation Board may fund joint-use projects to construct libraries, multipurpose rooms, and gymnasiums, on school campuses where these facilities are used jointly for both school and community purposes.

(b) A school district may apply to the State Allocation Board for funding under this section if it meets all of the following requirements:

(1) The school does not have the type of facility for which it seeks funding.

(2) The school district agrees to provide local matching funds for 50 percent of the eligible cost of the facility as set forth in subdivision (c), and 100 percent local or joint-use funding for all costs that exceed that standard, as required by subdivision (d).

(3) The school district has obtained approval of the plans for the facility from the Division of the State Architect and the State Department of Education.

(4) The school district has entered into a joint-use agreement with its joint-use partner that specifies the method for sharing capital and operating costs, specifies relative responsibilities for the operation and staffing of the facility, and specifies the manner in which the safety of school pupils will be maintained during school hours.

(5) The school district demonstrates that the facility will be used to the maximum extent possible for school and community purposes after regular school hours.

(c) The State Allocation Board shall establish standards for the amount of funding to be made available for each project under this section. The funding standards may be expressed as per-square-foot cost limits or per-pupil cost limits or both.

(d) Notwithstanding any other provision of this chapter, project costs may exceed the board’s standards set forth in subdivision (c) if the excess is paid completely by local or joint-use partnership sources.

(e) On July 1 of each year the board shall apportion to qualifying applicant school districts those funds that it determines are available for the purposes of this section.

(f) The board may establish priority standards to govern the order of funding projects. If applications exceed available funding, the board shall give priority to applications where the size of the project is increased by at least 30 percent beyond minimum essential facilities through the use of additional funding from a joint-use partner.

(Added by Stats. 2000, Ch. 753, Sec. 2. Effective January 1, 2001.)






ARTICLE 4 - Space-Saver Schools

17055

(a) The board shall authorize project funding under this chapter for the construction, in urban areas in which the construction of schools would ordinarily require the removal of residential, commercial, or industrial structures, of four elementary or junior high schools, or any combination thereof, none of which serve any of the grades 10 to 12, inclusive.

(b) The construction funded pursuant to subdivision (a) shall be designed to minimize the need for the relocation of inhabitants of residential, commercial, or industrial structures. The design features of the schools may include, but should not be limited to, the use of below-ground facility construction, multistory construction, multiuse construction where single-use construction currently exists, the joint use of facilities that otherwise involve such uses as a shopping center, office complex, or apartment building, the joint or dual use of land that otherwise involves park or other uses, overhead or underground parking, or the use of areas above or below streets or freeways.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17056

Any school district that is a project applicant under this chapter may apply for the funding of a school specifically under this article, pursuant to which it may be approved by the board for funding only to the extent of its project eligibility under this chapter. The governing board of each district for which that funding is approved by the board shall do all of the following, in the order specified:

(a) Identify an area within the district that it determines to be appropriate for the construction of a school that meets the purposes of this article.

(b) Establish criteria for the purpose of identifying the school design that will most effectively accomplish the purposes of this article and the needs of the district. The district shall thereupon issue, in a manner approved by the board, a request for architectural design proposals incorporating those criteria.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17058

The cost of any project funded under this article shall not exceed the maximum cost that would otherwise be allowable for a project funded under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 4.1 - Alternative Use of Apportionments

17059

The Legislature finds and declares as follows:

(a) In many areas of the state, overcrowding in the schools has created a need for new school facilities in neighborhoods where little or no vacant land exists. School districts are compelled, therefore, to acquire property that already has been developed with structures, then demolish these structures and construct classroom space.

(b) With an estimated statewide need for school facilities within the next five years that exceeds fourteen billion dollars ($14,000,000,000), neither state nor local funds reasonably can be anticipated to meet this need.

(c) In many of the areas having overcrowded schools, a significant supply exists of vacant space in structures meeting current building codes.

(d) Use of this vacant space by schools can be a cost-effective means of providing classroom space for the students of California.

(e) This chapter and Section 4-306 of Part 1 of Title 24 of the California Code of Regulations authorize the reconstruction of existing commercial buildings for school facility purposes.

(f) No existing commercial building shall be considered for reconstruction for school facility classroom purposes unless it was designed and constructed according to the standards established in the 1976 Uniform Building Code or subsequent editions of that code.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17059.1

In a manner that is consistent with this chapter and the California Code of Regulations, a school district that is eligible for an apportionment for project funding for new construction under this chapter may use that apportionment for the acquisition and conversion of an existing commercial building to school facility purposes.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17059.2

The State Allocation Board in conjunction with the office of the State Architect shall advise all school districts in the state of the existence of the procedure for reconstructing existing commercial buildings for school facility purposes and shall upon request assist in the interpretation and successful implementation of the pertinent regulations in the California Code of Regulations.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 5 - Joint Venture School Facilities Construction Projects

17060

(a) A school district may enter into a joint venture relationship for the purposes of school facilities construction. Notwithstanding any other provision of this chapter, a school district entering into a joint venture relationship does so as an independent entity and not as an agent of the State Allocation Board.

(b) For the purposes of this article, “joint venture” means a collaborative undertaking by two or more persons or organizations for a specific project or projects, having the legal characteristics of a partnership.

(c) The joint venture relationship may, but is not required to, include any of the following:

(1) Joint use of the property of, or facilities on, the project site.

(2) Ground leases, alternative financing arrangements, or similar financing arrangements.

(3) A construction arrangement in which a school district enters into an agreement with a developer pursuant to which the school district initially stipulates the basic performance and programmatic criteria for the facility and the developer provides input into the design work and building construction services by entering into a contract with a single source team to administer the project in a manner consistent with state law, and construct the project to, under most circumstances, a maximum price.

(d) The price for the portion of the project that is funded by the state shall be established through a bidding process as approved by the State Allocation Board. All subcontract trade groups that are included within the project, shall be determined based upon competitive bidding for each contract group. All subcontracts shall be awarded to the lowest responsible bidder.

(e) The proposed uses of any facilities constructed under the joint venture project shall not be inconsistent with educational purposes and activities.

(f) The cost of any project funded under this article shall not exceed the maximum cost that would otherwise be allowable for a project funded under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17061

(a) A school district may apply to the State Allocation Board for funding for the costs of property acquisition and the cost of construction, as specified in this chapter, of the school facilities portion of a joint venture project. The school district shall publicly solicit proposals for the joint venture project pursuant to the procedures set forth in this section and Sections 17062, 17521, 17522, and 17523.

(b) Upon review of the application for funding, the State Allocation Board shall establish the maximum allowances for construction of the school facilities portion of the joint venture project. For the purpose of calculating allowances pursuant to Article 3 (commencing with Section 17040), the State Allocation Board shall use the information used to determine the allowances for the school district at the time the district received approval of funds under this chapter to acquire property on which the school facilities will be constructed, or at the time an application is made pursuant to subdivision (a), whichever is earlier.

(c) The State Allocation Board may approve, in whole or in part, an application submitted by a school district pursuant to this section in an amount the State Allocation Board may deem appropriate, not to exceed the amount applied for, subject to final approval of the joint venture agreement pursuant to Section 17063.

(d) For purposes of this section, and the process referred to in subdivision (a), a school district joint venture request for proposals shall include, but not necessarily be limited to, all of the following:

(1) A specific description of the school buildings or land, or both, to be constructed or utilized under the joint venture and a description of how the costs of the project have been determined.

(2) The identification of the current educational uses of the school buildings or land, or both, and of the educational uses proposed under the joint venture.

(3) The identification of the current noneducational uses of the proposed school buildings or land, or both, and of the noneducational uses proposed under the joint venture, and a specific assessment of the compatibility of those uses with any applicable general or specific governmental land use plan and with applicable zoning restrictions.

(4) A description of the prospective economic benefits to be derived by the school district from the joint venture.

(5) A description of the prospective educational benefits to be derived by the school district from the joint venture.

(6) A request that each request for proposal response include a comprehensive description of the joint venture, including, but not limited to, a description of the intended means of financing the joint venture.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17062

(a) Notwithstanding Sections 20111 and 20118.4 of the Public Contract Code, or any other law, upon approval of funding pursuant to Section 17061, a school district may utilize a request for qualifications and proposal process described in subdivision (a) of Section 17061 to select and enter into a joint venture agreement with a developer to construct school facilities. The agreement may utilize Section 17406.

(b) The joint venture agreement shall include, but not be limited to, all of the following terms:

(1) The cost of the project approved by the State Allocation Board pursuant to Section 17061 as the amount that the district will pay to the developer pursuant to the joint venture agreement upon completion of the project, if applicable.

(2) A detailed description of the project, including, but not limited to, the school facilities and any other facilities that may be included in the project and any other information necessary to meet the requirements of this chapter.

(3) The timeframe for completion of the project.

(4) A requirement that there shall be no state liability if funds are not made available within the four-year period specified in subdivision (a) of Section 17063.

(c) The joint venture agreement may also include a requirement that if the actual cost of constructing the school facility project designated in the agreement exceeds the amount set forth in that agreement, the developer shall be responsible for the additional expense.

(d) The lien placed on a schoolsite pursuant to this chapter shall only attach to that portion of the project for which state funds are actually expended. In addition, the lien shall expressly recognize any subordinate property interest created by the joint venture, and the state lien shall not be foreclosed or otherwise used to terminate the property interest, or any subordinate financing liens incidental thereto, created by the joint venture. The document creating that lien on a schoolsite shall be written in a manner to clearly prohibit assumption of any state liability resulting from the lien.

(e) Notwithstanding subdivision (d), the nondisturbance of subordinate property interests permitted in subdivision (d) shall not permit the foreclosure or other private taking of actual school facilities or property paid for with state funds in a manner that would restrict, terminate, or impair the school facilities portion of the joint venture or the school district’s use thereof.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17063

Upon completion of the joint venture agreement pursuant to Section 17062, the school district shall transmit the agreement to the State Allocation Board for final review to determine whether the agreement is consistent with the project approval pursuant to Section 17061. The State Allocation Board shall act to approve or disapprove the complete agreement within 60 days following submission of the complete proposal to the State Allocation Board. The approval or disapproval relates to only the decision by the State Allocation Board to fund the school portion of the joint venture project and is not to be construed as an approval or disapproval of the terms and conditions of the joint venture agreement nor as authority for the school district to act as the agent of the State Allocation Board. The State Allocation Board is not made a party to the joint venture agreement and shall not incur liability under the joint venture agreement through its approval or disapproval of the agreement. The joint venture shall indemnify and hold harmless the State Allocation Board and its officers, agents, and employees from any loss or liability, including reasonable attorneys fees and costs, caused by the joint venture arising out of, or in relation to, any contract entered into by the joint venture in furtherance of the joint venture project. The date of approval by the State Allocation Board of the project shall be the date of funding eligibility for the project. The apportionment of funds for the eligible project shall be made at any point up to four years following the date of funding eligibility subject to the availability of funds for this purpose. If the state funds are not available within that four-year period, the school district may at its option remain in the funding cycle, subject to other provisions of this chapter, until the school district receives all of the funds it is eligible to receive pursuant to this article as of the date of funding eligibility. The district’s eligibility for reimbursement of authorized costs and the district’s position in the processing schedule for the reimbursement shall be established as the date of project approval by the State Allocation Board. The exact amount of the reimbursement shall be determined at the conclusion of the project and shall be based upon the actual subcontract trade bids and other costs allowable pursuant to Section 17019.3.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17064

The selection of any design professional pursuant to this article shall be made in accordance with Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17065

The design and construction of school facilities pursuant to this article shall comply with Article 3 (commencing with Section 17280) of Chapter 2 of Part 10.5.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17066

This article does not affect any requirement of a school district to comply with the prevailing wage requirements of Article 2 (commencing with Section 1770) of Chapter 2 of Part 7 of Division 2 of the Labor Code with respect to the school facilities portion of a joint venture project under this article.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 12.5 - Leroy F.Greene School Facilities Act of 1998

ARTICLE 1 - General Provisions

17070.10

This chapter shall be known, and may be cited, as the Leroy F. Greene School Facilities Act of 1998.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.15

The following terms, wherever used or referred to in this chapter, shall have the following meanings, respectively, unless a different meaning appears from the context:

(a) “Apportionment” means a reservation of funds for the purpose of eligible new construction, modernization, or hardship approved by the board for an applicant school district.

(b) “Attendance area” means the geographical area serving an existing high school and those junior high schools and elementary schools included therein.

(c) “Board” means the State Allocation Board as established by Section 15490 of the Government Code.

(d) “Committee” means the State School Building Finance Committee established pursuant to Section 15909.

(e) “County fund” means a county school facilities fund established pursuant to Section 17070.43.

(f) “Department” means the Department of General Services.

(g) “Fund” means the applicable 1998 State School Facilities Fund, the 2002 State School Facilities Fund, or the 2004 State School Facilities Fund, established pursuant to Section 17070.40.

(h) “Good repair” has the same meaning as specified in subdivision (d) of Section 17002.

(i) “Modernization” means any modification of a permanent structure that is at least 25 years old, or in the case of a portable classroom, that is at least 20 years old, that will enhance the ability of the structure to achieve educational purposes.

(j) “Portable classroom” means a classroom building of one or more stories that is designed and constructed to be relocatable and transportable over public streets, and with respect to a single story portable classroom, is designed and constructed for relocation without the separation of the roof or floor from the building and when measured at the most exterior walls, has a floor area not in excess of 2,000 square feet.

(k) “Property” includes all property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of this chapter.

(l) “School building capacity” means the capacity of a school building to house pupils.

(m) “School district” means a school district or a county office of education. For purposes of determining eligibility under this chapter, “school district” may also mean a high school attendance area.

(Amended by Stats. 2004, Ch. 900, Sec. 6. Effective September 29, 2004.)



17070.20

The Director of General Services shall administer this chapter and shall provide assistance to the board as it requires.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.25

The department shall first publish applications for funding under this chapter by November 4, 1998, and shall be prepared to receive and expeditiously act upon applications on and after that date.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.30

The State Allocation Board is continued in existence for the purpose of this chapter. The members of the board and the Members of the Legislature meeting with the board shall have no compensation for their services under this chapter, but shall be reimbursed for their actual and necessary expenses incurred in connection with the performance of their duties pursuant to this chapter, to be paid as an administrative expense.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.33

(a) The board shall adopt guidelines for use by districts by June 30, 1999, to achieve measurable reductions in the costs of school facilities construction.

(b) The guidelines shall include, but need not be limited to, all of the following:

(1) Mechanisms designed to reduce the costs of professional fees.

(2) Mechanisms designed to reduce the costs of site preparation.

(3) Recommendations for the use of alternate cost-saving construction materials and methods.

(4) Recommendations regarding the joint use of core facilities.

(5) Mechanisms designed to reduce costs by incorporating efficiencies in schoolsite design.

(6) Recommendations regarding the use of cost-effective, efficient reusable facility plans.

(c) If a school district’s matching funds include fees charged pursuant to Section 17620 or pursuant to Section 65995.5 or 65995.7 of the Government Code, or if a district receives funds pursuant to this chapter, the district shall consider the guidelines developed pursuant to this section as fully as is practicable.

(d) When the board adopts the guidelines, it shall not include any recommendation that would have a significant detrimental effect on educational programs.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.35

(a) In addition to all other powers and duties as are granted to the board by this chapter, other statutes, or the California Constitution, the board shall do all of the following:

(1) Adopt rules and regulations, pursuant to the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, for the administration of this chapter. However, the board shall have no authority to set the level of the fees of any architect, structural engineer, or other design professional on any project. The initial regulations adopted pursuant to this chapter shall be adopted as emergency regulations, and the circumstances related to the initial adoption are hereby deemed to constitute an emergency for this purpose. The initial regulations adopted pursuant to this chapter shall be adopted by November 4, 1998. If the initial regulations are not adopted by that date, the board shall report to the Legislature by that date, explaining the reasons for the delay.

(2) Establish and publish any procedures and policies in connection with the administration of this chapter as it deems necessary.

(3) Determine the eligibility of school districts to receive apportionments under this chapter.

(4) Apportion funds to eligible school districts under this chapter.

(b) The board shall review and amend its regulations as necessary to adjust its administration of this chapter to conform with the act that amended this section to add this subdivision. Regulations adopted pursuant to this subdivision shall be adopted by November 5, 2002, and shall be adopted as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of any emergency regulation pursuant to this subdivision filed with the Office of Administrative Law shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, any emergency regulation adopted pursuant to this section shall remain in effect for no more than 365 days unless the board has complied with Sections 11346.2 to 11348, inclusive, of the Government Code.

(Amended by Stats. 2002, Ch. 33, Sec. 2. Effective April 29, 2002.)



17070.40

(a) (1) A fund is hereby established in the State Treasury to be known as the 1998 State School Facilities Fund. All money in the fund, including any money deposited in that fund from any source whatsoever, and notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated without regard to fiscal years for expenditure pursuant to this chapter.

(2) The board may apportion funds to school districts for the purposes of this chapter from funds transferred to the 1998 State School Facilities Fund from any source.

(3) The board may make apportionments in amounts not exceeding those funds on deposit in the 1998 State School Facilities Fund, and any amount of bonds authorized by the committee, but not yet sold by the Treasurer.

(4) The board may make disbursements pursuant to any apportionment made from any funds in the 1998 State School Facilities Fund, irrespective of whether there exists at the time of the disbursement an amount in the 1998 State School Facilities Fund sufficient to permit payment in full of all apportionments previously made. However, no disbursement shall be made from any funds required by law to be transferred to the General Fund.

(b) (1) A fund is hereby established in the State Treasury to be known as the 2002 State School Facilities Fund. All money in the fund, including any money deposited in that fund from any source whatsoever, and notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated without regard to fiscal years for expenditure pursuant to this chapter.

(2) The board may apportion funds to school districts for the purposes of this chapter from funds transferred to the 2002 State School Facilities Fund from any source.

(3) The board may make apportionments in amounts not exceeding those funds on deposit in the 2002 State School Facilities Fund, and any amount of bonds authorized by the committee, but not yet sold by the Treasurer.

(4) The board may make disbursements pursuant to any apportionment made from any funds in the 2002 State School Facilities Fund, irrespective of whether there exists at the time of the disbursement an amount in the 2002 State School Facilities Fund sufficient to permit payment in full of all apportionments previously made. However, no disbursement shall be made from any funds required by law to be transferred to the General Fund.

(c) (1) A fund is hereby established in the State Treasury to be known as the 2004 State School Facilities Fund. All money in the fund, including any money deposited in that fund from any source whatsoever, and notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated without regard to fiscal years for expenditure pursuant to this chapter.

(2) The board may apportion funds to school districts for the purposes of this chapter from funds transferred to the 2004 State School Facilities Fund from any source.

(3) The board may make apportionments in amounts not exceeding those funds on deposit in the 2004 State School Facilities Fund, and any amount of bonds authorized by the committee, but not yet sold by the Treasurer.

(4) The board may make disbursements pursuant to any apportionment made from any funds in the 2004 State School Facilities Fund, irrespective of whether there exists at the time of the disbursement an amount in the 2004 State School Facilities Fund sufficient to permit payment in full of all apportionments previously made. However, no disbursement shall be made from any funds required by law to be transferred to the General Fund.

(d) (1) A fund is hereby established in the State Treasury, to be known as the 2006 State School Facilities Fund. All money in the fund, including any money deposited in that fund from any source whatsoever, and notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated without regard to fiscal years for expenditure pursuant to this chapter.

(2) The board may apportion funds to school districts for the purposes of this chapter from funds transferred to the 2006 State School Facilities Fund from any source.

(3) The board may make apportionments in amounts not exceeding those funds on deposit in the 2006 State School Facilities Fund, and any amount of bonds authorized by the committee, but not yet sold by the Treasurer.

(4) The board may make disbursements pursuant to any apportionment made from any funds in the 2006 State School Facilities Fund, irrespective of whether there exists at the time of the disbursement an amount in the 2006 State School Facilities Fund sufficient to permit payment in full of all apportionments previously made. However, no disbursement shall be made from any funds required by law to be transferred to the General Fund.

(Amended by Stats. 2006, Ch. 35, Sec. 1. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35, and adoption of Prop. 1D.)



17070.43

(a) A county school facilities fund is hereby established in the county treasury within each county for each school district in the county.

(b) The board may from time to time authorize the Controller to transfer any funds that the board may deem necessary from the 1998 State School Facilities Fund, the 2002 State School Facilities Fund, or the 2004 State School Facilities Fund, as the case may be, to the corresponding county fund in the county treasury. Interest on all funds deposited in the county fund shall be retained in that fund.

(c) Funds may be expended from the county fund by the recipient school district for qualifying school facilities expenditures set forth in Sections 17072.35 and 17074.25.

(Amended by Stats. 2002, Ch. 33, Sec. 4. Effective April 29, 2002.)



17070.45

This chapter shall not be construed to change the powers and duties of the State Department of Education or the Department of General Services with respect to schoolsites and the construction of school buildings as contained in Chapter 1 (commencing with Section 17211) and Chapter 3 (commencing with Section 17251) of Part 10.5.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.46

(a) For projects funded under this chapter, the following state agencies are deemed not to be the lead agency for the purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(1) The board.

(2) The Department of General Services.

(3) The Office of the State Architect.

(4) The Office of Public School Construction.

(5) The State Department of Education, except as appropriate for projects relating to the California School for the Deaf and the California School for the Blind.

(b) This section is declaratory of existing law.

(Added by Stats. 2002, Ch. 935, Sec. 1. Effective January 1, 2003.)



17070.50

The board shall not apportion funds to any school district, unless the applicant school district has certified to the board that the services of any architect, structural engineer, or other design professional for any work under the project have been obtained pursuant to a competitive process that is consistent with the requirements of Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code and has obtained the written approval of the State Department of Education that the site selection, and the building plans and specifications, comply with the standards adopted by the department pursuant to subdivisions (b) and (c), respectively, of Section 17251.

(Amended by Stats. 1999, Ch. 992, Sec. 1. Effective January 1, 2000.)



17070.51

(a) If any certified eligibility or funding application related information is found to have been falsely certified by school districts, architects or design professionals, hereinafter referred to as a material inaccuracy, the Office of Public School Construction shall notify the board.

(b) The board shall impose the following penalties if an apportionment and fund release has been made based upon information in the project application or related materials that constitutes a material inaccuracy.

(1) Pursuant to a repayment schedule approved by the board of no more than five years, the school district shall repay to the board, for deposit into the 1998 State School Facilities Fund, the 2002 State School Facilities Fund, or the 2004 State School Facilities Fund, as the case may be, an amount proportionate to the additional funding received as a result of the material inaccuracy including interest at the rate paid on moneys in the Pooled Money Investment Account or at the highest rate of interest for the most recent issue of state general obligation bonds as established pursuant to the Chapter 4 (commencing with Section 16720), of Part 3 of Division 4 of Title 2 of the Government Code, whichever is greater.

(2) The board shall prohibit the school district from self-certifying certain project information for any subsequent applications for project funding for a period of up to five years following the date of the finding of a material inaccuracy or until the district’s repayment of the entire amount owed under paragraph (1). Although a school district that is subject to this paragraph may not self-certify, the school district shall not be prohibited from applying for state funding under this chapter. The board shall establish an alternative method for state or independent certification of compliance that shall be applicable in these cases. The process shall include, but shall not be limited to, procedures for payment by the school district of any increased costs associated with the alternative certification process.

(c) For school districts found to have provided material inaccuracies when a funding apportionment has occurred, but no fund release has been made, the board shall direct its staff to reduce the apportionment as necessary to reflect the actual nature of the project and to disregard the inaccurate information or material, and paragraph (2) of subdivision (b) shall apply.

(d) For those school districts found to have provided material inaccuracies when no funding apportionment or fund release has been made, the inaccurate information or materials shall not be considered, and paragraph (2) of subdivision (b) shall apply. The project may continue if the application, minus the inaccurate materials, is still complete.

(Amended by Stats. 2002, Ch. 33, Sec. 5. Effective April 29, 2002.)



17070.52

(a) The State Department of Education shall include in its application for new construction plan approval developed pursuant to the authority established in Section 17070.50 the following questions:

“Does the project include a school that will have a career technical education component and classroom space to accommodate that career technical education program? If not, how will the school district meet the needs for career technical education of pupils housed by the proposed new school facilities?”

“How is the need for vocational and career technical education facilities, as required pursuant to Section 17070.955 of the Education Code, identified?”

(b) The State Department of Education shall maintain the answers to the questions required by subdivision (a) that have been received from applicant school districts in a publicly accessible manner and shall provide a summary of the responses to the Office of Public School Construction on a quarterly basis. The Office of Public School Construction shall post each summary on its Web site as soon as possible after receiving it.

(Added by Stats. 2007, Ch. 519, Sec. 1. Effective January 1, 2008.)



17070.53

(a) The Office of Public School Construction shall report to the board and the Legislature by March 1, 2015, on efforts to streamline and speed up the award of seismic mitigation funds.

(b) The report required to be submitted to the Legislature shall be submitted in accordance with Section 9795 of the Government Code.

(c)  This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2014, Ch. 39, Sec. 1. Effective June 20, 2014.)



17070.55

Upon request of any school district, the State Department of Education shall provide assistance in the evaluation and utilization of existing school facilities and the justification of the need for schoolsites, new facilities, and the rehabilitation or replacement of existing facilities, in accordance with board regulations.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.60

Funding decisions made by the board shall not, in themselves, make the board liable for any tort, breach of contract, or any other action for damages caused by a school district arising from new construction or modernization by the district. These contracts include, but are not limited to, contracts between the school district and its construction contractors, construction managers, architects, or engineers. The school district shall be liable for all torts, breaches of contract, or any other actions for damages caused by the school district.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.63

(a) The total funding provided under this chapter shall constitute the state’s full and final contribution to the project and for eligibility for state facilities funding represented by the number of unhoused pupils for which the school district is receiving the state grant. As a condition of receipt of funds, a school district shall certify that the grant amount, combined with local funds, shall be sufficient to complete the school construction project for which the grant is intended.

(b) Any funds provided to a school district under any article in this chapter may not be counted towards the local match for receipt of funds under any other article in this chapter.

(c) Any savings achieved by the district’s efficient and prudent expenditure of these funds shall be retained by the district in the county fund for expenditure by the district for other high priority capital outlay purposes.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.65

From any moneys in one of the funds established pursuant to Section 17070.40, as appropriate, and approved for this purpose in the annual Budget Act, the board shall make available to the Director of General Services the amounts that the board determines necessary for the Department of General Services to provide the assistance, pursuant to this chapter, required pursuant to Section 15504 of the Government Code to facilitate the construction, modernization, reconstruction, or alteration of, or addition to, school buildings.

(Amended by Stats. 2002, Ch. 33, Sec. 6. Effective April 29, 2002.)



17070.70

(a) Title, including, but not limited to, any leasehold interest as set forth in subdivision (c), to all property acquired, constructed, or improved with funds made available under this chapter shall be held by the school district to which the board grants the funds. Title, as defined solely for the purpose of a school district’s eligibility to receive funds from the board pursuant to this chapter shall include an order for prejudgment possession issued by a court in an eminent domain proceeding.

(b) The applicant school district shall comply with all laws pertaining to the construction, reconstruction, or alteration of, or addition to, school buildings.

(c) Notwithstanding Section 17009.5, construction or modernization funds made available pursuant to this chapter may be expended upon property that is leased to the applicant school district only if the project qualified for and received approval by the board, prior to November 4, 1998, pursuant to Article 4 (commencing with Section 17055), of Chapter 12.

(Amended by Stats. 2002, Ch. 33, Sec. 7. Effective April 29, 2002.)



17070.71

(a) Notwithstanding subdivision (a) of Section 17070.70, new construction or modernization funded pursuant to this chapter may be upon real property leased to the applicant school district if all of the following conditions are met:

(1) The property is leased from another governmental entity.

(2) The term of the lease is for at least 40 years after approval of the project under this chapter, or the school district has a lease for at least 25 years on federal property. The board may authorize a lesser term, of not less than 30 years only if the board finds that granting an exception to this requirement would be in the state’s best interest.

(b) The applicant school district, and the facility on leased land, if any, shall comply with all laws pertaining to the construction, reconstruction, or alteration of, or addition to, schoolsites and school buildings.

(c) Lease costs are not eligible project or site acquisition costs under this chapter.

(Added by Stats. 2000, Ch. 530, Sec. 1. Effective September 19, 2000.)



17070.73

(a) A school district may claim the entire pupil attendance of a charter school that is physically located within its geographical jurisdiction, within the per-pupil eligibility calculation in support of a project for school facilities pursuant to this chapter.

(b) A school district shall not include the attendance of pupils attending a charter school that is physically located outside of the geographical jurisdiction of the school district, within the per-pupil eligibility calculation in support of an application for a project pursuant to this chapter.

(c) The requirements and conditions for funding charter school facilities in this section and in Article 12 (commencing with Section 17078.50) are intended to regulate only the funding of facilities under this chapter, and are not intended to expand, narrow, or raise any inference regarding, the nature or scope of any other law that is applicable to charter school governance, organization, or operation.

(d) Subdivisions (a) and (b) apply only to projects funded with the proceeds of state bonds approved by the voters after January 1, 2002.

(Added by Stats. 2002, Ch. 935, Sec. 2. Effective January 1, 2003.)



17070.75

(a) The board shall require the school district to make all necessary repairs, renewals, and replacements to ensure that a project is at all times maintained in good repair, working order, and condition. All costs incurred for this purpose shall be borne by the school district.

(b) In order to ensure compliance with subdivision (a) and to encourage school districts to maintain all buildings under their control, the board shall require an applicant school district to do all of the following prior to the approval of a project:

(1) Establish a restricted account within the general fund of the school district for the exclusive purpose of providing moneys for ongoing and major maintenance of school buildings, according the highest priority to funding for the purposes set forth in subdivision (a).

(2) (A) Agree to deposit into the account established pursuant to paragraph (1), in each fiscal year for 20 years after receipt of funds under this chapter, a minimum amount equal to or greater than 3 percent of the total general fund expenditures of the applicant school district, including other financing uses, for that fiscal year. Annual deposits to the account established pursuant to paragraph (1) in excess of 21/2 percent of the school district general fund budget may count towards the amount of funds required to be contributed by a school district in order to receive apportionments from the State School Deferred Maintenance Fund pursuant to Section 17584 to the extent that those funds are used for purposes that qualify for funding under that section.

(B) Notwithstanding subparagraph (A), for the 2004–05 fiscal year only, an applicant school district shall deposit into the account established pursuant to paragraph (1), no less than 2 percent of the total general fund expenditures of the school district, including other financing uses, for the fiscal year. The annual deposit to the account in excess of 11/2 percent of the school district general fund budget for the 2004–05 fiscal year may count towards the amount that a school district is required to contribute in order to receive apportionments from the State School Deferred Maintenance Fund pursuant to Section 17584 to the extent that those funds are used for purposes that qualify for funding under that section.

(C) A school district contribution to the account may be provided in lieu of meeting the ongoing maintenance requirements pursuant to Section 17014 to the extent the funds are used for purposes established in that section. A school district that serves as the administrative unit for a special education local plan area may elect to exclude from its total general fund expenditures, for purposes of this paragraph, the distribution of revenues that are passed through to participating members of the special education local plan area.

(D) This paragraph applies only to the following school districts:

(i) High school districts with an average daily attendance greater than 300 pupils.

(ii) Elementary school districts with an average daily attendance greater than 900 pupils.

(iii) Unified school districts with an average daily attendance greater than 1,200 pupils.

(3) Certify that it has publicly approved an ongoing and major maintenance plan that outlines the use of the funds deposited, or to be deposited, pursuant to paragraph (2). The plan may provide that the school district need not expend all of its annual allocation for ongoing and major maintenance in the year in which it is deposited if the cost of major maintenance requires that the allocation be carried over into another fiscal year. However, any state funds carried over into a subsequent year may not be counted toward the annual minimum contribution by the school district. A plan developed in compliance with this section shall be deemed to meet the requirements of Section 17585.

(c) A school district to which paragraph (2) of subdivision (b) does not apply shall certify to the board that it can reasonably maintain its facilities with a lesser level of maintenance.

(d) For purposes of calculating a county office of education requirement pursuant to this section, the 3 percent maintenance requirement shall be based upon the county office of education general fund less any restricted accounts.

(e) As a condition of participation in the school facilities program or the receipt of funds pursuant to Section 17582, for a fiscal year after the 2004–05 fiscal year, a school district shall establish a facilities inspection system to ensure that each of its schools is maintained in good repair.

(f) For purposes of this section, “good repair” has the same meaning as specified in subdivision (d) of Section 17002.

(Amended by Stats. 2004, Ch. 900, Sec. 7. Effective September 29, 2004.)



17070.755

A priority for the use of funds in the restricted account established pursuant to Section 17070.75, shall be to ensure that facilities, including, but not limited to, restroom facilities for pupils, are functional and that they meet local hygiene standards generally applicable to public facilities.

(Added by Stats. 2003, Ch. 358, Sec. 1. Effective January 1, 2004.)



17070.76

Notwithstanding Section 17070.75, for the 2003–04 fiscal year, the board shall only require a school district to deposit into the account established pursuant to paragraph (1) of subdivision (b) of Section 17070.75 an amount equal to 2 percent of the total expenditures by a district from its general fund in the 2003–04 fiscal year.

(Added by Stats. 2003, Ch. 227, Sec. 8. Effective August 11, 2003.)



17070.766

Notwithstanding paragraph (2) of subdivision (b) of Section 17070.75, for the 2008–09, 2009–10, 2010–11, 2011–12, 2012–13, 2013–14, and 2014–15 fiscal years, the board shall require a school district to deposit into the account established pursuant to paragraph (1) of subdivision (b) of Section 17070.75 only an amount equal to 1 percent of the total expenditures by a district from its general fund in the 2008–09, 2009–10, 2010–11, 2011–12, 2012–13, 2013–14, and 2014–15 fiscal years respectively, but if the school district maintains its facilities in good repair, as defined in Section 17002, it shall be exempt from this 1 percent requirement. A school district may elect to deposit into the account an amount that is greater than the amount required by the board pursuant to this section.

(Amended by Stats. 2011, Ch. 7, Sec. 16. Effective March 24, 2011.)



17070.77

(a) For each project funded after January 1, 2002, the board shall require the applicant school district governing board to certify, as part of the school district’s annual budget process and beginning in the fiscal year in which the project is funded by the state, that it is in compliance with the plan adopted pursuant to paragraph (3) of subdivision (b) of Section 17070.75 for completing major maintenance requirements for the project.

(b) For purposes of this chapter, the term “major maintenance” means all actions necessary to keep roofing, siding, painting, floor and window coverings, fixtures, cabinets, heating and cooling systems, landscaping, fences, and other items designated by the governing board of the school district in good repair.

(c) The board shall require the school district’s governing board to certify that the plan includes and is being implemented with all of the following components:

(1) Identification of the major maintenance needs for the project.

(2) Specification of a schedule for completing the major maintenance.

(3) Specification of a current cost estimate for the scheduled major maintenance needs.

(4) Specification of the school district’s schedule for funding a reserve to pay for the scheduled major maintenance needs.

(5) Review of the plan annually, as a part of the school district’s annual budget process, and update, as needed, the major maintenance needs, the estimates of expected costs, and any adjustments in funding the reserve.

(6) Availability for public inspection of the original plan, and all updated versions of the plan, at the office of the superintendent of the school district during the working hours of the school district.

(7) Provision in the school district’s annual budget for the reserve that contains the total funding available for scheduled major maintenance needs as specified in the updated plan, and an explanation if this amount of the reserve is less than that specified in the updated plan.

(Added by Stats. 2001, Ch. 194, Sec. 1. Effective January 1, 2002.)



17070.80

(a) All school facilities purchased or newly constructed pursuant to this chapter for use, in whole or in part, by pupils who are individuals with exceptional needs, as defined in Section 56026, shall be designed and located on the schoolsite so as to maximize interaction between those individuals with exceptional needs and other pupils as appropriate to the needs of both.

(b) The governing board of each applicant school district and the county office of education shall ensure that school facilities for pupils who are individuals with exceptional needs are integrated with other school facilities.

(c) The State Allocation Board, after consultation with the State Department of Education and representatives from county offices of education, special education services regions, and school districts, shall develop and adopt any regulations necessary to implement this section.

(d) Notwithstanding any other provision of law, the requirement set forth in subdivision (a) may be waived, by the Superintendent of Public Instruction, only upon compliance with the following procedure:

(1) The applicant school district or county superintendent of schools shall file a written request for waiver that documents the reasons for its inability to comply with the requirement.

(2) The State Department of Education shall verify the reasons set forth pursuant to paragraph (1), including the documentation submitted, which verification shall be completed no later than 30 days after the filing of the request for waiver with the Superintendent of Public Instruction.

(3) The Advisory Commission on Special Education, as established under Section 33590, at its first scheduled meeting following the verification conducted pursuant to paragraph (2), shall review the request for waiver, accompanying documentation, and the verification findings of the State Department of Education. No later than 15 days following the date of that meeting, the commission shall submit its written comments and recommendations regarding the request for waiver to the Superintendent of Public Instruction.

(4) The Superintendent of Public Instruction shall review the comments and recommendations submitted by the Advisory Commission on Special Education prior to approving or rejecting the request for waiver.

(5) Any request for waiver, submitted in accordance with this section, that is not rejected within 60 days of its receipt by the State Department of Education, shall be deemed approved.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.85

Notwithstanding any other provision of law, a lien recorded on school district property that has been imposed pursuant to Section 16019 or 17030 shall be released on the operative date of this section. The release shall conclusively protect any third party relying upon the same, and shall be acknowledged to permit recordation by the county recorder. On and after November 4, 1998, a lien may not be imposed pursuant to Section 16019 or Section 17030.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.90

As a part of its application, a school district shall certify that it has considered the feasibility of the joint use of land and facilities with other governmental entities in order to minimize school facilities costs. Funds provided pursuant to this chapter for growth and modernization may be used for the school portion of joint-use facilities.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.95

As a part of its application for large construction and modernization projects, a school district shall certify, in consultation with the career technical education advisory committee established pursuant to Section 8070, that it has considered the need for vocational and career technical facilities to adequately meet its program needs consistent with Section 51224, subdivision (b) of Section 51225.3, and Section 52336.1. The board shall adopt regulations necessary for administration of this section.

(Added by Stats. 2002, Ch. 33, Sec. 8. Effective April 29, 2002.)



17070.955

In conjunction with an application of a school district for any construction or modernization project, and as a condition of the district receiving funds for the project, the career technical education advisory committee for the district shall provide written confirmation that the need for vocational and career technical facilities is being adequately met within the district consistent with Section 51224, subdivision (b) of Section 51225.3, subdivision (b) of Section 51228, and Section 52336.1.

(Added by Stats. 2006, Ch. 778, Sec. 1. Effective January 1, 2007.)



17070.96

As part of its application for funding under this chapter, a school district shall certify that it has considered the feasibility of using designs and materials for the construction or modernization project that promote the efficient use of energy and water, the maximum use of natural lighting and indoor air quality, the use of recycled materials and materials that emit a minimum of toxic substances, the use of acoustics conducive to teaching and learning, and other characteristics of high performance schools.

(Added by Stats. 2006, Ch. 35, Sec. 2. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35, and adoption of Prop. 1D.)



17070.965

On or after January 1, 2015, the board shall not approve funding for incentive grants to promote the use of designs and materials in new construction and modernization projects that include the attributes of high-performance schools, including, but not limited to, the elements set forth in Section 17070.96.

(Added by Stats. 2014, Ch. 39, Sec. 2. Effective June 20, 2014.)



17070.97

The board shall require the school district to insure against public liability or property damage in connection with any facility constructed or modernized with an apportionment under this chapter.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.98

A school district that does not have employees who possess adequate construction management experience may contract for the provision of construction management, and may use funds provided pursuant to Article 4 (commencing with Section 17072.10), Article 5 (commencing with Section 17072.20), and Article 7 (commencing with Section 17074.10) for the cost of those services as expressly authorized by Section 17072.35 and Section 17074.25.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17070.99

(a) The board shall conduct an evaluation on the cost of new construction and modernization of small high schools in conjunction with the pilot program established pursuant to subdivision (c) of Section 17072.10, as it read on January 1, 2005.

(b) The State Department of Education shall conduct an evaluation that focuses on pupil outcomes, including, but not limited to, academic achievement and college attendance rates, at the small high schools constructed pursuant to subdivision (c) of Section 17072.10, as it read on January 1, 2005, and on the reasons school districts do not currently opt to build small high schools.

(c) The evaluations required pursuant to subdivisions (a) and (b) shall be completed no later than two years after the opening of the last small high school constructed pursuant to subdivision (c) of Section 17072.10, as it read on January 1, 2005.

(d) The evaluations conducted pursuant to subdivisions (a) and (b) shall be used to inform the direction of future school facilities construction and related bond measures.

(Added by Stats. 2004, Ch. 894, Sec. 3. Effective January 1, 2005.)






ARTICLE 2 - Existing School Building Capacity

17071.10

(a) The calculation determined by this article shall be made on a one-time basis, and will be used as the baseline for eligibility determinations pursuant to this chapter.

(b) Each school district that elects to participate in the new construction program pursuant to this chapter shall submit to the board a one-time report of existing school building capacity.

(c) Notwithstanding subdivisions (a) and (b), a school district newly formed , reorganized, or affected by reorganization, pursuant to an election that occurred on or after November 4, 1998, shall calculate or recalculate its existing school building capacity pursuant to regulations adopted by the State Allocation Board.

(Amended by Stats. 1999, Ch. 858, Sec. 6. Effective January 1, 2000.)



17071.25

(a) The existing school building capacity in the applicant school district or, where appropriate, in the attendance area, at the time of initial application shall be calculated pursuant to the following formula:

(1) Identify by grade level all permanent teaching stations existing in the school district or, where appropriate, the attendance area. For the purposes of this section, “teaching station” means any space that was constructed or reconstructed to serve as an area in which to provide pupil instruction, but shall not include portable buildings, except as provided in Section 17071.30.

(2) (A) The assumed capacity of each calculated teaching station pursuant to paragraph (1) shall be 25 pupils for each teaching station used for kindergarten or for grades 1 to 6, inclusive, and 27 pupils for each teaching station used for grades 7 to 12, inclusive.

(B) On or after January 1, 2000, the board may adopt or amend regulations adjusting the assumed capacity set forth in this subparagraph as appropriate for each teaching station used for nonsevere or severe special day class purposes after considering the recommendations of the Legislative Analyst pursuant to Section 17072.15. These special day class capacity adjustments and any adjustment of existing school capacity related to changes in the assumed capacity of special day class teaching stations shall be approved by the Director of Finance prior to implementation.

(C) On or after January 1, 2001, the board may adopt regulations establishing assumed capacity standards after consideration of the recommendations developed by the Director of General Services for continuation high school, community day school, county community school, and county community day school, teaching stations pursuant to Section 17072.17. Teaching station assumed capacity adjustments pursuant to these regulations and any other adjustments of existing school capacity related to changes in the assumed capacity of continuation high school, community day school, county community school, and county community day school, teaching stations shall be approved by the Director of Finance prior to implementation.

(3) Multiply the assumed capacity of each teaching station as specified in paragraph (2) by the number of teaching stations calculated under paragraph (1).

(4) The result of this computation shall be the number of pupils housed by grade level in the existing school building capacity of the applicant school district.

(b) The existing school building capacity of the applicant school district calculated under this section shall not include, in any school operated on a year-round schedule, any teaching station that has been in continuous use during the preceding five-year period primarily for the operation of a preschool program or programs.

(Amended by Stats. 1999, Ch. 858, Sec. 7. Effective January 1, 2000.)



17071.30

For purposes of determining the existing school building capacity, each applicant school district shall include each portable classroom, whether owned or leased, except as otherwise provided in subdivision (a) or (b).

(a) Portable classrooms leased pursuant to Chapter 14 (commencing with Section 17085) shall be excluded from the existing school building capacity. Portable classrooms obtained by an applicant district pursuant to subdivision (b) of Section 17088.5 shall be excluded from the existing school building capacity, except as to any portable classroom or classrooms for which the district rejected the board’s offer to purchase pursuant to that subdivision. Portable classrooms leased for a period of less than five years prior to the date of application shall not be included in existing school building capacity.

(b) The number of portable classrooms, reduced by the number of portable classrooms used as interim housing for modernization projects, that exceed 25 percent of the number of permanent classrooms available to the district shall not be included in the existing building capacity.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17071.33

(a) For the purposes of determining existing school building capacity, the calculation shall be adjusted as required for first priority status pursuant to Section 17017.7 as that calculation would have been made under the policies of the board in effect immediately preceding September 1, 1998.

(b) Notwithstanding subdivision (a), with respect to a high school district, the existing school building capacity shall be calculated without regard to multitrack year-round school considerations.

(Amended by Stats. 2002, Ch. 33, Sec. 9. Effective April 29, 2002.)



17071.35

Notwithstanding any other provisions of law, the maximum school building capacity for each applicant district shall be increased by the number of pupils reported by the Superintendent of Public Instruction for that grade level pursuant to Section 42268. This adjustment shall be calculated on the basis, at the district’s option, of either the district as a whole or the appropriate attendance area.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17071.40

Each school on a year-round, multitrack calendar that has a density of 200 or more pupils enrolled per acre, that is located in a school district with 40 percent of its pupils attending multitrack, year-round schools shall be exempted from the increase in school building capacity required by Section 17071.35. Nothing in this section shall be construed as exempting the school from the requirements of Section 17071.33.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17071.46

(a) If an applicant school district proposes to demolish a single-story building and replace it with a multistory building on the same site, the State Allocation Board shall provide a supplemental grant for 50 percent of the replacement cost of the single-story building to be demolished, if all of the following conditions are met:

(1) The cost of the demolition and construction of a new multistory building on the same site is less than the total cost of providing a new school facility, including land, on a new site for the additional number of pupils housed as a result of the multistory replacement building on the existing site, as determined by the State Allocation Board. For purposes of this subdivision, the method of estimating the site acquisition costs savings shall be based on previous actual site sizes and acquisition costs in the district for equivalent numbers of pupils, or as otherwise determined by the board if actual site acquisition comparisons are not available for the district.

(2) The school district will maximize the increase in pupil capacity on the site when it builds the multistory replacement building, subject to the limits imposed on it pursuant to paragraph (3).

(3) The State Department of Education has determined that the demolition of an existing single-story building and replacement with a multistory building at the site is the best available alternative and will not create a school with an inappropriate number of pupils in relation to the size of the site, as determined by the State Department of Education.

(b) The State Allocation Board shall establish additional requirements it deems necessary to ensure that the economic interests of the state and the educational interests of the children of the state are protected.

(Amended by Stats. 2003, Ch. 904, Sec. 1. Effective January 1, 2004.)






ARTICLE 3 - New Construction Eligibility Determination

17071.75

After a one-time initial report of existing school building capacity has been completed, the ongoing eligibility of a school district for new construction funding shall be determined by making all of the following calculations:

(a) A school district that applies to receive funding for new construction shall use the following methods to determine projected enrollment:

(1) A school district that has two or more schoolsites each with a pupil population density that is greater than 115 pupils per acre in kindergarten and grades 1 to 6, inclusive, or a schoolsite pupil population density that is greater than 90 pupils per acre in grades 7 to 12, inclusive, as determined by the Superintendent using enrollment data from the California Basic Educational Data System for the 2004–05 school year, may submit an application for funding for projects that will relieve overcrowded conditions. That school district may also submit an alternative enrollment projection for the fifth year beyond the fiscal year in which the application is made using a methodology other than the cohort survival enrollment projection method as defined by the board pursuant to paragraph (2), to be reviewed by the Demographic Research Unit of the Department of Finance, in consultation with the department and the Office of Public School Construction. If the Office of Public School Construction and the Demographic Research Unit of the Department of Finance jointly determine that the alternative enrollment projection provides a reasonable estimate of expected enrollment demand, a recommendation shall be forwarded to the board to approve or disapprove the application, in accordance with all of the following:

(A) Total funding for new construction projects using this method shall be limited to five hundred million dollars ($500,000,000), from the Kindergarten-University Public Education Facilities Bond Act of 2004.

(B) The eligibility amount for proposed projects that relieve overcrowding is the difference between the alternative enrollment projection method for the year the application is submitted and the cohort survival enrollment projection method, as defined by paragraph (2), for the same year, adjusted by the existing pupil capacity in excess of the projected enrollment according to the cohort survival enrollment projection method.

(C) The Office of Public School Construction shall determine whether each proposed project will relieve overcrowding, including, but not limited to, the elimination of the use of Concept 6 calendars, four track year-round calendars, or busing in excess of 40 minutes, and recommend approval to the board. The number of unhoused pupil grants requested in the application for funding from the eligibility determined pursuant to this paragraph shall be limited to the number of seats necessary to relieve overcrowding, including, but not limited to, the elimination of the use of Concept 6 calendars, four track year-round calendars, or busing in excess of 40 minutes, less the number of unhoused pupil grants attributed to that school as a source school in an approved application pursuant to Section 17078.24.

(D) A school district shall use the same alternative enrollment projection methodology for all applications submitted pursuant to this paragraph and shall calculate those projections in accordance with the same districtwide or high school attendance area used for the enrollment projection made pursuant to paragraph (2).

(2) A school district shall calculate enrollment projections for the fifth year beyond the fiscal year in which the application is made. Projected enrollment shall be determined by utilizing the cohort survival enrollment projection system, as defined and approved by the board. The board may supplement the cohort survival enrollment projection with any of the following:

(A) The number of unhoused pupils that are anticipated as a result of dwelling units proposed pursuant to approved and valid tentative subdivision maps.

(B) Modified weighting mechanisms, if the board determines that they best represent the enrollment trends of the district. Mechanisms pursuant to this subparagraph shall be developed and applied in consultation with the Demographic Research Unit of the Department of Finance.

(C) An adjustment to reflect the effects on kindergarten and first grade enrollment of changes in birth rates within the school district or high school attendance area boundaries.

(3) (A) A school district may submit an enrollment projection for either a 5th year or a 10th year beyond the fiscal year in which the application is made. A school district that bases its enrollment projection calculation on a high school attendance area may use pupil residence in that attendance area to calculate enrollment. A school district that utilizes pupil residence shall do so for all high school attendance areas within the district. A pupil shall not be included in a high school attendance area enrollment projection based on pupil residence unless that pupil was included in the California Basic Educational Data System (CBEDS) report of the district for the same enrollment year. The board may require a district to provide a reconciliation of the districtwide CBEDS and residency data. The board also may adopt regulations to specify the format and certification requirements for a school district that submits residency data.

(b) (1) Add the number of pupils that may be adequately housed in the existing school building capacity of the applicant school district as determined pursuant to Article 2 (commencing with Section 17071.10) to the number of pupils for whom facilities were provided from any state or local funding source after the existing school building capacity was determined pursuant to Article 2 (commencing with Section 17071.10). For this purpose, the total number of pupils for whom facilities were provided shall be determined using the pupil loading formula set forth in Section 17071.25.

(2) Subtract from the number of pupils calculated in paragraph (1) the number of pupils that were housed in facilities to which the school district or county office of education relinquished title as the result of a transfer of a special education program between a school district and a county office of education or special education local plan area, if applicable. For this purpose, the total number of pupils that were housed in the facilities to which title was relinquished shall be determined using the pupil loading formula adopted by the board pursuant to subparagraph (B) of paragraph (2) of subdivision (a) of Section 17071.25. For purposes of this paragraph, title also includes any lease interest with a duration of greater than five years.

(c) Subtract the number of pupils pursuant to subdivision (b) from the number of pupils determined pursuant to paragraph (2) of subdivision (a).

(d) The calculations required to establish eligibility under this article shall result in a distinction between the number of existing unhoused pupils and the number of projected unhoused pupils.

(e) Apply the increase or decrease resulting from the difference between the most recent report made pursuant to Section 42268, and the report used in determining the baseline capacity of the school district pursuant to subdivision (a) of Section 17071.25.

(f) For purposes of calculating projected enrollment pursuant to subdivision (a), the board may adopt regulations to ensure that the enrollment calculation of individuals with exceptional needs receiving special education services is adjusted in the enrollment reporting period in which the transfer occurs and three previous school years as a result of a transfer of a special education program between a school district and a county office of education or a special education local plan area. However, the projected enrollment calculation of a county office of education shall only be adjusted if a transfer of title for the special education program facilities has occurred. The regulations, if adopted, shall ensure that if a transfer of title to special education program facilities constructed with state funds occurs within 10 years after initial occupancy of the facility, the receiving school district or school districts shall remit to the state a proportionate share of any financial hardship assistance provided for the project pursuant to Section 17075.10, if applicable.

(g) For a school district with an enrollment of 2,500 or less, an adjustment in enrollment projections shall not result in a loss of ongoing eligibility to that school district for a period of three years from the date of the approval of eligibility by the board.

(Amended by Stats. 2007, Ch. 691, Sec. 1. Effective January 1, 2008.)



17071.76

(a) Whenever the existing school building capacity in any high school attendance area prevents another high school attendance area from receiving the maximum per-unhoused-pupil grant specified for the school district as a whole, the eligibility may be computed separately for each high school attendance area.

(b) For the purposes of eligibility, a school district may combine two or more adjacent high school attendance areas pursuant to the following conditions:

(1) The funding eligibility is for the construction of a high school, junior high school, or elementary school located or to be located in any of those high school attendance areas.

(2) The high school, junior high school, or elementary school to be constructed is to serve pupils residing in each of those high school attendance areas.

(3) The combined eligibility reflects the eligibility to which each of the high school attendance areas would otherwise be entitled, reflecting the proportion of projected pupil enrollment in the school to be constructed, as calculated under this chapter, from each of those attendance areas.

(c) The board may permit an elementary school district that is located within a high school district to utilize this section to determine eligibility for funding if all of the following conditions apply:

(1) The elementary school district average daily attendance is greater than 20,000 pupils.

(2) The elementary school district maintains at least 37 elementary schools, and the high school district maintains at least 12 high schools.

(3) The elementary school district has geographical boundaries encompassing more than 100 square miles.

(Amended by Stats. 2008, Ch. 723, Sec. 1. Effective January 1, 2009.)






ARTICLE 4 - New Construction Grant Eligibility Determination

17072.10

(a) The board shall determine the maximum total new construction grant eligibility of an applicant by multiplying the number of unhoused pupils calculated pursuant to Article 3 (commencing with Section 17071.75) in each school district with an approved application for new construction, by the per-unhoused-pupil grant as follows:

(1) Five thousand two hundred dollars ($5,200) for elementary school pupils.

(2) Five thousand five hundred dollars ($5,500) for middle school pupils.

(3) Seven thousand two hundred dollars ($7,200) for high school pupils.

(b) The board annually shall adjust the per-unhoused-pupil apportionment to reflect construction cost changes, as set forth in the statewide cost index for class B construction as determined by the board.

(c) Regulations adopted by the board prior to July 1, 2000, that adjust the amounts identified in this section for qualifying individuals with exceptional needs, as defined in Section 56026, as amended after July 1, 2000, in consideration of the recommendations provided pursuant to Section 17072.15, shall continue in effect. An increase made to the per-unhoused-pupil grant amounts set forth in subdivision (a), on or after January 1, 2010, including, but not limited to, those made pursuant to Section 17072.11 on or after January 1, 2010, also shall be made to the per-unhoused-pupil who is a qualifying individual with exceptional needs grant amounts established pursuant to this subdivision. If an increase to the per-unhoused-pupil grant amounts differentiates among the pupil groups based on whether the pupils are elementary, middle, or high school pupils, the Office of Public School Construction shall recommend to the board, within 60 days of that increase, a methodology to adjust the per-unhoused-pupil grant amount for pupils who are qualifying individuals with exceptional needs so that those adjustments appropriately reflect the increases.

(d) The board may establish a single supplemental per-unhoused-pupil grant in addition to the amounts specified in subdivision (a) based on the statewide average marginal difference in costs in instances where a project requires multilevel school facilities due to limited acreage. The application of a school district shall demonstrate that a practical alternative site is not available.

(e) For a school district having an enrollment of 2,500 or less for the prior fiscal year, the board may approve a supplemental apportionment of up to seven thousand five hundred dollars ($7,500) for any new construction project assistance. The amount of the supplemental apportionment authorized pursuant to this subdivision shall be adjusted in 2008 and every year thereafter by an amount equal to the percentage adjustment for class B construction.

(Amended by Stats. 2009, Ch. 349, Sec. 1. Effective January 1, 2010. Section operative January 1, 2008, by its own provisions.)



17072.11

(a) All of the following shall apply on and after July 1, 2006:

(1) The per-unhoused-pupil grant eligibility determined under paragraphs (1) and (2) of subdivision (a) of Section 17072.10 shall be increased by 7 percent.

(2)  The per-unhoused-pupil grant eligibility determined under paragraph (3) of subdivision (a) of Section 17072.10 shall be increased by 4 percent.

(3) The board shall conduct an analysis of the relationship between the per-unhoused-pupil grant eligibility determined under this article and the per-pupil cost of new school construction for elementary, middle, and high school pupils.

(b) On or after January 1, 2008, the board shall increase or decrease the per-unhoused-pupil grant eligibility determined pursuant to subdivision (a) by amounts it deems necessary to cause the grants to correspond to costs of new school construction, provided that the increase in any fiscal year pursuant to this section shall not exceed 6 percent.

(Amended by Stats. 2007, Ch. 730, Sec. 9. Effective January 1, 2008.)



17072.12

(a) In addition to the amount provided in Section 17072.10, the board may provide funding for assistance in site development and acquisition if all of the following are met:

(1) The amount of the site acquisition and development assistance does not exceed 50 percent of the cost of site development to the school district, plus the lesser of the following:

(A) 50 percent of the site cost to the school district.

(B) 50 percent of the appraised value of the site within six months of the time the complete application is submitted.

(2) The school district certifies that there is no alternative available site, or that the district plans to sell an available site in order to use the proceeds of the sale for the purchase of the new site.

(b) Notwithstanding subdivision (a), the board may provide funding for assistance in site development and acquisition to a school district that uses land previously acquired by the school district in an amount equal to 50 percent of the cost of site development to the school district, plus 50 percent of the site’s appraised value at the time the application for site acquisition and development is submitted, provided all of the following are met:

(1) The site was acquired no less than five years prior to the date the application is submitted.

(2) The site had been productively used by the school district as other than a schoolsite for the five years immediately preceding the date the application is submitted.

(3) The board determines that the nonschool function currently taking place on the site must be discontinued or relocated in order to utilize the site as a schoolsite.

(c) A school district that receives assistance pursuant to subdivision (b) shall, within one year after the completion of the project, certify in writing to the board that the nonschool function was in fact relocated as set forth in paragraph (4) of subdivision (b).

(d) Pursuant to subdivision (b), an applicant school district shall include in its application to the board a cost-benefit analysis performed by the school district demonstrating how utilizing existing nonschoolsite district property pursuant to this section would be a more effective method of solving the school district’s pupil housing problems than any other method of funding under this chapter. The board shall review and approve the analysis if the board agrees with the findings and shall consider the analysis and findings in approving the project pursuant to this section.

(Amended by Stats. 2001, Ch. 647, Sec. 1. Effective January 1, 2002.)



17072.13

In addition to the amounts provided pursuant to Sections 17072.10 and 17072.12, the board may provide site acquisition and hazardous materials evaluation and response action funding for proposed new schoolsites as follows:

(a) (1) For 50 percent of the cost of the evaluation of hazardous materials at a site to be acquired by a school district and for 50 percent of the other response action costs of the removal of hazardous waste or solid waste, the removal of hazardous substances, or other response action in connection with hazardous substances at that site. Except as provided in subdivision (b), the funding provided pursuant to this section may not exceed 50 percent of the total evaluation and response action costs, including, but not limited to, the costs of the removal of hazardous waste or solid waste, the removal of hazardous substances, or other response action, as determined by the Department of Toxic Substances Control, in connection with hazardous substances at that site, pursuant to standards adopted by the board.

(2) For projects eligible for funding under this subdivision, the total state share of the site acquisition costs, including evaluation and response action, shall not exceed 50 percent of 11/2 times the appraised value of the uncontaminated site. However, the board may exceed this maximum for projects that demonstrate circumstances of extreme need.

(b) (1) The board may provide funding for up to 100 percent of the cost of the evaluation of hazardous materials at a site to be acquired by a school district eligible for financial hardship assistance pursuant to Article 8 (commencing with Section 17075.10) and for up to 100 percent of the other response action costs for the site. The funding provided pursuant to this subdivision may not exceed 100 percent of the total evaluation and response action costs, including, but not limited to, the costs of the removal of hazardous waste or solid waste, the removal of hazardous substances, or other response action, as determined by the Department of Toxic Substances Control, in connection with hazardous substances at that site, pursuant to standards adopted by the board.

(2) The board may provide funding pursuant to this subdivision only if the State Department of Education certifies that the site is the best available site considering all of the following factors in relation to other available sites:

(A) The total costs of the project, including, but not limited to, costs of evaluation and response action.

(B) The desirability of the site, considering its proximity to pupils and suitability for meeting the educational and safety needs of the school district.

(C) The time required to fully complete the project in relation to the current and projected need for school facilities.

(3) For projects eligible for funding under this subdivision, the total state share of the site acquisition costs, including evaluation and response action, shall not exceed 100 percent of 11/2 times the appraised value of the uncontaminated site. However, the board may exceed this maximum for projects that demonstrate circumstances of extreme need.

(c) A school district with a proposed site that meets the environmental hardship criteria set forth in paragraph (1) may apply to the board for site acquisition, including, but not limited to, evaluation and response action, funding for that site prior to having construction plans for that site approved by the Division of the State Architect and State Department of Education.

(1) A project is eligible for environmental hardship site acquisition funding if both of the following apply:

(A) The preparation and implementation of a response action for the site, to be approved by the Department of Toxic Substances Control pursuant to Section 17213, is estimated by the Department of Toxic Substances Control to take six months or more to complete.

(B) The State Department of Education determines that the site is the best available alternative site.

(2) The initial site-specific reservation pursuant to this subdivision shall be for a period of one year. Extension may be approved in one-year intervals upon demonstration to the State Allocation Board of progress toward acquisition, including, but not limited to, evaluation or response, as the case may be. In the event there is not demonstrable progress, the State Allocation Board shall have the option of rescinding the reservation.

(3) Environmental hardship site acquisition funds approved by the State Allocation Board can be used only for the site identified in the response action approved by the Department of Toxic Substances Control.

(4) The date that the State Allocation Board approves the environmental hardship site acquisition funding will become the State Allocation Board approval date for the project’s construction funding for that site.

(5) A school district may apply to the State Allocation Board for construction funding for the environmental hardship site when the project has received final Division of the State Architect plan approval and final State Department of Education site and plan approval.

(d) The cost incurred by the school districts when complying with any requirement identified in this section are allowable costs for purposes of an applicant under this chapter and may be reimbursed in accordance with this section.

(e) The State Allocation Board shall develop regulations that allow school districts with financial hardship site acquisition, including, but not limited to, evaluation and response action, funding prior to ownership of the site or evidence that the site is in escrow.

(Amended by Stats. 2002, Ch. 935, Sec. 4. Effective January 1, 2003.)



17072.14

Notwithstanding Section 17070.63, the board may allow adjustments to a new construction grant if, as a result of additional requirements imposed by the Department of Toxic Substances Control, the actual amount paid by a school district for allowable costs of hazardous materials evaluation and removal, including associated fees, exceeds the amount of the grant apportionment for those purposes. The combined amount of the initial apportionment for these purposes and the adjustment pursuant to this section may not exceed the amount permitted pursuant to Section 17072.13.

(Added by Stats. 2003, Ch. 570, Sec. 1. Effective January 1, 2004.)



17072.15

In conjunction with the State Department of Education and the Department of Finance, the Legislative Analyst shall review the method of funding the construction and modernization of school facilities for special education pupils and the amount provided per unhoused special education pupil pursuant to Sections 17072.10 and 17074.10. Pursuant to this review, the Legislative Analyst shall recommend modifications to this method that he or she deems to be advisable on or before September 1, 1999.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17072.17

In conjunction with the State Department of Education, the Department of Finance, and the Legislative Analyst, the Department of General Services shall review the method of funding the construction and modernization of school facilities for continuation high school, community day school, county community school, and county community day school, teaching stations pursuant to Sections 17072.10 and 17074.10. Pursuant to this review, the Director of General Services shall, by September 1, 2000, recommend modifications to this method that he or she deems to be advisable.

(Added by Stats. 1999, Ch. 858, Sec. 10. Effective January 1, 2000.)



17072.18

(a) (1) The board may provide evaluation and response action funding for response costs of the removal of hazardous waste or solid waste, the removal of hazardous substances, or other response action in connection with hazardous substances at an existing schoolsite, in the same manner as provided in Section 17072.13.

(2) Funding as set forth in paragraph (1) may be provided to a school district that has not applied for, or received, funds from the board for the acquisition of a new schoolsite, but which has incurred, or will incur, response costs necessary for the development of the existing schoolsite, if the school district is otherwise eligible for funding under this chapter.

(b) A school district may apply for funding pursuant to this section prior to having construction plans for that site approved by the Division of the State Architect or by the State Department of Education if the school district is otherwise eligible for funding under this chapter.

(Amended by Stats. 2002, Ch. 935, Sec. 5. Effective January 1, 2003.)






ARTICLE 5 - New Construction Funding Process

17072.20

(a) An applicant school district that has been determined by the board to meet the eligibility requirements for new construction funding set forth in Article 2 (commencing with Section 17071.10) or Article 3 (commencing with Section 17071.75) may submit at any time a request to the board for a project apportionment for all or a portion of the funding for which the school district is eligible.

(b) The application shall include, but shall not be limited to, the school district’s determination of the amount of state funding that the district is otherwise eligible for relating to site acquisition, site development, new construction, and hardship funding provided pursuant to Article 8 (commencing with Section 17075.10), if any. The amount shall be reduced by the amount of the alternative fee collected pursuant to subdivision (a) of Section 65995.7 of the Government Code if a reimbursement election or agreement pursuant to Section 65995.7 of the Government Code is not in effect.

(c) The board shall verify and adjust, as necessary, and approve the district’s application.

(Amended by Stats. 2002, Ch. 935, Sec. 6. Effective January 1, 2003.)



17072.25

(a) The board shall adopt regulations to develop a mechanism to rank approved applications for new construction funding. This mechanism shall be used to determine the priority of approved applications when either of the following conditions are met:

(1) The total state funds necessary for funding all approved projects pursuant to this chapter exceed the total state funds in the fund for allocation pursuant to this chapter.

(2) The actual amount of unallocated proceeds of state bonds available on or after July 1, 2000, for new construction for the purposes of this chapter is at three hundred million dollars ($300,000,000).

(b) The ranking mechanism shall allocate priority points based upon the percentages of currently and projected unhoused pupils relative to the total population of the applicant district or attendance area and the total number of currently and projected unhoused pupils in an applicant district or attendance area.

(c) The board may award priority points based on other factors that in its judgment result in the most equitable distribution of resources among applicants. The additional factors may not constitute greater than a 10-percent weight in the overall priority ranking.

(d) This section shall apply only to projects funded with the proceeds of state bonds approved by the voters prior to January 1, 2002.

(Amended by Stats. 2002, Ch. 33, Sec. 12. Effective April 29, 2002.)



17072.30

(a) Subject to the availability of funds, and to the determination of priority pursuant to Section 17072.25, if applicable, the board shall apportion funds to an eligible school district only upon the approval of the project by the Department of General Services pursuant to the Field Act, as defined in Section 17281, and certification by the school district that the required 50 percent matching funds from local sources have been expended by the district for the project, or have been deposited in the county fund, or will be expended by the district by the time the project is completed, in an amount at least equal to the proposed apportionment pursuant to this chapter, prior to release of the state funds.

(b) This section is operative January 1, 2008.

(Repealed (in Sec. 6) and added by Stats. 2004, Ch. 894, Sec. 7. Effective January 1, 2005. Section operative January 1, 2008, by its own provisions.)



17072.32

(a) For any project that has received an apportionment pursuant to Section 17072.30, funding shall be released in amounts equal to the amount of the local match upon certification by the school district that the school district has entered into a binding contract for completion of the approved project.

(b) This section is operative January 1, 2008.

(Repealed (in Sec. 8) and added by Stats. 2004, Ch. 894, Sec. 9. Effective January 1, 2005. Section operative January 1, 2008, by its own provisions.)



17072.33

In the case of site acquisition, a district may request that the state’s share of site assistance be provided to the district in amounts equal to the amount of the local match when the district enters escrow for a site included within a project.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17072.35

A grant for new construction may be used for any and all costs necessary to adequately house new pupils in any approved project, and those costs may only include the cost of design, engineering, testing, inspection, plan checking, construction management, site acquisition and development, evaluation and response action costs relating to hazardous substances at a new or existing schoolsite, demolition, construction, acquisition and installation of portable classrooms, landscaping, necessary utility costs, utility connections and other fees, equipment including telecommunication equipment to increase school security, furnishings, and the upgrading of electrical systems or the wiring or cabling of classrooms in order to accommodate educational technology. A grant for new construction may also be used to acquire an existing government or privately owned building, or a privately financed school building, and for the necessary costs of converting the government or privately owned building for public school use. A grant for new construction may also be used for the costs of designs and materials that promote the efficient use of energy and water, the maximum use of natural lighting and indoor air quality, the use of recycled materials and materials that emit a minimum of toxic substances, the use of acoustics conducive to teaching and learning, and other characteristics of high performance schools.

(Amended by Stats. 2006, Ch. 35, Sec. 4. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35, and adoption of Prop. 1D.)






ARTICLE 6 - Modernization Eligibility Determination

17073.10

Each school district that desires to receive an apportionment for modernization under this chapter shall submit an application in a form, and in the number of copies, that the board may require.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17073.15

A school district is eligible to receive an apportionment for the modernization of a permanent school building that is more than 25 years old or a portable classroom that is at least 20 years old. A school district is eligible to receive an additional apportionment for the modernization of a permanent school building every 25 years after the date of the previous apportionment or a portable classroom every 20 years after the previous apportionment.

(Amended by Stats. 2003, Ch. 587, Sec. 1. Effective January 1, 2004.)



17073.20

Funding may be approved for the modernization of any permanent school building that is more than 25 years old, or any portable classroom that is more than 20 years old, as described in Section 17071.30.

(Amended by Stats. 2003, Ch. 587, Sec. 2. Effective January 1, 2004.)



17073.25

(a) Notwithstanding any provision of law to the contrary, the State Department of Education is eligible for modernization grants pursuant to this article for facilities of the California School for the Deaf (Chapter 1 (commencing with Section 59000) of Part 32) and the California School for the Blind (Chapter 2 (commencing with Section 59100) of Part 32).

(b) The department is eligible for per-pupil funding under this article to the same extent and in the same manner as a school district, except that the hardship provisions do not apply. However, notwithstanding the 60 percent maximum funding for modernization projects, as set forth in Section 17074.16, the project shall be funded at 100 percent of the project costs, subject to per-pupil eligibility.

(c) The board shall establish a process specifically tailored to consideration of the unique aspects of applications presented by the department pursuant to this section.

(d) This section applies only to projects for expenditure of the proceeds of state bonds approved by the voters after January 1, 2002.

(Amended by Stats. 2003, Ch. 62, Sec. 35. Effective January 1, 2004.)






ARTICLE 7 - Modernization Apportionment

17074.10

(a) The board shall determine the total funding eligibility of a school district for modernization funding by multiplying the following amounts by each pupil of that grade level housed in school buildings that satisfy the requirements of Section 17073.15:

(1) Two thousand two hundred forty-six dollars ($2,246) for each elementary pupil.

(2) Two thousand three hundred seventy-six dollars ($2,376) for each middle school pupil.

(3) Three thousand one hundred ten dollars ($3,110) for each high school pupil.

(b) The board shall annually adjust the factors set forth in subdivision (a) according to the adjustment for inflation set forth in the statewide cost index for class B construction, as determined by the board.

(c) The board may adopt regulations to be effective until July 1, 2000, that adjust the amounts identified in this section for qualifying individuals with exceptional needs, as defined in Section 56026. The regulations shall be amended after July 1, 2000, in consideration of the recommendations provided pursuant to Section 17072.15.

(d) It is the intent of the Legislature that the amounts provided pursuant to this article for school modernization do not include funding for administrative and overhead costs.

(e) For a school district having an enrollment of 2,500 or less for the prior fiscal year, the board may approve a supplemental apportionment of up to two thousand five hundred dollars ($2,500) for any modernization project assistance. The amount of the supplemental apportionment shall be adjusted in 2001 and every year thereafter by an amount equal to the percentage adjustment for class B construction.

(f) For a portable classroom that is eligible for a second modernization, the board shall require the school district to use the modernization funds to replace the portable classroom and to certify that the existing eligible portable classroom will be removed from any classroom use, unless the school district is able to document that modernizing the portable classroom is a better use of public resources. The capacity and eligibility of the school district shall not be adjusted for replacing a portable classroom pursuant to this subdivision and Section 17073.15.

(Amended by Stats. 2003, Ch. 587, Sec. 3. Effective January 1, 2004.)



17074.15

(a) The board shall release disbursements to school districts with approved applications for modernization, to the extent state funds are available for the state’s 80-percent share, and the school district has provided its 20-percent local match. Subject to the availability of funds, the board shall apportion funds to an eligible school district only upon the approval of the project by the Department of General Services pursuant to the Field Act, as defined in Section 17281, including, but not limited to, a project that complies with the Field Act by complying with Section 17280.5, and evidence that the certification by the school district that the required 20-percent matching funds from local sources have been expended by the district for the project, or have been deposited in the county fund or will be expended by the district by the time of completion of the project, and evidence that the district has entered into a binding contract for the completion of that project. If state funds are insufficient to fund all qualifying school districts, the board shall fund all qualifying school districts in the order in which the application for funding was approved by the board.

(b) This section shall apply only to an application filed on or before April 29, 2002, regardless of the source of state bond funding.

(Amended by Stats. 2002, Ch. 935, Sec. 9. Effective January 1, 2003.)



17074.16

(a) The board shall release disbursements to school districts with approved applications for modernization, to the extent state funds are available for the state’s 60-percent share, and the school district has provided its 40-percent local match. Subject to the availability of funds, the board shall apportion funds to an eligible school district only upon the approval of the project by the Department of General Services pursuant to the Field Act, as defined in Section 17281, including, but not limited to, a project that complies with the Field Act by complying with Section 17280.5, and evidence that the certification by the school district that the required 40-percent matching funds from local sources have been expended by the district for the project, or have been deposited in the county fund or will be expended by the district by the time of completion of the project, and evidence that the district has entered into a binding contract for the completion of that project. If state funds are insufficient to fund all qualifying school districts, the board shall fund all qualifying school districts in the order in which the application for funding was approved by the board.

(b) This section shall apply only to an application that was filed after April 29, 2002.

(Amended by Stats. 2002, Ch. 935, Sec. 10. Effective January 1, 2003.)



17074.20

As a condition for the receipt of funds under this article, a school district shall ensure that all buildings modernized comply with Sections 17212, 17212.5, and 17213.

(Added by Stats. 1998, Ch. 407, Sec. 4. Effective August 27, 1998.)



17074.25

(a) A modernization apportionment may be used for an improvement to extend the useful life of, or to enhance the physical environment of, the school. The improvement may only include the cost of design, engineering, testing, inspection, plan checking, construction management, demolition, construction, the replacement of portable classrooms, necessary utility costs, utility connection and other fees, the purchase and installation of air-conditioning equipment and insulation materials and related costs, furniture and equipment, including telecommunication equipment to increase school security, fire safety improvements, playground safety improvements, the identification, assessment, or abatement of hazardous asbestos, seismic safety improvements, and the upgrading of electrical systems or the wiring or cabling of classrooms in order to accommodate educational technology. A modernization grant may not be used for costs associated with acquisition and development of real property or for routine maintenance and repair.

(b) A modernization apportionment may also be used for the cost of designs and materials that promote the efficient use of energy and water, the maximum use of natural lighting and indoor air quality, the use of recycled materials and materials that emit a minimum of toxic substances, the use of acoustics conducive to teaching and learning, and other characteristics of high-performance schools.

(Amended by Stats. 2011, Ch. 622, Sec. 1. Effective January 1, 2012.)



17074.26

The board shall adopt regulations to adjust the per-pupil amounts set forth in Section 17074.14 for modernization projects for school buildings that are 50 years old or older based upon the higher costs associated with modernizing older buildings.

(Added by Stats. 2002, Ch. 33, Sec. 16. Effective April 29, 2002.)



17074.27

In addition to the uses specified in Section 17074.25, a modernization apportionment may also be used for the control, management, or abatement of lead.

(Added by Stats. 2002, Ch. 1075, Sec. 2. Effective January 1, 2003.)



17074.30

Commencing with applications submitted after January 1, 2004, any school district applying for funding pursuant to this article shall certify that it has considered the potential for the presence of lead-containing materials in the modernization projects and will follow all relevant federal, state, and local standards for the management of any identified lead.

(Added by Stats. 2002, Ch. 1075, Sec. 3. Effective January 1, 2003.)






ARTICLE 7.5 - Automatic Fire Detection, Alarm, and Sprinkler Systems

17074.50

(a) On and after July 1, 2002, all new construction projects submitted to the Division of the State Architect pursuant to this chapter, including, but not limited to, hardship applications, that require the approval of the Department of General Services shall include an automatic fire detection, alarm, and sprinkler system as set forth in Section 17074.52 and approved by the State Fire Marshal. These provisions shall entitle the school district to all applicable reductions in code requirements, as provided in the California Building Standards Code (Title 24 of the California Code of Regulations).

(b) On and after July 1, 2002, all modernization projects that have an estimated total cost in excess of two hundred thousand dollars ($200,000) submitted to the Division of the State Architect pursuant to this chapter, including, but not limited to, hardship applications, that require the approval of the Department of General Services shall include an automatic fire detection and alarm system as set forth in Section 17074.52 and approved by the State Fire Marshal. For a modernization project that is to be completed in more than one phase, the school district may defer installation of the system until the final phase of the modernization project. Solely for purposes of this section, “modernization” means any modification of a permanent structure or construction of a new building on an existing campus.

(c) The Department of General Services shall administer this section based upon the standards adopted by the State Fire Marshal pursuant to Section 17074.52.

(Added by Stats. 2001, Ch. 725, Sec. 2. Effective January 1, 2002.)



17074.52

(a) For modernization projects, the automatic fire detection and alarm system required pursuant to subdivision (b) of Section 17074.50 shall consist of smoke or heat detectors, or a combination thereof, as determined by the State Fire Marshall, installed in the school building. The alarm, upon activation of an initiating device, shall alert all occupants and shall transmit the alarm signal to an approved supervising station.

(b) For new construction projects, the automatic fire detection, alarm, and sprinkler system required pursuant to subdivision (a) of Section 17074.50, shall in addition to compliance with subdivision (a), include an automatic fire sprinkler system installed in the school building including, but not necessarily limited to, attic spaces.

(c) Notwithstanding Section 17074.50 or subdivisions (a) or (b) of this section, for a stand alone portable building, the system required pursuant to this article shall consist of an automatic fire detection and alarm system. For the purposes of this subdivision a “stand alone portable building” means a portable building that is used as a single classroom and that is sited more than 25 feet from any other building, including, but not limited to, any other portable building.

(d) Except as required for automatic fire detectors and waterflow detection devices, manual fire alarm boxes shall not be required throughout the school building.

(e) The entire system shall be installed, tested, and maintained in accordance with the regulations of the State Fire Marshal.

(Added by Stats. 2001, Ch. 725, Sec. 2. Effective January 1, 2002.)



17074.54

(a) A portable building that is sited with the intent that it be at the site for less than three years and is sited upon a temporary foundation in a manner that is designed to permit easy removal, is exempt from Sections 17074.50 and 17074.52 for a period of three years from the date of siting.

(b) After the three-year exemption set forth in subdivision (a), a school district may request an extension of the exemption for an additional period not to exceed three additional years. The board shall grant the request if the school district presents convincing evidence demonstrating to the satisfaction of the board that the extension is necessary.

(c) For purposes of this section, “ portable building” means a classroom building of modular design and construction that meets all of the following criteria:

(1) It is designed and constructed to be relocatable and transportable over public streets.

(2) It is designed and constructed for relocation without detaching the roof or the floor from the building.

(3) It has a floor area of 2,000 square feet or less when measured at the most exterior walls.

(Added by Stats. 2001, Ch. 725, Sec. 2. Effective January 1, 2002.)



17074.56

(a) The State Allocation Board shall adjust the per-pupil grant amount set forth in Section 17072.10 as necessary to accommodate 50 percent of the increased costs due to the automatic fire detection, alarm, and sprinkler system required pursuant to subdivision (a) of Section 17074.50. The board shall adjust the per-pupil grant amount set forth in Section 17074.10 as necessary to accommodate 80 percent of the increased costs due to the automatic fire detection and alarm system required pursuant to subdivision (b) of Section 17074.50. The board shall establish a method to provide up to 100 percent of the increased costs of the automatic fire detection, alarm, and sprinkler, if applicable, systems for school districts which qualify for hardship assistance pursuant to paragraph (1) of subdivision (b) of Section 17075.10.

(b) By July 1, 2003, the board shall review the adequacy of the per-pupil grant adjustments made pursuant to subdivision (a) and shall increase or decrease those adjustments as determined to be necessary.

(c) Any project submitted to the Division of the State Architect on or after September 1, 2001, that includes a qualifying fire detection, alarm, and sprinkler, if applicable, system, and that has not been fully funded prior to July 1, 2002, shall be eligible for grant or eligibility adjustments as set forth in this article.

(Added by Stats. 2001, Ch. 725, Sec. 2. Effective January 1, 2002.)






ARTICLE 8 - Hardship Application

17075.10

(a) A school district may apply for hardship assistance in cases of extraordinary circumstances. Extraordinary circumstances may include, but are not limited to, the need to repair, reconstruct, or replace the most vulnerable school facilities that are identified as a Category 2 building, as defined in the report submitted pursuant to Section 17317, determined by the department to pose an unacceptable risk of injury to its occupants in the event of a seismic event.

(b) A school district applying for hardship state funding under this article shall comply with either paragraph (1) or (2).

(1) Demonstrate both of the following:

(A) That due to extreme financial, disaster-related, or other hardship the school district has unmet need for pupil housing.

(B) That the school district is not financially capable of providing the matching funds otherwise required for state participation, that the district has made all reasonable efforts to impose all levels of local debt capacity and development fees, and that the school district is, therefore, unable to participate in the program pursuant to this chapter except as set forth in this article.

(2) Demonstrate that due to unusual circumstances that are beyond the control of the district, excessive costs need to be incurred in the construction of school facilities. Funds for the purpose of seismic mitigation work or facility replacement pursuant to this section shall be allocated by the board on a 50-percent state share basis from funds reserved for that purpose in any bond approved by the voters after January 1, 2006. If the board determines that the seismic mitigation work of a school building would require funding that is greater than 50 percent of the funds required to construct a new facility, the school district shall be eligible for funding to construct a new facility under this chapter.

(c) The board shall review the increased costs that may be uniquely associated with urban construction and shall adjust the per-pupil grant for new construction or modernization hardship applications as necessary to accommodate those costs. The board shall adopt regulations setting forth the standards, methodology, and a schedule of allowable adjustments, for the urban adjustment factor established pursuant to this subdivision.

(Amended by Stats. 2008, Ch. 179, Sec. 41. Effective January 1, 2009.)



17075.15

(a) From funds available from any bond act for the purpose of funding facilities for school districts with a financial hardship, the board may provide other construction, modernization, or relocation assistance as set forth in this chapter or Chapter 14 (commencing with Section 17085) to the extent that severe circumstances may require, and may adjust or defer the local financial participation, as pupil health and safety considerations require to the extent that bond act funds are provided for this purpose.

(b) The board shall adopt regulations for determining the amount of funding that may be provided to a district, and the eligibility and prioritization of funding, under this article.

(c) The regulations shall define the amount, and sources, of financing that the school district could reasonably provide for school facilities as follows:

(1) Unencumbered funds available in all facility accounts in the school district including, but not limited to, fees on development, redevelopment funds, sale proceeds from surplus property, funds generated by certificates of participation for facility purposes, bond funds, federal grants, and other funds available for school facilities, as the board may determine.

(2) The board may exclude from consideration all funds encumbered for a specific capital outlay purpose, a reasonable amount for interim housing, and other funds that the board may find are not reasonably available for the project.

(d) Further, the regulations shall also specify a method for determining required levels of local effort to obtain matching funds. The regulations shall include consideration of at least all of the following factors:

(1) Whether the school district has passed a bond measure within the two-year period immediately preceding the application for funding under this article, the proceeds of which are substantially available for use in the project to be funded under this chapter, but remains unable to provide the necessary matching share requirement.

(2) Whether the principal amount of the current outstanding bonded indebtedness issued for the purpose of constructing school facilities for the school district and secured by property within the school district or by revenues of, or available to, the school district, which shall include general obligation bonds, Mello-Roos bonds, school facility improvement district bonds, certificates of participation, and other debt instruments issued for the purpose of constructing school facilities for the school district and for which owners of property within the school district or the school district are paying debt service is at least 60 percent of the school district’s total bonding capacity, as determined by the board.

(3) Whether the total bonding capacity, as defined in Section 15102 or 15106, as applicable, is five million dollars ($5,000,000) or less, in which case, the school district shall be deemed eligible for financial hardship.

(4) Whether the application for funding under this article is from a county superintendent of schools.

(5) Whether the school district submits other evidence of substantial local effort acceptable to the board.

(6) The value of any unused local general obligation debt capacity, and developer fees added to the needs analysis to reflect the district’s financial hardship, available for the purposes of school facilities financing.

(Amended by Stats. 2003, Ch. 55, Sec. 1. Effective January 1, 2004.)






ARTICLE 8.5 - Classroom Security Locks

17075.50

(a) On and after July 1, 2011, all new construction projects submitted to the Division of the State Architect pursuant to this chapter shall include locks that allow doors to classrooms and any room with an occupancy of five or more persons to be locked from the inside.

(b) The locks shall conform to the specifications and requirements set forth in Title 24 of the California Code of Regulations.

(c) Doors that are locked from the outside at all times and pupil restrooms are exempt from the requirements of this section.

(Added by Stats. 2010, Ch. 430, Sec. 2. Effective January 1, 2011.)






ARTICLE 9 - Program Accountability

17076.10

(a) A school district that has received any funds pursuant to this chapter shall submit a summary report of expenditure of state funds and of district matching funds annually until all state funds and district matching funds are expended, and shall then submit a final report to the board. The board may require an audit of these reports or other district records to ensure that all funds received pursuant to this chapter are expended in accordance with program requirements.

(b) If the board finds that a participating school district has made no substantial progress towards increasing its pupil capacity or modernizing its facilities within 18 months of the receipt of any funding pursuant to this chapter, the board shall rescind the apportionment in an amount equal to the unexpended funds.

(c) (1) If the board, after the review of expenditures or audit has been conducted pursuant to subdivision (a), determines that a school district failed to expend funds in accordance with this chapter, the department shall notify the school district of the amount that must be repaid to the 1998 State School Facilities Fund, the 2002 State School Facilities Fund, or the 2004 State School Facilities Fund, as the case may be, within 60 days. If the school district fails to make the required payment within 60 days, the department shall notify the Controller and the school district in writing, and the Controller shall deduct an amount equal to the amount received by the school district under this subdivision, from the school district’s next principal apportionment or apportionments of state funds to the school district, other than basic aid apportionments required by Section 6 of Article IX of the California Constitution. Any amounts obtained by the Controller shall be deposited into the 1998 State School Facilities Fund, the 2002 State School Facilities Fund, or the 2004 State School Facilities Fund, as appropriate.

(2) Notwithstanding paragraph (1), if the board determines that repayment of the full liability within 60 days after the board action would constitute a severe financial hardship, as defined by the board, for the school district, the board shall approve a plan of equal annual payments over a period of up to five years. The plan shall include interest on each year’s outstanding balance at the rate earned on the state’s Pooled Money Investment Account during that year. The Controller shall withhold amounts, other than basic aid apportionments required by Section 6 of Article IX of the California Constitution, pursuant to the plan.

(d) If a school district has received an apportionment, but has not met the criteria to have funds released pursuant to Section 17072.32 or 17074.15 within a period established by the board, but not to exceed 18 months, the board shall rescind the apportionment and deny the district’s application.

(Amended by Stats. 2006, Ch. 704, Sec. 5. Effective January 1, 2007.)



17076.11

Any school district using funds allocated pursuant to this chapter for the construction or modernization of a school building, shall have a participation goal of at least 3 percent, per year, of the overall dollar amount expended each year by the school district, for disabled veteran business enterprises.

(Added by Stats. 1999, Ch. 133, Sec. 1. Effective January 1, 2000.)






ARTICLE 10 - School Project Safety Components

17077.10

(a) It is a goal of the Legislature to eventually enhance pupil safety by equipping all elementary and secondary school classrooms with a telephone hook connected to a public switched network.

(b) The Legislature finds and declares that as of 1999, there are approximately 205,000 classrooms in California’s elementary and secondary schools and only a small, undetermined percentage of these classrooms have telephones. The Legislature finds and declares that in order to protect the safety of pupils, schools should be integrated into local emergency, information, and interagency health and safety, networks with up-to-date telecommunications systems. Connection to these systems would also facilitate community and parent interaction with teachers and schools, and thereby further enhance pupil safety.

(c) “School building” as used in this section means and includes any building used, or designed to be used, for elementary or secondary school purposes and constructed, reconstructed, altered, or added to, by the state or by any city or city and county, or by any political subdivision, or by any school district of any kind within the state, or by any regional occupational center or program, established by or authorized to act by any agreement under joint exercise of power, or by the United States government, or any agency thereof. This definition includes any fabrication, construction, or alteration of a relocatable school building.

(d) Commencing with applications submitted on or after January 1, 2000, any school district applying for funding pursuant to this chapter shall include in its plans and specifications for the construction or fabrication of a new or modernized school building, that includes the construction or fabrication of new or modernized classrooms, a hard-wired connection to a public switched telephone network in each new or modernized classroom. However, a school district may meet this requirement by utilizing wireless technology equal to a hard-wired connection to a public switched telephone network.

(Added by Stats. 1999, Ch. 709, Sec. 1. Effective January 1, 2000.)






ARTICLE 10.5 - Energy Efficiency

17077.30

(a) As part of the requirements for submission of an application to the State Allocation Board for funding pursuant to this chapter for any new construction or modernization project, the applicant school district may, at the time of submission of the final drawings to the Division of the State Architect, certify that an energy analysis and report has been prepared that sets forth the utility savings that would be generated if the facilities were designed, constructed, and equipped, with the energy efficiency and renewable technologies that would make the facilities exceed the minimum building energy-efficiency standards mandated for new public buildings pursuant to the latest edition of the California Building Standards Code through the use of energy efficiency and renewable energy technologies.

(b) The energy analysis and report shall include a verifiable life-cycle cost analysis for each proposed energy conservation measure and renewable energy that may include, but need not be limited to, photovoltaic parking lot and security lighting, and solar swimming pool and domestic water heating, showing a return on investment of less than 15 years.

(c) The cost of the energy analyses and reports shall not exceed:

(1) Seven thousand five hundred dollars ($7,500) per project for elementary schools.

(2) Ten thousand dollars ($10,000) per project for middle schools.

(3) Fifteen thousand dollars ($15,000) per project for high schools.

(d) An applicant school district may count the following funds or expenditures toward meeting the local matching funds requirement under this chapter:

(1) The amount from any local sources actually expended on the project by the applicant school district for an energy audit.

(2) The amount actually applied to the project from any incentive, grant, or rebate, received by the applicant school district from a program funded pursuant to Section 381 of the Public Utilities Code.

(Added by renumbering Section 17077.10 (as added by Stats. 1999, Ch. 981) by Stats. 2002, Ch. 33, Sec. 21. Effective April 29, 2002.)



17077.35

(a) An applicant school district may include plan design and other project components that seek school facility energy efficiency approaching the ultimate goal of school facility energy self-sufficiency, and may seek a grant adjustment for the state’s share of the increased costs associated with those components.

(b) Energy efficiency components that are eligible for inclusion into a project pursuant to this section include, but are not limited to, conservation, load reduction technologies, peakload shifting, solar water heating technologies as described in subparagraph (A) of paragraph (2) of subdivision (b) of Section 25619 of the Public Resources Code and as rated and certified by the Solar Rating and Certification Corporation, the use of ground source temperatures for heating and cooling, photovoltaics, and technologies that meet the emerging technology eligibility criteria established by the State Energy Resources Conservation and Development Commission pursuant to Section 383.5 of the Public Utilities Code. A project that received funding from the renewable energy program administered by the State Energy Resources Conservation and Development Commission is not eligible for a grant adjustment under this section.

(c) In order to be eligible for the grant adjustment pursuant to this section, the building proposed for the project, including the energy-efficiency and renewable energy measures utilized pursuant to this section, shall exceed the nonresidential building energy-efficiency standards specified in Part 6 (commencing with Section 100) of Title 24 of the California Code of Regulations by an amount not less than 15 percent for new construction projects and not less than 10 percent for modernization projects, and shall be shown to provide sufficient energy savings to return the cost of the initial investment in the project over a period not to exceed seven years. The applicant shall certify that the cost for the project exceeds the amount of funding otherwise available to the applicant under this chapter.

(d) The board shall provide an applicant for a new construction or modernization project with a grant adjustment to provide an increase not to exceed 5 percent of its state grants authorized by Sections 17072.10 and 17074.10 for the state’s share of costs associated with design and other plan components related to school facility energy efficiency as set forth in this article.

(Added by Stats. 2002, Ch. 33, Sec. 22. Effective April 29, 2002.)






ARTICLE 10.6 - Joint-Use Facilities

17077.40

(a) With funds made available for the purposes of this article, the board may provide a grant to fund joint-use projects to construct facilities on kindergarten to grade 12, inclusive, schoolsites.

(b) A school district may apply to the board for funding under this article for a project that meets any of the following criteria:

(1) The joint-use project is part of an application for new construction funding under this chapter, and will increase the size or extra cost associated with the joint use of the proposed multipurpose room, gymnasium, child care facility, library, or teacher education facility beyond that necessary for school use.

(2) The joint-use project proposes to either reconfigure existing school buildings or construct new school buildings, or both, to provide for a multipurpose room, a gymnasium, a library, a child care facility, or a teacher education facility and the project will be located at a school that does not have the type of facility for which funds are requested or the existing facility is inadequate.

(3) The joint-use project proposes to either reconfigure existing school buildings or construct new school buildings, or both, to provide for facilities to improve pupil academic achievement, and the plans for the facility were accepted for review and approval by the department prior to January 1, 2004.

(Amended by Stats. 2003, Ch. 587, Sec. 4. Effective January 1, 2004.)



17077.42

In order to be approved for a grant under this article, the applicant district shall demonstrate that it has complied with all of the following:

(a) The school district has entered into a joint-use agreement with a governmental agency, public community college, public college or public university, or a nonprofit organization approved by the board.

(b) The joint-use agreement specifies the method of sharing capital and operating costs, specifies relative responsibilities for the operation and staffing of the facility, and specifies the manner in which the safety of the pupils will be ensured.

(c) The joint-use agreement specifies the amount of the contribution to be made by the school district and the joint-use partner toward the 50-percent local share of eligible project costs. The contribution made by a joint-use partner shall be no less than 25 percent of eligible project costs, unless the school district has passed a local bond which specifies that proceeds of sale of the bonds are to be used for the joint-use project, in which case the school district may opt to provide up to the full 50-percent local share of eligible costs.

(d) The school district demonstrates that the facility will be used to the maximum extent possible for both school and community purposes, or both school and higher education purposes, as applicable.

(e) (1) The project application qualifies for funding under paragraph (1) of subdivision (b) of Section 17077.40 and the school district has received all approvals necessary for apportionment under this chapter.

(2) The project qualifies for funding under paragraph (2) or (3) of subdivision (b) of Section 17077.40 and the school district has completed preliminary plans for the project and has received State Department of Education approval of the plans.

(Amended by Stats. 2007, Ch. 130, Sec. 52. Effective January 1, 2008.)



17077.45

(a) The board shall establish standards for determining the amount of the supplemental grant funding to be made available for each project under this article.

(1) For a project application qualifying for funding under paragraph (1) of subdivision (b) of Section 17077.40, the supplemental grant shall be in the form of an adjustment to the per-pupil eligibility of the project. This per-pupil eligibility adjustment shall be calculated to cover costs associated with the project that are uniquely related to the joint-use nature of the project, including, but not limited to, any increased costs associated with planning the joint-use aspect of the project.

(2) For a project application qualifying under paragraph (2) or (3) of subdivision (b) of Section 17077.40, the supplemental grant may be provided without regard to the existence of per-pupil eligibility pursuant to this chapter, and may be expressed on a per-square-foot cost basis, on a per-pupil cost basis, or on a per-project cost basis.

(b) Notwithstanding any other provision of this chapter, project costs may exceed the board’s standards established pursuant to subdivision (a) only if the excess is paid completely by local or joint-use partner sources.

(c) On July 1 of each year the board shall apportion to qualifying applicant school districts those funds that it determines are available for the purpose of this article. The board shall not release funds to a qualifying applicant until the project plans have received all approval required pursuant to this chapter, including, but not limited to, the approval of the Division of the State Architect. If the project does not receive all necessary plan approvals within one year of the date of the apportionment, the board shall rescind the apportionment.

(d) If the total funding for the purposes of this article is not sufficient to fund all of the joint-use projects for funding under this article, the board shall first fund projects eligible under paragraphs (1), (2), and (3) of subdivision (b) of Section 17077.40 in that order. The board may establish other priority standards within that order, as necessary.

(e) Except as expressly provided in this article, projects funded pursuant to this article shall comply with all other requirements of this chapter, except for Article 11 (commencing with Section 17078.10), which shall apply only to projects under this article if they also qualify for funding under Article 11 (commencing with Section 17078.10).

(Amended by Stats. 2004, Ch. 183, Sec. 56. Effective January 1, 2005.)






ARTICLE 11 - Critically Overcrowded School Facilities

17078.10

(a) There is hereby established the Critically Overcrowded School Facilities Program to be administered by the board.

(b) For the purposes of this article, “preliminary application” means an application for a preliminary apportionment pursuant to this article.

(c) For the purposes of this article, “preliminary apportionment” means an apportionment made for eligible applicants with critically overcrowded schools in advance of full compliance with all of the application requirements otherwise required for an apportionment pursuant to this chapter.

(d) For the purposes of this article, “final apportionment” has the same meaning as “apportionment” as set forth in subdivision (a) of Section 17070.15.

(e) There is hereby established the 2002 Critically Overcrowded School Facilities Account within the 2002 State School Facilities Fund, and the 2004 Critically Overcrowded School Facilities Account within the 2004 State School Facilities Fund, for the purposes of this article. Funds reserved for the purposes of this article shall be placed in those accounts, as appropriate, and shall be available exclusively for projects eligible under this article until the funds are made available for other purposes of this chapter pursuant to Section 17078.30.

(Added by Stats. 2002, Ch. 33, Sec. 24. Effective April 29, 2002.)



17078.15

(b) This article shall apply only to a project that is otherwise eligible under this chapter and that meets both of the following criteria:

(1) The project meets the criteria set forth in Section 17078.18.

(2) The project is to be funded from the proceeds of state bonds approved by the voters at the November 5, 2002, statewide general election, or the 2004 direct primary election or the 2004 statewide general election, as the case may be, that were expressly reserved in the bond act or acts for the purposes set forth in this article.

(c) The state share of project costs and the state per-unhoused-pupil new construction apportionments for programs eligible under this article shall be equal to the share and amounts otherwise provided by the board pursuant to this chapter, including, but not limited to, any applicable adjustments or supplements otherwise authorized pursuant to this chapter.

(d) A school district that elects to utilize per-unhoused-pupil eligibility pursuant to this chapter to support a project pursuant to this article, shall not simultaneously utilize that same eligibility to support any other application pursuant to this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 24. Effective April 29, 2002.)



17078.18

Projects funded under this article shall meet all of the following criteria:

(a) The project is a new construction project to build new pupil capacity to relieve overcrowding.

(b) The proposed school facility shall be located in the proposed general location, as set forth in Section 17078.22, of the school or schools that have the conditions and pupils that establish the eligibility pursuant to this article as set forth in subdivision (c).

(c) At least 75 percent of the projected pupil occupancy of the project facilities shall come from a source school or source schools that have a site pupil population density greater than 115 pupils per acre in grades kindergarten to six, inclusive, or a site pupil population density greater than 90 pupils per acre in grades seven to 12, inclusive, as determined by the Superintendent of Public Instruction using enrollment data from the California Basic Educational Data System for the 2001–02 school year. For source schools with grades that include a combination of kindergarten to six, inclusive, and seven to 12, inclusive, the controlling source schoolsite pupil population density shall be the one applicable to the grade levels in which the majority of the pupils are enrolled at the source school.

(Added by Stats. 2002, Ch. 33, Sec. 24. Effective April 29, 2002.)



17078.20

(a) The board shall disseminate information to school districts regarding the availability of funding pursuant to this article and the appropriate deadlines for applications.

(b) Applicants for funding pursuant to this article shall submit preliminary applications to the board.

(c) The preliminary applications shall be submitted by May 1, 2003, for projects to be funded with the proceeds of bonds approved by the voters at the November 5, 2002, statewide general election.

(d) Preliminary applications shall be accepted by the board during the period between 60 days before and 120 days after, the 2004 direct primary election, or the 2004 statewide general election, as appropriate for projects to be funded with the proceeds of bonds approved by the voters at the 2004 direct primary election, or the 2004 statewide general election, as appropriate.

(e) If funds are insufficient to fully fund all of the preliminary applicants, the board shall apportion first to those projects that would house pupils from source schools with the highest pupil density levels relative to the State Department of Education standards.

(Amended by Stats. 2002, Ch. 935, Sec. 12. Effective January 1, 2003.)



17078.22

(a) The preliminary applications shall do all of the following:

(1) Establish per-unhoused-pupil eligibility as set forth in Article 3 (commencing with Section 17071.75).

(2) Identify the unhoused pupil population that the proposed project will serve by determining the number of pupils to be served and the likely source school or schools from which the pupils population will be drawn.

(3) Identify the proposed general location of the needed new facilities pursuant to any of the following:

(A) Within that portion of the attendance area from which one or more elementary schools that would be a source of the per-pupil eligibility for the proposed facility draws its enrollment, or within a one-mile radius of a source school, or within a one-mile radius of any one of the source schools if there are more than one, whichever is greater.

(B) Within the attendance area of a high school, middle school, or junior high school that would be a source of the per-pupil eligibility for the proposed facility or within a three-mile radius of a source school, or within a three-mile radius of any one of the source schools if there are more than one, whichever is greater.

(4) Estimate the total facility cost on a per-pupil basis and estimate the total site acquisition and development costs pursuant to the regulations adopted pursuant to subdivision (c) of Section 17078.24.

(b) The State Department of Education may grant a variance from the distance maximums set forth in paragraph (3) of subdivision (a) if the school district demonstrates to the satisfaction of the department that the variance is necessary in order to adequately provide facilities for the identified source school pupils.

(Added by Stats. 2002, Ch. 33, Sec. 24. Effective April 29, 2002.)



17078.24

(a) On the basis of the preliminary application and upon confirmation by the board of the applicant’s eligibility, the board shall in a timely manner make a preliminary apportionment for applicants under this article exclusively from funds reserved expressly for the purposes of this article.

(b) Preliminary apportionments for site development and acquisition included in the preliminary application pursuant to subdivision (a) of Section 17078.22 shall be based either on the preliminary appraisal, if available, or on the median costs of appropriately sized parcels within the qualifying area, as determined by the board.

(c) Preliminary apportionments shall include the total estimated state costs of the project, including, but not limited to, site acquisition and development costs related to evaluations and elimination of hazardous materials, an inflation factor, any applicable excess cost allowances, and hardship costs, if any. The board shall adopt regulations establishing standards and methods for setting these costs and for making related estimates.

(Added by Stats. 2002, Ch. 33, Sec. 24. Effective April 29, 2002.)



17078.25

(a) Within the maximum time period set forth in Section 17078.30, the applicant shall have a period of up to four years from the date of the preliminary apportionment in which to complete the application for final apportionment.

(b) The applicant may request a single one-year extension of the period set forth in subdivision (a). The board shall grant the request for the single one-year extension if it determines that the applicant has made substantial progress towards completing the requirements for filing an application for final apportionment. The board may grant only one one-year extension for the project and may only grant the extension if granting the extension would not, in total, cause the project to exceed the maximum time period set forth in Section 17078.30.

(c) The board shall adopt regulations setting forth standards for determining the existence of substantial progress within the meaning of subdivision (b).

(d) The governing board of a school district shall report annually to the State Allocation Board regarding the progress made toward completing the requirements for filing an application for final apportionment, and shall annually hold, at a regularly scheduled meeting of the governing board, a public hearing pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code) to discuss, and to receive public comment regarding, the report.

(e) In its first annual report the governing board of the school district shall certify that the State Department of Education has determined in writing that there is at least one approvable site within the proposed general location of the proposed facility identified pursuant to paragraph (3) of subdivision (a) of Section 17078.22, or within the variance location authorized pursuant to subdivision (b) of Section 17078.22.

(f) If the applicant for the one-year extension pursuant to subdivision (b) has not made substantial progress to complete the application process within the allotted time period, the preliminary apportionment shall be rescinded and shall be utilized by the board for funding of other projects that have received a preliminary apportionment pursuant to this article, or at the expiration of the maximum time allowed pursuant to Section 17078.30, the board shall use the funds for any other new construction purpose of this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 24. Effective April 29, 2002.)



17078.27

(a) Upon completion of the preliminary process authorized pursuant to this article, and when a preliminary applicant has complied with the conditions set forth in this chapter for a final apportionment, including, but not limited to, Section 17070.50, the board shall adjust the preliminary apportionment as set forth in subdivision (b) and as necessary to reflect the current eligible grant amounts for final apportionments pursuant to this chapter consistent with regulations adopted pursuant to subdivision (c) of Section 17078.24. The board shall then convert the adjusted preliminary apportionment to a final apportionment and proceed to completion of the project in the same manner as for any project funded under provisions of this chapter other than this article.

(b) The board may adjust for cost increases only if uncommitted funds reserved expressly for the purposes of this article remain available for those purposes.

(c) For purposes of calculating enrollment to determine eligibility for a final apportionment for a project funded from the Kindergarten-University Public Education Facilities Bond Act of 2002, as set forth in Part 68.1 (commencing with Section 100600), and the Kindergarten-University Public Education Facilities Bond Act of 2004, as set forth in Part 68.2 (commencing with Section 100800), an applicant may use one of the following methods as an alternative to the method provided in subdivision (a) of Section 17071.75:

(1) The current year enrollment as recorded on the cohort survival enrollment projection system described in subdivision (a) of Section 17071.75, for the year in which the application for the final apportionment is submitted.

(2) (A) If eligibility for the preliminary apportionment was calculated pursuant to Section 17071.76, the current year or five-year projected enrollment as recorded on a cohort survival enrollment projection system, developed and approved by the board, that uses pupil residence in the high school attendance area, for the year in which the application for the final apportionment is submitted.

(B) A school district that uses the method described in this paragraph to calculate enrollment shall also use this method to calculate enrollment for all applications it submits for final apportionments for projects for which preliminary apportionments were approved from the same bond authorization.

(Amended by Stats. 2005, Ch. 710, Sec. 2. Effective January 1, 2006.)



17078.30

(a) (1) A portion of the funds reserved for the purposes set forth in this article from the proceeds of state bonds approved by the voters at the November 5, 2002, statewide general election that are not included in a preliminary apportionment for an application that is received by the deadline specified in subdivision (c) of Section 17078.20 shall thereafter be available to the board for apportionment for any new construction purpose under any other article of this chapter.

(2) The amount of funds that shall be made available to the board for purposes other than this article, pursuant to this subdivision, shall be calculated as follows:

(A) Add the total amount preliminarily apportioned to 15 percent of that amount.

(B) Take the number calculated pursuant to subparagraph (A) and subtract that number from the amount originally reserved for the purposes of this article.

(C) The number calculated pursuant to subparagraph (B) shall thereafter be available to the board for any new construction purpose under any other article of this chapter.

(3) All funds reserved for the purposes set forth in this article from the proceeds of state bonds approved by the voters at the November 5, 2002, statewide general election pursuant to a preliminary apportionment that are not included within a final apportionment within the timeframes permitted by Section 17078.25 shall thereafter be available to the board for apportionment for any new construction purpose under any other article of this chapter.

(b) (1) A portion of the funds reserved for the purposes set forth in this article from the proceeds of state bonds approved by the voters at the 2004 direct primary election, or the 2004 statewide general election, as appropriate, that are not included in a preliminary apportionment for an application that is received by the deadline specified in subdivision (d) of Section 17078.20 shall thereafter be available to the board for apportionment for any new construction purpose under any other article of this chapter.

(2) The amount of funds that shall be made available to the board for purposes other than this article, pursuant to this subdivision, shall be calculated as follows:

(A) Add the total amount preliminarily apportioned to 15 percent of that amount.

(B) Take the number calculated pursuant to subparagraph (A) and subtract that number from the amount originally reserved for the purposes of this article.

(C) The number calculated pursuant to subparagraph (B) shall thereafter be available to the board for any new construction purpose under any other article of this chapter.

(3) All funds reserved for the purposes set forth in this article from the proceeds of state bonds approved by the voters at the 2004 direct primary election, or the 2004 statewide general election, as appropriate, pursuant to a preliminary apportionment that are not included within a final apportionment within the timeframes permitted by Section 17078.25 shall thereafter be available to the board for apportionment for any new construction purpose under any other article of this chapter.

(Amended by Stats. 2002, Ch. 935, Sec. 13. Effective January 1, 2003.)






ARTICLE 12 - Charter Schools

17078.52

(a) There is hereby established the Charter Schools Facilities Program to provide funding to qualifying entities for the purpose of establishing school facilities for charter school pupils.

(b) (1) The 2002 Charter School Facilities Account is hereby established within the 2002 State School Facilities Fund established pursuant to subdivision (b) of Section 17070.40. The proceeds of bonds, as set forth in subparagraph (A) of paragraph (1) of subdivision (a) of Section 100620, shall be deposited into the 2002 Charter School Facilities Account for the purposes of this article. Notwithstanding Section 13340 of the Government Code, funds deposited into the account are hereby continuously appropriated for the purposes of this article.

(2) The 2004 Charter School Facilities Account is hereby established within the 2004 State School Facilities Fund established pursuant to subdivision (c) of Section 17070.40. The proceeds of bonds, as set forth in subparagraph (A) of paragraph (1) of subdivision (a) of Section 100820, if approved by the voters, shall be deposited into the 2004 Charter School Facilities Account for the purposes of this article. Notwithstanding Section 13340 of the Government Code, funds deposited into the account are hereby continuously appropriated for the purposes of this article.

(3) The 2006 Charter School Facilities Account is hereby established within the 2006 State School Facilities Fund established pursuant to subdivision (d) of Section 17070.40. The proceeds of bonds, as set forth in paragraph (2) of subdivision (a) of Section 101012, if approved by the voters, shall be deposited into the 2006 Charter School Facilities Account for the purposes of this article. Notwithstanding Section 13340 of the Government Code, funds deposited into the account are hereby continuously appropriated for the purposes of this article.

(c) As used in this article, the following terms have the following meanings:

(1) “Authority” means the California School Finance Authority established pursuant to Section 17172.

(2) “Account” means the pertinent account established under subdivision (b).

(3) “Preliminary apportionment” means an apportionment made for eligible applicants under this article in advance of full compliance with all of the application requirements otherwise required for an apportionment pursuant to this chapter. The process for making preliminary apportionments under this article shall be substantially identical to the process established for critically overcrowded schools pursuant to Sections 17078.22 to 17078.30, inclusive.

(4) “Financially sound” means a charter school that has demonstrated, over a period of time determined by the authority, but not less than 24 months immediately preceding the submission of the application, that it has operated as a financially capable concern in California, as measured by criteria established by the authority. A charter school that cannot demonstrate that it has been a financially capable concern for at least 24 months immediately preceding the submission of the application, due solely to not having operated as a charter school for at least 24 months, may meet this 24-month requirement if the charter school is managed by staff who have at least 24 months of documented experience, as measured by criteria established by the authority and the charter school has an educational plan, financial resources, facilities expertise, management expertise, and has been a financially capable concern for at least 24 months, as established by the authority.

(d) The board shall, from time to time, transfer funds within the account to the California School Finance Authority Fund for the purposes of this article pursuant to the request of the authority as set forth in this article.

(Amended by Stats. 2006, Ch. 35, Sec. 6. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35, and adoption of Prop. 1D.)



17078.53

(a) The initial preliminary applications for projects to be funded pursuant to this article shall be submitted to the board by March 31, 2003. Thereafter, the board may establish subsequent application periods as needed.

(b) Preliminary applications may be submitted by eligible applicants as set forth in this article by either of the following:

(1) A school district on behalf of a charter school that is physically located within the geographical jurisdiction of the school district.

(2) A charter school on its own behalf if the charter school has notified both the superintendent and the governing board of the school district in which it is physically located of its intent to do so in writing at least 30 days prior to submission of the preliminary application.

(c) A preliminary application shall demonstrate either of the following:

(1) That a charter petition for the school for which the application is submitted has been granted by the appropriate chartering entity prior to the application deadline determined by the board.

(2) That an already existing charter has been amended to include the school for which the application is submitted and approved by the appropriate chartering entity prior to the deadline determined by the board.

(d) A preliminary application shall include either of the following:

(1) For a preliminary application submitted pursuant to paragraph (1) of subdivision (b), the number of unhoused pupils determined pursuant to Article 3 (commencing with Section 17071.75) that will be housed by the project for which the preliminary application has been submitted.

(2) For a preliminary application submitted pursuant to paragraph (2) of subdivision (b), a certification from the governing board of the district within which the charter school is physically located of the number of unhoused pupils for that district determined pursuant to Article 3 (commencing with Section 17071.75) that will be housed by the project for which the preliminary application has been submitted.

(e) Prior to submitting a preliminary application, the school district and charter school shall consider existing school district facilities in accordance with Section 47614.

(f) The board, after consideration of the recommendations of the authority regarding whether a charter school is financially sound, shall approve the preliminary application and shall make the preliminary apportionment for funding pursuant to this article.

(g) (1) The board shall establish a process to ensure that pupil attendance in a charter school that is physically located within the geographical jurisdiction of a school district is counted as per-pupil eligibility for that school district and to ensure that the same per-pupil attendance is not so counted for any other school district or other applicant under this chapter.

(2) (A) Except as provided pursuant to subparagraph (B) and notwithstanding subdivision (b) of Section 17071.75, the number of pupils for which facilities are provided under this article shall not be included in the sum determined under subdivision (b) of Section 17071.75.

(B) The number of unhoused pupils determined pursuant to subdivision (d) that will be housed by the project for which a preliminary application has been submitted shall be included in the sum determined under subdivision (b) of Section 17071.75.

(h) The board shall establish a process to be used for release of funds for approved projects pursuant to this article. Notwithstanding Section 17072.30, the board may provide for the release of planning and site acquisition funds prior to the approval of the project by the Department of General Services pursuant to the Field Act, as defined in Section 17281.

(Amended by Stats. 2007, Ch. 130, Sec. 53. Effective January 1, 2008.)



17078.54

(a) An eligible project under this article shall include funding, as permitted by this chapter, for new construction or rehabilitation of a school facility for charter school pupils, as set forth in this article. A project may include, but is not limited to, the cost of retrofitting an existing building for charter school purposes, purchasing a building, or retrofitting a building that has been purchased by the charter school, if those costs have not been previously funded under this chapter, but may not exceed the amounts set forth in subdivision (b). Existing school buildings made available by a school district that will be rehabilitated for the purposes of this article are not subject to Article 6 (commencing with Section 17073.10). An allocation of funds shall not be made for a school facility that is less than 15 years old.

(b) The maximum amount of the funding pursuant to this article shall be determined by calculating the charter school’s per-pupil grant amount plus other allowable costs as set forth in this chapter. Funding shall be provided by the authority for new facility construction or rehabilitation as set forth in Section 17078.58.

(c) To be funded under this article, a project shall comply with all of the following:

(1) It shall meet all the requirements regarding public school construction, plan approvals, toxic substance review, site selection, and site approval, as would any noncharter school project of a school district under this chapter, including, but not limited to, regulations adopted by the State Architect pursuant to Section 17280.5 relating to the retrofitting of existing buildings, as applicable.

(2) Notwithstanding any provision of law to the contrary, including, but not limited to paragraph (1), the board, after consulting with the relevant regulatory agencies, shall, to the extent feasible, adopt regulations establishing a process for projects to be subject to a streamlined method for obtaining regulatory approvals for all requirements described in paragraph (1), except for the requirements of the Field Act as defined in Section 17281 which shall be complied with in the same manner as any other project under this chapter.

(3) The board shall fund only new construction to be physically located within the geographical jurisdiction of a school district.

(d) Facilities funded pursuant to this article shall have a 50 percent local share matching obligation that may be paid by the applicant through lease payments in lieu of the matching share, or as otherwise set forth in this article, including, but not limited to, Section 17078.58.

(e) The authority may charge its administrative costs against the respective 2002, 2004, or 2006 Charter School Facilities Account, which shall be subject to the approval of the Department of Finance and which may not exceed 2.5 percent of the account.

(Amended by Stats. 2006, Ch. 35, Sec. 8. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35, and adoption of Prop. 1D.)



17078.56

(a) The board, in consultation with the authority, shall approve projects pursuant to this article as otherwise set forth in this chapter, and shall make preliminary apportionments only to financially sound applicants in accordance with all of the following criteria:

(1) The board shall seek to ensure that, when considered as a whole, the applications approved pursuant to this article are fairly representative of the various geographical regions of the state.

(2) The board shall seek to ensure that, when considered as a whole, the applications approved pursuant to this article are fairly representative of urban, rural, and suburban regions of the state.

(3) The board shall seek to ensure that, when considered as a whole, the applications approved pursuant to this article are fairly representative of large, medium, and small charter schools throughout the state.

(4) The board shall seek to ensure that, when considered as a whole, the applications approved pursuant to this article are fairly representative of the various grade levels of pupils served by charter school applicants throughout the state.

(b) While ensuring that the requirements of subdivision (a) are met when considering all approved projects under this article as a whole, the board shall, within each factor of the criteria set forth in subdivision (a), give a preference to charter schools in overcrowded school districts, charter schools in low-income areas, charter schools operated by not-for-profit entities, and charter schools that utilize existing school district facilities.

(Amended by Stats. 2006, Ch. 35, Sec. 9. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35, and adoption of Prop. 1D.)



17078.57

(a) The authority, in consultation with the board, shall adopt regulations establishing uniform terms and conditions that shall apply equally to all projects for funding in accordance with Section 17078.58, including, but not limited to, all of the following:

(1) The process for determining the manner in which the applicant will pay its local matching share, including the method for determining lease payments to be made in lieu of the local matching share. The regulations shall comply with all of the following criteria:

(A) The payment process set forth in Section 17199.4 may be used.

(B) The payment process shall permit lump-sum local matching payments and shall permit establishment of a schedule for lease payments to be made in lieu of the local matching share.

(C) The lease payment schedule shall be calculated by amortizing one-half of the total approved project costs, minus lump-sum payments, over the entire payment period as set forth in Section 17078.58.

(D) The payment schedule for payments in lieu of the local matching funds pursuant to this section shall be based upon payment, within a reasonable period of time not to exceed a 30-year period, of one-half of the total eligible project costs, and shall be calculated in a manner that is designed to result in full payment of that portion, together with interest thereon at a rate set by the authority. The interest rate shall be set using the lower of the following:

(i)  The rate paid on moneys in the Pooled Money Investment Account as of the date of disbursement of the funding.

(ii) A rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, and the interest rate shall be computed according to the true interest cost method.

(E) Notwithstanding subparagraph (D), the authority shall not set the interest rate on a loan at a rate lower than 2 percent. Program participants that have locked in an interest rate before January 1, 2009, may reset their payment schedule based on the interest rate set pursuant to subparagraph (D) as of January 1, 2009. Program participants executing an agreement on and after January 1, 2009, shall have their interest rate set at the time the funding agreement is executed and shall not renegotiate interest rates without prior approval of the authority.

(2) The method for determining whether a charter school is financially sound. In the case of a charter school chartered by a school district that is located outside of the school district that chartered it, the method developed by the authority shall include, but shall not be limited to, a site visit to the school facility currently being used by the charter school during hours when pupils are present and instruction is being provided.

(3) (A) Security provisions, including, but not limited to, whether title to project facilities shall be held by the school district in which the facility is to be physically located, in trust, for the benefit of the state public school system, or by another entity as authorized pursuant to Section 17078.63.

(B) The authority shall adopt a mechanism whereby a person or entity who provides a substantial contribution that is applied to the costs of the project in excess of the state share and the local matching share may be granted a security interest to be satisfied from the proceeds, if any, realized when the property is ultimately disposed of as set forth in paragraph (5) of subdivision (b) of Section 17078.62.

(4) The method for integrating funding pursuant to this article with the general procedures of the authority pursuant to subdivision (i) of Section 17180 for otherwise funding projects eligible for funding under this chapter, if appropriate.

(b) The authority may adopt, amend, or repeal rules and regulations pursuant to this chapter as emergency regulations. The adoption, amendment, or repeal of these regulations is conclusively presumed to be necessary for the immediate preservation of the public peace, health, safety, or general welfare within the meaning of Section 11346.1 of the Government Code.

(Amended by Stats. 2009, Ch. 192, Sec. 1. Effective October 11, 2009.)



17078.58

(a) Funding granted pursuant to this article may not exceed 100 percent of the total allowable project costs as determined by calculating double the per-pupil grant eligibility as set forth in Section 17072.10, and subdivision (e) of Section 17078.53, plus 100 percent of all other allowable construction project costs, as appropriate to the project, that would otherwise be available to school district projects as set forth in this chapter. Funding granted for the purposes of rehabilitating buildings under Section 17078.54 shall be limited to the costs necessary to comply with subdivision (c) of Section 17078.54, and shall not exceed the maximum costs that would otherwise be allowable for a new construction project funded under this article.

(b) The local share equivalent shall be collected in the form of lease payments or otherwise as set forth in this article.

(c) Lease payments in lieu of local share payments, and any other local share payments made pursuant to this article, shall be made to the board for deposit into the respective 2002, 2004, or 2006 Charter School Facilities Account. Funds deposited into the account pursuant to this section may be used by the board only for a purpose related to charter school facilities pursuant to this article.

(d) When a preliminary apportionment under this article is converted to a final apportionment, any funds not needed for the final apportionment shall remain in the 2002, 2004, or 2006 Charter School Facilities Account for use by the board for any purpose related to charter school facilities pursuant to this article.

(Amended by Stats. 2006, Ch. 35, Sec. 10. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35 and adoption of Prop. 1D.)



17078.62

(a) As a first priority, the existing charter school shall be permitted to continue to use the facility until it is no longer needed by the charter school for charter school purposes.

(b) If the charter school occupying a facility funded pursuant to this article ceases to utilize the facility for a charter school purpose, all of the following apply:

(1) If the charter school is no longer using the facility because the school district in which the charter school is located has revoked or declined to renew the charter, the school district, as a necessary component of the first priority established in subdivision (a), may not immediately occupy the facility, but shall allow a reasonable time, not to exceed six months, for completion of the review process contemplated in Section 47607 or 47607.5.

(2) As a second priority, any qualifying successor charter school shall be permitted to meet its facility needs by occupying the facility on equal terms as the prior charter school occupant, including, but not limited to, assumption of fee simple title to the facility, as described in paragraph (3) of subdivision (a) of Section 17078.63.

(3) As a third priority, the school district in which the charter school is physically located may notify the authority and take possession and take title to the facility, if the title is not already held by the district, and make the facility available for continued use as a public school facility.

(4) If the school district in which the charter school is physically located elects to take possession of a facility pursuant to paragraph (3), it shall pay the balance of the unpaid local matching share or demonstrate that it is willing and able to continue to make the lease payments in lieu of the local matching share on the same terms. However, the payments shall be reduced or eliminated, as appropriate, if the school district complies with all of the following:

(A) It demonstrates that it would have been eligible for hardship funding under Article 8 (commencing with Section 17075.10) at the time that the application for funding the facility under this article was originally submitted.

(B) It certifies to the board that it will utilize the facilities for public school purposes for a period of at least five years from the date that it occupies the facility.

(5) (A) If the school district declines to take possession pursuant to paragraph (3), or if the facility is subsequently no longer needed for public school purposes, the school district shall dispose of the facilities in a manner otherwise applicable to the disposal of surplus public schoolsites. Any unpaid local matching share shall be paid from the net proceeds, if any, of the disposition and shall be deposited into the respective 2002, 2004, or 2006 Charter School Facilities Account. To the extent that funds remain from the proceeds of the disposition after repayment of the local matching share, any security interest granted to a person or entity pursuant to subparagraph (B) of paragraph (3) of subdivision (a) of Section 17078.57 shall be satisfied. Funds remaining from the proceeds after any security interest has been satisfied shall be paid to the school district in which the facility is located to be used for capital improvements in the school district.

(B) If title to the facility is held by a charter school or a local governmental entity other than the school district, and the school district declines to dispose of the facility, the board shall dispose of the facility in accordance with the provisions that would otherwise apply to the disposal of surplus school property by the school district, including, but not limited to, Chapter 4 (commencing with Section 17385) of Part 10.5. The proceeds of the disposition shall be distributed in accordance with subparagraph (A).

(6) If the lease payments in lieu of the local matching share are fully paid, the school district shall continue to hold title to the facility, in trust, for the benefit of the state public school system. The school district shall permit continued use of the facility for charter school purposes as long as the facility is needed for those purposes.

(Amended by Stats. 2009, Ch. 192, Sec. 2. Effective October 11, 2009.)



17078.63

(a) Prior to the release of funds for an application submitted pursuant to paragraph (2) of subdivision (b) of Section 17078.53 for site acquisition or new construction final apportionments, applicants shall provide one of the following:

(1) Documentary evidence that the school district in which the facility is to be physically located holds title to the project facilities in trust for the benefit of the state public school system.

(2) Documentary evidence that a local governmental entity, including, but not limited to, a county board of education, a city, a county, or a city and county, holds title to the project facilities in trust for the benefit of the state public school system, subject to both of the following conditions:

(A) Consistent with the prohibition in Section 6 of Article IX of the California Constitution regarding governance of public schools, a city, county, city and county, or other local governmental entity not included within the public school system that holds title pursuant to this paragraph shall not exercise any control over the operation of the charter school.

(B) The following shall be recorded in the chain of title for the property:

(i) A restrictive covenant specifying that the facility shall be used only for public school purposes as authorized in the California Constitution and statute.

(ii) A remainder interest to the school district in which the facility is physically located or, if the school district disclaims the interest to the facility, to the board. The remainder interest shall be triggered when the facility is no longer needed for charter school purposes and shall then be subject to paragraphs (2) to (6), inclusive, of subdivision (b) of Section 17078.62.

(3) (A) A request that the charter school be authorized to hold fee simple title to the subject property in trust for the benefit of the state public school system, on which a lien shall be recorded in favor of the board for the total amount of funds allocated pursuant to this article, including any loan received in lieu of a local matching share pursuant to Section 17078.57. The charter school shall include with the request a statement outlining the reasons why ownership of the project facilities is not vested with an entity set forth in paragraph (1) or (2). Prior to releasing any project funds, the board shall make findings that the applicant has submitted all of the information required by this paragraph.

(B) The following shall be recorded in the chain of title for the property:

(i) A restrictive covenant specifying that the facility shall be used only for public school purposes as authorized in the California Constitution and statute.

(ii) A remainder interest to the school district in which the facility is physically located or, if the school district disclaims the interest to the facility, to the board. The remainder interest shall be triggered when the facility is no longer needed for charter school purposes and shall then be subject to paragraphs (2) to (6), inclusive, of subdivision (b) of Section 17078.62.

(b) A charter school may request a school district to transfer title to project facilities to an entity authorized by paragraph (2) or (3) of subdivision (a) if the school district entered into an agreement, prior to January 1, 2010, to hold title to those facilities. A school district that receives a request pursuant to this subdivision may transfer the title to the entity designated in the request pursuant to terms and conditions mutually agreed upon by the district and the charter school.

(c) The board may adopt regulations to implement this section.

(Added by Stats. 2009, Ch. 192, Sec. 3. Effective October 11, 2009.)



17078.64

(a) In lieu of applying for funding under this article, a school district may elect to include facilities for a charter school that would be physically located within its geographical jurisdiction within its application for funding pursuant to the general provisions of this chapter, other than this article. However, the project would be outside the scope of this article, would not be subject to its provisions, and shall comply with this chapter in the same manner as any noncharter project. Any per-pupil eligibility that is used for that project shall not, also, support any project under this article.

(b) Except for those provisions in which the authority is expressly required or authorized to adopt regulations pursuant to this article, the board in consultation with the authority shall adopt regulations to implement this article. The board may adopt, amend, or repeal rules and regulations pursuant to this article as emergency regulations. Until July 1, 2004, the adoption, amendment, or repeal of these regulations is conclusively presumed to be necessary for the immediate preservation of the public peace, health, safety, or general welfare within the meaning of Section 11346.1 of the Government Code.

(c) This article is not applicable to projects funded with the proceeds of state general obligation bonds approved by the voters prior to January 1, 2002.

(Amended by Stats. 2003, Ch. 587, Sec. 15. Effective January 1, 2004.)



17078.66

The State Allocation Board and the California School Finance Authority shall jointly report to the Legislature by July 1, 2005, regarding all of the following:

(a) The implementation of this article, including, but not limited to, a description of the projects funded pursuant to this article from the Kindergarten-University Public Education Facilities Bond Act of 2004.

(b) A description of the process whereby the board provides funding for charter school facilities under provisions of this chapter other than this article.

(c) Recommendations, if any, regarding statutory changes needed to facilitate and streamline the process described in subdivision (b).

(Added by Stats. 2003, Ch. 587, Sec. 16. Effective January 1, 2004.)






ARTICLE 13 - Career Technical Education Facilities Program

17078.70

(a) For the purposes of this article, “reconfiguration” means any modification of a structure of any age that will enhance the educational opportunities for pupils in existing middle and high schools in order to provide them with the skills and knowledge necessary for high-demand technical careers.

(b) “Reconfiguration” may include limited new construction necessary to accommodate the reconfiguration.

(Added by Stats. 2006, Ch. 35, Sec. 11. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35 and adoption of Prop. 1D.)



17078.72

(a) The Career Technical Education Facilities Program is hereby established to provide funding to qualifying local educational agencies for the purpose of constructing new facilities or reconfiguring existing facilities, including, but not limited to, purchasing equipment with an average useful life expectancy of at least 10 years, to enhance educational opportunities for pupils in existing high schools in order to provide them with the skills and knowledge necessary for the high-demand technical careers of today and tomorrow.

(b) The State Department of Education, in cooperation with the Chancellor’s Office of the California Community Colleges, the Labor and Workforce Development Agency, and industry groups, shall develop criteria and pupil outcome measures to evaluate the program. The criteria shall ensure equity, program relevance to industry needs, and articulation with more advanced coursework at the partnering community colleges or private institutions.

(c) The program shall be based on grant applications administered by the board.

(d) Grants shall be allocated on a per-square-foot basis for the applicable type of construction proposed or deemed necessary by the board consistent with the approved application for the project.

(e) New construction grants shall not exceed three million dollars ($3,000,000) per project per schoolsite, inclusive of equipment, and shall only be allocated to comprehensive high schools that have an active Career Technical Advisory Committee pursuant to Section 8070, in either of the following methods:

(1) For a stand-alone project on a per-square-foot basis for the applicable type of construction proposed, based on the criteria established pursuant to subdivision (b), consistent with the approved application for the project.

(2) For new school projects, as a supplement to the per pupil allocation pursuant to Section 17072.10. The supplement is intended to cover excess costs uniquely related to the facilities required to provide the career technical education program or programs.

(f) Modernization grants shall not exceed one million five hundred thousand dollars ($1,500,000) per project per schoolsite, inclusive of equipment and may be awarded to comprehensive high schools or joint power authorities currently operating career technical education programs that have an active Career Technical Advisory Committee pursuant to Section 8070 for the purpose of reconfiguration. For comprehensive high schools, the grant shall be supplemental to the per pupil allocation pursuant to Section 17074.10. The supplement is intended to cover excess costs uniquely related to the facilities required to provide the career technical education program or programs.

(g) (1) A school district shall contribute from local resources a dollar amount that is equal to the amount of the grant of state funds awarded under subdivisions (d), (e), and (f). The required local contribution may be provided by private industry groups, the school district, or a joint powers authority.

(2) A school district shall not be required to demonstrate that it has unhoused pupils or that a permanent school building is more than 25 years old in order to receive a grant under the program.

(h) The program shall allow the required local contribution to be paid over time if sufficient local funds are not immediately available. The board may provide for a repayment schedule consistent with subparagraphs (C) and (D) of paragraph (1) of subdivision (a) of Section 17078.57. The board shall not waive the required local contribution on the basis of financial hardship or on any other basis.

(i) Applications shall meet the criteria developed under subdivision (b) and shall require all of the following:

(1) A clear and comprehensive career technical education plan for each course of study applicable to the instructional space.

(2) Projections of pupil enrollment.

(3) Identification of feeder schools, industry partners, and community colleges or other postsecondary schools participating in the development, articulation, and review of the educational program.

(4) Evidence of approval of the plan by the entities listed in paragraph (3).

(5) The method by which accountability for pupil enrollments and outcomes will be maintained. Outcomes shall include, but are not limited to, certificate completion, the successful entry of pupil to employment in the applicable industry, and successful transition to post-secondary institutions for work in the applicable industry or other areas of study.

(6) Evidence of coordination with all feeder schools, middle schools, and high schools within the area to ensure that the project and programs complement career technical education offerings in the area.

(7) Evidence that upon completion of the project the local educational agency will meet all of its obligations under Section 51228 relating to career technical education.

(j) Applications shall give weight to the number of pupils expected to attend, the cost per pupil, financial participation by industry partners in the construction and equipping of the facility, commitment to accountability for outcomes and participation, the strength and relevance of the educational plans to the needs of industry for qualified technical employees applicable to the economic development needs of the region in which the project will be located, and coordination and articulation with feeder schools, other high schools, and community colleges.

(k) The Office of Public School Construction shall develop and the board shall approve regulations to implement this article on or before April 19, 2007, and the board may promulgate those regulations first on an emergency basis, which shall be effective for no more than 12 months, after which any permanent regulations shall be promulgated in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(l) Notwithstanding paragraphs (e) and (f), a project approved pursuant to this section is also eligible for an incentive grant from the funds specified in paragraph (8) of subdivision (a) of Section 101012 if the project meets the criteria prescribed in that section.

(Amended by Stats. 2011, Ch. 622, Sec. 2. Effective January 1, 2012.)



17078.73

On or after January 1, 2015, the board shall not approve any projects pursuant to this article.

(Added by Stats. 2014, Ch. 39, Sec. 3. Effective June 20, 2014.)






ARTICLE 14 - Overcrowding Relief Grants

17079

(a) For purposes of this article, an eligible school is a school for which the schoolsite pupil population density is equal to or greater than 175 percent of the schoolsite pupil population density recommended by the Superintendent as of January 1, 2006, adjusted by the following factors:

(1) The density calculation shall be reduced to take into account the additional pupil capacity created by multistory construction.

(2) The schoolsite pupil population density shall be reduced to take into account approved new construction projects, including projects approved pursuant to Article 11 (commencing with Section 17078.10).

(b) The board shall adopt regulations to determine the adjustments set forth in paragraphs (1) and (2) of subdivision (a).

(Added by Stats. 2006, Ch. 35, Sec. 12. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35 and adoption of Prop. 1D.)



17079.10

(a) For purposes of this article, an eligible pupil is a pupil who is housed in a portable classroom, except portable classrooms used for purposes of the Class Size Reduction Program set forth in Chapter 6.10 (commencing with Section 52120) of Part 28, at an eligible school.

(b) The board shall apportion an overcrowding relief grant to districts on behalf of each eligible pupil equal to the appropriate per-unhoused-pupil grant amount pursuant to Section 17072.10. The number of overcrowding relief grants apportioned shall be subject to the following limitations:

(1) The number of grants apportioned on behalf of an eligible school shall not exceed the number of pupils whose removal from the pupil density calculation would reduce the density of the eligible schoolsite to 150 percent of the schoolsite pupil population density recommended by the Superintendent as of January 1, 2006.

(2) A district shall not receive more grants than the number of pupils housed in portable classrooms that were included in the initial new construction eligibility determination of the district pursuant to Article 3 (commencing with Section 17071.75).

(Added by Stats. 2006, Ch. 35, Sec. 12. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35 and adoption of Prop. 1D.)



17079.20

(a) The board shall require that applications for funding pursuant to this article be used for an equivalent number of permanent new school construction classrooms to replace the portable classrooms upon which the determination of the number of eligible pupils is based. The board shall also require the application to describe how the project will relieve overcrowding at the eligible school.

(b) The board shall create a list of projects eligible for funding and shall approve applications semiannually on a schedule determined by the board.

(c) The board shall require that applicant school districts comply with all of the same conditions otherwise required for new construction funding pursuant to this chapter with the exception of subdivision (b) of Section 17071.75.

(d) The board shall not apportion funds for a project pursuant to this article any portion of which involves the construction, acquisition, or transportation of portable classrooms for any school in the school district.

(e) In the event the funding available to the board for purposes of this article is less than the amount necessary to fund all eligible applications, the board shall prioritize and fund the projects on the basis of the pupil density of the eligible schools.

(Added by Stats. 2006, Ch. 35, Sec. 12. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35 and adoption of Prop. 1D.)



17079.30

(a) The board shall require both of the following as conditions for receiving funding pursuant to this article:

(1) Within six months after the date of initial occupancy of the permanent school facilities constructed pursuant to this article, the school district shall remove from the eligible school, and remove from service as classrooms in the district, the portable classrooms used for determining the number of eligible pupils.

(2) The new school construction funding provided pursuant to this article shall result in a reduction in the total number of portable classrooms in the school district.

(b) This section does not preclude the school district from using the portable classrooms removed from eligible schools for child care or preschool programs, if those portable classrooms are not located at an eligible school.

(c) This section does not apply to eligible schools operating on double session schedules in an elementary school district in a county of the second class, as set forth in Section 28023 of the Government Code.

(Added by Stats. 2006, Ch. 35, Sec. 12. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35 and adoption of Prop. 1D.)









CHAPTER 13 - Transfer of Excess Funds

17080

Notwithstanding any other law, whenever moneys transferred to the General Fund each year from (1) moneys deposited in the Public School Building Loan Fund pursuant to Section 15735, and (2) moneys deposited in the State School Building Aid Fund pursuant to Section 16080, are in excess of the amounts required to reimburse the General Fund on account of principal and interest due and payable for that fiscal year on all school building aid bonds outstanding against the state, an amount equal to such excess is appropriated from the General Fund for purposes of the School Facilities Emergency Repair Account established pursuant to Section 17592.71. The Controller shall transfer the appropriated amount to the School Facilities Emergency Repair Account.

(Amended by Stats. 2014, Ch. 32, Sec. 20. Effective June 20, 2014.)






CHAPTER 14 - Emergency School Classroom Law of 1979

ARTICLE 1 - General Provisions

17085

This chapter may be cited as the State Relocatable Classroom Law of 1979.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17086

In adopting this chapter, the Legislature recognizes that the ad valorem tax is no longer available as a source of revenue for the construction of necessary school facilities. The Legislature considers that the greatest need in school construction is for classrooms for the education of public school pupils. It is the intent of the Legislature to satisfy this primary need to the greatest extent possible before providing any additional educational facilities, regardless of how desirable such additional facilities may be.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17087

As used in this chapter:

(a) “Board” means the State Allocation Board.

(b) “Good repair” has the same meaning as specified in subdivision (d) of Section 17002.

(c) “Lessee” means a school district or county superintendent of schools to whom the board has leased a portable classroom pursuant to this chapter.

(d) “State School Building Aid Fund” means that fund established pursuant to Section 16096.

(Amended by Stats. 2004, Ch. 900, Sec. 8. Effective September 29, 2004.)



17088

In addition to any other powers and duties as are granted the board by this chapter, other statutes, or the State Constitution, the board has the power to do each of the following:

(a) Establish any qualifications not in conflict with other provisions of this chapter, as it deems will best serve the purposes of this chapter, for determining the eligibility of school districts and county superintendents of schools to lease portable classrooms under this chapter.

(b) Establish any procedures and policies in connection with the administration of this chapter as it deems necessary.

(c) Adopt any rules and regulations for the administration of this chapter requiring such procedure, forms, and information, as it may deem necessary.

(d) Have constructed, furnished, equipped, or otherwise require whatever work is necessary to place, portable classrooms on schoolsites where needed.

(e) Own, have maintained, and lease portable classrooms to qualifying school districts and county superintendents of schools.

(f) From any moneys in the State School Building Aid Fund available for purposes of this chapter, the board shall make available to the Director of General Services such amounts as it determines necessary to provide the assistance, pursuant to this chapter, required by Section 15504 of the Government Code.

(g) Notwithstanding any other provision of law, from any funds available to the board, the board may, no later than January 15 of any year, make available to the Director of General Services up to thirty-five million dollars ($35,000,000) for expenditure in the subsequent school year. It is the intent of the Legislature that this allocation be annually funded from an appropriation made for this purpose by the Legislature in the Budget Act for the fiscal year in which the board is to act to make that funding available. These funds shall be utilized to purchase portable classrooms for the purposes of this section.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17088.2

Notwithstanding any provision of law to the contrary, including, but not limited to, Section 17587, the board may transfer any funds within the State School Building Aid Fund that are in excess of the amounts needed by the board for the maintenance of portable buildings or for the purchase of new portable buildings, for that fiscal year, to any of the following, as appropriate:

(a) The 1998 State School Facilities Fund for allocation by the board for any purpose authorized pursuant to that fund.

(b) The 2002 State School Facilities Fund for allocation by the board for any purpose authorized pursuant to that fund.

(c) The 2004 State School Facilities Fund for allocation by the board for any purpose authorized pursuant to that fund.

(d) The State School Deferred Maintenance Fund for allocation by the board for any purpose authorized pursuant to that fund. The board may utilize up to 100 percent of the funds transferred by the board to the State School Deferred Maintenance Fund pursuant to this section for funding extreme hardship critical projects.

(Amended by Stats. 2002, Ch. 33, Sec. 25. Effective April 29, 2002.)



17088.3

(a) No school district shall qualify for the lease under this chapter, after January 1, 1990, of one or more portable classrooms except upon submitting a study examining the feasibility of implementing in the district a year-round multitrack educational program that is designed to increase pupil capacity in the district by at least 20 percent.

(b) Emergency or urgency conditions within a school district shall constitute grounds for approval by the board, pending submission of the report.

(c) Subdivision (a) does not apply to facilities that are designated as uninhabitable after July 1, 1989, due to fire or other health or safety conditions.

(d) Subdivision (a) does not apply to a school district for leases or subleases under this chapter for the purpose of providing facilities, pursuant to subdivision (c) of Section 17091, for licensed child day care programs or recreation or enrichment activities or programs for schoolage children.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17088.5

(a) The board may empower any lessee to act as its agent in the performance of acts authorized under this chapter with regard to portable classrooms to be made available to that lessee, including, but not necessarily limited to, contracting for architectural and construction services and purchasing furniture and equipment.

(b) In addition, where any qualifying school district or county superintendent of schools is deemed by the board to be eligible under this chapter for the lease of portable classrooms, but adequate funds are not at that time available to the board for the purchase of those classrooms, the board may authorize the school district or county superintendent of schools to purchase portable classrooms, to the extent of that eligibility, pursuant to the following conditions:

(1) The portable classrooms are purchased under a procedure determined by the board, pursuant to either a bidding process implemented by the school district or county superintendent of schools or by the State Office of Procurement.

(2) To the extent that funding for purposes of this chapter is subsequently made available to the board, the board shall purchase the portable classroom or classrooms from the school district or county superintendent of schools, for lease to that entity under this chapter, for an amount, not to exceed the purchase price the board determines it would have paid for the classroom or classrooms at the time they were acquired pursuant to paragraph (1), as necessary to reimburse the school district or county superintendent of schools for the purchase price, less the amount that would have been charged to the school district or county superintendent of schools for the lease of the classroom or classrooms under Section 17089 from the date of purchase. The sale of the portable classroom or classrooms under this paragraph shall be at the discretion of the school district or county superintendent of schools.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17088.7

(a) Any school district, or, under a joint powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, any combination of one or more school districts or county superintendents of schools, may, to the extent of the eligibility of the school district or of the parties to the joint powers agreement to lease portable classrooms under this chapter, purchase portable classrooms as provided in this section.

(b) The number of portable classrooms which may be purchased pursuant to this section, on a statewide basis, shall not exceed 200 in any given year, and shall not exceed 600 in total. Portable classrooms purchased prior to September 22, 1989, are exempt from the yearly limit of 200, but shall be counted towards the total limit of 600.

(c) The purchase costs of the portable classrooms, which include costs of site preparation, furniture and equipment, toilet facilities as described in Section 65980 of the Government Code, and the transportation of classrooms, may be funded from revenues received by the school district or districts pursuant to Section 17620. The purchase shall comply with any procedures and policies established by the board under this chapter for the purchase of portable classrooms. All portable classrooms purchased pursuant to this section are the property of the state.

(d) The board shall lease the portable classrooms purchased pursuant to the authority granted in this section to the purchaser, as described in subdivision (a), in accordance with this chapter, including applicable eligibility standards, and the purchase costs paid shall be credited toward the rent the purchaser would otherwise be required to pay under this chapter as a lessee.

(e) In the event that the purchase of portable classrooms under this section occurs pursuant to a joint powers agreement, as described in subdivision (a), the agreement shall identify the school district or districts and county superintendent or superintendents of schools that are party to the agreement, identify the district or districts providing the revenues, specify the manner in which the revenues are to be expended, and specify the distribution of portable classrooms subsequent to purchase, which distribution shall be in accordance with the eligibility requirements of this chapter. The agreement shall be subject to approval of the board, pursuant to subdivision (b) and any applicable procedures and policies established by the board under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17089

(a) The board shall lease portable classrooms to qualifying school districts and county superintendents of schools for not less than one dollar ($1) per year, nor more than four thousand dollars ($4,000) per year, for each portable classroom. This amount shall be annually increased according to the adjustment for inflation set forth in the statewide cost index for classroom construction, as determined by the board at its January meeting.

(b) The board shall require each lessee to undertake all necessary maintenance, repairs, renewal, and replacement to ensure that a project is at all times kept in good repair, working order, and condition. All costs incurred for this purpose shall be borne by the lessee.

(c) For purposes of this section, “good repair” has the same meaning as specified in subdivision (d) of Section 17002.

(Amended by Stats. 2004, Ch. 900, Sec. 9. Effective September 29, 2004.)



17089.2

Any portable classroom that is leased from the board by a school district or county superintendent of schools under this chapter on or prior to December 1, 1991, may be purchased by that district or county superintendent of schools for an amount equal to the purchase price paid by the board, including the purchase costs specified in subdivision (c) of Section 17088.7, less the amount of any rent already paid to the board by the district or county superintendent of schools for that classroom. Payment for purchases made pursuant to this section shall be in equal annual installments for an agreed upon term not to exceed nine years.

(Amended by Stats. 1998, Ch. 848, Sec. 1. Effective January 1, 1999.)



17089.5

The board may lease portable classrooms to any school district or county superintendent of schools which serves infant or preschool individuals with exceptional needs, as defined in Section 56026, and which operates programs pursuant to Part 30 (commencing with Section 56000). These portable classrooms shall be adequately equipped to meet the educational needs of these students, including, but not limited to, sinks and restroom facilities.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17090

The board shall require lessees to insure at their own expense for the benefit of the state, any leased portable classroom which is the property of the state, against such risks, including liability from the use thereof, in such amounts as the board may deem necessary to protect the interest of the state. All payments resulting from claims made against the insurance shall be made payable to and retained by the board for deposit in the State School Building Aid Fund.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17091

(a) The board shall have authority to adopt rules establishing priorities for the acquisition and leasing of classrooms to those school districts and county superintendents of schools whose pupils will benefit most. The board may make exceptions from the established priorities if it determines that the pupils affected will benefit.

(b) If at any time the number of portable classrooms available exceeds the number of those required by applicant districts, as determined by basic loading standards and eligibility requirements, the board may authorize additional portable classrooms to be placed in any school district that agrees to hire an additional teacher for each additional portable classroom placed in the district pursuant to this subdivision.

(c) If at any time the number of portable classrooms available exceeds the number of those required by applicant districts, as determined by basic loading standards and eligibility requirements, the board shall authorize additional portable classrooms to be placed in any school district, upon request of the school district, for the purpose of providing licensed child day care programs or recreation or enrichment activities or programs for schoolage children on a schoolsite, unless the surplus classrooms are needed for emergency purposes.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17092

(a) No portable classrooms shall be made available to any school district unless the district furnishes evidence, satisfactory to the board, that the district has no available bond proceeds that could be used for the purchase of classroom facilities.

(b) Notwithstanding any other provision of law, a school district or county superintendent of schools that has received approval for a project that includes a justified number of new teaching stations pursuant to Chapter 12 (commencing with Section 17000) or Chapter 12.5 (commencing with Section 17070.15) shall be eligible for at least the same number of emergency portable classrooms as approved new teaching stations.

(c) Subdivision (a) does not apply to leases or subleases under this chapter for the purpose of providing facilities, pursuant to subdivision (c) of Section 17091, for licensed child day care programs or any recreation or enrichment activities or programs for schoolage children.

(Amended by Stats. 2000, Ch. 590, Sec. 3. Effective January 1, 2001.)



17092.3

A school district may sublease any portable classroom obtained by the district pursuant to subdivision (c) of Section 17091 to a private provider that has entered into a contract with the district to provide any child care and development program or programs or any recreation or enrichment activities or programs for schoolage children on a schoolsite. The terms of the sublease for rental payments and other related costs shall not exceed the costs of the portable classroom to the district.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17093

The board shall have prepared for its use, performance specifications for portable classrooms complying with Sections 17280 to 17314, inclusive, which are capable of being economically moved, and bids for the construction of which can be solicited from more than one responsible bidder. The board may from time to time solicit bids from, and award to, the lowest responsible competitive bidder, contracts for the construction or purchase of the number of portable classrooms it deems will be required by eligible school districts and county superintendents of schools during the next 12 months.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17094

If at any time the board determines that a lessee’s need for particular portable classrooms which were made available to the lessee pursuant to this chapter has ceased, the board may take possession of the portable classrooms and may lease them to other eligible districts or county superintendents of schools, or if there is no longer a need for any portable classrooms, the board may dispose of them to public or private parties in any manner that it deems to be in the best interests of the state.

Any revenue which is derived from a lease or other disposition of the portable classrooms pursuant to this section shall be deposited in the State School Building Aid Fund.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17095

The State Board of Education may waive application of the penalty provisions of Section 41376 for school districts which during the school year used portable classrooms leased pursuant to this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17096

Commencing with leases entered into on or after January 1, 2000, the plans and specifications for portable classrooms funded pursuant to this chapter shall include a provision for a telephone in each portable classroom. The connection from the portable classroom to a public switched telephone network, as set forth in Section 17077.10, shall be made by the school district at the time of the installation of the building. However, a school district may meet this requirement by utilizing wireless technology equivalent to a hard-wired connection to a public switched telephone network.

(Added by Stats. 1999, Ch. 709, Sec. 2. Effective January 1, 2000.)









CHAPTER 15 - School District Revenue Bonds

ARTICLE 1 - General Provisions

17100

The Legislature hereby finds and declares that the State School Building Lease-Purchase Fund, pursuant to Section 17008, and the proceeds from the sale or lease of surplus school property are the two sources available to school districts to finance the construction of school facilities to relieve overcrowding. However, these sources are still insufficient to meet the construction needs statewide of school districts.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 2 - Revenue Bonds

17110

The governing board of a school district may issue for sale revenue bonds to finance the construction of joint occupancy facilities as prescribed in Article 8 (commencing with Section 17515) of Chapter 4 of Part 10.5, which facilities are necessary to relieve overcrowded schools. Proceeds from the rental and lease of the facilities shall be used by the governing board to repay the revenue bonds.

As used in this chapter:

(a) “To finance the construction of joint occupancy facilities” means to offset either the cost of constructing the joint occupancy facilities or the cost of financing the construction of joint occupancy facilities, or both.

(b) “Joint occupancy facilities” means any building constructed pursuant to this chapter which is occupied jointly by a school district and a private entity specified in Section 17811 or one or more buildings which are constructed pursuant to this chapter on the same property used by the district and the private entity, but are not occupied jointly. Facilities to be acquired by purchase pursuant to this article for occupancy by pupils shall meet the requirements of Article 3 (commencing with Section 17280) and Article 6 (commencing with Section 17365) of Chapter 3 of Part 10.5.

(c) “Construction” includes acquisition by purchase.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17111

The governing board may contract with any person, firm, partnership, joint venture, or other private entity for the purpose of issuing revenue bonds pursuant to Section 17810 and for the purpose of renting or leasing the facilities constructed pursuant to this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17112

No revenue bonds may be issued for sale by the governing board unless the facilities are to be constructed on district-owned property, except as to facilities to be acquired by purchase.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 16 - Public Disclosure of Non-Voter-Approved Debt

17150

(a) Upon the approval by the governing board of the school district to proceed with the issuance of revenue bonds or to enter into an agreement for financing school construction pursuant to Chapter 18 (commencing with Section 17170), the school district shall notify the county superintendent of schools and the county auditor. The superintendent of the school district shall provide the repayment schedules for that debt obligation and evidence of the ability of the school district to repay that obligation to the county auditor, the county superintendent, the governing board, and the public. Within 15 days of the receipt of the information, the county superintendent of schools and the county auditor may comment publicly to the governing board of the school district regarding the capability of the school district to repay that debt obligation.

(b) Upon the approval by the county board of education to proceed with the issuance of revenue bonds or to enter into an agreement for financing pursuant to Chapter 18 (commencing with Section 17170), the county superintendent of schools or superintendent of a school district for which the county board serves as governing board shall notify the Superintendent. The county superintendent of schools or the superintendent of a school district for which the county board serves as the governing board shall provide the repayment schedules for that debt obligation and evidence of the ability of the county office of education or school district to repay that obligation, to the Superintendent, the governing board, and the public. Within 15 days of the receipt of the information the Superintendent may comment publicly to the county board of education regarding the capability of the county office of education or school district to repay that debt obligation.

(c) Prior to delivery of the notice required by subdivision (a) neither the county nor its officers shall have responsibility for the administration of the indebtedness of the school district. Failure to comply with the requirements of this section will not affect the validity of the indebtedness.

(Amended by Stats. 2008, Ch. 128, Sec. 1. Effective January 1, 2009.)



17150.1

(a) No later than 30 days before the approval by the governing board of the school district to proceed with the issuance of certificates of participation and other debt instruments that are secured by real property and do not require approval of the voters of the school district, the school district shall notify the county superintendent of schools and the county auditor. The superintendent of the school district shall provide information necessary to assess the anticipated effect of the debt issuance, including the repayment schedules for that debt obligation, evidence of the ability of the school district to repay that obligation, and the issuance costs, to the county auditor, the county superintendent, the governing board, and the public. Within 15 days of the receipt of the information, the county superintendent of schools and the county auditor may comment publicly to the governing board of the school district regarding the capability of the school district to repay that debt obligation.

(b) No later than 30 days before the approval by the county board of education to proceed with the issuance of certificates of participation and other debt instruments that are secured by real property and do not require approval of the voters of the county, the county superintendent of schools or superintendent of a school district for which the county board serves as governing board shall notify the Superintendent. The county superintendent of schools or the superintendent of a school district for which the county board serves as the governing board shall provide information necessary to assess the anticipated effect of the debt issuance, including the repayment schedules for that debt obligation, the evidence of the ability of the county office of education or school district to repay that obligation, and issuance costs, to the Superintendent, the governing board, and the public. Within 15 days of the receipt of the information the Superintendent may comment publicly to the county board of education regarding the capability of the county office of education or school district to repay that debt obligation.

(Added by Stats. 2008, Ch. 128, Sec. 2. Effective January 1, 2009.)






CHAPTER 17 - The Archie-Hudson and Cunneen School Technology Revenue Bond Act

17160

It is the intent of the Legislature in enacting this act to provide a source of financing for the development of California public schools’ educational technology infrastructure for the use of technology in instruction through the use of state revenue bonds repaid from a dedicated portion of funds allocated to school districts from the California State Lottery Education Fund pursuant to Section 8880.5 of the Government Code. It is further the intent of the Legislature in enacting this act to further the purposes of the California State Lottery Act of 1984 as approved by the voters on November 6, 1984.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17161

For the purpose of this article the following terms have the following meanings:

(a) “Act” means the Archie-Hudson and Cunneen School Technology Revenue Bond Act.

(b) “Authority” means the California School Financing Authority established pursuant to Section 17172.

(c) “Bond” means bonds, notes, bond anticipation notes, commercial paper, and any other evidences of indebtedness.

(d) “Fund” means the School Technology Pooled Revenue Bond Fund established pursuant to subdivision (c) of Section 17162.

(e) “School district” means school district or county office of education.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17162

(a) Notwithstanding Section 17199.3, the authority may issue bonds exclusively for the purposes of this act, provided that the total amount of bonds issued and outstanding at any time under this act shall not exceed four hundred million dollars ($400,000,000). Authorization for the issuance of bonds under this act shall become operative after July 1, 1997, upon receipt by the authority of repayment pledges made by school districts, pursuant to Section 17163, which, when the pledges from all school districts are combined, are equal to or greater than five million dollars ($5,000,000). The authority shall not issue bonds for any project that cannot be supported by the repayment pledges of school districts.

(b) In administering this act, the authority shall meet all of the requirements established by law for the issuance, holding, and repayment of revenue bonds by the authority, including those set forth in Chapter 17 (commencing with Section 17170), unless otherwise provided for in this act.

(c) Revenues from the sale of bonds issued pursuant to this act shall be deposited in the School Technology Pooled Revenue Bond Fund, which fund is hereby established in the State Treasury. Notwithstanding Section 13340 of the Government Code, all moneys in the fund shall be continuously appropriated without regard to fiscal year for the purposes of this chapter. The authority shall allocate moneys to each participating school district from the fund.

(d) Allocations from the fund shall be used by school districts only for the purpose of establishing computer-based networks and telecommunications systems for instructional purposes, including the procurement and installation of computer hardware and software, multimedia audio, video, and data transfer equipment, and wiring, cabling, and other equipment necessary to establish network connectivity, and any planning and installation costs associated with establishing and installing the networks.

(e) The length of terms of the bonds issued pursuant to this act shall be less than the useful life of the equipment to be purchased as set forth in subdivision (d).

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17163

(a) Notwithstanding any other provision of law, a school district may participate in this act, if the governing board of the school district adopts a resolution approving that participation. A participating school district shall pledge a portion of the lottery revenues allocated annually to the school district from the California State Lottery Education Fund as a dedicated revenue source to repay bonds issued by the authority under the act.

(b) A school district may pledge an amount up to the equivalent of 25 percent, but not more than 25 percent, of the allocation to the school district for the 1996–97 fiscal year from the California State Lottery Education Fund.

(c) A participating school district shall guarantee the repayment of bonds issued under this chapter by providing instructions to the Controller as follows:

(1) Informs the Controller of its election to participate in this act.

(2) Authorizes the Controller to pay the portion of the school district’s annual allocation of funds from the California State Lottery Education Fund to the bond trustee identified by the school district for the repayment of the school district’s share of the bonds issued under this chapter.

(3) Contains a transfer schedule that sets forth the amounts of funds, which shall be equal to the amount of funds pledged pursuant to subdivisions (a) and (b) of this section, to be transferred by the Controller to the trustee from the funds to be allocated to that school district from the California State Lottery Education Fund.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17163.5

The Controller shall pay bond trustees in accordance with the instructions received pursuant to Section 17863. The Controller shall make that payment only from moneys in the California State Lottery Education Fund allocated to that school district. The Controller is not authorized to pay a bond trustee any amount in excess of a district’s allocation from the California State Lottery Education Fund.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17164

Nothing contained in this chapter shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit of the state.

Notwithstanding any other provision of law, should lottery funds pledged to repay bonds issued pursuant to this act be insufficient to repay the revenue bonds, negotiable notes, or negotiable bond anticipation notes sold to finance projects and related interest and expenses, moneys in the General Fund shall not be available as an alternative source of repayment.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17165

The State Department of Education shall include in its annual survey of schools on the use of lottery funds, the amount of lottery revenues expended to repay bonds issued pursuant to this act.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)






CHAPTER 18 - California School Finance Authority

17170

This chapter shall be known and may be cited as the California School Finance Authority Act.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17171

The Legislature hereby finds and declares that it is in the interest of the state and its people for the state to do all of the following:

(a) Reconstruct, remodel, or replace existing school buildings that are educationally inadequate or that do not meet current structural safety requirements.

(b) Acquire new schoolsites and buildings to be made available to school districts, charter schools, and community college districts for the pupils of the public education system, which is a matter of general concern inasmuch as the education of the state’s children is an obligation and function of the state.

(c) Assist school districts and community college districts by providing access to financing for working capital and capital improvements.

(Amended by Stats. 2006, Ch. 325, Sec. 1. Effective January 1, 2007.)



17172

There is in the state government the California School Finance Authority. The authority is a public instrumentality, and the exercise by the authority of the powers conferred by this chapter is an essential public function.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17173

As used in this chapter, the following words and terms shall have the following meanings, unless the context indicates or requires another or different meaning or intent:

(a) “Act” means the California School Finance Authority Act.

(b) “Agent” means a county or city board of education or superintendent of schools acting with the board’s consent, on behalf of one or more school districts for any purpose of this chapter, the Board of Governors of the California Community Colleges or the Chancellor of the California Community Colleges acting with the Board of Governors’ consent, on behalf of one or more community college districts for any purpose of this chapter, and the school district, county office of education, or other chartering entity acting with the consent of, and on behalf of, one or more charter schools for any purpose of this chapter.

(c) “Authority” means the California School Finance Authority, or any board, body, commission, department, or officer succeeding to the principal functions of the authority, or to which the powers conferred upon the authority by this chapter shall be given by law.

(d) “Bonds” or “revenue bonds” means bonds, notes, lease obligations, certificates of participation, commercial paper, and any other evidences of indebtedness.

(e) “Certificate of participation” means an undivided interest in one or more bonds, leases, loans, installment sales, or other agreements of a participating party or parties.

(f) “Charter school” means a school established pursuant to Part 26.8 (commencing with Section 47600) of Division 4 of Title 2.

(g) “Cost,” as applied to all or part of a project financed or refinanced pursuant to this chapter, means and includes all or any part of the cost of any of the following:

(1) Construction.

(2) Acquisition or improvement of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project.

(3) Demolition or removal of any buildings or structures on land acquired for a project, including the acquisition of any lands to which the buildings or structures may be moved.

(4) All machinery and equipment.

(5) Financing or refinancing charges, including, but not limited to, credit enhancement costs, and prepayment penalties.

(6) Interest before, during, and for a period following, the completion of any construction or improvement determined by the authority.

(7) Provisions for working capital.

(8) Reserves for principal and interest, and for extensions, enlargements, additions, replacements, renovations, and improvements.

(9) Engineering, architectural, financial, and legal services, plans, specifications, studies, surveys, estimates, administrative expenses, and other expenses necessary or incident to the construction, acquisition, or improvement of any project or any financing or refinancing under this chapter.

(h) “Educational facility” means any property, facility, structure, equipment, or furnishings used or operated in conjunction with one or more public schools, including charter schools, or community colleges, including, but not limited to, all of the following:

(1) Classrooms.

(2) Auditoriums.

(3) Student centers.

(4) Administrative offices.

(5) Sports facilities.

(6) Maintenance, storage, or utility facilities.

(7) All necessary or usual attendant and related facilities and equipment, including streets, parking, and supportive service facilities or structures required or useful for the effective operation of the educational facility.

(i) “Participating party” means:

(1) A school district, charter school, county office of education, or community college district that undertakes, itself or through an agent, the financing or refinancing of a project or of working capital pursuant to this chapter.

(2) Any person, company, association, state or municipal government entity, partnership, firm, or other entity or group of entities that undertakes the financing or refinancing of a project pursuant to this chapter in conjunction with an entity described in paragraph (1).

(3) “Participating party” shall also be deemed to refer to the agent to the extent the agent is acting on behalf of the school district, charter school, county office of education, or community college district for any purpose of this chapter.

(4) For purposes of subdivision (d) of Section 17183, subdivisions (a) and (b) of Section 17199.1, and Section 17199.4, “participating party” shall be deemed to refer to an entity described in paragraph (1) in conjunction with which an entity described in paragraph (2), if any, applied for financing from the authority.

(j) “Project” means the acquisition, construction, expansion, remodeling, renovation, improvement, furnishing, or equipping of an educational facility to be financed or refinanced pursuant to this chapter. “Project” may include reimbursement for the costs of acquisition, construction, expansion, remodeling, renovation, improvement, furnishing, or equipping of an educational facility to be financed or refinanced pursuant to this chapter, provided that reimbursement from bond proceeds is required to comply with federal tax law in accordance with an opinion of counsel that supports special treatment under federal tax law for the bonds issued for the applicable financing or refinancing. “Project” may include any combination of the foregoing undertaken jointly by any participating party with one or more other participating parties.

(k) “Working capital” means funds to be used by, or on behalf of, a participating party to pay maintenance or operating expenses, or any other costs that would be treated as an expense item under generally accepted accounting principles in connection with the ownership or operation of an educational facility, including, but not limited to, all of the following:

(1) Reserves for maintenance or operating expenses.

(2) Interest for a period not to exceed two years on any loan for working capital made pursuant to this chapter.

(3) Reserves for debt service, and any other costs necessary or incidental to, financing pursuant to this chapter.

(4) Payments made by a participating party for the rent or lease of an educational facility.

(Amended by Stats. 2014, Ch. 416, Sec. 1. Effective January 1, 2015.)



17174

(a) The authority shall be comprised of the following members:

(1) The Treasurer, who shall serve as chairperson.

(2) The Director of the State Department of Finance.

(3) The Superintendent of Public Instruction.

(b) Each member of the authority may designate an individual from the member’s department or agency to act for the member and represent the member at all meetings.

(c) Members of the authority or their designees shall serve without compensation, but may be reimbursed by the authority for necessary and reasonable expenses incurred in the discharge of their duties.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17175

(a) Upon the first appointment of its members, and thereafter on or after March 31 of each year, the authority shall elect from its members a vice chairperson and a secretary-treasurer, who shall hold office until the following March 31, and shall continue to serve until their successors have been elected.

(b) On behalf of the authority, the chairperson shall appoint an executive director, who shall not be a member of the authority, and who shall serve at the pleasure of the authority. The executive director shall receive the compensation fixed for that purpose by the authority.

The authority may delegate to the executive director or any other official or employee of the authority any powers and duties that the authority deems proper, including, but not limited to, the power to enter into contracts on behalf of the authority.

(Amended by Stats. 2008, Ch. 211, Sec. 1. Effective January 1, 2009.)



17176

(a) Except as otherwise provided by subdivision (b), the Attorney General shall be the legal counsel for the authority.

(b) Upon the approval of the Attorney General, which shall not be unreasonably withheld, the authority may employ legal counsel as, in its judgment, is necessary or advisable to enable it to carry out the duties and functions of the authority pursuant to this chapter, including, but not limited to, the employment of bond counsel in connection with the issuance of bonds.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17177

The executive director or other person designated by resolution of the authority shall maintain a record of the proceedings of the authority, and shall be custodian of all books, documents, and papers filed with the authority, the minute book or journal of the authority, and its official seal. The executive director or the designee may cause copies to be made of all minutes and other records and documents of the authority, and may certify under the official seal of the authority that the copies are true copies, and all persons dealing with the authority may rely upon that certification.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17178

Two members of the authority shall constitute a quorum. The affirmative vote of a majority of a quorum shall be necessary for any action taken by the authority. A vacancy in the membership of the authority shall not impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Each meeting of the authority shall be open to the public and shall be held in accordance with Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code. Resolutions of the authority need not be published or posted. The authority may delegate by resolution to one or more of its members or its executive director any powers and duties as it may deem proper.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17179

The provisions of this chapter shall be administered by the authority, which shall have and is hereby vested with all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed under this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17180

The authority is hereby authorized to do all of the following:

(a) Adopt bylaws for the regulation of its affairs and the conduct of its business.

(b) Adopt an official seal.

(c) Sue and be sued in its own name.

(d) Receive and accept gifts, grants, or donations of money for any of the purposes of this chapter from any of the following:

(1) A federal agency.

(2) A state agency.

(3) A municipality, county, or other political subdivision of the state.

(4) An individual, association, or corporation.

(e) Engage the services of private consultants to render professional and technical assistance and advice in carrying out the purposes of this chapter.

(f) (1) Determine the location and character of any project to be financed or refinanced under this chapter, and acquire, construct, enlarge, remodel, renovate, alter, improve, furnish, equip, own, maintain, manage, repair, operate, lease as lessee or lessor, or regulate the same.

(2) Designate a participating party as its agent, with authority to enter into contracts, for any of the purposes specified in paragraph (1).

(3) Enter into contracts for any of the purposes specified in paragraph (1).

(4) Enter into contracts for the management and operation of a project owned by the authority.

(g) Acquire, directly or by and through a participating party as its agent, by purchase solely from funds provided pursuant to this chapter, or by gift or devise, and sell, by installment or otherwise, property, rights, rights-of-way, franchises, easements, and other interests in lands, including, but not limited to, lands lying under water, and riparian rights, located within the state that the authority deems necessary or convenient for the acquisition, construction, financing, or operation of a project. The authority may do so upon the terms, and at the prices, it considers reasonable and upon which it can agree with the owner, and may take the title to the interest in the name of the authority or in the name of a participating party as its agent.

(h) Receive and accept from any source loans, contributions, or grants for, or in aid of, the construction, financing, or refinancing of all or part of a project, in the form of money, property, labor, or other things of value.

(i) Pursuant to an agreement between the authority and the participating party, make, directly or through a lending institution, secured or unsecured loans to a participating party, or purchase secured or unsecured loans from a participating party, or purchase all or part of any participating party’s rights to or possibilities regarding the state share of funding for school facilities approved by the State Allocation Board pursuant to Chapter 12.5 (commencing with Section 17070.10). The purchase of all or part of any rights to, or possibilities regarding, the state contribution for funding for school facilities approved by the State Allocation Board shall be limited to amounts approved and funded or amounts approved but not yet funded from proceeds of state bonds already authorized by the electors but not yet issued. Loans or purchases completed pursuant to this section may be used to finance or refinance a project or provide working capital. A loan to finance or refinance a project shall not exceed the total cost of the project, as determined by the participating party and approved by the authority.

(j) Upon the terms and conditions the authority deems proper, lease a project being financed or refinanced pursuant to this chapter to a participating party, and charge and collect rent therefor. The authority may terminate a lease pursuant to this subdivision upon the lessee’s failure to comply with any of its obligations under the lease. The lease may include any of the following provisions:

(1) That the lessee shall have the option to renew the term of the lease for the period or periods, and at the rent, determined by the authority, or to purchase any or all of the project.

(2) That upon payment by the participating party of all of the indebtedness incurred by the authority for the financing of the project or for the refinancing of the participating party’s outstanding indebtedness, the authority may convey any or all of the project to the lessee or lessees, with or without further consideration.

(k) Charge and equitably apportion among participating parties its administrative costs and expenses incurred pursuant to this chapter.

(l) (1) Obtain, or aid in obtaining, from any state or federal agency or any private company, any insurance, guarantee, letter, or line of credit regarding, or of, or for, the payment or repayment of all or part of the interest, principal, or both, on any loan, lease, or obligation, or any instrument evidencing or securing the same, made or entered into pursuant to this chapter, or on any bonds issued pursuant to this chapter.

(2) Notwithstanding any other provision of this chapter, enter into any agreement, contract, or any other instrument regarding any insurance, guarantee, letter, or line of credit specified in paragraph (1), and accept payment in the manner and form provided in the agreement, contract, or instrument if a participating party defaults.

(3) Assign any insurance, guarantee, letter, or line of credit specified in paragraph (1) as security for bonds issued by the authority.

(m) Enter into any agreements or contracts, including, but not limited to, agreements for liquidity or credit enhancement, execute any instruments, and any other act or thing necessary, convenient, or desirable for the purposes of the authority or to carry out any express power granted the authority pursuant to this chapter.

(n) At the discretion of the authority, invest any moneys held in reserve or in sinking funds, or any moneys not required for immediate use or disbursement, in obligations authorized by the resolution authorizing the bonds secured by the investment, or by law governing the investment of trust funds in the custody of the Treasurer.

(o) Adopt guidelines for grants, bonds, and other evidences of indebtedness.

(Amended by Stats. 2012, Ch. 38, Sec. 31. Effective June 27, 2012.)



17180.5

(a) In addition to the powers authorized pursuant to Section 17180, the authority shall perform its duties under the Charter School Facilities Program to provide funding for facilities for charter school pupils as set forth in Article 12 (commencing with Section 17078.50) of Chapter 12.5.

(b) Notwithstanding any provision of law to the contrary, including, but not limited to, Section 17197, with regard to the authority’s implementation of funding for charter school facilities, Article 12 (commencing with Section 17078.50) shall control over conflicting provisions, if any, in this chapter.

(Added by Stats. 2002, Ch. 935, Sec. 15. Effective January 1, 2003.)



17181

(a) The California School Finance Authority Fund is hereby created in the State Treasury, to be administered by the authority. Notwithstanding Section 13340 of the Government Code, all moneys in the fund shall be continuously appropriated without regard to fiscal year for the purposes of this chapter. The authority may pledge any or all of the moneys in the fund as security for payment of the principal of, and interest on, any particular issuance of bonds pursuant to this chapter. For that purpose, or as necessary or convenient to the accomplishment of any other purpose of this chapter, the authority may divide the fund into separate accounts. All moneys accruing to the authority pursuant to this chapter from any source shall be deposited in the fund.

(b) Subject to any priorities created by the pledge of particular moneys in the fund to secure any issuance of bonds of the authority, and to reasonable administrative costs incurred by the authority in implementing this chapter, all moneys in the fund, regardless of the source, shall be held in trust for the security and payment of bonds of the authority, and shall not be used or pledged for any other purpose while any bonds are outstanding and unpaid. Nothing in this subdivision shall be construed to limit the power of the authority to make loans with bond proceeds in accordance with the terms of the resolution authorizing the issuance of those bonds.

(c) Pursuant to any agreements with the holders of particular bonds pledging any particular assets, revenues, or moneys, the authority may create separate accounts in the fund to manage the assets, revenues, or moneys in the manner prescribed by the agreements.

(d) From time to time, the authority may direct the Treasurer to do any of the following:

(1) Invest moneys in the fund which are not required for its current needs, including, but not limited to, proceeds from the sale of any bonds in eligible securities specified in Section 16430 of the Government Code and designated by the authority, or in any other securities or obligations designated by the authority, in the resolution authorizing the issuance of the bonds payable or secured by the moneys.

(2) Deposit moneys in the fund in interest bearing accounts in state or national banks or other financial institutions having principal offices in the state.

(3) Transfer moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 4 of Division 4 of Title 2 of the Government Code.

Notwithstanding Section 16305.7 of the Government Code, all interest or other earnings resulting from an investment or deposit pursuant to this subdivision shall be deposited in the fund.

(e) Except as otherwise provided in paragraph (3) of subdivision (d), no moneys in the fund shall be subject to transfer to any other fund pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17182

(a) Except as otherwise provided in subdivision (b), all expenses incurred by the authority in implementing this chapter shall be payable solely from funds appropriated for purposes of this chapter, and the authority shall not incur liabilities in excess of the amount of those funds.

(b) The authority may request a loan by the Pooled Money Investment Board from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, and may execute those documents required by the Pooled Money Investment Board to obtain and repay the loan. The loan shall be deposited in the fund for the purposes of carrying out the provisions of this chapter. The amount of the loan shall not exceed the amount of the unsold bonds that the authority by resolution, has authorized to be sold for the purposes of this chapter.

(Added by Stats. 1997, Ch. 893, Sec. 92. Effective January 1, 1998.)



17183

(a) From time to time, the authority, by resolution, may issue its revenue bonds in order to provide funds for any of the purposes of this chapter. Bonds may be issued to finance or refinance any of the following:

(1) A single project or financing of working capital for a single participating party.

(2) A series of projects or financings of working capital for a single participating party.

(3) A single project or financing of working capital for several participating parties.

(4) Several projects or financings of working capital for several participating parties.

(5) A joint venture school facilities construction project undertaken pursuant to Article 5 (commencing with Section 17060) of Chapter 12.

(b) Except as otherwise expressly provided by the authority, all revenue bonds shall be payable from any available revenues or moneys of the authority not otherwise pledged, subject only to any agreements with holders of particular bonds or notes pledging any particular revenue or moneys. Notwithstanding that revenue bonds issued pursuant to this section may be payable from a special fund, the revenue bonds shall be, and shall be deemed to be for all purposes, negotiable instruments, subject only to the provisions of the revenue bonds for registration.

(c) The revenue bonds of the authority may be issued as serial bonds, term bonds, or the authority, in its discretion, may issue bonds of both types. The issuance shall be in accordance with the indenture, trust agreement, or resolution relating to the revenue bonds, which shall provide all of the following:

(1) The date or dates of the bonds.

(2) The date or dates upon which the bonds will mature, not to exceed 40 years from their respective dates.

(3) The interest rate or rates, or methods of determining the interest rate or rates, of the bonds.

(4) When the bonds are payable.

(5) The denominations of the bonds.

(6) The form of the bonds, which shall be either bearer or registered.

(7) The registration privileges of the bonds.

(8) The manner in which the bonds are to be executed.

(9) The place or places at which the bonds shall be payable in lawful money of the United States of America.

(10) The terms of redemption of the bonds.

(d) After giving due consideration to the recommendations of the participating party or parties, the revenue bonds of the authority shall be sold by the Treasurer at either a public or private sale at a price or prices, and upon the terms and conditions prescribed by the authority. The revenue bonds of the authority may be sold at, above, or below the par value of the bonds.

(e) Pending the preparation of the definitive bonds, the authority may issue interim receipts or certificates or temporary bonds that shall be exchanged for the definitive bonds.

(f) Any resolution authorizing the issuance of any bonds of the authority, or any issue of revenue bonds of the authority, may include any of the following provisions:

(1) Provisions pledging all or any part of the proceeds of the bonds or revenue of a project or loan.

(2) Provisions concerning the replacement of mutilated, destroyed, stolen, or lost bonds.

(3) Provisions specifying insurance to be maintained on the project and the authorized uses of the proceeds of the insurance.

(4) Covenants against the mortgaging or otherwise encumbering, selling, leasing, pledging, placing a charge upon, or otherwise disposing of the project before the payment of the bonds issued to finance the project.

(5) Provisions specifying the events of default, terms upon which the bonds may be declared due before maturity, and the terms upon which the declaration and its consequences may be waived.

(6) The rights, liabilities, powers, and duties arising upon the breach of any covenants, conditions, or obligations.

(7) Vesting of the right to enforce covenants in a trustee.

(8) The terms upon which all or any percentage of the bondholders may enforce covenants or duties.

(9) Procedures for amending the terms of the resolution, with or without the consent of the holders of a specified number of bonds.

(10) Provision for any other acts or things deemed necessary, convenient, or desirable by the authority to secure the bonds or improve their marketability.

(g) The validity of the authorization and issuance of any bond issue shall not be affected by proceedings for the acquisition, construction, or improvement of any project, or by contracts relating to those proceedings. Any resolution authorizing the issuance of any bonds of the authority may provide authorization for the bonds to bear a statement certifying that they are issued pursuant to this chapter. Bonds bearing that statement shall be conclusively deemed valid and issued in conformity with this chapter. Reference on the face of the bonds to the resolution by its date of adoption shall incorporate the provisions of the resolution and of this chapter into the terms of the bonds.

(h) Members of the authority, or any person executing the revenue bonds of the authority, shall not incur personal liability on the bonds, nor shall these persons incur personal liability or accountability by reason of the issuance of the revenue bonds of the authority.

(i) The authority is authorized, out of any funds available for that purpose, to purchase revenue bonds of the authority. The authority may hold, pledge, cancel, or resell any bonds purchased under the authority of this subdivision, subject to, and in accordance with, agreements with bondholders.

(j) The financing or refinancing of projects or working capital may be provided pursuant to this chapter by means other than revenue bonds, at the discretion of the authority, including financing or refinancing through certificates of participation, or other interests, in bonds, loans, leases, installment sales, or other agreements of the participating party or parties. In this connection, the authority may do all things and execute and deliver all documents and instruments as may be necessary or desirable with regard to issuance of the certificates of participation or other means of financing or refinancing.

(k) The authority may by resolution issue its revenue bonds in the form of commercial paper.

(Amended by Stats. 2012, Ch. 38, Sec. 32. Effective June 27, 2012.)



17183.5

In enacting this chapter, it is the intent of the Legislature to provide financing only for projects demonstrated by the participating party to be financially feasible. In demonstrating financial feasibility, the participating party may take into account all of its funds, and may base future projections upon historical experience or reasonable expectations, or a combination thereof. Nothing in this section shall be construed to imply that any project is required to produce revenue in order to be financed under this chapter.

(Amended by Stats. 2006, Ch. 325, Sec. 5. Effective January 1, 2007.)



17184

(a) In the discretion of the authority, any revenue bonds of the authority issued under this chapter may be secured by a trust agreement, or by indenture by and between the authority and a corporate trustee or trustees, including the Treasurer or any trust company or bank having the powers of a trust company within or outside the state.

(b) Any trust agreement, indenture, or any resolution providing for the issuance of bonds of the authority, may pledge or assign the proceeds of the bonds, and the revenues to be received by, a participating party or parties.

(c) Any trust agreement, indenture, or resolution providing for the issuance of revenue bonds of the authority may include any provisions for the protection of, and the enforcement of the rights and remedies of, bondholders as may be reasonable and proper and not in violation of any law, including provisions included in any resolution or resolutions of the authority provided under subdivision (a) or (b).

(d) Any trust agreement or indenture may prescribe the rights and remedies of the bondholders, and of the trustee or trustees, and may restrict the individual right of action of the bondholders.

(e) Any trust agreement, indenture, or resolution may include any other provisions deemed by the authority to be reasonable and proper for the security of the bondholders.

(f) Notwithstanding any other provision of law, the Treasurer shall not be deemed to have a conflict of interest by reason of his or her capacity as trustee pursuant to this chapter.

(Amended by Stats. 2006, Ch. 325, Sec. 6. Effective January 1, 2007.)



17185

(a) Notwithstanding any other provision of law, revenue bonds issued under this chapter are not and shall not be deemed to constitute a debt or liability of the state, or any political subdivision thereof, and are not and shall not be deemed to be a pledge of the faith and credit of the state, or any political subdivision thereof, other than the authority. Revenue bonds of the authority shall be payable solely from funds provided under this chapter.

(b) Each revenue bond of the authority shall include a statement on the face of the bond that neither the State of California nor the authority is obligated to pay the principal or interest thereon, except from revenues of the authority, and shall also include a statement that neither the faith or credit, nor the taxing power of the State of California, or any political subdivision, is pledged to the payment of the principal or interest of the bonds.

(c) The issuance of revenue bonds under this chapter shall not directly, indirectly, or contingently obligate the state, or any political subdivision thereof, to levy or pledge any form of taxation, or make any appropriation for their payment.

(Amended by Stats. 2006, Ch. 325, Sec. 7. Effective January 1, 2007.)



17186

(a) Any holder of revenue bonds issued under this chapter, or any coupons appertaining thereto, or the trustee or trustees under any trust agreement, indenture, or resolution, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any rights conferred under state law, by this chapter, or under the terms of any trust agreement, indenture, or resolution, except to the extent that these rights may be otherwise restricted by any resolution authorizing the issuance of these bonds, or by any trust agreement or indenture securing these bonds.

(b) Any holder of revenue bonds issued under this chapter, or any coupons appertaining thereto, or the trustee or trustees under any trust agreement, indenture, or resolution, may enforce and compel the performance of all duties required under this chapter, or by any trust agreement, indenture, or resolution, to be performed by the authority, or by any officer, employee, or agent of the authority.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17187

All moneys received under this chapter, whether received as proceeds from the sale of revenue bonds or as revenues, are trust funds to be held and applied solely as provided in this chapter. Any officer, bank, or trust company with whom those moneys have been deposited, shall act as trustee of those moneys and shall hold and apply them for those purposes, subject to the requirements of this chapter and the resolution authorizing the bonds of any issue, or the trust agreement or indenture securing those bonds, may provide.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17188

(a) The authority may provide for the issuance of the revenue bonds of the authority for the purpose of refunding any bonds, or any series or issue of the revenue bonds of the authority then outstanding, and may include the payment of any redemption premium for those bonds and any interest accrued or to accrue to the date of redemption and purchase or maturity of those bonds.

(b) The proceeds of any bonds issued for the purpose of refunding of outstanding bonds may, in the discretion of the authority, be applied to the purchase or redemption prior to maturity or retirement at maturity of the outstanding bonds on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof, or paid to a third person to assume the authority’s obligation to make those payments, and may, pending that application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on any date or dates as may be determined by the authority.

(c) Any escrowed proceeds, pending such use may be invested and reinvested in obligations or securities authorized by resolution of the authority, maturing at any time or times as shall be appropriate to assure the prompt payment, as to principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any investment may also be applied to the payment of the outstanding bonds to be so refunded or of interest in the refunding bonds. After the terms of the escrow have been fully satisfied and carried out, any balance of proceeds and interest, income profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(d) All refunding bonds are subject to the provisions of this chapter, in the same manner and to the same extent, as other bonds issued pursuant to this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17189

(a) Revenue bonds issued by the authority under this chapter shall be designated as securities in which all banks, bankers, savings banks, trust companies, and other persons engaged in a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; any administrators, executors, guardians, trustees, and other fiduciaries; and any other persons who are now or who may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control.

(b) Revenue bonds issued by the authority under this chapter, other notes or securities, or obligations are hereby made securities which may properly and legally be deposited with, and received by, any state or municipal officer, or agency of the state for any purpose for which the deposit of bonds or other obligations of the state are, or may hereafter be, authorized by law.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17190

(a) Any bonds issued under this chapter, their transfer, and income therefrom shall at all times be free from taxation of every kind by the state and by all political subdivisions of the state.

(b) The authority is not required to pay any taxes or assessments upon, or with respect to, any project or property acquired by or for the authority under this chapter, or upon any income therefrom, or on or from any other assets or operations of the authority.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17191

(a) The State of California pledges and agrees with the holders of the bonds issued pursuant to this chapter, and with those parties who may enter into contracts with the authority pursuant to the provisions of this chapter, that the state will not limit, alter, or restrict the rights hereby vested in the authority to finance educational facilities. The State of California pledges and agrees to fulfill the terms of any agreements made with the holders of bonds authorized by this chapter, and with the parties who may enter into contracts with the authority pursuant to this chapter, and pledges and agrees not to impair the rights or remedies of the holders of any revenue bonds or any parties until the bonds, together with interest, are fully paid and discharged and any contracts are fully performed on the part of the authority.

(b) The authority shall have the right to include the pledges made pursuant to this section in its revenue bonds and contracts.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17192

(a) Pledges by or to the authority of revenues, moneys, accounts, accounts receivable, contract rights, or other rights to payment of any other kind made by or to the authority pursuant to this chapter shall be valid and binding from the time the pledge is made for the benefit of the pledges, and the successors thereto.

(b) The revenues, moneys, accounts, accounts receivable, and other rights to payment of any other kind pledged by or to the authority or its assignees, shall immediately be subject to the lien of the pledge without physical delivery, or any further act. The lien of any pledge shall be valid and binding against all parties, irrespective of whether the parties have notice of the claim. The trust agreement, indenture, resolution, or other instrument by which any pledge is created need not be recorded.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17193

(a) The authority shall fix, revise, charge, and collect rents for the use of each project owned by the authority, and may contract with any person, partnership, association, corporation, or other body, whether public or private, for that purpose. Any lease entered into by the authority with a participating party, and each agreement, note, or other instrument evidencing the obligations of a participating party to the authority, shall provide that the rents or principal, interest, and other charges payable by the participating party shall be sufficient to provide for all of the following:

(1) To pay the principal, sinking fund payments, if any, premiums, if any, and the interest on outstanding bonds of the authority issued in respect of the project when due and payable.

(2) To create and maintain reserves that may, but need not necessarily be required or provided for, in the resolution relating to the revenue bonds of the authority.

(3) To pay its share of the administrative costs and expenses of the authority.

(b) The authority shall pledge the revenues derived and to be derived from a project or from a participating party for the purposes specified in paragraphs (1), (2), and (3) of subdivision (a). The authority may issue additional revenue bonds that may be ranked on a parity with other bonds relating to the project to the extent, and under the terms and conditions provided, in the bond resolution.

(c) The authority and a participating party may include in any lease or agreement between them or with a credit provider any terms and conditions relating to insurance, liquidity, or credit enhancement of the bonds, or any other lawful terms and conditions the authority deems necessary or desirable to facilitate the purposes of this chapter.

(Amended by Stats. 2006, Ch. 325, Sec. 8. Effective January 1, 2007.)



17194

The authority may authorize any participating party to act as its agent in the performance of acts specifically approved by the authority, and all acts required under Article 3 (commencing with Section 17280) of Chapter 3 of Part 10.5. The authorizations may include, but are not necessarily limited to, all of the following:

(a) The selection of school or college sites.

(b) The securing of appraisals.

(c) Contracts for architectural services.

(d) The advertisement for construction bids and the entry into contracts for construction.

(e) The purchase of furniture and equipment.

(Amended by Stats. 2006, Ch. 325, Sec. 10. Effective January 1, 2007.)



17195

Whenever the principal and interest on bonds issued by the authority to finance the cost of a project or working capital, or to refinance the outstanding indebtedness of one or more participating parties, including any refunding bonds issued to refund and refinance those bonds, have been fully paid or retired, or whenever adequate provision has been made to fully pay and retire the bonds, and all other conditions of the resolution, lease, trust indenture and any security interest, or any other instrument or instruments authorizing and securing the bonds have been satisfied and the lien of security interest has been released in accordance with those provisions, the authority shall promptly provide for and execute any releases, release deeds, reassignments, deeds, and conveyances as are necessary and required to convey or release its rights, title, and interest in the project financed, to the participating parties.

(Amended by Stats. 2006, Ch. 325, Sec. 11. Effective January 1, 2007.)



17196

(a) This chapter shall be deemed to provide a complete, additional, and alternative method for accomplishing the acts authorized in this chapter, and shall be deemed as being supplemental and additional to the powers conferred by other applicable laws, except that the issuance of revenue bonds and refunding bonds and the undertaking or projects or financings under this chapter need not comply with the requirements of any other laws applicable to the issuance of bonds, including, without limitation, Division 13 (commencing with Section 21000) of the Public Resources Code.

(b) Except as provided in subdivision (a), the financing of a project under this chapter shall not exempt a project from any of the requirements of law which are otherwise applicable to the project.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17197

To the extent that the provisions of this chapter are inconsistent with any other provisions of any general statute, or a special act or parts thereof, the provisions of this chapter shall be deemed controlling.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17198

Any net earnings of the authority beyond that necessary for the retirement of any obligations issued by the authority, or to implement the purposes of this chapter, may inure only to the benefit of the State of California or the authority.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17199

Upon the dissolution of the authority, title to all property owned by the authority shall vest in the successor authority created by the Legislature, if any, if the successor authority meets the requirements of Section 103 of the federal Internal Revenue Code of 1954, as amended, and its implementing regulations, as an authority entitled to issue obligations on behalf of the State of California, the interest from which is exempted from federal income taxation.

In the event that a successor authority is not created, title to all property owned by the authority shall vest in the State of California.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17199.1

(a) Any participating party, exclusively for the purpose of securing financing or refinancing of projects or working capital pursuant to this chapter through the issuance, by the authority, of revenue bonds, certificates of participation, or other means, and notwithstanding any other law, may do any of the following:

(1) Sell to the authority all or part of any rights to or possibilities regarding the state’s share of funding for school facilities approved by the State Allocation Board pursuant to Chapter 12.5 (commencing with Sec. 17070.10), including amounts apportioned and funded and amounts approved but not yet funded by the State Allocation Board from proceeds of state bonds already authorized by the electors but not yet issued.

(2) Issue bonds to the authority.

(3) Borrow money or purchase or lease educational facilities from the authority, and in connection with the borrowing, purchase, or lease, sell or lease property to the authority, in each case at any interest rate or rates, rental provisions, with any maturity date or dates or term, and with any other transfer, assignment, payment, security, default, remedy, and other terms or provisions as may be specified in the sale of rights agreement or the bonds of the participating party or a loan, loan purchase, installment sale, lease, or other agreement between the authority and the participating party, subject to the following conditions:

(A) (i) The sum of the amount borrowed to finance or refinance working capital and the interest payable on the working capital assumed at the initial interest rate if interest is variable, shall not exceed 85 percent of the estimated amount of uncollected taxes, income, revenue, cash receipts, and other funds to be received by the participating party, which:

(I) In the case of a school district, community college district, or county office of education, will be available in the fiscal year of the borrowing.

(II) In the case of a charter school, will be available during the term of the loan, for the repayment of the loan and the interest on the loan.

(ii) For purposes of this paragraph, “revenue” includes, but is not limited to, federal and state funds received by the participating party.

(B) In computing the maximum amount that may be borrowed pursuant to subparagraph (A), the participating party may exclude the amount of any principal or interest that is secured by a pledge of the amount in any inactive or term deposit of the participating party that has a term scheduled to terminate:

(i) In the case of a school district, community college district, or county office of education, during the fiscal year of the borrowing.

(ii) In the case of a charter school, during the term of the loan.

(C) A participating party that borrows money to finance or refinance working capital pursuant to this subdivision shall be required to repay and discharge the loan, including interest, within 15 months of the loan date.

(D) In enacting this chapter, it is the intent of the Legislature to provide financing or refinancing of working capital needed to cover temporary or cashflow deficits and needs for working capital and not long-term budget deficits or shortfalls in funding. The participating party must demonstrate to the satisfaction of the authority that, during the term of any working capital loan received pursuant to this chapter, the participating party will receive or otherwise have (without additional borrowing) sufficient funds to repay and discharge the loan. The participating party may take into account all funds received by the participating party and may base future projections upon historical experience or reasonable expectations, or a combination of both.

(b) Notwithstanding Sections 700, 703, and 1045 of the Civil Code, the rights and possibilities that a participating party may have or obtain in the future to an approved state contribution to funding for school facilities pursuant to Chapter 12.5 (commencing with Section 17070.10) that remains unfunded pending the issuance of state bonds already authorized by the electors shall constitute property for all purposes and may be transferred as provided in subdivision (a). In the case of any transfer or assignment of rights or possibilities relating to funds for which bonds have been approved by the voters but are not yet available, the transfer or assignment shall be approved by resolution of the State Allocation Board before becoming effective.

(c) Any participating party may enter into any agreement for liquidity or credit enhancement, with any reimbursement, payment, interest, security, default, remedy, and other terms it may deem necessary or appropriate in connection with the issuance of bonds, the borrowing of money, or the lease or purchase of educational facilities, whichever is applicable. Any participating party or parties also may do all things and execute all documents as may be necessary or desirable in connection with the issuance of certificates of participation, or other interests, in any bond, loan, note, installment sale, lease, or other agreement of the participating party.

(d) A school district, by resolution, may authorize any county or city board of education or superintendent of schools, a community college district, by resolution, may authorize the Board of Governors of the California Community Colleges or the Chancellor of the California Community Colleges, and a charter school, by resolution, may authorize its chartering entity or educational management organization, to act as its agent in the performance of any of the matters permitted by this section or any other provision of this chapter. Notwithstanding any other law, the agent shall have the powers granted by the resolution for purposes of this chapter. The resolution shall be deemed to bind the school district, charter school, or community college district, as the case may be, to any contract, agreement, instrument, or other document executed by the agent on behalf of the school district, charter school, or community college district, and all duties, obligations, or responsibilities contained in the contract, agreement, instrument, or other document on the part of the school district, charter school, or community college district, to the same extent as if duly authorized, executed, and delivered by the school district, charter school, or community college district.

(e) This section shall be deemed to provide a complete, additional, and alternative method for accomplishing the acts authorized by this section, and the sale or transfer of any rights to or possibilities regarding the state share of funding for school facilities approved by the State Allocation Board, including amounts apportioned and funded and amounts approved but not yet funded from proceeds of state bonds already authorized by the electors but not yet issued, issuance of bonds to, borrowing of money from, or sale or purchase or lease of educational facilities from or to, the authority. Any agreement entered into in connection with the transfer of any rights to or possibilities regarding the state contribution for funding for school facilities pursuant to Chapter 12.5 (commencing with Section 17070.10), including amounts apportioned and funded and amounts approved but not yet funded by the State Allocation Board from proceeds of state bonds already authorized by the electors but not yet issued, or the issuance of bonds, the borrowing of money, or the sale, purchase, or lease of educational facilities, including, without limitation, any agreement for liquidity or credit enhancement under this section, need not comply with the requirements of any other law applicable to issuance of bonds, borrowing, selling, purchasing, leasing, pledge, encumbrance, or credit, as the case may be, by a school district, charter school, or community college district, or by a county or city board of education or superintendent of schools, or the Board of Governors of the California Community Colleges or Chancellor of the California Community Colleges, or the governing board of a charter school, chartering entity, or educational management organization.

(Amended by Stats. 2012, Ch. 38, Sec. 34. Effective June 27, 2012.)



17199.2

An action may be commenced under Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any issuance or proposed issuance of revenue bonds, the loan of the proceeds thereof, the sale, purchase, or lease of facilities under this chapter, or the legality and validity of any proceedings previously taken or proposed in a resolution of the authority to be taken for the authorization, issuance, sale, and delivery of the bonds, for the use of the proceeds thereof, or for the payment of the principal and interest thereon.

(Added by Stats. 1996, Ch. 277, Sec. 2. Effective January 1, 1997. Operative January 1, 1998.)



17199.3

(a) The total amount of revenue bonds that may be issued and outstanding at any time for purposes of this chapter shall not exceed four billion four hundred million dollars ($4,400,000,000).

(b) For purposes of subdivision (a) bonds that meet any of the following conditions shall not be deemed to be outstanding:

(1) Bonds that have been refunded pursuant to Section 17188.

(2) Bonds for which money or securities in amounts necessary to pay or redeem the principal, interest, or any redemption premium on the bonds have been deposited in trust.

(3) Bonds that have been issued to finance or refinance working capital.

(Amended by Stats. 2014, Ch. 416, Sec. 3. Effective January 1, 2015.)



17199.4

(a) Notwithstanding any other law, any participating party, in connection with securing financing or refinancing of projects, or working capital pursuant to this chapter, may, in accordance with this section, elect to provide for funding, in whole or in part, one or more of the following:

(1) Payments on authority bonds.

(2) Payments under credit enhancement or liquidity support agreements in connection with authority bonds.

(3) Amounts pledged or assigned under one or more pledges or assignments to pay authority bonds or obligations under these credit enhancement or liquidity support agreements.

(4) Payments to fund reserves available to pay any of the payments described in paragraphs (1), (2), and (3), exclusively until paid.

(5) Fees and charges contemplated by the instruments of the authority, trustees, tender agents, remarketing agents, credit enhancement and liquidity support providers, and service providers.

(6) Any other costs necessary or incidental to any financing or refinancing conducted under this chapter.

(b) The payments made pursuant to subdivision (a) may be in connection with a financing or refinancing benefiting the participating party itself, one or more other participating parties, or any combination thereof.

(c) To participate under this section, the participating party shall do all of the following:

(1) Elect to participate by an action of its governing board taken in compliance with the rules of that board.

(2) Provide written notice to the Controller, no later than the date of the issuance of the bonds or 60 days before the next payment, whichever is later, of all of the following:

(A) Its election to participate.

(B) A schedule of the payments subject to that election.

(C) The payee or payees of those payments, or the trustee or agent on their behalf to receive those payments.

(i) Payment delivery instructions, which may be by wire transfer or other method approved by the Controller.

(ii) If the method of payment delivery is wire transfer, the participating party shall complete and submit the appropriate authorization form as prescribed by the Controller.

(d) The participating party may amend, supplement, or restate the notice required pursuant to paragraph (2) of subdivision (c) for any reason, including, but not necessarily limited to, providing for new or increased payments. The participating party shall certify in the notice and in any amendment, supplement, or restatement of the notice that each and every payment reflected in the schedule is a payment described in subdivision (a) and the amounts scheduled do not exceed the actual or reasonably estimated payment obligations to be funded pursuant to this section. The participating party shall also represent in the notice that it is not submitting the notice for the purpose of accelerating a participating party’s receipt of its apportionments. Nothing in this section prohibits transfer by the recipient of an apportionment under this section to the participating party submitting the notice of the excess apportionment above the amount needed to fund actual payments where the excess resulted from erroneous estimation of scheduled payments or otherwise.

(e) Upon receipt of the notice required by paragraph (2) of subdivision (c), the Controller shall make an apportionment to the indicated recipient on the date, or during the period, shown in the schedule in accordance with the following:

(1) If the participating party requests transfers in full as scheduled, in the amount of the scheduled transfer or such lesser amount as is available from the sources indicated in subdivision (f).

(2) If the participating party does not request transfers in full as scheduled, in the amount of the anticipated deficiency for the purpose of making the required payment indicated in a written request of the participating party to the Controller and in the amount of the actual shortfall in payment indicated in a written request of the recipient or the participating party to the Controller or the lesser amount that is available from the sources indicated in subdivision (f).

(3) To the extent funds available for an apportionment are insufficient to pay the amount set forth in a schedule in any period, the Controller shall, if and as requested in the notice, reschedule the payment of all or a portion of the deficiency to a subsequent period.

(4) In making apportionments under this section, the Controller may rely conclusively and without liability on any notice or request delivered under this section, including any delivered prior to enactment of the act that adds this paragraph. The Controller may make, but is not obligated to make, apportionments not reflected on a notice or on an amended, supplemented, or restated notice delivered under this section that the Controller receives less than 20 days prior to when the apportionment would otherwise be required.

(f) The Controller shall make an apportionment under this section only from moneys designated for apportionment to the participating party delivering the notice, and only from one or both of the following:

(1) Any funding apportioned for purposes of revenue limits or the local control funding formula pursuant to Section 42238.02, as implemented by Section 42238.03, to a school district or county office of education without regard to the specific funding source of the apportionment.

(2) Any funding apportioned for purposes of the charter school block grant or the local control funding formula pursuant to Section 42238.02, as implemented by Section 42238.03, to a charter school without regard to the specific funding source of the apportionment.

(g) (1) The amount apportioned for a participating party pursuant to this section shall be deemed to be an allocation to the participating party, and shall be included in the computation of allocation, limit, entitlement, or apportionment for the participating party.

(2) The participating party and its creditors do not have a claim to funds apportioned or anticipated to be apportioned by the Controller pursuant to this section.

(h) (1) The authority may require participation under this section under the terms of any financing or refinancing under this chapter to provide for one or more of the payments described in paragraphs (1), (2), (3), and (4) of subdivision (a). The authority may impose limits on new participation under this section. The authority may require participating parties to apply to the authority for participation. If the authority limits participation under this section, the authority shall consider each of the following priorities in making participation available:

(A) First priority shall be given to participating parties that apply for funding for instructional classroom space under this chapter.

(B) Second priority shall be given to participating parties that apply for funding of modernization of instructional classroom space under this chapter.

(C) Third priority shall be given to participating parties that apply for funding under this chapter for any other eligible costs, as defined in Section 17173.

(2) The authority shall prioritize applications at appropriate intervals.

(3) A school district electing to participate under this section that has applied for revenue bond moneys for purposes of joint venture school facilities construction projects, pursuant to Article 5 (commencing with Section 17060) of Chapter 12, shall not be subject to the priorities set forth in paragraph (1).

(i) This section shall not be construed to make the State of California liable for any payments within the meaning of Section 1 of Article XVI of the California Constitution.

(j) A school district that has a qualified or negative certification pursuant to Section 42131, or a county office of education that has a qualified or negative certification pursuant to Section 1240, may not participate under this section.

(k) This section does not obligate the State of California to make available the sources of apportionment under subdivision (f) in any amount or at any time or, except as provided in this section, to fund any payment described in this section. The addition of this subdivision is intended solely to clarify existing law.

(Amended by Stats. 2014, Ch. 923, Sec. 9.5. Effective January 1, 2015.)



17199.5

Notwithstanding Section 17199.4, if the bonds were subject to a credit enhancement agreement provided by a public credit provider pursuant to Section 17193.5 for which a payment for principal or interest, or both, has been made by the public credit provider, the Controller shall allocate to the public credit provider, rather than the trustee, the percentage of the apportionment to be made pursuant to this paragraph equal to the percentage of the outstanding indebtedness which is subject to the credit enhancement agreement.

(Added by Stats. 1998, Ch. 1076, Sec. 2. Effective January 1, 1999.)



17199.6

The authority is delegated exclusive control over the use and allocation of the volume cap described in Section 142(k) of the federal Internal Revenue Code, or successor provisions of the Internal Revenue Code. The board of the authority, by resolution, may use the volume cap for obligations issued by the authority or allocate the volume cap to any party.

(Added by Stats. 2012, Ch. 38, Sec. 37. Effective June 27, 2012.)









PART 10.5 - SCHOOL FACILITIES

CHAPTER 1 - Schoolsites

ARTICLE 1 - General Provisions

17210

As used in this article, the following terms have the following meanings:

(a) “Administering agency” means any agency designated pursuant to Section 25502 of the Health and Safety Code.

(b) “Environmental assessor” means an environmental professional as defined in Section 312.10 of Title 40 of the Code of Federal Regulations.

(c) “Handle” has the meaning the term is given in Article 1 (commencing with Section 25500) of Chapter 6.95 of Division 20 of the Health and Safety Code.

(d) “Hazardous air emissions” means emissions into the ambient air of air contaminants that have been identified as a toxic air contaminant by the State Air Resources Board or by the air pollution control officer for the jurisdiction in which the project is located. As determined by the air pollution control officer, hazardous air emissions also means emissions into the ambient air from any substance identified in subdivisions (a) to (f), inclusive, of Section 44321 of the Health and Safety Code.

(e) “Hazardous material” has the meaning the term is given in subdivision (d) of Section 25260 of the Health and Safety Code.

(f) “Operation and maintenance,” “removal action work plan,” “respond,” “response,” “response action,” and “site” have the meanings those terms are given in Article 2 (commencing with Section 25310) of the state act.

(g) “Phase I environmental assessment” means a preliminary assessment of a property to determine whether there has been or may have been a release of a hazardous material, or whether a naturally occurring hazardous material is present, based on reasonably available information about the property and the area in its vicinity. A phase I environmental assessment shall meet the most current requirements adopted by the American Society for Testing and Materials (ASTM) for Standard Practice for Environmental Site Assessments: Phase I Environmental Site Assessment Process or meet the requirements of Part 312 (commencing with Section 312.1) of Title 40 of the Code of Federal Regulations. That ASTM Standard Practice for Environmental Site Assessments or the requirements of Part 312 (commencing with Section 312.1) of Title 40 of the Code of Federal Regulations shall satisfy the requirements of this article for conducting a phase I environmental assessment unless and until the Department of Toxic Substances Control adopts final regulations that establish guidelines for a phase I environmental assessment for purposes of schoolsites that impose different requirements.

(h) “Preliminary endangerment assessment” means an activity that is performed to determine whether current or past hazardous material management practices or waste management practices have resulted in a release or threatened release of hazardous materials, or whether naturally occurring hazardous materials are present, which pose a threat to children’s health, children’s learning abilities, public health or the environment. A preliminary endangerment assessment requires sampling and analysis of a site, a preliminary determination of the type and extent of hazardous material contamination of the site, and a preliminary evaluation of the risks that the hazardous material contamination of a site may pose to children’s health, public health, or the environment, and shall be conducted in a manner that complies with the guidelines published by the Department of Toxic Substances Control entitled “Preliminary Endangerment Assessment: Guidance Manual,” including any amendments that are determined by the Department of Toxic Substances Control to be appropriate to address issues that are unique to schoolsites.

(i) “Proposed schoolsite” means real property acquired or to be acquired or proposed for use as a schoolsite, prior to its occupancy as a school.

(j) “Regulated substance” means any material defined in subdivision (g) of Section 25532 of the Health and Safety Code.

(k) “Release” has the same meaning the term is given in Article 2 (commencing with Section 25310) of Chapter 6.8 of Division 20 of the Health and Safety Code, and includes a release described in subdivision (d) of Section 25321 of the Health and Safety Code.

(l) “Remedial action plan” means a plan approved by the Department of Toxic Substances Control pursuant to Section 25356.1 of the Health and Safety Code.

(m) “State act” means the Carpenter-Presley-Tanner Hazardous Substance Account Act (Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code).

(Amended by Stats. 2012, Ch. 39, Sec. 1. Effective June 27, 2012.)



17210.1

(a) Notwithstanding any other provision of law:

(1) For sites addressed by this article for which school districts elect to receive state funds pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10, the state act applies to schoolsites where naturally occurring hazardous materials are present, regardless of whether there has been a release or there is a threatened release of a hazardous material.

(2) For sites addressed by this article for which school districts elect to receive state funds pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10, all references in the state act to hazardous substances shall be deemed to include hazardous materials and all references in the state act to public health shall be deemed to include children’s health.

(3) All risk assessments conducted by school districts that elect to receive state funds pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10 at sites addressed by this article shall include a focus on the risks to children’s health posed by a hazardous materials release or threatened release, or the presence of naturally occurring hazardous materials, on the schoolsite.

(4) The response actions selected under this article shall, at a minimum, be protective of children’s health, with an ample margin of safety.

(b) In implementing this article, a school district shall provide a notice to residents in the immediate area prior to the commencement of work on a preliminary endangerment assessment utilizing a format developed by the Department of Toxic Substances Control.

(c) Nothing in this article shall be construed to limit the authority of the Department of Toxic Substances Control or the State Department of Education to take any action otherwise authorized under any other provision of law.

(d) Unless the Legislature otherwise funds its costs for overseeing actions taken pursuant to this article, the Department of Toxic Substances Control shall comply with Chapter 6.66 (commencing with Section 25269) of Division 20 of the Health and Safety Code when recovering its costs incurred in carrying out its duties pursuant to this article.

(e) Article 11 (commencing with Section 25220) of Chapter 6.5 of Division 20 of the Health and Safety Code does not apply to schoolsites at which all necessary response actions have been completed.

(Amended by Stats. 2001, Ch. 865, Sec. 1. Effective October 14, 2001.)



17211

Prior to commencing the acquisition of real property for a new schoolsite or an addition to an existing schoolsite, the governing board of a school district shall evaluate the property at a public hearing using the site selection standards established by the State Department of Education pursuant to subdivision (b) of Section 17251. The governing board may direct the district’s advisory committee established pursuant to Section 17388 to evaluate the property pursuant to those site selection standards and to report its findings to the governing board at the public hearing.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17212

The governing board of a school district, prior to acquiring any site on which it proposes to construct any school building as defined in Section 17283 shall have the site, or sites, under consideration investigated by competent personnel to ensure that the final site selection is determined by an evaluation of all factors affecting the public interest and is not limited to selection on the basis of raw land cost only. If the prospective schoolsite is located within the boundaries of any special studies zone or within an area designated as geologically hazardous in the safety element of the local general plan as provided in subdivision (g) of Section 65302 of the Government Code, the investigation shall include any geological and soil engineering studies by competent personnel needed to provide an assessment of the nature of the site and potential for earthquake or other geologic hazard damage.

The geological and soil engineering studies of the site shall be of such a nature as will preclude siting of a school in any location where the geological and site characteristics are such that the construction effort required to make the school building safe for occupancy is economically unfeasible. No studies are required to be made if the site or sites under consideration have been the subject of adequate prior studies. The evaluation shall also include location of the site with respect to population, transportation, water supply, waste disposal facilities, utilities, traffic hazards, surface drainage conditions, and other factors affecting the operating costs, as well as the initial costs, of the total project.

For the purposes of this article, a special studies zone is an area which is identified as a special studies zone on any map, or maps, compiled by the State Geologist pursuant to Chapter 7.5 (commencing with Section 2621) of Division 2 of the Public Resources Code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17212.1

It is the intent of the Legislature that corporations, public utilities, local publicly owned utilities, governmental agencies, and school districts work collaboratively in assessing the safety of a proposed schoolsite or addition to an existing schoolsite.

(Added by Stats. 2004, Ch. 578, Sec. 1. Effective January 1, 2005.)



17212.2

(a) The governing board of a school district may make a written request upon a person, corporation, public utility, local publicly owned utility, or governmental agency for information necessary or useful to assess and determine the safety of a proposed schoolsite or an addition to an existing schoolsite, pursuant to Section 17251 and this chapter, including pipelines, electric transmission and distribution lines, railroads, and storage tanks. The written request shall identify the physical location of the schoolsite for which information is sought, describe the information sought, and contain a statement as to why the information is needed or useful. Information requested may include all of the following:

(1) Railroad operations involving hazardous or toxic materials, as reported to a governmental agency; frequency, speed, and schedule of railroad traffic; grade, curves, and condition of railroad tracks; and railroad accident occurrence.

(2) Whether there are existing pipelines, planned pipelines, or easements for pipelines on, or in proximity to, as specified pursuant to regulations adopted pursuant to Section 17251, the schoolsite, including the location of the pipeline, the age of the pipeline, the pipeline material, the class of pipeline, the diameter of the pipeline, the depth at which the pipeline is buried, the wall thickness of the pipeline, the product or products transported by the pipeline, the operating pressure of the pipeline, the history of spills or leaks of material being transported by the pipeline, as reported to a governmental agency, and the location of the shutoff valves for the pipeline that are capable of preventing or halting the transport of product or products to the schoolsite.

(3) Whether there are easements for planned or existing lines for the transmission or distribution of electricity, electrical transformers, or electrical substations on or in proximity to, as specified pursuant to regulations adopted pursuant to Section 17251, the schoolsite, the location of easements for, planned, or existing lines, transformers, or substations, the voltages currently handled or planned to be handled by the line, transformer, or substation, the ground clearance, if applicable, of a line, transformer, or substation, and the depth of burial, if applicable, of the line, transformer, or substation as specified by the Public Utilities Commission.

(4) The location, age, construction type, safety record, and product stored in a storage tank.

(b) A person, corporation, public utility, local publicly owned utility, or governmental agency receiving a written request for information pursuant to this section shall provide a written response within 30 calendar days of receipt of the request, that provides the requested information, identifies available public information or an available report to a governmental agency, or provides written justification why the requested information is not being provided. A claim that the requested information is proprietary or confidential is a legitimate justification for the requested information to not be provided. The governing board of a school district may grant additional time to respond to a request for information pursuant to this section.

(c) A school district may file a complaint with the appropriate regulatory agency or legislative body for a violation of the requirements of this section. The regulatory agency or legislative body may appoint a representative to work toward informally resolving the complaint.

(Amended by Stats. 2005, Ch. 22, Sec. 27. Effective January 1, 2006.)



17212.5

Geological and soil engineering studies as described in Section 17212 shall be made, within the boundaries of any special studies zone, for the construction of any school building as defined in Section 17283, or if the estimated cost exceeds twenty-five thousand dollars ($25,000), for the reconstruction or alteration of or addition to any school building for work which alters structural elements. The Department of General Services may require similar geological and soil engineering studies for the construction or alteration of any school building on a site located outside of the boundaries of any special studies zone. No studies need be made if the site under consideration has been the subject of adequate prior studies.

No school building shall be constructed, reconstructed, or relocated on the trace of a geological fault along which surface rupture can reasonably be expected to occur within the life of the school building.

A copy of the report of each investigation conducted pursuant to this section shall be submitted to the Department of General Services pursuant to Article 3 (commencing with Section 17280) of this chapter and to the State Department of Education. The cost of geological and soil engineering studies and investigations conducted pursuant to this section may be treated as a capital expenditure. The dollar amount set forth in this section shall be increased on an annual basis, according to a construction costs inflation index recognized and selected by the department.

(Amended by Stats. 2001, Ch. 422, Sec. 1. Effective January 1, 2002.)



17213

The governing board of a school district may not approve a project involving the acquisition of a schoolsite by a school district, unless all of the following occur:

(a) The school district, as the lead agency, as defined in Section 21067 of the Public Resources Code, determines that the property purchased or to be built upon is not any of the following:

(1) The site of a current or former hazardous waste disposal site or solid waste disposal site, unless if the site was a former solid waste disposal site, the governing board of the school district concludes that the wastes have been removed.

(2) A hazardous substance release site identified by the Department of Toxic Substances Control in a current list adopted pursuant to Section 25356 of the Health and Safety Code for removal or remedial action pursuant to Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code.

(3) A site that contains one or more pipelines, situated underground or aboveground, that carries hazardous substances, extremely hazardous substances, or hazardous wastes, unless the pipeline is a natural gas line that is used only to supply natural gas to that school or neighborhood.

(b) The school district, as the lead agency, as defined in Section 21067 of the Public Resources Code, in preparing the environmental impact report or negative declaration has consulted with the administering agency in which the proposed schoolsite is located, pursuant to Section 2735.3 of Title 19 of the California Code of Regulations, and with any air pollution control district or air quality management district having jurisdiction in the area, to identify both permitted and nonpermitted facilities within that district’s authority, including, but not limited to, freeways and other busy traffic corridors, large agricultural operations, and railyards, within one-fourth of a mile of the proposed schoolsite, that might reasonably be anticipated to emit hazardous air emissions, or to handle hazardous or extremely hazardous materials, substances, or waste. The school district, as the lead agency, shall include a list of the locations for which information is sought.

(c) The governing board of the school district makes one of the following written findings:

(1) Consultation identified none of the facilities or significant pollution sources specified in subdivision (b).

(2) The facilities or other pollution sources specified in subdivision (b) exist, but one of the following conditions applies:

(A) The health risks from the facilities or other pollution sources do not and will not constitute an actual or potential endangerment of public health to persons who would attend or be employed at the school.

(B) The governing board finds that corrective measures required under an existing order by another governmental entity that has jurisdiction over the facilities or other pollution sources will, before the school is occupied, result in the mitigation of all chronic or accidental hazardous air emissions to levels that do not constitute an actual or potential endangerment of public health to persons who would attend or be employed at the proposed school. If the governing board makes this finding, the governing board shall also make a subsequent finding, prior to the occupancy of the school, that the emissions have been mitigated to these levels.

(C) For a schoolsite with a boundary that is within 500 feet of the edge of the closest traffic lane of a freeway or other busy traffic corridor, the governing board of the school district determines, through analysis pursuant to paragraph (2) of subdivision (b) of Section 44360 of the Health and Safety Code, based on appropriate air dispersion modeling, and after considering any potential mitigation measures, that the air quality at the proposed site is such that neither short-term nor long-term exposure poses significant health risks to pupils.

(D) The governing board finds that neither of the conditions set forth in subparagraph (B) or (C) can be met, and the school district is unable to locate an alternative site that is suitable due to a severe shortage of sites that meet the requirements in subdivision (a) of Section 17213. If the governing board makes this finding, the governing board shall adopt a statement of Overriding Considerations pursuant to Section 15093 of Title 14 of the California Code of Regulations.

(d) As used in this section:

(1) “Hazardous air emissions” means emissions into the ambient air of air contaminants that have been identified as a toxic air contaminant by the State Air Resources Board or by the air pollution control officer for the jurisdiction in which the project is located. As determined by the air pollution control officer, hazardous air emissions also means emissions into the ambient air from any substance identified in subdivisions (a) to (f), inclusive, of Section 44321 of the Health and Safety Code.

(2) “Hazardous substance” means any substance defined in Section 25316 of the Health and Safety Code.

(3) “Extremely hazardous substances” means any material defined pursuant to paragraph (2) of subdivision (g) of Section 25532 of the Health and Safety Code.

(4) “Hazardous waste” means any waste defined in Section 25117 of the Health and Safety Code.

(5) “Hazardous waste disposal site” means any site defined in Section 25114 of the Health and Safety Code.

(6) “Administering agency” means any agency designated pursuant to Section 25502 of the Health and Safety Code.

(7) “Handle” means handle as defined in Article 1 (commencing with Section 25500) of Chapter 6.95 of Division 20 of the Health and Safety Code.

(8) “Facilities” means any source with a potential to use, generate, emit or discharge hazardous air pollutants, including, but not limited to, pollutants that meet the definition of a hazardous substance, and whose process or operation is identified as an emission source pursuant to the most recent list of source categories published by the State Air Resources Board.

(9) “Freeway or other busy traffic corridors” means those roadways that, on an average day, have traffic in excess of 50,000 vehicles in a rural area as defined in Section 50101 of the Health and Safety Code, and 100,000 vehicles in an urban area, as defined in Section 50104.7 of the Health and Safety Code.

(Amended by Stats. 2007, Ch. 130, Sec. 54. Effective January 1, 2008.)



17213.1

As a condition of receiving state funding pursuant to Chapter 12.5 (commencing with Section 17070.10), the governing board of a school district shall comply with subdivision (a), and is not required to comply with subdivision (a) of Section 17213, prior to the acquisition of a schoolsite, or if the school district owns or leases a schoolsite, prior to the construction of a project.

(a) Prior to acquiring a schoolsite, the governing board shall contract with an environmental assessor to supervise the preparation of, and sign, a Phase I environmental assessment of the proposed schoolsite unless the governing board decides to proceed directly to a preliminary endangerment assessment, in which case it shall comply with paragraph (4).

(1) The Phase I environmental assessment shall contain one of the following recommendations:

(A) A further investigation of the site is not required.

(B) A preliminary endangerment assessment is needed, including sampling or testing, to determine the following:

(i) If a release of hazardous material has occurred and, if so, the extent of the release.

(ii) If there is the threat of a release of hazardous materials.

(iii) If a naturally occurring hazardous material is present.

(2) If the Phase I environmental assessment concludes that further investigation of the site is not required, the signed assessment, proof that the environmental assessor meets the qualifications specified in subdivision (b) of Section 17210, and the renewal fee shall be submitted to the Department of Toxic Substances Control. The Department of Toxic Substances Control shall conduct its review and approval, within 30 calendar days of its receipt of that assessment, proof of qualifications, and the renewal fee. In those instances in which the Department of Toxic Substances Control requests additional information after receipt of the Phase I environmental assessment pursuant to paragraph (3), the Department of Toxic Substances Control shall conduct its review and approval within 30 calendar days of its receipt of the requested additional information. If the Department of Toxic Substances Control concurs with the conclusion of the Phase I environmental assessment that a further investigation of the site is not required, the Department of Toxic Substances Control shall approve the Phase I environmental assessment and shall notify, in writing, the State Department of Education and the governing board of the school district of the approval.

(3) If the Department of Toxic Substances Control determines that the Phase I environmental assessment is not complete or disapproves the Phase I environmental assessment, the department shall inform the school district of the decision, the basis for the decision, and actions necessary to secure department approval of the Phase I environmental assessment. The school district shall take actions necessary to secure the approval of the Phase I environmental assessment, elect to conduct a preliminary endangerment assessment, or elect not to pursue the acquisition or the construction project. To facilitate completion of the Phase I environmental assessment, the information required by this paragraph may be provided by telephonic or electronic means.

(4) (A) If the Department of Toxic Substances Control concludes after its review of a Phase I environmental assessment pursuant to this section that a preliminary endangerment assessment is needed, the Department of Toxic Substances Control shall notify, in writing, the State Department of Education and the governing board of the school district of that decision and the basis for that decision. The school district shall submit to the State Department of Education the Phase I environmental assessment and requested additional information, if any, that was reviewed by the Department of Toxic Substances Control pursuant to that subparagraph. Submittal of the Phase I assessment and additional information, if any, to the State Department of Education shall be prior to the State Department of Education issuance of final site or plan approvals affect by that Phase I assessment.

(B) If the Phase I environmental assessment concludes that a preliminary endangerment assessment is needed, or if the Department of Toxic Substances Control concludes after it reviews a Phase I environmental assessment pursuant to this section that a preliminary endangerment assessment is needed, the school district shall either contract with an environmental assessor to supervise the preparation of, and sign, a preliminary endangerment assessment of the proposed schoolsite and enter into an agreement with the Department of Toxic Substances Control to oversee the preparation of the preliminary endangerment assessment or elect not to pursue the acquisition or construction project. The agreement entered into with the Department of Toxic Substances Control may be entitled an “Environmental Oversight Agreement” and shall reference this paragraph. A school district may, with the concurrence of the Department of Toxic Substances Control, enter into an agreement with the Department of Toxic Substances Control to oversee the preparation of a preliminary endangerment assessment without first having prepared a Phase I environmental assessment. Upon request from the school district, the Director of the Department of Toxic Substances Control shall exercise its authority to designate a person to enter the site and inspect and obtain samples pursuant to Section 25358.1 of the Health and Safety Code, if the director determines that the exercise of that authority will assist in expeditiously completing the preliminary endangerment assessment. The preliminary endangerment assessment shall contain one of the following conclusions:

(i) A further investigation of the site is not required.

(ii) A release of hazardous materials has occurred, and if so, the extent of the release, that there is the threat of a release of hazardous materials, or that a naturally occurring hazardous material is present, or any combination thereof.

(5) The school district shall submit the preliminary endangerment assessment to the Department of Toxic Substances Control for its review and approval and to the State Department of Education for its files. The school district may entitle a document that is meant to fulfill the requirements of a preliminary endangerment assessment a “preliminary environmental assessment” and that document shall be deemed to be a preliminary endangerment assessment if it specifically refers to the statutory provisions whose requirements it intends to meet and the document meets the requirements of a preliminary endangerment assessment.

(6) At the same time a school district submits a preliminary endangerment assessment to the Department of Toxic Substances Control pursuant to paragraph (5), the school district shall publish a notice that the assessment has been submitted to the department in a local newspaper of general circulation, and shall post the notice in a prominent manner at the proposed schoolsite that is the subject of that notice. The notice shall state the school district’s determination to make the preliminary endangerment assessment available for public review and comment pursuant to subparagraph (A) or (B):

(A) If the school district chooses to make the assessment available for public review and comment pursuant to this subparagraph, it shall offer to receive written comments for a period of at least 30 calendar days after the assessment is submitted to the Department of Toxic Substances Control, commencing on the date the notice is originally published, and shall hold a public hearing to receive further comments. The school district shall make all of the following documents available to the public upon request through the time of the public hearing:

(i) The preliminary endangerment assessment.

(ii) The changes requested by the Department of Toxic Substances Control for the preliminary endangerment assessment, if any.

(iii) Any correspondence between the school district and the Department of Toxic Substances Control that relates to the preliminary endangerment assessment.

For the purposes of this subparagraph, the notice of the public hearing shall include the date and location of the public hearing, and the location where the public may review the documents described in clauses (i) to (iii), inclusive. If the preliminary endangerment assessment is revised or altered following the public hearing, the school district shall make those revisions or alterations available to the public. The school district shall transmit a copy of all public comments received by the school district on the preliminary endangerment assessment to the Department of Toxic Substances Control. The Department of Toxic Substances Control shall complete its review of the preliminary endangerment assessment and public comments received thereon and shall either approve or disapprove the assessment within 30 calendar days of the close of the public review period. If the Department of Toxic Substances Control determines that it is likely to disapprove the assessment prior to its receipt of the public comments, it shall inform the school district of that determination and of any action that the school district is required to take for the Department of Toxic Substances Control to approve the assessment.

(B) If the school district chooses to make the preliminary endangerment assessment available for public review and comment pursuant to this subparagraph, the Department of Toxic Substances Control shall complete its review of the assessment within 60 calendar days of receipt of the assessment and shall either return the assessment to the school district with comments and requested modifications or requested further assessment or concur with the adequacy of the assessment pending review of public comment. If the Department of Toxic Substances Control concurs with the adequacy of the assessment, and the school district proposes to proceed with site acquisition or a construction project, the school district shall make the assessment available to the public on the same basis and at the same time it makes available the draft environmental impact report or negative declaration pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) for the site, unless the document developed pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) will not be made available until more than 90 days after the assessment is approved, in which case the school district shall, within 60 days of the approval of the assessment, separately publish a notice of the availability of the assessment for public review in a local newspaper of general circulation. The school district shall hold a public hearing on the preliminary endangerment assessment and the draft environmental impact report or negative declaration at the same time, pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code). All public comments pertaining to the preliminary endangerment assessment shall be forwarded to the Department of Toxic Substances Control immediately. The Department of Toxic Substances Control shall review the public comments forwarded by the school district and shall approve or disapprove the preliminary endangerment assessment within 30 days of the district’s approval action of the environmental impact report or the negative declaration.

(7) The school district shall comply with the public participation requirements of Sections 25358.7 and 25358.7.1 of the Health and Safety Code and other applicable provisions of the state act with respect to those response actions only if further response actions beyond a preliminary endangerment assessment are required and the district determines that it will proceed with the acquisition or construction project.

(8) If the Department of Toxic Substances Control disapproves the preliminary endangerment assessment, it shall inform the district of the decision, the basis for the decision, and actions necessary to secure the Department of Toxic Substances Control approval of the assessment. The school district shall take actions necessary to secure the approval of the Department of Toxic Substances Control of the preliminary endangerment assessment or elect not to pursue the acquisition or construction project.

(9) If the preliminary endangerment assessment determines that a further investigation of the site is not required and the Department of Toxic Substances Control approves this determination, it shall notify the State Department of Education and the school district of its approval. The school district may then proceed with the acquisition or construction project.

(10) If the preliminary endangerment assessment determines that a release of hazardous material has occurred, that there is the threat of a release of hazardous materials, that a naturally occurring hazardous material is present, or any combination thereof, that requires further investigation, and the Department of Toxic Substances Control approves this determination, the school district may elect not to pursue the acquisition or construction project. If the school district elects to pursue the acquisition or construction project, it shall do all of the following:

(A) Prepare a financial analysis that estimates the cost of response action that will be required at the proposed schoolsite.

(B) Assess the benefits that accrue from using the proposed schoolsite when compared to the use of alternative schoolsites, if any.

(C) Obtain the approval of the State Department of Education that the proposed schoolsite meets the schoolsite selection standards adopted by the State Department of Education pursuant to subdivision (b) of Section 17251.

(D) Evaluate the suitability of the proposed schoolsite in light of the recommended alternative schoolsite locations in order of merit if the school district has requested the assistance of the State Department of Education, based upon the standards of the State Department of Education, pursuant to subdivision (a) of Section 17251.

(11) The school district shall reimburse the Department of Toxic Substances Control for all of the department’s response costs.

(b) The costs incurred by the school districts when complying with this section are allowable costs for purposes of an applicant under Chapter 12.5 (commencing with Section 17070.10) of Part 10 and may be reimbursed in accordance with Section 17072.13.

(c) A school district that releases a Phase I environmental assessment, a preliminary endangerment assessment, or information concerning either of these assessments, any of which is required by this section, may not be held liable in any action filed against the school district for making either of these assessments available for public review.

(d) The changes made to this section by the act amending this section during the 2001 portion of the 2001–02 Regular Session do not apply to a schoolsite acquisition project or a school construction project, if either of the following occurred on or before the effective date of the act amending this section during the 2001 portion of the 2001–02 Regular Session:

(1) The final preliminary endangerment assessment for the project was approved by the Department of Toxic Substances Control pursuant to this section as this section read on the date of the approval.

(2) The school district seeking state funding for the project completed a public hearing for the project pursuant to this section, as this section read on the date of the hearing.

(Amended by Stats. 2002, Ch. 935, Sec. 16. Effective January 1, 2003.)



17213.2

As a condition of receiving state funds pursuant to Chapter 12.5 (commencing with Section 17070.10), all of the following apply:

(a) If a preliminary endangerment assessment prepared pursuant to Section 17213.1 discloses the presence of a hazardous materials release, or threatened release, or the presence of naturally occurring hazardous materials, at a proposed schoolsite at concentrations that could pose a significant risk to children or adults, and the school district owns the proposed schoolsite, the school district shall enter into an agreement with the Department of Toxic Substances Control to oversee response action at the site and shall take response action pursuant to the requirements of the state act as may be required by the Department of Toxic Substances Control.

(b) Notwithstanding subdivision (a), a school district need not take action in response to a release of hazardous material to groundwater underlying the schoolsite if the release occurred at a site other than the schoolsite and if the following conditions apply:

(1) The school district did not cause or contribute to the release of a hazardous material to the groundwater.

(2) Upon the request of the Department of Toxic Substances Control or its authorized representative the school district provides the Department of Toxic Substances Control or its authorized representative with access to the schoolsite.

(3) The school district does not interfere with the response action activities.

(c) If at anytime during the response action the school district determines that there has been a significant increase in the estimated cost of the response action, the school district shall notify the State Department of Education.

(d) A school district that is required by the Department of Toxic Substances Control to take response action at a proposed schoolsite is subject to both of the following prohibitions:

(1) The school district may not begin construction of a school building until the Department of Toxic Substances Control determines all of the following:

(A) That the construction will not interfere with the response action.

(B) That site conditions will not pose a significant threat to the health and safety of workers involved in the construction of the school building.

(C) That the nature and extent of any release or threatened release of hazardous materials or the presence of any naturally occurring hazardous materials have been fully characterized.

(2) The school district may not occupy a school building following construction until it obtains from the Department of Toxic Substances Control a certification that all response actions, except for operation and maintenance activities, necessary to ensure that hazardous materials at the schoolsite no longer pose a significant risk to children and adults at the schoolsite have been completed and that the response action standards and objectives established in the final removal action work plan or remedial action plan have been met and are being maintained. After a school building is constructed and occupied, a school district may continue with ongoing operation and maintenance activities if the Department of Toxic Substances Control certifies before occupancy that neither site conditions nor the ongoing operation and maintenance activities pose a significant risk to children or adults at the schoolsite.

(e) If, at anytime during construction at a schoolsite, a previously unidentified release or threatened release of a hazardous material or the presence of a naturally occurring hazardous material is discovered, the school district shall cease all construction activities at the sites notify the Department of Toxic Substances Control, and take actions required by subdivision (a) that are necessary to address the release or threatened release or the presence of any naturally occurring hazardous materials. Construction may be resumed if the Department of Toxic Substances Control determines that the construction will not interfere with any response action necessary to address the hazardous material release or threatened release or the presence of a naturally occurring hazardous material, determines that the site conditions will not pose a significant threat to the health and safety of workers involved in the construction of the schoolsite, and certifies that the nature and extent of the release, threatened release, or presence of a naturally occurring hazardous material have been fully characterized.

(f) Construction may proceed at any portions of the site that the Department of Toxic Substances Control determines are not affected by the release or threatened release of hazardous materials, or presence of any naturally occurring hazardous materials, provided that all of the following apply:

(1) Those portions of the site have been fully characterized.

(2) The Department of Toxic Substances Control determines that the construction will not interfere with any response action necessary to address the release or threatened release of hazardous materials, or presence of any naturally occurring hazardous materials.

(3) The site conditions will not pose a significant threat to the health and safety of workers involved with construction.

(g) The Department of Toxic Substances Control shall notify the State Department of Education, the Division of the State Architect, and the Office of Public School Construction when the Department of Toxic Substances Control certifies that all necessary response actions have been completed at a schoolsite. The Department of Toxic Substances Control shall also notify the Division of the State Architect whenever a response action has an impact on the design of a school facility and shall specify the conditions that must be met in the design of the school facility in order to protect the integrity of the response action.

(h) The school district shall reimburse the Department of Toxic Substances Control for all response costs incurred by the department.

(i) The costs incurred by the school districts when complying with this section are allowable costs for purposes of an applicant under Chapter 12.5 (commencing with Section 17070.10) of Part 10 and may be reimbursed in accordance with Section 17072.13.

(Amended by Stats. 2000, Ch. 443, Sec. 5. Effective September 14, 2000.)



17215

(a) In order to promote the safety of pupils, comprehensive community planning, and greater educational usefulness of schoolsites, before acquiring title to or leasing property for a new schoolsite, the governing board of each school district, including any district governed by a city board of education, or a charter school, shall give the State Department of Education written notice of the proposed acquisition or lease and shall submit any information required by the State Department of Education if the site is within two miles, measured by air line, of that point on an airport runway or a potential runway included in an airport master plan that is nearest to the site.

(b) Upon receipt of the notice required pursuant to subdivision (a), the State Department of Education shall notify the Department of Transportation in writing of the proposed acquisition or lease. If the Department of Transportation is no longer in operation, the State Department of Education shall, in lieu of notifying the Department of Transportation, notify the United States Department of Transportation or any other appropriate agency, in writing, of the proposed acquisition or lease for the purpose of obtaining from the department or other agency any information or assistance that it may desire to give.

(c) The Department of Transportation shall investigate the site and, within 30 working days after receipt of the notice, shall submit to the State Department of Education a written report of its findings including recommendations concerning acquisition or lease of the site. As part of the investigation, the Department of Transportation shall give notice thereof to the owner and operator of the airport who shall be granted the opportunity to comment upon the site. The Department of Transportation shall adopt regulations setting forth the criteria by which a site will be evaluated pursuant to this section.

(d) The State Department of Education shall, within 10 days of receiving the Department of Transportation’s report, forward the report to the governing board of the school district or charter school. The governing board or charter school may not acquire title to or lease the property until the report of the Department of Transportation has been received. If the report does not favor the acquisition or lease of the property for a schoolsite or an addition to a present schoolsite, the governing board or charter school may not acquire title to or lease the property. If the report does favor the acquisition or lease of the property for a schoolsite or an addition to a present schoolsite, the governing board or charter school shall hold a public hearing on the matter prior to acquiring or leasing the site.

(e) If the Department of Transportation’s recommendation does not favor acquisition or lease of the proposed site, state funds or local funds may not be apportioned or expended for the acquisition or lease of that site, construction of any school building on that site, or for the expansion of any existing site to include that site.

(f) This section does not apply to sites acquired prior to January 1, 1966, nor to any additions or extensions to those sites.

(Amended by Stats. 2005, Ch. 229, Sec. 1. Effective January 1, 2006.)



17215.5

(a) Prior to commencing the acquisition of real property for a new schoolsite in an area designated in a city, county, or city and county general plan for agricultural use and zoned for agricultural production, the governing board of a school district shall make all of the following findings:

(1) The school district has notified and consulted with the city, county, or city and county within which the prospective schoolsite is to be located.

(2) The final site selection has been evaluated by the governing board of the school district based on all factors affecting the public interest and not limited to selection on the basis of the cost of the land.

(3) The school district will attempt to minimize any public health and safety issues resulting from the neighboring agricultural uses that may affect the pupils and employees at the schoolsite.

(b) Subdivision (a) shall not apply to any schoolsite approved by the State Department of Education prior to January 1, 1997.

(Added by renumbering Section 39006 by Stats. 2000, Ch. 135, Sec. 39. Effective January 1, 2001.)



17216

No action undertaken by the State Department of Education or by any other state agency or by any political subdivision pursuant to this chapter, or in compliance with this chapter, shall be construed to affect any rights arising under the provisions of Section 19 of Article 1 of the California Constitution.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17217

(a) The governing board of a school district may acquire a site for a school building contiguous to the boundaries of the district and upon the acquisition of the site it shall become a part of the district.

(b) The site may not be acquired until all of the following conditions are met:

(1) A majority of the members of the governing board of the acquiring school district approves a petition requesting approval of the acquisition.

(2) The petition is filed with the county superintendent of schools with jurisdiction over the acquiring school district. If the site is in a county that is not the county in which the acquiring school district is located, the petition shall be filed with each of the county superintendents of the counties concerned. Within 10 working days of the date the petition is filed, each superintendent of schools of those counties shall notify the governing board of each school district involved that the petition was filed.

(3) The county committee on school district organization of the county of the acquiring school district approves the petition. If the site is in a county that is not the county in which the acquiring school district is located, each of the county committees on school district organization concerned shall approve the petition. The county committees on school district organization shall approve or disapprove a petition within 60 days from the day the governing board filed the petition with the county superintendent of schools.

(c) Notwithstanding subdivision (b), if each of the county committees on school district organization does not approve the petition as required by paragraph (3) of subdivision (b), the petition may be submitted to the Superintendent of Public Instruction for approval. If the Superintendent of Public Instruction approves the petition, the governing board may acquire the site.

(d) In approving the acquisition of a site pursuant to this section, the county committees on school district organization and the Superintendent of Public Instruction shall consider the extent to which the following are met:

(1) The proposed site acquisition will not promote racial or ethnic discrimination or segregation.

(2) The proposed site acquisition will not result in any substantial increase in costs to the state.

(3) The proposed site acquisition will not significantly disrupt the educational programs in the school districts affected by the proposed site acquisition and will continue to promote sound education performance in those school districts.

(4) The proposed site acquisition will not result in a significant increase in school housing costs.

(5) The proposed site acquisition is not primarily designed to result in a significant increase in property values causing financial advantage to property owners because territory was transferred from one school district to an adjoining school district.

(6) The proposed site acquisition will not cause a substantial negative effect on the fiscal management or fiscal status of any school district affected by the proposed site acquisition.

(e) The power of eminent domain may be used for the purposes of this section.

(f) A schoolsite is contiguous for the purpose of this section although separated from the boundaries of the district by a road, street, stream, or other natural or artificial barrier or right-of-way.

(Amended by Stats. 2003, Ch. 798, Sec. 1. Effective January 1, 2004.)



17218

The governing board of a school district which has been included in a school district unification proposal approved by the electors of the territory involved pursuant to Chapter 2 (commencing with Section 4206) of Part 3, may, prior to the time the new unified school district becomes effective for all purposes, acquire a site for a school building at any place within the new unified school district, and upon the acquisition of the site it shall become a part of the district pending the date when the new unified school district becomes effective for all purposes. The site shall not be acquired until the county committee on school district organization of the county or of each of the counties concerned has received the proposal for acquisition of the site and reported its recommendations thereon to the governing boards of the districts concerned and to each county superintendent of schools concerned. The report of the county committee shall be made within 60 days from the time the proposal for acquisition of the site was submitted to it.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17219

(a) Whenever a school district acquires or has acquired a site for school purposes, as determined by the State Allocation Board, and does not use the site within (1) five years of the date of acquisition for the kindergarten, if any, and any of grades 1 to 8, inclusive, maintained by an elementary school district or a unified school district, or, (2) seven years of the date of acquisition for any of grades 7 to 12, inclusive, maintained by a high school district or a unified school district, or if a school district has a site at any grade level that has previously been used but has not been used for school purposes within the preceding five years, the school district shall be subject to nonuse payments, unless the State Allocation Board, from time to time, makes a determination that the school district will utilize the property for the purpose for which it was intended within a reasonable period of time, in a specific amount for each additional year in which the site is retained and not used by the district beyond the foregoing specified periods, except the first additional year shall be deemed to end not earlier than April 30, 1973.

(b) Payment shall not be required under this section as to any site having a value of twenty thousand dollars ($20,000) or less. Commencing on January 1, 1988, and annually thereafter, the State Allocation Board shall increase this exemption figure by the amount of the current fiscal year inflation adjustment specified in Section 42238.1, if any.

(c) The payments required shall be computed by the Executive Officer of the State Allocation Board and certified to the Controller, and payments shall be equal to one one-hundredth (1/100) of the original purchase price of the site modified by either a factor reflecting the change in assessed value of all lands in the state from the date of purchase of the site to the current date or any other factor that in the determination of the State Allocation Board is applicable to the site under consideration.

(d) Whenever the State Allocation Board has determined that a school district in good faith has, within the preceding year, advertised the schoolsite for sale to the highest bidder pursuant to the provisions of Article 4 (commencing with Section 17455) of Chapter 4 of Part 10.5 and has received no bids that in the judgment of the State Allocation Board reflect the fair market value of the property, the Executive Officer of the State Allocation Board shall not compute any nonuse payments for the site for a period of one year beyond the date of the determination.

(e) Nonuse payments shall not be required for any year with respect to a schoolsite that for one-half or more of the number of days of that year has been utilized for any of the following purposes:

(1) By the school district, or by any other governmental entity pursuant to agreement with the school district, for school purposes, for use as a civic center, or for community playground, playing field, or other outdoor recreational purposes. “Civic center,” for this purpose, means a site used for one or more of the purposes described in Section 40041.

(2) By the State Allocation Board, pursuant to agreement with the school district, for the storage of emergency portable classrooms.

(3) By the school district, or by any other public or private entity pursuant to agreement with the school district, for the operation of a child care program.

(f) Nonuse payments shall not be required for any year with respect to a schoolsite that was leased at least one-half of the days in that year in a manner that subjected the site to property taxes equal to the taxes that would have been paid if the site had been sold.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17220

If the State Allocation Board determines a school district to be exempt from the requirement to make nonuse payments for any year as to any schoolsite on any basis authorized under subdivision (e) or (f) of Section 17219, that exemption shall continue to apply to that schoolsite for each subsequent year for which the superintendent of the school district certifies to the State Allocation Board, on a timely basis, that the basis of exemption continues to exist.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17221

The amount of any nonuse payments required of any school district under Section 17219 shall be reduced, without regard to fiscal year, by the amount of the proceeds, resulting from the lease of district property that is subject to that section, that are expended by the district the payment of bond debt service costs that are directly related to the actual construction of school facilities.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17222

The Controller shall, during the next fiscal year following that in which the Executive Officer of the State Allocation Board certifies to him or her the amount of payment, deduct the total amount of the payment of each district in equal amounts from each of the February, March, April and May installments of the apportionments made to the district from the State School Fund under Sections 46304, 46305, and 41050, Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive, whichever are in effect. However, in no event shall the deductions exceed an amount which would result in a district’s receiving, in any school year, from the State School Fund, less than one hundred twenty dollars ($120) per pupil in average daily attendance in the district during the preceding school year. On order of the Controller, the amount so deducted shall be transferred to the State School Site Utilization Fund which is hereby created.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17223

(a) Whenever a school district has either begun to use an unused site or has sold that site within two years of the date the Controller, pursuant to Section 17222, has deducted a certified nonuse payment from the district’s State School Fund apportionment, the State Allocation Board shall certify that fact to the Controller. The Controller shall then cease to withhold any additional payments and shall return to the district from the State School Site Utilization Fund the payments, without interest, which had been withheld for the particular site during the prior fiscal year and the current fiscal year.

(b) If the school district begins to use or has sold the site more than two years after the aforesaid date, the State Allocation Board shall so certify to the Controller and no further payments shall be withheld as specified in Section 17222.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17224

(a) Any funds in the State School Site Utilization Fund, including interest, that are not subject to return to a school district pursuant to Section 17223 shall, upon appropriation by the Legislature, be allocated for purposes of administering the Leroy F. Greene School Facilities Act of 1998 (Chapter 12.5 (commencing with Section 17070.10) of Part 10).

(b) Any unencumbered funds in the State School Deferred Maintenance Fund on July 1, 2014, shall be transferred to the State School Site Utilization Fund.

(Amended by Stats. 2014, Ch. 28, Sec. 1. Effective June 20, 2014.)






ARTICLE 2 - Disposal of Sites

17230

Notwithstanding the provisions of Article 4 (commencing with Section 17455) of Chapter 4 and in addition to the requirements placed upon school districts pursuant to Section 54222 of the Government Code, the governing board of a school district may sell, for less than fair market value, a schoolsite that is deemed to be surplus property of the school district and for which a charter school has not accepted an offer to purchase or lease pursuant to Section 17457.5, to a park district, city, or county in which the school district is wholly or partially situated for use or partial use as park or recreational purposes or open-space purposes if the governing board of the school district adopts a resolution specifying that it will sell or transfer the property for less than fair market value to such an entity for that purpose. The offer to sell shall be made in writing, but the terms by which the property may be sold or transferred need not be specifically provided.

(Amended by Stats. 2012, Ch. 38, Sec. 37.1. Effective June 27, 2012.)



17231

The sale or transfer may be made for cash and other valuable consideration, or for other valuable consideration, as deemed appropriate by the governing board of the school district. The sale or transfer may be made without first taking a vote of the electors of the district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17232

A school district’s offer to sell or transfer the land shall be made to all park districts, cities, and counties in which the school district is wholly or partially situated pursuant to this article and shall remain open for not less than 60 days. The sale or transfer shall be made to whichever public entity first accepts the offer, or whichever public entity can negotiate satisfactorily for the purchase or transfer of the surplus land.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17233

Notwithstanding Article 4 (commencing with Section 17455) of Chapter 4 of this part, Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code, or any other provision of law, any unimproved real property that was acquired by a school district pursuant to Section 35270.5, which property the governing board of the school district has deemed to be surplus property of the district, may not be sold to any person or entity within 20 years of its acquisition by the district unless the district has first made a bona fide offer to sell the property to the person or entity that owned the property at the time of its acquisition by the district or, if applicable, offered to that person or entity a right of first refusal of any bona fide offer acceptable to the district made by another to purchase the property.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17234

The failure to comply with any provision of this article shall not invalidate any sale or transfer of real property to a purchaser or encumbrancer for value.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 2 - New Schools Relief Act of 1979

17240

This chapter shall be known and may be cited as the New Schools Relief Act of 1979.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17241

The Legislature hereby finds and declares that because of the adoption of Article XIII A of the California Constitution, imposing limits on the ability of school districts to levy and collect property taxes, it is necessary to create new revenues for the construction of school facilities.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17242

It is the intent of the Legislature in enacting this chapter to provide opportunities for school districts, the state, and the private sector to cooperate to provide needed school facilities in growth impacted districts, and to facilitate innovative financing and other techniques for growth impacted districts to help meet new school construction needs.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17243

As used in this chapter:

(a) “Board” means the State Allocation Board.

(b) “A school district with an anticipated increase in enrollment” means a school district in which the level of enrollment is projected by the district to be higher during any of the five years, including the year in which the projection is made, than the year preceding the year in which the projection is made. Projections shall be made pursuant to regulations adopted by the board.

(c) “Private developers” means individuals or corporations owning land, facilities, or both; or, in the business of developing land for construction purposes, constructing facilities on developed land, or both.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17244

Notwithstanding any other provision of law, a school district with an anticipated increase in enrollment is authorized to lease land and facilities from a private developer with funds provided by one or more of the following sources, subject to regulations established by the board:

(a) Funds provided by the state for the purposes of school construction (1) in the Budget Act, (2) in separate legislation, (3) from the sale of bonds, the issuance of which was approved by the voters of the state prior to January 1, 1980, provided that the purposes for which the issuance of the bonds was approved encompassed the purposes of this section; or (4) from the sale of bonds, the issuance of which may be approved on or after January 1, 1980, by the voters of the state for the purposes of school construction, among other purposes.

(b) Funds the district has borrowed from the state and which the district is in the process of repaying, provided that nothing in this section shall be construed as terminating, delaying, or otherwise interrupting the district’s schedule of repayments for the funds.

(c) Available capital reserves from the district’s general fund or special funds of the district, provided the purposes of this section do not conflict with the purposes for which the funds may be used.

(d) Proceeds from the sale or lease of unneeded facilities, provided that nothing in this section shall be construed to have any of the following effects:

(1) To terminate, delay, or otherwise interrupt the schedule of regular repayments for the district’s obligations to the state.

(2) To relieve the district from any obligation to the state, except to the degree that such district may retain that portion of the proceeds from the sale or lease of unneeded facilities necessary to lease land and facilities pursuant to this section.

(3) To permit the district to retain any proceeds otherwise owing to the state from the lease or sale of unneeded facilities in excess of the amount necessary to lease land and facilities pursuant to this section.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17245

Notwithstanding any other law, a school district with an anticipated increase in enrollment is authorized to construct school facilities authorized within state school building aid standards, and subject to regulations established by the board, with funds from the following sources:

(a) Available capital reserves from the district’s general fund or special funds of the district, provided the purposes of this section do not conflict with the purposes for which the funds may be used.

(b) Proceeds from the sale or lease of unneeded facilities provided that nothing in this section shall be construed to have any of the following effects:

(1) To terminate, delay, or otherwise interrupt the schedule of regular repayments for the district’s obligations to the state.

(2) To relieve the district from any obligation to the state, except to the degree that the district may retain that portion of the proceeds from the sale or lease of unneeded facilities necessary to construct facilities pursuant to this section.

(3) To permit the district to retain any proceeds otherwise owing to the state from the lease or sale of unneeded facilities in excess of the amount necessary to construct facilities pursuant to this section.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






CHAPTER 2.5 - Design-Build Contracts

17250.10

(a) It is the intent of the Legislature to enable school districts to use safe and cost-effective options for building and modernizing school facilities. The Legislature has recognized the merits of the design-build procurement process in the past by authorizing its use for projects undertaken by the University of California, specified local government projects, and state office buildings.

(b) The Legislature also finds and declares that school districts using a design-build contract require a clear understanding of the roles and responsibilities of each participant in the design-build process. The benefits of a design-build contract project delivery system include accelerated completion of the projects, cost containment, reduction of construction complexity, and reduced exposure to risk for the school district. The Legislature also finds that the cost-effective benefits to the school districts are achieved by shifting the liability and risk for cost containment and project completion to the design-build entity.

(c) It is the intent of the Legislature to provide an optional, alternative procedure for bidding and building school construction projects.

(d) In addition, it is the intent of the Legislature that the full scope of design, construction, and equipment awarded to a design-build entity shall be authorized in a single funding phase. The funding phase may be authorized concurrently with, or separately from, the phase that authorizes the creation of the performance criteria and concept drawings.

(e) It is the intent of the Legislature that design-build procurement as authorized by the act adding this chapter shall not be construed to extend, limit, or change in any manner the legal responsibility of public agencies and contractors to comply with existing laws.

(f) In addition, it is the intent of the Legislature that design-build procurement does not replace or eliminate competitive bidding.

(Amended by Stats. 2012, Ch. 736, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 5.)



17250.15

As used in this chapter, the following terms have the following meanings:

(a) “Best value” means a value determined by objective criteria and may include, but need not be limited to, price, features, functions, life-cycle costs, and other criteria deemed appropriate by the school district.

(b) “Design-build” means a procurement process in which both the design and construction of a project are procured from a single entity.

(c) “Design-build entity” means a corporation, limited partnership, partnership, or other association that is able to provide appropriately licensed contracting, architectural, and engineering services as needed pursuant to a design-build contract.

(Added by Stats. 2001, Ch. 421, Sec. 1. Effective January 1, 2002. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 5.)



17250.20

Upon making a determination by a school district governing board that it is in the best interest of the school district, the governing board may enter into a design-build contract for both the design and construction of a school facility if that expenditure exceeds two million five hundred thousand dollars ($2,500,000) if, after evaluation of the traditional design, bid, and build process of school construction and of the design-build process in a public meeting, the governing board makes written findings that use of the design-build process on the specific project under consideration will accomplish one of the following objectives: reduce comparable project costs, expedite the project’s completion, or provide features not achievable through the traditional design-bid-build method. The governing board also shall review the guidelines developed pursuant to Section 17250.40 and shall adopt a resolution approving the use of a design-build contract pursuant to this chapter prior to entering into a design-build contract.

(Amended by Stats. 2007, Ch. 471, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 5.)



17250.25

Design-build projects shall progress as follows:

(a) (1) The school district governing board shall prepare a request for proposal setting forth the scope of the project that may include, but is not limited to, the size, type, and desired design character of the buildings and site, performance specifications covering the quality of materials, equipment, and workmanship, preliminary plans or building layouts, or any other information deemed necessary to describe adequately the school district’s needs. The performance specifications and any plans shall be prepared by a design professional duly licensed or registered in this state. The request for proposal shall not include a design-build-operate contract for educational facilities pursuant to this chapter.

(2) Each request for proposal shall do all of the following:

(A) Identify the basic scope and needs of the project or contract, the expected cost range, and other information deemed necessary by the school district to inform interested parties of the contracting opportunity.

(B) Invite interested parties to submit competitive sealed proposals in the manner prescribed by the school district.

(C) Include a section identifying and describing the following:

(i) All significant factors and subfactors that the school district reasonably expects to consider in evaluating proposals, including cost or price and all nonprice related factors and subfactors.

(ii) The methodology and rating or weighting scheme that will be used by the school district governing board in evaluating competitive proposals and specifically whether proposals will be rated according to numeric or qualitative values.

(iii) The relative importance or weight assigned to each of the factors identified in the request for proposal.

(iv) As an alternative to clause (iii), the governing board of a school district shall specifically disclose whether all evaluation factors other than cost or price, when combined, are any of the following:

(I) Significantly more important than cost or price.

(II) Approximately equal in importance to cost or price.

(III) Significantly less important than cost or price.

(v) If the school district governing board wishes to reserve the right to hold discussions or negotiations with responsive bidders, it shall so specify in the request for proposal and shall publish separately or incorporate into the request for proposal applicable rules and procedures to be observed by the school district to ensure that any discussions or negotiations are conducted in a fair and impartial manner.

(3) Notwithstanding Section 4-315 of Title 24 of the California Code of Regulations, an architect or structural engineer who is party to a design-build entity may perform the services set forth in Section 17302.

(b) (1) The school district shall establish a procedure to prequalify design-build entities using a standard questionnaire developed by the Director of the Department of Industrial Relations. In preparing the questionnaire, the director shall consult with the construction industry, including representatives of the building trades, surety industry, school districts, and other affected parties. This questionnaire shall require information including, but not limited to, all of the following:

(A) If the design-build entity is a partnership, limited partnership, or other association, a listing of all of the partners, general partners, or association members who will participate as subcontractors in the design-build contract, including, but not limited to, electrical and mechanical subcontractors.

(B) Evidence that the members of the design-build entity have completed, or demonstrated, the experience, competency, capability, and capacity to complete projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project.

(C) The licenses, registration, and credentials required to design and construct the project, including information on the revocation or suspension of a license, credential, or registration.

(D) Evidence that establishes that the design-build entity has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance, as well as a financial statement that ensures the school district that the design-build entity has the capacity to complete the project.

(E) Any prior serious or willful violation of the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300) of Division 5 of the Labor Code) or the federal Occupational Safety and Health Act of 1970 (P.L. 91-596), settled against a member of the design-build entity, and information concerning a contractor member’s workers’ compensation experience history and worker safety program.

(F) Information concerning any debarment, disqualification, or removal from a federal, state, or local government public works project.

(G) Any instance where an entity, its owners, officers, or managing employees, submitted a bid on a public works project and were found by an awarding body not to be a responsible bidder.

(H) Any instance where the entity, its owners, officers, or managing employees defaulted on a construction contract.

(I) Any prior violations of the Contractors’ State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), excluding alleged violations of federal or state law including the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or of Federal Insurance Contribution Act (FICA) withholding requirements, settled against a member of the design-build entity.

(J) Information concerning the bankruptcy or receivership of a member of the entity, including information concerning any work completed by a surety.

(K) Information concerning all settled adverse claims, disputes, or lawsuits between the owner of a public works project and a member of the design-build entity during the five-year period preceding submission of the bid pursuant to this section, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this period.

(L) In the case of a partnership or other association that is not a legal entity, a copy of the agreement creating the partnership or association.

(2) The information required pursuant to this subdivision shall be verified under oath by the design-build entity and its members in the manner in which civil pleadings in civil actions are verified. Information that is not a public record pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall not be open to public inspection.

(c) The school district shall establish a procedure for final selection of the design-build entity. Selection shall be based on either of the following criteria:

(1) A competitive bidding process resulting in lump-sum bids by the prequalified design-build entities. Award shall be made on the basis of the lowest responsible bid.

(2) Notwithstanding any other provision of this code or of Section 20110 of the Public Contract Code, a school district may use a design-build competition based upon performance and other criteria set forth by the governing board of the school district in the solicitation of proposals. Criteria used in this evaluation of proposals may include, but need not be limited to, the proposed design approach, life-cycle costs, project features, and project functions. However, competitive proposals shall be evaluated by using the criteria and source selection procedures specifically identified in the request for proposal. Once the evaluation is complete, all responsive bidders shall be ranked from the most advantageous to least advantageous to the school district.

(A) An architectural or engineering firm or individual retained by the governing board of the school district to assist in the development criteria or preparation of the request for proposal shall not be eligible to participate in the competition with the design-build entity.

(B) The award of the contract shall be made to the responsible bidder whose proposal is determined, in writing by the school district, to be the best value to the school district.

(C) Proposals shall be evaluated and scored solely on the basis of the factors and source selection procedures identified in the request for proposal. However, the following minimum factors shall collectively represent at least 50 percent of the total weight or consideration given to all criteria factors: price, technical expertise, life-cycle costs over 15 years or more, skilled labor force availability, and acceptable safety record.

(D) The school district governing board shall issue a written decision supporting its contract award and stating in detail the basis of the award. The decision and the contract file must be sufficient to satisfy an external audit.

(E) Notwithstanding any provision of the Public Contract Code, upon issuance of a contract award, the school district governing board shall publicly announce its awards identifying the contractor to whom the award is made, the winning contractor’s price proposal and its overall combined rating on the request for proposal evaluation factors. The notice of award shall also include the agency’s ranking in relation to all other responsive bidders and their respective price proposals and a summary of the school district’s rationale for the contract award.

(F) For purposes of this chapter, “skilled labor force availability” means that an agreement exists with a registered apprenticeship program, approved by the California Apprenticeship Council, which has graduated apprentices in the preceding five years. This graduation requirement shall not apply to programs providing apprenticeship training for any craft that has not been deemed by the United States Department of Labor and the Department of Industrial Relations to be an apprenticable craft in the two years before enactment of this act.

(G) For purposes of this chapter, a bidder’s “safety record” shall be deemed “acceptable” if its experience modification rate for the most recent three-year period is an average of 1.00 or less, and its average total recordable injury or illness rate and average lost work rate for the most recent three-year period do not exceed the applicable statistical standards for its business category, or if the bidder is a party to an alternative dispute resolution system as provided for in Section 3201.5 of the Labor Code.

(Amended by Stats. 2013, Ch. 76, Sec. 29. Effective January 1, 2014. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 5.)



17250.30

(a) Any design-build entity that is selected to design and build a project pursuant to this chapter shall possess or obtain sufficient bonding to cover the contract amount for nondesign services, and errors and omissions insurance coverage sufficient to cover all design and architectural services provided in the contract. This chapter does not prohibit a general or engineering contractor from being designated the lead entity on a design-build entity for the purposes of purchasing necessary bonding to cover the activities of the design-build entity.

(b) Any payment or performance bond written for the purposes of this chapter shall use a bond form developed by the Department of General Services pursuant to subdivision (g) of Section 14661 of the Government Code. The purpose of this subdivision is to promote uniformity of bond forms to be used on school district design-build projects throughout the state.

(c) (1) All subcontracts that were not listed by the design-build entity in accordance with Section 17250.25 shall be awarded by the design-build entity.

(2) The design-build entity shall do all of the following:

(A) Provide public notice of the availability of work to be subcontracted.

(B) Provide a fixed date and time on which the subcontracted work will be awarded.

(3) Subcontractors bidding on contracts pursuant to this subdivision shall be afforded the protections contained in Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code.

(4) (A) If the school district elects to award a project pursuant to this section, retention proceeds withheld by the school district from the design-build entity shall not exceed 5 percent if a performance and payment bond, issued by an admitted surety insurer, is required in the solicitation of bids.

(B) In a contract between the design-build entity and a subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld shall not exceed the percentage specified in the contract between the school district and the design-build entity. If the design-build entity provides written notice to any subcontractor who is not a member of the design-build entity, prior to or at the time the bid is requested, that a bond may be required and the subcontractor subsequently is unable or refuses to furnish a bond to the design-build entity, then the design-build entity may withhold retention proceeds in excess of the percentage specified in the contract between the school district and the design-build entity from any payment made by the design-build entity to the subcontractor.

(5) In accordance with the provisions of applicable state law, the design-build entity may be permitted to substitute securities in lieu of the withholding from progress payments. Substitutions shall be made in accordance with Section 22300 of the Public Contract Code.

(d) (1) For contracts for public works projects awarded prior to January 1, 2012, the school district shall establish and enforce a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code or shall contract with a third party to operate a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code. This requirement shall not apply to projects where the school district or the design-build entity has entered into a collective bargaining agreement that binds all of the contractors performing work on the project.

(2) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(Amended by Stats. 2014, Ch. 28, Sec. 2. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 5.)



17250.35

(a) The minimum performance criteria and design standards established pursuant to this chapter by a school district for quality, durability, longevity, and life-cycle costs, and other criteria deemed appropriate by the school district shall be adhered to by the design-build entity. Any deviations from those standards may only be allowed by written consent of the school district. The governing board may, and is strongly encouraged to, retain the services of an architect or structural engineer throughout the course of the project in order to ensure compliance with this chapter. Any architect or structural engineer retained pursuant to this subdivision shall be duly licensed and registered in California.

(b) The school district governing board shall be the employer of the project inspector. The project inspector shall be fully independent from any member of the design-build entity and shall not have an affiliation with any member of the design-build entity or any of the project subcontractors. The project inspector shall act under the direction of either the Director of General Services or a competent, qualified agent of the school district.

(c) The total price of the project shall be determined either upon receipt of the lump-sum bids as set forth in paragraph (1) of subdivision (c) of Section 17250.25, or by completion of the process pursuant to paragraph (2) of subdivision (c) of Section 17250.25.

(d) (1) Each contract with a design-build entity shall provide that no construction or alteration of any school building pursuant to this section shall commence prior to the receipt of the written approval of the plans, as to the safety of design and construction, from the Department of General Services.

(2) For purposes of this subdivision, “plans” includes, but is not limited to, plans for foundations or other building systems based on design criteria provided by the architect or structural engineer of the design-build entity to the Department of General Services prior to the receipt of completed building plans. For purposes of this paragraph, “other building systems” are building systems determined by the Division of the State Architect.

(3) Compliance with paragraph (1) shall be deemed to be in compliance with Sections 17267 and 17297.

(e) The design-build entity shall be liable for building the facility to specifications set forth in the design-build contract in the absence of contractual language to the contrary.

(Amended by Stats. 2007, Ch. 471, Sec. 3. Effective January 1, 2008. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 5.)



17250.40

The Superintendent, in consultation with the Department of General Services, the State Energy Resources Conservation and Development Commission, Seismic Safety Commission, school district representatives, and industry representatives, shall develop guidelines for design-build projects. The guidelines shall be developed within six months of the operative date of this chapter.

(Amended by Stats. 2011, Ch. 347, Sec. 13. Effective January 1, 2012. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 5.)



17250.45

Each school district governing board that adopts the design-build process for a school construction project shall submit to the Legislative Analyst a report on the project at the completion of the project. Completion shall have the same meaning as defined in subdivision (c) of Section 7107 of the Public Contract Code. This report shall be submitted within 60 days after completion of the project. The Legislative Analyst shall submit an interim report to the Legislature by January 1, 2004, and a final report to the Legislature by January 1, 2006. The reports shall include, but not be limited to, all of the following information as to each project:

(a) The type of facility.

(b) The gross square footage of the facility.

(c) The company or contractor who was awarded the project.

(d) The estimated and actual length of time to complete the project.

(e) The estimated and actual project cost.

(f) A description of the relative merits of a project procured pursuant to this chapter and similar projects procured pursuant to other provisions of this code.

(g) A description of any written protest concerning any aspect of the solicitation, bid, proposal, or award of the design-build project, including the resolution of the protest.

(h) Other pertinent information that may be instructive in evaluating whether the design-build method of procurement should be continued, expanded, or prohibited.

(i) The findings established pursuant to Section 17250.20 and a post-completion evaluation as to whether the findings were achieved.

(j) Any Labor Code violations discovered during the course of construction or following completion of the project, as well as any fines or penalties assessed.

(Added by Stats. 2001, Ch. 421, Sec. 1. Effective January 1, 2002. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 5.)



17250.50

A school district shall not commence any additional design-build projects if 60 days has elapsed after completion of a design-build project without having filed the report to the Legislative Analyst’s Office required pursuant to Section 17250.45.

(Added by Stats. 2001, Ch. 421, Sec. 1. Effective January 1, 2002. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 5.)






CHAPTER 3 - Construction of School Buildings

ARTICLE 1 - State Department of Education: Powers and Duties

17251

The State Department of Education shall:

(a) Upon the request of the governing board of any school district, advise the governing board on the acquisition of new schoolsites and, after a review of available plots, give the governing board in writing a list of the recommended locations in the order of their merit, considering especially the matters of educational merit, safety, reduction of traffic hazards, and conformity to the land use element in the general plan of the city, county, or city and county having jurisdiction. The governing board may purchase a site deemed unsuitable for school purposes by the State Department of Education only after reviewing the department’s report on proposed sites at a public hearing. The department shall charge the school district a reasonable fee for each schoolsite reviewed not to exceed the actual administrative costs incurred for that purpose.

(b) Develop standards for use by a school district in the selection of schoolsites, in accordance with the objectives set forth in subdivision (a). The department shall investigate complaints of noncompliance with site selection standards and shall notify the governing board of the results of the investigation. If that notification is received prior to the acquisition of the site, the governing board shall discuss the findings of the investigation in a public hearing.

(c) Establish standards for use by school districts to ensure that the design and construction of school facilities are educationally appropriate and promote school safety.

(d) Upon the request of the governing board of any school district, review plans and specifications for school buildings in the district.

The department shall charge governing boards of school districts, for the review of plans and specifications, a reasonable fee not to exceed the actual administrative costs incurred for that purpose.

(e) Upon the request of the governing board of any school district, make a survey of the building needs of the district, advise the governing board concerning the building needs, suggest plans for financing a building program to meet the needs. The department shall charge the district, for the cost of the survey, a reasonable fee not to exceed the actual administrative costs incurred for that purpose.

(f) Provide information relating to the impact or potential impact upon any schoolsite of hazardous substances, solid waste, safety, hazardous air emissions, and other information as the department may deem appropriate.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17251.5

Notwithstanding any law, when using exclusively local funds for acquisition of a potential schoolsite, a school district is not required to receive final approval of a site by the State Department of Education prior to adopting a resolution of necessity in an eminent domain proceeding or prior to closing escrow on a site purchase through voluntary sale.

(Added by Stats. 2002, Ch. 33, Sec. 26. Effective April 29, 2002.)



17252

All money collected by the State Department of Education under the provisions of this article shall be available for the use of the department pursuant to appropriations for any use that may from time to time be made by the Legislature.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17253

(a) The Legislature finds and declares the following:

(1) The Department of Water Resources, pursuant to Division 3 (commencing with Section 6000) of the Water Code, exercises regulatory control over dam safety in the State of California.

(2) The department approves all plans and specifications, certifies that any dam is safe to impound water, periodically inspects all dams for the continuing safety of all impounding structures, and may revoke any certification allowing impoundment of water if it is determined that the dam is a danger to life and property.

(b) If the Department of Water Resources has asserted and continues to exercise its regulatory control over the Domenigoni Valley Reservoir Project, the State Department of Education, when evaluating schoolsites, shall not require mitigation related to potential dam breach inundation of the Domenigoni Valley Reservoir Project.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17255

The Energy Resources Conservation and Development Commission shall, in consultation with the State Department of Education and the Division of the State Architect and the Office of Public School Construction within the Department of General Services, recommend best design practices that include energy efficiency measures for all new public schools. The practices and measures shall have as a goal incorporating energy efficiency design and technologies that would provide the greatest amount of energy efficiency savings within a cost recapture period of seven years. The commission may additionally recommend best design practices and measures that would be cost-effective taking into consideration life-cycle costs. The recommendations shall be reported to the Governor and the Legislature by October 1, 2003.

(Added by Stats. 2002, Ch. 498, Sec. 1. Effective January 1, 2003.)






ARTICLE 2 - Plans

17260

As used in this article “school buildings” shall have the same meaning as in Section 17283.

(Amended by Stats. 1998, Ch. 407, Sec. 5. Effective August 27, 1998.)



17261

The State Allocation Board shall obtain construction plans for school buildings appropriate for school districts in various climates and geographical conditions of the state. The plans shall be composed of plans designed to meet the needs of school districts requiring school buildings of various sizes. The plans may include landscape suggestions. The plans may include designs that promote the efficient use of energy and water, the maximum use of natural lighting and indoor air quality, the use of recycled materials and materials that emit a minimum of toxic substances, the use of acoustics conducive to teaching and learning, and other characteristics of high performance schools.

(Amended by Stats. 2006, Ch. 35, Sec. 13. Effective May 20, 2006. Operative after November 7, 2006, pursuant to Sec. 25 of Ch. 35, and adoption of Prop. 1D.)



17262

Any school district may request sets of the plans and specifications obtained by the State Allocation Board as appropriate for use in constructing a school building of the type desired by the school district. The plans and specifications shall be furnished to the school district subject to the payment by the school district of the actual expense incurred by the State Allocation Board, but that payment shall not exceed more than 2 percent of the total cost of the project. Any payments received for the plans and specifications shall be paid into the 1998 State School Facilities Fund, the 2002 State School Facilities Fund, or the 2004 State School Facilities Fund, as appropriate.

(Amended by Stats. 2002, Ch. 33, Sec. 27. Effective April 29, 2002.)



17263

The plans and specifications for any school building as defined in Section 17283, together with estimates of cost, shall be submitted by the board to the Department of General Services for approval.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17264

(a) Commencing January 1, 1992, all plans and specifications for the construction of a new or modernized elementary school building shall be designed to provide appropriate space, consistent with the needs of the attendance area of the school, to accommodate before-school and after-school child care programs. The State Allocation Board may waive this requirement if it determines that the school district will experience an educational or financial hardship in this accommodation.

(b) For purposes of this section, first consideration in the design of space to be used for the before-school and after-school child care programs shall be within the multipurpose room.

(c) For purposes of this section, the terms “new construction” and “modernization” shall have the same meaning as those words are used in Chapter 12 (commencing with Section 17000) of Part 10.

(d) No funding shall be made available to any child care program or facility pursuant to this chapter unless all of the following conditions are met:

(1) The program facility is open to children without regard to any child’s religious beliefs or any other factor related to religion.

(2) No religious instruction is included in the program.

(3) The space in which the program is operated is not utilized in any manner to foster religion during the time used for the program.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17265

All provisions of Sections 17280 to 17313, inclusive, are made applicable to school buildings as defined in Section 17283 constructed from plans and specifications furnished under Sections 17260 to 17267, inclusive, except as otherwise provided in the latter sections.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17266

The district shall furnish its own architect or structural engineer, or both, for necessary structural engineering and supervision of construction.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17267

The governing board of a school district shall, before letting any contract for the construction of a school building as defined in Section 17283 according to the plans and specifications, file a set of the plans and specifications with the Department of General Services accompanied by a fee in the amount fixed by Section 17300.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17268

(a) The governing board of a school district that elects not to receive state funds pursuant to Chapter 12.5 (commencing with Section 17070.10) may not approve a project for the construction of a new school building, as defined in Section 17283, unless the project and its lead agency comply with the same requirements specified in subdivision (a) of Section 17213 for schoolsite acquisition.

(b) As a condition to receiving state funds pursuant to Chapter 12.5 (commencing with Section 17070.10, the governing board of a school district may not approve a project for the construction of a new school building or schoolsite on leased or acquired land unless the project and the school district comply with the requirements specified in Sections 17213.1 and 17213.2.

(c) The project shall not be subject to subdivision (b) for a minor addition to a school if the project is eligible for a categorical or statutory exemption under guidelines issued pursuant to Section 21083 of the Public Resources Code, as set forth in the California Environmental Quality Act.

(d) “School building,” as used in this section, means any building designed and constructed to be used for elementary or secondary school purposes by a school district.

(e) The requirements of Sections 17213, 17213.1 and 17213.2 shall not apply to a schoolsite if the acquisition occurred prior to January 1, 2000, to the extent a school district is subject to the requirements set forth in those sections pursuant to a judicial order or an order issued by, or an agreement with the Department of Toxic Substances Control regarding that site, and the school district is in full compliance with that order or agreement.

(f) For purposes of this section, the acceptance of construction bids shall constitute approval of the project.

(Amended by Stats. 1999, Ch. 992, Sec. 5. Effective January 1, 2000.)






ARTICLE 3 - Approvals

17280

(a) (1) The Department of General Services under the police power of the state shall supervise the design and construction of any school building or the reconstruction or alteration of or addition to any school building, if not exempted under Section 17295, to ensure that plans and specifications comply with the rules and regulations adopted pursuant to this article and building standards published in Title 24 of the California Code of Regulations, and to ensure that the work of construction has been performed in accordance with the approved plans and specifications, for the protection of life and property. Nothing in this section shall be construed to allow a school district to perform work with its own forces in excess of the limitations set forth in Sections 17595 and 17599. In calculating the cost of any project of reconstruction or alteration of, or addition to, any school building for the purpose of determining the applicability of the rules and regulations adopted pursuant to this article and building standards published in Title 24 of the California Code of Regulations, the Department of General Services shall not include, as an element of that cost, any expenses of air-conditioning equipment or insulation materials for that building, or of installing the equipment or materials.

(2) In the alternative, for a leased or purchased building, a school district may comply with this section by complying with Section 17280.5.

(b) Whenever repairs due to fire damage, not including any damage caused by wind or earthquake, must be made to any school building previously approved by the Department of General Services, the approved plans and specifications used in the original work under then existing rules, regulations, and building standards may be used without modification, providing all other provisions of this article are carried out.

(c) Notwithstanding any other provision of law, no school district shall be authorized to construct or reconstruct any school building, regardless of the source of funding, unless and until the governing board of the district, by resolution, has indicated the agreement of the district that any school building construction or reconstruction that exceeds those construction costs and allowable area standards or any allowable building area computed for an attendance area pursuant to Section 17041 shall, in the event of the district’s subsequent application for state funding for school facility construction, be deducted from the allowable building area for which the district would otherwise have been eligible, which restriction shall not be subject to waiver or exception as otherwise may be provided by law.

(d) If it is determined that, for any reason, a school district failed to comply with the requirement of this section, the district shall not be eligible for any additional building area pursuant to Section 17049 and may be denied any time priority established for the particular project pursuant to Section 17016.

(Amended by Stats. 2002, Ch. 33, Sec. 28. Effective April 29, 2002.)



17280.1

Written rules and regulations adopted pursuant to this article to clarify the application of the California Building Standards Code shall be made available to the public by the State Architect upon request.

(Added by Stats. 2004, Ch. 642, Sec. 1. Effective January 1, 2005.)



17280.5

(a) The Seismic Safety Commission shall convene an advisory committee that shall include, but not be limited to, the State Architect, the State Fire Marshall, representatives from the major professional associations representing architects, engineers, and school facilities designers, and other interested parties.

(b) The advisory committee shall convene by August 19, 2002, and shall study and report on whether a regulatory process may be developed that will allow the State Architect to determine whether a building not originally constructed in compliance with the Field Act, as defined in Section 17281, and its implementing regulations either meets, or can be retrofitted to meet, the equivalent pupil safety performance standard as a building constructed according to the Field Act and its implementing regulations. If the advisory committee finds that the regulatory process may be developed, the advisory committee, shall include within its report the facts and rationale supporting the finding and the essential steps required in that regulatory process. The advisory committee shall report its findings to the Seismic Safety Commission by December 31, 2002.

(c) By January 8, 2003, and after reviewing the advisory committee’s findings, the Seismic Safety Commission shall make a determination as to whether the regulatory process described in subdivision (b) may be developed, and shall report that determination to the Governor and the Legislature.

(d) If the Seismic Safety Commission determines that the regulatory process may be developed, the State Architect shall draft regulations to establish that regulatory process and to delineate the required retrofitting, deconstructive testing, continuous inspection procedures, and other necessary certifications and requirements that must be completed for a building to ensure it meets the equivalent pupil safety performance standard as a building constructed according to the Field Act and its implementing regulations. The State Architect shall promulgate the regulations on or before April 1, 2003, as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(e) Notwithstanding any law, a leased or purchased building that is determined to have the equivalent pupil safety performance standard as a building constructed according to the Field Act and implementing regulations is hereby deemed to be in full compliance with the safety requirements of a school building as set forth in Section 17280, and is hereby deemed to be in full compliance with the Field Act.

(Added by Stats. 2002, Ch. 33, Sec. 29. Effective April 29, 2002.)



17281

This article, together with Article 6 (commencing with Section 17365), and Article 7 (commencing with Section 81130) of Chapter 1 of Part 49, shall be known and may be cited as the “Field Act.”

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17282

(a) It is the intent of the Legislature to expedite the repair, alteration, and reconstruction of school facilities that have been damaged or destroyed by fire, earthquake, flood, or other manmade or natural disasters, to return those school facilities to a condition that makes them useful to school districts in the least amount of time and at the lowest appropriate cost while maintaining the integrity and safety of the structure as required by the laws of this state.

(b) Notwithstanding any other law, if a school facility has been damaged or destroyed by fire, earthquake, flood, or other manmade or natural disaster, all reviews or approvals required by this article shall be expedited. In no event shall any review or approval exceed 60 days, excluding weekends and holidays, from the date of receipt of all complete plans, specifications, and documentation for the facilities from the district.

(c) If, upon review, the plans or specifications require minor amendment or modification, these minor amendments or modifications shall not delay the completion of the review or approval beyond the 60-day requirement specified in subdivision (b) unless the amendment or modification constitutes a major substantive change affecting the entire project. While any minor amendments or modifications are being undertaken, the remainder of the project shall continue under review so that a timely and adequate review may be completed within the 60-day requirement of subdivision (b).

(d) A state agency that is required to perform any review or approval under this article may hire additional personnel or incur any additional costs necessary to perform the review or approval within the time limits set forth in this section and shall charge the district a fee not to exceed the actual cost of the review or approval.

(e) As used in this section, “damaged” means damages to the extent that occupancy is precluded based upon a report of an architect or a structural engineer and the concurrence of the Department of General Services in the report’s conclusion that the occupancy of the premises is precluded.

(f) The expedited review and approval required by this section shall not apply if the documents are not submitted within six months of the damage to, or destruction of, the facilities.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17282.5

(a) On or before January 1, 2010, the Division of the State Architect within the Department of General Services shall develop uniform criteria for precheck approval processes for solar design plans, including structural plans and calculations, for a school facility that comply with rules and regulations adopted pursuant to this article and building standards published in Title 24 of the California Code of Regulations. The criteria shall include provisions to ensure fire and life safety.

(b) The Department of General Services shall complete the review of a solar design plan application submitted by a school district that conforms with the criteria established pursuant to subdivision (a) within 45 calendar days of the receipt of a complete application. If the Department of General Services requests an applicant to submit a corrected application, the Department of General Services shall act on the corrected application within 10 calendar days of the date the applicant submits the corrected complete application to that department for approval.

(Amended by Stats. 2009, Ch. 140, Sec. 48. Effective January 1, 2010.)



17283

“School building” as used in this article means and includes any building used, or designed to be used, for elementary or secondary school purposes and constructed, reconstructed, altered, or added to, by the state or by any city or city and county, or by any political subdivision, or by any school district of any kind within the state, or by any regional occupational center or program created by or authorized to act by an agreement under joint exercise of power, or by the United States government, or any agency thereof.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17284

Any school building, as defined in Section 17283, operated by a county official, board, or commission which on the effective date of this section is in violation of this article, if compliance therewith was otherwise required, may be continued in use as a school building after June 30, 1975, provided that no building shall be operated after that date unless the county official, board, or commission requests and obtains from the State Allocation Board authority for use of the building for a specific period after that date.

Concurrent with the request the county official, board, or commission shall file with the State Allocation Board a statement or resolution declaring an intention to utilize the building as a school building after June 30, 1975, pending its repair, reconstruction, or replacement.

The State Allocation Board shall not authorize the county official, board, or commission to use the building after June 30, 1975, unless it has first determined that the affected authority has already proceeded with a plan of total repair, reconstruction, or replacement in a timely manner and the contract has been let for any phase of, and work commenced on, the project.

In no event shall the State Allocation Board authorize the use of these unsafe facilities for a period extending beyond the completion of the replacement facilities or beyond June 30, 1977, whichever occurs first.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17284.5

(a) Notwithstanding any provision of law to the contrary, any waiver granted by the State Allocation Board to a school district for use of a nonconforming existing private building acquired for conversion for use as a school building, that had not expired prior to January 1, 2000, is hereby extended until January 1, 2002, if the work to make the building a conforming structure commenced prior to January 1, 2001, but had not been completed by that date.

(Amended by Stats. 2000, Ch. 202, Sec. 1. Effective January 1, 2001.)



17285

(a) Notwithstanding any provision of law except Sections 17286, 17287, 17405, and this section, a leased building that does not meet the requirements of Section 17280 may not be used as a school building, as defined in Section 17283, after September 1, 1990.

(b) A school district may lease a commercial building prior to January 1, 2003, that does not meet the requirements of Section 17280, for use as a school building, as defined in Section 17283, if the governing board of the district finds that all of the following conditions have been met:

(1) The building was constructed in accordance with seismic safety standards for commercial buildings constructed within an earthquake zone.

(2) The building permit for the initial construction of the building was issued on or after January 1, 1990.

(3) A structural engineer has inspected the building and submitted a report to the governing board of the school district that certifies that the building is in substantial compliance with the requirements of the Field Act. This certification requirement is satisfied if the structural engineer affixes his or her seal of approval to the report and he or she attests in that report that to the best of his or her knowledge:

(A) He or she has reviewed the design calculations, construction documents, and the local government construction inspection records of the building to the extent available.

(B) He or she has authorized testing and has observed or reviewed the test results and the inspections of an adequate sample of the structure’s welds, anchor bolts, and other structural elements.

(C) He or she has observed that the overhead nonstructural elements, including, but not limited to, light fixtures, heating, and air-conditioning diffusers are adequately braced or anchored.

The governing board of the school district shall submit the report to the Division of the State Architect for its review. The Division of the State Architect has one month to review the report for compliance with the above requirements, and to provide feedback to the structural engineer regarding any insufficiencies with the report, and whether or not the building is in substantial compliance with the requirements of the Field Act. If the Division of the State Architect does not respond within one month of the final and complete report being submitted, the Division of the State Architect will be deemed to have concurred with the structural engineer’s report. A final decision by the governing board of the school district to occupy the building for school purposes shall not occur until the governing board has reviewed and considered the feedback of the Division of the State Architect, or the one month review period has passed.

No member of the governing board of a school district, nor any employee of a school district, shall be held personally liable for injury to persons or damage to property resulting from the fact that the governing board of the school district used a commercial building pursuant to this subdivision for a school and the building was not constructed under the requirements of Section 17280. This exemption from personal liability for members of the governing board and employees of a school district is not intended to limit the liability of the school district for injury to persons or damage to property resulting from the fact that the governing board or any employee of the school district used a commercial building pursuant to this subdivision for a school and the building was not constructed under the requirements of Section 17280. This exemption from personal liability for members of the governing board and employees of a school district is not intended to limit the liability of the school district, the governing board or the district’s employees pursuant to Section 835 of the Government Code. Section 17312 is not applicable to a person who, pursuant to this section, leases or uses a building for a school building that meets the requirements of this section but does not meet the requirements of Section 17280. Approval and use of a building pursuant this subdivision does not constitute a violation of the Field Act.

(c) A building leased pursuant to Section 17280 may be used after September 1, 1991, as a regional occupational center or program that does not meet the requirements of Section 17280, provided the building satisfies all of the following conditions:

(1) The facility is one of the following:

(A) A single-story, wood-framed structure.

(B) A single-story, light steel frame structure.

(C) A structure for which a structural engineer has submitted a report that certifies that substantial structural hazards do not exist, as to that structure. The governing board of the regional occupational center or program, as provided for under Section 52310.5, shall review the report prior to approval of the lease and may reject the report if there is any evidence of fraud regarding the facts in the report.

(2) The building or structure complies with all applicable local building standards and all applicable local health and safety standards in the community in which it is located.

(3) The governing board of the regional occupational center or program, as provided for under Section 52310.5, certifies to the State Allocation Board that reasonable efforts have been made to locate the regional occupational center or program in facilities that conform to the seismic safety standards set forth in Part 2 (commencing with Section 2-101), Part 3 (commencing with Section 3-089-1), Part 4 (commencing with Section 4-403), and Part 5 (commencing with Section 5-102), of Title 24 of the California Code of Regulations.

(Amended by Stats. 2012, Ch. 728, Sec. 23. Effective January 1, 2013.)



17286

Where the primary use of either a building or complex within which the building is situated, operated by an official or board of a city, city and county or county, is for purposes other than educational, such as, but not limited to, correctional, forestry, or hospital purposes, the building shall not be considered to be a “school building” within the meaning of Section 17283 notwithstanding any educational use thereof incidental to the primary purpose.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17287

For the purposes of this article and Article 6 (commencing with Section 17365), “school building” does not include (a) any building of a school district or county superintendent of schools which is used solely for classes or programs in outdoor science, conservation, and forestry in accordance with Article 5 (commencing with Section 8760) of Chapter 4 of Part 6 and which does not occupy, in whole or in part, the same parcel of land upon which there is situated any school maintained by the district or county superintendent, or (b) agricultural education laboratory facilities used primarily for plant and animal production or the storage of materials, equipment, and supplies involved in this production.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17288

(a) Notwithstanding Section 17285, any high school pupil who attends a class or classes on a campus of the University of California or the California State University in order to receive specialized educational services and opportunities authorized by Chapter 6 (commencing with Section 58800) of Part 31 and any adult attending a special education program established pursuant to Part 30 (commencing with Section 56000), is considered a pupil of that campus for the purposes of Article 3 (commencing with Section 17280) of Chapter 3 of Part 10.5. Any building or structure or portion of building or structure that pupils occupy pursuant to this section shall not be considered “school buildings” within the meaning of Section 17283.

(b) The governing board of each school district, each county board of education, or each county superintendent of schools, as appropriate, shall notify, in writing, the parent or guardian of each high school pupil who attends a class or classes authorized by Chapter 6 (commencing with Section 58800) of Part 31 and each adult attending a special education program established pursuant to Part 30 (commencing with Section 56000), prior to the pupil’s attendance at the class on a university campus that, although University of California and California State University buildings are required to conform to the rigorous standards of the Uniform Building Code (UBC), the buildings on the university campuses may not meet the requirements of Article 3 (commencing with Section 17280) of Chapter 3 of Part 10.5. This notice shall accompany, to the greatest extent possible, any existing notification to parents or guardians regarding specialized educational services and opportunities.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17289

In order to provide alternative, community-based educational opportunities through independent study, any school district or county office of education may request an exemption from the State Allocation Board for a building or structure, or portion of a building or structure, from the definition of “school buildings” within the meaning of Section 17283. The exemptions may be granted for no longer than two years and exemptions are renewable. An exemption may only be granted if the school district or county office of education demonstrates to the satisfaction of the State Allocation Board all of the following:

(a) The building or structure, or portion of building or structure, satisfies all of the following:

(1) It is not located on a regular schoolsite.

(2) It complies with all applicable local building standards and all relevant local health and safety standards in the community in which it is located.

(3) It is used for independent study.

(4) It serves fewer than 25 pupils enrolled in kindergarten or any of the grades 1 to 12, inclusive, at any one time in the building or structure, or in a portion of a building or structure where the remainder of the building or structure is not used for instructional purposes.

(b) The use of the building or structure is critical to providing an effective alternative, community-based program.

(c) The use of other buildings or structures that would meet seismic safety standards for school facilities is not practical.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17291

(a) An owned relocatable building or structure that is to be used for school purposes shall be subject to the provisions of Article 3 (commencing with Section 17280) and Article 6 (commencing with Section 17365).

(b) Notwithstanding any other provision of law, this section shall become operative on September 30, 1997.

(Amended (as to be added by Stats. 1996, Ch. 277) by Stats. 1997, Ch. 320, Sec. 2. Effective August 18, 1997. As amended, this section initially became operative on September 30, 1997, by Sec. 10 of Ch. 320 (and by its own provisions).)



17292

(a) Notwithstanding any provision of law, an owned or leased relocatable building that does not meet the requirements of Section 17280 may be used until September 30, 2015, as a school building, if all of the following conditions are met:

(1) The relocatable building was manufactured and was in use for classroom purposes on or before May 1, 2000, and bears a commercial coach insignia of approval from the Department of Housing and Community Development.

(2) The relocatable building is a single story structure with not more than 2,160 square feet of interior floor area when all sections are joined together.

(3) The relocatable building was constructed after December 19, 1979, and bears a commercial coach insignia of approval from the Department of Housing and Community Development.

(4) The bracing and anchoring of interior overhead nonstructural elements, such as light fixtures and heating and air-conditioning diffusers, and the foundation system complies with the applicable rules and regulations adopted pursuant to this article and published in Title 24 of the California Code of Regulations.

(5) The building construction, including associated site construction, except for the relocatable building defined in paragraph (2), complies with the applicable rules and regulations adopted pursuant to this article, Sections 4450 to 4458, inclusive, of the Government Code, and Section 13143 of the Health and Safety Code and the administrative and building standards published in Title 19 and Title 24 of the California Code of Regulations.

(6) The relocatable building is anchored to the ground to resist earthquake and wind loads.

(7) The school district has certified to the Department of General Services that the relocatable building complies with the requirements of this subdivision.

(8) The Department of General Services has issued a certification of compliance with the requirements of this article.

(b) The Department of General Services may assess fees to carry out the requirements of this section. Fees imposed pursuant to this subdivision shall be equal to the costs associated with making the certifications and inspections required by, and otherwise enforcing, this section and shall be deposited in the Public School Planning, Design, and Construction Review Revolving Fund.

(c) For each relocatable building that was used as a school building pursuant to this section, the governing board of the school district shall adopt a resolution by October 30, 2015, certifying to the State Allocation Board that commencing September 30, 2015, the relocatable building is no longer being used as a school building.

(Amended by Stats. 2006, Ch. 308, Sec. 1. Effective January 1, 2007.)



17292.5

(a) If the governing board of a school district operates a program for expelled pupils, the governing board shall do one or more of the following:

(1) Utilize available school facilities that conform to the requirements of Part 2 (commencing with Section 2-101), Part 3 (commencing with Section 3-089-1), Part 4 (commencing with Section 4-403), and Part 5 (commencing with Section 5-102), of Title 24 of the California Code of Regulations.

(2) Apply for emergency portable classrooms pursuant to Chapter 25 (commencing with Section 17085) of Part 10.

(3) Enter into lease agreements for facilities, provided that the facilities are limited to a structure where a structural engineer has submitted a report that determines substantial structural hazards do not exist.

(b) Before entering into any lease pursuant to paragraph (3) of subdivision (a), the governing board of the school district shall certify to the State Allocation Board that all reasonable efforts have been made to locate the program in facilities that conform to the structural safety standards listed in paragraph (1) of subdivision (a).

(Amended by Stats. 2012, Ch. 728, Sec. 24. Effective January 1, 2013.)



17293

(a) On or after January 1, 1993, if a county superintendent or school district elects to operate a new or expanded pregnant and parenting teen program pursuant to Article 7.1 (commencing with Section 54740) of Chapter 9 of Part 29, the county superintendent or school district may enter into lease agreements for school facilities as set forth in subdivision (b), if both of the following conditions are met:

(1) All available school facilities conform to the requirements of Article 3 (commencing with Section 17280) and Article 6 (commencing with Section 17320).

(2) If facilities meeting the requirements of paragraph (1) are not available, the school district or county superintendent of schools has applied to lease or purchase emergency portable classrooms pursuant to Chapter 14 (commencing with Section 17085) of Part 10 and the application was either not approved or the portable classrooms approved will not meet the needs of the county superintendent of schools or the school district.

(b) Notwithstanding any other provision of law, the county superintendent or the school district may enter into lease agreements as follows:

(1) A report and certification of safety shall be prepared by a structural engineer that verifies that the building meets local safety standards and that substantial structural hazards do not exist. The county board of education or school district governing board, as the case may be, shall review the report and certification prior to the approval of the lease and may reject the report if there is evidence of fraud regarding the facts in the report. In addition, the county board of education or the governing board of the school district shall cause to be prepared and maintained on file a report and certification of safety by a structural engineer every five years from the date of the initial lease as long as the building continues to be used and a statement that the building continues to meet local safety standards and that structural hazards do not exist.

(2) Before entering into any lease, the county superintendent or the school district shall certify that all reasonable efforts have been made to locate programs in facilities that conform to paragraph (1) or (2) of subdivision (a).

(Amended by Stats. 1998, Ch. 1078, Sec. 8. Effective January 1, 1999. Became operative on July 1, 2000, pursuant to Sec. 13 of Ch. 1078.)



17294

“Construction or alteration” as used in this article includes any construction, reconstruction, or alteration of, or addition to, any school building.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17295

(a) (1) The Department of General Services shall pass upon and approve or reject all plans for the construction or, if the estimated cost exceeds twenty-five thousand dollars ($25,000), the alteration of any school building.

(2) To enable the Department of General Services to pass upon and approve plans pursuant to this subdivision, the governing board of each school district and any other school authority before adopting any plans for the school building shall submit the plans to the Department of General Services for approval, and shall pay the fees prescribed in this article.

(b) Notwithstanding subdivision (a) of Section 17295, where the estimated cost of the reconstruction or alteration of, or an addition to, any school building exceeds twenty-five thousand dollars ($25,000) but does not exceed one hundred thousand dollars ($100,000), a licensed structural engineer shall examine the proposed project to determine if it is a nonstructural alteration or a structural alteration. If he or she determines that the project is a nonstructural alteration, he or she shall prepare a statement so indicating. If he or she determines that the project is structural, he or she shall prepare plans and specifications for the project which shall be submitted to the Department of General Services for review and approval. A copy of the engineer’s report stating that the work does not affect structural elements shall be filed with the Department of General Services.

(c) If a licensed structural engineer submits a report to the Department of General Services stating that the plans or activities authorized pursuant to subdivision (b) do not involve structural elements, then all of the following shall apply to that project:

(1) The design professional in responsible charge of the project undertaken pursuant to this subdivision shall certify that the plans and specifications for the project meet any applicable fire and life safety standards, and do not affect the disabled access requirements of Section 4450 of the Government Code, and shall submit this certification to the department. The letter of certification shall bear the identifying licensing stamp or seal of the design professional. This provision does not preclude a design professional from submitting plans and specifications to the department along with the appropriate fee for review.

(2) Within 10 days of the completion of any project authorized pursuant to subdivision (b), the school construction inspector of record on the project, who is certified by the department to inspect school buildings, shall certify in writing to the department that the reconstruction, alteration, or addition has been completed in compliance with the plans and specifications.

(3) The dollar amounts cited in this section shall be increased on an annual basis, commencing January 1, 1999, by the department according to an inflationary index governing construction costs that is selected and recognized by the department.

(4) No school district shall subdivide a project for the purpose of evading the limitation on amounts cited in this section.

(d) For purposes of this section, “design professional in responsible charge” or “design professional” means the licensed architect, licensed structural engineer, or licensed civil engineer who is responsible for the completion of the design work involved with the project.

(Amended by Stats. 2001, Ch. 422, Sec. 2. Effective January 1, 2002.)



17296

Notwithstanding any other provision of law, any school-based facility providing social services or support services, or health care, that is established through agreements with local governments and school districts pursuant to Chapter 5 (commencing with Section 8800) of Part 6 or as part of an integrated children’s services program pursuant to Chapter 12.9 (commencing with Section 18986.40) of Part 6 of Division 9 of the Welfare and Institutions Code, respectively, is located on school property, and meets all the requirements of the Uniform Building Code and has been approved by the building department of the appropriate local jurisdiction, as well as those of the appropriate local jurisdiction, shall not be required to obtain approval of plans by the Department of General Services pursuant to Section 17295.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17297

Except as provided in Section 17298, before letting any contract for any construction or alteration of any school building, the written approval of the plans, as to safety of design and construction, by the Department of General Services, shall be first had and obtained.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17298

Before the commencement of any fabrication, construction, or alteration of a relocatable school building of a type previously approved by the Department of General Services, the written approval of the plans, as to the safety and design of construction, by the Department of General Services, shall be first had and obtained.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17299

In each case the application for approval of the plans shall be accompanied by the plans and full, complete, and accurate specifications, and structural design computations, and estimates of cost, which shall comply in every respect with any and all requirements prescribed by the Department of General Services.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17300

(a) The application shall be accompanied by a filing fee in amounts as determined by the Department of General Services based on the estimated cost of the work described in subdivision (a) of Section 17280, according to the following schedule:

(1) For the first one million dollars ($1,000,000), a fee of not more than 0.7 percent of the estimated cost.

(2) For all costs in excess of one million dollars ($1,000,000), a fee of not more than 0.6 percent of the estimated cost.

The minimum fee in any case shall be two hundred fifty dollars ($250). If the actual cost exceeds the estimated cost by more than 5 percent, a further fee shall be paid to the Department of General Services, based on the above schedule and computed on the amount by which the actual cost exceeds the amount of the estimated cost.

(b) The fees determined pursuant to subdivision (a) shall be paid in two installments, as specified by the Department of General Services. The first installment shall be in an amount equal to 70 percent of the estimated cost calculated under subdivision (a), and shall be paid at the time the application is submitted to the department. The second installment shall be in an amount equal to 30 percent of the estimated cost calculated under subdivision (a), and shall be paid no later than five working days after the applicant accepts the bids for construction of the project for which the fees are paid. This subdivision shall become operative January 1, 1994.

(c) The fee shall be paid to the Department of General Services, including, but not limited to, a case in which the application is referred under Section 17306 to a qualified plan review firm.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17301

(a) All fees received by the Department of General Services pursuant to this chapter shall be paid into the State Treasury and credited to the Public School Planning, Design, and Construction Review Revolving Fund, which is hereby created. Notwithstanding Section 13340 of the Government Code, all moneys in the fund are hereby continuously appropriated for expenditure by the Department of General Services to be applied, in the most efficient and expeditious manner possible, to the expenses associated with the review and approval of plans and specifications, and the supervision of public school building construction, pursuant to this article and Article 5 (commencing with Section 17350). The fees paid into the fund shall not be used for or diverted to any other program or purpose. Notwithstanding any other provision of law, any moneys in the Architecture Public Building Fund on the effective date of this section thereupon shall be transferred to the Public School Planning, Design, and Construction Review Revolving Fund for expenditure in accordance with this section.

Adjustments in the amounts of the fees, as determined by the Department of General Services, may be made by the department within the limits set forth in Sections 17300 and 17352 in order to maintain a reasonable working balance in the fund.

(b) The Department of Finance shall provide for the audit of the fund as needed to ensure that it is used solely for the purposes of this article and that the amount of the fee charged does not exceed what is necessary to cover the costs realized by the Department of General Services in carrying out its responsibilities pursuant to this article. The actual cost of the audit shall be paid from the fund.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17302

(a) Except as provided in subdivision (b), all plans, specifications, and estimates shall be prepared by a licensed architect holding a valid certificate under Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code or by a structural engineer holding a valid certificate to use the title structural engineer under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, and the observation of the work of construction shall be under the responsible charge of such an architect or structural engineer.

(b) For the purposes of this section, a mechanical or electrical engineer holding a valid certificate under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code may be in responsible charge of preparation of plans, specifications, and estimates, and observation of the work of construction where the work is, as determined by the Department of General Services, of the kind normally performed by engineers certified in the particular branch of engineering for which the engineer is certified. Any architectural or structural work involved shall be the respective responsibility of a licensed architect holding a valid certificate under Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, or a structural engineer holding a valid certificate to use the title structural engineer under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17303

(a) The Department of General Services shall establish one or more methods to ensure that each application has been completed sufficiently by the applicant to enable the plan review to be performed.

(b) Upon receipt of a complete application, the Department of General Services shall inform the applicant of the period of time that it anticipates to elapse prior to commencing review of the applicant’s plans. Within 10 days of being so notified, the applicant shall make an election to either use the Department of General Services for the review of the applicant’s plan or, request that the plan review be performed by one or more qualified plan review firms pursuant to Sections 17305 and 17306. If the applicant elects to use the services of the Department of General Services for review of the applicant’s plan, the department, as it deems necessary to expedite review of the applicant’s plans, in addition to making a good faith effort to hire state employees, shall do one or more of the following:

(1) Contract for assistance from one or more qualified plan review firms pursuant to Section 17305.

(2) Employ additional staff on a temporary basis.

(3) Maximize the use of department staff through the use of overtime or other appropriate means.

(4) Any other action determined by the department to have the effect of expediting the review and approval process.

(c) Each application shall identify, for purposes of receiving the notifications required under this subdivision, an employee of the applicant school district and either the applicant’s architect or structural engineer. The Department of General Services immediately shall notify that employee, and the identified architect or structural engineer, when each of the following steps in the plan review process occurs:

(1) The department requests the applicant’s architect or structural engineer to correct or complete any part of the application.

(2) An application number is assigned to the application.

(3) Review of the applicant’s plans is commenced.

(4) Review of the applicant’s plans is completed and the department returns the plans to the architect or structural engineer for correction.

(5) Corrected plans are returned to the department by the applicant’s architect or structural engineer for final review and approval.

(6) The department approves the plans and causes a final record set of the plans to be printed in accordance with Section 17304.

(d) The Department of General Services may provide additional notifications to applicants as it deems necessary.

(Amended by Stats. 2006, Ch. 407, Sec. 1.5. Effective January 1, 2007.)



17304

(a) Upon approving the plans submitted by an applicant pursuant to this article, the Department of General Services shall cause a final record set of the plans to be printed. The department may contract with one or more private entities to perform that printing at one or more of the regional area offices of the department. The costs incurred pursuant to this subdivision shall be paid by the applicant.

(b) No later than five working days after approving plans submitted by an applicant pursuant to this article, the department shall issue a final letter of approval to the applicant.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17305

(a) Unless the context otherwise requires, the definitions set forth in this section govern the construction of this article.

(1) “Prequalified list” means a list of qualified firms established by the Department of General Services to perform specific types of plan review services.

(2) “Qualified plan review firm” means an individual, firm, or the building official of a city, a county, or a city and county, as defined in Section 18949.27 of the Health and Safety Code, or the authorized representative of the building official that is identified by the Department of General Services as having appropriate expertise and knowledge of the requirements that apply to school buildings under this article.

(b) The department shall establish and maintain a list of qualified plan review firms, and shall make that list available, upon request, to school districts and other interested parties.

(c) Notwithstanding Section 14952 of the Government Code, the Department of General Services shall contract with sufficient numbers of qualified plan review firms for assistance in performing the plan review required under the Field Act.

(d) At the discretion of the Department of General Services, contracts for a qualified plan review firm made pursuant to this article may be advertised and awarded in accordance with this section.

(e) (1) The Department of General Services may establish prequalified lists of qualified firms in accordance with this subdivision.

(2) (A) For each type of plan review for which the department elects to use the process established by this section for advertising and awarding contracts, the Department of General Services may request statements of qualifications from interested firms.

(B) The request for statements of qualifications shall be announced statewide through the California State Contracts Register and publications of relevant professional societies.

(C) Each announcement shall describe the general scope of services to be provided within each generic project category for plan review services that the Department of General Services anticipates may be awarded during the period covered by the announcement. For the purposes of this section, a generic project category shall be defined in a manner that each specific project to be awarded within that discipline meets all of the following requirements:

(i) The project is substantially similar to all other projects within that discipline.

(ii) The project is within the same size range and geographical area.

(iii) The project requires substantially similar skills and magnitude of professional effort as compared to every other project within that discipline.

(3) The Department of General Services shall evaluate the statements of qualifications, and develop a list of qualified plan review firms that meet the criteria established and published by the Department of General Services. Interviews may be held to determine a plan review firm’s qualifications. Lists of qualified plan review firms shall be maintained by the Department of General Services for not more than four years.

(4) During the term of a prequalified list, as specific projects are identified by the Department of General Services as being eligible for contracting, the Department of General Services shall contact a firm on the prequalified list, on a rotational basis, for both of the following purposes:

(A) To distribute the work in a fair and equitable manner.

(B) To determine that the firm has sufficient staff and is available for performance of the project.

(5) If the contacted firm is not available, the Department of General Services shall continue to contact firms on the prequalified list, on a rotational basis, until an available firm is identified.

(6) The Department of General Services shall negotiate a contract for the services with the identified firm, including a price and timeframe that it determines is fair and reasonable.

(7) If the identified plan review firm is unable to negotiate a satisfactory contract with the Department of General Services, the department shall terminate negotiations, and shall undertake new negotiations, on a rotational basis, with the next firm available for performance from the prequalified list until a successful negotiation is achieved. If the Department of General Services is unable to negotiate a satisfactory contract with a firm on two separate occasions, that firm may be removed from the prequalified list.

(f) Contracts for plan review services that the Department of General Services elects to advertise and award in accordance with this section are not subject to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Amended by Stats. 2006, Ch. 407, Sec. 2. Effective January 1, 2007.)



17306

(a) Upon submitting a complete application for review under this article, the applicant may request that the Department of General Services refer the documents necessary for the review of that application to a qualified plan review firm operating under contract with the department pursuant to Section 17305. The department immediately shall grant the request and refer the necessary documents to a qualified plan review firm if the applicant so requests.

Upon completing the review, the qualified plan review firm shall submit the documents referred to it for the review of the application, together with the results of its review, to the Department of General Services.

(b) The Department of General Services shall establish a procedure governing the use by applicants of the review process alternative described in this section, including, but not limited to, provisions restricting the use of qualified plan review firms on the basis of conflict of interest.

(Amended by Stats. 1998, Ch. 407, Sec. 11. Effective August 27, 1998.)



17307

No contract for the construction or alteration of any school building, made or executed by the governing board of any school district or other public board, body, or officer otherwise vested with authority to make or execute a contract, is valid, and no public money shall be paid for any work done under a contract or for any labor or materials furnished in constructing or altering any building, unless the plans, specifications, and estimates comply in every particular with the provisions of this article and the requirements prescribed by the Department of General Services and unless the approval thereof in writing has first been had and obtained from the Department of General Services.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17307.5

(a) Notwithstanding any provision of law to the contrary, including, but not limited to, Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, the Department of General Services may issue a stop work order when construction work on a public school is not being performed in accordance with existing law and would compromise the structural integrity of the building, thereby endangering the public safety. The Department of General Services shall allow construction of incidental and minor nonstructural additions or nonstructural alterations without invoking its stop work authority.

(b) A school district, county superintendent of schools, county board of education, or other public board, body, or officer whose construction work on a public school is subject to a stop work order issued pursuant to subdivision (a) shall not be held liable in any action filed against the public board, body, or officer for stopping work as required by the stop work order, or for any delays caused by compliance with the stop work order, except to the extent that an error or omission by the public board, body, or officer is the basis for the issuance of the stop work order.

(Amended by Stats. 2010, Ch. 697, Sec. 27. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



17308

(a) The Legislature finds and declares that a number of serious discrepancies in the interpretation of the structural standards and architectural barrier requirements that apply to school buildings under this chapter, and of the plan review procedures that apply under this chapter, exist within the Department of General Services, and within and between various firms utilized by the department on a contract basis, applicant school districts, and architects and structural engineers utilized by applicant school districts.

(b) The Department of General Services shall provide training, on an ongoing basis, to its employees and to the employees of architectural and structural engineering firms that contract with the department for the purposes of this chapter. The training shall address all phases of the plan review process established under this chapter, and shall be designed to ensure that all individuals who develop and review school building plans obtain sufficient knowledge of the rules, regulations, and standards that apply under this chapter.

(c) The department shall make the training described in subdivision (b) available to the employees of architectural and structural engineering firms that contract with applicant school districts for the purpose of this chapter, and to any other individuals, firms, and government agencies that are involved in school building design, construction, or inspection and that may benefit from the training. The department may charge a fee for training provided pursuant to this subdivision.

(d) The department shall develop and publish interpretations of the structural standards, architectural barrier requirements, and review procedures referred to in subdivision (a) as may be necessary to remedy the interpretational discrepancies described in that subdivision. These interpretational materials shall be updated at least annually.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17309

From time to time, as the work of construction or alteration progresses and whenever the Department of General Services requires, the licensed architect or structural engineer in charge of observation of construction or registered engineer in charge of observation of other work, the inspector on the work, and the contractor shall each make to the Department of General Services a report, duly verified by him or her, upon a form prescribed by the Department of General Services, based upon his or her own personal knowledge, indicating that the work during the period covered by the report has been performed and materials have been used and installed, in every material respect, in compliance with the approved plans and specifications, setting forth such detailed statements of fact as are required by the Department of General Services.

The term “personal knowledge” as used in this section and as applied to the architect, and the registered engineer, means the personal knowledge which is obtained from periodic visits to the project site of reasonable frequency for the purpose of general observation of the work, and also which is obtained from the reporting of others as to the progress of the work, testing of materials, inspection and superintendence of the work that is performed between the above-mentioned periodic visits of the architect or the registered engineer. The exercise of reasonable diligence to obtain the facts is required.

The term “personal knowledge” as applied to the inspector means the actual personal knowledge which is obtained from his or her personal continuous inspection of the work of construction in all stages of its progress at the site where he is responsible for inspection and, when work is carried out away from the site, that personal knowledge which is obtained from the reporting of others on the testing or inspection of materials and workmanship for compliance with plans, specifications or applicable standards. The exercise of reasonable diligence to obtain the facts is required.

The term “personal knowledge” as applied to the contractor means the personal knowledge which is obtained from the construction of the building. The exercise of reasonable diligence to obtain the facts is required.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17310

Except as provided in Section 18930 of the Health and Safety Code, the Department of General Services may from time to time make such rules and regulations as it deems necessary, proper, or suitable to carry out the provisions of this article.

The Department of General Services shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of the Health and Safety Code for the purposes described in this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17311

(a) The Department of General Services shall make such inspection of the school buildings and of the work of construction or alteration as in its judgment is necessary or proper for the enforcement of this article and the protection of the safety of the pupils, the teachers, and the public. The school district, city, city and county, or the political subdivision within the jurisdiction of which any school building is constructed or altered shall provide for and require competent, adequate, and continuous inspection during construction or alteration by an inspector satisfactory to the architect or structural engineer and the Department of General Services. The inspector shall act under the direction of the governing board and architect or structural engineer as the board may direct. The inspector shall be responsible to the governing board for employment purposes. The inspector shall be responsible to the Department of General Services for enforcement of the plans and specifications of the school project.

(b) In order to ensure the competency and adequacy of the inspectors required under this article, the Department of General Services shall do all of the following:

(1) Revise the examination used to determine the competency of those who provide inspections pursuant to this article. The revision of the examination shall include techniques of inspection, construction, plan reading, required submittal documents, and knowledge of statutes and regulations that apply to school construction. The revision of the examination shall be done not later than 48 months after the last revision and not earlier than 36 months after the last revision.

(2) Provide training on an ongoing basis to all individuals who provide the inspections required under this article. The training shall be designed to ensure that all individuals who provide the continuous inspection of school building construction or alteration are sufficiently knowledgeable of the rules, regulations, and standards that apply under this article.

(3) Require evaluation of the competency of those who provide inspections pursuant to this article. After an initial evaluation a reevaluation shall occur not later than 48 months after the last evaluation or reevaluation and not earlier than 36 months after the last evaluation or reevaluation. An evaluation or reevaluation shall include passage of the examination used to determine competence specified in paragraph (1) and attendance at training specified in paragraph (2).

(c) The Department of General Services may require a fee from all individuals applying for evaluation or reevaluation pursuant to subdivision (b), and a fee for the examination administered in the evaluation or reevaluation. The fees shall not be more than the reasonable costs associated with the development and administration of the examination and the training.

(Amended by Stats. 1997, Ch. 683, Sec. 1. Effective January 1, 1998.)



17312

Any person who violates any of the provisions of this article or makes any false statement in any verified report or affidavit required pursuant to this article is guilty of a felony.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17313

Upon written request by the governing board of any school district or upon written request by at least 10 percent of the parents having children enrolled as pupils in any school district as certified to by the county superintendent of schools, the Department of General Services shall make an examination and report on the structural condition of any public school building of the district, subject to the payment by the governing board of the actual expenses incurred by the Department of General Services. Payment of the expenses may be waived by the Department of General Services on recommendation of the State Superintendent of Public Instruction when it appears to him or her that the school district in which the public school building is located cannot afford to pay them.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17314

Any public school building which has been approved by the Department of General Services (formerly Division of Architecture) for occupancy shall be deemed to meet the local building requirements for use as a private school.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17315

(a) When a school building constructed in accordance with plans and specifications approved by the Department of General Services is completed, the notice of completion is filed, and all final verified reports and all testing and inspection documents, as required by this article or as required by the rules and regulations adopted pursuant to this article, are submitted to and on file with the Department of General Services, and all required fees paid by the school district, the department shall issue a certification that the school building complies with the requirements of this article. Nothing in this article shall prevent beneficial occupancy by a school district prior to the issuance of this certification.

(b) When a school building, constructed in accordance with approved plans and specifications, is completed but final verified reports, as are required under Section 39151, have not been submitted to the Department of General Services due to the incapacitating illness, death, or the default of any persons required to file such reports, the Department of General Services shall, upon written request of the school district, review all of the project records and make such examinations as it deems necessary to enable it to certify that the school building otherwise complies with the requirements of this article. The Department of General Services may request the school district to have made, reported, and verified any other tests and inspections which the department deems necessary to complete its examinations of the construction.

(c) The costs incurred by the Department of General Services in connection with this section shall be paid by the school district. The actual costs to perform the examinations, tests, and inspections shall be an appropriate cost of the project to be paid from the building funds of the district. Certification of the project by the Department of General Services shall be withheld until all the costs have been paid by the school district.

(d) This section shall not relieve any individual of his or her responsibility to file verified reports, as required in Section 17309, or any other documents required by the rules and regulations adopted pursuant to this article. This section shall not abrogate the provisions of Section 17312.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17316

(a) Any contract entered into by and between the governing board of any school district and any certified architect or structural engineer pursuant to Section 17302 shall provide that all plans, including, but not limited to, record drawings, specifications, and estimates prepared pursuant thereto, shall be and remain the property of the school district for the purposes of repair, maintenance, renovation, modernization, or other purposes, only as they relate to the project for which the certified architect or structural engineer was retained. This subdivision does not preclude the school district from using the plans, record drawings, specifications, or estimates related to the project for the purposes of additions, alignments, or other development on the site.

(b) The contract set forth in subdivision (a) does not transfer or waive the certified architect’s or structural engineer’s copyrights over these documents, including, but not limited to, all common law, statutory, and other reserved rights, unless the certified architect or structural engineer expressly transfers or waives these rights through the written contract, including, but not limited to, a written addendum or amendment.

(c) Notwithstanding subdivision (a), if the school district proposes to reuse the plans prepared by the certified architect or structural engineer within the school district, the contract entered into between the school district and the certified architect or structural engineer shall specify the terms and conditions for the reuse. If a school district reuses the plans prepared by the certified architect or structural engineer and retains another certified architect or structural engineer for the preparation of those plans for the reuse, the school district shall indemnify and hold harmless the original certified architect or structural engineer, and their consultants, agents, and employees, from and against any claims, damages, losses, and expenses, including attorney’s fees, arising out of or resulting from, in whole or in part, the reuse.

(Amended by Stats. 2005, Ch. 28, Sec. 1. Effective January 1, 2006.)



17317

(a) The Department of General Services shall, in consultation with the Seismic Safety Commission, conduct an inventory of public school buildings that are concrete tilt-up school buildings and school buildings with nonwood frame walls that do not meet the minimum requirements of the 1976 Uniform Building Code. Priority shall be given to the school buildings identified in the act that added this section that are in the highest seismic risk zones in accordance with the seismic hazard maps of the Division of Mines and Geology of the Department of Conservation.

(b) The Department of General Services shall submit a report by December 31, 2001, to the Legislature and the Governor that summarizes the findings of the seismic safety inventory and makes recommendations about future actions that should be taken to address the problems found by the seismic safety inventory. The report shall not identify individual schoolsites on which inventoried school buildings are located.

(Amended by Stats. 2001, Ch. 159, Sec. 57. Effective January 1, 2002.)






ARTICLE 3.3 - Collaborative Process for Project Development and Review

17319

(a) The Legislature finds and declares all of the following:

(1) The purpose of the collaborative process for project development and review is to ensure the public safety of school facilities through a collaborative, consistent, and timely project development and review process.

(2) The collaborative process for project development and review may be made available, as an alternative to the traditional plan review and approval process, to school districts that voluntarily apply to the Department of General Services.

(3) This process entails the early participation of all parties involved in a project from project development and continuing through plan review, construction, and certification of school facilities projects. These parties include the Department of General Services’ staff and their qualified plan review firms, and school districts and their design professionals.

(b) The Department of General Services, in consultation with the Office of Public School Construction, shall establish procedures and requirements governing the use of the collaborative process for project development and review alternative. These procedures and requirements shall include an application and selection process. Upon project selection, the Department of General Services and the school district shall mutually agree to the roles and responsibilities of the Department of General Services, the applicant school district, and its design professionals.

(c) As a part of the establishment of the requirements for the collaborative process for project development and review, the Department of General Services, in consultation with participating school districts, shall establish mutually determined timeframe goals for a project’s plan review, district and consultant response, response review, and final approval. Those timeframe goals shall reflect the project’s estimated construction cost, complexity, size, and other requirements of the collaborative process for project development and review.

(d) The Department of General Services shall establish model statewide timeframe goals, in consultation with school districts and other relevant parties, by February 1, 2007. Implementation of the collaborative process for project development and review with participating districts shall not negatively impact the traditional plan review process with other districts.

(e) The Department of General Services shall submit a preliminary report to the Legislature by July 1, 2008, and a final report by July 1, 2009. These reports shall address whether the implementation of the collaborative process for project development and review has assisted the department and school districts in meeting their mutually determined timeframe goals.

(f) Notwithstanding Section 17300, the application for the collaborative process for project development and review may be accompanied by a filing fee from the school district in amounts determined by the Department of General Services based on the estimated project cost and according to the fee schedule identified in subdivisions (a) to (c), inclusive, of Section 17300. The Department of General Services may establish a procedure for the payment and collection of this filing fee.

(g) The department may assess a fee on a participating district to cover the unreimbursed costs of the department incurred pursuant to that district’s participation in the collaborative process if the department deems the assessment of the fee to be necessary for the support of its operations and establishes a procedure for the determination, collection, and deposit of the fee.

(h) During project development, the school district may provide input to the Department of General Services in its selection of a qualified plan review firm to provide consultative services to that department. Upon project submittal by the applicant school district, the department shall also refer the necessary project documents to the selected qualified plan review firm for plan review. The department shall establish procedures governing the use of this article by applicant school districts for the selection of a qualified plan review firm.

(Added by Stats. 2006, Ch. 407, Sec. 3. Effective January 1, 2007.)






ARTICLE 3.5 - Earthquake Construction of Private Schools

17320

This article shall be known and may be cited as the Private Schools Building Safety Act of 1986.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17321

The Legislature finds and declares all of the following:

(a) Most of California is subject to potentially devastating, large-magnitude earthquakes.

(b) Earth scientists estimate that there is a greater than 50-percent probability that one or more damaging earthquakes will occur in California between now and the end of the century.

(c) Not all students of private schools enjoy the same or equivalent earthquake safety as is afforded to students of public schools by the Field Act and other legislation.

(d) Modifications of building design, plan checking, and inspection procedures can offer increased protection to private school students.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17322

It is the intent of the Legislature that children attending private schools be afforded life safety protection similar to that of children attending public schools by having all of the following:

(a) Private school structures designed and constructed in a manner that minimizes fire hazards and resists the forces generated by earthquakes, gravity, and winds to the extent necessary to ensure the safety of occupants.

(b) The structural systems and details set forth in working drawings and specifications carefully reviewed by responsible enforcement agencies using qualified personnel, and the construction process carefully inspected.

(c) Procedures for the design and construction of private school structures to be subjected to qualified design review and construction inspection.

(d) Nonstructural components, including, but not limited to, ceiling systems, electrical equipment, and mechanical equipment given adequate consideration during the design and construction process to assure that they will not detract from occupant safety in the event of an earthquake.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17323

For the purposes of this article:

(a) “Construction or alteration” means any construction of, addition to, reconstruction of, or structural alteration to any private school structure.

(b) “Enforcement agency” means the agency of a city, city and county, or county responsible for building safety within its jurisdiction.

(c) “Private school structure” means any building used for educational purposes through the 12th grade by 50 or more persons for more than 12 hours per week or 4 hours in any one day. Any structure owned or operated by a public school district shall not be affected by this article.

(d) “Structural engineer” means a person authorized to use the title of structural engineer under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code.

(e) “Engineer of record” means the architect, if no structural engineer or civil engineer has been retained for the structural design.

(f) “Electrical engineer” means an electrical engineer, as defined in Section 6702.1 of Chapter 7 of Division 3 of the Business and Professions Code.

(g) “Mechanical engineer” means a mechanical engineer, as defined in Section 6702.2 of Chapter 7 of Division 3 of the Business and Professions Code.

(h) “Qualified inspector” means a person who is currently certified by the International Conference of Building Officials or who has demonstrated his or her competence to the satisfaction of the enforcement agency as having expertise and experience in the particular type of construction or operation requiring inspection.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17324

The appropriate enforcement agency that meets the requirements of Sections 17331 and 17332 shall review the design and inspect the construction, reconstruction, structural alteration, or addition to any private school structure to the extent necessary to ensure that drawings and specifications comply with the applicable sections of the Uniform Building Code and to ensure that construction work has been performed in accordance with the approved drawings and specifications, and the provisions of this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17325

Private school structures of one-story Type V and Type II N construction, as defined by the Uniform Building Code, that are 2,000 square feet or less in floor area are exempt from the provisions of this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17326

(a) Prior to adopting any drawings or specifications for the private school structure, the governing board, authority, owner, corporation, or other agency proposing to construct any private school structure shall submit the design calculations, drawings, and specifications of the private school structure to the appropriate enforcement agency. The enforcement agency shall stamp the drawings and specifications if the construction or alteration is approved by the enforcement agency. Included with the stamp shall be the signature of the qualified person referred to in Sections 17333 and 17334.

(b) The provisions of this section are not applicable to private school construction or alteration contracts entered into prior to July 1, 1987.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17327

The application for approval of the drawings and specifications for private school structures shall be accompanied by comprehensive and complete drawings, design calculations, specifications, and a soil analysis at a level of detail appropriate to the proposed structure and site, all of which shall comply with the requirements prescribed by the enforcement agency. This review shall not preclude incremental submission and approval of drawings and specifications.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17328

The enforcement agency shall approve or reject all drawings and specifications for the construction or alteration of private school structures and in doing so shall review the submitted design calculations, drawings, and specifications to ensure compliance with the requirements of this article. A record shall be kept by the enforcement agency indicating that design calculations, drawings, and specifications have been reviewed and conform with the applicable sections of the Uniform Building Code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17329

All drawings and specifications shall be prepared under the responsible charge of an architect, civil engineer, or structural engineer, who shall sign all drawings and specifications that are to be approved by the enforcement agency. Observation of the work of construction shall be under the general responsible charge, as defined by Section 6703 of Chapter 7 of Division 3 of the Business and Professions Code, of the architect, civil engineer, or structural engineer who signed the drawings, except that drawings and specifications not involving architectural or structural conditions may be prepared and the construction work may be administered by a registered professional engineer qualified in the branch of engineering that is appropriate to the drawings, specifications, estimates, and construction work.

If the architect, civil engineer, or structural engineer is unable to exercise general responsible charge of construction another architect, civil engineer, or structural engineer shall be retained to exercise general responsible charge of construction.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17330

Except as provided in Section 17326, on or after July 1, 1987, construction of a private school structure shall not commence unless the structure’s drawings and specifications comply with the provisions of this article and the requirements prescribed by the enforcement agency, and approval of those drawings and specifications has been obtained from the enforcement agency.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17331

During construction or alteration of a private school structure, the building owner shall provide for, and the local enforcement agency shall require, special inspection by a qualified inspector when needed, as determined by the local enforcement agency. Continuous inspection is not required.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17332

An enforcement agency is qualified to undertake the review of plans, drawings, and specifications for a private school structure if the enforcement agency has a structural engineer, either on its staff or under contract, that is responsible for all design review conducted by the enforcement agency and the record prepared under Section 17328.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17333

A jurisdiction whose enforcement agency does not meet the qualifications specified in Sections 17331 and 17332 shall obtain necessary qualified personnel to meet the requirements of this article by contracting with other public agencies, private sector firms, or individuals qualified to perform the necessary services.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17334

During the construction of a private school structure, the enforcement agency shall require the engineer of record responsible for the structural design, or that engineer’s authorized representative, to make periodic reviews of construction at the construction site to observe compliance with the approved structural plans, specifications, and change orders. The engineer of record in general responsible charge of the work of construction, and the registered professional engineer, shall make a report, duly verified by him or her through periodic review of construction, showing that the work done during the period covered by the report has been performed and that the materials used and installed are in accordance with the approved drawings and specifications. Any detailed statements of fact required by the enforcement agency shall be included. These observations and statements shall not be relied upon by others as acceptance of the work, nor shall they be construed to relieve the contractor in any way of his or her obligations and responsibilities under the construction contract.

“Periodic review of construction,” as used in this section and as applied to the architect, civil engineer, structural engineer, or the registered professional engineer, means the knowledge that is obtained from periodic visits of reasonable frequency to the project site for the purpose of general observation of the work. It also means the knowledge that is obtained from the reporting of others as to the progress of the work, testing of materials, inspection, and superintendence of the work that is performed between those periodic visits of the architect, civil engineer, or structural engineer, or the registered engineer. The exercise of reasonable diligence to obtain the facts is required. “Periodic review of construction” does not include responsibility for superintendence of construction processes, site conditions, operations, equipment, personnel, or maintenance of a safe place to work or any safety in, on, or about the site of work.

(Amended by Stats. 2004, Ch. 183, Sec. 57. Effective January 1, 2005.)



17335

Prior to the issuance of a Certificate of Occupancy, the engineer of record shall state in writing to the enforcement agency that, in exercising his or her reasonable professional judgment and to the best of his or her knowledge, information, and belief, the private school structure was constructed in substantial conformity with the approved plans and specifications.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17336

Any person who willfully violates this chapter is guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 4 - Building Schoolhouses

17340

The governing board of any school district may, and when directed by a vote of the district shall, build and maintain a schoolhouse.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17342

The governing board of any school district, whenever in its judgment it is desirable to do so, may establish additional schools in the district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17343

The governing board of any school district may purchase property and construct and equip buildings in an area after the legal action has been taken that will result in annexation of the area to the school district, but before the annexation has become effective.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 5 - Factory-Built School Buildings

17350

It is the intent of this article to provide an alternative procedure to Article 3 (commencing with Section 17280) for the construction and installation of factory-built school buildings not over 1,000 square feet in area designed or intended for use as school buildings. As used in this article, a “factory-built building” means any building designed or intended for use as a school building which is either wholly manufactured or is in substantial part manufactured at an offsite location in accordance with building standards adopted and approved pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of the Health and Safety Code and other regulations adopted by the Department of General Services, to be assembled or erected on a schoolsite. Any such building purchased or leased by a school district shall be deemed to be the construction or alteration of a school building as those terms are used in Article 2 (commencing with Section 17260) and Article 3 (commencing with Section 17280) of this chapter, and all of the provisions of each of those articles, not inconsistent with the provisions of this article, shall apply with respect to factory-built buildings designed or intended for use as school buildings.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17351

Except as provided in Section 18930 of the Health and Safety Code, the Department of General Services shall adopt regulations for the safety of design and construction of factory-built buildings for use as school buildings, and shall prescribe procedures for the plans, specifications, methods of construction, and estimates of cost of a factory-built school building to be submitted to the department for approval as provided in Section 17352. Except as provided in Section 18930 of the Health and Safety Code, such regulations shall comply with but not be limited by the provisions of Article 2 (commencing with Section 17260) and Article 3 (commencing with Section 17280) of this chapter.

The Department of General Services shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of the Health and Safety Code for the purposes described in this section.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17352

A manufacturer of factory-built buildings designed or intended for use as school buildings shall submit to the Department of General Services and the State Department of Education for approval, its plans, specifications, methods of construction, and estimates of cost of such buildings. At the same time the manufacturer shall pay to the Department of General Services a deposit to be applied toward the actual expenses in an amount as determined by the Department of General Services based on the estimated cost of such factory-built buildings, but not exceeding 0.5 percent of such estimated cost. The minimum deposit in any case shall be fifty dollars ($50). The manufacturer shall reimburse the Department of General Services and the State Department of Education for the actual expenses incurred by those departments in the review of such plans and specifications.

All fees received by the Department of General Services pursuant to this article are subject to the provisions of Section 17301.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17353

All plans, specifications and estimates shall be prepared by a certified architect holding a valid license under Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code or by a structural engineer holding a valid certificate to use the title structural engineer under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, and the supervision of the work of construction in the factory shall be under the responsible charge of such an architect or structural engineer.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17354

The Department of General Services, in accordance with standards and procedures adopted pursuant to Section 17351, and as such standards and procedures may thereafter be modified, shall either approve or reject such plans, specifications, and methods of construction. Approval shall not be given unless such plans, specifications, and methods of construction are in accordance with standards adopted by the department pursuant to Section 17351. The department may establish procedures for the inspection of the facilities and manufacturing processes of a manufacturer to determine the manufacturer’s ability to produce factory-built school buildings in accordance with the plans, specifications, and methods of construction which the manufacturer has submitted to the department. The Department of General Services shall notify the State Department of Education of its approval of a manufacturer’s plans, specifications, and methods of construction of a factory-built school building.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17355

The Department of General Services shall provide for competent, adequate, and continuous inspection during construction in the factory to insure that all work has been performed and materials used and installed, in every particular, in accordance with the approved plans and specifications. The manufacturer shall reimburse the department for the costs incurred for such inspection as determined by the department.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17356

From time to time, as the work of construction in the factory progresses and whenever the Department of General Services requires, the certified architect or structural engineer in responsible charge of the supervision of the work of construction in the factory, the inspector on the work, and the manufacturer shall each make to the Department of General Services a report, duly verified by him or her, upon a form prescribed by the Department of General Services, showing, of his or her own personal knowledge, that the work during the period covered by the report has been performed, and materials used and installed, in every particular, in accordance with the approved plans and specification, setting forth such detailed statements of fact as are required by the Department of General Services.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17357

Upon the Department of General Services’ approval of a manufacturer’s plans, specifications, and methods of construction of a factory-built school building, a school district, whenever it is otherwise required by any of the provisions of Article 2 (commencing with Section 17260), or Article 3 (commencing with Section 17280) of this chapter to submit to the Department of General Services or to the State Department of Education the plans and specifications for the construction of a school building may, instead, include in its application for approval to each of such departments a notification that it intends to utilize such factory-built school building. The plans and specifications for the factory-built building to be utilized shall be submitted with the application and notification for identification purposes. Before granting its approval for the use of such buildings, the Department of General Services shall insure that the plans, specifications, and methods of construction of the buildings have been approved and are in accordance with standards adopted by the department pursuant to Section 17351 which are in effect at the time the application for approval is passed upon by the department. Whenever a school district complies with the alternative procedure prescribed by this section it shall not be required to pay the filing fee prescribed by Sections 17267 and 17300, except that a fee shall be charged for onsite work pursuant to Section 17358. If the submitted plans and specifications have not been previously approved the application shall be rejected. In such case a new application together with required documents shall be filed for approval of plans and specifications by either the manufacturer pursuant to the provisions of Section 17352 or by the school district pursuant to the provisions of Article 3 (commencing with Section 17280) of this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17358

Whenever a school district has contracted for the purchase or lease of a factory-built school building and where such building is to be supported by foundations, underpinning, pedestals, or similar type elements which extend more than 18 inches above natural grade at any point, or on temporary blocks or jacks of any height, all the provisions of Article 3 (commencing with Section 17280) of this chapter shall apply to the design and construction of onsite work except that, for fee purposes, only the estimated cost of onsite work need be considered. The minimum amount in any case shall be fifty dollars ($50).

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17359

The provisions of Sections 17266, 17268, 17300, 17302, and 17309 shall not apply with respect to the manufacture, sale, or lease of factory-built school buildings if this article is otherwise complied with.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17360

Sections 17297, 17302, 17307, 17309, and 17311 shall not apply with respect to the design and construction of onsite work except where required by Section 17358.

(Amended by Stats. 2004, Ch. 183, Sec. 58. Effective January 1, 2005.)






ARTICLE 6 - Fitness for Occupancy

17365

The Legislature finds and declares as follows:

(a) By an urgency act (Stats. 1933, Ch. 59), the Legislature at the 1933 General Session established reasonable minimum standards for the design and construction of new school buildings, as now defined in Section 17283. Although it was not required that then existing school buildings incorporate these standards, it was intended by the Legislature that in the intervening years continuous progress would be made in the repair, reconstruction or replacement of such school buildings.

(b) Progress toward this end has been outstanding since 1971 as a result of state funds being made available for rehabilitating or replacing structurally unsafe school facilities.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17366

It is the intent of the Legislature to reexamine the progress under this article from time to time. To enable it to do so, and to expedite the provision of safe educational facilities for California schoolchildren, the Legislature intends that the governing board of each school district adopt a plan for the orderly repair, reconstruction, or replacement of school buildings not repaired, reconstructed, or replaced in accordance with this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17367

The governing board of any school district which has in use for school purposes any school buildings which were not constructed under approved plans and the supervision and inspection requirements of Article 3 (commencing with Section 17280) of this chapter shall have such buildings examined pursuant to this section and shall have completed on or before January 1, 1970, the examination, reporting and estimate requirements of this section and Section 39223.

Whenever an examination of the structural condition of any school building of a school district has been made by the Department of General Services, or by any licensed structural engineer or licensed architect for the governing board of the school district, or under the authorization of law, and a report of the examination, including the findings and recommendations of the agency or person making the examination, has been made to the governing board of the district, and the report shows that the building is unsafe for use, the governing board of the district shall immediately have prepared an estimate of the cost necessary to make such repairs to the building or buildings as are necessary, or, if necessary, to reconstruct or replace the building so that the building when repaired or reconstructed, or any building erected to replace it, shall meet such standards of structural safety as are established in accordance with law. The estimate shall be based on current costs and may include other costs to reflect modern educational needs. Also an estimate of the cost of replacement based on the standards established by the State Allocation Board for area per pupil and cost per square foot, shall be made and reported.

The report required by this section shall include a statement that each of the buildings examined is safe or unsafe for school use. For the purpose of this statement the sole consideration shall be protection of life and the prevention of personal injury at a level of safety equivalent to that established by Article 3 (commencing with Section 17280) of this chapter and the rules and regulations adopted thereunder, disregarding, insofar as possible, such building damage not jeopardizing life which would be expected from one disturbance of nature of the intensity used for design purposes in said rules and regulations.

The governing board, utilizing the information acquired from the examination and report developed pursuant to this section, shall establish a system of priorities for the repair, reconstruction, or replacement of unsafe school buildings.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17368

“School building” as used in this article shall be limited to any physical structure capable of being occupied by pupils, but shall exclude, (a) any bleacher or grandstand with less than six rows of seats, (b) any building which is used exclusively for warehouse, storage, garage, or districtwide administrative office purposes, into which pupils are not required to enter, and buildings utilized by adult schools for off-campus, voluntary adult education courses or registered apprentice courses, (c) any swimming pool, or (d) any yard or lighting poles or flagpoles or playground equipment which does not exceed 35 feet in height.

“School building” as used in this article excludes any building owned or occupied by a unified school district, high school district, or a county superintendent of schools which is used exclusively for adult education purposes.

If any building so excluded was not constructed in accordance with Article 3 (commencing with Section 17280) of this chapter and was not repaired, reconstructed, or replaced in accordance with this article, there shall be posted in a conspicuous place on such building a public notice stating that such building does not meet the structural standards imposed by law for earthquake safety.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17369

“School building” as used in this article excludes any building operated by an official or board of a public entity for purposes other than educational, notwithstanding any educational use thereof incidental to the other primary purpose.

For purposes of this section, a public entity includes, but is not limited to, a city, city and county, county, or special district, but does not include a school district or county superintendent of schools.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17370

Except as provided in Section 17371, nothing in this article shall be construed as relieving any member of the governing board of a school district of any liability for injury to persons or damage to property imposed by law.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17371

No member of the governing board of a school district shall be held personally liable for injury to persons or damage to property resulting from the fact that a school building was not constructed under the requirements of Article 3 (commencing with Section 17280) of this chapter, if such governing board complies with the provisions of this article. Such limit on liability shall commence when such governing board initiates action to comply with the provisions of Section 17367.

A licensed structural engineer or licensed architect employed by a governing board to examine any school building under this article shall not be held personally liable for injury to persons or damage to property as a result of the structural inadequacy and failure of a building, provided he or she has exercised normal professional diligence in carrying out his or her functions under Article 3 (commencing with Section 39140) of this chapter and the provisions of this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17372

No school building examined and found to be unsafe for school use pursuant to Section 17367 and not repaired or reconstructed in accordance with the provisions of this article, and no school building which has never met the requirements of Article 3 (commencing with Section 17280) of this chapter, shall be used as a school building for elementary or secondary school purposes after June 30, 1975, unless the governing board of the school district has requested and obtained from the State Allocation Board authority for use of the building for a specific period beyond that date. Prior to requesting this authority, the governing board shall adopt a resolution declaring the board’s intention to utilize the building as a school building after June 30, 1975, pending its repair, reconstruction, or replacement. The State Allocation Board shall not authorize any school district to use a building beyond June 30, 1975, unless it has first determined that the school district has already proceeded with a plan of total repair, reconstruction, or replacement in a timely manner and a contract has been let for any phase of, and work commenced on, the project. In no event shall the State Allocation Board authorize the use of any unsafe facilities for a period extending beyond the completion of the replacement facilities or beyond June 30, 1977, whichever occurs first.

For purposes of this section, “school building” does not include any portable building. Portable buildings may be used beyond June 30, 1975 to meet temporary housing needs until all repair, reconstruction or replacement of all district school buildings is complete or until June 30, 1977, whichever occurs first, provided that the governing board of the district has requested and obtained from the State Allocation Board authority for use of such portable buildings. The State Allocation Board may grant this authority only to those districts in which 20 percent or more of the schools are subject to partial or complete reconstruction pursuant to Section 17367. Any portable buildings for which authority is granted for temporary use pursuant to this section shall not be subject to Article 3 (commencing with Section 17280) or Article 6 (commencing with Section 17365) of this chapter during the period of the authorized use.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17373

Notwithstanding any other provision of this article or Article 9 (commencing with Section 16310) of Chapter 6 of Part 10, whenever a school district does not have funds available to repair, reconstruct, or replace the school buildings referred to in this article or Section 16320, the school district shall apply for any funds that may be necessary to accomplish the repair, reconstruction, or replacement pursuant to Article 9. The school district shall also accept any funds that are disbursed to the district pursuant to Article 9, whether or not the funds constitute the maximum amount applied for, and shall repay the funds in accordance with Article 9. In cases in which funds derived from a tax increase levied pursuant to Section 39230, as amended by Section 147 of Chapter 36 of the Statutes of 1977, or Section 39230.5, as enacted by Section 2 of Chapter 1010 of the Statutes of 1976, are utilized to match amounts disbursed to a school district under an apportionment made pursuant to Article 9 (commencing with Section 16310) of Chapter 6 of Part 10, the disbursement and repayment may be made without the necessity of a vote of the electorate of the district as prescribed in any provision of Chapter 6 (commencing with Section 16000) of Part 10.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17374

Any revenue derived from an increase in the rate of tax provided by Section 39230, as amended by Section 147 of Chapter 36 of the Statutes of 1977, prior to July 1, 1975, and which is unexpended on that date, may be used after July 1, 1975, by the governing board of a school district to complete the corrective structural repair, reconstruction, or replacement of any school building subject to Section 17367 which had not been completed on that date.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 4 - Property: Sale,Lease, Exchange

ARTICLE 1 - Conveyances

17385

The governing board of any school district shall receive in the name of the district conveyances for all property received and purchased by it, and shall make in the name of the district conveyances of all property belonging to the district and sold by it.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17386

The governing board of any school district shall have the power to execute and deliver quitclaim deeds, either with or without consideration to the owners of real property adjacent to any real property owned by the school district, for the purpose of removing defects in and otherwise clearing up the title to such adjacent real property.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 1.5 - Advisory Committees

17387

It is the intent of the Legislature that leases entered into pursuant to this chapter provide for community involvement by attendance area at the district level. This community involvement should facilitate making the best possible judgments about the use of excess school facilities in each individual situation.

It is the intent of the Legislature to have the community involved before decisions are made about school closure or the use of surplus space, thus avoiding community conflict and assuring building use that is compatible with the community’s needs and desires.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17388

The governing board of any school district may, and the governing board of each school district, prior to the sale, lease, or rental of any excess real property, except rentals not exceeding 30 days, shall, appoint a district advisory committee to advise the governing board in the development of districtwide policies and procedures governing the use or disposition of school buildings or space in school buildings which is not needed for school purposes.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17389

A school district advisory committee appointed pursuant to Section 17388 shall consist of not less than seven nor more than 11 members, and shall be representative of each of the following:

(a) The ethnic, age group, and socioeconomic composition of the district.

(b) The business community, such as store owners, managers, or supervisors.

(c) Landowners or renters, with preference to be given to representatives of neighborhood associations.

(d) Teachers.

(e) Administrators.

(f) Parents of students.

(g) Persons with expertise in environmental impact, legal contracts, building codes, and land use planning, including, but not limited to, knowledge of the zoning and other land use restrictions of the cities or cities and counties in which surplus space and real property is located.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17390

The school district advisory committee shall do all of the following:

(a) Review the projected school enrollment and other data as provided by the district to determine the amount of surplus space and real property.

(b) Establish a priority list of use of surplus space and real property that will be acceptable to the community.

(c) Cause to have circulated throughout the attendance area a priority list of surplus space and real property and provide for hearings of community input to the committee on acceptable uses of space and real property, including the sale or lease of surplus real property for child care development purposes pursuant to Section 17458.

(d) Make a final determination of limits of tolerance of use of space and real property.

(e) Forward to the district governing board a report recommending uses of surplus space and real property.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17391

The governing board may elect not to appoint an advisory committee pursuant to Section 17387 in the case of a lease or rental to a private educational institution for the purpose of offering summer school in a facility of the district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 2 - Leasing Property

17400

(a) Any school district may enter into leases and agreements relating to real property and buildings to be used by the district pursuant to this article.

(b) As used in this article, “building” includes each of the following:

(1) One or more buildings located or to be located on one or more sites.

(2) The remodeling of any building located on a site to be leased pursuant to this article.

(3) Onsite and offsite facilities, utilities or improvements which the governing board determines are necessary for the proper operation or function of the school facilities to be leased.

(4) The permanent improvement of school grounds.

(c) As used in this article, “site” includes one or more sites, and also may include any building or buildings located or to be located on a site.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17401

As used in this article “lease or agreement” shall include a lease-purchase agreement.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17402

Before the governing board of a school district enters into a lease or agreement pursuant to this article, it shall have available a site upon which a building to be used by the district may be constructed and shall have complied with the provisions of law relating to the selection and approval of sites, and it shall have prepared and shall have adopted plans and specifications for the building that have been approved pursuant to Sections 17280 to 17316, inclusive. A district has a site available for the purposes of this section under any of the following conditions:

(a) If it owns a site or if it has an option on a site that allows the school district or the designee of the district to purchase the site. Any school district may acquire and pay for an option containing such a provision.

(b) If it is acquiring a site by eminent domain proceedings and pursuant to Chapter 6 (commencing with Section 1255.010) of Title 7 of Part 3 of the Code of Civil Procedure, the district has obtained an order for possession of the site, and the entire amount deposited with the court as the probable amount of compensation for the taking has been withdrawn.

(c) In the case of a district qualifying under Section 17410, if it is leasing a site from a governmental agency pursuant to a lease having an original term of 35 years or more or having an option to renew that, if exercised, would extend the term to at least 35 years.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17403

The term of any lease or agreement entered into by a school district pursuant to this article shall not exceed 40 years.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17404

Sections 17455 to 17480, inclusive, shall not apply to leases made pursuant to this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17405

Any lease or agreement shall be subject to the following requirements:

(a) A building or structure that is to be used for school purposes shall be subject to the provisions of Article 3 (commencing with Section 17280) and Article 6 (commencing with Section 17365). A building or facility used by a school district under a lease or lease-purchase agreement into which neither pupils nor teachers are required to enter or that would be excluded from the definition of “school building,” as contained in Section 17368, shall not be considered to be a “school building” within the meaning of Section 17283.

(b) Subdivision (a) shall not apply to trailer coaches used for classrooms or laboratories if the trailer coaches conform to the requirements of Part 2 (commencing with Section 18000) of Division 13 of the Health and Safety Code, and the rules and regulations promulgated thereunder concerning mobilehomes, are not expanded or fitted together with other sections to form one unit greater than 24 feet in width, are used for special educational purposes, and are used by not more than 12 pupils at a time, except that the trailer coaches may be used by not more than 20 pupils at a time for driver training purposes.

(c) The site on which a leased relocatable structure is located shall be owned by the school district, or shall be under the control of the school district pursuant to a lease or a permit.

“Relocatable structure” is any structure that is designed to be relocated.

(d) For purposes of interconnection of fire alarms, buildings leased for 24 months or less shall be subject to Section 809 of the Uniform Building Code until applicable regulations proposed by the State Fire Marshal are adopted as part of Title 24 of the California Code of Regulations.

(e) Notwithstanding any other provision of law, this section shall become operative on September 30, 1997.

(Amended (as to be added by Stats. 1996, Ch. 277, 2nd text) by Stats. 1997, Ch. 320, Sec. 4. Effective August 18, 1997. As amended, this section initially became operative on September 30, 1997, by Sec. 10 of Ch. 320 (and by its own provisions).)



17406

(a) (1) Notwithstanding Section 17417, the governing board of a school district, without advertising for bids, may let, for a minimum rental of one dollar ($1) a year, to any person, firm, or corporation any real property that belongs to the district if the instrument by which this property is let requires the lessee therein to construct on the demised premises, or provide for the construction thereon of, a building or buildings for the use of the school district during the term of the lease, and provides that title to that building shall vest in the school district at the expiration of that term. The instrument may provide for the means or methods by which that title shall vest in the school district prior to the expiration of that term, and shall contain other terms and conditions as the governing board may deem to be in the best interest of the school district.

(2) If the instrument meets the criteria of subdivision (a) of Section 20111.6 of the Public Contract Code, the instrument shall also require that a person, firm, or corporation that constructs the building, including, but not limited to, the prime contractor and, if used, electrical, mechanical, and plumbing subcontractor, shall be subject to the same prequalification requirements for prospective bidders described in Section 20111.6 of the Public Contract Code, including the requirement for the completion and submission of a standardized prequalification questionnaire and financial statement that is verified under oath and is not a public record.

(b) Any rental of property that complies with subdivision (a) as it reads on the day that the lease is entered into shall be deemed to have thereby required the payment of adequate consideration for purposes of Section 6 of Article XVI of the California Constitution.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 408, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 408.)



17406-1

(a) Notwithstanding Section 17417, the governing board of a school district, without advertising for bids, may let, for a minimum rental of one dollar ($1) a year, to any person, firm, or corporation any real property that belongs to the district if the instrument by which this property is let requires the lessee to construct on the demised premises, or provide for the construction thereon of, a building or buildings for the use of the school district during the term of the lease, and provides that title to that building shall vest in the school district at the expiration of that term. The instrument may provide for the means or methods by which that title shall vest in the school district prior to the expiration of that term, and shall contain other terms and conditions as the governing board may deem to be in the best interest of the school district.

(b) Any rental of property that complies with subdivision (a) shall be deemed to have thereby required the payment of adequate consideration for purposes of Section 6 of Article XVI of the California Constitution.

(c) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 408, Sec. 2. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions.)



17407

(a) The governing board of any school district may enter into an agreement with any person, firm, or corporation under which that person, firm, or corporation shall construct, or provide for the construction of, a building to be used by the district upon a designated site and lease the building and site to the district. The instrument shall provide that the title to the building and site shall vest in the district at the expiration of the lease, and may provide the means or method by which the title to the building and site shall vest in the district prior to the expiration of the lease, and shall contain other terms and conditions as the governing board of the district deems to be in the best interest of the district.

(b) The agreement entered into shall be with the lowest responsible bidder who shall give the security that any board requires. The board may reject all bids. For the purpose of securing bids the board shall publish at least once a week for two weeks in some newspaper of general circulation published in the district, or if there is no paper, then in some paper of general circulation circulated in the county, a notice calling for bids, stating the proposed terms of the agreement and the time and place where bids will be opened.

(c) If the agreement meets the criteria of subdivision (a) of Section 20111.6 of the Public Contract Code, the agreement shall also require that a person, firm, or corporation that constructs the building, including, but not limited to, the prime contractor and, if used, electrical, mechanical, and plumbing subcontractor, under this section shall be subject to the same prequalification requirements for prospective bidders described in Section 20111.6 of the Public Contract Code, including the requirement for the completion and submission of a standardized prequalification questionnaire and financial statement that is verified under oath and is not a public record.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 408, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 4 of Stats. 2014, Ch. 408.)



17407-1

(a) The governing board of any school district may enter into an agreement with any person, firm, or corporation under which that person, firm, or corporation shall construct, or provide for the construction of, a building to be used by the district upon a designated site and lease the building and site to the district. The instrument shall provide that the title to the building and site shall vest in the district at the expiration of the lease, and may provide the means or method by which the title to the building and site shall vest in the district prior to the expiration of the lease, and shall contain other terms and conditions as the governing board of the district deems to be in the best interest of the district.

(b) The agreement entered into shall be with the lowest responsible bidder who shall give the security that any board requires. The board may reject all bids. For the purpose of securing bids the board shall publish at least once a week for two weeks in some newspaper of general circulation published in the district, or if there is no paper, then in some paper of general circulation circulated in the county, a notice calling for bids, stating the proposed terms of the agreement and the time and place where bids will be opened.

(c) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 3) and added by Stats. 2014, Ch. 408, Sec. 4. Effective January 1, 2015. Section operative January 1, 2019, by its own provisions.)



17408

The governing board of a school district shall call and hold an election, pursuant to Section 17409 or 17412, before or after entering a lease or agreement, as the case may be, except that if the lease or agreement does not effect an increase in the existing applicable maximum tax rate of the district, the election requirements of this section shall not apply.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17409

Before entering into a lease or agreement pursuant to this article, the governing board of the district shall call, hold, and conduct an election in the manner provided in Section 42202, except that the ballot used in the election shall contain substantially the words: “Shall the governing board of the ____ District purchase (a site, sites) prepare plans and specifications, [the reference to the site or sites and plans and specifications shall not be included if, prior to calling the election, the governing board of the district has acquired a site or sites or proposes to lease a site or sites and has prepared plans and specifications] and lease (a site and, sites and) (a building, buildings) to be constructed for use by the school district [designating the location of the site or sites on which the building or buildings will be constructed and generally describing the building or buildings], and, for such purposes, shall the maximum tax rate of the district be increased by not to exceed ____, such increase to be in effect in the ____ District for the years 19_ to __, be authorized and the amount of such increase used solely and exclusively for such purposes?”

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17410

(a) If, at an election held pursuant to Section 17409, or the predecessor to that section, a majority of the electors voting on the proposition voted “Yes,” the governing board may call an election pursuant to this section.

Before entering into one or more leases or agreements pursuant to this section and this article, the governing board of the district shall call, hold, and conduct an election in the manner provided in Section 42202 of the Education Code, as it existed on December 31, 1979, except that the ballot used in the election shall contain substantially the words: “Shall the governing board of the ____ District purchase (a site, sites) prepare plans and specifications [the reference to the site or sites and plans and specifications shall not be included if, prior to calling the election, the governing board of the district has acquired a site or sites or proposes to lease a site or sites or has prepared plans and specifications] and lease (a site, sites) and (a building, buildings) to be constructed for use by the school district (designating the location of the site or sites on which the building or buildings will be constructed and generally describing the building or buildings) and for those purposes, shall the tax rate increase authorized on [the date of the original election], be used solely and exclusively for those purposes in addition to those approved by the majority of electors at the election held pursuant to Section 17409, or the predecessor to that section, on [the date of the original election]?”

If, at the election held pursuant to this section, a majority of the electors voting on the proposition vote “Yes,” the governing board may proceed pursuant to this article to use that previously authorized tax increase for the purpose or purposes authorized under that election.

(b) It is the intent of the Legislature, in enacting this section, to permit the levy of a tax to the extent authorized at an election held pursuant to Section 17409, or the predecessor to that section, as modified to permit the proceeds of that tax to be expended for the purposes authorized at the election held pursuant to subdivision (a).

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17411

The governing board of the district, if the district proposes at an election held pursuant to Section 17409 to lease more than one building, may include in the ballot measure used in the election a statement that the district reserves the right to lease less than all of the proposed buildings designated in the ballot measure. If such a statement is included in the ballot measure, the governing board may at any time thereafter determine to not lease one or more of the buildings included in the ballot measure, and such determination shall not breach any obligation of the district to the voters of the district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17412

An election held pursuant to Section 17409 or Section 17413 shall be held in conjunction with either a statewide primary or general election, or an election date specified in Section 1000 of the Elections Code.

(Amended by Stats. 2006, Ch. 588, Sec. 5. Effective January 1, 2007.)



17413

In lieu of calling an election pursuant to Section 17409, the governing board of a school district may call an election pursuant to this section. Within 10 days after the governing board has opened the proposals pursuant to Section 17417 or has adopted a resolution pursuant to Section 17418 it may accept a proposal, if proceeding under Section 17417, and execute the lease or agreement, and immediately thereafter call an election pursuant to this section.

The governing board of the district shall call, hold, and conduct an election in the manner provided in Section 42202, except that the ballot used in the election shall contain substantially the words: “Shall the governing board of the ____ District lease [a site (sites) and] a building [buildings] to be constructed for use by the school district [designating the location of the site or sites on which the building or buildings will be constructed, and generally describing the building or buildings and the cost thereof], and, for such purposes, shall the maximum tax rate of the district be increased by not to exceed ____, such increase to be in effect in the ____ District for the years 19__ to ____, be authorized and the amount of such increase used solely and exclusively for such purposes?”

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17414

If, at the election held pursuant to Section 17409 or Section 17413, a majority of the electors voting on the proposition vote “Yes,” the governing board may proceed pursuant to this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17415

Whenever the electors of a school district, at an election held pursuant to Section 17409 or 17413, have approved an increase in the maximum tax rate of the district for the purpose of enabling the district to enter into a lease or agreement for a site or building, or both, and before the lease or agreement is entered into, or during the term of the lease or agreement, territory is taken from the district and annexed to or included in another district by any means, the acquiring district shall automatically assume and shall pay to the district from which the territory is transferred a proportionate share of any remaining payments due under the lease or agreement, as the payments become due, for so long as the lease or agreement runs.

The acquiring district’s proportionate share shall be in the ratio which the total assessed valuation of taxable property in the transferred territory bore to the total assessed valuation of taxable property in the whole district from which the territory is transferred for the year immediately preceding the date on which the transfer became effective for all purposes.

This section shall be applicable only with respect to transfers of school district territory which become effective for all purposes after the effective date of enactment of this section, and shall be applicable whether the election under Section 17409 or 17413 occurred prior to or after the effective date of this section.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17416

(a) Unless the time allowed for the governing board to enter into the lease agreement is extended pursuant to subdivision (b), if the governing board of the district fails to enter into a lease pursuant to this article within three years after an election, held pursuant to Section 17409, at which a majority of the votes cast favors the proposition submitted, the authorization for an increase in the maximum tax rate shall become void.

(b) If litigation is filed challenging in any way the election held pursuant to Section 17409 or the competitive bidding proceedings or contract for the construction of the building to be used by the district; compliance with the California Environmental Quality Act; or the validity of or the proceedings for the issuance of any bonds, notes, warrants, or other evidences of indebtedness of a nonprofit corporation to be sold to finance construction of the building, the authorization for an increase in the maximum tax rate shall not become void because of the failure of the governing board to enter into a lease pursuant to this article until three years after the date upon which this subdivision becomes effective.

This subdivision shall apply only to school districts which had an average daily attendance of 65,000 or more in the 1975–76 fiscal year.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17417

After the governing board of a school district has complied with Section 17402, it shall, in a regular open meeting, adopt a resolution declaring its intention to enter into a lease or agreement pursuant to this article. The resolution shall describe, in any manner to identify it, the available site upon which the building to be used by the district shall be constructed, shall generally describe the building to be constructed and state that the building shall be constructed pursuant to the plans and specifications adopted by the governing board therefor, shall, if that is the case, state the minimum yearly rental at which the governing board will lease real property belonging to the district upon which the building is to be constructed, and shall state the maximum number of years for which the school district will lease the building or site and building, as the case may be, and shall state that the proposals submitted therefor shall designate the amount of rental, which shall be annual, semiannual, or monthly, to be paid by the school district for the use of the building, or building and site, as the case may be. The resolution shall fix a time, not less than three weeks thereafter for a public meeting of the governing board to be held at its regular place of meeting, at which sealed proposals to enter a lease or agreement with the school district will be received from any person, firm, or corporation, and considered by the governing board. Notice thereof shall be given in the manner provided in Section 17469.

At the time and place fixed in the resolution for the meeting of the governing body, all sealed proposals which have been received shall, in public session, be opened, examined, and declared by the board. Of the proposals submitted which conform to all terms and conditions specified in the resolution of intention to enter a lease or agreement and which are made by responsible bidders, the proposal which calls for the lowest rental shall be finally accepted, or the board shall reject all bids. The board is not required to accept a proposal, or else reject all bids, on the same day as that in which the proposals are opened.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17418

(a) As an alternative to obtaining sealed proposals as required by Sections 17407 and 17417, the governing board may, in a public meeting, adopt a resolution declaring its intention to enter into a lease or agreement pursuant to this article with a nonprofit public benefit corporation organized under the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code) if the articles of incorporation or bylaws of the nonprofit public benefit corporation provide both of the following:

(1) That no person shall be eligible to serve as a member or director of the corporation except a person initially approved by resolution of the governing board of the school district.

(2) That no part of the net earnings of the corporation shall inure to the benefit of any member, private shareholder, individual, person, firm or corporation excepting only the school district.

(b) The resolution adopted by the governing board shall do all of the following:

(1) Describe, in a manner to identify it, the available site upon which the building to be used by the district shall be constructed.

(2) Generally describe the building to be constructed and state that the building shall be constructed pursuant to the plans and specifications adopted by the governing board therefor.

(3) If that is the case, state the minimum yearly rental at which the governing board will lease real property belonging to the district upon which the building is to be constructed.

(4) State the maximum number of years for which the school district will lease the building, or building and site, as the case may be.

(c) Any building constructed by a nonprofit public benefit corporation pursuant to a lease or agreement entered into pursuant to this section shall be constructed under a contract awarded to the lowest responsible bidder pursuant to Article 42 (commencing with Section 20670) of Part 3 of Division 2 of the Public Contract Code. Section 17424 applies to the contract.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17419

Any bonds, notes, warrants, or other evidences of indebtedness to be issued by a nonprofit corporation to finance the construction of a building pursuant to a lease or agreement entered into pursuant to Section 17418 shall be sold pursuant to Chapter 10 (commencing with Section 5800) of Division 6 of Title 1 of the Government Code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17420

All bonds, notes, warrants or other evidences of indebtedness referred to in Section 17419 and the interest thereon, and all bonds, notes, warrants, or other evidences of indebtedness issued to refinance any bonds, notes, warrants, or other evidences of indebtedness referred to in Section 17419 and the interest thereon, are exempt from all taxation in the state other than inheritance, gift and franchise taxes.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17421

Any building constructed for the use of a school district pursuant to this article is subject to Sections 17280 to 17313, inclusive.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17422

For the purposes of Sections 15102 and 15106 and Chapter 6 (commencing with Section 16000) of Part 10, 50 percent of any remaining payments for use of the building or site and building which would become due from the district under any leases and agreements entered into by the district pursuant to this article, if the leases and agreements were to run their full term, shall be considered outstanding bonded indebtedness.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17423

No district shall enter into any lease or agreement pursuant to this article if at the time 50 percent of any remaining rental payments for use of the building or site and building which would become due from the district pursuant to this article, including the lease or agreement to be entered into, if the leases and agreements were to run their full term, plus the total amount of district bonded indebtedness outstanding at the time, shall exceed 7.5 percent for elementary school districts and high school districts and 12.5 percent for unified school districts of the taxable property of the district as shown by the last equalized assessment of the county or counties in which the district is located. For the purpose of this section, the taxable property of the district shall be determined upon the basis that the district’s assessed value has not been reduced by the exemption of the assessed value of business inventories in the district or reduced by the homeowners’ property tax exemption.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17424

The governing board of the school district shall obtain the general prevailing rate of per diem wages from the Director of the Department of Industrial Relations for each craft, classification or type of workman needed for the construction of the building and shall specify in the resolution and in the notice, required by Section 17417, or in the resolution required by Section 17418 and in the lease or agreement made pursuant to this article, what the general prevailing rate of per diem wages and the general prevailing rate for holiday and overtime work in the locality is for each craft, classification or type of workmen needed for the construction of the building. The holidays upon which such rate shall be paid need not be specified by the governing board, but shall be all holidays recognized in the collective bargaining agreement applicable to the particular craft, classification or type of workmen employed on the project.

Any agreement or lease entered into pursuant to this article shall require that such general prevailing rates will be paid. It shall also require that work performed by any workman employed upon the project in excess of eight hours during any one calendar day shall be permitted only upon compensation for all hours worked in excess of eight hours per day at not less than 11/2 times the basic rate of pay. There may also be included in leases or agreements entered into pursuant to this article any other requirements with respect to matters related to the subject of this section which the governing board deems necessary or desirable.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17425

The provisions of this article prevail over any provisions of law which conflict therewith.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17426

All acts and proceedings taken prior to the effective date of the enactment of this section, by or on behalf of any district under this article, or under color of this article, for the authorization of an increase in the maximum tax rate of the district and for the leasing of a building or buildings for the purposes of the district are hereby confirmed, ratified, validated, and declared legally effective. This shall include all acts and proceedings of the governing board of the district and of any person, public officer, board, or agency, heretofore done or taken upon the question of the authorization of the tax rate increase or the leasing. Whenever an election has been called and held prior to the effective date of the enactment of this section, for the purpose of submitting to the voters of any district the question of an increase in the maximum tax rate of the district and for the leasing of a building or buildings for the purposes of the district, the election and all proceedings attendant thereon are hereby confirmed, ratified, validated, and declared to be legally effective for all purposes, and the tax rate increase, if authorized by the required vote and in accordance with the proceedings heretofore taken, shall be a legal and valid authorization, in accordance with its terms, and any tax heretofore or hereafter levied pursuant to that authorization shall be legal and valid. The foregoing provisions of this section shall operate to supply any legislative authorization that may be necessary to validate the acts and proceedings heretofore taken which the Legislature could have supplied or provided for in this article. The foregoing provisions of this section shall be limited to the validation of acts and proceedings to the extent to which the same can be effectuated under the California and United States Constitutions. The foregoing provisions of this section shall not operate to confirm, ratify, validate, or legalize any act, proceeding, or other matter the legality of which is being contested or inquired into in any legal proceeding now pending and undetermined or which may be pending and undetermined during the period of 30 days from and after the effective date of this section, and shall not operate to confirm, ratify, validate, or legalize any act, proceeding, or other matter which has heretofore been determined in any legal proceeding to be illegal, void, or ineffective.

In any school district in which an election was called and held prior to the effective date of this section in which the voters of the district authorized an increase in the maximum tax rate of the district and the leasing of a building or buildings for the purposes of the district, the law in effect at the date of the school district election shall govern the terms of the lease, the terms of the sale of related bonds, notes, and warrants, and the school district’s maximum bonded indebtedness, and Section 17423 shall not be applicable to the school district’s entry into any lease or agreement authorized at an election called and held prior to the effective date of this section.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17427

The State Allocation Board shall consider community school pupils housed in leased facilities that do not conform to the requirements of Part 2 (commencing with Section 2-101), Part 3 (commencing with Section 3-089-1), Part 4 (commencing with Section 4-403), and Part 5 (commencing with Section 5-102), of Title 24 of the California Code of Regulations as unhoused for the purposes of determining priority for the leasing of portable classrooms pursuant to Chapter 14 (commencing with Section 17085) of Part 10.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17428

The governing board of a school district may lease property in an adjoining school district for garage, warehouse, or other utility purposes or may purchase property in an adjoining school district for those purposes and may dispose of the property in the same manner as property within the boundary of the district is purchased and disposed of.

The power of eminent domain shall not be applicable and the acquisitions by purchase shall be subject to the approval of the governing board of the school district in which the property is located.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17429

(a) This section shall apply only to a school district in which the electorate authorizes an increase in the maximum tax rate of the district pursuant to this article for the lease of one or more schools, and there exists at the time of the election on a site owned by the district a school facility not owned by the district meeting all of the requirements of Article 3 (commencing with Section 17280) of this chapter, which site and school facility are designated and described in the ballot proposition approved by the voters.

(b) Notwithstanding any other law, a school district may lease from a California nonprofit corporation an existing school and may pay rentals therefor from funds derived from the increase in the maximum tax rate approved by the voters at an election. The purchase price of the school paid by the nonprofit corporation to the owners of the school shall not exceed the actual audited cost of construction thereof including actual interest paid on money borrowed to finance such construction. Prior to the purchase of the school by the nonprofit corporation, an independent certified public accountant shall be retained by the school district to verify the actual cost of construction and any interest paid to finance the construction, and the nonprofit corporation may conclusively rely upon any certificate or opinion setting forth the actual cost of construction and the interest prepared by the independent certified public accountant.

(c) A school district, the electorate of which, prior to the effective date of this section, authorized an increase in the maximum tax rate in the manner, for the purposes, and under the circumstances specified in subdivision (a), may avail itself of the authority afforded by subdivision (b).

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 2.5 - Leasing Facilities

17430

Notwithstanding any other law, the governing board of any school district may enter into a lease or agreement for any school facilities pursuant to this article with a nonprofit corporation organized under Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code if the articles of incorporation or bylaws of the nonprofit corporation provide for both of the following conditions:

(a) No person shall be eligible to serve as a member or director of the nonprofit corporation, except a person initially approved by resolution of the governing board of the school district.

(b) No part of the net earnings of the nonprofit corporation shall inure to the benefit of any member, private shareholder, individual, person, firm, or corporation, excepting only the school district.

Any facilities constructed by a nonprofit corporation pursuant to a lease or agreement entered into pursuant to this article shall be constructed under a contract awarded to the lowest responsible bidder pursuant to Chapter 3.5 (commencing with Section 4220) of Division 5 of Title 1 of the Government Code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17431

Notwithstanding any other law, an owner’s development lien created pursuant to this article is a covenant for the benefit of the school district or districts expressly described therein which shall, upon recordation with the county recorder of the county in which the real property is located, run with the land described in the document by which the lien is placed of record. The owner’s development lien shall be binding upon successors in interest, during their ownership, of any portion of such land affected thereby and each person having an interest therein derived through any owner of the land owned by the covenantor.

The covenant running with the land created by the owner’s development lien as provided in this section constitutes a valid covenant notwithstanding the fact that it is created in connection with only one estate and is imposed upon a single parcel and is intended to be for the benefit of a school district or districts who are not a landowner or owners.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17432

The sale of bonds for the accomplishment of a school facilities plan shall be subject to the approval of the State Treasurer. Prior to the sale of any bonds, the State Allocation Board shall determine that the proposed facilities to be constructed with the bond proceeds are consistent with its building area and costs standards as to the area and facilities described in the school facilities plan pursuant to which the bonds are to be issued. The sale of the bonds shall be conducted in compliance with Chapter 10 (commencing with Section 5800) of Division 6 of Title 1 of the Government Code. However, the bonds may be sold at a negotiated sale. The State Treasurer and the State Allocation Board may impose a charge and collect a fee for reimbursement of actual costs incurred in accomplishing the approval and determination.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17433

Any rental payments required by any lease or agreement entered into pursuant to this article may be paid in annual installments or may be prepaid from state funds or other funds of the school district permissible by law to be used for those purposes at any time during the period of the lease or agreement.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17434

Whenever the governing board determines that a lease or agreement should be entered into with a nonprofit corporation, the board shall adopt a resolution of intention. The board shall have the following powers and shall state in the resolution all of the following:

(a) The intention of the board to formulate a school facilities plan for the school district or a portion thereof.

(b) A summary description of the facilities to be included within the school facilities plan.

(c) The estimated expense of carrying out the school facilities plan, including all incidental expenses.

(d) That a map depicting the exterior boundaries of the territory to be benefited by the school facilities plan is on file with the secretary of the school district and is available for inspection by any person or persons interested.

(e) A legal description of the real property upon which an owner’s development lien is to be imposed and to be recorded with the county recorder of the county or counties in which the real property is located.

(f) The intention of the board to cause the formation of a nonprofit corporation the purpose of which is to issue bonds, notes, or other obligations to finance the construction of the facilities included within the school facilities plan and to lease the facilities to the school district.

(g) That pursuant to Section 17438, an owner’s development lien shall be imposed to the benefit of the school district on all real property described in the map on file with the secretary of the school district, exclusive of real property subject to restrictions that preclude development thereon, which shall specify the amount thereof and the maximum period of time over which the amount is to be paid, together with a specified maximum interest rate.

(h) That the school district may enforce the lien, as to any amount or amounts in default, by judicial foreclosure proceedings as provided for in Section 17444.

(i) That the owner’s development lien provided for in this article shall be imposed with the consent of all owners within the final map of the boundaries in equal amounts on each acre or portion thereof within the territory to be benefited by the school facilities plan or imposed pursuant to Section 17447.

(j) That the proposed facilities may or may not be constructed within the boundaries of the territory to be benefited by the school facilities plan as depicted on the map described in subdivision (d).

(k) That the benefited property may include noncontiguous territory and that real property may subsequently be included by the governing board, subject to the assumption of a pro rata share of all obligations incurred or to be incurred, plus an amount not less than all amounts collected pursuant to the owner’s development lien per acre or portion thereof.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17435

Subsequent to the adoption of the resolution pursuant to Section 17434, the secretary of the school district shall mail a copy of such resolution to each owner of property within the territory to be benefited from the school facilities plan as shown on the last equalized assessment roll, as well as the persons that the secretary can reasonably determine may have an interest in the property, except for those persons who have filed written waivers to receive copies of the resolution with the secretary of the district. A copy of the resolution shall be published pursuant to Section 6066 of the Government Code. The school district also shall give the notice to any persons who have in writing requested notice of the proceedings. The secretary of the district also shall mail copies of the resolution to any beneficiary under any deeds of trust on property within the territory to be benefited by the school facilities plan unless written waivers to receive the copies have been filed with the secretary of the school district.

Any owner of real property or owner of an interest in real property, such as a trustee or beneficiary under a deed of trust or similar secured interest, may file written objections to the implementation of the school facilities plan with the secretary of the district, which written objections shall be filed with the secretary no later than 30 days from the date of the mailing of a copy of the resolution.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17436

No sooner than 30 days from the date mailing occurs pursuant to Section 17435, the governing board of the school district may consider all written objections filed with the secretary of the school district and may, at its discretion, discontinue proceedings pursuant to this article or may adopt, after consideration of written objections, a resolution ordering the implementation of the school facilities plan for the purpose and for the benefit of that territory described in the resolution of intention, provided the owners described in Section 17435 have consented in writing to the owner’s development lien.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17437

The resolution ordering implementation of the school facilities plan shall state the following:

(a) A legal description of the real property to which an owner’s development lien is to be imposed.

(b) The names of all owners of record of the real property to which an owner’s development lien is to be imposed.

(c) The total amount of the owner’s development lien to benefit the school district as described in subdivision (g) of Section 17434.

(d) The real property described in the resolution shall be subject to an owner’s development lien for a pro rata share on each acre or portion thereof pursuant to this article or any other amount as herein provided.

(e) That all owners of the real property described in the resolution have agreed on their behalf and on behalf of their successors in interest to pay the designated share of the owner’s development lien, have acknowledged that such agreement constitutes a covenant running with the land pursuant to Section 17431, have agreed that the obligation created is secured by the owner’s development lien as provided in this article, and have consented to the implementation of the owner’s development lien.

(f) That a lease or agreement will be entered into with a nonprofit corporation.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17438

After adoption of the resolution ordering implementation of the school facilities plan, the resolution shall be recorded with the county recorder of the county or counties in which the real property subject to the owner’s development lien is located.

Upon recordation of the resolution, an owner’s development lien is hereby created and attaches to the real property described therein for the cost of implementing the school facilities plan.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17439

No sooner than 90 days from the date a resolution is recorded pursuant to Section 17438, a nonprofit corporation which has entered into a lease or agreement with the school district pursuant to this article may issue bonds for the purpose of financing all or a portion of the school facilities plan approved pursuant to procedures of this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17440

Except as provided in Section 2192.1 of the Revenue and Taxation Code, an owner’s development lien imposed for the purposes of this article shall have the same priority as special assessment liens described in Article 13 (commencing with Section 53930) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code. Except as to any due, unpaid and delinquent amount, the owner’s development lien shall not be deemed to be a prior encumbrance within the meaning of Section 766 of the Financial Code. From and after the date of the recording of the owner’s development lien, all persons shall be deemed to have notice of the contents thereof.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17441

Additional territory may be added to the area described as being benefited by the school facilities plan in the discretion of the governing board, provided the owners of the real property to be added consent to the imposition of a lien for all present and future obligations as set forth in the school facilities plan and agree to pay to the district an amount at least equal to all amounts collected pursuant to the owner’s development lien.

Any additional territory added to the area benefited by the school facilities plan pursuant to this section shall be the subject of a resolution described in Section 17437 and recorded pursuant to Section 17438.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17442

The governing board may bill and collect pursuant to the owner’s development lien and collect payments from the owners of all property subject to an owner’s development lien in amounts sufficient for the district to meet its rental obligations under any lease or agreement and to pay or reimburse any expenses incurred to implement the school facilities plan. The amounts due pursuant to the owner’s development liens shall be billed and collected in equal amounts on each acre or portion thereof as provided for in the owner’s development lien or as provided for in Sections 17437 and 17447.

A school district electing to utilize the provisions of this article may enter into a contract with the county tax collector for the billing of the annual amounts billed pursuant to this section. The tax collector may collect these amounts together with and not separate from the taxes on the property. The county tax collector shall be entitled to a fee for the reasonable value of his or her services.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17443

An owner’s development lien may be released by the governing board, provided funds are deposited with the board to pay the unpaid principal amount of the lien, plus any prepayment charges in an amount to be determined by the governing board.

Upon receipt of these amounts, the board shall adopt a resolution specifically providing a legal description of the real property and the record title owners thereof subject to the release. The resolution shall be recorded with the county recorder of the county or counties in which the real property is located. Upon recordation of the resolution, the owner’s development lien shall be discharged and of no further effect.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17444

(a) Any installment of an owner’s development lien created pursuant to this article shall become delinquent 30 days following billing thereof if unpaid, or if the installment is being collected by the county tax collector, at the time general taxes become delinquent. An installment shall be in default 30 days after written notice of the delinquency has been given by certified or registered mail to the record owner of the property subject to the lien and all lenders of record.

(b) The governing board, not later than four years after the date of default of any payment, may order that the amount be collected by an action brought in superior court to foreclose against the real property subject to the owner’s development lien for the then delinquent installment of the owner’s development lien. The action shall affect only the delinquent amounts and shall not accelerate or require payment of any remaining amount of the owner’s development lien.

(c) The lease agreement between the governing board and the nonprofit corporation may contain covenants for the benefit of bondholders providing that the governing board shall commence and diligently prosecute to completion any foreclosure action regarding delinquent installments of an owner’s development lien. The lease agreement may specify a deadline for commencement of the foreclosure action and any other terms and conditions that the governing board may determine to be reasonable.

(d) The governing board may assign its rights under this section to the nonprofit corporation or to any trustee under the resolution adopted pursuant to Section 17437.

(e) Costs in the action shall be fixed and allowed by the court and shall include, but are not limited to, reasonable attorneys’ fees, interest, penalties and other charges or advances authorized by this article, and when so fixed and allowed by the court, the costs shall be included in the judgment. The amount of penalties, costs, and interest due shall be calculated up to the date of judgment.

(f) All matters pertaining to foreclosure, execution and sale shall be governed by the then existing law of California. However, notwithstanding any other law, the owner’s right of redemption shall be limited to 60 days following the date of sale of the owner’s interest. The owner’s development lien shall continue as security for all future required installment payments. Any remaining funds after foreclosure and payment of all obligations and costs of foreclosure of the delinquent installment of the owner’s development lien shall be paid pursuant to the priority of encumbrances of record and to the owner or owner’s successor as of the date of initiation of the foreclosure proceeding.

(g) Foreclosures of installments of the owner’s development lien pursuant to this article shall not affect the priority of any scheme of community development approved by the Bureau of Real Estate, including, but not limited to, subdivision maps, condominium plans, covenants, conditions, restrictions, and easements whether recorded prior to or subsequent to the owner’s development lien.

(Amended by Stats. 2013, Ch. 352, Sec. 67. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



17445

Any action to contest the validity of this article may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, except that an appeal from any judgment rendered in such action shall be made directly to the Supreme Court of the State of California.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17446

Notwithstanding any other provision contained in this article, and as an alternative method of accomplishing the purposes of this article, owner’s development liens may be imposed in unequal amounts on each acre or portion thereof in order that the liens may be based upon equal or equitable amounts for each individual dwelling unit after subdivision into lots or condominium units.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17447

(a) As an alternate provision, owner’s development liens previously imposed upon a particular parcel or parcels of property which are subsequently subdivided may be apportioned to provide that the owner’s development liens shall be imposed upon the individual lots and condominium units created by one or more subdivisions. The liens need not necessarily be imposed upon a pro rata basis based upon acreage, but may be imposed pursuant to Section 17446 to provide for an equal or equitable portion of the total lien to be imposed upon each individual dwelling unit or resulting separate parcel. In imposing the owner’s development liens on individual lots and condominium units, there may be excluded from the liens property which becomes subject to restrictions that preclude development thereon including, but not limited to, areas of common ownership, streets, and easements. Prior to the apportionments of an owner’s development lien pursuant to this section, the governing board of the school district shall adopt a resolution which shall include the following:

(1) A legal description of the real property on which an owner’s development lien has previously been imposed.

(2) The intention of the governing board to apportion the owner’s development lien to provide for an equitable apportionment of the lien upon individual lots and condominium units within the properties to be subdivided.

(3) A map showing the subdivided lands, together with the proposed owner’s development liens to be imposed upon the individual lots and condominium units within one or more such subdivisions.

(b) Upon adoption of the resolution, the secretary of the school district shall mail a copy of the resolution to each owner of the property upon which the owner’s development lien has previously been imposed as shown on the last equalized assessment roll. A copy of this resolution shall be published pursuant to Section 6066 of the Government Code. The secretary of the school district shall mail copies of the resolution to any beneficiary of deeds of trust upon the property. No sooner than 30 days after the mailings, the governing board may consider objections to the proposed apportionment of the owner’s development lien. Provided that all owners of the parcels over which the lien is to be apportioned, including any beneficiary under any deeds of trust, or any beneficiary under any deed of trust, have consented, the owner’s development lien may be apportioned to provide for an equitable portion of the total development lien to be placed upon the individual lots, condominium units or separate parcels created within one or more of the subdivisions. A resolution approving the apportionment of the owner’s development lien shall thereafter be adopted and recorded with the county recorder of the county or counties in which the real property is located. Apportionment pursuant to this section shall be effective upon the recordation. The apportionment of the owner’s development lien shall in no way either increase or decrease the total amount of the owner’s development lien which has previously been imposed upon the properties involved. However, the original owner’s development lien which had been previously imposed shall be released of record at the time the apportionment of the lien pursuant to this section is recorded.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 3 - Leasing of Equipment

17450

Any school district or any county superintendent of schools may, as lessee, enter into a lease or lease-purchase agreement for equipment or service systems with any persons, firm, corporation or public agency. As used in this article “equipment” includes all of the following:

(1) Schoolbuses.

(2) Other motor vehicles.

(3) Test materials, educational films, and audiovisual materials.

(4) All other items defined as equipment or service systems in the California School Accounting Manual.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17451

Before a lease or lease-purchase agreement may be entered into the lessee shall comply with all applicable provisions for bids and contracts prescribed by Article 3 (commencing with Section 17595) of Chapter 5 of this part. Each contract shall show the total price for an outright purchase of any item and also its total cost for the entire specified term of the contract.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17452

The term of any lease or lease-purchase agreement shall not exceed the estimated useful life of the item but in no event shall the term exceed 10 years. A lease, but not a lease-purchase agreement, may be renewable at the option of the lessee and the lessor, jointly, at the end of each term at a rate not more than 12 percent annually above the rate set pursuant to the existing agreement. In no event shall the combined period of the original lease and renewals or extensions exceed 10 years. Any contract for the lease or lease-purchase of equipment or service systems which was in existence prior to April 22, 1975, shall remain in effect and such terms are hereby ratified.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17453

As a lessor, a school district governing board is authorized to let, or let with option to purchase, any land, buildings, or equipment it determines is not needed for school purposes for a term extending to the end of the expected nonuse of the land, buildings, or equipment and under any conditions it deems reasonable. All of these leases and leases with options to purchase to nonpublic agencies or individuals shall comply with the provisions of Sections 17545, 17546, 17547, and 17548.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17453.1

(a) Notwithstanding any other provision of law, a school district may sell or lease Internet appliances or personal computers to parents of pupils within the school district, for the purpose of providing access to the school district’s educational computer network, at a standard price, not to exceed the cost incurred by the school district in purchasing the Internet appliance or personal computer. A school district that elects to sell or lease Internet appliances or personal computers, as authorized by this section, shall provide access to the school district’s educational network for those families that cannot afford access to the school district’s educational network. Notwithstanding any other provision of law, in conducting a sale or lease pursuant to this section a school district shall not be required to call for bids or to sell or lease Internet appliances or personal computers to the highest bidder. For purposes of this section, an “Internet appliance” is a technological product that allows a person to connect to, or access, an online educational network.

(b) The Legislature finds and declares that the Internet appliances or personal computers that are sold or leased pursuant to this section are not an essential part of the school district’s educational program, but are supplemental to that program.

(Added by Stats. 2001, Ch. 896, Sec. 1. Effective January 1, 2002.)






ARTICLE 4 - Sale or Lease of Real Property

17455

The governing board of any school district may sell any real property belonging to the school district or may lease for a term not exceeding 99 years, any real property, together with any personal property located thereon, belonging to the school district which is not or will not be needed by the district for school classroom buildings at the time of delivery of title or possession. The sale or lease may be made without first taking a vote of the electors of the district, and shall be made in the manner provided by this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17456

Notwithstanding Section 17455, the sale by the governing board of any school district of any real property belonging to the school district or the lease by that governing board, for a term not exceeding 99 years, of any real property, together with any personal property located thereon, belonging to the school district shall not be subject to any other provision of this chapter, to Article 5 (commencing with Section 17485), or to Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code, if all of the following conditions are met:

(a) The property is sold or leased to another local governmental agency, or to a nonprofit corporation that is organized for the purpose of assisting one or more local governmental agencies in obtaining financing.

(b) (1) In the case of the sale of school district property pursuant to this section, the school district, as part of that same sale transaction, simultaneously repurchases the same property that is the subject of the transaction.

(2) In the case of the lease of school district property pursuant to this section, the school district, as part of that same lease transaction, simultaneously leases back, for a term that is not substantially less than the term of that lease, the same property that is the subject of the transaction.

(c) The financing proceeds obtained by the school district pursuant to the transaction described in this section are expended solely for capital outlay purposes, including the acquisition of real property for intended use as a schoolsite and the construction, reconstruction, and renovation of school facilities.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17457

Notwithstanding any other provision of this part, in connection with a sale, sale back, lease, or leaseback of school district property, no proceeds obtained by the school district from the sale of the sale back or leaseback agreement, or interests therein, or a debt instrument payable from payments under the sale back or leaseback agreement shall be used for general operating purposes of the school district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17457.5

(a) Notwithstanding Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code, the governing board of a school district seeking to sell or lease real property designed to provide direct instruction or instructional support it deems to be surplus property shall first offer that property for sale or lease to any charter school that, at the time of the offer, has projections of at least 80 units of in-district average daily attendance for the following fiscal year, and has submitted a written request to the school district to be notified of surplus property offered for sale or lease by the school district, pursuant to the following conditions:

(1) The real property sold or leased shall be used by the charter school exclusively to provide direct instruction or instructional support.

(2) If the charter school purchased real property pursuant to this section and fails to comply with paragraph (1), or otherwise desires to dispose of the real property, all of the following shall apply:

(A) The charter school shall immediately offer that real property for sale to the school district that previously owned the property. The charter school shall comply, in that regard, with all requirements under this section that would otherwise apply to a school district.

(B) If the school district does not desire to purchase that real property from the charter school, the school district shall furnish a list of charter schools that have requested notification of surplus property pursuant to subdivision (a). The charter school that owns the real property shall offer that real property for sale to the charter schools on this list and comply with all requirements under this section that would otherwise apply to a school district. In the event the charter school selling property receives more than one offer, the charter school may determine to which charter school it will sell the property. The charter school purchasing the real property shall comply with all provisions of this section.

(C) If that real property remains unsold pursuant to subparagraph (A) or (B), the charter school selling the real property shall offer that property for sale pursuant to Article 5 (commencing with Section 17485). The charter school shall comply with all requirements under that article that would otherwise apply to a school district, except that a sale price computed under subdivision (a) of Section 17491 shall be based upon the cost of acquisition incurred by the school district that sold the property pursuant to this subdivision, rather than that incurred by the charter school.

(D) If all or part of the real property remains unsold pursuant to subparagraph (C), the charter school selling that real property shall dispose of the remaining property pursuant to subdivisions (c), (d), (e), and (f) of Section 17464. References in Section 17464 to a school district shall mean the charter school selling the real property.

(3) In the event, alternatively, of a lease of real property pursuant to this subdivision, the failure by the charter school to comply with paragraph (1) shall constitute a breach of the lease, entitling the school district to immediate possession of the real property, in addition to any damages to which the school district may be entitled under the lease agreement.

(4) The school district, and each of the entities authorized to receive offers of sale pursuant to this article or Article 5 (commencing with Section 17485), has standing to enforce the conditions set forth in this subdivision, and shall be entitled to the payment of reasonable attorney’s fees incurred as a prevailing party in any action or proceeding brought to enforce any of those conditions.

(b) A school district seeking to sell or lease real property designed to provide direct instruction or instructional support it deems to be surplus property shall provide a written offer to any charter school that, at the time of the offer, has projections of at least 80 units of in-district average daily attendance for the following fiscal year, and has submitted a written request to the school district to be notified of surplus property offered for sale or lease by the school district. A charter school desiring to purchase or lease the property shall, within 60 days after a written offer is received, notify the school district of its intent to purchase or lease the property. In the event more than one charter school notifies the school district of their intent to purchase or lease the property, the governing board of the school district may determine to which charter school to sell or lease the property.

(c) The price at which property described in this section is sold pursuant to this section shall not exceed the school district’s cost of acquisition, adjusted by a factor equivalent to the percentage increase or decrease in the cost of living from the date of purchase to the year in which the offer of sale is made, plus the cost of any school facilities construction undertaken on the property by the school district since its acquisition of the land, adjusted by a factor equivalent to the increase or decrease in the statewide cost index for class B construction, as annually determined by the State Allocation Board pursuant to Section 17072.10, from the year the improvement is completed to the year in which the sale is made. In the event a statewide cost index for class B construction is not available, the school district shall use a factor equal to the average statewide cost index for class B construction for the preceding 10 calendar years. In no event shall the price be less than 25 percent of the fair market value of the property described in this section or less than the amount necessary to retire the share of local bonded indebtedness plus the amount of the original cost of the approved state aid applications on the property. The percentage of annual increase or decrease in the cost of living shall be the amount shown for January 1 of the applicable year by the then current Bureau of Labor Statistics Consumers Price Index for the area in which the schoolsite is located.

(d) Land that is leased pursuant to this section shall be leased at an annual rate of not more than 5 percent of the maximum sales price determined pursuant to subdivision (c), adjusted annually by a factor equivalent to the percentage increase or decrease in the cost of living for the immediately preceding year. The percentage of annual increase or decrease in the cost of living shall be the amount shown for January 1 of the applicable year by the then current Bureau of Labor Statistics Consumers Price Index for the area in which the schoolsite is located.

(e) The sale or lease of the real property of a school district, as authorized under subdivision (a), shall not occur until the school district advisory committee has held hearings pursuant to subdivision (c) of Section 17390.

(f) This section shall only apply to real property identified by a school district as surplus property after July 1, 2012. A school district selling or leasing surplus property is not required to offer that property to a charter school pursuant to this section on or after July 1, 2016.

(g) The construction of a school building, as defined in Section 17368, located on real property purchased by a charter school pursuant to this section shall comply with the design and construction requirements pursuant to Article 3 (commencing with Section 17280) and Article 6 (commencing with Section 17365). The reconstruction or alteration of, or an addition to, a school building, as defined in Section 17368, located on real property purchased by a charter school pursuant to this section is required to comply with the design and construction requirements pursuant to Article 3 (commencing with Section 17280) and Article 6 (commencing with Section 17365) only if the building complied with those sections on the date the real property was purchased by the charter school.

(h) A charter school selling real property obtained pursuant to this section shall use the proceeds only for capital outlay, maintenance, and other facility-related costs.

(Amended by Stats. 2013, Ch. 48, Sec. 21. Effective July 1, 2013.)



17458

(a) Notwithstanding Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code, the governing board of a school district complying with Section 101238.2 of Title 22 of the California Code of Regulations and seeking to sell or lease real property it deems to be surplus property and for which a charter school has not accepted an offer to purchase or lease pursuant to Section 17457.5, may first offer that property for sale or lease to a contracting agency, as defined in Section 8208, pursuant to the following conditions:

(1) The real property sold or leased shall be used by the contracting agency, or by a successor in interest to the contracting agency, exclusively for the delivery of child care and development services, as defined in Section 8208, for a period of not less than five years from the date upon which the real property is made available to that agency, or successor in interest, pursuant to the sale, or, in the event of a lease, until the real property is returned to the possession of the school district, whichever occurs earlier.

(2) In the event that the contracting agency, or any successor in interest, fails to comply with the condition set forth in paragraph (1), that agency, or successor in interest, that purchased the real property, is required immediately to offer that real property for sale pursuant to this article and Article 5 (commencing with Section 17485) and to sell the property pursuant to those provisions. The agency, or its successor in interest, shall comply, in that regard, with all requirements under those provisions that would otherwise apply to a school district, except that a sale price computed under subdivision (a) of Section 17491 shall be based upon the cost of acquisition incurred by the school district that sold the property pursuant to this subdivision, rather than that incurred by the contracting agency or its successor in interest. In the event, alternatively, of a lease of real property pursuant to this subdivision, the failure by the contracting agency, or any successor in interest, to comply with paragraph (1) shall constitute a breach of the lease, entitling the school district to immediate possession of the real property, in addition to any damages to which the school district may be entitled under the lease agreement.

(3) The school district, and each of the entities authorized to receive offers of sale pursuant to this article or Article 5 (commencing with Section 17485), has standing to enforce the conditions set forth in this subdivision, and shall be entitled to the payment of reasonable attorneys’ fees incurred as a prevailing party in any action or proceeding brought to enforce any of those conditions.

(b) No sale or lease of the real property of a school district, as authorized under subdivision (a), may occur until the school district advisory committee has held hearings pursuant to subdivision (c) of Section 17390.

(c) This section is in addition to, and shall not limit the requirements of, Article 5 (commencing with Section 17485), but this section may be used with regard to property that the governing board of a school district may retain under Section 17490.

(Amended by Stats. 2012, Ch. 38, Sec. 37.5. Effective June 27, 2012.)



17459

The sale of real property pursuant to this article shall be subject to the provisions of Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17460

(a) Notwithstanding subdivision (c) of this section or Sections 17456, 17457, and 42133, the West Contra Costa Unified School District, formerly known as the Richmond Unified School District, may enter into an agreement to lease any real property pursuant to Section 17456 and may use the financing proceeds from the agreement to terminate the Lease-Purchase Agreement, dated May 1, 1988, between the Richmond Unified School District Financing Corporation and the Richmond Unified School District. However, any property that has been leased, rented, sold, or otherwise utilized pursuant to Section 41470 may not be leased pursuant to this section.

(b) The West Contra Costa Unified School District shall notify the Controller at the time the district enters into a lease agreement pursuant to subdivision (a). That notice shall set forth a schedule of the rental payments payable under the lease agreement and shall include the name and address of the trustee to whom the right to receive the rental payments has been assigned.

(c) Upon written notification by the trustee that the school district has not made one or more of the rental payments required by the terms of the lease, the Controller shall pay to the trustee from Section A of the State School Fund the defaulted rental payment. That payment by the Controller shall not exceed the amount of any apportionment entitlement of the district to moneys in Section A of the State School Fund, less any payments required in that fiscal year to repay any state loans made to the district. The Controller shall withhold the amount of any payment made under this subdivision, including reimbursement of the Controller’s administrative costs as determined under a schedule approved by the California Debt Advisory Commission, from subsequent apportionments to the West Contra Costa Unified School District from Section A of the State School Fund.

(d) Nothing in this section shall be construed to obligate the state to make any payment to, or on behalf of, the West Contra Costa Unified School District from Section A of the State School Fund in any amount, pursuant to any particular allocation formula, or to make any other payment to, or on behalf of, the district, including, but not limited to, any payment of those rental payments.

(e) Any apportionments made by the Controller pursuant to subdivision (c) shall be deemed to be an allocation to the West Contra Costa Unified School District for purposes of subdivision (b) of Section 8 of Article XVI of the California Constitution, and for purposes of Chapter 2 (commencing with Section 41200) of Part 24.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17461

(a) The governing board of any school district that has, by majority vote, established a standard rate or rates for the lease pursuant to this article of its real property may, by majority vote, delegate to the officer or employee as the governing board may designate, the power to enter into any lease, for and on behalf of the district, of any real property of the school district, with respect to which real property either the district has received only one sealed proposal that conforms with the existing standard rate or rates, from a responsible bidder, and no oral bid that would meet the requirements of Section 17473, or the lease is to be entered into pursuant to Section 17480.

(b) The governing board of any school district may, by majority vote, delegate to such officer or employee as the governing board may designate, the power to enter into any lease, permit, or agreement for the use by the district of buildings or other facilities if the use is to be granted to the district without charge.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17462

(a) The funds derived from the sale of surplus property shall be used for capital outlay or for costs of maintenance of school district property that the governing board of the school district determines will not recur within a five-year period. Proceeds from a lease of school district property with an option to purchase may be deposited into a restricted fund for the routine repair of district facilities, as defined by the State Allocation Board, for up to a five-year period. In addition, the proceeds from the sale or lease with option to purchase may be deposited in the general fund of the district if the school district governing board and the State Allocation Board have determined that the district has no anticipated need for additional sites or building construction for the ten-year period following the sale or lease with option to purchase, and the district has no major deferred maintenance requirements. Proceeds from the sale or lease with option to purchase of school district property shall be used for one-time expenditures, and may not be used for ongoing expenditures including, but not limited to, salaries and other general operating expenses.

(b) The proceeds may also be deposited into a special reserve fund for capital outlay, for costs of maintenance of school district property that the governing board determines will not recur within a five-year period, or for the future maintenance and renovation of schoolsites if the district governing board and the State Allocation Board have determined that the district has no anticipated need for schoolsites or building construction or major deferred maintenance projects for a ten-year period following the sale or lease with option to purchase. Proceeds deposited in the special reserve fund shall not be available for general operating expenses as provided in Section 42842.

(c) The State Allocation Board, in consultation with the department, shall adopt regulations that govern the use of proceeds pursuant to this section for one-time expenditures and define ongoing expenditures for purposes of subdivision (a).

(d) Notwithstanding a determination by the State Allocation Board pursuant to subdivision (a) that a school district has no anticipated need for additional sites or building construction for the ten-year period following the sale or lease with option to purchase of surplus school property, the district may apply for new construction or modernization funding pursuant to this chapter if both of the following conditions are satisfied:

(1) Five years have elapsed since the date upon which the sale or lease with option to purchase was executed.

(2) The State Allocation Board determines that the district has demonstrated enrollment growth or a need for additional sites or building construction that the district could not have easily anticipated at the time the board made its original determination that the district had no anticipated need for the ten-year period following the sale or lease with option to purchase.

(Amended by Stats. 2006, Ch. 810, Sec. 1. Effective January 1, 2007.)



17462.3

(a) The State Allocation Board may establish a program that requires a school district, county office of education, or charter school that sells real property that was purchased with or modernized with, or on which improvements were constructed that were funded with, any moneys from a state school facilities funding program, to return to the State Allocation Board the moneys the school district, county office of education, or charter school received from the state school facilities funding program for the purchase, modernization, or construction if all of the following conditions are met:

(1) The real property is not sold to a charter school pursuant to Section 17457.5, a school district, a county office of education, or an agency that will use the property exclusively for the delivery of child care and development services pursuant to Section 17458.

(2) The proceeds from the sale of the real property are not used for capital outlay.

(3) The real property was purchased, or the improvements were constructed or modernized on the real property, within 10 years before the real property is sold.

(b) The moneys to be returned to the State Allocation Board under this section are those received within 10 years before the real property is sold.

(c) If a portion of the real property is sold, a proportionate amount of funds received from a state school facilities funding program shall be returned to the State Allocation Board under this section based on the percentage of the real property sold.

(Amended by Stats. 2014, Ch. 262, Sec. 1. Effective January 1, 2015.)



17462.7

The board shall reduce an apportionment of hardship assistance awarded to a school district pursuant to Article 8 (commencing with Section 17075.10) by an amount equal to the amount of any proceeds from the sale of surplus property used for a one-time expenditure of the school district pursuant to Section 17462.5 for five years following the expenditure.

(Added by Stats. 2003, Ch. 891, Sec. 2. Effective January 1, 2004.)



17463

Notwithstanding Section 17462, a school district having an average daily attendance of less than 10,001 in any fiscal year may deposit any and all interest earned on the funds derived from the sale in that fiscal year of surplus property into the general fund of the district for any general fund purpose, subject to the following conditions:

(a) Prior to that deposit, the district shall submit to the State Allocation Board a capital outlay plan for the district for a period of five years following that sale, together with a declaration of the finding by the governing board of the school district that the school facilities needs of the district can be met over that five-year period without funding or other assistance from any state school facilities funding program. No later than the date upon which that initial five-year period concludes, the district shall submit to the State Allocation Board a capital outlay plan for the district for the subsequent five-year period.

(b) Prior to the decision to place that interest money into the district’s general fund, the governing board of the school district shall consider the extent to which it is necessary or appropriate to expend that money to meet the district’s needs relative to capital outlay, facilities, modernization, and deferred maintenance. In addition, as to any interest money deposited into the district’s general fund pursuant to this section, the governing board shall consider the extent to which it is necessary or appropriate to expend the money to meet the district’s needs relative to ongoing maintenance prior to expending that money for any other purpose.

(c) A school district that deposits interest into its general fund pursuant to the authority set forth in this section shall not be eligible during the 10-year period described in subdivision (a) for funding or other assistance under Chapter 12 (commencing with Section 17000) or Chapter 14 (commencing with Section 17085) of Part 10, Sections 17582 to 17592, inclusive, or any other state school facilities funding program.

(d) If a school district seeks state funding pursuant to Chapter 22 (commencing with Section 17000), Chapter 14 (commencing with Section 17085) of Part 10, Sections 17582 to 17592, inclusive, or any other state school facilities funding program, on or after the expiration of the 10-year period specified in subdivision (c), any state funding received by the district from the program shall be reduced by any remaining funds derived from the sale of that surplus property by the district and any unencumbered interest earned on those funds.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17463.7

(a) Notwithstanding any other law, a school district may deposit the proceeds from the sale of surplus real property, together with any personal property located on the property, purchased entirely with local funds, into the general fund of the school district and may use the proceeds for any one-time general fund purpose. If the purchase of the property was made using the proceeds of a local general obligation bond or revenue derived from developer fees, the amount of the proceeds of the transaction that may be deposited into the general fund of the school district may not exceed the percentage computed by the difference between the purchase price of the property and the proceeds from the transaction, divided by the amount of the proceeds of the transaction. For purposes of this section, proceeds of the transaction means either of the following, as appropriate:

(1) The amount realized from the sale of property after reasonable expenses related to the sale.

(2) For a transaction that does not result in a lump-sum payment of the proceeds of the transaction, the proceeds of the transaction shall be calculated as the net present value of the future cashflow generated by the transaction.

(b) The State Allocation Board shall reduce an apportionment of hardship assistance awarded to the particular school district pursuant to Article 8 (commencing with Section 17075.10) by an amount equal to the amount of the sale of surplus real property used for a one-time expenditure of the school district pursuant to this section.

(c) If the school district exercises the authority granted pursuant to this section, the district is ineligible for hardship funding from the State School Deferred Maintenance Fund under Section 17587 for five years after the date proceeds are deposited into the general fund pursuant to this section.

(d) Before a school district exercises the authority granted pursuant to this section, the governing board of the school district shall first submit to the State Allocation Board documents certifying the following:

(1) The school district has no major deferred maintenance requirements not covered by existing capital outlay resources.

(2) The sale of real property pursuant to this section does not violate the provisions of a local bond act.

(3) The real property is not suitable to meet projected school construction needs for the next 10 years.

(e) Before the school district exercises the authority granted pursuant to this section, the governing board of the school district at a regularly scheduled meeting shall present a plan for expending one-time resources pursuant to this section. The plan shall identify the source and use of the funds and describe the reasons why the expenditure will not result in ongoing fiscal obligations for the school district.

(f) The Office of Public School Construction shall submit an interim and a final report to the State Allocation Board and the budget, education policy, and fiscal committees of the Legislature that identifies the school districts that have exercised the authority granted by this section, the amount of proceeds involved, and the purposes for which those proceeds were used. The interim report shall be submitted by January 1, 2011, and the final report by January 1, 2015.

(g) This section shall remain in effect only until January 1, 2016 and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 48, Sec. 22. Effective July 1, 2013. Repealed as of January 1, 2016, by its own provisions.)



17464

Except as provided for in Article 2 (commencing with Section 17230) of Chapter 1, the sale or lease with an option to purchase of real property by a school district shall be in accordance with the following priorities and procedures:

(a) First, the property shall be offered for sale or lease pursuant to Section 17457.5 to any interested charter school for purposes of providing direct instruction or instructional support.

(b) Second, the property shall be offered for park or recreational purposes pursuant to Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code, in any instance in which that article is applicable.

(c) Third, the property shall be offered for sale or lease with an option to purchase, at fair market value in both of the following ways:

(1) In writing, to the Director of General Services, the Regents of the University of California, the Trustees of the California State University, the county and city in which the property is situated, to any public housing authority in the county in which the property is situated, and to any entity referenced in paragraph (2) that has submitted a written request to the school district to be directly notified of the offer for sale or lease with an option to purchase the real property by the school district.

(2) By public notice to any public district, public authority, public agency, public corporation, or any other political subdivision in this state, to the federal government, and to nonprofit charitable corporations existing on December 31, 1979, and organized pursuant to Part 3 (commencing with Section 10200) of Division 2 of Title 1 of the Corporations Code then in effect or organized on or after January 1, 1980, as a public benefit corporation under Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code. Public notice shall consist of at least publishing its intention to dispose of the real property in a newspaper of general circulation within the school district, or if there is no newspaper of general circulation in the school district, then in any newspaper of general circulation that is regularly circulated in the school district. The notice shall specify that the property is being made available to all public districts, public authorities, public agencies, and other political subdivisions or public corporations in this state, and to other nonprofit charitable or nonprofit public benefit corporations.

(d) Publication of notice pursuant to this section shall be once each week for three successive weeks. Three publications in a newspaper regularly published once a week or more often, with at least five days intervening between the respective publication dates not counting the publication dates, are sufficient. The written notice required by paragraph (1) of subdivision (c) shall be mailed no later than the date of the second published notice.

(e) The entity desiring to purchase or lease the property shall, within 60 days after the third publication of notice, notify the school district of its intent to purchase or lease the property. If the entity desiring to purchase or lease the property and the school district are unable to arrive at a mutually satisfactory price or lease payment during the 60-day period, the property may be disposed of as otherwise provided in this section. In the event the school district receives offers from more than one entity pursuant to this subdivision, the school district governing board may determine which of these offers to accept.

(f) Fourth, the property may be disposed of in any other manner authorized by law.

(g) This section shall become operative January 1, 1988.

(Amended by Stats. 2012, Ch. 38, Sec. 37.7. Effective June 27, 2012.)



17465

(a) As used in this section, the terms “district,” “special education local plan area,” and “county office” have the same meaning as prescribed by Part 30 (commencing with Section 56000).

(b) The governing board of a school district that adopts a resolution of intent to lease vacant classrooms shall first offer to lease the classrooms for special education programs that are provided by either other districts that comprise part of the special education local plan area in which the leasing district is included or by the county office having jurisdiction over the leasing district, to the pupils of the leasing district, in whole or in part.

(c) Upon adoption of the resolution, the governing board shall notify, in writing, other districts or the county office, as specified in subdivision (b), of its intent to lease vacant classrooms. The notice shall describe the vacant classrooms, shall specify that the lease shall not exceed a term of 99 years and that the lease payment and other terms of the lease are subject to negotiation, and shall state that the offer to lease is valid for no more than 60 days after receipt thereof.

(d) Notwithstanding Section 17466, the governing board may include in its resolution a time for a public meeting of the governing board to be held at its regular place of meeting at which sealed proposals to lease will be received and considered, and, notwithstanding Section 17469, may post copies of the resolution and publish notice of the adoption of the resolution. However, the governing board shall not act on any proposal prior to the first of the following conditions occurring:

(1) Receipt from the county superintendent or the public education agency, as appropriate, of its intent to lease the classrooms or of its intent not to do so.

(2) Expiration of the 60-day period prescribed by subdivision (c).

(e) An entity desiring to lease the vacant classrooms shall, within 60 days from receipt of the notification, inform the governing board, in writing, of its intent to lease or not to lease the classrooms.

(f) (1) The lease payments and other terms of the lease for vacant classrooms leased to other districts or to the county office, as specified in subdivision (b), shall be negotiated by the entity desiring to lease the vacant classrooms and the governing board. Any entity eligible to lease vacant classrooms pursuant to this section and any governing board may negotiate lease payments prior to the availability of the vacant classrooms.

(2) The lease payments shall not exceed the district’s actual costs for maintenance, operation, and custodial services for the leased classrooms.

(3) If more than one governing board offers to lease classrooms, the entity desiring to lease such classrooms may elect to negotiate either individually with each district, or jointly, with some or all of such districts. If the entity elects joint negotiations, the lease payments shall not exceed the participating districts’ average actual costs for maintenance, operation, and custodial services for the leased classrooms.

(g) If the governing board and the entity desiring to lease the classrooms are unable to complete negotiations for the lease and arrive at a mutually satisfactory lease within the same 60-day period that the entity has to inform the governing board of its intent to lease or not lease, the governing board may lease the classrooms in accordance with the provisions of this article.

(h) If vacant classrooms are available in both operating and nonoperating schools, the governing board, prior to adopting a resolution of intent to lease, shall consider which school would provide the environment least restrictive to the needs of handicapped pupils or individuals with exceptional needs, as appropriate, for whom the county superintendent or public education agency provides special education programs.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17466

Before ordering the sale or lease of any property the governing board, in a regular open meeting, by a two-thirds vote of all its members, shall adopt a resolution, declaring its intention to sell or lease the property, as the case may be. The resolution shall describe the property proposed to be sold or leased in such manner as to identify it and shall specify the minimum price or rental and the terms upon which it will be sold or leased and the commission, or rate thereof, if any, which the board will pay to a licensed real estate broker out of the minimum price or rental. The resolution shall fix a time not less than three weeks thereafter for a public meeting of the governing board to be held at its regular place of meeting, at which sealed proposals to purchase or lease will be received and considered.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17467

In lieu of the declaration of intention to lease real property provided in Section 17466, the governing board of any school district having an average daily attendance of 400,000 or more as shown by the annual report of the county superintendent of schools for the preceding year may publish a notice three times in a period of not less than 15 days in a newspaper of general circulation published in the district. The notice shall describe the property proposed to be leased in such manner as to identify it and shall specify the minimum rental and terms upon which it will be leased. The notice shall fix a time not less than 15 days thereafter for a public meeting of the governing board to be held at its regular place of meeting at which proposal to lease will be received and considered.

The governing board by majority vote may adopt a ruling delegating to such officer or employee of the district as the board may designate, authority to perform the duties prescribed in this section.

Bids received under this section shall be received, accepted, or rejected in accordance with the provisions of this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17468

If, in the discretion of the board, it is advisable to offer to pay a commission to a licensed real estate broker who is instrumental in obtaining any proposal, the commission shall be specified in the resolution. No commission shall be paid unless there is contained in or with the sealed proposal or stated in or with the oral bid, which is finally accepted, the name of the licensed real estate broker to whom it is to be paid, and the amount or rate thereof. Any commission shall, however, be paid only out of money received by the board from the sale or rental of the real property.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17469

Notice of the adoption of the resolution and of the time and place of holding the meeting shall be given by posting copies of the resolution signed by the board or by a majority thereof in three public places in the district, not less than 15 days before the date of the meeting, and by publishing the notice not less than once a week for three successive weeks before the meeting in a newspaper of general circulation published in the county in which the district or any part thereof is situated, if any such newspaper is published therein.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17470

(a) The governing board of a school district that intends to sell real property pursuant to this article shall take reasonable steps to ensure that the former owner from whom the district acquired the property receives notice of the public meeting prescribed by Section 17466, in writing, by certified mail, at least 60 days prior to the meeting.

(b) The governing board of a school district shall not be required to accord the former owner the right to purchase the property at the tentatively accepted highest bid price nor to offer to sell the property to the former owner at the tentatively accepted highest bid price.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17471

Whenever it is proposed to lease real property and the governing board unanimously determines in the resolution that in its opinion, the monthly rental value of the property does not exceed the sum of fifty dollars ($50), the resolution need not be posted and may, before the date of the meeting, be published in two successive issues of a weekly newspaper or in five successive issues of a daily newspaper. The newspaper in which the notice is published shall be one published in the district and having a general circulation there; or if there is no newspaper, then one having a general circulation in the district; or if there is no newspaper, then in one having a general circulation in a county in which the district or any part thereof is situated.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17472

At the time and place fixed in the resolution for the meeting of the governing body, all sealed proposals which have been received shall, in public session, be opened, examined, and declared by the board. Of the proposals submitted which conform to all terms and conditions specified in the resolution of intention to sell or to lease and which are made by responsible bidders, the proposal which is the highest, after deducting therefrom the commission, if any, to be paid a licensed real estate broker in connection therewith, shall be finally accepted, unless a higher oral bid is accepted or the board rejects all bids.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17473

Before accepting any written proposal, the board shall call for oral bids. If, upon the call for oral bidding, any responsible person offers to purchase the property or to lease the property, as the case may be, upon the terms and conditions specified in the resolution, for a price or rental exceeding by at least 5 percent, the highest written proposal, after deducting the commission, if any, to be paid a licensed real estate broker in connection therewith, then the oral bid which is the highest after deducting any commission to be paid a licensed real estate broker, in connection therewith, which is made by a responsible person, shall be finally accepted. Final acceptance shall not be made, however, until the oral bid is reduced to writing and signed by the offeror.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17474

In the event of a sale on a higher oral bid to a purchaser procured by a licensed real estate broker, other than the broker who submitted the highest written proposal, and who is qualified as provided in Section 17468 of this code, the board shall allow a commission on the full amount for which the sale is confirmed. One-half of the commission on the amount of the highest written proposal shall be paid to the broker who submitted it, and the balance of the commission on the purchase price to the broker who procured the purchaser to whom the sale was confirmed.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17475

The final acceptance by the governing body may be made either at the same session or at any adjourned session of the same meeting held within the 10 days next following.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17476

The governing body may at the session, if it deems such action to be for the best public interest, reject any and all bids, either written or oral, and withdraw the property from sale or lease.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17477

(a) (1) If the governing board has complied with the provisions of this article, and no proposals are submitted or the proposals submitted do not conform with all terms and conditions specified in the resolution of intent to lease, the governing board may within one year thereafter, or one year after the passage of 30 days from the rejection of a public entity’s nonconforming proposal, as appropriate, lease such real property, together with any personal property located thereon, to any lessee, at a price not less than fair market value in accordance with any terms and conditions agreed upon by the governing board and the lessee, except that the term of a lease shall not exceed three years. Sections 17461, 17464, and 17466 to 17469, inclusive, and Sections 17471 to 17473, inclusive, shall not apply to the lease.

(2) The governing board may by majority vote delegate an officer or employee of the district, or any other third person, to secure a lessee and to negotiate the terms and conditions of the lease. However, the lease shall not be executed unless the governing board by majority vote, at a public meeting, approves the lease.

(3) If a public entity has submitted a nonconforming proposal, the governing board shall not take any action pursuant to this subdivision until 30 days after the rejection of the proposal.

(b) Subdivision (a) shall not apply if a public entity has submitted a proposal that does not conform with all the terms and conditions specified in the resolution of intent to lease, and if the public entity requests, in writing, within 30 days from the rejection of its proposal, that the governing board lease the real property, subject to the resolution of intent, in accordance with this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17478

Any resolution of acceptance of any bid made by the governing body authorizes and directs the president of the governing body, or other presiding officer, or the members thereof, to execute a deed or lease and to deliver it upon performance and compliance by the purchaser or lessee of all the terms or conditions of his or her contract to be performed concurrently therewith.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17479

Nothing in Sections 17455 to 17542, inclusive, shall prevent the governing board of any school district from acquiring, leasing or subleasing property pursuant to Section 1261 of the Military and Veterans Code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17480

The governing board of any school district may, without complying with any other provision of this article, let in the name of the district any buildings, grounds, or space therein, together with any personal property located thereon, not needed for school classroom buildings upon any terms and conditions as may be agreed upon by the governing board of the district and the lessee thereof for a period not exceeding 30 separate or consecutive calendar days or portions thereof in each fiscal year.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17481

In addition to any other authority to lease real property, the governing board of a school district, by a two-thirds vote of its members, may lease, for a term not exceeding three months, school district property having a residence thereon, which cannot be developed for district purposes because of the unavailability of funds. The lease shall be upon any terms and conditions that the parties thereto may agree and may be entered into without complying with any provisions in this code except as provided in this section.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17482

The governing board of a school district may, with the approval of the county board of supervisors, sell or lease any building of the district together with the site upon which the building is located, without complying with any other provisions of this article, provided that the county board of supervisors finds that all of the following conditions exist:

(a) The sale or lease is to be made to an incorporated nonprofit tax-exempt community or civic organization with a membership comprised predominantly of persons residing in the community in which the building and site are situated.

(b) The building is not suitable for school purposes.

(c) The building has an historic value and its preservation and utilization for the benefit of the community will best be ensured by sale or lease to an organization specified in subdivision (a).

(d) The sale or lease is to be executed for a consideration to enure to the school district reflecting the fair market value of the property, or its fair rental value, as the case may be, except that the sale may be executed for a consideration that is less than the fair market value of the property if all of the following conditions exist:

(1) More than 50 percent of the buildings on the site have been designated as historically significant by the State Historical Resources Commission.

(2) For a period of 25 years, commencing with the date that possession of the property is transferred, the building or buildings designated pursuant to paragraph (1) shall be used and maintained for public benefit as an historical resource, and the site shall otherwise be available for public access and use, including, but not limited to, park and recreational uses. Any violation of this condition shall result in the automatic reversion of title to the property so transferred, without remuneration, to the transferor school district. The condition set forth in this paragraph does not prohibit any use of the site that is necessary or appropriate to its use and maintenance for historical purposes.

(3) The consideration paid is equal to or greater than the sum of the actual cost of the acquisition of the property by the school district and the actual cost of any capital improvements made to the property.

(e) Adequate provision has been made in connection with the sale or lease transaction to protect the district against all civil liabilities which might arise in connection with any use of the building and site.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17483

The failure to comply with the provisions of this article shall not invalidate the transfer or conveyance of real property to a purchaser or encumbrancer for value.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17484

The governing board of any school district, constituting the governing body of an elementary district, a high school district, or any two of those districts, may sell any building, structure, or other fixture, belonging to one of its respective districts to another district governed by it, for an amount to be fixed by the governing body, without advertisement for or receipt of bids or compliance with any other provisions of this code.

Whenever any property is sold under this section it shall be removed from the premises of the district selling it within 60 days from the date of the sale.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 5 - Surplus School Playground, Playing Field, and Recreational Property

17485

The Legislature is concerned that school playgrounds, playing fields, and recreational real property will be lost for those uses by the surrounding communities even if those communities in their planning process have assumed that the properties would be permanently available for recreational purposes. It is the intent of the Legislature in enacting this article to allow school districts to recover their investment in surplus property while making it possible for other agencies of government to acquire the property and keep it available for playground, playing field or other outdoor recreational and open-space purposes.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17486

This article shall apply to any schoolsite owned by a school district, which the governing board determines to sell or lease, and with respect to which the following conditions exist:

(a) Either the whole or a portion of the schoolsite consists of land which is used for school playground, playing field, or other outdoor recreational purposes and open-space land particularly suited for recreational purposes.

(b) The land described in subdivision (a) has been used for one or more of the purposes specified therein for at least eight years immediately preceding the date of the governing board’s determination to sell or lease the schoolsite.

(c) No other available publicly owned land in the vicinity of the schoolsite is adequate to meet the existing and foreseeable needs of the community for playground, playing field, or other outdoor recreational and open-space purposes, as determined by the governing body of the public agency which proposes to purchase or lease land from the school district, pursuant to Section 17492.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17487

As used in this article, “schoolsite” means a parcel of land, or two or more contiguous parcels, which is owned by a school district. “Governing board” means the governing board of the school district which owns the schoolsite.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17488

The governing board of any school district may sell or lease any schoolsite containing land described in Section 17486, and, if the governing board decides to sell or lease such land, it shall do so in accordance with the provisions of this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17489

(a) (1) Other than as specified in paragraph (2), and notwithstanding Section 54222 of the Government Code, the governing board of a school district, before selling or leasing a schoolsite containing land described in Section 17486, excluding that portion of a schoolsite retained by the governing board of the school district pursuant to Section 17490, shall, if a charter school has not accepted an offer to purchase or lease the schoolsite pursuant to Section 17457.5, first offer to sell or lease that portion of the schoolsite consisting of land described in Section 17486, excluding that portion retained by the governing board of the school district pursuant to Section 17490, to the following public agencies in accordance with the following priorities:

(A) First, to any city within which the land may be situated.

(B) Second, to any park or recreation district within which the land may be situated.

(C) Third, to any regional park authority having jurisdiction within the area in which the land is situated.

(D) Fourth, to any county within which the land may be situated.

(2) The governing board of a school district, before selling or leasing a schoolsite to which paragraph (1) would otherwise apply, but which was purchased with or modernized with, or on which improvements were constructed that were funded with, any moneys from a state school facilities funding program, and to which subdivision (a) of Section 17462.3 is applicable, after first offering the schoolsite for sale or lease to a charter school that has requested notification pursuant to Section 17457.5, may offer to sell or lease the property to another school district, a county office of education, or a governmental entity that provides child care and development services pursuant to Section 17458 before offering to sell or lease the property to the entities listed in subparagraphs (A) to (D), inclusive, of paragraph (1).

(b) The governing board of the school district shall have discretion to determine whether the offer shall be an offer to sell or an offer to lease.

(c) An entity which proposes to purchase or lease a schoolsite offered by a school district shall notify the school district of its intention, in writing, within 60 days after receiving written notification from the school district of its offer to sell or lease.

(Amended by Stats. 2014, Ch. 262, Sec. 2. Effective January 1, 2015.)



17490

In determining what portion of a schoolsite shall be offered for sale or lease pursuant to this article, the governing board may retain any part of the schoolsite containing structures or buildings, together with such land adjacent thereto which, as determined by the governing board, must be included in order to avoid reducing the value of that part of the schoolsite containing such structures or buildings to less than 50 percent of fair market value.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17491

(a) Except as otherwise provided in subdivision (b) or (e), the price at which land described in Section 17486, excluding that portion of a schoolsite retained by the governing board pursuant to Section 17490, is sold pursuant to this article shall not exceed the school district’s cost of acquisition, calculated as a pro rata cost of acquiring the entire parcel comprising the schoolsite, adjusted by a factor equivalent to the percentage increase or decrease in the cost of living from the date of purchase to the year in which the offer of sale is made, plus the cost of any improvement to the recreational and open-space portion of the land which the school district has made since its acquisition of the land. In no event shall the price be less than 25 percent of the fair market value of the land described in Section 17486 or less than the amount necessary to retire the share of local bonded indebtedness plus the amount of the original cost of the approved state aid applications on the property, excluding that portion of a schoolsite retained by the governing board pursuant to Section 17489, at the time of the offer.

These provisions shall apply to land that the school district acquired by gift or for consideration.

(b) A school district that offers a portion of a schoolsite for sale may offer such portion of property for sale at its fair market value, provided the school district offers an equivalent size alternative portion of that schoolsite for school playground, playing field, or other recreational and open-space purposes.

(c) Land which is leased pursuant to this article shall be leased at an annual rate of not more than 1/20th of the maximum sales price determined pursuant to subdivision (a) of this section, adjusted annually by a factor equivalent to the percentage increase or decrease in the cost of living for the immediately preceding year.

(d) The percentage of annual increase or decrease in the cost of living shall be the amount shown for January 1st of the appropriate year by the then current Bureau of Labor Statistics Consumers Price Index for the area in which the schoolsite is located.

(e) Whenever a school district closes a schoolsite and sells any land described in Section 17486 pursuant to this article to help pay only for capital outlay costs incurred directly as a result of the transfer of pupils from the closed school to another school or other schools of the district, the sale price of the property determined pursuant to subdivision (a) shall be increased by an amount equal to the additional costs incurred due to the school closure.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17492

The governing body of a public agency which proposes to purchase or lease land from a school district pursuant to this article shall first make a finding, approved by a vote of two-thirds of its members, that public lands in the vicinity of the schoolsite are inadequate to meet the existing and foreseeable needs of the community for playground, playing field, or other outdoor recreational and open-space purposes.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17493

(a) No public agency may purchase surplus school property from a school district pursuant to this article unless it has first adopted a plan for the purchase of surplus school property. The plan shall designate the surplus site or sites all or a portion of which the public agency desires to purchase at the price established pursuant to this article and shall designate at least 70 percent of the total surplus school acreage as property which the agency does not desire to purchase at the price established pursuant to this article. Where the plan indicates that the agency desires to purchase only a portion of a schoolsite at the price established pursuant to this article, it shall designate the percent of the property to be so purchased and provide a description of the general location of the property to be purchased, without designating the metes and bounds.

(b) Any property designated by public agencies as surplus schoolsites which the agencies do not wish to purchase, pursuant to subdivision (a), may be sold or leased by a school district without regard to this article.

(c) This section shall become operative on April 1, 1982.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17494

Any land purchased or leased by a public agency pursuant to this article shall thereafter be maintained by such agency for playground, playing field, or other outdoor recreational and open-space uses. Land which prior to its sale or lease was used for playground or playing field purposes, shall continue to be maintained for such use by the acquiring agency, unless the governing body of that agency, by a two-thirds vote at a public hearing, determines that there is no longer a significant need for the land to be so used, in which case the land may thereafter be used for other outdoor recreational or open-space purposes. The school district may, at any time, reacquire the land at a price calculated in the manner prescribed in Section 17491, and the rights of reacquisition provided in this section shall be set forth in the deed or other instrument of transfer. If the governing board of the public agency determines that the land is no longer needed for playground, playing field, or other outdoor recreational and open-space purposes, the public agency shall offer the property to the school district for reacquisition under this section, and the school district shall notify the public agency within 60 days of its intent to reacquire the land. If the school district intends to sell the property within one year of the reacquisition date, the school district may finance the reacquisition of the land by lien against the proceeds to be obtained from the sale of the land by the school district. If the school district fails to give the public agency timely notice of its intent to reacquire the property, or if it fails to exercise its right of reacquisition, the public agency may use or dispose of the property.

For purposes of this section, “cost of acquisition,” as used in Section 17491, shall refer to the cost at which the land was acquired by the public agency.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17495

The sale or lease of land by a school district pursuant to this article shall be subject to, and governed by, the provisions of Article 2 (commencing with Section 17230) of Chapter 1 and Article 4 (commencing with Section 17455), except to the extent that the provisions of this article are inconsistent with a provision or provisions of Article 2 or 4, in which event the provisions of this article shall govern the sale or lease.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17496

Failure by the school district to comply with the provisions of this article shall not invalidate the transfer or conveyance of real property to a purchaser or encumbrancer for value.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17497

Notwithstanding the other provisions of this article, any school district governing board may designate not more than two surplus schoolsites as exempt from the provisions of this article for each planned schoolsite acquisition if the school district has an immediate need for an additional schoolsite and is actively seeking to acquire an additional site, and may exempt not more than one surplus schoolsite if the district is seeking immediate expansion of the classroom capacity of an existing school by 50 percent or more.

The exemption provided for by this section shall be inapplicable to any schoolsite which, under a lease executed on or before July 1, 1974, with a term of 10 years, was leased to a city of under 100,000 population for park purposes, was improved at city expense, and used for public park purposes.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17498

A school district having a schoolsite described in Section 17486 may, as an alternative to sale or lease of the land pursuant to the foregoing provisions of this article, enter into other forms of agreement concerning the disposition of the property with any entity enumerated in Section 17489, in accordance with the priorities therein specified, including, but not limited to each of the following:

(a) An agreement to lease to such entity all or part of the schoolsite for a specified term, with an option to purchase such properties at the end of the term.

(b) An agreement granting to the entity a permanent open-space easement for recreational use over a portion of the leased site.

(c) If the lessee or a grantee under an agreement is an entity having zoning powers, an agreement requiring the entity to rezone any portion of the property retained by the school district in accordance with conditions specified in the agreement, to the extent that rezoning in accordance with the conditions is in compliance with applicable laws of the state.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17499

(a)No more than 30 percent of the total surplus school acreage owned by a school district may be purchased or leased by public agencies pursuant to this article.

(b) The right of any public agency to purchase or lease surplus school property pursuant to this article shall exist only with respect to an amount of surplus school acreage within its jurisdictional boundaries which, when added to the surplus school acreage within its jurisdictional boundaries already purchased or leased pursuant to this article, will not exceed 30 percent of the surplus school acreage owned by the school district which is within the jurisdictional boundaries of that agency.

(c) For purposes of this section, “surplus school acreage” of a school district means property which is owned by a district and not used for school purposes, including, but not limited to, undeveloped property and property which contains school buildings that are not in use as a result of a school closure and which is not subject to any lease or agreement executed on or before July 1, 1974, for a term in excess of six years, in which any city containing a population of less than 100,000 had use of the property for park purposes on January 1, 1981, and had improved the property.

(d) Nothing in this section shall be construed to deny local agencies the opportunity to purchase at full market value all or part of the 70 percent of the total surplus school acreage which is not affected by this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17500

This article shall not apply to any school district having more than 400,000 pupils in average daily attendance.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 7 - Leasing for Production of Gas

17510

The governing board of a school district may, upon complying with this article, enter into and be a party to a community lease to which a city or other public agency and one or more private persons or private agencies are also parties for the leasing of the parcels of lands owned by the district and the other parties for the extraction and taking of gas not associated with oil, on the terms and conditions that the governing board of the district may prescribe. The lease may be entered into without complying with any provisions of this code except as provided in this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17511

The board shall not enter into and be a party to any lease unless the following conditions have been met:

(a) A resolution authorizing that action and prescribing the terms of the lease has been adopted by the unanimous vote of all the members elected or appointed to the board.

(b) The resolution has been published in a newspaper of general circulation published in the district, or if there be no newspaper, in a newspaper having a general circulation in the district, once a week for three weeks prior to the execution of the lease by the board.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17512

No well for the production of gas shall be drilled on any land owned by the district and leased pursuant to this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 8 - Joint Occupancy

17515

Any school district may enter into leases and agreements relating to real property and buildings to be used jointly by the district and any private person, firm, local governmental agency, as defined in paragraph (3) of subdivision (f) of Section 4420 of the Government Code, or corporation pursuant to this article. As used in this article, “building” includes onsite and offsite facilities, utilities and improvements that, as agreed upon by the parties, are appropriate for the proper operation or function of the building to be occupied jointly by the district and the private person, firm, or corporation. It also includes the permanent improvement of school grounds.

Any building, or portion thereof, that is used by a private person, firm, local governmental agency, as defined in paragraph (3) of subdivision (f) of Section 4420 of the Government Code, or corporation pursuant to this section shall be subject to the zoning and building code requirements of the local jurisdiction in which the building is situated.

Section 53094 of the Government Code shall not be applicable to uses of school district property or buildings authorized by this section, except in the case of property or buildings used solely for educational purposes.

(Amended by Stats. 2009, Ch. 383, Sec. 1. Effective January 1, 2010.)



17516

(a) Before the governing board of a school district enters into a lease or agreement pursuant to this article, it shall own a site upon which a building to be used by the district and private person, firm, local governmental agency, as defined in paragraph (3) of subdivision (f) of Section 4420 of the Government Code, or corporation may be constructed and shall have complied with the provisions of law relating to the selection and approval of sites.

(b) This section shall not apply to any building to be acquired by purchase pursuant to Article 2 (commencing with Section 17110) of Chapter 16 of Part 10.

(Amended by Stats. 2009, Ch. 383, Sec. 2. Effective January 1, 2010.)



17517

The term of any lease or agreement entered into by a school district pursuant to this article shall not exceed 66 years.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17518

(a) The governing board of a school district may let to any private person, firm, local governmental agency, as defined in paragraph (3) of subdivision (f) of Section 4420 of the Government Code, or corporation, any real property that belongs to the district if the instrument by which the property is let requires the lessee therein to construct on the demised premises, or provide for the construction thereon of, a building or buildings for the joint use of the school district and the private person, firm, local governmental agency, as defined in paragraph (3) of subdivision (f) of Section 4420 of the Government Code, or corporation during the term of the agreement.

(b) However, title to that portion of the building to be occupied by the private individual, firm, local governmental agency, as defined in paragraph (3) of subdivision (f) of Section 4420 of the Government Code, or corporation shall remain exclusively the personal property of the private party during the term of the lease and the title to that portion of the building to be occupied by the district shall vest in the district upon completion thereof and acceptance thereof by the school district. No rental fee or other charge for the use of the building shall be paid by the district.

(Amended by Stats. 2009, Ch. 383, Sec. 3. Effective January 1, 2010.)



17519

Any lease of real property by a school district to a private person, firm, local governmental agency, as defined in paragraph (3) of subdivision (f) of Section 4420 of the Government Code, or corporation pursuant to this article shall be upon the terms and conditions as the parties thereto may agree and may be entered into without complying with any provisions of this code except as provided in this article. However, any lease or agreement pursuant to this article shall be subject to Article 7 (commencing with Section 35230) of Chapter 2 of Part 21.

(Amended by Stats. 2009, Ch. 383, Sec. 4. Effective January 1, 2010.)



17520

Before entering into a lease or agreement pursuant to this article, the governing board of a school district shall comply with Section 17521.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17521

For the purposes of receiving proposals for the joint occupancy of a building to be constructed on school property, the board shall, in a regular open meeting, adopt a resolution declaring its intention to consider the proposals. The resolution shall describe the proposed site on which the building to be jointly occupied is to be constructed in a manner so as to identify the site, shall specify the intended use of that portion of the building that is to be occupied by the district, and shall fix a time not less than 90 days thereafter for a public meeting of the governing board to be held at its regular place of meeting, at which meeting the board shall receive and consider all plans or proposals submitted.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17522

Notice of adoption of the resolution and the time and place of holding the meeting shall be given by publishing the resolution at least once a week for three weeks in a newspaper of general circulation published in the district if there is one, or if none is published in the district, in a newspaper published in the county.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17523

At the time and place fixed in the resolution for the meeting of the governing board, the board shall meet and consider all plans and proposals submitted for the joint occupancy of the building to be constructed on the proposed schoolsite.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17524

(a) After considering all proposals submitted, the governing board of the school district may, subject to Section 17525, select the plan or proposal that best meets the needs of the school district and enter into a contract incorporating that plan or proposal either as submitted or as revised by the governing board of the school district. However, the governing board shall not approve any proposal nor enter into a lease or contract incorporating a proposal until the governing board has submitted the proposal to the State Board of Education, and the State Board of Education has approved the proposal. The State Board of Education shall, within 45 days of the date of submission, notify the governing board of its approval or disapproval.

(b) The governing board shall require any person, firm, local governmental agency, as defined in paragraph (3) of subdivision (f) of Section 4420 of the Government Code, or corporation with whom it enters into a lease or agreement pursuant to this article to file one of the following, as determined by the governing board:

(1) A bond for the performance of the lease or agreement.

(2) An irrevocable letter of credit issued by a state or national bank or a federal or state credit union for the performance of the lease or agreement.

(Amended by Stats. 2009, Ch. 383, Sec. 5. Effective January 1, 2010.)



17525

Any building constructed for the use of a school district pursuant to this article is subject to Sections 17280 to 17313, inclusive, and all other provisions of this code relating to the physical structure of school buildings.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17526

The provisions of this article prevail over any provisions of law that conflict therewith.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 9 - Joint Use

17527

(a) The governing board of any school district may enter into agreements to make vacant classrooms or other space in operating school buildings available for rent or lease to other school districts, educational agencies, except private educational institutions which maintain kindergarten or grades 1 to 12, inclusive, governmental units, nonprofit organizations, community agencies, professional agencies, commercial and noncommercial firms, corporations, partnerships, businesses, and individuals, including during normal school hours if the school is in session.

(b) The governing board shall give first priority in leasing or renting vacant classroom space or other space to educational agencies for conducting special education programs and second priority to other educational agencies.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17528

As used in this article, “building” includes onsite and offsite facilities, utilities, and improvements which, as agreed upon by the parties, are appropriate for the proper operation or function of the building to be jointly occupied and used. It also includes the permanent improvement of school grounds.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17529

Prior to entering into a lease or agreement pursuant to this article, the school district governing board shall determine that the proposed joint occupancy and use of school district property or buildings will not do any of the following:

(a) Interfere with the educational program or activities of any school or class conducted upon the real property or in any building.

(b) Unduly disrupt the residents in the surrounding neighborhood.

(c) Jeopardize the safety of the children of the school.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17530

The governing board of a school district entering into a lease pursuant to this article shall comply with the applicable provisions of Article 4 (commencing with Section 17455).

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17531

(a) Except as provided in subdivision (b) of this section and Section 17532, the amount of classroom space leased pursuant to this article in any schoolsite during normal school hours shall not exceed 45 percent of the total classroom space of that school, and in no event shall the leased classroom space in the school district during normal school hours exceed 30 percent of the district’s total classroom space in operating schools.

(b) The governing board of a school district may, upon a two-thirds vote, enter into lease agreements which exceed the 45 percent limit per school upon making a finding that the leases are compatible with the educational purpose of the school. The board, however, shall not exceed, pursuant to this subdivision, the 30 percent limit of classroom space for the entire school district.

(c) The provisions of this section shall not apply to agreements for the lease of classroom space entered into by districts on or before March 4, 1981.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17532

The governing board of a school district may lease vacant classroom space the total area of which exceeds the 30 percent districtwide limit of classroom space available pursuant to this article, if a lease is for any day care center, nursery school, or special education class.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17533

A local agency having general planning jurisdiction may require adherence to appropriate zoning ordinances, use permits, construction or safety codes, by a school district seeking to lease a portion of a school building for uses other than public or education-related uses.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17534

(a) Except as provided in subdivision (b), the term of any agreement entered into by a school district pursuant to this article shall not exceed five years.

(b) The provisions of subdivision (a) shall not apply to agreements under or pursuant to which capital outlay improvements are made on school property for park and recreation purposes by public entities and nonprofit corporations.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17535

(a) Except as provided in subdivision (b), no agreement entered into by a school district pursuant to this article shall rent or lease vacant classrooms or other space in operating schools for less than fair market rental for comparable facilities.

(b) A district may enter into an agreement to rent or lease vacant classrooms or other space in operating schools to public entities for less than fair market rental for comparable facilities.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 10 - Exchange of Property

17536

The governing board of a school district may exchange any of its real property for real property of another person or private business firm. Any exchange shall be upon such terms and conditions as the parties thereto may agree and may be entered into without complying with any provisions in this code except as provided in this article.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17537

Before ordering any exchange of real property the board shall adopt, by a two-thirds vote of its members, a resolution declaring its intention to exchange the property. The resolution shall describe the properties to be exchanged in a manner to identify them, and the terms and conditions, not including the price, upon which they will be exchanged.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17538

The governing board of any school district which has acquired title to property included within an application which has been approved by the State Allocation Board for state school building aid and which property is to be used as an access roadway to the schoolsite may exchange the property for other property to be used as an access roadway which abuts a state highway, if in the opinion of the Division of Highways in the Department of Transportation there is objection to the first access roadway, and if in the opinion of the governing board the property acquired by the exchange will afford more safety to the pupils of the district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 13 - Sale or Lease of Personal Property by One District to Another

17540

The governing board of any school district may sell any personal property or school supplies belonging to the district to the federal government or its agencies, to the state, to any county, city and county, city or special district, or to any other school district or any agency eligible under the federal surplus property law, (40 U.S.C. Sec. 484(j)(3)) and the governing board of another school district may purchase the property, for an amount equal to the cost thereof plus the estimated cost of purchasing, storing, and handling the property, without advertisement for or receipt of bids or compliance with any other provisions of this code. The governing board of any school district may purchase any personal property or school supplies for the purpose of selling them, pursuant to this section.

This section does not authorize the purchase, for the purpose of resale, of standard school supplies and equipment by any elementary school district governed by school trustees.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17541

The provisions of Section 17540 shall be applicable to a sale of personal property from a unified school district whose boundaries are coterminous with a city or city and county to that city or city and county.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17542

The governing board of any school district may sell or lease used personal property belonging to the district to the federal government or its agencies, to the state, to any county, city and county, city or special district, or to any other school district, and the governing board of another school district may purchase or lease the property. The selling price and the terms of sale, or the lease price and the terms of lease shall be fixed by the governing boards of the school districts effecting the sale or lease, and approved by the county superintendent of schools. The sale or lease may be made without advertisement for or receipt of bids, or compliance with any other provisions of this code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 14 - Sale of Personal Property

17545

(a) The governing board of any school district may sell for cash any personal property belonging to the district if the property is not required for school purposes, or if it should be disposed of for the purpose of replacement, or if it is unsatisfactory or not suitable for school use. There shall be no sale until notice has been given by posting in at least three public places in the district for not less than two weeks, or by publication for at least once a week for a period of not less than two weeks in a newspaper published in the district and having a general circulation there. If there is no such newspaper, then in a newspaper having a general circulation in the district; or if there is no newspaper, then in a newspaper having a general circulation in a county in which the district or any part thereof is situated. The board shall sell the property to the highest responsible bidder, or shall reject all bids.

(b) The governing board may choose to conduct any sale of personal property authorized under this section by means of a public auction conducted by employees of the district or other public agencies, or by contract with a private auction firm. The board may delegate to the district employee responsible for conducting the auction the authority to transfer the personal property to the highest responsible bidder upon completion of the auction and after payment has been received by the district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17546

(a) If the governing board, by a unanimous vote of those members present, finds that the property, whether one or more items, does not exceed in value the sum of two thousand five hundred dollars ($2,500), it may be sold at private sale without advertising, by any employee of the district empowered for that purpose by the board.

(b) Any item or items of property having previously been offered for sale pursuant to Section 17545, but for which no qualified bid was received, may be sold at private sale without advertising by any employee of the district empowered for that purpose by the board.

(c) If the board, by a unanimous vote of those members present, finds that the property is of insufficient value to defray the costs of arranging a sale, the property may be donated to a charitable organization deemed appropriate by the board, or it may be disposed of in the local public dump on order of any employee of the district empowered for that purpose by the board.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17547

The money received from the sale shall be placed to the credit of the fund from which the original expenditure for the purchase of the property was made or in the general or reserve fund of the district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17548

The governing board of any school district may dispose of personal property belonging to the district for the purpose of replacement by providing in the notice calling for bids for furnishing new materials, articles, or supplies that each bidder shall agree in his or her bid to purchase the property being replaced and to remove it from the school grounds and shall state in his or her bid the amount which he or she will deduct from the price bid for furnishing new materials, articles, or supplies as the purchase price for the personal property being purchased from the district. The board shall let the contract to any responsible bidder whose net bid is the lowest, or shall reject all bids.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17549

The governing board of any school district may enter into contracts with manufacturers or suppliers for the exchange of household appliances and equipment belonging to the district and used for instructional purposes for new property of like class and kind for a similar use without advertising for or taking bids. The cost to the district for the exchange shall not exceed the excess, if any, of the manufacturer’s or supplier’s selling price of the new property over the original cost to the district of the property being disposed of by the district, plus any applicable tax.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17550

The governing board of any school district may, when calling for bids and letting contracts for constructing new school buildings, or repairing, altering, adding to, or reconstructing existing school buildings, or demolishing existing school buildings, require each bidder for the performance of the work to agree in his or her bid to purchase and to remove from the school grounds all old materials required by the specifications to be removed from any existing school building on the same school grounds and not required for school purposes and to state in his or her bid the amount which he or she will deduct from the price bid for the work as the purchase price of the old materials. The board shall let the contract to any responsible bidder whose net bid is the lowest, or shall reject all bids.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17551

The governing board of a school district may authorize any officer or employee of the district to sell to any pupil personal property of the district which has been fabricated by such pupil, at the cost to the district of the materials furnished by the district and used therein.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17552

The governing board of a school district may sell to persons enrolled in classes for adults maintained by the district any materials that may be necessary for the making of articles by those persons in those classes. The materials shall be sold at not less than the cost thereof to the district and any article made therefrom shall be the property of the person making it.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17553

A school district may, in accordance with regulations adopted by the governing board of the district and for educational use, sell, give, or exchange for similar published materials, published materials prepared by the district in connection with the curricular and special services that the district is authorized to perform. Unless restricted by the regulations of the governing board, the sale or gift may be made to, and the exchange may be made with, any person, political subdivision, public officer or agency, or educational institution. The distribution of the published material in accordance with this section is declared to be a public purpose and in furtherance of Article IX, Section 1, of the Constitution.

A school district may also license the use of copyrights held by the district, to the same persons or entities and for the same purposes as provided in the above paragraph.

The district shall grant a license to any public agency organized under the authority of this state, unless an exclusive license has previously been granted a private publisher.

Any charge which may be assessed a public agency for the license to use the copyright or for materials, to which the district holds the copyright, shall not exceed the cost to the district of the preparation and reproduction of the materials.

Any granting of a license, by a school district, to reproduce copyrighted material is declared to be for a public purpose in furtherance of Article XI, Section 1, of the Constitution.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17554

Notwithstanding any other provision of law, the governing board of any school district owning land upon which agricultural products are grown may enter into agreements with an agricultural cooperative or association for the purpose of maintaining, harvesting or selling the products.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17555

Notwithstanding any other provision of this article, the governing board of any school district may sell or lease any personal property belonging to the district to any private educational institution for use in any summer school which the institution offers in a facility of the district used under a lease or agreement entered into pursuant to Section 17527.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 15 - Dedication of Real Property

17556

The governing board of any school district may, pursuant to this article, dedicate or convey to the state, or any political subdivision or municipal corporation thereof, for public street or highway purposes, either with or without consideration and without a vote of the electors of the district first being taken, any real property belonging to the district, either in fee or any lesser estate or interest therein, including abutter’s right of access to any public street or highway; and may dedicate or convey to any public corporation, or private corporation engaged in the public utility business, without a vote of the electors of the district first being taken, an easement to lay, construct, reconstruct, maintain, and operate water, sewer, gas, or storm drain pipes or ditches, electric or telephone lines, and access roads used in connection therewith, over and upon any land belonging to the school district, upon such terms and conditions as the parties thereto may agree.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17557

Before ordering the dedication or conveyance of any property the governing board shall in regular open meeting by a two-thirds vote of all its members adopt a resolution declaring its intention to dedicate or convey the property. The resolution shall describe the property proposed to be dedicated or conveyed in such manner as to identify it, and shall specify the purposes for which and the terms upon which it will be dedicated or conveyed, and shall fix a time not less than 10 days thereafter for a public meeting of the governing board to be held at its regular place of meeting for a public hearing upon the question of making the dedication or conveyance.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17558

Notice of adoption of the resolution and of the time and place of holding the meeting shall be given by posting copies of the resolution signed by the members of the board, or by a majority thereof, in three public places in the district not less than 10 days before the date of the meeting, and by publishing the notice once not less than five days before the date of the meeting in a newspaper of general circulation, published in the district, if there is one, or, if there is no such newspaper published in the district, then in a newspaper published in the county in which the district or any part thereof is situated and having a general circulation in the district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17559

At the time and place fixed in the resolution for the meeting of the governing board the public hearing shall be held, and the governing board may at the meeting, or at any other meeting of the governing board held within 60 days thereafter, unless a protest is entered, adopt a resolution by a two-thirds vote of all its members authorizing and directing the president of the governing board, or any other presiding officer, or the secretary, or the members thereof, to execute a deed of dedication or conveyance of the property and to deliver it. Upon the delivery and acceptance of the deed the dedication or conveyance is fully effective.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17560

A petition protesting against the proposed dedication or conveyance signed by at least 10 percent of the qualified electors of the district, as shown by the affidavit of one of the petitioners, may be filed with the governing board at the meeting held at the time and place fixed in the resolution. If a protest is filed, the governing board shall, before taking any further action on the proposed dedication or conveyance, submit the question of whether the proposed dedication or conveyance should be made, to the superintendent of schools of the county having jurisdiction over the district, whose decision is final. If the superintendent approves the proposed dedication or conveyance, the board may proceed as provided in Section 17559. If the superintendent of schools does not approve the proposed dedication or conveyance, no further proceedings shall be had thereon.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17561

Whenever school districts are required to improve and dedicate real property to the centerline of streets or highways adjacent to a schoolsite or forming an intersection at a schoolsite location, and when such street or highway rights-of-way are being conveyed to the city or county or by the city or county to the school district, the requirements of this article shall be deemed satisfied solely by posting a notice of intention to convey in an appropriate location before conveyance.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 5 - Property Maintenance and Control

ARTICLE 1 - Duties of Governing Board

17565

The governing board of any school district shall furnish, repair, insure against fire, and in its discretion rent the school property of its districts. The governing board may also insure the property against other perils. The insurance shall be written in any admitted insurer, or in any nonadmitted insurer to the extent and subject to the conditions prescribed in Section 1763 of the Insurance Code. Insurance on property of a district may be, in the discretion of the governing board, of the deductible type of coverage. By deductible type of coverage is meant a form of insurance under which the insurance becomes operative when the loss and damage exceeds an amount stipulated in the policy or policies.

The governing board, in their notice of bid for any school district construction, may indicate that it may elect to assume the cost of fire insurance by adding the coverage to the district’s existing policy and in that event bids made on the construction shall be made in the alternative, with and without the fire insurance coverage included, and the governing board shall make its election as to who shall secure and pay for the insurance at the time of accepting the bid.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17566

(a) The governing board of any school district, by resolution, may establish a fund or funds for losses, and payments, including, but not limited to, health and welfare benefits for its employees as defined by Section 53200 of the Government Code, school district property, any liability, and workers’ compensation, in the county treasury for the purpose of covering the deductible amount under deductible types of insurance policies, losses or payments arising from self-insurance programs, or losses or payments due to noninsured perils. In the fund or funds shall be placed those sums, to be provided in the budget of the school district, that will create an amount that, together with investments made from the fund or funds, will be sufficient in the judgment of the governing board to protect the school district from those losses or to provide for payments on the deductible amount under deductible types of insurance policies, losses or payments arising from self-insurance programs, or losses or payments due to noninsured perils. Nothing in this section shall be construed to prohibit the governing board from providing protection against those losses or liability for the payment of claims partly by means of the fund or funds and partly by means of insurance written by acceptable insurers as provided in Section 17565.

The fund or funds shall be considered as separate and apart from all other funds of the school district, and the balance therein shall not be considered to be part of the working cash of the school district in compiling annual budgets.

Warrants may be drawn on or transfers made from the fund or funds so created only to reimburse or indemnify the school district for losses as herein specified, and for the payment of claims, administrative costs, and related services, and to provide for deductible insurance amounts and purchase of excess insurance. The warrants or transfers shall be within the purpose of the fund or funds as established by resolution of the governing board.

The cash placed in the fund or funds may be invested and reinvested by the county treasurer, with the advice and consent of the governing board of the school district, in securities that are legal investments for surplus county funds in this state. The income derived from the investments, together with interest earned on uninvested funds, shall be considered revenue of, and be deposited in, the fund. The cost of contracts or services authorized by this section are appropriate charges against the respective fund.

The governing board may contract for investigative, administrative, and claims adjustment services relating to claims. The contract may provide that the contracting firm may reject, settle, compromise, and approve claims against the district, or its officers or employees, within the limits and for amounts that the governing board may specify, and may provide that the contracting firm may execute and issue checks in payment of those claims, which checks shall be payable only from a trust account that may be established by the governing board. Funds in the trust account established by the board pursuant to this section shall not exceed a sum that is sufficient, as determined by the governing board to provide for the settlement of claims for a 30-day period. The rejection or settlement and approval of a claim by the contracting firm in accordance with the terms of the contract shall have the same effect as would the rejection or settlement and approval of the claim by the governing board.

The contract may also provide that the contracting firm may employ legal counsel, subject to terms and limitations that the board may prescribe, to advise the contracting firm concerning the legality and advisability of rejecting, settling, compromising, and paying claims referred to the contracting firm by the board for investigation and adjustment, or to represent the board in litigation concerning the claims. The compensation and expenses of the attorney for services rendered to the board shall be an appropriate charge against the appropriate fund.

The contract provided for in this section may contain other terms and conditions that the governing board may consider necessary or desirable to effectuate the board’s self-insured programs.

In lieu of, or in addition to, contracting for the services described in this section, the governing board may authorize an employee or employees to perform any or all of the services and functions for which the board may contract under the provisions of this section.

(b) As used in this section:

(1) “Firm” includes a person, corporation, or other legal entity, including a county superintendent of schools.

(2) “Governing boards” includes governing boards of school districts and county superintendents of schools.

(3) “School district” includes a county superintendent of schools who may participate in or administer insurance or self-insurance programs for the county office of education or for one or more school districts.

(c) A county superintendent of schools may participate in or administer insurance for one or more school districts pursuant to this section or for one or more community college districts pursuant to Section 81602, for any combination of school districts and community college districts pursuant to this section and Section 81602.

(d) Prior to funding health and welfare benefits pursuant to this section, the school district shall secure the services of an actuary who is a member of the American Academy of Actuaries to provide actuarial evaluations of the future annual costs of those benefits. The future annual costs as determined by the actuary shall be made public at a public meeting at least two weeks prior to the commencement of funding health and welfare benefits pursuant to this section.

(e) Upon commencing the funding of health and welfare benefits pursuant to this section, the school district shall secure the services of an actuary as described in subdivision (d) to complete, every three years, an actuarial evaluation of the annual costs of those benefits. A copy of the results of that evaluation shall be submitted by the district to the county superintendent of schools.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17567

Nothing in this code shall be construed to prohibit two or more school districts from exercising, through a joint powers agreement made pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, the powers prescribed in Section 17566 in accordance with the terms and conditions set forth in that section and in Section 17565.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17568

In districts situated within or partly within cities having a population of over five hundred thousand (500,000) as determined by the 1920 federal census any board of education may establish a fund in the county treasury for the purpose of covering fire losses to school property in lieu of carrying fire insurance in admitted insurers as provided in Section 17565. In the fund shall be placed sums, to be provided in the budget of the district, as will create an amount which, together with investments made from the fund, will be sufficient in the judgment of the board of education upon the advice of competent actuaries to protect the board of education against losses by fire on all or any part of the school property within its jurisdiction. Nothing contained herein shall be construed as prohibiting the board of education from providing protection against fire losses partly by means of the fund and partly by means of fire insurance written by admitted insurers as provided in Section 17565.

The fund shall be considered as separate and apart from all other funds of the district and the balance therein shall not be considered as being part of the working cash of the district in compiling annual budgets or fixing annual tax rates.

Warrants shall be drawn on, or transfers made from, the fund so created only to reimburse or indemnify the school district for losses as herein specified, and for the payment of claims, administrative costs, related services, and to provide for deductible insurance amounts and the purchase of excess insurance. The warrants or transfers shall be within the purpose of the fund as established by resolution of the governing board.

The cash placed in the fund may be invested and reinvested by the county treasurer with the advice and consent of the board of education in securities which are legal investments for surplus county funds in this state. The income derived from such investments together with interest earned on uninvested funds shall be considered revenue of and be deposited in the fund.

The county treasurer shall make quarterly reports to the board of education as to the condition of the fund, using as a basis for the report the cost or market value, whichever may be the lower, of the securities held as investments plus the cash in the fund.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17569

The governing board of any school district may grade, pave, construct sewers, or otherwise improve streets and other public places in front of real property owned or controlled by it, and also may construct in immediate proximity to any school or site owned or controlled by the district, pedestrian tunnels, overpasses, footbridges, sewers and water pipes when required for school or administrative purposes, may acquire property, easements and rights-of-way for such purpose, and may appropriate money to pay the cost and expense of the improvements, whether made by the board under contract executed by the board, or under contracts made in pursuance of any of the general laws of the state respecting street improvements, or under other contracts made in pursuance of the charter of any county or municipality.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17570

Any provision to the contrary notwithstanding, the governing board of any school district, other than a city school district with over 50,000 pupils in average daily attendance during the preceding fiscal year, may construct pedestrian walks, footbridges, and pedestrian tunnels when required for the safety of pupils attending the schools of the district, may acquire easements and rights-of-way for those purposes, and may appropriate money to acquire such easements and rights-of-way and to pay the cost and expense of the improvements, whether made by the board under contract executed by the board, or under contracts made in pursuance of any of the general laws of the state respecting street improvements, or under other contracts made in pursuance of the charter of any county or municipality. Pedestrian walks, footbridges, and pedestrian tunnels shall be constructed, and such easements or rights-of-way for those purposes shall be acquired, within one mile of the school for the pupils of which the walks, bridges, and tunnels are necessary.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17571

The governing board of any school district may install and maintain a lighting system in any underpass in the vicinity of a schoolhouse.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17572

The governing board of any school district may appropriate money to pay assessments, for the improvement of streets or other public places, levied against any real property owned by, or under the control of the board, when the property is included within an assessment district formed in pursuance of any general law of the state or under the charter of any municipality. The assessments may be paid out of any funds belonging to the school district, except funds derived from the sale of bonds or required by law to be used for teachers’ salaries.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17573

The governing board of every school district shall provide a warm, healthful place in which children who bring their own lunches to school may eat the lunches.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17574

The governing board of a school district may construct a mobilehome site on the grounds of any district facility or facilities maintained by the district, including all necessary appurtenances and fixtures, and may pay the cost of utilities, insurance, and necessary services, for the purpose of enabling a responsible person or persons to install and occupy a mobilehome on such site. Such person or persons, who need not be classified as employees of the district, shall, in return for being permitted to install and occupy a mobilehome on the district facility site on terms and conditions acceptable to the governing board, agree to maintain any surveillance over the facility grounds as the school district governing board requires, and to report to district authorities illegal or suspicious activities that are observed.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17575

The governing board of any school district, when leasing a building for housing of school district employees, may lease such building for any period they deem necessary.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17576

The governing board of every school district shall provide, as an integral part of each school building, or as part of at least one building of a group of separate buildings, sufficient patent flush water closets for the use of the pupils. In school districts where the water supply is inadequate, chemical water closets may be substituted for patent flush water closets by the board.

This section shall apply to all buildings existing on September 19, 1947, or constructed after such date.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17577

In addition to the other powers granted the governing board of each school district may provide sewers and drains adequate to treat and/or dispose of sewage and drainage on or away from each school property. For this purpose it may construct adequate systems or acquire adequate disposal rights in systems constructed or to be constructed by others for these purposes without regard to their proximity. The cost thereof may be paid from the building fund, including any bond moneys therein.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17578

The governing board of each district maintaining a high school shall provide for the annual cleaning, sterilizing, and necessary repair of football equipment of their respective schools pursuant to Sections 17579 and 17580.

(Amended by Stats. 1999, Ch. 646, Sec. 7. Effective January 1, 2000.)



17579

All football equipment actually worn by pupils shall be cleaned and sterilized at least once a year. Football equipment used in spring training shall be cleaned and sterilized before it is used in the succeeding fall term.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17580

Any contract with a dealer or craftsman for the repair of football equipment belonging to the district or the state college shall specifically state or describe the materials to be used by the dealer or craftsman in repairing such equipment.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17581

(a) The Legislature finds and declares that the quality of protective equipment worn by participants in high school interscholastic football is a significant factor in the occurrence of injuries to such participants and that it is therefore necessary to insure minimum standards of quality for the equipment in order to prevent unnecessary injuries to such participants.

(b) No football helmets shall be worn by participants in high school interscholastic football unless the equipment has been certified for use by the National Operating Committee on Standards for Athletic Equipment or any other recognized certifying agency in the field.

This section shall not be construed as relieving school districts from the duty of maintaining football protective equipment in a safe and serviceable condition.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17582

(a) The governing board of a school district may establish a restricted fund to be known as the “district deferred maintenance fund” for the purposes of major repair or replacement of plumbing, heating, air conditioning, electrical, roofing, and floor systems, the exterior and interior painting of school buildings, the inspection, sampling, and analysis of building materials to determine the presence of asbestos-containing materials, the encapsulation or removal of asbestos-containing materials, the inspection, identification, sampling, and analysis of building materials to determine the presence of lead-containing materials, the control, management, and removal of lead-containing materials, and any other items of maintenance approved by the State Allocation Board. Funds deposited in the district deferred maintenance fund may be received from any source and shall be accounted for separately from all other funds and accounts and retained in the district deferred maintenance fund for purposes of this section. The term “school building” as used in this article includes a facility that a county office of education is authorized to use pursuant to Article 3 (commencing with Section 17280) of Chapter 3.

(b) Funds deposited in the district deferred maintenance fund shall only be expended for maintenance purposes as provided pursuant to subdivision (a).

(c) The governing board of each school district shall have complete control over the funds and earnings of funds once deposited in the district deferred maintenance fund.

(Amended by Stats. 2013, Ch. 47, Sec. 6. Effective July 1, 2013.)



17589

The State Allocation Board shall develop board policies for the apportionment of funds appropriated for the containment or removal of asbestos materials in schools pursuant to Section 49410. The policies shall provide for the allocation of funds on a matching basis, or the board may determine, based on each application, to increase the allocation to any school district by the amount it determines is necessary to complete critical projects. In making policies pursuant to this section, the board may establish funding priorities based on a determination in each instance as to the imminence of the health hazard posed by the asbestos materials.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17590

The Asbestos Abatement Fund is hereby created, and notwithstanding Section 13340 of the Government Code, all moneys deposited in this fund are continuously appropriated to be administered by the State Allocation Board for the purpose of making allocations to school districts and county offices of education pursuant to Sections 17589 and 49410.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17591

Each district desiring an apportionment pursuant to Section 17584 shall file with the State Allocation Board and receive approval of a five-year plan of the maintenance needs of the district over that five-year period. This plan may be amended from time to time. Any expenditure of funds from the district deferred maintenance fund shall conform to the plan approved by the State Allocation Board.

(Amended by Stats. 2002, Ch. 1084, Sec. 2. Effective January 1, 2003.)



17592.5

The Joint Powers Southern California Regional Occupational Center and the Metropolitan Education District, a joint powers authority, shall be deemed to be school districts for purposes of Sections 17582 to 17592, inclusive, and for the purposes of Section 17584.

(Amended by Stats. 2009, Ch. 303, Sec. 5. Effective January 1, 2010.)






ARTICLE 1.5 - School Assessments of Buildings and Emergency Repairs Grant Program

17592.70

(a) There is hereby established the School Facilities Needs Assessment Grant Program with the purpose to provide for a one-time comprehensive assessment of school facilities needs. The grant program shall be administered by the State Allocation Board.

(b) (1) The grants shall be awarded to school districts on behalf of schoolsites ranked in deciles 1 to 3, inclusive, on the Academic Performance Index (API), pursuant to Section 52056, based on the 2003 base API score for each school newly constructed prior to January 1, 2000.

(2) For purposes of this section, schools ranked in deciles 1 to 3, inclusive, on the 2003 base API shall include any schools determined by the department to meet either of the following:

(A) The school meets all of the following criteria:

(i) Does not have a valid base API score for 2003.

(ii) Is operating in fiscal year 2004-05 and was operating in fiscal year 2003-04 during the Standardized Testing and Reporting (STAR) Program testing period.

(iii) Has a valid base API score for 2002 that was ranked in deciles 1 to 3, inclusive, in that year.

(B) The school has an estimated base API score for 2003 that would be in deciles 1 to 3, inclusive.

(3) The department shall estimate an API score for any school meeting the criteria of clauses (i) and (ii) of subparagraph (A) of paragraph (2) and not meeting the criteria of clause (iii) of subparagraph (A) of paragraph (2), using available testing scores and any weighting or corrective factors it deems appropriate. The department shall provide those API scores to the Office of Public School Construction and post them on its Web site within 30 days of the enactment of this section.

(4) For purposes of this section, schools ranked in deciles 1 to 3, inclusive, on the 2003 base API shall exclude any schools determined by the department to be operated by county offices of education pursuant to Section 56140.

(c) The board shall allocate funds pursuant to subdivision (b) to school districts with jurisdiction over eligible schoolsites, based on ten dollars ($10) per pupil enrolled in the eligible school as of October 2003, with a minimum allocation of seven thousand five hundred dollars ($7,500) for each schoolsite.

(d) As a condition of receiving funds pursuant to this section, school districts shall do all of the following:

(1) Use the funds to develop a comprehensive needs assessment of all schoolsites eligible for grants pursuant to subdivision (b). The assessment shall contain, at a minimum, all of the following information for each schoolsite:

(A) The year each building that is currently used for instructional purposes was constructed.

(B) The year, if any, each building that is currently used for instructional purposes was last modernized.

(C) The pupil capacity of the school.

(D) The number of pupils enrolled in the school.

(E) The density of the school campus measured in pupils per acre.

(F) The total number of classrooms at the school.

(G) The age and number of portable classrooms at the school.

(H) Whether the school is operating on a multitrack, year-round calendar, and, if so, what type.

(I) Whether the school has a cafeteria, or an auditorium or other space used for pupil eating and not for class instruction.

(J) The useful life remaining of all major building systems for each structure housing instructional space, including, but not limited to, sewer, water, gas, electrical, roofing, and fire and life safety protection.

(K) The estimated costs for five years necessary to maintain functionality of each instructional space to maintain health, safety, and suitable learning environment, as applicable, including classroom, counseling areas, administrative space, libraries, gymnasiums, multipurpose and dining space, and the accessibility to those spaces.

(L) A list of necessary repairs.

(2) Use the data currently filed with the state as part of the process of applying for and obtaining modernization or construction funds for school facilities, or information that is available in the California Basic Education Data System for the element required in subparagraphs (D), (E), (F), and (G) of paragraph (1).

(3) Use the assessment as the baseline for the facilities inspection system required pursuant to subdivision (e) of Section 17070.75.

(4) Provide the results of the assessment to the Office of Public School Construction, including a report on the expenditures made in performing the assessment. It is the intent of the Legislature that the assessments be completed as soon as possible, but not later than January 1, 2006.

(5) If a school district does not need the full amount of the allocation it receives pursuant to this section, the school district shall expend the remaining funds for making facilities repairs identified in its needs assessment. The school district shall report to the Office of Public School Construction on the repairs completed pursuant to this paragraph and the cost of the repairs.

(6) Submit to the Office of Public School Construction an interim report regarding the progress made by the school district in completing the assessments of all eligible schools.

(Amended by Stats. 2005, Ch. 677, Sec. 8.5. Effective October 7, 2005.)



17592.71

(a) There is hereby established in the State Treasury the School Facilities Emergency Repair Account. The State Allocation Board shall administer the account.

(b) (1) Commencing with the 2005–06 fiscal year, an amount of moneys shall be transferred in the annual Budget Act from the Proposition 98 Reversion Account to the School Facilities Emergency Repair Account, equaling 50 percent of the unappropriated balance of the Proposition 98 Reversion Account or one hundred million dollars ($100,000,000), whichever amount is greater. Moneys transferred pursuant to this subdivision shall be used for the purpose of addressing emergency facilities needs pursuant to Section 17592.72.

(2) Notwithstanding paragraph (1), for the 2008–09 fiscal year, the amount of money to be transferred from the Proposition 98 Reversion Account to the School Facilities Emergency Repair Account pursuant to paragraph (1) shall not exceed one hundred one million dollars ($101,000,000).

(3) Notwithstanding paragraph (1), for the 2009–10 fiscal year, the amount of money to be transferred from the Proposition 98 Reversion Account to the School Facilities Emergency Repair Account pursuant to paragraph (1) shall be zero dollars ($0).

(4) Notwithstanding paragraph (1), for the 2010–11 fiscal year, the amount of money to be transferred from the Proposition 98 Reversion Account to the School Facilities Emergency Repair Account pursuant to paragraph (1) shall be zero dollars ($0).

(5) Notwithstanding paragraph (1), for the 2011–12 fiscal year, the amount of money to be transferred from the Proposition 98 Reversion Account to the School Facilities Emergency Repair Account pursuant to paragraph (1) shall be zero dollars ($0).

(6) Notwithstanding paragraph (1), for the 2012–13 and 2013–14 fiscal years, the amount of money to be transferred from the Proposition 98 Reversion Account to the School Facilities Emergency Repair Account pursuant to paragraph (1) shall be zero dollars ($0).

(c) The Legislature may transfer to the School Facilities Emergency Repair Account other one-time Proposition 98 funds, except funds specified pursuant to Section 41207, as repealed and added by Section 6 of Chapter 216 of the Statutes of 2004. Donations by private entities shall be deposited in the account and, for tax purposes, be treated as otherwise provided by law.

(d) Funds shall be transferred pursuant to this section until a total of eight hundred million dollars ($800,000,000) has been disbursed from the School Facilities Emergency Repair Account.

(Amended by Stats. 2013, Ch. 48, Sec. 23. Effective July 1, 2013.)



17592.72

(a) (1) For the 2005–06 fiscal year, all moneys in the School Facilities Emergency Repair Account are available for reimbursement to schools ranked in deciles 1 to 3, inclusive, on the Academic Performance Index, pursuant to Section 52056, based on the 2003 base Academic Performance Index score for each school, as defined in subdivision (b) of Section 17592.70, to meet the repair costs of the school district projects that meet the criteria specified in subdivisions (c) and (d) and as approved by the State Allocation Board.

(2) Commencing with the 2006–07 fiscal year, all moneys in the School Facilities Emergency Repair Account are available for the purpose of providing emergency repair grants to schools ranked in deciles 1 to 3, inclusive, on the Academic Performance Index, pursuant to Section 52056, based on the 2003 base Academic Performance Index score for each school, as defined in subdivision (b) of Section 17592.70, to cover the costs of school district repair projects that meet the criteria specified in subdivisions (c) and (d). The State Allocation Board shall establish a grant application process, grant parameters, substantial progress requirements, and a process for providing certification of the completion of projects. The State Allocation Board shall post the grant application form on its Internet Web site.

(3) For subsequent fiscal years, schools shall be eligible for funding based on the Academic Performance Index scores as specified in paragraph (2) of subdivision (c) of Section 1240.

(b) (1) It is the intent of the Legislature that each school district exercise due diligence in the administration of deferred maintenance and regular maintenance in order to avoid the occurrence of emergency repairs.

(2) Funds made available pursuant to this article shall supplement, not supplant, existing funds available for maintenance of school facilities.

(3) The board is authorized to deny future funding pursuant to this article to a school district if the board determines that there is a pattern of failure to exercise due diligence pursuant to paragraph (1) or supplantation. If the board finds a pattern of failure to exercise due diligence, the board shall notify the county superintendent of schools in which the school district is located.

(c) (1) For purposes of this article, “emergency facilities needs” means structures or systems that are in a condition that poses a threat to the health and safety of pupils or staff while at school. These projects may include, but are not limited to, the following types of facility repairs or replacements:

(A) Gas leaks.

(B) Nonfunctioning heating, ventilation, fire sprinklers, or air-conditioning systems.

(C) Electrical power failure.

(D) Major sewer line stoppage.

(E) Major pest or vermin infestation.

(F) Broken windows or exterior doors or gates that will not lock and that pose a security risk.

(G) Abatement of hazardous materials previously undiscovered that pose an immediate threat to pupil or staff.

(H) Structural damage creating a hazardous or uninhabitable condition.

(2) For purposes of this section, “emergency facilities needs” does not include any cosmetic or nonessential repairs.

(d) For the purpose of this section, structures or components shall only be replaced if it is more cost-effective than repair.

(Amended by Stats. 2006, Ch. 704, Sec. 6. Effective January 1, 2007.)



17592.73

The State Allocation Board shall do all of the following:

(a) Adopt regulations and review and amend its regulations, as necessary, pursuant to the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), for the administration of this article, including those regulations necessary to specify the qualifications of the personnel performing the needs assessment and a method to ensure their independence. The initial regulations adopted pursuant to this article shall be adopted as emergency regulations, and the circumstances related to the initial adoption are hereby deemed to constitute an emergency for this purpose. The initial regulations adopted pursuant to this article shall be adopted by January 31, 2005.

(b) Establish and publish any procedures and policies in connection with the administration of this article as it deems necessary.

(c) Apportion funds to eligible school districts under this article.

(d) Provide technical assistance to school districts to implement this article.

(e) Submit an interim status report to the Legislature and the Governor by June 30, 2005, by compiling the reports submitted pursuant to paragraph (6) of subdivision (d) of Section 17592.70.

(f) By June 30, 2008, report to the Legislature and the Governor on expenditures pursuant to Section 17592.72 and projections of future expenditures pursuant to Section 17592.72.

(Amended by Stats. 2005, Ch. 22, Sec. 31. Effective January 1, 2006.)



17592.74

Notwithstanding any other law, the funds provided to school districts from the School Facilities Emergency Repair Account pursuant to this article for the purpose of emergency repair grants shall not be deposited into a school district deferred maintenance fund for purposes established pursuant to Section 17582.

(Amended by Stats. 2014, Ch. 923, Sec. 14. Effective January 1, 2015.)






ARTICLE 2 - Duties of District Clerks

17593

The clerk of each district except a district governed by a city or city and county board of education shall, under the direction of the governing board, keep the schoolhouses in repair during the time school is taught therein, and exercise a general care and supervision over the school premises and property during the vacations of the school.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 3 - Contracts

17595

Nothing in this code shall preclude the governing board of any school district from purchasing materials, equipment, or supplies through the Department of General Services pursuant to subdivision (b) of Section 10299 of the Public Contract Code.

(Amended by Stats. 2007, Ch. 263, Sec. 18. Effective January 1, 2008.)



17596

Continuing contracts for work to be done, services to be performed, or for apparatus or equipment to be furnished, sold, built, installed, or repaired for the district, or for materials or supplies to be furnished or sold to the district may be made with an accepted vendor as follows: for work or services, or for apparatus or equipment, not to exceed five years; for materials or supplies, not to exceed three years.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17597

In addition to utilizing the procedures specified in Article 14 (commencing with Section 17545) of Chapter 4, any school district or any county board of education may, by direct sale or otherwise, sell to a purchaser any electronic data processing equipment, other major items of equipment, or any relocatable building owned by, or to be owned by, the school district or county board, if the purchaser agrees to lease the equipment or building back to the school district or county for use by the school district or county following the sale.

The approval by the governing board of the school district or of the county superintendent of schools of the sale and leaseback shall be given only if the governing board of the school district or the county superintendent of schools finds, by resolution, that the equipment is data processing equipment, another major item of equipment, or a relocatable building within the meaning of this section and that the sale and leaseback is the most economical means for providing the electronic data processing equipment, other major items of equipment, or relocatable building to the school district or county. For purposes of determining the area of existing adequate school construction under the Leroy F. Greene State School Building Lease-Purchase Law of 1976, any portable relocatable classroom acquired under this section and used for classroom purposes shall be considered owned by the district.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17598

The governing board of a school district may contract for electromechanical or electronic data processing work.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17599

Nothing contained in this article shall be construed to limit the authority of any school district to contract for electromechanical or electronic data processing work to be done or related services to be performed with any other public agency pursuant to the provisions of Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code or Section 11000 or 11001 of this code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17600

The governing board of any district defined hereafter, in addition to any other authority granted by law, may employ as classified employees, in accordance with rules and regulations established by the personnel commission, any certificated employees of the district or districts during vacation periods, or on any other day or days when the certificated employee is not required to perform services for the district, to repair or build apparatus or equipment related to their duties as certificated employees even though the total cost of labor exceeds one thousand dollars ($1,000). This section applies only when the average daily attendance of any school district, or of two or more school districts governed by governing boards of identical personnel, is 400,000 or more, as shown by the annual report of the county superintendent of schools for the preceding school year.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17601

Notwithstanding any limitations imposed by this article specifically with respect to electromechanical or electronic data processing work to be done or related services to be performed, the governing board of a school district, the boundaries of which are coterminous with those of the City and County of San Francisco, may contract for such work to be done or related services to be performed, without regard to such limitations.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17602

The governing board of any school district may purchase from the federal government or any agency thereof any surplus property, as defined in the Surplus Property Act of 1944, in any amount needed for the operation of the schools of the district without taking estimates or advertising for bids.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17603

The governing board of any school district shall determine the method of payment for construction contracts, including progress payments for completed portions of the work or for materials delivered on the ground or stored subject to the control of the board and unused.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17604

Wherever in this code the power to contract is invested in the governing board of the school district or any member thereof, the power may by a majority vote of the board be delegated to its district superintendent, or to any persons that he or she may designate, or if there be no district superintendent then to any other officer or employee of the district that the board may designate. The delegation of power may be limited as to time, money or subject matter or may be a blanket authorization in advance of its exercise, all as the governing board may direct. However, no contract made pursuant to the delegation and authorization shall be valid or constitute an enforceable obligation against the district unless and until the same shall have been approved or ratified by the governing board, the approval or ratification to be evidenced by a motion of the board duly passed and adopted. In the event of malfeasance in office, the school district official invested by the governing board with the power of contract shall be personally liable to the school district employing him or her for any and all moneys of the district paid out as a result of the malfeasance.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17605

The governing board by majority vote may adopt a rule, delegating to any officer or employee of the district as the board may designate, the authority to purchase supplies, materials, apparatus, equipment, and services. No rule shall authorize any officer or employee to make any purchases involving an expenditure by the district in excess of the amount specified by Section 20111 of the Public Contract Code. The rule shall prescribe the limits of the delegation as to time, money, and subject matter. All transactions entered into by the officer or employee shall be reviewed by the governing board every 60 days.

In the event of malfeasance in office, the school district officer or employee invested by the governing board with the power to contract shall be personally liable for any and all moneys of the district paid out as a result of the malfeasance.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17606

The governing board of any school district with an average daily attendance of not less than 60,000 may by majority vote authorize its district superintendent, or such person as he or she may designate, to expend up to one hundred dollars ($100) per transaction for work done, compensation for employees or consultants, and purchases of equipment, supplies, or materials. Ratification by the governing board shall not be required with respect to transactions entered into pursuant to this section. In the event of malfeasance in office, the school district official invested by the governing board with authority to act under this section shall be personally liable for any and all moneys of the district paid out as a result of the malfeasance.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 4 - Healthy Schools Act of 2000

17608

This article and Article 17 (commencing with Section 13180) of Chapter 2 of Division 7 of the Food and Agricultural Code shall be known and cited as the Healthy Schools Act of 2000.

(Amended by Stats. 2007, Ch. 730, Sec. 10. Effective January 1, 2008.)



17609

The definitions set forth in this section govern the construction of this article unless the context clearly requires otherwise:

(a) “Antimicrobial” means those pesticides defined by the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136(mm)).

(b) “Crack and crevice treatment” means the application of small quantities of a pesticide consistent with labeling instructions in a building into openings such as those commonly found at expansion joints, between levels of construction, and between equipment and floors.

(c) “Emergency conditions” means any circumstances in which the school designee or a property owner of a property where a privately operated child day care facility is located, or the property owner’s agent, deems that the immediate use of a pesticide is necessary to protect the health and safety of pupils, staff, or other persons, or the schoolsite.

(d) “Integrated pest management plan” means a written plan based on a template provided or approved by the Department of Pesticide Regulation that outlines a strategy for integrated pest management, as described in Section 13181 of the Food and Agricultural Code.

(e) “School designee” or “IPM coordinator” means a schoolsite or school district employee identified by a schoolsite or school district to carry out the requirements of this article or to ensure that the requirements of this article are carried out.

(f) “Schoolsite” means any facility used as a child day care facility, as defined in Section 1596.750 of the Health and Safety Code, or for kindergarten, elementary, or secondary school purposes. The term includes the buildings or structures, playgrounds, athletic fields, vehicles, or any other area of property visited or used by pupils. “Schoolsite” does not include any postsecondary educational facility attended by secondary pupils or private kindergarten, elementary, or secondary school facilities. For child day care facilities, the State Department of Social Services shall serve as the liaison to these facilities, as needed.

(Amended by Stats. 2014, Ch. 848, Sec. 2. Effective January 1, 2015.)



17610

(a) It is the policy of the state that effective least toxic pest management practices should be the preferred method of managing pests at schoolsites and that the state, in order to reduce children’s exposure to toxic pesticides, shall take the necessary steps, pursuant to Article 17 (commencing with Section 13180) of Chapter 2 of Division 7 of the Food and Agricultural Code, to facilitate the adoption of effective least toxic pest management practices at schoolsites. It is the intent of the Legislature that all school personnel involved in the application of a pesticide at a schoolsite be trained in integrated pest management and the safe use of pesticides in relation to the unique nature of schoolsites and children’s health.

(b) (1) (A) A property owner of a property where a child day care facility is located, or the property owner’s agent, who personally applies any pesticides on an area listed in paragraph (2) shall provide notice to the child day care facility as described in paragraph (3) at least 120 hours before the application, unless an emergency condition, as defined in Section 17609, exists.

(B) An owner of property on which a child day care facility is located shall be subject to the requirement to provide notice pursuant to this subdivision 30 days after it has received notice from a child day care facility of its presence at the property, unless the property owner, or his or her agent, received that notice pursuant to paragraph (1) of subdivision (d) of Section 1597.40 of the Health and Safety Code before the effective date of this subdivision in which case the property owner shall be subject to the notice requirements on and after the effective date of this subdivision.

(2) This subdivision applies when a property owner or his or her agent intends to personally apply pesticides on any of the following:

(A) Inside the rented premises on which the child day care facility is located.

(B) Upon a designated child day care facility playground designated by the property owner.

(C) Upon an area designated for use by the child day care facility.

(D) Upon an area within 10 feet of the perimeter of the child day care facility.

(3) The notice required by paragraph (1) shall include the following:

(A) The product name.

(B) The manufacturer’s name.

(C) The active ingredients of each pesticide.

(D) The United States Environmental Protection Agency’s product registration number.

(E) The intended date of application.

(F) The areas of application listed in paragraph (2).

(G) The reason for application.

(4) A notice of pesticide application provided to a tenant pursuant to subdivision (d) of Section 13186 of the Food and Agricultural Code shall satisfy the notice requirements of this section.

(5) If the child day care facility ceases to operate on the property, the provisions of this act shall no longer apply to the property.

(Amended by Stats. 2014, Ch. 848, Sec. 3. Effective January 1, 2015.)



17610.1

(a) (1) The use of a pesticide on a schoolsite is prohibited if that pesticide is granted a conditional registration, an interim registration, or an experimental use permit by the Department of Pesticide Regulation, or if the pesticide is subject to an experimental registration issued by the United States Environmental Protection Agency, and either of the following is applicable:

(A) The pesticide contains a new active ingredient.

(B) The pesticide is for a new use. This paragraph does not apply to a conditionally registered pesticide that is approved for other uses that has fulfilled all registration requirements that relate to human health, including, but not limited to, the completion of mandatory health effect studies pursuant to the Birth Defect Prevention Act of 1984 (Art. 14 (commencing with Sec. 13121), Ch. 2, Div. 7, F. & A.C.). The requirements of this section are not intended to impose any new labeling requirements.

(2) The use of a pesticide on a schoolsite is prohibited if the Department of Pesticide Regulation cancels or suspends registration, or requires phase out of use, of that pesticide.

(b) Vendors or manufacturers of pesticides that are prohibited for use on a schoolsite pursuant to subdivision (a) are prohibited from furnishing those pesticides to school districts or schoolsites either by sale or by gift.

(c) This section does not apply to public health pesticides or antimicrobial pesticides registered pursuant to Section 12836 of the Food and Agricultural Code.

(Amended by Stats. 2006, Ch. 865, Sec. 2. Effective January 1, 2007.)



17610.5

Sections 17611 and 17612 shall not apply to a pesticide product deployed in the form of a self-contained bait or trap, to gel or paste deployed as a crack and crevice treatment, to any pesticide exempted from regulation by the United States Environmental Protection Agency pursuant to the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136 et seq.), or to antimicrobial pesticides, including sanitizers and disinfectants.

(Amended by Stats. 2001, Ch. 159, Sec. 58. Effective January 1, 2002.)



17611

(a) Each schoolsite shall maintain records of all pesticide use at the schoolsite for a period of four years, and shall make this information available to the public, upon request, pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). A schoolsite may meet the requirements of this section by retaining a copy of the warning sign posted for each application required pursuant to Section 17612, and recording on that copy the amount of the pesticide used.

(b) (1) If a schoolsite chooses to use a pesticide not included within Section 17610.5, at the end of each calendar year, or more often at the discretion of a school designee, the school designee shall submit to the Director of Pesticide Regulation a copy of the records of all pesticide use at the schoolsite for the calendar year. The records submitted to the Director of Pesticide Regulation shall be submitted using a form prepared by the Department of Pesticide Regulation similar to that prepared pursuant to subdivision (b) of Section 13186 of the Food and Agricultural Code, and shall include all of the following:

(A) The name of a school designee for the schoolsite.

(B) The name and address of the schoolsite, or the department code or licensed child day care facility number indicating if the site is an elementary or secondary school facility, or a child day care facility.

(C) The product name, manufacturer’s name, the United States Environmental Protection Agency’s product registration number, and the amount used, including the unit of measurement.

(D) The date, time, and location of application.

(2) The report submitted pursuant to paragraph (1) shall not include pesticide use reported pursuant to subdivision (c) of Section 13186 of the Food and Agricultural Code.

(Amended by Stats. 2014, Ch. 848, Sec. 4. Effective January 1, 2015.)



17611.5

(a) The school designee may develop and post on the Internet Web site of the schoolsite, or, if the schoolsite does not maintain an Internet Web site, the school district, an integrated pest management plan for the schoolsite or the school district. If neither the schoolsite nor the school district maintains an Internet Web site, the school designee may include the integrated pest management plan with the annual notification sent to staff and parents or guardians of pupils enrolled at the schoolsite pursuant to Section 17612. The integrated pest management plan shall include the name of the school designee or IPM coordinator, include the pesticides expected to be applied at the schoolsite by schoolsite or school district employees and hired pest control applicators, and include a date when the plan shall be reviewed and, if necessary, updated.

(b) If a schoolsite chooses to use a pesticide not included within Section 17610.5, the school designee shall post on the Internet Web site of the schoolsite, or, if the schoolsite does not maintain an Internet Web site, the school district, an integrated pest management plan for the schoolsite or the school district. If neither the schoolsite nor the school district maintains an Internet Web site, the school designee shall include the integrated pest management plan with the annual notification sent to staff and parents or guardians of pupils enrolled at the schoolsite pursuant to Section 17612. The integrated pest management plan shall include the name of the school designee or IPM coordinator, include the pesticides applied at the schoolsite by schoolsite or school district employees and hired pest control applicators, and include a date when the plan shall be reviewed and, if necessary, updated.

(c) Nothing in this section shall limit or otherwise change the requirements of Section 17612.

(Added by Stats. 2014, Ch. 848, Sec. 5. Effective January 1, 2015.)



17612

(a) The school designee shall annually provide to all staff and parents or guardians of pupils enrolled at a schoolsite a written notification of the name of all pesticide products expected to be applied at the schoolsite during the upcoming year. The notification shall identify the active ingredient or ingredients in each pesticide product. The notice shall also contain the Internet address used to access information on pesticides and pesticide use reduction developed by the Department of Pesticide Regulation pursuant to Section 13184 of the Food and Agricultural Code, the Internet address where the schoolsite integrated pest management plan may be found if the schoolsite has posted the plan, and may contain other information deemed necessary by the school designee. The notice shall also inform staff and parents and guardians of pupils enrolled at a schoolsite that they may view a copy of the integrated pest management plan in the schoolsite office. No other written notification of pesticide applications shall be required by this act except as follows:

(1) In the written notification provided pursuant to this subdivision, the school designee shall provide the opportunity for recipients to register with the schoolsite if they wish to receive notification of individual pesticide applications at the schoolsite. Persons who register for notification shall be notified of individual pesticide applications at least 72 hours before the application. The notice shall include the product name, the active ingredient or ingredients in the product, and the intended date of application.

(2) If a pesticide product not included in the annual notification is subsequently intended for use at the schoolsite, the school designee shall, consistent with this subdivision and at least 72 hours before application, provide written notification of its intended use.

(b) The school designee shall make every effort to meet the requirements of this section in the least costly manner. Annual notification by a school district to parents and guardians shall be provided pursuant to Section 48980.3. Any other notification shall, to the extent feasible and consistent with the act adding this article, be included as part of any other written communication provided to individual parents or guardians. This section shall not require the school designee to issue the notice through first-class mail, unless he or she determines that no other method is feasible.

(c) Pest control measures taken during an emergency condition as defined in Section 17609 shall not be subject to the requirements of paragraphs (1) and (2) of subdivision (a). However, the school designee or property owner shall make every effort to provide the required notification for an application of a pesticide under emergency conditions.

(d) The school designee shall post each area of the schoolsite where pesticides will be applied with a warning sign. The warning sign shall prominently display the term “Warning/Pesticide Treated Area” and shall include the product name, manufacturer’s name, the United States Environmental Protection Agency’s product registration number, intended date and areas of application, and reason for the pesticide application. The warning sign shall be visible to all persons entering the treated area and shall be posted 24 hours before the application and remain posted until 72 hours after the application. In case of a pest control emergency, the warning sign shall be posted immediately upon application and shall remain posted until 72 hours after the application.

(e) Subdivisions (a) and (d) shall not apply to schools operated by the Division of Juvenile Justice. The school administrator of a school operated by the Division of Juvenile Justice shall notify the chief medical officer of that facility at least 72 hours before the application of pesticides. The chief medical officer shall take any steps necessary to protect the health of pupils in that facility.

(f) This section and Section 17611 shall not apply to activities undertaken at a school by participants in the state program of agricultural vocational education, pursuant to Article 7 (commencing with Section 52450) of Chapter 9 of Part 28 of Division 4 of Title 2, if the activities are necessary to meet the curriculum requirements prescribed in Section 52454. This subdivision does not relieve schools participating in the state program of agricultural vocational education of any duties pursuant to this section for activities that are not directly related to the curriculum requirements of Section 52454.

(g) Sections 17610 to 17614, inclusive, shall not apply to family day care homes or property owners of family day care homes, as defined in Section 1596.78 of the Health and Safety Code, or their agents who personally apply any pesticides.

(h) If pesticide is applied by a property owner or his or her agent, or by a pest control operator, failure to provide notice pursuant to subdivision (b) of Section 17610 or subdivision (d) of Section 13186 of the Food and Agricultural Code shall relieve a privately operated child day care facility from the requirements of this section.

(Amended by Stats. 2014, Ch. 848, Sec. 6. Effective January 1, 2015.)



17613

Section 17612 shall not apply to any agency signatory to a cooperative agreement with the State Department of Health Services pursuant to Section 116180 of the Health and Safety Code.

(Added by Stats. 2000, Ch. 718, Sec. 1. Effective January 1, 2001.)



17614

(a) Commencing July 1, 2016, and except as provided in subdivision (b), the school designee, and any person, including, but not necessarily limited to, a schoolsite or school district employee, who, in the course of his or her work, intends to apply a pesticide at a schoolsite subject to this article, shall annually complete a training course provided by the Department of Pesticide Regulation or an agent authorized by the Department of Pesticide Regulation. The training course shall include integrated pest management and the safe use of pesticides in relation to the unique nature of schoolsites and children’s health.

(b) (1) Commencing July 1, 2016, any person hired to apply a pesticide at a schoolsite subject to this article shall complete at least a one-hour training course in integrated pest management and the safe use of pesticides in relation to the unique nature of schoolsites and children’s health before applying pesticides at a schoolsite subject to this article and during each subsequent licensing period in which the person applies a pesticide at a schoolsite subject to this article. The training course may be applied to his or her professional continuing education requirement required by the Structural Pest Control Board or the Department of Pesticide Regulation.

(2) The training course required by paragraph (1) shall be developed by the Department of Pesticide Regulation and may also be developed by a provider approved by the Structural Pest Control Board if the training course has been approved by the Department of Pesticide Regulation.

(3) The Department of Pesticide Regulation shall ensure that the training course it develops or approves pursuant to paragraph (2) meets the requirements for continuing education credit required by the Structural Pest Control Board and the Department of Pesticide Regulation.

(Added by Stats. 2014, Ch. 848, Sec. 7. Effective January 1, 2015.)









CHAPTER 6 - Development Fees,Charges, and Dedications

17620

(a) (1) The governing board of any school district is authorized to levy a fee, charge, dedication, or other requirement against any construction within the boundaries of the district, for the purpose of funding the construction or reconstruction of school facilities, subject to any limitations set forth in Chapter 4.9 (commencing with Section 65995) of Division 1 of Title 7 of the Government Code. This fee, charge, dedication, or other requirement may be applied to construction only as follows:

(A) To new commercial and industrial construction. The chargeable covered and enclosed space of commercial or industrial construction shall not be deemed to include the square footage of any structure existing on the site of that construction as of the date the first building permit is issued for any portion of that construction.

(B) To new residential construction.

(C) (i) Except as otherwise provided in clause (ii), to other residential construction, only if the resulting increase in assessable space exceeds 500 square feet. The calculation of the “resulting increase in assessable space” for this purpose shall reflect any decrease in assessable space in the same residential structure that also results from that construction. Where authorized under this paragraph, the fee, charge, dedication, or other requirement is applicable to the total resulting increase in assessable space.

(ii) This subparagraph does not authorize the imposition of a levy, charge, dedication, or other requirement against residential construction, regardless of the resulting increase in assessable space, if that construction qualifies for the exclusion set forth in subdivision (a) of Section 74.3 of the Revenue and Taxation Code.

(D) To location, installation, or occupancy of manufactured homes and mobilehomes, as defined in Section 17625.

(2) For purposes of this section, “construction” and “assessable space” have the same meanings as defined in Section 65995 of the Government Code.

(3) For purposes of this section and Section 65995 of the Government Code, “construction or reconstruction of school facilities” does not include any item of expenditure for any of the following:

(A) The regular maintenance or routine repair of school buildings and facilities.

(B) The inspection, sampling, analysis, encapsulation, or removal of asbestos-containing materials, except where incidental to school facilities construction or reconstruction for which the expenditure of fees or other consideration collected pursuant to this section is not prohibited.

(C) The purposes of deferred maintenance described in Section 17582.

(4) The appropriate city or county may be authorized, pursuant to contractual agreement with the governing board, to collect and otherwise administer, on behalf of the school district, any fee, charge, dedication, or other requirement levied under this subdivision. In the event of any agreement authorizing a city or county to collect that fee, charge, dedication, or other requirement in any area within the school district, the certification requirement set forth in subdivision (b) or (c), as appropriate, is deemed to be complied with as to any residential construction within that area upon receipt by that city or county of payment of the fee, charge, dedication, or other requirement imposed on that residential construction.

(5) Fees or other consideration collected pursuant to this section may be expended by a school district for the costs of performing any study or otherwise making the findings and determinations required under subdivisions (a), (b), and (d) of Section 66001 of the Government Code, or in preparing the school facilities needs analysis described in Section 65995.6 of the Government Code. In addition, an amount not to exceed, in any fiscal year, 3 percent of the fees collected in that fiscal year pursuant to this section may be retained by the school district, city, or county, as appropriate, for reimbursement of the administrative costs incurred by that entity in collecting the fees. When any city or county is entitled, under an agreement as described in paragraph (4), to compensation in excess of that amount, the payment of that excess compensation shall be made from other revenue sources available to the school district. For purposes of this paragraph, “fees collected in that fiscal year pursuant to this section” does not include any amount in addition to the amounts specified in paragraphs (1) and (2) of subdivision (b) of Section 65995 of the Government Code.

(b) A city or county, whether general law or chartered, or the Office of Statewide Health Planning and Development shall not issue a building permit for any construction absent certification by the appropriate school district that any fee, charge, dedication, or other requirement levied by the governing board of that school district has been complied with, or of the district’s determination that the fee, charge, dedication, or other requirement does not apply to the construction. The school district shall issue the certification immediately upon compliance with the fee, charge, dedication, or other requirement.

(c) If, pursuant to subdivision (c) of Section 17621, the governing board specifies that the fee, charge, dedication, or other requirement levied under subdivision (a) is subject to the restriction set forth in subdivision (a) of Section 66007 of the Government Code, the restriction set forth in subdivision (b) of this section does not apply. In that event, however, a city or county, whether general law or chartered, shall not conduct a final inspection or issue a certificate of occupancy, whichever is later, for any residential construction absent certification by the appropriate school district of compliance by that residential construction with any fee, charge, dedication, or other requirement levied by the governing board of that school district pursuant to subdivision (a).

(d) Neither subdivision (b) nor (c) shall apply to a city, county, or the Office of Statewide Health Planning and Development as to any fee, charge, dedication, or other requirement as described in subdivision (a), or as to any increase in that fee, charge, dedication, or other requirement, except upon the receipt by that city, county, or the Office of Statewide Health Planning and Development of notification of the adoption of, or increase in, the fee or other requirement in accordance with subdivision (c) of Section 17621.

(Amended by Stats. 2010, Ch. 541, Sec. 1. Effective January 1, 2011.)



17621

(a) Any resolution adopting or increasing a fee, charge, dedication, or other requirement pursuant to Section 17620, for application to residential, commercial, or industrial development, shall be enacted in accordance with Chapter 5 (commencing with Section 66000) of Division 1 of Title 7 of the Government Code. The adoption, increase, or imposition of any fee, charge, dedication, or other requirement pursuant to Section 17620 shall not be subject to the California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code. The adoption of, or increase in, the fee, charge, dedication, or other requirement shall be effective no sooner than 60 days following the final action on that adoption or increase, except as specified in subdivision (b).

(b) Without following the procedure otherwise required for adopting or increasing a fee, charge, dedication, or other requirement, the governing board of a school district may adopt an urgency measure as an interim authorization for a fee, charge, dedication, or other requirement, or increase in a fee, charge, dedication, or other requirement, where necessary to respond to a current and immediate threat to the public health, welfare, or safety. The interim authorization shall require a four-fifths vote of the governing board for adoption, and shall contain findings describing the current and immediate threat to the public health, welfare, or safety. The interim authorization shall have no force or effect on and after a date 30 days after its adoption. After notice and hearing in accordance with subdivision (a), the governing board, upon a four-fifths vote of the board, may extend the interim authority for an additional 30 days. Not more than two extensions may be granted.

(c) Upon adopting or increasing a fee, charge, dedication, or other requirement pursuant to subdivision (a) or (b), the school district shall transmit a copy of the resolution to each city and each county in which the district is situated, accompanied by all relevant supporting documentation and a map clearly indicating the boundaries of the area subject to the fee, charge, dedication, or other requirement. The school district governing board shall specify, pursuant to that notification, whether or not the collection of the fee or other charge is subject to the restriction set forth in subdivision (a) of Section 66007 of the Government Code.

(d) Any party on whom a fee, charge, dedication, or other requirement has been directly imposed pursuant to Section 17620 may protest the establishment or imposition of that fee, charge, dedication, or other requirement in accordance with Section 66020 of the Government Code, except that the procedures set forth in Section 66021 of the Government Code are deemed to apply, for this purpose, to commercial and industrial development, as well as to residential development.

(e) In the case of any commercial or industrial development, the following procedures shall also apply:

(1) The school district governing board shall, in the course of making the findings required under subdivisions (a) and (b) of Section 66001 of the Government Code, do all of the following:

(A) Make the findings on either an individual project basis or on the basis of categories of commercial or industrial development. Those categories may include, but are not limited to, the following uses: office, retail, transportation, communications and utilities, light industrial, heavy industrial, research and development, and warehouse.

(B) Conduct a study to determine the impact of the increased number of employees anticipated to result from the commercial or industrial development upon the cost of providing school facilities within the district. For the purpose of making that determination, the study shall utilize employee generation estimates that are calculated on either an individual project or categorical basis, in accordance with subparagraph (A). Those employee generation estimates shall be based upon commercial and industrial factors within the district or upon, in whole or in part, the applicable employee generation estimates set forth in the January 1990 edition of “San Diego Traffic Generators,” a report of the San Diego Association of Governments.

(C) The governing board shall take into account the results of that study in making the findings described in this subdivision.

(2) In addition to any other requirement imposed by law, in the case of any development project against which a fee, charge, dedication, or other requirement is to be imposed pursuant to Section 53080 on the basis of a category of commercial or industrial development, as described in paragraph (1), the governing board shall provide a process that permits the party against whom the fee, charge, dedication, or other requirement is to be imposed the opportunity for a hearing to appeal that imposition. The grounds for that appeal include, but are not limited to, the inaccuracy of including the project within the category pursuant to which the fee, charge, dedication, or other requirement is to be imposed, or that the employee generation or pupil generation factors utilized under the applicable category are inaccurate as applied to the project. The party appealing the imposition of the fee, charge, dedication, or other requirement shall bear the burden of establishing that the fee, charge, dedication, or other requirement is improper.

(Amended by Stats. 2010, Ch. 541, Sec. 2. Effective January 1, 2011.)



17622

(a) No fee, charge, dedication, or other requirement may be levied by any school district pursuant to Section 17620 upon any greenhouse or other space that is covered or enclosed for agricultural purposes, unless and until the district first complies with subdivisions (b) and (c).

(b) The school district governing board shall make a finding, supported by substantial evidence, of both of the following:

(1) The amount of the proposed fees or other requirements and the location of the land, if any, to be dedicated, bear a reasonable relationship and are limited to the needs of the community for elementary or high school facilities caused by the development.

(2) The amount of the proposed fees or other requirements does not exceed the estimated reasonable cost of providing for the construction or reconstruction of the school facilities necessitated by the development projects from which the fees or other requirements are to be collected.

(c) In determining the amount of the fees or other requirements, if any, to be levied on the development of any structure as described in subdivision (a), the school district governing board shall consider the relationship between the proposed increase in the number of employees, if any, the size and specific use of the structure, and the cost of the construction. No fee, charge, dedication, or other form of requirement, as authorized under Section 17620, shall be applied to the development of any structure described in subdivision (a) where the governing board finds either that the number of employees is not increased as a result of that development, or that housing has been provided for those employees, to the extent of any increase, by their employer, against which housing a fee, charge, or dedication, or other form of requirement has been applied under Section 17620. In developing the finding described in this section, the governing board shall consult with the county agricultural commissioner or the county director of the cooperative extension service.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17623

In the event the fee authorized pursuant to Section 17620 is levied by two nonunified school districts having common territorial jurisdiction, in a total amount that exceeds the maximum fee authorized under Section 65995 of the Government Code, the fee revenue for the area of common jurisdiction shall be distributed in the following manner:

(a) The governing boards of the affected school districts shall enter into an agreement specifying the allocation of fee revenue and the duration of the agreement. A copy of that agreement shall be transmitted by each district to the State Allocation Board.

(b) In the event the affected school districts are unable to reach an agreement pursuant to subdivision (a), the districts shall jointly submit the dispute to a three-member arbitration panel composed of one representative chosen by each of the districts and one representative chosen jointly by both of the districts. The decision of the arbitration panel shall be final and binding upon both districts for a period of three years.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17624

(a) Any school district that has imposed or, subsequent to the operative date of this section, imposes, any fee, charge, dedication, or other requirement under Section 17620 against any development project that subsequently meets the description set forth in subdivision (b), shall repay or reconvey, as appropriate, that fee, charge, dedication, or other requirement to the person or persons from whom that fee, charge, dedication, or other requirement was collected, less the amount of the administrative costs incurred in collecting and repaying the fee, charge, dedication, or other requirement.

(b) This section applies to any development project for which the building permit, including any extensions, expires on or after January 1, 1990, without the commencement of construction, as defined in subdivision (c) of Section 65995 of the Government Code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17624.5

Any action brought in the superior court relating to this chapter may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030) of Division 1 of Title 7 of the Government Code.

(Added by Stats. 2010, Ch. 699, Sec. 2. Effective January 1, 2011.)



17625

(a) Notwithstanding any other law, any fee, charge, dedication, or other form of requirement levied by the governing board of a school district under Section 17620 may apply, as to any manufactured home or mobilehome, only pursuant to compliance with all of the following conditions:

(1) The fee, charge, dedication, or other form of requirement is applied to the initial location, installation, or occupancy of the manufactured home or mobilehome within the school district.

(2) The manufactured home or mobilehome is to be located, installed, or occupied on a space or site on which no other manufactured home or mobilehome was previously located, installed, or occupied.

(3) The manufactured home or mobilehome is to be located, installed, or occupied on a space in a mobilehome park, or on any site or in any development outside a mobilehome park, on which the construction of the pad or foundation system commenced after September 1, 1986.

(b) Compliance on the part of any manufactured home or mobilehome with any fee, charge, dedication, or other form of requirement, as described in subdivision (a), or certification by the appropriate school district of that compliance, shall be required as a condition of the following, as applicable:

(1) The close of escrow, if the manufactured home or mobilehome is to be located, installed, or occupied on a mobilehome park space, or on any site or in any development outside a mobilehome park, as described in subdivision (a), and the sale or transfer of the manufactured home or mobilehome is subject to escrow as provided in Section 18035 or 18035.2 of the Health and Safety Code.

(2) The approval of the manufactured home or mobilehome for occupancy pursuant to Section 18551 or 18613 of the Health and Safety Code, in the event that paragraph (1) does not apply.

(c) A fee or other requirement levied under Section 17620 shall not be applied to any of the following:

(1) Any manufactured home or mobilehome located, installed, or occupied on a space in a mobilehome park on or before September 1, 1986, or on any date thereafter, if construction on that space, pursuant to a building permit, commenced on or before September 1, 1986.

(2) Any manufactured home or mobilehome located, installed, or occupied on any site outside of a mobilehome park on or before September 1, 1986, or on any date thereafter if construction on that site pursuant to a building permit commenced on or before September 1, 1986.

(3) The replacement of, or addition to, a manufactured home or mobilehome located, installed, or occupied on a space in a mobilehome park, subsequent to the original location, installation, or occupancy of any manufactured home or mobilehome on that space.

(4) The replacement of a manufactured home or mobilehome that was destroyed or damaged by fire or any form of natural disaster.

(5) A manufactured home or mobilehome accessory structure, as defined in Section 18008.5 or 18213 of the Health and Safety Code.

(6) The conversion of a rental mobilehome park to a subdivision, cooperative, or condominium for mobilehomes, or its conversion to any other form of resident ownership of the park, as described in Section 50561 of the Health and Safety Code.

(d) If any fee or other requirement levied under Section 17620 is required as to any manufactured home or mobilehome that is subsequently replaced by a permanent residential structure constructed on the same lot, the amount of that fee or other requirement shall apply toward the payment of any fee or other requirement under Section 17620 applied to that permanent residential structure.

(e) Notwithstanding any other provision of law, any school district that, on or after January 1, 1987, collected any fee, charge, dedication, or other form of requirement from any manufactured home, mobilehome, mobilehome park, or other development, shall immediately repay the fee, charge, dedication, or other form of requirement to the person or persons who made the payment to the extent the fee, charge, dedication, or other form of requirement collected would not have been authorized under subdivision (a). This subdivision shall not apply, however, to the extent that, pursuant to Section 16 of Article I of the California Constitution, it would impair the obligation of any contract entered into by any school district, on or before January 1, 1998.

(f) For purposes of this section, “manufactured home,” “mobilehome,” and “mobilehome park” have the meanings set forth in Sections 18007, 18008, and 18214, respectively, of the Health and Safety Code.

(g) (1) Whenever a manufactured home or a mobilehome owned by a person 55 years of age or older who is also a member of a lower income household as defined by Section 50079.5 of the Health and Safety Code, and which has been moved from a mobilehome park space located in one school district, where the mobilehome owner has resided, to a space or lot located in a mobilehome park or a subdivision, cooperative, or condominium for mobilehomes or manufactured homes located in another school district, is subject to any fee or other requirement under Section 17620, this section, and Chapter 4.9 (commencing with Section 65995) of Division 1 of Title 7 of the Government Code, the district in which the manufactured home or mobilehome has been newly located may waive the fee or other requirement under Section 53080, this section, and Chapter 4.9 (commencing with Section 65995) of Division 1 of Title 7 of the Government Code, or otherwise shall be required to grant the homeowner the necessary approval for occupancy of the home, and permission to pay the amount of the fee or other requirement thereafter, in installments, over a period totaling no less than 36 months. A school district may require that the installments be paid monthly, quarterly, or every six months during the 36-month period, and that the fee be secured as a lien perfected against the mobilehome or manufactured home pursuant to Section 18080.7 of the Health and Safety Code.

(2) Costs of filing the lien and reasonable late charges or interest may be added to the amount of the lien. This subdivision does not apply if a school facilities fee, charge, or other requirement is imposed pursuant to Section 65995.2 of the Government Code.

(Amended by Stats. 2006, Ch. 538, Sec. 95. Effective January 1, 2007.)



17626

(a) A fee, charge, dedication, or other requirement authorized under Section 17620, whether or not allowable under Chapter 6 (commencing with Section 66010) of Division 1 of Title 7 of the Government Code, may not be applied to the reconstruction of any residential, commercial, or industrial structure that is damaged or destroyed as a result of a disaster, except to the extent the square footage of the reconstructed structure exceeds the square footage of the structure that was damaged or destroyed. That square footage comparison shall be made, in the case of a commercial or industrial structure, on the basis of chargeable covered and enclosed space, as defined in Section 65995 of the Government Code, or, in the case of a residential structure, on the basis of assessable space, as defined in Section 65995 of the Government Code.

(b) The following definitions apply for the purposes of this section:

(1) “Disaster” means a fire, earthquake, landslide, mudslide, flood, tidal wave, or other unforeseen event that produces material damage or loss.

(2) “Reconstruction” means the construction of property that replaces, and is equivalent in kind to, the damaged or destroyed property.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)






CHAPTER 7 - Energy Efficiency

17650

The Legislature finds and declares that it is in the interest of the state and of the people thereof for the state to aid school districts in finding cost-effective methods of conserving energy in school buildings maintained by the districts. The Legislature also finds that while many districts may desire to participate in energy conservation programs designed to reduce the steadily rising costs of meeting the energy needs of school buildings, that the costs involved in improving existing school facilities to become more energy efficient are often prohibitive.

It is the intent of the Legislature in enacting this chapter to encourage school districts to retrofit school buildings so as to conserve energy and reduce the costs of supplying energy.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17651

(a) School districts may borrow funds from federal or state regulated financial institutions for the purposes of design and construction costs associated with retrofitting school buildings to become more energy efficient. School districts shall only be authorized to borrow an amount which does not exceed that which can be repaid from energy cost avoidance savings accumulated from the improvement of school facilities.

(b) Any savings and loan association may make loans or advances of credit pursuant to subdivision (a) in an amount not in excess of 5 percent of its total assets. This investment may be in addition to any other investment savings and loan associations are permitted to undertake under Section 6705.7 of the Financial Code.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17652

To the extent that these services are available, school districts shall arrange for the preaudit and postaudit of school buildings by investor-owned or municipal utility companies or by independent energy audit companies or organizations which are recognized by federal or state regulated financial institutions. The preaudit shall identify the type and amount of work necessary to retrofit the buildings and shall include an estimate of projected energy savings. The postaudit shall be conducted upon completion of the retrofitting of the school buildings to ensure that the project satisfies the recommendations of the preaudit.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)



17653

School districts taking action under this chapter shall contract with qualified businesses capable of retrofitting school buildings. To the extent that lists of qualified businesses are made available to school districts by investor-owned or municipal utility companies or federal or state regulated financial institutions, school districts may utilize the services of these businesses.

(Added by Stats. 1996, Ch. 277, Sec. 3. Effective January 1, 1997. Operative January 1, 1998.)









PART 10.7 - KATZ SAFE SCHOOLBUS CLEAN FUEL EFFICIENCY DEMONSTRATION PROGRAM

CHAPTER 1 - General Provisions

17910

This part shall be known and may be cited as the Katz Safe Schoolbus Clean Fuel Efficiency Demonstration Program.

(Added by Stats. 1988, Ch. 1426, Sec. 2. Effective September 27, 1988.)



17910.1

As used in this part, the following terms have the following meanings:

(a) “Commission” means the State Energy Resources Conservation and Development Commission.

(b) “Superintendent” means the Superintendent of Public Instruction.

(c) “Fund” means the Katz Schoolbus Fund created pursuant to Section 17911.

(d) “Department” means the Department of the California Highway Patrol.

(e) “Program” means the Katz Safe Schoolbus Clean Fuel Efficiency Demonstration Program.

(f) “Schoolbus” means a schoolbus, as defined in Section 545 of the Vehicle Code, which is Type 1 and publicly owned.

(g) “Local educational agency” means any of the following:

(1) A school district.

(2) A county office of education.

(3) A regional occupational program or center.

(4) A joint powers agency which operates publicly owned schoolbuses.

(Added by Stats. 1988, Ch. 1426, Sec. 2. Effective September 27, 1988.)



17910.2

The Legislature finds and declares that there are many schoolbuses operating in this state which are not fuel efficient and do not meet current federal standards of safety, and that ensuring the safety of schoolbus transportation is a matter of the highest importance. It is, therefore, the intent of the Legislature, in enacting this part, to create a program for the purchase of new schoolbuses which meet federal safety standards and operate with greater efficiency and produce fewer adverse air emissions than the vehicles being replaced.

It is further the intent of the Legislature that the replacement schoolbuses provided under this program be distributed to as diverse a selection of districts as is consistent with safety and energy considerations.

(Added by Stats. 1989, Ch. 182, Sec. 1. Effective July 20, 1989.)






CHAPTER 2 - Fiscal Provisions and Authorized Use of Funds

17911

There is hereby created in the State Treasury the Katz Schoolbus Fund.

(Added by Stats. 1988, Ch. 1426, Sec. 2. Effective September 27, 1988.)



17911.2

The commission shall determine the local educational agencies that are to receive replacement schoolbuses for participation in the program.

(Added by Stats. 1988, Ch. 1426, Sec. 2. Effective September 27, 1988.)



17911.3

In determining which candidate schoolbuses will be selected for replacement, the commission shall first, in coordination with the department and the superintendent, determine which local educational agencies meet the demonstration project criteria.

(Added by Stats. 1988, Ch. 1426, Sec. 2. Effective September 27, 1988.)



17911.4

All candidate schoolbuses selected by the commission for replacement shall be inspected by the department to determine all of the following criteria:

(a) The dates of manufacture of the schoolbuses. The schoolbuses shall have been manufactured prior to April 1, 1977, and shall have been certified during the prior school year pursuant to Section 2807 of the Vehicle Code.

(b) The total accumulated mileage of each candidate schoolbus, as supported by the owner’s records and records of the department. Any records maintained by the superintendent may also be considered in determining the true accumulated mileage of a candidate schoolbus. Only mileage accumulated on the candidate schoolbus during usage by the applicant district may be considered by the commission as mileage under this subdivision.

(c) The average number of miles per day each candidate schoolbus traveled during the prior school year and to date during the current school year, as evidenced by the owner’s records. Any records maintained by the department or by the superintendent may also be considered in determining the true average daily miles of a candidate schoolbus.

(d) The dates of each of the last three annual certifications and the odometer reading for each of those dates.

(Amended by Stats. 1990, Ch. 65, Sec. 1. Effective May 1, 1990.)



17911.5

(a) Schoolbuses shall be purchased by the Department of General Services pursuant to specifications developed by the commission. Title to any schoolbus purchased by the Department of General Services pursuant to this section shall be in the name of the local educational agency for which the schoolbus was purchased.

(b) Any schoolbus purchased with these funds shall meet all applicable federal motor vehicle safety standards, operate with greater energy efficiency, and produce fewer adverse air emissions than the schoolbus being replaced.

(c) Except as provided in this subdivision, no replacement schoolbus shall exceed the capacity of the schoolbus being replaced, as estimated by the department. A local educational agency may use funds from any available source, other than grants received pursuant to this part, to pay that part of the cost of a schoolbus that exceeds the cost of a replacement schoolbus of the same capacity and with the same features as the schoolbus being replaced, as estimated by the Department of General Services.

(d) A replacement schoolbus may be of the same design, configuration, and nonpower-train specifications as the retired schoolbus.

(Amended by Stats. 1990, Ch. 65, Sec. 2. Effective May 1, 1990.)



17911.6

Local educational agencies may submit a statement describing special circumstances which are applicable to a qualified candidate schoolbus, such as the unavailability of repair or replacement parts, or any necessary chassis modifications requiring the approval of the manufacturer of the chassis, as required by regulations of the department, with its application for a replacement schoolbus. The commission may consider those special circumstances in determining the local educational agencies that are to receive replacement schoolbuses.

(Repealed and added by Stats. 1989, Ch. 182, Sec. 6. Effective July 20, 1989.)



17911.7

Schoolbuses replaced under this part shall not be used as schoolbuses, youth buses, school pupil activity buses, general public paratransit vehicles, or farm labor vehicles in this state.

(Added by Stats. 1989, Ch. 182, Sec. 7. Effective July 20, 1989.)






CHAPTER 3 - Demonstration Program

17912

The demonstration program established by this chapter shall be designed and administered by the commission, with the advice and consultation of the department and the superintendent. The commission shall insure that fuel economy and exhaust emissions are monitored as a part of the demonstration, and shall ensure that at least 35 percent of the vehicles are powered by methanol or other low-emission, clean-burning fuels, unless the commission determines, within 18 months of the effective date of this act, that the use of these funds for clean burning fuel projects is infeasible. The commission shall, within 30 days of making that determination, submit a report to the Legislature explaining its determination with respect to the feasibility or infeasibility of the project. The field demonstration shall be in accordance with State Energy Conservation Program guidelines.

(Added by Stats. 1988, Ch. 1426, Sec. 2. Effective September 27, 1988.)



17912.2

When a local educational agency accepts a replacement schoolbus, it shall also agree to participate in the demonstration program. That participation shall include maintaining records of mileage and fuel consumption, and reporting that information to the commission in a timely manner. The commission shall establish a procedure and requirement for participation in the demonstration program. All vehicles acquired under the demonstration program, at a minimum, shall meet all applicable laws and regulations, including those related to their acquisition by school districts, operation, fuel efficiency, air emissions, and safety.

(Amended by Stats. 1989, Ch. 182, Sec. 8. Effective July 20, 1989.)



17912.3

No school district which receives one or more replacement buses pursuant to this part shall purchase for use as a schoolbus, as defined in Section 545 of the Vehicle Code, any schoolbus which does not meet federal Motor Vehicle Safety Standards 220, 221, and 222, (49 C.F.R. Secs. 571.220, 571.221, and 571.222) applicable to schoolbuses commencing April 1, 1977.

(Amended by Stats. 1991, Ch. 13, Sec. 2. Effective February 13, 1991.)









PART 10.8 - SCHOOLBUS EMISSIONS REDUCTION FUNDS

17920

Any school district or county office of education may establish and administer a schoolbus emissions reduction fund to receive revenue from public and private sources for the purpose of purchasing low- or zero-emission schoolbuses to replace, or increase the number of, schoolbuses in the existing school district or county fleet or retrofitting existing schoolbuses to achieve reductions in emissions.

(Added by Stats. 1995, Ch. 862, Sec. 1. Effective January 1, 1996.)



17921

A school district or county office of education that establishes a schoolbus emissions reduction fund may receive revenues from air pollution control district and air quality management district grants, revenues from a city that are granted pursuant to paragraph (1) of subdivision (b) of Section 44243 of the Health and Safety Code, or from any other source. The school district or county office of education shall contribute a majority of the money deposited in its schoolbus emissions reduction fund.

(Added by Stats. 1995, Ch. 862, Sec. 1. Effective January 1, 1996.)



17922

State funds may, upon appropriation by the Legislature, be distributed to the Superintendent of Public Instruction for distribution to districts and county offices of education for the purchase of low- or zero-emission schoolbuses that replace, or increase the number of, schoolbuses in the existing schoolbus fleet or for retrofitting existing schoolbuses to achieve reductions in emissions. State funds that are provided pursuant to this part shall not exceed the amount of funds provided from other sources.

(Added by Stats. 1995, Ch. 862, Sec. 1. Effective January 1, 1996.)



17923

A school district or county office of education may enter into contracts, including multiple year contracts, with private sector individuals, businesses, and other entities for the purpose of receiving revenues to supplement its schoolbus emissions reduction fund in exchange for the issuance to the private sector contributor of emission reduction credits resulting from the purchase by the school district or county office of education of low- or zero-emission schoolbuses or the retrofit of existing schoolbuses. If there are multiple private sector contributors, each of those contributors shall receive a share of the credits allocated in proportion to their contribution, as specified by the school district or county office of education at the time that the parties enter into the agreement.

(Added by Stats. 1995, Ch. 862, Sec. 1. Effective January 1, 1996.)



17924

The Chairperson of the State Air Resources Board and the Superintendent of Public Instruction shall jointly develop guidelines for school district or county office of education use that describe all of the following:

(a) The manner in which school districts or county offices of education may obtain funding from private and public entities for deposit into a school district or county office of education schoolbus emissions reduction fund.

(b) The methods for determining the quantity and allocation of emission reduction credits generated from a new bus that replaces an existing bus or from a new or retrofitted bus that represents an expansion of fleet capacity.

(c) The methods by which school districts or county offices of education located in the South Coast Air Quality Management District may obtain funds from cities pursuant to paragraph (1) of subdivision (b) of Section 44243 of the Health and Safety Code.

(Added by Stats. 1995, Ch. 862, Sec. 1. Effective January 1, 1996.)



17925

Prior to distributing any state funds pursuant to this part, the Superintendent of Public Instruction shall consult with the State Energy Resources Conservation and Development Commission to avoid duplication or overlap with appropriations from the Katz Schoolbus Fund, created pursuant to Section 17911.

(Added by Stats. 1995, Ch. 862, Sec. 1. Effective January 1, 1996.)



17926

Any schoolbus replaced pursuant to this part that meets the federal safety standards established in 1977 shall be offered for sale to school districts to replace schoolbuses that do not meet the federal safety standards, at a purchase price not to exceed the amount of the school district or county office of education’s contribution specified in Section 17921, plus appropriate administrative costs. This section shall not apply if the school district or county office of education certifies a continued need for the schoolbus being replaced.

(Added by Stats. 1995, Ch. 862, Sec. 1. Effective January 1, 1996.)






PART 11 - LIBRARIES

CHAPTER 1.5 - Public Library Finance

ARTICLE 1 - General Provisions

18010

The Legislature finds and declares that it is in the interest of the people and of the state that there be a general diffusion of information and knowledge through the continued operation of free public libraries. Such diffusion is a matter of general concern inasmuch as it is the duty of the state to provide encouragement to the voluntary lifelong learning of the people of the state.

The Legislature further declares that the public library is a supplement to the formal system of free public education, and a source of information and inspiration to persons of all ages, cultural backgrounds, and economic statuses, and a resource for continuing education and reeducation beyond the years of formal education, and as such deserves adequate financial support from government at all levels.

(Added by Stats. 1982, Ch. 1498, Sec. 1. Section operative July 1, 1983, pursuant to Section 18031.)



18011

It is the intent of the Legislature under this chapter to initiate and examine a specific program providing equitable and adequate funds to the public libraries of the state which are established under various provisions of law, and which, historically dependent for their support on local property tax revenues, face a fiscal crisis as a result of ad valorem tax limitations imposed by Article XIII A of the California Constitution, which fiscal crisis has not been sufficiently resolved through application of existing statutes.

(Added by Stats. 1982, Ch. 1498, Sec. 1. Section operative July 1, 1983, pursuant to Section 18031.)



18012

In adopting this chapter, the Legislature declares that its policy, and its objective in enacting the specific program prescribed in Section 18011, is to do all of the following:

(a) Assure the availability to every resident of the state of an adequate level of public library service regardless of the taxable wealth of the local jurisdiction providing the service.

(b) Provide permanent, stable, and predictable financing for public libraries of the state through a combination of state and local revenues.

(c) Provide state funds for public library service through application of a simple formula whose variable elements can be readily predicted and ascertained by both state and local officials, and which can be administered by the Controller and the State Librarian as ministerial functions.

(d) Reaffirm the principle of local control of the government and administration of public libraries under broad state policy determinations, and subject to the necessity for financial accounting to the state for the expenditure of state funds and required local matching funds.

(Added by Stats. 1982, Ch. 1498, Sec. 1. Section operative July 1, 1983, pursuant to Section 18031.)



18013

The Legislature finds and declares that this chapter effects a state policy that each public library provide a minimum level of service, known as the foundation program, to the extent state funds are made available for that purpose as prescribed by this chapter. The Legislature, therefore, declares that state funds made available to each public library pursuant to this chapter, to the extent those funds are appropriations subject to limitation of a public library, shall be included in the appropriations limit of the state for purposes of Article XIII B of the California Constitution. However, this chapter does not mandate any new program or higher level of service on any local government for which state funds are not made available as prescribed by this chapter.

(Added by Stats. 1982, Ch. 1498, Sec. 1. Section operative July 1, 1983, pursuant to Section 18031.)






ARTICLE 2 - Definitions

18015

As used in this chapter:

(a) “Public library” means a library, or two or more libraries, operated as a single entity by one or more public jurisdictions and which serve the general public without distinction.

(b) “Foundation program” means those elements of library service which are basic to its function as a provider of information, education, and cultural enrichment to all segments of the community, including, but not limited to, collection development and maintenance, lending services, information services, facility maintenance, and administration. The foundation program shall not include major capital improvements, which, for purposes of this chapter, shall be defined as the purchase of real property, the construction or improvement of buildings, and the purchase of equipment and the payment of fees or other costs in connection with the same.

(c) “Fiscal officer” means, for a municipal library, the chief fiscal officer of the municipality; for a county library or a library district under the jurisdiction of the county board of supervisors, the chief fiscal officer of the county; and for an independent library district, the chief librarian of the district. In the case of a public library which provides foundation program service by contract to one or more jurisdictions in addition to the jurisdiction or jurisdictions with which it is affiliated, the chief fiscal officer of the jurisdiction with which it is primarily affiliated shall be deemed the fiscal officer for the public library for the purposes of this chapter.

(Amended by Stats. 1984, Ch. 895, Sec. 1.)






ARTICLE 3 - Funding

18020

For the fiscal year 1982–83, the cost of the foundation program is deemed to be twelve dollars ($12) per capita.

For the 1983–84 fiscal year and each fiscal year thereafter, the cost of the foundation program shall be increased by a percentage equal to the average statewide percentage increase in the total revenue limit for all unified school districts computed pursuant to Section 42238 from the prior fiscal year.

(Added by Stats. 1982, Ch. 1498, Sec. 1. Section operative July 1, 1983, pursuant to Section 18031.)



18021

The State Librarian shall determine and certify, on or before June 1, 1982, and June 1 of each fiscal year thereafter, the population served by each public library of the state based upon census data compiled by the United States Department of Commerce or estimates prepared by the California Department of Finance, whichever is more current. For such purposes, no person shall be deemed to be served by more than one public library.

(Added by Stats. 1982, Ch. 1498, Sec. 1. Section operative July 1, 1983, pursuant to Section 18031.)



18022

The total cost of the foundation program for each public library for the purposes of this chapter shall be the product of the per capita cost determined pursuant to Section 18020 multiplied by the population determined pursuant to Section 18021.

(Added by Stats. 1982, Ch. 1498, Sec. 1. Section operative July 1, 1983, pursuant to Section 18031.)



18023

On or before August 31, 1982, and October 31 of each fiscal year thereafter, the fiscal officer of each public library shall report to the State Librarian the total revenue appropriated for the foundation program of the public library for that fiscal year and shall specify the amount of local revenue included in such total appropriation. For the purposes of this chapter, homeowner and business inventory exemption reimbursements, timber yield tax funds, and federal revenue sharing funds shall be deemed to be local revenues.

(Amended by Stats. 1984, Ch. 831, Sec. 1. Effective August 31, 1984.)



18024

(a) A fund is hereby created in the State Treasury to be known as the Public Library Fund.

(b) The Controller shall transfer on January 1, 1984, from the General Fund to the Public Library Fund the amount necessary to meet the state’s obligations under this chapter for the remainder of the 1983–84 fiscal year.

(c) The Controller shall transfer on July 1, 1984, and on July 1 of each year thereafter, from the General Fund to the Public Library Fund the amount necessary to meet the state’s obligation under this chapter for that particular fiscal year.

(Amended by Stats. 1983, Ch. 323, Sec. 9. Effective July 1, 1983.)



18025

(a) For the 1982–83 fiscal year and each fiscal year thereafter, the State Librarian shall determine the amount to which each public library is entitled for support of the library during the fiscal year. The amount shall be equal to 10 percent of the cost of the foundation program as determined pursuant to Section 18022.

(b) If local revenues appropriated for a public library for the 1982–83 fiscal year and each fiscal year thereafter, including tax revenues made available under Chapter 282 of the Statutes of 1979, total less than 90 percent of the cost of the foundation program as determined pursuant to Section 18022, the state allocation for that fiscal year shall be reduced proportionately. A proportional reduction in the state allocation as described in this subdivision shall not be made, however, commencing with the 1997–98 fiscal year and each fiscal year thereafter, if the amount appropriated to the Public Library Fund for that fiscal year is equal to or greater than the amount necessary to fund each public library in the amount it received for the prior fiscal year, thus providing the state’s share of the cost of the foundation program to each library based only on its population served, as certified by the State Librarian. After the first fiscal year in which the proportional reduction is not made, no further reductions based on this subdivision shall be made in any future fiscal year. It is the intent of this subdivision to make this change without harm to any library currently receiving an unreduced share of the state’s cost of the foundation program.

(c) If local revenues appropriated for a public library for the 1982–83 fiscal year and each fiscal year thereafter, including tax revenues made available under the provisions of Chapter 282 of the Statutes of 1979, total more than 90 percent of the cost of the foundation program as determined pursuant to Section 18022, the state allocation for that fiscal year shall remain at 10 percent of the cost of the foundation program as determined pursuant to Section 18022.

(d) In order for a public library to receive state funds under this chapter in the 1983–84 fiscal year and any fiscal year thereafter, the total amount of local revenues appropriated for the public library for that fiscal year, including tax revenues made available under Chapter 282 of the Statutes of 1979 and other revenues deemed to be local revenues according to Section 18023, shall be equal to at least the total amount of local revenues, as defined, appropriated for the public library in the previous fiscal year. State funds provided under this chapter shall supplement, but not supplant, local revenues appropriated for the public library.

(e) (1) Notwithstanding subdivision (d), or any other provision of law, in the 1993–94 fiscal year, any city, county, district, or city and county, that reduces local revenues appropriated for the public library for the 1993–94 fiscal year shall continue to receive state funds appropriated under this chapter for the 1993–94 fiscal year only, provided that the amount of the reduction to the appropriation to that public library for the 1993–94 fiscal year is no more than 20 percent of the 1992–93 fiscal year appropriation made to that public library as certified by the fiscal officer of the public library and transmitted to the State Librarian pursuant to Section 18023.

(2) Commencing with the 1993–94 fiscal year, and each fiscal year thereafter, any city, county, district, or city and county may request from the State Librarian a waiver of the requirements of subdivision (d) or of paragraph (1) by demonstrating that the percentage of the reduction in local revenues appropriated for the public library is no greater than the percentage of the reduction of local revenues received by the city, county, district, or city and county operating the public library as a result of changes made to Chapter 6 (commencing with Section 95) of Part 0.5 of the Revenue and Taxation Code by statutes enacted during or after the 1991–92 Regular Session having the effect of shifting property tax revenues from cities, counties, special districts, and redevelopment agencies to school districts and community colleges. Requests for the waiver and the substantiating documentation shall be submitted to the State Librarian along with the annual report of appropriation required by Section 18023 or any other report of appropriations applying to public libraries required by any other provision of law.

(3) Commencing with the 1997-98 fiscal year, and each fiscal year thereafter, any city, county, district, or city and county may request from the State Librarian a waiver of the requirements of subdivision (d) by demonstrating that the percentage of reduction in local revenues appropriated for the public library is no greater than the percentage of reduction of local revenues received by the city, county, district, or city and county operating the public library as a result of the addition of Article XIII D, otherwise known as the Right to Vote on Taxes Act, to the California Constitution as approved by the voters at the November 5, 1996, general election. Requests for the waiver and the substantiating documentation shall be submitted to the State Librarian along with the annual report of appropriation required by Section 18023 or any other report of appropriations applying to public libraries required by any other provision of law.

(4) Commencing with the 2000–01 fiscal year, and each fiscal year thereafter, any city, county, district, or city and county may request from the State Librarian a waiver of the requirements of subdivision (d) or of paragraph (1) by demonstrating that the reduction in local revenues appropriated for the public library is no greater than the reduction in local revenues received by the city, county, district, or city and county operating the public library as a result of the automatic termination of a locally approved special tax or benefit assessment for that public library. Requests for the waiver and substantiating documentation shall be submitted to the State Librarian along with the annual report of appropriation required by Section 18023 or any other report of appropriations applying to public libraries required by any other provision of law.

(f) If the state allocations computed pursuant to this section exceed the total amount of funds appropriated for purposes of this section in any fiscal year, the State Librarian shall adjust on a pro rata basis public library allocations prescribed by this section so that the total amount in each fiscal year does not exceed this amount.

(Amended by Stats. 2000, Ch. 506, Sec. 5. Effective January 1, 2001.)



18026

Commencing with the 1984–85 fiscal year, the State Librarian shall certify to the Controller on or before November 15, 1984, and on or before each November 15 thereafter, the amounts determined in Section 18025. The Controller shall distribute to the fiscal officer of each public library 100 percent of the amount certified by the State Librarian on or before January 15 of the 1984–85 fiscal year, and on or before each January 15 thereafter.

(Amended by Stats. 1984, Ch. 831, Sec. 3. Effective August 31, 1984.)






ARTICLE 4 - Services

18030

Notwithstanding any other provision of law, books and other library materials acquired or maintained by a public library as a part of the foundation program supported in part by state funds under this chapter shall be made available upon request to other public libraries in the state without charge, subject to any restrictions which may apply to the use of the materials by residents of the area normally served by the library.

(Added by Stats. 1982, Ch. 1498, Sec. 1. Section operative July 1, 1983, pursuant to Section 18031.)



18030.5

(a) Every public library that receives state funds pursuant to this chapter and that provides public access to the Internet shall, by a majority vote of the governing board, adopt a policy regarding access by minors to the Internet by January 1, 2000.

(b) Every public library that is required to adopt a policy pursuant to subdivision (a) shall make the policy available to members of the public at every library branch.

(Added by Stats. 1998, Ch. 429, Sec. 2. Effective January 1, 1999.)



18031

The provisions of this chapter shall become operative July 1, 1983.

(Added by Stats. 1982, Ch. 1498, Sec. 1. Note: This section prescribes a delayed operative date (July 1, 1983) for Chapter 1.5, commencing with Section 18010.)



18032

(a) Every public library that receives state funds pursuant to this chapter and that provides public access to video recordings shall, by a majority vote of the governing board, adopt a policy regarding access by minors to video recordings by January 1, 2000.

(b) Every public library that is required to adopt a policy pursuant to subdivision (a) shall make that policy available to members of the public at every library branch.

(Amended by Stats. 2009, Ch. 88, Sec. 21. Effective January 1, 2010.)









CHAPTER 2 - School Libraries

ARTICLE 1 - Establishment and Maintenance

18100

The governing board of each school district shall provide school library services for the pupils and teachers of the district by establishing and maintaining school libraries or by contractual arrangements with another public agency.

(Amended by Stats. 1990, Ch. 1372, Sec. 153.)



18101

The State Board of Education shall adopt standards, rules and regulations for school library services.

(Amended by Stats. 1990, Ch. 1372, Sec. 154.)



18102

Libraries may be established and maintained under the control of the governing board of any school district.

(Amended by Stats. 1990, Ch. 1372, Sec. 155.)



18103

The libraries shall be open to the use of the teachers and the pupils of the school district during the schoolday. In addition, the libraries may be open at other hours, including evenings and Saturdays, as the governing board may determine. Libraries open to serve students during evening and Saturday hours shall be under the supervision of certificated personnel. Certificated personnel employed to perform full-time services in an elementary, junior high, or high school during the regular schoolday, may supervise, but shall not without their consent be required to supervise, a school library on evenings or Saturdays. If a person agrees to supervise the school library during Saturday or evening hours, he or she shall be compensated in the amounts determined by the governing board of the district as indicated on the salary schedule.

(Amended by Stats. 1990, Ch. 1372, Sec. 156.)



18104

(a) It is in the interest of the state to authorize the Livermore Valley Joint Unified School District to enter into a joint-use arrangement with another public entity for operation of a joint-use library facility located on land, in close proximity to a schoolsite, owned by the school district or by another public agency.

(b) Notwithstanding any other provision of law to the contrary, the Livermore Valley Joint Unified School District may enter into a contract with the county, the city, or other appropriate entity having responsibility for the provision of public library services, in which the district is located for the purpose of operating a joint-use library facility at a schoolsite owned by the district or at a site, within one mile of the schoolsite, owned by the school district, the county, the city, or other appropriate entity having responsibility for the provision of public library services in that area.

(c) The Livermore Valley Joint Unified School District may apply for the lease-purchase of a project that includes a library facility, funded entirely with local funds, which facility, if constructed, would be of sufficient size to accommodate the requirements of a joint-use library for which the district has entered into a contract, pursuant to subdivision (b).

(d) The contract specified in subdivision (b) shall contain at least all of the following:

(1) Agreement that the county, city, or other appropriate entity shall deposit with the school district an amount equal to the total cost of any space in the proposed library facility that is beyond the needs of the district, prior to the signing of the construction contract for the project. The deposit shall not be refundable, except to the extent that it may prove subsequently to be in excess of the actual total cost of the space that is beyond the needs of the district.

(2) Agreement between the district and the county, the city, or other appropriate entity regarding staffing, maintenance, materials acquisition, and other matters related to the administration and operating costs of the joint-use facility. The agreement shall provide that the school district shall not be responsible for any costs that are not related to the school use of the joint-use facility.

(3) Agreement between the district and the county, the city, or other appropriate entity regarding the procedure for amendment or termination of the contract, including the disposition of materials housed in the joint-use facility should termination of the contract occur.

(e) A joint-use facility constructed pursuant to this section shall comply with all requirements applicable to school facilities.

(Added by Stats. 1998, Ch. 1034, Sec. 1. Effective January 1, 1999.)






ARTICLE 2 - Books

18110

County boards of education may adopt lists of books and other library materials for districts not employing a superintendent of schools or a librarian for full time. The lists may be distributed to all school districts in a county for use in the selection of books and other library materials.

(Amended by Stats. 1990, Ch. 1372, Sec. 157.)



18111

The governing board of any school district may exclude from schools and school libraries all books, publications, or papers of a sectarian, partisan, or denominational character.

(Amended by Stats. 1990, Ch. 1372, Sec. 158.)






ARTICLE 3 - Management

18120

The governing board of a school district maintaining its own library or libraries may appoint a librarian or librarians to staff the libraries provided they qualify as librarians pursuant to Section 44868.

(Amended by Stats. 1990, Ch. 1372, Sec. 159.)



18121

The governing board of a school district is accountable for the proper care and preservation of the school libraries of the district, and may make all necessary rules and regulations not provided for by the State Board of Education, or the Superintendent of Public Instruction and not inconsistent therewith.

(Amended by Stats. 1990, Ch. 1372, Sec. 160.)



18122

The governing board of a school district shall, on or before August 31st, in each year, report to the State Department of Education on the condition of school libraries, for the year ending June 30th preceding. The report shall, in addition to other matters deemed expedient by the governing board or the librarians, contain the statistical and other information as is deemed desirable by the State Department of Education. For this purpose the State Department of Education may send to the several districts under its supervision, instructions or question blanks so as to obtain the material for a comparative study of library conditions in the state.

(Amended by Stats. 1990, Ch. 1372, Sec. 161.)






ARTICLE 4 - Affiliation With County and City Libraries

18130

Whenever the county in which a district is situated maintains a county library, the governing board of any school district or community college district may agree with the proper authorities of the county to contract for the provision of school library services by the county library. Either the governing board of the school district or community college district or the governing body of the county library may initiate proceedings for the provision of library services for the schools of the district. Such agreements shall be reviewed annually by contracting parties.

(Enacted by Stats. 1976, Ch. 1010.)



18131

Notwithstanding any other section of this article to the contrary, school districts may purchase textbooks, reference books, periodicals, and other publications approved by any board authorized to adopt these materials in addition to those furnished by the county library.

(Amended by Stats. 1990, Ch. 1372, Sec. 163.)



18132

All funds transferred to a county library pursuant to this article shall be used by the county library only for: (a) the acquisition of books and other materials as are adopted by the body authorized to adopt courses of study for the school districts which have entered into an agreement for the provision of school library services by the county library, and (b) the care and distribution of the books and other materials to schools which are eligible to receive school library services from the county library.

(Amended by Stats. 1990, Ch. 1372, Sec. 164.)



18133

The county librarian may (a) at his discretion dispose of books and other materials no longer fit for service, and (b) with the approval of the county board of education dispose of any books or other materials no longer needed by the course of study.

(Enacted by Stats. 1976, Ch. 1010.)



18134

In any city conducting a public library owned and managed by the city, the governing board of any school district may enter into an arrangement with the governing body of the public library of the city similar to the arrangement authorized by this article between the governing boards of any school district and the county library.

(Amended by Stats. 1990, Ch. 1372, Sec. 165.)



18135

Whenever an agreement is made that school library services will be provided by a city, or county library, the county, or city and county, or city superintendent of schools may draw a warrant for the whole amount stipulated in the agreement, payable to the proper authorities of the library, upon the filing with him of a copy of the resolution of the governing board of the district embodying the agreement made with the library. The copy shall be duly certified as correct by the clerk of the district or other proper officer.

(Enacted by Stats. 1976, Ch. 1010.)



18136

The governing board of any high school district lying wholly or partly within a county maintaining a county free library may enter into a contract or agreement with the board of supervisors of the county by which the high school district may secure the advantages of the county free library upon such terms and conditions as are fixed in the contract or agreement.

(Enacted by Stats. 1976, Ch. 1010.)



18137

Whenever the governing board of a school district enters into an agreement with a county or city library for school library services the district shall provide for the care and custody of and assume responsibility for the books and other property delivered to it subject to the rules and regulations of the county or city library and the terms of the agreement.

(Amended by Stats. 1990, Ch. 1372, Sec. 166.)



18138

With the consent of the county superintendent of schools the governing board of the school district may agree with the proper authorities of the county or city to terminate the affiliation of the district with the county or city library. Either the governing board of the school district or the governing body of the county library may initiate termination proceedings. The proceedings shall be terminated prior to the first day of February of the school year in which begun and may provide for either of the following:

(a) The complete withdrawal of affiliation effective on the first day of July next succeeding.

(b) A gradual withdrawal over a period of not to exceed three years beginning on the first day of July next succeeding the termination of proceedings.

The governing board of the school district shall enter into a written agreement with the proper authorities of the city or county providing for the terms of the gradual withdrawal, including the period to be covered, not to exceed three years, the amount of payment for each year, and the amount of service to be rendered.

Unless otherwise provided in the withdrawal agreement, the books purchased by a district during the period of the withdrawal become the property of the district.

All books purchased by a district shall be approved by the body authorized to adopt courses of study for the school districts of the county.

(Amended by Stats. 1990, Ch. 1372, Sec. 167.)



18139

With the consent of the county board of education, in those counties in which the county superintendent of schools performs library services for the school library of any district, the governing board of the school district may agree with the proper authorities of the county to terminate the affiliation of the district with the county superintendent of schools with respect to library services. The proceedings shall be terminated prior to the first day of February of the school year in which begun and may provide for either of the following:

(a) The complete withdrawal of affiliation effective on the first day of July next succeeding.

(b) A gradual withdrawal over a period of not to exceed five years beginning on the first day of July next succeeding the termination of proceedings.

The county board of education shall adopt rules and regulations governing a gradual withdrawal, including the period to be covered, not to exceed five years, the amount of payment for each year, and the amount of service to be rendered. The terms of the gradual withdrawal shall comply with the rules and regulations.

(Amended by Stats. 1990, Ch. 1372, Sec. 168.)






ARTICLE 5 - Use of Library Fund

18170

The governing board of any school district shall expend the library fund, together with the money that is added thereto by donation, in the purchase of school apparatus and books for a school library, including books for supplementary work.

(Amended by Stats. 1990, Ch. 1372, Sec. 169.)



18171

No warrant shall be drawn by the superintendent of schools upon the order of any governing board of any school district against the library fund of any district unless the order is accompanied by an itemized bill, showing the books and apparatus, and the price of each in payment of which the order is drawn, and unless the books and apparatus, except in the case of library books and apparatus purchased by a district employing a district superintendent of schools or a school librarian for full time, have been adopted by the county, city, or city and county board of education.

(Amended by Stats. 1990, Ch. 1372, Sec. 170.)



18172

All orders of the governing board of any school district for books or apparatus shall in every case be submitted to the superintendent of schools of the county, city, or city and county, respectively, for his or her approval, before the books or apparatus shall be purchased.

(Amended by Stats. 1990, Ch. 1372, Sec. 171.)






ARTICLE 8 - California Classroom Library Materials Act of 1999

18202

(a) A fund is hereby established in the State Treasury to be known as the Business Organizations and Opportunities for Kids Fund. Moneys donated by private entities for the purchase of classroom reading materials pursuant to this article shall be deposited into this fund. These donations shall be tax exempt and treated as a charitable contribution to the extent allowed under both federal and state law.

(b) All moneys in the Business Organizations and Opportunities for Kids Fund are available for expenditure only upon an appropriation in the annual Budget Act or other act. The fund shall be administered by the State Librarian in consultation with the Superintendent of Public Instruction. The allocation and expenditure of money in the fund shall be consistent with Section 18203.

(Added by Stats. 1999, Ch. 78, Sec. 19. Effective July 7, 1999.)



18203

(a) Funds appropriated for the purposes of this article shall be apportioned to eligible school districts in an equal amount per enrollment reported in the second principal apportionment of the prior fiscal year for kindergarten or any of grades 1 to 4, inclusive. Upon receiving an apportionment, a school district shall allocate these funds to each schoolsite that maintains a kindergarten or any of grades 1 to 4, inclusive. The schoolsite shall expend the funds for the purchase of grade-level appropriate reading materials in accordance with the districtwide kindergarten and grade 1 to grade 4, inclusive, classroom library plan required by Section 18201.

(b) For the purposes of this article, “grade-level appropriate reading materials” means nontextbook fiction and nonfiction books and periodicals.

(Added by Stats. 1999, Ch. 78, Sec. 19. Effective July 7, 1999.)









CHAPTER 3 - Unified School Districts and Union High School Districts Public Libraries

ARTICLE 1 - Definitions

18300

“Trustees,” or “library trustees” as used in this chapter mean the regularly elected union high school trustees who reside within the library district.

(Enacted by Stats. 1976, Ch. 1010.)



18301

“Library,” “library district,” or “library districts” as used in this chapter mean “union high school library district.”

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Unified School Districts

18310

For the purposes of this chapter a unified school district has all of the powers and duties of a union high school district. A library district may be formed upon the application of 50 or more taxpayers and residents of any unified district, and after an election, in the manner prescribed by this chapter for the formation of a library district upon the application of taxpayers and residents of a union high school district. If the requisite number of votes cast at the election are in favor of a unified school district library district the board of supervisors shall by resolution establish the library district and place the district in the control of the governing board of the unified school district.

(Enacted by Stats. 1976, Ch. 1010.)



18311

As used in this chapter the words “union high school district” mean union high school district or unified school district and the words “union high school” mean union high school or unified school district. Whenever the provisions of this chapter are being exercised by, or are being made applicable in, a unified school district, the words “union high school district” and “union high school” shall be deemed to mean unified school district.

(Enacted by Stats. 1976, Ch. 1010.)



18312

If there are formed substantially within the territory of a union high school library district two or more unified school districts, the library district shall become a unified school district library district which shall be governed by the governing board of the unified school district whose territory includes the largest portion of the territory of the library district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Establishment

18320

Any union high school district may establish, equip, and maintain a public library for the dissemination of knowledge of the arts, sciences, and general literature, in accordance with this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



18321

The title to all property acquired for the purposes of the library, when not inconsistent with the terms of its acquisition, or not otherwise designated, vests in the district in which the library is, or is to be, situated.

(Enacted by Stats. 1976, Ch. 1010.)



18322

Every union high school library established under this chapter shall be forever free to the inhabitants and nonresident taxpayers of the library district, subject always to such rules, regulations, and bylaws as may be made by the board of library trustees. For violations of any rule, regulation, or bylaw a person may be fined or excluded from the privileges of the library.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Formation of District

18330

Upon the application by petition of 50 or more taxpayers and residents of any union high school district to the board of supervisors in the county in which the union high school district is located, for the formation of a library district, and setting forth the boundaries of the proposed district, the board of supervisors shall, within 10 days after receiving the petition, by resolution, order that an election be held in the proposed district for the determination of the question and shall conduct the election.

(Amended by Stats. 1987, Ch. 1452, Sec. 89.)



18333

The election shall be conducted in accordance with the general election laws of this state, where applicable, without reference to form of ballot or manner of voting, except that the ballots shall contain the words, “For Union High School Library District.” The voter shall write or print after the words on his ballot the word “Yes” or the word “No.”

(Enacted by Stats. 1976, Ch. 1010.)



18335

The election officers shall report the result of the election to the board of supervisors within five days subsequent to the holding thereof.

(Enacted by Stats. 1976, Ch. 1010.)



18336

If two-thirds of the votes cast at the election are in favor of a union high school library district, the board of supervisors shall, by resolution, establish the library district, and place the district in the control of the governing board of the union high school district.

(Enacted by Stats. 1976, Ch. 1010.)



18337

If more than one-third of the votes cast in the election is against a library district, the board of supervisors shall, by order, so declare and no other proceedings shall be taken in relation thereto until the expiration of one year from the date of presentation of the petition.

(Enacted by Stats. 1976, Ch. 1010.)



18338

The fact of the presentation of the petition and the order establishing the library district shall be entered on the minutes of the board of supervisors, and shall be conclusive evidence of the due presentation of a proper petition, and that each of the petitioners was, at the time of signature and presentation of the petition a taxpayer and resident of the proposed district, and of the fact and regularity of all prior proceedings of every kind and nature provided for by this article, and of the existence and validity of the district.

(Enacted by Stats. 1976, Ch. 1010.)



18339

Every library district shall be designated by the name and style of “____ Library District (using the name of the district) of ____ County (using the name of the county in which the district is situated).” The governing board of library trustees may select a name which sufficiently distinguishes the library district from an existing school district. A number shall not be used as a part of the designation of any library district.

(Amended by Stats. 2005, Ch. 27, Sec. 1. Effective June 30, 2005.)



18340

In the name of the library district, the governing board may sue and be sued, and may hold and convey property for the use and benefit of the district.

(Enacted by Stats. 1976, Ch. 1010.)



18341

The trustees in whose control the library district has been placed shall severally hold office during the term for which they have been elected as trustees of the union high school district.

(Enacted by Stats. 1976, Ch. 1010.)



18342

(a) The Board of Trustees of the Santa Paula Union High School District in Ventura County may, by resolution, provide that the Santa Paula Union High School Public Library District shall be governed by a separate board of trustees. Upon adoption, the resolution shall be filed with the County Clerk of the County of Ventura. The effective date of the resolution shall not be earlier than January 1, 1996.

(b) Upon the effective date of the resolution adopted pursuant to subdivision (a), the name of the Santa Paula Union High School Public Library District shall be the Blanchard/Santa Paula Library District.

(c) The governing board shall consist of five members, each of whom shall be a registered voter residing within the library district.

(d) Except for the initial board, members appointed pursuant to paragraph (1) of subdivision (f), and members described in subdivision (h), of the governing board shall hold office for a fixed term of four years, beginning on the last Friday in November next succeeding their appointment or election.

(e) Within 60 days after filing with the County Clerk of the County of Ventura of the resolution adopted pursuant to subdivision (a), the Board of Supervisors of the County of Ventura shall appoint the initial governing board of the library district. The appointments shall be made from the membership of the Library Commission of the Santa Paula Union High School Public Library District.

(f) The first board of trustee shall, at their first meeting, so classify themselves by lot that their terms shall expire:

(1) Two on the last Friday in November of the first even-numbered calendar year succeeding his or her appointment.

(2) Three on the last Friday of November of the second succeeding even-numbered calendar year.

(g) The district shall continue to receive revenues, including apportioned property taxes and authorized special taxes as if it were still the Santa Paula Union High School Public Library District. There shall be no change in district powers or responsibilities.

(h) Notwithstanding any other provision of law, those persons elected to the board of trustees in 1997 shall hold office for a fixed five-year term.

(Amended by Stats. 1998, Ch. 829, Sec. 21. Effective January 1, 1999.)



18343

(a) The governing board of the Banning Unified School District may, by resolution, provide that the Banning Unified School District Library District shall be governed by a separate governing board. Upon adoption, the resolution shall be filed with the County Clerk of the County of Riverside.

(b) Upon the effective date of the resolution adopted pursuant to subdivision (a), the name of the Banning Unified School District Library District shall be the Banning Library District.

(c) The governing board shall consist of five members, each of whom shall be a registered voter residing within the library district.

(d) Except for the initial board, members appointed pursuant to paragraph (1) of subdivision (f), and members described in subdivision (h), of the governing board shall hold office for a fixed term of four years, beginning on the last Friday in November next succeeding their appointment or election.

(e) Within 60 days after filing with the County Clerk of the County of Riverside of the resolution adopted pursuant to subdivision (a), the Board of Supervisors of the County of Riverside shall appoint the initial governing board of the library district. The appointments shall be made from the membership of the Library Commission of the Banning Unified School District Library District.

(f) The first board of trustees shall, at their first meeting, so classify themselves by lot that their terms shall expire:

(1) Two on the last Friday in November of the first even-numbered calendar year succeeding his or her appointment.

(2) Three on the last Friday of November of the second succeeding even-numbered calendar year.

(g) The library district shall continue to receive revenues, including apportioned property taxes and authorized special taxes as if it were still the Banning Unified School District Library District. There shall be no change in district powers or responsibilities.

(h) Notwithstanding any other provision of law, those persons elected to the governing board in 2007 shall hold office for a fixed five-year term.

(Added by Stats. 2005, Ch. 20, Sec. 1. Effective January 1, 2006.)






ARTICLE 5 - Dissolution of Districts

18370

The district may at any time be dissolved if two-thirds of the votes cast at an election called by the library trustees upon the question of dissolution are in favor of the dissolution.

(Enacted by Stats. 1976, Ch. 1010.)



18371

The election shall be called and conducted in the same manner as other elections of the district.

(Enacted by Stats. 1976, Ch. 1010.)



18372

Upon dissolution, the property of the district shall vest in any union high school district in which the library is situated.

(Enacted by Stats. 1976, Ch. 1010.)



18373

If at the time of the election to dissolve the district, there is any outstanding bonded indebtedness of the district, the vote to dissolve the district shall dissolve it for all purposes excepting only the levy and collection of taxes for the payment of the indebtedness. From the time the district is dissolved until the bonded indebtedness, with the interest thereon, is fully paid, satisfied, and discharged, the board of supervisors is ex officio the library board of the district. The board shall levy such taxes and perform such other acts as are necessary in order to raise money for the payment of the indebtedness and the interest thereon.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Meetings of Boards of Trustees

18380

A board of library trustees shall meet at least quarterly, at the time and place that it may fix by resolution.

(Amended by Stats. 1995, Ch. 579, Sec. 4. Effective October 4, 1995. Operative January 1, 1996.)



18381

Special meetings may be called at any time by two trustees, by written notices served upon each member at least 12 hours before the time specified for the meeting.

(Enacted by Stats. 1976, Ch. 1010.)



18382

Three members constitute a quorum for the transaction of business.

(Enacted by Stats. 1976, Ch. 1010.)



18383

The board shall hold an annual organizational meeting. In a year in which a regular election for board members is conducted, the meeting shall be held on a day within a 15-day period that commences with the date upon which a board member elected at that election takes office. Organizational meetings in years in which no such regular election for board members is conducted shall be held during the same 15-day period on the calendar. At each of such meetings, the board shall elect one of its number president, and another one of its number secretary. They shall serve as such for one year or until their successors are elected and qualified.

(Amended by Stats. 1977, Ch. 36.)



18384

The board shall cause a proper record of its proceedings to be kept.

(Enacted by Stats. 1976, Ch. 1010.)



18385

At the first meeting of the board of trustees of any library district formed under this chapter it shall immediately cause to be made out and filed with the State Librarian a certificate showing that the library has been established, with the date thereof, the names of the trustees, and the officers of the board chosen for the current fiscal year.

(Amended by Stats. 1987, Ch. 1452, Sec. 93.)






ARTICLE 7 - Powers of Boards of Trustees

18400

The board of library trustees shall make and enforce all rules, regulations, and bylaws necessary for the administration, government, and protection of the library under its management, and all property belonging to the library.

(Enacted by Stats. 1976, Ch. 1010.)



18401

The board of library trustees shall administer any trust declared or created for the library and receive by gift, devise, or bequest, and hold in trust or otherwise, property situated in this state or elsewhere, and where not otherwise provided, dispose of the property for the benefit of the library.

(Enacted by Stats. 1976, Ch. 1010.)



18402

The board of library trustees shall prescribe the duties and powers of the librarian, secretary, and other officers and employees of the library, determine the number of and appoint all officers and employees, and fix their compensation. The officers and employees shall hold their offices and positions at the pleasure of the boards.

(Enacted by Stats. 1976, Ch. 1010.)



18403

The board of library trustees shall purchase necessary books, journals, publications, and other personal property.

(Enacted by Stats. 1976, Ch. 1010.)



18404

The board of library trustees shall purchase such real property, and erect or rent and equip such buildings or rooms, as in its judgment are necessary to properly carry out the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



18405

The board of library trustees may request the appropriate state officials to furnish the library with copies of any and all reports, laws, and other publications of the state not otherwise disposed of by law.

(Enacted by Stats. 1976, Ch. 1010.)



18406

The board of library trustees shall borrow books from, lend books to, and exchange books with other libraries, and shall allow nonresidents to borrow books upon such conditions as it may prescribe.

(Enacted by Stats. 1976, Ch. 1010.)



18407

The board of library trustees shall do and perform any and all other acts and things necessary or proper to carry out the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



18408

The board of library trustees shall file through the librarian on or before the last day in August of each year, a report with the State Librarian at Sacramento, giving the condition of its library and the number of volumes contained therein on the 30th day of June preceding. The report shall, in addition to other matters deemed expedient by the board of trustees or the district librarian, contain such statistical and other information as is deemed desirable by the State Librarian. For this purpose the State Librarian may send to the several district librarians instructions or question blanks so as to obtain the material for a comparative study of library conditions in the state.

(Enacted by Stats. 1976, Ch. 1010.)



18409

The board of library trustees shall designate the hours during which the library will be open for the use of the public.

(Enacted by Stats. 1976, Ch. 1010.)



18410

All public libraries established under this chapter shall be open for the use of the public at all reasonable times.

(Enacted by Stats. 1976, Ch. 1010.)



18411

Boards of library trustees and the boards of trustees of neighboring library districts, or the legislative bodies of neighboring municipalities, or boards of supervisors of the counties in which public libraries are situated, may contract to lend the books of the libraries to residents of the counties, neighboring municipalities, or library districts, upon a reasonable compensation to be paid by the counties, neighboring municipalities, or library districts.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 8 - Library Commission

18440

A board of library trustees may appoint, by resolution or other order entered in the minutes of the board of library trustees, a library commission consisting of five members to manage and operate the library or libraries of the district. Before any board of library trustees appoints a library commission as provided herein, the board of library trustees shall hold at least one public hearing on the matter of the creation of a library commission; notice of such hearing shall be given by publication pursuant to Section 6066 of the Government Code, in a newspaper designated by the board of library trustees and circulated throughout the district, and by posting of the notice in three public places in the district at least 15 days prior to the date of the public hearing.

(Enacted by Stats. 1976, Ch. 1010.)



18441

The members of the library commission shall hold office for three years from the first day of July next succeeding their appointment and until their successors are appointed and qualified, and shall serve without compensation.

(Enacted by Stats. 1976, Ch. 1010.)



18442

The members of the first commission appointed shall be so classified by the board of library trustees at the time of their appointment that the term of office of one of the members shall expire on the first day of July one year after the first day of July next succeeding his appointment, two at the end of one additional year thereafter, and two at the end of two additional years thereafter.

(Enacted by Stats. 1976, Ch. 1010.)



18443

Vacancies shall be filled by the board of library trustees by appointment for the unexpired term.

(Enacted by Stats. 1976, Ch. 1010.)



18444

Within 30 days after the members of the commission are first appointed, and whenever vacancies in an office occur and are filled, the commission shall meet and organize as a commission, electing a president and a secretary from their number, after which they may transact business. The commission shall meet at a time and place that the commission determines by resolution. Regular and special meetings shall be called and conducted as prescribed in Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2007, Ch. 730, Sec. 11. Effective January 1, 2008.)



18445

A majority of the commission shall constitute a quorum for the transaction of business.

(Enacted by Stats. 1976, Ch. 1010.)



18446

The commission shall act only by resolution or motion. A majority vote of the members of the commission is required on each action taken, and the vote thereon shall be recorded.

(Enacted by Stats. 1976, Ch. 1010.)



18447

The commission shall cause a proper record of its proceedings to be kept and maintained.

(Enacted by Stats. 1976, Ch. 1010.)



18448

Members of the commission may be allowed actual necessary traveling and incidental expenses incurred in the performance of official business of the district as approved by the commission.

(Enacted by Stats. 1976, Ch. 1010.)



18449

The commission shall do and perform any and all powers and duties authorized or required of the board of library trustees in Article 7 (commencing with Section 18400) of this chapter with the exception of Section 18411, provided that the consent of the board of library trustees shall be necessary before the commission may dispose of property pursuant to Section 18401 and before the purchase, erection, rental, and equipment of buildings or rooms pursuant to Section 18404.

(Enacted by Stats. 1976, Ch. 1010.)



18450

Upon the receipt by the county auditor of an order of the library commission of the district, he shall issue his warrant upon the county treasurer for the amount stated in the order if sufficient funds be on deposit in the account of the district with the county treasurer.

(Enacted by Stats. 1976, Ch. 1010.)



18451

Annually, and on or before the first day of June of each and every year, the commission shall submit or cause to be submitted to the board of library trustees its proposed budget for the operating and maintaining of the library or libraries of the district for the ensuing fiscal year. The proposed budget shall include an estimate of the cost of any or all of the following:

(a) Leasing of temporary quarters;

(b) Purchasing of suitable real property;

(c) Procuring plans and specifications, and erecting a suitable building or buildings;

(d) Furnishing and equipping the library building, and fencing and ornamenting the grounds for the accommodation of the public library.

(Enacted by Stats. 1976, Ch. 1010.)



18452

The board of library trustees may dissolve the library commission created under the provisions of this article effective as of the 30th day of June next succeeding. Before taking action to dissolve a library commission, the board of library trustees shall hold at least one public hearing on the matter; notice of such hearing shall be given by publication pursuant to Section 6066 of the Government Code, in a newspaper designated by the board of library trustees and circulated throughout the district, and by posting of the notice in three public places in the district at least 15 days prior to the date of the public hearing.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 9 - Estimates of Funds Needed

18480

In any library district formed under this chapter which maintains a public library, or which has petitioned for and has been granted permission to establish, and intends to maintain, a public library in accordance with this chapter, the board of library trustees shall furnish to the board of supervisors of the county in which the library district is situated, each and every year, on or before the first day of September, an estimate of the cost of any or all of the following:

(a) Leasing temporary quarters.

(b) Purchasing a suitable lot.

(c) Procuring plans and specifications and erecting a suitable building.

(d) Furnishing and equipping the building, and fencing and ornamenting the grounds for the accommodation of the public library.

(e) Conducting and maintaining the library for the ensuing fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 10 - Tax Levy

18493

The revenue derived from the tax, together with all money acquired by gift, devise, bequest, or otherwise for the purposes of the library, shall be paid into the county treasury to the credit of the library fund of the district in which the tax was collected, subject only to the order of the library trustees of the district.

(Enacted by Stats. 1976, Ch. 1010.)



18494

If the payment into the treasury is inconsistent with the terms or conditions of any gift, devise, or bequest, the board of library trustees shall provide for the safety and preservation of the fund, and the application thereof to the use of the library, in accordance with the terms and conditions of the gift, devise, or bequest.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 11 - Claims

18500

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 12 - Election for Issuance of Bonds

18510

The board of trustees of any union high school library district may, when in its judgment it is deemed advisable, and shall upon a petition of 50 or more taxpayers and residents of the library district, call an election and submit to the electors of the district the proposition of whether the bonds of the district shall be issued and sold for the purpose of raising money for any or all of the following purposes:

(a) The purchase of suitable lots.

(b) Procuring plans and specifications and erecting a suitable building.

(c) Furnishing and equipping the building and fencing and ornamenting the grounds, for the accommodation of the union high school library.

(d) Any or all of the purposes of this chapter.

(e) Liquidating any indebtedness incurred for the purposes.

(f) Refunding any outstanding valid indebtedness evidenced by bonds or warrants of the district.

(Enacted by Stats. 1976, Ch. 1010.)



18511

In determining the amount of bonds to be issued and sold, the board of trustees may include:

(a) Legal or other fees incidental to or connected with the authorization, issuance and sale of the bonds.

(b) The costs of printing the bonds and other costs and expenses incidental to or connected with the authorization, issuance and sale of the bonds.

If such a determination is made, the proceeds of the sale of the bonds may be used to pay such costs and fees.

(Enacted by Stats. 1976, Ch. 1010.)



18513

Voting shall be by ballot, without reference to the general election law in regard to form of ballot or manner of voting, except that the words to appear on the ballot shall be “Bonds—Yes” and “Bonds—No.” Persons voting at the bond election shall put a cross (+) upon their ballot with pencil or ink, after the words “Bonds—Yes” or “Bonds—No,” as the case may be, to indicate whether they have voted for or against the issuance of the bonds. The ballot shall be handed by the elector voting to the inspector, who shall then, in his presence, deposit it in the ballot box, and the judges shall enter the elector’s name on the poll list.

(Enacted by Stats. 1976, Ch. 1010.)



18515

If it appears that two-thirds of the votes cast at the election are in favor of issuing the bonds, the board shall cause an entry of the fact to be made upon its minutes and shall certify to the board of supervisors of the county all the proceedings had in the premises.

(Enacted by Stats. 1976, Ch. 1010.)



18518

No error, irregularity, or omission which does not affect the substantial rights of the taxpayers within the district or the electors voting at any election at which bonds of any district are authorized to be issued shall invalidate the election or any bonds authorized by such election.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 13 - Issuance and Sale of Bonds

18530

After the provisions of Sections 18510 to 18515, inclusive, have been complied with, the board of supervisors shall issue the bonds of the district, to the number and amount provided in the proceedings, payable out of the building fund of the district, naming it, and the money shall be raised by taxation upon the taxable property in the district, for the redemption of the bonds and the payment of the interest thereon.

(Enacted by Stats. 1976, Ch. 1010.)



18531

The total amount of bonds issued, shall not exceed 5 percent of the taxable property of the district, as shown by the last equalized assessment book of the county.

(Enacted by Stats. 1976, Ch. 1010.)



18532

The bonds shall not bear a rate of interest greater than 8 percent, payable annually or semiannually.

(Enacted by Stats. 1976, Ch. 1010.)



18533

The board of supervisors by an order entered upon its minutes shall prescribe the form of the bonds and of the interest coupons attached thereto.

(Enacted by Stats. 1976, Ch. 1010.)



18534

The board of supervisors by an order entered upon its minutes shall fix the time when the whole or any part of the principal of the bonds will be payable, which shall not be more than 40 years from the date thereof.

(Enacted by Stats. 1976, Ch. 1010.)



18534.3

The board of supervisors may divide the principal amount of any issue into two or more series and fix different dates for the bonds of each series. The bonds of one series may be made payable at different times from those of any other series.

(Added by Stats. 1977, Ch. 36.)



18534.5

The board of supervisors may provide for redemption of bonds before maturity at prices determined by it. A bond shall not be subject to call or redemption prior to maturity unless it contains a recital to that effect.

(Added by Stats. 1977, Ch. 36.)



18535

The bonds shall be sold in the manner prescribed by the board of supervisors, but for not less than 95 percent of par.

(Amended by Stats. 1977, Ch. 36.)



18536

The proceeds of the sale of the bonds shall be deposited in the county treasury to the credit of the building fund of the library district, and shall be drawn out for the purposes for which the bonds were issued as other library money is drawn out.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 14 - Cancellation of Bonds

18550

Whenever any bonds issued under the provisions of this chapter remain unsold for the period of six months after having been offered for sale in the manner prescribed by the board of supervisors, the board of trustees of the library district for or on account of which the bonds were issued, or of any library district composed wholly or partly of territory which, at the time of holding the election authorizing the issuance of the bonds, was embraced within the district for or on account of which the bonds were issued, may petition the board of supervisors to cause the unsold bonds to be withdrawn from market and canceled.

(Enacted by Stats. 1976, Ch. 1010.)



18551

Upon receiving the petition, signed by a majority of the members of the board of trustees, the supervisors shall fix a time for hearing the petition, which shall not be more than 30 days thereafter, and shall cause a notice, stating the time and place of hearing, and the object of the petition in general terms, to be published for 10 days prior to the day of hearing in a newspaper published in the library district, if there is one, and if there is no newspaper published in the library district, then in a newspaper published at the county seat of the county in which the library district or part thereof is situated.

(Enacted by Stats. 1976, Ch. 1010.)



18552

At the time and place designated in the notice for hearing the petition, or at any subsequent time to which the hearing may be postponed, the supervisors shall hear any reasons that may be submitted for or against the granting of the petition, and if they deem it for the best interests of the library district named in the petition that the unsold bonds be canceled, they shall make and enter an order in the minutes of their proceedings that the unsold bonds be canceled.

(Enacted by Stats. 1976, Ch. 1010.)



18553

Thereupon the bonds and the vote by which they were authorized to be issued, shall cease to be of any validity whatever.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 14.5 - Sale of Unsold Bonds

18555

When the board of trustees of the library district determines that the purpose and object of the bonds has been accomplished, it may request the board of supervisors to cause any unsold bonds to be issued and sold and the proceeds thereof used for any or all of the purposes set forth in Section 18510.

(Added by Stats. 1977, Ch. 36.)



18556

Upon receiving the request, signed by a majority of the members of the board of trustees, the supervisors shall fix a time for hearing the request, which shall not be more than 30 days thereafter, and shall cause a notice, stating the time and place of hearing, and the object of the request in general terms, to be published for 10 days prior to the day of hearing in a newspaper published in the library district, if there is one, and if there is no newspaper published in the library district, then in a newspaper published at the county seat of the county in which the library district or part thereof is situated.

(Added by Stats. 1977, Ch. 36.)



18557

At the time and place designated in the notice for hearing the request, or at any subsequent time to which the hearing may be postponed, the supervisors shall hear any reasons that may be submitted for or against the granting of the request. If, before the conclusion of the hearing, a petition signed by registered voters within the district equal to not less than 10 percent of the vote cast within the boundaries of the district for all candidates for governor at the last gubernatorial election requesting an election is not filed, the board of supervisors may, if they determine it to be for the best interests of the library district, grant the request. In such event, they shall make and enter an order in the minutes of their proceedings that the unsold bonds shall be sold and the proceeds used for the purposes specified in the request.

(Added by Stats. 1977, Ch. 36.)



18558

In the event a petition, as set forth in Section 18557, is filed, the board of supervisors shall not grant the request without first submitting the question to the voters in the same manner and with the same effect as provided for a referendum by the electors of a district pursuant to Section 9340 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 24. Effective January 1, 1995.)






ARTICLE 15 - Tax for Interest and Redemption of Bonds

18560

The board of supervisors, at the time of making a levy of taxes for county purposes, shall levy a tax for that year upon the taxable property in the district, at the equalized assessed value thereof for that year, for the interest and redemption of the bonds.

(Enacted by Stats. 1976, Ch. 1010.)



18561

The tax shall not be less than sufficient to pay the interest of the bonds for that year, and such portion of the principal as is to become due during the year. In any event the tax shall be high enough to raise, annually, for the first half of the term the bonds have to run, a sufficient sum to pay the interest thereon, and, during the balance of the term, high enough to pay the annual interest, and to pay annually, a proportion of the principal of the bonds equal to a sum produced by taking the whole amount of the bonds outstanding and dividing it by the number of years the bonds then have to run.

(Enacted by Stats. 1976, Ch. 1010.)



18562

All money levied, when collected, shall be paid into the county treasury to the credit of the library district, and be used for the payment of principal and interest on the bonds, and for no other purpose.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 16 - Payment of Interest and Bonds

18570

The principal and interest on the bonds shall be paid by the county treasurer, upon the warrant of the county auditor, out of the fund provided therefor.

(Enacted by Stats. 1976, Ch. 1010.)



18571

The county auditor shall cancel and file with the county treasurer the bonds and coupons as rapidly as they are paid.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 4 - California Library Services Act

ARTICLE 1 - General Provisions

18700

This chapter shall be known as the California Library Services Act.

(Repealed and added by Stats. 1977, Ch. 1255.)



18701

The Legislature finds and declares that it is in the interest of the people of the state to insure that all people have free and convenient access to all library resources and services that might enrich their lives, regardless of where they live or of the tax base of their local government.

This finding is based on the recognition that:

(a) The public library is a primary source of information, recreation, and education to persons of all ages, any location, or any economic circumstance.

(b) The expansion of knowledge and the increasing complexity of our society create needs for materials and information that go beyond the ability of any one library to provide.

(c) The public libraries of California are supported primarily by local taxes. The ability of local governments to provide adequate service is dependent on the taxable wealth of each local jurisdiction and varies widely throughout the state.

(d) Public libraries are unable to bear the greater costs of meeting the exceptional needs of many residents, including people with disabilities, non-English-speaking and limited-English-speaking persons, those who are confined to home or in an institution, and those who are economically disadvantaged.

(e) The effective sharing of resources and services among the libraries of California requires an ongoing commitment by the state to compensate libraries for services beyond their clientele.

(f) The sharing of services and resources is most efficient when a common database is available to provide information on where materials can be found.

(Amended by Stats. 2007, Ch. 569, Sec. 16. Effective January 1, 2008.)



18702

It is the intent of the Legislature to provide all residents with the opportunity to obtain from their public libraries needed materials and informational services by facilitating access to the resources of all libraries in this state.

This policy shall be accomplished by assisting public libraries to improve service to the underserved of all ages, and by enabling public libraries to provide their users with the services and resources of all libraries in this state.

(Repealed and added by Stats. 1977, Ch. 1255.)



18703

In adopting this chapter, the Legislature declares that its policy shall be:

(a) To reaffirm the principle of local control of the government and administration of public libraries, and to affirm that the provisions of this chapter apply only to libraries authorized by their jurisdictions to apply to participate in the programs authorized by this act.

(b) To require no library, as a condition for receiving funds or services under this chapter, to acquire or exclude any specific book, periodical, film, recording, picture, or other material, or any specific equipment, or to acquire or exclude any classification of books or other material by author, subject matter, or type.

(c) To encourage adequate financing of libraries from local sources, with state aid to be furnished to supplement, not supplant, local funds.

(d) To encourage service to the underserved of all ages.

(e) To encourage and enable the sharing of resources between libraries.

(f) To reimburse equitably any participating library for services it provides beyond its jurisdiction if a public library, or, if not a public library, beyond its normal clientele.

(g) To ensure public participation in carrying out the intent of this act.

(Added by Stats. 1977, Ch. 1255.)






ARTICLE 2 - Definitions

18710

As used in this chapter, unless the context otherwise indicates or unless specific exception is made:

(a) “Academic library” means a library established and maintained by a college or university to meet the needs of its students and faculty, and others by agreement.

(b) “Act” means the California Library Services Act.

(c) “Cooperative library system” means a public library system that consists of two or more jurisdictions entering into a written agreement to implement a regional program in accordance with this chapter, and which, as of the effective date of this chapter, was designated a library system under the Public Library Services Act of 1963 or was a successor to such a library system.

(d) “Direct loan” means the lending of a book or other item directly to a borrower.

(e) “Equal access” means the right of the residents of jurisdictions that are members of a cooperative library system to use on an equal basis with one another the services and loan privileges of any and all other members of the same system.

(f) “Independent public library” means a public library not a member of a system.

(g) “Interlibrary loan” means the lending of a book or other item from one library to another as the result of a user request for the item.

(h) “Interlibrary reference” means the providing of information by one library or reference center to another library or reference center as the result of a user request for the information.

(i) “Jurisdiction” means a county, city and county, city, or any district that is authorized by law to provide public library services and that operates a public library.

(j) “Libraries for institutionalized persons” means libraries maintained by institutions for the purpose of serving their resident populations.

(k) “Net imbalance” means the disproportionate cost incurred under universal borrowing or equal access when a library directly lends a greater number of items to users from outside its jurisdiction than its residents directly borrow from libraries of other jurisdictions.

(l) “Public library” means a library, or two or more libraries, that is operated by a single public jurisdiction and that serves its residents free of charge.

(m) “School library” means an organized collection of printed and audiovisual materials that satisfies all of the following criteria:

(1) Is administered as a unit.

(2) Is located in a designated place.

(3) Makes printed, audiovisual, and other materials as well as necessary equipment and services of a staff accessible to elementary and secondary school pupils and teachers.

(n) “Special library” means one maintained by an association, government service, research institution, learned society, professional association, museum, business firm, industrial enterprise, chamber of commerce, or other organized group, the greater part of their collections being in a specific field or subject, e.g., natural sciences, economics, engineering, law, and history.

(o) “Special Services Programs” means a project establishing or improving service to the underserved of all ages.

(p) “State board” means the California Library Services Board.

(q) “System” means a cooperative library system.

(r) “Underserved” means any population segment with exceptional service needs not adequately met by traditional library service patterns; including, but not limited to, those persons who are geographically isolated, economically disadvantaged, functionally illiterate, of non-English-speaking or limited-English-speaking ability, shut-in, or institutionalized, or who are persons with disabilities.

(s) “Universal borrowing” means the extension by a public library of its direct loan privileges to the eligible borrowers of all other public libraries.

(Amended by Stats. 2007, Ch. 569, Sec. 17. Effective January 1, 2008.)






ARTICLE 3 - Administration

18720

(a) There is hereby established in the state government the California Library Services Board, to consist of 13 members. The Governor shall appoint nine members of the board. Three of the Governor’s appointments shall be representative of laypersons, one of whom shall represent people with disabilities, one of whom shall represent limited- and non-English-speaking persons, and one of whom shall represent economically disadvantaged persons.

(b) The Governor shall also appoint six members of the board, each of whom shall represent one of the following categories: school libraries, libraries for institutionalized persons, public library trustees or commissioners, public libraries, special libraries, and academic libraries.

(c) The Legislature shall appoint the remaining four public members from persons who are not representative of categories mentioned in this section. Two shall be appointed by the Senate Committee on Rules and two shall be appointed by the Speaker of the Assembly.

(d) The terms of office of members of the board shall be for four years and shall begin on January 1 of the year in which the respective terms are to start.

(e) On January 1, 2013, the members of the board shall be those persons serving on the former Library of California Board, appointed pursuant to former Section 18820, as it existed on December 31, 2012, who shall serve for the duration of their terms.

(Amended by Stats. 2013, Ch. 76, Sec. 30. Effective January 1, 2014.)



18722

The concurrence of seven members of the state board shall be necessary to the validity of any of its acts.

(Added by Stats. 1977, Ch. 1255.)



18723

Members of the state board shall serve without pay. They shall receive their actual and necessary traveling expenses while on official business.

(Added by Stats. 1977, Ch. 1255.)



18724

The duties of the state board shall be to adopt rules, regulations, and general policies for the implementation of this chapter. In addition, the state board, consistent with the terms and provisions of this chapter, shall have the following powers and duties:

(a) To direct the State Librarian in the administration of this chapter.

(b) To review for its approval all annual proposals submitted under this chapter.

(c) To annually submit budget proposals as part of the annual budget of the Department of Education.

(d) To expend the funds appropriated for the purpose of implementing the provisions of this chapter.

(e) To require participating libraries and systems to prepare and submit any reports and information which are necessary to carry out the provisions of this chapter, and to prescribe the form and manner for providing such reports and information.

(f) To develop formulas for the equitable allocation of reimbursements under Sections 18731, 18743, 18744, and 18765. Such formulas shall be submitted to the Department of Finance for approval.

(g) To require that any public library participating in programs authorized by this chapter provide access to its bibliographic records and materials location information consistent with the legislative policy of encouraging the sharing of resources between libraries.

(Amended by Stats. 1979, Ch. 395.)



18725

The state board shall serve as the State Advisory Council on Libraries for the purpose of meeting the requirements of the federal Library Services and Technology Act.

(Amended by Stats. 2012, Ch. 219, Sec. 2. Effective January 1, 2013.)



18726

The State Librarian shall be the chief executive officer of the state board for purposes of this chapter and shall:

(a) Make such reports and recommendations as may be required by the state board.

(b) Administer the provisions of this chapter.

(c) Review all claims to insure programmatic and technical compliance with the provisions of this chapter.

(Added by Stats. 1977, Ch. 1255.)






ARTICLE 4 - Local Public Library Services

18730

Any public library or combination of public libraries may submit proposals to the state board for Special Services Programs within the service area. Applications shall identify the needs of the target service group, assess the capacity of the applicant library or libraries to respond to those needs, and shall identify the activities and timelines necessary to achieve those objectives. Funds may be expended for the development of collections to meet the needs of the underserved, together with the employment or retraining of staff necessary to properly utilize the collections, and to provide appropriate services to the underserved.

(Repealed and added by Stats. 1977, Ch. 1255.)



18731

Any California public library may participate in universal borrowing. Public libraries participating in universal borrowing may not exclude the residents of any jurisdiction maintaining a public library. Public libraries that incur a net imbalance shall be reimbursed for the handling costs of the net loans according to the allocation formula developed pursuant to subdivision (f) of Section 18724. Reimbursement shall be incurred only for imbalances between:

(a) System member libraries and independent public libraries.

(b) Independent public libraries with each other.

(c) Member libraries of one system with member libraries of other systems.

(Amended by Stats. 1987, Ch. 1452, Sec. 101.)



18732

If two or more public library jurisdictions wish to consolidate their libraries into a single library agency, an establishment grant in the annual maximum amount of twenty-thousand dollars ($20,000) shall be made to the newly consolidated library jurisdiction for each of two years, provided that notice of such consolidation is filed with the State Librarian within one year after the consolidation.

(Amended by Stats. 1979, Ch. 395.)






ARTICLE 5 - Library System Services

18740

A library system, eligible for funds under this article, may consist of the following systems:

(a) A cooperative library system that, as of the effective date of this act, was designated a system under the Public Library Services Act of 1963.

(b) A library system in which two or more systems consolidate to form a library system.

(c) A library system that is formed by adding independent public library jurisdictions to an existing system.

(d) A library system formed by any combination of the above.

(Amended by Stats. 1987, Ch. 1452, Sec. 102.)



18743

Each member library of a system shall provide equal access to all residents of the area served by the system. Member libraries that incur a net imbalance shall be reimbursed through the system for the handling costs of the net loans according to the allocation formula developed pursuant to subdivision (f) of Section 18724.

(Amended by Stats. 1987, Ch. 1452, Sec. 104.)



18744

Each member library of a system shall be reimbursed through the system to cover handling costs, excluding communication and delivery costs, of each interlibrary loan between member libraries of the system according to the allocation formula developed pursuant to subdivision (f) of Section 18724.

(Amended by Stats. 1987, Ch. 1452, Sec. 105.)



18745

Each system shall annually apply to the state board for funds for intrasystem communications and delivery. Proposals shall be based upon the most cost-effective methods of exchanging materials and information among the member libraries.

(Amended by Stats. 1987, Ch. 1452, Sec. 106.)



18746

Each system shall annually apply to the state board for funds for planning, coordination, and evaluation of the overall systemwide services authorized by this chapter.

(Amended by Stats. 1987, Ch. 1452, Sec. 107.)



18747

Each system shall establish an administrative council whose membership consists of the head librarians of each jurisdiction in the system. Duties of the administrative council shall include general administrative responsibility for the system, adopting a system plan of service, and submitting annual proposals to the state board for implementation of the provisions of this article.

(Amended by Stats. 2012, Ch. 219, Sec. 5. Effective January 1, 2013.)



18751

When any system or systems consolidate, a grant of ten thousand dollars ($10,000) for each of the two years following the consolidation shall be made to the newly consolidated system.

(Repealed and added by Stats. 1977, Ch. 1255.)






ARTICLE 6 - Statewide Services

18760

The state board shall establish and administer two or more state reference centers. The centers shall be responsible for answering reference requests that cannot be met by systems and libraries participating in the programs authorized by this chapter.

(Added by Stats. 1977, Ch. 1255.)



18761

Each reference center established by the state shall provide statewide service. Such service shall include the handling of reference requests that cannot be met locally and regionally.

(Added by Stats. 1977, Ch. 1255.)



18762

Each reference center established pursuant to Section 18760 may enter into reciprocal or contractual agreements with libraries or any other information source for the purpose of making available their materials and informational services for the benefit of the library users of this state. Each California public library participating in any program under this chapter shall make materials and services available, as needed, to state reference centers.

(Added by Stats. 1977, Ch. 1255.)



18763

The budget of any reference center established pursuant to Section 18760 may include funds for the general operations of such centers, including funds for collection development and use.

(Added by Stats. 1977, Ch. 1255.)



18764

The state board shall designate one or more of the reference centers established pursuant to Section 18760 as a repository for collections specially relevant to economically disadvantaged persons and non-English-speaki ng persons.

(Added by Stats. 1977, Ch. 1255.)



18765

Each California library eligible to be reimbursed under this section for participation in the statewide interlibrary loan program shall be reimbursed according to the allocation formula developed pursuant to subdivision (f) of Section 18724 to cover the handling costs of each interlibrary loan whenever the borrowing library is a public library, except for the interlibrary loans made between members of a cooperative library system as provided in Section 18744. Libraries eligible for interlibrary loan reimbursement under this section shall include public libraries, libraries operated by public schools or school districts, libraries operated by public colleges or universities, libraries operated by public agencies for institutionalized persons, and libraries operated by nonprofit private educational or research institutions. Loans to eligible libraries by public libraries shall also be reimbursed according to the allocation formula developed pursuant to subdivision (f) of Section 18724.

(Amended by Stats. 1987, Ch. 1452, Sec. 111.)



18766

The state board shall establish and maintain a statewide communications and delivery network between and among systems, state reference centers, independent public libraries and all other libraries participating in the programs authorized by this act.

(Added by Stats. 1977, Ch. 1255.)



18767

The state board shall establish and maintain a computerized data base of bibliographic records and locations of all materials acquired by public libraries in this state, for the purpose of carrying out the legislative policy of enabling libraries to share resources efficiently.

(Added by Stats. 1978, Ch. 331.)









CHAPTER 4.6 - California Library Literacy and English Acquisition Services Program

18880

(a) The California Library Literacy and English Acquisition Services Program is hereby established within the California State Library as a public library program designed to reduce illiteracy among children and adults by providing English language literacy instruction and related services to native and nonnative English speaking youth and adults residing in California. For purposes of this article, “English language literacy instruction” means the development of basic skills of speaking, reading, and writing in the English language.

(b) The California State Library shall allocate funds appropriated in the Budget Act for the California Library Literacy and English Acquisition Services Program to local library jurisdictions that are effectively providing literacy services.

(c) At local discretion, jurisdictions may use their allocation from the State Literacy Program for any of the services described in Section 18881.

(d) The California State Library shall provide local jurisdictions with technical assistance to the extent that resources are available for this purpose.

(Added by Stats. 2003, Ch. 573, Sec. 5. Effective January 1, 2004.)



18881

The California Library Literacy and English Acquisition Services Program for public libraries may be used for any of the following:

(a) (1) Services designed to reduce adult illiteracy by providing English language literacy instruction and related services to adults and youth who are not enrolled in school. A participating public library may establish an adult literacy instructional program that provides adult basic literacy instruction and related services. Participant learning shall be evaluated on the basis of statewide guidelines established by the State Librarian.

(2) The public library shall do all of the following in establishing and implementing the program:

(A) Seek community and local government awareness of and support for the program and develop a local commitment of resources for the program’s continuation.

(B) Develop cooperative relationships with other local literacy service providers and participate in existing community adult literacy coalitions, in order to address the wide variety of literacy needs of the community and ensure an effective utilization of resources. The public library shall assist in the establishment of a community adult literacy coalition if none currently exists.

(C) Recruit and train volunteers to provide tutoring and other services in public library and other community settings.

(D) Certify that the local jurisdiction will provide the same level of local and private fiscal support as it did in the preceding fiscal year.

(b) (1) Services to prevent illiteracy through coordinated literacy and preliteracy services to families that include illiterate adults and young children. The program shall provide reading preparation services for young children in public library settings and shall instruct parents in reading to their children. In addition, the program shall provide technical assistance, parent support, and any resources and materials necessary for its implementation.

(2) A public library implementing this service shall meet all of the following requirements:

(A) Offer new services to families with young children with the goal of helping the children become successful readers by increasing their general competence, self-confidence, and positive emotional associations with reading as a family experience and familiarity with the lifelong use of library resources. Recruitment of parents not previously included in public library literacy programs is a high priority.

(B) Families eligible for the program shall include, but not be limited to, those with young children up to the age of five years.

(C) Program meetings shall be held in public library settings.

(D) The public library literacy program staff and children’s services staff shall work in close coordination with the State Library in administering the program to assure maximum integration of literacy services to parents and preliteracy services to their children.

(3) Services offered by a public library under this subdivision shall include the following:

(A) Acquisition of books, of appropriate reading levels for, and containing subjects of interest to, children for ownership by young children of families participating in the program.

(B) Regular meetings of parents and children in public library settings during hours that are suitable for parents and their children.

(C) Storytelling, word games, and other exercises designed to promote enjoyment of reading in adults and children.

(D) Use of children’s books and language experience stories from the meetings as material for adult literacy instruction.

(E) Instruction for parents in book selection and reading aloud to children.

(F) Services to enhance full family participation and to foster a family environment conducive to reading.

(G) Assistance to parents in using services in order to access books and other materials on such topics as parenting, child care, health, nutrition, and family life education.

(H) Other services, as necessary to enable families to participate in the program.

(c) Services for pupils in kindergarten and grades 1 to 12, inclusive, and their families in local English language learner and literacy programs. Local libraries may offer year-round literacy and English language tutoring in collaboration with nonprofit and other local organizations.

(Added by Stats. 2003, Ch. 573, Sec. 5. Effective January 1, 2004.)



18883

A local library shall ensure that funds received pursuant to this chapter are exclusively used for expenses resulting from providing English language and literacy services and shall ensure that at least 90 percent of the funds received for the program are expended on direct services and related materials.

(Added by Stats. 2003, Ch. 573, Sec. 5. Effective January 1, 2004.)






CHAPTER 5 - Municipal Libraries

ARTICLE 1 - Establishment

18900

The common council, board of trustees, or other legislative body of any city in the state may, and upon being requested to do so by one-fourth of the electors of the municipal corporation in the manner provided in this article, shall, by ordinance, establish in and for the municipality a public library if there is none already established therein.

(Enacted by Stats. 1976, Ch. 1010.)



18901

The request may be by a single petition, or by several petitions. The several petitions shall be substantially in the same form. The single petition, or several petitions in the aggregate, shall have, the signatures of the requisite number of electors.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Trustees

18910

The public library shall be managed by a board of library trustees, consisting of five members, to be appointed by the mayor, president of the board of trustees, or other executive head of the municipality, with the consent of the legislative body of the municipality.

(Enacted by Stats. 1976, Ch. 1010.)



18911

The trustees shall hold office for three years. The members of the first board appointed shall so classify themselves by lot that one of their number shall go out of office at the end of the current fiscal year, two at the end of one year thereafter, and two at the end of two years thereafter.

The legislative body of the municipality may, by ordinance, provide for the compensation of such trustees; provided that the respective compensation for such trustees shall not exceed fifty dollars ($50) per month.

(Enacted by Stats. 1976, Ch. 1010.)



18912

Men and women are equally eligible to appointment as trustees.

(Enacted by Stats. 1976, Ch. 1010.)



18913

Vacancies shall be filled by appointment for the unexpired term in the same manner as the original appointments are made.

(Enacted by Stats. 1976, Ch. 1010.)



18914

Boards of library trustees shall meet at least once a month at such times and places as they may fix by resolution.

(Enacted by Stats. 1976, Ch. 1010.)



18915

Meetings of the board are governed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Amended by Stats. 2007, Ch. 343, Sec. 3. Effective January 1, 2008.)



18916

A majority of the board shall constitute a quorum for the transaction of business.

(Enacted by Stats. 1976, Ch. 1010.)



18917

The board shall appoint one of its number president, who shall serve for one year and until his successor is appointed, and in his absence shall select a president pro tem.

(Enacted by Stats. 1976, Ch. 1010.)



18918

The board shall cause a proper record of its proceedings to be kept.

(Enacted by Stats. 1976, Ch. 1010.)



18919

The board of library trustees may make and enforce all rules, regulations, and bylaws necessary for the administration, government, and protection of the libraries under its management, and all property belonging thereto.

(Enacted by Stats. 1976, Ch. 1010.)



18920

The board of library trustees may administer any trust declared or created for the library, and receive by gift, devise, or bequest and hold in trust or otherwise, property situated in this state or elsewhere, and where not otherwise provided, dispose of the property for the benefit of the library.

(Enacted by Stats. 1976, Ch. 1010.)



18921

The board of library trustees may prescribe the duties and powers of the librarian, secretary, and other officers and employees of the library; determine the number of and appoint all officers and employees, and fix their compensation. The officers and employees shall hold their offices or positions at the pleasure of the board.

(Enacted by Stats. 1976, Ch. 1010.)



18922

The board of library trustees may purchase necessary books, journals, publications, and other personal property.

(Enacted by Stats. 1976, Ch. 1010.)



18923

The board of library trustees may purchase real property, and erect or rent and equip, such buildings or rooms, as may be necessary, when in its judgment a suitable building, or portion thereof, has not been provided by the legislative body of the municipality for the library.

(Enacted by Stats. 1976, Ch. 1010.)



18924

The board of library trustees may request the appropriate state officials to furnish the library with copies of any and all reports, laws, and other publications of the state not otherwise disposed of by law.

(Enacted by Stats. 1976, Ch. 1010.)



18925

The board of library trustees may borrow books from, lend books to, and exchange books with other libraries, and may allow nonresidents to borrow books upon such conditions as the board may prescribe.

(Enacted by Stats. 1976, Ch. 1010.)



18926

The board of library trustees may do and perform any and all other acts and things necessary or proper to carry out the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



18927

The board of library trustees, or if there is no board of trustees, then the administrative head of the library shall, on or before August 31st, in each year, report to the legislative body of the municipality and to the State Librarian on the condition of the library, for the year ending the 30th day of June preceding. The reports shall, in addition to other matters deemed expedient by the board of trustees or administrative head of the library, contain such statistical and other information as is deemed desirable by the State Librarian. For this purpose the State Librarian may send to the several boards of trustees or administrative heads of the library instructions or question blanks so as to obtain the material for a comparative study of library conditions in the state.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Support of Libraries

18951

All money acquired by gift, devise, bequest, or otherwise, for the purposes of the library, shall be apportioned to a fund to be designated the library fund, and shall be applied to the purposes authorized in this chapter.

(Amended by Stats. 1977, Ch. 309.)



18952

If payment into the treasury is inconsistent with the conditions or terms of any gift, devise, or bequest, the board shall provide for the safety and preservation of the fund, and the application thereof to the use of the library, in accordance with the terms and conditions of the gift, devise, or bequest.

(Enacted by Stats. 1976, Ch. 1010.)



18953

Payments from the fund shall be made upon warrants issued after due audit by, and an order from, the library trustees. The warrants shall be signed by the president and secretary of the board of library trustees. The treasurer of the municipality shall pay such warrants without any further order or warrant from any other authority.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Government

18960

Every library established pursuant to this chapter shall be forever free to the inhabitants and nonresident taxpayers of the municipality, subject always to such rules, regulations, and bylaws as may be made by boards of library trustees. Any person who violates any rule, regulations, or bylaw may be fined or excluded from the privileges of the library.

(Enacted by Stats. 1976, Ch. 1010.)



18961

The board of library trustees and the legislative body of any neighboring municipality or the board of supervisors of the county in which the public library is situated, may contract for lending the books of the library to residents of the county or neighboring municipality, upon a reasonable compensation to be paid by the county or neighboring municipality.

(Enacted by Stats. 1976, Ch. 1010.)



18962

The title to all property acquired for the purposes of the library, when not inconsistent with the terms of its acquisition, or otherwise designated, vests in the municipality in which the library is situated, and in the name of the municipal corporation may be sued for and defended by action at law or otherwise.

(Enacted by Stats. 1976, Ch. 1010.)



18963

Any municipal library which was established and existed on June 11, 1909, under the provisions of an act entitled “An act to establish free public libraries and reading rooms,” approved April 26, 1880, is continued under the provisions of this chapter and shall be considered the same as if established under the provisions of this chapter. This chapter has no application to any library established or governed by a city charter, and any city charter is in no manner affected by this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



18964

Any ordinance establishing a library adopted pursuant to this chapter shall be repealed by the body which adopted it upon being requested to do so by 51 percent of the electors of the municipal corporation, as shown by the great register. Upon the repeal of the ordinance the library is disestablished in the municipal corporation.

(Enacted by Stats. 1976, Ch. 1010.)



18965

Whenever the governing bodies of two or more cities or counties consolidate their existing public library services, as a joint exercise of powers under Chapter 5 (commencing with Section 6500), Division 7, Title 1 of the Government Code, and the ownership or management of the cities’ and counties’ library facilities and other library assets are turned over to a newly formed joint agency, any boards of public library trustees existing prior to the consolidation, may be dissolved by ordinance.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 6 - County Free Libraries

ARTICLE 1 - Establishment

19100

The boards of supervisors of the several counties may establish and maintain, within their respective counties, county free libraries pursuant to this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



19101

The board of supervisors of any county may establish at the county seat or elsewhere in the county, a county free library for that part of the county lying outside of cities maintaining free public libraries, and outside of library districts maintaining district libraries, and for all such additional portions of the county as may elect to become a part of, or to participate in, the county free library system as provided in this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



19102

At least once a week for two successive weeks prior to taking any action, the board of supervisors shall publish, in a newspaper designated by it and published in the county, notice of the contemplated action, giving the date of the meeting at which the action is proposed to be taken.

(Enacted by Stats. 1976, Ch. 1010.)



19103

After the establishment of a county free library, the board of trustees, common council, or other legislative body of any city in the county maintaining a free public library, or the board of trustees of any library district maintaining a district library, may notify the board of supervisors that the city or library district desires to become a part of the county free library system. Thereafter the city or library district shall be a part of the system and its inhabitants shall be entitled to the benefits of the county free library, and the property within the city or library district shall be liable to taxes levied for county free library purposes.

(Enacted by Stats. 1976, Ch. 1010.)



19104

(a) The board of trustees, common council, or other legislative body of a city or the board of trustees of a library district may, on or before January 1 of any year, notify the county board of supervisors that the city or library district no longer desires to be a part of the county free library system. The notice shall be accompanied by a statement complying with the requirements of Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code. The clerk of the board of supervisors shall file the statement with the county assessor and the State Board of Equalization. Thereafter the city or library district shall cease to participate in the benefits of the county free library system, and the property situated in the city or library district shall not be liable for taxes for county free library purposes.

(b) If the board of trustees, common council, or other legislative body of a city or the board of trustees of a library district intends to withdraw from the county free library system and operate the city’s or the district’s library or libraries with a private contractor that will employ library staff to achieve cost savings, the requirements of Section 19104.5 shall apply, unless the library or libraries are funded only by the proceeds of a special tax imposed by the city or library district pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(Amended by Stats. 2011, Ch. 611, Sec. 1. Effective January 1, 2012.)



19104.5

(a) The board of trustees, common council, or other legislative body of a city or the board of trustees of a library district in which a withdrawal from the county free library system becomes effective on or after January 1, 2012, shall comply with all of the following requirements before entering into a contract to operate the city’s or the district’s library or libraries with a private contractor that will employ library staff to achieve cost savings:

(1) At least once a week for four consecutive weeks before taking any action, the board of trustees, common council, or other legislative body of the city or the board of trustees of the library district shall publish, in a newspaper designated by it and circulated throughout the city or library district, notice of the contemplated action, giving the date and place of the meeting at which the contemplated action is proposed to be taken.

(2) The board of trustees, common council, or other legislative body of a city or the board of trustees of a library district shall clearly demonstrate that the contract will result in actual overall cost savings to the city or library district for the duration of the entire contract as compared with the city’s or library district’s actual costs of providing the same services, provided that, in comparing costs, all of the following occur:

(A) The city’s or library district’s additional cost of providing the same services as proposed by the contract shall be included. These additional costs shall include the salaries and benefits of additional staff that would be needed and the cost of additional space, equipment, and materials needed to perform the necessary functions of the library.

(B) The city’s or library district’s indirect overhead costs shall not be included unless those costs can be attributed solely to the function in question and would not exist if that function was not performed by the city or library district. For purposes of this subparagraph, “indirect overhead costs” means the pro rata share of existing administrative salaries and benefits, rent, equipment costs, utilities, and materials.

(C) The cost of a contractor providing a service for any continuing city or library district costs that would be directly associated with the contracted function shall be included. Continuing city or library district costs shall include, but not be limited to, costs for inspection, supervision, and monitoring.

(3) The contract shall not be approved solely on the basis that savings will result from lower contractor pay rates or benefits. Contracts shall be eligible for approval if the contractor’s wages are at the industry’s level and do not undercut city or library district pay rates.

(4) The contract shall not cause an existing city or library district employee to incur a loss of his or her employment or employment seniority, a reduction in wages, benefits, or hours, or an involuntary transfer to a new location requiring a change in residence.

(5) The contract shall be awarded through a publicized, competitive bidding process.

(6) The contract shall include specific provisions pertaining to the qualifications of the staff that will perform the work under the contract, as well as assurances that the contractor’s hiring practices meet applicable nondiscrimination standards.

(7) The contract shall provide that it may be terminated at any time by the city or library district without penalty if there is a material breach of the contract and notice is provided within 30 days of termination.

(8) If the contract is for library services in excess of one hundred thousand dollars ($100,000) annually, all of the following shall occur:

(A) The city or library district shall require the contractor to disclose all of the following information as part of its bid, application, or answer to a request for proposal:

(i) A description of all charges, claims, or complaints filed against the contractor with any federal, state, or local administrative agency during the prior 10 years.

(ii) A description of all civil complaints filed against the contractor in any state or federal court during the prior 10 years.

(iii) A description of all state or federal criminal complaints or indictments filed against the contractor, or any of its officers, directors, or managers, at any time.

(iv) A description of any debarments of the contractor by any public agency or licensing body at any time.

(B) The city or library district shall include in the contract specific, measurable performance standards and provisions for a performance audit by the city or library district, or an independent auditor approved by the city or library district, to determine whether the performance standards are being met and whether the contractor is in compliance with applicable laws and regulations. The city or library district shall not renew or extend the contract before receiving and considering the audit report.

(C) The contract shall include provisions for an audit by the city or library district, or an independent auditor approved by the city or library district, to determine whether and to what extent the anticipated cost savings have actually been realized. The city or library district shall not renew or extend the contract before receiving and considering the audit report.

(9) The term of the contract shall not be more than five years from the date on which the board of trustees, common council, or other legislative body of a city or the board of trustees of a library district approves the contract.

(b) This section does not preclude a city, library district, or local government from adopting more restrictive rules regarding the contracting of public services.

(c) This section shall not apply to contracts between a city or library district and a nonprofit organization if both of the following requirements are met:

(1) The nonprofit organization shall not be a parent or subsidiary of a for-profit entity.

(2) The contract shall prohibit the nonprofit organization from subcontracting the obligation to operate the library or libraries and to employ and supervise library staff.

(d) This section shall not apply to a library or libraries that are funded only by the proceeds of a special tax imposed by the city or library district pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(e) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 196, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions.)



19105

If the notice is given after January 1st of any year, the property situated in the city or library district shall be liable to taxes for county free library purposes during the immediately succeeding year, and the notice shall not be effective until the next succeeding year, and library service shall be rendered in the city or library district during the year for which taxes are levied for library purposes in the city or library district.

(Enacted by Stats. 1976, Ch. 1010.)



19106

Before any board of trustees, common council, or other legislative body of any city, or the board of trustees of any library district gives notice that the city or library district desires to become a part of the county free library system, or gives notice of withdrawal from the system, the board of trustees, common council, or other legislative body of the city or the board of trustees of the library district shall publish at least once a week for two successive weeks prior to the giving of either notice, in a newspaper designated by the board of trustees, common council, or other legislative body of the city or the board of library trustees of the library district, and circulating throughout the city or library district, notice of the contemplated action, giving the date and the place of the meeting at which the contemplated action is proposed to be taken.

(Enacted by Stats. 1976, Ch. 1010.)



19107

The board of supervisors of any county in which a county free library has been established may enter into contracts with any city maintaining a free public library, and any such city, through its board of trustees or other legislative body, may enter into contracts with the county to secure to the residents of the city the same privileges of the county free library as are granted to, or enjoyed by, the residents of the county outside of the city, or such privileges as are agreed upon in the contract, upon such consideration named in the contract as is agreed upon, to be paid into the county free library fund. Thereupon the residents of the city shall have the same privileges with regard to the county free library as the residents of the county outside of the city, or such privileges as are agreed upon by the contract.

(Enacted by Stats. 1976, Ch. 1010.)



19108

The board of supervisors of any county in which a county free library has been established may enter into a contract with the board of supervisors of any other county to secure to the residents of the other county such privileges of the county free library as are agreed upon by the contract and upon such considerations as are agreed upon in the contract to be paid into the county free library fund. Thereupon the inhabitants of the other county shall have such privileges of the county free library as are agreed upon by the contract.

(Enacted by Stats. 1976, Ch. 1010.)



19109

The board of supervisors of any county may enter into a contract with the board of supervisors of another county in which a county free library has been established, and may levy a library tax, for the purpose of carrying out the contract.

(Enacted by Stats. 1976, Ch. 1010.)



19110

The board of supervisors of any county may contract with the board of supervisors of any other county or two or more other counties to provide for the services of a single qualified librarian to serve simultaneously as the county librarian of each county.

(Amended by Stats. 1991, Ch. 52, Sec. 1.)



19111

The making of the contract shall not bar the board of supervisors of the county during the continuance of the contract from establishing a county free library under the provisions of this chapter if none is already established. Upon the establishment of any county free library, the contract may be terminated upon such terms as may be agreed upon by the parties thereto, or may continue for the term thereof.

(Enacted by Stats. 1976, Ch. 1010.)



19112

Instead of establishing a separate county free library, the board of supervisors may enter into a contract with the board of library trustees or other authority in charge of the free public library of any city and the board of library trustees, or other authority in charge of the free public library, may make such a contract. The contract may provide that the free public library of the city shall assume the functions of a county free library within the county with which the contract is made, including cities in the county. The board of supervisors may agree to pay annually into the library fund of the city such sum as may be agreed upon. Either party to the contract may terminate the contract by giving six months’ notice of intention to do so.

(Enacted by Stats. 1976, Ch. 1010.)



19113

After a county free library has been established, it may be disestablished in the same manner as it was established. At least once a week for two successive weeks prior to taking any action, the board of supervisors shall publish, in a newspaper designated by them, and published in the county, notice of the contemplated action, giving therein the date of the meeting at which the contemplated action is proposed to be taken.

(Enacted by Stats. 1976, Ch. 1010.)



19114

Whenever any of the territory being served by a county free library is annexed to, or otherwise included within, any municipal corporation not served by the county free library, the board of supervisors of the county shall order the county free library to continue to serve the territory annexed to, or otherwise included within the municipality, until the end of the fiscal year or years for which a tax has been levied upon the property of the annexed territory for the support of the county free library.

(Enacted by Stats. 1976, Ch. 1010.)



19115

The board of supervisors may establish a reasonable fee to be collected from persons who desire to participate in the services and benefits of the county free library and who are not residents of the territory in the county which is liable for taxes for county free library purposes. In establishing the fee, the board may also prescribe such regulations or limitations applicable to the use of the county free library by such persons as may reasonably be necessary.

(Enacted by Stats. 1976, Ch. 1010.)



19116

(a) (1) Sections 19104 and 19105 are not applicable to the withdrawal of a city or library district from the county free library system in Los Angeles County or Riverside County. The legislative body of a city or the board of trustees of a library district, whose jurisdiction is within the County of Los Angeles or the County of Riverside, may notify the board of supervisors for Los Angeles County or Riverside County, as appropriate, that the city or library district no longer desires to be a part of the county free library system. The notice shall state whether the city or library district intends to acquire property pursuant to subdivision (c). The board of supervisors shall transmit a copy of the notice to the Los Angeles County Assessor or Riverside County Assessor, as appropriate, the Los Angeles County Auditor or Riverside County Auditor, as appropriate, and the State Board of Equalization.

(2) The legislative body of a city or the board of trustees of a library district in which a withdrawal from the county free library system in Los Angeles County or Riverside County becomes effective on or after January 1, 2012, shall comply with the requirements of Section 19104.5 before entering into a contract to operate the city’s or the district’s library or libraries with a private contractor that will employ library staff to achieve cost savings, unless the library or libraries are funded only by the proceeds of a special tax imposed by the city or library district pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(b) When a city or library district files a notice pursuant to subdivision (a), it shall remain a member of the county free library system until July 1 of the base year or the date on which property is transferred pursuant to subdivision (c), whichever date is later. Upon ceasing to be a member of the county free library system, the city or library district shall not participate in any benefits of the county free library system, and shall assume the responsibility for the provision of library services within its jurisdiction. Unless otherwise agreed by July 1 of the base year in writing by the Board of Supervisors of Los Angeles County or the Board of Supervisors of Riverside County, as appropriate, and the withdrawing city or library district, an amount of property tax revenue equal to the property tax revenues allocated to the county free library pursuant to Article 2 (commencing with Section 96) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code in the fiscal year before the base year and that were derived from property situated within the boundaries of the withdrawing entity shall be allocated to and used to maintain library services by the withdrawing entity in the base year and, adjusted forward, in each fiscal year thereafter at the same time allocations are made pursuant to Article 2 (commencing with Section 96) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code. This subdivision shall not apply to property tax revenues that have been pledged to repay bonded indebtedness of the county free library system.

(c) If there are one or more county library facilities within the territorial boundaries of the withdrawing entity at the time the withdrawing entity provides notice pursuant to subdivision (a), the withdrawing entity shall have the right to acquire any or all of those facilities from the county and the county shall, no later than July 1 of the base year, transfer to the withdrawing entity each facility to be acquired and the personal property therein related to the provision of library services. If the facility or personal property was purchased with bond proceeds or other forms of indebtedness, acquisition shall only take place if the withdrawing entity assumes any remaining indebtedness and in no way impairs the repayment thereof. If the withdrawing entity opts not to acquire any facilities or personal property, the county at its discretion may dispose of the facilities or personal property or convert the use of those facilities or personal property, including transferring collections and other personal property to other sites and converting facilities to other purposes. If the withdrawing entity opts to acquire any facilities or personal property, the acquisition prices shall be as follows unless otherwise provided for by statute or contract:

(1) Each county library facility which, for purposes of this section, shall include the real property upon which the facility is located and any fixtures therein and shall not include computer systems and software, shall be transferred for the lesser of:

(A) No cost, if the facility was donated to the county by the withdrawing entity.

(B) The price paid to the withdrawing entity by the county for the facility, if the county bought the facility from the withdrawing entity. However, if the county constructed capital improvements to the facility after it was bought from the withdrawing entity, the county’s total out-of-pocket costs for the capital improvement excluding any costs for routine repairs, restoration, or maintenance, shall be added to the price.

(C) The fair market value of the facility. However, if any portion of the facility was donated to the county by the withdrawing entity or if any moneys were donated by the withdrawing entity toward the county’s construction or acquisition of the facility or any portion thereof, the value of the donation shall be subtracted from the fair market value.

(2) Any personal property within the facility related to the provision of library services, including books and resource materials, computer systems and software, furniture, and furnishings, shall be transferred for the lesser of:

(A) No cost, if the property was donated to the county by the withdrawing entity.

(B) The fair market value of the personal property. However, on or before the March 1 preceding the July 1 of the base year, the county librarian may designate collections of resource books and materials that are unique in, and integral to, the county free library system to be special collections. The special collections shall be acquired by the withdrawing entity only upon mutually agreeable terms and conditions.

(d) If a facility transferred pursuant to subdivision (c) serves residents of surrounding jurisdictions, the board of supervisors governing the county free library system may require, as a condition of transferring the facility, that the library services provided by the withdrawing entity to its residents also be available on the same basis to the residents of the surrounding jurisdictions. However, if the withdrawing entity contributes to the provision of library services from other city funds, or through taxes, assessments, or fees of its residents, the withdrawing entity may provide additional services to its residents. If the requirement to provide regional services is imposed and, unless otherwise agreed in writing by the county and the withdrawing entity by July 1 of the base year, an amount of property tax revenues equal to the property tax revenues derived from property situated in the surrounding jurisdictions that were, in the fiscal year before the base year, allocated to the county free library system pursuant to Article 2 (commencing with Section 96) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code shall be allocated to and used to maintain library services by the withdrawing entity in the base year and, adjusted forward, in each fiscal year thereafter at the same time other allocations are made pursuant to Article 2 (commencing with Section 96) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code. This subdivision shall not apply to property tax revenues that have been pledged to repay bonded indebtedness. If a surrounding jurisdiction subsequently provides notice of its intent to withdraw from the county free library system pursuant to subdivision (a), on the date the surrounding jurisdiction ceases to participate in the benefits of the county free library system pursuant to subdivision (b), the withdrawing entity shall no longer be required to make library services available to the residents of the surrounding jurisdiction and property tax revenues derived from property situated in the surrounding jurisdiction shall no longer be allocated to the withdrawing entity pursuant to this subdivision.

(e) For purposes of this section, the following terms are defined as follows:

(1) “Base year” means the fiscal year commencing on the July 1 following the December 2 following the date of the notice given pursuant to subdivision (a) of this section.

(2) “Fair market value” means:

(A) Any value agreed upon by the withdrawing entity and the county.

(B) If no agreement as to value is reached by the March 1 preceding the July 1 of the base year, the value assigned by an appraiser agreed upon by the withdrawing entity and the county.

(C) If no agreement as to the appointment of an appraiser is reached pursuant to subparagraph (B) by the April 1 preceding the July 1 of the base year, the value assigned by an appraiser agreed upon between the withdrawing entity’s appraiser and the county’s appraiser.

(D) If no agreement as to the appointment of an appraiser is reached pursuant to subparagraph (C) by the May 1 preceding the July 1 of the base year, the value assigned by a state-certified appraiser designated by the withdrawing entity. The designated appraiser shall provide the appraisal in writing to the county no later than the June 1 preceding the July 1 of the base year.

(E) The withdrawing entity shall reimburse the county for any appraisal costs the county incurs in determining the fair market value pursuant to this section.

(3) “Surrounding jurisdictions” means cities and library districts that are adjacent to the withdrawing entity and tax rate areas in unincorporated areas of the county that are wholly or partially within the withdrawing entity’s sphere of influence, that are within the county free library system, and that have no facility within their territorial boundaries providing library services at the time the withdrawing entity provides notice pursuant to subdivision (a).

(Amended by Stats. 2013, Ch. 196, Sec. 2. Effective January 1, 2014.)






ARTICLE 2 - County Librarian

19140

Upon the establishment of a county free library, the board of supervisors shall appoint a county librarian.

(Enacted by Stats. 1976, Ch. 1010.)



19141

If any county adopts a civil service system or a limited civil service system for county officers and employees, the county librarian shall be entitled to the benefits of such civil service system.

This section does not limit any powers conferred on any county by charter.

(Enacted by Stats. 1976, Ch. 1010.)



19142

No person may be appointed to the office of county librarian on or after January 1, 1987, unless he or she possesses both of the following qualifications:

(a) Graduation from a graduate library school program accredited by the American Library Association.

(b) Demonstrated knowledge of principles and practices of public administration, including county government, and of the laws applicable to library service in this state.

(Amended by Stats. 1986, Ch. 269, Sec. 1.)



19143

At the time of his or her appointment, the county librarian need not be a citizen of the State of California.

(Amended by Stats. 1991, Ch. 52, Sec. 2.)



19145

The county librarian shall, prior to entering upon his duties, file the usual oath, and he shall be required to file an official bond in an amount determined by the board of supervisors, unless he is covered by a master bond pursuant to Section 1481 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



19146

The county librarian shall, subject to the general rules adopted by the board of supervisors, build up and manage, according to accepted principles of library management, a library for the use of the people of the county, and shall determine what books and other library equipment shall be purchased.

(Enacted by Stats. 1976, Ch. 1010.)



19147

The salary of the county librarians shall be paid by each of the counties in equal monthly installments, at the same time and in the same manner and out of the same fund as the salaries of other county officers are paid.

(Enacted by Stats. 1976, Ch. 1010.)



19148

The board of supervisors of a county over 400,000 population, as determined by the 1960 decennial census, maintaining a county free library may provide that the salary of the county librarian be paid from the same fund used for maintaining and operating the county free library.

Nothing in this section shall be construed as modifying the status of the county librarian as a county official pursuant to Section 24000 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



19149

The county librarian and his assistant shall be allowed actual and necessary traveling expenses incurred on the business of the office.

(Enacted by Stats. 1976, Ch. 1010.)



19150

Except when the county librarian is temporarily absent, no person shall serve in the position of county librarian under the title of acting county librarian, or assistant librarian in charge, or any other such title, unless the person meets the qualifications set forth in Section 19142.

In the event qualified candidates for the position of the county librarian cannot be found, the county supervisors shall secure a written permission from the State Librarian to appoint an unqualified person to the position. This written permission may be granted by the State Librarian for a period of time up to but not exceeding one year. The State Librarian may from time to time in his or her discretion renew the permit.

(Amended by Stats. 1986, Ch. 269, Sec. 2.)






ARTICLE 3 - Government

19160

The county free library is under the general supervision of the board of supervisors, which may:

(a) Make general rules and regulations regarding the policy of the county free library.

(b) Establish, upon the recommendation of the county librarian, branches and stations throughout the county and may locate the branches and stations in cities wherever deemed advisable.

(c) Determine the number and kind of employees of the library.

(Amended by Stats. 1989, Ch. 406, Sec. 1.)



19167

The county free libraries are under the general supervision of the State Librarian, who shall from time to time, either personally or by one of his or her assistants, visit the county free libraries and inquire into their condition. The actual and necessary expenses of the visits shall be paid out of the moneys appropriated for the support of the California State Library.

(Amended by Stats. 1987, Ch. 1452, Sec. 114.)



19168

The State Librarian shall annually call a convention of county librarians, to assemble at such time and place as he deems most convenient, for the discussion of questions pertaining to the supervision and administration of the county free libraries, the laws relating thereto, and such other subjects affecting the welfare and interest of the county free libraries as are properly brought before it. All county librarians shall attend and take part in the proceedings of the convention. The actual and necessary expenses of the county librarians attending the convention shall be paid out of the county free library fund.

(Enacted by Stats. 1976, Ch. 1010.)



19169

The county librarian shall, on or before August 31st, in each year, report to the board of supervisors and to the State Librarian on the condition of the county free library, for the year ending June 30th preceding. The reports shall, in addition to other matters deemed expedient by the county librarian, contain such statistical and other information as is deemed desirable by the State Librarian. For this purpose the State Librarian may send to the several county librarians instructions or question blanks so as to obtain the material for a comparative study of library conditions in the state.

(Enacted by Stats. 1976, Ch. 1010.)



19171

The county board of supervisors of any county may in its discretion allocate and appropriate any funds received by the county under the State and Local Fiscal Assistance Act of 1972 (Public Law 92-512) for the purpose of establishing, maintaining, and purchasing property for the county free library.

(Enacted by Stats. 1976, Ch. 1010.)



19173

The board of supervisors may create special taxing zones within the territory of the county subject to taxation for county free library purposes for the purpose of levying special taxes within the zones when it is found by the board that the territory within the zones require special services or special facilities in addition to those provided generally by the county free library system and that the special tax levy is commensurate with the special benefits to be provided in the zones.

Taxes levied pursuant to this section, together with taxes levied pursuant to Section 19170, shall not exceed the higher of the limit provided by Section 19170 or the applicable provisions of Section 2263 of the Revenue and Taxation Code.

(Enacted by Stats. 1976, Ch. 1010.)



19174

The board of supervisors may receive, on behalf of the county, any gift, bequest, or devise for the county free library, or for any branch or subdivision of the library.

(Enacted by Stats. 1976, Ch. 1010.)



19174.5

Notwithstanding any other provision of law, funds from the county general fund may be used to support the county free library.

(Added by Stats. 1978, Ch. 331.)



19175

The title to all property belonging to the county free library is vested in the county. All laws applicable to the collection of county taxes shall apply to the collection of the taxes provided in Section 19170. All moneys of the county free library, whether derived from taxation or otherwise, shall be in the custody of the county treasurer.

(Amended by Stats. 1994, Ch. 922, Sec. 32. Effective January 1, 1995.)



19176

Each claim against the county free library fund shall be authorized and approved by the county librarian, or in his absence from the county by his assistant. It shall then be acted upon in the same manner as other claims against the county.

(Enacted by Stats. 1976, Ch. 1010.)



19177

In any county of this state where a law library exists under the provisions of Chapter 5 (commencing with Section 6300) of Division 3 of the Business and Professions Code, the board of supervisors of the county may enter into contracts, or agreements with the board of law library trustees of the law library for the cooperation of the law library and the county free library, and, in that connection, may contract or agree with the board of law library trustees of the law library that the county librarian and other employees of the county free library perform the duties required to be done or performed by the officers and employees of the law library for a compensation to be named in the contract or agreement, and to be paid into the county free library fund.

(Enacted by Stats. 1976, Ch. 1010.)



19178

The board of supervisors may accept on behalf of the county free library, all books and other property of school libraries and of the teachers’ library, and may manage and maintain them as a part of the county free library.

(Enacted by Stats. 1976, Ch. 1010.)



19179

Any county library which was established and existed on April 26, 1911, under the provisions of an act entitled “An act to provide county library systems,” approved April 12, 1909, is continued under the provisions of this chapter and shall be considered the same as if established under the provisions of this chapter. If a contract has been entered into between any county board of supervisors and any city pursuant to this article, the contract shall continue in force, and the provisions of Section 19112 shall be applicable thereto, until the establishment and equipment of a county free library under the provisions of this chapter, unless sooner terminated.

(Enacted by Stats. 1976, Ch. 1010.)



19180

The board of supervisors of any county in which there has been established a county free library which does not serve the entire county may, on behalf of the county free library, construct, build, repair or refurnish buildings to be used for county free library purposes, payment for which may be made from the general fund of the county. If payment is made from the county’s general fund, the county auditor shall each fiscal year thereafter transfer from the county free library fund to the county’s general fund as a prior claim against the county free library fund for as many years as are determined by the board of supervisors but not to exceed 20, an equal annual installment in such amount that over the designated period of years the entire payment from the county’s general fund will be completely repaid. Payment of the costs of the construction of a county free library building may also be made from the employees retirement fund of a retirement system established under the authority of the County Employees Retirement Law of 1937 as an investment of that fund and under the conditions specified in that law.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 7 - State Library

ARTICLE 1 - Division of Libraries in Department of Education

19300

The Legislature hereby declares that it is in the interest of the people and of the state that there be a general diffusion of knowledge and intelligence through the establishment and operation of public libraries. Such diffusion is a matter of general concern inasmuch as it is the duty of the state to provide encouragement to the voluntary lifelong learning of the people of the state.

The Legislature further declares that the public library is a supplement to the formal system of free public education, and a source of information and inspiration to persons of all ages, and a resource for continuing education and reeducation beyond the years of formal education, and as such deserves adequate financial support from government at all levels.

(Enacted by Stats. 1976, Ch. 1010.)



19301

There is in the State Department of Education a division known as the California State Library.

(Amended by Stats. 1987, Ch. 1452, Sec. 115.)



19302

The division shall be in charge of a chief who shall be a technically trained librarian and shall be known as the “State Librarian.”

(Enacted by Stats. 1976, Ch. 1010.)



19303

The State Librarian shall be appointed by and hold office at the pleasure of the Governor, subject to confirmation by the Senate.

(Enacted by Stats. 1976, Ch. 1010.)



19306

The State Librarian may appoint an assistant who shall be a civil executive officer.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Powers and Duties

19320

The State Librarian may do all of the following:

(a) Make rules and regulations, not inconsistent with law, for the government of the State Library.

(b) Appoint assistants as necessary.

(c) Sell or exchange duplicate copies of books.

(d) Keep in order and repair the books and property in the library.

(e) Prescribe rules and regulations permitting persons other than Members of the Legislature and other state officers to have the use of books from the library.

(f) Collect and preserve statistics and other information pertaining to libraries, which shall be available to other libraries within the state applying for the information.

(g) Establish, in his or her discretion, deposit stations in various parts of the state, under the control of an officer or employee of the State Library. No book shall be kept permanently away from the main library, which may be required for official use. Books and other library materials from public libraries of the state may be accepted for deposit, under agreements entered into by the State Librarian and the public libraries concerned, whereby materials that should be preserved but are rarely used in the region may be stored and made available for use under the same conditions that apply to materials in the State Library.

(h) Collect, preserve, and disseminate information regarding the history of the state.

(i) Authorize the State Library to serve as regional library for the blind, in cooperation with the Library of Congress.

(j) Give advisory, consultive, and technical assistance with respect to public libraries to librarians and library authorities, and assist all other authorities, state and local, in assuming their full responsibility for library services.

(k) Authorize the State Library to serve as the central reference and research library for the departments of state government and maintain adequate legislative reference and research library services for the Legislature.

(l) Acquire, organize and supply books and other library informational and reference materials to supplement the collections of other public libraries of the state with the more technical, scientific and scholarly works, to the end that through an established interlibrary loan system, the people of the state shall have access to the full range of reference and informational materials.

(m) Make studies and surveys of public library needs and adopt rules and regulations for the allocation of federal funds to public libraries.

(n) Contract, at his or her discretion, with other public libraries in the state to give public services of the types referred to in subdivisions (g) and (l) of this section, when service by contract appears to be a needed supplement to the facilities and services carried on directly by the State Library.

(Amended by Stats. 1987, Ch. 1452, Sec. 118.)



19320.5

The State Librarian shall employ a consultant to provide technical assistance to public libraries in the development and enhancement of library services to children and youth.

(Added by Stats. 1987, Ch. 1359, Sec. 3.)



19321

The State Librarian shall also do all of the following:

(a) Purchase books, maps, engravings, paintings, furniture, and other materials and equipment necessary to carry out State Library programs and services.

(b) Number and stamp all books and maps belonging to the library, or otherwise indicate ownership of them, and keep a catalog thereof.

(c) Have bound all books and papers that require binding.

(d) Keep a register of all books taken from the library.

(Amended by Stats. 1987, Ch. 1452, Sec. 119.)



19322

The Department of Education may:

(a) Contract with counties, cities, or districts within this state, agencies of the state, and agencies of the United States government for the purpose of providing library services.

(b) Establish and operate library service centers.

(Enacted by Stats. 1976, Ch. 1010.)



19323

The State Librarian shall make available in the state on a loan basis to legally blind persons, or to persons with a disability that prevents them from reading conventional printed materials, audio recordings of books and other related materials. The audio recordings shall be selected by the California State Library on the same basis as the California State Library’s general program for providing library materials to legally blind readers.

(Amended by Stats. 2009, Ch. 88, Sec. 22. Effective January 1, 2010.)



19324

The State Librarian may duplicate any braille book master, other than textbook masters, presented by any legally blind person directly to the State Librarian for duplication. The State Librarian may duplicate any braille book master, other than textbook masters, presented by any other person or agency directly to the State Librarian for duplication.

(Enacted by Stats. 1976, Ch. 1010.)



19325

The State Librarian may provide the following:

(a) Toll-free telephone services for registered patrons of the federally designated regional libraries for the blind and physically handicapped, in order to enable those persons to have direct patron access to library services.

(b) Toll-free telephone access to telephonic reading systems for individuals with print disabilities who are registered patrons of the federally designated regional libraries for the blind and physically handicapped.

(Amended by Stats. 2001, Ch. 654, Sec. 3. Effective January 1, 2002.)



19325.1

(a) The State Librarian may operate a telephonic reading system, fund the operation of telephonic reading systems operated by qualifying entities, or both.

(b) Pursuant to an appropriation in the annual Budget Act and in accordance with Section 270 of the Public Utilities Code, the telephonic reading system is to be funded from the Deaf and Disabled Telecommunications Program Administrative Committee Fund.

(c) As used in this section, the following terms have the following meanings, unless otherwise indicated:

(1) “Telephonic reading system” means a system operated by the State Librarian or a qualifying entity, whereby a caller can hear the reading of material such as newspapers, magazines, newsletters, broadcast media schedules, transit route and schedule information, and other reference or time-sensitive materials, as determined by the operator of the system.

(2) “Qualifying entity” means any agency, instrumentality, or political subdivision of the state or any nonprofit organization whose primary mission is to provide services to people who are blind or visually impaired.

(d) Qualifying entities that were eligible, as of January 1, 2001, to receive funds from the State Librarian relating to the operation of a telephonic reading system may continue to receive funding from the State Librarian.

(e) The State Librarian, in cooperation with qualifying entities, may expand the type and scope of materials available on telephonic reading systems in order to meet the local, regional, or foreign language needs of print-disabled residents of this state. The State Librarian may also expand the scope of services and availability of telephonic reading services by current methods and technologies or by methods and technologies that may be developed. The State Librarian may inform current and potential patrons of the availability of telephonic reading service through appropriate means, including, but not limited to, direct mailings, direct telephonic contact, and public service announcements.

(f) The State Librarian may enter into contracts or other agreements that he or she determines to be appropriate to provide telephonic reading services pursuant to this section.

(Amended by Stats. 2004, Ch. 216, Sec. 3. Effective August 11, 2004.)



19326

(a) The State Librarian may annually award a gold medal for excellence in the humanities and science to an individual or organization for publication of a work that has enriched the collection of the State Library and enriched the state by significantly contributing to the intellectual, cultural, and scientific knowledge of the people of the state.

(b) The award shall formally be known as the “California State Library Gold Medal for Excellence in the Humanities and Science.”

(c) To assist in making the selection of a recipient of the California State Library Gold Medal for Excellence in the Humanities and Science, the State Librarian shall consult an advisory panel consisting of one representative from each of the following:

(1) The Governor.

(2) The President pro Tempore of the Senate.

(3) The Speaker of the Assembly.

(4) The Chief Justice of the California Supreme Court.

(d) The State Librarian is authorized to seek private contributions to defray the cost of awarding the California State Library Gold Medal for Excellence in the Humanities and Science and related expenses.

(Added by Stats. 1996, Ch. 213, Sec. 1. Effective January 1, 1997.)



19327

(a) In order to protect and preserve valuable and irreplaceable treasures of the state, the State Librarian may enter into an operating agreement with a private, nonprofit, tax-exempt organization, currently known as the California State Library Foundation, as follows:

(1) The California State Library Foundation may be designated by the State Librarian as the only authorized provider of copies and reproductions of rare and valuable State Library materials.

(2) The California State Library Foundation may be authorized by the State Librarian to provide copies and reproductions of documents and other information found in the collection of the State Library, as requested by members of the public.

(3) The California State Library Foundation may be authorized by the State Librarian to use State Library facilities and equipment designated by the State Librarian as necessary for the California State Library Foundation to provide services to the State Library efficiently and economically.

(b) The State Librarian may establish an agreement with the California State Library Foundation to collect fees from the public for providing the services specified in subdivision (a). Fees for copying, reproduction, and other services provided by the California State Library Foundation shall be at a level consistent with the cost of providing these services.

(Added by Stats. 1996, Ch. 213, Sec. 2. Effective January 1, 1997.)



19328

(a) The Legislature hereby finds and declares that Bernard E. Witkin’s legendary contribution to California law is deserving of a lasting tribute and an expression of gratitude from the state whose legal system, he, more than any other single individual in the 20th century, helped to shape.

(b) The law library of the California State Library, located in the Library and Courts Building in the City and County of Sacramento, is hereby designated as the Bernard E. Witkin State Law Library of California.

(c) The State Librarian, in cooperation with the Department of General Services, may install appropriate plaques and markers showing this special designation upon receiving donations from nonstate resources to cover any costs.

(Added by Stats. 1997, Ch. 411, Sec. 1. Effective January 1, 1998.)






ARTICLE 3 - Books

19330

Books may be taken from the library by the Members of the Legislature and by other state officers during regular office hours.

(Amended by Stats. 1987, Ch. 1452, Sec. 121.)



19331

The Controller, when notified by the State Librarian that any officer or employee of the state for whom he or she draws a warrant for salary has failed to return any book taken by him or her, or for which he or she has given an order, within the time prescribed by the rules, or the time within which it was agreed to be returned, and which notice shall give the value of the book, shall, after first informing the officer or employee of the notice, upon failure by him or her to return the book, deduct from the warrant for the salary of the officer or employee, twice the value of the book, and place the amount deducted in the General Fund.

(Amended by Stats. 1987, Ch. 1452, Sec. 122.)



19332

In case of the neglect or refusal on the part of any officer or employee of the state to return a book for which he or she has given an order or a receipt or has in his or her possession, the State Librarian may purchase for the library a duplicate of the book, and notify the Controller of the purchase, together with the cost of the book. Upon the receipt of the notice from the department, the Controller shall deduct twice the cost of the duplicate book from the warrant for the salary of the officer or employee, and place the amount deducted in the General Fund.

(Amended by Stats. 1987, Ch. 1452, Sec. 123.)



19333

The State Librarian may bring suit in his or her official capacity for the recovery of any book, or for three times the value thereof, together with costs of suit, against any person who has the book in his or her possession or who is responsible therefor. If the department has purchased a duplicate of any book, it may bring suit for three times the amount expended for the duplicate, together with costs of suit.

(Amended by Stats. 1987, Ch. 1452, Sec. 124.)



19334

Every person who injures or fails to return any book taken is liable in three times its value.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Reading Initiative Program

19335

This act shall be known and may be cited as the Reading Initiative Program.

(Added by Stats. 1994, Ch. 787, Sec. 1. Effective January 1, 1995.)



19336

The State Librarian shall establish the Reading Initiative Program with funds appropriated for that purpose and with funds received from private sources. The State Librarian shall administer the program, for which purpose he or she shall do all of the following:

(a) Develop a list of recommended books, in consultation with various groups, including, but not limited to, teachers, librarians, parents, writers, publishers, and employees of the State Department of Education. The recommended books shall supplement the state-recommended English/language arts curriculum framework, and shall include recreational reading selections for children.

(b) Develop a method of involving pupils enrolled in kindergarten and grades 1 to 12, inclusive, in the program and an appropriate form of recognition for pupils who volunteer to participate in the program and who succeed in the program. Rewards and related recognition activities shall be funded with amounts received from private sources.

(c) To the extent private funds are available, and consistent with subdivision (b), expend private funds received by the State Librarian for the purposes of this article to obtain and make available to the public the books on the list developed pursuant to subdivision (a) .

(Amended by Stats. 1996, Ch. 124, Sec. 19. Effective January 1, 1997.)









CHAPTER 8 - Library Districts

ARTICLE 1 - Formation, Annexation, Dissolution

19400

A library district may be organized, as provided in this chapter. The library district may establish, equip, and maintain a public library for the dissemination of knowledge of the arts, sciences, and general literature and may exercise the powers granted or necessarily implied pursuant to this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



19401

The library district may include incorporated or unincorporated territory, or both, in any one or more counties, so long as the territory of the district consists of contiguous parcels and the territory of no city is divided.

(Enacted by Stats. 1976, Ch. 1010.)



19402

Whenever the formation of a library district is desired, a petition which may consist of any number of instruments, may be presented at a regular meeting of the board of supervisors of the county in which is located the largest proportionate value of the lands within the proposed district as shown by the last equalized county assessment roll. The petition shall specify whether the proposed library district shall be governed by a three-member board of library trustees or by a five-member board of library trustees. The board of supervisors to whom the petition is presented is designated in this chapter as the supervising board of supervisors.

(Amended by Stats. 1982, Ch. 354, Sec. 1.)



19403

The petition shall be signed by registered voters residing within the proposed library district equal in number to at least 5 percent of the number of votes cast in the territory comprising the proposed district at the last preceding general state election at which a Governor was elected.

(Enacted by Stats. 1976, Ch. 1010.)



19404

The proceedings for the filing and hearing of the petition are governed and controlled by the provisions of Sections 58032, 58033, 58034, 58060, and 58061 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



19405

The proceedings for final hearing of the petition and the formation of the district are governed and controlled by the provisions of Article 4 (commencing with Section 58090), Article 5 (commencing with Section 58130), and Article 7 (commencing with Section 58200) of Chapter 1 of Title 6 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



19406

On the filing of written protests by registered voters residing in the proposed district equal in number to at least 50 percent of the number of votes cast in the territory comprising the proposed district at the last preceding general state election at which a Governor was elected, the proceeding for the formation of the district shall be terminated as provided in Sections 58103 and 58104 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



19407

No library district including territory in more than one county shall be organized under this chapter without the concurrent consent by resolution of each board of supervisors involved, as well as the consent of the governing body of each city to be included.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Trustees

19420

Within 30 days after the filing with the clerk of the board of supervisors or county board of supervisors of the resolution declaring the organization of the district, the supervising board of supervisors shall appoint the required number of library trustees from the district at large.

(Amended by Stats. 2002, Ch. 221, Sec. 12. Effective January 1, 2003.)



19421

The governing board of the district shall be called “the Board of Library Trustees of ____ Library District” (inserting the name of the particular district).

(Enacted by Stats. 1976, Ch. 1010.)



19422

The trustee shall hold office for the term of four years beginning on the last Friday in November next succeeding their appointment or election.

(Amended by Stats. 1978, Ch. 1376.)



19423

The first board of library trustees appointed or elected in a district shall at their first meeting so classify themselves by lot that their terms shall expire:

(a) For three-member boards, one on the last Friday in November of the first odd-numbered calendar year next succeeding his or her appointment or election, and two on the last Friday in November of the second succeeding odd-numbered calendar year.

(b) For five-member boards, two on the last Friday in November of the first odd-numbered calendar year next succeeding his or her appointment or election, and three on the last Friday in November of the second succeeding odd-numbered calendar year.

(Amended by Stats. 1987, Ch. 56, Sec. 38.)



19424

At its first meeting called after the original appointment of the board, and annually thereafter at its first meeting called after the last Friday in November in odd-numbered years, the board shall organize by electing one of its number president, and another one of its number secretary. They shall serve as such for one year or until their successors are elected and qualified.

(Amended by Stats. 1978, Ch. 1376.)



19425

The board shall cause a proper record of its proceedings to be kept, and at the first meeting of the board of trustees of the library district, it shall immediately cause to be made out and filed with the State Librarian a certificate showing that the library district has been established, with the date thereof, the names of the trustees, and the officers of the board chosen for the current fiscal year.

(Amended by Stats. 1987, Ch. 1452, Sec. 125.)



19426

A vacancy in the board of library trustees shall be filled for the unexpired term by appointment of the supervising board of supervisors.

(Enacted by Stats. 1976, Ch. 1010.)



19427

Each library trustee shall hold office until his successor is elected and qualified.

(Enacted by Stats. 1976, Ch. 1010.)



19428

The board of library trustees shall meet at least once a month, at such time and place as it may fix by resolution.

(Enacted by Stats. 1976, Ch. 1010.)



19429

Special meetings may be called at any time, as follows:

(a) A special meeting of a three-member board of library trustees may be called by two trustees, by written notices served upon each member at least 12 hours before the time specified for the meeting.

(b) A special meeting of a five-member board of library trustees may be called by three trustees, by written notices served upon each member at least 12 hours before the time specified for the meeting.

(Amended by Stats. 1982, Ch. 354, Sec. 4.)



19430

(a) For three-member boards, two members constitute a quorum for the transaction of business.

(b) For five-member boards, three members constitute a quorum for the transaction of business.

(Amended by Stats. 1982, Ch. 354, Sec. 5.)



19431

A proposal to increase the number of seats on the board of library trustees from three to five may be initiated in either of the following alternative ways:

(a) By a petition signed by registered voters residing within the library district equal in number to at least 5 percent of the total number of votes cast in the library district at the last preceding general state election at which a Governor was elected, and filed with the supervising board of supervisors of the library district.

(b) By a resolution adopted by the board of trustees and filed with the supervising board of supervisors.

(Added by Stats. 1982, Ch. 354, Sec. 6.)



19432

(a) The supervising board of supervisors, at its option, may conduct a public hearing on a petition or resolution filed pursuant to Section 19431. Notice of the hearing shall be published pursuant to Sections 6060 and 6061. At the hearing, any interested person shall be given an opportunity to present his or her views on the proposal. At the conclusion of the hearing, the supervising board of supervisors may increase the board of library trustees to a five member board.

(b) If the board of library trustees is increased from three to five members, the supervising board of supervisors shall appoint the two additional trustees from the district at large, and the trustees shall classify themselves by lot so that their terms shall expire as provided in subdivision (b) of Section 19423.

(Added by Stats. 1982, Ch. 354, Sec. 7.)






ARTICLE 3 - Powers

19460

The board of library trustees shall make and enforce all rules, regulations, and bylaws necessary for the administration, government, and protection of the library under its management, and all property belonging to the district.

(Enacted by Stats. 1976, Ch. 1010.)



19460.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 2. Effective January 1, 2006.)



19461

The board of library trustees shall administer any trust declared or created for the library, and received by gift, devise, or bequest, and hold in trust or otherwise, property situated in this state or elsewhere, and where not otherwise provided, dispose of the property for the benefit of the library.

(Enacted by Stats. 1976, Ch. 1010.)



19462

The board of library trustees shall prescribe the duties and powers of the librarian, secretary, and other officers and employees of the library, determine the number of and appoint all officers and employees, and fix their compensation. The officers and employees shall hold their offices and positions at the pleasure of the board.

(Enacted by Stats. 1976, Ch. 1010.)



19463

The board of library trustees shall purchase necessary books, journals, publications, and other personal property.

(Enacted by Stats. 1976, Ch. 1010.)



19464

The board of library trustees shall purchase real property, and erect or rent and equip, such buildings or rooms, as in its judgment are necessary properly to carry out the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



19465

The board of library trustees shall require the Secretary of State and other state officials to furnish the library with copies of any and all reports, laws, and other publications of the state not otherwise disposed of by law.

(Enacted by Stats. 1976, Ch. 1010.)



19466

The board of library trustees shall borrow books from, lend books to, and exchange books with other libraries, and may allow nonresidents of the district to borrow books upon such conditions as the board may prescribe.

(Enacted by Stats. 1976, Ch. 1010.)



19467

The board of library trustees shall borrow money, give security therefor, purchase on contract, and do and perform any and all other acts and things necessary or proper to carry out the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



19468

The board of library trustees shall file, through the librarian, on or before the last day of August of each year, a report with the State Librarian at Sacramento giving the condition of its library and the number of volumes contained therein on the 30th day of June preceding. The report shall, in addition to other matters deemed expedient by the board of trustees or the district librarian, contain such statistical and other information as is deemed desirable by the State Librarian. For this purpose the State Librarian may send to the several district librarians instructions or question blanks so as to obtain the material for a comparative study of library conditions in the state.

(Enacted by Stats. 1976, Ch. 1010.)



19469

The board of library trustees shall designate the hours during which the library shall be open for the use of the public.

(Amended by Stats. 1982, Ch. 354, Sec. 8.)



19470

Annually, at least 15 days before the first day of the month in which county taxes are levied, the board of library trustees of each library district shall furnish to the board of supervisors of the county in which the district or any part thereof is situated, an estimate in writing of the amount of money necessary for all purposes required under this chapter during the next ensuing fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



19473

The tax shall be computed, entered upon the tax rolls, and collected in the same manner as county taxes are computed, entered, and collected. All money collected shall be paid into the county treasury to the credit of the particular library district fund and shall be paid out on the order of the district board, signed by the president and secretary.

(Enacted by Stats. 1976, Ch. 1010.)



19475

All money acquired by gift, devise, bequest, or otherwise, for the purposes of the library, shall be paid into the county treasury to the credit of the library fund of the district, subject only to the order of the library trustees of the district.

(Enacted by Stats. 1976, Ch. 1010.)



19476

If the payment into the treasury is inconsistent with the terms or conditions of any gift, devise, or bequest, the board of library trustees shall provide for the safety and preservation of the fund, and the application thereof to the use of the library, in accordance with the terms and conditions of the gift, devise, or bequest.

(Enacted by Stats. 1976, Ch. 1010.)



19477

Upon the receipt by the county auditor of an order of the library trustees of the district, he shall issue his warrant upon the county treasurer for the amount stated in the order.

(Enacted by Stats. 1976, Ch. 1010.)



19478

When any warrant is presented to the treasurer for payment and it is not paid for want of funds, the treasurer shall endorse thereon “not paid for want of funds” with the date of presentation and sign his name thereto, and from that time the warrant bears interest at the rate of 6 percent per annum until it is paid or until funds are available for its payment and the county treasurer gives notice to the warrant holder that funds are available for the payment. The giving of the notice is deemed complete upon deposit thereof in the United States mail in a sealed envelope addressed to the warrant holder at his address given by him at the time of presentation of the warrant to the treasurer, with postage thereon fully prepaid and registered.

(Enacted by Stats. 1976, Ch. 1010.)



19479

Every library established under this chapter shall be forever free to the inhabitants and nonresident taxpayers of the library district, subject always to such rules, regulations, and bylaws as may be made by the board of library trustees. For violation of any rule, regulation, or bylaw a person may be fined or excluded from the privileges of the library.

(Enacted by Stats. 1976, Ch. 1010.)



19480

The title to all property acquired for the purposes of the library, when not inconsistent with the terms of its acquisition, or not otherwise designated, vests in the district in which the library is or is to be situated.

(Enacted by Stats. 1976, Ch. 1010.)



19481

Every library district shall be designated by the name and style of ____ Library District (using the name of the district) of ____ County (using the name of the county or counties in which the district is situated). In that name the trustees may sue and be sued, and may hold and convey property for the use and benefit of the district. A number shall not be used as a part of the designation of any library district.

(Enacted by Stats. 1976, Ch. 1010.)



19482

The board of library trustees and the boards of trustees of neighboring library districts, or the governing bodies of neighboring cities, or boards of supervisors of counties in which public libraries are situated, may contract to lend the books of libraries created under this chapter to residents of the counties, neighboring cities, or library districts, upon a reasonable compensation to be paid by the counties, neighboring cities, or library districts.

(Enacted by Stats. 1976, Ch. 1010.)



19483

Anything in Sections 19100 to 19179, inclusive, to the contrary, notwithstanding, the property in any library district created under this chapter subsequent to the establishment of a county free library is subject to taxation for county free library purposes as though the library district had not been created. This section shall not apply to any adjustments in property tax allocations made pursuant to Section 19116.

(Amended by Stats. 1996, Ch. 522, Sec. 2. Effective January 1, 1997. Operative July 1, 1997, by Sec. 7 of Ch. 522.)






ARTICLE 4 - Claims

19500

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Biennial Election of Trustees

19510

An election shall be held biennially in each library district for the election of one or more library trustees who shall hold office for four years beginning on the last Friday in November next succeeding his election. This election shall be held in the district on the same day as the school district election as specified in Section 5000 in the odd-numbered years. Trustees shall be nominated in the manner prescribed in Section 5012.

(Amended by Stats. 1978, Ch. 1376.)



19511

To be qualified to vote at any library district election a person shall be registered to vote in the library district, at least 29 days before the election.

(Amended by Stats. 1978, Ch. 1376.)



19514

If pursuant to Section 5327 a district election is not held, the board of supervisors of the county in which the district, or the largest part thereof in area, is situated shall at its next regular meeting appoint to the positions of trustee those persons nominated, and such persons shall qualify, take office, and serve exactly as if elected at a general district election. If no person has been nominated, the board of supervisors shall appoint any qualified voter of the district to the position.

(Amended by Stats. 1979, Ch. 334.)



19515

Except as otherwise provided in this article, Chapter 3 (commencing with Section 5300) of Part 4 of this division shall govern and control the conduct of elections pursuant to this chapter.

(Amended by Stats. 1977, Ch. 36.)






ARTICLE 6 - Bonds

19520

The board of trustees of any library district may, when in their judgment it is deemed advisable, and shall, upon a petition of 50 or more taxpayers and residents of the library district, call an election and submit to the electors of the district, the proposition of whether the bonds of the district will be issued and sold for the purpose of raising money for any or all of the following:

(a) The purchase of suitable lots.

(b) Procuring plans and specifications and erecting a suitable building.

(c) Furnishing and equipping the building and fencing and ornamenting the grounds, for the accommodation of the public library.

(d) Any or all of the purposes of this chapter.

(e) Liquidating any indebtedness incurred for the purposes.

(f) Refunding any outstanding valid indebtedness, evidenced by bonds or warrants of the district.

(Enacted by Stats. 1976, Ch. 1010.)



19521

The bond election shall be called and conducted and the results thereof canvassed, returned, and declared in the manner provided in Chapter 3 (commencing with Section 5300) of Part 4 of this division.

(Amended by Stats. 1977, Ch. 36.)



19522

The board of trustees shall set forth in the resolution calling for a bond election the amount and denomination of the bonds, the rate of interest, and the number of years that all or any part of the bonds are to run.

(Amended by Stats. 1977, Ch. 36.)



19524

If it appears that two-thirds of the votes cast at the election were cast in favor of issuing the bonds, the board shall enter the fact upon its minutes and shall certify all the proceedings to the supervising board of supervisors. Thereupon the board of supervisors shall issue the bonds of the district, in the number and amount provided in the proceedings, and the district shall be named on the bonds. The bonds shall be paid out of the building fund of the district.

The money for the redemption of the bonds and the payment of interest thereon shall be raised by taxation upon the taxable property in the district.

(Amended by Stats. 1987, Ch. 1452, Sec. 127.)



19525

The total amount of bonds issued shall not exceed 5 percent of the assessed value of the property of the district, prior to the 1980–81 fiscal year and shall not exceed 1.25 percent of the assessed value of the district beginning after the 1981–82 fiscal year, as shown by the last equalized assessment roll of the county or counties in which the district is situated.

(Amended by Stats. 1980, Ch. 1208, Sec. 30.)



19526

The supervising board of supervisors by an order entered upon its minutes shall prescribe the form of the bonds and of the interest coupons attached thereto, and shall fix the time when the whole or any part of the principal of the bonds shall be payable, which shall not be more than 40 years from the date thereof.

(Enacted by Stats. 1976, Ch. 1010.)



19527

The bonds shall not bear a greater amount of interest than 6 percent, to be payable annually or semiannually. The bonds shall be sold in the manner prescribed by the board of supervisors, but for not less than par, and the proceeds of the sale thereof shall be deposited in the county treasury to the credit of the building fund of the library district, and shall be drawn out for the purposes for which the bonds were issued as other library money is drawn out.

(Enacted by Stats. 1976, Ch. 1010.)



19528

The board of supervisors of each county in which any part of the district is situated, at the time of making the levy of taxes for county purposes, shall levy a tax for that year upon the taxable property in the district, at the equalized assessed value thereof for that year, for the interest and redemption of the bonds. The tax shall not be less than sufficient to pay the interest of the bonds for that year, and such portion of the principal as is to become due during the year. In any event the tax shall be high enough to raise, annually, for the first half of the term the bonds are to run, a sufficient sum to pay the interest thereon, and during the balance of the term, high enough to pay the annual interest and to pay, annually, a proportion of the principal of the bonds equal to a sum produced by taking the whole amount of the bonds outstanding and dividing it by the number of years the bonds then have to run.

(Enacted by Stats. 1976, Ch. 1010.)



19529

All money levied, when collected, shall be paid into the county treasury to the credit of the library district, and shall be used for the payment of principal and interest on the bonds, and for no other purpose. The principal and interest on the bonds shall be paid by the county treasurer, upon the warrant of the county auditor, out of the fund provided therefor. The county auditor shall cancel and file with the county treasurer the bonds and coupons as rapidly as they are paid.

(Enacted by Stats. 1976, Ch. 1010.)



19530

Whenever any bonds issued under this article remain unsold for the period of six months after having been offered for sale in the manner prescribed by the supervising board of supervisors, the board of trustees of the library district for or on account of which the bonds were issued, or of any library district composed wholly or partly of territory which, at the time of holding the election authorizing the issuance of the bonds, was embraced within the district for or on account of which the bonds were issued, may petition the supervising board of supervisors to cause the unsold bonds to be withdrawn from the market and canceled.

(Enacted by Stats. 1976, Ch. 1010.)



19531

Upon receiving the petition, signed by a majority of the members of the board of trustees, the supervising board of supervisors shall fix a time for hearing the petition, which shall be not more than 30 days thereafter, and shall cause a notice, stating the time and place of hearing, and the object of the petition in general terms, to be published as provided in this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



19532

At the time and place designated in the notice for hearing the petition, or at any subsequent time to which the hearing is postponed, the supervising board of supervisors shall hear any reasons that are submitted for or against the granting of the petition, and if they deem it for the best interests of the library district named in the petition that the unsold bonds be canceled, they shall make and enter an order in the minutes of their proceedings that the unsold bonds be canceled. Thereupon the bonds, and the vote by which they were authorized to be issued, shall cease to be of any validity whatever.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 9 - Library Districts and Museums in Unincorporated Towns and Villages

ARTICLE 1 - Formation

19600

Any unincorporated town or village of this state may establish, equip, and maintain a public library for the dissemination of knowledge of the arts, sciences, and general literature, in accordance with this chapter. Any unincorporated town or village of this state may also establish, equip, and maintain a public museum in accordance with this chapter.

(Amended by Stats. 1978, Ch. 988.)



19601

Upon the application, by petition, of 50 or more taxpayers and residents of any unincorporated town or village to the board of supervisors in the county in which the town or village is located, for the formation of a library district, and setting forth the boundaries of the proposed district, the board of supervisors shall, within 10 days after receiving the petition, by resolution, order that an election be held in the proposed district for the determination of the question and shall conduct the election.

(Amended by Stats. 1987, Ch. 1452, Sec. 128.)



19603

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer’s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Enacted by Stats. 1976, Ch. 1010.)



19604

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Enacted by Stats. 1976, Ch. 1010.)



19605

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Enacted by Stats. 1976, Ch. 1010.)



19608

The election shall be conducted in accordance with the general election laws of this state, where applicable, without reference to form of ballot or manner of voting, except that the ballots shall contain the words, “For library district,” and the voter shall write or print after the words on his ballot the word “Yes,” or the word “No.”

(Enacted by Stats. 1976, Ch. 1010.)



19610

The election officers shall report the result of the election to the board of supervisors within five days after the election.

(Enacted by Stats. 1976, Ch. 1010.)



19611

If a majority of the votes at the election is in favor of a library district, the board of supervisors shall by resolution, establish the library district, and shall appoint five trustees, who shall be qualified electors and residents within the limits of the district, to be known as a board of library trustees of the town or village for which they are appointed.

(Enacted by Stats. 1976, Ch. 1010.)



19612

Vacancies shall be filled by the board of supervisors by appointment for the unexpired term.

(Enacted by Stats. 1976, Ch. 1010.)



19613

If a majority of the votes cast is against a library district, the board of supervisors shall, by order, so declare, and no other proceedings shall be taken in relation thereto until the expiration of one year from the date of presentation of the petition.

(Enacted by Stats. 1976, Ch. 1010.)



19614

The fact of the presentation of the petition, and the order establishing the library district and making the appointment of the five library trustees, shall be entered in the minutes of the board of supervisors and shall be conclusive evidence of the due presentation of a proper petition, and that each of the petitioners was, at the time of signature and presentation of the petition, a taxpayer and resident of the proposed district, and of the fact and regularity of all prior proceedings of every kind and nature provided for by this article and of the existence and validity of the district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Powers

19640

The board of library trustees shall meet at least once a month, at such time and place as it may fix by resolution.

(Enacted by Stats. 1976, Ch. 1010.)



19641

Special meetings may be called at any time by three trustees, by written notices served upon each member at least 12 hours before the time specified for the meeting.

(Enacted by Stats. 1976, Ch. 1010.)



19642

Three members constitute a quorum for the transaction of business.

(Enacted by Stats. 1976, Ch. 1010.)



19643

At its first meeting held after the general district election the board shall organize by electing one of its number president, and another one of its number secretary. They shall serve as such for one year or until their successors are elected and qualified.

(Enacted by Stats. 1976, Ch. 1010.)



19644

The board shall cause a proper record of its proceedings to be kept, and at the first meeting of the board of trustees, it shall immediately cause to be made out and filed with the State Librarian a certificate showing that the library has been established, with the date thereof, the names of the trustees, and the officers of the board chosen for the current fiscal year.

(Amended by Stats. 1987, Ch. 1452, Sec. 133.)



19645

The board of library trustees shall make and enforce all rules, regulations, and bylaws necessary for the administration, government, and protection of the library under its management, and all property belonging to it.

(Enacted by Stats. 1976, Ch. 1010.)



19646

The board of library trustees shall administer any trust declared or created for the library, and receive by gift, devise, or bequest, and hold in trust or otherwise, property situated in this state or elsewhere, and where not otherwise provided, dispose of the property for the benefit of the library.

(Enacted by Stats. 1976, Ch. 1010.)



19647

The board of library trustees shall prescribe the duties and powers of the librarian, secretary, and other officers and employees of the library, determine the number of and appoint all officers and employees, and fix their compensation. The officers and employees shall hold their offices and positions at the pleasure of the board.

(Enacted by Stats. 1976, Ch. 1010.)



19648

The board of library trustees shall purchase necessary books, journals, publications, and other personal property.

(Enacted by Stats. 1976, Ch. 1010.)



19649

The board of library trustees shall also purchase such real property, and erect or rent and equip, such building or rooms, as in its judgment is necessary to properly carry out the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



19650

The board of library trustees may request the appropriate state officials to furnish the library with copies of any and all reports, laws, and other publications of the state not otherwise disposed of by law.

(Enacted by Stats. 1976, Ch. 1010.)



19651

The board of library trustees shall borrow books from, lend books to, and exchange books with other libraries. It shall allow nonresidents to borrow books upon such conditions as it may prescribe.

(Enacted by Stats. 1976, Ch. 1010.)



19652

The board of library trustees shall do and perform any and all other acts and things necessary or proper to carry out the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



19653

The board of library trustees shall file, through the librarian, on or before the last day in the month of August of each year, a report with the State Librarian at Sacramento giving the condition of the library and the number of volumes contained therein on the 30th day of June preceding. The report shall, in addition to other matters deemed expedient by the board of trustees or the librarian, contain such statistical and other information as is deemed desirable by the State Librarian. For this purpose the State Librarian may send to the several district librarians instructions or question blanks so as to obtain the material for a comparative study of library conditions in the state.

(Enacted by Stats. 1976, Ch. 1010.)



19654

The board of library trustees shall designate the hours during which the library is open for the use of the public. All public libraries established under this chapter shall be open for the use of the public during every day in the year except on such legal holidays as may be determined by the board of library trustees.

(Enacted by Stats. 1976, Ch. 1010.)



19655

In any library district formed under the provisions of this chapter, which maintains a public library, or which has petitioned for and been granted permission to establish, and intends to maintain a public library in accordance with this chapter, the board of library trustees shall furnish to the board of supervisors of the county in which the library district is situated, each and every year, on or before the first day of September, an estimate of the cost of any or all of the following:

(a) Leasing temporary quarters.

(b) Purchasing a suitable lot.

(c) Procuring plans and specifications and erecting a suitable building.

(d) Furnishing and equipping the building and fencing and ornamenting the grounds, for the accommodation of the public library.

(e) Conducting and maintaining the library for the ensuing fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



19656

The board of library trustees may, when in its judgment it is deemed advisable, and upon the petition of 50 or more taxpayers residing within the library district shall, call an election and submit to the electors of the library district the question of whether the bonds of the library district shall be issued and sold for any or all the purposes of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



19658

The revenue derived from the tax, together with all money acquired by gift, devise, bequest, or otherwise, for the purposes of the library, shall be paid into the county treasury, to the credit of the library fund of the district in which the tax is collected, subject only to the order of the library trustees of the district. If payment into the treasury is inconsistent with the terms or conditions of any gift, devise, or bequest, the board of library trustees shall provide for the safety and preservation of the fund, and the application thereof to the use of the library, in accordance with the terms and conditions of the gift, devise, or bequest.

(Enacted by Stats. 1976, Ch. 1010.)



19659

Upon the receipt by the county auditor of an order of the library trustees of the district he shall issue his warrant upon the county treasurer for the amount stated in the order.

(Enacted by Stats. 1976, Ch. 1010.)



19660

When any warrant is presented to the treasurer for payment and it is not paid for want of funds the treasurer shall endorse thereon “not paid for want of funds” with the date of presentation and sign his name thereto and from that time the warrant bears interest at the rate of 6 percent per annum until it is paid or until funds are available for its payment and the county treasurer gives notice to the warrant holder that funds are available for payment. The giving of the notice is deemed complete upon deposit thereof in the United States mail in a sealed envelope addressed to the warrant holder at his address given by him at the time of presentation of the warrant to the treasurer, with postage thereon fully prepaid and registered.

(Enacted by Stats. 1976, Ch. 1010.)



19661

Every library established under this chapter shall be forever free to the inhabitants and nonresident taxpayers of the library district, subject always to such rules, regulations, and bylaws as may be made by the board of library trustees. For any violation of the rules, regulations, or bylaws a person may be fined or excluded from the privileges of the library.

(Enacted by Stats. 1976, Ch. 1010.)



19662

Boards of library trustees and the boards of trustees of neighboring library districts, or the legislative bodies of neighboring municipalities, or boards of supervisors of the counties in which public libraries are situated, may contract to lend the books of the libraries to residents of the counties or neighboring municipalities, or library districts, upon a reasonable compensation to be paid by the counties, neighboring municipalities, or library districts.

(Enacted by Stats. 1976, Ch. 1010.)



19663

The title to all property acquired for the purposes of the libraries, when not inconsistent with the terms of its acquisition, or not otherwise designated, vests in the district in which libraries are, or are to be situated.

(Enacted by Stats. 1976, Ch. 1010.)



19664

Every library district shall be designated by the name and style of ____ Library District, (using the name of the district), of ____ County, (using the name of the county in which the district is situated). In that name the trustees may sue and be sued, and may hold and convey property for the use and benefit of the district. A number shall not be used as a part of the designation of any library district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2.5 - Museums

19670

The board of library trustees may vote to establish a public museum in the library district and to constitute the board of library trustees as the board of museum trustees for the purposes of managing such museum in accordance with the provisions of this chapter.

(Added by Stats. 1978, Ch. 988.)



19671

The board of museum trustees shall meet at least once a month, at such time and place as it may fix by resolution.

(Added by Stats. 1978, Ch. 988.)



19672

Special meetings may be called at any time by three trustees, by written notices served upon each member at least 12 hours before the time specified for the meeting.

(Added by Stats. 1978, Ch. 988.)



19673

Three members constitute a quorum for the transaction of business.

(Added by Stats. 1978, Ch. 988.)



19674

At its first meeting held after being constituted, the board shall organize by electing one of its number president, and another one of its number secretary. They shall serve as such for one year or until their successors are elected and qualified.

(Added by Stats. 1978, Ch. 988.)



19675

The board shall cause a proper record of its proceedings to be kept, and at the first meeting of the board of trustees, it shall immediately cause to be made out and filed with the Department of Education at Sacramento a certificate showing that the museum has been established, with the date thereof, the names of the trustees, and the officers of the board chosen for the current fiscal year.

(Added by Stats. 1978, Ch. 988.)



19676

The board of museum trustees shall make and enforce all rules, regulations, and bylaws necessary for the administration, government, and protection of the museum under its management, and all property belonging to it.

(Added by Stats. 1978, Ch. 988.)



19677

The board of museum trustees shall administer any trust declared or created for the museum, and receive by gift, devise, or bequest, and hold in trust or otherwise, property situated in this state or elsewhere, and where not otherwise provided, dispose of the property for the benefit of the museum.

Any funds from private sources which are used for the support of any public museum established pursuant to this chapter shall be deposited in a special fund in the county treasury of the county in which the public museum is located. Such fund shall be under the control of and administered by the board of museum trustees.

(Added by Stats. 1978, Ch. 988.)



19678

The board of museum trustees shall prescribe the duties and powers of the curator, secretary, and other officers and employees of the museum, determine the number of and appoint all officers and employees, and fix their compensation. The officers and employees shall hold their offices and positions at the pleasure of the board.

(Added by Stats. 1978, Ch. 988.)



19679

The board of museum trustees shall purchase necessary objects of artistic, scientific, or historical interest, and other personal property.

(Added by Stats. 1978, Ch. 988.)



19680

The board of museum trustees shall also purchase such real property, and erect or rent and equip, such building or rooms, as in its judgment is necessary to properly carry out the provisions of this chapter.

(Added by Stats. 1978, Ch. 988.)



19681

The board of museum trustees shall do and perform any and all other acts and things necessary or proper to carry out the provisions of this chapter.

(Added by Stats. 1978, Ch. 988.)



19682

The board of museum trustees shall designate the hours during which the museum is open for the use of the public. All public museums established under this chapter shall be open for the use of the public during every day in the year except on legal holidays as may be determined by the board of museum trustees.

(Added by Stats. 1978, Ch. 988.)



19683

In any library district formed under the provisions of this chapter, which maintains a public museum, in accordance with this chapter, the board of museum trustees shall furnish to the board of supervisors of the county in which the library district is situated, each and every year, on or before the first day of September, an estimate of the cost of any or all of the following:

(a) Leasing temporary quarters.

(b) Purchasing a suitable lot.

(c) Procuring plans and specifications and erecting a suitable building.

(d) Furnishing and equipping the building and fencing and ornamenting the grounds, for the accommodation of the public museum.

(e) Conducting and maintaining the museum for the ensuing fiscal year.

(Added by Stats. 1978, Ch. 988.)



19684

The title to all property acquired for the purposes of the museum, when not inconsistent with the terms of its acquisition, or not otherwise designated, vests in the district in which museums are, or are to be situated.

(Added by Stats. 1978, Ch. 988.)



19685

It is the intent of the Legislature that public museums established pursuant to this chapter shall be funded primarily by private funds. The board of supervisors of the county in which such a public museum is located is authorized, but not required, to allocate county funds for the support of such museum.

(Added by Stats. 1978, Ch. 988.)






ARTICLE 3 - Claims

19690

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Biennial Election of Trustees

19700

(a) Except as otherwise provided in this article, the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) shall govern and control the conduct of elections pursuant to this chapter. Elections shall be held biennially in the district on the same day as the school district election as specified in Section 5000 in the odd-numbered years.

(b) The trustees shall hold office for the term of four years beginning on the first Friday in December next succeeding their appointment or election.

(c) The members of the first board of library trustees appointed or elected in a district shall, at their first meeting, so classify themselves by lot that their terms shall expire: two on the first Friday in December of the first odd-numbered calendar year next succeeding their appointment or election, and three on the first Friday in December of the second succeeding odd-numbered calendar year.

(Amended by Stats. 1994, Ch. 923, Sec. 25. Effective January 1, 1995.)



19701

The number of library trustees for any library district established under the provisions of this chapter is five.

(Enacted by Stats. 1976, Ch. 1010.)



19702

Every person who is registered to vote in the library district where the election is held at least 29 days before the election, may vote at the election.

(Amended by Stats. 1978, Ch. 1376.)






ARTICLE 5 - Bonds

19720

The board of trustees of any library district may, when in their judgment it is deemed advisable, and shall upon a petition of 50 or more taxpayers and residents of the library district, call an election and submit to the electors of the district the question of whether the bonds of the district shall be issued and sold for the purpose of raising money for any or all of the following:

(a) The purchase of suitable lots.

(b) Procuring plans and specifications and erecting a suitable building.

(c) Furnishing and equipping the building, and fencing and ornamenting the grounds, for the accommodation of the public library.

(d) Any or all of the purposes of this chapter.

(e) Liquidating any indebtedness incurred for the purposes.

(f) Refunding any outstanding valid indebtedness, evidenced by bonds or warrants of the district.

(Enacted by Stats. 1976, Ch. 1010.)



19721

The election shall be called by posting notices, signed by the board, in three of the most public places in the district, for not less than 20 days before the election, and by publishing the notice not less than once a week for three successive weeks in a newspaper published in the district if there is one, or if there is none, in a newspaper published in the county.

(Enacted by Stats. 1976, Ch. 1010.)



19722

The notice shall contain:

(a) Time and place of holding the election.

(b) The names of inspectors and judges to conduct the election.

(c) The hours during the day in which the polls will be open.

(d) The amount and denomination of the bonds, the rate of interest, and the number of years, not exceeding 40, the whole or any part of the bonds are to be run.

(Enacted by Stats. 1976, Ch. 1010.)



19723

The election shall be conducted in accordance with the provisions relating to the election of trustees, insofar as they are applicable to the election for bonds.

(Enacted by Stats. 1976, Ch. 1010.)



19724

Voting shall be by ballot, without reference to the general election law in regard to form of ballot, or manner of voting, except that the words to appear on the ballot shall be, “Bonds—Yes,” and “Bonds—No.” Persons voting at the bond election shall put a cross (+) upon their ballots, with pencil or ink, after the words, “Bonds—Yes,” or “Bonds—No,” as the case may be, to indicate whether they have voted for or against the issuance of the bonds. The ballot shall be handed by the elector voting to the inspector, who shall then, in his presence, deposit the ballot in the ballot box, and the judges shall enter the elector’s name on poll list.

(Enacted by Stats. 1976, Ch. 1010.)



19725

On the seventh day after the election, at 8 o'clock p.m., the returns having been made to the board of trustees, the board shall meet and canvass the returns, and if it appears that more than one-half of the votes cast at the election are in favor of issuing the bonds, then the board shall cause an entry of the fact to be made upon its minutes and shall certify to the board of supervisors, all the proceedings had in the premises. Thereupon the board of supervisors shall issue the bonds of the district, to the number and amount provided in the proceedings, payable out of the building fund of the district, naming the district.

(Enacted by Stats. 1976, Ch. 1010.)



19726

The money shall be raised by taxation upon the taxable property in the district, for the redemption of the bonds and the payment of the interest thereon.

(Enacted by Stats. 1976, Ch. 1010.)



19727

The total amount of bonds issued shall not exceed 5 percent of the taxable property of the district, as shown by the last equalized assessment book of the county.

(Enacted by Stats. 1976, Ch. 1010.)



19728

The board of supervisors by an order entered upon its minutes shall prescribe the form of the bonds and of the interest coupons attached thereto, and shall fix the time when the whole or any part of the principal of the bonds shall be payable, which shall not be more than 40 years from the date thereof.

(Enacted by Stats. 1976, Ch. 1010.)



19729

The bonds shall not bear a greater amount of interest than 6 percent, to be payable annually or semiannually. The bonds shall be sold in the manner prescribed by the board of supervisors, but for not less than par, and the proceeds of the sale thereof shall be deposited in the county treasury to the credit of the building fund of the library district, and shall be drawn out for the purposes for which the bonds were issued as other library moneys are drawn out.

(Enacted by Stats. 1976, Ch. 1010.)



19730

The board of supervisors, at the time of making the levy of taxes for county purposes, shall levy a tax for that year upon the taxable property in the district, at the equalized assessed value thereof for that year, for the interest and redemption of the bonds. The tax shall not be less than sufficient to pay the interest of the bonds for that year, and such portion of the principal as is to become due during the year. In any event the tax shall be high enough to raise, annually, for the first half of the term the bonds have to run, a sufficient sum to pay the interest thereon, and during the balance of the term, high enough to pay the annual interest and to pay, annually, a proportion of the principal of the bonds equal to a sum produced by taking the whole amount of the bonds outstanding and dividing it by the number of years the bonds then have to run.

(Enacted by Stats. 1976, Ch. 1010.)



19731

All money levied, when collected, shall be paid into the county treasury to the credit of the library district, and shall be used for the payment of principal and interest on the bonds, and for no other purpose. The principal and interest on the bonds shall be paid by the county treasurer, upon the warrant of the county auditor, out of the fund provided therefor. The county auditor shall cancel and file with the county treasurer the bonds and coupons as rapidly as they are paid.

(Enacted by Stats. 1976, Ch. 1010.)



19732

Whenever any bonds issued under this article remain unsold for the period of six months after having been offered for sale in the manner prescribed by the board of supervisors, the board of trustees of the library district for or on account of which the bonds were issued, or of any library district composed wholly or partly of territory which, at the time of holding the election authorizing the issuance of the bonds, was embraced within the district for or on account of which the bonds were issued, may petition the board of supervisors to cause the unsold bonds to be withdrawn from market and canceled.

(Enacted by Stats. 1976, Ch. 1010.)



19733

Upon receiving the petition, signed by a majority of the members of the board of trustees, the supervisors shall fix a time for hearing the petition, which shall be not more than 30 days thereafter, and shall cause a notice, stating the time and place of hearing, and the object of the petition in general terms, to be published for 10 days prior to the day of hearing, in some newspaper published in the library district, if there is one, and if there is no newspaper published in the library district, then in a newspaper published at the county seat of the county in which the library district or part thereof is situated.

(Enacted by Stats. 1976, Ch. 1010.)



19734

At the time and place designated in the notice for hearing the petition, or at any subsequent time to which the hearing is postponed, the supervisors shall hear any reasons that are submitted for or against the granting of the petition, and if they deem it for the best interests of the library district that the unsold bonds be canceled, they shall make and enter an order in the minutes of their proceedings that the unsold bonds be canceled. Thereupon the bonds, and the vote by which they were authorized to be issued, shall cease to be of any validity whatever.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 11 - Miscellaneous Provisions

ARTICLE 1 - Deposit of Newspapers in Libraries

19950

This chapter shall be known and may be cited as the California Library Construction and Renovation Bond Act of 1988.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19951

The Legislature finds and declares all of the following:

(a) The public library is a supplement to the formal system of free public education, a source of information and inspiration to persons of all ages, cultural backgrounds, and economic statuses, and a resource for continuing education and reeducation beyond the years of formal education, and therefore deserves adequate financial support from government at all levels.

(b) It is in the interest of the people and of the state that there be a general diffusion of information and knowledge through the continued operation of free public libraries. This diffusion is a matter of general concern inasmuch as it is the duty of the state to provide encouragement to the voluntary lifelong learning of the people of the state.

(c) Many existing public library facilities are not safe, efficient, or accessible for use, adequate for the size of the communities they serve, or otherwise capable of providing the public library services needed by the communities they serve.

(d) Many communities that are populous enough to require a public library facility do not have one.

(e) Local public library authorities do not have sufficient funds to construct or rehabilitate necessary public library facilities.

(f) Funding to meet the need for public library facilities, which is beyond the ability of local government to supply, is most appropriately met by a partnership of state and local governments.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19952

As used in this chapter, the following terms have the following meanings:

(a) “Committee” means the California Library Construction and Renovation Finance Committee created pursuant to Section 19972.

(b) “Fund” means the California Library Construction and Restoration Fund created pursuant to Section 19955.

(c) “Board” means the California Library Construction and Renovation Board. The board includes the State Librarian, the Treasurer, the Director of Finance, the Assembly Member appointed by the Speaker of the Assembly, and the Senator appointed by the Senate Rules Committee.

Legislative members of the board shall meet with, and participate in, the work of the board to the extent that their participation is not incompatible with their duties as Members of the Legislature. For the purposes of this chapter, Members of the Legislature who are members of the board shall constitute a joint legislative committee on the subject matter of this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)






ARTICLE 2 - Offenses Against Libraries

19955

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the California Library Construction and Renovation Fund, which is hereby created. Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated without regard to fiscal year.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19956

All moneys deposited in the fund shall be available for grants to any city, county, city and county, or district that is empowered at the time of the project application to own and maintain a facility for the acquisition, construction, remodeling, or rehabilitation of facilities for public library services.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19957

The grant funds authorized pursuant to Section 19956 and the matching funds provided pursuant to Section 19962 shall be used by the recipient for any of the following purposes:

(a) Acquisition or construction of new facilities or additions to existing facilities.

(b) Acquisition of land necessary for purposes of subdivision (a).

(c) Remodeling of existing facilities for energy conservation purposes.

(d) Remodeling of existing facilities to provide access for the disabled.

(e) Rehabilitation of existing facilities to bring them into compliance with current health and safety requirements for public facilities.

(f) Procurement and installation of shelving fastened to the structure, and built-in equipment required to make a facility fully operable.

(g) Payment of fees charged by architects, engineers, and other design professionals whose services are required to plan and execute a project authorized pursuant to this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19957.5

(a) An applicant for a grant for the acquisition, construction, remodeling, or rehabilitation of public library facilities under this chapter, as opposed to an application for a grant to acquire land pursuant to subdivision (b) of Section 19957, shall be eligible to apply for that grant if that applicant has an order issued by a court for possession of property in an eminent domain action pursuant to Section 1255.410 of the Code of Civil Procedure.

(b) The terms “purchase of land” or “acquisition of land,” as used in this chapter, or in any rule, regulation, or policy adopted by the state librarian pursuant to Section 19960, shall include, but shall not be limited to, the acquisition of land by eminent domain and the eligible cost of acquisition of land by eminent domain shall be the fair market value of the property as defined by Sections 1263.310 to 1263.330, inclusive, of the Code of Civil Procedure. However, the eligible cost of the land for a library project’s site acquired by eminent domain, if title to the land will not be transferred until after the grant application is submitted, shall be limited to the appraised value of the land.

(Added by Stats. 1991, Ch. 45, Sec. 1. Effective June 3, 1991.)



19958

No grant funds authorized pursuant to Section 19956 or matching funds provided pursuant to Section 19962 shall be used by a recipient for any of the following purposes:

(a) Books and other library materials.

(b) Administration costs of the project, including, but not limited to, the costs of all of the following:

(1) Preparation of the grant application.

(2) Procurement of matching funds.

(3) Conducting an election for obtaining voter approval of the project.

(4) Plan checking and code compliance inspections.

(c) Interest or other carrying charges for financing the project, including, but not limited to, costs of loans or lease-purchase agreements in excess of the direct costs of any of the authorized purposes specified in Section 19957.

(d) Any ongoing operating expenses for the facility, its personnel, supplies, or any other library operations.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19959

All construction contracts for projects funded in part through grants awarded pursuant to this chapter shall be awarded through competitive bidding pursuant to Part 3 (commencing with Section 20100) of the Public Contract Code.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19960

This chapter shall be administered by the State Librarian, who shall adopt rules, regulations, and policies for the implementation of this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19961

A city, county, city and county, or district may apply to the State Librarian for a grant pursuant to this chapter, as follows:

(a) Each application shall be for a project for a purpose authorized by Section 19957.

(b) The applicant shall request not less than thirty-five thousand dollars ($35,000) per project.

(c) No application shall be submitted for a project for which construction bids already have been advertised.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19962

(a) Each grant recipient shall provide matching funds from any available source in an amount equal to 35 percent of the costs of the project. The remaining 65 percent of the costs of the project shall be provided through allocations from the fund.

(b) Qualifying matching funds shall be cash expenditures in the categories specified in Section 19957 which are made no earlier than three years prior to the submission of the application to the State Librarian. Except as otherwise provided in subdivision (c), in-kind expenditures shall not qualify as matching funds.

(c) Land donated or otherwise acquired for use as a site for the facility, including, but not limited to, land purchased more than three years prior to the submission of the application to the State Librarian, may be credited towards the 35 percent matching funds requirement at its appraised value as of the date of the application.

(d) Cash expenditures not to exceed 10 percent for furnishings required to make the facility fully operable may be credited towards the 35 percent matching funds requirement. The recipient shall certify to the board that these furnishings have an estimated useful life of not less than 10 years.

(e) Architect fees for plans and drawings for library renovation and new construction, including plans and drawings purchased more than three years prior to the submission of the application to the State Librarian, may be credited towards the 35 percent matching funds requirement.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19963

An amount not to exceed 1 percent of the cost of construction of the project may be used for appropriate works of art to enhance the facility.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19964

(a) The estimated costs of a project for which an application is submitted shall be consistent with normal public construction costs in the applicant’s area.

(b) An applicant wishing to construct a project with costs which exceed normal public construction costs in the applicant’s area may apply for a grant in an amount not to exceed 65 percent of the normal costs if the applicant certifies that it is capable of financing the remainder of the project costs from other sources.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19965

Once an application has been approved by the board and included in the State Librarian’s request to the committee, the amount of funding to be provided to the applicant shall not be increased. Any actual changes in project costs shall be the full responsibility of the applicant. In the event that the amount of funding which is provided is greater than the cost of the project, the applicant shall return that portion of the funding which exceeds the cost of the project to the State Librarian.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19966

In reviewing applications, the board shall consider all of the following factors:

(a) Needs of urban and rural areas.

(b) Projected population growth.

(c) Changing concepts of public library service.

(d) Distance of the proposed project from other existing and proposed facilities.

(e) Age and condition of the facility.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19967

(a) A facility, or the part thereof, acquired, constructed, remodeled, or rehabilitated with grants received pursuant to this chapter shall be dedicated to public library direct service use for a period of not less than 20 years following completion of the project, or the useful life of the building, whichever is longer.

(b) If the facility, or part thereof, acquired, constructed, remodeled, or rehabilitated with grants received pursuant to this chapter ceases to be used for public library direct service prior to the expiration of the period specified in subdivision (a), the board shall be entitled to recover from the grant recipient or the recipient’s successor in the maintenance of the facility, an amount which bears the same ratio to the value of the facility, or the appropriate part thereof, at the time it ceased to be used from public library direct service as the amount of the grant bore to the cost of the facility or appropriate part thereof. For purposes of this subdivision, the value of the facility, or the appropriate part thereof, shall be determined by the mutual agreement of the parties, or through an action brought for that purpose in the superior court.

(c) The board may release the grant recipient or the recipient’s successor in the maintenance of the facility from its obligation under subdivision (a), and waive the requirements of subdivision (b), if the board determines that so doing would not diminish the quality of public library service in the community served by the facility.

(d) Notwithstanding subdivision (f) of Section 16724 of the Government Code, moneys recovered pursuant to subdivision (b) shall be deposited in the fund, and shall be available for the purpose of awarding grants for other projects.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)









CHAPTER 11a - California Library Construction and Renovation Bond Act of 1988

ARTICLE 1 - General Provisions

19950

This chapter shall be known and may be cited as the California Library Construction and Renovation Bond Act of 1988.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19951

The Legislature finds and declares all of the following:

(a) The public library is a supplement to the formal system of free public education, a source of information and inspiration to persons of all ages, cultural backgrounds, and economic statuses, and a resource for continuing education and reeducation beyond the years of formal education, and therefore deserves adequate financial support from government at all levels.

(b) It is in the interest of the people and of the state that there be a general diffusion of information and knowledge through the continued operation of free public libraries. This diffusion is a matter of general concern inasmuch as it is the duty of the state to provide encouragement to the voluntary lifelong learning of the people of the state.

(c) Many existing public library facilities are not safe, efficient, or accessible for use, adequate for the size of the communities they serve, or otherwise capable of providing the public library services needed by the communities they serve.

(d) Many communities that are populous enough to require a public library facility do not have one.

(e) Local public library authorities do not have sufficient funds to construct or rehabilitate necessary public library facilities.

(f) Funding to meet the need for public library facilities, which is beyond the ability of local government to supply, is most appropriately met by a partnership of state and local governments.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19952

As used in this chapter, the following terms have the following meanings:

(a) “Committee” means the California Library Construction and Renovation Finance Committee created pursuant to Section 19972.

(b) “Fund” means the California Library Construction and Restoration Fund created pursuant to Section 19955.

(c) “Board” means the California Library Construction and Renovation Board. The board includes the State Librarian, the Treasurer, the Director of Finance, the Assembly Member appointed by the Speaker of the Assembly, and the Senator appointed by the Senate Rules Committee.

Legislative members of the board shall meet with, and participate in, the work of the board to the extent that their participation is not incompatible with their duties as Members of the Legislature. For the purposes of this chapter, Members of the Legislature who are members of the board shall constitute a joint legislative committee on the subject matter of this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)






ARTICLE 2 - California Library Construction and Renovation Program

19955

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the California Library Construction and Renovation Fund, which is hereby created. Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated without regard to fiscal year.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19956

All moneys deposited in the fund shall be available for grants to any city, county, city and county, or district that is empowered at the time of the project application to own and maintain a facility for the acquisition, construction, remodeling, or rehabilitation of facilities for public library services.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19957

The grant funds authorized pursuant to Section 19956 and the matching funds provided pursuant to Section 19962 shall be used by the recipient for any of the following purposes:

(a) Acquisition or construction of new facilities or additions to existing facilities.

(b) Acquisition of land necessary for purposes of subdivision (a).

(c) Remodeling of existing facilities for energy conservation purposes.

(d) Remodeling of existing facilities to provide access for the disabled.

(e) Rehabilitation of existing facilities to bring them into compliance with current health and safety requirements for public facilities.

(f) Procurement and installation of shelving fastened to the structure, and built-in equipment required to make a facility fully operable.

(g) Payment of fees charged by architects, engineers, and other design professionals whose services are required to plan and execute a project authorized pursuant to this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19957.5

(a) An applicant for a grant for the acquisition, construction, remodeling, or rehabilitation of public library facilities under this chapter, as opposed to an application for a grant to acquire land pursuant to subdivision (b) of Section 19957, shall be eligible to apply for that grant if that applicant has an order issued by a court for possession of property in an eminent domain action pursuant to Section 1255.410 of the Code of Civil Procedure.

(b) The terms “purchase of land” or “acquisition of land,” as used in this chapter, or in any rule, regulation, or policy adopted by the state librarian pursuant to Section 19960, shall include, but shall not be limited to, the acquisition of land by eminent domain and the eligible cost of acquisition of land by eminent domain shall be the fair market value of the property as defined by Sections 1263.310 to 1263.330, inclusive, of the Code of Civil Procedure. However, the eligible cost of the land for a library project’s site acquired by eminent domain, if title to the land will not be transferred until after the grant application is submitted, shall be limited to the appraised value of the land.

(Added by Stats. 1991, Ch. 45, Sec. 1. Effective June 3, 1991.)



19958

No grant funds authorized pursuant to Section 19956 or matching funds provided pursuant to Section 19962 shall be used by a recipient for any of the following purposes:

(a) Books and other library materials.

(b) Administration costs of the project, including, but not limited to, the costs of all of the following:

(1) Preparation of the grant application.

(2) Procurement of matching funds.

(3) Conducting an election for obtaining voter approval of the project.

(4) Plan checking and code compliance inspections.

(c) Interest or other carrying charges for financing the project, including, but not limited to, costs of loans or lease-purchase agreements in excess of the direct costs of any of the authorized purposes specified in Section 19957.

(d) Any ongoing operating expenses for the facility, its personnel, supplies, or any other library operations.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19959

All construction contracts for projects funded in part through grants awarded pursuant to this chapter shall be awarded through competitive bidding pursuant to Part 3 (commencing with Section 20100) of the Public Contract Code.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19960

This chapter shall be administered by the State Librarian, who shall adopt rules, regulations, and policies for the implementation of this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19961

A city, county, city and county, or district may apply to the State Librarian for a grant pursuant to this chapter, as follows:

(a) Each application shall be for a project for a purpose authorized by Section 19957.

(b) The applicant shall request not less than thirty-five thousand dollars ($35,000) per project.

(c) No application shall be submitted for a project for which construction bids already have been advertised.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19962

(a) Each grant recipient shall provide matching funds from any available source in an amount equal to 35 percent of the costs of the project. The remaining 65 percent of the costs of the project shall be provided through allocations from the fund.

(b) Qualifying matching funds shall be cash expenditures in the categories specified in Section 19957 which are made no earlier than three years prior to the submission of the application to the State Librarian. Except as otherwise provided in subdivision (c), in-kind expenditures shall not qualify as matching funds.

(c) Land donated or otherwise acquired for use as a site for the facility, including, but not limited to, land purchased more than three years prior to the submission of the application to the State Librarian, may be credited towards the 35 percent matching funds requirement at its appraised value as of the date of the application.

(d) Cash expenditures not to exceed 10 percent for furnishings required to make the facility fully operable may be credited towards the 35 percent matching funds requirement. The recipient shall certify to the board that these furnishings have an estimated useful life of not less than 10 years.

(e) Architect fees for plans and drawings for library renovation and new construction, including plans and drawings purchased more than three years prior to the submission of the application to the State Librarian, may be credited towards the 35 percent matching funds requirement.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19963

An amount not to exceed 1 percent of the cost of construction of the project may be used for appropriate works of art to enhance the facility.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19964

(a) The estimated costs of a project for which an application is submitted shall be consistent with normal public construction costs in the applicant’s area.

(b) An applicant wishing to construct a project with costs which exceed normal public construction costs in the applicant’s area may apply for a grant in an amount not to exceed 65 percent of the normal costs if the applicant certifies that it is capable of financing the remainder of the project costs from other sources.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19965

Once an application has been approved by the board and included in the State Librarian’s request to the committee, the amount of funding to be provided to the applicant shall not be increased. Any actual changes in project costs shall be the full responsibility of the applicant. In the event that the amount of funding which is provided is greater than the cost of the project, the applicant shall return that portion of the funding which exceeds the cost of the project to the State Librarian.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19966

In reviewing applications, the board shall consider all of the following factors:

(a) Needs of urban and rural areas.

(b) Projected population growth.

(c) Changing concepts of public library service.

(d) Distance of the proposed project from other existing and proposed facilities.

(e) Age and condition of the facility.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19967

(a) A facility, or the part thereof, acquired, constructed, remodeled, or rehabilitated with grants received pursuant to this chapter shall be dedicated to public library direct service use for a period of not less than 20 years following completion of the project, or the useful life of the building, whichever is longer.

(b) If the facility, or part thereof, acquired, constructed, remodeled, or rehabilitated with grants received pursuant to this chapter ceases to be used for public library direct service prior to the expiration of the period specified in subdivision (a), the board shall be entitled to recover from the grant recipient or the recipient’s successor in the maintenance of the facility, an amount which bears the same ratio to the value of the facility, or the appropriate part thereof, at the time it ceased to be used from public library direct service as the amount of the grant bore to the cost of the facility or appropriate part thereof. For purposes of this subdivision, the value of the facility, or the appropriate part thereof, shall be determined by the mutual agreement of the parties, or through an action brought for that purpose in the superior court.

(c) The board may release the grant recipient or the recipient’s successor in the maintenance of the facility from its obligation under subdivision (a), and waive the requirements of subdivision (b), if the board determines that so doing would not diminish the quality of public library service in the community served by the facility.

(d) Notwithstanding subdivision (f) of Section 16724 of the Government Code, moneys recovered pursuant to subdivision (b) shall be deposited in the fund, and shall be available for the purpose of awarding grants for other projects.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)






ARTICLE 3 - Fiscal Provisions

19970

Bonds in the total amount of seventy-two million four hundred five thousand dollars ($72,405,000) (exclusive of refunding bonds), or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(Amended by Stats. 2012, Ch. 39, Sec. 2. Effective June 27, 2012. Note: Addition of this section was approved on Nov. 8, 1988, by adoption of Prop. 85.)



19971

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19972

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the California Library Construction and Renovation Finance Committee is hereby created. For purposes of this chapter, the California Library Construction and Renovation Finance Committee is the “committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the State Librarian, the Director of Finance, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the California Library Construction and Renovation Board is designated the “board.”

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19973

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Article 2 (commencing with Section 19955), and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19974

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19975

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 19976, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19976

For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, with interest at the rate earned by the money in the Pooled Money Investment Account during the time the money was withdrawn from the General Fund pursuant to this section from money received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19976.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 6.)



19977

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19978

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of bonds shall include the approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19979

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)



19980

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Amended by Stats. 2006, Ch. 538, Sec. 96. Effective January 1, 2007.)



19981

An amount not to exceed 1 percent of the fund may be used by the State Librarian for costs of administering this chapter.

(Added by Stats. 1988, Ch. 49, Sec. 1. Approved November 8, 1988, by adoption of Proposition 85.)









CHAPTER 12 - California Reading and Literacy Improvement and Public Library Construction and Renovation Bond Act of 2000

ARTICLE 1 - General Provisions

19985

This chapter shall be known and may be cited as the California Reading and Literacy Improvement and Public Library Construction and Renovation Bond Act of 2000.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19985.5

The Legislature finds and declares the following:

(a) Reading and literacy skills are fundamental to success in our economy and our society.

(b) The Legislature and Governor have made enormous strides in improving the quality of reading instruction in public schools.

(c) Public libraries are an important resource to further California’s reading and literacy goals both in conjunction with the public schools and for the adult population.

(d) The construction and renovation of public library facilities is necessary to expand access to reading and literacy programs in California’s public education system and to expand access to public library services for all residents of California.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19986

As used in this chapter, the following terms have the following meanings:

(a) “Committee” means the California Library Construction and Renovation Finance Committee established pursuant to Section 19972.

(b) “Fund” means the California Public Library Construction and Renovation Fund.

(c) “Board” means the California Public Library Construction and Renovation Board. This board is comprised of the State Librarian, the Treasurer, the Director of Finance, an Assembly Member appointed by the Speaker of the Assembly, a Senator appointed by the Senate Rules Committee, and a member appointed by the Governor.

Legislative members of the board shall meet with, and participate in, the work of the board to the extent that their participation is not incompatible with their duties as Members of the Legislature. For the purposes of this chapter, Members of the Legislature who are members of the board shall constitute a joint legislative committee on the subject matter of this chapter.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)






ARTICLE 2 - Program Provisions

19987

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the California Public Library Construction and Renovation Fund, which is hereby established.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19988

All moneys deposited in the fund, except as provided in Section 20011, are continuously appropriated to the State Librarian, notwithstanding Section 13340 of the Government Code, and shall be available for grants to any city, county, city and county, or district that is authorized at the time of the project application to own and maintain a public library facility for the purposes set forth in Section 19989.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19989

The grant funds authorized pursuant to Section 19988, and the matching funds provided pursuant to Section 19995, shall be used by the recipient for any of the following purposes:

(a) Acquisition or construction of new facilities or additions to existing public library facilities.

(b) Acquisition of land necessary for the purposes of subdivision (a).

(c) Remodeling or rehabilitation of existing public library facilities or of other facilities for the purpose of their conversion to public library facilities. All remodeling and rehabilitation projects funded with grants authorized pursuant to this chapter shall include any necessary upgrading of electrical and telecommunications systems to accommodate Internet and similar computer technology.

(d) Procurement or installation, or both, of furnishings and equipment required to make a facility fully operable, if the procurement or installation is part of a construction or remodeling project funded pursuant to this section.

(e) Payment of fees charged by architects, engineers, and other professionals, whose services are required to plan or execute a project authorized pursuant to this chapter.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19990

Any grant funds authorized pursuant to Section 19988, or matching funds provided pursuant to Section 19995, may not be used by a recipient for any of the following purposes:

(a) Books and other library materials.

(b) Administrative costs of the project, including, but not limited to, the costs of any of the following:

(1) Preparation of the grant application.

(2) Procurement of matching funds.

(3) Conduct of an election for obtaining voter approval of the project.

(c) Interest or other carrying charges for financing the project, including, but not limited to, costs of loans or lease-purchase agreements in excess of the direct costs of any of the authorized purposes specified in Section 19989.

(d) Any ongoing operating expenses for the facility, its personnel, supplies, or any other library operations.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19991

All construction contracts for projects funded in part through grants awarded pursuant to this chapter shall be awarded through competitive bidding pursuant to Part 3 (commencing with Section 20100) of Division 2 of the Public Contract Code.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19992

This chapter shall be administered by the State Librarian. The board shall adopt rules, regulations, and policies for the implementation of this chapter.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19993

A city, county, city and county, or district may apply to the State Librarian for a grant pursuant to this chapter, as follows:

(a) Each application shall be for a project for a purpose authorized by Section 19989.

(b) An application may not be submitted for a project for which construction bids already have been advertised.

(c) The applicant shall request not less than fifty thousand dollars ($50,000) per project.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19994

(a) The State Librarian shall consider applications for construction of new public library facilities submitted pursuant to Section 19993 in the following priority order:

(1) First priority shall be given to joint use projects in which the agency that operates the library and one or more school districts have a cooperative agreement.

(2) Second priority shall be given to all other public library projects.

(b) The State Librarian shall consider applications for remodeling or rehabilitation of existing public library facilities pursuant to Section 19993 in the following priority order:

(1) First priority shall be given to public library projects in the attendance areas of public schools that are determined, pursuant to regulations adopted by the board, to have inadequate infrastructure to support access to computers and other educational technology.

(2) Second priority shall be given to all other projects.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19995

(a) Each grant recipient shall provide matching funds from any available source in an amount equal to 35 percent of the costs of the project. The remaining 65 percent of the costs of the project, up to a maximum of twenty million dollars ($20,000,000) per project, shall be provided through allocations from the fund.

(b) Qualifying matching funds shall be cash expenditures in the categories specified in Section 19989 which are made not earlier than three years prior to the submission of the application to the State Librarian. Except as otherwise provided in subdivision (c), in-kind expenditures do not qualify as matching funds.

(c) Land donated or otherwise acquired for use as a site for the facility, including, but not limited to, land purchased more than three years prior to the submission of the application to the State Librarian, may be credited towards the 35 percent matching funds requirement at its appraised value as of the date of the application. This subdivision shall not apply to land acquired with funds authorized pursuant to Part 68 (commencing with Section 100400).

(d) Architect fees for plans and drawings for library renovation and new construction, including, but not limited to, plans and drawings purchased more than three years prior to the submission of the application to the State Librarian, may be credited towards the 35 percent matching funds requirement.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19996

(a) The estimated costs of a project for which an application is submitted shall be consistent with normal public construction costs in the applicant’s area.

(b) An applicant wishing to construct a project having costs that exceed normal public construction costs in the area may apply for a grant in an amount not to exceed 65 percent of the normal costs up to a maximum of twenty million dollars ($20,000,000) per project if the applicant certifies that it is capable of financing the remainder of the project costs from other sources.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19997

Once an application has been approved by the board and included in the State Librarian’s request to the committee, the amount of the funding to be provided to the applicant may not be increased. Any actual changes in project costs are the full responsibility of the applicant. If the amount of funding that is provided is greater than the cost of the project, the applicant shall return that portion of the funding that exceeds the cost of the project to the fund. If an applicant has been awarded funding by the board, but chooses not to proceed with the project, the applicant shall return all of the funding to the fund.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19998

(a) In reviewing applications, as part of establishing the priorities set forth in Section 19994 the board shall consider all of the following factors:

(1) Needs of urban and rural areas.

(2) Population growth.

(3) Age and condition of the existing library facility.

(4) The degree to which the existing library facility is inadequate in meeting the needs of the residents in the library service area and the degree to which the proposed project responds to the needs of those residents.

(5) The degree to which the library’s plan of service integrates appropriate electronic technologies into the proposed project.

(6) The degree to which the proposed site is appropriate for the proposed project and its intended use.

(7) The financial capacity of the local agency submitting the application to open and maintain operation of the proposed library for applications for the construction of new public libraries.

(b) If, after an application has been submitted, material changes occur that would alter the evaluation of an application, the State Librarian may accept an additional written statement from the applicant for consideration by the board.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



19999

(a) A facility, or the part thereof, acquired, constructed, or remodeled, or rehabilitated with grants received pursuant to this chapter shall be dedicated to public library direct service use for a period of not less than 20 years following completion of the project.

(b) The interest of the state in land or a facility, or both, pursuant to the funding of a project under this chapter, as described in subdivision (a), may be transferred by the State Librarian from the land or facility, or both, for which that funding was granted to a replacement site and facility acquired or constructed for the purpose of providing public library direct service.

(c) If the facility, or any part thereof, acquired, constructed, remodeled, or habilitated with grants received pursuant to this chapter ceases to be used for public library direct service prior to the expiration of the period specified in subdivision (a), the board is entitled to recover, from the grant recipient or the recipient’s successor in the maintenance of the facility, an amount that bears the same ratio to the value of the facility, or the appropriate part thereof, at the time it ceased to be used for public library direct service as the amount of the grant bore to the cost of the facility or the appropriate part thereof. For purposes of this subdivision, the value of the facility, or the appropriate part thereof, is determined by the mutual agreement of the board and the grant recipient or successor, or through an action brought for that purpose in the superior court.

(d) Notwithstanding subdivision (f) of Section 16724 of the Government Code, any money recovered pursuant to subdivision (c) shall be deposited in the fund, and shall be available for the purpose of awarding grants for other projects.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)






ARTICLE 3 - Fiscal Provisions

20000

Bonds in the amount of three hundred fifty million dollars ($350,000,000), exclusive of refunding bonds, or so much thereof as is necessary, may be issued and sold for deposit in the fund to be used in accordance with, and for carrying out the purposes expressed in, this chapter, including all acts amendatory thereof and supplementary thereto, and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of and interest on bonds as the principal and interest become due and payable.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20001

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20002

(a) For purposes of this chapter, the California Library Construction and Renovation Finance Committee established pursuant to Section 19972 is the “committee” as that term is used in the State General Obligation Bond Law.

(b) For purposes of the State General Obligation Bond Law, the California Public Library Construction and Renovation Board established pursuant to subdivision (c) of Section 19986 is designated the “board.”

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20003

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in this chapter, including all acts amendatory thereof and supplementary thereto, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20004

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of and interest on the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20005

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of and interest on bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 20006, appropriated without regard to fiscal years.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20006

For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, with interest at the rate earned by the money in the Pooled Money Investment Account during the time the money was withdrawn from the General Fund pursuant to this section, from money received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20007

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20008

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval of the electors of the state for the issuance of bonds under this chapter shall include the approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20009

All money deposited in the fund that is derived from premium and accrued interest on bonds sold pursuant to this chapter shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20010

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)



20011

Amounts deposited in the fund pursuant to this chapter may be appropriated in the annual Budget Act to the State Librarian for the actual amount of office, personnel, and other customary and usual expenses incurred in the direct administration of grant projects pursuant to this chapter, including, but not limited to, expenses incurred by the State Librarian in providing technical assistance to an applicant for a grant under this chapter.

(Added by Stats. 1999, Ch. 726, Sec. 1. Approved March 7, 2000, by adoption of Proposition 14.)









CHAPTER 13 - California Cultural and Historical Endowment Act

ARTICLE 1 - General Provisions

20050

This chapter shall be known and may be cited as the California Cultural and Historical Endowment Act.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20051

The Legislature finds and declares the following:

(a) Every civilization defines itself in part by its past, and an understanding of its past helps determine its basic values and future aspirations. Understanding of the past is strengthened and deepened through contact with the buildings, physical places, and artifacts of earlier times. Through learning this past, our young and future generations come to better understand the society in which they live and to better understand themselves.

(b) As America’s physical culture and built environment become remarkably similar throughout the country, it is left to the natural environment and the structures of the past to give a unique sense of place to our communities. Preserving these structures is becoming increasingly compelling as the homogeneity of our physical culture increases.

(c) The buildings, other structures, and artifacts that embody California’s past are in escalating danger of being redeveloped, remodeled, renovated, paved, excavated, bulldozed, modernized, and lost forever.

(d) For history to be part of our lives, we must include it in our daily lives, through the adaptive reuse of historic structures in our older commercial districts and inner cities.

(e) California has one of the most diverse populations on earth and its cultural and historic preservation program should reflect that fact. Early cultural and historic preservation efforts often focused on the structures and activities of our European ancestors. Without minimizing their contribution, it is important to pursue other historical threads that are important to California’s Latino population, to African-Americans, to Asians and Pacific Islanders, to Native Americans, to Jewish persons, and to many other groups of peoples with uniquely identifiable cultures and histories. It is increasingly important to preserve the physical and cultural history and folklife of these many groups’ presence and contributions to California’s history.

(f) Historic preservation should include the contributions of all Californians. The study of history once focused largely on the actions and works of wealthy, powerful, noble, brilliant, or famous persons. More recently, historians have tried to increase understanding of how more ordinary people lived and thought. California’s historic preservation efforts should allow its citizens and visitors to experience something of the physical world of both.

(g) In 1997, California’s Statewide Historic Preservation Plan was prepared pursuant to the National Historic Preservation Act of 1966 and includes seven statewide goals, including the goal to promote the preservation and stewardship of cultural resources among a diversified state population representing all levels of the socioeconomic spectrum.

(h) California’s retained past certainly includes sites important to its prehistoric and later Native American people, and the remaining great structures of the 19th century. But the state also needs to consciously preserve selected remnants of the 1930s, of California’s great role in World War II, as well as representative structures and sites that were culturally or economically important during the 1950s, 1960s, and, in some cases, even more recently.

(i) California’s historic missions are among California’s most evocative historical structures. Their continued protection and restoration should continue to have high priority.

(j) California’s museums are among the most important and cherished repositories of the state’s cultural and historical heritage.

(k) California’s partnerships with federal, state, and local governmental agencies and nonprofit organizations have helped us understand the range and diversity of California’s history and historic and cultural resources and artifacts and have helped develop a better understanding of the educational, environmental, and economic benefits of, and tools available for, the preservation and interpretation of historic and cultural resources and artifacts.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20052

As used in this chapter, the following terms have the following meanings:

(a) “Development” includes, but is not limited to, improvement, rehabilitation, restoration, enhancement, preservation, protection, and interpretation.

(b) “Endowment” means the California Cultural and Historical Endowment created pursuant to Section 20053, or the board of the endowment, as appropriate.

(c) “Museum” means a public or private nonprofit institution that is organized on a permanent basis for essentially educational or aesthetic purposes and that owns or uses tangible objects, cares for those objects, and exhibits them to the general public on a regular basis.

(d) “Nonprofit organization” means any nonprofit public benefit corporation that is formed pursuant to the Nonprofit Corporation Law (commencing with Section 500 of the Corporations Code), qualified to do business in California, and qualified under Section 501(c)(3) of the Internal Revenue Code, that has, among its principal charitable purposes, the preservation of historic or cultural resources for cultural, scientific, historic, educational, recreational, agricultural, or scenic opportunities.

(e) “Preservation” includes, but is not limited to, identification, evaluation, recordation, restoration, stabilization, development, and reconstruction, or any combination of those activities.

(f) “Public agency” means a federal agency, state agency, city, county, district, association of governments, joint powers agency, or tribal organization.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20052.5

It is the intent of the Legislature that consideration be given to the transferring and fully integrating the Office of Historic Preservation with the California Cultural and Historical Endowment, which is created pursuant to this chapter, for the following purposes:

(a) To increase the stature, visibility, authority, and entrepreneurial capabilities of the Office of Historic Preservation in the interest of helping it carry out its missions and purposes.

(b) To allow the California Cultural and Historical Endowment to benefit from the Office of Historic Preservation’s experience and expertise, and from the experience and expertise of its constituents and supporters.

(c) To synergistically increase the state’s effective commitment to historic and cultural preservation.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)






ARTICLE 2 - Creation and Powers of the Endowment

20053

(a) There is in the Natural Resources Agency the California Cultural and Historical Endowment, consisting of the following 10 members:

(1) The Secretary of the Natural Resources Agency, who shall serve as chair of the endowment, or his or her designee.

(2) The State Librarian, or his or her designee.

(3) The Director of Finance, or his or her designee.

(4) Three members appointed by the Governor.

(5) Two members appointed by the Senate Committee on Rules.

(6) Two members appointed by the Speaker of the Assembly.

(b) Two Members of the Senate, appointed by the Senate Committee on Rules, and two Members of the Assembly, appointed by the Speaker of the Assembly, shall meet with the endowment and participate in its activities to the extent that such participation is not incompatible with their respective positions as Members of the Legislature.

(Amended by Stats. 2013, Ch. 590, Sec. 1. Effective January 1, 2014.)



20054

(a) Appointments to the endowment made pursuant to paragraphs (4), (5), and (6) of subdivision (a) of Section 20053 shall be persons with distinguished achievements in the fields of California history and culture, including, but not limited to, persons with distinguished achievements in the field of California history, historic preservation, architectural history, historical museum design and operation, California artistic history, prehistory, archaeology, or in the cultural achievements of the diverse ethnic and other groups comprising California’s population, including the native peoples of California.

(b) Appointments to the endowment made pursuant to paragraphs (4), (5), and (6) of subdivision (a) of Section 20053 shall be representative of the diverse ethnic and other groups comprising California’s population, and shall be geographically balanced.

(c) The members appointed pursuant to paragraphs (4), (5), and (6) of subdivision (a) of Section 20053 shall serve at the pleasure of his or her appointing authority. Members appointed under these paragraphs of subdivision (a) of Section 20053 shall be compensated for attendance at regular meetings of the endowment at the rate of one hundred dollars ($100) per day, and shall be reimbursed for the actual and necessary expenses, including travel expenses, incurred in the performance of their duties.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20056

If any member of the endowment is an employee, director, or officer of any organization that has applied to the endowment for a grant, that member shall not communicate with any other member of the endowment or any member of any advisory panel regarding the grant application and the member shall not be present when the application is considered by the endowment or advisory panel.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20057

(a) A majority of the total authorized membership of the endowment shall constitute a quorum for the transaction of any business under this chapter.

(b) The endowment may adopt regulations as necessary or convenient for carrying out the purposes of this chapter, including, but not limited to, establishing grant application criteria and procedures. Before adopting regulations for grant application criteria and procedures, the endowment shall conduct public hearings throughout the state and shall invite persons from diverse groups and ethnic backgrounds to share their input on the matter.

(c) The endowment may hold hearings, execute agreements, and perform any acts necessary and proper to carry out the purposes of this chapter. The endowment may select and contract with other state agencies and with private entities, including nonprofit organizations, museums and individuals to provide services necessary to carry out the purposes of this chapter.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20058

The endowment shall determine the qualifications of, and it shall appoint and fix the salary of, the executive officer of the endowment, who shall be exempt from civil service, and shall appoint such other staff as may be necessary to carry out the powers and functions set forth in this chapter.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20059

The endowment may appoint one or more advisory committees as it determines to be useful to its work. Members of advisory committees shall serve without compensation, but each may be reimbursed for necessary travel and other expenses incurred in the performance of official duties.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20060

The endowment may apply for and accept federal grants. Notwithstanding Section 11005 of the Government Code, the endowment may receive gifts, donations, subventions, rents, royalties, and other financial support from public and private sources without additional approvals. Funds received pursuant to this section, except for federal grants, shall be deposited in the California Cultural and Historical Endowment Fund, which is hereby created, and, notwithstanding Section 13340 of the Government Code, are continuously appropriated to the endowment for its lawful purposes, after notification to and approval by the Department of Finance. The endowment shall report annually to the Legislature on the condition and status of the fund, and the uses made of moneys in the fund during the year.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)






ARTICLE 3 - Grants and Loans

20070

(a) The endowment may award grants and loans on a competitive basis to public agencies and nonprofit organizations, including museums, to encourage development of a systematic and coordinated assemblage of buildings, sites, artifacts, museums, cultural landscapes, illustrations, written materials, and displays and interpretive centers to preserve and tell the stories of California as a unified society and of the many groups of people that together comprise historic and modern California. In addition to preserving and interpreting California’s missions, gold rush and pioneer sites, and other examples of early European exploration and settlement, the endowment shall give priority to funding projects to preserve, interpret, and enhance understanding and appreciation of the state’s subsequent cultural, social, and economic evolution. For example, it may fund projects involving buildings, including the acquisition of any interest in real property, structures, ships, historic cemeteries, site areas, places, trails, artifacts, artistic expressions, illustrations, written materials, or collections of artifacts, historic districts, cultural landscapes, illustrations, and written materials, including, but not limited to, the following:

(1) Projects that preserve, display, demonstrate, or interpret the contributions of the many unique identifiable ethnic and other communities that have added significant elements to California’s culture, including, but not limited to, their architecture, landscaping, urban forms, recreation, food and drink, styles, literature, artistic expressions, and pastimes.

(2) Projects that preserve and demonstrate culturally significant aspects of the changing ways that ordinary or particularly creative people lived their daily lives during the course of California history, including, but not limited to, representative or exceptionally expressive residences, recreational facilities and equipment, farms and ranches, transportation technologies, and innovative shopping arrangements.

(3) Projects that preserve, display, demonstrate, or interpret the industries, technologies, individuals, groups, and commercial enterprises that built California’s enormous economic strength, including, but not limited to, aircraft construction, banking and finance, electronics and related technologies, medical technologies, petroleum production and refining, movie and television production, and agriculture.

(4) Projects that preserve, display, demonstrate, or interpret California’s contribution to the national defense during the state’s history, including facilities and artifacts from closed military bases, and including projects about the social, demographic, and other changes that resulted from these national defense activities.

(5) Projects that preserve and promote understanding and continuity of California’s living cultural heritage and folklife that is deeply rooted in and reflective of its distinct cultural communities, including, but not limited to, public programs, recordings, exhibitions, apprenticeships, publications, ethnographic documentation, and archival preservation.

(6) Projects that preserve, display, demonstrate, or interpret California’s geologic and oceanographic history, including, but not limited to, its assemblage from Jurassic and earlier archipelagoes and ophiolitic remnants through subduction processes, and the expression of global tectonic forces in its mountains, basins, and faults.

(b) The endowment shall fund projects relating to the archaeology, history, or culture of California’s Native American population that are sensitive to the sovereign status of the tribes and that respect the cultural and spiritual traditions of those tribes.

(c) The endowment shall give priority to funding projects that preserve, document, interpret, or enhance understanding of threads of California’s story that are absent or underrepresented in existing historical parks, monuments, museums, and other facilities, and to achieve careful balance geographically, among communities and organizations of large and small size, and among diverse ethnic groups. The endowment may create financial and other incentives to support projects described in this subdivision, including, but not limited to, technical assistance, funding set asides, and preferential match requirements.

(d) The endowment shall ensure that California’s historic and cultural resources are accessible and available to the people of California, especially traditionally underserved communities, by encouraging programs including, but not limited to, traveling exhibitions, illustrative publications, exchanges, Web sites and digitalization of materials, and programs in conjunction with school districts to bring school children into contact with these materials, and may fund projects for these purposes.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20071

The endowment shall require that public agencies requesting a grant provide a matching amount of resources for the completion of the project. The match may include resources obtained from other funding agencies, and may include in-kind resources. The match shall be a proportion of the cost of the project as the endowment determines is appropriate, but the proportion shall be uniform for categories of project and public agencies, except pursuant to subdivision (c). The endowment shall determine the match proportion by considering the following:

(a) The endowment shall seek to leverage the resources available to it.

(b) The endowment shall require a match sufficient to ensure a strong commitment to the project on the part of the sponsoring agency.

(c) The endowment may require a lower than usual match if necessary to make projects realistic for underserved communities.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20072

(a) The endowment shall require grant recipients to report on the progress and completion of any project for which they have received a grant, and on public acceptance or criticism of the project. The endowment shall make all such reports available to the Legislature.

(b) The endowment shall require grant recipients to follow the Secretary of the Interior’s Standards for the Treatment of Historic Properties where appropriate to ensure the historical integrity of the project.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20073

(a) Funds may be granted or loaned to a nonprofit organization under this chapter if the nonprofit organization enters into an agreement with the endowment, on such terms and conditions as the endowment specifies.

(b) (1) In the case of a grant for real property acquisition, the agreement shall provide all of the following:

(A) The purchase price of any interest in real property acquired by the nonprofit organization may not exceed the fair market value as established by an appraisal approved by the endowment.

(B) The endowment shall approve the terms under which the interest in land is acquired.

(C) The interest in land acquired pursuant to a grant from the endowment may not be used as security for any debt to be incurred by the nonprofit organization unless the endowment approves the transaction.

(D) The transfer of land acquired pursuant to an endowment grant shall be subject to the approval of the endowment and a new agreement sufficient to protect the interest of the people of California shall be entered into with the transferee.

(E) If any essential term or condition is violated, title to all interest in real property acquired with state funds shall immediately vest in the state.

(F) If the existence of the nonprofit organization is terminated for any reason, title to all interest in real property acquired with state funds shall immediately vest in the state unless another appropriate public agency or nonprofit organization is identified by the endowment and agrees to accept title to all interests in real property.

(2) Any deed or other instrument of conveyance whereby real property is being acquired by a nonprofit organization pursuant to this section shall set forth the reversionary interest of the state.

(c) The endowment shall also require an agreement sufficient to protect the public interest in any improvement or development constructed under a grant to a nonprofit organization for improvement and development of a project under this chapter. The agreement shall particularly describe any real property which is subject to the agreement, and it shall be recorded by the endowment in the county in which the real property is located.

(d) Any funds collected from a nonprofit organization pursuant to an agreement regarding a grant shall be deposited in the account created pursuant to Section 20060.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20074

The endowment may provide technical and other assistance to applicants and prospective applicants as it determines to be useful or necessary to carry out the purposes of this chapter.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)






ARTICLE 4 - Cultural and Historical Policy

20080

The endowment shall undertake a comprehensive survey of the state of cultural and historical preservation, accessibility, and interpretation in California. In conducting the survey, the endowment shall coordinate with existing state agencies, including the California Arts Council and the Secretary of State. The report shall include all of the following:

(a) A survey of elements in California’s existing assemblage of buildings, sites, artifacts, museums, cultural landscapes, trails, illustrations, the arts and artistic expressions, written materials, and displays and interpretive centers that are missing or underrepresented, such as if current facilities, materials, and services leave out, misrepresent, or inadequately present some important thread of the story of California as a unified society or of the many groups of people that together comprise historic and modern California.

(b) Recommendations for steps that should be taken to fill in the missing or underrepresented elements identified in subdivision (a).

(c) Recommendations for the manner of transferring the Office of Historic Preservation in the Department of Parks and Recreation to the endowment, consistent with the Legislature’s intent expressed in Section 20052.5.

(d) Recommendations for additional steps that should be taken to better preserve and administer cultural and historic resources efficiently and effectively, including additional actions that should be taken to improve the governmental structures responsible for historic and cultural preservation in California, including oversight and support of museums. In particular, the endowment shall examine the feasibility and desirability of establishing the endowment as a separate institution in state government, without ties to any existing agency or department, although under the general authority of the Governor. The endowment shall also identify the most appropriate chair, or the most appropriate method for selecting the chair, of its board.

(e) A survey of the capacities and fiscal conditions of public, nonprofit, and other private entities in California that provide cultural and historical facilities and services, including museums.

(f) Recommendations for the future financing of cultural and historical programs provided by public agencies and nonprofit agencies in California, including museums.

(g) Recommendations for programs to encourage the historic maintenance and restoration of properties in private ownership, including, but not limited to, a state tax credit for restoration of historic properties that maintain historic integrity, property tax deferral as long as a property’s historic integrity is maintained, and low interest loans.

(h) A study of the economic impact of the preservation and interpretation of cultural and historic resources in the state. This should include the economic benefits resulting from the preservation of historic commercial and residential properties and sites, and from historic and cultural tourism activities.

(Amended by Stats. 2013, Ch. 590, Sec. 2. Effective January 1, 2014.)






ARTICLE 5 - Museum and Cultural Resources Program

20090

The Legislature finds and declares the following:

(a) Museums do important work that helps the state meet its obligations to residents in the field of education. Museums contribute to formal and informal learning at every stage of life, from the education of children in preschool to the continuing education of adults.

(b) Museums are a significant resource for in-service training of California teachers. A great potential for a relationship between museums and educational facilities exists.

(c) Museums are an important means of making art, science, history, and culture available to California residents.

(d) Museums provide an economic boost to their communities by attracting tourists and local visitors, all of whom create a demand for services.

(e) Museums often help define the public identity of a community, and serve as a foundation of its cultural identity. A museum has the legacy of its community as the heart of its mission.

(Added by Stats. 2002, Ch. 1126, Sec. 1. Effective January 1, 2003.)



20091

To the extent that funding is available for such purposes, the endowment shall establish a program to assist and enhance the services of California’s museums and of other groups and institutions that undertake cultural projects that are deeply rooted in and reflective of previously underserved communities. This program shall give priority to:

(a) Enhancing opportunities for superior museum and cultural program services.

(b) Encouraging museums and cultural programs to provide services to school pupils, including any of the following:

(1) Curriculum development.

(2) Schoolsite presentations or workshops.

(3) Teacher training.

(4) Reduced price or free admission of pupils to museums.

(c) Collaborative projects and technical assistance to coordinate the work of eligible museums and cultural programs and to enhance the ability of museums and cultural programs to serve the public. Priority shall be given to any project that does any of the following:

(1) Assists an eligible museum or cultural program in serving an historically underserved population.

(2) Aids a museum or cultural program in diversifying or expanding its audience.

(3) Aids a museum or cultural program in raising its professional standards in order to better serve the public.

(d) Projects that increase accessibility to museums’ and cultural programs’ collections and services.

(Amended by Stats. 2003, Ch. 62, Sec. 36. Effective January 1, 2004.)



20092

(a) The endowment may create a competitive grant program to support small capital projects in museums pursuant to subdivision (b) of Section 20057. The grant program shall give priority to the objectives listed in Section 20091. Once funding becomes available from the sale of specialized license plates pursuant to subdivision (b), funding for the grant program shall only be made, upon appropriation by the Legislature, from the funds collected pursuant to subdivision (b).

(b) If the endowment creates the grant program described in subdivision (a), the endowment shall apply to the Department of Motor Vehicles pursuant to Section 5156 of the Vehicle Code for the purpose of creating a specialized license plate program. It is hereby warranted to the purchasers of these specialized license plates that the fees collected from the sale of the specialized license plates shall be deposited in the California Cultural and Historical Endowment Fund to fund the grant program described in subdivision (a). The endowment shall comply with all of the requirements of Article 8.6 (commencing with Section 5151) of Chapter 1 of Division 3 of the Vehicle Code that apply to a state agency that sponsors a specialized license plate program.

(Amended by Stats. 2014, Ch. 71, Sec. 31. Effective January 1, 2015.)












PART 12 - FOUNDATIONS AND STATE COMMITTEES AND COMMISSIONS

CHAPTER 1 - Foundations, Trusts, and Institutions of Arts and Sciences

ARTICLE 1 - Foundations and Trusts

21100

Any person desiring in his lifetime to promote the public welfare by founding, endowing, and maintaining within this state a university, college, school, seminary of learning, mechanical institute, museum, botanic garden, public park, or gallery of art, or any or all thereof, may, for such purposes, by grant in writing convey to a trustee, or any number of trustees, named in the grant, and to their successors, any property, real or personal, belonging to him and situated within this state. If he is married and the property is community property, then both husband and wife shall join in the grant.

(Enacted by Stats. 1976, Ch. 1010.)



21101

The grantor may designate in the grant:

(a) The nature, object, and purposes of the institution to be founded, endowed, and maintained.

(b) The name by which it shall be known.

(c) The powers and duties of the trustees, and the manner in which they shall account, and to whom, if accounting is required. Such powers and duties shall not be exclusive of other powers and duties which may be necessary to enable the trustees to fully carry out the objects of the grant.

(d) The mode and manner, and by whom, the successors to the trustee or trustees named in the grant are to be appointed.

(e) Such rules and regulations for the management of the property conveyed as the grantor may elect to prescribe. Such rules shall, unless the grantor otherwise prescribes, be deemed advisory only, and shall not preclude the trustees from making such changes as new conditions may from time to time require.

(f) The place where and the time when the buildings necessary and proper for the institution shall be erected, and the character and extent thereof.

(Enacted by Stats. 1976, Ch. 1010.)



21102

The grantor may also provide for all other things necessary and proper to carry out the purposes of the grant, and especially may provide for the trades and professions which shall be taught in the institution, and the terms upon which deserving scholars of the public and private schools of the various counties of this state may be admitted to all the privileges of the institution, as a reward for meritorious conduct and good scholarship.

(Enacted by Stats. 1976, Ch. 1010.)



21103

The grantor may also provide for maintaining free scholarships for children of persons who have rendered service to or who have died in the service of the state and for maintaining free scholarships for children of mechanics, tradesmen, and laborers, who have died without leaving means sufficient to give their children a practical education, fitting them for the useful trades or arts.

(Enacted by Stats. 1976, Ch. 1010.)



21104

The grantor may also provide the terms and conditions upon which students in the public and private schools, and other deserving persons, may, without cost to themselves, attend the lectures of any university established, and also the terms and conditions upon which the museums, art galleries, and conservatories of music, connected with any such institution, shall be open to all deserving persons without charge, and without their becoming students of the institution.

(Enacted by Stats. 1976, Ch. 1010.)



21105

The trustee or trustees named in the grant, and their successors, may, in the name of the institution, as designated in the grant, sue and defend, in relation to the trust property, and in relation to all matters affecting the institution.

(Enacted by Stats. 1976, Ch. 1010.)



21106

The grantor, by a provision in the grant, may elect, in relation to the property conveyed, and in relation to the erection, maintenance, and management of the institution, to perform, during his life, all the duties and exercise all the powers which, by the terms of the grant, are enjoined upon and vested in the trustee or trustees.

(Enacted by Stats. 1976, Ch. 1010.)



21107

A grantor who is a married person may further provide that his or her surviving spouse during his or her life, may, in relation to the property conveyed, and in relation to the election, maintenance, and management of the institution, perform all the duties and exercise all the powers which, by the terms of the grant, are enjoined upon and vested in the trustee and trustees.

(Amended by Stats. 1977, Ch. 36.)



21108

In the cases referred to in Sections 21106 and 21107, the powers and duties conferred and imposed upon the trustee or trustees shall be exercised and performed by the grantor, or by his or her spouse, during his or her life, as the case may be. Upon the death of the grantor, or the surviving spouse, as the case may be, the powers and duties shall devolve upon and shall be exercised by the trustees named in the grant, and their successors.

(Amended by Stats. 1977, Ch. 36.)



21109

The grantor may reserve the right to alter, amend, or modify the terms and conditions of the grant, and the trusts created, in respect to any of the matters mentioned or referred to in Sections 21101 to 21104, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



21110

The grantor may also reserve, during his or her life, the right of absolute dominion over the personal property conveyed, and also over the rents, issues, and profits of the real property conveyed, without liability to account therefor in any manner whatever, and without any liability over against his or her estate.

(Amended by Stats. 1977, Ch. 36.)



21111

A grantor who is a married person may further provide that his or her spouse, during his or her life, may have the same absolute dominion, over the personal property, and the rents, issues, and profits, without liability to account therefor in any manner whatever, and without liability over against the estate of either the grantor or his or her spouse.

(Amended by Stats. 1977, Ch. 36.)



21112

The founder or founders, surviving founder, or spouse or surviving spouse of any founder, of a university, college, school, seminary of learning, mechanical institute, museum, gallery of art, library or any other institution, or any or all thereof, founded pursuant to this article, may, by an instrument in writing, resign, relinquish, and surrender all the rights, powers, privileges and duties reserved to or vesting in him or her, over, in, or concerning any of the property granted or given to the institution, or over or concerning the institution founded. Thereupon all estates, rights, powers, privileges, trusts, and duties which would otherwise vest in or devolve upon the trustee or trustees of the trusts and estates created upon the death of the person resigning, relinquishing, and surrendering, by the terms of the grant and amendments thereof, and by the terms of any grants, gifts, bequests, and devices supplementary thereto, or of any confirmatory grants, shall immediately vest in and devolve upon the trustee or trustees. Nothing herein contained shall prevent the person resigning, relinquishing and surrendering the rights, powers, privileges, or duties from thereafter becoming and serving as one of the trustees, or from becoming and serving as an officer of any board of trustees.

(Amended by Stats. 1977, Ch. 36.)



21113

The grantor may provide in the grant that the trustees and their successors, may, in the name of the institution, become the custodian of the person of minors. When any such provision is made in a grant, the trustees and their successors may take the custody and control in the manner and for the time and in accordance with the provisions of Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(Enacted by Stats. 1976, Ch. 1010.)



21114

The grant shall be executed, acknowledged, and recorded in the same manner as is provided by law for the execution, acknowledgment, and recording of grants of real property.

(Enacted by Stats. 1976, Ch. 1010.)



21115

No suit, action, or proceeding shall be commenced or maintained by any person to set aside, annul, or affect the conveyance, or to affect the title to the property conveyed, or the right to the possession, or to the rents, issues, and profits thereof, unless the action is commenced within two years after the date of filing the grant for record. No defense shall be made to any suit, action, or proceeding commenced by the trustee or trustees named in the grant, or their successors, privies, or persons holding under them, which involves the legality of the grant, or affects the title to the property conveyed, or the right to the possession, or the rents, issues, and profits thereof, unless the defense is made in a suit, action, or proceeding commenced within two years after the grant has been filed for record.

(Enacted by Stats. 1976, Ch. 1010.)



21116

The property conveyed by the grant shall not, after a lapse of two years from the date of the filing for record of the grant, be subject to forced sale, under execution, or judicial proceedings of any kind, against the grantor or his privies, unless the action under which the execution is issued, or the proceedings under which the sale is ordered, has been commenced within two years after the grant has been filed for record. No property shall be subject to execution or forced sale under any judgment obtained in any proceedings instituted within two years, if there is other property of the grantor, subject to execution or forced sale sufficient to satisfy the judgment. Nothing in this section contained shall be construed to affect mechanics’ or laborers’ liens.

(Enacted by Stats. 1976, Ch. 1010.)



21117

Any person making the grant may, at any time thereafter, by last will or testament, devise and bequeath to the state all or any of the property, real and personal, mentioned in the grant, or in any supplemental grant, and the devise or bequest shall only take effect if, from any cause whatever, the grant is annulled or set aside, or the trusts therein declared for any reason fail. Such devise and bequest is permitted to be made by way of assurance that the wishes of the grantor shall be carried out, and in the faith that the state, if it succeeds to the property, or any part thereof, will, to the extent and value of the property, carry out, in respect to the objects and purposes of the grant, all the wishes and intentions of the grantor.

(Enacted by Stats. 1976, Ch. 1010.)



21118

No wish, direction, act, or condition expressed, made, or given by any grantor, under this article, as to religious instruction to be given in any school, college, seminary, mechanical institute, museum, or gallery of art, or in respect to the exercise of religious belief, on the part of any pupil of the school or institution of learning, shall be binding upon the state. The state shall not enforce, or permit to be enforced or carried out, any such wish, direction, act, or condition.

(Enacted by Stats. 1976, Ch. 1010.)



21119

The provisions of this article shall be liberally construed with a view to effect its objects and promote its purposes.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Institutions of Arts and Sciences

21140

Any person intending in his lifetime or by will or trust deed, to operate after his death, to found, maintain, and perpetuate in this state a public library, museum, gallery of art, or any or all thereof, for the diffusion of mechanical, scientific, artistic, and general knowledge, may for that purpose, convey in writing by words denoting a gift or grant to one or more trustees named in the gift or grant, and to their successors, any library or collection of books and works, for the public library, or any museum, or gallery of art in this state.

(Enacted by Stats. 1976, Ch. 1010.)



21141

The gift or grant may also express and shall be construed to be a conveyance of the future additions and accretions thereof.

(Enacted by Stats. 1976, Ch. 1010.)



21142

The grantor may also in like manner, convey by grant to the trustee or trustees any real property within this state belonging to him, which may be necessary or proper for the erection and maintenance of buildings suitable to the institution, and the buildings erected thereon, with grounds, conveniently adjacent thereto, and other lands, tenements, and hereditaments for the purpose of producing an income for the support and maintenance of the institutions and any collateral burdens which may be imposed by the terms of the foundation as part and parcel of the regulations for its conduct, and also personal property of all descriptions, which may subserve the purposes of the institution and maintenance of the library, museum, or gallery of art.

(Enacted by Stats. 1976, Ch. 1010.)



21143

Any contributions or gifts by any other person than the founder, of any property suitable to the general plan or support of any institution mentioned in this article, shall immediately vest in the trustees, and become incorporated into and subject to the trust, and to all its terms and conditions, and be managed under the rules and regulations prescribed therefor.

(Enacted by Stats. 1976, Ch. 1010.)



21144

The person making the gift, grant, or conveyance, as founder may therein designate:

(a) The name by which the institution shall be known.

(b) Its nature, object, and purposes.

(c) The powers and duties of the trustees, which shall not be exclusive of other powers and duties that, in their judgment, may be necessary more effectually to carry out the purposes of the institution.

(d) The mode, manner, and by whom the successors to the trustees named in the gift or grant shall be appointed.

(e) Such rules and regulations for the management of the institution, and the furtherance of its purposes, as the grantor may elect to prescribe. Such rules and regulations shall, unless the grant shall otherwise prescribe, be deemed advisory only, and shall not preclude the trustees or their successors from making such changes as new conditions may, from time to time, require.

(f) The place or places where the necessary buildings shall be erected, and the general character thereof. The grantor may provide in the grant for all other things necessary or proper to carry out the purposes of the grant, or otherwise, by his last will or testament.

(Enacted by Stats. 1976, Ch. 1010.)



21145

The trustees named in the gift or grant, and their successors, may, in the name of the institution, sue and defend in relation to the trust property, and to all matters affecting the institution.

(Enacted by Stats. 1976, Ch. 1010.)



21146

By a provision in the gift or grant, the founder may elect, in respect to the personal and real property conveyed, and the additions and increase thereof, and in respect to the erection, maintenance, and management of any buildings auxiliary thereto, and in respect to any property connected with the institution, to reserve to himself a veto and right of annulment or modification of any act of the trustees.

(Enacted by Stats. 1976, Ch. 1010.)



21147

If he elects to veto, annul, or modify any act of the trustees, he shall, within 30 days after notice of the performance of the act, file in the office of the trustees, or deliver to their president or principal officer, a notice in writing, of the veto, annulment, or modification.

(Enacted by Stats. 1976, Ch. 1010.)



21148

Upon a like notice, in conformity with a provision in the gift or grant, he may elect to perform during his life all the powers which, by the terms of the grant, are vested in or enjoined upon the trustees, and their successors. Upon the death or disability to act of the founder and grantor, the powers and duties shall devolve upon, and be exercised by, the trustees, and their successors.

(Enacted by Stats. 1976, Ch. 1010.)



21149

The founder may also reserve the right to alter, amend, or modify, at any time during his life, or by his last will and testament, the terms and conditions of the grant, and the trust created in respect to the institution, its buildings, and the property conveyed.

(Enacted by Stats. 1976, Ch. 1010.)



21150

The founder may in the deed of trust name and describe the character and personality of any one or more of the immediate or future trustees, the librarian, and other officers, and name and impose any particular duty to be performed by any one or more trustees or other officers so described and characterized. He may declare and limit any compensation, and fix the character and method of the compensation he chooses to provide for the trustee or other officer whom the terms of his foundation may characterize, and upon whom specific or general duties are imposed.

(Enacted by Stats. 1976, Ch. 1010.)



21151

The gift or grant shall be executed, acknowledged, and recorded in the manner provided by law for the execution, acknowledgment, and recording of grants of real property.

(Enacted by Stats. 1976, Ch. 1010.)



21152

No suit, action, or proceeding shall be commenced or maintained by any person to set aside, annul, or affect any gift, grant, or conveyance, or to affect the title to the property conveyed, or the right to the possession or to the rents, issues, and profits thereof, unless the action is commenced within two years after the date of the filing of the grant for record.

(Enacted by Stats. 1976, Ch. 1010.)



21153

Any founder, making a gift or grant for any of the purposes mentioned in this article, may, at any time thereafter, by last will or testament, devise or bequeath to the state all or any of the property, real and personal, mentioned in the gift or grant, or in any supplemental grant or gift, and the devise or bequest shall take effect if, from any cause whatever, the gift or grant is annulled or set aside, or the trusts therein declared for any reason fail. Such devise or bequest is suffered to be made by way of assurance that the intentions of the grantor shall be carried out, and in the faith that the state, if it succeeds to the property, or any part thereof, will, to the extent and value of the property carry out, in respect to the objects and purposes of the grant, all the wishes and intentions of the grantor.

(Enacted by Stats. 1976, Ch. 1010.)



21154

The provisions of this article shall be liberally construed, with a view to effect its objects and purposes.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Legal Validation Proceedings

21180

The trustee or trustees of any trust or trusts created for the founding, endowment, and maintenance of a university, college, school, seminary of learning, mechanical institute, museum, gallery of art, library, or any other institution, or any or all thereof, pursuant to Article 1 (commencing with Section 21100) and Article 2 (commencing with Section 21140) of this chapter, may commence a special proceeding to determine all questions of law and fact affecting the existence of, and the due and voluntary execution and delivery, and the terms, validity, and legal effect of the grant founding the institution, and of all amendments or attempted amendments to the grant, and of any supplemental grants or gifts, and of any confirmatory conveyances, of the founder or surviving founder, or spouse or surviving spouse of the founder.

(Amended by Stats. 1977, Ch. 36.)



21181

The special proceeding may also be commenced to determine all questions of law and fact affecting the due and voluntary execution and delivery, and the validity and legal effect, of any gift or grant made in general terms for the benefit of the institution, or of any department of the institution, or of any gift or grant made in general terms for the benefit of the institution, or of any department of the institution, or of any gift or grant made in general terms for the benefit of the institution, or of any department of the institution, upon the trusts provided for in the grant founding the institution, and amendments thereof and grants, bequests, and devises supplementary thereto.

(Enacted by Stats. 1976, Ch. 1010.)



21182

The special proceeding may also be commenced to determine all questions bearing upon the passing to the trustee or trustees of the legal title to the properties, real and personal, conveyed or attempted to be conveyed, so far as the property or the proceeds thereof, or any property acquired in exchange therefor or with proceeds thereof, is described in the petition provided for in this article, and the interest or title of the trustee or trustees in or to any property described in the petition.

(Enacted by Stats. 1976, Ch. 1010.)



21183

The special proceeding may also be commenced to determine all questions of law and fact affecting the due and voluntary execution and delivery, and the validity and legal effect, of any grant or surrender by any founder, surviving founder, or spouse or surviving spouse of any founder, to, or in favor of, the trustee or trustees, of any rights, powers, privileges, or duties reserved to or vesting in any such person over or concerning any property described in the petition, or over or concerning the institution, which would otherwise vest in or devolve upon the trustee or trustees upon the death of the person granting or surrendering the right, powers, privileges, or duties, and of any relinquishment or release by the founder, surviving founder, or spouse or surviving spouse of any founder, of any other rights, powers, privileges, or duties reserved to or vesting in any such person.

(Amended by Stats. 1977, Ch. 36.)



21184

The trustee or trustees of any trust created pursuant to Article 1 (commencing with Section 21100) and Article 2 (commencing with Section 21140) of this chapter, in the name of the institution or institutions, or in the name of the trustee or trustees of the institution, or in the name of the board of trustees of the institution, may file, in the superior court of the county in which the lands described in the founding grant, or some portion thereof, are situated, or, if no real estate has been granted to the trustees, then in the county where the main part of the institution is situated, a petition in writing, signed by counsel for the trustee or trustees, or by counsel for a majority thereof.

(Enacted by Stats. 1976, Ch. 1010.)



21185

The petition shall contain copies of all grants, amendments, attempted amendments, supplemental grants, instruments of gift, confirmatory conveyances, and grants and instruments of surrender, relinquishment or release, so far as known to the trustee or trustees.

(Enacted by Stats. 1976, Ch. 1010.)



21186

The petition shall allege in general terms the due and voluntary execution and delivery, and the validity, of any and all instruments, copies of which are set out in the petition, and shall describe all property, real and personal, the legal title to which is held or claimed to be held by the trustee or trustees under or by virtue of any or all of the instruments, whether or not the property is the original property conveyed, the proceeds thereof, or reinvested proceeds.

(Enacted by Stats. 1976, Ch. 1010.)



21187

The petition shall allege in general terms the estate or interest which the trustee or trustees have or claim in or to the property described.

(Enacted by Stats. 1976, Ch. 1010.)



21188

The petition shall pray, in effect, that the court:

(a) Examine and determine all questions of law and fact affecting the due and voluntary execution and delivery, and the terms, validity, and legal effect of all the instruments, copies of which are set out in the petition.

(b) Examine and determine all questions bearing upon the passing to the trustee or trustees, of the legal title to all the properties, real and personal, conveyed or attempted to be conveyed, so far as the property or the proceeds thereof, or any property acquired in exchange therefor or with the proceeds thereof, is described in the petition.

(c) Examine and determine the interest or title of the trustee or trustees in or to the property.

(d) Establish and determine that the trustee or trustees are rightfully vested with the legal title thereto.

(Enacted by Stats. 1976, Ch. 1010.)



21189

The court or judge shall fix the time for hearing the petition, and shall order the clerk of the court to post in at least three public places in the county a notice of the filing of the petition, attached to a copy of the petition, and order a copy of the notice together with a copy of the petition to be personally served upon the founder, if living, and upon the spouse or surviving spouse of any founder, and upon any living grantor or donor of any other grant or gift set out in the petition, and may order such other or further notice to be given as the judge or court may deem proper. The notice shall be posted and served at least 10 days before the hearing.

(Amended by Stats. 1977, Ch. 242.)



21190

If the court or judge finds upon the hearing that due and proper notice has not been given as provided in Section 21189, it shall reset the hearing and cause due and proper notice to be given.

(Enacted by Stats. 1976, Ch. 1010.)



21191

The notice and petition shall be entitled substantially in the following form:

In the Superior Court of the ____ County of ____, State of California.

In the matter of the petition of ____ (giving the name or names in which the petition is brought) for the ascertainment of the existence and terms of, and for the determination of the validity and legal effect of grants or other instruments creating, changing, or affecting trusts and estates for the founding, endowment, and maintenance of ____ (naming the institution or institutions founded).

(Enacted by Stats. 1976, Ch. 1010.)



21192

The notice shall state the time and place fixed for the hearing of the petition and shall be addressed to the founder or founders, if living, and to the spouse or surviving spouse of any deceased founder, and the living grantor or donor of any other grant or gift set out in the petition, and in general terms to all other persons having or claiming any interest in, or rights, powers, or duties over or concerning the property described in the petition; and shall direct that they and each of them appear and answer the petition on or before the time set for the hearing. The notice shall also state that unless they so appear and demur or answer, the petitioners will apply to the court to grant the prayer of the petition, and that each person failing to so appear and answer, shall be deemed to admit as true all the material allegations of the petition.

(Amended by Stats. 1977, Ch. 36.)



21193

Any person required to be served, or any other person interested may waive notice by written waiver filed with the clerk of the court.

(Enacted by Stats. 1976, Ch. 1010.)



21194

Any person interested in the determination of any of the questions presented by the petition may demur to or answer the petition and may set up any new matter affecting the determination of the questions.

(Enacted by Stats. 1976, Ch. 1010.)



21195

Any allegation of the petition or answer may be made upon information and belief.

(Enacted by Stats. 1976, Ch. 1010.)



21196

The provisions of the Code of Civil Procedure respecting the demurrer and the answer to a verified complaint, shall be applicable to a demurrer or answer to the petition.

(Enacted by Stats. 1976, Ch. 1010.)



21197

The persons demurring to or answering the petition shall be the defendants to the special proceeding and the petitioners shall be the plaintiffs.

(Enacted by Stats. 1976, Ch. 1010.)



21198

Every material statement of the petition not specifically controverted by the answer shall, for the purposes of the special proceeding, be taken as true, and each person failing to answer the petition shall be deemed to admit as true all the material allegations of the petition.

(Enacted by Stats. 1976, Ch. 1010.)



21199

The rules of pleading and practice provided for by the Code of Civil Procedure, which are not inconsistent with this article, are applicable to the special proceeding provided for.

(Enacted by Stats. 1976, Ch. 1010.)



21200

Upon the hearing of the special proceeding, the court shall examine into and determine all questions of law and fact within the scope of the proceeding herein provided for, whether presented by the petition or answer, or by the proofs upon the hearing.

The court shall find and determine whether the notice of the filing of the petition has been duly given for the time and in the manner prescribed in this article.

(Enacted by Stats. 1976, Ch. 1010.)



21201

The costs of the special proceeding may be allowed and apportioned between all parties, in the discretion of the court.

(Enacted by Stats. 1976, Ch. 1010.)



21202

A certified copy of the judgment of the court in the special proceeding shall be recorded in the office of the recorder of the county in which the action is brought and in the office of the recorder of every county in which any of the real property affected is situated.

(Enacted by Stats. 1976, Ch. 1010.)



21203

The judgment of the court in the special proceeding is determinative of the terms and trusts upon which any property thereafter given for the benefit of the institution, or any department thereof, is held by the trustee or trustees, unless otherwise provided by the grantor or donor.

(Enacted by Stats. 1976, Ch. 1010.)












PART 13 - STATE TEACHERS' RETIREMENT SYSTEM

CHAPTER 1 - General Provisions

22000

This part may be known and cited as the E. Richard Barnes Act and together with Part 14 (commencing with Section 26000) shall be known as the Teachers’ Retirement Law.

(Amended by Stats. 1999, Ch. 939, Sec. 1. Effective January 1, 2000.)



22001

In order to provide a financially sound plan for the retirement, with adequate retirement allowances, of teachers in the public schools of this state, teachers in schools supported by this state, and other persons employed in connection with the schools, the State Teachers’ Retirement System is established. The system is a unit of the Government Operations Agency.

(Amended by Stats. 2013, Ch. 352, Sec. 68. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



22001.5

The Legislature hereby finds and declares that on July 1, 1996, the State Teachers’ Retirement System Cash Balance Plan was created and established to provide a retirement plan for persons employed to perform creditable service for less than 50 percent of the full-time equivalent for the position. The persons eligible for the Cash Balance Plan were excluded from mandatory membership in the State Teachers’ Retirement System Defined Benefit Plan. Both plans are administered by the Teachers’ Retirement Board. Prior to the creation and establishment of the Cash Balance Plan, the State Teachers’ Retirement System Defined Benefit Plan had been identified simply as the State Teachers’ Retirement System. As a result, the system was identified as both the administrative body and the retirement plan. The State Teachers’ Retirement Law was amended to identify the retirement plan as the State Teachers’ Retirement System Defined Benefit Plan in order to distinguish that plan from the Cash Balance Plan. Because both plans were intended to provide for the retirement of teachers and other persons employed in connection with public schools of this state and schools supported by this state, a merger of these two plans is now hereby made for the purpose of establishing a single retirement plan that shall be known and may be cited as the State Teachers’ Retirement Plan consisting of the different benefit programs set forth in this part and Part 14 (commencing with Section 26000). This plan shall be administered by the Teachers’ Retirement Board as set forth in this part and Part 14 (commencing with Section 26000). This part, together with Part 14 (commencing with Section 26000) shall be known and may be cited as the Teachers’ Retirement Law.

(Added by Stats. 1998, Ch. 1048, Sec. 1. Effective January 1, 1999.)



22002

The Legislature recognizes that the assets of the State Teachers’ Retirement Plan with respect to the Defined Benefit Program are insufficient to meet the obligations of that program already accrued or to accrue in the future with respect to service credited to members of that program prior to July 1, 1972. Therefore, the Legislature declares the following policies with respect to the financing of the Defined Benefit Program of the State Teachers’ Retirement Plan:

(a) Members shall contribute a percentage of creditable compensation, unless otherwise specified in this part.

(b) Employers shall contribute a percentage of the total creditable compensation on which member contributions are based.

(c) The state shall contribute a sum certain for a given number of years for the purpose of payment of benefits under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 1. Effective January 1, 1999.)



22002.5

The Legislature finds and declares all of the following:

(a) The current and projected assets of the State Teachers’ Retirement Plan administered by the State Teachers’ Retirement System with respect to the Defined Benefit Program are insufficient to meet the obligations of that program already accrued or projected to be accrued in the future with respect to service credited to members of that program before July 1, 2014.

(b) Various legal rulings have determined that vested contractual rights of existing members generally cannot be changed without providing a comparable new advantage.

(c) The improvement factor currently provided under the Defined Benefit Program pursuant to Sections 22140 and 22141, as those sections read before July 1, 2014, is not a contractually enforceable promise.

(d) The Legislature hereby increases the contributions of active members by an amount not to exceed the normal cost of the improvement factor, providing a comparable new advantage by removing the statutory right to adjust the improvement factor, and thereby establishing the improvement factor as a contractually enforceable promise.

(e) The statutory changes adopted by the act that added this section address the long-term funding needs of the Defined Benefit Program in a manner that allocates increased contributions among members of the system and school employers, consistent with the contractual rights of existing members.

(f) The provisions of the act that added this section were based on various legal understandings and would not have been adopted without those understandings. The new obligations and benefits provided in Sections 7 and 9 of the act adding this section are contingent on those legal understandings being accurate. Thus if there is a final unappealable judicial decision that holds that the increased contributions in Section 22950.5 constitute a new functional responsibility for schools and community colleges pursuant to subdivision (c) of Section 41204, and correspondingly require an adjustment pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution, or a final unappealable administrative or judicial decision that holds that the increased contributions in Section 22950.5 constitutes a reimbursable mandate pursuant to Article XIII B of the California Constitution, then it is the intent of the Legislature that the provisions added by the act adding this section shall cease to be effective.

(g) It is in the public interest and a matter of urgency to authorize, and to implement as soon as possible, a remedy to the funding problem of the system. This remedy is necessary to ensure that funds will be available to support a pension system upon which hundreds of thousands of teachers rely and for which the current funding structure raises significant fiscal policy concerns.

(h) It is of great importance to the state, the system, and school districts that there not be long term doubt about the feasibility of the solutions provided in the act that added this section. In order to fulfill the important objective of facilitating the system’s and school districts’ financial transactions the legality of the act that added this section must be quickly affirmed. The system, school districts, and teachers need to settle promptly all questions about the validity of each other’s duties and obligations under this statute.

(i) It is well-established that the terms and conditions of public retirement plans generally are established by statute or other comparable enactment rather than by contract. Statutes governing the terms of compensation and deferred compensation of public employees are thus significant financial obligations contemplated and covered by Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2014, Ch. 47, Sec. 1. Effective June 24, 2014. Adding action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subd. (b).)



22003

The revision of the State Teachers’ Retirement Law, enacted at the 1971 and 1972 Regular Sessions of the Legislature, shall not be construed to affect benefits of persons retired prior to July 1, 1972, or their beneficiaries, except as specifically provided.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22004

If the provisions of this part are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22005

The right of a person to a pension, retirement allowance, return of contributions, any optional benefit, or any other right accrued or accruing to any person under this part is exempt from taxation, including any inheritance tax, whether state, county, municipal, or district.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22006

The right of a person to an annuity or a retirement allowance, to the return of contributions, the annuity, or retirement allowance itself, any optional benefit, any other right or benefit accrued or accruing to any person under this part, and the moneys in the fund created under this part are not subject to execution or any other process whatsoever, except to the extent permitted by Section 704.110 of the Code of Civil Procedure, and are unassignable except as specifically provided in this part.

(Amended by Stats. 1996, Ch. 634, Sec. 2. Effective January 1, 1997.)



22007

The obligations of any member, or the member’s beneficiaries, to this system and the Defined Benefit Program continue throughout membership, and thereafter until all of the obligations of this system and the Defined Benefit Program to or in respect to the member or the member’s beneficiaries have been discharged.

(Amended by Stats. 1999, Ch. 939, Sec. 2. Effective January 1, 2000.)



22007.5

Except as excluded by subdivision (d) of Sections 22661 and 23812, subdivision (e) of Section 24300.1, subdivision (d) of Section 25011.1, subdivision (c) of Section 25018.1, subdivision (d) of Section 26807.5, and subdivision (c) of Section 26906.5, a person who is the registered domestic partner of a member, as established pursuant to Section 297 or 299.2 of the Family Code, shall be treated in the same manner as a “spouse,” as defined in Section 22171.

(Amended by Stats. 2013, Ch. 558, Sec. 1. Effective January 1, 2014.)



22008

For the purposes of payments into or out of the retirement fund for adjustments of errors or omissions with respect to the Defined Benefit Program or the Defined Benefit Supplement Program, the period of limitation of actions shall be applied, except as provided in Sections 23302 and 24613, as follows:

(a) No action may be commenced by or against the board, the system, or the plan more than three years after all obligations to or on behalf of the member, former member, beneficiary, or annuity beneficiary have been discharged.

(b) If the system makes an error that results in incorrect payment to a member, former member, beneficiary, or annuity beneficiary, the system’s right to commence recovery shall expire three years from the date the incorrect payment was made.

(c) If an incorrect payment is made due to lack of information or inaccurate information regarding the eligibility of a member, former member, beneficiary, or annuity beneficiary to receive benefits under the Defined Benefit Program or Defined Benefit Supplement Program, the period of limitation shall commence with the discovery of the incorrect payment.

(d) Notwithstanding any other provision of this section, if an incorrect payment has been made on the basis of fraud or intentional misrepresentation by a member, beneficiary, annuity beneficiary, or other party in relation to or on behalf of a member, beneficiary, or annuity beneficiary, the three-year period of limitation shall not be deemed to commence or to have commenced until the system discovers the incorrect payment.

(e) The collection of overpayments under subdivisions (b), (c), and (d) shall be made pursuant to Section 24617.

(Amended by Stats. 2000, Ch. 74, Sec. 1. Effective January 1, 2001.)



22009

If any provision of this part or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this part that can be given effect without the invalid provision or application, and to this end the provisions of this part are severable.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22010

(a) It is unlawful for a person to do any of the following:

(1) Make, or cause to be made, any knowingly false material statement or material representation, to knowingly fail to disclose a material fact, or to otherwise provide false information with the intent to use it, or allow it to be used, to obtain, receive, continue, increase, deny, or reduce any benefit administered by this system.

(2) Present, or cause to be presented, any knowingly false material statement or material representation for the purpose of supporting or opposing an application for any benefit administered by this system.

(3) Knowingly accept or obtain payment from this system with knowledge that the recipient is not entitled to the payment under the provisions of this part or Part 14 (commencing with Section 2600) and with the intent to retain the payment for personal use or benefit.

(4) Knowingly aid, abet, solicit, or conspire with any person to do an act prohibited by this section.

(b) For purposes of this section, “statement” includes, but is not limited to, any oral or written application for benefits, report of family relationship, report of injury or physical or mental limitation, hospital records, test results, physician reports, or other medical records, employment records, duty statements, reports of compensation, or any other evidence material to the determination of a person’s initial or continued eligibility for a benefit or the amount of a benefit administered by this system.

(c) A person who violates any provision of this section is punishable by imprisonment in a county jail not to exceed one year, or by a fine of not more than five thousand dollars ($5,000), or by both that imprisonment and fine.

(d) A person violating any provision of this section may be required by the court in a criminal action to make restitution to this system, or to any other person determined by the court, for the amount of the benefit unlawfully obtained, unless the court finds that restitution, or a portion of it, is not in the interests of justice. Any restitution order imposed pursuant to this section shall be satisfied before any criminal fine imposed under this section may be collected.

(e) The provisions provided by this section are cumulative and shall not be construed as restricting the application of any other law.

(Added by Stats. 2008, Ch. 369, Sec. 2. Effective January 1, 2009.)



22011

For an application or document requiring a signature, that signature shall be in a form prescribed by the system, including, but not limited to, on paper or made by electronic means. Notwithstanding any other law, an application or document made under this part that is signed and submitted by the person authorized to do so using technology and security measures prescribed by the system shall be deemed to be a signed and valid original document.

(Added by Stats. 2009, Ch. 90, Sec. 2. Effective January 1, 2010.)






CHAPTER 2 - Definitions

22100

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this part.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22101

“Accumulated annuity deposit contributions” means the sum of all the annuity deposits standing to the credit of the member’s account, together with credited interest.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22101.5

“Accumulated Defined Benefit Supplement account balance” means an amount equal to the sum of member contributions, the member contributions picked up by an employer, employer contributions, and interest credited on those contributions pursuant to Section 25005, that are credited by the system to the member’s Defined Benefit Supplement account.

(Added by Stats. 2000, Ch. 74, Sec. 3. Effective January 1, 2001. See the somewhat similar section added by Stats. 2000, Ch. 1021.)



22101.5-1

“Accumulated Defined Benefit Supplement account balance” means credits equal to the sum of member contributions, the member contributions picked up by an employer, employer contributions, interest credited pursuant to Section 25005 and additional earnings credited pursuant to Section 25006.

(Added by Stats. 2000, Ch. 1021, Sec. 1. Effective January 1, 2001. See the somewhat similar section added by Stats. 2000, Ch. 74.)



22102

“Accumulated retirement contributions” means the sum of the member contributions, the member contributions picked up by an employer pursuant to Sections 22903 and 22904, and credited interest on those contributions. Accumulated retirement contributions shall not include accumulated annuity deposit contributions, accumulated tax-sheltered annuity contributions, accumulated Defined Benefit Supplement account balance, or additional earnings credit.

(Amended by Stats. 2000, Ch. 1021, Sec. 2. Effective January 1, 2001.)



22103

“Accumulated tax-sheltered annuity contributions” means the tax-sheltered contributions made by a member and standing to the credit of the member’s account, together with credited interest.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22104

“Actuarial equivalent” means an allowance of equal value when computed upon the basis of such tables and interest rates that are adopted by the board.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22104.5

“Actuary” means a person professionally trained in the technical and mathematical aspects of insurance, pensions, and related fields who has been appointed by the board for the purpose of actuarial services required under this part.

(Added by Stats. 1999, Ch. 939, Sec. 4. Effective January 1, 2000.)



22104.7

“Additional earnings credit” means an amount derived from investment income for the plan year as determined by the board by plan amendment and added to members’ Defined Benefit Supplement accounts in addition to the amount credited at the minimum interest rate for that plan year.

(Added by Stats. 2000, Ch. 74, Sec. 4. Effective January 1, 2001.)



22104.9

“Annuitant Reserve” means a segregated account within the retirement fund established and maintained for expenditure on annuities payable under the Defined Benefit Supplement Program.

(Added by Stats. 2000, Ch. 74, Sec. 5. Effective January 1, 2001.)



22105

(a) “Annuity,” with respect to the Defined Benefit Program, means payments for life derived from the “accumulated annuity deposit contributions” of a member.

(b) “Annuity,” with respect to the Defined Benefit Supplement Program, means an alternative payment arrangement wherein a benefit based on the balance of credits in a member’s Defined Benefit Supplement account is paid monthly rather than in a lump-sum.

(Amended by Stats. 2000, Ch. 74, Sec. 6. Effective January 1, 2001.)



22105.5

“Annuity beneficiary” means the person or persons designated by a member pursuant to Section 25011, 25011.1, 25018, or 25018.1 to receive an annuity under the Defined Benefit Supplement Program upon the member’s death.

(Amended by Stats. 2006, Ch. 655, Sec. 2. Effective January 1, 2007.)



22106

“Annuity deposit contributions” means additional contributions made by a member prior to July 1, 1972, above those required for credited service for the purpose of providing additional retirement income.

(Amended by Stats. 2000, Ch. 1025, Sec. 1. Effective January 1, 2001.)



22106.1

For the purposes of determining supplemental benefits pursuant to Sections 24412 and 24415, “base allowance” means a monthly allowance under the Defined Benefit Program prior to all allowance increases by this part and after modification for an option, if applicable.

(Added by Stats. 2014, Ch. 755, Sec. 2. Effective January 1, 2015.)



22106.2

“Base days” means the number of days of creditable service required to earn one year of service credit.

(Added by renumbering Section 22106.1 by Stats. 2014, Ch. 755, Sec. 1. Effective January 1, 2015.)



22106.3

“Base hours” means the number of hours of creditable service required to earn one year of service credit.

(Added by renumbering Section 22106.2 by Stats. 2014, Ch. 755, Sec. 3. Effective January 1, 2015.)



22106.5

“Basis of employment” means the standard of time over which the employer expects service to be performed by an employee in the position during the school year.

(a) “Full-time basis” means a basis of employment that is full time.

(b) “Part-time basis” means a basis of employment that is less than full time.

(Added by Stats. 1995, Ch. 390, Sec. 1. Effective January 1, 1996. Operative July 1, 1996, by Sec. 12 of Ch. 390.)



22107

(a) “Beneficiary,” with respect to the Defined Benefit Program, means any person or entity receiving or entitled to receive an allowance or lump-sum payment under the Defined Benefit Program because of the disability or death of a member.

(b) “Beneficiary,” with respect to the Defined Benefit Supplement Program, means any person or entity receiving or entitled to receive a final benefit under the Defined Benefit Supplement Program upon the death of a member.

(Amended by Stats. 2000, Ch. 74, Sec. 8. Effective January 1, 2001.)



22108

(a) “Benefit” or “benefits,” with respect to the Defined Benefit Program, means any monthly payment due a retired member, disabled member, or beneficiary, and includes lump-sum payments due on account of death.

(b) “Benefit” and “benefits,” with respect to the Defined Benefit Supplement Program, means an amount equal to the balance of credits in a member’s Defined Benefit Supplement account.

(Amended by Stats. 2000, Ch. 74, Sec. 9. Effective January 1, 2001.)



22109

“Board” means the Teachers’ Retirement Board.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22109.5

“Break in service,” for purposes of determining a member’s final compensation, means:

(a) With respect to service of a member employed as a full-time employee and service performed by a member employed as a part-time employee, any period of time covering a pay period during which a member is on an unpaid leave of absence or a pay period in which a member has not performed any creditable service.

(b) For a member who has been employed in a substitute position:

(1) And has a change in assignment during a school year to a full-time or part-time position, a break in service is determined on the same basis as for the full-time or part-time employment during the same school year.

(2) For less than 50 percent of their teaching career for which service is credited, a break in service is determined on the same basis as full-time employment.

(3) For more than 50 percent of their teaching career for which service is credited, a break in service is any period of time within a school year for which compensation is not paid and service is not credited.

(c) If a member commenced performing service at the beginning of a school term, the months not recognized as part of the school term are not a break in service; however, if the member commenced performing service after the school term began, or did not complete the school term, the months not recognized as part of the school term are a break in service. The school term shall be no less than the days or hours specified as full time in Section 22138.5.

(d) Earnable salaries for a full pay period, but not beyond the effective date of retirement, shall be used in determining final compensation when the member performed service within that pay period.

(Amended by Stats. 2014, Ch. 755, Sec. 4. Effective January 1, 2015.)



22109.8

“California Public Employees’ Pension Reform Act of 2013” means the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1 of the Government Code).

(Added by Stats. 2013, Ch. 559, Sec. 2. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



22110

“California service” means service performed in California for which credit may be given.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22110.1

“Cash Balance Benefit Program” means the benefit program of the State Teachers’ Retirement Plan as set forth in Part 14 (commencing with Section 26000).

(Amended by Stats. 1998, Ch. 1048, Sec. 2. Effective January 1, 1999.)



22110.2

“Credential,” “credentials,” and “certificate” mean any life diploma, credential, certificate, or other document provided for, by, and issued pursuant to the laws of the state that authorize service in the public school system of this state.

(Added by Stats. 1996, Ch. 634, Sec. 6.5. Effective January 1, 1997.)



22110.5

“Certificated” means the holding by a person of a credential that is required by the laws of the state to be held as a condition to valid employment in the position in which the person is employed.

(Added by Stats. 1996, Ch. 634, Sec. 7. Effective January 1, 1997.)



22111

“Child’s portion” or “children’s portion” means the amount of a disability allowance, disability retirement allowance, family allowance, or survivor benefit allowance payable for a dependent child or dependent children.

(Repealed and added by Stats. 1996, Ch. 1165, Sec. 3. Effective January 1, 1997.)



22112.5

(a) “Class of employees” means a number of employees considered as a group because they are employed to perform similar duties, are employed in the same type of program, or share other similarities related to the nature of the work being performed.

(b) A class of employees may be comprised of one person if no other person employed by the employer performs similar duties, is employed in the same type of program, or shares other similarities related to the nature of the work being performed and that same class is in common use among other employers.

(c) The board shall have the right to override the determination by an employer as to whether or not a group or an individual constitutes a “class of employees” within the meaning of this section.

(d) The amendments to this section during the 1995–96 Regular Session of the Legislature shall be deemed to have become operative on July 1, 1996.

(Amended by Stats. 1996, Ch. 1165, Sec. 5. Effective January 1, 1997.)



22112.6

Notwithstanding Section 22112.5, any county office of education that, prior to January 1, 1997, operated a special education program for up to 225 days, and changes that program to a regular school year of not less than 180 school days with an extended year of not more than 45 days effective July 1, 1998, may consider days of service in defining not more than two classes of employees, subject to the following:

(a) Members employed in the 225-day program prior to October 1, 1997, may remain in a class of employees for whom full-time service is 216 days per year.

(b) Any of those members may elect to belong to a second class of employees for whom full-time service is fewer than 216 days per year, but not less than the minimum standard specified in paragraph (1) of subdivision (b) of Section 22138.5, if both of the following conditions exist:

(1) The election is made on or before June 30, 1998, and is effective July 1, 1998.

(2) The election is nonrevocable.

(c) All certificated employees hired on or after October 1, 1997, shall belong to the class of employees specified in subdivision (b).

(d) This section shall not apply to certificated employees whose base year is determined pursuant to subparagraph (A) or (B) of paragraph (2) of subdivision (b) of Section 22138.5.

(Added by Stats. 1997, Ch. 572, Sec. 1. Effective January 1, 1998.)



22113

“Comparable level position” means any job in which the member can earn 662/3 percent or more of indexed final compensation.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22115

(a) “Compensation earnable” means the creditable compensation a person could earn in a school year for creditable service performed on a full-time basis, excluding service for which contributions are credited by the system to the Defined Benefit Supplement Program.

(b) The board may determine compensation earnable for persons employed on a part-time basis.

(c) If service credit for a school year is less than 1.000, compensation earnable shall be the quotient obtained when creditable compensation paid in that year is divided by the service credit for that year, except as provided in subdivision (d).

(d) If a member earns creditable compensation at multiple pay rates during a school year and service credit at the highest pay rate is at least 0.900 of a year, compensation earnable shall be determined as if all service credit for that year had been earned at the highest pay rate. This subdivision shall be applicable only for purposes of determining final compensation. If a member earns creditable compensation at multiple pay rates during a school year and service credit at the highest pay rate is less than 0.900 of a year, compensation earnable shall be determined pursuant to subdivision (c).

(e) If creditable service is not performed on a full-time basis because a member is performing those activities pursuant to paragraph (6) of subdivision (a) of Section 22119.5, compensation earnable for those activities shall be determined as if the creditable compensation had been earned at the lowest pay rate for other creditable service activities performed by the member for the same employer during the same school year.

(f) (1) Except as provided in subdivision (g), for purposes of determining compensation earnable for a member employed by a community college prior to July 1, 1996, full time shall be defined pursuant to Section 22138.5 and pursuant to Section 20521 of Title 5 of the California Code of Regulations, as those provisions read on June 30, 1996, if application of that definition will increase the compensation earnable or otherwise enhance the benefits of the member.

(2) For purposes of administering this subdivision, the board shall have the authority to do both of the following:

(A) Establish and implement factors and assumptions necessary to calculate and compare the benefits payable under the definition of compensation earnable described in this subdivision. Those factors and assumptions may be based on information reported by the employer, including, but not limited to, all of the following:

(i) Base hours.

(ii) Actual earnings.

(iii) Compensation earnable.

(B) Review member benefit calculations that were performed using the factors and assumptions described in subparagraph (A). If the board determines that an employer failed to identify part-time service performed, the board shall consider that part-time service to be performed in a part-time lecture assignment as defined by the employer. If the board determines by the review of the member benefit calculations that the required information reported by the employer is inaccurate, incomplete, or the factors and assumptions were applied incorrectly, the board may recalculate member benefits using additional factors and assumptions that may include, but are not limited to, all of the following:

(i) Base hours.

(ii) Actual earnings.

(iii) Compensation earnable.

(3) This subdivision shall apply to a member employed by a community college prior to July 1, 1996, if the community college subsequently acts to reduce the minimum standard for full time as described in subdivision (c) of Section 22138.5 for the class of employees, and that community college provides written notice to the system of the act of the community college to reduce that minimum standard.

(4) This subdivision shall not apply to a member employed by a community college that has not reduced the minimum standard as described in subdivision (c) of Section 22138.5.

(g) Subdivision (f) shall not apply to a member subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2014, Ch. 755, Sec. 5. Effective January 1, 2015.)



22115.2

“Concurrent membership” means membership in the Defined Benefit Program by an individual who is credited with service that is not used as a basis for benefits under any other public retirement system and is also a member of the California Public Employees’ Retirement System, the Legislators’ Retirement System, the University of California Retirement System, county retirement systems established under Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code, or the San Francisco Employees’ Retirement System. A member with concurrent membership shall have the right to the following:

(a) Have final compensation determined pursuant to subdivision (c) of Section 22134 or subdivision (c) of Section 22134.5.

(b) Redeposit accumulated retirement contributions pursuant to Section 23201.

(c) Apply for retirement pursuant to paragraph (2) of subdivision (a) of Section 24201.

(Amended by Stats. 2006, Ch. 655, Sec. 3. Effective January 1, 2007.)



22115.5

(a) “Concurrent retirement” entitles a member of the Defined Benefit Program to retire for service from the State Teachers’ Retirement System and from at least one of the retirement systems with which the member has concurrent membership, as defined in Section 22115.2, on the same date or on different dates provided that the member does not perform creditable service subject to coverage under the other system or the Defined Benefit Program between the two retirement dates.

(b) A retired member who is subsequently employed in a position subject to membership in a public retirement system, specified in Section 22115.2, shall not be eligible for concurrent retirement.

(Added by Stats. 1999, Ch. 939, Sec. 9. Effective January 1, 2000.)



22117

“Contribution rate for additional service credit” means the contribution rate adopted by the board as a plan amendment with respect to the Defined Benefit Program for the purchase of service credit. This rate shall be based upon the most recent valuation of the plan with respect to the Defined Benefit Program and increased to include any subsequently required contribution rates designated for funding subsequent allowance increases.

(Amended by Stats. 1998, Ch. 965, Sec. 2. Effective January 1, 1999.)



22118

“County” includes “city and county.”

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22119

“County superintendent” means the county superintendent of schools.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22119.2

(a) “Creditable compensation” means remuneration that is paid in cash by an employer to all persons in the same class of employees for performing creditable service in that position. Creditable compensation shall include:

(1) Salary or wages paid in accordance with a publicly available written contractual agreement, including, but not limited to, a salary schedule or employment agreement.

(2) Remuneration that is paid in addition to salary or wages, provided it is paid to all persons who are in the same class of employees in the same dollar amount, the same percentage of salary or wages, or the same percentage of the amount being distributed.

(3) Remuneration that is paid for the use of sick leave, vacation, and other employer-approved leave, except as provided in paragraph (4) of subdivision (c).

(4) Member contributions that are picked up by an employer pursuant to Section 22903 or 22904.

(5) Amounts that are deducted from a member’s remuneration, including, but not limited to, deductions for participation in a deferred compensation plan; deductions to purchase an annuity contract, tax-deferred retirement plan, or insurance program; and contributions to a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code.

(6) Any other payments the board determines to be “creditable compensation.”

(b) Any creditable compensation determined by the system to have been paid to enhance a member’s benefits shall not be credited under the Defined Benefit Program. Contributions on that compensation shall be credited to the Defined Benefit Supplement Program. A presumption by the system that creditable compensation was paid to enhance a member’s benefits may be rebutted by the member or by the employer on behalf of the member. Upon receipt of sufficient evidence to the contrary, a presumption by the system that creditable compensation was paid to enhance the member’s benefits may be reversed.

(c) “Creditable compensation” does not mean and shall not include:

(1) Remuneration that is not paid in cash or is not paid to all persons who are in the same class of employees.

(2) Remuneration that is paid for service that is not creditable service pursuant to Section 22119.5.

(3) Remuneration that is paid in addition to salary or wages if it is not paid to all persons in the same class of employees in the same dollar amount, the same percentage of salary or wages, or the same percentage of the amount being distributed pursuant to paragraph (2) of subdivision (a).

(4) Remuneration that is paid in exchange for the relinquishment of unused accumulated leave.

(5) Payments, including, but not limited to, those for participation in a deferred compensation plan; to purchase an annuity contract, tax-deferred retirement plan, or insurance program; and for contributions to a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code when the cost is covered by an employer and is not deducted from the member’s salary.

(6) Fringe benefits provided by an employer.

(7) Expenses paid or reimbursed by an employer.

(8) Severance pay, including lump-sum and installment payments, or money paid in excess of salary or wages to a member as compensatory damages or as a compromise settlement.

(9) Any other payments the board determines not to be “creditable compensation.”

(d) An employer or individual who knowingly or willfully reports compensation in a manner inconsistent with subdivision (a) or (c) may be subject to prosecution for fraud, theft, or embezzlement in accordance with the Penal Code. The system may establish procedures to ensure that compensation reported by an employer is in compliance with this section.

(e) For purposes of this section, remuneration shall be considered paid if distributed to any person in the same class of employees who meets the qualifications or requirements specified in a publicly available written contractual agreement, including, but not limited to, a collective bargaining agreement or an employment agreement, as a condition of receiving the remuneration.

(f) This definition of “creditable compensation” reflects sound principles that support the integrity of the retirement fund. Those principles include, but are not limited to, consistent treatment of compensation throughout a member’s career, consistent treatment of compensation among an entire class of employees, consistent treatment of compensation for the position, preventing adverse selection, and excluding from compensation earnable remuneration that is paid to enhance a member’s benefits. The system shall determine the appropriate crediting of contributions between the Defined Benefit Program and the Defined Benefit Supplement Program according to these principles, to the extent not otherwise specified pursuant to this part.

(g) The section shall become operative on July 1, 2002.

(h) This section shall not apply to a member subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2013, Ch. 559, Sec. 4. Effective January 1, 2014.)



22119.3

(a) “Creditable compensation” for members who are subject to the California Public Employees’ Pension Reform Act of 2013 means remuneration that is paid each pay period in which creditable service is performed for that position. Creditable compensation shall be paid in cash by an employer to all persons in the same class of employees in accordance with a publicly available written contractual agreement, including, but not limited to, a salary schedule or employment agreement. Creditable compensation shall include:

(1) Remuneration that is paid for the use of sick leave, vacation, and other employer-approved leave, except as provided in paragraph (4) of subdivision (b).

(2) Member contributions that are picked up by an employer pursuant to Section 22903 or 22904.

(3) Amounts that are deducted from a member’s remuneration, including, but not limited to, deductions for participation in a deferred compensation plan; deductions to purchase an annuity contract, tax-deferred retirement plan, or insurance program; and contributions to a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code.

(4) Notwithstanding paragraphs (6) and (8) of subdivision (c) of Section 7522.34 of the Government Code, remuneration that is paid for creditable service that exceeds one year in a school year.

(b) “Creditable compensation” does not mean and shall not include:

(1) Remuneration that is not paid in cash or is not paid to all persons who are in the same class of employees.

(2) Remuneration that is paid for service that is not creditable service pursuant to Section 22119.5.

(3) Remuneration that is not paid each pay period in which creditable service is performed for that position.

(4) Remuneration that is paid in exchange for the relinquishment of unused accumulated leave.

(5) Payments, including, but not limited to, those for participation in a deferred compensation plan; to purchase an annuity contract, tax-deferred retirement plan, or insurance program; and for contributions to a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code when the cost is covered by an employer.

(6) Fringe benefits provided by an employer.

(7) Expenses paid or reimbursed by an employer.

(8) Severance pay, including lump sum and installment payments, or money paid in excess of salary or wages to a member as compensatory damages or as a compromise settlement.

(9) Creditable compensation determined by the system to have been paid to enhance a member’s benefit.

(10) Compensation paid to the member in lieu of benefits provided to the member by the employer or paid directly by the employer to a third party other than the system for the benefit of the member.

(11) Any one-time or ad hoc payments made to a member.

(12) Any employer-provided allowance, reimbursement, or payment, including, but not limited to, one made for housing, vehicle, or uniform.

(13) Any bonus paid in addition to compensation described in subdivision (a).

(14) Any other payments the board determines not to be “creditable compensation.”

(c) (1) Except for purposes of calculating credited service in the Defined Benefit Program and for reporting compensation earnable on or after January 1, 2013, creditable compensation in any fiscal year shall not exceed:

(A) One hundred twenty percent of the “contribution and benefit base,” as determined under Section 430(b) of the Social Security Act (42 U.S.C. Sec. 430(b)), on January 1, 2013, for a member whose service is not included in the federal system.

(B) One hundred percent of the “contribution and benefit base,” as determined under Section 430(b) of the Social Security Act (42 U.S.C. Sec. 430(b)), on January 1, 2013, for a member whose service is included in the federal system pursuant to any changes in state or federal law enacted on or after January 1, 2013.

(2) The system shall adjust the limit based on the annual changes to the Consumer Price Index for All Urban Consumers: U.S. City Average, calculated by dividing the Consumer Price Index for All Urban Consumers: U.S. City Average for the month of February in the fiscal year preceding the adjustment by the Consumer Price Index for All Urban Consumers: U.S. City Average for the month of February of the previous year rounded to the nearest thousandth. Notwithstanding paragraph (1) of subdivision (d) of Section 7522.10 of the Government Code, the adjustment shall be effective annually on July 1, beginning July 1, 2014.

(3) The Legislature reserves the right to modify the requirements of this subdivision with regard to all members subject to this subdivision, except that the Legislature may not modify these provisions in a manner that would result in a decrease in benefits accrued prior to the effective date of the modification.

(4) This subdivision shall apply to compensation paid during the 2013–14 fiscal year and each fiscal year thereafter.

(d) An employer or individual who knowingly or willfully reports compensation in a manner inconsistent with subdivision (a) or (b) may be subject to prosecution for fraud, theft, or embezzlement in accordance with the Penal Code. The system may establish procedures to ensure that compensation reported by an employer is in compliance with this section.

(e) For purposes of this section, remuneration shall be considered paid if distributed to any person in the same class of employees who meets the qualifications or requirements specified in a publicly available written contractual agreement, including, but not limited to, a collective bargaining agreement or an employment agreement, as a condition of receiving the remuneration.

(f) This definition of “creditable compensation” reflects sound principles that support the integrity of the retirement fund. Those principles include, but are not limited to, consistent treatment of compensation throughout a member’s career, consistent treatment of compensation among an entire class of employees, consistent treatment of compensation for the position, preventing adverse selection, and excluding from creditable compensation remuneration that is paid to enhance a member’s benefits. The system shall determine the appropriate crediting of contributions according to these principles, to the extent not otherwise specified pursuant to this part. A presumption by the system that creditable compensation was paid to enhance the member’s benefits may be rebutted by the member or by the employer on behalf of the member. Upon receipt of sufficient evidence to the contrary, a presumption by the system that creditable compensation was paid to enhance the member’s benefits may be reversed.

(Amended by Stats. 2014, Ch. 755, Sec. 6. Effective January 1, 2015.)



22119.5

(a) “Creditable service” means any of the following activities performed for an employer in a position requiring a credential, certificate, or permit pursuant to this code, or under the appropriate minimum standards adopted by the Board of Governors of the California Community Colleges, or under the provisions of an approved charter for the operation of a charter school for which the charter school is eligible to receive state apportionment, or pursuant to a contract between a community college district and the United States Department of Defense to provide vocational training:

(1) The work of teachers, instructors, district interns, and academic employees employed in the instructional program for pupils, including special programs such as adult education, regional occupation programs, child care centers, and prekindergarten programs pursuant to Section 22161.

(2) Education or vocational counseling, guidance, and placement services.

(3) The work of directors, coordinators, and assistant administrators who plan courses of study to be used in California public schools, or research connected with the evaluation or efficiency of the instructional program.

(4) The selection, collection, preparation, classification, demonstration, or evaluation of instructional materials of any course of study for use in the development of the instructional program in California public schools, or other services related to school curriculum.

(5) The examination, selection, in-service training, or assignment of teachers, principals, or other similar personnel involved in the instructional program.

(6) School activities related to, and an outgrowth of, the instructional and guidance program of the school when performed in addition to other activities described in this section.

(7) The work of nurses, physicians, speech therapists, psychologists, audiometrists, audiologists, and other school health professionals.

(8) Services as a school librarian.

(9) The work of employees who are responsible for the supervision of persons or administration of the duties described in this section.

(b) “Creditable service” also means the work of superintendents of California public schools.

(c) The board shall have final authority for determining creditable service to cover any activities not already specified.

(Amended (as amended by Stats. 2002, Ch. 375, Sec. 1) by Stats. 2014, Ch. 755, Sec. 7. Effective January 1, 2015.)



22120

“Credited interest” means interest that is credited to active members’ and inactive members’, accumulated retirement contributions, and accumulated annuity deposit contributions at a rate set annually by the board as a plan amendment with respect to the Defined Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 3. Effective January 1, 1999.)



22121

(a) “Credited service” means service for which the required contributions have been paid.

(b) “Credited service” for members who are subject to the California Public Employees’ Pension Reform Act of 2013 means service for which required contributions have been paid and service for which required contributions would have been paid in absence of the limit established by subdivision (c) of Section 22119.3.

(c) “Credited service” for the limited purpose of determining eligibility for benefits pursuant to Section 22134.5, 24203.5, or 24203.6 also includes up to two-tenths of one year of service granted pursuant to Section 22717.

(Amended by Stats. 2014, Ch. 755, Sec. 9. Effective January 1, 2015.)



22122

“Custodian” as used in Section 22359, means any bank or trust company that serves as custodian for safekeeping, delivery, securities valuation, investment performance reporting, and other services in connection with investment of the fund.

(Amended by Stats. 1996, Ch. 634, Sec. 11. Effective January 1, 1997.)



22122.4

“Death payment” means the amount payable upon the death of a member pursuant to Section 23801, 23851, or 23880.

(Added by Stats. 1996, Ch. 634, Sec. 12. Effective January 1, 1997.)



22122.5

“Defined Benefit Program” means the Defined Benefit Program provided in the State Teachers’ Retirement Plan as set forth in this part.

(Amended by Stats. 1998, Ch. 1048, Sec. 3. Effective January 1, 1999.)



22122.7

“Defined Benefit Supplement contributions” means member contributions and employer contributions that are credited by the system to the member’s Defined Benefit Supplement account pursuant to Section 25004.

(Added by Stats. 2000, Ch. 74, Sec. 10. Effective January 1, 2001.)



22123

(a) “Dependent child” or “dependent children” under the disability allowance and family allowance programs means a member’s unmarried offspring or stepchild who is under 22 years of age and who is financially dependent upon the member on the effective date of the member’s disability allowance or the date of the member’s death.

(b) “Offspring” shall include the member’s child who is born within the 10-month period commencing on the earlier of the member’s disability allowance effective date or the date of the member’s death.

(c) “Offspring” shall include a child adopted by the member.

(d) “Dependent child” shall not include the member’s offspring or stepchild who is adopted by a person other than the member’s spouse.

(e) “Dependent child” under the family allowance program shall not include:

(1) The member’s offspring or stepchild who was financially dependent on the member on the date of the member’s death if a disability allowance was payable to the member prior to his or her death and the disability allowance did not include an amount payable for that offspring or stepchild.

(2) A stepchild or adopted child acquired subsequent to the death of the member.

(f) “Financially dependent” for purposes of this section means that at least one-half of the child’s support was being provided by the member on the member’s disability allowance effective date or the date of the member’s death. The system may require that income tax records or other data be submitted to substantiate the child’s financial dependence. In the absence of substantiating documentation, the system may determine that the child was not dependent on the effective date of the member’s disability allowance or the date of the member’s death.

(g) “Member” as used in this section shall have the same meaning specified in Section 23800.

(Amended by Stats. 2006, Ch. 655, Sec. 4. Effective January 1, 2007.)



22123.5

(a) “Dependent child” or “dependent children” under the disability retirement and survivor benefit allowance programs means a member’s offspring or stepchild who is under 21 years of age and who is financially dependent upon the member on the effective date of the member’s disability retirement or the date of the member’s death.

(b) “Offspring” shall include the member’s child who is born within the 10-month period commencing on the earlier of the member’s disability retirement effective date or the date of the member’s death.

(c) “Offspring” shall include a child adopted by the member.

(d) “Dependent child” shall not include the member’s offspring or stepchild who is adopted by a person other than the member’s spouse.

(e) “Dependent child” under the survivor benefit allowance program shall not include a stepchild or adopted child acquired subsequent to the death of the member.

(f) “Financially dependent” for purposes of this section means that at least one-half of the child’s support was being provided by the member on the member’s disability retirement effective date or the date of the member’s death. The system may require that income tax records or other data be submitted to substantiate the child’s financial dependence. In the absence of substantiating documentation, the system may determine that the child was not dependent on the effective date of the member’s disability retirement or the date of the member’s death.

(g) “Member” as used in this section shall have the same meaning specified in Section 23850.

(Amended by Stats. 2006, Ch. 655, Sec. 5. Effective January 1, 2007.)



22124

“Dependent parent” means a natural parent of a member, or a parent who adopted the member prior to the earlier of the occurrence of the member’s marriage or his or her attaining 18 years of age, and who was receiving one-half or more of his or her support from the member at the time of the member’s death.

(Amended by Stats. 1996, Ch. 634, Sec. 14. Effective January 1, 1997.)



22126

“Disability” or “disabled” means any medically determinable physical or mental impairment that is permanent or that can be expected to last continuously for at least 12 months, measured from the onset of the disability, but no earlier than the day following the last day of actual performance of service that prevents a member from performing the member’s usual duties for the member’s employer, the member’s usual duties for the member’s employer with reasonable modifications, or the duties of a comparable level position for which the member is qualified or can become qualified within a reasonable period of time by education, training, or experience. Any impairment from a willful self-inflicted injury shall not constitute a disability.

(Amended by Stats. 2010, Ch. 207, Sec. 2. Effective January 1, 2011.)



22127

“Disability allowance” means the amount payable to a disabled member on a monthly basis.

(Amended by Stats. 1996, Ch. 634, Sec. 17. Effective January 1, 1997.)



22127.2

“Disability benefit” means the amount payable under the Defined Benefit Supplement Program based on the balance of credits in a member’s Defined Benefit Supplement account to either a disabled member pursuant to Section 24005 or to a member who retired for disability pursuant to Section 24105.

(Added by Stats. 2000, Ch. 74, Sec. 11. Effective January 1, 2001.)



22128

“Early retirement” and “early retirement age” mean the age of 55 years, which is the age upon attainment of which the member becomes eligible under the Defined Benefit Program for a service retirement allowance with reduction because of age and without special qualifications.

(Amended by Stats. 2000, Ch. 1025, Sec. 2. Effective January 1, 2001.)



22129

“Educational institution” means any accredited public or private institution whose primary purpose is to provide classroom teaching and includes a high school, trade or vocational school or college, community college, or other college or university.

(Amended by Stats. 1996, Ch. 634, Sec. 19. Effective January 1, 1997.)



22130

“Effective date” means the date upon which the benefit becomes payable.

(Amended by Stats. 1996, Ch. 634, Sec. 20. Effective January 1, 1997.)



22131

(a) (1) “Employer” or “employing agency” means the state or any agency or political subdivision thereof, including, but not limited to, a joint powers authority, for which creditable service subject to coverage by the plan is performed.

(2) In the case of a joint powers authority, all of the following criteria shall be met:

(A) The joint powers authority shall be formed pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code).

(B) All entities included in the joint powers authority shall be entities at which creditable service subject to coverage by the plan is performed.

(C) The joint powers authority shall report through a single county office of education, with that county superintendent having responsibility for activities specified under this part, including but not limited to, reporting and remitting contributions.

(b) This section shall be administered in compliance with the requirements defining a governmental plan set forth in Section 414(d) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 414(d)).

(Amended by Stats. 2014, Ch. 755, Sec. 10. Effective January 1, 2015.)



22132

“Employed” or “employment” means employment to perform creditable service subject to coverage under the Defined Benefit Program or the Defined Benefit Supplement Program, except as otherwise specifically provided under this part.

(Amended by Stats. 2000, Ch. 74, Sec. 12. Effective January 1, 2001.)



22133

“Family allowance” means amounts payable to eligible survivors provided pursuant to Chapter 22 (commencing with Section 23800) after June 30, 1972.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22133.5

“Final benefit” means the amount payable to a beneficiary under the Defined Benefit Supplement Program upon the death of the member.

(Added by Stats. 2000, Ch. 74, Sec. 13. Effective January 1, 2001.)



22134

(a) “Final compensation” means the highest average annual compensation earnable, as defined by Section 22115, by a member during any period of 36 consecutive months while an active member of the Defined Benefit Program or time during which he or she was not a member but for which the member has received credit under the Defined Benefit Program, except time that was so credited for service performed outside this state prior to July 1, 1944.

(b) For purposes of this section, periods of service separated by breaks in service may be aggregated, if the periods of service are consecutive except for the breaks.

(c) The determination of final compensation of a member who is eligible for concurrent retirement as defined in Section 22115.5 shall take into consideration the compensation earnable while a member of any other system, provided that both of the following exist:

(1) Service under any other system was not performed during the same pay period with service under the Defined Benefit Program.

(2) Retirement under the Defined Benefit Program is concurrent with the member’s retirement under any other system pursuant to Section 22115.5.

(d) The compensation earnable for the first position in which California service was credited shall be used when additional compensation earnable is required for the purpose of determining final compensation under Section 23805.

(e) If a member has received service credit for part-time service performed prior to July 1, 1956, the member’s final compensation shall be adjusted for that service in excess of one year by the ratio that part-time service bears to full-time service.

(f) The board may specify a different final compensation with respect to disability allowances, disability retirement allowances, family allowances, and children’s portions of survivor benefit allowances payable on and after January 1, 1978. The compensation earnable for periods of part-time service shall be adjusted by the ratio that part-time service bears to full-time service.

(g) The amendment of former Section 22127 made by Chapter 782 of the Statutes of 1982 does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 2014, Ch. 755, Sec. 11. Effective January 1, 2015.)



22134.5

(a) Notwithstanding Section 22134, “final compensation” means the highest average annual compensation earnable, as defined in Section 22115, by a member during any period of 12 consecutive months while an active member of the Defined Benefit Program or time during which he or she was not a member but for which the member has received credit under the Defined Benefit Program, except time that was so credited for service performed outside this state prior to July 1, 1944.

(b) For purposes of this section, periods of service separated by breaks in service may be aggregated, if the periods of service are consecutive except for the breaks.

(c) The determination of final compensation of a member who is eligible for concurrent retirement as defined in Section 22115.5 shall take into consideration the compensation earnable while a member of any other system, provided that both of the following exist:

(1) Service under any other system was not performed during the same pay period with service under the Defined Benefit Program.

(2) Retirement under the Defined Benefit Program is concurrent with the member’s retirement under any other system pursuant to Section 22115.5.

(d) If a member has received service credit for part-time service performed prior to July 1, 1956, the member’s final compensation shall be adjusted for that service in excess of one year by the ratio that part-time service bears to full-time service.

(e) The board may specify a different final compensation with respect to disability allowances, disability retirement allowances, family allowances, and children’s portions of survivor benefit allowances payable on and after January 1, 1978. The compensation earnable for periods of part-time service shall be adjusted by the ratio that part-time service bears to full-time service.

(f) This section shall apply to the following:

(1) A member who has 25 or more years of credited service, excluding service credited pursuant to the following:

(A) Section 22714.

(B) Section 22715.

(C) Section 22717, except as provided in subdivision (c) of Section 22121.

(D) Section 22826.

(2) A nonmember spouse, if the member had 25 or more years of credited service, as calculated in paragraph (1), on the date the parties separated, as established in the judgment or court order pursuant to Section 22652.

(3) This section shall not apply to a member subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2014, Ch. 755, Sec. 12. Effective January 1, 2015.)



22135

(a) Notwithstanding subdivision (a) of Section 22134, “final compensation” means the highest average annual compensation earnable, as defined by Section 22115, by an active member who is a classroom teacher not subject to the California Public Employees’ Pension Reform Act of 2013 and who retires, becomes disabled, or dies, after June 30, 1990, during any period of 12 consecutive months while an active member of the Defined Benefit Program.

(b) Section 22134, except subdivision (a) of that section, shall apply to classroom teachers who retire after June 30, 1990, and any statutory reference to Section 22134 or “final compensation” with respect to a classroom teacher who retires, becomes disabled, or dies, after June 30, 1990, shall be deemed to be a reference to this section.

(c) As used in this section, “classroom teacher” means any of the following:

(1) All teachers and substitute teachers in positions requiring certification qualifications who spend, during the last 10 years of their employment with the same employer which immediately precedes their retirement, 60 percent or more of their contract time each year providing direct instruction. For the purpose of determining continuity of employment within the meaning of this subdivision, an authorized leave of absence for sabbatical or illness or other collectively bargained or employer-approved leaves shall not constitute a break in service.

(2) Other certificated personnel who spend, during the last 10 years of their employment with the same employer that immediately precedes their retirement, 60 percent or more of their contract time each year providing direct services to pupils, including, but not limited to, librarians, counselors, nurses, speech therapists, resource specialists, audiologists, audiometrists, hygienists, optometrists, psychologists, driver safety instructors, and personnel on special assignment to perform school attendance and adjustment services.

(d) As used in this section, “classroom teacher” does not include any of the following:

(1) Certificated employees whose job descriptions require an administrative credential.

(2) Certificated employees whose job descriptions include responsibility for supervision of certificated staff.

(3) Certificated employees who serve as advisers, coordinators, consultants, or developers or planners of curricula, instructional materials, or programs, who spend, during the last 10 years of their employment with the same employer that immediately precedes their retirement, less than 60 percent of their contract time in direct instruction.

(4) Certificated employees whose job descriptions require provision of direct instruction or services, but who are functioning in nonteaching assignments.

(5) Classified employees.

(e) This section shall apply only to teachers employed by an employer that has, pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, entered into, extended, renewed, or amended a written agreement with an exclusive representative, prior to January 1, 2014, that makes this section applicable to all of its classroom teachers, as defined in subdivision (c).

(f) The written agreement shall include a mechanism to pay for all increases in allowances provided for by this section through employer contributions or employee contributions or both, which shall be collected and retained by the employer in a trust fund to be used solely and exclusively to pay the system for all increases in allowances provided by this section and related administrative costs; and a mechanism for disposition of the employee’s contributions if employment is terminated before retirement, and for the establishment of a trust fund board. The trust fund board shall administer the trust fund and shall be composed of an equal number of members representing classroom teachers chosen by the bargaining agent and the employer. If the employer agrees to pay the total cost of increases in allowances, the establishment of a trust fund and a trust fund board shall be optional to the employer. The employer, within 30 days of receiving an invoice from the system, shall reimburse the retirement fund the amount determined by the Teachers’ Retirement Board to be the actuarial equivalent of the difference between the allowance the member or beneficiary receives pursuant to this section and the allowance the member or beneficiary would have received if the member’s final compensation had been computed under Section 22134 and the proportionate share of the cost to the plan’s Defined Benefit Program, as determined by the Teachers’ Retirement Board, of administering this section. The payment shall include the cost of all increases in allowances provided for by this section for all years of service credited to the member as of the benefit effective date. Interest shall be charged at the regular interest rate for any payment not received within 30 days of receipt of the invoice. Payments not received within 30 days after receipt of the invoice may be collected pursuant to Section 23007.

(g) Upon the execution of the agreement, the employer shall notify all certificated employees of the agreement and any certificated employee of the employer, who is a member of the Public Employees’ Retirement System pursuant to Section 22508, that he or she may, within 60 days following the date of notification, elect to terminate his or her membership in the Public Employees’ Retirement System and become a member of this plan’s Defined Benefit Program. However, only service credited under the Defined Benefit Program subsequent to the date of that election shall be subject to this section.

(h) An employer that agrees to become subject to this section, shall, on a form and within the timeframes prescribed by the system, certify the applicability of this section to a member pursuant to the criteria set forth in this section when a retirement, disability, or family allowance becomes payable.

(i) For a nonmember spouse, final compensation shall be determined pursuant to paragraph (5) of subdivision (c) of Section 22664. The employer, within 30 days of receiving an invoice from the system, shall reimburse the retirement fund pursuant to subdivision (f). Interest shall be charged at the regular interest rate for payments not received within the prescribed timeframe. Payments not received within 30 days of invoicing may be collected pursuant to Section 23007.

(Amended by Stats. 2014, Ch. 755, Sec. 13. Effective January 1, 2015.)



22136

(a) “Final compensation” with respect to a member whose salary while an active member was reduced because of a reduction in school funds as certified by the employer means the highest average annual compensation earnable, as defined by Section 22115, by the member during any 36 months while employed to perform creditable service subject to coverage by the Defined Benefit Program.

(b) For the purposes of this section, periods of service separated by breaks in service or periods in which a member’s salary was reduced may be aggregated, if the periods of service are consecutive except for the breaks or periods of the salary reduction.

(Amended by Stats. 2014, Ch. 755, Sec. 14. Effective January 1, 2015.)



22137

With respect to a state employee member who dies or retires on or after July 1, 1991, and who was a managerial or supervisory employee, as defined by subdivisions (e) and (g) of Section 3513 of the Government Code, whose monthly salary range was administratively reduced by 5 percent because of the salary range reductions administratively imposed upon managers and supervisors during the 1991–92 fiscal year, “final compensation” means the highest annual compensation the state employee member would have earned had his or her salary range not been reduced by the 5-percent reduction. This section shall only apply if the period during which the state member’s salary was reduced would have otherwise been included in determining his or her final compensation for retirement purposes. The costs, if any, that may result from the use of the higher final compensation shall be paid for by the employer at the time of retirement in a manner prescribed by the system.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22138

“Final vesting” means the right of a member or a beneficiary to receive a monthly retirement allowance, disability allowance, a family benefit, or survivor benefits when the member has completed the minimum number of years of credited service, has attained the minimum specified age, has formally terminated his or her active service, has made application for retirement, or has been formally retired in accordance with Section 24201, after which the kind and amount of the retirement allowance is fixed and cannot thereafter be changed except as provided in this part.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22138.5

(a) (1) “Full time” means the days or hours of creditable service the employer requires to be performed by a class of employees in a school year in order to earn the compensation earnable as defined in Section 22115 and specified under the terms of a collective bargaining agreement or employment agreement. For the purpose of crediting service under this part, “full time” may not be less than the minimum standard specified in this section. Each collective bargaining agreement or employment agreement that applies to a member subject to the minimum standard specified in either paragraph (5) or (6) of subdivision (c) shall specify the number of hours of creditable service that equals “full time” pursuant to this section for each class of employee subject to either paragraph and make specific reference to this section, and the district shall submit a copy of the agreement to the system.

(2) The copies of each agreement shall be submitted electronically in a format determined by the system that ensures the security of the transmitted member data.

(3) The copies shall be electronically submitted annually to the system on or before July 1, or on or before the effective date of the agreement, whichever is later.

(b) The minimum standard for full time in prekindergarten through grade 12 is as follows:

(1) One hundred seventy-five days per year or 1,050 hours per year, except as provided in paragraphs (2) and (3).

(2) (A)   One hundred ninety days per year or 1,520 hours per year for all principals and program managers, including advisers, coordinators, consultants, and developers or planners of curricula, instructional materials, or programs, and for administrators, except as provided in subparagraph (B).

(B) Two hundred fifteen days per year or 1,720 hours per year including school and legal holidays pursuant to the policy adopted by the employer’s governing board for administrators at a county office of education.

(3) One thousand fifty hours per year for teachers in adult education programs.

(c) The minimum standard for full time in community colleges is as follows:

(1) One hundred seventy-five days per year or 1,050 hours per year, except as provided in paragraphs (2), (3), (4), (5), and (6). Full time includes time for duties the employer requires to be performed as part of the full-time assignment for a particular class of employees.

(2) One hundred ninety days per year or 1,520 hours per year for all program managers and for administrators, except as provided in paragraph (3).

(3) Two hundred fifteen days per year or 1,720 hours per year including school and legal holidays pursuant to the policy adopted by the employer’s governing board for administrators at a district office.

(4) One hundred seventy-five days per year or 1,050 hours per year for all counselors and librarians.

(5) Five hundred twenty-five instructional hours per school year for all instructors employed on a part-time basis, except instructors specified in paragraph (6). If an instructor receives compensation for office hours pursuant to Article 10 (commencing with Section 87880) of Chapter 3 of Part 51 of Division 7 of Title 3, the minimum standard shall be increased appropriately by the number of office hours required annually for the class of employees.

(6) Eight hundred seventy-five instructional hours per school year for all instructors employed in adult education programs. If an instructor receives compensation for office hours pursuant to Article 10 (commencing with Section 87880) of Chapter 3 of Part 51 of Division 7 of Title 3, the minimum standard shall be increased appropriately by the number of office hours required annually for the class of employees.

(d) The board has final authority to determine full time for purposes of crediting service under this part if full time is not otherwise specified in this section.

(e) This section shall become operative on July 1, 2013.

(Amended (as added by Stats. 2012, Ch. 829, Sec. 2) by Stats. 2013, Ch. 76, Sec. 31. Effective January 1, 2014.)



22138.6

“Full-time equivalent” means the days or hours of creditable service that a person who is employed on a part-time basis would be required to perform in a school year if he or she were employed full time in that part-time position.

(Amended by Stats. 2001, Ch. 803, Sec. 3. Effective January 1, 2002.)



22139.5

“Gain and Loss Reserve” means a segregated account within the retirement fund that is established and maintained to do either of the following:

(a) Credit interest to members’ Defined Benefit Supplement accounts at the minimum interest rate for plan years in which the board determines that the obligation cannot be met from the plan’s investment earnings with respect to the Defined Benefit Supplement Program.

(b) Provide additions to the Annuitant Reserve to meet the plan’s obligation for annuities payable under the Defined Benefit Supplement Program.

(Added by Stats. 2000, Ch. 74, Sec. 14. Effective January 1, 2001.)



22140

(a) “Improvement factor,” with respect to the Defined Benefit Program, means an increase of 2 percent in monthly allowances. The improvement factor shall be added to a monthly allowance each year on September 1, commencing on September 1 following the first anniversary of the effective date of retirement, or the date on which the monthly allowance commenced to accrue to any beneficiary, or other periods specifically stated in this part.

(b) The improvement factor may not be compounded nor shall it be applicable to annuities payable from the accumulated annuity deposit contributions or the accumulated tax-sheltered annuity contributions.

(c) Beginning July 1, 2014, the improvement factor shall vest for an active member in any calendar year in which active members paid increased member contributions pursuant to Section 22901.7.

(d) If, for any reason, the increased employee contribution referenced in subdivision (c), and as required by subdivisions (a) and (b) of Section 22901.7, ceases to be legally required to be made pursuant to the act that added this subdivision, then the Legislature reserves the right to adjust the amount of the improvement factor up or down as the economic conditions dictate for all members who retire on or after January 1, 2014. No adjustments of the improvement factor shall reduce the monthly retirement allowance or benefit below that which would be payable to the recipient under this part had this section not been enacted.

(e) For members who retired before the calendar year in which Section 22901.7 was added the Legislature reserves the right to adjust the amount of the improvement factor up or down as economic conditions dictate. Any adjustment of the improvement factor may not reduce the monthly retirement allowance or annuity below that which would be payable to the recipient under this part had this section not been enacted.

(Amended by Stats. 2014, Ch. 47, Sec. 2. Effective June 24, 2014. Amending action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subd. (b).)



22141

(a)  Notwithstanding Section 22140, “improvement factor” means an increase of 2 percent in benefits provided under Sections 24408 and 24409 for each year commencing on September 1, 1981, and under Section 24410.5 for each year commencing September 1, 2001, and under Sections 24410.6 and 24110.7 for each year commencing September 1, 2002. The factor shall not be compounded nor shall it be applicable to annuities payable from the accumulated annuity deposit contributions or the accumulated tax-sheltered annuity contributions. The Legislature reserves the right to adjust the amount of the improvement factor up or down as the economic conditions dictate. No adjustments of the improvement factor shall reduce the monthly retirement allowance or benefit below that which would be payable to the recipient under this part had this section not been enacted.

(b) Beginning July 1, 2014, the improvement factor shall vest for an active member in any calendar year in which active members paid increased member contributions pursuant to Section 22901.7.

(c) If, for any reason, the increased employee contribution referenced in subdivision (b), and as required by subdivisions (a) and (b) of Section 22901.7, ceases to be legally required to be made pursuant to the act that added this subdivision, then the Legislature reserves the right to adjust the amount of the improvement factor up or down as the economic conditions dictate for all members who retire on or after January 1, 2014. No adjustments of the improvement factor shall reduce the monthly retirement allowance or benefit below that which would be payable to the recipient under this part had this section not been enacted.

(d) For members who retired before the calendar year in which Section 22901.7 was added, the Legislature reserves the right to adjust the amount of the improvement factor up or down as the economic conditions dictate. No adjustments of the improvement factor shall reduce the monthly retirement allowance or benefit below that which would be payable to the recipient under this part had this section not been enacted.

(Amended by Stats. 2014, Ch. 47, Sec. 3. Effective June 24, 2014. Amending action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subd. (b).)



22142

“Indexed final compensation” means final compensation upon which a disability allowance or disability retirement allowance was based, adjusted annually from the school year in which an allowance begins to accrue by the rate of change in the average compensation earnable as determined by the board.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22143

“Investment manager” and “investment adviser” mean any person, firm, or custodian referred to in Section 22359, either appointed by or under contract with the board to engage in investment transactions or to manage or advise in the management of the assets of the Teachers’ Retirement Fund with respect to the Defined Benefit Program under this part and the Cash Balance Benefit Program under Part 14 (commencing with Section 26000).

(Amended by Stats. 1998, Ch. 965, Sec. 6.5. Effective January 1, 1999.)



22144

“Investment transactions” means investment services of an asset management or investment advisory nature and may include advisory services, research material, trading assistance, trading expenses, discretionary management of funds of the plan upon approval by the board, acquisition of equipment to be used as part of the investment function, services that provide a recommended course of action or personal expertise, investment-related legal expenses, investment-related contracting expenses, or custodian services referred to in Section 22359.

(Amended by Stats. 1996, Ch. 634, Sec. 25. Effective January 1, 1997.)



22144.5

“Liability gains and losses” means the difference between actual noninvestment related experience and the experience expected based upon a set of noninvestment related actuarial assumptions during the period between two actuarial valuation dates, as determined in accordance with assumptions adopted by the board pursuant to Section 22311.5.

(Added by Stats. 2000, Ch. 1021, Sec. 6. Effective January 1, 2001.)



22145

“Local system” means any retirement system, exclusive of this system, in which public school teachers are members, operated by a city, county, or other political subdivision of the state.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22146

“Member” means any person, unless excluded under other provisions of this part, who has performed creditable service as defined in Section 22119.5 and has earned creditable compensation for that service and has not received a refund for that service and, as a result, is subject to the Defined Benefit Program. A member’s rights and obligations under this part with respect to the Defined Benefit Program shall be determined by the applicability of subdivision (a), (b), (c), or (d), and subject to any applicable exceptions under other provisions of this part.

(a) An active member is a member who is not retired or disabled and who earns creditable compensation during the school year.

(b) An inactive member is a member who is not retired or disabled and who has not earned creditable compensation during the current or preceding school year.

(c) A disabled member is a member to whom a disability allowance is payable under Chapter 25 (commencing with Section 24001).

(d) A retired member is a member who has terminated employment and has retired for service under the provisions of Chapter 27 (commencing with Section 24201), or has retired for disability under the provisions of Chapter 26 (commencing with Section 24100) or retired for service or disability under the provisions of Chapter 21 (commencing with Section 23400), and to whom a retirement allowance is therefore payable.

(Amended by Stats. 2003, Ch. 859, Sec. 3. Effective January 1, 2004.)



22146.2

(a) Notwithstanding subdivision (f) of Section 7522.04 of the Government Code, “member subject to the California Public Employees’ Pension Reform Act of 2013” means a person who first becomes employed to perform creditable service subject to coverage under the Defined Benefit Program on or after January 1, 2013.

(b) A member as defined in subdivision (a) does not include a person who was a member on or before December 31, 2012, of the California Public Employees’ Retirement System, the Legislators’ Retirement System, the University of California Retirement System, a county retirement system established under Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code, or the San Francisco Employees’ Retirement System, and the person performed service in the other retirement system within the six months prior to the commencement of creditable service under the Defined Benefit Program.

(c) This section shall be deemed to have become operative on January 1, 2013.

(Added by Stats. 2013, Ch. 559, Sec. 9. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



22146.5

“Membership” means membership in the Defined Benefit Program, except as otherwise specifically provided in this part.

(Amended by Stats. 1998, Ch. 965, Sec. 8. Effective January 1, 1999.)



22146.7

“Minimum interest rate” means the annual interest rate determined by the board by plan amendment at which interest shall be credited to Defined Benefit Supplement accounts for a plan year.

(Added by Stats. 2000, Ch. 74, Sec. 16. Effective January 1, 2001. See identical section added by Stats. 2000, Ch. 1021.)



22146.7-1

“Minimum interest rate” means the annual interest rate determined by the board by plan amendment at which interest shall be credited to Defined Benefit Supplement accounts for a plan year.

(Added by Stats. 2000, Ch. 1021, Sec. 7. Effective January 1, 2001.)



22147

(a) “Month” means 20 working days or four weeks of five working days each, including legal holidays, with respect to the computation and crediting of service.

(b) “Month,” for all other purposes, means a period commencing on any day of a calendar month and extending through the day preceding the corresponding day of the succeeding calendar month, if there is any such corresponding day, and if not, through the last day of the succeeding calendar month.

(Amended by Stats. 1998, Ch. 965, Sec. 9. Effective January 1, 1999.)



22147.5

“Nonqualified service” means any time during which a member did not perform creditable service subject to coverage by the plan. Nonqualified service shall not include time for which the member is eligible to purchase credit pursuant to Chapter 14 (commencing with Section 22800), Chapter 14.2 (commencing with Section 22820), or Chapter 14.5 (commencing with Section 22850).

(Amended by Stats. 2000, Ch. 1025, Sec. 6. Effective January 1, 2001.)



22148

“Normal retirement” and “normal retirement age” mean 60 years of age, or 62 years of age for a member subject to the California Public Employees’ Pension Reform Act of 2013, which is the age upon attainment of which the member becomes eligible under the Defined Benefit Program for a service retirement allowance without reduction because of age and without special qualifications.

(Amended by Stats. 2013, Ch. 559, Sec. 10. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



22149

“Option beneficiary” means the person designated by a member to receive a retirement allowance under the Defined Benefit Program upon the member’s death.

(Amended by Stats. 2000, Ch. 1025, Sec. 8. Effective January 1, 2001.)



22150

“Other public systems” means any of the following:

(a) Old age, survivors, disability, and health insurance program, other than the lump-sum death payment, provided by the Social Security Act (42 U.S.C.A. Sec. 300 and following).

(b) The federal civil service retirement program.

(c) Federal military disability.

(d) Railroad retirement.

(e) A workers’ compensation program.

(f) Federal railroad retirement.

(g) Any other public retirement system, including, but not limited to, any disability programs financed from public funds.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22151

“Overtime” means the aggregate creditable service in excess of one year (1.000) of creditable service that is performed by a member in a school year.

(Amended by Stats. 2001, Ch. 803, Sec. 4. Effective January 1, 2002.)



22152

“Parent” means a natural parent of a member or a parent who adopted the member prior to his or her attainment of 18 years of age or to the member’s marriage, whichever occurs earlier.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22154

“Pay period” means a payroll period of not less than four weeks or more than one calendar month.

(Amended by Stats. 1998, Ch. 965, Sec. 11. Effective January 1, 1999.)



22155

“Payroll” includes registers, warrants, and any other documents upon which the employer identifies persons to whom compensation is paid.

(Amended by Stats. 1997, Ch. 482, Sec. 5. Effective January 1, 1998.)



22155.5

“Plan” means the State Teachers’ Retirement Plan.

(Amended by Stats. 1998, Ch. 1048, Sec. 4. Effective January 1, 1999.)



22156

“Plan vesting,” with respect to benefits payable under the Defined Benefit Program, means the member has met the credited service requirement for receipt of a benefit, and has a right to receive the benefit at a future date provided all other conditions required to receive the benefit are also met.

(Amended by Stats. 2000, Ch. 1025, Sec. 10. Effective January 1, 2001.)



22156.05

“Plan year” means the period of time beginning on July 1 of one calendar year and ending on June 30 of the following calendar year. For purposes of the Defined Benefit Supplement Program, the board shall designate by plan amendment the initial plan year.

(Added by Stats. 2000, Ch. 74, Sec. 17. Effective January 1, 2001.)



22156.1

“Present value,” for purposes of Section 22718, means the amount of money needed on the effective date of retirement to reimburse the system for the actuarially determined cost of the portion of a member’s retirement allowance attributable to unused excess sick leave days. The present value on the effective date of retirement shall equal the number of unused excess sick leave days divided by the number of base days, multiplied by the prior year’s compensation earnable multiplied by the present value factor.

(Amended by Stats. 2000, Ch. 1025, Sec. 11. Effective January 1, 2001.)



22156.2

“Present value factor,” for purposes of Section 22156.1, means an overall average rate based upon the demographics of members who recently retired under the Defined Benefit Program and regular interest that shall determine present value on the effective date of retirement.

(Added by Stats. 1999, Ch. 939, Sec. 19. Effective January 1, 2000.)



22156.5

“Prior year’s compensation earnable” means the compensation earnable for the most recent school year in which the member earned service credit that precedes the last school year in which the member earned service credit.

(Added by Stats. 1999, Ch. 939, Sec. 20. Effective January 1, 2000.)



22157

“Projected final compensation” means the final compensation used in computing the disability or family allowance increased by 2 percent, compounded annually to the earlier of normal retirement age or the date the disability allowance is terminated.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22158

(a) “Projected service” means the sum of credited service plus the credited service that would have been earned for the school years during which a disability allowance was payable if the member had performed creditable service during that time.

(b) Projected service for a school year shall be determined on the basis of the highest credited service earned by the member during any one of the three school years immediately preceding the member’s death or the date the disability allowance began to accrue.

(c) Projected service shall not include credited service for which contributions have been credited to the Defined Benefit Supplement Program.

(Repealed and added by Stats. 2000, Ch. 1021, Sec. 9. Effective January 1, 2001.)



22159

“Proof of death” means providing to the system any evidence of death required by the system.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22160

“Provisional vesting” means the member has reached the minimum age requirement and has attained the credited service required under the Defined Benefit Program for eligibility to receive a retirement allowance, and the member is entitled to terminate employment and retire at any time to receive a retirement allowance.

(Amended by Stats. 2000, Ch. 1025, Sec. 12. Effective January 1, 2001.)



22160.5

“Public employer” means a public employer as defined in subdivision (i) of Section 7522.04 of the Government Code.

(Added by Stats. 2013, Ch. 559, Sec. 11. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



22161

“Public school” means any day or evening elementary school, any day or evening secondary school, community college, technical school, kindergarten school, and prekindergarten school established by the Legislature, or by municipal or district authority.

(Amended by Stats. 1999, Ch. 939, Sec. 21. Effective January 1, 2000.)



22161.3

Qualified military service is military service as defined in Section 414(u) of Title 26 of the United States Code.

(Added by Stats. 2011, Ch. 703, Sec. 1. Effective January 1, 2012.)



22161.5

“Refund” means the lump-sum return of a member’s accumulated retirement contributions under the Defined Benefit Program and does not include the balance of credits in the member’s Defined Benefit Supplement account.

(Amended by Stats. 2000, Ch. 1021, Sec. 10. Effective January 1, 2001.)



22162

“Regular interest” means interest that is equal to the actuarially assumed rate of return on investments on assets of the Defined Benefit Program. The regular interest rate shall be adopted annually by the board as a plan amendment with respect to the Defined Benefit Program.

This section shall become operative on July 1, 2010.

(Repealed (in Sec. 1) and added by Stats. 2009, Ch. 249, Sec. 2. Effective January 1, 2010. Section operative July 1, 2010, by its own provisions.)



22162.5

“Regular meeting” means a meeting of the board held in accordance with a schedule of meetings that states the dates and places of the meetings and that is adopted by the board.

(Added by Stats. 1996, Ch. 634, Sec. 35. Effective January 1, 1997.)



22163

“Reinstatement” means the change in status with respect to the Defined Benefit Program under this part from a disabled or retired member to an active or inactive member and termination of one of the following:

(a) A service retirement allowance pursuant to Section 24208.

(b) A disability retirement allowance pursuant to Section 24117.

(c) A disability allowance pursuant to Section 24004, 24006, or 24015.

(d) A service retirement allowance or disability retirement allowance pursuant to Section 23404.

(Amended by Stats. 2000, Ch. 1025, Sec. 13. Effective January 1, 2001.)



22164

“Replacement benefits program” means the program established pursuant to Chapter 27.5 (commencing with Section 24250) in compliance with the provisions of Section 415(m) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 415(m)) as applicable to a governmental plan, as defined in Section 414(d) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 414(d)).

(Added by Stats. 1999, Ch. 465, Sec. 1. Effective January 1, 2000.)



22164.5

(a) “Retired member activities” means one or more activities identified in subdivision (a) or (b) of Section 22119.5 or subdivision (a) or (b) of Section 26113 within the California public school system and performed by a member retired for service under this part as one of the following:

(1) An employee of an employer.

(2) An employee of a third party, except as specified in subdivision (b).

(3) An independent contractor.

(b) The activities of an employee of a third party shall not be included in the definition of “retired member activities” if all of the following conditions apply:

(1) The employee performs an assignment of 24 months or less.

(2) The third-party employer does not participate in a California public pension system.

(3) The activities performed by the individual are not normally performed by employees of an employer, as defined in Section 22131.

(Amended by Stats. 2013, Ch. 558, Sec. 4. Effective January 1, 2014.)



22165

“Retirement” means termination of employment subject to coverage by the plan and a change in status from an inactive member, an active member, or a disabled member to a retired member.

(Amended by Stats. 2000, Ch. 1025, Sec. 14. Effective January 1, 2001.)



22166

“Retirement allowance” means the amount payable to a retired member or an option beneficiary on a monthly basis.

(Amended by Stats. 1996, Ch. 634, Sec. 40. Effective January 1, 1997.)



22166.5

“Retirement benefit” means the amount payable under the Defined Benefit Supplement Program, based on the balance of credits in the member’s Defined Benefit Supplement account, to a member who has retired for service under the Defined Benefit Program.

(Added by Stats. 2000, Ch. 74, Sec. 21. Effective January 1, 2001.)



22167

“Retirement fund” means the Teachers’ Retirement Fund.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22168

“Return on investments” means income received or receivable from the system’s investments.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22169

“School year” means the fiscal year or the academic year.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22170

“Service” means work performed for compensation in a position subject to coverage under the Defined Benefit Program, except as otherwise specifically provided in this part, providing the contributions on compensation for that work are not credited to the Defined Benefit Supplement Program.

(Amended by Stats. 2000, Ch. 1021, Sec. 11. Effective January 1, 2001.)



22170.5

(a) “Sick leave days” means the number of days of accumulated and unused leave of absence for illness or injury.

(b) “Basic sick leave day” means the equivalent of one day’s paid leave of absence per pay period due to illness or injury.

(c) “Excess sick leave days” means the day or total number of days, granted by an employer in a pay period as defined in Section 22154 after June 30, 1986, for paid leave of absence due to illness or injury, in excess of a basic sick leave day.

(Added by Stats. 1999, Ch. 939, Sec. 23. Effective January 1, 2000.)



22171

(a) “Spouse” means a person who was continuously married to the member for the period beginning at least 12 months prior to the death of the member, unless a child is born to the member and his or her spouse within the 12-month period or unless the spouse is carrying the member’s unborn child.

(b) “Spouse” also means a person who was married to the member for less than 12 months, if the member’s death was either accidental, or due to an illness, and the marriage took place prior to the occurrence of the injury or diagnosis of the illness that resulted in death.

(1) A member’s death is defined as accidental only if he or she received bodily injuries through violent, external, or accidental means and died as a direct result of the bodily injuries and independent of all other causes.

(2) This subdivision does not apply if, at the time of the marriage, the member could not have reasonably been expected to live for 12 months.

(c) Except as excluded by Sections 22661 and 23812, a person who is the registered domestic partner of a member, as established pursuant to Section 297 or 299.2 of the Family Code, shall be treated in the same manner as a spouse.

(Amended by Stats. 2005, Ch. 418, Sec. 3. Effective January 1, 2006.)



22172

“Survivor allowance” means the allowance provided for in Section 23804 as it read under the law in effect on June 30, 1972.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22173

“Survivor benefit allowance” means the monthly allowance that a surviving spouse may elect to receive pursuant to Chapter 23 (commencing with Section 23850).

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22174

“System” means the State Teachers’ Retirement System.

(Repealed and added by Stats. 1994, Ch. 933, Sec. 3. Effective September 28, 1994.)



22175

“System’s headquarters office” means the office building established as the permanent headquarters facility for the system, pursuant to Section 22375.

(Added by Stats. 2013, Ch. 558, Sec. 5. Effective January 1, 2014.)



22176

“Termination benefit” means a benefit equal in amount to the balance of credits in the member’s Defined Benefit Supplement account that is payable to the member in a lump-sum when the member has terminated all employment to perform creditable service subject to coverage by the plan.

(Added by Stats. 2000, Ch. 74, Sec. 22. Effective January 1, 2001.)



22177

(a) “Unfunded actuarial obligation,” with respect to the Defined Benefit Program, means that portion of the actuarial present value of benefits that is not provided for by future, normal costs or covered by the actuarial value of assets attributable to the Defined Benefit Program, based on assumptions adopted by the board pursuant to Section 22311.5.

(b) “Unfunded actuarial obligation,” with respect to the Defined Benefit Supplement Program, means that portion of the actuarial present value of benefits that is not provided for by future, normal costs or covered by the actuarial value of assets attributable to the Defined Benefit Supplement Program, based on assumptions adopted by the board pursuant to Section 22311.5.

(Added by Stats. 2000, Ch. 1021, Sec. 12. Effective January 1, 2001.)






CHAPTER 3 - Retirement Board

22200

(a) The plan and the system are administered by the Teachers’ Retirement Board. On and after January 1, 2004, the members of the board are as follows:

(1) The Superintendent of Public Instruction.

(2) The Controller.

(3) The Treasurer.

(4) The Director of Finance.

(5) Three persons who are either members of the Defined Benefit Program or participants in the Cash Balance Benefit Program, as follows:

(A) One person who, at the time of election, is an active member of the Defined Benefit Program or an active participant of the Cash Balance Benefit Program employed by a school district that provides instruction for prekindergarten, kindergarten, or grades 1 to 12, inclusive, or a county office of education, in a position other than a school administrator that requires a services credential with a specialization in administrative services. This member shall be elected by the active members of the Defined Benefit Program and active participants of the Cash Balance Benefit Program who are employed by a school district that provides instruction for prekindergarten, kindergarten, or grades 1 to 12, inclusive, or county office of education, pursuant to regulations adopted by the board, for a four-year term commencing on January 1, 2004.

(B) One person who, at the time of election, is an active member of the Defined Benefit Program or an active participant of the Cash Balance Benefit Program employed by a school district that provides instruction for prekindergarten, kindergarten, or grades 1 to 12, inclusive, or a county office of education. This member shall be elected by the active members of the Defined Benefit Program and active participants of the Cash Balance Benefit Program who are employed by a school district that provides instruction for prekindergarten, kindergarten, or grades 1 to 12, inclusive, or a county office of education, pursuant to regulations adopted by the board, for a four-year term commencing on January 1, 2004.

(C) One person who, at the time of election, is a community college instructor and an active member of the Defined Benefit Program or an active participant of the Cash Balance Benefit Program employed by a community college district, who shall be elected by the active community college members of the Defined Benefit Program and the active community college participants of the Cash Balance Benefit Program, pursuant to regulations adopted by the board, for a four-year term commencing on January 1, 2004.

(6) Five persons appointed by the Governor for a term of four years, subject to confirmation by the Senate, as follows:

(A) One person who, at the time of appointment, is a member of the governing board of a school district or a community college district.

(B) One person who is either a retired member under this part or a retired participant under Part 14 (commencing with Section 26000).

(C) Three persons representing the public, whose terms shall be staggered by varying the first terms of these members, as follows:

(i) One person to a term expiring December 31, 2005.

(ii) One person to a term expiring December 31, 2006.

(iii) One person to a term expiring December 31, 2007.

(b) A person who is employed to perform creditable service by a community college district and either a school district that provides instruction for prekindergarten, kindergarten, or grades 1 to 12, inclusive, or a county office of education, may only be elected to the position on the board that corresponds to the position in which he or she accrued the most service credit during the prior school year.

(c) The members of the board shall annually elect a chairperson and vice chairperson.

(Amended by Stats. 2007, Ch. 323, Sec. 2. Effective January 1, 2008.)



22200.5

(a) The board shall conduct the elections of members described in Section 22200 pursuant to regulations adopted by the board.

(b) The board shall hold special elections to fill vacancies that occur during the term of the elected members of the board. If, at the time a vacancy occurs, the unexpired term is less than two years, the new member elected to fill the vacancy shall hold office for a period equal to the remainder of the term of the vacated office plus four years.

(c) The regulations adopted by the board pursuant to this section and Section 22200 shall not be subject to Article 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) The regulations adopted by the board shall provide that the elections be conducted in the most cost-effective manner deemed feasible. The board, where practicable, shall consolidate election mailings with other mailings and shall address any other feasible cost-saving measures.

(Added by Stats. 2002, Ch. 1049, Sec. 3. Effective January 1, 2003.)



22201

(a) The board shall set policy and shall have the sole power and authority to hear and determine all facts pertaining to application for benefits under the plan or any matters pertaining to administration of the plan and the system.

(b) The board shall meet at least once every calendar quarter at such times as it may determine. The meetings shall be presided over by the chairperson. In the event of the chairperson’s absence from a meeting the vice chairperson shall act as presiding officer and perform all other duties of the chairperson.

(Amended by Stats. 1998, Ch. 965, Sec. 19. Effective January 1, 1999.)



22201.2

A quorum of the board shall consist of the majority of the board members. In determining whether or not a quorum is present, vacant positions on the board shall not be considered. The concurrence of the majority of the board members present shall be necessary to the validity of any action taken by the board.

(Added by Stats. 1996, Ch. 634, Sec. 44. Effective January 1, 1997.)



22201.3

The chief executive officer of the system shall act as secretary of the board and shall have charge of all board correspondence and shall keep a record of board proceedings.

(Added by Stats. 1996, Ch. 634, Sec. 45. Effective January 1, 1997.)



22202

The board has exclusive control of the administration of the funds. No transfers or disbursements of any amount from the funds shall be made except upon the authorization of the board for the purpose of carrying into effect the provisions of this part and Part 14 (commencing with Section 26000).

(Amended by Stats. 1998, Ch. 1048, Sec. 6. Effective January 1, 1999.)



22203

The board has exclusive control of the investment of the Teachers’ Retirement Fund. Except as otherwise restricted by the California Constitution and by law, the board may in its discretion invest the assets of the fund through the purchase, holding, or sale thereof of any investment, financial instrument, or financial transaction when the investment, financial instrument, or financial transaction is prudent in the informed opinion of the board.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22203.5

(a) All investment transaction decisions made during a closed session, pursuant to paragraph (16) of subdivision (c) of Section 11126 of the Government Code, shall be by rollcall vote entered into the minutes of that meeting.

(b) The board, within 12 months of the close of an investment transaction or the transfer of system assets for an investment transaction, whichever occurs first, shall disclose and report the investment at a public meeting.

(Amended by Stats. 2003, Ch. 859, Sec. 4. Effective January 1, 2004.)



22204

Each member of the board may administer oaths and affirmations to witnesses and others transacting the business of the system.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22205

The board has the authority to negotiate, and enter into agreements with other states of the United States on the subject of the transfer of members’ contributions and regular interest between the retirement systems of California and other states.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22206

(a) As often as the board determines necessary, it may audit or cause to be audited the records of any public agency.

(b) The board may excuse any audit finding provided all of the following conditions are met:

(1) The audit finding relates to a period of time prior to July 1, 2002.

(2) The audit finding identifies an issue that is not in compliance with the provisions of this part with respect to creditable service or creditable compensation.

(3) The noncompliance would not have existed if the service and compensation crediting changes that shall become operative on July 1, 2002, as a result of legislation enacted during the second year of the 1999–2000 Regular Session, had been operative during the period of time investigated in the audit.

(4) The audit finding was included in an audit report issued on or after January 1, 2001.

(5) Excusing the audit finding will not have an adverse effect on the integrity of the retirement fund.

(c) The board’s authority pursuant to subdivision (b) shall extend to service and compensation issues identified through activities outside the audit function that address compliance with the provisions of this part.

(Amended by Stats. 2000, Ch. 1021, Sec. 13. Effective January 1, 2001.)



22207

The board shall perform any other acts necessary for the administration of the system and the plan in carrying into effect the provisions of this part and Part 14 (commencing with Section 26000), which may include, but shall not be limited to, requesting the following information from a member, participant, or beneficiary:

(a) Financial statements, certified copies of state and federal income tax records, or evidence of financial status.

(b) Employment, legal, or medical documentation.

(Amended by Stats. 2007, Ch. 323, Sec. 3. Effective January 1, 2008.)



22208

The board may appoint a committee of two or more of its members to perform any act within the power of the board itself to perform. The board may also delegate authority to the chief executive officer to perform any such act. Except where the board, in delegating that authority, provides that the committee or the chief executive officer may act finally, all acts of the committee or the chief executive officer shall be reported to the board at its next regular meeting and shall be subject to review, ratification, or reversal by the board.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22209

The office of chief executive officer shall be filled by appointment by the board and the appointee shall serve at the pleasure of the board.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22210

(a) Reversal by the board of any act of the committee or the chief executive officer shall be effective on the date fixed by the board.

(b) Payment of benefits prior to the board’s action of reversal may not be affected by such an action, except for the recovery of the amounts paid, from the beneficiary receiving the amounts, as the board may direct.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22212

The board shall appoint such employees as are necessary to administer the plan and the system.

(Amended by Stats. 1998, Ch. 965, Sec. 21. Effective January 1, 1999.)



22212.5

(a) Except as otherwise provided in subdivision (d), this section shall apply to the following positions in the system: chief executive officer, system actuary, general counsel, chief investment officer, and other investment officers and portfolio managers whose positions are designated managerial pursuant to Section 18801.1 of the Government Code.

(b) Notwithstanding Sections 19816, 19825, 19826, 19829, and 19832 of the Government Code, the board shall fix the compensation for the positions specified in subdivision (a). In so doing, the board shall be guided by the principles contained in Sections 19826 and 19829 of the Government Code, consistent with its fiduciary responsibility to its members to recruit and retain highly qualified and effective employees for these positions.

(c) When a position specified in subdivision (a) is filled through a general civil service appointment, it shall be filled from an eligible list based on an examination that was held on an open basis, and tenure in those positions shall be subject to the provisions of Article 2 (commencing with Section 19590) of Chapter 7 of Part 2 of Division 5 of Title 2 of the Government Code. In addition to the causes for action specified in that article, the board may take action under the article for causes related to its fiduciary responsibility to its members, including the employee’s failure to meet specified performance objectives.

(d) An individual who held a position designated in subdivision (a), or was a member of the board, a chief of staff, a deputy chief executive officer, chief financial officer, or was in an equivalent senior management position, shall not, for a period of two years after leaving that position, for compensation, act as agent or attorney for, or otherwise represent, any other person, except the state, by making any formal or informal appearance before or by making any oral or written communication to the board, or any officer or employee thereof, if the appearance or communication is made for the purpose of influencing administrative or legislative action or any action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, grant, contract, or sale or purchase of goods or property.

(Amended by Stats. 2010, Ch. 207, Sec. 3. Effective January 1, 2011.)



22213

The board shall regulate the duties of employers, employing agencies, and other public authorities, imposed upon them by this part, and shall require reports from employers, employing agencies, and other public authorities, as it deems advisable in connection with the performance of its duties.

(Amended by Stats. 2003, Ch. 859, Sec. 5. Effective January 1, 2004.)



22214

The board may take any action it deems necessary to ensure the continued right of members or beneficiaries to receive monthly payments.

(Amended by Stats. 1996, Ch. 634, Sec. 48. Effective January 1, 1997.)



22215

The board shall determine the service performed by members to be credited toward qualification for retirement, and shall fix and modify allowances provided under this part.

(Amended by Stats. 1996, Ch. 634, Sec. 49. Effective January 1, 1997.)



22216

(a) The board shall annually adopt as a plan amendment with respect to the Defined Benefit Program the rate of credited interest to be credited to members’ accumulated retirement contributions for service performed after June 30, 1935, and the accumulated annuity deposit contributions excluding all accumulated contributions while being paid as disability allowances, family allowances, and retirement allowances.

(b) The board shall credit interest to all other accumulated reserves at the actuarially assumed interest rate.

(Amended by Stats. 1998, Ch. 965, Sec. 22. Effective January 1, 1999.)



22217

(a) The board shall employ a certified public accountant or public accountant, who is not in public employment, to audit the financial statements of the system. The costs of the audit shall be paid from the income of the retirement fund. The audit shall be made annually and the audit report shall be incorporated into the annual report filed with the Governor and the Legislature pursuant to Section 22324.

(b) These audits shall not be duplicated by the Department of Finance or the State Auditor. The system shall be exempt from a pro rata general administrative charge for auditing.

(Amended by Stats. 2006, Ch. 654, Sec. 2. Effective January 1, 2007.)



22218

The board shall establish and maintain records and accounts following recognized accounting principles and controls.

(Amended by Stats. 1996, Ch. 634, Sec. 50. Effective January 1, 1997.)



22219

(a) The board may in its discretion hold a hearing for the purpose of determining any question presented to it involving any right, benefit, or obligation of a person under this part.

(b) When a hearing is held, the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, relating to administrative adjudication, and the board shall have all of the powers granted in that chapter. However, the provisions of Section 11508 of the Government Code relating to the location of the hearing shall not apply, and the hearing shall be held at the time and place determined by the board.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22220

In addition to the authority granted pursuant to Section 11181 of the Government Code, the board may subpoena witnesses and compel their attendance to testify before it.

(Amended by Stats. 2012, Ch. 864, Sec. 3. Effective January 1, 2013.)



22221

The board shall adopt, upon the recommendation of the actuary of the system, any mortality and other tables and interest rates necessary to do the following:

(a) Permit valuation of the assets and liabilities of the system.

(b) Make any determination or calculation necessary to carry out this part.

(Amended by Stats. 1996, Ch. 634, Sec. 52. Effective January 1, 1997.)



22222

The board may adjust the amounts of the death payments based on changes in the All Urban California Consumer Price Index, and shall adopt as a plan amendment with respect to the Defined Benefit Program any adjusted amount, provided that the most recent actuarial valuation report indicates that the adjustment would not increase the normal cost.

(Amended by Stats. 1998, Ch. 965, Sec. 23. Effective January 1, 1999.)



22223

The members of the board who are not active members of the Defined Benefit Program or active participants of the Cash Balance Benefit Program and who are appointed by the Governor pursuant to Section 22200 shall receive one hundred dollars ($100) for every day of actual attendance at meetings of the board or any meeting of any committee of the board of which the person is a member, and that is conducted for the purpose of carrying out the powers and duties of the board, together with their necessary traveling expenses incurred in connection with performance of their official duties.

(Amended by Stats. 2005, Ch. 351, Sec. 6. Effective January 1, 2006.)



22224

Members of the Defined Benefit Program and participants of the Cash Balance Benefit Program, who are either elected to the board or appointed to the board by the Governor pursuant to Section 22200, or who are appointed by the board to serve on a committee or subcommittee of the board or a panel of the system, shall be granted, by his or her employer, sufficient time away from regular duties, without loss of compensation or other benefits to which the person is entitled by reason of employment, to attend meetings of the board or any of its committees or subcommittees of which the person is a member, or to serve as a member of a panel of the system, and to attend to the duties expected to be performed by the person.

(Amended by Stats. 2004, Ch. 11, Sec. 2. Effective January 28, 2004.)



22225

(a) The compensation of the members of the Defined Benefit Program and participants of the Cash Balance Benefit Program who are either elected to the board or appointed to the board by the Governor pursuant to Section 22200, or who are appointed by the board to a committee or subcommittee, or to a panel of the system, may not be reduced by his or her employer for any absence from service occasioned by attendance upon the business of the board, pursuant to Section 22224.

(b) Each employer that employs either a member of the Defined Benefit Program or a participant of the Cash Balance Benefit Program elected or appointed pursuant to Section 22224 and that employs a person to replace the member or participant during attendance at meetings of the board, its committees or subcommittees, or when serving as a member of a panel of the system, or when carrying out other duties approved by the board, shall be reimbursed from the retirement fund for the cost incurred by employing a replacement.

(Amended by Stats. 2004, Ch. 11, Sec. 3. Effective January 28, 2004.)



22226

(a) The board shall conduct a study on providing health insurance benefits, including vision and dental care benefits, for active, disabled, and retired members, beneficiaries, children, and dependent parents. The health insurance may include vision and dental care.

(b) The study shall include, but not be limited to, assessing the lack of access of health insurance benefits for retired teachers and shall evaluate the following:

(1) The demand for health insurance benefits.

(2) The integration of health insurance benefits and Medicare coverage.

(3) The manner in which health insurance benefits would be administered and provided.

(c) There is hereby appropriated from the Teachers’ Retirement Fund to the State Teachers’ Retirement Board the sum of two hundred thousand dollars ($200,000) conduct a study for the purposes identified in this section. If this study results in the implementation of health insurance benefits as described in subdivision (a), the State Teachers’ Retirement Board shall reimburse the sum of two hundred thousand dollars ($200,000) to the Teachers’ Retirement Fund from administrative fees charged to recipients of the health insurance benefits.

(Added by Stats. 1998, Ch. 968, Sec. 1. Effective January 1, 1999.)



22227

It is the intent of the Legislature that candidates for board seats described in paragraph (5) of subdivision (a) of Section 22200, including incumbent board members running for reelection, shall file campaign statements with the Secretary of State according to campaign reporting, contribution limits, and conflict of interest provisions of the Political Reform Act, adapted for the unique characteristics of elected member seats on state retirement system boards.

(Added by Stats. 2004, Ch. 11, Sec. 4. Effective January 28, 2004.)



22228

(a) Commencing August 1, 2012, the board shall provide a five-year strategic plan for emerging investment manager participation across all asset classes.

(b) The board shall submit a report to the Legislature, commencing March 1, 2014, and each March 1 thereafter, regarding the progress of the strategic plan. The report shall be submitted in compliance with Section 9795 of the Government Code.

(c) The board shall define the term “emerging investment manager” for purposes of this section.

(d) Nothing in this section shall require the board to take action that is not consistent with the fiduciary responsibilities of the board as described in Section 17 of Article XVI of the California Constitution.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2011, Ch. 701, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2018, by its own provisions.)






CHAPTER 4 - Fiduciary Duties

22250

The board and its officers and employees of the system shall discharge their duties with respect to the system and the plan solely in the interest of the members and beneficiaries of the Defined Benefit Program as well as the participants and beneficiaries of the Cash Balance Benefit Program as follows:

(a) For the exclusive purpose of the following:

(1) Providing benefits to members and beneficiaries of the Defined Benefit Program as well as the participants and beneficiaries of the Cash Balance Benefit Program.

(2) Defraying reasonable expenses of administering the plan.

(b) With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an enterprise of a like character and with like aims.

(c) By diversifying the investments of the plan so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so.

(d) In accordance with the documents and instruments governing the plan and the system insofar as those documents and instruments are consistent with this part and Part 14 (commencing with Section 26000).

(Amended by Stats. 1998, Ch. 965, Sec. 27. Effective January 1, 1999.)



22251

(a) Except as provided in subdivision (b), the assets of the plan shall never inure to the benefit of an employer and shall be held for the exclusive purposes of providing benefits to members and beneficiaries of the Defined Benefit Program as well as the participants and beneficiaries of the Cash Balance Benefit Program and defraying reasonable expenses of administering the plan and the system.

(b) In the case of a contribution that is made by an employer by a mistake of fact, subdivision (a) shall not prohibit the return of that contribution within one year after the system knows, or should know in the ordinary course of business, that the contribution was made by a mistake of fact.

(Amended by Stats. 1998, Ch. 965, Sec. 28. Effective January 1, 1999.)



22252

Except as otherwise provided by law, the board and its officers and employees of the system shall not cause the system to engage in a transaction if they know or should know that the transaction constitutes a direct or indirect:

(a) Sale or exchange, or leasing, of any property from the system to a member or beneficiary of the Defined Benefit Program, as well as a participant or beneficiary of the Cash Balance Benefit Program, for less than adequate consideration, or from a member or beneficiary of the Defined Benefit Program, as well as a participant or beneficiary of the Cash Balance Benefit Program, to the system for more than adequate consideration.

(b) Lending of money or other extension of credit from the system to a member or beneficiary of the Defined Benefit Program, as well as a participant or beneficiary of the Cash Balance Benefit Program, without the receipt of adequate security and a reasonable rate of interest, or from a member or beneficiary of the Defined Benefit Program, as well as a participant or beneficiary of the Cash Balance Benefit Program, with the provision of excessive security or an unreasonably high rate of interest.

(c) Furnishing of goods, services, or facilities from the system to a member or beneficiary of the Defined Benefit Program, as well as a participant or beneficiary of the Cash Balance Benefit Program, for less than adequate consideration, or from a member, or beneficiary of the Defined Benefit Program, as well as a participant or beneficiary of the Cash Balance Benefit Program, to the system for more than adequate consideration.

(d) Transfer to, or use by or for the benefit of, a member or beneficiary of the Defined Benefit Program, as well as a participant or beneficiary of the Cash Balance Benefit Program, of any assets of the plan for less than adequate consideration.

(e) Acquisition, on behalf of the system, of any employer security, real property, or loan.

(Amended by Stats. 1998, Ch. 965, Sec. 29. Effective January 1, 1999.)



22253

The board and its officers and employees of the system shall not do any of the following:

(a) Deal with the assets of the plan and the system in their own interest or for their own account.

(b) In their individual or in any other capacity, act in any transaction involving the system on behalf of a party, or represent a party, whose interests are adverse to the interests of the plan or the interests of the members and beneficiaries of the Defined Benefit Program, as well as participants and beneficiaries of the Cash Balance Benefit Program.

(c) Receive any consideration for their personal account from any party conducting business with the system in connection with a transaction involving the assets of the plan.

(Amended by Stats. 1998, Ch. 965, Sec. 30. Effective January 1, 1999.)



22254

(a) Any board member or officer who breaches any of the responsibilities, obligations, or duties imposed upon them by Section 22251, 22252, or 22253 shall be personally liable to make restitution to the retirement fund for any losses to it resulting from each breach, and to restore any profits that have been made through use of assets of the fund and shall be subject to any other equitable or remedial relief the court may deem appropriate, including removal from the board.

(b) No board member or officer shall be liable with respect to a breach of fiduciary duty under this part if the breach was committed before the board member or officer became one, or ceased to be one.

(Amended by Stats. 1996, Ch. 634, Sec. 60. Effective January 1, 1997.)



22255

(a) No board member or officer shall be personally liable for the breach of a fiduciary duty except as set forth in Section 22254 or 22256. This subdivision shall apply only to causes of actions arising on or after January 1, 1990.

(b) Nothing in this section shall be interpreted to lessen the scope of liability of board members or employees of the system for gross negligence or fraud in the investment of the retirement fund assets, nor to lessen the scope of liability of the board or system for breach of fiduciary duty pertaining to the administration of the plan.

(Amended by Stats. 1996, Ch. 634, Sec. 61. Effective January 1, 1997.)



22256

A board member or officer shall be liable for a breach of fiduciary responsibility of another board member or officer with respect to the system in the following circumstances:

(a) If the board member or officer knowingly participates in, or knowingly undertakes to conceal an act or omission of the other board member or officer knowing that the act or omission is a breach.

(b) If the board member’s or officer’s failure to comply with his or her responsibilities as set forth in Section 22251, 22252, or 22253 has enabled another board member or officer to commit a breach.

(c) If the board member or officer has knowledge of a breach unless the board member or officer makes reasonable efforts under the circumstances to remedy the breach.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22257

(a) Notwithstanding Section 22203, the board may contract with or appoint one or more investment managers to manage the assets of the retirement fund. If the board has acted with care, skill, prudence, and diligence in meeting the requirements of Sections 22252 and 22253 in selecting and monitoring the investment managers, then, notwithstanding Sections 22250, 22252, 22253, 22254, and 22256, no board member shall be liable for the acts or omissions of the investment managers or be under any obligation to invest or otherwise manage any assets of the retirement fund that are subject to the management of the investment managers.

(b) Incorporation of the fiduciary duty set forth in Section 22250 into the terms of a contract between the system and an investment manager shall be admissible as evidence that the board has acted with care, skill, prudence, and diligence in the selection of the investment manager.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22258

Notwithstanding Section 13340 of the Government Code, there is hereby continuously appropriated, without regard to fiscal years, from the retirement fund to the board, the amount necessary to pay for any insurance obtained pursuant to Section 7511 of the Government Code. These payments shall be made upon warrants drawn by the Controller upon demands made by the board.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22259

(a) All board members and officers and employees of the system shall execute a fidelity bond, in an amount determined by the board to be prudent, conditioned upon the faithful performance of the duties of the board member or employee.

(b) All board members and officers and all staff of the investment division who are authorized to invest funds shall be covered with fiduciary liability insurance in an amount determined by the board to be prudent.

(Amended by Stats. 1996, Ch. 634, Sec. 62. Effective January 1, 1997.)



22260

Notwithstanding any other provision of law, the system may provide credit enhancement for bonds, notes, certificates of participation, or other evidences of indebtedness of an employer, provided that any credit enhancement transaction satisfies the requirement of Section 22250 and does not constitute a prohibited transaction for purposes of Section 503 of the United States Internal Revenue Code.

(Added by Stats. 1998, Ch. 1076, Sec. 4. Effective January 1, 1999.)



22261

Notwithstanding any other provision of law, the board may make investments related to the planning, development, or acquisition of surplus real property owned by an employer, if the investment satisfies the requirements of Section 22250 and does not constitute a prohibited transaction for purposes of Section 503 of the Internal Revenue Code.

(Added by Stats. 2002, Ch. 903, Sec. 1. Effective January 1, 2003.)






CHAPTER 5 - Administration

22300

The chief executive officer is the chief administrative officer of the system. The chief executive officer may administer oaths.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22301

The chief executive officer has the authority and responsibility for the administration of the system and the plan pursuant to the policies and rules adopted by the board. The chief executive officer may delegate to his or her subordinates any act or duty unless the board by motion or resolution recorded in its minutes has required the chief executive officer to act personally.

(Amended by Stats. 1996, Ch. 634, Sec. 63. Effective January 1, 1997.)



22302

(a) The board shall establish an ombudsman position to serve as an advocate for the members of the Defined Benefit Program and participants of the Cash Balance Benefit Program. The duties of the ombudsman position shall include reviewing and making recommendations to the chief executive officer regarding complaints by school employees, members, employee organizations, the Legislature, or the public regarding actions of the employees of the system.

(b) It is the intent of the Legislature that the salary of the position of ombudsman be offset, as much as possible, through savings realized from a reduction in interest payments on delinquent benefits to members, and through a more efficient and improved public relations program.

(Amended by Stats. 1998, Ch. 965, Sec. 31. Effective January 1, 1999.)



22302.5

The board may contract with a qualified third-party administrator for custodial, record keeping, or other administrative services necessary to carry into effect the provisions of Chapter 38 (commencing with Section 25000) of this part or Part 14.

(Added by renumbering Section 22302 (as added by Stats. 2000, Ch. 74) by Stats. 2000, Ch. 1021, Sec. 13.5. Effective January 1, 2001.)



22303

(a) Due to an increase in the demand for retirement counseling services, the system, notwithstanding any other provision of law, may contract with a county superintendent or other employer to provide retirement counseling. Retired public employees may be employed on a part-time basis for that purpose, unless and until the study required by subdivision (b) of Section 7 of Chapter 1532 of the Statutes of 1985 recommends against the employment of retired public employees for these purposes. This authorization is subject to the availability of funds appropriated for that purpose in the annual Budget Act.

(b) The board may, by resolution, designate one or more official representatives who provide retirement counseling pursuant to subdivision (a), or as an employee of the system, to receive documents submitted pursuant to this part, Part 13.5 (commencing with Section 25900), or Part 14 (commencing with Section 26000). Notwithstanding any other provision of law, any document received by a designated system representative during regular counseling office business hours or in the course of performing counseling services pursuant to this subdivision shall be deemed to have been received by the system’s headquarters office on the date received by the officially designated system representative.

(Amended by Stats. 2013, Ch. 558, Sec. 6. Effective January 1, 2014.)



22303.5

(a) Notwithstanding any other provision of law, the board shall offer a midcareer retirement information program for the benefit of all members.

(b) In implementing this section, the board shall develop plans for the development and delivery of information to enhance awareness of the features and benefits of the Defined Benefit Program, and services of the system, federal Social Security Act programs and benefits as they apply to members, and awareness of personal planning responsibilities. This information shall be provided to assist members in understanding the importance of financial, legal, estate, and personal planning, and how choices and options offered by the system may impact retirement.

(c)The board, at a public meeting, may assess a participation fee for the recovery of all startup and ongoing expenses of the midcareer information program.

(d) The board shall provide both active and retired members with notice pertaining to paragraph (1) of subdivision (c) of Section 44830 and pertaining to Section 44252.5, making all members aware of the time constraints and possible requirement for passing the state basic skills proficiency test if an individual wants to return to the classroom after 39 months. The methods for providing the notice may include, but are not limited to, any of the following:

(1) Inclusion in annual member publications.

(2) Inclusion within packets of information provided to members upon or prior to retirement.

(3) Inclusion as an attachment to any warrants issued to members.

(Amended by Stats. 2001, Ch. 734, Sec. 14. Effective October 11, 2001.)



22304

(a) The costs of administration of the plan shall be paid from the retirement fund and those costs may not exceed the amount made available by law during any fiscal period.

(b) The administrative costs of the plan shall be divided proportionately in accordance with the assets of the Defined Benefit Program, the Defined Benefit Supplement Program, and the Cash Balance Benefit Program.

(Amended by Stats. 2000, Ch. 74, Sec. 24. Effective January 1, 2001.)



22305

Any rules and regulations adopted by the board for the purpose of the administration of this part and Part 14 (commencing with Section 26000), and not inconsistent with this part and Part 14 (commencing with Section 26000), have the force and effect of law.

(Amended by Stats. 1998, Ch. 965, Sec. 33. Effective January 1, 1999.)



22306

(a) Information filed with the system by a member, participant, or beneficiary of the plan is confidential and shall be used by the system for the sole purpose of carrying into effect the provisions of this part. No official or employee of the system who has access to the individual records of a member, participant, or beneficiary shall divulge any confidential information concerning those records to any person except in the following instances:

(1) To the member, participant, or beneficiary to whom the information relates.

(2) To the authorized representative of the member, participant, or beneficiary.

(3) To the governing board of the member’s or participant’s current or former employer.

(4) To any department, agency, or political subdivision of this state.

(5) To other individuals as necessary to locate a person to whom a benefit may be payable.

(6) Pursuant to subpoena.

(7) To an agent or a physician authorized by the board in the performance of duties pursuant to Section 24003, 24012, 24103, or 24111.

(8) To a physician or psychologist authorized by the member to receive medical information, if the system determines that the information may be detrimental to the member, as provided under Section 1798.40 of the Civil Code.

(b) Information filed with the system in a beneficiary designation form may be released after the death of the member or participant to those persons who may provide information necessary for the distribution of benefits.

(c) The information is not open to inspection by anyone except the board and its officers and employees of the system, and any person authorized by the Legislature to make inspections.

(Amended by Stats. 2007, Ch. 323, Sec. 4. Effective January 1, 2008.)



22307

(a) The board may authorize the transfer and disbursement of funds from the retirement fund for the purpose of carrying into effect this part and Part 14 (commencing with Section 26000). That action shall require signatures of either the board chairperson and vice chairperson, or the signatures of the board chairperson or vice chairperson and the chief executive officer or any employee of the system designated by the chief executive officer.

(b) Notwithstanding Section 13340 of the Government Code, the board may disburse funds for benefits payable under this part and Part 14 (commencing with Section 26000), for the payment of refunds and for investment transactions. Funds for these purposes shall not require appropriation by the annual Budget Act.

(c) Funds for the payment of administrative expenses are not continuously appropriated, and funds for that purpose shall be appropriated by the annual Budget Act.

(Amended by Stats. 2000, Ch. 1025, Sec. 15. Effective January 1, 2001.)



22307.5

(a) There is in the State Treasury a trust fund to be known as the Teachers’ Retirement Program Development Fund. There shall be deposited directly in that fund, and not transferred from the Teachers’ Retirement Fund, that portion of employer contributions determined by the board as necessary to fund the expenditures authorized by this section.

(b) Notwithstanding Section 13340 of the Government Code, moneys in the Teachers’ Retirement Program Development Fund are continuously appropriated without regard to fiscal years to pay any costs determined by the board to be related to the development of programs authorized by statute that the board determines directly or indirectly enhance the financial security of members, participants, or beneficiaries of the State Teachers’ Retirement Plan, if the board determines, by resolution, the proposed program is to have a reasonable expectation to generate sufficient revenue to carry out the ongoing responsibilities of the programs under development and permit the subsequent deposit of funds, pursuant to subdivision (e), into the Teachers’ Retirement Fund.

(c) The board may authorize the transfer and disbursement of funds from the Teachers’ Retirement Program Development Fund for the purpose of carrying into effect this section upon the signature of either or both of its chairperson and vice chairperson or the chief executive officer or any employee of the system designated by the chief executive officer.

(d) Disbursements of moneys from the Teachers’ Retirement Program Development Fund of whatever nature shall be made upon claims duly audited in the manner prescribed for the disbursement of other public funds.

(e) An amount equal to employer contributions deposited in the Teachers’ Retirement Program Development Fund pursuant to subdivision (a), together with interest calculated based on the actuarially assumed rate of investment return for the Defined Benefit Program for the period beginning with the deposit of employer contributions into the Teachers’ Retirement Program Development Fund and ending with the transfer to the Teachers’ Retirement Fund, on terms and conditions established by the board pursuant to subdivision (b), shall be deposited in the Teachers’ Retirement Fund, from funds generated from the programs receiving development funds pursuant to this section.

(Added by Stats. 2006, Ch. 780, Sec. 1. Effective January 1, 2007.)



22307.6

The board may, by resolution, direct the Controller to transfer all or a portion of the assets in the Teachers’ Retirement Program Development Fund, established pursuant to Section 22307.5, into the designated fund or account that is authorized to expend funds for the same program for which the assets in the Teachers’ Retirement Program Development Fund were credited, if the board finds that the transfer of the assets of the Teachers’ Retirement Program Development Fund into the designated fund or account would facilitate the efficient administration of the program for which the fund or account was established.

(Added by Stats. 2010, Ch. 207, Sec. 5. Effective January 1, 2011.)



22308

(a) Subject to subdivision (d), the board may, in its discretion and upon any terms it deems just, correct the errors or omissions of any member or beneficiary of the Defined Benefit Program, and of any participant or beneficiary of the Cash Balance Benefit Program, if all of the following facts exist:

(1) The error or omission was the result of mistake, inadvertence, surprise, or excusable neglect, as each of those terms is used in Section 473 of the Code of Civil Procedure.

(2) The correction will not provide the party seeking correction with a status, right, or obligation not otherwise available under this part.

(b) Failure by a member, participant or beneficiary to make the inquiry that would be made by a reasonable person in like or similar circumstances does not constitute an “error or omission” correctable under this section.

(c) Subject to subdivision (d), the board may correct all actions taken as a result of errors or omissions of the employer or this system.

(d) The duty and power of the board to correct errors and omissions, as provided in this section, shall terminate upon the expiration of obligations of the board, system, and plan to the party seeking correction of the error or omission, as those obligations are defined by Section 22008.

(e) Corrections of errors or omissions pursuant to this section shall be such that the status, rights, and obligations of all parties described in subdivisions (a), (b), and (c) are adjusted to be the same that they would have been if the act that was taken or would have been taken, but for the error or omission, was taken at the proper time. However, notwithstanding any of the other provisions of this section, corrections made pursuant to this section shall adjust the status, rights, and obligations of all parties described in subdivisions (a), (b), and (c) as of the time that the correction actually takes place if the board finds any of the following:

(1) That the correction cannot be performed in a retroactive manner.

(2) That even if the correction can be performed in a retroactive manner, the status, rights, and obligations of all of the parties described in subdivisions (a), (b), and (c) cannot be adjusted to be the same as they would have been if the error or omission had not occurred.

(Amended by Stats. 1998, Ch. 965, Sec. 35. Effective January 1, 1999.)



22309

(a) Except as provided in subdivision (c), the system shall make available to each active and inactive member, at least annually after the close of the school year, a statement of the member’s individual Defined Benefit Program and Defined Benefit Supplement accounts. The system shall mail a copy of the member’s statement, provided the employer or member has informed the system of the member’s current mailing address and the member has not requested to receive that annual statement electronically, in lieu of mailing.

(b) The system shall periodically make a good faith effort to locate inactive members to provide these members with information concerning any benefit for which they may be eligible.

(c) The mode of issuance described in subdivision (a) is subject to Section 22337.

(Amended by Stats. 2013, Ch. 459, Sec. 1. Effective January 1, 2014.)



22310

(a) If a benefit or refund cannot be paid because, after a good faith effort, the member or beneficiary cannot be located, the amount payable shall be returned to the retirement fund until the time the party entitled to payment is located.

(b) Interest shall continue to accrue on the accumulated contributions pursuant to this part.

(Amended by Stats. 1996, Ch. 634, Sec. 73. Effective January 1, 1997.)



22311

The board shall maintain all data necessary to perform an actuarial investigation of the demographic and economic experience of the plan and for the actuarial valuation of the assets and liabilities of the plan.

(Repealed and added by Stats. 2000, Ch. 74, Sec. 27. Effective January 1, 2001.)



22311.5

The board shall acquire the services of an actuary to do all of the following:

(a) Make recommendations to the board for the adoption of actuarial assumptions that, in the aggregate, are reasonably related to the past experience of the plan and reflect the actuary’s informed estimate of the future experience.

(b) Make an actuarial investigation of the demographic and economic experience, including the mortality, service, and other experience, of the plan with respect to members and beneficiaries of the Defined Benefit Programs; members, beneficiaries, and annuity beneficiaries of the Defined Benefit Supplement Program; and participants and beneficiaries of the Cash Balance Benefit Program.

(c) Make an annual actuarial review of the goals regarding the sufficiency of the Gain and Loss Reserves with respect to the Defined Benefit Supplement Program and the Cash Balance Benefit Program and recommend to the board the goal for maintaining sufficient Gain and Loss Reserves for the Defined Benefit Supplement Program and the Cash Balance Benefit Program.

(d) Recommend to the board the amount, if any, to be transferred to the separate Gain and Loss Reserves from the investment earnings of the plan with respect to the Defined Benefit Supplement Program and the Cash Balance Benefit Program.

(e) At least once every six years with respect to the Defined Benefit Program and annually with respect to the Defined Benefit Supplement Program and the Cash Balance Benefit Program, using actuarial assumptions adopted by the board, perform an actuarial valuation of the plan that identifies the assets and liabilities of the plan, and report the findings to the board. The report of the actuary on the results of the actuarial valuation shall identify and include the components of normal cost and adequate information to determine the effects of changes in actuarial assumptions. Copies of the report on the actuarial valuation shall be transmitted to the Governor and to the Legislature.

(f) Recommend to the board all rates and factors necessary to administer the plan, including, but not limited to, mortality tables, annuity factors, interest rates, and additional earnings credits.

(g) Recommend to the board a strategy for amortizing any unfunded actuarial obligation.

(h) As requested by the board, perform any other actuarial services that may be required for administration of the plan.

(Added by Stats. 2000, Ch. 74, Sec. 28. Effective January 1, 2001. See similar section added by Stats. 2000, Ch. 1021.)



22311.5-1

The board shall acquire the services of an actuary to do all of the following:

(a) Make recommendations to the board for the adoption of actuarial assumptions that, in the aggregate, are reasonably related to the past experience of the plan and reflect the actuary’s informed estimate of the future experience.

(b) Make an actuarial investigation of the demographic and economic experience, including the mortality, service, and other experience, of the plan with respect to members and beneficiaries of the Defined Benefit Program; members, beneficiaries, and annuity beneficiaries of the Defined Benefit Supplement Program; and participants and beneficiaries of the Cash Balance Benefit Program.

(c) Make an annual actuarial review of the goals regarding the sufficiency of the Gain and Loss Reserves with respect to the Defined Benefit Supplement Program and the Cash Balance Benefit Program and make recommendations to the board for maintaining a sufficient Gain and Loss Reserves for the Defined Benefit Supplement Program and the Cash Balance Benefit Program.

(d) Recommend to the board the amount, if any, to be transferred to the separate Gain and Loss Reserves from the investment earnings of the plan with respect to the Defined Benefit Supplement Program and the Cash Balance Benefit Program.

(e) At least once every six years with respect to the Defined Benefit Program and annually with respect to the Defined Benefit Supplement Program and the Cash Balance Benefit Program, using actuarial assumptions adopted by the board, perform an actuarial valuation of each program that identifies the assets and liabilities, and report the findings to the board. The report of the actuary on the results of each actuarial valuation shall identify and include the components of normal cost, if applicable, and adequate information to determine the effects of changes in actuarial assumptions. Copies of the report on each actuarial valuation shall be transmitted to the Governor and the Legislature.

(f) Recommend to the board all rates and factors necessary to administer the plan, including, but not limited to, mortality tables, annuity factors, interest rates, and additional earnings credits.

(g) Recommend to the board a strategy for amortizing any unfunded actuarial obligation.

(h) As requested by the board, perform any other actuarial services that may be required for administration of the plan.

(Added by Stats. 2000, Ch. 1021, Sec. 14. Effective January 1, 2001.)



22311.7

Upon the basis of the actuarial investigation and actuarial valuation pursuant to Section 22311.5, or any part thereof, the board shall adopt by plan amendment actuarial assumptions, rates, factors, and tables as the board determines are necessary for administration of the plan and its programs.

(Added by Stats. 2000, Ch. 74, Sec. 29. Effective January 1, 2001.)



22311.9

(a) The board shall report to the Legislature on or before July 1, 2019, and every five years thereafter, on the fiscal health of the Defined Benefit Program and the unfunded actuarial obligation with respect to service credited to members of that program before July 1, 2014. The first report shall include the unfunded actuarial obligation and funded ratio as of the date of enactment of this section and compare that with the unfunded actuarial obligation and funded ratio as of June 30, 2018, and the projected unfunded actuarial obligation and funded ratio as of June 30, 2046, based on contributions, and economic and demographic assumptions identified in the June 30, 2018, actuarial valuation. The report shall also identify adjustments required in contribution rates in order to eliminate by June 30, 2046, the unfunded actuarial obligation of the Defined Benefit Program with respect to service credited to members of that program before July 1, 2014. Subsequent reports shall include the unfunded actuarial obligation and the funded ratio of the Defined Benefit Program based on the actuarial valuation of the preceding year, and shall identify adjustments required in contribution rates in order to eliminate by June 30, 2046, the unfunded actuarial obligation of the Defined Benefit Program with respect to service credited to members of that program before July 1, 2014. These reports shall be provided consistent with the requirements of Section 9795 of the Government Code.

(b) This section shall become inoperative on July 1, 2046, and as of January 1, 2047, is repealed.

(Added by Stats. 2014, Ch. 47, Sec. 4. Effective June 24, 2014. Section inoperative July 1, 2046. Adding action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subd. (b). Repealed as of January 1, 2047, by its own provisions.)



22313

(a) No adjustment shall be included in new rates of contribution adopted by the board on the basis of an investigation, valuation, and determination or because of amendment to the Teachers’ Retirement Law with respect to the Defined Benefit Program, for time prior to the effective date of the adoption or amendment, as the case may be.

(b) No action of the board, other than correction of errors in calculating the allowance or annuity at the time of retirement, disability or death of a member shall change the allowance or annuity payable to a retired member or beneficiary prior to the date the action is taken.

(Amended by Stats. 1998, Ch. 965, Sec. 36. Effective January 1, 1999.)



22314

The system shall inform a member, upon retirement, that future tax liabilities may occur as the result of the pending retirement allowance.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22317.5

The amount of compensation that is taken into account in computing benefits payable under this part to any person who first becomes a member of the Defined Benefit Program on or after July 1, 1996, shall not exceed the annual compensation limitations prescribed by Section 401(a)(17) of Title 26 of the United States Code upon public retirement systems, as that section may be amended from time to time and as that limit may be adjusted by the Commissioner of Internal Revenue for increases in cost of living. The determination of compensation for each 12-month period shall be subject to the annual compensation limit in effect for the calendar year in which the 12-month period begins. In a determination of average annual compensation over more than one 12-month period, the amount of compensation taken into account for each 12-month period, shall be subject to the annual compensation limit applicable to that period.

Notwithstanding any other provision of this part, no member contribution shall be paid upon any compensation in excess of the annual compensation limitations prescribed by Section 401(a)(17) of Title 26 of the United States Code.

(Amended by Stats. 1998, Ch. 965, Sec. 40. Effective January 1, 1999.)



22318

(a) The initial payment to a disabled member or member retired for disability shall be paid within 45 days following the date the disability is approved, the effective date of the disability retirement or disability allowance, or receipt of all necessary information, whichever occurs last. Monthly payments shall continue thereafter. Initial payments may be based on a good faith estimated amount pending receipt by the system of all necessary employment, dependent, and other public benefit information.

(b) The allowance payable to a disabled member or member retired for disability shall be finalized and a retroactive payment, if one is due, shall be issued within 45 days of receipt by the system of all necessary information.

(Amended by Stats. 1996, Ch. 634, Sec. 79. Effective January 1, 1997.)



22319

(a) The initial payment to a member retired for service shall be issued within 45 days of either the effective date of retirement or receipt by the system of a completed application for retirement, whichever is later. The initial payment to an option beneficiary shall be issued within 45 days following receipt by the system of a completed application for death benefits and proof of death of the member. Monthly payments shall continue thereafter. Payments may be based on a good faith estimate pending receipt by the system of all necessary employment information.

(b) The allowance payable to a member retired for service or option beneficiary shall be finalized and a retroactive payment, if one is due, shall be issued within 45 days of receipt by the system of all necessary information.

(Amended by Stats. 1996, Ch. 634, Sec. 80. Effective January 1, 1997.)



22320

The death benefits provided pursuant to Chapter 22 (commencing with Section 23800), Chapter 23 (commencing with Section 23850), and Chapter 24 (commencing with Section 23880) shall be paid to the beneficiary or estate within 45 days of receipt by the system of all necessary information.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22321

The system shall pay interest for delays in excess of the allowable days specified in Sections 22318 to 22320, inclusive. The interest rate for late payments shall be the regular interest rate. Interest payments shall be deemed to be interest earned in the calendar year in which paid. All interest payments under this section shall be paid in addition to any credited interest that is paid.

(Amended by Stats. 1996, Ch. 634, first Sec. 81. Effective January 1, 1997.)



22322

The system shall report monthly to the board on all late payments.

(Amended by Stats. 1996, Ch. 634, second Sec. 81 [Sec. 81.5]. Effective January 1, 1997.)



22323

The system shall report monthly to the board concerning outstanding death benefits payable that have not been paid within six months of the notification of the death of the member.

(Amended by Stats. 1996, Ch. 634, Sec. 82. Effective January 1, 1997.)



22324

The board shall file an annual report with the Governor and the Legislature by March 1 of each year on all phases of its work that could affect the need for public contributions for costs of administration of the system, including the subjects of benefits, programs, practices, procedures, comments on trends and developments in the field of retirement, and the following information on the assets of the plan:

(a) A copy of the annual audit performed pursuant to Section 22217.

(b) A certification letter from the system’s consulting actuary concerning the findings of the most recent actuarial valuation, accompanied by analysis of funding progress and summaries of the actuarial cost method, assumptions, and demographic data, including actual payroll subject to the system.

(c) A review of the system’s asset mix strategy, a market review or the economic and financial environment in which investments were made, and a summary of the system’s general investment strategy.

(d) A description of the investments of the system at cost and market value, and a summary of major changes that occurred since the previous year.

(e) The annual return on investments and the following information regarding the rate of return of the system by asset type:

(1) Time-weighted market value rate of return on a five-year, three-year, and one-year basis.

(2) Time-weighted book value rate of return on a five-year, three-year, and one-year basis.

(3) Portfolio return comparisons that compare investment returns with universes and indexes.

(f) A report on the use of outside investment advisers and managers.

(g) A report on the nature and cost of investment contract services used, including either the start date of an existing contract or, if there are multiple existing contracts with the same contractor or vendor, the earliest start date.

(h) A report on shareholder voting.

(i) A report for the prior fiscal year on the following information:

(1) The percentage of purchasing power protection and any changes adopted by the board.

(2) The extent to which inflation has eroded the purchasing power of benefits provided under the Defined Benefit Program.

(3) The amount of supplementary increases in retirement allowances required to preserve the purchasing power of benefits provided by the Defined Benefit Program.

(Amended by Stats. 2012, Ch. 864, Sec. 4. Effective January 1, 2013.)



22327

Notwithstanding any other provision of law, the Employment Development Department shall disclose to the system information in its possession relating to the earnings of any person who is a member of the Defined Benefit Program, if the member is receiving a disability benefit or performing retired member activities. The earnings information shall be released to the system only upon written request from the system specifying that the person is a member of the Defined Benefit Program and is receiving a disability benefit or performing retired member activities. The system shall use the information obtained pursuant to this section only for purposes of Chapter 25 (commencing with Section 24001), Chapter 26 (commencing with the Section 24100), Section 24214, or Section 24214.5. The request may be made by the chief executive officer of the system or by an employee of the system so authorized and identified by name and title by the chief executive officer in writing. The system shall notify members receiving a disability benefit or performing retired member activities that earnings information shall be obtained from the Employment Development Department upon request by the system. The system shall not release any earnings information received from the Employment Development Department to any person, agency, or other entity. The system shall reimburse the Employment Development Department for all reasonable administrative expenses incurred pursuant to this section.

(Amended by Stats. 2013, Ch. 559, Sec. 12. Effective January 1, 2014.)



22328

(a) Upon termination of a retirement allowance or disability allowance that began to accrue on or after July 1, 1972, the person’s individual account shall be credited with the amount of his or her accumulated retirement contributions as they were on the effective date of retirement or disability, less the sum of all payments made under paragraph (1) of subdivision (a) of Section 24202, and under Sections 24006 and 24007. The reduction shall not be greater than the total of the accumulated retirement contributions.

(b) Upon the termination of a retirement allowance, the person’s accumulated annuity deposit contribution accounts shall be credited with the amounts of the contributions as they were on the date the annuity became payable because of the retirement less the sum of all payments made under paragraph (2) of subdivision (a) of Section 24202.

(Amended by Stats. 1996, Ch. 634, Sec. 85. Effective January 1, 1997.)



22329

In order to provide equitable telephone assistance to all members and beneficiaries, regardless of their location in California, the system shall install a toll-free, “800” prefix, line.

(Amended by Stats. 1996, Ch. 634, Sec. 86. Effective January 1, 1997.)



22330

(a) The board shall provide the Legislature with an analysis of the asset and liability implications of each bill that would affect the investment strategy of the system, the funding of the plan, or the benefit structure of the plan. The analysis shall include an explanation of the methodology employed and the assumptions used in its preparation. Neither fiscal committee of the Legislature shall hear any such bill until the analysis has been provided to the committee.

(b) There is hereby continuously appropriated, without regard to fiscal years, from the retirement fund, an amount sufficient to pay all costs arising from subdivision (a), but not to exceed fifty thousand dollars ($50,000) in any one fiscal year.

(Amended by Stats. 1996, Ch. 634, Sec. 87. Effective January 1, 1997.)



22337

(a) The requirements and procedures described in this section shall apply, to the extent that they are applicable, to the following sections:

(1) Section 22309.

(2) Section 22661.

(3) Section 22662.

(4) Section 22663.

(5) Section 22801.

(6) Section 23104.

(7) Section 23203.

(8) Section 24615.

(9) Section 26214.

(b) A communication or other action described in a section listed in subdivision (a) may be made by electronic delivery pursuant to the requirements of this section. The system may designate electronic delivery the default method of communication or other action with regard to these sections, provided that the system notifies the parties affected that they have the right to request delivery by mail and that, unless the affected party elects, in a manner specified by the system, to continue delivery by mail, delivery shall be provided electronically.

(c) Prior to the designation described in subdivision (b), mail shall continue to be the default method of communication unless the member, nonmember spouse, participant, nonparticipant spouse, or beneficiary has requested that he or she receive that communication electronically, pursuant to a procedure specified by the system.

(d) If a provision in a section listed in subdivision (a) requires that action be taken within a specified number of days of a mailing date, and electronic delivery has been substituted for delivery by mail, date of electronic delivery shall substitute for date of mailing for purposes of measuring the number of days within which an action is to be taken.

(Added by Stats. 2013, Ch. 459, Sec. 2. Effective January 1, 2014.)






CHAPTER 6 - Investments

22350

The Legislature finds and declares that changing economic conditions and increasing complexity in the investment market make it necessary and desirable that the system obtain the best possible investment expertise.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22351

It is the intent of the Legislature that the board secure investment advisors with the composite expertise necessary for the investment of the retirement fund portfolio.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22352

Upon a finding by the board that necessary investment expertise is not available within existing civil service classifications, and with the approval of the State Personnel Board, the board may contract with qualified investment managers having demonstrated expertise in the management of large and diverse investment portfolios to render service in connection with the investment program of the board.

(Amended by Stats. 2012, Ch. 728, Sec. 30. Effective January 1, 2013.)



22353

(a) Notwithstanding any other provision of law, the board shall by contract retain not less than two separate individual investment advisers.

(b) Notwithstanding Section 13340 of the Government Code, there is hereby continuously appropriated without regard to fiscal years, from the retirement fund, an amount sufficient to pay all costs arising from this section.

(c) No costs arising from this section shall be paid from the General Fund.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22354

(a) The board shall, pursuant to the state civil service statutes, either contract with, or establish and fill full-time positions for, investment managers who are experienced and knowledgeable in corporate management issues to monitor each corporation any of whose shares are owned by the plan and to advise the board on the voting of the shares owned by the plan and on the responses of the system to merger proposals and tender offers and all other matters pertaining to corporate governance.

(b) Notwithstanding Section 13340 of the Government Code, there is hereby continuously appropriated, without regard to fiscal years, from the retirement fund, an amount sufficient to pay all costs arising from this section.

(Amended by Stats. 1998, Ch. 965, Sec. 42. Effective January 1, 1999.)



22355

In no event shall the board employ through interagency agreement any investment personnel who would also serve during the term of the agreement as investment staff to the Board of Administration of the Public Employees’ Retirement System.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22356

The board may apply to reduce the book value of securities purchased, all or part of the excess of the proceeds of the sale or redemption prior to maturity of securities over the book value of the securities sold or redeemed provided the purchase of securities is made with those proceeds and provided that the terms of both securities from the date of sale, redemption, or purchase, as the case may be, to the respective dates of maturity, do not differ by more than five years. All applications of excess of sales or redemption proceeds, even with greater difference in terms, made by the board before October 1, 1949, are hereby validated and confirmed.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22359

Notwithstanding any other provision of law, the board may retain a bank or trust company to serve as custodian for safekeeping, delivery, securities valuation, investment performance reporting, and other services in connection with investment of the retirement fund.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22360

(a) Notwithstanding any other provision of law, the board may pursuant to Section 22203 and in conformance with its fiduciary duty set forth in Section 22250, enter into correspondent agreements with private lending institutions in this state to utilize the retirement fund to invest in residential mortgages, including assisting borrowers, through financing, to obtain homes in this state.

(b) The program shall, among other things, provide:

(1) That home loans be made available to borrowers for the purchase of single-family dwellings, two-family dwellings, three-family dwellings, four-family dwellings, single-family cooperative apartments, and single-family condominiums.

(2) That the recipients of the loans occupy the homes as their principal residences in accordance with policies established by the board.

(3) That the home loans shall be available only for the purchase or refinance of homes in this state.

(4) That the amount and length of the loans shall be pursuant to a schedule periodically established by the board that shall provide a loan of up to 100 percent of the appraised value. In no event shall the loan amount exceed 200 percent of the conforming loan limit set by the Federal National Mortgage Association (FNMA) or 200 percent of the conforming loan limit set by the Federal Home Loan Mortgage Corporation (FHLMC), whichever is greater. The portion of any loan exceeding 80 percent of value shall be insured by an admitted mortgage guaranty insurer conforming to Chapter 2A (commencing with Section 12640.01) of Part 6 of Division 2 of the Insurance Code, in an amount so that the unguaranteed portion of the loan does not exceed 75 percent of the market value of the property together with improvements thereon.

(5) That there may be prepayment penalties assessed on the loans in accordance with policies established by the board.

(6) That the criteria and terms for its loans shall be consistent with the financial integrity of the program and the sound investment of the retirement fund.

(7) Any other terms and conditions as the board shall deem appropriate.

(c) It is the intent of the Legislature that the provisions of this section be used to establish an investment program for residential mortgages, including assisting borrowers in purchasing homes in this state, or refinancing a mortgage loan. The Legislature intends that home loans made pursuant to this section shall be secured primarily by the property purchased or refinanced and shall not exceed the appraised value of that property.

(d) Appropriate administrative costs of implementing this section and Section 22360.5 shall be paid by the participating borrowers. Those costs may be included in the loan amount.

(e) Appropriate interest rates shall be periodically reviewed and adjusted to provide loans to borrowers consistent with the financial integrity of the home loan program and the sound and prudent investment of the retirement fund. Under no circumstances, however, shall the interest rates offered to borrowers be below current market rate.

(f) The board shall administer this section and Section 22360.5 under other terms and conditions it deems appropriate and in keeping with the investment standard. The board may adopt policies as necessary for its administration of this section and Section 22360.5 and to assure compliance with applicable state and federal laws.

(g) This section and Section 22360.5 shall be known as, and may be cited as, the Dave Elder State Teachers’ Retirement System Home Loan Program Act.

(Amended by Stats. 2001, Ch. 802, Sec. 4. Effective January 1, 2002.)



22360.5

(a) The board may include in any investment program established pursuant to Section 22360 a procedure whereby a member may obtain 100 percent financing for the purchase for a single-family dwelling unit in accordance with the following criteria:

(1) The member shall obtain one loan secured by the purchased home, pursuant to Section 22360, and a second personal loan secured by a portion of the accumulated retirement contributions in the member’s individual account. The personal loan shall only be used for the purchase of the member’s principal residence and not for a loan to refinance the member’s existing mortgage.

(2) The loan secured by the purchased home shall be consistent with the requirements imposed by Section 22360.

(3) In no event may the personal loan secured by the accumulated retirement contributions in the member’s individual account exceed the lesser of 50 percent of the current value amount of the accumulated retirement contributions or fifty thousand dollars ($50,000).

(4) If two members are married, the personal loan secured by the sum total of accumulated retirement contributions in both members’ accounts shall not exceed 5 percent of the loan.

(5) The pledge of security under this section shall remain in effect until the personal loan is paid in full.

(b) The pledge of security under this section shall take binding effect. In the event of a default on the personal loan secured by the member’s retirement contributions as authorized by this section, the board shall deduct an amount from the member’s accumulated retirement contributions on deposit and adjust the member’s accumulated retirement contributions as necessary to recover any outstanding loan balance prior to making any disbursement of a refund or a lump-sum distribution.

(c) In the event of a default on the personal loan by a member, the board shall deduct the monthly principal plus appropriate interest from the member’s benefit, when the member begins receiving a benefit, until the loan is paid in full.

(d) In the event of a default on the personal loan by a member receiving a benefit, the board shall deduct the monthly principal and interest from the member’s benefit until the personal loan is paid in full.

(e) The secured personal loan permitted under this section shall be made available only to members who meet eligibility criteria as determined by the board.

(f) In the event of a refund or lump-sum distribution of the accumulated retirement contributions, the member’s account shall be adjusted as necessary to recover any outstanding loan balance.

(g) If the member is married at the time the home is purchased with a personal loan secured by the member’s accumulated retirement contributions as authorized by this section, then the member’s spouse shall agree in writing to the pledge of security, as to his or her community interest in the amount pledged, regardless of whether title to the home is held in joint tenancy.

(h) For purposes of the section only, “member” means any person who is entitled to receive an allowance funded by the system pursuant to this part or Part 14, notwithstanding any vesting requirement and without regard to present eligibility to retire, and who is not retired or disabled.

(Added by Stats. 1999, Ch. 939, Sec. 27. Effective January 1, 2000.)



22361

(a) The board may, subject to and consistent with its fiduciary duty, establish a program utilizing the retirement fund to assist currently employed members and retired members who are victims of a natural disaster to obtain loans from the retirement fund for the sole purpose of repairing or rebuilding their homes that have been damaged by a natural disaster. In order to qualify for such a loan, the home of the currently employed member or retired member shall have been damaged by a natural disaster and the home shall have been in an area that has been declared a disaster area in a proclamation of the Governor of a state of emergency affecting the area in which the currently employed member or retired member resides.

(b) The board may loan any amount of money, up to and including 100 percent of the current appraised value of a home of a currently employed member or retired member. However, 5 percent of the loan may, at the discretion of the board, be secured by the contributions of the member who requests the loan.

(c) The board may, under such conditions as it may deem prudent, require that a currently employed member or retired member pledge other assets as collateral for a loan.

(d) The board shall establish terms for the termination of loans made pursuant to this section upon the separation of members from service, to ensure, in the case of any default, that the fund shall not suffer any loss and to provide, as a condition of retirement, for alternative security. The board may impose any other terms and conditions the board may determine appropriate.

(e) The Legislature hereby reserves full power and authority to change, revise, limit, expand, or repeal the loan program authorized by this section.

(Amended by Stats. 1996, Ch. 634, Sec. 92. Effective January 1, 1997.)



22362

(a) Notwithstanding any other provision of law, the board shall give first priority to investing not less than 25 percent of all funds of the plan that become available in a fiscal year for new investments, in any of the following:

(1) Obligations secured by a lien or charge solely on residential realty, including rental housing, located in the state and on the security of which, commercial banks are permitted to make loans pursuant to Article 2 (commencing with Section 1220) of Chapter 10 of Division 1 of the Financial Code.

(2) Securities representing a beneficial interest in a pool of obligations secured by a lien or charge solely on residential realty located in the state.

(3) Certificates of deposit issued by savings and loan associations, if the savings and loan associations agree to make loans, or to fund tax-exempt notes or bonds issued by housing authorities, cities, or counties, on residential realty located in the state, including rental housing, in an amount equal to the amount of the deposit.

(b) Funds subject to investment pursuant to this section include all moneys received as employer and member contributions, investment income, and the proceeds from all net gains and losses from securities, reduced by the amount of benefit payments and withdrawals occurring during the fiscal year. In computing the amount of investment pursuant to this section, a dollar-for-dollar credit shall be given for residential realty investments described in this section that are contractually agreed to be made by a financial institution from which the board, in consideration thereof, purchases other such investments. In computing the amount of investment pursuant to this section, the board may elect to include the dollar amount of commitments to purchase mortgages from public revenue bond programs in the year the commitment is given. However, that election may not exceed one-fifth of the total guideline amount.

(c) Nothing in this section shall be construed to require the acquisition of any instrument or security at less than the market rate.

(d) If the board determines during any fiscal year that compliance with this section will result in lower overall earnings for the retirement fund than obtainable from alternative investment opportunities that would provide equal or superior security, including guarantee of yield, the board may substitute those higher yielding investments, to the extent actually available for acquisition, for the investments otherwise specified by this section. Additionally, if, and to the extent that, adherence to the diversification guideline specified in this section would conflict with its fiduciary obligations in violation of Section 9 of Article I of the California Constitution or Section 10 of Article I of the United States Constitution, or would conflict with the standard for prudent investment of the fund as set forth in Section 17 of Article XVI of the California Constitution, the board may substitute alternative investments.

(e) The board, upon determining the final amount of funds available for investment in substitute alternative investments and the estimated amount of funds invested pursuant to subdivision (a), shall submit that information to the Governor and the Joint Legislative Audit Committee. Thereafter, the Joint Legislative Audit Committee shall transmit the report of the State Auditor to the Speaker of the Assembly and the Senate Committee on Rules for transmittal to the affected policy committees.

(Amended by Stats. 2006, Ch. 654, Sec. 3. Effective January 1, 2007.)



22363

No matter involving any vendor or contractor, in their individual or any other capacity, shall be considered during a closed session on any transaction involving the system unless, prior to the closed session, a written disclosure has been submitted by the vendor or contractor of any campaign contributions aggregating two hundred fifty dollars ($250) or more and any gifts aggregating fifty dollars ($50) or more in value that the vendor or contractor has made during the preceding calendar year to any member of the board or any officer or employee of the system. Failure to disclose the campaign contributions and gifts shall provide the basis for disqualification of the contractor or the vendor.

(Added by Stats. 1998, Ch. 923, Sec. 2. Effective January 1, 1999.)



22364

(a) During the process leading to an award of any contract by the system, no member of the board or its staff shall knowingly communicate concerning any matter relating to the contract or selection process with any party financially interested in the contract, or an officer or employee of that party, unless the communication is (1) part of the process expressly described in the request for proposal or other solicitation invitation, or (2) part of a noticed board meeting, or (3) as provided in subdivision (c). Any applicant or bidder who knowingly participates in a communication that is prohibited by this paragraph shall be disqualified from the contract award.

(b) During the evaluation of any prospective investment transaction, no party who is financially interested in the transaction, or an officer or employee of that party, may knowingly communicate with any board member concerning any matter relating to the transaction or its evaluation, unless the financially interested party discloses the content of the communication in a writing addressed and submitted to the executive officer and the board prior to the board’s action on the prospective transaction. This subdivision shall not apply to communications that are part of a noticed board meeting, or as provided in subdivision (c).

(1) The writing shall disclose the date and location of the communication, and the substance of the matters discussed. The board shall prescribe other procedures concerning this disclosure.

(2) Any board member who participates in a communication subject to this subdivision shall also have the obligation to disclose the communication to the executive officer and board, prior to the board’s action on the prospective transaction. The board shall prescribe procedures for this disclosure, including procedures to apply to board members who fail to disclose communications as required by this subdivision.

(3) Consistent with its fiduciary duties, the board shall determine the appropriate remedy for any knowing failure of a financially interested party to comply with this subdivision including, but not limited to, outright rejection of the prospective investment transaction, reduction in fee income, or any other sanction.

(4) The communications disclosed under this subdivision shall be made public, either at the open meeting of the board in which the transaction is considered, or if in closed session, upon public disclosure of any closed session votes concerning the investment transaction.

(c) The procedures and prohibitions prescribed by this section shall not apply to:

(1) Communications that are incidental, exclusively social, and do not involve the system or its business, or the board or staff member’s role as a system official.

(2) Communications that do not involve the system or its business and that are within the scope of the board or staff member’s private business or public office wholly unrelated to the system.

(Added by Stats. 1998, Ch. 923, Sec. 3. Effective January 1, 1999.)






CHAPTER 7 - System Headquarters

22375

Notwithstanding Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code, the board may select, purchase, or acquire in the name of the plan, the fee or any lesser interest in real property, improved or unimproved, and may remodel and equip, or construct an office building in the greater metropolitan Sacramento area, including the City of Sacramento, the County of Sacramento, and the eastern part of Yolo County, for the purposes of establishing a permanent headquarters facility for the system.

(Amended by Stats. 2004, Ch. 378, Sec. 1. Effective January 1, 2005.)



22376

All buildings acquired or improvements constructed by the board under the provisions of this chapter may contain space in excess of immediate requirements. The board may contract with the Department of General Services to handle the rentals of any excess space over and above that required by the board and to furnish general supervision and maintenance of buildings and improvements constructed under the provisions of this chapter.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22377

The board may contract with the Department of General Services or any other state agency for assistance in the acquisition of real property and any construction thereon of buildings or improvements authorized by this chapter.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22378

In the event that condemnation of the property selected is necessary, the board may elect to deposit with the treasurer funds it deems necessary, and that are appropriated, for purchase of the selected property subject to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22379

Work on all projects shall be done under contract awarded to the lowest responsible bidder pursuant to bidding procedures set forth in the State Contract Act (Chapter 1 (commencing with Section 10100) of Division 2 of the Public Contract Code).

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22380

(a) The board shall establish a building account for the transfer of money appropriated for that purpose from the retirement fund for the construction or remodeling of buildings and improvements thereon, maintenance, repair, and improvement thereof.

(b) The board may contract with the Department of General Services for the purchase of insurance against loss of, or damage to, the property or the loss of use or occupancy of the building, liability insurance, and other insurance that is customarily carried on state office buildings. Premiums for this insurance shall be paid from the building account.

(c) The land, building, equipment, and improvements thereon, shall constitute an investment of the system and shall be carried on the books thereof in accordance with generally accepted accounting principles.

(Amended by Stats. 2010, Ch. 207, Sec. 6. Effective January 1, 2011.)






CHAPTER 8 - Establishment and Control of Funds

22400

(a) There is in the State Treasury a special trust fund to be known as the Teachers’ Retirement Fund. There shall be deposited in that fund the assets of the plan and its predecessors, consisting of employee contributions, employer contributions, state contributions, appropriations made to it by the Legislature, income on investments, other interest income, income from fees and penalties, donations, legacies, bequests made to it and accepted by the board, and any other amounts provided by this part and Part 14. General Fund transfers pursuant to Section 22954 shall be placed in a segregated account known as the Supplemental Benefit Maintenance Account within the retirement fund, which is continuously appropriated without regard to fiscal years, notwithstanding Section 13340 of the Government Code, for expenditure for the purposes of Section 24415.

(b) Disbursement of money from the retirement fund of whatever nature shall be made upon claims duly audited in the manner prescribed for the disbursement of other public funds except that notwithstanding the foregoing disbursements may be made to return funds deposited in the fund in error.

(Amended by Stats. 1999, Ch. 939, Sec. 28. Effective January 1, 2000.)



22401

Return on investments shall be collected by the Treasurer, and together with any other moneys received for the retirement fund shall be immediately deposited to the credit of that fund and reported immediately to the system. Money in whatever form received directly by the system shall be deposited immediately in the State Treasury to the credit of that fund.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22402

Earned interest on plan assets with respect to the Defined Benefit Program that is not credited to member accounts under the Defined Benefit Program and the plan’s other income with respect to the Defined Benefit Program shall be allocated to provide benefits payable under the Defined Benefit Program.

(Amended by Stats. 2000, Ch. 1025, Sec. 16. Effective January 1, 2001.)



22403

The Legislature hereby finds and declares that pursuant to the authorizing legislation creating and establishing the Cash Balance Plan, the board transferred one million dollars ($1,000,000) in the form of a loan from the retirement fund holding assets at that time exclusively for the State Teachers’ Retirement System Defined Benefit Plan to the newly created Cash Balance Plan. That loan represented an asset receivable to the State Teachers’ Retirement System Defined Benefit Plan and a liability obligation to the State Teachers’ Retirement System Cash Balance Plan. As a result of the merger of these two plans authorized under this part, the assets held in the retirement fund shall hereby reflect the combined assets of the State Teachers’ Retirement Plan. That loan shall be discharged by the creation and establishment of the State Teachers’ Retirement Plan pursuant to the merger.

(Added by Stats. 1998, Ch. 1048, Sec. 10. Effective January 1, 1999.)



22404

(a) Notwithstanding any other provision of this part or Part 14 (commencing with Section 26000) to the contrary, the board may establish by plan amendment a specified amount or amounts, not to exceed ten dollars ($10), below which the system may dispense with the processing of benefit or other payments or collection of benefit or other overpayments that result from adjustments made to the benefit or other amount paid to a member, participant, or beneficiary.

(b) When the cumulative dollar amount associated with one or more benefit or other adjustments equals or exceeds the amount described in subdivision (a), that amount shall be paid to, or collected from, the member, participant, or beneficiary. That cumulative amount paid or collected shall not be credited with interest.

(Amended by Stats. 2011, Ch. 703, Sec. 3. Effective January 1, 2012.)






CHAPTER 9 - Member and Employer Duties

22450

(a) Each member and beneficiary shall furnish to the board any information affecting his or her status as a member or beneficiary of the Defined Benefit Program as the board requires, which may include, but shall not be limited to, the following:

(1) Financial statements, certified copies of state and federal income tax records, or evidence of financial status.

(2) Employment, legal, or medical documentation.

(b) A member who has not had any creditable service reported during the prior school year shall provide the system with his or her current mailing address and beneficiary information.

(Amended by Stats. 2007, Ch. 323, Sec. 5. Effective January 1, 2008.)



22451

(a) Each member shall file a statement with the board, at the option of, and upon the form furnished by, the system, giving the following information:

(1) Date of birth.

(2) All service previously performed subject to coverage by the plan or its predecessors.

(b) Each person becoming a member on or after January 1, 1983, shall include in the health résumé required by the teacher preparation and licensing agency all information that shall verify any and all handicaps and disabling conditions at the time of application. Upon request by the system this information shall be made available when an application for disability benefits is received.

(Amended by Stats. 1996, Ch. 634, Sec. 96. Effective January 1, 1997.)



22451.5

(a) Upon request by the system, a member shall provide proof of his or her date of birth to resolve any discrepancy between the member’s date of birth as originally documented on the records of the system and the member’s date of birth as subsequently submitted.

(b) A member shall provide proof of the date of birth of a person designated by the member as beneficiary under an option selected pursuant to Chapter 28 (commencing with Section 24300) if the beneficiary is not also a member of the plan.

(c) Documentation substantiating the date of birth of a member’s dependent child shall be provided if an allowance payable under this part will include an amount for that dependent child.

(d) At the time application is made for payment of a family allowance or survivor benefit allowance to a surviving spouse or dependent parent, a member’s surviving spouse or dependent parent shall provide proof of his or her date of birth.

(e) At the discretion of the board, an original document, a certified copy of the original, or a photocopy shall be acceptable to establish proof of the date of birth.

(Amended by Stats. 1996, Ch. 1165, Sec. 13. Effective January 1, 1997.)



22451.7

The system may withhold benefit payments until proof of the date of birth of a member, beneficiary under an option selected pursuant to Chapter 28 (commencing with Section 24300), surviving spouse, dependent child or dependent parent has been received and accepted by the system.

(Amended by Stats. 1996, Ch. 1165, Sec. 14. Effective January 1, 1997.)



22453

(a) Except as provided in Section 22454, the signature of the spouse of a member shall be required under the Defined Benefit Program on any application for, or cancellation of, an unmodified allowance; the election, change, or cancellation of an option; or any request for a refund of the member’s accumulated retirement contributions or accumulated annuity deposit contributions ; and under the Defined Benefit Supplement Program on any application for, or cancellation of, a retirement benefit, disability benefit, or termination benefit; and under either the Defined Benefit Program or the Defined Benefit Supplement Program on any other requests related to the selection of benefits by a member in which a spousal interest may be present, unless the member declares, in writing, under penalty of perjury, that one of the following conditions exists:

(1) The member is not married.

(2) The current spouse has no identifiable community property interest in the benefit.

(3) The member and spouse have executed a marriage settlement agreement pursuant to Part 5 (commencing with Section 1500) of Division 4 of the Family Code that makes the community property law inapplicable to the marriage.

(4) The spouse is incapable of executing the acknowledgment because of an incapacitating mental or physical condition.

(5) The member does not know, and has taken all reasonable steps to determine, the whereabouts of the spouse.

(b) This section shall not be applicable to an application for a disability allowance under the Defined Benefit Program.

(c) The sole purpose of this section is to provide for spousal protection in the selection of specified benefits made by a member.

(Amended by Stats. 2000, Ch. 1021, Sec. 15. Effective January 1, 2001.)



22454

If a spouse refuses to sign an application, as set forth in Section 22453, the member may bring an action in court to enforce the spousal signature requirement or to waive the spousal signature requirement. Either party may bring an action pursuant to Section 1101 of the Family Code to determine the rights of the party.

(Amended by Stats. 1996, Ch. 634, Sec. 97. Effective January 1, 1997.)



22455

(a) The county superintendent and other employing agencies shall furnish any further information concerning any member or beneficiary the board may require.

(b) Any information or reports required to be submitted to the system by an employer pursuant to this part or Part 14 (commencing with Section 26000) shall be submitted in a form, including, but not limited to, electronic transmission, as directed by the system.

(Amended by Stats. 2012, Ch. 864, Sec. 6. Effective January 1, 2013.)



22455.5

(a) The Legislature finds and declares that the federal Omnibus Budget Reconciliation Act of 1990 (P.L. 101-508) requires all public employers to provide their employees with either social security coverage or membership in a qualified retirement plan.

(b) Employers shall make available criteria for membership, including optional membership, in a timely manner to all persons employed to perform creditable service subject to coverage by the Defined Benefit Program, and shall inform part-time and substitute employees, within 30 days of the date of hire, or by March 1, 1995, whichever is later, that they may elect membership in the plan’s Defined Benefit Program at any time while employed. Written acknowledgment by the employee shall be maintained in employer files on a form provided by this system.

(c) Employers shall be liable to the plan for employee and employer contributions and interest with respect to the Defined Benefit Program from the date of hire, or March 1, 1995, whichever is later, in addition to system administrative and audit costs, if an audit or a member’s complaint reveals noncompliance. However, no employer shall be liable for employee contributions for service performed prior to January 1, 1995.

(Amended by Stats. 1999, Ch. 939, Sec. 29. Effective January 1, 2000.)



22456

At any time upon the request of the system, the employer shall furnish a statement of the amount of contributions deducted from the compensation of any member, the service performed and the compensation earned by the member since the end of the period covered by the last report of the employer. The system may use the information shown in the statement in determining contributions to be paid by or to the member or to a beneficiary, or use it in determining the member’s status upon retirement, even though the member’s and employer’s contributions will not be received by the board until after the payment or determination.

(Amended by Stats. 1997, Ch. 482, Sec. 6. Effective January 1, 1998.)



22457

(a) Each county superintendent shall give immediate notice in writing to the board of the employment, death, resignation, or discharge of any person employed by the county or by a school district or community college district in the county to perform creditable service subject to coverage by the Defined Benefit Program.

(b) Every other employing agency shall give similar notice with respect to each person it employs to perform creditable service subject to coverage by the Defined Benefit Program.

(Amended by Stats. 1999, Ch. 939, Sec. 30. Effective January 1, 2000.)



22458

Each employer shall provide the system with information regarding the compensation to be paid to employees subject to the Defined Benefit Program in that school year. The information shall be submitted annually as determined by the board and may include, but shall not be limited to, employment contracts, salary schedules, and local board minutes.

(Amended by Stats. 1999, Ch. 939, Sec. 31. Effective January 1, 2000.)



22459

(a) The county superintendent or other employing agency shall withhold the salary of any member who fails to file information required by the board in the administration of the Defined Benefit Program, or to pay amounts due from the members to the fund with respect to the Defined Benefit Program.

(b) The salary shall be withheld by the county superintendent or employing agency upon his or her own knowledge, if any, of the failure or upon notice from the board of the failure of the member to file or pay.

(c) The salary shall be withheld and not released until notice is given by the board to the county superintendent or employing agency, or until the county superintendent or agency knows otherwise, that the information has been filed or the payment has been made.

(Amended by Stats. 1999, Ch. 939, Sec. 32. Effective January 1, 2000.)



22460

(a) If a member terminates employment with less than five years of credited service, the employer shall notify the member of the following:

(1) That unless the member is eligible, or becomes eligible in the future, for concurrent retirement pursuant to paragraph (2) of subdivision (a) of Section 24201, the member is eligible only for a refund of accumulated retirement contributions under the Defined Benefit Program and the return of the member’s accumulated Defined Benefit Supplement account balance.

(2) The current rate of interest that shall be earned on accumulated retirement contributions that are not refunded and the current minimum interest rate that shall be applied to the member’s Defined Benefit Supplement account.

(3) Actions that may be taken by the board if accumulated retirement contributions are not refunded under the Defined Benefit Program and the member’s Defined Benefit Supplement account balance is not returned.

(b) Employers shall transmit to a member who terminates employment with less than five years of credited service the information specified in subdivision (a) as part of the usual separation documents.

(Repealed and added by Stats. 2000, Ch. 1021, Sec. 17. Effective January 1, 2001.)



22461

(a) Upon retaining the services of a retired member under Section 24114, 24116, 24214, 24214.5, or 24215, the school district, community college district, county superintendent of schools, California State University, or other employing agency shall do both of the following regardless of whether the retired member performs the services as an employee of the employer, an employee of a third party, or an independent contractor:

(1) Advise the retired member of the earnings limitation or employment restriction set forth in Sections 22714, 24114, 24116, 24214, 24214.5, and 24215.

(2) Maintain accurate records of the retired member’s earnings and report those earnings monthly to the system and the retired member regardless of the method of payment or the fund from which the payments were made.

(b) This section shall not be construed to make any school district, community college district, county superintendent of schools, the California State University, or other employing agency liable for any amount paid to the retired member in excess of the earnings limitation under any circumstance, including the failure to inform the retired member that continuation of service would exceed the limitations.

(Amended by Stats. 2013, Ch. 558, Sec. 7. Effective January 1, 2014.)






CHAPTER 10 - Membership

22500

All persons who were members of the California State Teachers’ Retirement System on June 30, 1996, are members of the Defined Benefit Program under the plan, in accordance with Section 401(a) of the Internal Revenue Code of 1986, as amended.

(Amended by Stats. 2000, Ch. 1025, Sec. 17. Effective January 1, 2001.)



22501

(a) Any person employed to perform creditable service on a full-time basis who is not already a member of the Defined Benefit Program under the plan shall become a member as of the first day of employment, unless excluded from membership pursuant to Section 22601.

(b) Creditable service in more than one position shall not be aggregated for the purpose of determining mandatory membership under this section.

(c) This section shall be deemed to have become operative on July 1, 1996.

(Amended by Stats. 1998, Ch. 965, Sec. 46. Effective January 1, 1999.)



22502

(a) Any person employed by a school district or county office of education to perform creditable service on a part-time basis, who is not already a member of the Defined Benefit Program, shall become a member as of the first day of the pay period following his or her employment to perform creditable service for 50 percent or more of the full-time position, unless excluded from membership pursuant to Section 22601.

(b) Any person employed by a community college district to perform creditable service on a part-time basis, who is not already a member of the Defined Benefit Program, shall become a member as of the first day of the pay period following his or her employment to perform creditable service that is not subject to Section 87474, 87480, 87481, 87482, or 87482.5, unless excluded from membership pursuant to Section 22601.

(c) This section shall apply to persons who perform service subject to coverage under this part and to persons who are employed by employers who provide benefits for their employees under Part 14 (commencing with Section 26000).

(Amended by Stats. 2004, Ch. 474, Sec. 1. Effective January 1, 2005. Operative July 1, 2005, by Sec. 7 of Ch. 474.)



22503

(a) Any person employed to perform creditable service as a substitute employee who is not already a member of the Defined Benefit Program is a member as of the first day of the pay period following the pay period in which the person performed 100 or more complete days of creditable service during the school year in one school district, community college district, or county superintendent’s office, unless excluded from membership pursuant to Section 22601.

(b) This section does not apply to persons who are employed by employers who provide benefits for their employees under Part 14 (commencing with Section 26000).

(c) This section is deemed to have become operative on July 1, 1996.

(Amended by Stats. 2003, Ch. 859, Sec. 6. Effective January 1, 2004.)



22504

(a) Any person employed by a school district or county office of education to perform creditable service on a part-time basis, who is not already a member of the Defined Benefit Program, shall become a member as of the first day of the pay period following the pay period in which the person performed at least 60 hours of creditable service, if employed on an hourly basis, or 10 days of creditable service, if employed on a daily basis, during the school year, in one school district or county office of education, unless excluded from membership pursuant to Section 22601.

(b) Any person employed by a community college district to perform creditable service on a part-time basis, who is not already a member of the Defined Benefit Program, shall become a member as of the first day of the pay period following his or her employment to perform creditable service that is not subject to Section 87474, 87480, 87481, 87482, or 87482.5, unless excluded from membership pursuant to Section 22601.

(c) Subdivision (a) does not apply to persons who perform service subject to coverage under this part and who are employed by employers who provide benefits for their employees under Part 14 (commencing with Section 26000).

(d) Subdivision (b) shall apply to persons who perform service subject to coverage under this part and to persons who are employed by employers who provide benefits for their employees under Part 14 (commencing with Section 26000).

(Amended by Stats. 2004, Ch. 474, Sec. 2. Effective January 1, 2005. Operative July 1, 2005, by Sec. 7 of Ch. 474.)



22508

(a) A member who becomes employed by the same or a different school district or community college district, or a county superintendent, or who becomes employed by the state in a position described in subdivision (b), to perform service that requires membership in a different public retirement system, and who is not excluded from membership in that public retirement system, may elect to have that service subject to coverage by the Defined Benefit Program of this plan and excluded from coverage by the other public retirement system. The election shall be made in writing on a form prescribed by this system within 60 days from the date of hire in the position requiring membership in the other public retirement system. If that election is made, the service performed for the employer after the date of hire shall be considered creditable service for purposes of this part.

(b) Subdivision (a) shall apply to a member who becomes employed by the state only if the member is also one of the following:

(1) Represented by a state bargaining unit that represents educational consultants, professional educators, or librarians employed by the state.

(2) Excluded from the definition of “state employee” in subdivision (c) of Section 3513 of the Government Code, but performing, supervising, or managing work similar to work performed by employees described in paragraph (1).

(3) In a position not covered by civil service and in the executive branch of government, but performing, supervising, or managing work similar to work performed by employees described in paragraph (1).

(c) (1) A member of the Public Employees’ Retirement System described in paragraph (2) who is subsequently employed to perform creditable service requiring coverage by the Defined Benefit Program of this plan may elect to have that subsequent service subject to coverage by the Public Employees’ Retirement System and excluded from coverage by the Defined Benefit Program pursuant to Section 20309 of the Government Code. If the election is made, creditable service performed for the employer after the date of hire shall be subject to coverage by the Public Employees’ Retirement System.

(2) This subdivision shall apply to a member of the Public Employees’ Retirement System who either (A) is employed by a school district, community college district, a county superintendent, or the State Department of Education or (B) has at least five years of credited service under the system.

(d) An election made by a member pursuant to this section shall be irrevocable.

(Amended by Stats. 2009, Ch. 304, Sec. 2. Effective January 1, 2010.)



22508.5

(a) Any person who is a member of the Defined Benefit Program of the State Teachers’ Retirement Plan employed by a community college district who subsequently is employed by the Board of Governors of the California Community Colleges to perform duties that are subject to membership in a different public retirement system, shall be excluded from membership in that different system if he or she elects, in writing, and files that election in the office of the State Teachers’ Retirement System within 60 days after the person’s entry into the new position, to continue as a member of the Defined Benefit Program. Only a person who has achieved plan vesting is eligible to elect to continue as a member of the program.

(b) A member of the Public Employees’ Retirement System who is employed by the Board of Governors of the California Community Colleges who subsequently is employed by a community college district to perform creditable service subject to coverage under the Defined Benefit Program, may elect to have that service subject to coverage by the Public Employees’ Retirement System and excluded from coverage under the Defined Benefit Program pursuant to Section 20309 of the Government Code.

(c) This section shall apply to changes in employment effective on or after January 1, 1998.

(Amended by Stats. 1999, Ch. 939, Sec. 37. Effective January 1, 2000.)



22508.6

(a) Any person who is a member of the Defined Benefit Program and who subsequently became employed and continues to be employed by the state to perform service that requires membership in the Public Employees’ Retirement System and who meets the requirements of subdivision (b) may elect to have that state service subject to coverage by the Defined Benefit Program and excluded from coverage by the Public Employees’ Retirement System.

(b) (1) Only a person who has achieved program vesting shall be eligible to make the election under this section.

(2) A person is eligible to make the election if he or she left employment with a school district, county superintendent of schools, or community college district and began employment with the state within 30 days without any intervening employment and that change in employment occurred on or after July 1, 1991, and prior to the effective date of this section.

(3) A person is eligible to make the election if, at the time of the election, he or she is a member of the Public Employees’ Retirement System subject to Second Tier benefits and is one of the following:

(A) Represented by a State Bargaining Unit that has agreed by a memorandum of understanding to become subject to Section 20309.5 of the Government Code.

(B) Excluded from the definition of “state employee” in subdivision (c) of Section 3513 of the Government Code, but performing, supervising, or managing work similar to work performed by employees described in subparagraph (A).

(C) In a position not covered by civil service and in the executive branch of government, but performing, supervising, or managing work similar to work performed by employees described in subparagraph (A).

(c) The election under this section shall be made in writing to each system within 90 days after the effective date of this section or within 60 days after the eligible member is notified by the system of his or her right to make the election, whichever is later. The member’s election shall be effective on the day following the date on which the election is received by the Public Employees’ Retirement System.

(d) If the election is made, the state service performed from and after the date of the election shall be considered creditable service for purposes of this part and the provisions of Section 22801.5 shall be applicable with respect to service performed prior to that date.

(Added by Stats. 2000, Ch. 402, Sec. 2. Effective September 11, 2000.)



22509

(a) Within 10 working days of the date of hire of an employee who has the right to make an election pursuant to Section 22508 or 22508.5, the employer shall inform the employee of the right to make an election and shall make available to the employee written information provided by each retirement system concerning the benefits provided under that retirement system to assist the employee in making an election.

(b) Any election made pursuant to subdivision (a) of Section 22508 or subdivision (a) of Section 22508.5 shall be filed with the office of the State Teachers’ Retirement System and a copy of the election shall be filed with the other public retirement system. Any election made pursuant to subdivision (b) of Section 22508 or subdivision (b) of Section 22508.5 shall be filed with the office of the Public Employees’ Retirement System and a copy of the election shall be filed with the office of this system.

(c) Any election made pursuant to Section 22508 or Section 22508.5 shall become effective as of the first day of employment in the position that qualified the employee to make an election.

(Amended by Stats. 1997, Ch. 838, Sec. 2. Effective January 1, 1998.)



22510

Members who on January 1, 1976, are in state service positions according to former Section 13948 as it read on December 31, 1975, or who are employees of the Trustees of the California State University, may elect in writing prior to July 1, 1976, not to continue as members of this system and to transfer membership to the Public Employees’ Retirement System. Failure to execute and file the election, which shall be received in the office of this system by the close of business on June 30, 1976, shall be deemed a decision to remain a member of the plan.

(Amended by Stats. 1996, Ch. 634, Sec. 108. Effective January 1, 1997.)



22511

Members eligible to elect under Section 22510 and who elect to retain membership in the plan shall be eligible only for those benefits available for all other members and shall not be eligible for the benefits of the Berryhill Total Compensation Act, as amended, except for the reduced hospitalization insurance premiums. These members shall not be considered eligible for any additional benefits that may accrue to other state employees.

(Amended by Stats. 1996, Ch. 634, Sec. 109. Effective January 1, 1997.)



22512

If a member elects membership in the Public Employees’ Retirement System under Section 22510, this election shall not be counted as a break in service if employment is continuous.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22513

Members of the Defined Benefit Program who elect membership in the Public Employees’ Retirement System and have achieved plan vesting according to Section 22156 shall retain the vested rights to survivor and disability benefits under this part until they qualify for the similar benefits in the Public Employees’ Retirement System.

(Amended by Stats. 1998, Ch. 965, Sec. 52. Effective January 1, 1999.)



22514

Members who have not achieved plan vesting shall become eligible for benefits under the Defined Benefit Program when total service under the Defined Benefit Program and the Public Employees’ Retirement System equals the minimum required under Sections 23801 and 23804. These members shall retain vested rights to survivor and disability benefits under this plan until they qualify for the similar benefits under the Public Employees’ Retirement System.

(Amended by Stats. 1999, Ch. 939, Sec. 38. Effective January 1, 2000.)



22515

Persons excluded from membership pursuant to Sections 22601.5, 22602, and 22604 may elect membership in the Defined Benefit Program at any time while employed to perform creditable service subject to coverage under that program. The election shall be in writing on a form prescribed by this system and shall be filed in the office of this system prior to submission of contributions. The election is irrevocable and shall remain in effect until the member terminates employment. The amendments to this section enacted during the 1995–96 Regular Session shall be deemed to have become operative on July 1, 1996.

(Amended by Stats. 2009, Ch. 304, Sec. 3. Effective January 1, 2010.)



22516

(a) Nothing in this chapter shall be construed or applied to exclude from membership in the Defined Benefit Program any person employed to perform creditable service at a level that requires mandatory membership in the program for which he or she has the right to elect membership in the program or another retirement system and who elects membership in the other retirement system, or who is employed to perform creditable service at a level that does not require mandatory membership in the Defined Benefit Program.

(b) Service performed after becoming a member of another retirement system shall not be credited to the member under this part, nor shall contributions or benefits under this part be based upon that service or the compensation received by the member during that period of service, except as provided in the definition of “final compensation” contained in Section 22134 or 22134.5.

(Amended by Stats. 2014, Ch. 755, Sec. 15. Effective January 1, 2015.)






CHAPTER 11 - Exclusions from Membership

22601

Persons serving as exchange teachers or sojourn teachers from outside of this state are excluded from membership in the plan.

(Amended by Stats. 1996, Ch. 634, Sec. 114. Effective January 1, 1997.)



22601.5

(a) Any person employed by a school district or county office of education to perform creditable service who is not already a member in the Defined Benefit Program and whose basis of employment is less than 50 percent of the time an employer requires for the full-time position is excluded from mandatory membership in the Defined Benefit Program.

(b) Any person employed by a community college district to perform creditable service pursuant to Section 87474, 87480, 87481, 87482, or 87482.5 who is not already a member of the Defined Benefit Program is excluded from mandatory membership in the Defined Benefit Program.

(c) This section shall apply to persons who perform service subject to coverage under this part and to persons who are employed by employers who provide benefits for their employees under Part 14 (commencing with Section 26000).

(Amended by Stats. 2004, Ch. 474, Sec. 3. Effective January 1, 2005. Operative July 1, 2005, by Sec. 7 of Ch. 474.)



22602

(a) Any person employed to perform creditable service as a substitute teacher who is not already a member in the Defined Benefit Program and who performs less than 100 complete days of creditable service in one school district, community college district, or county superintendent’s office during the school year is excluded from mandatory membership in the Defined Benefit Program.

(b) This section shall not apply to persons who perform service for employers who provide benefits for their employees under Part 14 (commencing with Section 26000).

(c) The amendments to this section enacted during the 1995–96 Regular Session shall be deemed to have become operative on July 1, 1996.

(Amended by Stats. 1999, Ch. 939, Sec. 41. Effective January 1, 2000.)



22604

(a) Any person employed to perform creditable service on a part-time basis, who is not already a member of the Defined Benefit Program and who performs less than 60 hours of creditable service in a pay period if employed on an hourly basis, or less than 10 days of creditable service in a pay period if employed on a daily basis, during the school year in one school district or county office of education, is excluded from mandatory membership in the Defined Benefit Program.

(b) Any person employed by a community college district to perform creditable service pursuant to Section 87474, 87480, 87481, 87482, or 87482.5, who is not already a member of the Defined Benefit Program, is excluded from mandatory membership in the Defined Benefit Program.

(c) Subdivision (a) does not apply to persons who perform service subject to coverage under this part and who are employed by employers who provide benefits for their employees under Part 14 (commencing with Section 26000).

(d) Subdivision (b) shall apply to persons who perform service subject to coverage under this part and to persons who are employed by employers who provide benefits for their employees under Part 14 (commencing with Section 26000).

(Amended by Stats. 2004, Ch. 474, Sec. 4. Effective January 1, 2005. Operative July 1, 2005, by Sec. 7 of Ch. 474.)






CHAPTER 12 - Community Property

22650

(a) This chapter establishes the power of a court in a dissolution of marriage or legal separation action with respect to community property rights in accounts with the plan under this part and establishes and defines the rights of nonmember spouses and nonmember registered domestic partners in the plan under this part.

(b) For purposes of this chapter, the termination, dissolution, or nullity of a registered domestic partnership, or the legal separation of partners in a registered domestic partnership, as provided in Section 299 of the Family Code, shall be treated in the same manner as a dissolution of marriage or legal separation of a member and his or her spouse.

(Amended by Stats. 2005, Ch. 418, Sec. 4. Effective January 1, 2006.)



22651

(a) For purposes of this chapter and Section 23300, “nonmember spouse” means a member’s spouse or former spouse, and also includes a member’s registered domestic partner or former registered domestic partner, who is being or has been awarded a community property interest in the service credit, accumulated retirement contributions, accumulated Defined Benefit Supplement account balance, or benefits of the member under this part.

(b) For purposes of this chapter and Section 23300, a member’s registered domestic partner or former registered domestic partner who is being or has been awarded a community property interest in the service credit, accumulated retirement contributions, accumulated Defined Benefit Supplement account balance, or benefits of the member under this part shall be treated in the same manner as a nonmember spouse.

(c) A nonmember spouse shall not be considered a member based upon his or her receipt of any of the following being awarded to the nonmember spouse as a result of legal separation or dissolution of marriage:

(1) A separate account of service credit and accumulated retirement contributions, a retirement allowance, or an interest in the member’s retirement allowance under the Defined Benefit Program.

(2) A separate account based on the member’s Defined Benefit Supplement account balance, a retirement benefit, or an interest in the member’s retirement benefit under the Defined Benefit Supplement Program.

(Amended by Stats. 2005, Ch. 418, Sec. 5. Effective January 1, 2006.)



22652

(a) Upon the legal separation or dissolution of marriage of a member, other than a retired member, the court shall include in the judgment or a court order the date on which the parties separated.

(b) The court may order in the judgment or court order that the member’s accumulated retirement contributions and service credit under the Defined Benefit Program, or the member’s Defined Benefit Supplement account balance, or both, under this part that are attributable to periods of service during the marriage be divided into two separate and distinct accounts in the name of the member and the nonmember spouse, respectively. Any service credit and accumulated retirement contributions under the Defined Benefit Program and any accumulated Defined Benefit Supplement account balance under this part that are not explicitly awarded by the judgment or court order shall be deemed the exclusive property of the member under the Defined Benefit Program or the Defined Benefit Supplement Program, as applicable.

(c) The determination of the court of community property rights pursuant to this section shall be consistent with this chapter and shall address the rights of the nonmember spouse under this part, including, but not limited to, the following:

(1) The right to a retirement allowance under the Defined Benefit Program and, if applicable, a retirement benefit under the Defined Benefit Supplement Program.

(2) The right to a refund of accumulated retirement contributions under the Defined Benefit Program and the return of the accumulated Defined Benefit Supplement account balance that were awarded to the nonmember spouse.

(3) The right to redeposit all or a portion of accumulated retirement contributions previously refunded to the member which the member is eligible to redeposit pursuant to Sections 23200 to 23203, inclusive, and shall specify the shares of the redeposit amount awarded to the member and the nonmember spouse.

(4) The right to purchase additional service credit that the member is eligible to purchase pursuant to Sections 22800 to 22810, inclusive, and shall specify the shares of the additional service credit awarded to the member and the nonmember spouse.

(Amended by Stats. 2000, Ch. 1021, Sec. 19.5. Effective January 1, 2001.)



22653

(a) The nonmember spouse who is awarded a separate account under this part pursuant to Section 22652 is not a member of the Defined Benefit Program based on that award. The nonmember spouse is entitled only to rights and benefits based on that award explicitly established by this chapter.

(b) This section shall not be construed to limit any right arising from the account of a nonmember spouse under this part that exists because the nonmember spouse is or was employed to perform creditable service subject to coverage by the Defined Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 62. Effective January 1, 1999.)



22655

(a) Upon the legal separation or dissolution of marriage of a retired member, the court may include in the judgment or court order a determination of the community property rights of the parties in the retired member’s retirement allowance and, if applicable, retirement benefit under this part consistent with this section. Upon election under subparagraph (B) of paragraph (3) of subdivision (a) of Section 2610 of the Family Code, the court order awarding the nonmember spouse a community property share in the retirement allowance or retirement benefit, or both, of a retired member shall be consistent with this section.

(b) If the court does not award the entire retirement allowance or retirement benefit under this part to the retired member and the retired member is receiving a retirement allowance that has not been modified pursuant to Section 24300 or 24300.1, a single life annuity pursuant to Section 25011 or 25018, or a member only annuity described in paragraph (1) of subdivision (a) of Sections 25011.1 and 25018.1, the court shall require only that the system pay the nonmember spouse, by separate warrant, his or her community property share of the retired member’s retirement allowance or retirement benefit, or both, under this part.

(c) If the court does not award the entire retirement allowance or retirement benefit under this part to the retired member and the retired member is receiving an allowance that has been actuarially modified pursuant to Section 24300 or 24300.1, or a joint and survivor annuity pursuant to Section 25011, 25011.1, 25018, or 25018.1, the court shall order only one of the following:

(1) The retired member shall maintain the retirement allowance or joint and survivor annuity, or both, under this part without change.

(2) The retired member shall cancel the option that modified the retirement allowance under this part pursuant to Section 24322 and elect a new joint and survivor option or designate a new beneficiary or both, and the system shall pay the nonmember spouse, by separate warrant, his or her community property share of the retirement allowance payable to the retired member, the option beneficiary, or both.

(3) The retired member shall cancel the joint and survivor annuity under which the retirement benefit is being paid pursuant to Section 24324, and elect a new joint and survivor annuity or designate a new annuity beneficiary or both, based on the actuarial equivalent of the member’s canceled annuity, and the system shall pay the nonmember spouse, by separate warrant, his or her community property share of the retirement benefit payable to the retired member, the annuity beneficiary, or both.

(4) The retired member shall take the action specified in both paragraphs (2) and (3).

(5) The retired member shall cancel the option that modified the retirement allowance under this part pursuant to Section 24322 and elect an unmodified retirement allowance and the system shall pay the nonmember spouse, by separate warrant, his or her community property share of the retired member’s retirement allowance under this part.

(6) The retired member shall cancel, pursuant to Section 24324, the joint and survivor annuity under which the retirement benefit is being paid, and elect a single life annuity, and the system shall pay the nonmember spouse, by separate warrant, his or her community property share of the retirement benefit payable to the retired member.

(7) The retired member shall take the action specified in both paragraphs (5) and (6).

(d) If the option beneficiary or annuity beneficiary or both under this part, other than the nonmember spouse, predeceases the retired member, the court shall order the retired member to designate a new option beneficiary pursuant to Section 24323, or a new annuity beneficiary pursuant to Section 24324 and shall order the system to pay the nonmember spouse, by separate warrant, his or her share of the community property interest in the retirement allowance or retirement benefit payable to the retired member or the new option beneficiary or annuity beneficiary or each of them.

(e) The right of the nonmember spouse to receive his or her community property share of the retired member’s retirement allowance or retirement benefit or both under this section shall terminate upon the death of the nonmember spouse. However, the nonmember spouse may designate a beneficiary under the Defined Benefit Program and a payee under the Defined Benefit Supplement Program to receive his or her community property share of the retired member’s accumulated retirement contributions and accumulated Defined Benefit Supplement account balance under this part in the event that there are remaining accumulated retirement contributions and a balance of credits in the member’s Defined Benefit Supplement account to be paid upon the death of the nonmember spouse.

(Amended by Stats. 2014, Ch. 755, Sec. 16. Effective January 1, 2015.)



22656

No judgment or court order issued pursuant to this chapter is binding on the system with respect to the Defined Benefit Program or the Defined Benefit Supplement Program until the system has been joined as a party to the action and has been served with a certified copy of the judgment or court order.

(Amended by Stats. 2000, Ch. 1021, Sec. 21. Effective January 1, 2001.)



22657

(a) The following provisions shall apply to a nonmember spouse as if he or she were a member under this part: Sections 22107, 22306, 22906, and 23802, subdivisions (a) and (b) of Section 24600, and Sections 24601, 24602, 24603, 24605, 24606, 24607, 24608, 24611, 24612, 24613, 24616, 24617, 25009, 25010, 25011, 25011.1, 25013, 25020, 25021, and 25022.

(b) Notwithstanding subdivision (a), this section shall not be construed to establish any right for the nonmember spouse under this part that is not explicitly established in Sections 22650 to 22655, inclusive, and Sections 22658 to 22665, inclusive.

(Amended by Stats. 2006, Ch. 655, Sec. 10. Effective January 1, 2007.)



22658

(a) A separate account awarded to a nonmember spouse pursuant to Section 22652 shall be administered independently of the member’s account.

(b) An accumulated Defined Benefit Supplement account balance, accumulated retirement contributions, service credit, and final compensation attributable to a separate account of a nonmember spouse under this part shall not be combined in any way or for any purpose with the accumulated Defined Benefit Supplement account balance, accumulated retirement contributions, service credit, and final compensation of any other separate account of the nonmember spouse.

(c) An accumulated Defined Benefit Supplement account balance, accumulated retirement contributions, service credit, and final compensation attributable to the separate account of a nonmember spouse shall not be combined in any way or for any purpose with the accumulated Defined Benefit Supplement account balance, accumulated retirement contributions, service credit, and final compensation of an account that exists under this part because the nonmember spouse is employed or has been employed to perform creditable service subject to coverage under the Defined Benefit Program or the Defined Benefit Supplement Program.

(Amended by Stats. 2000, Ch. 74, Sec. 37. Effective January 1, 2001.)



22659

Upon being awarded a separate account or an interest in the retirement allowance or retirement benefit of a retired member under this part, a nonmember spouse shall provide the system with proof of his or her date of birth, social security number, and any other information requested by the system, in the form and manner requested by the system.

(Amended by Stats. 2000, Ch. 1021, Sec. 22. Effective January 1, 2001.)



22660

(a) The nonmember spouse who is awarded a separate account under this part shall have the right to designate, pursuant to Sections 23300 to 23304, inclusive, a beneficiary or beneficiaries to receive the accumulated retirement contributions under the Defined Benefit Program and to designate a payee to receive the accumulated Defined Benefit Supplement account balance under the Defined Benefit Supplement Program remaining in the separate account of the nonmember spouse on his or her date of death, and any accrued allowance or accrued benefit under the Defined Benefit Supplement Program that is attributable to the separate account of the nonmember spouse and that is unpaid on the date of the death of the nonmember spouse.

(b) This section shall not be construed to provide the nonmember spouse with any right to elect to modify a retirement allowance under Section 24300 or 24300.1, or to elect a joint and survivor annuity under the Defined Benefit Supplement Program.

(Amended by Stats. 2006, Ch. 655, Sec. 11. Effective January 1, 2007.)



22661

(a) The nonmember spouse who is awarded a separate account under this part shall have the right to a refund of the accumulated retirement contributions in the account under the Defined Benefit Program, and a return of the Defined Benefit Supplement account balance, of the nonmember spouse under this part.

(b) The nonmember spouse shall file an application on a form provided by the system to obtain a refund or lump-sum payment.

(c) Except as provided in subdivision (i), the refund of accumulated retirement contributions in the account under the Defined Benefit Program and the return of the accumulated Defined Benefit Supplement account balance under this part are effective when the system deposits in the United States mail an initial warrant drawn in favor of the nonmember spouse and addressed to the latest address for the nonmember spouse on file with the system.

(d) Except as provided in subdivision (i), if the nonmember spouse has elected on a form provided by the system to transfer all or a specified portion of the accumulated retirement contributions or accumulated Defined Benefit Supplement account balance that are eligible for direct trustee-to-trustee transfer to the trustee of a qualified plan under Section 402 of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 402), deposit in the United States mail of a notice that the requested transfer has been made constitutes a refund of the nonmember spouse’s accumulated retirement contributions as defined in Section 22161.5 or the return of the accumulated Defined Benefit Supplement account balance. This subdivision shall not apply to a nonmember domestic partner, consistent with Section 402 of the Internal Revenue Code.

(e) The nonmember spouse is deemed to have permanently waived all rights and benefits pertaining to the service credit, accumulated retirement contributions, and accumulated Defined Benefit Supplement account balance under this part when the refund and lump-sum payment become effective.

(f) The nonmember spouse may not cancel a refund or lump-sum payment under this part after it is effective.

(g) The nonmember spouse shall not have a right to elect to redeposit the refunded accumulated retirement contributions under this part after the refund is effective, to redeposit under Section 22662 or purchase additional service credit under Section 22663 after the refund becomes effective, or to redeposit the accumulated Defined Benefit Supplement account balance after the lump-sum payment becomes effective.

(h) If the total service credit in the separate account of the nonmember spouse under the Defined Benefit Program, including service credit purchased under Sections 22662 and 22663, is less than two and one-half years, the system shall refund the accumulated retirement contributions in the account.

(i) The mode of deposit described in subdivision (c) and the mode of notice described in subdivision (d) are subject to Section 22337.

(Amended by Stats. 2013, Ch. 459, Sec. 3. Effective January 1, 2014.)



22662

The nonmember spouse who is awarded a separate account under the Defined Benefit Program may redeposit accumulated retirement contributions previously refunded to the member in accordance with the determination of the court pursuant to Section 22652.

(a) The nonmember spouse may redeposit under the Defined Benefit Program only those accumulated retirement contributions that were previously refunded to the member and in which the court has determined the nonmember spouse has a community property interest.

(b) The nonmember spouse shall inform the system in writing of his or her intent to redeposit within 180 days after the judgment or court order that specifies the redeposit rights of the nonmember spouse is entered. Except as provided in subdivision (g), the nonmember spouse’s election to redeposit shall be made on a form provided by the system within 30 days after the system mails an election form and the billing.

(c) If the nonmember spouse elects to redeposit under the Defined Benefit Program, he or she shall repay all or a portion of the member’s refunded accumulated retirement contributions that were awarded to the nonmember spouse and shall pay regular interest from the date of the refund to the date payment of the redeposit is completed.

(d) All payments shall be received by the system before the effective date of the nonmember spouse’s retirement under this part. If any payment due because of the election is not received at the system’s headquarters office within 120 days of its due date, the election shall be canceled and any payments made under the election shall be returned to the nonmember spouse.

(e) The right of the nonmember spouse to redeposit shall be subject to Section 23203.

(f) The member shall not have a right to redeposit the share of the nonmember spouse in the previously refunded accumulated retirement contributions under this part whether or not the nonmember spouse elects to redeposit. However, any accumulated retirement contributions previously refunded under this part and not explicitly awarded to the nonmember spouse under this part by the judgment or court order shall be deemed the exclusive property of the member.

(g) The measurement of time within which the election to redeposit described in subdivision (b) shall be made is subject to Section 22337.

(Amended by Stats. 2014, Ch. 755, Sec. 17. Effective January 1, 2015.)



22663

The nonmember spouse who is awarded a separate account under this part has the right to purchase additional service credit in accordance with the determination of the court pursuant to Section 22652.

(a) The nonmember spouse may purchase only the service credit that the court, pursuant to Section 22652, has determined to be the community property interest of the nonmember spouse.

(b) The nonmember spouse shall inform the system in writing of his or her intent to purchase additional service credit within 180 days after the date the judgment or court order addressing the right of the nonmember spouse to purchase additional service credit is entered. Except as provided in subdivision (f), the nonmember spouse shall elect to purchase additional service credit on a form provided by the system within 30 days after the system mails an election form and billing.

(c) If the nonmember spouse elects to purchase additional service credit, he or she shall pay, prior to retirement under this part, all contributions with respect to the additional service at the contribution rate for additional service credit in effect at the time of election and regular interest from July 1 of the year following the year upon which contributions are based.

(1) (A) The nonmember spouse shall purchase additional service credit by paying the required contributions and interest in one lump sum, or in not more than 120 monthly installments, provided that no installment, except the final installment, is less than twenty-five dollars ($25). Regular interest shall be charged on the monthly, unpaid balance if the nonmember spouse pays in installments.

(B) If any payment due, because of the election, is not received at the system’s headquarters office within 120 days of its due date, the election shall be canceled and any payments made under the election shall be returned to the nonmember spouse.

(2) The contributions shall be based on the member’s compensation earnable in the most recent school year during which the member was employed, preceding the date of separation established by the court pursuant to Section 22652.

(3) All payments of contributions and interest shall be received by the system before the effective date of the retirement of the nonmember spouse.

(d) The nonmember spouse does not have a right to purchase additional service credit under this part after the effective date of a refund of the accumulated retirement contributions in the separate account of the nonmember spouse.

(e) The member does not have a right to purchase the community property interest of the nonmember spouse of additional service credit under this part whether or not the nonmember spouse elects to purchase the additional service credit. However, any additional service credit eligible for purchase that is not explicitly awarded to the nonmember spouse by the judgment or court order shall be deemed the exclusive property of the member.

(f) The measurement of time within which the election to purchase additional service credit described in subdivision (b) shall be made is subject to Section 22337.

(Amended by Stats. 2014, Ch. 755, Sec. 18. Effective January 1, 2015.)



22664

The nonmember spouse who is awarded a separate account shall have the right to a service retirement allowance and, if applicable, a retirement benefit under this part.

(a) The nonmember spouse shall be eligible to retire for service under this part if the following conditions are satisfied:

(1) The member had at least five years of credited service during the period of marriage, at least one year of which had been performed subsequent to the most recent refund to the member of accumulated retirement contributions. The credited service may include service credited to the account of the member as of the date of the dissolution or legal separation, previously refunded service, out-of-state service, and permissive service credit that the member is eligible to purchase at the time of the dissolution or legal separation.

(2) The nonmember spouse has at least two and one-half years of credited service in his or her separate account.

(3) The nonmember spouse has attained 55 years of age or more.

(b) A service retirement allowance of a nonmember spouse under this part shall become effective upon a date designated by the nonmember spouse, provided:

(1) The requirements of subdivision (a) are satisfied.

(2) The nonmember spouse has filed an application for service retirement on a properly executed form provided by the system, that is executed no earlier than six months before the effective date of the retirement allowance.

(3) The effective date is no earlier than the first day of the month that the application is received at the system’s headquarters office and the effective date is after the date the judgment or court order pursuant to Section 22652 was entered.

(c) (1) Upon service retirement at normal retirement age under this part, the nonmember spouse shall receive a retirement allowance that shall consist of an annual allowance payable in monthly installments equal to 2 percent of final compensation for each year of credited service.

(2) If the nonmember spouse’s retirement is effective at less than normal retirement age and between early retirement age under this part and normal retirement age, the retirement allowance shall be reduced by one-half of 1 percent for each full month, or fraction of a month, that will elapse until the nonmember spouse would have reached normal retirement age.

(3) If the nonmember spouse’s service retirement is effective at an age greater than normal retirement age and is effective on or after January 1, 1999, the percentage of final compensation for each year of credited service shall be determined pursuant to the following table:

Age at Retirement

Percentage

60¼  ........................

2.033

60½  ........................

2.067

60¾  ........................

2.10

61  ........................

2.133

61¼  ........................

2.167

61½  ........................

2.20

61¾  ........................

2.233

62  ........................

2.267

62¼  ........................

2.30

62½  ........................

2.333

62¾  ........................

2.367

63 and over  ........................

2.40

(4) In computing the retirement allowance of the nonmember spouse, the age of the nonmember spouse on the last day of the month that the retirement allowance begins to accrue shall be used.

(5) Final compensation, for purposes of calculating the service retirement allowance of the nonmember spouse under this subdivision, shall be calculated according to the definition of final compensation in Section 22134, 22134.5, 22135, or 22136, whichever is applicable, and shall be based on the member’s compensation earnable up to the date the parties separated, as established in the judgment or court order pursuant to Section 22652. The nonmember spouse shall not be entitled to use any other calculation of final compensation.

(d) Upon service retirement under this part, the nonmember spouse shall receive a retirement benefit based on an amount equal to the balance of credits in the nonmember spouse’s Defined Benefit Supplement account on the date the retirement benefit becomes payable.

(1) A retirement benefit shall be a lump-sum payment, or an annuity payable in monthly installments, or a combination of both a lump-sum payment and an annuity, as elected by the nonmember spouse on the application for a retirement benefit. A retirement benefit paid as an annuity under this chapter shall be subject to Sections 22660, 25011, and 25011.1.

(2) Upon distribution of the entire retirement benefit in a lump-sum payment, no other benefit shall be payable to the nonmember spouse or the nonmember spouse’s beneficiary under the Defined Benefit Supplement Program.

(e) If the member is or was receiving a disability allowance under this part with an effective date before or on the date the parties separated as established in the judgment or court order pursuant to Section 22652, or at any time applies for and receives a disability allowance with an effective date that is before or coincides with the date the parties separated as established in the judgment or court order pursuant to Section 22652, the nonmember spouse shall not be eligible to retire until after the disability allowance of the member terminates. If the member who is or was receiving a disability allowance returns to employment to perform creditable service subject to coverage under the Defined Benefit Program or has his or her allowance terminated under Section 24015, the nonmember spouse may not be paid a retirement allowance until at least six months after termination of the disability allowance and the return of the member to employment to perform creditable service subject to coverage under the Defined Benefit Program, or the termination of the disability allowance and the employment or self-employment of the member in any capacity, notwithstanding Section 22132. If at the end of the six-month period, the member has not had a recurrence of the original disability or has not had his or her earnings fall below the amounts described in Section 24015, the nonmember spouse may be paid a retirement allowance if all other eligibility requirements are met.

(1) The retirement allowance of the nonmember spouse under this subdivision shall be calculated as follows: the disability allowance the member was receiving, exclusive of the portion for dependent children, shall be divided between the share of the member and the share of the nonmember spouse. The share of the nonmember spouse shall be the amount obtained by multiplying the disability allowance, exclusive of the portion for dependent children, by the years of service credited to the separate account of the nonmember spouse, including service projected to the date of separation, and dividing by the projected service of the member. The nonmember spouse’s retirement allowance shall be the lesser of the share of the nonmember spouse under this subdivision or the retirement allowance under subdivision (c).

(2) The share of the member shall be the total disability allowance reduced by the share of the nonmember spouse. The share of the member shall be considered the disability allowance of the member for purposes of Section 24213.

(f) The nonmember spouse who receives a retirement allowance is not a retired member under this part. However, the allowance of the nonmember spouse shall be increased by application of the improvement factor and shall be eligible for the application of supplemental increases and other benefit maintenance provisions under this part, including, but not limited to, Sections 24412 and 24415 based on the same criteria used for the application of these benefit maintenance increases to the service retirement allowances of members.

(g) Paragraphs (1) to (3), inclusive, of subdivision (c) shall not apply to a nonmember spouse of a member subject to the California Public Employees’ Pension Reform Act of 2013. For a person who is a nonmember spouse of a member subject to the California Public Employees’ Pension Reform Act of 2013 and is awarded a separate account, the retirement allowance shall equal the percentage of final compensation for each year of credited service that is equal to the percentage specified in Section 24202.6 based on the age of the nonmember spouse on the effective date of the allowance.

(Amended by Stats. 2014, Ch. 755, Sec. 19. Effective January 1, 2015.)



22665

The system shall include the service credit awarded to a nonmember spouse in the judgment or court order to determine the eligibility of a member for a retirement or disability allowance under this part. That portion of awarded service credit based on previously refunded accumulated retirement contributions or on permissive service credit may not be used by the member for eligibility requirements until the member has redeposited or purchased his or her portion of the service credit. The member’s service retirement allowance shall be calculated based on the service credit in the member’s account on the effective date of service retirement.

(Amended by Stats. 2000, Ch. 74, Sec. 43. Effective January 1, 2001.)



22666

It is the intent of the Legislature to abolish any remaining application of the terminable interest doctrine in California relating to the division of public retirement benefits of a member in the event of dissolution of marriage or death if the division is made under this chapter.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)






CHAPTER 13 - Service Credit

22700

This chapter governs the computation of service to be credited under this part to a member of the Defined Benefit Program for the purpose of determining eligibility for benefits under the program, the amount of contributions required of the member in the program, and the amount of benefits paid to a retired member under the program.

(Amended by Stats. 1998, Ch. 965, Sec. 74. Effective January 1, 1999.)



22701

(a) Service performed prior to July 1, 1972, shall be credited according to the provisions of law in effect at the time service was performed.

(b) Creditable service performed on or after July 1, 1972, and credited under the Defined Benefit Program, shall be credited in the proportion that the member’s creditable compensation for that service bears to the member’s compensation earnable.

(Amended by Stats. 2000, Ch. 1025, Sec. 19. Effective January 1, 2001.)



22703

(a) Service shall be credited to the Defined Benefit Program, except as provided in subdivision (b).

(b) A member’s creditable service that exceeds 1.000 in a school year shall not be credited to the Defined Benefit Program. Commencing July 1, 2002, contributions by the employer and the member that are deposited in the Teachers’ Retirement Fund for creditable compensation paid to the member for service that exceeds 1.000 in a school year, exclusive of contributions pursuant to Section 22951, shall be credited to the Defined Benefit Supplement Program.

(c) In lieu of any other benefits provided by this part, any member who performed service prior to July 1, 1956, shall receive retirement benefits for that service at least equal to the benefits that the member would have received for that service under the provisions of this part as they existed on June 30, 1956. This subdivision shall not apply to service that is credited in the San Francisco Employees’ Retirement System.

(d) The amendments to this section made during the second year of the 1999–2000 Regular Session shall become operative on July 1, 2002, if the revenue limit cost-of-living adjustment computed by the Superintendent of Public Instruction for the 2001–02 fiscal year is equal to or greater than 3.5 percent. Otherwise the amendments to this section made during the second year of the 1999–2000 Regular Session shall become operative on July 1, 2003.

(Amended by Stats. 2006, Ch. 655, Sec. 13. Effective January 1, 2007.)



22704

In any school district that is conducting a year-round school operation or a continuous school program, service shall be credited to the school year in which the service began.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22705

No service shall be included under this part for which a member of the Defined Benefit Program is entitled to receive a retirement benefit in a lump sum or installment payments, for other than military service, from any public retirement system other than this system, or under the American Gratuity Act No. 4151 relating to service in the Philippine Islands under which 15 or more years of creditable service has accrued, or the San Francisco Employees’ Retirement System. If a retired member under this part becomes entitled to that retirement benefit, his or her retirement allowance shall be reduced thereafter to exclude the service upon which the retirement benefit is based, without other change in his or her retirement status. This section shall not apply to any retirement benefit received from a defined contribution plan that is qualified under Section 401(a), Section 403(b), or Section 457 of the Internal Revenue Code.

(Amended by Stats. 2005, Ch. 351, Sec. 10. Effective January 1, 2006.)



22705.5

Service subject to coverage by the San Francisco Employees’ Retirement System pursuant to Section 24701 is excluded from coverage in the Defined Benefit Program. The member shall retain the right to receive a retirement allowance for creditable service that is subject to coverage under the Defined Benefit Program unless he or she withdraws his or her accumulated retirement contributions for that service.

(Amended by Stats. 2005, Ch. 351, Sec. 11. Effective January 1, 2006.)



22706

A member shall not receive credit for service performed while receiving a retirement or disability allowance under the Defined Benefit Program or while receiving a retirement or disability benefit under the Defined Benefit Supplement Program.

(Amended by Stats. 2000, Ch. 1021, Sec. 28. Effective January 1, 2001.)



22708

(a) The calculations of retirement allowances under this part for state employees in the personal leave program shall include credit for service that would have been credited had the employee not been in the personal leave program. The costs that result from the increased service credit shall be paid for by the employer in a manner prescribed by the system.

(b) The calculations of a retirement allowance under this part for a state employee subject to mandatory furloughs shall include earnings, contributions, and compensation earnable that would have been reported had the employee not been subject to mandatory furloughs. The employer shall pay the cost of the increased service credit that results from these inclusions in a manner prescribed by the system pursuant to Section 22909.

(c) For purposes of subdivision (b), “mandatory furloughs” means time during which a member identified below is directed to be absent from work without pay because of an Executive order in the 2008–09 and 2009–10 fiscal years:

(1) A person subject to an Executive order requiring a mandatory furlough for state employees.

(2) A person who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, or who is an officer or employee of the executive branch of state government who is not a member of the civil service, and who is subject to an Executive order requiring a mandatory furlough for state employees.

(Amended by Stats. 2009, Ch. 240, Sec. 1. Effective January 1, 2010.)



22709

A member shall receive credit under this part for time during which the member is prevented from performing creditable service subject to coverage under the Defined Benefit Program, by act of God, or by reason of the closing of a school by any duly authorized officer or body. If by reason of a member’s Japanese ancestry, the member was required by the Wartime Civil Control Administration to leave his or her teaching position in California and returned prior to July 1, 1972, to service subject to coverage under the Defined Benefit Program, the system shall give the member four years of service credit under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 80. Effective January 1, 1999.)



22710

(a) Service shall be credited under this part, upon payment of the contributions required under Sections 22901 and 22950, for that time during which a member is excused from performance of creditable service and for which the member receives workers’ compensation, or compensation from an insurance carrier of the employer, due to injury or illness that arose out of and in the course of the member’s employment. Service for that time shall be credited in the proportion that the creditable compensation paid to the member bears to the compensation earnable by the member.

(b) The amount of creditable compensation paid to the member shall not exceed the compensation earnable by the member during the period of absence specified in subdivision (a).

(Amended by Stats. 1998, Ch. 965, Sec. 81. Effective January 1, 1999.)



22711

(a) A member under this part shall be granted service credit for time during which the member serves as an elected officer of an employee organization while on a compensated leave of absence pursuant to Section 44987 or 87768.5, if all of the following conditions are met:

(1) The member was employed and performed creditable service subject to coverage under this Defined Benefit Program in the month prior to commencement of the leave of absence.

(2) The member makes contributions to the Teachers’ Retirement Fund in the amount that the member would have contributed had the member performed creditable service on a full-time basis during the period the member served as an elected officer of the employee organization.

(3) The member’s employer contributes to the Teachers’ Retirement Fund at a rate adopted by the board as a plan amendment with respect to the Defined Benefit Program an amount based upon the creditable compensation that would have been paid to the member had the member performed creditable service on a full-time basis during the period the member served as an elected officer of the employee organization.

(b) The maximum period of time during which a member may serve as an elected officer and receive service credit pursuant to this section shall not exceed 12 calendar years.

(Amended by Stats. 1998, Ch. 965, Sec. 82. Effective January 1, 1999.)



22712

A member under this part shall receive credit for time served as an exchange teacher in any location.

(Amended by Stats. 1998, Ch. 965, Sec. 83. Effective January 1, 1999.)



22712.5

All members under this part who are employed by a school district, community college district, or superintendent of schools and who received credit during the school year ending June 30, 1996, for service performed as a community service teacher or in a classified position that does not qualify for membership in the Public Employees’ Retirement System, shall continue to receive credit for that service performed after June 30, 1996, provided the member remains continuously employed to perform that service.

(Amended by Stats. 1998, Ch. 965, Sec. 84. Effective January 1, 1999.)



22713

(a) Notwithstanding any other provision of this chapter, the governing board of a school district or a community college district or a county superintendent of schools may establish regulations that allow an employee who is a member of the Defined Benefit Program to reduce his or her workload from full time to part time, and receive the service credit the member would have received if the member had been employed on a full-time basis and have his or her retirement allowance, as well as other benefits that the member is entitled to under this part, based, in part, on final compensation determined from the compensation earnable the member would have been entitled to if the member had been employed on a full-time basis, and as further specified in Sections 44922, 87483, and 89516.

(b) The regulations shall include, but may not be limited to, the following:

(1) The option to reduce the member’s workload shall be exercised at the request of the member and may be revoked only with the mutual consent of the employer and the member. The agreement to reduce a member’s workload shall be in effect at the beginning of the school year.

(2) The member shall have been employed on a full-time basis to perform creditable service subject to coverage under the Defined Benefit Program and have a minimum of 10 years of credited service prior to the reduction in workload. Additionally, the member shall have five years of full-time employment immediately preceding the reduction in workload.

(3) The member may not have had a break in service during the five years immediately preceding the reduction in workload. For purposes of this subdivision, sabbaticals, other approved leaves of absence, and unpaid absences from the performance of creditable service for personal reasons from full-time employment do not constitute a break in service. For purposes of this subdivision, the period of time during which a member is retired for service shall constitute a break in service and a member who reinstates from retirement shall be required to be employed on a full-time basis to perform creditable service for at least five school years immediately preceding the reduction in workload.

(4) The member shall have reached 55 years of age prior to the reduction in workload.

(5) The reduced workload shall be performed for a period of time, as specified in the regulations, up to and including 10 years. The period of time specified in the regulations may not exceed 10 years.

(6) The reduced workload shall be equal to at least one-half of the time the employer requires for full-time employment in accordance with Section 22138.5 pursuant to the member’s contract of employment during his or her last school year of full-time employment preceding the reduction in workload.

(7) The member shall be paid creditable compensation that is the pro rata share of the creditable compensation the member would have been paid had the member not reduced his or her workload.

(c) Prior to the reduction of a member’s workload under this section, the employer, in conjunction with the administrative staff of the State Teachers’ Retirement Plan and the Public Employees’ Retirement System, shall verify the member’s eligibility for the reduced workload program.

(d) For each school year the member’s workload is reduced pursuant to this section, the member shall make contributions to the Teachers’ Retirement Fund in the amount that the member would have contributed if the member had performed creditable service on a full-time basis and if that service was subject to coverage under the Defined Benefit Program.

(e) For each school year the member’s workload is reduced pursuant to this section, the employer shall contribute to the Teachers’ Retirement Fund at a rate adopted by the board as a plan amendment with respect to the Defined Benefit Program an amount based upon the creditable compensation that would have been paid to the member if the member had performed creditable service on a full-time basis and if that service was subject to coverage under the Defined Benefit Program.

(f) The employer shall maintain the necessary records to separately identify each member who participates in the reduced workload program pursuant to this section.

(g) A member who retires or otherwise separates from service prior to the end of the school year shall be in violation of this section and the member’s service credit for that period of the contract shall be computed in accordance with Section 22701.

(h) A member performing service in accordance with this section may not terminate his or her agreement pursuant to paragraph (1) of subdivision (b) if the employer has a formalized agreement to pick up member contributions pursuant to Section 22903. A member may terminate the agreement only if the employee takes one of the following actions:

(1) Terminates service.

(2) Retires from service under the Defined Benefit Program.

(3) Continues to perform service pursuant to this section under a new arrangement to perform creditable service for at least one-half of the time the employer requires for full-time employment in accordance with Section 22138.5.

(4) Returns to full-time employment.

(Amended by Stats. 2010, Ch. 207, Sec. 7. Effective January 1, 2011.)



22714

(a) Whenever the governing board of a school district or a community college district or a county office of education, by formal action, determines pursuant to Section 44929 or 87488 that, because of impending curtailment of, or changes in, the manner of performing services, the best interests of the district or county office of education would be served by encouraging certificated employees or academic employees to retire for service and that the retirement will result in a net savings to the district or county office of education, an additional two years of service credit shall be granted under this part to a member of the Defined Benefit Program if all of the following conditions exist:

(1) The member is credited with five or more years of service credit and retires for service under Chapter 27 (commencing with Section 24201) during a period of not more than 120 days or less than 60 days, commencing no sooner than the effective date of the formal action of the employer that shall specify the period.

(2) (A) The employer transfers to the retirement fund an amount determined by the Teachers’ Retirement Board to equal the actuarial equivalent of the difference between the allowance the member receives after receipt of service credit pursuant to this section and the amount the member would have received without the service credit and an amount determined by the Teachers’ Retirement Board to equal the actuarial equivalent of the difference between the purchasing power protection supplemental payment the member receives after receipt of service credit pursuant to this section and the amount the member would have received without the service credit. The payment for purchasing power shall be deposited in the Supplemental Benefit Maintenance Account established by Section 22400 and shall be subject to Section 24415. The transfer to the retirement fund shall be made in a manner and a time period, not to exceed eight years, that is acceptable to the Teachers’ Retirement Board. The employer shall transfer the required amount for all eligible employees who retire pursuant to this section.

(B) Regular interest shall be charged on the unpaid balance if the employer makes the transfer to the retirement fund in installments.

(3) The employer transmits to the retirement fund the administrative costs incurred by the system in implementing this section, as determined by the Teachers’ Retirement Board.

(4) The employer has considered the availability of teachers or academic employees to fill the positions that would be vacated pursuant to this section.

(b) (1) The school district shall demonstrate and certify to the county superintendent that the formal action taken would result in a net savings to the district.

(2) The county superintendent shall certify to the Teachers’ Retirement Board that the result specified in paragraph (1) can be demonstrated. The certification shall include, but not be limited to, the information specified in subdivision (c) of Section 14502.1.

(3) The school district shall reimburse the county superintendent for all costs to the county superintendent that result from the certification.

(c) (1) The county office of education shall demonstrate and certify to the Superintendent of Public Instruction that the formal action taken would result in a net savings to the county office of education.

(2) The Superintendent of Public Instruction shall certify to the Teachers’ Retirement Board that the result specified in paragraph (1) can be demonstrated. The certification shall include, but not be limited to, the information specified in subdivision (c) of Section 14502.1.

(3) The Superintendent of Public Instruction may request reimbursement from the county office of education for all administrative costs that result from the certification.

(d) (1) The community college district shall demonstrate and certify to the chancellor’s office that the formal action taken would result in a net savings to the district.

(2) The chancellor shall certify to the Teachers’ Retirement Board that the result specified in paragraph (1) can be demonstrated. The certification shall include, but not be limited to, the information specified in subdivision (c) of Section 84040.5.

(3) The chancellor may request reimbursement from the community college district for all administrative costs that result from the certification.

(e) The opportunity to be granted service credit pursuant to this section shall be available to all members employed by the school district, community college district, or county office of education who meet the conditions set forth in this section.

(f) The amount of service credit shall be two years.

(g) Any member of the Defined Benefit Program who retires under this part for service under Chapter 27 (commencing with Section 24201) with service credit granted under this section and who subsequently reinstates shall forfeit the service credit granted under this section.

(h) Any member of the Defined Benefit Program who retires under this part for service under Chapter 27 (commencing with Section 24201) with service credit granted under this section and who takes any job with the school district, community college district, or county office of education that granted the member the service credit less than five years after receiving the credit shall forfeit the ongoing benefit he or she receives from the additional service credit granted under this section.

(i) This section does not apply to any member otherwise eligible if the member receives any unemployment insurance payments arising out of employment with an employer subject to this part within one year following the effective date of the formal action under subdivision (a), or if the member is not otherwise eligible to retire for service.

(Amended by Stats. 2009, Ch. 249, Sec. 3. Effective January 1, 2010.)



22715

(a) Notwithstanding any other provisions of this part, whenever the Governor, by executive order, determines that because of an impending curtailment of, or change in the manner of performing service, the best interest of the state would be served by encouraging the retirement of state employees, and that sufficient economies could be realized to offset any cost to state agencies resulting from this section, an additional two years of service shall be credited under this part to members of the Defined Benefit Program, who are state employees, if the following conditions exist:

(1) The member is credited with five or more years of service and retires during a period not to exceed 120 days or less than 60 days commencing no sooner than the date of issuance of the Governor’s executive order specifying that period.

(2) (A) The appointing power, as defined in Section 18524 of the Government Code, transfers to the retirement fund an amount determined by the board to equal the actuarial equivalent of the difference between the allowance the member receives after the receipt of service credit under this section and the amount the member would have received without the service credit. The transfer to the retirement fund shall be made in a manner and time period acceptable to the employer and the board.

(B) Regular interest shall be charged on the unpaid balance if the employer makes the transfer to the retirement fund in installments.

(3) The appointing power determines that it is electing to exercise the provisions of this section, pursuant to the Governor’s order, and certifies to the Department of Finance and to the Legislative Analyst, as to the specific economies that would be realized if the additional service credit toward retirement were granted.

(b) As used in this section, “member” means a state employee who is employed in a job classification, department, or other organizational unit designated by the appointing power, as defined in Section 18524 of the Government Code.

(c) The amount of service credit shall be two years regardless of credited service, but shall not exceed the number of years intervening between the date of the member’s retirement under this part and the date the member would be required to be retired because of age. The appointing power shall make the payment with respect to all eligible employees who retire pursuant to this section.

(d) Any member who qualifies under this section, upon subsequent reinstatement under this part, shall forfeit the service credit granted under this section.

(e) This section shall not be applicable to any member otherwise eligible if that member receives any unemployment insurance payments arising out of employment with an employer subject to this part during a period extending one year beyond the date of issuance of the executive order or if the member is not eligible to retire without the additional credit available under this section.

(f) The benefit provided by this section shall not be applicable to the employees of any appointing power until the Director of Finance approves the transmittal of funds by that appointing power or the Board of Regents or the Board of Trustees to the retirement fund pursuant to paragraph (2) of subdivision (a).

(g) The Director of Finance shall approve the transmittal of funds by the appointing power not sooner than 30 days after notification in writing of the necessity therefor to the chairperson of the committee in each house of the Legislature that considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or not sooner than any lesser time that the chairperson of the committee, or his or her designee, may in each instance determine. If there is any written communication between the Director of Finance and the Legislative Analyst, a copy of the communication shall be transmitted to the chairperson of each appropriate policy committee.

(Amended by Stats. 2009, Ch. 249, Sec. 4. Effective January 1, 2010.)



22716

Notwithstanding any other provision of law, a member of the Defined Benefit Program upon any subsequent service under unpaid contract or any other unpaid basis with the trustees, shall not be required to forfeit the service credit granted under former Section 22732, as it read on June 29, 1993.

(Amended by Stats. 1998, Ch. 965, Sec. 88. Effective January 1, 1999.)



22717

(a) A member shall be granted credit at service retirement for each day of accumulated and unused sick leave days for which full salary is allowed to which the member was entitled on the member’s final day of employment with the employer or employers subject to coverage by the Defined Benefit Program during the last school year in which he or she performed creditable service. The system shall accept certification from each employer with which the member has accumulated sick leave days for that period, provided this leave has not been transferred to another employer.

(b) The amount of service credit to be granted shall be determined by dividing the number of days of accumulated and unused sick leave days by the number of days of service the employer requires the member’s class of employees to perform in a school year during the member’s final year of creditable service subject to coverage by the Defined Benefit Program, which shall not be less than the minimum standard specified in Section 22138.5. The number of days shall not include school and legal holidays. In no event shall the divisor be less than 175. For members employed less than full time, the standards identified in Section 22138.5 shall be considered as the minimum full-time equivalent. For those standards identified in Section 22138.5 that are applicable to teachers or instructors and that are expressed only in terms of hours or instructional hours, the number of hours or instructional hours shall be divided by six to determine the number of days.

(c) When the member has made application for service retirement under this part, the employer shall certify to the board, within 30 days following the effective date of the member’s service retirement or the date the application for retirement is received by the system’s headquarters office, whichever is later, the number of days of accumulated and unused sick leave days that the member was entitled to on the final day of employment. The board may assess a penalty on delinquent reports.

(d) This section shall be applicable to any person who retires on or after January 1, 1999.

(Amended by Stats. 2013, Ch. 558, Sec. 11. Effective January 1, 2014.)



22717.5

(a) A member shall be credited at service retirement for each day of accumulated and unused leave of absence for education for which full salary is allowed on the member’s final day of employment with the state.

(b) The amount of service credit to be granted shall be 0.004 years of service for each unused day of educational leave credit.

(c) When the member has made application for service retirement under this part, the employer shall certify to the board, within 30 days following the effective date of the member’s service retirement or the date the application for retirement is received by the system’s headquarters office, whichever is later, the number of days of accumulated and unused leave of absence for education that the member was entitled to on the final day of employment. The board may assess a penalty on delinquent reports.

(d) This section shall apply to eligible state employees in state bargaining units that have agreed to this section in a memorandum of understanding, or as authorized by the Director of Human Resources for classifications of state employees that are excluded from the definition of “state employee” by paragraph (c) of Section 3513 of the Government Code.

(e) The provisions of this section shall be effective for eligible members who retire directly from state employment on or after January 1, 2000.

(Amended by Stats. 2013, Ch. 558, Sec. 12. Effective January 1, 2014.)



22718

(a) The Teachers’ Retirement Board shall bill school employers for service credit granted for unused excess sick leave under this part, subject to the following provisions:

(1) (A) In addition to the certification of sick leave days, the employer shall also certify the number of unused excess sick leave days.

(B) Excess sick leave days granted by an employer other than the member’s last employer shall be deemed to be granted by the last employer and shall be included in the certification if the member was eligible to use those excess sick leave days while he or she was employed by the last employer. If, during the last year a member is employed to perform creditable service subject to coverage by the Defined Benefit Program, that member is employed by more than one employer, unused excess sick leave days shall be certified and paid for by the employer for the period in which the member was eligible to use those excess sick leave days.

(2) The billing shall be authorized only if the employer grants more than one day of sick leave per pay period of at least four weeks to members of the Defined Benefit Program.

(3) The employer shall be billed only for the present value of the unused excess sick leave days and any subsequent adjustments to the billing shall be billed or refunded, as appropriate, to the employer.

(4) (A) The employer shall remit the amount billed to the system with the certification required by Section 22717 within 30 days after the effective date of the member’s retirement or within 30 days after the date the system has notified the employer that a certification must be made, whichever is later.

(B) If payment is not received within 30 days, the present value shall be recalculated to include regular interest from the due date to the date full payment is received.

(C) If the system has billed the employer for an additional amount, the employer shall remit the additional amount within 30 days after the date of the billing. If payment is not received for the additional amount within 30 days, the present value shall be recalculated to include regular interest from the due date to the date full payment is received.

(b) If a school employer fails to pay a bill charged according to subdivision (a), the Teachers’ Retirement Board may request the Superintendent of Public Instruction or the Chancellor of the California Community Colleges, as appropriate, to reduce state apportionments to the school employer by an amount equal to the amount billed. The Superintendent or chancellor shall make the reduction, and if requested by the board, direct the Controller to reduce the amount transferred from the General Fund to Section A or Section B, as appropriate, of the State School Fund by an equal amount, which shall instead be transferred to the Teachers’ Retirement Fund.

(Amended by Stats. 2012, Ch. 864, Sec. 9. Effective January 1, 2013.)



22719

If the allowance of a retired member is terminated, the employer shall not restore sick leave days for which service credit was granted at retirement.

(Amended by Stats. 1998, Ch. 1006, Sec. 3. Effective January 1, 1999.)



22720

The service credited pursuant to Section 22717 may not be used in the determination of final compensation, except as provided in Section 22134.5.

(Amended by Stats. 2004, Ch. 911, Sec. 3. Effective January 1, 2005.)



22721

Except as provided in Section 22717, no service credit shall be granted under this part for any payment made for accumulated sick leave upon transfer from one employer to another, upon termination of service, upon retirement, or upon death. No contributions under this part shall be withheld from any such payments. Payments for accumulated sick leave shall be paid to the member by separate warrant and shall not be included in any payroll warrant issued to the member. The payments shall not be included in the determination of “final compensation” under this part. No continued leave of absence shall be granted a member solely for the purpose of allowing the member to receive compensation for accumulated sick leave for which the member could otherwise have elected to receive payment.

(Amended by Stats. 1998, Ch. 965, Sec. 90. Effective January 1, 1999.)



22724

(a) To determine the number of excess sick leave days to which a member is entitled when he or she retires, the employer shall deduct the days of sick leave used by the member from the member’s accumulated and unused sick leave balance according to the following method:

(1) Sick leave usage shall first be deducted from the accumulated and unused sick leave balance existing on July 1, 1986.

(2) Sick leave usage shall next be deducted from basic sick leave days granted to the member by an employer after June 30, 1986.

(3) Sick leave usage shall then be deducted from any excess sick leave days granted to the member by an employer after June 30, 1986.

(b) Upon request from the board, the employer shall submit sick leave records of past years for audit purposes.

(Added by Stats. 1999, Ch. 939, Sec. 48. Effective January 1, 2000.)






CHAPTER 14 - Permissive and Additional Service Credit

22800

(a) Claims for permissive and additional service credit under this part shall be corroborated by a statement from the superintendent of schools or custodian of records of the employer for which the service was performed.

(b) Claims for creditable service under this part performed outside the United States or in federal schools within the United States shall be corroborated by a statement from the custodian of records.

(c) When the official records of the service have been destroyed, the claim may be corroborated by one or more affidavits of knowledge of the service, preferably by persons who served with the member at the time the service was performed.

(Amended by Stats. 1998, Ch. 965, Sec. 91. Effective January 1, 1999.)



22801

(a) A member who requests to purchase additional service credit as provided in this chapter and Chapter 14.2 (commencing with Section 22820) shall pay, prior to retirement, all contributions with respect to that service at the contribution rate for additional service credit, adopted by the board as a plan amendment, in effect on the date of the request to purchase additional service credit. If the system is unable to inform the member or beneficiary of the amount required to purchase additional service credit prior to the effective date of the applicable allowance, the member or beneficiary may make the required payment within 30 working days after the date of mailing of the statement of contributions and interest required or the effective date of the appropriate allowance, whichever is later, except as provided in subdivision (i). The payment shall be paid in full before a member or beneficiary receives any adjustment in the appropriate allowance due because of that payment. Contributions shall be made in a lump sum, or in not more than 120 monthly installments, not to exceed ten years. No installment, except the final installment, shall be less than twenty-five dollars ($25).

(b) If the member is employed to perform creditable service subject to coverage by the Defined Benefit Program on the date of the request to purchase additional service credit, the contributions shall be based upon the compensation earnable in the current school year or either of the two immediately preceding school years, whichever is highest.

(c) If the member is not employed to perform creditable service subject to coverage by the Defined Benefit Program on the date of the request to purchase additional service credit, the contributions shall be based upon the compensation earnable in the last school year of credited service or either of the two immediately preceding school years, whichever is highest, and additional regular interest shall be added to the contributions from July 1 of the subsequent year in which the member last performed creditable service subject to coverage by the Defined Benefit Program to 20 days after the date of the request.

(d) The employer may pay the amount required as employer contributions for additional service credited under paragraphs (7), (8), (9), and (10) of subdivision (a) of Section 22803.

(e) The Public Employees’ Retirement System shall transfer the actuarial present value of the assets of a person who makes an election pursuant to paragraph (11) of subdivision (a) of Section 22803.

(f) Regular interest shall be charged on the monthly unpaid balance if the member pays in installments. Regular interest may not be charged or be payable for the period of a delay caused by the system’s inability or failure to determine and inform the member or beneficiary of the amount of contributions and interest that is payable. The period of delay shall commence on the 20th day following the day on which the member or beneficiary who wishes to make payment evidences in writing to the system that he or she is ready, willing, and able to make payment to the system. The period of delay shall cease on the first day of the month following the mailing of notification of contributions and interest payable.

(g) If the payment described in subdivision (a) is not received at the system’s headquarters office within 120 days of the due date, the election pursuant to this section shall be canceled. The member shall receive credit for additional service based on the payments that were made or the member may request a return of his or her payments.

(h) If the election to purchase additional service credit is canceled as described in subdivision (g), the member may, prior to the effective date of his or her retirement, elect to purchase additional service credit pursuant to this section.

(i) The measurement of time within which the purchase of additional service credit described in subdivision (a) shall be made is subject to Section 22337.

(Amended by Stats. 2014, Ch. 755, Sec. 20. Effective January 1, 2015.)



22801.5

(a) A member who elects pursuant to Section 22508.6 to have his or her state service subject to coverage by the Defined Benefit Program shall receive additional service credit for the time spent subject to coverage by the Public Employees’ Retirement System between July 1, 1991, and the effective date of the election.

(b) A member described in subdivision (a) shall pay all contributions with respect to his or her state service as a member of the Public Employees’ Retirement System at the contribution rate for additional service credit, adopted by the board as a plan amendment, in effect at the time of the election. Contributions shall be made in a lump sum or in not more than 120 monthly installments, not to exceed ten years. Payment shall be made or shall commence within 120 days after the date of the election. No installment, except the final installment, shall be less than twenty-five dollars ($25). The member may not be credited with any service pursuant to this section until the contributions have been paid in full.

(c) If the member is employed to perform creditable service at the time of the election, the contributions shall be based upon the compensation earnable in the current school year or either of the two immediately preceding school years, whichever is highest.

(d) If the member is not employed to perform creditable service at the time of the election, the contributions shall be based upon the compensation earnable in the last school year of credited service or either of the two immediately preceding school years, whichever is highest.

(e) The total amount of contributions due from the member under subdivision (b) shall be reduced by the amount received from the Public Employees’ Retirement System pursuant to Section 20309.5 of the Government Code. Under no circumstances may the assets received from the Public Employees’ Retirement System, pursuant to that section, be allocated or awarded to individual members or their spouses or beneficiaries.

(Amended by Stats. 2003, Ch. 859, Sec. 11. Effective January 1, 2004.)



22802

(a) A member, other than a retired member, who was previously excluded from membership in the Defined Benefit Program may request to purchase service credit for:

(1) Service as a substitute excluded under Section 22602.

(2) Creditable service subject to coverage under the Cash Balance Benefit Program, excluding service credited pursuant to Section 26402, if the member is currently contributing to the Defined Benefit Program and has terminated all service subject to coverage under the Cash Balance Benefit Program. Upon requesting to purchase service credit under this paragraph, the member shall cease to be eligible for a benefit for the same service or time previously credited under the Cash Balance Benefit Program pursuant to Part 14 (commencing with Section 26000).

(3) Service performed on a part-time basis excluded under Section 22601.5 or Section 22604, other than service credited under paragraph (2).

(4) Adult education service excluded under Section 22603, as it read on December 31, 1995.

(5) Service as a school nurse excluded under Section 22606, as it read on December 31, 1995.

(6) Service performed in a position prior to the date the position was made subject to coverage under the Defined Benefit Program.

(7) Service subject to coverage under the Defined Benefit Program performed while a member of another California public retirement system, provided the member has ceased to be a member of, and has ceased to be entitled to benefits from, the other retirement system. The member shall not receive credit for the service if the member may redeposit withdrawn contributions and subsequently be eligible for any benefits based upon the same service or based upon other full-time service performed during the same period, from another California public retirement system.

(b) A member who requests to purchase service credit under this part for service performed while excluded from membership under the Defined Benefit Program shall pay all of the required contributions for all or the portion of that service for which the member requests to purchase service credit.

(c) A member may not request to purchase service credit for service or time described in paragraphs (1) and (3) to (7), inclusive, of subdivision (a) if, after the request, the member would continue to receive credit for the same service or time in the Cash Balance Benefit Program under Part 14 (commencing with Section 26000) or another public retirement system.

(Amended by Stats. 2009, Ch. 304, Sec. 7. Effective January 1, 2010.)



22803

(a) A member, other than a retired member, may request to purchase service credit for any of the following:

(1) Service performed in a teaching position in the University of California or California State University that is not covered by another public retirement system.

(2) Service performed in a certificated teaching position in a child care center operated by a county superintendent of schools or a school district in this state.

(3) Service performed in a teaching position in the California School for the Deaf or the California School for the Blind, or in special classes maintained by the public schools of this state for the instruction of the deaf, the hard of hearing, the blind, or the semisighted.

(4) Service performed in a certificated teaching position in a federally supported and administered Indian school in this state.

(5) Time served, not to exceed two years, in a certificated teaching position in a job corps center administered by the United States government in this state if the member was employed to perform creditable service subject to coverage under the Defined Benefit Program within one year prior to entering the job corps and returned to employment to perform creditable service subject to coverage under the Defined Benefit Program within six months following the date of termination of service in the job corps.

(6) Time served, not to exceed two years, in a teaching position as a member of the Peace Corps if the member was employed to perform creditable service subject to coverage under the Defined Benefit Program within one year prior to entering the Peace Corps and returned to employment to perform creditable service subject to coverage under the Defined Benefit Program within six months following the date of termination of service in the Peace Corps.

(7) Time spent on a sabbatical leave, approved by an employer in this state after meeting the requirements of Section 44969.

(8) Time spent on an approved leave, approved by an employer in this state, to participate in any program under the federal Mutual Educational and Cultural Exchange Program.

(9) Time spent on leave approved by an employer in this state as maternity or paternity leave, not to exceed 24 consecutive months, regardless of whether or not the leave was taken before or after the addition of this subdivision.

(10) Time spent on an employer-approved leave based on the guidelines for the Family and Medical Leave Act or the California Family Rights Act, or both, up to a total of 12 workweeks in any 12-month period.

(11) Time spent employed by the Board of Governors of the California Community Colleges in a position subject to coverage by the Public Employees’ Retirement System between July 1, 1991, and December 31, 1997, provided the member has elected to return to coverage under the State Teachers’ Retirement System pursuant to Section 20309 of the Government Code.

(b) In no event shall the member receive credit for service or time described in paragraphs (1) to (11), inclusive, of subdivision (a) if the member has received or is eligible to receive credit for the same service or time in the Cash Balance Benefit Program under Part 14 (commencing with Section 26000) or another public retirement system.

(Amended by Stats. 2010, Ch. 207, Sec. 8. Effective January 1, 2011.)



22804

For the purposes of this chapter, war with a foreign power exists under any of the following conditions:

(a) Whenever Congress has declared war and peace has not been formally restored.

(b) Whenever the United States is engaged in active military operations against any foreign power, whether or not war has been formally declared.

(c) Whenever the United States is assisting the United Nations, in actions involving the use of armed force, to maintain or restore international peace and security.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22805

(a) A member may request to receive credit under this part for time served in the active military service of the United States or of this state, including active service in any uniformed auxiliary to any branch of that military service authorized as an auxiliary by Congress or the Legislature, or in the full-time paid service of the American Red Cross prior to September 1957, if both of the following conditions exist:

(1) The time served was during war with any foreign power or during other national emergency, or in time of peace if the member was drafted for that service by the United States government.

(2) The member was employed to perform creditable service subject to coverage under the Defined Benefit Program within one year prior to entering that service. Time included under this section shall be considered as served in the state in which the member was last employed before entering that service.

(b) Time during which the member was absent without compensation for other cause, on leave or otherwise, shall not be included.

(Amended by Stats. 2009, Ch. 304, Sec. 9. Effective January 1, 2010.)



22806

(a) A member who is a state employee who retired on or after December 31, 1981, and who was at retirement a state employee may elect to receive credit under this part, of not to exceed four years, for time served of not less than one year, prior to membership in the Defined Benefit Program, in the armed forces of the United States or in the Merchant Marine of the United States prior to January 1, 1950. Service credit shall not be granted if that service terminated with a discharge under dishonorable conditions. The service credit to be accorded pursuant to this section for that service shall be on the basis of one year of credit for each five years of credited service, but shall not exceed a total of four years of service credit regardless of the number of years of either that service or subsequent service. A member electing to receive credit under this part for that service shall have been credited with at least 10 years of service on the date of election or the date of retirement.

(b) An election by a member with respect to service credit under this section may be made only while the member is in state or university employment, and a retired member shall have retired immediately following service as a member who was at retirement a state employee. The retirement allowance of a member who elects to receive service credit pursuant to this section shall be increased only with respect to the allowance payable on and after the date of election.

(c) A member who elects to become subject to this section shall pay all reasonable administrative costs and contributions, sufficient to cover the total employer and employee cost plus interest of the military service credit, at rates to be determined by the board. The amount shall be contributed in lump sum or by installments over the period and subject to those minimum payments as may be prescribed by regulations of the board. Payments for administrative costs shall be credited to the current appropriation for support of the board and available for expenditure by the board to fund positions deemed necessary by the board to implement this section.

(d) The board has no duty to locate or notify any member or to provide the name or address of any member, agency, or entity for the purpose of notifying those persons.

(Amended by Stats. 1998, Ch. 965, Sec. 94. Effective January 1, 1999.)



22807

(a) A member of the Defined Benefit Program who voluntarily requests or agrees to an extension of his or her original term of enlistment, service, or tour of duty shall not receive credit under this part for time served during the extension of military service after December 31, 1958.

(b) In no event shall a member receive credit for more than four years of military service performed after June 30, 1998, except where otherwise authorized in accordance with Chapter 14.5 (commencing with Section 22850).

(Amended by Stats. 1998, Ch. 965, Sec. 95. Effective January 1, 1999.)



22808

A member of the Defined Benefit Program shall not be required to pay contributions under this part to receive credit for service under Section 22805 under any of the following conditions:

(a) The service was performed after September 15, 1940, and the member returned to employment subject to coverage under the Defined Benefit Program prior to March 19, 1948.

(b) The service was performed prior to January 1, 1950, and the member was continuously performing the service prior to that date and returned to employment subject to coverage under the Defined Benefit Program within six months following the termination of the service.

(c) The service was performed prior to September 14, 1978, and the member entered that service after December 31, 1949, and returned to employment subject to coverage under the Defined Benefit Program within six months following the termination of the service.

(d) The service was performed prior to January 1, 1992, and the member entered that service after August 1, 1990, and retired or returned to employment subject to coverage under the Defined Benefit Program and earned additional service credit within six months following the termination of that service or within six months after the completion of any period of rehabilitation offered by the United States government, excluding rehabilitation solely for educational purposes. Notwithstanding Section 22250, 22251, or 22253, employers of members subject to this section shall not be required to make the contributions required by Chapter 16 (commencing with Section 22950).

(Amended by Stats. 1998, Ch. 965, Sec. 96. Effective January 1, 1999.)



22809

A member of the Defined Benefit Program may elect to receive credit under this part for teaching service performed within and outside of this state in a war relocation center administered by the Wartime Civil Control Administration if all of the following conditions exist:

(a) By reason of the member’s Japanese ancestry the member was placed in a war relocation center prior to becoming a member of the Defined Benefit Program.

(b) The member earned compensation for service in a teaching capacity in the relocation center.

(c) The member possessed a valid California teaching credential issued by the State Department of Education or had a bachelor’s degree in education from a California postsecondary institution.

(Amended by Stats. 1998, Ch. 965, Sec. 97. Effective January 1, 1999.)



22810

(a) Any member of the Defined Benefit Program, who was a member of the program on June 30, 1944, may elect to receive credit under this part for the following service performed prior to July 1, 1944, in other states, territories, or possessions of the United States, or in Canada:

(1) Service in a teaching position that in this state would be subject to coverage under the Defined Benefit Program.

(2) Service in a teaching position in a publicly supported and administered university or college.

(3) Service in a teaching position with the Civilian Conservation Corps or in an Indian school supported and administered by the United States government.

(4) Service in a publicly supported residential school for the deaf or the blind.

(b) In no event shall the member receive credit for this service if the member has received or is eligible to receive credit for the same service in another retirement system.

(Amended by Stats. 1998, Ch. 965, Sec. 98. Effective January 1, 1999.)



22811

Pursuant to terms and conditions established by the board, members may transfer funds from eligible retirement plans into the Teachers’ Retirement Fund to purchase service credit or redeposit previously refunded contributions pursuant to this chapter, Chapter 14.2 (commencing with Section 22820), Chapter 14.5 (commencing with Section 22850), and Chapter 19 (commencing with Section 23200), to the extent that the transfer is allowable under, and is completed in a manner prescribed by, applicable federal and state law and any related regulations.

(Added by Stats. 2001, Ch. 803, Sec. 7. Effective January 1, 2002.)






CHAPTER 14.2 - Out-of-State Service Credit

22820

(a) A member, other than a retired member, may request to purchase out-of-state service credit for any of the following:

(1)  Service performed in a position while employed by a public educational institution located in another state or territory of the United States.

(2)  Educational service performed as an employee of the United States.

(3)  Service performed as an employee of an educational institution located outside of the United States and its territories that receives a portion of its funding from any foreign or domestic public sources and provides a level of education comparable to kindergarten and grades 1 to 12, inclusive, as determined by the applicable law of the jurisdiction in which the educational institution is located.

(4) As an employee of an educational institution that receives funds under Section 2701 of Title 22 of the United States Code.

(b) The member may not receive credit for this service if the member retains or is eligible to receive credit for the same service in the Cash Balance Benefit Program under Part 14 (commencing with Section 26000) or another public retirement system, excluding social security.

(c) The amount of out-of-state service credit a member may purchase may not exceed the number of years of service performed by the member in a position described in subdivision (a).

(d) Out-of-state service credit may be purchased under this section by means of any of the following actions:

(1) Paying an amount equal to the amount refunded from the other public retirement system and receiving service credit under the Defined Benefit Program pursuant to subdivision (a) of Section 22823.

(2) Paying the contributions required under the Defined Benefit Program pursuant to subdivision (a) of Section 22823 for the service credited in the other public retirement system.

(3) Paying an amount equal to the amount refunded from the other public retirement system and an additional amount in accordance with subdivision (a) of Section 22823 for the service credited in the other public retirement system.

(4) Paying the contributions required under the Defined Benefit Program pursuant to subdivision (a) of Section 22823 for the service not credited to a public retirement system.

(e) Compensation for out-of-state service may not be used in determining the highest average annual compensation earnable when calculating final compensation.

(f) The service credit purchased under this section may not be used to meet the eligibility requirements for benefits provided under Sections 24001 and 24101.

(Amended by Stats. 2009, Ch. 304, Sec. 10. Effective January 1, 2010.)



22821

A member’s request to purchase out-of-state service credit pursuant to this chapter shall be submitted in writing and shall include information as required by the board.

(Amended by Stats. 2009, Ch. 304, Sec. 11. Effective January 1, 2010.)



22822

A request pursuant to Section 22820 to purchase out-of-state service credit may be made by a member any time prior to the effective date of a family, survivor, disability, or retirement allowance.

(Amended by Stats. 2009, Ch. 304, Sec. 12. Effective January 1, 2010.)



22823

A member who requests to purchase out-of-state service credit pursuant to Section 22820 shall pay, prior to retirement, all contributions with respect to that service at the contribution rate for additional service credit adopted by the board as a plan amendment, in effect on the date of the request, in accordance with subdivisions (a), (f), (g), and (h) of Section 22801.

(Amended by Stats. 2009, Ch. 304, Sec. 13. Effective January 1, 2010.)



22824

No provision of this chapter shall apply to the extent it would require any action to be taken that would create a conflict with Section 415 of the Internal Revenue Code of 1968 (Title 26 of the United States Code).

(Added by Stats. 1997, Ch. 569, Sec. 2. Effective January 1, 1998. Section operative January 1, 1999, pursuant to Section 22825.)



22825

This chapter shall become operative on January 1, 1999.

(Added by Stats. 1997, Ch. 569, Sec. 2. Effective January 1, 1998. Note: This section prescribes a delayed operative date (January 1, 1999) for Chapter 14.2, commencing with Section 22820.)



22826

(a) A member, other than a retired member, may request to purchase up to five years of nonqualified service credit provided the member is vested in the Defined Benefit Program as provided in Section 22156.

(b) A member who requests to purchase nonqualified service credit as provided in this chapter shall contribute to the retirement fund the actuarial cost of the service, including interest as appropriate, as determined by the board based on the most recent valuation of the plan with respect to the Defined Benefit Program in effect on the date of the request, in accordance with subdivisions (a), (f), (g), and (h) of Section 22801.

(c) This section shall apply only to an application to purchase nonqualified service credit on a properly executed form provided by the system and received at the system’s headquarters office prior to January 1, 2013, that is subsequently approved by the system.

(Amended by Stats. 2014, Ch. 755, Sec. 21. Effective January 1, 2015.)



22827

(a) A member who retired for service between June 1, 2007, and December 31, 2007, inclusive, may elect to purchase credit for out-of-state service for either of the following:

(1) Service performed as an employee of an educational institution located outside of the United States and its territories that receives a portion of its funding from any foreign or domestic public sources and provides a level of education comparable to kindergarten and grades 1 to 12, inclusive, as determined by the applicable law of the jurisdiction in which the educational institution is located.

(2) As an employee of an educational institution that receives funds under Section 2701 of Title 22 of the United States Code.

(b) The member may not receive credit for service pursuant to this section if the member retains or is eligible to receive credit for the same service in the Cash Benefit Program under Part 14 (commencing with Section 26000) or another public retirement system, excluding social security.

(c) The amount of service for which a member may purchase credit may not exceed the number of years of service performed by the member in a position described in subdivision (a) prior to that member’s effective retirement date.

(d) Compensation for out-of-state service may not be used in determining the highest average annual compensation earnable when calculating final compensation.

(e) The service credit purchased pursuant to this section may not be used to meet the eligibility requirements for benefits provided pursuant to Sections 24001 and 24101.

(Added by Stats. 2008, Ch. 494, Sec. 2. Effective January 1, 2009.)



22828

A request to purchase out-of-state service credit pursuant to Section 22827 must be received no later than June 30, 2009.

(Amended by Stats. 2014, Ch. 755, Sec. 22. Effective January 1, 2015.)



22829

(a) This section applies only to a member who elects to receive out-of-state service credit pursuant to Section 22827.

(b) The member shall pay all contributions with respect to that service at the contribution rate for additional service credit adopted by the board as a plan amendment in effect at the time of election.

(c) Contributions shall be based upon the member’s age at the date of the election and upon compensation earnable in the last school year of credited service or either of the two immediately preceding school years, whichever is highest.

(d) Any payment that a member may make to the system to obtain credit for out-of-state service shall be paid in full before a member or beneficiary may receive any adjustment in the appropriate allowance due date because of that payment.

(e) The system shall make any appropriate adjustments to the member’s benefit allowance to reflect the purchase of additional service retroactive to the effective date of retirement.

(f) Contributions for out-of-state service credit shall be made in a lump sum.

(g) If the payment election described in subdivision (b) is not received at the system’s headquarters office within 30 days of receiving a bill for this purchase from the system, the election shall be canceled.

(h) If the election to purchase out-of-state service is canceled as described in subdivision (g), the member may, prior to June 30, 2009, make a new election to purchase out-of-state service pursuant to this section.

(Amended by Stats. 2013, Ch. 558, Sec. 14. Effective January 1, 2014.)






CHAPTER 14.5 - Military Service

22850

(a) The Legislature hereby declares its intent to provide benefits under this part to reemployed members who have been absent from a position of employment subject to coverage under the Defined Benefit Program to perform service in the uniformed services of the United States in accordance with the Uniformed Services Employment and Reemployment Rights Act of 1994 (Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code).

(b) The system shall comply with Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code, as that chapter may be amended from time to time.

(c) “Service in the uniformed services” means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, and a period for which a member is absent from a position of employment for the purpose of an examination to determine the fitness of the member to perform any duty.

(d) “Uniformed services” means the Armed Forces of the United States of America, the Army National Guard and the Air National Guard when engaged in active duty for training, inactive duty training, or full-time National Guard duty, the commissioned corps of the Public Health Service, and any other category of persons designated by the President in time of war or emergency.

(e) Except as provided in Section 22851, no benefit shall accrue during the period of service in the uniformed services if the member does not return to employment, with the same employer which had employed the member immediately prior to the eligible period of service in the uniformed services, as prescribed in Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code.

(Amended by Stats. 1998, Ch. 965, Sec. 101. Effective January 1, 1999.)



22851

The right to pension benefits under this part of a member who dies or who returns to employment with the same employer which had employed the member immediately prior to the eligible period of service in the uniformed services, and is subject to Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code shall be determined under this section.

(a) (1) A reemployed or deceased member shall be treated as not having incurred a break in service by reason of that member’s eligible period or periods of service in the uniformed services.

(2) (A) Each eligible period of service served by a member in the uniformed services shall, upon return to employment, with the same employer which had employed the member immediately prior to the eligible period of service in the uniformed services, or upon death, be deemed to constitute service with the employer or employers toward plan vesting and eligibility for membership in the Defined Benefit Program.

(B) In cases of death during qualified military service, service shall be calculated under Section 22853.5 and shall be used exclusively for plan vesting and eligibility for membership purposes. Service that is deemed to the member in this way shall not be used for benefit calculations based on service credit balances.

(3) A member who returns to employment, with the same employer which had employed the member immediately prior to the eligible period of service in the uniformed services shall not be entitled to any benefits under this part in respect of service in the uniformed services to which the member would not otherwise have been entitled had the member remained continuously employed and not undertaken such service in the uniformed services.

(b) For purposes of calculating benefits, a member who returns to employment with the same employer which had employed the member immediately prior to the eligible period of service in the uniformed services shall be entitled to service credit under this part for the eligible period of service in the uniformed services upon his or her payment of the member contributions required under Section 22901 that otherwise would have been due for such period of service had the member remained continuously employed and not undertaken such service in the uniformed services. No such payment of member contributions may exceed the amount the member would have been required to contribute under this part had the member not served in the uniformed services and had remained continuously employed by the employer throughout the eligible period of service in the uniformed services. If a member fails to remit the member contributions that would have been required under Section 22901 in respect of the eligible period of service in the uniformed services no service credit shall be provided under this part for the period to which the omitted contributions relate.

(c) Any payment of member contributions to the Defined Benefit Program in this section shall be made by the member during the period beginning with the date of return to employment and may continue for three times the period of the member’s eligible service in the uniformed services, not to exceed five years. Any payment of member contributions to the Defined Benefit Program in this section by a member who returned to employment prior to January 1, 1997, and qualifies for benefits in accordance with the federal Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. Secs. 4301 to 4335, incl.) shall be made by the member during the period beginning with the date of notification of eligibility by the employer to the system and may continue for three times the period of the member’s eligible service in the uniformed services, not to exceed five years. Any subsequent request to purchase this service shall be subject to the provisions of Chapter 14 (commencing with Section 22800). If all contributions due under this part are not paid to the plan with respect to the Defined Benefit Program within the specified repayment period and in accordance with subdivision (b) of Section 22851 the contributions shall be returned to the member at the end of the repayment period. Interest on member contributions made for the eligible period of service in the uniformed services shall not be credited under this part until after the contributions due are paid and then only prospectively to the member’s account in accordance with Section 22216.

(Amended by Stats. 2011, Ch. 703, Sec. 4. Effective January 1, 2012.)



22852

(a) An employer reemploying a member of the Defined Benefit Program with service subject to the requirements of Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code shall be liable to the plan for the employer contributions under this part, provided that employer was the last employer employing the member immediately prior to the period served by the member in the uniformed services.

(b) For purposes of determining the amount of that liability under this part and any obligation to the plan with respect to the Defined Benefit Program, interest shall not be included in the liability to the plan.

(c) Subject to subdivision (e), the employer shall pay the employer contributions for the eligible period of service in the uniformed services that would have been required under Sections 22950 and 22951 had the member remained continuously employed during that period of eligible service in the uniformed services.

(d) The employer shall not be liable for employer contributions under this part for the eligible period of service in the uniformed services to the extent that the member fails to remit the member contributions for that period.

(e) The employer shall provide information regarding the reemployment of a member who is subject to Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code on a form prescribed by the system within 30 days of the date of reemployment.

(f) Employers shall remit to the plan with respect to the Defined Benefit Program the employer contributions required under subdivision (c) within 60 working days of the date the system notifies the employer of the amount of contributions due with respect to the member who elects to remit the member contributions for the eligible period of service in the uniformed services.

(g) If the employee does not comply with subdivision (b) of Section 22851 within the time period specified, the employer contributions that were remitted for that period shall be adjusted pursuant to Section 23008.

(Amended by Stats. 2004, Ch. 183, Sec. 59. Effective January 1, 2005.)



22853

For purposes of computing an employer’s contributions for the eligible period of service or the member’s contributions under this part, the employee’s compensation earnable during the period shall be computed as follows:

(a) The compensation earnable the member would have received for the eligible period of service.

(b) In the event the compensation earnable is not reasonably certain, the employer’s contributions and member’s contributions shall be based on the member’s average compensation earnable during the 12-month period immediately preceding the eligible period of service in the uniformed services or, if shorter, the period of employment immediately preceding that period of service.

(Amended by Stats. 1998, Ch. 965, Sec. 104. Effective January 1, 1999.)



22853.5

For purposes of computing service to award to members who die during qualified military service, service shall be computed as follows:

(a) The service credit the member would have received for the eligible period of service through the beginning of the period of qualified military leave through the date of death.

(b) In the event the service credit earnable is not reasonably certain, vesting credit shall be based on the member’s average service credit earned during the 12-month period immediately preceding the eligible period of service in the uniformed services or, if shorter, the period of employment immediately preceding that period of service.

(Added by Stats. 2011, Ch. 703, Sec. 5. Effective January 1, 2012.)



22854

A reemployed member who has been absent from a position of employment subject to coverage under the Defined Benefit Program to perform service in the uniformed services, pursuant to Section 22850, for a period in excess of five years shall not be entitled to service credit or credit for plan vesting purposes under this part, except where the service in the uniformed services has exceeded five years for the following reasons:

(a) The member is required to serve beyond five years to complete an initial period of obligated service.

(b) The member was unable to obtain orders releasing the member from a period of service in the uniformed services before the expiration of the five-year period and that inability was through no fault of the member.

(c) The member served in the uniformed services as required pursuant to Section 270 of Title 10 of the United States Code, Section 502(a) or 503 of Title 32 of the United States Code, or to fulfill additional training requirements determined and certified in writing by the Secretary of Defense, to be necessary for professional development, or for completion of skill training or retraining.

(d) The member is ordered to do any of the following:

(1) Ordered to or retained on active duty under Section 672(a), 672(g), 673, 673(b), 673(c), or 688 of Title 10 of the United States Code or under Section 331, 332, 359, 360, 367, or 712 of Title 14 of the United States Code.

(2) Ordered to or retained on active duty, other than for training, under any provision of law during a war or during a national emergency declared by the President or the Congress.

(3) Ordered to active duty, other than for training, in support, as determined by the secretary concerned, of an operational mission for which personnel have been ordered to active duty under Section 673(b) of Title 10 of the United States Code.

(4) Ordered to active duty in support, as determined by the secretary concerned, of a critical mission or requirement of the uniformed services.

(5) Called into federal service as a member of the National Guard under Chapter 15 (commencing with Section 331) of Title 10 of the United States Code or under Section 3500 or 8500 of Title 10 of the United States Code.

(Amended by Stats. 2004, Ch. 183, Sec. 60. Effective January 1, 2005.)



22855

A member of the Defined Benefit Program shall have no right to the benefits under this part otherwise accorded under this chapter in respect of service in the uniformed services upon the occurrence of any of the following events:

(a) A separation of the member from the uniformed service with a dishonorable or bad conduct discharge.

(b) A separation of the member from the uniformed service under other than honorable conditions, as characterized pursuant to regulations prescribed by the secretary concerned.

(c) A dismissal of the member permitted under Section 1161(a) of Title 10 of the United States Code.

(d) A dropping of the member from the rolls pursuant to Section 1161(b) of Title 10 of the United States Code.

(Amended by Stats. 1998, Ch. 965, Sec. 106. Effective January 1, 1999.)



22856

No provision of this chapter shall apply to the extent it would require any action to be taken that would cause the plan or its members under this part to incur adverse tax consequences under the Internal Revenue Code of 1986 (Title 26 of the United States Code).

(Amended by Stats. 1998, Ch. 965, Sec. 107. Effective January 1, 1999.)






CHAPTER 15 - Employee Contributions

22900

By accepting employment to perform creditable service, a person consents to make contributions pursuant to Section 22901 for service and compensation credited under this part.

(Amended by Stats. 2001, Ch. 803, Sec. 9. Effective January 1, 2002.)



22901

(a) Each member of the Defined Benefit Program shall contribute to the retirement fund an amount equivalent to 8 percent of the member’s creditable compensation, unless he or she is a member subject to the California Public Employees’ Pension Reform Act of 2013.

(b) Each member subject to the California Public Employees’ Pension Reform Act of 2013 shall contribute to the retirement fund an amount equivalent to the percentage of the member’s creditable compensation calculated as follows:

(1) An initial percentage equal to 50 percent of the normal cost rate of benefits applicable to members subject to the California Public Employees’ Pension Reform Act of 2013, rounded to the nearest quarter of 1 percent. The normal cost rate shall be adopted by the board.

(2) Notwithstanding paragraph (1), once established, the percentage described in paragraph (1) shall not be adjusted on account of a change to the normal cost rate, as adopted by the board, unless the normal cost rate increases or decreases by more than 1 percent of payroll above or below the normal cost rate in effect at the time the percentage is first established or, if later, the normal cost rate in effect at the time of the last adjustment.

(3) Notwithstanding subdivision (e) of Section 7522.30 of the Government Code, this subdivision shall not be subject to the collective bargaining process.

(c) Notwithstanding Section 22905, any member contributions for service performed during the 2010–11 school year with a service period ending after December 31, 2010, shall be credited pursuant to subdivision (a).

(Amended by Stats. 2013, Ch. 559, Sec. 15. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



22901.3

(a) Notwithstanding Section 22901, the normal rate of contribution for a “state employee,” as defined in subdivision (c) of Section 3513 of the Government Code, who is a member of the Defined Benefit Program, may be established by a memorandum of understanding reached pursuant to Section 3517.5 of the Government Code. The memorandum of understanding shall be controlling without further legislative action, except that if the provisions of the memorandum of understanding require the expenditure of funds, the provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(b) The Director of Human Resources may establish the normal rate of contribution for a state employee who is a member of the Defined Benefit Program who is excepted from the definition of “state employee” in subdivision (c) of Section 3513 of the Government Code, and an officer or employee of the executive branch of state government who is not a member of the civil service. The normal rate of contribution shall be the same for all members identified in this subdivision. The contribution rate shall be effective the beginning of the pay period indicated by the Director of Human Resources but shall be no earlier than the beginning of the pay period following the date the board receives notification.

(Amended by Stats. 2012, Ch. 665, Sec. 7. Effective January 1, 2013.)



22901.7

(a) Commencing July 1, 2014, the amount of contributions required under subdivision (a) of Section 22901 and Section 22901.3 as it applies to a member who is not subject to the Public Employees’ Pension Reform Act of 2013 shall increase by the percentage of the member’s compensation that is creditable to the Defined Benefit Program as follows:

(1) On July 1, 2014, by 0.15 percent.

(2) On July 1, 2015, by 1.20 percent.

(3) On July 1, 2016, by 2.25 percent.

(b) Commencing July 1, 2014, the amount of contributions required under subdivision (b) of Section 22901 and Section 22901.3 as it applies to members who are subject to the Public Employees’ Pension Reform Act of 2013 shall increase by the following percentages of the member’s compensation that is creditable to the Defined Benefit Program as follows:

(1) On July 1, 2014, by 0.15 percent.

(2) On July 1, 2015, by 0.56 percent.

(3) On July 1, 2016, by 1.205 percent.

(c) The act adding this section establishes the improvement factor provided pursuant to Sections 22140 and 22141 as a vested benefit pursuant to a contractually enforceable promise and a comparable new advantage in exchange for the contribution increases made pursuant to this section.

(Added by Stats. 2014, Ch. 47, Sec. 5. Effective June 24, 2014. Adding action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subds. (b), (c), and (d).)



22902

Members’ accumulated retirement contributions and those other contributions required for credited service under this part shall be in the amounts required based on rates of contribution applicable for the years included in that period.

(Amended by Stats. 1998, Ch. 965, Sec. 110. Effective January 1, 1999.)



22903

Notwithstanding Sections 22901, 22956, and 23000, each school district, community college district, county board of education, and county superintendent of schools, may pick up, for the sole purpose of deferring taxes, as authorized by Section 414(h)(2) of the Internal Revenue Code of 1986 (26 U.S.C.A. Sec. 414(h)(2)) and Section 17501 of the Revenue and Taxation Code, all of the contributions required to be paid under this part by a member of the Defined Benefit Program, provided that the contributions are deducted from the creditable compensation of the member.

(Amended by Stats. 1998, Ch. 965, Sec. 111. Effective January 1, 1999.)



22904

Notwithstanding any other provision of law, the state may pick up all or a portion of the contributions required to be paid under this part by a state employee who is a member of the Defined Benefit Program, provided that the contributions are deducted from the creditable compensation of the member. The pickup of member contributions shall be through a salary reduction program pursuant to Section 414(h)(2) of the Internal Revenue Code of 1986 (26 U.S.C.A. Sec. 414(h)(2)). These contributions shall be reported as employer-paid member contributions, and shall be credited to the account of the member.

(Amended by Stats. 1998, Ch. 965, Sec. 112. Effective January 1, 1999.)



22905

(a) Member contributions pursuant to Sections 22901, 22901.3, and 22901.7, employer contributions pursuant to Section 22903 or 22904, and member contributions made by an employer pursuant to Section 22909 shall be credited to the member’s individual account under the Defined Benefit Program or the Defined Benefit Supplement Program, whichever is applicable pursuant to the provisions of this part.

(b) Except as provided in subdivision (g), member and employer contributions, exclusive of contributions pursuant to Sections 22901.7, 22950.5, and 22951, on a member’s compensation under the following circumstances shall be credited to the member’s Defined Benefit Supplement account:

(1) Compensation for creditable service that exceeds one year in a school year.

(2) Compensation that is determined by the system to have been paid to enhance a member’s benefits pursuant to subdivision (b) of Section 22119.2 or to not reflect sound principles that support the integrity of the retirement fund pursuant to subdivision (f) of Section 22119.2.

(3) Compensation that is paid for a limited number of times as specified by law, a collective bargaining agreement, or an employment agreement.

(c) A member may not make voluntary pretax or posttax contributions under the Defined Benefit Supplement Program, except as provided in subdivision (d), nor may a member redeposit amounts previously distributed based on the balance in the member’s Defined Benefit Supplement account.

(d) Member and employer contributions pursuant to paragraph (1) of subdivision (b) under the Defined Benefit Supplement Program shall be credited to the accounts of members as of July 1 each year following a determination by the system under the provisions of this part that those contributions should be credited to the Defined Benefit Supplement Program. Any other contributions under the Defined Benefit Supplement Program pursuant to paragraph (2) or (3) of subdivision (b), shall be credited to the individual account of the member upon receipt by the system. Contributions to a member’s Defined Benefit Supplement account shall be identified separately from the member’s contributions credited under the Defined Benefit Program.

(e) Any contributions on compensation that is creditable to the Defined Benefit Supplement account shall be limited to the contributions made pursuant to Sections 22901, 22901.3, 22950, and 22951. Any excess member contributions, as determined by the system, shall be returned to the member through the employer and any excess employer contributions shall be returned to the employer.

(f) The provisions of this section shall become operative on July 1, 2002, if the revenue limit cost-of-living adjustment computed by the Superintendent of Public Instruction for the 2001–02 fiscal year is equal to or greater than 3.5 percent. Otherwise this section shall become operative on July 1, 2003.

(g) Paragraphs (2) and (3) of subdivision (b) shall not apply to a member subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2014, Ch. 755, Sec. 23. Effective January 1, 2015.)



22906

A member’s contributions that were made with respect to service that was erroneously credited under the Defined Benefit Program shall be returned to the member if the contributions for that service cannot be credited under the Defined Benefit Supplement Program pursuant to this part.

(Repealed and added by Stats. 2000, Ch. 1021, Sec. 33. Effective January 1, 2001.)



22907

Accumulated retirement contributions credited under this part to the account of a member whose date of birth is changed in the records of the system after December 31, 1979, shall be adjusted to the proper amount based on the correct birth date by either of the following methods:

(a) A refund of the excess contributions plus credited interest from the end of the school year in which contributions were overpaid because of the incorrect birth date.

(b) Payment by the member of the contributions due to the plan under this part plus regular interest from the end of the school year in which the contributions were underpaid to the date of payment.

(Amended by Stats. 1998, Ch. 965, Sec. 114. Effective January 1, 1999.)



22908

(a) Subject to rules prescribed by the board, any member may elect to make annuity deposit contributions for the purpose of providing additional retirement income. However, on and after January 1, 1983, the system shall not accept any annuity deposit contributions.

(b) Accumulated annuity deposit contributions may be withdrawn as provided in Section 23107.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



22909

(a) Notwithstanding Sections 22901, 22956, and 23000, an employer may pay all or a portion of the contributions required to be paid by a member of the Defined Benefit Program. Where the member is included in a group or class of employment in which no members are subject to the California Public Employees’ Pension Reform Act of 2013, the payment shall be for all members in the group or class of employment. The payments shall be credited to member accounts pursuant to Section 22905. The employer shall report contributions to the system as if the member and the employer were paying the contributions in accordance with this part, notwithstanding this section. For purposes of this chapter, the member’s contributions shall be considered to be the percentage of the member’s creditable compensation that would have been paid pursuant to this chapter, notwithstanding this section. Notwithstanding Section 22119.2, contributions paid pursuant to this section may not be included in creditable compensation.

(b) Nothing in this section shall be construed to limit the authority of an employer to periodically increase, reduce, or eliminate the payment by the employer of all or a portion of the contributions required to be paid by members of the Defined Benefit Program, as authorized by this section.

(c) This section shall only apply to an employer that is picking up members’ contributions pursuant to Section 22903 or 22904.

(d) As of January 1, 2013, this section shall not apply if the group or class of employment includes members who are subject to the Public Employees’ Pension Reform Act of 2013. If the terms of a written agreement with an exclusive representative or a written employment agreement that is in effect on January 1, 2013, would be impaired by this subdivision, this subdivision shall not apply to the employer and members subject to that written agreement until the expiration of that written agreement. A renewal, amendment, or any other extension of that written agreement shall be subject to the requirements of this subdivision.

(e) As of January 1, 2014, this section shall not apply if the group or class of employment does not include members who are subject to the Public Employees’ Pension Reform Act of 2013. If the terms of a written agreement with an exclusive representative or a written employment agreement that is in effect on January 1, 2014, would be impaired by this subdivision, this subdivision shall not apply to the employer and members subject to that written agreement until the expiration of that written agreement. A renewal, amendment, or any other extension of that written agreement shall be subject to the requirements of this subdivision.

(Amended by Stats. 2014, Ch. 755, Sec. 24. Effective January 1, 2015.)






CHAPTER 16 - Employer and State Contributions

22950

(a) Employers shall contribute monthly to the system 8 percent of the creditable compensation upon which members’ contributions under this part are based.

(b) From the contributions required under subdivision (a), there shall be deposited in the Teachers’ Retirement Fund an amount, determined by the board, that is not less than the amount, determined in an actuarial valuation of the Defined Benefit Program pursuant to Section 22311.5, necessary to finance the liabilities associated with the benefits of the Defined Benefit Program over the funding period adopted by the board, after taking into account the contributions made pursuant to Sections 22901, 22951, and 22955.

(c) The amount of contributions required under subdivision (a) that is not deposited in the Teachers’ Retirement Fund pursuant to subdivision (b) shall be deposited directly into the Teachers’ Health Benefits Fund, as established in Section 25930, and shall not be deposited into or transferred from the Teachers’ Retirement Fund.

(d) (1) Notwithstanding subdivisions (b) and (c), there may be deposited into the Teachers’ Retirement Program Development Fund, as established in Section 22307.5, from the contributions required under subdivision (a), an amount determined by the board, not to exceed the limit specified in paragraph (2).

(2) The balance of deposits into the Teachers’ Retirement Program Development Fund, minus the subsequent transfer of funds, with interest, into the Teachers’ Retirement Fund pursuant to subdivision (e) of Section 22307.5, shall not exceed 0.01 percent of the total of the creditable compensation of the fiscal year ending in the immediately preceding calendar year upon which member’s contributions to the Defined Benefit Program are based.

(3) The deposits described in this subdivision shall not be deposited into, or transferred from, the Teachers’ Retirement Fund.

(Amended by Stats. 2007, Ch. 130, Sec. 55. Effective January 1, 2008.)



22950.5

(a) Commencing July 1, 2014, the amount of contributions required under subdivision (a) of Section 22950 shall increase by the following percentages of the creditable compensation upon which members’ contributions under the Defined Benefit Program are based:

(1) On July 1, 2014, by 0.63 percent.

(2) On July 1, 2015, by 2.48 percent.

(3) On July 1, 2016, by 4.33 percent.

(4) On July 1, 2017, by 6.18 percent.

(5) On July 1, 2018, by 8.03 percent.

(6) On July 1, 2019, by 9.88 percent.

(7) On July 1, 2020, by 10.85 percent.

(b) (1) For fiscal year 2021–22 and each fiscal year thereafter, the board shall increase or decrease the percentages paid specified in this section from the percentage paid during the prior fiscal year to reflect the contribution required to eliminate by June 30, 2046, the remaining unfunded actuarial obligation with respect to service credited to members before July 1, 2014, as determined by the board based upon a recommendation from its actuary.

(2) If a rate adjustment is required, the percentages authorized in paragraph (1) shall not change in any single fiscal year by more than 1.00 percent of the creditable compensation upon which members’ contributions to the Defined Benefit Program are based. The percentages described in subdivision (a) and as may be adjusted pursuant to this subdivision shall not exceed 12.00 percent of the creditable compensation upon which members’ contributions to the Defined Benefit Program are based, inclusive of the percentages identified in subdivision (a).

(3) The board shall not increase the rates in order to supplant the state’s obligation pursuant to Section 22955.1.

(c) (1) Except as described in paragraph (2), this section shall become inoperative on July 1, 2046, and as of January 1, 2047, is repealed.

(2) Notwithstanding paragraph (1), on July 1 of the first fiscal year after a 30-day notice has been sent to the Joint Legislative Budget Committee and the Controller in compliance with subdivision (d) of Section 22957, this section shall become inoperative and, as of the following January 1, is repealed.

(Added by Stats. 2014, Ch. 47, Sec. 7. Effective June 24, 2014. Section inoperative July 1, 2046, or sooner as prescribed in subd. (c). Adding action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subds. (b), (c), and (d). Repealed on or before January 1, 2047, by its own provisions.)



22951

In addition to any other contributions required by this part, employers shall, on account of liability for benefits pursuant to Section 22717, contribute monthly to the Teachers’ Retirement Fund 0.25 percent of the creditable compensation upon which members’ contributions under this part are based.

(Amended by Stats. 2000, Ch. 1025, Sec. 22. Effective January 1, 2001.)



22951.5

In addition to any other contributions required by this part, if the board determines that the Supplemental Benefit Maintenance Account will not have sufficient funds to make the maximum payment under this part pursuant to Section 24417, the board may increase the employer contribution rate as provided in Section 24416.

(Amended by Stats. 1998, Ch. 965, Sec. 117. Effective January 1, 1999.)



22954

(a) Notwithstanding Section 13340 of the Government Code, a continuous appropriation is hereby annually made from the General Fund to the Controller, pursuant to this section, for transfer to the Supplemental Benefit Maintenance Account in the Teachers’ Retirement Fund.

(b) Except as reduced pursuant to subdivision (c), the total amount of the appropriation for each year shall be equal to 2.5 percent of the total of the creditable compensation of the fiscal year ending in the immediately preceding calendar year upon which members’ contributions are based for purposes of funding the supplemental payments authorized by Section 24415, as reported annually to the Director of Finance, the Chairperson of the Joint Legislative Budget Committee, and the Legislative Analyst pursuant to Section 22955.5.

(c) Beginning with the 2008–09 fiscal year, the appropriation in subdivision (b) shall be reduced in accordance with the following schedule:

(d) Transfers made to the Supplemental Benefit Maintenance Account, pursuant to subdivision (a) shall be made on October 15 and April 15 of each fiscal year with each payment to be 50 percent of the annual appropriation.

(e) Notwithstanding subdivision (d), for the 2010–11 fiscal year only, the transfer that would have been made pursuant to subdivision (d) on October 15, 2010, shall be made on November 15, 2010, and the transfer that would have been made pursuant to subdivision (d) on April 15, 2011, shall be made on March 14, 2011.

(f) The board may deduct from the annual appropriation made pursuant to this section an amount necessary for the administrative expenses of Section 24415.

(g) It is the intent of the Legislature in enacting this section to establish the supplemental payments pursuant to Section 24415 as vested benefits pursuant to a contractually enforceable promise to make annual contributions from the General Fund to the Supplemental Benefit Maintenance Account in the Teachers’ Retirement Fund in order to provide a continuous annual source of revenue for the purposes of making the supplemental payments under Section 24415.

(Amended by Stats. 2010, Ch. 713, Sec. 2. Effective October 8, 2010.)



22954.1

(a) Consistent with a process it establishes pursuant to subdivision (e), the board shall periodically adopt an actuarial projection regarding the ability of the system to continue providing, over a term to be established by the board, the purchasing power protection that is, at the time of the projection, being provided from the funds of the Supplemental Benefit Maintenance Account.

(b) If the board, in adopting the actuarial projection described in subdivision (a), determines that the annual transfers to the Supplemental Benefit Maintenance Account described in Section 22954, combined with all other anticipated sources of income to the account, are likely to be more than sufficient over the term established by the board to continue providing the purchasing power protection being provided at the time of the projection, it shall identify the maximum level of purchasing power protection benefits that it expects to be sustainable over that term from these contributions and other sources of income.

(c) If the board, in adopting the actuarial projection described in subdivision (a), determines that the annual transfers to the Supplemental Benefit Maintenance Account described in Section 22954, combined with all other anticipated sources of income to the account, are likely to be less than sufficient over the term established by the board to continue providing the purchasing power protection being provided at the time of the projection, it shall identify the maximum level of purchasing power protection benefits that it expects to be sustainable over that term from these contributions and other sources of income.

(d) It is the intent of the Legislature that the board shall adopt the projections and determinations described in subdivisions (a), (b), and (c) pursuant to its powers and responsibilities under Section 17 of Article XVI of the California Constitution, including, but not limited to, the board’s fiduciary responsibility to the system’s participants and their beneficiaries and the board’s sole and exclusive power to provide for actuarial services of the system. Therefore, in its adoption of the projections and determinations required in subdivisions (a), (b), and (c), the board may utilize any actuarial assumptions, methods, and standards that it deems appropriate to determine the level of purchasing power protection benefits that it expects can be sustained over the term established by the board by funds of the Supplemental Benefit Maintenance Account.

(e) The board shall determine the frequency and timing of its adoption of the actuarial projection described in subdivision (a) in regulations that it adopts pursuant to subdivision (e) of Section 24415.5.

(f) The board shall promptly provide to the Director of Finance, the Chairperson of the Joint Legislative Budget Committee, the chairpersons of the Senate Committee on Public Employment and Retirement and the Assembly Committee on Public Employees, Retirement and Social Security, and the Legislative Analyst a summary of its actuarial projections and other determinations, as adopted pursuant to subdivisions (a), (b), and (c). The report shall include a description of any adjustments of benefits made pursuant to Section 24415.5.

(Amended by Stats. 2008, Ch. 751, Sec. 6. Effective September 30, 2008.)



22954.5

(a) In addition to the amounts appropriated for transfer to the Supplemental Benefit Maintenance Account in Section 22954, there is hereby appropriated from the General Fund to the Controller for transfer to the Supplemental Benefit Maintenance Account in the Teachers’ Retirement Fund the following amounts in each of the specified fiscal years, as follows:

(b) It is the intent of the Legislature that the annual Budget Act for each of the fiscal years described in subdivision (a) display the amounts listed above in Item 1920-011-0001 as an informational item, along with other estimated amounts required to be transferred from the General Fund to the Teachers’ Retirement Fund pursuant to Sections 22954 and 22955. In the reports, calculations, and schedules that the system submits pursuant to Section 22955.5 for the purpose of informing the Department of Finance, the Legislature, and the Controller of the state’s appropriations pursuant to Sections 22954 and 22955 in each of the fiscal years listed in subdivision (a), the system shall also include the amounts appropriated for transfer to the Supplemental Benefit Maintenance Account in subdivision (a). Upon appropriation, the amounts listed in subdivision (a) may be transferred on or after July 1 in each of the fiscal years indicated.

(c) The appropriation in subdivision (a) fulfills the intent of the Legislature described in Chapter 59 of the Statutes of 2008 to pay interest on the judgment in the case of Teachers’ Retirement Board v. Genest and Chiang, Sacramento County Superior Court Case No. 03CS01503.

(Repealed and added by Stats. 2008, Ch. 751, Sec. 8. Effective September 30, 2008.)



22955

(a) Notwithstanding Section 13340 of the Government Code, commencing July 1, 2003, a continuous appropriation is hereby annually made from the General Fund to the Controller, pursuant to this section, for transfer to the Teachers’ Retirement Fund. The total amount of the appropriation for each year shall be equal to 2.017 percent of the total of the creditable compensation of the fiscal year ending in the immediately preceding calendar year upon which members’ contributions are based, as reported annually to the Director of Finance, the Chairperson of the Joint Legislative Budget Committee, and the Legislative Analyst pursuant to Section 22955.5, and shall be divided into four equal payments. The payments shall be made on, or the following business day after, July 1, October 1, December 15, and April 15 of each fiscal year.

(b) Notwithstanding Section 13340 of the Government Code, commencing October 1, 2003, a continuous appropriation, in addition to the appropriation made by subdivision (a), is hereby annually made from the General Fund to the Controller for transfer to the Teachers’ Retirement Fund. The total amount of the appropriation for each year shall be equal to 0.524 percent of the total of the creditable compensation of the fiscal year ending in the immediately preceding calendar year upon which members’ contributions are based, as reported annually to the Director of Finance, the Chairperson of the Joint Legislative Budget Committee, and the Legislative Analyst pursuant to Section 22955.5, and shall be divided into four equal quarterly payments. The percentage shall be adjusted to reflect the contribution required to fund the normal cost deficit or the unfunded obligation as determined by the board based upon a recommendation from its actuary. If a rate increase is required, the adjustment may be for no more than 0.25 percent per year and in no case may the transfer made pursuant to this subdivision exceed 1.505 percent of the total of the creditable compensation of the fiscal year ending in the immediately preceding calendar year upon which members’ contributions are based. At any time when there is neither an unfunded obligation nor a normal cost deficit, the percentage shall be reduced to zero. The funds transferred pursuant to this subdivision shall first be applied to eliminating on or before June 30, 2027, the unfunded actuarial liability of the fund identified in the actuarial valuation as of June 30, 1997.

(c) For the purposes of this section, the term “normal cost deficit” means the difference between the normal cost rate as determined in the actuarial valuation required by Section 22311 and the total of the member contribution rate required under Section 22901 and the employer contribution rate required under Section 22950, and shall exclude (1) the portion for unused sick leave service credit granted pursuant to Section 22717, and (2) the cost of benefit increases that occur after July 1, 1990. The contribution rates prescribed in Section 22901 and Section 22950 on July 1, 1990, shall be utilized to make the calculations. The normal cost deficit shall then be multiplied by the total of the creditable compensation upon which member contributions under this part are based to determine the dollar amount of the normal cost deficit for the year.

(d) Pursuant to Section 22001 and case law, members are entitled to a financially sound retirement system. It is the intent of the Legislature that this section shall provide the retirement fund stable and full funding over the long term.

(e) This section continues in effect but in a somewhat different form, fully performs, and does not in any way unreasonably impair, the contractual obligations determined by the court in California Teachers’ Association v. Cory, 155 Cal.App.3d 494.

(f) Subdivision (b) shall not be construed to be applicable to any unfunded liability resulting from any benefit increase or change in contribution rate under this part that occurs after July 1, 1990.

(g) The provisions of this section shall be construed and implemented to be in conformity with the judicial intent expressed by the court in California Teachers’ Association v. Cory, 155 Cal.App.3d 494.

(h) Subdivisions (a) through (g), inclusive, shall be inoperative on and after July 1, 2014, and shall become operative beginning the earlier of July 1, 2046, or July 1 of the first fiscal year after a 30-day notice has been sent to the Joint Legislative Budget Committee and the Controller in compliance with subdivision (d) of Section 22957.

(Amended by Stats. 2014, Ch. 47, Sec. 8. Effective June 24, 2014. Section inoperative from July 1, 2014, until operation resumes on date prescribed in subd. (h) (July 1, 2046, or sooner). Amending action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subd. (b).)



22955.1

(a) Notwithstanding Section 13340 of the Government Code, commencing July 1, 2003, a continuous appropriation is hereby annually made from the General Fund to the Controller, pursuant to this section, for transfer to the Teachers’ Retirement Fund. The total amount of the appropriation for each year shall be equal to 2.017 percent of the total of the creditable compensation of the fiscal year ending in the immediately preceding calendar year upon which members’ contributions are based, as reported annually to the Director of Finance, the Chairperson of the Joint Legislative Budget Committee, and the Legislative Analyst pursuant to Section 22955.5, and shall be divided into four equal payments. The payments shall be made on, or the following business day after, July 1, October 1, December 15, and April 15 of each fiscal year.

(b) (1) Commencing July 1, 2014, the amount of the appropriation required under subdivision (a) shall increase by the following percentages of the creditable compensation upon which that appropriation is based:

(A) On July 1, 2014, by 1.437 percent.

(B) On July 1, 2015, by 2.874 percent.

(C) On July 1, 2016, by 4.311 percent.

(2) For fiscal year 2017–18 and each fiscal year thereafter, the board shall increase or decrease the percentage specified in this subdivision from the percentage paid during the prior fiscal year to reflect the contribution required to eliminate the remaining unfunded actuarial obligation, as determined by the board based upon a recommendation from its actuary. If a rate increase is required, the adjustment may be for no more than 0.50 percent per year of the total of the creditable compensation of the fiscal year ending in the immediately preceding calendar year upon which members’ contributions are based. At any time when there is not an unfunded actuarial obligation as determined by the board, the percentage specified in this subdivision shall be reduced to zero.

(c) Pursuant to Section 22001 and case law, members are entitled to a financially sound retirement system. It is the intent of the Legislature that this section shall provide the retirement fund stable and full funding over the long term.

(d) This section continues in effect but in a somewhat different form, fully performs, and does not in any way unreasonably impair, the contractual obligations determined by the court in California Teachers’ Association v. Cory, 155 Cal.App.3d 494.

(e) Subdivision (b) shall not be construed to be applicable to any unfunded actuarial obligation resulting from any benefit increase or change in member or employer contribution rate under this part that occurs after July 1, 1990.

(f) The provisions of this section shall be construed and implemented to be in conformity with the judicial intent expressed by the court in California Teachers’ Association v. Cory, 155 Cal.App.3d 494.

(g) (1)  Except as described in paragraph (2), this section shall become inoperative on July 1, 2046, and as of January 1, 2047, is repealed.

(2) Notwithstanding paragraph (1), on July 1 of the first fiscal year after a 30-day notice has been sent to the Joint Legislative Budget Committee and the Controller in compliance with subdivision (d) of Section 22957, this section shall become inoperative and, as of the following January 1, is repealed.

(Added by Stats. 2014, Ch. 47, Sec. 9. Effective June 24, 2014. Section inoperative July 1, 2046, or sooner as prescribed in subd. (g). Adding action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subds. (b), (c), and (d). Repealed on or before January 1, 2047, by its own provisions.)



22955.5

(a) For purposes of Sections 22954, 22955, and 22955.1, “creditable compensation” shall include only creditable compensation for which member contributions are credited under the Defined Benefit Program.

(b) On or after October 1 and on or before October 25 of each year, beginning in 2008, the board shall calculate the total amount of creditable compensation for the fiscal year that ended on the immediately preceding June 30. For the purpose of informing the Department of Finance and the Legislature of the amount of the state’s appropriations pursuant to Sections 22954, 22955, and 22955.1 in the next fiscal year, the system shall immediately submit a report that includes this calculation to the Director of Finance, the Chairperson of the Joint Legislative Budget Committee, and the Legislative Analyst.

(c) After submission of the report described in subdivision (b), on or before the April 15 after submission of the report described in subdivision (b), the system shall notify the Director of Finance, the Chairperson of the Joint Legislative Budget Committee, and the Legislative Analyst of any revisions in its calculation of the total amount of creditable compensation for the fiscal year that ended on the immediately preceding June 30.

(d) The last revised calculation submitted pursuant to subdivision (c) on or before April 15 of each year or, if no such revised calculation is submitted, the calculation in the report submitted pursuant to subdivision (b) shall be the calculation of creditable compensation upon which the state’s appropriations pursuant to Sections 22954, 22955, and 22955.1 will be based in the next fiscal year. On or after April 15 and on or before May 1 of each year, the system shall submit to the Controller a copy of this calculation, along with a requested schedule of transfers to be made pursuant to the appropriations in Sections 22954, 22955, and 22955.1 in the next fiscal year beginning on the next July 1. The system shall also provide a copy of this schedule to the Director of Finance and the Legislative Analyst.

(Amended by Stats. 2014, Ch. 47, Sec. 10. Effective June 24, 2014. Amending action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subd. (b).)



22956

Employer and state contributions made to the plan pursuant to this part for service credited under the Defined Benefit Program shall not be credited to the individual member accounts. These contributions shall be held in the reserves of the plan to finance the employers’ share of the cost of all benefits payable under the plan with respect to the Defined Benefit Program. Under no circumstances shall these employer and state contributions be allocated or awarded to individual members, their spouses, or beneficiaries.

(Amended by Stats. 2000, Ch. 1025, Sec. 23. Effective January 1, 2001.)



22957

(a) The Legislature hereby finds and declares that the provisions of Section 22950.5 do not constitute a new functional responsibility for schools and community colleges pursuant to subdivision (c) of Section 41204, and do not require an adjustment pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution. The Legislature further finds and declares that the provisions of Section 22950.5 do not constitute a reimbursable mandate for school districts pursuant to Article XIII B of the California Constitution. Any challenge to these findings shall be filed in Sacramento Superior Court within 60 days of the effective date of the act adding this section. Any action so filed shall be consolidated with any action filed pursuant to Section 22958.

(b) On or before June 1 of each year, the Director of Finance shall determine if an adjustment to the constitutional minimum guarantee of funding for schools shall be made pursuant to a final, unappealable judicial decision holding that the increased contributions in Section 22950.5 constitute a new functional responsibility for schools and community colleges, pursuant to subdivision (c) of Section 41204, or any other final, unappealable, judicial decision holding that the increased contributions in Section 22950.5 require an adjustment in funding provided to schools and community colleges pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution. If the Director of Finance estimates that an adjustment will require increased General Fund expenditures of more than ten million dollars ($10,000,000), then the determination described in this subdivision shall be considered to have been met. This estimate shall be calculated solely within the discretion of the Director of Finance.

(c) On or before June 1 of each year, the Director of Finance shall determine if any amounts are needed to fund school districts or other local governments due to a final unappealable administrative or judicial decision holding that the increased contributions in Section 22950.5 constitute a reimbursable mandate pursuant to Article XIII B of the California Constitution. If the Director of Finance estimates that the cost of the mandate is more than ten million dollars ($10,000,000), then the determination described in this subdivision shall be considered to have been met. This estimate shall be solely within the discretion of the Director of Finance, and the director need not wait for a final cost estimate, nor any other administrative determination, from the Commission of State Mandates prior to making this determination.

(d) If, before June 1 of each year, the Director of Finance determines that the determinations described in subdivisions (b) or (c) have been met, then the Director of Finance shall immediately notify, in writing, the Joint Legislative Budget Committee and the Controller of this determination.

(Added by Stats. 2014, Ch. 47, Sec. 11. Effective June 24, 2014. Adding action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subd. (b).)



22958

(a) Any action or proceeding challenging the validity of any matter authorized by the act adding this section by any person or entity shall be brought in accordance with, and within the time specified in, Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(b) This section provides the authorization for all entities referenced in the act adding this section as required by Section 860 of the Code of Civil Procedure.

(c) Any action initiated pursuant to this section shall be brought in the Superior Court of the County of Sacramento.

(Added by Stats. 2014, Ch. 47, Sec. 12. Effective June 24, 2014. Adding action may become inoperative under conditions prescribed by Stats. 2014, Ch. 47, Sec. 13, subd. (b).)






CHAPTER 17 - Employer Collection and Reporting Procedures

23000

Each employer shall deduct from the creditable compensation of members employed by the employer the member contributions required by this part and shall remit to the system those contributions plus the employer contributions required by this part and Section 44987.

(Amended by Stats. 1997, Ch. 482, Sec. 21. Effective January 1, 1998.)



23001

Each county superintendent, district superintendent, chancellor of a community college district, or other employing agency that reports directly to the system shall draw requisitions for contributions required by Sections 22901 and 22950 in favor of the State Teachers’ Retirement System, and the requisitions, when allowed and signed by the county auditor, shall constitute a warrant against the county treasury. The county superintendent, district superintendent, chancellor of a community college district, or other employing agency thereupon shall forward the warrants to the board in the system’s headquarters office. The amounts received shall be deposited immediately in the State Treasury to the Teachers’ Retirement Fund.

(Amended by Stats. 2013, Ch. 558, Sec. 15. Effective January 1, 2014.)



23002

Member and employer contributions required by this part and Section 44987 are due in the office of the system five working days immediately following the period covered by the monthly report upon which the compensation earned during the period is being reported and from and upon which the contributions are due. Payments shall be delinquent on the sixth working day thereafter and regular interest on delinquent payments shall begin to accrue as of that day. The board shall authorize estimated payments of not less than 95 percent of the contributions due, and, in that case, the balance of contributions payable shall be due in the office of the system no more than 15 working days following the period covered by the monthly report upon which the contributions are based. This additional payment shall be delinquent on the 16th working day thereafter, and regular interest shall begin to accrue as of that day.

(Amended by Stats. 1997, Ch. 482, Sec. 22. Effective January 1, 1998.)



23002.5

Member and employer contributions from school districts conducting a year-round school operation or a continuous school program shall be reported as part of the school year in which the service began.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23003

(a) If a county superintendent of schools or employing agency or school district or community college district that reports directly to the system fails to make payment of contributions as provided in Section 23002, the board shall, in accordance with regulations, assess penalties.

(b) The board shall, in accordance with regulations, charge regular interest on any delinquent contributions under this part.

(Amended by Stats. 2009, Ch. 249, Sec. 5. Effective January 1, 2010.)



23004

The county superintendent of schools or employing agency shall, or a school district or community college district may, with approval of the board, submit a report monthly to the system containing information as the board may require in the administration of the plan. That monthly report shall be submitted electronically in an encrypted format provided by the system that ensures the security of the transmitted member data.

(Amended by Stats. 2006, Ch. 655, Sec. 17. Effective January 1, 2007.)



23005

Monthly reports are due in the office of the system 30 calendar days immediately following the month in which the compensation being reported under this part was earned, and are delinquent 15 calendar days immediately thereafter.

(Amended by Stats. 1998, Ch. 965, Sec. 122. Effective January 1, 1999.)



23006

(a) If a county superintendent of schools or employing agency or school district or community college district that reports directly to the system, submits monthly reports, as specified by Section 23004, late, as defined in Section 23005, or in unacceptable form, the board shall, in accordance with regulations, assess penalties.

(b) The board shall, in accordance with regulations, assess penalties, based on the sum of the employer and employee contributions required under this part by the report, for late or unacceptable submission of reports, at a rate of interest equal to the regular interest rate.

(Amended by Stats. 2011, Ch. 703, Sec. 7. Effective January 1, 2012.)



23007

If any county superintendent, district superintendent, chancellor of a community college district, or other employing agency that reports directly to the system fails to make payment of any assessment by the board, the Controller shall, upon order of the board, withhold subsequent payments from the State School Fund to the county for deposit in the county school service fund or, upon the request of a county superintendent of schools to the county auditor, he or she shall withhold payments to a school district for deposit in the district general fund until the contributions and report are received in acceptable form in the office of the system and the board directs the Controller to make those payments, less the amount of the assessments to the county that would have been paid had no payments been withheld. The Controller shall then pay to the system the amount of the assessments withheld for deposit in the State Treasury to the Teachers’ Retirement Fund.

(Amended by Stats. 2012, Ch. 864, Sec. 10. Effective January 1, 2013.)



23008

(a) If more or less than the required contributions specified in this part and Section 44987 are paid to the system based on any payment of creditable compensation to a member, proper adjustments shall be made on a monthly report, by the county superintendent, district superintendent, chancellor of a community college district, or other employing agency who submitted the report, within 60 days after discovery or notification by the system and any refunds shall be made to the member within the same time period by the employing agency.

(b) The board shall, in accordance with regulations, assess penalties for late or improper adjustments pursuant to Section 23006. These penalties shall be no more than the regular interest as defined in Section 22162. The penalty so assessed shall be deemed interest earned in the year in which it was received.

(Amended by Stats. 2010, Ch. 207, Sec. 11. Effective January 1, 2011.)



23009

The board, if in the interest of the plan, may, in connection with adjustments to the required contributions referred to in Section 23008, receive or make payments directly from or to the member or beneficiary with interest.

(Amended by Stats. 1996, Ch. 634, Sec. 170. Effective January 1, 1997.)



23010

A person or entity that reports directly to the system that is assessed penalties or interest pursuant to Section 23003, 23006, or 23008 may appeal the assessed penalties or interest subject to the appeals process established pursuant to Section 22219.

(Added by Stats. 2009, Ch. 249, Sec. 8. Effective January 1, 2010.)






CHAPTER 18 - Refund of Contributions

23100

(a) Upon termination of employment, a member may elect to be paid, pursuant to this part, each of the following:

(1) The member’s accumulated retirement contributions made after June 30, 1935.

(2) The member’s accumulated annuity deposit contributions.

(3) An amount equal to the balance of credits in the member’s Defined Benefit Supplement account.

(b) Accumulated retirement contributions and accumulated annuity deposit contributions shall include credited interest through the date of payment.

(c) Accumulated retirement contributions shall be reduced by the amount of retirement or disability benefits paid to a member pursuant to this part.

(Amended by Stats. 2011, Ch. 703, Sec. 8. Effective January 1, 2012.)



23101

(a) When a member’s accumulated retirement contributions are refunded, as provided in Section 23100, all rights to benefits pertaining to the service credit represented by those contributions under this part are forfeited. Those rights and benefits, based upon service performed prior to refund, shall not be restored until the member has redeposited the total of the refunded accumulated retirement contributions, and paid the regular interest thereon as provided in Chapter 19 (commencing with Section 23200).

(b) In addition to the rights and benefits described in subdivision (a), any beneficiary designation made by a member pursuant to Chapter 20 (commencing with Section 23300) and Chapter 28 (commencing with Section 24300) under this part shall be invalidated upon the refund of the member’s accumulated retirement contributions.

(Amended by Stats. 2011, Ch. 703, Sec. 9. Effective January 1, 2012.)



23102

Prior to the system paying a refund of accumulated retirement contributions under this part, the employer shall certify that the member’s employment has been terminated unless the employment was terminated 12 months or more prior to the date the member signed the refund application.

(Amended by Stats. 2000, Ch. 1025, Sec. 26. Effective January 1, 2001.)



23103

Refunds to a member shall be made upon request of the member on a properly executed form prescribed by the system, or may be made without a request if it is determined by the board that the member’s employment is permanently terminated and the member does not have enough credited service under the Defined Benefit Program to qualify for service retirement under this part.

(Amended by Stats. 2011, Ch. 703, Sec. 10. Effective January 1, 2012.)



23104

(a) Deposit in the United States mail of an initial warrant drawn as directed by the member as a refund of contributions upon termination of employment, and addressed to the address directed by the member, constitutes a return of the member’s accumulated retirement contributions under this part. In lieu of an initial warrant, the system may initiate a disbursement by electronic funds transfer to a specific account at a financial institution as directed by the member as a refund of contributions upon termination of employment, which shall constitute a return of the member’s accumulated retirement contributions under this part.

(b) Except as provided in subdivision (e), if the member has elected on a form provided by the system to transfer all or a specified portion of the accumulated retirement contributions that are eligible for direct trustee-to-trustee transfer to the trustee of a qualified plan under Section 402 of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 402), deposit in the United States mail of a notice that the requested transfer has been made constitutes a return of the member’s accumulated retirement contributions under this part.

(c) Except as provided in subdivision (e), for refunds not involving direct trustee-to-trustee transfers, if the member returns the total gross distribution amount to the system’s headquarters office within 30 days from the mailing date, the refund shall be canceled and the person shall be restored as a member of the Defined Benefit Program with all the rights and privileges under this part restored.

(d) Except as provided in subdivision (e), for refunds involving direct trustee-to-trustee transfers, if the member returns the warrant drawn to the trustee of the qualified plan or the trustee returns the amount of the qualified refund and, if applicable, any additional amounts necessary to equal, but in no event to exceed, the total gross distribution amount to the system’s headquarters office within 30 days from the mailing date, the refund shall be canceled and the person shall be restored as a member of the Defined Benefit Program with all the rights and privileges under this part restored.

(e) The mode of notice described in subdivision (b) and the measurement of time within which the return of total gross distribution amounts described in subdivisions (c) and (d) shall be made are subject to Section 22337.

(Amended by Stats. 2014, Ch. 755, Sec. 25. Effective January 1, 2015.)



23106

If a member ceases to be entitled to credit for service in the Defined Benefit Program because the member has become entitled to credit for that service in another retirement system supported wholly or in part by funds of the United States government, or any state government or political subdivision thereof, the member is entitled to a refund of the accumulated retirement contributions made during the period for which he or she is entitled to credit in the other retirement system.

(Amended by Stats. 1998, Ch. 965, Sec. 128. Effective January 1, 1999.)



23107

Any member of the Defined Benefit Program without terminating membership in the program and upon making application on forms provided by the system shall be paid a refund of the accumulated annuity deposit contributions under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 129. Effective January 1, 1999.)






CHAPTER 19 - Redeposit of Contributions

23200

(a) If a person, whose accumulated retirement contributions have been refunded, again becomes a member of the Defined Benefit Program or is subject to Section 23201, the person may request to redeposit all or a portion of those contributions with regular interest from the date of refund to the date of payment.

(b) If a nonmember spouse, as defined in Section 22651, withdraws accumulated contributions in accordance with Section 22661, the member may redeposit all or a portion of those contributions pursuant to subdivision (a), providing he or she is not receiving an allowance under Chapter 26 (commencing with Section 24100) or Chapter 27 (commencing with Section 24201).

(c) If a member requests to redeposit a portion of all accumulated retirement contributions that were previously refunded subject to requirements imposed by the board, the member shall receive pro rata service credit in proportion to the amount redeposited.

(Amended by Stats. 2009, Ch. 304, Sec. 15. Effective January 1, 2010.)



23201

Any person whose accumulated retirement contributions were refunded, who wishes to establish concurrent membership, and who has received, or will qualify to receive, a retirement allowance from one or more of the retirement systems defined in Section 22115.2, may request to redeposit all or a portion of the accumulated retirement contributions that were refunded, with regular interest from the date of refund to the date of payment, without being employed to perform creditable service subject to coverage under the Defined Benefit Program.

(Amended by Stats. 2009, Ch. 304, Sec. 16. Effective January 1, 2010.)



23202

(a) An election pursuant to Section 23200 to redeposit accumulated retirement contributions may be made by a member anytime prior to the effective date of the member’s retirement under this part.

(b) An election to redeposit accumulated retirement contributions returned to the member shall be considered as an election to repay accumulated retirement contributions previously returned, up to but not exceeding the amount required to restore the total service credit returned, under the provisions of this chapter.

(c) If any payment due because of this election is not received at the system’s headquarters office within 120 days of its due date, the election shall be canceled. Upon the cancellation of election, the member shall receive credit for the payments made under the election or, at the request of the member, those payments shall be returned.

(d) If the election is canceled, the member may at any time prior to the effective date of retirement under this part, again elect to redeposit accumulated retirement contributions previously withdrawn or returned, in accordance with Section 23200 and all the laws, rules, and regulations pertaining thereto.

(Amended by Stats. 2013, Ch. 558, Sec. 17. Effective January 1, 2014.)



23203

(a) A member who elects to redeposit refunded accumulated retirement contributions shall pay, prior to retirement, all contributions and interest as determined under Section 23200.

(b) If the system is unable to inform the member or beneficiary of the amount required to redeposit the refunded accumulated retirement contributions prior to the effective date of the applicable allowance, the member or beneficiary may make the required payment within 30 working days after the date of mailing of the statement of contributions and interest required or the effective date of the appropriate allowance, whichever is later, except as provided in subdivision (d). The payment shall be paid in full before a member or beneficiary receives any adjustment in the appropriate allowance due because of that payment.

(c) Redeposit of refunded accumulated retirement contributions shall be made in one sum, or in not more than 120 monthly installments, not to exceed ten years, provided that no installment, except the final installment, is less than twenty-five dollars ($25).

(d) The measurement of time within which a redeposit described in subdivision (b) shall be made is subject to Section 22337.

(Amended by Stats. 2013, Ch. 459, Sec. 8. Effective January 1, 2014.)






CHAPTER 20 - Beneficiary Designation

23300

(a) A member of the Defined Benefit Program may designate a beneficiary to receive benefits payable under this part upon the member’s death. A beneficiary designation may not be made in derogation of a community property interest of a nonmember spouse, as defined by Section 25000.9, with respect to service or contributions credited under this part, unless the nonmember spouse has previously obtained an alternative order pursuant to Section 2610 of the Family Code.

(b) A member’s beneficiary designation for benefits payable under the Defined Benefit Program, including a designation made pursuant to Section 24300 or 24300.1, shall also apply to benefits payable under the Defined Benefit Supplement Program. A beneficiary designation shall be in writing on a form prescribed by the system and executed by the member.

(c) A beneficiary designation shall not be valid unless it is received in the system’s headquarters office prior to the member’s death.

(d) A member may change or revoke a beneficiary designation at any time by making a new designation pursuant to this section.

(e) This section is not applicable to the designation of an option beneficiary or an annuity beneficiary under this part.

(f) An option beneficiary may designate a death beneficiary who would, upon the death of the option beneficiary, be entitled to receive the option beneficiary’s accrued monthly allowance.

(Amended by Stats. 2013, Ch. 558, Sec. 18. Effective January 1, 2014.)



23301

A corporation, trust, eleemosynary, parochial institution, or public entity may be designated as a beneficiary under this part. However, they may not be designated as option beneficiaries.

(Amended by Stats. 1998, Ch. 965, Sec. 134. Effective January 1, 1999.)



23302

Payment under this part to a beneficiary designated in the form on file in the system at the date of death by a warrant drawn prior to any claim under community property rights shall constitute full discharge of any and all liability of the board, system, and plan by reason of the member’s death.

(Amended by Stats. 1998, Ch. 965, Sec. 135. Effective January 1, 1999.)



23303

(a) If the whereabouts of the designated beneficiary cannot be determined, or if the beneficiary is the estate of the deceased person, the board may pay to the undertaker who conducted the funeral, or to any person who, or any organization that, has paid the undertaker from funds owned by the person or organization, in its discretion all or a portion of any amount payable under this part, but not to exceed the funeral expenses of the deceased person, or the portion of the expenses paid by the person or organization, as evidenced by the sworn itemized statement of the undertaker, person, or organization and by any other documents the board may require.

(b) The payment shall be in full and complete discharge and acquittance of the board, system, and plan up to the amount paid.

(Amended by Stats. 1998, Ch. 965, Sec. 136. Effective January 1, 1999.)



23304

If no beneficiary designation is in effect on the date of death, any benefit payable under this part shall be paid to the estate of the member. Payment pursuant to the board’s determination in good faith upon evidence satisfactory to it of the existence, identity or other facts relating to entitlement of persons under this section shall constitute a complete discharge and release of the system and plan from liability for the benefit.

(Amended by Stats. 1998, Ch. 965, Sec. 137. Effective January 1, 1999.)






CHAPTER 21 - Pre-1972 Benefits

23400

(a) If, prior to attaining the age of 55 years, a person who is entitled to receive a retirement allowance because of his or her retirement for disability prior to July 1, 1972, engages in a gainful occupation, the board shall reduce the portion of his or her monthly retirement allowance that is not provided by his or her accumulated contributions, to an amount, which when added to the compensation earned monthly by him or her, does not exceed the amount of the compensation that would be earnable by a person holding the same or an equal position as or to that which he or she held at the time of his or her retirement, and in the same salary step or rating, or if no such position then exists, the compensation earnable immediately prior to its abolition.

(b) If his or her earnings are further altered, the board shall further alter that portion of his or her retirement allowance to the lower of the following amounts:

(1) The amount of that portion of his or her retirement allowance as it would be if not reduced under this section.

(2) An amount that, when added to the compensation earned by him or her, equals the amount of the compensation that would be earnable by a person holding the same or an equal position as or to that which he or she held at the time of his or her retirement, and in the same salary step or rating, or if no such position then exists, the compensation earnable immediately prior to its abolition.

(c) For purposes of this section, the retirement allowance subject to adjustment is the unmodified allowance irrespective of the option elected.

(d) When he or she attains the age of 55 years, his or her retirement allowance shall be made equal to the amount it would be if not reduced under this section, and may not again be modified under this section. Section 24015 does not apply to those persons affected by this section.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23401

The board may require any member who retired for disability, prior to July 1, 1972, and who has not attained 58 years of age, to undergo a medical examination. If the examination, together with other available information, shows to the satisfaction of the board that the member is no longer disabled, the retirement allowance shall be terminated. Should any member retired for disability refuse to submit to medical examination, as provided in this section, the disability retirement allowance shall be terminated and all rights of the member in the disability retirement allowance shall be revoked.

(Amended by Stats. 1996, Ch. 634, Sec. 185. Effective January 1, 1997.)



23402

Benefits payable on account of deaths that occurred prior to July 1, 1972, and provided under former Section 14193, as it read prior to July 1, 1972, shall be continued. Former Sections 14195 and 14196 as they read prior to that date shall continue to apply to these payments.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23403

Survivor benefits payable on account of deaths that occurred prior to July 1, 1972, shall be continued in the amounts and under the conditions stated in former Sections 14186 and 14189, as they read prior to July 1, 1972.

(Amended by Stats. 1994, Ch. 933, Sec. 52. Effective September 28, 1994.)



23404

Upon termination of the retirement allowance that began to accrue prior to July 1, 1972, the member’s individual account shall be credited with amounts that are the actuarial equivalents at that time, as based on the disabled life, where retirement had been for disability, or on the active life where the retirement had been for service of the allowance and annuities being paid from accumulated retirement contributions, accumulated annuity deposit contributions, or accumulated tax-sheltered annuity contributions. These credited amounts shall not exceed the amount of his or her accumulated contributions as they were in those accounts at the date of retirement.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)






CHAPTER 21.5 - Election of Disability and Death Benefit Coverage

23700

(a) New survivor benefit and disability retirement programs that are provided under the Defined Benefit Program pursuant to Chapter 23 (commencing with Section 23850) and Chapter 26 (commencing with Section 24100), are effective as of October 16, 1992. All members of the Defined Benefit Program with an effective date of membership in the program on or after October 16, 1992, shall be covered by these survivor benefit and disability retirement programs under this part.

(b) The purpose of this chapter is to set forth the criteria for granting certain members of the Defined Benefit Program, as defined in Section 23702, the opportunity to elect to either retain coverage under the current family allowance and disability allowance programs pursuant to Chapter 22 (commencing with Section 23800), and Chapter 25 (commencing with Section 24001) or to be covered under the survivor benefit and disability retirement programs.

(Amended by Stats. 1998, Ch. 965, Sec. 138. Effective January 1, 1999.)



23701

(a) The election of disability and death benefit programs shall be made during the 180-day period commencing on October 16, 1992, and ending on April 13, 1993. All elections made during this period shall be effective as of October 16, 1992.

(b) If a member has made an election and subsequently becomes disabled or dies, the benefits shall be paid under the elected program provisions as though the election had been executed on October 16, 1992.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23702

(a) All members in the Defined Benefit Program on October 15, 1992, who are not receiving a disability allowance or a retirement allowance with an effective date prior to October 16, 1992, shall be eligible to make an irrevocable election, pursuant to this chapter, to retain coverage under either the disability allowance and family allowance programs or to have coverage under the disability retirement and survivor benefits programs.

(b) The member’s eligibility to participate in the election shall be based on the member’s status in the Defined Benefit Program on October 15, 1992, only, and not on prior or subsequent events.

(Amended by Stats. 1999, Ch. 939, Sec. 60. Effective January 1, 2000.)



23703

A member’s election of disability or death benefit coverage shall meet all of the following requirements:

(a) The member is eligible to participate in the election pursuant to Section 23702.

(b) The election is filed on a form provided by the system.

(c) Except as provided in Section 23704, the election document contains the signature of the spouse of the member, unless the member declares, in writing, under penalty of perjury, that one of the following conditions exists:

(1) The member does not know, and has taken all reasonable steps to determine, the whereabouts of the spouse.

(2) The spouse is incapable of executing the acknowledgment because of an incapacitating mental or physical condition.

(3) The member and spouse have executed a marriage settlement agreement pursuant to Part 5 (commencing with Section 1500) of Division 4 of the Family Code that makes the community property law inapplicable to the marriage.

(4) The member is not married.

(5) The current spouse has no identifiable community property interest in future benefits.

(d) The election document is signed and dated during the 180-day election period specified in Section 23701.

(e) The signatures of the member and the member’s spouse on the election document are witnessed by a third party who is at least 18 years of age.

(f) The election document is received in the system’s office in Sacramento within 30 days after the date of signature, but no later than May 1, 1993.

(Amended by Stats. 1994, Ch. 933, Sec. 55. Effective September 28, 1994.)



23704

If a spouse refuses to sign the election document, the member may bring an action in court to enforce the spousal signature requirement or to waive the spousal signature requirement. Either party may bring an action pursuant to Section 1101 of the Family Code to determine the rights of the party.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23705

After receipt of a member’s election document, the system shall mail an acknowledgement notice to the member that indicates the member’s choice of disability and death benefit programs. If the member does not agree with the system’s recording of his or her election choice, the member has 30 days from the date of the acknowledgement notice to notify the system in writing.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23706

(a) Failure to file an election pursuant to this chapter shall be deemed to be an election to retain coverage under the disability allowance and family allowance programs.

(b) Failure to meet all of the requirements for submitting an election pursuant to this chapter shall be deemed to be a failure to file an election.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)






CHAPTER 22 - Active Death Benefits: Family Allowance

23800

(a) This chapter governs the eligibility provisions, benefit provisions, allowance computations, and related provisions for the benefits payable under this part with respect to the Defined Benefit Program upon the death of eligible members. “Members,” as used in this chapter, means all members who were receiving a disability allowance on October 15, 1992, and all persons who were members of the plan under this part on October 15, 1992, who were not receiving an allowance and who did not elect, pursuant to Chapter 21.5 (commencing with Section 23700), to be covered under Chapter 23 (commencing with Section 23850).

(b) This chapter also contains three sections related to survivor benefits payable on account of deaths that occurred prior to July 1, 1972.

(Amended by Stats. 2000, Ch. 1025, Sec. 29. Effective January 1, 2001.)



23801

(a) A death payment of no less than five thousand dollars ($5,000) shall be paid to the beneficiary upon receipt of proof of death of a member who had one or more years of credited service, including service deemed to the member under subparagraph (B) of paragraph (2) of subdivision (a) of Section 22851, at least one of which had been earned subsequent to the most recent refund of accumulated retirement contributions, if the member died during any one of the following periods:

(1) While in employment for which creditable compensation is paid.

(2) While disabled, if the disability had been continuous from the last day for which creditable compensation had been paid.

(3) Within four months after termination of creditable service or termination of employment, whichever occurs first.

(4) Within four months after termination of a disability allowance if no service was performed after the termination.

(5) Within 12 months of the last day for which creditable compensation was paid, if the member was on an approved leave of absence without compensation for reasons other than disability.

(6) While on a leave of absence to perform qualified military service, if the death occurred on or after January 1, 2007.

(b) A death payment pursuant to this section shall not be payable for the death of a member that occurs within one year commencing with the effective date of reinstatement from service retirement pursuant to Section 24208.

(c) The board may adjust the death payment amount following each actuarial valuation based on changes in the All Urban California Consumer Price Index and adopt any adjusted amount as a plan amendment.

(d) A beneficiary may waive his or her right to the death payment in accordance with the requirements established by the system.

(Amended by Stats. 2011, Ch. 703, Sec. 12. Effective January 1, 2012.)



23802

(a) Upon receipt of proof of death of a member who has no preretirement option in effect, and who either does not meet the eligibility requirements set forth in Section 23804, or meets the eligibility requirements set forth in Section 23804 but has no eligible survivors for a family allowance as specified in Section 23805 or 23806, there shall be paid to the beneficiary both of the following:

(1) The accumulated retirement contributions after July 1, 1935.

(2) The accumulated annuity deposit contributions.

(b) Accumulated contributions include credited interest through the date of payment.

(Amended by Stats. 2011, Ch. 703, Sec. 13. Effective January 1, 2012.)



23803

Notwithstanding Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code, or any other provision of law, death payments and return of contributions pursuant to Sections 23801 and 23802, if any, may be requested by the beneficiary and paid by the system as soon as practicable after receipt of proof of death.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23804

(a) A family allowance is payable upon the death of an active member or a disabled member who was receiving a disability allowance that began to accrue after June 30, 1972.

(b) (1) For the family allowance to be payable upon the death of the member, all of the following conditions shall be met at the time of death:

(A) Death occurred after June 30, 1972.

(B) A preretirement election of an option is not in effect.

(C) The provisions for the death payment under this part have been met.

(2) In addition to the conditions specified in paragraph (1), at least one-half year of credited service had been performed subsequent to the end of the last break, if a break in service of more than one year had occurred.

(3) In addition to the conditions specified in paragraph (1), at least one year of credited service had been performed subsequent to the last reinstatement date, if reinstated from service or disability retirement.

(c) The family allowance shall be paid in lieu of the return of the member’s accumulated retirement contributions.

(d) The family allowance may be terminated, if all eligible beneficiaries formally waive their rights in accordance with the requirements established by the system.

(Amended by Stats. 1996, Ch. 634, Sec. 189. Effective January 1, 1997.)



23805

A family allowance is payable in the amount and to the specified persons in the following order of priority:

(a) To the deceased member’s surviving spouse who has financial responsibility for at least one dependent child, an amount equal to 40 percent of the member’s final compensation or the disabled member’s projected final compensation plus 10 percent of the member’s final compensation or the disabled member’s projected final compensation for each child, up to a maximum allowance of 90 percent.

(b) If there is no surviving spouse or upon the death of the surviving spouse, to each dependent child, an amount equal to 10 percent of the deceased member’s final compensation or the disabled member’s projected final compensation, up to a maximum allowance of 50 percent. If there are more than five dependent children, they shall share equally in the maximum allowance of 50 percent.

(c) To the surviving spouse at 60 years of age or over if there is no dependent child, a monthly allowance equal to the amount that would have been payable to the spouse as beneficiary under Option 3 pursuant to Section 24300, as that section read on December 31, 2006, that provides an allowance equal to one-half of the modified retirement allowance the member would have received at 60 years of age, computed on the member’s projected final compensation and projected service to normal retirement age. The allowance payable under this subdivision shall be increased by application of the benefit improvement factor for time that elapses between the date the member would have attained normal retirement age and the date the family allowance under this subdivision begins to accrue. The allowance calculation shall include service credit for the unused sick leave that had accrued to the member as of the date of his or her death. Eligibility for the inclusion of service credit for unused sick leave credit and the calculation of that service credit shall be determined pursuant to Section 22717.

(d) If there is no surviving spouse or dependent child, to the dependent parent, 60 years of age or over, a monthly allowance equal to the amount that would have been payable to the dependent parent as beneficiary under Option 3 pursuant to Section 24300, as that section read on December 31, 2006, that provides an allowance equal to one-half of the modified retirement allowance the member would have received at 60 years of age, computed on the member’s projected final compensation and projected service to normal retirement age. The allowance calculation shall include service credit for the unused sick leave that had accrued to the member as of the date of his or her death. Eligibility for the inclusion of service credit for unused sick leave and the calculation of that service credit shall be determined pursuant to Section 22717. If there are two dependent parents, only one family allowance shall be payable under this subdivision and that allowance shall be computed on the assumption that the younger parent is the option beneficiary and the allowance shall be divided equally for as long as there are two dependent parents. Thereafter, the full allowance shall be payable to the surviving dependent parent.

(e) The surviving spouse or dependent parent may elect to begin receiving the family allowance payable under subdivision (c) or (d) immediately upon the later of the death of the member or when there is no dependent child, or to defer receipt of the allowance to the date the surviving spouse or dependent parent attains 60 years of age. If allowance payments commence prior to the date the surviving spouse or dependent parent attains 60 years of age, the allowance payable shall be actuarially reduced.

(f) If there is no dependent child, a surviving spouse or dependent parent or parents may elect, prior to receipt of the first payment under subdivision (c) or (d), to receive the member’s accumulated retirement contributions in a lump sum subject to a reduction for any disability allowance or family allowance payments previously made.

(g) (1) The allowance calculated under this section shall not include either of the following:

(A) The increase in the percentage of final compensation pursuant to Section 24203.5.

(B) The increase in the monthly allowance pursuant to Section 24203.6.

(2) This subdivision does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 2007, Ch. 323, Sec. 9. Effective January 1, 2008.)



23805.5

(a) A parent claiming a benefit under Section 23805 is dependent if all of the following apply:

(1) The parent was receiving one-half or more of his or her support from the member for the tax year preceding the member’s death.

(2) The parent was declared as a dependent on the income tax return of the member for at least one of the two tax years preceding the member’s death.

(3) No one else has assumed at least one-half of the parent’s support in the tax year of the member’s death.

(4) The parent has net assets of not more than twenty-five thousand dollars ($25,000), excluding his or her personal residence and personal property therein.

(b) A person claiming a benefit under Section 23805 or his or her guardian shall furnish the board a state or federal income tax return and any other evidence regarding his or her financial status as the board may require.

(Added by Stats. 1999, Ch. 939, Sec. 61. Effective January 1, 2000.)



23806

(a) A dependent child who is not in the care of the surviving spouse shall be included in the calculation of the family allowance. That child’s portion of the allowance shall be paid to the guardian of the estate of the child, the natural or adoptive parent having custody of the child, or if none, then to the trustee of the trust established for the benefit of the child.

(b) In the case of a dependent child age 18 years or older, the child’s portion of the allowance shall be paid to the guardian of the estate of the child, trustee of the trust established for the benefit of the child, or if none, then to the child.

(Amended by Stats. 1996, Ch. 1165, Sec. 16. Effective January 1, 1997.)



23809

The family allowance payable to the surviving spouse who has financial responsibility for at least one dependent child, or the family allowance payable to a dependent child, shall be reduced by an amount equal to the unmodified benefits paid or payable from other public systems for the same event which qualified the surviving spouse or dependent child for the family allowance.

(Amended by Stats. 1996, Ch. 1165, Sec. 19. Effective January 1, 1997.)



23810

If the person or persons to whom a family allowance is payable dies or no longer qualifies for the allowance, the allowance shall be terminated on the day of that event except as provided in Section 24600.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23811

(a) Upon termination of family allowances under this part and prior to the payment of allowances equal to the amount of the member’s accumulated retirement contributions at the time of death, the balance shall be paid to the member’s beneficiary.

(b) Payments provided under this section shall include credited interest on the unpaid balance calculated from the date family allowances were last paid or from the date of death, if no family allowance payments were made, to the date the balance is paid.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23812

(a) The surviving spouse of a deceased member who previously lost entitlement to benefits prescribed by this part due to remarriage shall be entitled to resume payment of the benefits effective either on January 1, 2000, or the first day of the month following receipt by the board of a written application for resumption of benefits, whichever date is later. The amount of the benefits payable shall be calculated as though the benefits had been paid without interruption from the date of remarriage through the benefits resumption effective date.

(b) The board shall be under no requirement to identify, locate, or notify a remarried spouse of a deceased member who previously lost entitlement as a result of remarriage about the resumption of benefits provided in this section. The board shall be under no requirement to provide the name or address or any other information concerning any remarried spouse of a deceased member to any person, agency, or entity for the purpose of notifying those who may be eligible for the resumption of benefits under this section.

(c) Nothing in this section shall be construed to imply or interpreted to mean that the benefits addressed shall be required to be paid retroactively.

(d) This section does not apply to the surviving domestic partner of a member.

(Amended by Stats. 2004, Ch. 912, Sec. 14. Effective January 1, 2005.)






CHAPTER 23 - Active Death Benefits: Survivor Benefits

23850

This chapter governs the eligibility provisions, benefit provisions, allowance computations, and related provisions for the benefits payable under this part with respect to the Defined Benefit Program upon the death of eligible members. “Member,” as used in this chapter, means all persons who become members of the plan under this part on or after October 16, 1992, and all persons who were members as of October 15, 1992, who elected, pursuant to Chapter 21.5 (commencing with Section 23700), to be covered under the death benefit provisions of this chapter.

(Amended by Stats. 2000, Ch. 1025, Sec. 30. Effective January 1, 2001.)



23851

(a) A death payment of not less than twenty thousand dollars ($20,000) shall be paid to the beneficiary, as designated pursuant to Section 23300, upon receipt of proof of death of a member, who had one or more years of credited service, including service deemed to the member under subparagraph (B) of paragraph (2) of subdivision (a) of Section 22851, at least one of which had been earned subsequent to the most recent refund of accumulated retirement contributions, if the member died during any one of the following periods:

(1) While in employment for which creditable compensation is paid.

(2) Within four months after termination of creditable service or termination of employment, whichever occurs first.

(3) Within 12 months of the last day for which creditable compensation was paid, if the member was on an approved leave of absence without creditable compensation for reasons other than disability.

(4) While on a leave of absence to perform qualified military service, if the death occurred on or after January 1, 2007.

(b) A death payment pursuant to this section shall not be payable for the death of a member that occurs within one year commencing with the effective date of termination of the service retirement allowance pursuant to Section 24208 or during the six calendar months commencing with the effective date of termination of the disability retirement allowance pursuant to Section 24117.

(c) The board may adjust the death payment amount following each actuarial valuation based on changes in the All Urban California Consumer Price Index and adopt as a plan amendment with respect to the Defined Benefit Program any adjusted amount.

(d) A designated beneficiary may waive the right to the death payment in accordance with the requirements established by the system.

(Amended by Stats. 2011, Ch. 703, Sec. 14. Effective January 1, 2012.)



23852

Upon receipt of proof of death of a member who has no preretirement option in effect:

(a) The surviving spouse may elect to receive either of the following:

(1) The member’s accumulated retirement contributions in a lump sum.

(2) If the member meets the provisions set forth in Section 23854, the survivor benefit allowance pursuant to Sections 23854 and 23855.

(b) If there is no surviving spouse, and the member meets the provisions set forth in Section 23854, then each dependent child shall receive the child’s portion of the survivor benefit allowance pursuant to Sections 23854, 23855, and 23856. The child’s portion of the survivor benefit allowance shall be paid in lieu of the return of the member’s accumulated retirement contributions.

(c) If there is no surviving spouse or dependent child to receive a benefit under subdivision (a) or (b), the member’s accumulated retirement contributions shall be paid to the member’s beneficiary in a lump sum.

(d) The member’s accumulated annuity deposit contributions shall be paid to the member’s beneficiary in a lump sum.

(e) The payment of accumulated contributions in a lump sum shall include credited interest through the date of payment.

(Amended by Stats. 2011, Ch. 703, Sec. 15. Effective January 1, 2012.)



23853

Notwithstanding Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code or any other provision of law to the contrary, death payments and return of contributions pursuant to Sections 23851 and 23852, if any, may be requested by the surviving spouse or beneficiary and paid by the system as soon as practicable after receipt of proof of death.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23854

(a) A survivor benefit allowance is payable upon receipt of proof of death of a member, as defined in Section 23850, who had one or more years of credited service, including deemed service under subparagraph (B) of paragraph (2) of subdivision (a) of Section 22851, at least one of which had been earned subsequent to the most recent refund of accumulated retirement contributions.

(b) For the survivor benefit allowance to be payable upon the death of a member, all of the following conditions shall be met at the time of death:

(1) Death occurred after October 15, 1992.

(2) A preretirement election of an option is not in effect.

(3) Death occurs during any one of the following periods:

(A) While in employment for which compensation is paid.

(B) Within four months after termination of service or termination of employment, whichever occurs first.

(C) Within four months after reinstatement from disability retirement.

(D) Within 12 months following the last day for which compensation was paid if the member was on an approved leave of absence without compensation for reasons other than disability.

(E) While on a leave of absence to perform qualified military service, if the death occurred on or after January 1, 2007.

(4) At least one-half year of credited service had been performed subsequent to the end of the last break in service, if a break in service of more than one year had occurred.

(5) At least one year of credited service had been performed subsequent to the last reinstatement date, if reinstated from service retirement.

(c) The survivor benefit allowance shall be paid in lieu of the return of the member’s accumulated retirement contributions.

(d) The survivor benefit allowance may be terminated, if all eligible beneficiaries formally waive their rights in accordance with the requirements established by the system.

(Amended by Stats. 2012, Ch. 864, Sec. 11. Effective January 1, 2013.)



23855

(a) The survivor benefit allowance is a monthly allowance equal to one-half of the modified retirement allowance the member would have received at normal retirement age, if the member had retired and elected Option 3 pursuant to Section 24300, as that section read on December 31, 2006, naming the spouse as the option beneficiary.

(b) The allowance payable under this subdivision shall be based on the member’s actual service credit and final compensation as of the date of his or her death, the retirement factor at normal retirement age, and the member’s and spouse’s ages as of the date the member would have attained normal retirement age. If the member’s death occurs after he or she attains normal retirement age, his or her actual final compensation, the retirement factor at normal retirement age, and the member’s and spouse’s ages as of the date of the member’s death shall be used in the allowance calculation.

(c) The allowance calculation shall include service credit for the unused sick leave that had accrued to the member as of the date of his or her death. Eligibility for the inclusion of unused sick leave service credit and the calculation of that service credit shall be determined pursuant to Section 22717.

(d) (1) The allowance calculation shall not include either of the following:

(A) The increase in the percentage of final compensation pursuant to Section 24203.5.

(B) The increase of the monthly allowance pursuant to Section 24203.6.

(2) The amendments to this section made by the act adding this paragraph do not constitute a change in, but are declaratory of, existing law.

(e) The surviving spouse may elect to begin receiving the survivor benefit allowance immediately as of the date of the member’s death or to defer receipt of the allowance to the date the member would have attained normal retirement age. If allowance payments to the surviving spouse commence prior to the date the member would have attained normal retirement age, the allowance payable shall be actuarially reduced.

(f) If the spouse elects, pursuant to Section 23852, to receive the survivor benefit allowance, an additional 10 percent of final compensation shall be payable for each dependent child who is under 21 years of age, up to a maximum of 50 percent of final compensation. The child’s portion shall begin to accrue on the day following the member’s date of death and shall be payable even if the spouse elects to postpone receipt of the spouse’s survivor benefit allowance until the date the member would have attained normal retirement age.

(g) If there is no surviving spouse, an allowance in an amount equal to 10 percent of the deceased member’s final compensation shall be paid to each dependent child who is under 21 years of age, up to a maximum of 50 percent of final compensation. If there are more than five dependent children, they shall receive allowances in equal shares of the 50 percent of final compensation. A child’s portion of the survivor benefit allowance shall begin to accrue on the day following the member’s date of death.

(Amended by Stats. 2013, Ch. 559, Sec. 18. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



23856

(a) A dependent child who is not in the care of the surviving spouse shall be included in the calculation of the children’s portion of the survivor benefit allowance. That child’s portion of the allowance shall be paid to the guardian of the estate of the child, the natural or adoptive parent having custody of the child, or if none, then to the trustee of the trust established for the benefit of the child.

(b) In the case of a dependent child who is age 18 years or older, the child’s portion of the allowance shall be paid to the guardian of the estate of the child, trustee of the trust established for the benefit of the child, or if none, then to the child.

(Amended by Stats. 1996, Ch. 1165, Sec. 21. Effective January 1, 1997.)



23858

If the person or persons to whom a survivor benefit allowance is payable dies or no longer qualifies for the allowance, the allowance shall be terminated on the day of the event except as provided in Section 24600.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



23859

(a) Upon termination of a survivor benefit allowance pursuant to this chapter, if the total allowance paid or payable is less than the amount of the member’s accumulated retirement contributions at the time of death, the remaining balance of accumulated retirement contributions shall be paid to the estate of the spouse.

(b) If there is no spouse, and if there is a designated beneficiary pursuant to Section 23300, then upon termination of the survivor benefit allowance payable to all eligible dependent children pursuant to Section 23852, if the total allowance paid or payable is less than the amount of the member’s accumulated retirement contributions at the time of death, the remaining balance of the accumulated retirement contributions shall be paid to the member’s designated beneficiary pursuant to Section 23300.

(c) Payments provided under this section shall include credited interest on the unpaid balance calculated from the date the last survivor benefit allowance payment was made or from the date of death of the member, if no survivor benefit allowance payments were made, to the date the balance is paid.

(Amended by Stats. 2009, Ch. 304, Sec. 17. Effective January 1, 2010.)






CHAPTER 24 - Retired Death Benefits

23880

(a) A death payment of not less than five thousand dollars ($5,000) shall be paid to the beneficiary, as designated pursuant to Section 23300, upon receipt of proof of death of either of the following:

(1) A retired member.

(2) A member, if the death payment pursuant to Section 23801 would have otherwise been payable or if the conditions specified pursuant to paragraphs (3) and (5) of subdivision (b) of Section 23854 are met, and if the member’s death occurs during one of the following periods:

(A) Within one year commencing with the effective date of reinstatement from service retirement pursuant to Section 24208.

(B) Within six months commencing with the effective date of reinstatement from disability retirement pursuant to Section 24117.

(b) The board may adjust the death payment amount following each actuarial valuation based on changes in the All Urban California Consumer Price Index and adopt as a plan amendment any adjusted amount.

(Amended by Stats. 1998, Ch. 965, Sec. 143. Effective January 1, 1999.)



23881

(a) If upon receipt of proof of death of a retired member who was receiving an unmodified allowance and who retired under this part after June 30, 1972, there is a remaining balance of the member’s accumulated retirement contributions, the balance shall be paid to the member’s beneficiary.

(b) Upon receipt of proof of death of a retired member’s option beneficiary after the beneficiary begins to receive an allowance, the remaining balance of a member’s accumulated retirement contributions, if any, shall be paid to the beneficiary designated by the option beneficiary to receive that payment.

(c) The remaining balance of a retired member’s accumulated retirement contributions shall be the difference between the balance of the accumulated retirement contributions on the effective date of the member’s retirement and the total retirement allowance paid or payable to the retired member on the date of the member’s death. If the retired member predeceased the option beneficiary, the remaining balance of the retired member’s accumulated retirement contributions shall be the difference between the balance of the accumulated retirement contributions on the effective date of the member’s retirement and the total retirement allowance paid or payable to the retired member and the option beneficiary on the date of the option beneficiary’s death.

(d) Payments pursuant to this section shall include interest on the remaining balance of accumulated retirement contributions calculated from the date the last allowance payment was made to the date the remaining balance of accumulated retirement contributions is paid.

(Repealed and added by Stats. 2000, Ch. 74, Sec. 52. Effective January 1, 2001.)



23882

Notwithstanding Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code or any other provision of law, death payments and return of contributions pursuant to Sections 23880 and 23881, if any, may be requested by the beneficiary and paid by the system as soon as practicable after receipt of proof of death.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)






CHAPTER 25 - Disability Allowance

24001

(a) (1) A member may apply for a disability allowance under the Defined Benefit Program, upon written application for disability allowance to the board on a properly executed form provided by the system, if the member has five or more years of credited service and if all of the following requirements are met:

(A) At least four years were credited for actual performance of service subject to coverage under the Defined Benefit Program. Credit received because of workers’ compensation payments shall be counted toward the four-year requirement in accordance with Section 22710.

(B) The last five years of credited service were performed in this state.

(C) Except as described in subdivision (d) of Section 24201.5, the member is not currently receiving a service retirement allowance and at least one year was credited for service performed subsequent to the date on which the member terminated a service retirement allowance under Section 24208.

(D) At least one year was credited for service performed subsequent to the most recent refund of accumulated retirement contributions.

(E) The member has neither attained normal retirement age, nor possesses sufficient unused sick leave days to receive creditable compensation on account of sick leave to normal retirement age.

(F) The member is not applying for a disability allowance because of a physical or mental condition known to exist at the time the most recent membership in the Defined Benefit Program commenced and remains substantially unchanged at the time of application.

(2) A member who becomes disabled prior to normal retirement age, who has sick leave which will extend beyond normal retirement age, and who has a dependent child, may be awarded a disability allowance with an effective date after normal retirement age if the application is filed prior to attaining normal retirement age.

(b) Nothing in subdivision (a) shall affect the right of a member to a disability allowance under this part if the reason that the member is credited with less than four years of actual service performed subject to coverage under the Defined Benefit Program is due to an on-the-job injury or a disease that occurred while the member was employed and the four-year requirement can be satisfied by credit obtained under Chapter 14 (commencing with Section 22800) or Chapter 14.5 (commencing with Section 22850) in addition to any credit received from workers’ compensation payments.

(c) Nothing in subdivision (a) shall affect the right of a member under this part who has less than five years of credited service to a disability allowance if the following conditions are met:

(1) The member has at least one year of credited service performed in this state.

(2) The disability is the direct result of an unlawful act of bodily injury that was perpetrated on his or her person by another human being while the member was performing his or her official duties in a position subject to coverage under the Defined Benefit Program.

(3) The member provides documentation of the unlawful act in the form of an official police report or official employer incident report.

(d) A member who is eligible to apply for a disability allowance pursuant to this section may also apply for a service retirement pending a determination of his or her application for disability as described in Section 24201.5.

(Amended by Stats. 2014, Ch. 755, Sec. 26. Effective January 1, 2015.)



24001.5

A member shall not be eligible for a disability allowance under the Defined Benefit Program while on a leave of absence to serve as a full-time elected officer of an employee organization, even if the member receives service credit under Section 22711.

(Amended by Stats. 2001, Ch. 803, Sec. 11. Effective January 1, 2002.)



24002

(a) The board may authorize payment of a disability allowance to any member who is qualified upon application under this part by the member, the member’s guardian or conservator, or the member’s employer, if the application is submitted on a properly executed form prescribed by the system during any one of the following periods:

(1) While the member is employed and has performed creditable service within the four months previous to application, or while the member is on a compensated leave of absence.

(2) While the member is physically or mentally incapacitated for performance of service and the incapacity has been continuous from the last day of actual performance of service for which compensation is payable to the member.

(3) While the member is on a leave of absence without compensation, granted for reason other than mental or physical incapacity for performance of service, and within four months after the last day of actual performance of service for which compensation is payable to the member, or within 12 months of that date if the member is on an employer-approved leave to study at an approved college or university.

(4) Within four months after the termination of the member’s employment subject to coverage under the Defined Benefit Program, if the application was not made under paragraph (2) and was not made more than four months after the last day of actual performance of service for which compensation is payable to the member.

(b) A member is not qualified to receive a disability allowance if the member is applying because of a physical or mental condition that existed at the time the most recent membership in the Defined Benefit Program commenced and which remains substantially unchanged at the time of application.

(Amended by Stats. 2013, Ch. 558, Sec. 19. Effective January 1, 2014.)



24003

(a) The member shall provide medical documentation to substantiate the impairment qualifying the member for the disability allowance.

(b) On receipt of an application for disability allowance under this part, the system may order a medical examination or review of medical documentation of a member to determine whether the member is incapacitated for performance of service. The medical examination or review of medical documentation shall be conducted by a practicing physician, selected by the board, with expertise in the member’s impairment and the board shall pay all costs associated with the examination or review of medical documentation. If the member refuses to submit to the required medical examination or review of medical documentation, the application for disability allowance shall be rejected. If a medical examination is ordered:

(1) The member shall either remain in this state, or return to this state at the member’s own expense, to undergo the medical examination, or the application shall be rejected, unless this requirement is waived by the board. The board shall pay all other reasonable costs related to travel and meals in accordance with the rates set for state employees by the Department of Human Resources.

(2) If the member is too ill to be examined, the system shall postpone the examination until the member can be examined. The member or the member’s treating physician shall inform the system, in writing, when the medical examination can be rescheduled.

(c) The system may reject the disability allowance application under this part if the member fails to provide requested medical documentation to substantiate a disability, as defined in Section 22126, within 45 days from the date of the request or within 30 days from the time that a legally designated representative is empowered to act on behalf of a member who is mentally or physically incapacitated.

(d) If the board determines that a member who has applied for a disability allowance under this part may perform service in the member’s former position of employment or in a comparable level position with the assistance of reasonable accommodation, the board may require the member to request reasonable accommodation from the employer. Failure of the member to request reasonable accommodation, as directed by the board, may be grounds for cancellation of the disability allowance application.

(e) If the employer fails or refuses to provide reasonable accommodation, the board may require the member to pursue an administrative appeal of the employer’s denial as a condition for receiving a disability allowance under this part.

(f) The system shall inform the member of the rejection or cancellation of the member’s disability allowance application under this part within 30 days after that determination is made by the system.

(g) In determining whether a member meets the definition of disability pursuant to Section 22126, the board shall make a determination on the basis of competent medical documentation and shall not use the awarding of a disability allowance as a substitute for the disciplinary process.

(Amended by Stats. 2012, Ch. 665, Sec. 8. Effective January 1, 2013.)



24004

In cases of a member’s willful substance abuse or if the board determines a member who qualifies for a disability allowance pursuant to Section 24001 has mental, physical, or vocational rehabilitation potential, the board may limit the disability allowance under this part to a period not to exceed two years from the date of approval of the disability allowance. Notwithstanding Section 24013, the disability allowance shall terminate at the end of the period granted unless an extension is granted by the board.

(Amended by Stats. 1998, Ch. 965, Sec. 149. Effective January 1, 1999.)



24005

(a) A disability allowance under this part shall become effective upon any date designated by the member, provided all of the following conditions are met:

(1) An application for disability allowance is filed on a properly executed form prescribed by the system.

(2) The effective date is later than the last day of creditable service for which compensation is payable to the member.

(3) The effective date is no earlier than either the first day of the month in which the application is received by the system’s headquarters office or the date upon and continuously after which the member is determined to the satisfaction of the board to have been mentally incompetent.

(b) If the member is employed to perform creditable service subject to coverage under the Defined Benefit Program at the time the disability allowance is approved under this part, the member shall notify the system in writing, within 90 days, of the last day on which the member will perform service. If the member does not respond within 90 days, or if the last day on which service will be performed is more than 90 days after the date the system notifies the member of approval of the disability allowance, the member’s application for a disability allowance shall be rejected and a disability allowance shall not be payable to the member.

(Amended by Stats. 2013, Ch. 558, Sec. 20. Effective January 1, 2014.)



24006

Upon qualification for disability under this part, a member shall receive an annual allowance equal to 50 percent of final compensation payable in monthly installments. The allowance shall be increased by 10 percent of final compensation for each dependent child, to a maximum of four dependent children.

(Amended by Stats. 1998, Ch. 965, Sec. 151. Effective January 1, 1999.)



24007

A member who qualifies for a disability allowance under this chapter and who has attained age 45 years, but who has not yet attained age 60 years, shall have his or her allowance calculated upon service with each year of credited California service providing 5 percent of final compensation. The disabled member shall receive the lesser of this amount or the amount provided by Section 24006. A child’s portion of the allowance shall be determined pursuant to Section 24006. This section shall not apply to a member who is eligible to apply for a disability allowance under subdivision (c) of Section 24001.

(Amended by Stats. 1997, Ch. 386, Sec. 2. Effective January 1, 1998.)



24009

A disability allowance payable pursuant to Sections 24006 and 24007 that includes a child’s portion shall be reduced when a dependent child becomes ineligible. The reduction shall take into account the increases made by application of the improvement factor. However, the member’s disability allowance shall not be less than it would have been if there had never been a dependent child.

(Amended by Stats. 1996, Ch. 1165, Sec. 26. Effective January 1, 1997.)



24010

Allowances payable under Sections 24006 and 24007 shall be reduced by an amount equal to the unmodified benefits paid or payable under other public systems for the same impairment or impairments that qualify the member for a disability allowance under this part. With respect to workers’ compensation payments that are subject to liens under Section 4903 of the Labor Code, “unmodified benefits,” for purposes of this section, shall only include payments for temporary disability, vocational rehabilitation monthly allowance, and permanent disability.

(Amended by Stats. 2002, Ch. 375, Sec. 10. Effective January 1, 2003.)



24011

A member who qualifies for disability allowance pursuant to this chapter because of a disabling impairment that is amenable to treatment that could be expected to restore the member’s ability to perform service in the member’s former position of employment or a comparable level position shall participate in a treatment program prescribed by the member’s primary treating physician. Willful failure to initiate and continue participation in the treatment program shall cause the disability allowance to be terminated. In determining whether a member has good cause for failure to follow the treatment program, the board shall take into account whether treatment would abridge the member’s right to the free exercise of religion or whether the member’s physical or mental condition has worsened, as determined by the member’s treating physician and substantiated by medical evidence.

(Amended by Stats. 1998, Ch. 965, Sec. 153. Effective January 1, 1999.)



24012

(a) A member who is receiving a disability allowance pursuant to this chapter who is determined by the board to have a mental, physical, or vocational rehabilitation potential that could be expected to restore the member’s ability to perform service in the member’s former position of employment or a comparable level position shall participate in an appropriate rehabilitation program approved by the board. The board shall pay all reasonable costs of the approved program. Willful failure to initiate and continue participation in the rehabilitation program shall cause the disability allowance to be terminated. In determining whether a member has good cause for failure to participate in the program, the board shall take into account whether the participation would abridge the member’s right to the free exercise of religion or whether the member’s physical or mental condition has worsened, as determined by the member’s treating physician and substantiated by medical evidence.

(b) Any cost for the approved rehabilitation program prescribed by the board shall be paid directly by the system from the fund.

(Amended by Stats. 2003, Ch. 859, Sec. 19. Effective January 1, 2004.)



24013

The board may require any member receiving a disability allowance under this part to undergo medical examination at such times as the board deems necessary. The system may request the member’s treating physician, upon authorization by the disabled member, to complete a medical reevaluation questionnaire. The system shall reimburse the disabled member for all reasonable costs related to completion of this questionnaire in an amount not to exceed two hundred fifty dollars ($250) if the disabled member has no other health coverage that would pay the costs of completing the medical questionnaire. The board may authorize a medical examination to be conducted by the disabled member’s treating source at the disabled member’s expense and, in any case, may require a medical examination to be conducted by a physician selected by the board, in which event, the board shall pay all reasonable costs associated with the examination. The board shall, in scheduling medical examinations, give consideration to the interests and convenience of the disabled member. If the examination, together with other available information, shows to the satisfaction of the board that the member is no longer disabled, the disability allowance shall be terminated. Should the disabled member refuse to submit to medical examination, as provided in this section, the disability allowance shall be terminated and all rights of the disabled member to the disability allowance shall be revoked.

(Amended by Stats. 1998, Ch. 965, Sec. 154. Effective January 1, 1999.)



24014

A disabled member may be employed to perform creditable service subject to coverage under the Defined Benefit Program. The employment shall not cause the disability allowance to be suspended or terminated except as provided in Sections 23401, 24013, and 24015, and no deduction shall be made from the disabled member’s compensation as contributions to the Defined Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 155. Effective January 1, 1999.)



24015

Notwithstanding Section 22132, if a person who begins to receive a disability allowance under this part after June 30, 1972, is employed, or is self-employed in any capacity in which his or her average earnings for any prior continuous six months amount to 66 2/3 percent of the indexed final compensation, the person shall be presumed capable of performing gainful employment and no longer disabled. The disability allowance shall be terminated on the first day of the month following the six-month period. Any allowance paid thereafter shall be considered an overpayment and recovery shall be made.

(Amended by Stats. 1998, Ch. 965, Sec. 156. Effective January 1, 1999.)



24016

(a) For any one or more months in which the total of a disabled member’s allowance under this part, excluding children’s portions, and earnings exceed 100 percent of indexed final compensation, 100 percent of the amount in excess shall be considered an overpayment and recovery shall be made.

(b) This action shall not apply to disabled members who have allowances terminated under Section 24015 or who are enrolled in an approved rehabilitation program.

(Amended by Stats. 1998, Ch. 965, Sec. 157. Effective January 1, 1999.)



24017

If a person who began receiving a disability allowance under this part after June 30, 1972, is enrolled in an approved rehabilitation program and the total of the disability allowance, excluding children’s portions, and earnings exceed 100 percent of indexed final compensation, 50 percent of the amount in excess shall be considered an overpayment and recovery shall be made.

(Amended by Stats. 1998, Ch. 965, Sec. 158. Effective January 1, 1999.)



24018

When a disabled member returns to work in his or her former position of employment or in a comparable level position and within six months of return experiences a recurrence of the original disability, that can be medically substantiated, it shall be considered, for the purpose of determining the duration of the disability, that the condition had its onset as of the date the member first became disabled. The former disability allowance under this part shall again become payable as of the later of the first day of the month in which the recurrence of the disability occurred or the last day of creditable service for which compensation is payable to the member provided the member complies with the provisions of Section 24003.

(Amended by Stats. 2010, Ch. 207, Sec. 16. Effective January 1, 2011.)






CHAPTER 26 - Disability Retirement

24100

This chapter governs the eligibility, allowance computations, and related provisions for the disability retirement program. This chapter applies to all persons who become members of the plan under this part on and after October 16, 1992, all persons who become members of the plan on and after October 16, 1992, subsequent to a refund, and to all members as of October 15, 1992, who elect under this part, pursuant to Chapter 21.5 (commencing with Section 23700), to be covered by the disability retirement program set forth in this chapter.

(Amended by Stats. 1998, Ch. 965, Sec. 160. Effective January 1, 1999.)



24101

(a) A member may apply for a disability retirement under this part, upon written application for disability retirement to the board on a properly executed form provided by the system, if the member has five or more years of credited service and if all of the following requirements are met:

(1) At least four years were credited for actual service performed subject to coverage under the Defined Benefit Program. Credit received because of workers’ compensation payments shall be counted toward the four-year requirement in accordance with Section 22710.

(2) The last five years of credited service were performed in this state.

(3) Except as described in subdivision (d) of Section 24201.5, the member is not currently receiving a service retirement allowance and at least one year of credited service was earned subsequent to the date on which the member terminated a service retirement allowance under Section 24208.

(4) At least one year of credited service was earned subsequent to the date on which the member’s disability retirement was terminated.

(5) At least one year of credited service was earned subsequent to the most recent refund of accumulated retirement contributions.

(6) The member is not applying for a disability retirement because of a physical or mental condition known to exist at the time the most recent membership in the Defined Benefit Program commenced and that remains substantially unchanged at the time of application.

(b) Nothing in subdivision (a) shall affect the right of a member to a disability retirement if the reason that the member has performed less than four years of actual service is due to an on-the-job injury or a disease while in employment subject to coverage by the Defined Benefit Program and the four-year requirement can be satisfied by credit obtained under Chapter 14 (commencing with Section 22800) or Chapter 14.5 (commencing with Section 22850) in addition to any credit received from workers’ compensation payments.

(c) Nothing in subdivision (a) shall affect the right of a member under this part who has less than five years of credited service to a disability retirement allowance if the following conditions are met:

(1) The member has at least one year of credited service performed in this state.

(2) The disability is a direct result of an unlawful act of bodily injury that was perpetrated on his or her person by another human being while the member was performing his or her official duties in a position subject to coverage under the Defined Benefit Program.

(3) The member provides documentation of the unlawful act in the form of an official police report or official employer incident report.

(d) A member who is eligible to apply for a disability retirement pursuant to this section may also apply for a service retirement pending a determination of his or her application for disability as described in Section 24201.5.

(Amended by Stats. 2014, Ch. 755, Sec. 27. Effective January 1, 2015.)



24101.5

A member shall not be eligible for disability retirement under the Defined Benefit Program while on a leave of absence to serve as a full-time, elected officer of an employee organization, even if the member receives service credit under Section 22711.

(Amended by Stats. 1999, Ch. 939, Sec. 63. Effective January 1, 2000.)



24102

(a) The board may authorize payment of a disability retirement allowance under this part to any member who is qualified upon application by the member, the member’s guardian or conservator, or the member’s employer, if the application is submitted on a properly executed form prescribed by the system during any one of the following periods:

(1) While the member is employed and has performed creditable service within the four months previous to application, or while the member is on a compensated leave of absence.

(2) While the member is physically or mentally incapacitated for performance of service and the incapacity has been continuous from the last day of actual performance of service for which compensation is payable to the member.

(3) While the member is on a leave of absence without compensation, granted for reason other than mental or physical incapacity for performance of service, and within four months after the last day of actual performance of service for which compensation is payable to the member, or within 12 months of that date if the member was on an employer-approved leave to study at an approved college or university.

(4) Within four months after the termination of the member’s employment subject to coverage under the Defined Benefit Program, if the application was not made under paragraph (2) and was not made more than four months after the last day of actual performance of service for which compensation is payable to the member.

(b) The member is not qualified to receive a disability retirement allowance if the member is applying because of a physical or mental condition that existed at the time the most recent membership in the Defined Benefit Program commenced and which remains substantially unchanged at the time of application.

(Amended by Stats. 2013, Ch. 558, Sec. 21. Effective January 1, 2014.)



24103

(a) The member shall provide medical documentation substantiating the impairment qualifying the member for the disability retirement under this part.

(b) On receipt of an application for disability retirement under this part, the system may order a medical examination or review of medical documentation of a member to determine whether the member is incapacitated for performance of service. The medical examination or review of medical documentation shall be conducted by a practicing physician, selected by the board, with expertise in the member’s impairment, and the board shall pay all costs associated with the examination or review of medical documentation. If the member refuses to submit to the required medical examination or review of medical documentation, the application for disability retirement shall be rejected. If a medical examination is ordered:

(1) The member shall either remain in this state, or return to this state at the member’s own expense, to undergo the medical examination or the application shall be rejected, unless this requirement is waived by the board. The board shall pay all other reasonable costs related to travel and meals in accordance with the rates set for state employees by the Department of Human Resources.

(2) If the member is too ill to be examined, the system shall postpone the examination until the member can be examined. The member or the member’s treating physician shall inform the system, in writing, when the medical examination can be rescheduled.

(c) The system may reject the disability retirement application under this part if the member fails to provide requested medical documentation to substantiate a disability, as defined in Section 22126, within 45 days from the date of the request or within 30 days from the time that a legally designated representative is empowered to act on behalf of a member who is mentally or physically incapacitated.

(d) If the board determines that a member who has applied for disability retirement under this part may perform service in the member’s former position of employment or in a comparable level position with the assistance of reasonable accommodation, the board may require the member to request reasonable accommodation from the employer. Failure of the member to request reasonable accommodation, as directed by the board, may be grounds for cancellation of the disability retirement application under this part.

(e) If the employer fails or refuses to provide reasonable accommodation, the board may require the member to pursue an administrative appeal of the employer’s denial as a condition for receiving a disability retirement allowance under this part.

(f) The system shall inform the member of the rejection or cancellation of the member’s disability retirement allowance application under this part within 30 days after that determination is made by the system.

(g) In determining whether a member meets the definition of disability pursuant to Section 22126, the board shall make a determination on the basis of competent medical documentation and shall not use the awarding of a disability retirement as a substitute for the disciplinary process.

(Amended by Stats. 2012, Ch. 665, Sec. 9. Effective January 1, 2013.)



24104

In cases of a member’s willful substance abuse or if the board determines a member who qualifies for disability retirement under this part pursuant to this chapter has mental, physical, or vocational rehabilitation potential, the board may limit the disability retirement to a period not to exceed two years from the date of approval of the disability retirement. Notwithstanding Section 24112, the disability retirement allowance shall terminate at the end of the period granted unless an extension is granted by the board.

(Amended by Stats. 1998, Ch. 965, Sec. 165. Effective January 1, 1999.)



24105

(a) A disability retirement allowance under this part shall become effective upon any date designated by the member, provided that all of the following conditions are met:

(1) An application for disability retirement is filed on a properly executed form prescribed by the system.

(2) The effective date is later than the last day of creditable service for which compensation is payable to the member.

(3) The effective date is no earlier than either the first day of the month in which the application is received at the system’s headquarters office or the date upon and continuously after which the member is determined to the satisfaction of the board to have been mentally incompetent.

(4) The application for disability retirement contains an election of either an unmodified allowance or an allowance modified under an option as provided in Section 24332.

(b) If the member is employed to perform creditable service subject to coverage under the Defined Benefit Program at the time the disability retirement is approved, the member shall notify the system in writing, within 90 days, of the last day on which the member will perform service. If the member does not respond within 90 days, or if the last day on which service will be performed is more than 90 days after the date the system notifies the member of the approval of disability retirement, the member’s application for disability retirement shall be rejected and a disability retirement allowance shall not be payable to the member.

(Amended by Stats. 2014, Ch. 755, Sec. 28. Effective January 1, 2015.)



24106

Upon retirement for disability pursuant to this chapter, a member under this part shall receive a retirement allowance that shall consist of all of the following:

(a) An annual allowance equal to 50 percent of final compensation payable in monthly installments.

(b) An additional 10 percent of final compensation for each dependent child, up to a maximum of 40 percent of final compensation. If there are more than four dependent children, they shall share equally in the maximum allowance of 40 percent. A dependent child may waive his or her right to his or her portion of the allowance in accordance with procedures established by the system.

(c) An annuity that shall be the actuarial equivalent of the accumulated annuity deposit contributions standing to the credit of the member’s account on the effective date of the disability retirement.

(Amended by Stats. 1998, Ch. 965, Sec. 167. Effective January 1, 1999.)



24107

A member retired for disability under this part may elect an option pursuant to Section 24332 to modify the disability retirement allowance payable pursuant to subdivision (a) of Section 24106.

(Amended by Stats. 2014, Ch. 755, Sec. 29. Effective January 1, 2015.)



24108

A retirement allowance payable pursuant to Section 24106 that includes a child’s portion shall be reduced when a dependent child becomes ineligible. The reduction shall take into account the increases made by application of the improvement factor. However, the retired member’s allowance under this part shall not be less than it could have been if there had never been a dependent child.

(Amended by Stats. 1998, Ch. 965, Sec. 169. Effective January 1, 1999.)



24109

Retirement allowances payable pursuant to subdivision (a) of Section 24106 shall be reduced by an amount equal to the unmodified benefits paid or payable under a workers’ compensation program for the same impairment or impairments that qualify the member for a disability retirement allowance under this part. For purposes of this section, unmodified benefits are limited to benefits for temporary disability, permanent disability, and for vocational rehabilitation paid or payable under the Workers’ Compensation Act.

(Amended by Stats. 2012, Ch. 864, Sec. 12. Effective January 1, 2013.)



24110

A member who qualifies for disability retirement under this part pursuant to this chapter because of a disabling impairment that is amenable to treatment that could be expected to restore the member’s ability to perform service in the member’s former position of employment or in a comparable level position shall participate in a treatment program prescribed by the member’s primary treating physician. Willful failure to initiate and continue participation in the program shall cause the disability retirement allowance to be terminated. In determining whether a member has good cause for failure to follow that treatment, the board shall take into account whether the treatment would abridge the member’s right to the free exercise of religion or whether the member’s physical or mental condition has worsened as determined by the member’s treating physician and substantiated by medical evidence.

(Amended by Stats. 1998, Ch. 965, Sec. 171. Effective January 1, 1999.)



24111

(a) A member who is receiving a disability retirement allowance under this part pursuant to this chapter who is determined by the board to have a mental, physical, or vocational rehabilitation potential that could be expected to restore the member’s ability to perform service in the member’s former position of employment or in a comparable level position shall participate in an appropriate rehabilitation program approved by the board. The board shall pay all reasonable costs of the approved program. Willful failure to initiate and continue participation in the rehabilitation program shall cause the disability retirement allowance under this part to be terminated. In determining whether a member has good cause for failure to participate in the program, the board shall take into account whether the participation would abridge the member’s right to the free exercise of religion or whether the member’s physical or mental condition has worsened as determined by the member’s treating physician and substantiated by medical evidence.

(b) Any cost for the approved rehabilitation program prescribed by the board shall be paid directly by the system from the fund.

(Amended by Stats. 2003, Ch. 859, Sec. 20. Effective January 1, 2004.)



24112

The board may require a member receiving a disability retirement allowance under this part to undergo medical examination at such times as the board deems necessary. The system may request the member’s treating physician, upon authorization by the retired member, to complete a medical reevaluation questionnaire. The system shall reimburse the retired member for all reasonable costs related to completion of this questionnaire in an amount not to exceed two hundred fifty dollars ($250) if the retired member has no other health coverage that would pay for the cost of completing the medical questionnaire. The board may authorize a medical examination to be conducted by the retired member’s treating source at the retired member’s expense and, in any case, may require a medical examination to be conducted by a physician selected by the board, in which event, the board shall pay all reasonable costs associated with the examination. The board shall, in scheduling medical examinations, give consideration to the interests and convenience of the retired member. If the examination, together with other available information, shows to the satisfaction of the board that the retired member is no longer disabled, the disability retirement allowance shall be terminated. Should the retired member refuse to submit to medical examination, as provided in this section, the member’s disability retirement allowance shall be terminated and all rights of the retired member to the disability retirement allowance shall be revoked.

(Amended by Stats. 1998, Ch. 965, Sec. 173. Effective January 1, 1999.)



24113

A member retired for disability under this part may be employed to perform creditable service subject to coverage under the Defined Benefit Program. The employment shall not cause the disability retirement allowance to be suspended or terminated, except as provided in Section 24112, and no deduction shall be made from the retired member’s compensation as contributions to the plan under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 174. Effective January 1, 1999.)



24114

(a) A member receiving a disability retirement benefit under this part may be employed or self-employed in any capacity, notwithstanding Section 22132, but may not make contributions to the retirement fund with respect to the Defined Benefit Program or accrue service credit under this part based on earnings from any employment.

(b) A member receiving a disability retirement benefit under this part may earn in any one calendar year up to the limitation specified in subdivision (c) without a reduction in his or her disability retirement allowance.

(c) The limitation that shall apply to the earnings of a member receiving a disability retirement benefit under this part shall be fifteen thousand dollars ($15,000), in any one calendar year, adjusted annually by the board effective each January 1 by the amount of increase in the All Urban California Consumer Price Index using December 1989 as the base.

(d) If a member receiving a disability retirement benefit under this part earns in excess of the limitation specified in subdivision (c) from all employment in any calendar year, notwithstanding Section 22132, his or her retirement allowance shall be reduced by the amount of the excess earnings. The amount of the reduction may be equal to the monthly allowance payable but may not exceed the amount of the annual allowance payable under this part for the calendar year in which the excess compensation was earned.

(e) The earnings limitation specified in this section does not apply to a member receiving a disability retirement benefit under this part who is participating in an approved rehabilitation program pursuant to Section 24111.

(f) This section does not apply to a member receiving a disability retirement benefit under this part who began receiving a disability retirement allowance prior to October 16, 1992.

(Amended by Stats. 2004, Ch. 912, Sec. 15. Effective January 1, 2005.)



24116

A member retired for disability under this part whose last employment was in the California State University, as a member of the Defined Benefit Program or the Public Employees’ Retirement System, may serve as a member of the teaching staff of the California State University and shall be subject to the employment limitations as provided by the Public Employees’ Retirement Law (Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code).

(Amended by Stats. 1998, Ch. 965, Sec. 176. Effective January 1, 1999.)



24117

(a) A member retired for disability under this part may terminate the disability retirement allowance upon written request to the system.

(b) If a member retired for disability under this part is determined by the board to no longer be eligible to receive a disability retirement allowance pursuant to this chapter, the disability retirement allowance shall be terminated.

(Amended by Stats. 1998, Ch. 965, Sec. 177. Effective January 1, 1999.)



24118

(a) Upon termination of a disability retirement allowance that was payable pursuant to this chapter, the individual account of the member under this part shall be credited with the amount of the member’s accumulated retirement contributions as they were on the effective date of disability retirement, less the sum of all payments made under subdivisions (a) and (b) of Section 24106. The reduction shall not be greater than the total of the accumulated retirement contributions.

(b) Upon the termination of a disability retirement, the accumulated annuity deposit contribution account of the member shall be credited with the amounts of those contributions as they were on the date the annuity became payable under this part because of that retirement less the sum of all payments made pursuant to subdivision (c) of Section 24106.

(Amended by Stats. 1998, Ch. 965, Sec. 178. Effective January 1, 1999.)



24119

When a member retired for disability under this part returns to work in the member’s former position of employment or in a comparable level position and within six months of return experiences a recurrence of the original disability, which can be medically substantiated, it shall be considered, for the purpose of determining the duration of the disability, that the condition had its onset as of the date the member first became disabled. The former disability retirement allowance shall again become payable as of the later of the first day of the month in which the recurrence of the disability occurred or the last day of creditable service for which compensation is payable to the member, provided the member complies with Section 24103.

(Amended by Stats. 2010, Ch. 207, Sec. 19. Effective January 1, 2011.)






CHAPTER 27 - Service Retirement

24201

(a) A member may retire for service under this part upon written application for retirement to the board on a properly executed form provided by the system, under paragraph (1) or (2) as follows:

(1) The member has attained 55 years of age or more and has at least five years of credited service, at least one year of which has been performed subsequent to the most recent refund of accumulated retirement contributions. The five years of credited service may include out-of-state service purchased pursuant to Section 22820. The number of years of credited service performed in California shall not be less than the number of years necessary to determine final compensation pursuant to Section 22134 or 22135, whichever is applicable to the member.

(2) The member is credited with service that is not used as a basis for benefits under any other public retirement system, excluding the federal social security system, if the member has attained 55 years of age or older and retires concurrently under one or more of the retirement systems with which the member has concurrent membership as defined in Section 22115.2.

(b) Application for retirement under paragraph (2) of subdivision (a) may be made even if the member has not earned five years of credited service.

(Amended by Stats. 2006, Ch. 655, Sec. 21. Effective January 1, 2007.)



24201.5

(a) A member who is eligible and applies for a disability allowance or retirement pursuant to Section 24001 or 24101 may apply to receive a service retirement allowance pending the determination of his or her application for disability, subject to all of the following:

(1) The member is eligible to retire for service under Section 24201 or 24203.

(2) The member submits the application on a form provided by the system, subject to all of the following:

(A) The application is executed no earlier than the date the application for disability benefits is executed and no earlier than six months before the effective date of the retirement allowance.

(B) The effective date is no earlier than the first day of the month in which the application for disability benefits is received at the system’s headquarters office, unless the application for disability benefits is denied or canceled and the member has indicated an earlier service retirement date on the application to use if denied or canceled. If the application for disability benefits is denied or canceled, the service retirement date of a member who submits an application for retirement pursuant to this section on or after January 1, 2014, shall be no earlier than January 1, 2014.

(C) The effective date is later than the last day of creditable service for which compensation is payable to the member.

(D) The effective date is no earlier than one year following the date on which a retirement allowance was terminated pursuant to Section 24208, unless the application for disability benefits is denied or canceled and the member has indicated an earlier service retirement date on the application to use if denied or canceled. If the application for disability benefits is denied or canceled, the service retirement date is no earlier than one day after the date on which a retirement allowance was terminated pursuant to Section 24208, provided that the retirement allowance is terminated on or after January 1, 2014.

(E) The effective date is no earlier than one year following the date on which a retirement allowance was terminated pursuant to subdivision (a) of Section 24117.

(3) The effective date of the service retirement allowance can be no earlier than the date upon and continuously after which the member is determined to the satisfaction of the board to have been mentally incompetent.

(4) A member who applies for service retirement under this section is not eligible to receive a lump-sum payment and an actuarially reduced monthly allowance pursuant to Section 24221.

(5) A member who applies for service retirement under this section is not eligible to receive an allowance calculated pursuant to Section 24205.

(6) (A) Except as described in subparagraph (B), a member who applies for service retirement under this section shall not receive service credit for each day of accumulated and unused leave of absence for illness or injury or for education pursuant to Section 22717 or 22717.5.

(B) If the application for disability is denied or canceled, the member’s service retirement allowance shall be adjusted to the effective date of the service retirement to include service credited pursuant to Section 22717 or 22717.5.

(7) If the application for disability is denied or canceled, a member who applies for a service retirement allowance under this section is subject to all of the following:

(A) Unless otherwise provided in this part, a member who, on his or her application for service retirement, elects an option pursuant to Section 24300.1 or 24307 may not change or revoke that option.

(B) If the member receives a modified service retirement allowance based on the election of an option pursuant to Section 24300.1 or 24307, that modified service retirement allowance shall continue in effect and unchanged.

(C) If the member did not elect an option pursuant to Section 24300.1 or 24307 and receives an unmodified service retirement allowance, that unmodified service retirement allowance shall continue in effect and unchanged.

(b) A member who applies for service retirement under this section may change or cancel his or her service retirement application pursuant to Section 24204, or may terminate his or her service retirement allowance pursuant to Section 24208.

(c) A member may not cancel his or her application for disability prior to a determination of that application unless he or she submits a written request to the system’s headquarters office. If a member elects to cancel his or her service retirement application or elects to terminate his or her service retirement allowance as described in subdivision (b), that election shall not cancel the application for disability.

(d) (1) Subparagraph (C) of paragraph (1) of subdivision (a) of Section 24001 and paragraph (3) of subdivision (a) of Section 24101 shall not apply to a member who cancels an application for service retirement pursuant to Section 24204 or who terminates a service retirement allowance pursuant to Section 24208, if all of the following apply:

(A) The member earned at least one year of credited service subsequent to the most recent terminated service retirement allowance.

(B) The member’s application for disability under this section is pending determination by the board.

(2) If the member’s application for disability under this section is denied or canceled, subparagraph (C) of paragraph (1) of subdivision (a) of Section 24001 and paragraph (3) of subdivision (a) of Section 24101 shall apply if the member submits a new application for disability.

(e) (1) If the board approves the application for disability, and notwithstanding subdivision (f) of Section 24204, the board shall cancel the member’s application for service retirement and shall authorize payment of a disability allowance or disability retirement.

(2) If the board approves the application for disability and the member has received service retirement allowance payments under this part, the effective date for the disability allowance or disability retirement shall be the same as the effective date of the service retirement allowance.

(f) If a member who applies for service retirement under this section dies prior to a determination by the board on the application for disability, the member shall be considered retired for service at the time of death, and any subsequent benefits shall be paid accordingly.

(g) If a member who applies for service retirement under this section dies after the board has approved the member’s application for disability, the member shall be considered a disabled member, or retired for disability, at the time of death, and any subsequent benefits shall be paid accordingly, even if the member died prior to receiving notification of the approval of his or her application for disability.

(h) If the member changes or cancels his or her service retirement application or terminates his or her service retirement allowance as described in subdivision (b), the system shall make appropriate adjustments to the applicable service retirement allowance, disability allowance, or disability retirement allowance, retroactive to the effective date of the disability allowance or disability retirement allowance. Subdivision (a) of Section 24617 shall not apply.

(i) The system may recover a service retirement allowance overpayment made to a member by deducting that overpayment from any subsequent disability benefit payable to the member.

(j) Nothing in this section shall be construed to allow a member or beneficiary to receive more than one type of retirement or disability allowance for the same period of time.

(Amended by Stats. 2014, Ch. 755, Sec. 30. Effective January 1, 2015.)



24202

(a) A member who retires for service after June 30, 1972, shall receive a retirement allowance consisting of both of the following:

(1) An annual allowance payable in monthly installments, upon retirement at normal retirement age but less than age 601/4, equal to 2 percent of the final compensation for each year of credited service. If the member’s retirement is effective at less than normal retirement age and between early retirement age and normal retirement age, the member’s allowance shall be reduced by one-half of 1 percent for each full month, or fraction of a month that will elapse until the member will attain normal retirement age.

(2) An annuity that shall be the actuarial equivalent of the accumulated annuity deposit contributions standing to the credit of the member’s account at the time of retirement.

(b) In computing the amounts described in subdivision (a), the age of the member on the last day of the month in which the retirement allowance begins to accrue or such later date as provided in Section 24204 shall be used.

(c) The amendments to this section during the 1997–98 Regular Session of the Legislature shall not apply to state employees.

(d) This section shall not apply to a member subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2013, Ch. 559, Sec. 19. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



24202.5

(a) A member who retires for service on or after January 1, 1999, shall receive a retirement allowance consisting of all of the following:

(1) An annual allowance payable in monthly installments, upon retirement equal to the percentage of the final compensation set forth opposite the member’s age at retirement in the following table multiplied by each year of credited service:

Age at Retirement

Percentage

60  ........................

2.00

60¼  ........................

2.033

60½  ........................

2.067

60¾  ........................

2.10

61  ........................

2.133

61¼  ........................

2.167

61½  ........................

2.20

61¾  ........................

2.233

62  ........................

2.267

62¼  ........................

2.30

62½  ........................

2.333

62¾  ........................

2.367

63 and over  ........................

2.40

If the member’s retirement is effective at less than normal retirement age and between early retirement age and normal retirement age, the member’s allowance shall be reduced by one-half of 1 percent for each full month, or fraction of a month that will elapse until the member will attain normal retirement age.

(2) An annuity that shall be the actuarial equivalent of the member’s accumulated annuity deposit contributions at the time of retirement.

(3) An annuity based on the balance of credits in the member’s Defined Benefit Supplement account, pursuant to Section 25012, if elected by the member pursuant to Section 25011 or 25011.1.

(b) In computing the amounts described in paragraph (1) of subdivision (a), the age of the member on the last day of the month in which the retirement allowance begins to accrue or the later date as described in Section 24204 shall be used.

(c) This section shall not apply to a member subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2013, Ch. 559, Sec. 20. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



24202.6

(a) A member subject to the California Public Employees’ Pension Reform Act of 2013 shall receive a retirement allowance consisting of all of the following:

(1) An annual allowance payable in monthly installments upon retirement equal to the percentage of the final compensation set forth opposite the member’s age at retirement in the following table multiplied by each year of credited service:

Age at Retirement

Percentage

62 ........................

2.000

621/4 ........................

2.033

621/2 ........................

2.067

623/4 ........................

2.100

63 ........................

2.133

631/4 ........................

2.167

631/2 ........................

2.200

633/4 ........................

2.233

64 ........................

2.267

641/4 ........................

2.300

641/2 ........................

2.333

643/4 ........................

2.367

65 ........................

2.400

(2) If a member retires after attaining early retirement age but before attaining normal retirement age, the member’s allowance shall be reduced by one-half of 1 percent for each full month, or fraction of a month, that will elapse until the member will attain normal retirement age.

(b) In computing the amounts described in paragraph (1) of subdivision (a), the age of the member on the last day of the month in which the retirement allowance begins to be payable or the later date as described in Section 24204 shall be used.

(c) Creditable compensation used to calculate the defined benefit shall be limited as described in Section 22119.3.

(Amended by Stats. 2013, Ch. 559, Sec. 21. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



24202.7

Notwithstanding any other provision of this part, for a member subject to the California Public Employees’ Pension Reform Act of 2013, the minimum retirement age shall be 55 years of age, the early retirement age shall be 55 years of age, and the normal retirement age shall be 62 years of age.

(Amended by Stats. 2013, Ch. 559, Sec. 22. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



24202.8

It is the intent of the Legislature that the system identify and propose all statutory changes necessary to fully effectuate the implementation of the changes established in Sections 24202.6 and 24202.7 in all relevant statutes by June 30, 2013.

(Added by Stats. 2012, Ch. 296, Sec. 5. Effective January 1, 2013.)



24203

(a) A member who has 30 years of credited service under this part may retire at age 50 years or older and receive an annual allowance equal to 2 percent of final compensation for each year of credited service. If the member has attained age 50 years, but has not attained early retirement age, the allowance shall be reduced by one-quarter of 1 percent for each full month or fraction of a month that will elapse until the member will attain early retirement age and one-half of 1 percent for each full month, or fraction of a month between early retirement age and normal retirement age.

(b) In computing the amounts described in subdivision (a), the age of the member on the last day of the month in which the retirement allowance begins to accrue or any later date provided in Section 24204 shall be used.

(c) This section shall not apply to a member subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2013, Ch. 559, Sec. 23. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



24203.5

(a) The percentage of final compensation used to compute the allowance pursuant to Section 24202.5, 24203, 24205, 24209, 24209.3, 24210, 24211, 24212, or 24213 of a member retiring on or after January 1, 1999, who has 30 or more years of credited service, shall be increased by two-tenths of 1 percentage point, provided that the sum of the percentage of final compensation used to compute the allowance, including any adjustments for retiring before the normal retirement age, and the additional percentage provided by this section does not exceed 2.40 percent.

(b) For purposes of establishing eligibility for the increased allowance pursuant to this section only, credited service shall exclude service credited pursuant to the following:

(1) Section 22714.

(2) Section 22715.

(3) Section 22717, except as provided in subdivision (c) of Section 22121.

(4) Section 22717.5.

(c) For purposes of establishing eligibility for the increased allowance pursuant to this section only, credited service shall include credited service that a court has ordered be awarded to a nonmember spouse pursuant to Section 22652. A nonmember spouse shall also be eligible for the increased allowance pursuant to this section if the member had 30 or more years of credited service on the date the parties separated, as established in the judgment or court order pursuant to Section 22652.

(d) Nonqualified service credit for which contributions pursuant to Section 22826 were made in a lump sum on or after January 1, 2000, or for which the first installment was made on or after January 1, 2000, may not be included in determining the eligibility for an increased allowance pursuant to this section.

(Amended by Stats. 2014, Ch. 755, Sec. 31. Effective January 1, 2015.)



24203.6

(a) In addition to the amount otherwise payable pursuant to Section 24202.5, 24203, 24203.5, 24205, 24209, 24209.3, 24210, 24211, 24212, or 24213, a member shall receive an increase in the monthly allowance, prior to any modification pursuant to Sections 24300, 24300.1, and 24309, in the amount identified in subdivision (b), if the member meets all of the following criteria:

(1) The member retires for service on or after January 1, 2001.

(2) Prior to January 1, 2011, the member has 30 or more years of credited service, including any credited service that a court has ordered be awarded to a nonmember spouse pursuant to Section 22652, but excluding service credited pursuant to the following:

(A) Section 22714.

(B) Section 22715.

(C) Section 22717, except as provided in subdivision (c) of Section 22121.

(D) Section 22717.5.

(E) Section 22826.

(3) The member is receiving an allowance subject to Section 24203.5.

(b) The amount of the increase in the monthly allowance shall be based on the member’s years of credited service at the time of retirement as follows:

30 years of credited service  ........................

$200

31 years of credited service  ........................

$300

32 or more years of credited service  ........................

$400

(c) This section also applies to a nonmember spouse, if all of the following conditions are satisfied:

(1) The member is eligible for the allowance increase pursuant to subdivisions (a) and (b) upon his or her retirement for service.

(2) On the date the parties separated, as established in the judgment or court order pursuant to Section 22652, the member had at least 30 years of credited service, excluding service credited pursuant to the following:

(A) Section 22714.

(B) Section 22715.

(C) Section 22717, except as provided in subdivision (c) of Section 22121.

(D) Section 22717.5.

(E) Section 22826.

(3) The service credit of the member was divided into separate accounts in the name of the member and the nonmember spouse by a court pursuant to Section 22652. The amount identified in the schedule in subdivision (b) and payable pursuant to this section, that is based on the service credited during the marriage, shall be divided and paid to the member and the nonmember spouse proportionately according to the respective percentages of the member’s service credit that were allocated to the member and the nonmember spouse in the court’s order.

(d) The allowance increase provided under this section is not subject to Sections 24415 and 24417, but is subject to Section 22140.

(Amended by Stats. 2014, Ch. 755, Sec. 32. Effective January 1, 2015.)



24204

(a) A service retirement allowance under this part shall become effective upon any date designated by the member, provided all of the following conditions are met:

(1) An application for service retirement allowance is filed on a form provided by the system, which is executed no earlier than six months before the effective date of retirement allowance.

(2) The effective date is later than the last day of creditable service for which compensation is payable to the member.

(3) The effective date is no earlier than one day after the date on which the retirement allowance was terminated under Section 24208.

(4) The effective date is no earlier than one year following the date on which the retirement allowance was terminated under subdivision (a) of Section 24117.

(5) The effective date is no earlier than the date upon and continuously after which the member is determined to the satisfaction of the board to have been mentally incompetent.

(6) The effective date is no earlier than the date upon which the member completes payment of a service credit purchase pursuant to Section 22801, 22820, or 22826, or payment of a redeposit of contributions pursuant to Section 23200, except as provided in Section 22801 or 22829.

(b) A member who files an application for service retirement may change or cancel his or her retirement application, as long as the form provided by the system is received in the system’s headquarters office no later than 30 days from the date the member’s initial benefit payment for the member’s most recent retirement under the Defined Benefit Program is paid by the system. If a member cancels his or her retirement application, the member shall return the total gross distribution amount of all payments for the canceled retirement benefit to the system’s headquarters office no later than 45 days from the date of the member’s initial benefit payment and shall be liable for any adverse tax consequences that may result from these actions.

(c) The retirement date of a member who files an application for retirement pursuant to Section 24201 on or after January 1, 2012, shall be no earlier than January 1, 2012.

(d) Nothing in this section shall be construed to allow a member to receive more than one type of retirement or disability allowance for the same period of time by virtue of his or her own membership.

(Amended by Stats. 2014, Ch. 755, Sec. 33. Effective January 1, 2015.)



24205

A member retiring prior to 60 years of age, and who has attained 55 years of age, may elect to receive one-half of the service retirement allowance for normal retirement age for a limited time and then revert to the full retirement allowance for normal retirement age.

(a) The retirement allowance shall be based on service credit and final compensation as of the date of retirement for service and shall be calculated with the factor for normal retirement age.

(b) If the member elects a joint and survivor option under Section 24300 or 24300.1, the actuarial reduction shall be based on the member’s and beneficiary’s ages as of the effective date of the early retirement. If the member elected a preretirement option under Section 24307, the actuarial reduction shall be based on the member’s and beneficiary’s ages as determined by the provisions of that section.

(c) One-half of the retirement allowance as of 60 years of age shall be paid for a period of time equal to twice the elapsed time between the effective date of retirement and the date of the retired member’s 60th birthday.

(d) The full retirement allowance as calculated under subdivision (a) or (b) shall begin to accrue as of the first of the month following the reduction period as specified in subdivision (c). The full retirement allowance shall not begin to accrue prior to this time under any circumstances, including, but not limited to, divorce or death of the named beneficiary.

(e) The annual improvement factor provided for in Sections 22140 and 22141 shall be based upon the retirement allowance as calculated under subdivision (a) or (b). The improvement factor shall begin to accrue on September 1 following the retired member’s 60th birthday. These increases shall be accumulated and shall become payable when the full retirement allowance for normal retirement age first becomes payable.

(f) Any ad hoc benefit increase with an effective date prior to the retired member’s 60th birthday shall not affect an allowance payable under this section. Only those ad hoc improvements with effective dates on or after the retired member’s 60th birthday shall be accrued and accumulated and shall first become payable when the full retirement allowance for normal retirement age becomes payable.

(g) The cancellation of an option election in accordance with Section 24322 shall not cancel the election under this section. Upon cancellation of the joint and survivor option, one-half of the retired member’s retirement allowance as calculated under subdivision (a) shall become payable for the balance of the reduction period specified in subdivision (c).

(h) If a retired member who has elected a joint and survivor option dies during the period when the reduced allowance is payable, the beneficiary shall receive one-half of the allowance payable to the beneficiary until the date when the retired member would have received the full retirement allowance for normal retirement age. At that time, the beneficiary’s allowance shall be increased to the full amount payable to the beneficiary plus the appropriate annual improvement factor increases and ad hoc increases.

(i) This section shall not apply to a member who retires for service pursuant to Section 24201.5, 24209, 24209.3, 24210, 24211, or 24212.

(j) This section shall not apply to a member subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2014, Ch. 755, Sec. 34. Effective January 1, 2015.)



24206

The minimum unmodified allowance for service retirement under the Defined Benefit Program, exclusive of annuities payable from accumulated annuity deposit contributions and exclusive of the balance of credits in the member’s Defined Benefit Supplement account, shall not be less than ten dollars ($10) per month multiplied by the member’s years of credited service. This guaranteed amount shall be reduced by the amount of an unmodified allowance payable from a local system based on service credited under the Defined Benefit Program. If the retirement is effective at less than normal retirement age this allowance shall be reduced by one-half of 1 percent for each full month or fraction of a month that will elapse until the member would have reached normal retirement age.

(Amended by Stats. 2013, Ch. 559, Sec. 25. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



24207

If a retired member terminates a service retirement allowance and subsequently retires under this part, the minimum retirement allowance shall be the allowance provided by Section 24206.

(Amended by Stats. 1998, Ch. 965, Sec. 184. Effective January 1, 1999.)



24208

(a) A member retired for service under this part may terminate the retirement allowance payable under this part and applicable to his or her credited service upon written request to the system effective upon a date designated by the member, subject to the following conditions:

(1) The request for termination of the retirement allowance is filed on a form provided by the system, and the form is executed no earlier than six months before the effective date of the termination.

(2) The effective date of the termination of the retirement allowance is no earlier than the first day of the month in which the request for termination is received in the system’s headquarters office or no earlier than one day after the benefit effective date of the most recent retirement, whichever is later.

(b) A member who files a request for termination of the retirement allowance may cancel the termination upon written request to the system, provided that the cancellation request is received in the system’s headquarters office no later than the last day of the month in which the termination is effective.

(c) A member whose retirement allowance is terminated pursuant to this section may apply for retirement pursuant to Section 24209 or Section 24209.3, in accordance with Section 24204.

(d) A member whose retirement allowance is terminated pursuant to this section may not file a preretirement election of an option pursuant to Section 24307 within one year of reinstatement that elects either a different option or a different beneficiary or set of beneficiaries, or both, than were in effect at the time the retirement allowance was terminated.

(e) A member whose retirement allowance is terminated pursuant to this section and retires pursuant to Section 24209 with a benefit effective date within one year of reinstatement shall elect the same option and beneficiary or beneficiaries that were in effect at the time the retirement allowance was terminated.

(Amended by Stats. 2013, Ch. 558, Sec. 27. Effective January 1, 2014.)



24209

(a) Upon retirement for service following reinstatement, the member shall receive a service retirement allowance equal to the sum of both of the following:

(1) An amount equal to the monthly allowance the member was eligible to receive immediately preceding reinstatement, exclusive of any amounts payable pursuant to Section 22714 or 22715, increased by the improvement factor that would have been applied to the allowance if the member had not reinstated.

(2) An amount calculated pursuant to Section 24202, 24202.5, 24202.6, 24203, 24203.5, or 24206 on service credited subsequent to the most recent reinstatement, the member’s age at retirement, and final compensation.

(b) If the total amount of credited service, other than that accrued pursuant to Sections 22714, 22715, 22717, 22717.5, and 22826, is equal to or greater than 30 years, the amounts identified in paragraphs (1), for members who initially retired on or after January 1, 1999, and (2) of subdivision (a) shall be calculated pursuant to Section 24203.5.

(c) If the total amount of credited service, other than that accrued pursuant to Sections 22714, 22715, 22717, 22717.5, and 22826, is equal to or greater than 30 years, upon retirement for service following reinstatement, a member who retired pursuant to Section 24213, and received the terminated disability allowance for the prior retirement, shall receive a service retirement allowance equal to the sum of the following:

(1) An amount based on the service credit accrued prior to the effective date of the disability allowance, the member’s age at the prior retirement increased by the factor provided in Section 24203.5, and projected final compensation.

(2) An amount calculated pursuant to Section 24202, 24202.5, 24202.6, 24203.5, or 24206 on service credited subsequent to the reinstatement, the member’s age at retirement, and final compensation.

(d) For purposes of this section, final compensation shall not be based on a determination of compensation earnable as described in subdivision (e) of Section 22115.

(Amended by Stats. 2013, Ch. 559, Sec. 26. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



24209.3

(a) Notwithstanding subdivision (a) of Section 24209, and exclusive of any amounts payable during the prior retirement for service pursuant to Section 22714, or 22715:

(1) A member who retired, other than pursuant to Section 24210, 24211, 24212, or 24213, and who reinstates and performs creditable service, as defined in Section 22119.5, after the most recent reinstatement, in an amount equal to two or more years of credited service, shall, upon retirement for service on or after the effective date of this section, receive a service retirement allowance equal to the sum of the following:

(A) An amount calculated pursuant to this chapter based on credited service performed prior to the most recent reinstatement, using the member’s age at the subsequent service retirement, from which age shall be deducted the total time during which the member was retired for service, and final compensation.

(B) An amount calculated pursuant to this chapter based on credited service performed subsequent to the most recent reinstatement, using the member’s age at the subsequent service retirement, and final compensation.

(2) A member who retired pursuant to Section 24210 and who reinstates and performs creditable service, as defined in Section 22119.5, after the most recent reinstatement, in an amount equal to two or more years of credited service, shall, upon retirement for service on or after the effective date of this section, receive a service retirement allowance equal to the sum of the following:

(A) An amount calculated pursuant to this chapter based on service credit accrued prior to the effective date of the disability retirement, using the member’s age at the subsequent service retirement, from which age shall be deducted the total time during which the member was retired for service, and indexed final compensation to the effective date of the initial service retirement.

(B) An amount calculated pursuant to this chapter based on the service credit accrued after termination of the disability retirement, using the member’s age at the subsequent service retirement, from which age shall be deducted the total time during which the member was retired for service, and final compensation.

(C) An amount calculated pursuant to this chapter based on credited service performed subsequent to the most recent reinstatement, using the member’s age at the subsequent service retirement, and final compensation.

(3) A member who retired pursuant to Section 24211 and who reinstates and performs creditable service, as defined in Section 22119.5, after the most recent reinstatement, in an amount equal to two or more years of credited service, shall, upon retirement for service on or after the effective date of this section, receive a service retirement allowance equal to the sum of the following:

(A) The greater of (i) the disability allowance the member was receiving immediately prior to termination of that allowance, excluding the children’s portion, or (ii) an amount calculated pursuant to this chapter based on service credit accrued prior to the effective date of the disability allowance, using the member’s age at the subsequent service retirement, from which age shall be deducted the total time during which the member was retired for service, and final compensation using compensation earnable or projected final compensation or a combination of both.

(B) An amount equal to either of the following:

(i) For a member who was receiving a benefit pursuant to subdivision (a) of Section 24211, the member’s credited service at the time of the retirement pursuant to Section 24211, excluding service credited pursuant to Section 22717 or 22717.5 or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200).

(ii) For a member who was receiving a benefit pursuant to subdivision (b) of Section 24211, the member’s projected service, excluding service credited pursuant to Section 22717 or 22717.5 or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200).

(C) An amount calculated pursuant to this chapter based on credited service performed subsequent to the most recent reinstatement, using the member’s age at the subsequent service retirement, and final compensation using compensation earnable or projected final compensation or a combination of both.

(D) An amount based on any service credited pursuant to Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200) or, for credited service performed during the most recent reinstatement, Section 22714, 22715, 22717, or 22717.5, using the member’s age at the subsequent service retirement, from which age shall be deducted the total time during which the member was retired for service, and final compensation using compensation earnable, or projected final compensation, or a combination of both.

(4) A member who retired pursuant to Section 24212 or 24213 and who reinstates and performs creditable service, as defined in Section 22119.5, after the most recent reinstatement, in an amount equal to two or more years of credited service, shall, upon retirement for service on or after the effective date of this section, receive a service retirement allowance equal to the sum of the following:

(A) An amount calculated pursuant to this chapter based on the member’s projected service credit, excluding service credited pursuant to Section 22717, 22717.5, or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200), using the member’s age at the subsequent service retirement, from which age shall be deducted the total time during which the member was retired for service, and final compensation using compensation earnable or projected final compensation or a combination of both.

(B) An amount calculated pursuant to this chapter based on credited service performed subsequent to the most recent reinstatement, using the member’s age at the subsequent service retirement, and final compensation, using compensation earnable or projected final compensation or a combination of both.

(C) An amount based on any service credited pursuant to Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200) or, for credited service performed during the most recent reinstatement, Section 22714, 22715, 22717, or 22717.5, using the member’s age at the subsequent service retirement, from which age shall be deducted the total time during which the member was retired for service, and final compensation using compensation earnable, or projected final compensation, or a combination of both.

(b) If the total amount of credited service, other than that accrued pursuant to Sections 22714, 22715, 22717, 22717.5, and 22826, is equal to or greater than the number of years required to be eligible for an increased allowance pursuant to this chapter or Section 22134.5, the amounts identified in this section shall be calculated pursuant to the section authorizing the increased benefit.

(c) For members receiving an allowance pursuant to Section 24410.5 or 24410.6, the amount payable pursuant to this section shall not be less than the amount payable to the member as of the effective date of reinstatement.

(d) The amount payable pursuant to this section shall not be less than the amount that would be payable to the member pursuant to Section 24209.

(e) For purposes of determining an allowance increase pursuant to Sections 24415 and 24417, the calendar year of retirement shall be the year of the subsequent retirement if the final compensation used to calculate the allowance pursuant to this section is higher than the final compensation used to calculate the allowance for the prior retirement.

(f) The allowance paid pursuant to this section to a member receiving a lump-sum payment pursuant to Section 24221 shall be actuarially reduced to reflect that lump-sum payment.

(g) For purposes of this section, final compensation shall not be based on a determination of compensation earnable as described in subdivision (e) of Section 22115.

(Amended by Stats. 2013, Ch. 558, Sec. 29. Effective January 1, 2014.)



24210

Upon retirement for service following a prior disability retirement granted pursuant to Chapter 26 (commencing with Section 24100) that was terminated, the member shall receive a service retirement allowance calculated pursuant to Section 24202, 24202.5, 24202.6, 24203, 24203.5, 24203.6, or 24206 and equal to the sum of both of the following:

(a) An amount based on service credit accrued prior to the effective date of the disability retirement, the member’s age as of the effective date of the service retirement, and indexed final compensation to the effective date of the service retirement.

(b) An amount based on the service credit accrued after termination of the disability retirement, the member’s age as of the effective date of service retirement, and final compensation.

(Amended by Stats. 2014, Ch. 755, Sec. 35. Effective January 1, 2015.)



24211

When a member who has been granted a disability allowance under this part after June 30, 1972, returns to employment subject to coverage under the Defined Benefit Program and performs:

(a) Less than three years of creditable service after termination of the disability allowance, the member shall receive a retirement allowance which is the sum of the allowance calculated on service credit accrued after the termination date of the disability allowance, excluding service credited pursuant to Sections 22717 and 22717.5 or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200), the age of the member on the last day of the month in which the retirement allowance begins to accrue, and final compensation using compensation earnable or projected final compensation, or a combination of both, plus the greater of either of the following:

(1) A service retirement allowance calculated on service credit accrued as of the effective date of the disability allowance, excluding service credited pursuant to Sections 22717 and 22717.5 or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200), the age of the member on the last day of the month in which the retirement allowance begins to accrue, and projected final compensation to the termination date of the disability allowance.

(2) The disability allowance the member was eligible to receive immediately prior to termination of that allowance, excluding children’s portions.

(b) Three or more years of creditable service after termination of the disability allowance, the member shall receive a retirement allowance that is the greater of the following:

(1) A service retirement allowance calculated on all actual and projected service excluding service credited pursuant to Sections 22717 and 22717.5 or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200), the age of the member on the last day of the month in which the retirement allowance begins to accrue, and final compensation using compensation earnable, or projected final compensation, or a combination of both.

(2) The disability allowance the member was receiving immediately prior to termination of that allowance, excluding children’s portions.

(c) The allowance shall be increased by an amount based on any service credited pursuant to Sections 22714, 22715, 22717, and 22717.5 or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200), and final compensation using compensation earnable, or projected final compensation, or a combination of both.

(d) If the total amount of credited service, other than projected service or service that accrued pursuant to Sections 22714, 22715, 22717, 22717.5, and 22826, is equal to or greater than 30 years, the amounts identified in subdivisions (a) and (b) shall be calculated pursuant to Sections 24203.5 and 24203.6.

(e) For purposes of this section, final compensation shall not be based on a determination of compensation earnable as described in subdivision (e) of Section 22115.

(f) Upon retirement, the member may elect to modify the service retirement allowance payable in accordance with any option provided under this part.

(Amended by Stats. 2014, Ch. 755, Sec. 36. Effective January 1, 2015.)



24212

(a) If a disability allowance granted under this part after June 30, 1972, is terminated for reasons other than those specified in Section 24213 and the member does not return to employment subject to coverage under the Defined Benefit Program, the member’s service retirement allowance, when payable, shall be based on projected service, excluding service credited pursuant to Sections 22717 and 22717.5 or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820), or Chapter 19 (commencing with Section 23200), projected final compensation, and the age of the member on the last day of the month in which the retirement allowance begins to accrue. The allowance payable under this section, excluding annuities payable from accumulated annuity deposit contributions, shall not be greater than the terminated disability allowance excluding children’s portions.

(b) The allowance shall be increased by an amount based on any service credited pursuant to Sections 22714, 22715, 22717, and 22717.5 or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820) or Chapter 19 (commencing with Section 23200) and final compensation using compensation earnable, or projected final compensation, or a combination of both.

(c) If the total amount of credited service, other than projected service or service that accrued pursuant to Sections 22714, 22715, 22717, 22717.5, and 22826, is equal to or greater than 30 years, the amounts identified in subdivisions (a) and (b) shall be calculated pursuant to Sections 24203.5 and 24203.6.

(d) Upon retirement, the member may elect to modify the service retirement allowance payable in accordance with any option provided under this part.

(Amended by Stats. 2014, Ch. 755, Sec. 37. Effective January 1, 2015.)



24213

(a) When a member who has been granted a disability allowance under this part after June 30, 1972, attains normal retirement age, or at a later date when there is no dependent child, the disability allowance shall be terminated and the member shall be eligible for service retirement. The retirement allowance shall be calculated on the projected final compensation and projected service to normal retirement age, excluding service credited pursuant to Sections 22717 and 22717.5, or Chapter 14 (commencing with Section 22800) or Chapter 14.2 (commencing with Section 22820), or Chapter 19 (commencing with Section 23200), and the age of the member on the last day of the month in which the retirement allowance begins to accrue. The allowance payable under this section, excluding annuities payable from accumulated annuity deposit contributions, shall not be greater than the terminated disability allowance, excluding children’s portions.

(b) The allowance shall be increased by an amount based on any service credited pursuant to Section 22714, 22715, 22717, or 22717.5, or Chapter 14 (commencing with Section 22800), Chapter 14.2 (commencing with Section 22820), or Chapter 19 (commencing with Section 23200) and projected final compensation to normal retirement age.

(c) If the total amount of credited service, other than projected service or service that accrued pursuant to Sections 22714, 22715, 22717, 22717.5, and 22826, is equal to or greater than 30 years, the amounts identified in subdivisions (a) and (b) shall be calculated pursuant to Sections 24203.5 and 24203.6.

(d) Upon retirement, the member may elect to modify the service retirement allowance payable in accordance with any option provided under this part.

(Amended by Stats. 2014, Ch. 755, Sec. 38. Effective January 1, 2015.)



24214

(a) A member retired for service under this part may perform retired member activities, but the member shall not make contributions to the retirement fund or accrue service credit based on compensation earned from that service. The employer shall maintain accurate records of the earnings of the retired member and report those earnings monthly to the system and retired member as described in Section 22461.

(b) If a member is retired for service under this part, the annualized rate of pay for retired member activities, performed by that member shall not be less than the minimum, nor exceed the maximum, paid by the employer to other employees performing comparable duties.

(c) A member retired for service under this part shall not be required to reinstate for performing retired member activities.

(d) A member retired for service under this part may earn compensation for performing retired member activities in any one school year up to the limitation specified in subdivision (f) without a reduction in his or her retirement allowance.

(e) The postretirement compensation limitation provisions set forth in this section are not applicable to compensation earned for the performance of retired member activities that are not wholly or in part supported by state, local, or federal funds.

(f) (1) The limitation that shall apply to the compensation paid in cash to the retired member for performance of retired member activities, excluding reimbursements paid by an employer for expenses incurred by the member in which payment of the expenses by the member is substantiated, shall, in any one school year, be an amount calculated by the system each July 1 equal to one-half of the median final compensation of all members who retired for service during the fiscal year ending in the previous calendar year.

(2) For written agreements pertaining to the performance of retired member activities entered into, extended, renewed, or amended on or after January 1, 2014, the limitation in paragraph (1) shall also apply to payments, including, but not limited to, those for participation in a deferred compensation plan; to purchase an annuity contract, tax-deferred retirement plan, or insurance program; and for contributions to a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code when the cost is covered by an employer.

(g) If a member retired for service under this part earns compensation for performing retired member activities, in excess of the limitation specified in subdivision (f), and if that compensation is not exempt from that limitation under subdivision (e) or (h) or any other law, the member’s retirement allowance shall be reduced by the amount of the excess compensation. The amount of the reduction may be equal to the monthly allowance payable but shall not exceed the amount of the annual allowance payable under this part for the fiscal year in which the excess compensation was earned after any reduction made in accordance with subdivision (h) of Section 24214.5.

(h) The limitation specified in this section is not applicable to compensation paid to a member retired for service under this part who has returned to work after the date of retirement:

(1) As a trustee appointed by the Superintendent pursuant to Section 41320.1.

(2) As a fiscal adviser or fiscal expert appointed by a county superintendent of schools pursuant to Article 2 (commencing with Section 42122) of Chapter 6 of Part 24 of Division 3 of Title 2.

(3) As a receiver or trustee appointed by the state board pursuant to Article 3.1 (commencing with Section 52055.57) of Chapter 6.1 of Part 28 of Division 4 of Title 2.

(4) As a special trustee appointed by the Board of Governors of the California Community Colleges pursuant to Section 84040.

(i) The Superintendent, the Executive Director of the State Board of Education, the Chancellor of the California Community Colleges, or the county superintendent of schools exercising the exemption pursuant to subdivision (h) shall submit all documentation required by the system to substantiate the eligibility of the retired member for the exemption, including compliance with subdivisions (j) and (k). The documentation shall be received by the system prior to the retired member’s performance of retired member activities.

(j) Subdivision (h) shall not apply to a retired member who has not attained normal retirement age at the time the compensation is earned by the member, received additional service credit pursuant to Section 22714 or 22715, or received from any public employer any financial inducement to retire in the previous six months. For purposes of this section and Section 24214.5, “financial inducement to retire” includes, but is not limited to, any form of compensation or other payment that is paid directly or indirectly by a public employer to the member, even if not in cash, either before or after retirement, if the member retires for service on or before a specific date or specific range of dates established by the public employer on or before the date the inducement is offered. The system shall liberally interpret this subdivision to further the Legislature’s intent to make subdivision (h) inapplicable to members if the member received a financial incentive from any public employer to retire or otherwise terminate employment with the public employer.

(k) The documentation required for subdivision (i) shall include certification of the following:

(1) The position was first advertised for appointment to current active or inactive members of the program with the necessary qualifications to perform the requirements of the position and no qualified current active or inactive member was available to be appointed.

(2) The appointing authority made a good faith effort to hire a retired member who reinstated to active membership for the position at the same salary that was offered as first advertised pursuant to paragraph (1).

(3) The appointing authority, having tried and failed to hire a current active or inactive member or a reinstated retired member, hired a retired member and the salary offered to the retired member subject to this paragraph does not exceed the salary that was offered as first advertised pursuant to paragraph (1).

(4) The salary paid shall be no greater than the salary offered to current active members for the appointed position.

(l) The amendments to this section enacted during the 1995–96 Regular Session shall be deemed to have become operative on July 1, 1996.

(m) The amendments to this section enacted during the second year of the 2011–12 Regular Session shall apply to compensation paid during the 2012–13 and 2013–14 fiscal years.

(n) The amendments to this section enacted during the first year of the 2013–14 Regular Session shall apply to compensation paid on or after January 1, 2014.

(o) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2013, Ch. 559, Sec. 28) by Stats. 2014, Ch. 32, Sec. 21. Effective June 20, 2014. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 22 of Stats. 2014, Ch. 32.)



24214-1

(a) A member retired for service under this part may perform retired member activities, but the member shall not make contributions to the retirement fund or accrue service credit based on compensation earned from that service. The employer shall maintain accurate records of the earnings of the retired member and report those earnings monthly to the system and retired member as described in Section 22461.

(b) If a member is retired for service under this part, the annualized rate of pay for retired member activities performed by that member shall not be less than the minimum, nor exceed the maximum, paid by the employer to other employees performing comparable duties.

(c) A member retired for service under this part shall not be required to reinstate for performing retired member activities.

(d) A member retired for service under this part may earn compensation for performing retired member activities in any one school year up to the limitation specified in subdivision (f) without a reduction in his or her retirement allowance.

(e) The postretirement compensation limitation provisions set forth in this section are not applicable to compensation earned for the performance of retired member activities that are not wholly or in part supported by state, local, or federal funds.

(f) (1) The limitation that shall apply to the compensation paid in cash to the retired member for performance of retired member activities, excluding reimbursements paid by an employer for expenses incurred by the member in which payment of the expenses by the member is substantiated, shall, in any one school year, be an amount calculated by the system each July 1 equal to one-half of the median final compensation of all members who retired for service during the fiscal year ending in the previous calendar year.

(2) For written agreements pertaining to the performance of retired member activities entered into, extended, renewed, or amended on or after January 1, 2014, the limitation in paragraph (1) shall also apply to payments, including, but not limited to, those for participation in a deferred compensation plan; to purchase an annuity contract, tax-deferred retirement plan, or insurance program; and for contributions to a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code when the cost is covered by an employer.

(g) If a member retired for service under this part earns compensation for performing retired member activities, in excess of the limitation specified in subdivision (f), the member’s retirement allowance shall be reduced by the amount of the excess compensation. The amount of the reduction may be equal to the monthly allowance payable but may not exceed the amount of the annual allowance payable under this part for the fiscal year in which the excess compensation was earned after any reduction made in accordance with subdivision (h) of Section 24214.5.

(h) The language of this section derived from the amendments to the section of this number added by Chapter 394 of the Statutes of 1995, enacted during the 1995–96 Regular Session, is deemed to have become operative on July 1, 1996.

(i) This section shall become operative on July 1, 2017.

(Amended (as amended by Stats. 2013, Ch. 559, Sec. 29) by Stats. 2014, Ch. 32, Sec. 22. Effective June 20, 2014. Section operative July 1, 2017, by its own provisions.)



24214.5

(a) (1) Notwithstanding subdivision (f) of Section 24214, the postretirement compensation limitation that shall apply to the compensation paid in cash to the retired member for performance of retired member activities, excluding reimbursements paid by an employer for expenses incurred by the member in which payment of the expenses by the member is substantiated, shall be zero dollars ($0) during the first 180 calendar days after the most recent retirement of a member retired for service under this part.

(2) For written agreements pertaining to the performance of retired member activities entered into, extended, renewed, or amended on or after January 1, 2014, the limitation in paragraph (1) shall also apply to payments, including, but not limited to, those for participation in a deferred compensation plan; to purchase an annuity contract, tax-deferred retirement plan, or insurance program; and for contributions to a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code when the cost is covered by an employer.

(b) If the retired member has attained normal retirement age at the time the compensation is earned, subdivision (a) shall not apply and Section 24214 shall apply if the appointment has been approved by the governing body of the employer in a public meeting, as reflected in a resolution adopted by the governing body of the employer prior to the performance of retired member activities, expressing its intent to seek an exemption from the limitation specified in subdivision (a). Approval of the appointment may not be placed on a consent calendar. Notwithstanding any other provision of Article 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code or any state or federal law incorporated by subdivision (k) of Section 6254 of the Government Code, the resolution shall be subject to disclosure by the entity adopting the resolution and the system. The resolution shall include the following specific information and findings:

(1) The nature of the employment.

(2) A finding that the appointment is necessary to fill a critically needed position before 180 calendar days have passed.

(3) A finding that the member is not ineligible for application of this subdivision pursuant to subdivision (d).

(4) A finding that the termination of employment of the retired member with the employer is not the basis for the need to acquire the services of the member.

(c) Subdivision (b) shall not apply to a retired member whose termination of employment with the employer is the basis for the need to acquire the services of the member.

(d) Subdivision (b) shall not apply if the retired member received additional service credit pursuant to Section 22714 or 22715 or received from any public employer any financial inducement to retire. For purposes of this section, “financial inducement to retire” includes, but is not limited to, any form of compensation or other payment that is paid directly or indirectly by a public employer to the member, even if not in cash, either before or after retirement, if the participant retires for service on or before a specific date or specific range of dates established by a public employer on or before the date the inducement is offered. The system shall liberally interpret this subdivision to further the Legislature’s intent to make subdivision (b) inapplicable to members if the member received a financial incentive from any public employer to retire or otherwise terminate employment with a public employer.

(e) The Superintendent, the county superintendent of schools, or the chief executive officer of a community college shall submit all documentation required by the system to substantiate the eligibility of the retired member for application of subdivision (b), including, but not limited to, the resolution adopted pursuant to that subdivision.

(f) The documentation required by this section shall be received by the system prior to the retired member’s performance of retired member activities.

(g) Within 30 calendar days after the receipt of all documentation required by the system pursuant to this section, the system shall inform the entity seeking application of the exemption specified in subdivision (b), and the retired member whether the compensation paid to the member will be subject to the limitation specified in subdivision (a).

(h) If a member retired for service under this part earns compensation for performing retired member activities in excess of the limitation specified in subdivision (a), the member’s retirement allowance shall be reduced by the amount of the excess compensation. The amount of the reduction may be equal to the monthly allowance payable but may not exceed the amount of the allowance payable during the first 180 calendar days, after a member retired for service under this part.

(i) The amendments to this section enacted during the first year of the 2013–14 Regular Session shall apply to compensation paid on or after January 1, 2014.

(Amended by Stats. 2014, Ch. 755, Sec. 39. Effective January 1, 2015.)



24215

A member retired for service under this part whose last employment was in the California State University, as a member of the Defined Benefit Program or the Public Employees’ Retirement System, may serve as a member of the teaching staff of the California State University and shall be subject to the employment limitations as provided by the Public Employees’ Retirement Law (Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code).

(Amended by Stats. 1998, Ch. 965, Sec. 192. Effective January 1, 1999.)



24217

A person who was a member under this part on June 30, 1972, and had five or more years of service and who had attained age 55 years, shall have the option of receiving the allowance payable under Section 14245, as it read on that date in lieu of the allowance payable under subdivision (a) of Section 24202.

(Amended by Stats. 1998, Ch. 965, Sec. 195. Effective January 1, 1999.)



24218

For the purpose of calculating retirement allowances, credit for service performed between June 30, 1956, and July 1, 1968, on a part-time basis in each school year shall be based on the ratio that service performed bears to the minimum full-time service required for credit for a year of service.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24219

Members who were retired under a previously existing local teachers’ retirement system or the San Francisco Employees’ Retirement System prior to July 1, 1972, who have not retired under this part for the local system service performed prior to July 1, 1972, shall have that portion of the retirement allowance computed under the law in effect on June 30, 1972, whenever they retire in the future.

(Amended by Stats. 2005, Ch. 351, Sec. 26. Effective January 1, 2006.)



24221

(a) A member who retires for service prior to January 1, 2011, may elect, on a form prescribed by the system, to receive a lump-sum payment and an actuarially reduced monthly allowance pursuant to this section in lieu of the monthly unmodified allowance that would otherwise be payable to the member pursuant to this chapter. The election under this section shall be made at the time the member files his or her application for service retirement allowance as provided in Section 24204.

(b) A member who makes the election described in subdivision (a) shall receive a one-time, lump-sum payment in an amount that equals or does not exceed the lesser of the following amounts:

(1) The actuarial present value of the amount by which (A) the monthly unmodified allowance payable to the member pursuant to this chapter exceeds (B) an amount equal to 2 percent of the member’s final compensation multiplied by the number of years of credited service and divided by 12.

(2) Fifteen percent of the actuarial present value of the monthly unmodified allowance payable to the member under this chapter.

(c) Notwithstanding any other provision of this part, a member who makes the election described in subdivision (a) shall receive a monthly unmodified allowance, pursuant to this chapter, that shall be actuarially reduced to reflect the lump-sum amount paid under subdivision (b). The actuarial reduced unmodified allowance may be modified pursuant to Section 24300 or 24300.1.

(d) A member may not apply a lump-sum payment made pursuant to this section for the purposes of redepositing previously refunded retirement contributions pursuant to Chapter 19 (commencing with Section 23200) or purchasing service credit pursuant to Chapter 14 (commencing with Section 22800), Chapter 14.2 (commencing with Section 22820) or Chapter 14.5 (commencing with Section 22850). The Legislature hereby finds and declares that if a member who elects to receive a partial lump-sum payment also elects to redeposit previously refunded retirement contributions or purchase service credit as a result of the receipt of the lump-sum payment, the Defined Benefit Program may experience a net actuarial impact.

(e) An election pursuant to subdivision (a) may have no net actuarial impact to the Defined Benefit Program. The board shall adopt present value factors to establish a corresponding actuarially reduced monthly allowance, that results in no net actuarial impact to the Defined Benefit Program. The Legislature reserves the right to modify the provisions of this section to further the objective of permitting eligible members to receive a lump-sum distribution of a portion of their benefits, with a corresponding actuarial reduction in their monthly allowance, so that there is no net actuarial impact to the Defined Benefit Program.

(f) This section shall not apply to a member who retires for service pursuant to Section 24201.5.

(Amended by Stats. 2007, Ch. 332, Sec. 5. Effective January 1, 2008.)






CHAPTER 27.5 - Replacement Benefits Program

24250

It is the intent of the Legislature in repealing Sections 22316 and 22317 and adding Section 24275 to revoke the election made on behalf of the plan under Section 415(b)(10) of the Internal Revenue Code of 1986 and to provide for restoration of benefits pursuant to Section 24275.

(Added by Stats. 1999, Ch. 465, Sec. 5. Effective January 1, 2000.)



24252

This chapter shall not apply to a member subject to the California Public Employees’ Pension Reform Act of 2013.

(Added by Stats. 2013, Ch. 559, Sec. 31. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



24255

(a) There is in the State Treasury a trust fund to be known as the Teachers’ Replacement Benefits Program Fund. There shall be deposited directly in that fund, and not transferred from the Teachers’ Retirement Fund, that portion of employer contributions determined by the board as necessary to fund the replacement benefits program.

(b) Notwithstanding Section 13340 of the Government Code, moneys in the Teachers’ Replacement Benefits Program Fund are continuously appropriated without regard to fiscal years to pay benefits to members and beneficiaries of the Defined Benefit Program, and to pay related administrative expenses.

(c) The board may authorize the transfer and disbursement of funds from the Teachers’ Replacement Benefits Program Fund for the purpose of carrying into effect this chapter upon the signature of either or both of its chairperson and vice chairperson or the chief executive officer or any employee of the system designated by the chief executive officer.

(d) Disbursements of money from the Teachers’ Replacement Benefits Program Fund of whatever nature shall be made upon claims duly audited in the manner prescribed for the disbursement of other public funds except that, notwithstanding the foregoing, disbursements may be made to return funds deposited in the fund in error.

(Amended by Stats. 2001, Ch. 803, Sec. 18. Effective January 1, 2002.)



24260

(a) A replacement benefits program is hereby established under this chapter for the exclusive purpose of providing to members or their beneficiaries in accordance with subdivisions (c) and (d) that portion of the annual benefit of the member or the member’s beneficiaries otherwise payable under the provisions of this part that exceeds the limitations on the dollar amount of annual benefit under Section 415 of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 415) as applicable to a governmental plan, as defined in subdivision (d) of Section 414.

(b) The replacement benefits program established by this chapter is intended to comply with the provisions of Section 415(m) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 415(m)).

(c) In any case in which (1) the annual benefit of the member or the member’s beneficiaries for the calendar year otherwise payable under the terms of this part, as measured under the provisions of Section 415(b)(2) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 415(b)(2)) and adjusted to exclude the portion of the annual benefit attributable to employee contributions that are not “picked up” under Section 414(h)(2) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 414(h)(2)) or attributable to rollover contributions described in Section 415(b)(2) of the Internal Revenue Code of 1986, exceeds (2) the limitation on the dollar amount of an annual benefit applicable for the calendar year under Section 415(b)(1)(A) or subdivision (e) as applicable to a governmental plan, as defined in Section 414(d) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 414(d)), the amount of the portion of the annual benefit shall be paid to the member or the member’s beneficiaries under the replacement benefit program in the manner described in subdivision (d). In no event shall the portion of the annual benefit from the replacement benefits program be payable from the assets of the Teachers’ Retirement Fund. In no event shall the replacement benefits program provide to the member or the member’s beneficiaries, directly or indirectly, any election to defer compensation.

(d) Any portion of the annual benefit of a member or the member’s beneficiaries for the year described in subdivision (c) shall be payable, at the same time and in the same form as the remainder of the annual benefit and subject to the terms and conditions of this part except as otherwise provided under this section, from the proceeds of the employer contributions due under Section 22950, and, notwithstanding Section 22956, prior to the deposit of those employer contributions in the State Treasury to the Teachers’ Retirement Fund. Upon receipt of the warrants for the employer contributions as described in Section 23001, the board shall retain and place in the Teachers’ Replacement Benefits Program Fund only the amounts of employer contributions as are necessary for the exclusive purpose of paying currently the monthly installment next due of the portion of the annual benefit payable from the replacement benefits program to the member or the member’s beneficiaries as well as any administrative expenses associated with the replacement benefits program. Amounts shall not be accumulated in the Teachers’ Replacement Benefits Program Fund for the payment of future benefits, and a member or the member’s beneficiaries who are to receive the portion of his or her annual benefit under the replacement benefits program shall have no entitlement to amounts in the Teachers’ Replacement Benefits Program Fund until distributed to him or her as a benefit.

(e) The portion of the annual benefit payable under the replacement benefits program shall be subject to withholding for any applicable income or employment taxes.

(f) The administrative expenses of the replacement benefits program may include the employer portion of the Medicare payroll tax on the replacement benefits program payments of a retired member who is required to contribute to Medicare. The employee portion of the Medicare payroll tax on the replacement benefits program payments to retired members in this program who are required to contribute to Medicare shall be withheld from the replacement benefits program payments to the retired member.

(g) The board may by plan amendment amend the terms of the replacement benefits program established under this section as appropriate to comply with applicable federal or state law.

(h) All references to sections of the Internal Revenue Code of 1986 are to those sections as are amended from time to time or their successor sections.

(Amended by Stats. 2001, Ch. 803, Sec. 19. Effective January 1, 2002.)



24270

In the case of any member or member’s beneficiaries whose annual benefit otherwise payable under the provisions of this part has been reduced for any year by reason of application of the 100 percent of compensation limitation on benefits under Section 415(b)(1)(B) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 415(b)(1)(B)) the reduced annual benefit shall be restored to its full amount otherwise payable for that year. In the case of restorations in respect of annual benefits that were paid prior to January 1, 2000, the additional benefit amount shall be paid by the system to the member or the member’s beneficiaries on or before April 1, 2000.

(Added by Stats. 1999, Ch. 465, Sec. 5. Effective January 1, 2000.)



24275

(a) Notwithstanding any other provision of this part, the benefits payable to any person shall be subject to the limitations of Section 415 (other than Section 415(b)(1)(B)) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 415) as applicable to a governmental plan as those sections are amended from time to time or their successor sections.

(b) This section and Section 24270 shall be applicable to benefits payable in all plan years beginning before, on, or after enactment of this chapter.

(Added by Stats. 1999, Ch. 465, Sec. 5. Effective January 1, 2000.)






CHAPTER 28 - Options

24300

(a) A member may, upon application for retirement, elect an option pursuant to this part that would provide an actuarially modified retirement allowance payable throughout the life of the member and the member’s option beneficiary or beneficiaries, as follows:

(1) Option 2.The modified retirement allowance shall be paid to the retired member. Upon the retired member’s death, an allowance equal to the modified amount that the retired member was receiving shall be paid to the option beneficiary.

(2) Option 3.The modified retirement allowance shall be paid to the retired member. Upon the retired member’s death, an allowance equal to one-half of the modified amount that the retired member was receiving shall be paid to the option beneficiary.

(3) Option 4.The modified retirement allowance shall be paid to the retired member as long as both the retired member and the option beneficiary are living. Upon the death of either the retired member or the option beneficiary, an allowance equal to two-thirds of the modified amount that the retired member was receiving shall be paid to the surviving retired member or the surviving option beneficiary.

(4) Option 5.The modified retirement allowance shall be paid to the retired member as long as both the retired member and the option beneficiary are living. Upon the death of either the retired member or the option beneficiary, an allowance equal to one-half of the modified amount that the retired member was receiving shall be paid to the surviving retired member or surviving option beneficiary.

(5) Option 6.The modified retirement allowance shall be paid to the retired member and upon the retired member’s death, an allowance equal to the modified amount that the retired member was receiving shall be paid to the option beneficiary.

(6) Option 7.The modified retirement allowance shall be paid to the retired member and upon the retired member’s death, an allowance equal to one-half of the modified amount the retired member was receiving shall be paid to the option beneficiary.

(7) Option 8.(A) A member may designate multiple option beneficiaries. The member who has designated more than one option beneficiary shall elect an option that the member is authorized to elect subject to subdivision (e) for each beneficiary designated that would provide an actuarially modified retirement allowance payable throughout the lives of the member and the member’s option beneficiaries upon the member’s death.

(B) The modified retirement allowance shall be paid to the retired member as long as the retired member and at least one of the option beneficiaries are living. Upon the retired member’s death, an allowance shall be paid to each surviving option beneficiary in accordance with the option elected respective to that beneficiary. The member shall determine the percentage of the unmodified allowance that will be modified by the election of Option 2, Option 3, Option 4, Option 5, Option 6, or Option 7 within this option, the aggregate of which shall equal 100 percent of the member’s unmodified allowance. The election of this option is subject to approval by the board.

(C) A member who is a party to an action for legal separation or dissolution of marriage and who is required by court order to designate a spouse or former spouse as an option beneficiary may designate his or her spouse or former spouse as a sole option beneficiary under subparagraphs (A) and (B). The member shall specify the option elected for the spouse or former spouse and the percentage of his or her unmodified allowance to be modified by the option, consistent with the court order. The percentage of the member’s unmodified allowance that is not modified by the option shall remain an unmodified allowance payable to the member. The aggregate of the percentages specified for the option beneficiary and the member’s remaining unmodified allowance, if any, shall equal 100 percent.

(b) For purposes of this section, the member shall designate an option beneficiary on a properly executed retirement application. Except as otherwise provided by this chapter, the option shall become effective on the member’s benefit effective date.

(c) A member may revoke or change an election of an option at any time prior to the effective date of the member’s retirement under this part. A revocation or change of an option may not be made in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(d) On or before July 1, 2004, the board shall evaluate the existing options and annuities provided pursuant to this section, Chapter 38 (commencing with Section 25000) of this part, and Part 14 (commencing with Section 26000) and adopt, as a plan amendment, any appropriate changes to the options and annuities based on the needs of members, participants, and their beneficiaries, including, but not limited to, providing economic security for beneficiaries and reducing complexity in the election of options and annuities by members and participants. The changes to the options and annuities may have no net actuarial impact on the retirement fund, and the board may establish any eligibility criteria it deems necessary to prevent an adverse actuarial impact to the fund. The board shall designate the effective date of the plan amendment, which shall be at least 18 months after the amendment is adopted by the board, and notwithstanding any other provision of this section, the options and annuities available to members and participants eligible to retire pursuant to this part and Part 14 (commencing with Section 26000), after the effective date of the plan amendment made pursuant to this subdivision, shall reflect the changes adopted as a plan amendment pursuant to this subdivision.

(e) Any member or participant who retired and elected an option or a joint and survivor annuity, or who filed a preretirement election of an option prior to the effective date of the plan amendment made pursuant to subdivision (d), may elect to change to a different option or joint and survivor annuity, as modified by the board as a plan amendment pursuant to subdivision (d), if the member or participant meets all the criteria established by the board to prevent a change in an option or joint and survivor annuity from having an adverse actuarial impact on the retirement fund, including, but not limited to, the effective date of a new designation or limitations on any changes if a member or participant, as the case may be, or beneficiary, or both, is currently not living or afflicted with a known terminal illness. The member or participant shall designate the change during the six-month period that begins with the effective date of the plan amendment, on a form prescribed by the system. Any member changing an option election pursuant to this subdivision is not subject to the allowance reduction prescribed in Section 24309 or 24310 as a result of the election. If a member or participant elects to change his or her option or joint and survivor annuity under this subdivision, the member or participant shall retain the same option beneficiary or beneficiaries as named in the prior designation.

(f) The Legislature reserves the right to modify this section prior to the effective date of the plan amendment made pursuant to subdivision (d) to prevent any actuarial impact to the fund.

(g) Except as described in subdivision (e) of Section 24300.1, on or after January 1, 2007, a member may not make a new election for an option or joint and survivor annuity described in subdivision (a).

(h) Any member with a retirement effective on or after January 1, 2007, shall elect an option from the options described in Section 24300.1. Any member making a new option election under the provisions of Section 24320, 24321, 24322, or 24323 shall elect an option from the options described in Section 24300.1 if the effective date of the new option election is on or after January 1, 2007.

(Amended by Stats. 2014, Ch. 755, Sec. 40. Effective January 1, 2015.)



24300.1

(a) A member may, upon application for retirement, elect an option pursuant to this part that would provide an actuarially modified retirement allowance payable throughout the life of the member and the member’s option beneficiary or beneficiaries, as follows:

(1) One hundred percent beneficiary option. The modified retirement allowance shall be paid to the retired member and upon the member’s death, 100 percent of the modified allowance shall continue to be paid to the option beneficiary.

(2) Seventy-five percent beneficiary option. The modified retirement allowance shall be paid to the retired member and upon the member’s death, 75 percent of the modified allowance shall continue to be paid to the option beneficiary. Pursuant to Section 401(a)(9) of the Internal Revenue Code, unless the option beneficiary is the member’s spouse or former spouse who has been awarded a community property interest in the benefits of the member under this part, the member may not designate an option beneficiary under this option who is more than exactly 19 years younger than the member.

(3) Fifty percent beneficiary option. The modified retirement allowance shall be paid to the retired member and upon the member’s death, 50 percent of the modified allowance shall continue to be paid to the option beneficiary.

(4) Compound option. The member may designate multiple option beneficiaries or one or multiple option beneficiaries with a designated percentage to remain unmodified. The member shall elect an option as described in paragraph (1), (2), or (3) for each designated option beneficiary that would provide an actuarially modified retirement allowance payable throughout the lives of the retired member and the member’s option beneficiary or beneficiaries upon the member’s death.

(A) The modified retirement allowance shall be paid to the member as long as the member and at least one option beneficiary is living. Upon the member’s death, an allowance shall be paid to each surviving option beneficiary in accordance with the option elected respective to that option beneficiary.

(B) The member shall specify the percent of the unmodified allowance that will be modified by the election of each option described in paragraph (1), (2), or (3) of this subdivision. The percent of the unmodified allowance that is not modified by an option, if any, shall be payable to the member. The sum of the percentages specified for the option beneficiary or beneficiaries and the member’s remaining unmodified allowance, if any, shall equal 100 percent.

(C) The member’s election of the compound option is subject to all of the following:

(i) Pursuant to Section 401(a)(9) of the Internal Revenue Code, unless the option beneficiary is the member’s spouse or former spouse who has been awarded a community property interest in the member’s benefits under this part, the member may not designate an option beneficiary under the 100 percent beneficiary option within this compound option who is more than exactly 10 years younger than the member.

(ii) Pursuant to Section 401(a)(9) of the Internal Revenue Code, unless the option beneficiary is the member’s spouse or former spouse who has been awarded a community property interest in the member’s benefits under this part, the member may not designate an option beneficiary under the 75 percent beneficiary option within this compound option who is more than exactly 19 years younger than the member.

(b) For purposes of this section, the member shall designate an option beneficiary on a properly executed retirement application. Except as otherwise provided by this chapter, the option shall become effective on the member’s benefit effective date.

(c) A member may revoke or change an election of an option no later than 30 days from the date the member’s initial benefit payment for the member’s most recent retirement under the Defined Benefit Program is paid by the system. A revocation of an option may not be made in derogation of a spouse’s or a former spouse’s community property rights as specified in a court order.

(d) Notwithstanding Section 297 or 299.2 of the Family Code, a spouse described in paragraphs (2) and (4) of subdivision (a) does not include the domestic partner of the member, pursuant to Section 7 of Title 1 of the United States Code.

(e) If there is a determination of community property rights as described in Chapter 12 (commencing with Section 22650) of this part on or before December 31, 2006, the member may elect the option that is required by the judgment or court order. Nothing in this part shall permit the member to change the option to the detriment of the community property interest of the nonmember spouse.

(f) The board may evaluate the existing options and annuities provided pursuant to this section, Chapter 38 (commencing with Section 25000) of this part, and Part 14 (commencing with Section 26000) and adopt, as a plan amendment, any appropriate changes to the options and annuities based on the needs of the members, participants, and their beneficiaries, including, but not limited to, providing economic security for beneficiaries and reducing the complexity of the options and annuities. The changes to the options and annuities may have no net actuarial impact on the retirement fund and the board may establish any eligibility criteria the board deems necessary to prevent an adverse actuarial impact to the fund. The board shall designate the effective date of the plan amendment, which shall be at least 18 months after the amendment is adopted by the board, and notwithstanding any other provision of this section, the options and annuities available to members and participants eligible to retire pursuant to this part and Part 14 (commencing with Section 26000), after the effective date of the plan amendment made pursuant to this subdivision, shall reflect the changes adopted as a plan amendment to this subdivision.

(Amended by Stats. 2014, Ch. 755, Sec. 41. Effective January 1, 2015.)



24307

(a) A member who qualifies to apply for retirement under Section 24201 or 24203 may make a preretirement election of an option, as provided in Section 24300.1 without right of revocation or change after the benefit effective date, except as provided in this part. The preretirement election of an option shall become effective as of the date of the member’s signature on a properly executed form prescribed by the system, subject to the following requirements:

(1) The form includes the signature of the member’s spouse or registered domestic partner, if applicable, and the signature is dated.

(2) The date the form is received at the system’s headquarters office is within 30 days after the date of the member’s signature and, if applicable, the spouse’s or registered domestic partner’s signature.

(b) A member who makes a preretirement election of an Option 2, Option 3, Option 4, Option 5, Option 6, or Option 7 pursuant to Section 24300, or an election as described in paragraph (1), (2), or (3) of Section 24300.1 may subsequently make a preretirement election of the compound option described in paragraph (4) of subdivision (a) of Section 24300.1. The member may retain the same option and the same option beneficiary as named in the prior preretirement election for a designated percentage within the compound option.

(c) Upon the member’s death prior to the benefit effective date, the beneficiary who was designated under the option elected and who survives shall receive an allowance calculated under the option, under the assumption that the member retired for service pursuant to Chapter 27 (commencing with Section 24201) on the date of death. The payment of the allowance to the option beneficiary shall be in lieu of the family allowance provided in Section 23804, the payment provided in paragraph (1) of subdivision (a) of Section 23802, the survivor benefit allowance provided in Section 23854, and the payment provided in subdivisions (a) and (b) of Section 23852, except that if the beneficiary dies before all of the member’s accumulated retirement contributions are paid, the balance, if any, shall be paid to the estate of the person last receiving or entitled to receive the allowance. The accumulated annuity deposit contributions and the death payment provided in Sections 23801 and 23851 shall be paid to the beneficiary in a lump sum.

(d) If the member subsequently retires for service, and the elected option has not been canceled pursuant to Section 24309, a modified service retirement allowance computed under Section 24300 or 24300.1 and the option elected shall be paid.

(e) The amount of the service retirement allowance prior to applying the option factor shall be calculated as of the earlier of the member’s age at death before retirement or age on the last day of the month in which the member requested service retirement be effective. The modification of the service retirement allowance by the option elected shall be based on the ages of the member and the beneficiary designated under the option, as of the date the election was signed.

(f) A member who terminates the service retirement allowance pursuant to Section 24208 shall not be eligible to file a preretirement election of an option until one calendar year elapses from the date the allowance is terminated. If the member retires again within one calendar year of the termination of their benefit pursuant to Section 24208, the retired member shall keep, upon subsequent retirement, the option and beneficiary or the unmodified election in place upon the date the termination of the benefits became effective.

(1) If the member’s option beneficiary or beneficiaries predecease the member within one calendar year of the termination of benefits and before the member has retired again, upon notification to the system, the system shall cancel the option and beneficiary from that portion of the benefit with reduction pursuant to Section 24309. The member shall not elect a new option or beneficiary pursuant to Section 24310 until one calendar year from the termination effective date has elapsed.

(2) If a final decree of dissolution of marriage or a judgment of nullity has been entered or an order of separate maintenance has been made within one calendar year of the termination of benefits and the member has not retired again, upon notification to the system, the system shall cancel or change the option election in accordance with the court order with reduction pursuant to Section 24309. Any additional changes shall not be made until one calendar year from the termination effective date has elapsed.

(g) The system shall inform members who are qualified to make a preretirement election of an option, through the annual statements of account, that the election of an option can be made.

(Amended by Stats. 2014, Ch. 755, Sec. 56. Effective January 1, 2015.)



24307.5

Upon retirement for service, the member who filed a preretirement election of an option under Section 24307 shall have his or her allowance modified by the greater of the option factor as of the effective date of the preretirement election, or the option factor at the time the member’s retirement became effective.

(Added by Stats. 1998, Ch. 349, Sec. 8. Effective January 1, 1999.)



24309

(a) A member may change or cancel the election of an option made pursuant to Section 24307. The change or cancellation shall be on a properly executed form provided by the system and received at the system’s headquarters office within 30 days after the date of the member’s signature and, if applicable, the spouse’s signature, and no later than 30 days from the date the member’s initial benefit payment for the member’s most recent retirement under the Defined Benefit Program is paid by the system. The change or cancellation shall become effective as of the date of the member’s signature or the day prior to the member’s benefit effective date, whichever is earlier.

(1) Any change to an election of an option shall be made according to Section 24307 and shall be considered a new preretirement election of an option.

(2) Regardless of how the member elects to receive his or her retirement allowance, a change made to an election of an option or a cancellation of an option shall result in the reduction of that allowance by an amount determined by the board to be the actuarial equivalent of the coverage the member received as a result of the preretirement election and that does not result in any adverse funding to the plan.

(b) If the option beneficiary designated in the preretirement election of an option pursuant to Section 24307 dies prior to the member’s retirement, the preretirement election shall be canceled as of the day following the date of death and the member’s subsequent retirement allowance under this part shall be subject to the allowance reduction prescribed in this section.

(c) If the option elected pursuant to Section 24307 is “Option 8” as described in paragraph (7) of subdivision (a) of Section 24300 or the compound option as described in paragraph (4) of subdivision (a) of Section 24300.1, a member may cancel the designation of an option beneficiary. If the member cancels the designation of the option beneficiary or the option beneficiary predeceases the member prior to the member’s retirement, the member may elect to receive that portion of the retirement allowance without modification for the option or elect one or multiple new or existing option beneficiaries as described in Section 24307. Any change or cancellation of the designation of the option beneficiary under this subdivision shall result in the allowance reduction prescribed in this section.

(Amended by Stats. 2014, Ch. 755, Sec. 58. Effective January 1, 2015.)



24310

If an election of an option is canceled under Section 24309, the member may again elect an option under Section 24307. If an election of an option is changed or canceled during any year, the reduction for that year shall be that for the option to which the greater reduction under Section 24309 as it read on December 31, 1995, is applicable.

(Amended by Stats. 2014, Ch. 755, Sec. 59. Effective January 1, 2015.)



24311

Upon termination of a service retirement allowance pursuant to Section 24208, any option elected pursuant to Section 24300 or 24300.1 and in effect at the time of reinstatement shall be considered to be a preretirement election of an option elected as of the effective date of the most recent retirement and shall be subject to the same provisions as an option elected under Section 24307.

(Added by renumbering Section 24302 by Stats. 2014, Ch. 755, Sec. 46. Effective January 1, 2015.)



24312

Termination of the service retirement allowance pursuant to Section 24208 shall not cancel an option elected under the provisions of Section 24307. The effective date of the option shall remain the original election date pursuant to Section 24307.

(Added by renumbering Section 24303 by Stats. 2014, Ch. 755, Sec. 47. Effective January 1, 2015.)



24320

(a) An option elected under Section 24300 or 24300.1 may be canceled by a retired member if the option beneficiary is not the retired member’s spouse or former spouse. A retired member may cancel the option before or after issuance of the first retirement allowance payment and shall designate his or her spouse as the new option beneficiary and the same or a different joint and survivor option described in Section 24300.1.

(b) The retired member shall notify the board, in writing on a properly executed form provided by the system, of the designation of the new option beneficiary. Notification shall include a certified copy of the marriage certificate and a properly executed form for the change.

(c) The effective date of the new election shall be six months following the date notification is received by the board, provided both the retired member and the new designated option beneficiary are then living. If the effective date of the new option election is on or after January 1, 2007, at the time of the new election the retired member shall elect an option from the options described in Section 24300.1. If, before the new election becomes effective, the member terminates his or her benefit pursuant to Section 24208 or the retired member or the new option beneficiary dies, the new election is void and the previous election remains in effect.

(d) The election of the option and designation of the option beneficiaries under this section and Section 24300.1 shall be subject to an actuarial modification of the retirement allowance. In no event may a retired member elect a joint and survivor option that would result in any additional liability to the fund. A retired member may not elect the compound option described in paragraph (4) of subdivision (a) of Section 24300.1. Modification of the retirement allowance because of the new option beneficiary and the new option shall be based on the ages of the retired member and the new option beneficiary as of the effective date of the new election.

(Added by renumbering Section 24305.5 by Stats. 2014, Ch. 755, Sec. 52. Effective January 1, 2015.)



24321

(a) Any retired member who was unmarried and not in a registered domestic partnership on the benefit effective date who did not elect an option pursuant to Section 24300, 24300.1, or 24307, and who thereafter marries or registers in a domestic partnership, may, after the effective date of the member’s retirement under this part, elect an option described in paragraph (1), (2), or (3) of subdivision (a) of Section 24300.1, naming his or her new spouse or registered domestic partner as the option beneficiary, subject to all of the following:

(1) The retired member shall have been married or registered in a domestic partnership for at least one year prior to making the election of the option.

(2) The retired member shall notify the board, in writing on a properly executed form provided by the system, of the election of the option and the designation of the member’s new spouse or registered domestic partner as the option beneficiary. That notice shall include a certified copy of the marriage certificate or the certificate of registration of domestic partnership.

(3) The election of an option under this section is subject to approval by the board. A retired member may not elect a joint and survivor option that would result in any additional liability to the retirement fund. A retired member may not elect the compound option described in paragraph (4) of subdivision (a) of Section 24300.1.

(4) The election shall be effective six months after the date the notification is received by the board, provided that both the retired member and the retired member’s designated spouse or registered domestic partner are then living. If the effective date of the new option election is on or after January 1, 2007, at the time of the new election the retired member shall elect an option from the options described in paragraph (1), (2), or (3) of subdivision (a) of Section 24300.1. If, before the new election becomes effective, the member terminates his or her benefit pursuant to Section 24208 or the retired member or the new option beneficiary dies, the new election is void and the unmodified election remains in effect.

(b) The election of the option and designation of the option beneficiary under this section shall result in an actuarial modification of the member’s retirement allowance that shall be payable through the life of the member and the member’s new spouse or registered domestic partner. Modification of the member’s retirement allowance pursuant to this section shall be based on the ages of the retired member and the retired member’s new spouse or registered domestic partner as of the effective date of the election.

(Added by renumbering Section 24300.6 by Stats. 2014, Ch. 755, Sec. 44. Effective January 1, 2015.)



24322

(a) An option elected under Section 24300, 24300.1, or 24307 may be canceled by a retired member if the option beneficiary is the retired member’s spouse or former spouse and a final decree of dissolution of marriage or a judgment of nullity has been entered or an order of separate maintenance has been made on or after January 1, 1978, by a court of competent jurisdiction. A retired member may cancel the option before or after issuance of the first retirement allowance payment.

(b) The retired member shall notify the board in writing of cancellation of the option. Notification shall not be earlier than the effective date of the decree, judgment, or order and shall include a certified copy of the final decree of dissolution, or judgment of nullity, or an order of separate maintenance, and any property settlement agreement.

(c) Upon notification to the board, the retired member may elect: (1) to receive the unmodified retirement allowance from the date of receipt of the notification; or (2) a new joint and survivor option under Section 24300.1 and may designate one or multiple new option beneficiaries. Modification of the retirement allowance because of the newly elected option or newly designated beneficiary or beneficiaries shall be based on the ages of the retired member and the new option beneficiary or beneficiaries as of the effective date of the new option. The election of a new joint and survivor option or the designation of a new option beneficiary or beneficiaries shall be consistent with the final decree of dissolution, judgment of nullity, order of separate maintenance, or property settlement agreement, and shall not result in any additional liability to the Teachers’ Retirement Fund. The effective date of the change shall be the date notification is received by the board.

(Added by renumbering Section 24305 by Stats. 2014, Ch. 755, Sec. 49. Effective January 1, 2015.)



24323

(a) If an option beneficiary designated in the election of an Option 2 or Option 3 as described in Section 24300 predeceases the retired member, the retired member may elect a new joint and survivor option described in paragraph (1), (2), (3), or (4) of subdivision (a) of Section 24300.1 and designate one or multiple new option beneficiaries.

(b) If an option beneficiary designated in the election of an Option 4 or Option 5 as described in Section 24300 predeceases the retired member, a retirement allowance adjusted for the specified option shall be payable to the retired member and shall commence to accrue to the retired member as of the day following the date of the death of the option beneficiary. The retired member may elect a new joint and survivor option described in paragraph (1), (2), (3), or (4) of subdivision (a) of Section 24300.1 and designate one or multiple new option beneficiaries.

(c) If an option beneficiary designated in the election of Option 2 or Option 3 within Option 8 as described in Section 24300 predeceases the retired member, the retired member may elect a new joint and survivor option described in paragraph (1), (2), or (3) of subdivision (a) of Section 24300.1 and designate a new option beneficiary for the portion of the retirement allowance that was modified for the prior option beneficiary. The retired member may not elect the compound option described in paragraph (4) of subdivision (a) of Section 24300.1.

(d) If an option beneficiary designated in the election of Option 4 or Option 5 within Option 8 as described in Section 24300 predeceases the retired member, a retirement allowance adjusted for the specified option for the portion of the benefit allocated to that beneficiary shall be payable to the retired member and shall commence to accrue to the retired member as of the day following the date of the death of the option beneficiary. The retired member may elect a new joint and survivor option described in paragraph (1), (2), or (3) of subdivision (a) of Section 24300.1 for that portion of the retirement allowance that was modified for the prior option beneficiary and designate a new option beneficiary. The retired member may not elect the compound option described in paragraph (4) of subdivision (a) of Section 24300.1.

(e) If an option beneficiary designated in the election of an Option 6 or Option 7 or in the election of Option 6 or Option 7 within Option 8, pursuant to Section 24300 predeceases the retired member, that portion of the retirement allowance attributable to Option 6 or Option 7 without modification for the option shall be payable to the retired member upon notification to the board and shall commence to accrue to the retired member as of the day following the date of the death of the option beneficiary. The retired member may designate a new beneficiary for that portion of the retirement allowance within the same option designated for the prior beneficiary.

(f) If an option beneficiary designated in the election of an option pursuant to paragraph (1), (2), (3), or (4) of subdivision (a) of Section 24300.1 predeceases the retired member, that portion of the retirement allowance attributable to the option without modification for the option shall be payable to the member upon notification to the board and shall commence to accrue to the retired member as of the day following the date of the death of the option beneficiary. The retired member may designate a new beneficiary for that portion of the retirement allowance within the same option designated for the prior beneficiary.

(g) The retired member shall submit proof of death of the prior beneficiary before making a new beneficiary election under this section. The effective date of any new election under this section shall be six months following the date notification is received by the board provided both the retired member and the newly designated option beneficiary are living on the date the new election is to become effective. Notification shall be on a properly executed form prescribed by the system for the new designation.

(h) If, before the new election becomes effective, the member reinstates pursuant to Section 24208 or the retired member or new option beneficiary dies, the new election is void.

(i) If the retired member is eligible to elect a new option and the effective date of the new option election is on or after January 1, 2007, at the time of the new election the retired member shall elect an option from the options described in Section 24300.1.

(j) The election of the new joint and survivor option under this section and Section 24300.1 is subject to an actuarial modification of the retirement allowance. In no event may a retired member elect a joint and survivor option that would result in any additional liability to the fund.

(k) The new option beneficiary cannot be an existing option beneficiary for that member designated under paragraph (7) of subdivision (a) of Section 24300 or paragraph (4) of subdivision (a) of Section 24300.1.

(Added by renumbering Section 24306 by Stats. 2014, Ch. 755, Sec. 53. Effective January 1, 2015.)



24324

(a) A member who is receiving a joint and survivor annuity under the Defined Benefit Supplement Program may change the annuity or the annuity beneficiary elected pursuant to Section 25011, 25011.1, 25018, or 25018.1, provided all of the following conditions are met:

(1) The annuity beneficiary is the member’s spouse or former spouse.

(2) A final decree of dissolution of marriage is granted, or a judgment of nullity is entered, or an order of separate maintenance is made by a court of competent jurisdiction with respect to the member and the spouse or former spouse on or after the beginning of the initial plan year designated by the board pursuant to Section 22156.05.

(3) The change is consistent with the final decree of dissolution, judgment of nullity, or order of separate maintenance.

(b) A member may change the annuity pursuant to subdivision (a) before or after the first annuity payment is issued.

(c) The member shall notify the system in writing of the change in the annuity. The notification shall not be earlier than the effective date of the final decree of dissolution, judgment of nullity, or order of separate maintenance and shall include a certified copy of the final decree of dissolution, judgment of nullity, or order of separate maintenance, and any property settlement agreement.

(d) A change in the annuity or annuity beneficiary or both shall become effective on the date the notification of change is received by the system. The annuity amount payable to the member upon the change elected by the member shall be determined as of the effective date of the change and shall be the actuarial equivalent of the lump sum that would otherwise be payable to the member as of the date of the change. If the member elects a joint and survivor annuity, the amount payable under the annuity shall be modified consistent with the annuity elected by the member.

(Added by renumbering Section 24305.3 (as amended by Stats. 2006, Ch. 655, Sec. 39) by Stats. 2014, Ch. 755, Sec. 50. Effective January 1, 2015.)



24330

(a) The election of an option as provided in Section 24307 shall preclude the payment of a family allowance to any beneficiary under this part.

(b) The preretirement election of an option made by the member pursuant to Section 24307 shall be voided by the board as of the effective date of an approved disability retirement under this part. Members receiving a disability retirement allowance pursuant to Chapter 26 (commencing with Section 24100) may not file an election of option as provided in Section 24307.

(c) The election of an option as provided in Section 24307 shall preclude the payment of a survivor benefit allowance pursuant to Chapter 23 (commencing with Section 23850) and shall preclude the payment of the remaining balance of the member’s accumulated retirement contributions prior to the death of the option beneficiary.

(Added by renumbering Section 24308 by Stats. 2014, Ch. 755, Sec. 57. Effective January 1, 2015.)



24331

An option beneficiary who is receiving an allowance pursuant to the option elected by the member may designate a beneficiary to receive any allowance that has accrued and is unpaid, and any remaining balance of the retired member’s accumulated retirement contributions payable pursuant to Section 23881, upon the death of the option beneficiary.

(Added by renumbering Section 24300.5 by Stats. 2014, Ch. 755, Sec. 43. Effective January 1, 2015.)



24332

(a) A member upon application for a disability retirement pursuant to Chapter 26 (commencing with Section 24100), may elect, as provided in Section 24300 or 24300.1 to receive an actuarially modified disability retirement allowance.

(b) For purposes of this section, the member shall either elect to receive an unmodified allowance or designate an option beneficiary on a properly executed form prescribed by the system, either of which shall be filed with the system on or before the last day of the month in which the member’s disability retirement is approved by the system. The option shall become effective on the effective date of the disability retirement allowance. The modification of the disability retirement allowance under the option elected shall be based on the ages of the retired member and the designated option beneficiary as of the effective date of the disability retirement. The modification shall be applicable only to the disability retirement allowance payable pursuant to subdivision (a) of Section 24106.

(c) Except as provided in Sections 24300, 24300.1, 24320, 24321, 24322, and 24323, a member may revoke or change an election of an option no later than 30 days from the date of the member’s initial disability retirement benefit payment.

(d) If a member dies prior to electing an unmodified allowance or an option, the death benefits shall be payable under Chapter 23 (commencing with Section 23850), regardless of whether the disability retirement application is or would have been approved.

(Added by renumbering Section 24301 by Stats. 2014, Ch. 755, Sec. 45. Effective January 1, 2015.)



24333

Upon termination of a disability retirement allowance pursuant to Section 24117, any option elected at the time of retirement pursuant to Section 24332 shall be void as of the effective date of the reinstatement. The preretirement election of option subsequent to termination of the allowance pursuant to Section 24117 shall be subject to the following:

(a) A member may not make a preretirement election of option pursuant to Section 24307 prior to becoming qualified to make application for service retirement under Section 24201 or 24203.

(b) A member who was receiving an unmodified disability retirement allowance prior to termination of the allowance may not make a preretirement election of option earlier than six months following the date on which the disability retirement allowance was terminated pursuant to Section 24117.

(c) A member who has elected an option pursuant to Section 24332, and is otherwise eligible to make a preretirement election of an option, may make the election anytime during the six months following the date on which the disability retirement allowance was terminated pursuant to Section 24117. The member shall elect the same option and designate the same option beneficiary as designated under Section 24332 when making the election during the six-month period following the date the disability retirement allowance was terminated.

(Added by renumbering Section 24304 by Stats. 2014, Ch. 755, Sec. 48. Effective January 1, 2015.)



24340

(a) A member who has a preretirement election of an option in effect on December 31, 1990, may change his or her preretirement election of Option 2, Option 3, Option 4, or Option 5 to either Option 6 or Option 7 without the allowance reduction prescribed in Sections 24309 and 24310, provided the change is made on or after January 1, 1991, and prior to the earlier of January 1, 1992, or the member’s retirement under this part.

(b) If the member elects to change his or her option under this section, then the member shall retain the same option beneficiary as named in the prior preretirement election. The election to change the preretirement election under this section shall be void if not received in the system’s headquarters office at least 30 days prior to the death of the option beneficiary.

(Added by renumbering Section 24311 by Stats. 2014, Ch. 755, Sec. 60. Effective January 1, 2015.)



24341

(a) A member who retired for service under Option 2 or Option 3 with an effective date prior to January 1, 1991, may elect to change Option 2 to Option 6 or Option 3 to Option 7 under all of the following conditions:

(1) The election is made during the six-month period commencing July 1, 1994, and ending December 31, 1994.

(2) The same beneficiary under Option 2 or Option 3 is named as beneficiary under Option 6 or Option 7.

(3) The change in options is consistent with Sections 22453 and 24322.

(4) The option beneficiary is not afflicted with any known terminal illness and the retired member shall state under penalty of perjury that to the best of his or her knowledge the option beneficiary is not afflicted with any known terminal illness.

(5) The option beneficiary has not predeceased the retired member as of the effective date of the change in options.

(b) The change in options shall be effective on the date the election is signed, provided that the election is received at the system’s headquarters office within 30 days after the date of the signature.

(c) If an election to change options is made pursuant to this section, the modified allowance shall be reduced in a manner determined by the board to ensure that no additional liability shall be incurred by the plan pursuant to this section.

(Added by renumbering Section 24306.5 by Stats. 2014, Ch. 755, Sec. 54. Effective January 1, 2015.)



24342

(a) Any member who retired for service under Option 4 or Option 5 with an effective date prior to January 1, 1991, may elect to change Option 4 to Option 6 or Option 5 to Option 7 if all of the following conditions are met:

(1) The election is made during the three-month period commencing January 1, 1999, and ending March 31, 1999.

(2) The same beneficiary under Option 4 or Option 5 is named as beneficiary under Option 6 or Option 7.

(3) The change in options is consistent with Sections 22453 and 24322.

(4) The option beneficiary is not afflicted with any known terminal illness.

(5) The option beneficiary has not predeceased the retired member as of the effective date of the change in option.

(6) The election to change the option under this section is received at the system’s headquarters office at least 30 days prior to the death of the option beneficiary.

(b) Failure to satisfy all of the conditions in subdivision (a) shall render the change of election invalid.

(c) The change in options under this section shall be effective on the date the election is signed, provided all the conditions set forth in subdivision (a) are satisfied and the election is received at the system’s headquarters office within 30 days after the date of the signature.

(d) The election of a new joint and survivor option under this section is subject to a further modification of the modified retirement allowance. In no event may a retired member elect a joint and survivor option that would result in any additional liability to the fund.

(Added by renumbering Section 24306.7 by Stats. 2014, Ch. 755, Sec. 55. Effective January 1, 2015.)



24343

(a) Any member who retired for service under Option 2 or Option 3 with an effective date prior to January 1, 1991, whose option beneficiary had died prior to January 1, 1995, shall receive, effective January 1, 1999, the retirement allowance without modification for the option if all of the following conditions are met:

(1) The retired member is living as of January 1, 1999.

(2) The retired member has not elected a new option beneficiary under Section 24323.

(3) The retirement allowance without modification for the option payable as of January 1, 1999, is greater than the amount payable under the option, plus the amounts from annual benefit improvements, ad hoc benefit increases, and payments from the Supplemental Benefit Maintenance Account.

(4) The retired member does not inform the system in writing, on a form provided by the system, within 30 days of receipt of the notification of the change to the retirement allowance without modification for the option, of his or her election to continue to receive the option allowance.

(b) Any member who retired for service under Option 4 or Option 5 with an effective date prior to January 1, 1991, whose option beneficiary had died prior to January 1, 1999, shall receive effective January 1, 1999, the retirement allowance without modification for the option if all the following conditions are met:

(1) The retired member is living as of January 1, 1999.

(2) The retired member has not elected a new option beneficiary under Section 24323.

(3) The retirement allowance without modification for the option payable as of January 1, 1999, is greater than the amount payable under the option, plus the amount from annual benefit improvements, ad hoc benefit increases, and payments from the Supplemental Benefit Maintenance Account.

(4) The retired member does not inform the system in writing, on a form provided by the system, within 30 days of receipt of the notification of the change to the retirement allowance without modification for the option, of his or her election to continue to receive the option allowance.

(c) The change to the retirement allowance without modification for the option shall be consistent with Section 22453.

(d) A member retired for service who receives the retirement allowance without modification for the option provided under this section shall not elect a new option beneficiary under Section 24323.

(e) The cost of this section shall be paid by the transfer for that purpose of the one-time gain accrued to the State Teachers’ Retirement System from the difference between the contributions received pursuant to Sections 22901 and 22950 in the 1997–98 fiscal year minus the normal cost as displayed in the June 30, 1997, actuarial valuation.

(Added by renumbering Section 24313 by Stats. 2014, Ch. 755, Sec. 63. Effective January 1, 2015.)



24344

(a) A member who has a preretirement election of an option in effect on December 31, 1999, may change his or her preretirement election of Option 2, Option 3, Option 4, Option 5, Option 6, or Option 7 to Option 8 without the allowance reduction prescribed in Sections 24309 and 24310, provided the change is made on or after January 1, 2000, and prior to the earlier of July 1, 2000, or the member’s benefit effective date.

(b) If the member elects to change his or her option under this section then the member shall retain the same option and the same option beneficiary as named in the prior preretirement election of an option as one of the options under Option 8. The election to change the preretirement election under this section shall be void if not received in the system’s headquarters office at least 30 days prior to the death of the option beneficiary.

(c) This section shall become operative on January 1, 2000.

(Added by renumbering Section 24312 by Stats. 2014, Ch. 755, Sec. 61. Effective January 1, 2015.)



24345

(a) A member who retired and elected an option pursuant to Section 24300 may elect to change options, subject to all of the following:

(1) A member who elected Option 2 may elect to change to the 100-percent beneficiary option described in paragraph (1) or the 75-percent beneficiary option described in paragraph (2) of subdivision (a) of Section 24300.1.

(2) A member who elected Option 3, Option 4, or Option 5 may elect to change to the 75-percent beneficiary option described in paragraph (2) or the 50-percent beneficiary option described in paragraph (3) of subdivision (a) of Section 24300.1.

(3) A member who elected Option 6 or Option 7 may elect to change to the 75-percent beneficiary option described in paragraph (2) of subdivision (a) of Section 24300.1.

(4) A member who elected Option 8 may elect to have any designated percentage of his or her unmodified allowance changed in accordance with paragraph (1), (2), or (3).

(5) The election by a member under this section is made on or after January 1, 2007, and prior to July 1, 2007.

(6) The member designates the same beneficiary that was designated under the prior option elected by the member, if the option and beneficiary designation were effective on or before December 31, 2006.

(7) The member and the option beneficiary are not afflicted with a known terminal illness and the member declares, under penalty of perjury under the laws of this state, that to the best of his or her knowledge, he or she and the option beneficiary are not afflicted with a known terminal illness.

(8) The option beneficiary has not predeceased the member as of the effective date of the change in the option by the member.

(b) The change in the option by the member shall be effective on the date the election is signed, provided that the election is on a properly executed form provided by the system and that election is received at the system’s headquarters office within 30 days after the date the election is signed.

(c) After receipt of a member’s election document, the system shall mail an acknowledgment notice to the member that sets forth the new option elected by the member.

(d) If the member and the option beneficiary are alive and not afflicted with a known terminal illness, a member may cancel the election to change options and elect to receive the benefit according to the preexisting option election. After cancellation, the member may elect to make a one-time change from the preexisting option to any other option provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change shall be made on a properly executed form provided by the system and shall be received at the system’s headquarters office no later than 30 calendar days following the date of mailing of the acknowledgment notice. If the member elects to make the one-time change provided by this subdivision, the change shall be effective as of the member’s signature date on the initial election to change.

(e) If the system is unable to mail an acknowledgment notice to the member on or before June 1, 2007, or prior to the end of the election period, provided that the member and the option beneficiary are alive and not afflicted with a known terminal illness, the system shall allow a member to cancel the election to change options and elect to receive the benefit according to the preexisting option election. After cancellation, the member may elect to make a one-time change from the preexisting option to any other option provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change may be made after the end of the election period if it is made on a properly executed form provided by the system and is received at the system’s headquarters office no later than 30 days following the date of the acknowledgment notice. If the member elects to make the one-time change provided by this subdivision, the change shall be effective as of the member’s signature date on the initial election to change.

(f) If the member elects to change his or her option as described in subdivision (a), the retirement allowance of the member shall be modified in a manner determined by the board to prevent any additional liability to the plan.

(g) The member shall not change options in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(Added by renumbering Section 24300.2 by Stats. 2014, Ch. 755, Sec. 42. Effective January 1, 2015.)



24346

(a) A member who has a preretirement election of an option in effect on December 31, 2006, pursuant to paragraphs (1) to (6), inclusive, of subdivision (a) of Section 24300 may change his or her preretirement election to an option described in paragraph (1), (2), or (3) of subdivision (a) of Section 24300.1 without the allowance reduction described in Sections 24309 and 24310, provided the change is made on or after January 1, 2007, and prior to July 1, 2007.

(b) A member who has a preretirement election of Option 8 as described in Section 24300 in effect on December 31, 2006, and in that Option 8 election has an option pursuant to paragraphs (1) to (6), inclusive, of subdivision (a) of Section 24300, may change any of the options under paragraphs (1) to (6), inclusive, of subdivision (a) of Section 24300 to an option described in paragraph (1), (2), or (3) of subdivision (a) of Section 24300.1 without the allowance reduction described in Sections 24309 and 24310, if change is made on or after January 1, 2007, and prior to July 1, 2007. A member may not change the portion of the unmodified benefit that would be modified pursuant to that prior option.

(c) The election to change the option by a member as described in this section shall be subject to all of the following:

(1) The member may not change the option beneficiary that was designated in the prior preretirement option election.

(2) The change in options under this section shall be effective on the date the election is signed, provided that the election is on a properly executed form provided by the system and received at the system’s headquarters office within 30 days of the date of the signature.

(d) If the member elects to change options as described in this section, the age of the member and the option beneficiary on the effective date of the prior preretirement option election shall be the age used to calculate the member’s benefit at the time of retirement.

(Added by renumbering Section 24312.1 by Stats. 2014, Ch. 755, Sec. 62. Effective January 1, 2015.)



24347

(a) A member who retired and elected an option pursuant to this chapter and designated his or her same-sex spouse or same-sex former spouse as option beneficiary may elect to change his or her option subject to the following:

(1) A member who elected the 100 percent beneficiary option or the 50 percent beneficiary option may elect to change his or her option to the 75 percent beneficiary option described in paragraph (2) of subdivision (a) of Section 24300.1, provided the member’s same-sex spouse or same-sex former spouse is more than exactly 19 years younger than the member.

(2) (A) A member who elected the compound option may elect to change the option designated for his or her same-sex spouse or same-sex former spouse within the compound option to the 100 percent beneficiary option described in paragraph (1) of subdivision (a) of Section 24300.1, provided the member’s same-sex spouse or same-sex former spouse is more than exactly 10 years younger than the member, or the 75 percent beneficiary option described in paragraph (2) of subdivision (a) of Section 24300.1, provided the member’s same-sex spouse or same-sex former spouse is more than exactly 19 years younger than the member.

(B) If a member elects to change the option designated for his or her same-sex spouse or same-sex former spouse within the compound option, the member may also elect to change the option designated to any other option beneficiary or beneficiaries within the compound option to the 100 percent beneficiary option, the 75 percent beneficiary option, or the 50 percent beneficiary option described in paragraph (1), (2), or (3) of subdivision (a) of Section 24300.1.

(C) If a member elects to change the option designated for his or her same-sex spouse or same-sex former spouse within the compound option, the member may also elect to change the percentage of his or her unmodified allowance designated to the option beneficiary or beneficiaries. The percent of the allowance that is not modified by an option, if any, shall be payable to the member. The sum of all percentages specified for the option beneficiary or beneficiaries and the member’s remaining unmodified allowance, if any, shall equal 100 percent.

(D) Any change made pursuant to this paragraph shall be subject to the requirements and restrictions of the compound option described in paragraph (4) of subdivision (a) of Section 24300.1 and shall not be construed to allow a member to cancel his or her compound option.

(3) The option change made by the member pursuant to this section is made on or after July 1, 2015, and on or before December 31, 2015.

(4) The member married a same-sex spouse, the marriage is or was recognized by the United States government, any state government, or any foreign government, and his or her same-sex spouse or same-sex former spouse was designated as his or her option beneficiary prior to July 1, 2015.

(5) The same-sex spouse or same-sex former spouse is a current option beneficiary, and the member designates the same option beneficiary or beneficiaries that were designated for the prior option elected by the member.

(6) The option beneficiary or beneficiaries have not predeceased the member as of the effective date of the option change made by the member pursuant to this section.

(b) The option change made by a member pursuant to subdivision (a) shall be deemed effective as of the effective date of the prior option elections or June 26, 2013, whichever is later.

(c) The option change made by the member pursuant to subdivision (a) shall be on a properly executed form provided by the system subject to the following requirements:

(1) The form is signed and dated by the member and the member’s spouse, if applicable, on or after July 1, 2015, and on or before December 31, 2015.

(2) The date the form is received at the system’s headquarters office is within 30 calendar days after the date of the member’s signature and within 30 calendar days after the date of the spouse’s signature, if applicable.

(d) After receipt of the member’s election, the system shall mail an acknowledgment notice to the member that set forth the new option elected by the member.

(e) A member may cancel an option change made pursuant to subdivision (a) and elect to receive his or her benefit according to his or her prior option election provided the requirements of paragraphs (5) and (6) of subdivision (a) are still met. The cancellation shall become effective as of the date of the initial option change pursuant to subdivision (b) subject to the following requirements:

(1) The cancellation is made on a properly executed form provided by the system.

(2) The form includes the signatures of the member and his or her spouse, if applicable, and the signatures are dated.

(3) The form is received at the system’s headquarters office within 30 calendar days after the date of the acknowledgment notice described in subdivision (d), regardless of whether the form is received after December 31, 2015.

(f) A member may cancel an initial option change made pursuant to subdivision (a) and elect to make one subsequent change from his or her option election to any other option provided by and subject to the restrictions of subdivision (a). The subsequent change shall become effective as of the date of the initial option change pursuant to subdivision (b) and subject to the following requirements:

(1) The cancellation and subsequent change are made on a properly executed form provided by the system.

(2) The form includes the signatures of the member and his or her spouse, if applicable, and the signatures are dated.

(3) The form is received at the system’s headquarters office within 30 calendar days after the date of the acknowledgment notice described in subdivision (d), regardless of whether the form is received after December 31, 2015.

(g) If a member elects to change his or her option as described in subdivision (a) or (f), the retirement allowance of the member shall be modified in a manner determined by the board to prevent any additional liability to the plan.

(h) A member shall not change options in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(Added by Stats. 2014, Ch. 755, Sec. 64. Effective January 1, 2015.)



24348

(a) A member who has a preretirement option pursuant to Section 24307 in effect on July 1, 2015, and designated his or her same-sex spouse or same-sex former spouse as option beneficiary may elect to change his or her option subject to the following:

(1) A member who elected the 100 percent beneficiary option or the 50 percent beneficiary option may elect to change his or her option to the 75 percent beneficiary option described in paragraph (2) of subdivision (a) of Section 24300.1 provided the member’s same-sex spouse or same-sex former spouse is more than exactly 19 years younger than the member.

(2) (A) A member who elected the compound option may elect to change the option designated for his or her same-sex spouse or same-sex former spouse within the compound option to the 100 percent beneficiary option described in paragraph (1) of subdivision (a) of Section 24300.1 provided the member’s same-sex spouse or same-sex former spouse is more than exactly 10 years younger than the member, or the 75 percent beneficiary option described in paragraph (2) of subdivision (a) of Section 24300.1 provided the member’s same-sex spouse or same-sex former spouse is more than exactly 19 years younger than the member.

(B) If a member elects to change the option designated for his or her same-sex spouse or same-sex former spouse within the compound option, the member may also elect to change the option designated to any other option beneficiary or beneficiaries within the compound option to the 100 percent beneficiary option, the 75 percent beneficiary option, or the 50 percent beneficiary option described in paragraph (1), (2), or (3) of subdivision (a) of Section 24300.1.

(C) If a member elects to change the option designated for his or her same-sex spouse or same-sex former spouse within the compound option, the member may also elect to change the percentage of his or her unmodified allowance designated to the option beneficiary or beneficiaries. The percent of the allowance that is not modified by an option, if any, shall be payable to the member. The sum of all percentages specified for the option beneficiary or beneficiaries and the member’s remaining unmodified allowance, if any, shall equal 100 percent.

(D) Any change made pursuant to this paragraph shall be subject to the requirements and restrictions of the compound option described in paragraph (4) of subdivision (a) of Section 24300.1 and shall not be construed to allow a member to cancel his or her compound option.

(3) The option change made by the member pursuant to this section is made on or after July 1, 2015, and on or before December 31, 2015.

(4) The member married a same-sex spouse, the marriage is or was recognized by the United States government, any state government, or any foreign government, and his or her same-sex spouse or same-sex former spouse was designated as his or her option beneficiary prior to July 1, 2015.

(5) The same-sex spouse or same-sex former spouse is a current option beneficiary, and the member designates the same option beneficiary or beneficiaries that were designated for the prior option elected by the member.

(6) The option beneficiary or beneficiaries have not predeceased the member as of the effective date of the option change made by the member pursuant to this section.

(b) The option change made by a member pursuant to subdivision (a) shall be deemed effective as of the effective date of the prior election or June 26, 2013, whichever is later.

(c) The option change made by the member pursuant to subdivision (a) shall be on a properly executed form provided by the system subject to the following requirements:

(1) The form is signed and dated by the member and the member’s spouse, if applicable, on or after July 1, 2015, and on or before December 31, 2015.

(2) The date the form is received at the system’s headquarters office is within 30 calendar days after the date of the member’s signature and within 30 calendar days after the date of the spouse’s signature, if applicable.

(d) A preretirement option change made pursuant to this section will not result in the allowance reduction described in Sections 24309 and 24310.

(e) If a member elects to change options pursuant to this section, the age of the member and the option beneficiary or beneficiaries on the effective date of the prior preretirement option election shall be the age used to calculate the member’s benefit at the time of retirement.

(Added by Stats. 2014, Ch. 755, Sec. 65. Effective January 1, 2015.)






CHAPTER 29 - Benefit Maintenance

24400

The Legislature recognizes that inflation erodes the purchasing power of benefits paid under the plan under this part. It is the intent of the Legislature to understand the degree of erosion of these benefits.

(Amended by Stats. 2012, Ch. 728, Sec. 31. Effective January 1, 2013.)



24401

This chapter does not give any retired member, or a retired member’s successors in interest or beneficiary, any claim against the board, system, or plan for any increase in any allowance paid or payable prior to July 1, 1972.

(Amended by Stats. 1996, Ch. 634, Sec. 246. Effective January 1, 1997.)



24402

(a) Service retirement allowances, disability allowances, disability retirement allowances, family allowances, and survivor benefit allowances payable pursuant to this part shall be increased by application of the benefit improvement factor.

(b) Allowances payable to beneficiaries on account of options elected under Section 24300, 24300.1, 24307, or 24332 shall be increased by application of the improvement factor. This factor shall be applicable on the same date when it would have been applied to the allowance of the deceased person.

(c) The benefit improvement factor shall not be applied to an annuity that is the actuarial equivalent of the accumulated annuity deposit contributions standing to the credit of the member’s account on the effective date of a service or disability retirement.

(Amended by Stats. 2014, Ch. 755, Sec. 66. Effective January 1, 2015.)



24403

The allowances that commenced to accrue prior to July 1, 1972, and payable on August 1, 1972, exclusive of annuities from the Annuity Deposit Fund and tax-sheltered annuities payable under former Sections 14193, 14280 and 14284, as those sections read on June 30, 1972, shall be increased by application of the benefit improvement factor on September 1, 1973, and annually thereafter.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24404

(a) Effective July 1, 1973, the benefits of persons eligible for survivor benefits pursuant to former Section 14186 as it read on June 30, 1972, shall be increased as follows:

(1) Those eligible for ninety dollars ($90) per month shall be increased to one hundred five dollars ($105) per month.

(2) Those eligible for one hundred eighty dollars ($180) per month shall be increased to two hundred ten dollars ($210) per month.

(3) Those eligible for two hundred fifty dollars ($250) per month shall be increased to two hundred ninety-five dollars ($295) per month.

(b) These benefits shall be subject to the provisions of Sections 22140 and 24403 with the first annual improvement to occur on September 1, 1974, and annually thereafter.

(Amended by Stats. 2001, Ch. 803, Sec. 23. Effective January 1, 2002.)



24405

The first three hundred dollars ($300) of the monthly allowances payable to retired members, disabled members, and beneficiaries are increased as of July 1, 1976, as follows if the member had 20 or more years of credited service:

(a) For those with effective dates prior to July 1, 1972, 9 percent.

(b) For those with effective dates from July 1, 1972, to June 30, 1973, 6 percent.

(c) For those with effective dates from July 1, 1973, to June 30, 1974, 3 percent.

(Amended by Stats. 1996, Ch. 634, Sec. 247. Effective January 1, 1997.)



24406

The first three hundred dollars ($300) of the monthly allowances payable to retired members, disabled members, and beneficiaries are increased as of July 1, 1978, for those members receiving allowances on July 1, 1978, if the member had less than 20 years of credited service, as follows:

(a) For those with effective dates prior to July 1, 1972, 9 percent.

(b) For those with effective dates from July 1, 1972, to June 30, 1973, 6 percent.

(c) For those with effective dates from July 1, 1973, to June 30, 1974, 3 percent.

(Amended by Stats. 1996, Ch. 634, Sec. 248. Effective January 1, 1997.)



24407

(a) The monthly allowances payable to retired members, disabled members, and beneficiaries are increased as of January 1, 1980, for those persons receiving allowances with respect to members who retired or died prior to June 30, 1973, to the amount that results when the initial allowance that was received by those members is multiplied by the percentage set forth opposite the year of retirement or death in the following schedule:

Period During Which

Retirement or Death Occurred

Percentage

On or before June 30, 1958  ........................

180.4

12 months ending June 30, 1959  ........................

175.8

12 months ending June 30, 1960  ........................

172.2

12 months ending June 30, 1961  ........................

169.8

12 months ending June 30, 1962  ........................

167.8

12 months ending June 30, 1963  ........................

165.5

12 months ending June 30, 1964  ........................

163.0

12 months ending June 30, 1965  ........................

159.8

12 months ending June 30, 1966  ........................

156.7

12 months ending June 30, 1967  ........................

153.1

12 months ending June 30, 1968  ........................

147.5

12 months ending June 30, 1969  ........................

141.6

12 months ending June 30, 1970  ........................

134.5

12 months ending June 30, 1971  ........................

128.7

12 months ending June 30, 1972  ........................

124.5

12 months ending June 30, 1973  ........................

119.6

(b) For those retired members, disabled members, and beneficiaries receiving an allowance with an effective date prior to July 1, 1965, the initial allowance, for purposes of this section, shall be deemed to be the allowance payable on July 1, 1965. However, for purposes of determining the allowance payable under this section, the percentage corresponding to the actual year of retirement shall be applied.

(Amended by Stats. 1996, Ch. 634, Sec. 249. Effective January 1, 1997.)



24408

(a) The minimum unmodified allowance, exclusive of annuities from accumulated annuity deposit and tax-sheltered contributions, of a person retired prior to January 1, 1981, shall be an amount equal to at least sixteen dollars ($16) per month multiplied by the years of credited service. This guaranteed amount shall be increased as of October 1, 1980, and shall be reduced by the amount of an unmodified allowance payable from a local system based on service credited under this part. If the retirement was effective at less than age 60 years, this allowance shall be reduced by one-half of 1 percent for each full month or fraction of a month that would have elapsed until the retired member would have reached age 60 years. If the retired member elected to have the allowance modified under Option 2 or 3, the increase in the retired member’s allowance shall be modified under the option selected.

(b) The board may make lump sum payments for increases between October 1, 1980, and January 1, 1981.

(Amended by Stats. 1996, Ch. 634, Sec. 250. Effective January 1, 1997.)



24409

The minimum unmodified allowance, exclusive of annuities from accumulated annuity deposit and tax-sheltered contributions, of (a) a person who retired on or before December 31, 1981, (b) the option beneficiary of a person who retired on or before December 31, 1981, or (c) a person receiving a monthly allowance in lieu of the death benefit payable on account of the death of a member whose death occurred prior to July 1, 1972, shall be an amount equal to at least eighteen dollars ($18) per month multiplied by the years of credited service. This guaranteed amount is increased as of September 1, 1981, and is applicable to allowances paid on and after September 1, 1981. If the retirement was effective at less than age 60 years, this allowance shall be reduced by one-quarter of 1 percent for each full month or fraction of a month that would have elapsed until the retired member reached age 55 years, and the allowance shall be reduced by one-half of 1 percent for each full month or fraction of a month between age 55 and age 60 years. If the retired member elected to have his or her allowance modified under Option 2 or 3, the increase in the retired member’s allowance shall be modified under the option selected.

(Amended by Stats. 1996, Ch. 634, Sec. 251. Effective January 1, 1997.)



24410

(a) If projected final compensation is used to calculate the service retirement allowance following the termination of the disability allowance or if the disability allowance is continued as the lesser of the two allowance calculations under Section 24212 or 24213, then the original disability allowance effective date shall be retained as the base date for purposes of determining postretirement benefit increases.

(b) If the disability allowance effective date is used pursuant to subdivision (a), then the original disability allowance the member was eligible to receive on that date shall be used for the purpose of determining postretirement benefit increases. This subdivision shall not apply to an action filed in superior court before January 1, 2014.

(c) This section shall be applicable for determining the base date for applicable postretirement increases made on or after January 1, 1982.

(d) This section shall only apply to service retirements effective the day after the termination date of the disability allowance.

(Amended by Stats. 2013, Ch. 558, Sec. 43. Effective January 1, 2014.)



24410.5

(a) Notwithstanding any provision of this part, including, but not limited to, subdivision (e) of Section 22664, the annual allowance payable on the effective date of this section to a retired member, an option beneficiary, or a surviving spouse receiving an allowance pursuant to either Section 23805 or 23855 shall not be less than the amount identified in the following schedule for the number of years of the member’s credited service under the Defined Benefit Program at the time of the member’s retirement, disability, or death, excluding service credited pursuant to Sections 22714, 22715, 22717, and 22826, after the application of all allowances and allowance increases authorized by this part, including those specified in Sections 24412 and 24415, as those sections read on December 31, 1999, and excluding annuities payable from the accumulated annuity deposit contributions or the accumulated tax-sheltered annuity contributions:

20 years of credited service  ........................

$15,000

21 years of credited service  ........................

$15,500

22 years of credited service  ........................

$16,000

23 years of credited service  ........................

$16,500

24 years of credited service  ........................

$17,000

25 years of credited service  ........................

$17,500

26 years of credited service  ........................

$18,000

27 years of credited service  ........................

$18,500

28 years of credited service  ........................

$19,000

29 years of credited service  ........................

$19,500

30 years or more of credited service  ........................

$20,000

(b) Notwithstanding subdivision (a), the amount identified in the schedule in subdivision (a) shall be reduced:

(1) By 50 percent for a beneficiary receiving an allowance under Option 3 or Option 7.

(2) By one-third for an option beneficiary receiving an allowance under Option 4 after the death of the member or for a member receiving an allowance under Option 4 after the death of the option beneficiary.

(3) By 50 percent for an option beneficiary receiving an allowance under Option 5 after the death of the member or for a member receiving an allowance under Option 5 after the death of the option beneficiary.

(4) By a percentage equal to 100 percent minus the percentage of the member’s modified allowance received by the option beneficiary for each option beneficiary receiving an allowance under Option 8.

(5) By 60 percent for a surviving spouse receiving an allowance pursuant to subdivision (a) of Section 23805.

(6) By 50 percent for a surviving spouse receiving an allowance pursuant to subdivision (c) of Section 23805 or Section 23855.

(c) A member to whom a disability allowance is payable on January 1, 2000, who subsequently receives a service retirement allowance pursuant to Section 24213 shall, upon the retirement for service, receive an increase in the service retirement allowance pursuant to this section.

(d) A member, beneficiary, or surviving spouse may receive an allowance pursuant to this section only if the member was an active member at the time of the member’s retirement, or death and, for those members who retired for service, the member retired on or after age 55, unless the member’s allowance was not subject to a reduction due to retirement prior to an age specified in this part.

(e) A retired member, option beneficiary, or surviving spouse subject to this section shall receive the annual minimum allowance pursuant to this section unless the system receives in writing, on a form prescribed by the system, notification from the member, option beneficiary, or surviving spouse before May 1, 2000, of his or her election not to receive the increase provided under this section.

(f) Benefits payable under this section shall be initially paid by the system on July 1, 2000.

(Amended by Stats. 2000, Ch. 1026, Sec. 2. Effective January 1, 2001.)



24410.6

(a) Notwithstanding any provision of this part, including, but not limited to, subdivision (e) of Section 22664, and except as provided in subdivisions (b) and (c), the annual allowance payable on the effective date of this section to a retired member, an option beneficiary, or a surviving spouse receiving an allowance pursuant to either Section 23805 or 23855 shall not be less than the amount identified in the following schedule for the number of years of the member’s credited service under the Defined Benefit Program at the time of the member’s retirement, disability, or death, excluding service credited pursuant to Sections 22714, 22715, 22717, and 22826, after the application of all allowances and allowance increases authorized by this part, including those specified in Sections 24412 and 24415, as those sections read on December 31, 2000, and excluding increases authorized by Section 24410.7 and annuities payable from the accumulated annuity deposit contributions or the accumulated tax-sheltered annuity contributions:

20 years of credited service  ........................

$15,000

21 years of credited service  ........................

$15,500

22 years of credited service  ........................

$16,000

23 years of credited service  ........................

$16,500

24 years of credited service  ........................

$17,000

25 years of credited service  ........................

$17,500

26 years of credited service  ........................

$18,000

27 years of credited service  ........................

$18,500

28 years of credited service  ........................

$19,000

29 years of credited service  ........................

$19,500

30 years or more of credited service  ........................

$20,000

(b) Notwithstanding subdivision (a), the amount identified in the schedule in subdivision (a) shall be reduced:

(1) By 50 percent for a beneficiary receiving an allowance under Option 3 or Option 7.

(2) By one-third for an option beneficiary receiving an allowance under Option 4 after the death of the member or for a member receiving an allowance under Option 4 after the death of the option beneficiary.

(3) By 50 percent for an option beneficiary receiving an allowance under Option 5 after the death of the member or for a member receiving an allowance under Option 5 after the death of the option beneficiary.

(4) By a percentage equal to 100 percent minus the percentage of the member’s modified allowance received by the option beneficiary for each option beneficiary receiving an allowance under Option 8.

(5) By 60 percent for a surviving spouse receiving an allowance pursuant to subdivision (a) of Section 23805.

(6) By 50 percent for a surviving spouse receiving an allowance pursuant to subdivision (c) of Section 23805 or Section 23855.

(c) A benefit shall be paid pursuant to this section if both of the following apply:

(1) The retired member, the option beneficiary, or the surviving spouse had an allowance payable on January 1, 2000, and was not eligible to receive a benefit pursuant to Section 24410.5.

(2) The retired member or the member whose service was the basis of the allowance payable to the option beneficiary or surviving spouse was one of the following:

(A) A member who retired prior to the age of 55 years, provided the minimum allowance specified in subdivision (a) shall be reduced to an amount equal to that minimum allowance multiplied by the ratio of the percentage of final compensation per year of credited service on which the member’s initial allowance was based to 1.4.

(B) A member who was paid a retirement allowance pursuant to Section 24211, 24212, or 24213, if the member’s credited service, excluding service credited pursuant to Sections 22714, 22715, 22717, and 22826, was less than 20 years but whose projected service to normal retirement age, excluding service credited pursuant to Sections 22714, 22715, 22717, and 22826, was equal to or greater than 20 years, provided that the minimum allowance payable shall be based on 20 years of credited service.

(C) A member who retired as an inactive member.

(D) A member who retired prior to March 21, 1974, with 19.5 years or more of credited service, provided that the minimum allowance payable shall be based on 20 years of credited service.

(E) A member who retired on or after March 21, 1974, and prior to January 1, 2000, and whose credited service, excluding service credited pursuant to Sections 22714, 22715, 22717, and 22826, was less than 20 years, but whose credited service, excluding service credited pursuant to Sections 22714, 22715, and 22826, but including service credited pursuant to Section 22717, was equal to or greater than 20 years, provided that the minimum allowance payable shall be based on 20 years of credited service.

(F) A member whose credited service, excluding service credited pursuant to Sections 22714, 22715, and 22826, but including credited service that a court has ordered be awarded to the member’s nonmember spouse pursuant to Section 22652, equaled at least 20 years, provided that the amount payable to the member pursuant to this section shall be based on the amount of service credited to the member, excluding service credited pursuant to Sections 22714, 22715, 22717, and 22826, and the amount awarded to the nonmember spouse, and further provided that the minimum allowance specified in subdivision (a) shall be reduced to an amount equal to that minimum allowance multiplied by the ratio of (i) the amount of service credited to the member, excluding service credited pursuant to Sections 22714, 22715, 22717, and 22826, to (ii) the sum of the amount of service credited to the member, excluding service credited pursuant to Sections 22714, 22715, 22717, and 22826, and the amount awarded to the nonmember spouse.

(d) A benefit shall be paid pursuant to this section to a retired member receiving a benefit pursuant to Section 24410.5 if (1) the member meets the criteria of subparagraph (F) of paragraph (2) of subdivision (c), and (2) the allowance payable under that subparagraph, after the application of all allowances and allowance increases authorized by this part, including those specified in Sections 24412 and 24415, is greater than the allowance payable under Section 24410.5, after the application of all allowances and allowance increases authorized by this part, including those specified in Sections 24412 and 24415.

(e) A retired member, option beneficiary, or surviving spouse subject to this section shall receive the annual minimum allowance pursuant to this section unless the system receives in writing, on a form prescribed by the system, notification from the member, option beneficiary, or surviving spouse of his or her election not to receive the increase provided under this section.

(f) Benefits payable under this section shall be initially paid by the system on or before September 1, 2001.

(g) The amendments to this section made by the act adding this subdivision does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 2006, Ch. 654, Sec. 9. Effective January 1, 2007.)



24410.7

(a) The monthly allowance payable on the effective date of this section, excluding annuities payable from accumulated annuity deposit contributions and tax-sheltered annuity contributions and benefits payable pursuant to Sections 24410.5 and 24410.6, to retired members and nonmember spouses, disabled members, and beneficiaries, including option beneficiaries, shall be increased by the percentage set forth opposite the applicable period during which retirement, disability, or death occurred set forth in the following schedule:

Period during which retirement,
disability, or death occurred:

Percentage:

36 months ending Dec. 31, 2000

0.0%

12 months ending Dec. 31, 1997

1.0%

24 months ending Dec. 31, 1996

2.0%

60 months ending Dec. 31, 1994

3.0%

60 months ending Dec. 31, 1989

4.0%

120 months ending Dec. 31, 1984

5.0%

Dec. 31, 1974 or earlier

6.0%

(b) The increase provided pursuant to this section is in addition to any payments received by a retired member or nonmember spouse, disabled member, or beneficiary, including an option beneficiary, under Section 24415.

(c) If the monthly allowance payable is adjusted after the effective date of this section, the percentage increase applied on the effective date of this section shall be applied to the adjusted monthly allowance payable.

(d) Benefits payable under this section shall be initially payable by the system on or before July 1, 2001.

(Amended by Stats. 2007, Ch. 323, Sec. 15. Effective January 1, 2008.)



24412

(a) The annual revenues deposited to the Teachers’ Retirement Fund pursuant to Section 6217.5 of the Public Resources Code are continuously appropriated without regard to fiscal year for the purposes of this section and shall be distributed annually in quarterly supplemental payments commencing on September 1 of each year to retired members, disabled members, and beneficiaries under the Defined Benefit Program. The amount available for distribution in any year shall be the income for that year from the sale or use of school lands and lieu lands, as estimated by the State Lands Commission prior to the beginning of the fiscal year, adjusted by the difference between the estimated and actual income for the preceding fiscal year. The board shall deduct from the revenues an amount necessary for administrative expenses to implement this section.

(b) The net revenues to be distributed shall be allocated among those retired members, disabled members, and beneficiaries, as defined in subdivision (a) of Section 22107, whose allowances under the Defined Benefit Program, after applying the annual improvement factor as defined in Section 22140, if any, are below 80 percent of the purchasing power of the base allowance. The purchasing power calculation for each individual allowance shall be based on the change in the All Urban California Consumer Price Index between June of the calendar year of retirement and June of the fiscal year preceding the fiscal year of the distribution. The allocation shall provide a pro rata share of the amount needed to restore the allowance payable, after application of the current year annual improvement factor to 80 percent of the purchasing power of the base allowance.

(c) The allowance increase shall not be applicable to annuities payable from the accumulated annuity deposit contributions or the accumulated tax-sheltered annuity contributions.

(d) In any year that the net revenues from school lands and lieu lands is greater than that needed to adjust the allowances of all retired members, disabled members, and beneficiaries, as defined in subdivision (a) of Section 22107, under the Defined Benefit Program to 80 percent of the purchasing power of the base allowance, the net revenues in excess of that needed for distribution shall be used by the board to reduce the unfunded actuarial obligation of the fund, if any.

(e) The board shall inform each recipient of supplemental payments under this section that the increases are not cumulative and are not part of the base allowance.

(Amended by Stats. 2014, Ch. 755, Sec. 67. Effective January 1, 2015.)



24413

Notwithstanding Section 24412, revenues from school lands or lieu lands related to the claim of the State of California to the school lands within the area referred to as the Elk Hills Naval Petroleum Reserve, shall be deposited in the Supplemental Benefit Maintenance Account.

(Amended by Stats. 1997, Ch. 939, Sec. 5. Effective January 1, 1998.)



24415

(a) The proceeds of the Supplemental Benefit Maintenance Account shall be distributed annually in quarterly supplemental payments commencing on September 1, 1990, to retired members, disabled members, and beneficiaries, as defined in subdivision (a) of Section 22107. The amount available for distribution in any fiscal year shall not exceed the amount necessary to restore purchasing power up to 85 percent of the purchasing power of the base allowance, after the application of all allowance increases authorized by this part, including those specified in Section 24412, and excluding those provided pursuant to Sections 24410.5, 24410.6, and 24410.7.

(b) The net revenues to be distributed shall be allocated among those retired members, disabled members, and beneficiaries, as defined in subdivision (a) of Section 22107, whose allowances, after sequentially applying the annual improvement factor as defined in Sections 22140 and 22141, and the annual supplemental payment as specified in Section 24412, have the lowest purchasing power percentage. The purchasing power calculation for each individual shall be based on the change in the All Urban California Consumer Price Index between June of the calendar year of retirement and June of the fiscal year preceding the fiscal year of distribution. In any year in which the purchasing power of the allowances of all retired members, disabled members, and beneficiaries, as defined in subdivision (a) of Section 22107, equals not less than 85 percent and additional funds remain from the allocation authorized by this section, those funds shall remain in the Supplemental Benefit Maintenance Account for allocation in future years.

(c) The allowance increase shall not be applicable to annuities payable from the accumulated annuity deposit contributions or the accumulated tax-sheltered annuity contributions.

(d) The increases provided by subdivision (b) are not cumulative, not part of the base allowance, and will be payable only to the extent that funds are available from the Supplemental Benefit Maintenance Account. The board shall inform each recipient of the contents of this subdivision.

(e) The adjustments authorized by this section are vested only up to the amount payable as a result of the annual appropriation made pursuant to Section 22954 and the adjustments made by the board pursuant to Section 24415.5. The adjustments authorized by this section shall not be included in the base allowance for purposes of calculating the annual improvement defined by Sections 22140 and 22141.

(f) Notwithstanding subdivision (b), for purposes of restoring the purchasing power of benefits provided pursuant to Section 24410.5 for members and beneficiaries receiving benefits pursuant to subdivision (b), the purchasing power calculation shall be based on 85 percent of the change in the All Urban California Consumer Price Index between January 2000 and June of the fiscal year preceding the fiscal year of distribution, after the application of increases authorized by Section 24412 that are made to the allowances provided pursuant to Section 24410.5.

(g) Notwithstanding subdivision (b), for purposes of restoring the purchasing power of benefits provided pursuant to Sections 24410.6 and 24410.7 for members and beneficiaries receiving benefits pursuant to subdivision (b), the purchasing power calculation shall be based on 85 percent of the change in the All Urban California Consumer Price Index between January 2001 and June of the fiscal year preceding the fiscal year of distribution, after the application of increases authorized by Section 24412 that are made to the allowances provided pursuant to Sections 24410.6 and 24410.7.

(Amended by Stats. 2014, Ch. 755, Sec. 68. Effective January 1, 2015.)



24415.5

(a)  Notwithstanding any other provision of this chapter, the board shall adjust the purchasing power protection benefits payable pursuant to Sections 24415, 24416, and 24417 in accordance with subdivisions (b) and (c) of this section.

(b) If the board, in adopting the actuarial projection described in subdivision (a) of Section 22954.1, determines that the annual transfers to the Supplemental Benefit Maintenance Account described in Section 22954, combined with all other anticipated sources of income to the account, are likely to be less than sufficient over the term established by the board to continue providing the purchasing power protection being provided at the time of the projection, it shall identify the maximum level of purchasing power protection benefits that it expects to be sustainable over that term, as specified in subdivision (c) of Section 22954.1. The board, upon making the determination specified in subdivision (c) of Section 22954.1, shall reduce the purchasing power protection benefits payable pursuant to Sections 24415, 24416, and 24417 to the maximum sustainable level identified under this subdivision, except that these benefits shall not be adjusted below the 80 percent purchasing power protection level unless the board has made the determination of insufficient funds described in subdivision (a) of Section 24416.

(c) If the board, in adopting the actuarial projection described in subdivision (a) of Section 22954.1, determines that the annual transfers to the Supplemental Benefit Maintenance Account described in Section 22954, combined with all other anticipated sources of income to the account, are likely to be more than sufficient over the term established by the board to continue providing the purchasing power protection being provided at the time of the projection, it shall identify the maximum level of purchasing power protection benefits that it expects to be sustainable over that term, as specified in subdivision (b) of Section 22954.1. The board, upon making the determination specified in subdivision (b) of Section 22954.1, shall increase the purchasing power protection benefits payable pursuant to Sections 24415, 24416, and 24417 to the maximum sustainable level identified under this subdivision, except that these benefits shall not be adjusted above the 85 percent purchasing power protection level.

(d) If the board identifies, pursuant to subdivision (b) of Section 22954.1, that the maximum level of purchasing power protection benefits it expects to be sustainable over the term established by the board is greater than the 85 percent level, it shall develop one or more proposals for options for the use of the anticipated Supplemental Benefit Maintenance Account moneys in excess of those believed to be necessary to sustain purchasing power protection benefits at the 85 percent level over the term established by the board. The options that the board proposes for use of these moneys shall be for the exclusive benefit of members and beneficiaries, and at least one of these proposed options shall be an increase in benefits for any surviving members who retired prior to January 1, 1999, and any surviving beneficiaries of members who retired prior to January 1, 1999. The board shall either include a summary of these proposed options in the report described in subdivision (f) of Section 22954.1 or, within 60 days after submission of that report, submit a separate letter to the recipients of the report described in subdivision (f) of Section 22954.1 that contains a summary of these proposed options. The board shall also submit a summary of these proposed options to the Governor.

(e) The board shall adopt and, after such adoption, may amend and repeal regulations concerning its powers described in this section, and it shall file these regulations, and amended and repealed regulations, with the Secretary of State. The adoption, amendment, or repeal of a regulation authorized by this section is hereby exempted from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2008, Ch. 751, Sec. 14. Effective September 30, 2008.)



24416

(a) If the board determines by June 30 of the then current fiscal year that the Supplemental Benefit Maintenance Account will not have sufficient funds to provide purchasing power protection benefits, as established in this chapter, of at least 80 percent for the subsequent fiscal year, the board, for that year, may do either, or a combination of the following:

(1) Increase the employer contribution rate commencing in the next fiscal year by an amount that would provide sufficient funds for no more than the estimated difference between the funds in the Supplemental Benefit Maintenance Account and the amount needed to pay the benefit level specified by the board, provided the benefit level is no more than 85 percent. Notwithstanding any other provision of this part, the increase in the employer contribution rate shall only become operative if the increase is approved or authorized in the Budget Act.

(2) Reduce the supplemental benefit payment for the subsequent fiscal year to the amount that can be funded by the available funds in the Supplemental Benefit Maintenance Account.

(b) If the board finds that there is no unfunded obligation, as determined by the board’s professional consulting actuary and affirmed by the Director of Finance, then in addition to the authority pursuant to subdivision (a), the board may transfer to an auxiliary Supplemental Benefit Maintenance Account, from any funds that are in excess of the amount needed to fund fully the benefits for which the Teachers’ Retirement Fund is liable, an amount that would provide sufficient funds for no more than the estimated difference between the funds in the Supplemental Benefit Maintenance Account and the amount needed to pay the benefit level specified by the board, provided the benefit level is no more than 85 percent.

(c) If the board increases the employer contribution rate pursuant to paragraph (1) of subdivision (a), the increase between the current fiscal year contribution rate and the contribution rate in the next fiscal year, shall not exceed one-quarter of 1 percent of the creditable compensation upon which contributions are based.

(Amended by Stats. 2008, Ch. 751, Sec. 15. Effective September 30, 2008.)



24417

(a) The proceeds of an auxiliary Supplemental Benefit Maintenance Account shall be distributed annually in quarterly supplemental payments, commencing when funds in the Supplemental Benefit Maintenance Account are insufficient to support 85 percent, to retired members, disabled members, and beneficiaries, as defined in subdivision (a) of Section 22107. The amount available for distribution in any fiscal year shall not exceed the amount necessary to restore purchasing power up to 85 percent of the purchasing power of the initial monthly allowance after the application of all allowance increases authorized by this part, including those specified in Sections 24412 and 24415, and excluding those provided pursuant to Sections 24410.5, 24410.6, and 24410.7.

(b) The net revenues to be distributed shall be allocated among those retired members, disabled members, and beneficiaries, as defined in subdivision (a) of Section 22107, whose allowances, after sequentially applying the annual improvement factor as defined in Sections 22140 and 22141, and the annual supplemental payment as specified in Sections 24412 and 24415, have the lowest purchasing power percentage. The purchasing power calculation for each individual shall be based on the change in the All Urban California Consumer Price Index between June of the calendar year of the benefit effective date and June of the fiscal year preceding the fiscal year of distribution.

(c) The allowance increase shall not be applicable to annuities payable from the accumulated annuity deposit contributions or the accumulated tax-sheltered annuity contributions.

(d) The increases provided by subdivision (b) are not cumulative, nor part of the base allowance, and will be payable only to the extent that funds are available from the Supplemental Benefit Maintenance Account and the auxiliary Supplemental Benefit Maintenance Account. The board shall inform each recipient of the contents of this subdivision.

(e) The distributions authorized by this section are vested only up to the amount payable as a result of the annual appropriation made pursuant to Section 22954 and the adjustments made by the board pursuant to Section 24415.5. The distributions authorized by this section shall not be included in the base allowance for purposes of calculating the annual improvement defined by Sections 22140 and 22141.

(f) Notwithstanding subdivision (b), for purposes of restoring the purchasing power of benefits provided pursuant to Section 24410.5 for members and beneficiaries receiving benefits pursuant to subdivision (b), the purchasing power calculation shall be based on 85 percent of the change in the All Urban California Consumer Price Index between January 2000 and June of the fiscal year preceding the fiscal year of distribution, after the application of increases authorized by Section 24412 that are made to the allowances provided pursuant to Section 24410.5.

(g) Notwithstanding subdivision (b), for purposes of restoring the purchasing power of benefits provided pursuant to Sections 24410.6 and 24410.7 for members and beneficiaries receiving benefits pursuant to subdivision (b), the purchasing power calculation shall be based on 85 percent of the change in the All Urban California Consumer Price Index between January 2001 and June of the fiscal year preceding the fiscal year of distribution, after the application of increases authorized by Section 24412 that are made to the allowances provided pursuant to Sections 24410.6 and 24410.7.

(Amended by Stats. 2008, Ch. 751, Sec. 16. Effective September 30, 2008.)






CHAPTER 30 - Subrogation

24500

Notwithstanding Sections 11042 and 11043 of the Government Code, if a disability retirement allowance, disability allowance, family allowance, or survivor benefit allowance is payable under this part due to the injury to or death of a member and the injury or death is the proximate consequence of the act of a third person or entity, other than the member’s employer, the board may, upon adoption of a resolution, recover from that person or entity on behalf of the plan, an amount equal to the actuarial equivalent of benefits paid under the plan because of the injury to or death of the member less any amounts the system may be obligated to pay under the plan without regard to the actions of the third party. This chapter shall be deemed to create a right of subrogation only to amounts paid as disability retirement allowances, disability allowances, family allowances, or survivor benefit allowances.

(Amended by Stats. 1996, Ch. 634, Sec. 256. Effective January 1, 1997.)



24501

The board may act on its own or contract with the State Compensation Insurance Fund or Attorney General for recovery on behalf of the plan of any amounts recoverable from third persons under this chapter, Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 of the Labor Code, Section 11662 of the Insurance Code, or otherwise.

(Amended by Stats. 1996, Ch. 634, Sec. 257. Effective January 1, 1997.)



24502

In the exercise of its rights under this part, the board or the agent under contract may commence or prosecute actions, file liens, intervene in court proceedings, join parties to the action and consolidate actions all in the same manner and to the same extent provided in Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 of the Labor Code except that recovery shall not be made from benefits payable under this part because of the injury or death.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24503

The State Compensation Insurance Fund or Attorney General as agent for the board may compromise claims before or after commencement of suit or entry of judgment for an amount as may be approved by a person duly authorized by the board for that purpose.

(Added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24504

Any amount recovered by way of subrogation by the board on behalf of the member, shall be applied first to the amount which the plan paid or is obligated to pay including court costs, attorney fees, and expenses.

(Amended by Stats. 1996, Ch. 634, Sec. 258. Effective January 1, 1997.)



24505

Actions brought by the board or its agent under contract pursuant to this chapter shall be commenced within three years after the liability of the system to pay benefits under the plan is fixed. Liability of the plan is fixed at the time the board approves the payment of benefits under this plan.

(Amended by Stats. 1998, Ch. 965, Sec. 202. Effective January 1, 1999.)






CHAPTER 31 - Procedures Concerning Payment

24600

(a) A retirement allowance under this part begins to accrue on the effective date of the member’s retirement and ceases on the earlier of the day of the member’s death or the day on which the retirement allowance is terminated for a reason other than the member’s death.

(b) A retirement allowance payable to an option beneficiary under this part begins to accrue on the day following the day of the retired member’s death and ceases on the day of the option beneficiary’s death.

(c) A disability allowance under this part begins to accrue on the effective date of the member’s disability allowance and ceases on the earlier of the day of the member’s death or the day on which the disability allowance is terminated for a reason other than the member’s death.

(d) A family allowance under this part begins to accrue on the day following the day of the member’s death and ceases on the day of the event that terminates eligibility for the allowance.

(e) A survivor benefit allowance payable to a surviving spouse under this part pursuant to Chapter 23 (commencing with Section 23850) begins to accrue on the day the member would have attained normal retirement age or on the day following the day of the member’s death, as elected by the surviving spouse, and ceases on the day of the surviving spouse’s death.

(f) (1) Except as provided in paragraph (2), a child’s portion of an allowance under this part begins to accrue on the effective date of that allowance and ceases on the earlier of either the termination of the child’s eligibility or the termination of the allowance.

(2) A child’s portion of a disability retirement allowance under Chapter 26 (commencing with Section 24100) ceases on the earlier of either:

(A) The termination date of the child’s eligibility.

(B) The termination of the allowance for reasons other than death.

(g) Supplemental payments issued under this part pursuant to Sections 24412 and 24415 to retired members, disabled members, and beneficiaries shall begin to accrue pursuant to Sections 24412 and 24415 and shall cease to accrue as of the termination dates specified in subdivisions (a) to (f), inclusive, of this section.

(h) Notwithstanding any other provision of this part or other law, distributions payable under the plan with respect to the Defined Benefit Program and the Defined Benefit Supplement Program shall be made in accordance with applicable provisions of the Internal Revenue Code of 1986 and related regulations. The required beginning date of benefit payments that represent the entire interest of the member in the plan with respect to the Defined Benefit Program and the Defined Benefit Supplement Program shall be either:

(1) In the case of a refund of contributions, as described in Chapter 18 (commencing with Section 23100) of this part and distribution of an amount equal to the balance of credits in a member’s Defined Benefit Supplement account, as described in Chapter 38 (commencing with Section 25000) of this part, not later than April 1 of the calendar year following the later of (A) the calendar year in which the member attains the age at which the Internal Revenue Code of 1986 requires a distribution of benefits or (B) the calendar year in which the member terminates employment within the meaning of subdivision (i).

(2) In the case of a retirement allowance, as defined in Section 22166, not later than April 1 of the calendar year following the later of (A) the calendar year in which the member attains the age at which the Internal Revenue Code of 1986 requires a distribution of benefits or (B) the calendar year in which the member terminates employment within the meaning of subdivision (i), to continue over the life of the member or the lives of the member and the member’s option beneficiary, or over the life expectancy of the member or the life expectancy of the member and the member’s option beneficiary.

(i) For purposes of subdivision (h), the phrase “terminates employment” means the later of:

(1) The date the member ceases to perform creditable service subject to coverage under this plan.

(2) The date the member ceases employment in a position subject to coverage under another public retirement system in this state if the compensation earnable while a member of the other system may be considered in the determination of final compensation pursuant to Section 22134 or 22134.5.

(Amended by Stats. 2014, Ch. 755, Sec. 69. Effective January 1, 2015.)



24601

Whenever the system determines that payments in the correct amount due cannot be made when payable because required information or documentation is not yet on file in the system, payment of estimated allowances based on preliminary information in the possession of the system may be made, the system may present claims therefore, and the Controller shall draw warrants in payment of the claims.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24602

The board may establish a special account and procedures to pay, on an emergency basis, allowances, death payments and up to 75 percent of the return of the balance of the accumulated retirement contributions as a result of termination of employment or death. Disbursements under the special account shall be by checks issued by the system and subject to the auditing requirements of the Controller. Payments under the special account shall be deducted from allowances, death benefits, and payment of accumulated retirement contributions, otherwise due.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24603

If any estimated allowances under this part are more or less than the correct amount due, the difference between the correct amount and the estimated allowance shall be adjusted in subsequent payments or the Controller may state an account with the retired member, disabled member, or beneficiary, pursuant to Section 12419 of the Government Code.

(Amended by Stats. 1998, Ch. 965, Sec. 205. Effective January 1, 1999.)



24604

(a) A member, nonmember spouse, or beneficiary under this part shall specify whether monthly benefit payments are to be disbursed by one of the following:

(1) Direct deposit (electronic funds transfer).

(2) Direct mail to a financial or other institution.

(3) Mailing to a payment address provided by the member, nonmember spouse, or beneficiary.

(b) A member, nonmember spouse, or beneficiary under this part to whom a lump-sum payment or benefit is to be disbursed, and who is receiving payment for an ongoing benefit by electronic funds transfer, may have the lump-sum payment disbursed by electronic funds transfer to the financial institution on file for payment of the ongoing benefit.

(c)  A member, nonmember spouse, or beneficiary under this part who is not receiving payment for an ongoing benefit by electronic funds transfer and to whom a lump-sum payment or benefit is to be disbursed shall specify the address to which the payment shall be mailed.

(d) The system shall make available an electronic copy of the benefit payment information to any member, nonmember spouse, or beneficiary under this part who receives a monthly benefit payment.

(e) (1) The system may designate electronic delivery the default method of delivery of the benefit payment information, unless a member, nonmember spouse, or beneficiary under this part submits a written request as described in paragraphs (3) and (4).

(2) The system shall notify the member, nonmember spouse, or beneficiary that he or she has the right to request that a copy of the benefit payment information be mailed.

(3) If the system has received a written request from any member, nonmember spouse, or beneficiary under this part, the system shall mail a copy of the monthly benefit payment information to that person.

(4) If the system has received a written request from any member, nonmember spouse, or beneficiary under this part, the system shall mail a copy of the benefit payment information to that person, only when there is an adjustment in the allowance due to an annual benefit enhancement, pursuant to Sections 22140 and 24402, or a change in any amount deducted from the allowance due to an adjustment to an income tax withholding tax table made by the Internal Revenue Service or the Franchise Tax Board.

(f)  A payment disbursed as specified by the member, nonmember spouse, or beneficiary under this part shall fully discharge the board, system, and plan from any claim resulting from actions taken under this section.

(Amended by Stats. 2013, Ch. 558, Sec. 45. Effective January 1, 2014.)



24605

Upon receipt of proof satisfactory to the board, that a warrant drawn in payment of a retirement allowance or in payment of any other account due from the plan under this part, has been lost or that payment transmitted electronically cannot be credited to an account, the Controller upon the request of the board shall issue a replacement warrant in payment of the same amount, without requiring a bond from the payee, and any loss incurred in connection therewith shall be charged against the fund from which the payment was derived.

(Amended by Stats. 1998, Ch. 965, Sec. 207. Effective January 1, 1999.)



24606

(a) If any warrant drawn in payment of contributions or accumulated contributions or benefits under this plan remains unclaimed or the legal claimant cannot be found, the board shall redeposit the proceeds of the warrant in the retirement fund, and shall hold the proceeds for the legal claimant without further accumulation of interest. The redeposit does not operate to establish the membership of the claimant in this plan.

(b) Subdivision (a) applies to warrants drawn and canceled by the Controller pursuant to Section 17070 of the Government Code, except that, upon notice of cancellation, the proceeds revert to and become a part of the retirement fund, and shall be applied to meet the liabilities of the retirement fund.

(c) The board may at any time after reversion of proceeds, as provided above to the retirement fund, and upon receipt of proper information satisfactory to it, return from the retirement fund an amount equal to those proceeds to the credit of the legal claimant.

(Amended by Stats. 2003, Ch. 859, Sec. 25. Effective January 1, 2004.)



24607

Any warrant in an amount less than two thousand dollars ($2,000) paid by the system under this part, for the month in which a retired member or disabled member dies, shall not be invalidated by the system, except upon the request of the beneficiary of the retired member or disabled member.

(Amended by Stats. 1998, Ch. 965, Sec. 209. Effective January 1, 1999.)



24608

(a) Persons entitled to receive allowances under the plan under this part may authorize deductions to be made from those allowances, in accordance with procedures established by the board.

(b) The board shall determine the additional cost involved in making deductions under this section, and may require the public agency, association, insurance carrier, or unit thereof to pay the amount of the additional cost to the board for deposit in the retirement fund to the credit of the Defined Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 210. Effective January 1, 1999.)



24609

Any allowance payable under this part to a retired member, that has accrued and remains unpaid at the time of his or her death, shall be paid to either of the following:

(a) The option beneficiary entitled to payment in accordance with an option elected by the member.

(b) The beneficiary entitled to receive the lump-sum death benefit provided upon death of a retired member if the member has not elected an option.

(Amended by Stats. 1998, Ch. 965, Sec. 211. Effective January 1, 1999.)



24610

Any disability allowance under this part that has accrued and remains unpaid to a disabled member at the time of death shall be paid to the person entitled to receive a family allowance under this part or, if none, to the beneficiary entitled to receive the death payment under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 212. Effective January 1, 1999.)



24611

Part 5 (commencing with Section 220) of Division 2 of the Probate Code, when applicable, shall govern the distribution of the proceeds of any death benefit payable under this part. In applying Part 5 (commencing with Section 220) of Division 2 of the Probate Code with respect to proceeds payable to a beneficiary, membership shall be considered as having the same status as an insurance policy issued after December 31, 1984.

(Amended by Stats. 1996, Ch. 634, Sec. 268. Effective January 1, 1997.)



24612

(a) If any person entitled to a benefit from the plan under this part is a minor who has no guardian of his or her estate, the benefit, not to exceed two thousand dollars ($2,000), may be paid to the person entitled to the custody of the minor to hold for the minor, upon the written statement, duly acknowledged and verified, of the person that the total estate of the minor does not exceed two thousand five hundred dollars ($2,500) in value.

(b) The payment shall constitute full discharge of any and all liabilities of the board, system, and plan.

(c) The person shall account to the minor for the money when the minor reaches the age of majority.

(d) Notwithstanding any other provision of this section, a natural parent or an adoptive parent having custody of the minor shall not be required to establish a guardianship for the purpose of collecting a survivor benefit, family benefit, or death benefit under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 213. Effective January 1, 1999.)



24613

(a) Payment pursuant to the board’s determination in good faith of the existence, identity, or other facts relating to entitlement of persons under this part constitutes a complete discharge and release of the board, system, and plan from liability for that payment.

(b) Notwithstanding Sections 751 and 1100 of the Family Code relating to community property interests, whenever payment or refund is made by this system to a member, former member, or beneficiary of a member pursuant to this part, the payment shall fully discharge the board, system, and plan from all adverse claims thereto unless, before payment is made, a written notice of adverse claim is received at the system’s headquarters office.

(Amended by Stats. 2013, Ch. 558, Sec. 46. Effective January 1, 2014.)



24614

(a) This section shall only be applicable to a district retirement salary plan in a unified district presently having an average daily attendance of less than 200,000 pupils and which was discontinued by the governing board of the district.

(b) The district shall continue to pay monthly to teachers and other persons who were retired prior to the date of the discontinuance an amount equal to the amount by which the retirement allowance to which any of the retired teachers or other persons were entitled under the district plan exceeds the increase in the teacher’s or other person’s retirement allowance under this part resulting from the discontinuance. The arrangement under which those amounts are paid by the district shall not be considered to be a local retirement system for the purposes of this part, nor shall those amounts be taken into account in the calculation of retirement allowances under this part.

(c) The reserve fund created by the district from the assets delivered to it by the discontinued district retirement plan under subdivision (c) of former Section 14690 prior to its repeal is continued in existence and the amounts payable under subdivision (b) of this section shall be paid from that reserve fund.

(Amended by Stats. 1996, Ch. 634, Sec. 271. Effective January 1, 1997.)



24615

(a) If the system determines that contributions are due under this part from a retired member, disabled member, or a person who has died, and the person is unable to pay the amount due, the system may withhold all or part of subsequent payments due the retired member, disabled member, or survivor, until the amounts withheld equal the contributions due plus regular interest to the date of payment. Total contributions plus regular interest due shall be recovered by the system within 18 months.

(b) Any payment of contributions that a member or beneficiary is required by law to make to the system shall be paid upon receipt of written notice from the system, except as provided in subdivision (c). Payment may be made either in a lump sum or installments, as permitted by the system. Payment of contributions due the system not discovered or unpaid, for whatever reason, prior to the time of retirement, disability, or death shall be paid prior to granting an allowance or benefit to the member or beneficiary unless, in the opinion of the board, the making of the payment prior to receipt of an allowance or benefit would impose an undue hardship, in which case payment may be made by the system withholding not more than 18 consecutive monthly installments from payments due from the system. Those installments may not be less than twenty-five dollars ($25) per month, except for the last installment, which may be less than twenty-five dollars ($25).

(c) The mode of notice and the measurement of time within which a redeposit described in subdivision (b) shall be made is subject to Section 22337.

(Amended by Stats. 2013, Ch. 459, Sec. 9. Effective January 1, 2014.)



24616

Any overpayment made to or on behalf of any member, former member, or beneficiary, including but not limited to contributions, interest, benefits of any kind, federal or state tax, or insurance premiums, shall be deducted from any subsequent benefit that may be payable under either the Defined Benefit Program, the Defined Benefit Supplement Program, or the Cash Balance Benefit Program, except as provided in Section 24616.5. These deductions shall be permitted concurrently with any suit for restitution, and recovery of overpayment by adjustment shall reduce by the amount of the recovery the extent of liability for restitution.

(Amended by Stats. 2010, Ch. 207, Sec. 24. Effective January 1, 2011.)



24616.5

If an employer reports erroneous information, the system shall calculate the actuarial present value of the expected payments from the member, the former member, or beneficiary pursuant to Sections 22008 and 24617. The employer shall pay the difference between the total amount of the overpayment and the calculation of the actuarial present value of expected payments.

(Added by Stats. 2010, Ch. 207, Sec. 25. Effective January 1, 2011.)



24617

(a) To recover an amount overpaid under this part or Part 14 (commencing with Section 26000), the corrected monthly allowance payable under the Defined Benefit Program or benefit payable under the Defined Benefit Supplement Program or the Cash Balance Benefit Program may be reduced by no more than 5 percent if the overpayment was due to error by the system, the county superintendent of schools, a school district, or a community college district, and by no more than 15 percent if the error was due to inaccurate information or nonsubmission of information by the recipient of the allowance or benefit.

(b) This section does not apply to the collection of overpayments due to fraud or intentional misrepresentation of facts by the recipient of the allowance or benefit.

(Amended by Stats. 2007, Ch. 323, Sec. 16. Effective January 1, 2008.)



24618

Losses or gains resulting from overpayment or underpayment of contributions or other amounts under this part within the limits set by the California Victim Compensation and Government Claims Board for automatic writeoff, and losses or gains in greater amounts specifically approved for writeoffs by the California Victim Compensation and Government Claims Board, shall be debited or credited, as the case may be, to the appropriate reserve in the retirement fund.

(Amended by Stats. 2006, Ch. 538, Sec. 98. Effective January 1, 2007.)



24619

The system shall annually report to the board the following information:

(a) The amount of underpayment made to recipients under this part.

(b) The amount to be recovered because of overpayments and the number of overpayments under this part.

(c) The actions taken by the board and the system to reduce the number and amount of overpayments and underpayments under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 218. Effective January 1, 1999.)



24620

(a) The special reserve resulting from the discontinuance of a district retirement salary plan as provided in former Section 14690 prior to its repeal, and a part of which is used annually in the interest of the employees of the district at the discretion of the governing board, is continued in existence and shall continue to be used first as provided in this section.

(b) The district in which the district retirement plan was discontinued and that credited each teacher or other person employed by the district at the time of discontinuance, in a status requisite for membership in this plan, with an amount that bears the same ratio to the portion of the assets delivered to the district pursuant to former subdivision (c) of Section 14690 prior to its repeal, that remained after the creation of the reserve fund for payments under former subdivision (d) of Section 14690 prior to its repeal, as required by former subdivision (e) of Section 14690 prior to its repeal, as the accumulated contributions credited to the member in his or her individual contribution account under the discontinued retirement plan at the time of discontinuance, bore to the total accumulated contributions so credited to all such teachers and persons, but this credit to any active member shall not exceed the amount of the member’s accumulated contributions so credited at that time. The amount so credited to any person shall continue to be increased by interest at rates approved from time to time by the governing board of the district. The accumulated amount at the date upon which the person retires for service or disability under the system shall continue to be applied according to rates and tables adopted by the governing board and then in effect, to provide an annuity payable to the person throughout the balance of his or her life or a lump-sum payment of the total account balance on the date of retirement at the option of the governing board. If the person dies prior to retirement, the amount, with credited interest, shall be paid to his or her designated beneficiary, as it appears on the records of the district, if any, otherwise to the member’s estate. If the person ceases to be employed by the district for any reason other than death, retirement, or attainment of the age at which his or her classification as a permanent employee ceases, he or she shall no longer be credited with or have any right to the accumulated amount, but the amount shall revert to and belong to the district. The arrangement under which annuities and death benefits are paid by a district under this subdivision shall not be considered to be a local retirement system for the purposes of this part, nor shall those payments be taken into account in the calculation of retirement allowances under this plan.

(c) The reserve fund created by the district from the assets delivered to it pursuant to subdivision (c) of former Section 14690 prior to its repeal is continued in existence and in the amount equal in amount to the total contributions credited to employees of the district, under former subdivision (b) of former Section 14691 prior to its repeal, and the annuities and death benefits payable under subdivision (b) of former Section 14691 prior to its repeal shall continue to be paid from this reserve fund. If the reserve fund as first created proves insufficient to make the payments required under subdivision (b) of former Section 14691, the district shall continue to make any additions to the reserve fund necessary to provide for those payments.

(d) (1) In addition to any other investments authorized by law for the investment of those funds, the funds of any specialized reserve or reserve fund established pursuant to former Section 14690 or former Section 14691 prior to their repeal may continue to be invested as authorized by Section 31595 of the Government Code for the investment of the funds of a county employees’ retirement system.

(2) The governing board may employ investment advisers to advise it on these investments and the fees for these services may be paid from the special reserve or reserve funds.

(e) The governing board may make additional cost-of-living adjustments in the payments to persons who retired prior to January 1, 1953.

(Amended by Stats. 1996, Ch. 634, Sec. 275. Effective January 1, 1997.)






CHAPTER 32 - San Francisco Local System

24700

On July 1, 1972, and thereafter all persons who first enter employment in the San Francisco Unified School District or the San Francisco Community College District to perform creditable service subject to coverage under the Defined Benefit Program are members of the plan in accordance with Section 22501. These new members are excluded from coverage under Subchapter II (commencing with Section 401) of Chapter 7 of Title 42 of the United States Code, for service performed as a member of the plan.

(Amended by Stats. 1998, Ch. 965, Sec. 219. Effective January 1, 1999.)



24701

Those credentialed members of the San Francisco Employees’ Retirement System on June 30, 1972, who make an irrevocable election to be covered only by the State Teachers’ Retirement Plan under this part for prior and future service performed in San Francisco, shall be allowed to be covered for other certificated service concurrently, where the provisions of the city and county charter permit. This shall not include any credited service, as defined in Section 22121.

(Amended by Stats. 2005, Ch. 351, Sec. 34. Effective January 1, 2006.)



24702

(a) All persons on the San Francisco system retired rolls on June 30, 1972, shall remain on the local rolls. The State Teachers’ Retirement System shall continue the subvention in Section 24706 for those persons, shall apply the percentage update and annual improvement factor to payments being made under the Defined Benefit Program directly to those persons, and shall pay the retired death payment upon their death.

(b) The allowance that would have been payable had the member retired solely under the Defined Benefit Program, including the percentage update calculated under Sections 14332, 14333, and 14334, as enacted by Chapter 2 of the Statutes of 1959, as those sections read on December 31, 1974, shall be taken into account in computing the amount of increase for the ten dollar ($10) a month per year of service minimum unmodified allowance.

(Amended by Stats. 1998, Ch. 965, Sec. 221. Effective January 1, 1999.)



24703

Persons who select to be covered only by the Defined Benefit Program and already have credit for classified or other noncertificated service in the San Francisco system shall not have that credit transferred to the Defined Benefit Program.

(Amended by Stats. 2006, Ch. 655, Sec. 47. Effective January 1, 2007.)



24704

The San Francisco Employees’ Retirement System shall provide concurrent retirement benefits for classified and other noncertificated service in the San Francisco system according to the provisions applicable to miscellaneous employees of the time of the concurrent retirement for:

(a) Members of that system who transfer to the Defined Benefit Program after June 30, 1972.

(b) Persons who were members of both the San Francisco system and the Defined Benefit Program on June 30, 1972.

(c) A person who could have qualified under subdivision (b) if he or she had not taken a refund from either the San Francisco system or the Defined Benefit Program, but not both, provided the person qualifies for and redeposits prior to retirement.

(Amended by Stats. 2006, Ch. 655, Sec. 48. Effective January 1, 2007.)



24705

Notwithstanding the provisions in Section 24201, a member of the San Francisco system may retire concurrently and receive credit for service performed in other states of the United States, its territories and possessions, and in Canada.

(Amended by Stats. 2006, Ch. 655, Sec. 49. Effective January 1, 2007.)



24706

The system shall pay from the fund to the San Francisco Unified School District and the San Francisco Community College District the amounts due for subventions required prior to July 1, 1972, on account of persons who retired or died prior to that date.

(Amended by Stats. 1996, Ch. 634, Sec. 281. Effective January 1, 1997.)






CHAPTER 33 - Los Angeles Unified School District Plan

24750

Those members who took a refund of their accumulated contributions from the former Los Angeles Unified School District Retirement System or the former Los Angeles Community College District Retirement System or the San Francisco Employees’ Retirement System, prior to July 1, 1972, and who have former Permanent Fund contributions only on deposit related to former local system service shall have those accumulated former Permanent Fund contributions on deposit as of July 1, 1972, treated in the same manner as accumulated retirement contributions of all nonlocal members. Upon discovery and notification to those members, they shall do either of the following:

(a) Redeposit all or a portion of the accumulated retirement contributions required to bring the account into full balance with regular interest prior to retirement under this part.

(b) Leave those former Permanent Fund accumulated contributions on deposit and receive a reduced retirement allowance under the law as it read on June 30, 1972.

(Amended by Stats. 2005, Ch. 351, Sec. 36. Effective January 1, 2006.)



24751

Those members who took a refund of their accumulated retirement contributions from the former Los Angeles Unified School District Retirement System or the former Los Angeles Community College District Retirement System or the San Francisco Employees’ Retirement System, prior to July 1, 1972, and who also took a refund of their Permanent Fund contributions from the State Teachers’ Retirement System with respect to the Defined Benefit Program, and who redeposited their contributions in the local system but who did not redeposit their Permanent Fund contributions in the State Teachers’ Retirement System with respect to the Defined Benefit Program, shall redeposit all or a portion of the accumulated retirement contributions required to bring the account into full balance with regular interest from the date of refund to the date of payment. The redeposit may be made immediately upon notification by the system and shall be made prior to retirement under this part. The redeposit shall be made in a lump sum or by installment payments as specified by the chief executive officer.

(Amended by Stats. 2005, Ch. 351, Sec. 37. Effective January 1, 2006.)






CHAPTER 34 - Administration of the District Retirement Salary Plan

24800

(a) All payments from the district retirement fund shall be made in the same manner as payments from school district funds but shall be subject to approval of the district retirement board. Warrants drawn on the fund shall be signed by at least one member of the district retirement board who shall be designated by the board.

(b) The duties imposed upon the county treasurer shall be a part of his or her official duties, for the faithful performance of which he or she shall be liable upon his or her official bond.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24801

(a) Any other provisions of law to the contrary notwithstanding, whenever any retirement benefits under a district retirement system payable solely by reason of death of the retired member to his or her estate, heir or beneficiary have been unclaimed for a period of four years from the date of notification, by the district retirement system, by means of United States mail, to the estate, heir or beneficiary, such funds shall revert to and become a part of the contributions of the district and shall be applied to reduce the cost to the taxpayers of the district maintaining the retirement system.

(b) The district retirement system may at any time after reversion of these benefits to the district and upon receipt of proper information satisfactory to it, return from district contributions, an amount equal to that which had, on account of the deceased member, reverted to the district.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24802

(a) Notwithstanding any other provision of law, whenever any warrant drawn in payment of contributions or accumulated contributions or benefits under a district retirement system, remains unclaimed or the claimant cannot be found, the proceeds of the warrant shall be redeposited in the respective fund, or funds, from which they were derived, and held for the claimant, without further accumulation of interest, and the redeposit shall not operate to reinstate the membership of the claimant in the district retirement system. If the proceeds, whether heretofore or hereafter redeposited, are not claimed within four years after the date of redeposit, they shall revert to and become a part of the contributions of the district and shall be applied to reduce the cost to the taxpayers of the district maintaining the retirement system and on account of which the contributions were made.

(b) The provisions of this section shall apply to warrants drawn under a district retirement system and that would become void under Section 85270.

(c) The district retirement system may at any time, after the reversion of proceeds to the district maintaining the retirement system, and upon receipt of proper information satisfactory to it, return from district contributions, an amount equal to those proceeds, to the credit of the claimant to be administered in the manner prescribed under the district retirement system.

(d) The deposit in those funds of the proceeds of unclaimed and unpaid warrants prior to September 7, 1955, in accordance with the procedure specified in this section, is hereby validated, ratified, and confirmed.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24803

(a) If any benefit is payable by a district retirement system to the estate of a deceased person, whether because the estate is the beneficiary of the person or because no beneficiary was designated or because an allowance payable to the person had accrued and remained unpaid at the date of the death, and the estate would not be administered if no amount were due from the system, then the benefit shall be paid directly without procuring letters of administration to the surviving next of kin of the deceased, or the guardians of the survivors’ estates, share and share alike. The payment shall be made in the same order in which the following groups are listed:

(1) Husband or wife.

(2) Children and issue of deceased children by right of representation.

(3) Father and mother.

(4) Brothers and sisters.

(5) Nieces and nephews.

(b) Payment may also be made to persons in the groups listed in subdivision (a) to the extent those persons are the only beneficiaries under the last will and testament of a deceased former member of a district retirement system, without the probate of the will.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24804

Except in the case where the deceased former member of a district retirement system leaves a will, no payment shall be made to persons included in any group specified in subdivision (a) of Section 24803, if at the date of death of any person or persons to whom any benefit is payable by a district retirement system there are living persons in any of the groups preceding it, as listed. Payment to the persons in any group, upon receipt from them of an affidavit upon a form supplied by the system, that there were no surviving individuals in the groups preceding it, or that they are one of the beneficiaries in any group specified in subdivision (a) of Section 24803 under the will of the deceased former member, and that the estate of the deceased will not be administered, is in full discharge of the liability of the board and system on account of the death.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24805

(a) Notwithstanding any other provision of law, whenever any member of the district retirement system dies while in active membership status, including those on a deferred membership status, or within four months after the termination of the member’s employment in a status requisite for membership in the retirement system, benefits payable at death, unless a claim by someone other than the designated beneficiary or beneficiaries is filed with the retirement system during the period provided in this section, shall be paid to the beneficiary or beneficiaries designated by him on a form provided by the retirement system and on file in the office of the retirement system prior to the death of the member.

(b) Payment to a beneficiary or beneficiaries designated in the form on file in the retirement system at the date of death by a warrant drawn prior to any claim under a will or under community property rights, shall constitute full discharge of any and all liability of the district retirement board and retirement system by reason of the member’s death. The retirement system shall provide a 30-day claim period subsequent to notification of death before drawing a warrant in favor of the designated beneficiary or beneficiaries.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24806

(a) A district retirement salary plan established under Sections 24800 to 24812, inclusive, in any school district or districts, in which the average daily attendance of all districts combined is in excess of 200,000, governed by the same governing board, may be discontinued by the governing board of the district or districts, with the consent of the majority of the active members of the system expressing their desires with respect to the discontinuance of the plan evidenced in the manner the governing board may prescribe. However, no discontinuance of any retirement plan shall be effective for any purpose unless provision is made for retirement allowances for active and retired employees of the district as provided in subdivisions (b), (c), (d), and (e).

(b) (1) Active and retired employees of the district or districts who otherwise would be members of the plan, other than teachers and persons employed in a status requisite for membership in the State Teachers’ Retirement System or who were so employed prior to retirement, shall be made members and beneficiaries, respectively, of the Public Employees’ Retirement System according to Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code, including transfer to the system of the accumulated contributions of the employees, together with any other assets of the plan as may be determined.

(2) With respect to persons who are members of the plan at its discontinuance, it shall be provided in the contract making the employees members of the Public Employees’ Retirement System, that their respective rates of contribution under the system shall be based on the age at the nearest birthday on July 1, 1944, or at the respective later effective dates of their membership in the plan, all instead of the age at the nearest birthday at the effective date of membership in the employees’ system.

(3) Each employee of the district or districts who is included in the contract, but who during all or part of his or her employment in a status requisite for membership in the plan was not a member thereof, because of his or her election under an available option, or who failed to redeposit upon reentry into membership contributions previously withdrawn, shall have the right to elect by written document filed with the Board of Administration of the Public Employees’ Retirement System, at any time within 90 days after the date upon which the notice of the right to make the election is mailed by the system to the member’s latest address on file in the office of the system, and prior to the date of retirement, to contribute to the system, subject to minimum payments fixed by the board of administration, and in one or more sums, or in not to exceed 60 monthly payments, an amount which, when added to his or her accumulated contributions, including interest, transferred as required in paragraph (1), will make a total amount equal to the accumulated contributions, including interest, that would have been credited to him or her in the plan, if he or she had never elected not to be a member thereof, or if he or she had redeposited the withdrawn contributions upon reentry, as the case may be. The employee shall pay to the Public Employees’ Retirement System interest on the unpaid balance of the amount payable to the system, beginning with the date of discontinuance of the plan at the rate of interest currently used from time to time under the system. If the employee elects to make, and makes the contributions, and pays the interest, but not otherwise, he or she shall receive credit under the employees’ system, as state service, for all the service rendered while he or she was not a member of the plan, because of his or her optional exclusion, or for all service upon which the withdrawn contributions were based, and for the purpose of paragraph (2) shall be considered as a member of the plan at its discontinuance and from November 1, 1937, or later beginning date of the service. Regardless of whether the contributions are made, the employee shall receive credit for service with which he or she was credited or would have been credited if he or she had been a member, as prior service under the plan. The contributions under this paragraph shall be added to and administered in the same manner as the contributions transferred under paragraph (1).

(4) Service rendered by active employees, who are made members of the Public Employees’ Retirement System, prior to the assumption by the district or districts of the function under which the service was rendered, such as, but not limited to, cafeterias and student body activities, shall be credited under the employees’ system, provided the service qualified for credit under the discontinued plan.

(5) The contract making the active employees members of the Public Employees’ Retirement System, shall include the employees with respect to service rendered in a status in which they are not eligible for membership in the State Teachers’ Retirement System, as provided in Section 20491 of the Government Code, and also with respect to service rendered in a status in which they are eligible for membership, but that is no longer credited under the retirement system, and the service shall be credited in the same manner applicable to service otherwise qualifying for credit.

(6) Retirement allowances being paid under the discontinued plan to retired employees of the district or districts, who are made beneficiaries of the Public Employees’ Retirement System, shall be changed by action of the governing board of the districts, effective at the discontinuance of the plan, to retirement allowances calculated on the basis of service used in the calculation of the respective allowances under the plan, and average annual salary earnable during the highest three consecutive years of creditable service, calculated according to the methods used at the date of discontinuance, under the plan in determining salary earnable, but excluding any salary based on overtime as provided in Section 20025.2 of the Government Code, but otherwise according to the formulae under the employees’ system that apply to active employees who are made members thereof. The changed allowances shall be paid to beneficiaries for time commencing on the date they are made beneficiaries of the employees’ system. No allowance shall be reduced by the change.

(7) If two or more districts under the control and management of a single governing board are participants in the plan, one contract between the board of administration and the governing board may include all the districts. The governing board may apportion the total contributions required under the contract, among the districts on the basis of total salaries upon which the contributions are computed, and on the basis of other pertinent information.

(8) Notwithstanding paragraph (1), the contract making active employees members of the Public Employees’ Retirement System, shall include teachers and persons employed in a status requisite for membership in the State Teachers’ Retirement System, with respect to service rendered in a status in which they would have been eligible for membership in the Public Employees’ Retirement System, if the district or districts by which they were employed had been participating in that system under Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code. Contributions deducted from salary earned by the employees in that service, together with credited interest, and standing to the credit of the employees at the effective date of discontinuance of the plan, shall be subject to paragraph (1), in the same manner as they would have been so subject if the employees had been employed at the date of the discontinuance, in a status which was not requisite for membership in the State Teachers’ Retirement System. The employees shall be members of the Public Employees’ Retirement System with the same effect, but only with respect to that service, as if they had been employed in a status that would have qualified them for membership under other paragraphs of this subdivision. The employees shall continue in membership and shall be entitled to benefits in the same manner as if they individually were credited with at least five hundred dollars ($500) in accumulated contributions. In the computation of the members’ benefits under the Public Employees’ Retirement System, their compensation earnable while they are members of the State Teachers’ Retirement System shall be taken into consideration.

(c) Notwithstanding Sections 35161, 35162, Article 1 (commencing with Section 7000) of Chapter 1 of Part 5, Article 2 (commencing with Section 10010) of Chapter 1 of Part 7, Article 1 (commencing with Section 12500) of Chapter 5 of Part 8, this part, Article 5 (commencing with Section 32340) of Chapter 3 of Part 19, and Part 25 (commencing with Section 44000), contributions to the discontinued district retirement plan made by teachers and other persons employed by the district or districts in a status requisite for membership in the State Teachers’ Retirement System standing to their individual credit at the date of discontinuance of the district retirement plan shall be deposited in the Retirement Annuity Fund with credited interest, to be applied on the amount due from the teachers, but not to exceed the amount due. Likewise an amount equal to the actuarial equivalent of the annuity portion of the retirement allowance to which the respective retired teachers and other persons employed by the district or districts, prior to retirement, in a status requisite for membership in the State Teachers’ Retirement System were entitled under the plan, based on the interest rate and mortality tables used in its determination, shall be deposited in the Retirement Annuity Fund, to be applied on the amount due from the respective retired teachers, but not to exceed the amount due. Any excess of the contributions with credited interest or the actuarial equivalents, as the case may be, over the respective amounts due under those sections, shall be paid to the respective active and retired teachers and other persons. Further amounts, if any, due under those sections after the deposits, shall be paid to the Retirement Annuity Fund by the respective active and retired teachers and other persons. If any of the teachers or other persons who is not retired, is not entitled to credit under the State Teachers’ Retirement System for all or part of his or her service credited under the plan, or if any of the retired teachers or other persons is not entitled to a retirement allowance from the system, either before or after the discontinuance, the provisions of this subdivision about contributions and credited interest or about the actuarial equivalent of annuity portions of retirement allowances, as the case may be, shall not apply to him or her with respect to service that is not credited under the state system, until and unless he or she becomes entitled to credit for that service or to an allowance from the state system, based on service that was credited to him or her under the discontinued plan. The balance of the assets held in the various funds of the discontinued district retirement plan after the transfers, deposits, and payments required by this section, or after establishment of reserves from which the transfers, deposits, and payments shall be made, shall be delivered to the district or districts in which the plan is discontinued.

(d) The district or districts in which the district retirement plan is discontinued shall pay monthly to teachers and other persons employed by the district or districts, prior to retirement, in a status requisite for membership in the State Teachers’ Retirement System who were retired prior to the date of the discontinuance an amount equal to the amount by which the retirement allowance to which any of the retired teachers or other persons was entitled under the plan exceeds the increase in the teacher’s or other person’s retirement allowance under the State Teachers’ Retirement System resulting from the discontinuance. If the amount payable to any teacher or other person, under the previous sentence, is less than two dollars ($2), the district or districts may pay, in lieu of that amount, one amount that shall be actuarially equivalent to the monthly amount thereafter payable, according to the interest rate and mortality table used in the determination of the teacher’s or other person’s retirement allowance under the district retirement plan. The payment of the actuarially equivalent amount shall discharge fully the district’s liability to the teacher or other person under this subdivision. The arrangement under which the amounts are paid by the district shall not be considered to be a local retirement system for the purposes of Chapter 1 (commencing with Section 22000) to Chapter 19 (commencing with Section 23200), inclusive, and Chapter 21.5 (commencing with Section 23700), nor shall the amount be taken into account in the calculation of retirement allowances under the State Teachers’ Retirement System. If any of the teachers or other persons is not entitled to a retirement allowance from the State Teachers’ Retirement System, either before or after discontinuance, the district or districts shall pay monthly to him or her, an amount equal to his or her retirement allowance under the plan prior to the discontinuance. If any teacher or other person has left the service of the district or districts, and is in a status under the plan, which if continued would qualify him or her for a retirement allowance without his or her return to that service, but is in a status that would otherwise not qualify him or her for retirement under the state system, the district or districts shall pay monthly to the teacher or other person, beginning at the date upon which he or she would have qualified for service retirement under the plan, an amount equal to the retirement allowance for which he or she would have qualified if the plan had not been discontinued. If any teacher or other person has credit under the plan for service that does not qualify for credit under either the State Teachers’ Retirement System or Public Employees’ Retirement System, the district or districts shall pay monthly to the teacher or other person, beginning on the date upon which he or she would have qualified for service retirement under the plan, an amount equal to the retirement allowance for which he or she would have qualified on the basis of that service if the plan had not been discontinued. If the individual at a later date becomes entitled to a retirement allowance from the state system, based on service that was credited to him or her under the discontinued plan, the monthly payments shall cease, and he or she shall become subject to subdivision (c), and the first four sentences of this subdivision, in the same manner as he or she would have been subject, if he or she had been entitled to a retirement allowance at the date of discontinuance, but calculation of actuarial equivalents and amounts payable shall be made as of the later date.

(e) If any person who was retired prior to the discontinuance from a position requisite for membership in the State Teachers’ Retirement System, under a district retirement salary plan that is discontinued pursuant to this section, elected either under the plan or under the system, but not under both, to have the retirement allowance modified according to an option under which he or she would receive a smaller allowance and provide a benefit for his or her beneficiary, the person shall have the right, to be exercised not later than 60 days after the discontinuance of the plan, to change his or her election under the State Teachers’ Retirement System with respect to the options. Any computations of actuarial equivalent under a changed election shall be made as of the date of discontinuance of the plan, and no adjustment shall be included in the computation on account of retirement allowance payments made prior to that date.

(Amended by Stats. 1994, Ch. 933, Sec. 107. Effective September 28, 1994.)



24807

The balance of the assets delivered to the district pursuant to subdivision (c) of Section 24806, after the transfers, deposits and payments required by that section, or after establishment of reserves from which those deposits and payments shall be made, shall be allocated and distributed as follows:

(a) Sixty-five percent of the balance shall be distributed to the undistributed reserve of the general fund of the district to be reduced to cash as necessary and appropriated in any year by majority vote of the governing board. Until the balance of the assets has been reduced to cash, the governing board may invest and reinvest the assets in securities legal for the investment of funds of the State Teachers’ Retirement System when in the judgment of the governing board any sale and reinvestment is advisable. Ten percent of this amount shall be used only for maintenance operation.

(b) Twenty percent of the balance shall be transferred to a special account in the undistributed reserve of the district’s general fund to be reduced to cash as necessary in order to be used only for the purpose of reducing the tax collected pursuant to former Section 23401, as it read on January 1, 1979, in order to provide the contributions required by Section 22950 to the Teacher’s Retirement Fund. In the event that the special account is not wholly distributed for the purpose of making the contribution, the balance in the special account shall be released to the undistributed reserve. Until the balance of the assets has been reduced to cash, the governing board may invest and reinvest the assets in securities legal for the investment of funds of the State Teachers’ Retirement System when in the judgment of the governing board any sale and reinvestment is advisable.

(c) (1) Fifteen percent of the balance shall be held intact by the district in an annuity reserve fund from which shall be provided a supplementary annuity at time of retirement under any California public retirement system to or on behalf of those members of the local district retirement system who were on the active roll or members on the retired roll of such local district retirement system as of June 30, 1972, and those members added to the active and retired rolls between June 30, 1972, and any later date of discontinuance, and those probationary or permanent certificated employees of the district holding memberships in California public retirement systems other than the local district retirement system who are making contributions to those systems on June 30, 1972, or on any later date of discontinuance. The supplement annuity may be paid in lump sum or in installments for the life of the person eligible, or his or her beneficiary, after his or her retirement.

(2) No participant in the annuity reserve fund shall have vested rights to the benefits of this annuity reserve fund until he or she has continued in active service for a period of five years from the date of discontinuance of the local district retirement system, except participants who have separated from service by reason of retirement, including deferred retirement, or death.

(3) An account shall be opened in the name of each person eligible to participate in the benefits of the annuity reserve fund to which shall be credited his or her share of the annuity reserve fund. The individual participant’s share of this fund shall bear the same ratio to the total of this fund as his or her annuity savings contributions, including interest earned, to the retirement system, to which he or she is making annuity contributions as of June 30, 1972, or any later date of discontinuance, or, if a retired member, the date of retirement prior to June 30, 1972, bears to the total annuity savings contributions, including interest earned, of all such participants in the retirement systems to which they are making contributions at the date of discontinuance, including total contributions to the local district retirement system previously made by living members on the retired roll. The fund shall include principal and interest in the account of any participant forfeited because the participant separated from service, except by reason of retirement, including deferred retirement, or death, within five years from June 30, 1972, or other date of discontinuance. The forfeiture shall be treated as earnings of the fund.

(4) As of June 30 each year, and on any other dates the annuity reserve fund board may determine, the earnings of the fund less administrative expense shall be credited to the accounts of the remaining participants in the annuity reserve fund on the ratio that the participant’s individual account balance bears to the total balance of the annuity reserve fund. The cost of administering the fund shall be charged against the assets of the fund, as approved by the governing board of the school district.

(5) When a participant separates from service, the earnings since the preceding date on which the earnings of the fund, less administrative expenses, were credited to the accounts of the participants, shall remain in the fund. Any member whose accumulated contributions to the local retirement system exceed the amount required by law to be deposited by the member in the State Teachers’ Retirement System’s Annuity Fund upon discontinuance of the local system may deposit to his or her credit all or part of the excess amount in the annuity reserve fund.

(6) The governing board of the school district that maintained the discontinued local district retirement system shall establish an annuity reserve fund board of not more than seven members, the majority of whom shall be composed of certificated employees who are participants in the annuity reserve fund. The certificated employees on the annuity reserve fund board shall be elected by participants in the annuity reserve fund. The annuity reserve fund board shall have the authority to make rules and regulations necessary for the management of the annuity reserve fund in accordance with modern business practice. The local district retirement board shall continue to function as the annuity reserve board pending its establishment.

(7) Except as otherwise restricted by the California Constitution or by law, the annuity reserve fund board may, in its discretion, invest or reinvest the assets of the fund through the purchase, holding, or sale thereof of any investment, financial instrument, or financial transaction, if the investment, financial instrument, or financial transaction is prudent in the informed opinion of the annuity reserve fund board.

(8) All securities and cash of the annuity reserve fund shall be held in a trust fund in the county treasury. The county treasurer, as one of his or her official duties, shall be a member ex officio of the annuity reserve fund board established to invest the assets of this fund.

(9) Any funds raised for the support of the local district retirement system and not appropriated to any specific account shall be transferred to the annuity reserve fund. All payments from the district’s annuity reserve fund shall be made in the same manner as payments from school district funds. The annuity reserve fund board may, at its discretion, request the district governing board to hold an election among existing annuity reserve fund participants as to whether the board should distribute existing funds in the annuity fund. The annuity reserve fund board may prescribe all rules and regulations regarding such an election and may distribute the funds if a majority of the members so elect.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24807.5

Any certificated employee of a district having an annuity reserve fund may enter into an amendment of his or her employment contract for the purpose of effecting a reduction in salary. The reduction shall be deposited by the employer, at the employee’s request, in the district’s annuity reserve fund. The deposits shall be used to provide the employee an annuity within the meaning of Section 403(b) of the Internal Revenue Code of 1986 (26 U.S.C.A. Sec. 403(b)).

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24807.7

Notwithstanding Section 24807, the annuity reserve fund board may adopt rules allowing participants who have reached 70 years of age to withdraw their benefits.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24808

The governing board may provide that members of the annuity reserve fund board be paid one hundred dollars ($100) for each meeting, not to exceed one meeting each month, if they are not being paid by the governing board for any other assignment at the time of the meeting. The compensation shall be a charge against the annuity reserve fund.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24810

(a) Notwithstanding Section 24806, persons other than teachers and other persons employed in a status requisite for membership in the State Teachers’ Retirement System, who are active or retired members of a district retirement salary plan established under Sections 24800 to 24812, inclusive, in any school district or districts in which the average daily attendance of all districts combined is in excess of 200,000, governed by the same governing board, may be transferred by the governing board of the district or districts, with the consent of the majority of the active members of the plan expressing their desires with respect to the transfer evidenced in the manner the governing board prescribes. However, no transfer of the active and retired members shall be effective for any purpose unless provision is made for retirement allowances for active and retired employees of the district as provided in subdivision (b).

(b) (1) Active and retired employees, including future employees, of the district or districts who otherwise would be members of the plan, persons who are members of the district’s retirement salary plan, and persons who were employees on June 30, 1957, and who attained age 65 years or over during the 12 months immediately preceding July 1, 1957, other than teachers and persons employed in a status requisite for membership in the State Teachers’ Retirement System or who were so employed prior to retirement, shall be made members and beneficiaries, respectively, of the Public Employees’ Retirement System according to the provisions of Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code, including transfer to the system of the accumulated contributions of the members, together with the other assets of the plan as may be determined. However, the total of the other assets transferred shall not be greater than the portion of the reserves of the plan that is allocable to the active and retired employees, as determined by actuarial valuation. In the valuation the portion of the reserves allocable to the active and retired employees proposed to be transferred shall be determined as an amount which bears the same ratio to the total reserves under the plan as the liabilities under the plan on account of the active and retired employees bear to the total liabilities under the plan on account of all active and retired employees under the plan. On the effective date of the contract making the active employees members of the Public Employees’ Retirement System, the employees shall cease to be members of the plan, and neither they nor retired persons who are made beneficiaries of the state system, shall be paid or have any right to any allowance or other benefit under the plan for time beginning with the effective date.

(2) With respect to persons who are members of the plan at the transfer, it shall be provided in the contract making the employees members of the Public Employees’ Retirement System, that their respective rates of contribution under the plan shall be based on the age at the nearest birthday at July 1, 1944, or at the respective later effective dates of their membership in the plan, all instead of the age at the nearest birthday at the effective date of membership in the employees’ system.

(3) Each employee of the district or districts who is included in the contract, but who during all or part of his or her employment in a status requisite for membership in the plan was not a member thereof, because of his or her election under an available option, or who, while employed in a status not requisite for membership in the plan, was a member of the State Teachers’ Retirement System and was contributing to that system, or who did not redeposit upon reentry into membership contributions previously withdrawn, shall have the right to elect by written document filed with the Board of Administration of the Public Employees’ Retirement System, at any time within 90 days after the date upon which the notice of the right to make the election is mailed by the system either to the member’s latest address on file in the office of the system, or to the office of the governing board of the district or districts, and prior to the date of retirement, to contribute to the system, subject to minimum payments fixed by the board of administration, and in one or more sums, or in not to exceed 60 monthly payments, an amount which, when added to his or her accumulated contributions, including interest, transferred as required in paragraph (1), will make a total amount equal to the accumulated contributions, including interest, that would have been credited to him or her in the plan, if he or she had never elected not to be a member thereof, or if he or she had been a member of the plan during the time he or she was a member of the State Teachers’ Retirement System and was contributing to the system, or if he or she had redeposited the withdrawn contributions upon reentry, as the case may be. The employee shall pay to the Public Employees’ Retirement System interest on the unpaid balance of the amount payable to the system, beginning with the date of transfer, at the rate of interest currently used from time to time under the system. If the employee elects to make, and makes the contributions, and pays the interest, but not otherwise, he or she shall receive credit under the employees’ system, as state service, for all the service rendered while he or she was not a member of the plan, because of his or her optional exclusion, or for service rendered while he or she was contributing to the State Teachers’ Retirement System, provided the service is no longer credited under the teachers’ system, or for all service upon which the withdrawn contributions were based, and for the purpose of paragraph (2) shall be considered as a member of the plan at the transfer and from November 1, 1937, or later beginning date of the service. Regardless of whether the contributions are made, the employee shall receive credit for service with which he or she was credited or would have been credited if he or she had been a member, as prior service under the plan. The contributions under this paragraph shall be added to and administered in the same manner as the contributions transferred under paragraph (1).

(4) Service rendered by active employees who are made members of the Public Employees’ Retirement System prior to or after the assumption by the district or districts of the function under which the service was rendered, but prior to the effective date of the contract making active employees members, and the compensation for which was paid wholly or in part from funds other than the funds of the district or districts, shall be credited under the employees’ system, provided the service qualified for credit under the plan.

(5) The contract making the active employees members of the Public Employees’ Retirement System, shall include the employees with respect to service rendered in a status in which they are not eligible for membership in the State Teachers’ Retirement System, as provided in Section 20491 of the Government Code, and also with respect to service rendered in a status in which they are eligible for that membership, but that is no longer credited under the teachers’ retirement system, and the service shall be credited in the manner applicable to service otherwise qualifying for credit.

(6) Retirement allowances being paid under the plan to retired employees of the district or districts, who are made beneficiaries of the Public Employees’ Retirement System, shall be changed by action of the governing board of the district, effective at the transfer, to retirement allowances calculated on the basis of service used in the calculation of the respective allowances under the plan, and average annual salary earnable during the highest three consecutive years of creditable service, calculated according to the methods used at the date of transfer, under the plan in determining salary earnable, but excluding any salary based on overtime as provided in Section 20025.2 of the Government Code, but otherwise according to the formulae under the employees’ system that apply to active employees who are made members of the employees’ system. The changed allowances shall be paid to the beneficiaries for time commencing on the date they are made beneficiaries of the employees’ system. No allowance shall be reduced by the change.

(7) If two or more districts under the control and management of a single governing board are participants in the plan, one contract between the board of administration and the governing board may include all the districts. The governing board may apportion the total contributions required under the contract, among the districts on the basis of total salaries upon which the contributions are computed, and on the basis of other pertinent information.

(8) The contract making these active employees members of the Public Employees’ Retirement System shall provide that the service included in the calculation of the completed years of service as a basis for the portion of the basic death benefit provided in subdivision (b) of Section 21361 of the Government Code for persons who were members of the plan at transfer, shall not be limited to service under the Public Employees’ Retirement System, but instead that service rendered as members of the plan shall also be included.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24811

If two or more districts have been included in one contract between the Board of Administration of the Public Employees’ Retirement System, and the governing board of the districts, as provided in paragraph (7) of subdivision (b) of Section 24810, and if, since that inclusion, two or more of the districts have been combined into a unified district, the unified district, by amendment to the contract, may, notwithstanding Section 20580 of the Government Code, be substituted for the districts so combined, and for all purposes of the contract.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24812

If two districts, one of which is a community college district, have been included in one contract between the Board of Administration of the Public Employees’ Retirement System and the governing board of the districts, as provided in paragraph (7) of subdivision (b) of Section 24810, and thereafter members of the governing board of the community college district are precluded by law from serving as members of the governing body of the other district, the contract shall be deemed a separate contract as to each district. The Board of Administration of the Public Employees’ Retirement System shall determine the accumulated contributions held for or as having been made by each district and its employees, and shall credit the contributions to the respective contracts. Benefits based on all service of an employee to the districts prior to the date upon which employees’ elections to serve the respective districts are effective shall be a liability of the contract of the district employing the person on the effective date. A person retired prior to the effective date shall, for all purposes of this section, be deemed an employee of the district other than the community college district.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24813

(a) The contract executed under Section 24810, and making persons other than teachers and other persons employed in a status requisite for membership in the State Teachers’ Retirement System, who are active or retired members of a district retirement salary plan established under Sections 24800 to 24812, inclusive, members and beneficiaries of the Public Employees’ Retirement System, shall be amended to include as members or beneficiaries, teachers and other persons who were employed in a status requisite for membership in the State Teachers’ Retirement System, who ceased to be members of the plan if it was discontinued, or if the plan was not discontinued, who resign instead of retiring and are refunded their accumulated contributions under that plan, or who retire or have retired under the district plan and relinquish or have relinquished their right to allowances from the plan with credit for service rendered in a status in which they would have been eligible for membership in the Public Employees’ Retirement System, if the district or districts by which they were employed had been participating in that system under Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code, but only if the service qualified for credit under the plan and is not credited under any other retirement system.

(b) The service of a person who ceased to be a member, or resigns or has resigned instead of retiring, or who relinquishes or has relinquished, shall be administered under the contract in exactly the same manner as that applied to service of persons who were retired under the local retirement system at the effective date of that contract, and were made beneficiaries, or who were not retired and were made members of the system on that date. The retirement allowances being received by the relinquishing persons, on account of service that would have been credited under the Public Employees’ Retirement System as stated, shall be adjusted in the same manner that allowances were adjusted under paragraph (6) of subdivision (b) of Section 24810. Any member who is credited with service in accordance with this section, shall pay to the Public Employees’ Retirement System, at times and in the manner fixed by the board of administration of that system, an amount equal to contributions with interest, that the member received as a refund from the plan, and that were based on service credited, plus interest from the date of refund to the date of the payment, at the interest rate in effect under the system at the date of payment. Contributions required of the district or districts shall be determined by proper valuation, and the contributions set forth in the contract shall be adjusted accordingly.

(c) A retirement allowance based on the credited service shall be payable and retirement shall become effective, under the Public Employees’ Retirement System beginning on the first day of the month next following the effective date of this section, in the case of a person who then is retired under the State Teachers’ Retirement System, or otherwise on the later effective date of the member’s retirement under the teachers’ system. The allowance shall be based on the person’s age when the allowance begins, and on the same average salary as that upon which his or her allowance under the State Teachers’ Retirement System, is based.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)






CHAPTER 35 - Joint District Salary Retirement Plan

ARTICLE 1 - Establishment of Plan

24900

The governing boards of two or more school districts, in none of which the employees are entitled to the benefits of a pension or retirement system maintained by a city, city and county, or county in which the district, or a part thereof, is located, meeting in joint session, may in their discretion, submit to the qualified electors of the districts, and upon petition signed by not less than 10 percent of the qualified electors of each district the governing boards shall submit to the qualified electors of the districts the proposition of establishing a joint plan for a retirement salary to be paid by the districts to all teachers fulfilling the requirements of the plan in the public schools of the districts and to other employees of the districts as the governing boards may determine, or, in the case of a petition, other employees specified in the petition, and to provide, out of funds of the districts, a portion of the cost thereunder, including expenses incident to the administration of the plan.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24901

The proposition of establishing the plan may be submitted to the electors of the districts at any general or special election called and held in the districts, as the governing boards of the districts may determine. The governing boards of the school districts may order the elections that shall be called and held in accordance with the provisions of Chapter 3 (commencing with Section 5300) of Part 4.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24902

The governing boards calling the election shall consolidate the election and submit to the electors of the respective districts on the same day the question of whether a district retirement plan shall be established in the districts. Within the territory affected by the order of consolidation, the election precinct polling places and voting booths shall, in every case, be the same. There shall be only one set of election officers in each precinct. The propositions to be voted upon within the respective districts may be set forth on one ticket or ballot. All proceedings had in the premises shall be recorded in one set of election papers, and the election shall be held in all respects as though there were only one election.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24903

The election may be consolidated with any other election pursuant to Part 3 (commencing with Section 10400) of Division 10 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 26. Effective January 1, 1995.)



24904

The election shall be called by posting notices, signed by a majority of the governing board of each district, not less than 10 days before the election. If there is a newspaper of general circulation published in any of the districts, notice shall be published in such a newspaper at least once, and at least 10 days prior to the election.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24905

In all respects not otherwise specified the election shall be called and held, and returns canvassed and the result announced in the manner provided for the holding of elections for the purpose of authorizing bonds of the school districts, so far as the provisions of the laws are applicable. The governing boards of the school districts in which the election is held shall, for the purposes of this section, be considered as one board.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24906

There shall be printed on the ballots to be used at the election the proposition: “Shall the governing boards of (here insert the names of the districts under the control of the boards submitting the proposition) school districts be authorized to establish a plan for a joint district retirement salary for the teachers and such other employees of the districts as the governing boards or the petition determines.” To the right of the proposition shall be printed the words “Yes” and “No” with voting squares.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24907

If, at the election, a majority of the voters in each district voting on the proposition cast their ballots in favor of the proposition, the governing boards shall establish a joint district retirement salary plan for the teachers and for such other employees of the districts as the boards or the petition determine.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24908

If a majority of the votes cast in each district on the proposition is in the negative, the governing boards shall not submit the proposition again within a period of six months after the date of the election.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)






ARTICLE 2 - Administration of the Plan

24920

Every teacher and every other employee of the school districts for which the plan for district retirement is adopted, who is employed by the districts at the time of the adoption of the plan, and who signs an agreement to be subject to the burdens of the district retirement plan, shall be entitled to the benefits and subject to the burdens of the plan and of this chapter. Every teacher employed in the public schools of the districts after the adoption of the provisions of this chapter by the governing boards of the districts, and any other employees the boards or the petition determines, shall be bound by the benefits and burdens of this chapter.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24921

Any plan shall not be adopted or established until the governing boards, after any inquiry and hearing they may direct, find that the respective contributions of the teachers and other employees and the districts provided for in the plan, are substantially in accordance with the more recent generally prevailing rates of contributions in public institutions that have established retirement systems, and that the plan is in accordance with sound business practice and with recognized actuarial methods.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24922

The plan may provide that the retirement salary shall be a stipulated monthly sum, or that all benefits under the retirement feature of the plan shall be based upon the monthly salary for each year of future active service in the district earned by the employee up to the date of retirement and upon the average monthly salary earned by the teacher or other eligible employee during the year immediately preceding the adoption of the plan and the number of years of past active service of the employee in the district, and subject to those provisions made in the plan for minimum benefits. No employee with less than 15 years’ service in the district prior to normal retirement age shall receive the benefit of the minimum. In no instance shall the retirement benefits be based upon or allowed for any amount of salary in excess of the sum of five hundred dollars ($500) per month.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24923

In lieu of the authorizations or requirements provided for in Sections 24920 and 24922, the plan may provide only that the retirement salary shall be based on service rendered prior to the effective date of the plan or prior to July 1, 1944, and shall be an amount which, when added to the retirement allowance the respective member is entitled to receive under the State Teachers’ Retirement System, shall equal a sum of not less than one hundred dollars ($100) per month and Sections 24920 and 24922 shall not be applicable thereto. The costs of the benefits under such a plan may be met by the contributions of the districts alone, notwithstanding Sections 35161, 35162, Article 1 (commencing with Section 7000) of Chapter 1 of Part 5, Article 2 (commencing with Section 10010) of Chapter 1 of Part 7, Article 1 (commencing with Section 12500) of Chapter 5 of Part 8, this part, Article 5 (commencing with Section 32340) of Chapter 3 of Part 19, and Part 25 (commencing with Section 44000), and only teachers who have credit for service rendered prior to that date shall be subject to the plan.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24924

(a) A plan established under this chapter that is intended to provide supplemental benefits only on account of service rendered before July 1, 1944, may be discontinued by the governing board of the district, subject to the following conditions:

(1) Notwithstanding Sections 35161, 35162, Article 1 (commencing with Section 7000) of Chapter 1, Article 2 (commencing with Section 10010) of Chapter 1 of Part 7, Article 1 (commencing with Section 12500) of Chapter 5 of Part 8, this part, Article 5 (commencing with Section 32340) of Chapter 3 of Part 19, and Part 25 (commencing with Section 44000), any teacher who is not retired on July 1, 1956, shall be entitled to the contributions made by him or her to the discontinued plan with interest credited in accordance with the rules and regulations of the local retirement plan up to and including June 30, 1957. Likewise, a teacher who retired prior to July 1, 1956, shall be entitled to a refund equal to the actuarial equivalent, at his or her attained age, of the annuity that would have been provided by the total contributions required of the member under the system, based on interest and mortality tables currently in use, less the amount of any contributions remaining unpaid on the date of discontinuance. The amount to which any teacher is entitled under this section shall be paid to him or her within 90 days of his or her request in writing on a form provided by and filed with the local retirement system. All requests shall be filed prior to July 1, 1959.

(2) The district in which the plan is discontinued shall pay monthly to teachers, who were retired prior to the date of the discontinuance, an amount equal to the amount by which the retirement allowance to which any of these retired teachers was entitled under the plan exceeds the increase in the teacher’s retirement allowance under the State Teachers’ Retirement System after the discontinuance. In lieu of the monthly payment, the district may elect to pay in a single sum the amount that shall be the actuarial equivalent to the monthly amount thereafter payable, according to the interest rate and mortality table currently in use under the plan. Payment of the amount shall discharge fully the district’s liability to the teacher under this subdivision. The arrangement under which the amounts are paid by the district shall not be considered to be a local retirement system for the purposes of Chapter 1 (commencing with Section 22000) to Chapter 31 (commencing with Section 24600), inclusive, nor shall the amount be taken into account in the calculation of the retirement allowances under the State Teachers’ Retirement System.

(b) Any person who was retired prior to July 1, 1956, from a position requisite for membership in the State Teachers’ Retirement System, under a district supplemental retirement salary plan which has been discontinued pursuant to this section, and elected either under the plan or under the system, but not under both, to have a portion of his or her retirement allowance modified according to an option under which he or she would receive a smaller allowance and provide for a benefit for his or her beneficiary, that person shall have the right, to be exercised not later than 60 days after July 5, 1956, to change his or her election under the State Teachers’ Retirement System with respect to those options. Any computations of actuarial equivalents under a changed election shall be made as of the effective date, and no adjustment shall be included in the computation on account of retirement allowance payments made prior to that date.

(c) When any local retirement plan is discontinued under this section, all funds remaining in the district retirement fund of the local system shall be transferred to the general fund of the school district in which the plan is discontinued. Thereafter any payments to meet continuing obligations of the district arising from the establishment or discontinuance of the plan shall be paid from the general fund of the district.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24925

The governing boards, after the adoption of the plan, shall at regular intervals, each not exceeding a period of five years, secure a general survey and actuarial report of the plan, and the boards shall from time to time amend the plan in any manner found to be advisable to meet changed conditions, or, in the light of experience, considered necessary.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24926

A plan under which the districts establishing it agree to pay to employees who become entitled to retirement salaries within a specified period, not exceeding 15 years, after the establishment of the plan, a specified sum that, during the life expectancy of the employees, will be approximately equal, in the aggregate, to the aggregate difference, during the life expectancy, between the maximum salary paid to employees in the respective classes of the retiring employees, and the salaries paid to beginning employees in the classes, shall be construed to comply with the provisions of this chapter requiring the plan to be in accordance with sound business practices and recognized actuarial methods.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24927

For the purpose of providing funds that may be necessary to make the payments required by any joint district retirement plan, district taxes shall be levied and collected annually by the respective districts at the same time and in the same manner as other district taxes are levied and collected. The tax shall be in addition to any other district tax now or hereafter authorized by law, and shall not be considered in fixing maximum rates of tax for school district or community college district purposes.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24928

Every joint district retirement plan shall provide that only those teachers and other employees who have served as teachers or employees of the districts for at least 20 years of service immediately preceding retirement, and who have reached a minimum age specified in the joint district retirement plan, which shall not be less than 55 years, shall be entitled to a district retirement salary.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24929

The plan may provide for the retirement of teachers or other employees on account of disability after 10 years of service immediately prior to the retirement, the proportion of the disability retirement salary to the full retirement salary to be specified in the plan.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24930

Absence from service by reason of a leave of absence granted by the governing board of an employing district shall not be construed as a break in the continuity of service or by any district retirement plan adopted pursuant to the provisions hereof, but the period of leave shall not be counted as time served toward retirement unless the period is so counted under the State Teachers Retirement Act.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24931

Time of service may be counted in the aggregate and fractions of years amounting to whole years may be counted as whole years when payments by the teacher or other employee have been made for all of the time counted.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24932

The governing boards of the districts shall in all cases determine the teachers and other employees who are entitled to retirement salaries, and make and keep a list of the teachers and other employees, known as the retired list. For the purpose of making the retired list the boards may take testimony and examine witnesses under oath, which may be administered by any member of the board.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24933

The governing boards of the districts may make all necessary and proper rules and regulations in aid or furtherance of the provisions of this chapter and in order to carry out and administer the provisions.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24934

When a joint district retirement plan is established there shall be created in the treasury of the county in which the districts are located, or, if the districts are located in more than one county, in the treasury of the county selected by the governing boards of the districts meeting in joint session, and open upon the books of the auditor and treasurer of the county, a trust fund account designated as the “joint district retirement fund.” All moneys, whether from contributions by teachers or other employees, or by the districts, or from any source, properly belonging to the joint district retirement fund shall be placed in the fund. Upon approval of the joint district retirement board all incidental expenses, including actual and necessary clerical or other help, incurred in carrying out the provisions of this chapter shall be paid out of the fund and in the same manner as other expenditures are paid from district funds.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24935

Members of governing boards shall discharge the powers, duties, purposes, responsibilities, and jurisdiction conferred or imposed upon the governing boards under this chapter without extra or additional compensation.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24936

The governing boards of the districts establishing the retirement plan shall provide for the administration of the funds and the payment of retirement salaries by a joint district retirement board composed of three persons not officers or employees of any of the districts, one representative of each district, one representative of the teachers of each district and one representative of the other employees of each district, who shall serve without compensation. The representatives chosen by the teachers and other employees shall be chosen by secret ballot. The county treasurer of the county in the county treasury of which the joint district retirement fund is created shall be ex officio a member of the joint district retirement board. All members of the retirement board shall serve for such terms as may be specified by the governing boards in establishing a plan. The joint district retirement board shall have such further powers and duties as may be prescribed by the governing boards of the districts.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24937

(a) The joint district retirement board shall have charge and control of the district retirement fund of the district and of the payment of all retirement salaries and annuities payable from the fund. The joint district retirement board shall invest the funds in securities that are legal for the investment of funds of savings banks in this state and shall sell the securities and reinvest the proceeds in securities legal for investment of funds of savings banks when in the judgment of the joint district retirement board the sale and reinvestment is advisable. No investment in or sale of securities shall be made except upon authorization of the joint district retirement board at a meeting of the board.

(b) The board also shall collect the income from the securities and pay it into the joint district retirement fund.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24938

The joint district retirement board may sue in its own name when necessary to carry out the powers and duties conferred upon it. The district attorney, or, if there is a county counsel, the county counsel of the county in which are employed the largest number of employees entitled to the benefits and subject to the burdens of the joint district retirement plan shall act as attorney for the joint district retirement board without additional compensation.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24939

All securities purchased by the joint district retirement board shall be deposited with the county treasurer for safekeeping.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24940

(a) All payments from the joint district retirement fund shall be made in the same manner as payments from school district funds but shall be subject to approval of the joint district retirement board. Warrants drawn on the fund shall be signed by at least one member of the joint district retirement board who shall be designated by the board.

(b) The duties imposed upon the county treasurer shall be a part of his or her official duties, for the faithful performance of which he or she shall be liable upon his or her official bond.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24941

The county auditor of the county in the county treasury of which the “joint district retirement fund” is created shall audit the accounts of the joint district retirement board at least once every 12 months and report upon the financial condition thereof to the governing boards of the districts.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24942

The retirement salaries provided for in this chapter shall be in addition to any other retirement salaries received by any person under Chapter 1 (commencing with Section 22000) to Chapter 31 (commencing with Section 24600), inclusive, or as may be otherwise provided by law.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24943

The retirement salaries provided for in this chapter for all other employees, shall be in addition to any other retirement salaries that may be provided by law.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)



24944

Whenever by the provisions of this chapter, the governing boards of two or more school districts are required, or authorized, to perform any act, the act may be done only at joint meetings of the boards, and no action shall be taken by the boards except upon the affirmative vote of a majority of the members of a majority of the boards.

(Repealed and added by Stats. 1993, Ch. 893, Sec. 2. Effective January 1, 1994.)









CHAPTER 36 - Annuity Contract and Custodial Accounts

24950

(a) An annuity contract and custodial account as described in Section 403(b) of the Internal Revenue Code of 1986 shall be offered to :

(1) All employees of any state agency who are members of the plan under this part.

(2) Any employee of a local public agency or political subdivision of this state that employs persons to perform creditable service subject to coverage by the plan under this part.

(3) Any state employee of a state employer under the uniform state payroll system, excluding the California State University System, eligible to participate in an annuity contract and custodial account as described in Section 403(b) of the Internal Revenue Code of 1986.

(b) The following criteria shall apply to that annuity contract and custodial account:

(1) The annuity contract and custodial account shall be offered for at least five years.

(2) The annuity contract and custodial account may be administered by a qualified third-party administrator that shall, under agreement with the system, provide custodial, investment, recordkeeping, or administrative services, or any combination thereof. The third-party administrator may not provide investment options other than pursuant to a shareholders’ services agreement between the third-party administrator and the investment manager.

(3) The investment options offered shall be determined by the board consistent with those annuity contract and custodial accounts described in Section 403(b) of the Internal Revenue Code of 1986.

(4) The system’s investment staff shall make recommendations to the board as to the appropriate investment options. At a minimum, the board shall offer at least three investment options. The board shall have sole responsibility for the selection of service providers.

(5) All contributions made in accordance with the provisions of Section 403(b) of the Internal Revenue Code of 1986 and this section shall be remitted directly to the administrator and held by the administrator in a custodial account on behalf of the employee. Any investment gains or losses shall be credited to those accounts. The forms of payment and disbursement procedure shall be consistent with those generally offered by similar annuity contracts and custodial accounts and applicable federal and state statutes governing those contracts and accounts.

(6) Any employer, other than the state, may elect to make contributions to the employee’s annuity contract and custodial account on behalf of the employee. The employer shall take whatever action is necessary to implement this section, including the adoption of an annuity contract and custodial account, or provide the appropriate authorization in accordance with the provision of Section 403(b) of the Internal Revenue Code of 1986. Employer contributions made under this section are excluded from the definition of creditable compensation as provided in Section 22119.2.

(7) The design and administration of the annuity contract and custodial account shall comply with the applicable provisions of the Internal Revenue Code of 1986 and the Revenue and Taxation Code. Section 770.3 of the Insurance Code shall not be applicable.

(Amended by Stats. 2008, Ch. 230, Sec. 1. Effective January 1, 2009.)



24950.5

(a) The system may administer an individual retirement plan as described in Section 408A of Title 26 of the United States Code for the purpose of accepting a rollover from an annuity contract or custodial account offered by the system pursuant to this chapter to the extent the rollover complies with Title 26 of the United States Code.

(b) The system may provide for the administration of the individual retirement plan described in subdivision (a) by a qualified third-party administrator who shall, by agreement with the system, provide custodial, investment, recordkeeping, or administrative services, or any combination thereof.

(Added by Stats. 2008, Ch. 432, Sec. 1. Effective January 1, 2009.)



24951

If the rate of participation in the annuity contract and custodial account is less than 2 percent of active members in the Defined Benefit Program upon the completion of the initial five years of administration, the board may elect to terminate the offering of the annuity contract and custodial account as described in Section 403(b) of the Internal Revenue Code of 1986. The board shall provide two years’ notice to the annuity contract and custodial account participants of its intention to terminate.

(Amended by Stats. 1998, Ch. 965, Sec. 227. Effective January 1, 1999.)



24952

(a) Any annuity contract and custodial account advertised, promoted, or offered through one or more third-party service providers, shall provide for recovery, from the employees who participate, of all costs and expenses of its own administration, including, but not limited to, advertising, promotion, legal, accounting, compliance, recordkeeping, and investment costs and expenses.

(b) Any annuity contract and custodial account administered by the system shall provide for the recovery of all costs and expenses of its administration.

(c) The system may promote and advertise an annuity contract and custodial account administered directly by the system or by a third-party administrator.

(Amended by Stats. 2006, Ch. 780, Sec. 3. Effective January 1, 2007.)



24953

(a) For purposes of this section, the following definitions shall apply:

(1) “Annuity contract” means an annuity contract described in Section 403(b) of the Internal Revenue Code that is available to employees as described in Section 770.3 of the Insurance Code.

(2) “Custodial account” means a custodial account described in Section 403(b)(7) of the Internal Revenue Code.

(3) “Third-party administrator” means a person or entity other than the system that provides administrative or compliance services to the system as described in subdivision (b).

(b) An employer that employs persons to perform creditable service subject to coverage by the plan under this part, or the Controller on behalf of any state employer under the uniform state payroll system, excluding the California State University System, that employs persons eligible to participate in an annuity contract or custodial account as described in Section 403(b) of the Internal Revenue Code of 1986, may enter into a written contract with the system for services regarding an annuity contract and custodial account provided by the employer. That contract may include any of the following:

(1) Services to ensure compliance with Section 403(b) of the Internal Revenue Code regarding the annuity contract and custodial account including, but not limited to, services that permit the system to do any of the following:

(A) Administer and maintain written plan documents governing the employer’s plan.

(B) Review and authorize hardship withdrawal requests, transfer requests, loan requests and other disbursements permitted under Section 403(b) of the Internal Revenue Code.

(C) Review and determine domestic relations orders as qualified domestic relations orders as described in Section 414(p) of the Internal Revenue Code.

(D) Provide notice to eligible employees that is consistent with Title 26 of the Code of Federal Regulations that those employees may participate in an annuity contract and custodial account.

(E) Administer and maintain specimen salary reduction agreements for the employer and employees of that employer to initiate payroll deferrals.

(F) Monitor, from information provided either directly from the employee, as part of the common remitting services provided pursuant to paragraph (2), through information provided by the employer, or through information provided by vendors authorized by the employer to provide investment products, the maximum contributions allowed by employees participating in the annuity contract and custodial account as described in Sections 402(g), 414(v), and 415 of the Internal Revenue Code.

(G) Calculate and maintain vesting information for contributions made by the employer to the annuity contract and custodial account.

(H) Identify and notify employees that are required to take a minimum distribution of the funds in that employee’s annuity contract and custodial account as described in Section 401(a)(9) of the Internal Revenue Code.

(I) Coordinate responses to the Internal Revenue Service if there is an Internal Revenue Service audit of the annuity contract and custodial account.

(2) Services to administer the annuity contract and custodial account that include, but are not limited to, all of the following:

(A) Common remitting services.

(B) General educational information to employees about the annuity contract and custodial account that includes, but is not limited to, the enrollment process, program eligibility, and investment options.

(C) Internal reports for the employer to ensure compliance with Section 403(b) of the Internal Revenue Code and Title 26 of the Code of Federal Regulations.

(D) Consulting services related to the design, operation, and administration of the plan.

(E) Internal audits, on behalf of an employer, of a provider’s plan compliance procedures with respect to the provider’s annuity contract and custodial account offered under the employer’s plan. These audits shall not be conducted more than once per year for a provider’s plan, unless documented evidence indicates a problem in complying with Section 403(b) of the Internal Revenue Code.

(c) If the system elects to contract with a third-party administrator for the administrative or compliance services to employers described in subdivision (b), the system shall do all of the following:

(1) Determine that hiring the third-party administrator is in the best interest of the participants to the annuity contract and custodial account, their beneficiaries, and the employer that provides that annuity contract and custodial account.

(2) Require the third-party administrator to provide proof of liability insurance and a fidelity bond in an amount determined by the system to be sufficient to protect the assets of participants and beneficiaries in the annuity contract and custodial account.

(3) Require evidence, if the third-party administrator is related to or affiliated with a provider of investment products pursuant to Section 403(b) of the Internal Revenue Code, that data generated from the services provided by the third-party administrator are maintained in a manner that prevents the provider of investment products from accessing that data.

(d) Any personal information obtained by the system in providing services pursuant to this section shall be used by the system only to provide those services for the employer in accordance with the contract entered into with the employer pursuant to subdivision (b).

(e) Nothing in this section requires an employer to contract with the system for the administrative or compliance services described in subdivision (b). A written contract for the administrative or compliance services described in subdivision (b) shall be on behalf of and at the request of the employer.

(f) Nothing in this section shall be construed to interfere with either:

(1) The rights of employees or beneficiaries as described in Section 770.3 of the Insurance Code.

(2) The ability of an employer to establish nonarbitrary requirements upon providers of an annuity contract that, in the employer’s determination, aid in the administration of its benefit programs and do not unreasonably discriminate against any provider of an annuity contract or interfere with the rights of employees or beneficiaries as described in Section 770.3 of the Insurance Code.

(g) The cost of providing administrative or compliance services pursuant to this section shall be deemed to be a cost incurred by the employer and subject to subdivision (b) of Section 44041 or subdivision (b) of Section 87040, as may be applicable.

(h) In any conflict between this section and Section 44041.5 or 87040.5, including, with respect to the provision of services provided pursuant to a contract between an employer and the system, the provisions of this section shall prevail.

(i) The system shall disclose to an employer seeking the services described in this section any fees, commissions, cost offsets, reimbursements, or marketing or promotional items received by the system or a third-party administrator from any plan provider selected as a vendor of an annuity contract or custodial account by the employer. If the system or a third-party administrator is affiliated with or has a contractual relationship with a provider of annuity contracts or custodial accounts, the system or third-party administrator shall disclose the existence of that relationship to each employer and employee participating in the annuity contract or custodial account.

(Amended by Stats. 2008, Ch. 230, Sec. 2. Effective January 1, 2009.)






CHAPTER 37 - Deferred Compensation Plans

24975

(a) The board may develop one or more deferred compensation plans under Section 457 of the Internal Revenue Code that an employer may choose to establish and offer to its employees who are members or participants of the plan under this part or Part 14 (commencing with Section 26000) or any employee of a local public agency or political subdivision of this state that employs persons to perform creditable service subject to coverage by the plan under this part.

(b) If an employer adopts a deferred compensation plan described in subdivision (a):

(1) The employer shall enter into a written contractual arrangement with the system under which the system, or a third-party administrator acting on behalf of the system, shall provide investment, recordkeeping, and administrative services for the deferred compensation plan.

(2) The deferred compensation plan shall continue to constitute a separate plan established and maintained by the adopting employer.

(3) The system shall be treated as acting on behalf of the employer in administering the deferred compensation plan.

(4) The terms and administration of the deferred compensation plan shall be in accordance with the applicable provisions of Section 457 of the Internal Revenue Code.

(5) In administering the deferred compensation plan on behalf of the employer, the board shall have the same investment authority and discretion and be subject to the same fiduciary standards pursuant to Chapter 4 (commencing with Section 22250), with respect to amounts deferred under the deferred compensation plan as applied by the system with respect to the Teachers’ Retirement Fund.

(c) If an employer establishes and maintains a deferred compensation plan described in subdivision (a), the deferred compensation plan shall be offered to all of its employees who are eligible to participate pursuant to this section.

(d) An employee participating in a deferred compensation plan established by an employer under this section shall enter into a written agreement with the employer for the deferral of compensation prior to the performance of the services to which that compensation relates.

(e) If an employer chooses to establish and maintain a deferred compensation plan described in subdivision (a) that is to be administered by the system, the employer shall take all necessary or appropriate action to implement this section in cooperation with the system.

(Amended by Stats. 2013, Ch. 558, Sec. 47. Effective January 1, 2014.)



24976

(a) (1) The Teachers’ Deferred Compensation Fund is hereby established to serve as the repository of funds received by the system pursuant to this chapter, Chapter 36 (commencing with Section 24950) or Chapter 39 (commencing with Section 25100).

(2) Except as described in paragraph (7), premium and fee revenues received by the system pursuant to Chapter 36 (commencing with Section 24950), except Section 24950.5, shall be deposited into the 403(b) Services Operating Account within the Teachers’ Deferred Compensation Fund, and shall only be used to carry out the purposes of that chapter, excluding Section 24950.5.

(3) Premium and fee revenues received by the system pursuant to Section 24950.5 of Chapter 36 shall be deposited into the Roth IRA Operating Account within the Teachers’ Deferred Compensation Fund, and shall only be used to carry out the purposes of that section.

(4) Premium and fee revenues received by the system pursuant to this chapter shall be deposited into the Deferred Compensation Services Operating Account within the Teachers’ Deferred Compensation Fund, and shall only be used to carry out the purposes of this chapter.

(5) Compensation deferrals received by the system pursuant to this chapter shall be deposited into the Deferred Compensation Investment Account within the Teachers’ Deferred Compensation Fund, and shall only be used to carry out the purposes of this chapter.

(6) Fee revenues received by the system pursuant to Chapter 39 (commencing with Section 25100) shall be deposited into the 403(b) Vendor Registry Operating Account within the Teachers’ Deferred Compensation Fund, and shall only be used to carry out the purposes of that chapter.

(7) Fee revenues received by the system pursuant to Sections 24953 and 24977, and any assets in the Teachers’ Retirement Program Development Fund pursuant to Section 22307.5 as of January 1, 2008, shall be deposited into the Deferred Compensation Administrative and Compliance Services Operating Account within the Teachers’ Deferred Compensation Fund, and shall only be used to carry out the purposes of Sections 24953 and 24977.

(8) Notwithstanding Section 13340 of the Government Code, all moneys in the Teachers’ Deferred Compensation Fund shall be continuously appropriated without regard to fiscal year to carry out the purposes of this chapter, Chapter 36 (commencing with Section 24950), and Chapter 39 (commencing with Section 25100).

(b) With respect to deferred compensation plans administered pursuant to this chapter, and notwithstanding any other provision of law, the system may retain a bank or trust company, or a credit union, to serve as custodian of the moneys of the Teachers’ Deferred Compensation Fund and to provide for safekeeping, recordkeeping, delivery, securities valuation, or investment performance reporting services, or services in connection with investment of the Teachers’ Deferred Compensation Fund.

(c) With respect to deferred compensation plans administered pursuant to this chapter, the Teachers’ Deferred Compensation Fund shall consist of the following sources and receipts, and disbursements shall be accounted for as set forth below:

(1) Premiums determined by the system and paid by participating employers and employees for the cost of administering the deferred compensation plan.

(2) Asset management fees as determined by the system assessed against investment earnings of investment option or of other investment funds. These fees shall be disclosed to employees participating in the deferred compensation plan.

(3) Compensation deferrals to be paid in monthly installments by employers sponsoring deferred compensation plans described in Section 24975 for investment by the system. The moneys shall be deposited in the investment corpus account within the Teachers’ Deferred Compensation Fund and invested in accordance with the investment options selected by the participating employee.

(4) Disbursements to participating employees shall be paid from a disbursement account within the Teachers’ Deferred Compensation Fund in accordance with applicable federal law pertaining to deferred compensation plans.

(5) Income, of whatever nature, earned on the Teachers’ Deferred Compensation Fund shall be credited to the appropriate account. The accounts of participating employees of the employer shall be individually posted to reflect amounts of compensation deferred and investment gains and losses. A periodic statement shall be given to each participating employee.

(6) The system shall have exclusive control of the administration and investment of the Teachers’ Deferred Compensation Fund.

(7) All of the system’s costs of administering the deferred compensation plans pursuant to this chapter shall be recovered from the employees who participate in the plans or assets of the Teachers’ Deferred Compensation Fund in a manner acceptable to the board.

(Amended by Stats. 2008, Ch. 432, Sec. 2. Effective January 1, 2009.)



24977

(a) An employer that employs persons to perform creditable service subject to coverage by the plan under this part that offers a deferred compensation plan as described in Section 457 of the Internal Revenue Code may enter into a written contract with the system for services regarding that deferred compensation plan provided by the employer. That contract may include any of the following services:

(1) Services to ensure compliance with Section 457 of the Internal Revenue Code regarding the deferred compensation plan including, but not limited to, services that permit the system to do any of the following:

(A) Administer and maintain written plan documents governing the employer’s plan.

(B) Review and authorize requests for unforeseeable emergency withdrawals, transfer requests, loan requests and other disbursements permitted under Section 457 of the Internal Revenue Code.

(C) Review and determine domestic relations orders as qualified domestic relations orders as described in Section 414(p) of the Internal Revenue Code.

(D) Provide notice to eligible employees that is consistent with Title 26 of the Code of Federal Regulations that those employees may participate in the deferred compensation plan.

(E) Administer and maintain specimen salary reduction agreements for the employer and employees of that employer to initiate payroll deferrals.

(F) Monitor, from information provided either directly from the employee, as part of the common remitting services provided pursuant to paragraph (2), through information provided by the employer, or through information provided by vendors authorized by the employer to provide investment products, the maximum contributions allowed by employees participating in the deferred compensation plan as described in Sections 414(v) and 457 of the Internal Revenue Code.

(G) Calculate and maintain vesting information for contributions made by the employer to the deferred compensation plan.

(H) Identify and notify employees that are required to take a minimum distribution of the funds in that employee’s deferred compensation plan as described in Section 401(a)(9) of the Internal Revenue Code.

(I) Coordinate responses to the Internal Revenue Service if there is an Internal Revenue Service audit of the deferred compensation plan.

(2) Services to administer the deferred compensation plan that include, but are not limited to, all of the following:

(A) Common remitting services.

(B) General educational information to employees about the deferred compensation plan that includes, but is not limited to, the enrollment process, program eligibility, and investment options.

(C) Internal reports for the employer to ensure compliance with Section 457 of the Internal Revenue Code and Title 26 of the Code of Federal Regulations.

(D) Consulting services related to the design, operation, and administration of the plan.

(E) Internal audits, on behalf of an employer, of a provider’s plan compliance procedures with respect to the provider’s custodial account offered under the employer’s plan. These audits shall not be conducted more than once per year for any provider’s plan unless documented evidence indicates a problem in complying with Section 457 of the Internal Revenue Code.

(b) The system may contract with a third-party administrator for the administrative and compliance services to employers described in subdivision (a). For purposes of this subdivision, a “third-party administrator” shall mean a person or entity other than the system that provides administrative or compliance services as described in subdivision (a). If the system contracts with a third-party administrator, the system shall do all of the following:

(1) Determine that hiring a third-party administrator is in the best interest of the participants to the deferred compensation plan, their beneficiaries, and the employer that provides that deferred compensation plan.

(2) Require the third-party administrator to provide proof of liability insurance and a fidelity bond in an amount determined by the system to be sufficient to protect the assets of participants and beneficiaries in the deferred compensation plan.

(3) Require evidence, if the third-party administrator is related to or affiliated with a provider of investment products pursuant to Section 457 of the Internal Revenue Code, that data generated from the services provided by the third-party administrator are maintained in a manner that prevents the provider of investment products from accessing that data.

(c) Nothing in this section requires an employer to contract with the system for the administrative or compliance services described in subdivision (a). A written contract for the administrative or compliance services described in subdivision (a) shall be on behalf of and at the request of the employer.

(d) Any personal information obtained by the system in providing services pursuant to this section shall be used by the system only to provide those services for the employer in accordance with the contract entered into with the employer pursuant to subdivision (b).

(e) The cost of providing administrative or compliance services pursuant to this section shall be deemed to be a cost incurred by the employer and subject to subdivision (b) of Section 44041 or subdivision (b) of Section 87040.

(f) In any conflict between this section and Section 44041.5 or 87040.5, including with respect to the provision of services provided pursuant to a contract between an employer and the system, the provisions of this section shall prevail.

(g) The system shall disclose to an employer seeking the services described in this section any fees, commissions, cost offsets, reimbursements, or marketing or promotional items received by the system or a third-party administrator from any plan provider selected as a vendor of a deferred compensation plan by the employer. If the system or a third-party administrator is affiliated with or has a contractual relationship with a provider of deferred compensation plans, the system or third-party administrator shall disclose the existence of that relationship to each employer and each individual participant in the deferred compensation plan.

(Added by Stats. 2006, Ch. 780, Sec. 5. Effective January 1, 2007.)






CHAPTER 38 - Defined Benefit Supplement Program

ARTICLE 1 - General Provisions

25000

The Defined Benefit Supplement Program is hereby established to provide supplemental benefits for members of the Defined Benefit Program. The Teachers’ Retirement Board shall administer the Defined Benefit Supplement Program in accordance with the provisions of this part.

(Amended (as added by Stats. 2000, Ch. 74) by Stats. 2000, Ch. 1021, Sec. 45. Effective January 1, 2001.)



25000.5

The design and administration of the Defined Benefit Supplement Program shall comply with the applicable provisions of the Internal Revenue Code and the Revenue and Taxation Code. The board may amend the plan with respect to the Defined Benefit Supplement Program to do any of the following:

(a) Comply with applicable federal law and regulations to the extent permitted by law.

(b) Adopt or amend actuarial assumptions.

(c) Designate the initial plan year.

(d) Declare the annual the minimum interest rate.

(e) Declare an additional earnings credit.

(f) Declare an additional annuity credit.

(Amended (as added by Stats. 2000, Ch. 74) by Stats. 2000, Ch. 1021, Sec. 46. Effective January 1, 2001.)



25000.7

(a) A member shall have a vested right to a benefit under the Defined Benefit Supplement Program in an amount equal to the balance of credits in the member’s Defined Benefit Supplement account. That right shall accrue when the member’s Defined Benefit Supplement account is established pursuant to Section 25004.

(b) If a person becomes entitled to a distribution from the program under this part that constitutes an eligible rollover distribution within the meaning of Section 401(a)(31) of Title 26 of the United States Code, the person may elect, under terms and conditions established by the board, to have the distribution or a portion thereof paid directly to a plan that constitutes an eligible retirement plan within the meaning of Section 401(a)(31), as specified by that person. Upon the exercise of the election by a person with respect to a distribution or a portion thereof, the distribution from the program of the amount so designated, once distributable under the terms of the program, shall be made in the form of a direct rollover to the eligible retirement plan so specified.

(Added by Stats. 2000, Ch. 74, Sec. 69. Effective January 1, 2001.)



25000.9

(a) For purposes of this chapter and Section 23300, “nonmember spouse” means a member’s spouse or former spouse who is being or has been awarded a community property interest in the service credit, accumulated retirement contributions, accumulated Defined Benefit Supplement account balance, or benefits of the member under this part.

(b) For purposes of this chapter and Section 23300, a member’s registered domestic partner or former registered domestic partner who is being or has been awarded a community property interest in the service credit, accumulated retirement contributions, accumulated Defined Benefit Supplement account balance, or benefits of the member under this part shall be treated in the same manner as a nonmember spouse.

(c) A nonmember spouse may not be considered a member based upon his or her receipt of any of the following being awarded to the nonmember spouse as a result of legal separation, dissolution of marriage, or dissolution of domestic partnership:

(1) A separate account of service credit and accumulated retirement contributions, a retirement allowance, or an interest in the member’s retirement allowance under the Defined Benefit Program.

(2) A separate account based on the member’s Defined Benefit Supplement account balance, a retirement benefit, or an interest in the member’s retirement benefit under the Defined Benefit Supplement Program.

(Amended by Stats. 2005, Ch. 418, Sec. 8. Effective January 1, 2006.)






ARTICLE 2 - Program Accounts

25001

(a) The board shall establish a segregated account within the retirement fund to be known as the Gain and Loss Reserve, and the board shall have sole authority over the reserve. The Gain and Loss Reserve shall be maintained for the Defined Benefit Supplement Program and may be used to credit interest at the minimum interest rate for plan years in which the board determines that the obligation cannot be met from investment earnings. The Gain and Loss Reserve may also be used to provide additions to the Annuitant Reserve for monthly annuities payable under the Defined Benefit Supplement Program.

(b) The board shall establish a goal for the balance of the Gain and Loss Reserve and periodically shall review the sufficiency of the reserve based on the recommendations of the actuary.

(c) The board may allocate excess earnings of the plan with respect to assets attributable to the Defined Benefit Supplement Program to the Gain and Loss Reserve. In addition, the board may allocate any liability gains and losses attributable to the Defined Benefit Supplement Program to the Gain and Loss Reserve. Upon the recommendation of the actuary, the board shall determine annually the amount, if any, that is to be allocated to the Gain and Loss Reserve for that plan year. That determination shall be made upon recommendation of the actuary after adoption of the actuarial valuation undertaken following the plan year pursuant to Section 22311.5, but no later than June 30 following the end of the plan year. In determining whether to allocate excess earnings to the Gain and Loss Reserve, the board shall consider all of the following:

(1) Whether or not the plan has excess earnings attributable to the Defined Benefit Supplement Program.

(2) The sufficiency of the Gain and Loss Reserve in light of the goal established pursuant to subdivision (b).

(3) The amount required for the plan’s administrative costs with respect to the Defined Benefit Supplement Program.

(4) The amount required for crediting members’ accounts at the minimum interest rate.

(d) In determining whether to allocate liability gains and losses to the Gain and Loss Reserve, the board shall consider the matters described in paragraphs (2), (3), and (4) of subdivision (c).

(Amended (as added by Stats. 2000, Ch. 74) by Stats. 2000, Ch. 1021, Sec. 47. Effective January 1, 2001.)



25002

The board shall establish and maintain a segregated account within the retirement fund to be known as the Annuitant Reserve and the board shall have sole authority over the reserve. The Annuitant Reserve shall be used for the payment of annuities under the Defined Benefit Supplement Program. The board shall transfer the balance of credits in a member’s accumulated Defined Benefit Supplement account to the reserve when a benefit is to be paid as an annuity.

(Amended (as added by Stats. 2000, Ch. 74) by Stats. 2000, Ch. 1021, Sec. 48. Effective January 1, 2001.)



25003

The board may transfer amounts between the Gain and Loss Reserve and the Annuitant Reserve upon the recommendation of the actuary.

(Added by Stats. 2000, Ch. 74, Sec. 69. Effective January 1, 2001.)



25004

Member accounts under the Defined Benefit Supplement Program shall be nominal accounts. Member contributions and employer contributions on behalf of the member that are specifically identified as creditable to the Defined Benefit Supplement Program shall be treated as credits to the member’s Defined Benefit Supplement account, together with interest credited at the minimum interest rate and additional earnings credit thereon. The balance of credits in a member’s account shall determine the amount to which the member is entitled under the Defined Benefit Supplement Program upon termination of employment subject to coverage by the plan. The member shall not have a right or claim to any specific assets of the account, program, plan, or retirement fund.

(Added by Stats. 2000, Ch. 74, Sec. 69. Effective January 1, 2001.)



25005

(a) Prior to July 1 of the initial plan year, and prior to the beginning of each plan year thereafter, the board shall adopt a plan amendment with respect to the Defined Benefit Supplement Program to declare the rate at which interest shall be credited to Defined Benefit Supplement accounts for the following plan year.

(b) The minimum interest rate declared annually by the board shall be in accordance with applicable federal laws and related regulations and shall not be less than the rate at which interest is credited under the Defined Benefit Program.

(c) Interest shall be credited to Defined Benefit Supplement accounts and shall be computed at the minimum interest rate on the balance of credits in a member’s account and shall be compounded daily.

(d) Credited interest shall not be applied to the balance of credits in a member’s Defined Benefit Supplement account that has been transferred to the Annuitant Reserve.

(Added by Stats. 2000, Ch. 74, Sec. 69. Effective January 1, 2001.)



25006

(a) The board may declare an additional earnings credit to be applied to Defined Benefit Supplement accounts for a plan year. Prior to declaring an additional earnings credit, the board shall consider all of the following:

(1) Whether the plan’s investment earnings with respect to the Defined Benefit Supplement Program for the plan year exceed the amount required to meet the liabilities identified in paragraphs (2), (3), and (4).

(2) The amount required for the plan year to credit interest on members’ nominal accounts at the minimum interest rate.

(3) The amount of the plan’s administrative expenses with respect to the Defined Benefit Supplement Program for the plan year.

(4) The sufficiency of the Gain and Loss Reserve and whether any additions must be made to that reserve.

(b) For any plan year that the board declares an additional earnings credit, the board shall specify the amount to be added to members’ accounts as a percentage increase. The additional earnings credit shall be applied to the balance of credits in each member’s nominal account as of the last day of the plan year and shall be applied as of the date specified by the board. The additional earnings credit shall not be added to the balance of credits transferred from a member’s Defined Benefit Supplement account to the Annuitant Reserve.

(c) The declaration of an additional earnings credit shall be made as a plan amendment adopted by the board with respect to the Defined Benefit Supplement Program upon recommendation of the actuary after adoption of the actuarial valuation undertaken following the plan year pursuant to Section 22311.5, but no later than June 30 following the end of the plan year.

(Amended (as added by Stats. 2000, Ch. 74) by Stats. 2000, Ch. 1021, Sec. 49. Effective January 1, 2001.)



25007

When the board declares an additional earnings credit for a plan year, the board also may declare by plan amendment an additional annuity credit, for members and annuity beneficiaries who are receiving an annuity as of the date specified by the board pursuant to Section 25006, based on the annuity of the member and annuity beneficiaries for the plan year. The additional annuity credit shall be paid in a lump sum to the members and annuity beneficiaries on the date specified by the board. In addition to the considerations specified in Section 25006, prior to declaring an additional earnings credit, the board shall consider both of the following:

(a) The amount required for the plan year to apply the additional earnings credit to the Defined Benefit Supplement accounts of members who are not receiving an annuity under the Defined Benefit Supplement Program for the plan year.

(b) Any other obligations incurred by the plan with respect to the Defined Benefit Supplement Program.

(Amended by Stats. 2009, Ch. 304, Sec. 26. Effective January 1, 2010.)



25008

A member’s right to an amount equal to the member’s Defined Benefit Supplement account balance shall be vested at the time contributions are initially credited to the member’s account.

(Amended (as added by Stats. 2000, Ch. 74) by Stats. 2000, Ch. 1021, Sec. 50. Effective January 1, 2001.)



25008.5

Notwithstanding any other law, if (a) a member or beneficiary whose effective date for a benefit received pursuant to any other chapter of this part was prior to January 1, 2010, (b) the member or beneficiary was required to receive a distribution of the balance of credits from the member’s Defined Benefit Supplement account pursuant to this chapter, and (c) the member or beneficiary failed to submit an application for the distribution of the member’s Defined Benefit Supplement account prior to January 1, 2010, the system shall distribute the balance of credits in the member’s Defined Benefit Supplement account in a lump-sum payment to the member or beneficiary, as applicable, by March 31, 2010.

(Added by Stats. 2009, Ch. 304, Sec. 27. Effective January 1, 2010.)






ARTICLE 3 - Retirement Benefits

25009

(a) A member’s retirement benefit under the Defined Benefit Supplement Program shall be an amount equal to the balance of credits in the member’s Defined Benefit Supplement account on the date the retirement benefit becomes payable.

(b) A retirement benefit shall be a lump-sum payment, or an annuity payable in monthly installments, or a combination of both a lump-sum payment and an annuity, as elected by the member on the application for a retirement benefit. Any retirement benefit paid as an annuity under this chapter shall be subject to Section 25011 or 25011.1.

(c) Upon distribution of the entire retirement benefit in a lump-sum payment, no other benefit shall be payable to the member or the member’s beneficiary under the Defined Benefit Supplement Program.

(d) A member may not apply a lump-sum payment made to the member pursuant to this section for any of the following purposes:

(1) Purchasing service credit pursuant to Chapter 14 (commencing with Section 22800), Chapter 14.2 (commencing with Section 22820), or Chapter 14.5 (commencing with Section 22850).

(2) Redepositing previously refunded retirement contributions pursuant to Chapter 19 (commencing with Section 23200).

(Amended by Stats. 2007, Ch. 323, Sec. 18. Effective January 1, 2008.)



25010

(a) A member who meets the following eligibility requirements shall receive a retirement benefit under the Defined Benefit Supplement Program:

(1) The member has terminated all employment to perform creditable service subject to coverage by the plan. The member’s employer, or employers if the member has multiple employers, shall certify on a form prescribed by the system that the member’s employment has been terminated.

(2) The member has retired for service under the Defined Benefit Program pursuant to Chapter 27 (commencing with Section 24201).

(b) A member shall submit an application for a retirement benefit on a form prescribed by the system.

(c) A member retiring for service pursuant to Chapter 27 (commencing with Section 24201) on or after January 1, 2010, shall not receive an allowance pursuant to Chapter 27 unless the member has submitted a completed application pursuant to subdivision (b).

(Amended by Stats. 2009, Ch. 304, Sec. 28. Effective January 1, 2010.)



25011

(a) A member or nonmember spouse may elect to receive the retirement benefit as an annuity payable in monthly installments, provided the balance of credits in the member’s or nonmember spouse’s respective Defined Benefit Supplement account on the date the retirement benefit becomes payable equals at least three thousand five hundred dollars ($3,500) after any lump-sum payments have been made from the account.

(b) If the member elects to receive the retirement benefit as an annuity, the member shall elect one of the following forms of payment:

(1) A single life annuity without a cash refund feature. This form of payment is the actuarial equivalent of the amount that would be payable to the member if the member elected to receive the retirement benefit in a lump-sum payment. Upon the death of the member, no other benefit shall be payable to the member’s beneficiary under the Defined Benefit Supplement Program.

(2) A single life annuity with a cash refund feature. This form of payment is the actuarial equivalent of the amount that would be payable to the member if the member elected to receive the retirement benefit in a lump-sum payment. Upon the death of the member, an amount equal to the remaining balance, if any, of credits transferred from the member’s Defined Benefit Supplement account to the Annuitant Reserve shall be returned in a lump-sum payment to the member’s beneficiary.

(3) A 100-percent joint and survivor annuity with a “pop-up” feature. This form of payment is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary. Upon the death of the member, the same monthly amount that was payable to the member shall be paid monthly to the member’s surviving annuity beneficiary. However, if the annuity beneficiary predeceases the member, the annuity payable to the member shall be the single life annuity with a cash refund feature that would have been payable had the member elected that form of payment at the commencement of the benefit. That single life annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the member and the member designates a new option beneficiary pursuant to Section 24300, the new option beneficiary shall be the new annuity beneficiary. The effective date shall be six months following the date notification, on a properly executed form, is received by the board, provided both the member and the new annuity beneficiary are then living. The new annuity beneficiary under this paragraph is subject to an actuarial modification of the single life annuity with a cash refund feature and may not result in any additional liability to the fund. The new annuity beneficiary may not be an existing annuity beneficiary.

(4) A 50-percent joint and survivor annuity with a “pop-up” feature. This form of payment is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary. Upon the death of the member, one-half of the monthly amount that was payable to the member shall be paid monthly to the member’s surviving annuity beneficiary. However, if the annuity beneficiary predeceases the member, the annuity payable to the member shall be the single life annuity with a cash refund feature that would have been payable had the member elected that form of payment at the commencement of the benefit. That single life annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the member and the member designates a new option beneficiary pursuant to Section 24300, the new option beneficiary shall be the new annuity beneficiary. The effective date shall be six months following the date notification, on a properly executed form, is received by the board, provided both the member and the new annuity beneficiary are then living. The new annuity beneficiary under this paragraph is subject to an actuarial modification of the single life annuity with a cash refund feature and may not result in any additional liability to the fund. The new annuity beneficiary may not be an existing annuity beneficiary.

(5) A period certain annuity. This form of payment is an annuity equal to the actuarial equivalent of the balance of credits in the member’s Defined Benefit Supplement account on the date the retirement benefit becomes payable. The annuity shall be payable in whole year increments over a period of years specified by the member, from a minimum of three years to a maximum of 10 years. However, the annuity period may not exceed the life expectancy of the member, or the life expectancy of the member and the member’s annuity beneficiary. If the member’s death occurs prior to the end of the period certain, the remaining balance of payments shall be paid to the member’s annuity beneficiary pursuant to Section 25022.

(c) If a nonmember spouse elects to receive the retirement benefit as an annuity, the nonmember spouse shall elect the form of payment specified in paragraph (1), (2), or (5) of subdivision (b) and, in those paragraphs, references to a “member” shall apply to the nonmember spouse.

(d) On or after January 1, 2007, a member may not make a new election of a joint and survivor annuity described in subdivision (b), except as provided by subdivision (e) of Section 25011.1.

(e) Any member with a retirement effective on or after January 1, 2007, shall elect an annuity from the annuities described in Section 25011.1.

(Amended by Stats. 2006, Ch. 655, Sec. 51. Effective January 1, 2007.)



25011.1

(a) A member may elect to receive the retirement benefit as an annuity payable in monthly installments, provided the balance of credits in the member’s Defined Benefit Supplement account on the date the retirement benefit becomes payable equals at least three thousand five hundred dollars ($3,500) after any lump-sum payments have been made from the account. If the member elects to receive the retirement benefit as an annuity, the member shall elect one of the following forms of payments:

(1) Member only annuity. This is a single life annuity with a cash refund feature that is the actuarial equivalent of the amount that would be payable to the retired member if the member elected to receive the retirement benefit in a lump-sum payment. Upon the death of the member, an amount equal to the remaining balance of credits, if any, transferred from the member’s Defined Benefit Supplement account to the annuitant reserve shall be returned in a lump-sum payment to the beneficiary of the member.

(2) One hundred percent beneficiary annuity. This is a joint and survivor annuity that is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary or beneficiaries. Upon the death of the member, 100 percent of the monthly amount that was payable to the member shall be paid monthly to the surviving annuity beneficiary or beneficiaries of the member.

(3) Seventy-five percent beneficiary annuity. This is a joint and survivor annuity that is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary. Pursuant to Section 401(a)(9) of the Internal Revenue Code, the member shall not elect this annuity if a beneficiary is more than exactly 19 years younger than the member, unless the beneficiary is the member’s spouse or former spouse and the election is pursuant to a determination of community property rights. Upon the death of the member, 75 percent of the monthly amount that was payable to the member shall be paid monthly to the surviving annuity beneficiary or beneficiaries of the member.

(4) Fifty percent beneficiary annuity. This is a joint and survivor annuity that is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary or beneficiaries. Upon the death of the member, 50 percent of the monthly amount that was payable to the member shall be paid monthly to the surviving annuity beneficiary or beneficiaries of the member.

(5) A period certain annuity. This form of payment is an annuity equal to the actuarial equivalent of the balance of credits in the member’s Defined Benefit Supplement account on the date the retirement benefit becomes payable. The annuity shall be payable in whole year increments over a period of years specified by the member, from a minimum of three years to a maximum of 10 years. However, the annuity period may not exceed the life expectancy of the member, or the life expectancy of the member and the member’s annuity beneficiary. If the member’s death occurs prior to the end of the period certain, the remaining balance of payments shall be paid to the member’s annuity beneficiary pursuant to Section 25022.

(b) If an annuity beneficiary designated pursuant to paragraph (2), (3), or (4) of subdivision (a) predeceases the member, the annuity shall be paid to the member as the member only annuity that would have been payable had the member elected that form of payment at the commencement of the benefit. That member only annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the member and the member designates a new option beneficiary pursuant to Section 24300.1, the new option beneficiary shall be the new annuity beneficiary. The effective date shall be six months following the date notification is received by the board, provided both the member and the new annuity beneficiary are then living. Notice to the board of the death of the annuity beneficiary shall be on a properly executed form provided by the system. The new annuity beneficiary under this paragraph is subject to an actuarial modification of the member only annuity and may not result in any additional liability to the fund. The new annuity beneficiary may not be an existing annuity beneficiary.

(c) If a nonmember spouse elects to receive the retirement benefit as an annuity, the nonmember spouse shall elect the form of payment specified in paragraph (1) or (5) of subdivision (a) and, in those paragraphs, references to a “member” shall apply to the nonmember spouse.

(d) Notwithstanding Section 297 or 299.2 of the Family Code, a spouse as described in paragraph (3) or (5) of subdivision (a) does not include the domestic partner of the member, pursuant to Section 7 of Title 1 of the United States Code.

(e) If there is a determination of community property rights as described in Chapter 12 (commencing with Section 22650) of this part on or before December 31, 2006, the member may elect the annuity that is required by the judgment or court order. Nothing in this part shall permit the member to change the annuity to the detriment of the community property interest of the nonmember spouse.

(Amended by Stats. 2009, Ch. 304, Sec. 29. Effective January 1, 2010.)



25011.5

(a) A member who retired and elected an annuity pursuant to Section 25011 may elect to change annuities, subject to all of the following:

(1) A member who elected a single life annuity with or without a cash refund feature or elects a period certain annuity may not change his or her annuity.

(2) A member who elected an annuity under paragraph (3) or (4) of subdivision (a) of Section 25011 may elect an annuity under paragraph (3) of subdivision (a) of Section 25011.1.

(3) The election by the member under this section is made on or after January 1, 2007, and prior to July 1, 2007.

(4) The member designates the same beneficiary that was designated under the prior annuity election by the member, if the annuity and annuity designation was effective on December 31, 2006.

(5) The member and the annuity beneficiary are not afflicted with a known terminal illness and the member declares, under penalty of perjury under the laws of this state, that to the best of his or her knowledge, he or she and the annuity beneficiary are not afflicted with a known terminal illness.

(6) The annuity beneficiary has not predeceased the member as of the effective date of the change in the annuity by the member.

(b) The change in the annuity by the member shall be effective on the date the election is signed, provided that the election is on a properly executed form provided by the system and that election is received at the system’s headquarters office within 30 days after the date the election is signed.

(c) After receipt of a member’s election document, the system shall mail an acknowledgment notice to the member that sets forth the new annuity elected by the member.

(d) If the member and the annuity beneficiary are alive and not afflicted with a known terminal illness, a member may cancel the election to change annuities and elect to receive the benefit according to the preexisting annuity election. After cancellation, the member may elect to make a one-time change from the preexisting annuity to any other annuity provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change shall be made on a properly executed form provided by the system and shall be received at the system’s headquarters office no later than 30 calendar days following the date of mailing of the acknowledgment notice. If the member elects to make the one-time change provided by this subdivision, the change shall be effective as of the member’s signature date on the initial election to change.

(e) If the system is unable to mail an acknowledgment notice to the member on or before June 1, 2007, or prior to the end of the election period, provided that the member and the annuity beneficiary are alive and not afflicted with a known terminal illness, the system shall allow a member to cancel the election to change annuities and elect to receive the benefit according to the preexisting annuity election. After cancellation, the member may elect to make a one-time change from the preexisting annuity to any other annuity provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change may be made after the end of the election period if it is made on a properly executed form provided by the system and is received at the system’s headquarters office no later than 30 calendar days following the date of mailing of the acknowledgment notice. If the member elects to make the one-time change provided by this subdivision, the change shall be effective as of the member’s signature date on the initial election to change.

(f) If the member elects to change his or her annuity as described in subdivision (a), the annuity of the member shall be modified in a manner determined by the board to prevent any additional liability to the plan.

(g) References to a “member” in paragraph (1) of subdivision (a) shall apply to the nonmember spouse.

(h) The member shall not change annuities in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(Amended by Stats. 2013, Ch. 558, Sec. 48. Effective January 1, 2014.)



25011.6

(a) A member who retired and elected a beneficiary annuity pursuant to Section 25011.1 with his or her same-sex spouse or same-sex former spouse designated as annuity beneficiary pursuant to Section 25015 may elect to change his or her annuity subject to the following:

(1) A member who elected the 100 percent beneficiary annuity or the 50 percent beneficiary annuity may elect to change his or her beneficiary annuity to the 75 percent beneficiary annuity described in paragraph (3) of subdivision (a) of Section 25011.1, provided the member’s same-sex spouse or same-sex former spouse is more than exactly 19 years younger than the member.

(2) (A) A member who elected the compound option described in paragraph (4) of subdivision (a) of Section 24300.1 may elect to change his or her beneficiary annuity to the 100 percent beneficiary annuity described in paragraph (2) of subdivision (a) of Section 25011.1, or the 75 percent beneficiary annuity described in paragraph (3) of subdivision (a) of Section 25011.1, provided the member’s same-sex spouse or same-sex former spouse is more than exactly 10 years younger than the member under the 100 percent beneficiary annuity, or more than exactly 19 years younger than the member under the 75 percent beneficiary annuity.

(B) Any change made pursuant to this paragraph shall be subject to the requirements and restrictions of Section 25015.

(3) The annuity change made by the member pursuant to this section is made on or after July 1, 2015, and on or before December 31, 2015.

(4) The member married a same-sex spouse, the marriage is or was recognized by the United States government, any state government, or any foreign government, and his or her same-sex spouse or same-sex former spouse was designated as his or her annuity beneficiary prior to July 1, 2015.

(5) The same-sex spouse or same-sex former spouse is a current annuity beneficiary, and the same annuity beneficiary or beneficiaries that were designated for the prior annuity elected by the member remain.

(6) The annuity beneficiary or beneficiaries have not predeceased the member as of the effective date of the annuity change made by the member pursuant to this section.

(b) The annuity change made by a member pursuant to subdivision (a) shall be deemed effective as of the effective date of the prior annuity election or June 26, 2013, whichever is later.

(c) The annuity change made by the member pursuant to subdivision (a) shall be on a properly executed form provided by the system subject to the following requirements:

(1) The form is signed and dated by the member and the member’s spouse, if applicable, on or after July 1, 2015, and on or before December 31, 2015.

(2) The date the form is received at the system’s headquarters office is within 30 calendar days after the date of the member’s signature and within 30 calendar days after the date of the spouse’s signature, if applicable.

(d) After receipt of a member’s election, the system shall mail an acknowledgment notice to the member that sets forth the new annuity elected by the member.

(e) A member may cancel an annuity change made pursuant to subdivision (a) and elect to receive his or her benefit according to his or her prior annuity election provided the requirements of paragraphs (5) and (6) of subdivision (a) are still met. The cancellation shall become effective as of the date of the initial annuity change pursuant to subdivision (b) subject to the following requirements:

(1) The cancellation is made on a properly executed form provided by the system.

(2) The form includes the signatures of the member and his or her spouse, if applicable, and the signatures are dated.

(3) The form is received at the system’s headquarters office within 30 calendar days after the date of the acknowledgment notice described in subdivision (d), regardless of whether the form is received after December 31, 2015.

(f) A member may cancel an initial annuity change made pursuant to subdivision (a) and elect to make one subsequent change from his or her prior annuity election to any other annuity provided by and subject to the restrictions of subdivision (a). The subsequent change shall become effective as of the date of the initial annuity change pursuant to subdivision (b) and subject to the following requirements:

(1) The cancellation and subsequent change are made on a properly executed form provided by the system.

(2) The form includes the signatures of the member and his or her spouse, if applicable, and the signatures are dated.

(3) The form is received at the system’s headquarters office within 30 calendar days after the date of the acknowledgment notice described in subdivision (d), regardless of whether the form is received after December 31, 2015.

(g) If a member elects to change his or her annuity pursuant to subdivision (a) or (f), the member’s annuity shall be modified in a manner determined by the board to prevent any additional liability to the plan.

(h) A member shall not change his or her annuity in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(Added by Stats. 2014, Ch. 755, Sec. 70. Effective January 1, 2015.)






ARTICLE 4 - Annuities

25012

(a) An annuity payable under the Defined Benefit Supplement Program shall be determined as a value actuarially equivalent to the balance of credits in the member’s Defined Benefit Supplement Program account on the member’s retirement date and after any lump-sum payment. If a single life annuity is elected, the annuity shall be calculated using the age of the member on the member’s retirement date. A member may elect a single life annuity only if the member did not elect to receive a modified allowance pursuant to Section 24300 or 24300.1. If a joint and survivor annuity is elected, the annuity shall be calculated using the age of the member and the age of the member’s beneficiary on the member’s retirement date. A member may elect a joint and survivor annuity only if the member elected to receive a modified allowance pursuant to Section 24300 or 24300.1.

(b) The beneficiary designation made pursuant to Section 24307 is not applicable to benefits payable under this chapter.

(Amended by Stats. 2011, Ch. 703, Sec. 31. Effective January 1, 2012.)



25013

Upon election by the member to receive a benefit payable under the Defined Benefit Supplement Program in the form of an annuity, the balance of credits in the member’s Defined Benefit Supplement account shall be transferred to the Annuitant Reserve.

(Added by Stats. 2000, Ch. 74, Sec. 69. Effective January 1, 2001.)



25014

(a) If a member reinstates from service retirement under this part, payment of a retirement annuity based on the balance of credits that was transferred from the member’s Defined Benefit Supplement account to the Annuitant Reserve shall terminate. The member’s Defined Benefit Supplement account shall be credited with the actuarial equivalent of the member’s annuity as of the date the annuity is terminated and the Annuitant Reserve shall be reduced by the amount credited to the member’s account.

(b) If the member subsequently retires again, an annuity or lump-sum payment based on the remaining balance of credits in the member’s Defined Benefit Supplement account at the time of the subsequent retirement shall become payable pursuant to Section 24202.5 and the balance of credits in the member’s Defined Benefit Supplement account shall be transferred to the Annuitant Reserve or paid to the member in the form of a lump-sum payment.

(Amended by Stats. 2001, Ch. 803, Sec. 26. Effective January 1, 2002.)



25015

(a) If a member elects to receive a benefit payable under the Defined Benefit Supplement Program as a joint and survivor annuity, the designation of the beneficiary made pursuant to Section 24300 or 24300.1 shall apply to the benefit payable under this chapter. The annuity beneficiary designation shall not be changed after the date the benefit becomes payable to the member, except as provided in Section 24324, 25011, 25011.1, 25018, or 25018.1, or Chapter 12 (commencing with Section 22650).

(b) If the member designates one or multiple option beneficiaries within Option 8 pursuant to Section 24300 or the compound option pursuant to Section 24300.1, the percentage of the unmodified allowance attributable to each option beneficiary specified in that designation shall apply to the joint and survivor annuity payable under this chapter. The member shall elect one joint and survivor annuity type and this annuity type shall be applied the same for each beneficiary and each designated percentage of the member only annuity. If any percentage of the allowance was designated to remain unmodified, the member only annuity shall apply for the corresponding percentage of the annuity provided under this chapter. The annuity amount payable to the member during his or her lifetime shall be modified to be payable over the combined lives of the member and the annuity beneficiary or beneficiaries.

(1) Pursuant to Section 401(a)(9) of the Internal Revenue Code, the member shall not designate the 100 percent beneficiary annuity type under this subdivision if any annuity beneficiary is more than exactly 10 years younger than the member, unless that annuity beneficiary is the member’s spouse or former spouse who has been awarded a community property interest in the member’s benefits under this part.

(2) Pursuant to Section 401(a)(9) of the Internal Revenue Code, the member shall not designate the 75 percent beneficiary annuity type under this subdivision if any annuity beneficiary is more than exactly 19 years younger than the member, unless that annuity beneficiary is the member’s spouse or former spouse who has been awarded a community property interest in the member’s benefits under this part.

(c) If the member predeceases an annuity beneficiary, the annuity beneficiary may designate, on a properly executed form provided by the system, a payee to receive an amount that may be payable in a lump sum pursuant to Section 25023 upon the death of the annuity beneficiary.

(Amended by Stats. 2014, Ch. 755, Sec. 71. Effective January 1, 2015.)






ARTICLE 5 - Disability Benefits

25016

(a) A member’s disability benefit under the Defined Benefit Supplement Program shall be an amount equal to the balance of credits in the member’s Defined Benefit Supplement account on the date the disability benefit becomes payable.

(b) A disability benefit shall be a lump-sum payment, or an annuity payable in monthly installments, or a combination of both a lump-sum payment and an annuity, as elected by the member on the application for a disability benefit. Any retirement benefit paid as an annuity under this chapter shall be subject to Section 25018 or 25018.1.

(c) Upon distribution of the entire disability benefit in a lump-sum payment, no other benefit shall be payable to the member or the member’s beneficiary under the Defined Benefit Supplement Program.

(Amended by Stats. 2006, Ch. 655, Sec. 56. Effective January 1, 2007.)



25017

(a) A member shall receive a disability benefit under the Defined Benefit Supplement Program beginning on the effective date of the member’s disability allowance pursuant to Chapter 25 (commencing with Section 24001) or a disability retirement allowance pursuant to Chapter 26 (commencing with Section 24100) under the Defined Benefit Program.

(b) The member, or the member’s employer or conservator on behalf of the member, shall submit an application for a disability benefit on a form prescribed by the system.

(c) A member whose disability allowance or disability retirement allowance is effective on or after January 1, 2010, shall not receive an allowance pursuant to Chapter 25 (commencing with Section 24001) or Chapter 26 (commencing with Section 24100), as applicable, unless the member has submitted a completed application pursuant to subdivision (b).

(Amended by Stats. 2009, Ch. 304, Sec. 30. Effective January 1, 2010.)



25018

(a) A member may elect to receive the disability benefit as an annuity, payable in monthly installments, provided the balance of credits in the member’s Defined Benefit Supplement account on the date the disability benefit becomes payable equals at least three thousand five hundred dollars ($3,500) after any lump-sum payment has been made from this account.

(b) If the member elects to receive the disability benefit as an annuity, the member shall elect one of the following forms of payment:

(1) A single life annuity without a cash refund feature. This form of payment is the actuarial equivalent of the amount that would be payable to the member if the member elected to receive the disability benefit in a lump-sum payment. Upon the death of the member, no other benefit shall be payable to the member’s beneficiary under the Defined Benefit Supplement Program.

(2) A single life annuity with a cash refund feature. This form of payment is the actuarial equivalent of the amount that would be payable to the member if the member elected to receive the disability benefit in a lump-sum payment. Upon the death of the member, an amount equal to the remaining balance of credits, if any, transferred from the member’s Defined Benefit Supplement account to the Annuitant Reserve shall be returned in a lump-sum payment to the member’s beneficiary.

(3) For a member receiving an allowance pursuant to Chapter 26 (commencing with Section 24100), a 100-percent joint and survivor annuity with a “pop-up” feature. This form of payment is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary. Upon the death of the member, the same monthly amount that was payable to the member shall be paid monthly to the member’s surviving annuity beneficiary. However, if the annuity beneficiary predeceases the member, the annuity payable to the member shall be the single life annuity with a cash refund feature that would have been payable had the member elected that form of payment at the commencement of the benefit. That single life annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the member and the member designates a new option beneficiary pursuant to Section 24300, the new option beneficiary shall be the new annuity beneficiary. The effective date shall be six months following the date notification, on a properly executed form, is received by the board, provided both the member and the new annuity beneficiary are then living. The new annuity beneficiary under this paragraph shall be subject to an actuarial modification of the single life annuity with a cash refund feature and shall not result in any additional liability to the fund. The new annuity beneficiary shall not be an existing annuity beneficiary.

(4) For a member receiving an allowance pursuant to Chapter 26 (commencing with Section 24100), a 50-percent joint and survivor annuity with a “pop-up” feature. This form of payment is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary. Upon the death of the member, one-half of the monthly amount that was payable to the member shall be paid monthly to the member’s surviving annuity beneficiary. However, if the annuity beneficiary predeceases the member, the annuity payable to the member shall be the single life annuity with a cash refund feature that would have been payable had the member elected that form of payment at the commencement of the benefit. That single life annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the member and the member designates a new option beneficiary pursuant to Section 24300, the new option beneficiary shall be the new annuity beneficiary. The effective date shall be six months following the date notification, on a properly executed form, is received by the board, provided both the member and the new annuity beneficiary are then living. The new annuity beneficiary under this paragraph shall be subject to an actuarial modification of the single life annuity with a cash refund feature and shall not result in any additional liability to the fund. The new annuity beneficiary shall not be an existing annuity beneficiary.

(5) A period certain annuity. This form of payment is an annuity equal to the actuarial equivalent of the balance of credits in the member’s Defined Benefit Supplement account on the date the disability benefit becomes payable. The annuity shall be payable in whole year increments over a period of years specified by the member, from a minimum of three years to a maximum of 10 years. However, the annuity period may not exceed the life expectancy of the member, or the life expectancy of the member and the member’s annuity beneficiary. If the member’s death occurs prior to the end of the period certain, the remaining balance of payments shall be paid to the member’s annuity beneficiary pursuant to Section 25022.

(c) Except as described in subdivision (d) of Section 25018.1, on or after January 1, 2007, a member may not make a new election for an annuity described in subdivision (b).

(d) On or after January 1, 2007, a member may not make a new election of a joint and survivor annuity described in subdivision (b), except as provided by subdivision (e) of Section 25018.1.

(e) Any member with a disability benefit effective on or after January 1, 2007, shall elect an annuity from the annuities described in Section 25018.1.

(Amended by Stats. 2012, Ch. 864, Sec. 17. Effective January 1, 2013.)



25018.1

(a) A member may elect to receive the disability benefit as an annuity, payable in monthly installments, provided the balance of credits in the member’s Defined Benefit Supplement account on the date the disability benefit becomes payable equals at least three thousand five hundred dollars ($3,500) after any lump-sum payment has been made from this account. If the member elects to receive the disability benefit as an annuity, the member shall elect one of the following forms of payment:

(1) Member only annuity. This is a single life annuity with a cash refund feature that is the actuarial equivalent of the amount that would be payable to the member if the member elected to receive the disability benefit in a lump-sum payment. Upon the death of the member, an amount equal to the remaining balance of credits, if any, transferred from the member’s Defined Benefit Supplement account to the annuitant reserve shall be returned in a lump-sum payment to the member’s beneficiary.

(2) One hundred percent beneficiary annuity. This form of payment is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary or beneficiaries. Upon the death of the member, 100 percent of the monthly amount that was payable to the member shall be paid monthly to the member’s surviving annuity beneficiary or beneficiaries.

(3) Seventy-five percent beneficiary annuity. This form of payment is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary or beneficiaries. Pursuant to Section 401(a)(9) of the Internal Revenue Code, the member shall not elect this annuity if a beneficiary is more than exactly 19 years younger than the member unless the beneficiary is the member’s spouse or former spouse and the election is pursuant to a determination of community property rights. Upon the death of the member, 75 percent of the monthly amount that was payable to the member shall be paid monthly to the surviving annuity beneficiary or beneficiaries of the member.

(4) Fifty percent beneficiary annuity. This form of payment is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the member and the member’s annuity beneficiary or beneficiaries. Upon the death of the member, one-half of the monthly amount that was payable to the member shall be paid monthly to the member’s surviving annuity beneficiary or beneficiaries.

(5) A period certain annuity. This form of payment is an annuity equal to the actuarial equivalent of the balance of credits in the member’s Defined Benefit Supplement account on the date the disability benefit becomes payable. The annuity shall be payable in whole year increments over a period of years specified by the member, from a minimum of three years to a maximum of 10 years. However, the annuity period may not exceed the life expectancy of the member, or the life expectancy of the member and the member’s annuity beneficiary. If the member’s death occurs prior to the end of the period certain, the remaining balance of payments shall be paid to the member’s annuity beneficiary pursuant to Section 25022.

(b) If an annuity beneficiary designated pursuant to paragraph (2), (3), or (4) of subdivision (a) predeceases the member, the annuity shall be paid to the member as the member only annuity that would have been payable had the member elected that form of payment at the commencement of the benefit. That member only annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the member and the member designates a new option beneficiary pursuant to Section 24300.1, the new option beneficiary shall be a new annuity beneficiary. The effective date shall be six months following the date notification is received by the board, provided both the member and the new annuity beneficiary are then living. Notice to the board of the death of the annuity beneficiary shall be on a properly executed form provided by the system. The new annuity beneficiary under this paragraph is subject to an actuarial modification of the member only annuity and may not result in any additional liability to the fund. The new annuity beneficiary may not be an existing annuity beneficiary.

(c) Notwithstanding Section 297 or 299.2 of the Family Code, a spouse as described in paragraph (3) or (5) of subdivision (a) does not include the domestic partner of the member, pursuant to Section 7 of Title 1 of the United States Code.

(d) If there is a determination of community property rights as described in Chapter 12 (commencing with Section 22650) of this part on or before December 31, 2006, the member may elect the annuity that is required by the judgment or court order. Nothing in this part shall permit the member to change the annuity to the detriment of the community property interest of the nonmember spouse.

(Added by Stats. 2006, Ch. 655, Sec. 58. Effective January 1, 2007.)



25018.2

(a) A member who is disabled and elected an annuity pursuant to Section 25018 may elect to change annuities, subject to all of the following:

(1) A member who elected a single life annuity with or without a cash refund feature or elected a period certain annuity may not change his or her annuity.

(2) A member who elected an annuity under paragraph (3) or (4) of subdivision (b) of Section 25018 may elect an annuity under paragraph (3) of subdivision (a) of Section 25018.1.

(3) The election by the member under this section is made on or after January 1, 2007, and prior to July 1, 2007.

(4) The member designates the same annuity beneficiary that was designated under the prior annuity election by the member, if the annuity and the annuity designation were effective on December 31, 2006.

(5) The member and the annuity beneficiary are not afflicted with a known terminal illness and the member declares, under penalty of perjury under the laws of this state, that to the best of his or her knowledge, he or she and the annuity beneficiary are not afflicted with a known terminal illness.

(6) The annuity beneficiary has not predeceased the member as of the effective date of the change in the annuity by the member.

(b) The change in the annuity by the member shall be effective on the date the election is signed, provided that the election is on a properly executed form provided by the system and that election is received at the system’s headquarters office within 30 days after the date the election is signed.

(c) After receipt of a member’s election document, the system shall mail an acknowledgment notice to the member that sets forth the new annuity elected by the member.

(d) If the member and the annuity beneficiary are alive and not afflicted with a known terminal illness, a member may cancel the election to change annuities and elect to receive the benefit according to the preexisting annuity election. After cancellation, the member may elect to make a one-time change from the preexisting annuity to any other annuity provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change shall be made on a properly executed form provided by the system and shall be received at the system’s headquarters office no later than 30 calendar days following the date of mailing of the acknowledgment notice. If the member elects to make the one-time change provided by this subdivision, the change shall be effective as of the member’s signature date on the initial election to change.

(e) If the system is unable to mail an acknowledgment notice to the member on or before June 1, 2007, or prior to the end of the election period, provided that the member and the annuity beneficiary are alive and not afflicted with a known terminal illness, the system shall allow a member to cancel the election to change annuities and elect to receive the benefit according to the preexisting annuity election. After cancellation, the member may elect to make a one-time change from the preexisting annuity to any other annuity provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change may be made after the end of the election period if it is made on a properly executed form provided by the system and is received at the system’s headquarters office no later than 30 calendar days following the date of mailing of the acknowledgment notice. If the member elects to make the one-time change provided by this subdivision, the change shall be effective as of the member’s signature date on the initial election to change.

(f) If the member elects to change his or her annuity as described in subdivision (a), (d), or (e), the annuity of the member shall be modified in a manner determined by the board to prevent any additional liability to the plan.

(g) The member shall not change annuities in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(Amended by Stats. 2013, Ch. 558, Sec. 49. Effective January 1, 2014.)



25018.5

When a disabled member returns to work in his or her former position of employment or in a comparable level position and within six months of return experiences a recurrence of the original disability, it shall be considered, for the purpose of determining the duration of the disability, that the condition had its onset as of the date the member first became disabled. The former Defined Benefit Supplement disability benefit under this chapter shall again become payable as of the later of the first day of the month in which the recurrence of the disability occurred or the last day of service for which compensation is payable to the member provided the member complies with the provisions of Section 24003 or 24103, as applicable.

(Amended by Stats. 2003, Ch. 859, Sec. 31. Effective January 1, 2004.)



25018.6

(a) A member receiving a disability retirement allowance who elected a beneficiary annuity pursuant to Section 25018.1 with a same-sex spouse or same-sex former spouse designated as annuity beneficiary pursuant to Section 25015 may elect to change his or her annuity subject to the following:

(1) A member who elected the 100 percent beneficiary annuity or the 50 percent beneficiary annuity may elect to change his or her beneficiary annuity to the 75 percent beneficiary annuity described in paragraph (3) of subdivision (a) of Section 25018.1, provided the member’s same-sex spouse or same-sex former spouse is more than exactly 19 years younger than the member.

(2) (A) A member who elected the compound option described in paragraph (4) of subdivision (a) of Section 24300.1 may elect to change his or her beneficiary annuity to the 100 percent beneficiary annuity described in paragraph (2) of subdivision (a) of Section 25018.1, or the 75 percent beneficiary annuity described in paragraph (3) of subdivision (a) of Section 25018.1, provided the member’s same-sex spouse or same-sex former spouse is more than exactly 10 years younger than the member under the 100 percent beneficiary annuity, or more than exactly 19 years younger than the member under the 75 percent beneficiary annuity.

(B) Any change made pursuant to this paragraph shall be subject to the requirements and restrictions of Section 25015.

(3) The annuity change made by the member pursuant to this section is made on or after July 1, 2015, and on or before December 31, 2015.

(4) The member married a same-sex spouse, the marriage is or was recognized by the United States government, any state government, or any foreign government, and his or her same-sex spouse or same-sex former spouse was designated as his or her annuity beneficiary prior to July 1, 2015.

(5) The same-sex spouse or same-sex former spouse is a current annuity beneficiary, and the same annuity beneficiary or beneficiaries that were designated for the prior annuity elected by the member remain.

(6) The annuity beneficiary or beneficiaries have not predeceased the member as of the effective date of the annuity change made by the member pursuant to this section.

(b) The annuity change made by a member pursuant to subdivision (a) shall be deemed effective as of the effective date of the prior annuity election or June 26, 2013, whichever is later.

(c) The annuity change made by the member pursuant to subdivision (a) shall be on a properly executed form provided by the system subject to the following requirements:

(1) The form is signed and dated by the member and the member’s spouse, if applicable, on or after July 1, 2015, and on or before December 31, 2015.

(2) The date the form is received at the system’s headquarters office is within 30 calendar days after the date of the member’s signature and within 30 calendar days after the date of the spouse’s signature, if applicable.

(d) After receipt of a member’s election, the system shall mail an acknowledgment notice to the member that sets forth the new annuity elected by the member.

(e) A member may cancel an annuity change made pursuant to subdivision (a) and elect to receive his or her benefit according to his or her prior annuity election provided the requirements of paragraphs (5) and (6) of subdivision (a) are still met. The cancellation shall become effective as of the date of the initial annuity change pursuant to subdivision (b) subject to the following requirements:

(1) The cancellation is made on a properly executed form provided by the system.

(2) The form includes the signatures of the member and his or her spouse, if applicable, and the signatures are dated.

(3) The form is received at the system’s headquarters office within 30 calendar days after the date of the acknowledgment notice described in subdivision (d), regardless of whether the form is received after December 31, 2015.

(f) A member may cancel an initial annuity change made pursuant to subdivision (a) and elect to make one subsequent change from his or her prior annuity election to any other annuity provided by and subject to the restrictions of subdivision (a). The subsequent change shall become effective as of the date of the initial annuity change pursuant to subdivision (b) and subject to the following requirements:

(1) The cancellation and subsequent change are made on a properly executed form provided by the system.

(2) The form includes the signatures of the member and his or her spouse, if applicable, and the signatures are dated.

(3) The form is received at the system’s headquarters office within 30 calendar days after the date of the acknowledgment notice described in subdivision (d), regardless of whether the form is received after December 31, 2015.

(g) If a member elects to change his or her annuity pursuant to subdivision (a) or (f), the member’s annuity shall be modified in a manner determined by the board to prevent any additional liability to the plan.

(h) A member shall not change his or her annuity in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(Added by Stats. 2014, Ch. 755, Sec. 72. Effective January 1, 2015.)



25019

(a) If a member’s disability allowance or disability retirement allowance under this part is terminated, payment of a disability annuity based on the balance of credits transferred from the member’s Defined Benefit Supplement account to the Annuitant Reserve also shall terminate. The member’s Defined Benefit Supplement account shall be credited with the actuarial equivalent of the member’s annuity as of the date the annuity is terminated and the Annuitant Reserve shall be reduced by the amount credited to the member’s account.

(b) If a disability allowance or a service or disability retirement allowance subsequently becomes payable again, an annuity or lump-sum payment based on the remaining balance of credits in the member’s Defined Benefit Supplement account at the time of the subsequent disability or service or disability retirement becomes payable and the balance of credits in the member’s Defined Benefit Supplement account shall be transferred to the Annuitant Reserve or paid to the member in the form of a lump-sum payment.

(Amended by Stats. 2001, Ch. 803, Sec. 29. Effective January 1, 2002.)






ARTICLE 6 - Final Benefits

25020

(a) A final benefit under the Defined Benefit Supplement Program shall become payable when the system receives proof of the member’s death. For a member who died on or after January 1, 2010, no benefit shall be paid to a beneficiary of the member pursuant to other chapters of this part until the final benefit is paid pursuant to this article.

(b) If the member’s death occurs before an annuity under the Defined Benefit Supplement Program becomes payable, the final benefit shall be an amount equal to the balance of credits in the member’s Defined Benefit Supplement account on the date of the member’s death, plus minimum interest credited through the date of payment.

(c) Upon distribution of a final benefit in a lump-sum payment, no other benefit shall be payable under the Defined Benefit Supplement Program to the member’s beneficiary.

(Amended by Stats. 2009, Ch. 304, Sec. 31. Effective January 1, 2010.)



25021

(a) A beneficiary, other than an entity, may elect to receive the final benefit payable under the Defined Benefit Supplement Program as an annuity payable in monthly installments provided the balance of credits in the member’s Defined Benefit Supplement account that is payable to that beneficiary equals at least three thousand five hundred dollars ($3,500).

(b) A beneficiary who elects to receive an annuity under this section shall elect a period certain annuity. This form of payment is an annuity equal to the actuarial equivalent of the balance of credits in the member’s Defined Benefit Supplement account on the date of the member’s death. The annuity shall be payable in whole year increments over a period of years specified by the beneficiary, from a minimum of three years to a maximum of 10 years, but not to exceed the life expectancy of the beneficiary. The beneficiary may designate a payee to receive the remaining balance of payments if the beneficiary’s death occurs prior to the end of the period certain.

(c) A beneficiary may designate a payee who would, upon the death of the beneficiary, be entitled to receive the beneficiary’s accrued annuity allowance.

(Amended by Stats. 2006, Ch. 655, Sec. 60. Effective January 1, 2007.)



25022

(a) If the death of a member occurs while the member is receiving an annuity under the Defined Benefit Supplement Program, the final benefit shall be payable in accordance with the terms of the annuity elected by the member.

(b) If the member was receiving a single life annuity without a cash refund feature, a final benefit is not payable other than the accrued annuity for the month in which the member’s death occurred, which shall be paid in a lump sum to the beneficiary designated by the member pursuant to Section 23300 or 23301.

(c) If the member was receiving a single life annuity with a cash refund feature, the final benefit shall be payable in a lump sum to the beneficiary designated by the member pursuant to Section 23300 or 23301.

(d) If the member was receiving a joint and survivor annuity, the annuity shall continue to be paid to the surviving designated annuity beneficiary. If the designated annuity beneficiary predeceases the member, a final benefit is not payable.

(e) If the member was receiving a period certain annuity, the remaining balance of payments shall be paid to the beneficiary designated by the member.

(1) If the beneficiary is designated pursuant to Section 23300, the remaining period certain annuity payments shall be made over the amount of time remaining in the period originally elected by the deceased member and shall be made in payments equal to the amount of the annuity payments previously received by the deceased member.

(2) If the beneficiary is designated pursuant to Section 23301, the remaining balance of period certain annuity payments shall be made in a lump-sum payment equal to the present value of the balance of payments due over the time remaining in the period originally elected by the deceased member.

(f) A member may designate a beneficiary who would, upon the death of the member, be entitled to the member’s accrued annuity allowance.

(Amended by Stats. 2013, Ch. 558, Sec. 50. Effective January 1, 2014.)



25022.5

(a) If the death of a nonmember spouse occurs while the nonmember spouse is receiving an annuity under the Defined Benefit Supplement Program, the final benefit shall be payable in accordance with the terms of the annuity elected by the nonmember spouse.

(b) If the nonmember spouse was receiving a single life annuity without a cash refund feature, a final benefit is not payable.

(c) If the nonmember spouse was receiving a single life annuity with a cash refund feature, the final benefit shall be payable in a lump sum to the nonmember spouse’s beneficiary.

(d) If the nonmember spouse was receiving a period certain annuity, the remaining balance of payments shall be paid to the payee designated by the nonmember spouse pursuant to Section 22660.

(Added by Stats. 2002, Ch. 375, Sec. 33. Effective January 1, 2003.)



25023

(a) Upon the death of an annuity beneficiary who was receiving an annuity under a joint and survivor annuity elected by the member no further payment shall be made other than the accrued annuity for the month in which the annuity beneficiary’s death occurred, which shall be paid in a lump sum to the payee designated by the annuity beneficiary.

(b) Upon the death of a beneficiary who was receiving a single life annuity without a cash refund feature, no further payment shall be made other than the accrued annuity for the month in which the beneficiary’s death occurred, which shall be paid in a lump sum to the payee designated by the beneficiary.

(c) Upon the death of a beneficiary who was receiving a period certain annuity, the actuarial equivalent of the remaining balance of payments shall be paid in a lump sum to the payee designated by the beneficiary pursuant to subdivision (c) of Section 25015.

(Amended by Stats. 2002, Ch. 375, Sec. 34. Effective January 1, 2003.)






ARTICLE 7 - Termination Benefits

25024

(a) Upon the termination of all employment to perform creditable service subject to coverage under the plan for a reason other than retirement, disability, or death, a member shall be eligible for a termination benefit under the Defined Benefit Supplement Program. The member’s employer, or employers if the member has multiple employers, shall certify on a form prescribed by the system that the member’s employment has been terminated, unless the member’s termination of employment occurred 12 consecutive months or more prior to the date the member signed the application for a Defined Benefit Supplement termination benefit.

(b) A member shall submit an application for a termination benefit on a form prescribed by the system. If a member submits an application for a refund of contributions under the Defined Benefit Program, pursuant to Section 23103, that application shall also be deemed an application for a termination benefit. If a member cancels the application for a refund of contributions under the Defined Benefit Program, the application for the termination benefit shall also be deemed to have been cancelled.

(c) The termination benefit shall be a lump-sum payment that is equal to the balance of credits in the member’s Defined Benefit Supplement account.

(d) Upon distribution of the termination benefit, no further benefit shall be payable to the member or the member’s beneficiary under the Defined Benefit Supplement Program.

(e) A partial distribution of the balance of credits in a member’s Defined Benefit Supplement account shall not be made, except as provided in Section 25009, 25015, 25016, or 25022.

(Amended by Stats. 2006, Ch. 655, Sec. 61. Effective January 1, 2007.)



25024.5

A member who is reemployed and again performs creditable service subject to coverage under the plan may not receive a termination benefit under this part if less than five years have elapsed following the date the most recent termination benefit was distributed to the member. This section does not apply to a member who has reached the age at which the Internal Revenue Code of 1986 requires a distribution of benefits.

(Added by Stats. 2005, Ch. 661, Sec. 2. Effective January 1, 2006.)



25025

(a) A termination benefit under the Defined Benefit Supplement Program shall be payable after six calendar months have elapsed following the date the member terminated employment as specified in Section 25024.

(b) Except as provided in subdivision (c), the application for the termination benefit shall be automatically canceled if the member performs creditable service within six calendar months following the date of termination of employment.

(c) Subdivision (b) does not apply if the member has reached that age at which the Internal Revenue Code of 1986 requires a distribution of benefits. A member who has reached this age shall receive a distribution commencing on the earlier of the date that the member has met the conditions of subdivision (a) or the conditions of subdivision (h) of Section 24600.

(Amended by Stats. 2005, Ch. 661, Sec. 3. Effective January 1, 2006.)









CHAPTER 39 - School Employer Retirement Investment Product Vendor Registration Process and Information Bank

25100

(a) The board shall establish a vendor registration process through which information about tax-deferred retirement investment products as described in Section 403(b) of the Internal Revenue Code of 1986 shall be made available for consideration by public employees of all local school districts, community college districts, county offices of education, and state employees of a state employer under the uniform state payroll system, excluding the California State University System, eligible to participate in an annuity contract and custodial account as described in Section 403(b) of the Internal Revenue Code of 1986.

(b) For the purposes of this chapter, “403(b) product or 403(b) products” means tax-deferred retirement investment products as described in Section 403(b) of the Internal Revenue Code of 1986, and its subsequent amendments, and complying with applicable California insurance laws, and federal and California securities laws and rules as applied by appropriate regulatory entities.

(c) For the purposes of this chapter:

(1) “Employer” means any local school district, community college district, or county office of education, or any state employer under the uniform state payroll system, excluding the California State University System, with employees eligible to participate in an annuity contract and custodial account as described in Section 403(b) of the Internal Revenue Code of 1986, with the Controller acting on the state employer’s behalf.

(2) “Vendor” means:

(A) A public retirement system, broker-dealer, registered investment company, nonbank custodian, or life insurance company qualified to do business in California that provides a 403(b) product. “Vendor” does not include individual registered representatives, brokers, financial planners, or agents.

(B) A statewide employee organization with an active membership primarily composed of persons employed in public education, or its wholly controlled affiliate, that has entered into a legally binding agreement with a bank custodian, as described in Section 401(f)(2) of the Internal Revenue Code, for the purpose of offering a custodial account meeting the requirements of Section 403(b)(7) of the Internal Revenue Code.

(3) “Nonbank custodian” means a fund custodian, other than a bank, that meets the criteria of a trustee specified in Section 408(a)(2) of the Internal Revenue Code.

(4) “Broker-dealer” means only those broker-dealers who offer a proprietary 403(b) product or who charge fees that are otherwise not disclosed.

(Amended by Stats. 2014, Ch. 755, Sec. 73. Effective January 1, 2015.)



25101

A prospective vendor of 403(b) products that offers those products, or the products of other 403(b) vendors, to employers and their eligible employees, shall register those products with the board pursuant to this chapter. Registered vendors shall offer only registered 403(b) products as funding vehicles for 403(b) plans.

(a) Prospective vendors shall be registered with the board based upon a complete response to the disclosures required by this subdivision. This information shall be included in the impartial investment information bank established pursuant to Section 25104. The prospective vendors shall provide the following information:

(1) A statement of experience in California and in other states in providing retirement annuities, custodial account mutual fund arrangements, or other retirement products and related financial services under public employer retirement plans.

(2) A characterization by the vendor of its offering as either an annuity or custodial account, as defined under Sections 403(b)(1) and 403(b)(7) of the Internal Revenue Code, respectively.

(3) A disclosure of all expenses paid directly or indirectly by retirement plan participants, including, but not limited to, penalties for early withdrawals, declining or fixed withdrawal charges, surrender or deposit charges, management fees, and annual fees, supported by documentation as required for prospectus disclosure by the Financial Industry Regulatory Authority and the Securities and Exchange Commission. Vendors shall be required to provide information regarding the impact of product fees upon a hypothetical investment, as described in Section 25104.

(4) The types of products, product features, including presence of two tier annuity features, services offered to participants, and information about how to access product prospectuses or other relevant product information.

(5) A discussion of the ability, experience, and commitment of the vendor to provide retirement counseling and education services, including, but not limited to, access to group meetings and individual counseling by various means, including telephone and telecommunications devices for the deaf (TDD), Internet, and face-to-face consultations by registered representatives.

(6) A statement of the financial strength and stability of the vendor, as may be applicable, by identifying its ratings assigned by nationally recognized rating services that evaluate the financial strength of life insurance, mutual funds, and other similar companies.

(7) The location of offices and counselors, or method of distribution, of the vendor relative to serving employers and their eligible employees in California.

(8) A description of the ability of the vendor to comply with all applicable provisions of federal and state law governing retirement plans, including minimum distribution requirements and contribution limits.

(9) To the extent applicable, the demonstrated ability of the vendor to offer an appropriate array of accumulation funding options, including, but not limited to, a diversified mix of value, growth, growth and income, hybrid and index funds or accounts across large, mid, and small capitalization asset classes, both domestic and international. These investment products may include mutual funds, group or individual annuity contracts, fixed or variable annuity contracts, individual retirement annuities, interests in trust and collective trusts, separate accounts, and other financial instruments.

(10) A discussion of the range of administrative and customer services provided, including asset allocation, accounting and administration of benefits for individual participants, recordkeeping for individual participants, asset purchase, control, and safekeeping, execution of a participant’s instructions as to asset and contribution allocation, calculation of daily net asset values, direct access for participants to their account information, periodic reporting to active participants, not less than quarterly, on their account balances and transactions, and compliance with the standard of care applicable in the provision of investment services and consistent with federal law.

(11) Certification by the vendor that the information provided to the board accurately reflects the provisions of the Section 403(b) products they register pursuant to this chapter.

(b) Registration may not be conditioned upon the content of the information.

(c) Vendors shall supply information and data in the format required by the board.

(Amended by Stats. 2013, Ch. 558, Sec. 51. Effective January 1, 2014.)



25102

Registration shall be offered to vendors once annually, and renewal of registration shall be required at least once every five years thereafter for vendors that wish to continue to participate. The board shall provide public notice prior to the initial registration, annual registration, and registration renewal periods. The board may require, through a password-based update system that allows vendors to access the registration list for the purposes of updating their product information, or through other means, an update of the information required to be provided under Section 25101 with each registration renewal. Registered vendors shall submit to the board within the time required by the Securities and Exchange Commission an amendment to the information required to be provided under Section 25101 to reflect material changes to the products or services offered that occur between registration or renewal periods. Registered vendors may register additional 403(b) products with the board between registration or renewal periods by providing the board the information required under Section 25101 and fees required under subdivision (c) of Section 25108. Upon receipt of information reflecting material changes or additions to the products or services offered by registered vendors that occur between registration or renewal periods, the board shall reflect those changes in the impartial investment information bank established pursuant to Section 25104 within the time required by the Securities and Exchange Commission.

(Added by Stats. 2002, Ch. 1095, Sec. 2. Effective January 1, 2003.)



25103

(a) The board may remove a vendor from the registry if the vendor submits materially inaccurate information to the board, does not remit assessed fees within 60 days, or fails to submit notice of material changes to its registered investment products, pursuant to Section 25102. Vendors found to have submitted materially inaccurate information to the board shall be allowed 60 days to correct the information. The board may refer vendors that submit information required under Section 25102 that is materially inaccurate and may constitute conduct prohibited by the Financial Industry Regulatory Authority and the California Department of Insurance to those entities.

(b) The board shall remove a vendor from the registry if the vendor is not licensed or has had its license revoked by the Financial Industry Regulatory Authority or the California Department of Insurance for engaging in conduct prohibited by those entities.

(c) The board shall establish an appeals process pursuant to Section 22219 for vendors that are denied registration or removed from the registry.

(Amended by Stats. 2013, Ch. 558, Sec. 52. Effective January 1, 2014.)



25104

(a) The board shall maintain an impartial investment information bank, via an Internet Web site, containing the information required by Section 25101 about the retirement investment products offered by each registered vendor and objective comparisons of vendors and types of products.

(b) The information bank shall include information on investment performance based upon the investment’s average annual total return, as measured by a nationally recognized rating service selected by the board for standard periods of time of not less than one year.

(c) The Web site shall include a table showing, for each registered fund, the total fee cost in dollars incurred by a shareholder who initially invested ten thousand dollars ($10,000), earned a 5 percent rate of return for one, five, 10, 15, and 20 year time periods. This table shall be accompanied by a disclaimer that the rate of return is for purposes of illustrating the respective impacts of different fee amounts on each investment, and is not to predict future investment returns.

(d) The board shall have the authority to organize data, but may not subjectively rank or give preference to a vendor or product.

(Added by Stats. 2002, Ch. 1095, Sec. 2. Effective January 1, 2003.)



25105

The board shall include notice of the existence of, and the Internet Web site address for, the impartial investment information bank in each newsletter sent to members. The board shall include a notice in the individual account statements of members of the Defined Benefit Program and participants of the Cash Balance Benefit Program that explains the purpose and Web site address of the impartial investment information bank.

(Added by Stats. 2002, Ch. 1095, Sec. 2. Effective January 1, 2003.)



25106

The board shall design the information bank Internet Web site and include retirement investment product plan information and education materials taken from and referenced to the Internal Revenue Service, the Securities and Exchange Commission, the National Association of Insurance Commissioners, and other applicable governmental or regulatory agencies. Information shall be presented and used in a manner that is consistent with the rules of those agencies and with rules of the Financial Industry Regulatory Authority. The information shall be offered as a preface to the vendor information required in Section 25101. The preface shall include, but shall not be limited to, the following information:

(a) An explanation of Section 403(b) of the Internal Revenue Code of 1986.

(b) The retirement investment products that may be purchased under Section 403(b) of the Internal Revenue Code of 1986, and with definitions of those products.

(c) Definitions or explanations of all fees referred to in the investment information bank.

(Amended by Stats. 2013, Ch. 558, Sec. 53. Effective January 1, 2014.)



25107

A vendor may not charge a fee associated with a registered 403(b) product that is not disclosed, pursuant to Section 25101.

(Amended by Stats. 2004, Ch. 912, Sec. 26. Effective January 1, 2005.)



25108

(a) The actual cost of establishing the vendor registration system and the investment information bank shall be borne equally by registered vendors, based on the total number of registered vendors. Each registered vendor shall pay a one-time establishment fee equal to a pro rata share of the establishment costs charged to vendors that register with the board prior to the close of the initial registration period, as determined by the board. The one-time establishment fee charged to vendors that register with the board after the completion of the initial registration period shall be distributed equally among registered vendors that have paid the establishment fee, and credited toward subsequent maintenance and administrative fees charged to each vendor.

(b) The actual cost of maintaining the vendor registration system and the investment information bank, and the costs associated with publicizing the availability of the investment information bank to local school districts, community college districts, and county offices of education and their employees, shall be borne equally by registered vendors, based on the total number of registered vendors. Each registered vendor shall pay a renewal fee equal to a pro rata share of the maintenance costs, as determined by the board.

(c) Each registered vendor shall pay an administrative fee for each 403(b) product it offers to school employees, which shall represent the actual costs associated with processing the information related to the investment option and presenting it on the investment information bank, as determined by the board.

(d) The board may not divert member services resources or personnel to establish or maintain the registration list.

(Added by Stats. 2002, Ch. 1095, Sec. 2. Effective January 1, 2003.)



25109

(a) The board and the system, and its officers and employees, are not responsible for, and may not be held liable for the adequacy of the information provided by the participating vendors contained in the information bank. The information bank maintained by the board serves only to provide information supplied by the participating vendors for the consideration of selection of 403(b) products.

(b) Participating vendors may not utilize the system’s logo, or claim or infer any endorsement or recommendation by the board or the system with respect to products and services identified by the vendors in the information bank. At the discretion of the board, a violation of this section may lead to removal from the registry. This restriction does not apply to 403(b) products offered by the board to school employees pursuant to Section 24950.

(c) The board and the system may not be held liable for the actions of other registered vendors.

(Added by Stats. 2002, Ch. 1095, Sec. 2. Effective January 1, 2003.)



25110

The board shall complete the initial registration process on or before July 1, 2004.

(Added by Stats. 2002, Ch. 1095, Sec. 2. Effective January 1, 2003.)



25111

Each employer, in consultation with the exclusive bargaining agent of its employees, if any, may develop a process to ensure that employees are aware of, and have access to, information provided in the impartial investment bank maintained by the board.

(Amended by Stats. 2008, Ch. 230, Sec. 5. Effective January 1, 2009.)



25112

Personnel, including elected school officials, acting on behalf of an employer, may not receive consideration from a vendor in exchange for the promotion of a particular vendor or vendor’s products.

(Amended by Stats. 2008, Ch. 230, Sec. 6. Effective January 1, 2009.)



25113

An employer may not forward annuity or custodial account consideration to the vendor of any unregistered 403(b) product, except insofar as an employee continues making contributions to an unregistered product or products as described in Section 25114.

(Amended by Stats. 2008, Ch. 230, Sec. 7. Effective January 1, 2009.)



25114

Except as provided in this section, an employee shall select from registered 403(b) products.

(a) An employee of a local school district, community college district, or county office of education may continue to make contributions to unregistered products purchased or entered into prior to November 30, 2004.

(b) A state employee of a state employer under the uniform state payroll system, excluding the California State University System, eligible to participate in an annuity contract and custodial account as described in Section 403(b) of the Internal Revenue Code of 1986, may continue to make contributions to unregistered products purchased or entered into prior to January 1, 2009.

(Amended by Stats. 2012, Ch. 864, Sec. 18. Effective January 1, 2013.)



25115

For purposes of restricting the use of 403(b) investment products provided to eligible employees of employers by those vendors and investment products registered with the board pursuant to this chapter, the provisions of Section 770.3 of the Insurance Code do not apply.

(Amended by Stats. 2008, Ch. 230, Sec. 9. Effective January 1, 2009.)









PART 13.5 - HEALTH CARE BENEFITS PROGRAM

CHAPTER 1 - General Provisions

25900

(a) All costs incurred by the system to develop health care benefit programs pursuant to this part shall be paid by allocations from the Teachers’ Retirement Fund as appropriated for that purpose.

(b) Any health care benefits program developed by the system pursuant to this part shall not be implemented by the system unless specifically authorized by a statute enacted by the Legislature.

(Added by renumbering Section 25000 by Stats. 2000, Ch. 1032, Sec. 2. Effective January 1, 2001.)






CHAPTER 2 - Definitions

25901

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this part.

(Added by renumbering Section 25100 by Stats. 2000, Ch. 74, Sec. 64. Effective January 1, 2001.)



25910

“Beneficiary” or “beneficiaries” means any person or entity receiving or entitled to receive an allowance and payment pursuant to Part 13 (commencing with Section 22000) or 14 (commencing with Section 26000) because of the disability or death of a member.

(Added by renumbering Section 25110 by Stats. 2000, Ch. 74, Sec. 65. Effective January 1, 2001.)



25915

(a) “Dependent child” or “dependent children” means a member’s unmarried offspring or stepchild who is not older than 22 years of age and who is financially dependent upon the member on the date the member becomes eligible for benefits pursuant to this part.

(b) “Offspring” shall include the member’s child who is born within the 10-month period commencing on the date the member becomes eligible for benefits pursuant to this part.

(c) “Offspring” shall include a child adopted by the member.

(d) “Dependent child” shall not include the member’s offspring or stepchild who is adopted by a person other than the member’s spouse.

(e) “Financially dependent,” for purposes of this section, means that at least one-half of the child’s support was being provided by the member on the date the member became eligible for benefits pursuant to this part. The system may require that income tax records or other data be submitted to substantiate the child’s financial dependence. In the absence of substantiating documentation, the system may determine that the child was not dependent on the date the member became eligible for benefits pursuant to this part.

(Added by renumbering Section 25115 by Stats. 2000, Ch. 74, Sec. 66. Effective January 1, 2001.)



25920

“Dependent parent” or “dependent parents” means a natural parent or parents of a member, or a parent or parents who adopted the member prior to the earlier of the occurrence of the member’s marriage or his or her attaining 18 years of age, and who was receiving one-half or more of his or her support from the member at the time the member became eligible for benefits pursuant to this part.

(Added by renumbering Section 25120 by Stats. 2000, Ch. 74, Sec. 67. Effective January 1, 2001.)



25921

“Employer” means the state or any agency or political subdivision thereof for which creditable service subject to coverage by the plan, as defined in Section 22155.5, is performed.

(Added by Stats. 2001, Ch. 803, Sec. 34. Effective January 1, 2002.)



25923

“Fund” means the Teachers’ Health Benefits Fund.

(Added by Stats. 2000, Ch. 1032, Sec. 3. Effective January 1, 2001.)



25925

“Member” means a current or retired employee of an employer, as defined in Section 25921.

(Amended by Stats. 2001, Ch. 803, Sec. 35. Effective January 1, 2002.)



25926

“School year” means the fiscal year or the academic year.

(Added by Stats. 2001, Ch. 803, Sec. 36. Effective January 1, 2002.)






CHAPTER 3 - Establishment and Control of Fund

25930

There is in the State Treasury a special trust fund to be known as the Teachers’ Health Benefits Fund. There shall be deposited in the fund the employer contributions required under subdivision (c) of Section 22950, income on investments, other interest income, income from fees and penalties, premiums paid by members, donations, legacies, bequests made to the fund and accepted by the board, and any other amounts provided by this part. Notwithstanding Section 13340 of the Government Code, the proceeds of the fund are hereby continuously appropriated without regard to fiscal year for purposes of this part. The design and administration of the fund and any program financed from the fund shall comply with Section 115 of Title 26 of the United States Code.

(Amended by Stats. 2001, Ch. 803, Sec. 37. Effective January 1, 2002.)



25931

The board shall have exclusive control of the administration of the fund. No transfers or disbursements of any amount from the fund shall be made except upon the authorization of the board for the purpose of carrying into effect the provisions of this part. Except as otherwise limited by the California Constitution and by law, the board may, in its discretion, invest the assets of the fund through the purchase, holding, or sale of any investment, financial instrument, or financial transaction, when the investment, financial instrument, or financial transaction is prudent in the informed opinion of the board.

(Added by Stats. 2000, Ch. 1032, Sec. 4. Effective January 1, 2001.)



25932

Return on investments shall be collected by the State Treasurer and, together with any other moneys received for the fund, shall be immediately deposited to the credit of the fund and reported immediately to the system. Money in whatever form received directly by the system for the fund shall be deposited immediately in the State Treasury to the credit of the fund.

(Added by Stats. 2000, Ch. 1032, Sec. 4. Effective January 1, 2001.)



25933

(a) For purposes of this section, “plan” means any health benefits program that is financed from the proceeds of the fund.

(b) The board shall maintain all data necessary to perform an actuarial investigation of the demographic and economic experience of the plan and for the actuarial valuation of the assets and liabilities of the plan.

(c) The board shall retain the services of an actuary to do all of the following:

(1) Make recommendations to the board for the adoption of actuarial assumptions that, in the aggregate, are reasonably related to the past experience of the plan and reflect the actuary’s informed estimate of future experience.

(2) Make an actuarial investigation of the demographic and economic experience, including the mortality, service, and other experience, of the plan with respect to members or any other persons eligible to receive benefits from the plan.

(3) At least biennially, using actuarial assumptions adopted by the board, perform an actuarial valuation of the plan that identifies the assets and liabilities of the plan, and report the findings to the board. The report of the actuary on the results of the actuarial valuation shall identify and include the components of normal cost and adequate information to determine the effects of changes in actuarial assumptions. Copies of the report on the actuarial valuation shall be transmitted to the Governor and to the Legislature.

(4) Recommend to the board all rates and factors necessary to administer the plan, including, but not limited to, mortality tables and interest rates.

(5) Recommend to the board a strategy for amortizing any unfunded actuarial obligation.

(Amended by Stats. 2001, Ch. 159, Sec. 61. Effective January 1, 2002.)






CHAPTER 4 - Medicare Premium Payment Program

25940

(a) Effective July 1, 2001, the system shall pay to the federal Centers for Medicare and Medicaid Services or a successor agency the premiums associated with Medicare Part A for retired or disabled members described in this section.

(b) This section shall apply only to a retired member of the Defined Benefit Program who meets all of the following requirements:

(1) The member retired prior to January 1, 2001, or began receiving a disability allowance prior to January 1, 2001, and has been continually disabled since January 1, 2001.

(2) The member is not eligible for Medicare Part A without payment of a premium.

(3) The member is at least 65 years of age.

(4) The member enrolled in Medicare Parts A and B.

(c) The board may extend eligibility for the payments described in this section to members of the Defined Benefit Program who meet the requirements of subdivision (d) and who retire or begin receiving a disability allowance on or after January 1, 2001, within a school year specified by the board, if the board finds that the cost of the payments for members who retire or begin receiving a disability allowance during the specified school year may be paid within the anticipated resources available in the fund, as determined by the actuarial valuation of the program established by this chapter. Any extension of eligibility to members who retire or begin receiving a disability allowance on or after January 1, 2001, shall be provided equally to any member who meets the requirements of subdivision (d) and retires or begins receiving a disability allowance during the school year specified by the board.

(d) (1) Eligibility for the payments described in this section pursuant to subdivision (c) shall be limited to members of the Defined Benefit Program who do either of the following:

(A) Retires from an employer that does either of the following:

(i) Completed a division pursuant to Section 22156 of the Government Code prior to January 1, 2001.

(ii) Completed or is conducting a division pursuant to Section 22156 of the Government Code on or after January 1, 2001, and, if the member was less than 58 years of age at the time of the division, the member elected to be covered by Medicare.

(B) Began receiving a disability allowance and continuously receives a disability allowance until 65 years of age or older and the member’s last employer does any of the following:

(i) Completed a division pursuant to Section 22156 of the Government Code prior to January 1, 2001.

(ii) Completed or is conducting a division pursuant to Section 22156 of the Government Code on or after January 1, 2001, and, if the member was still actively employed and less than 58 years of age at the time of the division, the member elected to be covered by Medicare.

(iii) Completed or is conducting a division pursuant to Section 22156 of the Government Code on or after January 1, 2001, and, if the member is no longer actively employed, the division was completed prior to the time the member reached normal retirement age.

(2) For purposes of paragraph (1), a division occurs during the 10-day period during which the member has the opportunity to elect to be covered by Medicare pursuant to Section 22156 of the Government Code.

(3) This subdivision does not apply to a member who retires from a district, or is receiving a disability allowance and the member was last employed in a district, that either as of January 1, 2001, had no members who were less than 58 years of age and who were hired prior to April 1, 1986, or was created pursuant to a formation or a reorganization on or after April 1, 1986, and prior to January 1, 2001.

(e) The amount paid to the federal Centers for Medicare and Medicaid Services or a successor agency pursuant to this section shall include any surcharges applicable to enrollment in Medicare Part A or Part B by members who retired prior to January 1, 2001, and who enrolled in Medicare Parts A and B after the age of 65 years and prior to July 1, 2001. If the system pays the Part A premium and Part B surcharges on behalf of a member and that member later becomes eligible for Part A coverage without payment of a premium, the system shall continue to pay any applicable Part B surcharges on behalf of that member. The board may require a member on whose behalf a surcharge would be paid pursuant to this subdivision to authorize the system to deduct the Part B premium from the member’s retirement allowance as a condition of having the system pay the Part A premium pursuant to this section.

(f) For the purposes of this section, if a retirement date is used to determine eligibility pursuant to subdivisions (b) and (c), the system shall use the member’s most recent retirement date for eligibility purposes.

(Amended by Stats. 2013, Ch. 558, Sec. 54. Effective January 1, 2014.)



25950

On or before April 1, 2001, the board shall report to the Legislature on a prescription drug program and a program to provide health benefits to retired members. The report shall include an analysis of all potential methods of financing and administering the programs. These shall include, but are not limited to, (1) the system providing those health benefits under contracts with carriers or other entities that administer health benefits plans, (2) reimbursing employers for the costs of providing those health benefits to retired employees, and (3) crediting employers and employing agencies, against the amount contributed pursuant to Section 22950, a monthly amount, adjusted annually, for each retiree the employer or employing agency certifies is enrolled in one or more health care benefits programs administered or sponsored by the employer or employing agency. The report shall include an estimate of the fiscal impact of each program on the system, including administration and program costs, and recommended statutory language to implement each program.

(Added by Stats. 2000, Ch. 874, Sec. 1. Effective January 1, 2001.)



25955

To recover an amount overpaid under this part, the monthly allowance payable under the Defined Benefit Program may be reduced by the amount of the overpayment. If the overpayment is not due to fraud or intentional misrepresentation of facts by the recipient of the allowance or benefit, the monthly allowance may be reduced by no more than 5 percent if the overpayment was due to error by the system, the county superintendent of schools, a school district, or a community college district, and by no more than 15 percent if the error was due to inaccurate or omitted information from the recipient of the allowance or benefit.

(Added by Stats. 2002, Ch. 375, Sec. 36. Effective January 1, 2003.)









PART 14 - STATE TEACHERS’ RETIREMENT SYSTEM CASH BENEFIT PROGRAM

CHAPTER 1 - General Provisions

26000

The Legislature hereby finds and declares that the State Teachers’ Retirement System Cash Balance Plan was created and established on July 1, 1996, to provide a retirement plan for persons employed to perform creditable service for less than 50 percent of the full-time equivalent for the position. The persons eligible for the Cash Balance Plan were excluded from mandatory membership in the State Teachers’ Retirement System Defined Benefit Plan. Both plans are administered by the Teachers’ Retirement Board. Because both plans were intended to provide for the retirement of teachers and other persons employed in connection with the public schools of this state and schools supported by this state, a merger of these two plans is now hereby made for the purpose of establishing a single retirement plan that shall be known and may be cited as the State Teachers’ Retirement Plan consisting of the different benefit programs set forth in this part and Part 13 (commencing with Section 22000). The plan shall be administered by the Teachers’ Retirement Board as set forth in this part and Part 13 (commencing with Section 22000). As a result of this merger, a Cash Balance Benefit Program will be provided under the State Teachers’ Retirement Plan and that program is set forth in this part.

The governing board of a school district, community college district, or county office of education may, by formal action, elect to provide the benefits of the Cash Balance Benefit Program under this part for their employees.

(Amended by Stats. 1998, Ch. 1048, Sec. 11. Effective January 1, 1999.)



26000.5

An employer whose governing board has elected to provide the benefits of this part for its employees pursuant to Section 26000 shall enter into an agreement with the State Teachers’ Retirement System. The agreement shall specify the terms and conditions of the employer’s formal action to provide the Cash Balance Benefit Program and shall remain in effect unless or until the employer exercises the right to discontinue the program pursuant to Chapter 17 (commencing with Section 28100).

(Amended by Stats. 2006, Ch. 655, Sec. 62. Effective January 1, 2007.)



26000.6

(a) An election by any employer to provide the benefits of the Cash Balance Plan for their employees prior to the merger described in Section 26000 shall be deemed to constitute an election to provide the Cash Balance Benefit Program under the State Teachers’ Retirement Plan.

(b) Participation in the Cash Balance Plan by any participant prior to the merger described in Section 26000 shall be deemed to constitute participation in the Cash Balance Benefit Program under the State Teachers’ Retirement Plan.

(c) Any beneficiary under the Cash Balance Plan prior to the merger described in Section 26000 shall be deemed to be a beneficiary under the Cash Balance Benefit Program under the State Teachers’ Retirement Plan.

(Added by Stats. 1998, Ch. 1048, Sec. 13. Effective January 1, 1999.)



26001

The design and administration of the plan, including the Cash Balance Benefit Program, shall comply with the applicable provisions of the Internal Revenue Code and the Revenue and Taxation Code. The Teachers’ Retirement Board may amend the plan to comply with the applicable federal laws and regulations to the extent permitted by law, to establish or revise the minimum interest rate, to declare additional earnings credit, to declare additional annuity credit, and to adopt and amend actuarial assumptions for all purposes under the plan.

(Amended by Stats. 1998, Ch. 965, Sec. 229. Effective January 1, 1999.)



26002

The Cash Balance Benefit Program shall be administered by the Teachers’ Retirement Board with all of the powers, responsibilities and duties for administration of the plan set forth in Chapter 3 (commencing with Section 22200) through Chapter 7 (commencing with Section 22375) of Part 13. In administering the plan, the board and its officers and employees of the system shall exercise their fiduciary duties set forth in Chapter 4 (commencing with Section 22250) of Part 13.

(Amended by Stats. 1998, Ch. 965, Sec. 230. Effective January 1, 1999.)



26002.5

Except as excluded in subdivision (d) of Section 26807.5 or subdivision (d) of Section 26906.5, a person who is the registered domestic partner of a member, as established pursuant to Section 297 or 299.2 of the Family Code, shall be treated in the same manner as a “spouse,” as defined in Section 26140.

(Amended by Stats. 2007, Ch. 513, Sec. 3. Effective January 1, 2008.)



26003

If any provision of this part or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this part that can be given effect without the invalid provision or application, and to this end the provisions of this part are severable.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26004

Notwithstanding any other provision of law:

(a) The benefits payable to any participant or beneficiary under this part shall be subject to the limitations imposed by Section 415 of Title 26 of the United States Code.

(b) The amount of compensation that is taken into account in computing benefits under this part for a plan year shall not exceed the annual compensation limit applicable to that plan year in accordance with Section 401(a)(17) of Title 26 of the United States Code as that section read on the effective date of this section and as that section may be amended after that date. The determination of compensation for a 12-month period shall be subject to the annual compensation limit in effect for the calendar year in which the 12-month period begins. In a determination of average compensation over more than one 12-month period, the amount of compensation taken into account for each 12-month period shall be subject to the respective annual compensation limit applicable to that period.

(c) Distributions from the plan under this part shall be made in accordance with Section 401(a)(9) of Title 26 of the United States Code, including the incidental death benefit requirements of Section 401(a)(9)(G) and the regulations thereunder. The required beginning date of benefit payments that represent the entire interest of the participant shall be as follows:

(1) In the case of a lump-sum distribution of a retirement benefit, disability benefit, or termination benefit, the lump-sum payment shall be made not later than April 1 of the calendar year following the later of (A) the calendar year in which the participant attains the age at which the Internal Revenue Code of 1986 requires a distribution of benefits or (B) the calendar year in which the participant terminates all employment subject to coverage by the plan.

(2) In the case of a retirement benefit or disability benefit that is to be paid in the form of an annuity, payment of the annuity shall begin not later than April 1 of the calendar year following the later of (A) the calendar year in which the participant attains the age at which the Internal Revenue Code of 1986 requires a distribution of benefits or (B) the calendar year in which the participant terminates employment in all positions subject to coverage by the plan, with the annuity to continue over the life of the participant or the life of the participant and the participant’s option beneficiary, or over a period not to exceed the life expectancy of the participant or the life expectancy of the participant and the participant’s option beneficiary.

(3) In the case of a death benefit, distributions shall commence no later than the date provided in Section 27001.

(d) If a person becomes entitled to a distribution from the plan under this part that constitutes an eligible rollover distribution within the meaning of Section 401(a)(31) of Title 26 of the United States Code, the person may elect under terms and conditions established by the board to have the distribution or a portion thereof paid directly to a plan that constitutes an eligible retirement plan within the meaning of Section 401(a)(31), as specified by that person. Upon the exercise of the election by a person with respect to a distribution or a portion thereof, the distribution from the plan of the amount so designated, once distributable under the terms of the plan, shall be made in the form of a direct rollover to the eligible retirement plan so specified.

(e) The amount of any benefit from the plan under this part that is determined on the basis of actuarial assumptions shall be based on actuarial assumptions adopted by the board pursuant to Section 26213 as a plan amendment with respect to the Cash Balance Benefit Program and those assumptions shall preclude employer discretion and comply with Section 401(a)(25) of Title 26 of the United States Code.

(Amended by Stats. 2007, Ch. 513, Sec. 4. Effective January 1, 2008.)






CHAPTER 2 - Definitions

26100

Unless otherwise specified, the definitions set forth in this chapter govern the construction of this part.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26101

“Actuarial equivalent” means a benefit that has the same present value as the benefit it replaces based on interest rates and mortality tables recommended by the actuary and adopted by the board as a plan amendment.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26102

“Actuary” means a person professionally trained in the technical and mathematical aspects of insurance, pensions, and related fields who has been appointed by the board for the purpose of actuarial services required under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 231. Effective January 1, 1999.)



26103

“Additional earnings credit” means a percentage determined by the board for a plan year by means of a plan amendment and credited to employee accounts and employer accounts on a specified date.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26104

“Administrative costs” means the costs of administering the Cash Balance Benefit Program for the plan year as determined by the board.

(Amended by Stats. 2000, Ch. 1025, Sec. 38. Effective January 1, 2001.)



26105

“Annuitant Reserve” means the reserve account established by the board within the State Teachers’ Retirement Fund for the payment of monthly annuities with respect to the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 1048, Sec. 15. Effective January 1, 1999.)



26106

“Annuity” means an amount of money payable in monthly installments for a period determined by the option elected by the participant or beneficiary.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26107

“Basis of employment” means the standard of time over which the employer expects service to be performed by an employee in the position during the school year.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26108

“Beneficiary” means any person or persons or entity designated by the participant pursuant to this part or otherwise entitled by law to receive the death benefit under the plan.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26109

“Board” means the Teachers’ Retirement Board.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26112

“Cash Balance Benefit Program” means the benefit program set forth in this part of the State Teachers’ Retirement Law.

(Amended by Stats. 1998, Ch. 1048, Sec. 17. Effective January 1, 1999.)



26112.5

(a) “Class of employees” means a number of employees considered as a group because they are employed to perform similar duties, are employed in the same type of program, or share other similarities related to the nature of the work being performed.

(b) A class of employees may be comprised of one person if no other person employed by the employer performs similar duties, is employed in the same type of program, or shares other similarities related to the nature of the work being performed and that same class is in common use among other employers.

(c) The board shall have the right to override the determination by an employer as to whether or not a group or an individual constitutes a “class of employees” within the meaning of this section.

(d) This section shall be deemed to have become operative on July 1, 1996.

(Added by Stats. 1996, Ch. 1165, Sec. 37. Effective January 1, 1997.)



26113

(a) “Creditable service” means any of the following activities performed for an employer in a position requiring a credential, certificate, or permit pursuant to this code, or under the appropriate minimum standards adopted by the Board of Governors of the California Community Colleges, or under the provisions of an approved charter for the operation of a charter school for which the charter school is eligible to receive state apportionment, or pursuant to a contract between a community college district and the United States Department of Defense to provide vocational training:

(1) The work of teachers, instructors, district interns, and academic employees employed in the instructional program for pupils, including special programs such as adult education, regional occupational programs, child care centers, and prekindergarten programs pursuant to Section 22161.

(2) Education or vocational counseling, guidance, and placement services.

(3) The work of directors, coordinators, and assistant administrators who plan courses of study to be used in California public schools, or research connected with the evaluation or efficiency of the instructional program.

(4) The selection, collection, preparation, classification, demonstration, or evaluation of instructional materials of any course of study for use in the development of the instructional program in California public schools, or other services related to school curriculum.

(5) The examination, selection, in-service training, or assignment of teachers, principals, or other similar personnel involved in the instructional program.

(6) School activities related to, and an outgrowth of, the instructional and guidance program of the school when performed in addition to other activities described in this section.

(7) The work of nurses, physicians, speech therapists, psychologists, audiometrists, audiologists, and other school health professionals.

(8) Services as a school librarian.

(9) The work of county and district superintendents and other employees who are responsible for the supervision of persons or administration of the duties described in this section.

(10) Trustee service as described in Section 26403.

(b) “Creditable service” also means the work of superintendents of California public schools.

(c) The board shall have final authority for determining creditable service to cover activities not already specified.

(Amended by Stats. 2014, Ch. 755, Sec. 74. Effective January 1, 2015.)



26114

“Death benefit” means the benefit payable under this part upon the death of the participant.

(Amended by Stats. 1998, Ch. 1048, Sec. 18. Effective January 1, 1999.)



26115

“Defined Benefit Program” means the Defined Benefit Program of the State Teachers’ Retirement Plan as set forth in Part 13 (commencing with Section 22000).

(Amended by Stats. 1998, Ch. 1048, Sec. 19. Effective January 1, 1999.)



26116

“Disability benefit” means an amount payable under this part for permanent and total disability that is equal to the sum of the participant’s employee account and employer account as of the disability date and is payable pursuant to Section 26905, 26906, or 26906.5.

(Amended by Stats. 2006, Ch. 655, Sec. 65. Effective January 1, 2007.)



26117

“Disability date” means the date the benefit becomes payable to a participant who has applied for a disability benefit from the plan under this part and has been determined to have a total and permanent disability.

(Amended by Stats. 1998, Ch. 965, Sec. 233. Effective January 1, 1999.)



26118

“Employee” means a person engaged to perform creditable service.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26119

“Employee account” means the nominal account of the participant to which employee contributions and interest and any additional earnings credits in respect thereof are credited under the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 234. Effective January 1, 1999.)



26120

“Employee contribution rate” means the percentage of the participant’s salary withheld by the employer as an employee contribution under the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 235. Effective January 1, 1999.)



26121

“Employee contribution” means the amount withheld from the participant’s salary by the employer as a contribution by the employee under the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 236. Effective January 1, 1999.)



26122

“Employer” means a school district, community college district, or county office of education that has elected to provide the benefits of this part to persons employed to perform creditable service. “Employer” shall not include the state.

(Amended by Stats. 1996, Ch. 608, Sec. 6. Effective September 19, 1996. Applicable from July 1, 1996, pursuant to Sec. 58 of Ch. 608.)



26123

“Employer account” means the nominal account of the participant in which employer contributions on behalf of the participant and interest and any additional earnings credits in respect thereof are credited under the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 237. Effective January 1, 1999.)



26124

“Employer contribution rate” means the percentage of salary that determines the amount the employer contributes to the Cash Balance Benefit Program with respect to each employee who is a participant.

(Amended by Stats. 1998, Ch. 965, Sec. 238. Effective January 1, 1999.)



26125

“Employer contribution” means the amount contributed by the employer to the Cash Balance Benefit Program with respect to the participant.

(Amended by Stats. 1998, Ch. 965, Sec. 239. Effective January 1, 1999.)



26126

“Employed” or “employment” means employed to perform creditable service subject to coverage under the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 240. Effective January 1, 1999.)



26127

“Full time equivalent” means the days or hours of creditable service that a person who is employed on a part-time basis would be required to perform in a school year if he or she were employed full time, as defined by Section 22138.5, in that position.

(Amended by Stats. 1998, Ch. 965, Sec. 241. Effective January 1, 1999.)



26128

“Fund” means the Teachers’ Retirement Fund.

(Amended by Stats. 1998, Ch. 1048, Sec. 21. Effective January 1, 1999.)



26129

“Gain and Loss Reserve” means the reserve account established by the board within the fund with respect to the Cash Balance Benefit Program to be drawn upon to the extent necessary to credit interest to employee accounts and employer accounts at the minimum interest rate during years in which the plan’s investment earnings with respect to the Cash Balance Benefit Program are not sufficient for that purpose, and where necessary, to provide additions to the Annuitant Reserve for monthly annuity payments.

(Amended by Stats. 1998, Ch. 1048, Sec. 22. Effective January 1, 1999.)



26130

“Investment earnings” means income received or receivable during the plan year by the plan from investment of employee contributions, employer contributions, and prior investment earnings.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26131

“Minimum interest rate” means the annual rate determined for the plan year by the board by means of an amendment to the plan with respect to the Cash Balance Benefit Program in accordance with applicable federal laws and regulations.

(Amended by Stats. 1998, Ch. 965, Sec. 242. Effective January 1, 1999.)



26132

“Participant” means a person who has performed creditable service subject to coverage by the Cash Balance Benefit Program, and who has contributions credited under the Cash Balance Benefit Program or is receiving an annuity under the Cash Balance Benefit Program by reason of creditable service.

(Amended by Stats. 1998, Ch. 965, Sec. 243. Effective January 1, 1999.)



26132.5

(a) “Participant subject to the California Public Employees’ Pension Reform Act of 2013” means, notwithstanding subdivision (f) of Section 7522.04 of the Government Code, a person who first becomes employed to perform creditable service subject to coverage under the Cash Balance Benefit Program on or after January 1, 2013.

(b) A participant as defined in subdivision (a) does not include a person who was a member on or before December 31, 2012, of the California Public Employees’ Retirement System, the Legislators’ Retirement System, the University of California Retirement System, county retirement systems established under Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code, or the San Francisco Employees’ Retirement System, and the person performed service in the other retirement system within the six months prior to the commencement of creditable service under the Cash Balance Benefit Program.

(c) This section shall be deemed to have become operative on January 1, 2013.

(Added by Stats. 2013, Ch. 559, Sec. 33. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



26133

“Pay period” means a payroll period specified by the employer but not more than 31 calendar days.

(Amended by Stats. 1998, Ch. 965, Sec. 244. Effective January 1, 1999.)



26134

“Plan” means the State Teachers’ Retirement Plan.

(Amended by Stats. 1998, Ch. 1048, Sec. 23. Effective January 1, 1999.)



26135

“Plan year” means the calendar, policy, or fiscal year on which the records of the plan are kept, with respect to the Cash Balance Benefit Program. The board by means of plan amendment shall determine the plan year.

(Amended by Stats. 1999, Ch. 939, Sec. 77. Effective January 1, 2000.)



26135.5

“Public employer” means a public employer as defined by subdivision (i) of Section 7522.04 of the Government Code.

(Added by Stats. 2013, Ch. 559, Sec. 34. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



26135.7

(a) “Retired participant activities” means one or more activities identified in subdivision (a) or (b) of Section 22119.5 or (a) or (b) of Section 26113 within the California public school system and performed by a participant retired for service under this part as one of the following:

(1) An employee of an employer.

(2) An employee of a third party, except as specified in subdivision (b).

(3) An independent contractor.

(b) The activities of an employee of a third party shall not be included in the definition of “retired participant activities” if all of the following conditions apply:

(1) The employee performs an assignment of 24 months or less.

(2) The third-party employer does not participate in a California public pension system.

(3) The activities performed by the individual are not normally performed by employees of an employer, as defined in Section 22131.

(Added by Stats. 2013, Ch. 559, Sec. 35. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



26136

“Retirement” means termination of employment and completion of all conditions precedent to receiving a retirement benefit under the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 245. Effective January 1, 1999.)



26137

“Retirement benefit” means an amount payable under this part in the event of the participant’s retirement for service that is equal to the sum of the participant’s employee account and employer account as of the retirement date and that is payable pursuant to Section 26806, 26807, or 26807.5.

(Amended by Stats. 2006, Ch. 655, Sec. 66. Effective January 1, 2007.)



26138

“Retirement date” means the date the benefit under this part becomes payable to a participant who has applied for a retirement benefit from the plan under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 246. Effective January 1, 1999.)



26139

(a) “Salary” means remuneration paid in cash by an employer to a participant for creditable service performed in that position subject to coverage under the Cash Balance Benefit Program. Salary shall include:

(1) Money paid in accordance with a publicly available written contractual agreement, including, but not limited to, a salary schedule, based on years of training and years of experience as specified in Section 45028 for creditable service performed.

(2) For participants not paid according to a salary schedule, money paid for creditable service performed in accordance with a publicly available written contractual agreement, including, but not limited to, a collective bargaining agreement or an employment agreement.

(3) Money paid for the participant’s absence from performance of creditable service as approved by an employer, except as provided in paragraph (5) of subdivision (b).

(4) Employee contributions picked up by an employer pursuant to Section 26502.

(5) Amounts deducted by an employer from the participant’s salary, including, but not limited to, deductions for participation in a deferred compensation plan; deductions for the purchase of an annuity contract, tax-deferred retirement plan, or other insurance program; and deductions for participation in a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code.

(6) Money paid by an employer in addition to salary paid under paragraph (1) or (2) if paid to all employees in a class in the same dollar amount, the same percentage of salary, or the same percentage of the amount being distributed.

(7) Any other payments the board determines by plan amendment to be “salary.”

(b) “Salary” does not mean and shall not include:

(1) Money paid for service that is not creditable service.

(2) Money paid by an employer in addition to salary paid under paragraph (1) or (2) if not paid to all employees in a class in the same dollar amount, the same percentage of salary, or the same percentage of the amount being distributed.

(3) Fringe benefits provided by an employer.

(4) Expenses paid or reimbursed by an employer.

(5) Money paid in exchange for the relinquishment of unused accumulated leave.

(6) Severance pay, including lump-sum and installment payments, or money paid in excess of salary or wages to a participant as compensatory damages or as a compromise settlement.

(7) Payments, including, but not limited to, those for participation in a deferred compensation plan; to purchase an annuity contract, tax-deferred retirement program, or other insurance program; and for participation in a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code that are purchased by an employer for a participant.

(8) Any payments determined by the system to have been made by an employer to enhance a participant’s benefits.

(9) Any other payments the board determines by plan amendment not to be “salary.”

(c) Any employer or person who knowingly or willfully reports salary in a manner inconsistent with the provisions of subdivisions (a) or (b) may be subject to prosecution for fraud, theft, or embezzlement in accordance with provisions of the Penal Code. The system may establish procedures to ensure that salary reported by an employer is in compliance with this section.

(d) For purposes of this section, remuneration shall be considered paid if distributed to any person in the same class of employees who meets the qualifications or requirements specified in a publicly available written contractual agreement, including, but not limited to, a collective bargaining agreement or an employment agreement, as a condition of receiving the remuneration.

(e) This section shall be deemed to have become operative on July 1, 1996.

(f) This section shall not apply to a participant subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2013, Ch. 559, Sec. 36. Effective January 1, 2014.)



26139.5

(a) “Salary,” for participants subject to the California Public Employees’ Pension Reform Act of 2013, means remuneration paid each pay period in cash by an employer to a participant for creditable service performed in that position subject to coverage under the Cash Balance Benefit Program in accordance with a publicly available written contractual agreement, including, but not limited to, a salary schedule or employment agreement, based on years of training and years of experience as specified in Section 45028. Salary shall include:

(1) Money paid for the participant’s absence from performance of creditable service as approved by an employer, except as provided in paragraph (5) of subdivision (b).

(2) Employee contributions picked up by an employer pursuant to Section 26502.

(3) Amounts deducted by an employer from the participant’s salary, including, but not limited to, deductions for participation in a deferred compensation plan; deductions for the purchase of an annuity contract, tax-deferred retirement plan, or other insurance program; and deductions for participation in a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code.

(4) Any other payments the board determines by plan amendment to be “salary.”

(b) “Salary” does not mean and shall not include:

(1) Money paid for service that is not creditable service.

(2) Money not paid each pay period in which creditable service is performed for that position.

(3) Fringe benefits provided by an employer.

(4) Expenses paid or reimbursed by an employer.

(5) Money paid in exchange for the relinquishment of unused accumulated leave.

(6) Severance pay, including lump-sum and installment payments, or money paid in excess of salary to a participant as compensatory damages or as a compromise settlement.

(7) Payments, including, but not limited to, those for participation in a deferred compensation plan; to purchase an annuity contract, tax-deferred retirement program, or other insurance program; and for participation in a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code that are purchased by an employer for a participant.

(8) Any payments determined by the system to have been made by an employer to enhance a participant’s benefits under the plan.

(9) Money paid to the participant in lieu of benefits provided to the participant by the employer or paid directly by the employer to a third party other than the system for the benefit of the participant.

(10) Any one-time or ad hoc payments made to a participant.

(11) Any employer-provided allowance, reimbursement, or payment, including, but not limited to, one made for housing, vehicle, or uniform.

(12) Any bonus paid in addition to compensation described in subdivision (a).

(13) Any other payments the board determines by plan amendment not to be “salary.”

(c) (1) Salary in any fiscal year shall not exceed:

(A)  One hundred twenty percent of the “contribution and benefit base,” as determined under Section 430(b) of the Social Security Act (42 U.S.C. Sec. 430(b)), on January 1, 2013, for a participant whose service is not included in the federal system.

(B) One hundred percent of the “contribution and benefit base,” as determined under Section 430(b) of the Social Security Act (42 U.S.C. Sec. 430(b)), on January 1, 2013, for a participant whose service is included in the federal system pursuant to any changes in state or federal law enacted on or after January 1, 2013.

(2) The system shall adjust the limit in paragraph (1) based on the annual changes to the Consumer Price Index for All Urban Consumers: U.S. City Average, calculated by dividing the Consumer Price Index for All Urban Consumers: U.S. City Average for the month of February in the fiscal year preceding the adjustment by the Consumer Price Index for All Urban Consumers: U.S. City Average for the month of February of the previous year rounded to the nearest thousandth. Notwithstanding paragraph (1) of subdivision (d) of Section 7522.10 of the Government Code, the adjustment shall be effective annually on July 1, beginning July 1, 2014.

(3) The Legislature reserves the right to modify the requirements of this subdivision with regard to all participants subject to this subdivision, except that the Legislature may not modify these provisions in a manner that would result in a decrease in benefits accrued prior to the effective date of the modification.

(d) Any employer or person who knowingly or willfully reports salary in a manner inconsistent with the provisions of subdivisions (a) or (b) may be subject to prosecution for fraud, theft, or embezzlement in accordance with provisions of the Penal Code. The system may establish procedures to ensure that salary reported by an employer is in compliance with this section.

(e) For purposes of this section, remuneration shall be considered paid if distributed to any person in the same class of employees who meets the qualifications or requirements specified in a publicly available written contractual agreement, including, but not limited to, a collective bargaining agreement or an employment agreement, as a condition of receiving the remuneration.

(Added by Stats. 2013, Ch. 559, Sec. 37. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



26140

(a) “Spouse” means the person married to the participant on the date the participant files a beneficiary designation, or an application for a benefit, or on the date of the participant’s death.

(b) Except as excluded in Sections 26004 and 27406, a person who is the registered domestic partner of the participant, as established pursuant to Section 297 or 299.2 of the Family Code, on the date the participant files a beneficiary designation or an application for a benefit, or on the date of the participant’s death, shall be treated in the same manner as a spouse.

(Amended by Stats. 2005, Ch. 418, Sec. 10. Effective January 1, 2006.)



26142

“System” means the State Teachers’ Retirement System.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26143

“Termination benefit” means a benefit that is an amount equal to the sum of the participant’s employee account and employer account payable under this part pursuant to the provisions of Chapter 13 (commencing with Section 27200).

(Amended by Stats. 1998, Ch. 965, Sec. 248. Effective January 1, 1999.)



26144

“Total and permanent disability” means any medically determinable physical or mental incapacity that is expected to prevent the participant from performing creditable service under this part for the employer for a continuous period of at least one year.

(Amended by Stats. 1998, Ch. 965, Sec. 249. Effective January 1, 1999.)



26144.5

“Trustee service” means duties performed by a member of the governing body of an employer.

(Added by Stats. 2000, Ch. 1020, Sec. 11. Effective January 1, 2001.)



26145

“Unfunded actuarial obligation” means any negative balance in the Gain and Loss Reserve.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)






CHAPTER 3 - Plan Administration

26200

Employee contributions, employer contributions, investment earnings, and any other amounts provided under this part shall be deposited into the Teachers’ Retirement Fund. Disbursement of money from the fund shall be made upon claims made pursuant to Section 26209 and duly audited in the manner prescribed for the disbursement of other public funds. Notwithstanding Section 13340 of the Government Code, the Teachers’ Retirement Fund is continuously appropriated for the payment of benefits and investment transactions pursuant to this part. Disbursements may be made to return funds deposited in the fund in error.

(Amended by Stats. 1998, Ch. 1048, Sec. 25. Effective January 1, 1999.)



26201

Investment earnings shall be collected by the Treasurer, and together with any other moneys received in connection with the Cash Balance Benefit Program, shall be immediately deposited to the credit of the Teachers’ Retirement Fund and reported to the system.

(Amended by Stats. 1998, Ch. 1048, Sec. 26. Effective January 1, 1999.)



26202

(a) The board shall establish a Gain and Loss Reserve within the Teachers’ Retirement Fund for the Cash Balance Benefit Program. The board has sole authority to administer the Gain and Loss Reserve to be drawn upon to the extent necessary to credit interest to employee accounts and employer accounts at the minimum interest rate during years in which the investment earnings of the plan with respect to the Cash Balance Benefit Program are not sufficient for that purpose, and, where necessary, to provide additions to the Annuitant Reserve for monthly annuity payments.

(b) The board shall establish and periodically review goals regarding the sufficiency of the Gain and Loss Reserve based on the recommendation of the actuary.

(c) In the event that the total amount of investment earnings of the plan with respect to the Cash Balance Benefit Program for any plan year exceeds the sum of the total amount required to credit all employee and employer accounts at the minimum interest rate for the plan year plus the administrative costs of the plan with respect to the Cash Balance Benefit Program for the plan year, the board shall determine the amount, if any, that is to be credited to the Gain and Loss Reserve for the plan year. That determination shall be made upon recommendation of the actuary following the adoption by the board of the actuarial valuation undertaken following the plan year pursuant to Section 26202, but no later than June 30 following the end of the plan year. In determining whether an amount is to be credited to the Gain and Loss Reserve, the board shall consider the sufficiency of the reserve in light of the goal established for the sufficiency and the recommendations of the actuary.

(Amended by Stats. 1999, Ch. 939, Sec. 78. Effective January 1, 2000.)



26203

The board may amortize any unfunded actuarial obligation in accordance with standards established by the Actuarial Standards Board and Governmental Accounting Standards Board.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26204

The board shall establish an Annuitant Reserve within the Teachers’ Retirement Fund for the Cash Balance Benefit Program. The board has sole authority to administer the Annuitant Reserve for the payment of annuities. The board may transfer the credits from a participant’s employee account and employer account to the Annuitant Reserve upon election of an annuity by the participant or beneficiary of the participant.

(Amended by Stats. 1998, Ch. 1048, Sec. 28. Effective January 1, 1999.)



26205

The board may transfer amounts between the Gain and Loss Reserve and the Annuitant Reserve upon the recommendation of the actuary.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26206

All administrative costs of the board and system for the plan with respect to the Cash Balance Benefit Program shall be paid from the Teachers’ Retirement Fund.

(Amended by Stats. 1998, Ch. 1048, Sec. 29. Effective January 1, 1999.)



26207.5

In no event shall the funding of the Cash Balance Benefit Program be a liability of the state or the General Fund, nor shall the General Fund be used to offset or fund any liabilities attributed to the operation of the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 1048, Sec. 31. Effective January 1, 1999.)



26208

The board shall establish and maintain records and accounts following recognized accounting principles and controls with respect to the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 250. Effective January 1, 1999.)



26209

The board may authorize the transfer and disbursement of funds from the Teachers’ Retirement Fund for the purpose of carrying into effect the Cash Balance Benefit Program upon the signature of its chairperson, vice chairperson, the chief executive officer, or any employee of the system designated by the chief executive officer.

(Amended by Stats. 1998, Ch. 1048, Sec. 32. Effective January 1, 1999.)



26210

The board has exclusive control of the investment of the Retirement Fund with respect to assets attributed to the Cash Balance Benefit Program. In investing the fund, the board and its officers and employees shall exercise their fiduciary duties set forth in Chapter 4 (commencing with Section 22250) and Chapter 6 (commencing with Section 22350) of Part 13.

(Amended by Stats. 1998, Ch. 965, Sec. 251. Effective January 1, 1999.)



26211

The board shall acquire the services of an actuary to:

(a) Perform an actuarial investigation of the demographic and economic experience of the Cash Balance Benefit Program at least once every four years and make recommendations to the board for the adoption of actuarial assumptions for the program that are, in the aggregate, reasonably related to the past experience of the program and the actuary’s best estimate of the future experience of the program.

(b) Perform an annual actuarial valuation of the assets and liabilities of the plan with respect to the Cash Balance Benefit Program, using the actuarial assumptions adopted by the board.

(c) Recommend to the board all rates and factors necessary to administer the Cash Balance Benefit Program, including, but not limited to, mortality tables, annuity factors, interest rates, additional earnings credits, and employer contribution rates.

(d) Recommend to the board the goal for maintaining a sufficient Gain and Loss Reserve with respect to the Cash Balance Benefit Program, the amount to be transferred to the Gain and Loss Reserve from investment earnings of the plan each year with respect to the Cash Balance Benefit Program, and a strategy for the amortization of any unfunded actuarial obligation.

(e) Recommend to the board transfers of amounts between the Gain and Loss Reserve and the Annuitant Reserve with respect to the Cash Balance Benefit Program.

(f) Perform any other actuarial services that may be required for the administration of the plan with respect to the Cash Balance Benefit Program, as requested by the board.

(Amended by Stats. 1998, Ch. 965, Sec. 252. Effective January 1, 1999.)



26212

The board shall maintain all data necessary for the actuarial investigation of the demographic and economic experience of the Cash Balance Benefit Program, and for the actuarial valuation of the assets and liabilities of the plan with respect to the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 253. Effective January 1, 1999.)



26213

The board shall adopt actuarial assumptions, rates, factors and tables necessary to administer the Cash Balance Benefit Program as an amendment to the plan.

(Amended by Stats. 1998, Ch. 965, Sec. 254. Effective January 1, 1999.)



26214

(a) Except as provided in subdivision (b), the system shall make available, after the end of the plan year, to each participant having a balance in his or her employee account or employer account, a statement setting forth the balance as of the close of the plan year and amounts credited for the year. The system shall mail a copy of the participant’s statement, provided that the employer or participant has informed the system of the participant’s current mailing address and the participant has not requested to receive that statement electronically, in lieu of mailing.

(b) The mode of issuance described in subdivision (a) is subject to Section 22337.

(Amended by Stats. 2013, Ch. 459, Sec. 10. Effective January 1, 2014.)



26215

(a) Information filed with the system by a participant or beneficiary is confidential and shall be used by the system for the sole purpose of carrying into effect the provisions of this part. No official or employee of the system who has access to the individual records of a participant or beneficiary shall divulge any confidential information concerning those records to any person except in the following instances:

(1) To the participant or beneficiary to whom the information relates.

(2) To the authorized representative of the participant or beneficiary.

(3) To the governing board of the participant’s current or former employer.

(4) To any department, agency, or political subdivision of this state.

(5) To other individuals as necessary to locate a person to whom a benefit may be payable.

(6) Pursuant to subpoena.

(b) Information filed with the system in a beneficiary designation form may be released after the death of the participant to those persons who may provide information necessary for the distribution of benefits.

(c) The information is not open to inspection by anyone except the board and its officers and employees of the system, and any person authorized by statute to make inspections.

(Amended by Stats. 1999, Ch. 939, Sec. 79. Effective January 1, 2000.)



26216

The board may administer the Cash Balance Benefit Program through an agreement with a qualified third-party administrator that shall provide custodial, recordkeeping, or other administrative services specified under the agreement.

(Amended by Stats. 1998, Ch. 965, Sec. 255. Effective January 1, 1999.)






CHAPTER 4 - Employer and Participant Responsibilities

26300

(a) Within 10 working days following the later of the first day of employment, the date of the employer’s governing board’s action to provide the Cash Balance Benefit Program, or the effective date of the employer’s governing board’s action to provide the Cash Balance Benefit Program, the employer shall make available to the employee the following information:

(1) The employee’s rights and responsibilities as a participant in the program, the employer’s responsibilities under the program, and the benefits payable under the program.

(2) The employee’s right to elect membership in the Defined Benefit Program in lieu of participation in the Cash Balance Benefit Program, the rights and responsibilities of a member and the employer under the Defined Benefit Program, and benefits payable under the Defined Benefit Program.

(b) Written acknowledgment by the employee that he or she has received the information specified in subdivision (a) shall be retained in the employer’s files on a form prescribed by the system.

(c) If an employer’s governing board’s action to provide the Cash Balance Benefit Program gives employees the right to elect other coverage in lieu of the Cash Balance Benefit Program pursuant to Section 26400, the employer shall, within 10 working days following the later of the first day on which creditable service is performed, the date of the employer’s governing board’s action to provide the program or the effective date of the employer’s governing board’s action to provide the program, notify existing employees of the following:

(1) The employee’s right to elect other coverage if offered by the employer in lieu of participation in the Cash Balance Benefit Program.

(2) The rights and responsibilities of the employer and a participant in an alternative retirement plan if offered by the employer.

(3) The benefits payable under an alternative retirement plan if offered by the employer.

(Amended by Stats. 1998, Ch. 1048, Sec. 33. Effective January 1, 1999.)



26301

(a) Employers shall report contributions paid on behalf of each participant in each pay period, along with all other information required by the system no later than 10 working days following the last day of the pay period in which the salary was earned, and the report shall be delinquent immediately thereafter. That report shall be submitted electronically in an encrypted format provided by the system that ensures the security of the transmitted participant data.

(b) The board shall, in accordance with regulations, assess a penalty against the employer for a report submitted late or in an unacceptable form. The penalty shall be based upon the sum of the employee and employer contributions required to be reported under this part at a rate of interest equal to the regular interest rate, accruing on the balance for the period between the time the report was due and the time an acceptable report is actually received by the system.

(Amended by Stats. 2011, Ch. 703, Sec. 32. Effective January 1, 2012.)



26301.5

Each employer shall deduct from the salary of participants employed by the employer the participant contributions required by this part and shall remit to the system those contributions plus the employer contributions required by this part and Section 44987.

(Added by Stats. 1998, Ch. 965, Sec. 257. Effective January 1, 1999.)



26302

(a) If more or less than the contributions required by this part are paid to the plan based on salary paid to a participant, proper adjustment shall be made by the employer within 60 days of discovery or of notification by the system, and any contributions deducted in error from the participant’s salary shall be returned to the participant by the employer within the same time period.

(b) The board shall, in accordance with regulations, assess penalties for late or improper adjustments pursuant to Section 26301. These penalties shall be assessed at a rate equal to the penalties imposed under subdivision (b) of Section 26301 and shall be deemed to be interest earned in the year in which the penalty is received.

(Amended by Stats. 2011, Ch. 703, Sec. 33. Effective January 1, 2012.)



26303

(a) Employers shall transmit to the plan the employee contributions and employer contributions with respect to the Cash Balance Benefit Program for salary paid to each participant during the pay period no later than 10 working days following the last day of the pay period in which the salary was earned.

(b) Payments shall be delinquent on the 11th working day thereafter, and interest shall begin to accrue at the regular interest rate from that day until payment for the contributions and interest is received in full by the system. The board, in accordance with regulations, shall collect interest for late payment from the employer under this subdivision.

(Amended by Stats. 2011, Ch. 703, Sec. 34. Effective January 1, 2012.)



26303.5

A person or entity that reports directly to the system that is assessed a penalty or interest pursuant to Section 26301 or 26303 may appeal the assessed penalty or interest using the appeals process established pursuant to Section 22219.

(Added by Stats. 2009, Ch. 249, Sec. 11. Effective January 1, 2010.)



26304

An employer shall provide timely notice to the system of the employment, death, or termination of employment of a participant.

(Amended by Stats. 1996, Ch. 608, Sec. 17. Effective September 19, 1996. Applicable from July 1, 1996, pursuant to Sec. 58 of Ch. 608.)



26305

Upon request of the system, an employer shall provide the system with information regarding the salary paid or to be paid to employees subject to coverage by the Cash Balance Benefit Program in a plan year. The information may include, but shall not be limited to, employment contracts, salary schedules, and minutes from meetings conducted by the governing board of the employer.

(Amended by Stats. 1998, Ch. 965, Sec. 260. Effective January 1, 1999.)



26306

(a) Upon request by the system, a participant or beneficiary with respect to the Cash Balance Benefit Program shall provide to the system any information affecting his or her status as a participant or beneficiary.

(b) Upon request by the system, the participant shall provide proof of his or her date of birth.

(c) A participant who has not contributed to the Cash Balance Benefit Program during the immediately preceding plan year shall provide the system with his or her current mailing address and beneficiary information.

(Amended by Stats. 1998, Ch. 965, Sec. 261. Effective January 1, 1999.)






CHAPTER 5 - Eligibility

26400

(a) A person employed on a part-time basis by a school district or county office of education to perform creditable service for less than 50 percent of each full-time position shall become a participant on the later of the first day that creditable service is performed for an employer that provides the Cash Balance Benefit Program or the effective date of the employer’s governing board’s action to provide the Cash Balance Benefit Program, provided that creditable service is not performed for the same employer with whom the person is subject to mandatory membership in the Defined Benefit Program.

(b) A person employed on a temporary basis by a community college district, who is not subject to mandatory membership in the Defined Benefit Program pursuant to Section 22502 or 22504 for each position with the same employer, shall become a participant on the later of the first day that creditable service is performed for an employer that provides the Cash Balance Benefit Program or the effective date of the employer’s governing board’s action to provide the Cash Balance Benefit Program.

(c) If the employer’s governing board’s action to provide the Cash Balance Benefit Program gives employees the right to elect coverage under social security or an alternative retirement plan offered by the employer in addition to the Cash Balance Benefit Program, the employee may elect within 60 calendar days of the latest of the first day that creditable service is performed, the date of the employer’s governing board’s action to provide the Cash Balance Benefit Program, or the effective date of the employer’s governing board’s action to provide the Cash Balance Benefit Program to be covered by social security or to participate in the alternative retirement plan in lieu of participating in the Cash Balance Benefit Program. An election may not preclude an employee from participating in the Cash Balance Benefit Program at a later date so long as the Cash Balance Benefit Program is provided by the employer and the employee is eligible to participate in the Cash Balance Benefit Program.

(d) If subdivision (c) is applicable, the employer shall inform employees pursuant to subdivision (c) of Section 26300 of their right to make an election and the election shall be made on a properly executed form provided by the system and filed with the employer. The employer shall retain a copy of the employee’s signed election form and mail the original election form to the headquarters office of the system as described in Section 22375. The election shall become effective on the later of the first day that creditable service is performed or the effective date of the employer’s governing board’s action to provide the Cash Balance Benefit Program.

(e) If the participant’s basis of employment with a school district or county office of education that provides the Cash Balance Benefit Program changes to employment to perform creditable service for 50 percent or more of the full-time position during one school year with the same employer, creditable service performed for that employer shall no longer be covered under the Cash Balance Benefit Program. Creditable service performed for that employer shall be subject to coverage by the Defined Benefit Program as of the first day of the pay period following the change in the participant’s basis of employment.

(f) If the participant’s basis of employment with a community college district changes to employment that is subject to mandatory membership in the Defined Benefit Program pursuant to Section 22501, 22502, or 22504 during one school year with the same employer, creditable service performed for that employer shall no longer be covered under the Cash Balance Benefit Program. Creditable service performed for that employer shall be subject to coverage by the Defined Benefit Program as of the first day of the pay period following the change in the participant’s basis of employment.

(g) If the governing board of an employer subsequently provides, in addition to the Cash Balance Benefit Program, social security coverage, a participant covered by the Cash Balance Benefit Program who is performing creditable service for that employer may elect to be covered by social security in lieu of the Cash Balance Benefit Program. That participant’s election shall be made within 60 calendar days of the date the governing board acted to provide coverage under social security or the effective date of the governing board’s action to provide social security coverage, whichever is later. An election under this subdivision may not preclude an employee from participating in the Cash Balance Benefit Program at a later date if the employee is eligible to participate in the Cash Balance Benefit Program and the employer provides the Cash Balance Benefit Program.

(h) If the governing board of an employer provided social security coverage with an effective date prior to January 1, 2007, and the employer offered the Cash Balance Benefit Program as of the effective date of the governing board’s action to provide social security coverage, a participant who was performing creditable service for that employer may elect to be covered by social security in lieu of the Cash Balance Benefit Program. The participant’s election shall be made on or after March 1, 2008, and on or before May 1, 2008. The election to participate in social security shall be effective on July 1, 2008. An election under this subdivision may not preclude an employee from participating in the Cash Balance Benefit Program at a later date if the employee is eligible to participate in the Cash Balance Benefit Program and the employer provides the Cash Balance Benefit Program.

(i) An election by an employee to terminate his or her participation in the Cash Balance Benefit Program as described in subdivision (g) or (h) shall be made on a properly executed form provided by the system and filed with the employer. The employer shall retain a copy of the employee’s signed election form and mail the original election form to the headquarters office of the system, as described in Section 22375.

(Amended by Stats. 2006, Ch. 655, Sec. 69. Effective January 1, 2007.)



26401

(a) A member of the Defined Benefit Program who is employed to perform creditable service on a part-time basis for less than 50 percent of each full-time position by a school district or county office of education that provides the Cash Balance Benefit Program may elect to become a participant for creditable service subject to coverage under the Cash Balance Benefit Program for that employer, provided that the creditable service is not performed for the same employer with whom the member is also subject to mandatory membership in the Defined Benefit Program.

(b) A member of the Defined Benefit Program who is employed pursuant to Section 87474, 87480, 87481, 87482, or 87482.5 by a community college district that provides the Cash Balance Benefit Program may elect to become a participant for creditable service subject to coverage under the Cash Balance Benefit Program for that employer, provided that the creditable service is not performed for the same employer with whom the member is also subject to mandatory membership in the Defined Benefit Program.

(c) The election shall be made on a properly executed form provided by the system and shall be filed with the employer within 60 calendar days of the later of the first day of employment with an employer that provides the Cash Balance Benefit Program, the date of the employer’s governing board’s action to provide the Cash Balance Benefit Program, or the effective date of the employer’s governing board’s action to provide the Cash Balance Benefit Program.

(d) Employers shall make available to employees specified in subdivisions (a) and (b) information and forms provided by the system for making an election regarding participation. The employer shall retain a copy of the employee’s signed election form and mail the original signed election form to the headquarters office of the system as described in Section 22375. The election shall become effective on the first day of the pay period following the pay period in which the election is made.

(e) If an election is made pursuant to subdivision (a) and the participant’s basis of employment with that employer changes to employment to perform creditable service for 50 percent or more of the full-time position during one school year with the same employer, creditable service performed for that employer shall no longer be covered under the Cash Balance Benefit Program. Creditable service performed for that employer shall be subject to coverage under the Defined Benefit Program as of the first day of the pay period following the change in the participant’s basis of employment.

(f) If an election is made pursuant to subdivision (b) and the participant’s basis of employment with the community college district changes to employment that is subject to mandatory membership in the Defined Benefit Program pursuant to Section 22501, 22502, or 22504 during one school year with the same employer, creditable service performed for that employer shall no longer be covered under the Cash Balance Benefit Program. Creditable service performed for that employer shall be subject to coverage under the Defined Benefit Program as of the first day of the pay period following the change in the participant’s basis of employment.

(g) (1) If an employee was excluded from participation in the Cash Balance Benefit Program pursuant to Section 26401.5, as that section read on December 31, 2000, for the same service, the employee may elect to become a participant for creditable service subject to coverage under the Cash Balance Benefit Program for that employer, provided all of the following conditions are met:

(A) The employment is pursuant to Section 87474, 87480, 87481, 87482, or 87482.5.

(B) The employer offers the Cash Balance Benefit Program.

(C) The creditable service is not also subject to mandatory membership in the Defined Benefit Program.

(2) Employers shall, on or before May 1, 2007, make available to employees described in this subdivision, information and forms provided by the system for making an election regarding participation. The employee shall submit the form to the employer within a 60-day election period designated by the employer. The employer shall retain a copy of the employee’s signed election form and mail the original signed election form to the headquarters office of the system as described in Section 22375. The election shall become effective on the first day of the pay period following the pay period in which the election is made.

(Amended by Stats. 2006, Ch. 655, Sec. 70. Effective January 1, 2007.)



26403

A person who performs trustee service for an employer who has elected to provide benefits pursuant to this part to its employees may elect to participate in the Cash Balance Benefit Program for that service.

(Added by Stats. 2000, Ch. 1020, Sec. 13. Effective January 1, 2001.)






CHAPTER 6 - Contributions

26500

Acceptance of employment subject to coverage by the Cash Balance Benefit Program constitutes consent to have contributions deducted from the employee’s salary as required by Section 26501.

(Amended by Stats. 1998, Ch. 965, Sec. 264. Effective January 1, 1999.)



26501

Except as provided in Section 26504, the participant shall contribute an amount equivalent to 4 percent of salary.

(Amended by Stats. 1998, Ch. 1048, Sec. 38. Effective January 1, 1999.)



26501.5

A person who elects, pursuant to Section 26403, to participate in the Cash Balance Benefit Program shall make contributions, as provided in Section 26501, based on his or her salary or other compensation earned for trustee service.

(Added by Stats. 2000, Ch. 1020, Sec. 14. Effective January 1, 2001.)



26502

Notwithstanding Section 26301.5, the employer may pick up, for the sole purpose of and in accordance with the requirements of Section 414(h)(2) of Title 26 of the United States Code and Section 17501 of the Revenue and Taxation Code, all of the amounts otherwise due as employee contributions, which shall be paid by the employer in lieu of employee contributions and which shall be deducted from the employee’s salary.

(Amended by Stats. 1998, Ch. 965, Sec. 265. Effective January 1, 1999.)



26503

Except as provided in Sections 26504 and 26507, the employer shall contribute an amount equivalent to 4 percent of salary for each participant employed by the employer.

(Amended by Stats. 1998, Ch. 1048, Sec. 39. Effective January 1, 1999.)



26503.5

If a person elects, pursuant to Section 26403, to participate in the Cash Balance Benefit Program, his or her employer shall make contributions, as provided in Section 26503, based on the salary or other compensation paid for trustee service. For a participant subject to the California Public Employees’ Pension Reform Act of 2013, other compensation paid for trustee service is subject to the same requirements as “salary” as defined in Section 26139.5.

(Amended by Stats. 2013, Ch. 559, Sec. 38. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



26504

The employer may enter into a collective bargaining agreement to pay a different employer contribution rate and a different employee contribution rate, provided all of the following conditions are met:

(a) The sum of the employee contributions and employer contributions for each participant shall equal or exceed 8 percent of salary.

(b) The employee contribution rate may exceed the employer contribution rate but in no event shall the employer contribution rate be less than 4 percent.

(c) The employee contribution rate shall not be less than the employer contribution rate. If the terms of a collective bargaining agreement that is in effect on January 1, 2014, would be impaired by this subdivision, this subdivision shall not apply to the employer and participants subject to that contract until the expiration of that contract. A renewal, amendment, or any other extension of that contract shall be subject to the requirements of this subdivision.

(d) The employee contribution rate and employer contribution rate shall be the same for each participant employed by the employer.

(e) The employee contribution rate and employer contribution rate shall be in one-quarter percent increments.

(f) The employee contribution rate and employer contribution rate as determined under the collective bargaining agreement shall become effective on the first day of the plan year following notification to the system and shall remain in effect for at least one plan year. However, the employee contribution rate and the employer contribution rate as determined under the collective bargaining agreement may become effective as of the first day of the plan year in which notice is given if it is so provided in the collective bargaining agreement and if a lump-sum contribution is made to the plan equal to the additional employee and employer contributions, if any, that would have been required if the contribution rates had been in effect on the first day of the plan year. Interest shall be credited at the minimum interest rate with respect to the lump-sum contribution commencing with the first month after the contribution is made.

(g) The employer has filed notice of the employee contribution rate and the employer contribution rate on a form prescribed by the system.

(Amended by Stats. 2013, Ch. 559, Sec. 39. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



26506

(a) Except as provided in subdivision (b), participants shall not make voluntary pretax or post-tax contributions into the Cash Balance Benefit Program, nor shall participants redeposit amounts previously distributed from employee accounts or employer accounts.

(b) Pursuant to terms and conditions established by the board, participants may be permitted to transfer funds from eligible retirement plans into the Cash Balance Benefit Program to the extent that the transfers are allowable under and are completed in a manner prescribed by applicable federal and state laws, and any related regulations.

(c) Funds deposited with the Cash Balance Benefit Program by a participant pursuant to subdivision (b) shall be credited to the participant and identified separately from credits in the participant’s employee and employer accounts. Funds so deposited shall be credited with interest pursuant to Section 26604.

(Amended by Stats. 1998, Ch. 1048, Sec. 41. Effective January 1, 1999.)



26507

(a) The board may adjust the mandatory employer contribution rate specified under Section 26503 for a fixed period of plan years when it has determined based upon the recommendation of the actuary, that increased contributions are required. The adjustment shall not exceed one-fourth of one percent for any plan year. The mandatory employer contribution rate as adjusted shall not exceed 4.25 percent of salary in any plan year for each participant employed by the employer, except as provided in subdivision (b).

(b) The adjustment to the employer contribution rate specified in subdivision (a) shall be applied to the employer contribution rate specified in a collective bargaining agreement pursuant to Section 26504 and in effect on the first day of the plan year in which the adjustment to the employer contribution rate takes effect.

(c) The adjusted employer contribution rate shall become effective no earlier than the first day of the plan year immediately following adoption by the board.

(Amended by Stats. 1998, Ch. 965, Sec. 268. Effective January 1, 1999.)






CHAPTER 7 - Employee and Employer Accounts

26600

All contributions based on salary earned by a participant, together with amounts credited under the minimum interest rate and additional earnings credit amounts, shall be treated as credits to individual accounts in the name of the participant. These accounts shall be nominal accounts used to determine the amount of retirement benefit, disability benefit, death benefit, or termination benefit of the participant or beneficiary. The participant shall have no actual individual account and shall have no claim to any particular assets of the plan or the fund.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26601

All employee contributions and interest credited under the minimum interest rate and additional earnings credits in respect of those contributions shall be treated as credits to the participant’s employee account.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26602

All employer contributions on behalf of the participant and interest credited under the minimum interest rate and additional earnings credits in respect of those contributions shall be treated as credits to the participant’s employer account.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26603

All employee contributions shall be credited to employee accounts and all employer contributions shall be credited to employer accounts as of the first working day following the date all contributions to fully satisfy the contribution report as submitted by the employer are received by the system.

(Amended by Stats. 1999, Ch. 939, Sec. 84. Effective January 1, 2000.)



26604

(a) Beginning June 1, 1996, prior to the Cash Balance Plan becoming effective, and prior to the beginning of each plan year thereafter, the board, by plan amendment with respect to the Cash Balance Benefit Program, shall declare the minimum interest rate for crediting employee accounts and employer accounts with respect to the Cash Balance Benefit Program during the following plan year.

(b) All interest shall be computed at the minimum interest rate on the balance of the employee account and the employer account and shall be compounded daily.

(c) Interest for contributions credited during that month to the respective account shall accrue at the minimum interest rate from the first working day following the date contributions are received in full by the system pursuant to Section 26603.

(d) Interest shall not be credited to employee accounts and employer accounts that have been transferred to the Annuitant Reserve for payment of an annuity.

(Amended by Stats. 1999, Ch. 939, Sec. 85. Effective January 1, 2000.)



26605

In the event that the total amount of investment earnings of the plan for any plan year exceeds the sum of the total amount required to credit all employee and employer accounts at the minimum interest rate for the plan year plus the administrative costs of the plan for the plan year, then following the determination by the board with respect to additions to the Gain and Loss Reserve described in subdivision (c) of Section 26202 the board may declare by means of plan amendment an additional earnings credit for the plan year with respect to the employee and employer accounts of the plan participants.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26606

Any additional earnings credit declared shall be determined as a specified percentage increase in the closing balance of each employee account and employer account with respect to the Cash Balance Benefit Program measured as of the last day of the plan year. The additional earnings credit shall be credited to employee account and employer account balances as of the date the board declares the additional earnings credit is to be applied. The additional earnings credit shall not be credited to employee accounts and employer accounts that have been transferred to the Annuitant Reserve for payment of an annuity under the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 270. Effective January 1, 1999.)



26607

(a) The board may declare by means of plan amendment with respect to the Cash Balance Benefit Program an additional annuity credit applicable to annuities being paid under the Cash Balance Benefit Program.

(b) The declaration authorized by subdivision (a) may be made only when the board by plan amendment with respect to the Cash Balance Benefit Program declares an additional earnings credit as provided in Section 26605 and if the total amount of investment earnings of the plan with respect to the Cash Balance Benefit Program for the plan year exceeds the sum of the total amount required to credit all employee and employer accounts at the minimum interest rate, the administrative costs of the plan with respect to the Cash Balance Benefit Program for the plan year, any addition to be made to the Gain and Loss Reserve under subdivision (c) of Section 26202, the total amount required to credit all employee and employer accounts in respect of the additional earnings credit so declared, and any other obligations incurred by the plan with respect to the Cash Balance Benefit Program.

(c) Any additional annuity credit with respect to the Cash Balance Benefit Program shall be based upon the annuity of the participant or beneficiary for the plan year and shall be paid as a lump sum to the participant or beneficiary on the date specified by the board.

(Amended by Stats. 1998, Ch. 965, Sec. 271. Effective January 1, 1999.)






CHAPTER 8 - Rights to Benefits

26700

A participant has a vested right to a retirement benefit equal in amount to the total balance of credits in his or her employee account and employer account. The right accrues when a person becomes a participant.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26701

The right of a participant to a benefit under this part, whether by lump sum or annuity, is not subject to execution or any other process whatsoever, except to the extent permitted by Section 704.110 of the Code of Civil Procedure, and is unassignable except as specifically provided under this part.

(Amended by Stats. 1998, Ch. 1048, Sec. 43. Effective January 1, 1999.)



26702

(a) For the purpose of payments into or out of the fund for adjustments of errors or omissions with respect to the Cash Balance Benefit Program, the period of limitation shall be applied as follows:

(1) No action may be commenced by or against the board, the system, or the plan more than three years after all obligations to or on behalf of the participant or beneficiary have been discharged.

(2) In cases where the system makes an error resulting in incorrect payment to the participant or beneficiary, the system’s right to commence recovery shall expire three years from the date of payment.

(3) If an erroneous payment is made due to lack of information or inaccurate information regarding eligibility of a participant or beneficiary to receive a benefit from the Cash Balance Benefit Program, the period of limitation shall commence when the system discovers the erroneous payment.

(b) Notwithstanding any other provision of this section, if any erroneous payment has been made on the basis of fraud or intentional misrepresentation by a participant or beneficiary, or other party in relation to or on behalf of a participant or beneficiary, the three-year period of limitation shall not be deemed to commence or to have commenced until the system discovers the erroneous payment.

(Amended by Stats. 1998, Ch. 1048, Sec. 44. Effective January 1, 1999.)



26703

The signature of the spouse of a participant shall be required on a designation of beneficiary form, an election, change, or termination of an annuity, or an application for a retirement benefit, disability benefit, or termination benefit under this part, unless the participant declares in writing, under penalty of perjury, that one of the following conditions exists:

(a) The participant is not married.

(b) The participant does not know, and has taken all reasonable steps to determine, the whereabouts of the spouse.

(c) The spouse is incapable of executing the acknowledgment because of an incapacitating mental or physical condition.

(d) The participant and spouse have executed a marriage settlement agreement pursuant to Part 5 (commencing with Section 1500) of Division 4 of the Family Code that makes the community property law inapplicable to the marriage.

(e) The current spouse has no identifiable community property interest in the benefit.

(Amended by Stats. 2014, Ch. 755, Sec. 75. Effective January 1, 2015.)



26704

If a spouse refuses to sign a beneficiary designation, an election, change, or termination of an annuity, or an application for a retirement benefit, disability benefit, or termination benefit payable under this part, the participant may bring an action in court to enforce the spousal signature requirement or to waive the spousal signature requirement. Either party may bring an action pursuant to Section 1101 of the Family Code to determine the rights of the party.

(Amended by Stats. 2014, Ch. 755, Sec. 76. Effective January 1, 2015.)






CHAPTER 9 - Retirement Benefit

26800

The normal retirement age for the Cash Balance Benefit Program is 60 years of age, or 62 years of age for a participant subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2013, Ch. 559, Sec. 40. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



26801

A participant’s retirement date shall be no earlier than the date on which the participant attains the age of 55 years.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26802

Distribution of the retirement benefit under this part shall commence no later than the required beginning date specified in subdivision (c) of Section 26004.

(Amended by Stats. 1998, Ch. 965, Sec. 273. Effective January 1, 1999.)



26803

(a) All creditable service subject to coverage by the Cash Balance Benefit Program and all service with the participant’s last employer or employers that is creditable under the Defined Benefit Program shall be terminated prior to the retirement date.

(b) All employers with which the participant is employed to perform creditable service subject to coverage by the plan shall certify on a form prescribed by the system that the participant’s employment has been terminated unless the employment was terminated 12 months or more prior to the member’s retirement date.

(Amended by Stats. 2014, Ch. 755, Sec. 77. Effective January 1, 2015.)



26804

Application for a retirement benefit under this part shall be made on a form prescribed by the system.

(Amended by Stats. 1998, Ch. 965, Sec. 275. Effective January 1, 1999.)



26805

The retirement benefit under this part is a benefit payable in the event of retirement that is an amount equal to the sum of the employee account and the employer account as of the retirement date.

(Amended by Stats. 1998, Ch. 965, Sec. 276. Effective January 1, 1999.)



26806

The normal form of retirement benefit under this part is a lump-sum payment. Upon distribution of the lump-sum payment to the participant, no further benefits shall be payable from the plan with respect to the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 277. Effective January 1, 1999.)



26807

(a) Upon application for a retirement benefit under this part, the participant may elect to receive the retirement benefit in the form of an annuity, provided the sum of the employee account and employer account equals or exceeds three thousand five hundred dollars ($3,500).

(b) If the participant elects to receive the retirement benefit as an annuity, the participant shall elect one of the following forms of payment:

(1) A single life annuity without a cash refund feature. This form of payment is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the retirement benefit in a lump-sum payment. This benefit shall be payable for the life of the participant. Upon the death of the participant, no other benefit shall be payable to any beneficiary under this part.

(2) A single life annuity with a cash refund feature. This form of payment is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the retirement benefit in a lump-sum payment. This benefit shall be payable for the life of the participant and any balance remaining upon the death of the participant shall be payable in a lump sum to the participant’s beneficiary.

(3) A 100-percent joint and survivor annuity with a “pop-up” feature. This form of payment is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the retirement benefit in a lump-sum payment, modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Upon the death of the participant, the monthly amount that was payable to the participant shall be paid monthly to the participant’s annuity beneficiary. However, if the annuity beneficiary predeceases the participant, the annuity payable to the participant shall be the single life annuity with a cash refund feature that would have been payable had the participant elected that form of payment at the commencement of the benefit. That single life annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the participant, the participant may designate a new annuity beneficiary. The effective date of the new designation shall be six months following the date notification, on a properly executed form, is received by the board, provided both the participant and the new designated annuity beneficiary are then living. The designation of the new annuity beneficiary under this paragraph shall be subject to an actuarial modification of the single life annuity with a cash refund feature and shall not result in any additional liability to the fund. The new annuity beneficiary shall not be an existing annuity beneficiary.

(4) A 50-percent joint and survivor annuity with a “pop-up” feature. This form of payment is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the retirement benefit in a lump-sum payment, modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Upon the death of the participant, one-half of the monthly amount that was payable to the participant shall be paid monthly to the participant’s annuity beneficiary. However, if the annuity beneficiary predeceases the participant, the annuity payable to the participant shall be the single life annuity with a cash refund feature that would have been payable had the participant elected that form of payment at the commencement of the benefit. That single life annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the participant, the participant may designate a new annuity beneficiary. The effective date of the new designation shall be six months following the date notification, on a properly executed form, is received by the board, provided both the participant and the new designated annuity beneficiary are then living. The designation of the new annuity beneficiary under this paragraph shall be subject to an actuarial modification of the single life annuity with a cash refund feature and shall not result in any additional liability to the fund. The new annuity beneficiary shall not be an existing annuity beneficiary.

(5) A period certain annuity. This form of payment is an annuity equal to the actuarial equivalent of the sum of the balance of the employee account and the employer account on the date the retirement benefit becomes payable. The annuity shall be payable in whole year increments over a period of years specified by the participant, from a minimum of three years to a maximum of 10 years. However, the annuity period may not exceed the life expectancy of the participant or of the participant and the participant’s annuity beneficiary. If the participant’s death occurs prior to the end of the period certain, the remaining balance of payments shall be paid to the participant’s annuity beneficiary pursuant to Section 27007.

(c) Except as described in subdivision (e) of Section 26807.5, on or after January 1, 2007, a participant may not make a new election of an annuity described in subdivision (b).

(d) Any participant with a retirement effective on or after January 1, 2007, shall elect an annuity from the annuities described in Section 26807.5.

(Amended by Stats. 2006, Ch. 655, Sec. 71. Effective January 1, 2007.)



26807.5

(a) Upon application for a retirement benefit under this part, the participant may elect to receive the retirement benefit as an annuity payable in monthly installments, provided the sum of the employee account and employer account equals or exceeds three thousand five hundred dollars ($3,500). If the participant elects to receive the retirement benefit as an annuity, the participant shall elect one of the following forms of payment:

(1) Participant only annuity. This is a single life annuity with a cash refund feature that is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the retirement benefit in a lump-sum payment. Upon the death of the participant, an amount equal to the remaining balance of the participant’s contributions and interest shall be paid in a lump-sum to the participant’s beneficiary.

(2) One hundred percent beneficiary annuity. This is a joint and survivor annuity that is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Upon the death of the participant, 100 percent of the monthly amount that was payable to the participant shall be paid monthly to the participant’s surviving annuity beneficiary.

(3) Seventy-five percent beneficiary annuity. This is a joint and survivor annuity that is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Pursuant to Section 401(a)(9) of the Internal Revenue Code, unless the annuity beneficiary is the participant’s spouse or former spouse who has been awarded a community property interest in the participant’s benefits under this part, the participant may not designate an annuity beneficiary under this annuity who is more than exactly 19 years younger than the participant. Upon the death of the participant, 75 percent of the monthly amount that was payable to the participant shall be paid monthly to the participant’s surviving annuity beneficiary.

(4) Fifty percent beneficiary annuity. This is a joint and survivor annuity that is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Upon the death of the participant, 50 percent of the monthly amount that was payable to the participant shall be paid monthly to the participant’s surviving annuity beneficiary.

(5) A period certain annuity. This form of payment is an annuity that is equal to the actuarial equivalent of the balance of credits in the participant’s Cash Balance Benefit account on the date the retirement benefit becomes payable. The annuity shall be payable in whole year increments over a period of years specified by the participant, from a minimum of three years to a maximum of 10 years. However, the annuity period may not exceed the life expectancy of the participant or of the participant and the participant’s annuity beneficiary. If the participant’s death occurs prior to the end of the period certain, the remaining balance of payments shall be paid to the participant’s annuity beneficiary pursuant to Section 27007.

(b) If an annuity beneficiary designated pursuant to paragraph (2), (3), or (4) of subdivision (a) predeceases the participant, the annuity shall be paid to the participant as the participant only annuity described in paragraph (1) of subdivision (a) that would have been payable had the participant elected that form of payment at the commencement of the benefit. That participant only annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the participant, the participant may designate a new annuity beneficiary. The effective date of the new designation shall be six months following the date notification is received by the board, provided both the participant and the new designated annuity beneficiary are then living. Notice to the board of the death of the annuity beneficiary shall be on a properly executed form provided by the system. The designation of the new annuity beneficiary under this paragraph is subject to an actuarial modification of the participant only annuity and may not result in any additional liability to the fund.

(c) If a nonparticipant spouse elects to receive the retirement benefit as an annuity, the nonparticipant spouse shall elect the form of payment specified in paragraph (1) or (5) of subdivision (a) and, in those paragraphs, references to a “participant” shall apply to the nonparticipant spouse.

(d) Notwithstanding Section 297 or 299.2 of the Family Code, a spouse as described in paragraph (3) of subdivision (a) does not include the domestic partner of the participant, pursuant to Section 7 of Title 1 of the United States Code.

(e) If there is a determination of community property rights as described in Chapter 15 (commencing with Section 27400) of this part on or before December 31, 2006, the participant may elect the annuity that is required by the judgment or court order. Nothing in this part shall permit the participant to change the annuity to the detriment of the community property interest of the nonparticipant spouse.

(Added by Stats. 2006, Ch. 655, Sec. 72. Effective January 1, 2007.)



26807.6

(a) A participant who retired and elected an annuity pursuant to Section 26807 may elect to change annuities, subject to all of the following:

(1) A participant who elected a single life annuity with or without a cash refund feature or a period certain annuity may not change his or her annuity.

(2) A participant who elected an annuity under paragraph (3) or (4) of subdivision (b) of Section 26807 may elect an annuity under paragraph (3) of subdivision (a) of Section 26807.5.

(3) The election of the participant under this section is made on or after January 1, 2007, and prior to July 1, 2007.

(4) The participant designates the same annuity beneficiary that was designated under the prior annuity elected by the participant, if the annuity and annuity designation were effective on December 31, 2006.

(5) The annuity beneficiary is not afflicted with a known terminal illness and the participant declares, under penalty of perjury under the laws of this state, that to the best of his or her knowledge, the annuity beneficiary is not afflicted with a known terminal illness.

(6) The annuity beneficiary has not predeceased the participant as of the effective date of the change in the annuity by the participant.

(b) The change in the annuity by the participant shall be effective on the date the election is signed, provided that the election is on a properly executed form provided by the system and that election is received at the system’s headquarters office as described in Section 22375 within 30 days after the date the election is signed.

(c) After receipt of a participant’s election document, the system shall mail an acknowledgment notice to the participant that sets forth the new annuity elected by the participant.

(d) If the participant and the annuity beneficiary are alive and not afflicted with a known terminal illness, a participant may cancel the election to change annuities and elect to receive the benefit according to the preexisting annuity election. After cancellation, the participant may elect to make a one-time change from the preexisting annuity to any other annuity provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change shall be made on a properly executed form provided by the system and shall be received at the system’s headquarters office as described in Section 22375 no later than 30 calendar days following the date of mailing of the acknowledgment notice. If the participant elects to make the one-time change provided by this subdivision, the change shall be effective as of the participant’s signature date on the initial election to change.

(e) If the system is unable to mail an acknowledgment notice to the participant on or before June 1, 2007, or prior to the end of the election period, provided that the participant and the annuity beneficiary are alive and not afflicted with a known terminal illness, the system shall allow a participant to cancel the election to change annuities and elect to receive the benefit according to the preexisting annuity election. After cancellation, the participant may elect to make a one-time change from the preexisting annuity to any other annuity provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change may be made after the end of the election period if it is made on a properly executed form provided by the system and is received at the system’s headquarters office as described in Section 22375 no later than 30 calendar days following the date of mailing of the acknowledgment notice. If the participant elects to make the one-time change provided by this subdivision, the change shall be effective as of the participant’s signature date on the initial election to change.

(f) If the participant elects to change his or her annuity as described in subdivision (a) or (d), the participant’s annuity shall be modified in a manner determined by the board to prevent any additional liability to the plan.

(g) References to a “participant” in paragraph (1) of subdivision (a) shall apply to the nonmember spouse.

(h) The participant shall not change annuities in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(Added by Stats. 2006, Ch. 655, Sec. 73. Effective January 1, 2007.)



26807.7

(a) A participant who retired and elected a beneficiary annuity pursuant to Section 26807.5 and designated his or her same-sex spouse or same-sex former spouse as annuity beneficiary may elect to change his or her annuity subject to all of the following:

(1) A participant who elected the 100 percent beneficiary annuity or the 50 percent beneficiary annuity may elect to change his or her beneficiary annuity to the 75 percent beneficiary annuity described in paragraph (3) of subdivision (a) of Section 26807.5, provided the participant’s same-sex spouse or same-sex former spouse is more than exactly 19 years younger than the participant.

(2) The annuity change made by the participant pursuant to this section is made on or after July 1, 2015, and on or before December 31, 2015.

(3) The participant married a same-sex spouse, the marriage is or was recognized by the United States government, any state government, or any foreign government, and his or her same-sex spouse or same-sex former spouse was designated as his or her annuity beneficiary prior to July 1, 2015.

(4) The same-sex spouse or same-sex former spouse is the current annuity beneficiary and remains the annuity beneficiary following the annuity change made pursuant to this section.

(5) The annuity beneficiary has not predeceased the participant as of the effective date of the annuity change made by the participant pursuant to this section.

(b) The annuity change made by a participant pursuant to subdivision (a) shall be deemed effective as of the effective date of the prior annuity election or June 26, 2013, whichever is later.

(c) The annuity change made by the participant pursuant to subdivision (a) shall be on a properly executed form provided by the system subject to the following requirements:

(1) The form is signed and dated by the participant and the participant’s spouse, if applicable, on or after July 1, 2015, and on or before December 31, 2015.

(2) The date the form is received at the system’s headquarters office is within 30 calendar days after the date of the participant’s signature and within 30 calendar days after the date of the spouse’s signature, if applicable.

(d) After receipt of a participant’s election, the system shall mail an acknowledgment notice to the participant that sets forth the new annuity elected by the participant.

(e) A participant may cancel an annuity change made pursuant to subdivision (a) and elect to receive his or her benefit according to his or her prior annuity election provided the requirements of paragraphs (4) and (5) of subdivision (a) are still met. The cancellation shall become effective as of the date of the initial option change pursuant to subdivision (b) subject to the following requirements:

(1) The cancellation is made on a properly executed form provided by the system.

(2) The form includes the signatures of the participant and his or her spouse, if applicable, and the signatures are dated.

(3) The form is received at the system’s headquarters office within 30 calendar days after the date of the acknowledgment notice described in subdivision (d), regardless of whether the form is received after December 31, 2015.

(f) If a participant elects to change his or her annuity pursuant to subdivision (a), the participant’s annuity shall be modified in a manner determined by the board to prevent any additional liability to the plan.

(g) A participant shall not change his or her annuity in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(Added by Stats. 2014, Ch. 755, Sec. 78. Effective January 1, 2015.)



26808

(a) The annuity elected under this chapter shall be determined as a value actuarially equivalent to the sum of the employee account and the employer account as of the retirement date. The annuity shall be calculated using the age of the participant and, if the participant elected a joint and survivor option, the age of the beneficiary on the retirement date.

(b) In the case of a participant who previously received an annuity that was terminated pursuant to Section 26505 or 26810, the portion of the annuity derived from the amounts credited to the employee account and employer account as of the date of reemployment shall be calculated using the actuarial assumptions in effect on the previous retirement date using the age of the participant and, if the participant elected a joint and survivor option, the age of the beneficiary on the current retirement date.

(Amended by Stats. 1996, Ch. 608, Sec. 34.5. Effective September 19, 1996. Applicable from July 1, 1996, pursuant to Sec. 58 of Ch. 608.)



26809

Upon election of an annuity under this part, the credits in the participant’s employee account and employer account shall be transferred to the Annuitant Reserve.

(Amended by Stats. 1998, Ch. 965, Sec. 279. Effective January 1, 1999.)



26810

(a) A participant who is employed to perform creditable service subject to coverage by the Cash Balance Benefit Program while receiving an annuity under the program may voluntarily terminate the annuity upon employment and make contributions to the program based on salary paid by the employer for the employment, provided the participant has attained normal retirement age and has been receiving a retirement annuity for at least one year. The participant shall continue to be subject to Section 26808.

(b) The participant shall request in writing within 60 days of employment that the annuity be terminated. Termination of the participant’s annuity shall become effective on the first day of the month following the month in which verification of the participant’s employment is received by the system from the participant’s employer.

(c) Upon voluntary termination of the annuity, the employee and employer account of the participant shall be credited with respective balances that reflect the actuarial equivalent of the participant’s retirement benefit as of the date the participant terminates the annuity and the Annuitant Reserve shall be reduced by the amount of the credits.

(d) The portion of the annuity derived from the amounts credited to the employee account and employer account, as of the date the participant terminates the annuity, shall be calculated using the actuarial assumptions in effect on the initial retirement date using the age of the participant and, if the participant elected a joint and survivor option the age of the beneficiary on the current retirement date.

(e) Upon election of a subsequent annuity, the credits in the participant’s employee account and employer account shall be transferred to the Annuitant Reserve.

(Amended by Stats. 2013, Ch. 559, Sec. 41. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



26811

The beneficiary under the joint and survivor annuity elected pursuant to paragraph (3) or (4) of subdivision (b) of Section 26807 or paragraphs (2) to (5), inclusive, of subdivision (a) of Section 26807.5 shall be the person designated by the participant on the application for a retirement benefit under this part, and shall not be changed after the original retirement date unless the beneficiary has predeceased the participant.

(Amended by Stats. 2006, Ch. 655, Sec. 74. Effective January 1, 2007.)



26812

(a) A participant retired for service under this part may perform retired participant activities, but the participant shall not make contributions to the plan or accrue service credit under the Defined Benefit Program based on compensation earned from that service. The employer shall maintain accurate records of the earnings of the retired participant and report those earnings monthly to the system and retired participant.

(b) If a participant is retired for service under this part, the annualized rate of pay for retired participant activities performed by that participant shall not be less than the minimum, nor exceed the maximum, paid by the employer to other employees performing comparable duties.

(c) A participant retired for service under this part shall not be required to reinstate for performing retired participant activities.

(d) (1) If all of the following apply to a participant retired for service under this part, the participant’s annuity shall be reduced by the amount of the compensation:

(A) The participant is receiving an annuity under the Cash Balance Benefit Program.

(B) The participant is below normal retirement age or retired on or after January 1, 2014.

(C) The participant earns compensation paid in cash for performing retired participant activities, excluding reimbursements paid by an employer for expenses incurred by the participant in which payment of the expenses by the participant is substantiated.

(2) The reduction in paragraph (1) shall only be made for compensation paid in cash during the first 180 calendar days after a participant retired for service under this part. The amount of the reduction may be equal to the monthly annuity payable but shall not exceed the amount of the annuity payable during the first 180 calendar days after a participant retired for service under this part. For written agreements pertaining to the performance of retired participant activities entered into, extended, renewed, or amended on or after January 1, 2014, the reduction in paragraph (1) shall also be made for payments, including, but not limited to, those for participation in a deferred compensation plan; to purchase an annuity contract, tax-deferred retirement plan, or insurance program; and for contributions to a plan that meets the requirements of Section 125, 401(a), 401(k), 403(b), 457(b), or 457(f) of Title 26 of the United States Code when the cost is covered by an employer.

(e) If the participant has attained normal retirement age at the time the compensation is earned, subdivision (d) shall not apply if the appointment has been approved by the governing body of the employer in a public meeting, as reflected in a resolution adopted by the governing body of the employer prior to the performance of retired participant activities, expressing its intent to seek an exemption from the limitation specified in subdivision (d). Approval of the appointment shall not be placed on a consent calendar. Notwithstanding any other provision of Article 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code or any state or federal law incorporated by subdivision (k) of Section 6254 of the Government Code, the resolution shall be subject to disclosure by the entity adopting the resolution and the system. The resolution shall include the following specific information and findings:

(1) The nature of the employment.

(2) A finding that the appointment is necessary to fill a critically needed position before 180 calendar days has passed.

(3) A finding that the participant is not ineligible for application of this subdivision pursuant to subdivision (g).

(4) A finding that the termination of employment of the retired participant with the employer is not the basis for the need to acquire the services of the participant.

(f) Subdivision (e) shall not apply to a retired participant whose termination of employment with the employer is the basis for the need to acquire the services of the participant.

(g) Subdivision (e) shall not apply if the participant received additional service credit pursuant to Sections 22714 or 22715 or received from any public employer any financial inducement to retire. For purposes of this section, “financial inducement to retire” includes, but is not limited to, any form of compensation or other payment that is paid directly or indirectly by a public employer to the participant, even if not in cash, either before or after retirement, if the participant retires for service on or before a specific date or specific range of dates established by a public employer on or before the date the inducement is offered. The system shall liberally interpret this subdivision to further the Legislature’s intent to make subdivision (e) inapplicable to participants if the participant received a financial incentive from any public employer to retire or otherwise terminate employment with a public employer.

(h) The superintendent, the county superintendent of schools, or the chief executive officer of a community college shall submit all documentation required by the system to substantiate the eligibility of the retired participant for application of subdivision (e), including, but not limited to, the resolution adopted pursuant to that subdivision.

(i) The documentation required by this section shall be received by the system prior to the retired participant’s performance of retired participant activities.

(j) Within 30 calendar days of the receipt of all documentation required by the system pursuant to this section, the system shall inform the entity seeking application of the exemption specified in subdivision (e) and the retired participant whether the compensation paid to the participant will be subject to the limitation specified in subdivision (d).

(Amended by Stats. 2013, Ch. 559, Sec. 42. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)



26813

A member retired for service under the Defined Benefit Program may perform retired participant activities in any one school year up to the limitation specified in Sections 24214 and 24214.5, but the member shall not make contributions to the fund. The employer shall maintain accurate records of the earnings of the retired member and report those earnings monthly to the system and retired member as described in Section 22461.

(Amended by Stats. 2013, Ch. 559, Sec. 43. Effective January 1, 2014. Deemed operative January 1, 2013, by Sec. 1 of Ch. 559.)






CHAPTER 10 - Disability Benefit

26900

A participant may apply to receive a disability benefit under this part at any time.

(Amended by Stats. 1998, Ch. 965, Sec. 282. Effective January 1, 1999.)



26901

Application for a disability benefit under this part shall be made by the participant, or the guardian or conservator of the participant, on a form prescribed by the system.

(Amended by Stats. 1998, Ch. 965, Sec. 283. Effective January 1, 1999.)



26902

(a) A disability benefit under this part shall become payable only upon determination by the board that the participant has a total and permanent disability. The board shall require current relevant medical reports by licensed practitioners, including the report of the treating physician, and may make any inquiries necessary to the determination of total and permanent disability. Failure of the participant, or the participant’s guardian or conservator, to provide any documents, complete any forms, or respond to any questions from the board within 45 days of the request may be cause for rejection of the application.

(b) Upon determination by the board that the participant does not have a total and permanent disability, the application for disability benefit, and any designation of beneficiary for the benefit, shall be automatically canceled.

(Amended by Stats. 1998, Ch. 965, Sec. 284. Effective January 1, 1999.)



26903

All creditable service subject to coverage by the Cash Balance Benefit Program and Defined Benefit Program shall be terminated prior to the disability date.

(Amended by Stats. 1998, Ch. 965, Sec. 285. Effective January 1, 1999.)



26904

The disability benefit is a benefit for total and permanent disability that is an amount equal to the sum of the employee account and the employer account as of the disability date.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26905

The normal form of disability benefit under this part is a lump-sum payment. Upon distribution of the lump-sum payment to the participant, no further benefits shall be payable from the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 286. Effective January 1, 1999.)



26906

(a)Upon application for a disability benefit under this part, the participant may elect to receive the disability benefit in the form of an annuity provided the sum of the employee account and employer account equals or exceeds three thousand five hundred dollars ($3,500).

(b) If the participant elects to receive the disability benefit as an annuity, the participant shall elect one of the following forms of payment:

(1) A single life annuity without a cash refund feature. This form of payment is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the disability benefit in a lump-sum payment. This benefit shall be payable for the life of the participant. Upon the death of the participant, no other benefit shall be payable to any beneficiary under this part.

(2) A single life annuity with a cash refund feature. This form of payment is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the disability benefit in a lump-sum payment. This benefit shall be payable for the life of the participant and any balance remaining upon the death of the participant shall be payable in a lump sum to the participant’s beneficiary.

(3) A 100-percent joint and survivor annuity with a “pop-up” feature. This form of payment is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the disability benefit in a lump-sum payment, modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Upon the death of the participant, the monthly amount that was payable to the participant shall be paid monthly to the participant’s annuity beneficiary. However, if the annuity beneficiary predeceases the participant, the annuity payable to the participant shall be the single life annuity with a cash refund feature that would have been payable had the participant elected that form of payment at the commencement of the benefit. That single life annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the participant, the participant may designate a new annuity beneficiary. The effective date of the new designation shall be six months following the date notification, on a properly executed form, is received by the board, provided both the participant and the new designated annuity beneficiary are then living. The designation of the new annuity beneficiary under this paragraph shall be subject to an actuarial modification of the single life annuity with a cash refund feature and shall not result in any additional liability to the fund. The new annuity beneficiary shall not be an existing annuity beneficiary.

(4) A 50-percent joint and survivor annuity with a “pop-up” feature. This form of payment is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the disability benefit in a lump-sum payment, modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Upon the death of the participant, one-half of the monthly amount that was payable to the participant shall be paid monthly to the participant’s annuity beneficiary. However, if the annuity beneficiary predeceases the participant, the annuity payable to the participant shall be the single life annuity with a cash refund feature that would have been payable had the participant elected that form of payment at the commencement of the benefit. That single life annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the participant, the participant may designate a new annuity beneficiary. The effective date of the new designation shall be six months following the date notification, on a properly executed form, is received by the board, provided both the participant and the new designated annuity beneficiary are then living. The designation of the new annuity beneficiary under this paragraph shall be subject to an actuarial modification of the single life annuity with a cash refund feature and shall not result in any additional liability to the fund. The new annuity beneficiary shall not be an existing annuity beneficiary.

(5) A period certain annuity. This form of payment is an annuity equal to the actuarial equivalent of the sum of balance of the employee account and the employer account on the date the disability benefit becomes payable. The annuity shall be payable in whole year increments over a period of years specified by the participant, from a minimum of three years to a maximum of 10 years. However, the annuity period may not exceed the life expectancy of the participant or of the participant and the participant’s annuity beneficiary. If the participant’s death occurs prior to the end of the period certain, the remaining balance of payments shall be paid to the participant’s annuity beneficiary pursuant to Section 27007.

(c) Except as described in subdivision (c) of Section 26906.5, on or after January 1, 2007, a participant may not make a new election of an annuity described in subdivision (b).

(Amended by Stats. 2006, Ch. 655, Sec. 75. Effective January 1, 2007.)



26906.5

(a) Upon application for a disability benefit under this part, the participant may elect to receive the disabled benefit in the form of an annuity provided the sum of the employee account and employer account equals or exceeds three thousand five hundred dollars ($3,500). If the participant elects to receive the disability benefit as an annuity, the participant shall elect one of the following forms of payment:

(1) Participant only annuity. This is a single life annuity with a cash refund feature that is the actuarial equivalent of the amount that would be payable to the participant if the participant elected to receive the disability benefit in a lump-sum payment. Upon the death of the participant, an amount equal to the remaining balance of the participant’s contributions and interest shall be paid in a lump sum to the participant’s beneficiary.

(2) One hundred percent beneficiary annuity. This is a joint and survivor annuity that is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Upon the death of the participant, 100 percent of the monthly amount that was payable to the participant shall be paid monthly to the participant’s surviving annuity beneficiary.

(3) Seventy-five percent beneficiary annuity. This is a joint and survivor annuity that is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Pursuant to Section 401(a)(9) of the Internal Revenue Code, unless the annuity beneficiary is the participant’s spouse or former spouse who has been awarded a community property interest in the participant’s benefits under this part, the participant may not designate an annuity beneficiary under this annuity who is more than exactly 19 years younger than the participant. Upon the death of the participant, 75 percent of the monthly amount that was payable to the participant shall be paid monthly to the participant’s surviving annuity beneficiary.

(4) Fifty percent beneficiary annuity. This is a joint and survivor annuity that is the actuarial equivalent of the lump-sum payment modified to be payable over the combined lives of the participant and the participant’s annuity beneficiary. Upon the death of the participant, 50 percent of the monthly amount that was payable to the participant shall be paid monthly to the participant’s surviving annuity beneficiary.

(5) A period certain annuity. This form of payment is an annuity that is equal to the actuarial equivalent of the balance of credits in the participant’s Cash Balance Benefit account on the date the disability benefit becomes payable. The annuity shall be payable in whole year increments over a period of years specified by the participant, from a minimum of three years to a maximum of 10 years. However, the annuity period may not exceed the life expectancy of the participant or of the participant and the participant’s annuity beneficiary. If the participant’s death occurs prior to the end of the period certain, the remaining balance of payments shall be paid to the participant’s annuity beneficiary pursuant to Section 27007.

(b) If an annuity beneficiary designated pursuant to paragraph (2), (3), or (4) of subdivision (a) predeceases the participant, the annuity shall be paid to the participant as the participant only annuity described in paragraph (1) of subdivision (a) that would have been payable had the participant elected that form of payment at the commencement of the benefit. That participant only annuity shall be payable as of the day following the date of the annuity beneficiary’s death upon receipt by the system of proof of the annuity beneficiary’s death. If the annuity beneficiary predeceases the participant, the participant may designate a new annuity beneficiary. The effective date of the new designation shall be six months following the date notification is received by the board, provided both the participant and the new designated annuity beneficiary are then living. Notice to the board of the death of the annuity beneficiary shall be on a properly executed form provided by the system. The designation of the new annuity beneficiary under this paragraph is subject to an actuarial modification of the participant only annuity and may not result in any additional liability to the fund.

(c) Notwithstanding Section 297 or 299.2 of the Family Code, a spouse as described in paragraph (3) of subdivision (a) does not include the domestic partner of the participant pursuant to Section 7 of Title 1 of the United States Code.

(d) If there is a determination of community property rights as described in Chapter 15 (commencing with Section 27400) of this part on or before December 31, 2006, the participant may elect the annuity that is required by the judgment or court order. Nothing in this part shall permit the participant to change the annuity to the detriment of the community property interest of the nonparticipant spouse.

(Added by Stats. 2006, Ch. 655, Sec. 76. Effective January 1, 2007.)



26906.6

(a) A participant who is disabled and elected an annuity pursuant to Section 26906 may elect to change annuities, subject to all of the following:

(1) A participant who elected a single life annuity with or without a cash refund feature or a period certain annuity may not change his or her annuity.

(2) A participant who elected an annuity under paragraph (3) or (4) of subdivision (b) of Section 26906 may elect an annuity under paragraph (3) of subdivision (a) of Section 26906.5.

(3) The election by the participant under this section is made on or after January 1, 2007, and prior to July 1, 2007.

(4) The participant designates the same annuity beneficiary that was designated under the prior annuity elected by the participant, if the annuity and the annuity beneficiary designation were effective on December 31, 2006.

(5) The annuity beneficiary is not afflicted with a known terminal illness and the participant declares, under penalty of perjury under the laws of this state, that to the best of his or her knowledge, the annuity beneficiary is not afflicted with a known terminal illness.

(6) The annuity beneficiary has not predeceased the participant as of the effective date of the change in the annuity by the participant.

(b) The change in the annuity by the participant shall be effective on the date the election is signed, provided that the election is on a properly executed form provided by the system and that election is received at the system’s headquarters office as described in Section 22375 within 30 days after the date the election is signed.

(c) After receipt of a participant’s election document, the system shall mail an acknowledgment notice to the participant that sets forth the new annuity elected by the participant.

(d) If the participant and the annuity beneficiary are alive and not afflicted with a known terminal illness, a participant may cancel the election to change annuities and elect to receive the benefit according to the preexisting annuity election. After cancellation, the participant may elect to make a one-time change from the preexisting annuity to any other annuity provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change shall be made on a properly executed form provided by the system and shall be received at the system’s headquarters office as described in Section 22375 no later than 30 calendar days following the date of mailing of the acknowledgment notice. If the participant elects to make the one-time change provided by this subdivision, the change shall be effective as of the participant’s signature date on the initial election to change.

(e) If the system is unable to mail an acknowledgment notice to the participant on or before June 1, 2007, or prior to the end of the election period, provided that the participant and the annuity beneficiary are alive and not afflicted with a known terminal illness, the system shall allow a participant to cancel the election to change annuities and elect to receive the benefit according to the preexisting annuity election. After cancellation, the participant may elect to make a one-time change from the preexisting annuity to any other annuity provided by and subject to the restrictions of paragraph (1), (2), (3), or (4) of subdivision (a). The cancellation or the cancellation and one-time change may be made after the end of the election period if it is made on a properly executed form provided by the system and is received at the system’s headquarters office as described in Section 22375 no later than 30 calendar days following the date of mailing of the acknowledgment notice. If the participant elects to make the one-time change provided by this subdivision, the change shall be effective as of the participant’s signature date on the initial election to change.

(f) If the participant elects to change his or her annuity as described in subdivision (a) or (d), the participant’s annuity shall be modified in a manner determined by the board to prevent any additional liability to the plan.

(g) The participant shall not change annuities in derogation of a spouse’s or former spouse’s community property rights as specified in a court order.

(Added by Stats. 2006, Ch. 655, Sec. 77. Effective January 1, 2007.)



26907

The annuity under this chapter shall be determined as a value actuarially equivalent to the sum of the employee account and the employer account as of the disability date. The annuity shall be calculated using the age of the participant and, if the participant elected a joint and survivor option, the age of the beneficiary on the disability date.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



26908

Upon election of an annuity under this part, the credits in the participant’s employee account and employer account shall be transferred to the Annuitant Reserve.

(Amended by Stats. 1998, Ch. 965, Sec. 288. Effective January 1, 1999.)



26910

The beneficiary under the joint and survivor option elected pursuant to paragraph (3) or paragraph (4) of subdivision (b) of Section 26906 or paragraph (2) or (4) of subdivision (a) of Section 26906.5 shall be the person designated by the participant on the application for a disability benefit and shall not be changed after the original disability date unless the beneficiary predeceases the participant.

(Amended by Stats. 2006, Ch. 655, Sec. 78. Effective January 1, 2007.)



26911

If a participant who is receiving a disability annuity under this part becomes reemployed to perform creditable service subject to coverage by the Cash Balance Benefit Program or the Defined Benefit Program, the disability annuity shall be terminated. The participant’s employee account and employer account shall be credited with the actuarial equivalent of the participant’s annuity as of the date of reemployment and the Annuitant Reserve shall be reduced by the amount credited to those accounts.

(Amended by Stats. 2013, Ch. 558, Sec. 55. Effective January 1, 2014.)






CHAPTER 11 - Death Benefit

27000

The death benefit shall become payable to the beneficiary upon receipt of proof of the participant’s death.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



27001

Notwithstanding Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code or any other provision of law to the contrary, the death benefit payable under the Cash Balance Benefit Program may be requested by the beneficiary and paid by the system as soon as practicable after the system receives proof of the participant’s death. Except as provided in Section 27302, the death benefit under this part shall be paid no later than December 31 of the calendar year in which the fifth anniversary of the participant’s date of death occurs unless the beneficiary is the participant’s spouse in which case distributions must commence on or before the later of either of:

(a) December 31 of the calendar year immediately following the calendar year in which the participant dies.

(b) December 31 of the calendar year in which the participant would have attained the age of 701/2 years.

(Amended by Stats. 1998, Ch. 965, Sec. 290. Effective January 1, 1999.)



27002

If the participant died prior to commencement of an annuity, the death benefit shall be an amount that is equal to the sum of the participant’s employee account and employer account.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



27003

The normal form of death benefit under this part is a lump-sum payment. Upon distribution of the lump-sum payment to the beneficiary, no further benefits shall be payable from the plan with respect to the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 291. Effective January 1, 1999.)



27004

(a) A beneficiary, other than an entity, may elect to receive the final benefit payable under the Cash Balance Benefit Program as an annuity payable in monthly installments provided that the sum of the employee account and the employer account that is payable to the beneficiary equals at least three thousand five hundred dollars ($3,500).

(b) A beneficiary who elects to receive an annuity pursuant to this section shall elect a period certain annuity. This form of payment is an annuity equal to the actuarial equivalent of the sum of the balance of the employee account and the employer account on the date of the participant’s death. The annuity shall be payable in whole year increments over a period of years specified by the beneficiary, from a minimum of three years to a maximum of 10 years. However, the annuity period shall not exceed the life expectancy of the beneficiary. The beneficiary may designate a payee to receive the remaining balance of payments if the beneficiary dies prior to the end of the period certain.

(Amended by Stats. 2006, Ch. 655, Sec. 79. Effective January 1, 2007.)



27005

The annuity elected under this chapter shall be determined as a value actuarially equivalent to the sum of the participant’s employee account and employer account as of the date the death benefit becomes payable. The annuity shall be calculated using the age of the beneficiary on the date the benefit becomes payable.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



27006

Upon the beneficiary’s election to receive the death benefit under this part in the form of an annuity, the credits in the participant’s employee account and employer account shall be transferred to the Annuitant Reserve.

(Amended by Stats. 1998, Ch. 965, Sec. 292. Effective January 1, 1999.)



27007

(a) If the participant died while receiving an annuity under this part, the death benefit shall be payable in accordance with the terms of the annuity elected by the participant.

(b) Upon the death of a participant who elected a single life annuity with a cash refund feature under this part, any balance remaining in the participant’s employee account and employer account shall be payable in a lump sum to the beneficiary.

(c) Upon the death of a participant who elected a single life annuity without a cash refund feature under this part, no death benefit shall be payable.

(d) Upon the death of a participant who elected a joint and survivor annuity under this part, the annuity shall continue for life to the surviving beneficiary under the joint and survivor option. If the beneficiary under the joint and survivor option has predeceased the participant, no death benefit shall be payable.

(e) Upon the death of a participant who elected a period certain annuity under this part prior to the completion of annuity payments due the participant, the remaining balance of payments shall be paid to the beneficiary designated by the participant.

(Amended by Stats. 2001, Ch. 803, Sec. 48. Effective January 1, 2002.)



27008

Upon the death of a beneficiary who was receiving an annuity under this part due to the death of a participant, payment shall be made as follows:

(a) Upon the death of a beneficiary under a joint and survivor option, no amount shall be payable.

(b) Upon the death of a beneficiary who elected a single life annuity without a cash refund feature, no amount shall be payable.

(c) Upon the death of a beneficiary who was receiving a period certain annuity, the actuarial equivalent of the remaining balance of payments shall be paid in a lump sum to the estate of the beneficiary unless the beneficiary designated a payee to receive the remaining balance of payments as provided in Section 27004.

(Amended by Stats. 2001, Ch. 803, Sec. 49. Effective January 1, 2002.)






CHAPTER 12 - Beneficiary

27100

A participant may at any time designate or change the designation of one or more primary beneficiaries and one or more contingent beneficiaries to receive any lump-sum death benefit that may be payable under the plan. The beneficiary for the lump-sum death benefit under this part may be a person, trust, or the estate of the participant. The beneficiary shall be designated on a form prescribed by the system that is received in the system’s headquarters office, as established pursuant to Section 22375, before the participant’s death.

(Amended by Stats. 2005, Ch. 351, Sec. 39. Effective January 1, 2006.)



27101

In the event the participant dies without a valid beneficiary designation on file with the system, any lump-sum death benefit under this part shall be payable to the estate of the participant.

(Amended by Stats. 1998, Ch. 965, Sec. 296. Effective January 1, 1999.)



27102

Part 5 (commencing with Section 220) of Division 2 of the Probate Code, when applicable, shall govern the distribution of any lump-sum death benefit payable under this part. In applying Part 5 (commencing with Section 220) of Division 2 of the Probate Code with respect to proceeds payable to a beneficiary, participation in the plan shall be considered as having the same status as an insurance policy issued after December 31, 1984.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)






CHAPTER 13 - Termination Benefit

27200

Upon termination of all creditable service subject to coverage by the plan under this part and Part 13 (commencing with Section 22000) for any reason other than death, disability, or retirement, a participant may apply for a lump-sum termination benefit under this part which shall be an amount that is equal to the sum of the participant’s employee account and the employer account as of the date the termination benefit is paid.

(Amended by Stats. 1998, Ch. 965, Sec. 297. Effective January 1, 1999.)



27201

(a) All creditable service subject to coverage by the Cash Balance Benefit Program and all service with the participant’s last employer or employers that is creditable service under the Defined Benefit Program shall terminate prior to application for a termination benefit under this part.

(b) All employers with which the participant is employed to perform creditable service subject to coverage by the plan shall certify on a form prescribed by the system that the participant’s employment has been terminated unless the employment was terminated 12 months or more prior to the date the member signed the termination application.

(Amended by Stats. 2014, Ch. 755, Sec. 79. Effective January 1, 2015.)



27202

Application for a termination benefit under this part shall be made on an application form prescribed by the system.

(Amended by Stats. 1998, Ch. 965, Sec. 299. Effective January 1, 1999.)



27203

A participant may not apply for a termination benefit under this part if less than five years have elapsed following the date the most recent termination benefit was distributed to the participant.

(Amended by Stats. 1998, Ch. 965, Sec. 300. Effective January 1, 1999.)



27204

(a) The termination benefit under this part shall not be payable before six calendar months have elapsed following the date of termination of employment.

(b) Except as provided in subdivision (c), the application for the termination benefit shall be automatically canceled if the participant performs creditable service within six calendar months following the date of termination of employment.

(c) Subdivision (b) does not apply if the participant has reached that age at which the Internal Revenue Code of 1986 requires a distribution of benefits. A participant who has reached this age shall receive a distribution commencing on the earlier of the date that the participant has met the conditions of subdivision (a) or the conditions of subdivision (c) of Section 26004.

(Amended by Stats. 2005, Ch. 661, Sec. 5. Effective January 1, 2006.)



27205

A participant may cancel the application for a termination benefit under this part at any time prior to distribution of the benefit.

(Amended by Stats. 1998, Ch. 965, Sec. 302. Effective January 1, 1999.)



27206

No partial distribution shall be made from an employee account or employer account.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



27207

Upon distribution of the lump-sum payment to the participant under this part, no further benefits shall be payable from the plan under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 303. Effective January 1, 1999.)






CHAPTER 14 - Distribution of Benefits

27300

(a) The plan’s obligations under this part to a participant or beneficiary who has applied for a benefit cease upon distribution of the lump-sum benefit.

(b) Deposit in the United States mail of a warrant drawn as directed by the participant or beneficiary and addressed as directed by the participant or beneficiary constitutes distribution of the benefits under this part.

(c) Deposit in the United States mail of a notice that the requested electronic funds transfer has been made as directed by the participant or beneficiary constitutes distribution of the benefits under this part.

(d) If the participant or beneficiary has elected to transfer all or a specified portion of the lump-sum benefit that is eligible for direct trustee-to-trustee transfer to the trustee of an eligible retirement plan within the meaning of Section 401(a)(31) of Title 26 of the United States Code, deposit in the United States mail of a notice that the requested transfer has been made constitutes distribution of the benefits under this part.

(e) Distribution under subdivision (b), (c), or (d) pursuant to the board’s determination in good faith of the existence, identity, or other facts relating to entitlement of persons constitutes a complete discharge and release of the plan from liability for that payment under this part.

(Amended by Stats. 1998, Ch. 965, Sec. 304. Effective January 1, 1999.)



27301

(a) The plan’s obligations under this part to a participant or beneficiary who elected to receive a benefit in the form of an annuity, cease upon distribution of the final monthly payment of the annuity.

(b) Deposit in the United States mail of a warrant drawn as directed by the participant or beneficiary and addressed as directed by the participant or beneficiary constitutes distribution of the benefit under this part.

(c) Deposit in the United States mail of a notice that the requested electronic funds transfer has been made as directed by the participant or beneficiary constitutes distribution of the benefit under this part.

(d) Distribution under subdivision (b) or (c) pursuant to the board’s determination in good faith of the existence, identity, or other facts relating to entitlement of persons constitutes a complete discharge and release of the board, system, and plan from liability for payments under this part.

(Amended by Stats. 1998, Ch. 1048, Sec. 47. Effective January 1, 1999.)



27302

If a benefit payable under this part cannot be distributed because, after a good faith effort, the participant or beneficiary cannot be located, the balances in the participant’s employee account and employer account shall be forfeited by the participant or beneficiary, but if the participant or beneficiary thereafter submits a valid claim to the system the employee and employer accounts shall be reinstated and shall be credited with all applicable interest at the minimum interest rate and additional earnings credit amounts attributable to the period during which the forfeiture was in effect.

(Amended by Stats. 1998, Ch. 965, Sec. 305. Effective January 1, 1999.)



27303

Any overpayment to a participant or beneficiary under this part shall be deducted from any subsequent benefit payment that may be payable under the plan, except as provided in Section 27303.5.

(Amended by Stats. 2010, Ch. 207, Sec. 27. Effective January 1, 2011.)



27303.5

If an employer reports erroneous information, the system shall calculate the actuarial present value of the expected payments from the participant or beneficiary pursuant to Sections 22008 and 24617. The employer shall pay the difference between the total amount of the overpayment and the calculation of the actuarial present value of expected payments.

(Added by Stats. 2010, Ch. 207, Sec. 28. Effective January 1, 2011.)






CHAPTER 15 - Community Property

27400

(a) This chapter establishes the power of a court in a dissolution of marriage or legal separation action with respect to community property rights in benefits under this part and defines the rights of nonparticipant spouses in the Cash Balance Benefit Program.

(b) For purposes of this chapter, the termination, dissolution, or nullity of a registered domestic partnership, or the legal separation of partners in a registered domestic partnership, as provided in Section 299 of the Family Code, shall be treated in the same manner as a dissolution of marriage or legal separation of a member and his or her spouse.

(Amended by Stats. 2005, Ch. 418, Sec. 11. Effective January 1, 2006.)



27401

(a) For purposes of this chapter, “nonparticipant spouse” means a participant’s spouse or former spouse who is being or has been awarded a community property interest in the benefits determined by reference to the amounts credited to a participant’s employee and employer accounts or the participant’s annuity. A nonparticipant spouse who is awarded separate nominal accounts is not a participant in the Cash Balance Benefit Program. A nonparticipant spouse who receives or is awarded an interest in a participant’s annuity is not a participant in the Cash Balance Benefit Program.

(b) For purposes of this chapter, a participant’s registered domestic partner or former registered domestic partner who is being or has been awarded a community property interest in the benefits determined by reference to the amounts credited to a participant’s employee and employer accounts or the participant’s annuity shall be treated in the same manner as a nonparticipant spouse.

(Amended by Stats. 2005, Ch. 418, Sec. 12. Effective January 1, 2006.)



27402

(a) Upon the legal separation or dissolution of marriage of a participant, the court shall include in the judgment or a court order the date on which the parties separated.

(b) The court may order in the judgment or court order that the participant’s employee and employer credits in accounts which are attributable to periods of participation in the plan during the marriage be divided into separate nominal accounts in the name of the participant and the nonparticipant spouse, respectively. Any employee or employer account credits that are not explicitly awarded by the judgment or court order shall be deemed the exclusive property of the participant.

(c) The determination of the court of the community property rights pursuant to this section shall be consistent with this chapter and shall address the rights of the nonparticipant spouse, including, but not limited to, retirement benefits, disability benefits, death benefits, or termination of the benefits of the participant.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)



27403

The nonparticipant spouse who is awarded separate nominal accounts pursuant to Section 27402 is not a participant of the Cash Balance Benefit Program. The nonparticipant spouse is entitled only to rights and benefits explicitly established by this chapter.

(Amended by Stats. 2004, Ch. 183, Sec. 61. Effective January 1, 2005.)



27404

The nonparticipant spouse is entitled to no benefits or rights from the separate nominal accounts except as otherwise provided in this chapter. However, this section shall not be construed to limit any right arising from the accounts of a nonparticipant with respect to the Cash Balance Benefit Program which exists because the nonparticipant spouse is employed to perform creditable service subject to coverage by the program.

(Amended by Stats. 1998, Ch. 965, Sec. 309. Effective January 1, 1999.)



27405

Upon the legal separation or dissolution of marriage of a participant, the court may include in the judgment or court order a determination of the community property rights of the parties in the participant’s annuity consistent with this section. Upon election under subparagraph (B) of paragraph (3) of subdivision (a) of Section 2610 of the Family Code, the court order awarding the nonparticipant spouse a community property share in the benefits of a participant receiving an annuity shall be consistent with this section.

(a) If the court does not award the entire annuity to the participant and the participant is receiving an annuity under paragraph (1) or (2) of subdivision (b) of Section 26807 or paragraph (1) of subdivision (a) of Section 26807.5, the court shall require only that the system pay from the plan the nonparticipant spouse, by separate warrant, his or her community property share of the participant’s annuity, or the option beneficiary’s annuity or both.

(b) The nonparticipant spouse may designate a beneficiary to receive his or her community property share of the participant’s annuity.

(Amended by Stats. 2006, Ch. 655, Sec. 80. Effective January 1, 2007.)



27406

The nonparticipant spouse who is awarded separate nominal accounts with respect to the Cash Balance Benefit Program shall have the right to a lump-sum distribution of amounts credited to the account.

(a) The nonparticipant spouse shall file an application on a form provided by the system to obtain the distribution.

(b) The distribution is effective when the system deposits in the United States mail a warrant drawn in favor of the nonparticipant spouse and addressed to the latest address for the nonparticipant spouse on file with the system.

(c) If the nonparticipant spouse has elected on a form provided by the system to transfer all or a specified portion of the accounts that are eligible for direct trustee-to-trustee transfer under Section 401(a)(31) of Title 26 of the United States Code to the trustee of a qualified plan under Section 402 of Title 26 of the United States Code, deposit in the United States mail of a notice that the requested transfer has been made constitutes a distribution of the nonparticipant spouse’s credit balance from the separate nominal accounts. This subdivision shall not apply to a nonparticipant partner consistent with Section 402 of the Internal Revenue Code.

(d) The nonparticipant spouse is deemed to have permanently waived all rights to an annuity when the distribution becomes effective.

(e) The nonparticipant spouse may not cancel a distribution after the distribution is effective.

(f) The nonparticipant spouse shall have no right to elect to redeposit the distribution after the distribution is effective.

(Amended by Stats. 2010, Ch. 207, Sec. 29. Effective January 1, 2011.)



27407

No judgment or court order issued pursuant to this chapter is binding on the plan with respect to the Cash Balance Benefit Program until the plan has been joined as a party to the action and has been served with a certified copy of the judgment or court order.

(Amended by Stats. 1998, Ch. 965, Sec. 311. Effective January 1, 1999.)



27408

(a) Sections 26107, 26700, 26802, 26806, 27000, 27002, paragraphs (1) of subdivision (b) of Section 26807, and paragraphs (1) and (5) of subdivision (a) of Section 26807.5 shall apply to a nonparticipant spouse as if she or he were a participant.

(b) Notwithstanding subdivision (a), this section shall not be construed to establish any right for the nonparticipant spouse that is not explicitly established in Sections 27400 to 27405, inclusive, and Sections 27409 to 27412, inclusive.

(Amended by Stats. 2006, Ch. 655, Sec. 81. Effective January 1, 2007.)



27409

Upon being awarded separate nominal accounts or an interest in the annuity of a participant, a nonparticipant spouse shall provide the system with proof of his or her date of birth, social security number, and any other information requested by the system, in the form and manner requested by the system.

(Amended by Stats. 1998, Ch. 1048, Sec. 49. Effective January 1, 1999.)



27410

(a) The nonparticipant spouse who is awarded separate nominal accounts shall have the right to designate, pursuant to Sections 27100 to 27102, inclusive, a beneficiary or beneficiaries to receive the amounts credited to the separate nominal accounts of the nonparticipant spouse on his or her date of death, and any annuity attributable to the separate nominal accounts which is unpaid on the date of the death of the nonparticipant spouse.

(b) This section shall not be construed to provide the nonparticipant spouse with any right to elect a joint and survivor annuity pursuant to paragraphs (3) and (4) of subdivision (b) of Section 26807 or subdivision (a) of Section 26807.5.

(Amended by Stats. 2006, Ch. 655, Sec. 82. Effective January 1, 2007.)



27411

The nonparticipant spouse who is awarded a separate nominal account under this part shall have the right to an annuity pursuant to paragraph (1) or (5) of subdivision (a) of Section 26807.5.

(a) The nonparticipant spouse shall be eligible for an annuity if the following conditions are satisfied:

(1) The nonparticipant spouse has at least three thousand five hundred dollars ($3,500) in his or her separate nominal accounts.

(2) The nonparticipant spouse has attained the age of 55 years or more.

(b) An annuity of a nonparticipant spouse shall become effective upon any date designated by the nonparticipant spouse, provided:

(1) The requirements of subdivision (a) are satisfied.

(2) The nonparticipant spouse has filed an application for an annuity on a properly executed form provided by the system, which is executed no earlier than 90 days before the effective date of the annuity.

(Amended by Stats. 2006, Ch. 655, Sec. 83. Effective January 1, 2007.)



27412

The system shall include the contribution and earnings credits awarded to a nonparticipant spouse in the judgment or court order to determine the eligibility of a participant for an annuity.

(Amended by Stats. 1996, Ch. 608, Sec. 55. Effective September 19, 1996. Applicable from July 1, 1996, pursuant to Sec. 58 of Ch. 608.)



27413

It is the intent of the Legislature to abolish any application of the terminable interest doctrine in California relating to the division of public retirement benefits of a participant in the event of dissolution of marriage or death if the division is made under this chapter.

(Added by Stats. 1995, Ch. 592, Sec. 16. Effective January 1, 1996.)






CHAPTER 16 - Military Services

28000

(a) The Legislature hereby finds and declares its intent to preserve and protect the rights of reemployed participants who have been absent from a position of employment covered by the Cash Balance Benefit Program to serve in the uniformed services of the United States of America in accordance with the Uniformed Services Employment and Reemployment Rights Act of 1994 (Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code).

(b) The plan shall comply with Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code, as that chapter may be amended from time to time.

(c) The term “service in the uniformed services” means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, and a period for which a participant is absent from a position of employment for the purpose of an examination to determine the fitness of the participant to perform any such duty.

(d) The term “uniformed services” means the Armed Forces of the United States of America, the Army National Guard and the Air National Guard when engaged in active duty for training, inactive duty training, or full-time National Guard duty, the commissioned corps of the Public Health Service, and any other category of persons designated by the President in time of war or emergency.

(e) No entitlement of the right to contribute toward credits under the Cash Balance Benefit Program pursuant to this chapter by the participant as a result of service in the uniformed services shall accrue if the participant does not return to employment with the same employer or employers which employed the participant immediately prior to the eligible period of service in the uniformed services as prescribed in Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code.

(Amended by Stats. 1998, Ch. 965, Sec. 314. Effective January 1, 1999.)



28001

(a) The participant who returns to employment with the same employer which had employed the participant immediately prior to the eligible period of service in the uniformed services, in accordance with the requirements of Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code, shall be treated as not having incurred a break in the performance of creditable service by reason of that participant’s period or periods of service in the uniformed services. The length of each period of service in the uniformed services shall not exceed five years unless otherwise permitted pursuant to Section 28004. Each period of service in the uniformed services by the participant shall, upon that participant’s return to employment with the same employer or employers which had employed the participant immediately prior to the eligible period of service in the uniformed services, constitute employment toward the performance of creditable service provided that participant elects to remit the employee contributions that would have been made during the period of service in the uniformed services. The remittance of employee contributions shall be calculated pursuant to Sections 26501 and 28003. In no event shall that remittance exceed the amount the participant would have been required to contribute during that period of performance of creditable service had the participant remained continuously employed by the last employer and not served in the uniformed services throughout that period.

(b) Notwithstanding Section 26506, remittance of employee contributions in accordance with subdivision (a) shall be made by the employer pursuant to Section 26502 upon the employer’s receipt of written consent of the participant specifying a schedule of repayments. That remittance shall commence during the period beginning with the date of return to employment and may continue for three times the period of the participant’s eligible period of service in the uniformed services, not to exceed five years. The plan’s receipt of the remittance payments to the plan with respect to the Cash Balance Benefit Program shall be credited pursuant to Chapter 7 of this part. Interest on the payments of remitted employee contributions made for the period of service in the uniformed services shall not be credited in the participant’s account until after such payments are received and only prospectively to the participant’s account in accordance with Section 26604. Upon receipt of the remittance payments to the plan, the payments shall be subject to the same terms and conditions under the program as if the payments had been employee contributions made by the participant had the participant not served for a period in the uniformed services. In no event shall the current year contributions and contributions made for purposes of purchasing service exceed the maximum exclusion allowance as set forth in the Internal Revenue Code.

(Amended by Stats. 1998, Ch. 965, Sec. 315. Effective January 1, 1999.)



28002

(a) Except as provided in subdivision (b), an employer reemploying a participant with service subject to the requirements of Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code, shall be liable to remit the employer contributions provided that employer employed the participant immediately prior to the eligible period of service in the uniformed services. That remittance shall exclude interest and the contribution rate by the employer shall be to the same extent as that for contributions to the Cash Balance Benefit Program for other employees during the same period. The employer shall, within 30 days of the date of reemployment, provide information as required by the board, on a form provided by the system, notifying the system of reemployment. Following receipt of that notice, the system shall calculate in accordance with Section 28003 the total amount of employer contributions due for the participant for the full period of service in the uniformed services. Within 60 working days of notification by the plan of amount due, the employer shall remit to the plan all employer contributions.

(b) The employer shall not be liable for employer contributions for the period of service in the uniformed services if the participant elects not to remit the employee contributions for that period through the employer as required under Section 28001. In the event the participant does not remit all of the employee contributions within the prescribed repayment period, the total amount of the employer contributions shall remain with the plan and credited to the participant’s employer account with respect to the Cash Balance Benefit Program.

(Amended by Stats. 1998, Ch. 965, Sec. 316. Effective January 1, 1999.)



28003

For purposes of calculating the employer’s liability under Section 28002 or the required employee contributions under Section 28001, the participant’s salary during that period shall be computed as follows:

(a) The salary the participant would have received with the employer for the eligible period of service in the uniformed services.

(b) In the event that salary is not reasonably certain, the contributions shall be based on the participant’s average salary with the employer during the 12-month period immediately preceding the eligible period of service in the uniformed services or, if shorter, the contributions shall be based on the participant’s average salary for the period of employment immediately preceding that period.

(Added by Stats. 1996, Ch. 680, Sec. 3. Effective January 1, 1997.)



28004

A participant who is absent from a position of employment subject to the Cash Balance Benefit Program due to that participant’s service in the uniformed services, shall not be entitled to obtain the right to contribute toward credits under the plan in excess of five years of service in the uniformed services, except for the following reasons:

(a) The participant is required to serve beyond five years to complete an initial period of obligated service in the uniformed services;

(b) The participant was unable to obtain orders releasing the participant from a period of service in the uniformed services before the expiration of the five-year period and that inability was through no fault of the participant;

(c) The participant served in the uniformed services as required pursuant to Section 270 of Title 10, under Section 502(a) or 503 of Title 32 of the United States Code, or to fulfill additional training requirements determined and certified in writing by the Secretary of Defense, to be necessary for professional development, or for completion of skill training or retraining; or

(d) The participant is:

(1) Ordered to or retained on active duty under Section 672(a), 672(g), 673, 673b, 673c, or 688 of Title 10 or under Section 331, 332, 359, 360, 367, or 712 of Title 14 of the United States Code.

(2) Ordered to or retained on active duty, other than for training, under any provision of law during a war or during a national emergency declared by the President or the Congress.

(3) Ordered to active duty, other than for training, in support, as determined by the secretary concerned, of an operational mission for which personnel have been ordered to active duty under Section 673b of Title 10 of the United States Code.

(4) Ordered to active duty in support, as determined by the secretary concerned, of a critical mission or requirement of the uniformed services.

(5) Called into federal service as a participant of the National Guard under Chapter 15 of Title 10 or under Section 3500 or 8500 of Title 10 of the United States Code.

(Amended by Stats. 1998, Ch. 965, Sec. 317. Effective January 1, 1999.)



28005

A participant’s entitlement to the right to contribute toward credits under the Cash Balance Benefit Program pursuant to this chapter by reason of the service in the uniformed services terminates upon the occurrence of any of the following events:

(a) A separation of the participant from the uniformed service with a dishonorable or bad conduct discharge.

(b) A separation of the participant from the uniformed service under other than honorable conditions, as characterized pursuant to regulations prescribed by the secretary concerned.

(c) A dismissal of the participant permitted under Section 1161(a) of Title 10 of the United States Code.

(d) A dropping of the participant from the rolls pursuant to Section 1161(b) of Title 10 of the United States Code.

(Amended by Stats. 1998, Ch. 965, Sec. 318. Effective January 1, 1999.)



28006

No provision of this chapter shall apply to the extent it would require any action to be taken that would cause the plan or its members to incur adverse tax consequences under the Internal Revenue Code of 1986 (Title 26 of the United States Code).

(Added by Stats. 1996, Ch. 680, Sec. 3. Effective January 1, 1997.)






CHAPTER 17 - Discontinuation of Plan

28100

(a) The employer may discontinue providing the Cash Balance Benefit Program at anytime in accordance with the terms and conditions of the employer’s governing board’s formal action to provide the program.

(b) The employer shall notify the system of the decision to discontinue the plan no less than 90 calendar days prior to the effective date of discontinuance. Such notice shall be submitted on a form prescribed by the system.

(Amended by Stats. 1998, Ch. 1048, Sec. 50. Effective January 1, 1999.)



28101

(a) Upon discontinuation of the Cash Balance Benefit Program by the employer, the system will hold the employee and employer accounts for the benefit of the participant. The participant is immediately vested in both employee and employer accounts including accrued interest.

(b) Both employee and employer accounts will continue to be credited with interest at the minimum interest rate so long as there is an undistributed balance in such accounts.

(Amended by Stats. 1998, Ch. 1048, Sec. 51. Effective January 1, 1999.)









PART 19 - MISCELLANEOUS

CHAPTER 1 - School Safety—Public and Private Institutions

ARTICLE 1 - Uniform Fire Signals

32001

Every public, private, or parochial school building having an occupant capacity of 50 or more pupils or students or more than one classroom shall be provided with a dependable and operative fire alarm system. Every person and public officer managing, controlling, or in charge of any public, private, or parochial school shall cause the fire alarm signal to be sounded upon the discovery of fire, unless the school is equipped with an automatic fire detection, and alarm system, which may include, but for the purposes of this section is not required to include, a sprinkler system, as described in Section 17074.52. Every person and public officer managing, controlling, or in charge of any public, private, or parochial school, other than a two-year community college, shall cause the fire alarm signal to be sounded not less than once every calendar month and shall conduct a fire drill at least once every calendar month at the elementary level and at least four times every school year at the intermediate levels.

A fire drill shall be held at the secondary level not less than twice every school year.

(Amended by Stats. 2001, Ch. 725, Sec. 4. Effective January 1, 2002.)






ARTICLE 2 - Gates to School Grounds

32020

The governing board of every school district, and the governing authority of every private school, which maintains any building used for the instruction or housing of school pupils on land entirely enclosed (except for building walls) by fences or walls, shall, through cooperation with the local law enforcement and fire protection agencies having jurisdiction of the area, make provision for the erection of gates in such fences or walls. The gates shall be of sufficient size to permit the entrance of the ambulances, police equipment, and firefighting apparatus, used by the law enforcement and fire protection agencies. There shall be no less than one such access gate and there shall be as many such gates as needed to assure access to all major building and grounds areas. If such gates are to be equipped with locks, the locking devices shall be designed to permit ready entrance by the use of the chain or bolt cutting devices with which the local law enforcement and fire protection agencies may be equipped.

(Amended by Stats. 1981, Ch. 470, Sec. 28.)






ARTICLE 3 - School Eye Safety

32030

It shall be the duty of the governing board of every school district, and of every county superintendent of schools, and of every person, firm, or organization maintaining any private school, in this state, to equip schools with eye protective devices as defined in Section 32032, for the use of all students, teachers, and visitors when participating in the courses which are included in Section 32031. It shall be the duty of the superintendents, principals, teachers or instructors charged with the supervision of any class in which any such course is conducted, to require such eye protective devices to be worn by students, teachers, or instructors and visitors under the circumstances prescribed in Section 32031.

(Amended by Stats. 1981, Ch. 470, Sec. 29.)



32031

The eye protective devices shall be worn in courses including, but not limited to, vocational or industrial arts shops or laboratories, and chemistry, physics or combined chemistry-physics laboratories, at any time at which the individual is engaged in, or observing, an activity or the use of hazardous substances likely to cause injury to the eyes.

Hazardous substances likely to cause physical injury to the eyes include materials which are flammable, toxic, corrosive to living tissues, irritating, strongly sensitizing, radioactive, or which generate pressure through heat, decomposition or other means as defined in the California Hazardous Substances Labeling Act.

Activity or the use of hazardous substances likely to cause injury to the eyes includes, but is not necessarily limited to, the following:

1. Working with hot molten metal.

2. Milling, sawing, turning, shaping, cutting, grinding and stamping of any solid materials.

3. Heat treating, tempering, or kiln firing of any metal or other materials.

4. Gas or electric arc welding.

5. Repairing or servicing of any vehicles, or other machinery or equipment.

6. Working with hot liquids or solids or with chemicals which are flammable, toxic, corrosive to living tissues, irritating, strongly sensitizing, radioactive, or which generate pressure through heat, decomposition, or other means.

(Enacted by Stats. 1976, Ch. 1010.)



32032

For purposes of this article the eye protective devices utilized shall be industrial quality eye protective devices which meet the standards of the American National Standards Institute for “Practice for Occupational and Educational Eye and Face Protection” (Z87.1-1968), and subsequent standards that are adopted by the American National Standards Institute for “Practice for Occupational and Educational Eye and Face Protection.”

(Enacted by Stats. 1976, Ch. 1010.)



32033

The eye protective devices may be sold to the pupils and teachers or instructors at a price that shall not exceed the actual cost of the eye protective devices to the school or governing board.

This section shall become operative January 1, 1992.

(Amended (as enacted by Stats. 1976, Ch. 1010) by Stats. 1987, Ch. 1118, Sec. 2. Section operative January 1, 1992, by its own provisions.)



32034

The term eye protective devices as used in Sections 32030 to 32033, inclusive, shall not include prescription lenses as defined in Chapter 5.4 (commencing with Section 2540), Division 2, Business and Professions Code. Prescription lenses which meet the standards set forth in Section 32032 may be used by persons doing the work described in Item 6 of Section 32031 in a classroom under the supervision of appropriate personnel.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - First Aid Equipment

32040

The governing board of any school district, superintendent of schools, or principal in whom is vested the administration or supervision of any public or private school in the state shall equip the school with a first aid kit, whenever any pupils of the school are conducted or taken on field trips under the supervision or direction of any teacher in, or employee or agent of, the school.

(Amended by Stats. 1981, Ch. 470, Sec. 30.)



32041

The teacher, instructor agent, or employee shall have the first aid kit in his possession, or immediately available, while conducting the field trip.

(Enacted by Stats. 1976, Ch. 1010.)



32043

(a) Whenever a field trip is conducted into an area which is commonly known to be infested by poisonous snakes, the first aid kit may include a snakebite kit.

(b) Any first aid kit or snakebite kit taken into an area which is commonly known to be infested by poisonous snakes shall contain medically accepted snakebite remedies.

(c) Any field trip into an area which is commonly known to be infested by poisonous snakes that is conducted by any public or private school in the state shall be accompanied by a teacher, employee, or agent of the school who has completed a course in first aid, certified by the American Red Cross, which emphasizes the treatment of snakebites. It shall be the responsibility of the school conducting the field trip to comply with the requirements of this section and nothing in this section shall be construed as requiring the American Red Cross to provide first aid courses in any manner or location.

(Amended by Stats. 1983, Ch. 416, Sec. 1.)



32044

Any member of the governing board of any school district, and any superintendent of schools, principal, teacher, instructor, or agent who willfully violates the provisions of this article is guilty of a misdemeanor.

(Amended by Stats. 1981, Ch. 470, Sec. 31.)






ARTICLE 5 - Hazing Laws

32040

The governing board of any school district, superintendent of schools, or principal in whom is vested the administration or supervision of any public or private school in the state shall equip the school with a first aid kit, whenever any pupils of the school are conducted or taken on field trips under the supervision or direction of any teacher in, or employee or agent of, the school.

(Amended by Stats. 1981, Ch. 470, Sec. 30.)



32041

The teacher, instructor agent, or employee shall have the first aid kit in his possession, or immediately available, while conducting the field trip.

(Enacted by Stats. 1976, Ch. 1010.)



32043

(a) Whenever a field trip is conducted into an area which is commonly known to be infested by poisonous snakes, the first aid kit may include a snakebite kit.

(b) Any first aid kit or snakebite kit taken into an area which is commonly known to be infested by poisonous snakes shall contain medically accepted snakebite remedies.

(c) Any field trip into an area which is commonly known to be infested by poisonous snakes that is conducted by any public or private school in the state shall be accompanied by a teacher, employee, or agent of the school who has completed a course in first aid, certified by the American Red Cross, which emphasizes the treatment of snakebites. It shall be the responsibility of the school conducting the field trip to comply with the requirements of this section and nothing in this section shall be construed as requiring the American Red Cross to provide first aid courses in any manner or location.

(Amended by Stats. 1983, Ch. 416, Sec. 1.)



32044

Any member of the governing board of any school district, and any superintendent of schools, principal, teacher, instructor, or agent who willfully violates the provisions of this article is guilty of a misdemeanor.

(Amended by Stats. 1981, Ch. 470, Sec. 31.)






ARTICLE 6 - Toxic Art Supplies in Schools

32060

(a) The Legislature finds and declares that art supplies which contain toxic substances or which are potential human carcinogens pose a significant danger to the health and safety of school children. The Legislature also finds and declares that school children are not sufficiently protected by present health laws in so far as materials which may be seriously harmful are not so labeled and therefore children are not properly warned as to the dangers inherent in the use of those materials.

(b) The Legislature intends by this article to ensure that elementary school children are protected by prohibiting the sale of these toxic substances to schools, school districts, and private schools for use in kindergarten and grades 1 to 6, inclusive, and that the toxic substances may be purchased by schools, school districts, and private schools for students in grades 7 to 12, inclusive, only if the materials are properly labeled, as described in Section 32064.

(Added by Stats. 1986, Ch. 252, Sec. 1. Operative June 1, 1987, by Sec. 3 of Ch. 252.)



32061

“Art or craft material” means any raw or processed material or manufactured product marketed or being represented by the manufacturer or repackager as being suitable for use in the demonstration or the creation of any work of visual or graphic art of any medium. These media may include, but shall not be limited to, paintings, drawings, prints, sculpture, ceramics, enamels, jewelry, stained glass, plastic sculpture, photographs, and leather and textile goods.

(Added by Stats. 1986, Ch. 252, Sec. 1. Operative June 1, 1987, by Sec. 3 of Ch. 252.)



32062

(a) “Human carcinogen” means any substance listed as a human carcinogen by the International Agency for Research on Cancer.

(b) “Potential human carcinogen” means one of the following:

(1) Any substance which does not meet the definition of human carcinogen, but for which there exists sufficient evidence of carcinogenicity in animals, as determined by the International Agency for Research on Cancer.

(2) Any chemical shown to be changed by the human body into a human carcinogen.

(Added by Stats. 1986, Ch. 252, Sec. 1. Operative June 1, 1987, by Sec. 3 of Ch. 252.)



32063

“Toxic substance causing chronic illness” means any of the following:

(a) Human carcinogens.

(b) Potential human carcinogens.

(c) Any substance included in the list of hazardous substances prepared by the Director of Industrial Relations, pursuant to Section 6382 of the Labor Code, notwithstanding exemptions made for substances on the list which are used in particular forms, circumstances, or concentrations, if the health hazard presented by the substance is not the subject of label statements required by federal law.

(Added by Stats. 1986, Ch. 252, Sec. 1. Operative June 1, 1987, by Sec. 3 of Ch. 252.)



32064

(a) For the 1987–88 academic year and for each academic year thereafter, no art or craft material that is deemed by the State Department of Health Services to contain a toxic substance, as defined by the California Hazardous Substance Act, Chapter 4 (commencing with Section 108100) of Part 3 of Division 104 of the Health and Safety Code, or a toxic substance causing chronic illness, as defined in this article, shall be ordered or purchased by any school, school district, or governing authority of a private school in California for use by students in kindergarten and grades 1 to 6, inclusive.

(b) Commencing June 1, 1987, any substance that is defined in subdivision (a) as a toxic substance causing chronic illness shall not be purchased or ordered by a school, school district, or governing authority of a private school for use by students in grades 7 to 12, inclusive, unless it meets the labeling standards specified in Section 32065.

(c) If the State Department of Health Services finds that, because the chronically toxic, carcinogenic, or radioactive substances contained in an art or craft product cannot be ingested, inhaled, or otherwise absorbed into the body during any reasonably foreseeable use of the product in a way that could pose a potential health risk, the department may exempt the product from these requirements to the extent it determines to be consistent with adequate protection of the public health and safety.

(d) For the purposes of this article, an art or craft material shall be presumed to contain an ingredient that is a toxic substance causing chronic illness if the ingredient, whether an intentional ingredient or an impurity, is 1 percent or more by weight of the mixture or product, or if the State Department of Health Services determines that the toxic or carcinogenic properties of the art or craft material are such that labeling is necessary for the adequate protection of the public health and safety.

(Amended by Stats. 1996, Ch. 1023, Sec. 31. Effective September 29, 1996.)



32065

Warning labels for substances specified in Section 32064 shall meet all of the following standards:

(a) The warning label shall be affixed in a conspicuous place and shall contain the signal word “WARNING,” to alert users of potential adverse health effects.

(b) The warning label shall contain information on the health-related dangers of the art or craft material.

(1) If the product contains a human carcinogen, the warning shall contain the statement: “CANCER HAZARD! Overexposure may create cancer risk.”

(2) If the product contains a potential human carcinogen, and does not contain a human carcinogen, the warning shall contain the statement: “POSSIBLE CANCER HAZARD! Overexposure might create cancer risk.”

(3) If the product contains a toxic substance causing chronic illness, the warning shall contain, but not be limited to, the following statement or statements where applicable:

(A) May cause sterility or damage to reproductive organs.

(B) May cause birth defects or harm to developing fetus.

(C) May be excreted in human milk causing harm to a nursing infant.

(D) May cause central nervous system depression or injury.

(E) May cause numbness or weakness in the extremities.

(F) Overexposure may cause damage to (specify organ).

(G) Heating above (specify degrees) may cause hazardous decomposition products.

(4) If a product contains more than one chronically toxic substance, or if a single substance can cause more than one chronic health effect, the required statements may be combined into one warning statement.

(c) The warning label shall contain a list of ingredients that are toxic substances causing chronic illness.

(d) The warning label shall contain a statement or statements of safe use and storage instructions, conforming to the following list. The label shall contain, but not be limited to, as many of the following risk statements as are applicable:

(1) Keep out of reach of children.

(2) When using, do not eat, drink, or smoke.

(3) Wash hands after use and before eating, drinking, or smoking.

(4) Keep container tightly closed.

(5) Store in well ventilated area.

(6) Avoid contact with skin.

(7) Wear protective clothing (specify type).

(8) Wear NIOSH certified masks for dust, mists, or fumes.

(9) Wear NIOSH certified respirator with appropriate cartridge for (specify type).

(10) Wear NIOSH certified supplied air respirator.

(11) Use window exhaust fan to remove vapors and assure adequate ventilation (specify explosion proof if necessary).

(12) Use local exhaust hood (specify type).

(13) Do not heat above (specify degrees) without adequate ventilation.

(14) Do not use/mix with (specify material).

(e) The warning label shall contain a statement on where to obtain more information, such as, “Call your local poison control center for more health information.”

(f) The warning label, or any other label on the substance, shall contain the name and address of the manufacturer or repackager.

(g) If all of the above information cannot fit on the package label, a package insert shall be required to convey all the necessary information to the consumer. In this event, the label shall contain a statement to refer to the package insert, such as “CAUTION: See package insert before use.” For purposes of this section, “package insert” means a display of written, printed, or graphic matter upon a leaflet or suitable material accompanying the art supply. The language on this insert shall be nontechnical and nonpromotional in tone and content.

The requirements set forth in subdivisions (a) to (g), inclusive, shall not be considered to be complied with unless the required words, statements, or other information appear on the outside container or wrapper, or on a package insert that is easily legible through the outside container or wrapper and is painted in a color in contrast with the product or the package containing the product.

An art or craft material shall be considered to be in compliance with this section if Article 6 (commencing with Section 108500) of Chapter 4 of Part 3 of Division 104 of the Health and Safety Code requires labeling of the art or craft material, and if the material is in compliance with that article.

The manufacturer of any art or craft material sold, distributed, offered for sale, or exposed for sale in this state shall supply upon request to the State Department of Health Services any information required by the department in order to perform its duties under this article.

(Amended by Stats. 1996, Ch. 1023, Sec. 32. Effective September 29, 1996.)



32066

The State Department of Health Services shall, by June 1, 1987, develop a list of those art or craft materials which cannot be purchased or ordered for use in kindergarten and in grades 1 to 6, inclusive, and a list of materials which, while not currently sold or manufactured, may be reasonably suspected to still exist at some schools. In developing the lists, the State Department of Health Services shall consult with manufacturers of art supplies, artists’ groups, health organizations, and toxicologists as the State Department of Health Services deems appropriate. The Department of Health Services shall periodically update the lists as it deems appropriate.

The Superintendent of Public Instruction shall distribute the lists to all school districts and the governing authorities of all private schools in California, and shall make the lists available to preschools, childcare centers, and other businesses and organizations which involve children in the use of art or craft materials.

The superintendent shall inform school districts and governing authorities of all private schools of the requirements of this article, and shall encourage school districts and the governing authorities of all private schools to dispose of art or craft material which may contain human carcinogens, potential human carcinogens, or chronically toxic substances, but which is not affected by this article.

(Added by Stats. 1986, Ch. 252, Sec. 1. Operative June 1, 1987, by Sec. 3 of Ch. 252. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)






ARTICLE 7 - Carbon Monoxide Devices

32080

For purposes of this article, “fossil fuel” has the same meaning as defined in Section 13262 of the Health and Safety Code.

(Added by Stats. 2013, Ch. 475, Sec. 2. Effective January 1, 2014.)



32081

(a) By July 1, 2015, the State Fire Marshal shall propose for adoption by the California Building Standards Commission, for the commission’s next triennial code adoption cycle, appropriate standards for the installation of carbon monoxide devices in school buildings. The proposed building standards shall require carbon monoxide devices to be installed in public and private school buildings that meet all of the following criteria:

(1) The school building is constructed pursuant to the 2016 California Building Standards Code (Title 24 of the California Code of Regulations), or any amendments to the California Building Standards Code which follow.

(2) The school building is used for educational purposes for kindergarten or any of grades 1 to 12, inclusive.

(3) A fossil fuel burning furnace is located inside the school building.

(b) A private or public school that uses a school building for educational purposes for kindergarten or any of grades 1 to 12, inclusive, that was built before the adoption of the 2016 California Building Standards Code (Title 24 of the California Code of Regulations), and has a fossil fuel burning furnace located inside the school building is encouraged to have a carbon monoxide device installed in the building.

(Added by Stats. 2013, Ch. 475, Sec. 2. Effective January 1, 2014.)









CHAPTER 2 - School Safety—Public Institutions

ARTICLE 1 - Fire Drills

32080

For purposes of this article, “fossil fuel” has the same meaning as defined in Section 13262 of the Health and Safety Code.

(Added by Stats. 2013, Ch. 475, Sec. 2. Effective January 1, 2014.)



32081

(a) By July 1, 2015, the State Fire Marshal shall propose for adoption by the California Building Standards Commission, for the commission’s next triennial code adoption cycle, appropriate standards for the installation of carbon monoxide devices in school buildings. The proposed building standards shall require carbon monoxide devices to be installed in public and private school buildings that meet all of the following criteria:

(1) The school building is constructed pursuant to the 2016 California Building Standards Code (Title 24 of the California Code of Regulations), or any amendments to the California Building Standards Code which follow.

(2) The school building is used for educational purposes for kindergarten or any of grades 1 to 12, inclusive.

(3) A fossil fuel burning furnace is located inside the school building.

(b) A private or public school that uses a school building for educational purposes for kindergarten or any of grades 1 to 12, inclusive, that was built before the adoption of the 2016 California Building Standards Code (Title 24 of the California Code of Regulations), and has a fossil fuel burning furnace located inside the school building is encouraged to have a carbon monoxide device installed in the building.

(Added by Stats. 2013, Ch. 475, Sec. 2. Effective January 1, 2014.)






ARTICLE 2 - Willful Disturbance, Public Schools or Meetings

32210

Any person who willfully disturbs any public school or any public school meeting is guilty of a misdemeanor, and shall be punished by a fine of not more than five hundred dollars ($500).

(Amended by Stats. 1983, Ch. 1092, Sec. 83. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



32211

(a) Any person who is not a pupil of the public school, a parent or guardian of a pupil of the public school, or an officer or employee of the school district maintaining the public school, or who is not required by his or her employment to be in a public school building or on the grounds of the public school, and who has entered any public school building or the grounds of any public school, during school hours, and who is requested either by the principal of the public school or by the designee of the principal to leave a public school building or public school grounds, shall promptly depart therefrom and shall not return thereto for at least seven days. A request that a person depart from a public school building or public school grounds shall be made by the principal, or the designee of the principal, exclusively on the basis that it appears reasonable to the principal, or the designee of the principal to conclude that the continued presence of the person requested to depart would be disruptive of, or would interfere with, classes or other activities of the public school program.

(b) Any person who fails to leave a public school building or public school grounds promptly upon request of the principal of the public school or the designee of the principal made pursuant to subdivision (a) or who, after leaving a public school building or public school grounds pursuant to a request of the principal of the public school, or the designee of the principal, made pursuant to subdivision (a), returns thereto, except pursuant to subdivision (d), within seven days, is guilty of a misdemeanor and shall be punished pursuant to Section 626.8 of the Penal Code.

(c) Any person who is requested pursuant to subdivision (a) to leave a public school building or school grounds may appeal to the superintendent of the school district in which the public school is located. That appeal shall be made not later than the second succeeding schoolday after the person has departed from the public school building or public school grounds. The superintendent shall, after reviewing the matter with the principal, or the designee of the principal, and the person seeking ingress to the public school during school hours, render his or her decision within 24 hours after the appeal is made, and the decision shall be binding upon both parties. A decision of the superintendent may be appealed by the person seeking ingress to the public school during public school hours to the governing board of the school district in which the public school is located. That appeal shall be made not later than the second succeeding schoolday after the superintendent has rendered his or her decision. The governing board of the school district shall consider and decide the appeal at its next scheduled regular or adjourned regular public meeting, and the decision of the governing board shall be final.

(d) Where the office of the superintendent of the school district or the office of the governing board of the school district is situated in the public school building or on the grounds of the public school from which a person has been requested, pursuant to subdivision (a), to depart, the person may enter the public school building or the grounds of the public school solely for the purpose of, and only to the extent necessary for, personally making, at the office of the superintendent or the office of the governing board, an appeal pursuant to subdivision (c).

(e) The governing board of every school district shall cause to have posted at every entrance to each school and grounds of the district a notice which shall set forth “school hours,” which are hereby defined for the purposes of this section as the period commencing one hour before classes begin and one hour after classes end at any school, or as otherwise defined by the governing board of the school district.

(f) For the purposes of subdivision (a), a representative of a school employee organization engaged in activities related to representation, as defined by Section 7104, shall be deemed to be a person required by his or her employment to be in a school building or on the grounds of a school.

(g) Nothing in this section shall be construed as preempting any ordinance of any city, county, or city and county.

(Amended by Stats. 2003, Ch. 552, Sec. 11. Effective January 1, 2004.)



32212

(a) The Legislature finds and declares that interruption of class time seriously impairs the educational process.

(b) It is the intent of the Legislature that each governing board of a school district formally address the problem of classroom interruptions and adopt a policy to control those interruptions, consistent with local circumstances and practices.

(c) The Superintendent of Public Instruction shall develop and distribute to each governing board of a school district a model policy for the reduction and control of classroom interruptions, including, but not limited to, intercom and public address system use.

(Added by Stats. 1984, Ch. 495, Sec. 1.)






ARTICLE 3 - Insurance for Athletic Teams

32220

As used in this chapter:

(a) “Educational institution” means a school district, a community college district, a state university, the University of California, and the State Department of Education special schools.

(b) “Governing board” means the governing board of a school district or community college district, the Trustees of the California State University, and the Regents of the University of California.

(c) “Member of an athletic team” means member of any extramural athletic team engaged in athletic events on or outside the school grounds, maintained or sponsored by the educational institution or a student body organization thereof. “Member of an athletic team” also includes members of school bands or orchestras, cheerleaders and their assistants, pompon girls, team managers and their assistants, and any student or pupil selected by the school or student body organization to directly assist in the conduct of the athletic event, including activities incidental thereto, but only while such members are being transported by or under the sponsorship or arrangements of the educational institution or a student body organization thereof to or from a school or other place of instruction and the place at which the athletic event is being conducted.

Organized rooting sections, student body members who are spectators, and other spectator students, who are not actually participating in the conduct of the athletic event, are not members of an athletic team. Participants in a playday or field day activity occurring occasionally during a school year, in which students of one or more particular grade levels from two or more schools of a school district or community college district participate in athletic contests, are not members of an athletic team. Nothing in this subdivision shall be construed as prohibiting a governing board from extending the applicability of the provisions of this article to any of those persons, should the governing board elect so to do.

(d) “Student body organization” means any student organization under supervision of the educational institution or its officers.

(Amended by Stats. 1983, Ch. 143, Sec. 16.)



32221

The governing board of any educational institution, except a school district or community college district and except the State Department of Education special schools as defined in Sections 59000, 59100, and 59200, shall provide for each member of an athletic team insurance protection for medical and hospital expenses resulting from accidental bodily injuries in an amount of at least five thousand dollars ($5,000) for all services for each member of an athletic team, through group, blanket, or individual policies of accident insurance from authorized insurers, or through a benefit and relief association described in paragraph (1) of subdivision (c) of Section 10493 of the Insurance Code. The coverage shall be for the injury to members of athletic teams arising while the members are engaged in or are preparing for an athletic event promoted under the sponsorship or arrangements of the educational institution or a student body organization thereof or while the members are being transported by or under the sponsorship or arrangements of the educational institution or a student body organization thereof to or from school or other place of instruction and the place of the athletic event. However, the Trustees of the California State University and the Regents of the University of California may authorize and require the student body organizations designated pursuant to this section, to be responsible for such medical and hospital expenses in any amount the trustees or the regents may specify, up to two hundred fifty dollars ($250), in which event the insurance protection for the health and accident expenses may include a deductible clause in the same amount.

The governing board of each school district or community college district and the State Department of Education special schools as defined in Sections 59000, 59100, and 59200 shall provide for each member of an athletic team insurance protection for medical and hospital expenses resulting from accidental bodily injuries in one of the following amounts:

(a) A group or individual medical plan with accidental benefits of at least two hundred dollars ($200) for each occurrence and major medical coverage of at least ten thousand dollars ($10,000), with no more than one hundred dollars ($100) deductible and no less than 80 percent payable for each occurrence.

(b) Group or individual medical plans which are certified by the Insurance Commissioner to be equivalent to the required coverage of at least one thousand five hundred dollars ($1,500).

(c) At least one thousand five hundred dollars ($1,500) for all medical and hospital expenses.

Insurance protection in any of the above amounts shall be provided through group, blanket, or individual policies of accident insurance from authorized insurers or through a benefit and relief association described in paragraph (1) of subdivision (c) of Section 10493 of the Insurance Code. The coverage shall be for the injury to members of athletic teams arising while the members are engaged in or are preparing for an athletic event promoted under the sponsorship or arrangements of the educational institution or a student body organization thereof or while the members are being transported by or under the sponsorship or arrangements of the school districts or community college districts or a student body organization thereof to or from school or other place of instruction and the place of the athletic event. Minimum medical benefits under any insurance required by this subdivision shall be equivalent to the three dollars and fifty cents ($3.50) conversion factor as applied to the unit values contained in the minimum fee schedule adopted by the Division of Industrial Accidents of the Department of Industrial Relations, effective October 1, 1966.

The Trustees of the California State University and the Board of Regents of the University of California shall designate any student body organizations the trustees and the regents deem appropriate to bear the entire cost of the insurance under this article, in such proportions as they deem equitable, and shall make appropriate deductions from any student body organization funds held by the institutions, or otherwise take such measures, as will assure the payment thereof.

The governing boards of the various school districts or community college districts and the State Department of Education special schools shall require that each member of an athletic team have insurance protection as prescribed by this section, with the costs of the insurance protection to be paid either out of the funds of the district or the funds of the student body, or by any other persons on behalf of, the individual team members or students covered by the insurance. In the event that the governing board of a school district or community college district should determine that a member of an athletic team or the parents, guardian, or other person having charge or control of a member of an athletic team are financially unable to pay the costs of insurance protection, then the governing board shall require the costs of the protection to be paid either out of funds of the district or funds of the student body.

The insurance required by this article shall be issued by an admitted insurer, or through a benefit and relief association described in paragraph (1) of subdivision (c) of Section 10493 of the Insurance Code.

The insurance otherwise required by this section shall not be required for any individual team member or student who has insurance or a reasonable equivalent of health benefits coverage provided for him or her in any other way or manner, including, but not limited to, purchase by himself or herself, or by his or her parent or guardian.

(Amended by Stats. 1983, Ch. 143, Sec. 17.)



32221.5

(a) A school district that elects to operate an interscholastic athletic team or teams shall include the following statement, printed in boldface type of prominent size, in offers of insurance coverage that are sent to members of school athletic teams:

“Under state law, school districts are required to ensure that all members of school athletic teams have accidental injury insurance that covers medical and hospital expenses. This insurance requirement can be met by the school district offering insurance or other health benefits that cover medical and hospital expenses.

Some pupils may qualify to enroll in no-cost or low-cost local, state, or federally sponsored health insurance programs. Information about these programs may be obtained by calling ________ [Insert toll-free telephone number].”

(b) The statement described in subdivision (a) shall also be incorporated into any other letters or printed materials, in boldface type of prominent size, that contain the name or logo, or both, of the school district and are sent to members of school athletic teams to inform them of the provisions of this article, or any other applicable provision of state law, regarding the provision of insurance protection.

(c) The statement described in subdivision (a) shall include the toll-free telephone number or numbers for any of the following:

(1) The Healthy Families Program.

(2) Medi-Cal.

(3) Any other comparable toll-free telephone number for a no-cost or low-cost local, state, or federally sponsored health insurance program.

(d) All notices regarding insurance protection for members of athletic teams that are sent to team members are required to be translated pursuant to Section 48985.

(Amended by Stats. 2007, Ch. 130, Sec. 57. Effective January 1, 2008.)



32222

Any claim for accidental bodily injuries described in this article which is subject to, and for which benefits have been paid under, the provisions of Division 4 (commencing with Section 3200) of the Labor Code is excluded from the required coverage and benefits under this article. Recreation activities under Chapter 10 (commencing with Section 10900) of Part 7 of this division, are excluded from the required coverage and benefits of this article.

(Amended by Stats. 1980, Ch. 556, Sec. 2.)



32223

The coverage provided under this article shall not exclude additional or broader coverage by an educational institution or its student body organization.

(Amended by Stats. 1976, Ch. 1011.)



32224

The insurance coverage provided under this article may contain the following provisions:

(1) School administrative authorities shall certify whether an injured student applying for the insurance benefits is a student of the educational institution and is enrolled as a member of an athletic team.

(2) The injured student, or his parents or guardian, shall notify school administrative authorities of his injury not later than 60 days from the date of injury.

(3) Medical or hospital care or treatment must commence within 120 days from the date of injury.

(4) The period of time for which benefits shall be payable is limited to 52 weeks from the date the student received his first medical or hospital care or treatment. Benefits shall be payable only for such treatment as is given within the United States.

(Amended by Stats. 1980, Ch. 556, Sec. 3.)






ARTICLE 3.5 - Communication Devices in Classrooms

32225

It is the intent of the Legislature that if federal funding becomes available for the purposes of the article, the governing board of each school district and each county superintendent of schools equip schools with two-way communication devices to be installed in each classroom used by pupils in kindergarten and grades 1 to 12, inclusive, that is not currently so equipped. For the purposes of this section, classroom includes portable classrooms. The communication devices shall be for the use of teachers or other employees or agents of the school in the event of a medical emergency or violent crime in the classroom.

(Added by Stats. 1995, Ch. 972, Sec. 4. Effective January 1, 1996.)



32226

As used in this article, “two-way communication devices” include, but are not necessarily limited to, telephones, intercoms, walkie-talkies, or portable radios.

(Added by Stats. 1995, Ch. 972, Sec. 4. Effective January 1, 1996.)






ARTICLE 3.6 - Carl Washington School Safety and Violence Prevention Act

32228

(a) It is the intent of the Legislature that public schools serving pupils in any of grades 8 to 12, inclusive, have access to supplemental resources to establish programs and strategies that promote school safety and emphasize violence prevention among children and youth in public schools.

(b) It is also the intent of the Legislature that public schools have access to supplemental resources to combat bias on the basis of race, color, religion, ancestry, national origin, disability, gender, gender identity, gender expression, or sexual orientation, as defined in subdivision (r) of Section 12926 of the Government Code, and to prevent and respond to acts of hate violence and bias-related incidents.

(c) It is further the intent of the Legislature that schoolsites receiving funds pursuant to this article accomplish all of the following goals:

(1) Teach pupils techniques for resolving conflicts without violence.

(2) Train school staff and administrators to support and promote conflict resolution and mediation techniques for resolving conflicts between and among pupils.

(3) Reduce incidents of violence at the schoolsite with an emphasis on prevention and early detection.

(4) Provide age-appropriate instruction in domestic violence prevention, dating violence prevention, and interpersonal violence prevention.

(Amended by Stats. 2012, Ch. 387, Sec. 1. Effective January 1, 2013.)



32228.1

(a) This act shall be known as the School Safety and Violence Prevention Act. This statewide program shall be administered by the Superintendent of Public Instruction, who shall provide funds to school districts serving pupils in any of grades 8 to 12, inclusive, for the purpose of promoting school safety and reducing schoolsite violence. As a condition of receiving funds pursuant to this article, an eligible school district shall certify, on forms and in a manner required by the Superintendent of Public Instruction, that the funds will be used as described.

(b) From funds appropriated in the annual Budget Act or any other measure, funds shall be allocated to school districts on the basis of prior year enrollment, as reported by the California Basic Educational Data System, of pupils in any of grades 8 to 12, inclusive, for any one or more of the following purposes:

(1) Providing schools with personnel, including, but not limited to, licensed or certificated school counselors, school social workers, school nurses, and school psychologists, who are trained in conflict resolution. Any law enforcement personnel hired pursuant to this article shall be trained and sworn peace officers.

(2) Providing effective and accessible on-campus communication devices and other school safety infrastructure needs.

(3) Establishing an in-service training program for school staff to learn to identify at-risk pupils, to communicate effectively with those pupils, and to refer those pupils to appropriate counseling.

(4) Providing and implementing instructional curricula and materials designed to equip pupils with skills and understanding necessary to prevent school violence by recognizing and reporting threats of school violence and school terrorism.

(5) Establishing cooperative arrangements with local law enforcement agencies for appropriate school-community relationships.

(6) Preventing and responding to acts of hate violence and bias-related incidents, including implementation of programs and instructional curricula consistent with the goals set forth in this section and guidelines developed pursuant to paragraph (1) of subdivision (b) of Section 233.

(7) For any other purpose that the school or school district determines that would materially contribute to meeting the goals and objectives of current law in providing for safe schools and preventing violence among pupils.

(Amended by Stats. 2002, Ch. 165, Sec. 2. Effective January 1, 2003.)



32228.2

(a) Funds allocated pursuant to subdivision (b) of Section 32228.1 shall be allocated to school districts with jurisdiction over eligible schoolsites, based on enrollment, with a minimum allocation of five thousand dollars ($5,000) for each schoolsite, or a minimum allocation of ten thousand dollars ($10,000) for each school district, whichever is greater.

(b) The number of schoolsites in each school district that receive funding for purposes of this section shall be equal to the number of county-district-school codes, as maintained by the Superintendent of Public Instruction, for that school district as of June 30 of the fiscal year immediately preceding the fiscal year for which the funds are allocated.

(c) Funds allocated pursuant to this article shall supplement, not supplant, expenditures for school safety and violence prevention programs.

(Amended by Stats. 1999, Ch. 646, Sec. 9.7. Effective January 1, 2000.)



32228.3

For purposes of this article, “school district” means a school district or county office of education.

(Added by Stats. 1999, Ch. 645, Sec. 3. Effective October 10, 1999.)



32228.5

(a) The Superintendent of Public Instruction shall annually report to the Legislature regarding the use of funds pursuant to this article.

(b) As a condition of receipt of funds pursuant to this article, local education agencies shall provide information for the purpose of compiling the annual report required pursuant to subdivision (a) to the Superintendent of Public Instruction, in a format determined by the Superintendent of Public Instruction.

(Added by Stats. 1999, Ch. 646, Sec. 9.9. Effective January 1, 2000.)






ARTICLE 4 - Lead-Safe Schools Protection Act

32240

This article shall be known, and may be cited, as the “Lead-Safe Schools Protection Act.”

(Added by Stats. 1992, Ch. 1317, Sec. 2. Effective January 1, 1993.)



32241

(a) The State Department of Health Services shall conduct a sample survey of schools in this state for the purpose of developing risk factors to predict lead contamination in public schools. The survey shall include schools that are representative of the state by geographical region and size of enrollment. The schools to be surveyed shall be selected on the basis of their ability to provide data necessary to make scientifically valid estimates of the nature and extent of lead hazards. Risk factors shall include, but are not limited to, location in relation to high-risk areas, age of the facility, likely use of lead paint in or around the facility, numbers of children enrolled under the age of six, and results of lead screening programs established pursuant to Chapter 5 (commencing with Section 105275) of Part 5 of Division 103 of the Health and Safety Code.

(b) For purposes of this article, “schools” mean public elementary schools, public preschools, and public day care facilities.

(c) For purposes of this article, “public preschools” and “public day care facilities” mean preschools and day care facilities, respectively, located on public school property.

(Amended by Stats. 1996, Ch. 1023, Sec. 33. Effective September 29, 1996.)



32242

The department shall do all of the following:

(a) Design and implement a strategy for identifying the characteristics of high-risk schools and provide a basis for statewide estimates of the presence of lead in schools attended by young children.

(b) Conduct a sample survey, as described in Section 32241, to determine the likely extent and distribution of lead exposure to children from paint on the school, soil in play areas at the school, drinking water at the tap, and other potential sources identified by the department for this purpose. To the maximum extent possible, limited sample testing shall be used to validate survey results. The department shall compile and summarize the results of that survey and report those results to the Legislature and the State Department of Education.

(c) Within 60 days of the completion of testing a schoolsite, the department shall notify the principal of the school or director of the schoolsite of the survey results. Within 45 days of receiving the survey results, the principal or director, as the case may be, shall notify the teachers and other school personnel and parents of the survey results.

(d) Make recommendations to the Legislature and the State Department of Education, based on the survey results and consideration of appropriate federal and state standards, on the feasibility and necessity of conducting statewide lead testing and any additional action needed relating to lead contamination in the schools.

(e) As deemed necessary and appropriate in view of the survey results, develop environmental lead testing methods and standards to ensure the scientific integrity of results, for use by schools and contractors designated by schools for that purpose.

(f) Evaluate the most current cost-effective lead abatement technologies.

(g) Work with the State Department of Education to develop voluntary guidelines for distribution to requesting schools to ensure that lead hazards are minimized in the course of school repair and maintenance programs and abatement procedures.

(Amended by Stats. 1993, Ch. 589, Sec. 36. Effective January 1, 1994.)



32243

(a) When a school subject to this article has been determined to have significant risk factors for lead, the school shall be advised of this finding, and the school shall notify parents of the provisions of the Childhood Lead Poisoning Prevention Act of 1991 (pursuant to Chapter 5 (commencing with Section 105275) of Part 5 of Division 103 of the Health and Safety Code). Within 45 days of receiving this finding, the school principal or the director of the schoolsite shall notify the teachers, other personnel, and the parents of the finding.

(b) Subsequent to the implementation by the state of a certification and training program for environmental lead testing and abatement, any school that undertakes any action to abate existing risk factors for lead shall utilize trained and state certified contractors, inspectors, and workers.

(Amended by Stats. 1996, Ch. 1023, Sec. 34. Effective September 29, 1996.)



32244

Lead-based paint, lead plumbing and solders, or other potential sources of lead contamination shall not be utilized in the construction of any new school facility or the modernization or renovation of any existing school facility.

(Amended by Stats. 1993, Ch. 589, Sec. 38. Effective January 1, 1994.)



32245

Funding to implement this article shall be provided from the Child Health and Safety Fund created under Chapter 4.6 (commencing with Section 18285) of Part 6 of Division 9 of the Welfare and Institutions Code, upon appropriation by the Legislature pursuant to Section 18285 of the Welfare and Institutions Code.

(Amended by Stats. 1993, Ch. 589, Sec. 39. Effective January 1, 1994.)






ARTICLE 5 - School Safety and Security

32250

The Legislature recognizes that crime, including vandalism, and violence have reached an alarming level at school sites throughout California. The Legislature further recognizes that there is a need for dealing with the complex problems of crime and violence at school sites and for developing effective techniques and programs to combat crime and violence at school sites.

(Added by Stats. 1980, Ch. 788, Sec. 1.)



32251

There is hereby created in the Department of Education the School Safety and Security Resource Unit.

(Added by Stats. 1980, Ch. 788, Sec. 1.)



32252

The primary functions of the School Safety and Security Resource Unit are all the following:

(a) Identification of exemplary programs and techniques which have been effectively utilized by any county superintendent of schools or in any school district to combat crime and violence in the public schools, and dissemination of information relating to such programs and techniques to county superintendents of schools and school districts.

(b) Provision of technical assistance to county superintendents of schools and school districts which are developing and implementing programs to deal with crime and violence at school sites.

(c) Attempt to ascertain the underlying causes of violence and vandalism at school sites, and dissemination of such information to county superintendents of schools and school districts.

(Added by Stats. 1980, Ch. 788, Sec. 1.)



32253

The Department of Education shall evaluate the effectiveness of the School Safety and Security Resources Unit and shall submit a report thereof to the Legislature for each fiscal year subsequent to the fiscal year in which funds are made available pursuant to Section 32254.

(Added by Stats. 1980, Ch. 788, Sec. 1.)



32254

The Department of Education shall not be subject to the duties, obligations, and responsibilities prescribed by this article unless funds specifically appropriated for the purposes of this article are available.

(Added by Stats. 1980, Ch. 788, Sec. 1.)









CHAPTER 2.3 - Pupils’ Rights to Refrain From the Harmful or Destructive Use of Animals

32255

As used in this chapter:

(a) “Animal” means any living organism of the kingdom animalia, beings that typically differ from plants in capacity for spontaneous movement and rapid motor response to stimulation by a usually greater mobility with some degree of voluntary locomotor ability and by greater irritability commonly mediated through a more or less centralized nervous system, beings that are characterized by a requirement for complex organic nutrients including proteins or their constituents that are usually digested in an internal cavity before assimilation into the body proper, and beings that are distinguished from typical plants by lack of chlorophyll, by an inability to perform photosynthesis, by cells that lack cellulose walls, and by the frequent presence of discrete complex sense organs.

(b) “Alternative education project” includes, but is not limited to, the use of video recordings, models, films, books, and computers, which would provide an alternate avenue for obtaining the knowledge, information, or experience required by the course of study in question. “Alternative education project” also includes “alternative test.”

(c) “Pupil” means a person under 18 years of age who is matriculated in a course of instruction in an educational institution within the scope of Section 32255.5. For the purpose of asserting the pupil’s rights and receiving any notice or response pursuant to this chapter, “pupil” also includes the parents of the matriculated minor.

(Amended by Stats. 2009, Ch. 88, Sec. 23. Effective January 1, 2010.)



32255.1

(a) Except as otherwise provided in Section 32255.6, any pupil with a moral objection to dissecting or otherwise harming or destroying animals, or any parts thereof, shall notify his or her teacher regarding this objection, upon notification by the school of his or her rights pursuant to Section 32255.4.

(b) If the pupil chooses to refrain from participation in an education project involving the harmful or destructive use of animals, and if the teacher believes that an adequate alternative education project is possible, the teacher may work with the pupil to develop and agree upon an alternate education project for the purpose of providing the pupil an alternate avenue for obtaining the knowledge, information, or experience required by the course of study in question.

(c) The alternative education project shall require a comparable time and effort investment by the pupil. It shall not, as a means of penalizing the pupil, be more arduous than the original education project.

(d) The pupil shall not be discriminated against based upon his or her decision to exercise his or her rights pursuant to this chapter.

(e) Pupils choosing an alternative educational project shall pass all examinations of the respective course of study in order to receive credit for that course of study. However, if tests require the harmful or destructive use of animals, a pupil may, similarly, seek alternative tests pursuant to this chapter.

(f) A pupil’s objection to participating in an educational project pursuant to this section shall be substantiated by a note from his or her parent or guardian.

(Amended by Stats. 2006, Ch. 538, Sec. 100. Effective January 1, 2007.)



32255.3

(a) A teacher’s decision in determining if a pupil may pursue an alternative educational project or be excused from the project shall not be arbitrary or capricious.

(b) Nothing in this chapter shall prevent any pupil from pursuing the grievance procedures in existing law.

(Added by Stats. 1988, Ch. 65, Sec. 2.)



32255.4

Each teacher teaching a course that utilizes live or dead animals or animal parts shall also inform the pupils of their rights pursuant to this chapter.

(Added by Stats. 1988, Ch. 65, Sec. 2.)



32255.5

Notwithstanding any provision of law to the contrary, this chapter applies to all levels of instruction in all public schools operating programs from kindergarten through grades 1 to 12, inclusive.

(Added by Stats. 1988, Ch. 65, Sec. 2.)



32255.6

Classes and activities, conducted as part of a program in agricultural education that provide instruction on the care, management, and evaluation of domestic animals are exempt from the provisions of this chapter.

(Added by Stats. 1988, Ch. 65, Sec. 2.)






CHAPTER 2.5 - Interagency School Safety Demonstration Act of 1985

ARTICLE 1 - General Provisions

32260

This chapter shall be known and may be referred to as the Interagency School Safety Demonstration Act of 1985.

(Added by Stats. 1985, Ch. 1457, Sec. 1. Effective October 1, 1985.)



32261

(a) The Legislature hereby recognizes that all pupils enrolled in the state public schools have the inalienable right to attend classes on school campuses that are safe, secure, and peaceful. The Legislature also recognizes that pupils cannot fully benefit from an educational program unless they attend school on a regular basis. In addition, the Legislature further recognizes that school crime, vandalism, truancy, and excessive absenteeism are significant problems on far too many school campuses in the state.

(b) The Legislature hereby finds and declares that the establishment of an interagency coordination system is the most efficient and long-lasting means of resolving school and community problems of truancy and crime, including vandalism, drug and alcohol abuse, gang membership, gang violence, and hate crimes.

(c) It is the intent of the Legislature in enacting this chapter to support California public schools as they develop their mandated comprehensive safety plans that are the result of a systematic planning process, that include strategies aimed at the prevention of, and education about, potential incidents involving crime and violence on school campuses, and that address the safety concerns of local law enforcement agencies, community leaders, parents, pupils, teachers, administrators, school police, and other school employees interested in the prevention of school crime and violence.

(d) It is the intent of the Legislature in enacting this chapter to encourage school districts, county offices of education, law enforcement agencies, and agencies serving youth to develop and implement interagency strategies, in-service training programs, and activities that will improve school attendance and reduce school crime and violence, including vandalism, drug and alcohol abuse, gang membership, gang violence, hate crimes, bullying, including bullying committed personally or by means of an electronic act, teen relationship violence, and discrimination and harassment, including, but not limited to, sexual harassment.

(e) It is the intent of the Legislature in enacting this chapter that the School/Law Enforcement Partnership shall not duplicate any existing gang or drug and alcohol abuse program currently provided for schools.

(f) As used in this chapter, “bullying” has the same meaning as set forth in subdivision (r) of Section 48900.

(g) As used in this chapter, “electronic act” has the same meaning as set forth in subdivision (r) of Section 48900.

(Amended by Stats. 2011, Ch. 732, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 8 of Ch. 732.)



32262

(a) There is hereby established the School/Law Enforcement Partnership, comprised of the Superintendent of Public Instruction and the Attorney General. The duties of the partnership shall consist of all of the following:

(1) The development of programs and policies necessary to implement the provisions of Article 5 (commencing with Section 32280).

(2) The administration of safe school programs and all training, procedures, and activities conducted pursuant to this chapter.

(3) Cooperation with other states and state and federal agencies on matters relating to school safety.

(b) As used in this chapter, the term “partnership” means the School/Law Enforcement Partnership established by this section.

(Amended by Stats. 2003, Ch. 828, Sec. 2. Effective January 1, 2004.)






ARTICLE 2 - Conferences

32265

(a) The partnership shall sponsor at least two regional conferences for school districts, county offices of education, agencies serving youth, allied agencies, community-based organizations, and law enforcement agencies to identify exemplary programs and techniques that have been effectively used to reduce school crime, including hate crimes, vandalism, drug and alcohol abuse, gang membership and gang violence, truancy, and excessive absenteeism.

(b) The conference may include, but need not be limited to, information on all of the following topics:

(1) Interagency collaboration between schools, agencies serving youth, law enforcement agencies, and others.

(2) School attendance.

(3) School safety.

(4) Citizenship education.

(5) Drug and alcohol abuse.

(6) Child abuse prevention, detection, and reporting.

(7) Parental education.

(8) Crisis response training.

(9) Bullying prevention, including the prevention of acts committed personally or by means of an electronic act.

(10) Threat assessment.

(11) Conflict resolution and youth mediation.

(12) Teen relationship violence.

(13) Discrimination and harassment reporting and prevention, including, but not limited to, sexual harassment reporting and prevention.

(14) Hate crime reporting and prevention.

(15) Reporting and prevention of abuse against pupils with disabilities.

(Amended by Stats. 2008, Ch. 646, Sec. 2. Effective January 1, 2009.)






ARTICLE 3 - School Safety Cadre

32270

(a) The partnership shall establish a statewide school safety cadre for the purpose of facilitating interagency coordination and collaboration among school districts, county offices of education, agencies serving youth, allied agencies, community-based organizations, and law enforcement agencies to improve school attendance, encourage good citizenship, and to reduce school violence, school crime, including hate crimes, vandalism, drug and alcohol abuse, gang membership and gang violence, truancy rates, bullying, including acts that are committed personally or by means of an electronic act, teen relationship violence, and discrimination and harassment, including, but not limited to, sexual harassment.

(b) The partnership may appoint up to 100 professionals from educational agencies, community-based organizations, allied agencies, and law enforcement to the statewide cadre.

(c) The partnership shall provide training to the statewide cadre representatives to enable them to initiate and maintain school community safety programs among school districts, county offices of education, agencies serving youth, allied agencies, community-based organizations, and law enforcement agencies in each region.

(Amended by Stats. 2008, Ch. 646, Sec. 3. Effective January 1, 2009.)






ARTICLE 4 - Program Assessment

32275

The partnership shall annually assess the programs and activities under the Interagency School Safety Demonstration Act of 1985. The assessment shall include, but not be limited to, all of the following:

(a) An assessment of the appropriateness and effectiveness of the statewide conferences conducted pursuant to Article 2 (commencing with Section 32265).

(b) An assessment of the extent to which the statewide school safety cadre has been able to provide appropriate technical assistance to school districts, county offices of education, and law enforcement agencies.

(c) An assessment of the effectiveness of the ongoing training on safe schools and crisis response provided pursuant to subdivision (c) of Section 32270.

(Added by renumbering Section 32295 by Stats. 2003, Ch. 828, Sec. 9. Effective January 1, 2004.)






ARTICLE 5 - School Safety Plans

32280

It is the intent of the Legislature that all California public schools, in kindergarten, and grades 1 to 12, inclusive, operated by school districts, in cooperation with local law enforcement agencies, community leaders, parents, pupils, teachers, administrators, and other persons who may be interested in the prevention of campus crime and violence, develop a comprehensive school safety plan that addresses the safety concerns identified through a systematic planning process. For the purposes of this section, law enforcement agencies include local police departments, county sheriffs’ offices, school district police or security departments, probation departments, and district attorneys’ offices. For purposes of this section, a “safety plan” means a plan to develop strategies aimed at the prevention of, and education about, potential incidents involving crime and violence on the school campus.

(Added by renumbering Section 35294 by Stats. 2003, Ch. 828, Sec. 12. Effective January 1, 2004.)



32281

(a) Each school district and county office of education is responsible for the overall development of all comprehensive school safety plans for its schools operating kindergarten or any of grades 1 to 12, inclusive.

(b) (1) Except as provided in subdivision (d) with regard to a small school district, the schoolsite council established pursuant to former Section 52012, as it existed before July 1, 2005, or Section 52852 shall write and develop a comprehensive school safety plan relevant to the needs and resources of that particular school.

(2) The schoolsite council may delegate this responsibility to a school safety planning committee made up of the following members:

(A) The principal or the principal’s designee.

(B) One teacher who is a representative of the recognized certificated employee organization.

(C) One parent whose child attends the school.

(D) One classified employee who is a representative of the recognized classified employee organization.

(E) Other members, if desired.

(3) The schoolsite council shall consult with a representative from a law enforcement agency in the writing and development of the comprehensive school safety plan.

(4) In the absence of a schoolsite council, the members specified in paragraph (2) shall serve as the school safety planning committee.

(c) Nothing in this article shall limit or take away the authority of school boards as guaranteed under this code.

(d) (1) Subdivision (b) shall not apply to a small school district, as defined in paragraph (2), if the small school district develops a districtwide comprehensive school safety plan that is applicable to each schoolsite.

(2) As used in this article, “small school district” means a school district that has fewer than 2,501 units of average daily attendance at the beginning of each fiscal year.

(e) (1) When a principal or his or her designee verifies through local law enforcement officials that a report has been filed of the occurrence of a violent crime on the schoolsite of an elementary or secondary school at which he or she is the principal, the principal or the principal’s designee may send to each pupil’s parent or legal guardian and each school employee a written notice of the occurrence and general nature of the crime. If the principal or his or her designee chooses to send the written notice, the Legislature encourages the notice be sent no later than the end of business on the second regular work day after the verification. If, at the time of verification, local law enforcement officials determine that notification of the violent crime would hinder an ongoing investigation, the notification authorized by this subdivision shall be made within a reasonable period of time, to be determined by the local law enforcement agency and the school district. For purposes of this section, an act that is considered a “violent crime” shall meet the definition of Section 67381 and be an act for which a pupil could or would be expelled pursuant to Section 48915.

(2) Nothing in this subdivision shall create any liability in a school district or its employees for complying with paragraph (1).

(f) (1) Notwithstanding subdivision (b), a school district or county office of education may, in consultation with law enforcement officials, elect to not have its schoolsite council develop and write those portions of its comprehensive school safety plan that include tactical responses to criminal incidents that may result in death or serious bodily injury at the schoolsite. The portions of a school safety plan that include tactical responses to criminal incidents may be developed by administrators of the school district or county office of education in consultation with law enforcement officials and with a representative of an exclusive bargaining unit of employees of that school district or county office of education, if he or she chooses to participate. The school district or county office of education may elect not to disclose those portions of the comprehensive school safety plan that include tactical responses to criminal incidents.

(2) As used in this article, “tactical responses to criminal incidents” means steps taken to safeguard pupils and staff, to secure the affected school premises, and to apprehend the criminal perpetrator or perpetrators.

(3) Nothing in this subdivision precludes the governing board of a school district or county office of education from conferring in a closed session with law enforcement officials pursuant to Section 54957 of the Government Code to approve a tactical response plan developed in consultation with those officials pursuant to this subdivision. Any vote to approve the tactical response plan shall be announced in open session following the closed session.

(4) Nothing in this subdivision shall be construed to reduce or eliminate the requirements of Section 32282.

(Amended by Stats. 2011, Ch. 438, Sec. 1. Effective January 1, 2012.)



32282

(a) The comprehensive school safety plan shall include, but not be limited to, both of the following:

(1) Assessing the current status of school crime committed on school campuses and at school-related functions.

(2) Identifying appropriate strategies and programs that will provide or maintain a high level of school safety and address the school’s procedures for complying with existing laws related to school safety, which shall include the development of all of the following:

(A) Child abuse reporting procedures consistent with Article 2.5 (commencing with Section 11164) of Chapter 2 of Title 1 of Part 4 of the Penal Code.

(B) Disaster procedures, routine and emergency, including adaptations for pupils with disabilities in accordance with the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.). The disaster procedures shall also include, but not be limited to, both of the following:

(i) Establishing an earthquake emergency procedure system in every public school building having an occupant capacity of 50 or more pupils or more than one classroom. A school district or county office of education may work with the Office of Emergency Services and the Seismic Safety Commission to develop and establish the earthquake emergency procedure system. The system shall include, but not be limited to, all of the following:

(I) A school building disaster plan, ready for implementation at any time, for maintaining the safety and care of pupils and staff.

(II) A drop procedure whereby each pupil and staff member takes cover under a table or desk, dropping to his or her knees, with the head protected by the arms, and the back to the windows. A drop procedure practice shall be held at least once each school quarter in elementary schools and at least once a semester in secondary schools.

(III) Protective measures to be taken before, during, and following an earthquake.

(IV) A program to ensure that pupils and both the certificated and classified staff are aware of, and properly trained in, the earthquake emergency procedure system.

(ii) Establishing a procedure to allow a public agency, including the American Red Cross, to use school buildings, grounds, and equipment for mass care and welfare shelters during disasters or other emergencies affecting the public health and welfare. The school district or county office of education shall cooperate with the public agency in furnishing and maintaining the services as the school district or county office of education may deem necessary to meet the needs of the community.

(C) Policies pursuant to subdivision (d) of Section 48915 for pupils who committed an act listed in subdivision (c) of Section 48915 and other school-designated serious acts which would lead to suspension, expulsion, or mandatory expulsion recommendations pursuant to Article 1 (commencing with Section 48900) of Chapter 6 of Part 27 of Division 4 of Title 2.

(D) Procedures to notify teachers of dangerous pupils pursuant to Section 49079.

(E) A discrimination and harassment policy consistent with the prohibition against discrimination contained in Chapter 2 (commencing with Section 200) of Part 1.

(F) The provisions of any schoolwide dress code, pursuant to Section 35183, that prohibits pupils from wearing “gang-related apparel,” if the school has adopted that type of a dress code. For those purposes, the comprehensive school safety plan shall define “gang-related apparel.” The definition shall be limited to apparel that, if worn or displayed on a school campus, reasonably could be determined to threaten the health and safety of the school environment. Any schoolwide dress code established pursuant to this section and Section 35183 shall be enforced on the school campus and at any school-sponsored activity by the principal of the school or the person designated by the principal. For purposes of this paragraph, “gang-related apparel” shall not be considered a protected form of speech pursuant to Section 48950.

(G) Procedures for safe ingress and egress of pupils, parents, and school employees to and from school.

(H) A safe and orderly environment conducive to learning at the school.

(I) The rules and procedures on school discipline adopted pursuant to Sections 35291 and 35291.5.

(b) It is the intent of the Legislature that schools develop comprehensive school safety plans using existing resources, including the materials and services of the partnership, pursuant to this chapter. It is also the intent of the Legislature that schools use the handbook developed and distributed by the School/Law Enforcement Partnership Program entitled “Safe Schools: A Planning Guide for Action” in conjunction with developing their plan for school safety.

(c) Each schoolsite council or school safety planning committee in developing and updating a comprehensive school safety plan shall, where practical, consult, cooperate, and coordinate with other schoolsite councils or school safety planning committees.

(d) The comprehensive school safety plan may be evaluated and amended, as needed, by the school safety planning committee, but shall be evaluated at least once a year, to ensure that the comprehensive school safety plan is properly implemented. An updated file of all safety-related plans and materials shall be readily available for inspection by the public.

(e) As comprehensive school safety plans are reviewed and updated, the Legislature encourages all plans, to the extent that resources are available, to include policies and procedures aimed at the prevention of bullying.

(f) The comprehensive school safety plan, as written and updated by the schoolsite council or school safety planning committee, shall be submitted for approval under subdivision (a) of Section 32288.

(Amended by Stats. 2014, Ch. 923, Sec. 15. Effective January 1, 2015.)



32282.1

(a) As comprehensive school safety plans are reviewed and updated, the Legislature encourages all plans, to the extent that resources are available, to include clear guidelines for the roles and responsibilities of mental health professionals, community intervention professionals, school counselors, school resource officers, and police officers on school campuses, if the school district uses these people.

(b) The guidelines developed pursuant to subdivision (a) are encouraged to include both of the following:

(1) Primary strategies to create and maintain a positive school climate, promote school safety, and increase pupil achievement, and prioritize mental health and intervention services, restorative and transformative justice programs, and positive behavior interventions and support.

(2) Consistent with paragraph (2) of subdivision (a) of Section 32282, protocols to address the mental health care of pupils who have witnessed a violent act at any time, including, but not limited to, any of the following:

(A) While on school grounds.

(B) While going to or coming from school.

(C) During a lunch period whether on or off campus.

(D) During, or while going to or coming from, a school-sponsored activity.

(Amended by Stats. 2014, Ch. 794, Sec. 2. Effective January 1, 2015.)



32282.5

(a) The department shall electronically distribute disaster preparedness educational materials and lesson plans that are currently available to school districts and county offices of education.

(b) The department shall ensure that the disaster preparedness materials are available in at least the three most dominant primary languages spoken by English learners in California, according to the language census.

(c) The department shall coordinate with the Office of Emergency Services to make sure that all materials are reviewed and updated annually.

(Amended by Stats. 2013, Ch. 352, Sec. 70. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



32283

The Department of Justice and the State Department of Education, in accordance with Section 32262, shall contract with one or more professional trainers to coordinate statewide workshops for school districts, county offices of education, and schoolsite personnel, and in particular school principals, to assist them in the development of their respective school safety and crisis response plans, and provide training in the prevention of bullying as defined in subdivision (r) of Section 48900. The Department of Justice and the State Department of Education shall work in cooperation with regard to the workshops coordinated and presented pursuant to the contracts. Implementation of this section shall be contingent upon the availability of funds in the annual Budget Act.

(Amended by Stats. 2011, Ch. 732, Sec. 4. Effective January 1, 2012. Operative July 1, 2012, by Sec. 8 of Ch. 732.)



32283.5

The department shall develop an online training module to assist all school staff, school administrators, parents, pupils, and community members in increasing their knowledge of the dynamics of bullying and cyberbullying. The online training module shall include, but is not limited to, identifying an act of bullying or cyberbullying, and implementing strategies to address bullying and cyberbullying.

(Added by Stats. 2014, Ch. 418, Sec. 1. Effective January 1, 2015.)



32284

The comprehensive school safety plan may also include, at local discretion of the governing board of the school district and using local funds, procedures for responding to the release of a pesticide or other toxic substance from properties located within one-quarter mile of a school. No funds received from the state may be used for this purpose.

(Added by renumbering Section 35294.4 by Stats. 2003, Ch. 828, Sec. 16. Effective January 1, 2004.)



32286

(a) Each school shall adopt its comprehensive school safety plan by March 1, 2000, and shall review and update its plan by March 1, every year thereafter. A new school campus that begins offering classes to pupils after March 1, 2001, shall adopt a comprehensive school safety plan within one year of initiating operation, and shall review and update its plan by March 1, every year thereafter.

(b) Commencing in July 2000, and every July thereafter, each school shall report on the status of its school safety plan, including a description of its key elements in the annual school accountability report card prepared pursuant to Sections 33126 and 35256.

(Added by renumbering Section 35294.6 by Stats. 2003, Ch. 828, Sec. 18. Effective January 1, 2004.)



32287

If the Superintendent of Public Instruction determines that there has been a willful failure to make any report required by this article, the superintendent shall do both of the following:

(a) Notify the school district or the county office of education in which the willful failure has occurred.

(b) Make an assessment of not more than two thousand dollars ($2,000) against that school district or county office of education. This may be accomplished by deducting an amount equal to the amount of the assessment from the school district’s or county office of education’s future apportionment.

(Added by renumbering Section 35294.7 by Stats. 2003, Ch. 828, Sec. 19.5. Effective January 1, 2004.)



32288

(a) In order to ensure compliance with this article, each school shall forward its comprehensive school safety plan to the school district or county office of education for approval.

(b) (1) Before adopting its comprehensive school safety plan, the schoolsite council or school safety planning committee shall hold a public meeting at the schoolsite in order to allow members of the public the opportunity to express an opinion about the school safety plan.

(2) The schoolsite council or school safety planning committee shall notify, in writing, the following persons and entities, if available, of the public meeting:

(A) The local mayor.

(B) A representative of the local school employee organization.

(C) A representative of each parent organization at the schoolsite, including the parent teacher association and parent teacher clubs.

(D) A representative of each teacher organization at the schoolsite.

(E) A representative of the student body government.

(F) All persons who have indicated they want to be notified.

(3) The schoolsite council or school safety planning committee is encouraged to notify, in writing, the following persons and entities, if available, of the public meeting:

(A) A representative of the local churches.

(B) Local civic leaders.

(C) Local business organizations.

(c) In order to ensure compliance with this article, each school district or county office of education shall annually notify the State Department of Education by October 15 of any schools that have not complied with Section 32281.

(Added by renumbering Section 35294.8 by Stats. 2003, Ch. 828, Sec. 20. Effective January 1, 2004.)



32289

A complaint of noncompliance with the school safety planning requirements of Title IV of the federal No Child Left Behind Act of 2001, 20 U.S.C. Sec. 7114(d)(7), may be filed with the department under the Uniform Complaint Procedures as set forth in Chapter 5.1 (commencing with Section 4600) of Title 5 of the California Code of Regulations.

(Added by Stats. 2004, Ch. 272, Sec. 1. Effective January 1, 2005. See the similar Section 32289 as renumbered from 35294.95 by Stats. 2004, Ch. 896.)



32289-1

A complaint of noncompliance with the school safety planning requirements of Title IV of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 7114 (d)(7)) may be filed with the department under the Uniform Complaint Procedures as set forth in Chapter 5.1 (commencing with Sections 4600) of Title 5 of the California Code of Regulations.

(Added by renumbering Section 35294.95 by Stats. 2004, Ch. 896, Sec. 29. Effective September 29, 2004.)






ARTICLE 5.3 - Safety Devices

32290

The partnership shall discuss with providers of telephone equipment and services, and shall acquire information regarding, the availability of no-cost or reduced-cost cellular telephones and services to be provided on a statewide basis to each public school teacher for use as a classroom safety device. Although the primary purpose of providing the cellular telephones is school safety, a teacher receiving a cellular telephone as a result of these discussions, shall be encouraged to use the cellular telephone for school related purposes other than school safety. These purposes would include purposes that further the smooth administration of general classroom and school functions, including, but not limited to, communicating with parents about a pupil’s education, communication with pupils about classwork and homework assignments, and communicating with other teachers and school administrators about school operations generally. Thus, the discussions between the partnership and the providers shall include the availability of no-cost or reduced-cost services in consideration of the complete usage contemplated pursuant to this section. The partnership shall ensure that each school district, county office of education, schoolsite council, and school safety planning committee developing a school safety plan pursuant to Article 5 (commencing with Section 32280) is provided with information regarding the availability of the no-cost or reduced-cost cellular telephones and services for consideration in developing its plan.

(Added by Stats. 2003, Ch. 828, Sec. 22. Effective January 1, 2004.)






ARTICLE 5.5 - Teen Court Program

32295.5

The School Law Enforcement Partnership, established pursuant to Section 32262, shall provide information to school districts and county offices of education about teen or peer court programs. A teen or peer court program shall include, but not be limited to, any program in which juvenile court judges preside over a court in which the defendant is a pupil with no prior criminal record, who is charged with a nonviolent crime and in which the jurors are also pupils.

(Added by Stats. 1994, Ch. 607, Sec. 2. Effective January 1, 1995.)









CHAPTER 3 - Miscellaneous

ARTICLE 1 - Printing and Binding

32300

All printing or binding required by the Superintendent of Public Instruction or the State Board of Education, or by any educational institution, except the California Community Colleges and the University of California, supported entirely out of state funds, and all school registers and blank forms prescribed by the Superintendent of Public Instruction for the use of officers charged with the administration of the laws relating to the public schools, including blank teachers’ certificates, and diplomas of graduation from elementary schools in districts not governed by city boards of education, shall be performed by the Department of General Services in the form and manner and at the prices of other state printing, and be paid for in like manner.

(Amended by Stats. 1990, Ch. 1372, Sec. 182.)






ARTICLE 2 - Printing Schools

32310

No printing concern, institution, or other agency maintaining a printing plant or department for the purpose of instruction or the teaching of the art of printing, or allied arts, and whose purpose is to teach or instruct its students or members, shall produce, print, or cause to be printed any material whatsoever that may be placed on the market in competition with regularly established printing plants or concerns, if such printing concern, institution, or other agency is supported or operated from public or state funds or is tax free in any manner.

(Enacted by Stats. 1976, Ch. 1010.)



32311

This article does not apply to:

(a) Any institution classified as an educational institution within the meaning and intent of Section 501 of the Internal Revenue Code of the United States or of Section 23701d of the Revenue and Taxation Code and that, nevertheless, pays general state and county taxes within this state upon any printing plant and printing equipment owned by it.

(b) The production of forms, materials, and supplies at any state educational institution under the exclusive management and control of the state and authorized by law.

(c) Any publication, printed and produced at any state educational institution under the exclusive management and control of the state for the dissemination of technical or scientific information and that is sold at cost.

(d) Printing which may be classified as “instruction” or “student activity.”

(Amended by Stats. 2003, Ch. 185, Sec. 2. Effective January 1, 2004.)



32312

The violation of this article is a misdemeanor.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Use of County Funds for Agriculture

32330

The boards of supervisors of any county may appropriate and use county funds for the support and maintenance of extension work in agriculture and home economics. The extension work shall be designed for the benefit of the respective counties and conducted under the approval of the United States Department of Agriculture and in cooperation with the University of California.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Unlawful Issuance of a Credential

32340

Any state, county, or city and county superintendent, or any state, county, or city and county board of education, who issues a credential, except as provided by law, is guilty of a misdemeanor.

(Enacted by Stats. 1976, Ch. 1010.)



32341

Except where such service is provided by a school district pursuant to Section 44332.5, each county or city and county board of education may provide for the registration of any valid certification or other document authorizing the holder thereof to serve in a position requiring certification qualifications as an employee of the county superintendent of schools of such county or city and county or of a school district under the jurisdiction of such county superintendent of schools.

(Amended by Stats. 1982, Ch. 251, Sec. 6. Effective June 11, 1982.)






ARTICLE 6 - District Liability on Loaned Equipment

32350

Any person, corporation, firm, or public entity, or employee thereof, who gratuitously loans equipment of any description or the services of an employee to a school district or community college district shall not be liable, and the school district or community college district shall be liable, for damages because of personal injuries to, or the death of any person or damage to property resulting from the operation of such equipment or an act or omission of such employee occurring while such equipment or employee is under the supervision and control of the district.

This section does not apply to any person, corporation, firm, or public entity who gratuitously loans mechanically defective equipment of any description or who gratuitously loans the services of an employee who is not fully qualified to perform such service, and such defect or lack of qualification is the cause of any damage or injury.

An employee whose services are loaned to a school district or community college district pursuant to this section remains an employee of his employer for all purposes, including the application of the provisions of the Labor Code relating to workmen’s compensation.

For the purposes of this section, “public entity” includes the state, the Regents of the University of California, a county, city, city and county, district, public authority, public agency, or any other political subdivision or public corporation in this state.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Copyright Laws

32360

No funds shall be expended by a school district, a community college district, a county board of education, or a county superintendent of schools to secure a copyright for any person or firm, but nothing in this section shall be construed to prevent the governing board of any school district, community college district, or county board of education from securing copyrights, in the name of the district or board, to all copyrightable works developed by the district or board.

(Enacted by Stats. 1976, Ch. 1010.)



32361

A school district, a community college district, a county board of education, or a county superintendent of schools shall not use the regular worktime of any employee to secure a copyright for any person or firm, but nothing in this section shall be construed to prevent the governing board of any school district, community college district, or county board of education from securing copyrights, in the name of the district or board, to all copyrightable works developed by the district or board.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 8 - Recycling Paper

32370

The Legislature finds and declares that is the policy of the state to conserve and protect its resources. The maintenance of a quality environment for the people of this state now and in the future is a matter of statewide concern.

The Legislature further finds and declares that the volume of solid waste generated within the state coupled with an increased rate in the consumption of paper products and the absence of adequate programs and procedures for the reuse of these materials threaten the quality of the environment and well-being of the people of California.

In making these findings the Legislature declares that the policy and intent of this article is to increase the public’s awareness of the value of recycling and the need to recycle, and to improve environmental quality by the recycling of paper products.

(Added by Stats. 1978, Ch. 885.)



32371

The following definitions govern the interpretation of this article:

(a) “Educational agency” means any school district, county office of education, or campus of the California State University and Colleges.

(b) “Paper recycling program” means, (1) the provision of specially marked containers which are intended to receive either all grades or only some grades of postconsumer wastepaper but which are not intended to receive other forms of postconsumer waste, (2) publicity directed at all persons who frequent buildings with the containers encouraging those persons to deposit wastepaper in the containers, and (3) the collection of all paper deposited in the containers for the purpose of recycling.

(c) “Postconsumer waste” means a finished material which would normally be disposed of as solid waste, having completed its life cycle as a consumer item.

(d) “Recycled paper” means all paper and woodpulp products with not less than 50 percent of its total weight consisting of secondary and postconsumer waste and with not less than 10 percent of its total weight consisting of postconsumer waste.

(e) “Secondary waste” means fragments of products or finished products of a manufacturing process which has converted a virgin resource into a commodity of real economic value, and includes postconsumer waste, but does not include mill broke, wood slabs, chips, sawdust, or other wood residue from a manufacturing process.

(Amended by Stats. 1990, Ch. 1372, Sec. 183.)



32372

(a) Each school district may, and is encouraged to, establish and maintain a paper recycling program in all classrooms, administrative offices, and other areas owned or leased by the school district where a significant quantity of wastepaper is generated or may be collected.

(b) Each campus of the California State University and Colleges may, and is encouraged to, establish and maintain a paper recycling program in administration offices and other areas owned or leased by the campus, including areas frequented by students, where a significant quantity of wastepaper is generated or may be collected.

(c) In establishing paper recycling programs, school districts, and campuses of the California State University and Colleges shall attempt to cooperate with existing paper recycling programs.

(d) Nothing in this article shall limit or supersede any other requirement of law imposing a paper recycling program on school districts or the California State University and Colleges.

(Amended by Stats. 1990, Ch. 1372, Sec. 184.)



32373

(a) Each educational agency is encouraged to purchase recycled paper if the supplier of recycled paper offers the paper at a cost which does not exceed by more than 5 percent the lowest offer of nonrecycled paper of comparable quality.

(b) Whenever an educational agency purchases recycled paper, the educational agency shall purchase the paper with the highest percentage of postconsumer waste, if the price and quality of the recycled paper are otherwise equal.

(c) Whenever it is practical to do so, each educational agency shall revise its procurement specifications to eliminate discrimination against recycled paper and to give preference to the purchase of recycled paper.

(d) Each educational agency shall make all reasonable efforts to eliminate the purchase of paper and paper products which are deemed potential contaminants of the educational agency’s paper recycling program.

(e) When contracting with any educational agency for the sale of a paper product, the contractor shall certify in writing to the contracting officer or the officer’s representative the percentage of secondary and postconsumer waste in the paper product and whether or not such percentages meet the minimum percentages specified in subdivision (d) of Section 32371. Such certification shall be furnished under penalty of perjury.

(Added by Stats. 1978, Ch. 885.)



32375

The State Solid Waste Management Board, in conjunction with the Department of Education and other state agencies which the board and the Department of Education deem appropriate in order to carry out the purposes of this article, shall coordinate the implementation of this article and shall provide materials, technical assistance, and other resources as it deems necessary to aid and encourage educational agencies to establish paper recycling programs.

The State Solid Waste Management Board may enter into agreements with other agencies for the purpose of the administration and implementation of this article.

(Added by Stats. 1978, Ch. 885.)



32376

The State Solid Waste Management Board, in conjunction with the Department of Education and other agencies which the board and the Department of Education deem to be appropriate in order to carry out the purposes of this article, shall develop and distribute curriculum material relating to paper recycling, conservation of resources, and topics relating to the implementation of the program established by this article.

(Added by Stats. 1978, Ch. 885.)






ARTICLE 9 - Prohibited Activities

32380

As used in this article:

(a) “Person” means any individual, partnership, corporation, limited liability company, association, firm, or public board, agency, or entity.

(b) “Prepare” means to put into condition for intended use.

(c) “Degree” means any “academic degree” or “honorary degree” or title of any designation, mark, appellation, series of letters or words such as, but not limited to, associate, bachelor, master, doctor, or fellow which signifies, purports, or is generally taken to signify satisfactory completion of the requirements of an academic, educational, technological, or professional program of study or is an honorary title conferred for recognition of some meritorious achievement.

(d) “Diploma” means any diploma, certificate, transcript, document, or other writing in any language other than a degree representing that an individual has completed any course of study.

(Amended by Stats. 1994, Ch. 1010, Sec. 96. Effective January 1, 1995.)



32381

Any person who prepares, manufactures, or prints, or who offers to prepare, manufacture, or print, for a fee or other compensation, any document purporting to be a degree or diploma without written authorization to do so from the school authority shall be guilty of a misdemeanor. As used in this section, “school authority” means any of the following:

(a) A governing board of a school district that issued or reissued the degree or diploma, as the case may be.

(b) A private school that issued or reissued the degree or diploma, as the case may be.

(c) Any public or private college, university, or other institution of higher learning that issued or reissued the degree or diploma, as the case may be.

Nothing in this section shall prohibit a person from reproducing, or having reproduced, for his personal use a degree or diploma issued to him by a school authority.

(Added by Stats. 1979, Ch. 373.)



32382

No person shall:

(a) Sell, barter, offer to sell or barter, or conspire to sell or barter, any diploma or degree as defined in this article.

(b) Buy, obtain by barter, attempt to buy or obtain by barter, or conspire to obtain by barter or buy, any diploma or degree.

(c) Use in connection with any business, trade, profession, or occupation, or attempt to use in connection with any business, trade, profession or occupation, or conspire to use in connection with any business, trade, profession or occupation, any degree or diploma, which has been purchased, obtained by barter, fraudulently or illegally issued, illegally obtained, counterfeited, materially altered, or found.

(d) Use in connection with a business, trade, profession, or occupation, or give or receive, any degree or diploma which has been purchased, obtained by barter, fraudulently or illegally issued, illegally obtained, counterfeited, materially altered, or found.

(e) Attempt to use in connection with a business, trade, profession, or occupation, or attempt to give or receive, any degree or diploma, which has been purchased, obtained by barter, fraudulently or illegally issued, illegally obtained, counterfeited, materially altered, or found.

(f) Conspire to use in connection with a business, trade, profession, or occupation, or conspire to give or receive, any diploma or degree evidencing the undertaking or completion of any course of study or scholastic achievement attained if, in fact, such course of study has not been undertaken nor completed or if such scholastic achievement has not been attained.

(Added by Stats. 1979, Ch. 373.)



32383

Any person willfully violating any provision of Section 32382 is guilty of a misdemeanor and is punishable by imprisonment in the county jail, or by a fine of not more than one thousand dollars ($1,000) or by both such fine and imprisonment.

(Added by Stats. 1979, Ch. 373.)



32384

Any court of competent jurisdiction is hereby authorized to grant such relief as is necessary to enforce the provisions of this article, including the issuance of an injunction.

(Added by Stats. 1979, Ch. 373.)



32385

Actions for injunction under the provisions of this article may be brought in the name of the people of the State of California upon their own complaint or upon the complaint of any person, or in the name of any authorized public or private school, college, university, or other authorized institution of learning, acting on its own behalf or the general public.

(Added by Stats. 1979, Ch. 373.)






ARTICLE 10 - Fingerprinting

32390

(a) The governing board of any school district may offer a fingerprint program for children enrolled in kindergarten or newly enrolled in that district. The governing board may contract with any public or private agency, including any civic or community organization if determined to be appropriate by the governing board, to perform the fingerprinting. The governing board may seek to obtain private funding and volunteer assistance in performing the fingerprinting. The department shall adopt rules and regulations concerning obtaining private funding and volunteer assistance, and develop fingerprinting standards, as approved by the Department of Justice, to be followed in the fingerprinting of children pursuant to this article.

The governing board of any school district offering a fingerprinting program pursuant to this article shall assess a fee to the parent or guardian of the fingerprinted pupils. The fee shall be calculated to reimburse the district only for actual costs associated with the program.

(b)  In a school district which elects to offer a fingerprinting program pursuant to this article, each parent or guardian of a child shall be informed of the school fingerprinting program when he or she first enrolls the child in the public schools. At that time the parent or guardian shall declare, in writing, whether or not he or she wants the child to be fingerprinted in the school program and if the parent or guardian consents to the fingerprinting he or she shall pay the applicable fee. The parent or guardian shall be informed in writing at the time of enrollment that he or she may reverse in writing his or her declaration on fingerprinting at any time. Children shall not be fingerprinted without the consent of the parent or guardian.

(c) Any report or document containing fingerprints of a child which is made pursuant to this article shall be given to the parents or guardian of the child and shall not be given to, or retained by, the school district or any other private or public entity. The report or document containing the fingerprints may be given to the parents or guardian with the child’s report card or any other document routinely mailed to parents or guardians, or may be given to parents or guardians in person at any conference with the child’s teacher. To the maximum extent feasible, the report or document containing the fingerprints shall not be sent to the parents in a separate mailing.

(d) As used in this article, the terms “school district,” and “governing board” include a county superintendent of schools.

(Amended by Stats. 1987, Ch. 134, Sec. 4. Effective July 7, 1987.)






ARTICLE 11 - Educational Services and the Federal Immigration Reform and Control Act of 1986

32400

(a) The Legislature finds that as many as one million seven hundred thousand illegal aliens could be granted amnesty and would seek permanent residency in California under the provisions of the federal Immigration Reform and Control Act of 1986 (Public Law 99-603). Under the act, eligible aliens would be required to demonstrate an understanding of ordinary English and a knowledge and understanding of the history and government of the United States.

(b) Further, it is the intent of the Legislature to establish a state test that may be used by eligible aliens to attest to their understanding of English and understanding of the history and government of the United States to meet the requirements of Section 312 of the Immigration and Nationality Act (8 U.S.C. Sec. 1423) and the federal Immigration Reform and Control Act of 1986 (Public Law 99-603).

(Added by Stats. 1987, Ch. 1491, Sec. 1. Effective September 30, 1987.)



32401

(a) The Superintendent of Public Instruction, in consultation with the Chancellor of the California Community Colleges, shall develop a test or adopt an existing test, subject to the approval of the United States Attorney General pursuant to the federal Immigration Reform and Control Act of 1986 (Public Law 99-603), to measure whether an eligible alien has a minimal understanding of ordinary English and a knowledge and understanding of the history and government of the United States as required under Section 312 of the Immigration and Nationality Act (8 U.S.C. Sec. 1423).

(b) The Governor, the Superintendent of Public Instruction, the Chancellor of the California Community Colleges, the President pro Tempore of the Senate, and the Speaker of the Assembly shall petition the Director of the Immigration and Naturalization Service and the United States Attorney General for approval to use the test referred to in subdivision (a) as one means by which an eligible immigrant may satisfy the requirements under the federal Immigration Reform and Control Act of 1986 (Public Law 99-603).

(c) The Superintendent of Public Instruction shall distribute this test to school districts, county offices of education, and community colleges, upon their request for purposes of administration, to eligible immigrants granted legal status pursuant to Section 245A of the Immigration and Nationality Act, as amended by the Federal Immigration Reform and Control Act of 1986 (Public Law 99-603). Any school district, county office of education, or any other eligible agency which receives federal legalization impact-assistance funds to provide educational services may administer the test for purposes of determining the need of an eligible immigrant applying for legal status for appropriate educational services, and of allowing an eligible immigrant to demonstrate an understanding of ordinary English and a knowledge and understanding of the history and government of the United States. Test results shall be confidential and may not be released without the written consent of the eligible immigrant for any purpose that is not directly related to the provision of educational services. Upon request by an eligible immigrant applying for legal status, test results may be transmitted to the Immigration and Naturalization Service. School districts, county offices of education community colleges, and any other eligible agencies that receive federal funds for this purpose shall administer the test using appropriate test monitor and control procedures and provide for necessary test security measures.

(Added by Stats. 1987, Ch. 1491, Sec. 1. Effective September 30, 1987.)






ARTICLE 12 - Excludable Restitution Payments

32425

To the extent permitted by federal law, excludable restitution payments, as defined in Section 17131.1 of the Revenue and Taxation Code, and excludable settlement payments, as defined in Section 17131.2 of the Revenue and Taxation Code, are not included in the income or resources of an individual who is eligible for the exclusion under Section 17131.1 or 17131.2 of the Revenue and Taxation Code, for determining eligibility for any grant, enrollment, or priority for services in any program under this code.

(Amended by Stats. 2004, Ch. 402, Sec. 1. Effective January 1, 2005.)






ARTICLE 13 - Prohibited Uses of Public Funds

32435

(a) No school district, county board of education, or county superintendent of schools shall expend any public funds on the purchase of alcoholic beverages.

(b) If an employee of a school district or county educational agency requests and is erroneously granted a reimbursement for the purchase of alcoholic beverages in violation of subdivision (a) of this section, the employee may refund the reimbursement.

(Added by Stats. 1993, Ch. 993, Sec. 1. Effective January 1, 1994.)









CHAPTER 4 - Adult Day Care Food Program

32450

The State Department of Education shall, on behalf of the state, participate in the federal Adult Day Care Food Program as set forth in subsection (o) of Section 1766 of Title 42 of the United States Code, and shall not terminate its participation in the program unless the Legislature authorizes that termination.

(Added by Stats. 1995, Ch. 530, Sec. 7. Effective January 1, 1996.)



32451

The State Department of Education is hereby designated as the single state agency to administer the Adult Day Care Food Program established pursuant to this chapter.

(Added by Stats. 1995, Ch. 530, Sec. 7. Effective January 1, 1996.)



32452

For the purposes of this chapter, adult day care centers, as defined in Section 32543, are eligible for reimbursement for meals or supplements served to persons 60 years of age or older or to chronically impaired disabled persons, including victims of Alzheimer’s disease and related disorders with neurological and organic brain dysfunction, provided the adult day care centers meet the following requirements:

(a) Reimbursement provided to those institutions for those purposes shall be supplemental to all other state and federal funding and improve the quality of meals or level of services provided or increase participation in the program.

(b) Lunches shall provide, on the average, approximately one-third of the daily recommended dietary allowance established by the Food and Nutrition Board of the National Research Council of the National Academy of Sciences.

(c) The adult day care center makes reasonable efforts to serve meals that meet the special dietary requirements of participants, including efforts to serve foods in forms that are palatable to participants.

(Added by Stats. 1995, Ch. 530, Sec. 7. Effective January 1, 1996.)



32453

The State Department of Education shall administer the Adult Day Care Food Program for all eligible, participating adult day care centers that provide adult day care services to the persons described in Section 32452. For the purposes of this chapter, “adult day care center” means any public agency or private nonprofit organization, or any proprietary Title XIX center or Title XX center that meets the following requirements:

(a) The center is licensed pursuant to Chapter 3.5 (commencing with Section 1570) of Division 2 of the Health and Safety Code, or otherwise approved to operate by a state or federal agency.

(b) The center provides for care and services directly or under arrangements under which the public agency, nonprofit organization, or proprietary Title XIX or Title XX center maintains professional management responsibility for all of the services.

The terms “proprietary Title XIX” or “proprietary Title XX center” means any private, for-profit center that provides adult day care services for which it receives compensation from amounts granted to the states pursuant to Title XIX or XX of the federal Social Security Act as set forth in Section 1396 and following of Title 42 of the United States Code and for which not less than 25 percent of the enrolled eligible participants were served by the center in the calendar month preceding initial application or annual reapplication for program participation.

(Added by Stats. 1995, Ch. 530, Sec. 7. Effective January 1, 1996.)



32454

The State Department of Education shall promulgate any rules and regulations necessary for the administration of this chapter in a manner consistent with Section 1766 of Title 42 of the United States Code and any federal regulations adopted thereto, including, but not limited to, regulations setting forth eligibility requirements.

(Added by Stats. 1995, Ch. 530, Sec. 7. Effective January 1, 1996.)









PART 19.5 - EDUCATION IN STATE PRISONS

32500

(a) In order to encourage greater involvement of educational institutions in planning and developing prison-based educational programs, the Director of Corrections, the Chancellor of the California State University and Colleges, the Chancellor of the California Community Colleges, and the Superintendent of Public Instruction, with the advice of the California Postsecondary Education Commission, shall enter into interagency agreements. Such agreements shall provide for, but not be limited to, all of the following:

(1) A determination of the roles of the Department of Corrections, the office of the Chancellor of the California State University and Colleges, the office of the Chancellor of the California Community Colleges, and the Department of Education, in developing policy for prison-based educational programs.

(2) Joint policy and program planning.

(b) The Director of Corrections, the Chancellor of the California State University and Colleges, the Chancellor of the California Community Colleges, and the Superintendent of Public Instruction shall appoint an advisory committee to do, but not be limited to doing, all of the following:

(1) Making recommendations on the use of instructional television in these programs.

(2) Reviewing and making recommendations relating to any proposed budgets for these programs.

(3) Reviewing and making recommendations relating to the implementation of the interagency agreement.

(c) Notwithstanding the other provisions of this section, the Director of Corrections shall administer all prison-based education programs.

(Added by Stats. 1980, Ch. 1037, Sec. 1.)












TITLE 2 - ELEMENTARY AND SECONDARY EDUCATION

DIVISION 2 - STATE ADMINISTRATION

PART 20 - STATE EDUCATIONAL AGENCIES

CHAPTER 1 - State Board of Education

ARTICLE 1 - Composition

33000

There is in the state government a State Board of Education, consisting of 10 members, who are appointed by the Governor with the advice and consent of two-thirds of the Senate.

(Enacted by Stats. 1976, Ch. 1010.)



33000.5

(a) Notwithstanding Sections 33000 and 33001, the Governor shall also appoint a student member to the State Board of Education, with the advice and consent of two-thirds of the Senate.

(b) Notwithstanding subdivisions (c) and (d) the incumbent student member on January 1, 1984, shall be eligible for appointment by the Governor subject to the advice and consent of two-thirds of the Senate.

(c) The term of office of the student member is one year, and shall begin on August 1. An individual may serve only one term as a student member.

(d) Notwithstanding Section 1020 of the Government Code, the student member shall be, at the time the member’s one-year term commences, a student enrolled in good standing in grade 12 in a public high school. The student member shall be selected from three students recommended by the State Board of Education pursuant to subdivision (e). The student member shall be a voting member with the full rights and duties of the other 10 members of the board.

(e) The process for selecting the student member shall be as follows:

(1) The State Board of Education shall notify every school district governing board, district superintendent, high school principal, high school student activities director, and student body president by September 15 of each year that applications are being accepted for the student member’s position.

(2) Applications for the student member’s position shall be submitted to the State Board of Education no later than October 31 of each year.

(3) A screening committee of the State Board of Education shall select 12 semifinalists for the student member’s position.

(4) The school district governing board student members shall select six candidates from the 12 semifinalists.

(5) The State Board of Education shall, by December 31 of each year, select three finalists for the Governor’s consideration and shall rank the finalists according to their preference.

(f) Nothing in this section shall be construed to require the governing board of a school district which maintains a high school to grant voting rights to a student member serving on the school district governing board.

(Amended by Stats. 1985, Ch. 395, Sec. 1.)



33001

The term of office of the members of the board is four years, and they shall hold office until the appointment and qualification of their successors. The terms of the members of the board in office when this section takes effect shall expire as follows:

Three members January 15, 1960.

Two members January 15, 1961.

Three members January 15, 1962.

Two members January 15, 1963.

The terms shall expire in the same relative order as to each member as the term for which he holds office before this section takes effect.

(Enacted by Stats. 1976, Ch. 1010.)



33002

Any vacancy shall be filled by appointment by the Governor, subject to confirmation by two-thirds of the Senate. The appointee to fill a vacancy shall hold office only for the balance of the unexpired term.

(Enacted by Stats. 1976, Ch. 1010.)



33003

The board, through its own bylaws, shall provide for its operation and organization, including, but not limited to, the election of its officers and the establishment of its committees.

(Repealed and added by Stats. 1987, Ch. 917, Sec. 6.)



33004

The Superintendent of Public Instruction shall be secretary and shall act as executive officer of the board. He shall have charge of all its correspondence and shall keep a record of its proceedings.

(Enacted by Stats. 1976, Ch. 1010.)



33005

The board shall appoint an acting secretary, who shall also act as executive officer of the board in the absence of the Superintendent of Public Instruction from the state, or in case of his incapacity for duty.

(Enacted by Stats. 1976, Ch. 1010.)



33006

(a) Members of the board shall receive their actual and necessary traveling expenses while on official business. Each member shall also receive the allowance in excess of expenses specified in Section 11564.5 of the Government Code for each day he or she is acting in an official capacity.

(b) Effective January 1, 1997, when a board member is employed by a public school and, while the board member is acting in his or her official capacity as a member of the board, and his or her employer is required to hire a substitute teacher to replace that board member, then the board may, from funds appropriated for support of the board’s activities, reimburse that public school for the daily cost of hiring the substitute teacher during the board member’s absence from his or her employment.

(Amended by Stats. 1997, Ch. 825, Sec. 7. Effective October 9, 1997.)



33007

The board shall meet at least six times a year at such times as it may by resolution determine; provided, that it shall meet at least once every three months.

(Enacted by Stats. 1976, Ch. 1010.)



33008

Special meetings may be called by the president. Upon the request of any four members in writing, the secretary shall call a special meeting.

(Enacted by Stats. 1976, Ch. 1010.)



33009

Notice of each meeting shall be given by the secretary by registered mail to each member of the board at least 10 days prior to the time of the meeting. Notice of the meeting may be waived in writing by all members of the board.

(Enacted by Stats. 1976, Ch. 1010.)



33009.5

Notwithstanding subdivision (b) of Section 11125 of the Government Code, when the board provides information on its Internet site, that is available to subscribers to the extent permitted by law, concerning an agenda item, it shall provide the same information that is otherwise provided to board members. Nothing in this section is intended to require the board to provide any additional printed or electronic information beyond that which it would otherwise make available to the public at the open session.

(Added by Stats. 2002, Ch. 1020, Sec. 1. Effective September 28, 2002.)



33009.7

(a) The state board shall provide for live video and audio transmission of all board meetings and hearings that are open to the public through a technology that is accessible to as large a segment of the public as possible, including, but not limited to, the use of any of the following technologies:

(1) Cable, satellite, over-the-air, or any other type of transmission that can be accessed through a television.

(2) Web cast.

(b) The state board shall ensure that any Web cast transmission implemented pursuant to subdivision (a) may be transmitted over and accessed through the K-12 High-Speed Network established pursuant to paragraph (2) of subdivision (b) of Section 11800.

(c) The state board shall consult with the State Chief Information Officer for the purposes of implementing this section pursuant to the duties that the State Chief Information Officer is required to perform, as described in Section 11545 of the Government Code.

(Added by Stats. 2009, Ch. 179, Sec. 1. Effective January 1, 2010.)



33010

The concurrence of six members of the board shall be necessary to the validity of any of its acts.

(Enacted by Stats. 1976, Ch. 1010.)



33011

Whenever by any law the board is authorized to appoint members to a board, commission, or other statutorily created body, the board may also appoint a nonvoting student member to that body. The student member shall receive actual and necessary expenses from the body to which he or she is appointed and shall be afforded an opportunity to express his or her preference on all matters voted upon by that body. The term of office of all student members appointed pursuant to this section shall be one year beginning on August 1. A person may serve only one term as a student member. The board shall determine the process for selecting student members appointed pursuant to this section by amendment to its bylaws.

(Added by Stats. 1988, Ch. 1461, Sec. 4.)






ARTICLE 2 - Powers and Duties

33030

The board shall determine all questions of policy within its powers.

(Enacted by Stats. 1976, Ch. 1010.)



33031

The board shall adopt rules and regulations not inconsistent with the laws of this state (a) for its own government, (b) for the government of its appointees and employees, (c) for the government of the day and evening elementary schools, the day and evening secondary schools, and the technical and vocational schools of the state, and (d) for the government of other schools, excepting the University of California, the California State University, and the California Community Colleges, as may receive in whole or in part financial support from the state.

The rules and regulations adopted shall be published for distribution as soon as practicable after adoption.

(Amended by Stats. 1990, Ch. 1372, Sec. 185.)



33032

The board shall study the educational conditions and needs of the state. It shall make plans for the improvement of the administration and efficiency of the public schools of the state.

(Enacted by Stats. 1976, Ch. 1010.)



33033

The State Board of Education may:

(a) Establish at the request of the governing authorities of any state institution, courses of instruction for the inmates of the institution.

(b) Examine under arrangements with the governing authorities of the institution the progress of students taking the courses and grant high school diplomas to students meeting the requirements for high school graduation. Certificates of completion previously awarded by the State Board of Education to students who, at the time of the award of a certificate of completion, met the requirements for high school graduation, shall be deemed for all purposes to be the equivalent of diplomas of high school graduation.

(Amended by Stats. 1983, Ch. 556, Sec. 1.)



33034

The board shall issue subpoenas to compel the attendance of witnesses before the board, or any member thereof, in the same manner as any court in this state. Whenever the testimony of any witness upon any matter pending before it is material, the president shall cause the attendance of the witnesses before the board, or a member of the board, to testify concerning the matter, and the board may make a reasonable allowance for this purpose not exceeding the fees of witnesses in civil cases. The allowance shall be paid for out of the appropriation for the expense of the board, but in no instance shall an allowance be made in favor of a witness who appears in behalf of a claimant. The provisions of this section shall not apply to proceedings conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



33035

The board shall adopt and use an official seal in authentication of its acts.

(Enacted by Stats. 1976, Ch. 1010.)



33036

The board shall cause the Department of General Services to do any printing required by it. All orders for printing shall first be approved by the Department of General Services.

(Enacted by Stats. 1976, Ch. 1010.)



33037

The board shall submit to the Governor biennially on or before the fifteenth day of September next preceding the regular session of the Legislature, a report of its transactions for the preceding two years, together with recommendations of its needs for the coming biennium, and such recommendations as to changes in laws or new educational legislation as may seem to it to be necessary.

(Enacted by Stats. 1976, Ch. 1010.)



33039

The State Board of Education shall develop guidelines which school districts may use in the development of teacher evaluation procedures pursuant to Article 11 (commencing with Section 44660) of Chapter 1 of Part 25 of Division 3 of this title, and shall distribute such guidelines to every school district.

(Enacted by Stats. 1976, Ch. 1010.)



33040

The State Board of Education and the governing bodies of any county, city, and fire protection district are authorized to enter into agreements providing for the assignment of employees of the fire departments of such counties, cities, and fire protection districts to serve as instructors in fire training programs conducted under the auspices of the State Board of Education and providing for the payment to such counties, cities, and fire protection districts by the State Board of Education from the funds appropriated for vocational education of such amount as may be agreed upon for the services of such employees.

(Enacted by Stats. 1976, Ch. 1010.)



33041

The State Board of Education shall revise the health instruction framework adopted by the board in 1977 to include instructional guidelines on the following:

(a) The relationship of proper health and nutritional practices during pregnancy to the health of the newborn child for pupils that are 12 to 18 years of age.

(b) The recognition that violence is a public health issue and a condition that is learned and may be prevented through education and community-based intervention. In helping to carry out this requirement, the State Department of Education shall consult with existing community resources that have expertise in these matters when developing a curriculum for violence as a public health issue.

(Added by Stats. 1992, Ch. 1065, Sec. 1. Effective January 1, 1993.)



33042

The Legislature encourages school districts to comply with the State Board of Education’s English Language and Arts Writing Arts Strategies on cursive handwriting standards whereby pupils are expected to write fluidly and legibly. School districts are encouraged to teach methods of penmanship that may include, but are not limited to, the D’Nealian Method and the Palmer Method of penmanship.

(Added by Stats. 2002, Ch. 508, Sec. 1. Effective January 1, 2003.)






ARTICLE 3 - Waiver Authority

33050

(a) The governing board of a school district or a county board of education, on a districtwide or countywide basis or on behalf of one or more of its schools or programs, after a public hearing on the matter, may request the State Board of Education to waive all or part of any section of this code or any regulation adopted by the State Board of Education that implements a provision of this code that may be waived, except:

(1) Article 1 (commencing with Section 15700) and Article 2 (commencing with Section 15780) of Chapter 4 of Part 10.

(2) Chapter 6 (commencing with Section 16000) of Part 10.

(3) Chapter 12 (commencing with Section 17000), Chapter 12.5 (commencing with Section 17070.10), and Chapter 14 (commencing with Section 17085) of Part 10.

(4) Part 13 (commencing with Section 22000), Part 13.5 (commencing with Section 25900), and Part 14 (commencing with Section 26000).

(5) Section 35735.1.

(6) Paragraph (8) of subdivision (a) of Section 37220.

(7) The following provisions of Part 10.5 (commencing with Section 17211):

(A) Chapter 1 (commencing with Section 17211).

(B) Article 1 (commencing with Section 17251) to Article 6 (commencing with Section 17365), inclusive, of Chapter 3.

(C) Sections 17416 to 17429, inclusive; Sections 17459 and 17462 and subdivision (a) of Section 17464; and Sections 17582 to 17592, inclusive.

(8) The following provisions of Part 24 (commencing with Section 41000):

(A) Sections 41000 to 41360, inclusive.

(B) Sections 41420 to 41423, inclusive.

(C) Sections 41600 to 41866, inclusive.

(D) Sections 41920 to 42911, inclusive.

(9) Sections 44504 and 44505.

(10) Article 3 (commencing with Section 44930) of Chapter 4 of Part 25 and regulations in Title 5 of the California Code of Regulations adopted pursuant to Article 3 (commencing with Section 44930) of Chapter 4 of Part 25.

(11) Part 26 (commencing with Section 46000).

(12) Chapter 6 (commencing with Section 48900) and Chapter 6.5 (commencing with Section 49060) of Part 27.

(13) Section 51513.

(14) Chapter 6.10 (commencing with Section 52120) of Part 28, relating to class size reduction.

(15) Section 52163.

(16) The identification and assessment criteria relating to any categorical aid program, including Sections 52164.1 and 52164.6.

(17) Sections 52165, 52166, and 52178.

(18) Article 3 (commencing with Section 52850) of Chapter 12 of Part 28.

(19) Section 56364.1, except that this restriction shall not prohibit the State Board of Education from approving any waiver of Section 56364 or 56364.2, as applicable, relating to full inclusion.

(20) Article 4 (commencing with Section 60640) of Chapter 5 of Part 33, relating to the STAR Program, and any other provisions of Chapter 5 (commencing with Section 60600) of Part 33 that establish requirements for the STAR Program.

(b) Any waiver of provisions related to the programs identified in Section 52851 shall be granted only pursuant to Article 3 (commencing with Section 52850) of Chapter 12 of Part 28.

(c) The waiver of an advisory committee required by law shall be granted only pursuant to Article 4 (commencing with Section 52870) of Chapter 12 of Part 28.

(d) Any request for a waiver submitted by the governing board of a school district or a county board of education pursuant to subdivision (a) shall include a written statement as to both of the following:

(1) Whether the exclusive representative of employees, if any, as provided in Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, participated in the development of the waiver.

(2) The exclusive representative’s position regarding the waiver.

(e) Any request for a waiver submitted pursuant to subdivision (a) relating to a regional occupational center or program established pursuant to Article 1 (commencing with Section 52300) of Chapter 9 of Part 28, that is operated by a joint powers entity established pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, shall be submitted as a joint waiver request for each participating school district and shall meet both of the following conditions:

(1) Each joint waiver request shall comply with all of the requirements of this article.

(2) The submission of a joint waiver request shall be approved by a unanimous vote of the governing board of the joint powers agency.

(f) The governing board of any school district requesting a waiver under this section of any provision of Article 5 (commencing with Section 39390) of Chapter 3 of Part 23 shall provide written notice of any public hearing it conducted pursuant to subdivision (a), at least 30 days prior to the hearing, to each public agency identified under Section 39394.

(Amended by Stats. 2014, Ch. 755, Sec. 80. Effective January 1, 2015.)



33050.3

Notwithstanding Section 33050, the State Board of Education is authorized to waive the provisions of subdivision (a) of Section 46202 only during the 1983–84 fiscal year, and only if the State Board of Education finds that the district requesting the waiver demonstrates that it meets the following criteria:

(1) The district has experienced an unanticipated growth in number of pupils over the 1982–83 fiscal year.

(2) There exists an overcrowding of pupils with no reasonable alternative to house pupils without initiating the use of double sessions. Reasonable alternatives to house pupils shall include, but need not be limited to, the use of facilities in adjacent districts, the use of facilities of a county superintendent of schools, the use of facilities of other public agencies, the lease of portable facilities, or the expanded use of double sessions if the district already has double sessions in other schools prior to the increase in the number of pupils.

(Added by Stats. 1983, Ch. 1302, Sec. 1.3. Effective September 30, 1983.)



33051

(a) The state board shall approve any and all requests for waivers except in those cases where the board specifically finds any of the following:

(1) The educational needs of the pupils are not adequately addressed.

(2) The waiver affects a program that requires the existence of a schoolsite council and the schoolsite council did not approve the request.

(3) The appropriate councils or advisory committees, including bilingual advisory committees, did not have an adequate opportunity to review the request and the request did not include a written summary of any objections to the request by the councils or advisory committees.

(4) Pupil or school personnel protections are jeopardized.

(5) Guarantees of parental involvement are jeopardized.

(6) The request would substantially increase state costs.

(7) The exclusive representative of employees, if any, as provided in Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, was not a participant in the development of the waiver.

(b) The governing board of a school district that has requested and received a general waiver under this article for two consecutive years for the same general waiver is not required to reapply annually if the information contained on the request remains current. The state board may require updated information for the request whenever it determines that information to be necessary. This section does not prevent the state board from rescinding a waiver if additional information supporting a rescission is made available to the board. This waiver process shall not apply to waivers pertaining to teacher credentialing, which shall be submitted to the state board annually.

(Amended by Stats. 2008, Ch. 179, Sec. 42. Effective January 1, 2009.)



33051.5

Not less than 30 days prior to any public hearing it conducts pursuant to Section 33050 concerning a request to waive any provision of Article 5 (commencing with Section 39390) of Chapter 3 of Part 23, the State Board of Education shall provide written notice of the hearing to each public agency to which an offer of sale or lease must be made under Section 39394.

(Added by Stats. 1985, Ch. 837, Sec. 3.)



33052

(a) If formal action by the State Board of Education on a waiver request is not taken by the second regular meeting of the board following receipt of a complete and documented waiver request by the State Department of Education, the waiver shall be deemed approved for one year, commencing the first day of the following month.

(b) Notwithstanding subdivision (a), no provision of Article 5 (commencing with Section 39390) of Chapter 3 of Part 23 shall be waived except by formal action of the State Board of Education.

(Amended by Stats. 1988, Ch. 1461, Sec. 6.)



33052.3

For the purposes of improving the financial management and reporting practices of school districts and county offices of education, and developing and testing those practices prior to implementation, the Superintendent of Public Instruction may waive for up to three consecutive fiscal years the requirements of current law and the regulations that are in conflict with the proposed improvements. A waiver shall only be available to school districts and county offices of education that volunteer to develop and test the proposed improved financial management and reporting practices.

(Added by Stats. 1988, Ch. 1461, Sec. 7.)



33052.5

For purposes of this article, “school district” shall include county offices of education.

(Added by Stats. 1983, Ch. 1302, Sec. 1.5. Effective September 30, 1983.)



33053

The State Department of Education shall annually submit a report to the Governor, Legislature, State Board of Education, and make the report available to the superintendent and board president of each school district and county office of education. This report shall include a description of the number and types of waivers requested of the board, the actions of the board on those requests, and sources of further information on existing or possible waivers.

(Added by Stats. 1982, Ch. 1298, Sec. 1.)









CHAPTER 1.5 - Purpose

33080

Each child is a unique person, with unique needs, and the purpose of the educational system of this state is to enable each child to develop all of his or her own potential.

(Added by Stats. 1977, Ch. 36.)






CHAPTER 2 - Superintendent of Public Instruction

ARTICLE 1 - Appointment and Salaries

33100

A vacancy in the office of Superintendent of Public Instruction shall be filled by appointment by the Governor.

(Enacted by Stats. 1976, Ch. 1010.)



33102

The actual and necessary traveling expenses of the Superintendent of Public Instruction, his deputy and assistants, shall be ordered and paid out of the appropriation made for the Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Powers and Duties

33110

The Superintendent of Public Instruction may employ one Deputy Superintendent of Public Instruction and necessary clerical and expert assistants, and may fix the compensation of all statutory and other employees as provided by law, except as otherwise provided.

(Enacted by Stats. 1976, Ch. 1010.)



33111

The Superintendent of Public Instruction shall execute, under direction of the State Board of Education, the policies which have been decided upon by the board and shall direct, under general rules and regulations adopted by the State Board of Education, the work of all appointees and employees of the board.

(Enacted by Stats. 1976, Ch. 1010.)



33112

The Superintendent of Public Instruction shall:

(a) Superintend the schools of this state.

(b) Prepare, have printed, and furnish to teachers and to all officers charged with the administration of the laws relating to the public schools the blank forms and books necessary to the discharge of their duties, including blank teachers’ certificates to be used by county and city and county boards of education.

(c) Authenticate with his or her official seal all drafts or orders drawn by him or her, and all papers and writings issued from his or her office.

(d) Have bound, at the state bindery, all valuable school reports, journals, and documents in his or her office, or received by him or her.

(e) Deliver over, at the expiration of his or her term of office, on demand, to his or her successor, all property, books, documents, maps, records, reports, and other papers belonging to his or her office, or which may have been received by him or her for the use of his or her office.

(f) Designate and appoint, or terminate the designation and appointment of, any officer or employee of the department to have the powers and liabilities of a deputy, including designation pursuant to Section 7.9 of the Government Code, which appointment and termination of appointment shall be effective when filed in writing in the office of the Secretary of State.

(g) Annually inform the governing boards of school districts, in a manner prescribed by the superintendent, of the provisions of Section 60510.5.

(Amended by Stats. 1991, Ch. 1028, Sec. 1.)



33113

The Superintendent of Public Instruction shall prescribe regulations under which contracts, agreements, or arrangements may be made with agencies of the federal government for funds, services, commodities, or equipment to be made available to schools under the jurisdiction of the State Board of Education and the Superintendent of Public Instruction.

(Amended by Stats. 1990, Ch. 1372, Sec. 186.)



33114

All such contracts, agreements or arrangements shall be entered into in accordance with regulations prescribed by the Superintendent of Public Instruction and in no other manner.

(Enacted by Stats. 1976, Ch. 1010.)



33115

The Superintendent of Public Instruction may enter into an agreement with the government of the United States or any agency thereof relative to the establishment of courses of study in aeronautics in the technical schools of the public school system, except the California State University.

(Amended by Stats. 1983, Ch. 143, Sec. 21.)



33116

The Director of Education may enter into agreements with any agency of the federal government for the education of persons in the service of the federal government in schools under the jurisdiction of the Department of Education. All money received from an agency of the federal government for the education of persons in any such school is hereby appropriated for the support of such school in addition to such other funds as may be appropriated therefor by the Legislature.

(Enacted by Stats. 1976, Ch. 1010.)



33117

The Director of Education may enter into agreements with agencies of the federal government, county superintendents of schools, county boards of education, any school district, and state college foundations or other auxiliary organizations, including those established pursuant to Section 90000 for the performance of any services for those agencies by any school under the jurisdiction of the State Department of Education. All money received under any agreement, except recovery of contributions to the Public Employees’ Retirement Fund, is hereby appropriated for the support of the school in addition to other funds as may be appropriated therefor by the Legislature.

(Amended by Stats. 1990, Ch. 1372, Sec. 187.)



33117.5

(a) Adult education programs and regional occupational programs operated by school districts and county offices of education that have contracted with the Superintendent of Public Instruction pursuant to subdivision (b) shall provide services to welfare recipients referred by county welfare departments in accordance with subdivision (c) of Section 11322.8 and paragraph (3) of subdivision (b) of Section 11325.22 of the Welfare and Institutions Code. These services shall include an evaluation of the individual’s educational and training needs for purposes of subdivision (c) of Section 11322.8 and paragraph (3) of subdivision (b) of Section 11325.22 of the Welfare and Institutions Code and the preparation of a related education and training plan reflecting these needs. The plan shall specify the educational and training services to be provided and the length of time services are to be provided, and shall assure access to those services.

(b) The Superintendent of Public Instruction shall identify school districts or county offices of education that can best accommodate welfare recipients for whom vocational education, adult education, and English as a second language is specified in contracts required by Sections 11321.4 and 11325.21 of the Welfare and Institutions Code. The superintendent shall enter into contracts with each consenting district or county office, where necessary, so that the contracting district, independent regional occupation program, or county office shall provide at least 10 weekly hours of open entry-open exit skills training and education for welfare recipients who need this training to enable counties to meet their goals for plans developed pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code. If a program is unable to provide at least 10 hours of instruction to these participants, even though funds are available, the appropriate district or county office shall report to the superintendent the reasons why sufficient hours of instruction were not provided. The superintendent should provide technical assistance to those districts or county offices to resolve the problems that prohibit an adequate number of hours of instruction from being offered.

(c) Allocations to the Superintendent of Public Instruction of funds available under Section 202 (c)(1)(C) and Section 262(c)(1)(C) of the federal Job Training Partnership Act shall be used for purposes of this section to the extent the superintendent determines necessary.

The Superintendent of Public Instruction shall allocate these funds directly to service delivery areas for allocation to those providers of educational and training services delivered in accordance with this section. The Superintendent of Public Instruction shall allocate to community college districts and the Chancellor’s Office of the California Community Colleges such funds as are determined necessary pursuant to Section 71050. The Superintendent of Public Instruction may allocate these funds to service delivery areas which have agreements with private schools and organizations to provide educational and training services under Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code. These funds shall be allocated in accordance with the coordination criteria of the coordination and special services plan as provided in Section 10524 of the Unemployment Insurance Code, and according to the priority order of eligible persons for these funds as provided in Sections 15010 and 15011 of the Unemployment Insurance Code.

(d) As a condition for the funding of education and training services to participants under Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, as provided in subdivisions (a) to (c), inclusive, education providers and county welfare departments shall discuss and jointly certify that they agree upon the delivery of education and training services for program participants.

(Amended by Stats. 1995, Ch. 306, Sec. 1. Effective August 3, 1995.)



33117.7

The Superintendent of Public Instruction shall use 30 percent of the funds available under Section 202(c)(1)(C) and Section 262(c)(1)(C) of the federal Job Training Partnership Act to support the work-based learning component of a school-to-career program. These funds shall be expended as authorized by the federal act and shall be targeted for activities that create and support paid internships in the private sector, with an emphasis on small businesses, and paid work experience in the public sector or private nonprofit sector, for youth.

(Added by Stats. 1997, Ch. 915, Sec. 1. Effective January 1, 1998.)



33118

The Superintendent of Public Instruction shall, not later than the 25th day of July in each year, prepare an estimate of the amount of state school money that will be apportioned to each county or city and county during the current school year, and furnish a certified copy of the estimate to each county or city and county superintendent of schools.

(Enacted by Stats. 1976, Ch. 1010.)



33119

Other than for persons in the state civil service, the length of, and the time for, vacations of teachers, officers, and employees of the schools for the deaf, the school for the blind, and orientation centers for the blind shall be prescribed by the Director of Education, except that the length of vacations for teachers at orientation centers for the blind shall not exceed 30 days.

(Enacted by Stats. 1976, Ch. 1010.)



33120

The Director of Education may conduct experimental work in education through various media, including radio and television.

(Enacted by Stats. 1976, Ch. 1010.)



33121

The Director of Education may develop audial and visual curriculum materials, evolve means and methods, and prescribe standards, for the use of such materials in the public elementary and secondary schools.

(Enacted by Stats. 1976, Ch. 1010.)



33122

The Director of Education shall employ such persons as are necessary for the coordination and the supervision of services for hard-of-hearing children.

(Enacted by Stats. 1976, Ch. 1010.)



33123

The Director of Education may enter into an agreement with any political entity mentioned in Section 44853 for the exchange and employment of persons serving as teachers in schools under the jurisdiction of the Department of Education and employees of public schools of the political entity. The exchange and employment shall be made under comparable circumstances, subject to comparable conditions, with comparable effect as to tenure and retirement rights, subject to comparable requirements as to payment of salary and deductions therefrom, and for the same period of time as set forth in Sections 44853, 44854, and 44855 with respect to the exchange of school district employees, except that the circumstances, conditions, rights, and requirements shall be those appropriate to the employment relationship between the teachers and the Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33125

The Director of Education, subject to such conditions as the State Board of Education may establish, may purchase annuity contracts for the employees of the California School for the Deaf provided for in Chapter 1 (commencing with Section 59000) of Part 32 of Division 4 of this title, the California School for the Blind provided for in Chapter 2 (commencing with Section 59100) of Part 32 of Division 4 of this title, and the diagnostic schools for neurologically handicapped children provided for in Chapter 3 (commencing with Section 59200) of Part 32 of Division 4 of this title, and shall reduce the salary of any such employee for whom such contract is purchased in the amount of the cost thereof; provided that each of the following conditions are met:

(a) The annuity contract is under an annuity plan which meets the requirements of subdivision (b) of Section 403 of the Internal Revenue Code of 1954 of the United States.

(b) The employee makes application to the director for such purchase and reduction of salary.

(c) All provisions of the Insurance Code applicable to the purchase of such annuities are satisfied.

(Enacted by Stats. 1976, Ch. 1010.)



33126

(a) The school accountability report card shall provide data by which a parent can make meaningful comparisons between public schools that will enable him or her to make informed decisions on the school in which to enroll his or her children.

(b) The school accountability report card shall include, but is not limited to, assessment of the following school conditions:

(1) (A) Pupil achievement by grade level, as measured by the standardized testing and reporting programs pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33.

(B) After the state develops a statewide assessment system pursuant to Chapter 5 (commencing with Section 60600) and Chapter 6 (commencing with Section 60800) of Part 33, pupil achievement by grade level, as measured by the results of the statewide assessment.

(2) Progress toward reducing dropout rates, including the one-year dropout rate listed in the California Basic Educational Data System or a successor data system for the schoolsite over the most recent three-year period, and the graduation rate, as defined by the state board, over the most recent three-year period when available pursuant to Section 52052.

(3) Estimated expenditures per pupil and types of services funded. The assessment of estimated expenditures per pupil shall reflect the actual salaries of personnel assigned to the schoolsite. The assessment of estimated expenditures per pupil shall be reported in total, shall be reported in subtotal by restricted and by unrestricted source, and shall include a reporting of the average of actual salaries paid to certificated instructional personnel at that schoolsite.

(4) Progress toward reducing class sizes and teaching loads, including the distribution of class sizes at the schoolsite by grade level and the average class size, using the California Basic Educational Data System or a successor data system information for the most recent three-year period.

(5) The total number of the school’s fully credentialed teachers, the number of teachers relying upon emergency credentials, the number of teachers working without credentials, any assignment of teachers outside their subject areas of competence, misassignments, including misassignments of teachers of English learners, and the number of vacant teacher positions for the most recent three-year period.

(A) For purposes of this paragraph, “vacant teacher position” means a position to which a single-designated certificated employee has not been assigned at the beginning of the year for an entire year or, if the position is for a one-semester course, a position of which a single-designated certificated employee has not been assigned at the beginning of a semester for an entire semester.

(B) For purposes of this paragraph, “misassignment” means the placement of a certificated employee in a teaching or services position for which the employee does not hold a legally recognized certificate or credential or the placement of a certificated employee in a teaching or services position that the employee is not otherwise authorized by statute to hold.

(6) (A) Quality and currency of textbooks and other instructional materials, including whether textbooks and other materials meet state standards and are adopted by the state board for kindergarten and grades 1 to 8, inclusive, and adopted by the governing boards of school districts for grades 9 to 12, inclusive, and the ratio of textbooks per pupil and the year the textbooks were adopted.

(B) The availability of sufficient textbooks and other instructional materials, as determined pursuant to Section 60119, for each pupil, including English learners, in each of the areas enumerated in clauses (i) to (iv), inclusive. If the governing board determines, pursuant to Section 60119 that there are insufficient textbooks or instructional materials, or both, it shall include information for each school in which an insufficiency exists, identifying the percentage of pupils who lack sufficient standards-aligned textbooks or instructional materials in each subject area. The subject areas to be included are all of the following:

(i) The core curriculum areas of reading/language arts, mathematics, science, and history/social science.

(ii) Foreign language and health.

(iii) Science laboratory equipment for grades 9 to 12, inclusive, as appropriate.

(iv) Visual and performing arts.

(7) The availability of qualified personnel to provide counseling and other pupil support services, including the ratio of academic counselors per pupil.

(8) Safety, cleanliness, and adequacy of school facilities, including any needed maintenance to ensure good repair as specified in Section 17014, Section 17032.5, subdivision (a) of Section 17070.75, and subdivision (b) of Section 17089.

(9) The annual number of schooldays dedicated to staff development for the most recent three-year period.

(10) Suspension and expulsion rates for the most recent three-year period.

(11) For secondary schools, the percentage of graduates who have passed course requirements for entrance to the University of California and the California State University, including the course requirements for high school graduation pursuant to Section 51225.3, and the percentage of pupils enrolled in those courses, as reported by the California Basic Educational Data System or any successor data system.

(12) The number of advanced placement courses offered, by subject.

(13) The Academic Performance Index, including the disaggregation of subgroups as set forth in Section 52052 and the decile rankings and a comparison of schools.

(14) When available, the percentage of pupils, including the disaggregation of subgroups, as set forth in Section 52052, completing grade 12 who successfully complete the high school exit examination, as set forth in Sections 60850 and 60851, as compared to the percentage of pupils in the district and statewide completing grade 12 who successfully complete the examination.

(15) Contact information pertaining to organized opportunities for parental involvement.

(16) Career technical education data measures, including all of the following:

(A) A list of programs offered by the school district in which pupils at the school may participate and that are aligned to the model curriculum standards adopted pursuant to Section 51226, and program sequences offered by the school district. The list should identify courses conducted by a regional occupational center or program, and those conducted directly by the school district.

(B) A listing of the primary representative of the career technical advisory committee of the school district and the industries represented.

(C) The number of pupils participating in career technical education.

(D) The percentage of pupils that complete a career technical education program and earn a high school diploma.

(E) The percentage of career technical education courses that are sequenced or articulated between a school and institutions of postsecondary education.

(c) If the Commission on State Mandates finds a school district is eligible for a reimbursement of costs incurred complying with this section, the school district shall be reimbursed only if the information provided in the school accountability report card is accurate, as determined by the annual audit performed pursuant to Section 41020. If the information is determined to be inaccurate, the school district remains eligible for reimbursement if the information is corrected by May 15.

(d) It is the intent of the Legislature that schools make a concerted effort to notify parents of the purpose of the school accountability report cards, as described in this section, and ensure that all parents receive a copy of the report card; to ensure that the report cards are easy to read and understandable by parents; to ensure that local educational agencies with access to the Internet make available current copies of the report cards through the Internet; and to ensure that administrators and teachers are available to answer any questions regarding the report cards.

(Amended by Stats. 2007, Ch. 530, Sec. 1. Effective January 1, 2008. Note: This section was added on Nov. 8, 1988, by initiative Prop. 98.)



33126.1

(a) The department shall develop and recommend for adoption by the state board a standardized template intended to simplify the process for completing the school accountability report card and make the school accountability report card more meaningful to the public.

(b) The standardized template shall include all of the following:

(1) Fields for the insertion of data and information by the department and by local educational agencies.

(2) A field to report the determination of the sufficiency of textbooks and instructional materials, pursuant to Section 60119.

(3) A summary statement of the condition of school facilities, as required by Section 17014, Section 17032.5, subdivision (a) of Section 17070.75, and subdivision (b) of Section 17089. The department shall provide examples of summary statements of the condition of school facilities that are acceptable and those that are unacceptable.

(4) A description of data available on the DataQuest Internet Web site of the department, including the Uniform Resource Locator for that Internet Web site.

(5) A description of admission requirements for California’s public universities, including the Uniform Resource Locator for the University of California Internet Web site providing information about the courses offered by each school that are approved as meeting those requirements.

(6) A statement concerning the availability of Internet access at public libraries and other locations that are publicly accessible.

(c) When the template for a school is completed, it should enable parents and guardians to compare the manner in which local schools compare to other schools within that district as well as other schools in the state.

(d) In conjunction with the development of the standardized template, the department shall furnish standard definitions for school conditions included in the school accountability report card. The standard definitions shall comply with the following:

(1) Definitions shall be consistent with the definitions already in place or under the development at the state level pursuant to existing law.

(2) Definitions shall enable schools to furnish contextual or comparative information to assist the public in understanding the information in relation to the performance of other schools.

(3) Definitions shall specify the data for which the department will be responsible for providing and the data and information for which the local educational agencies will be responsible.

(e) By February 1, 2008, the department shall report to the Legislature and the Governor on remaining data elements in the school accountability report card and the feasibility of combining elements, linking to other reporting of data elements, and other possible alternatives for improving the usability and readability of the school accountability report card. The report shall include a survey of the conditions for which the department has valid and reliable data at the state, district, or school level. The report shall provide a timetable for the inclusion of conditions for which standard definitions or valid and reliable data do not yet exist through the department.

(f) The Superintendent shall recommend and the state board shall appoint 13 members to serve on a broad-based advisory committee of local administrators, educators, parents, and other knowledgeable parties to develop definitions for the school conditions for which standard definitions do not yet exist. The state board may designate outside experts in performance measurements in support of activities of the advisory board.

(g) The state board shall approve available definitions for inclusion in the template as well as a timetable for the further development of definitions and data collection procedures. Each year the state board shall adopt the template for the current year’s school accountability report card. Definitions for all school conditions shall be included in the template.

(h) The department annually shall post the completed and viewable template on the Internet. The template shall be designed to allow schools or districts to download the template from the Internet. The template shall further be designed to allow local educational agencies, including individual schools, to enter data into the school accountability report card electronically, individualize the report card, and further describe the data elements. The department shall establish model guidelines and safeguards that may be used by school districts with secured access only for those school officials authorized to make modifications.

(i) The department shall maintain current Internet links with the Internet Web sites of local educational agencies to provide parents and the public with easy access to the school accountability report cards maintained on the Internet. In order to ensure the currency of these Internet links, local educational agencies that provide access to school accountability report cards through the Internet shall furnish current Uniform Resource Locators (URLs) for their Internet Web sites to the department.

(j) A school or school district that chooses not to utilize the standardized template adopted pursuant to this section shall report the data for its school accountability report card in a manner that is consistent with the definitions adopted pursuant to subdivision (c).

(k) The department shall provide recommendations for changes to the California Basic Educational Data System, or a successor data system, and other data collection mechanisms to ensure that the information will be preserved and available in the future.

(l) The department shall monitor the compliance of local educational agencies with the requirements to prepare and to distribute school accountability report cards, including, but not limited to, the requirements contained in this section, subdivision (c) of Section 35256, and Section 35258.

(Amended by Stats. 2007, Ch. 530, Sec. 2. Effective January 1, 2008.)



33126.15

(a) By July 1, 2006, the department shall develop, and shall recommend for adoption by the State Board of Education, a revision to the standardized template required pursuant to Section 33126.1.

(b) The revision to the standardized template recommended by the department shall include a comparison of the actual unrestricted funding per pupil allocated for the specific benefit of the school or for the benefit of all schools in the district equally, compared to the districtwide average and to the state average of the same computation. The comparison shall include the percentage by which the school is above or below the districtwide average and the state average.

(c) The revision to the standardized template recommended by the department shall include a field for reporting the actual restricted funding, per pupil, allocated for the specific benefit of the school or for the benefit of all schools in the district equally.

(d) The revision to the standardized template recommended by the department shall include a comparison of the average of actual salaries paid to certificated instructional personnel, compared to the districtwide average and to the state average of the same computation. This comparison shall include the percentage by which the school is above or below the districtwide average and the state average.

(Added by Stats. 2005, Ch. 358, Sec. 2. Effective January 1, 2006.)



33126.2

(a) The Superintendent may recommend additional data elements for inclusion in the Academic Performance Index. Data elements may be incorporated in the Academic Performance Index only after those elements have been determined by the state board to be valid and reliable for the purpose of measuring school performance, and only if their inclusion would not be likely to result in a valid claim against the state for reimbursement pursuant to Section 6 of Article XIII B of the California Constitution.

(b) The Superintendent shall additionally review, and the state board shall consider, any empirical research data that becomes available concerning barriers to equal opportunities to succeed educationally for all California pupils, regardless of socioeconomic background. Upon obtaining this information, the state board shall evaluate whether there is any need to revise the school accountability report card.

(Amended by Stats. 2011, Ch. 347, Sec. 15. Effective January 1, 2012.)



33126.5

The State Allocation Board, in cooperation with the Superintendent of Public Instruction, shall develop and maintain an automated school facilities inventory that is capable of indicating the statewide percentage of facility utilization and projecting school facility needs five years in advance, in order to permit the board to study alternative proposals for the allocation of funds for new construction, maintenance, and rehabilitation.

(Added by renumbering Section 33126 (as added by Stats. 1984, Ch. 1680) by Stats. 1990, Ch. 216, Sec. 14.)



33127

(a) The Superintendent, the Controller, and the Director of Finance shall develop, on or before March 1, 1989, standards and criteria to be reviewed and adopted by the state board, and to be used by local educational agencies in the development of annual budgets and the management of subsequent expenditures from that budget. During the development of the standards and criteria, the Superintendent shall convene a committee composed of representatives from school districts, county offices of education, state agencies, the Legislature, and appropriate labor and professional organizations. The committee may review and comment on the proposal standards and criteria before their adoption. In addition, the standards and criteria shall be used to monitor the fiscal stability of local educational agencies as provided for in Sections 1240.1, 1240.2, 1621, 1623, 33131, 42127, and 42127.1.

(b) The Superintendent, the Controller, and the Director of Finance shall update the standards and criteria developed pursuant to subdivision (a) on or before September 1, 2005. The updated standards and criteria shall be reviewed and adopted pursuant to the procedure established by subdivision (a) and are applicable to local educational agency budgets commencing with the 2006–07 fiscal year and each fiscal year thereafter.

(c) The Superintendent, the Controller, and the Director of Finance shall update the standards and criteria developed pursuant to subdivision (a) on or before January 1, 2014, to address the requirements of Article 4.5 (commencing with Section 52060) of Chapter 6.1 of Part 28. The updated standards and criteria shall be reviewed and adopted pursuant to the procedure established by subdivision (a) and are applicable to local educational agency budgets commencing with the 2014–15 fiscal year and each fiscal year thereafter.

(d) After January 1, 2014, to the extent necessary, any revisions or updates to the standards and criteria shall be developed by the Superintendent, the Controller, and the Director of Finance pursuant the procedure established by subdivision (a). The revisions or updates shall specify the fiscal year in which the revisions or updates are applicable.

(Amended by Stats. 2013, Ch. 47, Sec. 14. Effective July 1, 2013.)



33128

(a) The standards and criteria to be adopted by the State Board of Education pursuant to Section 33127 shall include, but not be limited to, comparisons and reviews, including appropriate methods of projection, of all of the following:

(1) Average daily attendance.

(2) Revenues and expenditures.

(3) Reserves and fund balance.

(4) Multiyear commitments, including cost-of-living adjustments.

(b) In addition to the requirements of subdivision (a), the standards and criteria to be adopted by the State Board of Education pursuant to Section 33127 shall include, but not be limited to, all of the following:

(1) Clear definitions and guidelines for positive, qualified, and negative interim financial certifications pursuant to Sections 42130 and 42131.

(2) District financial health indicators to provide a comprehensive review and assessment of the financial condition of districts and to help identify districts that are developing financial problems before the problems become severe. The indicators shall take into account issues including, but not limited to, all of the following:

(A) Increasing or decreasing balances available for general purposes and general purpose reserve size relative to the standard for the district.

(B) Long-term commitments for rates of increase in significant cost centers that are more or less than current revenue growth rate projections, including the projected cost change of the workforce taking into account the progression of newer hires and existing staff through the salary schedule and likely turnover, and all compensation for the superintendent of the school district and executive positions reporting directly to the superintendent of the school district.

(C) Use of one-time revenues for ongoing costs.

(D) Use of ongoing revenues for one-time costs.

(E) Appropriate recognition and amortization of future commitments including any district-created benefit program.

(F) Facilities maintenance funding adequate to preserve functionality of facilities for their normal life.

(Amended (as amended by Stats. 2002, Ch. 1168, Sec. 6.7) by Stats. 2004, Ch. 52, Sec. 2. Effective June 21, 2004. This section (as derived from Stats. 1998, Ch. 784, Sec. 2) became operative on June 21, 2004, when its delayed operative date was deleted.)



33128.1

Notwithstanding any other law, a local educational agency may recognize for budgetary and financial reporting purposes any amount of state appropriations deferred from the current fiscal year and appropriated from the subsequent fiscal year for payment of current year costs as a receivable in the current year.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 4, Sec. 2. Effective March 18, 2003.)



33128.2

(a) Notwithstanding the standards and criteria adopted pursuant to paragraph (3) of subdivision (a) of Section 33128 or any other law, for the 2002–03 fiscal year only, a local educational agency may use for purposes determined by its governing body up to 50 percent of its reserves for economic uncertainties and up to 50 percent of the balances, as of July 1, 2002, of restricted accounts in its General Fund, excluding restricted reserves committed for capital outlay, bond funds, sinking funds, and federal funds, in order to provide local budgeting flexibility as a result of midyear budget reductions for the 2002–03 fiscal year that are enacted by the Legislature after January 2003.

(b) A local educational agency may not, pursuant to paragraph (a), use the combined budgetary reserves in excess of its total midyear budget reductions for the 2002–03 fiscal year.

(c) It is the intent of the Legislature that a local educational agency use the flexibility provided in subdivision (a) to the extent midyear budget reductions for the 2002–03 fiscal year occur in the following programs:

(1) The Peer Assistance and Review Program.

(2) Supplemental instruction and remedial programs.

(3) One-time funding for the Instructional Materials Funding Realignment Program.

(d) It is further the intent of the Legislature that a local educational agency make every effort to maintain a prudent expenditure plan that ensures its solvency for the 2002–03 fiscal year and in subsequent fiscal years.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 4, Sec. 3. Effective March 18, 2003.)



33128.5

Notwithstanding any other provision of law, a county unified school district with fewer than 3,000 units of average daily attendance may use up to 30 percent of its budget reserve to pay for utility costs, including propane, fuel, and electricity costs, in each of the 2000–01 and 2001–02 fiscal years, and shall not for that reason receive a “qualified” or “negative” financial certification by the State Department of Education for three fiscal years after using that amount of its budget reserve to pay for utility costs if the use of that amount results in available reserves falling below 3 percent of its budget reserve.

(Added by Stats. 2001, Ch. 872, Sec. 1. Effective October 14, 2001.)



33129

Notwithstanding any provision of law to the contrary, beginning with the first fiscal year following the adoption by the State Board of Education of standards and criteria developed pursuant to Section 33127, local educational agencies shall use the standards and criteria in developing their budgets and managing their expenditures.

(Added by Stats. 1988, Ch. 1462, Sec. 1.10.)



33131

The standards and criteria for fiscal accountability referred to in Section 33127 shall not be subject to Sections 11340 to 11356, inclusive, of the Government Code. However, any standards and criteria adopted by the State Board of Education pursuant to Section 33127 shall be codified and published in Title 5 of the California Code of Regulations.

(Added by Stats. 1988, Ch. 1462, Sec. 1.11.)



33132

(a) Notwithstanding Section 51877, the Superintendent of Public Instruction shall award educational technology competitive grants under this code with respect to each of the following categories based on a school district’s regular average daily attendance:

(1) 1,000 and below.

(2) 1,001 to 2,500.

(3) 2,501 to 5,000.

(4) 5,001 to 15,000.

(5) 15,001 to 60,000.

(6) 60,001 and above.

(b) Notwithstanding Section 51877, the Superintendent of Public Instruction shall award educational technology competitive grants under this code with respect to each of the following two categories based on a county office of education’s regular average daily attendance:

(1) 1,000 and below.

(2) 1,001 and above.

(c) The Superintendent shall use the prior year’s second principal regular average daily attendance to determine the category in which a school district or county office of education shall be placed.

(d) Program grant funds shall be allocated for each category in subdivisions (a) and (b) in the following proportion:

(1) Compute the average daily attendance determined pursuant to subdivision (c) for the school districts or county offices of education in the category.

(2) Divide the aggregate sum determined pursuant to paragraph (1) by the total statewide regular average daily attendance reported for the second principal apportionment for the prior fiscal year.

(e) The applicants within each category shall be evaluated and scored as otherwise required by the grant program.

(f) This section is applicable only to educational technology grants awarded on or after January 1, 1997.

(Added by Stats. 1996, Ch. 516, Sec. 1. Effective January 1, 1997.)



33133

(a) The Superintendent of Public Instruction shall develop information, and submit this information to the State Board of Education for its approval. This information shall be for distribution to school districts and, to the extent feasible, for posting on the State Department of Education Internet website, to strengthen and promote the opportunity for quality involvement by parents and guardians in schoolsite councils whose composition meets the requirements of Section 52012. In developing the information, the Superintendent of Public Instruction may use documents currently available from nonprofit organizations, such as Ed Source and the California Parent Teacher Association, or state and local government agencies.

(b) The information shall be provided to each school district and county office of education and may be made available for parents and guardians who are members of schoolsite councils whose composition meets the requirements of Section 52012 and shall cover at least the following topics:

(1) Operation of schoolsite advisory bodies, including bylaws, group responsibilities, and roles.

(2) Public meeting notice requirements.

(3) Information about the total budget of a school district and how funds are distributed to schoolsite advisory bodies, including, but not limited to, the amount of funds distributed to schoolsites.

(4) Information about the school district and state standards of expected pupil achievement in core academic subjects for each grade level.

(5) Instruction on how to interpret data from the pupil performance measures selected by the school district.

(6) A definition of “significant gains made by pupils” toward meeting the standards of expected pupil achievement.

(7) Research-based information about curriculum and teaching strategies that will improve pupil performance.

(8) The right to information under the Public Records Act set forth in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(9) Information regarding the educational and training needs for pupils, as identified and expressed by local employers, former pupils of the school district, and postsecondary education institutions.

(c) In addition to the composition set forth in Section 52012, a schoolsite council at the middle school level may, but is not required to, include pupil representation.

(Added by Stats. 1998, Ch. 809, Sec. 1. Effective January 1, 1999.)






ARTICLE 3 - Deputies and Associate Superintendents

33140

The duties of the Deputy Superintendent of Public Instruction and of the associate superintendents of public instruction appointed by the State Board of Education under Section 2.1 of Article IX of the Constitution of this state shall be such as are assigned to them by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



33141

The annual salaries of the Deputy Superintendent of Public Instruction and of the associate superintendents of public instruction appointed by the State Board of Education under Section 2.1 of Article IX of the Constitution of this state shall be fixed by the Superintendent of Public Instruction with the approval of the Director of Finance.

(Enacted by Stats. 1976, Ch. 1010.)



33143

(a) In addition to the positions authorized by Section 2.1 of Article IX of the California Constitution, the Governor, with the recommendation of the Superintendent of Public Instruction, shall appoint five deputy superintendents of public instruction and five associate superintendents of public instruction who shall be exempt from state civil service.

(b) Appointments to these exempt positions shall not result in any net increase in the expenditures of the State Department of Education.

(Amended by Stats. 2003, Ch. 755, Sec. 1. Effective January 1, 2004.)






ARTICLE 5 - Verification of Private School Instruction

33190

Every person, firm, association, partnership, or corporation offering or conducting private school instruction on the elementary or high school level shall between the first and 15th day of October of each year, commencing on October 1, 1967, file with the Superintendent of Public Instruction an affidavit or statement, under penalty of perjury, by the owner or other head setting forth the following information for the current year:

(a) All names, whether real or fictitious, of the person, firm, association, partnership, or corporation under which it has done and is doing business.

(b) The address, including city and street, of every place of doing business of the person, firm, association, partnership, or corporation within the State of California.

(c) The address, including city and street, of the location of the records of the person, firm, association, partnership, or corporation, and the name and address, including city and street, of the custodian of such records.

(d) The names and addresses, including city and street, of the directors, if any, and principal officers of the person, firm, association, partnership, or corporation.

(e) The school enrollment, by grades, number of teachers, coeducational or enrollment limited to boys or girls and boarding facilities.

(f) That the following records are maintained at the address stated, and are true and accurate:

(1) The records required to be kept by Section 48222.

(2) The courses of study offered by the institution.

(3) The names and addresses, including city and street, of its faculty, together with a record of the educational qualifications of each.

(g) Criminal record summary information has been obtained pursuant to Section 44237.

Whenever two or more private schools are under the effective control or supervision of a single administrative unit, such administrative unit may comply with the provisions of this section on behalf of each of the schools under its control or supervision by submitting one report.

Filing pursuant to this section shall not be interpreted to mean, and it shall be unlawful for any school to expressly or impliedly represent by any means whatsoever, that the State of California, the Superintendent of Public Instruction, the State Board of Education, the State Department of Education, or any division or bureau of the department, or any accrediting agency has made any evaluation, recognition, approval, or endorsement of the school or course unless this is an actual fact.

The Superintendent of Public Instruction shall prepare and publish a list of private elementary and high schools to include the name and address of the school and the name of the school owner or administrator.

(Amended by Stats. 1986, Ch. 72, Sec. 1. Effective April 25, 1986.)



33191

(a) Commencing October 1, 1985, the affidavit or statement filed with the Superintendent of Public Instruction pursuant to Section 33190 shall, under penalty of perjury, include a statement manifesting compliance with the provisions of Section 44237.

(b) In the case of any private school where the instructor also serves as the administrator of the school, the affidavit or statement shall be made available upon request to the parents or guardians of all pupils currently enrolled in the school and to any parent or guardian considering whether to enroll his or her child in the school.

(Amended by Stats. 1986, Ch. 72, Sec. 2. Effective April 25, 1986.)



33192

(a) Except as provided in subdivisions (b) and (c), if the employees of any entity that has a contract with a private school to provide any of the following services may have any contact with pupils, those employees shall submit or have submitted their fingerprints in a manner authorized by the Department of Justice together with a fee determined by the Department of Justice to be sufficient to reimburse the department for its costs incurred in processing the application:

(1) School and classroom janitorial.

(2) Schoolsite administrative.

(3) Schoolsite grounds and landscape maintenance.

(4) Pupil transportation.

(5) Schoolsite food-related.

(b) This section shall not apply to an entity providing any of the services listed in subdivision (a) to a private school in an emergency or exceptional situation, such as when pupil health or safety is endangered or when repairs are needed to make school facilities safe and habitable.

(c) This section shall not apply to an entity providing any of the services listed in subdivision (a) to a private school when the private school determines that the employees of the entity will have limited contact with pupils. In determining whether a contract employee has limited contact with pupils, the private school shall consider the totality of the circumstances, including factors such as the length of time the contractors will be on school grounds, whether pupils will be in proximity with the site where the contractors will be working, and whether the contractors will be working by themselves or with others. If a private school has made this determination, the private school shall take appropriate steps to protect the safety of any pupils that may come in contact with these employees.

(d) A private school may determine, on a case-by-case basis, to require an entity providing schoolsite services other than those listed in subdivision (a) or those described in Section 33193 and the entity’s employees to comply with the requirements of this section, unless the private school determines that the employees of the entity will have limited contact with pupils. In determining whether a contract employee will have limited contact with pupils, the private school shall consider the totality of the circumstances, including factors such as the length of time the contractors will be on school grounds, whether pupils will be in proximity with the site where the contractors will be working, and whether the contractors will be working by themselves or with others. If a private school makes this determination, the private school shall take appropriate steps to protect the safety of any pupils that may come in contact with these employees. If a private school requires an entity providing services other than those listed in subdivision (a) and its employees to comply with the requirements of this section, the Department of Justice shall comply with subdivision (e).

(e) (1) The Department of Justice shall ascertain whether the individual whose fingerprints were submitted to it pursuant to subdivision (a) has been arrested or convicted of any crime insofar as that fact can be ascertained from information available to the department. Upon implementation of an electronic fingerprinting system with terminals located statewide and managed by the Department of Justice, the department shall ascertain the information required pursuant to this section within three working days. When the Department of Justice ascertains that an individual whose fingerprints were submitted to it pursuant to subdivision (a) has a pending criminal proceeding for a felony as defined in Section 45122.1 or has been convicted of a felony as defined in Section 45122.1, the department shall notify the employer designated by the individual of that fact. The notification shall be delivered by telephone or electronic mail to the employer.

(2) The Department of Justice, at its discretion, may notify the private school in instances when the employee is defined as having a pending criminal proceeding described in Section 45122.1 or has been convicted of a felony as defined in Section 45122.1.

(3) The Department of Justice may forward one copy of the fingerprints to the Federal Bureau of Investigation to verify any record of previous arrests or convictions of the applicant. The Department of Justice shall review the criminal record summary it obtains from the Federal Bureau of Investigation and shall notify the employer only as to whether or not an applicant has any convictions or arrests pending adjudication for offenses which, if committed in California, would have been punishable as a violent or serious felony. The Department of Justice shall not provide any specific offense information received from the Federal Bureau of Investigation. The Department of Justice shall provide written notification to the contract employer only concerning whether an applicant for employment has any conviction or arrest pending final adjudication for any of those crimes, as specified in Section 45122.1, but shall not provide any information identifying any offense for which an existing employee was convicted or has an arrest pending final adjudication.

(f) An entity having a contract as specified in subdivision (a) and an entity required to comply with this section pursuant to subdivision (d) shall not permit an employee to come in contact with pupils until the Department of Justice has ascertained that the employee has not been convicted of a felony as defined in Section 45122.1.

(1) This prohibition does not apply to an employee solely on the basis that the employee has been convicted of a felony if the employee has obtained a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(2) This prohibition does not apply to an employee solely on the basis that the employee has been convicted of a serious felony that is not also a violent felony if that employee can prove to the sentencing court of the offense in question, by clear and convincing evidence, that he or she has been rehabilitated for the purposes of schoolsite employment for at least one year. If the offense in question occurred outside this state, then the person may seek a finding of rehabilitation from the court having jurisdiction where he or she is resident.

(g) An entity having a contract as specified in subdivision (a) and an entity required to comply with this section pursuant to subdivision (d) shall certify in writing to the private school that neither the employer nor any of its employees who are required by this section to submit or have their fingerprints submitted to the Department of Justice and who may come in contact with pupils have been convicted of a felony as defined in Section 45122.1.

(h) An entity having a contract as specified in subdivision (a) on the effective date of the act adding this section and an entity required to comply with this section pursuant to subdivision (d) by a private school with which it has a contract on the effective date of the act adding this section shall complete the requirements of this section within 90 days of that date.

(i) For purposes of this section, “private school” means a person, firm, association, partnership, or corporation offering or conducting private school instruction on the elementary or high school level.

(j) Where reasonable access to the statewide electronic fingerprinting network is available, the Department of Justice may request electronic submission of the fingerprint cards and other information required by this section.

(Added by Stats. 1998, Ch. 840, Sec. 1. Effective September 25, 1998.)



33193

(a) A private school contracting with an entity for the construction, reconstruction, rehabilitation, or repair of a school facility where the employees of the entity will have contact, other than limited contact, with pupils shall ensure the safety of the pupils by one or more of the following methods:

(1) The installation of a physical barrier at the worksite to limit contact with pupils.

(2) Continual supervision and monitoring of all employees of the entity by an employee of the entity whom the Department of Justice has ascertained has not been convicted of a violent or serious felony. For purposes of this paragraph, an employee of the entity may submit his or her fingerprints to the Department of Justice pursuant to subdivision (a) of Section 33192 and the department shall comply with subdivision (d) of Section 33192.

(3) Surveillance of employees of the entity by school personnel.

(b) An entity that contracts with a private school for the construction, reconstruction, rehabilitation, or repair of a school facility is not required to comply with the requirements of Section 33192 if one or more of the methods described in subdivision (a) is utilized.

(c) This section shall not apply to an entity providing construction, reconstruction, rehabilitation, or repair services to a school district in an emergency or exceptional situation, such as when pupil health or safety is endangered or when repairs are needed to make school facilities safe and habitable.

(d) (1) For purposes of this section, “private school” means a person, firm, association, partnership, or corporation offering or conducting private school instruction on the elementary or high school level.

(2) For purposes of this section, a violent felony is any felony listed in subdivision (c) of Section 667.5 of the Penal Code and a serious felony is any felony listed in subdivision (c) of Section 1192.7 of the Penal Code.

(Added by Stats. 1998, Ch. 840, Sec. 2. Effective September 25, 1998.)






ARTICLE 6 - Verification of Heritage School Operation

33195

(a) Every person, firm, association, partnership, or corporation operating a heritage school as defined in Section 33195.4 shall, between the 1st and 31st day of January of each year, commencing on January 1, 2011, file with the Superintendent an electronic registration form, under penalty of perjury, by the owner or other head setting forth the following information for the current year:

(1) All names, whether real or fictitious, of the person, firm, association, partnership, or corporation under which it has done and is doing business.

(2) The address, including city and street, of the location at which the heritage school delivers services to pupils.

(3) The names and addresses, including city and street, of the directors, if any, and principal officers of the person, firm, association, partnership, or corporation.

(4) The school enrollment, by grade span, number of teachers, and coeducational or enrollment limited to boys or girls.

(5) That the following records are maintained at the address stated, and are true and accurate:

(A) The courses of study offered by the institution.

(B) The names and addresses, including city and street, of its faculty, together with a record of the educational qualifications of each faculty member.

(6) Criminal record summary information that has been obtained pursuant to Section 44237.

(7) The heritage school telephone number.

(8) Acknowledgment that the director of the heritage school and all employees are mandated reporters and subject to the requirements established by the Child Abuse and Neglect Reporting Act (Article 2.5 (commencing with Section 11164) of Chapter 2 of Title 1 of Part 4 of the Penal Code) and, consistent with that act, certification that:

(A) The employer is aware that it is encouraged to provide its employees with training in the duties imposed by the act.

(B) Employees have signed a statement provided by the employer that the employees have knowledge of the act and will comply with its provisions.

(C) Employees have been notified by the employer of their reporting obligations and confidentiality rights, pursuant to Section 11165.9 of the Penal Code.

(b) If two or more heritage schools are under the effective control or supervision of a single administrative unit, the administrative unit shall comply with the provisions of this section by submitting an electronic registration form on behalf of every heritage school under its effective control or supervision.

(c) Filing pursuant to this section shall not be interpreted to mean, and it shall be unlawful for a school to expressly or impliedly represent, that the State of California, the Superintendent, the state board, the department or a division or bureau of the department, or an accrediting agency has made an evaluation, recognition, approval, or endorsement of the school or course, unless this is an actual fact.

(d) Filing pursuant to this section does not grant a heritage school a right to receive state funding.

(Amended by Stats. 2013, Ch. 76, Sec. 32. Effective January 1, 2014.)



33195.1

(a) Commencing January 1, 2011, the electronic registration form filed with the Superintendent pursuant to Section 33195 shall, under penalty of perjury, include a statement manifesting compliance with the following paragraph:

(1) A person, firm, association, partnership, or corporation offering or conducting heritage school instruction shall not employ a person who would be prohibited from employment by a public school district pursuant to any provision of this code because of his or her conviction for any crime.

(b) In the case of any heritage school where an instructor also serves as the administrator of the school, the electronic registration form shall be made available upon request to the parents or guardians of all pupils currently enrolled in the school and to any parent or guardian considering whether to enroll his or her child in the school.

(Added by Stats. 2010, Ch. 286, Sec. 1. Effective September 24, 2010.)



33195.2

(a) Except as provided in subdivisions (b) and (c), if the employees of any entity that has a contract with a heritage school to provide any of the following services may have any contact with pupils, those employees shall submit or have submitted their fingerprints in a manner authorized by the Department of Justice together with a fee determined by the Department of Justice to be sufficient to reimburse the department for its costs incurred in processing the application:

(1) School and classroom janitorial.

(2) Schoolsite administrative.

(3) Schoolsite grounds and landscape maintenance.

(4) Pupil transportation.

(5) Schoolsite food-related services.

(b) This section shall not apply to an entity providing any of the services listed in subdivision (a) to a heritage school in an emergency or exceptional situation, such as when a pupil’s health or safety is endangered or when repairs are needed to make school facilities safe and habitable.

(c) This section shall not apply to an entity providing any of the services listed in subdivision (a) to a heritage school when the heritage school determines that the employees of the entity will have limited contact with pupils. In determining whether a contract employee has limited contact with pupils, the heritage school shall consider the totality of the circumstances, including factors such as the length of time the contractors will be on school grounds, whether pupils will be in proximity with the site where the contractors will be working, and whether the contractors will be working by themselves or with others. If a heritage school has made this determination, the heritage school shall take appropriate steps to protect the safety of any pupils that may come in contact with these employees.

(d) A heritage school may determine, on a case-by-case basis, to require an entity providing schoolsite services other than those listed in subdivision (a) or those described in Section 33195.3 and the entity’s employees to comply with the requirements of this section, unless the heritage school determines that the employees of the entity will have limited contact with pupils. In determining whether a contract employee will have limited contact with pupils, the heritage school shall consider the totality of the circumstances, including factors such as the length of time the contractors will be on school grounds, whether pupils will be in proximity with the site where the contractors will be working, and whether the contractors will be working by themselves or with others. If a heritage school makes this determination, the heritage school shall take appropriate steps to protect the safety of any pupils that may come in contact with these employees. If a heritage school requires an entity providing services other than those listed in subdivision (a) and its employees to comply with the requirements of this section, the Department of Justice shall comply with subdivision (e).

(e) (1) The heritage school contractor shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice of all employees of entities, as identified in subdivisions (a) and (d), that contract with a heritage school, as defined in Section 33195.4, for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and state or federal arrests and also information as to the existence and content of a record of state and federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trail or appeal.

(2) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this subdivision. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a fitness determination to the heritage school contractor.

(3) The Department of Justice shall provide a state response to the heritage school contractor pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(4) The heritage school contractor shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for employees described in paragraph (1).

(5) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in the subdivision.

(f) An entity having a contract as specified in subdivision (a) and an entity required to comply with this section pursuant to subdivision (d) shall not permit an employee to come in contact with pupils until the Department of Justice has ascertained that the employee has not been convicted of a felony as defined in Section 45122.1.

(1) This prohibition does not apply to an employee solely on the basis that the employee has been convicted of a felony if the employee has obtained a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(2) This prohibition does not apply to an employee solely on the basis that the employee has been convicted of a serious felony that is not also a violent felony if that employee can prove to the sentencing court of the offense in question, by clear and convincing evidence, that he or she has been rehabilitated for the purposes of schoolsite employment for at least one year. If the offense in question occurred outside this state, then the person may seek a finding of rehabilitation from the court having jurisdiction where he or she is resident.

(g) An entity having a contract as specified in subdivision (a) and an entity required to comply with this section pursuant to subdivision (d) shall certify in writing to the heritage school that neither the employer nor any of its employees who are required by this section to submit or have their fingerprints submitted to the Department of Justice and who may come in contact with pupils have been convicted of a felony as defined in Section 45122.1.

(h) An entity having a contract as specified in subdivision (a) on the effective date of the act adding this section and an entity required to comply with this section pursuant to subdivision (d) by a heritage school with which it has a contract on the effective date of the act adding this section shall complete the requirements of this section within 90 days of that date.

(i) Where reasonable access to the statewide electronic fingerprinting network is available, the Department of Justice may request electronic submission of the fingerprint cards and other information required by this section.

(Added by Stats. 2010, Ch. 286, Sec. 1. Effective September 24, 2010.)



33195.3

(a) A heritage school contracting with an entity for the construction, reconstruction, rehabilitation, or repair of a school facility where the employees of the entity will have contact, other than limited contact, with pupils shall ensure the safety of the pupils by one or more of the following methods:

(1) The installation of a physical barrier at the worksite to limit contact with pupils.

(2) Continual supervision and monitoring of all employees of the entity by an employee of the entity whom the Department of Justice has ascertained has not been convicted of a violent or serious felony. For purposes of this paragraph, an employee of the entity may submit his or her fingerprints to the Department of Justice pursuant to subdivision (a) of Section 33195.2 and the Department of Justice shall comply with subdivision (d) of Section 33195.2.

(3) Surveillance of employees of the entity by school personnel.

(b) An entity that contracts with a heritage school for the construction, reconstruction, rehabilitation, or repair of a school facility is not required to comply with the requirements of Section 33195.2 if one or more of the methods described in subdivision (a) is utilized.

(c) (1) This section shall not apply to an entity providing construction, reconstruction, rehabilitation, or repair services to a school facility in an emergency or exceptional situation, such as when a pupil’s health or safety is endangered or when repairs are needed to make school facilities safe and habitable.

(2) For purposes of this section, a violent felony means any felony listed in subdivision (c) of Section 667.5 of the Penal Code and a serious felony means any felony listed in subdivision (c) of Section 1192.7 of the Penal Code.

(Added by Stats. 2010, Ch. 286, Sec. 1. Effective September 24, 2010.)



33195.4

For purposes of this article, “heritage school” means a school that serves children who are at least 4 years and 9 months of age and no older than 18 years of age, who attend a public or private full-time day school, that does all of the following:

(a) Specifies regular hours of operation.

(b) Offers education or academic tutoring, or both, in a foreign language.

(c) Offers education on the culture, traditions, or history of a country other than the United States.

(d) Offers culturally enriching activities, including, but not limited to, art, dancing, games, or singing, based on the culture or customs of a country other than the United States.

(e) Maintains membership in a state or national cultural or language association.

(f) Complies with relevant local government regulations, where applicable.

(g) Does not operate out of a residential home.

(h) Complies with the requirements of Section 33195 and maintains in its possession a copy of the registration form electronically filed with the Superintendent. The heritage school shall make this form available upon request, including to the State Department of Social Services, to verify exemption from child care licensure.

(Added by Stats. 2010, Ch. 286, Sec. 1. Effective September 24, 2010.)



33195.5

(a) The Heritage Enrichment Resource Fund is hereby established in the State Treasury. Moneys deposited in the fund may be expended by the Superintendent upon appropriation by statute, for the purposes of this article.

(b) The electronic registration form to be filed pursuant to this article shall be filed together with a fee determined by the Superintendent to be sufficient to cover, but not exceed, the costs of the department in implementing this article. The fees shall be deposited into the Heritage Enrichment Resource Fund. The fee shall be received by the Superintendent no later than January 31 of each year in which the registration form is filed.

(Added by Stats. 2010, Ch. 286, Sec. 1. Effective September 24, 2010.)



33195.6

(a) A director of a heritage school shall undergo at least 15 hours of health and safety training. The training shall include all of the following components:

(1) Pediatric first aid.

(2) Pediatric cardiopulmonary resuscitation (CPR).

(3) A preventive health practices course or courses that include instruction in the recognition, management, and prevention of infectious diseases, including immunizations, and prevention of childhood injuries.

(4) Training in pediatric first aid and CPR pursuant to paragraphs (1) and (2) shall be provided by a program approved by the American Red Cross, the American Heart Association, or the Emergency Medical Services Authority pursuant to Section 1797.191 of the Health and Safety Code.

(5) Training in preventive health practices pursuant to paragraph (3) shall be provided by a training program approved by the Emergency Medical Services Authority.

(6) In addition to the training programs specified in paragraphs (4) and (5), training programs or courses in pediatric first aid, pediatric CPR, and preventive health practices offered or approved by an accredited postsecondary educational institution are considered to be approved sources of training that may be used to satisfy the training requirements of paragraphs (1) to (3), inclusive.

(7) Persons who, prior to the effective date of this section, have completed a course or courses in preventive health practices as described in paragraph (3), and have a certificate of completion of a course or courses in preventive health practices, or certified copies of transcripts that identify the number of hours and the specific course or courses taken for training in preventive health practices, shall be deemed to have met the training requirement for preventive health practices pursuant to paragraph (3).

(b) All employees and volunteers of a heritage school shall be in good health, as verified by a health screening, including a test for tuberculosis, performed by, or under the supervision of, a licensed physician and surgeon.

(c) Pupils attending heritage schools shall have access to working sinks, toilets, and drinking water.

(d) No pupil attending a heritage school shall have access to medication or cleaning supplies, except as otherwise provided by law.

(e) A heritage school, as defined in Section 33195.4, shall not be subject to licensure by the State Department of Social Services as a child day care center pursuant to Chapter 3.4 (commencing with Section 1596.70) or Chapter 3.5 (commencing with Section 1596.90) of Division 2 of the Health and Safety Code.

(f) Upon a pupil’s enrollment in a heritage school, the heritage school shall provide a notice to the pupil’s parent or guardian stating that the heritage school is exempt from child care licensure, and that attendance at a heritage school does not satisfy California’s compulsory education requirements pursuant to Section 48200.

(Added by Stats. 2010, Ch. 286, Sec. 1. Effective September 24, 2010.)









CHAPTER 3 - State Department of Education

ARTICLE 1 - General Provisions

33300

There is in the state government a State Department of Education. Any reference to the Department of Education shall be deemed to be a reference to the State Department of Education, unless the context otherwise requires.

(Amended by Stats. 1980, Ch. 1059, Sec. 3. Effective September 26, 1980.)



33301

The Department of Education shall be administered through:

(a) The State Board of Education which shall be the governing and policy determining body of the department.

(b) The Director of Education in whom all executive and administrative functions of the department are vested and who is the executive officer of the State Board of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33302

The Department of Education shall be conducted under the control of an executive officer known as the Director of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33303

The Superintendent of Public Instruction is ex officio Director of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33304

The provisions of Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3 of Title 2 of the Government Code, shall govern and apply to the conduct of the Department of Education in every respect as if such provisions were herein set forth at length.

(Enacted by Stats. 1976, Ch. 1010.)



33305

Wherever in Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3 of Title 2 of the Government Code, the term “head of the department,” or similar designation occurs, it shall, for the purposes of Section 33304, of this code mean the Director of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33306

The Department of Education is the successor to, and is vested with all the duties, powers, purposes, responsibilities, and jurisdiction of the State Board of Education as they existed on July 30, 1921, of the board of directors of the California School for the Deaf and the Blind, and of the several officers, deputies, and employees of such bodies and offices.

(Enacted by Stats. 1976, Ch. 1010.)



33307

The Department of Education shall be in possession and control of all records, books, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property, real or personal, now or hereafter held for the benefit of the bodies, offices, and officers whose duties, powers, purposes, responsibilities, and jurisdiction are transferred to and vested in the Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33308

The Department of Education shall administer and enforce all laws now or hereafter imposing any duty, power, or function upon any of the bodies, offices, officers, deputies, or employees transferred to the Department of Education under the provisions of Section 33306.

(Enacted by Stats. 1976, Ch. 1010.)



33308.1

The State Department of Education shall adopt guidelines to be disseminated to parents or guardians of pupils that describe the procedures that a parent or guardian can follow in filing a complaint of child abuse, as defined in Section 11165.6 of the Penal Code, with the school or a child protective services agency against a school employee or other person that commits an act of child abuse, as defined in Section 11165.6 of the Penal Code, against a pupil at a schoolsite.

(Added by Stats. 1991, Ch. 1102, Sec. 4.)



33308.5

(a) Program guidelines issued by the State Department of Education shall be designed to serve as a model or example, and shall not be prescriptive. Program guidelines issued by the department shall include written notification that the guidelines are merely exemplary, and that compliance with the guidelines is not mandatory.

(b) The Superintendent of Public Instruction shall review all program guidelines prepared by the State Department of Education prior to issuance to local education agencies. The superintendent shall approve the proposed guidelines only if he or she determines that all of the following conditions are met:

(1) The guidelines are necessary.

(2) The department has the authority to issue the guidelines.

(3) The guidelines are clear and appropriately referenced to, and consistent with, existing statutes and regulations.

(Added by Stats. 1983, Ch. 498, Sec. 16. Effective July 28, 1983.)



33309

In addition to the Division of Libraries of the Department of Education, established by law, the State Board of Education may, upon recommendation of the Director of Education, establish such divisions as in the judgment of the board are necessary for the proper transaction of the business of the department.

(Enacted by Stats. 1976, Ch. 1010.)



33310

The State Department of Education may sell any educational materials and directories related to its scope and duties.

(Amended by Stats. 1997, Ch. 825, Sec. 9. Effective October 9, 1997.)



33311

When the Department of Education fixes the price of any publication, it shall specify the class of persons or institutions that may receive copies of the publication free of charge.

(Enacted by Stats. 1976, Ch. 1010.)



33312

Any county, or any school district, in this state may purchase the publications described in Sections 33309 to 33313, inclusive, from the Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33313

All moneys received from the sale of materials pursuant to Section 33310 of the Education Code shall be deposited in the State Treasury to the credit of the fund against which the cost of printing the publication was charged.

(Amended by Stats. 1996, Ch. 1158, Sec. 3. Effective September 30, 1996.)



33314

The State Board of Education may, upon recommendation of the Director of Education, establish in the Department of Education a school library consultant service to assist and advise local school districts in the establishment, development, and improvement of school libraries in the elementary and secondary schools of the state.

(Enacted by Stats. 1976, Ch. 1010.)



33316

The State Department of Education shall do all of the following:

(a) Revise and update budget manuals, forms and guidelines.

(b) Cooperate with federal and state agencies in prescribing rules and regulations, and instructions required by those agencies.

(c) Assess the needs and methods of collecting and disseminating financial information.

(d) Conduct workshops and conferences for the purpose of training school district and county personnel.

(e) Provide consultant services to colleges and universities on courses of instruction relative to school budgets and accounting practices.

(f) For purposes of Section 44421.5, report to the Commission on Teacher Credentialing the identity of any certificated person who knowingly and willfully reports false fiscal expenditure data relative to the conduct of any educational program. This requirement applies only if, in the course of his or her normal duties, a representative of the State Department of Education discovers information that gives him or her reasonable cause to believe that false fiscal expenditure data relative to the conduct of any educational program has been reported.

(Amended by Stats. 1988, Ch. 315, Sec. 2.)



33317

The Department of Education shall cooperate with the Educational Management and Evaluation Commission and shall as requested by the commission:

(a) Prepare and compile agenda items and research materials for the commission.

(b) Prepare and direct the execution of any provisions of agreements entered into by the commission for the formulation of a program budgeting and accounting system.

(c) Organize pilot projects for testing any program budgeting and accounting system.

(d) Recommend any change or revision of law necessary to effectuate any program budgeting and accounting system.

(e) Promote any program of budgeting and accounting system through cooperative working arrangements with interested public and private agencies and associations.

(f) Coordinate the budgeting and accounting activities of interested public and private agencies and associations.

(Enacted by Stats. 1976, Ch. 1010.)



33318

(a) The Department of Education shall report the test results of all state-mandated testing programs to the individual school districts by not later than September 15th following the testing.

(b) The district superintendent may publicly report the results of a state-mandated testing program as they affect the district at the first regularly scheduled meeting of the governing board of the district after the statewide results have been presented to the State Board of Education.

(Added by Stats. 1977, Ch. 36.)



33318.5

(a) In addition to the dropout rate the department compiles pursuant to the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.), the department shall compile an attrition rate for high school pupils in the state pursuant to the formula specified in subdivision (b).

(b) The attrition rate is the difference between the number of pupils who enrolled in grade 9 in a particular year and the number of pupils who, four years later, receive a diploma of graduation from high school, divided by the number of pupils who enrolled in grade 9 in the particular year.

(Added by Stats. 2005, Ch. 517, Sec. 1. Effective January 1, 2006.)



33319

The State Department of Education shall encourage and assist school districts to improve and monitor the health of their pupils. The department shall provide guidance and assist school districts to secure the voluntary assistance of local health professionals, schools of medicine, schools of public health, schools of nursing, voluntary health agencies, and other appropriate entities in order to provide pupil health screening and appropriate medical referrals as well as to provide valuable health information to pupils and their parents. The department shall encourage school districts to contact and cooperate with the State Maternal, Child, and Adolescent Health Board, with local maternal, child, and adolescent health boards, and child health and disability prevention programs established pursuant to Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code.

As part of this assistance, the State Department of Education shall provide information and guidance to schools that request the information and guidance, to establish “Health Days” in order to provide screenings for common health problems among pupils as well as to provide information to pupils and parents on prevention of illness, proper nutrition, and other aspects of good health. The Health Days should be organized and staffed by school nurses working in cooperation with volunteers from schools of medicine, schools of public health, schools of nursing, voluntary health agencies, health professionals, local maternal, child, and adolescent health boards, and other appropriate entities. All medical screenings and services conducted pursuant to this section shall be conducted in accordance with Chapter 9 (commencing with Section 49400) of Part 27.

(Amended by Stats. 1996, Ch. 1023, Sec. 35. Effective September 29, 1996.)



33319.3

The State Department of Education shall prepare materials on driver attitude and motivation that focus on the reduction of driving violations with particular emphasis on aggressive driving behavior and behavior commonly known as “road rage” and shall make these materials available to school districts to use in connection with programs of automobile driving education, at the option of the school district.

(Added by Stats. 2000, Ch. 642, Sec. 1. Effective January 1, 2001.)



33319.5

The State Department of Education may encourage among school districts, county boards of education, and county superintendents of schools the implementation of the authority granted to those agencies by Section 35160, including the rendering to those agencies, upon request, advisory opinions on whether a program, activity, or course of action is authorized by Section 35160. The department may publish and disseminate those opinions.

(Added by Stats. 1987, Ch. 1452, Sec. 176.)






ARTICLE 1.5 - Effective Educational Programs and Practices

33320

(a) The purpose of this article is to identify, develop, validate, and disseminate effective educational programs and practices operated by state and local educational entities, in order to improve the educational services provided through public elementary and secondary schools to persons between 3 and 21 years of age.

(b) It is the intent of the Legislature that any state funding under this article not supplant any educational program funding that would otherwise be allocated to any school district, county office of education, or public postsecondary education institution.

(Added by Stats. 1988, Ch. 1636, Sec. 1.5.)



33321

The Superintendent of Public Instruction shall establish procedures within the State Department of Education to accomplish all of the following:

(a) Annually identify the critical needs for which effective educational programs and practices are to be identified, developed, and disseminated to public schools.

(b) Coordinate the identification and development of effective programs and practices with appropriate offices in the State Department of Education, schools, school districts, county offices of education, institutions of higher education, the Legislature, business and industry, and the community.

(c) Ensure that all programs developed under this article are objectively evaluated for impact on pupil learning, cost effectiveness, and the overall instructional program.

(d) Develop and implement procedures to ensure that educators throughout the state are made aware of the effective programs and practices identified under this article.

(e) Periodically prepare and report information about project results to the Legislative Analyst.

(f) Identify and coordinate appropriate federal and private funding to support the development and dissemination of projects and programs identified under this article.

(g) Establish, where appropriate, project partnerships with other public and private agencies, including business and industry, for the purposes of this article.

(Added by Stats. 1988, Ch. 1636, Sec. 1.5.)



33321.5

In performing the responsibilities set forth in Section 33321, the Superintendent of Public Instruction shall consult with high school and elementary school teachers, high school and junior high school principals, school district administrators, members of school district governing boards, county superintendents of schools and other county office of education administrators, and representatives of public postsecondary educational institutions, the California State Facilitator Project of the National Diffusion Network, and business and industry.

(Added by Stats. 1988, Ch. 1636, Sec. 1.5.)



33322

The State Board of Education may authorize the funding of any proposal of a school district, county office of education, public postsecondary educational institution, or other public educational agency for the development of an educational program, where the board determines that the proposal does all of the following:

(a) Provides an effective, cost-effective solution to a current or anticipated statewide educational need in public elementary or secondary schools.

(b) Demonstrates that teachers, and experts in the subject matter of the proposal, collaborated in the development of the proposal.

(c) Contains a professional development component that maximizes teacher commitment and integration of the program into the existing instructional program.

(d) Contains a method of evaluating resulting changes in teaching, pupil performance, and the instructional program, as appropriate.

(e) Provides for development and evaluation of the proposal in collaboration with postsecondary educational institutions and other educational agency resources.

(Added by Stats. 1988, Ch. 1636, Sec. 1.5.)



33323

The State Board of Education, upon review of the recommendation of the Superintendent of Public Instruction, shall validate, as an exemplary educational project, each project developed by the State Department of Education, a school district, county office of education, or public postsecondary educational institution that it determines to meet the following criteria, whether or not the project was developed pursuant to state funding provided under Section 33322:

(a) The project accomplishes the objectives set forth in Section 33322.

(b) The project contains a plan for the statewide dissemination of the program, to be coordinated with state, regional, and school district staff and program service providers, including, but not limited to, postsecondary educational institutions.

(c) Without any increase in state costs, the project may be adopted by other school districts or county offices of education, as appropriate, with a reasonable probability of accomplishing the objectives realized in the original educational setting.

(Added by Stats. 1988, Ch. 1636, Sec. 1.5.)



33324

(a) The State Department of Education shall annually disseminate to each school district, county office of education, resource agency or consortium as described in Article 2 (commencing with Section 44680) of Chapter 3.1 of Part 25, and other public educational entity, as appropriate, information regarding effective educational projects and programs developed and validated pursuant to this article, in addition to projects included in the National Diffusion Network.

(b) The California State Facilitator Project, county offices of education, and other regional educational agencies are encouraged to assist in the dissemination of information regarding effective educational programs.

(c) The State Board of Education, upon review of the recommendation of the Superintendent of Public Instruction, may authorize funds for any proposal of a school district or county office of education for the adoption of an effective educational project, in an amount not exceeding the initial start-up costs of the project, where the board determines that the proposal does all of the following:

(1) Establishes a local need for the adoption or adaptation of the project.

(2) Contains a plan that evidences the commitment of resources necessary to implement the adoption of the project and that coordinates the project with existing educational programs. In the case of a school, that plan should be articulated with the school district plan.

(3) Contains a method of evaluating resulting changes in teaching, pupil performance, and the instructional program.

(4) Has been validated pursuant to Section 33323.

(d) The Superintendent of Public Instruction may assist in the implementation of projects adopted pursuant to subdivision (b), either by the department or pursuant to Section 33326.

(Amended by Stats. 1989, Ch. 1360, Sec. 20.)



33325

All proposals submitted to the State Board of Education for funding pursuant to Section 33322 or 33324, or for validation pursuant to Section 33323, shall be evaluated by the State Department of Education, in consultation with school districts, county offices of education, and other appropriate public and private nonprofit educational agencies. Based on those evaluations, the department shall submit its recommendations to the board concerning the funding or, as appropriate, the validation of each proposal.

(Added by Stats. 1988, Ch. 1636, Sec. 1.5.)



33326

The State Board of Education, upon review of the recommendation of the Superintendent of Public Instruction, may authorize funding for any proposal of a county office of education, postsecondary educational institution, consortium of local educational agencies, the National Diffusion Network State Facilitator, the State Department of Education, or other appropriate educational entity to provide assistance, pursuant to this article, in the development, implementation, evaluation, dissemination, or adoption of an exemplary educational project. This assistance may include, but is not limited to, the implementation of professional development activities and the coordination of services with other educational agencies, programs, resources, and professional development providers.

(Added by Stats. 1988, Ch. 1636, Sec. 1.5.)



33327

(a) The State Department of Education, in performing the identification, development, evaluation, dissemination, or adoption of projects and practices under any state or federal categorical education program, shall perform those functions in accordance with the procedure set forth in this article, as feasible and to the extent authorized by law.

(b) To the extent authorized by law, the department shall apply the funding made available under each of those categorical education programs for the functions described in subdivision (a) to the costs of performing those functions in the manner directed by that subdivision.

(Added by Stats. 1988, Ch. 1636, Sec. 1.5.)



33328

(a) It is the intent of the Legislature to evaluate the effectiveness of programs developed for English learners subsequent to Proposition 227 in order to ensure that only programs successful in teaching pupils English and allowing them to meet content standards are adopted by districts. After the results of the evaluation and the dissemination of accurate information on effective programs, a foundation will exist upon which to hold school districts accountable for the program choices made and the subsequent results. It is also the intent of the Legislature that the evaluation identify any necessary changes in law to promote programs that can document success and to allow those programs to continue or expand.

(b) The Superintendent of Public Instruction, in consultation with the State Board of Education, shall convene a working group for the purpose of selecting a contractor, on a competitive basis, to conduct an independent evaluation of the effects of the implementation of Chapter 3 (commencing with Section 300) of Part 1 (Proposition 227) on the education of pupils attending kindergarten and grades 1 to 12, inclusive, in California public schools. The working group shall be comprised of representatives of the Governor, the Superintendent of Public Instruction, the State Board of Education, the Assembly Committee on Education, the Senate Committee on Education, the Assembly Committee on Appropriations, the Senate Committee on Appropriations, and other interested parties selected by the working group. The evaluation shall be rigorous and shall consider the long-term effects of programs upon pupils. The evaluation shall consider supplemental instruction programs for English learners in grades 4 to 8, inclusive, established pursuant to the English Language Acquisition Program (Ch. 4 (commencing with Sec. 400) Pt. 1) enacted pursuant to Chapter 71 of the Statutes of 1999. The contract shall provide for two interim reports and one final report.

(c) (1) The first interim report shall set benchmarks, survey program methods, and select samples for long-term study. The first interim report shall include, but shall not be limited to, samples regarding rural, suburban, and urban, school districts and programs in which any of the following conditions exist:

(A) Pupils have obtained waivers and are receiving a portion of their instruction in their primary language.

(B) Pupils are in structured or sheltered English immersion.

(C) Pupils who are English learners are placed in an English language mainstream classroom and are receiving no special services.

(2) The second interim report shall present comparisons of student performance, shall analyze the preliminary effects of Proposition 227 and shall make preliminary findings and recommendations regarding how a school district may modify its implementation of Proposition 227 to improve pupils’ academic achievement and acquisition of the English language.

(3) The interim reports shall also contain preliminary findings and recommendations, if any, regarding modifications and revisions to Proposition 227 that are necessary to facilitate implementation in a way that will maximize academic achievement and the acquisition of the English language.

(4) The first interim report shall be delivered to the Governor and the Legislature on or before October 1, 2000. The second interim report shall be delivered to the Governor and the Legislature on or before May 17, 2002.

(d) The final report shall present results from sample programs that detail achievement data and do all of the following:

(1) Identify programs that are effective in teaching pupils the English language.

(2) Identify curriculums for limited-English-speaking pupils that are effective in enabling these pupils to meet state and district standards.

(3) Compare program benefits, and detail any unintended consequences.

(4) Identify programs, if any, that are not effective in teaching pupils the English language.

(5) Identify curriculums, if any, for limited-English-speaking pupils that are not effective in enabling these pupils to meet state and district standards.

(e) The final report shall be delivered to the Governor and the Legislature on or before October 1, 2005.

(f) This section shall be implemented only if funds are appropriated for the purposes of this section.

(Added by Stats. 1999, Ch. 1009, Sec. 1. Effective October 10, 1999.)






ARTICLE 2 - Finances

33330

The department may expend the money in any appropriation, or in any special fund in the State Treasury now remaining or made available by law for the administration of the provisions of any of the statutes enumerated in this article or for the use, support, or maintenance of any board, commission, office, or officer that is abolished by the provisions of former Section 361, and whose duties, powers, and functions are, by the provisions of Section 33306, transferred to and conferred upon the Department of Education, excepting that the funds of the State Board of Education in respect to functions retained by it, including such funds as are now or may hereafter be entrusted to the State Board of Education for administration, and the funds of the Superintendent of Public Instruction shall be administered as heretofore.

(Enacted by Stats. 1976, Ch. 1010.)



33331

The Department of Education may expend the moneys in any appropriation heretofore or hereafter made for the support of the State Board of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33332

The Director of Finance may give the Director of Education authority to accept on behalf of, and in the name of, the state such gifts, donations, bequests, and devises as may be made to the Department of Education, or to any school or other institution administered by the Director of Education or the Department of Education, which in his judgment would be of benefit to the state and, if made to a school or other institution, would be of benefit to the school or other institution. Gifts, donations, bequests, and devises may be made subject to such conditions or restrictions as the Director of Education may deem advisable.

(Amended by Stats. 1977, Ch. 36.)



33333

Money received under Section 33332 may, with the approval of the Director of Finance, be deposited by the Director of Education to the credit of the department or of the school or institution designated by him or her, in accounts in banks, or credit unions, or transmitted by him or her to the State Treasurer for deposit in trust accounts. Withdrawals may be made from the bank or credit union account or trust account by the Director of Education or any employee of the Department of Education authorized by him or her to make withdrawals therefrom.

(Amended by Stats. 2001, Ch. 430, Sec. 4. Effective January 1, 2002.)



33334

All moneys received by or for any school under the jurisdiction of the Department of Education from any agency of the federal government, directly or indirectly, for the education of veterans, is hereby appropriated for the support of such school in addition to such other funds as may be appropriated therefor by the Legislature.

(Enacted by Stats. 1976, Ch. 1010.)



33335

For the purposes of Government Code Section 11032, the following constitute, among other proper purposes of like or different character, state business for officers and employees of the Department of Education for which the officers and employees shall be allowed actual and necessary traveling expenses:

(a) Attending meetings of any national association or organization having as its principal purpose the study of matters relating to education or to a particular field or fields of education, or any agency of such association.

(b) Conferring with officers or employees of the United States, or appearing before committees of either house of the Congress of the United States, relative to problems relating to education in California.

(c) Conferring with officers or employees of other states engaged in the performance of similar duties.

(d) Obtaining information useful to the department in the conduct of its work.

When traveling is outside the state, traveling and expense shall be approved by the Governor and Director of Finance as provided in Government Code Section 11032.

(Enacted by Stats. 1976, Ch. 1010.)



33337

It is the intent of the Legislature that, for the 1989–90 fiscal year and each year thereafter, funds shall be provided to the State Department of Education through the annual Budget Act for the purposes of carrying out the duties of the department in connection with Section 33127 of, Article 2 (commencing with Section 1240) of Chapter 2 of Part 2 of, Article 2 (commencing with Section 1620) of Chapter 5 of Part 2 of, Article 3 (commencing with Section 14050) of Chapter 1 of Part 9 of, Article 2 (commencing with Section 35010) of Chapter 1 of Part 21 of, and Article 2 (commencing with Section 42120) of Chapter 6 of Part 24 of, the Education Code.

(Added by Stats. 1988, Ch. 1462, Sec. 1.122.)



33338

(a) The department or any other state agency that administers a grant or allocation of state funds to a school district shall allow an indirect cost rate that is not less than the indirect cost rate established by the department, unless a lower rate is required by law.

(b) As used in this section:

(1) “Direct cost” means a cost that provides measurable, direct benefits to a particular program of an agency. Direct costs of a local educational agency include, but are not necessarily limited to, salaries and benefits of teachers and instructional aides, costs for purchasing textbooks and instructional supplies, and costs for providing pupils with counseling, health services, and transportation.

(2) “Indirect cost” means the agencywide, general management cost of the activities for the direction and control of the agency as a whole. Indirect costs include, but are not necessarily limited to, administrative activities necessary for the general operation of the agency, such as accounting, budgeting, payroll preparation, personnel services, purchasing, and centralized data processing.

(3) “Indirect cost rate” means the indirect cost rate established by the department for each school district.

(4) “School district” has the same meaning as defined in subdivision (d) of Section 12000.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2012, Ch. 587, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions.)






ARTICLE 3 - Educational Programs

33350

The State Department of Education shall do all of the following:

(a) Adopt rules and regulations that it deems necessary and proper to secure the establishment of courses in physical education in the elementary and secondary schools.

(b) Compile or cause to be compiled and printed a manual in physical education for distribution to teachers in the public schools of the state.

(c) Encourage school districts offering instruction in kindergarten and any of grades 1 to 12, inclusive, to the extent that resources are available, to provide quality physical education that develops the knowledge, attitudes, skills, behavior, and motivation needed to be physically active and fit for life; to provide daily recess periods for elementary school pupils, featuring time for unstructured but supervised play; to provide extracurricular physical activity and fitness programs and physical activity and fitness clubs; and to encourage the use of school facilities for physical activity and fitness programs offered by the school, public park and recreation districts, or community-based organizations outside of school hours.

(Amended by Stats. 2003, Ch. 459, Sec. 1. Effective January 1, 2004.)



33351

The Department of Education may employ the necessary expert and clerical assistants in order to carry out the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)



33352

(a) The department shall exercise general supervision over the courses of physical education in elementary and secondary schools of the state; advise school officials, school boards, and teachers in the development and improvement of their physical education and activity programs; and investigate the work in physical education in the public schools.

(b) The department shall ensure that the data collected through the categorical program monitoring indicates the extent to which each school within the jurisdiction of a school district or county office of education does all of the following that are applicable to the school:

(1)  Provides instruction in physical education for a total period of time of not less than 200 minutes each 10 schooldays to pupils in grades 1 to 6, inclusive, as required pursuant to subdivision (g) of Section 51210.

(2)  Provides instruction in physical education for a total period of time of not less than 400 minutes each 10 schooldays to pupils in grades 7 to 12, inclusive, as required pursuant to subdivision (a) of Section 51222.

(3) Provides instruction in physical education for a total period of time of not less than 200 minutes each 10 schooldays to pupils in an elementary school maintaining grades 1 to 8, inclusive, as required pursuant to Section 51233.

(4) Conducts physical fitness testing of pupils as required pursuant to Chapter 6 (commencing with Section 60800) of Part 33.

(5) Includes the results of physical fitness testing of pupils in the school accountability report card as required pursuant to subparagraph (C) of paragraph (1) of subdivision (b) of Section 33126.

(6) Offers pupils exempted from required attendance in physical education courses pursuant to paragraph (1) of either subdivision (b) or (c) of Section 51241 a variety of elective physical education courses of not less than 400 minutes every 10 schooldays.

(7) Provides a course of study in physical education to pupils in any of grades 9 to 12, inclusive, that includes a developmentally appropriate sequence of instruction, including the effects of physical activity upon dynamic health, the mechanics of body movement, aquatics, gymnastics and tumbling, individual and dual sports, rhythms and dance, team sports, and combatives.

(8) Provides instruction in physical education to pupils that provides equal opportunities for participation regardless of gender.

(9) Provides instruction in physical education to pupils in any of grades 1 to 12, inclusive, by physical education teachers who hold appropriate teaching credentials issued by the Commission on Teacher Credentialing.

(c) The department annually shall do both of the following:

(1) Submit a report to the Governor and the Legislature that summarizes the data collected through categorical program monitoring regarding the items described in paragraphs (1) to (9), inclusive, of subdivision (b).

(2) Post a summary of the data collected through categorical program monitoring regarding the items described in paragraphs (1) to (9), inclusive, of subdivision (b) on the Internet Web site of the department.

(Amended by Stats. 2007, Ch. 720, Sec. 2. Effective January 1, 2008.)



33353

(a) The California Interscholastic Federation is a voluntary organization that consists of school and school-related personnel with responsibility for administering interscholastic athletic activities in secondary schools. It is the intent of the Legislature that the California Interscholastic Federation, in consultation with the department, implement the following policies:

(1) Give the governing boards of school districts specific authority to select their athletic league representatives.

(2) Require that all league, section, and state meetings affiliated with the California Interscholastic Federation be subject to the notice and hearing requirements of the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(3) Establish a neutral final appeals body to hear complaints related to interscholastic athletic policies.

(4) Provide information to parents and pupils regarding the state and federal complaint procedures for discrimination complaints arising out of interscholastic athletic activities.

(5) Comply with the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), and in doing so, as a third-party recipient of pupil and school personnel information, be afforded the same public records disclosure exemptions as are afforded to school districts, in order to protect the confidentiality of pupil and school personnel records and information.

(b) (1) The California Interscholastic Federation shall report to the Legislature and the Governor on its evaluation and accountability activities undertaken pursuant to this section on or before January 1, 2016. This report shall include, but not be limited to, the goals and objectives of the California Interscholastic Federation with regard to, and the status of, all of the following:

(A) The governing structure of the California Interscholastic Federation, and the effectiveness of that governance structure in providing leadership for interscholastic athletics in secondary schools.

(B) Methods to facilitate communication with agencies, organizations, and public entities whose functions and interests interface with the California Interscholastic Federation.

(C) The quality of coaching and officiating, including, but not limited to, professional development for coaches and athletic administrators, and parent education programs.

(D) Gender equity in interscholastic athletics, including, but not limited to, the number of male and female pupils participating in interscholastic athletics in secondary schools, and action taken by the California Interscholastic Federation in order to ensure compliance with Title IX of the federal Education Amendments of 1972 (20 U.S.C. Sec. 1681 et seq.).

(E) Health and safety of pupils, coaches, officials, and spectators.

(F) The economic viability of interscholastic athletics in secondary schools, including, but not limited to, the promotion and marketing of interscholastic athletics.

(G) New and continuing programs available to pupil athletes.

(H) Awareness and understanding of emerging issues related to interscholastic athletics in secondary schools.

(2) It is the intent of the Legislature that the California Interscholastic Federation accomplish all of the following:

(A) During years in which the California Interscholastic Federation is not required to report to the Legislature and the Governor pursuant to paragraph (1), it shall hold a public comment period relating to that report at three regularly scheduled federation council meetings per year.

(B) Annually allow public comment on the policies and practices of the California Interscholastic Federation at a regularly scheduled federation council meeting.

(C) Require sections of the California Interscholastic Federation to allow public comment on the policies and practices of the California Interscholastic Federation and its sections, and the report required pursuant to paragraph (1), at each regularly scheduled section meeting.

(D) Engage in a comprehensive outreach effort to promote the public hearings described in subparagraphs (A) and (C).

(c)  This section shall become inoperative on January 1, 2017, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 230, Sec. 1. Effective January 1, 2012. Inoperative January 1, 2017, by its own provisions.)



33353.5

The California Interscholastic Federation shall not transact insurance as defined in Section 35 of the Insurance Code, nor shall the federation endorse any insurance programs.

(Amended by Stats. 1991, Ch. 617, Sec. 3.)



33354

(a) The department shall have the following authority over interscholastic athletics:

(1) The department may state that the policies of school districts, of associations or consortia of school districts, and of the California Interscholastic Federation, concerning interscholastic athletics, are in compliance with both state and federal law.

(2) (A) If the department states that a school district, an association, consortium of school districts, or the California Interscholastic Federation is not in compliance with state or federal law, the department may require the school district, association, consortium, or the federation to adjust its policy so that it is in compliance. However, the department shall not have authority to determine the specific policy that a school district must adopt in order to comply with state and federal law.

(B) Notwithstanding any other provision of law, a complainant from a public school who wishes to file a discrimination complaint pursuant to the regulations adopted for the purpose of implementing Section 261 based on interscholastic activities conducted by an association, a consortium of school districts, or by the California Interscholastic Federation, is not required to first file a discrimination complaint with a school district, but may file an initial discrimination complaint directly with the department, and the department shall have the authority to specify, with regard to a specific discrimination complaint, the administrative remedies that an association, a consortium of school districts, or the California Interscholastic Federation must provide in order to comply with state or federal law.

(3) If the department states that a school district, association, consortium, or the federation is not in compliance with state or federal law in matters relating to interscholastic activities, and the school district, association, consortium, or the federation does not change its policy in order to comply with these laws, the department may commence with appropriate legal proceedings against the California Interscholastic Federation, the school district or against school districts that are members of the California Interscholastic Federation or the association or consortium that the department states is in noncompliance. In a legal proceeding, the court shall determine the matter de novo. The department may make recommendations for appropriate remedies in these proceedings.

(b) This section does not limit the discretion of local governing boards, or voluntary associations formed or maintained pursuant to subdivision (b) of Section 35179, in any policy, program, or activity that is in compliance with state and federal law.

(c) The state law with which the policies of school districts, associations, or consortia of school districts, and of the California Interscholastic Federation, concerning interscholastic athletics, are required to comply, in accordance with this section, includes, but is not limited to, any regulations issued by the state board pursuant to Section 221.1 with regard to discrimination in interscholastic athletics.

(Amended by Stats. 2007, Ch. 130, Sec. 61. Effective January 1, 2008.)






ARTICLE 4 - Workshops

33360

The Department of Education and a statewide association composed exclusively of school district governing boards or county boards of education, or both, acting jointly, may conduct annual workshops within this state. Such workshops shall include but are not limited to study and instruction on the subjects of school finance, the Education Code and related laws, and the ethics, duties, and responsibilities of school district governing boards and county boards of education. A reasonable fee not to exceed the estimated pro rata cost of the workshop may be charged board members and members-elect who attend.

(Enacted by Stats. 1976, Ch. 1010.)



33362

Any member or member-elect of a school district governing board who attends and successfully completes a workshop as authorized by this article may be reimbursed for expenses as provided for in Section 35173.

(Enacted by Stats. 1976, Ch. 1010.)



33363

Any member or member-elect of a county board of education who attends and successfully completes a workshop as authorized by this article may be reimbursed for expenses as provided for in Section 1096.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Bureau of Indian Education

33370

(a) There is hereby created within the department an American Indian Education Unit, which shall provide technical support to, and proper administrative oversight of, American Indian education programs established by the state in order to ensure that American Indian pupils in California public schools are able to meet the challenging academic standards of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) and that those programs reflect the cultural and educational standards stated in Executive Order No. 13336, 69 Federal Register 25295 (May 5, 2004), relating to American Indian and Alaska Native Education.

(b) The Superintendent shall appoint an American Indian Education Unit Manager who shall oversee the American Indian Education Unit.

(c) The duties of the American Indian Education Unit shall include the development of clear, consistent, and effective operating policies and procedures that include measures to ensure that the learning needs of American Indian pupils are being adequately addressed.

(d) The department shall ensure that staff are properly trained in the application of the policies adopted pursuant to subdivision (c) and that the policies are consistent with the legislative intent relating to the California American Indian Education Program and with Section 11019.6 of, subdivisions (d) and (f) of Section 11340 of, and Section 11342.2 of, the Government Code.

(e) The department shall prescribe the following:

(1) The data that California American Indian education centers shall report on an annual basis in order to measure program performance.

(2) On or before January 1, 2011, and again on or before January 1, 2016, the department shall conduct an evaluation of the centers to determine whether to renew the application of each existing center or instead to approve an application to establish a new center.

(3) A description of the consequences for failing to submit the data.

(f) The department shall adopt policies that include:

(1) An equitable process that will be used to select centers that will receive grant awards and determine their respective funding amounts.

(2) Establish a prompt timeframe for disbursing approved payments to the centers.

(3) A monitoring process and plan to ensure that fiscal and program information reported by the centers is accurate and complete, including a process for corrective action and investigation by the department for noncompliance. The process shall be based upon consistent and equitable principles.

(4) The incorporation of culturally responsive methodologies in order to ensure that an optimal educational program for American Indian pupils is supported and maintained.

(5) Ensuring respect for the federal trust and sovereign nation status of California American Indian tribes.

(g) The Superintendent, with input from existing California American Indian education center directors, shall appoint an American Indian Education Oversight Committee by January 30, 2007, composed of at least seven educators, four of whom shall be California American Indian education center directors. If the Superintendent is unable to find a qualified individual to fill a vacancy in one of the four positions for center directors within 30 days of the vacancy arising, he or she may fill the vacancy with an educator who is not a center director. All members shall possess proven knowledge of current educational policies relating to, and issues faced by, American Indian communities in California. This committee shall provide input and advice to the Superintendent on all aspects of American Indian education programs established by the state.

(Amended by Stats. 2010, Ch. 249, Sec. 1. Effective January 1, 2011.)






ARTICLE 6 - California Indian Education Centers

33380

The Legislature hereby finds and declares that American Indian children have not performed well in California public schools as evidenced by low academic achievement at all grade levels, high dropout rates, and by the low number of pupils achieving a higher education. It is the intent and purpose of the Legislature to establish community-based programs that promote the educational achievement of American Indian pupils attending public schools throughout the state. The department shall provide proper guidance and effective administrative support to California American Indian education centers that recognize the unique cultural and historical needs of American Indian pupils and support the need to preserve the languages, cultures, and social structures of tribal communities.

(Amended by Stats. 2006, Ch. 880, Sec. 2. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 33385.)



33381

The California American Indian education centers established pursuant to this article shall serve as community-based educational resource centers to American Indian pupils, parents, guardians, and the public schools in order to promote the academic and cultural achievement of the pupils. The centers, based upon established priority needs, may accomplish the following:

(a) Improve the academic achievement of American Indian pupils in kindergarten and grades 1 to 12, inclusive.

(b) Improve the self-concept and sense of identity of American Indian pupils and adults.

(c) Serve as a center for related community activities.

(d) Provide individual and group counseling to pupils and adults related to personal adjustment, academic progress, and vocational planning.

(e) Create and offer coordinated programs with the public schools.

(f) Provide a focus for summer cultural, recreational, and academic experiences.

(g) Create and offer adult classes and activities that benefit parents or guardians of pupils in its programs.

(h) Provide training programs to develop pathways to college and the workplace for American Indian pupils.

(i) Provide American Indian educational resource materials to pupils, their parents, and the schools they attend in order to ensure appropriate tribal histories and cultures are made available.

(Amended by Stats. 2006, Ch. 880, Sec. 3. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 33385.)



33382

The state board, upon the advice and recommendations of the Superintendent, shall approve revised guidelines for the selection and administration of California American Indian education centers. The Superintendent shall request input from the American Indian Education Oversight Committee on amendments and updates to the 1975 guidelines and the committee may provide input to the Superintendent prior to the submission of the guidelines to the state board.

(Amended by Stats. 2008, Ch. 179, Sec. 43. Effective January 1, 2009. Repealed as of January 1, 2017, pursuant to Section 33385.)



33383

(a) An application for the establishment of a California American Indian education center may be made to the department by any tribal group or incorporated American Indian association, separately or jointly, upon forms provided by the department. Funding for existing centers or a new center shall not exceed funding provided for these purposes in the annual Budget Act or another statute. The department shall evaluate and rank the proposals for funding purposes.

(b) An application for funding by a California American Indian education center shall be ranked and approved on the basis of all of the following criteria:

(1) The application is designed to achieve measurable objectives for the center.

(2) The degree of commitment of the applicant to the purpose of American Indian education as demonstrated by the policies adopted, the allocation of staff, fiscal, and material resources, and the integration of existing resources and services.

(3) The extent and degree of collaborative efforts among local community resources, organizations, schools, and tribal communities.

(4) The potential impact a center will have on pupils, their families, and other organizations in the region.

(5) The number of pupils in kindergarten and grades 1 to 12, inclusive, within the community of the applicant.

(6) Existing centers shall have priority based upon the demonstrated impact of each program on pupils, their parents or legal guardians, and the community served.

(7) Existing centers created by the department shall receive priority in funding.

(8) The application of an existing center shall receive priority for funding over an application for a new center.

(c) The funding level for each center shall be based upon a comprehensive community needs assessment, including the applicant’s history of educational support for American Indian pupils, their parents or legal guardians, and the amount of collaboration with local American Indians.

(d) Funding for each center shall be distributed by reference to pupil population, pupil academic performance, and the local economic base.

(e) To the extent possible, the centers shall be distributed in regions throughout the state in order to reflect the American Indian population base.

(f) The approval of an application for the establishment of a California American Indian education center shall be effective for a period of five calendar years. One calendar year before the expiration of the five-year period, the department shall commence an evaluation of the center in order to determine whether to renew the application of the existing center or approve a new application to establish a California American Indian education center.

(g) (1) If the application for a center has been approved by the department and the applicant has received written verification of that approval, the department shall distribute 75 percent of the grant award for each year of the grant no later than 45 days after enactment of the annual Budget Act or an additional authorizing statute, whichever is later.

(2) The department shall distribute the remaining 25 percent of the grant award for each year of the grant no later than April 1 of the year following the year in which the initial 75 percent is distributed pursuant to paragraph (1).

(Amended by Stats. 2007, Ch. 170, Sec. 2. Effective January 1, 2008. Repealed as of January 1, 2017, pursuant to Section 33385.)



33384

(a) (1) Each center shall annually submit a report to the department that includes appropriate data, presented in a format developed jointly with the department, that reflects each center’s ability to meet its stated objectives, measure pupil academic performance, and meets the continued educational and cultural needs of the community that the center serves.

(2) On or before January 1, 2011, and again on or before January 1, 2016, the department shall report consolidated results for all centers and supply information that is required for a comprehensive evaluation of those results, and make recommendations for program improvement.

(b) The centers shall maintain sound fiscal policies. The department shall provide technical assistance and training to the centers in order to assist the centers to maintain sound fiscal policies. The department may require an annual program audit, however, if the department deems it fiscally unsound for the centers to provide an annual audit, a fiscal review shall suffice.

(c) The department shall provide technical assistance and professional development to the directors of the California American Indian education centers throughout the year that shall include timely documented responses and professional guidance meant to improve center programs.

(Added by renumbering Section 62000.14 by Stats. 2010, Ch. 249, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2017, pursuant to Section 33385.)



33385

This article shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2010, Ch. 249, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Article 6, commencing with Section 33380.)






ARTICLE 7 - California Maritime Academy

33380

The Legislature hereby finds and declares that American Indian children have not performed well in California public schools as evidenced by low academic achievement at all grade levels, high dropout rates, and by the low number of pupils achieving a higher education. It is the intent and purpose of the Legislature to establish community-based programs that promote the educational achievement of American Indian pupils attending public schools throughout the state. The department shall provide proper guidance and effective administrative support to California American Indian education centers that recognize the unique cultural and historical needs of American Indian pupils and support the need to preserve the languages, cultures, and social structures of tribal communities.

(Amended by Stats. 2006, Ch. 880, Sec. 2. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 33385.)



33381

The California American Indian education centers established pursuant to this article shall serve as community-based educational resource centers to American Indian pupils, parents, guardians, and the public schools in order to promote the academic and cultural achievement of the pupils. The centers, based upon established priority needs, may accomplish the following:

(a) Improve the academic achievement of American Indian pupils in kindergarten and grades 1 to 12, inclusive.

(b) Improve the self-concept and sense of identity of American Indian pupils and adults.

(c) Serve as a center for related community activities.

(d) Provide individual and group counseling to pupils and adults related to personal adjustment, academic progress, and vocational planning.

(e) Create and offer coordinated programs with the public schools.

(f) Provide a focus for summer cultural, recreational, and academic experiences.

(g) Create and offer adult classes and activities that benefit parents or guardians of pupils in its programs.

(h) Provide training programs to develop pathways to college and the workplace for American Indian pupils.

(i) Provide American Indian educational resource materials to pupils, their parents, and the schools they attend in order to ensure appropriate tribal histories and cultures are made available.

(Amended by Stats. 2006, Ch. 880, Sec. 3. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 33385.)



33382

The state board, upon the advice and recommendations of the Superintendent, shall approve revised guidelines for the selection and administration of California American Indian education centers. The Superintendent shall request input from the American Indian Education Oversight Committee on amendments and updates to the 1975 guidelines and the committee may provide input to the Superintendent prior to the submission of the guidelines to the state board.

(Amended by Stats. 2008, Ch. 179, Sec. 43. Effective January 1, 2009. Repealed as of January 1, 2017, pursuant to Section 33385.)



33383

(a) An application for the establishment of a California American Indian education center may be made to the department by any tribal group or incorporated American Indian association, separately or jointly, upon forms provided by the department. Funding for existing centers or a new center shall not exceed funding provided for these purposes in the annual Budget Act or another statute. The department shall evaluate and rank the proposals for funding purposes.

(b) An application for funding by a California American Indian education center shall be ranked and approved on the basis of all of the following criteria:

(1) The application is designed to achieve measurable objectives for the center.

(2) The degree of commitment of the applicant to the purpose of American Indian education as demonstrated by the policies adopted, the allocation of staff, fiscal, and material resources, and the integration of existing resources and services.

(3) The extent and degree of collaborative efforts among local community resources, organizations, schools, and tribal communities.

(4) The potential impact a center will have on pupils, their families, and other organizations in the region.

(5) The number of pupils in kindergarten and grades 1 to 12, inclusive, within the community of the applicant.

(6) Existing centers shall have priority based upon the demonstrated impact of each program on pupils, their parents or legal guardians, and the community served.

(7) Existing centers created by the department shall receive priority in funding.

(8) The application of an existing center shall receive priority for funding over an application for a new center.

(c) The funding level for each center shall be based upon a comprehensive community needs assessment, including the applicant’s history of educational support for American Indian pupils, their parents or legal guardians, and the amount of collaboration with local American Indians.

(d) Funding for each center shall be distributed by reference to pupil population, pupil academic performance, and the local economic base.

(e) To the extent possible, the centers shall be distributed in regions throughout the state in order to reflect the American Indian population base.

(f) The approval of an application for the establishment of a California American Indian education center shall be effective for a period of five calendar years. One calendar year before the expiration of the five-year period, the department shall commence an evaluation of the center in order to determine whether to renew the application of the existing center or approve a new application to establish a California American Indian education center.

(g) (1) If the application for a center has been approved by the department and the applicant has received written verification of that approval, the department shall distribute 75 percent of the grant award for each year of the grant no later than 45 days after enactment of the annual Budget Act or an additional authorizing statute, whichever is later.

(2) The department shall distribute the remaining 25 percent of the grant award for each year of the grant no later than April 1 of the year following the year in which the initial 75 percent is distributed pursuant to paragraph (1).

(Amended by Stats. 2007, Ch. 170, Sec. 2. Effective January 1, 2008. Repealed as of January 1, 2017, pursuant to Section 33385.)



33384

(a) (1) Each center shall annually submit a report to the department that includes appropriate data, presented in a format developed jointly with the department, that reflects each center’s ability to meet its stated objectives, measure pupil academic performance, and meets the continued educational and cultural needs of the community that the center serves.

(2) On or before January 1, 2011, and again on or before January 1, 2016, the department shall report consolidated results for all centers and supply information that is required for a comprehensive evaluation of those results, and make recommendations for program improvement.

(b) The centers shall maintain sound fiscal policies. The department shall provide technical assistance and training to the centers in order to assist the centers to maintain sound fiscal policies. The department may require an annual program audit, however, if the department deems it fiscally unsound for the centers to provide an annual audit, a fiscal review shall suffice.

(c) The department shall provide technical assistance and professional development to the directors of the California American Indian education centers throughout the year that shall include timely documented responses and professional guidance meant to improve center programs.

(Added by renumbering Section 62000.14 by Stats. 2010, Ch. 249, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2017, pursuant to Section 33385.)



33385

This article shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2010, Ch. 249, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Article 6, commencing with Section 33380.)






ARTICLE 8 - Educational Evaluations

33400

It is the intention of the Legislature in enacting this article that:

(a) Evaluations shall be performed in such a manner as to minimize the resources required of school districts in the collection, analysis, and reporting of evaluation information. In order to achieve this goal, program evaluations shall require only that information which is essential to the State Department of Education for carrying out statutorily mandated functions, and shall be conducted only as necessary for the conduct of those functions. In addition, in evaluations of state-funded programs, the department may use sampling procedures as it determines to be appropriate based on professional standards.

(b) Evaluations shall be performed and reported in such a manner as to maximize their utility to decisionmakers in the Legislature.

(Amended by Stats. 1988, Ch. 927, Sec. 2.)



33403

The State Department of Education shall perform evaluations of those educational programs as determined to be necessary by the Superintendent of Public Instruction to carry out the purposes of this article or as required by the Legislature. Program evaluations determined to be necessary by the Superintendent of Public Instruction shall be carried out in accordance with Section 33400.

(Amended by Stats. 1988, Ch. 927, Sec. 4.)



33404

It is the understanding of the Legislature that the evaluation needs of the educational programs change over a period of time and during the progress of the programs and, therefore, the Legislature may require through supplemental language to the Budget Act:

(a) That additional types of information or reporting formats be employed.

(b) That the evaluation be altered to reflect current needs.

(c) That an evaluation shall be conducted by contracted, independent evaluators.

(Amended by Stats. 1988, Ch. 927, Sec. 5.)



33406

The State Department of Education shall conduct special studies as determined to be necessary by the Superintendent of Public Instruction to carry out the purposes of this article or as required by the Legislature.

The department shall utilize existing information to the maximum extent feasible in conducting the special studies. The special studies shall address topics determined by the Legislature or the Superintendent of Public Instruction to be of current policy significance.

(Amended by Stats. 1988, Ch. 927, Sec. 7.)



33407

The Superintendent of Public Instruction shall annually, not later than February 15, submit to the State Board of Education and the Legislature a proposal for the initiation or continuance for the succeeding fiscal year of special studies and evaluation activities.

(Added by Stats. 1988, Ch. 927, Sec. 8.)






ARTICLE 9 - Audits of Contracting Agencies

33420

(a) The Superintendent of Public Instruction, in cooperation with the Department of Finance and the State Auditor, shall, on or before July 1, 1980, provide for a plan for independent audits of state and federal funds allocated to private agencies that are under contract with the State Department of Education for the provision of educational services.

For the purpose of this article, “educational services” includes, but is not limited to, child nutrition and child development services.

To the maximum extent possible, the plan shall conform to audit procedures pursuant to Section 41020.5.

(b) Effective July 1, 1980, the State Department of Education, as a condition to any contract with a private agency for the provision of educational services, shall require a periodic audit of state and federal funds to be conducted by departmental staff auditors or a certified public accountant or public accountant who is licensed by the California Board of Accountancy. For child development services, the audit shall include all funds deposited in the child development fund. For all other educational services, the audit shall be limited to those state and federal funds accruing to the private agency as a result of its contract with the State Department of Education.

(c) If in the course of those audits of a private agency, an audit exception is reported by the certified public accounting firm in excess of a material amount as determined by the Superintendent of Public Instruction, the Superintendent of Public Instruction shall, upon final determination by the superintendent of the amount of the audit exception, collect that audit exception and redistribute the amount collected to the same class of program, or withhold the amount of the audit exception from the next payment to the agency in which the audit exception was discovered.

(d) The State Department of Education shall establish a schedule for audits that meets federal regulations.

(e) The State Department of Education may exempt from the provisions of this section those agencies for which, in the department’s estimation, the cost of an audit would be inordinate in relation to the level of funding received by the private agency for the educational services provided.

(Amended by Stats. 2000, Ch. 1055, Sec. 12. Effective September 30, 2000.)



33421

Every private agency which receives state funds which may be audited pursuant to Section 33420 shall, at the request of the Superintendent of Public Instruction, make all records pertaining to its state-funded programs available to the Department of Education during regular business hours. The records shall be retained by each private agency for at least five years except for Child Nutrition Program records. Child Nutrition Program records shall be retained in accordance with regulations adopted by the United States Department of Agriculture relating to the retention of those records. However, in cases where an audit has been requested by a state agency or the United States Department of Agriculture which remains unresolved, the records shall be retained until the date the audit is resolved.

(Amended by Stats. 1989, Ch. 194, Sec. 1.)






ARTICLE 9.5 - California Youth Leadership Project

33425

(a) The California Youth Leadership Project is hereby established under the department for the purpose of promoting youth civic engagement through meaningful opportunities to improve the quality of life for California’s disconnected and disadvantaged youth.

(b) The California Youth Leadership Project shall support and promote youth civic engagement by awarding scholarships to youth between 14 and 18 years of age. Furthermore, youths awarded scholarships by the California Youth Leadership Project shall be given the opportunity to make meaningful recommendations regarding legislation and policies that impact their own lives and the lives of the thousands of other youth in California whose voices often go unheard. An organization that operates civic engagement programs may submit applications for participation in the project on behalf of interested youth.

(c) The California Youth Leadership Project shall allocate scholarship award funds to organizations that submit applications on behalf of youth who are selected to receive scholarship awards under this article. These organizations shall do, without limitation, all of the following for the youth who receive scholarship awards under this article:

(1) Provide youth participants tools to examine and discuss policy and fiscal issues affecting the interests, needs, and conditions of the youth of California.

(2) Provide youth participants the opportunity to formally advise and make recommendations to the Legislature and the Governor on specific issues affecting youth. These issues may include, but need not be limited to, all of the following:

(A) Education.

(B) Employment.

(C) Access to state and local governmental services.

(D) The environment.

(E) Behavioral and physical health.

(F) Safety.

(G) Technology.

(H) Criminal justice.

(I) Homelessness.

(J) Foster care.

(K) Child welfare.

(L) Emancipation.

(M) Financial literacy.

(N) Substance abuse.

(O) Driver’s license requirements.

(P) Poverty.

(Q) Increased youth participation in state and local government.

(R) Issues affecting youth with disabilities.

(S) Any other policy or fiscal issues deemed appropriate by the department.

(3) Provide youth participants the opportunity to consult with any existing local level youth advisory commissions and community-based, grassroots youth-led organizations for input and potential solutions on issues related to youth.

(4) Provide youth participants the opportunity to convene and conduct meetings to fulfill the purposes of this chapter.

(5) Provide youth participants the opportunity to act as an information center on California youth policy and fiscal issues, including, but not limited to, the issues listed in paragraph (2).

(6) When available, enable individual youth to travel to the State Capitol to learn the legislative process and, on occasion, to testify at legislative hearings.

(d) An organization that receives a scholarship award on behalf of youth under this article shall use these funds only for youth-related activities described in subdivision (c).

(e) For purposes of this article, disconnected and disadvantaged youth described in subdivision (a) include, but are not limited to, youth who are homeless between 18 and 24 years of age, youth with disabilities, youth who are from minority racial or ethnic groups, youth who are in or have been emancipated from foster care, youth who have been in or are on parole from the juvenile justice system, youth who are from low-income households, youth who are high school dropouts or are at risk of dropping out of school, youth who are pregnant or are young mothers, and other youth who could benefit from participation in the California Youth Leadership Project.

(Added by Stats. 2012, Ch. 379, Sec. 2. Effective January 1, 2013.)



33426

(a) The California Youth Leadership Project shall be overseen by the California Youth Leadership Project Committee.

(b) The California Youth Leadership Project Committee shall be established and oversee the California Youth Leadership Project and distribute funds pursuant to Article 4.5 (commencing with Section 18736) of Chapter 3 of Part 10.2 of Division 2 of the Revenue and Taxation Code and this article.

(c) Members of the California Youth Leadership Project Committee, in making youth scholarship awards, shall take into consideration that awarded youth represent the racial, ethnic, socioeconomic, cultural, physical, and educational diversity of California. Priority for awarding scholarships under this article shall be given to at-risk or disadvantaged youth between 14 and 18 years of age, as their participation in the California Youth Leadership Project will provide keen insight into many of the issues that youth face in their day-to-day lives.

(d) (1) The California Youth Leadership Project Committee shall be chaired by the Superintendent, or his or her designee, and shall include no more than six members.

(2) The Superintendent shall appoint the following four members to the California Youth Leadership Project Committee:

(A) A representative from a statewide nonprofit youth organization.

(B) A representative from a community-based nonprofit organization that serves youth or deals with youth-related issues, including, but not limited to, the issues described in paragraph (2) of subdivision (c) of Section 33425.

(C) A representative of a local educational agency or school district.

(D) A youth between 14 and 18 years of age who has participated in a youth leadership program involving lobbying the Legislature on issue areas affecting youth. This person shall serve only in an advisory capacity.

(3) The California Health and Human Services Agency may also, but is not required to, appoint a member to the California Youth Leadership Project Committee.

(4) To the extent possible, a member of the California Youth Leadership Project Committee, appointed under any of subparagraphs (A) to (C), inclusive, of paragraph (2) shall have experience and be trained to work with youth between 14 and 18 years of age on any of the issues described in paragraph (2) of subdivision (c) of Section 33425, and shall have special experience in civic engagement, advocacy, and at least one of the following issue areas affecting youth:

(A) Crisis prevention or intervention.

(B) Drug, alcohol, and tobacco abuse prevention or intervention.

(C) Foster care.

(D) Juvenile justice.

(E) Homelessness.

(F) Lesbian, gay, bisexual, and transgender rights and social justice.

(G) Mental health.

(H) Youth with disabilities.

(e) The members of the California Youth Leadership Project Committee shall serve on a voluntary basis and shall not receive a salary.

(Added by Stats. 2012, Ch. 379, Sec. 2. Effective January 1, 2013.)



33427

Duties of the California Youth Leadership Project Committee shall include, but not be limited to, all of the following:

(a) Develop and provide applications for the California Youth Leadership Project scholarship and collect applications from youth who would like to apply.

(b) Determine ways to promote the program and make applications available.

(c) Establish criteria for the selection of youth, and make awards based on those criteria and the purposes of this chapter.

(d) Ensure that there is no discrimination based on race, religious creed, color, national origin, age, gender, marital status, disability, sex, or sexual orientation.

(e) Establish the time, location, and number of annual meetings of the committee. The committee shall meet no less than once each year.

(f) If necessary, enter into a mutually agreed upon interagency agreement with the department to carry out administrative duties related to the project.

(g) Submit an annual budget and report to the department.

(h) (1) Determine when there are sufficient funds to support the project. If the committee determines that there are insufficient funds to cover all costs, the activities of the California Youth Leadership Project shall cease.

(2) State funds shall not be used to support the California Youth Leadership Project except as provided in Article 4.5 (commencing with Section 18736) of Chapter 3 of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 2012, Ch. 379, Sec. 2. Effective January 1, 2013.)



33428

(a) The funds for the California Youth Leadership Project shall be allocated from the California Youth Leadership Fund pursuant to Article 4.5 (commencing with Section 18736) of Chapter 3 of Part 10.2 of Division 2 of the Revenue and Taxation Code, or from private funds directed to the department and allocated to the California Youth Leadership Project Committee for the purpose of funding activities of the California Youth Leadership Project.

(b) The California Youth Leadership Project may accept gifts and grants from any source, public or private, to help perform its functions, pursuant to this article.

(c) The California Youth Leadership Project Committee shall have the authority to define its program and utilize its funds in any way necessary to carry out the duties of this article, including, but not limited to, partnering with nonprofit groups or state agencies to perform various duties required by this article, as long as the program or activity is not in violation of a state law or regulation.

(Added by Stats. 2012, Ch. 379, Sec. 2. Effective January 1, 2013.)






ARTICLE 12 - Intergenerational Education Programs

33470

The State Department of Education shall administer intergenerational education programs in accordance with this article.

(Added by Stats. 1984, Ch. 1592, Sec. 3. Effective September 30, 1984.)



33471

The State Department of Education shall establish criteria for the allocation of funds to intergenerational education programs. These criteria shall include all of the following:

(a) The programs shall involve persons over 55 years of age in projects with elementary or secondary public school pupils.

(b) The programs shall, when possible, involve creative and innovative approaches to teaching and intergenerational interaction.

(c) The programs may, and are encouraged to, provide a minimum salary or stipend or transportation costs, or both, to participating senior citizens. The programs shall consider financial need of prospective participating senior citizens as one factor in selection, but not necessarily to the exclusion of other factors such as experience or special skills.

(d) The programs shall comply with in-kind services or cash matching requirements established by the State Department of Education.

(e) The programs shall provide evidence of their commitment to procure community, corporate, and other support, including funding.

(Added by Stats. 1984, Ch. 1592, Sec. 3. Effective September 30, 1984.)



33471.5

The State Department of Education may allocate funds pursuant to this article to intergenerational education programs which operate without regard to school district boundaries.

(Added by Stats. 1984, Ch. 1592, Sec. 3. Effective September 30, 1984.)



33472

The department shall require continuation of contract requirements, such as matching of funds or provision of in-kind services, and any other provisions determined necessary by the department for intergenerational programs.

(Amended by Stats. 1994, Ch. 922, Sec. 39. Effective January 1, 1995.)



33473

The State Department of Education may consult with the Department of Aging and the Commission on Aging regarding the criteria for selection of programs.

(Added by Stats. 1984, Ch. 1592, Sec. 3. Effective September 30, 1984.)






ARTICLE 13 - The California Stem Cell and Biotechnology Education and Workforce Development Act of 2009

33475

This article shall be known, and may be cited, as the California Stem Cell and Biotechnology Education and Workforce Development Act of 2009.

(Added by Stats. 2009, Ch. 185, Sec. 2. Effective January 1, 2010.)



33475.1

The purpose of this article is to establish stem cell and biotechnology education and workforce development as a state priority and to promote stronger links among these industry sectors, the California Institute for Regenerative Medicine, and California public schools.

(Added by Stats. 2009, Ch. 185, Sec. 2. Effective January 1, 2010.)



33475.2

For purposes of this article, the following definitions shall apply:

(a) “CIRM” means the California Institute for Regenerative Medicine.

(b) “Department” means the State Department of Education.

(Added by Stats. 2009, Ch. 185, Sec. 2. Effective January 1, 2010.)



33475.3

The department, in consultation with the CIRM and representatives of the biotechnology industry, shall promote stem cell and biotechnology education and workforce development in the department’s existing programs, including, but not limited to, all of the following:

(a) The California Health Science Educators Institute.

(b) The Health Science Capacity Building Project.

(c) The California Partnership Academies, pursuant to Article 5 (commencing with Section 54690) of Chapter 9 of Part 29 of Division 4.

(d) The regional science resource centers, pursuant to Chapter 3.6 (commencing with Section 44770) of Part 25 of Division 3.

(e) The California Career Resource Network, including the State Agency Partners Committee.

(f) Multiple pathway programs pursuant to Section 52372.5.

(g) The K-12 High Speed Network, pursuant to Section 11800, including its academic content platform.

(Added by Stats. 2009, Ch. 185, Sec. 2. Effective January 1, 2010.)



33475.4

The department shall post on its Internet Web site, and as appropriate, on the Internet Web site created pursuant to Section 52499.66, information and links to information about the following:

(a) Biotechnology education programs, including, but not limited to, those identified by the biotech industry and industry-related organizations.

(b) The CIRM education initiatives and related stem cell education and workforce development programs.

(Added by Stats. 2009, Ch. 185, Sec. 2. Effective January 1, 2010.)



33475.5

The department shall post on its Internet Web site links to the CIRM model curriculum on stem cell science and communicate to science teachers and school districts the availability of this curriculum.

(Added by Stats. 2009, Ch. 185, Sec. 2. Effective January 1, 2010.)









CHAPTER 4 - State Educational Commissions and Committees

ARTICLE 1 - General Provisions

33500

The Legislature hereby declares that there is further need to encourage the adoption of new or improved educational ideas, practices, and techniques in solving critical educational problems in preschool, elementary, and secondary schools throughout the state. In recognition of the need for the planning and developing of new programs involving a wide range of new approaches designed to improve the quality of education available in this state, this chapter is expressly enacted to foster innovation and create change in education, based on research and proven need. It is the purpose of this chapter to bring purposeful change and experimentation to schools throughout the state, through the use of all available resources of the state.

The Legislature further finds that there are in existence a large number of permanent commissions, committees, and councils, some of which have overlapping duties and functions, and some of which have been perpetuated beyond the original need or purpose for which created. In order to provide a more economical, efficient, and logical structure to educational policymaking, it is the intent of the Legislature to create three levels of educational advisory bodies: educational policy advisory commissions, educational advisory committees, and educational task forces.

(Amended by Stats. 1982, Ch. 466, Sec. 24.)



33501

The following definitions shall apply to educational advisory bodies created by this chapter:

(a) An “educational policy advisory commission” is an advisory body to the State Board of Education composed of professional and lay members, as defined by this code. Such groups are established to advise the State Board of Education within the general policy areas to which they are charged. The Superintendent of Public Instruction or his representative shall serve as executive secretary to each educational policy advisory commission.

(b) An “educational advisory committee” is an advisory body to the Superintendent of Public Instruction composed of educational specialists, technical experts, or specially qualified members of the public, or any combination thereof. Such committees are established to advise the Superintendent of Public Instruction on the administration of programs with which he is charged, and such committees serve at his pleasure.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Educational Innovation and Planning Commission

33502

There is in the state government the Educational Innovation and Planning Commission consisting of a Member of the Assembly appointed by the Speaker of the Assembly, a Member of the Senate appointed by the Senate Committee on Rules, one public member appointed by the Speaker of the Assembly, one public member appointed by the Senate Committee on Rules, one public member appointed by the Governor, and 15 public members appointed by the State Board of Education upon the recommendation of the Superintendent of Public Instruction or the members of the State Board of Education.

The 15 public members appointed by the State Board of Education shall be broadly representative of the cultural and educational resources of the state and the public, including at least one individual from each of the following categories:

(a) Classroom teachers at the elementary level.

(b) Classroom teachers at the secondary level.

(c) Principals, superintendents, and other professional employees of local educational agencies and private schools.

(d) Teachers from institutions of higher education.

(e) School librarians, personnel involved in operating media programs in local schools, and guidance counselors.

(f) Individuals from fields of professional competence in dealing with children needing special education because of physical or mental handicaps, specific learning disabilities, severe educational disadvantages, and limited English proficiency or because they are gifted or talented, and individuals from fields of professional competence in guidance and counseling.

(g) Parents, senior class high school students, and other interested members of the public.

(h) Leaders from private industry.

The State Board of Education upon recommendation from the Superintendent of Public Instruction may add to the 15 public members of the commission as required to fully conform to federal legislation and regulations.

(Amended by Stats. 1980, Ch. 1354, Sec. 10. Effective September 30, 1980.)



33503

The Members of the Legislature appointed to the commission pursuant to Section 33502 shall have the powers and duties of a joint legislative committee on the subject of educational innovation and planning and shall meet with, and participate in, the work of the commission to the extent that such participation is not incompatible with their positions as Members of the Legislature.

The Members of the Legislature appointed to the commission shall serve at the pleasure of the appointing power.

(Enacted by Stats. 1976, Ch. 1010.)



33504

The Superintendent of Public Instruction or his representative shall serve as executive secretary to the commission.

(Enacted by Stats. 1976, Ch. 1010.)



33505

The commission, in carrying out its powers and duties, shall utilize the staff of the Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33506

The members of the commission shall serve without compensation, except that they shall receive their actual and necessary expenses incurred in the performance of their duties and responsibilities, including traveling expenses.

(Enacted by Stats. 1976, Ch. 1010.)



33507

The commission shall select one of its members to be chairman of the commission.

(Enacted by Stats. 1976, Ch. 1010.)



33508

Commission members shall serve for four-year terms and shall be eligible to serve more than one full term, except in the case of student representatives who shall serve a one-year term.

(Amended by Stats. 1980, Ch. 1354, Sec. 11. Effective September 30, 1980.)



33509

As used in this article:

(a) “Commission” means the Educational Innovation and Planning Commission.

(b) “Title IV” means Title IV, Parts A, B, C, and D of the Educational Amendments of 1978 (Public Law 95-561) as amended.

(c) “State plan” means the plan for the use of Title IV funds as approved by the State Board of Education.

(d) “Secondary schools,” notwithstanding Section 52, shall not include community colleges.

(e) “Local educational agency” means the governing body of any school district, county office of education, or state special school.

(Amended by Stats. 1980, Ch. 1354, Sec. 12. Effective September 30, 1980.)



33510

For purposes of this article, the commission shall have the powers, duties, and responsibilities of a state advisory council prescribed in Title IV.

(Amended by Stats. 1980, Ch. 1354, Sec. 13. Effective September 30, 1980.)



33511

The commission may do all of the following:

(a) Advise the state educational agency on the preparation of, and policy matters arising in the administration of, the state plan, including the development of criteria for the distribution of funds and the approval of applications for assistance under Title IV.

(b) Assist the State Board of Education and the Department of Education in the planning, development, and improvement of educational programs.

(c) Evaluate all programs and projects assisted under Title IV.

(Amended by Stats. 1994, Ch. 840, Sec. 6. Effective January 1, 1995.)



33512

All projects recommended by the commission shall be submitted to the State Board of Education for its approval.

(Enacted by Stats. 1976, Ch. 1010.)



33513

The State Board of Education shall allocate funds under Title IV, Part C, to provide to the extent feasible a geographical spread of experimental projects in the state. All such grants for a particular project shall be limited to a five-year period.

(Amended by Stats. 1980, Ch. 1354, Sec. 15. Effective September 30, 1980.)



33514

The State Board of Education shall annually allocate, insofar as practicable, 15 percent of the total amount of federal funds received by the State of California pursuant to Title IV, Part C for special education projects.

(Amended by Stats. 1980, Ch. 1354, Sec. 16. Effective September 30, 1980.)



33516

In order to be deemed an approved project and be eligible to receive an allocation from the State Board of Education, an experimental, demonstration, or operational project shall meet the following criteria:

(a) The proposed activities are not activities presently being performed by other state and federal programs.

(b) The proposed activities supplement, but do not supplant, other state or federal programs.

(Enacted by Stats. 1976, Ch. 1010.)



33518

The State Board of Education may reserve a sum of money, to be recommended by the commission and approved by the State Board of Education, to support demonstration and experimental projects designed to develop new methods of allocating personnel, equipment, and facilities to solve educational problems associated with educational management. Such projects may include, but need not be limited to, the development of new and potentially more economical staffing, arrangements for administration and for classroom instruction, a modification of class size in schools, the utilization of classroom aides, flexible class scheduling, and the use of instructional television and audiovisual equipment so as to more effectively utilize local resources. Also included may be projects for educational problems associated with general curriculum development, community relations, urbanization, and work-study programs. The standards for such demonstrational and experimental projects shall be recommended by the commission and approved by the State Board of Education, based upon the best interests of the students involved, except that a project shall be approved only if it can be shown that, if successful, the cost effectiveness of the project will be such so as to be adaptable within the budgets of other similar school districts throughout the state.

(Enacted by Stats. 1976, Ch. 1010.)



33522

The State Board of Education shall reserve not more than 15 percent of the state’s federal allocation under Title IV, Part C, for grants to the local educational agencies which have operated exemplary projects during the preceding year. Such funds shall be used by such local educational agencies to expand the projects locally and for diffusion of such successful projects statewide. A local education agency whose project is selected for diffusion is hereby designated as agent for all local education agencies in California for purposes of ESEA Title IV, Part C, diffusion.

(Amended by Stats. 1980, Ch. 1354, Sec. 21. Effective September 30, 1980.)






ARTICLE 3 - Instructional Quality Commission

33530

(a) There is in the state government the Instructional Quality Commission consisting of a Member of the Assembly appointed by the Speaker of the Assembly, a Member of the Senate appointed by the Senate Committee on Rules, one public member appointed by the Speaker of the Assembly, one public member appointed by the Senate Committee on Rules, one public member appointed by the Governor, and 13 public members appointed by the state board upon the recommendation of the Superintendent or the members of the state board.

(b) So far as is practical and consistent with the duties assigned to the commission by the state board, at least 7 of the 13 public members appointed by the state board shall be persons, who because they have taught, written, or lectured on the subject matter fields specified in Section 33533, in the course of public or private employment, have become recognized authorities or experienced practitioners in those fields. The state board shall make its appointments to ensure that, at any one time, at least seven of the public members shall be current classroom teachers, or mentor teachers, or both assigned to teach kindergarten or any of grades 1 to 12, inclusive.

(c) Notwithstanding the requirement that seven of the public members shall be current classroom teachers or mentor teachers, current members of the commission who were appointed on or before December 31, 1989, shall be allowed to complete their terms.

(d) In making the remaining appointments to the commission, and in establishing the commission’s advisory task forces or committees, the state board is encouraged to consider the role of other representatives of the educational community in the development of curriculum and instructional materials, including, but not limited to, administrators, governing school board members, and parents who are reflective of the various ethnic groups and types of school districts in California.

(Amended by Stats. 2011, Ch. 608, Sec. 3. Effective January 1, 2012.)



33531

The Members of the Legislature appointed to the commission pursuant to Section 33530 shall have the powers and duties of a joint legislative committee on the subject of curriculum development and supplemental materials and shall meet with, and participate in, the work of the commission to the extent that such participation is not incompatible with their positions as Members of the Legislature.

The Members of the Legislature appointed to the commission shall serve at the pleasure of the appointing power.

(Enacted by Stats. 1976, Ch. 1010.)



33532

(a) Commission members shall serve for four-year terms and shall not be eligible to serve more than one full term. Prior service on the commission for a term of less than three years resulting from an initial appointment or an appointment for the remainder of an unexpired term shall not be counted as a full term.

(b) With respect to the appointment of 13 public members by the State Board of Education to the first commission, four shall be appointed for terms of two years, four shall be appointed for terms of three years, and five shall be appointed for a term of four years.

(Enacted by Stats. 1976, Ch. 1010.)



33533

The Superintendent of Public Instruction and the State Board of Education shall consider for membership on the commission persons representing subjects commonly taught in public schools, including:

(a) English.

(b) Social sciences.

(c) Foreign languages.

(d) Science.

(e) Mathematics.

(f) Visual and performing arts.

(g) Applied arts.

(h) Conservation education.

(Amended by Stats. 2001, Ch. 734, Sec. 17. Effective October 11, 2001.)



33534

The Superintendent of Public Instruction or his representative shall serve as executive secretary to the commission.

(Enacted by Stats. 1976, Ch. 1010.)



33535

The members of the commission shall serve without compensation, except that they shall receive their actual and necessary travel expenses in attending meetings of the commission and in attending meetings of any committee or subcommittee of the commission of which they are members. Expenses of the commission shall be paid out of appropriations made to the Superintendent of Public Instruction or the Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)



33536

The commission shall select one of its members to be chairman of the commission.

(Enacted by Stats. 1976, Ch. 1010.)



33537

Whenever an employee of any public school district, state college, or other public agency is appointed to membership on the commission, his employer shall grant him sufficient time away from his regular duties, without loss of income or other benefits to which he is entitled by reason of his employment, to attend meetings of the commission and to attend to the duties imposed upon him by reason of his membership on the commission. The employer of any such member may make available such stenographic, secretarial, and staff assistance as is reasonably necessary to enable him to execute the duties imposed upon him by reason of his membership on the commission.

(Enacted by Stats. 1976, Ch. 1010.)



33538

The commission shall study problems of courses of study in the schools of the state and shall, upon request of the State Board of Education, recommend to the State Board of Education the adoption of minimum standards for courses of study in preschool, kindergarten, elementary, and secondary schools. Courses of study in the public schools shall conform to such minimum standards when adopted.

(Enacted by Stats. 1976, Ch. 1010.)



33539

As used in this article, “commission” means the Instructional Quality Commission.

(Amended by Stats. 2011, Ch. 608, Sec. 4. Effective January 1, 2012.)



33540

(a) The state board and the department shall request that the commission review and revise, as necessary, the course requirements in the history-social science framework developed by the History-Social Science Curriculum Framework and Criteria Committee of the state board to ensure that minimum standards for courses in American government and civics include sufficient attention to teaching pupils how to interact, in a practical manner, with state and local governmental agencies and representatives to solve problems and to petition for changes in laws and procedures, and that the course requirements in the history-social science framework are also included in all history and social science courses and all grade levels, as appropriate.

(b) Whenever the history-social science framework is revised as required by law, the commission shall do, as appropriate and based on the subject matter of the course, all of the following:

(1) Receive input from civics learning experts, including civics education program providers, associations of civics educators, and organizations dedicated to research on civics learning, for purposes of integrating civics learning content, concepts, and skills, at all appropriate grade levels, with the standards established by the state board in core curriculum areas, as specified in Section 60605, as that section read on June 30, 2011, and Section 60605.8.

(2) Consider how civics and history instruction, at all appropriate grade levels, includes, in addition to the acquisition of content knowledge, the application of that content to develop the competence and skills needed for civic engagement.

(3) Ensure that voter education information is included in the American government and civics curriculum at the high school level, including, but not limited to, information on the importance of registering to vote in local, state, and federal elections, how to register to vote, both online and by mail, what the requirements are to register to vote, how to request an absentee ballot, how to fill out and return an absentee ballot, what to expect on election day, how to find a polling place, and where and how to access and understand the voter information pamphlet and other materials to become an informed voter.

(4) Ensure the following historical documents are incorporated into the framework:

(A) The Declaration of Independence.

(B) The United States Constitution, including the Bill of Rights.

(C) The Federalist Papers.

(D) The Emancipation Proclamation.

(E) The Gettysburg Address.

(F) George Washington’s Farewell Address.

(5) Consider incorporating the following historical documents into the framework:

(A) The Magna Carta.

(B) The Articles of Confederation.

(C) The California Constitution.

(6) Encourage instruction that promotes an understanding of the governments of California and the United States of America, including, but not limited to, the development of democracy and the history of the development of the United States Constitution.

(c) It is the intent of the Legislature, for purposes of the history-social science framework that is revised any time after January 1, 2015, that the commission consider whether and how to incorporate the College, Career, and Civic Life (C3) Framework for Social Studies State Standards into that framework.

(d) It is the intent of the Legislature, for purposes of only the history-social science framework that is revised after January 1, 2015, that the requirements imposed pursuant to paragraphs (1) to (3), inclusive, of subdivision (b) may be satisfied under the framework adoption procedures currently being used by the department as of January 1, 2015.

(e) When the history-social science content standards are next revised after January 1, 2015, the state board shall consider incorporating the College, Career, and Civic Life (C3) Framework for Social Studies State Standards into the history-social science content standards.

(Amended by Stats. 2014, Ch. 480, Sec. 1.5. Effective January 1, 2015.)



33541

(a) The State Board of Education and the department shall revise, as necessary, the framework in science to include the necessary elements to teach environmental education, including, but not limited to, all of the following topics:

(1) Integrated waste management.

(2) Energy conservation.

(3) Water conservation and pollution prevention.

(4) Air resources.

(5) Integrated pest management.

(6) Toxic materials.

(7) Wildlife conservation and forestry.

(b) The Office of Education and the Environment of the California Integrated Waste Management Board, established pursuant to Part 4 (commencing with Section 71300) of Division 34 of the Public Resources Code, shall provide the State Board of Education and the department with available environmental information and materials to aid in implementing subdivision (a).

(c) Any recommended revisions in reference to the course requirements in science shall not be implemented until the commencement of the appropriate curriculum framework adoption cycle subsequent to the revision.

(Amended by Stats. 2003, Ch. 665, Sec. 1. Effective January 1, 2004.)



33542

The commission and the state board shall ensure that the health and science curriculum frameworks adopted in the course of the next submission cycle following the date that this section becomes effective include the subject of organ procurement and tissue donation, as appropriate.

(Added by Stats. 2012, Ch. 582, Sec. 2. Effective January 1, 2013.)



33543

(a) During the next revision of the history-social science curriculum framework, the commission shall consider including, and recommending for adoption by the state board, instruction on the election of President Barack Obama and the significance of the United States electing its first African American President, as appropriate.

(b) The state board shall adopt, modify, or reject the curriculum framework recommended by the commission pursuant to subdivision (a).

(Added by Stats. 2014, Ch. 286, Sec. 2. Effective January 1, 2015.)



33545

When the “Health Framework for California Public Schools” (health framework) is next revised after January 1, 2015, the commission shall consider including a distinct category on sexual abuse and sex trafficking prevention education that includes, but is not limited to, all of the following:

(a) Information on different forms of sexual abuse and assault; discussion of prevention strategies; how to report sexual abuse or suspected sexual abuse; and local resources for victims.

(b) Discussion of healthy boundaries for relationships; how to recognize potentially harmful and abusive relationships; and refusal skills to overcome peer pressure and to avoid high-risk activities.

(c) Information on sex trafficking and risk factors; the recruiting tactics of sex traffickers and peer recruiters, including recruitment through the Internet; how to report sex trafficking or suspected sex trafficking; and local resources for victims.

(d) Discussion of legal aspects of sexual abuse and sex trafficking under state and federal laws.

(e) Discussion of how culture and mass media influence and desensitize our perceptions of sexual abuse and sex trafficking, including, but not limited to, stereotypes and myths about the victims and abusers, victim blaming, and the role of language. This instruction shall emphasize compassion for people who have suffered from sexual abuse or sex trafficking, and support positive reentry experiences for survivors returning to school.

(Added by Stats. 2014, Ch. 713, Sec. 1. Effective January 1, 2015.)






ARTICLE 4 - Educational Management and Evaluation Commission

33550

There is in the state government the Educational Management and Evaluation Commission consisting of a Member of the Assembly appointed by the Speaker of the Assembly, a Member of the Senate appointed by the Senate Committee on Rules, one public member appointed by the Speaker of the Assembly, one public member appointed by the Senate Committee on Rules, one public member appointed by the Governor, and nine public members appointed by the State Board of Education upon the recommendation of the Superintendent of Public Instruction or the members of the State Board of Education.

With respect to the nine public members appointed by the State Board of Education, three members shall represent the field of economics, three members shall represent the learning sciences, and three members shall represent the managerial sciences.

Each public member shall serve at the pleasure of the appointing power.

(Enacted by Stats. 1976, Ch. 1010.)



33551

The Members of the Legislature appointed to the commission pursuant to Section 33550 shall have the powers and duties of a joint legislative committee on the subject of educational management and evaluation and shall meet with, and participate in, the work of the commission to the extent that this participation is not incompatible with their positions as Members of the Legislature.

The Members of the Legislature appointed to the commission shall serve at the pleasure of the appointing power.

(Amended by Stats. 2006, Ch. 538, Sec. 101. Effective January 1, 2007.)



33552

The members of the commission shall serve without compensation, except that they shall receive their actual and necessary expenses incurred in the performance of their duties and responsibilities, including travel expenses.

(Enacted by Stats. 1976, Ch. 1010.)



33553

The Superintendent of Public Instruction or his representative shall serve as executive secretary to the commission.

(Enacted by Stats. 1976, Ch. 1010.)



33554

The commission shall select one of its members to be chairman of the commission.

(Enacted by Stats. 1976, Ch. 1010.)



33555

The commission shall assist and advise the State Board of Education in the evaluation of the program achievement of educational programs, in the determination of the relative cost effectiveness of educational programs, and shall make recommendations concerning the expanded use, modification, or replacement of educational programs so as to produce a higher degree of program achievement and cost effectiveness. The commission shall also serve as an advisory body to the State Board of Education on program budgeting and accounting systems for school districts.

(Enacted by Stats. 1976, Ch. 1010.)



33556

As used in this article, “commission” means the Educational Management and Evaluation Commission.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Advisory Commission on Special Education

33590

(a) There is in the state government the Advisory Commission on Special Education consisting of the following 17 members:

(1) A Member of the Assembly appointed by the Speaker of the Assembly.

(2) A Member of the Senate appointed by the Senate Committee on Rules.

(3) Three public members appointed by the Speaker of the Assembly, two of whom shall be individuals with a disability or parents of pupils in either a public or private school who have received or are currently receiving special education services due to a disabling condition.

(4) Three public members appointed by the Senate Committee on Rules, two of whom shall be individuals with a disability or parents of pupils in either a public or private school who have received or are currently receiving special education services due to a disabling condition.

(5) Four public members appointed by the Governor, two of whom shall be parents of pupils in either a public or private school who have received or are currently receiving special education services due to a disabling condition.

(6) Five public members appointed by the State Board of Education, upon the recommendation of the Superintendent or the members of the State Board of Education, three of whom shall be parents of pupils in either a public or private school who have received or are currently receiving special education services due to a disabling condition, and one of whom shall be a representative of the charter school community.

(b) (1) Each member shall be selected to ensure that the commission is representative of the state population and composed of individuals involved in, or concerned with, the education of children with disabilities, including parents of children with disabilities, ages birth to 26 years, inclusive; individuals with disabilities; teachers; representatives of higher education that prepare special education and related services personnel; state and local education officials, including, but not limited to, officials who carry out activities under Part B (commencing with Section 11431, et seq.) of Subchapter VI of Title 42 of the United States Code; administrators of programs for children with disabilities; representatives of other state agencies involved in the financing or delivery of related services to children with disabilities; representatives of private schools and public charter schools; at least one representative of a vocational community or business organization concerned with the provision of transition services to children with disabilities; and a representative from the State Department of Social Services responsible for foster care; and representatives from the state juvenile and adult corrections agencies.

(2) Each member shall be knowledgeable about the wide variety of disabling conditions that require special programs in order to achieve the goal of providing an appropriate education to all eligible pupils.

(3) A majority of the members of the commission shall be individuals with disabilities, or parents of children with disabilities who are ages birth to 26 years, inclusive.

(c) The commission shall select one of its members to be chairperson of the commission. In addition to other duties, the chairperson shall notify the appointing bodies when a vacancy occurs on the commission and of the type of representative listed in subdivision (b) who is required to be appointed to fill the vacancy.

(d) The term of each public member is four years.

(e) A public member may not serve more than two terms.

(Amended by Stats. 2005, Ch. 653, Sec. 1. Effective October 7, 2005.)



33591

The Members of the Legislature appointed to the commission pursuant to Section 33590 shall have the powers and duties of a joint legislative committee on the subject of special education and shall meet with, and participate in, the work of the commission to the extent that such participation is not incompatible with their positions as Members of the Legislature.

The Members of the Legislature appointed to the commission shall serve at the pleasure of the appointing power.

(Enacted by Stats. 1976, Ch. 1010.)



33592

The members of the commission shall serve without compensation, except they shall receive their actual and necessary expenses incurred in the performance of their duties and responsibilities, including traveling expenses.

Reimbursement of other expenses, which are determined to be necessary for the commission to function, but do not exceed the commission’s budget, may be approved by the commission and the executive secretary to the commission.

(Amended by Stats. 1982, Ch. 1201, Sec. 5. Effective September 22, 1982.)



33593

The Superintendent of Public Instruction or the superintendent’s designee shall serve as executive secretary to the commission.

(Amended by Stats. 1995, Ch. 530, Sec. 8. Effective January 1, 1996.)



33595

(a) The commission shall study and provide assistance and advice to the State Board of Education, the Superintendent of Public Instruction, the Legislature, and the Governor in new or continuing areas of research, program development, and evaluation in special education. The commission shall also do the following:

(1) Comment publicly on any rules or regulations proposed by the state regarding the education of individuals with exceptional needs, as defined in Section 56026.

(2) Advise the Superintendent of Public Instruction in developing evaluations and reporting on data to the Secretary of Education in the United States Department of Education under Section 1418 of Title 20 of the United States Code.

(3) Advise the Superintendent of Public Instruction in developing corrective action plans to address findings identified in federal monitoring reports under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(4) Advise the Superintendent of Public Instruction and the State Board of Education in developing and implementing policies relating to the coordination of services for individuals with exceptional needs.

(b) The commission shall report to the State Board of Education, the Superintendent of Public Instruction, the Legislature, and the Governor not less than once a year on the following with respect to special education:

(1) Activities enumerated in Section 56100 that are necessary to be undertaken regarding special education for individuals with exceptional needs.

(2) The priorities and procedures utilized in the distribution of federal and state funds.

(3) The unmet educational needs of individuals with exceptional needs within the state.

(4) Recommendations relating to providing better education services to individuals with exceptional needs, including, but not limited to, the development, review, and revision, of the definition of “appropriate” as that term is used in the phrase “free and appropriate public education” for the purposes of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(c) Commission recommendations or requests shall be transmitted by letter from the commission chairperson to the president of the State Board of Education. Each communication shall be placed on the agenda of the next forthcoming state board meeting in accordance with the announced annual state board agenda cutoff dates. Following the state board meeting, the commission shall be notified by the state board as to what action has been taken on each request. Commission requests shall also be transmitted by letter from the commission chairperson to the Superintendent of Public Instruction, the Governor, and to appropriate Members of the Legislature.

(Amended by Stats. 1998, Ch. 691, Sec. 6. Effective January 1, 1999.)



33596

As used in this article, “commission” means the Advisory Commission on Special Education. The commission shall also serve as the State Advisory Panel required by paragraph (21) of subdivision (a) of Section 1412 of Title 20 of the United States Code.

(Amended by Stats. 1998, Ch. 691, Sec. 7. Effective January 1, 1999.)















DIVISION 3 - LOCAL ADMINISTRATION

PART 21 - LOCAL EDUCATIONAL AGENCIES

CHAPTER 1 - School Districts

ARTICLE 1 - Naming

35000

The first governing board of any new school district shall, at the first meeting of the board or as soon as practicable thereafter, name the district.

The name of an elementary district shall be in the form of “____ District (using the name of the district), of ____ County” (using the name of the county in which the district is situated). The name of an elementary district shall not include a number.

The name of a unified school district shall be in the form of “____ (using the name of the district) Unified School District.” A number shall not be used as a part of the designation of any unified school district.

(Amended by Stats. 1987, Ch. 1452, Sec. 178.)



35001

(a) Whenever a petition is presented to the governing board of a school district, signed by at least 15 qualified electors of that school district, asking that the name of the district be changed and stating the new name requested, the governing board shall designate a day upon which it will act upon the petition, which shall not be less than 10 days nor more than 40 days after the receipt of the petition.

The governing board shall give or cause to be given notice to all parties interested by publication in a newspaper published within the school district, or, if there is none, in any newspaper published in the county, of the time set for the hearing of the petition. The notice shall be published at least twice before the day set for hearing. At the hearing the board shall by resolution either grant or deny the petition, and, if granted, shall notify the county superintendent of schools of the change of the name of the district. The board shall also certify the name change to the county elections official of each county in which any part of the school district is situated. The name change shall also be entered in the records of the governing board.

(b) As an alternative to the procedures set forth in subdivision (a), a petition may be presented to the superintendent of schools having jurisdiction of any high school district signed by at least two-thirds of the members of the governing board of the high school district asking that the name of the district be changed and stating the new name desired. The procedure shall thereafter be the same as is provided for electors’ petitions in subdivision (a).

(Amended by Stats. 2002, Ch. 221, Sec. 13. Effective January 1, 2003.)



35001.1

Notwithstanding Section 35001, the Richmond Unified School District is hereby renamed and shall be known as the “West Contra Costa Unified School District.”

(Added by Stats. 1993, Ch. 57, Sec. 3. Effective June 30, 1993.)






ARTICLE 2 - General Provisions

35010

(a) Every school district shall be under the control of a board of school trustees or a board of education.

(b) The governing board of each school district shall prescribe and enforce rules not inconsistent with law, or with the rules prescribed by the State Board of Education, for its own government.

(Repealed and added by Stats. 1987, Ch. 1452, Sec. 182.)



35012

(a) Except as otherwise provided, the governing board of a school district shall consist of five members elected at large by the qualified voters of the district. The terms of the members shall, except as otherwise provided, be for four years and staggered so that as nearly as practicable one-half of the members shall be elected in each odd-numbered year.

(b) A unified school district may have a governing board of seven members in the event the proposal for unification has specified a governing board of seven members. The members of the board shall be elected at large or by trustee areas as designated in the proposal for unification and shall serve four-year terms of office.

(c) Notwithstanding subdivision (a), and except as provided in this subdivision and Section 5018, the governing board of an elementary school district other than a union or joint union elementary school district shall consist of three members selected at large from the territory comprising the district. Whenever, in any such elementary school district the average daily attendance during the preceding fiscal year is 300 or more, the procedures prescribed by Section 5018 shall be undertaken.

(d) There may be submitted to the governing board of a school district maintaining one or more high schools a pupil petition requesting the governing board to appoint one or more nonvoting pupil members to the board pursuant to this section.

There may also be submitted to the governing board of a school district maintaining one or more high schools a pupil petition requesting the governing board to allow preferential voting for the pupil member or members of the board. This request may be made in the original petition for pupil representation on the board or in a separate petition after a pupil member or members have been appointed to the board.

Whether for pupil representation or for preferential voting for the pupil member or members, the petition shall contain the signatures of either (a) not less than 500 pupils regularly enrolled in high schools of the district, or (b) not less than 10 percent of the number of pupils regularly enrolled in high schools of the district, whichever is less.

Upon receipt of a petition for pupil representation, the governing board shall, commencing July 1, 1976, and each year thereafter, order the inclusion within the membership of the governing board, in addition to the number of members otherwise prescribed, at least one nonvoting pupil member. The board may order the inclusion of more than one nonvoting pupil member.

Upon receipt of a petition for preferential voting for the pupil member or members, the governing board shall allow preferential voting for the pupil member or members of the governing board.

Preferential voting, as used in the section, means a formal expression of opinion that is recorded in the minutes and cast prior to the official vote of the governing board. A preferential vote will not serve in determining the final numerical outcome of a vote. No preferential vote will be solicited on matters subject to closed session discussion.

The governing board may adopt a resolution authorizing the nonvoting or preferential voting pupil member or members to make motions that may be acted upon by the governing board, except on matters dealing with employer-employee relations pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code.

Each pupil member shall have the right to attend each and all meetings of the governing board, except executive sessions.

Any pupil selected to serve as a nonvoting or preferential voting member of the governing board shall be enrolled in a high school of the district, may be less than 18 years of age, and shall be chosen by the pupils enrolled in the high school or high schools of the district in accordance with procedures prescribed by the governing board. The term of a pupil member shall be one year commencing on July 1 of each year.

A nonvoting or preferential voting pupil member shall be entitled to the mileage allowance to the same extent as regular members, but is not entitled to the compensation prescribed by Section 35120.

A nonvoting or preferential voting pupil member shall be seated with the members of the governing board and shall be recognized as a full member of the board at the meetings, including receiving all materials presented to the board members and participating in the questioning of witnesses and the discussion of issues.

The nonvoting or preferential voting pupil member shall not be included in determining the vote required to carry any measure before the board.

The nonvoting or preferential voting pupil member shall not be liable for any acts of the governing board.

(Amended by Stats. 2000, Ch. 135, Sec. 36. Effective January 1, 2001.)






ARTICLE 3 - Officers and Agents

35020

The governing board of each school district shall fix and prescribe the duties to be performed by all persons in public school service in the school district.

(Enacted by Stats. 1976, Ch. 1010.)



35021

(a) Notwithstanding any other law, any person, except a person required to register as a sex offender pursuant to Section 290 of the Penal Code, may be permitted by the governing board of any school district to perform the duties specified in Section 44814 or 44815, or to serve as a nonteaching volunteer aide under the immediate supervision and direction of the certificated personnel of the district to perform noninstructional work which serves to assist the certificated personnel in performance of teaching and administrative responsibilities. With respect to this noninstructional work, the nonteaching volunteer aide shall serve without compensation of any type or other benefits accorded to employees of the district, except as provided in Section 3364.5 of the Labor Code.

(b) No district may abolish any of its classified positions and utilize volunteer aides, as authorized herein, in lieu of classified employees who are laid off as a result of the abolition of a position. A district shall not refuse to employ a person in a vacant classified position and use volunteer aides in lieu of filling the classified position.

(c) It is the intent of the Legislature to permit school districts to use volunteer aides to enhance its educational program but not to permit displacement of classified employees nor to allow districts to utilize volunteers in lieu of normal employee requirements.

(Amended by Stats. 2001, Ch. 40, Sec. 1. Effective January 1, 2002.)



35021.1

A school district or county office of education may request that a local law enforcement agency conduct an automated records check of a prospective nonteaching volunteer aide in order to ascertain whether the prospective nonteaching volunteer aide has been convicted of any sex offense as defined in Section 44010. A plea or verdict of guilty, a finding of guilt by a court in a trial without jury, or a conviction following a plea of nolo contendere shall be deemed to be a conviction within the meaning of this section. If the local law enforcement agency agrees to provide that automated records check, the results therefrom shall be returned to the requesting district or county office of education within 72 hours of the written request. A local law enforcement agency may charge a fee to the requesting agency not to exceed the actual expense to the law enforcement agency.

(Added by Stats. 1994, Ch. 1021, Sec. 1. Effective January 1, 1995.)



35021.2

(a) When a school district or county office of education pursuant to Section 11105.3 of the Penal Code requests from the Department of Justice records involving criminal offenses committed by a prospective volunteer, the school district or county office of education may request that the Department of Justice provide subsequent arrest notification service pursuant to Section 11105.2 of the Penal Code. The Department of Justice shall comply with a request made pursuant to this section.

(b) This section also applies to a person, firm, association, partnership, or corporation offering or conducting private school instruction on the elementary or high school level that requests, pursuant to Section 11105.3 of the Penal Code, records involving criminal offenses committed by a prospective volunteer.

(Added by Stats. 1999, Ch. 476, Sec. 1. Effective January 1, 2000.)



35021.3

(a) A school district or a county office of education may establish a registry of volunteer after school physical recreation instructors and other before and after school program volunteers.

(b) (1) To be included on a registry established pursuant to this section, a prospective registrant shall submit to a criminal background check pursuant to Section 45125. The prospective registrant shall also submit current contact information to the school district or county office maintaining the registry and shall update that information whenever the information changes.

(2) A school, school district, or county office of education may contribute funds to pay for all or part of the cost of a criminal background check required of a prospective registrant pursuant to paragraph (1).

(c) A school district or county office maintaining a registry may impose other requirements on prospective registrants, including, but not limited to, certification in cardiopulmonary resuscitation.

(d) Upon approval of the person acting as the coordinator of, or overseeing, the after school activities of the school, a school under the jurisdiction of a school district or county office of education maintaining a registry may allow a volunteer registered with the school district or county office to provide instruction in physical recreation to pupils after school hours or provide other services.

(e) This section does not require a school district or county office of education to establish or maintain a registry and does not require a school to use a volunteer from a registry to provide instruction in physical recreation to pupils after school hours or provide other services.

(f) Instruction in physical recreation provided to a pupil by a volunteer pursuant to subdivision (d) shall not be counted toward satisfaction of either the physical education course requirements for graduation from high school pursuant to Section 51225.3 or the number of minutes of instruction in physical education required pursuant to Section 51210, 51222, or 51223, as applicable.

(Amended by Stats. 2008, Ch. 179, Sec. 44. Effective January 1, 2009.)



35021.5

(a) The governing board of a school district may establish a school police reserve officer corps to supplement a police department established pursuant to Section 38000. Any person deputized by a school district as a school police reserve officer shall complete the training prescribed by Section 832.2 of the Penal Code.

(b) It is the intent of the Legislature to allow school districts to use volunteer school police reserve officers to the extent necessary to provide a safe and secure school environment.

(Amended by Stats. 2003, Ch. 292, Sec. 1. Effective January 1, 2004.)



35022

Every school district governing board consisting of five or more members shall, at its initial meeting and at each annual meeting, elect a president from among its members.

(Enacted by Stats. 1976, Ch. 1010.)



35023

The governing board of each school district of every kind or class shall annually at its initial meeting select one of its members as its representative who shall have one vote for each member to be elected to the county committee provided by Article 1 (commencing with Section 4000) of Chapter 1 of Part 3. The secretary or clerk of the district shall furnish the county superintendent of schools with a certificate naming the representative selected by the board.

(Amended by Stats. 1987, Ch. 1452, Sec. 183.)



35024

The governing board of any school district may appoint an executive committee. In the case of a governing board which has appointed a clerk, the committee shall consist of the president, the clerk, and one other member of the board. In the case of a governing board which has not appointed a clerk the committee shall consist of the president and two members of the board. The committee shall attend to the routine business of the board. Its action shall be reported to the board for ratification at its first meeting ensuing.

(Enacted by Stats. 1976, Ch. 1010.)



35025

The governing board of any school district may employ a person not a member of the board to act as secretary and bookkeeper for the board, and may delegate to such secretary the duties prescribed in paragraphs (a) and (c) of Section 35250.

(Enacted by Stats. 1976, Ch. 1010.)



35026

The governing board of any school district employing eight or more teachers may employ a district superintendent for one or more schools and may delegate to the district superintendent any of the duties provided for in Section 35250.

(Enacted by Stats. 1976, Ch. 1010.)



35028

No person shall be eligible to hold a position as city superintendent, district superintendent, deputy superintendent, associate superintendent, or assistant superintendent of schools unless he is the holder of both a valid school administration certificate and a valid teacher’s certificate, but any person employed as a deputy, associate, or assistant superintendent in a purely clerical capacity shall not be required to hold any certificate.

(Enacted by Stats. 1976, Ch. 1010.)



35029

A local governing board may waive any credential requirement for the chief administrative officer of the school district under its jurisdiction. Any individual serving as the chief administrative officer of a school district who does not hold a credential may be required by the local governing board to pursue a program of in-service training conducted pursuant to guidelines approved by the commission.

No individual serving as the chief administrative officer of a school district shall be subject to the provisions of the merit system specified in Article 6 (commencing with Section 45240) of Chapter 5 of Part 25 of this division or any other similar merit system.

(Enacted by Stats. 1976, Ch. 1010.)



35029.1

Notwithstanding Section 35029, a local governing board shall not hire an individual for the position of chief administrative officer of the school district under its jurisdiction whose credential has been revoked by the Commission on Teacher Credentialing pursuant to Sections 44421 to 44427, inclusive.

(Added by Stats. 2001, Ch. 135, Sec. 2. Effective July 31, 2001.)



35030

No governing board or county superintendent of schools shall affix the title of deputy, associate or assistant superintendent to any position not defined by this code as a position requiring certification qualifications or which does not qualify under the provisions of Section 44065 as a position requiring certification qualifications; except that any such title may be assigned to the position of business manager or a related business position but such position shall not, if so designated, be deemed to be a position requiring certification qualifications nor shall the employee be deemed to be a certificated employee.

(Enacted by Stats. 1976, Ch. 1010.)



35031

Any district superintendent of schools, or deputy, associate, or assistant superintendent of schools, may be elected for a term of no more than four years. The governing board of any school district, with the consent of the employee concerned, may at any time terminate, effective on the next succeeding first day of July, the term of employment of, and any contract of employment with, the superintendent of schools, or any associate, deputy, or assistant superintendent of schools of the district, and reelect or reemploy the employee, on those terms and conditions as may be mutually agreed upon by the board and the employee, for a new term to commence on the effective date of the termination of the existing term of employment. In the event the governing board of a school district determines the superintendent of schools of the district, or deputy, associate, or assistant superintendent of schools, or employee in the senior management of the classified service is not to be reelected or reemployed as such upon the expiration of his or her term, he or she shall be given written notice thereof by the governing board at least 45 days in advance of the expiration of his or her term. In the event the governing board of a district fails to reelect or reemploy the superintendent of schools of the district, or deputy, associate, or assistant superintendent of schools, or employee in the senior management of the classified service as such and the written notice herein provided for has not been given, he or she shall be deemed reelected for a term of the same length as the one completed, and under the same terms and conditions and with the same compensation.

The notice requirements of Section 44951 shall not apply to persons to whom this section applies.

(Amended by Stats. 1987, Ch. 1452, Sec. 184.5.)



35032

Notwithstanding Section 35031, the governing board of a school district may at any time during any school year increase the salaries of any district superintendent of schools and deputy, associate, or assistant superintendent of schools without terminating the term of employment of, and reelecting or reemploying, such employee and such increase may be effective on any date ordered by the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



35033

If a unified school district is formed pursuant to Chapter 2 (commencing with Section 4200) of Part 3, of Division 1 of Title 1 to include all the territory of one or more elementary school districts, the governing board of the unified district may elect and reelect as district superintendent of schools of the unified district, or as deputy, associate, or assistant superintendent of schools of the unified district, for a four-year term, a person employed as district superintendent of schools of one of such elementary school districts at the time of the formation of the unified school district. The person may perform service in the position for the unified district for the term to which he is elected or reelected without possessing the certification document otherwise required if he has served continuously as district superintendent of the elementary district for at least 10 years prior to the formation of the unified district and if he is elected as district superintendent of schools of the unified district or as deputy, associate or assistant superintendent of schools of the unified district pursuant to this section.

(Enacted by Stats. 1976, Ch. 1010.)



35034

(a) Where the entire area of a county is included within one unified school district or where the entire area of a county is included within one unified school district except for the portions of the county that are included in a school district that is under the jurisdiction of the county superintendent of schools of another county, the county superintendent of schools may be employed as the superintendent of schools of the unified school district; provided he or she is the holder of a certification document authorizing him or her to perform those services. If a county superintendent of schools is employed as the superintendent of schools of a unified school district, he or she may be paid the salary, in addition to that provided by law for his office of county superintendent of schools, that he or she and the governing board of the unified school district may agree upon.

(b) Any county superintendent of schools who was employed as a district superintendent of a unified school district on or before September 20, 1963, may continue to perform those services without possessing the certification document otherwise required so long as he or she remains continuously employed or reemployed in his or her position.

(c) Where the entire area of a county is included within one unified school district except for the portions of the county that are included in a school district that is under the jurisdiction of the county superintendent of schools of another county, the person who was county superintendent of schools at the time the unified school district was formed may be employed as the superintendent of schools of the unified school district without possessing the certification document otherwise required so long as he or she remains continuously employed or reemployed in his or her position.

(Amended by Stats. 1987, Ch. 1452, Sec. 185.)



35035

The superintendent of each school district shall, in addition to other powers and duties granted to or imposed upon him or her:

(a) Be the chief executive officer of the governing board of the school district.

(b) Except in a school district where the governing board has appointed or designated an employee other than the superintendent, or a deputy, or assistant superintendent, to prepare and submit a budget, prepare and submit to the governing board of the school district, at the time it may direct, the budget of the school district for the next ensuing school year, and revise and take other action in connection with the budget as the governing board of the school district may desire.

(c) Be responsible for the preparation and submission to the governing board of the school district, at the time the governing board may direct, the local control and accountability plan of the school district for the subsequent school year, and revise and take other action in connection with the local control and accountability plan as the governing board of the school district may desire.

(d) Except in a school district where the governing board has appointed or designated an employee other than the superintendent, or a deputy, or assistant superintendent, ensure that the local control and accountability plan is implemented.

(e) Subject to the approval of the governing board of the school district, assign all employees of school the district employed in positions requiring certification qualifications, to the positions in which they are to serve. This power to assign includes the power to transfer a teacher from one school to another school at which the teacher is certificated to serve within the school district when the superintendent concludes that the transfer is in the best interest of the school district.

(f) Upon adoption, by the school district board, of a school district policy concerning transfers of teachers from one school to another school within the school district, have authority to transfer teachers consistent with that policy.

(g) Determine that each employee of the school district in a position requiring certification qualifications has a valid certificated document registered as required by law authorizing him or her to serve in the position to which he or she is assigned.

(h) Enter into contracts for and on behalf of the school district pursuant to Section 17604.

(i) Submit financial and budgetary reports to the governing board of the school district as required by Section 42130.

(Amended by Stats. 2013, Ch. 47, Sec. 15. Effective July 1, 2013.)



35036

(a) Notwithstanding subdivision (d) of Section 35035, the superintendent of a school district may not transfer a teacher who requests to be transferred to a school offering kindergarten or any of grades 1 to 12, inclusive, that is ranked in deciles 1 to 3, inclusive, on the Academic Performance Index if the principal of the school refuses to accept the transfer.

(b) The governing board of a school district may not adopt a policy or regulation, or enter into a collective bargaining agreement, that assigns, after April 15 of the school year prior to the school year in which the transfer would become effective, priority to a teacher who requests to be transferred to another school over other qualified applicants who have applied for positions requiring certification qualification at the school.

(c) The prohibitions in this section shall become operative on January 1, 2007. If the prohibitions in this section are in direct conflict with the terms of a collective bargaining agreement in effect on January 1, 2007, the prohibitions of this section shall become operative on the employees governed by that agreement upon its expiration.

(Added by Stats. 2006, Ch. 518, Sec. 1. Effective January 1, 2007.)



35038

In any district the governing board of which is required to elect a clerk, the superintendent of schools of the county shall appoint one of the members of the governing board to fill the office of district clerk if a clerk is not elected by the governing board on the date prescribed, or if, except as provided in Section 35039, a vacancy occurs in the position of district clerk.

(Enacted by Stats. 1976, Ch. 1010.)



35039

If the clerk of the district refuses to perform the duties prescribed in Section 35250 or by the governing board, the board may at a regular meeting dismiss him and appoint another member clerk. It shall immediately notify the superintendent of schools of the county of its action.

(Enacted by Stats. 1976, Ch. 1010.)



35041

Anything in a city, county, or city and county charter to the contrary notwithstanding, the governing board or boards of any school district may appoint an administrative adviser and fix and order paid his compensation. The duties of the administrative adviser are to render administrative advice to the superintendent of schools and to other officers and employees of the school district such other administrative duties as may be assigned by the superintendent of schools and the governing board of the district, and to assist the legal counsel of the district in the preparation and conduct of school district litigation. The employee shall have been admitted to practice law in the state, and shall not be required to have any certification qualifications.

(Enacted by Stats. 1976, Ch. 1010.)



35041.3

(a) A governing board of a school district should, but is not required to, make every reasonable effort to appoint a selective service registrar for each high school. The selective service registrar may be an employee of the high school where he or she is appointed or a school volunteer who is 18 years of age or older. The duty of the selective service registrar is to help pupils subject to the federal Military Selective Service Act (50 U.S.C. App. 451 et seq.) enrolled in the high school register in accordance with that act.

(b) A school district should, but is not required to, make every reasonable effort to inform pupils enrolled with the district who are subject to the federal Military Selective Service Act (50 U.S.C. App. 451 et seq.) of all of the following:

(1) The importance of meeting one’s Selective Service obligations.

(2) The consequences of not registering as required under the federal Military Selective Service Act.

(3) How to register with the Selective Service.

(Added by Stats. 1999, Ch. 189, Sec. 2. Effective January 1, 2000.)



35041.5

Anything in a city, county, or city and county charter to the contrary notwithstanding, the governing board or boards of any school district may, in lieu of appointing an administrative advisor pursuant to Section 35041, or any county board of education or any county superintendent of schools may, appoint a legal counsel and fix and order paid the counsel’s compensation as an employee or as an independent contractor. The duties of the legal counsel may include rendering legal advice to the superintendent of schools, the county board of education, and to other officers and employees of the school district or districts and other administrative duties as may be assigned by the superintendent of schools, the county board of education, and the governing board of the district or governing boards of the districts, and serving as the legal counsel of the superintendent of schools, the county board of education, and the district or districts in the preparation and conduct of school district litigation and administrative proceedings, and rendering advice in relation to school bond and tax increase measures and prepare all legal papers and forms necessary for the voting of school bonds and tax increase measures in the district or districts. The legal counsel shall have been admitted to practice law in the state, and shall not be required to have any certification qualifications. The term “legal counsel” as used herein includes a solo practitioner, partnership, or a law corporation.

The county board of education and the superintendent of schools of the same county shall appoint the same legal counsel.

(Amended by Stats. 1992, Ch. 697, Sec. 3. Effective January 1, 1993.)



35044

The governing board of each school district shall provide for the payment of the traveling expenses of any representatives of the board when performing services directed by the board.

(Enacted by Stats. 1976, Ch. 1010.)



35045

The governing board of any school district having an average daily attendance of 10,000 or more may appoint a director of school building planning, who shall be a person qualified by training, experience and demonstrated ability to manage the building, construction and contracting business of the district. The director shall be responsible for the coordination of the building program of the district and shall advise the superintendent of schools and other employees of the district with respect to the negotiation and performance of school building construction contracts let by the governing board of the school district.

(Enacted by Stats. 1976, Ch. 1010.)



35046

(a) The governing board of a school district may award consultancy contracts to retired certificated employees of the school district or of the county superintendent of schools who have been employed by the school district or by the county superintendent of schools for at least 10 years and who are at least 55 years of age.

(b) The governing board of a school district may enter into a contract with a retired certificated employee who has been employed by the school district or by the county superintendent of schools at least 10 years and who is at least 55 years of age whereby the retired employee is granted a consultancy contract with the school district, which contract is renewable on an annual basis for up to five years or until the retired employee reaches age 65, whichever comes first.

(c) Persons hired by a consultancy contract as authorized by this section are considered employees and are subject to the earnings limitation provided in Section 23919.

(Amended by Stats. 1977, Ch. 355.)









CHAPTER 2 - Governing Boards

ARTICLE 1 - Membership

35100

Within 15 days after the action necessary for the formation of any elementary school district or high school district is completed, the county superintendent of schools shall appoint an interim governing board.

Within 15 days after the action necessary for the formation of any joint or joint union elementary school or high school district is completed, the county superintendent of schools having jurisdiction over the district shall appoint a majority of the members of an interim governing board. If the new district is in two counties, the other county superintendent shall appoint the rest of the interim governing board members within such 15-day period. If the new district is in more than two counties, the other county superintendents shall appoint the rest of the interim governing board members within such 15-day period as may be agreed upon by them. If they cannot agree within such 15-day period, the county superintendent who appointed the majority of the interim governing board members shall appoint the rest of the members.

The term of each governing board member so appointed shall expire on the April 1st following the election of the first elected governing board of the district.

If a majority of the members of the interim governing board of the school district is not appointed and qualified within such 15-day period, the county superintendent of schools having the power to appoint the interim governing board, or a majority thereof, shall assume the powers and duties belonging to the governing board until a majority of the governing board is selected and qualified.

(Enacted by Stats. 1976, Ch. 1010.)



35101

In newly formed unified school districts there shall be no interim governing board, but the county superintendent of schools having jurisdiction over the particular district shall call an election for the purpose of choosing the first governing board of the district.

The election shall be held on the first Tuesday after the first Monday in March, June, or November next succeeding the call. The first members of the governing board of the district shall take office on the day the canvass of the election is certified by the county superintendent of schools. The first meeting of the governing board shall be called by the county superintendent of schools not later than the third Monday following the election. The term of office of subsequent members of the board shall begin on April 1st following their election.

(Amended by Stats. 1977, Ch. 36.)



35102

Within 20 days after the appointment or election of the interim or initial governing board of any newly formed district, the county superintendent of schools having jurisdiction over the district shall call a meeting of the board, by giving each member of the board at least 10 days’ notice of such meeting by registered mail. At the meeting the board shall appoint such officers as boards of its class are required to appoint at annual meetings pursuant to Article 3 (commencing with Section 35140) of Chapter 2 of this division, name the district pursuant to Article 1 (commencing with Section 35000) of Chapter 1 of this part and may conduct or transact any other business relating to the affairs of the district which can properly be conducted or transacted at a regular meeting of the board.

(Enacted by Stats. 1976, Ch. 1010.)



35103

In newly formed districts for which an interim governing board is appointed by the county superintendent of schools, a governing board member election shall be held:

(a) When the action necessary for the formation of a new school district is completed on or before the first of January of any odd-numbered year, on the first Tuesday after the first Monday in March of such year.

(b) When the action necessary for the formation of a new school district is completed after the first of February of any year, whether even numbered or odd numbered, on the first Tuesday after the first Monday in March of the next succeeding year.

The terms of the members elected at the initial election shall begin on the first day of April, and the terms of their predecessors shall expire on the 31st day of March, following the election.

(Enacted by Stats. 1976, Ch. 1010.)



35105

Subject to the procedures prescribed by Section 1302.2 of the Elections Code with respect to newly formed unified school districts, the majority of members of the first elected board of any newly formed school district, the members of which majority received the highest number of votes, shall serve until the first Friday in December of the second succeeding odd-numbered year. The other members’ terms shall expire on the first Friday in December of the first succeeding odd-numbered year. All of these members shall continue in office until their successors are elected and qualified.

(Amended by Stats. 2006, Ch. 538, Sec. 102. Effective January 1, 2007.)



35106

When a member of the governing board of a school district which is being reorganized and which will cease to exist takes office as a member of the initial or interim governing board of a newly formed school district, he or she shall cease to be a member of the governing board of the district being reorganized unless he or she elects to remain a member of that board. If the member does not elect to remain on the board of the district being reorganized, the county board of education shall then appoint another person who is eligible to serve on the governing board of the district being reorganized to the vacant position for the duration of the existence of the district being reorganized, but in no case for longer than 12 months.

(Amended by Stats. 2000, Ch. 1058, Sec. 16. Effective January 1, 2001.)



35107

(a) Any person, regardless of sex, who is 18 years of age or older, a citizen of the state, a resident of the school district, a registered voter, and who is not disqualified by the Constitution or laws of the state from holding a civil office, is eligible to be elected or appointed a member of a governing board of a school district without further qualifications.

(b) (1) An employee of a school district may not be sworn into office as an elected or appointed member of that school district’s governing board unless and until he or she resigns as an employee. If the employee does not resign, the employment will automatically terminate upon being sworn into office.

(2) For any individual who is an employee of a school district and an elected or appointed member of that school district’s governing board prior to January 1, 1992, this subdivision shall apply when he or she is reelected or reappointed, on or after January 1, 1992, as a member of the school district’s governing board.

(c) Notwithstanding any other provision of law, the governing board of a school district may adopt or the residents of the school district may propose, by initiative, a proposal to limit or repeal a limit on the number of terms a member of the governing board of the school district may serve on the governing board of the school district. Any proposal to limit the number of terms a member of the governing board of the school district may serve on the governing board of the school district shall apply prospectively only and shall not become operative unless it is submitted to the electors of the school district at a regularly scheduled election and a majority of the votes cast on the question favor the adoption of the proposal.

(d) (1) An initiative measure proposed pursuant to subdivision (c) shall be subject to the procedures set forth in Chapter 4 (commencing with Section 9300) of Division 9 of the Elections Code.

(2) A proposal submitted to the electors by the governing board pursuant to subdivision (c) shall be subject to the procedures set forth in Chapter 6 (commencing with Section 9500) of Division 9 of the Elections Code.

(e) A member of the governing board of a school district shall abstain from voting on personnel matters that uniquely affect a relative of the member but may vote on collective bargaining agreements and personnel matters that affect a class of employees to which the relative belongs. For purposes of this section, “relative” means an adult who is related to the person by blood or affinity within the third degree, as determined by the common law, or an individual in an adoptive relationship within the third degree.

(Amended by Stats. 1995, Ch. 879, Sec. 6. Effective January 1, 1996.)






ARTICLE 1.5 - Common Governing Boards

35110

When the membership of the governing boards of an elementary school district and a high school district is the same, and if the certificated employees in both districts have selected the same employee organization to be their exclusive representative for purposes of Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, the board may adopt a resolution making the provisions of this article applicable to each district under its jurisdiction.

(Added by Stats. 1982, Ch. 22, Sec. 1.)



35111

(a) Except as provided in subdivisions (b) and (c), when a governing board has adopted a resolution specified in Section 35110, the elementary school district and the high school district shall be deemed to be a single school district for all purposes, including, but not limited to, budget and personnel matters, and the governing board shall be deemed to be the governing board of a single school district.

(b) When a governing board has adopted a resolution pursuant to Section 35110, the school districts under its jurisdiction shall continue to be treated as separate school districts for purposes of computing state apportionments and allowances, and allocations of local property tax revenue.

(c) When a governing board has adopted a resolution pursuant to Section 35110, the school districts under its jurisdiction shall continue to hold title to the property of each district separately and any indebtedness for such property shall remain in the indebtedness of each separate district.

(d) When a governing board has adopted a resolution pursuant to Section 35110, the school districts under its jurisdiction shall publish annually, in a newspaper of local circulation, the general fund income and expenses of both districts. The publication documents shall indicate the amount transferred to each district pursuant to Section 35112 from the combined special reserve of both districts. The governing board shall adopt a resolution authorizing the specific transfers pursuant to Section 35112 at the time of the final budget adoption.

(e) For the purpose of Section 53892.1 of the Government Code, common governing boards, as described in Section 35110, shall be reported as one single educational entity.

(Amended by Stats. 1987, Ch. 917, Sec. 8.)



35112

When a governing board has adopted a resolution pursuant to Section 35110, the school districts under its jurisdiction may transfer funds between the districts to the extent permitted by Section 6 of Article XVI of the California Constitution.

(Added by Stats. 1982, Ch. 22, Sec. 1.)



35113

When a governing board has adopted a resolution pursuant to Section 35110, the length of service of each employee shall be counted from the original date of employment by either school district under the jurisdiction of the governing board.

(Added by Stats. 1982, Ch. 22, Sec. 1.)






ARTICLE 2 - Officers and Agents

35120

(a) (1) In any school district in which the average daily attendance for the prior school year exceeded 400,000, each member of the city board of education or the governing board of the district who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed two thousand dollars ($2,000) per month.

(2) In any school district that is not located in a city and county, and in which the average daily attendance for the prior school year exceeded 60,000, the governing board may prescribe, as compensation for the services of each member of the board who actually attends all meetings held, a sum not to exceed one thousand five hundred dollars ($1,500) in any month.

(3) In any school district in which the average daily attendance for the prior school year was 60,000, or less, but more than 25,000, each member of the city board of education or the governing board of the district who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed seven hundred fifty dollars ($750) in any month.

(4) In any school district in which the average daily attendance for the prior school year was 25,000, or less, but more than 10,000, each member of the city board of education or the governing board of the district who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed four hundred dollars ($400) in any month.

(5) In any school district in which the average daily attendance for the prior school year was 10,000 or less but more than 1,000, each member of the city board of education or the governing board of the district who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed two hundred forty dollars ($240) in any month.

(6) In any school district in which the average daily attendance for the prior school year was 1,000 or less but more than 150, each member of the city board of education or the governing board of the district who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed one hundred twenty dollars ($120) in any month.

(7) In any school district in which the average daily attendance for the prior school year was less than 150, each member of the city board of education or the governing board of the district who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed sixty dollars ($60) per month.

(8) Any member who does not attend all meetings held in any month may receive, as compensation for his or her services, an amount not greater than the maximum amount allowed by this subdivision divided by the number of meetings held and multiplied by the number of meetings actually attended.

(9) For the purposes of providing compensation pursuant to paragraphs (1) to (7), inclusive, average daily attendance for the prior school year may be increased by a school district’s percentage of excused absences reported for the 1996–97 fiscal year.

(b) The compensation of members of the governing board of a school district newly organized or reorganized shall be governed by subdivision (a). For this purpose, the total average daily attendance in all of the schools of the district in the school year in which the organization or reorganization became effective pursuant to Section 4062 shall be deemed to be the average daily attendance in the district for the prior school year.

(c) A member may be paid for any meeting when absent if the board by resolution duly adopted and included in its minutes finds that at the time of the meeting he or she is performing services outside the meeting for the school district or districts, he or she was ill or on jury duty, or the absence was due to a hardship deemed acceptable by the board.

(d) The compensation shall be a charge against the funds of the school district. If the city board of education or the governing board of the district is the governing board of more than one school district, the compensation shall be charged against and paid by the respective school districts in the same proportion as the salary of the city superintendent of schools is charged against them. Compensation shall be reduced by an amount equal to any salary or compensation paid to the members of the city board of education from any funds of the city.

(e) On an annual basis, the governing board may increase the compensation of individual board members beyond the limits delineated in this section, in an amount not to exceed 5 percent based on the present monthly rate of compensation. Any increase made pursuant to this section shall be effective upon approval by the governing board.

(Amended by Stats. 2002, Ch. 1168, Sec. 7. Effective September 30, 2002.)



35121

In any school district organized under the provisions of Section 35502 and which is also a high school district, and which districts are governed by a board of school trustees, and which districts have an average daily attendance in the elementary school district of at least 800, as shown by the last report of the principal of schools in the elementary school district, on file in the office of the county superintendent of schools, the trustees of the school district may appoint a clerk, who shall not be one of their own number, to act for the elementary district trustees and the high school district trustees to hold office at the pleasure of the board of trustees. The board may fix the salary of the clerk at a sum not exceeding twenty-five dollars ($25) per month for the two districts, which shall be paid in the same manner and from the same funds as other incidental expenses of the districts are paid.

(Enacted by Stats. 1976, Ch. 1010.)



35124

The superintendent of schools of a unified school district that is coterminous with the boundaries of a city and county shall have all the powers and duties set forth in this code for a superintendent of any school district of the class of school that is included within the unified school district and also shall perform the duties of the county superintendent. The superintendent shall have his or her compensation fixed and ordered paid by the board of education, anything in a city, county, or city and county charter to the contrary notwithstanding.

(Amended by Stats. 1987, Ch. 1452, Sec. 194.)






ARTICLE 3 - Meetings

35140

Subject to the provisions of this article the governing board of any school district shall by rule and regulation fix the time and place for its regular meetings. Such action shall be proper notice to all members of the board of the regular meetings.

(Enacted by Stats. 1976, Ch. 1010.)



35141

The governing board of any union or joint union high school district, shall hold its regular meetings either monthly or quarterly. The governing board of any other high school district, shall hold its regular meetings monthly.

(Enacted by Stats. 1976, Ch. 1010.)



35142

Subject to the provisions of Section 35141, the times at which the regular meetings of the governing board of a high school district are to be held shall be prescribed by the rules and regulations adopted by such board for its own government.

(Enacted by Stats. 1976, Ch. 1010.)



35143

The governing board of each school district shall hold an annual organizational meeting. In a year in which a regular election for governing board members is conducted, the meeting shall be held on a day within a 15-day period that commences with the date upon which a governing board member elected at that election takes office. Organizational meetings in years in which no such regular election for governing board members is conducted shall be held during the same 15-day period on the calendar. Unless otherwise provided by rule of the governing board, the day and time of the annual meeting shall be selected by the board at its regular meeting held immediately prior to the first day of such 15-day period, and the board shall notify the county superintendent of schools of the day and time selected. The clerk of the board shall, within 15 days prior to the date of the annual meeting, notify in writing all members and members-elect of the date and time selected for the meeting.

If the board fails to select a day and time for the meeting, the county superintendent of schools having jurisdiction over the district shall, prior to the first day of such 15-day period and after the regular meeting of the board held immediately prior to the first day of such 15-day period, designate the day and time of the annual meeting. The day designated shall be within the 15-day period. He shall notify in writing all members and members-elect of the date and time.

At the annual meeting the governing board of each high school district, union high school district, and joint union high school district shall organize by electing a president from its members and a clerk.

At the annual meeting each city board of education shall organize by electing a president from its members.

At the annual meeting the governing board of each other type of school district, except a community college district, shall elect one of its members clerk of the district.

As an alternative to the procedures set forth in this section, a city board of education whose members are elected in accordance with a city charter for terms of office commencing in December, may hold its annual organizational meeting required in this section between December 15 and January 14, inclusive, as provided in rules and regulations which shall be adopted by such board. At the annual meeting the city board of education shall organize by electing a president and vice president from its members who shall serve in such office during the period January 15 next to the following January 14, unless removed from such office by majority vote of all members of the city board of education.

(Enacted by Stats. 1976, Ch. 1010.)



35144

A special meeting of the governing board of a school district may be called at any time by the presiding officer of the board, or by a majority of the members thereof, by delivering personally or by mail written notice to each member of the board, and to each local newspaper of general circulation, radio, or television station requesting notice in writing. The notice shall be delivered personally or by mail at least 24 hours before the time of the meeting as specified in the notice. The call and notice shall specify the time and place of the special meeting and the business to be transacted. No other business shall be considered at those meetings by the governing board. The written notice may be dispensed with as to any member who at or prior to the time the meeting convenes files with the clerk or secretary of the board a written waiver of notice. The waiver may be given by telegram. The written notice may also be dispensed with as to any member who is actually present at the meeting at the time it convenes.

The call and notice shall be posted at least 24 hours prior to the special meeting in a location that is freely accessible to members of the public and district employees.

(Amended by Stats. 1986, Ch. 641, Sec. 1.)



35145

All meetings of the governing board of any school district shall be open to the public and shall be conducted in accordance with Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code. All actions authorized or required by law of the governing board shall be taken at the meetings and shall be subject to the following requirements:

(a) Minutes shall be taken at all of those meetings, recording all actions taken by the governing board. The minutes are public records and shall be available to the public.

(b) An agenda shall be posted by the governing board, or its designee, in accordance with the requirements of Section 54954.2 of the Government Code. Any interested person may commence an action by mandamus or injunction pursuant to Section 54960.1 of the Government Code for the purpose of obtaining a judicial determination that any action taken by the governing board in violation of this subdivision or Section 35144 is null and void.

(Amended by Stats. 1987, Ch. 1452, Sec. 196.)



35145.5

It is the intent of the Legislature that members of the public be able to place matters directly related to school district business on the agenda of school district governing board meetings. Every agenda for regular meetings shall provide an opportunity for members of the public to directly address the governing board on any item of interest to the public, before or during the governing board’s consideration of the item, that is within the subject matter jurisdiction of the governing board. Governing boards shall adopt reasonable regulations to insure that this intent is carried out. The regulations may specify reasonable procedures to insure the proper functioning of governing board meetings.

This subdivision shall not preclude the taking of testimony at regular meetings on matters not on the agenda which any member of the public may wish to bring before the board, provided that, except as authorized by Section 54954.2 of the Government Code, no action is taken by the board on those matters at the same meeting at which the testimony is taken. Nothing in this paragraph shall be deemed to limit further discussion on the same subject matter at a subsequent meeting.

(Amended by Stats. 1994, Ch. 239, Sec. 1. Effective July 21, 1994.)



35146

Notwithstanding the provisions of Section 35145 of this code and Section 54950 of the Government Code, the governing body of a school district shall, unless a request by the parent has been made pursuant to this section, hold closed sessions if the board is considering the suspension of, or disciplinary action or any other action except expulsion in connection with any pupil of the school district, if a public hearing upon such question would lead to the giving out of information concerning school pupils which would be in violation of Article 5 (commencing with Section 49073) of Chapter 6.5 of Part 27 of this code.

Before calling such closed session of the governing board of the district to consider these matters, the governing board of the district shall, in writing, by registered or certified mail or by personal service, if the pupil is a minor, notify the pupil and his or her parent or guardian, or the pupil if the pupil is an adult, of the intent of the governing board of the district to call and hold such closed session. Unless the pupil, or his or her parent, or guardian shall, in writing, within 48 hours after receipt of such written notice of intention, request that the hearing of the governing board be held as a public meeting, then the hearing to consider such matters shall be conducted by the governing board in closed session. If such written request is served upon the clerk or secretary of the governing board, the meeting shall be public except that any discussion at such meeting that might be in conflict with the right to privacy of any pupil other than the pupil requesting the public meeting or on behalf of whom such meeting is requested, shall be in closed session. Whether the matter is considered at a closed session or at a public meeting, the final action of the governing board of the school district shall be taken at a public meeting and the result of such action shall be a public record of the school district.

(Amended by Stats. 1980, Ch. 1284, Sec. 1.)



35147

(a) Except as specified in this section, any meeting of the councils or committees specified in subdivision (b) is exempt from the provisions of this article, the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Division 3 of Title 2 of the Government Code), and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code).

(b) The councils and schoolsite advisory committees established pursuant to Sections 52012, 52065, 52176, and 52852, subdivision (b) of Section 54425, Sections 54444.2, 54724, and 62002.5, and committees formed pursuant to Section 11503 or Section 2604 of Title 25 of the United States Code, are subject to this section.

(c) Any meeting held by a council or committee specified in subdivision (b) shall be open to the public and any member of the public shall be able to address the council or committee during the meeting on any item within the subject matter jurisdiction of the council or committee. Notice of the meeting shall be posted at the schoolsite, or other appropriate place accessible to the public, at least 72 hours before the time set for the meeting. The notice shall specify the date, time, and location of the meeting and contain an agenda describing each item of business to be discussed or acted upon. The council or committee may not take any action on any item of business unless that item appeared on the posted agenda or unless the council or committee members present, by unanimous vote, find that there is a need to take immediate action and that the need for action came to the attention of the council or committee subsequent to the posting of the agenda. Questions or brief statements made at a meeting by members of the council, committee, or public that do not have a significant effect on pupils or employees in the school or school district or that can be resolved solely by the provision of information need not be described on an agenda as items of business. If a council or committee violates the procedural meeting requirements of this section and upon demand of any person, the council or committee shall reconsider the item at its next meeting, after allowing for public input on the item.

(d) Any materials provided to a schoolsite council shall be made available to any member of the public who requests the materials pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(Added by Stats. 1994, Ch. 239, Sec. 2. Effective July 21, 1994.)



35149

The first meeting of any newly elected or appointed school district governing board, and any annual meeting required by law to be held by such board for purposes of its organization, shall be deemed a regular meeting of the board for purposes of any requirement of law that periodic meetings shall be held by such board, and the regular business of the board may be transacted at such a meeting.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Powers and Duties

35160

On and after January 1, 1976, the governing board of any school district may initiate and carry on any program, activity, or may otherwise act in any manner which is not in conflict with or inconsistent with, or preempted by, any law and which is not in conflict with the purposes for which school districts are established.

(Enacted by Stats. 1976, Ch. 1010.)



35160.1

(a) The Legislature finds and declares that school districts, county boards of education, and county superintendents of schools have diverse needs unique to their individual communities and programs. Moreover, in addressing their needs, common as well as unique, school districts, county boards of education, and county superintendents of schools should have the flexibility to create their own unique solutions.

(b) In enacting Section 35160, it is the intent of the Legislature to give school districts, county boards of education, and county superintendents of schools broad authority to carry on activities and programs, including the expenditure of funds for programs and activities which, in the determination of the governing board of the school district, the county board of education, or the county superintendent of schools are necessary or desirable in meeting their needs and are not inconsistent with the purposes for which the funds were appropriated. It is the intent of the Legislature that Section 35160 be liberally construed to effect this objective.

(c) The Legislature further declares that the adoption of this section is a clarification of existing law under Section 35160.

(Added by Stats. 1987, Ch. 1452, Sec. 199.)



35160.2

For the purposes of Section 35160, “school district” shall include county superintendents of schools and county boards of education.

This section shall be interpreted to be declaratory of existing law.

(Added by Stats. 1986, Ch. 1124, Sec. 3.)



35160.5

(a) The governing board of each school district that maintains one or more schools containing any of grades 7 to 12, inclusive, as a condition for the receipt of an inflation adjustment pursuant to Section 42238.1, shall establish a school district policy regarding participation in extracurricular and cocurricular activities by pupils in grades 7 to 12, inclusive. The criteria, which shall be applied to extracurricular and cocurricular activities, shall ensure that pupil participation is conditioned upon satisfactory educational progress in the previous grading period.

(1) For purposes of this subdivision, “extracurricular activity” means a program that has all of the following characteristics:

(A) The program is supervised or financed by the school district.

(B) Pupils participating in the program represent the school district.

(C) Pupils exercise some degree of freedom in either the selection, planning, or control of the program.

(D) The program includes both preparation for performance and performance before an audience or spectators.

(2) For purposes of this subdivision, an “extracurricular activity” is not part of the regular school curriculum, is not graded, does not offer credit, and does not take place during classroom time.

(3) For purposes of this subdivision, a “cocurricular activity” is defined as a program that may be associated with the curriculum in a regular classroom.

(4) Any teacher graded or required program or activity for a course that satisfies the entrance requirements for admission to the California State University or the University of California is not an extracurricular or cocurricular activity as defined by this section.

(5) For purposes of this subdivision, “satisfactory educational progress” shall include, but not necessarily be limited to, both of the following:

(A) Maintenance of minimum passing grades, which is defined as at least a 2.0 grade point average in all enrolled courses on a 4.0 scale.

(B) Maintenance of minimum progress toward meeting the high school graduation requirements prescribed by the governing board.

(6) For purposes of this subdivision, “previous grading period” does not include a grading period in which the pupil was not in attendance for all, or a majority of, the grading period due to absences excused by the school for reasons such as serious illness or injury, approved travel, or work. In that event, “previous grading period” is deemed to mean the grading period immediately prior to the grading period or periods excluded pursuant to this paragraph.

(7) A program that has, as its primary goal, the improvement of academic or educational achievements of pupils is not an extracurricular or cocurricular activity as defined by this section.

(8) The governing board of each school district may adopt, as part of its policy established pursuant to this subdivision, provisions that would allow a pupil who does not achieve satisfactory educational progress, as defined in paragraph (5), in the previous grading period to remain eligible to participate in extracurricular and cocurricular activities during a probationary period. The probationary period shall not exceed one semester in length, but may be for a shorter period of time, as determined by the governing board of the school district. A pupil who does not achieve satisfactory educational progress, as defined in paragraph (5), during the probationary period shall not be allowed to participate in extracurricular and cocurricular activities in the subsequent grading period.

(9) Nothing in this subdivision shall preclude the governing board of a school district from imposing a more stringent academic standard than that imposed by this subdivision. If the governing board of a school district imposes a more stringent academic standard, the governing board shall establish the criteria for participation in extracurricular and cocurricular activities at a meeting open to the public pursuant to Section 35145.

(10) The governing board of each school district annually shall review the school district policies adopted pursuant to the requirements of this section.

(b) (1) On or before July 1, 1994, the governing board of each school district, as a condition for the receipt of school apportionments from the state school fund, shall adopt rules and regulations establishing a policy of open enrollment within the district for residents of the district. This requirement does not apply to a school district that has only one school or a school district with schools that do not serve any of the same grade levels.

(2) The policy shall include all of the following elements:

(A) It shall provide that the parent or guardian of each schoolage child who is a resident in the district may select the schools the child shall attend, irrespective of the particular locations of his or her residence within the district, except that school districts shall retain the authority to maintain appropriate racial and ethnic balances among their respective schools at the school districts’ discretion or as specified in applicable court-ordered or voluntary desegregation plans.

(B) It shall include a selection policy for a school that receives requests for admission in excess of the capacity of the school that ensures that selection of pupils to enroll in the school is made through a random, unbiased process that prohibits an evaluation of whether a pupil should be enrolled based upon his or her academic or athletic performance. The governing board of a school district shall calculate the capacity of the schools in the district for purposes of this subdivision in a nonarbitrary manner using pupil enrollment and available space. However, school districts may employ existing entrance criteria for specialized schools or programs if the criteria are uniformly applied to all applicants. This subdivision shall not be construed to prohibit school districts from using academic performance to determine eligibility for, or placement in, programs for gifted and talented pupils established pursuant to Chapter 8 (commencing with Section 52200) of Part 28 of Division 4.

(C) It shall provide that no pupil who currently resides in the attendance area of a school shall be displaced by pupils transferring from outside the attendance area.

(3) Notwithstanding the requirement of subparagraph (B) of paragraph (2) that the policy include a selection policy for a school that receives requests for admission in excess of the capacity of the school that ensures that the selection is made through a random, unbiased process, the policy may include either of the following elements:

(A) (i) It may provide that special circumstances exist that might be harmful or dangerous to a particular pupil in the current attendance area of the pupil, including, but not necessarily limited to, threats of bodily harm or threats to the emotional stability of the pupil, that serve as a basis for granting a priority of attendance outside the current attendance area of the pupil. A finding of harmful or dangerous special circumstances shall be based upon either of the following:

(I) A written statement from a representative of the appropriate state or local agency, including, but not necessarily limited to, a law enforcement official or a social worker, or properly licensed or registered professionals, including, but not necessarily limited to, psychiatrists, psychologists, or marriage and family therapists.

(II) A court order, including a temporary restraining order and injunction, issued by a judge.

(ii) A finding of harmful or dangerous special circumstances pursuant to this subparagraph may be used by a school district to approve transfers within the district to schools that have been deemed by the school district to be at capacity and otherwise closed to transfers that are not based on harmful or dangerous special circumstances.

(B) It may provide that schools receiving requests for admission shall give priority for attendance to siblings of pupils already in attendance in that school and to pupils whose parent or legal guardian is assigned to that school as his or her primary place of employment.

(4) To the extent required and financed by federal law and at the request of the pupil’s parent or guardian, each school district shall provide transportation assistance to the pupil.

(Amended by Stats. 2008, Ch. 113, Sec. 1. Effective January 1, 2009.)



35161

The governing board of any school district may execute any powers delegated by law to it or to the district of which it is the governing board, and shall discharge any duty imposed by law upon it or upon the district of which it is the governing board, and may delegate to an officer or employee of the district any of those powers or duties. The governing board, however, retains ultimate responsibility over the performance of those powers or duties so delegated.

(Amended by Stats. 1987, Ch. 1452, Sec. 200.)



35162

In the name by which the district is designated the governing board may sue and be sued, and hold and convey property for the use and benefit of the school district.

(Enacted by Stats. 1976, Ch. 1010.)



35163

Every official action taken by the governing board of every school district shall be affirmed by a formal vote of the members of the board, and the governing board of every school district shall keep minutes of its meetings, and shall maintain a journal of its proceedings in which shall be recorded every official act taken.

(Enacted by Stats. 1976, Ch. 1010.)



35164

The governing board shall act by majority vote of all of the membership constituting the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



35165

Notwithstanding any other provision of law, if a school district governing board consists of seven (7) members and not more than two vacancies occur on the governing board, the vacant position or positions shall not be counted for purposes of determining how many members of the board constitute a majority; and, whenever any of the provisions of this code require unanimous action of all or a specific number of the members elected or appointed to the governing board, the vacant position or positions shall be excluded from determination of the total membership constituting the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



35166

The governing board of each unified school district shall have the same powers and duties as are by law granted to the governing boards of the elementary school districts, and high school districts.

(Enacted by Stats. 1976, Ch. 1010.)



35167

Except where otherwise provided, all of the provisions of this code applicable to the government, maintenance, support, functions, and administration of elementary and high school districts are applicable to the government, maintenance, support, and administration of unified school districts.

(Amended by Stats. 1981, Ch. 714, Sec. 86.)



35168

The governing board of each school district, shall establish and maintain a historical inventory, or an audit trace inventory system, or any other inventory system authorized by the State Board of Education, which shall contain the description, name, identification numbers, and original cost of all items of equipment acquired by it whose current market value exceeds five hundred dollars ($500) per item, the date of acquisition, the location of use, and the time and mode of disposal. A reasonable estimate of the original cost may be used if the actual original cost is unknown.

(Amended by Stats. 1984, Ch. 482, Sec. 7. Effective July 17, 1984.)



35170

The governing board of any school district may secure copyrights, in the name of the district, to all copyrightable works developed by the school district, and royalties or revenue from said copyrights are to be for the benefit of the school district securing said copyrights.

(Enacted by Stats. 1976, Ch. 1010.)



35171

The governing board of any school district shall adopt and cause to be printed and made available to each certificated employee of the district reasonable rules and regulations providing for the evaluation of the performance of certificated employees in their assigned duties.

(Enacted by Stats. 1976, Ch. 1010.)



35172

The governing board of any school district may:

(a) Conduct studies through research and investigation as are determined by it to be required in connection with the present and future management, conditions, needs, and financial support of the schools; or join with other school district governing boards in the conduct of such studies.

(b) Install and maintain exhibits of educational programs and activities of the school district at any county fair held in the county in which the district is located in whole or in part, or at any agricultural district fair held in the county in which the school district is located in whole or in part.

(c) Inform and make known to the citizens of the district, the educational programs and activities of the schools therein.

(d) Subscribe for membership for any school under its jurisdiction in any society, association, or organization which has for its purpose the promotion and advancement of public or private education.

(e) Subscribe for membership in, or otherwise become a member of, any national, state or local organization of governing boards of school districts or members thereof which has for its purposes the promotion and advancement of public education through research and investigation, and the cooperation with persons and associations whose interests and purposes are the betterment of the educational opportunities of the children of the state.

(f) Select a member or members of the board to attend meetings of any society, association, or organization for which the school district has subscribed for membership, or any convention to which it may pay the expenses of any employee.

(Enacted by Stats. 1976, Ch. 1010.)



35175

The powers and duties of boards of education in cities are as prescribed in the laws governing the respective cities, except as otherwise provided by this code.

(Enacted by Stats. 1976, Ch. 1010.)



35177

The governing board of a district may by resolution limit campaign expenditures or contributions in elections to district offices.

(Enacted by Stats. 1976, Ch. 1010.)



35178

A member of the governing board of a school district who has tendered a resignation with a deferred effective date pursuant to Section 5090 shall, until the effective date of the resignation, continue to have the right to exercise all powers of a member of the governing board, except that such member shall not have the right to vote for his or her successor in an action taken by the board to make a provisional appointment pursuant to Section 5091.

(Added by Stats. 1978, Ch. 267.)



35178.4

(a) A school district governing board shall give official notice at a regularly scheduled school board meeting if a public school within the district that has elected to be accredited by the Western Association of Schools and Colleges (WASC) or any other chartered accrediting agency loses its accreditation status.

(b) If a school loses its accreditation status, the school district shall notify each parent or guardian of the pupils in the school that the school has lost its accreditation status, in writing, and this notice shall indicate the potential consequences of the school’s loss of accreditation status. This notice shall also be posted on the school district’s Internet Web site and the school’s Internet Web site, if any.

(c) A school district that has within its jurisdiction a school that has elected to be accredited by WASC or any other chartered accrediting agency shall require that school to publish all results of any inspection of the school by the accrediting agency not later than 60 days after the results are made available to the school. Publication shall be either by notifying each parent or guardian in writing or by posting the information on the school district’s Internet Web site or the school’s Internet Web site, or by any combination of these methods, as determined by the school district.

(Amended by Stats. 2006, Ch. 402, Sec. 1. Effective January 1, 2007.)






ARTICLE 4.5 - Interscholastic Athletics

35179

(a) Each school district governing board shall have general control of, and be responsible for, all aspects of the interscholastic athletic policies, programs, and activities in its district, including, but not limited to, eligibility, season of sport, number of sports, personnel, and sports facilities. In addition, the board shall ensure that all interscholastic policies, programs, and activities in its district are in compliance with state and federal law.

(b) Governing boards may enter into associations or consortia with other boards for the purpose of governing regional or statewide interscholastic athletic programs by permitting the public schools under their jurisdictions to enter into a voluntary association with other schools for the purpose of enacting and enforcing rules relating to eligibility for, and participation in, interscholastic athletic programs among and between schools.

(c) Each governing board, or its designee, shall represent the individual schools located within its jurisdiction in any voluntary association of schools formed or maintained pursuant to this section.

(d) No voluntary interscholastic athletic association, of which any public school is a member, shall discriminate against, or deny the benefits of any program to, any person on any basis prohibited by Chapter 2 (commencing with Section 200) of Part 1.

(e) Notwithstanding any other provision of law, no voluntary interscholastic athletic association shall deny a school from participating in interscholastic athletic activities because of the religious tenets of the school, regardless of whether that school is directly controlled by a religious organization.

(f) Interscholastic athletics is defined as those policies, programs, and activities that are formulated or executed in conjunction with, or in contemplation of, athletic contests between two or more schools, either public or private.

(Amended by Stats. 2007, Ch. 130, Sec. 63. Effective January 1, 2008.)



35179.1

(a) This section shall be known and may be cited as the 1998 California High School Coaching Education and Training Program.

(b) The Legislature finds and declares all of the following:

(1) The exploding demand in girls athletics, and an increase in the number of pupils participating in both boys and girls athletics, are causing an increase in the number of coaches needed statewide.

(2) Well-trained coaches are vital to the success of the experience of a pupil in sports and interscholastic athletic activities.

(3) Improvement in coaching is a primary need identified by hundreds of principals, superintendents, and school board members who participated in the development of a strategic plan for the California Interscholastic Federation (CIF) in 1993 and 1994.

(4) There are many concerns about safety, training, organization, philosophy, communications, and general management in coaching that need to be addressed.

(5) It is a conservative estimate that at least 25,000 coaches annually need training and an orientation just to meet current coaching regulations contained in Title 5 of the California Code of Regulations, including basic safety and CPR requirements.

(6) School districts, in conjunction with the California Interscholastic Federation, have taken the initial first steps toward building a statewide coaching education program by assembling a faculty of statewide trainers composed of school district administrators, coaches, and athletic directors using a national program being used in several states.

(c) It is, therefore, the intent of the Legislature to establish a California High School Coaching Education and Training Program. It is the intent of the Legislature that the program be administered by school districts and emphasize the following components:

(1) Development of coaching philosophies consistent with school, school district, and governing board of a school district goals.

(2) Sport psychology: emphasizing communication, reinforcement of the efforts of pupils, effective delivery of coaching regarding technique and motivation of the pupil athlete.

(3) Sport pedagogy: how pupil athletes learn, and how to teach sport skills.

(4) Sport physiology: principles of training, fitness for sport, development of a training program, nutrition for athletes, and the harmful effects associated with the use of steroids and performance-enhancing dietary supplements by adolescents.

(5) Sport management: team management, risk management, and working within the context of an entire school program.

(6) Training: certification in CPR and first aid, including, but not limited to, a basic understanding of the signs and symptoms of concussions and the appropriate response to concussions. Concussion training may be fulfilled through entities offering free, online, or other types of training courses.

(7) Knowledge of, and adherence to, statewide rules and regulations, as well as school regulations including, but not necessarily limited to, eligibility, gender equity and discrimination.

(8) Sound planning and goal setting.

(d) This section does not endorse a particular coaching education or training program.

(Amended by Stats. 2012, Ch. 173, Sec. 1. Effective January 1, 2013.)



35179.2

(a) Subject to funds being appropriated for this purpose in the annual Budget Act, the California Interscholastic Federation is encouraged to establish a statewide panel that includes, at a minimum, the following members: school administrators, school board members, coaches of secondary school athletics, teachers, parents, athletic directors, representatives of higher education, pupils participating in athletics at the secondary school level, and a representative of the State Department of Education, as described in Section 35179.3.

(b) The panel established pursuant to subdivision (a) is encouraged to develop an application process whereby public secondary schools may submit applications to the State Department of Education for grants to offset the costs of education and training of athletic coaches in an education and training program that emphasizes the components set forth in subdivision (c) of Section 35179.1.

(c) The panel established pursuant to subdivision (a) is encouraged to evaluate applications submitted to the State Department of Education pursuant to subdivision (b) and to recommend applicants to the State Department of Education for the award of dollar-for-dollar matching grants, in an amount determined by the department.

(Amended by Stats. 2002, Ch. 1032, Sec. 1. Effective September 28, 2002.)



35179.3

If the California Interscholastic Federation establishes a statewide panel pursuant to Section 35179.2, the State Department of Education shall do all of the following:

(a) Provide a department representative to assist the panel in developing an application and grant distribution process.

(b) Review recommendations submitted by the panel for the award of dollar-for-dollar matching grants to public secondary school applicants.

(c) Determine which public secondary school applicants will receive dollar-for-dollar matching grants.

(d) Determine the amount of the grants.

(Added by Stats. 1998, Ch. 744, Sec. 4. Effective January 1, 1999.)



35179.5

(a) (1) If a school district, charter school, or private school elects to offer an athletic program, it shall comply with all of the following:

(A) A high school or middle school football team shall not conduct more than two full-contact practices per week during the preseason and regular season.

(B) The full-contact portion of a practice shall not exceed 90 minutes in any single day.

(C) A high school or middle school football team shall not hold a full-contact practice during the off-season.

(2) For purposes of this section, a team camp session shall be deemed to be a practice.

(b) The California Interscholastic Federation is urged to develop and adopt rules to implement this section.

(c) As used in this section:

(1) “Full-contact practice” means a practice where drills or live action is conducted that involves collisions at game speed, where players execute tackles and other activity that is typical of an actual tackle football game.

(2) “Off-season” means a period extending from the end of the regular season until 30 days before the commencement of the next regular season.

(3) “Preseason” means a period of 30 days before the commencement of the regular season.

(4) “Regular season” means the period from the first interscholastic football game or scrimmage until the completion of the final interscholastic football game of that season.

(d) This section shall not prohibit the California Interscholastic Federation, an interscholastic athletic league, a school, a school district, or any other appropriate entity from adopting and enforcing rules intended to provide a higher standard of safety for athletes than the standard established under this section.

(Added by Stats. 2014, Ch. 165, Sec. 2. Effective January 1, 2015.)



35179.7

The State Board of Education shall adopt rules and regulations establishing standards of ethical conduct applicable to each temporary, probationary, or permanent employee of a school district providing supervision and instruction in interscholastic athletic programs and activities. These standards shall include, at a minimum, rules and regulations prohibiting these employees from exerting undue influence in a pupil’s decision to enroll in an athletic program at any public or private postsecondary educational institution, or from otherwise influencing a pupil’s decision to enroll in an athletic program for his or her personal gain.

(Added by Stats. 1985, Ch. 694, Sec. 2.)






ARTICLE 4.7 - Miscellaneous Administrative Authority

35181

The governing board of each school district may convene hearings, make findings, and adopt and issue policy statements setting forth the responsibilities of the pupils of that school district regarding academic performance, attendance, in-school behavior, and any other aspects of school life which the school district governing board may deem relevant to this task.

(Added by Stats. 1982, Ch. 302, Sec. 2.)



35182

The governing board of any school district may market or license any noneducational mainframe electronic data-processing software developed by the school district to any person or any public or private corporation or agency. Proceeds from the marketing or licensing of noneducational mainframe electronic data-processing software under this section shall be used exclusively for educational purposes.

(Added by Stats. 1984, Ch. 607, Sec. 2.)



35182.5

(a) The Legislature finds and declares all of the following:

(1) State and federal laws require all schools participating in meal programs to provide nutritious food and beverages to pupils.

(2) State and federal laws restrict the sale of food and beverages in competition with meal programs to enhance the nutritional goals for pupils, and to protect the fiscal and nutritional integrity of the school food service programs.

(3) Parents, pupils, and community members should have the opportunity to ensure, through the review of food and beverage contracts, that food and beverages sold on school campuses provide nutritious sustenance to pupils, promote good health, help pupils learn, provide energy, and model fit living for life.

(b) For purposes of this section, the following terms have the following meanings:

(1) “Nonnutritious beverages” means any beverage that is not any of the following:

(A) Drinking water.

(B) Milk, including, but not limited to, chocolate milk, soy milk, rice milk, and other similar dairy or nondairy milk.

(C) An electrolyte replacement beverage that contains 42 grams or less of added sweetener per 20 ounce serving.

(D) A 100 percent fruit juice, or fruit-based drink that is composed of 50 percent or more fruit juice and that has no added sweeteners.

(2) “Added sweetener” means an additive that enhances the sweetness of the beverage, including, but not limited to, added sugar, but does not include the natural sugar or sugars that are contained within any fruit juice that is a component of the beverage.

(3) “Nonnutritious food” means food that is not sold as part of the school breakfast or lunch program as a full meal, and that meets any of the following standards:

(A) More than 35 percent of its total calories are from fat.

(B) More than 10 percent of its total calories are from saturated fat.

(C) More than 35 percent of its total weight is composed of sugar. This subparagraph does not apply to the sale of fruits or vegetables.

(c) The governing board of a school district shall not do any of the following:

(1) Enter into or renew a contract, or permit a school within the district to enter into or renew a contract, that grants exclusive or nonexclusive advertising or grants the right to the exclusive or nonexclusive sale of carbonated beverages or nonnutritious beverages or nonnutritious food within the district to a person, business, or corporation, unless the governing board of the school district does all of the following:

(A) Adopts a policy after a public hearing of the governing board of the school district to ensure that the school district has internal controls in place to protect the integrity of the public funds and to ensure that funds raised benefit public education, and that the contracts are entered into on a competitive basis pursuant to procedures contained in Section 20111 of the Public Contract Code or through the issuance of a Request for Proposal.

(B) Provides to parents, guardians, pupils, and members of the public the opportunity to comment on the contract by holding a public hearing on the contract during a regularly scheduled board meeting. The governing board of the school district shall clearly, and in a manner recognizable to the general public, identify in the agenda the contract to be discussed at the meeting.

(2) Enter into a contract that prohibits a school district employee from disparaging the goods or services of the party contracting with the governing board of the school district.

(3) Enter into a contract or permit a school within the district to enter into a contract for electronic products or services that requires the dissemination of advertising to pupils, unless the governing board of the school district does all of the following:

(A) Enters into the contract at a noticed public hearing of the governing board of the school district.

(B) Makes a finding that the electronic product or service in question is or would be an integral component of the education of pupils.

(C) Makes a finding that the school district cannot afford to provide the electronic product or service unless it contracts to permit dissemination of advertising to pupils.

(D) Provides written notice to the parents or guardians of pupils that the advertising will be used in the classroom or other learning centers. This notice shall be part of the school district’s normal ongoing communication to parents or guardians.

(E) Offers the parents the opportunity to request in writing that the pupil not be exposed to the program that contains the advertising. A request shall be honored for the school year in which it is submitted, or longer if specified, but may be withdrawn by the parents or guardians at any time.

(d) A governing board of the school district may meet the public hearing requirement set forth in subparagraph (B) of paragraph (1) of subdivision (c) for those contracts that grant the right to the exclusive or nonexclusive sale of carbonated beverages or nonnutritious beverages or nonnutritious food within the district, by an annual public hearing to review and discuss existing and potential contracts for the sale of food and beverages on campuses, including food and beverages sold as full meals, through competitive sales, as fundraisers, and through vending machines.

(1) The public hearing shall include, but not be limited to, a discussion of all of the following:

(A) The nutritional value of food and beverages sold within the district.

(B) The availability of fresh fruit, vegetables, and grains in school meals and snacks, including, but not limited to, locally grown and organic produce.

(C) The amount of fat, sugar, and additives in the food and beverages discussed.

(D) Barriers to pupil participation in school breakfast and lunch programs.

(2) A school district that holds an annual public hearing consistent with this subdivision is not released from the public hearing requirements set forth in subparagraph (B) of paragraph (1) of subdivision (c) for those contracts not discussed at the annual public hearing.

(e) The governing board of the school district shall make accessible to the public a contract entered into pursuant to paragraph (1) of subdivision (c) and may not include in that contract a confidentiality clause that would prevent a school or school district from making any part of the contract public.

(f) The governing board of a school district may sell advertising, products, or services on a nonexclusive basis.

(g) The governing board of a school district may post public signs indicating the school district’s appreciation for the support of a person or business for the school district’s education program.

(h) Contracts entered into before January 1, 2004, may remain in effect, but shall not be renewed if they are in conflict with this section.

(Amended by Stats. 2014, Ch. 71, Sec. 33. Effective January 1, 2015.)



35183

(a) The Legislature finds and declares each of the following:

(1) The children of this state have the right to an effective public school education. Both students and staff of the primary, elementary, junior and senior high school campuses have the constitutional right to be safe and secure in their persons at school. However, children in many of our public schools are forced to focus on the threat of violence and the messages of violence contained in many aspects of our society, particularly reflected in gang regalia that disrupts the learning environment.

(2) “Gang-related apparel” is hazardous to the health and safety of the school environment.

(3) Instructing teachers and administrators on the subtleties of identifying constantly changing gang regalia and gang affiliation takes an increasing amount of time away from educating our children.

(4) Weapons, including firearms and knives, have become common place upon even our elementary school campuses. Students often conceal weapons by wearing clothing, such as jumpsuits and overcoats, and by carrying large bags.

(5) The adoption of a schoolwide uniform policy is a reasonable way to provide some protection for students. A required uniform may protect students from being associated with any particular gang. Moreover, by requiring schoolwide uniforms teachers and administrators may not need to occupy as much of their time learning the subtleties of gang regalia.

(6) To control the environment in public schools to facilitate and maintain an effective learning environment and to keep the focus of the classroom on learning and not personal safety, schools need the authorization to implement uniform clothing requirements for our public school children.

(7) Many educators believe that school dress significantly influences pupil behavior. This influence is evident on school dressup days and color days. Schools that have adopted school uniforms experience a “coming together feeling,” greater school pride, and better behavior in and out of the classroom.

(b) The governing board of any school district may adopt or rescind a reasonable dress code policy that requires pupils to wear a schoolwide uniform or prohibits pupils from wearing “gang-related apparel” if the governing board of the school district approves a plan that may be initiated by an individual school’s principal, staff, and parents and determines that the policy is necessary for the health and safety of the school environment. Individual schools may include the reasonable dress code policy as part of its school safety plan, pursuant to Section 32281.

(c) Adoption and enforcement of a reasonable dress code policy pursuant to subdivision (b) is not a violation of Section 48950. For purposes of this section, Section 48950 shall apply to elementary, high school, and unified school districts. If a schoolwide uniform is required, the specific uniform selected shall be determined by the principal, staff, and parents of the individual school.

(d) A dress code policy that requires pupils to wear a schoolwide uniform shall not be implemented with less than six months’ notice to parents and the availability of resources to assist economically disadvantaged pupils.

(e) The governing board shall provide a method whereby parents may choose not to have their children comply with an adopted school uniform policy.

(f) If a governing board chooses to adopt a policy pursuant to this section, the policy shall include a provision that no pupil shall be penalized academically or otherwise discriminated against nor denied attendance to school if the pupil’s parents chose not to have the pupil comply with the school uniform policy. The governing board shall continue to have responsibility for the appropriate education of those pupils.

(g) A policy adopted pursuant to this section shall not preclude pupils that participate in a nationally recognized youth organization from wearing organization uniforms on days that the organization has a scheduled meeting.

(Amended by Stats. 2003, Ch. 828, Sec. 10. Effective January 1, 2004.)



35183.3

Notwithstanding any other provision of law, a person shall have the right to wear a dress uniform issued to him or her by a branch of the United States Armed Forces while participating in the graduation ceremony for his or her high school if that person meets both of the following requirements:

(a) He or she has fulfilled all of the requirements of this code for receiving a diploma of graduation from high school, and is otherwise eligible to participate in the graduation ceremony.

(b) He or she has completed basic training for, and is an active member of, a branch of the United States Armed Forces.

(Added by Stats. 2009, Ch. 296, Sec. 1. Effective January 1, 2010.)



35183.5

(a) (1) Each schoolsite shall allow for outdoor use during the schoolday, articles of sun-protective clothing, including, but not limited to, hats.

(2) Each schoolsite may set a policy related to the type of sun-protective clothing, including, but not limited to, hats, that pupils will be allowed to use outdoors pursuant to paragraph (1). Specific clothing and hats determined by the school district or schoolsite to be gang-related or inappropriate apparel may be prohibited by the dress code policy.

(b) (1) Each schoolsite shall allow pupils the use of sunscreen during the schoolday without a physician’s note or prescription.

(2) Each schoolsite may set a policy related to the use of sunscreen by pupils during the schoolday.

(3) For purposes of this subdivision, sunscreen is not an over-the-counter medication.

(4) Nothing in this subdivision requires school personnel to assist pupils in applying sunscreen.

(Amended by Stats. 2002, Ch. 266, Sec. 1. Effective January 1, 2003.)



35184

(a) Notwithstanding any other provision of law, the governing board of a high school district may enter into a contract with the governing board of any of its feeder elementary school districts to provide instruction at the schools of the high school district to all or a portion of the pupils enrolled in the sixth grade at the contracting elementary school district.

(b) For the purpose of computing allowances and apportionments pursuant to Chapter 4 (commencing with Section 41600) and Article 2 (commencing with Section 42230) of Chapter 7 of Part 24, the contracting elementary school shall continue to report average daily attendance for those sixth grade pupils. Upon receipt of any funds allocated to the elementary school district based upon the average daily attendance reported for those sixth grade pupils, the contracting elementary school district shall transfer those moneys to the contracting high school district.

(Added by Stats. 1993, Ch. 1296, Sec. 3. Effective October 11, 1993.)



35185

A school district may require proof of registration pursuant to Article 8.2 (commencing with Section 12620) of Chapter 6 of Division 3 of Title 2 of the Government Code, as a condition to agreement to enroll that student.

(Added by Stats. 1994, Ch. 825, Sec. 3. Effective January 1, 1995.)



35186

(a) A school district shall use the uniform complaint process it has adopted as required by Chapter 5.1 (commencing with Section 4600) of Title 5 of the California Code of Regulations, with modifications, as necessary, to help identify and resolve any deficiencies related to instructional materials, emergency or urgent facilities conditions that pose a threat to the health and safety of pupils or staff, teacher vacancy or misassignment, and intensive instruction and services provided pursuant to Section 37254 to pupils who have not passed one or both parts of the high school exit examination after the completion of grade 12.

(1) A complaint may be filed anonymously. A complainant who identifies himself or herself is entitled to a response if he or she indicates that a response is requested. A complaint form shall include a space to mark to indicate whether a response is requested. If Section 48985 is otherwise applicable, the response, if requested, and report shall be written in English and the primary language in which the complaint was filed. All complaints and responses are public records.

(2) The complaint form shall specify the location for filing a complaint. A complainant may add as much text to explain the complaint as he or she wishes.

(3) Except as provided pursuant to paragraph (4), a complaint shall be filed with the principal of the school or his or her designee. A complaint about problems beyond the authority of the school principal shall be forwarded in a timely manner but not to exceed 10 working days to the appropriate school district official for resolution.

(4) A complaint regarding any deficiencies related to intensive instruction and services provided pursuant to Section 37254 to pupils who have not passed one or both parts of the high school exit examination after the completion of grade 12 shall be submitted to the district official designated by the district superintendent. A complaint may be filed at the school district office, or it may be filed at the schoolsite and shall be immediately forwarded to the designee of the district superintendent.

(b) The principal or the designee of the district superintendent, as applicable, shall make all reasonable efforts to investigate any problem within his or her authority. The principal or designee of the district superintendent shall remedy a valid complaint within a reasonable time period but not to exceed 30 working days from the date the complaint was received. The principal or designee of the district superintendent shall report to the complainant the resolution of the complaint within 45 working days of the initial filing. If the principal makes this report, the principal shall also report the same information in the same timeframe to the designee of the district superintendent.

(c) A complainant not satisfied with the resolution of the principal or the designee of the district superintendent has the right to describe the complaint to the governing board of the school district at a regularly scheduled hearing of the governing board. As to complaints involving a condition of a facility that poses an emergency or urgent threat, as defined in paragraph (1) of subdivision (c) of Section 17592.72, a complainant who is not satisfied with the resolution proffered by the principal or the designee of the district superintendent has the right to file an appeal to the Superintendent, who shall provide a written report to the state board describing the basis for the complaint and, as appropriate, a proposed remedy for the issue described in the complaint.

(d) A school district shall report summarized data on the nature and resolution of all complaints on a quarterly basis to the county superintendent of schools and the governing board of the school district. The summaries shall be publicly reported on a quarterly basis at a regularly scheduled meeting of the governing board of the school district. The report shall include the number of complaints by general subject area with the number of resolved and unresolved complaints. The complaints and written responses shall be available as public records.

(e) The procedure required pursuant to this section is intended to address all of the following:

(1) A complaint related to instructional materials as follows:

(A) A pupil, including an English learner, does not have standards-aligned textbooks or instructional materials or state-adopted or district-adopted textbooks or other required instructional material to use in class.

(B) A pupil does not have access to instructional materials to use at home or after school.

(C) Textbooks or instructional materials are in poor or unusable condition, have missing pages, or are unreadable due to damage.

(2) A complaint related to teacher vacancy or misassignment as follows:

(A) A semester begins and a teacher vacancy exists.

(B) A teacher who lacks credentials or training to teach English learners is assigned to teach a class with more than 20-percent English learner pupils in the class. This subparagraph does not relieve a school district from complying with state or federal law regarding teachers of English learners.

(C) A teacher is assigned to teach a class for which the teacher lacks subject matter competency.

(3) A complaint related to the condition of facilities that pose an emergency or urgent threat to the health or safety of pupils or staff as defined in paragraph (1) of subdivision (c) of Section 17592.72 and any other emergency conditions the school district determines appropriate and the requirements established pursuant to subdivision (a) of Section 35292.5.

(4) A complaint related to the provision of intensive instruction and services pursuant to paragraphs (4) and (5) of subdivision (d) of Section 37254.

(f) In order to identify appropriate subjects of complaint, a notice shall be posted in each classroom in each school in the school district notifying parents, guardians, pupils, and teachers of the following:

(1) There should be sufficient textbooks and instructional materials. For there to be sufficient textbooks and instructional materials each pupil, including English learners, must have a textbook or instructional materials, or both, to use in class and to take home.

(2) School facilities must be clean, safe, and maintained in good repair.

(3) There should be no teacher vacancies or misassignments as defined in paragraphs (2) and (3) of subdivision (h).

(4) Pupils who have not passed the high school exit examination by the end of grade 12 are entitled to receive intensive instruction and services for up to two consecutive academic years after completion of grade 12 or until the pupil has passed both parts of the high school exit examination, whichever comes first, pursuant to paragraphs (4) and (5) of subdivision (d) of Section 37254. The information in this paragraph, which is to be included in the notice required pursuant to this subdivision, shall only be included in notices posted in classrooms in schools with grades 10 to 12, inclusive.

(5) The location at which to obtain a form to file a complaint in case of a shortage. Posting a notice downloadable from the Internet Web site of the department shall satisfy this requirement.

(g) A local educational agency shall establish local policies and procedures, post notices, and implement this section on or before January 1, 2005.

(h) For purposes of this section, the following definitions apply:

(1) “Good repair” has the same meaning as specified in subdivision (d) of Section 17002.

(2) “Misassignment” means the placement of a certificated employee in a teaching or services position for which the employee does not hold a legally recognized certificate or credential or the placement of a certificated employee in a teaching or services position that the employee is not otherwise authorized by statute to hold.

(3) “Teacher vacancy” means a position to which a single designated certificated employee has not been assigned at the beginning of the year for an entire year or, if the position is for a one-semester course, a position to which a single designated certificated employee has not been assigned at the beginning of a semester for an entire semester.

(Amended by Stats. 2007, Ch. 526, Sec. 2. Effective October 12, 2007.)






ARTICLE 5 - Instructions From Electors

35190

The governing board of a school district, except a district having a city board of education, may, and upon a petition signed by a majority of the electors resident in the district shall, call meetings of the qualified electors of the district for consultation in regard to any affairs in the district. A meeting so called shall be competent to instruct the governing board, and the board shall, in all cases, be bound by such instructions upon the following subjects:

(a) The location or change of location of the schoolhouse, if the proposal to instruct the board in regard to changing the location of the schoolhouse is passed by a vote of two-thirds of all the electors voting at the meeting upon the proposition.

(b) The use of the schoolhouse for other than school purposes, but in no case shall the schoolhouse be used for purposes which necessitate the removal of any school desks or other school furniture.

(c) The sale and purchase of school sites.

(d) The prosecution, settlement, or compromise of any litigation in which the district is engaged, or is likely to become engaged.

The meeting may vote money not exceeding one hundred dollars ($100) in any one year, for any of these purposes in addition to any amount which may be raised by the sale of district school property, and the insurance of property destroyed by fire, except that the proceeds of the insurance of the library and apparatus shall be paid into the library fund. All funds raised by the sale of school property may be disposed of by direction of a district meeting.

(Enacted by Stats. 1976, Ch. 1010.)



35191

The meeting provided for in Section 35190 shall be called by posting three notices in public places, one of which shall be in a conspicuous place on the schoolhouse, for not less than 10 days prior to the time for which the meeting is called. The notices shall specify the purposes for which the meeting is called, and no other business shall be transacted at the meeting.

(Enacted by Stats. 1976, Ch. 1010.)



35192

Any district meeting called pursuant to Sections 35190 and 35191 shall be organized by choosing a chairman from the electors present. The district clerk or secretary shall be clerk of the meeting, and shall enter the minutes on the records of the district. Any district meeting may be adjourned from time to time as found necessary. All votes instructing the board of trustees shall be taken by ballot, or by “ayes” and “noes” vote as the meeting may determine.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Liabilities

35200

The governing board of any school district is liable as such in the name of the district for all debts and contracts, including the salary due any teacher, not made in excess of the school moneys accruing to the district and usable for the purposes of the debts and contracts during the school year for which the debts and contracts are made. The district shall not be liable for debts and contracts made in violation of this section.

For the purposes of this section, moneys transferred to the funds of a newly organized school district pursuant to Section 42623 are deemed school moneys accruing to the district and usable for the purposes of contracts made for the school year preceding the date the district became effective for all purposes.

(Enacted by Stats. 1976, Ch. 1010.)



35202

All claims for money or damages against a school district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Enacted by Stats. 1976, Ch. 1010.)



35204

The governing board of any school district, may contract for the services of an attorney in private practice, as an employee or independent contractor, or utilize an administrative adviser for whatever purpose the governing board deems appropriate, and compensation of this attorney pursuant to contract shall be a proper use of school district funds. For purposes of this section, “an attorney in private practice” includes a sole practitioner, partnership, or professional corporation.

(Amended by Stats. 1992, Ch. 696, Sec. 7. Effective September 15, 1992.)



35205

The governing board of any school district may contract with a qualified attorney in private practice to provide legal services and compensation of this attorney in private practice pursuant to contract under this section shall be a proper use of school district funds.

(Amended by Stats. 1992, Ch. 696, Sec. 8. Effective September 15, 1992.)



35207

The governing board of any school district, may contract for the services of a hearing officer pursuant to the provisions of Chapter 14 (commencing with Section 27720), Part 3, Division 2, Title 3 of the Government Code and, for purposes of that chapter, the governing board is deemed to be a local body and the school district a local public entity.

(Enacted by Stats. 1976, Ch. 1010.)



35208

(a) The governing board of any school district shall insure against:

(1) The liability, other than a liability which may be insured against under the provisions of Division 4 (commencing with Section 3200) of the Labor Code, of the district for damages for death, injury to person, or damage or loss of property; and

(2) The personal liability of the members of the board and of the officers and employees of the district for damages for death, injury to a person, or damage or loss of property caused by the negligent act or omission of the member, officer or employee when acting within the scope of his office or employment.

(b) The insurance may be written in any insurance company authorized to transact the business of insurance in the state, or in a nonadmitted insurer to the extent and subject to the conditions prescribed by Section 1763 of the Insurance Code.

(c) Nothing in this section is intended to limit or restrict the authority of the district to insure under Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



35211

The governing board of any school district maintaining a course of automobile driver training shall advise the parents or guardians or persons having custody of pupils of the district participating in automobile driver training courses under the jurisdiction of, or sponsored or controlled by, the district, who have signed the statement required by Section 12650 of the Vehicle Code or an application for a driver’s license under Section 17701 of the Vehicle Code, of each of the following:

(a) Any civil liability of the minor which will be imposed on the parent, guardian, or other person by reason of such minor operating a motor vehicle.

(b) The insurance coverage carried by the school district, with respect to the use of motor vehicles in connection with such courses, specifically including any limitations of such coverage which limit such coverage to an amount less than the liability imposed on the parent, guardian, or other person, or which limit the nature of such coverage to exclude any activity or situation included within the liability so imposed.

(Enacted by Stats. 1976, Ch. 1010.)



35213

The governing body of a school district may provide by rule or regulation for the reimbursement of any person or persons for the loss, destruction, or damage by arson, burglary or vandalism of personal property used in the schools of the district. Reimbursement shall be made only when approval for the use of the personal property in the schools was given before the property was brought to school and when the value of the property was agreed upon by the person or persons bringing the property and the school administrator or person appointed by him for this purpose at the time the approval for its use was given. The governing body may establish a maximum value of reimbursement which will be paid.

(Enacted by Stats. 1976, Ch. 1010.)



35214

The board of governors of a school district may provide protection from its own funds for the purpose of covering the liability of the district, its officers, agents, and employees, in lieu of carrying insurance in insurance companies as provided in Section 35208. Nothing contained herein shall be construed as prohibiting the board of education of the district from providing protection against such liability partly by means of its own funds and partly by means of insurance written by insurance companies as provided in Section 35208.

(Amended by Stats. 1977, Ch. 36.)






ARTICLE 7 - Corrupt Practices

35230

The offering of any valuable thing to any member of the governing board of any school district, with the intent to influence his action in regard to the granting of any teacher’s certificate, the appointment of any teacher, superintendent, or other officer or employee, the adoption of any textbook, or the making of any contract to which the board of which he is a member is a party, or the acceptance by any member of the governing board of any valuable thing, with corrupt intent, is a misdemeanor.

(Enacted by Stats. 1976, Ch. 1010.)



35231

Any contract or appointment obtained from the governing board of any school district by corrupt means is void.

(Enacted by Stats. 1976, Ch. 1010.)



35232

Any person may be compelled to testify in any lawful investigation or judicial proceeding against any person who is charged with any offense described in Sections 35230 or 35231.

(Enacted by Stats. 1976, Ch. 1010.)



35233

The prohibitions contained in Article 4 (commencing with Section 1090) and Article 4.7 (commencing with Section 1125) of Division 4 of Title 1 of the Government Code are applicable to members of governing boards of school districts and to members of citizens’ oversight committees appointed by those governing boards pursuant to Chapter 1.5 (commencing with Section 15264) of Part 10.

(Amended by Stats. 2000, Ch. 44, Sec. 4. Effective January 1, 2001.)



35239

(a) In a school district which during the preceding fiscal year had an average daily attendance of 70 or less, a member of the governing board may receive a reasonable compensation from the district for necessary work and labor performed by him or her for the district in repairing the schoolhouse, fences, and other property belonging to the district, or in furnishing wood or other necessary supplies.

(b) In a school district which during the preceding fiscal year had an average daily attendance of 70 or less, a member of the governing board may receive a reasonable compensation from the district for providing services in a classified position if the collective bargaining agent for classified employees in that district and the governing board concur that no other qualified person is available.

(c) The requisition drawn pursuant to subdivision (a) or (b) for payment for services or supplies shall be signed by the other members of the governing board and shall be subject to approval by the county superintendent of schools.

(Amended by Stats. 1987, Ch. 56, Sec. 39.)



35240

Any contract made in violation of Section 35239 is void.

(Amended by Stats. 1985, Ch. 816, Sec. 8.)






ARTICLE 8 - Records and Reports

35250

The governing board of every school district shall:

(a) Certify or attest to actions taken by the governing board whenever such certification or attestation is required for any purpose.

(b) Keep an accurate account of the receipts and expenditures of school moneys.

(c) Make an annual report, on or before the first day of July, to the county superintendent of schools in the manner and form and on the blanks prescribed by the Superintendent of Public Instruction.

(d) Make or maintain such other records or reports as are required by law.

(Enacted by Stats. 1976, Ch. 1010.)



35251

Whenever in any school year the school register of any teacher, or other records of any school district are destroyed by conflagration or public calamity, preventing the teacher and school officers from making their annual reports in the usual manner and with accuracy, affidavits of the teacher, the school principals, or other officers of the school district, certifying as to the contents of the destroyed register or other records, shall be accepted by all school authorities for all school purposes appertaining to the school district, except that of average daily attendance.

(Enacted by Stats. 1976, Ch. 1010.)



35252

Whenever the average daily attendance of any school district has been materially affected in any school year by conflagration, public calamity, or epidemic of unusual duration and prevalence, the regular annual reports of the teacher, the school principal, or officers of the school district, shall be accepted by all school officers for all school matters appertaining to the school district, except that of average daily attendance.

(Enacted by Stats. 1976, Ch. 1010.)



35253

Whenever the destruction of records of a district is not otherwise authorized or provided for by law, the governing board of the district may destroy such records of the district in accordance with regulations of the Superintendent of Public Instruction which he is herewith authorized to adopt.

(Enacted by Stats. 1976, Ch. 1010.)



35254

The governing board of any school district may make photographic, microfilm, or electronic copies of any records of the district. The original of any records of which a photographic, microfilm, or electronic copy has been made may be destroyed when provision is made for permanently maintaining the photographic, microfilm or electronic copies in the files of the district, except that no original record that is basic to any required audit shall be destroyed prior to the second July 1st succeeding the completion of the audit.

(Amended by Stats. 1999, Ch. 646, Sec. 10. Effective January 1, 2000.)



35255

In any joint school district, all returns, reports, certificates, estimates, petitions, and other papers of any kind relating to schools and school districts, required by law to be filed with or presented to the board of supervisors or county superintendent of schools, shall be filed with or presented to the supervisors or superintendent of schools of each county in which any portion of the district is situated.

(Enacted by Stats. 1976, Ch. 1010.)



35256

School Accountability Report Card

The governing board of each school district maintaining an elementary or secondary school shall develop and cause to be implemented for each school in the school district a School Accountability Report Card.

(a) The School Accountability Report Card shall include, but is not limited to, the conditions listed in Section 33126.

(b) Not less than triennially, the governing board of each school district shall compare the content of the School Accountability Report Card of the school district to the model School Accountability Report Card adopted by the state board. Variances among school districts shall be permitted where necessary to account for local needs.

(c) The governing board of each school district annually shall issue a School Accountability Report Card for each school in the school district, publicize those reports, and notify parents or guardians of pupils that a hard copy will be provided upon request. Commencing with the 2008–09 school year, each school district shall make hard copies of its annually updated report card available, upon request, on or before February 1 of each year.

(Amended by Stats. 2007, Ch. 530, Sec. 3. Effective January 1, 2008. Note: This section was added on Nov. 8, 1988, by initiative Prop. 98.)



35256.1

In addition to the information required under Section 35256, each School Accountability Report Card shall include the information required under Section 41409.3.

(Added by Stats. 1989, Ch. 1463, Sec. 1.)



35258

(a) Each school district that is connected to the Internet shall make the information contained in the School Accountability Report Card developed pursuant to Section 35256 accessible on the Internet. The School Accountability Report Card information shall be updated annually. Commencing with the 2008–09 school year, each school district connected to the Internet shall make its annually updated report card available on the Internet on or before February 1 of each year.

(b) Commencing with the 2008&minus;09 school year, each school district not connected to the Internet shall make hard copies of its annually updated School Accountability Report Card available, pursuant to subdivision (c) of Section 35256, on or before February 1 of each year.

(Amended by Stats. 2007, Ch. 530, Sec. 4. Effective January 1, 2008.)






ARTICLE 9 - Property

35270.5

The governing board of any school district may acquire by eminent domain any property necessary to carry out any of the powers or functions of the district.

(Enacted by Stats. 1976, Ch. 1010.)



35271

(a) The governing board of any school district may acquire property, construct buildings, and maintain classes outside its boundaries on sites immediately adjacent to school sites of the district within its boundaries.

(b) This section shall become operative June 30, 1993.

(Repealed (in Sec. 1) and added by Stats. 1989, Ch. 135, Sec. 2. Effective July 13, 1989. Section operative June 30, 1993, by its own provisions.)



35272

The governing board of any school district may acquire and pay for educational and athletic equipment, supplies and materials, and other personal property necessary to its operation of the schools, as provided by law.

(Enacted by Stats. 1976, Ch. 1010.)



35275

The governing board of any school district shall meet with appropriate local government recreation and park authorities to review all possible methods of coordinating planning, design, and construction of new school facilities and schoolsites or major additions to existing school facilities and recreation and park facilities in the community.

(Amended by Stats. 1994, Ch. 840, Sec. 9. Effective January 1, 1995.)






ARTICLE 9.5 - Schoolsite Replacement Housing

35277

For purposes of this article the following terms have the following meanings:

(a) “Affordable housing cost” has the same meaning as set forth in Chapter 2 (commencing with Section 50050) of Part 1 of Division 31 of the Health and Safety Code as applied to persons and families of low or moderate income.

(b) “Affordable rent” has the same meaning as set forth in Chapter 2 (commencing with Section 50050) of Part 1 of Division 31 of the Health and Safety Code as applied to persons and families of low or moderate income.

(c) “Extremely low income households” has the same meaning as set forth in Section 50106 of the Health and Safety Code.

(d) “Local governing agency” means a city in which a new schoolsite is located, or if a new schoolsite is located in an unincorporated area, the county in which the new schoolsite is located.

(e) “Eligible nonprofit corporation” means a nonprofit public benefit corporation, nonprofit mutual benefit corporation, or a limited liability company in which the managing member is a nonprofit public benefit corporation or a nonprofit mutual benefit corporation.

(f) “New schoolsite” means real property acquired by a school district on and after January 1, 2003, for construction of a new schoolsite or for expansion of an existing schoolsite.

(g) “New schoolsite replacement housing” means housing to replace the residential dwelling units demolished or to be demolished in connection with a new schoolsite.

(h) “Persons and families of low income” has the same meaning as set forth in Section 50093 of the Health and Safety Code.

(i) “Persons and families of low or moderate income” has the same meaning as set forth in Section 50093 of the Health and Safety Code.

(j) “Very low income households” has the same meaning as set forth in Section 50105 of the Health and Safety Code.

(k) “Vicinity of a new schoolsite” means the area within the census tract in which a new schoolsite is located and the areas within the immediately adjacent census tracts.

(Amended by Stats. 2004, Ch. 495, Sec. 1. Effective January 1, 2005.)



35277.5

For purposes of this article, an extreme shortage of affordable housing exists if any of the following conditions exist:

(a) The vacancy rate for rental housing in the jurisdiction in which the new schoolsite is located is 5 percent or lower.

(b) The median rent in the Zip Code where the new replacement housing is located is more than 30 percent of the median income of the households displaced by the school construction.

(c) The occupancy rate for 10 percent or more of the dwelling units within the vicinity of the new schoolsite equals or exceeds 1.5 persons per room, excluding bathrooms, hallways, and porches.

(Added by Stats. 2003, Ch. 574, Sec. 2. Effective January 1, 2004.)



35278

(a) If a school district or community college district has acquired a new schoolsite containing residential dwelling units, the local governing agency, community college district, or eligible nonprofit corporation may, consistent with this article, acquire real property for the purpose of new schoolsite replacement housing and utilize or convey the property according to this article, if all of the following conditions are met:

(1) The local governing agency has determined that an extreme shortage of affordable housing exists in the vicinity of the new schoolsite.

(2) The real property to be used for replacement housing is acquired by the local governing agency, community college district, or an eligible nonprofit corporation in the vicinity of a new schoolsite, or in an area designated in the local governing agency’s replacement housing plan adopted pursuant to paragraph (1) of subdivision (e), within two years of the school district’s acquisition of a possessory right to the new schoolsite.

(3) The combined area of the real property to be used for replacement housing acquired by the local governing agency, community college district, or an eligible nonprofit corporation pursuant to this article does not include any portion of the new schoolsite and does not, in acreage, exceed 150 percent of the area acquired by the school district for the new schoolsite.

(b) (1) A local governing agency or eligible nonprofit corporation may rehabilitate, develop, or construct residential facilities on the property for the purpose of providing new schoolsite replacement housing as set forth in this article.

(2) A community college district or eligible nonprofit corporation may acquire real property for the purpose of new schoolsite replacement housing only from a willing seller.

(c) Notwithstanding Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code or any other provision of law, a local governing agency, community college district, or eligible nonprofit corporation that has acquired real property for new schoolsite replacement housing pursuant to this article may convey the property to an affiliated public agency for the purpose of providing new schoolsite replacement housing. An affiliated public agency that has acquired real property pursuant to this section may rehabilitate, develop, or construct residential facilities on the property for the purpose of providing new schoolsite replacement housing in compliance with this article.

(d) Notwithstanding Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code or any other provision of law, a local governing agency, community college district, eligible nonprofit corporation, or an affiliated public agency, that has acquired real property for new schoolsite replacement housing pursuant to this article, may sell, lease for no more than 99 years, jointly develop, exchange, subdivide, transfer, assign, pledge, encumber by mortgage, deed of trust, or otherwise, or otherwise dispose of the real property or any interest in that property, or any portion thereof, for the purpose of providing new schoolsite replacement housing through the rehabilitation, development, or construction of residential facilities or combined residential and commercial facilities on that property.

(e) (1) Any disposition of real property, pursuant to subdivision (d), acquired for new schoolsite replacement housing pursuant to this article shall be in furtherance of a replacement housing plan. The local governing agency, or community college district shall adopt a replacement housing plan for disposition of real property pursuant to this article, which shall meet all of the following requirements:

(A) The replacement housing plan shall include all of the following:

(i) A statement of the general location of housing to be developed pursuant to this section.

(ii) A description of the means of financing the development.

(iii) A finding that the actions to be taken pursuant to the plan do not require approval of the voters pursuant to Article XXXIV of the California Constitution, or that the approval has been or will be obtained.

(iv) A specification of the number of dwelling units housing persons and families of low income and persons and families of moderate income, respectively, that are planned for construction or rehabilitation.

(v) Provisions to ensure that persons displaced by the acquisition of a new schoolsite, and the acquisition of the new schoolsite replacement housing property pursuant to this article, shall have a right of first refusal for the purchase or rental of dwelling units developed in the replacement housing.

(vi) A description of any facilities for commercial use to be constructed in combination with the replacement housing.

(B) The number of dwelling units to be developed on the combined area of real property acquired pursuant to this article will be equal to a prescribed percentage, as determined by the local governing agency, or community college district, but in no event less than the sum of both of the following:

(i) Seventy-five percent of the total number of dwelling units demolished or to be demolished in connection with construction or expansion of school facilities on the new schoolsite.

(ii) The total number of dwelling units on the new schoolsite replacement housing property to be acquired pursuant to this article.

(C) Unless the local governing agency or community college district prescribes a greater number pursuant to subparagraph (D), the number of dwelling units developed on the property acquired for new schoolsite replacement housing pursuant to this article that are available at affordable housing costs or affordable rents shall be greater than, or equal to, the lesser of either of the following:

(i) A number equal to 50 percent of the dwelling units developed on the property acquired for new schoolsite replacement housing pursuant to this article.

(ii) The number of households of persons and families of low, or moderate, income displaced by the acquisition of the new schoolsite property and by the acquisition of the property for new schoolsite replacement housing pursuant to this article.

(D) A local governing agency, community college district, or eligible nonprofit corporation may require that all or any portion of the dwelling units, in addition to those required under subparagraph (C), be available at affordable housing cost or affordable rent to persons and families in lower income categories, including, persons and families of low income, very low income, or extremely low income. This section does not prohibit a local governing agency, community college district, or eligible nonprofit corporation from participating financially or otherwise to enable any housing developed pursuant to this article to serve households of lower income if the need for that housing is identified in, and consistent with, the replacement housing plan.

(2) For a reasonable period of time prior to adopting the replacement housing plan, the agency or community college district shall make available a draft of the proposed plan for review and comment by public agencies and the general public.

(Amended by Stats. 2004, Ch. 495, Sec. 2. Effective January 1, 2005.)



35278.5

This article does not require a local governing agency to acquire real property, develop replacement housing, or perform any other act pursuant to this article. A local governing agency may, at its option, take action pursuant to this article.

(Added by Stats. 2003, Ch. 574, Sec. 2. Effective January 1, 2004.)






ARTICLE 10 - School Maintenance

35290

The governing board of any school district shall maintain schools and classes as provided by law.

(Enacted by Stats. 1976, Ch. 1010.)



35291

The governing board of any school district shall prescribe rules not inconsistent with law or with the rules prescribed by the State Board of Education, for the government and discipline of the schools under its jurisdiction. The governing board of each school district which maintains any of grades 1 through 12, inclusive, may, at the time and in the manner prescribed by Sections 48980 and 48981, notify the parent or guardian of all pupils registered in schools of the district of the availability of rules of the district pertaining to student discipline.

(Amended by Stats. 2002, Ch. 1032, Sec. 2. Effective September 28, 2002.)



35291.5

(a) On or before December 1, 1987, and at least every four years thereafter, each public school may, at its discretion, adopt rules and procedures on school discipline applicable to the school. For schools that choose to adopt rules pursuant to this article, the school discipline rules and procedures shall be consistent with any applicable policies adopted by the governing board and state statutes governing school discipline. In developing these rules and procedures, each school shall solicit the participation, views, and advice of one representative selected by each of the following groups:

(1) Parents.

(2) Teachers.

(3) School administrators.

(4) School security personnel, if any.

(5) For junior high schools and high schools, pupils enrolled in the school.

Meetings for the development of the rules and procedures should be developed and held within the school’s existing resources, during nonclassroom hours, and on normal schooldays.

The final version of the rules and procedures on school discipline with attendant regulations may be adopted by a panel comprised of the principal of the school, or his or her designee, and a representative selected by classroom teachers employed at the school.

It shall be the duty of each employee of the school to enforce the rules and procedures on school discipline adopted under this section.

(b) The governing board of each school district may prescribe procedures to provide written notice to continuing pupils at the beginning of each school year and to transfer pupils at the time of their enrollment in the school and to their parents or guardians regarding the school discipline rules and procedures adopted pursuant to subdivision (a).

(c) Each school may file a copy of its school discipline rules and procedures with the district superintendent of schools and governing board on or before January 1, 1988.

(d) The governing board may review, at an open meeting, the approved school discipline rules and procedures for consistency with governing board policy and state statutes.

(Amended by Stats. 2002, Ch. 1032, Sec. 3. Effective September 28, 2002.)



35291.7

Additional employees may not be hired and substitute teachers may not be utilized in order to comply with the requirements of Sections 35291 and 35291.5.

(Added by Stats. 1986, Ch. 87, Sec. 2.5.)



35292

The governing board of any school district shall visit each school in its district at least once each term, and examine carefully into the management, needs, and conditions of the schools. In any school district which employs district or city superintendents of schools, it shall either visit the schools or provide that they shall be visited by the district or city superintendent of schools or his assistants.

(Enacted by Stats. 1976, Ch. 1010.)



35292.5

(a) Every public and private school maintaining any combination of classes from kindergarten to grade 12, inclusive, shall comply with all of the following:

(1) Every restroom shall at all times be maintained and cleaned regularly, fully operational and stocked at all times with toilet paper, soap, and paper towels or functional hand dryers.

(2) The school shall keep all restrooms open during school hours when pupils are not in classes, and shall keep a sufficient number of restrooms open during school hours when pupils are in classes.

(b) Notwithstanding subdivision (a), a school may temporarily close a restroom as necessary for pupil safety or as necessary to repair the facility.

(Amended by Stats. 2014, Ch. 923, Sec. 17. Effective January 1, 2015.)



35293

The governing board of any school district shall maintain all of the elementary day schools established by it, and all of the day high schools established by it with equal rights and privileges as far as possible.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 10.4 - School Safety Violence Protection Act

35294.10

(a) It is the intent of the Legislature that all public schools with any combination of instructional settings from kindergarten to grade 7, inclusive, have access to supplemental resources to establish programs and strategies that promote school safety and emphasize violence prevention among children and youth in the public schools. It is further the intent of the Legislature to fund and coordinate the programs and activities carried out pursuant to the Interagency School Safety Demonstration Act of 1985 (Chapter 2.5 (commencing with Section 32260)), relating to safe school model programs; Article 5 (commencing with Section 32280) of Chapter 2.5 of Part 19, relating to the development of school safety plans; and Article 6 (commencing with Section 32296) of Chapter 2.5 of Part 19, relating to school community policing, in a cooperative and interactive effort to promote school safety and violence prevention in the public schools.

(b) It is further the intent of the Legislature that the Superintendent of Public Instruction and the Attorney General shall utilize available resources to make every effort to coordinate activities and the distribution of resources to maximize their effective and efficient use in establishing and maintaining safe schools.

(Amended by Stats. 2003, Ch. 828, Sec. 23. Effective January 1, 2004.)



35294.11

(a) The School Safety and Violence Prevention Strategy Program is hereby established to be administered by the Superintendent of Public Instruction for the purpose of promoting school safety and violence prevention programs among children and youth in the public schools.

(b) The Superintendent of Public Instruction, in conjunction with the Attorney General, shall develop standards and guidelines for evaluating proposals, and shall award grants on a competitive basis, as authorized by this article, to schools and school districts serving any combination of instructional settings from kindergarten to grade 7, inclusive, that meet the following conditions:

(1) The school has developed a school safety plan as required by Article 5 (commencing with Section 32280) of Chapter 2.5 of Part 21.

(2) The school demonstrates its ability to carry out a collaborative and coordinated approach for implementing a comprehensive school safety and violence prevention strategy.

(3) After initial eligibility has been determined, a process of random selection for grants awarded pursuant to this article shall be used that ensure that, at a minimum, all of the following criteria are met:

(A) Schools are selected from the northern, central, and southern areas of the state.

(B) Schools selected represent large, medium, and small sized numbers in their pupil populations.

(C) Schools are selected from urban, suburban, and rural areas.

(Amended by Stats. 2003, Ch. 828, Sec. 24. Effective January 1, 2004.)



35294.12

A school or school district that applies for funding pursuant to this article shall submit an application that includes, but is not limited to, all of the following:

(a) A school safety plan required by Article 5 (commencing with Section 32280) of Chapter 2.5 of Part 19.

(b) A school violence prevention strategy for improving and marshaling the resources set forth in the school safety plan to promote school safety and violence prevention programs among children and youth.

(Amended by Stats. 2003, Ch. 828, Sec. 25. Effective January 1, 2004.)



35294.13

The Superintendent of Public Instruction shall award grants under this article for one or more of the following purposes:

(a) Providing schools with personnel, including, but not limited to, school counselors, school social workers, school nurses, and school psychologists, who are specially trained in identifying and supporting at-risk children and youth where the applicant demonstrates that appropriate support activities are necessary and would be desirable in addressing identified problems, issues, and needs, including, but not limited to, classes pertaining to anger management and conflict resolution.

(b) Providing effective and accessible oncampus communication devices, where the applicant demonstrates that the use of these devices, beyond everyday, routine matters, is part of the school safety plan developed pursuant to Article 5 (commencing with Section 32280) of Chapter 2.5 of Part 19.

(c) Establishing an in-service training program for all school staff, designed to assist school staff in identifying at-risk children and youth, communicating effectively with those pupils, and appropriately referring those pupils for counseling.

(d) Establishing cooperative arrangements with local law enforcement agencies for appropriate school-community relationships.

(e) Proposals that allow school districts to respond to existing or subsequent research that establishes structural changes in the operation of schools, such as smaller schools or “schools within schools.”

(f) Any other proposal that the applicant school or school district designs that demonstrates that the proposal would materially contribute to meeting the goals and objectives of current law in providing for safe schools and preventing violence among children and youth.

(Amended by Stats. 2003, Ch. 828, Sec. 26. Effective January 1, 2004.)



35294.14

The Superintendent of Public Instruction and the Attorney General shall cooperatively design an evaluation process for the programs and activities established pursuant to this article and shall report to the Legislature by January 1 of each year, commencing in 2001, any recommendations for modifications to existing law relative to school safety and violence prevention among children and youth.

(Added by Stats. 1999, Ch. 996, Sec. 11. Effective January 1, 2000.)



35294.15

Unless otherwise required by law, the Superintendent of Public Instruction shall establish the rules and regulations for the application process to be utilized by schools and school districts to obtain funds made available by this or any other provision of law or by the annual Budget Act to promote school safety and violence prevention among children and youth. To perform the duties of this article or any of the activities in subdivision (a) of Section 35294.10, up to 5 percent of the total funds appropriated for purposes of this article may be utilized by the Superintendent of Public Instruction for administrative costs.

(Added by Stats. 1999, Ch. 996, Sec. 11. Effective January 1, 2000.)






ARTICLE 10.5 - Earthquake Emergency Procedures

35295

The Legislature finds and declares the following:

(a) Because of the generally acknowledged fact that California will experience moderate to severe earthquakes in the foreseeable future, increased efforts to reduce earthquake hazards should be encouraged and supported.

(b) In order to minimize loss of life and disruption, it is necessary for all private elementary schools and high schools to develop school disaster plans and specifically an earthquake emergency procedure system so that pupils and staff will act instinctively and correctly when an earthquake disaster strikes.

(c) It is therefore the intent of the Legislature in enacting this article to authorize the establishment of earthquake emergency procedure systems in kindergarten and grades 1 through 12 in all private schools in California.

(Amended by Stats. 2004, Ch. 895, Sec. 3. Effective January 1, 2005.)



35296

The governing board of each private school shall establish an earthquake emergency procedure system in every private school building under its jurisdiction having an occupant capacity of 50 or more pupils or more than one classroom. A governing board may work with the Office of Emergency Services and the Seismic Safety Commission to develop and establish the earthquake emergency procedure systems.

(Amended by Stats. 2013, Ch. 352, Sec. 71. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



35297

The earthquake emergency procedure system shall include, but not be limited to, all of the following:

(a) A school building disaster plan, ready for implementation at any time, for maintaining the safety and care of students and staffs.

(b) A drop procedure. As used in this article, “drop procedure” means an activity whereby each student and staff member takes cover under a table or desk, dropping to his or her knees, with the head protected by the arms, and the back to the windows. A drop procedure practice shall be held at least once each school quarter in elementary schools and at least once a semester in secondary schools.

(c) Protective measures to be taken before, during, and following an earthquake.

(d) A program to ensure that the students and that both the certificated and classified staff are aware of, and properly trained in, the earthquake emergency procedure system.

(Amended by Stats. 1988, Ch. 448, Sec. 1.)






ARTICLE 12 - Scholarship and Loan Funds

35310

The governing board of any school district may establish and maintain a scholarship and loan fund, to be administered by a committee composed of the members of the governing board of the school district, the school district superintendent, and such other community, faculty, administrative, and student representatives as the governing board shall determine.

The governing board shall, by rules and regulations, determine the terms of office and the method of selection of such community, faculty, administrative, and student representatives.

(Enacted by Stats. 1976, Ch. 1010.)



35311

The superintendent of school district shall be the chairman of the committee and shall be the chief executive officer of the fund.

(Enacted by Stats. 1976, Ch. 1010.)



35312

The committee shall meet at least once each fiscal year and at such other times as it may be called into session by the chairman.

(Enacted by Stats. 1976, Ch. 1010.)



35313

The committee may accept on behalf of, and in the name of, the fund, such gifts, donations, bequests, and devises as are made for the purposes of the fund. Such gifts, donations, bequests, and devises may be made subject to such conditions or restrictions as the committee may prescribe.

Any donor to the fund may impose conditions to his gift, donation, bequest, or devise. The committee shall review all such conditions and make a recommendation to the governing board as to the compatibility of such conditions with the intent and purpose of the fund. The governing board shall have the authority to prohibit the committee from accepting any proposed donation to the fund if conditions with respect to the gift, donation, bequest, or devise are incompatible with the intent and purpose of the fund, as determined by the governing board.

Except as provided in this section, in no event shall the approval of any state agency be a prerequisite to acceptance by the committee of any gift, donation, bequest, or devise.

(Enacted by Stats. 1976, Ch. 1010.)



35314

Money in the fund shall be deposited in a bank or other institution whose accounts are federally insured, and any money so deposited shall be in an account or accounts fully covered by that insurance.

The committee shall establish and maintain procedures to identify clearly all money in the fund and its separate and distinct impressed trusts, if any, and from whom and to whom the money was received and disbursed.

(Amended by Stats. 1992, Ch. 115, Sec. 1. Effective January 1, 1993.)



35315

All money in the fund shall be available for making interest-free loans for educational advancement, for scholarship, or for grants-in-aid to eligible persons. An eligible person for such loans shall be any of the following:

(a) A bona fide organization of a school under the jurisdiction of the governing board of the school district.

(b) An enrollee at a school under the jurisdiction of the governing board of the school district.

(c) A graduate of a school under the jurisdiction of the governing board of the school district.

(Enacted by Stats. 1976, Ch. 1010.)



35316

An applicant for a loan from the fund shall make application therefor in accordance with reasonable rules and regulations established by the governing board of the school district, provided that the rules and regulations shall not include any conditions limiting eligibility on account of the characteristics listed in Section 220.

(Amended by Stats. 2007, Ch. 569, Sec. 20. Effective January 1, 2008.)



35317

All expenses in the administration of the fund including, but not limited to, operating costs, audits, promotion of the fund, and physical housing for the committee, shall be a proper charge against the funds of the school district and the annual budget of the school districts shall include funds for such expenses.

(Enacted by Stats. 1976, Ch. 1010.)



35318

The governing board of the school district shall arrange for an annual audit of the fund in the same manner as prescribed in Section 41020.

(Enacted by Stats. 1976, Ch. 1010.)



35319

The chief executive officer of the fund shall make periodic reports, but not less frequently than annually, to the governing board of the school district with respect to the status and activity of the fund.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 13 - Excursions and Field Trips

35330

(a) The governing board of a school district or the county superintendent of schools of a county may:

(1) Conduct field trips or excursions in connection with courses of instruction or school-related social, educational, cultural, athletic, or school band activities to and from places in the state, any other state, the District of Columbia, or a foreign country for pupils enrolled in elementary or secondary schools. A field trip or excursion to and from a foreign country may be permitted to familiarize students with the language, history, geography, natural sciences, and other studies relative to the district’s course of study for pupils.

(2) Engage instructors, supervisors, and other personnel to contribute their services over and above the normal period for which they are employed by the district, if necessary, and provide equipment and supplies for the field trip or excursion.

(3) Transport by use of district equipment, contract to provide transportation, or arrange transportation by the use of other equipment, of pupils, instructors, supervisors or other personnel to and from places in the state, another state, the District of Columbia, or a foreign country where those excursions and field trips are being conducted, provided that, when district equipment is used, the governing board shall secure liability insurance, and if travel is to and from a foreign country, liability insurance shall be secured from a carrier licensed to transact insurance business in the foreign country.

(4) Provide supervision of pupils involved in field trips or excursions by certificated employees of the district.

(b) (1) No pupil shall be prevented from making the field trip or excursion because of lack of sufficient funds. To this end, the governing board shall coordinate efforts of community service groups to supply funds for pupils in need.

(2) No group shall be authorized to take a field trip or excursion authorized by this section if a pupil who is a member of an identifiable group will be excluded from participation in the field trip or excursion because of lack of sufficient funds.

(3) No expenses of pupils participating in a field trip or excursion to other state, the District of Columbia, or a foreign country authorized by this section shall be paid with school district funds. Expenses of instructors, chaperones, and other personnel participating in a field trip or excursion authorized by this section may be paid from school district funds, and the school district may pay from school district funds all incidental expenses for the use of school district equipment during a field trip or excursion authorized by this section.

(c) (1) The attendance or participation of a pupil in a field trip or excursion authorized by this section shall be considered attendance for the purpose of crediting attendance for apportionments from the State School Fund in the fiscal year. Credited attendance resulting from a field trip or excursion shall be limited to the amount of attendance that would have accrued had the pupils not been engaged in the field trip or excursion.

(2) Credited attendance shall not exceed 10 schooldays except in the case of pupils participating in a field trip or excursion in connection with courses of instruction, or school-related educational activities, and which are not social, cultural, athletic, or school band activities.

(d) All persons making the field trip or excursion shall be deemed to have waived all claims against the district, a charter school, or the State of California for injury, accident, illness, or death occurring during or by reason of the field trip or excursion. All adults taking out-of-state field trips or excursions and all parents or guardians of pupils taking out-of-state field trips or excursions shall sign a statement waiving all claims.

No transportation allowances shall be made by the Superintendent for expenses incurred with respect to field trips or excursions that have an out-of-state destination. A school district that transports pupils, teachers, or other employees of the district in schoolbuses within the state and to destinations within the state, pursuant to the provisions of this section, shall report to the Superintendent on forms prescribed by him or her the total mileage of schoolbuses used in connection with educational excursions. In computing the allowance to a school district for regular transportation there shall be deducted from that allowance an amount equal to the depreciation of schoolbuses used for the transportation in accordance with rules and regulations adopted by the Superintendent.

(Amended by Stats. 2007, Ch. 23, Sec. 1. Effective January 1, 2008.)



35331

(a) The governing board of any school district conducting excursions and field trips pursuant to this article shall provide, or make available, medical or hospital service, or both, for pupils of the district injured while participating in any excursion or field trip under the jurisdiction of, or sponsored or controlled by, the district or the authorities of any school of the district.

(b) (1) The medical or hospital service, or both, described in subdivision (a) shall be provided, or made available, through any of the following:

(A) One or more nonprofit membership corporations defraying the cost of medical or hospital service, or both.

(B) One or more group, blanket, or individual policies of accident insurance from an authorized insurer.

(C) A self-insurance program of the school district.

(2) The cost incurred by the school district pursuant to this subdivision may be paid from the funds of the district, or by the insured pupil or his or her parent or guardian.

(3) The membership may be taken in, or the insurance may be purchased from, only those corporations or insurers that are authorized to do business in this state. If the coverage described in this subdivision is to be provided through a self-insurance program of the school district, claims may be paid from a fund established for that purpose.

(Amended by Stats. 2010, Ch. 89, Sec. 6. Effective January 1, 2011.)



35332

No transportation by air may be provided under this article unless the transportation by air is provided by any of the following: (a) aircraft owned and operated by the state or federal government; (b) chartered or regularly scheduled aircraft operated exclusively by an air carrier or foreign air carrier as defined in subdivisions (3) and (19) of Section 101 of Title 1 of the “Federal Aviation Act of 1958” (Public Law 85-726; 72 Stat. 731) engaged in air transportation as defined in subdivision (10) of the same section while there is in force a certificate or permit issued by the Civil Aeronautics Board of the United States, or its successor, authorizing such air carrier to engage in such transportation; or (c) chartered or regularly scheduled aircraft of a passenger air carrier as defined pursuant to Section 2741 of the Public Utilities Code that is authorized to engage in transportation by air in the State of California by the Public Utilities Commission pursuant to Chapter 4 (commencing with Section 2739) of Part 2 of Division 1 of the Public Utilities Code.

(Amended by Stats. 1977, Ch. 41.)






ARTICLE 13.5 - School Camps

35335

The governing board of any elementary, high, or unified school district may charge a fee for school camp programs, provided that payment of such fee is not mandatory. No pupil shall be denied the opportunity to participate in a school camp program because of nonpayment of the fee.

The amount of the fee may not exceed the difference between any state, local, or federal funds generated by such a program and the cost of the services actually provided.

For purposes of this section a school camp program is one which is operated pursuant to Article 5 (commencing with Section 8760) of Chapter 4 of Part 6.

(Added by Stats. 1977, Ch. 36.)






ARTICLE 15 - Authority to Transport Pupils

35350

No governing board of a school district shall require any student or pupil to be transported for any purpose or for any reason without the written permission of the parent or guardian.

This section shall not apply to the transportation of a student or pupil in an emergency arising from illness or injury to the student or pupil.

(Enacted by Stats. 1976, Ch. 1010.)



35351

No public school pupil shall be assigned to or be required to attend a particular school because of the characteristics listed in Section 220.

(Amended by Stats. 2007, Ch. 569, Sec. 21. Effective January 1, 2008.)






ARTICLE 16 - Los Angeles Unified School District

35400

(a) The Los Angeles Unified School District’s Inspector General of the Office of the Inspector General is authorized to conduct audits and investigations. The inspector general may subpoena witnesses, administer oaths or affirmations, take testimony, and compel the production of all information, documents, reports, answers, records, accounts, papers, and other data and documentary evidence deemed material and relevant and that reasonably relate to the inquiry or investigation undertaken by the inspector general when he or she has a reasonable suspicion that a law, regulation, rule, or school district policy has been violated or is being violated. For purposes of this section, “reasonable suspicion” means that the circumstances known or apparent to the inspector general include specific and articulable facts causing him or her to suspect that a material violation of law, regulation, rule, or school district policy has occurred or is occurring, and that the facts would cause a reasonable officer in a like position to suspect that a material violation of a law, regulation, rule, or school district policy has occurred or is occurring.

(b) Subpoenas shall be served in the manner provided by law for service of summons. A subpoena issued pursuant to this section may be subject to challenge pursuant to Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of the Code of Civil Procedure.

(c) For purposes of this section, Sections 11184, 11185, 11186, 11187, 11188, 11189, 11190, and 11191 of the Government Code shall apply to the subpoenaing of witnesses and documents, reports, answers, records, accounts, papers, and other data and documentary evidence as if the investigation was being conducted by a state department head, except that the applicable court for resolving motions to compel or motions to quash shall be the Superior Court for the County of Los Angeles.

(d) Notwithstanding any other law, a person who, after the administration of an oath or affirmation pursuant to this section, states or affirms as true any material matter that he or she knows to be false is guilty of a misdemeanor punishable by imprisonment in a county jail not to exceed six months or by a fine not to exceed five thousand dollars ($5,000), or by both that fine and imprisonment for the first offense. Any subsequent violation shall be punishable by imprisonment in a county jail not to exceed one year or by a fine not to exceed ten thousand dollars ($10,000), or by both that fine and imprisonment.

(e) (1) The inspector general shall submit to the Legislature an annual interim report by July 1 of each year, and a final cumulative report by December 1, 2024, on all of the following:

(A) The use and effectiveness of the subpoena power authorized by this section in the successful completion of the inspector general’s duties.

(B) Any use of the subpoena power in which the issued subpoena was quashed, including the basis for the court’s order.

(C) Any referral to the local district attorney or the Attorney General where the district attorney or Attorney General declined to investigate the matter further or declined to prosecute.

(2) A report to be submitted to the Legislature pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(f) This article shall remain in effect only until January 1, 2025, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2025, deletes or extends that date.

(Amended by Stats. 2014, Ch. 208, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2025, by its own provisions. Note: Repeal affects Article 16, comprising Sections 35400 and 35401.)



35401

(a) If the inspector general determines that there is reasonable cause to believe that an employee or outside agency has engaged in any illegal activity, he or she shall report the nature and details of the activity on a timely basis to the local district attorney or the Attorney General.

(b) The inspector general does not have any enforcement power.

(c) Every investigation, including, but not limited to, all investigative files and work-product, shall be kept confidential, except that the inspector general may issue any report of an investigation that has been substantiated, keeping confidential the identity of the individual or individuals involved, or release any findings resulting from an investigation conducted pursuant to this article that is deemed necessary to serve the interests of the district.

(d) This section does not limit any authority conferred upon the Attorney General or any other department or agency of government to investigate any matter.

(e) Except as authorized in this section, or if called upon to testify in any court or proceeding at law, any disclosure of information by the inspector general or that office that was acquired pursuant to a subpoena of the private books, documents, or papers of the person subpoenaed, is punishable as a misdemeanor.

(Amended by Stats. 2003, Ch. 62, Sec. 39. Effective January 1, 2004. Repealed as of January 1, 2025, pursuant to Section 35400.)









CHAPTER 3 - Reorganization of School Districts—General Provisions

ARTICLE 1 - Legislative Intent and Purpose

35500

It is the intent of the Legislature to utilize the organization of districts as they existed on January 1, 1981, and local educational needs and concerns shall serve as the basis for future reorganization of districts in each county.

(Amended by Stats. 2000, Ch. 1058, Sec. 17. Effective January 1, 2001.)



35501

On and after January 1, 1981, this chapter and Chapter 4 (commencing with Section 35700) shall apply to an action to reorganize school districts.

(Amended by Stats. 1994, Ch. 1186, Sec. 4. Effective January 1, 1995.)






ARTICLE 2 - Definitions

35510

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35511

An “action to reorganize districts” means either of the following:

(a) An action to form a new school district, which is accomplished through any of, or any combination of, the following:

(1) Dissolving two or more existing school districts of the same kind and forming one or more new school districts of that same kind from the entire territory of the original districts.

(2) Forming one or more new school districts of the same kind from all or parts of one or more existing school districts of that same kind.

(3) Unifying school districts, including the consolidation of all or part of one or more high school districts with all or part of one or more component school districts into one or more new unified school districts.

(4) Deunifying a school district, including the conversion of all or part of a unified school district into one or more new high school districts, each with two or more new component districts.

(b) An action to transfer territory, including the transfer of all or part of an existing school district to another existing school district.

(Amended by Stats. 2009, Ch. 314, Sec. 1. Effective January 1, 2010.)



35512

“County committee” means the county committee on school district organization, organized and acting as provided for in Article 1 (commencing with Section 4000) of Chapter 1 of Part 3, or the county board of education, organized and acting as provided for in Article 2 (commencing with Section 4020) of Chapter 1 of Part 3.

(Amended by Stats. 1987, Ch. 1452, Sec. 213.)



35513

For the purposes of any reference in this chapter to “districts of the same kind,” all elementary school districts are districts of the same kind, all high school districts are districts of the same kind, and all unified school districts are districts of the same kind.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35514

“Districts” means school districts of every kind or class.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35515

“Component district” means an elementary school district which is included within a high school district.

(Amended by Stats. 1982, Ch. 466, Sec. 25.)



35516

“Former district” means a district which has been wholly included in another district. The boundaries of a former district are those of the district as it existed immediately prior to being wholly included in another district.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35517

“Uninhabited territory” means territory in which fewer than 12 persons are registered to vote at least 54 days before the time of filing of a petition or adoption of a resolution for a school district boundary change.

(Added by Stats. 2005, Ch. 344, Sec. 3. Effective January 1, 2006.)






ARTICLE 3 - Reorganization of Districts Under the Jurisdiction of Different Counties

35520

In any action to reorganize school districts, which are located in more than one county and are under the jurisdiction of different county superintendents of schools, the proceedings to be conducted or the actions to be taken by county officers or agencies shall be conducted or taken in each of the counties involved, except as provided in this article or as otherwise provided by law.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35521

Any petition to a county officer or agency in an action referred to in Section 35520 shall be presented in each county. The sufficiency of the petition shall be determined jointly by the county superintendents who have jurisdiction over the districts in which any petitioners reside.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35522

Any election in an action referred to in Section 35520 shall be called and conducted by each county superintendent in the districts which are under his or her jurisdiction and in which the election is to be held. The designation of the date and hours of the election, the form and content of the ballot, and the declaration of the result of the election shall be by joint action of the county superintendents having jurisdiction over the districts who call and conduct the election.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35523

Any public hearing required, or allowed to be held, in an action referred to in Section 35520 may be conducted in each county, or jointly in either county, as it appears most convenient and practical to the county officers or agencies conducting the hearing.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35524

Any decision in an action referred to in Section 35520 to recommend reorganization or to recommend approval or disapproval of a petition for reorganization may be taken at, or following, a joint public hearing. If separate hearings are conducted in each county, a decision to grant or deny the proposed reorganization shall be made only after findings and tentative conclusions of the hearings in each county have been transmitted to the officer or agency which conducted the hearings in each of the other counties.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)






ARTICLE 4 - Completion and Effective Dates for Action

35530

An action to reorganize districts is complete when the board of supervisors makes the order required pursuant to Section 35765.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35531

An action to form a unified school district pursuant to Section 35543 is complete upon the date of completion of the action by which the boundaries of the districts comprising the unified school district become coterminous.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35532

Except as otherwise provided in this article, in any school district which is created or whose boundaries or status is changed by an action to reorganize districts, the changes shall be effective on the date when all of the following are completed:

(a) The determination of the assessed valuation of any district or districts affected by the action.

(b) The appointment or election of members of the governing board.

(c) The preparation and submission of the school district budgets.

(d) The election or appointment of an executive officer and other employees required to service the immediate needs of the district.

(e) The election or appointment of employees for the ensuing school year.

(f) The calling and conducting of any elections authorized by law relative to the financing of the district, including bonded indebtedness, tax rates, and State School Building Fund.

(g) The expenditure of funds available to the district.

(h) The exercise by the governing board of the school district of other powers and duties vested in governing boards of the districts of the same type of class and not inconsistent with other provisions of this code.

(i) The receipt and expenditure of funds transferred pursuant to Section 42623.

(j) The issuing and selling of bonds.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35533

Any district which is reorganized so as to be wholly absorbed into one or more other districts shall, after the date the action is complete and until the action is effective for all purposes, continue to have all of the powers and duties vested in governing boards of the same kind and not inconsistent with other provisions of this code.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35534

Except as provided in Sections 35536 and 35786 and subject to compliance with Section 54900 of the Government Code, any action to reorganize a school district shall be effective for all purposes on July 1 of the calendar year following the calendar year in which the action is completed.

(Amended by Stats. 2010, Ch. 89, Sec. 7. Effective January 1, 2011.)



35536

At any time after the appointment or election of the governing board of a school district and the naming of the school district, the board may secure an option to purchase land for school purposes for which school district bonds may be issued. The board may proceed, thereafter, in accordance with the provisions of this code, governing the issuance of school district bonds, with the same effect as though control of the property of the district had already been vested in the board.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35537

Notwithstanding Section 35534, where a petition for reorganization and change of boundaries of one or more school districts involves a transfer of territory and the territory is uninhabited land and all districts involved consent to the transfer of territory, the effective date of the reorganization relating to the formation of a community facilities district and all matters relating to the authorization of a special tax pursuant to Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code, as well as bonds and the sale thereof, shall be the date agreed upon by the respective school districts, which, in any event, shall be no earlier than the date of the last resolution approved by a school district governing board pursuant to paragraph (1) of subdivision (b) of Section 35709.

(Added by Stats. 1992, Ch. 968, Sec. 1. Effective January 1, 1993.)






ARTICLE 5 - Territory of School Districts

35540

The boundaries of each high school district shall be coextensive with the boundaries of the component districts included within it.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35541

When the boundaries of a district which is a component of a high school district are for any cause changed to include territory in, or to exclude from, the district, the territory added to, or removed from, the district shall, at the same time, be included in, or excluded from, the high school district.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35542

(a) Whenever the boundaries of an elementary school district and a high school district become coterminous, the districts are merged into a new unified district.

(b) Notwithstanding subdivision (a), an elementary school district that has boundaries that are totally within a high school district may be excluded from an action to unify those districts if the governing board receives approval for an exclusion from the county committee if the conditions of subdivision (b) of Section 35710 are met or from the state board if those conditions are not met. Any elementary school district so authorized to be excluded from an action to unify may continue to feed into the coterminous high school under the same terms that existed before any action to unify pursuant to subdivision (a).

(Amended by Stats. 2010, Ch. 89, Sec. 8. Effective January 1, 2011.)



35543

On or after January 1, 1981, a school district shall not be formed or reorganized to include territory which is separated from other portions of the territory of the district by the territory of one or more other school districts.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35544

Whenever territory is transferred or added by means of reorganization to another district in which trustee areas have been established, the territory being transferred shall become a part of the trustee areas to which it is contiguous. In the event that the territory being transferred is contiguous to more than one trustee area, terms of agreement to the transfer may include provisions for the division of the transferred territory among the trustee areas to which it is contiguous.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35545

(a) Prior to the date upon which a newly organized or reorganized district becomes effective for all purposes, the county committee may include all, or part of, the territory in plans and recommendations for further reorganization.

(b) During the first five years after the effective date for all purposes of the formation of a school district, no territory shall be removed from the district without the consent of the governing board of the district.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)






ARTICLE 6 - Personnel in Reorganized Districts

35555

The reorganization of any school district or districts shall not affect the classification of certificated employees already employed by any school district affected. Those employees have the same status with respect to their classification by the district, including time served as probationary employees of the district, after the reorganization as they had prior to it. If the reorganization results in the school or other place in which the employee is employed being maintained by another district, the employee, if a permanent employee of the district that formerly maintained the school or other place of employment, shall be employed as a permanent employee of the district which thereafter maintains the school or other place of employment, unless the employee elects prior to February 1 of the year in which the action will become effective for all purposes to continue in the employ of the first district.

If the employee is a probationary employee of the district which formerly maintained the school or other place of employment, he or she shall be employed by the district that thereafter maintains the school or other place of employment, unless the probationary employee is terminated by the district pursuant to Section 44929.21, 44948, 44948.3, 44949, or 44955, and, if not so terminated, his or her status with respect to classification by the district shall be the same as it would have been had the school or other place of employment continued to be maintained by the district which formerly maintained it. As used in this paragraph, “the school or other place in which the employee is employed” and all references thereto, includes, but is not limited to, the school services or school program which, as a result of any reorganization of a school district, will be provided by another district, regardless of whether any particular building or buildings in which the schoolwork or school program was conducted is physically located in the new district and regardless of whether any new district resulting from the reorganization elects to provide for the education of its pupils by contracting with another school district until the new district constructs its own facilities.

(Amended by Stats. 2005, Ch. 344, Sec. 4. Effective January 1, 2006.)



35556

(a) The reorganization of any school district, or districts, shall not affect the rights of persons employed in positions not requiring certification qualifications to retain the salary, leaves, and other benefits which they would have had if the reorganization had not occurred. These persons shall be treated in the manner provided in this section.

(b) All employees of every school district that is included in any other district, or all districts included in a new district, shall become employees of the new district.

(c) (1) When a portion of the territory of any district becomes part of another district, employees regularly assigned to perform their duties in the territory affected shall become employees of the acquiring district unless, in a manner consistent with relevant provisions of this code and with any applicable collective bargaining agreement, one of the following occurs:

(A) An employee elects to accept a vacant position, for which he or she qualifies, that the first district elects to fill.

(B) An employee elects to fill, by exercise of his or her rights of seniority under existing law or the collective bargaining agreement with the first district, a position, for which he or she qualifies, in the first district.

(C) An employee elects to have his or her name entered on a reemployment list of the first district.

(2) Employees whose assignments pertained to the affected territory, but whose employment situs was not in that territory, may elect to remain with the original district or become employees of the acquiring district.

(d) When the territory of any district is divided between, or among, two or more districts and the original district ceases to exist, employees of the original district regularly assigned to perform their duties in any specific territory of the district shall become employees of the district acquiring the territory. Employees not assigned to specific territory within the original district shall become employees of any acquiring district at the election of the employees.

(e) An employee regularly assigned by the original district to any school in the district shall be an employee of the district in which the school is located unless that employee elects to continue in the employ of the first district pursuant to subdivision (c).

(f) Except as otherwise provided in this section, nothing in this section shall be construed to deprive the governing board of the acquiring district from making reasonable reassignments of duties.

(g) The amendments to this section made during the 1999–2000 Regular Session of the Legislature shall apply only to school district reorganizations commenced on or after January 1, 2000.

(Amended by Stats. 1999, Ch. 205, Sec. 1. Effective January 1, 2000.)



35557

(a) Notwithstanding Section 5000, whenever, in a district that has been wholly absorbed into one or more other districts and continues in existence as a district until the reorganization in which it has been included is effective for all purposes and a governing board member election is otherwise required to be held prior to the effective date of the reorganization, no election shall be held. Instead, the county superintendent of schools shall appoint successors to the members whose terms expire on the first Friday in December following the date upon which the election would otherwise have been held. The appointees shall hold office until the reorganization becomes effective for all purposes.

(b) Subdivision (a) shall apply to any school district governed by a city board of education whenever the school district has been included with other school district territory within a unification effected pursuant to this chapter, where both of the following apply:

(1) The charter of the city involved requires an election of city school district governing board members to be held prior to the date the new unified district becomes effective for all purposes.

(2) The governing board of the new unified school district is organized to be subject to the provisions of this code rather than the provisions of the city charter.

(Added by renumbering Section 5002 by Stats. 1996, Ch. 1143, Sec. 5. Effective September 30, 1996.)



35558

(a) Notwithstanding Sections 35105 and 5000, in the case of a unified school district formed in an even-numbered year, where in connection with the formation of which the first governing board was elected in that even-numbered year, all of the members of the first elected governing board shall serve until the first Friday in December of the second succeeding odd-numbered year. Their successors shall be elected at an election conducted on the first Tuesday after the first Monday in November of the second succeeding odd-numbered year. The majority of successors receiving the highest number of votes shall serve until the first Friday in December of the second odd-numbered year thereafter succeeding. The other members’ terms shall expire on the first Friday in December of the first odd-numbered year thereafter succeeding.

(b) Notwithstanding subdivision (a), the governing board of a unified school district formed in an even-numbered year may provide, pursuant to an appropriate resolution adopted by the governing board, that the majority of the members of the governing board who received the highest number of votes in the first election of governing board members for the district shall serve until the first Friday in December of the third odd-numbered year succeeding that first election, and that the other members’ terms shall expire on the first Friday in December of the second odd-numbered year succeeding that first election. The resolution described in this subdivision shall be adopted on or before March 15 of the second odd-numbered year succeeding the first election of the governing board.

(Added by renumbering Section 5003 by Stats. 1996, Ch. 1143, Sec. 6. Effective September 30, 1996.)



35559

Notwithstanding Sections 35105 and 5000, when the first elected board of any newly formed district is elected on the same date that the election is held for adopting the proposal for the formation of the new district and when the terms of several members of the first governing board would expire prior to the date on which the district becomes effective for all purposes, no election shall be held in November of that odd-numbered year, but the several members whose terms expire shall serve until April 30th of the next succeeding even-numbered year. A governing board election shall be held on the second Tuesday in April of that even-numbered year to fill the offices of such members whose terms expire on April 30th next succeeding the election. The terms of office of the members so elected shall expire on the first Friday in December of the second succeeding odd-numbered year. Their successors shall be elected pursuant to Section 5000.

(Added by renumbering Section 5004 by Stats. 1996, Ch. 1143, Sec. 7. Effective September 30, 1996.)






ARTICLE 7 - Disposition of Records, Funds, Property, and Obligations When Reorganized

35560

When a school district is reorganized, both of the following shall apply:

(a) When the allocation of funds, property, and obligations is not fixed by terms, conditions, or recommendations as provided by law, the funds, property, and obligations of a former district, except for bonded indebtedness, shall be allocated as follows:

(1) The real property and personal property and fixtures normally situated thereat shall be the property of the district in which the real property is located.

(2) All other property, funds, and obligations, except bonded indebtedness, shall be divided pro rata among the districts in which the territory of the former district is included. The basis for the division and allocation shall be the assessed valuation of the part of the former district which is included within each of the districts.

(b) Any qualified special taxes may continue to be imposed pursuant to Section 50079.2 of the Government Code.

(Amended by Stats. 2011, Ch. 276, Sec. 1. Effective January 1, 2012.)



35561

Any funds derived from the sale of the school bonds issued by the former district shall be used for the acquisition, construction, or improvement of school property only in the territory which comprised the former district or to discharge bonded indebtedness of the former district, except that if the bonded indebtedness is assumed by the new district, the funds may be used in any area of the new district for the purposes for which the bonds were originally voted.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35562

If all the territory of any school district becomes part of two or more districts of any type, and the inclusion in the two or more new school districts of the several portions of territory comprising the whole of the original district is effective for all purposes on the same date, the records of the original district shall be disposed of as follows:

(a) All records of the original district which are required by law to be kept on file shall be deposited with the governing board of the district which, after the reorganization has become effective for all purposes, has located within its boundaries the former office of the superintendent of the original district.

(b) Records of employees shall be transferred to the district thereafter employing the personnel or thereafter maintaining the last place of employment.

(c) Records of pupils shall be transferred to the district which, after the date on which the reorganization becomes effective for all purposes, maintains the school in which a pupil was last enrolled.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35563

(a) If all of the territory of any school district becomes part of two or more school districts of any type, and the inclusion in the two or more new school districts of the several portions of territory comprising the original district is effective for all purposes on the same date, the county superintendent of schools having jurisdiction over the original district shall assume responsibility for all of the following:

(1) Completing all records and reports of the original district.

(2) Paying all outstanding obligations, except obligations resulting from contracts which are to be assumed by a succeeding district.

(3) Preparing for proper filing all records of the district required to be kept permanently by the provisions of any applicable code.

(4) Distributing records as provided in Section 35562.

(5) Employing an auditor as required in Section 41020.

(6) Discharging such other functions as he or she shall deem necessary to the dissolution of the district.

(b) In discharging these duties, the county superintendent may request the services of employees of the original or succeeding district, and the succeeding districts shall release such employees to the county superintendent for the purpose of accomplishing the requirements of this section. The salaries of such employees and all other necessary expenses of completing the requirements of this section shall be charged against the accumulated funds of the dissolved district prior to the final distribution of such funds to the succeeding districts.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35564

If the reorganization of a school district under this chapter results in the relocation of district boundaries so that a portion of the pupils will not be residents of the district thereafter maintaining a school previously attended by the pupils, and if there is in the school an organized student body, the property, funds, and obligations of the student body shall be divided as determined by the county committee, except that the share shall not exceed an amount equal to the ratio which the number of pupils leaving the school bears to the total number of pupils enrolled. The ownership of the property, funds, and obligations, which is the proportionate share of each segment of the student body, shall be transferred to the student body of the school or schools in which the pupils are enrolled after the reorganization. Funds from devises, bequests, or gifts made to the organized student body of a school shall remain the property of the organized student body of that school and shall not be divided.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 2.)



35565

If a dispute arises between the governing boards of the districts concerning the division of funds, property, or obligations, a board of arbitrators shall be appointed which shall resolve the dispute. The board shall consist of one person selected by each district from which territory is withdrawn pursuant to a reorganization action under this chapter, one person selected by each district of which territory has become a part pursuant to that reorganization action, and either one or two persons, such that the board of arbitrators contains an odd number of persons, appointed by the county superintendent of schools of the county in which the districts are located. The districts involved may mutually agree that a person appointed as arbitrator by the county superintendent of schools may act as sole arbitrator of the matters to be submitted to arbitration. The necessary expenses and compensation of the arbitrators shall be divided equally between the districts, and the payment of the portion of the expenses is a legal charge against the funds of the school districts. The arbitrator or arbitrators shall make a written finding on the matter submitted to arbitration. The written finding and determination of a majority of the board of arbitrators is final and binding upon the school districts submitting the question to the board of arbitration.

(Amended by Stats. 1991, Ch. 409, Sec. 2.)



35566

Notwithstanding any provisions of this article, exchanges of property tax revenues between school districts as a result of reorganization shall be determined pursuant to subdivision (i) of Section 99 of the Revenue and Taxation Code if one or more affected school districts receive only basic aid apportionments required by Section 6 of Article IX of the California Constitution.

(Amended by Stats. 2012, Ch. 589, Sec. 2. Effective January 1, 2013.)



35567

(a) This section shall be implemented only if the State Allocation Board determines that the Twin Rivers Unified School District has insufficient eligibility for a grant of funds pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of Title 1 with which to complete the East Natomas Education Complex project as contracted by the Grant Joint Union High School District.

(b) Notwithstanding paragraph (1) of subdivision (b) of Section 17071.75 and related regulations regarding occupancy for purposes of determining eligibility for new construction funding, the Twin Rivers Unified School District may occupy a portion of the East Natomas Education Complex project without jeopardizing its future eligibility for funding, pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of Title 1, for purposes of constructing and completing the East Natomas Education Complex project. The occupancy exception set forth in this subdivision shall be limited to the number of classrooms necessary to house up to 1,000 pupils pursuant to Section 17071.25 within the footprint of the middle school as contracted by the Grant Joint Union High School District. The number of classrooms to be occupied and grade levels of pupils to be housed in the East Natomas Education Complex project pursuant to the occupancy exception authorized pursuant to this subdivision shall be specifically delineated and submitted to the State Allocation Board before the Twin Rivers Unified School District occupies any part of the East Natomas Education Complex.

(c) (1) Notwithstanding subdivision (b), eligibility for new construction funding for the East Natomas Education Complex project shall be subject to all other requirements of Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of Title 1 and implementing regulations.

(2) Once the State Allocation Board determines that the Twin Rivers Unified School District has sufficient eligibility, and grants funds pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of Title 1 with which to house up to 1,000 unhoused pupils within the middle school of the East Natomas Education Complex project as contracted by the Grant Joint Union High School District, the Twin Rivers Unified School District shall no longer be entitled to use the occupancy exception set forth in subdivision (b).

(d) If the Twin Rivers Unified School District calculates or recalculates, pursuant to subdivision (c) of Section 17071.10, its existing school building capacity on a districtwide basis, the district shall use its eligibility to complete construction of the East Natomas Education Complex project before submitting an application for other new construction projects in the school district. If the Twin Rivers Unified School District calculates or recalculates, pursuant to subdivision (c) of Section 17071.10, its existing school building capacity on the basis of high school attendance area, the district shall use its eligibility to complete construction of the East Natomas Education Complex project before submitting an application for other new construction projects in that attendance area.

(e) This section does not exempt the district’s baseline eligibility from adjustment to reflect the additional classrooms generated by the project once the project is completed.

(f) The governing board of the Twin Rivers Unified School District may initiate nullification of the occupancy exception granted by this section by submitting a board resolution, adopted at a regularly scheduled meeting of the governing board and requesting that nullification, to the State Allocation Board. Upon receipt of this written notification by the State Allocation Board, the occupancy exception granted by this section shall be nullified.

(g) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2008, Ch. 652, Sec. 2. Effective September 30, 2008. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)






ARTICLE 8 - Bonded Indebtedness of School Districts

35570

This article applies only to the reallocation of bonded indebtedness of a school district on general obligation bonds under one of the following conditions:

(a) The bonded indebtedness was approved by the voters prior to July 1, 1978.

(b) The bonded indebtedness was incurred for the acquisition or improvement of real property and was approved on or after July 1, 1978, by two-thirds of the votes cast by the voters voting on the proposition.

(c) The bonded indebtedness was incurred for the acquisition or improvement of real property and was approved on or after July 1, 1978, by 55 percent of the votes cast by the voters voting on the proposition at a regularly scheduled election or a statewide special election.

(Amended by Stats. 2006, Ch. 730, Sec. 6. Effective January 1, 2007.)



35571

When a school district is created, annexed, or abolished, or the boundaries thereof changed, the liability to taxation for the outstanding bonded indebtedness of the district or the territory affected thereby is as provided in this article. The authorities whose duty it is to levy taxes for the payment of principal and interest on the outstanding bonds shall levy the taxes upon the districts affected in such proportions as are provided in, or are determined under, the authority of this article.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35572

No territory shall be taken from any school district having any outstanding bonded indebtedness and made a part of another district where the action, if taken, would so reduce the last equalized assessed valuation of a district from which the territory was taken that the outstanding bonded indebtedness of the district would exceed 5 percent of the assessed valuation remaining in the district for each level maintained, on the date the reorganization is effective pursuant to Section 35766.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35573

When any school district is in any manner merged with one or more school districts so as to form a single district by any procedure, the district so formed is liable for all of the outstanding bonded indebtedness of the districts united or merged.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35574

Notwithstanding any other provision of this code, for the purposes of applying the State School Building Aid Law of 1952, Chapter 8 (commencing with Section 16000) of Part 10, the amount of outstanding bonded indebtedness, exclusive of interest, of the divided districts which is equal to the liability incurred by the acquiring district pursuant to Section 35576 shall be considered a liability of the acquiring district for purposes of computing bonding capacity of the district.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35575

When territory is taken from one school district and annexed to another school district and the area transferred contains no public school property or buildings, the territory shall drop any liability for outstanding bonded indebtedness in the district of which it was formerly a part and shall automatically assume its proportionate share of the outstanding bonded indebtedness of the district of which it becomes a part.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35576

(a) If territory is taken from one district and annexed to, or included in, another district or a new district by any procedure and the area transferred contains real property, the district to which the territory is annexed shall take possession of the real property, pursuant to paragraph (1) of subdivision (a) of Section 35560, on the day when the annexation becomes effective for all purposes. The territory transferred shall cease to be liable for the bonded indebtedness of the district of which it was formerly a part and shall automatically assume its proportionate share of the outstanding bonded indebtedness of any district of which it becomes a part.

(b) The acquiring district shall be liable for the greater of the amounts determined under provisions of paragraph (1) or (2), or the amount determined pursuant to a method prescribed under Section 35738.

(1) The proportionate share of the outstanding bonded indebtedness of the original district, which proportionate share shall be in the ratio that the total assessed valuation of the transferring territory bears to the total assessed valuation of the original district in the year immediately preceding the date on which the annexation is effective for all purposes. This ratio shall be used each year until the bonded indebtedness for which the acquiring district is liable has been repaid.

(2) The portion of the outstanding bonded indebtedness of the original district that was incurred for the acquisition or improvement of real property, or fixtures located on the real property, and situated in the territory transferred.

(c) The county board of supervisors shall compute for the reorganized district an annual tax rate for bond interest and redemption that will include the bond interest and redemption on the outstanding bonded indebtedness specified in paragraph (1) or (2) of subdivision (b), or the amount determined pursuant to a method prescribed under Section 35738. The county board of supervisors shall also compute tax rates for the annual charge and use charge prescribed by former Sections 1822.2 and 1825, as they read on July 1, 1970, when such charges were established before November 23, 1970. All such tax rates shall be levied in excess of any other ad valorem property tax authorized or required by law and shall not be included in the computation of the limitation specified in subdivision (a) of Section 1 of Article XIII A of the California Constitution.

(Amended by Stats. 2014, Ch. 327, Sec. 4. Effective January 1, 2015.)



35577

Whenever an existing school district having authorized but unsold bonds is completely divided between two or more districts so that the existing district ceases to exist, pursuant to any provision of this chapter, the board of supervisors shall, prior to the date the action is effective for the purposes of Section 35534, make and enter an order in the minutes of its proceedings that the authorization to issue the unsold bonds be divided between the districts in the ratio which the assessed valuation of the territory transferred to the districts bears to the total assessed valuation of the former district. The bonds, if issued by any new district, shall be considered a liability of the new district for purposes of computing the bonding capacity of the new district when applying the State School Building Aid Law of 1952, Chapter 8 (commencing with Section 16000) of Part 10.

(Amended by Stats. 1982, Ch. 466, Sec. 26.)



35578

Any unsold bonds of an elementary, high, or unified school district which is included as a whole in a new school district through any kind of reorganization may be issued by the board of supervisors in the name of the new district and the proceeds derived upon the sale thereof shall be the funds of the new district. However, the proceeds derived upon the sale thereof shall be expended only for the purpose, or purposes, for which such bonds were authorized.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)



35579

Any unsold bonds of an elementary, high, or unified school district which is included as a whole in a new school district through any kind of reorganization, if issued by the board of supervisors in the names of the old districts, shall be considered a liability of the new district for purposes of computing the bonding capacity of the new district when applying the State School Building Aid Law of 1952, Chapter 8 (commencing with Section 16000) of Part 10.

(Added by Stats. 1980, Ch. 1192, Sec. 2.)






ARTICLE 9 - Formation of the Wiseburn Unified School District, Bonded Indebtedness, and Revenue Limit

35580

Notwithstanding Article 8 (commencing with Section 35570), this article shall apply to the reorganization of the Wiseburn School District and the Centinela Valley Union High School District by the formation of the Wiseburn Unified School District and the termination of the Wiseburn School District. This article determines the liability for taxation, the bonding capacity, the permitted use of existing bond proceeds, and the allocation of authorized but unsold bonds of the Wiseburn Unified School District and the Centinela Valley Union High School District, and applies to the activities of the Local Public Schools Funding Authority, a joint powers authority created by the Wiseburn School District and the Centinela Valley Union High School District or the Wiseburn Unified School District and the Centinela Valley Union High School District.

(Added by Stats. 2012, Ch. 730, Sec. 1. Effective January 1, 2013.)



35581

(a) Any tax for repayment of bonds of the Wiseburn School District shall be levied on all taxable property of the Wiseburn Unified School District.

(b) Any tax for repayment of bonds issued by the Wiseburn Unified School District, including bonds authorized by the Wiseburn School District, shall be levied on all taxable property of the Wiseburn Unified School District.

(c) Commencing with the fiscal year that begins on the effective date of the reorganization of the Wiseburn School District by the formation of the Wiseburn Unified School District, any tax for repayment of voter approved bonds of the Centinela Valley Union High School District approved before January 1, 2012, shall be levied on both of the following:

(1) All taxable property located within the Centinela Valley Union High School District as the district exists following the effective date of reorganization pursuant to this section.

(2) All taxable property located within the Wiseburn Unified School District that was formerly part of the territory of the Centinela Valley Union High School District.

(d) In recognition of the authority for Centinela Valley Union High School District to continue levying property taxes on taxable property located within the Wiseburn Unified School District for repayment of bonds approved by voters before January 1, 2012, beginning on the effective date of reorganization of the Wiseburn School District by the formation of the Wiseburn Unified School District, the Centinela Valley Union High School District shall transfer to the Wiseburn Unified School District an amount equal to four million dollars ($4,000,000) from the proceeds of the sale of bonds approved by voters on November 2, 2010, and issued after January 1, 2012. The transfer shall be made from the proceeds of the sale of the first series of bonds issued after January 1, 2012, unless the Centinela Valley Union High School District elects to allocate the transfers to more than one series of bonds, in which case the transfers shall aggregate to the amount of four million dollars ($4,000,000). Proceeds transferred pursuant to this subdivision shall be expended by the Wiseburn Unified School District for purposes consistent with the original voter authorization for the bonds.

(Added by Stats. 2012, Ch. 730, Sec. 1. Effective January 1, 2013.)



35582

(a) The bonding limit applicable to the Wiseburn Unified School District shall be equal to the sum of both of the following:

(1) The limit specified in Section 15106, as applied to all taxable real property within the Wiseburn Unified School District zoned for residential purposes of any classification by reference to the general plan of the County of Los Angeles or any other zoning ordinance applicable to the territory.

(2) The limit specified in Section 15102, as applied to all taxable property within the territory of the Wiseburn Unified School District other than real property zoned for residential purposes of any classification by reference to the general plan of the County of Los Angeles or any other zoning ordinance applicable to the territory.

(b) Notwithstanding Section 35543 or any other law, the bonding limit applicable to the Centinela Valley Union High School District shall be equal to the sum of both of the following:

(1) The limit specified in Section 15102, as applied to all taxable property within the Centinela Valley Union High School District.

(2) The limit specified in Section 15102, as applied to all taxable property within the territory of the Wiseburn Unified School District other than real property zoned for residential purposes of any classification by reference to the general plan of the County of Los Angeles or any other zoning ordinance applicable to the territory.

(c) The bonding limit applicable to bonds payable from ad valorem property taxes of a joint powers authority created by the Wiseburn School District and the Centinela Valley Union High School District or the two surviving districts, acting together pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code), shall be equal to the sum of the respective bonding limits applicable to the members of such authority.

(d) If the Local Public Schools Funding Authority created by the Wiseburn School District and the Centinela Valley Union High School District, or the two surviving districts, acting together pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code), maintains outstanding bonded indebtedness issued pursuant to Chapter 1 (commencing with Section 15100), Chapter 1.5 (commencing with Section 15264), or Chapter 2 (commencing with Section 15300), of Part 10 of Division 1 of Title 1, the bonded indebtedness shall be allocated to the Wiseburn Unified School District and the Centinela Valley Union High School District, respectively, for purposes of the calculation of debt capacity pursuant to the bonding limits set forth in subdivisions (a) and (b), in proportionate amounts calculated based on the assessed value of taxable property within each respective school district securing repayment of the bonds.

(e) This section does not prohibit the Wiseburn Unified School District or the Centinela Valley Union High School District from seeking a waiver pursuant to Article 3 (commencing with Section 33050) of Chapter 1 of Part 20 of Division 2 or any other similar law of the bonding limits of this section or any other applicable statutory bonding limit.

(Added by Stats. 2012, Ch. 730, Sec. 1. Effective January 1, 2013.)



35584

A pupil residing in the Wiseburn Unified School District who is eligible to attend any of grades 9 to 12, inclusive, may attend the Centinela Valley Union High School District without an interdistrict attendance agreement if the Centinela Valley Union High School District accepts that pupil for attendance.

(Added by Stats. 2012, Ch. 730, Sec. 1. Effective January 1, 2013.)



35585

Notwithstanding any other law, the election to approve the reorganization plan for the Wiseburn Unified School District shall be conducted within the territory of the Wiseburn School District, and shall be approved upon a favorable vote of a majority of all votes cast on the reorganization proposal.

(Added by Stats. 2012, Ch. 730, Sec. 1. Effective January 1, 2013.)



35586

The governing board of the Local Public Schools Funding Authority formed by the Wiseburn School District and the Centinela Valley Union High School District or the two surviving school districts, acting together pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code), may proceed pursuant to Chapter 1 (commencing with Section 15100), Chapter 1.5 (commencing with Section 15264), or Chapter 2 (commencing with Section 15300), of Part 10 of Division 1 of Title 1 on behalf of the joint powers authority that is created by and under the exclusive authority of its member school districts.

(Added by Stats. 2012, Ch. 730, Sec. 1. Effective January 1, 2013.)









CHAPTER 4 - Reorganization of School Districts

ARTICLE 1 - Reorganization of School Districts by the Electorate

35700

An action to reorganize one or more districts is initiated upon the filing, with the county superintendent of schools, of a petition to reorganize one or more school districts signed by any of the following:

(a) At least 25 percent of the registered voters residing in the territory proposed to be reorganized if the territory is inhabited. Where the petition is to reorganize territory in two or more school districts, the petition shall be signed by at least 25 percent of the registered voters in that territory in each of those districts.

(b) A number of registered voters residing in the territory proposed to be reorganized, equal to at least 8 percent of the votes cast for all candidates for Governor at the last gubernatorial election in the territory proposed to be reorganized, where the affected territory consists of a single school district with over 200,000 pupils in average daily attendance and the petition is to reorganize the district into two or more districts.

(c) The owner of the property, provided that territory is uninhabited and the owner thereof has filed either a tentative subdivision map with the appropriate county or city agency or an application for any project, as defined in Section 21065 of the Public Resources Code, with one or more local agencies.

(d) A majority of the members of the governing boards of each of the districts that would be affected by the proposed reorganization.

(Amended by Stats. 1995, Ch. 267, Sec. 2. Effective January 1, 1996.)



35700.1

(a) A county superintendent of schools may do any of the following, as necessary, with respect to the reorganization of school districts within the jurisdiction of a county superintendent of schools:

(1) Prior to the initiation of an action to reorganize, a county superintendent of schools may do any of the following:

(A) Provide information, coordination, and guidance to potential petitioners for reorganization and to other parties inquiring about the petition process.

(B) Provide procedural advice and counseling.

(C) Provide information and assistance for community meetings, information sessions, and briefing sessions.

(D) Provide for coordination of media and community relations.

(2) A county superintendent of schools may perform the following duties for the processing and evaluation of multiple petitions to reorganize one or more school districts:

(A) Ensure compliance with all requirements pertaining to the petitions.

(B) Ensure compliance with all required timelines or deadlines for petitions.

(C) Apply new and preexisting evaluation criteria to the petition.

(3) A county superintendent of schools may provide assistance to newly reorganized school districts during the interim period, as follows:

(A) To ensure smooth transitions with minimum disruption to pupils and staff.

(B) To provide advisory and consulting expertise on any of the following:

(i) Board and administrative policies and regulations.

(ii) Personnel policies.

(iii) Curriculum.

(iv) Instructional programs and services.

(v) Financial and budgeting functions.

(vi) Distribution of assets and liabilities.

(b) No funds allocated to the Los Angeles County Office of Education pursuant to the Budget Act shall be used to instigate, solicit, or promote the development of plans to reorganize a school district or school districts within the jurisdiction of the county office of education; provided, however, that the funds may be used to support the research necessary to review and make recommendations regarding reorganization plans that are submitted to the county office of education.

(Added by Stats. 1996, Ch. 296, Sec. 1. Effective January 1, 1997.)



35700.3

A petition filed under Section 35700 shall be required to reasonably identify the territory to be reorganized, which identification may include references to streets or prominent geographic features. The inclusion of legal descriptions or plat maps, or both, however, shall not be a prerequisite for the filing of a valid petition.

(Added by Stats. 1998, Ch. 906, Sec. 1. Effective January 1, 1999.)



35700.5

Before initiating proceedings to consider any reorganization plan, the county committee on school district organization shall provide written notice of the proposed action to the local agency formation commission for the affected area.

(Added by Stats. 2000, Ch. 761, Sec. 1. Effective January 1, 2001.)



35701

In any petition to reorganize school districts there shall be designated no more than three of the petitioners as chief petitioners for the purpose of receiving notice of any public hearings to be held on the petition.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35702

The persons securing the signatures to a petition of electors to reorganize school districts shall attach thereto an affidavit that all persons who signed the petition did so in the presence of the affiant and that each signature is a genuine signature of the person whose name it purports to be.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35703

Any petition filed under this article may include any of the appropriate provisions specified in Article 3 (commencing with Section 35730).

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35704

The county superintendent of schools, within 30 days after any petition for reorganization is filed, shall examine the petition and, if he or she finds it to be sufficient and signed as required by law, transmit the petition simultaneously to the county committee and to the State Board of Education.

(Amended by Stats. 2000, Ch. 1058, Sec. 18. Effective January 1, 2001.)



35705

Within 60 days after receipt of the petition, the county committee shall hold one or more public hearings thereon at a regular or special meeting in each of the districts affected by the petition. Notice of the public hearing shall be given at least 10 days in advance thereof to not more than three persons designated in the petition as the chief petitioners, to the governing board of all districts affected by the proposed reorganization, and to all other persons requesting notice of the hearing.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35705.5

(a) The county committee may add to the petition any of the appropriate provisions specified in Article 3 (commencing with Section 35730) which were not included in the petition as filed and may amend any such provision which was so included.

(b) At least 10 days before the public hearing, or hearings, on the petition, the county committee shall make available to the public and to the governing boards affected by the petition a description of the petition, including all of the following:

(1) The rights of the employees in the affected districts to continued employment.

(2) The revenue limit per unit of average daily attendance for each affected district and the effect of the petition, if approved, on such revenue limit.

(3) Whether the districts involved will be governed, in part, by provisions of a city charter and, if so, in what way.

(4) Whether the governing boards of any proposed new district will have five or seven members.

(5) A description of the territory or districts in which the election, if any, will be held.

(6) Where the proposal is to create two or more districts, whether the proposal will be voted on as a single proposition.

(7) Whether the governing board of any new district will have trustee areas and, if so, whether the trustees will be elected by only the voters of that trustee area or by the voters of the entire district.

(8) A description of how the property, obligations, and bonded indebtedness of existing districts will be divided.

(9) A description of when the first governing board of any new district will be elected and how the terms of office for each new trustee will be determined.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35706

(a) Within 120 days of the commencement of the first public hearing on the petition, the county committee shall recommend approval or disapproval of a petition for unification of school districts or for the division of the territory of an existing school district into two or more separate school districts, as the petition may be augmented, or shall approve or disapprove a petition for the transfer of territory, as the petition may be augmented.

(b) The 120-day period for approving or disapproving a petition pursuant to Section 35709 or 35710 shall commence after certification of an environmental impact report, approval of a negative declaration, or a determination that the project is exempt from the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Amended by Stats. 2009, Ch. 314, Sec. 3. Effective January 1, 2010.)



35706.5

(a) No action to reorganize the boundaries of a school district shall be initiated or completed without the consent of a majority of all of the members of the governing board of the school district if both of the following conditions apply to the school district:

(1) It has obtained an emergency apportionment loan from the State of California, but the Superintendent of Public Instruction has determined that a state administrator is no longer necessary, and has restored, prior to the effective date of this section, the legal rights, duties, and powers of the governing board of the district pursuant to Section 41326.

(2) It has a student population 70 percent of which is from either a “lower income household” or “very low income household” as those terms are defined in Sections 50079.5 and 50105, respectively, of the Health and Safety Code.

(b) For purposes of this section, for any school district that meets the description specified in paragraph (1), consent to an action to reorganize the boundaries of the school district shall no longer be required when 10 years have elapsed from the date of final payment by the school district of the emergency loan to the State of California.

(Added by Stats. 2000, Ch. 599, Sec. 1. Effective January 1, 2001.)



35707

(a) Except for petitions for the transfer of territory, the county committee shall expeditiously transmit the petition to the State Board of Education together with its recommendations thereon. It shall also report whether any of the following, in the opinion of the committee, would be true regarding the proposed reorganization as described in the petition:

(1) It would adversely affect the school district organization of the county.

(2) It would comply with the provisions of Section 35753.

(b) Petitions for transfers of territory shall be transmitted pursuant to Section 35704.

(Amended by Stats. 2000, Ch. 1058, Sec. 19. Effective January 1, 2001.)



35708

Except for a petition to form one or more school districts approved pursuant to subdivision (b) of Section 35710, a petition transmitted pursuant to Section 35707, including the plans and recommendations included therein, if any, together with the recommended approval or disapproval and the plans and recommendations, if any, of the county committee shall be heard by the state board as provided in Article 4 (commencing with Section 35750).

(Amended by Stats. 2009, Ch. 314, Sec. 4. Effective January 1, 2010.)



35709

If the following conditions are met, the county committee may approve the petition and order that the petition be granted, and shall so notify the county board of supervisors:

(a) The county committee finds that the conditions enumerated in paragraphs (1) to (10), inclusive, of subdivision (a) of Section 35753 are substantially met, and:

(b) Either:

(1) The petition is to transfer uninhabited territory from one district to another and the owner of the territory, or a majority of the owners of the territory, and the governing boards of all school districts involved in the transfer consent to the transfer; or

(2) The petition is to transfer inhabited territory of less than 10 percent of the assessed valuation of the district from which the territory is being transferred, and all of the governing boards have consented to the transfer.

(Amended by Stats. 1990, Ch. 1658, Sec. 3.)



35710

(a) For all other petitions to transfer territory, if the county committee finds that the conditions enumerated in paragraphs (1) to (10), inclusive, of subdivision (a) of Section 35753 substantially are met, the county committee may approve the petition and, if approved, shall notify the county superintendent of schools who shall call an election in the territory of the districts as determined by the county committee, to be conducted at the next election of any kind in accordance with either of the following:

(1) Section 1002 of the Elections Code and Part 4 (commencing with Section 5000) of Division 1 of Title 1.

(2) Division 4 (commencing with Section 4000) of the Elections Code.

(b) A county committee also may approve a petition to form one or more school districts if the requirements of subdivision (a), and the following conditions, are met:

(1) Each county superintendent of schools with jurisdiction over an affected school district elects to grant approval authority to the county committee on school district organization for which he or she is secretary pursuant to Section 4012, and that county committee chooses to accept that authority.

(2) The governing board of each of the affected school districts consents to the petition.

(3) The secretary of the county committee designated as the lead agency pursuant to Section 35710.3 or subdivision (a) of Section 35520.5 enters into an agreement on behalf of the county committee for any or all affected school districts to share among those districts the costs of complying with the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(c) A petition to form one or more school districts that meets the conditions described in subdivision (b), but is not approved by the county committee, shall be transmitted to the state board pursuant to subdivision (a) of Section 35707 and heard by the state board pursuant to Section 35708. The state board, rather than the county committee, shall be the lead agency, as defined in Section 21067 of the Public Resources Code, for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) for each petition transmitted pursuant to this subdivision, including a petition disapproved by the county committee after determining the project is exempt from the California Environmental Quality Act pursuant to paragraph (5) of subdivision (b) of Section 21080 of the Public Resources Code.

(Amended by Stats. 2009, Ch. 314, Sec. 5. Effective January 1, 2010.)



35710.1

Notwithstanding any other provision of law, an election may not be called to vote on a petition to transfer territory if the election area for that petition, as determined pursuant to Section 35732, is uninhabited territory as described in Section 35517. The county committee, if it approves that petition, shall order that the petition be granted and shall notify the county board of supervisors.

(Added by Stats. 2005, Ch. 344, Sec. 7. Effective January 1, 2006.)



35710.3

A county committee shall be the lead agency, as defined in Section 21067 of the Public Resources Code, for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) for each petition it considers pursuant to Sections 35709 and 35710, unless the state board is the lead agency pursuant to subdivision (c) of Section 35710.

(Added by Stats. 2009, Ch. 314, Sec. 6. Effective January 1, 2010.)



35710.5

(a) An action by the county committee approving or disapproving a petition pursuant to Section 35709, 35710, or 35710.1 may be appealed to the State Board of Education by the chief petitioners or one or more affected school districts. The appeal shall be limited to issues of noncompliance with the provisions of Section 35705, 35706, 35709, or 35710. If an appeal is made as to the issue of whether the proposed transfer will adversely affect the racial or ethnic integration of the schools of the districts affected, it shall be made pursuant to Section 35711.

(b) Within five days after the final action of the county committee, the appellant shall file with the county committee a notice of appeal and shall provide a copy to the county superintendent of schools, except that if the appellant is one of the affected school districts it shall have 30 days to file the notice of appeal with the county committee and provide a copy to the county superintendent. Upon the filing of the notice of appeal, the action of the county committee shall be stayed, pending the outcome of the appeal. Within 15 days after the filing of the notice of appeal, the appellant shall file with the county committee a statement of reasons and factual evidence. The county committee shall then, within 15 days of receipt of the statement, send to the State Board of Education the statement and the complete administrative record of the county committee proceedings, including minutes of the oral proceedings.

(c) Upon receipt of the appeal, the State Board of Education may elect either to review the appeal, or to ratify the county committee’s decision by summarily denying review of the appeal. The board may review the appeal either solely on the administrative record or in conjunction with a public hearing. Following the review, the board shall affirm or reverse the action of the county committee, and if the petition will be sent to election, shall determine the territory in which the election is to be held. The board may reverse or modify the action of the county committee in any manner consistent with law.

(d) The decision of the board shall be sent to the county committee which shall notify the county board of supervisors or the county superintendent of schools pursuant to Section 35709, 35710, or 35710.1, as appropriate.

(Amended by Stats. 2005, Ch. 344, Sec. 8. Effective January 1, 2006.)



35710.51

(a) The county superintendent of schools, within 35 days after receiving the notification provided by Section 35710, shall call an election, in the manner prescribed in Part 4 (commencing with Section 5000), to be conducted at the next election of any kind in accordance with either of the following:

(1) Section 1002 of the Elections Code and Part 4 (commencing with Section 5000) of Division 1 of Title 1.

(2) Division 4 (commencing with Section 4000) of the Elections Code.

(b) The county superintendent of schools shall call the election in the territory of districts as determined by the county committee on school district organization, or, in the case of territory transfers appealed to the state board pursuant to subdivision (c) of Section 35710.5, as determined by the state board. The county superintendent of schools shall not issue an order of election until after the time for an appeal pursuant to subdivision (b) of Section 35710.5 has elapsed.

(Amended by Stats. 2014, Ch. 327, Sec. 5. Effective January 1, 2015.)



35711

(a) A person questioning the finding of the county committee pursuant to Section 35709 or 35710 that the action to transfer territory or form one or more school districts will not adversely affect the racial or ethnic integration of the schools of the districts affected, may appeal a decision based on that finding. The appeal shall be made to the state board within 30 days. The appeal shall be based upon factual and statistical evidence.

(b) If the state board denies the appeal, the decision of the county committee shall stand. If the state board approves the appeal, it shall review the findings of the county committee at a regular meeting of the state board.

(c) The state board shall notify the county committee of its decision on the appeal. If the state board approves the appeal, the county committee shall transmit a copy of the proceedings to the state board within 30 days after receipt of notice. The state board shall review the transcript, considering all factors involved. The state board may reverse, or may affirm, the decision of the county committee, or if it appears that inadequate consideration was given to the effect of the transfer on integration of the schools of the districts affected, it shall direct the county committee to reconsider its decision and for this purpose to hold another hearing.

(Amended by Stats. 2009, Ch. 314, Sec. 7. Effective January 1, 2010.)



35712

The State Board of Education may adopt rules and regulations for the implementation of this article, as it deems necessary.

(Added by Stats. 1990, Ch. 1658, Sec. 7.)






ARTICLE 2 - County Committee on School District Organization Plans and Recommendations for District Reorganization

35720

Each county committee on school district organization shall, under the direction of the State Board of Education, formulate plans and recommendations for the organization of the districts in the county or any portion thereof including, if appropriate, a portion of one or more adjacent counties.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35720.5

(a) The county committee shall adopt a tentative recommendation following which action it shall hold one or more public hearings in the area proposed for reorganization at least 30 days prior to submission of a final recommendation for unification or other reorganization to the State Board of Education.

(b) The public hearing required by this section shall be called when both of the following conditions are met :

(1) Notice is sent to the governing board of each school district involved at least 10 days before the hearing.

(2) Notice of the hearing is either published in a newspaper of general circulation or posted in every schoolhouse and at least three public places in the affected territory, district, or districts.

(c) The notice shall contain information as to the time, place, and purpose of the hearing.

(Amended by Stats. 2000, Ch. 1058, Sec. 20. Effective January 1, 2001.)



35721

(a) On receipt of a petition signed by at least 10 percent of the qualified electors residing in any district for a consideration of unification or other reorganization of any area, the county committee shall hold a public hearing on the petition at a regular or special meeting.

(b) On receipt of a petition signed by at least 5 percent of the qualified electors residing in a school district with over 200,000 pupils in average daily attendance in which the petition is to reorganize the district into two or more districts, the county committee shall hold a public hearing on the petition at a regular or special meeting.

(c) On receipt of a resolution approved by a majority of the members of a city council, county board of supervisors, governing body of a special district, or local agency formation commission that has jurisdiction over all or a portion of the school district for consideration of unification or other reorganization of any area, the county committee shall hold a public hearing on the proposal at a regular or special meeting.

(d) Following the hearing conducted pursuant to subdivision (a), (b), or (c), the county committee shall grant or deny the petition. If the county committee grants the petition, it shall adopt a tentative recommendation following which action it shall hold one or more public hearings in the area proposed for reorganization. The provisions of Sections 35705 and 35705.5 shall apply to any such public hearing.

(Amended by Stats. 2000, Ch. 761, Sec. 1.5. Effective January 1, 2001.)



35721.5

Before initiating proceedings to consider any reorganization plan, the county committee on school district organization shall provide written notice of the proposed action to the local agency formation commission for the affected area.

(Added by Stats. 2000, Ch. 761, Sec. 2. Effective January 1, 2001.)



35722

Following the public hearing, or the last public hearing, required by Section 35720.5 or subdivision (d) of Section 35721, the county committee may adopt a final recommendation for unification or other reorganization and shall transmit that recommendation together with the petition filed under subdivision (a) or (b) of Section 35721, or with the resolution filed under subdivision (c) of Section 35721, if any, to the State Board of Education for hearing as provided in Article 4 (commencing with Section 35750); or shall transmit the petition to the State Board of Education and order the reorganization granted if the requirements of Section 35709 are satisfied; or shall transmit the petition to the State Board of Education and order that an election be held if the requirements of Section 35710 are satisfied.

(Amended by Stats. 2005, Ch. 344, Sec. 9. Effective January 1, 2006.)



35723

When a county committee selects an area for study for possible recommendation for reorganization which includes territory of one or more school districts under the jurisdiction of the county superintendent of schools of another county, the county committee shall so notify the members of the county committee of such other county. Thereafter, the members of the county committee of such other county shall be notified by mail of each public hearing or meeting of the county committee at which the proposed reorganization will be considered at least 10 days prior to the day of such hearing or meeting.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35724

If plans and recommendations adopted by a county committee propose changes in the boundaries or status of school districts under the jurisdiction of the superintendent of any adjacent county, the county committee of each such adjacent county shall be requested in writing to concur in the plans and recommendations.

If the county committee of an adjacent county concurs in the plans and recommendations, the concurrence shall accompany the recommendations transmitted to the State Board of Education.

If the county committee of an adjacent county fails to respond to the request for concurrence within 90 days of the date of the request, such failure shall be deemed to be a concurrence in the plans and recommendations.

If a county committee of an adjacent county does not concur in the plans and recommendations, it shall so notify the other county committee in writing and accompany the notification with plans and recommendations for the reorganization of school districts of its county including territory that would be affected by the plans and recommendations of the other county committee. After 60 days from the notification of nonconcurrence, if the county committees are still unable to agree upon plans and recommendations for reorganization of the territory, the county committees, or any of them, may submit plans and recommendations to the State Board of Education, and the board may approve or reject the plans, or any of them, in the same manner as other plans and recommendations.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)






ARTICLE 3 - Contents of Plans and Recommendations

35730

The plans and recommendations, in connection with the proposed formation of a new unified school district to include within its boundaries a chartered city, may provide that the establishment and existence of the governing board of the district shall be governed by the charter of the city and not exclusively by general law. Upon adoption of plans and recommendations containing such provision, the establishment and existence of the governing board of the district shall thenceforth be governed exclusively by the city charter and the board shall be a city board of education of a chartered city. In the absence of such a recommendation, the proposed new unified district shall be governed by general law.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35730.1

Any reorganization of a school district with more than 500,000 pupils in average daily attendance shall require that each new district created meets the following conditions:

(a) Socioeconomic diversity.

(b) Geographical compactness.

(c) Equity of resource distribution.

(d) Compliance with Crawford v. Board of Education, 17 Cal. 3d 280, and the terms of the consent decree in Rodriquez v. Los Angeles Unified School District, Consent Decree No. C-611358.

(e) Preservation of the policies used by magnet schools, charter schools, site-based management initiatives, and the LEARN program as those policies already exist in practice or pursuant to law.

(f) Compliance with the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(g) Compliance with the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971), as amended.

(h) The formation of the new school districts does not result in the diminution of minority protections.

(i) The maintenance of the conditions of all collective bargaining agreements until their expirations.

(j) Recognition of the existing retiree health, dental, and vision care benefits.

(Added by Stats. 1995, Ch. 412, Sec. 2. Effective January 1, 1996.)



35731

In any proposal for unification, plans and recommendations may include a provision for a governing board of seven members. In the absence of such a provision, any proposed new district shall have a governing board of five members.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35732

Plans and recommendations may include a provision specifying the territory in which the election to reorganize the school districts will be held. In the absence of such a provision, the election shall be held only in the territory proposed for reorganization.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35733

Whenever the recommendation is to divide the entire territory of an existing school district into two or more separate school districts, the recommendation may provide that the plans and recommendations be voted upon as a single proposition.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35734

The plans and recommendations may include a provision for trustee areas that provide for representation in accordance with population and geographic factors of the entire area of the district. Any provision of that kind shall also specify the boundaries of the proposed trustee areas and shall specify whether members of the governing board shall be elected by the registered voters of the entire school district or by only the registered voters of that particular trustee area. A proposal for trustee areas shall be considered as an inherent part of the proposal and not as a separate proposition.

In the absence of a provision for trustee areas, the proposed new district shall have a governing board elected by the registered voters of the entire district.

(Amended by Stats. 1987, Ch. 1452, Sec. 214.)



35735

(a) Each proposal for the reorganization of school districts shall include a computation of the base revenue limit per unit of average daily attendance for the districts. That computation shall be an integral part of the proposal and shall not be considered separately from the proposal. The computation of the base revenue limit for the newly organized school districts shall be based on the current information available for each affected school district for the second principal apportionment period for the fiscal year two years prior to the fiscal year in which the reorganization is to become effective. The computation of any adjustments for employee salaries and benefits shall be based on information from the fiscal year two years prior to the fiscal year in which the reorganization is to become effective. For the purposes of this article “affected school district” means a school district affected by a reorganization because all or a portion of its average daily attendance is to be included in the newly organized school districts.

(b) The county superintendent of schools shall compute the base revenue limit per unit of average daily attendance pursuant to Section 35735.1 for a school district involved in an action to reorganize and in an action to transfer territory.

(c) The State Department of Education shall use information provided pursuant to subdivision (a) by the county superintendent of schools in each county that has a school district affected by an action to unify or by an appeal of a transfer of territory to compute the base revenue limit per unit of average daily attendance for a newly organized school district pursuant to Section 35735.1.

(d) This section shall not apply to any reorganization proposal approved by the State Board of Education prior to January 1, 1995.

(e) Any costs incurred by the county superintendent of schools in preparing reports pursuant to this section or Section 35735.1 or 35735.2 may be billed to the affected school districts on a proportionate basis.

(Repealed and added by Stats. 1994, Ch. 1186, Sec. 10. Effective January 1, 1995.)



35735.1

(a) The local control funding formula allocation per unit of average daily attendance for newly organized school districts shall be equal to the total of the amount of the local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, per unit of average daily attendance of the affected school districts computed pursuant to the computations set forth below. The following computations shall be made to determine the local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, per unit of average daily attendance for the newly organized school districts:

(1) Based on the current information available for each affected school district for the second principal apportionment period for the fiscal year before the fiscal year in which the reorganization is to become effective, multiply the local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, per unit of average daily attendance for that school district by the number of units of average daily attendance for that school district that the county superintendent of schools determines will be included in the proposed school district.

(2) Add the amounts calculated pursuant to paragraph (1) and divide that sum by the number of units of average daily attendance in the newly organized school districts.

(b) The amount determined pursuant to subdivision (a) shall be the local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, per unit of average daily attendance for the newly organized school districts.

(c) The average daily attendance of a newly organized school district, for purposes of Sections 42238.02 and 42238.03, shall be the average daily attendance that is attributable to the area reorganized for the fiscal year before the fiscal year in which the new school district becomes effective for all purposes.

(d) Notwithstanding this section, commencing with the 2013–14 fiscal year, a newly reorganized school district shall receive state-aid funding pursuant to paragraph (3) of subdivision (b) of Section 42238.03 or the total combined per pupil funding amount received by each school district pursuant to paragraphs (1) and (2) of subdivision (a) of Section 42238.03 for the fiscal year before the fiscal year in which the new school district becomes effective for all purposes, whichever is greater.

(e) Notwithstanding any other law, this section shall not be subject to waiver by the state board pursuant to Section 33050 or by the Superintendent.

(f) Upon a determination that all school districts or charter schools equal or exceed the local control funding formula target computed pursuant to Section 42238.02 as determined by the calculation of a zero difference pursuant to paragraph (1) of subdivision (b) of Section 42238.03, for all school districts and charter schools, this section shall not apply and the newly reorganized school district shall receive an allocation equal to the amount calculated under Section 42238.02 in that fiscal year and future fiscal years.

(Amended by Stats. 2013, Ch. 47, Sec. 16. Effective July 1, 2013.)



35735.3

The transfer of seventh and eighth grade pupils between an elementary school district and a high school district triggers the recomputation, pursuant to Section 35735.1, of the base revenue limit per unit of average daily attendance of the district receiving the 7th and 8th grade pupils, except that the computations described in paragraphs (2) and (3) of subdivision (a) of Section 35735.1 shall not apply to a recomputation performed pursuant to this section.

(Added by Stats. 2002, Ch. 1168, Sec. 8. Effective September 30, 2002.)



35735.4

Notwithstanding paragraphs (2) and (3) of subdivision (a) of Section 35735.1, as it read on June 30, 1998, a school district that was reorganized in the 1998–99 fiscal year, had an enrollment of fewer than 2,000 pupils in the second fiscal year prior to the fiscal year of reorganization, was wholly located within a county of the 20th class, as defined pursuant to Section 28041 of the Government Code, and for which the criteria specified in paragraph (2) or (3), or both, of subdivision (a) of Section 35735.1, as it read on June 30, 1998, would have been met had pupils on interdistrict transfers in the second fiscal year prior to the fiscal year of reorganization attended their district of residence, may include the calculations set forth in paragraphs (2) and (3) of subdivision (a) of Section 35735.1, as it read on June 30, 1998, in the calculation of its base revenue limit per unit of average daily attendance.

(Added by Stats. 1998, Ch. 905, Sec. 2. Effective January 1, 1999.)



35736

Plans and recommendations may include a proposal for dividing the property, other than real property, and obligations of any school district proposed to be divided between two or more school districts, or proposed to be partially included in one or more school districts. As used in this section, “property” includes funds, cash on hand, and moneys due but uncollected on the date reorganization becomes effective for all purposes, and state apportionments based on average daily attendance earned in the year immediately preceding the date reorganization becomes effective for all purposes. In providing for this division, the plans and recommendations may consider the assessed valuation of each portion of the district, the revenue limit per pupil in each district, the number of children of school age residing in each portion of the district, the value and location of the school property, and such other matters as may be deemed pertinent and equitable. Any such proposal shall be an integral part of the proposal and not a separate proposition.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35736.5

Sections 35735 to 35736, inclusive, shall only apply to actions to reorganize school districts for which the order to reorganize, pursuant to Section 35765, is appropriately filed after December 1, 2013, pursuant to Section 54902 of the Government Code. Actions to reorganize school districts for which the order to reorganize is appropriately filed on or before December 1, 2013, shall be implemented pursuant to Sections 35735 to 35736, inclusive, as those sections read on January 1, 2013.

(Amended by Stats. 2013, Ch. 357, Sec. 13. Effective September 26, 2013.)



35737

Plans and recommendations may include a provision specifying that the election for the first governing board will be held at the same time as the election on the reorganization of the school districts. If such a provision is included, it shall specify the method whereby the length of the initial terms may be determined so that the governing board will ultimately have staggered terms which expire in years with regular election dates. In the absence of such a provision, the election of the first governing board will take place on the first regular election following the passage of the reorganization proposal.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35738

Plans and recommendations may include a method of dividing the bonded indebtedness other than the method specified in paragraphs (1) and (2) of subdivision (b) of Section 35576 for the purpose of providing greater equity in the division. Consideration may be given to the assessed valuation, number of pupils, property values, and other matters which the petitioners or county committee deems pertinent.

(Amended by Stats. 2003, Ch. 62, Sec. 41. Effective January 1, 2004.)






ARTICLE 3.5 - Fiscal Actions of Newly Organized or Reorganized School Districts

35740

In addition to satisfying the requirements of subdivision (j) of Section 42127.6, upon the approval of a petition for reorganization and continuing after the certification of the election results for a newly organized school district pursuant to Section 35763, or upon the appointment of an interim governing board pursuant to Section 35100, until the effective date of the newly organized or newly formed school district in accordance with Article 4 (commencing with Section 35530) of Chapter 3, a school district involved in a reorganization as an existing, proposed, newly formed, or newly organized school district is subject to all of the following:

(a) (1) The interim board or the governing board of the existing school district or districts, and, where applicable, the administrators of the existing school district or districts, shall notify the county superintendent of schools in writing and provide relevant documents and information no less than 10 schooldays before taking any action on any matter that could have a material fiscal impact on, or impose a debt or liability on, the existing, proposed, newly formed, or newly organized school district.

(2) Notwithstanding any other law, failure to provide the notice and relevant documents and information required by paragraph (1) shall nullify the action taken by the board or administrator of the school district or districts.

(3) As used in this section, “schoolday” means a day upon which the schools of the district are in session or non-holiday weekdays during the summer recess.

(b) The county superintendent of schools may review any action taken or proposed to be taken by any interim or existing governing board or school district administrators to determine whether that action would have a material fiscal impact, debt, or liability on the existing, proposed, newly formed, or newly organized school district. If, based on the review of the county superintendent of schools, the county superintendent of schools determines that the action or proposed action would have a material fiscal impact on the existing, proposed, newly formed, or newly organized school district, and that action is unnecessary for the immediate functioning of the existing or newly formed school district, the county superintendent of schools may stay or rescind that action. The county superintendent of schools shall inform the existing or interim reorganized school district governing board or the school district administrators in writing of his or her justification for the exercise of authority under this subdivision to stay or rescind any action of the interim or existing governing board or the school district administrators.

(c) A school district shall provide any documents or information requested by the county superintendent of schools in a timely manner related to proposed actions that are under review pursuant to this section.

(d) The provisions of this section shall apply irrespective of a school district’s budget or certification status under Article 2 (commencing with Section 42120) or Article 3 (commencing with Section 42130) of Chapter 6 of Part 24.

(Added by Stats. 2011, Ch. 635, Sec. 1. Effective January 1, 2012.)






ARTICLE 4 - Approval and Adoption of Plans and Recommendations

35750

The State Board of Education shall establish minimum standards which it shall apply in approving or disapproving petitions and proposals for the formation or reorganization of school districts.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35751

When it is necessary for the State Board of Education to consider petitions submitted under this chapter and prepare a proposal relating to such a petition, each county superintendent of schools and every other county officer in the counties affected, and the district superintendent of the school districts affected shall provide the statistical information required by the Department of Education to complete the study.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35752

(a) When a petition for the reorganization of a school district is received in the office of the secretary of the state board, the secretary shall set the petition for hearing at a regular or special meeting of the state board. At least 30 days prior to the date of the hearing, he or she shall send by registered mail a notice containing a general statement of the purpose of the petition and the time and place of the hearing to each of the following persons or agencies:

(1) The governing board and district superintendent of each school district whose boundaries would be affected.

(2) The county superintendent and county committee of each county that has jurisdiction over any of the districts whose boundaries would be affected.

(3) The persons designated in the petition as “chief petitioners.”

(b) A petition for the reorganization of a school district initiated pursuant to subdivision (d) of Section 35700, and transmitted to the state board pursuant to Section 35707, shall be withdrawn from consideration if both of the following occur:

(1) A majority of the members of the governing board of each school district initiating the petition approves a resolution requesting withdrawal of the petition.

(2) The county committee on school district organization transmitting the petition to the state board approves a resolution supporting withdrawal of the petition.

(c) A resolution for the reorganization of a school district initiated pursuant to subdivision (c) of Section 35721 and transmitted to the state board pursuant to Section 35722 shall be withdrawn from consideration if the state board receives a resolution from the county committee on school district organization transmitting the petition to the state board requesting withdrawal of the petition.

(Amended by Stats. 2006, Ch. 730, Sec. 8.5. Effective January 1, 2007.)



35753

(a) The State Board of Education may approve proposals for the reorganization of districts, if the board has determined, with respect to the proposal and the resulting districts, that all of the following conditions are substantially met:

(1) The reorganized districts will be adequate in terms of number of pupils enrolled.

(2) The districts are each organized on the basis of a substantial community identity.

(3) The proposal will result in an equitable division of property and facilities of the original district or districts.

(4) The reorganization of the districts will preserve each affected district’s ability to educate students in an integrated environment and will not promote racial or ethnic discrimination or segregation.

(5)  Any increase in costs to the state as a result of the proposed reorganization will be insignificant and otherwise incidental to the reorganization.

(6) The proposed reorganization will continue to promote sound education performance and will not significantly disrupt the educational programs in the districts affected by the proposed reorganization.

(7)  Any increase in school facilities costs as a result of the proposed reorganization will be insignificant and otherwise incidental to the reorganization.

(8) The proposed reorganization is primarily designed for purposes other than to significantly increase property values.

(9) The proposed reorganization will continue to promote sound fiscal management and not cause a substantial negative effect on the fiscal status of the proposed district or any existing district affected by the proposed reorganization.

(10) Any other criteria as the board may, by regulation, prescribe.

(b) The State Board of Education may approve a proposal for the reorganization of school districts if the board determines that it is not practical or possible to apply the criteria of this section literally, and that the circumstances with respect to the proposals provide an exceptional situation sufficient to justify approval of the proposals.

(Amended by Stats. 2005, Ch. 344, Sec. 10. Effective January 1, 2006.)



35754

After affording interested persons an opportunity to present their views on the petition and after hearing any findings and recommendations of the State Superintendent of Public Instruction, the State Board of Education shall approve or disapprove the formation of the proposed new district. If the board approves the formation, it may amend or include in the proposal any of the appropriate provisions of Article 3 (commencing with Section 35730).

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35755

After the State Board of Education has approved the plans and recommendations for the unification or other reorganization of the school districts in any area, the secretary of the State Board of Education shall give notice of the approval to the county superintendent of schools having jurisdiction over any of the districts whose boundaries or status would be affected by the reorganization as proposed.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35756

The county superintendent of schools, within 35 days after receiving the notification provided by Section 35755, shall call an election, to be conducted at the next election of any kind in the territory of districts as determined by the state board, in accordance with either of the following:

(a) Section 1002 of the Elections Code and Part 4 (commencing with Section 5000).

(b) Division 4 (commencing with Section 4000) of the Elections Code.

(Amended by Stats. 2006, Ch. 730, Sec. 9. Effective January 1, 2007.)



35756.5

In the case of the transfer of territory from one district to another, if the transfer is opposed by the governing boards of one or more of the districts affected with an average daily attendance of 900 or less, the territory in which the election is held shall include the entire territory of the districts opposing the transfer. Each district with an average daily attendance of 900 or less which is included in an election because of the objection of its governing board to the transfer shall bear the additional cost of holding the election in that portion of its territory not otherwise included in the election. When a majority of the votes cast in the school district opposing the transfer and a majority of the votes cast in the entire territory in which the election is held are in favor of the reorganization, the proposal carries.

(Amended by Stats. 1987, Ch. 917, Sec. 10.)



35757

The county superintendent of schools shall prepare a statement of official information and statistics relating to the proposed reorganization which shall include, but is not limited to, the plans and recommendations, the revenue limit per pupil, the rate of growth, the expected enrollment, and the support from the state which can be expected if such area maintains an adequate school program. Such statistics shall be based upon the school year last completed before the date of the election.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35758

The county superintendent of schools calling the election shall cause to be prepared and distributed a statement setting forth arguments for and against the recommendations. The argument shall not exceed 500 words. The argument in favor of the recommendation shall be prepared by the president of the county board or by a proponent of the recommendations designated by the president. The arguments against the recommendations shall be prepared by a member of the county board who voted against the recommendations, or, if there be none, by an elector designated by the county superintendent of schools who has appeared before the board or at a public hearing in opposition to the recommendation.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35759

The cost of preparation and distribution of the statement setting forth the arguments in favor of, and those opposed to, the recommendations of the county board, and the cost of any election held pursuant to this article shall be a charge against the general fund of the county. If such district is situated in more than one county, the cost of the election shall be prorated against each county in the same proportion as the assessed valuation of the territory of the proposed new district lying in such county bears to the total assessed valuation of the proposed new districts.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35760

(a) Any circular, pamphlet, letter, poster, or other campaign literature which is designed to promote either the passage or defeat of a ballot measure proposing the reorganization of school districts shall bear on its face, in a conspicuous place, either of the following:

(1) The names and residence addresses of the chairmen and secretary, or the names and residence addresses of at least two officers of the organization issuing it, if issued by an organization.

(2) The name and residence address, with the street and number, if any, of any individual responsible for it, if issued by an individual or individuals.

(b) If any person eligible to vote upon such ballot measure has reason to believe that such campaign literature contains false and misleading statements, he or she may bring an action in the superior court for injunctive relief against further circulation of the literature, and if the court finds that the literature does, in fact, contain false and misleading statements, it may enjoin any further circulation of the literature.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35761

Every qualified elector residing within the territory in which the election is called shall be eligible to vote at such election.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35762

The words to appear upon the ballots used for voting upon the adoption or rejection of the proposals for the reorganization of school districts shall be “Reorganization of school districts—Yes,” and “Reorganization of school districts—No,” or words of similar import. If the plans and recommendations include a proposal for trustee areas in accordance with Section 35734, such proposal shall be considered a part of the reorganization proposition to be voted upon, and the ballot shall include wording to that effect.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35763

Upon the completion of the canvass of the election returns and the vote by mail ballots, the county superintendent of schools shall tabulate the returns and the vote by mail ballots, and notify the Superintendent of Public Instruction, the board of supervisors and the governing board of each affected school district of the number of votes cast for, and the number of votes cast against, the reorganization of school districts in each school district and also the total number of votes cast for, and the total number of votes cast against, the reorganization of school districts.

(Amended by Stats. 2007, Ch. 508, Sec. 1. Effective January 1, 2008.)



35764

When a majority of all the votes cast are cast in favor of the reorganization or other proposal, the proposal carries.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35765

After the board of supervisors receives a proper certificate of election or other proper evidence that an action to organize or reorganize school districts has been approved as provided by law, the board of supervisors shall make an order to create, change, or terminate school districts as may be required by the action and establish or reestablish the boundaries of the districts affected by the action. The order shall be entered in the county’s record of school districts.

If the action results in the creation of a district or a change of district boundaries of the type described in Section 54900 of the Government Code, the order of the board of supervisors shall include the legal description of each district created or changed in the action and, immediately after making the order, the board of supervisors shall cause a copy of the order and a map or plat indicating the boundaries established or reestablished for each district affected by the order to be filed as required by Chapter 8 (commencing with Section 54900) of Part 1 of Division 2, Title 5 of the Government Code.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35766

After the expiration of one year from the date of the order, the order shall be conclusive evidence that the school district has been legally organized, or the boundaries legally changed, as the case may be, and no suit shall be maintained which questions the validity of the organization or change of boundaries.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35767

Except as otherwise provided in Article 1 (commencing with Section 35100) of Chapter 2 of Part 21, and notwithstanding the provisions of Section 35101, the county superintendent of schools having jurisdiction may consolidate the election for the purpose of electing the governing board of a unified school district proposed to be formed under Chapter 2 (commencing with Section 4200) of Part 3 with the election held for adopting or rejecting the plans and recommendations for the formation of a new district. The election shall be called, held, and conducted pursuant to Article 1 (commencing with Section 5000) of Chapter 1 of Part 4, Chapter 3 (commencing with Section 5300) of Part 4, and Article 1 (commencing with Section 35100) of Chapter 2 of Part 21, except that the question of formation of a unified school district and any other proposition to be voted upon shall appear on the ballot before the list of candidates for election to the governing board of the proposed unified district.

(Added by renumbering Section 35104 by Stats. 1987, Ch. 1452, Sec. 191.)



35768

The State Board of Education may adopt rules and regulations for the implementation of this article, as it deems necessary.

(Added by Stats. 1990, Ch. 1658, Sec. 9.)






ARTICLE 5 - Lapsation

35780

(a) Any school district which has been organized for more than three years shall be lapsed as provided in this article if the number of registered electors in the district is less than six or if the average daily attendance of pupils in the school or schools maintained by the district is less than six in grades 1 through 8 or is less than 11 in grades 9 through 12, except that for any unified district which has established and continues to operate at least one senior high school, the board of supervisors shall defer the lapsation of the district for one year upon a written request of the governing board of the district and written concurrence of the county committee. The board of supervisors shall make no more than three such deferments.

(b) For a newly organized school district that has been unable to provide the school facilities necessary for instructional services by employees of the district to all of the pupils who are residents of the district after five years from the date that the reorganization became effective, the county committee on school district organization, upon direction from the State Board of Education, shall initiate lapsation procedures pursuant to Section 35783 or revert the reorganized district to its original status.

(c) A school district may also be lapsed when there are no school facilities or sites on which to maintain any school in the district.

(Amended by Stats. 1994, Ch. 1186, Sec. 15. Effective January 1, 1995.)



35780.1

For purposes of this article, “lapse” means an action to dissolve a school district and annex the entire territory of that district to one or more adjoining school districts.

(Added by Stats. 2009, Ch. 314, Sec. 8. Effective January 1, 2010.)



35781

The attendance of pupils residing in a unified district in high schools in an adjoining state pursuant to Section 44618 or Article 1 (commencing with Section 2000) of Chapter 7 of Part 2, shall be deemed for the purposes of this article to be in high schools established and maintained by the unified district.

(Repealed and added by Stats. 1980, Ch. 1192, Sec. 3.)



35782

Within 45 days before the close of each school year, the county committee shall conduct a public hearing on the issues specified in Section 35780. Notice of the public hearing shall be given at least 10 days in advance of the hearing to each member of the governing board of the lapsed district immediately before its lapsation, to each of the governing boards that adjoin the lapsed district, and to the high school district of which the lapsed elementary district is a component.

(Amended by Stats. 2014, Ch. 327, Sec. 6. Effective January 1, 2015.)



35783

After the hearing, and at least 30 days before the end of the school year, the county committee shall order the territory annexed to one or more adjoining districts as seems to the county committee to be in the best interest of the adjoining districts and the residents of the lapsed district.

(Amended by Stats. 2014, Ch. 327, Sec. 7. Effective January 1, 2015.)



35784

If the county committee orders the territory of a lapsed district annexed to more than one adjoining district, it may provide for such a division of the funds, property, and obligations of the lapsed district as it deems most equitable in the circumstances. If no division is provided for by the committee, the general provisions of Article 7 (commencing with Section 35560) of Chapter 3 shall apply to the division of funds, property, and obligations of the lapsed district.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35785

Following the order of the county committee, the county superintendent of schools shall give notice of the board action to the county board of supervisors and to the State Board of Education.

(Added by Stats. 1980, Ch. 1192, Sec. 3.)



35786

An order of a county committee attaching the territory of a lapsed school district to one or more adjoining school districts shall be effective for all purposes on the July 1 after date of the order. Notwithstanding Section 35534, the effective date of the order is not subject to compliance with Section 54900 of the Government Code. Compliance with Section 54900 of the Government Code is required by December 1 of the year in which the order is made.

(Amended by Stats. 2014, Ch. 327, Sec. 8. Effective January 1, 2015.)



35787

Except as otherwise provided in this article, an action to lapse a school district is subject to the provisions of Chapter 3 (commencing with Section 35500), and the county committee may add to its order to lapse a school district, pursuant to Section 35783, appropriate provisions specified in Article 3 (commencing with Section 35730).

(Amended by Stats. 2012, Ch. 589, Sec. 3. Effective January 1, 2013.)












PART 22 - SCHOOL OPERATIONS

CHAPTER 1 - Maintenance of Schools

ARTICLE 5 - Junior High Schools

37060

The governing board of a county, a high school district, a union high school district, or a joint union high school district may establish a junior high school or a system of junior high schools.

(Repealed and added by Stats. 1987, Ch. 1452, Sec. 227.5.)



37085

Any school district within a junior high school or system of junior high schools, maintained by the governing board of a county, union, or joint union high school district, may withdraw from the junior high system when a majority of the qualified voters in the district voting thereat vote in favor of withdrawal.

(Enacted by Stats. 1976, Ch. 1010.)



37085.5

If a school district withdraws from a junior high school system pursuant to a vote in favor of withdrawal pursuant to Section 37085, there shall not be an election to reverse that action for at least three complete school years following the date the withdrawal occurs.

(Added by Stats. 1984, Ch. 503, Sec. 1.)



37086

Election proceedings may be commenced upon by either of the following means:

(a) A petition signed by thirty-five percent (35%) of the registered voters residing in the district shall be presented to the county superintendent of schools of the county in which the district is situated, setting forth briefly the reasons for withdrawal and praying that the question be submitted to the voters of this district.

(b) The governing boards of all school districts involved shall agree that an election be held and shall notify the county superintendent of schools of such agreement.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 2 - School Calendar

ARTICLE 1 - Generally

37200

The school year begins on the first day of July and ends on the last day of June.

(Enacted by Stats. 1976, Ch. 1010.)



37201

(a) A school month is 20 days or four weeks of five days each, including legal holidays but excluding weekend makeup classes. For the purposes of counting attendance only in providing for a school calendar the winter vacation period, or any portion thereof, may be excluded by the school district in the definition of a school month.

(b) The provisions of subdivision (a) of this section are limited to defining a school month for attendance-counting purposes only.

(Amended by Stats. 1987, Ch. 1452, Sec. 244.)



37202

(a) Except if a school has been closed by order of a city or a county board of health, or of the State Board of Health, on account of contagious disease, or if the school has been closed on account of fire, flood, or other public disaster, the governing board of a school district shall maintain all of the elementary day schools established by it for an equal length of time during the school year and all of the day high schools established by it for an equal length of time during the school year.

(b) Notwithstanding subdivision (a), a school district that is implementing an early primary program, pursuant to Chapter 8 (commencing with Section 8970) of Part 6, may maintain kindergarten classes at different schoolsites within the district for different lengths of time during the schoolday.

(Amended by Stats. 2004, Ch. 946, Sec. 1. Effective January 1, 2005.)






ARTICLE 3 - Saturdays and Holidays

37220

(a) Except as otherwise provided, the public schools shall close on the following holidays:

(1) January 1.

(2) The third Monday in January or the Monday or Friday in the week in which January 15 occurs, known as “Dr. Martin Luther King, Jr. Day.” On the Friday preceding the day on which schools are closed, schools shall include exercises commemorating and directing attention to the history of the civil rights movement in the United States and particularly the role therein of Dr. Martin Luther King, Jr.

(3) The Monday or Friday of the week in which February 12 occurs, known as “Lincoln Day.” On the day that school is in session prior to the day on which schools are closed for that purpose, all public schools and educational institutions throughout the state shall hold exercises in memory of Abraham Lincoln.

(4) The third Monday in February, known as “Washington Day.” On the Friday preceding, all public schools and educational institutions throughout the state shall hold exercises in memory of George Washington.

(5) The last Monday in May, known as “Memorial Day.”

(6) July 4.

(7) The first Monday in September, known as “Labor Day.”

(8) November 11, known as “Veterans Day.”

(9) That Thursday in November proclaimed by the President as “Thanksgiving Day.”

(10) December 25.

(11) All days appointed by the Governor for a public fast, thanksgiving, or holiday, and all special or limited holidays on which the Governor provides that the schools shall close.

(12) All days appointed by the President as a public fast, thanksgiving, or holiday, unless it is a special or limited holiday.

(13) Any other day designated as a holiday by the governing board of the school district.

(b) When any of the holidays on which the schools would be closed falls on Sunday, the public schools shall close on the Monday following.

(c) When any of the holidays on which the schools would be closed falls on Saturday, the public schools shall close on the preceding Friday, and that Friday shall be declared a state holiday.

(d) If any holiday on which the public schools are required to close pursuant to subdivision (a) occurs under federal law on a date different from the date specified in subdivision (a), the governing board of any school district may close the public schools of the district on the date recognized by federal law and maintain classes on the date specified in subdivision (a).

(e) Except for Veterans Day, as designated in paragraph (8) of subdivision (a), the governing board of a school district, by adoption of a resolution, may revise the date upon which the schools of the district close in observance of any of the holidays identified in subdivision (a).

(f) The governing board of a school district may not request a waiver of paragraph (8) of subdivision (a) from the state board.

(g) This section does not prohibit a school district from authorizing its facilities or grounds to be used in accordance with Section 38131 on those days on which the public schools are closed.

(Amended by Stats. 2007, Ch. 130, Sec. 66. Effective January 1, 2008.)



37220.5

(a) In addition to the holidays prescribed in Section 37220, public schools may be closed on March 31, known as “Cesar Chavez Day,” or the appropriate Monday or Friday following or preceding that date, if the governing board, pursuant to a memorandum of understanding reached pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, agrees to close schools for that purpose.

(b) On March 31 or on the day determined by the governing board, public schools and educational institutions throughout the state may include exercises, funded through existing resources, commemorating and directing attention to the history of the farm labor movement in the United States and particularly the role therein of Cesar Chavez. The State Board of Education shall adopt a model curriculum guide to be available for use by public schools for exercises related to Cesar Chavez Day.

(Amended by Stats. 2000, Ch. 213, Sec. 1. Effective January 1, 2001.)



37220.6

(a) There is hereby created the Cesar Chavez Day of Service and Learning program to promote service to the communities of California in honor of the life and work of Cesar Chavez. The program shall be administered by the Governor’s Office on Service and Volunteerism, in collaboration with the California Conservation Corps.

(b) The Governor’s Office on Service and Volunteerism may make grants based on proposals selected through a competitive process from local and state operated Americorps, National Senior Service Corps, Learn and Serve, or Conservation Corps programs that submit proposals to engage pupils through their schools and school districts in community service that qualifies as instructional time on Cesar Chavez Day, pursuant to Section 37220.5, and that honors the life and work of Cesar Chavez. The programs shall be created and organized in consultation with community groups. The Americorps, National Senior Service Corps, Learn and Serve, or Conservation Corps programs may implement or administer the programs in collaboration with community groups and nonprofit organizations. The proposals shall demonstrate all of the following:

(1) The ways and extent to which the program will be a collaborative effort between schools and the Americorps, National Senior Service Corps, Learn and Serve, or Conservation Corps program.

(2) The ways that the service will be connected to instruction on the life and work of Cesar Chavez provided on Cesar Chavez Day.

(3) The way in which the service provided will make a meaningful contribution to the community.

(c) Grants made pursuant to subdivision (b) shall be in the amount of one dollar ($1) for each participating pupil, or two hundred fifty dollars ($250) for each school, whichever is greater. The Governor’s Office on Service and Volunteerism may, at its discretion, adjust the grant amount to account for school district size, the size of the project, and the demand on existing funding. Under no circumstances may the amount granted exceed the amount of funding appropriated to carry out this section.

(d) In order for the community service performed under this program to be counted as instructional time, the service shall be performed under the supervision of a teacher, as defined in subdivision (a) of Section 46300.

(e) The Superintendent of Public Instruction shall develop or revise, as needed, a model curriculum on the life and work of Cesar Chavez and submit the model curriculum to the State Board of Education for adoption pursuant to subdivision (b) of Section 37220.5. Upon adoption, the Superintendent of Public Instruction shall distribute the model curriculum to each school.

(f) It is the intent of the Legislature that nothing in this section, or in the act that adds this section, shall be construed to impose a mandate on school districts.

(g) For the purposes of this section, “school district” includes school districts, charter schools, and county offices of education.

(Amended by Stats. 2002, Ch. 1124, Sec. 4. Effective September 30, 2002.)



37220.7

(a) In addition to the holidays prescribed in Section 37220, public schools may be closed on the fourth Friday in September, known as “Native American Day,” if the governing board, pursuant to a memorandum of understanding reached pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, agrees to close schools for that purpose.

(b) On the fourth Friday in September, or if schools are closed on that date as specified in subdivision (a), on an alternate day determined by the governing board, public schools and educational institutions throughout this state may include exercises, funded through existing resources, commemorating and directing attention to the many contributions that Native Americans have made to this country. The State Board of Education may adopt a model curriculum guide to be available for use by public schools for exercises related to Native American Day.

(Added by Stats. 1998, Ch. 637, Sec. 2. Effective January 1, 1999.)



37221

Unless closed by the governing board pursuant to paragraph (13) of subdivision (a) of Section 37220, the public schools shall remain open on, but shall celebrate with appropriate commemorative exercises, the following holidays:

(a) The anniversary of the adoption of the Constitution of the United States, on or near which date schools shall include exercises and instruction in the purpose, meaning, and importance of the Constitution of the United States, including the Bill of Rights.

(b) March 7, the anniversary of the birthday of Luther Burbank, known as Conservation, Bird, and Arbor Day on which day schools shall include exercises and instruction on the economic value of birds and trees, and the promotion of a spirit of protection toward them, and as to the economic value of natural resources, and the desirability of their conservation.

(c) February 15, the anniversary of the birthday of Susan B. Anthony, known as “Susan B. Anthony Day” on which day schools shall include exercises and instruction on the political and economic status of women in the United States and the contributions of Susan B. Anthony thereto.

(d) March 5, the anniversary of the death of Crispus Attucks, the first black American martyr of the Boston Massacre, known as “Black American Day” on which day schools shall include exercises and instruction on the development of black people in the United States.

(Repealed and added by Stats. 1987, Ch. 1452, Sec. 250.)



37222

(a) On each day designated and set apart as a day having special significance, all public schools and educational institutions are encouraged to observe that day and to conduct suitable commemorative exercises.

(b) It is the intent of the Legislature that the exercises encouraged by subdivision (a) be integrated into the regular school program, and be conducted by the school or institution within the amount of time otherwise budgeted for educational programs.

(Amended by Stats. 2011, Ch. 296, Sec. 51. Effective January 1, 2012.)



37222.10

(a) The second Wednesday in May of each year is designated and set apart as the Day of the Teacher, a day having special significance pursuant to Section 37222.

(b) On the Day of the Teacher, all public schools and educational institutions are encouraged to conduct exercises commemorating and directing attention to teachers and the teaching profession.

(Added by Stats. 2010, Ch. 241, Sec. 3. Effective January 1, 2011.)



37222.11

(a) April 21 of each year is designated and set apart as John Muir Day, a day having special significance pursuant to Section 37222.

(b) On John Muir Day, all public schools and educational institutions are encouraged to conduct exercises stressing the importance that an ecologically sound natural environment plays in the quality of life for all of us, and emphasizing John Muir’s significant contributions to the fostering of that awareness and the indelible mark he left on the State of California.

(Added by Stats. 2010, Ch. 241, Sec. 4. Effective January 1, 2011.)



37222.12

(a) April 6 of each year is designated and set apart as California Poppy Day, a day having special significance pursuant to Section 37222.

(b) On California Poppy Day, all public schools and educational institutions are encouraged to conduct exercises honoring the California Poppy, including instruction about native plants, particularly the California Poppy, and the economic and aesthetic value of wildflowers; promoting responsible behavior toward our natural resources and a spirit of protection toward them; and emphasizing the value of natural resources and conservation of natural resources.

(Added by Stats. 2010, Ch. 241, Sec. 5. Effective January 1, 2011.)



37222.13

(a) May 22 of each year is designated and set apart as Harvey Milk Day, a day having special significance pursuant to Section 37222.

(b) On Harvey Milk Day, all public schools and educational institutions are encouraged to conduct exercises remembering the life of Harvey Milk, recognizing his accomplishments, and familiarizing pupils with the contributions he made to this state.

(Added by Stats. 2010, Ch. 241, Sec. 6. Effective January 1, 2011.)



37222.14

(a) March 30 of each year is designated and set apart as Welcome Home Vietnam Veterans Day, a day having special significance pursuant to Section 37222.

(b) On Welcome Home Vietnam Veterans Day, all public schools and educational institutions are encouraged to conduct exercises recognizing the contributions of all those involved in the Vietnam War and remembering the sacrifices they made for their country.

(Added by Stats. 2010, Ch. 241, Sec. 7. Effective January 1, 2011.)



37222.15

(a) January 30 of each year is designated and set apart as Fred Korematsu Day of Civil Liberties and the Constitution, a day having special significance pursuant to Section 37222.

(b) On Fred Korematsu Day of Civil Liberties and the Constitution, all public schools and educational institutions are encouraged to conduct exercises remembering the life of Fred Korematsu and recognizing the importance of preserving civil liberties, even in times of real or perceived crisis.

(Added by Stats. 2010, Ch. 241, Sec. 8. Effective January 1, 2011.)



37222.16

(a) February 6 of each year is designated and set apart as Ronald Reagan Day, a day having special significance pursuant to Section 37222.

(b) On Ronald Reagan Day, all public schools and educational institutions are encouraged to conduct exercises remembering the life of Ronald Reagan, recognizing his accomplishments, and familiarizing pupils with the contributions he made to this state.

(Added by Stats. 2010, Ch. 114, Sec. 8. Effective January 1, 2011.)



37222.17

(a) January 23 of each year is designated and set apart as Ed Roberts Day, a day having special significance pursuant to Section 37222.

(b) On Ed Roberts Day, all public schools and educational institutions are encouraged to conduct exercises remembering the life of Ed Roberts, recognizing his accomplishments as well as the accomplishments of other Californians with disabilities, and familiarizing pupils with the contributions that Ed Roberts and other Californians with disabilities have made to this state.

(Added by Stats. 2010, Ch. 115, Sec. 8. Effective January 1, 2011.)



37223

(a) The governing board of any elementary, high school, or unified school district or any county superintendent of schools may maintain classes on Saturday or Sunday, or both.

The classes may include, but are not limited to, continuation classes, special day classes for mentally gifted minors, makeup classes for unexcused absences occurring during the week, and the programs of a regional occupational center or regional occupational program.

(b) Except as otherwise provided in this code, the attendance of any pupil in a class or program held on a Saturday or Sunday shall not result in the crediting of more than five days of attendance for the pupil per week.

(c) Attendance at classes conducted on Saturday or Sunday, or both, shall be at the election of the pupil or, in the case of a minor pupil, the parent or guardian of the pupil. However, the governing board may require truants, as defined by Section 48260, to attend makeup classes conducted on one day of a weekend.

(d) Except as otherwise provided in this code, any class which is offered on a Saturday or Sunday shall be one offered during the regular Monday through Friday school week.

(e) The voluntary attendance of pupils in approved programs for mentally gifted minors, as defined in Section 52200, in special educational activities conducted on Saturday or Sunday shall not be included in the computation of the average daily attendance of the district.

(f) Subdivisions (b) and (d) of this section shall not apply to regional occupational centers or programs.

(Amended by Stats. 1991, Ch. 169, Sec. 1.)






ARTICLE 4 - Summer School

37252

(a) The governing board of each school district maintaining any or all of grades 7 to 12, inclusive, shall offer, and a charter school may offer, supplemental instructional programs for pupils enrolled in grades 7 to 12, inclusive, who do not demonstrate sufficient progress toward passing the exit examination required for high school graduation pursuant to Chapter 8 (commencing with Section 60850) of Part 33.

(b) Sufficient progress, as described in subdivision (a), shall be determined on the basis of either of the following:

(1) The results of the assessments administered pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33 and the minimum levels of proficiency recommended by the state board pursuant to Section 60648.

(2) The pupils’ grades and other indicators of academic achievement designated by the district.

(c) For purposes of this section, a pupil shall be considered to be enrolled in a grade immediately upon completion of the preceding grade. Supplemental instruction may also be offered to a pupil who was enrolled in grade 12 during the prior school year.

(d) For the purposes of this section, pupils who do not possess sufficient English language skills to be assessed, as set forth in Sections 60850 and 60853, shall be considered pupils who do not demonstrate sufficient progress towards passing the exit examination required for high school graduation and shall receive supplemental instruction designed to assist pupils to succeed on the high school exit examination.

(e) Except as provided in subdivision (h), programs may be offered pursuant to this section during the summer, before school, after school, on Saturday, or during intersession, or in any combination of summer, before school, after school, Saturday, or intersession instruction, but shall be in addition to the regular schoolday. Any minor pupil whose parent or guardian informs the school district that the pupil is unable to attend a Saturday school program for religious reasons, or any pupil 18 years of age or older who states that he or she is unable to attend a Saturday school program for religious reasons, shall be given priority for enrollment in supplemental instruction offered at a time other than Saturday over a pupil who is not unable to attend a Saturday school program for religious reasons.

(f) A school district or charter school offering supplemental instructional programs pursuant to this section shall receive funding as described in Section 42239 and in the annual Budget Act.

(g) Notwithstanding any other provision of law, neither the State Board of Education nor the Superintendent of Public Instruction may waive any provision of this section.

(h) Funds received for supplemental instruction pursuant to this section may also be used to provide intensive instruction and services to eligible pupils pursuant to Section 37254.

(Amended by Stats. 2005, Ch. 234, Sec. 1. Effective September 13, 2005.)



37252.2

(a) The governing board of each school district maintaining any or all of grades 2 to 9, inclusive, shall offer, and a charter school may offer, programs of direct, systematic, and intensive supplemental instruction to pupils enrolled in grades 2 to 9, inclusive, who have been recommended for retention or who have been retained pursuant to Section 48070.5. A school district or charter school may require a pupil who has been retained to participate in supplemental instructional programs. Notwithstanding the requirements of this section, the school district or charter school shall provide a mechanism for a parent or guardian to decline to enroll his or her child in the program. Attendance in supplemental instructional programs shall not be compulsory within the meaning of Section 48200.

(b) Supplemental educational services pursuant to subdivision (a) may be offered during the summer, before school, after school, on Saturdays, or during intersession, or in a combination of summer school, before school, after school, Saturday, or intersession instruction. Services shall not be provided during the pupil’s regular instructional day. Any minor pupil whose parent or guardian informs the school district that the pupil is unable to attend a Saturday school program for religious reasons, or any pupil 18 years of age or older who states that he or she is unable to attend a Saturday school program for religious reasons, shall be given priority for enrollment in supplemental instruction offered at a time other than Saturday, over a pupil who is not unable to attend a Saturday school program for religious reasons.

(c) For purposes of this section, a pupil shall be considered to be enrolled in a grade immediately upon completion of the preceding grade. Summer school instruction may also be offered to pupils who were enrolled in grade 6 during the prior school year. For ninth grade pupils identified in subdivision (a), summer school instruction may also be offered to pupils who were enrolled in grade 9 during the prior school year.

(d) Each school district or charter school shall use results from tests administered under the Standardized Testing and Reporting Program, established pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33 or other evaluative criteria to identify eligible pupils pursuant to subdivision (b).

(e) An intensive remedial program in reading or written expression offered pursuant to this section shall, as needed, include instruction in phoneme awareness, systematic explicit phonics and decoding, word attack skills, spelling and vocabulary, explicit instruction of reading comprehension, writing, and study skills.

(f) Each school district or charter school shall seek the active involvement of parents and classroom teachers in the development and implementation of supplemental instructional programs provided pursuant to this section.

(g) It is the intent of the Legislature that pupils who are at risk of failing to meet state adopted standards, or who are at risk of retention, be identified as early in the school year and as early in their school careers as possible, and be provided the opportunity for supplemental instruction sufficient to assist them in attaining expected levels of academic achievement.

(h) Notwithstanding any other provision of law, neither the State Board of Education nor the Superintendent of Public Instruction may waive any provision of this section.

(i) School districts are relieved from the obligation to perform any activities under this section that are deemed to be reimbursable state mandates pursuant to Section 6 of Article XIII B of the California Constitution from the date that the act amending this subdivision in 2010 is enacted until July 1, 2013.

(Amended by Stats. 2010, Ch. 724, Sec. 12. Effective October 19, 2010.)



37252.8

(a) The governing board of a school district and a charter school maintaining any of grades 2 to 6, inclusive, may offer programs of direct, systematic, and intensive supplemental instruction to a pupil enrolled in grades 2 to 6, inclusive, who meets either of the following criteria:

(1) The pupil has been identified as having a deficiency in mathematics, reading, or written expression based on the results of a test administered under the Standardized Testing and Reporting Program established pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33.

(2) The pupil has been identified as being at risk of retention pursuant to Section 48070.5.

(b) Supplemental educational services offered pursuant to this section may be offered during the summer, before school, after school, on Saturdays, or during intersession, or in a combination of summer school, before school, after school, Saturday, or intersession instruction. Services shall not be provided during the regular instructional day of the pupil. A minor pupil whose parent or guardian informs the school district that the pupil is unable to attend a Saturday school program for religious reasons, or a pupil 18 years of age or older who states that he or she is unable to attend a Saturday school program for religious reasons, shall be given priority for enrollment in supplemental instruction offered at a time other than Saturday, over a pupil who is not unable to attend a Saturday school program for religious reasons.

(c) For purposes of this section, a pupil shall be considered to be enrolled in a grade immediately upon completion of the preceding grade. Summer school instruction may also be offered to a pupil who was enrolled in grade 6 during the prior school year.

(d) An intensive remedial program in reading or written expression offered pursuant to this section shall, as needed, include instruction in phoneme awareness, systematic explicit phonics and decoding, word attack skills, spelling and vocabulary, explicit instruction of reading comprehension, writing, and study skills.

(e) A school district or charter school shall seek the active involvement of parents and classroom teachers in the development and implementation of supplemental instructional programs provided pursuant to this section.

(f) It is the intent of the Legislature that a pupil who is at risk of failing to meet state-adopted standards, or who is at risk of retention, be identified as early in the school year, and as early in his or her school careers as possible and be provided the opportunity for supplemental instruction sufficient to assist him or her in attaining expected levels of academic achievement.

(g) (1) A school district or charter school that offers instruction pursuant to this section shall be entitled to receive reimbursement in an amount up to 5 percent of the total enrollment of the school district or charter school in grades 2 to 6, inclusive, for the prior fiscal year multiplied by 120 hours, multiplied by the hourly rate for the current fiscal year determined pursuant to subdivision (b) of Section 42239.

(2) The balance of the appropriation made for the purposes of funding programs offered pursuant to this section to serve pupils in grades 2 to 6, inclusive, shall be allocated for reimbursement of pupil attendance in instruction pursuant to subdivision (a) that is in excess of 5 percent, but not in excess of 7 percent, of the enrollment of the school district or charter school for the prior year in grades 2 to 6, inclusive, multiplied by 120 hours, multiplied by the hourly rate for the current fiscal year determined pursuant to subdivision (b) of Section 42239.

(h) Notwithstanding any other provision of law, neither the State Board of Education nor the Superintendent may waive any provision of this section.

(Amended by Stats. 2005, Ch. 402, Sec. 1. Effective September 29, 2005.)



37253

(a) The governing board of any school district and a charter school may offer supplemental instructional programs in mathematics, science, or other core academic areas designated by the Superintendent of Public Instruction.

(b) The Superintendent of Public Instruction shall adopt rules and regulations necessary to implement this section, including, but not limited to, the designation of academic areas other than mathematics and science as core academic areas.

(c) (1) The maximum entitlement of a school district or charter school for reimbursement for pupil hours of attendance in supplemental instructional programs offered pursuant to this section shall be an amount equal to 5 percent of the total enrollment of the school district or charter school for the prior fiscal year multiplied by 120 hours, multiplied by the hourly rate for the current fiscal year, as determined pursuant to paragraph (2).

(2) Pupil hours of attendance in supplemental instructional programs offered pursuant to this section shall be reimbursed at a rate of three dollars and fifty-three cents ($3.53) per pupil hour, adjusted in the 2005–06 fiscal year and subsequent fiscal years as specified in this paragraph, provided that a different reimbursement rate may be specified for each fiscal year in the annual Budget Act that appropriates funding for that fiscal year. This amount shall be increased annually by the percentage increase pursuant to subdivision (b) of Section 42238.1 granted to school districts or charter schools for base revenue limit cost-of-living increases.

(d) To the extent appropriated funding allows, a school district or charter school may enroll more than 5 percent of its pupils, or may enroll pupils for more than 120 hours per year, in supplemental instructional programs offered pursuant to this section, if the total state apportionment to the district or charter school for these programs does not exceed an amount computed equal to 10 percent of the total enrollment of the school district or charter school for the prior fiscal year multiplied by 120 hours, multiplied by the hourly rate for the current fiscal year, as determined pursuant to paragraph (2) of subdivision (c).

(e) Instructional programs may be offered pursuant to this section during the summer, before school, after school, on Saturday, or during intersession, or in any combination of summer, before school, after school, Saturday, or intersession instruction, but shall be in addition to the regular schoolday. Any minor pupil whose parent or guardian informs the school district that the pupil is unable to attend a Saturday school program for religious reasons, or any pupil 18 years of age or older who states that he or she is unable to attend a Saturday school program for religious reasons, shall be given priority for enrollment in supplemental instruction offered at a time other than Saturday, over a pupil who is able to attend a Saturday school program.

(f) Notwithstanding any other law, neither the State Board of Education nor the Superintendent of Public Instruction may waive compliance with any provision of this section.

(Amended by Stats. 2005, Ch. 402, Sec. 2. Effective September 29, 2005.)



37253.5

(a) The governing board of a school district or a charter school offering supplemental instruction pursuant to Section 37253 may apply to the Superintendent of Public Instruction for grants for the following purposes:

(1) To establish staff development programs for teachers to upgrade the academic and instructional skills of those teachers providing instruction in the summer school program.

(2) To establish a training program in which persons enrolled in a postsecondary educational institution or teacher training program and who intend to teach mathematics, science, or other core academic areas designated by the Superintendent of Public Instruction provide supervised instructional services.

(b) To the extent feasible, programs established pursuant to subdivision (a) shall be operated in cooperation with postsecondary educational institutions, teacher education and computer centers, and other appropriate institutions.

(Added by Stats. 2000, Ch. 72, Sec. 7. Effective July 5, 2000.)



37254

(a) For purposes of this section, “eligible pupil” means a pupil who has not met the high school exit examination requirement for high school graduation pursuant to Chapter 9 (commencing with Section 60850) of Part 33 of Division 4, and who has failed one or both parts of that examination by the end of grade 12.

(b) (1) From the funds appropriated for purposes of this section in the annual Budget Act or other statute, the Superintendent shall determine a per pupil rate of funding by dividing the total amount of funds appropriated for purposes of this section by the number of eligible pupils in grade 12 as reported by school districts in accordance with paragraph (7) of subdivision (d). The Superintendent then shall apportion to each school district an amount equal to the per pupil rate determined pursuant to this paragraph multiplied by the number of eligible grade 12 pupils reported pursuant to paragraph (7) of subdivision (d).

(2) If funds appropriated for purposes of paragraph (1) are not exhausted after the apportionment pursuant to paragraph (1) is made, the Superintendent shall determine a per pupil rate of funding for eligible pupils in grade 11 by dividing the total amount of funds appropriated for purposes of this section remaining after the apportionment pursuant to paragraph (1) has been made by the total number of eligible pupils in grade 11 reported by school districts in accordance with paragraph (7) of subdivision (d). The Superintendent shall apportion to each school district an amount equal to the per pupil rate determined pursuant to this paragraph multiplied by the number of eligible grade 11 pupils reported pursuant to paragraph (7) of subdivision (d).

(3) The maximum per pupil rate of funding shall not exceed five hundred dollars ($500) and shall be increased annually by the percentage determined in paragraph (2) of subdivision (b) of Section 42238.1

(c) (1) The funds described in subdivision (b) shall be used to provide intensive instruction and services designed to help eligible pupils pass the high school exit examination.

(2) Intensive instruction and services may be provided during the regular schoolday provided that they do not supplant the instruction of the pupil in the core curriculum areas as defined in paragraph (5) of subdivision (a) of Section 60603, or physical education instruction. Eligible pupils may receive intensive instruction and services on Saturdays, evenings, or at a time and location deemed appropriate by the school district in order to meet the needs of these pupils.

(3) Intensive instruction and services may include, but are not limited to, all of the following:

(A) Individual or small group instruction.

(B) The hiring of additional teachers.

(C) Purchasing, scoring, and reviewing diagnostic assessments.

(D) Counseling.

(E) Designing instruction to meet specific needs of eligible pupils.

(F) Appropriate teacher training to meet the needs of eligible pupils.

(G) Instruction in English language arts or mathematics, or both, that eligible pupils need to pass those parts of the high school exit examination not yet passed. A school district may employ different intensive instruction and services strategies more aligned to the needs and circumstances of pupils who have not passed one or both parts of the high school exit examination by the end of grade 12 as compared to grade 12 pupils with similar needs in a comprehensive high school of the district.

(H) The provision of instruction and services by a public or nonpublic entity, as determined by the local educational agency.

(d) As a condition of receiving funds pursuant to subdivision (c), the school district shall accomplish all of the following:

(1) Ensure that each eligible pupil receives an appropriate diagnostic assessment to identify that pupil’s areas of need.

(2) Ensure that each pupil receives intensive instruction and services based on the results of the diagnostic assessment, and prior results on the high school exit examination.

(3) Ensure that all pupils who have not passed one or both parts of the high school exit examination by the end of grade 12 are notified in writing at the last known address before the end of each school term of the availability of the services in sufficient time to register for or avail themselves of those services each term for two consecutive academic years thereafter and are notified of the right of a pupil to file a complaint regarding those services as set forth in Section 35186. In addition to notifying the pupil, or his or her parent or legal guardian if the pupil is under the age of 18, in writing, the notice shall be posted in the school office and district office and on the Internet Web site of the school district, if applicable. The notice shall comply with the translation requirements of Section 48985.

(4) Ensure that all pupils who have not passed one or both parts of the high school exit examination by the end of grade 12 have the opportunity to receive intensive instruction and services as needed based on the results of the diagnostic assessment and prior results on the high school exit examination, as specified in paragraph (2), for up to two consecutive academic years after completion of grade 12 or until the pupil has passed both parts of the high school exit examination, whichever comes first. A school district shall employ strategies for intensive instruction and services that are most likely to result in these pupils passing the parts of the high school exit examination that they have not yet passed.

(5) Ensure that all English learners who have not passed one or both parts of the high school exit examination by the end of grade 12 have the opportunity to receive intensive instruction and services provided under paragraph (3) of subdivision (c) that also shall include services to improve English proficiency as needed based on the results of the diagnostic assessment and prior results on the high school exit examination, as specified in paragraph (2), to pass those parts of the high school exit examination not yet passed, for up to two consecutive academic years after completion of grade 12 or until the pupil has passed both parts of the high school exit examination, whichever comes first. A school district shall employ strategies for intensive instruction and services that are most likely to result in these pupils passing the parts of the high school exit examination that they have not yet passed.

(6) Demonstrate that funds will be used to supplement and not supplant existing services.

(7) Provide to the Superintendent, in a manner and by a date certain determined by the Superintendent, the number of eligible pupils at each high school in the school district.

(8) Submit an annual report to the Superintendent and the appropriate county superintendent of schools in a manner determined by the Superintendent that describes the manner and frequency in which eligible pupils were notified of the intensive instruction and services provided, the number of pupils served for each type of service provided, and the number of pupils in the school district who successfully pass the high school exit examination by each type of service provided.

(Amended by Stats. 2009, Ch. 303, Sec. 7. Effective January 1, 2010.)



37254.1

(a) Notwithstanding any other provision of law, the Long Beach Unified School District may require pupils, identified pursuant to a policy adopted by the governing board of the school district at a regularly scheduled board meeting, to participate in any one of the following programs:

(1) Supplemental instruction as described in Section 37252.

(2) Supplemental instruction as described in Section 37252.2.

(3) Supplemental instruction as described in Section 37252.8.

(4) Supplemental instruction as described in Section 37253.

(b) In addition to subdivision (a), any other school district may require pupils, identified pursuant to a policy adopted by the governing board of the school district at a regularly scheduled board meeting, to participate in any one of the programs set forth in subdivision (a).

(c) The school district shall provide a mechanism for a parent or legal guardian to decline to enroll his or her child in a program.

(d) Attendance in a program is not compulsory within the meaning of Section 48200.

(Added by Stats. 2006, Ch. 586, Sec. 1. Effective January 1, 2007.)









CHAPTER 3 - Year-Round School Operation

37252

(a) The governing board of each school district maintaining any or all of grades 7 to 12, inclusive, shall offer, and a charter school may offer, supplemental instructional programs for pupils enrolled in grades 7 to 12, inclusive, who do not demonstrate sufficient progress toward passing the exit examination required for high school graduation pursuant to Chapter 8 (commencing with Section 60850) of Part 33.

(b) Sufficient progress, as described in subdivision (a), shall be determined on the basis of either of the following:

(1) The results of the assessments administered pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33 and the minimum levels of proficiency recommended by the state board pursuant to Section 60648.

(2) The pupils’ grades and other indicators of academic achievement designated by the district.

(c) For purposes of this section, a pupil shall be considered to be enrolled in a grade immediately upon completion of the preceding grade. Supplemental instruction may also be offered to a pupil who was enrolled in grade 12 during the prior school year.

(d) For the purposes of this section, pupils who do not possess sufficient English language skills to be assessed, as set forth in Sections 60850 and 60853, shall be considered pupils who do not demonstrate sufficient progress towards passing the exit examination required for high school graduation and shall receive supplemental instruction designed to assist pupils to succeed on the high school exit examination.

(e) Except as provided in subdivision (h), programs may be offered pursuant to this section during the summer, before school, after school, on Saturday, or during intersession, or in any combination of summer, before school, after school, Saturday, or intersession instruction, but shall be in addition to the regular schoolday. Any minor pupil whose parent or guardian informs the school district that the pupil is unable to attend a Saturday school program for religious reasons, or any pupil 18 years of age or older who states that he or she is unable to attend a Saturday school program for religious reasons, shall be given priority for enrollment in supplemental instruction offered at a time other than Saturday over a pupil who is not unable to attend a Saturday school program for religious reasons.

(f) A school district or charter school offering supplemental instructional programs pursuant to this section shall receive funding as described in Section 42239 and in the annual Budget Act.

(g) Notwithstanding any other provision of law, neither the State Board of Education nor the Superintendent of Public Instruction may waive any provision of this section.

(h) Funds received for supplemental instruction pursuant to this section may also be used to provide intensive instruction and services to eligible pupils pursuant to Section 37254.

(Amended by Stats. 2005, Ch. 234, Sec. 1. Effective September 13, 2005.)



37252.2

(a) The governing board of each school district maintaining any or all of grades 2 to 9, inclusive, shall offer, and a charter school may offer, programs of direct, systematic, and intensive supplemental instruction to pupils enrolled in grades 2 to 9, inclusive, who have been recommended for retention or who have been retained pursuant to Section 48070.5. A school district or charter school may require a pupil who has been retained to participate in supplemental instructional programs. Notwithstanding the requirements of this section, the school district or charter school shall provide a mechanism for a parent or guardian to decline to enroll his or her child in the program. Attendance in supplemental instructional programs shall not be compulsory within the meaning of Section 48200.

(b) Supplemental educational services pursuant to subdivision (a) may be offered during the summer, before school, after school, on Saturdays, or during intersession, or in a combination of summer school, before school, after school, Saturday, or intersession instruction. Services shall not be provided during the pupil’s regular instructional day. Any minor pupil whose parent or guardian informs the school district that the pupil is unable to attend a Saturday school program for religious reasons, or any pupil 18 years of age or older who states that he or she is unable to attend a Saturday school program for religious reasons, shall be given priority for enrollment in supplemental instruction offered at a time other than Saturday, over a pupil who is not unable to attend a Saturday school program for religious reasons.

(c) For purposes of this section, a pupil shall be considered to be enrolled in a grade immediately upon completion of the preceding grade. Summer school instruction may also be offered to pupils who were enrolled in grade 6 during the prior school year. For ninth grade pupils identified in subdivision (a), summer school instruction may also be offered to pupils who were enrolled in grade 9 during the prior school year.

(d) Each school district or charter school shall use results from tests administered under the Standardized Testing and Reporting Program, established pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33 or other evaluative criteria to identify eligible pupils pursuant to subdivision (b).

(e) An intensive remedial program in reading or written expression offered pursuant to this section shall, as needed, include instruction in phoneme awareness, systematic explicit phonics and decoding, word attack skills, spelling and vocabulary, explicit instruction of reading comprehension, writing, and study skills.

(f) Each school district or charter school shall seek the active involvement of parents and classroom teachers in the development and implementation of supplemental instructional programs provided pursuant to this section.

(g) It is the intent of the Legislature that pupils who are at risk of failing to meet state adopted standards, or who are at risk of retention, be identified as early in the school year and as early in their school careers as possible, and be provided the opportunity for supplemental instruction sufficient to assist them in attaining expected levels of academic achievement.

(h) Notwithstanding any other provision of law, neither the State Board of Education nor the Superintendent of Public Instruction may waive any provision of this section.

(i) School districts are relieved from the obligation to perform any activities under this section that are deemed to be reimbursable state mandates pursuant to Section 6 of Article XIII B of the California Constitution from the date that the act amending this subdivision in 2010 is enacted until July 1, 2013.

(Amended by Stats. 2010, Ch. 724, Sec. 12. Effective October 19, 2010.)



37252.8

(a) The governing board of a school district and a charter school maintaining any of grades 2 to 6, inclusive, may offer programs of direct, systematic, and intensive supplemental instruction to a pupil enrolled in grades 2 to 6, inclusive, who meets either of the following criteria:

(1) The pupil has been identified as having a deficiency in mathematics, reading, or written expression based on the results of a test administered under the Standardized Testing and Reporting Program established pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33.

(2) The pupil has been identified as being at risk of retention pursuant to Section 48070.5.

(b) Supplemental educational services offered pursuant to this section may be offered during the summer, before school, after school, on Saturdays, or during intersession, or in a combination of summer school, before school, after school, Saturday, or intersession instruction. Services shall not be provided during the regular instructional day of the pupil. A minor pupil whose parent or guardian informs the school district that the pupil is unable to attend a Saturday school program for religious reasons, or a pupil 18 years of age or older who states that he or she is unable to attend a Saturday school program for religious reasons, shall be given priority for enrollment in supplemental instruction offered at a time other than Saturday, over a pupil who is not unable to attend a Saturday school program for religious reasons.

(c) For purposes of this section, a pupil shall be considered to be enrolled in a grade immediately upon completion of the preceding grade. Summer school instruction may also be offered to a pupil who was enrolled in grade 6 during the prior school year.

(d) An intensive remedial program in reading or written expression offered pursuant to this section shall, as needed, include instruction in phoneme awareness, systematic explicit phonics and decoding, word attack skills, spelling and vocabulary, explicit instruction of reading comprehension, writing, and study skills.

(e) A school district or charter school shall seek the active involvement of parents and classroom teachers in the development and implementation of supplemental instructional programs provided pursuant to this section.

(f) It is the intent of the Legislature that a pupil who is at risk of failing to meet state-adopted standards, or who is at risk of retention, be identified as early in the school year, and as early in his or her school careers as possible and be provided the opportunity for supplemental instruction sufficient to assist him or her in attaining expected levels of academic achievement.

(g) (1) A school district or charter school that offers instruction pursuant to this section shall be entitled to receive reimbursement in an amount up to 5 percent of the total enrollment of the school district or charter school in grades 2 to 6, inclusive, for the prior fiscal year multiplied by 120 hours, multiplied by the hourly rate for the current fiscal year determined pursuant to subdivision (b) of Section 42239.

(2) The balance of the appropriation made for the purposes of funding programs offered pursuant to this section to serve pupils in grades 2 to 6, inclusive, shall be allocated for reimbursement of pupil attendance in instruction pursuant to subdivision (a) that is in excess of 5 percent, but not in excess of 7 percent, of the enrollment of the school district or charter school for the prior year in grades 2 to 6, inclusive, multiplied by 120 hours, multiplied by the hourly rate for the current fiscal year determined pursuant to subdivision (b) of Section 42239.

(h) Notwithstanding any other provision of law, neither the State Board of Education nor the Superintendent may waive any provision of this section.

(Amended by Stats. 2005, Ch. 402, Sec. 1. Effective September 29, 2005.)



37253

(a) The governing board of any school district and a charter school may offer supplemental instructional programs in mathematics, science, or other core academic areas designated by the Superintendent of Public Instruction.

(b) The Superintendent of Public Instruction shall adopt rules and regulations necessary to implement this section, including, but not limited to, the designation of academic areas other than mathematics and science as core academic areas.

(c) (1) The maximum entitlement of a school district or charter school for reimbursement for pupil hours of attendance in supplemental instructional programs offered pursuant to this section shall be an amount equal to 5 percent of the total enrollment of the school district or charter school for the prior fiscal year multiplied by 120 hours, multiplied by the hourly rate for the current fiscal year, as determined pursuant to paragraph (2).

(2) Pupil hours of attendance in supplemental instructional programs offered pursuant to this section shall be reimbursed at a rate of three dollars and fifty-three cents ($3.53) per pupil hour, adjusted in the 2005–06 fiscal year and subsequent fiscal years as specified in this paragraph, provided that a different reimbursement rate may be specified for each fiscal year in the annual Budget Act that appropriates funding for that fiscal year. This amount shall be increased annually by the percentage increase pursuant to subdivision (b) of Section 42238.1 granted to school districts or charter schools for base revenue limit cost-of-living increases.

(d) To the extent appropriated funding allows, a school district or charter school may enroll more than 5 percent of its pupils, or may enroll pupils for more than 120 hours per year, in supplemental instructional programs offered pursuant to this section, if the total state apportionment to the district or charter school for these programs does not exceed an amount computed equal to 10 percent of the total enrollment of the school district or charter school for the prior fiscal year multiplied by 120 hours, multiplied by the hourly rate for the current fiscal year, as determined pursuant to paragraph (2) of subdivision (c).

(e) Instructional programs may be offered pursuant to this section during the summer, before school, after school, on Saturday, or during intersession, or in any combination of summer, before school, after school, Saturday, or intersession instruction, but shall be in addition to the regular schoolday. Any minor pupil whose parent or guardian informs the school district that the pupil is unable to attend a Saturday school program for religious reasons, or any pupil 18 years of age or older who states that he or she is unable to attend a Saturday school program for religious reasons, shall be given priority for enrollment in supplemental instruction offered at a time other than Saturday, over a pupil who is able to attend a Saturday school program.

(f) Notwithstanding any other law, neither the State Board of Education nor the Superintendent of Public Instruction may waive compliance with any provision of this section.

(Amended by Stats. 2005, Ch. 402, Sec. 2. Effective September 29, 2005.)



37253.5

(a) The governing board of a school district or a charter school offering supplemental instruction pursuant to Section 37253 may apply to the Superintendent of Public Instruction for grants for the following purposes:

(1) To establish staff development programs for teachers to upgrade the academic and instructional skills of those teachers providing instruction in the summer school program.

(2) To establish a training program in which persons enrolled in a postsecondary educational institution or teacher training program and who intend to teach mathematics, science, or other core academic areas designated by the Superintendent of Public Instruction provide supervised instructional services.

(b) To the extent feasible, programs established pursuant to subdivision (a) shall be operated in cooperation with postsecondary educational institutions, teacher education and computer centers, and other appropriate institutions.

(Added by Stats. 2000, Ch. 72, Sec. 7. Effective July 5, 2000.)



37254

(a) For purposes of this section, “eligible pupil” means a pupil who has not met the high school exit examination requirement for high school graduation pursuant to Chapter 9 (commencing with Section 60850) of Part 33 of Division 4, and who has failed one or both parts of that examination by the end of grade 12.

(b) (1) From the funds appropriated for purposes of this section in the annual Budget Act or other statute, the Superintendent shall determine a per pupil rate of funding by dividing the total amount of funds appropriated for purposes of this section by the number of eligible pupils in grade 12 as reported by school districts in accordance with paragraph (7) of subdivision (d). The Superintendent then shall apportion to each school district an amount equal to the per pupil rate determined pursuant to this paragraph multiplied by the number of eligible grade 12 pupils reported pursuant to paragraph (7) of subdivision (d).

(2) If funds appropriated for purposes of paragraph (1) are not exhausted after the apportionment pursuant to paragraph (1) is made, the Superintendent shall determine a per pupil rate of funding for eligible pupils in grade 11 by dividing the total amount of funds appropriated for purposes of this section remaining after the apportionment pursuant to paragraph (1) has been made by the total number of eligible pupils in grade 11 reported by school districts in accordance with paragraph (7) of subdivision (d). The Superintendent shall apportion to each school district an amount equal to the per pupil rate determined pursuant to this paragraph multiplied by the number of eligible grade 11 pupils reported pursuant to paragraph (7) of subdivision (d).

(3) The maximum per pupil rate of funding shall not exceed five hundred dollars ($500) and shall be increased annually by the percentage determined in paragraph (2) of subdivision (b) of Section 42238.1

(c) (1) The funds described in subdivision (b) shall be used to provide intensive instruction and services designed to help eligible pupils pass the high school exit examination.

(2) Intensive instruction and services may be provided during the regular schoolday provided that they do not supplant the instruction of the pupil in the core curriculum areas as defined in paragraph (5) of subdivision (a) of Section 60603, or physical education instruction. Eligible pupils may receive intensive instruction and services on Saturdays, evenings, or at a time and location deemed appropriate by the school district in order to meet the needs of these pupils.

(3) Intensive instruction and services may include, but are not limited to, all of the following:

(A) Individual or small group instruction.

(B) The hiring of additional teachers.

(C) Purchasing, scoring, and reviewing diagnostic assessments.

(D) Counseling.

(E) Designing instruction to meet specific needs of eligible pupils.

(F) Appropriate teacher training to meet the needs of eligible pupils.

(G) Instruction in English language arts or mathematics, or both, that eligible pupils need to pass those parts of the high school exit examination not yet passed. A school district may employ different intensive instruction and services strategies more aligned to the needs and circumstances of pupils who have not passed one or both parts of the high school exit examination by the end of grade 12 as compared to grade 12 pupils with similar needs in a comprehensive high school of the district.

(H) The provision of instruction and services by a public or nonpublic entity, as determined by the local educational agency.

(d) As a condition of receiving funds pursuant to subdivision (c), the school district shall accomplish all of the following:

(1) Ensure that each eligible pupil receives an appropriate diagnostic assessment to identify that pupil’s areas of need.

(2) Ensure that each pupil receives intensive instruction and services based on the results of the diagnostic assessment, and prior results on the high school exit examination.

(3) Ensure that all pupils who have not passed one or both parts of the high school exit examination by the end of grade 12 are notified in writing at the last known address before the end of each school term of the availability of the services in sufficient time to register for or avail themselves of those services each term for two consecutive academic years thereafter and are notified of the right of a pupil to file a complaint regarding those services as set forth in Section 35186. In addition to notifying the pupil, or his or her parent or legal guardian if the pupil is under the age of 18, in writing, the notice shall be posted in the school office and district office and on the Internet Web site of the school district, if applicable. The notice shall comply with the translation requirements of Section 48985.

(4) Ensure that all pupils who have not passed one or both parts of the high school exit examination by the end of grade 12 have the opportunity to receive intensive instruction and services as needed based on the results of the diagnostic assessment and prior results on the high school exit examination, as specified in paragraph (2), for up to two consecutive academic years after completion of grade 12 or until the pupil has passed both parts of the high school exit examination, whichever comes first. A school district shall employ strategies for intensive instruction and services that are most likely to result in these pupils passing the parts of the high school exit examination that they have not yet passed.

(5) Ensure that all English learners who have not passed one or both parts of the high school exit examination by the end of grade 12 have the opportunity to receive intensive instruction and services provided under paragraph (3) of subdivision (c) that also shall include services to improve English proficiency as needed based on the results of the diagnostic assessment and prior results on the high school exit examination, as specified in paragraph (2), to pass those parts of the high school exit examination not yet passed, for up to two consecutive academic years after completion of grade 12 or until the pupil has passed both parts of the high school exit examination, whichever comes first. A school district shall employ strategies for intensive instruction and services that are most likely to result in these pupils passing the parts of the high school exit examination that they have not yet passed.

(6) Demonstrate that funds will be used to supplement and not supplant existing services.

(7) Provide to the Superintendent, in a manner and by a date certain determined by the Superintendent, the number of eligible pupils at each high school in the school district.

(8) Submit an annual report to the Superintendent and the appropriate county superintendent of schools in a manner determined by the Superintendent that describes the manner and frequency in which eligible pupils were notified of the intensive instruction and services provided, the number of pupils served for each type of service provided, and the number of pupils in the school district who successfully pass the high school exit examination by each type of service provided.

(Amended by Stats. 2009, Ch. 303, Sec. 7. Effective January 1, 2010.)



37254.1

(a) Notwithstanding any other provision of law, the Long Beach Unified School District may require pupils, identified pursuant to a policy adopted by the governing board of the school district at a regularly scheduled board meeting, to participate in any one of the following programs:

(1) Supplemental instruction as described in Section 37252.

(2) Supplemental instruction as described in Section 37252.2.

(3) Supplemental instruction as described in Section 37252.8.

(4) Supplemental instruction as described in Section 37253.

(b) In addition to subdivision (a), any other school district may require pupils, identified pursuant to a policy adopted by the governing board of the school district at a regularly scheduled board meeting, to participate in any one of the programs set forth in subdivision (a).

(c) The school district shall provide a mechanism for a parent or legal guardian to decline to enroll his or her child in a program.

(d) Attendance in a program is not compulsory within the meaning of Section 48200.

(Added by Stats. 2006, Ch. 586, Sec. 1. Effective January 1, 2007.)






CHAPTER 5 - Continuous School Programs

ARTICLE 1 - General Provisions

37600

It is the intent and purpose of the Legislature in enacting this chapter to authorize public school districts of any type or class to establish, maintain, and operate their educational program under a continuous school program, to be conducted throughout the entire school year.

The Legislature is especially concerned and aware of the mounting costs of acquisition and construction of school sites and facilities, and is, therefore, desirous of providing a procedure whereby those fiscal burdens may be reduced by increased utilization of existing plants and facilities.

The Legislature is also interested in providing for the replacement of the present system of lengthy summer vacations with shorter periodic vacation periods, which will result in a reduction of the student’s summer vacation “learning loss.”

(Added by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Establishment and Maintenance

37610

The governing board of any school district may, after notification to the Superintendent of Public Instruction, establish and operate in one or more of the schools within the district, or in all schools within the district, a continuous school program pursuant to the provisions of this chapter.

(Added by Stats. 1976, Ch. 1010.)



37611

Whenever the governing board of any school district, pursuant to Section 37610, determines to operate one or more schools of the district on a continuous school program in such a manner as to require any pupil to enroll in a continuous school program, it shall publish, not later than November 1st of the school year preceding the commencement of such a program, its intention to operate a continuous school program in such a manner as to require any pupil to enroll in a continuous school program in a newspaper of general circulation within the district, or if there is no such newspaper, then in any newspaper of general circulation that is regularly circulated in the district.

Publication of notice pursuant to this section shall be once each week for three successive weeks. Three publications in a newspaper regularly published once a week or oftener, with at least five days intervening between the respective publication date not counting such publication dates, are sufficient.

(Enacted by Stats. 1976, Ch. 1010.)



37611.5

Notwithstanding Section 37611, a school district that establishes and operates a continuous school program in one or more schools pursuant to this chapter for the purposes of implementing the Class Size Reduction Program set forth in Chapter 6.10 (commencing with Section 52120) of Part 28 for the 1996–97 and 1997–98 school years shall not be subject to the publication of notice requirements set forth in Section 37611 for those school years.

(Added by Stats. 1996, Ch. 621, Sec. 4. Effective September 19, 1996.)



37612

If after notice of intention has been given to establish and operate a continuous school program in a manner so as to require any pupil to enroll in a continuous school program, a petition signed by 25 percent of the registered voters of the district may be presented to the county superintendent of schools requesting that the school district not establish that program. This petition shall be presented no later than December 10th of the year in which the notice is given.

The county superintendent of schools shall examine the petition and, if he or she finds it to be sufficient and signed as required by law, order a ballot proposition, as provided by Section 37614, to be placed upon the ballot of the appropriate election as provided in Section 37613.

The governing board of the school district may request that an election be called and conducted irrespective of whether or not a petition is presented.

(Amended by Stats. 1992, Ch. 970, Sec. 4. Effective January 1, 1993.)



37613

An election ordered or requested to be held pursuant to Section 37612 may be consolidated with the next districtwide election held 80 or more days after the order or request for an election is made or the county superintendent of schools may order a special election to be held at least 80 days after the election is ordered or requested.

(Enacted by Stats. 1976, Ch. 1010.)



37614

(a) The ballot proposition used in an election called pursuant to Section 37613 shall contain the words “For the continuous school program of the (name of district) District to be operated in such a manner as to require any pupil to enroll in a continuous school program” followed by the words “Yes” and “No” so placed that the voter may clearly indicate his choice.

(b) If a majority of those voting for the ballot proposition, as provided by subdivision (a), at the election vote “yes” then the school district shall be permitted to commence the continuous school program so designated on the ballot and to continue operating any such program in the district until all such programs are terminated.

(c) If a majority of those voting for the ballot proposition, as provided by subdivision (a), at the election vote “no” then the school district shall not be permitted to commence the continuous school program so designated on the ballot.

(Enacted by Stats. 1976, Ch. 1010.)



37615

If a continuous school program operated in such a manner as to require any pupil to enroll in the program is terminated by the governing board or prohibited pursuant to subdivision (c) of Section 37614, the governing board shall not determine to operate one or more schools of the district on a continuous school program in such a manner as to require any pupil to enroll in a continuous school program for at least two years following termination or election.

(Enacted by Stats. 1976, Ch. 1010.)



37616

Prior to implementing a continuous school program in any school of the district, the school district governing board shall consult in good faith in an effort to reach agreement with the certificated and classified employees of the school, with the parents of pupils who would be affected by the change, and with the community at large. Such consultation shall include at least one public hearing for which the board has given adequate notice to the employees and to the parents of pupils affected.

In school districts where a continuous school program is implemented in fewer than all of the schools maintained by the school district, the governing board of such a school district shall make every reasonable effort to assign certificated employees who prefer the regular school schedule to schools of the same level retaining the regular school schedule.

(Enacted by Stats. 1976, Ch. 1010.)



37617

The governing board of any school district operating pursuant to the provisions of this chapter shall divide the students of each selected school into as many groups as necessary to adequately accommodate a continuous school program so established and conducted. Students of the same family shall be placed in the same group unless one or more of such students is enrolled in a special education class or unless the parent or guardian of such students requests that the students be placed in different groups.

(Enacted by Stats. 1976, Ch. 1010.)



37618

The governing board of any school district operating pursuant to the provisions of this chapter shall establish a school calendar whereby the teaching sessions and vacation period during the school year are on a rotating basis.

(Enacted by Stats. 1976, Ch. 1010.)



37619

Each selected school shall be closed for all students and employees on regular school holidays specified in Article 3 (commencing with Section 37220) of Chapter 2.

(Amended by Stats. 2001, Ch. 159, Sec. 65. Effective January 1, 2002.)



37620

The teaching sessions and vacation periods established pursuant to Section 37618 shall be established without reference to the school year as defined in Section 37200. The schools and classes shall be conducted for a total of no fewer than 175 days during the academic year.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Elements

37630

The provisions of Article 1 (commencing with Section 48200), Article 3 (commencing with Section 48220) to Article 6 (commencing with Section 48290) of Chapter 2 of Part 27 of Division 4 of this title, and all other laws, relating to compulsory full-time education and the enrollment and attendance of pupils in the kindergarten, elementary, and secondary grades shall be applicable with respect to the regular schooldays prescribed for the entire academic year established for the school at which a program pursuant to this chapter is conducted, and to the attendance area established for such school.

(Enacted by Stats. 1976, Ch. 1010.)



37631

The courses of instruction offered at a school maintained pursuant to this chapter shall meet all applicable requirements of law, including the requirements prescribed by Chapter 2 (commencing with Section 51200) of Part 28 relating to physical education and Chapter 5.6 (commencing with Section 51930) of Part 28. For these purposes the instructional program shall be designed to provide at least the overall equivalent in instruction in each course of study required by law to be provided in kindergarten and grades 1 to 12, inclusive, upon the completion by a pupil of the work prescribed for any particular grade.

(Amended by Stats. 2003, Ch. 650, Sec. 2. Effective January 1, 2004.)



37632

The governing board of any school district operating the continuous school program pursuant to this chapter shall prescribe a separate salary schedule for the certificated employees of the district who are employed at any school maintaining the continuous school program pursuant to this chapter, and who, because of such employment, will be engaged in rendering services for the district for a greater number of total days during the academic year than would be the case for a regular academic year.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Finances

37640

Each school district maintaining a continuous school program in any school within the district pursuant to this chapter shall be entitled to receive the same support, but not more support, from the State School Fund due to the average daily attendance at such school that it would have received if the school had been operating under the provisions of law relating to the regular school year, including summer school.

(Enacted by Stats. 1976, Ch. 1010.)



37641

The Superintendent of Public Instruction shall prescribe an appropriate procedure for the computation of allowances, apportionments, and disbursements from the State School Fund which are to be made to any school district maintaining a continuous school program pursuant to this chapter for any one or more of the purposes specified in Sections 41300 and 41301 for the average daily attendance at any school operating such a program.

(Enacted by Stats. 1976, Ch. 1010.)



37642

The allowances, disbursements, and apportionments under this article shall be made with respect to any school district maintaining a continuous school program pursuant to this chapter in accordance with the provisions of law relating to such allowances, disbursements, and apportionments, to the extent possible.

(Enacted by Stats. 1976, Ch. 1010.)



37643

The Superintendent of Public Instruction may provide for the actual disbursement of the apportionments to the school district maintaining the continuous school program pursuant to this chapter at times other than as specified in Article 3 (commencing with Section 41330) of Chapter 3 of Part 24 of this division. In no event, however, shall the school district receive apportionments in a total amount in excess of the amount determined pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)



37644

Any school district with an average daily attendance of more than 500 which, prior to July 1, 1979, converts one or more schools to a continuous school program pursuant to this chapter, shall, upon the approval of the Superintendent of Public Instruction, receive from funds appropriated for this purpose, a one-time grant not to exceed twenty-five thousand dollars ($25,000). School districts already operating continuous school programs on effective date of this section shall be eligible for the grant.

Any school district with an average daily attendance of 500 or less, which, prior to July 1, 1979, converts one or more schools to a continuous school program pursuant to this chapter, shall, upon the approval of the Superintendent of Public Instruction, receive from funds appropriated for this purpose, a one-time grant not to exceed five thousand dollars ($5,000).

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 5.5 - Year-Round Scheduling

ARTICLE 1 - Multitrack Year-Round Scheduling

37670

(a) Except as provided in Article 2 (commencing with Section 37680), a school district may operate a program of multitrack year-round scheduling at one or more schools within the district. A program of multitrack year-round scheduling may operate at a schoolsite for as few as 163 days in each fiscal year if the governing board of the school district adopts a resolution at a regularly scheduled board meeting certifying that both of the following criteria are met at the schoolsite:

(1) The number of annual instructional minutes is not less than that of schools of the same grade levels utilizing the traditional school calendar.

(2) It is not possible for the school to maintain a multitrack schedule containing the same number of instructional days as are provided in schools of the district utilizing the traditional school calendar given the facilities, program, class sizes, and projected number of pupils enrolled at the schoolsite.

(b) A certificated employee working under a program described in this section, except one serving under an administrative or supervisorial credential who is assigned full time to a school in a position requiring qualifications for certification, shall work the same number of days and shall increase the number of minutes worked daily on a uniform basis.

(c) A program conducted pursuant to this section is eligible for apportionment from the State School Fund.

(Amended by Stats. 2004, Ch. 901, Sec. 2. Effective September 29, 2004.)



37671

Schools in programs conducted pursuant to Section 37670 shall be exempted from the requirements of Section 37202.

(Amended by Stats. 1991, Ch. 756, Sec. 6. Effective October 9, 1991.)



37672

(a) No pupil participating in programs as described in Section 37670 shall be credited with more than one day of attendance in any calendar day, except as permitted in Section 46140.

Average daily attendance generated in the regular elementary, junior high, and high schools operated under Section 37670 shall be calculated as prescribed in subdivision (a) of Section 41601.

(b) Notwithstanding Section 37640, subdivision (a) of Section 41601, and any other provision of law, the number of days taught in one or more late entry makeup classes in which a pupil in a program of year-round scheduling is enrolled shall be disregarded, at the option of a school district, in calculating the number of days taught in the calculation of average daily attendance of that district for any school year, if the pupil entered the program of year-round scheduling after September 1 of that school year and the track in which the pupil is enrolled began instruction in July or August of that school year. For purposes of this subdivision, “late entry makeup class” is a class in which a pupil in a program of year-round scheduling is enrolled in order to compensate for the pupil’s late enrollment in that program. The number of days taught that are disregarded under this subdivision shall not exceed the number of schooldays occurring in the school year prior to September 1 in the track in which the pupil is enrolled, reduced by the number of schooldays, if any, occurring in a program operating under the traditional school calendar in which the pupil was enrolled in that school district in the same school year prior to the date upon which the pupil is first enrolled in the program of year-round scheduling.

(c) This subdivision shall only apply to school districts with an average daily attendance of 100,001 or more pupils that have installed an individual pupil tracking system and maintain schools on both the traditional calendar and on year-round calendars. For the 1993–94 and 1994–95 fiscal years, if a pupil transfers to another school within the district, other than a transfer initiated by the district, the pupil’s average daily attendance shall be calculated independently for each school in which the pupil was enrolled. For the 1993–94 fiscal year as recertified at the time of the first principal apportionment in February of 1995 and for the 1994–95 fiscal year, in no event may any transferring pupil generate more than 0.98 unit of average daily attendance for the district in any one school year under this subdivision. In no event shall this subdivision be construed to authorize any nontransferring pupil to generate more than one unit of average daily attendance for any school year.

(Amended by Stats. 1995, Ch. 519, Sec. 1. Effective October 4, 1995.)






ARTICLE 2 - Concept 6 Class Scheduling

37680

For purposes of this article, the following terms have the following meanings:

(a) “Capacity-related busing” means transporting a pupil to a school other than the school of residence in order to reduce the number of pupils attending the school of residence.

(b) “Circumstances beyond the control of the district” means any of the following:

(1) An increase in pupil population beyond the demographic projections set forth in the district’s comprehensive action plan, or an amendment thereto, if the increase was not reasonably foreseeable through the use of annual, informed reestimates of demographic projections.

(2) A cost escalation, shortage in construction material or capacity, delay in completion of an environmental review, or natural or human-made disaster materially affecting the district’s facilities program, if the circumstance was not reasonably foreseeable and the district exercised due diligence in planning for that circumstance.

(3) A lack of sufficient state or local funds to complete necessary school construction. “Lack of sufficient state or local funds” may not be substantiated if a district expends state or local funds designated for new construction for any purpose other than the construction of additional school facilities to reduce reliance on the Concept 6 program, except for funds for projects eligible to receive facility hardship funds pursuant to Article 8 (commencing with Section 17075.10) of Chapter 12.5 of Part 10.

(c) “Comprehensive action plan” means the plan developed pursuant to Section 37682.

(d) “Concept 6” means a program whereby a school operates on a three-track year-round calendar in which each track provides fewer than 180 days, but no fewer than 163 days, of instruction per school year.

(e) “Specific school building plan” means both of the following:

(1) The district has identified preferred sites and has approved projects, as required under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), needed to satisfy the pupil capacity projected in the district’s comprehensive action plan.

(2) The district has identified and obtained the funding necessary to complete the particular projects identified. If state funding is part of the funding identified, a district is deemed to have obtained state funding if it has received either of the following:

(A) An apportionment from the state for the project.

(B) A preliminary apportionment for the project under the Critically Overcrowded School Facilities Program, as set forth in Article 11 (commencing with Section 17078.10) of Chapter 12.5 of Part 10.

(f) “State board” means the State Board of Education.

(g) “Substantial progress” means achieving a total enrollment on Concept 6 calendars of no more than 110 percent of the annual numerical goals set forth in the district’s comprehensive action plan.

(h) “Technical assistance” includes, but is not limited to, assistance in identifying and acquiring a schoolsite, guidance in maximizing access to funding, and facilitating the process of obtaining state approval for new construction projects.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37681

(a) Commencing with the 2004–05 school year, a school district may not operate a Concept 6 program, unless the school district operated a Concept 6 program continuously since the 2003–04 school year.

(b) A school initially operating on or after July 1, 2004, may not operate a Concept 6 program if operation of the program would increase the number of schools in the district operating a Concept 6 program above the number in operation in the district, on average, over the preceding two school years.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37682

(a) As a condition of operating a Concept 6 program at a school in the 2004–05 school year or thereafter, a district shall, by January 1, 2005, present to the department a comprehensive action plan detailing the strategy and steps to be taken annually to eliminate the use of the Concept 6 program as soon as practicable, and no later than July 1, 2012. Except as provided in subdivision (b), the action plan shall include all of the following:

(1) An analysis of the factors relating to the district’s current and projected operation of the Concept 6 program including, but not limited to, demographic forecasts, space use and needs, class sizes, programmatic constraints, facility construction status, the amount of funding needed to create additional classroom space, and the proposed sources of that funding.

(2) A detailed description of the multiple phases of planning and construction, including site identification, site acquisition, construction commencement and completion date, and occupancy dates of projects designed to eliminate use of the Concept 6 program, including a reasonable projection of the number of additional pupil seats to be provided through each of the multiple phases of planning and construction.

(3) Reasonable, districtwide numerical goals against which annual progress toward eliminating the use of the Concept 6 program can be measured, including a projection of the number of pupils, if any, the district estimates will remain on a Concept 6 program on July 1 of each year through 2012.

(b) If a district projects that it will eliminate the Concept 6 program on or before July 1, 2008, the district shall not be required to include in its comprehensive action plan the information contained in paragraphs (2) and (3) of subdivision (a) but, instead, shall include a narrative explanation of the manner in which it will accomplish its goal to eliminate the Concept 6 program and shall project the date that each school in the district will eliminate the program.

(c) A district may not transport pupils to another school more than 40 minutes away from the school of residence, other than as required pursuant to a desegregation plan, as a means to eliminate the Concept 6 program.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37683

(a) The Superintendent of Public Instruction shall evaluate a comprehensive action plan submitted by a district and shall make recommendations to the state board for approval or disapproval of the plan. The evaluation shall be based on the reasonableness and practicability of the district in eliminating the Concept 6 program by the earliest practicable date and no later than July 1, 2012. The evaluation shall include an analysis of whether adequate sources of funding have been identified for the projects necessary to eliminate the program. In considering whether a district has identified adequate sources of funding, the superintendent shall consult with the Office of Public School Construction.

(b) If the state board disapproves a comprehensive action plan, it shall specify the reasons for the disapproval and require the district to submit a revised plan, within a time specified by the state board, to address the state board’s concerns.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37684

(a) A district operating a Concept 6 program shall report each January to the Superintendent of Public Instruction, who shall report to the state board, on progress made in reaching the annual numerical goals established in its comprehensive action plan. If a district fails to meet an annual numerical goal, the district shall identify the specific cause of the failure and amend its comprehensive action plan to indicate the specific steps that it will take to remedy that failure so that it will meet its deadline to eliminate the Concept 6 program as stated in its comprehensive action plan.

(b) If the district’s progress toward meeting its numerical goals has or is projected to change materially, the district shall file a supplemental, mid-year report with the Superintendent of Public Instruction. The report shall describe the nature and cause of the material change and indicate the specific steps that the district will take, and the state technical assistance needed, if any, to address the change. The superintendent shall evaluate the supplemental, mid-year report and make recommendations to the state board for approval or disapproval. The evaluation shall be based on the reasonableness and practicability of the district to reach its annual goals and eliminate the Concept 6 program by the earliest practicable date, and no later than July 1, 2012. If the state board disapproves a report, it shall specify the reasons for disapproval and require the district to submit a revised report, within a timeframe specified by the state board, to address the concerns raised by the state board.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37685

(a) A district that plans to operate a Concept 6 program after June 30, 2006, shall, by July 1, 2006, and by July 1 of any succeeding year in which it plans to operate a Concept 6 program, as a condition of operating that program, submit evidence in writing to establish to the satisfaction of the Superintendent of Public Instruction that substantial progress has been made toward meeting its annual numerical goals as stated in its comprehensive action plan.

(b) The superintendent shall evaluate the written submission to determine whether the district has made substantial progress toward meeting its goals and shall submit a report to the state board.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37686

(a) If a district fails to meet its annual numerical goals for any two consecutive years between 2005 and 2012, the district shall be prohibited from all the following until the district achieves substantial progress toward meeting its annual numerical goals:

(1) Approving any new construction or new portable classroom other than a project directly designed to eliminate the use of the Concept 6 program or to reduce reliance on capacity-related busing that transports pupils more than 40 minutes to or from school.

(2) To the extent permitted by law, designating revenues from developer fees for any purpose not directly related to eliminating the Concept 6 program or reducing reliance on capacity-related busing.

(3) Approving the issuance of a Certificate of Participation for any school facilities-related purpose not directly related to the elimination of the Concept 6 program or reducing reliance on capacity-related busing.

(b) Subdivision (a) does not preclude a district from using funding from any source for a project that is eligible for hardship funding approved by the State Allocation Board pursuant to Article 8 (commencing with Section 17075.10) of Chapter 12.5 of Part 10.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37687

(a) A district that plans to operate a Concept 6 program after June 30, 2009, shall by July 1 of 2009, and by July 1 of any succeeding year in which it plans to operate a Concept 6 program, submit evidence in writing to establish to the satisfaction of the Superintendent of Public Instruction that it has developed a specific school building plan to provide adequate pupil capacity to eliminate the Concept 6 program by the earliest practicable date and no later than July 1, 2012.

(b) The superintendent shall evaluate the written submission to determine whether the district has developed a specific school building plan and shall submit a report to the state board.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37688

(a) If on or after July 31, 2008, and any succeeding year in which a district operates a Concept 6 program, the state board finds that a district has failed to make substantial progress in eliminating the Concept 6 program, or if on or after July 31, 2009, and any succeeding year in which a district operates a Concept 6 program, the state board finds that a district has failed to develop a specific school building plan, the state board shall hold a public hearing to determine the cause of the failure and the remedies to be undertaken by the state board to ensure elimination of the Concept 6 program by the earliest practicable date and no later than July 1, 2012.

(b) Prior to the public hearing, the Superintendent of Public Instruction and the State Allocation Board shall each provide a written analysis and opinion to the state board as to the cause of the failure and the remedies proposed to be undertaken. The State Allocation Board shall render its opinion based upon a written analysis prepared by the Office of Public School Construction. The district may submit its own analysis as to the cause of the failure and remedies it proposes to be undertaken.

(c) After the public hearing, the state board shall adopt a remedial plan that the district shall follow to ensure elimination of the Concept 6 program by the earliest practicable date and no later than July 1, 2012.

(d) (1) If the state board determines that the failure of a district to achieve substantial progress or develop a specific school building plan is due to circumstances beyond the control of the district, the remedial plan adopted by the state board may provide for technical assistance to the district from the department, the Office of Public School Construction, or the Division of the State Architect. The remedial plan may also recommend action for state financial assistance necessary to enable the district to eliminate the Concept 6 program by the earliest date practicable and no later than July 1, 2012.

(2) If the state board determines that the failure of the district to achieve substantial progress or develop a specific school building plan is not due to circumstances beyond the control of the district, but due to its failure to act diligently to plan for the elimination of the Concept 6 program or to execute its comprehensive action plan, the remedial plan shall mandate at least quarterly review and oversight of the district by the department. The remedial plan may also include any of the measures described in paragraph (1) or other measures as the state board deems necessary to enable the district to eliminate the Concept 6 program by the earliest date practicable and no later than July 1, 2012.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37689

(a) In addition to Section 37688, on or after July 31, 2009, if the state board determines that the failure of a district to achieve substantial progress or develop a specific school building plan is not due to circumstances beyond the control of the district, but due to its failure to act diligently to plan for the elimination of the Concept 6 program or to execute its comprehensive action plan, the board shall hold a public hearing to determine whether the state board should implement direct oversight of the district’s facilities construction program.

(b) If the state board determines that direct oversight is necessary, the state board shall implement the oversight within 90 days of that determination.

(1) Direct oversight by the state board shall consist of assigning a monitor to the district who shall report to the state board at each of its regularly scheduled meetings on progress made by the district in working toward the elimination of the Concept 6 program. The monitor shall have relevant experience in engineering, construction, or management of major public works projects and shall have the resources and authority to contract with appropriate professionals in the fields of program management, project management, and finance. In selecting a monitor, the state board shall receive nominees from, and consult with, the superintendent of the district, the Office of Public School Construction, and the citizens’ oversight committee of the district, established under Section 15278.

(2) The monitor shall make recommendations to the district with respect to the planning and implementation of its school construction program. The district shall follow the recommendations of the monitor unless the district shows, to the satisfaction of the state board, good cause for not doing so. The district shall notify the state board if it disputes a recommendation and the state board shall hold a public hearing to hear and decide the dispute within 30 days of receiving the notice.

(3) The district and the citizens’ oversight committee shall have an opportunity to appear at the public hearing and provide written or oral testimony to support their positions.

(4) A recommendation of the monitor that is mandatory, as opposed to prohibitory, shall be stayed during the time the dispute is before the state board.

(5) Upon the conclusion of the public hearing, the state board shall direct the district to implement the recommendations of the monitor if it finds, in consultation with the Office of Public School Construction, that the district lacks good cause for failing to implement the recommendations.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37690

All reports required by a district to be submitted to a state agency pursuant to this article shall be made available to the public. An interested party shall be permitted to submit comments regarding a report to the appropriate state agency within a reasonable time following the submission of the report to that state agency.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37691

A Concept 6 program conducted pursuant to this article is eligible for apportionment from the State School Fund.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37692

On or before July 1, 2008, the department, in consultation with the Office of Public School Construction, shall conduct a survey to determine whether the school districts operating Concept 6 programs will phase out the program by the 2009–10 fiscal year and shall submit a copy of the results of the survey to the Assembly Committee on Education, the Senate Committee on Education, and the Department of Finance. Based on the survey, the Legislature shall determine whether to repeal the authority to operate a Concept 6 program prior to July 1, 2012.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37693

(a) A Concept 6 program may not be operated after July 1, 2012, or such earlier date as may be prescribed by the Legislature pursuant to Section 37692.

(b) Although the Concept 6 program is authorized until July 1, 2012, it is the intent of the Legislature that all school districts eliminate the Concept 6 program as soon as practicable.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37694

A school district operating a Concept 6 program is exempt from the requirements of Section 37202.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)



37695

(a) A pupil participating in a Concept 6 program shall not be credited with more than one day of attendance in any calendar day, except as permitted in Section 46140.

(b) Average daily attendance generated at a regular elementary, junior high, or high school operated pursuant to this article shall be calculated as prescribed in subdivision (a) of Section 41601.

(c) Notwithstanding Section 37640, subdivision (a) of Section 41601, and any other law, the number of days taught in one or more late entry makeup classes in which a pupil in a Concept 6 program is enrolled shall be disregarded, at the option of a school district, in calculating the number of days taught in the calculation of average daily attendance of that district for any school year, if the pupil entered the Concept 6 program after September 1 of that school year and the track in which the pupil is enrolled began instruction in July or August of that school year. For purposes of this subdivision, “late entry makeup class” is a class in which a pupil in a Concept 6 program is enrolled in order to compensate for the pupil’s late enrollment in that program. The number of days taught that are disregarded under this subdivision shall not exceed the number of schooldays occurring in the school year prior to September 1 in the track in which the pupil is enrolled, reduced by the number of schooldays, if any, occurring in a program operating under the traditional school calendar in which the pupil was enrolled in that school district in the same school year prior to the date upon which the pupil is first enrolled in the Concept 6 program.

(Added by Stats. 2004, Ch. 901, Sec. 3. Effective September 29, 2004.)









CHAPTER 6 - Four-Day School Week

37700

(a) Notwithstanding any other law, the Pacific Unified School District, the Leggett Valley Unified School District, and the Reeds Creek Elementary School District may operate one or more schools in their respective school districts on a four-day school week, if the school district complies with the instructional time requirements specified in Section 37701 and the other requirements of this chapter.

(b) If a school district operates one or more schools on a four-day week pursuant to this section and the program for the school year provides less than the 180 days of instruction required under Section 46200, as it read on January 1, 2013, the Superintendent shall reduce the local control funding formula grant apportionment pursuant to Section 42238.02, as implemented pursuant to Section 42238.03, for the average daily attendance of each affected grade level, by 0.0056 multiplied by that apportionment for each day less than what was required by subdivision (a) of this section, as this section read on January 1, 2013, up to a maximum of five days. If a school district operates one or more schools on a four-day school week pursuant to this section and the program provides less than the minimum instructional minutes required under Section 46201, as it read on January 1, 2013, the Superintendent shall reduce the local control funding formula grant apportionment pursuant to Section 42238.02, as implemented pursuant to Section 42238.03, for the average daily attendance of each affected grade level, by the amount of that apportionment multiplied by the percentage of the minimum required minutes at that grade level that the school district failed to offer.

(c) A school district with an exclusive bargaining representative may operate a school on a four-day school week pursuant to this section only if the school district and the representative of each bargaining unit of school district employees mutually agree to that operation in a memorandum of understanding.

(d) Notwithstanding subdivisions (a), (b), and (c), upon a determination that a school district identified in subdivision (a) equals or exceeds its local control funding formula target computed pursuant to Section 42238.02 as determined by the calculation of a zero difference pursuant to paragraph (1) of subdivision (b) of Section 42238.03, the school district, as a condition of apportionment pursuant to Section 42238.02, as implemented pursuant to Section 42238.03, shall offer 180 days or more of instruction per school year, and meet the minimum minute requirements pursuant to paragraph (1) of subdivision (a) of Section 46207.

(Amended by Stats. 2014, Ch. 33, Sec. 13. Effective June 20, 2014.)



37701

The school district shall provide on an annual basis, while operating a school on a four-day school week, not less than 560 hours of instructional time for kindergarten, not less than 700 hours of instructional time for grades 1, 2, and 3, and not less than 845 hours of instructional time for grades 4 to 12, inclusive. The school district may exceed these minimum instructional times except that no pupil in a kindergarten shall be kept in school more than four hours in any day, exclusive of recesses. The school day may not exceed eight hours, nor may the school week be less than four days.

(Amended by Stats. 2004, Ch. 465, Sec. 1. Effective January 1, 2005.)



37702

Prior to operating a school on a four-day school week, the school district shall secure the approval of the governing board of the district and of any collective bargaining agents representing employees of the school district.

(Amended by Stats. 2004, Ch. 465, Sec. 2. Effective January 1, 2005.)



37703

A school site council in the school district shall be involved in the planning and evaluation of a four-day school week.

(Amended by Stats. 2004, Ch. 465, Sec. 3. Effective January 1, 2005.)



37704

The school district shall consider the impact of the longer schoolday on primary grade pupils, and the impact of the four-day school week on working parents who may be required to find child care services for their schoolage children due to the shortened school week.

(Amended by Stats. 2004, Ch. 465, Sec. 4. Effective January 1, 2005.)



37706

If a school district elects to operate a school on a four-day school week as authorized by this chapter, the school district shall be entitled to receive the same support, but not more support, from the State School Fund due to the average daily attendance at the schools within the school district that it would have received if the school district had been operating under the provisions of law relating to the 175-day school year.

(Amended by Stats. 2004, Ch. 465, Sec. 5. Effective January 1, 2005.)



37707

If the school district elects to operate a school on a four-day school week pursuant to this chapter, the reduced number of schooldays in the school district shall not affect the rights of certificated or classified employees of the school district with regard to classification, tenure, or notice, and shall not otherwise affect the contract rights of the employees.

(Amended by Stats. 2004, Ch. 465, Sec. 6. Effective January 1, 2005.)



37710

If a school operating on a four-day school week pursuant to Section 37710.3, 37710.5, 37711, or 37712 fails to achieve its Academic Performance Index growth target pursuant to Section 52052, the authority of that school to operate on a four-day school week shall be permanently revoked commencing with the beginning of the following school year.

(Amended by Stats. 2013, Ch. 716, Sec. 1. Effective October 10, 2013.)



37710.3

(a) Beginning in the 2010–11 fiscal year, the Alpaugh Unified School District may operate one or more schools in the school district on a four-day school week if the school district complies with the instructional time requirements in Section 37701 and the other requirements of this chapter. The state board may waive five-consecutive-day operating requirements for any of the following programs that operate on a four-day school week pursuant to this section, provided that the school district meets the minimum time requirement for each program:

(1) Preschools.

(2) Before and after school programs.

(3) Independent study programs.

(4) Child nutrition and food service programs.

(5) Community day schools.

(6) Regional occupational centers or programs.

(7) Continuation high schools.

(b) If the school district operates one or more schools on a four-day school week pursuant to this section, and the program for the school year provides fewer than the 180 days of instruction required under Section 46200, as it read on January 1, 2013, the Superintendent shall reduce the local control funding formula grant apportionment pursuant to Section 42238.02, as implemented pursuant to Section 42238.03, for the average daily attendance of each affected grade level, by 0.0056 multiplied by that apportionment for each day less than what was required in subdivision (a) of this section, as this section read on January 1, 2013, up to a maximum of five days. If the school district operates one or more schools on a four-day school week pursuant to this section, and the program provides fewer than the minimum instructional minutes required under Section 46201, as it read on January 1, 2013, the Superintendent shall reduce the local control funding formula grant apportionment pursuant to Section 42238.02, as implemented by Section 42238.03, for the average daily attendance of each affected grade level, by the amount of that apportionment multiplied by the percentage of the minimum required minutes at that grade level that the school district failed to offer.

(c) Notwithstanding Section 37710, if a small school having between 11 and 99 valid California Assessment of Student Performance and Progress test scores operating on a four-day school week fails to achieve its Academic Performance Index growth target pursuant to Section 52052 for two consecutive years, the authority of that school to operate on a four-day school week shall be permanently revoked commencing with the school year following the second consecutive year the school failed to achieve its Academic Performance Index growth rate.

(d) If the school district operates one or more schools on a four-day school week pursuant to this section, the school district shall submit a report to the department, the Senate Committee on Education, and the Assembly Committee on Education on or before January 15, 2015. The report shall include, but not necessarily be limited to, information on all of the following:

(1) Programs the school district offered on the fifth schoolday and their participation rates.

(2) Whether the four-day school week schedule resulted in any fiscal savings.

(3) Impact on overall attendance of the schools operating a four-day school week.

(4) Programs for which the state board waived minimum time and five-consecutive-day requirements and the operational and educational effects of the programs if they operated at less time than required.

(5) The impact of the four-day school week on crime statistics, especially on the day on which school would otherwise be in session.

(6) Information on the Academic Performance Index, pursuant to Section 52052, for every year a school in the school district operated on a four-day school week. The information shall include, but not necessarily be limited to, the base and growth Academic Performance Index of each school that operated on a four-day school week and whether that school met the Academic Performance growth targets.

(e) Notwithstanding subdivisions (a) to (d), inclusive, upon a determination that the school district identified in subdivision (a) equals or exceeds its local control funding formula target computed pursuant to Section 42238.02 as determined by the calculation of a zero difference pursuant to paragraph (1) of subdivision (b) of Section 42238.03, the school district, as a condition of apportionment pursuant to Section 42238.02, as implemented pursuant to Section 42238.03, shall offer 180 days or more of instruction per school year, and meet the minimum minute requirements pursuant to paragraph (1) of subdivision (a) of Section 46207.

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 33, Sec. 14. Effective June 20, 2014. Repealed as of January 1, 2016, by its own provisions.)



37711

Beginning in the 2004–05 fiscal year, the following school districts in San Diego County may operate one or more schools in their respective districts on a four-day school week if the districts comply with the instructional time requirements specified in Section 37701 and the other requirements of this chapter:

(a) Borrego Springs Unified School District.

(b) Julian Union Elementary School District.

(c) Julian Union High School District.

(d) Warner Unified School District.

(Added by Stats. 2004, Ch. 465, Sec. 8. Effective January 1, 2005.)



37712

(a) Beginning in the 2013–14 fiscal year, the Moorpark Unified School District may operate one or more high schools offering a middle college program in the school district on a four-day school week, if the school district complies with the instructional time requirements specified in Section 37701 and the other requirements of this chapter. The state board may waive the five-consecutive-day operating requirements for a middle college program that operates on a four-day school week pursuant to this section, provided that the school district meets the minimum time requirement for the middle college program.

(b) If the school district operates one or more schools on a four-day school week pursuant to this section, and the program for the school year provides fewer than the 180 days of instruction required under Section 46200, as it read on January 1, 2013, the Superintendent shall reduce the local control funding formula grant apportionment pursuant to Section 42238.02, as implemented pursuant to Section 42238.03, for the average daily attendance of each affected grade level, by 0.0056 multiplied by that apportionment for each day less than what was required in subdivision (a) of this section, as this section read on January 1, 2013, up to a maximum of five days. If the school district operates one or more schools on a four-day school week pursuant to this section, and the program provides fewer than the minimum instructional minutes required under Section 46201, as it read on January 1, 2013, the Superintendent shall reduce the local control funding grant apportionment pursuant to Section 42238.02, as implemented by Section 42238.03, for the average daily attendance of each affected grade level, by the amount of that apportionment multiplied by the percentage of the minimum required minutes at that grade level that the school district failed to offer.

(c) Notwithstanding Section 37710, if a small school having between 11 and 99 valid California Assessment of Student Performance and Progress test scores operating on a four-day school week fails to achieve its Academic Performance Index growth target pursuant to Section 52052 for two consecutive years, the authority of that school to operate on a four-day school week shall be permanently revoked commencing with the school year following the second consecutive year the school failed to achieve its Academic Performance Index growth rate.

(d) If the school district operates one or more schools on a four-day school week pursuant to this section, the school district shall submit a report to the department, the Senate Committee on Education, and the Assembly Committee on Education on or before January 15, 2018. The report shall include, but not necessarily be limited to, information on all of the following:

(1) Programs the school district offered on the fifth schoolday and their participation rates.

(2) If the four-day school week schedule resulted in fiscal savings.

(3) Impact on overall attendance of the schools operating a four-day school week.

(4) Programs for which the state board waived minimum time and five-consecutive-day requirements and the operational and educational effects of the programs if they operated at less time than required.

(5) The impact of the four-day school week on crime statistics, especially on the day on which school would otherwise be in session.

(6) Information on the Academic Performance Index, pursuant to Section 52052, for every year a school in the school district operated on a four-day school week. The information shall include, but not necessarily be limited to, the base and growth Academic Performance Index of each school that operated on a four-day school week and whether that school met the Academic Performance Index growth targets.

(7) Specific outcomes for pupils attending a school operating on a four-day school week including, but not limited to, attendance rates, graduation rates, college entrance and attendance rates, and employment rates of pupils who do not attend college.

(e) The Moorpark Unified School District operating one or more schools on a four-day school week pursuant to this section may claim a day of attendance for the pupils enrolled in a school operating on a four-day school week pursuant to Sections 11300, 11301, and 46146.5.

(f) Notwithstanding subdivisions (a) to (e), inclusive, upon a determination that the school district identified in subdivision (a) equals or exceeds its local control funding formula target computed pursuant to Section 42238.02, as determined by the calculation of a zero difference pursuant to paragraph (1) of subdivision (b) of Section 42238.03, the school district, as a condition of apportionment pursuant to Section 42238.02, as implemented pursuant to Section 42238.03, shall offer 180 days or more of instruction per year, and shall meet the minimum minute requirements pursuant to paragraph (4) of subdivision (a) of Section 46207.

(g) This section shall become inoperative on June 30, 2018, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 33, Sec. 16. Effective June 20, 2014. Inoperative June 30, 2018. Repealed as of January 1, 2019, by its own provisions.)









PART 23 - SUPPLEMENTAL SERVICES

CHAPTER 1 - Security Departments

38000

(a) The governing board of a school district may establish a security department under the supervision of a chief of security as designated by, and under the direction of, the superintendent of the school district. In accordance with Chapter 5 (commencing with Section 45100) of Part 25, the governing board of a school district may employ personnel to ensure the safety of school district personnel and pupils and the security of the real and personal property of the school district. It is the intent of the Legislature in enacting this section that a school district security department is supplementary to city and county law enforcement agencies and is not vested with general police powers.

(b) The governing board of a school district may establish a school police department under the supervision of a school chief of police and, in accordance with Chapter 5 (commencing with Section 45100) of Part 25, may employ peace officers, as defined in subdivision (b) of Section 830.32 of the Penal Code, to ensure the safety of school district personnel and pupils, and the security of the real and personal property of the school district.

(c) The governing board of a school district that establishes a security department or a police department shall set minimum qualifications of employment for the chief of security or school chief of police, respectively, including, but not limited to, prior employment as a peace officer or completion of a peace officer training course approved by the Commission on Peace Officer Standards and Training. A chief of security or school chief of police shall comply with the prior employment or training requirement set forth in this subdivision as of January 1, 1993, or a date one year subsequent to the initial employment of the chief of security or school chief of police by the school district, whichever occurs later. This subdivision shall not be construed to require the employment by a school district of additional personnel.

(d) A school district may assign a school police reserve officer who is deputized pursuant to Section 35021.5 to a schoolsite to supplement the duties of school police officers pursuant to this section.

(Amended by Stats. 2013, Ch. 76, Sec. 34. Effective January 1, 2014.)



38001

Persons employed and compensated as members of a police department of a school district, when appointed and duly sworn, are peace officers, for the purposes of carrying out their duties of employment pursuant to Section 830.32 of the Penal Code.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38001.5

(a) It is the intent of the Legislature to ensure the safety of pupils, staff, and the public on or near California’s public schools, by providing school security officers with training that will enable them to deal with the increasingly diverse and dangerous situations they encounter.

(b) After July 1, 2000, every school security officer employed by a school district who works more than 20 hours a week as a school security officer shall complete a course of training developed no later than July 1, 1999, by the Bureau of Security and Investigative Services of the Department of Consumer Affairs in consultation with the Commission on Peace Officer Standards and Training pursuant to Section 7583.31 of the Business and Professions Code. If any school security officer subject to the requirements of this subdivision is required to carry a firearm while performing his or her duties, that school security officer shall additionally satisfy the training requirements of Section 832 of the Penal Code.

(c) For purposes of this chapter, “school security officer” means any person primarily employed or assigned pursuant to subdivision (b) to provide security services as a watchperson, security guard, or patrolperson on or about premises owned or operated by a school district to protect persons or property or to prevent the theft or unlawful taking of district property of any kind or to report any unlawful activity to the district and local law enforcement agencies.

(d) No school security officer shall be employed or shall continue to be employed by the district after July 1, 2000, until both of the following conditions have been met:

(1) (A) The applicant or employee has submitted to the district two copies of his or her fingerprints on forms or electronically, as prescribed by the Department of Justice. The district shall submit the fingerprints to the Department of Justice, which shall submit one copy of the fingerprints to the United States Federal Bureau of Investigation.

(B) An applicant or contracted employee who holds a permanent registration with the Bureau of Security and Investigative Services of the Department of Consumer Affairs as a security guard need only submit one copy of his or her fingerprints, which copy shall be submitted to the United States Federal Bureau of Investigation.

(C) An applicant or contracted employee who is registered by the Bureau of Security and Investigative Services of the Department of Consumer Affairs, and who holds a firearms qualification card as specified in Section 7583.22 of the Business and Professions Code, is exempt from the requirements of this subdivision.

(2) The applicant or employee has been determined not to be a person prohibited from employment by a school district pursuant to Sections 44237 and 45122.1, or by the Department of Justice from possessing a firearm if the applicant is required to carry a firearm.

The Department of Justice may participate in the National Instant Criminal Background Check System (NICS) in lieu of submitting fingerprints to the United States Federal Bureau of Investigation in order to meet the requirements of this subdivision relating to firearms.

(e) Every school security officer employed by a school district prior to July 1, 2000, who works more than 20 hours a week as a school security officer shall meet the requirements of subdivision (b) by July 1, 2002, unless he or she has completed an equivalent course of instruction pursuant to Section 832.2 of the Penal Code.

(Added by Stats. 1998, Ch. 745, Sec. 3. Effective January 1, 1999.)



38002

Moneys transferred into the general fund of any school district pursuant to Section 1463.12 of the Penal Code may be made available for the following purposes:

(a) The training of persons employed and compensated as members of a police department of a school district, pursuant to the requirements or approval of the Commission on Peace Officer Standards and Training.

(b) The training of persons employed and compensated as members of a police department of a school district in other public safety skills, including, but not limited to, all of the following:

(1) First aid.

(2) Rescue.

(3) Cardiopulmonary resuscitation.

(4) Emergency medical technician training.

(5) Juvenile procedures.

(6) Specialized safety equipment.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38003

Persons employed and compensated as members of a security or police department of a school district shall be supplied with and authorized to wear a badge bearing the name of the school district. The employee shall carry a suitable identification card bearing his or her photograph and signature and the signature of the superintendent of the school district. The employee shall also carry such other identification data as may be required by local law enforcement agencies. The governing board may direct the wearing of a distinctive uniform and shall prescribe same. The costs of required uniforms, equipment, identification badges, and cards shall be borne by the district.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38004

The governing board of a school district which establishes a security or police department may provide and maintain motor vehicles for the use of the department. Any vehicle, when operated in the performance of his or her duties by any member of the police department, is an authorized emergency vehicle and may be equipped and operated as such as provided by the Vehicle Code.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38005

The governing board of any school district may contract with a private licensed security agency to insure the safety of school district personnel and pupils and the security of the real and personal property of the school district when the personnel normally required to provide such service fail to do so because of an emergency including, but not limited to, war, epidemic, fire, flood, or work stoppage; or when such an emergency necessitates additional security services.

This section shall apply only if the governing board by a majority vote makes a specific finding that an emergency exists, and that this finding is included in the board minutes.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)






CHAPTER 2 - Transportation

38047.5

The State Board of Education shall adopt regulations to require a passenger in a schoolbus equipped with passenger restraint systems in accordance with Section 27316 of the Vehicle Code to use a passenger restraint system so that the passenger is properly restrained by that system.

(Added by Stats. 1999, Ch. 648, Sec. 1. Effective January 1, 2000. Note: This section was conceptually added to former Chapter 2 (comm. with Section 38020), which was added by Stats. 1996, Ch. 277. On Jan. 1, 2000, Stats. 1999, Ch. 646, repealed Chapter 2 and relocated its provisions in Chapter 1 (comm. with Section 39800) of Part 23.5.)



38047.6

The State Board of Education shall adopt regulations to require a passenger in a school pupil activity bus equipped with passenger restraint systems in accordance with Section 27316.5 of the Vehicle Code to use a passenger restraint system so that the passenger is properly restrained by that system.

(Added by Stats. 2002, Ch. 360, Sec. 1. Effective January 1, 2003. Note: This section was conceptually added to former Chapter 2 (comm. with Section 38020), which was added by Stats. 1996, Ch. 277. On Jan. 1, 2000, Stats. 1999, Ch. 646, repealed Chapter 2 and relocated its provisions in Chapter 1 (comm. with Section 39800) of Part 23.5.)






CHAPTER 3 - Cafeterias

ARTICLE 1 - Establishment and Use

38080

The term “cafeteria” as used in this code is considered synonymous with the term “food service.”

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38081

The governing board of any school district may establish cafeterias in the schools under its jurisdiction whenever in its judgment it is advisable to do so.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38082

Food shall not be sold at any cafeteria operated by a school district to anyone except pupils and employees of any school district, members of the governing board thereof, and members or employees of the fund or association maintaining the cafeteria; provided, however, that nothing herein contained shall prohibit the use of the cafeteria facilities by any work or harvest camp maintained by or within the district, and by persons entitled to use the school under the Civic Center Act; and provided further, that the governing board of any school district operating a cafeteria may exempt by formal resolution of the board other individuals and organizations from the operation of this section including senior citizens participating in any program conducted pursuant to Chapter 6 (commencing with Section 9500) of Division 8.5 of the Welfare and Institutions Code.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38083

Perishable foodstuffs and seasonal commodities needed in the operation of cafeterias may be purchased by the school district in accordance with rules and regulations for such purchase adopted by the governing board of said district notwithstanding any provisions of this code in conflict with such rules and regulations.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38084

The food served shall be sold to the patrons of the cafeterias at such a price as will pay the cost of maintaining the cafeterias, exclusive of the costs made a charge against the funds of the school district by this chapter, and items made a charge against the funds of the school district by resolution of the governing board under authority of this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38086

(a) Except as provided in subdivision (b), by July 1, 2011, a school district shall provide access to free, fresh drinking water during meal times in the food service areas of the schools under its jurisdiction, including, but not necessarily limited to, areas where reimbursable meals under the National School Lunch Program or the federal School Breakfast Program are served or consumed. A school district may comply with this section by, among other means, providing cups and containers of water or soliciting or receiving donated bottled water.

(b) The governing board of a school district may adopt a resolution stating that it is unable to comply with the requirements of this section and demonstrating the reasons why it is unable to comply due to fiscal constraints or health and safety concerns. The resolution shall be publicly noticed on at least two consecutive meeting agendas, first as an information item and second as an action item, and approved by at least a majority of the governing board.

(Added by Stats. 2010, Ch. 558, Sec. 1. Effective January 1, 2011.)






ARTICLE 2 - Cafeterias, Funds and Accounts

38090

Money received for the sale of food or for any services performed by the cafeterias may be paid into the county treasury to the credit of the “cafeteria fund” of the particular school district.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38091

(a) The cafeteria fund shall be used only for those expenditures authorized by the governing board of a school district as necessary for the operation of school cafeterias, including, but not limited to, expenditures for the lease or purchase of additional cafeteria equipment for the kitchen or central food processing plant, vending machines and their installation and housing, and computer equipment and related software.

(b) The governing board of any school district, or of two or more school districts governed by governing boards of identical personnel, may also make expenditures from the cafeteria fund for the purchase and installation of additional preparation, cooking, or service equipment for a kitchen or central food processing plant, including necessary alterations incidental to the installation of the equipment, and for the lease or purchase of vehicles used solely in connection with the kitchen or central food processing plant.

(Amended by Stats. 2013, Ch. 706, Sec. 6. Effective January 1, 2014.)



38093

The governing board of any school district may establish an account for each cafeteria established in a school of the district, or for all cafeterias established in the schools of the district, in one or more banks. The account shall be known as “The Cafeteria Account of (insert name of district) District.” If the account is established for one of several cafeterias, it shall be known as “The Cafeteria Account of the (insert name of school) School of (insert name of district) District.” All receipts of the cafeteria, or cafeterias, as the case may be, derived from the sale of food shall be deposited in the account and shall be expended only for the maintenance of the cafeteria, or cafeterias, exclusive of items made a charge against the funds of the school district by this chapter, and items made a charge against the funds of the school district by resolution of the governing board under authority of this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38094

The governing board of the district shall designate an employee or employees of the district to have custody of the account or accounts, who shall be responsible for the payment into the account or accounts of all moneys required to be paid into the account or accounts, and for all expenditures therefrom, subject to any regulations that the governing board prescribes.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38095

Upon the order of the governing board of any district having a cafeteria fund in the county treasury and establishing an account, or accounts, the county treasurer shall deposit the money in the fund to the account, or accounts, and shall notify the county auditor and county or city and county superintendent of schools of his action. If the money is to be deposited in more than one account, the governing board of the district shall designate the amount to be placed in each account.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 3 - Cafeterias, Allocation of Charges

38100

(a) The cost of providing adequate housing for cafeterias, including, but not limited to, kitchen facilities, is a charge against the funds of the school district. The cost of the lease or purchase of cafeteria equipment and of vending machines and their installation and housing shall be a charge against cafeteria funds, in accordance with Section 38091. However, when the governing board of a school district deems it necessary, the governing board of a school district may make the cost of the lease or purchase of cafeteria equipment for a kitchen or central food processing plant, and vending machines and their installation and housing a charge against the funds of the school district. If school district funds are expended for the lease or purchase of kitchen equipment or for the lease, purchase, installation, or housing of vending machines, the governing board of the school district may at any time during the same fiscal year after the expenditure reimburse school district funds from cafeteria funds. The governing board of a school district shall only approve reimbursement for vending machines if one, or both, of the following apply:

(1) The vending machines are owned and operated by the school food services department, sell meals that qualify for federal meal program reimbursement, and are equipped with appropriate point of service meal counting software.

(2) The vending machines sell only food, or only beverages, or both that comply with state and federal competitive food laws and regulations.

(b) The governing board of a school district may by resolution make the cost of maintenance of the kitchen facilities, the cost of replacement or maintenance of kitchen equipment, and costs of telephone charges, water, drinking water in the cafeteria, electricity, gas, coal, wood, fuel, oil, and garbage disposal related to food service and delivery a charge against cafeteria funds, provided that the school district complies with all applicable state and federal laws and regulations.

(Amended by Stats. 2013, Ch. 706, Sec. 7. Effective January 1, 2014.)



38101

(a) The governing board of a school district may authorize expenditures from the cafeteria fund or cafeteria account only for those charges from that fund or account that are defined in the California School Accounting Manual.

(b) A food service program shall not be charged more than once for expenditures for the same service. If a food service program is being charged for a service as a direct cost, the school district shall not also allocate that cost as a direct support cost or indirect cost.

(c) For purposes of this section, an “indirect cost” shall be limited to the lesser of the school district’s prior year indirect cost rate as approved by the department or the statewide average approved indirect cost for the second prior fiscal year.

(d) Charges to, or transfers from, a food service program shall indicate when the charge or transfer was made and shall be accompanied by a written explanation of the purpose of, and basis for, the expenditure.

(e) This section does not authorize a school district to charge a food service program any charges prohibited by state or federal law or regulation.

(f) If the department and the Department of Finance concur that a school district has violated this section, the Superintendent shall direct that school district to transfer double the amount improperly transferred to the general fund of the school district from that fund to the cafeteria fund of the school district or cafeteria account for the subsequent fiscal year which is then to be used for the improvement of the food service program of the school district. If the school district fails to make that transfer as directed, the Superintendent shall reduce the regular apportionment of the school district determined pursuant to Section 42238 and increase the child nutrition allowance of the school district determined pursuant to Section 41350 by double the amount improperly transferred to the general fund of the school district and that amount is then to be used for improvement of the food service program.

(g) It is the intent of the Legislature in enacting this section that responsible school district officials be held fully accountable for the accounting and reporting of food service programs and that minor and inadvertent instances of noncompliance be resolved in a fair and equitable manner to the satisfaction of the Superintendent and the Department of Finance.

(h) The Superintendent, with the approval of the Department of Finance, may waive up to the full transfer amount in subdivision (f) if he or she determines that the noncompliance involved is minor or inadvertent, or both.

(Amended by Stats. 2005, Ch. 677, Sec. 9. Effective October 7, 2005.)



38103

The governing board of a school district shall employ persons for food service positions as part of the classified service, except that school districts may utilize the services of volunteers for programs that provide meals for senior citizens as authorized pursuant to Chapter 6 (commencing with Section 9500) of Division 8.5 of the Welfare and Institutions Code. Wages, salaries, and benefits, including employer retirement contributions for food service personnel, shall be paid from the general fund of the school district or from the cafeteria fund, at the discretion of the governing board and upon approval of the county superintendent of schools who has responsibility for a countywide payroll/retirement system under Sections 42646 and 85260. Expenses of the general fund under this section for the costs of wages, salaries, and benefits, including employer retirement contributions and other purposes classed as food service, shall be excluded from the definition of “current expense of education” as defined in Section 41372. The governing board may, at any time, order reimbursement from the cafeteria fund or account to the general fund of the district for payments under this section in such amounts as it prescribes but not to exceed food service employee salary, wage and benefit costs actually incurred.

Any reimbursements in excess of the amount actually required shall be refunded to the cafeteria fund or account not later than the close of the current fiscal year.

The reimbursements from the cafeteria fund or account shall be considered expenses of the cafeteria fund or account, as the case may be, and only those payments made from the general fund that are not reimbursed from the cafeteria fund or account shall be considered expenses of the general fund.

Accounting for those transactions shall be as prescribed in Section 41010.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)









CHAPTER 4 - Miscellaneous Provisions

ARTICLE 1 - Apparatus and Supplies

38110

The county board of education shall on or before the first day of February of each year establish rules and regulations under which any school district in the county shall, except as provided in Section 40002, purchase standard school supplies and equipment through the county superintendent of schools, or when so directed by him or her, through a county purchasing agent.

When the county superintendent of schools purchases standard school supplies without directing their purchase through the county purchasing agent or other county, city, or school district agent or agency, he or she shall make such purchase from the lowest responsible bidder who shall give such security as the county superintendent of schools requires, or else reject all bids. For the purpose of securing bids, the county superintendent of schools shall publish at least once a week for two weeks in a newspaper of general circulation published in the county, a notice calling for bids stating where the list and specifications of standard school supplies and equipment to be furnished may be obtained and the time when, and the place where bids will be opened.

The county board of education shall list as standard school supplies and equipment such supplies and equipment as can be advantageously purchased in quantity. The list of standard school supplies shall be accompanied by a table of specifications giving the minimum grade, quality, substance, or other standard required for the purchase of each item listed.

The cost of advertising for bids and the cost of preparation of a table of specifications shall be paid from the county general fund.

The provisions of this section shall not apply to counties of the first or second class containing no more than three districts with an average daily attendance of less than 2,500.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38111

The governing board of each school district shall, except as otherwise provided in this code, purchase school furniture, including musical instruments, and apparatus, and such other articles as are necessary for the use of schools, and may, in its discretion, purchase uniforms and other regalia for the use of school bands, orchestras and choirs, and including uniforms and equipment necessary for the use of athletic teams. The provisions of Article 1 of Chapter 4 of Division 5 of Title 1 of the Government Code shall not apply to the purchase of musical instruments made pursuant to this section. Any such articles purchased shall always remain the property of the school district purchasing them. Only such books, apparatus, uniforms, and equipment shall be purchased by the governing board of an elementary school district, if the board is not a city board of education, as have been adopted by the county board of education having jurisdiction over the district.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38112

(a) Except as provided in subdivision (b), the governing board of any school district may purchase any necessary school supplies and equipment, including standard school supplies and equipment listed by the county board of education, in the manner provided in this chapter, or the governing board of any school district may purchase such supplies and equipment directly from the vendor. Such direct purchase may be as a single district or two or more districts acting as a cooperative.

(b) An elementary school district having an average daily attendance of less than 2,500 during the preceding fiscal year may purchase standard school supplies and equipment directly from a vendor only by means of a purchasing cooperative representing a total average daily attendance in excess of 2,500 and then only if the county superintendent of schools has on file a document certifying the school district’s membership in such a cooperative.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38113

The clerk of each district shall, under the direction of the board of trustees, provide all school supplies authorized by this chapter.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38114

The cost of maintaining schoolbuses may be paid out of any funds of the district except funds derived from the sale of bonds and funds required by law to be set aside for teachers’ salaries.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38115

The superintendent of schools of each county may transfer at the beginning of any school year from the funds of the school districts of the county which elect to purchase equipment and supplies in accordance with Section 38110, to the school supply revolving fund, which fund is continued in existence, a sum not to exceed 10 percent of the amount to be received during the school year by each district from the State School Fund.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38116

If in any county a school supply revolving fund is not established, payment for school supplies and equipment purchased through the county superintendent of schools or through the county purchasing agent shall be made by order of the governing board of the school district purchasing them, in the same manner as other payments are made from school district funds.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38117

The governing board of each school district throughout the state shall provide for each schoolhouse under its control, a suitable Flag of the United States, which shall be hoisted above each schoolhouse during all school sessions and on school holidays, weather permitting.

The governing board of each school district shall provide smaller and suitable United States Flags to be displayed in each schoolroom at all times during the school sessions.

The governing board of each school district shall enforce this section.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38118

Writing and drawing paper, pens, inks, blackboards, blackboard erasers, crayons, lead pencils, and other necessary supplies for the use of the schools, shall be furnished under direction of the governing boards of the school districts.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38119

The governing board of a school district may rent or lease personal property needed for district purposes, including the renting or leasing of caps and gowns for seniors who participate in high school graduation ceremonies.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38120

The governing board of any school district may lend school band instruments, music, uniforms, and other regalia to persons who are or have been, during the prior school year, members of the school band for use by them on excursions to foreign countries whether or not such an excursion is sanctioned by the governing board.

The governing board may require the borrower to make a deposit or take other measures to insure that the items borrowed will be returned in usable condition.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)






ARTICLE 2 - Use of School Property

38130

This article shall be known and may be cited as the Civic Center Act.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38131

(a) There is a civic center at each and every public school facility and grounds within the state where the citizens, parent teacher associations, Camp Fire girls, Boy Scout troops, veterans’ organizations, farmers’ organizations, school-community advisory councils, senior citizens’ organizations, clubs, and associations formed for recreational, educational, political, economic, artistic, or moral activities of the public school districts may engage in supervised recreational activities, and where they may meet and discuss, from time to time, as they may desire, any subjects and questions that in their judgment pertain to the educational, political, economic, artistic, and moral interests of the citizens of the communities in which they reside. For purposes of this section, “veterans’ organizations” are those groups included within the definition of that term as specified in subdivision (a) of Section 1800 of the Military and Veterans Code.

(b) The governing board of any school district may grant the use of school facilities or grounds as a civic center upon the terms and conditions the board deems proper, subject to the limitations, requirements, and restrictions set forth in this article, for any of the following purposes:

(1) Public, literary, scientific, recreational, educational, or public agency meetings.

(2) The discussion of matters of general or public interest.

(3) The conduct of religious services for temporary periods, on a one-time or renewable basis, by any church or religious organization that has no suitable meeting place for the conduct of the services, provided the governing board charges the church or religious organization using the school facilities or grounds a fee as specified in subdivision (d) of Section 38134.

(4) Child care or day care programs to provide supervision and activities for children of preschool and elementary schoolage.

(5) The administration of examinations for the selection of personnel or the instruction of precinct board members by public agencies.

(6) Supervised recreational activities including, but not limited to, sports league activities for youths that are arranged for and supervised by entities, including religious organizations or churches, and in which youths may participate regardless of religious belief or denomination.

(7) A community youth center.

(8) A ceremony, patriotic celebration, or related educational assembly conducted by a veterans’ organization.

(9) Other purposes deemed appropriate by the governing board.

(Amended by Stats. 2006, Ch. 205, Sec. 2. Effective January 1, 2007.)



38133

The management, direction, and control of school facilities under this article are vested in the governing board of the school district which shall promulgate all rules and regulations necessary to provide, at a minimum, for the following:

(a) Aid, assistance, and encouragement to any of the activities authorized in Sections 38131 and 38132.

(b) Preservation of order in school facilities and on school grounds, and protection of school facilities and school grounds, including, if the governing board deems necessary, appointment of a person who shall have charge of the school facilities and grounds for purposes of their preservation and protection.

(c) That the use of school facilities or grounds is not inconsistent with the use of the school facilities or grounds for school purposes or interferes with the regular conduct of schoolwork.

(Amended by Stats. 2002, Ch. 1168, Sec. 9. Effective September 30, 2002.)



38134

(a) (1) The governing board of a school district shall authorize the use of school facilities or grounds under its control by a nonprofit organization, or by a club or an association organized to promote youth and school activities, including, but not necessarily limited to, any of the following:

(A) The Girl Scouts; the Boy Scouts; Camp Fire USA; or the YMCA.

(B) A parent-teacher association.

(C) A school-community advisory council.

(2) This subdivision does not apply to a group that uses school facilities or grounds for fundraising activities that are not beneficial to youth or public school activities of the school district, as determined by the governing board.

(b) Except as otherwise provided by law, a governing board may charge an amount not to exceed its direct costs for use of its school facilities or grounds. A governing board that levies these charges shall first adopt a policy specifying which activities shall be charged an amount not to exceed direct costs.

(c) The governing board of a school district may charge an amount, not to exceed its direct costs for use of its school facilities or grounds by the entity using the school facilities or grounds, including a religious organization or church, that arranges for and supervises sports league activities for youths as described in paragraph (6) of subdivision (b) of Section 38131.

(d) The governing board of a school district that authorizes the use of school facilities or grounds for the purpose specified in paragraph (3) of subdivision (b) of Section 38131 shall charge the church or religious organization an amount at least equal to the school district’s direct costs.

(e) In the case of an entertainment or a meeting where an admission fee is charged or contributions are solicited, and the net receipts are not expended for the welfare of the pupils of the school district or for charitable purposes, a charge equal to fair rental value shall be levied for the use of the school facilities or grounds.

(f) If the use of school facilities or grounds under this section results in the destruction of school property, the entity using the school facilities or grounds may be charged for an amount necessary to repay the damages, and further use of the facilities or grounds by that entity may be denied.

(g) As used in this section:

(1) “Direct costs” to the school district for the use of school facilities or grounds includes all of the following:

(A) The share of the costs of supplies, utilities, janitorial services, services of school district employees, and salaries paid to school district employees directly associated with the administration of this section to operate and maintain school facilities or grounds that is proportional to the entity’s use of the school facilities or grounds under this section.

(B) The share of the costs for maintenance, repair, restoration, and refurbishment, proportional to the use of the school facilities or grounds by the entity using the school facilities or grounds under this section as follows:

(i) For purposes of this subparagraph, “school facilities” shall be limited to only nonclassroom space and “school grounds” shall include, but not be limited to, playing fields, athletic fields, track and field venues, tennis courts, and outdoor basketball courts.

(ii) The share of the cost for maintenance, repair, restoration, and refurbishment shall not apply to:

(I) Classroom-based programs that operate after school hours, including, but not limited to, after school programs, tutoring programs, or child care programs.

(II) Organizations retained by the school or school district to provide instruction or instructional activities to pupils during school hours.

(iii) Funds collected under this subparagraph shall be deposited into a special fund that shall only be used for purposes of this section.

(2) “Fair rental value” means the direct costs to the school district plus the amortized costs of the school facilities or grounds used for the duration of the activity authorized.

(h) By December 31, 2013, the Superintendent shall develop, and the state board shall adopt, regulations to be used by a school district in determining the proportionate share and the specific allowable costs that a school district may include as direct costs for the use of its school facilities or grounds.

(i) (1) A school district authorizing the use of school facilities or grounds under subdivision (a) is liable for an injury resulting from the negligence of the school district in the ownership and maintenance of the school facilities or grounds. An entity using school facilities or grounds under this section is liable for an injury resulting from the negligence of that entity during the use of the school facilities or grounds. The school district and the entity using the school facilities or grounds under this section shall each bear the cost of insuring against its respective risks, and shall each bear the costs of defending itself against claims arising from those risks.

(2) Notwithstanding any other law, this subdivision shall not be waived. This subdivision does not limit or affect the immunity or liability of a school district under Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, for injuries caused by a dangerous condition of public property.

(j) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2012, Ch. 764, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2020, by its own provisions. See later operative version added by Sec. 3 of Ch. 764.)



38134-1

(a) (1) The governing board of a school district shall authorize the use of school facilities or grounds under its control by a nonprofit organization, or by a club or an association organized to promote youth and school activities, including, but not necessarily limited to, any of the following:

(A) The Girl Scouts; the Boy Scouts; Camp Fire USA; or the YMCA.

(B) A parent-teacher association.

(C) A school-community advisory council.

(2) This subdivision does not apply to a group that uses school facilities or grounds for fundraising activities that are not beneficial to youth or public school activities of the school district, as determined by the governing board.

(b) Except as otherwise provided by law, a governing board may charge an amount not to exceed its direct costs for use of its school facilities or grounds. A governing board that levies these charges shall first adopt a policy specifying which activities shall be charged an amount not to exceed direct costs.

(c) The governing board of a school district may charge an amount, not to exceed its direct costs for use of its school facilities or grounds by the entity using the school facilities or grounds, including a religious organization or church, that arranges for and supervises sports league activities for youths as described in paragraph (6) of subdivision (b) of Section 38131.

(d) The governing board of a school district that authorizes the use of school facilities or grounds for the purpose specified in paragraph (3) of subdivision (b) of Section 38131 shall charge the church or religious organization an amount at least equal to the school district’s direct costs.

(e) In the case of an entertainment or a meeting where an admission fee is charged or contributions are solicited, and the net receipts are not expended for the welfare of the pupils of the school district or for charitable purposes, a charge equal to fair rental value shall be levied for the use of the school facilities or grounds.

(f) If the use of school facilities or grounds under this section results in the destruction of school property, the entity using the school facilities or grounds may be charged for an amount necessary to repay the damages, and further use of facilities or grounds by that entity may be denied.

(g) As used in this section:

(1) “Direct costs” to the school district for the use of school facilities or grounds means the costs of supplies, utilities, janitorial services, services of school district employees, and salaries paid to school district employees directly associated with the administration of this section necessitated by the entity’s use of the school facilities or grounds.

(2) “Fair rental value” means the direct costs to the school district plus the amortized costs of the school facilities or grounds used for the duration of the activity authorized.

(h) (1) A school district authorizing the use of school facilities or grounds under subdivision (a) is liable for an injury resulting from the negligence of the school district in the ownership and maintenance of the school facilities or grounds. An entity using school facilities or grounds under this section is liable for an injury resulting from the negligence of that entity during the use of the school facilities or grounds. The school district and the entity using the school facilities or grounds under this section shall each bear the cost of insuring against its respective risks and shall each bear the costs of defending itself against claims arising from those risks.

(2) Notwithstanding any other law, this subdivision shall not be waived. This subdivision does not limit or affect the immunity or liability of a school district under Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, for an injury caused by a dangerous condition of public property.

(i) This section is operative on and after January 1, 2020.

(Repealed (in Sec. 2) and added by Stats. 2012, Ch. 764, Sec. 3. Effective January 1, 2013. Section operative January 1, 2020, by its own provisions.)



38135

Any use, by any individual, society, group, or organization for the commission of any act intended to further any program or movement the purpose of which is to accomplish the overthrow of the government of the United States or of the state by force, violence, or other unlawful means shall not be permitted or suffered.

Any individual, society, group, or organization which commits any act intended to further any program or movement the purpose of which is to accomplish the overthrow of the government by force, violence, or other unlawful means while using school property pursuant to the provisions of this chapter is guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38136

No governing board of a school district shall grant the use of any school property to any person or organization for any use in violation of Section 38135.

For the purpose of determining whether or not any individual, society, group, or organization applying for the use of the school property intends to violate Section 38135, the governing board shall require the making and delivery to the governing board, by the applicant of a written statement of information in the following form:

STATEMENT OF INFORMATION

The undersigned states that, to the best of his or her knowledge, the school property for use of which application is hereby made will not be used for the commission of any act intended to further any program or movement the purpose of which is to accomplish the overthrow of the government of the United States by force, violence or other unlawful means;

That ____, the organization on whose behalf he or she is making application for use of school property, does not, to the best of his or her knowledge, advocate the overthrow of the government of the United States or of the State of California by force, violence, or other unlawful means, and that, to the best of his or her knowledge, it is not a Communist action organization or Communist front organization required by law to be registered with the Attorney General of the United States. This statement is made under the penalties of perjury.

_____ (Signature) _____

The school board may require the furnishing of additional information as it deems necessary to make the determination that the use of school property for which application is made would not violate Section 38135.

Any person applying for the use of school property on behalf of any society, group, or organization shall be a member of the applicant group and, unless he or she is an officer of the group, must present written authorization from the applicant group to make the application.

The governing board of any school district may, in its discretion, consider any statement of information or written authorization made pursuant to the requirements of this section as being continuing in effect for the purposes of this section for the period of one year from the date of the statement of information or written authorization.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38137

Written statements of information as required by Section 38136 need not be under oath, but shall contain a written declaration that they are made under the penalty of perjury, and any person so signing the statements who willfully states therein as true any material matter which he or she knows to be false, is subject to the penalties prescribed for perjury in the Penal Code.

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38138

Notwithstanding the provisions of this article or any other provisions of law, when a nonpartisan charitable organization organized under the laws of this state has constructed or will construct, subject to the provisions of Article 3 (commencing with Section 39140) of Chapter 2 of this part, a school athletic and youth center facility at no cost to a school district, upon a school-district-owned site to be owned by and for the benefit of the school occupying the site, the governing board of the school district, in accepting the donation and prescribing the conditions and restrictions with respect thereto, may permit the general use of the facility under the provisions of this article for specified supervised recreational activities which are sponsored by or conducted by the donor organization, and may also permit the donor organization to use the facility for this purpose at times when the facility is not being used by the school district for the educational program and related school activities of the designated beneficiary school, unless the use and occupancy of the facility by the donor organization would otherwise interfere with the regular conduct of the school. Any use granted to the donor organization shall, however, immediately and forever terminate if the donor organization denies the use of the facility to any person because of their race, religion, creed, national origin, ancestry, or sex.

This section shall apply only to elementary school districts in San Diego County which had an average daily attendance of 425 or less during the 1970–71 school year, and which, during the 1970–71 school year, had a modified assessed valuation per pupil in average daily attendance of between forty-five thousand dollars ($45,000) and fifty thousand dollars ($50,000).

(Added by Stats. 1996, Ch. 277, Sec. 5. Effective January 1, 1997. Operative January 1, 1998.)



38139

(a) Public primary schools shall post at an appropriate area restricted to adults information regarding missing children provided by the Department of Justice pursuant to Section 14210 of the Penal Code.

(b) Public secondary schools shall post at an appropriate area information regarding missing children provided by the Department of Justice pursuant to Section 14210 of the Penal Code.

(Amended by Stats. 2014, Ch. 437, Sec. 1. Effective January 1, 2015.)












PART 23a - SCHOOL FACILITIES

39672

Every school peace officer first employed by a K-12 public school district before July 1, 1999, shall, in order to retain his or her employment, fulfill both of the following conditions:

(a) The employee shall submit to the district one copy of his or her fingerprints on forms prescribed by the Department of Justice. The Department of Justice shall forward this copy to the United States Federal Bureau of Investigation.

(b) The employee shall be determined to be a person who is not prohibited from employment by a school district pursuant to Sections 44237 and 45122.1, and, if the employee is required to carry a firearm, shall be determined by the Department of Justice to be a person who is not prohibited from possessing a firearm.

The Department of Justice may participate in the National Instant Criminal Background Check System (NICS) in lieu of submitting fingerprints to the United States Federal Bureau of Investigation in order to meet the requirements of this section relating to firearms.

(Added by Stats. 1998, Ch. 746, Sec. 1. Effective January 1, 1999. Note: This section was added to the former Part 23 (which commenced with Section 39000), which was repealed on January 1, 1998, by Stats. 1996, Ch. 277.)






PART 23.5 - TRANSPORTATION

CHAPTER 1 - Transportation Services

ARTICLE 1 - General Provisions

39800

(a) The governing board of any school district may provide for the transportation of pupils to and from school whenever in the judgment of the board the transportation is advisable and good reasons exist therefor. The governing board may purchase or rent and provide for the upkeep, care, and operation of vehicles, or may contract and pay for the transportation of pupils to and from school by common carrier or municipally owned transit system, or may contract with and pay responsible private parties for the transportation. These contracts may be made with the parent or guardian of the pupil being transported. A governing board may allow the transportation of preschool or nursery school pupils in schoolbuses owned or operated by the district. A state reimbursement may not be received by a district for the transportation of preschool or nursery school pupils.

(b) As used in this article, “municipally owned transit system” means a transit system owned by a city, or by a district created under Part 1 (commencing with Section 24501) of Division 10 of the Public Utilities Code.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39800.5

(a) Any school district and any owner or operator of a private school that provides transportation for pupils that owns, leases, or otherwise has possession or control of a 15-passenger van, may not, on or after January 1, 2005, authorize the operation of that van for the purpose of transporting passengers unless the person driving or otherwise operating that van has both of the following:

(1) A valid class B driver’s license, as provided in Division 6 (commencing with Section 12500) of the Vehicle Code, issued by the Department of Motor Vehicles.

(2) An endorsement for operating a passenger transportation vehicle, as provided in Article 6 (commencing with Section 15275) of Chapter 7 of Division 6 of the Vehicle Code, issued by the Department of Motor Vehicles.

(b) (1) Except as provided in paragraph (2), for purposes of this section, a “15-passenger van” means any van manufactured to accommodate 15 passengers, including the driver, regardless of whether that van has been altered to accommodate fewer than 15 passengers.

(2) For purposes of this section, a “15-passenger van” does not mean a 15-passenger van with dual rear wheels that has a gross weight rating equal to, or greater than, 11,500 pounds.

(Added by Stats. 2003, Ch. 559, Sec. 2. Effective January 1, 2004.)



39801

The governing board of any school district may contract with the county superintendent of schools to provide necessary transportation services. The county superintendent of schools, acting pursuant to the contract, shall have all the powers and duties granted to governing boards by this article.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39801.5

(a) The governing board of any school district may contract for the transportation of matriculated or enrolled adults, or provide transportation to adults in district-owned equipment for educational purposes other than to and from school.

(b) Any district that contracts to provide or provides transportation to adults pursuant to this section may charge adults all or part of the costs of contracting for or providing transportation services.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39802

In order to procure the service at the lowest possible figure consistent with proper and satisfactory service, the governing board shall, whenever an expenditure of more than ten thousand dollars ($10,000) is involved, secure bids pursuant to Sections 20111 and 20112 of the Public Contract Code whenever it is contemplated that a contract may be made with a person or corporation other than a common carrier or a municipally owned transit system or a parent or guardian of the pupils to be transported. The governing board may let the contract for the service to other than the lowest bidder.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39803

(a) If a continuing contract for the furnishing of transportation of pupils in school districts to and from school is made it shall be made for a term not to exceed five years. A contract is renewable at the option of the school district and the party contracting to provide transportation services, jointly, at the end of the term of the contract. The contract as renewed shall include all of the terms and conditions of the previous contract, including any provisions increasing rates based on increased costs.

(b) A continuing contract may be made for the lease or rental of schoolbuses, not to exceed five years, except that if a lease or rental contract provides that the district may exercise an option either to purchase the buses or to cancel the lease at the end of each annual period during the period of the contract, the contract may be made for a term not to exceed 10 years.

(c) Notwithstanding any other provisions of law to the contrary, a continuing contract executed under the provisions of this section may be negotiated annually within the contract period when economic factors indicate negotiation is necessary to maintain an equitable pricing structure. Renegotiation is subject to the approval of both contracting parties.

(d) Any rental, lease, or lease-purchase of a schoolbus shall comply with all applicable provisions of Article 3 (commencing with Section 17450) of Chapter 4 of Part 10.5.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39805

In bidding on contracts to be made pursuant to Section 39803, bidders may include in their bids abstractions of their quotations indicating the pricing structure used to compute the annual lease or rental payments for the sole purpose of identifying that portion of each annual lease or rental payment which may represent tax exemption reimbursement to the vendor, lessor or to their assignees.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39806

In lieu of providing in whole or in part for the transportation of a pupil attending the schools of a district, the governing board may pay to the parents or guardian of the pupil a sum not to exceed the cost of actual and necessary travel incurred in transporting the pupil to and from the regular day schools of the district. A payment may not be made pursuant to this section unless it will be more economical to make the payments than to provide for said transportation.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39807

In lieu of furnishing transportation to pupils attending the schools of a school district, the governing board may pay to the parents or guardian of each pupil the cost of food and lodging of the pupil at a place convenient to the schools. The amount paid on account of each pupil may not exceed the estimated cost to the district of providing for the transportation of the pupil to and from his or her home and the school he or she attends.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39807.5

(a) When the governing board of a school district provides for the transportation of pupils to and from schools in accordance with Section 39800, or between the regular full-time day schools they would attend and the regular full-time occupational training classes attended by them as provided by a regional occupational center or program, the governing board of the district may require the parents and guardians of all or some of the pupils transported, to pay a portion of the cost of this transportation in an amount determined by the governing board.

(b) The amount determined by the governing board shall be no greater than the statewide average nonsubsidized cost of providing this transportation to a pupil on a publicly owned or operated transit system as determined by the Superintendent, in cooperation with the Department of Transportation.

(c) For purposes of this section, “nonsubsidized cost” means actual operating costs less federal subventions.

(d) The governing board shall exempt from these charges pupils of parents and guardians who are indigent as set forth in rules and regulations adopted by the board.

(e) A charge under this section may not be made for the transportation of individuals with exceptional needs as defined in Section 56026.

(f) Nothing in this section shall be construed to sanction, perpetuate, or promote the racial or ethnic segregation of pupils in the schools.

(Amended by Stats. 2007, Ch. 56, Sec. 1. Effective January 1, 2008.)



39808

(a) The governing board of any school district may allow a pupil entitled to attend the school of the district, but who, under Section 48222, attends a school other than a public school to be transported upon the same terms, in the same manner, and over the same routes of travel as is permitted pupils attending the district school.

(b) The allowance provided for in this section shall be restricted to actual transportation when furnished by the district to pupils attending the district school, and nothing in this section shall be construed to authorize or permit in lieu of transportation payments of money to parents or guardians of pupils attending private schools.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39809.5

(a) The sum of the state aid received and the parent fees collected in a fiscal year may not exceed actual operating cost of home-to-school transportation in that fiscal year.

(b) If excess fees are collected due to errors in estimated costs, fees shall be reduced in succeeding years.

(c) The governing board shall certify to the county superintendent that districts have levied fees in accordance with law, and that fees have been reduced and excess fee revenue eliminated whenever excess fees have been charged.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)






ARTICLE 2 - State Reimbursement

39820

(a) Notwithstanding any other provision of law, the governing board of any school district may provide, beginning in the 1975–76 fiscal year, for the transportation to and from public school of pupils who have attained the age of three years and nine months and are enrolled in classes established pursuant to Chapter 4.45 (commencing with Section 56440) of Part 30 whenever in the judgment of the board, transportation is advisable and good reasons exist therefor. A governing board may allow for the transportation of parents of pupils enrolled in these classes for the purpose of accompanying their children to and from the attendance center offering the early primary classes.

(b) School districts shall receive state reimbursements for the transportation of pupils described in subdivision (a) pursuant to Article 10 (commencing with Section 41850) of Chapter 5 of Part 24.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)






ARTICLE 3 - Schoolbuses

39830

A schoolbus is any motor vehicle designed, used, or maintained for the transportation of a school pupil at or below the grade 12 level to or from a public or private school or to or from public or private school activities, except the following:

(a) A motor vehicle of any type carrying only members of the household of its owner.

(b) A motortruck transporting pupils who are seated only in the passenger compartment, and a passenger vehicle designed for and when actually carrying not more than 10 persons, including the driver, except any vehicle or truck transporting two or more pupils who use wheelchairs.

(c) A motor vehicle operated by a common carrier, or by and under exclusive jurisdiction of a publicly owned or operated transit system, only during the time it is on a scheduled run and is available to the general public or on a run scheduled in response to a request from a pupil who uses a wheelchair, or from a parent of the pupil, for transportation to or from nonschool activities. However, the motor vehicle is designed for and actually carries not more than 16 persons and the driver, is available to eligible persons of the general public, and the school does not provide the requested transportation service.

(d) A school pupil activity bus as defined in Section 39830.1.

(e) A motor vehicle operated by a carrier licensed by the Interstate Commerce Commission that is transporting pupils on a school activity entering or returning to the state from another state or country.

(f) A state-owned motor vehicle being operated by a state employee upon the driveways, paths, parking facilities, or grounds specified in Section 21113 of the Vehicle Code that are under the control of a state hospital under the jurisdiction of the State Department of Developmental Services where the posted speed limit is not more than 20 miles per hour. The motor vehicle may also be operated for a distance of not more than one-quarter mile upon a public street or highway that runs through the grounds of a state hospital under the jurisdiction of the State Department of Developmental Services, if the posted speed limit on the public street or highway is not more than 25 miles per hour and if all traffic is regulated by posted stop signs or official traffic control signals at the points of entry and exit by the motor vehicle.

(Amended by Stats. 2007, Ch. 569, Sec. 22. Effective January 1, 2008.)



39830.1

A “school pupil activity bus” means any motor vehicle, other than a schoolbus, operated by a common carrier, or by and under the exclusive jurisdiction of a publicly owned or operated transit system, or by a passenger charter-party carrier, used under a contractual agreement between a school and carrier to transport school pupils at or below the 12th grade level to or from a public or private school activity, or used to transport pupils to or from residential schools, when the pupils are received and discharged at off-highway locations where a parent or adult designated by the parent is present to accept the pupil or place the pupil on the bus. As used in this section, “common carrier,” “publicly owned or operated transit system,” and “passenger charter-party carrier” mean carriers in business for the principal purpose of transporting members of the public on a commercial basis. This section shall not apply to a motor vehicle operated by a carrier licensed by the Interstate Commerce Commission transporting pupils on a school activity trip entering or returning to the state from another state or country.

The driver of a school pupil activity bus shall be subject to the regulations adopted by the Department of the California Highway Patrol governing schoolbus drivers, except that the regulations shall not require drivers to duplicate training or schooling that they have otherwise received that is equivalent to that required pursuant to the regulations, and the regulations may not require drivers to take training in first aid. However, a valid certificate to drive a school pupil activity bus does not entitle the bearer to drive a schoolbus.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39831

(a) The State Board of Education shall adopt reasonable regulations relating to the use of schoolbuses by school districts and others. The regulations may not govern the safe operation of schoolbuses that shall be adopted instead by the Department of the California Highway Patrol.

(b) The Department of the California Highway Patrol shall adopt regulations pursuant to Section 34500 of the Vehicle Code relating to the safe operation of schoolbuses that shall also require school district governing boards to include in their schoolbus driver training programs, the proper actions to be taken in the event that a schoolbus is hijacked.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39831.3

(a) The county superintendent of schools, the superintendent of a school district, or the owner or operator of a private school that provides transportation to or from a school or school activity shall prepare a transportation safety plan containing procedures for school personnel to follow to ensure the safe transport of pupils. The plan shall be revised as required. The plan shall address all of the following:

(1) Determining if pupils require escort pursuant to paragraph (3) of subdivision (c) of Section 22112 of the Vehicle Code.

(2) (A) Procedures for all pupils in prekindergarten, kindergarten, and grades 1 to 8, inclusive, to follow as they board and exit the appropriate schoolbus at each pupil’s schoolbus stop.

(B) Nothing in this paragraph requires a county superintendent of schools, the superintendent of a school district, or the owner or operator of a private school that provides transportation to or from a school or school activity, to use the services of an onboard schoolbus monitor, in addition to the driver, to carry out the purposes of this paragraph.

(3) Boarding and exiting a schoolbus at a school or other trip destination.

(b) A current copy of a plan prepared pursuant to subdivision (a) shall be retained by each school subject to the plan and made available upon request to an officer of the Department of the California Highway Patrol.

(Added by Stats. 1997, Ch. 739, Sec. 2. Effective January 1, 1998.)



39831.5

(a) All pupils in prekindergarten, kindergarten, and grades 1 to 12, inclusive, in public or private school who are transported in a schoolbus or school pupil activity bus shall receive instruction in schoolbus emergency procedures and passenger safety. The county superintendent of schools, superintendent of the school district, or owner/operator of a private school, as applicable, shall ensure that the instruction is provided as follows:

(1) Upon registration, the parents or guardians of all pupils not previously transported in a schoolbus or school pupil activity bus and who are in prekindergarten, kindergarten, and grades 1 to 6, inclusive, shall be provided with written information on schoolbus safety. The information shall include, but not be limited to, all of the following:

(A) A list of schoolbus stops near each pupil’s home.

(B) General rules of conduct at schoolbus loading zones.

(C) Red light crossing instructions.

(D) Schoolbus danger zone.

(E) Walking to and from schoolbus stops.

(2) At least once in each school year, all pupils in prekindergarten, kindergarten, and grades 1 to 8, inclusive, who receive home-to-school transportation shall receive safety instruction that includes, but is not limited to, proper loading and unloading procedures, including escorting by the driver, how to safely cross the street, highway, or private road, instruction on the use of passenger restraint systems, as described in paragraph (3), proper passenger conduct, bus evacuation, and location of emergency equipment. Instruction also may include responsibilities of passengers seated next to an emergency exit. As part of the instruction, pupils shall evacuate the schoolbus through emergency exit doors.

(3) Instruction on the use of passenger restraint systems, when a passenger restraint system is installed, shall include, but not be limited to, all of the following:

(A) Proper fastening and release of the passenger restraint system.

(B) Acceptable placement of passenger restraint systems on pupils.

(C) Times at which the passenger restraint systems should be fastened and released.

(D) Acceptable placement of the passenger restraint systems when not in use.

(4) Prior to departure on a school activity trip, all pupils riding on a schoolbus or school pupil activity bus shall receive safety instruction that includes, but is not limited to, location of emergency exits, and location and use of emergency equipment. Instruction also may include responsibilities of passengers seated next to an emergency exit.

(b) The following information shall be documented each time the instruction required by paragraph (2) of subdivision (a) is given:

(1) Name of school district, county office of education, or private school.

(2) Name and location of school.

(3) Date of instruction.

(4) Names of supervising adults.

(5) Number of pupils participating.

(6) Grade levels of pupils.

(7) Subjects covered in instruction.

(8) Amount of time taken for instruction.

(9) Busdriver’s name.

(10) Bus number.

(11) Additional remarks.

The information recorded pursuant to this subdivision shall remain on file at the district or county office, or at the school, for one year from the date of the instruction, and shall be subject to inspection by the Department of the California Highway Patrol.

(Amended by Stats. 2003, Ch. 552, Sec. 13. Effective January 1, 2004.)



39832

The name or names of the particular school or schools to which a schoolbus conveys pupils may be painted on the side of the bus, in the manner prescribed by the Department of the California Highway Patrol.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39833

Any officer, agent, or employee of a school district, or any other person knowingly operating, or permitting or directing the operation of a schoolbus in violation of any regulation or order of the Department of the California Highway Patrol, and any person knowingly operating a schoolbus without possessing the qualifications required by the Department of the California Highway Patrol for schoolbus operators, is guilty of a misdemeanor.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39834

(a) Except as provided in subdivision (b), any officer, agent, or employee of a school district, office of the county superintendent of schools, or joint powers agency, or any other person, knowingly operating, or permitting or directing the operation of a schoolbus, when it is loaded with schoolchildren in excess of the limits of its seating capacity, is guilty of a misdemeanor.

(b) The governing board of any school district, office of the county superintendent of schools, or joint powers agency may adopt a district policy establishing plans for the evacuation of pupils in case of any emergency that may provide, where necessary, for the loading of schoolchildren on a schoolbus in excess of the limits of its seating capacity.

(c) As used in this section, “emergency” means a natural disaster or hazard that requires pupils to be moved immediately in order to ensure their safety.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39835

(a) The governing board of any school district may use schoolbuses to transport persons for purposes of community recreation as provided in Chapter 10 (commencing with Section 10900) of Part 7. The transportation may be provided on any day or days throughout the school year.

(b) Any school district that files forms with the Superintendent of Public Instruction covering the annual report of transportation expense in connection with reimbursement for transportation shall show on the forms the total mileage of schoolbuses used in providing transportation for community recreation purposes. The Superintendent of Public Instruction, in accordance with regulations adopted by him or her, shall deduct from the allowances to a school district for transportation an amount equal to the depreciation of schoolbuses due to their use in transporting persons for community recreation.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39836

During any national emergency declared by the President of the United States of America or during any war in which the United States of America is engaged, the governing board of a school district may operate any bus owned or under lease to the district for the transportation of pupils of the district engaged in the harvesting of crops to and from the places of harvest and shall require the payment of a reasonable charge for transportation furnished.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39837

The governing board of any school district may use and operate any bus owned or under lease to the district for the transportation of pupils to and from their places of employment during the summer in connection with any summer employment program for youth. The governing board shall require the payment of a reasonable charge for transportation so furnished. The governing board shall, in accordance with Section 35208, adequately insure against the liability of the district, members of the board, and officers and employees of the district in connection with the furnishing of transportation.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39837.5

The governing board of any school district may provide for the transportation of employees of the district and of parents of pupils of the district to and from educational activities authorized by the district.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39838

(a) Each schoolbus shall be equipped with one or more fire extinguishers bearing the approval of the laboratories of the National Board of Fire Underwriters, Underwriters’ Laboratories Incorporated, or any other nationally recognized testing laboratory, and located in an easily accessible place in the driver’s compartment.

(b) Each schoolbus shall be equipped with one or more fire extinguishers with an aggregate rating of at least 8-B, C units, as rated by the Underwriters’ Laboratories Incorporated. Carbon tetrachloride fire extinguishers may not be used on schoolbuses.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39839

Guide dogs, signal dogs, and service dogs trained to provide assistance to individuals with a disability may be transported in a schoolbus when accompanied by disabled pupils enrolled in a public or private school or by disabled teachers employed in a public or private school or community college or by persons training the dogs.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39840

The governing board of any school district may enter into a contract under the terms of which the school district grants the use of any schoolbus that is owned or leased by the school district to any federal, state, or local governmental agency for the purpose of providing transportation for employees of the agency to or from their places of employment, or both, if the following conditions are satisfied:

(a) Public transportation is not reasonably available to the agency’s employees at their place of employment.

(b) The school district normally provides transportation for pupils residing on the governmental agency’s property to or from school, or both.

(c) The transportation of the agency’s employees does not interfere with the school district’s use of schoolbuses for school transportation purposes.

(d) All schoolbus warning lights and exterior lettering or signs that identify the bus as a schoolbus are covered or removed during operation by the federal, state, or local governmental agency.

(e) Mechanical condition of a schoolbus during operation by the federal, state, or local governmental agency is maintained so as to meet or exceed those regulations promulgated by the State Department of Education pursuant to Section 39831 governing the operation of schoolbuses.

(f) Accurate records are maintained that reflect the actual number of miles any schoolbus is driven during times of operation by the federal, state, or local governmental agency, which records are to be made available to the Superintendent of Public Instruction in connection with the annual report of transportation expense made by the school district. The Superintendent of Public Instruction, in accordance with Section 39835, shall deduct from the allowances to a school district for transportation an amount equal to the depreciation of schoolbuses due to their use in transporting employees of a federal, state, or local governmental agency pursuant to this section.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39841

The following requirements shall be included in any agreement entered into between a school district and a publicly owned transit system under which the school district grants the use of any schoolbus that is owned or leased by it to the transit system for public transportation purposes:

(a) All schoolbus warning lights and exterior lettering or signs that identify the bus as a schoolbus are covered or removed during operation by the transit system.

(b) Mechanical condition of a schoolbus during operation by the transit system is maintained so as to meet or exceed those regulations adopted by the State Board of Education pursuant to Section 39831 governing the operation of schoolbuses.

(c) Accurate records are maintained that reflect the actual number of miles any schoolbus is driven during times of operation by the transit system.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



39842

(a) Any person who enters a schoolbus or school pupil activity bus without prior authorization of the driver or other school official with intent to commit any crime and who refuses to disembark after being ordered to do so by the driver or other school official is guilty of a misdemeanor and is punishable by imprisonment in the county jail for not more than six months, by a fine of not more than one thousand dollars ($1,000), or by both.

(b) A school district or county superintendent of schools may place a notice at the entrance of a schoolbus or school pupil activity bus that complies with the requirements of paragraph (3) of subdivision (c) of Section 1256.5 of Title 13 of the California Code of Regulations and that warns against unauthorized entry.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)






ARTICLE 4 - Special Services

39860

The governing board of any school district may contract for the transportation of pupils attending schools within the district to and from any exposition or fair, school activities, or other activities which the governing board determines to be for the benefit of the pupils, in this state, and may pay for the transportation out of any funds of the district available for the purpose.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)









CHAPTER 2 - Farm Labor Driver Training Course

40070

(a) The State Department of Education shall develop or approve a course for the training of schoolbus, school pupil activity bus, and farm labor vehicle drivers that will provide them with the skills and knowledge necessary to prepare them for an examination for certification pursuant to Sections 12517 and 12519 of the Vehicle Code. The department shall seek the advice and assistance of the Department of Motor Vehicles and the Department of the California Highway Patrol in developing or approving the course.

(b) The department shall train or approve the necessary instructional personnel to conduct the course. For schoolbus and school pupil activity bus training, the department shall provide for and approve the course outline and lesson plans used in the course. For farm labor vehicle training, the department shall approve the course outline and lesson plans used in the course.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)






CHAPTER 3 - Specialized Vehicle Driver Training Courses

40080

(a) This article governs the minimum training required for drivers to obtain or renew a certificate described in Section 12517, 12519, or 12804.6 of the Vehicle Code.

(b) As used in this article, “department” means the State Department of Education.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40081

(a) The department shall develop or approve courses for training school pupil activity bus (SPAB), transit bus, schoolbus, and farm labor vehicle drivers that will provide them with the skills and knowledge necessary to prepare them for certification pursuant to Sections 12517, 12519, and 12804.6 of the Vehicle Code. The department shall seek the advice and assistance of the Department of Motor Vehicles and the Department of the California Highway Patrol in developing or approving those courses.

(b) The department shall train or approve the necessary instructional personnel to conduct the driver training courses. For all schoolbus and school pupil activity bus (SPAB) driver instructor training, the department shall provide for and approve the course outline and lesson plans used in the course. For transit bus and farm labor vehicle driver training, the department shall approve the course outline and lesson plans used in the course.

(c) All courses of study and training activities required by this article shall be approved by the department and given by, or in the presence of, an instructor in possession of a valid school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor certificate of the appropriate class.

(d) As an alternative to subdivisions (a), (b), and (c), instructors who have received a certificate from the Transportation Safety Institute of the United States Department of Transportation indicating that they have completed the Mass Transit Instructor Orientation and Training (Train-the-Trainer) course may approve courses of instruction and train transit bus drivers in order to meet the requirements for certification pursuant to Section 12804.6 of the Vehicle Code.

(Amended by Stats. 2011, Ch. 347, Sec. 16. Effective January 1, 2012.)



40082

(a) An original applicant for a certificate to drive a schoolbus, as defined by Section 545 of the Vehicle Code, shall have successfully completed a minimum 40-hour course of instruction. The course shall include at least 20 hours of classroom instruction in, but not limited to, all units of the Instructor’s Manual for California’s Bus Driver’s Training Course. All classroom instruction shall be given by, or in the presence of, a state-certified instructor of the appropriate class. The course shall also include at least 20 hours of applicant behind-the-wheel training in all sections of the Instructor’s Behind-the-Wheel Guide for California’s Bus Driver’s Training Course. Applicant behind-the-wheel training shall include driving vehicles comparable to those vehicles that will be driven by the applicant to transport pupils. All behind-the-wheel training shall be given by a state-certified instructor of the appropriate class or the delegated behind-the-wheel trainer as designated pursuant to Section 40084.5.

(b) Except as provided in subdivision (c), a driver who is holding a driver certificate or endorsement described in Section 40083, and is seeking a schoolbus certificate of the appropriate class, shall have successfully completed a minimum of five hours of classroom instruction, including, but not limited to, schoolbus laws and regulations, defensive driving, pupil loading and unloading, and the exceptional child. All classroom instruction shall be given by, or in the presence of, a state-certified instructor of the appropriate class. The driver shall also complete at least three hours of behind-the-wheel training in defensive driving practices, lane control, railroad grade crossing procedures, and pupil loading and unloading.

(c) A driver may not be certified to drive a schoolbus in the manner set forth in subdivision (b) if that driver was instructed by a person who received his or her certificate in the manner described in subdivision (d) of Section 40081.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40083

An original applicant for a certificate to drive any bus defined by Section 546 or 642 of the Vehicle Code shall have successfully completed a minimum 35-hour course of instruction. The course shall include at least 15 hours of classroom instruction, including, but not limited to, all units of the Instructor’s Manual for California’s Bus Driver’s Training Course, or other classroom curricula which the department has certified meets or exceeds the standards in its curricula. All classroom instruction shall be given by, or in the presence of, a state-certified instructor of the appropriate class, except that an instructor who has received a certificate as described in subdivision (d) of Section 40081, may provide the training for an original applicant for a certificate to drive a bus defined by Section 642 of the Vehicle Code. The course shall also include at least 20 hours of applicant behind-the-wheel training in all sections of the Instructor’s Behind-the-Wheel Guide for California’s Bus Driver’s Training Course, or at least 20 hours of other behind-the-wheel training or driving experience that the department has certified meets or exceeds the standards of its training course. Applicant behind-the-wheel training shall include driving vehicles comparable to those vehicles that will be used to transport passengers. All behind-the-wheel training for a certificate to drive a bus defined by Section 546 of the Vehicle Code shall be given by a state-certified instructor of the appropriate class or the delegated behind-the-wheel trainer as designated pursuant to Section 40084.5. All behind-the-wheel training for a certificate to drive a bus defined by Section 642 of the Vehicle Code shall be given by a state-certified instructor of the appropriate class or the delegated behind-the-wheel trainer as designated pursuant to Section 40084.5, or the delegated behind-the-wheel trainer as designated by the instructor certified pursuant to subdivision (d) of Section 40081.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40084

An original applicant for a certificate to drive a farm labor vehicle shall have successfully completed a minimum 20-hour course of instruction. The course shall include at least 10 hours of classroom instruction, including, but not limited to, all units of the Instructor’s Manual for California’s Bus Driver’s Training Course. All classroom instruction shall be given by, or in the presence of, a state-certified instructor of the appropriate class. The course shall also include at least 10 hours of applicant behind-the-wheel training in all sections of the Instructor’s Behind-the-Wheel Guide for California’s Bus Driver’s Training Course. Applicant behind-the-wheel training shall include driving vehicles comparable to those that will be driven by the applicant to transport farm passengers. All behind-the-wheel training shall be given by a state-certified instructor of the appropriate class or the delegated behind-the-wheel trainer as designated pursuant to Section 40084.5.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40084.5

(a) All behind-the-wheel training required to obtain certificates pursuant to Sections 12517 and 12519 of the Vehicle Code shall be performed by a state-certified instructor or by a delegated behind-the-wheel trainer who has been certified or approved by the department to conduct the required training.

(b) A “delegated behind-the-wheel trainer” means a person selected to assist a state-certified instructor in the behind-the-wheel training of drivers. Selected persons shall be trained by state-certified instructors and approved by the department before conducting any behind-the-wheel training. The minimum standards for the selection of a delegated behind-the-wheel trainer are as follows:

(1) One year experience as a driver of the appropriate type and size vehicle immediately preceding the date of selection as a delegated behind-the-wheel trainer.

(2) Possession of the appropriate license, certificates, and endorsements needed to drive and train in a particular type and size vehicle.

(3) A high school diploma or General Education Development (GED) equivalent.

(4) A driving record without chargeable accidents within the past three years immediately preceding the date of selection.

(5) Successful completion of all training in the latest edition of the Instructor’s Behind-the-Wheel Training Guide for California’s Bus Driver’s Training Course given by, and in the presence of, a state-certified instructor of the appropriate class.

(6) Successful completion of a written assessment test on current laws, regulations, and policies given by, and in the presence of, a state-certified instructor of the appropriate class.

(7) Successful completion of a driving test and a behind-the-wheel training performance test on all phases of behind-the-wheel and vehicle inspection training. The test shall be given by, and in the presence of, a state-certified instructor of the appropriate class.

(c) The state-certified instructor shall train and document the qualifications and competence of each delegated behind-the-wheel trainer to be utilized in training. All training required by this section shall be documented on the State Department of Education Training Certificate T-01, and signed by a state-certified school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor of the appropriate class, and by the delegated behind-the-wheel trainer. The signatures shall certify that the instruction was given to, and received by, the delegated behind-the-wheel trainer and that the delegated behind-the-wheel trainer displayed a level of competency necessary to train drivers to drive authorized vehicles in a safe and competent manner. The completed State Department of Education Training Certificate T-01 shall be submitted to the department in Sacramento, along with all other required documents, when requesting approval of a delegated behind-the-wheel trainer.

(d) The department may disapprove the eligibility of a delegated behind-the-wheel trainer for any of the following causes:

(1) The state-certified instructor authorizing the competency of the delegated behind-the-wheel trainer has requested disapproval.

(2) The employer of the delegated behind-the-wheel trainer has requested disapproval.

(3) The delegated behind-the-wheel trainer has voluntarily requested disapproval.

(4) The delegated behind-the-wheel trainer failed to comply with Section 40087.

(5) The delegated behind-the-wheel trainer failed to comply with Section 40084.5.

(6) The delegated behind-the-wheel trainer does not possess a valid driver’s license, appropriate endorsements, or special driver’s certificate of the appropriate class.

(7) The delegated behind-the-wheel trainer’s driver’s license or special driver’s certificate has been suspended or revoked.

(e) A delegated behind-the-wheel trainer may be limited in behind-the-wheel training as determined by the department.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40085

Applicants seeking to renew a certificate to drive a schoolbus as defined in Section 545 of the Vehicle Code or a school pupil activity bus as defined in Section 546 of the Vehicle Code shall have successfully completed at least 10 hours of original or renewal classroom instruction, or behind-the-wheel or in-service training during each 12 months of certificate validity. In-service training credit may be given by a state-certified driver instructor of the appropriate class to an applicant for attending or participating in appropriate driver training workshops, driver safety meetings, driver safety conferences, and other activities directly related to passenger safety and driver training. During the last 12 months of the special driver certificate validity, the 10 hours required shall consist of classroom instruction covering, but not limited to, current laws and regulations, defensive driving, accident prevention, emergency procedures, and passenger loading and unloading. Failure to successfully complete the required training during any 12-month period of certificate validity is cause for the Department of Motor Vehicles to cancel the busdriver certificate. All training required by Section 40089 may be accepted in lieu of the requirements of this section.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40085.5

Applicants seeking to renew a certificate to drive a transit bus as defined in Section 642 of the Vehicle Code shall have successfully completed at least eight hours of original or renewal classroom instruction, or behind-the-wheel or in-service training during each 12 months of certificate validity. In-service training credit may be given by a state-certified driver instructor of the appropriate class, or an instructor certified pursuant to subdivision (d) of Section 40081, to an applicant for attending or participating in appropriate driver training workshops, driver safety meetings, driver safety conferences, and other activities directly related to passenger safety and driver training. During the last 12 months of the validity of the certificate, the eight hours required shall consist of classroom instruction covering, but not limited to, current laws and regulations, defensive driving, accident prevention, emergency procedures, and passenger loading and unloading. Failure to successfully complete the required training during any 12-month period of certificate validity is cause for the Department of Motor Vehicles to cancel the busdriver certificate. All training required by Section 40089 may be accepted in lieu of the requirements of this section.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40086

Applicants seeking to renew a certificate to drive a farm labor vehicle shall have successfully completed two hours of classroom instruction for each 12 months of certificate validity covering, but not limited to, current laws and regulations, accident prevention, and defensive driving. Failure to successfully complete the required training during any 12-month period of certificate validity is cause for the Department of Motor Vehicles to cancel the farm labor vehicle driver license or certificate. All training required in Section 40089 may be accepted in lieu of the requirements of this section.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40087

(a) Except as provided in subdivision (b), driver training required by this chapter shall be properly documented on the State Department of Education Training Certificate T-01, and signed by a state-certified school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor of the appropriate class, and by the driver or applicant. The signatures certify that the instruction was given to, and received by, the applicant or driver, and that the applicant or driver displayed a level of competency necessary to drive the vehicle in a safe and competent manner. The applicant or driver shall present the completed State Department of Education Training Certificate T-01 to the examining state agency when applying for an endorsement or certificate, or, for renewal of an endorsement or certificate.

(b) Driver training provided by an instructor certified pursuant to subdivision (d) of Section 40081 shall be documented on a form developed by the Department of Motor Vehicles, with the consultation of the department. The form shall be signed by the instructor and by the applicant or driver. The signatures certify that the instruction was given to, and received by, the applicant or driver, and that the applicant or driver displayed a level of competency necessary to drive the vehicle in a safe and competent manner. The applicant or driver shall present the completed form to the Department of Motor Vehicles when applying for a certificate or for renewal of a certificate.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40088

(a) An applicant for a school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor certificate shall successfully complete the appropriate instructor course given or approved by the department.

(b) An applicant for the course shall possess:

(1) A valid driver’s license and endorsement valid for driving the vehicles for which the driver instructor rating is sought.

(2) A certificate or endorsement valid for driving the vehicles for which the driver instructor rating is sought.

(3) Five years of experience as a driver in the appropriate vehicle category, or two years experience of that driving experience and three years equivalent experience driving vehicles that require a class A or B driver’s license.

(4) A high school diploma or General Education Development (GED) equivalent.

(5) A driving record without chargeable accidents within the past three years preceding the date of application for the instructor certificate.

The department may waive any or all of the requirements of this subdivision as it determines is necessary to ensure that there are an adequate number of state-certified instructors in the state.

(c) (1) A state-certified schoolbus driver instructor of the appropriate class may instruct all applicants for a schoolbus, school pupil activity bus (SPAB), transit bus, or farm labor vehicle driver’s certificate.

(2) A state-certified school pupil activity bus (SPAB) driver instructor of the appropriate class may instruct all applicants for a school pupil activity bus (SPAB), transit bus, or farm labor vehicle driver’s certificate, but not a schoolbus certificate.

(3) A state-certified transit bus instructor of the appropriate class may instruct all applicants for a transit bus or farm labor driver’s certificate, but not a school pupil activity bus (SPAB) or a schoolbus certificate.

(4) A state-certified farm labor vehicle driver instructor may instruct applicants only for a certificate to drive a farm labor vehicle.

(d) A school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor certificate shall be valid until suspended, revoked, or canceled if it is accompanied by a valid driver’s license and a special driver’s certificate or valid driver’s license and endorsement of the appropriate class or is limited to classroom or in-service training only.

(e) The department may suspend or revoke a school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor certificate for any of the following causes:

(1) The certificate holder failed to comply with Section 40087.

(2) The certificate holder failed to comply with Section 40084.5.

(3) The certificate holder has committed an act listed in Section 13369 of the Vehicle Code or Section 13370 of that code.

(f) The department shall revoke a schoolbus, school pupil activity bus (SPAB), transit bus, or farm labor vehicle driver instructor certificate if the certificate holder falsified a State Department of Education Training Certificate T-01, T-02, or T-03.

(g) The department may cancel the driver instructor certificate for any of the following causes:

(1) The certificate holder has voluntarily requested cancellation.

(2) The certificate holder has his or her driving privilege suspended or revoked.

(3) The certificate holder has failed to meet the provisions required for retention of the driver instructor certificate. This includes failure to meet the instructor training requirements prescribed by Section 40084.5.

(4) The certificate holder does not possess a valid driver’s license, endorsement, or special driver’s certificate of the appropriate class.

(h) The department shall by regulation adopt an instructor certificate appeals procedure for subdivisions (e), (f), and (g).

(i) The Department of Motor Vehicles or the Department of the California Highway Patrol may disallow the driver training documentation provided pursuant to Section 40087 signed by any driver instructor certified pursuant to Section 40081 if either of those departments finds that the instructor’s certificate would have been suspended, revoked, or canceled for any of the reasons designated in subdivision (e), (f), or (g).

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40089

(a) A school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor with no instructional limitations shall conduct at least 20 hours of instruction each 12 months that includes at least 10 hours of behind-the-wheel and 10 hours of classroom training, which need not be given in a single session. A school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor limited to either classroom or behind-the-wheel training only shall conduct at least 10 hours of instruction each 12 months that includes at least 10 hours of behind-the-wheel or classroom training depending on the limitation. The training need not be given in a single session. A school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor limited to in-service training only shall conduct at least 10 hours of in-service training each 12 months. All school pupil activity bus (SPAB), transit bus, schoolbus, and farm labor vehicle driver instructor training conducted by department staff may be accepted in lieu of the requirements of this subdivision.

(b) A school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor may be limited to classroom instruction, behind-the-wheel training or in-service training only, and prohibited from recording, documenting, or signing for any training required by this article, as determined by the department.

(c) A school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor shall be limited to behind-the-wheel instruction in vehicles that the instructor is qualified to drive.

(d) All school pupil activity bus (SPAB), transit bus, schoolbus, or farm labor vehicle driver instructor training required by subdivision (a) shall be properly documented on a State Department of Education Training Certificate T-01, and signed by the state-certified instructor at the end of each 12-month training period. The signature certifies that the required instruction was conducted during the 12-month training period. Upon renewal of the instructor driver’s license, endorsement, or certificate, the completed instructor training record, recorded on the State Department of Education Training Certificate T-01, shall be submitted to the department in Sacramento.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40090

The department may assess fees to any instructor applicant who will be training drivers of any vehicle as defined in Section 642 of the Vehicle Code. The fee may not be more than necessary to offset the department’s reasonable costs.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)



40090.5

Employers shall take all action necessary to make available to every transit busdriver required to be trained pursuant to Section 40083 or 40085.5 the opportunity to be trained without the loss of wages or benefits.

(Added by Stats. 1999, Ch. 646, Sec. 14. Effective January 1, 2000.)









PART 24 - SCHOOL FINANCE

CHAPTER 1 - State Financial Management and Control

ARTICLE 1 - Moneys Received by School Districts

41000

No assessor, tax collector, city, city and county, or county treasurer shall charge or receive any fees or compensation for assessing, collecting, receiving, keeping, or disbursing any school moneys, but the whole moneys collected shall be paid to the city, city and county, or county treasurer.

(Enacted by Stats. 1976, Ch. 1010.)



41001

The governing board of every school district shall pay all moneys received or collected by it from any source and all moneys apportioned to it from taxes levied and collected under the authority of city councils for school purposes, into the county treasury to be placed to the credit of the proper fund of its district. All money collected by the city council or other governing body of any municipality from taxes levied for school purposes when received shall be paid into the county treasury to the credit of the school district for the schools of which the taxes were levied. All deposits and payments required by this section shall be made daily, unless the county superintendent of schools authorizes them to be made weekly or otherwise, but in no event less frequently than monthly.

(Enacted by Stats. 1976, Ch. 1010.)



41002

All moneys received by any school district or paid into the county or city and county treasury to the credit of the district from state apportionments, county, district or municipal taxes, other than moneys required to be placed in a separate fund of the school district, shall be deposited in the general fund of the district, which fund shall be in existence in each county and city and county treasury.

Nothing in this section shall be construed as discontinuing, nor as affecting the disposition of moneys in any of the separate funds of the school districts legally created or established in law.

(Amended by Stats. 1987, Ch. 917, Sec. 13.)



41002.5

Notwithstanding Sections 41001 and 41002, money received from the sources, or for the purposes listed in subdivisions (a) to (h), inclusive, may be deposited in a bank or other financial institution whose accounts are federally insured. Any money so deposited shall be in an account or accounts fully covered by that insurance:

(a) Funds received for the purpose of making loans, scholarships, or grants to students in, or graduates of, a school under the jurisdiction of the governing board of the district.

(b) Funds received for the sale of food or other services performed by one or more cafeterias established in the schools of the district.

(c) Funds received from the sale of produce, livestock, and other products of one or more school farms established in the district.

(d) Clearing accounts established pursuant to Section 41017.

(e) Funds of a student body organization.

(f) Funds in a revolving cash fund established pursuant to Section 42820.

(g) Funds for community recreation programs established pursuant to Chapter 10 (commencing with Section 10900) of Part 7.

(h) Funds that, pursuant to any other law or provision of the California School Accounting Manual, may be deposited in a bank or other federally insured financial institution in lieu of the county treasury.

(Amended by Stats. 1991, Ch. 68, Sec. 1.)



41003

The governing board of a school district may, by resolution, specify the particular fund or funds maintained for the district into which shall be deposited moneys received for the rental or lease of real property.

(Enacted by Stats. 1976, Ch. 1010.)



41003.3

(a) Consistent with the provisions of Article 4 (commencing with Section 17455) of Chapter 4 of Part 10.5 of Division 1 of Title 1, from July 1, 2008, to June 30, 2010, inclusive, the Dixon Unified School District may sell surplus real property previously used as the school farm on Sievers Road, located five miles outside of the city and which is not feasible for future school construction, together with any personal property located thereon, purchased entirely with local funds. The proceeds of the sale shall be deposited into the general fund of the school district in order to reestablish a 3-percent reserve. The remainder of the proceeds from the sale of the property that are not used to reestablish the 3-percent reserve shall be deposited into the capital outlay fund of the school district.

(b) In order to expend funds pursuant to subdivision (a), the school district shall meet all of the following conditions:

(1) The school district shall not be eligible for new construction funding for 10 years from the date that funds are deposited into the general fund of the school district pursuant to subdivision (a), except that the school district may apply for new construction funds if both of the following conditions are met:

(A) At least five years have elapsed since the date upon which the sale was executed pursuant to subdivision (a).

(B) The State Allocation Board determines that the school district has demonstrated enrollment growth or a need for additional sites or building construction that the school district could not have easily anticipated at the time the sale was executed pursuant to subdivision (a).

(2) The governing board of the school district shall complete a governance training program focusing on fiscal management provided by the County Office Fiscal Crisis and Management Assistance Team.

(3) Any remaining funds from the sale of the property shall be exhausted for capital outlay purposes before a request for modernization funding.

(4) Notwithstanding any other law, the Dixon Unified School District, from July 1, 2008, to June 30, 2010, inclusive, shall not be eligible to receive financial hardship assistance pursuant to Article 8 (commencing with Section 17075.10) of Chapter 12.5 of Part 10 of Division 1 of Title 1.

(5) The governing board of the school district shall certify all of the following to the State Allocation Board:

(A) The school district has no major deferred maintenance requirements that cannot be completed with existing capital outlay resources.

(B) The sale of the real property pursuant to this section does not violate any provisions of a local general obligation bond act.

(C) The real property sold pursuant to this section is not suitable to meet any projected school construction need for the next 10 years.

(6) Before exercising the authority granted by this section, the governing board of the school district, at a regularly scheduled meeting, shall present a plan for expending one-time resources pursuant to this section. The plan shall identify the source and use of the funds, and describe how the proposed use of funds, in combination with budget reductions, will address the school district’s deficit spending and restore the ongoing fiscal solvency of the school district.

(7) No later than 10 years after the date of the sale of surplus property pursuant to subdivision (a), the school district shall deposit into its capital outlay fund an amount equal to the amount of the proceeds from the sale of the property that is deposited into the school district’s general fund as needed to establish the 3-percent reserve in accordance with subdivision (a).

(c) This section shall remain in effect only until January 1, 2021, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2021, deletes or extends that date.

(Amended by Stats. 2014, Ch. 923, Sec. 19. Effective January 1, 2015. Repealed as of January 1, 2021, by its own provisions.)






ARTICLE 2 - Accounting Regulations, Budget Controls and Audits

41010

The accounting system used to record the financial affairs of any school district shall be in accordance with the definitions, instructions, and procedures published in the California School Accounting Manual as approved by the State Board of Education and furnished by the Superintendent of Public Instruction. No accounting manual so approved shall expressly or by implication affect the content of any educational program or objective, except as otherwise specifically provided for by this code. The Legislature hereby finds that such content shall be best determined by those involved in the administration of educational programs, including school district governing boards, local administrators, teachers, students, and parents.

(Enacted by Stats. 1976, Ch. 1010.)



41011

The accounting system used to record the financial affairs of any school district shall be designed to provide separate recording and clear distinction between expenditures for salaries of classroom teachers employed by the district and expenditures for other purposes of the district.

As used in this section “salaries of classroom teachers” means:

(a) The salary paid to each teacher employed by the district whose duties require that the full time for which the teacher is employed be devoted to the teaching of pupils of the district.

(b) The portion of the salary of each teacher whose duties require that a part, but not all, of the full time for which the teacher is employed be devoted to the teaching of pupils of the district, which is equal to the portion of such full time actually devoted by the teacher to teaching pupils of the district.

(c) The salary paid to each instructional aide employed by the district, any portion of whose duties are required to be performed under the supervision of a classroom teacher.

As used in this section a “teacher” means an employee of the district employed in a position requiring certification qualifications and whose duties require him to teach pupils of the district for at least one full instructional period each schoolday for which the employee is employed. In the case of a teacher employed to teach in an elementary school, an instructional period is a period of not less than 20 minutes. In the case of a teacher employed to teach in a secondary school, an instructional period is the number of minutes equal to the number of minutes of the regular academic period in the junior high school, or high school, in which the teacher is employed to teach.

(Enacted by Stats. 1976, Ch. 1010.)



41012

For purposes of determining allowances pursuant to Chapter 8 (commencing with Section 52200) of Part 28, and Chapter 3 (commencing with Section 56500) and Chapter 4 (commencing with Section 56600) of Part 30, the Superintendent of Public Instruction shall require the use of a uniform cost accounting procedure, as set forth in the California School Accounting Manual.

(Amended by Stats. 1998, Ch. 89, Sec. 8. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



41013

For the purpose of achieving clarity and uniformity in the budgeting and reporting of school district expenditures by funds, whenever certain expenditures for the children’s center program, the development center for handicapped minors program, or any similar program, except the food service program, for which a special fund is required by law, are: (1) authorized by law and by action of the governing board to be paid from the general fund of the school district, or (2) required by law to be paid from the general fund of the school district, the amount estimated or actually required to meet these expenditures shall be transferred or paid from the general fund to the children’s center fund, the development center for handicapped minors fund, or other special fund as appropriate.

Any amount transferred or paid in excess of the amount actually required shall be refunded to the general fund.

The Superintendent of Public Instruction is hereby authorized to adopt rules and regulations governing the method of accounting for said payments and transfers.

(Enacted by Stats. 1976, Ch. 1010.)



41014

Excepting only as provided in Article 1 (commencing with Section 41000) and this article, all constitutional and statutory limitations on the purposes for which moneys derived from particular specified sources may be expended, and all statutory provisions relative to the establishment of specified school district funds, shall be administered by county superintendents of schools, or in the discretion of county auditors, by county superintendents of schools and county auditors by means of budgetary accounting and not by the establishment and maintenance in the county or city and county treasury of special school district funds.

(Enacted by Stats. 1976, Ch. 1010.)



41015

The governing board of any school district or any county office of education which has funds in a special reserve fund of the district or county office of education or any surplus moneys not required for the immediate necessities of the district or county office of education, is hereby authorized to invest all or any part of the funds in any of the investments specified in Section 16430 or 53601 of the Government Code.

(Amended by Stats. 1987, Ch. 198, Sec. 1.)



41016

The governing board of a school district which has made an investment pursuant to the authority of Section 41015 may deposit such security for safekeeping with a state or national bank or trust company located within this state or with the Federal Reserve Bank of San Francisco or any branch thereof within the state, or with any Federal Reserve bank or with any state or national bank located in any city designated as a reserve city by the Board of Governors of the Federal Reserve System. The governing board shall take from such bank a receipt for the security so deposited. The county treasurer with whom such funds if uninvested would be deposited shall not be responsible for securities delivered to and receipted for by a bank under the authority of this section until they are withdrawn from the bank by said treasurer.

(Enacted by Stats. 1976, Ch. 1010.)



41017

The governing board of any school district or any county office of education may authorize any school district governed by it, or any school under its jurisdiction to deposit in one or more bank accounts as clearing accounts any miscellaneous receipts, including receipts from the sale of property or materials pursuant to Section 39526 or 39527, received or collected by the school district or county office of education, and may provide for the withdrawals from those accounts. All moneys in those bank accounts shall be paid into the county treasury within the time periods specified pursuant to Section 41001. Cashiers’ checks, certified checks, and money placed in the custody of the school district or county office of education as security that a bidder will execute or faithfully perform a contract, if awarded to him or her, may be deposited in those bank accounts but shall not be paid into the county treasury to the credit of the school district or county office of education unless forfeited or unless unclaimed by the bidder for a period of 12 months.

Such bank accounts shall not be subject to the deposit of funds provisions of Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, except to the extent provided by Section 53679 of the Government Code.

(Amended by Stats. 1987, Ch. 198, Sec. 2.)



41018

The governing board of any school district or any county office of education having an average daily attendance of 100,000 or more may deposit in one or more bank accounts moneys received from the temporary rental of property acquired by a school district or county office of education pending construction of school facilities on the property. The moneys may be held in the accounts for a period of not to exceed three years and may be used to pay any proper costs incurred as a result of the temporary rental, provided that when the moneys are not being used to pay the costs they may be invested, along with all other moneys deposited in clearing accounts, pursuant to Section 41015 as determined by the governing board of the school district or the county office of education. The moneys invested pursuant to this section shall be invested with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of like character and with like aims.

(Amended by Stats. 1987, Ch. 198, Sec. 3.)



41019

The governing board of any school district which maintains clearing accounts, cafeteria accounts, and other accounts in a bank or banks, pursuant to Section 41017 or 39892, or pursuant to any other provisions of law, may contract and pay for the expenses of transporting money to and from such bank or banks.

(Enacted by Stats. 1976, Ch. 1010.)



41020

(a) It is the intent of the Legislature to encourage sound fiscal management practices among local educational agencies for the most efficient and effective use of public funds for the education of children in California by strengthening fiscal accountability at the school district, county, and state levels.

(b) (1) Not later than the first day of May of each fiscal year, each county superintendent of schools shall provide for an audit of all funds under his or her jurisdiction and control and the governing board of each local educational agency shall either provide for an audit of the books and accounts of the local educational agency, including an audit of income and expenditures by source of funds, or make arrangements with the county superintendent of schools having jurisdiction over the local educational agency to provide for that auditing.

(2) A contract to perform the audit of a local educational agency that has a disapproved budget or has received a negative certification on any budget or interim financial report during the current fiscal year or either of the two preceding fiscal years, or for which the county superintendent of schools has otherwise determined that a lack of going concern exists, is not valid unless approved by the responsible county superintendent of schools and the governing board.

(3) If the governing board of a local educational agency has not provided for an audit of the books and accounts of the local educational agency by April 1, the county superintendent of schools having jurisdiction over the local educational agency shall provide for the audit of each local educational agency.

(4) An audit conducted pursuant to this section shall comply fully with the Government Auditing Standards issued by the Comptroller General of the United States.

(5) For purposes of this section, “local educational agency” does not include community colleges.

(c) Each audit conducted in accordance with this section shall include all funds of the local educational agency, including the student body and cafeteria funds and accounts and any other funds under the control or jurisdiction of the local educational agency. Each audit shall also include an audit of pupil attendance procedures. Each audit shall include a determination of whether funds were expended pursuant to a local control and accountability plan or an approved annual update to a local control and accountability plan pursuant to Article 4.5 (commencing with Section 52060) of Chapter 6.1 of Part 28 of Division 4.

(d) All audit reports for each fiscal year shall be developed and reported using a format established by the Controller after consultation with the Superintendent and the Director of Finance.

(e) (1) The cost of the audits provided for by the county superintendent of schools shall be paid from the county school service fund and the county superintendent of schools shall transfer the pro rata share of the cost chargeable to each school district from school district funds.

(2) The cost of the audit provided for by a governing board of a local educational agency shall be paid from local educational agency funds. The audit of the funds under the jurisdiction and control of the county superintendent of schools shall be paid from the county school service fund.

(f) (1) The audits shall be made by a certified public accountant or a public accountant, licensed by the California Board of Accountancy, and selected by the local educational agency, as applicable, from a directory of certified public accountants and public accountants deemed by the Controller as qualified to conduct audits of local educational agencies, which shall be published by the Controller not later than December 31 of each year.

(2) Commencing with the 2003–04 fiscal year and except as provided in subdivision (d) of Section 41320.1, it is unlawful for a public accounting firm to provide audit services to a local educational agency if the lead audit partner, or coordinating audit partner, having primary responsibility for the audit, or the audit partner responsible for reviewing the audit, has performed audit services for that local educational agency in each of the six previous fiscal years. The Education Audits Appeal Panel may waive this requirement if the panel finds that no otherwise eligible auditor is available to perform the audit.

(3) It is the intent of the Legislature that, notwithstanding paragraph (2), the rotation within public accounting firms conform to provisions of the federal Sarbanes-Oxley Act of 2002 (Public Law 107-204; 15 U.S.C. Sec. 7201 et seq.), and upon release of the report required by the act of the Comptroller General of the United States addressing the mandatory rotation of registered public accounting firms, the Legislature intends to reconsider the provisions of paragraph (2). In determining which certified public accountants and public accountants shall be included in the directory, the Controller shall use the following criteria:

(A) The certified public accountants or public accountants shall be in good standing as certified by the Board of Accountancy.

(B) The certified public accountants or public accountants, as a result of a quality control review conducted by the Controller pursuant to Section 14504.2, shall not have been found to have conducted an audit in a manner constituting noncompliance with subdivision (a) of Section 14503.

(g) (1) The auditor’s report shall include each of the following:

(A) A statement that the audit was conducted pursuant to standards and procedures developed in accordance with Chapter 3 (commencing with Section 14500) of Part 9 of Division 1 of Title 1.

(B) A summary of audit exceptions and management improvement recommendations.

(C) Each audit of a local educational agency shall include an evaluation by the auditor on whether there is substantial doubt about the ability of the local educational agency to continue as a going concern for a reasonable period of time. This evaluation shall be based on the Statement on Auditing Standards (SAS) No. 59, as issued by the AICPA regarding disclosure requirements relating to the ability of the entity to continue as a going concern.

(2) To the extent possible, a description of correction or plan of correction shall be incorporated in the audit report, describing the specific actions that are planned to be taken, or that have been taken, to correct the problem identified by the auditor. The descriptions of specific actions to be taken or that have been taken shall not solely consist of general comments such as “will implement,” “accepted the recommendation,” or “will discuss at a later date.”

(h) Not later than December 15, a report of each local educational agency audit for the preceding fiscal year shall be filed with the county superintendent of schools of the county in which the local educational agency is located, the department, and the Controller. The Superintendent shall make any adjustments necessary in future apportionments of all state funds, to correct any audit exceptions revealed by those audit reports.

(i) (1) Commencing with the 2002–03 audit of local educational agencies pursuant to this section and subdivision (d) of Section 41320.1, each county superintendent of schools shall be responsible for reviewing the audit exceptions contained in an audit of a local educational agency under his or her jurisdiction related to attendance, inventory of equipment, internal control, and any miscellaneous items, and determining whether the exceptions have been either corrected or an acceptable plan of correction has been developed.

(2) Commencing with the 2004–05 audit of local educational agencies pursuant to this section and subdivision (d) of Section 41320.1, each county superintendent of schools shall include in the review of audit exceptions performed pursuant to this subdivision those audit exceptions related to use of instructional materials program funds, teacher misassignments pursuant to Section 44258.9, information reported on the school accountability report card required pursuant to Section 33126 and shall determine whether the exceptions are either corrected or an acceptable plan of correction has been developed.

(j) Upon submission of the final audit report to the governing board of each local educational agency and subsequent receipt of the audit by the county superintendent of schools having jurisdiction over the local educational agency, the county office of education shall do all of the following:

(1) Review audit exceptions related to attendance, inventory of equipment, internal control, and other miscellaneous exceptions. Attendance exceptions or issues shall include, but not be limited to, those related to local control funding formula allocations pursuant to Section 42238.02, as implemented by Section 42238.03, and independent study.

(2) If a description of the correction or plan of correction has not been provided as part of the audit required by this section, then the county superintendent of schools shall notify the local educational agency and request the governing board of the local educational agency to provide to the county superintendent of schools a description of the corrections or plan of correction by March 15.

(3) Review the description of correction or plan of correction and determine its adequacy. If the description of the correction or plan of correction is not adequate, the county superintendent of schools shall require the local educational agency to resubmit that portion of its response that is inadequate.

(k) Each county superintendent of schools shall certify to the Superintendent and the Controller, not later than May 15, that his or her staff has reviewed all audits of local educational agencies under his or her jurisdiction for the prior fiscal year, that all exceptions that the county superintendent was required to review were reviewed, and that all of those exceptions, except as otherwise noted in the certification, have been corrected by the local educational agency or that an acceptable plan of correction has been submitted to the county superintendent of schools. In addition, the county superintendent shall identify, by local educational agency, any attendance-related audit exception or exceptions involving state funds, and require the local educational agency to which the audit exceptions were directed to submit appropriate reporting forms for processing by the Superintendent.

(l) In the audit of a local educational agency for a subsequent year, the auditor shall review the correction or plan or plans of correction submitted by the local educational agency to determine if the exceptions have been resolved. If not, the auditor shall immediately notify the appropriate county office of education and the department and restate the exception in the audit report. After receiving that notification, the department shall either consult with the local educational agency to resolve the exception or require the county superintendent of schools to follow up with the local educational agency.

(m) (1) The Superintendent shall be responsible for ensuring that local educational agencies have either corrected or developed plans of correction for any one or more of the following:

(A) All federal and state compliance audit exceptions identified in the audit.

(B) Any exceptions that the county superintendent certifies as of May 15 have not been corrected.

(C) Any repeat audit exceptions that are not assigned to a county superintendent to correct.

(2) In addition, the Superintendent shall be responsible for ensuring that county superintendents of schools and each county board of education that serves as the governing board of a local educational agency either correct all audit exceptions identified in the audits of county superintendents of schools and of the local educational agencies for which the county boards of education serve as the governing boards or develop acceptable plans of correction for those exceptions.

(3) The Superintendent shall report annually to the Controller on his or her actions to ensure that school districts, county superintendents of schools, and each county board of education that serves as the governing board of a school district have either corrected or developed plans of correction for any of the exceptions noted pursuant to paragraph (1).

(n) To facilitate correction of the exceptions identified by the audits issued pursuant to this section, commencing with 2002–03 audits pursuant to this section, the Controller shall require auditors to categorize audit exceptions in each audit report in a manner that will make it clear to both the county superintendent of schools and the Superintendent which exceptions they are responsible for ensuring the correction of by a local educational agency. In addition, the Controller annually shall select a sampling of county superintendents of schools and perform a followup of the audit resolution process of those county superintendents of schools and report the results of that followup to the Superintendent and the county superintendents of schools that were reviewed.

(o) County superintendents of schools shall adjust subsequent local property tax requirements to correct audit exceptions relating to local educational agency tax rates and tax revenues.

(p) If a governing board or county superintendent of schools fails or is unable to make satisfactory arrangements for the audit pursuant to this section, the Controller shall make arrangements for the audit and the cost of the audit shall be paid from local educational agency funds or the county school service fund, as the case may be.

(q) Audits of regional occupational centers and programs are subject to the provisions of this section.

(r) This section does not authorize examination of, or reports on, the curriculum used or provided for in any local educational agency.

(s) Notwithstanding any other provision of law, a nonauditing, management, or other consulting service to be provided to a local educational agency by a certified public accounting firm while the certified public accounting firm is performing an audit of the agency pursuant to this section must be in accord with Government Accounting Standards, Amendment No. 3, as published by the United States General Accounting Office.

(Amended by Stats. 2013, Ch. 47, Sec. 22. Effective July 1, 2013.)



41020.1

Reports of audits previously filed with the county clerk pursuant to Section 41020 shall be disposed of by the county clerk or returned to the respective superintendent of schools.

(Added by Stats. 1985, Ch. 1239, Sec. 3.)



41020.2

(a) If a school district governing board has entered into a contract for an independent audit of its financial statements in accordance with Section 41020 and the audited financial statements have not been filed with the county superintendent of schools on or before the due date established under Section 41020, the county superintendent of schools may investigate the causes for the delay and initiate one of the following actions that will provide the required audited financial statements in the most effective manner:

(1) The county superintendent of schools may, after consultation with the school district governing board and the auditors under contract to the district, and with the consent of the Controller’s office and the Superintendent of Public Instruction, grant an appropriate extension for the completion of the audit and the filing of the audited financial statements. An extension does not waive the legal deadline, but permits the filing of the report after the deadline.

(2) The county superintendent of schools may, after consultation with the school district governing board, the auditors under contract to the district, and the Controller’s office, contract with another qualified certified public accountant or public accountant to obtain the required audited financial statements and charge the cost of the audit to the funds of the district. The county superintendent of schools shall, to the extent feasible, assist the district in initiating action to avoid payment to the auditors under contract who did not complete the original audit.

(3) The county superintendent of schools may request the Controller’s office to investigate the situation and initiate action as provided in subdivision (b).

(b) If the audited financial statements required by Section 41020 have not been filed by a school district or county superintendent of schools with the Controller’s office on or before the due date established under Section 41020, the Controller’s office shall determine the most advantageous method of obtaining the required audited financial statements. The Controller’s office may do any of the following:

(1) Accept the action of the county superintendent of schools permitted by subdivision (a).

(2) Conduct the audit and prepare the auditor’s report, utilizing the staff available within that office and charge the cost of the audit to the next regular apportionment from the State School Fund to the district or county superintendent of schools.

(3) Contract with any qualified certified public accountant or public accountant, utilizing the appropriate contracting procedures, for the conduct of the audit and preparation of the audited financial statements and charge the cost of the audit to the next regular apportionment from the State School Fund to the district or county superintendent of schools.

(4) Grant a reasonable extension of the time for filing the report if, in the judgment of the Controller’s office, this will provide the required audited financial statements within the shortest time period. The extension of the time for filing does not waive the legal deadline, but permits the filing of the report after the deadline.

The Controller’s office shall consult with the district governing board, the county superintendent of schools, and the auditors under contract to the district or county superintendent of schools before making the determination of the method to be used in obtaining the audited financial statements. The Controller’s office shall, to the extent feasible, assist the district or county superintendent in initiating action to avoid payment to the auditors under contract who did not complete the original audit.

(c) Notwithstanding any extension granted under paragraph (1) of subdivision (a) or paragraph (4) of subdivision (b), the Controller’s office may determine at any time after the due date for filing of audit reports established by Section 41020 that the audited financial statements not yet filed with that office are delinquent and that the audit will be performed under paragraph (2) or (3) of subdivision (b).

(Amended by Stats. 1988, Ch. 1462, Sec. 1.134.)



41020.3

By January 31 of each year, the governing body of each local education agency shall review, at a public meeting, the annual audit of the local education agency for the prior year, any audit exceptions identified in that audit, the recommendations or findings of any management letter issued by the auditor, and any description of correction or plans to correct any exceptions or management letter issue. This review shall be placed on the agenda of the meeting pursuant to Section 35145.

(Amended by Stats. 2002, Ch. 1128, Sec. 9. Effective January 1, 2003.)



41020.5

(a) If the Controller determines by two consecutive quality control reviews pursuant to Section 14504.2, or if a county superintendent of schools determines, that audits performed by a certified public accountant or public accountant under Section 41020 were not performed in substantial conformity with provisions of the audit guide, or that the audit reports, including amended reports, submitted by February 15 following the close of the fiscal year audited, for two consecutive years do not conform to provisions of the audit guide as required by Section 14504, the Controller or the county superintendent of schools, as appropriate, shall notify in writing the certified public accountant or public accountant and the California Board of Accountancy.

If the certified public accountant or public accountant does not file an appeal in writing with the California Board of Accountancy within 30 calendar days after receipt of the notification from the Controller or county superintendent of schools, the determination of the Controller or county superintendent of schools pursuant to this section shall be final.

(b) If an appeal is filed with the California Board of Accountancy, the board shall complete an investigation of the appeal within 90 days of the filing date. On the basis of the investigation, the board may do either of the following:

(1) Find that the determination of the Controller or county superintendent of schools should not be upheld and has no effect.

(2) Schedule the appeal for a hearing, in which case, the final action on the appeal shall be completed by the board within one year from the date of filing the appeal.

(c) If the determination of the Controller or county superintendent of schools under subdivision (a) becomes final, the certified public accountant or public accountant shall be ineligible to conduct audits under Section 41020 for a period of three years, or, in the event of an appeal, for any period, and subject to the conditions, that may be ordered by the California Board of Accountancy. Not later than the first day of March of each year, the Controller shall notify each school district and county office of education of those certified public accountants or public accountants determined to be ineligible under this section. School districts and county offices of education shall not use the audit services of a certified public accountant or public accountant ineligible under this section.

(d) For the purposes of this section, “certified public accountant or public accountant” includes any person or firm entering into a contract to conduct an audit under Section 41020.

(e) This section shall not preclude the California Board of Accountancy from taking any disciplinary action it deems appropriate under other provisions of law.

(Amended by Stats. 2005, Ch. 22, Sec. 35. Effective January 1, 2006.)



41020.6

On October 1, 2001, and each year thereafter, the State Department of Education shall report to the Joint Legislative Audit Committee on the actions taken by the department to eliminate audit exceptions and comply with management improvement recommendations.

(Amended by Stats. 2001, Ch. 750, Sec. 9. Effective January 1, 2002.)



41020.8

Notwithstanding any other provision of law, the auditor conducting the annual audit pursuant to Section 41020 shall, upon request, provide the county superintendent or the Superintendent of Public Instruction with fiscal information on a school district within his or her jurisdiction if the county superintendent of schools determines, pursuant to Section 42127.6, that a school district may not be able to meet its obligations of the current or subsequent fiscal year. Information provided by an auditor to a county superintendent or the Superintendent of Public Instruction pursuant to this section shall be submitted simultaneously to the named district and shall not constitute a violation of auditor-client confidentiality.

(Added by Stats. 1993, Ch. 924, Sec. 6. Effective January 1, 1994.)



41021

The governing board of every school district shall require each employee of the district, whose duty it is to handle funds of the district, and may, in its discretion, require employees of the district, whose duty it is to handle property of the district, to be bonded under a suitable bond indemnifying the district against loss. Such bond may be a name schedule bond, schedule position bond or blanket bond, and shall be in such amount and type as the board shall consider necessary and desirable. The boards shall pay from the funds of the district the cost of the premium necessary to provide the bond.

(Enacted by Stats. 1976, Ch. 1010.)



41022

Except as provided in this section, any election held for the purpose permitting a school district to exceed the expenditure of school district funds fixed by the Constitution or by the statutes of the state shall be called, held, and conducted as nearly as possible as are elections for the issuance of school district bonds.

The notice of election shall contain only the following:

(a) The time and place or places of holding the election.

(b) The names of the officers appointed to conduct the election.

(c) The hours during the day in which the polls will be open.

(d) The amount by which it is proposed to increase the expenditures of the district during the school year.

(e) The total amount of proposed expenditures of the district, including the proposed increase, for the school year.

The ballots used at the election shall contain the following language: “Shall the total authorized expenditures of the district be increased from ____ (naming the sum) to ____ (naming the sum) for the school year ____ (naming the school year)?”

The hours during which the polls at the election are open shall be fixed in accordance with Section 14212 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 28. Effective January 1, 1995.)



41023

(a) Any agency organized pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, the parties of which consist solely of school districts and county offices of education, shall be subject to the same restrictions as are applicable to school districts and county offices of education, under that chapter, including the preparation of budget and financial statements required by Article 1 (commencing with Section 42100) and this article; the certifications required by Article 3 (commencing with Section 42130) of Chapter 6 of Part 24; the accounting and auditing requirements prescribed by Article 1 (commencing with Section 42100) and this article; and the expenditure and appropriation controls prescribed by Chapter 9 (commencing with Section 42600) of Part 24. This section does not apply to joint powers agreements that are for the performance of the powers described in Section 17567.

(b) Each agency described in subdivision (a) shall annually report to their participating school districts and county superintendents of schools on forms prescribed by the Superintendent of Public Instruction.

(Amended by Stats. 2002, Ch. 1168, Sec. 10. Effective September 30, 2002.)






ARTICLE 3 - Foundation Fund

41030

Any school district which receives bequests or gifts of money which is surplus money not required for the immediate necessities of the district may invest it pursuant to the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)



41031

Any gift or bequest of money which is to be invested pursuant to this article shall be placed in a district special fund in the county treasury, to be designated as a Foundation Fund. If the gift or bequest of money is required to be used for specific purposes according to the terms of the gift or bequest, the governing board shall place the money in a separate account in the Foundation Fund, and may by resolution designate the separate account by the name that it shall be known, including in its name the term “Foundation Account.”

(Amended by Stats. 2002, Ch. 1168, Sec. 12. Effective September 30, 2002.)



41032

(a) The governing board of any school district may accept on behalf of, and in the name of, the district, gifts, donations, bequests, and devises that are made to the district or to or for the benefit of any school or college administered by the district. The gifts, donations, bequests, and devises may be made subject to conditions or restrictions that the governing board may prescribe.

(b) The money deposited in a separate account in the Foundation Fund shall be invested pursuant to this article or expended only for the purposes of the gift or bequest.

(c) If a gift of land has been accepted by the governing board of a school district upon condition or agreement that it be devoted to school purposes of the district, whether that condition or agreement is written or oral and whether the terms thereof are recited or referred to in any instrument executed in connection with the conveyance of the gift, and the board subsequently determines that the land cannot feasibly be utilized for any school purpose of the district, the board may cause it to be reconveyed to the donor without consideration to the district; provided that failure to do so shall not affect the rights of any bona fide purchaser or encumbrancer of the land.

(Amended by Stats. 2002, Ch. 1168, Sec. 13. Effective September 30, 2002.)



41033

The governing board of a school district which has placed funds in the Foundation Fund is hereby authorized to invest all or any part of those funds as it deems wise and expedient as follows:

(a) In the securities, warrants, or instruments of indebtedness specified by Section 53601 of the Government Code.

(b) In corporate securities other than corporate shares, provided that the amount of investment under this subdivision shall not exceed 50 percent of the amount invested under subdivision (a).

Any security, warrant, or instrument of indebtedness purchased pursuant to this section may be sold and the proceeds reinvested in similar securities, warrants, or instruments, or placed in the Foundation Fund.

(Amended by Stats. 2002, Ch. 1168, Sec. 14. Effective September 30, 2002.)



41034

The governing board of a school district may deposit such securities, warrants, or instruments purchased under Section 41033 for safekeeping pursuant to Section 41016.

(Enacted by Stats. 1976, Ch. 1010.)



41035

The governing board of a school district that invests money of the Foundation Fund pursuant to this article shall appoint an advisory committee equal in number to the number of members of the governing board. The committee shall be composed of qualified electors of the district and may include members of the governing board. Members of the committee shall serve without compensation.

(Amended by Stats. 2002, Ch. 1168, Sec. 15. Effective September 30, 2002.)



41036

The advisory committee shall advise the governing board as to the investments to be made pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)



41037

The governing board shall adopt rules and regulations to effectuate the purposes of this article, not inconsistent with law.

(Enacted by Stats. 1976, Ch. 1010.)



41038

Except as may be otherwise provided in this article, other provisions of this chapter shall be applicable to the money placed in the Foundation Fund pursuant to this article.

(Amended by Stats. 2002, Ch. 1168, Sec. 16. Effective September 30, 2002.)






ARTICLE 4 - Miscellaneous Provisions

41050

“County” or “counties” includes a city and county as specified in Section 92.

(Enacted by Stats. 1976, Ch. 1010.)



41052

Whenever the assessed valuation of a school district is reduced as a result of the operation of Section 992 of the Revenue and Taxation Code, the school district shall receive replacement revenue from the state for the loss of revenue to the district.

A school district shall be eligible for replacement revenue when the assessed valuation exempted as the result of the operation of Section 992 of the Revenue and Taxation Code is 30 percent or more of the district’s assessed valuation in the 1970–1971 fiscal year. A school district shall be ineligible for replacement revenue when its assessed valuation has increased 250 percent or more over the 1970–1971 fiscal year assessed valuation.

(Enacted by Stats. 1976, Ch. 1010.)



41053

Where a reference is made to “adults” in this division in the context of apportionments to school districts or county superintendents of schools, the reference shall be deemed to refer to persons 21 years of age or over notwithstanding any other provision of law.

Where a reference is made to “minors” in this division in the context of apportionments to school districts or county superintendents of schools, the reference shall be deemed to refer to persons under 21 years of age, notwithstanding Section 6500 of the Family Code or any other provision of law.

(Amended by Stats. 1994, Ch. 1269, Sec. 6.5. Effective January 1, 1995.)



41060

(a) The enactment of Article XIII A of the California Constitution by the voters of California at the June 6, 1978, primary election severely reduced the property taxing authority of local school districts. The California Legislature has replaced that local property taxing authority with state revenues derived from state taxing authority. It is the intent of the Legislature that local property tax revenues replaced by state funds are to continue to be considered local effort for purposes of federal grants pursuant to Public Law 81-874.

(b) For purposes of computing federal grants pursuant to Public Law 81-874 which requires a local tax effort or maintenance of effort, the fiscal year 1977–78 shall be used as a base year. The percentage of local effort for fiscal year 1977–78 shall be calculated as follows:

(1) The total amount of state and local funds earned by school districts, as determined by Article 2 (commencing with Section 42230) of Chapter 7 of Part 24 as it read prior to repeal by Chapter 282 of the Statutes of 1979 shall be divided into the amount of local tax receipts including tax relief subventions.

(2) The resultant percentage shall be used as the percent of local effort or contribution.

(Added by Stats. 1980, Ch. 1354, Sec. 37.45. Effective September 30, 1980.)









CHAPTER 2 - Determination of Minimum Level of Education Funding

41200

(a) The Legislature finds and declares that the California Constitution, as amended by “The Classroom Instructional Improvement and Accountability Act” as adopted by the voters on November 8, 1988, mandates that a specific minimum level of state General Fund revenues be guaranteed and applied for the support of school districts, community college districts, and state agencies that provide direct elementary and secondary level instructional services. The Legislature further finds and declares that, by defining certain terms used in establishing a method of calculation for determining the guaranteed minimum level of funding, Section 14022.3, 14022.5, and this chapter further the purposes of “The Classroom Instructional Improvement and Accountability Act.”

(b) It is the intent of the Legislature that the annual Budget Bill, required by Section 12 of Article IV of the California Constitution, include a section that specifies the respective percentages and amounts of General Fund revenues that must be set aside and applied for the support of school districts, community college districts, and the direct elementary and secondary level instructional services of state agencies, as required by subdivision (b) of Section 8 of Article XVI of the California Constitution.

(Added by Stats. 1989, Ch. 83, Sec. 8. Effective June 30, 1989.)



41202

The words and phrases set forth in subdivision (b) of Section 8 of Article XVI of the Constitution of the State of California shall have the following meanings:

(a) “Moneys to be applied by the State,” as used in subdivision (b) of Section 8 of Article XVI of the California Constitution, means appropriations from the General Fund that are made for allocation to school districts, as defined, or community college districts. An appropriation that is withheld, impounded, or made without provisions for its allocation to school districts or community college districts, shall not be considered to be “moneys to be applied by the State.”

(b) “General Fund revenues which may be appropriated pursuant to Article XIII B,” as used in paragraph (1) of subdivision (b) of Section 8 of Article XVI, means General Fund revenues that are the proceeds of taxes as defined by subdivision (c) of Section 8 of Article XIII B of the California Constitution, including, for the 1986–87 fiscal year only, any revenues that are determined to be in excess of the appropriations limit established pursuant to Article XIII B for the fiscal year in which they are received. General Fund revenues for a fiscal year to which paragraph (1) of subdivision (b) is being applied shall include, in that computation, only General Fund revenues for that fiscal year that are the proceeds of taxes, as defined in subdivision (c) of Section 8 of Article XIII B of the California Constitution, and shall not include prior fiscal year revenues. Commencing with the 1995–96 fiscal year, and each fiscal year thereafter, “General Fund revenues that are the proceeds of taxes,” as defined in subdivision (c) of Section 8 of Article XIII B of the California Constitution, includes any portion of the proceeds of taxes received from the state sales tax that are transferred to the counties pursuant to, and only if, legislation is enacted during the 1995–96 fiscal year the purpose of which is to realign children’s programs. The amount of the proceeds of taxes shall be computed for any fiscal year in a manner consistent with the manner in which the amount of the proceeds of taxes was computed by the Department of Finance for purposes of the Governor’s Budget for the Budget Act of 1986.

(c) “General Fund revenues appropriated for school districts,” as used in paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means the sum of appropriations made that are for allocation to school districts, as defined in Section 41302.5, regardless of whether those appropriations were made from the General Fund to the Superintendent, to the Controller, or to any other fund or state agency for the purpose of allocation to school districts. The full amount of any appropriation shall be included in the calculation of the percentage required by paragraph (1) of subdivision (b) of Article XVI, without regard to any unexpended balance of any appropriation. Any reappropriation of funds appropriated in any prior year shall not be included in the sum of appropriations.

(d) “General Fund revenues appropriated for community college districts,” as used in paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means the sum of appropriations made that are for allocation to community college districts, regardless of whether those appropriations were made from the General Fund to the Controller, to the Chancellor of the California Community Colleges, or to any other fund or state agency for the purpose of allocation to community college districts. The full amount of any appropriation shall be included in the calculation of the percentage required by paragraph (1) of subdivision (b) of Article XVI, without regard to any unexpended balance of any appropriation. Any reappropriation of funds appropriated in any prior year shall not be included in the sum of appropriations.

(e) “Total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as used in paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means the sum of appropriations made that are for allocation to school districts, as defined in Section 41302.5, and community college districts, regardless of whether those appropriations were made from the General Fund to the Controller, to the Superintendent, to the Chancellor of the California Community Colleges, or to any other fund or state agency for the purpose of allocation to school districts and community college districts. The full amount of any appropriation shall be included in the calculation of the percentage required by paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI, without regard to any unexpended balance of any appropriation. Any reappropriation of funds appropriated in any prior year shall not be included in the sum of appropriations.

(f) “General Fund revenues appropriated for school districts and community college districts, respectively” and “moneys to be applied by the state for the support of school districts and community college districts,” as used in Section 8 of Article XVI of the California Constitution, shall include funds appropriated for part-day California state preschool programs under Article 7 (commencing with Section 8235) of Chapter 2 of Part 6 of Division 1 of Title 1, and the After School Education and Safety Program established pursuant to Article 22.5 (commencing with Section 8482) of Chapter 2 of Part 6 of Division 1 of Title 1, and shall not include any of the following:

(1) Any appropriation that is not made for allocation to a school district, as defined in Section 41302.5, or to a community college district, regardless of whether the appropriation is made for any purpose that may be considered to be for the benefit to a school district, as defined in Section 41302.5, or a community college district. This paragraph shall not be construed to exclude any funding appropriated for part-day California state preschool programs under Article 7 (commencing with Section 8235) of Chapter 2 of Part 6 of Division 1 of Title 1 or the After School Education and Safety Program established pursuant to Article 22.5 (commencing with Section 8482) of Chapter 2 of Part 6 of Division 1 of Title 1.

(2) Any appropriation made to the Teachers’ Retirement Fund or to the Public Employees’ Retirement Fund except those appropriations for reimbursable state mandates imposed on or before January 1, 1988.

(3) Any appropriation made to service any public debt approved by the voters of this state.

(4) With the exception of the programs identified in paragraph (1), commencing with the 2011–12 fiscal year, any funds appropriated for the Child Care and Development Services Act, pursuant to Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1.

(g) “Allocated local proceeds of taxes,” as used in paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means, for school districts as defined, those local revenues, except revenues identified pursuant to paragraph (5) of subdivision (h) of Section 42238, that are used to offset state aid for school districts in calculations performed pursuant to Sections 2558, 42238, and Chapter 7.2 (commencing with Section 56836) of Part 30.

(h) “Allocated local proceeds of taxes,” as used in paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means, for community college districts, those local revenues that are used to offset state aid for community college districts in calculations performed pursuant to Section 84700. In no event shall the revenues or receipts derived from student fees be considered “allocated local proceeds of taxes.”

(i) For purposes of calculating the 4-percent entitlement pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution, “the total amount required pursuant to Section 8(b)” shall mean the General Fund aid required for schools pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution, and shall not include allocated local proceeds of taxes.

(j) This section shall become inoperative on December 15, 2012, and, as of January 1, 2013, is repealed, only if the Schools and Local Public Safety Protection Act of 2012 (Attorney General reference number 12-0009) is not approved by the voters at the November 6, 2012, statewide general election, or if the provisions of that act that modify personal income tax rates do not become operative due to a conflict with another initiative measure that is approved at the same election and receives a greater number of affirmative votes.

(Amended by Stats. 2012, Ch. 38, Sec. 40. Effective June 27, 2012. Note: Conditions, in subd. (j), for inoperation and repeal failed; Prop. 30 was approved on Nov. 6, 2012.)



41202.5

(a) The Legislature finds and declares as follows:

(1) The Legislature acted to implement Proposition 98 soon after its passage by defining “total allocations to school districts and community college districts from General Fund proceeds of taxes” to include the entirety of programs funded under the Child Care and Development Services Act (Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1).

(2) In California Teachers Assn. v. Hayes (1992) 5 Cal.App.4th 1513, the Court of Appeal permitted the inclusion of child care within the Proposition 98 minimum funding guarantee but left open the possibility of excluding particular child care programs that did not directly advance and support the educational mission of school districts.

(b) It is the intent of the Legislature to clarify that the part-time state preschool programs and the After School Education and Safety Program fall within the Proposition 98 guarantee and to fund other child care programs less directly associated with school districts from appropriations that do not count toward the Proposition 98 minimum guarantee.

(c) Notwithstanding any other provision of law, for purposes of making the computations required by subdivision (b) of Section 8 of Article XVI of the California Constitution in the 2011–12 fiscal year and each subsequent fiscal year, both of the following apply:

(1) For purposes of paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, “General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87” does not include General Fund revenues appropriated for any program within Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1, with the exception of the part-day California state preschool programs set forth in Article 7 (commencing with Section 8235) and the After School Education and Safety Program in Article 22.5 (commencing with Section 8482). The Director of Finance shall adjust accordingly “the percentage of General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87,” for purposes of applying that percentage in the 2011–12 fiscal year and each subsequent fiscal year in making the calculations required under paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(2) General Fund revenues appropriated in the 2010–11 fiscal year or any subsequent fiscal year for any program within Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1, with the exception of the part-day California state preschool programs set forth in Article 7 (commencing with Section 8235) and the After School Education and Safety Program in Article 22.5 (commencing with Section 8482), are not included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B” for purposes of paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2012, Ch. 162, Sec. 30. Effective January 1, 2013.)



41203

Any calculation of the moneys to be applied by the state for the support of school districts and community college districts, pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution, shall be made as a single, aggregate calculation for the school districts serving kindergarten and grades 1 to 12, inclusive, for the community college districts, and for the direct elementary and secondary level instructional services provided by the State of California.

(Amended (as added by Stats. 1989, Ch. 83) by Stats. 2011, Ch. 296, Sec. 62. Effective January 1, 2012.)



41203.1

(a) For the 1990–91 fiscal year and each fiscal year thereafter, allocations calculated pursuant to Section 41203 shall be distributed in accordance with calculations provided in this section. Notwithstanding Section 41203, and for purposes of this section, school districts, community college districts, and direct elementary and secondary level instructional services provided by the State of California shall be regarded as separate segments of public education, and each of these three segments of public education shall be entitled to receive respective shares of the amount calculated pursuant to Section 41203 as though the calculation made pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution were to be applied separately to each segment and the base year for purposes of this calculation under paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution were based on the 1989–90 fiscal year. Calculations made pursuant to this subdivision shall be made so that each segment of public education is entitled to the greater of the amounts calculated for that segment pursuant to paragraph (1) or (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(b) If the single calculation made pursuant to Section 41203 yields a guaranteed amount of funding that is less than the sum of the amounts calculated pursuant to subdivision (a), the amount calculated pursuant to Section 41203 shall be prorated for the three segments of public education.

(c) Notwithstanding any other law, this section does not apply to the 1992–93 to 2014–15 fiscal years, inclusive.

(Amended by Stats. 2014, Ch. 32, Sec. 23. Effective June 20, 2014. Section inapplicable until July 1, 2015, as provided in subd. (c).)



41203.3

On or after the effective date of the act adding this section to the Education Code, in order for an appropriation that is not made for allocation to and administration by school districts, as defined in Section 41302.5 of the Education Code, or to community college districts to be counted towards the state’s minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution, the appropriation shall, in addition to all other requirements of law, have statutory authorization independent of the annual Budget Act that reflects a legislative determination that the appropriation shall be counted toward satisfying that obligation.

(Added by Stats. 1996, Ch. 78, Sec. 3. Effective June 28, 1996.)



41203.5

(a) In any fiscal year in which the amount of the moneys that are required to be applied by the state for the support of school districts and community college districts is determined under paragraph (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution, a supplemental appropriation shall be made from the General Fund for the support of those entities in that sum by which the amount determined under that paragraph is exceeded by the amount computed under subdivision (b) of this section.

(b) The amount of General Fund revenues required to assure that the rate of growth in total allocations per unit of average daily attendance to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B of the California Constitution, excluding any revenues allocated pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution, and allocated local proceeds of taxes is not less than the rate of growth in per capita appropriations for all other programs and services from General Fund proceeds of taxes appropriated pursuant to Article XIII B of the California Constitution, excluding any revenues allocated pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution.

(c) In no event shall the total amount appropriated in any fiscal year pursuant to this section and paragraph (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution exceed the amount which would have been computed pursuant to paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(Added by Stats. 1990, Ch. 60, Sec. 1. Applicable from July 1, 1990, pursuant to Secs. 8 and 9 of Ch. 60.)



41203.6

For purposes of subdivision (c) of Section 8 of Article XVI of the California Constitution, “the amount computed pursuant to paragraph (2) of subdivision (b)” shall not be deemed to mean either the amount applied by the state for the support of school districts and community college districts in a fiscal year for which subdivision (b) of Section 8 of Article XVI of the California Constitution is suspended pursuant to subdivision (h) of that section, or the amount computed pursuant to paragraph (3) of subdivision (b) of that section.

(Added by Stats. 1990, Ch. 60, Sec. 2. Applicable from July 1, 1990, pursuant to Secs. 8 and 9 of Ch. 60.)



41203.7

(a) Notwithstanding any other provision of law, a supplemental appropriation shall be made from the General Fund for the support of school districts, as defined in Section 41302.5, in each fiscal year for the purposes set forth in subdivision (c). The amount of that supplemental appropriation shall be equal to the sum of the amount allocated to school districts pursuant to this section in the prior fiscal year and 25 percent of the amount, if any, allocated to school districts in the prior fiscal year pursuant to Section 8.5 of Article XVI of the California Constitution. That amount shall be adjusted annually for changes in enrollment, and for the change in the cost of living pursuant to paragraph (1) of subdivision (e) of Section 8 of Article XIII B of the California Constitution.

(b) The funds appropriated for the purposes of subdivision (a) shall be allocated to each school district in an equal amount per unit of enrollment, in accordance with the allocation procedure set forth in subdivision (c) of Section 8.5 of Article XVI of the California Constitution.

(c) The amount allocated to each school district pursuant to this section shall be used only for the reduction of class size in any grade level or subject area. That class size reduction shall occur in accordance with Chapter 6.8 (commencing with Section 52080) of Part 28 of the Education Code, or in any other manner determined by the school district governing board. Not later than 90 days following each fiscal year in which a school district receives funding pursuant to this section, the governing board of that school district shall certify in writing to the Superintendent of Public Instruction that all expenditures of that funding were in compliance with this subdivision.

(Added by Stats. 1990, Ch. 61, Sec. 1.)



41203.8

(a) Notwithstanding any other provision of law, a supplemental appropriation shall be made from the General Fund in the annual Budget Act for the support of community college districts in each fiscal year for the purposes specified in the Budget Act. The amount of that supplemental appropriation shall be equal to the sum of the amount allocated to community college districts pursuant to this section in the prior fiscal year and 25 percent of the amount, if any, allocated to community college districts in the prior fiscal year pursuant to Section 8.5 of Article XVI of the California Constitution. That amount shall be adjusted annually for changes in enrollment, and for the change in the cost of living pursuant to paragraph (1) of subdivision (e) of Section 8 of Article XIII B of the California Constitution.

(b) The funds appropriated for the purposes of subdivision (a) shall be allocated to each community college district in an equal amount per unit of enrollment, in accordance with the allocation procedure set forth in subdivision (c) of Section 8.5 of Article XVI of the California Constitution.

(Added by Stats. 1990, Ch. 61, Sec. 2.)



41204

(a) It is the intent of the Legislature, pursuant to “The Classroom Instructional Improvement and Accountability Act,” that school districts, as defined in Section 41302.5, and community college districts, as constituted during the 1986–87 fiscal year, annually receive a basic minimum portion of the revenues that is equivalent to the percentage of revenues that were deposited to the General Fund in that year.

(b) In recognition of this intent, it is further the intent of the Legislature that both houses and the Governor be guided by the following:

(1) If the revenues of a tax that were deposited in the General Fund in the 1986–87 fiscal year are redirected to another fund, or level of government, then the percentages of General Fund revenues required to be applied by the state for the support of school districts, community college districts, and state agencies providing direct elementary and secondary level instructional services shall be recalculated as if those revenues were not deposited in the General Fund in the 1986–87 fiscal year.

(2) If the allocated local proceeds of taxes, as defined by subdivisions (g) and (h) of Section 41202, received by a school district or community college district during the 1986–87 fiscal year are redirected to other entities or statutorily or constitutionally reduced or eliminated, the additional General Fund support provided to replace the allocated local proceeds of taxes may not be counted as General Fund revenues required to be applied for the support of school districts, community college districts, and state agencies providing direct elementary and secondary level instructional services pursuant to paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, unless the percentage of General Fund revenues appropriated to school districts, community college districts, and state agencies providing direct elementary and secondary level instructional services in the 1986–87 fiscal year is adjusted to reflect the amount of General Fund support that would have been provided in the 1986–87 fiscal year had the allocated local proceeds of taxes been correspondingly reduced.

(3) If a program of a school district, as defined in Section 41302.5, or of a community college district was supported by state funds from a source other than the General Fund during the 1986–87 fiscal year and General Fund moneys are subsequently provided in support of the program and in lieu of the other source of funds, the supplanting General Fund revenues shall not be counted as moneys to be applied by the state for the support of school districts or community college districts pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution.

(c) Programs that existed in the 1986–87 fiscal year, and were not the functional responsibility of school districts or community college districts in that fiscal year, shall not be shifted to the responsibility or financial support of school districts or community college districts without appropriate corresponding adjustment to the calculations made pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution. Nothing in this subdivision shall be construed to prevent the creation of a new educational program that is supported by a General Fund appropriation made in conformity with subdivision (b) of Section 8 of Article XVI of the California Constitution.

(d) Enrollment, average daily attendance, or average daily attendance equivalents used for the purpose of calculating “increases in enrollment” pursuant to paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution shall not be redefined, adjusted, or otherwise recalculated unless the appropriate action is taken to neutralize the effect of the change with respect to the adjustment required to be made for increases in enrollment.

(Amended (as amended by Stats. 1992, Ch. 427) by Stats. 2011, Ch. 296, Sec. 63. Effective January 1, 2012.)



41204.1

(a) (1) Pursuant to paragraph (2) of subdivision (b) of Section 41204, the Director of Finance shall annually adjust “the percentage of General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87” for purposes of applying paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, to reflect those property tax revenue allocation modifications required by the qualifying provisions in a manner that ensures that those modifications will have no net fiscal impact upon the amounts that are otherwise required to be applied by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution.

(2) For purposes of this section, “qualifying provisions,” means all of the following:

(A) The amendments made to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code and Article 7 (commencing with Section 33680) of Chapter 6 of Part 1 of Division 24 of the Health and Safety Code during the 1991–92 Regular Session to the 2003–04 Regular Session, inclusive, and during any Extraordinary Session concurrently held during those session years, inclusive.

(B) Section 97.80 of the Revenue and Taxation Code.

(C) Section 100.06 of the Revenue and Taxation Code.

(b) Notwithstanding any other provision of law, for the 2004–05 fiscal year and each fiscal year thereafter, “the percentage of General Fund revenues appropriated for school districts and community colleges districts, respectively, in fiscal year 1986–87,” for purposes of paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, shall be deemed to be the percentage of General Fund revenues that would have been appropriated for those entities if the qualifying provisions had been operative for the 1986–87 fiscal year.

(c) It is the intent of the Legislature in enacting the act adding this section to ensure both of the following:

(1) That the changes required by the qualifying provisions in the allocations of ad valorem property tax revenues do not have a net fiscal impact upon school districts, as defined in Section 41302.5, or community college districts.

(2) That the changes required by the qualifying provisions in the allocations of ad valorem property tax revenues do not have a net fiscal impact upon the amounts of revenue otherwise required to be applied by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 14, Sec. 1. Effective July 28, 2009.)



41204.5

(a) The Legislature finds and declares this section to be in furtherance of the purposes set forth in Section 41204.

(b) Notwithstanding any other provision of law, for the 1992–93 fiscal year, the percentage of “General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87,” for purposes of paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, shall be deemed to be the percentage of General Fund revenues that would have been appropriated for those entities if the amendments made to Chapter 6 (commencing with Section 95) of Part 0.5 of the Revenue and Taxation Code by statutes enacted during the 1991–92 Regular Session having the effect that property tax revenues are shifted from one or more counties, cities, or special districts to one or more school districts or community college districts, had been operative for the 1986–87 fiscal year.

(c) Notwithstanding any other provision of law, for the 1993–94 fiscal year and each year thereafter, the percentage of “General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87,” for purposes of paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, shall be deemed to be the percentage of General Fund revenues that would have been appropriated for those entities if the amendments made to Chapter 6 (commencing with Section 95) of Part 0.5 of the Revenue and Taxation Code by statutes enacted during the 1991–92 Regular Session and the amendments made to that chapter by statutes enacted during the 1993–94 Regular Session having the effect that property tax revenues are shifted from one or more counties, cities, or special districts to one or more school districts or community college districts, had been operative for the 1986–87 fiscal year.

(Amended by Stats. 1993, Ch. 66, Sec. 9. Effective June 30, 1993.)



41204.6

Notwithstanding any other provisions of law, for the purposes of determining the minimum state school funding obligation pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution for the 1993–94 fiscal year and the supplemental appropriation for school districts and community college districts pursuant to subdivision (a) of Section 41203.5 of the Education Code for the 1993–94 fiscal year, the 1993–94 fiscal year “appropriations for all other programs and services from General Fund proceeds of taxes appropriated pursuant to Article XIII B of the California Constitution, excluding any revenues allocated pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution,” as used in subdivision (b) of Section 41203.5, shall be deemed to be appropriations for all other programs and services from General Fund proceeds of taxes appropriated pursuant to Article XIIIB of the California Constitution, excluding any revenues allocated pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution, that would have been appropriated for those entities if the amendments made to Chapter 6 (commencing with Section 95) of Part 0.5 of the Revenue and Taxation Code by statutes enacted during the 1993–94 Regular Session having the effect that property tax revenues are shifted from one or more counties, cities, or special districts to one or more school districts, county offices of education, or community college districts, had not been enacted.

(Added by Stats. 1993, Ch. 66, Sec. 10. Effective June 30, 1993.)



41205

The Legislature hereby finds and declares that the only state agencies that provide direct elementary and secondary level instructional services within the meaning of Section 41302.5 are those state agencies enumerated in Section 8880.5 of the Government Code, or in any successor to that section, not including any agency enumerated in any of subdivisions (a) to (e), inclusive, of that section, and California Indian education centers as established pursuant to Article 6 (commencing with Section 33380) of Chapter 3 of Part 20. The amount of any appropriation made to a state agency for direct elementary and secondary level instruction services shall be determined by applying the definition of those services, as defined in the California School Accounting Manual, to the expenditures of the agency. However, for the Diagnostic Schools for Neurologically Handicapped Children, as established pursuant to Article 1 (commencing with Section 59200) of Chapter 3 of Part 32, all expenditures of the agency shall be considered appropriations made to a state agency for direct elementary and secondary level instruction.

(Amended (as amended by Stats. 1994, Ch. 153) by Stats. 2003, Ch. 187, Sec. 2. Effective January 1, 2004.)



41206

(a) For purposes of subdivision (b) of Section 8 of Article XVI of the California Constitution, all determinations of percentages, amounts, revenues, appropriations, allocations, proceeds of taxes, increases in cost of living, or enrollments shall be based upon the best available estimate until actual data becomes available, and then upon actual data when it is available.

(b) (1) Within nine months following the end of any fiscal year, the Superintendent of Public Instruction and the Director of Finance shall recalculate, as necessary, and jointly certify all actual data pertaining to school districts, as defined, for the prior fiscal year. Any amount of funding required by subdivision (b) of Section 8 of Article XVI of the California Constitution to be appropriated to school districts for that year, less any amounts already appropriated for that year including any amounts appropriated for deficiencies pursuant to paragraph (2), shall be set aside by the Controller and, if not appropriated to school districts by the Legislature within 90 days, shall be allocated to school districts by the Controller in proportion to the enrollment in school districts as determined for purposes of Section 8.5 of Article XVI of the California Constitution.

(2) For purposes of Section 8 of Article XVI of the California Constitution, appropriations for deficiencies or prior year adjustments shall be deemed to be appropriations in the fiscal year in which the deficiencies or prior year adjustments occurred, unless otherwise provided by law.

(c) Within nine months following the end of any fiscal year, the Chancellor of the California Community Colleges and the Director of Finance shall recalculate, as necessary, and jointly certify all actual data pertaining to community college districts, as defined, for the prior fiscal year. Any amount of funding required by subdivision (b) of Section 8 of Article XVI of the California Constitution to be appropriated to community college districts for that year, less any amounts already appropriated for that year, shall be set aside by the Controller and, if not appropriated to community college districts by the Legislature within 90 days, shall be allocated to community college districts by the Controller in proportion to the enrollment in community college districts as determined for purposes of Section 8.5 of Article XVI of the California Constitution.

(Amended (as amended by Stats. 1989, Ch. 1395) by Stats. 1993, Ch. 66, Sec. 10.5. Effective June 30, 1993.)



41206.1

Pursuant to Section 41206, the Superintendent of Public Instruction, the Chancellor of the California Community Colleges, and the Controller shall ensure that the General Fund appropriations transferred to Sections A and B of the State School Fund include adjustments reflected in the amounts finally certified by the superintendent or the chancellor, respectively, at the annual certification of apportionments pursuant to Sections 41336, 41341, and 84320, for purposes of determining appropriations and allocations pursuant to Section 8 of Article XVI of the California Constitution.

(Added by Stats. 1993, Ch. 66, Sec. 10.7. Effective June 30, 1993.)



41206.5

For purposes of paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution, “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B and allocated local proceeds of taxes” for any fiscal year shall include any revenues that are allocated to school districts and community college districts, as a result of the determination, pursuant to the two-year calculation set forth in subdivision (a) of Section 2 of Article XIII B of the California Constitution, that their allocation would not result in an appropriation by the state in compliance with Article XIII B of the California Constitution.

(Added by Stats. 1990, Ch. 61, Sec. 3.)



41207

(a) Notwithstanding Section 41206, by January 1, 2006, the Superintendent of Public Instruction and the Director of Finance shall jointly determine the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 1995–96 to 2003–04 fiscal years, inclusive. The Director of Finance shall notify the Governor and Legislature of the amount of the outstanding balance for each fiscal year between the 1995–96 and 2003–04 fiscal years, inclusive, and the total amount of the outstanding balance for those years. This notification does not constitute a certification for purposes of Section 41206.

(b) If the joint determination required pursuant to subdivision (a) is not made for any fiscal year by January 1, 2006, the Controller shall make the determination for that fiscal year or years and shall notify the Governor and Legislature of that determination on or before March 1, 2006. This notification does not constitute a certification for purposes of Section 41206.

(c) For purposes of this section, the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for a fiscal year is the amount, if any, by which the amount required to be applied by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution, including any maintenance factor that should have been allocated in that fiscal year pursuant to subdivision (e) of Section 8 of Article XVI, exceeds the amount applied by the state for the support of school districts and community college districts for that fiscal year.

(d) Commencing with the 2006–07 fiscal year, the sum of one hundred fifty million dollars ($150,000,000) is hereby annually appropriated from the General Fund to the Controller for allocation to school districts and community college districts for the purpose of discharging in full the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution identified in subdivision (a) or (b) of this section. This annual appropriation shall continue until the Director of Finance reports to the Legislature that the sum of appropriations made and allocated pursuant to this subdivision equals the total outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution determined pursuant to subdivision (a) or (b), as applicable.

(1) The amount annually appropriated pursuant to this subdivision shall be allocated to school districts and community college districts in a manner that reflects the proportion of regular average daily attendance in school districts, as defined in subdivision (a) of Section 41209, to funded full-time equivalent students in community college districts, as those numbers are reported at the time of the second principal apportionment for the fiscal year prior to the fiscal year in which funds are to be received.

(2) The Controller shall allocate funds annually appropriated pursuant to this subdivision to school districts and community college districts based on attendance information provided by the department and Chancellor of the California Community Colleges on August 15 of each year commencing with the 2006–07 fiscal year, unless otherwise provided by the Legislature pursuant to subdivision (g). For purposes of this subdivision a school district includes a county office of education and a charter school.

(e) For purposes of Section 8 of Article XVI of the California Constitution, the amounts appropriated and allocated pursuant to this section shall be applied to the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 1995–96 to 2003–04 fiscal years, inclusive, in chronological order beginning with the 1995–96 fiscal year and shall be deemed to be appropriations made and allocated in the fiscal year in which the deficiencies resulting in the outstanding balance were incurred. When the amount determined to be owed for each fiscal year pursuant to subdivision (a) or (b) is fully appropriated and allocated pursuant to subdivision (d), the data used in the computations made under subdivision (a) or (b) and the total amount owed by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for that fiscal year, including as much of the maintenance factor for that fiscal year determined pursuant to subdivision (d) of Section 8 of Article XVI as has been allocated as required by subdivision (e) of Section 8 of Article XVI by virtue of the payments made under this section, shall be deemed certified for purposes of Section 41206.

(f) Funding received by school districts and community college districts pursuant to this section shall first be deemed to be paid in satisfaction of any outstanding claims pursuant to Section 6 of Article XIII B of the California Constitution for reimbursement of state-mandated local costs for any fiscal year. Notwithstanding any amounts that are deemed, pursuant to this subdivision, to be paid in satisfaction of outstanding claims for reimbursement of state-mandated local costs, the Controller may audit any claim as allowed by law and may reduce any amount owed by a local educational agency pursuant to an audit by reducing amounts owed for any other mandate claims. The Controller shall apply amounts received by each school district or community college district against any balances of unpaid claims for reimbursement of state-mandated local costs and interest in chronological order beginning with the earliest claim. The Controller shall report to each local educational agency the amounts of any claims and interest that are offset from funds provided pursuant to this section and shall report a summary of the amounts offset for each mandate for each fiscal year to the Department of Finance and the fiscal committees of the Legislature. The governing board of a school district or community college district may expend funds received pursuant to this section in excess of amounts offsetting mandate claims for any other one-time purposes, as determined by the governing board.

(g) The Legislature may specify in the annual Budget Act or other statute other one-time purposes for which the funds appropriated pursuant to this section shall be used so long as those appropriations are made for allocation to school districts or community college districts.

(Repealed (as added by Stats. 1989, Ch. 83) and added by Stats. 2004, Ch. 216, Sec. 6. Effective August 11, 2004.)



41207.1

(a) Notwithstanding Section 41206, the minimum state educational funding guarantee for school districts and community college districts for the 2004–05 fiscal year, as determined pursuant to Chapter 213 of the Statutes of 2004, is forty-eight billion six hundred seventy-five million six hundred seventy-four thousand dollars ($48,675,674,000), creating an outstanding balance of one billion six hundred twenty million nine hundred twenty-eight thousand dollars ($1,620,928,000). The outstanding balance shall be appropriated and allocated pursuant to Article 3.7 (commencing with Section 52055.700) of Chapter 6.1 of Part 28.

(b) Notwithstanding Section 41206, the outstanding balance of the minimum state educational funding requirement for school districts and community college districts required by subdivision (b) of Section 8 of Article XVI of the California Constitution in the 2005–06 fiscal year shall be determined using actual data agreed to by the Superintendent and the Director of Finance no later than January 31, 2008. The Director of Finance shall provide a written notification to the Legislature within one month after completion of the determination, detailing the data of the determination. The outstanding balance shall be appropriated and allocated pursuant to Article 3.7 (commencing with Section 52055.700) of Chapter 6.1 of Part 28.

(c) When the amount determined to be owed for the 2004–05 and 2005–06 fiscal years pursuant to subdivision (a) or (b) is fully appropriated and allocated pursuant to Article 3.7 (commencing with Section 52055.700) of Chapter 6.1 of Part 28, the data used in the computations made under subdivisions (a) and (b) and the total amount owed by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution and Chapter 213 of the Statutes of 2004 for those fiscal years, including as much of the maintenance factor for those fiscal years determined pursuant to subdivision (d) of Section 8 of Article XVI as has been allocated as required by subdivision (e) of Section 8 of Article XVI by virtue of the payments made under this section, shall be deemed certified for purposes of Section 41206.

(Amended by Stats. 2007, Ch. 130, Sec. 67. Effective January 1, 2008.)



41207.2

(a) Notwithstanding Sections 41203.5 and 41206 and any other provision of law, the minimum funding obligation for school districts and community college districts pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution for the 2008–09 fiscal year is forty-nine billion one hundred two million forty-one thousand dollars ($49,102,041,000). The maintenance factor created pursuant to subdivision (d) of Section 8 of Article XVI of the California Constitution for the 2008–09 fiscal year, together with the balances of maintenance factor obligations for prior fiscal years that are unpaid as of June 30, 2009, totals eleven billion two hundred twelve million nine hundred nine thousand dollars ($11,212,909,000). The maintenance factor shall be appropriated and allocated pursuant to subdivision (e) of Section 8 of Article XVI of the California Constitution.

(b) For the 2009–10 fiscal year, computations of funding obligations pursuant to Section 8 of Article XVI of the California Constitution shall be based on the amount of the minimum funding guarantee for the 2008–09 fiscal year, and the amount of the maintenance factor obligation set forth in subdivision (a) of this section.

(c) The computations required by subdivision (b) of Section 8 of Article XVI of the California Constitution for a fiscal year shall be performed prior to, and separately from, the computation of the maintenance factor allocation identified in subdivision (a) of this section and required by subdivision (e) of Section 8 of Article XVI of the California Constitution.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 3, Sec. 3. Effective July 28, 2009. Conditionally inoperative as prescribed in Sec. 7 of Ch. 3.)



41207.3

(a) If the Superintendent and the Director of Finance jointly determine that, for the 2008–09 fiscal year, the state has applied moneys for the support of school districts and community college districts in an amount that exceeds the minimum amount required for that fiscal year pursuant to Section 8 of Article XVI of the California Constitution, the excess, up to one billion one hundred million five hundred ninety thousand dollars ($1,100,590,000), shall be deemed, as of June 30 of that fiscal year, a payment in satisfaction of the outstanding balance of the minimum funding obligation under that section for the 2002–03 and 2003–04 fiscal years in accordance with the following:

(1) The first four hundred eighty-three million sixteen thousand dollars ($483,016,000) in payment of the outstanding balance of the minimum funding obligation for the 2002–03 fiscal year.

(2) The next six hundred seventeen million five hundred seventy-four thousand dollars ($617,574,000) in payment of the outstanding balance of the minimum funding obligation for the 2003–04 fiscal year.

(b) For purposes of this section, the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for a fiscal year is the amount, if any, by which the amount required to be applied by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution, including any maintenance factor that should have been allocated in that fiscal year pursuant to subdivision (e) of Section 8 of Article XVI, exceeds the amount applied by the state for the support of school districts and community college districts for that fiscal year.

(c) The amounts allocated pursuant to this section shall be deemed, for purposes of Section 8 of Article XVI of the California Constitution, to be appropriations made and allocated in the fiscal year in which the deficiencies resulting in the outstanding balance were incurred. When the amount determined to be owed for each such fiscal year is fully allocated pursuant to this subdivision, the data used in the computations made under this section with regard to the total amount owed by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for that fiscal year, including as much of the maintenance factor for that fiscal year determined pursuant to subdivision (d) of Section 8 of Article XVI as has been allocated as required by subdivision (e) of Section 8 of Article XVI by virtue of the allocations made under this section, shall be deemed certified for purposes of Section 41206.

(d) The amount described in subdivision (a) shall be deemed a payment in full satisfaction of the amounts owed pursuant to Section 41207.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 12, Sec. 11. Effective February 20, 2009. See same-numbered section (added by Stats. 2009, 4th Ex., Ch. 3), as amended by Stats. 2014, Ch. 32.)



41207.3-1

(a) Notwithstanding Section 41206, the minimum state educational funding obligation for school districts and community college districts pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution is determined to be the following:

(1) Fifty-three billion three hundred forty-five million four hundred twenty thousand dollars ($53,345,420,000) for the 2005–06 fiscal year, with an outstanding balance of one billion one hundred ten million five hundred sixteen thousand dollars ($1,110,516,000). The outstanding balance is appropriated and allocated pursuant to Article 3.7 (commencing with Section 52055.700) of Chapter 6.1 of Part 28.

(2) Fifty-five billion two hundred fifty-one million two hundred sixty-six thousand dollars ($55,251,266,000) for the 2006–07 fiscal year, with an outstanding balance of two hundred eleven million five hundred thirty-three thousand dollars ($211,533,000). Commencing with the 2015–16 fiscal year, the Legislature shall appropriate the outstanding balance and specify in the annual Budget Act or other statute making those appropriations that the funds shall be used for any one-time purpose so long as those appropriations are made for allocation to school districts or community college districts.

(3) Fifty-six billion five hundred seventy-seven million four hundred ninety-one thousand dollars ($56,577,491,000) for the 2007–08 fiscal year, with no outstanding balance.

(b) (1) The amount determined pursuant to paragraph (1) of subdivision (a) shall be deemed certified for purposes of Section 41206 when the conditions set forth in subdivision (c) of Section 41207.1 are met.

(2) The amount determined pursuant to paragraph (2) of subdivision (a) shall be deemed certified for purposes of Section 41206 upon appropriation of the full amount of the outstanding balance determined for that year.

(3) The amount determined pursuant to paragraph (3) of subdivision (a) is deemed to be certified for purposes of Section 41206 upon enactment of this section.

(Amended (as added by Stats. 2009, 4th Ex., Ch. 3) by Stats. 2014, Ch. 32, Sec. 24. Effective June 20, 2014. See same-numbered section added by Stats. 2009, 3rd Ex., Ch. 12. Note: This section had been subject to a condition for inoperation in Stats. 2009, 4th Ex., Ch. 3, Sec. 7.)



41207.4

(a) The sum of two hundred ten million one hundred thousand dollars ($210,100,000) is hereby appropriated in the 2010–11 fiscal year from the General Fund to the Controller for allocation to school districts and community college districts for the purpose of offsetting the 2009–10 outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution.

(1) The amount appropriated pursuant to this subdivision shall be allocated to school districts and community college districts as defined in subdivision (a) of Section 41203.1.

(2) The amount allocated to school districts pursuant to this subdivision shall be distributed in a manner that reflects the proportion of regular average daily attendance in school districts, as defined in subdivision (a) of Section 41209, as those numbers are reported at the time of the second principal apportionment for the fiscal year prior to the fiscal year in which funds are to be received.

(3) The amount annually allocated to community college districts pursuant to this subdivision shall be distributed based on enrolled full-time equivalent students, as those numbers are reported at the time of the second principal apportionment for the fiscal year prior to the fiscal year in which funds are to be received.

(4) For purposes of this subdivision a school district includes a county office of education and a charter school.

(b) For purposes of Section 8 of Article XVI of the California Constitution, the amounts appropriated and allocated pursuant to this section shall be applied to the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 2009–10 fiscal year, and shall be deemed to be appropriations made and allocated in that fiscal year in which the deficiencies resulting in the outstanding balance were incurred.

(c) Funding received by school districts and community college districts pursuant to this section shall first be deemed to be paid in satisfaction of any outstanding claims pursuant to Section 6 of Article XIII B of the California Constitution for reimbursement of state-mandated local costs for any fiscal year. Notwithstanding any amounts that are deemed, pursuant to this subdivision, to be paid in satisfaction of outstanding claims for reimbursement of state-mandated local costs, the Controller may audit any claim as allowed by law and may reduce any amount owed by school districts and community college districts pursuant to an audit by reducing amounts owed for any other mandate claims. The Controller shall apply amounts received by each school district or community college district against any balances of unpaid claims for reimbursement of state-mandated local costs and interest in chronological order beginning with the earliest claim. The Controller shall report to each school district and community college district the amounts of any claims and interest that are offset from funds provided pursuant to this section and shall report a summary of the amounts offset for each mandate for each fiscal year to the Department of Finance and the fiscal committees of the Legislature. The governing board of a school district or community college district may expend funds received pursuant to this section in excess of amounts offsetting mandate claims for any other one-time purposes, as determined by the governing board.

(Added by Stats. 2010, Ch. 724, Sec. 14. Effective October 19, 2010.)



41207.5

There is hereby established in the General Fund the Proposition 98 Reversion Account. The Legislature shall, from time to time, transfer into the Proposition 98 Reversion Account moneys previously appropriated in satisfaction of the requirements of Section 8 of Article XVI of the California Constitution that have not been disbursed or otherwise encumbered for the purposes for which they were appropriated. Moneys that are appropriated in satisfaction of the minimum funding obligation under Section 8 of Article XVI of the California Constitution that would otherwise revert to the unexpended balance of the General Fund shall instead be deposited in the Proposition 98 Reversion Account.

(Added by Stats. 2004, Ch. 899, Sec. 2. Effective September 29, 2004.)



41207.6

If the Superintendent and the Director of Finance jointly determine that, for the 2011–12 fiscal year, the state has applied moneys for the support of school districts and community college districts in an amount that exceeds the minimum amount required for the 2011–12 fiscal year pursuant to Section 8 of Article XVI of the California Constitution, the excess, up to six hundred seventy-one million eight hundred thirty thousand dollars ($671,830,000), shall be deemed, as of June 30, 2012, a payment of the fiscal settlement agreed to by the parties in California Teachers Association, et al. v. Arnold Schwarzenegger (Case Number 05CS01165 of the Superior Court for the County of Sacramento) and Chapter 213 of the Statutes of 2004 for the 2004–05 and 2005–06 fiscal years, as determined in subdivision (a) or (b) of Section 41207.1.

(Added by Stats. 2012, Ch. 38, Sec. 45. Effective June 27, 2012.)



41208

To ensure that the changes to average daily attendance resulting from the revision of the calculation of apportionments for high school pupils concurrently enrolled in adult education pursuant to Assembly Bill 1891 of the 1991-92 Regular Session do not result in unintended reductions to the minimum funding guarantee established by Section 8 of Article XVI of the California Constitution, the following shall be used to determine the average daily attendance computed pursuant to paragraph (1) of subdivision (a) of Section 14022.3, for the purpose of determining “changes in enrollment” for the 1992–93 and 1993–94 fiscal years and for subsequent fiscal years pursuant to paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution:

(a) For the 1992–93 fiscal year, Section 42238.5 is hereby deemed to refer to that section as it existed on July 1, 1992, for the purpose of calculating average daily attendance for both the 1991–92 and 1992–93 fiscal years.

(b) For the 1993–94 fiscal year, Section 42238.5 is hereby deemed to refer to that section as amended by Assembly Bill 1891 of the 1991–92 Regular Session for the purposes of calculating the average daily attendance for both the 1992–93 and 1993–94 fiscal years.

(c) For the 1994–95 and each fiscal year thereafter, Section 42238.5 is hereby deemed to refer to that section as amended by Assembly Bill 1891 of the 1991–92 Regular Session for the purposes of calculating the average daily attendance for both the prior and current fiscal years.

(Added by Stats. 1992, Ch. 1195, Sec. 1. Effective January 1, 1993.)



41209

(a) Except as provided in subdivision (b), and notwithstanding any other provision of law, in any fiscal year when, in addition to any allocations required pursuant to Section 42238.42, an appropriation is made for the purposes of meeting the minimum funding requirements for public education, as set forth in Section 8 of Article XVI of the California Constitution, because these requirements were not sufficiently funded in a prior fiscal year, and the appropriation is apportioned on the basis of equal payments for each unit of each school district’s average daily attendance, it is the intent of the Legislature that average daily attendance shall include the average daily attendance for regular education, adult education, and regional occupational programs and centers, as claimed in the school year in which the funding deficiency occurred. It is not the intent of the Legislature to interfere with, or to change, the application of Section 42238.42.

(b) Nothing in this section shall be construed to limit the flexibility of the Legislature or Governor to propose budget appropriations apportioned on the basis of equal payments for each unit of each school district’s average daily attendance that exclude funds for adult education programs or regional occupational programs and centers.

(c) A district receiving funds distributed as described in subdivision (a) shall, consistent with Section 52501.5, use any funds allocated for average daily attendance of adult education programs or regional occupational centers or programs only for purposes of adult education programs or regional occupational centers or programs.

(Added by Stats. 1998, Ch. 228, Sec. 1. Effective January 1, 1999.)



41210

(a) The revenues transferred pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code are not “General Fund revenues” as that term is used in Section 8 of Article XVI of the California Constitution.

(b) This section shall be operative for the 2011–12 fiscal year and subsequent years so long as one or more ballot measures approved before November 17, 2012, authorize the determination in subdivision (a) and provide funding for school districts and community college districts in an amount equal to that which would have been provided if the revenues referenced in subdivision (a) were General Fund revenues for purposes of Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 15, Sec. 1. Effective September 21, 2011. Section operative for 2011-12 fiscal year, and subsequent years subject to condition in subd. (b).)



41211

The following shall apply if Section 41210 is rendered inoperative because the ballot measure or measures described in subdivision (b) of that section are not approved:

(a) Before December 17, 2012, the Director of Finance, in consultation with the Superintendent, shall determine the amount of funding that would have been provided in the 2011–12 fiscal year to school districts and community college districts if the revenues described in subdivision (a) of Section 41210 were General Fund revenues for purposes of Section 8 of Article XVI of the California Constitution.

(b) For each of the 2012–13 to 2016–17, inclusive, fiscal years, 17.8 percent of the amount determined in subdivision (a) is appropriated from the General Fund to the Superintendent and shall be distributed in the following priority:

(1) To reduce amounts deferred under Section 14041.6.

(2) To repay obligations to school districts and county offices of education under Section 6 of Article XIII B of the California Constitution.

(3) To use for other one-time purposes as provided by statute enacted after the effective date of this section.

(c) For each of the 2012–13 to 2016–17, inclusive, fiscal years, 2.2 percent of the amount determined in subdivision (a) is appropriated from the General Fund to the Chancellor of the California Community Colleges and shall be distributed in the following priority:

(1) To reduce amounts deferred under Section 84321.6.

(2) To repay obligations to community college districts under Section 6 of Article XIII B of the California Constitution.

(3) To use for other one-time purposes as provided by statute enacted after the effective date of this section.

(d) For the 2011–12 fiscal year and subsequent fiscal years, the computations required by Section 8 of Article XVI of the California Constitution shall include the amount determined in subdivision (a).

(Added by Stats. 2011, Ch. 43, Sec. 16. Effective June 30, 2011. Applicable, by its own provisions, upon inoperation of Section 41210.)






CHAPTER 2a - Determination of Minimum Level of Education Funding

41200

(a) The Legislature finds and declares that the California Constitution, as amended by “The Classroom Instructional Improvement and Accountability Act” as adopted by the voters on November 8, 1988, mandates that a specific minimum level of state General Fund revenues be guaranteed and applied for the support of school districts, community college districts, and state agencies that provide direct elementary and secondary level instructional services. The Legislature further finds and declares that, by defining certain terms used in establishing a method of calculation for determining the guaranteed minimum level of funding, Section 14022.3, 14022.5, and this chapter further the purposes of “The Classroom Instructional Improvement and Accountability Act.”

(b) It is the intent of the Legislature that the annual Budget Bill, required by Section 12 of Article IV of the California Constitution, include a section that specifies the respective percentages and amounts of General Fund revenues that must be set aside and applied for the support of school districts, community college districts, and the direct elementary and secondary level instructional services of state agencies, as required by subdivision (b) of Section 8 of Article XVI of the California Constitution.

(Added by Stats. 1989, Ch. 83, Sec. 8. Effective June 30, 1989.)



41202

The words and phrases set forth in subdivision (b) of Section 8 of Article XVI of the Constitution of the State of California shall have the following meanings:

(a) “Moneys to be applied by the State,” as used in subdivision (b) of Section 8 of Article XVI of the California Constitution, means appropriations from the General Fund that are made for allocation to school districts, as defined, or community college districts. An appropriation that is withheld, impounded, or made without provisions for its allocation to school districts or community college districts, shall not be considered to be “moneys to be applied by the State.”

(b) “General Fund revenues which may be appropriated pursuant to Article XIII B,” as used in paragraph (1) of subdivision (b) of Section 8 of Article XVI, means General Fund revenues that are the proceeds of taxes as defined by subdivision (c) of Section 8 of Article XIII B of the California Constitution, including, for the 1986–87 fiscal year only, any revenues that are determined to be in excess of the appropriations limit established pursuant to Article XIII B for the fiscal year in which they are received. General Fund revenues for a fiscal year to which paragraph (1) of subdivision (b) is being applied shall include, in that computation, only General Fund revenues for that fiscal year that are the proceeds of taxes, as defined in subdivision (c) of Section 8 of Article XIII B of the California Constitution, and shall not include prior fiscal year revenues. Commencing with the 1995–96 fiscal year, and each fiscal year thereafter, “General Fund revenues that are the proceeds of taxes,” as defined in subdivision (c) of Section 8 of Article XIII B of the California Constitution, includes any portion of the proceeds of taxes received from the state sales tax that are transferred to the counties pursuant to, and only if, legislation is enacted during the 1995–96 fiscal year the purpose of which is to realign children’s programs. The amount of the proceeds of taxes shall be computed for any fiscal year in a manner consistent with the manner in which the amount of the proceeds of taxes was computed by the Department of Finance for purposes of the Governor’s Budget for the Budget Act of 1986.

(c) “General Fund revenues appropriated for school districts,” as used in paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means the sum of appropriations made that are for allocation to school districts, as defined in Section 41302.5, regardless of whether those appropriations were made from the General Fund to the Superintendent, to the Controller, or to any other fund or state agency for the purpose of allocation to school districts. The full amount of any appropriation shall be included in the calculation of the percentage required by paragraph (1) of subdivision (b) of Article XVI, without regard to any unexpended balance of any appropriation. Any reappropriation of funds appropriated in any prior year shall not be included in the sum of appropriations.

(d) “General Fund revenues appropriated for community college districts,” as used in paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means the sum of appropriations made that are for allocation to community college districts, regardless of whether those appropriations were made from the General Fund to the Controller, to the Chancellor of the California Community Colleges, or to any other fund or state agency for the purpose of allocation to community college districts. The full amount of any appropriation shall be included in the calculation of the percentage required by paragraph (1) of subdivision (b) of Article XVI, without regard to any unexpended balance of any appropriation. Any reappropriation of funds appropriated in any prior year shall not be included in the sum of appropriations.

(e) “Total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as used in paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means the sum of appropriations made that are for allocation to school districts, as defined in Section 41302.5, and community college districts, regardless of whether those appropriations were made from the General Fund to the Controller, to the Superintendent, to the Chancellor of the California Community Colleges, or to any other fund or state agency for the purpose of allocation to school districts and community college districts. The full amount of any appropriation shall be included in the calculation of the percentage required by paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI, without regard to any unexpended balance of any appropriation. Any reappropriation of funds appropriated in any prior year shall not be included in the sum of appropriations.

(f) “General Fund revenues appropriated for school districts and community college districts, respectively” and “moneys to be applied by the state for the support of school districts and community college districts,” as used in Section 8 of Article XVI of the California Constitution, shall include funds appropriated for part-day California state preschool programs under Article 7 (commencing with Section 8235) of Chapter 2 of Part 6 of Division 1 of Title 1, and the After School Education and Safety Program established pursuant to Article 22.5 (commencing with Section 8482) of Chapter 2 of Part 6 of Division 1 of Title 1, and shall not include any of the following:

(1) Any appropriation that is not made for allocation to a school district, as defined in Section 41302.5, or to a community college district, regardless of whether the appropriation is made for any purpose that may be considered to be for the benefit to a school district, as defined in Section 41302.5, or a community college district. This paragraph shall not be construed to exclude any funding appropriated for part-day California state preschool programs under Article 7 (commencing with Section 8235) of Chapter 2 of Part 6 of Division 1 of Title 1 or the After School Education and Safety Program established pursuant to Article 22.5 (commencing with Section 8482) of Chapter 2 of Part 6 of Division 1 of Title 1.

(2) Any appropriation made to the Teachers’ Retirement Fund or to the Public Employees’ Retirement Fund except those appropriations for reimbursable state mandates imposed on or before January 1, 1988.

(3) Any appropriation made to service any public debt approved by the voters of this state.

(4) With the exception of the programs identified in paragraph (1), commencing with the 2011–12 fiscal year, any funds appropriated for the Child Care and Development Services Act, pursuant to Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1.

(g) “Allocated local proceeds of taxes,” as used in paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means, for school districts as defined, those local revenues, except revenues identified pursuant to paragraph (5) of subdivision (h) of Section 42238, that are used to offset state aid for school districts in calculations performed pursuant to Sections 2558, 42238, and Chapter 7.2 (commencing with Section 56836) of Part 30.

(h) “Allocated local proceeds of taxes,” as used in paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution, means, for community college districts, those local revenues that are used to offset state aid for community college districts in calculations performed pursuant to Section 84700. In no event shall the revenues or receipts derived from student fees be considered “allocated local proceeds of taxes.”

(i) For purposes of calculating the 4-percent entitlement pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution, “the total amount required pursuant to Section 8(b)” shall mean the General Fund aid required for schools pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution, and shall not include allocated local proceeds of taxes.

(j) This section shall become inoperative on December 15, 2012, and, as of January 1, 2013, is repealed, only if the Schools and Local Public Safety Protection Act of 2012 (Attorney General reference number 12-0009) is not approved by the voters at the November 6, 2012, statewide general election, or if the provisions of that act that modify personal income tax rates do not become operative due to a conflict with another initiative measure that is approved at the same election and receives a greater number of affirmative votes.

(Amended by Stats. 2012, Ch. 38, Sec. 40. Effective June 27, 2012. Note: Conditions, in subd. (j), for inoperation and repeal failed; Prop. 30 was approved on Nov. 6, 2012.)



41202.5

(a) The Legislature finds and declares as follows:

(1) The Legislature acted to implement Proposition 98 soon after its passage by defining “total allocations to school districts and community college districts from General Fund proceeds of taxes” to include the entirety of programs funded under the Child Care and Development Services Act (Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1).

(2) In California Teachers Assn. v. Hayes (1992) 5 Cal.App.4th 1513, the Court of Appeal permitted the inclusion of child care within the Proposition 98 minimum funding guarantee but left open the possibility of excluding particular child care programs that did not directly advance and support the educational mission of school districts.

(b) It is the intent of the Legislature to clarify that the part-time state preschool programs and the After School Education and Safety Program fall within the Proposition 98 guarantee and to fund other child care programs less directly associated with school districts from appropriations that do not count toward the Proposition 98 minimum guarantee.

(c) Notwithstanding any other provision of law, for purposes of making the computations required by subdivision (b) of Section 8 of Article XVI of the California Constitution in the 2011–12 fiscal year and each subsequent fiscal year, both of the following apply:

(1) For purposes of paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, “General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87” does not include General Fund revenues appropriated for any program within Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1, with the exception of the part-day California state preschool programs set forth in Article 7 (commencing with Section 8235) and the After School Education and Safety Program in Article 22.5 (commencing with Section 8482). The Director of Finance shall adjust accordingly “the percentage of General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87,” for purposes of applying that percentage in the 2011–12 fiscal year and each subsequent fiscal year in making the calculations required under paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(2) General Fund revenues appropriated in the 2010–11 fiscal year or any subsequent fiscal year for any program within Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1, with the exception of the part-day California state preschool programs set forth in Article 7 (commencing with Section 8235) and the After School Education and Safety Program in Article 22.5 (commencing with Section 8482), are not included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B” for purposes of paragraph (2) or (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2012, Ch. 162, Sec. 30. Effective January 1, 2013.)



41203

Any calculation of the moneys to be applied by the state for the support of school districts and community college districts, pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution, shall be made as a single, aggregate calculation for the school districts serving kindergarten and grades 1 to 12, inclusive, for the community college districts, and for the direct elementary and secondary level instructional services provided by the State of California.

(Amended (as added by Stats. 1989, Ch. 83) by Stats. 2011, Ch. 296, Sec. 62. Effective January 1, 2012.)



41203.1

(a) For the 1990–91 fiscal year and each fiscal year thereafter, allocations calculated pursuant to Section 41203 shall be distributed in accordance with calculations provided in this section. Notwithstanding Section 41203, and for purposes of this section, school districts, community college districts, and direct elementary and secondary level instructional services provided by the State of California shall be regarded as separate segments of public education, and each of these three segments of public education shall be entitled to receive respective shares of the amount calculated pursuant to Section 41203 as though the calculation made pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution were to be applied separately to each segment and the base year for purposes of this calculation under paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution were based on the 1989–90 fiscal year. Calculations made pursuant to this subdivision shall be made so that each segment of public education is entitled to the greater of the amounts calculated for that segment pursuant to paragraph (1) or (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(b) If the single calculation made pursuant to Section 41203 yields a guaranteed amount of funding that is less than the sum of the amounts calculated pursuant to subdivision (a), the amount calculated pursuant to Section 41203 shall be prorated for the three segments of public education.

(c) Notwithstanding any other law, this section does not apply to the 1992–93 to 2014–15 fiscal years, inclusive.

(Amended by Stats. 2014, Ch. 32, Sec. 23. Effective June 20, 2014. Section inapplicable until July 1, 2015, as provided in subd. (c).)



41203.3

On or after the effective date of the act adding this section to the Education Code, in order for an appropriation that is not made for allocation to and administration by school districts, as defined in Section 41302.5 of the Education Code, or to community college districts to be counted towards the state’s minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution, the appropriation shall, in addition to all other requirements of law, have statutory authorization independent of the annual Budget Act that reflects a legislative determination that the appropriation shall be counted toward satisfying that obligation.

(Added by Stats. 1996, Ch. 78, Sec. 3. Effective June 28, 1996.)



41203.5

(a) In any fiscal year in which the amount of the moneys that are required to be applied by the state for the support of school districts and community college districts is determined under paragraph (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution, a supplemental appropriation shall be made from the General Fund for the support of those entities in that sum by which the amount determined under that paragraph is exceeded by the amount computed under subdivision (b) of this section.

(b) The amount of General Fund revenues required to assure that the rate of growth in total allocations per unit of average daily attendance to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B of the California Constitution, excluding any revenues allocated pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution, and allocated local proceeds of taxes is not less than the rate of growth in per capita appropriations for all other programs and services from General Fund proceeds of taxes appropriated pursuant to Article XIII B of the California Constitution, excluding any revenues allocated pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution.

(c) In no event shall the total amount appropriated in any fiscal year pursuant to this section and paragraph (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution exceed the amount which would have been computed pursuant to paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(Added by Stats. 1990, Ch. 60, Sec. 1. Applicable from July 1, 1990, pursuant to Secs. 8 and 9 of Ch. 60.)



41203.6

For purposes of subdivision (c) of Section 8 of Article XVI of the California Constitution, “the amount computed pursuant to paragraph (2) of subdivision (b)” shall not be deemed to mean either the amount applied by the state for the support of school districts and community college districts in a fiscal year for which subdivision (b) of Section 8 of Article XVI of the California Constitution is suspended pursuant to subdivision (h) of that section, or the amount computed pursuant to paragraph (3) of subdivision (b) of that section.

(Added by Stats. 1990, Ch. 60, Sec. 2. Applicable from July 1, 1990, pursuant to Secs. 8 and 9 of Ch. 60.)



41203.7

(a) Notwithstanding any other provision of law, a supplemental appropriation shall be made from the General Fund for the support of school districts, as defined in Section 41302.5, in each fiscal year for the purposes set forth in subdivision (c). The amount of that supplemental appropriation shall be equal to the sum of the amount allocated to school districts pursuant to this section in the prior fiscal year and 25 percent of the amount, if any, allocated to school districts in the prior fiscal year pursuant to Section 8.5 of Article XVI of the California Constitution. That amount shall be adjusted annually for changes in enrollment, and for the change in the cost of living pursuant to paragraph (1) of subdivision (e) of Section 8 of Article XIII B of the California Constitution.

(b) The funds appropriated for the purposes of subdivision (a) shall be allocated to each school district in an equal amount per unit of enrollment, in accordance with the allocation procedure set forth in subdivision (c) of Section 8.5 of Article XVI of the California Constitution.

(c) The amount allocated to each school district pursuant to this section shall be used only for the reduction of class size in any grade level or subject area. That class size reduction shall occur in accordance with Chapter 6.8 (commencing with Section 52080) of Part 28 of the Education Code, or in any other manner determined by the school district governing board. Not later than 90 days following each fiscal year in which a school district receives funding pursuant to this section, the governing board of that school district shall certify in writing to the Superintendent of Public Instruction that all expenditures of that funding were in compliance with this subdivision.

(Added by Stats. 1990, Ch. 61, Sec. 1.)



41203.8

(a) Notwithstanding any other provision of law, a supplemental appropriation shall be made from the General Fund in the annual Budget Act for the support of community college districts in each fiscal year for the purposes specified in the Budget Act. The amount of that supplemental appropriation shall be equal to the sum of the amount allocated to community college districts pursuant to this section in the prior fiscal year and 25 percent of the amount, if any, allocated to community college districts in the prior fiscal year pursuant to Section 8.5 of Article XVI of the California Constitution. That amount shall be adjusted annually for changes in enrollment, and for the change in the cost of living pursuant to paragraph (1) of subdivision (e) of Section 8 of Article XIII B of the California Constitution.

(b) The funds appropriated for the purposes of subdivision (a) shall be allocated to each community college district in an equal amount per unit of enrollment, in accordance with the allocation procedure set forth in subdivision (c) of Section 8.5 of Article XVI of the California Constitution.

(Added by Stats. 1990, Ch. 61, Sec. 2.)



41204

(a) It is the intent of the Legislature, pursuant to “The Classroom Instructional Improvement and Accountability Act,” that school districts, as defined in Section 41302.5, and community college districts, as constituted during the 1986–87 fiscal year, annually receive a basic minimum portion of the revenues that is equivalent to the percentage of revenues that were deposited to the General Fund in that year.

(b) In recognition of this intent, it is further the intent of the Legislature that both houses and the Governor be guided by the following:

(1) If the revenues of a tax that were deposited in the General Fund in the 1986–87 fiscal year are redirected to another fund, or level of government, then the percentages of General Fund revenues required to be applied by the state for the support of school districts, community college districts, and state agencies providing direct elementary and secondary level instructional services shall be recalculated as if those revenues were not deposited in the General Fund in the 1986–87 fiscal year.

(2) If the allocated local proceeds of taxes, as defined by subdivisions (g) and (h) of Section 41202, received by a school district or community college district during the 1986–87 fiscal year are redirected to other entities or statutorily or constitutionally reduced or eliminated, the additional General Fund support provided to replace the allocated local proceeds of taxes may not be counted as General Fund revenues required to be applied for the support of school districts, community college districts, and state agencies providing direct elementary and secondary level instructional services pursuant to paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, unless the percentage of General Fund revenues appropriated to school districts, community college districts, and state agencies providing direct elementary and secondary level instructional services in the 1986–87 fiscal year is adjusted to reflect the amount of General Fund support that would have been provided in the 1986–87 fiscal year had the allocated local proceeds of taxes been correspondingly reduced.

(3) If a program of a school district, as defined in Section 41302.5, or of a community college district was supported by state funds from a source other than the General Fund during the 1986–87 fiscal year and General Fund moneys are subsequently provided in support of the program and in lieu of the other source of funds, the supplanting General Fund revenues shall not be counted as moneys to be applied by the state for the support of school districts or community college districts pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution.

(c) Programs that existed in the 1986–87 fiscal year, and were not the functional responsibility of school districts or community college districts in that fiscal year, shall not be shifted to the responsibility or financial support of school districts or community college districts without appropriate corresponding adjustment to the calculations made pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution. Nothing in this subdivision shall be construed to prevent the creation of a new educational program that is supported by a General Fund appropriation made in conformity with subdivision (b) of Section 8 of Article XVI of the California Constitution.

(d) Enrollment, average daily attendance, or average daily attendance equivalents used for the purpose of calculating “increases in enrollment” pursuant to paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution shall not be redefined, adjusted, or otherwise recalculated unless the appropriate action is taken to neutralize the effect of the change with respect to the adjustment required to be made for increases in enrollment.

(Amended (as amended by Stats. 1992, Ch. 427) by Stats. 2011, Ch. 296, Sec. 63. Effective January 1, 2012.)



41204.1

(a) (1) Pursuant to paragraph (2) of subdivision (b) of Section 41204, the Director of Finance shall annually adjust “the percentage of General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87” for purposes of applying paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, to reflect those property tax revenue allocation modifications required by the qualifying provisions in a manner that ensures that those modifications will have no net fiscal impact upon the amounts that are otherwise required to be applied by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution.

(2) For purposes of this section, “qualifying provisions,” means all of the following:

(A) The amendments made to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code and Article 7 (commencing with Section 33680) of Chapter 6 of Part 1 of Division 24 of the Health and Safety Code during the 1991–92 Regular Session to the 2003–04 Regular Session, inclusive, and during any Extraordinary Session concurrently held during those session years, inclusive.

(B) Section 97.80 of the Revenue and Taxation Code.

(C) Section 100.06 of the Revenue and Taxation Code.

(b) Notwithstanding any other provision of law, for the 2004–05 fiscal year and each fiscal year thereafter, “the percentage of General Fund revenues appropriated for school districts and community colleges districts, respectively, in fiscal year 1986–87,” for purposes of paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, shall be deemed to be the percentage of General Fund revenues that would have been appropriated for those entities if the qualifying provisions had been operative for the 1986–87 fiscal year.

(c) It is the intent of the Legislature in enacting the act adding this section to ensure both of the following:

(1) That the changes required by the qualifying provisions in the allocations of ad valorem property tax revenues do not have a net fiscal impact upon school districts, as defined in Section 41302.5, or community college districts.

(2) That the changes required by the qualifying provisions in the allocations of ad valorem property tax revenues do not have a net fiscal impact upon the amounts of revenue otherwise required to be applied by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 14, Sec. 1. Effective July 28, 2009.)



41204.5

(a) The Legislature finds and declares this section to be in furtherance of the purposes set forth in Section 41204.

(b) Notwithstanding any other provision of law, for the 1992–93 fiscal year, the percentage of “General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87,” for purposes of paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, shall be deemed to be the percentage of General Fund revenues that would have been appropriated for those entities if the amendments made to Chapter 6 (commencing with Section 95) of Part 0.5 of the Revenue and Taxation Code by statutes enacted during the 1991–92 Regular Session having the effect that property tax revenues are shifted from one or more counties, cities, or special districts to one or more school districts or community college districts, had been operative for the 1986–87 fiscal year.

(c) Notwithstanding any other provision of law, for the 1993–94 fiscal year and each year thereafter, the percentage of “General Fund revenues appropriated for school districts and community college districts, respectively, in fiscal year 1986–87,” for purposes of paragraph (1) of subdivision (b) of Section 8 of Article XVI of the California Constitution, shall be deemed to be the percentage of General Fund revenues that would have been appropriated for those entities if the amendments made to Chapter 6 (commencing with Section 95) of Part 0.5 of the Revenue and Taxation Code by statutes enacted during the 1991–92 Regular Session and the amendments made to that chapter by statutes enacted during the 1993–94 Regular Session having the effect that property tax revenues are shifted from one or more counties, cities, or special districts to one or more school districts or community college districts, had been operative for the 1986–87 fiscal year.

(Amended by Stats. 1993, Ch. 66, Sec. 9. Effective June 30, 1993.)



41204.6

Notwithstanding any other provisions of law, for the purposes of determining the minimum state school funding obligation pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution for the 1993–94 fiscal year and the supplemental appropriation for school districts and community college districts pursuant to subdivision (a) of Section 41203.5 of the Education Code for the 1993–94 fiscal year, the 1993–94 fiscal year “appropriations for all other programs and services from General Fund proceeds of taxes appropriated pursuant to Article XIII B of the California Constitution, excluding any revenues allocated pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution,” as used in subdivision (b) of Section 41203.5, shall be deemed to be appropriations for all other programs and services from General Fund proceeds of taxes appropriated pursuant to Article XIIIB of the California Constitution, excluding any revenues allocated pursuant to subdivision (a) of Section 8.5 of Article XVI of the California Constitution, that would have been appropriated for those entities if the amendments made to Chapter 6 (commencing with Section 95) of Part 0.5 of the Revenue and Taxation Code by statutes enacted during the 1993–94 Regular Session having the effect that property tax revenues are shifted from one or more counties, cities, or special districts to one or more school districts, county offices of education, or community college districts, had not been enacted.

(Added by Stats. 1993, Ch. 66, Sec. 10. Effective June 30, 1993.)



41205

The Legislature hereby finds and declares that the only state agencies that provide direct elementary and secondary level instructional services within the meaning of Section 41302.5 are those state agencies enumerated in Section 8880.5 of the Government Code, or in any successor to that section, not including any agency enumerated in any of subdivisions (a) to (e), inclusive, of that section, and California Indian education centers as established pursuant to Article 6 (commencing with Section 33380) of Chapter 3 of Part 20. The amount of any appropriation made to a state agency for direct elementary and secondary level instruction services shall be determined by applying the definition of those services, as defined in the California School Accounting Manual, to the expenditures of the agency. However, for the Diagnostic Schools for Neurologically Handicapped Children, as established pursuant to Article 1 (commencing with Section 59200) of Chapter 3 of Part 32, all expenditures of the agency shall be considered appropriations made to a state agency for direct elementary and secondary level instruction.

(Amended (as amended by Stats. 1994, Ch. 153) by Stats. 2003, Ch. 187, Sec. 2. Effective January 1, 2004.)



41206

(a) For purposes of subdivision (b) of Section 8 of Article XVI of the California Constitution, all determinations of percentages, amounts, revenues, appropriations, allocations, proceeds of taxes, increases in cost of living, or enrollments shall be based upon the best available estimate until actual data becomes available, and then upon actual data when it is available.

(b) (1) Within nine months following the end of any fiscal year, the Superintendent of Public Instruction and the Director of Finance shall recalculate, as necessary, and jointly certify all actual data pertaining to school districts, as defined, for the prior fiscal year. Any amount of funding required by subdivision (b) of Section 8 of Article XVI of the California Constitution to be appropriated to school districts for that year, less any amounts already appropriated for that year including any amounts appropriated for deficiencies pursuant to paragraph (2), shall be set aside by the Controller and, if not appropriated to school districts by the Legislature within 90 days, shall be allocated to school districts by the Controller in proportion to the enrollment in school districts as determined for purposes of Section 8.5 of Article XVI of the California Constitution.

(2) For purposes of Section 8 of Article XVI of the California Constitution, appropriations for deficiencies or prior year adjustments shall be deemed to be appropriations in the fiscal year in which the deficiencies or prior year adjustments occurred, unless otherwise provided by law.

(c) Within nine months following the end of any fiscal year, the Chancellor of the California Community Colleges and the Director of Finance shall recalculate, as necessary, and jointly certify all actual data pertaining to community college districts, as defined, for the prior fiscal year. Any amount of funding required by subdivision (b) of Section 8 of Article XVI of the California Constitution to be appropriated to community college districts for that year, less any amounts already appropriated for that year, shall be set aside by the Controller and, if not appropriated to community college districts by the Legislature within 90 days, shall be allocated to community college districts by the Controller in proportion to the enrollment in community college districts as determined for purposes of Section 8.5 of Article XVI of the California Constitution.

(Amended (as amended by Stats. 1989, Ch. 1395) by Stats. 1993, Ch. 66, Sec. 10.5. Effective June 30, 1993.)



41206.1

Pursuant to Section 41206, the Superintendent of Public Instruction, the Chancellor of the California Community Colleges, and the Controller shall ensure that the General Fund appropriations transferred to Sections A and B of the State School Fund include adjustments reflected in the amounts finally certified by the superintendent or the chancellor, respectively, at the annual certification of apportionments pursuant to Sections 41336, 41341, and 84320, for purposes of determining appropriations and allocations pursuant to Section 8 of Article XVI of the California Constitution.

(Added by Stats. 1993, Ch. 66, Sec. 10.7. Effective June 30, 1993.)



41206.5

For purposes of paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution, “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B and allocated local proceeds of taxes” for any fiscal year shall include any revenues that are allocated to school districts and community college districts, as a result of the determination, pursuant to the two-year calculation set forth in subdivision (a) of Section 2 of Article XIII B of the California Constitution, that their allocation would not result in an appropriation by the state in compliance with Article XIII B of the California Constitution.

(Added by Stats. 1990, Ch. 61, Sec. 3.)



41207

(a) Notwithstanding Section 41206, by January 1, 2006, the Superintendent of Public Instruction and the Director of Finance shall jointly determine the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 1995–96 to 2003–04 fiscal years, inclusive. The Director of Finance shall notify the Governor and Legislature of the amount of the outstanding balance for each fiscal year between the 1995–96 and 2003–04 fiscal years, inclusive, and the total amount of the outstanding balance for those years. This notification does not constitute a certification for purposes of Section 41206.

(b) If the joint determination required pursuant to subdivision (a) is not made for any fiscal year by January 1, 2006, the Controller shall make the determination for that fiscal year or years and shall notify the Governor and Legislature of that determination on or before March 1, 2006. This notification does not constitute a certification for purposes of Section 41206.

(c) For purposes of this section, the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for a fiscal year is the amount, if any, by which the amount required to be applied by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution, including any maintenance factor that should have been allocated in that fiscal year pursuant to subdivision (e) of Section 8 of Article XVI, exceeds the amount applied by the state for the support of school districts and community college districts for that fiscal year.

(d) Commencing with the 2006–07 fiscal year, the sum of one hundred fifty million dollars ($150,000,000) is hereby annually appropriated from the General Fund to the Controller for allocation to school districts and community college districts for the purpose of discharging in full the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution identified in subdivision (a) or (b) of this section. This annual appropriation shall continue until the Director of Finance reports to the Legislature that the sum of appropriations made and allocated pursuant to this subdivision equals the total outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution determined pursuant to subdivision (a) or (b), as applicable.

(1) The amount annually appropriated pursuant to this subdivision shall be allocated to school districts and community college districts in a manner that reflects the proportion of regular average daily attendance in school districts, as defined in subdivision (a) of Section 41209, to funded full-time equivalent students in community college districts, as those numbers are reported at the time of the second principal apportionment for the fiscal year prior to the fiscal year in which funds are to be received.

(2) The Controller shall allocate funds annually appropriated pursuant to this subdivision to school districts and community college districts based on attendance information provided by the department and Chancellor of the California Community Colleges on August 15 of each year commencing with the 2006–07 fiscal year, unless otherwise provided by the Legislature pursuant to subdivision (g). For purposes of this subdivision a school district includes a county office of education and a charter school.

(e) For purposes of Section 8 of Article XVI of the California Constitution, the amounts appropriated and allocated pursuant to this section shall be applied to the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 1995–96 to 2003–04 fiscal years, inclusive, in chronological order beginning with the 1995–96 fiscal year and shall be deemed to be appropriations made and allocated in the fiscal year in which the deficiencies resulting in the outstanding balance were incurred. When the amount determined to be owed for each fiscal year pursuant to subdivision (a) or (b) is fully appropriated and allocated pursuant to subdivision (d), the data used in the computations made under subdivision (a) or (b) and the total amount owed by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for that fiscal year, including as much of the maintenance factor for that fiscal year determined pursuant to subdivision (d) of Section 8 of Article XVI as has been allocated as required by subdivision (e) of Section 8 of Article XVI by virtue of the payments made under this section, shall be deemed certified for purposes of Section 41206.

(f) Funding received by school districts and community college districts pursuant to this section shall first be deemed to be paid in satisfaction of any outstanding claims pursuant to Section 6 of Article XIII B of the California Constitution for reimbursement of state-mandated local costs for any fiscal year. Notwithstanding any amounts that are deemed, pursuant to this subdivision, to be paid in satisfaction of outstanding claims for reimbursement of state-mandated local costs, the Controller may audit any claim as allowed by law and may reduce any amount owed by a local educational agency pursuant to an audit by reducing amounts owed for any other mandate claims. The Controller shall apply amounts received by each school district or community college district against any balances of unpaid claims for reimbursement of state-mandated local costs and interest in chronological order beginning with the earliest claim. The Controller shall report to each local educational agency the amounts of any claims and interest that are offset from funds provided pursuant to this section and shall report a summary of the amounts offset for each mandate for each fiscal year to the Department of Finance and the fiscal committees of the Legislature. The governing board of a school district or community college district may expend funds received pursuant to this section in excess of amounts offsetting mandate claims for any other one-time purposes, as determined by the governing board.

(g) The Legislature may specify in the annual Budget Act or other statute other one-time purposes for which the funds appropriated pursuant to this section shall be used so long as those appropriations are made for allocation to school districts or community college districts.

(Repealed (as added by Stats. 1989, Ch. 83) and added by Stats. 2004, Ch. 216, Sec. 6. Effective August 11, 2004.)



41207.1

(a) Notwithstanding Section 41206, the minimum state educational funding guarantee for school districts and community college districts for the 2004–05 fiscal year, as determined pursuant to Chapter 213 of the Statutes of 2004, is forty-eight billion six hundred seventy-five million six hundred seventy-four thousand dollars ($48,675,674,000), creating an outstanding balance of one billion six hundred twenty million nine hundred twenty-eight thousand dollars ($1,620,928,000). The outstanding balance shall be appropriated and allocated pursuant to Article 3.7 (commencing with Section 52055.700) of Chapter 6.1 of Part 28.

(b) Notwithstanding Section 41206, the outstanding balance of the minimum state educational funding requirement for school districts and community college districts required by subdivision (b) of Section 8 of Article XVI of the California Constitution in the 2005–06 fiscal year shall be determined using actual data agreed to by the Superintendent and the Director of Finance no later than January 31, 2008. The Director of Finance shall provide a written notification to the Legislature within one month after completion of the determination, detailing the data of the determination. The outstanding balance shall be appropriated and allocated pursuant to Article 3.7 (commencing with Section 52055.700) of Chapter 6.1 of Part 28.

(c) When the amount determined to be owed for the 2004–05 and 2005–06 fiscal years pursuant to subdivision (a) or (b) is fully appropriated and allocated pursuant to Article 3.7 (commencing with Section 52055.700) of Chapter 6.1 of Part 28, the data used in the computations made under subdivisions (a) and (b) and the total amount owed by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution and Chapter 213 of the Statutes of 2004 for those fiscal years, including as much of the maintenance factor for those fiscal years determined pursuant to subdivision (d) of Section 8 of Article XVI as has been allocated as required by subdivision (e) of Section 8 of Article XVI by virtue of the payments made under this section, shall be deemed certified for purposes of Section 41206.

(Amended by Stats. 2007, Ch. 130, Sec. 67. Effective January 1, 2008.)



41207.2

(a) Notwithstanding Sections 41203.5 and 41206 and any other provision of law, the minimum funding obligation for school districts and community college districts pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution for the 2008–09 fiscal year is forty-nine billion one hundred two million forty-one thousand dollars ($49,102,041,000). The maintenance factor created pursuant to subdivision (d) of Section 8 of Article XVI of the California Constitution for the 2008–09 fiscal year, together with the balances of maintenance factor obligations for prior fiscal years that are unpaid as of June 30, 2009, totals eleven billion two hundred twelve million nine hundred nine thousand dollars ($11,212,909,000). The maintenance factor shall be appropriated and allocated pursuant to subdivision (e) of Section 8 of Article XVI of the California Constitution.

(b) For the 2009–10 fiscal year, computations of funding obligations pursuant to Section 8 of Article XVI of the California Constitution shall be based on the amount of the minimum funding guarantee for the 2008–09 fiscal year, and the amount of the maintenance factor obligation set forth in subdivision (a) of this section.

(c) The computations required by subdivision (b) of Section 8 of Article XVI of the California Constitution for a fiscal year shall be performed prior to, and separately from, the computation of the maintenance factor allocation identified in subdivision (a) of this section and required by subdivision (e) of Section 8 of Article XVI of the California Constitution.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 3, Sec. 3. Effective July 28, 2009. Conditionally inoperative as prescribed in Sec. 7 of Ch. 3.)



41207.3

(a) If the Superintendent and the Director of Finance jointly determine that, for the 2008–09 fiscal year, the state has applied moneys for the support of school districts and community college districts in an amount that exceeds the minimum amount required for that fiscal year pursuant to Section 8 of Article XVI of the California Constitution, the excess, up to one billion one hundred million five hundred ninety thousand dollars ($1,100,590,000), shall be deemed, as of June 30 of that fiscal year, a payment in satisfaction of the outstanding balance of the minimum funding obligation under that section for the 2002–03 and 2003–04 fiscal years in accordance with the following:

(1) The first four hundred eighty-three million sixteen thousand dollars ($483,016,000) in payment of the outstanding balance of the minimum funding obligation for the 2002–03 fiscal year.

(2) The next six hundred seventeen million five hundred seventy-four thousand dollars ($617,574,000) in payment of the outstanding balance of the minimum funding obligation for the 2003–04 fiscal year.

(b) For purposes of this section, the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for a fiscal year is the amount, if any, by which the amount required to be applied by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution, including any maintenance factor that should have been allocated in that fiscal year pursuant to subdivision (e) of Section 8 of Article XVI, exceeds the amount applied by the state for the support of school districts and community college districts for that fiscal year.

(c) The amounts allocated pursuant to this section shall be deemed, for purposes of Section 8 of Article XVI of the California Constitution, to be appropriations made and allocated in the fiscal year in which the deficiencies resulting in the outstanding balance were incurred. When the amount determined to be owed for each such fiscal year is fully allocated pursuant to this subdivision, the data used in the computations made under this section with regard to the total amount owed by the state for the support of school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for that fiscal year, including as much of the maintenance factor for that fiscal year determined pursuant to subdivision (d) of Section 8 of Article XVI as has been allocated as required by subdivision (e) of Section 8 of Article XVI by virtue of the allocations made under this section, shall be deemed certified for purposes of Section 41206.

(d) The amount described in subdivision (a) shall be deemed a payment in full satisfaction of the amounts owed pursuant to Section 41207.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 12, Sec. 11. Effective February 20, 2009. See same-numbered section (added by Stats. 2009, 4th Ex., Ch. 3), as amended by Stats. 2014, Ch. 32.)



41207.3-1

(a) Notwithstanding Section 41206, the minimum state educational funding obligation for school districts and community college districts pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution is determined to be the following:

(1) Fifty-three billion three hundred forty-five million four hundred twenty thousand dollars ($53,345,420,000) for the 2005–06 fiscal year, with an outstanding balance of one billion one hundred ten million five hundred sixteen thousand dollars ($1,110,516,000). The outstanding balance is appropriated and allocated pursuant to Article 3.7 (commencing with Section 52055.700) of Chapter 6.1 of Part 28.

(2) Fifty-five billion two hundred fifty-one million two hundred sixty-six thousand dollars ($55,251,266,000) for the 2006–07 fiscal year, with an outstanding balance of two hundred eleven million five hundred thirty-three thousand dollars ($211,533,000). Commencing with the 2015–16 fiscal year, the Legislature shall appropriate the outstanding balance and specify in the annual Budget Act or other statute making those appropriations that the funds shall be used for any one-time purpose so long as those appropriations are made for allocation to school districts or community college districts.

(3) Fifty-six billion five hundred seventy-seven million four hundred ninety-one thousand dollars ($56,577,491,000) for the 2007–08 fiscal year, with no outstanding balance.

(b) (1) The amount determined pursuant to paragraph (1) of subdivision (a) shall be deemed certified for purposes of Section 41206 when the conditions set forth in subdivision (c) of Section 41207.1 are met.

(2) The amount determined pursuant to paragraph (2) of subdivision (a) shall be deemed certified for purposes of Section 41206 upon appropriation of the full amount of the outstanding balance determined for that year.

(3) The amount determined pursuant to paragraph (3) of subdivision (a) is deemed to be certified for purposes of Section 41206 upon enactment of this section.

(Amended (as added by Stats. 2009, 4th Ex., Ch. 3) by Stats. 2014, Ch. 32, Sec. 24. Effective June 20, 2014. See same-numbered section added by Stats. 2009, 3rd Ex., Ch. 12. Note: This section had been subject to a condition for inoperation in Stats. 2009, 4th Ex., Ch. 3, Sec. 7.)



41207.4

(a) The sum of two hundred ten million one hundred thousand dollars ($210,100,000) is hereby appropriated in the 2010–11 fiscal year from the General Fund to the Controller for allocation to school districts and community college districts for the purpose of offsetting the 2009–10 outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution.

(1) The amount appropriated pursuant to this subdivision shall be allocated to school districts and community college districts as defined in subdivision (a) of Section 41203.1.

(2) The amount allocated to school districts pursuant to this subdivision shall be distributed in a manner that reflects the proportion of regular average daily attendance in school districts, as defined in subdivision (a) of Section 41209, as those numbers are reported at the time of the second principal apportionment for the fiscal year prior to the fiscal year in which funds are to be received.

(3) The amount annually allocated to community college districts pursuant to this subdivision shall be distributed based on enrolled full-time equivalent students, as those numbers are reported at the time of the second principal apportionment for the fiscal year prior to the fiscal year in which funds are to be received.

(4) For purposes of this subdivision a school district includes a county office of education and a charter school.

(b) For purposes of Section 8 of Article XVI of the California Constitution, the amounts appropriated and allocated pursuant to this section shall be applied to the outstanding balance of the minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 2009–10 fiscal year, and shall be deemed to be appropriations made and allocated in that fiscal year in which the deficiencies resulting in the outstanding balance were incurred.

(c) Funding received by school districts and community college districts pursuant to this section shall first be deemed to be paid in satisfaction of any outstanding claims pursuant to Section 6 of Article XIII B of the California Constitution for reimbursement of state-mandated local costs for any fiscal year. Notwithstanding any amounts that are deemed, pursuant to this subdivision, to be paid in satisfaction of outstanding claims for reimbursement of state-mandated local costs, the Controller may audit any claim as allowed by law and may reduce any amount owed by school districts and community college districts pursuant to an audit by reducing amounts owed for any other mandate claims. The Controller shall apply amounts received by each school district or community college district against any balances of unpaid claims for reimbursement of state-mandated local costs and interest in chronological order beginning with the earliest claim. The Controller shall report to each school district and community college district the amounts of any claims and interest that are offset from funds provided pursuant to this section and shall report a summary of the amounts offset for each mandate for each fiscal year to the Department of Finance and the fiscal committees of the Legislature. The governing board of a school district or community college district may expend funds received pursuant to this section in excess of amounts offsetting mandate claims for any other one-time purposes, as determined by the governing board.

(Added by Stats. 2010, Ch. 724, Sec. 14. Effective October 19, 2010.)



41207.5

There is hereby established in the General Fund the Proposition 98 Reversion Account. The Legislature shall, from time to time, transfer into the Proposition 98 Reversion Account moneys previously appropriated in satisfaction of the requirements of Section 8 of Article XVI of the California Constitution that have not been disbursed or otherwise encumbered for the purposes for which they were appropriated. Moneys that are appropriated in satisfaction of the minimum funding obligation under Section 8 of Article XVI of the California Constitution that would otherwise revert to the unexpended balance of the General Fund shall instead be deposited in the Proposition 98 Reversion Account.

(Added by Stats. 2004, Ch. 899, Sec. 2. Effective September 29, 2004.)



41207.6

If the Superintendent and the Director of Finance jointly determine that, for the 2011–12 fiscal year, the state has applied moneys for the support of school districts and community college districts in an amount that exceeds the minimum amount required for the 2011–12 fiscal year pursuant to Section 8 of Article XVI of the California Constitution, the excess, up to six hundred seventy-one million eight hundred thirty thousand dollars ($671,830,000), shall be deemed, as of June 30, 2012, a payment of the fiscal settlement agreed to by the parties in California Teachers Association, et al. v. Arnold Schwarzenegger (Case Number 05CS01165 of the Superior Court for the County of Sacramento) and Chapter 213 of the Statutes of 2004 for the 2004–05 and 2005–06 fiscal years, as determined in subdivision (a) or (b) of Section 41207.1.

(Added by Stats. 2012, Ch. 38, Sec. 45. Effective June 27, 2012.)



41208

To ensure that the changes to average daily attendance resulting from the revision of the calculation of apportionments for high school pupils concurrently enrolled in adult education pursuant to Assembly Bill 1891 of the 1991-92 Regular Session do not result in unintended reductions to the minimum funding guarantee established by Section 8 of Article XVI of the California Constitution, the following shall be used to determine the average daily attendance computed pursuant to paragraph (1) of subdivision (a) of Section 14022.3, for the purpose of determining “changes in enrollment” for the 1992–93 and 1993–94 fiscal years and for subsequent fiscal years pursuant to paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution:

(a) For the 1992–93 fiscal year, Section 42238.5 is hereby deemed to refer to that section as it existed on July 1, 1992, for the purpose of calculating average daily attendance for both the 1991–92 and 1992–93 fiscal years.

(b) For the 1993–94 fiscal year, Section 42238.5 is hereby deemed to refer to that section as amended by Assembly Bill 1891 of the 1991–92 Regular Session for the purposes of calculating the average daily attendance for both the 1992–93 and 1993–94 fiscal years.

(c) For the 1994–95 and each fiscal year thereafter, Section 42238.5 is hereby deemed to refer to that section as amended by Assembly Bill 1891 of the 1991–92 Regular Session for the purposes of calculating the average daily attendance for both the prior and current fiscal years.

(Added by Stats. 1992, Ch. 1195, Sec. 1. Effective January 1, 1993.)



41209

(a) Except as provided in subdivision (b), and notwithstanding any other provision of law, in any fiscal year when, in addition to any allocations required pursuant to Section 42238.42, an appropriation is made for the purposes of meeting the minimum funding requirements for public education, as set forth in Section 8 of Article XVI of the California Constitution, because these requirements were not sufficiently funded in a prior fiscal year, and the appropriation is apportioned on the basis of equal payments for each unit of each school district’s average daily attendance, it is the intent of the Legislature that average daily attendance shall include the average daily attendance for regular education, adult education, and regional occupational programs and centers, as claimed in the school year in which the funding deficiency occurred. It is not the intent of the Legislature to interfere with, or to change, the application of Section 42238.42.

(b) Nothing in this section shall be construed to limit the flexibility of the Legislature or Governor to propose budget appropriations apportioned on the basis of equal payments for each unit of each school district’s average daily attendance that exclude funds for adult education programs or regional occupational programs and centers.

(c) A district receiving funds distributed as described in subdivision (a) shall, consistent with Section 52501.5, use any funds allocated for average daily attendance of adult education programs or regional occupational centers or programs only for purposes of adult education programs or regional occupational centers or programs.

(Added by Stats. 1998, Ch. 228, Sec. 1. Effective January 1, 1999.)



41210

(a) The revenues transferred pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code are not “General Fund revenues” as that term is used in Section 8 of Article XVI of the California Constitution.

(b) This section shall be operative for the 2011–12 fiscal year and subsequent years so long as one or more ballot measures approved before November 17, 2012, authorize the determination in subdivision (a) and provide funding for school districts and community college districts in an amount equal to that which would have been provided if the revenues referenced in subdivision (a) were General Fund revenues for purposes of Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 15, Sec. 1. Effective September 21, 2011. Section operative for 2011-12 fiscal year, and subsequent years subject to condition in subd. (b).)



41211

The following shall apply if Section 41210 is rendered inoperative because the ballot measure or measures described in subdivision (b) of that section are not approved:

(a) Before December 17, 2012, the Director of Finance, in consultation with the Superintendent, shall determine the amount of funding that would have been provided in the 2011–12 fiscal year to school districts and community college districts if the revenues described in subdivision (a) of Section 41210 were General Fund revenues for purposes of Section 8 of Article XVI of the California Constitution.

(b) For each of the 2012–13 to 2016–17, inclusive, fiscal years, 17.8 percent of the amount determined in subdivision (a) is appropriated from the General Fund to the Superintendent and shall be distributed in the following priority:

(1) To reduce amounts deferred under Section 14041.6.

(2) To repay obligations to school districts and county offices of education under Section 6 of Article XIII B of the California Constitution.

(3) To use for other one-time purposes as provided by statute enacted after the effective date of this section.

(c) For each of the 2012–13 to 2016–17, inclusive, fiscal years, 2.2 percent of the amount determined in subdivision (a) is appropriated from the General Fund to the Chancellor of the California Community Colleges and shall be distributed in the following priority:

(1) To reduce amounts deferred under Section 84321.6.

(2) To repay obligations to community college districts under Section 6 of Article XIII B of the California Constitution.

(3) To use for other one-time purposes as provided by statute enacted after the effective date of this section.

(d) For the 2011–12 fiscal year and subsequent fiscal years, the computations required by Section 8 of Article XVI of the California Constitution shall include the amount determined in subdivision (a).

(Added by Stats. 2011, Ch. 43, Sec. 16. Effective June 30, 2011. Applicable, by its own provisions, upon inoperation of Section 41210.)






CHAPTER 3 - State School Fund

ARTICLE 1 - Appropriations, Sources, Conditions, Amounts of Support per Average Daily Attendance

41300

Commencing with July 1, 1980, the amount transferred to Section A of the State School Fund pursuant to subdivision (a) of Section 14002 shall be expended for basic aid, equalization aid, allowances for adults, and allowances to the county school tuition funds to be apportioned on account of average daily attendance.

(Amended by Stats. 1979, Ch. 282.)



41300.1

Instructional Improvement and Accountability.

The amount transferred to Section A of the State School Fund pursuant to Section 8.5 of Article XVI of the State Constitution shall to the maximum extent feasible be expended or encumbered during the fiscal year received and solely for the purpose of instructional improvement and accountability.

(a) For the purpose of this section, “instructional improvement and accountability” shall mean expenditures for instructional activities for school sites which directly benefit the instruction of students, and shall be limited to expenditures for the following:

(1) Lower pupil-teacher ratios until a ratio is attained of not more than 20 students per teacher providing direct instruction in any class, and until a goal is attained of total teacher loads of less than 100 total students per teacher in all secondary school classes in academic subjects as defined by the Superintendent of Public Instruction.

(2) Instructional supplies, instructional equipment, instructional materials and support services necessary to improve school conditions.

(3) Direct student services needed to ensure that each student makes academic progress necessary to be promoted to the next appropriate grade level.

(4) Staff development which improves services to students or increases the quality and effectiveness of instructional staff, designed and implemented by classroom teachers and other participating school district personnel, including the school principal, with the aid of outside personnel as necessary. Classroom teachers shall comprise the majority of any group designated to design such staff development programs for instructional personnel.

(5) Compensation of teachers.

(b) Funds transferred to each school district, pursuant to this section shall be deposited in a separate account and shall be maintained and appropriated separately from funds from all other sources. Funds appropriated pursuant to this section shall supplement other resources of each school district and shall not supplant any other funds.

(Added November 8, 1988, by initiative Proposition 98, Sec. 9.)



41301

The amount transferred to Section A of the State School Fund pursuant to Section 14002 and Section 14004 shall be expended in accordance with the following schedule:

(a) Twenty-six dollars and ninety-five cents ($26.95) multiplied by the total average daily attendance credited during the preceding school year to elementary school districts which during the preceding school year had less than 901 units of average daily attendance, to high school districts which during the preceding school year had less than 301 units of average daily attendance, and to unified districts which during the preceding school year had less than 1,501 units of average daily attendance, but not to exceed an amount equal to ninety-nine cents ($0.99) multiplied by the average daily attendance credited during the preceding fiscal year to all elementary, high, and unified school districts and to all county superintendents of schools in the state, for allowance to county school service funds pursuant to subdivision (a) of Section 14054.

Commencing with the 1980–81 fiscal year, the amounts in this subdivision shall be increased annually by the same percentage prescribed by Section 14002.5.

(b) Fourteen dollars and thirty-five cents ($14.35) multiplied by the total average daily attendance credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state, during the preceding school year for the purposes of Article 10 (commencing with Section 41850) of Chapter 5 of this part.

(c) Thirty-eight dollars and thirty cents ($38.30) multiplied by the total average daily attendance credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state, during the preceding school year, for the purposes of Article 3 (commencing with Section 56030) of Chapter 1, Chapter 3 (commencing with Section 56500), Chapter 5 (commencing with Section 56700) of Part 30 of Division 4 of this title, and Sections 41863, 41866, 41892, and 41897.

(d) Four dollars and fifty cents ($4.50) multiplied by the total average daily attendance credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state during the preceding school year for allowances to county school service funds pursuant to subdivision (b) of Section 14054.

Commencing with the 1980–81 fiscal year, the amount in this subdivision shall be increased by the same percentage allowed in Section 14002.5.

(e) Three dollars and sixty-nine cents ($3.69) multiplied by the average daily attendance during the preceding fiscal year credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state for allowances to school districts for the purposes of Section 52205. The amount in this subdivision shall be annually increased by the percentage specified in subdivision (e) of Section 14002.

(f) One thousand three hundred sixty-four dollars and seventy-one cents ($1,364.71) multiplied by the average daily attendance during the preceding fiscal year credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state during the preceding school year for basic aid, equalization aid, allowances for adults, and allowances to the county school tuition funds to be apportioned on account of average daily attendance. The amount expended pursuant to this subdivision shall be annually revised to reflect the adjustment prescribed by subdivision (e) of Section 14002.

(g) Twenty dollars and seventy cents ($20.70) multiplied by the average daily attendance during the preceding school year credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state for purposes of Chapter 4 (commencing with Section 56600) of Part 30 of Division 4 of this title.

(h) Ninety cents ($0.90) multiplied by the average daily attendance during the preceding fiscal year credited to all elementary, high, and unified school districts and to all county superintendents of schools in the state for purposes of Article 8 (commencing with Section 8150) of Chapter 1 of Part 6.

(Amended by Stats. 1980, Ch. 1354, Sec. 37.46. Effective September 30, 1980.)



41301.5

The amount transferred to Section A of the State School Fund by Section 14007 shall be expended pursuant to Sections 59030.5, 59124.5, and 59223.

(Added by Stats. 1977, Ch. 1249.)



41302.5

For the purposes of Section 8 and Section 8.5 of Article XVI of the California Constitution, “school districts” shall include county boards of education, county superintendents of schools, and direct elementary and secondary level instructional services provided by the state, including the Diagnostic Schools for Neurologically Handicapped Children as established pursuant to Article 1 (commencing with Section 59200) of Chapter 3 of Part 32.

(Amended by Stats. 1992, Ch. 703, Sec. 5. Effective September 15, 1992. Note: This section was added on Nov. 8, 1988, by initiative Prop. 98.)



41303

The Superintendent shall report to the Controller, on or before the 20th day of October of each year, the total average daily attendance during the preceding fiscal year credited to all kindergarten, including average daily attendance for transitional kindergarten, elementary, high school, and adult schools in the state and to county school tuition funds.

(Amended by Stats. 2013, Ch. 47, Sec. 23. Effective July 1, 2013.)



41304

(a) There is appropriated annually from the Driver Training Penalty Assessment Fund to the General Fund in the State Treasury and from the General Fund to the California Energy Extension Service of the Office of Planning and Research a sum as necessary to establish and maintain a unit for driver instruction within the State Department of Education as set forth in Section 41904.

(b) In addition, subject to Section 41305, there shall be appropriated from the Driver Training Penalty Assessment Fund to the General Fund, then to the State School Fund each fiscal year, the sum the Superintendent of Public Instruction certifies as necessary to reimburse on a quarterly basis for each current fiscal year school districts, county superintendents of schools, the Department of the Youth Authority, and the State Department of Education for the actual cost of instructing pupils in the operation of motor vehicles.

The amount shall not exceed ninety-seven dollars ($97) per pupil instructed in the laboratory phase of driver education in accordance with the rules and regulations of the State Board of Education.

(c) Subject to Section 41305, there shall also be appropriated from the Driver Training Penalty Assessment Fund the sum the Superintendent of Public Instruction shall certify as necessary to reimburse on a quarterly basis for each current fiscal year school districts, county superintendents of schools, the Department of the Youth Authority, and the State Department of Education for the actual cost of replacing vehicles and simulators used exclusively in the laboratory phase of driver education programs, but the amount shall not exceed three-fourths of that part of the actual cost of instructing pupils in the laboratory phase of driver education which is: (1) in excess of ninety-seven dollars ($97) per pupil instructed, and (2) expended by the district, the county superintendent of schools, the Department of the Youth Authority, and the State Department of Education in replacing the vehicles and simulators. Reimbursement for vehicles shall be computed for only that portion of the total mileage used exclusively in the laboratory phase of driver education programs.

(d) In addition, subject to Section 41305, there shall be provided from the Petroleum Violation Escrow Account to the General Fund, then to the State School Fund each fiscal year the sum the Superintendent of Public Instruction certifies as necessary to reimburse on a quarterly basis for each current fiscal year school districts, county superintendents of schools, the Department of the Youth Authority, and the State Department of Education for the costs of fitting automobile driver training vehicles with the instrumentation required under Section 51854 and to reimburse on a quarterly basis for each current fiscal year school districts for the costs of transferring instrumentation providing instructional information on fuel consumption and vehicle fuel efficiency from one automobile driver training vehicle to another under Section 51854.

(e) In addition, subject to Section 41305, there shall be appropriated from the Petroleum Violation Escrow Account to the Driver Training Penalty Assessment Fund and from the Driver Training Penalty Assessment Fund to the General Fund, then to the Superintendent of Public Instruction each fiscal year the sum the Superintendent of Public Instruction certifies as necessary to reimburse on a quarterly basis for each current fiscal year the State Department of Education for the costs of workshops conducted by the department under Section 51854.

(f) For purposes of computing reimbursement, whenever a school district, a county superintendent of schools, the Department of the Youth Authority, or the State Department of Education replaces a driver training vehicle or simulator purchased by the district with a vehicle or simulator that is a gift or loan, the purchase price of the new or acquired equipment shall be deemed to be the market value of the vehicle or simulator acquired through a gift or loan.

A simulator is any device approved by the State Department of Education to be used in classrooms for purposes of laboratory instruction under simulated driving conditions.

(Amended by Stats. 1989, Ch. 924, Sec. 1. Operative July 1, 1990, by Sec. 6 of Ch. 924.)



41305

The amounts provided under Section 41304 for any fiscal year shall be limited to the amounts appropriated in the annual Budget Act for the purposes of that section, and shall not exceed an amount equal to the sum of the moneys credited to the Driver Training Penalty Assessment Fund in the State Treasury during the preceding fiscal year and the amount by which the deposits in the Driver Training Penalty Assessment Fund on or after September 15, 1961, have exceeded the amounts required to reimburse the General Fund on account of transfers made after that date.

(Amended by Stats. 1994, Ch. 146, Sec. 28. Effective January 1, 1995.)



41306

The Superintendent of Public Instruction shall also allow as otherwise provided in Section 41304 for the driver training instruction necessary to be safely tested for a driver’s license at the Department of Motor Vehicles, those physically handicapped pupils, pupils with intellectual disabilities who come within the provisions of former Section 56501, as amended by Chapter 1247 of the Statutes of 1977, and educationally handicapped pupils who are in attendance in a public secondary school in California that offers qualified instruction, and who may qualify for a driver’s license, or other license, issued by the Department of Motor Vehicles, a total allowance not to exceed two hundred ninety dollars ($290) including the reimbursement provisions set forth in Section 41900 to each school district and county superintendent of schools. All driver training for pupils herein described shall be provided by qualified teachers, as defined by Sections 41906 and 41907. This section may not be applied if reimbursement allowable under Sections 41900 to 41912, inclusive, is sufficient to meet the total cost of instruction as herein described.

It is the intent of the Legislature that driver training instruction be provided to pupils as a part of the high school curriculum, and the Legislature finds and declares that exceptional children are entitled to the benefit of that instruction so far as their individual capabilities permit, understanding that those pupils herein described often require individualized and amplified driver training instruction in order to succeed in becoming safe operators of motor vehicles. Since without a means of self-transportation much of the overall program of education and rehabilitation provided for by the Legislature would be of little avail to the person without the mobility required to become a productive and well-adjusted member of society, the Legislature further declares that it is incumbent upon the state to share in the cost of providing a most needed and desirable program of driver training instruction for these exceptional children.

(Amended by Stats. 2012, Ch. 457, Sec. 10. Effective January 1, 2013.)



41307

In addition there shall be provided such amount as the Superintendent of Public Instruction shall certify as necessary to provide the allowances to school districts during each fiscal year under the provisions of Sections 41932 to 41936, inclusive. Such amount is hereby appropriated from the Investment Fund in the State Treasury and shall be transferred therefrom to the State School Fund by the State Controller each fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



41308

Each pregnant pupil enrolled in any program for physically handicapped pupils maintained by a county superintendent of schools, whose only condition for being enrolled in such a program is her pregnancy, shall be allowed to enroll in automobile driver training provided by the school district of residence; however, the school district shall receive, for the driver training instruction of the pupil, only the driver training allowances authorized by Section 41900 and shall not receive, for the driver training instruction of the pupil, driver training allowances authorized by Section 41306.

(Enacted by Stats. 1976, Ch. 1010.)



41311

It is the intent of the Legislature that the Child Nutrition Program shall provide permanent financial assistance to eligible school districts, county superintendents of schools, local agencies, private schools, parochial schools, and child development programs, for implementing the school meal program. That financial assistance shall be used to reimburse the cafeteria account of school districts, county superintendents of schools, local agencies, private schools, parochial schools, and child development programs, based upon the number of qualifying meals served to students.

(Amended by Stats. 1985, Ch. 1546, Sec. 1.)






ARTICLE 2 - Emergency Apportionments

41320

As a condition to any emergency apportionment to be made pursuant to Section 41320.2 the following requirements shall be met:

(a) The district requesting the apportionment shall submit to the county superintendent of schools having jurisdiction over the district a report issued by an independent auditor approved by the county superintendent of schools on the financial conditions and budgetary controls of the district, a written management review conducted by a qualified management consultant approved by the county superintendent of schools, and a fiscal plan adopted by the governing board to resolve the financial problems of the district.

(b) The county superintendent of schools shall review, and provide written comment on, the independent auditor’s report, the management review, and the district plan. That written comment shall include the county superintendent’s approval or disapproval of the district plan. In the event the county superintendent disapproves the plan, the governing board shall revise the district plan to respond to the concerns expressed by the county superintendent.

(c) Upon his or her approval of the district plan, the county superintendent of schools shall submit copies of the report, review, plan, and written comments specified in subdivision (b) to the Superintendent of Public Instruction, the Joint Legislative Audit Committee, the Joint Legislative Budget Committee, the Director of Finance, and the Controller.

(d) The Superintendent of Public Instruction shall review the reports and comments submitted to him or her by the county superintendent of schools and shall certify to the Director of Finance that the action taken to correct the financial problems of the district is realistic and will result in placing the district on a sound financial basis.

(e) The district shall develop a schedule to repay the emergency loan, including any lease financing pursuant to Article 2.7 (commencing with Section 41329.50), and submit it to the county superintendent of schools. The county superintendent of schools shall review and comment on the repayment schedule and submit it to the Superintendent of Public Instruction for approval or disapproval. Upon the approval of the repayment schedule, and of the other reports, reviews, plans, and the appointment of the trustee required by this article, the Superintendent of Public Instruction shall request the Controller to disburse the proceeds of the emergency loan to the district.

(f) The district requesting the apportionment shall reimburse the county superintendent of schools for the costs incurred by the superintendent pursuant to this section.

(Amended by Stats. 2004, Ch. 263, Sec. 2. Effective August 23, 2004.)



41320.1

Acceptance by the school district of the apportionments made pursuant to Section 41320 constitutes the agreement by the school district to all of the following conditions:

(a) The Superintendent shall appoint a trustee who has recognized expertise in management and finance and may employ, on a short-term basis, staff necessary to assist the trustee, including, but not limited to, certified public accountants, as follows:

(1) The expenses incurred by the trustee and necessary staff shall be borne by the school district.

(2) The Superintendent shall establish the terms and conditions of the employment, including the remuneration of the trustee. The trustee shall serve at the pleasure of, and report directly to, the Superintendent.

(3) The trustee, and necessary staff, shall serve until the school district has adequate fiscal systems and controls in place, the Superintendent has determined that the school district’s future compliance with the fiscal plan approved for the school district under Section 41320 is probable, and the Superintendent decides to terminate the trustee’s appointment, but in no event, for less than three years. The Superintendent shall notify the county superintendent of schools, the Legislature, the Department of Finance, and the Controller no less than 60 days before the time that the Superintendent expects these conditions to be met.

(4) Before the school district repays the loan, including interest, the recipient of the loan shall select an auditor from a list established by the Superintendent and the Controller to conduct an audit of its fiscal systems. If the fiscal systems are deemed to be inadequate, the Superintendent may retain the trustee until the deficiencies are corrected. The cost of this audit and any additional cost of the trustee shall be borne by the school district.

(5) Notwithstanding any other law, all reports submitted to the trustee are public records.

(6) To facilitate the appointment of the trustee and the employment of necessary staff, for purposes of this section, the Superintendent is exempt from the requirements of Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code and Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(7) Notwithstanding any other law, the Superintendent may appoint an employee of the department to act as trustee for up to the duration of the trusteeship. The salary and benefits of that employee shall be established by the Superintendent and paid by the school district. During the time of appointment, the employee is an employee of the school district, but shall remain in the same retirement system under the same plan as if the employee had remained in the department. Upon the expiration or termination of the appointment, the employee shall have the right to return to his or her former position, or to a position at substantially the same level as that position, with the department. The time served in the appointment shall be counted for all purposes as if the employee had served that time in his or her former position with the department.

(b) (1) The trustee appointed by the Superintendent shall monitor and review the operation of the school district. During the period of his or her service, the trustee may stay or rescind an action of the governing board of the school district that, in the judgment of the trustee, may affect the financial condition of the school district.

(2) After the trustee’s period of service, and until the loan is repaid, the county superintendent of schools that has jurisdiction over the school district may stay or rescind an action of the governing board of the school district that, in his or her judgment, may affect the financial condition of the school district. The county superintendent of schools shall notify the Superintendent, within five business days, if he or she stays or rescinds an action of the governing board of the school district. The notice shall include, but not be limited to, both of the following:

(A) A description of the governing board of the school district’s intended action and its financial implications.

(B) The rationale and findings that support the county superintendent of school’s decision to stay or rescind the action of the governing board of the school district.

(3) If the Superintendent is notified by the county superintendent of schools pursuant to paragraph (2), the Superintendent shall report to the Legislature, on or before December 30 of every year, whether the school district is complying with the fiscal plan approved for the school district.

(4) The Superintendent may establish timelines and prescribe formats for reports and other materials to be used by the trustee to monitor and review the operations of the school district. The trustee shall approve or reject all reports and other materials required from the school district as a condition of receiving the apportionment. The Superintendent, upon the recommendation of the trustee, may reduce an apportionment to the school district in an amount up to two hundred dollars ($200) per day for each late or unacceptable report or other material required under this part, and shall report to the Legislature a failure of the school district to comply with the requirements of this section. If the Superintendent determines, at any time, that the fiscal plan approved for the school district under Section 41320 is unsatisfactory, he or she may modify the plan as necessary, and the school district shall comply with the plan as modified.

(c) At the request of the Superintendent, the Controller shall transfer to the department, from an apportionment to which the school district would otherwise have been entitled pursuant to Section 42238, the amount necessary to pay the expenses incurred by the trustee and associated costs incurred by the county superintendent of schools.

(d) For the fiscal year in which the apportionments are disbursed and every year thereafter, the Controller, or his or her designee, shall cause an audit to be conducted of the books and accounts of the school district, in lieu of the audit required by Section 41020. At the Controller’s discretion, the audit may be conducted by the Controller, his or her designee, or an auditor selected by the school district and approved by the Controller. The costs of these audits shall be borne by the school district. These audits shall be required until the Controller determines, in consultation with the Superintendent, that the school district is financially solvent, but in no event earlier than one year following the implementation of the plan or later than the time the apportionment made is repaid, including interest. In addition, the Controller shall conduct quality control reviews pursuant to subdivision (c) of Section 14504.2.

(e) For purposes of errors and omissions liability insurance policies, the trustee appointed pursuant to this section is an employee of the local educational agency to which he or she is assigned. For purposes of workers’ compensation benefits, the trustee is an employee of the local educational agency to which he or she is assigned, except that a trustee appointed pursuant to paragraph (7) of subdivision (a) is an employee of the department for those purposes.

(f) Except for an individual appointed by the Superintendent as trustee pursuant to paragraph (7) of subdivision (a), the state-appointed trustee is a member of the State Teachers’ Retirement System, if qualified, for the period of service as trustee, unless the trustee elects in writing not to become a member. A person who is a member or retirant of the State Teachers’ Retirement System at the time of appointment shall continue to be a member or retirant of the system for the duration of the appointment. If the trustee chooses to become a member or is already a member, the trustee shall be placed on the payroll of the school district for the purpose of providing appropriate contributions to the system. The Superintendent may also require that an individual appointed as trustee pursuant to paragraph (7) of subdivision (a) be placed on the payroll of the school district for purposes of remuneration, other benefits, and payroll deductions. For purposes of workers’ compensation benefits, the state-appointed trustee is deemed an employee of the local educational agency to which he or she is assigned, except that a trustee who is appointed pursuant to paragraph (7) of subdivision (a) is an employee of the department for those purposes.

(Amended by Stats. 2013, Ch. 76, Sec. 35. Effective January 1, 2014.)



41320.2

(a) The governing board of a school district that determines during a fiscal year that its revenues are less than the amount necessary to meet its current year expenditure obligations may request an emergency apportionment through the Superintendent of Public Instruction subject to the requirements and repayment provisions of this article and Article 2.7 (commencing with Section 41329.50).

(b) It is not the intent of the Legislature that this section authorize emergency loans to school districts for the purpose of meeting cashflow requirements pending the receipt of local taxes and other funds.

(c) It is the intent of the Legislature that emergency apportionments, as described in this section, not occur, unless funds have been specifically appropriated therefor by the Legislature.

(Amended by Stats. 2004, Ch. 263, Sec. 3. Effective August 23, 2004.)



41320.3

On or before February 15 of each year, the State Department of Education shall report to the Legislature on the status of school districts that have received emergency apportionments pursuant to this article or some other specific statutory apportionment.

(Added by renumbering Section 41310.5 by Stats. 1992, Ch. 759, Sec. 10. Effective September 21, 1992.)



41321

(a) On or before October 31 of the year following receipt of an emergency apportionment, and each year thereafter, until the emergency apportionment, including interest, is repaid, the governing board of the district shall prepare a report on the financial condition of the district. The report shall include, but not necessarily be limited to, all of the following information:

(1) Specific actions taken to reduce expenditures or increase income, and the cost savings and increased income resulting from those actions.

(2) A copy of the adopted budget for the current fiscal year.

(3) Reserves for economic uncertainties.

(4) Status of employee contracts.

(5) Obstacles to the implementation of the adopted recovery plan.

(b) The district shall submit the report to the trustee for review. Upon the trustee’s approval of the report, the district shall transmit copies to the county superintendent of schools, the Superintendent of Public Instruction, and the Controller.

(Repealed and added by Stats. 1987, Ch. 990, Sec. 6.)



41322

(a) If a trustee has been appointed over a school district pursuant to Section 41320.1, the trustee may stay or rescind the actions of the personnel commission of the school district if a personnel commission exists.

(b) If an administrator has been appointed over a school district pursuant to Section 41326, the administrator shall suspend the actions of the personnel commission of the school district if a personnel commission exists.

(Added by Stats. 1993, Ch. 924, Sec. 7. Effective January 1, 1994.)






ARTICLE 2.5 - Conditions on Emergency Apportionments

41325

(a) The Legislature finds and declares that when a school district becomes insolvent and requires an emergency apportionment from the state in the amount designated in this article, it is necessary that the Superintendent assume control of the district in order to ensure the district’s return to fiscal solvency.

(b) It is the intent of the Legislature that the Superintendent, operating through an appointed administrator, do all of the following:

(1) Implement substantial changes in the school district’s fiscal policies and practices, including, if necessary, the filing of a petition under Chapter 9 of the federal Bankruptcy Code for the adjustment of indebtedness.

(2) Revise the school district’s educational program to reflect realistic income projections, in response to the dramatic effect of the changes in fiscal policies and practices upon educational program quality and the potential for the success of all pupils.

(3) Encourage all members of the school community to accept a fair share of the burden of the school district’s fiscal recovery.

(4) Consult, for the purposes described in this subdivision, with the school district governing board, the exclusive representatives of the employees of the school district, parents, and the community.

(5) Consult with and seek recommendations from the county superintendent of schools for the purposes described in this subdivision.

(c) For purposes of this article, the Superintendent may also appoint a trustee with the powers and responsibilities of an administrator, as set forth in this article.

(Amended by Stats. 2013, Ch. 48, Sec. 27. Effective July 1, 2013.)



41326

(a) Notwithstanding any other provision of this code, the acceptance by a school district of an apportionment made pursuant to Section 41320 that exceeds an amount equal to 200 percent of the amount of the reserve recommended for that school district under the standards and criteria adopted pursuant to Section 33127 constitutes the agreement by the school district to the conditions set forth in this article. Before applying for an emergency apportionment in the amount identified in this subdivision, the governing board of a school district shall discuss the need for that apportionment at a regular or special meeting of the governing board of the school district and, at that meeting, shall receive testimony regarding the apportionment from parents, exclusive representatives of employees of the school district, and other members of the community. For purposes of this article, “qualifying school district” means a school district that accepts a loan as described in this subdivision.

(b) The Superintendent shall assume all the legal rights, duties, and powers of the governing board of a qualifying school district. The Superintendent, in consultation with the county superintendent of schools, shall appoint an administrator to act on his or her behalf in exercising the authority described in this subdivision in accordance with all of the following:

(1) The administrator shall serve under the direction and supervision of the Superintendent until terminated by the Superintendent at his or her discretion. The Superintendent shall consult with the county superintendent of schools before terminating the administrator.

(2) The administrator shall have recognized expertise in management and finance.

(3) To facilitate the appointment of the administrator and the employment of necessary staff, for purposes of this section, the Superintendent is exempt from the requirements of Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code and Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(4) Notwithstanding any other law, the Superintendent may appoint an employee of the state or the office of the county superintendent of schools to act as administrator for up to the duration of the administratorship. During the tenure of his or her appointment, the administrator, if he or she is an employee of the state or the office of the county superintendent of schools, is an employee of the qualifying school district, but shall remain in the same retirement system under the same plan that has been provided by his or her employment with the state or the office of the county superintendent of schools. Upon the expiration or termination of the appointment, the employee shall have the right to return to his or her former position, or to a position at substantially the same level as that position, with the state or the office of the county superintendent of schools. The time served in the appointment shall be counted for all purposes as if the administrator had served that time in his or her former position with the state or the office of the county superintendent of schools.

(5) Except for an individual appointed as an administrator by the Superintendent pursuant to paragraph (4), the administrator shall be a member of the State Teachers’ Retirement System, if qualified, for the period of service as administrator, unless he or she elects in writing not to become a member. A person who is a member or retirant of the State Teachers’ Retirement System at the time of appointment shall continue to be a member or retirant of the system for the duration of the appointment. If the administrator chooses to become a member or is already a member, the administrator shall be placed on the payroll of the qualifying school district for purposes of providing appropriate contributions to the system. The Superintendent may also require the administrator to be placed on the payroll of the qualifying school district for purposes of remuneration, other benefits, and payroll deductions.

(6) For purposes of workers’ compensation benefits, the administrator is an employee of the qualifying school district, except that an administrator appointed pursuant to paragraph (4) may be deemed an employee of the state or office of the county superintendent of schools, as applicable.

(7) The qualifying school district shall add the administrator as a covered employee of the qualifying school district for all purposes of errors and omissions liability insurance policies.

(8) The salary and benefits of the administrator shall be established by the Superintendent and paid by the qualifying school district.

(9) The Superintendent or the administrator may employ, on a short-term basis and at the expense of the qualifying school district, any staff necessary to assist the administrator, including, but not limited to, a certified public accountant.

(10) The administrator may do all of the following:

(A) Implement substantial changes in the fiscal policies and practices of the qualifying school district, including, if necessary, the filing of a petition under Chapter 9 (commencing with Section 901) of Title 11 of the United States Code for the adjustment of indebtedness.

(B) Revise the educational program of the qualifying school district to reflect realistic income projections and pupil performance relative to state standards.

(C) Encourage all members of the school community to accept a fair share of the burden of the fiscal recovery of the qualifying school district.

(D) Consult, for the purposes described in this subdivision, with the governing board of the qualifying school district, the exclusive representatives of the employees of the qualifying school district, parents, and the community.

(E) Consult with, and seek recommendations from, the Superintendent, the county superintendent of schools, and the County Office Fiscal Crisis and Management Assistance Team authorized pursuant to subdivision (c) of Section 42127.8 for purposes described in this article.

(F) With the approval of the Superintendent, enter into agreements on behalf of the qualifying school district and, subject to any contractual obligation of the qualifying school district, change existing school district rules, regulations, policies, or practices as necessary for the effective implementation of the recovery plans referred to in Sections 41327 and 41327.1.

(c) (1) Except as provided for in paragraph (2), the period of time during which the Superintendent exercises the authority described in subdivision (b), the governing board of the qualifying school district shall serve as an advisory body reporting to the state-appointed administrator, and has no rights, duties, or powers, and is not entitled to any stipend, benefits, or other compensation from the qualifying school district.

(2) (A) After one complete fiscal year has elapsed following the qualifying school district’s acceptance of an emergency apportionment, the governing board of the qualifying school district may conduct an annual advisory evaluation of an administrator for the duration of the administratorship.

(B) An advisory evaluation of an administrator shall focus on the administrator’s effectiveness in leading the qualifying school district toward fiscal recovery and improved academic achievement. Advisory evaluation criteria shall be agreed upon by the governing board of the qualifying school district and the administrator before the advisory evaluation. The advisory evaluation shall include, but not be limited to, all of the following:

(i) Goals and standards consistent with Section 41327.1.

(ii) Commendations in the areas of the administrator’s strengths and achievements.

(iii) Recommendations for improving the administrator’s effectiveness in areas of concern and unsatisfactory performance.

(C) An advisory evaluation of an administrator conducted by the governing board of a qualifying school district shall be submitted to the Governor, the Legislature, the Superintendent, and the County Office Fiscal Crisis and Management Assistance Team.

(3) Upon the appointment of an administrator pursuant to this section, the district superintendent is no longer an employee of the qualifying school district.

(4) A determination of the severance compensation for the district superintendent shall be made pursuant to subdivision (j).

(d) Notwithstanding Section 35031 or any other law, the administrator, after according the affected employee reasonable notice and the opportunity for a hearing, may terminate the employment of a deputy, associate, assistant superintendent, or other school district level administrator who is employed by a qualifying school district under a contract of employment signed or renewed after January 1, 1992, if the employee fails to document, to the satisfaction of the administrator, that before the date of the acceptance of the emergency apportionment he or she either advised the governing board of the qualifying school district, or his or her superior, that actions contemplated or taken by the governing board of the qualifying school district could result in the fiscal insolvency of the qualifying school district, or took other appropriate action to avert that fiscal insolvency.

(e) The authority of the Superintendent, and the administrator, under this section shall continue until all of the following occur:

(1) (A) After one complete fiscal year has elapsed following the qualifying school district’s acceptance of an emergency apportionment as described in subdivision (a), the administrator determines, and so notifies the Superintendent and the county superintendent of schools, that future compliance by the qualifying school district with the recovery plans approved pursuant to paragraph (2) is probable.

(B) The Superintendent may return power to the governing board of the qualifying school district for an area listed in subdivision (a) of Section 41327.1 if performance under the recovery plan for that area has been demonstrated to the satisfaction of the Superintendent.

(2) The Superintendent has approved all of the recovery plans referred to in subdivision (a) of Section 41327 and the County Office Fiscal Crisis and Management Assistance Team completes the improvement plans specified in Section 41327.1 and has completed a minimum of two reports identifying the qualifying school district’s progress in implementing the improvement plans.

(3) The administrator certifies that all necessary collective bargaining agreements have been negotiated and ratified, and that the agreements are consistent with the terms of the recovery plans.

(4) The qualifying school district has completed all reports required by the Superintendent and the administrator.

(5) The Superintendent determines that future compliance by the qualifying school district with the recovery plans approved pursuant to paragraph (2) is probable.

(f) When the conditions stated in subdivision (e) have been met, and at least 60 days after the Superintendent has notified the Legislature, the Department of Finance, the Controller, and the county superintendent of schools that he or she expects the conditions prescribed pursuant to this section to be met, the governing board of the qualifying school district shall regain all of its legal rights, duties, and powers, except for the powers held by the trustee provided for pursuant to Article 2 (commencing with Section 41320). The Superintendent shall appoint a trustee under Section 41320.1 to monitor and review the operations of the qualifying school district until the conditions of subdivision (b) of that section have been met.

(g) Notwithstanding subdivision (f), if the qualifying school district violates a provision of the recovery plans approved by the Superintendent pursuant to this article within five years after the trustee appointed pursuant to Section 41320.1 is removed or after the emergency apportionment is repaid, whichever occurs later, or the improvement plans specified in Section 41327.1 during the period of the trustee’s appointment, the Superintendent may reassume, either directly or through an administrator appointed in accordance with this section, all of the legal rights, duties, and powers of the governing board of the qualifying school district. The Superintendent shall return to the governing board of the qualifying school district all of its legal rights, duties, and powers reassumed under this subdivision when he or she determines that future compliance with the approved recovery plans is probable, or after a period of one year, whichever occurs later.

(h) Article 2 (commencing with Section 41320) shall apply except as otherwise specified in this article.

(i) It is the intent of the Legislature that the legislative budget subcommittees annually conduct a review of each qualifying school district that includes an evaluation of the financial condition of the qualifying school district, the impact of the recovery plans upon the qualifying school district’s educational program, and the efforts made by the state-appointed administrator to obtain input from the community and the governing board of the qualifying school district.

(j) (1) The district superintendent is entitled to a due process hearing for purposes of determining final compensation. The final compensation of the district superintendent shall be between zero and six times his or her monthly salary. The outcome of the due process hearing shall be reported to the Superintendent and the public. The information provided to the public shall explain the rationale for the compensation.

(2) This subdivision applies only to a contract for employment negotiated on or after June 21, 2004.

(k) (1) When the Superintendent assumes control over a qualifying school district pursuant to subdivision (b), he or she shall, in consultation with the County Office Fiscal Crisis and Management Assistance Team, review the fiscal oversight of the qualifying school district by the county superintendent of schools. The Superintendent may consult with other fiscal experts, including other county superintendents of schools and regional fiscal teams, in conducting this review.

(2) Within three months of assuming control over a qualifying school district, the Superintendent shall report his or her findings to the Legislature and shall provide a copy of that report to the Department of Finance. This report shall include findings as to fiscal oversight actions that were or were not taken and may include recommendations as to an appropriate legislative response to improve fiscal oversight.

(3) If, after performing the duties described in paragraphs (1) and (2), the Superintendent determines that the county superintendent of schools failed to carry out his or her responsibilities for fiscal oversight as required by this code, the Superintendent may exercise the authority of the county superintendent of schools who has oversight responsibilities for a qualifying school district. If the Superintendent finds, based on the report required in paragraph (2), that the county superintendent of schools failed to appropriately take into account particular types of indicators of financial distress, or failed to take appropriate remedial actions in the qualifying school district, the Superintendent shall further investigate whether the county superintendent of schools failed to take into account those indicators, or similarly failed to take appropriate actions in other school districts with negative or qualified certifications, and shall provide an additional report on the fiscal oversight practices of the county superintendent of schools to the appropriate policy and fiscal committees of each house of the Legislature and the Department of Finance.

(Amended by Stats. 2013, Ch. 76, Sec. 36. Effective January 1, 2014.)



41326.1

Within 30 days of assuming authority, an administrator who has control over a school district pursuant to Section 41326 shall discuss options for resolving the fiscal problems of the district with all of the following groups and shall consider, on a monthly basis, or more frequently if so desired by the administrator, information from one or more of the following groups:

(a) The governing board of the school district.

(b) Any advisory council of the school district.

(c) Any parent-teacher organization of the school district.

(d) Representatives from the community in which the school district is located.

(e) The district administrative team.

(f) The County Office Fiscal Crisis and Management Assistance Team.

(g) Representatives of employee bargaining units.

(h) The county superintendent of schools.

(Amended by Stats. 2005, Ch. 22, Sec. 36. Effective January 1, 2006.)



41327

(a) In accordance with timelines, instructions, and a format established by the Superintendent of Public Instruction, the state-appointed administrator shall prepare or obtain the following reports and plans:

(1) A management review and recovery plan.

(2) A multiyear financial recovery plan. The multiyear financial recovery plan shall include a plan, to be submitted annually on or before July 1, to repay to the state any and all loans owed by the district.

(3) During the period of service by the state-appointed administrator, an annual report on the financial condition of the district, including, but not necessarily limited to, all of the following information:

(A) Specific actions taken to reduce district expenditures or increase income to the district, and the amount of the resulting cost savings and increases in income.

(B) A copy of the adopted district budget for the current fiscal year.

(C) The amount of the district budgetary reserve.

(D) The status of employee contracts.

(E) Any obstacles to the implementation of the recovery plans described in paragraphs (1) and (2).

(b) Each of the reports or plans required under this section, or under any other law that requires the district to prepare reports or plans, shall be submitted to the Superintendent of Public Instruction for approval, after his or her consideration of comments and recommendations of the county superintendent of schools. The Superintendent of Public Instruction may accept and approve, for the purposes of this section, any reports or plans that were prepared by or for the district prior to the district’s acceptance of a loan as described in subdivision (a) of Section 41326.

(c) With the approval of the Superintendent of Public Instruction, the state-appointed administrator may enter into agreements on behalf of the district and, subject to any contractual obligation of the district, change any existing district rules, regulations, policies, or practices as necessary for the effective implementation of the recovery plans referred to in subdivision (a).

(Amended by Stats. 2004, Ch. 263, Sec. 6. Effective August 23, 2004.)



41327.1

(a) The state board shall adopt and may periodically update by regulation a comprehensive list of professional and legal standards that all districts are encouraged to use as a guide to conduct a good educational program and fiscal and management practices that shall be used as the basis of evaluating the improvement of qualifying districts pursuant to this article. These standards shall, at a minimum, address all of the following areas:

(1) Financial management.

(2) Pupil achievement.

(3) Personnel management.

(4) Facilities management.

(5) Community relations.

(b) If an administrator is appointed pursuant to Section 41326, the County Office Fiscal Crisis and Management Assistance Team established pursuant to Section 42127.8 shall conduct comprehensive assessments in the five areas specified in subdivision (a).

(c) After the assessments specified in subdivision (b) are completed, the Superintendent, in consultation with the County Office Fiscal Crisis and Management Assistance Team and the county superintendent of schools, shall determine, based upon the district’s particular needs and circumstances, the level of improvement needed in the standards adopted pursuant to subdivision (a) before local authority will be returned pursuant to subdivision (f) of Section 41326. Based upon this determination, the County Office Fiscal Crisis and Management Assistance Team shall complete improvement plans in the five areas specified in subdivision (a) that focus on the agreed upon standards, and that are consistent with the financial improvement plan.

(d) Beginning six months after an emergency loan is approved, and every six months thereafter until local authority is returned pursuant to subdivision (f) of Section 41326, the County Office Fiscal Crisis and Management Assistance Team shall file a written status report with the appropriate fiscal and policy committees of the Legislature, the Members of the Legislature that represent the qualifying district, any advisory council of the school district, the Superintendent, the county superintendent of schools, and the Director of Finance. The reports shall indicate the progress that the district is making in meeting the recommendations of the improvement plans developed pursuant to this section.

(e) If the County Office Fiscal Crisis and Management Assistance Team indicates in writing that it has insufficient resources to complete the comprehensive assessments, improvement plans, and progress reports required pursuant to this section, the department shall request proposals to complete these tasks, and subject to the approval of the Department of Finance, select an entity to complete the tasks assigned to the County Office Fiscal Crisis and Management Assistance Team pursuant to this section.

(Amended by Stats. 2011, Ch. 347, Sec. 17. Effective January 1, 2012.)



41327.2

(a) The appointment of an administrator pursuant to Section 41326 does not remove any statutory rights, duties, or obligations from the county superintendent of schools. The county superintendent of schools retains the responsibility to superintend school districts under his or her jurisdiction.

(b) The county superintendent of schools shall submit reports to the Superintendent, the appropriate fiscal and policy committees of the Legislature, and the Director of Finance subsequent to review by the county superintendent of schools of the district’s budget and interim reports in accordance with subdivisions (d) and (g) of, and paragraph (3) of subdivision (i) of, Section 42127, and paragraph (2) of subdivision (a) of, and subdivision (e) of, Section 42131. These reports shall document the fiscal and administrative status of the qualifying district, particularly in regard to the implementation of fiscal and management recovery plans. Each report shall also include a determination of whether the revenue streams to the district appear to be consistent with its expenditure plan, according to the most recent data available at the time of the report. These reports are required until six months after all rights, duties, and powers are returned to the school district pursuant to this article.

(Amended by Stats. 2011, Ch. 347, Sec. 18. Effective January 1, 2012.)



41328

The qualifying district shall bear 100 percent of all costs associated with implementing this article, including the activities of the County Office Fiscal Crisis and Management Assistance Team or the regional team. The Superintendent of Public Instruction shall withhold from the apportionments to be made from the State School Fund to the district the amounts due pursuant to this section.

(Amended by Stats. 2005, Ch. 22, Sec. 37. Effective January 1, 2006.)






ARTICLE 2.7 - Emergency Apportionment Financing

41329.50

The following definitions apply to this article, and, except as provided in subdivision (d), apply to Article 2 (commencing with Section 41320) and Article 2.5 (commencing with Section 41325), unless the context clearly indicates or requires another or different meaning:

(a) “Bank” means the California Infrastructure and Economic Development Bank.

(b) “Bonds” has the same meaning specified in Section 63010 of the Government Code.

(c) “Loan” and “emergency apportionments” means the financing described in Sections 41329.51, 41329.52, and 41329.53. The financing does not constitute a borrowing, but, instead, constitutes an advance payment of apportionments subject to repayment with interest as described in the article.

(d) “School district” means a school district that requests an emergency apportionment pursuant to Section 41320, including an administrator appointed pursuant to Article 2 (commencing with Section 41320) and a trustee appointed pursuant to Article 2.5 (commencing with Section 41325), or, for the purposes of this article only, a community college district, including a special trustee appointed pursuant to Section 71093 or 84040.

(Amended by Stats. 2006, Ch. 50, Sec. 4. Effective June 30, 2006.)



41329.51

Notwithstanding any other law, an emergency apportionment is a financing provided to a community college district as authorized by the Legislature or to a school district, other than a community college district, complying with the requirements contained in Article 2 (commencing with Section 41320) and Article 2.5 (commencing with Section 41325). The emergency apportionment shall be made pursuant to either Section 41329.52 or Section 41329.53, as determined by statute. The school district, the bank, and the Superintendent of Public Instruction, or the Board of Governors of the California Community Colleges, as appropriate, shall promptly perform the duties specified in the statute making the emergency apportionment.

(Amended by Stats. 2006, Ch. 50, Sec. 5. Effective June 30, 2006.)



41329.52

(a) A school district may receive a two-part financing designed to provide an advance of apportionments owed to the district from the State School Fund and the Education Protection Account.

(b) The initial emergency apportionment shall be an interim loan from the General Fund to the school district. General Fund money shall not be advanced to a school district until that district agrees to obtain a lease financing as described in subdivision (c) and the bank adopts a reimbursement resolution governing the lease financing. The interim loan shall be repaid in full, with interest, from the proceeds of the lease financing pursuant to subdivision (c) at a time mutually agreed upon between the Department of Finance and the bank. The interest rate on the interim loan shall be the rate earned by moneys in the Pooled Money Investment Account as of the date of the initial disbursement of emergency apportionments to the school district.

(c) The school district shall enter into a lease financing with the bank for the purpose of financing the emergency apportionment, including a repayment to the General Fund of the amount advanced pursuant to subdivision (b). In addition to the emergency apportionment, the lease financing may include funds necessary for reserves, capitalized interest, credit enhancements, and costs of issuance. The bank shall issue bonds for that purpose pursuant to the powers granted pursuant to the Bergeson-Peace Infrastructure and Economic Development Bank Act as set forth in Division 1 (commencing with Section 63000) of Part 6.7 of the Government Code. The term of the lease shall not exceed 20 years, except that if at the end of the lease term any rent payable is not fully paid, or if the rent payable has been abated, the term of the lease shall be extended for a period not to exceed 10 years.

(Amended by Stats. 2013, Ch. 48, Sec. 28. Effective July 1, 2013.)



41329.53

(a) As an alternative to the lease financing pursuant to Section 41329.52, a school district may receive an emergency apportionment from the General Fund designed to provide an advance of apportionments owed to the district from the State School Fund and the Education Protection Account. The emergency apportionment shall be repaid within 20 years. The calculation of the amount of the apportionment, including implied costs, and the interest rate shall be calculated pursuant to subdivision (b). Each year the Superintendent shall withhold from the apportionments to be made to the school district from the State School Fund and the Education Protection Account an amount equal to the emergency apportionment repayment that becomes due in the year.

(b) The determination by statute as to whether the emergency apportionment shall take the form of lease financing pursuant to Section 41329.52 or an emergency apportionment from the General Fund pursuant to this section shall be based upon the availability of funds within the General Fund and not on any cost differential between the two financing mechanisms. To ensure that the two alternatives are cost neutral, if the statute does not authorize a lease financing, the bank shall commission a cost study from financial advisers under contract with the bank to determine the interest rate, costs of issuance, and if it is more cost effective, credit enhancement costs likely if the financing was a lease financing rather than an emergency apportionment from the General Fund. These implied lease costs shall be included as the fixed interest rate on the repayment of the emergency apportionment to the General Fund, repayable over 20 years.

(Amended by Stats. 2013, Ch. 48, Sec. 29. Effective July 1, 2013.)



41329.54

In furtherance of the lease financing authorized pursuant to Section 41329.52, and notwithstanding any other law, the school district may lease any property of the school district to the bank or from the bank, in connection with the bonds issued by the bank. In each case, the lease shall include any rental provision or term and any transfer, assignment, payment, security, default, remedy, and other terms or provisions agreed to by the bank and the school district. In addition, the school district may enter into any agreement for liquidity or credit enhancement, with any reimbursement, payment, interest, security, default, remedy and other terms it deems necessary or appropriate in connection with entering into the lease financing. The school district may enter into any other agreements or execute any other documents necessary or desirable to carry out the purposes of this section. This section shall be deemed to provide a complete, additional, and alternative method for accomplishing the acts authorized by this article. Any agreement entered into in connection with the lease of any property of the district pursuant to a financing pursuant to Section 41329.52, including without limitation, any agreement for liquidity or credit enhancement, need not comply with the requirements of any other law applicable to the purchase, sale, or lease of school district property or the granting of any pledge or encumbrance.

(Added by Stats. 2004, Ch. 263, Sec. 8. Effective August 23, 2004.)



41329.55

(a) Simultaneous with the execution of the lease financing authorized pursuant to Section 41329.52, the bank shall provide to the Controller and the school district a notification of its lease financing. The notice shall include a schedule of rent payments to become due to the bank from the school district and the bond trustee. The Controller shall make the apportionment to the bond trustee of those amounts on the dates shown on the schedule. The bank may further authorize the apportionments to be used to pay or reimburse the provider of any credit enhancement of bonds and other ongoing or periodic ancillary costs of the bond financing issued by the bank in connection with this article. If the amount of rent payments vary from the schedule as a result of variable interest rates on the bonds, early redemptions, or changes in expenses, the bank shall amend or supplement the schedule accordingly.

(b) Except where financing is for a community college district, the Controller shall make the apportionment only from moneys in Section A of the State School Fund and the Education Protection Account designated for apportionment to the district and any apportionment authorized pursuant to this subdivision shall constitute a lien senior to any other apportionment or payment of State School Fund and the Education Protection Account moneys to or for that district not made pursuant to this subdivision.

(c) If financing is for the Compton Community College District, the Controller shall make the apportionment only from moneys in Section B of the State School Fund. Any apportionment authorized pursuant to this subdivision shall constitute a lien senior to any other apportionment or payment of Section B State School Fund moneys.

(d) The amount apportioned for a school district pursuant to this section is an allocation to the school district for purposes of subdivision (b) of Section 8 of Article XVI of the California Constitution. For purposes of computing revenue limits pursuant to Section 42238 for any school district, the revenue limit for any fiscal year in which funds are apportioned for the school district pursuant to this section shall include any amounts apportioned by the Controller pursuant to subdivisions (a), (b), and (c), as well as Section 41329.57.

(e) No party, including the school district or any of its creditors, shall have any claim to the money apportioned or to be apportioned to the bond trustee by the Controller pursuant to this section.

(Amended by Stats. 2013, Ch. 48, Sec. 30. Effective July 1, 2013.)



41329.56

(a) Chapter 57 of the Statutes of 1993 consolidated several previous emergency apportionments and a loan to the West Contra Costa Unified School District and specified the repayment terms of that apportionment. Chapter 14 of the Statutes of 2003 authorized an emergency apportionment to the Oakland Unified School District and specified the repayment terms of that apportionment. Collectively these are referred to in this section as “existing apportionments.”

(b) Promptly after August 23, 2004, the bank shall issue separate bonds for the West Contra Costa Unified School District and the Oakland Unified School District for lease financing pursuant to Section 41329.52. The school districts shall use the proceeds to repay the existing apportionments. The terms of the leases shall not exceed 20 years, except that if at the end of the lease term any rent payable is not fully paid, or if the rent payable has been abated, the term of the lease shall be extended for a period not to exceed 10 years.

(Amended by Stats. 2005, Ch. 97, Sec. 3. Effective July 21, 2005.)



41329.57

(a) (1)  Pursuant to a schedule provided to the Controller by the bank, the Controller shall transfer from Section A of the State School Fund and the Education Protection Account the amount of funds necessary to pay the warrants issued pursuant to paragraph (2) so that the effective cost of the lease financing provided to the Oakland Unified School District, the Vallejo City Unified School District, and the West Contra Costa Unified School District pursuant to this article shall be equal to the cost of the original General Fund emergency loan made to each school district.

(A) For purposes of determining the cost of the original emergency loan for the West Contra Costa Unified School District, the original interest rate is the rate established pursuant to Section 41474 of 1.532 percent.

(B) For purposes of determining the cost of the original emergency loan for the Oakland Unified School District, the original interest rate is 1.778 percent. This rate shall also apply to any disbursements of the loan pursuant to Chapter 14 of the Statutes of 2003 that are subsequent to August 23, 2004.

(C) For purposes of determining the cost of the original emergency loan for the Vallejo City Unified School District, the original interest rate is 1.5 percent. This rate shall also apply to any disbursements of the loan pursuant to Chapter 53 of the Statutes of 2004 that are subsequent to August 23, 2004.

(2) The executive director or chair of the bank shall periodically provide a schedule to the Controller and each school district of the actual amount of the difference between the cost of the lease financing compared to the cost of the original emergency loan for each school district for each year and the Controller shall issue warrants to each school district pursuant to the schedule. Payments to a school district shall occur only during the term of the loan for that district and shall be made no sooner than the corresponding payments are made to the bond trustee under the lease financing for that district.

(3) For purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the warrants issued pursuant to paragraph (2) are “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 for the fiscal years in which the warrants are issued and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the fiscal years in which the warrants are issued.

(b) It is the intent of the Legislature that the financing cost subsidies funded in this section not be deemed precedent nor in conflict with Section 41329.53, as these school districts requested loans before the enactment of this article.

(Amended by Stats. 2013, Ch. 48, Sec. 31. Effective July 1, 2013.)



41329.575

(a) (1) Pursuant to a schedule provided to the Controller by the bank, commencing with the 2013–14 fiscal year, the Controller shall transfer from Section A of the State School Fund and the Education Protection Account the amount of funds necessary to pay the warrants issued pursuant to paragraph (3) so that the effective cost of the lease financing for each fiscal year from 2013–14 to 2029–30, inclusive, provided to the South Monterey County Joint Union High School District pursuant to Chapter 20 of the Statutes of 2009 shall be equal to the cost of providing an emergency General Fund cashflow loan to the South Monterey County Joint Union High School District for each fiscal year from 2013–14 to 2029–30, inclusive.

(2) For purposes of determining the cost of providing an emergency General Fund cashflow loan to the South Monterey County Joint Union High School District for fiscal years 2013–14 to 2029–30, inclusive, for the South Monterey County Joint Union High School District, the original interest rate is equal to the annual rate of return earned by the Pooled Money Investment Account for the applicable fiscal year, plus an additional 2 percent. This rate shall also apply to disbursements of the loan pursuant to Chapter 20 of the Statutes of 2009 that are subsequent to September 15, 2013.

(3) The executive director or chair of the bank shall periodically provide a schedule to the Controller and the South Monterey County Joint Union High School District of the actual amount of the difference between the annual cost of the lease financing compared to the annual cost of providing the South Monterey County Joint Union High School District with an emergency General Fund cashflow loan for each applicable fiscal year and the Controller shall issue warrants to the South Monterey County Joint Union High School District pursuant to the schedule. Payments to the South Monterey County Joint Union High School District shall occur only during the term of the loan for the South Monterey County Joint Union High School District and shall be made no sooner than the corresponding payments are made to the bond trustee under the lease financing for the South Monterey County Joint Union High School District.

(4) For purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the warrants issued pursuant to paragraph (3) are “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 for the fiscal years in which the warrants are issued and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the fiscal years in which the warrants are issued.

(b) It is the intent of the Legislature that the financing cost subsidies funded in this section not be deemed precedent nor in conflict with Chapter 20 of the Statutes of 2009.

(Amended by Stats. 2014, Ch. 71, Sec. 34. Effective January 1, 2015.)



41329.58

The sum of thirty million dollars ($30,000,000) is hereby appropriated, without regard to fiscal year, from the General Fund to the Board of Governors of the California Community Colleges for apportionment to the Compton Community College District as an emergency apportionment to finance, among other things, the activities described in Article 5 (commencing with Section 74292) of Chapter 5 of Part 46.

(Added by Stats. 2006, Ch. 50, Sec. 8. Effective June 30, 2006.)



41329.59

(a) On or before October 30, 2006, the Fiscal Crisis and Management Assistance Team (FCMAT) shall conduct an extraordinary audit of the Compton Community College District, to be delivered to the Board of Governors of the California Community Colleges and the Director of Finance, focused upon an examination of alleged fraud, misappropriation of funds, or other illegal fiscal practices. The audit shall be conducted in a timely and efficient manner.

(b) On or before January 31, 2007, the FCMAT shall conduct a comprehensive assessment and prepare a recovery plan, to be delivered to the Board of Governors of the California Community Colleges and the Department of Finance, for the Compton Community College District addressing the five operational areas: financial management, academic achievement, personnel management, facilities management, and governance/community relations.

(c) The FCMAT shall file a written status report at regular intervals with the appropriate fiscal and policy committees of the Legislature, the advisory committee to the special trustee, the Board of Governors of the California Community Colleges, the Director of Finance, and the Governor. The status reports shall include the progress that the Compton Community College District is making in meeting the recommendations of the FCMAT comprehensive assessment and addressing the deficiencies identified by the Accrediting Commission for Community and Junior Colleges.

(d) Notwithstanding any other provision of law, an amount of up to five hundred thousand dollars ($500,000) shall be provided to the Compton Community College District from any funds budgeted for FCMAT in Item 6110-107-0001 of Section 2.00 of the annual Budget Act or any other funds available from prior budget years for FCMAT for the purpose of funding the audit described in subdivision (a) of this section.

(Amended by Stats. 2011, Ch. 349, Sec. 1. Effective January 1, 2012.)






ARTICLE 3 - Disbursements by Superintendent of Public Instruction

41330

Commencing with the 2003–04 fiscal year, for the purposes of allocating the advance apportionment for the current fiscal year, the Superintendent of Public Instruction shall on or before July 20th of each year certify to the Controller the amounts estimated to be apportioned to each effective school district for the current fiscal year on the basis of the report of the districts for the second principal apportionment of the preceding fiscal year, the amounts estimated to be apportioned to each county school tuition fund and to each county school service fund for schools and classes to be maintained by the county superintendent of schools during the current fiscal year on the basis of reports provided by the county superintendent of schools, and the amounts estimated by the Superintendent of Public Instruction to be apportioned to the county school service fund during the current fiscal year under subdivisions (a) and (b) of Section 14054.

(Repealed and added by Stats. 2003, 1st Ex. Sess., Ch. 4, Sec. 5. Effective March 18, 2003.)



41332

The Superintendent of Public Instruction shall, on or before February 20th of each year, apportion to each elementary school district, high school district, county school service fund, and county school tuition fund the total amounts allowed to them under Sections 14054, 14057, 14058, 41790, 41800, 41810, 41811, 41840, 41841, 41863, 41866, 41882, 41884, 41885, 41886, 41888, 41950, 41970, 41971, 42004, 42005, 42054, 42055, 42056, and 52205, whichever are in effect. This apportionment shall be called the first principal apportionment.

(Amended by Stats. 1990, Ch. 1372, Sec. 195.)



41333

For purposes of determining the eligibility of a school for the “necessary small school” foundation program, if by November 10th of any current fiscal year, an additional teacher or teachers are hired in elementary schools or high schools such teachers shall be deemed to have been hired as of the beginning of the school year, and the districts shall, if otherwise eligible, be entitled to the appropriate small school foundation programs for purposes of computation of the principal apportionments.

(Enacted by Stats. 1976, Ch. 1010.)



41334

The Superintendent of Public Instruction shall on or before December 10th of each year apportion:

(a) To each elementary, high school, and county school service fund the total of amounts allowed to them under Sections 41850 to 41862, inclusive, and Sections 41930 to 41936, inclusive, and

(b) To each school district maintaining a high school or high schools, each county superintendent of schools, the California Youth Authority and the State Department of Education the total of amounts allowed to them under Sections 41900 to 41912, inclusive.

This apportionment shall be called the special purpose apportionment.

(Enacted by Stats. 1976, Ch. 1010.)



41335

(a) The Superintendent of Public Instruction shall on or before July 2 of each year apportion to each elementary school district, high school district, county school service fund, and county school tuition fund the total amounts allowed to each respective district or fund, as would have been apportioned on June 25 of the fiscal year of the apportionment pursuant to Section 41335 as it read on May 30, 2003, under Sections 14054, 14057, 14058, 41790, 41800, 41810, 41811, 41840, 41841, 41863, 41866, 41882, 41884, 41885, 41886, 41888, 41950, 41970, 41971, 42004, 42005, 42054, 42055, 42056, and 52205, whichever are in effect. This apportionment shall be called the second principal apportionment.

(b) This section shall become operative on June 1, 2003.

(Repealed (in Sec. 6) and added by Stats. 2003, 1st Ex. Sess., Ch. 4, Sec. 7. Effective March 18, 2003. Section operative June 1, 2003, by its own provisions.)



41336

The Superintendent of Public Instruction shall on or before June 25th of each year apportion to each school district or fund the total of the amounts allowed to the district or fund under Section 41972. This apportionment shall be called the final apportionment.

(Enacted by Stats. 1976, Ch. 1010.)



41337

The Superintendent of Public Instruction shall apportion at such times as needed the amounts allowed pursuant to Section 14055.

(Enacted by Stats. 1976, Ch. 1010.)



41338

The Superintendent of Public Instruction shall withhold from the apportionment to an elementary school district, as a part of the first principal apportionment and second principal apportionment, the amount allowed the elementary school district for the average daily attendance in grades 7 and 8 in a junior high school by reason of the operation of subdivisions (a) and (b) of Section 41600. The amount withheld shall be determined by multiplying the total amount of basic state aid and state equalization aid computed for the district by the foundation program for units of average daily attendance in grades 7 and 8 and dividing the product by the total foundation program of the district.

The Superintendent of Public Instruction shall add the amount withheld to the apportionment required to be made to the high school district maintaining the junior high school.

(Enacted by Stats. 1976, Ch. 1010.)



41339

(a) The Superintendent of Public Instruction shall certify each apportionment made by him or her under Sections 41332 to 41340, inclusive, whichever are in effect, to the Controller.

(b) Ten working days prior to the dates prescribed in Sections 41330, 41332, and 41335, the superintendent shall notify the Joint Legislative Budget Committee and the Department of Finance of the average daily attendance numbers and the local property tax revenues to be utilized in the respective certification.

(Amended by Stats. 1993, Ch. 66, Sec. 11. Effective June 30, 1993.)



41339.1

Notwithstanding subdivision (b) of Section 41339, 10 working days prior to the dates prescribed in Section 41330 and Section 41335, as Section 41335 reads on and after June 1, 2003, the Superintendent of Public Instruction shall notify the Joint Legislative Budget Committee and the Department of Finance of the average daily attendance numbers and the local property tax revenues to be utilized in the respective certification.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 4, Sec. 8. Effective March 18, 2003.)



41340

The Superintendent of Public Instruction shall furnish an abstract of each apportionment of the State School Fund to the State Controller, the Department of Finance and to the county and city and county auditors, county and city and county treasurers, and to the county superintendents of schools of the several counties of the state.

(Enacted by Stats. 1976, Ch. 1010.)



41341

(a) (1) If, during any fiscal year, the amount apportioned to a school district or to any fund from Section A of the State School Fund differs either positively or negatively from the amount to which the district or fund was entitled by an amount equal to revenue limit funding for one unit of average daily attendance, the Superintendent of Public Instruction, in accordance with regulations that he or she is hereby authorized to adopt, not later than the first succeeding fiscal year from the fiscal year in which the computational error was made, shall withhold from, or add to, the apportionment made during that fiscal year, the amount of the excess or deficiency, as the case may be. Notwithstanding any other provision of this code to the contrary, excesses withheld or deficiencies added by the Superintendent of Public Instruction under this subdivision shall be added to or allowed from any portion of the State School Fund.

(2) Notwithstanding paragraph (1), excesses may be withheld or deficiencies added to apportionments on account of audit exceptions in any fiscal year in which they are certified by the Superintendent of Public Instruction.

(b) If, during any fiscal year, the amount apportioned to a community college district or to any fund from Section B of the State School Fund differs either positively or negatively from the amount to which the district or fund was entitled, by an amount equal to the funding of one full-time equivalent student, the Chancellor of the California Community Colleges, in accordance with regulations that he or she is hereby authorized to adopt, not later than the first succeeding fiscal year from the fiscal year in which the computational error was made, shall withhold from, or add to, the apportionment made during that fiscal year, the amount of the excess or deficiency, as the case may be. Notwithstanding any other provision of this code to the contrary, excesses withheld or deficiencies added by the Chancellor of the California Community Colleges under this subdivision shall be added to or allowed from any portion of the State School Fund.

(Amended by Stats. 1995, Ch. 476, Sec. 6. Effective January 1, 1996.)



41342

When any judgment has been rendered which requires the apportionment from the State School Fund to any school district, to any other agency, or to any fund for any fiscal year of more than the amount actually apportioned thereto during that fiscal year, the difference shall be apportioned to the district, agency, or fund by the Superintendent of Public Instruction from the State School Fund during the fiscal year following that in which the judgment becomes final before any other apportionment from the State School Fund is made. Upon the becoming final of any judgment which requires the apportionment from the State School Fund to any school district, to any other agency, or to any fund for any fiscal year of less than the amount actually apportioned thereto during any fiscal year, the difference shall be deducted from the apportionment made to that district, agency, or fund by the Superintendent of Public Instruction from the State School Fund during the fiscal year following that in which the judgment becomes final.

(Amended by Stats. 1982, Ch. 466, Sec. 30.)



41343

Wherever the attendance of pupils is not included in the computation of the average daily attendance of a school district for any fiscal year because the certification document of the person employed by the district to instruct such pupils was not in force during the period of such attendance, the governing board of the district may, upon payment of the salary of such person pursuant to Section 45036, or similar provisions of law, report such attendance to the Superintendent of Public Instruction during the fiscal year in which such salary is paid. Such report shall be made in such form as shall be prescribed and furnished by the Superintendent of Public Instruction. Thereafter the Superintendent of Public Instruction shall add to the apportionment from the State School Fund to the district during the next succeeding fiscal year or years, as determined by him but not exceeding three, the additional amount to which the district would have been entitled in the fiscal year next succeeding that in which such attendance was not included in the computation of the average daily attendance of the district if such amount is at least one hundred dollars ($100) or more.

Any such additional amount shall be apportioned from the State School Fund before any other apportionment from such fund is made and shall be allowed from any portion of such fund except that portion reserved as allowances for basic state aid.

(Enacted by Stats. 1976, Ch. 1010.)



41344

(a) If, as the result of an audit or review, a local educational agency is required to repay an apportionment significant audit exception or to pay a penalty arising from an audit exception, the Superintendent and the Director of Finance, or their designees, jointly shall establish a plan for repayment of state school funds that the local educational agency received on the basis of average daily attendance, or other data, that did not comply with statutory or regulatory requirements that were conditions of the apportionments, or for payment of a penalty arising from an audit exception. A local educational agency shall request a plan within 90 days of receiving the final audit report or review, within 30 days of withdrawing or receiving a final determination regarding an appeal pursuant to subdivision (d), or, in the absence of an appeal pursuant to subdivision (d), within 30 days of withdrawing or receiving a determination of a summary review pursuant to subdivision (d) of Section 41344.1. At the time the local educational agency is notified, the Controller also shall be notified of the plan. The plan shall be established in accordance with the following:

(1) The Controller shall withhold the disallowed or penalty amount at the next principal apportionment or pursuant to paragraph (2), unless subdivision (d) of this section or subdivision (d) of Section 41344.1 applies, in which case the disallowed or penalty amount shall be withheld, at the next principal apportionment or pursuant to paragraph (2) following the determination regarding the appeal or summary appeal. In calculating a disallowed amount, the Controller shall determine the total amount of overpayment received by the local educational agency on the basis of average daily attendance, or other data, reported by the local educational agency that did not comply with one or more statutory or regulatory requirements that are conditions of apportionment.

(2) If the Superintendent and the Director of Finance concur that repayment of the full liability or payment of the penalty in the current fiscal year would constitute a severe financial hardship for the local educational agency, they may approve a plan of equal annual payments over a period of up to eight years. The plan shall include interest on each year’s outstanding balance at the rate earned on the state’s Pooled Money Investment Account during that year. The Superintendent and the Director of Finance jointly shall establish this plan. The Controller shall withhold amounts pursuant to the plan.

(3) If the Superintendent and the Director of Finance do not jointly establish a plan, the Controller shall withhold the entire disallowed amount determined pursuant to paragraph (1), or the penalty amount, at the next principal apportionment.

(b) (1) For purposes of computing average daily attendance pursuant to Section 42238.5, a local educational agency’s prior fiscal year average daily attendance shall be reduced by an amount equal to any average daily attendance disallowed in the current year, by an audit or review, as defined in subdivision (e).

(2) Commencing with the 1999–2000 fiscal year, this subdivision may not result in a local educational agency repaying more than the value of the average daily attendance disallowed in the audit exception plus interest and other penalties or reductions in apportionments as provided by existing law.

(c) Notwithstanding any other law, this section may not be waived under any authority set forth in this code except as provided in this section or Section 41344.1.

(d) Within 60 days of the date on which a local educational agency receives a final audit report resulting from an audit or review of all or any part of the operations of the local educational agency, or within 30 days of receiving a determination of a summary review pursuant to subdivision (d) of Section 41344.1, a local educational agency may appeal a finding contained in the final report, pursuant to Section 41344.1. Within 90 days of the date on which the appeal is received by the panel, a hearing shall be held at which the local educational agency may present evidence or arguments if the local educational agency believes that the final report contains any finding that was based on errors of fact or interpretation of law, or if the local educational agency believes in good faith that it was in substantial compliance with all legal requirements. A repayment schedule may not commence until the panel reaches a determination regarding the appeal. If the panel determines that the local educational agency is correct in its assertion, in whole or in part, the allowable portion of any apportionment payment that was withheld shall be paid at the next principal apportionment.

(e) (1) As used in this section, “audit or review” means an audit conducted by the Controller’s office, an annual audit conducted by a certified public accountant or a public accounting firm pursuant to Section 41020, and an audit or review conducted by a governmental agency that provided the local educational agency with an opportunity to provide a written response.

(2) As used in this section, “local educational agency” includes a charter school.

(Amended by Stats. 2012, Ch. 589, Sec. 5. Effective January 1, 2013.)



41344.1

(a) The Education Audit Appeals Panel is hereby established as a separate state agency. Its membership shall consist of the Superintendent, the Director of the Department of Finance, and the Chief Executive Officer of the Fiscal Crisis and Management Assistance Team established pursuant to Section 42127.8 or their designees. The panel shall have the authority to expend funds, hire staff, make contracts, sue and be sued, and issue regulations in furtherance of its duties.

(b) The panel shall hear appeals filed pursuant to subdivision (d) of Section 41344. The Controller shall be a party to all appeals. The department and the Department of Finance may, at their election, timely intervene as a party in any appeal. The panel shall consider audit appeals pursuant to the administrative adjudication provisions of the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), except that it may adopt regulations specifying special pleadings that shall govern audit appeals. The panel may approve settlements and make findings of fact and interpretations of law.

(c) Compliance with all legal requirements is a condition to the state’s obligation to make apportionments. A condition may be deemed satisfied if the panel finds there has been compliance or substantial compliance with all legal requirements. “Substantial compliance” means nearly complete satisfaction of all material requirements of a funding program that provide an educational benefit substantially consistent with the program’s purpose. A minor or inadvertent noncompliance may be grounds for a finding of substantial compliance provided that the local educational agency can demonstrate it acted in good faith to comply with the conditions established in law or regulation necessary for apportionment of funding. The panel may further define “substantial compliance” by issuing regulations or through adjudicative opinions, or both. If the panel finds there has been substantial compliance, the panel may waive or reduce the reimbursement or penalty amount and may also order other remedial measures sufficient to induce full compliance in the future. Other remedial measures may include restoration of a reduction or penalty amount if full compliance is not rendered in the future, ordering special audits, and requiring special training.

(d) In addition to the normal appeal process specified above, there is hereby created a voluntary, informal, summary appeals process for noncompliant audit exceptions that clearly constitute substantial compliance as that term is defined in subdivision (c). Requests for summary review shall be made to the executive officer of the panel who may seek comment from the Department of Finance or Superintendent. Summary review shall be sought within 30 days of the date on which a local educational agency receives a final audit report resulting from an audit or review.

(1) If the executive officer concludes the conditions for finding substantial compliance are not clearly met or involve substantial questions of fact, the executive officer may deny the request for summary review and the appellant may pursue its claim through the normal appeal process.

(2) For appeals in which the total audit exceptions for full repayment or penalty constitute less than 150 units of average daily attendance or seven hundred fifty thousand dollars ($750,000), whichever is less, the executive officer may waive or reduce the reimbursement or penalty upon a finding of substantial compliance and that other remedial measures are sufficient to induce full compliance in the future.

(3) For appeals in which the total audit exceptions for full repayment or penalty meet or exceed 150 units of average daily attendance or seven hundred fifty thousand dollars ($750,000), whichever is greater, the executive officer may waive or reduce the reimbursement or penalty upon a finding of substantial compliance and order other remedial measures that are sufficient to induce full compliance in the future, if he or she has the written approval of the Department of Finance and the Superintendent. The executive officer shall provide the details of the proposed settlement and the rationale in writing to the Department of Finance and Superintendent and allow at least 30 days for their review.

(4) The right to appeal pursuant to subdivision (d) of Section 41344 is independent of this subdivision and an appellant may pursue his or her appeal under subdivision (b) regardless of the result under this subdivision. A local educational agency that has unresolved audit appeals pursuant to subdivision (d) of Section 41344 pending on January 1, 2003, may file a request for summary review under this subdivision for a period of 60 days after January 1, 2003.

(Amended by Stats. 2005, Ch. 677, Sec. 12. Effective October 7, 2005.)



41344.2

Notwithstanding subdivision (c) of Section 41344 or any other provision of law, the State Board of Education may consider and act upon requests to retroactively waive any provision of this code or any regulation adopted by the State Board of Education that is the basis of an apportionment significant audit if the request was received in writing by the State Department of Education prior to July 7, 1999.

(Added by Stats. 1999, Ch. 646, Sec. 15.6. Effective January 1, 2000.)



41344.3

Notwithstanding subdivision (c) of Section 41344 or any other provision of law, the State Board of Education may, upon a finding that violations were minor or inadvertent and the intent of Section 60119 was substantially met, consider and act upon requests to waive Section 60119 to the extent that a failure to comply with that section would otherwise subject the school district to a repayment due to an apportionment significant audit. The board may act on requests to waive Section 60119 regardless of whether the request was received before or after the effective date of this section.

(Added by Stats. 2001, Ch. 574, Sec. 1. Effective October 7, 2001.)



41344.4

Notwithstanding any other provision of law, a local educational agency is not required to repay an apportionment based on a significant audit exception related to the requirements specified in paragraphs (1), (2), and (3) of subdivision (b) of Section 14501 if the county superintendent of schools certifies to the Superintendent of Public Instruction and the Controller that the audit exception was corrected by the local educational agency or that an acceptable plan of correction was submitted to the county superintendent of schools pursuant to subdivision (k) of Section 41020. With respect to textbooks and instructional materials, the plan shall be consistent with the requirements of subparagraph (A) of paragraph (2) of subdivision (a) of Section 60119.

(Added by Stats. 2004, Ch. 900, Sec. 14. Effective September 29, 2004.)



41344.6

(a) Notwithstanding Sections 17456, 17457, 17462, and 17463, or any other law, from June 1, 2004, to June 30, 2015, inclusive, the Vallejo City Unified School District may sell property owned by the district and use the proceeds from the sale to reduce or retire the emergency loan provided in Section 9 of Chapter 53 of the Statutes of 2004. The sale only of property pursuant to this subdivision is not subject to Section 17459 or 17464.

(b) Notwithstanding any other provision of law, from June 1, 2004, to June 30, 2015, inclusive, the Vallejo City Unified School District is not eligible for hardship assistance pursuant to Article 8 (commencing with Section 17075.10) of Chapter 12.5 of Part 10 of Division 1 of Title 1.

(Added by Stats. 2010, Ch. 147, Sec. 1. Effective January 1, 2011.)






ARTICLE 3.5 - Child Nutrition Allowances

41350

The Superintendent shall make allowances for child nutrition as follows:

(a) Reimbursement of child nutrition entities, as defined by Section 49530.5, for all free and reduced-price meals, pursuant to Section 49536.

(b) Reimbursement of school districts for the difference between the current fiscal year median statewide lunch or breakfast cost for all free and reduced-price meals required by Section 49550 as determined by the Superintendent and the combined total income per meal derived from pupil charges, federal funds, and state funds as provided in Article 11 (commencing with Section 49550) of Chapter 9 of Part 27.

(c) Reimbursement of county superintendents of schools for the difference between the current fiscal year median statewide lunch or breakfast cost for all free and reduced-price meals as determined by the Superintendent and the combined total income per meal derived from pupil charges, federal funds, and state funds as provided in Article 11 (commencing with Section 49550) of Chapter 9 of Part 27.

The combined state and federal reimbursements shall not exceed the current fiscal year median statewide lunch or breakfast cost. If the combined pupil charges, state reimbursements, and federal reimbursements exceed the current median statewide lunch or breakfast costs, the federal funds shall be expended prior to the expenditure of any state funds.

(Amended by Stats. 2007, Ch. 174, Sec. 2. Effective August 24, 2007.)



41352

(a) With the exception of those who receive reimbursement for meals only from the state, the State Department of Education shall make allowances to school food authorities and child care food program sponsors for the Child Nutrition Program on a monthly basis. Program providers shall submit claims to the department within 10 calendar days of the end of each month. Claims submitted after 60 calendar days or more from the end of the period for which reimbursement is claimed shall be invalid. Within 45 calendar days of submission of a valid claim, the State Department of Education shall tender reimbursement.

(b) For sponsors of those who receive reimbursement for meals only from the state, the State Department of Education shall make allowances for the Child Nutrition Program on an annual basis. Program providers shall submit claims to the department within 10 calendar days of the end of each state fiscal year. Claims submitted after August 20 of the fiscal year immediately following the year for which reimbursement is claimed shall be invalid. Within 45 calendar days of the claim deadline, the State Department of Education shall tender reimbursement.

(Amended by Stats. 1985, Ch. 1546, Sec. 4.)



41353

From funds appropriated for child nutrition the Superintendent of Public Instruction shall make the following expenditures:

(a) Not to exceed 20 percent, for state administrative expenses.

(b) Not to exceed 80 percent, for distribution to child nutrition entities, as defined by Section 49530.5, which maintain nutrition education programs on a project approval basis pursuant to subdivision (b) of Section 49534 and for expenditure by the Department of Education; provided, however, that of such 80 percent not more than 5 percent thereof shall be used by the department for the development, implementation, supervision, and evaluation of nutrition education programs.

(Amended by Stats. 1985, Ch. 1546, Sec. 5.)






ARTICLE 4 - Loans and Advances

41360

Loans may be made from moneys in the Public School District Organization Revolving Fund to newly organized elementary, high school, or unified school districts upon application of the governing board of any such district, certified by the county superintendent of schools and approved by the Superintendent of Public Instruction for use by the district during the period from the date the action to form the district was completed and the date the district becomes effective for all purposes. Money loaned to a district pursuant to this section shall be used only to meet (a) the expenses of office rental, office supplies, postage, telephone, and telegraphing; (b) the expenses of necessary elections required by law or authorized by Section 4062; and (c) the expenses of employing, the salary of, and necessary travel expenses of officers and necessary clerical help for the governing board.

During each of the two successive fiscal years commencing with the first fiscal year of the existence of the school district for all purposes, the State Controller shall deduct from apportionments made to such school district an amount equal to one-half of the amount loaned to such school district under this section and pay the same amount into the Public School District Organization Revolving Fund in the State Treasury.

(Enacted by Stats. 1976, Ch. 1010.)



41365

(a) The Charter School Revolving Loan Fund is hereby created in the State Treasury. The Charter School Revolving Loan Fund shall be composed of federal funds obtained by the state for charter schools and any other funds appropriated or transferred to the fund through the annual budget process. Funds appropriated to the Charter School Revolving Loan Fund shall remain available for purposes of the fund until reappropriated or reverted by the Legislature through the annual Budget Act or any other act.

(b) Commencing with the 2013–14 fiscal year, the administration of the Charter School Revolving Loan Fund shall be transferred to the California School Finance Authority.

(c) Loans may be made from moneys in the Charter School Revolving Loan Fund to a chartering authority for charter schools that are not a conversion of an existing school, or directly to a charter school that qualifies to receive funding pursuant to Chapter 6 (commencing with Section 47630) of Part 26.8 of Division 4 that is not a conversion of an existing school, upon application of a chartering authority or charter school and approval by the California School Finance Authority. Money loaned to a chartering authority for a charter school, or to a charter school, pursuant to this section shall be used only to meet the purposes of the charter granted pursuant to Section 47605. The loan to a chartering authority for a charter school, or to a charter school, pursuant to this subdivision shall not exceed two hundred fifty thousand dollars ($250,000) over the lifetime of the charter school. A charter school may receive money obtained from multiple loans made directly to the charter school or to the school’s chartering authority from the Charter School Revolving Loan Fund, as long as the total amount received from the fund over the lifetime of the charter school does not exceed two hundred fifty thousand dollars ($250,000). This subdivision does not apply to a charter school that obtains renewal of a charter pursuant to Section 47607.

(d) The California School Finance Authority may consider all of the following when making a determination as to the approval of a charter school’s loan application:

(1) Soundness of the financial business plans of the applicant charter school.

(2) Availability of the charter school of other sources of funding.

(3) Geographic distribution of loans made from the Charter School Revolving Loan Fund.

(4) The impact that receipt of funds received pursuant to this section will have on the charter school’s receipt of other private and public financing.

(5) Plans for creative uses of the funds received pursuant to this section, such as loan guarantees or other types of credit enhancements.

(6) The financial needs of the charter school.

(e) Priority for loans from the Charter School Revolving Loan Fund shall be given to new charter schools for startup costs.

(f) Commencing with the first fiscal year following the fiscal year the charter school receives the loan, the Controller shall deduct from apportionments made to the chartering authority or charter school, as appropriate, an amount equal to the annual repayment of the amount loaned to the chartering authority or charter school for the charter school under this section and pay the same amount into the Charter School Revolving Loan Fund in the State Treasury. Repayment of the full amount loaned to the chartering authority or charter school shall be deducted by the Controller in equal annual amounts over a number of years agreed upon between the loan recipient and the state agency authorized to administer the Charter School Revolving Loan Fund and the Charter School Security Fund, not to exceed five years for any loan.

(g) (1) Notwithstanding any other law, a loan may be made directly to a charter school pursuant to this section only in the case of a charter school that is incorporated.

(2) Notwithstanding any other law, in the case of default of a loan made directly to a charter school pursuant to this section, the charter school shall be solely liable for repayment of the loan.

(h) The California School Finance Authority may adopt any necessary rules and regulations for the implementation of this section and Sections 41366.6 and 41367. Any regulations adopted pursuant to this section may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of public peace, health and safety, or general welfare.

(Amended by Stats. 2013, Ch. 357, Sec. 15. Effective September 26, 2013.)



41366.5

(a) Moneys in the Charter School Revolving Loan Fund shall be loaned at the interest rate earned by the money in the Pooled Money Investment Account as of the date of disbursement of the funds to the charter school.

(b) A charter school shall pay the interest on any loan from the fund in regular installments withdrawn from the annual apportionment the charter school receives.

(c) All interest payments shall be paid into the Charter School Security Fund established pursuant to Section 41367.

(Added by Stats. 2000, Ch. 586, Sec. 2. Effective January 1, 2001.)



41366.6

(a) The California School Finance Authority shall monitor the adequacy of the amount of funds in the Charter School Revolving Loan Fund and report annually to the Department of Finance and the Controller on the need, if any, to transfer funds from the Charter School Security Fund to the Charter School Revolving Loan Fund for the sole purpose of replacing funds lost in the Charter School Revolving Loan Fund due to loan defaults. Before requesting any transfer of funds from the Charter School Security Fund, the California School Finance Authority shall make all reasonable efforts to recover funds directly from the defaulting loan recipient. To the extent that the California School Finance Authority determines that a transfer from the Charter School Security Fund to the Charter School Revolving Loan Fund is necessary, the California School Finance Authority shall obtain approval from the Director of Finance before a transfer of funds is made. Not sooner than 30 days after notification in writing to the Chairperson of the Joint Legislative Budget Committee, the Director of Finance shall direct the Controller to transfer the appropriate amount of funds.

(b) By October 1 of each year, the California School Finance Authority shall provide detailed fund condition information for the Charter School Revolving Loan Fund and the Charter School Security Fund to the Department of Finance and the Legislative Analyst’s Office. At a minimum, this information shall contain an accounting of actual beginning balances, revenues, itemized expenditures, and ending balances for the prior year, as well as projected beginning balances, revenues, itemized expenditures, and ending balances for the current year and budget year.

(Amended by Stats. 2013, Ch. 48, Sec. 33. Effective July 1, 2013.)



41366.7

The Director of Finance shall monitor the adequacy of the amount of funds in the Charter School Security Fund and report annually to the Legislature on the need, if any, to adjust the interest rate set forth in Section 41366.5 or to revise any other aspect of the default recovery plan.

(Added by Stats. 2000, Ch. 586, Sec. 3. Effective January 1, 2001.)



41367

(a) The Charter School Security Fund is hereby created in the State Treasury.

(b) Moneys in the fund shall be available for deposit into the Charter School Revolving Loan Fund in case of default on any loan made from the Charter School Revolving Loan Fund.

(c) Commencing with the 2013–14 fiscal year, the administration of the Charter School Security Fund shall be transferred to the California School Finance Authority.

(Amended by Stats. 2013, Ch. 357, Sec. 16. Effective September 26, 2013.)






ARTICLE 5 - Conditions for Use of Apportionments

41370

The governing board of each school district shall, except as may otherwise be specifically provided by law, use all money apportioned to the district from the State School Fund during any fiscal year exclusively for the support of the school or schools of the district for that year.

(Enacted by Stats. 1976, Ch. 1010.)



41371

If at the end of any fiscal year during which the schools of a school district have been maintained for the period required or permitted by law, there is standing to the credit of the district an unexpended balance of money received from the State School Fund, it may be expended for the payment of claims against the district outstanding, or it may be expended during the succeeding fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



41372

For purposes of this section:

(a) “Salaries of classroom teachers” and “teacher” shall have the same meanings as prescribed by Section 41011 provided, however, that the cost of all health and welfare benefits provided to the teachers by the school district shall be included within the meaning of salaries of classroom teachers.

(b) “Current expense of education” means the gross total expended (not reduced by estimated income or estimated federal and state apportionments) for the purposes classified in the final budget of a school district (except one which, during the preceding fiscal year, had less than 101 units of average daily attendance) submitted to and approved by the county superintendent of schools pursuant to Section 42127 for certificated salaries other than certificated salaries for pupil transportation, food services, and community services; classified salaries other than classified salaries for pupil transportation, food services, and community services; employee benefits other than employee benefits for pupil transportation personnel, food services personnel, and community services personnel; books, supplies, and equipment replacement other than for pupil transportation and food services; and community services, contracted services, and other operating expenses other than for pupil transportation, food services, and community services. “Current expense of education,” for purposes of this section shall not include those expenditures classified as sites, buildings, books, and media and new equipment (object of expenditure 6000 of the California School Accounting Manual), the amount expended from categorical aid received from the federal or state government which funds were granted for expenditures in a program not incurring any teacher salary expenditures or requiring disbursement of the funds without regard to the requirements of this section, or expenditures for facility acquisition and construction; and shall not include the amount expended pursuant to any lease agreement for plant and equipment or the amount expended from funds received from the federal government pursuant to the “Economic Opportunity Act of 1964” or any extension of this act of Congress.

There shall be expended during each fiscal year for payment of salaries of classroom teachers:

(1) By an elementary school district, 60 percent of the district’s current expense of education.

(2) By a high school district, 50 percent of the district’s current expense of education.

(3) By a unified school district, 55 percent of the district’s current expense of education.

If the county superintendent of schools having jurisdiction over the district determines, on the basis of an audit conducted pursuant to Section 41020, that a school district has not expended the applicable percentage of current expense of education for the payment of salaries of classroom teachers during the preceding fiscal year, the county superintendent of schools shall, in apportionments made to the school district from the State School Fund after April 15 of the current fiscal year, designate an amount of this apportionment or apportionments equal to the apparent deficiency in district expenditures. Any amount designated by the county superintendent of schools shall be deposited in the county treasury to the credit of the school district, but shall be unavailable for expenditure by the district pending the determination to be made by the county superintendent of schools on any application for exemption which may be submitted to the county superintendent of schools. If it appears to the governing board of a school district that the application of the preceding paragraphs of this section during a fiscal year results in serious hardship to the district, or in the payment of salaries of classroom teachers in excess of the salaries of classroom teachers paid by other districts of comparable type and functioning under comparable conditions, the board may apply to the county superintendent of schools in writing not later than September 15th of the succeeding fiscal year for exemption from the requirements of the preceding paragraphs of this section for the fiscal year on account of which the application is made. Upon receipt of this application, the county superintendent of schools shall grant the district exemption for any amount that is less than one thousand dollars ($1,000). If the amount is one thousand dollars ($1,000) or greater, the county superintendent of schools may grant an exemption from the requirements for the fiscal year on account of which the application is made. If the exemption is granted by the county superintendent of schools, the designated moneys shall be immediately available for expenditure by the school district governing board. If no application for exemption is made or exemption is denied, the county superintendent of schools shall order the designated amount or amount not exempted to be added to the amounts to be expended for salaries of classroom teachers during the next fiscal year.

The county superintendent of schools shall enforce the requirements prescribed by this section, and may adopt necessary rules and regulations to that end.

(Amended by Stats. 2002, Ch. 1168, Sec. 18. Effective September 30, 2002.)



41374

Notwithstanding any other provision of law to the contrary, Section 41372 shall not apply to any elementary school district, high school district, or unified school district, which maintains no individual class session with pupils in attendance exceeding the numbers, for the particular grade levels, following:

(a) An elementary school district—twenty-eight (28) pupils.

(b) A high school district—twenty-five (25) pupils.

(c) A unified school district—twenty-eight (28) pupils in respect to grades kindergarten through 8, inclusive; and twenty-five (25) pupils in respect to grades 9 through 12, inclusive.

As used in this section the phrase “individual class session” shall not include any class session held in grades kindergarten through 8, inclusive, in courses in visual and performing arts, industrial arts, and physical education. The phrase shall not include any class session held in grades 9 through 12, inclusive, in courses in commercial arts, visual and performing arts, industrial arts, vocational arts, and physical education. The phrase “individual class session” shall not include any class session held in grades 9 through 12, inclusive, for which two or more individual class groups which come within the descriptions specified by the first paragraph of this section and subdivision (a) or (b), or both, are assembled together in the same room for joint lectures or demonstrations.

Notwithstanding the provisions of subdivisions (b) and (c), grades 7, 8, and 9 of a junior high school shall be deemed to be high school grades for purposes of this section.

(Amended by Stats. 2001, Ch. 734, Sec. 19. Effective October 11, 2001.)



41375

It is the intent and purpose of the Legislature to encourage, by every means possible, the reduction of class sizes and the ratio of pupils to teachers in all grade levels in the public schools, and to urge every effort to this end to be undertaken by the local school administrative authorities.

(Amended by Stats. 1994, Ch. 840, Sec. 11. Effective January 1, 1995.)



41376

The Superintendent of Public Instruction, in computing apportionments and allowances from the State School Fund for the second principal apportionment, shall determine the following for the regular day classes of the elementary schools maintained by each school district:

(a) For grades 1 to 3, inclusive, he shall determine the number of classes, the number of pupils enrolled in each class, the total enrollment in all such classes, the average number of pupils enrolled per class, and the total of the numbers of pupils which are in excess of thirty (30) in each class.

For those districts which do not have any classes with an enrollment in excess of 32 and whose average size for all the classes is 30.0 or less, there shall be no excess declared. For those districts which have one or more classes in excess of an enrollment of 32 or whose average size for all the classes is more than 30, the excess shall be the total of the number of pupils which are in excess of 30 in each class having an enrollment of more than 30.

(b) For grades 4 to 8, inclusive, he shall determine the total number of pupils enrolled, the number of full-time equivalent classroom teachers, and the average number of pupils per each full-time equivalent classroom teacher. He shall also determine the excess if any, of pupils enrolled in such grades in the following manner:

(1) Determine the number of pupils by which the average number of pupils per each full-time equivalent classroom teacher for the current fiscal year exceeds the greater of the average number of pupils per each full-time equivalent classroom teacher in all the appropriate districts of the state, as determined by the Superintendent of Public Instruction, for October 30, 1964, or the average number of pupils per each full-time equivalent classroom teacher which existed in the district on either October 30, 1964 or March 30, 1964, as selected by the governing board.

(2) Multiply the number determined in (1) above by the number of full-time equivalent classroom teachers of the current fiscal year.

(3) Reduce the number determined in (2) above by the remainder which results from dividing such number by the average number of pupils per each full-time equivalent teacher for October 30, 1964, as determined by the Superintendent of Public Instruction in (1) above.

(c) He shall compute the product obtained by multiplying the excess number of pupils, if any, under the provisions of subdivision (a) of this section by ninety-seven hundredths (0.97), and shall multiply the product so obtained by the ratio of statewide change in average daily attendance to district change in average daily attendance. Change in average daily attendance shall be determined by dividing average daily attendance in grades 1, 2 and 3 reported for purposes of the first principal apportionment of the current year by that reported for purposes of the first principal apportionment of the preceding year.

(d) If the school district reports that it has maintained, during the current fiscal year, any classes in which there were enrolled pupils in excess of thirty (30) per class pursuant to subdivision (a) of this section, and there is no excess number of pupils computed pursuant to subdivision (b) of this section, he shall decrease the average daily attendance reported under the provisions of Section 41601 by the product determined under subdivision (c) of this section.

(e) If the school district reports that it has maintained, during the current fiscal year, no classes in which there were enrolled pupils in excess of thirty (30) per class determined pursuant to subdivision (a) of this section, and there is an excess number of pupils computed pursuant to subdivision (b) of this section, he shall make the following computation:

He shall compute the product obtained by multiplying the excess number of pupils computed pursuant to subdivision (b) of this section by ninety-seven hundredths (0.97) and shall multiply the product so obtained by the ratio of statewide change in average daily attendance to the district change in average daily attendance. He shall decrease the average daily attendance reported under the provisions of Section 41601 by the resulting product.

(f) If the school district reports that it has maintained, during the current fiscal year, any classes in which there were enrolled pupils in excess of thirty (30) per class determined pursuant to subdivision (a) of this section, and there is an excess number of pupils computed pursuant to subdivision (b) of this section, he shall make the following computation:

He shall add to the product determined under subdivision (c) of this section, the product determined under subdivision (e) of this section and decrease the average daily attendance reported under the provisions of Section 41601 by this total amount.

The governing board of each school district maintaining elementary schools shall report for the fiscal year 1964–65 and each year thereafter the information required for the determination to be made by the Superintendent of Public Instruction under the provisions of this section in accordance with instructions provided on forms furnished and prescribed by the Superintendent of Public Instruction. Such information shall be reported by the school district together with, and at the same time as, the reports required to be filed for the second principal apportionment of the State School Fund. The forms on which the data and information is reported shall include a certification by each school district superintendent or chief administrative officer that the data is correct and accurate for the period covered, according to his best information and belief.

For purposes of this section, a “full-time equivalent classroom teacher” means an employee of an elementary, high school, or unified school district, employed in a position requiring certification qualifications and whose duties require him to teach pupils in the elementary schools of that district in regular day classes for the full time for which he is employed during the regular schoolday. In reporting the total number of full-time equivalent classroom teachers, there shall be included, in addition to those employees defined above, the full-time equivalent of all fractional time for which employees in positions requiring certification qualifications are required to devote to teaching pupils in the elementary schools of the district in regular day classes during the regular schoolday.

For purposes of this section, the number of pupils enrolled in each class means the average of the active enrollment in that class on the last teaching day of each school month which ends prior to April 15th of each school year.

The provisions of this section are not applicable to school districts with less than 101 units of average daily attendance for the current fiscal year.

Although no decreases in average daily attendance shall be made for the fiscal year 1964–65, reports are required to be filed under the provisions of this section, and the Superintendent of Public Instruction shall notify each school district the amount of the decrease in state allowances which would have been effected had such decrease in average daily attendance been applied.

The Superintendent of Public Instruction shall adopt rules and regulations which he may deem necessary for the effective administration of this section. Such rules and regulations may specify that no decrease in average daily attendance reported under the provisions of Section 41601 shall be made for a school district on account of large classes due to instructional television or team teaching, which may necessarily involve class sizes at periods during the day larger than the standard set forth in this section.

(Enacted by Stats. 1976, Ch. 1010.)



41376.1

(a) Commencing with the 2013–14 fiscal year, until the Superintendent determines that a school district is funded pursuant to Section 42238.02 in the prior fiscal year, and notwithstanding the requirement to decrease average daily attendance pursuant to subdivisions (d), (e), and (f) of Section 41376 and subdivision (e) of Section 41378, the Superintendent shall compute a reduction to the school district local control funding formula entitlement pursuant to Section 42238.02, as implemented by Section 42238.03, for the specified school year by the sum of the following:

(1) (A) Multiply the sum of the products obtained in subdivision (e) of Section 41378 and subdivision (d) of Section 41376 by the grade span adjusted base grant specified in subparagraph (A) of paragraph (1) of subdivision (d) of Section 42238.02, as annually adjusted for cost of living pursuant to paragraph (2) of subdivision (d) of Section 42238.02.

(B) Multiply the product obtained in subparagraph (A) by the sum of the entitlements computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a) of Section 42238.03 and paragraph (3) of subdivision (b) of Section 42238.03 for all school districts, divided by the sum of the local control funding formula entitlements computed pursuant to Section 42238.02 for all school districts.

(2) (A) Multiply the product obtained pursuant to subdivision (e) of Section 41376 by the funded average daily attendance for grades 4 to 6, inclusive, reported by the school district pursuant to Section 42238.05 for the specified school year divided by the funded average daily attendance for grades 4 to 8, inclusive, reported by the school district pursuant to Section 42238.05 for the specified school year.

(B) Multiply the product obtained in subparagraph (A) by the grade span adjusted base grant specified in subparagraph (B) of paragraph (1) of subdivision (d) of Section 42238.02, as annually adjusted for cost of living pursuant to paragraph (2) of subdivision (d) of Section 42238.02.

(C) Multiply the product obtained in subparagraph (B) by the sum of the entitlements computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a) of Section 42238.03 and paragraph (3) of subdivision (b) of Section 42238.03 for all school districts, divided by the sum of the local control funding formula entitlements computed pursuant to Section 42238.02 for all school districts.

(3) (A) Multiply the product obtained pursuant to subdivision (e) of Section 41376 by the funded average daily attendance for grades 7 and 8 reported by the school district pursuant to Section 42238.05 for the specified school year divided by the funded average daily attendance for grades 4 to 8, inclusive, reported by the school district pursuant to Section 42238.05 for the specified school year.

(B) Multiply the product obtained in subparagraph (A) by the grade span adjusted base grant specified in subparagraph (C) of paragraph (1) of subdivision (d) of Section 42238.02, as annually adjusted for cost of living pursuant to paragraph (2) of subdivision (d) of Section 42238.02.

(C) Multiply the product obtained in subparagraph (B) by the sum of the entitlements computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a) of Section 42238.03 and paragraph (3) of subdivision (b) of Section 42238.03 for all school districts, divided by the sum of the local control funding formula entitlements computed pursuant to Section 42238.02 for all school districts.

(b) Commencing with the 2013–14 fiscal year, if the Superintendent determines that a school district is funded pursuant to Section 42238.02 in the prior fiscal year, and notwithstanding the requirement to decrease average daily attendance pursuant to subdivisions (d), (e), and (f) of Section 41376 and subdivision (e) of Section 41378, the Superintendent shall compute a reduction to the school district local control funding formula entitlement pursuant to Section 42238.02 for the specified school year by the sum of the following:

(1) Multiply the sum of the products obtained in subdivision (e) of Section 41378 and subdivision (d) of Section 41376 by the grade span adjusted base grant specified in subparagraph (A) of paragraph (1) of subdivision (d) of Section 42238.02, as annually adjusted for cost of living pursuant to paragraph (2) of subdivision (d) of Section 42238.02.

(2) (A) Multiply the product obtained pursuant to subdivision (e) of Section 41376 by the funded average daily attendance for grades 4 to 6, inclusive, reported by the school district pursuant to Section 42238.05 for the specified school year divided by the funded average daily attendance for grades 4 to 8, inclusive, reported by the school district pursuant to Section 42238.05 for the specified school year.

(B) Multiply the product obtained in subparagraph (A) by the grade span adjusted base grant specified in subparagraph (B) of paragraph (1) of subdivision (d) of Section 42238.02, as annually adjusted for cost of living pursuant to paragraph (2) of subdivision (d) of Section 42238.02.

(3) (A) Multiply the product obtained pursuant to subdivision (e) of Section 41376 by the funded average daily attendance for grades 7 and 8 reported by the school district pursuant to Section 42238.05 for the specified school year divided by the funded average daily attendance for grades 4 to 8, inclusive, reported by the school district pursuant to Section 42238.05 for the specified school year.

(B) Multiply the product obtained in subparagraph (A) by the grade span adjusted base grant specified in subparagraph (C) of paragraph (1) of subdivision (d) of Section 42238.02, as annually adjusted for cost of living pursuant to paragraph (2) of subdivision (d) of Section 42238.02.

(Added by Stats. 2014, Ch. 33, Sec. 17. Effective June 20, 2014.)



41378

The Superintendent of Public Instruction, in computing apportionments and allowances from the State School Fund for the second principal apportionment, shall determine the following for the kindergarten classes maintained by each school district maintaining kindergarten classes.

(a) The number of pupils enrolled in each kindergarten class, the total enrollment in all such classes, and the average number of pupils enrolled per class.

(b) The total number of pupils which are in excess of thirty-three (33) in each class having an enrollment of more than thirty-three (33).

(c) The total number of pupils by which the average class size in the district exceeds 31.

(d) The greater number of pupils as determined in (b) or (c) above.

(e) He shall compute the product obtained by multiplying the excess number of pupils computed pursuant to subdivision (d) of this section by ninety-seven hundredths (0.97). He shall decrease the average daily attendance reported under the provisions of Section 41601 by the resulting product.

(Enacted by Stats. 1976, Ch. 1010.)



41381

The State Board of Education may waive the minimum schoolday requirements of Section 46112 to enable school districts to establish experimental educational programs in reading and mathematics. A waiver shall be granted pursuant to this section only if:

(a) The State Board of Education has approved the experimental program.

(b) The total weekly minutes of instruction in the experimental program are equivalent to the total number of minutes per week which would be required by Section 46112.

Participating school districts shall conduct pretesting and posttesting of pupils enrolled in such experimental educational programs to determine the academic achievement of such pupils. Such tests shall be approved by the State Board of Education. Participating school districts shall also conduct control testing programs of pupils not enrolled in such experimental educational programs. Pupils in the control group shall be selected to be, as nearly as practicable, comparable in ability and socioeconomic background to pupils enrolled in the experimental programs.

(Enacted by Stats. 1976, Ch. 1010.)



41382

The principal of any elementary school maintaining kindergarten classes or regular day classes in grades 1 to 3, inclusive, may recommend to the governing board of the school district, or the governing board may adopt a resolution determining, that an exemption should be granted from any of the provisions of Section 41376, 41378, or 41379 with respect to such classes on the basis that such provisions prevent the school and school district from developing more effective educational programs to improve instruction in reading and mathematics for pupils in the specified classes. Upon approval of such recommendation, or the adoption of such resolution, the governing board shall make application to the State Board of Education on behalf of the school for an exemption for such classes from the specified provisions. The State Board of Education shall grant the application if it finds that the specified provisions of Section 41376, 41378, or 41379 prevent the school from developing more effective educational programs to improve instruction in reading and mathematics for pupils in the specified classes and shall, upon granting the application, exempt the school district from the penalty provision of such sections.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Teaching and Nonteaching Certificated Employee Ratios

41400

It is the intent and purpose of the Legislature to improve public education in California by maximizing the allocation of existing resources, to discourage the growth of bureaucracy in the public schools, and to emphasize the importance and significance of the classroom teacher.

(Enacted by Stats. 1976, Ch. 1010.)



41401

For the purposes of this article:

(a) “Administrative employee” means an employee of a school district, employed in a position requiring certification qualifications, who does not come within the definition set forth in subdivision (c) or (d).

(b) “Classified employee” means an employee of a school district, employed in a position not requiring certification qualifications.

(c) “Pupil services employee” means an employee of a school district, employed in a position requiring a standard designated services credential, health and development credential, or a librarian credential, who performs direct services to pupils. “Pupil services employee” includes, but is not limited to, in-school librarians, school nurses, assistant in-school librarians, audiovisual personnel, counselors, psychologists, psychometrists, guidance and welfare personnel, attendance personnel, school social workers, and all other certificated personnel performing pupil-personnel, health, or librarian services.

(d) “Teacher” means an employee of a school district, employed in a position requiring certification qualifications, whose duties require him or her to provide direct instruction to pupils in the schools of that district for the full time for which he or she is employed. “Teacher” includes, but is not limited to, teachers of special classes, teachers of exceptional children, teachers of pupils with physical disabilities, teachers of minors with intellectual disabilities, substitute teachers, instructional television teachers, specialist mathematics teachers, specialist reading teachers, home and hospital teachers, and learning disability group teachers. Instructional preparation time shall be counted as part of the teacher full-time equivalent, including, but not limited to, mentor teacher or department chairperson time.

(Amended by Stats. 2012, Ch. 457, Sec. 11. Effective January 1, 2013.)



41402

The maximum ratios of administrative employees to each 100 teachers in the various types of school districts shall be as follows:

(a) In elementary school districts—9.

(b) In unified school districts—8.

(c) In high school districts—7.

This section shall not apply to a school district that has one or fewer administrators.

(Amended by Stats. 2005, Ch. 677, Sec. 13. Effective October 7, 2005.)



41403

The Superintendent of Public Instruction shall determine, for each current fiscal year, for each school district in the state, to two decimal points, the following:

(a) The total number of administrative employees, except those serving in positions that are supported by categorical grants from any source and are in programs that require specific teacher/administrator ratios, or that are supported by federal funds. As to those serving in positions that are not supported completely by these categorical grants from any source or completely by federal funds, the number of employees reported shall include the full-time equivalent of all fractional time attributable to that time not supported by categorical grants or federal funds.

(b) The total number of teachers except those serving in positions that are supported by federal funds or by categorical grants from any source and are in programs that require specific teacher/administrator ratios. As to those serving in positions that are not supported completely by these categorical grants from any source or completely by federal funds, the number of employees reported shall include the full-time equivalent of all fractional time attributable to that time not supported by categorical grants or federal funds. Substitute teachers may be counted as teachers only if the employee for whom they are substituting is not counted. In no event shall the number of full-time equivalent teachers reported be greater than the number of full-time equivalent teaching positions in the district.

(c) The total maximum number of administrative employees that should be employed by the district based upon the application of the appropriate ratio prescribed by Section 41402 to the number of teachers determined pursuant to subdivision (b).

(d) The number of administrative employees in excess of the number allowable without penalty as determined by subtracting the number determined pursuant to subdivision (c) from the number determined pursuant to subdivision (a).

The number of employees reported pursuant to subdivisions (a), (b), (c), and (d) shall include the full-time equivalent of all fractional time of those employees.

For purposes of determining the allowable ratio of administrative employees to teachers for the San Diego City School District, the number of employees and the full-time equivalent of all of the fractional time of employees serving the district in positions mandated as the result of the district’s court-ordered integration plan is excluded from the numbers identified pursuant to subdivisions (a), (b), (c), and (d).

No individual may be counted as more than one full-time equivalent employee unless the individual is employed on a part-time basis in adult education, driver education, or vocational education, or any part-time or additional teaching assignment, in addition to his or her regular full-time assignment.

(Amended by Stats. 2002, Ch. 1168, Sec. 19. Effective September 30, 2002.)



41404

The Superintendent of Public Instruction shall determine the reduction in state support resulting from excess administrative employees identified in subdivision (d) of Section 41403 as follows:

(a) Compute the ratio which total state support to the district general fund bears to the total general fund income of the district.

(b) Multiply the ratio determined pursuant to subdivision (a) by the average salary of administrative employees.

(c) Multiply the product of subdivision (b) by the number of administrative employees converted to the nearest whole number in excess of the maximum number specified in Section 41402.

The amount of the second principal apportionment made to the district for the current fiscal year pursuant to Section 41335 shall be reduced by the product so produced. However, no reduction shall reduce the final apportionment below the amount specified in Section 6 of Article IX of the California Constitution.

(Amended by Stats. 2002, Ch. 1168, Sec. 20. Effective September 30, 2002.)



41406

Amounts allowable from the State School Fund but not transferred thereto because of the operation of Section 41404 and the provisions of subdivision (b) of Section 14002, shall be held in the General Fund and shall be expended for public school purposes pursuant to appropriations thereof enacted by the Legislature.

(Enacted by Stats. 1976, Ch. 1010.)



41407

Notwithstanding any other provision of law, a school district is subject, with regard to Section 41402, to audits conducted pursuant to Section 41020.

(Added by Stats. 2002, Ch. 1168, Sec. 21. Effective September 30, 2002.)



41409

(a) Commencing with the 1988–89 fiscal year, and annually thereafter, the Superintendent of Public Instruction shall determine the statewide average percentage of school district expenditures that are allocated to the salaries of administrative personnel, as that term is defined in accounts 1200, 1300, 1700, 1800, and 2200 in Part I of the California School Accounting Manual published by the State Department of Education. For school districts using the Standardized Account Code Structure, the term salaries of administrative personnel are defined in object accounts 1300 and 2300 in Part II of the California School Accounting Manual. The Superintendent of Public Instruction also shall determine the statewide average percentage of school district expenditures that are allocated to the salaries of teachers, as defined in account 1100 in Parts I and II of the California School Accounting Manual. The statewide averages shall be calculated for the following types and sizes of school districts:

District

ADA

Elementary  ........................

less than 1,000

Elementary  ........................

1,000 to 4,999

Elementary  ........................

5,000 and greater

High School  ........................

less than 1,000

High School  ........................

1,000 to 3,999

High School  ........................

4,000 and greater

Unified  ........................

less than 1,500

Unified  ........................

1,500 to 4,999

Unified  ........................

5,000 to 9,999

Unified  ........................

10,000 to 19,999

Unified  ........................

20,000 and greater

(b) Commencing with the 1988–89 fiscal year, and annually thereafter, the Superintendent of Public Instruction shall determine the statewide average salary, by size and type of district, for the following:

(1) Beginning, mid-range, and highest salary paid to teachers.

(2) Schoolsite principals.

(3) District superintendents.

(c) The statewide averages calculated pursuant to subdivisions (a) and (b) shall be provided annually to each school district for use in the school accountability report card.

(Amended by Stats. 2001, Ch. 734, Sec. 20. Effective October 11, 2001.)



41409.3

Each school district, except for school districts maintaining a single school to serve kindergarten or any of grades 1 to 12, inclusive, shall include in the school accountability report card required under Section 35256 a statement that shall include the following information:

(a) The beginning, median, and highest salary paid to teachers in the district, as reflected in the district’s salary scale.

(b) The average salary for schoolsite principals in the district.

(c) The salary of the district superintendent.

(d) Based upon the state summary information provided by the Superintendent of Public Instruction pursuant to subdivision (b) of Section 41409, the statewide average salary for the appropriate size and type of district for the following:

(1) Beginning, midrange, and highest salary paid to teachers.

(2) Schoolsite principals.

(3) District superintendents.

(e) The statewide average of the percentage of school district expenditures allocated for the salaries of administrative personnel for the appropriate size and type of district for the most recent fiscal year, provided by the Superintendent of Public Instruction pursuant to subdivision (a) of Section 41409.

(f) The percentage allocated under the district’s corresponding fiscal year expenditure for the salaries of administrative personnel, as defined in Sections 1200, 1300, 1700, 1800, and 2200 of the California School Accounting Manual published by the State Department of Education.

(g) The statewide average of the percentage of school district expenditures allocated for the salaries of teachers for the appropriate size and type of district for the most recent fiscal year, provided by the Superintendent of Public Instruction, pursuant to subdivision (a) of Section 41409.

(h) The percentage expended for the salaries of teachers, as defined in Section 1100 of the California School Accounting Manual published by the State Department of Education.

(Amended by Stats. 1992, Ch. 759, Sec. 12. Effective September 21, 1992.)






ARTICLE 7 - Conditions Disqualifying School Districts from Apportionments

41420

(a) No school district, other than one newly formed, shall, except as otherwise provided in this article, receive any apportionment based upon average daily attendance from the State School Fund unless it has maintained the regular day schools of the district for at least 175 days during the next preceding fiscal year.

(b) If any school within a school district fails to maintain its school for the required 175 days, the Superintendent of Public Instruction shall withhold from the district’s apportionment based upon average daily attendance a product of 0.01143 times the district’s apportionment for each additional day the school would have had to maintain operations to meet the 175 day requirement.

For the purpose of this subdivision, except as otherwise provided, the State Board of Education shall establish the standards and criteria for defining a day qualifying for the 175-day minimum requirement.

(Amended by Stats. 1981, Ch. 569, Sec. 1.)



41421

A school district is a newly formed district up to the close of the fiscal year in which its formation became effective for all purposes.

(Enacted by Stats. 1976, Ch. 1010.)



41422

A district that is prevented from maintaining its schools during a fiscal year for at least 175 days or is required to operate sessions of shorter length than otherwise prescribed by law because of fire, flood, earthquake, or epidemic, or because of any order of any military officer of the United States or of the state to meet an emergency created by war, or of any civil officer of the United States, of the state, or of any county, city and county, or city authorized to issue that order to meet an emergency created by war, or because of other extraordinary conditions, or because of inability to secure or hold a teacher, or because of the illness of the teacher, which fact shall be shown to the satisfaction of the Superintendent of Public Instruction by the affidavits of the members of the governing board of the school district and of the county superintendent of schools, shall receive the same apportionment from the State School Fund as it would have received had it not been so prevented from maintaining school for at least 175 full-length days.

This section shall also apply to districts which, in the absence of one or more of the conditions prescribed by this section, would have qualified for funds under Sections 46200 or 46201.

(Amended by Stats. 1994, Ch. 49, Sec. 2. Effective April 19, 1994.)



41423

No money shall be apportioned to a district for the excess cost of educating pupils in a 24-hour elementary school of the district unless such school has met the requirements of the Superintendent of Public Instruction based upon educational standards and standards established by state agencies authorized by law to inspect or supervise child-caring institutions.

(Enacted by Stats. 1976, Ch. 1010.)



41450

The Legislature finds that each year one or more school districts or county offices of education experience severe financial difficulty. In some cases these school districts or county offices of education request emergency apportionments from the state under the provisions of Article 2 (commencing with Section 41320). In order to reduce the need for these apportionments, it is the intent of the Legislature that the Superintendent of Public Instruction be authorized to provide assistance and guidance to school districts and county offices of education that are experiencing severe financial difficulty. That assistance and guidance shall be limited to the fiscal concerns addressed by the standards and criteria adopted pursuant to Section 33127.

(Added by Stats. 1988, Ch. 1462, Sec. 1.15.)



41455

After receiving the advice of the Controller, the Superintendent of Public Instruction is authorized pursuant to Section 41450 to contract with consultants possessing financial and administrative expertise, including county offices of education, to examine the financial problems of county offices of education and school districts that are identified as being in severe financial difficulty. The examination shall result in a written report to the Superintendent of Public Instruction regarding financial problems identified and recommendations on ways to alleviate them, which report shall be presented at a public meeting of the governing board of each of the school districts and county offices of education.

(Added by Stats. 1988, Ch. 1462, Sec. 1.16.)









CHAPTER 3.1 - Emergency Apportionment Repayment for West Contra Costa Unified School District

ARTICLE 1 - Repayment of Loan Obligations

41470

Notwithstanding any other provision of law, the West Contra Costa Unified School District is authorized to lease, rent, sell, or otherwise utilize, excess school district real properties and facilities, the proceeds of which shall be used for the exclusive and sole purpose of repaying specified loans from the General Fund. Those properties may include the properties identified by prior resolution of the Richmond Unified School District. No real properties upon which state funds have been expended for acquisition or construction of new, or renovation of existing, structures for which an encumbrance to the state is currently in effect, may be used for this purpose. Any proposed utilization of school district properties or facilities shall be specified in a general district plan that is part of the financial recovery plan developed by the district pursuant to Section 41327.

(Added by Stats. 1993, Ch. 57, Sec. 4. Effective June 30, 1993.)



41471

(a) The loan obligations to which this chapter applies are as follows:

(1) The loan of nine million five hundred twenty-five thousand dollars ($9,525,000) made to the Richmond Unified School District from the General Fund as an emergency apportionment pursuant to Chapter 171 of the Statutes of 1990, less any principal payments made prior to enactment of this bill.

(2) The loan of nineteen million dollars ($19,000,000) to the Richmond Unified School District, made pursuant to the May 2, 1991, order of the Superior Court of Contra Costa County.

(3) Interest charges through January 31, 1993, at the rates established by the initial loan agreements or legislation, as reflected in the repayment schedule specified in paragraph (b) of Section 41472. Interest charges beginning February 1, 1993, apply at a rate equal to the daily investment rate of the Pooled Money Investment Account on January 1, 1993.

(b) The loans specified in paragraphs (1) and (2) of subdivision (a) are hereby consolidated into one outstanding debt in the amount of twenty-eight million five hundred twenty-five thousand dollars ($28,525,000), less any principal payments made prior to enactment of this bill.

(Added by Stats. 1993, Ch. 57, Sec. 4. Effective June 30, 1993.)



41472

(a) The school district may prepay its loan obligation without incurring any prepayment penalties.

(b) (1) The minimum payment on the consolidated debt shall be determined according to the following payment schedule:

Due Date

Payment
Amount

2/1/93

$  0

2/1/94

0

2/1/95

5,570,443

2/1/96

1,870,443

2/1/97

1,870,443

2/1/98

5,570,443

—————

(2) The debt remaining after the school district’s 1998 payment shall be repaid as a straight-line loan amortized over a 20-year term. This amount shall be repaid by the school district, plus interest calculated at a rate equal to the rate earned by the Pooled Money Investment Account on the date the act that adds this paragraph is chaptered, for a period not to exceed 20 years.

(c) If payment is not made within 60 days after the scheduled date, the Controller shall pay the defaulted loan payment of principal and interest by withholding that amount from the next available payment that would otherwise be made to the county treasurer on behalf of the district pursuant to Section 14041 of the Education Code. However, subject to the approval of the Department of Finance, the amount withheld may be in monthly amounts as determined by an agreement between the West Contra Costa Unified School District and the Controller during the period beginning with the next available apportionment through the month preceding the next scheduled payment.

(d) The Director of the Department of Finance may, upon the request of the Superintendent of Public Instruction, amend the payment schedule set forth in subdivision (b) if the director concludes that the amendment is warranted and is in the best interests of both the state and the West Contra Costa Unified School District education program. Upon that determination, the director shall notify the Joint Legislative Budget Committee that the payment schedule will be changed on the date that is 90 days from the date of notification if the Legislature is in session, unless the Joint Legislative Budget Committee takes appropriate action to preclude that change. If the 90-day period ends during a recess of the Legislature or while the Legislature is not in session, the 90-day period shall be extended until the Legislature reconvenes. Amendments to the repayment schedule shall defer the unpaid portion of a repayment of the earliest fiscal year in which no other repayment is scheduled. Interest shall accrue on the unpaid portion of a repayment from the scheduled due date until the time the payment is actually made. The interest charge shall be the same rate as specified in Section 41471.

(e) If the district is able to sell properties in advance of any of the obligations contained in the schedule set forth in subdivision (b), the scheduled interest cost shall be reduced in accordance with any prepayments that are made. If the repayment schedule is amended pursuant to subdivision (d), all proceeds from any properties sold in advance of any of the obligations shall be used as prepayment on the schedule.

(Amended by Stats. 1997, Ch. 950, Sec. 2. Effective January 1, 1998.)



41473

Any and all provisions of statute that impose a condition on the sale, use, or transfer of public agency lands and properties as they would apply to the actions of the West Contra Costa Unified School District, including, but not limited to, Sections 17732 and 39363, pertaining to the use of schoolsite sale proceeds, and Section 39363.5 and Section 54222 of the Government Code pertaining to priority offerings of public lands for public purposes, are hereby waived until the loans identified in this article are repaid. This waiver authority does not extend to any real properties upon which state funds have been expended for acquisition or construction of new, or renovation of existing, structures for which an encumbrance to the state is currently in effect.

(Added by Stats. 1993, Ch. 57, Sec. 4. Effective June 30, 1993.)



41474

Notwithstanding Sections 41471 and 41472, the school district may submit a request to the Director of Finance to have the interest rate on the remaining outstanding balance of its emergency apportionments changed to reflect the investment rate of the Pooled Money Investment Account as reported by the State Controller’s office for the immediately preceding fiscal year. Upon receipt of the request, the Director of Finance shall change the interest rate pursuant to this section. A change in the interest rate does not change other terms of the repayment schedule.

(Amended by Stats. 2004, Ch. 52, Sec. 11. Effective June 21, 2004.)









CHAPTER 3.2 - Categorical Education Block Grant Funding

ARTICLE 6 - Targeted Instructional Improvement Block Grant

41540

(a) There is hereby established the targeted instructional improvement block grant. Commencing with the 2005–06 fiscal year, the Superintendent shall apportion block grant funds to a school district in the same relative statewide proportion that the school district received in the 2003–04 fiscal year for the programs listed in Section 41541.

(b) If a school district is not in violation of a court order regarding desegregation, the school district may expend funds received pursuant to this article for any purpose authorized by the programs listed in Section 41541 as the statutes governing those programs read on January 1, 2004.

(c) For purposes of this article, “school district” includes a county office of education if county offices of education are eligible to receive funds for the programs that are listed in Section 41541. The block grant of a county office of education shall be based only on those programs for which it was eligible to receive funds in the 2003–04 fiscal year.

(d) A school that received funding in the 2000–01 fiscal year, or any fiscal year thereafter, from a desegregation program or a targeted instructional improvement grant program pursuant to Chapter 2.5 (commencing with Section 54200) of Part 29, that was allocated by a school district as part of a court-ordered desegregation program before the school converted to a charter school, shall continue to receive its proportionate share of funding from the school district through the block grant established pursuant to this section if all of the following conditions are met:

(1) The charter school continues to serve the same general population.

(2) The charter school implements the intended goals of the court order.

(3) The court order remains in effect.

(e) On and after July 1, 2006, subdivision (d) shall not apply to charter schools that receive funds through the Charter School Categorical Block Grant established pursuant to Section 47634.1.

(Amended by Stats. 2006, Ch. 730, Sec. 10.5. Effective January 1, 2007.)



41541

The targeted instructional improvement block grant shall include funding apportioned to school districts prior to January 1, 2005, for purposes of the following programs:

(a) Targeted instructional improvement as set forth in Chapter 2.5 (commencing with Section 54200) of Part 29.

(b) Supplemental grants as set forth in Article 9 (commencing with Section 54760) of Chapter 9 of Part 29.

(Added by Stats. 2004, Ch. 871, Sec. 7. Effective January 1, 2005.)



41542

Commencing with the 2006–07 fiscal year, the amount of funding a school district receives pursuant to this article shall be adjusted for inflation by the amount calculated pursuant to Section 42238.1 and for growth as measured by the regular average daily attendance used to calculate the second principal apportionment for kindergarten and grades 1 to 12, inclusive, unless otherwise provided in the annual Budget Act.

(Amended by Stats. 2006, Ch. 371, Sec. 3. Effective September 20, 2006.)



41543

In expending funds received pursuant to this article, a school district shall give first priority to funding the costs of a court-ordered desegregation program if the order exists and is still in force.

(Added by Stats. 2004, Ch. 871, Sec. 7. Effective January 1, 2005.)



41544

(a) For a basic aid school district that was entitled to reimbursement pursuant to Section 42247.4, as that section read on January 1, 2001, and that received an apportionment pursuant to subdivision (h) of Section 42247.4, as that section read on January 1, 2001, because a court order directs pupils to transfer to that school district as part of the court-ordered voluntary pupil transfer program, the Superintendent, from the 2001–02 fiscal year to the 2012–13 fiscal year, inclusive, shall calculate an apportionment of state funds for that basic aid school district that provides 70 percent of the school district revenue limit calculated pursuant to Section 42238, as that section read on January 1, 2013, that would have been apportioned to the school district from which the pupils were transferred for the average daily attendance of any pupils credited under that court order who did not attend the basic aid school district before the 1995–96 fiscal year.

(b) (1) For a basic aid school district that was entitled to reimbursement pursuant to Section 42247.4, as that section read on January 1, 2001, and that received an apportionment pursuant to subdivision (h) of Section 42247.4, as that section read on January 1, 2001, because a court order directs pupils to transfer to that school district as part of the court-ordered voluntary pupil transfer program, the Superintendent, commencing with the 2013–14 fiscal year, shall calculate an apportionment of state funds for that basic aid school district that provides 70 percent of the school district local control funding formula base grant calculated pursuant to subdivision (d) of Section 42238.02, as implemented by Section 42238.03, that would have been apportioned to the school district from which the pupils were transferred for the average daily attendance of any pupils credited under that court order who did not attend the basic aid school district before the 1995–96 fiscal year.

(2) Notwithstanding paragraph (1), until the Superintendent determines that the school district from which the pupil or pupils were transferred is funded pursuant to Section 42238.02 in the prior fiscal year, the Superintendent shall apportion, for average daily attendance credited pursuant to paragraph (1), 70 percent of the sum of the entitlements for the school district from which the pupil or pupils were transferred for the specified fiscal year as computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a), and paragraph (3) of subdivision (b), of Section 42238.03, divided by the average daily attendance of that school district for that fiscal year and then multiplied by the ratio of local control formula base grant funding computed pursuant to subdivision (d) of Section 42238.02 to the local control funding formula amount for that fiscal year computed pursuant to Section 42238.02.

(3) If the entitlements for the school district from which the pupil or pupils were transferred computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a), and paragraph (3) of subdivision (b), of Section 42238.03, include funding calculated pursuant to Article 4 (commencing with Section 42280) of Chapter 7 for a fiscal year, paragraph (2) shall not apply and the apportionment of state funds for the average daily attendance credited pursuant to this section for that fiscal year shall be calculated pursuant to paragraph (1).

(c) For purposes of subdivision (b) of this section, “basic aid school district” means a school district that does not receive from the state, for any fiscal year in which this section is applied, an apportionment of state funds pursuant to subdivision (o) of Section 42238.02.

(Amended by Stats. 2014, Ch. 33, Sec. 18. Effective June 20, 2014.)









CHAPTER 4 - State School Fund—Computation of Allowance

ARTICLE 1 - General Provisions

41600

For the purposes of computing allowances and apportionments from the State School Fund for the advance apportionment, first principal apportionment, and second principal apportionment on the basis of average daily attendance:

(a) Each elementary school district shall be deemed to comprise the kindergartens and grades 1 to 8, inclusive, maintained by the district, and the seventh and eighth grades of the district not maintained by the district because of the attendance upon a junior high school of pupils who would otherwise attend upon seventh and eighth grades maintained by the district.

(b) Each high school district shall be deemed to comprise all of grades 9 to 12, inclusive, maintained within the high school district whether maintained by a high school district.

(c) Each unified school district shall be deemed to be an elementary school district comprising the kindergartens and grades 1 to 8, inclusive, maintained by the district and the seventh and eighth grades of the district not maintained by the district in elementary schools because of the attendance upon a junior high school of pupils who would otherwise attend the seventh and eighth grades maintained in elementary schools by the district, and a high school district comprising all of grades 9 to 12, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



41601

For the purposes of this chapter, the governing board of each school district shall report to the Superintendent of Public Instruction during each fiscal year the average daily attendance of the district for all full school months during (1) the period between July 1 and December 31, inclusive, to be known as the “first period” report for the first principal apportionment, and (2) the period between July 1 and April 15, inclusive, to be known as the “second period” report for the second principal apportionment. Each county superintendent of schools shall report the average daily attendance for the schools and classes maintained by him or her and the average daily attendance for the county school tuition fund.

Each report shall be prepared in accordance with instructions on forms prescribed and furnished by the Superintendent of Public Instruction. Average daily attendance shall be computed in the following manner:

(a) The average daily attendance in the regular elementary, middle, and high schools, including continuation schools and classes, opportunity schools and classes, and special day classes, maintained by the school districts shall be determined by dividing the total number of days of attendance allowed in all full school months in each period by the number of days the schools are actually taught in all full school months in each period, exclusive of Saturdays or Sundays and exclusive of weekend makeup classes pursuant to Section 37223.

(b) The attendance for schools and classes maintained by a county superintendent of schools and the county school tuition fund shall be reported in the same manner as reported by school districts. The average daily attendance in special education classes operated by county superintendents of schools shall be determined in the same manner as all other attendance under subdivision (a). The average daily attendance in all other schools and classes maintained by the county superintendents of schools shall be determined by dividing the total number of days of attendance in all full school months in the first period by a divisor of 70, in the second period by 135 and at annual time by 175. For attendance in special classes and centers pursuant to Section 56364 or Section 56364.2, as applicable, the average daily attendance shall be reported by the county superintendents of schools, but credited for revenue limit purposes to the district in which the pupil resides.

(c) The days of attendance in classes for adults and regional occupational centers programs shall be reported in the same manner as all other attendance under subdivision (a). The average daily attendance in those schools and classes shall be determined by dividing the total number of days of attendance in all full school months in the first period by a divisor of 85 in the second period by 135 and at annual time by 175.

(Amended by Stats. 1998, Ch. 691, Sec. 8. Effective January 1, 1999.)



41601.3

Notwithstanding any other provision of law, participation in on-the-job work experience education by a pupil enrolled in continuation education shall not be included in the determination of that pupil’s total days of attendance for the purposes of calculating average daily attendance pursuant to subdivision (a) of Section 41601 unless the pupil is 18 years of age or less or has been continuously enrolled in a kindergarten to grade 12 program since his or her 18th birthday.

(Added by Stats. 1993, Ch. 66, Sec. 12. Effective June 30, 1993.)



41601.5

For any fiscal year, a school district with an increase in the number of units of average daily attendance from the second principal apportionment to the annual apportionment may request the county superintendent of schools to adjust the district’s revenue limit or block grant by utilizing the units of average daily attendance for the annual apportionment in lieu of the units of average daily attendance for the second principal apportionment. To qualify for this adjustment, the increase in the units of average daily attendance between the two periods shall meet the following requirements:

(a) The increase shall be equal to either paragraph (1) or (2):

(1) Equal to or greater than 2 percent.

(2) For the 1984–85 fiscal year and each fiscal year thereafter, for school districts with less than 2,501 units of average daily attendance, equal to or greater than 10 units of average daily attendance.

(b) The increase shall be attributable to pupils of migrant agricultural workers.

(Amended by Stats. 1984, Ch. 910, Sec. 1.)



41601.7

A school district with an increase or decrease in the number of units of average daily attendance at a necessary small high school from the second principal apportionment to the annual apportionment may request the county superintendent of schools to adjust the district’s revenue limit or block grant by utilizing the units of average daily attendance for the annual apportionment for the necessary small high school in lieu of the units of average daily attendance for the second principal apportionment. To qualify for this adjustment, the following conditions shall be met:

(1) The increase or decrease in the units of average daily attendance between the two periods at the necessary small high school shall be equal to or greater than 15 percent and such increase or decrease shall be attributable to pupils attending a necessary small high school which provides a program of education with individualized instruction in a residential setting at an institution for pupils who have been placed in foster care for rehabilitation purposes pursuant to Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code.

(2) The school district reimburses the county superintendent of schools for the administrative costs of making the adjustment prescribed by this section.

(Added by Stats. 1980, Ch. 1369, Sec. 1. Effective October 1, 1980.)



41602

The governing board of a school district affected by fluctuations in enrollments and attendance levels to a degree which will, in all likelihood, result in an actual total of average daily attendance for the fiscal year in excess of that shown in the second period report for the second principal apportionment provided for in Section 41601, may, with the approval of the Superintendent of Public Instruction, submit, in lieu of such second period report, a report of the estimated total average daily attendance for the fiscal year. The report shall be in the form prescribed by the Superintendent of Public Instruction, and shall be utilized for purposes of the second principal apportionment. If the average daily attendance of a district for the period of time between July 1 and June 30 exceeds the estimated total average daily attendance reported under this section, the appropriate increases and decreases in the several categories of attendance for which separate foundation programs are required to be computed shall be brought forward to the corresponding categories of the second period report for the next succeeding fiscal year. In the event the estimated total average daily attendance reported under this section exceeds the actual average daily attendance for the fiscal year, the Superintendent of Public Instruction shall withhold, pursuant to Section 41341, from apportionments made during the succeeding fiscal year, the amount of the excess moneys which may have been apportioned as a result thereof.

(Amended by Stats. 1977, Ch. 570.)



41603

The amounts computed as allowable to any school district for state equalization aid shall be reduced by fifty percent (50%) of miscellaneous funds, as defined in Section 41604. In no event shall the reduction exceed the total amount allowable as equalization aid to the school district for the fiscal year. For such purposes, miscellaneous funds, as defined in Section 41604, received by a unified school district, shall be allocated to the kindergarten and elementary, and high school grades, respectively, on the basis of the proportion of the district’s total average daily attendance in each such grade level, and the provisions of Section 41600 shall be applicable.

Should the amount of miscellaneous funds, as defined in Section 41604, actually received by a school district for any fiscal year be more or less than that reported to the Superintendent of Public Instruction, the Superintendent of Public Instruction shall during the fiscal year next succeeding withhold from or add to the apportionment made to the district from the State School Fund the amount of the excess or deficiency in the apportionment of state equalization aid from the State School Fund for the preceding year, if the amount of the excess or deficiency in such apportionment was one hundred dollars ($100) or more.

(Enacted by Stats. 1976, Ch. 1010.)



41604

“Miscellaneous funds” as used in Section 41603 means the amount the county superintendent of schools has determined and reported to the Superintendent of Public Instruction, in accordance with regulations the Superintendent of Public Instruction is hereby authorized to adopt, that the district has received and which has been deposited to the credit of the general fund of the district for a fiscal year on account of in-lieu taxes or income from bonuses or royalties. Federal forest reserve funds, potash and potassium royalties received pursuant to United States federal mineral deposits, and motor vehicle license fees distributed pursuant to Section 11003.4 of the Revenue and Taxation Code received by a district shall not be considered miscellaneous funds as defined by this section.

(Amended by Stats. 1981, Ch. 714, Sec. 89.)



41604.5

Notwithstanding Section 41341, in order to avoid the cost of litigation to the state, the Superintendent of Public Instruction may negotiate a settlement with any local educational agency regarding prior year adjustments of miscellaneous funds received pursuant to Sections 41603 and 41604, if the funds were federal funds received in the 1979–80, 1980–81, or 1981–82 fiscal year as in-lieu of taxes due to the expansion of the Redwood National Park.

(Added by Stats. 1983, Ch. 839, Sec. 1.)



41605

If any computation made under, or necessitated by, Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive and Sections 46300 to 46305 inclusive, results in an amount which is:

(a) Less than one dollar ($1), the amount shall be counted as one dollar ($1).

(b) More than one dollar ($1) and includes a fraction of one-half dollar ($0.50) or more, the fraction shall be counted as one dollar ($1).

(c) More than one dollar ($1) and includes a fraction of less than one-half dollar ($0.50), the fraction shall not be counted.

(Enacted by Stats. 1976, Ch. 1010.)



41606

The term “elementary school district” as used in Section 41050, Sections 41330 to 41343, inclusive, and Sections 41600 to 41972, inclusive, Sections 46304 and 46305, whichever are in effect, means, unless expressly provided otherwise, each elementary school district which is composed of a single elementary school district and each union elementary school district, joint union elementary school district, or unified school district; and does not include any elementary school district included within a union elementary school district or a joint union elementary school district or a unified school district.

(Enacted by Stats. 1976, Ch. 1010.)



41607

For the purposes of computation of allowances and apportionments from the State School Fund, under effective sections of this code, each elementary school district as defined by Section 41606, and each high school district merged or otherwise included within a unified school district shall be deemed a separate and independent district, but all apportionments from the State School Fund on account of any district merged or otherwise included within a unified school district shall be made to the unified school district and shall be available for expenditure by the unified school district for all schools and classes of the district.

(Enacted by Stats. 1976, Ch. 1010.)



41608

For the purposes of computation of allowances and apportionments from the State School Fund, whenever computations of apportionments based on average daily attendance are made for high school districts only the attendance in all classes of grades 9 to 12, inclusive, and in all types of ungraded classes, including classes for adults, which have been reported as attached to, or as a part of, a school which maintains any of grades 9 to 12, inclusive, shall be included.

(Enacted by Stats. 1976, Ch. 1010.)



41610

(a) Notwithstanding any other provision of law, commencing with the 1988–89 fiscal year any school district that has discovered an error in the attendance accounting computer program that has caused it to overstate its average daily attendance is not required to amend its prior years’ reports, if the independent audit for the 1987–88 fiscal year or any previous fiscal year did not reveal the error.

Commencing with the 1989–90 fiscal year, no school district is entitled to a declining enrollment adjustment under Section 42238.5, or any other provision, for a decline in average daily attendance that is a result of an overstatement of the 1987–88 fiscal year average daily attendance.

(b) Notwithstanding any other provision of law, any school district that has experienced all of the following shall not have its revenue limit apportionment adjusted for the 1988–89 fiscal year or any prior fiscal year as a result of any attendance reporting error occurring in the 1987–88 fiscal year or any prior fiscal year:

(1) The district has used an attendance accounting computer system since the 1978–79 school year.

(2) The attendance accounting system has been audited during the annual financial audit since the 1979–80 fiscal year and, despite the annual audits, has been found to contain an error.

(3) The district has experienced declining enrollment from the 1987–88 fiscal year to the 1988–89 fiscal year.

(c) Any school district for which subdivision (b) is applicable shall calculate its declining enrollment adjustment pursuant to Section 42251 based upon the corrected average daily attendance for the 1987–88 fiscal year rather than based upon the average daily attendance originally reported for the 1987–88 fiscal year.

(Amended by Stats. 1994, Ch. 922, Sec. 51. Effective January 1, 1995.)









CHAPTER 5 - Foundation Program

ARTICLE 4 - Computation of District Aid and Areawide Aid

41760.2

On or before November 15 of each year, the county auditor of each county shall furnish to the Superintendent of Public Instruction the calculated amount of secured tax receipts, the calculated amount of unsecured tax receipts, estimated prior year tax receipts, and estimated timber tax receipts of each school district or portion of school district situated within his or her county. On or before August 15, after close of each fiscal year, the county auditor of each county shall furnish to the Superintendent of Public Instruction actual secured tax receipts, actual unsecured tax receipts, actual prior year tax receipts, actual timber tax receipts, and any other appropriate taxes or subventions of each school district or portion of school district situated within his or her county. This information shall be forwarded on forms prescribed by the Superintendent of Public Instruction.

(Added by Stats. 1980, Ch. 1354, Sec. 37.7. Effective September 30, 1980.)






ARTICLE 5 - Basic State Aid for Elementary School Districts

41790

The Superintendent of Public Instruction shall allow one hundred twenty dollars ($120) to each elementary school district for each unit of average daily attendance therein during the fiscal year as computed for the district under Sections 46117 and 46333, but not less than two thousand four hundred dollars ($2,400) shall be allowed to any elementary school district, to be known as basic state aid.

(Amended by Stats. 1977, Ch. 894.)






ARTICLE 6 - Basic State Aid for High School Districts

41800

The Superintendent of Public Instruction shall allow to each high school district one hundred twenty dollars ($120) for each unit of average daily attendance in the district during the fiscal year as computed under subdivision (a) of Section 41601, subject to the provisions of Section 41608, but not less than two thousand four hundred dollars ($2,400) shall be allowed to any high school district, to be known as basic state aid.

The Superintendent of Public Instruction shall exclude from the computation of allowances provided by this section the average daily attendance during the fiscal year of adults, as adults are defined in Section 52610, and of inmates of any state penal institution for adults or of any city, county, or city and county jail, road camp or farm for adults.

(Amended by Stats. 1991, Ch. 756, Sec. 7. Effective October 9, 1991.)






ARTICLE 8 - Adjustment of Allowances

41830

Notwithstanding the provisions of Articles 5, 6, and 7 (commencing with Sections 41790, 41800, and 41810, respectively) of this chapter, or any other provision of law to the contrary, if the computation made under Article 7 (commencing with Section 41810) of this chapter for any grade level maintained by a district, results in no allowance of equalization aid for such district for such grade level, the amount allowable therefor to such district under said Articles 5, 6, and 7 (commencing with Sections 41790, 41800, and 41810, respectively) of this chapter, per unit of the particular categories of average daily attendance used for such computations, shall be one hundred twenty dollars ($120) per unit of such average daily attendance during the preceding fiscal year.

(Amended by Stats. 1977, Ch. 894.)






ARTICLE 8.5 - Continuous School Program

41835

Each school district maintaining a continuous school program in any school within the district pursuant to Chapter 3 of Part 22 shall be entitled to receive the same support, but not more support, from the State School Fund due to the average daily attendance at that school that it would have received if the school had been operating under the provisions of law relating to the regular school year, including summer school.

(Repealed and added by Stats. 1987, Ch. 1452, Sec. 333.)






ARTICLE 9 - Computation of Allowances for Schools and Classes for Prisoners

41840

A school district or county superintendent of schools may only claim average daily attendance for apportionment purposes for schools or classes maintained for adults in correctional facilities if those classes meet the requirements of Section 41976. In addition, any of those classes offered pursuant to paragraph (10) of subdivision (a) of Section 41976 shall meet the requirements of Section 51934, 51202, or 51203, as the case may be.

(Amended by Stats. 2003, Ch. 650, Sec. 3. Effective January 1, 2004.)



41841.5

(a) The Superintendent of Public Instruction shall allocate to each school district maintaining a secondary school or county superintendent of schools that offers adult education classes for adults in correctional facilities an amount equal to the actual current expense of the district or county superintendent of schools of maintaining those classes for the fiscal year. The amount so allowed for each unit of average daily attendance in these classes shall in no event exceed the statewide average revenue limit for adults multiplied by 0.8. However, for the 1993–94 and 1994–95 fiscal years, the amount so allowed to a district or county superintendent of schools for each unit of average daily attendance in classes for adults in correctional facilities shall in no event exceed the statewide average revenue limit at which adults in correctional facilities were funded in the 1992–93 fiscal year, as adjusted by any cost-of-living adjustment pursuant to Section 42238.1.

For the purposes of this section “correctional facilities” includes any county jail, county industrial farm, or county or joint county road camp.

Each school district or county superintendent of schools shall receive advanced apportionments as authorized by Sections 41330, 41332, and 41335 on the basis of the cost data report of the district for the preceding fiscal year and each district or county superintendent of schools shall file a preliminary cost data report based upon estimated current expenses.

For purposes of this section, the Superintendent of Public Instruction shall, by rules and regulations, establish minimum standards for the conduct of the adult education classes, including, but not necessarily limited to, attendance requirements and requirements concerning records to be kept and reports to be submitted.

(b) There is hereby appropriated from the General Fund to Section A of the State School Fund the following sums for the following fiscal years for the purposes of subdivision (a):

(1)

For the 1980-81 fiscal year  ........................

$1,020,100

(2)

For the 1981-82 fiscal year and each fiscal year thereafter  ........................

$1,113,000

Commencing with the 1982–83 fiscal year, the amounts in paragraph (2) shall be cumulatively increased by 6 percent, unless otherwise provided by law. Commencing with the 1990–91 fiscal year, the amounts in paragraph (2) shall be increased by the percentage change determined pursuant to subdivision (b) of Section 42238.1.

(Amended by Stats. 1993, Ch. 670, Sec. 5. Effective January 1, 1994.)



41841.6

(a) Except as otherwise provided in subdivision (b) of Section 46191, for the 2000–01 fiscal year for purposes of Sections 1909 and 41841.5, in calculating the average daily attendance for schools or classes for adults in correctional facilities, a school district or county board of education may not claim or report any increase in average daily attendance in excess of the average daily attendance claimed and authorized pursuant to this article during the previous fiscal year multiplied by a factor of 1.025 to 1.14, as specified as follows:

(1) A school district or county office of education that has not experienced a loss of average daily attendance due to extenuating circumstances may not claim or report an increase in average daily attendance in excess of that authorized pursuant to this article during the previous fiscal year multiplied by 1.025.

(2) A school district that experienced a loss of units of average daily attendance due to extenuating circumstances may not claim or report an increase in average daily attendance in excess of that authorized pursuant to this article during the previous fiscal year multiplied by a factor equivalent to the number derived by adding 1.025 to the extenuating circumstances factor, as defined pursuant to paragraph (3).

(3) For purposes of this section, “a school district or county office of education that experienced a loss of average daily attendance due to extenuating circumstances” means a school district or county office of education that experienced a loss of average daily attendance as a result of the temporary or permanent closure of jails, a jail, or a unit thereof, that occurred on or after June 30, 1993, at which the district or office provided jail education programs that were subject to reimbursement by the state.

(4) For purposes of paragraph (2), “extenuating circumstances factor” means that number derived by dividing the number of units of average daily attendance lost to circumstances defined in paragraph (3) divided by the number of units of average daily attendance claimed in the fiscal year prior to the extenuating circumstances occurring, provided that the factor does not exceed 0.115.

(5) Any school district or county office of education claiming additional average daily attendance pursuant to the “extenuating circumstances factor” defined in paragraph (4) shall document the extenuating circumstances and the data involved in calculating their extenuating circumstances factor. This subdivision shall apply only to average daily attendance generated in the 2000–01 fiscal year.

(b) Except as otherwise provided in subdivision (b) of Section 46191, commencing with the 2001-02 fiscal year, and for each fiscal year thereafter, for purposes of Sections 1909 and 41841.5, in calculating the average daily attendance for schools or classes for adults in correctional facilities, a school district or county board of education may not claim or report any increase in average daily attendance in excess of the average daily attendance authorized pursuant to this article during the previous fiscal year multiplied by 1.025, unless the Legislature approves a greater increase for that fiscal year in the annual Budget Act.

(c) Notwithstanding subdivision (b), for the 2003–04 fiscal year, and each fiscal year thereafter, a school district or county office of education shall calculate the maximum average daily attendance it may claim for schools and classes for adults in correctional facilities for the then-current fiscal year by multiplying the maximum average daily attendance that it would have been authorized to claim for those programs, without regard to actual average daily attendance, for the immediately preceding fiscal year by 1.025, or a greater increase if approved by the Legislature for that fiscal year in the annual Budget Act or other measure.

(d) It is the intent of the Legislature to provide, through subsequent measures, additional adjustments to increase allocations for adults in correctional facility educational programs to the extent that funds are available.

(e) No state funds shall be allocated to a school district or county board of education for units of average daily attendance for programs set forth in this section unless the allocations are in compliance with this section.

(Amended by Stats. 2002, Ch. 1067, Sec. 2. Effective January 1, 2003.)



41841.8

Notwithstanding Sections 1909 and 41841.5, or any other provision of law, commencing with the 1994–95 fiscal year and each fiscal year thereafter, any school district or county superintendent of schools that did not maintain schools or classes for adults in correctional facilities in the 1993–94 fiscal year and that subsequently offers those schools or classes shall not claim, or receive apportionments for, more than 20 units of average daily attendance for the first year in which the school district or county superintendent of schools offers those classes.

(Added by Stats. 1993, Ch. 670, Sec. 7. Effective January 1, 1994.)



41841.9

(a) For the 2014–15 fiscal year, this article shall apply to a charter school whose charter was granted by its chartering authority after July 1, 2014.

(b) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2014, Ch. 32, Sec. 25. Effective June 20, 2014. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)






ARTICLE 10 - Allowances for Transportation

41850

(a) Apportionments made pursuant to this article shall only be made for home-to-school transportation and special education transportation, as defined in this section.

(b) As used in this article, “home-to-school transportation” includes all of the following:

(1) The transportation of pupils between their homes and the regular full-time day school they attend, as provided by a school district or county superintendent of schools.

(2) The payment of moneys by a school district or county superintendent of schools to parents or guardians of pupils made in lieu of providing for the transportation of pupils between their homes and the regular full-time day schools they attend.

(3) Providing board and lodging to pupils by a school district or county superintendent of schools made in lieu of providing for the transportation of pupils between their homes and the regular full-time day schools they attend.

(4) The transportation of pupils between the regular full-time day schools they would attend and the regular full-time occupational training classes they attend, as provided by a regional occupational center or program.

(5) The transportation of individuals with exceptional needs as specified in their individualized education programs, who do not receive special education transportation as defined in subdivision (d).

(6) The payment of moneys by a school district or county superintendent of schools for the replacement or acquisition of schoolbuses.

(c) For purposes of this article, the computation of the allowances provided to a regional occupational center or program shall be subject to all of the following:

(1) A regional occupational center or program shall receive no allowance for 50 percent of the total transportation costs.

(2) A regional occupational center or program shall be eligible for a transportation allowance only if the total transportation costs exceed 10 percent of the total operational budget of the regional occupational center or program.

(3) A regional occupational center or program eligible for a transportation allowance pursuant to paragraph (2) shall receive an amount equal to one-third of the transportation costs subject to reimbursement.

(d) As used in this article, “special education transportation” means either of the following:

(1) The transportation of severely disabled special day class pupils, and orthopedically impaired pupils who require a vehicle with a wheelchair lift, who received transportation in the prior fiscal year, as specified in their individualized education program.

(2) A vehicle that was used to transport special education pupils.

(Amended by Stats. 1992, Ch. 759, Sec. 14. Effective September 21, 1992.)



41851

(a) For the 1992–93 fiscal year, from Section A of the State School Fund, the Superintendent of Public Instruction shall apportion to each school district or county superintendent of schools, as appropriate, an amount computed pursuant to this section. School districts and county superintendents of schools that provide transportation services by means of a joint powers agreement, a cooperative pupil transportation program, or a consortium shall receive transportation allowances pursuant to this section.

(b) For the 1992–93 fiscal year, each school district or county office of education shall receive a home-to-school transportation apportionment equal to the transportation allowance received in the prior fiscal year reduced by the amount of the special education transportation allowance identified pursuant to Section 41851.5.

(c) For the 1993–94 fiscal year and each fiscal year thereafter, each school district or county office of education shall receive the same home-to-school transportation allowance received in the prior fiscal year, but in no event shall that home-to-school transportation allowance exceed the prior year’s approved home-to-school transportation costs, increased by the amount provided in the Budget Act.

(d) For the 1993–94 and each fiscal year thereafter, each county unified school district for which the county board of education serves as the governing board that meets all of the following criteria shall receive an apportionment in addition to the amount received pursuant to subdivision (c) of three hundred fifty thousand dollars ($350,000):

(1) Over 50 percent of the pupils enrolled in the school district require home-to-school transportation services.

(2) Total enrollment of the school district is less than 3,500.

(3) Total miles driven each fiscal year for home-to-school transportation exceeds 350,000.

(4) The school district received an apportionment pursuant to this subdivision in the 2000–01 and 2001–02 fiscal years.

(e) If, in any fiscal year, a county unified school district operates one or more necessary small schools pursuant to Article 4 (commencing with Section 42280) of Chapter 7 that the district did not operate in the 1994–95 fiscal year, that district may not receive an apportionment pursuant to subdivision (d) in that fiscal year or in any subsequent fiscal year.

(f) If a later enacted statute amends subdivision (b) of Section 42280 or amends or adds any other provision of law authorizing a county unified school district that has 3,001 or more units of average daily attendance to be designated as a small school district for the purposes of Article 4 (commencing with Section 42280) of Chapter 7, subdivision (d) shall become inoperative on the date that the later enacted statute becomes operative.

(g) Each county unified school district that receives an additional apportionment pursuant to subdivision (d) shall report, by September 1 of each year, commencing with September 1, 1995, on the amount of revenues received and the funds expended for the home-to-school transportation program in the prior fiscal year. The report shall be submitted to the fiscal committees and education policy committees of the Legislature and to the Legislative Analyst.

(Amended by Stats. 2003, Ch. 512, Sec. 1. Effective January 1, 2004.)



41851.1

(a) For the 1989–90 fiscal year, from Section A of the State School Fund, the Superintendent of Public Instruction shall apportion to each school district or county superintendent of schools, as appropriate, an amount computed pursuant to this section. School districts and county superintendents of schools that provide transportation services by means of a joint powers agreement, a cooperative pupil transportation program, or a consortium shall receive transportation allowances pursuant to this section.

(b) For the 1989–90 fiscal year, each school district, joint powers agency, cooperative pupil transportation program, or consortium shall receive a transportation apportionment equal to the greater of the following:

(1) Sixty-five percent of the prior year’s approved transportation costs.

(2) The prior year’s transportation allowance.

(c) For the 1989–90 fiscal year, each county office of education shall receive a transportation apportionment equal to the greater of the following:

(1) Eighty percent of the prior year’s approved transportation costs.

(2) The prior year’s transportation allowance.

(d) In the event that funds appropriated for the purposes of this section are not sufficient to fully fund the formula established by that section, the amounts apportioned shall be reduced on a proportionate basis.

(Added by Stats. 1989, Ch. 82, Sec. 11. Effective June 30, 1989. See identical section added by Stats. 1989, Ch. 83.)



41851.1-1

(a) For the 1989–90 fiscal year, from Section A of the State School Fund, the Superintendent of Public Instruction shall apportion to each school district or county superintendent of schools, as appropriate, an amount computed pursuant to this section. School districts and county superintendents of schools that provide transportation services by means of a joint powers agreement, a cooperative pupil transportation program, or a consortium shall receive transportation allowances pursuant to this section.

(b) For the 1989–90 fiscal year, each school district, joint powers agency, cooperative pupil transportation program, or consortium shall receive a transportation apportionment equal to the greater of the following:

(1) Sixty-five percent of the prior year’s approved transportation costs.

(2) The prior year’s transportation allowance.

(c) For the 1989–90 fiscal year, each county office of education shall receive a transportation apportionment equal to the greater of the following:

(1) Eighty percent of the prior year’s approved transportation costs.

(2) The prior year’s transportation allowance.

(d) In the event that funds appropriated for the purposes of this section are not sufficient to fully fund the formula established by that section, the amounts apportioned shall be reduced on a proportionate basis.

(Added by Stats. 1989, Ch. 83, Sec. 11. Effective June 30, 1989.)



41851.12

For purposes of this article:

(a) “Approved costs of home-to-school transportation” means the approved home-to-school transportation expense determined pursuant to the Annual Report of Pupil Transportation as utilized by the State Department of Education.

(b) “Approved costs of special education transportation” means the approved special education transportation expense determined pursuant to the Annual Report of Pupil Transportation as utilized by the State Department of Education.

(Amended by Stats. 2000, Ch. 1058, Sec. 25. Effective January 1, 2001.)



41851.2

No later than December 31, 1992, the Superintendent of Public Instruction shall develop and disseminate nonprescriptive guidelines for use by individualized education program teams during their annual reviews pursuant to Section 56343. The guidelines shall clarify when special education transportation services, as defined in Section 41850, are required. The guidelines shall be developed in accordance with Section 33308.5 and shall be exemplary in nature.

(Amended by Stats. 1993, Ch. 1296, Sec. 7. Effective October 11, 1993.)



41851.5

(a) For the 1992–93 fiscal year and each fiscal year thereafter, from Section A of the State School Fund, the Superintendent of Public Instruction shall apportion to each school district or county superintendent of schools, as appropriate, an amount computed pursuant to this section. School districts and county superintendents of schools that provide special education transportation services by means of a joint powers agreement, a cooperative pupil transportation program, or a consortium shall receive special education transportation allowances pursuant to this section.

(b) For the 1992–93 fiscal year, each school district or county office of education shall receive a special education transportation allowance equal to the lesser of the following:

(1) The prior year’s approved special education transportation costs identified pursuant to Section 41850.

(2) That portion of the prior year’s transportation allowance that the school district or county superintendent of schools designates as a special education transportation allowance.

(c) For the 1993–94 fiscal year and each fiscal year thereafter, each school district or county office of education shall receive a special education transportation allowance received in the prior fiscal year, but in no event shall that special education transportation allowance exceed the prior year’s approved special education transportation costs, increased by the amount provided in the annual Budget Act.

(Repealed and added by Stats. 1991, Ch. 283, Sec. 6. Operative July 1, 1992, by Sec. 8 of Ch. 283.)



41851.7

For the purpose of receiving an allowance pursuant to this section, a school district, county superintendent, or joint powers agency which transfers any part of its pupil transportation service to another entity shall report to the Superintendent of Public Instruction the proportion of the costs in the fiscal year prior to the transfer that are attributable to the part of the service transferred. In determining the allowance for the fiscal years subsequent to the transfer, the Superintendent of Public Instruction, prior to the application of any cost-of-living adjustment, shall reduce the allowance of the entity transferring the service in proportion to the costs reported, and, if appropriate, increase or establish the allowance of the entity assuming the transferred service by that amount.

(Added by Stats. 1991, Ch. 283, Sec. 6.5. Operative July 1, 1992, by Sec. 8 of Ch. 283.)



41852

(a) Any school district or county superintendent of schools that receives a transportation apportionment in the 1984–85 fiscal year, or any fiscal year thereafter, shall establish a restricted pupil transportation account within its general fund. The district or county superintendent shall deposit in the restricted pupil transportation account all transportation apportionments received pursuant to this article in any fiscal year and any other funds at the option of the district or county superintendent. Any funds remaining in the restricted pupil transportation account at the end of the fiscal year may remain in the restricted pupil transportation account for expenditure in subsequent fiscal years or may be transferred to the pupil transportation equipment fund.

(b) Any school district or county superintendent of schools may establish a pupil transportation equipment fund. The fund shall receive all state and local funds designated for acquisition, rehabilitation, or replacement of pupil transportation equipment. Funds deposited in the pupil transportation equipment fund shall be used exclusively for acquisition, rehabilitation and replacement of pupil transportation equipment, except as provided in Section 41853.

(Amended by Stats. 1999, Ch. 646, Sec. 18. Effective January 1, 2000.)



41853

If a school district or county superintendent of schools decides to discontinue its transportation services, any unencumbered funds remaining in the restricted home-to-school transportation account after transportation services are discontinued shall be transferred to the general fund of the district or county superintendent.

In the fiscal year in which the funds are transferred, the Superintendent of Public Instruction shall reduce the state apportionment pursuant to Section 2558 or 42238 to the district or county superintendent by the amount of the funds transferred from the restricted home-to-school transportation account to the general fund of the district or county superintendent, exclusive of reimbursements for prior year expenditures to Section 41851.5.

(Amended by Stats. 1991, Ch. 283, Sec. 7. Operative July 1, 1992, by Sec. 8 of Ch. 283.)



41854

This article shall become operative July 1, 1984.

(Repealed and added by Stats. 1983, Ch. 498, Sec. 18.9. Effective July 28, 1983. Note: This section prescribes a delayed operative date for the new Article 10, commencing with Section 41850.)



41855

(a) For the 1996–97 fiscal year, the Superintendent of Public Instruction shall provide a home-to-school transportation allowance of three million twelve thousand dollars ($3,012,000) to school districts and county superintendents of schools that provide transportation services by means of a joint powers authority in lieu of the amount that would otherwise have been provided pursuant to the provisions of this article and Article 10.5 (commencing with Section 41860), if the joint powers authority meets the following conditions as of June 30, 1996:

(1) The joint powers authority provides pupils of member school districts with home-to-school transportation on school buses that are operated by the joint powers authority.

(2) The joint powers authority provides school transportation services to at least six other school districts in the area who are not members of the joint powers authority.

(3) The joint powers authority provides maintenance services for vehicles owned and operated by the member school districts, other school districts in the area, fire districts, and vehicles owned by cities or counties.

(4) The cost per mile of home-to-school transportation services provided by the joint powers authority to member districts for the 1994–95 school year did not exceed the statewide average cost per mile for home-to-school transportation for all school districts in the state for the 1994–95 school year.

(b) For the 1997–98 fiscal year and each fiscal year thereafter, the home-to-school school transportation allowance shall revert to the 1995–96 level.

(Added by Stats. 1996, Ch. 194, Sec. 1. Effective January 1, 1997.)



41856

For purposes of this article and Article 10.5 (commencing with Section 41860), the home-to-school transportation allowance received by the Oakland Unified School District in the 1996–97 fiscal year and each fiscal year thereafter shall be computed as if the home-to-school transportation aid received by the school district in the 1995–96 fiscal year was two million five hundred thousand dollars ($2,500,000). The amounts allocated to the Oakland Unified School District pursuant to this section shall be contingent upon approval of the district’s home-to-school transportation costs and shall not exceed those costs.

(Added by Stats. 1996, Ch. 194, Sec. 2. Effective January 1, 1997.)






ARTICLE 10.5 - Supplemental Allowances for Transportation

41860

(a) Sections 41850, 41851.12, 41852, and 41853 shall apply to this article.

(b) As used in this article, “average daily attendance” means the average daily attendance used to compute a school district’s second principal apportionment.

(Added by Stats. 1996, Ch. 194, Sec. 3. Effective January 1, 1997.)



41861

For any fiscal year in which funds are specifically appropriated for home-to-school transportation apportionments pursuant to this article, the Superintendent of Public Instruction shall apportion to each school district that is eligible under this article, in addition to any apportionments pursuant to Sections 41851 and 41851.11, the amount calculated pursuant to Section 41863.

(Added by Stats. 1996, Ch. 194, Sec. 3. Effective January 1, 1997.)



41862

School districts that meet all of the following criteria are eligible to receive an apportionment pursuant to this article:

(a) The number of pupils who received home-to-school transportation services in the prior fiscal year was equivalent to at least 33 percent of the total number of units of average daily attendance in the prior fiscal year.

(b) The total cost per mile for the prior fiscal year for home-to-school transportation does not exceed the statewide average cost per mile, or if the total cost per mile for the prior fiscal year for home-to-school transportation exceeds the statewide average cost per mile, the school district demonstrates to the satisfaction of the Superintendent of Public Instruction that the increased cost per mile is due to either weather-related or terrain-related conditions. The Superintendent of Public Instruction shall determine that the increased cost per mile is due to weather-related or terrain-related conditions if those conditions meet any of the following criteria:

(1) Snow and ice create roadway and safety problems.

(2) Fifty percent or more of publicly maintained roads in the school district are considered to be curves.

(3) There are changes in elevation of 2,000 feet or more on publicly maintained roads in the school district.

(c) In the prior fiscal year, the amount of the school district’s approved cost of home-to-school transportation per unit of average daily attendance exceeded one hundred thirty dollars ($130).

(Amended by Stats. 1998, Ch. 202, Sec. 1. Effective July 21, 1998.)



41863

(a) The Superintendent of Public Instruction shall determine for each school district meeting the standards of Section 41862 the apportionment for that school district’s unreimbursed cost of home-to-school transportation in the prior fiscal year as follows:

(1) Add the following amounts:

(A) The home-to-school transportation allowance for the school district received pursuant to Sections 41851 and 41851.11 for the prior fiscal year.

(B) The amount of funding received for the costs of transportation associated with court-ordered or voluntary desegregation programs.

(2) Subtract from the sum computed pursuant to paragraph (1) all supplemental grant funding received in the prior fiscal year by the school district for home-to-school transportation or court-ordered or voluntary desegregation.

(3) Subtract from the school district’s prior year’s approved costs of home-to-school transportation the amount computed pursuant to paragraph (2).

(b) The Superintendent of Public Instruction shall calculate data for school districts within a joint powers authority as separate entities, but apportionments shall be the same as under existing law, provided that the joint powers authority submits in a timely fashion the data required by the superintendent to make the calculation.

(c) In the event the funds appropriated for the purposes of this article are not sufficient to fully fund the formula established by this section, the amounts apportioned shall be reduced on a proportionate basis.

(Amended by Stats. 1997, Ch. 826, Sec. 2. Effective January 1, 1998.)






ARTICLE 11 - Allowances for Handicapped Pupils

41880

The provisions of this article shall supersede any other provisions of this code in conflict therewith. Allowances under this article shall be provided pursuant to regulations of the State Board of Education and standards and requirements established by the State Board of Education.

(Added by renumbering Section 41891 by Stats. 1980, Ch. 1353, Sec. 23. Effective September 30, 1980.)



41881

The Superintendent of Public Instruction shall allow to each district participating in a regional occupational center or to each county superintendent of schools operating a regional occupational center, for each unit of average daily attendance attributable to a person educated in a regional occupational center or program pursuant to Section 52315, the following amounts:

(a) One thousand nine hundred fifty-five dollars ($1,955) for each person with a visual impairment.

(b) One thousand one hundred twenty dollars ($1,120) for each deaf person.

(c) Six hundred twenty dollars ($620) for each orthopedically impaired person.

The allowance prescribed by this section is in addition to other allowances or apportionments which may be received because of such attendance and can only be received if the specific service for which the allowance or apportionment is made is not otherwise provided by a community college within a reasonable commuting distance of the regional occupational center.

Each governing body maintaining a regional occupational center or program shall account for expenditures made on account of additional special instruction and support services pursuant to Section 52315. Expenditures shall be reported as an amount per pupil in average daily attendance in each of the categories specified in subdivisions (a), (b), and (c). If the Superintendent of Public Instruction determines that the expenditures, as reported, do not equal or exceed the allowances prescribed in subdivisions (a), (b), and (c), the amount of the deficiency shall be withheld from apportionments to the school district or the county superintendent of schools in the succeeding fiscal year in accordance with the procedure prescribed in Section 41341.

(Amended by Stats. 1994, Ch. 1288, Sec. 2. Effective January 1, 1995.)



41886.5

The Superintendent of Public Instruction shall establish procedures to limit the minimum number of students required to start a new special class as funded in Sections 41882, 41884, 41885, and 41886 and to proportionately reduce the class allowance for classes started after the beginning of the regular school year.

(Added by Stats. 1979, Ch. 282.)






ARTICLE 12 - Allowances for Excess Cost of Driver Training

41900

The Superintendent of Public Instruction shall allow to each school district maintaining a high school or high schools, county superintendent of schools, the Department of the Youth Authority, and the State Department of Education an amount equal to the actual cost, but not in excess of ninety-seven dollars ($97) per pupil instructed in the laboratory phase of driver education in accordance with Sections 41902 and 41905 and with regulations set forth by the State Board of Education to the districts, county superintendents of schools, the Department of the Youth Authority, and the State Department of Education for instructing pupils in the laboratory phase of driver education.

(Amended by Stats. 1989, Ch. 924, Sec. 3. Operative July 1, 1990, by Sec. 6 of Ch. 924.)



41901

The governing board of each school district maintaining a high school or high schools, each county superintendent of schools, the California Youth Authority, and the State Department of Education shall report annually to the county superintendent of schools and to the Superintendent of Public Instruction on forms provided by the Superintendent of Public Instruction, the cost of instructing such pupils, and other information that may be required for the computation of the total direct and direct support cost incurred in the instruction of the pupils in automobile driver training.

(Amended by Stats. 1987, Ch. 1452, Sec. 334.)



41902

Allowances by the Superintendent of Public Instruction shall be made only for driver training classes maintained in accordance with the rules and regulations as set forth by the State Board of Education.

Driver training may be made available to eligible students and, if made available, no tuition shall be charged. The governing board of a district maintaining a high school or high schools, the county superintendent of schools, the California Youth Authority, and the State Department of Education may make driver training available during school hours, or at other times, or any combination thereof.

(Amended (as amended by Stats. 1981, Ch. 102) by Stats. 1981, Ch. 133, Sec. 1. Effective July 1, 1981.)



41903

The Superintendent of Public Instruction shall determine the amount of total direct and direct support cost incurred by each school district, each county superintendent of schools, the Department of the Youth Authority, and the State Department of Education during each current fiscal year for the establishment and maintenance of automobile driver training for pupils enrolled in the schools of the district, the county superintendent of schools, the Department of the Youth Authority, and the State Department of Education in accordance with regulations that he or she may prescribe.

“Total direct and direct support cost,” as used in this section, includes the total current expenditures incurred for instructing pupils in automobile driver training in special classes, including, but not limited to, automobile replacement, insurance, and upkeep and maintenance of automobiles used in the training.

“Special classes,” as used in this section, includes classes providing automobile driver training for pupils who may be excused, for the purpose of taking instruction in automobile driver training.

(Amended by Stats. 1989, Ch. 924, Sec. 4. Operative July 1, 1990, by Sec. 6 of Ch. 924.)



41904

The Superintendent of Public Instruction may promote and direct the establishment and maintenance of courses of instruction in automobile driver education and driver training in the public schools. For this purpose, the superintendent may employ professional and other personnel as necessary to give full effect to this article. There is hereby established within the State Department of Education a unit for driver instruction to be comprised of three consultants and necessary support staff. All necessary costs and expenses incurred for purposes of this section shall be provided for from funds that may be appropriated by the Legislature from the Driver Training Penalty Assessment Fund.

(Amended by Stats. 1989, Ch. 924, Sec. 5. Operative July 1, 1990, by Sec. 6 of Ch. 924.)



41905

No allowance shall be made under this article for the instruction of pupils in automobile driver training unless the school district, the county superintendent of schools, the California Youth Authority, and the State Department of Education has complied with the rules and regulations of the State Board of Education governing the establishment, conduct, and scope of automobile driver education and driver training, except that such rules and regulations shall not relate in any way to teacher certification or licensing.

(Enacted by Stats. 1976, Ch. 1010.)



41906

In applying for state reimbursement for driver training expenses incurred in the school year 1968–69 and thereafter, school districts, county superintendents of schools, the California Youth Authority, and the State Department of Education shall certify to having met the requirements set forth in this article and, in addition, shall certify that all teachers used in the driver education or driver training programs are qualified instructors, as defined in Section 41907.

(Amended by Stats. 1996, Ch. 1045, Sec. 1. Effective September 30, 1996.)



41907

A qualified instructor is one who has passed an approved driver’s instruction examination and holds a designated subjects credential or who holds a valid prior credential authorizing instruction in automobile driver education and driver training.

(Amended by Stats. 1982, Ch. 1042, Sec. 1.)



41907.5

(a) Any waiver granted by the Commission on Teacher Credentialing of the credentialing requirements specified in Section 41907 shall not extend beyond one year unless the individual to whom the waiver was granted demonstrates substantial progress toward meeting those credentialing requirements.

(b) This section shall be implemented only upon certification by the Commission on Teacher Credentialing that it has developed alternative routes to coursework requirements authorized pursuant to Section 44260.7, and that reasonable opportunities exist for prospective credentialholders to receive this coursework.

(Added by Stats. 1996, Ch. 1045, Sec. 2. Effective September 30, 1996.)



41908

The governing board of any school district employing persons exclusively to teach driver training shall adopt and make public a salary schedule setting the daily or pay period rate or rates for such persons. Salary amounts and criteria for advancement contained in any salary schedule adopted pursuant to this section shall be established at the sole discretion of the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



41909

The Superintendent of Public Instruction shall make an additional allowance to each school district maintaining a high school or high schools, each county superintendent of schools, the California Youth Authority, and the State Department of Education as reimbursement for the actual expense of replacing vehicles used exclusively in automobile driver training programs and of replacing simulators used in such programs, but the amount shall not exceed three-fourths of that part of the actual cost of instructing pupils in automobile driver training during the preceding fiscal year which was: (1) in excess of eighty dollars ($80) per pupil instructed, and (2) expended by the district, the county superintendent of schools, California Youth Authority, or State Department of Education replacing the vehicles and simulators. Reimbursement for vehicle shall be computed for only that portion of the total mileage used exclusively in driver training programs.

For purposes of computing reimbursement, whenever a school district, a county superintendent of schools, the California Youth Authority, or the State Department of Education replaces a driver training vehicle or simulator purchased by the district, the county superintendent of schools, California Youth Authority, or Department of Education with a vehicle or simulator that is a gift or loan, the purchase price of the new or acquired equipment shall be deemed to be the market value of the vehicle or simulator acquired through a gift or loan.

(Amended by Stats. 1984, Ch. 268, Sec. 5.7. Effective June 30, 1984.)



41910

The Department of Education may grant waivers of automobile driver training education provisions of the Education Code for the purpose of establishing experimental driver education programs directed toward improving cost effectiveness in the reduction of traffic crashes. Waivers under this section shall not increase program reimbursements authorized pursuant to Sections 41304 and 41306.

(Enacted by Stats. 1976, Ch. 1010.)



41911

The allowances made to the several school districts and county superintendents of schools, and to the California Youth Authority and Department of Education under Sections 41900 and 41909 shall, when the Superintendent of Public Instruction determines that the funds credited to the Driver Training Penalty Assessment Fund during the preceding fiscal year will be insufficient to provide the full amounts otherwise allowable, be proportionately reduced.

(Enacted by Stats. 1976, Ch. 1010.)



41912

(a) The Legislature finds and declares all of the following:

(1) To assist in reducing the number of fatalities involving youthful drivers, a minimum standard of six hours of behind-the-wheel driver training conducted by a public or private secondary school, or by a qualified instructor of a licensed private driving school, shall be established.

(2) According to the National Highway Traffic Safety Administration, traffic crashes are the number one killer of teenagers. Per mile driven, teenage drivers are involved in accidents four times as often as adults.

(3) According to the Center for Disease Control and Prevention, motor vehicle crashes are the leading cause of death among youths 16 to 20 years of age. Nationwide, about 6,000 youths 16 to 20 years of age, die each year in traffic accidents. Teenage drivers represent about 7 percent of the country’s population, but account for about 17 percent of the victims of fatal crashes.

(4) According to the Department of Motor Vehicles, during 1993, 4,163 people were killed and 315,184 were injured in traffic accidents across the state.

(5) According to the National Safety Council, driver error causes 69 percent of all automobile collisions. Annually, 11,900,000 accidents occur nationwide resulting in 2,000,000 injuries and 42,000 fatalities. Automobile accidents cost one hundred sixty-seven billion dollars ($167,000,000,000) annually.

(6) The Department of Motor Vehicles has introduced the first major revision of the driver’s license test since 1933, in recognition of a need to require first-time drivers to pass an examination representative of the complex driving conditions confronting motorists throughout the state. A minimum of six hours of behind-the-wheel driver training conducted by a public or private secondary school, or by a qualified instructor of a licensed private driving school, is required to prepare the first-time driver under 18 years of age to pass this examination.

(b) The expressed purpose of the Legislature is that highway accidents can and must be reduced through the education and training of drivers prior to licensing, and that this instruction properly belongs in the high school curriculum on a basis of having comparable standards of instruction, quality, teacher-pupil ratio and class scheduling in driver education as in other courses in the regular academic program. Only through a high quality program of driver instruction can the greatest potential in traffic accident prevention be realized. Further, the state has a responsibility to share in the reasonable costs of providing those courses.

(Amended by Stats. 1996, Ch. 1045, Sec. 3. Effective September 30, 1996.)



41913

Notwithstanding any other provision of law, the governing board of any school district maintaining secondary schools, may, subject to Sections 41913 to 41919, inclusive, enter into contracts with approved private driver training schools to provide to any or all of the eligible enrolled students of the district, the automobile driver training as provided pursuant to Section 51852. No such contract shall be valid unless approved by the governing board. The driver training provided under contract by an approved private driver training school shall be under the exclusive control and management of the governing board of the school district and shall comply with all rules and regulations of the State Board of Education relating to driver training offered by the public schools, except that a driver training instructor of the approved private driver training school shall not be required to possess any teaching credential or certification document of any kind except as required by the Driving School Department of the Department of Motor Vehicles. Nothing in this section shall prohibit the governing board from entering into contracts with more than one approved private driver training school and apportioning students among such schools.

Upon approval of the contract, the governing board shall transmit a copy of the signed contract to the State Department of Education.

(Amended by Stats. 1983, Ch. 652, Sec. 1.)



41914

As used in this article, an “approved private driver training school” is one which:

(a) Has a valid license issued by the Department of Motor Vehicles pursuant to Chapter 1 (commencing with Section 11100) of Division 5 of the Vehicle Code.

(b) Maintains at all times limits of liability insurance established by the State Superintendent of Public Instruction equal to that required of the contracting school district.

(c) Provides, for such automobile driving instruction, dual-control automobiles approved by the Department of Motor Vehicles.

(d) Meets such other requirements as shall be established by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



41915

Any contract entered into and approved in the manner provided pursuant to Section 41913 may entitle the approved driver training school to payment by the school district of the sum of not more than 150 percent of the amount reimbursable to the school district as “excess cost” provided pursuant to Sections 41306, 41900, and 41903. In the event that a student who has commenced the driver training for which the district has contracted pursuant to Section 41913 and the student does not complete the driver training for any reason, the approved private driver training school may be paid a portion of the contract price which is proportionate to the amount in “excess cost,” if any, received by the school district for such student, compared to the amount the district would have received had the student completed the training.

(Amended by Stats. 1978, Ch. 358.)



41916

Upon presentment to the governing board by the approved private driver training school written verification of the name, school, dates, and times of each automobile driver training instruction lesson and such other information required by the governing board, the approved private driver training school shall be paid the contract amount as determined pursuant to Section 41915.

(Amended by Stats. 1983, Ch. 652, Sec. 2.)



41917

The governing board of any school district shall be entitled to reimbursement for driver training provided by approved private driver training schools pursuant to this article in the amount authorized pursuant to Section 41900, upon certifying to the Superintendent of Public Instruction the number of pupils for whom automobile driver training instruction lessons was provided pursuant to Sections 41913 to 41919, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



41918

Notwithstanding the provisions of Section 41907, a regular employee of a contracting approved private driver training school shall be a qualified instructor for automobile driver training provided that:

(a) He holds a valid driver instructor license issued by the Department of Motor Vehicles, and

(b) He has completed the driver instructor course required by the Department of Motor Vehicles.

(Enacted by Stats. 1976, Ch. 1010.)



41919

No approved private driver training school may enter into a contract pursuant to this article unless it has, at the time of entering into the contract, been operating in the State of California for at least 24 consecutive months.

A contracting approved private driver training school shall provide instruction pursuant to one of the plans authorized pursuant to Section 51852.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 14 - Allowances for Project Connected Pupils

41930

As used in this article the term “project” means any major, localized, undertaking by or under the jurisdiction of the State Department of Water Resources, or by or under the jurisdiction of the State Department of Water Resources and the federal government, jointly, which has a duration, estimated by the Director of the Department of Water Resources, of more than three years.

(Enacted by Stats. 1976, Ch. 1010.)



41931

A project-connected pupil, as used in this article, means a child of a parent, guardian, or other person standing in loco parentis who has enrolled in the regular full-time day schools of the district subsequent to the commencement of a project, whose parent or guardian is employed by a contractor or subcontractor in connection with the project, or by the State of California whose work is in connection with the project, and which child is in addition to the number of children who would otherwise normally be expected to be in the district.

The identification of project-connected pupils shall be subject to the approval of the Superintendent of Public Instruction in accordance with regulations that he is herewith authorized to adopt. The records identifying and accounting for the attendance of project-connected children shall be prescribed by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



41932

For the 1964–1965 fiscal year and each fiscal year thereafter, the Superintendent of Public Instruction shall allow to each eligible district, for each unit of average daily attendance in the regular full-time day schools of the district during the preceding fiscal year of project-connected pupils, as project-connected pupils are defined in Section 41931, an amount equal to the foundation program of the district, any supplemental amount computed under the Education Code, less basic state aid, and state equalization aid for the preceding fiscal year, divided by the second period average daily attendance of the district for the preceding fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



41933

The units of average daily attendance of project-connected pupils, as defined in Section 41931 for a fiscal year shall be computed by dividing the total number of days of attendance of such pupils by the number of days school was actually taught in the regular day schools of the district during the fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



41934

A district shall be eligible for an allowance under Section 41932 if the average daily attendance of project-connected pupils is at least 10 in the district during the preceding fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



41935

For the purposes of this article, pupils in grades 7 and 8 attending a junior high school maintained by a high school district shall be deemed to be in attendance in the schools of the elementary district of residence.

(Enacted by Stats. 1976, Ch. 1010.)



41936

Amounts allowed pursuant to this article shall be apportioned by the Superintendent of Public Instruction at the same time and as a part of the special purpose apportionment made under the provisions of Section 41334, whichever is in effect.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 15 - Allowances to County School Tuition Funds

41950

The Superintendent of Public Instruction shall allow to each county school tuition fund one hundred twenty dollars ($120) for each unit of average daily attendance of pupils residing in the county and attending school in an adjoining state during the fiscal year. Such average daily attendance shall not be included in the computations provided for in Section 41761.

(Amended by Stats. 1977, Ch. 894.)






ARTICLE 16 - Allowances for Severance Aid

41960

Whenever real property within a school district is acquired for state highway purposes, the Superintendent of Public Instruction shall allow to the school district an amount of severance aid as provided in this section, in addition to any other allowances provided by this chapter. For the five years following the acquisition of such property the Superintendent of Public Instruction shall allow to the school district severance aid based on the amount of tax revenues the school district would have received from such property if there had been no such acquisition, computed as follows: for the year following such acquisition, the district shall be allowed the amount of tax revenues, except revenues for bond interest and redemption, which would have been paid during the year of acquisition if the taxes assessed on the property acquired were then paid in full; for the second year the district shall be allowed 80 percent of such amount; for the third year the district shall be allowed 60 percent of such amount; for the fourth year the district shall be allowed 40 percent of such amount; and for the fifth year the district shall be allowed 20 percent of such amount.

(Enacted by Stats. 1976, Ch. 1010.)



41962

School districts may apply for severance aid as provided in this article on forms provided by the Superintendent of Public Instruction, and in accordance with regulations which he is authorized to adopt.

(Enacted by Stats. 1976, Ch. 1010.)



41963

No allowance of severance aid shall be made as provided in Section 41960 unless the total assessed value of taxable real property within the school district is reduced by one-half of one (0.5) percent or more during a fiscal year by reason of acquisitions giving rise to severance aid as provided in Section 41960. In determining whether or not the value of the acquisitions is equal to one-half of one (0.5) percent or more of the value of taxable real property, all of these acquisitions made during each fiscal year shall be considered as one sum.

(Amended by Stats. 1994, Ch. 922, Sec. 55. Effective January 1, 1995.)



41964

On or before each May 25th, the Superintendent of Public Instruction shall determine and certify to the Controller the amount of severance aid computed and to be allowed to school districts under Section 41960 for the fiscal year. On or before each June 15th, the Controller shall order the transfer, from the Motor Vehicle Transportation Tax Account in the Transportation Tax Fund to the State School Fund, of the amount of severance aid computed and to be allowed to school districts for the fiscal year as so certified, and the amount so computed and certified is hereby appropriated for purposes of the transfer. The Department of Transportation may charge or allocate to the appropriate particular projects on account of which severance aid was computed, the amounts so transferred.

(Amended by Stats. 1994, Ch. 922, Sec. 56. Effective January 1, 1995.)






ARTICLE 17 - Recomputation of Allowances

41970

The total amount apportioned from Section A of the State School Fund shall not exceed the amount provided by law therefor. If the total amount provided for Section A of the State School Fund is greater than the total apportioned, the balance from any specified expenditure authorization in Sections 41300 and 41301 shall be used to decrease deficits in apportionments from Section A of the State School Fund in the order prescribed in Section 41972.

(Enacted by Stats. 1976, Ch. 1010.)



41971

If the total amount allowed for each subdivision in Sections 41300 and 41301 is less than the apportionments named in the subsections, the apportionments shall be reduced proportionately or as otherwise prescribed. Prior to the close of the fiscal year, such reductions shall be restored to the extent possible pursuant to Section 41970.

(Enacted by Stats. 1976, Ch. 1010.)



41972

Balances available from any appropriation for apportionments from Section A of the State School Fund and funds provided by subdivision (c) of Section 14002, or provided by any other provision of law in lieu of those sections, shall be used to restore any reductions in apportionments to elementary, high, and unified school districts and county superintendents of schools as follows:

(a) First, for revenue limits computed pursuant to Sections 2558 and 42238.

(b) Second, for special education computed pursuant to Chapter 7.2 (commencing with Section 56836) of Part 30.

(c) Third, for home-to-school transportation computed pursuant to Section 41856 or, commencing with the 1984–85 fiscal year, Article 10 (commencing with Section 41850) of Chapter 8.

Any remaining balances otherwise transferable under subdivisions (b) and (c) of Section 14002 shall revert to the General Fund.

(Amended by Stats. 1998, Ch. 89, Sec. 12. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)









CHAPTER 5.3 - Conditions on Apportionments and Allowances

41975

(a) Apportionments and allowances to a school district from Section A of the State School Fund in a fiscal year may not be less than the product of one hundred twenty dollars ($120) multiplied by the average daily attendance of the district in the preceding fiscal year, or two thousand four hundred dollars ($2,400), whichever amount is the greater.

(b) State funds apportioned to each school district for categorical education programs, or other state funds apportioned to each school district from the State School Fund, shall be applied to meet the requirement of Section 6 of Article IX of the California Constitution to provide a minimum of one hundred twenty dollars ($120) of state aid per pupil or two thousand four hundred dollars ($2,400) per school district.

(c) Notwithstanding any other law, the Superintendent of Public Instruction may not increase the revenue limit apportionment of any school district to provide basic state aid pursuant to Section 6 of Article IX of the California Constitution or any other law, unless that school district has not received the greater amount of one hundred twenty dollars ($120) per pupil or two thousand four hundred dollars ($2,400) from all state funds, including funds for categorical education programs. If a school district receives less than the amount specified in this subdivision, the Superintendent of Public Instruction shall allocate the difference between the amount of state funds received and the constitutional minimum of the greater amount of one hundred twenty dollars ($120) per pupil or two thousand four hundred dollars ($2,400) per school district.

(Amended by Stats. 2003, Ch. 227, Sec. 12. Effective August 11, 2003.)



41976

(a) For purposes of this chapter, the following classes and courses are authorized to be offered by school districts and county superintendents of schools for apportionment purposes from the adult education fund:

(1) Adult programs in parenting, including parent cooperative preschools, and classes in child growth and development, parent-child relationships, and parenting.

(2) Adult programs in elementary and secondary basic skills and other courses and classes required for the high school diploma. Apportionments for these courses and classes may only be generated by students who do not possess a high school diploma, except for remedial academic courses or classes in reading, mathematics, and language arts.

(3) Adult education programs in English as a second language.

(4) Adult education programs for immigrants eligible for educational services in citizenship, English as a second language, and workforce preparation classes in the basic skills of speaking, listening, reading, writing, mathematics, decisionmaking and problem solving skills, and other classes required for preparation to participate in job specific technical training.

(5) Adult education programs for adults with disabilities.

(6) Adult short-term career technical education programs with high employment potential. Any reference to “vocational” education or programs in adult education means “career technical” education or programs in adult education.

(7) Adult programs for older adults.

(8) Adult education programs for apprentices.

(9) Adult programs in home economics.

(10) Adult programs in health and safety education.

(b) No state apportionment shall be made for any course or class which is not set forth in subdivision (a).

(Amended by Stats. 2005, Ch. 677, Sec. 17. Effective October 7, 2005.)



41976.1

Notwithstanding Section 41976, any school district may offer adult education courses and classes in the adult education programs described in Section 41976 provided that district qualifies for funding to begin those courses or classes pursuant to Section 52616.18.

(Added by Stats. 1992, Ch. 1193, Sec. 1. Effective January 1, 1993. Operative July 1, 1993, by Sec. 6 of Ch. 1193.)



41976.2

Notwithstanding Section 41976, a school district may offer adult education courses and classes if the school district received funding in the 1991–92 fiscal year to conduct programs through independent study for persons 21 years of age or older and persons 19 years of age or older who have not been continuously enrolled in kindergarten, or any of grades 1 to 12, inclusive, since their 18th birthday.

(Added by Stats. 1992, Ch. 1195, Sec. 2. Effective January 1, 1993.)



41976.5

(a) Each school district or county superintendent of schools providing services in summer school programs for adults with disabilities in the 1977-78 school year shall continue in the 1980-81 fiscal year and each fiscal year thereafter to offer these programs.

(b) A school district or county superintendent of schools receiving apportionments from Section A of the State School Fund shall offer summer programs for graduating high school seniors in need of courses for graduation.

(Amended by Stats. 2005, Ch. 677, Sec. 18. Effective October 7, 2005.)






CHAPTER 5.4 - Designation of Joint Powers Entities as Single School Districts

41980

(a) Any separate joint powers entity formed pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code that has as its sole function the provision of school transportation services may, subject to prior approval by the Superintendent of Public Instruction, be designated a single school district for purposes of receiving state apportionments or allowances in support of those services or programs. Those school transportation apportionments or allowances shall be allocated to a separate joint powers entity under this section in any fiscal year only to the extent that the governing board of the school district or districts that would otherwise receive those state apportionments or allowances expressly approves that allocation under a resolution adopted on or before June 30 preceding that fiscal year.

(b) Any separate joint powers entity formed pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code that has as its sole function the provision of school food services may, subject to prior approval by the Superintendent of Public Instruction, be designated a single school district for purposes of receiving state apportionments or allowances in support of those services or programs. Those school food apportionments or allowances shall be allocated to a separate joint powers entity under this section in any fiscal year only to the extent that the governing board of the school district or districts that would otherwise receive those state apportionments or allowances expressly approves that allocation under a resolution adopted on or before June 30 preceding that fiscal year.

(Amended by Stats. 1989, Ch. 1414, Sec. 1.)



41981

For purposes of this chapter, and notwithstanding the provisions of Section 6505.5 of the Government Code, the fiscal officer of the joint powers entity shall be the county superintendent of schools. If the joint powers entity is situated partly within two or more counties, in terms of its participating school districts, the fiscal officer shall be the county superintendent of schools of the county in which the greatest area of the joint powers entity lies.

(Added by Stats. 1988, Ch. 824, Sec. 1.)



41982

The joint powers entity shall be subject to the same budget, expenditure, appropriation, accounting, auditing, and program requirements as school districts and county superintendents of schools generally with respect to school transportation programs and food services programs. Employees of the Newhall School District, the William S. Hart Union High School District, the Sulphur Springs Union School District, the Saugus Union School District, or the Castaic Union School District who become employees of a joint powers entity that has as its sole function the provision of school food services, pursuant to the participation of their respective schools in the joint powers entity, shall be entitled to carry over their seniority upon transfer to the joint powers entity.

(Amended by Stats. 1989, Ch. 1414, Sec. 2.)



41983

The Superintendent of Public Instruction may adopt regulations for the implementation of this chapter, including, but not limited to, standards and requirements relating to applications, approvals, reports, apportionments, and allowances, and changes in membership of the joint powers entity.

(Added by Stats. 1988, Ch. 824, Sec. 1.)






CHAPTER 6 - Financial Statements of School Districts

ARTICLE 1 - Statements

42100

(a) On or before September 15, the governing board of each school district shall approve, in a format prescribed by the Superintendent of Public Instruction, an annual statement of all receipts and expenditures of the district for the preceding fiscal year and shall file the statement, along with the statement received pursuant to subdivision (b), with the county superintendent of schools. On or before October 15, the county superintendent of schools shall verify the mathematical accuracy of the statements and shall transmit a copy to the Superintendent of Public Instruction.

(b) On or before September 15, each charter school shall approve, in a format prescribed by the Superintendent of Public Instruction, an annual statement of all receipts and expenditures of the charter school for the preceding fiscal year and shall file the statement with the entity that approved the charter school.

(c) The forms prescribed by the Superintendent of Public Instruction shall be adopted as regulations by the State Board of Education, and may be amended periodically to accommodate changes in statute or government reporting standards.

(Amended by Stats. 2002, Ch. 1058, Sec. 2. Effective January 1, 2003.)



42103

The governing board of each school district shall hold a public hearing on the proposed budget in a district facility, or some other place conveniently accessible to the residents of the district. The public hearing shall be held any day on or before the date specified for this purpose in subdivision (e) or (i), respectively, of Section 42127, but not less than three working days following availability of the proposed budget for public inspection. At the hearing any resident in the district may appear and object to the proposed budget or any item in the budget.

The hearing may be concluded on the proposed budget when there are no requests for further hearing on file, and shall be concluded no later than the date specified for this purpose in subdivision (e) or (i), respectively, of Section 42127. The budget shall not be finally adopted by the governing board of the district until after the public hearing has been held.

The proposed budget shall show expenditures, cash balances, and all revenues as required to be tabulated in Sections 42122 and 42123, and also shall include an estimate of those figures, unaudited, for the preceding fiscal year. In addition, any tax statement submitted by the governing board of the school district pursuant to subdivision (a) of Section 42127, any district tax requirement computed pursuant to subdivision (b) of Section 42127 for the school year to which the proposed budget is intended to apply, and any recommendations made by the county superintendent pursuant to subdivision (d) of Section 42127 shall be made available by the district for public inspection in a facility of the district or in some other place conveniently accessible to residents of the district.

Notification of dates and location or locations at which the proposed budget may be inspected by the public and the date, time, and location of the public hearing on the proposed budget shall be published by the county superintendent of schools in a newspaper of general circulation in the district or, if there is no newspaper of general circulation in the district, in any newspaper of general circulation in the county, at least three days prior to the availability of the proposed budget for public inspection. The publication of the dates and locations shall occur no earlier than 45 days prior to the final date for the hearing as specified in subdivision (e) or (i), respectively, of Section 42127, but not less than 10 days prior to the date set for hearing. The cost of the publication shall be a legal and proper charge against the school district for which the publication is made.

(Amended by Stats. 1995, Ch. 530, Sec. 14. Effective January 1, 1996.)



42104

Any violation of this article or a failure to comply with its provisions by the county superintendent of schools or by the governing board of any school district is punishable under Section 1222 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



42105

The governing board of any school district may print and distribute in pamphlet form an annual financial statement of the receipts and expenditures of the school district, and may include in the pamphlet a general report concerning the conduct and condition of the schools of the district. Similar information of value to the public regarding the school system may be printed and distributed from time to time, or published not oftener than once a year, in a newspaper of general circulation published within the district.

(Enacted by Stats. 1976, Ch. 1010.)



42120

If the county board of education neglects or refuses to make a county office of education budget in the manner as prescribed by this article, or neglects to file interim reports pursuant to subdivision (l) of Section 1240, the Superintendent of Public Instruction shall not make any apportionment of state or federal money for that particular county office of education for the current fiscal year, and the Superintendent of Public Instruction shall notify the appropriate county official that he or she shall not approve any warrants issued by the county office of education.

(Amended by Stats. 2004, Ch. 896, Sec. 35. Effective September 29, 2004.)






ARTICLE 2 - Budget Requirements

42122

Effective July 1, 1988, each budget shall show a complete plan and itemized statement of all proposed expenditures of the school district and of all estimated revenues for the ensuing fiscal year, together with a comparison of revenues and expenditures for the existing fiscal year. The budget shall also include the appropriations limit and the total annual appropriations subject to limitation as determined pursuant to Division 9 (commencing with Section 7900) of Title 1 of the Government Code. The county superintendent of schools shall from his or her own records supply to the school district any information that the school district may need to make the comparisons required by this section.

(Amended by Stats. 1987, Ch. 1025, Sec. 1.5.)



42123

Each budget shall be itemized to set forth the necessary revenues and expenditures in each fund to operate the public schools of the district as authorized by law and on forms prescribed by the Superintendent of Public Instruction.

(Amended by Stats. 1986, Ch. 1150, Sec. 11.)



42124

The budget may also contain an amount to be known as the general reserve in such sum as the governing board may deem sufficient, for the next succeeding fiscal year, to meet the cash requirements to which the district’s credit may be legally extended for that portion of said next succeeding fiscal year until adequate proceeds of the taxes levied for, or apportionment of state funds made to, the district during such succeeding fiscal year are available to the district.

(Enacted by Stats. 1976, Ch. 1010.)



42125

The budget may contain amounts to be known as the designated fund balance, which may be designated for any specific purpose as determined by the governing board of the school district, and the unappropriated fund balance. These funds shall be available for appropriation by a majority vote of the members of the governing board, to cover expenditures that have not been provided for or that may have been insufficiently provided for, or for unforeseen requirements as they may arise.

(Amended by Stats. 1987, Ch. 917, Sec. 17.)



42126

Effective July 1, 1988, each budget shall be made on the number of forms and upon the blanks or in the format prescribed by the Superintendent of Public Instruction. It shall be the duty of the Superintendent of Public Instruction to prepare standard forms or a format necessary to show the budgeting items and comparisons required by this article. The required forms or format shall be furnished to the school districts by the county superintendent of schools.

(Amended by Stats. 1987, Ch. 917, Sec. 18.)



42127

(a) On or before July 1 of each year, the governing board of each school district shall accomplish the following:

(1) Hold a public hearing conducted in accordance with Section 42103 on the budget to be adopted for the subsequent fiscal year. The budget to be adopted shall be prepared in accordance with Section 42126. The agenda for that hearing shall be posted at least 72 hours before the public hearing and shall include the location where the budget will be available for public inspection.

(2) (A) Adopt a budget. Not later than five days after that adoption or by July 1, whichever occurs first, the governing board of the school district shall file that budget with the county superintendent of schools. The budget and supporting data shall be maintained and made available for public review. If the governing board of the school district does not want all or a portion of the property tax requirement levied for the purpose of making payments for the interest and redemption charges on indebtedness as described in paragraph (1) or (2) of subdivision (b) of Section 1 of Article XIII A of the California Constitution, the budget shall include a statement of the amount or portion for which a levy shall not be made. For the 2014–15 fiscal year and each fiscal year thereafter, the governing board of the school district shall not adopt a budget before the governing board of the school district adopts a local control and accountability plan, if an existing local control and accountability plan or annual update to a local control and accountability plan is not effective for the budget year. The governing board of a school district shall not adopt a budget that does not include the expenditures necessary to implement the local control and accountability plan or the annual update to a local control and accountability plan that is effective for the budget year.

(B) Commencing with budgets adopted for the 2015–16 fiscal year, the governing board of a school district that proposes to adopt a budget, or revise a budget pursuant to subdivision (e), that includes a combined assigned and unassigned ending fund balance in excess of the minimum recommended reserve for economic uncertainties adopted by the state board pursuant to subdivision (a) of Section 33128, shall, at the public hearing held pursuant to paragraph (1), provide all of the following for public review and discussion:

(i) The minimum recommended reserve for economic uncertainties for each fiscal year identified in the budget.

(ii) The combined assigned and unassigned ending fund balances that are in excess of the minimum recommended reserve for economic uncertainties for each fiscal year identified in the budget.

(iii) A statement of reasons that substantiates the need for an assigned and unassigned ending fund balance that is in excess of the minimum recommended reserve for economic uncertainties for each fiscal year that the school district identifies an assigned and unassigned ending fund balance that is in excess of the minimum recommended reserve for economic uncertainties, as identified pursuant to clause (ii).

(C) The governing board of a school district shall include the information required pursuant to subparagraph (B) in its budgetary submission each time it files an adopted or revised budget with the county superintendent of schools. The information required pursuant to subparagraph (B) shall be maintained and made available for public review.

(b) The county superintendent of schools may accept changes in any statement included in the budget, pursuant to subdivision (a), of the amount or portion for which a property tax levy shall not be made. The county superintendent of schools or the county auditor shall compute the actual amounts to be levied on the property tax rolls of the school district for purposes that exceed apportionments to the school district pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. Each school district shall provide all data needed by the county superintendent of schools or the county auditor to compute the amounts. On or before August 15, the county superintendent of schools shall transmit the amounts computed to the county auditor who shall compute the tax rates necessary to produce the amounts. On or before September 1, the county auditor shall submit the rate computed to the board of supervisors for adoption.

(c) The county superintendent of schools shall do all of the following:

(1) Examine the adopted budget to determine whether it complies with the standards and criteria adopted by the state board pursuant to Section 33127 for application to final local educational agency budgets. The county superintendent of schools shall identify, if necessary, technical corrections that are required to be made to bring the budget into compliance with those standards and criteria.

(2) Determine whether the adopted budget will allow the school district to meet its financial obligations during the fiscal year and is consistent with a financial plan that will enable the school district to satisfy its multiyear financial commitments. In addition to his or her own analysis of the budget of each school district, the county superintendent of schools shall review and consider studies, reports, evaluations, or audits of the school district that were commissioned by the school district, the county superintendent of schools, the Superintendent, and state control agencies and that contain evidence that the school district is showing fiscal distress under the standards and criteria adopted in Section 33127 or that contain a finding by an external reviewer that more than 3 of the 15 most common predictors of a school district needing intervention, as determined by the County Office Fiscal Crisis and Management Assistance Team, are present. The county superintendent of schools shall either conditionally approve or disapprove a budget that does not provide adequate assurance that the school district will meet its current and future obligations and resolve any problems identified in studies, reports, evaluations, or audits described in this paragraph.

(3) Determine whether the adopted budget includes the expenditures necessary to implement the local control and accountability plan or annual update to the local control and accountability plan approved by the county superintendent of schools.

(4) Determine whether the adopted budget includes a combined assigned and unassigned ending fund balance that exceeds the minimum recommended reserve for economic uncertainties. If the adopted budget includes a combined assigned and unassigned ending fund balance that exceeds the minimum recommended reserve for economic uncertainties, the county superintendent of schools shall verify that the school district complied with the requirements of subparagraphs (B) and (C) of paragraph (2) of subdivision (a).

(d) (1) On or before August 15, the county superintendent of schools shall approve, conditionally approve, or disapprove the adopted budget for each school district. For the 2014–15 fiscal year and each fiscal year thereafter, the county superintendent of schools shall disapprove a budget if the county superintendent of schools determines that the budget does not include the expenditures necessary to implement a local control and accountability plan or an annual update to the local control and accountability plan approved by the county superintendent of schools. If the governing board of a school district does not submit a budget to the county superintendent of schools, the county superintendent of schools shall develop, at school district expense, a budget for that school district by September 15 and transmit that budget to the governing board of the school district. The budget prepared by the county superintendent of schools shall be deemed adopted, unless the county superintendent of schools approves any modifications made by the governing board of the school district. The budget prepared by the county superintendent of schools shall also comply with the requirements of subparagraph (B) of paragraph (2) of subdivision (a). The approved budget shall be used as a guide for the school district’s priorities. The Superintendent shall review and certify the budget approved by the county. If, pursuant to the review conducted pursuant to subdivision (c), the county superintendent of schools determines that the adopted budget for a school district does not satisfy paragraph (1), (2), (3), or (4) of that subdivision, he or she shall conditionally approve or disapprove the budget and, not later than August 15, transmit to the governing board of the school district, in writing, his or her recommendations regarding revision of the budget and the reasons for those recommendations, including, but not limited to, the amounts of any budget adjustments needed before he or she can approve that budget. The county superintendent of schools may assign a fiscal adviser to assist the school district to develop a budget in compliance with those revisions. In addition, the county superintendent of schools may appoint a committee to examine and comment on the superintendent’s review and recommendations, subject to the requirement that the committee report its findings to the county superintendent of schools no later than August 20.

(2)  Notwithstanding any other provision of this article, for the 2014–15 fiscal year and each fiscal year thereafter, the budget shall not be adopted or approved by the county superintendent of schools before a local control and accountability plan or update to an existing local control and accountability plan for the budget year is approved.

(3) If the adopted budget of a school district is conditionally approved or disapproved pursuant to paragraph (1), on or before September 8, the governing board of the school district, in conjunction with the county superintendent of schools, shall review and respond to the recommendations of the county superintendent of schools at a regular meeting of the governing board of the school district. The response shall include any revisions to the adopted budget and other proposed actions to be taken, if any, as a result of those recommendations.

(e) On or before September 22, the county superintendent of schools shall provide a list to the Superintendent identifying all school districts for which budgets may be disapproved.

(f) (1) The county superintendent of schools shall examine the revised budget as provided in paragraph (3) of subdivision (d) to determine whether it (A) complies with the standards and criteria adopted by the state board pursuant to Section 33127 for application to final local educational agency budgets, (B) allows the school district to meet its financial obligations during the fiscal year, (C) satisfies all conditions established by the county superintendent of schools in the case of a conditionally approved budget, (D) is consistent with a financial plan that will enable the school district to satisfy its multiyear financial commitments, and, not later than October 8, shall approve or disapprove the revised budget, and (E) whether the revised budget complies with the requirements of subparagraph (B) of paragraph (2) of subdivision (a). If the county superintendent of schools disapproves the budget, he or she shall call for the formation of a budget review committee pursuant to Section 42127.1, unless the governing board of the school district and the county superintendent of schools agree to waive the requirement that a budget review committee be formed and the department approves the waiver after determining that a budget review committee is not necessary. Upon the grant of a waiver, the county superintendent of schools immediately has the authority and responsibility provided in Section 42127.3. Upon approving a waiver of the budget review committee, the department shall ensure that a balanced budget is adopted for the school district by November 30. If no budget is adopted by November 30, the Superintendent may adopt a budget for the school district. The Superintendent shall report to the Legislature and the Director of Finance by December 10 if any school district, including a school district that has received a waiver of the budget review committee process, does not have an adopted budget by November 30. This report shall include the reasons why a budget has not been adopted by the deadline, the steps being taken to finalize budget adoption, the date the adopted budget is anticipated, and whether the Superintendent has or will exercise his or her authority to adopt a budget for the school district.

(2) Notwithstanding any other law, for the 2014–15 fiscal year and each fiscal year thereafter, if the county superintendent of schools disapproves the budget for the sole reason that the county superintendent of schools has not approved a local control and accountability plan or an annual update to the local control and accountability plan filed by the governing board of the school district pursuant to Section 52070, the county superintendent of schools shall not call for the formation of a budget review committee pursuant to Section 42127.1.

(g) Not later than October 8, the county superintendent of schools shall submit a report to the Superintendent identifying all school districts for which budgets have been disapproved or budget review committees waived. The report shall include a copy of the written response transmitted to each of those school districts pursuant to paragraph (1) of subdivision (d).

(h) Not later than 45 days after the Governor signs the annual Budget Act, the school district shall make available for public review any revisions in revenues and expenditures that it has made to its budget to reflect the funding made available by that Budget Act.

(i) Any school district for which the county board of education serves as the governing board of the school district is not subject to subdivisions (c) to (h), inclusive, but is governed instead by the budget procedures set forth in Section 1622.

(Amended by Stats. 2014, Ch. 309, Sec. 2. Effective January 1, 2015.)



42127.01

(a) In a fiscal year immediately after a fiscal year in which a transfer is made into the Public School System Stabilization Account, a school district budget that is adopted or revised pursuant to Section 42127 shall not contain a combined assigned or unassigned ending fund balance that is in excess of the following:

(1) For school districts with fewer than 400,000 units of average daily attendance, the sum of the school district’s applicable minimum recommended reserve for economic uncertainties adopted by the state board pursuant to subdivision (a) of Section 33128, multiplied by two.

(2) For school districts with more than 400,000 units of average daily attendance, the sum of the school district’s applicable minimum recommended reserve for economic uncertainties adopted by the state board pursuant to subdivision (a) of Section 33128, multiplied by three.

(b) A county superintendent of schools may grant a school district under its jurisdiction an exemption from the requirements of subdivision (a) for up to two consecutive fiscal years within a three-year period if the school district provides documentation indicating that extraordinary fiscal circumstances, including, but not limited to, multiyear infrastructure or technology projects, substantiate the need for a combined assigned or unassigned ending fund balance that is in excess of the minimum recommended reserve for economic uncertainties. As a condition of receiving an exception, a school district shall do all of the following:

(1) Provide a statement that substantiates the need for an assigned and unassigned ending fund balance that is in excess of the minimum recommended reserve for economic uncertainties.

(2) Identify the funding amounts in the budget adopted by the school district that are associated with the extraordinary fiscal circumstances.

(3) Provide documentation that no other fiscal resources are available to fund the extraordinary fiscal circumstances.

(c) This section shall become operative on December 15, 2014, only if Assembly Constitutional Amendment No. 1 of the 2013–14 Second Extraordinary Session is approved by the voters at the November 4, 2014, statewide general election. If Assembly Constitutional Amendment No. 1 of the 2013–14 Second Extraordinary Session is not approved by the voters at the November 4, 2014, statewide general election, this section shall not become operative and is repealed on January 1, 2015.

(Added by Stats. 2014, Ch. 32, Sec. 27. Effective June 20, 2014. Section operative December 15, 2014, by its own provisions, pursuant to approval of ACA 1 (2nd Ex.) on Nov. 4, 2014.)



42127.1

(a) Pursuant to subdivision (g) or (i) of Section 42127, upon the disapproval of a school district budget by the county superintendent, the county superintendent shall call for the formation of a budget review committee unless the governing board of the school district and the county superintendent of schools agree to waive the requirement that a budget review committee be formed, and the department approves the waiver after determining that a budget review committee is not necessary. Upon the grant of a waiver, the county superintendent has the authority and responsibility provided to a budget review committee in Section 42127.3. Upon approving a waiver of the budget review committee, the department shall ensure that a balanced budget is adopted for the school district by November 30. The Superintendent shall report to the Legislature and the Director of Finance by December 10 if any district, including a district that has received a waiver of the budget review committee process, does not have an adopted budget by November 30. This report shall include the reasons why a budget has not been adopted by the deadline, the steps being taken to finalize budget adoption, and the date the adopted budget is anticipated.

(b) The budget review committee shall be composed of three persons selected by the governing board of the school district from a list of candidates provided to the governing board by the Superintendent of Public Instruction. The list of candidates shall be composed of persons who have expertise in the management of a school district or county office of education. Their experience shall include, but not be limited to, the fiscal and educational aspects of local educational agency management.

(c) Notwithstanding subdivision (b) or any other provision of this article, with the approval of the Superintendent and the governing board of the school district, the county superintendent of schools may select and convene a regional review committee, consisting of persons having the expertise described in that subdivision. The regional review committee shall operate in place of the budget review committee, in accordance with the provisions of this article governing budget review committees.

(d) Members of the committee shall be reimbursed by the department for their services and associated expenses while on official business at rates established by the State Board of Education.

(Amended by Stats. 2004, Ch. 52, Sec. 13. Effective June 21, 2004.)



42127.2

(a) The governing board of a school district shall, no later than five working days after the receipt of a candidate list from the Superintendent of Public Instruction pursuant to Section 42127.1, select a budget review committee, and the Superintendent of Public Instruction shall convene the committee no later than five working days following that selection. If the governing board fails to select a committee within the period of time permitted by this subdivision, the Superintendent of Public Instruction instead shall select and convene the budget review committee no later than 10 working days after the district’s receipt of the candidate list.

(b) No later than October 31, the budget review committee shall review the proposed budget of the district and the underlying fiscal policies of the district and transmit to the Superintendent of Public Instruction, the county superintendent of schools, and the governing board of the school district either of the following:

(1) The recommendation that the school district budget be approved.

(2) A report disapproving the school district budget and setting forth recommendations for revisions to the school district budget that would enable the district to meet its financial obligations both in the current fiscal year and with regard to the district’s multiyear financial commitments.

(c) The Superintendent of Public Instruction may extend the deadline set forth in subdivision (b) for a period of not more than 15 working days.

(d) The Superintendent of Public Instruction shall establish criteria and procedures governing the performance by budget review committees of their duties under this section.

(e) Upon request of the county superintendent of schools, the Controller’s office may conduct an audit or review of the fiscal condition of the school district in order to assist a budget review committee or regional review committee for the purposes of this section.

(Amended by Stats. 1995, Ch. 525, Sec. 5. Effective January 1, 1996.)



42127.3

(a) If the budget review committee established pursuant to Sections 42127.1 and 42127.2 recommends approval of the school district budget, the county superintendent of schools shall accept the recommendation of the budget review committee and approve the budget.

(b) If the budget review committee established pursuant to Sections 42127.1 and 42127.2 disapproves the school district budget, the school district governing board, not later than five working days after receipt of the report described in paragraph (2) of subdivision (b) of Section 42127.2, may submit a response to the Superintendent, including any revisions to the adopted final budget and any other proposed actions to be taken as a result of the recommendations of the budget review committee. Based upon the recommendations of the budget review committee and any response to those recommendations provided by the governing board of the school district, the Superintendent shall either approve or disapprove the budget. If the Superintendent disapproves the budget, he or she shall notify the governing board of the school district in writing of the reasons for that disapproval and, until the county superintendent certifies the district’s first interim report pursuant to Section 42131, the county superintendent of schools shall do the following as necessary:

(1) Not later than November 30, develop and adopt, in consultation with the Superintendent and the governing board of the school district, a fiscal plan and budget that will govern the district and will allow the district to meet its financial obligations, both in the current fiscal year and with regard to the district’s multiyear financial commitments. The Superintendent may extend the date by which the county superintendent of schools is required to develop and adopt a fiscal plan and budget. The governing board of the school district shall govern the operation of the district for the current fiscal year in accordance with that adopted budget.

(2) Cancel purchase orders, prohibit the issuance of nonsalary warrants, and otherwise stay or rescind any action that is inconsistent with the budget adopted pursuant to paragraph (1). The county superintendent of schools shall inform the governing board of the school district in writing of his or her justification for any exercise of authority under this paragraph.

(3) Monitor and review the operation of the school district.

(4) Determine the need for additional staff and may employ, subject to approval by the Superintendent, short-term analytical assistance or expertise to validate financial information if the district staff does not have the expertise or staff.

(5) Require the school district to encumber all contracts and other obligations, to prepare appropriate cashflow analyses and monthly or quarterly budget revisions, and to appropriately record all receivables and payables.

(6) Determine whether there are any financial problem areas and may employ, subject to approval by the Superintendent, a certified public accounting firm to investigate financial problem areas.

(7) Withhold compensation of the members of the governing board and the district superintendent for failure to provide requested financial information. A forfeiture may be appealed to the Superintendent pursuant to subdivision (b) of Section 42127.6.

(c) If, during the selection of the budget review committee or during the committee’s review of the budget, an agreement is reached between the governing board of the school district and the county superintendent of schools, and the school district revises its budget to comply with this agreement, the county superintendent of schools shall approve the district budget and the budget review committee selection, or its review of the budget, shall be canceled.

(d) The school district shall pay 75 percent and the county office of education shall pay 25 percent of the actual administrative expenses incurred pursuant to subdivision (b), or costs associated with improving the district’s financial management practices. The Superintendent shall develop, and distribute to affected school districts and county offices of education, advisory guidelines regarding the appropriate amount of any fees charged pursuant to this subdivision.

(e) This section shall not be construed to authorize the county superintendent of schools to abrogate any provision of a collective bargaining agreement that was entered into by a school district prior to the date upon which the county superintendent of schools disapproved the budget of the school district pursuant to subdivision (b).

(Amended by Stats. 2006, Ch. 730, Sec. 12. Effective January 1, 2007.)



42127.4

Until a school district receives approval of its budget under this article, the school district shall continue to operate on the basis of whichever of the following budgets contains a lower total spending authority:

(a) The last budget adopted or revised by the governing board of the school district for the prior fiscal year.

(b) The unapproved budget for the current fiscal year, as adopted and revised by the governing board of the school district.

(Amended by Stats. 1991, Ch. 1213, Sec. 19.)



42127.5

The governing board of any school district that reported a negative unrestricted fund balance or a negative cash balance in the annual report required by Section 42127 or in the audited annual financial statements required by Section 41020 shall include with the budget submitted in accordance with Section 42127 and the certifications required by Section 35015 a statement that identifies the reasons for the negative unrestricted fund balance or negative cash balance and the steps that have been taken to ensure that the negative balance will not occur at the end of the current fiscal year.

(Added by Stats. 1986, Ch. 1150, Sec. 13.)



42127.6

(a) (1) A school district shall provide the county superintendent of schools with a copy of a study, report, evaluation, or audit that was commissioned by the district, the county superintendent, the Superintendent of Public Instruction, and state control agencies and that contains evidence that the school district is showing fiscal distress under the standards and criteria adopted in Section 33127, or a report on the school district by the County Office Fiscal Crisis and Management Assistance Team or any regional team created pursuant to subdivision (i) of Section 42127.8. The county superintendent shall review and consider studies, reports, evaluations, or audits of the school district that contain evidence that the school district is demonstrating fiscal distress under the standards and criteria adopted in Section 33127 or that contain a finding by an external reviewer that more than three of the 15 most common predictors of a school district needing intervention, as determined by the County Office Fiscal Crisis and Management Assistance Team, are present. If these findings are made, the county superintendent shall investigate the financial condition of the school district and determine if the school district may be unable to meet its financial obligations for the current or two subsequent fiscal years, or should receive a qualified or negative interim financial certification pursuant to Section 42131. If at any time during the fiscal year the county superintendent of schools determines that a school district may be unable to meet its financial obligations for the current or two subsequent fiscal years or if a school district has a qualified or negative certification pursuant to Section 42131, he or she shall notify the governing board of the school district and the Superintendent of Public Instruction in writing of that determination and the basis for the determination. The notification shall include the assumptions used in making the determination and shall be available to the public. The county superintendent of schools shall report to the Superintendent of Public Instruction on the financial condition of the school district and his or her proposed remedial actions and shall do at least one of the following and all actions that are necessary to ensure that the district meets its financial obligations:

(A) Assign a fiscal expert, paid for by the county superintendent, to advise the district on its financial problems.

(B) Conduct a study of the financial and budgetary conditions of the district that includes, but is not limited to, a review of internal controls. If, in the course of this review, the county superintendent determines that his or her office requires analytical assistance or expertise that is not available through the district, he or she may employ, on a short-term basis, with the approval of the Superintendent of Public Instruction, staff, including certified public accountants, to provide the assistance and expertise. The school district shall pay 75 percent and the county office of education shall pay 25 percent of these staff costs.

(C) Direct the school district to submit a financial projection of all fund and cash balances of the district as of June 30 of the current year and subsequent fiscal years as he or she requires.

(D) Require the district to encumber all contracts and other obligations, to prepare appropriate cashflow analyses and monthly or quarterly budget revisions, and to appropriately record all receivables and payables.

(E) Direct the district to submit a proposal for addressing the fiscal conditions that resulted in the determination that the district may not be able to meet its financial obligations.

(F) Withhold compensation of the members of the governing board and the district superintendent for failure to provide requested financial information. This action may be appealed to the Superintendent of Public Instruction pursuant to subdivision (b).

(G) Assign the Fiscal Crisis and Management Assistance Team to review teacher hiring practices, teacher retention rate, percentage of provision of highly qualified teachers, and the extent of teacher misassignment in the school district and provide the district with recommendations to streamline and improve the teacher hiring process, teacher retention rate, extent of teacher misassignment, and provision of highly qualified teachers. If a review team is assigned to a school district, the district shall follow the recommendations of the team, unless the district shows good cause for failure to do so. The Fiscal Crisis and Management Assistance Team may not recommend an action that would abrogate a contract that governs employment.

(2) Any contract entered into by a county superintendent of schools for the purposes of this subdivision is subject to the approval of the Superintendent of Public Instruction.

(3) An employee of a school district who provides information regarding improper governmental activity, as defined in Section 44112, is entitled to the protection provided pursuant to Article 5 (commencing with Section 44110) of Chapter 1 of Part 25.

(b) Within five days of the county superintendent making the determination specified in subdivision (a), a school district may appeal the basis of the determination and any of the proposed actions that the county superintendent has indicated that he or she will take to further examine the financial condition of the district. The Superintendent of Public Instruction shall sustain or deny any or all parts of the appeal within 10 days.

(c) If, after taking the actions identified in subdivision (a), the county superintendent determines that a district will be unable to meet its financial obligations for the current or subsequent fiscal year, he or she shall notify the school district governing board and the Superintendent of Public Instruction in writing of that determination and the basis for that determination. The notification shall include the assumptions used in making the determination and shall be provided to the superintendent of the school district and parent and teacher organization of the district.

(d) Within five days of the county superintendent making the determination specified in subdivision (c), a school district may appeal that determination to the Superintendent of Public Instruction. The Superintendent shall sustain or deny the appeal within 10 days. If the governing board of the school district appeals the determination, the county superintendent of schools may stay any action of the governing board that he or she determines is inconsistent with the ability of the district to meet its financial obligations for the current or subsequent fiscal year until resolution of the appeal by the Superintendent of Public Instruction.

(e) If the appeal described in subdivision (d) is denied or not filed, or if the district has a negative certification pursuant to Section 42131, the county superintendent, in consultation with the Superintendent of Public Instruction, shall take at least one of the actions described in paragraphs (1) to (5), inclusive, and all actions that are necessary to ensure that the district meets its financial obligations and shall make a report to the Superintendent about the financial condition of the district and remedial actions proposed by the county superintendent.

(1) Develop and impose, in consultation with the Superintendent of Public Instruction and the school district governing board, a budget revision that will enable the district to meet its financial obligations in the current fiscal year.

(2) Stay or rescind any action that is determined to be inconsistent with the ability of the school district to meet its obligations for the current or subsequent fiscal year. This includes any actions up to the point that the subsequent year’s budget is approved by the county superintendent of schools. The county superintendent of schools shall inform the school district governing board in writing of his or her justification for any exercise of authority under this paragraph.

(3) Assist in developing, in consultation with the governing board of the school district, a financial plan that will enable the district to meet its future obligations.

(4) Assist in developing, in consultation with the governing board of the school district, a budget for the subsequent fiscal year. If necessary, the county superintendent of schools shall continue to work with the governing board of the school district until the budget for the subsequent year is adopted.

(5) As necessary, appoint a fiscal adviser to perform any or all of the duties prescribed by this section on his or her behalf.

(f) Any action taken by the county superintendent of schools pursuant to paragraph (1) or (2) of subdivision (e) shall be accompanied by a notification that shall include the actions to be taken, the reasons for the actions, and the assumptions used to support the necessity for these actions.

(g) This section does not authorize the county superintendent to abrogate any provision of a collective bargaining agreement that was entered into by a school district prior to the date upon which the county superintendent of schools assumed authority pursuant to subdivision (e).

(h) The school district shall pay 75 percent and the county office of education shall pay 25 percent of the administrative expenses incurred pursuant to subdivision (e) or costs associated with improving the district’s financial management practices. The Superintendent of Public Instruction shall develop and distribute to affected school districts and county offices of education advisory guidelines regarding the appropriate amount of administrative expenses charged pursuant to this subdivision.

(i) Notwithstanding Section 42647 or 42650 or any other law, a county treasurer shall not honor any warrant if, pursuant to Sections 42127 to 42127.5, inclusive, or pursuant to this section, the county superintendent or the Superintendent of Public Instruction, as appropriate, has disapproved that warrant or the order on school district funds for which a warrant was prepared.

(j) Effective upon the certification of the election results for a newly organized school district pursuant to Section 35763, the county superintendent of schools may exercise any of the powers and duties of this section regarding the reorganized school district and the other affected school districts until the reorganized school district becomes effective for all purposes in accordance with Article 4 (commencing with Section 35530) of Chapter 3 of Part 21.

(k) The Superintendent of Public Instruction shall monitor the efforts of a county office of education in exercising its authority under this section and may exercise any of that authority if he or she finds that the actions of the county superintendent of schools are not effective in resolving the financial problems of the school district. Upon a decision to exercise the powers of the county superintendent of schools, the county superintendent of schools is relieved of those powers assumed by the Superintendent. In addition to the actions taken by the county superintendent, the Superintendent of Public Instruction shall take further actions to ensure the long-term fiscal stability of the district. The county office of education shall reimburse the Superintendent of Public Instruction for all of his or her costs in exercising his or her authority under this subdivision. The Superintendent of Public Instruction shall promptly notify the county superintendent of schools, the county board of education, the superintendent of the school district, the governing board of the school district, the appropriate policy and fiscal committees of each house of the Legislature, and the Department of Finance of his or her decision to exercise the authority of the county superintendent of schools.

(Amended by Stats. 2004, Ch. 902, Sec. 1. Effective September 29, 2004.)



42127.8

(a) The governing board provided for in subdivision (b) shall establish a unit to be known as the County Office Fiscal Crisis and Management Assistance Team. The team shall consist of persons having extensive experience in school district budgeting, accounting, data processing, telecommunications, risk management, food services, pupil transportation, purchasing and warehousing, facilities maintenance and operation, and personnel administration, organization, and staffing. The Superintendent may appoint one employee of the department to serve on the unit. The unit shall be operated under the immediate direction of an appropriate county office of education selected jointly, in response to an application process, by the Superintendent and the president of the state board or his or her designee.

(b) The unit established under subdivision (a) shall be selected and governed by a 25-member governing board consisting of one representative chosen by the California County Superintendents Educational Services Association from each of the 11 county service regions designated by the association, 11 superintendents of school districts chosen by the Association of California School Administrators from each of the 11 county service regions, one representative from the department chosen by the Superintendent, the Chancellor of the California Community Colleges or his or her designee, and one member of a community college district governing board chosen by the chancellor. The governing board of the County Office Fiscal Crisis and Management Assistance Team shall select a county superintendent of schools to chair the unit.

(c) (1) The Superintendent may request the unit to provide the assistance described in subdivision (b) of Section 1624, Section 1630, subdivision (b) of Section 42127.3, subdivision (c) of Section 42127.6, Section 42127.9, and subdivision (a) of Section 42238.2, and to review the fiscal and administrative condition of any county office of education, school district, or charter school.

(2) A county superintendent of schools may request the unit to review the fiscal or administrative condition of a school district or charter school under his or her jurisdiction.

(3) The Board of Governors of the California Community Colleges may request the unit to provide the assistance described in Section 84041.

(d) In addition to the functions described in subdivision (c), the unit shall do all of the following:

(1) Provide fiscal management assistance, at the request of any school district, charter school, or county office of education, or, pursuant to subdivision (g) of Section 84041, at the request of any community college district. Each school district, charter school, or county office of education receiving that assistance shall be required to pay the onsite personnel costs and travel costs incurred by the unit for that purpose, pursuant to rates determined by the governing board established under subdivision (b). The governing board annually shall distribute rate information to each school district, charter school, and county office of education.

(2) Facilitate training for members of the governing board of the school district, district and county superintendents, chief financial officers within the district, and schoolsite personnel whose primary responsibility is to address fiscal issues. Training services shall emphasize efforts to improve fiscal accountability and expand the fiscal competency of local agencies. The unit shall use state professional associations, private organizations, and public agencies to provide guidance, support, and the delivery of any training services.

(3) Facilitate fiscal management training through the 11 county service regions to county office of education staff to ensure that they develop the technical skills necessary to perform their fiduciary duties. The governing board established pursuant to subdivision (b) shall determine the extent of the training that is necessary to comply with this paragraph.

(4) Produce a training calendar, to be disseminated semiannually to each county service region, that publicizes all of the fiscal training services that are being offered at the local, regional, and state levels.

(e) The governing board shall reserve not less than 25 percent, nor more than 50 percent, of its revenues each year for expenditure for the costs of contracts and professional services as management assistance to school districts or county superintendents of schools in which the board determines that a fiscal emergency exists.

(f) The governing board established under subdivision (b) may levy an annual assessment against each county office of education that elects to participate under this section in an amount not to exceed twenty cents ($0.20) per unit of total average daily attendance for all school districts within the county. The revenues collected pursuant to that assessment shall be applied to the expenses of the unit.

(g) The governing board established under subdivision (b) may pay to the department, from any available funds, a reasonable amount to reimburse the department for actual administrative expenses incurred in the review of the budgets and fiscal conditions of school districts, charter schools, and county superintendents of schools.

(h) When employed as a fiscal adviser by the department pursuant to Section 1630, employees of the unit established pursuant to subdivision (a) shall be considered employees of the department for purposes of errors and omissions liability insurance.

(i) (1) The unit shall request and review applications to establish regional teams of education finance experts throughout the state.

(2) To the extent that funding is provided for purposes of this subdivision in the annual Budget Act or through another appropriation, regional teams selected by the Superintendent, in consultation with the unit, shall provide training and technical expertise to school districts, charter schools, and county offices of education facing fiscal difficulties.

(3) The regional teams shall follow the standards and guidelines of and remain under the general supervision of the governing board established under subdivision (b).

(4) It is the intent of the Legislature that, to the extent possible, the regional teams be distributed geographically throughout the various regions of the state in order to provide timely, cost-effective expertise to school districts, charter schools, county offices of education, and community college districts throughout the state.

(Amended by Stats. 2011, Ch. 347, Sec. 19. Effective January 1, 2012.)



42127.9

(a) No later than five days after a school district receives notice of any change or changes adopted by the county superintendent of schools in the district’s budget pursuant to subdivision (b) of Section 42127.3, subdivision (e) of Section 42127.6, or subdivision (b) of Section 42131, the governing board of the district may submit an appeal to the Superintendent of Public Instruction, based upon the contention that the change or changes would do one or more of the following:

(1) Exceed the financial or program changes necessary to allow the district to meet its financial obligations in the current fiscal year and with regard to its multiyear financial commitments. It is the intent of the Legislature that any change or changes adopted by the county superintendent of schools in a school district’s budget minimize, to the extent possible, any impact upon the educational program of the district.

(2) Require reductions that are unnecessary in view of other reductions that are proposed by the governing board of the district and that reasonably can be expected to be realized.

(3) Make one or more changes in the district’s operations that are inconsistent with any provision of state or federal law.

(b) No later than five days after receiving that appeal, the Superintendent of Public Instruction shall deny or uphold the appeal. If the appeal is denied, the district shall implement the change or changes adopted by the county superintendent of schools. If the appeal is upheld, the Superintendent of Public Instruction may revise the change or changes adopted by the county superintendent of schools or issue guidelines governing the manner in which the governing board of the district or the county superintendent of schools shall be required to change the district budget.

(Amended by Stats. 1993, Ch. 924, Sec. 13. Effective January 1, 1994.)



42128

If the governing board of any school district neglects or refuses to make a school district budget as prescribed by this article, or neglects to file interim reports pursuant to Section 42130, the county superintendent of schools shall not make any apportionment of state or county school money for the particular school district for the current school year, and the county superintendent shall notify the appropriate county official that he or she shall not approve any warrants issued by the school district.

(Amended by Stats. 1995, Ch. 525, Sec. 8. Effective January 1, 1996.)



42129

School districts and county offices of education shall transmit to the department, on a timely basis, all budget reports, prior year expenditure reports, qualified and negative financial status reports, program cost accounting reports, certifications, and audit reports as prescribed by subdivision (l) of Section 1240, subdivision (g) of Section 35035, Sections 1621, 1623, 41020, 42127, 42131, and Chapter 7.2 (commencing with Section 56836) of Part 30, and those reports used to calculate the first, second, and annual principal apportionments and special purpose apportionments for school districts and county offices of education. If the reports are not submitted to the Superintendent of Public Instruction within 14 days after the submission date prescribed in the statute or specified by the Superintendent of Public Instruction, the Superintendent of Public Instruction may direct the county auditor to withhold payment of any stipend, expenses, or salaries to the district superintendent, county superintendent, or members of the governing boards, as appropriate. The payments shall be withheld until the delinquent reports have been submitted to the department. If the county superintendent performs the functions of the county auditor, the Superintendent of Public Instruction may direct the county superintendent to withhold the payments specified in this section.

(Amended by Stats. 2004, Ch. 896, Sec. 36. Effective September 29, 2004.)






ARTICLE 3 - Financial Reports and Certifications

42130

The superintendent of each school district shall, in addition to any other powers and duties granted to or imposed upon him or her, submit two reports to the governing board of the district during each fiscal year. The first report shall cover the financial and budgetary status of the district for the period ending October 31. The second report shall cover the period ending January 31. Both reports shall be approved by the district governing board no later than 45 days after the close of the period being reported. All reports required by this subdivision shall be in a format or on forms prescribed by the Superintendent of Public Instruction, and shall be based on standards and criteria for fiscal stability adopted by the State Board of Education pursuant to Section 33127. The reports, and supporting data, shall be maintained and made available by the school district for public review.

(Added by Stats. 1991, Ch. 1213, Sec. 23.)



42131

(a) (1) Pursuant to the reports required by Section 42130, the governing board of each school district shall certify, in writing, within 45 days after the close of the period being reported, whether the school district is able to meet its financial obligations for the remainder of the fiscal year and, based on current forecasts, for the subsequent fiscal year. These certifications shall be based upon the governing board of the school district’s assessment, on the basis of standards and criteria for fiscal stability adopted by the state board pursuant to Section 33127, of the school district budget, as revised to reflect current information regarding the adopted State Budget, school district property tax revenues pursuant to Sections 95 to 100, inclusive, of the Revenue and Taxation Code, and ending balances for the preceding fiscal year as reported pursuant to Section 42100. The certifications shall be classified as positive, qualified, or negative, as prescribed by the Superintendent for purposes of determining subsequent actions by the Superintendent, the Controller, or the county superintendent of schools, pursuant to subdivisions (b) and (c). These certifications shall be based upon the financial and budgetary reports required by Section 42130 but may include additional financial information known by the governing board of the school district to exist at the time of each certification. For purposes of this subdivision, a negative certification shall be assigned to any school district that, based upon current projections, will be unable to meet its financial obligations for the remainder of the fiscal year or the subsequent fiscal year. A qualified certification shall be assigned to any school district that, based upon current projections, may not meet its financial obligations for the current fiscal year or two subsequent fiscal years. A positive certification shall be assigned to any school district that, based upon current projections, will meet its financial obligations for the current fiscal year and subsequent two fiscal years.

(2) (A) A copy of each certification and a copy of the report submitted to the governing board of the school district pursuant to Section 42130 shall be filed with the county superintendent of schools. If a county office of education receives a positive certification when it determines a negative or qualified certification should have been filed, or receives a qualified certification when it determines a negative certification should have been filed, the county superintendent of schools shall change the certification to negative or qualified, as appropriate, and, no later than 75 days after the close of the period being reported, shall provide notice of that action to the governing board of the school district and to the Superintendent. No later than five days after a school district receives notice from the county superintendent of schools of a change in the school district’s certification to negative or qualified, the governing board of the school district may submit an appeal to the Superintendent regarding the validity of that change, in accordance with the criteria applied to those designations pursuant to this subdivision. No later than 10 days after receiving that appeal, the Superintendent shall determine the certification to be assigned to the school district and shall notify the governing board of the school district and the county superintendent of schools of that determination.

(B) Copies of any certification in which the governing board of the school district is unable to certify unqualifiedly that these financial obligations will be met and a copy of the report submitted to the governing board of the school district pursuant to Section 42130 shall be sent by the county office of education to the Controller and the Superintendent at the time of the certification, together with a completed transmittal form provided by the Superintendent. Within 75 days after the close of the reporting period on all school district certifications that are classified as qualified or negative pursuant to this section, the appropriate county superintendent of schools shall submit to the Superintendent and the Controller his or her comments on those certifications and report any action proposed or taken pursuant to subdivision (b).

(3) All reports and certifications required under this subdivision shall be in a format or on forms prescribed by the Superintendent and shall be based on standards and criteria for fiscal stability adopted by the state board pursuant to Section 33127.

(4) This subdivision does not preclude the submission of additional budgetary or financial reports by the county superintendent of schools to the governing board of the school district, or to the Superintendent.

(b) As to any school district having a negative or qualified certification, the county superintendent of schools shall exercise his or her authority, as necessary, pursuant to Section 42127.6.

(c) Within 75 days after the close of each reporting period, each county superintendent of schools shall report to the Controller and the Superintendent as to whether the governing board of each of the school districts under his or her jurisdiction has submitted the certification required by subdivision (a). That report shall account for all school districts under the jurisdiction of the county office of education and indicate the type of certification filed by each school district.

(d) The Controller’s office may conduct an audit or review of the fiscal condition of any school district having a negative or qualified certification.

(e) The governing board of each school district filing a qualified or negative certification for the second report required under Section 42130, or classified as qualified or negative by the county superintendent of schools, shall provide to the county superintendent of schools, the Controller, and the Superintendent no later than June 1, financial statement projections of the school district’s fund and cash balances through June 30 for the period ending April 30. The governing boards of all other school districts are encouraged to develop a similar financial statement for use in developing the beginning fund balances of the school district for the ensuing fiscal year.

(f) Any school district for which the county board of education serves as the governing board of the school district is not subject to subdivisions (a) to (f), inclusive, but is governed instead by the interim report, monitoring, and review procedures set forth in subdivision (l) of Section 1240 and in Article 2 (commencing with Section 1620) of Chapter 5 of Part 2.

(Amended by Stats. 2012, Ch. 589, Sec. 7. Effective January 1, 2013.)



42132

On or before September 15 of each year, the governing board of each school district shall adopt a resolution to identify, pursuant to Division 9 (commencing with Section 7900) of Title 1 of the Government Code, the estimated appropriations limit for the district for the current fiscal year and the actual appropriations limit for the district for the preceding fiscal year. That resolution shall be adopted at a regular or special meeting of the governing board. Notwithstanding Section 7910 of the Government Code, documentation used in the identification of the appropriations limits shall be made available to the public on the date of the meeting.

(Amended by Stats. 2005, Ch. 677, Sec. 20. Effective October 7, 2005.)



42133

(a) A school district that has a qualified or negative certification in any fiscal year may not issue, in that fiscal year or in the next succeeding fiscal year, certificates of participation, tax anticipation notes, revenue bonds, or any other debt instruments that do not require the approval of the voters of the district, nor may the district cause an information report regarding the debt instrument to be submitted pursuant to subdivision (e) of Section 149 of Title 26 of the United States Code, unless the county superintendent of schools determines, pursuant to criteria established by the Superintendent of Public Instruction, that the district’s repayment of that indebtedness is probable. A school district is deemed to have a qualified or negative certification for purposes of this subdivision if, pursuant to this article, it files that certification or the county superintendent of schools classifies the certification for that fiscal year to be qualified or negative.

(b) A county office of education that has a qualified or negative certification in any fiscal year may not issue, in that fiscal year or in the next succeeding fiscal year, certificates of participation, tax anticipation notes, revenue bonds, or any other debt instruments not requiring the approval of the voters of the district, nor may the county office of education cause an information report regarding the debt instrument to be submitted pursuant to subdivision (e) of Section 149 of Title 26 of the United States Code, unless the Superintendent of Public Instruction determines that the repayment of that indebtedness by the county office of education is probable. A county office of education is deemed to have a qualified or negative certification for purposes of this subdivision if, pursuant to this article, it files that certification or the Superintendent of Public Instruction classifies the certification for that fiscal year to be qualified or negative. For purposes of this subdivision, “county office of education” includes a school district that is governed by a county board of education.

(c) No later than March 31, 1992, the Superintendent of Public Instruction shall develop and adopt criteria and standards to govern the determination to be made under subdivisions (a) and (b).

(Added by Stats. 1991, Ch. 1213, Sec. 25.)



42133.5

Regardless of the certification of the budgetary status of a school district or county office of education under subdivision (l) of Section 1240 or Section 42131, the proceeds obtained by a school district from the sources listed in subdivisions (a) to (d), inclusive, shall not be used for general operating purposes of the school district.

(a) The sale of a saleback or leaseback agreement, or interests in the agreement.

(b) A debt instrument payable from payments under a saleback or leaseback agreement.

(c) Certificates of participation.

(d) Other debt instruments that meet both of the following criteria:

(A) They are secured by real property.

(B) They do not require the approval of the voters of the school district.

(Amended by Stats. 2009, Ch. 140, Sec. 52. Effective January 1, 2010.)



42134

The Superintendent of Public Instruction shall publish annually a multiyear projection of the revenues that will be available to school districts and county offices of education from state and local sources, for use by school districts and county offices of education in determining the multiyear financial condition of those entities for the purposes of this article and Article 2. That projection shall be based on revenue forecasts issued by the Department of Finance, the Legislative Analyst, or the Commission on State Finance, shall be published in a form that may easily be used by school districts and county offices of education, and shall be made available to those entities.

(Added by Stats. 1991, Ch. 1213, Sec. 26.)






ARTICLE 4 - Public Disclosure of Fiscal Obligations

42140

(a) If a school district or county office of education, either individually or as a member of a joint powers agency, provides health and welfare benefits for employees upon their retirement, and those benefits will continue after the employees reach 65 years of age, the superintendent of the school district or county superintendent of schools, as appropriate, annually shall provide information to the governing board of the school district or the county board of education, as appropriate, regarding the estimated accrued but unfunded cost of those benefits. The estimate of cost shall be based upon an actuarial report that incorporates annual fiscal information and is obtained by the superintendent at least every three years. The actuarial report shall be performed by an actuary who is a member of the American Academy of Actuaries. If the school district or county office of education regularly contracts for an actuarial report for other fiscal matters, a separate actuarial report is not required, if the estimate of costs required by this subdivision is separately and clearly set forth in that report.

(b) The cost information required by subdivision (a) and a copy of the actuarial report on which the estimated costs are based shall be presented by the superintendent at a public meeting of the governing board. At that meeting, the governing board shall disclose, as a separate agenda item, whether or not it will reserve a sufficient amount of money in its budget to fund the present value of the health and welfare benefits of existing retirees or the future cost of employees who are eligible for benefits in the current fiscal year, or both.

(c) The governing board annually shall certify to the county superintendent of schools the amount of money, if any, that it has decided to reserve in its budget for the cost of those benefits, and shall submit to the county superintendent of schools any budget revisions that may be necessary to account for that budget reserve.

(d) The county board of education annually shall certify to the Superintendent of Public Instruction the amount of money, if any, that has been reserved in the budget of the county office of education for the cost of those benefits.

(e) This section is inoperative on January 1, 2005.

(Amended by Stats. 2004, Ch. 895, Sec. 6. Effective January 1, 2005.)



42141

(a) If a school district or county office of education, either individually or as a member of a joint powers agency, is self-insured for workers’ compensation claims, the superintendent of the school district or county superintendent of schools, as appropriate, annually shall provide information to the governing board of the school district or the county board of education, as appropriate, regarding the estimated accrued but unfunded cost of those claims. The estimate of costs shall be based on an actuarial report that incorporates annual fiscal information and is obtained by the superintendent at least every three years. The actuarial report shall be performed by an actuary who is a member of the American Academy of Actuaries. If the school district or county office of education regularly contracts for an actuarial report for other fiscal matters, a separate actuarial report is not required, if the estimate of costs required by this subdivision is separately and clearly set forth in that report.

(b) The cost information required by subdivision (a) and a copy of the actuarial report on which the estimated costs are based shall be presented by the superintendent at a public meeting of the governing board. At that meeting, the governing board shall disclose, as a separate agenda item, whether or not it will reserve a sufficient amount of money in its budget to fund the present value of the accrued but unpaid workers’ compensation claims or if it is otherwise decreasing the amount in its workers’ compensation reserve fund.

(c) The governing board annually shall certify to the county superintendent of schools the amount of money, if any, that it has decided to reserve in its budget for the cost of those claims, and shall submit to the county superintendent of schools any budget revisions that may be necessary to account for that budget reserve.

(d) The county board of education annually shall certify to the Superintendent of Public Instruction the amount of money, if any, that has been reserved in the budget of the county office of education for the cost of those claims.

(Amended by Stats. 1996, Ch. 1158, Sec. 10. Effective September 30, 1996.)



42142

Within 45 days of adopting a collective bargaining agreement, the superintendent of the school district shall forward to the county superintendent of schools any revisions to the school district’s current year budget that are necessary to fulfill the terms of that agreement. Any additional costs to the school district that may result from the terms of the collective bargaining agreement also shall be reflected in any interim fiscal reports or multiyear fiscal projections.

(Added by Stats. 1994, Ch. 650, Sec. 7. Effective January 1, 1995.)









CHAPTER 7 - Local Taxation by School Districts

ARTICLE 2 - Apportionments and Revenue Control

42238

(a) For the 1984–85 fiscal year and each fiscal year thereafter, the county superintendent of schools shall determine a revenue limit for each school district in the county pursuant to this section.

(b) The base revenue limit for a fiscal year shall be determined by adding to the base revenue limit for the prior fiscal year the following amounts:

(1) The inflation adjustment specified in Section 42238.1.

(2) For the 1995–96 fiscal year, the equalization adjustment specified in Section 42238.4.

(3) For the 1996–97 fiscal year, the equalization adjustments specified in Sections 42238.41, 42238.42, and 42238.43.

(4) For the 1985–86 fiscal year, the amount per unit of average daily attendance received in the 1984–85 fiscal year pursuant to Section 42238.7.

(5) For the 1985–86, 1986–87, and 1987–88 fiscal years, the amount per unit of average daily attendance received in the prior fiscal year pursuant to Section 42238.8.

(6) For the 2004–05 fiscal year, the equalization adjustment specified in Section 42238.44.

(7) For the 2006–07 fiscal year, the equalization adjustment specified in Section 42238.48.

(8) For the 2011–12 fiscal year, the equalization adjustment specified in Section 42238.49.

(c) (1) (A) For the 2010–11 fiscal year, the Superintendent shall compute an add-on for each school district by adding the inflation adjustment specified in Section 42238.1 to the adjustment specified in Section 42238.485.

(B) For the 2011–12 fiscal year and each fiscal year thereafter, the Superintendent shall compute an add-on for each school district by adding the inflation adjustment specified in Section 42238.1 to the amount computed pursuant to this paragraph for the prior fiscal year.

(2) Commencing with the 2010–11 fiscal year, the Superintendent shall compute an add-on for each school district by dividing each school district’s fiscal year average daily attendance computed pursuant to Section 42238.5 by the total adjustments in funding for each district made for the 2007–08 fiscal year pursuant to Section 42238.22 as it read on January 1, 2009.

(d) The sum of the base revenue limit computed pursuant to subdivision (b) and the add-on computed pursuant to subdivision (c) shall be multiplied by the district average daily attendance computed pursuant to Section 42238.5.

(e) For districts electing to compute units of average daily attendance pursuant to paragraph (2) of subdivision (a) of Section 42238.5, the amount computed pursuant to Article 4 (commencing with Section 42280) shall be added to the amount computed in subdivision (c) or (d), as appropriate.

(f) For the 1984–85 fiscal year only, the county superintendent shall reduce the total revenue limit computed in this section by the amount of the decreased employer contributions to the Public Employees’ Retirement System resulting from enactment of Chapter 330 of the Statutes of 1982, offset by any increase in those contributions, as of the 1983–84 fiscal year, resulting from subsequent changes in employer contribution rates.

(g) The reduction required by subdivision (f) shall be calculated as follows:

(1) Determine the amount of employer contributions that would have been made in the 1983–84 fiscal year if the applicable Public Employees’ Retirement System employer contribution rate in effect immediately before the enactment of Chapter 330 of the Statutes of 1982 was in effect during the 1983–84 fiscal year.

(2) Subtract from the amount determined in paragraph (1) the greater of subparagraph (A) or (B):

(A) The amount of employer contributions that would have been made in the 1983–84 fiscal year if the applicable Public Employees’ Retirement System employer contribution rate in effect immediately after the enactment of Chapter 330 of the Statutes of 1982 was in effect during the 1983–84 fiscal year.

(B) The actual amount of employer contributions made to the Public Employees’ Retirement System in the 1983–84 fiscal year.

(3) For purposes of this subdivision, employer contributions to the Public Employees’ Retirement System for either of the following shall be excluded from the calculation specified above:

(A) Positions supported totally by federal funds that were subject to supplanting restrictions.

(B) Positions supported, to the extent of employer contributions not exceeding twenty-five thousand dollars ($25,000) by a single educational agency, from a revenue source determined on the basis of equity to be properly excludable from the provisions of this subdivision by the Superintendent with the approval of the Director of Finance.

(4) For accounting purposes, the reduction made by this subdivision may be reflected as an expenditure from appropriate sources of revenue as directed by the Superintendent.

(h) The Superintendent shall apportion to each school district the amount determined in this section less the sum of:

(1) The district’s property tax revenue received pursuant to Chapter 3.5 (commencing with Section 75) and Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(2) The amount, if any, received pursuant to Part 18.5 (commencing with Section 38101) of Division 2 of the Revenue and Taxation Code.

(3) The amount, if any, received pursuant to Chapter 3 (commencing with Section 16140) of Part 1 of Division 4 of Title 2 of the Government Code.

(4) Prior years’ taxes and taxes on the unsecured roll.

(5) Fifty percent of the amount received pursuant to Section 41603.

(6) (A) The amount, if any, received pursuant to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code), except for any amount received pursuant to Section 33401 or 33676 of the Health and Safety Code that is used for land acquisition, facility construction, reconstruction, or remodeling, or deferred maintenance, except for any amount received pursuant to Section 33492.15 of, paragraph (4) of subdivision (a) of Section 33607.5 of, or Section 33607.7 of, the Health and Safety Code that is allocated exclusively for educational facilities.

(B) The amount, if any, received pursuant to Sections 34177, 34179.5, 34179.6, and 34188 of the Health and Safety Code.

(C) The amount, if any, received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(7) For a unified school district, other than a unified school district that has converted all of its schools to charter status pursuant to Section 47606, the amount of statewide average general-purpose funding per unit of average daily attendance received by school districts for each of four grade level ranges, as computed by the department pursuant to Section 47633, multiplied by the average daily attendance, in corresponding grade level ranges, of any pupils who attend charter schools funded pursuant to Chapter 6 (commencing with Section 47630) of Part 26.8 of Division 4 for which the school district is the sponsoring local educational agency, as defined in Section 47632, and who reside in and would otherwise have been eligible to attend a noncharter school of the school district.

(i) A transfer of pupils of grades 7 and 8 between an elementary school district and a high school district shall not result in the receiving school district receiving a revenue limit apportionment for those pupils that exceeds 105 percent of the statewide average revenue limit for the type and size of the receiving school district.

(j) Commencing with the 2013–14 fiscal year, this section shall be used only for purposes of allocating revenues received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(k) This section shall become inoperative on July 1, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 47, Sec. 26. Effective July 1, 2013. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42238.01

For purposes of Section 42238.02, the following definitions shall apply:

(a) “Eligible for free or reduced-price meals” means determined to meet federal income eligibility criteria or deemed to be categorically eligible for free or reduced-price meals under the National School Lunch Program, as described in Part 245 of Title 7 of the Code of Federal Regulations. A school participating in a special assistance alternative authorized by Section 11(a)(1) of the Richard B. Russell National School Lunch Act (Public Law 113-79), including Provision 2, Provision 3, or the Community Eligibility Option, may establish a base year for purposes of the local control funding formula by collecting household income data to determine whether a student meets free and reduced-price meal income eligibility criteria at least once every four years, if the school determines free and reduced-price meal eligibility for each new enrolled or disenrolled pupil between base year eligibility determination collections. A school that uses the special assistance alternative shall maintain information on each student’s income eligibility status and annually submit information on that status in the California Longitudinal Pupil Achievement Data System pursuant to paragraph (2) of subdivision (b) of Section 42238.02 or subparagraph (A) of paragraph (3) of subdivision (b) of Section 2574, as applicable. To the extent permitted by federal law, a school may choose to establish a new base year for purposes of the National School Lunch Program at the same time the school establishes a new base year for purposes of the local control funding formula. A school may use National School Lunch Program application forms to collect household income data as permitted under the National School Lunch Program. If the use of National School Lunch Program application forms is not permitted, a school shall use alternative income data collection forms.

(b) “Foster youth” means any of the following:

(1) A child who is the subject of a petition filed pursuant to Section 300 of the Welfare and Institutions Code, whether or not the child has been removed from his or her home by the juvenile court pursuant to Section 319 or 361 of the Welfare and Institutions Code.

(2) A child who is the subject of a petition filed pursuant to Section 602 of the Welfare and Institutions Code, has been removed from his or her home by the juvenile court pursuant to Section 727 of the Welfare and Institutions Code, and is in foster care as defined by subdivision (d) of Section 727.4 of the Welfare and Institutions Code.

(3) A nonminor under the transition jurisdiction of the juvenile court, as described in Section 450 of the Welfare and Institutions Code, who satisfies all of the following criteria:

(A) He or she has attained 18 years of age while under an order of foster care placement by the juvenile court, and is not more than 19 years of age on or after January 1, 2012, not more than 20 years of age on or after January 1, 2013, and not more than 21 years of age, on or after January 1, 2014, and as described in Section 10103.5 of the Welfare and Institutions Code.

(B) He or she is in foster care under the placement and care responsibility of the county welfare department, county probation department, Indian tribe, consortium of tribes, or tribal organization that entered into an agreement pursuant to Section 10553.1 of the Welfare and Institutions Code.

(C) He or she is participating in a transitional independent living case plan pursuant to Section 475(8) of the federal Social Security Act (42 U.S.C. Sec. 675(8)), as contained in the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351), as described in Section 11403 of the Welfare and Institutions Code.

(c) “Pupils of limited English proficiency” means pupils who do not have the clearly developed English language skills of comprehension, speaking, reading, and writing necessary to receive instruction only in English at a level substantially equivalent to pupils of the same age or grade whose primary language is English. “English learner” shall have the same meaning as is provided for in subdivision (a) of Section 306 and as “pupils of limited English proficiency.”

(Amended by Stats. 2014, Ch. 33, Sec. 19. Effective June 20, 2014.)



42238.02

(a) The amount computed pursuant to this section shall be known as the school district and charter school local control funding formula.

(b) (1) For purposes of this section “unduplicated pupil” means a pupil enrolled in a school district or a charter school who is either classified as an English learner, eligible for a free or reduced-price meal, or is a foster youth. A pupil shall be counted only once for purposes of this section if any of the following apply:

(A) The pupil is classified as an English learner and is eligible for a free or reduced-price meal.

(B) The pupil is classified as an English learner and is a foster youth.

(C) The pupil is eligible for a free or reduced-price meal and is classified as a foster youth.

(D) The pupil is classified as an English learner, is eligible for a free or reduced-price meal, and is a foster youth.

(2) Under procedures and timeframes established by the Superintendent, commencing with the 2013–14 fiscal year, a school district or charter school shall annually submit its enrolled free and reduced-price meal eligibility, foster youth, and English learner pupil-level records for enrolled pupils to the Superintendent using the California Longitudinal Pupil Achievement Data System.

(3) (A) Commencing with the 2013–14 fiscal year, a county office of education shall review and validate certified aggregate English learner, foster youth, and free or reduced-price meal eligible pupil data for school districts and charter schools under its jurisdiction to ensure the data is reported accurately. The Superintendent shall provide each county office of education with appropriate access to school district and charter school data reports in the California Longitudinal Pupil Achievement Data System for purposes of ensuring data reporting accuracy.

(B) The Controller shall include the instructions necessary to enforce paragraph (2) in the audit guide required by Section 14502.1. The instructions shall include, but are not necessarily limited to, procedures for determining if the English learner, foster youth, and free or reduced-price meal eligible pupil counts are consistent with the school district’s or charter school’s English learner, foster youth, and free or reduced-price meal eligible pupil records.

(4) The Superintendent shall make the calculations pursuant to this section using the data submitted by local educational agencies, including charter schools, through the California Longitudinal Pupil Achievement Data System. Under timeframes and procedures established by the Superintendent, school districts and charter schools may review and revise their submitted data on English learner, foster youth, and free or reduced-price meal eligible pupil counts to ensure the accuracy of data reflected in the California Longitudinal Pupil Achievement Data System.

(5) The Superintendent shall annually compute the percentage of unduplicated pupils for each school district and charter school by dividing the enrollment of unduplicated pupils in a school district or charter school by the total enrollment in that school district or charter school pursuant to all of the following:

(A) For the 2013–14 fiscal year, divide the sum of unduplicated pupils for the 2013–14 fiscal year by the sum of the total pupil enrollment for the 2013–14 fiscal year.

(B) For the 2014–15 fiscal year, divide the sum of unduplicated pupils for the 2013–14 and 2014–15 fiscal years by the sum of the total pupil enrollment for the 2013–14 and 2014–15 fiscal years.

(C) For the 2015–16 fiscal year and each fiscal year thereafter, divide the sum of unduplicated pupils for the current fiscal year and the two prior fiscal years by the sum of the total pupil enrollment for the current fiscal year and the two prior fiscal years.

(D) (i) For purposes of the quotients determined pursuant to subparagraphs (B) and (C), the Superintendent shall use a school district’s or charter school’s enrollment of unduplicated pupils and total pupil enrollment in the 2014–15 fiscal year instead of the enrollment of unduplicated pupils and total pupil enrollment in the 2013–14 fiscal year if doing so would yield an overall greater percentage of unduplicated pupils.

(ii) It is the intent of the Legislature to review each school district and charter school’s enrollment of unduplicated pupils for the 2013–14 and 2014–15 fiscal years and provide one-time funding, if necessary, for a school district or charter school with higher enrollment of unduplicated pupils in the 2014–15 fiscal year as compared to the 2013–14 fiscal year.

(6) The data used to determine the percentage of unduplicated pupils shall be final once that data is no longer used in the current fiscal year calculation of the percentage of unduplicated pupils. This paragraph does not apply to a change that is the result of an audit that has been appealed pursuant to Section 41344.

(c) Commencing with the 2013–14 fiscal year and each fiscal year thereafter, the Superintendent shall annually calculate a local control funding formula grant for each school district and charter school in the state pursuant to this section.

(d) The Superintendent shall compute a grade span adjusted base grant equal to the total of the following amounts:

(1) For the 2013–14 fiscal year, a base grant of:

(A) Six thousand eight hundred forty-five dollars ($6,845) for average daily attendance in kindergarten and grades 1 to 3, inclusive.

(B) Six thousand nine hundred forty-seven dollars ($6,947) for average daily attendance in grades 4 to 6, inclusive.

(C) Seven thousand one hundred fifty-four dollars ($7,154) for average daily attendance in grades 7 and 8.

(D) Eight thousand two hundred eighty-nine dollars ($8,289) for average daily attendance in grades 9 to 12, inclusive.

(2) In each year the grade span adjusted base grants in paragraph (1) shall be adjusted by the percentage change in the annual average value of the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as published by the United States Department of Commerce for the 12-month period ending in the third quarter of the prior fiscal year. This percentage change shall be determined using the latest data available as of May 10 of the preceding fiscal year compared with the annual average value of the same deflator for the 12-month period ending in the third quarter of the second preceding fiscal year, using the latest data available as of May 10 of the preceding fiscal year, as reported by the Department of Finance.

(3) (A) The Superintendent shall compute an additional adjustment to the kindergarten and grades 1 to 3, inclusive, base grant as adjusted for inflation pursuant to paragraph (2) equal to 10.4 percent. The additional grant shall be calculated by multiplying the kindergarten and grades 1 to 3, inclusive, base grant, as adjusted by paragraph (2), by 10.4 percent.

(B) Until paragraph (4) of subdivision (b) of Section 42238.03 is effective, as a condition of the receipt of funds in this paragraph, a school district shall make progress toward maintaining an average class enrollment of not more than 24 pupils for each schoolsite in kindergarten and grades 1 to 3, inclusive, unless a collectively bargained alternative annual average class enrollment for each schoolsite in those grades is agreed to by the school district, pursuant to the following calculation:

(i) Determine a school district’s average class enrollment for each schoolsite for kindergarten and grades 1 to 3, inclusive, in the prior year. For the 2013–14 fiscal year, this amount shall be the average class enrollment for each schoolsite for kindergarten and grades 1 to 3, inclusive, in the 2012–13 fiscal year.

(ii) Determine a school district’s proportion of total need pursuant to paragraph (2) of subdivision (b) of Section 42238.03.

(iii) Determine the percentage of the need calculated in clause (ii) that is met by funding provided to the school district pursuant to paragraph (3) of subdivision (b) of Section 42238.03.

(iv) Determine the difference between the amount computed pursuant to clause (i) and an average class enrollment of not more than 24 pupils.

(v) Calculate a current year average class enrollment adjustment for each schoolsite for kindergarten and grades 1 to 3, inclusive, equal to the adjustment calculated in clause (iv) multiplied by the percentage determined pursuant to clause (iii).

(C) School districts that have an average class enrollment for each schoolsite for kindergarten and grades 1 to 3, inclusive, of 24 pupils or less for each schoolsite in the 2012–13 fiscal year, shall be exempt from the requirements of subparagraph (B) so long as the school district continues to maintain an average class enrollment for each schoolsite for kindergarten and grades 1 to 3, inclusive, of not more than 24 pupils, unless a collectively bargained alternative ratio is agreed to by the school district.

(D) Upon full implementation of the local control funding formula, as a condition of the receipt of funds in this paragraph, all school districts shall maintain an average class enrollment for each schoolsite for kindergarten and grades 1 to 3, inclusive, of not more than 24 pupils for each schoolsite in kindergarten and grades 1 to 3, inclusive, unless a collectively bargained alternative ratio is agreed to by the school district.

(E) The average class enrollment requirement for each schoolsite for kindergarten and grades 1 to 3, inclusive, established pursuant to this paragraph shall not be subject to waiver by the state board pursuant to Section 33050 or by the Superintendent.

(F) The Controller shall include the instructions necessary to enforce this paragraph in the audit guide required by Section 14502.1. The instructions shall include, but are not necessarily limited to, procedures for determining if the average class enrollment for each schoolsite for kindergarten and grades 1 to 3, inclusive, exceeds 24 pupils, or an alternative average class enrollment for each schoolsite pursuant to a collectively bargained alternative ratio. The procedures for determining average class enrollment for each schoolsite shall include criteria for employing sampling.

(4) The Superintendent shall compute an additional adjustment to the base grant for grades 9 to 12, inclusive, as adjusted for inflation pursuant to paragraph (2), equal to 2.6 percent. The additional grant shall be calculated by multiplying the base grant for grades 9 to 12, inclusive, as adjusted by paragraph (2), by 2.6 percent.

(e) The Superintendent shall compute a supplemental grant add-on equal to 20 percent of the base grants as specified in subparagraphs (A) to (D), inclusive, of paragraph (1) of subdivision (d), as adjusted by paragraphs (2) to (4), inclusive, of subdivision (d), for each school district’s or charter school’s percentage of unduplicated pupils calculated pursuant to paragraph (5) of subdivision (b). The supplemental grant shall be calculated by multiplying the base grants as specified in subparagraphs (A) to (D), inclusive, of paragraph (1), as adjusted by paragraphs (2) to (4), inclusive, of subdivision (d), by 20 percent and by the percentage of unduplicated pupils calculated pursuant to paragraph (5) of subdivision (b) in that school district or charter school. The supplemental grant shall be expended in accordance with the regulations adopted pursuant to Section 42238.07.

(f) (1) The Superintendent shall compute a concentration grant add-on equal to 50 percent of the base grants as specified in subparagraphs (A) to (D), inclusive, of paragraph (1) of subdivision (d), as adjusted by paragraphs (2) to (4), inclusive, of subdivision (d), for each school district’s or charter school’s percentage of unduplicated pupils calculated pursuant to paragraph (5) of subdivision (b) in excess of 55 percent of the school district’s or charter school’s total enrollment. The concentration grant shall be calculated by multiplying the base grants as specified in subparagraphs (A) to (D), inclusive, of paragraph (1) of subdivision (d), as adjusted by paragraphs (2) to (4), inclusive, of subdivision (d), by 50 percent and by the percentage of unduplicated pupils calculated pursuant to paragraph (5) of subdivision (b) in excess of 55 percent of the total enrollment in that school district or charter school.

(2) (A) For a charter school physically located in only one school district, the percentage of unduplicated pupils calculated pursuant to paragraph (5) of subdivision (b) in excess of 55 percent used to calculate concentration grants shall not exceed the percentage of unduplicated pupils calculated pursuant to paragraph (5) of subdivision (b) in excess of 55 percent of the school district in which the charter school is physically located. For a charter school physically located in more than one school district, the charter school’s percentage of unduplicated pupils calculated pursuant to paragraph (5) of subdivision (b) in excess of 55 percent used to calculate concentration grants shall not exceed that of the school district with the highest percentage of unduplicated pupils calculated pursuant to paragraph (5) of subdivision (b) in excess of 55 percent of the school districts in which the charter school has a school facility. The concentration grant shall be expended in accordance with the regulations adopted pursuant to Section 42238.07.

(B) For purposes of this paragraph and subparagraph (A) of paragraph (1) of subdivision (f) of Section 42238.03, a charter school shall report its physical location to the department under timeframes established by the department. For a charter school authorized by a school district, the department shall include the authorizing school district in the department’s determination of physical location. For a charter school authorized on appeal pursuant to subdivision (j) of Section 47605, the department shall include the sponsoring school district in the department’s determination of physical location. The reported physical location of the charter school shall be considered final as of the second principal apportionment for that fiscal year. For purposes of this paragraph, the percentage of unduplicated pupils of the school district associated with the charter school pursuant to subparagraph (A) shall be considered final as of the second principal apportionment for that fiscal year.

(g) The Superintendent shall compute an add-on to the total sum of a school district’s or charter school’s base, supplemental, and concentration grants equal to the amount of funding a school district or charter school received from funds allocated pursuant to the Targeted Instructional Improvement Block Grant program, as set forth in Article 6 (commencing with Section 41540) of Chapter 3.2, for the 2012–13 fiscal year, as that article read on January 1, 2013. A school district or charter school shall not receive a total funding amount from this add-on greater than the total amount of funding received by the school district or charter school from that program in the 2012–13 fiscal year. The amount computed pursuant to this subdivision shall reflect the reduction specified in paragraph (2) of subdivision (a) of Section 42238.03.

(h) The Superintendent shall compute an add-on to the total sum of a school district’s or charter school’s base, supplemental, and concentration grants equal to the amount of funding a school district or charter school received from funds allocated pursuant to the Home-to-School Transportation program, as set forth in former Article 2 (commencing with Section 39820) of Chapter 1 of Part 23.5, former Article 10 (commencing with Section 41850) of Chapter 5, and the Small School District Transportation program, as set forth in former Article 4.5 (commencing with Section 42290), for the 2012–13 fiscal year. A school district or charter school shall not receive a total funding amount from this add-on greater than the total amount received by the school district or charter school for those programs in the 2012–13 fiscal year. The amount computed pursuant to this subdivision shall reflect the reduction specified in paragraph (2) of subdivision (a) of Section 42238.03.

(i) (1) The sum of the local control funding formula rates computed pursuant to subdivisions (c) to (f), inclusive, shall be multiplied by:

(A) For school districts, the average daily attendance of the school district in the corresponding grade level ranges computed pursuant to Section 42238.05, excluding the average daily attendance computed pursuant to paragraph (2) of subdivision (a) of Section 42238.05 for purposes of the computation specified in subdivision (d).

(B) For charter schools, the total current year average daily attendance in the corresponding grade level ranges.

(2) The amount computed pursuant to Article 4 (commencing with Section 42280) shall be added to the amount computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (d), as multiplied by subparagraph (A) or (B) of paragraph (1), as appropriate.

(j) The Superintendent shall adjust the sum of each school district’s or charter school’s amount determined in subdivisions (g) to (i), inclusive, pursuant to the calculation specified in Section 42238.03, less the sum of the following:

(1) (A) For school districts, the property tax revenue received pursuant to Chapter 3.5 (commencing with Section 75) and Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(B) For charter schools, the in-lieu property tax amount provided to a charter school pursuant to Section 47635.

(2) The amount, if any, received pursuant to Part 18.5 (commencing with Section 38101) of Division 2 of the Revenue and Taxation Code.

(3) The amount, if any, received pursuant to Chapter 3 (commencing with Section 16140) of Part 1 of Division 4 of Title 2 of the Government Code.

(4) Prior years’ taxes and taxes on the unsecured roll.

(5) Fifty percent of the amount received pursuant to Section 41603.

(6) The amount, if any, received pursuant to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code), less any amount received pursuant to Section 33401 or 33676 of the Health and Safety Code that is used for land acquisition, facility construction, reconstruction, or remodeling, or deferred maintenance and that is not an amount received pursuant to Section 33492.15, or paragraph (4) of subdivision (a) of Section 33607.5, or Section 33607.7 of the Health and Safety Code that is allocated exclusively for educational facilities.

(7) The amount, if any, received pursuant to Sections 34177, 34179.5, 34179.6, 34183, and 34188 of the Health and Safety Code.

(8) Revenue received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(k) A school district shall annually transfer to each of its charter schools funding in lieu of property taxes pursuant to Section 47635.

(l) (1) Nothing in this section shall be interpreted to authorize a school district that receives funding on behalf of a charter school pursuant to Section 47651 to redirect this funding for another purpose unless otherwise authorized in law pursuant to paragraph (2) or pursuant to an agreement between the charter school and its chartering authority.

(2) A school district that received funding on behalf of a locally funded charter school in the 2012–13 fiscal year pursuant to paragraph (2) of subdivision (b) of Section 42605, Section 42606, and subdivision (b) of Section 47634.1, as those sections read on January 1, 2013, or a school district that was required to pass through funding to a conversion charter school in the 2012–13 fiscal year pursuant to paragraph (2) of subdivision (b) of Section 42606, as that section read on January 1, 2013, may annually redirect for another purpose a percentage of the amount of the funding received on behalf of that charter school. The percentage of funding that may be redirected shall be determined pursuant to the following computation:

(A) (i) Determine the sum of the need fulfilled for that charter school pursuant to paragraph (3) of subdivision (b) of Section 42238.03 in the then current fiscal year for the charter school.

(ii) Determine the sum of the need fulfilled in every fiscal year before the then current fiscal year pursuant to paragraph (3) of subdivision (b) of Section 42238.03 adjusted for changes in average daily attendance pursuant to paragraph (3) of subdivision (a) of Section 42238.03 for the charter school.

(iii) Subtract the amount computed pursuant to paragraphs (1) to (3), inclusive, of subdivision (a) of Section 42238.03 from the amount computed for that charter school under the local control funding formula entitlement computed pursuant to subdivision (i) of Section 42238.02.

(iv) Compute a percentage by dividing the sum of the amounts computed to clauses (i) and (ii) by the amount computed pursuant to clause (iii).

(B) Multiply the percentage computed pursuant to subparagraph (A) by the amount of funding the school district received on behalf of the charter school in the 2012–13 fiscal year pursuant to paragraph (2) of subdivision (b) of Section 42605, Section 42606, and subdivision (b) of Section 47634.1, as those sections read on January 1, 2013.

(C) The maximum amount that may be redirected shall be the lesser of the amount of funding the school district received on behalf of the charter school in the 2012–13 fiscal year pursuant to paragraph (2) of subdivision (b) of Section 42605, Section 42606, and subdivision (b) of Section 47634.1, as those sections read on January 1, 2013, or the amount computed pursuant to subparagraph (B).

(3) Commencing with the 2013–14 fiscal year, a school district operating one or more affiliated charter schools shall provide each affiliated charter school schoolsite with no less than the amount of funding the schoolsite received pursuant to the charter school block grant in the 2012–13 fiscal year.

(m) Any calculations in law that are used for purposes of determining if a local educational agency is an excess tax school entity or basic aid school district, including, but not limited to, this section and Sections 42238.03, 41544, 47632, 47660, 47663, 48310, and 48359.5, and Section 95 of the Revenue and Taxation Code, shall be made exclusive of the revenue received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(n) The funds apportioned pursuant to this section and Section 42238.03 shall be available to implement the activities required pursuant to Article 4.5 (commencing with Section 52060) of Chapter 6.1 of Part 28 of Division 4 of Title 2.

(o) A school district that does not receive an apportionment of state funds pursuant to this section, as implemented pursuant to Section 42238.03, excluding funds apportioned pursuant to the requirements of subparagraph (A) of paragraph (2) of subdivision (e) of Section 42238.03, shall be considered a “basic aid school district” or an “excess tax entity.”

(Amended by Stats. 2014, Ch. 33, Sec. 20. Effective June 20, 2014.)



42238.025

(a) In the 2013–14 fiscal year, the Superintendent shall compute an economic recovery target rate for each school district and charter school equal to the sum of the following:

(1) (A) For each school district, the school district’s revenue limit in the 2012–13 fiscal year as computed pursuant to this article, as this article read on January 1, 2013, divided by the 2012–13 fiscal year average daily attendance of the school district computed pursuant to Section 42238.05. For purposes of this section, average daily attendance shall include any applicable revenue limit average daily attendance and shall be considered final for purposes of this section as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(B) For each charter school, the charter school’s general purpose funding as computed pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4, as that article read on January 1, 2013, and the in-lieu property tax amount provided to the charter school pursuant to Section 47635, as that section read on January 1, 2013, divided by the 2012–13 fiscal year average daily attendance of the charter school computed pursuant to Section 42238.05. For purposes of this section, average daily attendance shall include any applicable charter school general purpose funding average daily attendance and shall be considered final for purposes of this section as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(C) The amounts determined pursuant to subparagraphs (A) and (B) shall not reflect the deficit factor adjustments set forth in Section 42238.146 as that section read on January 1, 2013.

(D) The amounts determined pursuant to subparagraphs (A) and (B) shall be adjusted for the cost-of-living adjustment for the 2013–14 fiscal year pursuant to paragraph (2) of subdivision (d) of Section 42238.02 and an annual average cost-of-living adjustment of 1.94 percent for the 2014–15 fiscal year to the 2020–21 fiscal year, inclusive.

(2) (A) For each school district and charter school, the sum of the entitlements from items contained in Section 2.00 of the Budget Act of 2012 for Items 6110-104-0001, 6110-105-0001, 6110-108-0001, 6110-111-0001, 6110-124-0001, 6110-128-0001, 6110-137-0001, 6110-144-0001, 6110-156-0001, 6110-181-0001, 6110-188-0001, 6110-189-0001, 6110-190-0001, 6110-193-0001, 6110-195-0001, 6110-198-0001, 6110-204-0001, 6110-208-0001, 6110-209-0001, 6110-211-0001, 6110-212-0001, 6110-227-0001, 6110-228-0001, 6110-232-0001, 6110-240-0001, 6110-242-0001, 6110-243-0001, 6110-244-0001, 6110-245-0001, 6110-246-0001, 6110-247-0001, 6110-248-0001, 6110-260-0001, 6110-265-0001, 6110-267-0001, 6110-268-0001, 6360-101-0001, 2012–13 fiscal year funding for the Class Size Reduction Program pursuant to Chapter 6.10 (commencing with Section 52120) of Part 28 of Division 4, as it read on January 1, 2013, and 2012–13 fiscal year funding for pupils enrolled in community day schools who are mandatorily expelled pursuant to subdivision (d) of Section 48915, divided by the 2012–13 fiscal year average daily attendance of the school district computed pursuant to Section 42238.05. For purposes of this subparagraph, 2012–13 fiscal year entitlements shall be considered final as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(B) The amounts determined pursuant to this subdivision shall not be adjusted for the reduction set forth in Section 12.42 of the Budget Act of 2012.

(b) Of the amounts computed for school districts pursuant to subdivision (a), the Superintendent shall determine the funding rate per unit of average daily attendance above which fall not more than 10 percent of the total number of school districts statewide.

(c) The Superintendent shall compute a 2020–21 fiscal year local control funding formula rate for each school district and charter school equal to the amount computed pursuant to Section 42238.02 for the 2013–14 fiscal year, adjusted for an annual average cost-of-living adjustment of 1.94 percent for the 2014–15 fiscal year to the 2020–21 fiscal year, inclusive, divided by the 2013–14 fiscal year average daily attendance of the school district or charter school computed pursuant to Section 42238.05. For purposes of this subdivision, the amount computed pursuant to Section 42238.02 for the 2013–14 fiscal year shall be considered final as of the second principal apportionment for the 2013–14 fiscal year, as calculated for purposes of the certification required on or before July 2, 2014, pursuant to Sections 41335 and 41339.

(d) (1) For each school district and charter school that has a funding rate per unit of average daily attendance computed pursuant to subdivision (a) that is equal to, or below, the funding rate per unit of average daily attendance determined pursuant to subdivision (b), the Superintendent shall subtract the amount computed pursuant to subdivision (c) from the amount computed pursuant to subdivision (a). Each school district or charter school for which this calculation yields an amount greater than zero shall be eligible for an economic recovery target payment equal to the amount of the difference. A school district or charter school that has a funding rate per unit of average daily attendance calculated pursuant to subdivision (a) that exceeds the rate calculated pursuant to subdivision (b) shall not be eligible for an economic recovery target payment.

(2) Each school district or charter school eligible for an economic recovery target payment pursuant to paragraph (1) shall receive the following apportionments:

(A) For the 2013–14 fiscal year, one-eighth of the amount calculated pursuant to paragraph (1) multiplied by the 2012–13 fiscal year average daily attendance computed pursuant to Section 42238.05.

(B) For the 2014–15 fiscal year, one-quarter of the amount calculated pursuant to paragraph (1) multiplied by the 2012–13 fiscal year average daily attendance computed pursuant to Section 42238.05.

(C) For the 2015–16 fiscal year, three-eighths of the amount calculated pursuant to paragraph (1) multiplied by the 2012–13 fiscal year average daily attendance computed pursuant to Section 42238.05.

(D) For the 2016–17 fiscal year, one-half of the amount calculated pursuant to paragraph (1) multiplied by the 2012–13 fiscal year average daily attendance computed pursuant to Section 42238.05.

(E) For the 2017–18 fiscal year, five-eighths of the amount calculated pursuant to paragraph (1) multiplied by the 2012–13 fiscal year average daily attendance computed pursuant to Section 42238.05.

(F) For the 2018–19 fiscal year, three-quarters of the amount calculated pursuant to paragraph (1) multiplied by the 2012–13 fiscal year average daily attendance computed pursuant to Section 42238.05.

(G) For the 2019–20 fiscal year, seven-eighths of the amount calculated pursuant to paragraph (1) multiplied by the 2012–13 fiscal year average daily attendance computed pursuant to Section 42238.05.

(H) For the 2020–21 fiscal year and each fiscal year thereafter, the amount calculated pursuant to paragraph (1) multiplied by the 2012–13 fiscal year average daily attendance computed pursuant to Section 42238.05.

(3) In each fiscal year until a determination has been made that all school districts and charter schools equal or exceed the local control funding formula target computed pursuant to Section 42238.02, as determined by the calculation of a zero difference pursuant to paragraph (1) of subdivision (b) of Section 42238.03, the economic recovery target payment apportioned to each eligible school district or charter school pursuant to paragraph (2) shall be added to the school district’s or charter school’s funding amounts that are continuously appropriated pursuant to subdivision (a) of Section 42238.03 and included in the amount of funding that is subject to offset pursuant to subdivision (c) of Section 42238.03. The amount apportioned pursuant to paragraph (2) shall not receive a cost-of-living adjustment.

(4) Commencing with the first fiscal year in which all school districts and charter schools are apportioned funding pursuant to Section 42238.02, the economic recovery target calculated pursuant to subparagraph (H) of paragraph (2) shall be included as an add-on to the amounts computed pursuant to subdivisions (c) to (i), inclusive, of Section 42238.02 and included in the amount of funding that is subject to offset pursuant to subdivision (j) of Section 42238.02. The amount included as an add-on pursuant to this paragraph shall not receive a cost-of-living adjustment.

(Amended by Stats. 2014, Ch. 33, Sec. 21. Effective June 20, 2014.)



42238.03

(a) Commencing with the 2013–14 fiscal year and each fiscal year thereafter, the Superintendent shall calculate a base entitlement for the transition to the local control funding formula for each school district and charter school equal to the sum of the amounts computed pursuant to paragraphs (1) to (4), inclusive. The amounts computed pursuant to paragraphs (1) to (4), inclusive, shall be continuously appropriated pursuant to Section 14002.

(1) The current fiscal year base entitlement funding level shall be the sum of all of the following:

(A) For school districts, revenue limits in the 2012–13 fiscal year as computed pursuant to Article 2 (commencing with Section 42238), as that article read on January 1, 2013, divided by the 2012–13 average daily attendance of the school district computed pursuant to Section 42238.05. That quotient shall be multiplied by the current fiscal year average daily attendance of the school district computed pursuant Section 42238.05. A school district’s 2012–13 fiscal year revenue limit funding shall exclude amounts computed pursuant to Article 4 (commencing with Section 42280). For purposes of this subparagraph, 2012–13 fiscal year average daily attendance and 2012–13 fiscal year revenue limits shall be considered final as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(B) (i) For charter schools, general purpose funding in the 2012–13 fiscal year as computed pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4, as that article read on January 1, 2013, and the amount of in-lieu property tax provided to the charter school pursuant to Section 47635, as that section read on June 30, 2013, divided by the 2012–13 average daily attendance of the charter school computed pursuant to Section 42238.05. That quotient shall be multiplied by the current fiscal year average daily attendance of the charter school computed pursuant to Section 42238.05. For purposes of this subparagraph, 2012–13 fiscal year average daily attendance and 2012–13 fiscal year general purpose funding, as computed pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4, as that article read on January 1, 2013, shall be considered final as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(ii) The amount computed pursuant to clause (i) shall exclude funds received by a charter school pursuant to Section 47634.1, as that section read on January 1, 2013.

(C) The amount computed pursuant to subparagraph (A) shall exclude funds received pursuant to Section 47633, as that section read on January 1, 2013.

(D) For school districts, funding for qualifying necessary small high school and necessary small elementary schools shall be adjusted to reflect the funding levels that correspond to the 2012–13 necessary small high school and necessary small elementary school allowances pursuant Article 4 (commencing with Section 42280) and Section 42238.146, as those provisions read on January 1, 2013.

(2) (A) Entitlements from items contained in Section 2.00, as adjusted pursuant to Section 12.42, of the Budget Act of 2012 for Items 6110-104-0001, 6110-105-0001, 6110-108-0001, 6110-111-0001, 6110-124-0001, 6110-128-0001, 6110-137-0001, 6110-144-0001, 6110-156-0001, 6110-181-0001, 6110-188-0001, 6110-189-0001, 6110-190-0001, 6110-193-0001, 6110-195-0001, 6110-198-0001, 6110-204-0001, 6110-208-0001, 6110-209-0001, 6110-211-0001, 6110-212-0001, 6110-227-0001, 6110-228-0001, 6110-232-0001, 6110-240-0001, 6110-242-0001, 6110-243-0001, 6110-244-0001, 6110-245-0001, 6110-246-0001, 6110-247-0001, 6110-248-0001, 6110-260-0001, 6110-265-0001, 6110-267-0001, 6110-268-0001, 6360-101-0001, 2012–13 fiscal year funding for the Class Size Reduction Program pursuant to Chapter 6.10 (commencing with Section 52120) of Part 28 of Division 4, as it read on January 1, 2013, and 2012–13 fiscal year funding for pupils enrolled in community day schools who are mandatorily expelled pursuant to subdivision (d) of Section 48915. The entitlement for basic aid school districts shall include the reduction of 8.92 percent as applied pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 89 of Chapter 38 of the Statutes of 2012. For purposes of this subparagraph, 2012–13 fiscal year entitlements shall be considered final as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(B) Commencing with the 2014–15 fiscal year, the entitlements identified in subparagraph (A) shall be adjusted to reflect the exclusion of one-time redevelopment agency liquid asset recovery revenue, pursuant to Section 34179.5 and following, of the Health and Safety Code, before the application of the 8.92-percent reduction applied pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 3 of Chapter 2 of the Statutes of 2012.

(3) The allocations pursuant to Sections 42606 and 47634.1, as those sections read on January 1, 2013, divided by the 2012–13 average daily attendance of the charter school computed pursuant to Section 42238.05. That quotient shall be multiplied by the current fiscal year average daily attendance of the charter school computed pursuant to Section 42238.05.

(4) The amount allocated to a school district or charter school pursuant to paragraph (3) of subdivision (b) for the fiscal years before the current fiscal year divided by the average daily attendance of the school district or charter school for the fiscal years before the current fiscal year computed pursuant to Section 42238.05. That quotient shall be multiplied by the current fiscal year average daily attendance of the school district or charter school computed pursuant to Section 42238.05.

(5) (A) For the 2013–14 and 2014–15 fiscal years only, a school district that, in the 2012–13 fiscal year, from any of the funding sources identified in paragraph (1) or (2), received funds on behalf of, or provided funds to, a regional occupational center or program joint powers agency established in accordance with Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code for purposes of providing instruction to secondary pupils shall not redirect that funding for another purpose unless otherwise authorized in law or pursuant to an agreement between the regional occupational center or program joint powers agency and the contracting school district.

(B) For the 2013–14 and 2014–15 fiscal years only, if a regional occupational center or program joint powers agency established in accordance with Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code for purposes of providing instruction to pupils enrolled in grades 9 to 12, inclusive, received, in the 2012–13 fiscal year, an apportionment of funds directly from any of the funding sources identified in subparagraph (A) of paragraph (2) of subdivision (a), the Superintendent shall apportion that same amount to the regional occupational center or program joint powers agency.

(6) (A) (i) For the 2013–14 and 2014–15 fiscal years only, a school district that, in the 2012–13 fiscal year, from any of the funding sources identified in paragraph (1) or (2), received funds on behalf of, or provided funds to, a home-to-school transportation joint powers agency established in accordance with Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code for purposes of providing pupil transportation shall not redirect that funding for another purpose unless otherwise authorized in law or pursuant to an agreement between the home-to-school transportation joint powers agency and the contracting school district.

(ii) For the 2013–14 and 2014–15 fiscal years only, if a home-to-school transportation joint powers agency established in accordance with Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code for purposes of providing pupil transportation received, in the 2012–13 fiscal year, an apportionment of funds directly from the Superintendent from any of the funding sources identified in subparagraph (A) of paragraph (2) of subdivision (a), the Superintendent shall apportion that same amount to the home-to-school transportation joint powers agency.

(B) In addition to subparagraph (A), of the funds a school district receives for home-to-school transportation programs the school district shall expend, pursuant to Article 2 (commencing with Section 39820) of Chapter 1 of Part 23.5, Article 10 (commencing with Section 41850) of Chapter 5, and the Small School District Transportation program, as set forth in Article 4.5 (commencing with Section 42290) of Chapter 7 of Part 24 of Division 3 of Title 2, no less for those programs than the amount of funds the school district expended for home-to-school transportation in the 2012–13 fiscal year.

(7) For the 2013–14 and 2014–15 fiscal years only, of the funds a school district receives for purposes of regional occupational centers or programs, or adult education, the school district shall expend no less than the amount of funds the school district expended for purposes of regional occupational centers or programs, or adult education, respectively, in the 2012–13 fiscal year. For purposes of this paragraph, a school district may include expenditures made by its county office of education within the school district for purposes of regional occupational centers or programs so long as the total amount of expenditures by the school district and the county office of education equal or exceed the total amount required to be expended for purposes of regional occupational centers or programs pursuant to this paragraph and paragraph (3) of subdivision (k) of Section 2575.

(8) For the 2013–14 and 2014–15 fiscal years only, and for purposes of ensuring the continuity of essential induction and training services for beginning teachers, the Alameda County Superintendent of Schools shall withhold five hundred eighty-one thousand five hundred forty dollars ($581,540) from the local control funding formula apportionments of the Newark Unified School District, and from those withheld funds shall allocate the following amounts to the following entities:

(A) One hundred forty-seven thousand nine hundred twenty dollars ($147,920) to the Alameda Unified School District.

(B) One hundred four thousand dollars ($104,000) to the San Leandro Unified School District.

(C) One hundred sixty-four thousand six hundred twenty dollars ($164,620) to the Berkeley Unified School District.

(D) One hundred sixty-five thousand dollars ($165,000) to the San Lorenzo Unified School District.

(b) Compute an annual local control funding formula transition adjustment for each school district and charter school as follows:

(1) Subtract the amount computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a) from the amount computed for each school district or charter school under the local control funding formula entitlements computed pursuant to Section 42238.02. School districts and charter schools with a negative difference shall be deemed to have a zero difference.

(2) Each school district’s and charter school’s total need, as calculated pursuant to paragraph (1), shall be divided by the sum of all school districts’ and charter schools’ total need to determine the school district’s or charter school’s respective proportions of total need.

(3) (A) Each school district’s and charter school’s proportion of total need shall be multiplied by any available appropriations specifically made for purposes of this subdivision, and added to the school district’s or charter school’s funding amounts as calculated pursuant to subdivision (a).

(B) For purposes of subparagraph (A), the proportion of total need that is funded from any available appropriations specifically made for purposes of this subdivision for a fiscal year shall be considered fixed as of the second principal apportionment for that fiscal year. Adjustments to a school district’s or charter school’s total need, as computed pursuant to paragraph (1), subsequent to the second principal apportionment for a fiscal year, shall be funded based on the fixed proportion of total need that is funded for that fiscal year pursuant to this subdivision and shall be continuously appropriated pursuant to Section 14002.

(4) If the total amount of funds appropriated for purposes of paragraph (3) pursuant to this subdivision are sufficient to fully fund any positive amounts computed pursuant to paragraph (1), the local control funding formula grant computed pursuant to subdivision (c) of Section 42238.02 shall be adjusted to ensure that any available appropriation authority is expended for purposes of the local control funding formula.

(5) Commencing with the first fiscal year after either paragraph (4) of this subdivision or paragraph (2) of subdivision (g) applies, the adjustments in paragraph (2) of subdivision (d) of Section 42238.02 shall be made only if an appropriation for those adjustments is included in the annual Budget Act.

(c) The Superintendent shall subtract from the amounts computed pursuant to subdivisions (a) and (b) the sum of the following:

(1) (A) For school districts, the property tax revenue received pursuant to Chapter 3.5 (commencing with Section 75) and Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(B) For charter schools, the in-lieu property tax amount provided to a charter school pursuant to Section 47635.

(2) The amount, if any, received pursuant to Part 18.5 (commencing with Section 38101) of Division 2 of the Revenue and Taxation Code.

(3) The amount, if any, received pursuant to Chapter 3 (commencing with Section 16140) of Part 1 of Division 4 of Title 2 of the Government Code.

(4) Prior years’ taxes and taxes on the unsecured roll.

(5) Fifty percent of the amount received pursuant to Section 41603.

(6) The amount, if any, received pursuant to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code), less any amount received pursuant to Section 33401 or 33676 of the Health and Safety Code that is used for land acquisition, facility construction, reconstruction, or remodeling, or deferred maintenance and that is not an amount received pursuant to Section 33492.15, or paragraph (4) of subdivision (a) of Section 33607.5, or Section 33607.7 of the Health and Safety Code that is allocated exclusively for educational facilities.

(7) The amount, if any, received pursuant to Sections 34177, 34179.5, 34179.6, 34183, and 34188 of the Health and Safety Code.

(8) Revenue received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(d) A school district or charter school that has a zero difference pursuant to paragraph (1) of subdivision (b) in the prior fiscal year shall receive an entitlement equal to the amount calculated pursuant to Section 42238.02 in the current fiscal year and future fiscal years.

(e) Notwithstanding the computations pursuant to subdivisions (b) to (d), inclusive, and Section 42238.02, commencing with the 2013–14 fiscal year, a school district or charter school shall receive state-aid funding of no less than the sum of the amounts computed pursuant to paragraphs (1) to (3), inclusive.

(1) (A) For school districts, revenue limits in the 2012–13 fiscal year as computed pursuant to Article 2 (commencing with Section 42238), as that article read on January 1, 2013, divided by the 2012–13 average daily attendance of the school district computed pursuant to Section 42238.05. That quotient shall be multiplied by the current fiscal year average daily attendance of the school district computed pursuant Section 42238.05. A school district’s 2012–13 revenue limit funding shall exclude amounts computed pursuant to Article 4 (commencing with Section 42280). For purposes of this subparagraph, 2012–13 fiscal year average daily attendance and 2012–13 fiscal year revenue limits shall be considered final as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(B) (i) For charter schools, general purpose funding in the 2012–13 fiscal year as computed pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4, as that article read on January 1, 2013, and the amount of in-lieu property tax provided to the charter school in the 2012–13 fiscal year pursuant to Section 47635, as that section read on January 1, 2013, divided by the 2012–13 average daily attendance of the charter school computed pursuant to Section 42238.05. That quotient shall be multiplied by the current fiscal year average daily attendance of the charter school computed pursuant to Section 42238.05. For purposes of this subparagraph, 2012–13 fiscal year average daily attendance and 2012–13 fiscal year general purpose funding, as computed pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4, as that article read on January 1, 2013, shall be considered final as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(ii) The amount computed pursuant to clause (i) shall exclude funds received by a charter school pursuant to Section 47634.1, as that section read on January 1, 2013.

(C) The amount computed pursuant to subparagraph (A) shall exclude funds received pursuant to Section 47633, as that section read on January 1, 2013.

(D) For school districts, the 2012–13 funding allowance provided for qualifying necessary small high schools and necessary small elementary schools pursuant to Article 4 (commencing with Section 42280) and Section 42238.146, as those provisions read on January 1, 2013.

(E) The amount computed pursuant to subparagraphs (A) to (D), inclusive, shall be reduced by the sum of the amount computed pursuant to paragraphs (1) to (8), inclusive, of subdivision (c).

(2) (A) Entitlements from items contained in Section 2.00, as adjusted pursuant to Section 12.42, of the Budget Act of 2012 for Items 6110-104-0001, 6110-105-0001, 6110-108-0001, 6110-111-0001, 6110-124-0001, 6110-128-0001, 6110-137-0001, 6110-144-0001, 6110-156-0001, 6110-181-0001, 6110-188-0001, 6110-189-0001, 6110-190-0001, 6110-193-0001, 6110-195-0001, 6110-198-0001, 6110-204-0001, 6110-208-0001, 6110-209-0001, 6110-211-0001, 6110-212-0001, 6110-227-0001, 6110-228-0001, 6110-232-0001, 6110-240-0001, 6110-242-0001, 6110-243-0001, 6110-244-0001, 6110-245-0001, 6110-246-0001, 6110-247-0001, 6110-248-0001, 6110-260-0001, 6110-265-0001, 6110-267-0001, 6110-268-0001, 6360-101-0001, 2012–13 fiscal year funding for the Class Size Reduction Program pursuant to Chapter 6.10 (commencing with Section 52120) of Part 28 of Division 4, as it read on January 1, 2013, and 2012–13 fiscal year funding for pupils enrolled in community day schools who are mandatorily expelled pursuant to subdivision (d) of Section 48915. The entitlement for basic aid school districts shall include the reduction of 8.92 percent as applied pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 89 of Chapter 38 of the Statutes of 2012. For purposes of this subparagraph, 2012–13 fiscal year entitlements shall be considered final as of the annual apportionment for the 2012–13 fiscal year, as calculated for purposes of the certification required on or before February 20, 2014, pursuant to Sections 41332 and 41339.

(B) Commencing with the 2014–15 fiscal year, the entitlements identified in subparagraph (A) shall be adjusted to reflect the exclusion of one-time redevelopment agency liquid asset recovery revenue, pursuant to Section 34179.5 and following, of the Health and Safety Code, before the application of the 8.92-percent reduction applied pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 3 of Chapter 2 of the Statutes of 2012.

(C) The Superintendent shall annually apportion any entitlement provided to the state special schools from the items specified in subparagraph (A) to the state special schools in the same amount as the state special schools received from those items in the 2012–13 fiscal year.

(3) The allocations pursuant to Sections 42606 and 47634.1, as those sections read on January 1, 2013, divided by the 2012–13 average daily attendance of the charter school. That quotient shall be multiplied by the current fiscal year average daily attendance of the charter school.

(f) (1) For purposes of this section, commencing with the 2013–14 fiscal year and until all school districts and charter schools equal or exceed their local control funding formula target computed pursuant to Section 42238.02, as determined by the calculation of a zero difference pursuant to paragraph (1) of subdivision (b), a newly operational charter school shall be determined to have a prior year per average daily attendance funding amount equal to the lesser of:

(A) The prior year funding amount per unit of average daily attendance for the school district in which the charter school is physically located. The Superintendent shall calculate the funding amount per unit of average daily attendance for this purpose by dividing the total local control funding formula entitlement, calculated pursuant to subdivisions (a) and (b), received by that school district in the prior year by prior year funded average daily attendance of that school district. For purposes of this subparagraph, a charter school that is physically located in more than one school district shall use the calculated local control funding entitlement per unit of average daily attendance of the school district with the highest prior year funding amount per unit of average daily attendance. For purposes of this subparagraph, the prior year funding amount per unit of average daily attendance for the school district in which the charter school is physically located shall be considered final as of the second principal apportionment of the prior fiscal year.

(B) The charter school’s local control funding formula rate computed pursuant to subdivisions (c) to (i), inclusive, of Section 42238.02.

(2) For charter schools funded pursuant to paragraph (1), the charter school shall be eligible to receive growth funding pursuant to subdivision (b) toward meeting the newly operational charter school’s local control funding formula target.

(3) Upon a determination that all school districts and charter schools equal or exceed the local control funding formula target computed pursuant to Section 42238.02, as determined by the calculation of a zero difference pursuant to paragraph (1) of subdivision (b) for all school districts and charter schools, this subdivision shall not apply and the charter school shall receive an allocation equal to the amount calculated under Section 42238.02 in that fiscal year and future fiscal years.

(4) For purposes of this subdivision, the determination of a charter school’s physical location shall be considered final as of the second principal apportionment for the applicable fiscal year.

(g) (1) In each fiscal year the Superintendent shall determine the percentage of school districts that are apportioned funding pursuant to this section that is less than the amount computed pursuant to Section 42238.02 as of the second principal apportionments of the fiscal year. If the percentage is less than 10 percent, the Superintendent shall apportion funding to school districts and charter schools equal to the amount computed pursuant to Section 42238.02 in that fiscal year.

(2) For each fiscal year thereafter, the Superintendent shall apportion funding to a school district and charter school equal to the amount computed pursuant to Section 42238.02.

(Amended by Stats. 2014, Ch. 33, Sec. 22. Effective June 20, 2014.)



42238.04

Notwithstanding any other law, revenue limit funding for school districts and charter school block grant funding for charter schools for the 2012–13 fiscal year and prior fiscal years shall continue to be adjusted pursuant to Article 2 (commencing with Section 42238), and Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4, as those articles read on January 1, 2013.

(Added by Stats. 2013, Ch. 47, Sec. 31. Effective July 1, 2013.)



42238.05

(a) For purposes of Sections 42238.02, 42238.025, and 42238.03, the fiscal year average daily attendance for a school district shall be computed pursuant to paragraphs (1) to (3), inclusive, as applicable.

(1) The second principal apportionment regular average daily attendance for either the current or prior fiscal year, whichever is greater, excluding units of average daily attendance resulting from pupils attending schools funded pursuant to Article 4 (commencing with Section 42280).

(2) The units of average daily attendance resulting from pupils attending schools funded pursuant to Article 4 (commencing with Section 42280).

(3) Prior fiscal year average daily attendance shall be adjusted for any loss or gain of average daily attendance due to a reorganization or transfer of territory.

(b) For purposes of this article, regular average daily attendance shall be the base grant average daily attendance.

(c) For purposes of this section, the Superintendent shall distribute total ungraded enrollment and average daily attendance among kindergarten and each of grades 1 to 12, inclusive, in proportion to the amounts of graded enrollment and average daily attendance, respectively, in each of these grades.

(d) Subdivisions (a) to (c), inclusive, shall only apply to average daily attendance generated by school districts and shall not apply to average daily attendance generated by charter schools.

(e) A pupil shall not be counted more than once for purposes of calculating average daily attendance pursuant to this section.

(f) For purposes of Sections 42238.02, 42238.025, and 42238.03, average daily attendance for a charter school shall be the total current year average daily attendance in the corresponding grade level ranges for the charter school.

(Amended by Stats. 2014, Ch. 33, Sec. 23. Effective June 20, 2014.)



42238.051

(a) For purposes of paragraph (1) of subdivision (a) of Section 42238.05, a sponsoring school district’s average daily attendance shall be computed as follows:

(1) Compute the sponsoring school district’s regular average daily attendance in the current year, excluding the attendance of pupils in charter schools.

(2) (A) Compute the regular average daily attendance used to calculate the second principal apportionment of the school district for the prior year, excluding the attendance of pupils in charter schools.

(B) Compute the attendance of pupils who attended one or more noncharter schools of the school district between July 1, and the last day of the second period, inclusive, in the prior year, and who attended a charter school sponsored by the school district between July 1, and the last day of the second period, inclusive, in the current year. For purposes of this subparagraph, a pupil enrolled in a grade at a charter school sponsored by the school district shall not be counted if the school district does not offer classes for pupils enrolled in that grade. The amount of the attendance counted for any pupil for the purpose of this subparagraph may not be greater than the attendance claimed for that pupil by the charter school in the current year.

(C) Compute the attendance of pupils who attended a charter school sponsored by the school district in the prior year and who attended one or more noncharter schools of the school district in the current year. The amount of the attendance counted for any pupil for the purpose of this subparagraph may not be greater than the attendance claimed for that pupil by the school district in the current year.

(D) From the amount determined pursuant to subparagraph (B), subtract the amount determined pursuant to subparagraph (C). If the result is less than zero, the amount shall be deemed to be zero.

(E) The prior year average daily attendance determined pursuant to subparagraph (A) shall be reduced by the amount determined pursuant to subparagraph (D).

(3) To the greater of the amounts computed pursuant to paragraphs (1) and (2), add the regular average daily attendance in the current year of all pupils attending charter schools sponsored by the school district that are not funded through the charter schools local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03.

(b) For purposes of this section, a “sponsoring school district” shall mean a “sponsoring local educational agency,” as defined in Section 47632, as that section read on January 1, 2013.

(Added by Stats. 2013, Ch. 47, Sec. 33. Effective July 1, 2013.)



42238.052

(a) Notwithstanding any other law, the prior year average daily attendance for a school district determined pursuant to subdivision (a) of Section 42238.051 shall be increased by the prior year second principal apportionment average daily attendance of a school district only for a school that meets the following description:

(1) The school was a district noncharter school in any year before the prior year.

(2) The school was operated as a district-approved charter school in the prior year.

(3) The school is again operated as a district noncharter school in the current year.

(b) An adjustment to prior year average daily attendance pursuant to this section may not be made for the attendance of pupils who were not residents of the school district in the prior year.

(Added by Stats. 2013, Ch. 47, Sec. 34. Effective July 1, 2013.)



42238.053

(a) The fiscal year average daily attendance computed under Section 42238.05 shall be increased, for each school district that operates a school that meets the eligibility requirements set forth in subdivision (b), by the number of days of attendance of pupils enrolled in eligible schools in the school district who are currently migratory children, as defined by Section 54441, and who are residing in state-operated migrant housing projects between the second principal apportionment and the end of the regular school year, divided by the number of days school was actually taught in the regular day schools of the district, excluding Saturdays and Sundays.

(b) For a school district to be eligible for purposes of this section, the following conditions shall apply:

(1) One or more state-operated migrant housing projects are located within the attendance area of the school.

(2) The maximum number of pupils enrolled in the school in the relevant fiscal year who are currently migratory children, as calculated under subdivision (a), constitutes not less than one-third of the total pupil enrollment of the school.

(c) The Superintendent shall establish rules and regulations for the implementation of this section.

(Added by Stats. 2013, Ch. 47, Sec. 35. Effective July 1, 2013.)



42238.055

(a) Sections 42238.051 and 42238.052 do not apply to resident pupils in charter schools operating under the districtwide charter of a school district that has converted all of its schools to charter status pursuant to Section 47606.

(b) For purposes of this section, “resident pupils” means pupils who reside in, and are otherwise eligible to attend, a school in the specified school district.

(Added by Stats. 2014, Ch. 33, Sec. 24. Effective June 20, 2014.)



42238.06

Commencing on July 1, 2013, except for Sections 42238, 42238.1, 42238.2, and 42238.5, or where the context requires otherwise, all of the following shall apply:

(a) References to “revenue limit” shall instead refer to the “local control funding formula.”

(b) References to “the revenue limit calculated pursuant to Section 42238” shall instead refer to “the local control funding formula calculated pursuant to Section 42238.02, as implemented by Section 42238.03.”

(c) References to “Section 42238” shall instead refer to “Section 42238.02, as implemented pursuant to Section 42238.03.”

(d) References to “Section 42238.1” shall instead refer to “Section 42238.02.”

(e) References to “Section 42238.5” shall instead refer to “Section 42238.05.”

(f) References to “general-purpose entitlement” shall instead refer to “local control funding formula grant funding pursuant to Section 42238.02, as implemented by Section 42238.03.”

(Added by Stats. 2013, Ch. 47, Sec. 36. Effective July 1, 2013.)



42238.07

(a) On or before January 31, 2014, the state board shall adopt regulations that govern the expenditure of funds apportioned on the basis of the number and concentration of unduplicated pupils pursuant to Sections 2574, 2575, 42238.02, and 42238.03. The regulations shall include, but are not limited to, provisions that do all of the following:

(1) Require a school district, county office of education, or charter school to increase or improve services for unduplicated pupils in proportion to the increase in funds apportioned on the basis of the number and concentration of unduplicated pupils in the school district, county office of education, or charter school.

(2) Authorize a school district, county office of education, or charter school to use funds apportioned on the basis of the number of unduplicated pupils for schoolwide purposes, or, for school districts, districtwide purposes, for county offices of education, countywide purposes, or for charter schools, charterwide purposes, in a manner that is no more restrictive than the restrictions provided for in Title I of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301, et seq.).

(b) The state board may adopt emergency regulations for purposes of this section.

(Added by Stats. 2013, Ch. 47, Sec. 37. Effective July 1, 2013.)



42238.1

(a) For the 1986–87 fiscal year and each fiscal year up to and including the 1998–99 fiscal year, the Superintendent of Public Instruction shall compute an inflation adjustment equal to the product of paragraphs (1) and (2):

(1) Compute the sum of the following:

(A) The statewide average base revenue limit per unit of average daily attendance for the prior fiscal year for districts of similar type.

(B) The amount, if any, per unit of average daily attendance received by the district pursuant to Article 8 (commencing with Section 46200) of Chapter 2 of Part 26 for the prior fiscal year.

(2) The percentage change in the annual average value of the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as published by the United States Department of Commerce for the 12-month period ending in the third quarter of the prior fiscal year. This percentage change shall be determined using the latest data available as of May 1 of the preceding fiscal year compared with the annual average value of the same deflator for the 12-month period ending in the third quarter of the second preceding fiscal year, using the latest data available as of May 1 of the second preceding fiscal year, as reported by the Department of Finance.

(b) For the 1999–2000 fiscal year and each fiscal year thereafter, the Superintendent of Public Instruction shall compute an inflation adjustment equal to the product of paragraphs (1) and (2):

(1) Compute the sum of the following:

(A) The statewide average base revenue limit per unit of average daily attendance for the prior fiscal year for districts of similar type.

(B) The amount, if any, per unit of average daily attendance received by the district pursuant to Article 8 (commencing with Section 46200) of Chapter 2 of Part 26 for the prior fiscal year.

(2) The percentage change in the annual average value of the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as published by the United States Department of Commerce for the 12-month period ending in the third quarter of the prior fiscal year. This percentage change shall be determined using the latest data available as of May 10 of the preceding fiscal year compared with the annual average value of the same deflator for the 12-month period ending in the third quarter of the second preceding fiscal year, using the latest data available as of May 10 of the preceding fiscal year, as report by the Department of Finance.

(c) This section shall become operative July 1, 1986.

(d) Commencing with the 2013–14 fiscal year, this section shall be used only for purposes of allocating revenues received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(e) This section shall become inoperative on July 1, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 47, Sec. 38. Effective July 1, 2013. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42238.2

(a) (1) Notwithstanding Section 42238.5 or any other provision of law, a school district that meets any of the following conditions shall be entitled to an adjustment to its units of average daily attendance pursuant to this section:

(A) The school district experiences a decline in the number of units of average daily attendance in excess of 8 percent of its total average daily attendance as a result of the closure of a facility operated by a branch of the United States Armed Forces in the school district’s boundaries.

(B) The school district experiences a decline in the number of units of average daily attendance that is less than 8 percent but at least 5 percent of its total average daily attendance as a result of the closure of a facility operated by a branch of the United States Armed Forces in that school district’s boundaries, upon a finding by both the Superintendent of Public Instruction and the Director of Finance that both of the following conditions exist:

(i) The school district demonstrates that at the end of a three-year period the school district will experience a 10-percent reduction in the amount of funding that the school district would otherwise have received from state apportionments, funding received pursuant to the California State Lottery Act of 1984 (Chapter 12.5 (commencing with Section 8880) of Division 1 of Title 2 of the Government Code), and funding received pursuant to Title VIII of Public Law 103-382, as a result of the loss of pupils related to the closure of a facility operated by a branch of the United States Armed Forces.

(ii) The fiscal crisis and management assistance team established pursuant to Section 42127.8 has reviewed the school district’s finances and has found that the school district has taken significant steps to reduce expenditure.

(C) The school district experiences a decline in the number of units of average daily attendance in excess of 5 percent of its total average daily attendance and the Director of Finance determines that the school district is likely, within eight years of that decline, to maintain a number of units of average daily attendance that is equivalent to the number of units of average daily attendance maintained by the school district prior to the decline. Notwithstanding subdivision (b), loan repayments shall commence no later than the fourth year after the base year or at a later time, as determined by the Director of Finance.

(2) For purposes of this section, the year preceding a decline shall be the base year.

(b) In the second year after the base year, the district average daily attendance pursuant to Section 42238.5 may, if the district chooses, be increased by 75 percent of the difference between the base year units of average daily attendance and the units of average daily attendance in the first year of decline. In the third year after the base year, the district average daily attendance pursuant to Section 42238.5 may, if the district chooses, be increased by 50 percent of the difference between the base year units of average daily attendance and the units of average daily attendance in the first year of decline. The amount of money represented by these increases shall be considered a loan to the school district. Loan repayments shall commence no later than the fourth year after the base year.

(c) (1) The Superintendent of Public Instruction, in consultation with a school district subject to this section, shall determine a schedule for repayment of the total amount loaned pursuant to this section which may not exceed 10 years. Payments shall include interest charged at a rate based on the most current investment rate of the Pooled Money Investment Account in the General Fund as of the date of the disbursement of funds to the school district.

(2) Upon written notification by the Superintendent of Public Instruction that the school district has not made one or more of the payments required by the schedule established pursuant to paragraph (1), the Controller shall withhold from Section A of the State School Fund the defaulted payment which shall not exceed the amount of any apportionment entitlement of the district to moneys in Section A of the State School Fund. In that regard, the Controller shall withhold the amount of any payment made under this subdivision, including reimbursement of the Controller’s administrative costs as determined under a schedule approved by the California Debt Advisory Commission, from subsequent apportionments to the school district from Section A of the State School Fund.

(3) Any apportionments made by the Controller pursuant to paragraph (2) shall be deemed to be an allocation to the school district for purposes of subdivision (b) of Section 8 of Article XVI of the California Constitution, and for purposes of Chapter 2 (commencing with Section 41200) of Part 24.

(d) In no event shall the adjustment provided by this section cause the apportionment to a school district to exceed the amount that would otherwise be calculated for apportionment to the district pursuant to Sections 42238 and 42238.1.

(e) This section does not apply to a school district that experiences a decline in enrollment as a result of a school district reorganization pursuant to Chapter 3 (commencing with Section 35500) of Part 21 or any other law.

(f) Commencing with the 2013–14 fiscal year, this section shall be used only for purposes of allocating revenues received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(g) This section shall become inoperative on July 1, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 47, Sec. 39. Effective July 1, 2013. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42238.3

(a) For each year during the loan repayment period provided for in Section 42238.2, any district utilizing the adjustment pursuant to Section 42238.2 may adjust its revenue limit computed pursuant to Section 42238 to the statewide average revenue limit per unit of average daily attendance for its size and type of district in proportion to the percentage of the loan that the school district has repaid up to and including the year in which the revenue limit adjustment is made.

(b) This section does not apply to a school district that experiences a decline in enrollment as a result of a school district reorganization pursuant to Chapter 3 (commencing with Section 35500) of Part 21 or any other law.

(Amended by Stats. 1994, Ch. 404, Sec. 2. Effective January 1, 1995.)



42238.4

(a) For the 1995–96 fiscal year, the county superintendent of schools shall compute an equalization adjustment for each school district in the county, so that no district’s base revenue limit per unit of average daily attendance is less than the prior fiscal year statewide average base revenue limit for the appropriate size and type of district listed in subdivision (b) plus the inflation adjustment specified in Section 42238.1 for the current fiscal year for the appropriate type of district.

For purposes of this section, the district base revenue limit and the statewide average base revenue limit shall not include any amounts attributable to Section 45023.4, 46200, or 46201.

(b) Subdivision (a) shall apply to the following school districts, which shall be grouped according to size and type as follows:

District

ADA

Elementary  ........................

less than 101

Elementary  ........................

more than 100

High School  ........................

less than 301

High School  ........................

more than 300

Unified  ........................

less than 1,501

Unified  ........................

more than 1,500

(c) The Superintendent shall compute a revenue limit equalization adjustment for each school district’s base revenue limit per unit of average daily attendance as follows:

(1) Add the products of the amount computed for each school district by the county superintendent pursuant to subdivision (a) and the average daily attendance used to calculate the district’s revenue limit for the current fiscal year as adjusted for the deficit factor in Section 42238.145.

(2) Divide the amount appropriated for purposes of this section for the current fiscal year by the amount computed pursuant to paragraph (1).

(3) Multiply the amount computed for the school district pursuant to subdivision (a) by the amount computed pursuant to paragraph (2).

(d) For the purposes of this section, the 1994–95 statewide average base revenue limits determined for the purposes of subdivision (a) and the fraction computed pursuant to paragraph (2) of subdivision (c) by the Superintendent for the 1995–96 second principal apportionment shall be final, and shall not be calculated as subsequent apportionments. In no event shall the fraction computed pursuant to paragraph (2) of subdivision (c) exceed 1.00. For the purposes of determining the size of a district used in subdivision (b), the Superintendent shall use a school district’s revenue limit average daily attendance for the 1994–95 fiscal year determined pursuant to Section 42238.5 and Article 4 (commencing with Section 42280).

(e) This section shall only be operative if the Director of Finance certifies that a settlement agreement in California Teachers Association v. Gould (Sacramento County Superior Court Case CV 373415) is effective. No funds shall be disbursed under this section for this purpose before August 1, 1996, and any apportionment or allocation of funds appropriated for purposes of this section shall be accounted for in the 1995–96 fiscal year.

(f) Appropriations for the 1995–96 fiscal year as a result of the implementation of this section shall be deemed “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, for the 1995–96 fiscal year and “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated to Article XIII B,” as defined in subdivision (e) of Section 41202, for that fiscal year, for purposes of Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2006, Ch. 538, Sec. 104. Effective January 1, 2007.)



42238.41

(a) For the 1996–97 fiscal year, the county superintendent of schools, in conjunction with the Superintendent of Public Instruction, shall compute an equalization adjustment for each school district in the county, so that no district’s 1995–96 base revenue limit per unit of average daily attendance is less than the 1995–96 fiscal year statewide average base revenue limit for the appropriate size and type of district listed in subdivision (b).

For purposes of this section, the district base revenue limit and the statewide average base revenue limit shall not include any amounts attributable to Section 45023.4, 46200, or 46201.

(b) Subdivision (a) shall apply to the following school districts, which shall be grouped according to size and type as follows:

District

ADA

Elementary  ........................

less than 101

Elementary   ........................

more than 100

High School  ........................

less than 301

High School  ........................

more than 300

Unified  ........................

less than 1,501

Unified  ........................

more than 1,500

(c) The Superintendent of Public Instruction shall compute a revenue limit equalization adjustment for each school district’s base revenue limit per unit of average daily attendance as follows:

(1) Add the products of the amount computed for each school district by the county superintendent pursuant to subdivision (a) and the average daily attendance used to calculate the district’s revenue limit for the current fiscal year as adjusted for the deficit factor in Section 42238.145.

(2) Divide the amount appropriated for purposes of this section for the current fiscal year by the amount computed pursuant to paragraph (1).

(3) Multiply the amount computed for the school district pursuant to subdivision (a) by the amount computed pursuant to paragraph (2).

(d) For the purposes of this section, the 1995–96 statewide average base revenue limits determined for the purposes of subdivision (a) and the fraction computed pursuant to paragraph (2) of subdivision (c) by the Superintendent of Public Instruction for the 1995–96 second principal apportionment shall be final, and shall not be recalculated at subsequent apportionments. In no event shall the fraction computed pursuant to paragraph (2) of subdivision (c) exceed 1.00. For the purposes of determining the size of a district used in subdivision (b), county superintendents of schools, in conjunction with the Superintendent of Public Instruction, shall use a school district’s revenue limit average daily attendance for the 1995–96 fiscal year as determined pursuant to Section 42238.5 and Article 4 (commencing with Section 42280).

(Amended by Stats. 2004, Ch. 183, Sec. 63. Effective January 1, 2005.)



42238.42

(a) In the event that the amount required to be appropriated for the purpose of the state’s minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 1996–97 fiscal year, as determined in paragraph (1) of subdivision (b), exceeds the amount appropriated for that purpose for the 1996–97 fiscal year, as determined pursuant to paragraph (2) of subdivision (b), the amount computed pursuant to subdivision (d), is hereby appropriated from the General Fund to the Superintendent of Public Instruction for the purposes of equalizing the revenue limits of school districts pursuant to subdivision (e) and Section 42238.43 and for the purpose of reducing the deficit factor applied to the revenue limits of county superintendents of schools pursuant to Section 2558.45 and reducing the deficit factor applied to the revenue limits of the school districts pursuant to Section 42238.145.

(b) To determine the amounts available for the purposes of this section, the Department of Finance shall make the following computations:

(1) At the first principal apportionment for the 1997–98 fiscal year, compute the level of General Fund revenues that meets the state’s minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 1996–97 fiscal year based upon the most current determination of data as defined in subdivision (a) of Section 41206 of the Education Code.

(2) Subtract from the amount determined in paragraph (1) an amount equal to the total amount of General Fund revenues that have been appropriated for the purpose of meeting the state’s minimum funding obligation for the 1996–97 fiscal year to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution as of February 1, 1998.

(3) If the amount computed in paragraph (2) is greater than zero, that amount is the total amount available for the purposes of this section.

(c) To determine the portion of the amount computed in subdivision (a) to set aside for community college districts pursuant to this section, the Department of Finance shall make the following computations:

(1) Add the total General Fund allocations to school districts and community college districts for the purposes of meeting the state’s minimum funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 1996–97 fiscal year to the total statewide amount of “allocated local proceeds of taxes,” as defined in subdivisions (g) and (h) of Section 41202, allocated to school districts and community college districts for the 1996–97 fiscal year.

(2) Divide the sum of the General Fund allocations made to community college districts for the purposes of meeting the state’s minimum funding obligation to community college districts pursuant to Section 8 of Article XVI of the California Constitution for the 1996–97 fiscal year and the total statewide amount of “allocated local proceeds of taxes,” as defined in subdivision (h) of Section 41202, allocated to community college districts for the 1996–97 fiscal year by the sum computed pursuant to paragraph (1).

(3) Multiply the amount computed pursuant to subdivision (b) by the percentage determined in paragraph (2). Community college districts shall be entitled to receive an amount equal to the amount computed pursuant to this paragraph and that amount shall be set aside from the General Fund for appropriation to community college districts by the Legislature.

(d) The amount of the appropriation made pursuant to subdivision (a) of this section shall be computed by subtracting the amount computed in paragraph (3) of subdivision (c) from the amount computed pursuant to subdivision (b). The Director of the Department of Finance shall certify to the Controller the amount of the appropriation computed pursuant to this subdivision and under no circumstances shall funds be released by the Controller for purposes of this section before that certification is received by the Controller.

(e) The Superintendent of Public Instruction shall allocate 50 percent of the amount computed pursuant to subdivision (d) to school districts for the purpose of making equalization adjustments to the base revenue limit of school districts for the 1996–97 fiscal year, as follows:

(1) The Superintendent of Public Instruction shall perform the computations set forth in Section 42238.43 for the purpose of equalization adjustments to the base revenue limits of school districts for the 1996–97 fiscal year to determine the amount to allocate to each school district pursuant to this paragraph.

(2) The Superintendent of Public Instruction shall repeat the process of computing equalization adjustments to the base revenue limits of school districts for the 1996–97 fiscal year pursuant to Section 42238.43 until the total amount of funds available for that purpose pursuant to this subdivision is allocated to school districts.

(3) If the total amount of funds available for allocation pursuant to this subdivision is insufficient to fully fund the amounts computed pursuant to paragraph (1) or the amount computed pursuant to any of the iterations made pursuant to paragraph (2), the allocations computed pursuant to those paragraphs shall be reduced proportionately.

(f) The Superintendent of Public Instruction shall allocate 50 percent of the amount computed pursuant to subdivision (d) to county superintendents of schools for the purpose of reducing the 1996–97 and 1997–98 deficit factors applied to the revenue limits of county superintendent of schools and school districts pursuant to Sections 2558.45 and 42238.145, respectively. The amount of the allocation made to each school district and county superintendent of schools for the purpose of reducing their respective deficit factors shall be computed in proportion to their respective shares of the total statewide amount of the revenue limits after adjustment for deficit factors for school districts and county superintendents of schools.

(g) In no event shall this section be construed to require an appropriation that would cause the aggregate amount required to be appropriated from the General Fund for the 1996–97 fiscal year pursuant to Section 8 of Article XVI of the California Constitution to be exceeded.

(Amended by Stats. 1997, Ch. 299, Sec. 14. Effective August 18, 1997.)



42238.43

(a) (1) For the 1996–97 fiscal year, the county superintendent of schools, in conjunction with the Superintendent of Public Instruction, shall compute an equalization adjustment for each school district in the county, so that no district’s base revenue limit per unit of average daily attendance is less than the 1996–97 fiscal year statewide average base revenue limit for the appropriate size and type of district listed in subdivision (b).

(2) For purposes of this section, the district base revenue limit and the statewide average base revenue limit shall not include any amounts attributable to Section 45023.4, 46200, or 46201.

(b) Subdivision (a) shall apply to the following school districts, which shall be grouped according to size and type as follows:

District

ADA

Elementary  ........................

less than 101

Elementary  ........................

more than 100

High School  ........................

less than 301

High School  ........................

more than 300

Unified  ........................

less than 1,501

Unified  ........................

more than 1,500

(c) The equalization adjustment computed pursuant to this section shall only be funded from amounts appropriated for that purpose pursuant to Section 42238.42.

(d) (1) For the purposes of the computation made pursuant to paragraph (1) of subdivision (e) of Section 42238.42, the 1996–97 statewide average base revenue limits determined for the purposes of subdivision (a) and the fraction, if any, computed pursuant to paragraph (3) of subdivision (e) of Section 42238.42 by the Superintendent of Public Instruction for the 1996–97 second principal apportionment shall be final, and shall not be calculated as subsequent apportionments. In no event shall the fraction computed pursuant to paragraph (3) of subdivision (e) of Section 42238.42 exceed 1.00. If any iterations are required pursuant to paragraph (2) of Section 42238.42, the Superintendent of Public Instruction shall recompute the 1996–97 statewide average base revenue limit to include any adjustments made by the immediately preceding iteration.

(2) (A) For the purposes of determining the size of a school district under subdivision (b), the Superintendent of Public Instruction shall use a school district’s revenue limit average daily attendance for the 1996–97 fiscal year as determined pursuant to Section 42238.5 and Article 4 (commencing with Section 42280).

(B) Notwithstanding subparagraph (A), for the purposes of determining the size of a school district under subdivision (b) with respect to any elementary, high, or unified school district that was funded in the 1996–97 school year as a large elementary, high, or unified school district, as determined pursuant to subdivision (a) of Section 42238.5, the school district’s actual revenue limit average daily attendance for the 1996–97 school year may be used. The actual revenue limit average daily attendance for the 1996–97 school year shall be used to calculate the 1996–97 revenue limit of a school district exercising the authority granted under this subparagraph. The governing board of a school district to which this subparagraph is applicable may exercise the authority granted under this subparagraph by enacting a resolution to that effect and transmitting a copy of that resolution to the Superintendent of Public Instruction on or before a date designated by the Superintendent of Public Instruction for that school year. After the Superintendent of Public Instruction receives the resolution, the superintendent shall make the necessary adjustments to the school district’s revenue limit calculation.

(Amended by Stats. 1998, Ch. 1, Sec. 1. Effective February 10, 1998.)



42238.44

(a) This section shall be known and may be cited as, the Fairness in Education Funding Act.

(b) (1) For the 2004–05 fiscal year, the Superintendent of Public Instruction shall compute an equalization adjustment for each school district, so that the 2003–04 base revenue limit per unit of average daily attendance of a district is not less than the 2003–04 base revenue limit per unit of average daily attendance above which fall not more than 10 percent of the total statewide units of average daily attendance for each category of school district set forth in subdivision (c).

(2) For purposes of this section, the district base revenue limit and the statewide average base revenue limit shall not include any amounts attributable to Section 45023.4, 46200, or 46201.

(c) Subdivision (b) shall apply to the following school districts, which shall be grouped according to size and type as follows:

District

ADA

Elementary  ........................

less than 101

Elementary  ........................

more than 100

High School  ........................

less than 301

High School  ........................

more than 300

Unified  ........................

less than 1,501

Unified  ........................

more than 1,500

(d) The Superintendent of Public Instruction shall compute a revenue limit equalization adjustment for each school district’s base revenue limit per unit of average daily attendance as follows:

(1) Multiply the amount computed for each school district pursuant to subdivision (b) by the average daily attendance used to calculate the revenue limit for the 2004–05 fiscal year of a district.

(2) Divide the amount appropriated for purposes of this section for the 2004–05 fiscal year by the statewide sum of the amount computed pursuant to paragraph (1).

(3) Multiply the amount computed for the school district pursuant to paragraph (1) of subdivision (b) by the amount computed pursuant to paragraph (2).

(e) (1) For the purposes of this section, the 2003–04 statewide 90th percentile base revenue limit determined pursuant to paragraph (1) of subdivision (b), and the fraction computed pursuant to paragraph (2) of subdivision (d) for the 2003–04 second principal apportionment, shall be final, and shall not be recalculated at subsequent apportionments. The fraction computed pursuant to paragraph (2) of subdivision (d) shall not, under any circumstances, exceed 1.00. For purposes of determining the size of a school district pursuant to subdivision (c), county superintendents of schools, in conjunction with the Superintendent of Public Instruction, shall use school district revenue limit average daily attendance for the 2003–04 fiscal year as determined pursuant to Section 42238.5 and Article 4 (commencing with Section 42280).

(2) For the purposes of calculating the size of a school district pursuant to subdivision (c), the Superintendent of Public Instruction shall include units of average daily attendance of any charter school for which the school district is the chartering agency.

(3) For the purposes of computing the target amounts pursuant to subdivision (b), the Superintendent of Public Instruction shall count all charter school average daily attendance toward the average daily attendance of the school district that is the chartering agency.

(Amended by Stats. 2004, Ch. 216, Sec. 8. Effective August 11, 2004.)



42238.445

(a) (1) For the 2002–03 fiscal year, the Superintendent of Public Instruction shall compute an equalization adjustment for each school district by determining the amount that would be necessary to assure that no district’s 2001–02 base revenue limit per unit of average daily attendance is less than the 2001–02 base revenue limit per unit of average daily attendance above which fall not more than 10 percent of the total statewide units of average daily attendance for each category of school district set forth in subdivision (b).

(2) For purposes of this section, the district base revenue limit and the statewide average base revenue limit shall not include any amounts attributable to Section 45023.4, 46200, or 46201.

(b) Subdivision (a) shall apply to the following school districts, which shall be grouped according to size and type as follows:

District

ADA

Elementary  ........................

less than 101

Elementary  ........................

more than 100

High School  ........................

less than 301

High School  ........................

more than 300

Unified  ........................

less than 1,501

Unified  ........................

more than 1,500

(c) The Superintendent of Public Instruction shall determine and allocate, on a one-time basis, an amount for each school district as follows:

(1) Multiply the amount computed for each school district pursuant to subdivision (a) by the average daily attendance used to calculate the district’s revenue limit for the 2002–03 fiscal year.

(2) Divide forty-two million dollars ($42,000,000) appropriated pursuant to Provision 2 of Item 6110-223-0001 of Section 2.00 of the Budget Act of 2002 by the statewide sum of the amount computed pursuant to paragraph (1).

(3) Multiply the amount computed for the school district pursuant to paragraph (1) by the amount computed pursuant to paragraph (2).

(d) (1) For the purposes of this section, the 2001–02 statewide 90th percentile base revenue limit determined pursuant to paragraph (1) of subdivision (a), and the fraction computed pursuant to paragraph (2) of subdivision (c) for the 2001–02 second principal apportionment, shall be final, and shall not be recalculated at subsequent apportionments. The fraction computed pursuant to paragraph (2) of subdivision (c) shall not, under any circumstances, exceed 1.00. For purposes of determining the size of a school district pursuant to subdivision (b), county superintendents of schools, in conjunction with the Superintendent of Public Instruction, shall use school district revenue limit average daily attendance for the 2001–02 fiscal year as determined pursuant to Section 42238.5 and Article 4 (commencing with Section 42280).

(2) For the purposes of calculating the size of a school district pursuant to subdivision (b), the Superintendent of Public Instruction shall include units of average daily attendance of any charter school for which the school district is the chartering agency.

(3) For the purposes of computing the target amounts pursuant to subdivision (a), the Superintendent of Public Instruction shall count all charter school average daily attendance toward the average daily attendance of the school district that is the chartering agency.

(e) Allocations pursuant to this section do not represent adjustments to school district base revenue limits.

(Added by Stats. 2002, Ch. 1167, Sec. 6. Effective September 30, 2002.)



42238.45

(a) (1) For the 2001–02 fiscal year, the Superintendent of Public Instruction shall compute an adjustment for each school district, so that no district’s 2000–01 base revenue limit per unit of average daily attendance is less than the 2000–01 base revenue limit per unit of average daily attendance above which fall not more than 10 percent of the total statewide units of average daily attendance for each category of school district set forth in subdivision (b).

(2) For purposes of this section, the district base revenue limit and the statewide average base revenue limit shall not include any amounts attributable to Section 45023.4, 46200, or 46201.

(b) Subdivision (a) shall apply to the following school districts, which shall be grouped according to size and type as follows:

District

ADA

Elementary  ........................

less than 101

Elementary  ........................

more than 100

High School  ........................

less than 301

High School  ........................

more than 300

Unified  ........................

less than 1,501

Unified  ........................

more than 1,500

(c) For the 2001–02 fiscal year, the Superintendent of Public Instruction shall determine and allocate on a one-time basis for each school district amounts as follows:

(1) Multiply the amount computed for each school district pursuant to subdivision (a) by the average daily attendance used to calculate the district’s revenue limit for the 2001–02 fiscal year.

(2) Divide forty million dollars ($40,000,000) appropriated for purposes of this section for the 2001–02 fiscal year by the statewide sum of the amount computed pursuant to paragraph (1).

(3) Multiply the amount computed for the school district pursuant to paragraph (1) of subdivision (a) by the amount computed pursuant to paragraph (2).

(d) (1) For the purposes of calculating the size of a school district pursuant to subdivision (b), the Superintendent of Public Instruction shall include units of average daily attendance of any charter school for which the school district is the chartering agency.

(2) For the purposes of computing the target amounts pursuant to subdivision (a), the Superintendent of Public Instruction shall count all charter school average daily attendance toward the average daily attendance of the school district that is the chartering agency.

(e) Allocations for purposes of this section do not represent adjustments to school district base revenue limits.

(Added by Stats. 2002, 3rd Ex. Sess., Ch. 2, Sec. 5. Effective February 4, 2002.)



42238.46

(a) For the 2003–04 fiscal year, the Superintendent of Public Instruction shall compute an equalization adjustment for each school district so that no district’s 2002–03 adjusted base revenue limit per unit of average daily attendance is less than the 2002–03 fiscal year adjusted base revenue limit above which fall not more that 8.25 percent of the total statewide units of average daily attendance for the appropriate size and type of district listed in subdivision (b).

For purposes of this section, the district adjusted base revenue limit and the statewide average adjusted base revenue limit may not include any amounts attributable to Section 45023.4, 46200, or 46201.

(b) Subdivision (a) applies to the following school districts, which shall be grouped according to size and type as follows:

District

ADA

Elementary  ........................

less than 101

Elementary  ........................

more than 100

High School  ........................

less than 301

High School  ........................

more than 300

Unified  ........................

less than 1,501

Unified  ........................

more than 1,500

(c) The Superintendent of Public Instruction shall compute a revenue limit equalization adjustment for each school district’s adjusted base revenue limit per unit of average daily attendance as follows:

(1) Add the products of the amount computed for each school district by the county superintendent pursuant to subdivision (a) and the average daily attendance used to calculate the district’s revenue limit for the current fiscal year.

(2) Divide the amount appropriated for purposes of this section for the current fiscal year by the amount computed pursuant to paragraph (1).

(3) Multiply the amount computed for the school district pursuant to subdivision (a) by the amount computed pursuant to paragraph (2).

(d) (1) For purposes of this section only, prior to computing the equalization adjustment pursuant to this section, the Superintendent of Public Instruction shall calculate an adjusted base revenue limit for each district by revising the 2002–03 base revenue limit of the district to eliminate that portion of the one-time adjustment to its base revenue limit related to excused absences made pursuant to Section 42238.8.

(2) For the purposes of this section, the 2002–03 statewide average adjusted base revenue limits determined for the purposes of subdivision (a) and the fraction computed pursuant to paragraph (2) of subdivision (c) by the Superintendent of Public Instruction for the 2002–03 second principal apportionment shall be final, and shall not be recalculated at subsequent apportionments. In no event shall the fraction computed pursuant to paragraph (2) of subdivision (c) exceed 1.00. For the purposes of determining the size of a district used in subdivision (b), county superintendents of schools, in conjunction with the Superintendent of Public Instruction, shall use a school district’s revenue limit average daily attendance for the 2002–03 fiscal year as determined pursuant to Section 42238.5 and Article 4 (commencing with Section 42280).

(3) For the purposes of calculating the size of a school district pursuant to subdivision (b), the Superintendent of Public Instruction shall include units of average daily attendance of any charter school for which the school district is the chartering agency.

(4) For the purposes of computing the target amounts pursuant to subdivision (a), the Superintendent of Public Instruction shall count all charter school average daily attendance towards the average daily attendance of the school district that is the chartering agency.

(Amended by Stats. 2003, Ch. 62, Sec. 47. Effective January 1, 2004.)



42238.48

(a) (1) For the 2006–07 fiscal year, the Superintendent shall compute an equalization adjustment for each school district, so that the 2005–06 base revenue limit per unit average daily attendance of a school district is not less than the 2005–06 base revenue limit per unit of average daily attendance above which fall not more than 10 percent of the total statewide units of average daily attendance for each category of school district set forth in subdivision (b).

(2) For purposes of this section, the base revenue limit shall not include any amounts attributable to Section 45023.4, 46200, or 46201.

(b) Subdivision (a) shall apply to the following school districts, which shall be grouped according to size and type as follows:

District

ADA

Elementary  ........................

less than 101

Elementary  ........................

more than 100

High School  ........................

less than 301

High School  ........................

more than 300

Unified  ........................

less than 1,501

Unified  ........................

more than 1,500

(c) The Superintendent shall compute a revenue limit equalization adjustment for each school district’s base revenue limit per unit of average daily attendance as follows:

(1) Multiply the amount computed for each school district pursuant to subdivision (a) by the average daily attendance used to calculate the revenue limit for the 2006–07 fiscal year of a school district.

(2) Divide the amount appropriated for purposes of this section for the 2006–07 fiscal year by the statewide sum of the amount computed pursuant to paragraph (1).

(3) Multiply the amount computed for the school district pursuant to paragraph (1) of subdivision (a) by the amount computed pursuant to paragraph (2).

(d) (1) For the purposes of this section, the 2005–06 statewide 90th percentile base revenue limit determined pursuant to paragraph (1) of subdivision (a), and the fraction computed pursuant to paragraph (2) of subdivision (c) for the 2005–06 second principal apportionment, shall be final, and shall not be recalculated at subsequent apportionments. The fraction computed pursuant to paragraph (2) of subdivision (c) shall not exceed 1.00. For purposes of determining the size of a school district pursuant to subdivision (b), county superintendents of schools, in conjunction with the Superintendent, shall use school district revenue limit average daily attendance for the 2005–06 fiscal year as determined pursuant to Section 42238.5 and Article 4 (commencing with Section 42280).

(2) For the purposes of calculating the size of a school district pursuant to subdivision (b), the Superintendent shall include units of average daily attendance of any charter school for which the school district is the sponsoring local educational agency.

(3) For the purposes of computing the target amounts pursuant to subdivision (a), the Superintendent shall count all charter school average daily attendance toward the average daily attendance of the school district that is the sponsoring local educational agency.

(Added by Stats. 2006, Ch. 79, Sec. 6. Effective July 19, 2006.)



42238.485

(a) For the 2010–11 fiscal year, the Superintendent shall compute an adjustment for each school district by dividing each school district’s 2007–08 fiscal year average daily attendance into the sum of the following:

(1) Funding for Meals for Needy Pupils programs received by the school district for the 2007–08 fiscal year pursuant to Section 42241.2, as it read on January 1, 2009.

(2) Funding incentives to increase beginning teachers’ salaries received by the school district for the 2007–08 fiscal year pursuant to Sections 45023.1 and 45023.4, as those sections read on January 1, 2009.

(b) For purposes of this section, average daily attendance shall be computed pursuant to Section 42238.5.

(c) Notwithstanding any other provision of this section, no funding specified in this section shall be added to the adjustment computed pursuant to subdivision (a) if that funding is currently included in a school district’s base revenue limit calculated pursuant to Section 42238.

(Added by Stats. 2009, Ch. 374, Sec. 5. Effective January 1, 2010.)



42238.49

(a) (1) For the 2011–12 fiscal year, the Superintendent shall compute an equalization adjustment for each school district, so that the 2010–11 base revenue limit per unit of average daily attendance of a school district is not less than the 2010–11 base revenue limit per unit of average daily attendance above which fall not more than 10 percent of the total statewide units of average daily attendance for each category of school district set forth in subdivision (b).

(2) For purposes of this section, the base revenue limit shall not include any amounts attributable to Section 45023.4, 46200, or 46201.

(b) Subdivision (a) shall apply to the following school districts, which shall be grouped according to size and type as follows:

District

ADA

Elementary ........................

less than 101

Elementary ........................

more than 100

High School ........................

less than 301

High School ........................

more than 300

Unified ........................

less than 1,501

Unified ........................

more than 1,500

(c) The Superintendent shall compute a revenue limit equalization adjustment for each school district’s base revenue limit per unit of average daily attendance as follows:

(1) Multiply the amount computed for each school district pursuant to subdivision (a) by the average daily attendance used to calculate the revenue limit for the 2011–12 fiscal year of a school district.

(2) Divide the amount appropriated from the Supplemental Education Payment Account for purposes of this section for the 2011–12 fiscal year by the statewide sum of the amounts computed pursuant to paragraph (1).

(3) Multiply the amount computed for the school district pursuant to paragraph (1) of subdivision (a) by the amount computed pursuant to paragraph (2).

(d) (1) For the purposes of this section, the 2010–11 statewide 90th percentile base revenue limit determined pursuant to paragraph (1) of subdivision (a), and the fraction computed pursuant to paragraph (2) of subdivision (c) for the 2010–11 second principal apportionment, shall be final, and shall not be recalculated at subsequent apportionments. The fraction computed pursuant to paragraph (2) of subdivision (c) shall not exceed 1.00. For purposes of determining the size of a school district pursuant to subdivision (b), county superintendents of schools, in conjunction with the Superintendent, shall use school district revenue limit average daily attendance for the 2010–11 fiscal year as determined pursuant to Section 42238.5 and Article 4 (commencing with Section 42280).

(2) For the purposes of calculating the size of a school district pursuant to subdivision (b), the Superintendent shall include units of average daily attendance of any charter school for which the school district is the sponsoring local educational agency.

(3) For the purposes of computing the target amounts pursuant to subdivision (a), the Superintendent shall count all charter school average daily attendance toward the average daily attendance of the school district that is the sponsoring local educational agency.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 12, Sec. 13. Effective February 20, 2009.)



42238.5

(a) For purposes of Section 42238, the fiscal year average daily attendance shall be computed pursuant to paragraph (1) or (2).

(1) The second principal apportionment regular average daily attendance for either the current or prior fiscal year, whichever is greater. However, prior fiscal year average daily attendance shall be adjusted for any loss or gain of average daily attendance due to a reorganization or transfer of territory, or, commencing in the 1993–94 fiscal year, and each fiscal year thereafter, for any change in average daily attendance for pupils who are concurrently enrolled in adult programs and classes pursuant to Section 52616.17.

(2) Any school district that elects to receive funding pursuant to Article 4 (commencing with Section 42280) shall compute its units of average daily attendance for purposes of Section 42238 by subtracting the amount determined in subparagraph (B) from the amount determined in subparagraph (A).

(A) The units of average daily attendance computed pursuant to paragraph (1).

(B) The units of average daily attendance resulting from pupils attending schools funded pursuant to Article 4 (commencing with Section 42280).

(b) For purposes of this article, regular average daily attendance shall be the base revenue limit average daily attendance, excluding summer school average daily attendance.

(c) For purposes of this section, for the 1998–99 fiscal year only, the prior year average daily attendance shall be the 1997–98 regular average daily attendance, excluding absences excused pursuant to subdivision (b) of Section 46010, as that subdivision read on July 1, 1996.

(d) Commencing with the 2013–14 fiscal year, this section shall be used only for purposes of allocating revenues received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(e) This section shall become inoperative on July 1, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 47, Sec. 40. Effective July 1, 2013. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42238.51

(a) For purposes of paragraph (1) of subdivision (a) of Section 42238.5, a sponsoring school district’s average daily attendance shall be computed as follows:

(1) Compute the sponsoring school district’s regular average daily attendance in the current year, excluding the attendance of pupils in charter schools.

(2) (A) Compute the regular average daily attendance used to calculate the second principal apportionment of the school district for the prior year, excluding the attendance of pupils in charter schools.

(B) Compute the attendance of pupils who attended one or more noncharter schools of the school district between July 1, and the last day of the second period, inclusive, in the prior year, and who attended a charter school sponsored by the school district between July 1, and the last day of the second period, inclusive, in the current year. For the purposes of this paragraph, a pupil enrolled in a grade at a charter school sponsored by the school district shall not be counted if the school district does not offer classes for pupils enrolled in that grade. The amount of the attendance counted for any pupil for the purpose of this subparagraph may not be greater than the attendance claimed for that pupil by the charter school in the current year.

(C) Compute the attendance of pupils who attended a charter school sponsored by the school district in the prior year and who attended one or more noncharter schools of the school district in the current year. The amount of the attendance counted for any pupil for the purpose of this subparagraph may not be greater than the attendance claimed for that pupil by the school district in the current year.

(D) From the amount determined pursuant to subparagraph (B), subtract the amount determined pursuant to subparagraph (C). If the result is less than zero, the amount shall be deemed to be zero.

(E) The prior year average daily attendance determined pursuant to subparagraph (A) shall be reduced by the amount determined pursuant to subparagraph (D).

(3) To the greater of the amounts computed pursuant to paragraphs (1) and (2), add the regular average daily attendance in the current year of all pupils attending charter schools sponsored by the district that are not funded pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.

(b) For the purposes of this section, a “sponsoring school district” shall mean a “sponsoring local educational agency,” as defined in Section 47632.

(c) This section shall become operative on July 1, 2007.

(Amended (as added by Stats. 2006, Ch. 653, Sec. 2) by Stats. 2007, Ch. 130, Sec. 68. Effective January 1, 2008.)



42238.52

(a) Notwithstanding any other provision of law, the prior year average daily attendance for a school district determined pursuant to subdivision (b) of Section 42238.51 shall be increased by the prior year second principal apportionment average daily attendance of district residents only of any school that meets the following description:

(1) The school was a district noncharter school in any year prior to the prior year.

(2) The school was operated as a district-approved charter school in the prior year.

(3) The school is again operated as a district noncharter school in the current year.

(b) An adjustment to prior year average daily attendance pursuant to this section may not be made for the attendance of pupils who were not residents of the school district in the prior year.

(c) This section applies to the 2000–01 fiscal year and subsequent fiscal years.

(Added by renumbering Section 47661.5 by Stats. 2002, Ch. 930, Sec. 3. Effective January 1, 2003.)



42238.6

(a) The fiscal year average daily attendance computed under Section 42238.5 shall be increased, for each school district that operates any school that meets the eligibility requirements set forth in subdivision (b), by the number of child days of attendance of pupils enrolled in eligible schools in the district who are currently migratory children, as defined by Section 54441, and who are residing in state-operated migrant housing projects between the second principal apportionment and the end of the regular school year, divided by the number of days school was actually taught in the regular day schools of the district, excluding Saturdays and Sundays.

(b) For a school to be eligible for the purposes of this section, the following conditions shall apply:

(1) One or more state-operated migrant housing projects are located within the attendance area of the school.

(2) The maximum number of pupils enrolled in the school in the relevant fiscal year who are currently migratory children, as calculated under subdivision (a), constitutes not less than one-third of the total pupil enrollment of the school.

(c) The Superintendent of Public Instruction shall establish rules and regulations for the implementation of this section.

(Added by Stats. 1985, Ch. 845, Sec. 1.)



42238.7

The governing board of each school district, as a condition of apportionment, shall report to the Superintendent of Public Instruction, not later than May 1, 1998, and September 1, 1998, respectively, the portion of the attendance in the schools and classes maintained by the district that was reported for each of the 1996–97 and 1997–98 school years pursuant to Section 41601 that consisted of absences excused pursuant to subdivision (b) of Section 46010 and to Section 46015, as those sections read on July 1, 1996.

(Amended by Stats. 1998, Ch. 846, Sec. 5. Effective September 25, 1998.)



42238.75

Notwithstanding any other provision of law:

(a) All completed audits, including those on appeal, of school districts, charter schools, and county offices of education funded by Item 8860-025-0001 of Section 2.00 of Chapter 50 of the Statutes of 1999, Item 8860-025-0001 of Section 2.00 of Chapter 52 of the Statutes of 2000, and Item 8860-025-0001 of Section 2.00 of Chapter 106 of the Statutes of 2001, and any findings of those audits, are withdrawn, and no loss of apportionment arising from the findings of those audits shall be realized.

(b) All audits funded by Item 8860-025-0001 of Section 2.00 of Chapter 50 of the Statutes of 1999, Item 8860-025-0001 of Section 2.00 of Chapter 52 of the Statutes of 2000, and Item 8860-025-0001 of Section 2.00 of Chapter 106 of the Statutes of 2001, shall be discontinued.

(c) The Controller shall notify all school districts, charter schools, and county offices of education that it is no longer necessary to retain records supporting pupil attendance and excused absences used for purposes of calculating average daily attendance during the 1996–97 fiscal year.

(Added by Stats. 2002, Ch. 1128, Sec. 13. Effective January 1, 2003.)



42238.8

(a) Effective July 1, 1998, the Superintendent of Public Instruction shall make a one-time adjustment to the revenue limit per unit of average daily attendance of each school district. This one-time adjustment shall apply for the 1998–99 fiscal year, and for each fiscal year thereafter, but not for any year prior to 1998–99, and shall be accomplished by revision of the prior fiscal year revenue limit per unit of average daily attendance, as follows:

(1) Determine a revised revenue limit per unit of average daily attendance for the 1996–97 fiscal year as follows:

(A) For each school district that had its revenue limit funding for the 1996–97 fiscal year calculated on the basis of its 1996–97 average daily attendance pursuant to paragraph (1) of subdivision (a) of Section 42238.5, the revised revenue limit per unit of average daily attendance shall equal the adjusted total base revenue limit determined pursuant to paragraph (2) divided by the adjusted average daily attendance determined pursuant to subparagraph (A) of paragraph (3).

(B) For each school district that had its revenue limit funding for the 1996–97 fiscal year calculated on the basis of its 1995–96 average daily attendance pursuant to paragraph (1) of subdivision (a) of Section 42238.5, the revised revenue limit per unit of average daily attendance shall equal the adjusted total base revenue limit determined pursuant to paragraph (2) divided by the adjusted average daily attendance determined pursuant to subparagraphs (B), (C), and (D) of paragraph (3).

(2) Determine the amount of the 1996–97 total base revenue limit funding received pursuant to Section 42238 for growth and nongrowth average daily attendance, including, as nongrowth average daily attendance, attendance in necessary small schools in the year determined to be the greater pursuant to paragraph (1) of subdivision (a) of Section 42238.5 for the 1996–97 fiscal year, but excluding attendance in nonpublic, nonsectarian schools, county office operated special education, and county community school programs.

(3) (A) Reduce the average daily attendance figure used to make the determination set forth in paragraph (2) by the amount of average daily attendance included in that figure for excused absences pursuant to subdivision (b) of Section 46010 as that subdivision read on July 1, 1996.

(B) Determine the second principal apportionment average daily attendance for the 1996–97 fiscal year, including attendance in necessary small schools and attendance for excused absences pursuant to subdivision (b) of Section 46010 as it read on July 1, 1996, but excluding attendance, including attendance for excused absences, in nonpublic, nonsectarian schools, county-operated special education programs, and county community schools.

(C) Determine the second principal apportionment average daily attendance for the 1996–97 fiscal year, including attendance in necessary small schools, but excluding attendance in nonpublic, nonsectarian schools, county-operated special education programs, and county community schools and for excused absences pursuant to subdivision (b) of Section 46010 as it read on July 1, 1996.

(D) Calculate the adjusted revenue limit average daily attendance by multiplying the average daily attendance figure used to make the determination set forth in paragraph (2) by the quotient of the amount determined pursuant to subparagraph (C) divided by the amount determined pursuant to subparagraph (B).

(4) Recalculate the 1997–98 fiscal year revenue limit per unit of average daily attendance to reflect the revision in the 1996–97 revenue limit per unit of average daily attendance determined pursuant to paragraph (1).

(b) The calculations made pursuant to paragraphs (1) and (4) of subdivision (a) shall not be used for apportionment purposes for either of the fiscal years referred to in those paragraphs or for adjustments for those years.

(c) If the governing board of any school district demonstrates to the satisfaction of the Superintendent of Public Instruction that, because of extraordinary circumstances beyond the control of the school district, the amount of absences excused in one or more district programs in fiscal year 1996–97 pursuant to subdivision (b) of Section 46010 as it read on July 1, 1996, was significantly lower than it would ordinarily have been in comparison to the amount of actual attendance in fiscal year 1996–97, the Superintendent of Public Instruction shall make a compensating adjustment, consistent with the provisions of Section 2 of the Education Code, in the calculation set forth in this section.

(Amended by Stats. 1998, Ch. 846, Sec. 6. Effective September 25, 1998.)



42238.9

The amount per unit of average daily attendance subtracted pursuant to Section 56712 for revenue limits for pupils in special classes and centers shall be the district’s total revenue limit for the current fiscal year computed pursuant to Section 42238, including funds received pursuant to Article 4 (commencing with Section 42280), but excluding the total amount of funds received pursuant to Sections 46200 to 46206, inclusive, and Section 45023.4, as that section read on July 1, 1986, divided by the district’s current year average daily attendance pursuant to Section 42238.5. The amount per unit of average daily attendance that is excluded in this calculation for each school district shall be increased for the 1998–99 fiscal year by the quotient for that district of the amount determined pursuant to subparagraph (B) of paragraph (3) of subdivision (a) of Section 42238.8 divided by the amount determined pursuant to subparagraph (C) of paragraph (3) of subdivision (a) of Section 42238.8.

(Amended by Stats. 1998, Ch. 846, Sec. 7. Effective September 25, 1998.)



42238.95

(a) The amount per unit of average daily attendance for pupils in special classes and centers that shall be apportioned to each county office of education shall be equal to the amount determined for the district of residence pursuant to Section 42238.9, increased by the quotient equal to the amount determined pursuant to paragraph (1) divided by the amount determined pursuant to paragraph (2). This subdivision only applies to average daily attendance served by employees of the county office of education.

(1) Determine the second principal apportionment average daily attendance for special education for the county office of education for the 1996–97 fiscal year, including attendance for excused absences, divided by the corresponding average daily attendance excluding attendance for excused absences pursuant to subdivision (b) of Section 46010 as it read on July 1, 1996, reported pursuant to Section 41601 for the 1996–97 fiscal year.

(2) Determine the second principal apportionment average daily attendance for the 1996–97 fiscal year, including attendance for excused absences, for all of the school districts within the county, excluding average daily attendance for county office special education and county community school programs and nonpublic nonsectarian schools, divided by the corresponding average daily attendance, excluding attendance for excused absences determined pursuant to subdivision (b) of Section 46010 as it read on July 1, 1996, and reported pursuant to Section 41601 for the 1996–97 fiscal year.

(b) A county office of education shall provide the data required to perform the calculation specified in paragraph (1) of subdivision (a) to the Superintendent of Public Instruction in order to be eligible for the adjustment pursuant to subdivision (a).

(Amended by Stats. 1999, Ch. 83, Sec. 29. Effective January 1, 2000.)



42238.11

Notwithstanding any other provision of law, for the 1994–95 fiscal year the county superintendent of schools shall reduce the total revenue limit for each school district in the jurisdiction of the county superintendent of schools by the amount of the decreased employer contributions to the Public Employees’ Retirement System resulting from the enactment of Chapter 330 of the Statutes of 1982, adjusted for any changes in those contributions resulting from subsequent changes in employer contribution rates, excluding rate changes due to the direct transfer of the state-mandated portion of the employer contributions to the Public Employees’ Retirement System, through the 1994–95 fiscal year. The reduction shall be calculated for each school district as follows:

(a) Determine the amount of employer contributions that would have been made in the 1994–95 fiscal year if the applicable Public Employees’ Retirement System employer contribution rate in effect immediately prior to the enactment of Chapter 330 of the Statutes of 1982 were in effect during the 1994–95 fiscal year.

For purposes of this calculation, no school district shall have a contribution rate higher than 13.020 percent.

(b) Subtract from the amount determined in subdivision (a) the actual amount of employer contributions made to the Public Employees’ Retirement System in the 1994–95 fiscal year.

(c) For the purposes of this section, employer contributions to the Public Employees’ Retirement System for any of the following positions shall be excluded from the calculation specified above:

(1) Positions or portions of positions supported by federal funds that are subject to supplanting restrictions.

(2) Positions supported by funds received pursuant to Section 42243.6.

(3) Positions supported, to the extent of employer contributions not exceeding twenty-five thousand dollars ($25,000) by any single educational agency, from a non-General Fund revenue source determined to be properly excludable from this section by the Superintendent of Public Instruction with the approval of the Director of Finance.

(d) For accounting purposes, the reduction made by this provision may be reflected as an expenditure from appropriate sources of revenue as directed by the Superintendent of Public Instruction.

(e) The amount of the reduction made by this section shall not be adjusted by the deficit factor calculated pursuant to Section 42238.145.

It is the intent of the Legislature to make adjustments to school district revenue limits for the 1994–95 fiscal year to reflect savings that these districts will realize in the contributions to the Public Employees’ Retirement System due to a reduced contribution rate for the 1994–95 fiscal year.

(Added by Stats. 1994, Ch. 153, Sec. 6. Effective July 11, 1994.)



42238.12

(a) For the 1995–96 fiscal year and each fiscal year thereafter, the county superintendent of schools shall adjust the total revenue limit for each school district in the jurisdiction of the county superintendent of schools by the amount of increased or decreased employer contributions to the Public Employees’ Retirement System resulting from the enactment of Chapter 330 of the Statutes of 1982, adjusted for any changes in those contributions resulting from subsequent changes in employer contribution rates, excluding rate changes due to the direct transfer of the state-mandated portion of the employer contributions to the Public Employees’ Retirement System, through the current fiscal year. The adjustment shall be calculated for each school district, as follows:

(1) (A) Determine the amount of employer contributions that would have been made in the current fiscal year if the applicable Public Employees’ Retirement System employer contribution rate in effect immediately before the enactment of Chapter 330 of the Statutes of 1982 were in effect during the current fiscal year.

(B) For purposes of this calculation, no school district shall have a contribution rate higher than 13.020 percent.

(2) Determine the actual amount of employer contributions made to the Public Employees’ Retirement System in the current fiscal year.

(3) If the amount determined in paragraph (1) for a school district is greater than the amount determined in paragraph (2), the total revenue limit computed for that school district shall be decreased by the amount of the difference between those paragraphs; or, if the amount determined in paragraph (1) for a school district is less than the amount determined in paragraph (2), the total revenue limit for that school district shall be increased by the amount of the difference between those paragraphs.

(4) For the purpose of this section, employer contributions to the Public Employees’ Retirement System for any of the following positions shall be excluded from the calculation specified above:

(A) Positions or portions of positions supported by federal funds that are subject to supplanting restrictions.

(B) Positions supported by funds received pursuant to Section 41540 that are established in order to satisfy court-ordered desegregation requirements.

(C) Positions supported, to the extent of employers’ contributions not exceeding twenty-five thousand dollars ($25,000) by any single educational agency, from a non-General Fund revenue source determined to be properly excludable from this section by the Superintendent with the approval of the Director of Finance. Commencing in the 2002–03 fiscal year, only positions supported from a non-General Fund revenue source determined to be properly excludable as identified for a particular local educational agency or pursuant to a blanket waiver by the Superintendent and the Director of Finance, before the 2002–03 fiscal year, may be excluded pursuant to this paragraph.

(5) For accounting purposes, any reduction to school district revenue limits made by this provision may be reflected as an expenditure from appropriate sources of revenue as directed by the Superintendent.

(6) The amount of the increase or decrease to the revenue limits of school districts computed pursuant to paragraph (3) for the 1995–96 to 2002–03 fiscal years, inclusive, may not be adjusted by the deficit factor applied to the revenue limit of each school district pursuant to Section 42238.145.

(7) For the 2003–04 fiscal year and any fiscal year thereafter, the revenue limit reduction specified in Section 42238.146 may not be applied to the amount of the increase or decrease to the revenue limits of school districts computed pursuant to paragraph (3).

(b) The calculations set forth in paragraphs (1) to (3), inclusive, of subdivision (a) exclude employer contributions for employees of charter schools funded pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8.

(c) Funding appropriated through the Budget Act of 2001 or legislation amending the Budget Act of 2001 for the purpose of limiting the reductions to revenue limits calculated pursuant to this section and to Section 2558 for the 2001–02 fiscal year shall be allocated on a one-time basis in the following manner:

(1) Each school district and county office of education subject to a reduced apportionment pursuant to this section or to Section 2558 shall receive a share of the amount described in paragraph (3) that is proportionate to the reduction in their apportionment pursuant to this section or to Section 2558 for the 2001–02 fiscal year as compared to the statewide total reduction that would occur absent this paragraph.

(2) For the 2001–02 fiscal year, instead of the alternative calculation authorized by paragraph (1), San Francisco Unified School District shall receive an amount equal to five dollars and 57 cents ($5.57) multiplied by its second principal apportionment average daily attendance for the 2001–02 fiscal year.

(3) Notwithstanding any other law, total allocations pursuant to this subdivision may not exceed thirty-five million dollars ($35,000,000).

(d) Thirty-five million dollars ($35,000,000) is hereby appropriated from the General Fund for transfer to Section A of the State School Fund for local assistance for the purpose of limiting the reductions to revenue limits calculated pursuant to this section and to Section 2558 for the 2003–04 fiscal year. Funding from this appropriation shall be allocated in the following manner:

(1) Each school district and county office of education subject to a reduced apportionment pursuant to this section or to Section 2558 shall receive a share of the amount appropriated in this subdivision that is proportionate to the reduction in their apportionment pursuant to this section or to Section 2558 for the 2003–04 fiscal year as compared to the statewide total reduction that would occur absent this paragraph.

(2) For the 2003–04 fiscal year, instead of the alternative calculation authorized by paragraph (1), the San Francisco Unified School District shall receive an amount equal to five dollars and 57 cents ($5.57) multiplied by its second principal apportionment average daily attendance for the 2003–04 fiscal year.

(3) Notwithstanding any other law, total allocations pursuant to this subdivision may not exceed thirty-five million dollars ($35,000,000) for the 2003–04 fiscal year.

(4) For the purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the appropriation made by this section shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, for the 2003–04 fiscal year and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the 2003–04 fiscal year.

(e) For the 2004–05 fiscal year, and each fiscal year thereafter, apportionment reductions pursuant to this section and to Section 2558 shall be limited as follows:

(1) Each school district and county office of education subject to a reduced apportionment pursuant to this section or to Section 2558 shall receive a share of the amount described in paragraph (3) that is proportionate to the reduction in their apportionment pursuant to this section or to Section 2558 for the 2004–05 fiscal year as compared to the statewide total reduction as would occur absent this paragraph.

(2) Instead of the alternative calculation authorized by paragraph (1), the San Francisco Unified School District shall receive funding equal to the amount of funding per unit of average daily attendance specified in paragraph (2) of subdivision (c) as increased annually by cost-of-living adjustments specified in Section 42238.1, multiplied by its second principal apportionment average daily attendance for that fiscal year.

(3) Notwithstanding any other law, total limitations pursuant to this subdivision may not annually exceed thirty-five million dollars ($35,000,000) as annually increased by the cost-of-living adjustments specified in Section 42238.1, multiplied by the annual statewide percentage growth in total average daily attendance, measured at the second principal apportionment.

(Amended by Stats. 2012, Ch. 589, Sec. 8. Effective January 1, 2013.)



42238.13

(a) Notwithstanding any other provision of law, for any elementary school district that meets all of the criteria specified in subdivision (b), the base revenue limit for the 1988–89 fiscal year and each subsequent fiscal year computed pursuant to Section 42238 shall be computed as though the 1987–88 base revenue limit per unit of average daily attendance was two thousand nine hundred sixty-five dollars ($2,965). The county superintendent shall compute the revenue limit on that basis.

(b) The revenue limit computation described in subdivision (a) shall apply to any elementary school district that meets all of the following criteria:

(1) The minority enrollment in the district in the 1987–88 school year was greater than 98 percent.

(2) The AFDC enrollment in the district in the 1987–88 school year was greater than 32 percent.

(3) The district ranked in all of the following categories in the 1986–87 California Assessment Program as follows:

(A) Lowest 3 percent for third grade reading.

(B) Lowest 2 percent for sixth grade reading.

(C) Lowest 1 percent for eighth grade reading.

(D) Lowest 1 percent for sixth grade mathematics.

(E) Lowest 1 percent for eighth grade mathematics.

(F) Lowest 1 percent for history/social science.

(G) Lowest 1 percent for science.

(4) The district’s 1987–88 base revenue limit was 2 percent below the statewide average for elementary districts and 7 percent below the county average for elementary districts.

(5) The district is under a court order as of the effective date of this act.

(Added by Stats. 1988, Ch. 1150, Sec. 1.)



42238.14

For the purposes of this article, the revenue limit for the 1993–94 fiscal year for each school district determined pursuant to this article and adjusted pursuant to Section 42238.16 shall be reduced by a 8.14 percent deficit factor.

(Added by Stats. 1993, Ch. 66, Sec. 13. Effective June 30, 1993.)



42238.145

For the purposes of this article, the revenue limit for each school district shall be reduced by a deficit factor, as follows:

(a) (1) For the 1994–95 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by an 11.01 percent deficit factor.

(2) For the 1995–96 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 10.12 percent deficit factor.

(3) For the 1996–97 and 1997–98 fiscal years, the revenue limit for each school district determined pursuant to this article shall be reduced by a 9.967 percent deficit factor, as adjusted pursuant to Section 42238.42.

(4) For the 1999–2000 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 6.996 percent deficit factor.

(b) (1) The revenue limit for the 1994–95 fiscal year for each school district shall be determined as if the revenue limit for each school district had been determined for the 1993–94 fiscal year without being reduced by the deficit factor required pursuant to Section 42238.14.

(2) When computing the revenue limit for each school district for the 1995–96 or any subsequent fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that school district had been determined for the previous fiscal year without being reduced by the deficit factor specified in this section.

(Amended by Stats. 1999, Ch. 78, Sec. 26. Effective July 7, 1999.)



42238.146

(a) (1) For the 2003–04 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 1.198 percent deficit factor.

(2) For the 2004–05 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 0.323 percent deficit factor.

(3) For the 2003–04 and 2004–05 fiscal years, the revenue limit for each school district determined pursuant to this article shall be further reduced by a 1.826 percent deficit factor.

(4) For the 2005–06 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 0.892 percent deficit factor.

(5) For the 2008–09 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 7.844 percent deficit factor.

(6) For the 2009–10 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 18.355 percent deficit factor.

(7) For the 2010–11 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 17.963 percent deficit factor.

(8) For the 2011–12 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 20.404 percent deficit factor.

(9) For the 2012–13 fiscal year, the revenue limit for each school district determined pursuant to this article shall be reduced by a 22.272 percent deficit factor.

(b) In computing the revenue limit for each school district for the 2006–07 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that school district had been determined for the 2003–04, 2004–05, and 2005–06 fiscal years without being reduced by the deficit factors specified in subdivision (a).

(c) In computing the revenue limit for each school district for the 2010–11 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that school district had been determined for the 2009–10 fiscal year without being reduced by the deficit factors specified in subdivision (a).

(d) In computing the revenue limit for each school district for the 2011–12 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that school district had been determined for the 2010–11 fiscal year without being reduced by the deficit factors specified in subdivision (a).

(e) In computing the revenue limit for each school district for the 2012–13 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that school district had been determined for the 2011–12 fiscal year without being reduced by the deficit factors specified in subdivision (a).

(f) In computing the revenue limit for each school district for the 2013–14 fiscal year pursuant to this article, the revenue limit shall be determined as if the revenue limit for that school district had been determined for the 2012–13 fiscal year without being reduced by the deficit factors specified in subdivision (a).

(Amended by Stats. 2012, Ch. 38, Sec. 48. Effective June 27, 2012.)



42238.15

(a) Notwithstanding any other law, and in lieu of any inflation or cost-of-living adjustment otherwise authorized for any of the programs enumerated in subdivision (b), state funding for the programs enumerated in subdivision (b) shall be increased annually by the product of the following:

(1) The sum of 1.0 plus the percentage change determined under paragraph (2) of subdivision (d) of Section 42238.02.

(2) The sum of 1.0 plus the percentage of increase, from the prior fiscal year to the current fiscal year, in each of the workload factors described in subdivision (b).

(b) The programs for which annual state funding increases are determined under this section, and the factors used to measure workload for each of those programs, are as follows:

(1) Special education programs and services, as measured by the regular second principal apportionment average daily attendance for kindergarten and grades 1 to 12, inclusive.

(2) Child care and development programs, and preschool programs, as measured by the state population of children up to and including four years of age.

(c) Notwithstanding any other law, child care and development programs shall not receive a cost-of-living adjustment in the 2012–13, 2013–14, and 2014–15 fiscal years.

(Amended by Stats. 2013, Ch. 47, Sec. 41. Effective July 1, 2013.)



42238.17

Notwithstanding any other provision of law, for any school district that was reorganized effective July 1, 1992, as a unified school district and that is congruent to a school district that was reorganized as an elementary school district effective July 1, 1990, the Superintendent of Public Instruction shall compute apportionments using the following data:

(a) For the purposes of paragraph (1) of subdivision (d) of Section 42238 for the 1990–91 and 1991–92 fiscal years, the superintendent shall use the actual number of units of average daily attendance for the 1990–91 fiscal year second principal apportionments.

(b) For the purposes of paragraph (1) of subdivision (d) of Section 42238, for the 1992–93 fiscal year and each fiscal year thereafter, the superintendent shall use the actual number of units of average daily attendance for the 1992–93 fiscal year second principal apportionment.

(Added by Stats. 1993, Ch. 66, Sec. 16. Effective June 30, 1993.)



42238.18

(a) Notwithstanding any other law, only those pupils enrolled in county office of education programs while detained in a juvenile hall, juvenile home, day center, juvenile ranch, juvenile camp, or regional youth educational facility established pursuant to Article 23 (commencing with Section 850), Article 24 (commencing with Section 880), and Article 24.5 (commencing with Section 894) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code shall be counted as juvenile court school pupils. For purposes of apportionments, those pupils in a group home housing 25 or more children placed pursuant to Sections 362, 727, and 730 of the Welfare and Institutions Code or in any group home housing 25 or more children and operating one or more additional sites under a central administration for children placed pursuant to Section 362, 727, or 730 of the Welfare and Institutions Code shall be reported as county group home and institutions pupils to the Superintendent and shall be counted as juvenile court school pupils for purposes of apportionments.

(b) Notwithstanding any other law, pupils who are referred by the county probation department under Section 601 or 654 of the Welfare and Institutions Code, shall be enrolled and eligible for apportionments in county community schools only after an individualized review and certification of the appropriateness of enrollment in the county group home and institution’s school or county community school. The individualized review shall include representatives of the court, the county office of education, the county probation department, and either the school district of residence or, in cases in which the pupil resides in a group home or institution, the school district in which the group home or institution is located, and, in each case, the school district representative shall agree to the appropriateness of the proposed placement and pupils so placed shall have a probation officer assigned to their case.

(c) Regardless of the operative date of the amendments to this section made during the 1997 portion of the 1997–98 Regular Session, this section, as so amended, shall be implemented as though it had been operative on July 1, 1996. For the purpose of implementing this section for the entire 1996–97 fiscal year, the Superintendent and other public officers shall take all necessary steps to effect the required adjustments and shall have authority to adjust allowance computations, apportionments, and disbursements ordered from Section A of the State School Fund and other public funds.

(d) Notwithstanding any other law, on or after July 1, 2013, a county office of education may expend funds previously deposited in the capital outlay reserve established pursuant to former paragraph (4) of subdivision (b) of this section, as this section read on June 30, 2013, for any of the purposes specified in the local control and accountability plan adopted pursuant to Section 52066.

(Amended by Stats. 2014, Ch. 33, Sec. 25. Effective June 20, 2014.)



42238.19

For federal audit actions that became final by entry of judgment or final administrative decision on or after July 1, 1987, and that require repayment of funds to the federal government by the State Department of Education for federal audit exceptions based on findings in any school district or any other agency receiving federal funds through the department, the amount of the repayments, with interest due the federal government, may be deducted from the apportionment made to those districts or agencies by the Superintendent of Public Instruction. The amount that is repaid to the state under the provisions of Section 459 of the General Education Provisions Act (20 U.S.C. Sec. 1234h) shall be apportioned to the district in accordance with any grant back plan submitted by the district and the department and approved by the United States Department of Education.

(Added by Stats. 1993, Ch. 66, Sec. 18. Effective June 30, 1993.)



42238.20

(a) Notwithstanding any other law, commencing with the 2008–09 fiscal year, the minimum schoolday for a pupil concurrently enrolled in regular secondary school classes and classes operating pursuant to a joint powers agreement that became effective before January 1, 2008, is 180 minutes. These regular secondary school classes constitute regular school classes for purposes of Section 46010.3.

(b) For a pupil described in subdivision (a), the average daily attendance shall be included as school district average daily attendance computed pursuant to Section 42238.05.

(c) For purposes of computing attendance pursuant to Section 46300 or any other law, immediate supervision and control of pupils while attending classes pursuant to a joint powers agreement described in subdivision (a) is deemed satisfied regardless of the school district employing the certificated employee providing the supervision and control, provided the school district is a party to the joint powers agreement.

(d) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 33, Sec. 26. Effective June 20, 2014. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions.)



42238.23

Notwithstanding any other provision of law, persons providing services to local education agencies through use of a joint powers authority involving the local education agency who would, in absence of the joint powers authority, otherwise be considered school employees and subject to the Public Employees’ Retirement System rate reduction to revenue limits authorized in Section 42238, shall not be excluded from the calculations of the Public Employees’ Retirement System reduction authorized in that section.

(Added by Stats. 2000, Ch. 71, Sec. 14. Effective July 5, 2000. Note: The entire amendment by Stats. 2004, Ch. 216, Sec. 10, was nullified by the Governor's item-veto message.)



42238.24

Costs related to the salaries and benefits of teachers incurred by a school district or county office of education to provide the courses specified in paragraph (1) of subdivision (a) of Section 51225.3 shall be offset by the amount of state funding apportioned to the district pursuant to this article, or in the case of a county office of education pursuant to Article 2 (commencing with Section 2550) of Chapter 12 of Part 2 of Division 1 of Title 1, and the amount of state funding received from any of the items listed in Section 42605 that are contained in the annual Budget Act. The proportion of the school district’s current expense of education that is required to be expended for payment of the salaries of classroom teachers pursuant to Section 41372 shall first be allocated to fund the teacher salary costs incurred to provide the courses required by the state.

(Added by Stats. 2010, Ch. 724, Sec. 16. Effective October 19, 2010.)



42239

(a) For each fiscal year the Superintendent of Public Instruction shall compute funding for supplemental instruction for each school district or charter school by multiplying the number of pupil hours of supplemental instruction claimed pursuant to Sections 37252 and 37252.2 by the pupil hour allowance specified in subdivision (b) or by a pupil hour allowance specified in the annual Budget Act in lieu of the amount computed in subdivision (b).

(b) Hours of supplemental instruction shall be reimbursed at a rate of three dollars and fifty-three cents ($3.53) per pupil hour, adjusted in the 2005–06 fiscal year and subsequent fiscal years as specified in this section, provided that a different reimbursement rate may be specified for each fiscal year in the annual Budget Act that appropriates funding for that fiscal year. This amount shall be increased annually by the percentage increase pursuant to subdivision (b) of Section 42238.1 granted to school districts or charter schools for base revenue limit cost-of-living increases.

(c) (1) If appropriated funding is insufficient to pay all claims made in any fiscal year pursuant to Sections 37252 and 37252.2, the superintendent shall use any available funding appropriated for the purposes of reimbursing school districts pursuant to Section 37252 or 37252.2.

(2) If appropriated funding is still insufficient to pay all claims made in any fiscal year pursuant to Section 37252 or 37252.2, the superintendent shall use any available funding appropriated for the purposes of reimbursing school districts for supplemental instruction in the prior fiscal year.

(3) If appropriated funding is still insufficient to pay all claims made in any fiscal year pursuant to Section 37252 or 37252.2, the superintendent shall use any available funding appropriated for the purposes of reimbursing school districts for supplemental instruction in the current fiscal year.

(4) The superintendent shall notify the Director of Finance that there is an insufficiency of funding appropriated for the purposes of Sections 37252 and 37252.2 only after the superintendent has exhausted all available balances of appropriations made for the current or prior fiscal years for the reimbursement of school districts for supplemental instruction.

(d) Notwithstanding any other provision of law, neither the State Board of Education nor the Superintendent of Public Instruction may waive any provision of this section.

(Amended (as added by Stats. 2004, Ch. 871, Sec. 9) by Stats. 2005, Ch. 402, Sec. 7. Effective September 29, 2005.)



42240

For the 1988–89 fiscal year, the Superintendent of Public Instruction shall do the following:

(a) Using the latest available data as of July 1, 1987, identify each school district that meets all of the following criteria:

(1) Has a second principal apportionment average daily attendance of fewer than 2,501 for the prior fiscal year.

(2) Has approved home-to-school transportation costs in excess of 3 percent of its general fund total expense of education in the prior fiscal year.

(b) For each school district identified pursuant to subdivision (a), or that receives funding pursuant to Section 42240 or 42240.1 in the prior fiscal year, the superintendent shall make the following calculations:

(1) Subtract from the approved home-to-school transportation costs an amount equal to 3 percent of the general fund total expense of education exclusive of lottery revenues.

(2) Compare the amount determined in paragraph (1) to the amount the district received in the 1987–88 fiscal year pursuant to Sections 42240 and 42240.1.

(c) If the comparison results in an amount less than the amount received in the 1987–88 fiscal year, the superintendent shall use that amount, but in no case shall the superintendent use an amount less than 95 percent of the amount received in the 1987–88 fiscal year.

(d) The superintendent shall calculate the net savings from the comparison in subdivision (c).

(e) If the comparison results in an amount greater than the amount received in the 1987–88 fiscal year, the superintendent shall use the amount calculated as the sum of the following:

(1) The amount received in the 1987–88 fiscal year.

(2) The amount determined by allocating the net savings calculated in subdivision (d) on a pro rata basis to each district in proportion to the amount by which comparison results in an amount greater than the amount received in the 1987–88 fiscal year.

(f) The superintendent shall divide the amount determined pursuant to subdivision (c) or (e), whichever is appropriate, by the 1987–88 second principal apportionment average daily attendance.

(g) The amount determined by subdivision (f) may be added to the amount determined pursuant to subdivision (b) of Section 42238.

(h) The amount determined pursuant to subdivision (c) or (e), whichever is appropriate, may be added to the district’s transportation allowance under Section 41850.

(i) Each school district eligible for funds may elect to have the funds allocated pursuant to either subdivision (g) or (h).

(j) The amounts added to subdivision (b) of Section 42238 pursuant to subdivision (g) and the amount added to Section 41850 by subdivision (h) shall be considered to be permanent adjustments to the base revenue limit or transportation allowance as appropriate.

(Repealed and added by Stats. 1988, Ch. 1601, Sec. 2.)



42240.1

Any elementary school district with less than 2,501 units of average daily attendance in grades kindergarten to 6, inclusive, for the second principal apportionment in the 1978–79 fiscal year, whose 7th and 8th grade pupils were being educated by a high school district pursuant to Article 5 (commencing with Section 37060) of Chapter 1 of Part 22 during the 1978–79 fiscal year, shall be entitled to the revenue limit adjustment computed pursuant to Section 42240 beginning with the 1981–82 fiscal year.

This section shall become operative January 1, 1982.

(Added by Stats. 1981, Ch. 1093, Sec. 9.5.)



42241.3

(a) This section applies only to the funding generated by the average daily attendance of pupils attending a charter school that has operated as a charter school since prior to July 1, 2005, if a unified school district has been the sponsoring local educational agency as defined in subdivision (i) of Section 47632, and if the unified school district was governed by Section 47660 as that section read on December 31, 2005.

(b) For the 2005–06 fiscal year only, the revenue limit funding of a unified school district, other than a unified school district that has converted all of its schools to charter status pursuant to Section 47606 and is operating them as charter schools, shall be increased or decreased to reflect half of the difference between the funding provided for the base revenue limit per unit of average daily attendance of the unified school district as set forth in Section 42238 and the general-purpose entitlement per unit of average daily attendance of the charter school as set forth in Section 47633.

(Amended by Stats. 2006, Ch. 730, Sec. 15. Effective January 1, 2007.)



42241.7

(a) For the 1978–79 fiscal year, and each fiscal year thereafter, the revenue limit of any elementary, high, or unified school district authorized pursuant to Sections 42237 and 42238 may be increased by an amount sufficient to provide additional revenue equal to the expenditures estimated to be incurred by the district in the budget year in complying with the following provisions of the Unemployment Insurance Code: Sections 605 and 803, Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1, or Article 3 (commencing with Section 976) of Chapter 4 of Part 1 of Division 1, less the actual expenditures incurred by the district in the 1975–76 fiscal year in complying with the following provisions of the Unemployment Insurance Code: Section 605.2 and Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1.

(b) If, at the end of any fiscal year, the actual expenditures of the district specified in subdivision (a) are less than the revenue derived from the increase in revenue limit provided in subdivision (a) for that fiscal year, the difference shall be used in the following fiscal year exclusively for expenditures required pursuant to the Unemployment Insurance Code provisions specified in subdivision (a).

(c) If, at the end of any fiscal year, the actual expenditures of the district specified in subdivision (a) exceed the revenue derived from the increase in revenue limit provided in subdivision (a) for that fiscal year, the difference may be added to the increase in revenue limit, authorized pursuant to this section, in the following fiscal year.

(d) (1) For the 1994–95 to 2002–03 fiscal years, inclusive, the adjustment computed pursuant to this section shall not be adjusted by the deficit factor applied to the revenue limit of each school district pursuant to Section 42238.145.

(2) For the 2003–04 fiscal year and each fiscal year thereafter, the revenue limit reduction specified in Section 42238.146 may not be applied to the adjustment computed pursuant to this section.

(e) Expenditures for employees of charter schools funded pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 are excluded from the calculations set forth in this section.

(Amended by Stats. 2003, Ch. 227, Sec. 17. Effective August 11, 2003.)



42242

The Superintendent of Public Instruction shall determine at the time of each apportionment the proposed receipts and expenditures of funds under the provisions of the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.). In the event that the proposed distribution of funds results in funds not being expended, those funds are hereby reappropriated for reallocation for local entitlements for special education.

This section shall become operative July 1, 1984.

(Amended by Stats. 1993, Ch. 1296, Sec. 8.7. Effective October 11, 1993.)



42243.7

(a) For any school district that commenced operations on or after June 30, 1978, or for any school district that receives approval from the department for a new continuation education high school for the 1979–80 fiscal year, or any fiscal year thereafter, the Superintendent of Public Instruction shall compute an adjustment to the district revenue limit pursuant to this section.

(b) Determine the amount of foundation program that the district would have been entitled to pursuant to subdivision (a) of Section 41711, as that section read on July 1, 1977, if the district had operated during the 1977–78 fiscal year, utilizing the number of units of average daily attendance attending high school in the district in the fiscal year for which the revenue limit is being computed.

(c) Determine the amount of foundation program that the district would have been entitled to pursuant to paragraph (1) of subdivision (b) of Section 41711, as that section read on July 1, 1977, if the district had operated during the 1977–78 fiscal year, utilizing the same number of units of average daily attendance used in subdivision (b) of this section.

(d) Subtract the amount determined pursuant to subdivision (c) from the amount computed pursuant to subdivision (b).

(e) The amount computed pursuant to subdivision (d), if greater than zero, shall be added to the revenue limit computed pursuant to subdivision (c) of Section 42237 or pursuant to Section 42238. If the amount in subdivision (d) is less than zero there is no adjustment.

(f) The Superintendent of Public Instruction shall reduce by the amount computed pursuant to subdivision (e) the revenue limit computed pursuant to Section 42238 of any district discontinuing the operation of a continuation education school approved pursuant to subdivision (a).

(g) (1) For the 1994–95 to 2002–03 fiscal years, inclusive, the adjustment computed pursuant to this section may not be adjusted by the deficit factor applied to the revenue limit of each school district pursuant to Section 42238.145.

(2) For the 2003–04 fiscal year and each fiscal year thereafter, the revenue limit reduction specified in Section 42238.146 may not be applied to the adjustment computed pursuant to this section.

(h) The adjustment computed pursuant to this section for a new continuation education high school may be applicable for any unified school district that was not fully operational during the first year of operation of the continuation education high school. The number of units of average daily attendance to be used in computing the adjustment shall be the number of units of average daily attendance generated by the continuation education high school in the district for the first year that the district is fully operational in all grades.

(i) In the 1998–99 fiscal year and each fiscal year thereafter, the ranges of average daily attendance resulting from the calculation set forth in this section pursuant to Section 41711, as that section read on July 1, 1977, shall be reduced by the statewide average percentage that absences excused pursuant to subdivision (b) of Section 46010, as that section read on July 1, 1996, were of total second principal apportionment regular average daily attendance for high schools in 1996–97, with the reduced ranges then rounded to the nearest integer.

(j) Commencing with the 2005–06 fiscal year and notwithstanding any provision of law, the amount of the adjustment calculated pursuant to this section shall not be added to the revenue limit of a school district, but shall be used in determining the amount of the pupil retention block grant awarded a school district pursuant to Article 1 (commencing with Section 41500) of Chapter 3.2.

(Amended by Stats. 2004, Ch. 871, Sec. 12. Effective January 1, 2005.)



42244

It is the intent of the Legislature that, in the event a district increases its average daily attendance at a continuation education school above the average daily attendance level approved pursuant to subdivision (a) of Section 42243.7, the entire amount of the revenues generated by the additional average daily attendance shall be expended on the continuation education school program.

(Added by Stats. 1983, Ch. 299, Sec. 2.)



42245

Whenever any computation required by this article results, because of estimating or other errors, in a total revenue limit in an amount more or less than actual data would have produced, the revenue limit for the succeeding fiscal year shall be reduced by an amount equal to the amount of the error if the total produced was more, and may be increased by an amount up to the amount of the error if the total produced was less.

(Repealed and added by Stats. 1979, Ch. 282.)



42250.1

(a) From funds appropriated by the Legislature for this purpose for any fiscal year, the State Allocation Board shall allocate to school districts selected by the board pursuant to this section, funding for the expenses of air-conditioning equipment and insulation materials, and for the costs of installing the equipment and materials, for schools operating in the current fiscal year or planning to operate in the second subsequent fiscal year on a year-round or continuous basis pursuant to Chapter 3 (commencing with Section 37400), Chapter 4 (commencing with Section 37500), or Chapter 5 (commencing with Section 37600) of Part 22.

(b) The board shall allocate the funds appropriated under subdivision (a) only to those school districts in which a high percentage of the pupils, or a significant number of the pupils, are enrolled in the current fiscal year or will be enrolled in the second subsequent fiscal year in year round or continuous schools as described in subdivision (a). The board shall grant preference in the allocation of those funds to those year round or continuous schools that are both situated in climates that require air-conditioning and insulation during June, July, and August, and have a high percentage of overcrowding of pupils. In addition, all schools participating in the demonstration program provided pursuant to Chapter 2.5 (commencing with Section 37300) of Part 22 and satisfying the criteria set forth in this subdivision shall be eligible to receive, and given priority for, the maximum allocation of funds under this section.

(c) Whenever a school district has received an allocation pursuant to this section for a school that was scheduled to begin operating year round in the second subsequent fiscal year but that did not begin operating year round in that fiscal year, the school district shall repay the amount allocated with interest to the State School Building Fund.

(d) A school district may elect to apply for funding under this section on a basis that groups two or more qualifying schools in the district.

A school district that elects to apply for funding pursuant to this subdivision shall identify the cost for each school in that application. The total of those costs shall be the maximum amount apportioned by the state for those schools contained in that single application and that amount shall be no more than the amount that would have been apportioned to each school if each school had submitted an application individually.

(e) Funds allocated to any school district under this section may be expended only to pay the actual allowable expenses of air-conditioning equipment and insulation materials, and of the installation of air-conditioning equipment and insulation materials, at the project sites that generated the funding eligibility.

(Amended by Stats. 1995, Ch. 553, Sec. 1. Effective October 4, 1995.)



42251

(a) The Superintendent shall make the following calculations for the 2011–12 fiscal year:

(1) Determine the amount of funds that will be restricted after the Superintendent makes the deduction pursuant to Section 52335.3 for each county office of education pursuant to subdivision (e) of Section 2558 as of June 30, 2012.

(2) Divide fifty million dollars ($50,000,000) by the statewide sum of the amounts determined pursuant to paragraph (1). If the fraction is greater than one it shall be deemed to be one.

(3) Multiply the fraction determined pursuant to paragraph (2) by the amount determined pursuant to paragraph (1) for each county office of education.

(b) The auditor-controller of each county shall distribute the amounts determined in paragraph (3) of subdivision (a) to the Supplemental Revenue Augmentation Fund created within the county pursuant to Section 100.06 of the Revenue and Taxation Code. The aggregate amount of transfers required by this subdivision shall be made in two equal shares, with the first share being transferred no later than January 15, 2012, and the second share being transferred after that date but no later than May 1, 2012.

(c) The moneys transferred to the Supplemental Revenue Augmentation Fund in the 2011–12 fiscal year shall be transferred by the county office of education to the Controller, in amounts and for those purposes as directed by the Director of Finance, exclusively to reimburse the state for the costs of providing trial court services and costs until those moneys are exhausted.

(Amended by Stats. 2012, Ch. 162, Sec. 31. Effective January 1, 2013.)






ARTICLE 4 - Funding for Small School Districts

42280

(a) For each school district that meets, in the current or prior fiscal year, the conditions specified in Section 42281, 42282, or 42284 the Superintendent shall compute, for each qualifying school in the school district, an amount pursuant to this article.

(b) For each school district that is a countywide unified school district that had fewer than 2,501 units of average daily attendance in the 1990–91 fiscal year, the Superintendent shall compute an amount pursuant to this article for those schools that meet the conditions specified in Sections 42283 and 42285 in the current or prior fiscal year. This subdivision is only applicable to those schools funded pursuant to this article in the 1990–91 fiscal year and, in subsequent years, if the school district has no more than 3,000 units of average daily attendance.

(Amended by Stats. 2013, Ch. 47, Sec. 42. Effective July 1, 2013.)



42281

Except as specified in subdivision (d), for each elementary school district that maintains only one school with a second principal apportionment average daily attendance of less than 97, the Superintendent shall make one of the following computations, whichever provides the lesser amount:

(a) For each small school that has an average daily attendance during the fiscal year of less than 25, exclusive of pupils attending the 7th and 8th grades of a junior high school, and for which school at least one teacher was hired full time, the Superintendent shall compute for the school district fifty-two thousand nine hundred twenty-five dollars ($52,925).

(b) For each small school that has an average daily attendance during the fiscal year of 25 or more and less than 49, exclusive of pupils attending the 7th and 8th grades of a junior high school, and for which school at least two teachers were hired full time for more than one-half of the days schools were maintained, the Superintendent shall compute for the school district one hundred five thousand eight hundred fifty dollars ($105,850).

(c) For each small school that has an average daily attendance during the fiscal year of 49 or more but less than 73, exclusive of pupils attending the 7th and 8th grades of a junior high school, and for which school three teachers were hired full time for more than one-half of the days schools were maintained, the Superintendent shall compute for the school district one hundred fifty-eight thousand seven hundred seventy-five dollars ($158,775).

(d) For each small school that has an average daily attendance during the fiscal year of 73 or more and less than 97, exclusive of pupils attending the 7th and 8th grades of a junior high school, and for which school four teachers were hired full time for more than one-half of the days schools were maintained, the Superintendent shall compute for the school district two hundred eleven thousand seven hundred dollars ($211,700). A school district that qualifies under this subdivision may use this funding calculation until the local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, per unit of average daily attendance multiplied by the average daily attendance produces state aid equal to the small school funding formula.

(Amended by Stats. 2014, Ch. 327, Sec. 9. Effective January 1, 2015.)



42282

For each district with fewer than 2,501 units of second principal apportionment average daily attendance, on account of each necessary small school, the Superintendent shall make the following computations:

(a) For each necessary small school which has an average daily attendance during the fiscal year of less than 25, exclusive of pupils attending the 7th and 8th grades of a junior high school, and for which school at least one teacher was hired full time, the Superintendent shall compute for the school district fifty-two thousand nine hundred twenty-five dollars ($52,925).

(b) For each necessary small school which has an average daily attendance during the fiscal year of 25 or more and less than 49, exclusive of pupils attending the 7th and 8th grades of a junior high school, and for which school at least two teachers were hired full time for more than one-half of the days schools were maintained, the Superintendent shall compute for the school district one hundred five thousand eight hundred fifty dollars ($105,850).

(c) For each necessary small school which has an average daily attendance during the fiscal year of 49 or more, but less than 73, exclusive of pupils attending the 7th and 8th grades of a junior high school, and for which school three teachers were hired full time for more than one-half of the days schools were maintained, the Superintendent shall compute for the school district one hundred fifty-eight thousand seven hundred seventy-five dollars ($158,775).

(d) For each necessary small school which has an average daily attendance during the fiscal year of 73 or more and less than 97, exclusive of pupils attending the 7th and 8th grades of a junior high school, and for which school four teachers were hired full time for more than one-half of the days schools were maintained, the Superintendent shall compute for the school district two hundred eleven thousand seven hundred dollars ($211,700).

(e) A school district that qualifies under this section may use this funding calculation until the local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, per unit of average daily attendance multiplied by the average daily attendance produces state aid equal to the small school funding formula.

(Amended by Stats. 2013, Ch. 47, Sec. 44. Effective July 1, 2013.)



42283

(a) For purposes of Sections 42281 and 42282, a “necessary small school” is an elementary school with an average daily attendance of less than 97, excluding pupils attending the seventh and eighth grades of a junior high school, maintained by a school district to which any of the following conditions apply:

(1) If as many as five pupils residing in the school district and attending kindergarten and grades 1 to 8, inclusive, excluding pupils attending the seventh and eighth grades of a junior high school, in the elementary school with an average daily attendance of less than 97 would be required to travel more than 10 miles one way from a point on a well-traveled road nearest their home to the nearest other public elementary school.

(2) If as many as 15 pupils residing in the school district and attending kindergarten and grades 1 to 8, inclusive, excluding pupils attending the seventh and eighth grades of a junior high school, in the elementary school with an average daily attendance of less than 97 would be required to travel more than five miles one way from a point on a well-traveled road nearest their home to the nearest other public elementary school.

(3) If topographical or other conditions exist in a school district which would impose unusual hardships if the number of miles specified in paragraph (1) or (2) were required to be traveled, or if during the fiscal year the roads which would be traveled have been impassable for more than an average of two weeks per year for the preceding five years, the governing board of the school district may, on or before April 1, request the Superintendent, in writing, for an exemption from these requirements or for a reduction in the miles required. The request shall be accompanied by a statement of the conditions upon which the request is based, giving the information in a form required by the Superintendent. The Superintendent shall cause an investigation to be made, and shall either grant the request to the extent he or she deems necessary, or deny the request.

(b) For purposes of this section, “other public elementary school” is a public school, including a charter school, that serves kindergarten or any of grades 1 to 8, inclusive, exclusive of grades 7 and 8 of a junior high school.

(Amended by Stats. 2014, Ch. 71, Sec. 36. Effective January 1, 2015.)



42284

(a) For each school district with fewer than 2,501 units of average daily attendance, on account of each necessary small high school, the Superintendent shall make one of the following computations selected with regard only to the number of certificated employees employed or average daily attendance, whichever provides the lesser amount:

Average daily
attendance

Minimum number
of certificated
employees

Amount to be
computed

1–19  ........................

less than 3

$42,980

per teacher

1–19  ........................

3

191,340

20–38  ........................

4

234,320

39–57  ........................

5

277,300

58–71  ........................

6

320,280

72–86  ........................

7

363,260

87–100  ........................

8

406,240

101–114  ........................

9

449,220

115–129  ........................

10

492,200

130–143  ........................

11

535,180

144–171  ........................

12

578,160

172–210  ........................

13

621,140

211–248  ........................

14

664,120

249–286  ........................

15

707,100

(b) For purposes of this section, a “certificated employee” means an equivalent full-time position of an individual holding a credential authorizing service and providing service in grades 9 to 12, inclusive, in any secondary school. Any fraction of an equivalent full-time position remaining after all equivalent full-time positions for certificated employees within the school district have been calculated shall be deemed to be a full-time position.

(c) A school district that qualifies under this section may use the funding calculation as provided in this section until the local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, per unit of average daily attendance multiplied by the average daily attendance produces state aid equal to the funding provided under this section.

(Amended by Stats. 2014, Ch. 33, Sec. 28. Effective June 20, 2014.)



42285

(a) For purposes of Section 42284, a necessary small high school is a high school with an average daily attendance of less than 287 pupils that comes within any of the following conditions:

(1) The projection of its future enrollment on the basis of the enrollment of the elementary schools in the school district shows that within eight years the enrollment in high school in grades 9 to 12, inclusive, will exceed 286 pupils.

(2) Any one of the following combinations of distance and units of average daily attendance applies:

(A) The high school had an average daily attendance of less than 96 pupils in grades 9 to 12, inclusive, during the preceding fiscal year and is more than 15 miles by well-traveled road from the nearest other public high school and either 90 percent of the pupils would be required to travel 20 miles or 25 percent of the pupils would be required to travel 30 miles one way from a point on a well-traveled road nearest their homes to the nearest other public high school.

(B) The high school had an average daily attendance of 96 pupils or more and less than 144 pupils in grades 9 to 12, inclusive, during the preceding fiscal year and is more than 10 miles by well-traveled road from the nearest other public high school and either 90 percent of the pupils would be required to travel 18 miles or 25 percent of the pupils would be required to travel 25 miles one way from a point on a well-traveled road nearest their homes to the nearest other public high school.

(C) The high school had an average daily attendance of 144 pupils or more and less than 192 pupils in grades 9 to 12, inclusive, during the preceding fiscal year and is more than 71/2 miles by well-traveled road from the nearest other public high school and either 90 percent of the pupils would be required to travel 15 miles or 25 percent of the pupils would be required to travel 20 miles one way from a point on a well-traveled road nearest their homes to the nearest other public high school.

(D) The high school had an average daily attendance of 192 pupils or more and less than 287 pupils in grades 9 to 12, inclusive, during the preceding fiscal year and is more than 5 miles by well-traveled road from the nearest other public high school and either 90 percent of the pupils would be required to travel 10 miles or 25 percent of the pupils would be required to travel 15 miles to the nearest other public high school.

(3) Topographical or other conditions exist in the school district which would impose unusual hardships on the pupils if the number of miles specified in paragraph (2) were required to be traveled. In these cases, the Superintendent may, when requested, and after investigation, grant exceptions from the distance requirements.

(4) The Superintendent has approved the recommendation of a county committee on school district organization designating one of two or more schools as necessary isolated schools in a situation where the schools are operated by two or more school districts and the average daily attendance of each of the schools is less than 287 pupils in grades 9 to 12, inclusive.

(b) For purposes of Section 42284, a necessary small high school also includes any of the following:

(1) A high school maintained by a school district for the exclusive purpose of educating juvenile hall pupils or pupils with exceptional needs.

(2) A high school maintained by a county office of education for the exclusive purpose of educating foster youth if the high school provided instruction in the 2012–13 fiscal year and the high school is the only one maintained by the county office of education that exclusively educates foster youth. Notwithstanding Section 42286, this paragraph shall become inoperative on July 1, 2017.

(3) A high school maintained by a unified school district as the only comprehensive high school if the high school has an average daily attendance of less than 286 pupils and the school district has 50 or fewer pupils per square mile of school district territory, as measured by the number of pupils residing in the school district. Notwithstanding Section 42286, this paragraph shall become inoperative on July 1, 2017.

(c) For purposes of Section 42284, a necessary small high school does not include a continuation school.

(d) For purposes of this section, “other public high school” is a public school, including a charter school, that serves any of grades 9 to 12, inclusive.

(Amended by Stats. 2014, Ch. 33, Sec. 29. Effective June 20, 2014.)



42285.3

Notwithstanding subdivision (b) of Section 42280 or any other provision of law, a unified school district that is the only school district in a county, that has received more than two million seven hundred thousand dollars ($2,700,000) in federal Forest Reserve funds in the 1992–93 school year and less than one million three hundred thousand dollars ($1,300,000) in federal Forest Reserve funds in the 1996–97 school year, and that has fewer than 4,501 units of average daily attendance in the 1997–98 school year or in subsequent school years shall be eligible to receive apportionments pursuant to the schedules for a “necessary small school” and a “necessary small high school,” as set forth in this article, for up to the total number of schools in the district that would have met the criteria for classification as a necessary small school or a necessary small high school in the 1996–97 fiscal year, if the district had fewer than 2,501 units of average daily attendance in the 1996–97 fiscal year, except that this section does not apply in a school year in which an otherwise eligible school district receives more than two million dollars ($2,000,000) in federal Forest Reserve funds.

(Amended by Stats. 2004, Ch. 105, Sec. 1. Effective July 6, 2004.)



42286

(a) Except as required under subdivision (b), if a high school is determined to be a necessary small high school under Section 42285, that status shall not be changed except as a review of the determinative factors made every two years following the date of the determination indicates that the determination should be changed.

(b) If a high school is determined to be a necessary small high school under paragraph (3) of subdivision (b) of Section 42285, that status shall not be changed except as a review of the determinative factors made every two years following the date of the determination indicates that the determination should be changed.

(c) A high school that has not been determined to be a necessary small high school under Section 42285, may be determined to be a necessary small high school at the beginning of a fiscal year if it meets the criteria specified in Section 42285.

(Amended by Stats. 2013, Ch. 47, Sec. 54. Effective July 1, 2013.)



42287

(a) For the 1984–85 fiscal year to the 2012–13 fiscal year, inclusive, the Superintendent shall increase the funding amounts specified in Sections 42281, 42282, and 42284 by an amount proportionate to the increase applied to the statewide average revenue limit for unified school districts for the then current fiscal year.

(b) Commencing with the 2013–14 fiscal year, the Superintendent shall increase the funding amounts specified in Sections 42281, 42282, and 42284, as previously increased pursuant to subdivision (a) and Sections 42289 to 42289.5, inclusive, by the percentage calculated pursuant to paragraph (2) of subdivision (d) of Section 42238.02, subject to the criteria specified in paragraph (5) of subdivision (b) of Section 42238.03, for the then current fiscal year.

(Amended by Stats. 2013, Ch. 357, Sec. 28. Effective September 26, 2013.)



42289

Notwithstanding any other law, for each fiscal year through the 2012–13 fiscal year, before calculating the increase in funding amount specified in Section 42287, the Superintendent shall increase the funding amounts specified in Sections 42281, 42282, and 42284, by the product of subdivisions (a) and (b):

(a) The amount per unit of average daily attendance received by the school district pursuant to Section 46201 in the prior fiscal year.

(b) The average daily attendance for each necessary small school and necessary small high school for which the school district received funding in the prior fiscal year pursuant to Section 42281, 42282, or 42284, as appropriate.

(Amended by Stats. 2013, Ch. 47, Sec. 56. Effective July 1, 2013.)



42289.1

(a) Notwithstanding any other law, for the 1988–89 fiscal year to the 2012–13 fiscal year, inclusive, after calculating the increase in funding amounts specified in Section 42287, the Superintendent shall increase the funding amounts specified in Sections 42281, 42282, and 42284, by the sum of paragraphs (1) and (2):

(1) Compute the product of subparagraphs (A) and (B):

(A) The amount per unit of average daily attendance computed pursuant to subdivision (g) of Section 42240.

(B) The average daily attendance for each necessary small school and necessary small high school for which the district receives funding in the current fiscal year pursuant to Section 42281, 42282, or 42284, as appropriate.

(2) From the 1990–91 fiscal year to the 2012–13 fiscal year, inclusive, the amount computed pursuant to paragraph (1) shall be increased by the percentage cost-of-living increase given to school district revenue limits for the then current fiscal year.

(Amended by Stats. 2013, Ch. 47, Sec. 57. Effective July 1, 2013.)



42289.2

(a) Notwithstanding any other law, for the 1989–90 fiscal year to the 2012–13 fiscal year, inclusive, after calculating the increase in funding amounts specified in Section 42287, the Superintendent shall increase the funding amounts specified in Sections 42281, 42282, and 42284, by the sum of paragraphs (1) and (2):

(1) Compute the product of subparagraphs (A) and (B):

(A) The amount per unit of average daily attendance computed pursuant to subdivision (e) of Section 54060.5.

(B) The average daily attendance for each necessary small school and necessary small high school for which the school district receives funding in the current fiscal year pursuant to Section 42281, 42282, or 42284, as appropriate.

(2) From the 1990–91 fiscal year to the 2012–13 fiscal year, inclusive, the amount computed pursuant to paragraph (1) shall be increased by the percentage cost-of-living increase given to school district revenue limits for the then current fiscal year.

(Amended by Stats. 2013, Ch. 47, Sec. 58. Effective July 1, 2013.)



42289.3

(a) Notwithstanding any other law, for the 1989–90 fiscal year to the 2012–13 fiscal year, inclusive, after calculating the increase in funding amounts specified in Section 42287, the Superintendent shall increase the funding amounts specified in Sections 42281, 42282, and 42284, by the sum of paragraphs (1) and (2):

(1) Compute the product of subparagraphs (A) and (B):

(A) The amount per unit of average daily attendance computed pursuant to subdivision (e) of Section 54060.6.

(B) The average daily attendance for each necessary small school and necessary small high school for which the school district receives funding in the current fiscal year pursuant to Section 42281, 42282, or 42284, as appropriate.

(2) From the 1990–91 fiscal year to the 2012–13 fiscal year, inclusive, the amount computed pursuant to paragraph (1) shall be increased by the percentage cost-of-living increase given to school district revenue limits for the then current fiscal year.

(Amended by Stats. 2013, Ch. 47, Sec. 59. Effective July 1, 2013.)



42289.4

(a) Notwithstanding any other law, for the 1989–90 fiscal year to the 2012–13 fiscal year, inclusive, after calculating the increase in funding amounts specified in Section 42287, the Superintendent of Public Instruction shall increase the funding amounts specified in Sections 42281, 42282, and 42284, by the sum of paragraphs (1) and (2):

(1) Compute the product of subparagraphs (A) and (B):

(A) The amount per unit of average daily attendance computed pursuant to subdivision (b) of Section 54060.7.

(B) The average daily attendance for each necessary small school and necessary small high school for which the school district receives funding in the current fiscal year pursuant to Section 42281, 42282, or 42284, as appropriate.

(2) From the 1990–91 fiscal year to the 2012–13 fiscal year, inclusive, the amount computed pursuant to paragraph (1) shall be increased by the percentage cost-of-living increase given to school district revenue limits for the then current fiscal year.

(Amended by Stats. 2013, Ch. 47, Sec. 60. Effective July 1, 2013.)



42289.5

Notwithstanding any other law, the increases determined pursuant to Sections 42289, 42289.1, 42289.3, and 42289.4 shall be permanently increased for the 1998–99 fiscal year by the quotient, for each school district eligible for an increase, of the amount determined pursuant to subparagraph (B) of paragraph (3) of subdivision (a) of Section 42238.8, as that section read on January 1, 2013, divided by the amount determined pursuant to subparagraph (C) of paragraph (3) of subdivision (a) of Section 42238.8, as that section read on January 1, 2013.

(Amended by Stats. 2013, Ch. 47, Sec. 61. Effective July 1, 2013.)



42289.6

(a) It is the intent of the Legislature that the Quality Education Commission review the eligibility provisions for the establishment of necessary small schools as specified in Sections 42280, 42282, 42283, 42284, and 42285, including the following:

(1) The appropriate size for a necessary small elementary school, a necessary small middle school, and a necessary small high school.

(2) Whether mileage and other eligibility requirements are appropriate or need to be modified.

(b) It is further the intent of the Legislature that by January 1, 2006, the Quality Education Commission recommend to the Legislature modifications regarding the size, eligibility requirements, and funding of necessary small schools.

(Added by Stats. 2004, Ch. 871, Sec. 13. Effective January 1, 2005.)






ARTICLE 4.5 - Small School District Transportation

42290

(a) Any school district or county office of education with an average daily attendance of less than 2,501 in any fiscal year may, in that fiscal year, apply to the State Department of Education for an apportionment for transportation equipment, as specified in Section 42291.

(b) The State Department of Education may adopt regulations regarding district or county office applications pursuant to this section.

(Amended by Stats. 1988, Ch. 1461, Sec. 16.)



42291

(a) The State Department of Education shall grant applications for apportionments for purposes of this article, to the extent that funds are available, according to the following priorities:

(1) First priority for apportionments shall be for the purchase of new schoolbuses to replace existing schoolbuses owned by an eligible district or county office that do not conform to federal safety standards.

(2) Second priority for apportionments shall be for the reconditioning of existing schoolbuses owned by an eligible district or county office. For purposes of this paragraph, “reconditioning” includes, but is not limited to, retrofitting schoolbuses to conform to the federal Motor Vehicle Safety Standard 222 relating to schoolbus passenger seating and crash protection requirements.

(3) Any remaining funds shall be apportioned for the purchase of new schoolbuses by eligible districts and county offices which have proposed to increase the number of schoolbuses owned by the district or county office.

(b) The governing board of any school district or county office of education with an average attendance of less than 2,501 in the current fiscal year shall be eligible to receive apportionments under this section for the replacement of schoolbuses with new schoolbuses.

(c) The State Department of Education shall develop priority categories for funding under this section which are based solely on vehicle age and mileage. Seventy-five percent of the funds available in any fiscal year for the purposes of this section shall be distributed to school districts and county offices of education based upon priority categories which utilize only vehicle age, mileage, and type of vehicle. Twenty-five percent of the funds available in any fiscal year for purposes of this section shall be allocated based upon the condition of the vehicles to be replaced. School districts and county offices of education shall submit as evidence of the condition of the vehicle to be replaced, the most recent California Highway Patrol inspection report, a repair estimate made by an independent repair shop, and any other information requested by the department.

(d) The State Department of Education shall estimate the cost of a replacement vehicle of the same capacity as the vehicle being replaced. A school district’s or county office of education’s entitlement shall equal the department’s estimated cost. A district or county office may use additional district or county office funds to purchase a schoolbus which is more expensive than the model used by the department to estimate the cost.

(e) Funds allocated pursuant to this section shall not be used to purchase a vehicle which does not meet the schoolbus passenger seating and crash protection requirements of the federal Motor Vehicle Safety Standard 222.

(Amended by Stats. 1986, Ch. 11, Sec. 2. Effective March 3, 1986.)



42291.5

(a) For the purposes of this article, in a school district with fewer than three schoolbuses, a schoolbus shall be considered disposed of for the purposes of replacement if the schoolbus is designated a temporary schoolbus. A temporary schoolbus shall be limited to annual mileage of no more than 10 percent of the average annual mileage in that district over the prior five years.

(b) A schoolbus that is designated a temporary schoolbus under subdivision (a), is no longer eligible for replacement pursuant to this article, Article 4.7 (commencing with Section 42300), or Part 10.7 (commencing with Section 17910).

(c) After a schoolbus has been designated as temporary pursuant to subdivision (a), and before it can be used as a schoolbus, the school district must be in compliance with all relevant provisions of the Vehicle Code and Title 13 of the California Code of Regulations.

(Added by Stats. 1994, Ch. 510, Sec. 1. Effective January 1, 1995.)



42292

Insofar as possible, any purchases of new schoolbuses with funds apportioned pursuant to this article shall be made by the Department of General Services. Title to any schoolbus purchased by the Department of General Services pursuant to this section shall be in the name of the school district for which the schoolbus was purchased.

(Added by Stats. 1983, Ch. 498, Sec. 23. Effective July 28, 1983.)



42293

For the 1995–96 fiscal year, the State Department of Education shall collect and rank the schoolbus replacement applications for each of the 1995–96 and 1996–97 fiscal years. The department shall notify each school district of its rank and shall use that rank for the allocation of any funds appropriated pursuant to this article in the 1995–96 or 1996–97 fiscal year. Commencing with the 1996–97 fiscal year and each year thereafter, the department shall request schoolbus replacement applications for the next fiscal year and shall use those applications for the allocation of any funds to be appropriated for the next fiscal year.

(Added by Stats. 1994, Ch. 510, Sec. 2. Effective January 1, 1995.)






ARTICLE 4.7 - School Transportation

42300

Any school district or county office of education with an average daily attendance of 2,501 or more, but less than 6,000, may apply to the State Department of Education for a one-time only apportionment for the purchase of transportation equipment, as specified in Section 42301. The State Department of Education shall adopt regulations regarding district or county office applications pursuant to this section.

(Added by Stats. 1985, Ch. 1440, Sec. 3. Effective October 1, 1985. Operative October 2, 1985, by Sec. 37 of Ch. 1440.)



42301

(a) Notwithstanding any other provision, the State Department of Education shall grant applications for apportionments for purposes of this article, to the extent that funds are available, according to the following priorities:

(1) First priority for apportionments shall be for the purchase of new schoolbuses to replace existing schoolbuses owned by an eligible district or county office that do not conform to federal safety standards.

(2) Second priority for apportionments shall be for the reconditioning of existing schoolbuses owned by an eligible district or county office. For purposes of this paragraph, “reconditioning” includes, but is not limited to, retrofitting schoolbuses to conform to the federal Motor Vehicle Safety Standard 222 relating to schoolbus passenger seating and crash protection requirements.

(3) Any remaining funds shall be apportioned for the purchase of new schoolbuses by eligible districts or county offices which have proposed to increase the number of schoolbuses owned by the district or county office of education.

(4) In awarding grants, in accordance with the priorities established by paragraphs (1), (2), and (3), the State Department of Education shall give priority to eligible school districts with the smallest average daily attendance, as determined by the department.

(b) The governing board of any school district or county office of education shall be eligible to receive apportionments under this article for the replacement of schoolbuses.

(c) Any school district or county office of education receiving funds under this section shall be required to pay one-half of the estimated cost of a new schoolbus.

Each school district or county office shall also be required to contribute 50 percent of any proceeds from the sale of any schoolbus to be replaced with a new schoolbus purchased under this article.

(d) Insofar as possible, any purchases of new schoolbuses with funds apportioned pursuant to this article shall be made by the Department of General Services. Title to any schoolbus purchased by the Department of General Services pursuant to this section shall be in the name of the school district or county office of education for which the schoolbus was purchased.

(e) The State Department of Education shall develop priority categories for funding under this section which are based solely on vehicle age and mileage. Seventy-five percent of the funds available in any fiscal year for the purposes of this section shall be distributed to school districts and county offices of education based upon priority categories that utilize only vehicle age, mileage, and type of vehicle. Twenty-five percent of the funds available in any fiscal year for purposes of this section shall be allocated based upon the condition of the vehicles to be replaced. School districts and county offices shall submit as evidence of the condition of the vehicle to be replaced, the most recent California Highway Patrol inspection report, a repair estimate made by an independent repair shop, and any other information requested by the department.

(f) The State Department of Education shall estimate the cost of a replacement vehicle of the same capacity as the vehicle being replaced. A school district’s or county office’s entitlement shall equal the department’s estimated cost, less any contributions determined pursuant to this section. A district or county office may use additional district or county office funds to purchase a schoolbus which is more expensive than the model used by the department to estimate the cost.

(g) Funds allocated pursuant to this section shall not be used to purchase a vehicle which does not meet the schoolbus passenger seating and crash protection requirements of the federal Motor Vehicle Safety Standard 222.

(Amended by Stats. 1996, Ch. 204, Sec. 11. Effective July 22, 1996.)



42301.1

In allocating any funds for schoolbus replacement or reconditioning, the State Department of Education shall allocate funds for vehicles used in special education in not less than the proportion as the percentage of vehicles used compares to total schoolbuses in the state. The State Department of Education may adopt regulations to implement this section in an equitable manner.

School districts or county offices of education providing transportation services through a cooperative, consortium, or joint powers agreement, shall be eligible to participate by application from the member district.

The Division of State Special Schools of the State Department of Education shall have the same status as a school district for the purposes of this section.

(Amended by Stats. 1988, Ch. 1461, Sec. 17.)



42303

Notwithstanding the provisions of this article, Article 4.5 (commencing with Section 42290), Part 10.7 (commencing with Section 17910), or any other law, a school district that receives funding for the replacement of a schoolbus may sell that schoolbus to another school district in this state if all of the following conditions are satisfied:

(a) The purchasing school district is replacing a schoolbus that is in service at the time of the sale and has not been designated a temporary schoolbus pursuant to subdivision (a) of Section 42291.5.

(b) The schoolbus being replaced by the purchasing school district is older than the schoolbus that is the subject of the sale.

(c) The schoolbus being replaced is not sold to another school district.

(d) The purchasing school district by a resolution from its governing board, holds the state and the selling school district harmless for any liability that may result from the schoolbus that is the subject of the sale.

(e) The proceeds from the sale of a schoolbus shall be used by the selling district for home-to-school transportation purposes.

(f) After the districts agree to the sale, but prior to the sale being finalized, the schoolbus being sold must be in compliance with all relevant provisions of the Vehicle Code and Title 13 of the California Code of Regulations.

(Repealed and added by Stats. 1994, Ch. 510, Sec. 4. Effective January 1, 1995.)









CHAPTER 8 - Supplemental School Revenues

42400

(a) Revenues derived from a transactions and use tax imposed pursuant to Chapter 3.5 (commencing with Section 7288.1) of Part 1.7 of Division 2 of the Revenue and Taxation Code shall be allocated directly to each school district within the county and to the county office of education on the basis of an equal amount for each unit of average daily attendance within the county.

(b) The average daily attendance used for purposes of the allocations pursuant to subdivision (a) shall be the same average daily attendance used for purposes of allocations pursuant to Section 8880.5 of the Government Code.

(Added by Stats. 1991, 1st Ex. Sess., Ch. 14, Sec. 1. Effective March 7, 1993. Note: Condition in Sec. 4 of Ch. 14 was satisfied by enactment of AB 1930 as Ch. 1024, Stats. 1991, but operative date is not earlier than effective date.)



42401

(a) Revenues from any transactions and use tax imposed pursuant to Chapter 3.5 (commencing with Section 7288.1) of Part 1.7 of Division 2 of the Revenue and Taxation Code shall not be considered “allocated local proceeds of taxes” pursuant to Section 41202 of the Education Code or paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(b) Revenues derived from any transactions and use tax imposed pursuant to Chapter 3.5 (commencing with Section 7288.1) of Part 1.7 of Division 2 of the Revenue and Taxation Code shall supplement, and shall not be offset against, the allocations made pursuant to Section 2558 or 42238 of the Education Code.

(Added by Stats. 1991, 1st Ex. Sess., Ch. 14, Sec. 1. Effective March 7, 1993. Note: Condition in Sec. 4 of Ch. 14 was satisfied by enactment of AB 1930 as Ch. 1024, Stats. 1991, but operative date is not earlier than effective date.)



42402

In the event an ordinance is proposed to the voters in a county pursuant to Section 7288.3 of the Revenue and Taxation Code, each school district and the county office of education shall concurrently, as necessary, propose an increase in its appropriations limit pursuant to Section 4 of Article XIII B of the California Constitution in an amount equal to or greater than the revenues derived from any transactions and use tax imposed pursuant to Chapter 3.5 (commencing with Section 7288.1) of Part 1.7 of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1991, 1st Ex. Sess., Ch. 14, Sec. 1. Effective March 7, 1993. Note: Condition in Sec. 4 of Ch. 14 was satisfied by enactment of AB 1930 as Ch. 1024, Stats. 1991, but operative date is not earlier than effective date.)



42403

For purposes of this chapter, a “school district” includes a community college district.

(Added by Stats. 1991, 1st Ex. Sess., Ch. 14, Sec. 1. Effective March 7, 1993. Note: Condition in Sec. 4 of Ch. 14 was satisfied by enactment of AB 1930 as Ch. 1024, Stats. 1991, but operative date is not earlier than effective date.)






CHAPTER 9 - School District Funds—Expenditures and Appropriations

ARTICLE 1 - Control of Expenditures

42600

The total amount budgeted as the proposed expenditure of the school district for each major classification of school district expenditures listed in the school district budget forms prescribed by the Superintendent of Public Instruction shall be the maximum amount which may be expended for that classification of expenditures for the school year. Transfers may be made from the designated fund balance or the unappropriated fund balance to any expenditure classification or between expenditure classifications at any time by written resolution of the board of education of any school district governed by a board of education, when filed with the county superintendent of schools and the county auditor, or by written resolution of the board of trustees of any school district not governed by a board of education, when approved by the county superintendent of schools and filed with the county auditor. A resolution providing for the transfers specified in this section shall be approved by a majority vote of the members of the governing board. Nothing in this section shall be construed as affecting Sections 42204 and 85112.

(Amended by Stats. 1987, Ch. 917, Sec. 21.)



42601

At the close of any school year a school district may, with the approval of the governing board, identify and request the county superintendent of schools to make the transfers between the designated fund balance or the unappropriated fund balance and any expenditure classification or classifications, or balance any expenditure classifications of the budget of the district for that school year as necessary to permit the payment of obligations of the district incurred during that school year. For each elementary, high school, and unified school district that, during the preceding school year, had an average daily attendance less than the level, as appropriate, specified in subdivision (a) of Section 41301, the county superintendent of schools, with the consent of the governing board of the school district, may identify and make the transfers, and shall so notify the districts.

(Amended by Stats. 1988, Ch. 1462, Sec. 2.)



42602

Notwithstanding the provisions of Sections 42600 and 42610 or any provision of this code to the contrary, the governing board of any school district may, by a majority vote of its membership, and with the approval of the county superintendent of schools, budget and use any unbudgeted income provided during the fiscal year from any source.

(Amended by Stats. 1987, Ch. 917, Sec. 23.)



42603

The governing board of any school district may direct that moneys held in any fund or account may be temporarily transferred to another fund or account of the district for payment of obligations. The transfer shall be accounted for as temporary borrowing between funds or accounts and shall not be available for appropriation or be considered income to the borrowing fund or account. Amounts transferred shall be repaid either in the same fiscal year, or in the following fiscal year if the transfer takes place within the final 120 calendar days of a fiscal year. Borrowing shall occur only when the fund or account receiving the money will earn sufficient income, during the current fiscal year, to repay the amount transferred. No more than 75 percent of the maximum of moneys held in any fund or account during a current fiscal year may be transferred.

(Amended by Stats. 1987, Ch. 586, Sec. 5.)



42604

Notwithstanding any other provisions of law, the computation of reimbursement for the costs of attendance specified in contractual agreements through which educational services are provided by other than the district or county in which a pupil resides shall be based on the revenue per average daily attendance received by the school district or county in which the pupil resides rather than the computed revenue limit or foundation program per average daily attendance of the district or county of residence.

(Added by Stats. 1978, Ch. 893.)






ARTICLE 2 - Appropriation of Income Budget Excess

42610

Any amounts added to the general reserve of the school district in excess of the amount already budgeted shall not be available for appropriation by the school district for the current fiscal year except by the following procedure. The governing board of the school district shall, by formal action of the board, pass a resolution setting forth the need according to major classification of school district expenditures to be met from any portion of the general reserve derived from assured income in excess of the total amount anticipated in the budget. The resolution shall be submitted to the county superintendent of schools.

The county superintendent of schools shall approve any resolution for the appropriation of income to the extent that the income was not anticipated in the budget of the school district.

On the first day of July of each year, the general reserve together with unexpended balances of appropriations and income in excess of anticipated income for the preceding fiscal year shall be placed to the credit of the school district, and the school district shall include all money so credited in the balance shown in the budget for the ensuing fiscal year.

(Amended by Stats. 1987, Ch. 917, Sec. 24.)






ARTICLE 3 - Temporary Transfer—County to Districts, to Finance Excess Expenditure

42620

Whenever prior to the receipt by any school district or county school service fund of its state, county, city and county, or district funds, any school district or county school service fund of a county or city and county does not have sufficient money to its credit to meet current expenses of maintenance, the board of supervisors of the county or city and county shall order, and the auditor and treasurer of the county or city and county shall make a temporary transfer from any funds of the county or city and county not immediately needed to pay claims against them to the school fund of the district or county school service fund of the amount needed, not exceeding 85 percent of the amount of money which will accrue to the school district or county school service fund during the fiscal year. Upon the making of the transfer the auditor shall immediately notify the superintendent of schools of the county or city and county of the amount transferred. Each transfer of funds requested under this section shall be granted in order of receipt by the board of supervisors, regardless of whether sufficient county funds are available for transfer to meet pending or anticipated requests of school districts.

The funds transferred under this section to the credit of a school district or county school service fund shall be retransferred by the auditor and treasurer to the fund from which they were taken from the first moneys accruing to the school district or county school service fund and before any other obligation of the school district or county school service fund is paid from the money accruing.

(Enacted by Stats. 1976, Ch. 1010.)



42620.1

(a) Whenever a charter school of a county or city and county does not have sufficient money to its credit, before the charter school receives its state, county, city and county, or district funds, to meet current expenses of maintenance, the board of supervisors of the county or city and county may order, and the auditor and treasurer of the county or city and county shall make, a temporary transfer from any funds of the county or city and county not immediately needed to pay claims against them to the charter school of the amount needed, not exceeding 85 percent of the amount of money that will accrue to the charter school during the fiscal year. Upon the making of a transfer, the auditor shall immediately notify the superintendent of schools of the county or city and county of the amount transferred. The board of supervisors may order temporary transfers of funds to charter schools only after ensuring that all transfer requests for school districts and county offices of education have been satisfied pursuant to Section 42620.

(b) The funds transferred under this section to the credit of a charter school shall be retransferred by the auditor and treasurer to the fund from which they were taken from the first moneys accruing to the charter school and before any other obligation of the charter school is paid from the money accruing.

(Added by Stats. 2012, Ch. 38, Sec. 50. Effective June 27, 2012.)



42621

The county superintendent of schools of each county, with the approval of the county board of education, may make temporary transfers to a school district or charter school that does not have sufficient money to its credit to meet current operating expenses from the county school service fund, in amounts and at times that the county superintendent of schools deems necessary. These transfers shall not exceed 85 percent of the amount of money accruing to the school district or charter school at the time of transfer. The amounts so transferred shall be repaid to the county school service fund before June 30 of the current year from any funds subsequently received by the school district or charter school.

(Amended by Stats. 2012, Ch. 38, Sec. 51. Effective June 27, 2012.)



42622

The county superintendent of schools, with the approval of the county board of education, may make an apportionment to a school district or charter school from the county school service fund conditional upon the repayment to the fund during the next succeeding fiscal year of the amount apportioned to the school district or charter school and, during the next succeeding fiscal year, shall transfer the amount of the apportionment from the general fund of the school district or charter school to the county school service fund.

(Amended by Stats. 2012, Ch. 38, Sec. 52. Effective June 27, 2012.)



42623

Upon the request of the county board of education on behalf of a newly organized school district, and upon the order of the county board of supervisors of the county or city and county, the auditor and treasurer of the county or city and county shall make a temporary transfer from any funds of the county or city and county not immediately needed to pay claims against them to the general fund of the newly organized school district for the purpose of meeting the current expense of the district until such time as the district receives its first state apportionments or district tax funds. Upon the making of the transfer, the auditor shall immediately notify the superintendent of schools of the county or the city and county of the amount transferred.

The funds transferred under this section to the general fund of a newly organized school district shall be retransferred by the auditor and the treasurer to the fund from which they were taken from the first moneys accruing to the school district after it becomes effective for all purposes pursuant to Section 4000 and before any other obligation of the school district is paid from the money accruing.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - General Provisions—Orders, Requisitions and Warrants

42630

Except as otherwise provided in this code, money shall be paid from the funds of any school district for the payment of the expenses of the district, only as provided in this article.

(Enacted by Stats. 1976, Ch. 1010.)



42631

All payments from the funds of a school district shall be made by written order of the governing board of the district. Orders shall be on forms prescribed by the county superintendent of schools unless the warrants are processed by an on-line data processing system. Forms may be printed and furnished by the board of supervisors or the county superintendent of schools.

(Amended by Stats. 1987, Ch. 1452, Sec. 352.)



42632

Each order drawn on the funds of a school district shall be signed by at least a majority of the members of the governing board of the district, or by a person or persons authorized by the governing board to sign orders in its name. No person other than an officer or employee of the district shall be authorized to sign orders.

(Enacted by Stats. 1976, Ch. 1010.)



42633

The governing board of each school district shall be responsible for filing or causing to be filed with the county superintendent of schools the verified signature of each person, including members of the governing board, authorized to sign orders in its name. Except for districts determined to be fiscally accountable pursuant to Section 42650, no order on the funds of any school district shall be approved by the county superintendent of schools unless the signatures are on file in his office and he is satisfied that the signatures on the order are those of persons authorized to sign the order.

(Amended by Stats. 1977, Ch. 36.)



42634

Each order drawn against the funds of a school district shall be numbered and shall state: (a) the particular fund or funds of the district against which it is drawn, (b) the amount of the payment to be made from each fund, and (c) the rate of salary and the period of service of any employee of the district for whom an order is issued for payment of salary or wages.

If drawn for any purpose other than the payment of salaries or wages of school district employees, the order shall be accompanied by an itemized bill showing the separate items and the price of each. Notwithstanding that requirement, if the county superintendent of schools determines that including an itemized bill with the order is impractical under the system of payment utilized, the itemized bill showing the separate items and the price of each shall instead be retained by the school district and shall be available for audit as directed by the county auditor.

(Amended by Stats. 1988, Ch. 1461, Sec. 18.)



42635

Each order drawn against the funds of a school district shall be transmitted to the county superintendent of schools, and, if approved and signed by him shall become a requisition on the county auditor. The county superintendent may prescribe alternative procedures for districts determined to be fiscally accountable pursuant to Section 42650.

(Amended by Stats. 1977, Ch. 36.)



42636

(a) The county superintendent of schools may examine each order on school district funds transmitted to him or her, in the order in which it is received in his or her office. If it appears that the order is properly drawn for the payment of legally authorized expenses against the proper funds of the district, and that there are sufficient moneys in the fund or funds against which the order is drawn to pay it, the county superintendent shall endorse upon it “examined and approved,” and shall, in attestation thereof, affix his or her signature and number and date the requisition and transmit it directly to the county auditor, in the order in which the order is received in his or her office. The county superintendent may prescribe alternative methods for districts determined to be fiscally accountable pursuant to Section 42650.

(b) Notwithstanding subdivision (a), the county superintendent may allow electronic transfers, upon approval of the county auditor.

(Amended by Stats. 1987, Ch. 1452, Sec. 353.)



42637

If at any time during a fiscal year the county superintendent of schools concludes that the budget of any school district within his or her jurisdiction does not comply with the standards and criteria for fiscal stability developed pursuant to Section 33127 for that fiscal year, he or she shall notify the Superintendent of Public Instruction and the district in writing of that conclusion and may conduct a comprehensive review of the financial and budgetary conditions of the district. The superintendent shall report his or her findings and recommendations to the governing board of the district and the Superintendent of Public Instruction and may include recommendations of methods by which the budgeted expenditures for the balance of the fiscal year may be brought into balance with the revenue of the district. That report shall be made to the governing board at a public meeting of the governing board. The governing board shall, no later than 15 days after receipt of the report, notify the county superintendent of schools and the Superintendent of Public Instruction of its proposed actions on their recommendations.

(Amended by Stats. 1988, Ch. 1462, Sec. 3.)



42638

(a) If the order is disapproved by the county superintendent of schools, it shall be returned to the governing board of the school district, except as otherwise provided in this code for the registration of warrants, with a statement of his or her reasons for disapproving the order.

(b) If the county superintendent determines that there is evidence that fraud or misappropriation of funds has occurred, the county superintendent shall notify the governing board of the school district, the State Controller, the Superintendent of Public Instruction, and the local district attorney.

(Amended by Stats. 2001, Ch. 620, Sec. 4. Effective January 1, 2002.)



42639

The county auditor may examine each order and requisition on school district funds transmitted to him by the county superintendent of schools. If he allows the order and requisition, he shall endorse thereon “examined and allowed,” and shall date, number, and sign it, whereupon it shall become a warrant on the county treasurer. The auditor shall detach any bill attached to the requisition, and shall number the bill, giving it the same number which he gives the warrant, and file it in his office. He shall thereupon return the order, requisition, and warrant to the county superintendent of schools who shall transmit it to the governing board of the school district for issuance to the payee or to his order.

Any requisition of the county superintendent of schools, whether based upon written order of the governing board of a school district or authorized by law, shall constitute full authority for the signature for allowance thereof by the county auditor as a warrant on the county treasurer, and no other authority shall be necessary or required for such action by the county auditor.

“Requisition,” as used in this section, includes any order or demand signed by the county superintendent of schools directing the county auditor to draw his warrant on the county treasurer.

(Amended by Stats. 1977, Ch. 36.)



42639.1

The county auditor may authorize the destruction of any bill or supporting document received from a school district for purposes of Section 42639 if all of the following conditions are met:

(a) The record, paper, or document is photographed, microphotographed, or reproduced on film of a type approved for permanent photographic records by the National Bureau of Standards;

(b) The device used to reproduce such record, paper, or document on film is one which accurately reproduces the original thereof in all details; and

(c) The photographs, microphotographs, or other reproductions on film are placed in conveniently accessible files and provision is made for preserving, examining, and using the same.

(Added by Stats. 1978, Ch. 1063.)



42640

In lieu of drawing his warrant as provided in Section 42639, the county auditor may, with the approval of the governing board of the school district, endorse, date, and number the order and requisition and may prepare a separate warrant on the county treasurer for the same amount as the order and requisition. The warrant shall show that it had been drawn on the order of a school district naming the school district and shall show, the payee, date of issue, as well as other information deemed appropriate by the auditor.

The auditor shall draw such separate warrant by signing it and no other signature shall be required. Thereupon the auditor shall transmit the separate warrant to the county superintendent of schools who shall transmit it to the governing board of the school district for issuance to the payee or to his order, or with the approval of the governing board of the school district, shall transmit it to the payee.

The order and requisition may direct the transfer of the amount of the separate warrant from the funds of the district to a clearing fund in the county treasury (to be known as the schools commercial revolving fund), to the end that separate warrants for all districts may be drawn against a single revolving fund.

(Enacted by Stats. 1976, Ch. 1010.)



42641

The governing board of any school district may, with the approval of the county auditor and county treasurer, in lieu of issuing single orders for the payment of the salary or wages of each employee, issue payroll orders, on forms prescribed by the county superintendent of schools and approved by the Superintendent of Public Instruction, for the payment of the salaries or wages of two or more employees. Payroll orders may be drawn only for the payment of salaries and wages of employees, and shall constitute requisitions on the county auditor and warrants on the county treasurer when approved and signed by the county superintendent of schools and allowed and signed by the county auditor, respectively.

(Enacted by Stats. 1976, Ch. 1010.)



42642

Each payroll order drawn pursuant to this article shall be drawn, approved, and issued in the same manner and shall contain the same minimum content as prescribed for single orders. Each payroll order shall list the names of all employees in whose favor the order is drawn and shall state the amount of money due each.

(Enacted by Stats. 1976, Ch. 1010.)



42643

The superintendent of schools of each county shall keep, open to the inspection of the public, a register of warrants, showing the fund upon which the requisitions have been drawn, the number, in whose favor, and for what purpose they were drawn.

The county superintendent shall prescribe rules for school districts he determines to be fiscally accountable, pursuant to Section 42650, that retain copies of warrants and supporting documents within the district files.

(Amended by Stats. 1977, Ch. 36.)



42644

Orders for the payment of wages and payroll orders for the payment of wages of employees employed full time in positions not requiring certification qualifications shall be drawn twice during each calendar month on days designated in advance by the governing board of each school district to which this section is made applicable. Labor performed between the 1st and 15th days, inclusive, of any calendar month shall be paid for between the 16th and 26th day of the month during which the labor was performed, and labor performed between the 16th and the last day inclusive, of any calendar month, shall be paid for between the 1st and 10th day of the following month.

The governing board of each school district which has an average daily attendance of 5,000 or more, and the governing board of each school district with an average daily attendance of less than 5,000 in a county with a population in excess of 4,000,000 persons as determined by the 1960 federal census, shall make the provisions of this section applicable to the board, whenever a majority of the employees of the district employed full time in positions not requiring certification qualifications petition the board in writing to do so.

The governing board of a school district which has an average daily attendance of less than 5,000, other than such a school district situated in a county with a population in excess of 4,000,000 persons as determined by the 1960 federal census, may, on the petition in writing of a majority of the employees of the district employed full time in positions not requiring certification qualifications, make the provisions of this section applicable to the board.

(Enacted by Stats. 1976, Ch. 1010.)



42645

In any unified school district with 100,000 or more average daily attendance as an alternative to the payment procedures prescribed by Section 42644, orders for the payment of wages, and payroll orders for the payment of wages and warrants for the payment of wages of employees employed full time in positions not requiring certification qualifications shall be drawn once each two weeks, twice a month, or once each four weeks on days designated in advance by the governing board of the district. Labor performed during each such payroll period shall be paid for not later than the eighth working day of the following payroll period.

(Enacted by Stats. 1976, Ch. 1010.)



42646

In any county, the county superintendent of schools, with the approval of the Superintendent of Public Instruction, the county board of education, and the county auditor, may prescribe a payroll procedure, to be followed by designated districts in the county, under which the school district governing boards, by use of payroll orders, shall authorize and direct the county superintendent of schools and the county auditor to draw separate payroll warrants in the names of the individual district employees for the respective amounts set forth therein to the end that each employee may be furnished with a statement of the amount earned and an itemization of the amounts withheld therefrom under requirements of the law or by direction of the employee.

The payroll warrants shall show the closing date of the pay period for which issued and the date of issue and a statement that it is drawn by order of the governing board of the district and shall bear the signature of the county auditor.

To obtain the advantage of a uniform pay period and pay date within school districts, the payroll procedure may specify the ending date of the pay period and, notwithstanding Sections 42644, 45040, and 45048, the date of issue for payroll warrants, except that the issue date shall be on or before the 10th calendar day following the end of the pay period. The payroll procedure may provide for salary payments, including salary advances, more frequently than once a month.

The payroll procedure may provide for payroll orders authorizing salary payments to individual employees on a continuing basis until notifications of changes or adjustments are submitted by the school districts, provided that an itemized listing of payments made under this procedure is furnished to the school district on or before the date of issue of the payroll warrants.

The payroll order may direct the transfer from the districts’ funds to a clearing fund in the county treasury, to be known as the schools payroll revolving fund, of the total of the amount of the payroll warrants to be issued under the order to the end that payroll warrants for all districts may be drawn against a single revolving fund. The payroll order may further direct the transfer from the districts’ funds of the totals of the various deductions set forth therein to the trust funds in the county treasury entitled to receive credit for them and may further direct the proper disbursement of such trust amounts.

When the payroll procedure provides for payment of salary once each month the payment shall be made on the last working day of the month as required by Section 45166.

(Amended by Stats. 1987, Ch. 1452, Sec. 355.)



42646.3

A payroll clearance fund, for the purpose of consolidating and balancing payroll deductions and other payroll accounting purposes for one or more school district employees whose salary is paid from one or more funds, may be established by the governing board of the school district or, if the district operates under the payroll procedures set forth in Section 42646, by the county superintendent of schools.

(Added by Stats. 1987, Ch. 586, Sec. 6.)



42647

With the approval of the Superintendent of Public Instruction, the governing board of a unified school district, or district with over 10,000 average daily attendance, may cause to be drawn all warrants on the county treasurer against all the funds, except debt service, of the district in the county treasury in the payment of the expenses of the district. The warrants shall be issued by a person designated as the district auditor or district disbursing officer for the school district on the county treasurer in favor of the persons entitled thereto in payment of all claims chargeable against the district which have been legally examined, allowed, and ordered paid by the governing board. The district auditor shall issue warrants on the county treasurer for all debts and demands against the district when the amounts are fixed by law. The form of the warrant shall be as prescribed by the governing board and approved by the county auditor or county treasurer having jurisdiction.

Notwithstanding Section 42631, the cost of printing the warrants shall be borne by the district.

No county officer shall be responsible for producing reports, statements, and other data relating to or based on these payments of the expenses of the districts. Those districts issuing warrants as provided by this section shall provide the county superintendent of schools, in the form prescribed by him or her, with the data necessary to make retirement reports and other reports required of him or her by law. All warrants, vouchers, and supporting documents shall be kept by the school districts that draw their own warrants.

Notwithstanding Section 27005 of the Government Code, or any other section requiring orders for warrants or warrants to be signed by the county superintendent of schools or the county auditor, or both, the county treasurer shall pay the warrant, if money is available.

Notwithstanding Section 41000, except for assessing and tax collecting, the county auditor and the county treasurer may charge those districts that draw their own warrants for the cost of all fiscal services.

The person authorized by the governing board of the district to issue warrants pursuant to this section shall execute an official bond in an amount fixed by the governing board conditioned upon the faithful performance of his or her duties under this section. A county superintendent of schools or a county auditor shall not be liable under the terms of their bonds or otherwise for any warrant issued pursuant to this section. It is not intended that this provision shall be applied so as to impair the obligation of any contract in the bond of the officer in effect on the effective date of this section.

A listing of the warrants issued under this section by each school district shall be forwarded to the county auditor having jurisdiction, upon his or her request, and to the county superintendent of schools having jurisdiction over the district on the same day warrants are issued. The listing, which may be magnetic tape, punched cards, or in other form, shall report, among other things, the warrant number, date of the warrant, amount of the warrant, the name of the payee, and the fund on which the warrant is drawn.

The form and content of the warrant listing shall be as prescribed by the governing board and approved by the county auditor having jurisdiction.

Each unified school district or district with over 10,000 average daily attendance that issues warrants pursuant to this section shall furnish monthly to the county superintendent of schools and the county auditor of the county of jurisdiction, upon his or her request, a statement showing for the current fiscal year to date, for each required expenditure classification, the amount budgeted, actual expenditures, encumbrances and unencumbered balances.

In order to obtain the approval of the Superintendent of Public Instruction, a unified school district, or district with over 10,000 average daily attendance, shall file a written application with the county superintendent of schools of jurisdiction. Upon receipt of an application from the district, the county superintendent of schools shall cause a survey to be made of the district’s accounting controls by an independent certified public accountant or public accountant in accordance with standards prescribed by the Controller. The certified public accountant or public accountant shall report his or her findings and recommendations to the county superintendent, county auditor, and to the applicant district.

The county superintendent shall forward the district’s application, together with his or her other recommendations and the recommendations of the county auditor and a report of the survey, to the Superintendent of Public Instruction for approval or disapproval of the application. The Superintendent of Public Instruction shall approve the application only if he or she finds that the accounting controls of the district are adequate. If the Superintendent of Public Instruction determines that these controls are inadequate, he or she shall disapprove the application.

The county superintendent of schools shall be reimbursed for all costs incident to the accounting controls survey made pursuant to the district’s application from the district’s funds.

When approved by the Superintendent of Public Instruction, the issuance of warrants pursuant to this section shall be effective at the beginning of the fiscal year if the approval had been made prior to the preceding first day in January. If the issuance of warrants has been disapproved, the Superintendent of Public Instruction and the county superintendent of schools shall state the specific steps that must be taken by the school district in order to receive approval. If at any time the county superintendent of schools determines that the accounting controls of the district have become inadequate, he or she may recommend to the Superintendent of Public Instruction that the approval be revoked, to be effective on the first day of the following fiscal year.

(Amended by Stats. 1995, Ch. 530, Sec. 16. Effective January 1, 1996.)



42648

The provisions of Article 3 (commencing with Section 29850) of Chapter 5 of Division 3 of Title 3 of the Government Code shall be applicable to any unified school district, or district with over 10,000 average daily attendance authorized to issue warrants pursuant to Section 42647; except that whenever any reference is made in said Article 3 to (1) the county auditor, or (2) the general fund of the county, such reference shall be deemed, for purposes of this section, to be to (1) the person authorized to issue warrants pursuant to Section 42647, and (2) the general fund of the school district, respectively.

(Enacted by Stats. 1976, Ch. 1010.)



42649.5

In a county in which the board of supervisors has transferred educational functions to the county board of education pursuant to Section 1080, and a single budget has been authorized for the purposes of the county school service fund, county board of education, county committee on school district organization, and the office of the county superintendent of schools pursuant to Sections 1620 to 1625, inclusive, the duties of the county auditor specified in this article shall be performed by the county superintendent of schools.

A listing of all warrants approved and allowed by the county superintendent of schools pursuant to this section shall be forwarded to the county auditor on the same day the warrants are forwarded to the school district or the payee. The form of the warrant and the form and content of the warrant listing shall be as prescribed by the county auditor.

Notwithstanding Section 27005 of the Government Code, or any other section requiring orders for warrants or warrants to be signed by the county auditor, the county treasurer in counties subject to this section shall pay warrants which are signed by the county superintendent of schools, and the county auditor shall not be liable under his bond or otherwise for a warrant issued pursuant to this section.

This section shall apply only in those counties in which the county board of supervisors has adopted its provisions by resolution.

(Added by renumbering Section 42649 (as added by Stats. 1977, Ch. 533) by Stats. 1981, Ch. 714, Sec. 90.)



42650

With the approval of the county superintendent of schools, the governing board of a school district may cause warrants to be drawn on the county treasury against designated funds, except debt service, of the district in the county treasury in the payment of expenses of the district. The warrants for salary and other types of claims designated by the county superintendent shall be issued by a person designated as the district disbursing officer for the school district on the county treasury in favor of the persons entitled thereto in payment of all claims in designated categories chargeable against the district which have been legally examined, allowed, and ordered paid by the governing board. The district disbursing officer shall issue warrants, using procedures prescribed by the county auditor, on the county treasury for all debts and demands, within categories designated by the county superintendent, against the district when amounts are legally approved. The form of the warrant shall be prescribed by, and approved by, the county auditor or county treasurer having jurisdiction.

The cost of printing warrants may be charged to the district. Notwithstanding Section 41000, except for assessing and tax collecting, the county auditor and county treasurer may charge those districts that draw their own warrants for the cost of all fiscal services.

Notwithstanding Section 27005 of the Government Code, or any other provision of law requiring orders for warrants or warrants to be signed by the county superintendent of schools or the county auditor, or both, the county superintendent and county auditor may prescribe alternative procedures for districts to issue warrants. The district disbursing officer shall not be considered a deputy county superintendent of schools or a deputy county auditor. The county treasurer shall pay the warrant in the designated category, if district funds are available.

County officers shall not be responsible for providing reports, statements, or other data relating to, or based on, the designated payments of expenses of the district. Those districts issuing warrants, as provided by this section, shall provide the county superintendent of schools, in the form prescribed by him, with the data necessary to make retirement reports and other reports required of him by law. All warrants, vouchers, and supporting documents shall be kept by school districts that draw their own warrants in those designated categories.

The county superintendent shall provide for a periodic review of the districts’ financial transactions and internal control pursuant to Section 1241.5.

County superintendents of schools may provide fiscal, budgetary, and data-processing services through contractual agreements to school districts that have been determined to be fiscally accountable under the provisions of this section.

The person authorized by the governing board of the district to issue warrants, pursuant to this section, shall execute an official bond in an amount fixed by the governing board conditioned upon the faithful performance of his duties under this section. A county superintendent or county auditor shall not be liable under the terms of their bonds or otherwise for any warrant issued pursuant to this section. This section shall not be construed as impairing the obligation of any contract in the bond of such officer in effect on January 1, 1977.

A listing of the warrants issued under this section by each school district shall be forwarded to the county auditor having jurisdiction, upon his request, and to the county superintendent of schools having jurisdiction over the district on the same day warrants are issued. The listing, which may be on magnetic tape, punched cards, or in other form, shall report, among other things, the warrant number, date of the warrant, amount of the warrant, the name of the payee, and the fund on which drawn. The form and content of the warrant listing shall be as prescribed by the county auditor or county superintendent and approved by the county auditor or county superintendent having jurisdiction.

Each district which issues warrants pursuant to this section shall furnish monthly to the county superintendent of schools and the county auditor of the county of jurisdiction, upon his request, a statement showing for the current fiscal year to date, for each required expenditure classification, the amount budgeted, actual expenditures, encumbrances and unencumbered balances.

In order to obtain the approval of the county superintendent of schools and county auditor for fiscally accountable status, the governing board of a school district shall file a written application with the county superintendent of schools and county auditor having jurisdiction on forms which the county superintendent shall prescribe. Upon receipt of an application from the district, the county superintendent shall cause an audit to be made of the district’s management and accounting controls, in accordance with standards prescribed by him, by an independent certified public accountant or public accountant approved by the county superintendent, who shall report his findings and recommendations to the county superintendent and to the applicant district. The audit report may include Department of Finance guidelines and other assessments of fiscal management as required by the county superintendent or the audit may be the report of the annual district audit pursuant to Section 41020 if that is acceptable to the county superintendent of schools. The cost of the audit required in support of a district’s application for fiscal accountability shall be borne by the applicant district.

The county superintendent and county auditor shall review the district’s application and report of financial management and control and may approve the application if they find the management and accounting controls of the district to be adequate. If the county superintendent and county auditor determine that such management and accounting controls are inadequate, they shall disapprove the application.

A district that applies for fiscal accountability status shall file its written application with the county superintendent of schools on or before September 1. The required audit of financial management and accounting controls shall be filed on or before January 1. When a district’s application for fiscal accountability status has been approved by the county superintendent of schools and county auditor, the issuance of warrants by the district pursuant to this section shall be effective at the beginning of a fiscal year, provided that approval had been made prior to the preceding first day in March. If disapproved, the county superintendent of schools shall state the specific steps which must be taken by the applicant school district to receive approval and these changes shall be certified as completed by an independent certified public accountant or public accountant before the county superintendent shall approve the application. If at any time the county superintendent of schools or the county auditor determines that the financial management or accounting controls of the district have become inadequate, either such officer may revoke approval for fiscal accountability status effective immediately.

(Amended by Stats. 2001, Ch. 734, Sec. 23. Effective October 11, 2001.)



42651

(a) The governing board of a school district may authorize a bank, savings and loan association, or credit union in which school district deferred compensation funds are invested pursuant to Section 53609 of the Government Code, to disburse benefits to eligible school district employees or retired employees, or their beneficiaries, provided the following conditions are met:

(1) No payment shall be made to any person by the bank, savings and loan association, or credit union unless authorized in writing by the school district.

(2) Written authorization from a school district to a bank, savings and loan association, or credit union to make a payment shall include the name of each person to receive payment and the amount each person is to receive.

(3) The written authorization shall be signed by a majority of the members of the governing board of the district or by a person or persons authorized by the governing board to sign the authorization, so long as such person or persons is an officer or an employee of the district.

(b) The bank, savings and loan association, or credit union authorized to disburse funds pursuant to this section shall be considered an agent of the school district for the purposes of this section.

(Added by Stats. 1981, Ch. 92, Sec. 3.)



42652

(a) The approval of a school district to draw all warrants on the county treasury pursuant to Section 42647 may be revoked or suspended by the Superintendent of Public Instruction for any school district that has a qualified or negative certification pursuant to Section 42131.

(b) The approval of a school district to draw warrants on the county treasury pursuant to Section 42650 may be revoked or suspended by the county superintendent of schools for any school district that has a qualified or negative certification pursuant to Section 42131.

(Added by Stats. 1993, Ch. 924, Sec. 16. Effective January 1, 1994.)






ARTICLE 5 - Void Warrants

42661

Any warrant drawn on the funds of a district retirement system and issued to the claimant thereof but not presented for payment to the county treasurer within two years after it was issued is void and the proceeds of such warrants shall revert to and become a part of the contributions of the district and shall be applied to reduce the cost to the taxpayers of the district maintaining the retirement system. The county auditor shall each month inform the county superintendent of schools of warrants which have become void during the preceding month, and the county superintendent of schools shall transmit such information to the governing board of the school district.

(Enacted by Stats. 1976, Ch. 1010.)



42662

The county superintendent of schools shall keep a record of all orders, or warrants which have become void.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Orders and Warrants When Moneys Are Not Available

42670

When any order against the funds of a school district is presented to the county superintendent of schools, and the order constitutes a valid claim against the funds of the district, and moneys are not available in the funds of the district from which to pay the order, he shall endorse on the order the words “Not approved for want of funds” and shall register the order in the records of his office.

(Enacted by Stats. 1976, Ch. 1010.)



42671

The county superintendent of schools shall number and date the registered order and shall transmit the registered order to the governing board of the school district which drew the order, and it shall deliver the registered order to the payee or his order. From the date of registration the registered order shall bear interest at the rate of 5 percent per annum until the date upon which notice is given, pursuant to this article, that the county superintendent of schools is ready to approve the registered order.

(Enacted by Stats. 1976, Ch. 1010.)



42672

Whenever moneys are available for the payment of the registered order the county superintendent of schools shall give notice, in a newspaper published in the county, or if there is no newspaper, by written notice posted at the courthouse, stating that he is ready to approve the order. The notice may list any number of registered orders of one or more districts for the payment of which moneys are available, giving the name or names of the district or districts and listing the registered orders in the order of registration for each district.

(Enacted by Stats. 1976, Ch. 1010.)



42673

At the time of giving the notice the county superintendent of schools shall set aside in the funds of each district for a period of 60 days the amount necessary for the payment of the registered orders of the district listed in the notice. If any registered order is not presented to the county superintendent of schools for payment within 60 days after the notice has been given, and moneys are not available to pay the registered order at the time of presentation, it shall not be approved until money becomes available for that purpose and notice is again given that the county superintendent of schools is ready to pay it.

(Enacted by Stats. 1976, Ch. 1010.)



42674

The county superintendent of schools shall approve the registered orders of each district, and sign them as requisitions on the county auditor, in the order of their presentation. He shall enter on each the amount of interest due and the total amount, including principal and interest, payable. Each approved registered order shall thereupon be governed by the procedure established in this code relative to payments from school district funds.

(Enacted by Stats. 1976, Ch. 1010.)



42675

As an alternative to the method provided in Section 42674, when any corporation, firm, or person presents two or more registered orders for payment at the same time, registered on the same date, and issued against the funds of the same district, the registered orders may be approved, allowed, and consecutively numbered by the county superintendent of schools and the county auditor as requisitions and warrants on the funds of the district, and a special interest requisition may be issued by the county superintendent of schools against the funds of the district for the total amount of the interest payable on the registered orders.

(Enacted by Stats. 1976, Ch. 1010.)



42676

The special interest requisition shall bear upon its face substantially the following notation: “In full payment of interest due on warrants numbered __ to __, inclusive, of the ____ School District.”

(Enacted by Stats. 1976, Ch. 1010.)



42677

The special interest requisition shall be numbered by the county superintendent of schools and county auditor, being given the number immediately succeeding the number assigned to the last of the requisitions and warrants referred to in Section 42675.

(Enacted by Stats. 1976, Ch. 1010.)



42678

The county superintendent of schools shall report to the county treasurer and the county auditor within 10 days after the end of each month the amount of the interest computed pursuant to this article. The report shall show each district for which interest has been computed, the numbers of the registered orders for which the interest is to be paid, and the total amount of the interest charged to each district. He shall also, upon transmitting to the governing board of any school district registered orders which have been approved and allowed as warrants against the funds of the district, report in writing to the clerk or secretary of the district the amount of interest computed on the registered orders and the numbers of the registered orders for which the interest is to be paid.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Optional Method—Registering Warrants

42690

In lieu of the method provided in Article 6 (commencing with Section 42670) of this chapter for the registration of school district orders, the provisions of this article may be followed upon resolution adopted by the county board of supervisors of any county.

(Enacted by Stats. 1976, Ch. 1010.)



42691

When any order on school district funds is received by the county superintendent of schools and there is insufficient money in the fund or funds against which the order is drawn to pay the order in full, the county superintendent shall endorse on the order “to be registered for lack of sufficient funds,” sign, date, and number it as a requisition on the county auditor, and transmit the requisition to the county auditor. The county auditor shall endorse on the order “examined and allowed,” sign, date, and number it as a warrant on the county treasurer, and return the warrant to the county superintendent of schools who shall transmit it to the governing board of the school district for issuance to the payee or to his order.

(Enacted by Stats. 1976, Ch. 1010.)



42692

When the warrant is presented to the county treasurer for payment, he shall endorse, register, advertise, and pay it, with interest at the rate of 5 percent per annum, in the manner prescribed, as nearly as may be, for county warrants in Sections 29821 to 29824, inclusive, and Sections 29826 and 29827 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



42693

If the warrants are not again presented for payment within 60 days from the time the notice provided for in Section 29823 of the Government Code is given, the fund set aside for the payment of the warrants shall be applied by the treasurer to the payment of unpaid warrants next in order of registry.

(Enacted by Stats. 1976, Ch. 1010.)



42694

Within 10 days after the end of each month, the county auditor shall report to the superintendent of schools the amount of interest added to registered warrants and paid during the preceding month. The report shall show each district to whose registered warrants, paid during the month covered by the report, interest was added and the amount of the interest for the district. The superintendent of schools shall immediately report, in writing, to the clerk or secretary of each district for which interest was paid, the amount of the interest paid for the district.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 10 - Revolving Funds, School Districts

ARTICLE 1 - Revolving Cash Fund

42800

(a) The governing board of a school district may, with the consent of the county superintendent of schools, establish a revolving cash fund for the use of the chief accounting officer of the school district, by adopting a resolution setting forth the necessity for the revolving cash fund, the officer for whom and the purposes for which the revolving cash fund shall be available, and the amount of the fund. The purposes for which the revolving cash fund shall be available shall include the purposes specified in Section 45167. Three certified copies of the resolution shall be transmitted to the county superintendent of schools. If he approves the establishment of the fund, the county superintendent shall endorse his consent on the resolution and return one copy to the governing body of the school district, and transmit one copy to the county auditor.

(b) The maximum amount allowed for revolving cash funds established pursuant to subdivision (a) shall be the lesser of:

(1) Two percent of the district’s estimated expenditures for the current fiscal year, or

(2) A dollar amount limit of seventy-five thousand dollars ($75,000) for any elementary school or high school district and one hundred fifty thousand dollars ($150,000) for any unified school district for fiscal year 1990–91. The dollar amount limit for each school district shall, through the 2012–13 fiscal year, be increased annually by the percentage increase in the district’s revenue limit established by Section 42238, as that section read on January 1, 2013. The dollar amount limit for each school district shall thereafter be increased annually by the percentage increase in the school district’s local control funding formula allocation established pursuant to Section 42238.02, as implemented pursuant to Section 42238.03.

(Amended by Stats. 2013, Ch. 47, Sec. 64. Effective July 1, 2013.)



42801

(a) Except as otherwise provided in subdivision (b) of this section, the officer for whose use the revolving cash fund is created shall file with the governing body of the district a bond in favor of the district, executed by him as principal and by a surety company authorized under the laws of the state to execute bonds as surety, in an amount not less than double the amount of the revolving cash fund. The bond shall be conditioned upon the faithful administration of the revolving cash fund and upon the willingness and ability of the principal to account for and pay over the revolving cash fund at any time upon the demand of the governing board of the district. The premium on the bond shall be a legal charge against the district, payable from the funds of the district.

(b) In lieu of the bond required by subdivision (a) of this section, an officer may be bonded as provided by Section 41021.

(Enacted by Stats. 1976, Ch. 1010.)



42801.5

Notwithstanding the requirement to provide for indemnity bonds pursuant to Sections 42650 and 42801, the governing board of a school district may, in lieu thereof, insure against losses caused by an employee or an officer of a school district if the insurance gives the same or greater protection to the school district that a bond would provide in indemnifying the school district against any loss caused by the employee or officer of the district.

(Added by Stats. 1994, Ch. 330, Sec. 1. Effective January 1, 1995.)



42802

No bond shall be required when the revolving cash fund does not at any time exceed twenty-five dollars ($25).

(Enacted by Stats. 1976, Ch. 1010.)



42803

The governing board of the district shall draw an order, on the form and in the manner required by law for order, requisition, and warrant for the payment of school moneys, payable from the county or special fund of the district, in favor of the officer for whose use the revolving cash fund is created, for the amount of the revolving cash fund, and transmit the order to the county superintendent of schools accompanied by the bond and a certified copy of the resolution. Upon his approving the order, the county superintendent of schools shall detach and retain the bond. Upon his allowing and signing the warrant, the county auditor shall detach and retain the certified copy of the resolution and the county treasurer shall pay the warrant.

(Enacted by Stats. 1976, Ch. 1010.)



42804

The person entrusted with the revolving fund shall not be authorized to expend any portion of the fund except for services or material, the securing or purchasing of which is a legal charge against the district, and no expenditure shall be made unless a receipt is obtained therefor setting forth the date and the purpose of the expenditure and the amount expended. The governing board of any school district may establish and account for the revolving fund in one or more banks. The account shall be known as “The Revolving Fund Account of (insert name of district) District” and shall be established in the custody of the officer for whose use the revolving cash fund is created who shall be responsible for the payment into the account or accounts of all moneys required to be reimbursed into the account or accounts, and for all expenditures therefrom, subject to such regulations as the governing board prescribes. A bill shall be presented to the district monthly, or oftener if necessary, for the reimbursement of the fund in the same manner as other bills are presented. Bills shall be supported by the receipts required. All sums received in payment of the bills shall be returned to the revolving cash fund or bank account or accounts and each person entrusted with the revolving cash fund shall, upon demand of the county superintendent of schools or the county auditor or of the governing board of the district, give an account of the fund.

(Enacted by Stats. 1976, Ch. 1010.)



42805

The governing board of the district may at any time reduce or discontinue any revolving cash fund established by its order. Whenever the fund is ordered reduced the person using it shall immediately return to the county treasury the amount necessary to reduce the fund, as ordered by the board. If the fund is discontinued, the person using it shall immediately refund the amount thereof to the county treasurer. In either event a reasonable time shall be allowed the person to reimburse himself by bills presented to the school district for expenditures legally made from the fund.

(Enacted by Stats. 1976, Ch. 1010.)



42806

The county superintendent of schools may, with the consent of the county board of education, establish a revolving cash fund for the use of the chief accounting officer of the county superintendent of schools, by adopting a resolution setting forth the necessity for the revolving cash fund, the officer for whom and the purposes for which the revolving cash fund shall be available, and the amount of the fund. The purposes for which the revolving cash fund shall be available shall include the purposes specified in Section 45167. The amount of the fund shall not be more than 2 percent of the estimated expenditures of the county superintendent of schools for the current fiscal year and shall not in any event exceed thirty thousand dollars ($30,000). Three certified copies of the resolution shall be transmitted to the county board of education. If the county board of education approves the establishment of the fund, the chairman shall endorse his consent on the resolution and return one copy to the county superintendent of schools and transmit one copy to the county auditor.

(Amended by Stats. 1981, Ch. 191, Sec. 1.)






ARTICLE 2 - Alternative Revolving Cash Fund

42810

In addition to establishing or maintaining a revolving cash fund under Article 1 (commencing with Section 42800), the governing board of any school district or any county superintendent of schools may, by resolution, establish revolving cash funds for use by school principals and other administrative officials designated by the governing board and acting in accordance with regulations prescribed by the governing board, for services or matériel and for the purposes specified in Section 45167. The resolution shall set forth the necessity for the revolving cash funds, the principals of schools and other administrative officials of the school district designated by the governing board, the purposes for which the revolving cash funds shall be made available, and the amount of the funds. No funds maintained in any revolving cash fund established pursuant to this section shall be available for the purposes of attempting to influence government decisions, entertainment, or any other purpose not related to classroom instruction. The total amount of the funds for each district or county superintendent of schools shall not exceed 3 percent of the current year’s instructional supply budget.

The governing board of any school district or any county superintendent of schools may establish a checking account for the revolving fund in one or more banks. The account shall be established in the custody of the principal or other administrative official designated by the governing board for whose use the revolving cash fund is created. The principal or administrative official in whose name the revolving cash fund is created shall be responsible for all expenditures therefrom, subject to regulations that the governing board prescribes. The governing board shall provide for an audit of the funds on a regular basis.

The revolving cash fund for supplies shall be subject to the bonding provisions of Section 42801.

(Amended by Stats. 1989, Ch. 1256, Sec. 11. Effective October 1, 1989.)






ARTICLE 3 - Prepayment Funds

42820

The governing board of any school district may establish a revolving cash fund in any bank or other institution whose deposits are federally insured, for the purpose of paying bills as prescribed in Section 42821. Article 1 (commencing with Section 42800) of this chapter shall not apply to the revolving cash fund established pursuant to this article.

The governing board may appropriate money from the county or joint school district fund in the county treasury belonging to the school district to establish the revolving cash fund.

The maximum amount in the revolving cash fund shall be as follows:

(a) In a school district with 20,000 or more units of average daily attendance, ten thousand dollars ($10,000).

(b) In a school district with 5,000 or more, but less than 20,000, units of average daily attendance, five thousand dollars ($5,000).

(c) In a school district with 500 or more, but less than 5,000, units of average daily attendance, two thousand five hundred dollars ($2,500).

(d) In a school district with less than 500 units of average daily attendance, one thousand dollars ($1,000).

(Amended by Stats. 1992, Ch. 115, Sec. 2. Effective January 1, 1993.)



42821

The governing board of any school district that has established a revolving cash fund pursuant to Section 42820 shall designate a person or persons who shall be authorized to make immediate payments by check, drawn on the revolving cash fund, for purchases in an amount of one thousand dollars ($1,000) or less, including tax and freight, or at the time of preparing the order for those purchases to make the check payable to the vendor permitting him or her to fill in the amount to be paid upon shipment of the purchases, the check to state on its face that it is not valid for more than one thousand dollars ($1,000).

A monthly list of the payments shall be submitted to the governing board by the designated person or persons for approval.

Upon approval of those expenditures by the governing board, the clerk of the governing board shall draw an order for the replenishment of the revolving cash fund from the county or joint school district fund in the county treasury belonging to the school district. The order shall be treated in the same manner as prescribed for payment of other claims against the funds of the school district.

Any person who issues a check drawn on the revolving cash fund shall be personally liable for the amount of the check only if the expenditure is in violation of rules and regulations established by the governing board with respect to the revolving cash fund.

(Amended by Stats. 1987, Ch. 1452, Sec. 357.)






ARTICLE 4 - Revolving Warehouse Stock Funds

42830

The governing board of any elementary school district or high school district, may, if the school district maintains a stock of merchandise for school use, establish a revolving fund for budget control and stock accounting purposes, by adopting a resolution setting forth the necessity for the revolving fund, the purpose for which it shall be used and the amount thereof. Three certified copies of the resolutions shall be submitted to the county superintendent of schools, who, if he approves the establishment of the fund, shall endorse his consent upon the resolution, return one copy to the governing board of the school district and transmit one copy to the county auditor.

The governing boards of two or more school districts of any type may, if the school districts maintain a stock of merchandise for school use, establish a common revolving fund for budget control and stock accounting purposes, by adopting a resolution of each district setting forth the necessity for the revolving fund, the purpose for which it shall be used and the amount thereof. Three certified copies of the resolutions shall be submitted to the county superintendent of schools, who, if he approves the establishment of the fund, shall endorse his consent upon the resolution, return one copy to the governing board of the school districts and transmit one copy to the county auditor.

(Enacted by Stats. 1976, Ch. 1010.)



42831

Amounts expended from the revolving fund are restored thereto through payments into the revolving fund by warrants drawn on the various funds of the districts, including building funds, for shipments from stores for the use of the districts. The warrants shall be made payable to the “revolving fund of ____ (Here insert name or names of the school district or school districts establishing the fund.)”

(Amended by Stats. 1977, Ch. 36.)



42832

The revolving fund, when established, shall be used for the purchase of stores to be placed in stock and may be used for the payment of costs of receiving, storing, and delivering stores. Purchases shall be made in the manner prescribed by law. Nothing contained in this article shall be construed as repealing any other provisions of law relating to school district funds.

(Enacted by Stats. 1976, Ch. 1010.)



42833

The revolving fund shall be kept by the county treasurer as a separate fund and shall be subject to such uses only as are provided by law.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Special Reserve Fund

42840

The governing board of a school district may provide for the accumulation over a period of school years of funds for capital outlay purposes and salaries of school district employees whose work is directly related to projects financed by those funds, derived from the receipt of taxes levied for the district and from other sources including balances, and not required to be used for other than capital outlay purposes.

The governing board of a school district may also provide for the accumulation over a period of school years of funds for other than capital outlay purposes, derived from the receipt of taxes levied for the district and from other sources including balances, and not required to be used for capital outlay purposes.

(Amended by Stats. 1987, Ch. 917, Sec. 26.)



42841

Upon the filing of identical copies of a resolution of the governing board with the superintendent of schools, auditor, and treasurer of the county specifying the purpose or purposes of a special reserve fund, the fund shall be established for such purpose or purposes. From time to time thereafter, the governing board may file identical copies of resolutions specifying additional purposes of the fund or withdrawing any purpose previously designated. The auditor and treasurer shall transfer from the general fund to the special reserve fund of the district such amounts as may be specified by the governing board during the fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



42842

(a) The governing board may expend the money in the special reserve fund for capital outlay for the purpose or purposes specified in any resolution filed pursuant to Section 42841 unless the purpose has been withdrawn pursuant to that section. In addition, unless actually encumbered for ongoing expenses, the governing board may expend the money in the fund for the general operating purposes of the district.

(b) The governing board of a school district may expend the money in the special reserve fund that is maintained for purposes other than capital outlay in accordance with this section. Any moneys to be expended from this special reserve fund first shall be transferred into the general fund of the district.

(Amended by Stats. 1992, Ch. 759, Sec. 17. Effective September 21, 1992.)



42843

Any moneys remaining in the special reserve fund of the district shall be transferred to the general fund of the district by the auditor and treasurer upon written request to the superintendent of schools, auditor, and treasurer of the county by the governing board of the district, and the auditor and treasurer shall discontinue the special reserve fund.

(Amended by Stats. 1992, Ch. 759, Sec. 17.5. Effective September 21, 1992.)






ARTICLE 6 - Retiree Benefit Funds

42850

The governing board of any school district may establish a fund for pension and other employee benefits to accumulate restricted moneys from salary reduction agreements, other contributions for employee retirement benefit payments, or both. Moneys may be transferred to the fund from other funds by periodic expense charges, in amounts based on existing and future obligation requirements. Payments from the pension plan and other employee benefits fund for insurance, annuities, administrative costs, or any other authorized purpose shall be made in accordance with all warrant approval requirements applicable under this code.

(Amended by Stats. 2002, Ch. 1168, Sec. 28. Effective September 30, 2002.)









CHAPTER 11.3 - Educational Services

42920

(a) The Legislature finds as follows:

(1) It is essential to recognize, identify and plan for the critical and unique needs of children residing in licensed community care facilities.

(2) A high percentage of these foster children are working substantially below grade level, are being retained at least one year in the same grade level, and become school dropouts.

(3) Without programs specifically designed to meet their individual needs, foster children are frequently dysfunctional human beings at great penal and welfare costs.

(b) The Legislature further finds and declares that the instruction, counseling, tutoring, and related services for foster children that provide program effectiveness and potential cost savings shall be a state priority. Funding for that purpose is hereby provided to the following unified school districts and consortia that have successfully operated foster children services program sites: Elk Grove, Mount Diablo, Sacramento City, San Juan, and Paramount, and the Placer-Nevada consortium.

(Amended by Stats. 1995, Ch. 530, Sec. 17. Effective January 1, 1996.)



42920.5

(a) Commencing with fiscal year 1982–83, and each fiscal year thereafter, each of the six program sites specified in subdivision (b) of Section 42920 shall receive, in addition to the base revenue limit, an allowance from the amount annually transferred to Section A of the State School Fund equal to the amount the district spent on foster children service programs in fiscal year 1981–82, adjusted to reflect cost-of-living increases by the total percentage increase received by all categorical education programs. In no event shall this cost-of-living adjustment exceed the inflation adjustment provided pursuant to Section 42238.

This allowance shall be used exclusively for foster children services.

The six program sites may continue to record revenue received pursuant to this subdivision in the same manner used to record revenue received for foster children services in the 1981–82 fiscal year.

The six program sites shall maintain their foster children services programs in fiscal year 1995–96 and each subsequent fiscal year at a program level comparable to that at which they administered those programs in fiscal year 1994–95.

(b) Commencing with fiscal year 1982–83, the base revenue of each of the six school districts specified in subdivision (b) of Section 42920 shall be permanently reduced in an amount equal to the amount spent on foster children services in fiscal year 1981–82.

(Amended by Stats. 1995, Ch. 530, Sec. 18. Effective January 1, 1996.)



42921

(a) In addition to the six program sites specified in Section 42920, any county office of education, or consortium of county offices of education, may elect to apply to the Superintendent of Public Instruction for grant funding, to the extent funds are available, to operate an education-based foster youth services program to provide educational and support services for foster children who reside in a licensed foster home or county-operated juvenile detention facility. The provision of educational and support services to foster youth in licensed foster homes shall also apply to foster youth services programs in operation as of July 1, 2006, and receiving grant funding.

(b) Each foster youth services program operated pursuant to this chapter, if sufficient funds are available, shall have at least one person identified as the foster youth educational services coordinator. The foster youth educational services coordinator shall facilitate the provision of educational services pursuant to subdivision (d) to any foster child in the county who is either under the jurisdiction of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code or under the jurisdiction of the juvenile court pursuant to Section 601 or 602 of the Welfare and Institutions Code who is placed in a licensed foster home or county-operated juvenile detention facility. A program operated pursuant to this chapter may prescribe the methodology for determining which children may be served. Applicable methodologies may include, but are not limited to, serving specific age groups, serving children in specific geographic areas with the highest concentration of foster children or serving the children with the greatest academic need. It is the intent of the Legislature that children with the greatest need for services be identified as the first priority for foster youth services.

(c) The responsibilities of the foster youth educational services coordinator shall include, but shall not be limited to, all of the following:

(1) Working with the child welfare agency to minimize changes in school placement.

(2) Facilitating the prompt transfer of educational records, including the health and education passport, between educational institutions when placement changes are necessary.

(3) Providing education-related information to the child welfare agency to assist the child welfare agency to deliver services to foster children, including, but not limited to, educational status and progress information required for inclusion in court reports by Section 16010 of the Welfare and Institutions Code.

(4) Responding to requests from the juvenile court for information and working with the court to ensure the delivery or coordination of necessary educational services.

(5) Working to obtain and identify, and link children to, mentoring, tutoring, vocational training, and other services designed to enhance the educational prospects of foster children.

(6) Facilitating communication between the foster care provider, the teacher, and any other school staff or education service providers for the child.

(7) Sharing information with the foster care provider regarding available training programs that address education issues for children in foster care.

(8) Referring caregivers of foster youth who have special education needs to special education programs and services.

(d) Each foster youth services program operated pursuant to this chapter shall include guiding principles that establish a hierarchy of services, in accordance with the following order:

(1) Provide, or arrange for the referral to, tutoring services for foster youth.

(2) Provide, or arrange for the referral to, services that meet local needs identified through collaborative relationships and local advisory groups, which may include, but shall not be limited to, all of the following:

(A) Mentoring.

(B) Counseling.

(C) Transitioning services.

(D) Emancipation services.

(3) Facilitation of timely individualized education programs, in accordance with the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), and of all special education services.

(4) Establishing collaborative relationships and local advisory groups.

(5) Establishing a mechanism for the efficient and expeditious transfer of health and education records and the health and education passport.

(e) For purposes of this section, “licensed foster home” means a licensed foster family home, certified foster family agency home, court-specified home, or licensed care institution (group home).

(Amended by Stats. 2006, Ch. 75, Sec. 4. Effective July 12, 2006.)



42922

Any school district which provides educational services for foster children pursuant to Section 42921 shall receive funding in any fiscal year for those services only by such sums as may be specifically appropriated by the annual Budget Act of the Legislature for that fiscal year for support of those school-centered foster children services which provide program effectiveness and potential cost savings to the state.

The Legislature may appropriate moneys from the General Fund for this purpose, or, if sufficient funds are available, from the Foster Children and Parent Training Fund pursuant to the provisions of Section 903.7 of the Welfare and Institutions Code.

(Amended by Stats. 1983, Ch. 543, Sec. 3. Effective July 28, 1983.)



42923

(a) Each school district providing foster children services pursuant to this chapter shall, by January 1 of each even-numbered year, report to the Superintendent of Public Instruction any information as may be required by the Superintendent of Public Instruction for the purpose of subdivision (b).

(b) The Superintendent of Public Instruction shall, by February 15 of each even-numbered year, report to the Legislature and the Governor on the foster children services provided by school districts. The report shall be prepared with the advice and assistance of providers of foster children services and shall include, but not be limited to, the following:

(1) Recommendations regarding the continuation of services.

(2) Recommendations regarding the effectiveness of the services, unless program effectiveness is assessed in any other report covering the same time period.

(3) Recommendations regarding the broadening of the application of those services.

(4) Information which shall be sufficient to determine, at a minimum, whether these services have resulted in a major quantitative improvement or deterioration in any of the following indicators:

(A) Pupil academic achievement.

(B) The incidence of pupil discipline problems or juvenile delinquency.

(C) Pupil dropout rates or truancy rates.

(5) A discussion of the meaning and implications of the indicators contained in paragraph (4).

(Amended by Stats. 1988, Ch. 160, Sec. 23.)



42924

Any funds allocated to school districts for foster children services pursuant to subdivision (c) of Section 42920 or Section 42922 shall be used only for foster children services and any funds not used by districts for those services shall revert to the state General Fund.

(Amended by Stats. 1983, Ch. 543, Sec. 6. Effective July 28, 1983.)



42925

(a) The Superintendent of Public Instruction shall form an advisory committee to make recommendations regarding the allocation of available funds to school districts applying to receive funding for foster children programs pursuant to subdivision (b). The advisory committee shall include, but not be limited to, representatives from the Department of the Youth Authority, from the State Department of Social Services, and from foster children services programs. Members of the advisory committee shall serve without compensation, including travel and per diem.

(b) Any school district which chooses to provide foster children services programs pursuant to Section 42921 may apply to the Superintendent of Public Instruction and to the advisory committee for funding for those programs.

(c) On or before November 1 of each year, the Superintendent of Public Instruction shall provide the Governor with a proposed sum to be included in the Governor’s budget for the ensuing fiscal year for allocation to school districts wishing to provide foster children services programs pursuant to Section 42921. Recommendations regarding the specific programs to be funded and the amount to be allocated to each shall be included with the proposed sum.

(Added by Stats. 1983, Ch. 543, Sec. 7. Effective July 28, 1983.)






CHAPTER 11.5 - Financial Support for Educating Foreign Children

42950

Any school district that provided education in kindergarten or grades 1 to 12, inclusive, pursuant to Chapter 12 (commencing with Section 42950) of Part 24, may increase its revenue limit by an amount per unit of average daily attendance not to exceed the reimbursement received under a countywide tax levied for the local share of the revenue limit and for the excess cost of providing special programs for such children pursuant to statutes that existed in this code during the 1976–77 school year.

(Added by Stats. 1979, Ch. 247.)



42950.2

Notwithstanding Section 42238 or any other provision of law, the revenue limit increases authorized by this chapter shall not be used in the computation of any maximum tax rate.

(Added by Stats. 1979, Ch. 247.)



42950.3

The provisions of this chapter shall apply only to a school district which, during the 1977–78 school year:

(a) Had an enrollment not less than 10 percent of which consisted of children living in residence facilities operated by the University of California for the use of university students and their families.

(b) Reported at least 15 different native languages on the 1977 fall season R-30 enrollment and staff data report filed with the Department of Education.

(c) Did not receive, and was not entitled to receive, an apportionment of funds under the Bilingual Education Act of 1972 (Article 1 (commencing with Section 52100) of Chapter 7 of Part 28).

(Added by Stats. 1979, Ch. 247.)



42950.4

It is the intent of the Legislature that school districts shall not identify pupils according to their immigration status in carrying out the provisions of this chapter.

(Added by Stats. 1979, Ch. 247.)






CHAPTER 12 - Taxation for Adult Education

43001.5

The revenue limit per unit of adult average daily attendance for a district shall be reduced by the amount, if any, per unit of average daily attendance which was included in the establishment of the adult base revenue limit and which was for purposes of the State Teachers’ Retirement System.

(Added by Stats. 1977, Ch. 894. Operative upon budgetary action by the Legislature, as prescribed by Sec. 85 of Ch. 894.)



43001.8

(a) For the 1978–79 fiscal year, and each fiscal year thereafter, the revenue limit per adult foundation program unit of average daily attendance for any high or unified school district, authorized pursuant to Section 43001, may be increased by an amount sufficient to provide additional revenue equal to the expenditures estimated to be incurred by the district in the budget year in complying with the following provisions of the Unemployment Insurance Code: Sections 605 and 803, Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1, or Article 3 (commencing with Section 976) of Chapter 4 of Part 1 of Division 1, less the actual expenditures incurred by the district in the 1975–76 fiscal year in complying with the following section and article of the Unemployment Insurance Code: Section 605.2 and Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1.

(b) The increase in revenue limit provided in subdivision (a) shall be adjusted annually, including plus or minus adjustments for under- or over-estimating expenditures used in determining the increase in revenue limit provided by subdivision (a) in the previous fiscal year.

(Added by Stats. 1978, Ch. 2.)






CHAPTER 15 - Voter-Approved Special Taxes for New School Facilities

43040

The provisions of this chapter shall apply only to the Chino Unified School District.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43041

(a) The provisions of this chapter shall govern the collection of special taxes which satisfy all the following requirements:

(1) The special tax has been approved, pursuant to Section 4 of Article XIII A of the California Constitution, by two-thirds of the voters of the school district voting upon the proposition to authorize the governing board of the school district to levy the special tax.

(2) The special tax is levied against applicants for final building permits which authorize new construction within the school district.

(3) The proceeds of the special taxes are used for new school facilities.

(b) The sole purpose of this chapter is to govern the collection of legally imposed taxes. This chapter shall not be construed to grant, deny, extinguish, or recognize the authority to impose any tax, or to determine otherwise, expressly or impliedly, the legality of the imposition of any tax or to determine the character of any levy as a special tax or fee.

(Amended by Stats. 1987, Ch. 1187, Sec. 2. Effective September 26, 1987.)



43042

The governing body of a city or county which includes a school district in which special taxes for new school facilities have been approved shall not issue final building permits until such time as the governing board of such district certifies to the governing body that the special taxes have been paid or that arrangements for payment have been made.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43043

If a final building permit is issued and the special tax for new school facilities construction has not been paid, the governing board of the district may, after appropriate notice that such tax is due and owing and after a hearing, with notice, on the issue, determine that the amount of the unpaid special tax constitutes a lien on each lot or parcel of land for which a final building permit has been issued and that such amount is now due and owing by the owner of such lot or parcel, as specified on the last equalized assessment roll.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43044

(a) The notice that the special tax for new school facilities is due and owing shall be published in accordance with Section 6063 of the Government Code, and shall be published prior to the date set for hearing.

(b) The notice shall set forth the following information:

(1)  The special tax for new school facilities is due and owing.

(2) The amount of special tax due and owing.

(3) A description of the lot or parcel subject to such tax. Such description may be made by reference to a plat or diagram on file in the office of the county recorder, or by reference to maps prepared in accordance with Section 327 of the Revenue and Taxation Code, and on file in the office of the county assessor.

(4) The penalty, not to exceed an interest rate of 7 percent per annum, to be charged on the unpaid balance of such tax.

(5) Notification that, pending the hearing, the special tax and interest thereon may be determined to constitute a lien against each lot or parcel for which a building permit was issued.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43045

(a) At least 10 days prior to the date of hearing, the governing board of the school district shall send written notice of the hearing, by mail, to the owner of each parcel or lot, as specified on the last equalized assessment roll, for which the special tax for new school facilities is due and owing.

(b) The notice shall set forth the same information as required by subdivision (b) of Section 43044 and in addition shall set forth the time, date, and place of the hearing.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43046

(a) At the time, date, and place stated in the notice prescribed by Section 43045, the governing board of the school district shall hear and consider all objections or protests, if any, to the levy of the special tax, as set forth in such notice, and may continue the hearing from time to time.

(b) Upon conclusion of the hearing, the governing board shall determine whether the amount of the unpaid tax and the interest thereon constitutes a lien on the parcel or lot for which the final building permit was issued.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43047

(a) Within 30 days after the determination prescribed by paragraph (b) of Section 43046, the governing board of the school district shall record a certified copy of its determination with the county recorder of the county in which the lot or parcel is located.

(b) Upon recordation, the determination shall constitute a lien with the force, effect, and priority of a judgment lien.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43048

(a) If a lien has been created pursuant to this chapter, the governing board of the school district may, not later than four years after the due date of the last payment of the special taxes which are due and owing, order that the same be collected pursuant to Chapter 1 (commencing with Section 681) of Title 9 of Part 2 of the Code of Civil Procedure.

(b) Costs incurred pursuant to this section shall be awarded to the prevailing party. Costs shall be fixed and allowed by the court. Costs shall include reasonable attorneys’ fees, interest, and other charges or advances authorized by law and shall be included in the judgment. The amount of costs, including penalties, shall be calculated up to the date of the judgment.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43049

The following is exempt from the special taxes imposed by this chapter:

(a) Final permits to construct buildings on property that belongs to a federal agency.

(b) Final permits to construct buildings when such buildings are exempt from taxation under subdivisions (a) to (g), inclusive, of Section 3 of, and subdivisions (b) and (c) of Section 4 of, Article XIII of the California Constitution.

(c)  Final permits to construct buildings when the governing board of the school district certifies that satisfactory arrangements have been made between the governing board and the final building permit applicant to provide sufficient new school facilities for the district.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43050

When the proceeds of special taxes are used for construction of new school facilities, the State Allocation Board shall approve such construction, in accordance with building area and cost standards adopted by the board.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43051

As to elections held after the effective date of this section, the governing board of the school district shall, prior to ordering an election, adopt a schedule that specifies the use of the proceeds of the special taxes. Such schedule shall include, but not be limited to, school sites proposed to be acquired and facilities proposed to be constructed. Such schedule shall be reviewed and updated at least annually.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43052

Each governing board of a school district that receives the proceeds of special taxes pursuant to this chapter shall maintain a separate account for any such taxes paid and shall adopt a report, at the end of each fiscal year, showing the balance of such account, the school sites purchased during the previous fiscal year, and the facilities purchased or constructed during the previous fiscal year. Such report shall be adopted by September 1 of each year.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)






CHAPTER 16 - Court Actions on Special Election

43040

The provisions of this chapter shall apply only to the Chino Unified School District.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43041

(a) The provisions of this chapter shall govern the collection of special taxes which satisfy all the following requirements:

(1) The special tax has been approved, pursuant to Section 4 of Article XIII A of the California Constitution, by two-thirds of the voters of the school district voting upon the proposition to authorize the governing board of the school district to levy the special tax.

(2) The special tax is levied against applicants for final building permits which authorize new construction within the school district.

(3) The proceeds of the special taxes are used for new school facilities.

(b) The sole purpose of this chapter is to govern the collection of legally imposed taxes. This chapter shall not be construed to grant, deny, extinguish, or recognize the authority to impose any tax, or to determine otherwise, expressly or impliedly, the legality of the imposition of any tax or to determine the character of any levy as a special tax or fee.

(Amended by Stats. 1987, Ch. 1187, Sec. 2. Effective September 26, 1987.)



43042

The governing body of a city or county which includes a school district in which special taxes for new school facilities have been approved shall not issue final building permits until such time as the governing board of such district certifies to the governing body that the special taxes have been paid or that arrangements for payment have been made.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43043

If a final building permit is issued and the special tax for new school facilities construction has not been paid, the governing board of the district may, after appropriate notice that such tax is due and owing and after a hearing, with notice, on the issue, determine that the amount of the unpaid special tax constitutes a lien on each lot or parcel of land for which a final building permit has been issued and that such amount is now due and owing by the owner of such lot or parcel, as specified on the last equalized assessment roll.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43044

(a) The notice that the special tax for new school facilities is due and owing shall be published in accordance with Section 6063 of the Government Code, and shall be published prior to the date set for hearing.

(b) The notice shall set forth the following information:

(1)  The special tax for new school facilities is due and owing.

(2) The amount of special tax due and owing.

(3) A description of the lot or parcel subject to such tax. Such description may be made by reference to a plat or diagram on file in the office of the county recorder, or by reference to maps prepared in accordance with Section 327 of the Revenue and Taxation Code, and on file in the office of the county assessor.

(4) The penalty, not to exceed an interest rate of 7 percent per annum, to be charged on the unpaid balance of such tax.

(5) Notification that, pending the hearing, the special tax and interest thereon may be determined to constitute a lien against each lot or parcel for which a building permit was issued.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43045

(a) At least 10 days prior to the date of hearing, the governing board of the school district shall send written notice of the hearing, by mail, to the owner of each parcel or lot, as specified on the last equalized assessment roll, for which the special tax for new school facilities is due and owing.

(b) The notice shall set forth the same information as required by subdivision (b) of Section 43044 and in addition shall set forth the time, date, and place of the hearing.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43046

(a) At the time, date, and place stated in the notice prescribed by Section 43045, the governing board of the school district shall hear and consider all objections or protests, if any, to the levy of the special tax, as set forth in such notice, and may continue the hearing from time to time.

(b) Upon conclusion of the hearing, the governing board shall determine whether the amount of the unpaid tax and the interest thereon constitutes a lien on the parcel or lot for which the final building permit was issued.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43047

(a) Within 30 days after the determination prescribed by paragraph (b) of Section 43046, the governing board of the school district shall record a certified copy of its determination with the county recorder of the county in which the lot or parcel is located.

(b) Upon recordation, the determination shall constitute a lien with the force, effect, and priority of a judgment lien.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43048

(a) If a lien has been created pursuant to this chapter, the governing board of the school district may, not later than four years after the due date of the last payment of the special taxes which are due and owing, order that the same be collected pursuant to Chapter 1 (commencing with Section 681) of Title 9 of Part 2 of the Code of Civil Procedure.

(b) Costs incurred pursuant to this section shall be awarded to the prevailing party. Costs shall be fixed and allowed by the court. Costs shall include reasonable attorneys’ fees, interest, and other charges or advances authorized by law and shall be included in the judgment. The amount of costs, including penalties, shall be calculated up to the date of the judgment.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43049

The following is exempt from the special taxes imposed by this chapter:

(a) Final permits to construct buildings on property that belongs to a federal agency.

(b) Final permits to construct buildings when such buildings are exempt from taxation under subdivisions (a) to (g), inclusive, of Section 3 of, and subdivisions (b) and (c) of Section 4 of, Article XIII of the California Constitution.

(c)  Final permits to construct buildings when the governing board of the school district certifies that satisfactory arrangements have been made between the governing board and the final building permit applicant to provide sufficient new school facilities for the district.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43050

When the proceeds of special taxes are used for construction of new school facilities, the State Allocation Board shall approve such construction, in accordance with building area and cost standards adopted by the board.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43051

As to elections held after the effective date of this section, the governing board of the school district shall, prior to ordering an election, adopt a schedule that specifies the use of the proceeds of the special taxes. Such schedule shall include, but not be limited to, school sites proposed to be acquired and facilities proposed to be constructed. Such schedule shall be reviewed and updated at least annually.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)



43052

Each governing board of a school district that receives the proceeds of special taxes pursuant to this chapter shall maintain a separate account for any such taxes paid and shall adopt a report, at the end of each fiscal year, showing the balance of such account, the school sites purchased during the previous fiscal year, and the facilities purchased or constructed during the previous fiscal year. Such report shall be adopted by September 1 of each year.

(Added by Stats. 1980, Ch. 489, Sec. 1. Effective July 13, 1980.)









PART 25 - EMPLOYEES

CHAPTER 1 - Employees

ARTICLE 1 - General Provisions

44000

Unless the context otherwise requires, the definitions set forth in Sections 44000 to 44012, inclusive, shall govern the construction of this part.

(Enacted by Stats. 1976, Ch. 1010.)



44000.5

An “adverse action” means the denial of an application for a credential, a private admonition, or public reproval of a credential holder, or the suspension or revocation of a credential.

(Added by Stats. 2001, Ch. 342, Sec. 1. Effective January 1, 2002.)



44001

“Education position” or “position requiring certification qualifications” includes every type of service for which certification qualifications are established by or pursuant to Sections 44000 to 44012, inclusive, Section 44065, and Chapter 2 (commencing with Section 44200) of this part.

(Enacted by Stats. 1976, Ch. 1010.)



44001.1

“Commission” means the Commission on Teacher Credentialing.

(Added by Stats. 1997, Ch. 937, Sec. 1. Effective January 1, 1998.)



44001.2

“Superintendent” means the Superintendent of Public Instruction.

(Added by Stats. 1997, Ch. 937, Sec. 2. Effective January 1, 1998.)



44002

A “credential” includes a credential, certificate, life document, life diploma, permit, certificate of clearance, or waiver issued by the commission.

(Amended by Stats. 2001, Ch. 342, Sec. 2. Effective January 1, 2002.)



44003

A “life diploma” is a document issued on the basis of a credential upon completion by the applicant of specified requirements.

(Enacted by Stats. 1976, Ch. 1010.)



44004

The word “certificate” used as a noun refers to the document issued by a county board of education to license the holder to perform the service specified in the certificate.

(Enacted by Stats. 1976, Ch. 1010.)



44005

The word “certificate” used as a verb refers to the act of licensing individuals for employment in educational positions.

(Enacted by Stats. 1976, Ch. 1010.)



44006

The term “certificated person” refers to a person who holds one or more documents such as a certificate, a credential, or a life diploma, which singly or in combination license the holder to engage in the school service designated in the document or documents.

(Enacted by Stats. 1976, Ch. 1010.)



44007

The term “certification document” as used in this code includes only certificates, credentials and life diplomas.

(Enacted by Stats. 1976, Ch. 1010.)



44008

(a) Except as provided in subdivision (b) of this section, a termination of probation and dismissal of an accusation or information pursuant to Section 1203.4 of the Penal Code shall not, for the purpose of this division, have any effect.

(b) Notwithstanding any other provision of this code, no person shall be denied a hearing solely on the basis that he has been convicted of a crime if he has obtained a certificate of rehabilitation under Section 4852.01 and following of the Penal Code, and if his probation has been terminated and the information or accusation has been dismissed pursuant to Section 1203.4 of the Penal Code.

(Amended by Stats. 1977, Ch. 36.)



44009

(a) A plea or verdict of guilty or finding of guilt by a court in a trial without a jury, or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of Sections 44242.5, 44345, 44346, 44346.1, 44424, and 44425, irrespective of a subsequent order for probation suspending the imposition of a sentence or an order under Section 1203.4 of the Penal Code allowing the withdrawal of the plea of guilty and entering a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusations or information.

(b) The record of a narcotics offense, as defined in Section 44011, shall be sufficient proof of conviction of a crime involving moral turpitude for the purposes of Sections 44907 and 44923, and Sections 44932 to 44947, inclusive, relating to the dismissal of permanent employees.

(c) A plea or verdict of guilty, or finding of guilt by a court in a trial without a jury, or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of Sections 44836 and 45123, irrespective of a subsequent order for probation suspending the imposition of a sentence or an order under Section 1203.4 of the Penal Code allowing the withdrawal of the plea of guilty and entering a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusations or information. The record of conviction shall be sufficient proof of conviction of a crime involving moral turpitude for the purposes of Section 44907 and Sections 44932 to 44947, inclusive, relating to the dismissal of permanent employees.

(Amended by Stats. 2008, Ch. 577, Sec. 1. Effective January 1, 2009.)



44010

“Sex offense,” as used in Sections 44020, 44237, 44346, 44425, 44436, 44836, and 45123, means any one or more of the offenses listed below:

(a) Any offense defined in Section 220, 261, 261.5, 262, 264.1, 266, 266j, 267, 285, 286, 288, 288a, 288.5, 289, 311.1, 311.2, 311.3, 311.4, 311.10, 311.11, 313.1, 647b, 647.6, or former Section 647a, subdivision (a), (b), (c), or (d) of Section 243.4, or subdivision (a) or (d) of Section 647 of the Penal Code.

(b) Any offense defined in former subdivision (5) of former Section 647 of the Penal Code repealed by Chapter 560 of the Statutes of 1961, or any offense defined in former subdivision (2) of former Section 311 of the Penal Code repealed by Chapter 2147 of the Statutes of 1961, if the offense defined in those sections was committed prior to September 15, 1961, to the same extent that an offense committed prior to that date was a sex offense for the purposes of this section prior to September 15, 1961.

(c) Any offense defined in Section 314 of the Penal Code committed on or after September 15, 1961.

(d) Any offense defined in former subdivision (1) of former Section 311 of the Penal Code repealed by Chapter 2147 of the Statutes of 1961 committed on or after September 7, 1955, and prior to September 15, 1961.

(e) Any offense involving lewd and lascivious conduct under Section 272 of the Penal Code committed on or after September 15, 1961.

(f) Any offense involving lewd and lascivious conduct under former Section 702 of the Welfare and Institutions Code repealed by Chapter 1616 of the Statutes of 1961, if that offense was committed prior to September 15, 1961, to the same extent that an offense committed prior to that date was a sex offense for the purposes of this section prior to September 15, 1961.

(g) Any offense defined in Section 286 or 288a of the Penal Code prior to the effective date of the amendment of either section enacted at the 1975–76 Regular Session of the Legislature committed prior to the effective date of the amendment.

(h) Any attempt to commit any of the offenses specified in this section.

(i) Any offense committed or attempted in any other state or against the laws of the United States which, if committed or attempted in this state, would have been punishable as one or more of the offenses specified in this section.

(j) Any conviction for an offense resulting in the requirement to register as a sex offender pursuant to Section 290 of the Penal Code.

(k) Commitment as a mentally disordered sex offender under former Article 1 (commencing with Section 6300) of Chapter 2 of Part 2 of the Welfare and Institutions Code, as repealed by Chapter 928 of the Statutes of 1981.

(Amended by Stats. 2004, Ch. 124, Sec. 1. Effective January 1, 2005.)



44011

“Controlled substance offense” as used in Sections 44346, 44425, 44436, 44836, and 45123 means any one or more of the following offenses:

(a) Any offense in Sections 11350 to 11355, inclusive, 11361, 11366, 11368, 11377 to 11382, inclusive, and 11550 of the Health and Safety Code.

(b) Any offense committed or attempted in any other state or against the laws of the United States which, if committed or attempted in this state, would have been punished as one or more of the above-mentioned offenses.

(c) Any offense committed under former Sections 11500 to 11503, inclusive, 11557, 11715, and 11721 of the Health and Safety Code.

(d) Any attempt to commit any of the above-mentioned offenses.

(Amended by Stats. 1992, Ch. 272, Sec. 2. Effective January 1, 1993.)



44012

Any record of conviction of any applicant for, or holder of, a certification document, shall, for the purposes of this division, be admissible in evidence in any civil action or administrative proceedings pertaining to the issuance, suspension or revocation of such certification document, any provision of law to the contrary notwithstanding.

(Enacted by Stats. 1976, Ch. 1010.)



44013

(a) “Educator” means a certificated person holding a valid California teaching credential or a valid California services credential issued by the commission who is employed by a local education agency or by a special education local planning area and who is not employed as an independent contractor or consultant.

(b) The definition of educator as set forth in subdivision (a) does not apply to a person participating in a program enacted by statute prior to January 1, 2004.

(c) The definition of educator as set forth in subdivision (a) applies to a person participating in a program enacted by statute on or after January 1, 2004, only if the statute implementing the program expressly references this section.

(Added by Stats. 2003, Ch. 567, Sec. 1. Effective January 1, 2004.)



44014

(a) Whenever any employee of a school district or of the office of a county superintendent of schools is attacked, assaulted, or physically threatened by any pupil, it shall be the duty of the employee, and the duty of any person under whose direction or supervision the employee is employed in the public school system who has knowledge of the incident, to promptly report the incident to the appropriate law enforcement authorities of the county or city in which the incident occurred. Failure to make the report shall be an infraction punishable by a fine of not more than one thousand dollars ($1,000).

(b) Compliance with school district governing board procedures relating to the reporting of, or facilitation of reporting of, the incidents specified in subdivision (a) shall not exempt a person under a duty to make the report prescribed by subdivision (a) from making the report.

(c) A member of the governing board of a school district, a county superintendent of schools, or an employee of any school district or the office of any county superintendent of schools, shall not directly or indirectly inhibit or impede the making of the report prescribed by subdivision (a) by a person under a duty to make the report. An act to inhibit or impede the making of a report shall be an infraction, and shall be punishable by a fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000).

(d) Neither the governing board of a school district, a member of the governing board, a county superintendent of schools, nor an employee of a school district or of the office of any county superintendent of schools shall impose any sanctions against a person under a duty to make the report prescribed by subdivision (a) for making the report.

(Amended by Stats. 1996, Ch. 17, Sec. 1. Effective January 1, 1997.)



44015

(a) The governing board of a school district may make awards to employees who do any of the following:

(1) Propose procedures or ideas that thereafter are adopted and effectuated, and that result in eliminating or reducing district expenditures or improving operations.

(2) Perform special acts or special services in the public interest.

(3) By their superior accomplishments, make exceptional contributions to the efficiency, economy, or other improvement in operations of the school district.

(b) The governing board of a school district may make awards to pupils for excellence.

Before any awards are made pursuant to this section, the governing board shall adopt rules and regulations. The board may appoint one or more merit award committees made up of district officers, district employees, or private citizens to consider employee proposals, special acts, special services, or superior accomplishments and to act affirmatively or negatively thereon or to provide appropriate recommendations thereon to the board.

Any award granted under the provisions of this section that may be made by an awards committee under appropriate district rules, shall not exceed two hundred dollars ($200), unless a larger award is expressly approved by the governing board.

When an awards program is established in a school district pursuant to this section, the governing board shall budget funds for this purpose but may authorize awards from funds under its control whether or not budgeted funds have been provided or the funds budgeted are exhausted.

(Amended by Stats. 1987, Ch. 1452, Sec. 360.)



44015.1

In observance of the importance of educational leadership at the school, school district, and county levels, the second full week in the month of October of each year shall be designated as “Week of the School Administrator.” Schools, school districts, and county superintendents of schools are encouraged to observe the week with public recognition of the contribution that school administrators make to successful pupil achievement.

(Amended by Stats. 2014, Ch. 69, Sec. 1. Effective January 1, 2015.)



44016

Whenever any person is requested by a school district to travel to the headquarters of such district for the purpose of being interviewed and examined prior to possible employment, the district may reimburse such candidate for expenses necessarily incurred in traveling from his place of residence to the place of interview or examination.

(Enacted by Stats. 1976, Ch. 1010.)



44017

Notwithstanding any provision of law to the contrary, a school district may, from funds under its jurisdiction, pay the surviving spouse of any employee who is murdered while in the course of his employment the amount that the deceased would have received if he had lived to complete the time remaining in his contract with the district.

This section shall be applicable to the surviving spouse of any such employee who was murdered during or after the 1973–74 school year.

(Enacted by Stats. 1976, Ch. 1010.)



44018

(a) In addition to the benefits provided pursuant to Sections 395.01 and 395.02 of the Military and Veterans Code, any employee of a school district who, as a member of the California National Guard or a United States Military Reserve organization, is called into active military duty, may receive, on approval of the governing board of the school district, the benefits provided for in subdivision (b).

(b) Any employee to which subdivision (a) applies, while on active duty, may receive from the school employer, for a period not to exceed 180 calendar days, as part of his or her compensation, all of the following:

(1) The difference between the amount of his or her military pay and allowances and the amount the employee would have received as an employee, including any merit raises that would otherwise have been granted during the time the individual was on active military duty.

(2) All benefits that he or she would have received had he or she not been called to active military duty unless the benefits are prohibited or limited by vendor contracts.

(c) The credential of a certificated employee may not become invalid for failure to renew while the employee, as a member of the California National Guard or a United States Military Reserve organization, is on active military duty. A certificated employee shall have a period of 120 days after the end of his or her active military duty to renew the credential.

(Amended by Stats. 2003, Ch. 783, Sec. 1. Effective January 1, 2004.)



44020

Every person, firm, association, partnership, or corporation offering or conducting private school instruction on the elementary or high school level shall notify, in writing, the parents or guardians who reside with each pupil of that school whenever that school hires an employee who, in the course of his or her employment, will come in contact with minor pupils and who has been convicted of a sex offense, as defined in Section 44010. Notwithstanding any other provision of law, any person who conveys or receives information in good-faith conformity with this section is exempt from prosecution under Section 11142 or 11143 of the Penal Code for that conveying or receiving of information.

(Added by Stats. 1996, Ch. 1074, Sec. 2. Effective January 1, 1997.)






ARTICLE 2 - Rights and Duties

44030

Any principal, teacher, employee, or school officer of any elementary or secondary school who refuses or willfully neglects to make such reports as are required by law is guilty of a misdemeanor and is punishable by a fine of not more than one hundred dollars ($100).

(Enacted by Stats. 1976, Ch. 1010.)



44030.5

(a) The superintendent of a school district or county office of education, or the administrator of a charter school, employing a person with a credential shall report any change in the employment status of the credentialholder to the commission not later than 30 days after the change in employment status, if the credentialholder, while working in a position requiring a credential, and as a result of an allegation of misconduct or while an allegation of misconduct is pending, is dismissed, is nonreelected, resigns, is suspended or placed on unpaid administrative leave for more than 10 days as a final adverse action, retires, or is otherwise terminated by a decision not to employ or reemploy.

(b) For purposes of subdivision (a), a change of employment status due solely to unsatisfactory performance pursuant to paragraph (4) of subdivision (a) of Section 44932 or a reduction in force pursuant to Sections 44955 to 44958, inclusive, is not a result of an allegation of misconduct.

(c) The failure to make the report required by subdivision (a) is unprofessional conduct and may subject the superintendent of the school district or county office of education, or the administrator of a charter school, to adverse action by the commission.

(d) (1) Notwithstanding Section 44030, refusing or willfully neglecting to make the report required by subdivision (a) is a misdemeanor, punishable by a fine of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000).

(2) All fines imposed pursuant to this subdivision are the personal responsibility of the superintendent of the school district or county office of education, or the administrator of a charter school, and may not be paid or reimbursed with public funds.

(Added by Stats. 2013, Ch. 232, Sec. 1. Effective January 1, 2014.)



44031

(a) Every employee has the right to inspect personnel records pursuant to Section 1198.5 of the Labor Code.

(b) In addition to subdivision (a), all of the following shall apply to an employee of a school district:

(1) Information of a derogatory nature shall not be entered into an employee’s personnel records unless and until the employee is given notice and an opportunity to review and comment on that information. The employee shall have the right to enter, and have attached to any derogatory statement, his or her own comments. The review shall take place during normal business hours and the employee shall be released from duties for this purpose without salary reduction.

(2) The employee shall not have the right to inspect personnel records at a time when the employee is actually required to render services to the district.

(3) A noncredentialed employee shall have access to his or her numerical scores obtained as a result of a written examination.

(4) Except as provided in paragraph (3), nothing in this section shall entitle an employee to review ratings, reports, or records that (A) were obtained prior to the employment of the person involved, (B) were prepared by identifiable examination committee members, or (C) were obtained in connection with a promotional examination.

(Repealed and added by Stats. 2000, Ch. 886, Sec. 2. Effective January 1, 2001.)



44032

The governing board of any school district shall provide for the payment of the actual and necessary expenses, including traveling expenses, of any employee of the district incurred in the course of performing services for the district, whether within or outside the district, under the direction of the governing board.

(Amended by Stats. 1987, Ch. 1452, Sec. 361.)



44033

The governing board of any school district may provide for the reimbursement of employees of the district for the use of automobiles owned by the employees and used in the performance of regularly assigned duties, by establishing an allowance for such use on a mileage or monthly basis.

(Enacted by Stats. 1976, Ch. 1010.)



44034

Any classroom teacher who, in the interest of improving his or her personal teaching techniques, wishes to use an audio recording device in a classroom to record classroom instructional presentations, may employ that device without the necessity of obtaining the approval of the school principal or other school officials.

(Added by Stats. 1985, Ch. 332, Sec. 1.)



44035

Every permanent employee of a school district which becomes in its entirety a part of a unified school district, and every permanent employee of a school district employed in a school located in a portion of a district which becomes a part of a unified school district, where the whole of the district does not become a part of a unified school district, shall become a permanent employee of the unified school district.

(Enacted by Stats. 1976, Ch. 1010.)



44036

(a) The governing board of a school district may grant leaves of absence to employees to appear as a witness in court other than as a litigant or to respond to an official order from another governmental jurisdiction for reasons not brought about through the connivance or misconduct of the employee.

(b) The governing board of a school district may grant leaves of absence to employees, in positions requiring certification qualifications, regularly called for jury duty in the manner provided for by law.

(c) The governing board may grant such leaves of absence with pay up to the amount of the difference between the employee’s regular earnings and any amount he receives for jury or witness fees.

(Enacted by Stats. 1976, Ch. 1010.)



44037

The governing board of any district shall grant leave of absence to any employee, serving in a position not requiring certification qualifications, regularly called for jury duty in the manner provided for by law. The governing board shall grant such leave with pay up to the amount of the difference between the employee’s regular earnings and any amount he receives as juror’s fees.

It is unlawful for the governing board or personnel commission of any school district to adopt or maintain any rule, regulation, or policy which has as its purpose or effect a tendency to encourage employees to seek exemption from jury duty, or to directly or by indirection solicit or suggest to any employee that he seek exemption from jury duty, or to discriminate against any employee with respect to assignment, employment, promotion, or in any other manner because of such employee’s service on any jury panel.

The board or personnel commission may, however, provide by rule that only a percentage of its staff, which percentage shall not be less than 2 percent, shall be granted such leave, with pay, at any one time.

Nothing in the foregoing provisions shall preclude the district superintendent or his agent from discussing with the affected employee the practicality of seeking exemption when acceptance would tend to materially disrupt the district’s operations.

(Enacted by Stats. 1976, Ch. 1010.)



44038

The governing board of any school district may use school district funds for cash deposits, when required to guarantee payment for transportation purchased on credit for school district employees or other representatives who are directed by the governing board to travel on school district business.

(Enacted by Stats. 1976, Ch. 1010.)



44039

The governing board of any school district may use school district funds for cash deposits, when required to guarantee payment for health plans purchased on credit for school district employees.

(Enacted by Stats. 1976, Ch. 1010.)



44039.5

No contract with any insurer or other employee welfare benefit provider shall be approved or renewed if an administrative employee of a school district, as defined pursuant to subdivision (d) of Section 33150, or any employee organization, as defined pursuant to subdivision (d) of Section 3540.1 of the Government Code, or any employee or agent thereof, has a direct financial interest in any plan or program which is being approved or renewed. The provisions of this section shall not apply to any employee welfare benefit fund jointly administered by one or more employers and one or more employee organizations or to any employee welfare benefit fund established by the school district for the purpose of self insuring.

As used in this section, “direct financial interest” means the receipt of or entitlement to a commission, fee, or other remuneration, including the payment of fees for administrative services rendered on behalf of such plans.

(Added by Stats. 1978, Ch. 433.)



44040

It shall be unlawful for any person authorized to invoke disciplinary action against any employee of a school district or employee in the office of the county superintendent of schools either in his individual capacity or as a member of any board, to invoke or attempt to invoke disciplinary action against any such employee or to discriminate against such employee in the terms, conditions and privileges of employment solely because of the employee’s appearance before the governing board of a school district, the county board of education, legislative committees, or any other duly constituted governmental board, commission or council, whether such appearance was undertaken voluntarily or otherwise.

Violation of the provisions of this section shall be a misdemeanor.

(Enacted by Stats. 1976, Ch. 1010.)



44041

(a) (1) The governing board of each school district when drawing an order for the salary payment due to employees of the district shall, without charge, reduce the order by the amount which it has been requested in a revocable written authorization by the employee to deduct for any or all of the following purposes:

(A) Paying premiums on any policy or certificate of group life insurance for the benefit of the employee or for group disability insurance, or legal expense insurance, or any of them, for the benefit of the employee or his or her dependents issued by an admitted insurer on a form of policy or certificate approved by the Insurance Commissioner.

(B) Paying rates, dues, fees, or other periodic charges on any hospital service contract for the benefit of the employee, or his or her dependents, issued by a nonprofit hospital service corporation on a form approved by the Insurance Commissioner pursuant to the former provisions of Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code.

(C) Paying periodic charges on any medical and hospital service agreement or contract for the benefit of the employee, or his or her dependents, issued by a nonprofit corporation subject to Part 2 (commencing with Section 5110) of, Part 3 (commencing with Section 7110) of, or Part 11 (commencing with Section 10810) of, Division 2 of Title 1 of the Corporations Code.

(D) Paying periodic charges on any legal services contract for the benefit of the employee, or his or her dependents issued by a nonprofit corporation subject to Part 3 (commencing with Section 7110) of, or Part 11 (commencing with Section 10810) of, Division 2 of Title 1 of the Corporations Code.

(2) The requirements of this subdivision shall not apply to subdivision (b).

(b) For purposes of a deferred compensation plan authorized by Section 403(b) or 457 of the Internal Revenue Code or an annuity program authorized by Section 403(b) of the Internal Revenue Code that is offered by the school district which provides for investments in corporate stocks, bonds, securities, mutual funds, or annuities, except as prohibited by the California Constitution, the governing board of each school district when drawing an order for the salary payment due to an employee of the district shall, with or without charge, reduce the order by the amount which it has been requested in a revocable written authorization by the employee to deduct for participating in a deferred compensation plan or annuity program offered by the school district. The governing board shall determine the cost of performing the requested deduction and may collect that cost from the organization, entity, or employee requesting or authorizing the deduction. For purposes of this subdivision, the governing board of a school district is entitled to include in the amounts reducing the order the costs of any compliance or administrative services that are required to perform the requested deduction in compliance with federal or state law, and may collect these costs from the participating employee, the employee’s participant account, or the organization or entity authorizing the deduction.

(c) The governing board of the district shall, beginning with the month designated by the employee and each month thereafter until authorization for the deduction is revoked, draw its order upon the funds of the district in favor of the insurer which has issued the policies or certificates or in favor of the nonprofit hospital service corporation which has issued hospital service contracts, or in favor of the nonprofit corporation which has issued medical and hospital service or legal service agreements or contracts, for an amount equal to the total of the respective deductions therefor made during the month. The governing board may require that the employee submit his or her authorization for the deduction up to one month in advance of the effective date of coverage.

(d) “Group insurance” as used in this section shall mean only a bona fide group program of life or disability or life and disability insurance where a master contract is held by the school district or an employee organization but it shall, nevertheless, include annuity programs authorized by Section 403(b) of the Internal Revenue Code when approved by the governing board.

(Amended by Stats. 2007, Ch. 323, Sec. 19. Effective January 1, 2008.)



44041.5

(a) For purposes of this section, the following definitions shall apply:

(1) “Annuity contract” means an annuity contract described in Section 403(b) of the Internal Revenue Code that is available to employees as described in Section 770.3 of the Insurance Code.

(2) “Custodial account” means a custodial account described in Section 403(b)(7) of the Internal Revenue Code.

(3) “Deferred compensation plan” means a plan described in Section 457 of the Internal Revenue Code.

(4) “Employer” means a school district or county office of education.

(5) “Third-party administrator” means a person or entity that provides administrative or compliance services to an employer as described in subdivision (b).

(b) An employer may enter into a written contract with a third-party administrator for services regarding an annuity contract and custodial account or a deferred compensation plan provided by the employer. That contract may include any of the following:

(1) Services to ensure compliance with either Section 403(b) of the Internal Revenue Code regarding the annuity contract and custodial account or Section 457 of the Internal Revenue Code regarding a deferred compensation plan, including, but not limited to, any of the following:

(A) Administer and maintain written plan documents governing the employer’s plan.

(B) Review and authorize hardship withdrawal requests under Section 403(b) of the Internal Revenue Code, transfer requests, loan requests, unforeseeable emergency withdrawals under Section 457 of the Internal Revenue Code and other disbursements permitted under either Section 403(b) or 457 of the Internal Revenue Code.

(C) Review and determine domestic relations orders as qualified domestic relations orders as described in Section 414(p) of the Internal Revenue Code.

(D) Provide notice to eligible employees that is consistent with Title 26 of the Code of Federal Regulations that those employees may participate in an annuity contract and custodial account.

(E) Administer and maintain specimen salary reduction agreements for the employer and employees of that employer to initiate payroll deferrals.

(F) Monitor, from information provided either directly from the employee, as part of the common remitting services provided pursuant to paragraph (2), through information provided by the employer, or through information provided by vendors authorized by the employer to provide investment products, the maximum contributions allowed by employees participating in either the annuity contract and custodial account as described in Sections 402(g), 414(v), and 415 of the Internal Revenue Code or the deferred compensation plan as described in Section 414(v) or 457 of the Internal Revenue Code.

(G) Calculate and maintain vesting information for contributions made by the employer to the annuity contract and custodial account or deferred compensation plan.

(H) Identify and notify employees that are required to take a minimum distribution of the funds in that employee’s annuity contract and custodial account or deferred compensation plan as described in Section 401(a)(9) of the Internal Revenue Code.

(I) Coordinate responses to the Internal Revenue Service if there is an Internal Revenue Service audit of the annuity contract and custodial account or deferred compensation plan.

(2) Services to administer the annuity contract and custodial account or a deferred compensation plan that includes, but is not limited to, all of the following:

(A) Common remitting services.

(B) General educational information to employees about the annuity contract and custodial account or the deferred compensation plan that includes, but is not limited to, the enrollment process, program eligibility, and investment options.

(C) Internal reports for the employer to ensure compliance with either Section 403(b) or 457 of the Internal Revenue Code and compliance with Title 26 of the Code of Federal Regulations.

(D) Consulting services related to the design, operation, and administration of the plan.

(E) Internal audits, on behalf of an employer, of a provider’s plan compliance procedures with respect to the provider’s annuity contract or custodial account offered under the employer’s plan. These audits shall not be conducted more than once per year for any provider’s plan unless documented evidence indicates a problem in complying with either Section 403(b) or 457 of the Internal Revenue Code.

(c) (1) If an employer elects to contract with a third-party administrator for the administrative or compliance services to employers described in subdivision (b), the employer shall do all of the following:

(A) Require the third-party administrator to provide proof of liability insurance and a fidelity bond in an amount determined by the employer to be sufficient to protect the assets of participants and beneficiaries in the annuity contract and custodial account or deferred compensation plan.

(B) Require the third-party administrator to provide evidence of a safe chain-of-custody of assets process for ensuring fulfillment of fiduciary responsibilities and timely placement of participant investments.

(C) Require evidence, if the third-party administrator is related to or affiliated with a provider of investment products pursuant to Section 403(b) or 457 of the Internal Revenue Code, that data generated from the services provided by the third-party administrator are maintained in a manner that prevents the provider of investment products from accessing that data unless access to the data is required to provide the services in accordance with the contract entered into with the employer pursuant to subdivision (b).

(2) This subdivision shall apply to any administrative or compliance services provided pursuant to a contract for services between an employer and the State Teachers’ Retirement System if the system does not contract with a third-party administrator to provide those administrative and compliance services on behalf of the system.

(d) A third-party administrator shall disclose to any employer seeking his or her services any fees, commissions, cost offsets, reimbursements, or marketing or promotional items received by the administrator, a related entity, or a representative or agent of the administrator or related entity from any plan provider selected as a vendor of a annuity contract, custodial account, or deferred compensation plan by the employer. A third-party administrator that is affiliated with or has a contractual relationship with a provider of annuity contracts, custodial accounts, or deferred compensation plans shall disclose the existence of the relationship to each employer and each individual participant in the annuity contract, custodial account or deferred compensation plan.

(e) Any personal information obtained by the third-party administrator in providing services pursuant to this section shall be used by the third-party administrator only to provide those services for the employer in accordance with the contract entered into with the employer pursuant to subdivision (b).

(f) Nothing in this section shall be construed to interfere with either of the following:

(1) The rights of employees or beneficiaries as described in Section 770.3 of the Insurance Code.

(2) The ability of the employer to establish nonarbitrary requirements upon providers of an annuity contract that, in the employer’s discretion, aid in the administration of its benefit programs and do not unreasonably discriminate against any provider of an annuity contract or interfere with the rights of employees or beneficiaries as described in Section 770.3 of the Insurance Code.

(g) This section shall not apply to any services provided by a third-party administrator pursuant to a contract for services between an employer and the State Teachers’ Retirement System. Any services provided by a third-party administrator pursuant to a contract for services between an employer and the State Teachers’ Retirement System shall be subject to either Section 24953, in the case of an annuity contract or custodial account, or Section 24977, in the case of a deferred compensation plan.

(Amended by Stats. 2007, Ch. 130, Sec. 70. Effective January 1, 2008.)



44042

School districts may, but shall not be required to, provide payroll deduction for the collection of insurance premiums except as expressly authorized by Section 44041.

(Enacted by Stats. 1976, Ch. 1010.)



44043

Any school employee of a school district who is absent because of injury or illness which arose out of and in the course of the person’s employment, and for which the person is receiving temporary disability benefits under the workers’ compensation laws of this state, shall not be entitled to receive wages or salary from the district which, when added to the temporary disability benefits, will exceed a full day’s wages or salary.

During such periods of temporary disability so long as the employee has available for the employee’s use sick leave, vacation, compensating time off or other paid leave of absence, the district shall require that temporary disability checks be endorsed payable to the district. The district shall then cause the employee to receive the person’s normal wage or salary less appropriate deductions including but not limited to employee retirement contributions.

When sick leave, vacation, compensating time off or other available paid leave is used in conjunction with temporary disability benefits derived from workers’ compensation, as provided in this section, it shall be reduced only in that amount necessary to provide a full day’s wage or salary when added to the temporary disability benefits.

(Enacted by Stats. 1976, Ch. 1010.)



44043.5

(a) The governing board of a school district or county office of education may establish a catastrophic leave program to permit employees of that district or county office to donate eligible leave credits to an employee when that employee or a member of his or her family suffers from a catastrophic illness or injury.

For the purposes of this section the following terms are defined as follows:

(1) “Catastrophic illness” or “injury” means an illness or injury that is expected to incapacitate the employee for an extended period of time, or that incapacitates a member of the employee’s family which incapacity requires the employee to take time off from work for an extended period of time to care for that family member, and taking extended time off work creates a financial hardship for the employee because he or she has exhausted all of his or her sick leave and other paid time off.

(2) “Eligible leave credits” means vacation leave and sick leave accrued to the donating employee.

(b) Eligible leave credits may be donated to an employee for a catastrophic illness or injury if all of the following requirements are met:

(1) The employee who is, or whose family member is, suffering from a catastrophic illness or injury requests that eligible leave credits be donated and provides verification of catastrophic injury or illness as required by the governing board of the school district or county office in which he or she is employed.

(2) The governing board of the school district or county office determines that the employee is unable to work due to the employee’s or his or her family member’s catastrophic illness or injury.

(3) The employee has exhausted all accrued paid leave credits.

(c) If the transfer of eligible leave credits is approved by the governing board of the school district or county office, any employee may, upon written notice to the governing board of the district or county office, donate eligible leave credits at a minimum of eight hours, and in hour increments thereafter.

(d) The governing board of a school district or county office that provides a catastrophic leave program pursuant to this section shall adopt rules and regulations for the administration of this section, including, but not limited to, the following:

(1) The maximum amount of time for which donated leave credits may be used, but not to exceed use for a maximum period of 12 consecutive months.

(2) The verification of catastrophic injury or illness required pursuant to paragraph (1) of subdivision (b).

(3) Making all transfers of eligible leave credit irrevocable.

(e) An employee who receives paid leave pursuant to this section shall use any leave credits that he or she continues to accrue on a monthly basis prior to receiving paid leave pursuant to this section.

(f) Notwithstanding the provisions of this section, the governing board of a school district or county office and an exclusive bargaining representative of employees in that district or county may agree to include in any collective bargaining agreement, a provision setting forth requirements for a catastrophic leave program.

(Amended by Stats. 1994, Ch. 78, Sec. 1. Effective May 20, 1994.)



44044

Notwithstanding the provisions of Sections 44043, 44984 and 45192, a school district may waive the requirement that temporary disability checks be endorsed payable to the district, and may in lieu thereof, permit the employee to retain his temporary disability check, providing that notice be given to the district that such check has been delivered to the employee. In such cases, the district shall then cause the employee to receive his normal wage or salary less appropriate deductions, including, but not limited to, employee retirement contributions, and an amount equivalent to the face amount of the temporary disability check, which the employee has been permitted to retain. In all cases, employee benefits are to be computed on the basis of the employee’s regular wage or salary prior to the deduction of any amounts for temporary disability payments.

Nothing contained herein shall be deemed to in any way diminish those rights and benefits which are granted to a school employee pursuant to the provisions of Sections 44043, 44984 and 45192.

(Enacted by Stats. 1976, Ch. 1010.)



44045

Whenever, as a result of any school district unification proceeding all of the territory under the jurisdiction of the county superintendent of schools is included in a single unified school district and the maintenance of any schools or classes or the performance of any other function theretofore under the jurisdiction of the county superintendent of schools is assumed by such unified school district, the inclusion shall, with respect to any employee, whether in a position requiring certification qualifications or in a position not requiring certification qualifications, who was theretofore employed by the county superintendent of schools in connection with such school, class, or function, be deemed to be the inclusion of a school district in the unified district. The rights of such an employee to employment with the unified district shall be governed by the laws defining the rights of employees of a predecessor school district included within a unified school district to continue in employment as employees of the including unified school district.

(Enacted by Stats. 1976, Ch. 1010.)



44046

(a) The governing board of a small school district, which does not employ persons charged with school-community duties of counseling students and parents or guardians in their homes, may contract with any qualified social service agency or organization to secure the services, on a part-time or full-time basis, of qualified social workers as counselors in schools and in the homes of pupils. The State Board of Education shall adopt rules and regulations for the implementation of this section, but such social workers shall not be required to hold credentials or certification documents otherwise required under this code for service in the public schools.

(b) Social workers authorized to serve under this section, as well as credentialed school social workers in districts other than small school districts, may perform, but are not limited to, the performance of the following service to children, parents, school personnel, and community agencies:

(1) Group and individual counseling and casework with parents and children relating to learning and adjustment problems of children, including parent education.

(2) Liaison with community resources offering services to schoolchildren and their families.

(3) Consultation with parents and others in crisis situations, such as truancy, drug abuse, suicide threats, assaults, and child abuse.

(4) Assessment of social and behavioral disabilities affecting learning, including but not limited to case study evaluation, recommendations for remediation or placement, and periodic reevaluation.

(5) Participation in and coordination of staff development programs for professional, paraprofessional, and classified school staff and supervision of pupil personnel services workers.

(6) Coordination of social service and mental health components of children’s centers and other early childhood development programs in the public schools.

(7) Consultation and collaboration with school personnel to promote a school environment responsive to the needs of children and the planning of educational programs which will prepare children to function in a culturally diversified society.

(c) As used in this section “small school district” means any of the following school districts:

(1) A unified school district having an average daily attendance of less than 1,501.

(2) A high school district having an average daily attendance of less than 301.

(3) An elementary school district having an average daily attendance of less than 901.

(Enacted by Stats. 1976, Ch. 1010.)



44047

Prior to implementing in any school of the district classes on Saturday or Sunday, or both, the governing board of a school district shall consult in good faith in an effort to reach agreement with the certificated and classified employees of the school, with the parents of pupils who would be affected by the change, and with the community at large. Such consultation shall include at least one public hearing for which the board has given adequate notice to the employees and to the parents of pupils affected.

(Enacted by Stats. 1976, Ch. 1010.)



44048

A classified school employee currently employed by any school district or a county superintendent of schools which decides to maintain classes on Saturday or Sunday, or both, shall not, without his or her written consent, be required to change his or her workweek to include Saturday or Sunday, or both. No such classified employee shall be assigned to perform services on a Saturday or Sunday if such classified employee objects in writing that such assignment would conflict with his or her religious beliefs or practices. Enactment of this section shall cause no change or disruption in existing work schedules which may already include Saturday or Sunday as regular workdays.

This section shall not be construed as limiting the power of any governing board of a school district, or a county superintendent of schools, to govern the schools of the district, including the assignment of classified employees employed by such district or county superintendent of schools.

This section shall not be construed as modifying or otherwise affecting in any way the provisions of Sections 45127, 45128, or 45131, or any other provisions of this code relating to employment of classified employees.

(Enacted by Stats. 1976, Ch. 1010.)



44049

(a) Except as provided in subdivision (c), any principal or person designated by the principal who, in his or her professional capacity or within the scope of his or her employment, has knowledge of or observes a pupil whom he or she knows, or reasonably suspects as evidenced by the pupil’s apparent intoxication, has consumed an alcoholic beverage or abused a controlled substance, as listed in Chapter 2 (commencing with Section 11053) of the Health and Safety Code, may report the known or suspected instance of alcohol or controlled substance abuse to the parent or parents, or other person having legal custody, of the student.

(b) No principal or his or her designee who reports a known or suspected instance of alcohol or controlled substance abuse by a pupil to the parent or parents, or other person having legal custody, of the pupil shall be civilly or criminally liable, for any report or as a result of any report, unless it can be proven that a false report was made and the principal or his or her designee knew that the report was false or was made with reckless disregard for the truth or falsity of the report. Any principal or his or her designee who makes a report known to be false or with reckless disregard of the truth or falsity of the report is liable for any damages caused.

(c) No principal or person designated by the principal shall report a known or suspected instance of alcohol or controlled substance abuse by a pupil to the parent or parents, or other person having legal custody, of the pupil if the report would require the disclosure of confidential information in violation of Section 49602 or 72621.

(Amended by Stats. 2002, Ch. 1168, Sec. 29. Effective September 30, 2002.)






ARTICLE 3 - Interchange Between Certificated and Classified Positions

44060

The purpose of this article is to provide a basis of determination as to what constitutes a supervisory or administrative classified position or a position requiring certification qualifications not clearly defined in other sections of this code; to provide an interchange of qualified personnel between the certificated and classified services of the public school systems; and to secure rights and benefits to employees moving between the two services, all to the end of assuring better educational systems for the students of the public school systems.

The provisions of this article are not intended, nor may they be construed, to invalidate any other sections of this code which were enacted prior to the enactment of this article, relating to positions requiring certification qualifications or the classified service covered in Article 6 (commencing with Section 45240) of Chapter 5 of this part, unless specifically provided herein. This article shall where appropriate apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of Chapter 5 of this part.

(Enacted by Stats. 1976, Ch. 1010.)



44061

If a person employed by the county superintendent of schools in a position requiring certification qualifications is assigned to a position under the same superintendent not requiring certification qualifications, the employee shall retain all sickness and injury, sabbatical leave, and other rights and benefits. All seniority and tenure rights accumulated by him at the time of assignment to the position not requiring certification qualifications shall be secured to him for a period of 39 months from the time of acceptance of the classified position. His return to certificated service at any time within the 39 months shall be treated as if there had not been an interruption in his certificated service.

(Enacted by Stats. 1976, Ch. 1010.)



44062

If a person employed by the county superintendent of schools in a position not requiring certification qualifications is assigned to a position under the same superintendent requiring certification qualifications, the employee shall retain all sick leave, vacation, and other rights and benefits accumulated by him at the time of assignment to the position requiring certification qualifications. All seniority and permanency rights shall be secured to such an employee for a period of 39 months from the date of his acceptance of the certificated position. Such an employee shall be eligible to return to and assume the duties of his prior classified position at any time during the 39 months and his return shall be treated as if there had not been an interruption in his classified service.

(Enacted by Stats. 1976, Ch. 1010.)



44063

If an employee of a school district, including a district having the merit system as outlined in Article 6 (commencing with Section 45240) of Chapter 5, employed in a position requiring certification qualifications is assigned to a position in the classified service of the same district, the employee shall retain all sickness and injury, sabbatical leave, and other rights and benefits. All seniority and tenure rights accumulated by the employee at the time of assignment to the position in the classified service shall be secured to the employee during the period of time he or she occupies a position in the classified service. The employee’s return to certificated service at any time shall be treated as if there had not been an interruption in his or her certificated service.

(Amended by Stats. 1985, Ch. 1038, Sec. 1.)



44064

If an employee of a school district, including a district having the merit system as outlined in Article 6 (commencing with Section 45240) of Chapter 5, employed in a position in the classified service is assigned to a position in the same district requiring certification qualifications, the employee shall retain all sick leave, vacation, and other rights and benefits accumulated by the employee at the time he or she is assigned to a position requiring certification qualifications. All seniority and permanency rights shall be secured to the employee during the period of time he or she occupies a position in the certificated service. The employee’s return to the classified service at any time shall be treated as if there had not been an interruption in his or her classified service.

(Amended by Stats. 1985, Ch. 1038, Sec. 2.)



44065

(a) Except as provided in subdivision (d), any person employed on or after July 1, 1963, by a school district, including a district having the merit system as outlined in Article 6 (commencing with Section 45240) of Chapter 5 of this part, or by a county superintendent of schools, in a position in which 50 percent or more of his or her duties performed during the school year, whether performed in a particular school or district or countywide, consist of rendering service in directing, coordinating, supervising or administering any portion or all of the types of functions listed below in this section shall hold a valid teaching or service credential as appropriate, whichever is designated in regulations adopted by the Commission on Teacher Credentialing, authorizing the particular service.

The types of functions are:

(1) The work of instructors and the instructional program for pupils.

(2) Educational or vocational counseling, guidance and placement services.

(3) School extracurricular activities related to, and an outgrowth of, the instructional and guidance program of the school.

(4) Planning courses of study to be used in the public schools of the state.

(5) The selection, collection, preparation, classification or demonstration of instructional materials of any course of study for use in the development of the instructional program in the schools of the state.

(6) Research connected with the evaluation and efficiency of the instructional program.

(7) The school health program.

(8) Activities connected with the enforcement of the laws relating to compulsory education, coordination of child welfare activities involving the school and the home, and the school adjustment of pupils.

(9) The school library services.

(10) The preparation and distribution of instructional materials.

(11) The in-service training of teachers, principals, or other certificated personnel.

(12) The interpretation and evaluation of the school instructional program.

(13) The examination, selection, or assignment of teachers, principals, or other certificated personnel involved in the instructional program.

(b) Any person who was employed by a district or by a county superintendent of schools before July 1, 1963, to perform any of the services designated by the Commission on Teacher Credentialing to require a supervision or administration credential, may continue to perform such services without possessing the credential otherwise required as long as he remains continuously employed to perform the same services in that county superintendent’s office or in that district in which he was employed on that date, or is continuously employed to perform the same services in a district which results from a reorganization involving the same district.

(c) Notwithstanding any other provision of law, the governing board of any school district maintaining kindergarten or any of grades 1 to 12, inclusive, or providing adult education classes, may employ for purposes of instructing apprentices duly registered with the Division of Apprenticeship Standards, persons holding any of the following valid credentials:

(1) A community college instructor credential.

(2) A community college limited service credential.

(3) A community college special limited service credential.

(d) Notwithstanding subdivision (a), a school district or county superintendent of schools may hire persons who do not hold valid teaching or service credentials to perform the examination, selection or assignment of teachers, principals, or certificated personnel involved in the instructional program.

(Amended by Stats. 1986, Ch. 916, Sec. 1.)



44066

A governing board of any school district or a county board of education or a county superintendent of schools or other appointing authority shall not require an employee or applicant to possess any certification, license, or other credential unless the possession of such a certification, license, or other credential is required by statute or is based upon a bona fide occupational qualification.

It is the intent of the Legislature that any person who had served in a position for which certification, license, or other credential not necessitated by statute or bona fide occupational qualification, had been required, and in a position which was designated by the governing board as a position requiring certification qualifications, shall be deemed to be an employee in a position requiring certification qualifications for as long as he or she holds such position and it is further the intent of the Legislature that such position shall be deemed to be a certificated position for as long as such person holds such position.

(Amended by Stats. 1977, Ch. 699.)



44067

Any person who, on September 15, 1961, is serving in a position for which a credential was issued or certification qualifications required pursuant to Section 44286 prior to the repeal of such sections, shall be deemed to be an employee in a position requiring such credential or certification qualifications for as long as he holds such position after September 15, 1961.

(Enacted by Stats. 1976, Ch. 1010.)



44068

Any person who, on June 30, 1965, was serving in a position requiring certification qualifications pursuant to the provisions of subdivisions (m), (n), and (o) of Section 13055 as amended by Chapter 840 of the Statutes of 1963, shall be deemed to be an employee in a position requiring certification qualifications for as long as he or she holds that position after January 1, 1987, and that position shall be deemed to be a certificated position for as long as this person holds that position.

(Amended by Stats. 1986, Ch. 916, Sec. 2.)



44068.5

Any person who, on July 1, 1986, was serving in a position requiring certification qualifications pursuant to the provisions of paragraph (6) of subdivision (a) of Section 44065 as amended by Chapter 905 of the Statutes of 1985, shall be deemed to be an employee in a position requiring certification qualifications for as long as he or she holds that position after January 1, 1987, and that position shall be deemed to be a certificated position for as long as this person holds that position.

(Added by Stats. 1986, Ch. 916, Sec. 3.)



44069

(a) Any person who, on September 17, 1965, was serving in a position as business manager and had been assigned a title listed in Section 35028 shall be deemed to be an employee in a position requiring certification qualifications for so long as he holds such position in the same district.

(b) Any person who, on March 4, 1972, was serving in a position of business manager and that position had been declared, by the governing board, to be one requiring certification qualifications in accordance with the authority extended in this section prior to March 4, 1972, shall be deemed to be an employee in a position requiring certification qualifications for so long as he holds such position in the same district.

(c) Except as provided in subdivision (d), on and after March 4, 1972, no person employed in a position of business manager shall be required to be credentialed and no title assignment, work, duty statement or other device, including but not limited to educational or other requirements of applicants, which may be established by the governing board, may be construed to require certification qualifications for any such position or reasonably related position.

(d) The governing board of any school district with less than 3,000 units of average daily attendance in the prior fiscal year may require any person employed in a position of business manager to be credentialed.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Affirmative Action Employment

44100

(a) The Legislature finds and declares the following:

(1) Generally, California school districts employ a disproportionately low number of racial and ethnic minority classified and certificated employees and a disproportionately low number of women and members of racial and ethnic minorities in administrative positions.

(2) It is educationally sound for the minority student attending a racially impacted school to have available to him or her the positive image provided by minority classified and certificated employees. It is likewise educationally sound for the child from the majority group to have positive experiences with minority people, that can be provided, in part, by having minority classified and certificated employees at schools where the enrollment is largely made up of majority group students. It is also educationally important for students to observe that women as well as men can assume responsible and diverse roles in society.

(3) Past employment practices created artificial barriers and past efforts to promote additional action in the recruitment, employment, and promotion of women and minorities did not result in a substantial increase in employment opportunities for these persons.

(4) Lessons concerning democratic principles and the richness that racial diversity brings to our national heritage can be best taught by staffs composed of mixed races and ethnic groups working toward a common goal.

(b) It is the intent of the Legislature to do all of the following:

(1) Establish and maintain a policy of equal opportunity in employment for all persons.

(2) Prohibit discrimination on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code, in every aspect of personnel policy and practice in the employment, development, advancement, and treatment of persons employed in the public school system.

(3) Promote the total realization of equal employment opportunity through a continuing affirmative action employment program.

(c) The Legislature recognizes that it is not enough to proclaim that public employers do not discriminate in employment, but that effort must also be made to build a community in which opportunity is equalized. It is the intent of the Legislature to require educational agencies to adopt and implement plans for increasing the numbers of women and minority persons at all levels of responsibility.

(Amended by Stats. 2004, Ch. 788, Sec. 1. Effective January 1, 2005.)



44101

For the purposes of this article the following definitions apply:

(a) (1) “Affirmative action employment program” means planned activities designed to seek, hire, and promote persons who are underrepresented in the work force compared to their numbers in the population, including individuals with disabilities, women, and persons of minority racial and ethnic backgrounds. It is a conscious, deliberate step taken by a hiring authority to assure equal employment opportunity for all staff, both certificated and classified. These programs require the employer to make additional efforts to recruit, employ, and promote members of groups formerly excluded at the various levels of responsibility who are qualified or may become qualified through appropriate training or experience within a reasonable length of time. These programs should be designed to remedy the exclusion, whatever its cause.

(2) Affirmative action requires imaginative, energetic, and sustained action by each employer to devise recruiting, training, and career advancement opportunities that will result in an equitable representation of women and minorities in relation to all employees of the employer.

(b) “Goals and timetables” means projected new levels of employment of women and minority racial and ethnic groups to be attained on an annual schedule, given the expected turnover in the work force and the availability of persons who are qualified or may become qualified through appropriate training or experience within a reasonable length of time. Goals are not quotas or rigid proportions. They should relate both to the qualitative and quantitative needs of the employer.

(c) “Public education agency” means the Department of Education, each office of the county superintendent of schools, and the governing board of each school district in California.

(Amended by Stats. 2004, Ch. 788, Sec. 2. Effective January 1, 2005.)



44103

Each county superintendent of schools shall render assistance in developing and implementing affirmative action employment programs to elementary school districts under his jurisdiction which had fewer than 901 units of average daily attendance during the preceding fiscal year, and to high school districts under his jurisdiction which had fewer than 301 units of average daily attendance during the preceding fiscal year, and to unified school districts under his jurisdiction which had fewer than 1,501 units of average daily attendance during the preceding fiscal year.

(Added by Stats. 1977, Ch. 1090.)



44104

The department, out of funds appropriated for such purposes, (1) shall provide assistance to local educational agencies in adopting and maintaining high-quality affirmative action programs and (2) develop and disseminate to public education agencies guidelines to assist the agencies in developing and implementing affirmative action employment programs.

(Amended by Stats. 1994, Ch. 922, Sec. 75. Effective January 1, 1995.)



44105

The State Board of Education shall adopt all necessary rules and regulations to carry out the intent of this article.

(Added by Stats. 1977, Ch. 1090.)






ARTICLE 5 - Reporting by School Employees of Improper Governmental Activities

44110

This article shall be known and may be referred to as the Reporting by School Employees of Improper Governmental Activities Act.

(Added by Stats. 2000, Ch. 531, Sec. 1. Effective January 1, 2001.)



44111

It is the intent of the Legislature that school employees and other persons disclose, to the extent not expressly prohibited by law, improper governmental activities.

(Added by Stats. 2000, Ch. 531, Sec. 1. Effective January 1, 2001.)



44112

For the purposes of this article, the following terms have the following meanings:

(a) “Employee” means a public school employee as defined in subdivision (j) of Section 3540.1 of the Government Code.

(b) “Illegal order” means any directive to violate or assist in violating a federal, state, or local law, rule, or regulation or an order to work or cause others to work in conditions outside of their line of duty that would unreasonably threaten the health or safety of employees or the public.

(c) “Improper governmental activity” means an activity by a public school agency or by an employee that is undertaken in the performance of the employee’s official duties, whether or not that activity is within the scope of his or her employment, and that meets either of the following descriptions:

(1) The activity violates a state or federal law or regulation, including, but not limited to, corruption, malfeasance, bribery, theft of government property, fraudulent claims, fraud, coercion, conversion, malicious prosecution, misuse of government property, or willful omission to perform duty.

(2) The activity is economically wasteful or involves gross misconduct, incompetency, or inefficiency.

(d) “Person” means any individual, corporation, trust, association, any state or local government, or any agency or instrumentality of any of the foregoing.

(e) “Protected disclosure” means a good faith communication that discloses or demonstrates an intention to disclose information that may evidence either of the following:

(1) An improper governmental activity.

(2) Any condition that may significantly threaten the health or safety of employees or the public if the disclosure or intention to disclose was made for the purpose of remedying that condition.

(f) “Public school employer” has the same meaning as in subdivision (k) of Section 3540.1 of the Government Code.

(Added by Stats. 2000, Ch. 531, Sec. 1. Effective January 1, 2001.)



44113

(a) An employee may not directly or indirectly use or attempt to use the official authority or influence of the employee for the purpose of intimidating, threatening, coercing, commanding, or attempting to intimidate, threaten, coerce, or command any person for the purpose of interfering with the right of that person to disclose to an official agent matters within the scope of this article.

(b) For the purpose of subdivision (a), “use of official authority or influence” includes promising to confer or conferring any benefit; affecting or threatening to affect any reprisal; or taking, directing others to take, recommending, processing, or approving any personnel action, including, but not limited to appointment, promotion, transfer, assignment, performance evaluation, suspension, or other disciplinary action.

(c) For the purpose of subdivision (a), “official agent” includes a school administrator, member of the governing board of a school district or county board of education, county superintendent of schools, or the Superintendent of Public Instruction.

(d) An employee who violates subdivision (a) may be liable in an action for civil damages brought against the employee by the offended party.

(e) Nothing in this section shall be construed to authorize an individual to disclose information otherwise prohibited by or under law.

(Added by Stats. 2000, Ch. 531, Sec. 1. Effective January 1, 2001.)



44114

(a) A public school employee or applicant for employment with a public school employer who files a written complaint with his or her supervisor, a school administrator, or the public school employer alleging actual or attempted acts of reprisal, retaliation, threats, coercion, or similar improper acts prohibited by Section 44113 for having disclosed improper governmental activities or for refusing to obey an illegal order may also file a copy of the written complaint with the local law enforcement agency together with a sworn statement that the contents of the written complaint are true, or are believed by the affiant to be true, under penalty of perjury. The complaint filed with the local law enforcement agency shall be filed within 12 months of the most recent act of reprisal that is the subject of the complaint.

(b) A person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against a public school employee or applicant for employment with a public school employer for having made a protected disclosure is subject to a fine not to exceed ten thousand dollars ($10,000) and imprisonment in the county jail for a period not to exceed one year. Any public school employee, officer, or administrator who intentionally engages in that conduct shall also be subject to discipline by the public school employer. If no adverse action is instituted by the public school employer and it is determined that there is reasonable cause to believe that an act of reprisal, retaliation, threats, coercion, or similar acts prohibited by Section 44113 occurred, the local law enforcement agency may report the nature and details of the activity to the governing board of the school district or county board of education, as appropriate.

(c) In addition to all other penalties provided by law, a person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against a public school employee or applicant for employment with a public school employer for having made a protected disclosure shall be liable in an action for damages brought against him or her by the injured party. Punitive damages may be awarded by the court where the acts of the offending party are proven to be malicious. Where liability has been established, the injured party shall also be entitled to reasonable attorney’s fees as provided by law. However, an action for damages shall not be available to the injured party unless the injured party has first filed a complaint with the local law enforcement agency.

(d) This section is not intended to prevent a public school employer, school administrator, or supervisor from taking, failing to take, directing others to take, recommending, or approving a personnel action with respect to a public school employee or applicant for employment with a public school employer if the public school employer, school administrator, or supervisor reasonably believes the action or inaction is justified on the basis of evidence separate and apart from the fact that the person has made a protected disclosure as defined in subdivision (e) of Section 44112.

(e) In any civil action or administrative proceeding, once it has been demonstrated by a preponderance of evidence that an activity protected by this article was a contributing factor in the alleged retaliation against a former, current, or prospective public school employee, the burden of proof shall be on the supervisor, school administrator, or public school employer to demonstrate by clear and convincing evidence that the alleged action would have occurred for legitimate, independent reasons even if the public school employee had not engaged in protected disclosures or refused an illegal order. If the supervisor, school administrator, or public school employer fails to meet this burden of proof in an adverse action against the public school employee in any administrative review, challenge, or adjudication in which retaliation has been demonstrated to be a contributing factor, the public school employee shall have a complete affirmative defense in the adverse action.

(f) Nothing in this article shall be deemed to diminish the rights, privileges, or remedies of a public school employee under any other federal or state law or under an employment contract or collective bargaining agreement.

(g) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action.

(Amended by Stats. 2001, Ch. 159, Sec. 68. Effective January 1, 2002.)









CHAPTER 2 - Teacher Credentialing

ARTICLE 1 - General Provisions

44200

This chapter shall be known and may be cited as the “Teacher Credentialing Law of 1988” or “The Bergeson Act.”

(Amended by Stats. 1989, Ch. 1360, Sec. 24.)



44202

It is the intent of the Legislature that the Commission for Teacher Preparation and Licensing shall exercise authority over all services provided to pupils in grade 12 or below. It is not the intent of the Legislature to authorize the commission to issue credentials authorizing service in grades 13 and 14, or in any institution of higher education.

(Enacted by Stats. 1976, Ch. 1010.)



44203

In this chapter the following terms shall be defined as specified in this section:

(a) “Professional teacher certification requirements” means a policy of requiring each beginning teacher to complete a program of planned support and systematic assessment, as determined by the commission, as a condition for earning a professional teaching credential.

(b) “Beginning teacher support” means a combination of assistance, guidance, encouragement, and diagnostic assessment that helps the holders of preliminary teaching credentials to fulfill their professional responsibilities effectively during the first year or two years of classroom teaching, and that satisfies standards of support adopted by the commission.

(c) “Beginning teacher assessment” means a process that has been adopted or approved by the commission for measuring the performances of the holders of preliminary teaching credentials in order to help them improve, and to determine whether their performances satisfy the commission’s standards of performance for earning the professional teaching credential.

(d) “Authorization” means the designation that appears on a credential, certificate, or permit that identifies the subjects and circumstances in which the holder of the credential, certificate, or permit may teach, or the services which the holder may render in the public schools of this state.

(e) “Basic teaching credential” means either of the following:

(1) A credential that authorizes the holder to teach the subjects named on the credential, and for which possession of a baccalaureate degree from a regionally accredited institution and completion of a professional preparation program that includes student teaching are minimum requirements.

(2) A clear designated subjects teaching credential that authorizes the holder to teach the subjects named on the credential on a full-time basis if the holder also possesses a baccalaureate degree from a regionally accredited institution and has passed the state basic skills proficiency test.

A basic teaching credential meets the prerequisite teaching credential requirement for any other teaching, specialist, or service credential the commission is authorized to issue.

(Amended by Stats. 1993, Ch. 859, Sec. 1. Effective October 6, 1993.)






ARTICLE 2 - Commission on Teacher Credentialing

44210

(a) There is hereby established in the state government the Commission on Teacher Credentialing, to consist of 15 voting members, 14 of whom shall be appointed by the Governor with the advice and consent of the Senate, as specified in paragraphs (2) to (7), inclusive. The commission shall consist of the following members:

(1) The Superintendent or his or her designee.

(2) Six practicing teachers from public elementary and secondary schools in California.

(3) One person who is employed on the basis of a services credential other than an administrative services credential.

(4) One member of a school district governing board.

(5) Four representatives of the public. None of these persons shall have been employed by an elementary or secondary school district in a position requiring certification, or shall have served as a school district governing board member in the five-year period immediately prior to his or her appointment to the commission.

(6) One school administrator in a public elementary or secondary school in California.

(7) One faculty member from a college or university that grants baccalaureate degrees.

(b) With the exception of the four representatives of the public and the Superintendent, the appointment of a member shall terminate if he or she is no longer a practicing teacher in a public elementary or secondary school, a person who is employed on the basis of a valid services credential, a school administrator, a faculty member of a college or university that grants baccalaureate degrees, or a school district governing board member, as may be the case, in California.

(c) Not more than one member of the commission is to be appointed from the same school district or college or university campus.

(d) The term of each member appointed to the commission on or prior to June 30, 1989, shall expire on July 1, 1989. It is the intent of the Legislature that as of July 1, 1989, the Governor first appoint to the commission, as feasible, members of the Commission on Teacher Credentialing whose terms, notwithstanding this section, would not have expired, to facilitate the transition to a commission with a reduced membership. Commencing July 1, 1989, four members shall be appointed to the commission for terms of two years, five members for terms of three years, and five members for terms of four years.

(e) Each appointment pursuant to this section shall expire on November 20 of the year of expiration of the applicable term. All appointments made pursuant to this section are subject to Section 44213.

(Amended by Stats. 2006, Ch. 538, Sec. 105. Effective January 1, 2007.)



44210.5

It is the intent of the Legislature that appointees to the commission reflect the ethnic and cultural diversity of the California public schools.

(Added by Stats. 1988, Ch. 1355, Sec. 4.6.)



44211

Representatives of statewide organizations may submit for the Governor’s consideration the names of distinguished individuals to serve on the commission.

(Enacted by Stats. 1976, Ch. 1010.)



44212

(a) (1) The Regents of the University of California, the Trustees of the California State University, the California Postsecondary Education Commission, and the Association of Independent California Colleges and Universities shall each appoint a representative to serve as member ex officio without vote in proceedings of the commission.

(2) The Board of Governors of the California Community Colleges may appoint an alternate representative to serve as an ex officio member in the absence of the California Postsecondary Education Commission’s representative.

(b) The ex officio members shall not vote in the proceedings of the commission or in any of its committees or subcommittees, except, by a majority vote of the commission, ex officio members may be permitted to vote in committees or subcommittees in order to establish a quorum or as otherwise determined by majority vote of the commission.

(Amended by Stats. 2014, Ch. 71, Sec. 37. Effective January 1, 2015.)



44213

Except as otherwise provided pursuant to Section 44210, upon the expiration of the term of office of an appointive member of the commission, the member’s successor shall be appointed for a term of four years. No person shall be appointed by the Governor to serve more than two consecutive full terms. Prior service on the commission for a term of less than three years resulting from an initial appointment or an appointment for the remainder of an unexpired term shall not be counted as a full term.

(Amended by Stats. 1988, Ch. 1355, Sec. 4.8.)



44214

If a member is absent from any four regularly scheduled meetings in any calendar year, his or her office as a member of the commission shall be deemed vacant. The chairperson of the commission shall forthwith notify the Governor that the vacancy exists.

(Amended by Stats. 1990, Ch. 216, Sec. 15.)



44215

Except as provided pursuant to Section 44217 with respect to private citizens, the members of the commission shall serve without compensation, but shall be reimbursed for their actual and necessary travel expenses incurred in the performance of their duties.

(Amended by Stats. 1978, Ch. 442.)



44216

Whenever an employee of any public school district, state college, or other public agency is appointed to membership on the commission, his employer shall grant him sufficient time away from his regular duties, without loss of income or other benefits to which he is entitled by reason of his employment, to attend meetings of the commission and to attend to the duties imposed upon him by reason of his membership on the commission. The employer of any such member may make available such stenographic, secretarial, and staff assistance as is reasonably necessary to enable him to execute the duties imposed upon him by reason of his membership on the commission.

(Enacted by Stats. 1976, Ch. 1010.)



44217

The compensation of the members of the commission who are public employees shall not be reduced by the agency or body by which they are regularly employed for any absence from service occasioned by attendance upon the business of the commission, its committees or subcommittees.

Each school district which employs a member of the commission and which is required to employ a person to replace such member during his attendance at meetings of the commission or any committee or subcommittee thereof, shall be reimbursed from the Teacher Credentials Fund for the cost incurred by employing a replacement.

A private citizen member may be provided from the Teacher Credentials Fund a stipend of up to fifty dollars ($50) per day, exclusive of per diem, for attendance at a meeting of the commission or any committee or subcommittee thereof, if such attendance results in loss of income.

(Amended by Stats. 1978, Ch. 442.)



44218

The commission by majority vote of all its members shall elect its own chairman from among its members.

(Enacted by Stats. 1976, Ch. 1010.)



44219

The commission shall meet as deemed appropriate and necessary by the chairperson and the executive committee to accomplish its duties, but shall meet no fewer than once each quarter of the year.

In order that any allegation of misconduct and the effect thereof, if any, upon the application or credential of a certified employee are determined, as required by subdivision (b) of Section 44244, no later than six months after an investigation is commenced, the commission or the Committee of Credentials shall meet more frequently than once each quarter, if possible.

(Amended by Stats. 2005, Ch. 73, Sec. 6. Effective July 19, 2005.)



44220

(a) The commission shall appoint an executive director, who shall be exempt from the provisions of the State Civil Service Act, and may in its discretion remove him or her by a majority vote of all its members. He or she shall be the secretary to the commission and its chief executive officer. He or she shall receive the salary that the commission determines, and, subject to appropriation, other prerequisites that the commission determines.

(b) Any power, duty, purpose, function, or jurisdiction that the commission may lawfully delegate is delegated to the executive director, unless the commission specifically has reserved the same for its own action.

(c) Pursuant to subdivision (aa) of Section 11126 of the Government Code, the commission may hold closed sessions when considering matters relating to the recruitment, appointment, employment, or removal of the executive director.

(Amended by Stats. 1992, Ch. 1050, Sec. 1. Effective January 1, 1993.)



44221

The commission may employ personnel as necessary to carry out its duties and responsibilities. The staff of the commission shall be subject to the provisions of the State Civil Service Act contained in Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code.

All persons, other than temporary employees, serving in the state civil service and engaged in the performance of a function transferred to the Commission on Teacher Credentialing or engaged in the administration of a law, the administration of which is transferred to the commission, shall remain in the state civil service and may request transfer to the commission or remain with the department on the effective date of this section. The status, position, and rights of any person shall not be affected by his or her transfer and shall continue to be retained pursuant to the State Civil Service Act, except as to positions the duties of which are vested in a position that is exempt from civil service.

(Amended by Stats. 2009, Ch. 53, Sec. 1. Effective January 1, 2010.)



44222

The Department of Education shall assist the commission in any manner the commission may request in implementing this chapter; provided that the department shall be reimbursed from the Teacher Credentials Fund for any expenses incurred in assisting the commission or the Committee of Credentials.

(Enacted by Stats. 1976, Ch. 1010.)



44225

The commission shall do all of the following:

(a) Establish professional standards, assessments, and examinations for entry and advancement in the education profession. While the Legislature recognizes that the commission will exercise its prerogative to determine those requirements, it is the intent of the Legislature that standards, assessments, and examinations be developed and implemented for the following:

(1) The preliminary teaching credential, to be granted upon possession of a baccalaureate degree from a regionally accredited institution in a subject other than professional education, completion of an accredited program of professional preparation, and either successful passage of an examination or assessment that has been adopted or approved by the commission in the subject or subjects appropriate to the grade level to be taught, to include college-level reading, writing, and mathematics skills, or completion of an accredited program of subject matter preparation and successful passage of the basic skills proficiency test as provided for in Article 4 (commencing with Section 44250). The commission shall uniformly consider the results of the basic skills proficiency test in conjunction with other pertinent information about the qualifications of each candidate for a preliminary credential, and may award the credential on the basis of the overall performance of a candidate as measured by several criteria of professional competence, provided that each candidate meets minimum standards set by the commission on each criterion. Upon application by a regionally accredited institution of higher education, the commission may categorically grant credit to coursework completed in an accredited program of professional preparation, as specified by this paragraph, by undergraduates of that institution, where the commission finds there are adequate assurances of the quality of necessary undergraduate instruction in the liberal arts and in the subject area or areas to be taught.

(2) The professional teaching credential, to be granted upon successful passage of a state examination or assessment in the subject or subjects appropriate to the grade level to be taught, to include college-level basic reading, writing, and mathematics skills, and completion of a period of beginning teacher support that includes assessments of ability to teach subject matter to pupils, ability to work well with pupils, classroom management, and instructional skills. A candidate who successfully passes the examination or assessment pursuant to paragraph (1) shall be deemed to have passed the state examination or assessment in the subject or subjects to be taught pursuant to this paragraph.

(b) Reduce and streamline the credential system to ensure teacher competence in the subject field or fields, while allowing greater flexibility in staffing local schools. The commission shall award the following types of credentials to applicants whose preparation and competence satisfy its standards:

(1) Basic teaching credentials for teaching in kindergarten, or any of the grades 1 to 12, inclusive, in public schools in this state.

(2) Credentials for teaching adult education classes and vocational education classes.

(3) Credentials for teaching specialties, including, but not necessarily limited to, bilingual education, early childhood education, and special education. The commission may grant credentials to any candidate who concurrently meets the commission’s standards of preparation and competence for the preliminary basic teaching credential and the preliminary specialty credential.

(4) Credentials for school services, for positions including, but not limited to, administrators, school counselors, speech-language therapists, audiologists, school psychologists, library media teachers, supervisors of attendance, and school nurses.

The commission may establish standards and requirements for preliminary and professional credentials of each type.

(c) Review and, if necessary, revise the code of ethics for the teaching profession.

(d) Establish standards for the issuance and renewal of credentials, certificates, and permits. In setting standards, the commission shall seek to ensure, through its credentialing of teachers, that public school teachers satisfy all of the following criteria:

(1) Are academically talented.

(2) Are knowledgeable of the subjects to be taught in the classroom.

(3) Are creative and energetic.

(4) Have the human skills to motivate and inspire pupils to achieve their goals.

(5) Have the sensitivity to foster self-esteem in pupils through recognition that each pupil has his or her own goals, talents, and levels of development.

(6) Be willing to relate the educational process and their instructional strategies to meet the needs of pupils.

(7) Are able to work effectively with and motivate pupils from a variety of ethnic, socioeconomic, cultural, academic, and linguistic backgrounds.

(8) Have an understanding of principles and laws related to educational equity, and the equitable practice of the profession of education among all pupils regardless of their ethnicity, race, gender, age, religious background, primary language, or disabling condition.

(e) Determine the scope and authorization of credentials, to ensure competence in teaching and other educational services, and establish sanctions for the misuse of credentials and the misassignment of credentialholders. The commission may grant an added or supplementary authorization to a credentialholder who has met the requirements and standards of the commission for the added or supplementary authorization. The commission shall exempt the holder of a teaching credential obtained prior to January 1, 1974, who adds an authorization by successfully completing a commission-approved subject matter examination, from the requirements of subdivision (e) of Section 44259 and Sections 44261, 44261.5, and 44261.7.

(f) Collect, compile, and disseminate information regarding exemplary practices in supporting and assessing beginning teachers.

(g) Establish alternative methods for entry into the teaching profession, and into other certificated roles in the schools, by persons in varying circumstances, including persons who have been educated outside of California, provided that each applicant satisfies all of the requirements established by the commission. One alternative method shall be the successful completion of at least two years of classroom instruction under a district intern certificate, pursuant to Article 7.5 (commencing with Section 44325). In establishing alternative methods for entry into the teaching profession, the commission shall develop strategies to encourage classroom aides to become credentialed teachers.

(h) Adopt a framework and general standards for the accreditation of preparation programs for teachers and other certificated educators pursuant to Article 7 (commencing with Section 44320).

(i) Appoint classroom teachers, school administrators, other school services personnel, representatives of the public, and public or private higher education representatives to one or more standing committees, which shall be given authority to recommend to the commission standards relating to examinations, performance assessments, program accreditation, and licensing. The commission shall establish criteria for membership on those committees, and shall determine the terms of committee members. Appointments to standing committees by the commission shall reflect, to the extent feasible, the ethnic and cultural diversity of the California public schools.

(j) Consult with classroom teachers, faculty members from institutions of higher education that maintain accredited programs of professional preparation for teachers, administrators or other school services personnel, and other experts to aid in the development of examinations and assessments, and to study the impact of examinations and assessments on the teaching profession. To increase the fairness of its certification decisions, the commission may uniformly consider the results of tests, subtests, and assessments in conjunction with each other, and in conjunction with other pertinent information about the qualifications of each candidate. The commission may award credentials on the basis of average overall performances by candidates on several criteria of professional competence, provided that each candidate meets minimum standards set by the commission on each criterion.

(k) Adopt standards for all examinations and assessments which shall ensure that all prospective teachers demonstrate an understanding of the history and cultures of the major ethnic populations of this state and of teaching strategies for the acquisition of English language skills by non-English-speaking pupils.

(l) Determine the terms of credentials, certificates, and permits, except that no credential, certificate, or permit shall be valid for more than five years from the date of issuance. This article shall govern the issuance of any credential, certificate, or permit, except as follows:

(1) A credential, certificate, or permit shall remain in force as long as it is valid and continues to be valid under the laws and regulations that were in effect when it was issued.

(2) The commission shall grant teaching credentials pursuant to statutes that were in effect on December 31, 1988, to candidates who, prior to the effective date of regulations to implement subdivision (a), are in the process of meeting the requirements for teaching credentials that were in effect on December 31, 1988, except that neither enrollment as an undergraduate student nor receipt of a baccalaureate degree from a regionally accredited institution prior to the effective date of the regulations shall, by themselves, exempt a candidate from the requirements of subdivision (a). Enrollment in a preparation program for teachers prior to the effective date of the regulations shall not exempt a candidate from the requirements of paragraph (2) of subdivision (a), if the preliminary credential of the candidate was granted after the effective date of the regulations.

(m) Review requests from school districts, county offices of education, private schools, and postsecondary institutions for the waiver of one or more of the provisions of this chapter or other provisions governing the preparation or licensing of educators. The commission may grant a waiver upon its finding that professional preparation equivalent to that prescribed under the provision or provisions to be waived will be, or has been, completed by the credential candidate or candidates affected or that a waiver is necessary to accomplish any of the following:

(1) Give a local educational agency one semester or less to address unanticipated, immediate, short-term shortages of fully qualified educators by assigning a teacher who holds a basic teaching credential to teach outside of his or her credential authorization, with the teacher’s consent.

(2) Provide credential candidates additional time to complete a credential requirement.

(3) Allow local school districts or schools to implement an education reform or restructuring plan.

(4) Temporarily exempt from a specified credential requirement small, geographically isolated regions with severely limited ability to develop personnel.

(5) Provide other temporary exemptions when deemed appropriate by the commission.

No provision in this chapter may be waived under Section 33050 and 33051, after June 30, 1994, by the State Board of Education.

(n) It is the intent of the Legislature that the commission develop models for voluntary use by California colleges and universities that do not have these models in place, to assist in the screening of applications for admission to teacher education programs. The models shall give emphasis to the following qualifications of the applicants: academic talent, knowledge of subjects to be taught, basic academic skills, creativity, experience in working with children and adolescents, ability to motivate and inspire pupils, and willingness to relate education to pupils with a wide variety of cultural, ethnic, and academic backgrounds. The commission may continue to administer the state basic skills proficiency test, in order (1) to utilize the results of this test in awarding preliminary teaching credentials and emergency permits, and (2) to enable colleges and universities to utilize this test in conjunction with other appropriate sources of information in teacher preparation admission decisions. However, it is the intent of the Legislature that applicants for admission to teacher preparation programs may not be denied admission solely on the basis of state basic skills proficiency test results. The commission may recover the costs of administering and developing the test by charging examinees a fee for taking the test.

(o) It is the intent of the Legislature that the commission encourage colleges and universities to design and implement, by August 1, 1990, concentrated internship programs for persons who have attained a bachelor’s degree in the field in which they intend to teach. Those programs would be targeted at subject area shortages, would substitute for conventional training programs, and would include a full summer session of college-level coursework, a one-year internship, or the equivalent, a seminar throughout the internship, and a summer session following the internship. Educator preparation through internship programs shall be subject to Article 10 (commencing with Section 44370).

(p) Grant a field placement certificate to any candidate who has been admitted to an accredited program of professional preparation, and who must complete a supervised practicum in public elementary or secondary schools as a condition for completion of the program. The commission shall establish standards for the issuance of field placement certificates.

(q) Propose appropriate rules and regulations to implement the act which enacts this section.

(r) Adopt subject matter assessments for teaching credentials after developing those assessments jointly with the Superintendent.

(Amended by Stats. 2008, Ch. 223, Sec. 2. Effective January 1, 2009.)



44225.5

The Commission on Teacher Credentialing shall adopt standards for the issuance of teaching credentials to persons who received a score equal to or exceeding the minimum acceptable score set by the commission.

(Amended by Stats. 1994, Ch. 922, Sec. 76. Effective January 1, 1995.)



44225.6

(a) By April 15 of each year, the commission shall report to the Legislature and the Governor on the availability of teachers in California. This report shall include the following information:

(1) The number of individuals recommended for credentials by institutions of higher education and each type of credential, certificate, or authorization for which they were recommended, including authorizations issued pursuant to Sections 44253.3 and 44253.4.

(2) The number of individuals recommended by school districts operating district internship programs and each type of credential, certificate, or authorization for which they were recommended, including authorizations issued pursuant to Sections 44253.3 and 44253.4.

(3) The number of individuals receiving an initial credential based on a program completed outside of California and each type of credential, certificate, or authorization for which they were recommended, including authorizations issued pursuant to Sections 44253.3 and 44253.4.

(4) The number of individuals receiving an emergency permit, credential waiver, or other authorization that does not meet the definition of a highly qualified teacher under the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.).

(5) The number of individuals receiving the certificate of completion of staff development in methods of specially designed content instruction delivered in English pursuant to subdivision (d) of Section 44253.10 and, separately, pursuant to paragraph (1) of subdivision (e) of Section 44253.11.

(6) Statewide, by county, and by school district, the number of individuals serving in the following capacities and as a percentage of the total number of individuals serving as teachers statewide, in the county, and in the school district:

(A) University internship.

(B) District internship.

(C) Preinternship.

(D) Emergency permit.

(E) Credential waiver.

(F) Preliminary or clear credential.

(G) An authorization, other than those listed in this paragraph, that does not meet the definition of a highly qualified teacher under the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) by category of authorization.

(H) An authorization issued pursuant to Section 44253.3.

(I) Certificates or authorizations issued pursuant to Section 44253.3, 44253.4, 44253.10, or 44253.11, if available.

(J) The number of individuals serving English learner pupils in settings calling for English language development, in settings calling for specially designed academic instruction in English, or in primary language instruction, without the appropriate authorization under Section 44253.3, 44253.4, 44253.10, or 44253.11, or under another statute, if available. The commission may utilize data from the department’s Annual Language Census Survey to report the data required pursuant to this paragraph.

(7) The specific subjects and teaching areas in which there are a sufficient number of new holders of credentials to fill the positions currently held by individuals with emergency permits.

(b) The commission shall make this report available to school districts and county offices of education to assist them in the recruitment of credentialed teachers and shall make the report and supporting data publicly available on the commission’s Web site.

(c) A common measure of whether teacher preparation programs are meeting the challenge of preparing increasing numbers of new teachers is the number of teaching credentials awarded. The number of teaching credentials recommended by these programs and awarded by the commission are indicators of the productivity of teacher preparation programs. The commission shall include in the report prepared for the Legislature and Governor pursuant to subdivision (a) the total number of teaching credentials recommended by all accredited teacher preparation programs authorized by the commission and the number recommended by each of the following:

(1) The University of California system.

(2) The California State University system.

(3) Independent colleges and universities that offer teacher preparation programs approved by the commission.

(4) Other institutions that offer teacher preparation programs approved by the commission.

(d) For purposes of this section, “authorization” has the same meaning as defined in subdivision (d) of Section 44203.

(Amended by Stats. 2009, Ch. 53, Sec. 2. Effective January 1, 2010.)



44225.7

(a) The commission may approve a school district request for the assignment of an individual pursuant to subdivision (m) of Section 44225 or Section 44300 if the district has certified by an annual resolution of the governing board that it has made reasonable efforts to recruit a fully prepared teacher for the assignment. If a suitable fully prepared teacher is not available to a school district, the district under all circumstances shall make reasonable efforts to recruit an individual for the assignment, in the following order:

(1) A candidate who is qualified to participate and enrolls in an approved internship program in the region of the school district.

(2) A candidate who is scheduled to complete preliminary credential requirements within six months. The commission shall assure that the employer will provide orientation, guidance, and assistance to the candidate.

(b) If a suitable individual who meets the priorities listed in subdivision (a) is not available to the school district, the district, as a last resort, may request approval for the assignment of a person who does not meet that criteria.

(c) As the supply of teaching interns increases as a result of legislative efforts to expand the Alternative Certification Program, the commission shall notify school districts that state policy directs the assignment of interns to classrooms when available in a given region, with decreased reliance on persons serving on emergency permits or credential waivers.

(d) As the supply of fully prepared teachers increases as a result of the Legislature’s efforts to recruit and retain qualified teachers for California classrooms, the commission shall notify school districts that state policy directs the assignment of fully prepared teachers to California classrooms, with the use of permits or waivers only when school districts are geographically isolated from teacher preparation programs or in the case of unanticipated, short-term need for the assignment of personnel.

(e) As used in this section, a “fully prepared teacher” means an individual who has completed a teacher preparation program. For purposes of this subdivision, a “teacher preparation program” means either a set of courses, including supervised field experience, or an equivalent alternative program, that provides a curriculum of systematic preparation for serving as an educator in California public schools.

(Amended by Stats. 2008, Ch. 518, Sec. 1. Effective January 1, 2009.)



44225.8

(a) All teacher preparation programs, regardless of program sponsor, including, but not limited to, local educational agencies or other programs that are not accredited by the Western Association of Schools and Colleges, shall provide information to prospective candidates regarding the license examination passage rates of completers of its program for the most recent available year, if that data is available electronically through the Internet Web site of the Commission on Teacher Credentialing.

(b) For purposes of subdivision (a), “provide” includes placement of an Internet Web site address labeled as an access point for data on the passage rates of program completers on the Internet Web site of the program where enrollment information for the program is also located, on an Internet Web site that provides centralized admissions information for postsecondary educational systems or programs with multiple campuses, or on an application for enrollment or other program information distributed to prospective candidates.

(c) The commission shall provide all teacher preparation programs with the appropriate electronic link to comply with the provisions of subdivision (a). To the extent feasible, the link may also include access to additional data from the commission and from the California Longitudinal Teacher Integrated Data Education System regarding the types of programs offered and data on program effectiveness.

(Added by Stats. 2010, Ch. 248, Sec. 2. Effective January 1, 2011.)



44227

(a) The commission may approve any institution of higher education to recommend to the commission the issuance of credentials to persons who have successfully completed a teacher education program of the institution if the program meets the standards approved by the commission.

(b) An institution of higher education whose teacher education program has been accredited by the commission shall approve and electronically submit credential applications to the commission, and the commission shall grant credentials to these applicants based upon that approval.

(c) Notwithstanding any provision of law to the contrary, the commission may approve for credit any coursework completed for credential purposes or for step increases in programs offered in California by out-of-state institutions of higher education that meet the requirements prescribed by Chapter 7 (commencing with Section 94700) of Part 59 only if the program of courses is offered by a regionally accredited institution and evidence of satisfactory evaluation by that accrediting body is submitted by the out-of-state institution to the commission for purposes of seeking approval of the program and any courses within that program to enable potential teachers to meet one or more requirements for a teaching credential in California.

(Amended by Stats. 2005, Ch. 73, Sec. 7. Effective July 19, 2005.)



44227.2

(a) The Legislature hereby establishes the Science, Technology, Engineering, Math, and Career Technical Education Educator Credentialing Program for purposes of providing alternative routes to credentialing, in accordance with the guidelines for the federal Race to the Top Fund, authorized under the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), that do not compromise state standards.

(b) No later than June 1, 2010, the commission, in consultation with the Committee on Accreditation established pursuant to Section 44373, shall develop a process to authorize additional high-quality alternative route educator preparation programs provided by school districts, county offices of education, community-based organizations, and nongovernmental organizations. Organizations participating in this project may offer educator preparation programs for any science, mathematics, and career technical education credential type issued by the commission if the organization meets the requirements for being authorized pursuant to criteria established by the commission.

(c) The commission shall authorize community-based or nongovernmental organizations accredited by an accrediting organization that is recognized by the Council for Higher Education Accreditation and the United States Department of Education. The commission may also establish alternative criteria, if necessary, for project participants that are not eligible for accreditation by one of the accredited organizations.

(d) Participating organizations shall electronically submit credential applications to the commission.

(e) The commission may assess a fee on a community-based or nongovernmental organization that is seeking approval to participate in the program. For purposes of this section, an independent college or university in California is not a community-based or nongovernmental organization.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 5. Effective April 12, 2010.)



44227.5

(a) It is the intent of the Legislature that college and university faculty members who teach courses relating to teaching or administrative methods in programs of professional preparation that are approved by the Commission on Teacher Credentialing have direct knowledge of the way that public elementary and secondary schools function and operate.

(b) The Commission on Teacher Credentialing, in cooperation with public and private postsecondary institutions operating teacher education programs, shall develop standards and procedures which ensure that each faculty member who teaches a course relating to teaching methods in an approved program of professional preparation actively participates in public elementary or secondary schools and classrooms at least once every three academic years.

(c) The commission, in cooperation with public and private postsecondary institutions operating administrative services credential programs, shall develop standards and procedures which ensure that each faculty member who teaches a course relating to administrative methods as defined by the commission in an approved program of professional preparation actively participates in public elementary or secondary schools or classrooms at least once every three academic years.

(d) The commission shall exempt from this requirement faculty members whose primary assignments are in departments or schools other than education.

(Amended by Stats. 1989, Ch. 1057, Sec. 1.)



44227.7

The Legislature encourages institutions of higher education to provide, in teacher training programs, increased emphasis on the recognition of, and teaching strategies for, specific learning disabilities, including dyslexia and related disorders. Experts in the field of these disabilities should be utilized for that purpose.

(Added by Stats. 1990, Ch. 1501, Sec. 3.)



44228

To assist in approving teacher education programs, the commission may appoint panels of educators, including public school classroom teachers, and lay persons to serve as members of visiting teams to institutions and school districts having such programs. The provisions of Sections 44215, 44216, and 44217 shall be applicable to such panels of educators.

(Amended by Stats. 1977, Ch. 36.)



44229

The commission shall invite the public, the teaching profession, and interested professional groups and associations to appear before it and submit proposals for commission consideration and action.

(Enacted by Stats. 1976, Ch. 1010.)



44230

(a) (1) The commission shall maintain for public record, and may disclose, only the following information relating to the credentials, certificates, permits, or other documents that it issues: the document number, title, term of validity, subjects, authorizations, effective dates, renewal requirements, and restrictions. The commission may also disclose the last known business address of any applicant or credentialholder.

(2) Notwithstanding any other provision of law, except as provided for in Section 44248, no information, other than that set forth in paragraph (1), may be disclosed by the commission absent an order from a court of competent jurisdiction.

(b) In order to expedite the application process for the benefit of applicants for credentials, certificates, permits, or other documents issued by the commission, the commission may receive from, or transmit to, the agency that submitted the application, either electronically or by printed copy, the information set forth in that application. For purposes of this subdivision, “agency” means a school district, county office of education, or institution of higher education having a commission-approved program of professional preparation.

(Amended by Stats. 2001, Ch. 342, Sec. 9. Effective January 1, 2002.)



44230.5

The commission shall establish a nonpersonally identifiable educator identification number for each educator to whom it issues a credential, certificate, permit, or other document authorizing that individual to provide a service in the public schools.

(Amended by Stats. 2007, Ch. 79, Sec. 1. Effective January 1, 2008.)



44231

Unless otherwise specified, the meetings of the commission shall be open and public and due notice of their time and place shall be posted.

(Enacted by Stats. 1976, Ch. 1010.)



44232

The commission may enter into contracts with comparable agencies in other states in order to facilitate the relocation of qualified teachers from one state to another and to expedite other matters related to ascertaining qualifications of credentialed teachers and other educators.

(Added by Stats. 1992, Ch. 1050, Sec. 3. Effective January 1, 1993.)



44234

(a) There is in the State Treasury the Teacher Credentials Fund. All fees levied and collected by the commission shall be deposited in the Teacher Credentials Fund and shall not be transferred to any other fund.

(b) Notwithstanding any other law, if at the beginning of any fiscal year the commission has unencumbered funds in an amount which is in excess of its operating budget, plus funds required to implement statutory mandates and other changes to teacher credentials, plus a prudent reserve, which reserve shall not exceed 10 percent of the total amount that the commission is authorized to spend in that fiscal year, as determined by the Department of Finance, the department shall recommend a reduction in credential or other fees, whether fixed by statute or determined by this commission within limits fixed by statute, in an amount which will reduce any surplus funds of the commission.

(c) Nothing in this section shall preclude the implementation of multiyear mandates that require a reserve amount that is greater than 10 percent in one fiscal year.

(Amended by Stats. 1994, Ch. 816, Sec. 1. Effective January 1, 1995.)



44235

(a) Fees shall be levied by the commission for the issuance and renewal of teaching and service credentials. Commencing January 1, 1987, the fee for the issuance and renewal of teaching and service credentials shall be fifty dollars ($50). In subsequent years, the commission may set a different fee, but in no case shall a fee exceed seventy dollars ($70) without express legislative approval.

(b) A single fee, not to exceed the charge for a single supplemental credential, shall be charged for all supplemental credentials applied for at the same time as a teaching or service credential pursuant to subdivision (a).

(c) Subject to funds being appropriated expressly for this purpose in the annual Budget Act, fees authorized by this section shall be waived by the commission for first-time teaching credential applicants for the following credentials:

(1) Single subject credential.

(2) Multiple subject credential.

(3) Special education credential.

(4) Specialist instruction credential.

(d) Annually, as part of the budget review process, the Department of Finance shall recommend to the Legislature an appropriate credential fee sufficient to generate revenues necessary to support the operating budget of the commission plus a prudent reserve, as determined by the Department of Finance pursuant to subdivision (b) of Section 44234.

(Amended by Stats. 1999, Ch. 78, Sec. 29. Effective July 7, 1999.)



44235.1

(a) Effective July 1, 1987, all fees collected by the commission for tests, examinations, or assessments shall be deposited in the Test Development and Administration Account, which is hereby created in the Teacher Credentials Fund.

(b) Any proposed expenditures from this account shall be subject to the normal legislative budget review process.

(c) Except as otherwise provided in subdivision (e) or unless otherwise authorized by the Legislature, funds deposited in this account shall be expended for the development, agency-support, maintenance, or administration of tests or other assessments established, required, or administered by the commission.

(d) Funds in this account shall not be subject to the provisions of subdivision (b) of Section 44234.

(e) If there is a deficiency in the Teacher Credentials Fund, the Department of Finance may authorize a loan from the Test Development and Administration Account to the Teacher Credentials Fund to the extent needed to cover the projected deficiency.

Any loan made under this subdivision shall be repaid under the terms provided in the authorization.

(Amended by Stats. 1992, Ch. 1050, Sec. 4. Effective January 1, 1993.)



44235.2

(a) If in any month there are insufficient moneys in the Teacher Credentials Fund to satisfy monthly payroll obligations and scheduled claims, and there are moneys in the Test Development and Administration Account not required to meet any demand that has accrued or may accrue against it, the Controller shall transfer moneys from the Test Development and Administration Account to the Teacher Credentials Fund to the extent necessary to meet the immediate obligations of the Teacher Credentials Fund.

(b) Moneys transferred pursuant to subdivision (a) shall be returned to the Test Development and Administration Account as soon as there are sufficient moneys in the Teacher Credentials Fund to do so, but by no later than 60 days after the transfer was made.

(c) If sufficient moneys do not accumulate in the Teacher Credentials Fund within 60 days after the transfer was made, whatever portion of the amount received from the Test Development and Administration Account that is in the Teacher Credentials Fund at that time shall be returned to the Test Development and Administration Account. The remaining balance of the outstanding transfer, if any, shall be returned thereafter in monthly installments as moneys accumulate in the Teacher Credentials Fund. If the Teacher Credentials Fund fails to return the full amount of any transfer by the end of the fiscal year, the Teacher Credentials Fund shall be ineligible to receive further transfers until it has returned the full amount previously transferred from the Test Development and Administration Account.

(Added by Stats. 2014, Ch. 32, Sec. 28. Effective June 20, 2014.)



44235.3

Within the limits set forth in this chapter, the commission may establish and collect fees to recover its costs for the development and administration of any subject matter examination adopted by the commission to implement the provisions of this chapter, unless the costs are recovered by appropriations from another source of funds.

(Added by Stats. 1988, Ch. 1355, Sec. 11.)



44235.5

Notwithstanding any other provision of law, the commission shall waive all application and processing fees for the initial issuance of a teaching credential to an out-of-state prepared applicant who relocates to California due to orders received from a branch of the United States Armed Forces that require the applicant’s spouse to relocate to California.

(Added by Stats. 2009, Ch. 125, Sec. 1. Effective January 1, 2010.)



44236

Any fee or excess amount of fee paid under Section 44235 may be refunded by the commission from the Teacher Credentials Fund when the applicant does not qualify for a credential or when such fee or excess is paid in error, and the amount of any such refund is hereby appropriated for the making of such refund.

(Enacted by Stats. 1976, Ch. 1010.)



44237

(a) Every person, firm, association, partnership, or corporation offering or conducting private school instruction on the elementary or high school level shall require each applicant for employment in a position requiring contact with minor pupils to submit two sets of fingerprints prepared for submittal by the employer to the Department of Justice for the purpose of obtaining criminal record summary information from the Department of Justice and the Federal Bureau of Investigation.

(b) (1) As used in this section, “employer” means every person, firm, association, partnership, or corporation offering or conducting private school instruction on the elementary or high school level.

(2) As used in this section, “employment” means the act of engaging the services of a person, who will have contact with pupils, to work in a position at a private school at the elementary or high school level on or after September 30, 1997, on a regular, paid full-time basis, regular, paid part-time basis, or paid full-time or part-time seasonal basis.

(3) As used in this section, “applicant” means any person who is seriously being considered for employment by an employer.

(4) This section does not apply to a secondary school pupil working at the school he or she attends or a parent or legal guardian working exclusively with his or her children.

(c) (1) Upon receiving the identification cards, the Department of Justice shall ascertain whether the applicant has been arrested or convicted of any crime insofar as that fact can be ascertained from information available to the Department of Justice and forward the information to the employer submitting the fingerprints no more than 15 working days after receiving the identification cards. The Department of Justice shall not forward information regarding criminal proceedings that did not result in a conviction but shall forward information on arrests pending adjudication.

(2) Upon implementation of an electronic fingerprinting system with terminals located statewide and managed by the Department of Justice, the Department of Justice shall ascertain the information required pursuant to this subdivision within three working days. If the Department of Justice cannot ascertain the information required pursuant to this subdivision within three working days, the Department of Justice shall notify the employer submitting the fingerprints that it cannot so ascertain the required information. This notification shall be delivered by telephone or email to the employer submitting the fingerprints. If the employer submitting the fingerprints is notified by the Department of Justice that it cannot ascertain the required information about a person, the employer shall not employ that person until the Department of Justice ascertains that information.

(3) The Department of Justice shall review the criminal record summary it obtains from the Federal Bureau of Investigation to ascertain whether an applicant for employment has a conviction, or an arrest pending final adjudication, for any sex offense, controlled substance offense, crime of violence, or serious or violent felony. The Department of Justice shall provide written notification to the private school employer only as to whether an applicant for employment has any convictions, or arrests pending final adjudication, for any of these crimes.

(d) An employer shall not employ a person until the Department of Justice completes its check of the state criminal history file as set forth in this section.

(e) (1) An employer shall not employ a person who has been convicted of a violent or serious felony or a person who would be prohibited from employment by a public school district pursuant to any provision of this code because of his or her conviction for any crime.

(2) A person who would be prohibited from employment by a private school pursuant to paragraph (1) shall not, on or after July 1, 1999, own or operate a private school offering instruction on the elementary or high school level.

(f) An employer shall request subsequent arrest service from the Department of Justice as provided under Section 11105.2 of the Penal Code.

(g) This section applies to any violent or serious offense that, if committed in this state, would have been punishable as a violent or serious felony.

(h) For purposes of this section, a violent felony is any felony listed in subdivision (c) of Section 667.5 of the Penal Code and a serious felony is any felony listed in subdivision (c) of Section 1192.7 of the Penal Code.

(i) Notwithstanding subdivision (e), a person shall not be denied employment or terminated from employment solely on the basis that the person has been convicted of a violent or serious felony if the person has obtained a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(j) Notwithstanding subdivision (e), a person shall not be denied employment or terminated from employment solely on the basis that the person has been convicted of a serious felony that is not also a violent felony if that person can prove to the sentencing court of the offense in question, by clear and convincing evidence, that he or she has been rehabilitated for the purposes of school employment for at least one year. If the offense in question occurred outside this state, then the person may seek a finding of rehabilitation from the court in the county in which he or she is a resident.

(k) The commission shall make available to each private school a listing of all credentialholders who have had final adverse action taken against their credential. The information shall be identical to that made available to public schools in the state. The commission shall also send on a quarterly basis a complete and updated list of all teachers who have had their teaching credentials revoked or suspended, excluding teachers who have had their credentials reinstated, or who are deceased.

(l) The Department of Justice may charge a reasonable fee to cover costs associated with the processing, reviewing, and supplying of the criminal record summary as required by this section. The fee shall not exceed the actual costs incurred by the Department of Justice.

(m) Where reasonable access to the statewide electronic fingerprinting network is available, the Department of Justice may mandate electronic submission of the fingerprints and related information required by this section.

(n) All information obtained from the Department of Justice is confidential. Agencies handling Department of Justice information shall ensure the following:

(1) A recipient shall not disclose its contents or provide copies of information.

(2) Information received shall be stored in a locked file separate from other files, and shall only be accessible to the custodian of records.

(3) Information received shall be destroyed upon the hiring determination in accordance with subdivision (a) of Section 708 of Title 11 of the California Code of Regulations.

(4) Compliance with destruction, storage, dissemination, auditing, backgrounding, and training requirements as set forth in Sections 700 to 708, inclusive, of Title 11 of the California Code of Regulations and Section 11077 of the Penal Code governing the use and security of criminal offender record information is the responsibility of the entity receiving the information from the Department of Justice.

(Amended by Stats. 2013, Ch. 701, Sec. 1. Effective January 1, 2014.)



44238

(a) The Commission on Teacher Credentialing, in consultation with the State Department of Education, shall contract with an independent evaluator with proven expertise in design and research to conduct a study of the availability and effectiveness of cultural competency training for teachers and administrators.

(b) The study shall focus on 10 culturally diverse schools that reflect the diverse demography and geography of California. The schools shall be selected for the study based on appropriate research methods. The criteria for school selection shall include, but not be limited to, all of the following:

(1) The cultural demographics of the pupil population within the school including, but not limited to, linguistic demographics and the number of English learners.

(2) The Academic Performance Index scores for each school. The study shall include schools that were previously low-performing schools that have shown significant progress in their Academic Performance Index scores and include schools that were low-performing schools that have not shown significant progress in their Academic Performance Index scores.

(3) The experience of teachers, including, but not limited to, the number of teachers with emergency credentials.

(c) The study shall entail all of the following:

(1) Evaluating cultural competency training programs by doing all of the following:

(A) Assessing the availability and effectiveness of cultural competency training in teacher credentialing programs and professional development programs in which the teachers and administrators of each school have participated, including, but not limited to, university teacher preparation programs, university and district intern programs, distance learning schools, programs implemented pursuant to the California Beginning Teacher Support and Assessment System (Art. 4.5 (commencing with Sec. 44279.1), Ch. 2, Part 25), preinternship programs, and professional development institutes.

(i) The study shall consider pupil performance as one of many measures to determine the effectiveness of cultural competency training programs.

(ii) The study shall also consider the Academic Performance Index score of each school and their correlation to cultural competency training.

(B) Describing the cultural competency component of the training programs in which the teachers and administrators of each school have participated.

(C) Reporting on identifiable differences in cultural competency training in schools with a higher score on the Academic Performance Index compared to schools with a lower score on the Academic Performance Index.

(D) Determining whether cultural competency training programs at each school are correlated to higher pupil performance.

(E) Summarizing the participation rate of the teachers and administrators of each school in teacher credentialing programs, professional development programs, and other training programs.

(2) Evaluating teacher demographics at each school by doing both of the following:

(A) Summarizing the training, experience, cultural demographics, and other background characteristics of the teacher and administrative population at each school.

(B) Summarizing the patterns, criteria, and attributes that are priorities for staff hiring, compensation, and training at each school.

(3) Evaluating the cultural demographics of the pupil population at each school.

(4) Evaluating the commitment of each school to cultural competency by doing both of the following:

(A) Determining whether each school and its school district have a plan or timeline for achieving cultural competency in the classroom.

(B) Discussing the responsiveness of each school and its school district to their communities with regard to developing cultural competency training programs.

(5) Evaluating parent interactions at each school by doing all of the following:

(A) Describing the interaction between parents, parent organizations, teachers, administrators, and pupils at each school.

(B) Describing the procedures and policies that influence the interactions between each school and its administrators, teachers, parents, parent organizations, and pupils.

(C) Determining whether cultural competency training is effective in building connections between teachers, administrators, pupils, and their families.

(D) Reporting on identifiable differences in community and parental involvement in schools with higher scores on the Academic Performance Index compared to schools with lower scores on the Academic Performance Index.

(d) Upon the conclusion of the study, and on or before May 1, 2005, the independent evaluator shall submit to the appropriate policy committees of the Legislature a report that includes recommendations of all of the following, based on the results of the study:

(1) Ways to improve access to cultural competency training programs for teachers and administrators who attend teacher credentialing programs and professional development programs.

(2) Criteria for cultural competency training programs.

(3) Further studies that are necessary to provide information about types of cultural competency training programs that correlate to higher pupil performance.

(4) A model program related to the results of the study that may be implemented as a pilot program in other schools.

(e) For purposes of this section, the following phrases are defined as follows:

(1) “Cultural competency” includes, but is not limited to, adequate knowledge of diverse cultures, including languages, that may be encountered by a teacher in the classroom and the appropriate skills to work with pupils and their families.

(2) “Cultural demographics” includes, but is not limited to, familial country of origin and language, cultural traditions, and beliefs.

(3) “Low-performing schools” means schools that are ranked in the lowest two deciles on the Academic Performance Index.

(4) “Pupil performance” includes, but is not limited to, test scores, attendance rates, and graduation rates.

(Added by Stats. 2003, Ch. 817, Sec. 2. Effective January 1, 2004.)



44239

The commission, the State Board of Education, and the Superintendent of Public Instruction shall notify one another regarding proposed and adopted policies and regulations, in order to achieve consistency in state policies concerning the professional preparation of teachers, and curriculum and instruction in the public elementary and secondary schools.

(Added by Stats. 1988, Ch. 1355, Sec. 12.)






ARTICLE 3 - Committee of Credentials

44240

The commission shall appoint a Committee of Credentials, consisting of seven persons for terms fixed by the commission but not to exceed two years. The committee shall include:

(a) One member who shall be a full-time certified classroom teacher in the public elementary schools with not less than five years’ classroom experience.

(b) One member who shall be a full-time certified classroom teacher in the public secondary schools with not less than five years’ classroom experience.

(c) One member who shall be a certified administrative employee in the public schools.

(d) One member who shall be a member of the governing board of any school district. No person who is or has been employed in a certificated position in the public schools within the preceding five years shall be appointed as a school board member.

(e) Three members who shall be representatives of the public. No person who is or has been employed in a certificated position in the public schools or who is or has been a member of any governing board of a school district or county board of education within the five years next preceding date of appointment shall be appointed as a public member.

The additional public members of the committee provided for in this section as amended during the 1977–78 Regular Session, shall be appointed by the commission as vacancies in the committee occur, consistent with the requirements of professional representation. Appointments to the Committee of Credentials shall reflect, to the extent feasible, the ethnic and cultural diversity of California public schools.

(Amended by Stats. 1988, Ch. 1355, Sec. 14.)



44241

Sections 44215, 44216, 44217, 44218, 44220, and 44221 are applicable to the Committee of Credentials.

(Enacted by Stats. 1976, Ch. 1010.)



44242

The Committee of Credentials shall be under the direct supervision of the commission.

(Enacted by Stats. 1976, Ch. 1010.)



44242.5

(a) Each allegation of an act or omission by an applicant for, or holder of, a credential for which he or she may be subject to an adverse action shall be presented to the Committee of Credentials.

(b) The committee has jurisdiction to commence an initial review upon receipt of any of the following:

(1) (A) Official records of the Department of Justice, of a law enforcement agency, of a state or federal court, and of any other agency of this state or another state.

(B) For purposes of subparagraph (A), “agency of this state” has the same meaning as that of “state agency” as set forth in Section 11000 of the Government Code.

(2) An affidavit or declaration signed by a person or persons with personal knowledge of the acts alleged to constitute misconduct.

(3) (A) A statement from an employer notifying the commission that, as a result of an allegation of misconduct, or while an allegation of misconduct is pending, a credentialholder has been dismissed, nonreelected, suspended for more than 10 days, or placed pursuant to a final adverse employment action on unpaid administrative leave for more than 10 days, or has resigned or otherwise left employment.

(B) The employer shall provide the notice described in subparagraph (A) to the commission not later than 30 days after the dismissal, nonreelection, suspension, placement on unpaid administrative leave, resignation, or departure from employment of the employee.

(C) For purposes of subparagraphs (A) and (B), a change in status due solely to unsatisfactory performance pursuant to paragraph (4) of subdivision (a) of Section 44932 or a reduction in force pursuant to Sections 44955 to 44958, inclusive, is not a result of an allegation of misconduct.

(4) A notice from an employer that a complaint was filed with the school district alleging sexual misconduct by a credentialholder. Results of an investigation by the committee based on this paragraph shall not be considered for action by the committee unless there is evidence presented to the committee in the form of a written or oral declaration under penalty of perjury that confirms the personal knowledge of the declarant regarding the acts alleged to constitute misconduct.

(5) A notice from a school district, employer, public agency, or testing administrator of a violation of Section 44420, 44421.1, 44421.5, or 44439.

(6) (A) An affirmative response on an application submitted to the commission as to any conviction, adverse action on, or denial of, a license, or pending investigation into a criminal allegation or pending investigation of a noncriminal allegation of misconduct by a governmental licensing entity.

(B) Failure to disclose any matter set forth in subparagraph (A).

(c) An initial review commences on the date that the written notice is mailed to the applicant or credentialholder that his or her fitness to hold a credential is under review. Upon commencement of a formal review pursuant to Section 44244, the committee shall investigate all alleged misconduct and the circumstances in mitigation and aggravation. The investigation shall include, but not be limited to, all of the following:

(1) Investigation of the fitness and competence of the applicant or credentialholder to perform the duties authorized by the credential for which he or she has applied or that he or she presently holds.

(2) Preparation of a summary of the applicable law, a summary of the facts, contested and uncontested, and a summary of any circumstances in aggravation or mitigation of the allegation.

(3) Determination of probable cause for an adverse action on the credential. If the allegation is for unprofessional or immoral conduct, the committee, in any formal review conducted pursuant to Section 44244 to determine probable cause, shall permit the employer of the credentialholder to be present while testimony is taken. If the allegation of unprofessional or immoral conduct involves sexual abuse, the employer shall be examined in the meeting for any relevant evidence relating to the sexual abuse.

(A) If the committee determines that probable cause for an adverse action does not exist, the committee shall terminate the investigation.

(B) If the committee determines that probable cause for an adverse action on the credential exists, upon receipt of a request from an applicant or a credentialholder pursuant to Section 44244.1, the commission shall initiate an adjudicatory hearing, as prescribed by Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, by filing an accusation or statement of issues.

(d) The committee has jurisdiction to commence a formal review pursuant to Section 44244 upon receipt of any of the following:

(1) (A) Official records of a state or federal court that reflect a conviction or plea, including a plea of nolo contendere, to a criminal offense or official records of a state court that adjudge a juvenile to be a dependent of the court pursuant to Section 300 of the Welfare and Institutions Code due to allegations of sexual misconduct or physical abuse by a credentialholder or applicant.

(B) Nothing in subparagraph (A) shall be construed to relieve the commission from the confidentiality provisions, notice, and due process requirements set forth in Section 827 of the Welfare and Institutions Code.

(2) An affidavit or declaration signed by a person or persons with personal knowledge of the acts alleged to constitute misconduct.

(3) A statement described in paragraph (3) of subdivision (b).

(4) Official records of a governmental licensing entity that reflect an administrative proceeding or investigation, otherwise authorized by law or regulation, which has become final.

(5) A notice described in paragraph (5) of subdivision (b).

(6) A response or failure to disclose, as described in paragraph (6) of subdivision (b).

(e) (1) Upon completion of its investigation, the committee shall report its actions and recommendations to the commission, including its findings as to probable cause, and if probable cause exists, its recommendations as to the appropriate adverse action.

(2) The findings shall be available, upon its request, to the employing or last known employing school district, or, if adverse action is recommended by the committee and the credentialholder has not filed a timely appeal of the recommendation of the committee pursuant to Section 44244.1, upon a request made within five years of the date of the committee’s recommendations to a school district providing verification that the credentialholder has applied for employment in the school district. The findings, for all purposes, shall remain confidential and limited to school district personnel in a direct supervisory capacity in relation to the person investigated. Any person who otherwise releases findings received from the committee or the commission, absent a verified release signed by the person who is the subject of the investigation, shall be guilty of a misdemeanor.

(3) The findings shall not contain any information that reveals the identity of persons other than the person who is the subject of the investigation.

(f) (1) Except as provided in paragraph (2) and, notwithstanding subdivision (b), for purposes of determining whether jurisdiction exists under subdivision (b), the commission, in accordance with Section 44341, may make inquiries and requests for production of information and records only from the Department of Justice, a law enforcement agency, a state or federal court, and a licensing agency of this state or a licensing agency of another state.

(2) For purposes of determining whether jurisdiction exists, paragraph (1) does not apply to release of personnel records.

(Amended by Stats. 2013, Ch. 232, Sec. 2. Effective January 1, 2014.)



44242.7

(a) Any allegation of an act or omission by the holder of a credential, except for an allegation that involves sexual misconduct with a minor or recurring conduct resulting in a pattern of misconduct, shall be presented to the Committee of Credentials for initial review within four years from the date of the alleged act or omission, or within one year from the date the act or omission should reasonably have been discovered.

(b) The commission shall adopt regulations specifying conduct that is considered recurring conduct that results in a pattern of misconduct as set forth in subdivision (a).

(Amended by Stats. 2001, Ch. 342, Sec. 12. Effective January 1, 2002.)



44243

(a) The commission may assign to the Committee of Credentials administrative duties as it may see fit relating to adverse actions concerning applicants and credential holders.

(b) The commission shall supervise the work of the committee and shall provide statements of policy relative to committee operation and procedures as it deems appropriate to do so.

(Amended by Stats. 2001, Ch. 342, Sec. 13. Effective January 1, 2002.)



44244

(a) At least 30 days prior to any formal review of the Committee of Credentials at which the application of an applicant or credential of a holder is to be considered, the committee shall notify the applicant or holder of the specific allegations of misconduct that make the application or credential subject to adverse action. The notification shall be in ordinary and concise language and set forth the acts or omissions charged and the statutes or rules violated. Supplemental allegations of misconduct shall be sent to the holder or applicant at least 30 days prior to the formal review. The portions of the investigation of the original or supplemental allegations that constitute the basis for the allegations shall be open to inspection and copying by the holder or applicant and his or her attorney. The statement of the allegations shall inform the applicant or holder that the allegations, if true, are sufficient to cause his or her application or credential to be subject to adverse action.

(b) (1) The formal review shall be held no later than six months after the commencement of the initial review as set forth in subdivision (c) of Section 44242.5. The formal review shall determine either that no adverse action shall be taken or that the allegations are sufficient to cause his or her application or credential to be subject to adverse action.

(2) All testimony before the committee shall be verified under penalty of perjury by oath or affirmation. The chairperson of the committee may administer the oath or affirmation. The chairperson may designate staff to administer the oath or affirmation for statements taken during the investigation of allegations of misconduct.

(c) Notwithstanding subdivision (b), the chairperson of the commission may grant the committee an extension of time, not exceeding six months, when the committee demonstrates that additional time is necessary to complete its investigation or determination, as described in subdivision (b).

(d) The recommendation of the committee shall be in writing and a copy of the recommendation shall be delivered to the credentialholder or applicant personally or sent to him or her by certified mail within 14 days after the formal review, together with specific information relative to any appeal rights to which the credentialholder or applicant is entitled.

(Amended by Stats. 2006, Ch. 79, Sec. 9. Effective July 19, 2006.)



44244.1

(a) (1) A recommendation by the Committee of Credentials to take an adverse action may be adopted by the commission without further proceedings if, after service of notice of the committee recommendation pursuant to Section 44244, the credential holder or applicant fails to give notice of intent to request an administrative hearing or if he or she gives notice of intent not to request an administrative hearing within 30 days.

(2) For good cause shown, the commission may grant an additional 30 days for filing of a request for an administrative hearing.

(b) The commission shall make no disclosures concerning private admonitions except as required by Section 44438.

(Amended by Stats. 2001, Ch. 342, Sec. 15. Effective January 1, 2002.)



44245

(a) Notwithstanding any other provisions of law, all hearings and deliberations of the commission and Committee of Credentials to consider an adverse action or a reinstatement or reduction in penalty shall be closed sessions with only commission members, committee members, staff members, the credential holder or applicant whose application or credential is in issue, the counsel of the credential holder or applicant, and any material witnesses in attendance.

(b) All final actions taken pursuant to subdivision (a) shall be made public.

(c) Notwithstanding subdivision (b), disclosure of private admonitions shall be in accordance with Section 44438.

(Amended by Stats. 2001, Ch. 342, Sec. 16. Effective January 1, 2002.)



44246

When a hearing is held to deny, suspend, or revoke a credential, the proceeding shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commission shall have all the powers granted therein.

(Enacted by Stats. 1976, Ch. 1010.)



44247

Any applicant for the renewal certification document who is denied a renewal by the Committee of Credentials may request a reevaluation of his application by the commission.

(Enacted by Stats. 1976, Ch. 1010.)



44248

(a) Any member of the commission, commission staff member, member or staff member of the Committee of Credentials, State Department of Education employee who releases or gives out information received at a commission or committee meeting or hearing or through the investigation of a certified employee without authorization of the commission or committee, is guilty of a misdemeanor.

(b) Any material witness or his or her representative who releases or gives out information received at a commission or committee meeting or hearing, or who releases or gives out information obtained as a result of direct involvement in the investigation of a certified employee, without authorization of the commission or committee, is guilty of a misdemeanor unless this information was known to the material witness or his or her representative prior to that meeting, hearing, or investigation.

(Amended by Stats. 1981, Ch. 503, Sec. 1.)






ARTICLE 4 - Credential Types

44250

The commission shall issue only the following two types of credentials, with authorizations as hereinafter defined:

(a) A teaching credential.

(b) A services credential.

The commission may issue an internship teaching or services credential.

(Amended by Stats. 1993, Ch. 859, Sec. 2. Effective October 6, 1993.)



44251

(a) The period for which a credential, as authorized under Section 44250 issued prior to September 1, 1985, is valid shall be as follows:

(1) For an internship credential: two years.

(2) For a preliminary credential, pending completion of the clear credential program: five years.

(3) For a life credential: the life of the holder.

(b) The period for which a credential issued on or after September 1, 1985, as authorized under Section 44250 is valid, shall be as follows:

(1) For an internship credential: two years.

(2) For a preliminary credential, pending completion of a beginning teacher induction program approved by the commission or the clear credential program: five years.

(3) For a clear teaching credential: the life of the holder, if the holder submits an application and fee for renewal every five years and meets all professional fitness requirements under Sections 44339, 44340, and 44341.

(4) For a clear services credential: the life of the holder, if the holder submits an application and fee for renewal every five years and meets all professional fitness requirements under Sections 44339, 44340, and 44341.

(Amended by Stats. 2009, Ch. 53, Sec. 3. Effective January 1, 2010.)



44251.2

A credential, permit, certificate, or other document that is lawfully issued by the commission shall remain in force in accordance with the laws and regulations under which it was issued, and shall be exempt from new laws and regulations unless sections of this code are specifically amended to the contrary.

(Added by Stats. 2010, Ch. 36, Sec. 1. Effective January 1, 2011.)



44252

(a) (1) The commission shall establish standards and procedures for the initial issuance and renewal of credentials.

(2) (A) The commission shall require an initial or renewal applicant who submits an initial or renewal application his or her credential online, as part of the application process, to read and attest by electronic signature a statement that the applicant for the credential understands the duties imposed on a holder of a teaching credential or a services credential pursuant to the Child Abuse and Neglect Reporting Act (Article 2.5 (commencing with Section 11164) of Chapter 2 of Title 1 of Part 4 of the Penal Code), including, but not limited to, the duty of a holder of a teaching credential or a services credential to report to any police department, sheriff's department, county probation department authorized to receive reports, or county welfare department, whenever he or she, in his or her professional capacity or within the scope of his or her employment, has knowledge of or observes a child whom the holder of a teaching credential or a services credential knows or reasonably suspects has been the victim of child abuse or neglect.

(B) The commission shall require an initial applicant who submits an application in paper form, as part of the application process, to read and attest by signature a statement that the applicant understands the duties imposed on a holder of a teaching credential or a services credential pursuant to the Child Abuse and Neglect Reporting Act (Article 2.5 (commencing with Section 11164) of Chapter 2 of Title 1 of Part 4 of the Penal Code), including, but not limited to, the duty of a holder of a teaching credential or a services credential to report to any police department, sheriff’s department, county probation department authorized to receive reports, or county welfare department, whenever he or she, in his or her professional capacity or within the scope of his or her employment, has knowledge of or observes a child whom the holder of a teaching credential or a services credential knows or reasonably suspects has been the victim of child abuse or neglect.

(C) The statement described in subparagraphs (A) and (B) shall be substantially in the following form:

“As a documentholder authorized to work with children, it is part of my professional and ethical duty to report every instance of child abuse or neglect known or suspected to have occurred to a child with whom I have professional contact.

I understand that I must report immediately, or as soon as practicably possible, by telephone to a law enforcement agency or a child protective agency, and will send a written report and any evidence relating to the incident within 36 hours of becoming aware of the abuse or neglect of the child.

I understand that reporting the information regarding a case of possible child abuse or neglect to an employer, supervisor, school principal, school counselor, coworker, or other person is not a substitute for making a mandated report to a law enforcement agency or a child protective agency.

I understand that the reporting duties are individual and no supervisor or administrator may impede or inhibit my reporting duties.

I understand that once I submit a report, I am not required to disclose my identity to my employer.

I understand that my failure to report an instance of suspected child abuse or neglect as required by the Child Abuse and Neglect Reporting Act under Section 11166 of the Penal Code is a misdemeanor punishable by up to six months in jail or by a fine of one thousand dollars ($1,000), or by both that imprisonment and fine.

I acknowledge and certify that as a documentholder, I will fulfill all the duties required of a mandated reporter.”

(b) The commission shall not issue initially a credential, permit, certificate, or renewal of an emergency credential to a person to serve in the public schools unless the person has demonstrated proficiency in basic reading, writing, and mathematics skills in the English language as provided in Section 44252.5 or 44252.7. The commission shall exempt the following persons from the basic skills proficiency test requirement:

(1) A person credentialed solely for the purpose of teaching adults in an apprenticeship program.

(2) An applicant for an adult education designated subject credential for other than an academic subject.

(3) A person credentialed in another state who is an applicant for employment in a school district in this state who has passed a basic skills proficiency examination administered by the state where the person is credentialed.

(4) A person credentialed in another state who is an applicant for employment in a school district in this state who has passed a basic skills proficiency examination that has been developed and administered by the school district offering that person employment, by cooperating school districts, or by the appropriate county office of education. School districts administering a basic skills proficiency examination under this paragraph shall comply with the requirements of subdivision (h) of Section 44830. The applicant shall be granted a nonrenewable credential, valid for not longer than one year, pending fulfillment of the basic skills proficiency requirement pursuant to Section 44252.5.

(5) An applicant for a child care center permit or a permit authorizing service in a development center for the handicapped, so long as the holder of the permit is not required to have a baccalaureate degree.

(6) The holder of a credential, permit, or certificate to teach, other than an emergency permit, who seeks an additional authorization to teach.

(7) An applicant for a credential to provide service in the health profession.

(8) An applicant who achieves scores on the writing, reading, and mathematics sections of the College Board SAT Reasoning Test, the enhanced ACT Test, or the California State University Early Assessment Program that are sufficient to waive the English placement test and the entry level mathematics examination administered by the California State University.

(9) An applicant for an eminence credential to be issued pursuant to Section 44262.

(c) (1) The Superintendent shall adopt an appropriate state test to measure proficiency in these basic skills. In adopting the test, the Superintendent shall seek assistance from the commission and an advisory board. A majority of the members of the advisory board shall be classroom teachers. The advisory board also shall include representatives of school boards, school administrators, parents, and postsecondary educational institutions.

(2) The Superintendent shall adopt a normed test that the Superintendent determines will sufficiently test basic skills for purposes of this section.

(3) The Superintendent, in conjunction with the commission and approved teacher training institutions, shall take steps necessary to ensure the effective implementation of this section.

(d) This section does not require the holders of, or applicants for, a designated subjects special subjects credential to pass the state basic skills proficiency test unless the requirements for the specific credential required the possession of a baccalaureate degree. The governing board of a school district, or the governing board of a consortium of school districts, or the governing board involved in a joint powers agreement, which employs a holder of a designated subjects special subjects credential, shall establish its own basic skills proficiency criteria for the holders of these credentials and shall arrange for those individuals to be assessed. The basic skills proficiency criteria established by the governing board shall be at least equivalent to the test required by the district, or in the case of a consortium or a joint powers agreement, by any of the participating districts, for graduation from high school. The governing board or boards may charge a fee to individuals being tested to cover the costs of the test, including the costs of developing, administering, and grading the test.

(e) The commission shall compile data regarding the rate of passing the state basic skills proficiency test by persons who have been trained in various institutions of higher education. The data shall be available to members of the public, including to persons who intend to enroll in teacher education programs.

(f) (1) Each applicant to an approved credential program, unless exempted by subdivision (b), shall take the state basic skills proficiency test in order to provide both the prospective applicant and the program with information regarding the proficiency level of the applicant. Test results shall be forwarded to each California postsecondary educational institution to which the applicant has applied. The program shall use test results to ensure that, upon admission, each applicant receives appropriate academic assistance necessary to pass the state basic skills proficiency test. Persons residing outside the state shall take the test no later than the second available administration following their enrollment in a credential program.

(2) It is the intent of the Legislature that applicants for admission to teacher preparation programs not be denied admission on the basis of state basic skills proficiency test results.

(Amended by Stats. 2014, Ch. 110, Sec. 1. Effective January 1, 2015.)



44252.1

(a) It is the intent of the Legislature that a credential candidate enrolled in a credential preparation program receive reasonable time to complete the program without meeting new requirements, including, but not limited to, requirements added by statutes, regulations, or commission standards, after the candidate’s enrollment in the program. Further, to ensure that all candidates for a credential receive reasonable information and advice as they proceed through their program, the Legislature finds and declares that it is incumbent upon credential preparation programs to inform candidates of new requirements and extension provisions available to eligible candidates.

(b) For the purposes of this section, the following terms shall have the following meanings:

(1) “Enrolled” refers to an individual who, on or after January 1, 2002, continuously participates in and is working toward completing the requirements for a program that meets the minimum requirements for a California preliminary multiple or single subject teaching credential as specified in Section 44259. Whether an individual is enrolled shall be subject to verification by the Commission on Teacher Credentialing.

(2) “Continuously enrolled” refers to an individual who has begun a teacher preparation program and does not have a break in that participation that exceeds a period of 18 months.

(c) The commission shall adopt regulations to provide a credential candidate enrolled in a commission-accredited preparation program, including, but not limited to, an internship program as defined in Article 7.5 (commencing with Section 44325) and Article 3 (commencing with Section 44450), a professional preparation program as defined in Article 7 (commencing with Section 44320), or an integrated program of professional preparation as defined in Section 44259.1 with a grace period to complete the program without meeting new requirements, including, but not limited to, requirements added by statutes, regulations, or commission standards, after the candidate’s enrollment in the program. The commission shall also ensure through standards and accreditation procedures that credential preparation programs provide credential candidates with information about new requirements and extension provisions as outlined in this subdivision and subdivisions (d) and (e).

(1) The commission shall adopt regulations that provide a credential candidate enrolled in a commission-accredited preparation program time of not less than 24 months after enrollment in the program, during which time new or amended statutes, regulations, and commission standards that become effective and are imposed on credential candidates after the candidate’s enrollment date shall not apply to that candidate.

(2) The commission shall allow a credential candidate an extension of time in addition to the time specified pursuant to paragraph (1) to complete a credential program under the statutes, regulations, and commission standards in place at the time of the candidate’s enrollment if the candidate can demonstrate extenuating circumstances, including, but not limited to, personal or family illness, bereavement, or financial hardship and develops a plan, in consultation with the credential preparation program, for continued progress toward completion of the preparation program.

(d) The commission shall maintain a list of candidates who are allowed an extended time period to complete the program under the statutes, regulations, and commission standards in place at the time of the candidates’ enrollment prior to the effective date of a new or amended statute, regulation, or standard. This list shall include the projected date of program completion for each candidate.

(e) (1) A credential candidate enrolled in an integrated program of professional preparation pursuant to subdivision (a) of Section 44259.1 is not subject to any new requirements added by statute, regulation, or commission standards if that candidate is continuously enrolled in the program, as defined in paragraph (2) of subdivision (b), and does not change the type of credential or program he or she is pursuing once enrolled.

(2) A credential candidate continuously enrolled in an integrated program of professional preparation pursuant to subdivision (a) of Section 44259.1 who has completed all requirements necessary to begin the student teaching component of his or her program shall be eligible to receive an extension of 12 months, if necessary, to complete the outstanding requirements that were in place when that credential candidate began the preparation program, and shall not be subject to any new requirements added by statute, regulation, or commission standards, once that candidate begins the student teaching portion of his or her program.

(3) This subdivision does not limit the ability of a candidate to seek additional time to complete a credential pursuant to paragraph (2) of subdivision (c).

(4) By June 30, 2004, the commission shall report to the education policy committees in each house of the Legislature on the success of the integrated program of professional development pursuant to Section 44259.1 toward preparing teacher candidates, including, but not limited to, the number of students admitted to the teacher education component in each program, the number of students who have completed all course requirements, including student teaching, and who have applied for a credential, the number of students applying for and receiving an extension pursuant to subdivision (e), and the information collected pursuant to subdivision (d).

(f) This section does not supersede subdivision (h) of Section 44259.

(g) A modification of a credentialing examination by the commission that is made as the result of a validity study or a passing standard study shall not be considered a new requirement for purposes of this section.

(h) If credential preparation coursework that a credential candidate has not yet taken is modified, the candidate shall take the modified coursework instead of the previously required coursework unless the modified coursework is not readily available, the modified coursework would result in an increased cost to the candidate, or completion of the modified coursework would delay the candidate’s completion of the credential preparation program.

(i) Once a candidate has received a preliminary California teaching credential pursuant to Section 44259 and is employed as the teacher of record in a California public school, the candidate shall not be subject to any new requirements for completing the induction phase required to obtain the professional clear teaching credential pursuant to Section 44279.4, for a period not to exceed the length of time provided for the preliminary teaching credential pursuant to Section 44251.

(Amended by Stats. 2005, Ch. 677, Sec. 26. Effective October 7, 2005.)



44252.5

(a) The commission shall administer the state basic skills proficiency test pursuant to Sections 44227, 44252, and 44830 in accordance with rules and regulations adopted by the commission. A fee shall be charged to individuals being tested to cover the costs of the test, including the costs of developing, administering, and grading the test. The amount of the fee shall be established by the commission to recover the cost of examination administration and development pursuant to Section 44235.3.

(b) The commission may enter into agreements with other states permitting the use of the state basic skills proficiency test as a requirement for the issuance of credentials or for teacher preparation program admission in those other states, provided that the use would advance the interests of the State of California and that the other states reimburse the Teacher Credentials Fund for a proportionate share of costs of the development and administration of the test.

(c) An individual who passes the state basic skills proficiency test, as adopted by the Superintendent, shall be considered proficient in the skills of reading, writing, and mathematics, and shall not be required to be retested by this test for purposes of meeting the proficiency requirements of Sections 44227, 44252, and 44830.

(d) An individual who passes one or more components of the state basic skills proficiency test in the subjects of basic reading, writing, or mathematics shall be deemed to have demonstrated his or her proficiency in these subject areas and shall not be required to be retested in these subjects during subsequent test administrations.

(Amended by Stats. 2008, Ch. 518, Sec. 3. Effective January 1, 2009.)



44252.6

(a) The commission, no later than July 1, 2007, shall ensure that the California Subject Examinations for Teachers (CSET): Multiple Subjects be modified to add an assessment of basic writing skills at least as comprehensively and to the level of rigor that basic writing skills are assessed by the state basic skills proficiency test.

(b) Any individual who passes the CSET: Multiple Subjects, after it has been adjusted pursuant to subdivision (a), with the necessary score determined by the commission, shall be considered proficient in the skills of reading, writing, and mathematics, and shall not be required to pass the state basic skills proficiency requirements of Sections 44227, 44252, and 44830.

(c) The commission shall conduct a public study session to consider the implications of incorporating the assessment of ability, skills, and knowledge related to effective reading instruction that is assessed by the Reading Instruction Competence Assessment (RICA) within the teacher performance assessment set forth in Section 44320.2 and shall report on the outcome of that session to the Legislature and the Governor no later than July 1, 2007. At the study session, the commission shall provide an opportunity for teachers, teacher educators, reading specialists, testing specialists, representatives of teachers, administrators, governing board members, parents of pupils, and the public to comment on the implications, costs, and validity of consolidating these assessments.

(d) The commission shall convene a public study session to discuss the implications of modifying the single subject California Subject Examinations for Teachers (CSET) to assess basic skills in reading, writing, and mathematics. The commission, no later than October 1, 2007, shall report to the Legislature on the outcome of that session of modifying the CSET in single subjects to assess basic skills in the subjects of basic reading, writing, and mathematics, at least as comprehensively and to the level that these skills are assessed by the state basic skills proficiency test. At the study session, the commission shall provide an opportunity for teachers, teacher educators, reading specialists, testing specialists, representatives of teachers, administrators, governing board members, parents of pupils, and the public to comment on the implications, costs, and validity of modifying these assessments.

(e) The commission shall ensure that the consolidation and modification of assessments pursuant to this section does not result in an increase in the total fees paid by teacher credential candidates.

(Added by Stats. 2006, Ch. 517, Sec. 6. Effective January 1, 2007.)



44252.7

(a) Commencing on September 1, 1984, applicants for an initial regular children’s center instructional permit, and applicants for the renewal of an emergency children’s center permit or a limited service permit shall demonstrate proficiency in basic reading, writing, and mathematics skills by doing one of the following:

(1) Passing a proficiency test developed by a school district pursuant to either Section 45361.5 or 51216.

(2) Having met the requirements for an associate degree or baccalaureate degree.

(3) Passing the California Basic Education Skills Test.

(4) Passing a field-based assessment approved by the Commission on Teacher Credentialing.

(b) If a child care and development program teacher employed prior to September 1, 1984, in such a program receiving public funds does not demonstrate proficiency in basic skills pursuant to this section, he or she shall be given two years to master these basic skills without jeopardizing the renewal of his or her permit, and shall be given additional opportunities to be reassessed.

(c) Persons seeking compensation as a child care and development program teacher in such a program who have limited English-speaking ability may be granted an additional exemption to this requirement by the employing agency, for a period of up to one year, if the agency deems that the exemption is in the best interest of the children enrolled in the program. No person shall be exempted from these requirements for more than a total of three years.

(d) School districts receiving public funds to operate a child care and development program under direct contract with the State Department of Education and subject to regulations set forth in Title 5 of the California Administrative Code shall make available to persons seeking compensation for work as teachers in the program the test developed or administered pursuant to Section 45361.5 or 51216.

A school district may charge a fee to persons taking the test pursuant to the requirements of this section to fund the actual costs incurred by the district in giving the test.

(e) The State Department of Education shall make available an appropriate test meeting the requirements of this section to a person seeking compensation for work as a child care and development program teacher in such a center which is not administered by a school district. School districts shall assist the State Department of Education in fulfilling this requirement by making available to the department, upon request, the test developed or administered pursuant to Section 45361.5.

(f) The State Department of Education may charge a fee to persons taking the test pursuant to the requirements of this section to fund the actual costs incurred by the department in giving the test.

(Amended by Stats. 1984, Ch. 79, Sec. 4. Effective April 11, 1984.)



44252.8

(a) The commission may defer the state basic skills proficiency test requirement in any case when illness, a family death, or another similar and justifiable personal reason prevented a credential applicant who had registered to take the test from taking the test, or in any case when circumstances entirely beyond the control of the applicant prevented his or her receipt of proof of having passed the test. However, the commission shall not grant a deferral to any person who has failed the state basic skills proficiency test.

Any person granted a deferral pursuant to this section shall take the state basic skills proficiency test at the next available opportunity, or the deferral shall terminate. If any person granted a deferral fails to pass the test, the deferral shall terminate.

(b) The commission shall keep a record of deferrals granted, the persons to whom they were granted, and the reasons for the deferrals.

(Added by Stats. 1986, Ch. 989, Sec. 3.)



44252.9

(a) The Legislature finds and declares that the effective education of pupils in kindergarten and grades 1 to 12, inclusive, depends substantially on the academic skills, content competence, and pedagogical preparation of classroom teachers. It is essential that the ongoing administration of the state basic skills proficiency exam for teachers be carried out at all times by a competent contractor who adheres to high standards using sound, effective, and defensible assessment procedures. The administration of this exam is jeopardized by the increasing costs of the exam and statutory restrictions that remain in effect. To preserve and strengthen the screening of teacher candidates in relation to their basic academic skills, the Legislature intends to maintain the state examination that is administered by the commission pursuant to Section 44252.5, and to support needed improvements in exam-related services to teaching credential candidates.

(b) The commission shall make improvements to increase access to the state basic skills proficiency test, and shall improve exam-related services provided to candidates for teaching credentials, which may include, but are not limited to, the following:

(1) Administering the test more frequently.

(2) Increasing the number of testing locations.

(3) Making the exam available year-round by appointment at examination centers that are highly secure and professionally supervised.

(c) The commission shall adopt these improvements in consultation with the Department of Finance and shall report all improvements to the Legislature, no later than January 1, 2003.

(Amended by Stats. 2001, Ch. 745, Sec. 17. Effective October 12, 2001.)



44253.1

The Legislature finds and declares that almost one million, or one of every five, pupils in California’s public schools are of limited English proficiency, and that the number of those pupils is increasing rapidly. In addition, the number of primary languages spoken by California’s limited-English-proficient pupils is increasing. The Legislature recognizes that limited-English-proficient pupils have the same right to a quality education as all California pupils. For these pupils to have access to quality education, their special needs must be met by teachers who have essential skills and knowledge related to English language development, specially designed content instruction delivered in English, and content instruction delivered in the pupils’ primary languages. It is the intent of the Legislature that the Commission on Teacher Credentialing implement an assessment system to certify those teachers who have the essential skills and knowledge necessary to meet the needs of California’s limited-English-proficient pupils.

(Added by Stats. 1992, Ch. 1050, Sec. 5. Effective January 1, 1993.)



44253.2

For purposes of this chapter, the following terms shall have the following meanings, unless the context otherwise requires:

(a) “Instruction for English language development” means instruction designed specifically for limited-English-proficient pupils to develop their listening, speaking, reading, and writing skills in English.

(b) “Specially designed content instruction delivered in English” means instruction in a subject area, delivered in English, that is specially designed to meet the needs of limited-English-proficient pupils.

(c) “Content instruction delivered in the primary language” means instruction in a subject area delivered in the primary language of the pupil.

(d) “Instruction for primary language development” means instruction designed to develop a pupil’s listening, speaking, reading, and writing skills in the primary language of the pupil.

(e) “Culture and cultural diversity” means an understanding of human relations, including the following:

(1) The nature and content of culture.

(2) Cross cultural contact and interactions.

(3) Cultural diversity in the United States and California.

(4) Approaches to providing instruction responsive to the diversity of the pupil population.

(5) Recognizing and responding to behavior related to bias based on the characteristics listed in Section 220.

(6) Techniques for the peaceful resolution of conflict.

(Amended by Stats. 2007, Ch. 569, Sec. 23. Effective January 1, 2008.)



44253.3

(a) The commission shall issue an authorization for a teacher to provide all of the following services to limited-English-proficient pupils:

(1) Instruction for English language development in preschool, kindergarten, grades 1 to 12, inclusive, and classes organized primarily for adults, except when the requirement specified in paragraph (1) of subdivision (b) is satisfied by the possession of a children’s center instructional permit pursuant to Sections 8363 and 44252.7, a children’s center supervision permit pursuant to Section 8363, or a designated subjects teaching credential in adult education pursuant to Section 44260.2. If the requirement specified in paragraph (1) of subdivision (b) is satisfied by the possession of a children’s center instructional permit, or a children’s center supervision permit, instruction for English language development is limited to the programs authorized by that permit. If the requirement specified in paragraph (1) of subdivision (b) is satisfied by the possession of a designated subjects teaching credential in adult education, instruction for English language development is limited to classes organized primarily for adults.

(2) Specially designed content instruction delivered in English in the subjects and at the levels authorized by the teacher’s prerequisite credential or permit used to satisfy the requirement specified in paragraph (1) of subdivision (b).

(b) The minimum requirements for the authorization, which may be completed at the same time as the initial preparation for the prerequisite credential or at a later date, shall include all of the following:

(1) Possession of a valid California teaching credential, services credential, visiting faculty permit, children’s center instructional permit, or children’s center supervision permit which credential or permit authorizes the holder to provide instruction to pupils in preschool, kindergarten, any of grades 1 to 12, inclusive, or classes primarily organized for adults, except for any of the following:

(A) Emergency credentials or permits.

(B) Exchange credentials as specified in Section 44333.

(C) District intern credentials as specified in Section 44325.

(D) Sojourn certificated employee credentials as specified in Section 44856.

(E) Teacher education internship credentials as specified in Article 3 (commencing with Section 44450) of Chapter 3.

(2) Passage of one or more examinations, or by completing an approved program that consists of coursework or a combination of coursework and examinations, that the commission determines is necessary for demonstrating the knowledge and skills required for effective delivery of the services included in the authorization.

(3) Completion of at least six semester units, or nine quarter units, of coursework in a second language at a regionally accredited institution of postsecondary education. The commission shall establish minimum standards for scholarship in the required coursework. The commission also shall establish alternative ways in which the requirement can be satisfied by language-learning experience that creates an awareness of the challenges of second-language acquisition and development.

(c) Completion of coursework in human relations in accordance with the commission’s standards of program quality and effectiveness that includes, at a minimum, instruction in the following:

(1) The nature and content of culture.

(2) Cross-cultural contact and interactions.

(3) Cultural diversity in the United States and California.

(4) Providing instruction responsive to the diversity of the pupil population.

(5) Recognizing and responding to behavior related to the characteristics listed in Section 220.

(6) Techniques for the peaceful resolution of conflict.

(d) The commission shall establish alternative requirements for a teacher to earn the authorization, which shall be awarded as a supplementary authorization pursuant to subdivision (e) of Section 44225.

(e) A teacher who possesses a credential or permit described in paragraph (1) of subdivision (b) and is able to present a valid out-of-state credential or certificate that authorizes the instruction of English language learners may qualify for the authorization issued under this section by submitting an application and fee to the commission.

(f) The commission may issue an authorization under this section if the applicant possesses a valid California teaching credential and holds either of the following certificates issued by the National Board for Professional Teaching Standards:

(1) Early and Middle Childhood/English as a New Language Certificate.

(2) Early Adolescence through Young Adulthood/English as a New Language Certificate.

(g) The authorization shall remain valid as long as the prerequisite credential or permit specified in paragraph (1) of subdivision (b) remains valid.

(Amended by Stats. 2009, Ch. 316, Sec. 1. Effective January 1, 2010.)



44253.4

(a) The commission shall issue an authorization for a teacher to provide all of the following services to limited-English-proficient pupils:

(1) Instruction for English language development in preschool, kindergarten, grades 1 to 12, inclusive, and classes organized primarily for adults, except when the requirement specified in paragraph (1) of subdivision (b) is satisfied by the possession of a children’s center instructional permit pursuant to Sections 8363 and 44252.7, a children’s center supervision permit pursuant to Section 8363, or a designated subjects teaching credential in adult education pursuant to Section 44260.2. If the requirement specified in paragraph (1) of subdivision (b) is satisfied by the possession of a children’s center instructional permit, or a children’s center supervision permit, then instruction for English language development shall be limited to the programs authorized by that permit. If the requirement specified in paragraph (1) of subdivision (b) is satisfied by the possession of a designated subjects teaching credential in adult education, then instruction for English language development shall be limited to classes organized primarily for adults.

(2) Specially designed content instruction delivered in English in the subjects and at the levels authorized by the teacher’s prerequisite credential or permit used to satisfy the requirement specified in paragraph (1) of subdivision (b).

(3) Content instruction delivered in the pupil’s primary language in the subjects and at the levels authorized by the teacher’s prerequisite credential or permit used to satisfy the requirement specified in paragraph (1) of subdivision (b).

(4) Instruction for primary language development in preschool, kindergarten, grades 1 to 12, inclusive, and classes organized primarily for adults, except when the requirement specified in paragraph (1) of subdivision (b) is satisfied by the possession of a children’s center instructional permit, a children’s center supervision permit, or a designated subjects teaching credential in adult education. If the requirement specified in paragraph (1) of subdivision (b) is satisfied by the possession of a children’s center instructional permit or a children’s center supervision permit, then instruction for primary language development is limited to the programs authorized by that permit. If the requirement specified in paragraph (1) of subdivision (b) is satisfied by the possession of a designated subjects teaching credential in adult education, then instruction for primary language development is limited to classes organized primarily for adults.

(b) The minimum requirements for the authorization, which may be completed at the same time as the initial preparation for the prerequisite credential or at a later date, shall include both of the following:

(1) Possession of a valid California teaching credential, services credential, visiting faculty permit, children’s center instructional permit, or children’s center supervision permit which credential or permit authorizes the holder to provide instruction to pupils in preschool, kindergarten, any of grades 1 to 12, inclusive, or classes primarily organized for adults, except for the following:

(A) Emergency credentials or permits.

(B) Exchange credentials as specified in Section 44333.

(C) District intern credentials as specified in Section 44325.

(D) Sojourn certificated employee credentials as specified in Section 44856.

(E) Teacher education internship credentials as specified in Article 3 (commencing with Section 44450) of Chapter 3.

(2) Passage of one or more examinations, or by completing an approved program that consists of coursework or a combination of coursework and examinations, that the commission determines is necessary for demonstrating the knowledge, skills, and language proficiency required for effective delivery of the services included in the authorization.

(c) To earn the authorization, teachers who hold the authorization described in Section 44253.3, or in Article 3.5 (commencing with Section 44475) of Chapter 3, as that section and that article existed on December 31, 1992, shall not be required to pass examinations that primarily assess the skills and knowledge necessary for effective delivery of the services included in the authorizations they possess.

(d) The authorization shall remain valid as long as the prerequisite credential or permit specified in paragraph (1) of subdivision (b) remains valid.

(e) The commission initially shall issue authorizations for languages spoken by the largest numbers of limited-English-proficient pupils for which there are reasonable numbers of teachers or potential teachers who speak those languages. The commission shall explore alternative ways to make authorizations available for other languages.

(Amended by Stats. 2008, Ch. 660, Sec. 2. Effective January 1, 2009.)



44253.5

(a) The commission shall develop and administer examinations on which a teacher can demonstrate his or her competence in the knowledge and skills necessary for effective teaching of limited-English-proficient pupils. For the purpose of demonstrating the competencies specified in paragraphs (5) and (6) of subdivision (c) in languages for which the commission has developed no examinations, the commission may establish guidelines for approving assessments performed by organizations that are expert in the language and culture assessed.

(b) To the extent possible, the scope and content of the examinations shall be congruent with the scope and content of the commission-approved professional preparation programs for prospective teachers of limited-English-proficient pupils.

(c) The scope and content of the examinations shall consist of the professional skills and knowledge that are determined by the commission to be necessary for effective teaching of limited-English-proficient pupils, and shall include, but need not be limited to, the following domains of professional knowledge and skill:

(1) First- and second-language development and the structure of language.

(2) Methodology of English language development and specially designed content instruction in English.

(3) Culture and cultural diversity.

(4) Methodology of content instruction in the pupil’s primary language.

(5) The culture associated with a specific language group.

(6) Competence in a language other than English that is spoken by limited-English-proficient pupils in California.

(d) In the development of the examinations, the commission shall confer with selected professionals who are knowledgeable and experienced in the education of limited-English-proficient pupils, with colleges and universities that prepare teachers for limited-English-proficient pupils, and with the State Department of Education.

(Amended by Stats. 1994, Ch. 157, Sec. 1. Effective July 11, 1994.)



44253.6

(a) Until the commission begins the administration of Section 44253.5, as added by Chapter 1050 of the Statutes of 1992, the commission shall continue to administer Sections 44253.5 and 44253.6 and Article 3.5 (commencing with Section 44475) of Chapter 3, as those sections and that article existed on December 31, 1992.

(b) A teacher who earned a passing score on a part of the examination for the bilingual cross-cultural certificate that was administered by the commission pursuant to Sections 44253.5 and 44253.6 as those sections existed on December 31, 1992, shall not be required by the commission, as a requirement for earning the certificate described in Section 44253.3 or 44253.4, to take a duplicate examination within nine years of the date when the teacher earned the passing score.

(c) A teacher who has passed both sections of the examination for the language development specialist certificate of competence that was administered by the commission pursuant to Article 3.5 (commencing with Section 44475) of Chapter 3 as that article existed on December 31, 1992, shall have five years from the date of his or her earliest passing score to complete the other requirements and apply for the language development specialist certificate of competence.

(d) After the commission begins to administer the examinations required by Section 44253.5, the commission shall continue to administer, until June 30, 1995, the examination for the language development specialist certificate administered pursuant to Article 3.5 (commencing with Section 44475) of Chapter 3 as that article existed on December 31, 1992, solely to those individuals who, on or after June 30, 1992, were enrolled in language development specialist programs approved by the commission pursuant to that article.

(e) Certificates of bilingual cross-cultural competence issued by the commission pursuant to Sections 44253.5 and 44253.6 as those sections existed on December 31, 1992, and certificates of competence as language development specialist issued by the commission pursuant to Article 3.5 (commencing with Section 44475) of Chapter 3 as it existed on December 31, 1992, shall remain valid as long as the holder’s prerequisite teaching credential for those certificates as specified in Sections 44253.5 and 44253.6 and Article 3.5 (commencing with Section 44475) of Chapter 3 remain valid.

(Amended by Stats. 1993, Ch. 809, Sec. 4. Effective January 1, 1994.)



44253.7

(a) The Commission on Teacher Credentialing, based upon the availability of funds, shall develop objective and verifiable standards for an authorization for bilingual-cross-cultural competence for holders of an appropriate credential, certificate, authorization, or permit who will be serving English language learners. These authorizations may be issued to persons holding an appropriate credential or authorization issued by the commission, including, but not limited to, counselors; special education professionals, including, but not limited to, the holders of special education credentials, clinical services credentials, and school psychologist authorizations; and child development and preschool professionals.

(b) Candidates for the authorization, by oral and written examination, or by completing an approved program that consists of coursework or a combination of coursework and examinations, shall demonstrate all of the following either at the same time as the initial preparation for the prerequisite credential or at a later date:

(1) That the person is competent in both the oral and written skills of a language other than English.

(2) That the person is competent in both the oral and written skills in the English language. A passing score on the reading and writing portions of the basic skills proficiency test administered pursuant to Section 44252.5 or in accordance with Section 44252 shall satisfy the written skills portion of this requirement.

(3) That the person has both the knowledge and understanding of the cultural and historical heritage of the limited-English-proficient individuals to be served.

(4) That the person has the ability to perform the services the candidate is certified or authorized to perform in English and in a language other than English.

(c) The commission may develop rules and regulations setting forth objective and verifiable standards for approval of training programs leading to the authorizations issued pursuant to this section.

(d) For the purpose of assessing the qualifications established by the commission in accordance with this section, the commission shall develop rules, regulations, or guidelines establishing an assessment system that may include local educational agencies, institutions of higher education, and qualified nonprofit bilingual testing agencies as assessor agencies.

(e)  It is not the intent of the Legislature in enacting this section that possession of any authorization established by this section be a state-mandated requirement for employment. It is the intent that this is a matter for local educational agencies to determine.

(Amended by Stats. 2008, Ch. 660, Sec. 3. Effective January 1, 2009.)



44253.8

(a) For the examinations required by Sections 44253.5 and 44253.7, the commission shall charge examination fees that are sufficient to recover the costs of developing and administering the examinations, including the costs of periodic studies of the examinations, except to the extent that these costs are recovered by appropriations from another source of funds.

(b) In addition to the fees collected pursuant to subdivision (a), within the limits set forth in this chapter, the commission may establish and collect fees to recover its costs for the administration of any assessment of teaching competence adopted by the commission to implement the provisions of this chapter, unless the costs are recovered by appropriations from another source of funds.

(Amended by Stats. 1999, Ch. 737, Sec. 2. Effective January 1, 2000.)



44253.9

The commission shall promulgate regulations to clarify and make specific the requirements and authorizations of credentials, certificates, and permits established pursuant to this article.

(Added by Stats. 1992, Ch. 1050, Sec. 14. Effective January 1, 1993.)



44253.10

(a) A teacher with a basic teaching credential may be assigned to provide specially designed content instruction delivered in English, as defined in subdivision (b) of Section 44253.2, to limited-English-proficient pupils only if the following conditions are met:

(1) The teacher, as of January 1, 1999, is a permanent employee of a school district, a county office of education, or a school administered under the authority of the Superintendent of Public Instruction, or was previously a permanent employee and then was employed in any California public school district within 39 months of the previous permanent status, or has been employed in a school district with an average daily attendance of not more than 250 for at least two years.

(2) The teacher completes 45 clock hours of staff development in methods of specially designed content instruction delivered in English prior to January 1, 2008. The extension of the date by which a teacher is required to complete this staff development may not be construed as authorizing teachers to teach limited-English-proficient pupils without a certificate issued pursuant to this section or Sections 44253.3 and 44253.4.

(b) The commission, in consultation with the Superintendent of Public Instruction, shall establish guidelines for the provision of staff development pursuant to this section. The commission and the superintendent shall use their best efforts to establish these guidelines as soon as possible, but in no event later than January 1, 1996. Staff development pursuant to this section shall be consistent with the commission’s guidelines.

(1) To ensure the highest standards of program quality and effectiveness, the guidelines shall include quality standards for the persons who train others to perform staff development training and for those who provide the training. The guidelines may require that teachers who qualify to provide instruction pursuant to paragraph (1) of subdivision (d) include a portion, within the total 45 clock hours of training provided in paragraph (2) of subdivision (a), in English language development.

(2) The guidelines for training to meet the requirements of paragraph (1) of subdivision (d) may provide for 20 hours, or fewer hours as the commission may specify, of training in any aspect of English language development or specially designed content instruction delivered in English.

(3) The guidelines shall require that the staff development offered pursuant to this section be aligned to the teacher preparation leading to the issuance of a certificate pursuant to Section 44253.3 and any amendments made to that section. This alignment, however, may not result in any increase in the number of hours of staff development necessary to meet the requirements of this section.

(4) The guidelines and standards established by the commission to implement this section shall require and maintain compliance with any requirements mandated by federal law for purposes of assuring continued federal financial assistance.

(5) The commission shall review staff development programs in relation to the guidelines and standards established pursuant to this section. The review shall include all programs offered pursuant to this section except programs previously approved pursuant to subdivision (c). If the commission finds that a program meets the applicable guidelines and standards, the commission shall forward a report of its findings to the chief executive officer of the sponsoring school district, county office of education, or regionally accredited college or university. If the commission finds that a program does not meet the applicable guidelines or standards, or both, the report of the commission shall specify the areas of noncompliance and the time period in which a second review shall occur. If a second review of a program by the commission reveals a pattern of continued noncompliance with the applicable guidelines or standards, or both, the sponsoring agency shall not offer the program to teachers who have not already enrolled in it. The effective date for California Commission on Teacher Credentialing approval of staff development programs not currently approved as of January 1, 2000, shall be on or before January 1, 2002, except for persons already enrolled in programs by January 1, 2002.

(6) By December 4, 2007, the commission shall report to the Legislature on the status of the 45-hour and the 90-hour alternative programs, including the strengths and weaknesses of the process and programs. In preparing the report, the commission shall include a summary of its review pursuant to paragraph (5) of the staff development programs.

(c) The staff development may be sponsored by any school district, county office of education, or regionally accredited college or university that meets the standards included in the guidelines established pursuant to this subdivision or any organization that meets those standards and is approved by the commission. Any equivalent three semester unit or four quarter unit class may be taken by the teacher at a regionally accredited college or university to satisfy the staff development requirement described in either subdivision (a) or (d), or both. Once the commission has made a determination that a college or university class is equivalent, no further review of the class shall be required pursuant to paragraph (5) of subdivision (b), regardless of the date of the initial review.

(d) (1) A teacher who completes the staff development described in subdivision (a) shall be awarded a certificate of completion of staff development in methods of specially designed content instruction delivered in English.

(2) A teacher who completes the staff development described in subdivision (a) may provide specially designed content instruction delivered in English, as defined in subdivision (b) of Section 44253.2, and instruction for English language development, as defined in subdivision (a) of Section 44253.2, in any departmentalized teaching assignment consistent with the authorization of the teacher’s basic credential. This authorization also applies to teachers who completed the required staff development before the effective date of the amendments made to this section by the act adding this authorization.

(3) A teacher who completes the staff development described in subdivision (a) may not be assigned to provide content instruction delivered in the pupil’s primary language, as defined in subdivision (c) of Section 44253.2.

(4) A teacher who completes the staff development described in subdivision (a) may be assigned to provide instruction for English language development, as defined in subdivision (a) of Section 44253.2, in a self-contained classroom under either of the following circumstances:

(A) The teacher has taught for at least nine years in California public schools, certifies that he or she has had experience or training in teaching limited-English-proficient pupils, and authorizes verification by the entity that issues the certificate of completion. The teacher shall be awarded a certificate of completion in methods of instruction for English language development in a self-contained classroom.

(B) The teacher has taught for less than nine years in California public schools, or has taught for at least nine years in California public schools but is unable to certify that he or she has had experience or training in teaching limited-English-proficient pupils, but has, within three years of completing the staff development described in subdivision (a), completed an additional 45 hours of staff development, including specially designed content instruction delivered in English and English language development training, as set forth in the guidelines developed pursuant to subdivision (b). Upon completion of this additional staff development, the teacher shall be awarded a certificate of completion in methods of instruction for English language development in a self-contained classroom.

(e) During the period in which a teacher is pursuing the training specified in paragraph (2) of subdivision (a) or subdivision (d), or both, including the period for the assessment and awarding of the certificate, the teacher may be provisionally assigned to provide instruction for English language development, as defined in subdivision (a) of Section 44253.2, or to provide specially designed content instruction delivered in English, as defined in subdivision (b) of Section 44253.2.

(f) (1) A teacher who completes the staff development with any provider specified in subdivision (c), and who meets the requirements of subdivision (a) or (d) for a certificate of completion of staff development in methods of specially designed content instruction delivered in English or English language development in a self-contained classroom, or both, shall be issued the certificate or certificates.

(2) A teacher who completes a staff development program in methods of specially designed content instruction delivered in English or English language development in a self-contained classroom, or both, who has been determined by the commission to meet the applicable guidelines and standards, pursuant to paragraph (5) of subdivision (b), shall receive a certificate or certificates of completion from the commission upon submitting an application, a staff development verification form to be furnished by the commission, and payment of a fee to be set by the commission, not to exceed forty-five dollars ($45).

(3) A person who is enrolled in, or who has completed a staff development program not approved by the commission prior to January 1, 2002, may, until the date of January 1, 2003, apply to any of the following agencies for the certificate or certificates, but the teacher shall be issued the certificate or certificates by only one of these agencies:

(A) The school district in which the teacher is a permanent employee.

(B) The county office of education in the county in which the teacher is an employee for an agency specified in paragraph (1) of subdivision (a).

(C) Any school district or county office of education that provides staff development pursuant to subdivision (c). Before issuing a certificate or certificates based on an equivalent class or classes, as provided for in subdivision (c), the issuing agency shall determine if the class or classes meet the guidelines established pursuant to subdivision (b).

(4) Any school district or county office of education that issues a certificate of completion shall forward a copy of the certificate to the Commission on Teacher Credentialing within 90 days of issuing the certificate.

(5) An agency that issues a certificate or certificates of completion may charge the teacher requesting the certificate or certificates of completion a fee that will cover the actual costs of the agency in issuing, forwarding a copy to the commission, and paying any fee charged by the commission for receiving and servicing, the certificate or certificates of completion.

The commission may charge the agency that forwards a copy of a certificate or certificates of completion a one-time fee to cover the actual costs to the commission to file the copy or copies, and to issue duplicates when requested by the teacher. The fee shall not exceed an amount equal to one-half the fee the commission charges for issuing a credential.

(g) The certificate of completion is valid in all California public schools. A teacher who has been issued a certificate of completion may be assigned indefinitely to provide the instructional services named on the certificate in any school district, county office of education, or school administered under the authority of the Superintendent of Public Instruction.

(h) Teacher assignments made in accordance with subdivision (a) of this section shall be included in the reports required by subdivisions (a) and (e) of Section 44258.9.

(i) The governing board of each school district shall make reasonable efforts to provide limited-English-proficient pupils in need of English language development instruction with teachers who hold appropriate credentials, language development specialist certificates, or cross-cultural language and academic development certificates that authorize English language development instruction. However, any teacher awarded a certificate or certificates of completion shall be deemed certificated and competent to provide the services listed on that certificate of completion. A teacher who completes staff development pursuant to this section may use those hours of staff development to meet the requirements of subdivision (b) of Section 44277.

(j) Any teacher completing staff development pursuant to this section shall be credited with three semester units or four quarter units for each block of 45 hours of staff development completed for the purpose of meeting the requirements set forth in subdivision (b) of Section 44253.3.

(k) Any school district may use funds allocated to it for the purposes of Chapter 3.1 (commencing with Section 44681) to provide staff development pursuant to this section.

(Amended by Stats. 2004, Ch. 169, Sec. 1. Effective January 1, 2005.)



44253.11

(a) A teacher with a designated subjects teaching credential or a service credential with a special class authorization may enroll in a course that meets the minimum requirements of staff development in methods of specially designed content instruction delivered in English, as described in Section 44253.3, 44253.4, 44253.7, or 44253.10.

(b) The commission, in consultation with the Superintendent, shall establish guidelines for the provision of staff development pursuant to this section that are at least as rigorous as the guidelines established pursuant to Section 44253.10. The commission and the Superintendent may designate guidelines established pursuant to Section 44253.10 in satisfaction of this subdivision. Staff development pursuant to this section shall be consistent with the guidelines of the commission.

(1) To ensure the highest standards of program quality and effectiveness, the guidelines shall include quality standards applicable to persons who train others to perform staff development training, as well as for persons who provide the training.

(2) The guidelines shall require that staff development offered pursuant to this section be aligned with the teacher preparation that leads to the issuance of a certificate pursuant to Section 44253.3.

(3) The guidelines and standards established by the commission to implement this section shall comply with federal law.

(4) The commission shall review staff development programs in relation to the guidelines and standards established pursuant to this section. The review shall include all programs offered pursuant to this section. If the commission finds that a program meets the applicable guidelines and standards, the commission shall forward a report of its findings to the chief executive officer of the sponsoring school district, county office of education, or regionally accredited college or university. If the commission finds that a program does not meet the applicable guidelines or standards, or both, the report of the commission shall specify the areas of noncompliance and the time period in which a second review must occur. If a second review reveals a pattern of continued noncompliance with the applicable guidelines or standards, or both, the sponsoring agency shall be prohibited from continuing to offer the program to teachers.

(c) The staff development may be sponsored by a school district, county office of education, or regionally accredited college or university that meets the standards included in the guidelines established pursuant to this section or an organization that meets those standards and that is approved by the commission. An equivalent course may be taken by a teacher at a regionally accredited college or university in order to satisfy the staff development requirement. Once the commission makes a determination that a college or university class is equivalent, no further review of the class shall be required.

(d) (1) A teacher who completes the staff development described in this section shall be awarded a certificate of completion in methods of specially designed content instruction delivered in English.

(2) A teacher who completes the staff development described in this section is allowed to provide specially designed content instruction delivered in English, as defined in subdivision (b) of Section 44253.2.

(3) A teacher who completes the staff development described in this section may not be assigned to provide content instruction delivered in the primary language of the pupil, as defined in subdivision (c) of Section 44253.2.

(e) A teacher who completes a staff development program in methods of specially designed content instruction delivered in English pursuant to this section shall receive a certificate of completion from the commission upon submitting an application, a staff development verification form to be furnished by the commission and payment of a fee, as determined by the commission, not to exceed forty-five dollars ($45).

(f) The certificate of completion is valid in all public schools. A teacher who has been issued a certificate of completion may be assigned indefinitely to provide the instructional services named on the certificate in a school district, county office of education, or school administered under the authority of the Superintendent.

(g) Teacher assignments made in accordance with this section shall be included in the reports required by Sections 44225.6 and 44258.9.

(h) The governing board of each school district shall make reasonable efforts to provide limited-English-proficient pupils in need of English language development instruction with teachers who hold appropriate credentials, language development specialist certificates, or cross-cultural language and academic development certificates that authorize English language development instruction. However, a teacher awarded a certificate or certificates of completion pursuant to this section shall be deemed certificated and competent to provide the services listed on that certificate of completion.

(i) A teacher completing staff development pursuant to this section shall be credited with three semester units or four quarter units for each block of 45 clock hours completed for the purpose of meeting the requirements set forth in subdivision (b) of Section 44253.3.

(Amended by Stats. 2007, Ch. 345, Sec. 2. Effective January 1, 2008.)



44254

(a) The commission shall establish standards for a restricted reading certificate to enable holders of a teaching credential to provide the early development of reading and language arts skills and the early correction of a pupil’s reading difficulties.

(b) (1) The standards and qualifications for the restricted reading certificate shall include demonstrated knowledge of both of the following:

(A) Current and confirmed research in teaching basic reading skills that train the candidate for the restricted reading certificate in ongoing, diagnostic techniques that inform teaching and assessment.

(B) Teaching techniques for basic reading skills that include direct instruction in phonemic awareness, systematic, explicit phonics, and comprehension skills.

(2) The candidate shall also demonstrate knowledge of early intervention techniques, and shall receive guided practice with all of the aforementioned skills within a clinical setting. For the purposes of this section, “direct, systematic, explicit phonics” means spelling patterns, direct instruction in the relationships among sounds and symbols, and practice in connected, decodable text.

(c) The commission shall be authorized to issue a restricted reading certificate to holders of a teaching credential who meet the commission’s standards.

(Added by Stats. 1996, Ch. 1067, Sec. 6. Effective January 1, 1997. See similar Section 44254 (added by Stats. 1996, Ch. 1068), as amended by Stats. 1997, Ch. 17.)



44254-1

(a) The commission shall establish standards for a restricted reading certificate to enable holders of a teaching credential to provide the early and continuing development of reading and language arts skills and the earliest possible correction of a pupil’s reading difficulties.

(b) The standards and qualifications for the restricted reading certificate shall include, but not be limited to, demonstrated knowledge of the following:

(1) Current and confirmed research in the teaching of basic reading skills, including research in ongoing, diagnostic techniques that inform teaching and assessment.

(2) Techniques for teaching basic reading skills that include direct instruction in phonemic awareness, direct systematic, explicit phonics, and comprehension skills.

(3) Early intervention techniques.

(c) A candidate for a restricted reading certificate shall receive, within a clinical setting, guided practice in all of the skills described in subdivision (b).

(d) The commission may issue a restricted reading certificate to a holder of a teaching credential who meets the commission’s standards.

(e) For purposes of this section, “direct systematic, explicit phonics” means spelling patterns, the direct instruction of sound and symbol relationships, and practice in reading connected, decodable text.

(Amended (as added by Stats. 1996, Ch. 1068) by Stats. 1997, Ch. 17, Sec. 28. Effective January 1, 1998.)



44256

Authorization for teaching credentials shall be of four basic kinds, as defined below:

(a) “Single subject instruction” means the practice of assignment of teachers and students to specified subject matter courses, as is commonly practiced in California high schools and most California junior high schools. The holder of a single subject teaching credential or a standard secondary credential or a special secondary teaching credential, as defined in this subdivision, who has completed 20 semester hours of coursework or 10 semester hours of upper division or graduate coursework approved by the commission at an accredited institution in any subject commonly taught in grades 7 to 12, inclusive, other than the subject for which he or she is already certificated to teach, shall be eligible to have this subject appear on the credential as an authorization to teach this subject. The commission, by regulation, may require that evidence of additional competence is a condition for instruction in particular subjects, including, but not limited to, foreign languages. The commission may establish and implement alternative requirements for additional authorizations to the single subject credential on the basis of specialized needs. For purposes of this subdivision, a special secondary teaching credential means a special secondary teaching credential issued on the basis of at least a baccalaureate degree, a student teaching requirement, and 24 semester units of coursework in the subject specialty of the credential.

(b) “Multiple subject instruction” means the practice of assignment of teachers and students for multiple subject matter instruction, as is commonly practiced in California elementary schools and as is commonly practiced in early childhood education.

The holder of a multiple subject teaching credential or a standard elementary credential who has completed 20 semester hours of coursework or 10 semester hours of upper division or graduate coursework approved by the commission at an accredited institution in any subject commonly taught in grades 9 and below shall be eligible to have that subject appear on the credential as authorization to teach the subject in departmentalized classes in grades 9 and below. The governing board of a school district by resolution may authorize the holder of a multiple subject teaching credential or a standard elementary credential to teach any subject in departmentalized classes to a given class or group of students below grade 9, provided that the teacher has completed at least 12 semester units, or six upper division or graduate units, of coursework at an accredited institution in each subject to be taught. The authorization shall be with the teacher’s consent. However, the commission, by regulation, may provide that evidence of additional competence is necessary for instruction in particular subjects, including, but not limited to, foreign languages. The commission may establish and implement alternative requirements for additional authorizations to the multiple subject credential on the basis of specialized needs.

(c) “Specialist instruction” means any specialty requiring advanced preparation or special competence, including, but not limited to, reading specialist, mathematics specialist, specialist in special education, or early childhood education, and such other specialties as the commission may determine.

(d) “Designated subjects” means the practice of assignment of teachers and students to designated technical, trade, or career technical courses which courses may be part of a program of trade, technical, or career technical education.

(Amended by Stats. 2008, Ch. 223, Sec. 3. Effective January 1, 2009.)



44257

(a) The commission shall issue single subject teaching credentials only in the following subjects:

(1) Agriculture.

(2) Art.

(3) Business.

(4) English.

(5) Foreign Language.

(6) Health Science.

(7) Home Economics.

(8) Industrial and Technology Education.

(9) Mathematics.

(10) Music.

(11) Physical Education.

(12) Science.

(13) Social Science.

(b) The commission shall issue the single subject credential in foreign language with an authorization to teach Chinese, French, German, Russian, Spanish, or any other language that the commission determines is appropriate.

(c) Subjects that are commonly taught in departmentalized classes in California public schools shall be subsumed under the credential categories in subdivision (a) of this section.

(d) The commission shall issue single subject teaching credentials in the categories that were identified in Section 44282 as of December 31, 1993, to applicants who were in the process of preparing to earn those credentials prior to the effective date of the commission’s implementation of subdivision (a).

(Added by Stats. 1993, Ch. 809, Sec. 5. Effective January 1, 1994.)



44257.2

(a) In order to ensure excellence in teaching in specific subjects, the commission may issue a multiple or single subject teaching credential with a specified concentration in a particular subject based upon the depth of an applicant’s preparation in an important subject of the school curriculum. The commission shall establish and maintain standards for concentrations in particular subjects, as necessary.

(b) The commission shall determine the authorizations of teaching credentials with concentrations. The commission shall ensure that with the exception of the single subject credential specified in subdivision (c) of this section, the authorization of a credential with a specified concentration shall not be more restrictive than the authorization of the same credential without the specified concentration.

(c) The commission shall issue the single subject teaching credential in science with a specified concentration in a particular subject. The commission shall establish and maintain standards for concentrations in science that shall consist of biological sciences, chemistry, geosciences, and physics. The holder of the single subject teaching credential in science shall be qualified and authorized to teach courses in general science, introductory science, integrated science, and coordinated science in kindergarten and grades 1 to 12, inclusive.

(Added by Stats. 1993, Ch. 809, Sec. 6. Effective January 1, 1994.)



44257.3

(a) For purposes of this section, the following definitions apply:

(1) “Recognition of study in linked learning” is a statement added to a single subject teaching credential that the credential holder has completed a commission-approved program in linked learning teaching methods that can be applied to the academic instruction authorized by his or her credential. A recognition of study in a linked learning teacher preparation program may be offered as part of an initial teacher preparation program or as a separate program for previously credentialed teachers.

(2) “Linked learning programs” are programs and pathways described in Section 52372.5 and may include, but are not limited to, California partnership academies.

(b) The commission may convene a workgroup to develop program standards for the issuance of a recognition of study for linked learning competence for holders of a single subject teaching credential who will be teaching pupils enrolled in linked learning programs pursuant to Section 52372.5.

(c) Members of the workgroup shall include, but are not limited to, representatives from:

(1) The department.

(2) Approved teacher preparation programs, including at least one representative from the California State University, the University of California, and independent institutions of higher education. To the extent practicable, representatives should have an academic interest or prior experience in preparing teachers to teach in linked learning programs.

(3) The business community, including representatives from local chambers of commerce.

(4) School districts, county offices of education, and charter schools that have implemented linked learning programs, California partnership academies, or other similar programs that integrate core academic subject and industry applications.

(5) Regional occupational centers and programs.

(6) Practicing career technical education teachers.

(7) Other organizations deemed appropriate by the commission.

(d) It is the intent of the Legislature that a successful candidate for a recognition of study developed in linked learning pursuant to subdivision (b) demonstrate appropriate knowledge, as determined by the commission based upon the recommendations of the workgroup convened pursuant to subdivision (b). Within the context of the academic content standards in kindergarten and any of grades 1 to 12, inclusive, this knowledge may include, but is not limited to, an understanding of the following:

(1) How to develop and maintain industry and postsecondary educational partnerships.

(2) Ongoing professional learning.

(3) Work-based learning strategies.

(4) Career exposure and development.

(5) Interdisciplinary collaboration and project-based teaching methods.

(6) California Career Technical Education Model Curriculum Standards adopted by the state board.

(e) With respect to any recognition of study in linked learning issued pursuant to subdivision (b), the California State University and other teacher preparation institutions are encouraged to establish goals for increasing the number of teachers prepared through linked learning programs.

(f) Beginning Teacher Support and Assessment programs are encouraged to provide appropriate support, mentoring, and assistance to beginning teachers who are teaching in linked learning programs, including candidates who are in externships.

(g) The commission may work with the Superintendent to gather and post, on an appropriate Internet Web site, best practices from school districts and schools on curriculum development and professional development relating to implementing and sustaining multiple pathway programs.

(h) The holder of a single subject teaching credential receiving a recognition of study in linked learning pursuant to subdivision (b) is not authorized to teach subject matter content or English learners unless he or she holds an appropriate authorization or is employed on the basis of a local assignment option.

(i) Any recognition of study in linked learning issued pursuant to subdivision (b) shall not be considered a type of authorization, shall not be used as a condition of employment, shall not replace a subject matter competence requirement, and shall not be used in making employment decisions pursuant to Section 44955.

(Added by Stats. 2011, Ch. 259, Sec. 2. Effective January 1, 2012.)



44257.4

The commission shall periodically review and assess the adequacy and relevance of the subjects of teaching credentials set forth in Section 44257, and shall report its findings and recommendations to the Legislature.

(Added by Stats. 1993, Ch. 809, Sec. 7. Effective January 1, 1994.)



44258

A teacher who is authorized for single subject instruction may be assigned, with his consent, to teach any subject in his authorized fields at any grade level; preschool; kindergarten and grades 1 to 12, inclusive; or in classes organized primarily for adults, and similarly, a teacher authorized for multiple subject instruction may be assigned, with his consent, to teach in any self-contained classroom; preschool; kindergarten and grades 1 to 12, inclusive; or in classes organized primarily for adults; and similarly, a teacher authorized as a specialist teacher may be assigned, with his consent, to teach in his area of specialization at any grade level; preschool; kindergarten and grades 1 to 12, inclusive; or in classes organized primarily for adults.

(Enacted by Stats. 1976, Ch. 1010.)



44258.1

The holder of a credential authorizing instruction in a self-contained classroom may teach in any of grades 5 to 8, inclusive, in a middle school, provided that he or she teaches two or more subjects for two or more periods per day to the same group of pupils, and, in addition, may teach any of the subjects he or she already is teaching to a separate group of pupils at the same grade level as those pupils he or she already is teaching for an additional period or periods, provided that the additional period or periods do not exceed one-half of the teacher’s total assignment.

(Amended by Stats. 1991, Ch. 1064, Sec. 1.)



44258.15

Notwithstanding Section 44258.1, the holder of a credential authorizing instruction in a self-contained classroom may provide instruction in a team teaching setting or may regroup pupils across classrooms in subjects authorized by the governing board of the school district.

(Amended by Stats. 1994, Ch. 922, Sec. 80. Effective January 1, 1995.)



44258.2

The holder of a single subject teaching credential or a standard secondary teaching credential may, with his or her consent, be assigned by action of the governing board to teach classes in grades 5 to 8, inclusive, in a middle school, if he or she has a minimum of 12 semester units, or six upper division or graduate units, of coursework at an accredited institution in the subject to which he or she is assigned.

(Amended by Stats. 1992, Ch. 759, Sec. 18. Effective September 21, 1992.)



44258.3

(a) The governing board of a school district may assign the holder of a credential , other than an emergency permit, to teach any subjects in departmentalized classes in kindergarten or any of grades 1 to 12, inclusive, provided that the governing board verifies, prior to making the assignment, that the teacher has adequate knowledge of each subject to be taught and the teacher consents to that assignment. The governing board shall adopt policies and procedures for the purpose of verifying the adequacy of subject knowledge on the part of each of those teachers. The governing board shall involve subject matter specialists in the subjects commonly taught in the district in the development and implementation of the policies and procedures, and shall include in those policies and procedures both of the following:

(1) One or more of the following ways to assess subject matter competence:

(A) Observation by subject matter specialists, as defined in subdivision (d).

(B) Oral interviews.

(C) Demonstration lessons.

(D) Presentation of curricular portfolios.

(E) Written examinations.

(2) Specific criteria and standards for verifying adequacy of subject matter knowledge using any of the methods in paragraph (1) . The criteria shall include, but need not be limited to, evidence of the candidate’s knowledge of the subject matter to be taught, including demonstrated knowledge of the curriculum framework for the subject to be taught and the specific content of the course of study in the school district for the subject, at the grade level to be taught.

(b) Teaching assignments made pursuant to this section shall be valid only in that school district. The principal of the school, or other appropriate administrator, shall notify the exclusive representative of the certificated employees for that school district, as provided under Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, of each instance in which a teacher is assigned to teach classes pursuant to this section. Any school district policy or procedures adopted and teaching assignments made pursuant to this section shall be included in the report required by subdivisions (a) and (e) of Section 44258.9. The Commission on Teacher Credentialing may suspend the authority of a school district to use the teaching assignment option authorized by this section upon a finding that the school district has violated the provisions of this section.

(c)  Nothing in this section shall be construed to alter the effect of Section 44955 with regard to the reduction by a school district governing board of the number of certificated employees.

(d) For the purposes of this section, “subject matter specialists” are mentor teachers, curriculum specialists, resource teachers, classroom teachers certified to teach a subject, staff to regional subject matter projects or curriculum institutes, or college faculty.

(Amended by Stats. 1995, Ch. 927, Sec. 1. Effective January 1, 1996.)



44258.7

(a) The holder of a standard secondary credential who, prior to September 1, 1989, has taught successfully in a subject within the department of his or her academic major or minor for a minimum of three years, as verified by the employing school district, may receive a supplementary authorization in that subject upon application, payment of a fee, which shall not exceed one-half of the regular credential fee, and evidence that one of the following has been accomplished:

(1) Successful completion, by September 1, 1989, of a minimum of 12 semester units, or six upper division or graduate units, of coursework at an accredited institution in the subject.

(2) The securing of a passing score on an examination in the subject approved by the Commission on Teacher Credentialing.

(3) Verification of competence in the subject matter by a subject area specialist not associated with the employing school district.

(b) A person who holds a teaching credential in a subject or subjects other than physical education may be authorized by action of the local governing board to coach one period per day in a competitive sport for which students receive physical education credit, provided that he or she is a full-time employee of the school district and has completed a minimum of 20 hours of first aid instruction appropriate for the specific sport.

(c) A teacher employed on a full-time basis who teaches kindergarten or any of grades 1 to 12, inclusive, and who has special skills and preparation outside of his or her credential authorization may, with his or her consent, be assigned to teach an elective course in the area of the special skills or preparation, provided that the assignment is first approved by a committee on assignments. For purposes of this subdivision an “elective course” is a course other than English, mathematics, science, or social studies. The membership of the committee on assignments shall include an equal number of teachers, selected by teachers, and school administrators, selected by school administrators.

(d) Assignments approved by the committee on assignments shall be for a maximum of one school year, but may be extended by action of the committee upon application by the schoolsite administrator and the affected teacher. All initial assignments or extensions shall be approved prior to the assignment or extension. Districts making assignments under this subdivision shall submit a plan to the county superintendent of schools which shall include, but need not be limited to, the following:

(1) Statements signed by the district superintendent and the president or chairperson of the district governing board, approving the establishment of the committee.

(2) Procedures for selection of the committee membership.

(3) Terms of office for committee members.

(4) Criteria for determining teachers’ qualifications for these assignments.

(e) The Commission on Teacher Credentialing may develop and recommend general criteria that may be used by local committees on assignment in assessing a candidate’s qualifications.

(f) The commission shall issue an Activity Supervisor Clearance Certificate to candidates serving in a position pursuant to subdivision (a) of Section 49024 upon verification of the candidate’s personal identification and verification that the candidate meets all professional requirements pursuant to Sections 44339, 44340, 44341, and 44346.5. Each certificate shall be issued initially for a five-year period and may be renewed. The commission shall establish a fee for the Activity Supervisor Clearance Certificate.

(Amended by Stats. 2009, Ch. 379, Sec. 1. Effective January 1, 2010.)



44258.9

(a) The Legislature finds that continued monitoring of teacher assignments by county superintendents of schools will ensure that the rate of teacher misassignment remains low. To the extent possible and with funds provided for that purpose, each county superintendent of schools shall perform the duties specified in subdivisions (b) and (c).

(b) (1) Each county superintendent of schools shall monitor and review school district certificated employee assignment practices in accordance with the following:

(A) Annually monitor and review schools and school districts that are likely to have problems with teacher misassignments and teacher vacancies, as defined in subparagraphs (A) and (B) of paragraph (5) of subdivision (b) of Section 33126, based on past experience or other available information.

(B) Annually monitor and review schools ranked in deciles 1 to 3, inclusive, of the base Academic Performance Index, as specified in paragraph (2) of subdivision (c) of Section 1240, if those schools are not currently under review through a state or federal intervention program. If a review completed pursuant to this subparagraph finds that a school has no teacher misassignments or teacher vacancies for two consecutive years, the next review of that school may be conducted according to the cycle specified in subparagraph (C), unless the school meets the criteria of subparagraph (A).

(C) All other schools on a four-year cycle.

(2) Each county superintendent of schools shall investigate school and district efforts to ensure that a credentialed teacher serving in an assignment requiring a certificate issued pursuant to Section 44253.3, 44253.4, or 44253.7 or training pursuant to Section 44253.10 completes the necessary requirements for these certificates or completes the required training.

(3) The Commission on Teacher Credentialing shall be responsible for the monitoring and review of those counties or cities and counties in which there is a single school district, including the Counties of Alpine, Amador, Del Norte, Mariposa, Plumas, and Sierra, and the City and County of San Francisco. All information related to the misassignment of certificated personnel and teacher vacancies shall be submitted to each affected district within 30 calendar days of the monitoring activity.

(c) County superintendents of schools shall submit an annual report to the Commission on Teacher Credentialing and the department summarizing the results of all assignment monitoring and reviews. These reports shall include, but need not be limited to, the following:

(1) The numbers of teachers assigned and types of assignments made by the governing board of a school district under the authority of Sections 44256, 44258.2, and 44263.

(2) Information on actions taken by local committees on assignment, including the number of assignments authorized, subject areas into which committee-authorized teachers are assigned, and evidence of departures from the implementation plans presented to the county superintendent by school districts.

(3) Information on each school district reviewed regarding misassignments of certificated personnel, including efforts to eliminate these misassignments.

(4) (A) Information on certificated employee assignment practices in schools ranked in deciles 1 to 3, inclusive, of the base Academic Performance Index, as specified in paragraph (2) of subdivision (c) of Section 1240, to ensure that, at a minimum, in any class in these schools in which 20 percent or more pupils are English learners, the assigned teacher possesses a certificate issued pursuant to Section 44253.3 or 44253.4, or has completed training pursuant to Section 44253.10, or is otherwise authorized by statute.

(B) This paragraph shall not relieve a school district from compliance with state and federal law regarding teachers of English learners or be construed to alter the definition of “misassignment” in subparagraph (B) of paragraph (5) of subdivision (b) of Section 33126.

(5) After consultation with representatives of county superintendents of schools, other information as may be determined to be needed by the Commission on Teacher Credentialing.

(d) The Commission on Teacher Credentialing shall submit biennial reports to the Legislature concerning teacher assignments and misassignments that shall be based, in part, on the annual reports of the county superintendents of schools.

(e) (1) The Commission on Teacher Credentialing shall establish reasonable sanctions for the misassignment of credentialholders.

Prior to the implementation of regulations establishing sanctions, the Commission on Teacher Credentialing shall engage in a variety of activities designed to inform school administrators, teachers, and personnel within the offices of county superintendents of schools of the regulations and statutes affecting the assignment of certificated personnel. These activities shall include the preparation of instructive brochures and the holding of regional workshops.

(2) Commencing July 1, 1989, a certificated person who is required by an administrative superior to accept an assignment for which he or she has no legal authorization, after exhausting existing local remedies, shall notify the county superintendent of schools in writing of the illegal assignment. The county superintendent of schools, within 15 working days, shall advise the affected certificated person concerning the legality of his or her assignment. There shall be no adverse action taken against a certificated person who files a notification of misassignment with the county superintendent of schools. During the period of the misassignment, the certificated person who files a written notification with the county superintendent of schools shall be exempt from Section 45034. If it is determined that a misassignment has taken place, any performance evaluation of the employee under Sections 44660 to 44664, inclusive, in any misassigned subject shall be nullified.

(3) The county superintendent of schools shall notify, through the office of the school district superintendent, a certificated school administrator responsible for the assignment of a certificated person to a position for which he or she has no legal authorization of the misassignment and shall advise him or her to correct the assignment within 30 calendar days. The county superintendent of schools shall notify the Commission on Teacher Credentialing of the misassignment if the certificated school administrator has not corrected the misassignment within 30 days of the initial notification, or if the certificated school administrator has not described, in writing, within the 30-day period, to the county superintendent of schools the extraordinary circumstances which make this correction impossible.

(4) The county superintendent of schools shall notify the superintendent of a school district in which 5 percent or more of all certificated teachers in the secondary schools are found to be misassigned of the misassignments and shall advise him or her to correct the misassignments within 120 calendar days. The county superintendent of schools shall notify the Commission on Teacher Credentialing of the misassignments if the school district superintendent has not corrected the misassignments within 120 days of the initial notification, or if the school district superintendent of schools has not described, in writing, within the 120-day period, to the county superintendent of schools the extraordinary circumstances that make this correction impossible.

(f) An applicant for a professional administrative service credential shall be required to demonstrate knowledge of existing credentialing laws, including knowledge of assignment authorizations.

(g) The Superintendent shall submit a summary of the reports submitted by county superintendents pursuant to subdivision (c) to the Legislature. The Legislature may hold, within a reasonable period after receipt of the summary, public hearings on pupil access to teachers and to related statutory provisions. The Legislature also may assign one or more of the standing committees or a joint committee, to determine the following:

(1) The effectiveness of the reviews required pursuant to this section.

(2) The extent, if any, of vacancies and misassignments, as defined in subparagraphs (A) and (B) of paragraph (5) of subdivision (b) of Section 33126.

(3) The need, if any, to assist schools ranked in deciles 1 to 3, inclusive, of the base Academic Performance Index, as defined in paragraph (2) of subdivision (c) of Section 1240, to eliminate vacancies and misassignments.

(Amended by Stats. 2007, Ch. 730, Sec. 15. Effective January 1, 2008.)



44259

(a) Except as provided in subparagraphs (A) and (C) of paragraph (3) of subdivision (b), each program of professional preparation for multiple or single subject teaching credentials shall not include more than two years of full-time study of professional preparation.

(b) The minimum requirements for the preliminary multiple or single subject teaching credential are all of the following:

(1) A baccalaureate degree or higher degree from a regionally accredited institution of postsecondary education. Except as provided in subdivision (c) of Section 44227, the baccalaureate degree shall not be in professional education. The commission shall encourage accredited institutions to offer undergraduate minors in education and special education to students who intend to become teachers.

(2) Passage of the state basic skills proficiency test that is developed and administered by the commission pursuant to Section 44252.5.

(3) Satisfactory completion of a program of professional preparation that has been accredited by the Committee on Accreditation on the basis of standards of program quality and effectiveness that have been adopted by the commission. In accordance with the commission’s assessment and performance standards, each program shall include a teaching performance assessment as set forth in Section 44320.2 that is aligned with the California Standards for the Teaching Profession. The commission shall ensure that each candidate recommended for a credential or certificate has demonstrated satisfactory ability to assist pupils to meet or exceed academic content and performance standards for pupils adopted by the state board pursuant to Section 60605. Programs that meet this requirement for professional preparation shall include any of the following:

(A) Integrated programs of subject matter preparation and professional preparation pursuant to subdivision (a) of Section 44259.1.

(B) Postbaccalaureate programs of professional preparation, pursuant to subdivision (d) of Section 44259.1.

(C) Internship programs of professional preparation, pursuant to Section 44321, Article 7.5 (commencing with Section 44325), Article 11 (commencing with Section 44380), and Article 3 (commencing with Section 44450) of Chapter 3.

(4) Study of alternative methods of developing English language skills, including the study of reading as described in subparagraphs (A) and (B), among all pupils, including those for whom English is a second language, in accordance with the commission’s standards of program quality and effectiveness. The study of reading shall meet the following requirements:

(A) Commencing January 1, 1997, satisfactory completion of comprehensive reading instruction that is research based and includes all of the following:

(i) The study of organized, systematic, explicit skills including phonemic awareness, direct, systematic, explicit phonics, and decoding skills.

(ii) A strong literature, language, and comprehension component with a balance of oral and written language.

(iii) Ongoing diagnostic techniques that inform teaching and assessment.

(iv) Early intervention techniques.

(v) Guided practice in a clinical setting.

(B) For purposes of this section, “direct, systematic, explicit phonics” means phonemic awareness, spelling patterns, the direct instruction of sound/symbol codes and practice in connected text, and the relationship of direct, systematic, explicit phonics to the components set forth in clauses (i) to (v), inclusive, of subparagraph (A).

A program for the multiple subjects credential also shall include the study of integrated methods of teaching language arts.

(5) Completion of a subject matter program that has been approved by the commission on the basis of standards of program quality and effectiveness pursuant to Article 6 (commencing with Section 44310) or passage of a subject matter examination pursuant to Article 5 (commencing with Section 44280). The commission shall ensure that subject matter standards and examinations are aligned with the academic content and performance standards for pupils adopted by the state board pursuant to Section 60605.

(6) Demonstration of a knowledge of the principles and provisions of the Constitution of the United States pursuant to Section 44335.

(7) Commencing January 1, 2000, demonstration, in accordance with the commission’s standards of program quality and effectiveness, of basic competency in the use of computers in the classroom as determined by one of the following:

(A) Successful completion of a commission-approved program or course.

(B) Successful passage of an assessment that is developed, approved, and administered by the commission.

(c) The minimum requirements for the clear multiple or single subject teaching credential shall include all of the following requirements:

(1) Possession of a valid preliminary teaching credential, as prescribed in subdivision (b), possession of a valid equivalent credential or certificate, or completion of equivalent requirements as determined by the commission.

(2) Except as provided in paragraph (3), completion of a program of beginning teacher induction, including one of the following:

(A) A program of beginning teacher support and assessment approved by the commission and the Superintendent pursuant to Section 44279.1, a provision of the Marian Bergeson Beginning Teacher Support and Assessment System.

(B) An alternative program of beginning teacher induction that is provided by one or more local educational agencies and has been approved by the commission and the Superintendent on the basis of initial review and periodic evaluations of the program in relation to appropriate standards of credential program quality and effectiveness that have been adopted by the commission, the Superintendent, and the state board pursuant to this subdivision. The standards for alternative programs shall encourage innovation and experimentation in the continuous preparation and induction of beginning teachers. An alternative program of beginning teacher induction that has met state standards pursuant to this subdivision may apply for state funding pursuant to Sections 44279.1 and 44279.2.

(C) An alternative program of beginning teacher induction that is sponsored by a regionally accredited college or university, in cooperation with one or more local school districts, that addresses the individual professional needs of beginning teachers and meets the commission’s standards of induction. The commission shall ensure that preparation and induction programs that qualify candidates for professional credentials extend and refine each beginning teacher’s professional skills in relation to the California Standards for the Teaching Profession and the academic content and performance standards for pupils adopted by the state board pursuant to Section 60605.

(3) (A) If a candidate satisfies the requirements of subdivision (b), including completion of an accredited internship program of professional preparation, and if that internship program fulfills induction standards and is approved as set forth in this subdivision, the commission shall determine that the candidate has fulfilled the requirements of paragraph (2).

(B) If an approved induction program is verified as unavailable to a beginning teacher, or if the beginning teacher is required under the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) to complete subject matter coursework to be qualified for a teaching assignment, the commission shall accept completion of an approved clear credential program after completion of a baccalaureate degree at a regionally accredited institution as fulfilling the requirements of paragraph (2). The commission shall adopt regulations to implement this subparagraph.

(4) Experience that includes the application of knowledge and skills previously acquired in a preliminary credential program, in accordance with commission standards, that addresses the following:

(A) Health education, including study of nutrition, cardiopulmonary resuscitation, and the physiological and sociological effects of abuse of alcohol, narcotics, and drugs and the use of tobacco. Training in cardiopulmonary resuscitation shall also meet the standards established by the American Heart Association or the American Red Cross.

(B) Field experience in methods of delivering appropriate educational services to pupils with exceptional needs in regular education programs.

(C) Advanced computer-based technology, including the uses of technology in educational settings.

(d) The commission shall develop and implement standards of program quality and effectiveness that provide for the areas of application listed in subparagraphs (A) to (C), inclusive, of paragraph (4) of subdivision (c), starting in professional preparation and continuing through induction.

(e) A credential that was issued before January 1, 1993, shall remain in force as long as it is valid under the laws and regulations that were in effect on the date it was issued. The commission shall not, by regulation, invalidate an otherwise valid credential, unless it issues to the holder of the credential, in substitution, a new credential authorized by another provision in this chapter that is no more restrictive than the credential for which it was substituted with respect to the kind of service authorized and the grades, classes, or types of schools in which it authorizes service.

(f) A credential program that is approved by the commission shall not deny an individual access to that program solely on the grounds that the individual obtained a teaching credential through completion of an internship program when that internship program has been accredited by the commission.

(g) Notwithstanding this section, persons who were performing teaching services as of January 1, 1999, pursuant to the language of this section that was in effect before that date, may continue to perform those services without complying with any requirements that may be added by the amendments adding this subdivision.

(h) Subparagraphs (A) and (B) of paragraph (4) of subdivision (b) do not apply to any person who, as of January 1, 1997, holds a multiple or single subject teaching credential, or to any person enrolled in a program of professional preparation for a multiple or single subject teaching credential as of January 1, 1997, who subsequently completes that program. It is the intent of the Legislature that the requirements of subparagraphs (A) and (B) of paragraph (4) of subdivision (b) be applied only to persons who enter a program of professional preparation on or after January 1, 1997.

(Amended by Stats. 2013, Ch. 171, Sec. 1. Effective January 1, 2014.)



44259.1

(a) (1) An integrated program of professional preparation shall enable candidates for teaching credentials to engage in professional preparation, concurrently with subject matter preparation, while completing baccalaureate degrees at regionally accredited postsecondary institutions. An integrated program shall provide opportunities for candidates to complete intensive field experiences in public elementary and secondary schools early in the undergraduate sequence. The development and implementation of an integrated program shall be based on intensive collaboration among subject matter departments and education units within postsecondary institutions and local public elementary and secondary school districts.

(2) The commission shall encourage postsecondary institutions to offer integrated programs of professional preparation that follow the guidelines developed pursuant to this section. In approving integrated programs, the commission shall not compromise or reduce its standards of subject matter preparation pursuant to Article 6 (commencing with Section 44310) or its standards of professional preparation pursuant to paragraph (3) of subdivision (b) of Section 44259.

(b) (1) Commencing with the 2005–06 school year, an integrated program offered by the California State University shall be designed to concurrently lead to a preliminary multiple subject or single subject teaching credential, and a baccalaureate degree. Recommendation for each shall be contingent upon satisfactory completion of the requirements for each.

(2) By July 1, 2004, the Chancellor of the California State University, in consultation with California State University faculty members, shall develop a framework defining appropriate balance for an integrated program of general education, subject matter preparation, and professional education courses, for both lower division and upper division students, including an appropriate range of units to be taken in professional education courses. In developing the framework, the Chancellor of the California State University and California State University faculty members shall consult with the Academic Senate for the California Community Colleges on matters related to the effective and efficient use of, and appropriate role for, lower division coursework in an integrated program.

(c) (1) By January 1, 2005, the Chancellor of the California State University and the Chancellor of the California Community Colleges shall collaboratively ensure that both of the following occur:

(A) Lower division coursework completed by a community college student transferring to a California State University integrated program is articulated with the corresponding coursework of the California State University.

(B) The articulated community college lower division coursework is accepted as the equivalent to the coursework offered to students who enter that integrated program as freshman students.

(2) Commencing with the 2005–06 school year, each campus of the California State University shall invite the community colleges in its region that send significant numbers of transfer students to that campus to enter into articulation agreements. These articulation agreements shall be based on a fully transferable education curriculum that is developed pursuant to the framework developed under paragraph (2) of subdivision (b). Approval of one or more of the articulation agreements will enable the coursework of a community college student to be accepted as the equivalent to the coursework offered to students who enter that integrated program as freshman students.

(d) A postbaccalaureate program of professional preparation shall enable candidates for teaching credentials to commence and complete professional preparation after they have completed baccalaureate degrees at regionally accredited institutions. The development and implementation of a postbaccalaureate program of professional preparation shall be based on intensive collaboration among the postsecondary institution and local public elementary and secondary school districts.

(Amended by Stats. 2003, Ch. 896, Sec. 1. Effective January 1, 2004.)



44259.2

(a) Notwithstanding any other provision of this chapter, including, but not limited to, paragraph (3) of subdivision (b) of Section 44259, the commission shall waive the requirements for completion of a program of professional preparation for any individual with a minimum of six years of full-time teaching experience in an accredited private school, as determined by the commission, in the subject and level of the credential sought, who complies with all of the following:

(1) The individual submits evidence of two years of rigorous performance evaluations while teaching in an accredited private school, based on criteria determined by the commission, on which the applicant received ratings of satisfactory or better.

(2) The individual meets the California requirements for teacher fitness pursuant to Sections 44339, 44340, and 44341.

(3) The individual satisfies the requirement for preparation in the instruction of pupils who are English language learners in accordance with paragraph (4) of subdivision (b) of Section 44259 and subdivisions (a) and (c) of Section 44259.5.

(b) Notwithstanding any other provision of this chapter, including, but not limited to, paragraph (3) of subdivision (b) of Section 44259, the commission shall waive the requirements for completion of the professional field experience component of a program of professional preparation for any individual with a minimum of three years of full-time teaching experience in an accredited private school, as determined by the commission, in the subject and level of the credential sought, who complies with all of the following:

(1) The individual submits evidence of two years of rigorous performance evaluations while teaching in an accredited private school, based on criteria determined by the commission, on which the applicant received ratings of satisfactory or better.

(2) The individual meets the California requirements for teacher fitness pursuant to Sections 44339, 44340, and 44341.

(Amended by Stats. 2006, Ch. 517, Sec. 9. Effective January 1, 2007.)



44259.3

The commission shall review the minimum requirements set forth in Section 44259 for the preliminary and professional multiple subject teaching credential and shall recommend their revision as necessary, during the normal revision cycles, to ensure that teachers of the elementary grades receive training related to, and have knowledge of, developmentally appropriate teaching methods for pupils in kindergarten and grades 1 to 3, inclusive, who may be of the same grade level but of vastly different developmental levels. As part of its review, the commission shall ensure that the requirements link academic theory regarding child development to instructional methods designed for use in classrooms of young pupils of varying developmental levels. These instructional methods should be designed to ensure success and progress by all pupils and should especially help teachers ensure that children who enter school less prepared or with fewer skills than their classmates meet the expected performance standards for that grade by the end of the instructional year. At the conclusion of its review, the commission shall report to the Legislature on its recommended revisions, on or before January 1, 2001.

(Amended by Stats. 1999, Ch. 83, Sec. 30. Effective January 1, 2000.)



44259.5

(a) By July 1, 2002, the commission shall ensure that an accredited program of professional preparation offered pursuant to paragraph (3) of subdivision (b) of Section 44259 satisfies standards established by the commission for the preparation of teachers for all pupils, including English language learners. The standards shall be based upon an independent job analysis of the essential knowledge, skills, and abilities needed by all classroom teachers to develop English language skills while maintaining academic progress across the curriculum and shall take into account existing standards and test specifications for the Crosscultural, Language and Academic Development certificate. The commission shall ensure that the standards established pursuant to this subdivision are aligned with the requirements of subparagraph (A) of paragraph (4) of subdivision (b) of Section 44259 and Section 60200.4.

(b) To maintain current statutory options for teachers in completing credential requirements, the commission shall provide candidates, including candidates prepared in other states, with an examination route to fulfilling the requirements pursuant to subdivision (a) for essential preparation to teach English language learners. The commission shall provide for a comprehensive validity study of the examination before implementing this section.

(c) Commencing July 1, 2003, the commission may not issue a preliminary teaching credential to an applicant pursuant to subdivision (b) of Section 44259 unless the applicant has satisfied the standards and requirements established pursuant to subdivision (a) or has an authorization to provide services to English language learners issued pursuant to Section 44253, 44253.1, 44253.2, 44253.3, 44253.4, or 44253.10.

(d) Commencing July 1, 2003, an approved program of beginning teacher induction offered pursuant to paragraph (2) of subdivision (c) of Section 44259 shall satisfy standards established by the commission and the Superintendent of Public Instruction for beginning teacher induction for teachers for all pupils, including English language learners. The commission and the superintendent shall incorporate in these standards the essential knowledge, skills, and abilities needed for first-year and second-year certificated teachers to apply effective instructional strategies that assist pupils to develop English language proficiency while maintaining academic progress across the curriculum. The standards shall be based upon the independent job analysis of the essential knowledge, skills, and abilities for all classroom teachers conducted pursuant to subdivision (a).

(e) Commencing July 1, 2005, the commission may not initially issue a professional clear teaching credential to an applicant pursuant to subdivision (c) of Section 44259 unless the applicant has satisfied the standards and requirements established pursuant to subdivision (d) or has an authorization to provide services to English language learners issued pursuant to Section 44253, 44253.1, 44253.2, 44253.3, 44253.4, or 44253.10.

(f) No provision of this section applies to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make that provision applicable.

(g) A candidate for a teaching credential pursuant to Section 44259 is entitled to earn and receive the credential by fulfilling the standards and requirements for the credential that were in effect when the candidate entered accredited preparation or approved induction for the credential.

(h) By July 1, 2001, the commission shall report to the education policy committees in each house of the Legislature on the new standards it is required to develop pursuant to subdivision (a) and the progress of the implementation of the new standards by accredited programs of professional preparation.

(i) By July 1, 2002, the commission shall report to the education policy committees in each house of the Legislature on the outcomes and recommendations for the implementation of the validity study required pursuant to subdivision (b).

(Amended by Stats. 2001, Ch. 745, Sec. 18. Effective October 12, 2001.)



44260

The minimum requirements for the three-year preliminary designated subjects career technical education teaching credential shall be all of the following:

(a) Three years or the equivalent of adequate, successful, and recent experience in, or experience and education in, the subject named on the credential.

(b) Possession of a high school diploma or the passage of an equivalency examination as designated by the commission.

(c) Satisfaction of the requirements for teacher fitness pursuant to Sections 44339, 44340, and 44341.

(d) Notwithstanding subdivision (a), the holder of a credential described in this section shall satisfy the minimum experience requirements established by the local educational agency for each course he or she is assigned to teach.

(Amended by Stats. 2008, Ch. 576, Sec. 2. Effective January 1, 2009.)



44260.1

The minimum requirements for the five-year clear designated subjects career technical education teaching credential shall be all of the following:

(a) A valid three-year preliminary designated subjects career technical education teaching credential.

(b) Two years of successful teaching, or the equivalent, as authorized by the designated subjects preliminary career technical education teaching credential.

(c) Completion of a program of personalized preparation as approved by the commission. It is the intent of the Legislature that the program of personalized preparation be consistent with whether the credential holder performs full-time or part-time service.

(d) The study of health education as specified in subparagraph (A) of paragraph (4) of subdivision (c) of Section 44259.

(e) Completion of two semester units or passage of an examination on the principles and provisions of the United States Constitution, as specified in Section 44335.

(f) The study of computer-based technology, including the uses of technology in educational settings.

(g) Notwithstanding subdivision (b), the holder of a credential described in this section shall satisfy the minimum experience requirements established by the local educational agency for each course he or she is assigned to teach.

(Amended by Stats. 2008, Ch. 576, Sec. 3. Effective January 1, 2009.)



44260.2

The minimum requirements for the three-year preliminary designated subjects adult education teaching credential shall be all of the following:

(a) For nonacademic subjects:

(1) Three years of adequate, successful, and recent experience in, or a combination of experience and education in, the nonacademic subject to be named on the credential.

(2) Possession of a high school diploma or the passage of an equivalency examination as designated by the commission.

(b) For academic subjects:

(1) A baccalaureate or higher degree from a regionally accredited institution of postsecondary education that includes a minimum of 20 semester units, or the equivalent quarter units, of coursework in the subject to be named on the credential.

(2) Passage of the state basic skills requirement pursuant to Sections 44252 and 44252.5.

(c) Satisfaction of the requirements for teacher fitness pursuant to Sections 44339, 44340, and 44341.

(Amended by Stats. 2010, Ch. 36, Sec. 2. Effective January 1, 2011.)



44260.3

The minimum requirements for the five-year clear designated subjects adult education teaching credential shall be all of the following:

(a)  A valid three-year preliminary designated subjects adult education teaching credential.

(b)  Two years of successful teaching, or the equivalent, as authorized by the preliminary designated subjects adult education teaching credential.

(c)  A program of personalized preparation as approved by the commission.

(d) The study of health education as specified in subparagraph (A) of paragraph (4) of subdivision (c) of Section 44259.

(e) Completion of two semester units or passage of an examination on the principles and provisions of the United States Constitution, as specified in Section 44335.

(f) The study of computer-based technology, including the uses of technology in educational settings.

(Amended by Stats. 2010, Ch. 36, Sec. 3. Effective January 1, 2011.)



44260.4

The minimum requirements for the designated subjects special subjects teaching credential shall be appropriate to the special subject named on the credential, in accordance with the requirements established by the commission. Special subjects instruction may include, but shall not be limited to, driver education and training.

(Added by Stats. 1982, Ch. 1361, Sec. 7.)



44260.5

The commission shall establish minimum requirements for the issuance and renewal of the designated subjects teaching credentials for part-time service. Designated subjects teaching credentials issued for part-time service shall not authorize service for more than one-half of a full-time teaching assignment.

(Added by Stats. 1982, Ch. 1361, Sec. 8.)



44260.6

The minimum requirements for the designated subjects supervision and coordination credential shall include all of the following:

(a) Possession of a designated subjects teaching credential, other than for part-time service.

(b) Three years of full-time teaching experience in the subject named on the designated subjects teaching credential.

(c) Completion of a commission-approved personalized preservice program in supervision and coordination.

(d) The designated subjects supervision and coordination credential shall authorize the holder to supervise and coordinate designated subjects classes and programs.

(Added by Stats. 1982, Ch. 1361, Sec. 9.)



44260.7

The commission may develop alternative routes to the subject matter coursework requirements for the preliminary designated subjects credential in driver education and training, including approved staff development programs offered by school districts and county offices of education, if the alternative routes meet standards established by the commission.

(Added by Stats. 1995, Ch. 447, Sec. 1. Effective January 1, 1996.)



44260.9

(a) The commission shall establish a list of authorized subjects for the designated subjects preliminary career technical education teaching credential issued pursuant to Section 44260. The list shall reflect the 15 industry sectors identified in the California career technical education model curriculum standards adopted by the state board. The commission also shall ensure that each designated subjects professional clear credential issued is consistent with the list of authorized subjects used for the preliminary credential. The commission shall implement the authorized subjects list by September 30, 2007.

(b) (1) The commission shall convene an advisory committee to review credential requirements for designated subjects career technical education teaching credentials and make recommendations for consolidating requirements for full-time and part-time service. It is the intent of the Legislature that the commission focus on streamlining the credential structure by identifying the essential skills needed for successful career technical instruction.

(2) By April 1, 2008, the commission shall make recommendations to the Legislature on the minimum requirements for designated subjects career technical education teaching credentials.

(Added by Stats. 2007, Ch. 520, Sec. 3. Effective October 12, 2007.)



44261

The minimum requirements for the multiple or single subject teaching credential with a designated emphasis shall be as specified in Section 44259.

(Repealed and added by Stats. 1992, Ch. 1245, Sec. 6. Effective January 1, 1993.)



44261.2

(a) The Legislature finds and declares the following:

(1) The role of parents and guardians in the education of pupils and the development of children and youth is critically important.

(2) Active partnerships among parents, guardians, and professional educators are essential features of effective education.

(3) Recent and anticipated changes in the conditions of childhood and adolescence, including, but not limited to, the changing family structure and ethnic and cultural diversity, make it more critical than before that partnerships among parents, guardians, and professional educators be effective.

It is the intent of the Legislature that prospective teachers and certificated educators acquire needed perspectives to serve as active partners with parents and guardians in the education of pupils.

(b) The commission shall adopt standards and requirements pursuant to paragraphs (3) and (4) of subdivision (b) of Section 44259, Section 44265, Sections 44266 to 44270.1, inclusive, and Section 44372 that emphasize the preparation of prospective teachers and other certificated educators to serve as active partners with parents and guardians in the education of pupils. The standards shall address, through appropriate instruction and field experiences, the roles of parents and guardians in the educational process, strategies for involving and working with parents and guardians, and the changing conditions of childhood and adolescence, including, but not limited to, the changing family structure and ethnic and cultural diversity.

(c) An institution meets the standards set forth in subdivision (b) with the incorporation of appropriate content within existing professional preparation courses.

(d) The implementation of subdivision (b) as it applies to paragraphs (3) and (4) of Section 44259 shall occur in conjunction with the review of requirements for earning and renewing multiple and single subject teaching credentials, as required by subdivisions (a) and (b) of Section 44259.2.

(e) The standards and requirements developed pursuant to subdivision (b) and the conditions described in subdivision (d) of this section shall not apply to any person holding a valid credential on December 31, 1993.

(f) The commission shall not, by regulation, revoke or restrict in any way a credential that was valid prior to the effective date of this section unless the commission issues the holder of the credential a valid substitute credential. The authorization of the substitute credential shall not be more restrictive than that of the former credential. The definition of the term “authorization,” in subdivision (d) of Section 44203 of Article 1 of Chapter 2 of Part 25 of the Education Code, applies to this subdivision.

(Added by Stats. 1993, Ch. 767, Sec. 1. Effective January 1, 1994.)



44262

Upon the recommendation of the governing board of a school district, the commission may issue an eminence credential to any person who has achieved eminence in a field of endeavor taught or service practiced in the public schools of California. This credential shall authorize teaching or the performance of services in the public schools in the subject or subject area or service and at the level or levels approved by the commission as designated on the credential.

Each credential so issued shall be issued initially for a two-year period and may be renewed for a three-year period by the commission upon the request of the governing board of the school district. Upon completion of the three-year renewal period, the holder of an eminence credential shall be eligible upon application for a professional clear teaching credential.

(Amended by Stats. 1996, Ch. 1067, Sec. 7. Effective January 1, 1997.)



44262.5

(a) Upon recommendation of the tribal government of a federally recognized Indian tribe in California, the commission shall issue an American Indian languages credential to a candidate who has met the following requirements:

(1) Demonstrated fluency in that tribe’s language based on an assessment developed and administered by that federally recognized Indian tribe pursuant to subdivision (e).

(2) Successfully completed a criminal background check conducted under Sections 44339, 44340, and 44341 for credentialing purposes.

(3) Submitted an application, fee, and recommendation for the credential to the commission through the federally recognized Indian tribe.

(b) The American Indian languages credential shall authorize the holder to teach the American Indian language for which the credential was issued in California public schools in preschool, kindergarten, grades 1 to 12, inclusive, and in adult education courses.

(c) The holder of an American Indian languages credential who does not also have a valid teaching credential issued by the State of California shall not teach in a public school, including a charter school, any subject other than the American Indian language for which he or she is credentialed.

(d) Each American Indian languages credential shall be issued initially for a two-year period and may be renewed for a three-year period upon recommendation of the tribal government. Upon completion of the three-year period, the holder of an American Indian languages credential shall be eligible for a clear teaching credential for that language upon application and the recommendation of the tribal government, in consultation with the applicant’s public school employer.

(e) (1) Each federally recognized American Indian tribe is encouraged to develop a written and oral assessment that should be successfully completed before an applicant is recommended for an American Indian languages credential.

(2) In developing the language assessment, an Indian tribe should determine all of the following:

(A) Which dialects of the tribal language will be included in the assessment.

(B) Whether the Indian tribe will standardize its writing system.

(C) The standard of knowledge and fluency required to qualify for an American Indian languages credential in that tribal language.

(D) Standards for effective teaching methods to be evaluated in the classroom.

(3) The assessment should be administered at an appropriate location that does not create hardship for members of the Indian tribe administering the assessment.

(f) Upon agreement by the tribe, a tribe recommending a candidate for an American Indian languages credential shall develop and administer a technical assistance program guided by the California Standards for the Teaching Profession. To the extent feasible, the program shall be offered by teachers credentialed in an American Indian language who have three or more years of teaching experience. The technical assistance program may consist of direct classroom observation and consultation, assistance in instructional planning and preparation, support in implementation and delivery of classroom instruction, and other assistance intended to enhance the professional performance and development of the American Indian language teacher.

(g) Public school personnel responsible for evaluating teachers, in accordance with local governing board policy, shall provide individuals employed to teach on the basis of the American Indian languages credential with information on the teaching personnel evaluation process and the California Standards for the Teaching Profession.

(Added by Stats. 2009, Ch. 324, Sec. 2. Effective January 1, 2010.)



44263

A teacher licensed pursuant to the provisions of this article may be assigned, with his or her consent, to teach a single subject class in which he or she has 18 semester hours of coursework or nine semester hours of upper division or graduate coursework or a multiple subject class if he or she holds at least 60 semester hours equally distributed among the 10 areas of a diversified major set forth in Section 44314. A three-semester-unit variance in any of the required 10 areas may be allowed. The governing board of the school district by resolution shall provide specific authorization for the assignment. The authorization of the governing board shall remain valid for one year and may be renewed annually.

(Amended by Stats. 2009, Ch. 53, Sec. 5. Effective January 1, 2010.)



44264

Notwithstanding any other provision of law, a person holding a credential issued under the laws and regulations in effect on or before December 31, 1971, authorizing teaching in grades 7 to 12, inclusive, or grades 7 to 9, inclusive, in the secondary schools may be assigned, with his or her consent, to teach any subject authorized on his or her credential in grades 5 and 6 or grade 5 or grade 6 in a departmentalized program in a school composed of grades 5, 6, 7, and 8 or grades 6, 7, and 8.

Notwithstanding any other provision of law, a person holding a credential issued under the laws and regulations in effect on or before December 31, 1971, authorizing administration in grades 7 to 12, inclusive, in the secondary schools may be assigned, with his or her consent, to provide administration for grades 5 and 6 or grade 6, in a school composed of grades 5, 6, 7, and 8 or grades 6, 7, and 8.

(Amended by Stats. 1986, Ch. 171, Sec. 2.)



44265

Credentials for teaching specialties, including, but not limited to, bilingual education, early childhood education, and special education, shall be based upon a baccalaureate degree from an accredited institution, completion of a program of professional preparation, and any other standards which the commission may establish.

In adopting the necessary rules and regulations establishing the requirements for the preparation of special education specialties, the commission shall ensure that teachers have sufficient knowledge of subject matter that is the core of the California public school curriculum and experience with nonspecial education pupils to the extent deemed appropriate by the commission.

All administrative regulations governing special education specialists credentials that were in effect on December 31, 1989, shall continue to be operative until the commission amends or repeals those regulations to implement the provisions of this section.

(Repealed and added by Stats. 1989, Ch. 388, Sec. 4.)



44265.2

(a) A program sponsor may offer comparability and equivalency to a special education credentialholder seeking to add a special education authorization to his or her credential. The following are guidelines for offering comparability and equivalency, subject to criteria and guidelines issued by the commission:

(1) Decisions regarding comparability are at the discretion of the program sponsor.

(2) A program sponsor has a broad range of possible data that may be considered as evidence for comparability.

(3) For a candidate simultaneously pursuing a degree in addition to earning a credential, a program sponsor may use its own institutional process and procedure for course credit evaluations.

(b) Evidence used to verify competency may include the following, subject to criteria and guidelines issued by the commission:

(1) Examination results.

(2) A portfolio.

(3) A performance narrative.

(4) Field experience.

(5) Video.

(6) Transcripts.

(7) Prior learning assessment.

(8) A review board process.

(c) A program sponsor may use the following to evaluate evidence for comparability presented by a candidate, subject to criteria and guidelines issued by the commission:

(1) Whether the information is based on current, adopted California credential standards, as appropriate to the authorization sought.

(2) Whether a written agreement between the candidate and program sponsor is evidence based, as appropriate to the authorization sought.

(3) Whether the information is aligned with the California Standards for the Teaching Profession.

(d) Flexible enrollment may be considered for a candidate who needs minimal work to complete a credential program. A program sponsor may explore alternatives for candidate enrollment in the program, including, but not limited to, visitor status, concurrent enrollment, open university, county or district programs, university extension programs, and professional development activities.

(e) A program sponsor may take advantage of frequent collaborations to formalize a written agreement concerning comparability of coursework or fieldwork. The agreement may be created to meet the needs of the individual program or the individual candidate.

(f) A candidate may be granted recognition and credit for his or her life and learning experience through a prior learning assessment in which the candidate has the opportunity to demonstrate how his or her experience and learning are comparable to the commission program standard.

(g) For purposes of this section, the following definitions apply:

(1) “Equivalency” means the determination, through an evaluation process, that a set of knowledge, skills, and abilities required by a commission program standard has been met through coursework, fieldwork, or prior learning experience.

(2) “Comparability” means the determination that a candidate has demonstrated the essence of a set of knowledge, skills, and abilities required by a commission program standard through another route.

(3) “Prior learning assessment” means a process through which a person develops a portfolio of life experiences, training, or preparation experience that establishes the basis for meeting the commission program standard.

(4) “Program sponsor” means a university-based or local educational agency-based program approved by the commission.

(Added by Stats. 2013, Ch. 717, Sec. 1. Effective January 1, 2014.)



44265.3

(a) Commencing January 1, 2007, the Commission on Teacher Credentialing shall issue the following credentials:

(1) A preliminary credential in speech-language pathology, to an individual who has been recommended by a commission-accredited program sponsor and who holds or has been recommended for a master’s degree in speech-language pathology from a program accredited by the American Speech-Language-Hearing Association’s Council on Academic Accreditation. The preliminary credential shall be valid for a period of two years.

(2) A professional clear credential in speech-language pathology to an individual who satisfies all of the following criteria:

(A) The individual holds a master’s degree in speech-language pathology from a program accredited by the American Speech-Language-Hearing Association’s Council on Academic Accreditation, or an equivalent degree or academic program, as determined by the American Speech-Language-Hearing Association.

(B) The individual has achieved a passing score, as determined by the American Speech-Language-Hearing Association’s certification requirements on the Educational Testing Service’s national teachers’ Praxis series written test in speech-language pathology or a successor exam.

(C) The individual has completed a mentored practical experience period, in the form of a 36-week, full-time mentored clinical experience, or an equivalent supervised practicum, as deemed by the commission.

(D) The individual satisfies other typical commission credentialing processing requirements, including, but not limited to, forms, fees, and fingerprint clearances.

(b) It is the intent of the Legislature in enacting this section to align the state credentialing requirements for personnel standards for California speech-language pathologists with standards for Medi-Cal local educational agency reimbursement, in order to ensure continued funding for the Local Education Agency (LEA) Medi-Cal Billing Option Program.

(c) A credential issued by the Commission on Teacher Credentialing on or before January 1, 2007, authorizing speech, language, and hearing services, shall continue to be valid, subject to commission renewal requirements.

(d) Upon renewal of a credential initially issued on or before January 1, 2007, the credentialholder shall have the option of renewing the credential under the standards applicable prior to January 1, 2007, or to update the credential to satisfy the requirements of subdivision (a). At any time after January 1, 2007, the credentialholder may update his or her credential, upon submission of an application and fee, and verification of requirements met in accordance with subdivision (a).

(e) To the extent allowable, as determined by the federal government, services provided by an individual with a credential for speech-language pathology, as specified in this section, shall be billable through the LEA Medi-Cal Billing Option Program.

(Added by Stats. 2006, Ch. 581, Sec. 1. Effective September 28, 2006. Operative, by Sec. 3 of Ch. 581, on date the Attorney General issues an opinion of a specified nature.)



44265.5

(a) Pupils who are visually impaired shall be taught by teachers whose professional preparation and credential authorization are specific to that impairment.

(b) Pupils who are deaf or hard of hearing shall be taught by teachers whose professional preparation and credential authorization are specific to that impairment.

(c) Pupils who are orthopedically impaired shall be taught by teachers whose professional preparation and credential authorization are specific to that impairment.

(Amended by Stats. 1994, Ch. 1288, Sec. 3. Effective January 1, 1995.)



44265.6

(a) Upon the request of an employing school district, county office of education or state special school, the Commission on Teacher Credentialing shall determine specific requirements for and issue a one-year specialist instruction emergency permit, solely for the purpose of instructing deaf or hearing-impaired pupils, to any prelingually deaf candidate upon medical or other appropriate professional verifications.

(b) The applicant is exempted from the requirements in Section 44252 and subdivision (b) of Section 44830.

(c) “Prelingually deaf” means, for purposes of this section, as having suffered a hearing loss prior to three years of age that prevents the processing of linguistic information through hearing, with or without amplification.

(d) The emergency specialist instruction permit issued under this section authorizes the holder to teach deaf and hearing-impaired pupils who are enrolled in state special schools or in special classes for pupils with hearing impairments.

(e) A one-year specialist instruction emergency permit issued pursuant to subdivision (a) may be reissued at the request of the employing school district, county office of education or state special school in accordance with criteria determined by the Commission on Teacher Credentialing.

(Added by Stats. 2005, Ch. 677, Sec. 27. Effective October 7, 2005.)



44265.8

(a) Upon the recommendation of a preliminary credential preparation program sponsor approved by the Commission on Teacher Credentialing, the commission shall issue a two-year nonrenewable preliminary teaching credential or preliminary services credential to a candidate who is prelingually deaf and meets all of the requirements in law for the full, pertinent five-year teaching or services credential pursuant to paragraph (2) of subdivision (a) of Section 44251, except that the candidate is exempt from compliance with the state basic skills proficiency testing requirements in Section 44252 and subdivision (b) of Section 44830.

(b) A credential issued under this section authorizes the holder to teach or provide services, as authorized by the credential, only to deaf and hearing-impaired pupils who are enrolled in state special schools or in special classes for pupils with hearing impairments.

(c) For purposes of this section “prelingually deaf” means a person who suffered hearing loss prior to three years of age, which prevents the processing of linguistic information through hearing, with or without amplification, if the condition is verified through medical or other appropriate professional means.

(Repealed and added by Stats. 2006, Ch. 147, Sec. 3. Effective August 23, 2006.)



44265.9

(a) The Commission on Teacher Credentialing shall develop criteria to verify the proficiency of any holder of a credential issued under Section 44265.8 in performing the essential functions of his or her position.

(b) The school district, county office of education, or state special school that employs a holder of a credential issued under Section 42265.8 shall appoint a three-person panel to verify proficiency using the criteria the commission develops for this purpose. The panel shall report its findings to the employing school district, county office of education, or state special school, which may adopt those findings.

(c) The panel appointed pursuant to subdivision (b) shall consist of the following:

(1) A school administrator who is selected by school administrators of the employing school district, county office of education, or state special school.

(2) An individual who is the parent of a deaf or hearing-impaired pupil and who is selected by a school-related parent group.

(3) A teacher or school services provider who holds a credential to teach or service deaf or hearing-impaired pupils and who is selected by teachers at the employing school.

(d) The employing school district, county office of education, or state special school shall ensure that the panel completes the verification of proficiency within two years after the issuance of the credential issued under Section 44265.8.

(e) Upon verification of proficiency, as documented by the employing school district, county office of education, or state special school, the commission shall issue a credential for the remainder of the preliminary period pursuant to paragraph (2) of subdivision (a) of Section 44251 that is limited to providing the instruction authorized by the credential to deaf and hearing-impaired pupils enrolled in state special schools or in special classes, or a services credential for the remainder of the preliminary period that is limited to the provision of services authorized by the credential for deaf and hearing-impaired pupils enrolled in state special schools or in special classes.

(f) Upon meeting the requirements for a professional clear teaching or services credential, the applicant may apply through their commission-approved professional clear program sponsor for a professional clear credential that is limited to providing the instruction or service authorized by the credential to deaf and hearing-impaired pupils enrolled in state special schools or in special classes.

(Repealed and added by Stats. 2006, Ch. 147, Sec. 5. Effective August 23, 2006.)



44266

The minimum requirements for the services credential with a specialization in pupil personnel services are a baccalaureate degree or higher degree, except in professional education, from an approved institution, a fifth year of study, and any specialized and professional preparation that the commission shall require, including completion of a commission-approved program of supervised field experience that includes direct classroom contact, jointly sponsored by a school district and a college or university.

The services credential with a specialization in pupil personnel services shall authorize the holder to perform, at all grade levels, the pupil personnel service approved by the commission as designated on the credential, which may include, but need not be limited to, school counseling, school psychology, child welfare and attendance services, and school social work.

The commission shall continue to issue credentials with a specialization in pupil personnel services under the law as it read on December 31, 1986, for a time period of two years from the effective date of regulations adopted for the issuance of certificates under the new program required by this section, to any candidate in the process of obtaining a services credential with a specialization in pupil personnel services through a previously approved program of study.

(Amended by Stats. 1988, Ch. 323, Sec. 1.)



44267

The minimum requirements for a services credential with a specialization in health are:

(a) Five years, or its equivalent, of college or university education, or five years of professional preparation approved by the commission.

(b) Possession of a valid license, certificate, or registration, appropriate to the health service to be designated, issued by the California agency authorized by law to license, certificate, or register persons to practice that health service in California.

(c) Such additional requirements as may be prescribed by the commission.

The services credential with a specialization in health shall authorize the holder to perform, at all grade levels, the health service approved by the commission as designated on the credential. Services as an audiometrist, occupational therapist, or physical therapist are not deemed health services within the meaning of this section.

(Enacted by Stats. 1976, Ch. 1010.)



44267.5

(a) The minimum requirements for a services credential with a specialization in health for a school nurse are all of the following:

(1) A baccalaureate or higher degree from an accredited institution.

(2) A valid California license as a registered nurse.

(3) One year of coursework beyond the baccalaureate degree in a program approved by the commission.

(b) The period for which a services credential with a specialization in health for a school nurse is valid, shall be as follows:

(1) For a preliminary credential, pending completion of the one year of coursework beyond the baccalaureate degree in a program approved by the commission, five years.

(2) For the professional credential, after completion of requirements specified by the commission, five years.

(c) The services credential with a specialization in health for a school nurse shall authorize the holder to perform, at grades 12 and below, the health services approved by the commission and designated on the credential.

(d) The holder of a services credential with a specialization in health for a school nurse who also completes the requirements for a special class authorization in health in a program that is approved by the commission is authorized to teach classes on health in a preschool, kindergarten, grades 1 to 12, inclusive, and classes organized primarily for adults.

(Amended by Stats. 1994, Ch. 172, Sec. 1. Effective January 1, 1995.)



44268

The minimum requirements for a services credential in a specialization in clinical or rehabilitative services are:

(a) A baccalaureate degree or higher degree from an institution approved by the commission.

(b) A fifth year, or its equivalent, of college or university education.

(c) Such specialized and professional preparation as the commission may require.

The services credential with a specialization in clinical or rehabilitative services shall authorize the holder to perform, at all grade levels, the service approved by the commission as designated on the credential. Clinical or rehabilitative services which may be designated by the commission include, but need not be limited to, speech, language, and hearing services.

(Enacted by Stats. 1976, Ch. 1010.)



44268.5

(a) A teacher who does not hold a specialist credential to teach pupils with mild to moderate disabilities in a special day class setting may teach in a special day class setting that consists of pupils with mild to moderate disabilities if the teacher consents to the assignment and meets all of the following conditions:

(1) The teacher has been teaching in a special day class setting for a minimum of 10 years, as of January 1, 2000.

(2) The teacher holds one of the following:

(A) A services credential with a specialization in clinical or rehabilitative services with special class authorization.

(B) A Standard Teaching Credential with the Minor - Speech and Hearing Handicapped.

(C) A Restricted Special Education Credential - Speech and Hearing Therapy.

(D) A Limited Specialized Preparation Credential - Speech and Hearing Handicapped.

(E) A Special Secondary Credential - Correction of Speech Defects.

(F) An Exceptional Children Credential - Speech Correction and Lip Reading.

(3) Concurrently with the teaching assignment, the teacher annually completes 6 units or the equivalent thereof of professional development in core subjects.

(4) The teacher passes the reading instruction competence assessment administered by the commission pursuant to Section 44283 within one year of the beginning of the school year. Passage of the assessment shall be considered evidence of the teacher’s competence in reading instruction.

(b) This section shall remain in effect only until January 1, 2005, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2005, deletes or extends that date.

(Added by Stats. 2000, Ch. 109, Sec. 1. Effective January 1, 2001.)



44269

The commission may issue a services credential authorizing service as a library media teacher upon completion of specialized preparation as required by the commission.

The standards for these credentials are a baccalaureate degree or higher degree from an institution approved by the commission, a valid teaching credential, and specialized and professional preparation as the commission may require.

Whenever the term “librarian” or “library media teacher” is used in this article, it shall be deemed to refer to “teacher librarian.”

(Amended by Stats. 2007, Ch. 730, Sec. 16. Effective January 1, 2008.)



44270

(a) The minimum requirements for the preliminary services credential with a specialization in administrative services are all of the following:

(1) Possession of one of the following:

(A) A valid teaching credential requiring the possession of a baccalaureate degree and a professional preparation program including student teaching.

(B) A valid designated subjects career technical education, adult education, or special subjects teaching credential, as specified in Section 44260, 44260.1, 44260.2, 44260.3, or 44260.4, provided the candidate also possesses a baccalaureate degree.

(C) A valid services credential with a specialization in pupil personnel, health, or clinical or rehabilitative services, as specified in Section 44266, 44267, 44267.5, or 44268, or a valid services credential authorizing service as a teacher librarian, as specified in Section 44269.

(D) A valid credential issued under the laws, rules, and regulations in effect on or before December 31, 1971, which authorizes the same areas as in subparagraphs (B) and (C).

(2) Completion of a minimum of three years of successful, full-time classroom teaching experience in the public schools, including, but not limited to, service in state- or county-operated schools, or in private schools of equivalent status or three years of experience in the fields of pupil personnel, health, clinical or rehabilitative, or librarian services.

(3) Completion of an entry-level program of specialized and professional preparation in administrative services approved by the commission or a one-year internship in a program of supervised training in administrative services, approved by the commission as satisfying the requirements for the preliminary services credential with a specialization in administrative services.

(4) Current employment in an administrative position after completion of professional preparation as defined in paragraph (3), whether full or part time, in a public school or private school of equivalent status. The commission shall encourage school districts to consider the recency of preparation or professional growth in school administration as one of the criteria for employment.

(b) The preliminary administrative services credential shall be valid for a period of five years from the date of initial employment in an administrative position, whether full or part time, and shall not be renewable.

(c) A candidate who completed, by September 30, 1984, the requirements for the administrative services credential in effect on June 30, 1982, is eligible for the credential authorized under those requirements. All other candidates shall satisfy the requirements set forth in this section.

(Amended by Stats. 2008, Ch. 223, Sec. 5. Effective January 1, 2009.)



44270.1

(a) The minimum requirements for the professional services credential with a specialization in administrative services are all of the following:

(1) Possession of a valid preliminary administrative services credential, as specified in Section 44270.

(2) A minimum of two years of successful experience in a full-time administrative position in a public school or private school of equivalent status, while holding the preliminary administrative services credential, as attested by the employing school district or agency, including, but not limited to, the department, in the case of state school administrators, and county offices of education, in the case of county school administrators.

(3) Completion of a commission-approved program of advanced preparation. Each candidate, in consultation with employing school district personnel and university personnel, shall develop an individualized program of professional development activities for this advanced preparation program based upon individual needs. Each individualized program will include university coursework and may include, nonuniversity activities or advanced administrative field experiences. The commission shall adopt standards and criteria for the university programs of advanced preparation and nonuniversity activities.

(b) The commission may, at the request of a credential candidate, grant a waiver, pursuant to subdivision (m) of Section 44225, of the requirement of university coursework upon its finding that the candidate, in consultation with personnel of the employing school district and personnel of the university, is not able to develop an individualized program of professional development for the advanced preparation program that meets the individual needs of the candidates.

(Amended by Stats. 2006, Ch. 517, Sec. 11. Effective January 1, 2007.)



44270.2

The services credential with a specialization in administrative services shall authorize the holder to perform administrative services at all grade levels.

Any person who administers a pupil personnel program shall hold a services credential with a pupil personnel or administrative specialization.

(Amended by Stats. 1993, Ch. 378, Sec. 4. Effective January 1, 1994.)



44270.3

Notwithstanding any provision of this chapter, the commission shall issue a preliminary services credential with a specialization in administrative services to an out-of-state trained administrator who meets all of the following requirements:

(a) Possesses a baccalaureate degree from a regionally accredited institution of higher education.

(b) Successfully passed the basic skills proficiency test administered pursuant to Section 44252.5.

(c) Completed a teacher preparation program at a regionally accredited institution of higher education, was issued an elementary, secondary, or special education teaching credential based upon that program, and served on that credential for at least three years.

(d) Completed an administrator preparation program at a regionally accredited institution of higher education and was issued, or qualified for, an administrative services credential based upon that program.

(e) Submitted fingerprint cards and met the requirements of California for teacher fitness pursuant to Sections 44339, 44340, and 44341.

(Added by Stats. 2000, Ch. 703, Sec. 3. Effective September 27, 2000.)



44270.4

Notwithstanding any provision of this chapter, the commission shall issue a professional services credential with a specialization in administrative services to an out-of-state trained administrator who meets all of the following requirements:

(a) Possesses a baccalaureate degree from a regionally accredited institution of higher education.

(b) Successfully passed the basic skills proficiency test administered pursuant to Section 44252.5.

(c) Completed a teacher preparation program at a regionally accredited institution of higher education, was issued an elementary, secondary, or special education teaching credential based upon that program, and served on that credential for at least three years.

(d) Completed an administrator preparation program at a regionally accredited institution of higher education and was issued an administrative services credential based upon that program.

(e) Submitted to the commission a minimum of two rigorous performance evaluations, one in each of the applicant’s two most recent years of service as an administrator, upon which the applicant received ratings of satisfactory or better.

(f) Successfully served as a public school administrator for at least three years or successfully completed an individual program of professional development that included intensive mentoring, assistance, and support as certified by the employing school district.

(g) Submitted fingerprint cards and met the requirements of California for teacher fitness pursuant to Sections 44339, 44340, and 44341.

(Added by Stats. 2000, Ch. 703, Sec. 4. Effective September 27, 2000.)



44270.5

(a) Notwithstanding any provision of this chapter and as an expedited alternative to Section 44270, the commission may issue a preliminary services credential with a specialization in administrative services to a candidate who completes the following requirements:

(1) Possess a teaching or services credential as specified in paragraph (1) of subdivision (a) of Section 44270.

(2) Completes the experience requirement specified in paragraph (2) of subdivision (a) of Section 44270.

(3) Successfully passes a test adopted by the commission, upon a finding by the commission that the test is aligned to state administrator preparation standards.

(b) Notwithstanding any provision of this chapter and as an alternative to Section 44270.1, the commission may issue a professional clear services credential with a specialization in administrative services to a candidate who holds or is eligible for a preliminary services credential with a specialization in administrative services, and who meets one of the following requirements:

(1) Successfully completes a program that is accredited by the commission for the professional clear services credential with a specialization in administrative services and receives a recommendation for the credential from the program.

(2) Demonstrates mastery of commission accredited fieldwork performance standards for a professional clear services credential with a specialization in administrative services, and receives a recommendation for the professional clear services credential with a specialization in administrative services from a commission accredited program. The fieldwork performance standards required pursuant to this paragraph shall be as rigorous as all other fieldwork performance standards required by the commission to obtain a professional clear services credential with a specialization in administrative services.

(3) Passes a national administrator performance assessment adopted by the commission.

(Added by Stats. 2002, Ch. 225, Sec. 2. Effective August 16, 2002.)



44271

The designated subjects teaching credential with a specialization in vocational trade and technical teaching shall authorize the holder, who also meets the requirements for administrative service, to supervise and administer programs of trade and technical education in school districts or in schools where the curricula are predominately trade, technical, or industrial in nature.

(Enacted by Stats. 1976, Ch. 1010.)



44272

The commission may issue limited services credentials authorizing administrative service in schools which are not part of the public school system but which are administered by other state agencies.

(Enacted by Stats. 1976, Ch. 1010.)



44273

Notwithstanding any other provisions of this code, any credential described in Section 44250 shall be issued to an applicant under the following circumstances:

(a) The commission has accepted, upon application of an approved institution supported by detailed data and justification, a program developed and offered by that institution as an experimental, exploratory, or pilot program of preparation for such a credential. The commission shall accept only those programs which it finds, by resolution entered in its minutes, to have merit and the potential of improving the quality of service authorized by the credential.

(b) The applicant has completed such a program following the date of its acceptance by the commission.

(c) The applicant holds upon completion of the credential program a baccalaureate or higher degree from an approved institution.

(d) The applicant meets all of the requirements of this chapter and the regulations of the commission adopted pursuant thereto, respecting age, character, citizenship, health, identification, oath or affirmation, and study of or examination in the Constitution of the United States.

(Enacted by Stats. 1976, Ch. 1010.)



44274.2

(a) Notwithstanding any provision of this chapter, the commission shall issue a five-year preliminary multiple subject teaching credential authorizing instruction in a self-contained classroom, a five-year preliminary single subject teaching credential authorizing instruction in departmentalized classes, or a five-year preliminary education specialist credential authorizing instruction of special education pupils to an out-of-state prepared teacher who meets all of the following requirements:

(1) Possesses a baccalaureate degree from a regionally accredited institution of higher education.

(2) Has completed a teacher preparation program at a regionally accredited institution of higher education, or a state-approved teacher preparation program offered by a local educational agency.

(3) Meets the subject matter knowledge requirements for the credential. If the subject area listed on the out-of-state credential does not correspond to a California subject area, as specified in Sections 44257 and 44282, the commission may require the applicant to meet California subject matter requirements before issuing a clear credential.

(4) Has earned a valid corresponding elementary, secondary, or special education teaching credential based upon the out-of-state teacher preparation program. For the education specialist credential, the commission shall determine the area of concentration based on the special education program completed out of state.

(5) Has successfully completed a criminal background check conducted under Sections 44339, 44340, and 44341 for credentialing purposes.

(b) The holder of a credential issued pursuant to this section shall meet the state basic skills proficiency requirement set forth in Section 44252 within one year of the date the credential is issued or the credential shall become invalid.

(c) The commission shall issue a clear multiple subject, single subject, or education specialist teaching credential to an applicant who satisfies the requirements of subdivision (a), provides verification of two or more years of teaching experience, including, but not limited to, two satisfactory performance evaluations, and documents, in a manner prescribed by the commission, that he or she fulfills each of the following requirements:

(1) The applicant has completed 150 clock hours of activities that contribute to his or her competence, performance, and effectiveness in the education profession, and that assist the applicant in meeting or exceeding standards for professional preparation established by the commission, or the applicant has earned a master’s degree or higher in a field related to the credential, or the equivalent semester units, from a regionally accredited institution of higher education.

(2) The applicant has met the state requirements for teaching English learners including, but not limited to, the requirements in Section 44253.3.

(d) For applicants who do not meet the experience requirement described in subdivision (c), the commission shall issue a clear multiple subject, single subject, or education specialist teaching credential upon verification of the following requirements:

(1) The commission has issued to the applicant a preliminary five-year teaching credential pursuant to subdivision (a). However, an out-of-state prepared applicant in both special education and general education, who has earned a clear California education specialist credential, shall be granted a clear multiple subject or clear single subject teaching credential without first holding a preliminary multiple subject or single subject teaching credential, unless the commission determines that the applicant does not meet the other requirements of this subdivision.

(2) The applicant has completed a beginning teacher induction program pursuant to paragraph (2) of subdivision (c) of Section 44259.

(3) The applicant has met the requirements for teaching English learners, including, but not limited to, the requirements in Section 44253.3.

(4) Before issuing an education specialist credential under this subdivision, the commission shall verify completion of a program for the Professional Level II credential accredited by the commission.

(Amended by Stats. 2011, Ch. 348, Sec. 1. Effective January 1, 2012.)



44274.3

(a) Notwithstanding any other provision of this chapter, the commission shall issue a five-year preliminary single subject teaching credential authorizing instruction in departmentalized classes to an individual who satisfies all of the following requirements:

(1) Possesses a valid visiting faculty permit issued pursuant to Section 44300.1.

(2) Submits evidence of two years of recent satisfactory or better performance evaluations from the district while teaching pursuant to a visiting faculty permit.

(3) Satisfies the standards and requirements regarding the instruction of English language learners pursuant to subdivision (c) of Section 44259.5.

(4) Satisfies the methodology course requirement in paragraph (5) of subdivision (a) of Section 44300.1.

(b) An applicant for a credential pursuant to this section is exempt from the basic skills proficiency requirement in Section 44252.

(Added by Stats. 2007, Ch. 723, Sec. 3. Effective January 1, 2008.)



44274.4

Unless the commission determines that substantial evidence exists that the individual is unqualified to teach, upon the recommendation of the governing board of the school district employing the individual, and notwithstanding any other provision of this chapter, the commission shall issue a five-year professional clear single subject teaching credential authorizing instruction in departmentalized classes to an individual who satisfies all of the following requirements:

(a) Possesses a valid preliminary single subject teaching credential issued pursuant to Section 44274.3.

(b) Submits verification by the employing school district that the individual has completed an individualized professional development plan tailored to the needs of the individual teacher and the district that includes mentoring, support, and assistance provided by a credentialed, experienced teacher who teaches the same subject as the applicant. The individualized professional development plan shall include instruction and information about the appropriate academic content standards and curriculum frameworks to enable candidates to provide standards-based instruction and shall also include instruction on working with special populations. For purposes of satisfying the requirements of this section, an applicant may complete a beginning teacher induction program as described in paragraph (2) of subdivision (c) of Section 44259.

(c) Submits verification of experience that addresses subparagraph (A) of paragraph (4) of subdivision (c) of Section 44259.

(Added by Stats. 2007, Ch. 723, Sec. 4. Effective January 1, 2008.)



44274.5

Notwithstanding Section 44227, Section 44259, or any other provision of this chapter, an applicant who holds a valid teaching credential from a state other than California, and who has met, at a minimum, every requirement for a California professional multiple or single subject credential except the requirement of completion of a fifth year of study, may request the commission to determine whether the applicant has completed at least equivalent coursework. If the commission determines that the applicant has completed at least equivalent coursework, the commission shall issue the applicant an appropriate credential, if the applicant has submitted a fingerprint card and has met the requirements of California for teacher fitness by obtaining a certificate of clearance or eligibility, a credential, or a permit from the commission.

(Added by Stats. 1998, Ch. 547, Sec. 4. Effective September 18, 1998.)



44275.4

Notwithstanding any other provision of law:

(a) It is the intent of the Legislature that both of the following occur:

(1) That this section provide flexibility to enable school districts to recruit credentialed elementary, secondary, and special education teachers prepared in countries other than the United States to relocate temporarily or permanently to this state.

(2) That any and all teachers prepared in countries other than the United States who are granted a California teaching credential pursuant to this section fully meet the requirements of this state.

(b) Coursework, programs, or degrees completed at an institution of higher education outside of the United States are acceptable toward certification when the Commission on Teacher Credentialing or an evaluating agency approved by the commission has determined that the institution’s coursework, programs, or degrees are equivalent to those offered by a regionally accredited institution in the United States. The commission reserves the right to accept or reject an approved evaluating agency’s determination. Notwithstanding any other provision of this chapter, the commission shall issue a five-year preliminary multiple subject teaching credential authorizing instruction in a self-contained classroom, a five-year preliminary single subject teaching credential authorizing instruction in a departmentalized classroom, or a five-year preliminary education specialist credential authorizing instruction of special education pupils to a teacher prepared in a country other than the United States who meets all of the following requirements:

(1) The teacher holds or is eligible for a credential from another country that required a baccalaureate or higher degree determined to be equivalent to those offered by a regionally accredited institution in the United States and completion of a professional preparation program approved by the appropriate agency in the country where the program was completed that requires the teacher to meet requirements equivalent to the multiple or single subject teaching credential requirements in Section 44259 or the special education credential requirements described in Section 44265. The commission shall determine the area of concentration for the California education specialist credential based on the special education program completed out of country.

(2) The teacher successfully completes a criminal background check conducted pursuant to Sections 44339, 44340, and 44341 for credentialing purposes.

(c) A teacher prepared in a country other than the United States who has been issued by the commission a five-year preliminary multiple subject, single subject, or education specialist teaching credential shall pass the state basic skills proficiency test, administered by the commission pursuant to Section 44252, within one year of the issuance date of the credential in order to be eligible to continue teaching pursuant to this section.

(d) The commission shall issue a clear multiple subject, single subject, or education specialist teaching credential to a teacher prepared in a country other than the United States who has met the requirements in subdivisions (b) and (c) and who meets the following requirements:

(1) Demonstration of subject matter competence pursuant to paragraph (5) of subdivision (b) of Section 44259.

(2) Completion of a course, or for multiple subject and education specialist credentials, a course or an examination, on the various methods of teaching reading pursuant to paragraph (4) of subdivision (b) of Section 44259. Completion of coursework in another state or country determined by the commission to be comparable and equivalent shall meet this requirement.

(3) Completion of a course or examination on the provisions and principles of the United States Constitution pursuant to paragraph (6) of subdivision (b) of Section 44259. Completion of coursework in another state or country determined by the commission to be comparable and equivalent shall meet this requirement.

(4) Completion of the study of health education pursuant to subparagraph (A) of paragraph (3) of subdivision (c) of Section 44259. Completion of coursework in another state or country determined by the commission to be comparable and equivalent shall meet this requirement.

(5) With the exception of the education specialist credential, completion of study and field experience in methods of delivering appropriate educational services to pupils with exceptional needs in regular education programs. Completion of coursework in another state or country determined by the commission to be comparable and equivalent shall meet this requirement.

(6) Completion of the study of computer-based technology through demonstration by course or examination of basic competence in the use of computers in the classroom, and study of advanced computer-based technology including the uses of technology in educational settings pursuant to paragraph (3) of subdivision (c) of Section 44259. Completion of coursework in another state or country determined by the commission as comparable and equivalent shall meet this requirement.

(7) Completion of a beginning teacher induction program pursuant to paragraph (2) of subdivision (c) of Section 44259.

(8) A teacher holding a specialist credential pursuant to this section shall complete the requirements for nonspecial education pedagogy and a supervised field experience program in general education pursuant to Section 44265.

(9) A teacher holding a specialist credential pursuant to this section shall complete a program for the Professional Level II credential accredited by the commission.

(e) Notwithstanding subdivisions (b), (c), and (d), the commission shall issue a multiple subject, single subject, or education specialist teaching credential to a teacher prepared in a country other than the United States who has earned a valid corresponding elementary, secondary, or special education teaching credential in another state and who meets the requirements set forth in Section 44274.2. A corresponding elementary, secondary, or special education teaching credential earned in another state shall be deemed to satisfy the teacher preparation program requirements specified in paragraph (2) of subdivision (a) of Section 44274.2.

(Amended by Stats. 2009, Ch. 202, Sec. 2. Effective January 1, 2010.)



44276

(a) The Legislature hereby finds and declares that California’s public school pupils need quality instruction and support in the areas of computer education in order to develop the skills necessary for entry into an increasingly technological society. The Legislature recognizes that computers and other technologies are an integral part of contemporary society and the state educational system.

It is the intent of the Legislature in enacting this section to provide a statewide standard for the preparation of educational personnel in the areas of computer education.

(b) For purposes of this section, “computer education” means the process of teaching pupils about computers.

(c) The Commission on Teacher Credentialing, in consultation with the Superintendent of Public Instruction, may develop and disseminate voluntary standards for the training and performance of teachers and resource personnel in the area of computer education.

(Amended by Stats. 1994, Ch. 922, Sec. 81. Effective January 1, 1995.)



44276.1

(a) The Legislature finds and declares all of the following:

(1) The educational mission of schools may be thwarted when school campuses are not safe, secure, and peaceful.

(2) Effective school management can improve school safety and decrease violence and criminal behavior.

(3) In many school districts and neighborhoods, violence and criminal behavior are increasingly frequent.

(4) Teachers and other educators who are well prepared in principles of school safety may be able to mitigate, to some degree, the detrimental behavior of pupils and others on school campuses.

(b) Therefore, it is the intent of the Legislature that a comprehensive school safety plan be established pursuant to Section 35294.1 in order to achieve safe, secure, and peaceful school campuses. It is the further intent of the Legislature that the Commission on Teacher Credentialing adopt standards that address the principles of school safety in the preparation of future classroom teachers, school administrators, school counselors, and other pupil personnel service providers as a condition for licensing these prospective practitioners.

(c) Standards adopted by the commission pursuant to paragraph (3) of subdivision (b) of Section 44259, and pursuant to Sections 44266, 44270, 44277, and 44372, shall include the effective preparation of prospective classroom teachers, school administrators, school counselors, and other pupil personnel service providers in principles of school safety. In developing these standards, the commission shall consider, but is not limited to considering, the following principles of school safety:

(1) School management skills that emphasize crisis intervention and conflict resolution.

(2) Developing and maintaining a positive and safe school climate, including methods to prevent the possession of weapons on school campuses.

(3) Developing school safety plans.

(4) Developing ways to identify and defuse situations that may lead to conflict or violence.

(d) In developing standards relating to school safety, the commission shall consider the findings and recommendations of an advisory panel of experts on school violence.

(e) The commission shall allow an institution of postsecondary education to meet the standards developed by the commission relating to school safety by incorporating the principles of school safety in the program required by paragraph (3) of subdivision (b) of Section 44259.

(f) Implementation of subdivision (b) of this section as it applies to paragraph (3) of subdivision (b) of Section 44259 shall occur in conjunction with the review of requirements for earning and renewing multiple and single subject teaching credentials, as required by Section 44259.3.

(g) Instruction in principles of school safety shall be required of all candidates for credentials specified in Sections 44259, 44266, and 44270.

(h) A credential that was issued prior to January 1, 1994, shall remain in force as long as it is valid under the laws and regulations that were in effect on the date it was issued. The commission may not, by regulation, invalidate an otherwise valid credential, unless it issues to the holder of the credential, in substitution, a new credential authorized by another provision in this chapter that is no less restrictive than the credential for which it was substituted with respect to the kind of service authorized and the grades, classes, or types of schools in which it authorizes service.

(i) Notwithstanding this section, persons who were performing teaching, administrative, counseling, or other pupil personnel services as of January 1, 1994, pursuant to the language of this chapter that was in effect prior to that date, may continue to perform those services without complying with any requirements added by the amendments adding this section.

(j) The commission shall grant credentials based on the requirements for those credentials as of December 31, 1993, to candidates who, prior to the effective date of the commission’s adoption of standards pursuant to this section, were in the process of meeting those credential requirements.

(Amended by Stats. 2003, Ch. 423, Sec. 3. Effective January 1, 2004.)



44276.6

It is the intent of the Legislature that the Commission on Teacher Credentialing not duplicate the efforts of the State Department of Education, Office of Criminal Justice Planning, Department of the Youth Authority, and the School/Law Enforcement Partnership in undertaking leadership activities directed toward establishing appropriate standards of preparation for teachers and other certificated personnel concerning violent behavior by pupils. The commission shall consult with these agencies and consider policies, programs, guidelines, other resource and training materials, and experts, which these agencies have identified, funded, or developed to reduce violent behavior by pupils.

(Amended by Stats. 1994, Ch. 922, Sec. 84. Effective January 1, 1995.)



44277

(a) The Legislature recognizes that effective professional growth must continue to occur throughout the careers of all teachers, in order that teachers remain informed of changes in pedagogy, subject matter, and pupil needs. In enacting this section, it is the intent of the Legislature to encourage teachers to engage in an individual program of professional growth that extends their content knowledge and teaching skills and for school districts to establish professional growth programs that give individual teachers a wide range of options to pursue as well as significant roles in determining the course of their professional growth.

(b) An individual program of professional growth may consist of activities that are aligned with the California Standards for the Teaching Profession that contribute to competence, performance, or effectiveness in the profession of education and the classroom assignments of the teacher. Acceptable activities may include, among other acceptable activities, the completion of courses offered by regionally accredited colleges and universities, including instructor-led interactive courses delivered through online technologies; participation in professional conferences, workshops, teacher center programs, staff development programs, or a California Reading Professional Development Program operated pursuant to Article 2 (commencing with Section 99220) of Chapter 5 of Part 65; service as a mentor teacher; participation in school curriculum development projects; participation in systematic programs of observation and analysis of teaching; service in a leadership role in a professional organization; and participation in educational research or innovation efforts. Employing agencies and the bargaining agents of employees may negotiate to agree on the terms of programs of professional growth within their jurisdictions, provided that the agreements shall be consistent with this section.

(c) An individual program of professional growth may include a basic course in cardiopulmonary resuscitation, which includes training in the subdiaphragmatic abdominal thrust (also known as the “Heimlich maneuver”) and meets or exceeds the standards established by the American Heart Association or the American Red Cross for courses in that subject or minimum standards for training programs established by the Emergency Medical Services Authority. An individual program of professional growth may also include a course in first aid that meets or exceeds the standards established by the American Red Cross for courses in that subject or minimum standards for training programs established by the Emergency Medical Services Authority.

(d) (1) If a local educational agency offers a program of professional growth for teachers, administrators, paraprofessional educators, or other classified employees involved in the direct instruction of pupils, the local educational agency shall evaluate professional learning based on all of the following criteria, and the local educational agency is encouraged to choose professional learning that meets any of the following criteria:

(A) Helps attract, grow, and retain effective educators.

(B) Is a part of every educator’s experience in order to accelerate instructional improvement and support pupil learning.

(C) Is based on needs assessment of educators and tied to supporting pupil learning.

(D) Emphasizes the importance of meeting the needs of all pupils.

(E) Is grounded in a description of effective practice, as articulated in the California Standards for the Teaching Profession.

(F) Affords educators opportunities to engage with others to develop their craft, including, but not limited to, opportunities to increase their content knowledge.

(G) Ensures educators have adequate time to learn about, practice, reflect, adjust, critique, and share what educators need to ensure that all pupils, especially high-needs pupils, develop knowledge and lifelong learning skills that will help the pupils to be successful.

(H) Recognizes and utilizes expert teacher and leader skills.

(I) Attends to collective growth needs as well as educators’ individual growth needs.

(J) Contributes to a positive, collaborative, and supportive adult learning environment.

(K) Contributes to cycles of inquiry and improvement.

(L) Is not limited to a single instance, but supports educators through multiple iterations or engagements.

(M) Is based on a coherent and focused plan.

(2) Professional learning activities may also include collaboration time for teachers to develop new instructional lessons, to select or develop common formative assessments, to analyze pupil data, for mentoring projects for new teachers, or for extra support for teachers to improve practice. Appropriate professional learning may be part of a coherent plan that combines school activities within the school, including, but not limited to, lesson study or coteaching, and external learning opportunities that meet all of the following criteria:

(A) Are related to the academic subjects taught.

(B) Provide time to meet and work with other teachers.

(C) Support instruction and pupil learning to improve instruction in a manner that is consistent with academic content standards.

(e) For purposes of this section, “local educational agency” means a school district, county office of education, or charter school.

(Amended by Stats. 2014, Ch. 199, Sec. 1. Effective January 1, 2015.)






ARTICLE 4.5 - Marian Bergeson Beginning Teacher Support and Assessment System

44279.1

(a) The Legislature finds and declares that the beginning years of the career of a teacher are a critical time in which it is necessary that intensive professional development and assessment occur. The Legislature recognizes that the public invests heavily in the preparation of prospective teachers, and that more than one-half of all new teachers leave some California school districts after one or two years in the classroom. Intensive professional development and assessment are necessary to build on the preparation that precedes initial certification, to transform academic preparation into practical success in the classroom, to retain greater numbers of capable beginning teachers, and to remove novices who show little promise as teachers. It is the intent of the Legislature that the commission and the Superintendent develop and implement policies to govern the support and assessment of beginning teachers, as a condition for the professional certification of those teachers in the future.

(b) There is hereby established the California Beginning Teacher Support and Assessment System, to be administered jointly by the commission and the Superintendent. In administering the system, the commission and the Superintendent shall approve the most cost-effective programs of support and assessment. The commission and the Superintendent also shall ensure that programs meet the Standards of Quality and Effectiveness for Beginning Teacher Support and Assessment Programs adopted by the commission and that local programs support beginning teachers in meeting the competencies described in the California Standards for the Teaching Profession adopted by the commission. The system shall do all of the following:

(1) Provide an effective transition into the teaching career for first-year and second-year teachers in California.

(2) Improve the educational performance of pupils through improved training, information, and assistance for new teachers.

(3) Enable beginning teachers to be effective in teaching pupils who are culturally, linguistically, and academically diverse.

(4) Ensure the professional success and retention of new teachers.

(5) Ensure that a support provider provides intensive individualized support and assistance to each participating beginning teacher.

(6) Improve the rigor and consistency of individual teacher performance assessments and the usefulness of assessment results to teachers and decisionmakers.

(7) Establish an effective, coherent system of performance assessments that are based on the California Standards for the Teaching Profession adopted by the commission.

(8) Examine alternative ways in which the general public and the educational profession may be assured that new teachers who remain in teaching have attained acceptable levels of professional competence.

(9) Ensure that an individual induction plan is in place for each participating beginning teacher and is based on an ongoing assessment of the development of the beginning teacher.

(10) Ensure continuous program improvement through ongoing research, development, and evaluation.

(c) Participation in the system shall be voluntary for teachers, school districts, and county offices of education and participation by certificated employees shall not be made a condition of employment. The commission and the Superintendent shall adopt and implement criteria and standards for participation in the system, including criteria regarding the eligibility of teachers and standards of local program quality and intensity for schools, school districts, county offices of education, colleges, universities, and other educational and professional organizations. The criteria and standards shall be consistent with the purposes of the system.

(d) (1) For purposes of this article, unless the context otherwise requires, “beginning teacher” means a teacher with a valid California credential, as defined in Section 44259.

(2) For purposes of this article, “beginning teacher” does not include a teacher with a life or a clear teaching credential who returns to serve in a certificated teaching position.

(e) Subject to verification and approval by an induction program director, a beginning teacher shall not be required to demonstrate that an induction standard has been met, or complete an element of an approved induction program designed to assist a candidate in mastering a given standard, if the candidate previously met the induction standard while participating in a commission-approved preparation program.

(f) The Superintendent and the commission shall disseminate the California Standards for the Teaching Profession adopted by the commission to colleges, universities, school districts, county offices of education, and professional associations, who shall be encouraged to use the standards in efforts to improve teacher preparation and support programs. Performance assessments developed under this article shall be designed to provide useful, helpful feedback to beginning teachers and their support providers. That information shall not be used for employment-related evaluations, as a condition of employment, or as a basis for terminating employment.

(g) It is the intent of the Legislature that the commission and the Superintendent establish a statewide teacher induction program that supports locally designed, high-quality induction programs that provide individualized support and formative assessment for all participating beginning teachers as defined in subdivision (d). At the discretion of the local beginning teacher support and assessment system teacher induction program, funds allocated to a program on the basis of eligible beginning teachers may be used to provide support, assistance, and preparation services to other credential candidates who are in their first or second year of employment as a classroom teacher.

(h) This article shall be known, and may be cited, as the Marian Bergeson Beginning Teacher Support and Assessment System.

(Amended by Stats. 2011, Ch. 348, Sec. 2. Effective January 1, 2012.)



44279.2

(a) The Superintendent and the commission shall jointly administer the California Beginning Teacher Support and Assessment System pursuant to this chapter. In administering this section, the Superintendent and the commission shall provide or contract for the provision of all of the following:

(1) Establishing requirements for reviewing and approving teacher induction programs.

(2) Developing and administering a system for ensuring teacher induction program quality and effectiveness. For purposes of this section, “program effectiveness” means producing excellent program outcomes in relation to the purposes defined in subdivision (b) of Section 44279.1. For purposes of this section, “program quality” means excellence with respect to program factors, including, but not limited to, all of the following:

(A) Program goals.

(B) Design resources.

(C) Management, evaluation, and improvement of the program.

(D) School context and working conditions.

(E) Support and assessment services to each beginning teacher.

(3) Developing purposes and functions for reviewing and approving supplemental grants and standards for program clusters and program consultants, as defined pursuant to Section 44279.7.

(4) Improving and refining the formative assessment system.

(5) Improving and refining professional development materials and strategies for all personnel involved in implementing induction programs.

(6) Conducting and tracking research related to beginning teacher induction.

(7) Periodically evaluating the validity of the California Standards for the Teaching Profession adopted by the commission and the Standards of Quality and Effectiveness for Beginning Teacher Support and Assessment Program adopted by the commission and making changes to those documents, as necessary.

(b) As part of the California Beginning Teacher Support and Assessment System, the commission and the Superintendent shall establish requirements for local teacher induction programs.

(c) A school district or consortium of school districts may apply to the Superintendent for funding to establish a local teacher induction program pursuant to this section. From amounts appropriated for purposes of this section, the Superintendent shall allocate three thousand dollars ($3,000) for each beginning teacher participating in the program. That amount shall be adjusted each fiscal year by the inflation factor set forth in Section 42238.1. To be eligible to receive funding, a school district or consortium of school districts shall, at a minimum, meet all of the following requirements:

(1) Develop, implement, and evaluate teacher induction programs that meet the Quality and Effectiveness for Beginning Teacher Induction Program Standards adopted by the commission.

(2) Support beginning teachers in meeting the competencies described in the California Standards for the Teaching Profession adopted by the commission.

(3) Meet criteria for the cost-effective delivery of program services.

(4) From amounts received from local, state, or resources available for purposes of teacher induction programs, contribute not less than two thousand dollars ($2,000) for the costs of each beginning teacher served in the induction program.

(d) Teachers who have received their preliminary credential in a district intern program pursuant to Article 7.5 (commencing with Section 44325) or an intern program pursuant to Article 3 (commencing with Section 44450) of Chapter 3 and who are participating in an induction program pursuant to this section are not eligible for funding pursuant to Article 11 (commencing with Section 44380) of Chapter 2.

(Amended by Stats. 2011, Ch. 348, Sec. 3. Effective January 1, 2012.)



44279.25

(a) By December 1, 2007, the Superintendent and the commission shall report to the Legislature and the Governor on the current state of the Beginning Teacher Support and Assessment System. The report shall review the articulation of teacher preparation programs and teacher induction programs to eliminate duplicative requirements and, at a minimum, do all of the following:

(1) Recommend revisions to laws, regulations, or policies to eliminate duplicative requirements between teacher preparation and teacher induction programs, with particular attention paid to eliminating duplication between induction requirements and requirements for completion of state-approved alternative certification programs.

(2) Recommend revisions to the system to ensure that teacher credential candidates achieve teaching competence and programs use best practices to transition candidates from teacher preparation programs to induction programs.

(3) Recommend ways to ensure that beginning teachers receive direct assistance from experienced teachers who are familiar with the grade span, subject matter, and teaching and classroom management techniques appropriate to the teaching assignment of each beginning teacher.

(b) By July 1, 2008, the Superintendent and the commission shall review and revise, as necessary, the Standards of Quality and Effectiveness for Professional Teacher Induction Programs of March 2002 to ensure that these standards address the application of knowledge and skills previously acquired in a preliminary credential program and to remove any requirements or activities that require candidates to duplicate the acquisition of knowledge through coursework. This review shall include, but need not be limited to, all of the following:

(1) A review of formative assessment systems in use to ensure that the systems are appropriately flexible and may be adapted to reflect progress of individual candidates.

(2) A review of professional development provided to induction participants to ensure that it is not duplicative of coursework completed during teacher preparation.

(3) A review of new teacher support to ensure that the focus is on application and enhancement of skills and knowledge acquired in a preliminary credential program.

(4) Recommendations for program monitoring with respect to this subdivision.

(c) In consultation with the Superintendent, the commission shall revise the formative assessment system for beginning teachers, as necessary to ensure that related tasks and activities are aligned to the revised standards.

(d) The Superintendent and the commission shall identify effective practices and techniques and provide for the dissemination of these to local induction program providers.

(e) Immediately following the adoption of revised standards pursuant to subdivision (b), the commission shall review induction programs to determine whether local teacher induction programs are meeting standards of quality and effectiveness adopted pursuant to subdivision (b) and to assure greater program quality and consistency. The commission shall schedule regular reviews following the initial review of programs pursuant to this subdivision.

(f) The Superintendent and the commission shall ensure that teacher credential candidates are notified of the opportunity to choose an early completion option pursuant to Section 44468.

(g) It is the intent of the Legislature that funds appropriated in Provision 44 of Item 6110-001-0890 of Section 2.00 of the Budget Act of 2006 (Chapter 47 of the Statutes of 2006) be made available for reviews and preparation of the reports required pursuant to subdivisions (a) and (b), and that the implementation of recommendations proceed immediately following the adoption of those reviews and reports.

(Added by Stats. 2006, Ch. 517, Sec. 23. Effective January 1, 2007.)



44279.3

(a) It is the intent of the Legislature that the executive secretary of the commission and the Superintendent of Public Instruction shall recommend to the commission standards of beginning teachers’ support and performance, and an assessment process for verifying attainment of the performance standards, which shall be based on the results of the evaluation study required by Section 44279.2, as that section read on December 31, 1992.

(b) It is the intent of the Legislature that the commission shall adopt and promulgate standards and requirements for earning the professional teaching credential pursuant to paragraph (2) of subdivision (a) of Section 44225 in accordance with Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code. The proposed regulations shall be developed jointly with the Superintendent of Public Instruction, and shall be drafted in consultation with the panel established pursuant to subdivision (b) of Section 44259.2.

It is the intent of the Legislature that the requirements of paragraph (2) of subdivision (a) of Section 44225 be operative within six months of the commission’s adoption of standards and requirements for earning the professional credential. First priority shall be given to cost-effective requirements that maximize the use of existing state and local resources. The commission shall consider the use of credential fees and assessment fees to support the cost of implementing the requirements. In adopting professional teacher certification requirements pursuant to this subdivision, the commission shall include the criteria specified in subdivision (d) of Section 44225, and, in addition, shall include the following:

(1) A rigorous program of candidate-centered assessment that relies upon individually evaluating the fitness of each individual candidate for a credential.

(2) Rigorous assessments of each teaching candidate’s general knowledge and subject matter knowledge, that are designed to verify reading skills, writing ability, mathematical reasoning, and other elements of a liberal arts education.

(3) Assessments of each teaching candidate’s instructional skills and classroom management skills, including an assessment of each teaching candidate’s ability to work effectively with students of both sexes and from a variety of ethnic, socioeconomic, cultural, academic, and linguistic backgrounds.

(4) Alternatives for professionally supervising, supporting, and assisting beginning teachers for at least the critical first full teaching year.

(5) Deregulation of the academic training of teachers by shifting the emphasis from granting credentials on the basis of program approval to granting credentials on the basis of comprehensive assessments of individual candidates.

(c) If the professional teacher certification requirements adopted by the commission include passage of a standardized examination, the commission shall establish a procedure for approval by the commission of alternative examinations or assessments whose scope, contents, and level of difficulty are determined by the commission to be equivalent to the scope, contents, and level of difficulty of the standardized examination. In making these determinations, the commission may refer to and utilize, to the extent consistent with this section, accepted national and professional standards governing the use of tests and assessments, and governing the determination of equivalence between alternative tests and assessments. The commission shall recover the costs of administering any standard examination that the commission adopts by collecting examination fees from examinees. An agency or organization that recommends an alternative examination that is approved by the commission shall pay the costs of developing and administering the alternative examination from any available source of funds, including examination fees, existing budget allocations, and amended budget allocations.

(d) It is the intent of the Legislature that no detailed prescriptive checklists of competencies be adopted at the state level for the assessment of each beginning teacher’s classroom performance.

(e) Until the operative date of the regulations that are adopted and promulgated in accordance with subdivision (b), the commission shall continue to administer teacher certification requirements and regulations that were in effect on December 31, 1988. The commission may amend those requirements and regulations, as the need arises.

(Amended by Stats. 1992, Ch. 1245, Sec. 10. Effective January 1, 1993.)



44279.4

(a) (1) It is the intent of the Legislature that one full year, or the equivalent thereof, of paid, classroom teaching experience and beginning teacher support and assessment shall be a prerequisite to obtaining a professional credential to teach in the California public schools.

(2) Any credential candidate who is eligible for a preliminary credential shall be eligible for a classroom teaching position with beginning teacher support and assessment. The requirements of this article may be waived by the commission for individuals who are pursuing alternative entry programs established pursuant to subdivision (g) of Section 44225 and subparagraph (B) of paragraph (3) of subdivision (c) of Section 44259.

(b)  It is the intent of the Legislature that support and assessment of beginning teachers shall be governed by standards adopted by the commission in consultation with the Superintendent and the state board.

(c) A beginning teacher who has been issued a preliminary teaching credential and a preliminary specialty credential pursuant to paragraph (3) of subdivision (b) of Section 44225 shall be eligible for one year of beginning teacher support and assessment that combines classroom teaching and specialty instruction.

(Amended by Stats. 2011, Ch. 348, Sec. 4. Effective January 1, 2012.)



44279.7

(a) The superintendent and the commission shall award supplemental grants on a competitive basis to Beginning Teacher Support and Assessment System teacher induction programs established pursuant to Section 44279.2 that are identified as having expertise according to criteria established by the superintendent and the commission. The supplemental grants received pursuant to this section shall be expended to assist clusters of teacher induction programs operated by school districts or consortiums of school districts.

(b) The superintendent and the commission shall designate each school district and consortium of school districts participating in the Beginning Teacher Support and Assessment System established pursuant to Section 44279.2 as belonging to a cluster according to the criteria established pursuant to this subdivision. For the purposes of this section “cluster” means a cluster of school districts or consortium of school districts established pursuant this section. The superintendent and the commission shall establish criteria for the formation of school districts or consortiums of school district teacher induction program clusters based upon, but not necessarily be limited to, all of the following:

(1) Geographic proximity.

(2) Program size.

(3) The number of beginning teachers served.

(4) The similarity of teacher characteristics and pupil populations in each school district.

(c) School districts and consortiums of school districts awarded supplemental grants pursuant to this section shall identify a teacher induction program consultant to assist the school district or consortiums of school districts forming a cluster. The superintendent and the commission shall identify the purpose and functions of each consultant. Those purposes and functions shall include, but not necessarily be limited to, all the following:

(1) Assisting in designing, implementing, refining, and evaluating their teacher induction programs.

(2) Assisting in building the capacity to provide professional development for all personnel involved in the implementation of teacher induction programs, including, but not limited to, beginning teachers, support providers, and administrators.

(3) Disseminating information on teacher induction programs to all interested participants within the cluster and collaborating with other consultants statewide and with state administrative agency staff to ensure ongoing program improvement.

(d) The superintendent and the commission shall ensure that each grant awarded pursuant to this section supports the salary and benefits and other related costs based on the prorated amount of time dedicated to this function for a consultant to assist each cluster.

(Amended by Stats. 1998, Ch. 485, Sec. 51. Effective January 1, 1999.)






ARTICLE 5 - Subject Matter Examinations and Assessments

44280

The adequacy of subject matter preparation and the basis for assignment of certified personnel shall be determined by the successful passage of a subject matter examination as certified by the commission, except as specifically waived as set forth in Article 6 (commencing with Section 44310). For the purpose of determining the adequacy of subject matter knowledge of languages for which there are no adequate examinations, the commission may establish guidelines for accepting alternative assessments performed by organizations that are expert in the language and culture assessed. The commission shall submit an expenditure plan for the development of a subject matter examination in the Filipino language to the Department of Finance no later than January 8, 2006. Upon approval of the expenditure plan by the Department of Finance and subject to an appropriation in the Budget Act of 2006 for this purpose, the commission shall contract with another entity for that entity to develop, for certification by the commission, a subject matter examination in the Filipino language, to be administered no later than September 1, 2008.

(Amended by Stats. 2011, Ch. 347, Sec. 21. Effective January 1, 2012.)



44281

The commission shall select, administer, and interpret subject matter examinations, which shall be a prerequisite for assignment to assure minimum levels of subject matter knowledge by all certified personnel regardless of the pattern and place of preparation.

(Enacted by Stats. 1976, Ch. 1010.)



44282

(a) The commission shall adopt examinations and assessments to verify the subject matter knowledge and competence of candidates for the single subject teaching credentials described in Section 44257 and the concentrations described in Section 44257.2.

(b) A general subject matter examination authorizing teaching multiple subjects shall include an examination of the candidate’s knowledge of the following areas: language studies, literature, mathematics, science, social studies, history, the arts, physical education, and human development.

(Amended by Stats. 1993, Ch. 809, Sec. 9. Effective January 1, 1994.)



44282.1

(a) In carrying out its duties prescribed by subdivision (h) of Section 44225, the commission shall not develop a new health science subject matter examination, but shall instead employ an existing health science subject matter examination for the purpose of certifying single subject instruction in health science.

(b) It is the intent of the Legislature that no funds be appropriated from the Teacher Credentials Fund, or any other fund, for the purpose of development of a health science subject matter examination by the commission.

(Added by Stats. 1980, Ch. 604, Sec. 2.)



44283

(a) The Legislature hereby recognizes that teacher competence in reading instruction is essential to the progress and achievement of pupils learning to read in elementary and secondary schools. It is the intent of the Legislature that the commission develop a reading instruction competence assessment to measure the knowledge, skill, and ability of first-time credential applicants who are not credentialed in any state who will be responsible for reading instruction.

(b) The commission shall develop, adopt, and administer a reading instruction competence assessment consisting of one or more instruments to measure an individual’s knowledge, skill, and ability relative to effective reading instruction. The reading instruction competence assessment shall measure the knowledge, skill, and ability of first-time credential applicants who are not credentialed in any state that the commission determines to be essential to reading instruction and shall be consistent with the state’s reading curriculum framework adopted after July 1, 1996, and the Reading Program Advisory published by the State Department of Education in 1996. The commission shall perform the following duties with respect to the reading instruction competence assessment:

(1) Develop, adopt, and administer the assessment.

(2) Initially and periodically analyze the validity and reliability of the content of the assessment.

(3) Establish and implement appropriate passing scores on the assessment.

(4) Analyze possible sources of bias on the assessment.

(5) Collect and analyze background information provided by first-time credential applicants who are not credentialed in any state who participate in the assessment.

(6) Report and interpret individual and aggregated assessment results.

(7) Convene a task force to advise the commission on the design, content, and administration of the assessment. Not less than one-third of the members of the task force shall be classroom teachers with recent experience in teaching reading in the early elementary grades.

(8) Prior to requiring successful passage of the assessment for the preliminary multiple subject teaching credential, certify that all of the teacher education programs approved by the commission pursuant to Section 44227 offer instruction in the knowledge, skills, and abilities required by the assessment.

(c) Commencing on the earliest feasible date, as determined by the commission, the requirements for issuance of the preliminary multiple subject teaching credential, as set forth in subdivision (b) of Section 44259, shall include successful passage of one of the following components of the reading instruction competence assessment:

(1) A comprehensive examination of the knowledge and skill pertaining to effective reading instruction of the credential applicant.

(2) An authentic assessment of teaching skills and classroom abilities of the credential applicant pertaining to the provision of effective reading instruction.

(d) The reading instruction competence assessment is subject to the provisions of Sections 44235.1 and 44298.

(Added by Stats. 1996, Ch. 919, Sec. 1. Effective January 1, 1997.)



44283.2

(a) Commencing on January 1, 2000, prior to the initial issuance of a specialist teaching credential in special education pursuant to Section 44265, except as provided in subdivision (b) a first time credential applicant who is not credentialed in any state shall be required to demonstrate that he or she passed the reading instruction competence assessment developed pursuant to Section 44283.

(b) This section shall not apply to an applicant for an Early Childhood Special Education Certificate or Early Childhood Special Education Credential, which authorizes the holder to provide educational services to children from birth through prekindergarten who are eligible for early intervention special education and related services.

(Amended by Stats. 1999, Ch. 623, Sec. 5. Effective October 10, 1999.)



44284

Examinations authorizing advanced or specialist teaching service may be authorized by the commission. Such examinations shall conform to the guidelines established by this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



44288

The commission shall create subject matter advisory panels to advise in the selection, administration, and interpretation of examinations. The subject matter advisory panels shall consist of recognized leaders in the subject matter fields to be examined and shall be composed primarily of full-time public school classroom teachers, and full-time college or university classroom teachers.

Experts and authorities in the field of examination design, interpretation, and analysis may be included in the subject matter panels or may be separately employed by the commission.

Members of the examination panels shall serve without compensation, but may be reimbursed for actual and necessary expenses.

The approved examinations shall provide for flexibility and variety in patterns of subject matter preparation.

(Enacted by Stats. 1976, Ch. 1010.)



44289

The commission shall set passing scores with the objective of assuring an adequate level of subject matter preparation.

The examination shall report at least relative and absolute scores to facilitate comparison and interpretation, if practicable.

The individual candidate’s score on any examination shall be a matter of record, but shall not be posted on the front of the credential or be made available to the public; the teaching or other credential shall identify by name those examinations successfully passed.

Nothing in this section shall be construed to prohibit research, evaluation, analysis, or interpretation of test scores so long as individual confidentiality is maintained.

(Enacted by Stats. 1976, Ch. 1010.)



44290

The commission, before the adoption of any examination, shall provide an opportunity to the public and teaching profession to present their viewpoints with respect thereto in open hearings.

(Enacted by Stats. 1976, Ch. 1010.)



44291

The approved examinations shall be instruments whose purpose is to measure achievement and shall be used solely to measure objective knowledge of subject matter.

(Enacted by Stats. 1976, Ch. 1010.)



44292

Insofar as is reasonable and practicable, the commission shall adopt examinations which are nationally administered on a regular basis.

(Enacted by Stats. 1976, Ch. 1010.)



44293

In selecting subject matter examinations, the commission shall consider the importance of timely and expeditious processing and the desirability and convenience of machine scoring.

(Enacted by Stats. 1976, Ch. 1010.)



44294

The commission may approve more than one examination with passing scores appropriate to each examination for any of the categories to be examined as required by this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



44295

In the selection, adoption and interpretation of examinations, the commission shall analyze and account for any cultural, class, or social bias which may arbitrarily and unfairly work to the disadvantage of any group of examinees, and shall assess and report upon the extent to which, if any, the passing score may adversely affect any group of prospective or actual examinees due to social, cultural, or ethnic factors.

(Enacted by Stats. 1976, Ch. 1010.)



44296

The commission may collect various data, including the ethnic background of examinees, age, sex, the college or university attended, degrees held, teaching experience, and other factors which may pertain, in the judgment of the commission, to examination performance.

(Enacted by Stats. 1976, Ch. 1010.)



44297

No limit may be placed on the number of times an examinee may take the approved examinations.

(Enacted by Stats. 1976, Ch. 1010.)



44298

Fees charged for the examinations shall be sufficient to furnish the full cost of the examination system, except as these funds may be augmented from designated appropriations by the Legislature from the Teacher Credentials Fund.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5.5 - Emergency Permits

44300

(a) Commencing January 1, 1990, the commission may issue or renew emergency teaching or specialist permits in accordance with regulations adopted by the commission corresponding to the credential types specified in paragraphs (1), (2), and (3) of subdivision (b) of Section 44225, provided that all of the following conditions are met:

(1) The applicant possesses a baccalaureate degree conferred by a regionally accredited institution of higher education and has fulfilled the subject matter requirements of Section 44301.

(2) The applicant passes the state basic skills proficiency test as provided for in Section 44252.

(3) The commission approves the justification for the emergency permit submitted by the school district in which the applicant is to be employed. The justification shall include all of the following:

(A) Annual documentation that the district has implemented in policy and practices a process for conducting a diligent search that shall include, but is not limited to, distributing job announcements, contacting college and university placement centers, advertising in local newspapers, exploring the incentives included in the Teaching As A Priority Block Grant established pursuant to Section 44735, participating in the state and regional recruitment centers established pursuant to Sections 44751, as it read prior to May 5, 2003, and 90530, and participating in job fairs in this state, but has been unable to recruit a sufficient number of certificated teachers, including teacher candidates pursuing full certification through internship, district internship, or other alternative routes established by the commission.

(B) A declaration of need for fully qualified educators based on the documentation set forth in subparagraph (A) and made in the form of a motion adopted by the governing board of the district or the county board of education at a regularly scheduled meeting of the governing board or the county board of education. The motion may not be part of the consent agenda and shall be entered in the minutes of the meeting.

(b) The commission may deny a request for an emergency permit that does not meet the justification set forth in subparagraph (A) of paragraph (3) of subdivision (a).

(c) It is the intent of the Legislature that the commission continue to issue emergency teaching permits to individuals employed by school districts defined in regulations as remote from regionally accredited institutions of higher education.

(d) The commission may issue and reissue emergency permits corresponding to the credential types specified in paragraph (4) of subdivision (b) of Section 44225. The commission shall establish appropriate standards for each type of emergency permit specified in paragraph (4) of subdivision (b) of Section 44225.

(e) The exclusive representative of certificated employees, if any, as provided under Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, may submit a written statement to the commission agreeing or disagreeing with the justification submitted to the commission pursuant to paragraph (3) of subdivision (a).

(f) A person holding an emergency teaching or specialist permit shall attend an orientation to the curriculum and to techniques of instruction and classroom management, and shall teach only with the assistance and guidance of a certificated employee of the district who has completed at least three years of full-time teaching experience, or the equivalent thereof. It is the intent of the Legislature to encourage districts to provide directed teaching experience to new emergency permitholders with no prior teaching experience.

(g) The holder of an emergency permit shall participate in ongoing training, coursework, or seminars designed to prepare the individual to become a fully credentialed teacher or other educator in the subject area or areas in which he or she is assigned to teach or serve. The employing agency shall verify that employees applying to renew their emergency permits are meeting these ongoing training requirements.

(h) Emergency permits for pupil personnel services shall not be valid for the purpose of determining pupil eligibility for placement in a special education class or program.

(i) This section shall not apply to the issuance of an emergency substitute teaching permit, or of an emergency permit to a teacher who has consented to teach temporarily outside of his or her field of certification, for which the commission shall establish minimum requirements.

(Amended by Stats. 2007, Ch. 730, Sec. 18. Effective January 1, 2008.)



44300.1

(a) The commission may issue or renew a visiting faculty permit authorizing instruction in departmentalized classes to an individual who satisfies all of the following requirements:

(1) Has a minimum of three years of full-time teaching experience or the full-time equivalent of that experience at an accredited California community college, a campus of the California State University or the University of California, or a regionally accredited private, nonprofit postsecondary institution. The three years of teaching experience shall be within five years of the date of application for a visiting faculty permit.

(2) Possesses a master’s degree or higher from a regionally accredited institution of postsecondary education in a subject area closely related, as determined by the commission, to the subject he or she proposes to teach.

(3) Submits evidence of two years of the most recent performance evaluations, student evaluations, or other evaluations that indicate teacher effectiveness while teaching in an accredited California community college, a campus of the California State University or the University of California, or a regionally accredited private, nonprofit postsecondary institution in which the applicant received ratings of satisfactory or higher based on criteria determined by the commission. An applicant for the renewal of a visiting faculty permit shall submit evidence of satisfactory or higher performance evaluations while serving on a current, valid visiting faculty permit.

(4) Satisfies the requirements for teacher fitness pursuant to Sections 44339 to 44341, inclusive.

(5) Completes, within the first year of serving on the visiting faculty permit, a three-semester unit course or a four-quarter unit course in methodology directly related to teaching in a departmentalized setting offered by a teacher preparation program that is accredited by the commission.

(b) To the extent that a school district chooses to employ an individual who possesses a visiting faculty permit, prior to issuing a visiting faculty permit, the commission shall review and approve the justification for the permit submitted by the employing school district. The justification shall include both of the following:

(1) Annual documentation that the school district has implemented a process for conducting a diligent search that includes, but is not limited to, distributing job announcements, contacting college and university placement centers, advertising in local newspapers, and participating in job fairs in this state, but has been unable to recruit a sufficient number of certificated teachers to teach the subject matter that the visiting faculty member proposes to teach.

(2) A declaration of need for fully qualified certificated teachers based on the documentation set forth in paragraph (1) and made in the form of a motion adopted by the governing board of the school district or the county board of education at a regularly scheduled meeting of the governing board or county board. The motion shall not be part of the consent agenda and shall be entered in the minutes of the meeting.

(c) The commission may deny a request for a visiting faculty permit that does not include a justification as set forth in subdivision (b).

(d) A visiting faculty permit is valid for one year. The commission shall not renew the visiting faculty permit of an individual more than two times.

(e) Notwithstanding any other provision of law, the commission shall not issue a visiting faculty permit pursuant to this section on or after July 1, 2013.

(f) The commission shall incorporate data on visiting faculty permits into the report required pursuant to Section 44225.6. It is the intent of the Legislature that this data be used to determine if participation rates warrant extending the authority of the commission to issue visiting faculty permits.

(g) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2007, Ch. 723, Sec. 5. Effective January 1, 2008. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



44301

(a) Any person who does not hold a valid California teaching credential that requires a baccalaureate degree shall be required to pass the appropriate subject matter competency examination or examinations, as determined by the commission, before he or she may be initially issued an emergency multiple- or single-subject teaching permit, except an emergency substitute teaching permit, authorizing him or her to teach a subject that is specified by the commission.

(b) The commission may issue an emergency multiple- or single-subject teaching permit to an applicant who has not taken the appropriate subject matter competency test, provided the employing agency certifies all of the following to the commission:

(1) The applicant has not had the opportunity to take the test.

(2) The applicant shall take the appropriate subject matter competency test at its next regularly scheduled administration.

(3) The employing agency shall discontinue employment of the person eight weeks after the date on which the test is administered if he or she does not give the employing agency evidence of having passed the required subject matter competency test on that date.

(c) The emergency teaching permit issued pursuant to subdivision (b) shall expire on the next regular expiration date for emergency permits, or on a date that is eight weeks after the date on which the required subject matter competency test was administered, whichever date comes first.

(d) The commission shall waive the requirements of this section for each applicant for each of the following:

(1) An emergency single-subject teaching permit, if the applicant has successfully completed at least 18 semester units, or nine semester units of upper division or graduate coursework, at a regionally accredited institution of postsecondary education, in the subject area to be taught.

(2) An emergency multiple-subjects permit, if the applicant has successfully completed at least 40 semester units, or the equivalent, at a regionally accredited institution of postsecondary education, in the subjects that are commonly taught in elementary schools, as determined by the commission.

(Amended by Stats. 1994, Ch. 922, Sec. 85. Effective January 1, 1995.)



44302

The Commission on Teacher Credentialing regularly shall notify local educational agencies of the various provisions in current law that allow the assignment of personnel when a fully qualified teacher is not available and a substitute has served for the maximum days permitted by law, including emergency permits under Section 44300, long-term and short-term waivers under subdivision (m) of Section 44225, and intern permits under Sections 44235, 44250, and 44464. When fulfilling the notification requirements of this section, the commission shall utilize a variety of approaches, including, but not limited to, correspondence, annual workshops for credential analysts, a credential handbook, a waiver handbook, the commission website, and special telephone, fax, and e-mail lines for school districts and county offices of education. Additionally, the commission shall provide local educational agencies with information about waiver requests including specific timelines, key steps, and appeal rights.

(Amended by Stats. 2007, Ch. 730, Sec. 19. Effective January 1, 2008.)






ARTICLE 6 - Subject Matter Preparation

44310

The commission shall waive the subject matter examination requirement for graduates of accredited public and private institutions of higher education who successfully complete subject matter programs specified by the commission.

Eligibility for an examination waiver can only be achieved when the subject matter program is one which is listed by the commission under Section 44282, and the program has been successfully completed in an approved institution of higher learning.

The commission may require that the approved examination be taken by candidates, who are otherwise eligible for an examination waiver, for informational purposes only.

(Enacted by Stats. 1976, Ch. 1010.)



44311

The commission shall evaluate any subject matter program offered by an accredited institution in satisfaction of paragraph (5) of subdivision (b) of Section 44259. The evaluation shall be based on standards of program quality and effectiveness, which shall be consistent with the assessments and examinations of subject matter knowledge and competence adopted by the commission pursuant to subdivisions (a) and (b) of Section 44282.

(Amended by Stats. 1993, Ch. 809, Sec. 14. Effective January 1, 1994.)



44312

A finding by the commission of the inadequacy or inappropriateness of such program as the basis for waiving the subject matter examination shall cause persons completing such programs to be ineligible for the examination waiver.

(Enacted by Stats. 1976, Ch. 1010.)



44313

The subject matter examination authorizing multiple subject classroom instruction may be waived for holders of approved “diversified” or “liberal arts” degrees, or programs or their equivalent, conferred by accredited institutions of higher education approved by the commission.

Notwithstanding the designation of the degrees conferred, the commission shall approve the programs presented by such institution and shall not engage in the detailed analysis of the applicant’s transcripts for purposes of issuing the credential. The commission, however, may provide for the selected analysis of transcripts to determine whether the programs presented by such institutions conform with the requirements of the commission.

(Enacted by Stats. 1976, Ch. 1010.)



44314

A “diversified” or “liberal arts” program is any program that has been approved by the commission on the basis of standards adopted by the commission.

(a)  An approved program shall consist of a minimum of 84 semester units, or equivalent quarter units, including, but not limited to, language studies, literature, mathematics, science, social science, history, humanities, the arts, physical education and human development.

(b) The commission shall establish standards for “diversified” or “liberal arts” programs, or equivalent programs that waive the subject matter examination for multiple subjects instruction.

(Amended by Stats. 1987, Ch. 832, Sec. 2.)






ARTICLE 7 - Professional Preparation

44320

(a) Professional preparation, including student teaching, shall be made available in the upper division course offerings at all California public institutions of higher learning, except the California Maritime Academy and the Hastings College of the Law. No more than nine semester units, or the equivalent, of professional education courses may be designated as prerequisites for purposes of admission to student teaching, except that, to satisfy the English language requirement as set forth in paragraph (3) of subdivision (b) of Section 44259, candidates may be required to take 12 semester units, or the equivalent, as professional education prerequisites to student teaching.

(b) The commission shall encourage postsecondary institutions that offer programs of professional preparation to collaborate with school districts, county offices of education, and professional organizations in the design and delivery of local programs to function as part of the California beginning teacher support and assessment program pursuant to Section 44279.2. If local educational agencies and institutions of higher education voluntarily agree to implement the program, the following provisions shall apply to each collaborative effort:

(1) Postsecondary institutions and local education agencies shall coordinate and articulate the program of professional preparation and the beginning teacher support and assessment program, so the two programs provide continuity in the preparation, support, and assessment of beginning teachers.

(2) At the discretion of a postsecondary institution that participates in a collaborative effort, the program of professional preparation may be submitted to the commission for approval as a program of preparation, support, and assessment that is at least two years long.

(3) In each program of preparation, support, and assessment, the postsecondary institution shall make it possible for each candidate to complete all requirements for a valid teaching credential in the equivalent of one year of full-time study.

(4) A postsecondary institution that participates in a collaborative effort may, at its discretion, determine that successful completion of the support and assessment components of an articulated program of professional preparation, support, and assessment fulfills some or all of the requirements of subdivision (c) of Section 44259, and may accordingly recommend applicants for the professional teaching credential. The standards and criteria for making these determinations and recommendations shall be included in the institution’s proposal for a program.

(5) A local educational agency that collaborates, at its own discretion, with a postsecondary education institution in the design and delivery of an articulated program of professional preparation, support, and assessment that meets the standards and criteria pursuant to subdivision (c) of Section 44279.2, and that receives funds pursuant to the annual Budget Act, may contract with the postsecondary institution to pay the institution’s costs of designing and delivering the support and assessment components of the program.

(c) Local educational agencies that are approved by the commission to provide programs of personalized preparation to candidates for designated subjects teaching credentials are encouraged to participate in the design and delivery of local programs under the California beginning teacher support and assessment program pursuant to Article 4.5 (commencing with Section 44279.2), in a manner consistent with subdivision (b).

(d) Prior to admission to either student teaching under any professional preparation program approved by the commission, or participation in a field experience program as described in Section 44324, a candidate for a credential shall obtain a certificate of clearance from the commission which shall be issued when the commission has verified the candidate’s personal identification and health status. The fee for the certificate of clearance shall not exceed one-half of the regular fee for a credential and shall be deducted from the fee for the initial credential applied for by the certificate holder.

(Amended by Stats. 1992, Ch. 1245, Sec. 13. Effective January 1, 1993.)



44320.2

(a) The Legislature finds and declares that the competence and performance of teachers are among the most important factors in influencing the quality and effectiveness of education in elementary and secondary schools.

(b) Commencing July 1, 2008, for a program of professional preparation to satisfy the requirements of paragraph (3) of subdivision (b) of Section 44259, the program shall include a teaching performance assessment that is aligned with the California Standards for the Teaching Profession and that is congruent with state content and performance standards for pupils adopted pursuant to subdivision (a) of Section 60605. In implementing this requirement, institutions or agencies may do the following:

(1) Voluntarily develop an assessment for approval by the commission. Approval of any locally developed performance assessment shall be based on assessment quality standards adopted by the commission, which shall encourage the use of alternative assessment methods including portfolios of teaching artifacts and practices.

(2) Participate in an assessment training program for assessors and implement the commission developed assessment.

(c) The commission shall implement the performance assessment in a manner that does not increase the number of assessments required for teacher credential candidates prepared in this state. Each candidate shall be assessed during the normal term or duration of the preparation program of the candidate.

(d) Subject to the availability of funds in the annual Budget Act, the commission shall perform all of the following duties with respect to the performance assessment:

(1) Assemble and convene an expert panel to advise the commission about performance standards and developmental scales for teaching credential candidates and the design, content, administration, and scoring of the assessment. At least one-third of the panel members shall be classroom teachers in California public schools.

(2) Design, develop, and implement assessment standards and an institutional assessor training program for the sponsors of professional preparation programs to use if they choose to use the commission developed assessment.

(3) Establish a review panel to examine each assessment developed by an institution or agency in relation to the standards set by the commission and advise the commission regarding approval of each assessment system.

(4) Initially and periodically analyze the validity of assessment content and the reliability of assessment scores that are established pursuant to this section.

(5) Establish and implement appropriate standards for satisfactory performance in assessments that are established pursuant to this section. The commission shall ensure that oral proficiency in English is a criterion for scoring the performance of each candidate in each assessment.

(6) Analyze possible sources of bias in the performance assessment and act promptly to eliminate any bias that is discovered.

(7) Collect and analyze background information provided by candidates who participate in the performance assessment, and report and interpret the individual and aggregated results of the assessment.

(8) Examine and revise, as necessary, the institutional accreditation system pursuant to Article 10 (commencing with Section 44370), for the purpose of providing a strong assurance to teaching candidates that ongoing opportunities are available in each credential preparation program that is offered pursuant to Section 44320, Article 6 (commencing with Section 44310), Article 7.5 (commencing with Section 44325), or Article 3 (commencing with Section 44450) of Chapter 3 for candidates to acquire the knowledge, skills, and abilities measured by the assessment system.

(9) Ensure that the aggregated results of the assessment for groups of candidates who have completed a credential program are used as one source of information about the quality and effectiveness of that program.

(e) The commission shall ensure that each performance assessment pursuant to subdivision (b) is state approved and aligned with the California Standards for the Teaching Profession and is consistently applied to candidates in similar preparation programs. To the maximum feasible extent, each performance assessment shall be ongoing and blended into the preparation program, and shall produce the following benefits for credential candidates, sponsors of preparation programs, and local education agencies that employ program graduates:

(1) The performance assessment shall be designed to provide formative assessment information during the preparation program for use by the candidate, instructors, and supervisors for the purpose of improving the teaching knowledge, skill, and ability of the candidate.

(2) The performance assessment results shall be reported so that they may serve as one basis for a recommendation by the program sponsor that the commission award a teaching credential to a candidate who has successfully met the performance assessment standards.

(3) The formative assessment information pursuant to paragraph (1) and the performance assessment results pursuant to paragraph (2) shall be reported so that they may serve as one basis for the individual induction plan of the new teacher pursuant to Section 44279.2.

(f) It is the intent of the Legislature that assessments in accordance with paragraphs (1) and (2) of subdivision (b), including the administrative costs of the commission, be fully funded.

(Amended by Stats. 2006, Ch. 517, Sec. 24. Effective January 1, 2007.)



44321

Student internship programs shall be joint projects of school districts and teacher preparation institutions, and such internship programs shall be submitted to the commission for approval. Approved internship programs shall be subject to periodic review by the commission.

Upon completion of an approved internship program, with district and teacher preparation institution certification, the commission shall approve the teacher intern.

(Enacted by Stats. 1976, Ch. 1010.)



44322

Notwithstanding any other provision of this code, the professional preparation requirements for a teaching credential may be met by certification by the Director of the Peace Corps of the United States or the Peace Corp Country Director that the applicant has satisfactorily completed not less than 18 months in a Peace Corps assignment in a foreign country, during which time 50 percent or more of his or her duties consisted of classroom teaching of resident children of the foreign country.

An applicant meeting the requirements of this section shall not be required to complete any education or methodology courses or meet any other requirement relating to professional preparation as set forth in paragraph (3) of subdivision (b) of Section 44259.

(Amended by Stats. 2001, Ch. 342, Sec. 24. Effective January 1, 2002.)



44323

Nothing in this chapter shall be construed as preventing school districts from hiring, employing, or otherwise using teacher aides, instructional aides, or teacher assistants under the terms of existing law and financial support formulas. The commission may study the various roles of such paraprofessionals and routinely report its findings.

Public and private colleges, universities, and community colleges may develop cooperative programs with school districts or school governing boards to place undergraduate and graduate students in public and private classrooms as teacher aides or assistants. Such assignment may be, at the discretion of the institution, the basis for securing college credit.

(Enacted by Stats. 1976, Ch. 1010.)



44324

(a) The Legislature encourages any public or private institution of higher education that conducts any program of professional preparation for a teaching or services credential to operate and supervise, within that program, a field experience program, and to grant up to and including three semester units, or the equivalent, to any student who participates in that field experience program, whether that participation occurs before or after the granting of a credential. For purposes of this section, “field experience program” means a program under which students work with truant, habitual truant, or other at-risk pupils enrolled in any public elementary or secondary school, and may include student participation in home-school conferences and home referrals.

(b) School districts are encouraged to cooperate with public and private institutions of higher education in the operation of the field experience programs described in subdivision (a).

(Added by Stats. 1989, Ch. 609, Sec. 3.)






ARTICLE 7.5 - District Interns

44325

(a) The commission shall issue district intern credentials authorizing persons employed by a school district that maintains kindergarten and grades 1 to 12, inclusive, or that maintains classes in bilingual education to provide classroom instruction to pupils in those grades and classes in accordance with the requirements of Section 44830.3. The commission also shall issue district intern credentials authorizing persons employed by a school district to provide classroom instruction to pupils in special education classes, in accordance with the requirements of Section 44830.3.

(b) Each district intern credential is valid for a period of two years. A credential may be valid for three years if the intern is participating in a program that leads to the attainment of a specialist credential in special education or four years if the intern is participating in a program that leads to the attainment of both a multiple subject or single subject teaching credential and a specialist credential in special education. Upon the recommendation of the school district, the commission may grant a one-year extension of the district intern credential.

(c) The commission shall require each applicant for a district intern credential to demonstrate that he or she meets all of the following minimum qualifications for that credential:

(1) The possession of a baccalaureate degree conferred by a regionally accredited institution of postsecondary education.

(2) The successful passage of the state basic skills proficiency requirement pursuant to Sections 44252 and 44252.5.

(3) The successful completion of the appropriate subject matter examination administered by the commission, or a commission-approved subject matter preparation program for the subject areas in which the district intern is authorized to teach.

(4) The oral language component of the assessment program leading to the bilingual-crosscultural language and academic development certificate for persons seeking a district intern credential to teach bilingual education classes.

(d) The commission shall apply the requirements of Sections 44339, 44340, and 44341 to each applicant for a district intern credential.

(e) The commission shall ensure that each district internship program in California provides program elements to its interns as required by the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) and its implementing regulations.

(Amended by Stats. 2009, Ch. 316, Sec. 2. Effective January 1, 2010.)



44326

(a) Persons holding district intern credentials issued by the commission under Section 44325 to teach in grades 9 to 12, inclusive, or in grades 6 to 8, inclusive, in a departmentalized program, or in departmentalized bilingual classes, shall be authorized to teach in the subject area in which they have met the subject matter requirement.

(b) Persons holding district intern credentials issued by the commission under Section 44325 to teach in kindergarten and grades 1 to 8, inclusive, in a self-contained program or in self-contained bilingual classes and who have met the subject matter requirement shall be authorized to teach in those grades or classes.

(c) Before being assigned to teach special education pupils, persons holding district intern credentials issued by the commission under Section 44325 to teach those pupils shall meet the requirements of subdivision (b).

(d) Each district intern is required to teach with the assistance and guidance of certificated employees selected through a competitive process adopted by the governing board after consultation with the exclusive teacher representative unit or by personnel employed by institutions of higher education to supervise student teachers.

(e) A certificated employee who assists the district intern shall possess valid certification at the same level or of the same type of credential as the district interns they serve.

(Amended by Stats. 2009, Ch. 316, Sec. 3. Effective January 1, 2010.)



44327

On or before July 1, 1995, the commission, in consultation with participating school districts and other affected organizations, shall revise existing standards and adopt additional standards, as necessary, related to the quality of the training, support, evaluation, and performance of district interns. The standards shall be appropriate for an alternative program of teacher recruitment, preparation, and certification. Each school district with a district intern program is responsible for maintaining appropriate records of the program so that the credit earned by each district intern is transferable to his or her academic record in the same manner as if the intern had participated in a college or university program. To the extent feasible, the standards shall also be equivalent to the standards of the commission for professional preparation programs in colleges and universities.

(Amended by Stats. 2008, Ch. 223, Sec. 7. Effective January 1, 2009.)



44328

(a) Unless the commission determines that substantial evidence exists that a person is unqualified to teach, upon the completion of successful service as a district intern pursuant to subdivision (b) of Section 44325, and upon the recommendation of the school district governing board, the commission shall award preliminary credentials to district interns in the same manner as applicants recommended for credentials by institutions that operate approved programs of professional preparation.

(b) Notwithstanding paragraphs (1) and (2) of subdivision (a) of Section 44225, paragraphs (3), (4), (5), and (6) of subdivision (b) of Section 44259, paragraphs (1), (2), (3), and (4) of subdivision (c) of Section 44259, and Sections 44261, 44265, and 44335, upon recommendation by the governing board, district interns shall be issued preliminary credentials, upon the completion of successful service as a teacher pursuant to subdivision (b) of Section 44325, unless the governing board recommends, and the commission finds substantial evidence, that the person is not qualified to teach. A school district may require a district intern who is pursuing a clear credential to complete an approved induction program if funds are available or approved coursework in accordance with paragraph (5) of subdivision (c) of Section 44259. Pursuant to Article 11 (commencing with Section 44380), teachers participating in an induction program pursuant to Article 4.5 (commencing with Section 44279.1) are no longer eligible for funding under the district intern program.

(c) Notwithstanding Section 44261, the preliminary credential awarded to any district intern holding a district intern credential to teach bilingual education classes shall be a basic teaching credential with a bilingual-crosscultural language and academic development emphasis. Notwithstanding Section 44265, the preliminary credential awarded to any district intern who holds a district intern credential to teach special education pupils shall be a special education specialist instruction credential that authorizes the holder to teach special education pupils.

(d) It is the intent of the Legislature that institutions of higher education that operate approved programs of professional preparation work cooperatively with school districts that offer district intern programs for a special education specialist credential to apply the regular education coursework and fieldwork from the special education district intern program toward earning a multiple or single subject teaching credential through the institution.

(Amended by Stats. 2009, Ch. 316, Sec. 4. Effective January 1, 2010.)






ARTICLE 8 - Certificates and Credentials

44330

Except where such service is provided by a school district pursuant to Section 44332.5, each county or city and county board of education may provide for the registration of any valid certification or other document authorizing the holder thereof to serve in a position requiring certification qualifications as an employee of the county superintendent of schools of such county or city and county or of a school district under the jurisdiction of such county superintendent of schools. Such registration shall authorize the service of the holder as an employee of the county superintendent of schools or of any school district under his jurisdiction in the capacity in which and for the period of time for which the certification or other document is valid.

(Enacted by Stats. 1976, Ch. 1010.)



44331

County boards of education may renew any certificate legally issued by them prior to October 1, 1945, and now in force; provided, that no certificate granted upon a credential issued by the State Board of Education or commission for a limited period shall be renewed or extended unless the credential upon which it was issued has been renewed or extended, and then only for the period of the renewal or extension of the credential.

(Enacted by Stats. 1976, Ch. 1010.)



44332

(a) Except where that service is provided by a school district authorized to register certification documents pursuant to Section 44332.5, each county or city and county board of education may issue temporary certificates for the purpose of authorizing salary payments to certified employees whose credential applications are being processed or to personnel employed in children’s centers or other preschool educational programs whose permit applications are being processed. However, the individual must have demonstrated proficiency in basic reading, writing, and mathematic skills pursuant to the requirements of Section 44252.5. The applicant for the temporary certificate shall make a statement under oath that he or she has duly filed an application for a credential or permit together with the required fee and that, to the best of his or her knowledge, no reason exists why a certificate or permit should not be issued. The certificate or permit shall be valid for not more than one calendar year from the date of issuance.

(b) The county or city and county board of education shall cancel the temporary certificate or permit immediately upon receipt of certification in writing from the commission that the applicant apparently does not possess adequate academic qualifications or apparently has a criminal record that would disqualify the applicant.

(c) A temporary certificate issued to a permit applicant is not valid beyond the time that the commission either issues or denies the originally requested permit. A temporary certificate issued to a credential applicant is not valid beyond the time that the commission provides written notification to the county or city and county board of education that the applicant apparently does not possess adequate qualifications, that the commission has received facts that may cause denial of the application, or issues or denies the originally requested credential.

(d) A county or city and county board of education may not issue a temporary certificate to an applicant whose teaching credential is revoked or suspended.

(Amended by Stats. 1999, Ch. 281, Sec. 2. Effective January 1, 2000.)



44332.5

(a) A school district that may issue warrants pursuant to Section 42647 may, at its discretion, provide for the registration of a valid certification or other document authorizing the holder to serve in a position requiring certification qualifications as an employee of the school district.

(b) During any period when summary criminal history information is not available from the Federal Bureau of Investigation, an applicant for an initial credential, certificate, or permit shall not be employed in a position requiring certification qualifications until he or she has met the minimum requirements for a temporary certificate of clearance. A temporary certificate of clearance or a credential, certificate, or permit authorizing service in the public schools shall be issued when the applicant has:

(1) Made full disclosure of all facts necessary to establish his or her true identity.

(2) Made a statement under penalty of perjury that he or she has not been convicted of a crime which would constitute grounds for the denial of the credential, permit, or certificate applied for.

An applicant shall not be required to disclose, and the Committee of Credentials shall not inquire into or consider, any acts or omissions not related to the applicant’s fitness to teach or to perform other duties for which he or she is certificated, or that is related to his or her competence to perform the duties authorized by his or her credential.

(3) Paid to the Commission on Teacher Credentialing the amount of twelve dollars ($12) or the fees or costs which have been or will be assessed by the Federal Bureau of Investigation for the issuance of its summary criminal history of the applicant when this information is once again made available to the commission. The fees authorized by this paragraph shall be applicable to all credentials, permits, and certificates which were applied for or issued after October 1, 1981.

(c) Upon receipt of a statement from the Federal Bureau of Investigation that it has no summary criminal history information on the applicant, or upon receipt of the summary criminal history information and clearance by the Committee of Credentials, a temporary certificate of clearance shall be converted to a regular certificate of clearance.

(Amended by Stats. 2009, Ch. 53, Sec. 6. Effective January 1, 2010.)



44332.6

(a) (1) Before issuing a temporary certificate pursuant to Section 44332, a county or city and county board of education shall obtain a criminal record summary about the applicant from the Department of Justice and shall not issue a temporary certificate if the applicant has been convicted of a violent or serious felony.

(2) Before issuing a temporary certificate of clearance pursuant to Section 44332.5, a school district shall obtain a criminal record summary about the applicant from the Department of Justice and shall not issue a temporary certificate of clearance if the applicant has been convicted of a violent or serious felony.

(b) This section applies to any violent or serious offense which, if committed in this state would have been punishable as a violent or serious felony.

(c) For purposes of this section, a violent felony is any felony listed in subdivision (c) of Section 667.5 of the Penal Code and a serious felony is any felony listed in subdivision (c) of Section 1192.7 of the Penal Code.

(d) Notwithstanding subdivision (a), a person shall not be denied a temporary certificate or a temporary certificate of clearance solely on the basis that he or she has been convicted of a violent or serious felony if the person has obtained a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(e) Notwithstanding subdivision (a), a person shall not be denied a temporary certificate or a temporary certificate of clearance solely on the basis that the person has been convicted of a serious felony that is not also a violent felony, if that person can prove to the sentencing court of the offense in question, by clear and convincing evidence, that he or she has been rehabilitated for the purposes of school employment for at least one year. If the offense in question occurred outside this state, then the person may seek a finding of rehabilitation from the court in the school district in which he or she is a resident.

(f) (1) Notwithstanding paragraph (1) of subdivision (a), a county or city and county board of education may issue a temporary certificate to an employee currently and continuously employed by a school district within the county who is serving under a valid credential and has applied for a renewal of that credential or for an additional credential without obtaining a criminal record summary for that employee.

(2) Notwithstanding paragraph (2) of subdivision (a), a county or city and county board of education may issue a temporary certificate of clearance to an employee currently and continuously employed by a school district within the county who is serving under a valid credential and has applied for a renewal of that credential or for an additional credential without obtaining a criminal record summary for that employee.

(Amended by Stats. 1998, Ch. 840, Sec. 5. Effective September 25, 1998.)



44333

The standard for the exchange credential shall be as prescribed by the commission pursuant to Section 44853.

This credential shall authorize service in a position requiring certification qualifications as an exchange certified employee for performance of the services specified in the credential. Services for which a license is required by the Business and Professions Code may not be authorized unless the applicant holds such a license.

(Enacted by Stats. 1976, Ch. 1010.)



44334

Except as provided in this code, no certification document shall be granted to any person unless and until he has subscribed to the following oath or affirmation: “I solemnly swear (or affirm) that I will support the Constitution of the United States of America, the Constitution of the State of California, and the laws of the United States and the State of California.” The oath or affirmation shall be subscribed and certified or declared, pursuant to Section 2015. 5 of the Code of Civil Procedure, and shall be filed with the commission. Any certificated person who is a citizen or subject of any country other than the United States, and who is employed in any capacity in any of the public schools of the state shall, before entering upon the discharge of his duties, subscribe to an oath to support the institutions and policies of the United States during the period of his sojourn within the state. Upon the violation of any of the terms of the oath or affirmation, the commission shall suspend or revoke the credential which has been issued.

(Enacted by Stats. 1976, Ch. 1010.)



44335

The issuance of any teaching credential requires (1) the passing of a satisfactory examination on the provisions and principles of the Constitution of the United States in a community college, college, or university of recognized merit or (2) the satisfactory completion of two semester units of work on the provisions and principles of the Constitution of the United States in any university or college from which undergraduate credits earned are accepted by the commission as meeting undergraduate credit requirements for credentials issued by the commission or in any publicly supported community college in the state. Public and private institutions in California may be authorized to attest to the individual’s satisfaction of this requirement.

The requirements of this section do not apply to the designated subjects teaching credential authorizing part-time employment only.

(Amended by Stats. 1977, Ch. 36.)



44336

When required by the commission, the application for a certification document or the renewal thereof shall be accompanied by a certificate in such form as shall be prescribed by the commission, from a physician and surgeon licensed under the provisions of the Business and Professions Code or a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, showing that the applicant is free from any contagious and communicable disease or other disabling disease or defect unfitting the applicant to instruct or associate with children.

(Amended by Stats. 2010, Ch. 512, Sec. 4. Effective January 1, 2011.)



44337

No person otherwise qualified shall be denied the right to receive credentials from the commission, to receive training for the purpose of becoming a teacher, or to engage in practice teaching in any school, on the grounds he or she is an individual with a disability; nor shall any school district refuse to engage a teacher on such grounds, provided, that the teacher, with reasonable accommodations, is able to carry out the duties of the position for which he or she applies in the school district. “Disability,” as used in this section, means (1) a physical or mental impairment that substantially limits one or more of the major life activities of the individual, (2) a record of such an impairment, or (3) being regarded as having such an impairment.

(Amended by Stats. 1992, Ch. 913, Sec. 12. Effective January 1, 1993.)



44338

No person otherwise qualified shall be denied the right to receive credentials issued by the commission, to receive training for the purpose of becoming a teacher, or to engage in practice teaching in any school, on the ground he or she is a person with a disability; provided, that the person does not pose a direct threat of substantial harm to the health or safety of other individuals.

(Amended by Stats. 1992, Ch. 913, Sec. 13. Effective January 1, 1993.)



44339

(a) The commission shall adopt, in addition to any other regulations authorized by law, regulations requiring every applicant for a credential, or for the renewal of a credential, to submit reasonable evidence of identification and good moral character.

(b) The adopted rules and regulations shall specify that an applicant shall not be required to disclose, and the Committee of Credentials shall not inquire into or consider, any acts or omissions not related to the applicant’s fitness to teach or perform other duties for which he or she is certificated, or which is related to his or her competence to perform the duties authorized by his or her credential.

(c) The adopted rules and regulations shall also prescribe the notice which shall be supplied to each applicant on the application form, which shall include the following information:

(1) The offenses which constitute grounds for the mandatory denial or revocation of a credential.

(2) The offenses for which the commission is authorized to deny or revoke a credential, depending upon the degree of rehabilitation or requalification demonstrated by the applicant.

(3) The standards under which the commission determines that it shall not investigate or pursue offenses which are not clearly related to an applicant’s fitness or competence to teach or perform other certificated services.

(Amended by Stats. 1982, Ch. 996, Sec. 4. Effective September 14, 1982.)



44340

Each applicant for a credential, or for the renewal of a credential, shall submit with his application duplicate personal identification cards provided by the commission upon which shall appear the legible fingerprints and a personal description of the applicant.

The commission is authorized to, and shall adopt such regulations as may in its judgment be necessary for the administration of this section.

(Enacted by Stats. 1976, Ch. 1010.)



44341

(a) (1) For the purpose of ascertaining the moral character and true identity of the holder of a credential or an applicant for a credential or the renewal of a credential after jurisdiction to commence an initial review pursuant to subdivision (b) of Section 44242.5 has been established, the commission is authorized to require the production of information, records, reports, and other data from any public agency. For the purposes of determining whether jurisdiction exists, the commission is also authorized to require the limited production of records as set forth in subdivision (f) of Section 44242.5.

(2) This information shall be provided to the commission within 30 days of the request.

(3) The commission shall maintain the confidentiality of this information in accordance with Chapter 1 (commencing with Section 1798) of Title 1.8 of the Civil Code.

(b) Except for the situation prescribed in subdivision (d), every applicant for a credential or for the renewal of a credential shall be deemed to have given his or her consent for the securing of, and disclosure of, information to the commission for the sole purpose of ascertaining the moral character and true identity of the holder of a credential, the applicant for a credential, or a credential holder applying for the renewal of the credential.

(c) The Department of Justice shall furnish, upon application of the commission or its authorized representative, all information pertaining to any applicant of whom there is a record in its office except that information which may compromise or prejudice an ongoing criminal investigative matter may be withheld until the matter is completed.

(d) With the written consent of an applicant for a credential or a credential holder, the commission upon written request of any private school authority, shall release to that private school authority information and other data relative to the identification or fitness of any applicant for a teaching position in the private school so long as not otherwise prohibited by any other provision of law.

(e) Each application for a credential shall contain notice that the information provided by the applicant is subject to investigation for, and verification of, the applicant’s moral character and true identity by means of review of information, records, reports, and other data from any agency or department of the state or any political subdivision of the state, whether chartered by the state or not, secured by the commission for these purposes.

(Amended by Stats. 2001, Ch. 342, Sec. 25. Effective January 1, 2002.)



44342

Teachers, principals, supervisors, school librarians, superintendents and assistant superintendents, and other certified personnel who are presently employed in public schools in California shall not be adversely affected by this chapter. However, presently employed personnel and those in preparation shall be permitted to seek initial or renewal certification under the terms of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



44343

A credential which was issued prior to July 1, 1973, shall remain in force as long as it is valid and continues to be valid under the law and regulations of the commission. The commission may not by regulation invalidate such valid credential unless it issues to the holder thereof, in substitution, a new credential authorized by other sections of this chapter which is no less restrictive than the credential for which it was substituted with respect to the kind of service which it authorizes, and the grades or classes of types of schools in which it authorizes services.

(Enacted by Stats. 1976, Ch. 1010.)



44344

(a) The commission shall issue the appropriate credentials authorized by the law operative, and the rules and regulations of the commission in effect on December 31, 1971, to any person who completed the requirements for such credential prior to September 15, 1974.

(b) A person may be issued a credential under this section after September 15, 1974, if that person, between December 31, 1971, and September 15, 1974:

(1) Was engaged in teaching in a foreign country, after such person had completed the requirements of such credential.

(2) Holds a credential issued under partial fulfillment and was working towards meeting the requirements of that credential and was enrolled in a teacher training institution.

(3) Was working towards meeting the requirements of such credential and was prevented from completing those requirements because of active military service, illness, or other causes determined by the commission.

(4) Was accepted into and enrolled in a teacher education curriculum at any institution and would be required to take more than 15 semester-hour units or the equivalent quarter-hour units after September 15, 1974, beyond the requirements necessary to receive such credential, in order to meet the requirements of credentials issued under this chapter.

(5) Was enrolled in a student-declared degree program at an accredited institution leading to such credential with at least a junior standing as determined by the institution and would be required to take more than 15 semester-hour units or the equivalent quarter-hour units after September 15, 1974, beyond the requirements necessary to receive such credential, in order to meet the requirements of credentials issued under this chapter.

(c) No credential authorized under this law and rules and regulations in effect on December 31, 1971, shall be issued to any person pursuant to the exceptions specified in paragraphs (1) to (5), inclusive, of subdivision (b) after September 15, 1976.

(d) For the purposes of this section, “teacher education curriculum” means any professional education course or sequence of professional education courses required for a credential authorized by the law operative, and the rules and regulations of the commission in effect on December 31, 1971.

(e) For the purposes of this section, “student-declared degree program” means any student-elected degree objective at an approved institution selected for the purpose of obtaining a credential authorized by the law operative, and the rules and regulations of the commission in effect on December 31, 1971.

(Enacted by Stats. 1976, Ch. 1010.)



44345

The commission may deny any application for the issuance of a credential or for the renewal of a credential made by any applicant who falls under any of the following categories:

(a) Lacks the qualifications which are prescribed by law or regulations adopted by the commission pursuant thereto.

(b) Is physically or mentally so disabled as to be rendered unfit to perform the duties authorized by the credential for which he or she applies. However, the mere fact that an applicant has sought or received psychiatric treatment shall not be considered as preliminary evidence of mental disability and shall not provoke special scrutiny of such applicant’s qualifications for a credential.

(c) Is addicted to the use of intoxicating beverages to excess.

(d) Is addicted to the use of controlled substances.

(e) Has committed any act involving moral turpitude.

(f) Has had a certification document revoked.

(g) Has intentionally practiced or attempted to practice any material deception or fraud in his or her application.

(h) Fails or refuses to furnish reasonable evidence of identification or good moral character.

(i) Has been convicted of any offense defined in subdivision 1 of Section 314 of the Penal Code prior to September 7, 1955.

Any denial pursuant to subdivisions (a) to (e), inclusive, shall be based upon reasons related to the applicant’s fitness to teach or fitness to perform other duties for which that applicant is certificated, or competence to perform the duties which the credential would authorize the applicant to perform.

(Amended by Stats. 1984, Ch. 1635, Sec. 25.)



44346

(a) The commission shall deny any application for the issuance of a credential or for the renewal of a credential made by any applicant who comes within any of the following classes:

(1) Has been determined to be a sexual psychopath under the provisions of Article 1 (commencing with Section 6300) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code or under similar provisions of law of any other state.

(2) Has been convicted of any sex offense, as defined in Section 44010.

(3) Has been convicted of a controlled substance offense, as defined in Section 44011.

(4) Has been found to be insane through a criminal proceeding by a federal court or a court in this or any other state.

(b) (1) Notwithstanding paragraphs (2) and (3) of subdivision (a), no person shall be denied a credential solely on the basis that he or she has been convicted of a crime specified in paragraphs (2) and (3) of subdivision (a) if the person has obtained a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code, and if his or her probation has been terminated and the information or accusation has been dismissed pursuant to Section 1203.4 of the Penal Code.

(2) Notwithstanding any other law, the commission shall deny the application of any applicant who is required to register as a sex offender pursuant to either of the following:

(A) Section 290 of the Penal Code.

(B) A law of any other state or of the United States when the underlying offense, if committed or attempted in this state, would require registration as a sex offender under Section 290 of the Penal Code.

(c) Notwithstanding paragraph (3) of subdivision (a) or subdivision (b), the commission may issue a credential to a person convicted of a controlled substance offense as defined in Section 44011 if the commission determines from the evidence presented that the person has been rehabilitated for at least five years, or has received a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code, or if the accusation or information against the person has been dismissed and he or she has been released from all disabilities and penalties resulting from the offense pursuant to Section 1203.4 of the Penal Code.

(d) Notwithstanding paragraph (4) of subdivision (a), the commission may issue a credential to a person found to be insane through a criminal proceeding by a federal court or a court in this or any other state if the commission determines from the evidence presented that the person has been rehabilitated for at least five years.

(Amended by Stats. 2002, Ch. 471, Sec. 1. Effective September 11, 2002.)



44346.1

(a) The commission shall deny any application for the issuance of a credential made by an applicant who has been convicted of a violent or serious felony or a crime set forth in subdivision (a) of Section 44424 or whose employment has been denied or terminated pursuant to Section 44830.1.

(b) This section applies to any violent or serious offense which, if committed in this state, would have been punishable as a violent or serious felony.

(c) For purposes of this section, a violent felony is any felony listed in subdivision (c) of Section 667.5 of the Penal Code and a serious felony is any felony listed in subdivision (c) of Section 1192.7 of the Penal Code.

(d) Notwithstanding subdivision (a), the commission may, but is not required to, grant a credential to an applicant who has been convicted of a violent or serious felony if the person is eligible for, and has obtained, a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(Amended by Stats. 2001, Ch. 342, Sec. 26. Effective January 1, 2002.)



44346.5

(a) The Commission on Teacher Credentialing shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice of all individuals, as described in subdivision (a) of Section 49024, for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and state or federal arrests and also information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the individual is free on bail or on his or her own recognizance pending trial or appeal.

(b) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the commission.

(c) The Department of Justice shall provide a state and federal level response to the commission pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(d) The commission shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for individuals described in subdivision (a) of Section 49024 of this code.

(e) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this section.

(f) (1) If a denial of an application for a certificate is due at least in part to the individual’s state or federal criminal history record, the commission shall provide to the individual a copy of his or her criminal history record search response with the notice of the denial.

(2) The state or federal criminal history record search response shall not be modified or altered from its form or content as provided by the Department of Justice.

(3) The criminal history record search response shall be provided in such a manner as to protect the confidentiality and privacy of the individual’s criminal history record and the criminal history record search response shall not be made available by the commission to any school district or county office of education.

(4) The commission shall retain a copy of the individual’s criminal history record search response, and the date and the address to which it was sent. The commission shall make this information available upon request by the Department of Justice or the Federal Bureau of Investigation.

(Amended by Stats. 2010, Ch. 328, Sec. 41. Effective January 1, 2011.)



44347

The terms of credentials shall be as specified in this article.

(Enacted by Stats. 1976, Ch. 1010.)



44348

Except as otherwise specifically required in this chapter, the commission shall establish regulations pertaining to the expiration dates of initially issued and renewed credentials.

(Enacted by Stats. 1976, Ch. 1010.)



44349

Each credential issued by the commission shall clearly state the kind of service that it authorizes, the grades or classes, or the types of schools in which it authorizes service, and shall have such other content as the commission may prescribe or as may be prescribed by authority of the commission.

(Enacted by Stats. 1976, Ch. 1010.)



44350

(a) Each credential issued shall contain its date of expiration, be issued on a form prescribed by the commission, and bear the signatures of the executive director and the chair of the commission or their facsimile signatures.

(b) In order to ensure the timely processing of an application for a credential, either electronically or by printed copy, the commission shall process an application within 50 business days of receipt.

(c) A school district, county office of education, nonpublic school, charter school, or institution of higher education submitting an application for a credential, certificate, permit, or other document shall submit the application to the commission not more than three months after the issuance date of the document requested.

(d) The processing time set forth in subdivision (b) does not apply to an application subject to a fitness review by the commission pursuant to Article 3 (commencing with Section 44240) of Chapter 2, or an application subject to a fitness review based on allegations of unfitness pursuant to Article 1 (commencing with Section 44420) of Chapter 3.

(Amended by Stats. 2007, Ch. 133, Sec. 1. Effective January 1, 2008.)



44351

Whenever the date of expiration of any credential occurs while the person holding the credential is in the active military service of the United States of America or of the State of California, including active service in any uniformed auxiliary of, or to, any branch of such military service created or authorized as such auxiliary by the Congress of the United States of America or by the Legislature of the State of California or in the service of the United States Merchant Marine, or in the full-time paid service of the American Red Cross, during any national emergency declared by the President of the United States of America, or during a war in which the United States of America is engaged, or within six months after such person honorably leaves such service or has been placed on inactive duty, the credential is hereby continued in force until six months after such person honorably leaves such service or has been placed on inactive duty.

The holder of a credential so extended shall be entitled to a renewal of the credential prior to its date of expiration as herein fixed, subject to provisions of this code relating to the renewal of credentials.

(Enacted by Stats. 1976, Ch. 1010.)



44352

Whenever satisfactory proof is presented to the commission by any person to whom the commission has granted a credential that has been lost or destroyed, the commission shall issue to him a new credential of the same kind, grade, character, and tenure as that lost or destroyed.

For issuance of the new credential the commission shall require a fee to cover the cost of replacement not to exceed the fee for issuance of an original credential pursuant to Section 44235. The revenues from the fee provided for in this section shall not be available for expenditure until appropriated.

(Enacted by Stats. 1976, Ch. 1010.)



44353

Satisfactory proof shall consist of an affidavit by the person, giving the kind of the credential, the date of issue, if possible, and the basis upon which it was issued, together with such other information as the issuing authority may require.

(Enacted by Stats. 1976, Ch. 1010.)



44354

Any oath required of an applicant for a credential may be administered by any of the persons enumerated in Section 60, by such employees of the Department of Education as the Superintendent of Public Instruction may designate, and by such employee of the commission as the commission may designate.

(Enacted by Stats. 1976, Ch. 1010.)



44355

(a) Except as provided in subdivision (b), all credentials regularly issued are valid until revoked, suspended, or expired as provided by law.

(b) A credential issued under either of the following circumstances is void and shall be deemed to be void from the date it was issued:

(1) A credential which would not have been issued but for a material deception or fraud committed by an applicant or by another in the applicant’s behalf; or

(2) A credential which the commission had no lawful authority to issue and which would not have been issued but for some material mistake of law or fact by either or both the applicant and the commission.

(c) A notice that a credential is void pursuant to paragraph (1) or (2) of subdivision (b) shall be served upon the credential holder at his or her last known address as provided in Section 1013 of the Code of Civil Procedure. Within 30 days thereafter, such notice may be appealed to the commission only on the grounds that there was no fraud, material deception, or error and that the commission had the lawful authority to issue the credential on the facts stated in the application.

(Added by Stats. 1980, Ch. 488, Sec. 1.)






ARTICLE 9 - Penalties for the Submission of Fraudulent Documents

44360

Any person is guilty of a misdemeanor who, individually or in a representative or any other capacity, does any of the following:

(a) Alters with fraudulent intent, or uses or attempts to use any altered diploma, certificate, transcript, affidavit, or any other evidence to be used in obtaining a credential or certificate authorizing service in the public schools.

(b) Assumes any degree or title not conferred upon him or her in the manner and by the authority recognized in this chapter with intent to represent falsely that he or she has received that degree or title, or who willfully makes any false statement on any application for examination, license, credential, or certificate under this chapter.

(c) Sells, barters, or offers to sell or barter, or purchase or procure directly or indirectly with the intent that it be fraudulently used, any license, credential, or permit authorizing service in the public schools, or any diploma, certificate, affidavit, transcript, or any other evidence required for use in connection with any application for, or the granting of any license, credential, or certificate authorizing service in, the public schools.

(d) Performs or attempts to perform any teaching or other certified service in any public school under a false or assumed name, or under any name other than that inscribed by the commission on any license, credential, or certificate authorizing him or her to perform those services. This provision shall not apply to persons who, because of marriage or other good faith reasons, have given notice of a name change.

(e) Refuses or willfully fails to surrender upon demand of the commission, his or her license, credential, or certificate authorizing teaching or service in the public schools upon revocation, suspension, or voiding of those documents under this chapter.

(Added by Stats. 1986, Ch. 632, Sec. 1.)



44361

Every person filing for record or attempting to file for record the license, credential, or certificate issued to another person, falsely claiming himself or herself to be the person named in or entitled to the license, credential, or certificate, is guilty of a misdemeanor and, upon conviction thereof, shall be subject to imprisonment in the county jail for not more than one year.

(Added by Stats. 1986, Ch. 632, Sec. 1.)



44362

Every fact necessary to establish the qualifications of an applicant for the issuance of any license, credential, or certificate authorizing the performance of services in the public schools shall be verified under penalty of perjury. An oath to this effect shall be displayed prominently on each application form, and shall be dated and subscribed by the applicant.

(Added by Stats. 1986, Ch. 632, Sec. 1.)






ARTICLE 10 - Accreditation in Educator Preparation

44370

The Legislature finds and declares that the competence and performance of professional educators depends in part on the quality of their academic and professional preparation. The Legislature recognizes that standards of quality in collegiate preparation complement standards of candidate competence and performance, and that general standards and criteria regarding the overall quality of a candidate’s preparation are as essential as the assessment of the candidate’s competence and performance.

(Amended by Stats. 1993, Ch. 426, Sec. 1. Effective January 1, 1994.)



44371

(a) The system for accreditation of educator preparation shall do all of the following:

(1) Concentrate on the overall quality of educator preparation in credential programs.

(2) Hold professional elementary, secondary, and postsecondary educators responsible for quality in the preparation of professional practitioners.

(3) Contribute to improvements in educator preparation and recognize excellence in preparation programs and institutions.

(4) Be governed by an accreditation framework that sets forth the policies of the commission regarding the accreditation of educator preparation.

(b) The accreditation framework shall do all of the following:

(1) Establish broad, flexible policies and standards for accreditation of educator preparation.

(2) Define the accreditation responsibilities, authority, and roles of the commission and the Committee on Accreditation.

(3) Establish an accreditation system that is efficient and cost effective.

(4) Require that accreditation decisions be based on sufficient, reliable evidence about the quality of educator preparation.

(Amended by Stats. 2011, Ch. 348, Sec. 7. Effective January 1, 2012.)



44372

The powers and duties of the commission regarding the accreditation system shall include the following:

(a) Adopt and implement an accreditation framework, which sets forth the policies of the commission regarding the accreditation of educator preparation in California.

(b) Establish and modify credential-specific standards, experimental program standards, and alternative program standards, as defined in the adopted accreditation framework.

(c) Rule on the eligibility of an applicant for accreditation when the applying institution has not previously prepared educators for state certification in California, pursuant to subdivision (a) of Section 44227.

(d) Appoint and reappoint the members of the Committee on Accreditation, in accordance with Section 44373, by selecting among nominees submitted by a panel of distinguished educators.

(e) Review periodic accreditation reports by the Committee on Accreditation, and refer accreditation issues and concerns to the committee for its examination and response.

(f) Hear and resolve appeals of accreditation decisions, pursuant to subdivision (e) of Section 44374.

(g) Allocate resources annually for implementation of the accreditation system.

(h) With the Committee on Accreditation, jointly design an evaluation of accreditation policies and their implementation.

(i) Inform and advise the Legislature regarding statutory issues related to accreditation, and submit legislative recommendations, after considering the advice of the Committee on Accreditation, educational institutions, and professional organizations.

(Amended by Stats. 2011, Ch. 348, Sec. 8. Effective January 1, 2012.)



44373

(a) There is hereby established the Committee on Accreditation consisting of 12 members selected for their distinguished records of accomplishment in education. Six members shall be from postsecondary education institutions, and six shall be certificated professionals in public schools, school districts, or county offices of education in California. No member shall serve on the committee as a representative of any organization or institution. Membership shall be, to the maximum extent possible, balanced in terms of ethnicity, gender, and geographic regions. The committee shall include members from elementary and secondary schools, and members from public and private institutions of postsecondary education.

(b) The terms of committee members shall be in accordance with the accreditation framework. Appointment of the initial committee members shall be from nominees submitted by a panel of distinguished educators, who are named by a consensus of the commission and the accreditation advisory council, pursuant to Section 44371, as that section read on December 31, 1993. Appointment of subsequent committee members shall be from nominees submitted by a distinguished panel named by a consensus of the commission and the Committee on Accreditation. For each committee position to be filled by the commission, the panel shall submit two highly qualified nominees.

(c) The committee shall do, but shall not be limited to doing, all of the following:

(1) Make decisions about the accreditation of educator preparation. The committee’s decisionmaking process shall be in accordance with the accreditation framework.

(2) Make decisions about the initial accreditation of new programs of educator preparation in accordance with procedures established by the committee.

(3) Determine the comparability of standards submitted by applicants with those adopted by the commission, in accordance with the accreditation framework.

(4) Adopt guidelines for accreditation reviews, and monitor the performance of accreditation teams and other aspects of the accreditation system.

(5) Present an annual accreditation report to the commission and respond to accreditation issues and concerns referred to the committee by the commission.

(Repealed and added by Stats. 1993, Ch. 426, Sec. 7. Effective January 1, 1994.)



44374

(a) The accreditation framework shall include common standards that relate to aspects of program quality that are the same for all credential programs. The framework shall also include multiple options for program standards.

(b) The accreditation framework shall include provisions regarding well-trained accreditation teams whose members shall be drawn from a pool of California college and university faculty members and administrators, elementary and secondary school teachers and other certificated professionals, and local school board members. For each accreditation visit there shall be one team, whose size, composition, and expertise shall be constituted according to the accreditation framework.

(c) An accreditation team shall present its report and recommendations to the Committee on Accreditation in accordance with the accreditation framework. The committee shall consider the accreditation team report and recommendations, and shall also consider evidence, which may be submitted by the institution, that the team demonstrated bias or acted arbitrarily or capriciously or contrary to the policies of the accreditation framework or the procedural guidelines of the committee.

(d) The Committee on Accreditation shall make a single decision to accredit, to accredit with stipulations, or to deny accreditation to an institution’s credential programs, pursuant to Section 44373 and the accreditation framework.

(e) An institution has the right to appeal to the commission if the procedures or decisions of an accreditation team or the Committee on Accreditation are arbitrary, capricious, unfair, or contrary to the policies of the commission or the procedural guidelines of the committee. An institution also has the right to recommend changes in the accreditation policies of the commission, which shall be considered by the commission in consultation with the executive director and the Committee on Accreditation.

(f) At the request of an institution, the accreditation of an education unit or a specific program by a national accrediting body shall substitute for state accreditation provided that the national accrediting body has satisfied the applicable conditions set forth in the accreditation framework.

(Repealed and added by Stats. 1993, Ch. 426, Sec. 9. Effective January 1, 1994.)



44374.5

(a) The commission may charge fees to cover the standard costs of reviewing new and existing educator preparation programs. Sponsors of educator preparation programs shall submit the established fee to the commission when submitting a proposal for a new program, and, as determined by the commission, for the review of an existing program. The commission shall not waive the fee for the review of existing programs for in-kind contributions from sponsors of educator preparation programs. The commission may review the established fees on a periodic basis and adjust the fees as necessary. The commission shall notify the chairpersons of the committees and subcommittees in each house of the Legislature that consider the State Budget and the Department of Finance at least 30 days before implementing the fees and at least 30 days before making any subsequent fee adjustments.

(b) The commission may charge commission-approved entities a fee to recover the costs of accreditation activities in excess of the regularly scheduled data reports, program assessments, and accreditation site visits. This includes, but is not necessarily limited to, accreditation revisits, addressing stipulations, or program assessment reviews beyond those supported within the standard costs of review. Sponsors of educator preparation programs shall submit the established fee to the commission in the year that the extraordinary activities are performed. The commission may review the established fee on a periodic basis, and adjust the fee as necessary. The commission shall notify the chairpersons of the committees and subcommittees in each house of the Legislature that consider the State Budget and the Department of Finance at least 30 days before implementing the fee and at least 30 days before making any subsequent fee adjustments.

(Amended by Stats. 2014, Ch. 32, Sec. 29. Effective June 20, 2014.)






ARTICLE 11 - Alternative Certification

44380

(a) The Legislature finds and declares that the teaching profession must be able to recruit talented individuals, in addition to college students, from a variety of sources to address geographic and subject area shortages. Many persons changing careers and early retirees from industry and the military are interested in the challenge of teaching.

(b) The Legislature further finds that, in California, there is a serious shortage of qualified teachers in the subjects of mathematics and science, teachers who work with limited-English-proficient pupils, minority teachers, and special education teachers.

(c)Therefore, in enacting this article, the Legislature intends to encourage public school districts, county offices of education, and colleges and universities to design concentrated programs leading to a permanent credential for people with work experience and others who already have a bachelor’s degree.

(Amended by Stats. 2008, Ch. 518, Sec. 4. Effective January 1, 2009.)



44381

As used in this article, “alternative certification program” is a program operated by a school district, county office of education, college or university, or other public education entity, individually or in collaboration with other public education entities in the region to be served, and designed to provide a concentrated program leading to a permanent teaching credential.

(Added by Stats. 1993, Ch. 1147, Sec. 1. Effective January 1, 1994.)



44382

Alternative certification programs shall address geographic and subject matter shortage areas, and shall be targeted toward people with work experience and others who already have a bachelor’s degree in the field in which they plan to teach.

(Added by Stats. 1993, Ch. 1147, Sec. 1. Effective January 1, 1994.)



44383

School districts or county offices of education operating, or that propose to operate, an alternative certification program pursuant to this article, may apply to the Commission on Teacher Credentialing for incentive grant funding that has been appropriated for the purposes of this article.

(Added by Stats. 1993, Ch. 1147, Sec. 1. Effective January 1, 1994.)



44384

An alternative certification program that receives grant funding pursuant to this article shall be operated pursuant to either Article 7.5 (commencing with Section 44325) of this chapter or Article 3 (commencing with Section 44450) of Chapter 3, or both. The commission shall encourage, and may provide funding to, programs that include innovative training, assessment, or support models and strategies that have the potential of improving the quality of the teaching force. The commission shall encourage collaboration among school districts in funding alternative certification programs.

(Added by Stats. 1993, Ch. 1147, Sec. 1. Effective January 1, 1994.)



44385

The commission, with the assistance of representatives of classroom teachers, school administrators, parents, university and college educators, and others, as appropriate, shall establish criteria for selecting grant applicants to be funded. The criteria shall include the following:

(a) The demonstrated need for more fully prepared credentialed teachers, as defined in Section 44225.7, within each school district included in the application.

(b) The number of participants to be served and the number of credentialed teachers, with at least a preliminary or level 1 credential, at each schoolsite where interns will be assigned, including teachers serving as certificated staff mentors pursuant to Section 44560.

(c) The capacity of the school districts included in the application to provide mentoring support and assistance to intern teachers.

(d) The quality of the instruction, support, and assessment that will be available to interns, as evidenced by the response of the applicant to the commission’s standards of quality and effectiveness for preparation programs.

(e) The cost-effectiveness of the program.

(Amended by Stats. 2008, Ch. 518, Sec. 5. Effective January 1, 2009.)



44386

(a) From funds appropriated for the purposes of this article, the Commission on Teacher Credentialing shall award incentive grants to qualifying school districts or county offices of education. Each school district or county office of education that receives a grant shall provide matching funds from available sources in an amount equal to 50 percent of the cost of the alternative certification program. Grants shall be awarded by the commission for the remaining 50 percent of the cost of the alternative certification program, but in no event shall the grant amount awarded to a school district or county office of education exceed two thousand five hundred dollars ($2,500) per intern per year, except that the commission may require a lesser local contribution, or provide a larger grant per intern per year, in hardship cases.

(b) Participants in a district intern program conducted pursuant to Article 7.5 (commencing with Section 44325) or in an intern program conducted pursuant to Article 3 (commencing with Section 44450) of Chapter 3, who have received a preliminary credential and who are receiving funding for participating in an induction program pursuant to Article 4.5 (commencing with Section 44279.1) are not eligible for funding under this section.

(Amended by Stats. 2007, Ch. 730, Sec. 21. Effective January 1, 2008.)



44387

(a) From funds appropriated for purposes of this section, the commission may award increased funding, in addition to incentive grants awarded pursuant to Section 44386, to a school district or county office of education that agrees to enhance internship programs as provided in subdivision (b) and to address the distribution of teacher interns as required in subdivision (c).

(b) To qualify for increased intern program funding pursuant to this section, a school district or county office of education shall do all of the following:

(1) Provide teacher interns with the greater of (A) 120 hours of intensive preservice training focused on the teaching of English language learners, or (B) 40 hours of the preservice training in addition to all other required training, including, but not limited to, training required pursuant to Sections 44253.3, 44253.4, and 44253.10. The preservice training shall be completed before an intern teacher may provide instructional services.

(2) Provide all teacher interns with 40 hours of classroom observation, supervision, assistance, and assessment by one or more experienced teachers who possess valid certification to teach at the same grade level and the same subject matter and who are employed by the school district or county office of education, are assigned to assist the intern at the schoolsite, and, to the extent possible, are assigned to teach at the same schoolsite as the intern who is being assisted.

(3) Maintain a ratio of one experienced teacher to no more than five teacher interns at the same schoolsite.

(c) To continue to receive increased intern program funding pursuant to this section, commencing with the receipt of funding for a second year, a school district or county office of education shall show annually to the commission that no high-priority school, as described in Section 52055.605, will have a higher percentage of teacher interns than the districtwide average of teacher interns at a school in that year.

(d) Increased funding up to a total of three thousand five hundred dollars ($3,500) per intern, per year, may be awarded by the commission to a school district or county office of education that meets the requirements of this section.

(e) Participants in an alternative certification program pursuant to this article, a district intern program conducted pursuant to Article 7.5 (commencing with Section 44325), or an intern program conducted pursuant to Article 3 (commencing with Section 44450) of Chapter 3, who have received a preliminary credential and who are generating funding for participating in an induction program pursuant to Article 4.5 (commencing with Section 44279.1) are eligible to generate enhanced funding under this section.

(f) When reporting to the Legislature and the Governor pursuant to Section 44225.6, the commission shall include the number of school districts and county offices of education receiving increased funding, and the number of interns for whom increased funding is claimed, pursuant to this section.

(Amended by Stats. 2007, Ch. 345, Sec. 4. Effective January 1, 2008.)






ARTICLE 12 - California School Paraprofessional Teacher Training Program

44390

The Legislature hereby finds and declares that over the next five years, as many as 50 percent of the classroom teachers in many urban school districts with large percentages of minority pupils will be eligible for retirement. The Legislature further finds and declares that in many school districts there are a number of classified employees, particularly minority group members, who are enrolled in, who have been enrolled in, or who would be interested in enrolling in, a teacher training program leading to a teaching credential if they were provided assistance in applying for admission and financial aid for that purpose.

The Legislature also finds and declares that educational paraprofessionals who serve pupils in the public schools provide valuable instructional services to public school pupils. A program to enhance instructional competencies and to prepare school paraprofessionals to become teachers would result in improved services in terms of their role in the instructional program in the classroom.

(Added by Stats. 1995, Ch. 758, Sec. 26. Effective January 1, 1996.)



44391

This article shall be known and may be cited as the Wildman-Keeley-Solis Exemplary Teacher Training Act of 1997.

(Repealed and added by Stats. 1997, Ch. 831, Sec. 2. Effective January 1, 1998.)



44392

For the purposes of this article, unless the context clearly requires otherwise, the following terms shall have the following meanings:

(a) “Applicant” means a school district or county office of education applying for program funds under the California School Paraprofessional Teacher Training Program established pursuant to Section 44393.

(b) “Institutions of higher education” means the California Community Colleges, the California State University, the University of California, and private institutions of higher education that offer an accredited teacher training program.

(c) “Participant” means a school paraprofessional who elects to participate in the California School Paraprofessional Teacher Training Program.

(d) “Program” means the California School Paraprofessional Teacher Training Program established pursuant to Section 44393.

(e) “School paraprofessional” means the following job classifications: educational aide, instructional aide, special education aide, special education assistant, teacher associate, teacher assistant, teacher aide, pupil service aide, library aide, child development aide, child development assistant, and physical education aide.

(f) “Teacher training program” means an undergraduate or graduate program of instruction conducted by a campus of an institution of higher education that includes a developmentally sequenced career ladder to provide instruction, coursework, and clearly defined tasks for each level of the ladder, and that is designed to qualify students enrolled in the program for a teaching credential authorizing instruction in kindergarten and grades 1 to 12, inclusive.

(Amended by Stats. 2007, Ch. 554, Sec. 1. Effective January 1, 2008.)



44393

(a) The California School Paraprofessional Teacher Training Program is hereby established for the purpose of recruiting school paraprofessionals to participate in a program designed to encourage them to enroll in teacher training programs and to provide instructional service as teachers in the public schools.

(b) The commission, in consultation with the Chancellor of the California Community Colleges, the Chancellor of the California State University, the President of the University of California, the chancellors of private institutions of higher education that offer accredited teacher training programs, and representatives of certificated and classified employee organizations, shall select 24 or more school districts or county offices of education representing rural, urban, and suburban areas that apply to participate in the program. The commission shall ensure that, at a minimum, a total of 600 school paraprofessionals are recruited from among the 24 or more participating school districts or county offices of education. The criteria adopted by the commission for the selection of school districts or county offices of education to participate in the program shall include all of the following:

(1) The extent to which the applicant demonstrates the capacity and willingness to accommodate the participation of school paraprofessionals in teacher training programs conducted at institutions of higher education.

(2) The extent to which the applicant’s plan for the implementation of its recruitment program involves the active participation of one or more local campuses of the participating institutions of higher education in the development of coursework and teaching programs for participating school paraprofessionals. Each selected applicant shall be required to enter into a written articulation agreement with the participating campuses of the institutions of higher education.

(3) The extent to which the applicant’s plan for recruitment attempts to meet the demand for bilingual-crosscultural teachers.

(4) The extent to which the applicant’s plan for recruitment attempts to meet the demand for multiple subject credentialed teachers interested in teaching kindergarten or any of grades 1 to 3, inclusive. For purposes of this paragraph, each paraprofessional selected to participate shall have completed at least two years of undergraduate college or university coursework and shall have demonstrated an interest in obtaining a multiple subject teaching credential for teaching kindergarten or any of grades 1 to 3, inclusive.

(5) The extent to which the applicant’s plan for recruitment attempts to meet the demand for special education teachers.

(6) The extent to which a developmentally sequenced series of job descriptions leads from an entry-level school paraprofessional position to an entry-level teaching position in that school district or county office of education.

(7) The extent to which the applicant’s plan for recruitment attempts to meet its own specific teacher needs.

(8) The extent to which the applicant’s plan for implementation of its recruitment program involves participation in a district internship program pursuant to Article 7.5 (commencing with Section 44325) and Section 44830.3 or a university internship program pursuant to Article 3 (commencing with Section 44450) of Chapter 3.

(c) An applicant that is selected to participate pursuant to subdivision (b) shall provide information and assistance to each school paraprofessional it recruits under the program regarding admission to a teacher training program.

(d) (1) The applicant shall recruit and organize groups, or “cohorts,” of participants, of no more than 30, and no less than 10, in each cohort. Cohorts shall be organized to consist of participants having approximately equal academic experience and qualifications, as determined by the school district or county office of education. To the extent possible, the members of each cohort shall proceed through the same subject matter and credential programs. The members of each cohort shall enroll in the same college or university and shall be provided appropriate support and information throughout the course of their studies by the applicant.

(2) An applicant shall require participants to satisfy all of the following requirements prior to participating in the program:

(A) For the purpose of obtaining current criminal history information from the Department of Justice and the Federal Bureau of Investigation, obtain a certificate of clearance from the commission pursuant to Sections 44339 to 44341, inclusive, and related regulations adopted by the commission.

(B) Provide verification of one of the following:

(i) Has earned an associate or higher level degree.

(ii) Has completed at least two years of study at a postsecondary educational institution.

(iii) Has received a passing score on a formal academic assessment that demonstrates knowledge of, and the ability to assist in the instruction of, reading, writing, and mathematics. The formal academic assessment shall be based upon a job analysis for validity purposes and shall be made readily available to examinees.

(3) An applicant shall certify that it has received a commitment from each participant that he or she will accomplish all of the following:

(A) Graduate from an institution of higher education under the program with a bachelor’s degree.

(B) Complete all of the requirements for and obtain a multiple subject, single subject, or education specialist teaching credential.

(C) Complete one school year of classroom instruction in the district or county office of education for each year that he or she receives assistance for books, fees, and tuition while attending an institution of higher education under the program.

(4) To the extent that a participant does not fulfill his or her obligations, as set forth in paragraph (3), the participant shall be required to repay the assistance. If a participant is laid off, the participant may not be required to repay the assistance until the participant is offered reemployment and has an opportunity to fulfill his or her obligations under this section.

(5) Except as otherwise provided in paragraph (4), if a participant is unable to fulfill his or her obligations pursuant to paragraph (3) due to a serious illness, a pregnancy, or another natural cause, the time period for repayment of the assistance shall be extended by a maximum period of one year.

(6) Except as otherwise provided in paragraph (4), if an interruption in employment caused by a natural disaster prevents a participant from completing one of the required years of service, the time period for repayment of the assistance shall be extended by a period equal to the period between the date the interruption of employment begins and the date employment resumes.

(e) The commission shall contract with an independent evaluator with a proven record of experience in assessing career-advancement programs or teacher training programs to conduct an evaluation to determine the success of the recruitment programs established pursuant to subdivision (b). The evaluation shall be conducted once every five years and shall incorporate data annually collected by the commission and reported to the Legislature. The commission shall complete the evaluation with existing resources. By January 1 of each year in which an evaluation is conducted pursuant to this subdivision, commencing with January 1, 2009, the commission shall submit the completed evaluation to the Governor and the education policy and fiscal committees of the Assembly and Senate. The evaluation shall include, but is not limited to, all of the following:

(1) The total cost per person participating in the program who successfully obtains a teaching credential, based upon all state, local, federal, and other sources of funding.

(2) The economic status of persons participating in the program.

(3) A description of financial and other resources made available to each recruitment program by participating school districts or county offices of education, institutions of higher education, and other participating organizations.

(4) The extent to which pupil performance on standardized achievement tests has improved in classes taught by teachers who have successfully completed the program, in comparison to classes taught by other teachers who have equivalent teaching experience.

(5) The extent to which pupil dropout rates and other measures of delinquency have improved in classes taught by teachers who have successfully completed the program.

(6) The extent to which teachers who have successfully completed the program remain in the communities in which they reside and in which they teach.

(7) The attrition rate of teachers who have successfully completed the program.

(f) Each selected school district or county office of education shall report to the commission regarding the progress of each cohort of school paraprofessionals, and other information regarding its recruitment program as the commission may direct.

(g) No later than January 1 of each year, the commission shall report to the Legislature regarding the status of the program, including, but not limited to, the number of school paraprofessionals recruited, the academic progress of the school paraprofessionals recruited, the number of school paraprofessionals recruited who are subsequently employed as teachers in the public schools, the degree to which the program meets the demand for bilingual and special education teachers as well as meeting teacher needs in shortage areas as determined by the school district or county office of education, the degree to which the program or similar programs can meet that demand if properly funded and executed, and other effects upon the operation of the public schools.

(h) (1) It is the intent of the Legislature that each fiscal year, funding for the California School Paraprofessional Teacher Training Program be allocated to the Commission on Teacher Credentialing for grants to applicants pursuant to this section. A grant to an applicant shall not exceed three thousand five hundred dollars ($3,500) per participant per year. Funding for grants to applicants pursuant to this subdivision shall be contingent upon an appropriation in the annual Budget Act.

(2) The commission shall report to the Department of Finance by March 31 of each year the amount of funds collected by school districts and county offices of education as repayment of assistance pursuant to paragraph (4) of subdivision (d) and the amount of funds that remain unspent from the funds appropriated to the commission in the annual Budget Act for purposes of the program.

(Amended by Stats. 2007, Ch. 554, Sec. 2. Effective January 1, 2008.)






ARTICLE 13 - National Board for Professional Teaching Standards Certification Incentive Program

44395

(a) The National Board for Professional Teaching Standards Certification Incentive Program is hereby established to award grants to school districts for the purpose of providing awards to teachers who are employed by school districts or charter schools, are assigned to teach in California public schools, and have attained certification from the National Board for Professional Teaching Standards. Awards shall be granted to the extent that funds have been appropriated for this purpose in the annual Budget Act.

(1) Commencing July 1, 2000, any teacher who has attained certification from the National Board for Professional Teaching Standards is eligible to receive an award of up to twenty thousand dollars ($20,000) if he or she agrees to teach at a high-priority school for at least four years. Teaching service before July 1, 2000, may not be counted towards satisfaction of this four-year commitment.

(2) Awards granted pursuant to this subdivision shall be disbursed in annual payments of five thousand dollars ($5,000) over a four-year period. The annual payment shall be made upon completion of the school year, and upon approval of a district-certified application pursuant to the guidelines of subdivision (c) of Section 44396.

(b) The department shall administer the awards authorized by subdivision (a), and shall develop, in consultation with the Commission on Teacher Credentialing, certification and award information, criteria, procedures, and applications, all of which shall be submitted to the State Board of Education for approval. Amendments requested by the State Board of Education to that information, criteria, procedures, and applications shall be made before the dissemination of the material and the granting of any award under this article.

(c) The department shall distribute the materials described in subdivision (b) to school districts. Each school district is strongly encouraged to ensure that teachers employed by the district or by charter schools affiliated with the district are informed about the program and can acquire the necessary application and information materials.

(d) School districts are encouraged to provide for adequate release time and support for a teacher to complete the certification process. As a condition to providing that release time and support, a school district may require that a teacher serve in a mentor teacher capacity.

(e) For purposes of this article, the following definitions apply:

(1) “School district” means school district, county board of education, county superintendent of schools, a state operated program, including a special school, or an education program providing instruction in kindergarten or any of grades 1 to 12, inclusive, that is offered by a state agency, including the California Youth Authority and the State Department of Developmental Services.

(2) “High-priority school” means a school in the bottom half of all schools based on the Academic Performance Index rankings established pursuant to subdivision (a) of Section 52056. This designation shall be determined as of the date of the agreement by the teacher described in paragraph (1) of subdivision (a).

(Amended by Stats. 2003, Ch. 227, Sec. 19. Effective August 11, 2003.)



44395.5

For the purposes of paragraph (1) of subdivision (a) of Section 44395, “assigned to teach” as used in subdivision (a) of that section may include, but is not limited to, a teacher leadership role as a peer assistance and review coach, mentor, or other teacher support provider if the position does not require an administrative credential. In order to be eligible for an award pursuant to paragraph (1) of subdivision (a) of Section 44395, a teacher shall be assigned to teach for at least 50 percent of a full-time position.

(Added by Stats. 2001, Ch. 734, Sec. 25. Effective October 11, 2001.)



44396

(a) (1) To the extent that funds are available for that purpose, a teacher who meets the criteria approved by the state board pursuant to subdivision (b) of Section 44395 is eligible and may apply for an award by following the procedures and instructions developed pursuant to that subdivision.

(2) A teacher who attained certification from the National Board for Professional Teaching Standards before January 1, 1999, and who was employed by a school district or charter school and assigned to teach in a California public school on the date of certification may apply for an award authorized pursuant to this article if he or she meets all the other requirements for that award specified by this article. For awards pursuant to this subdivision, teaching service before July 1, 2000, may not be counted toward satisfaction of the teacher’s four-year agreement to teach in a high-priority school.

(b) Teachers shall submit their applications for an award authorized by this article to the school district employing them. Teachers employed by a charter school shall submit their application through the school district granting the school’s charter.

(c) The department shall approve applications submitted by school districts that meet the criteria established pursuant to subdivision (b) of Section 44395. To the extent funds are available, the department shall apportion funds to the appropriate school districts in the amount of the award authorized by Section 44395 for each approved application. The school district shall use funds apportioned to it pursuant to this subdivision to provide the amount of the award authorized by subdivision (a) of Section 44395 to each teacher whose application is approved.

(Amended by Stats. 2010, Ch. 724, Sec. 18. Effective October 19, 2010.)



44398

(a) Notwithstanding any provision of law except Sections 44332.6, 44340, 44346.1, and 44830.1, a person who is licensed to teach or provide services in the public schools of a state other than California and who is certified by the National Board for Professional Teaching Standards shall be issued a clear teaching or services credential authorizing teaching or service in the area, as determined by the commission, in which the person has received national certification.

(b) Nothing in this section shall be construed to supersede the requirements of Section 44253.3.

(Amended by Stats. 2009, Ch. 316, Sec. 7. Effective January 1, 2010.)



44399

Notwithstanding any provision of law, except Sections 44332.6, 44340, 44346.1, and 44830.1, the commission shall issue a clear credential to the holder of a preliminary teaching or services credential who attains certification from the National Board for Professional Teaching Standards. The clear credential issued pursuant to this section shall authorize the holder to teach or provide services in the area that the commission determines is equivalent to the certificate field in which the teacher or services provider received certification from the National Board for Professional Teaching Standards.

(Amended by Stats. 2009, Ch. 316, Sec. 8. Effective January 1, 2010.)



44399.1

(a) The commission shall issue an authorization for an additional subject or for a new teaching credential type to the holder of a valid California multiple subject or single subject teaching credential, or eligible applicant, who has earned certification from the National Board for Professional Teaching Standards in the additional single subject content area or the new multiple subject or single subject teaching credential type.

(b) Notwithstanding subdivision (a), when there is no direct equivalence between the national certification and the California subject or credential type, the commission shall determine the subject or credential type or may require the applicant to pass a commission-approved subject matter examination before issuance of the credential or authorization request. An applicant for a multiple subject teaching credential may also be required to pass a commission-approved subject matter examination in order to comply with federal and state subject matter requirements, including, but not limited to, the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.).

(Added by Stats. 2011, Ch. 348, Sec. 9. Effective January 1, 2012.)






ARTICLE 14 - Preparation Courses for Subject Matter Knowledge

44401

(a) A school district, county office of education, or charter school that provides intensive examination preparation courses for the purpose of preparing multiple or single subject credential holders or education specialist credential holders to demonstrate subject matter knowledge by a subject matter examination approved by the Commission on Teacher Credentialing shall do both of the following:

(1) Ensure that the program meets the domains for subject matter understanding and skill adopted by the commission in the content area.

(2) Provide general information to teacher participants on the requirements for adding a new credential type that may include, but need not be limited to, credential information available on the Internet Web site of the commission.

(b) A school district, county office of education, or charter school may contract with other entities, including the California subject matter projects administered by the University of California, for services to provide intensive examination preparation courses to assist teacher participants to prepare for taking commission-approved subject matter examinations.

(Added by Stats. 2009, Ch. 202, Sec. 3. Effective January 1, 2010.)









CHAPTER 3 - Certificated Employees

ARTICLE 1 - Revocation and Suspension of Certification Documents

44420

(a) If any person employed by a school district in a position requiring certification qualifications refuses, without good cause, to fulfill a valid contract of employment with the district or leave the service of the district without the consent of the superintendent, if any, or the governing board, of the district except in the manner provided for by law, the commission may, after proof of this fact is made to it, take an adverse action on the credential holder but may not suspend the credential for more than one year or revoke the credential.

(b) If the credentials issued to the person by the commission have been subject to adverse action pursuant to subdivision (a), the commission may, if the credentials again become subject to suspension under this section, suspend the credentials for not more than two years.

(c) The commission shall investigate allegations brought under this section in accordance with Section 44242.5.

(Amended by Stats. 2001, Ch. 342, Sec. 29. Effective January 1, 2002.)



44421

The Commission on Teacher Credentialing shall privately admonish, publicly reprove, revoke or suspend for immoral or unprofessional conduct, or for persistent defiance of, and refusal to obey, the laws regulating the duties of persons serving in the public school system, or for any cause that would have warranted the denial of an application for a credential or the renewal thereof, or for evident unfitness for service.

(Amended by Stats. 2009, Ch. 53, Sec. 7. Effective January 1, 2010.)



44421.1

(a) Notwithstanding Section 44421, the commission shall take an appropriate adverse action on any credential holder who knowingly and willfully uses school records of pupil data in connection with, or implicitly or explicitly attempts to recruit a pupil to be a customer for, any business owned by the credential holder or in which the credential holder is an employee.

(b) The commission shall investigate allegations brought under this section in accordance with Section 44242.5.

(Amended by Stats. 2001, Ch. 342, Sec. 30. Effective January 1, 2002.)



44421.5

(a) Notwithstanding Section 44421, the commission shall take an appropriate adverse action on any credential holder who knowingly and willfully reports false fiscal expenditure data relative to the conduct of any educational program.

(b) The commission shall investigate allegations brought under this section in accordance with Section 44242.5.

(Amended by Stats. 2001, Ch. 342, Sec. 31. Effective January 1, 2002.)



44422

Whenever the holder of a credential issued by the State Board of Education or the Commission on Teacher Credentialing is charged with immoral or unprofessional conduct or evident unfitness for service or persistent defiance of, and refusal to obey, the laws regulating the duties of his or her position, the commission in its discretion after notifying the person charged of its intention to do so, may require the county board of education of the county in which he or she is serving or has last served to give notice of, and conduct, a hearing of the charges in the manner prescribed by law for the hearing of charges for private admonition, or for the revocation or suspension of a certificate by a county board of education.

The county board of education, after the hearing, shall report to the commission its findings, and a summary of the evidence, and shall make a definite recommendation concerning the revocation or suspension of the credential.

Upon receipt of a copy of the findings, summary of evidence, and recommendation, the commission may privately admonish the holder of the credential, or suspend or revoke the credential for the causes stated, or order the charges dismissed.

(Amended by Stats. 2009, Ch. 53, Sec. 8. Effective January 1, 2010.)



44423

(a) Whenever the holder of any credential issued by the commission requests in writing that the credential held by him or her be revoked, the commission shall revoke the credential.

(b) Notwithstanding a revocation pursuant to subdivision (a), the commission shall retain its authority to act under subdivision (b) of Section 44440.

(Amended by Stats. 2001, Ch. 342, Sec. 32. Effective January 1, 2002.)



44423.5

(a) The commission shall suspend the credential of a holder when it receives notice that another state has taken final action to revoke a credential or license authorizing the holder of the credential to perform any duty in the public schools of another state. The suspension shall not take effect until the commission verifies by reviewing documents as set forth in paragraph (4) of subdivision (d) of Section 44242.5 that the underlying acts of misconduct in the other state could result in a revocation of a credential in this state. The suspension shall remain in effect until the commission takes final action on a recommendation of the Committee of Credentials following a review in accordance with Sections 44242.5, 44242.7, 44244, 44244.1, and 44245.

(b) Nothing in this section is intended to require the commission to revoke the credential of an individual whose credential has been suspended pursuant to subdivision (a). The commission shall exercise its independent judgment in making a decision in each case.

(Added by Stats. 2008, Ch. 578, Sec. 1. Effective January 1, 2009.)



44423.6

(a) (1) The commission shall revoke the credential of a holder when it receives notice that the ability of the holder of the credential to associate with minors has been limited as a term or condition of probation or sentencing resulting from a criminal conviction in this state, another state, or the United States. The limitation shall include, but is not limited to, a prohibition of associating or contact with minors, or a prohibition of associating with minors unless under supervision or in the presence of another adult.

(2) Paragraph (1) shall not apply to a conviction based solely on violating an order as set forth in subdivision (a) of Section 273.6 of the Penal Code.

(b) The commission shall revoke the credential of a holder upon receipt of notice that the holder of the credential has been ordered to surrender a credential or certification document as a term or condition of probation or sentencing resulting from a criminal conviction in this state, another state, or the United States. The limitation shall include, but not be limited to, an order to surrender or self revoke a credential authorizing service in a public school.

(c) A person whose credential is revoked pursuant to this section shall not apply to the commission for reinstatement of the credential pursuant to Section 11522 of the Government Code until the terms or conditions imposed by the conviction, as described in subdivision (a) or (b) of this section, are lifted.

(Added by Stats. 2008, Ch. 578, Sec. 2. Effective January 1, 2009.)



44424

(a) Upon the conviction of the holder of any credential issued by the State Board of Education or the Commission on Teacher Credentialing of a violation, or attempted violation, of a violent or serious felony as described in Section 44346.1, or any one or more of Penal Code Sections 187 to 191, inclusive, 192 insofar as this section relates to voluntary manslaughter, 193, 194 to 217.1, inclusive, 220, 222, 244, 245, 261 to 267, inclusive, 273a, 273ab, 273d, 273f, 273g, 278, 285 to 288a, inclusive, 424, 425, 484 to 488, inclusive, insofar as these sections relate to felony convictions, 503 and 504, or of any offense involving lewd and lascivious conduct under Section 272 of the Penal Code, or any offense committed or attempted in any other state or against the laws of the United States which, if committed or attempted in this state, would have been punished as one or more of the offenses specified in this section, becoming final, the commission shall forthwith revoke the credential.

(b) Upon a plea of nolo contendere as a misdemeanor to one or more of the crimes set forth in subdivision (a), all credentials held by the respondent shall be suspended until a final disposition regarding those credentials is made by the commission. Any action that the commission is permitted to take following a conviction may be taken after the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence and the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code.

(c) The commission shall revoke a credential issued to a person whose employment has been denied or terminated pursuant to Section 44830.1.

(d) Notwithstanding subdivision (a), a credential shall not be revoked solely on the basis that the applicant or holder has been convicted of a violent or serious felony if the person has obtained a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(Amended by Stats. 2000, Ch. 135, Sec. 44. Effective January 1, 2001.)



44425

(a) Whenever the holder of a credential issued by the state board or the Commission on Teacher Credentialing has been convicted of a sex offense, as defined in Section 44010, or controlled substance offense, as defined in Section 44011, the commission immediately shall suspend the credential. If the conviction is reversed and the holder is acquitted of the offense in a new trial or the charges against him or her are dismissed, the commission immediately shall terminate the suspension of the credential. When the conviction becomes final or when imposition of sentence is suspended, the commission immediately shall revoke the credential.

(b) (1) Notwithstanding subdivision (a) and Section 44009, if the holder of a credential enters a plea of nolo contendere for a violation of subdivision (d) of Section 647 of the Penal Code, the commission of a sex offense as defined in Section 44010, all credentials held by the individual shall be suspended until a final disposition regarding those credentials is made by the commission. Any action that the commission is permitted to take following a conviction may be taken after the time for appeal has elapsed, the judgment of conviction has been confirmed on appeal, or when an order granting probation is made suspending the imposition of sentence and the time of appeal has elapsed or the judgment of conviction has been affirmed on appeal, irrespective of a subsequent order pursuant to Section 1203.4 of the Penal Code.

(2) The Legislature shall convene a working group of interested parties including, but not limited to, the commission, civil rights organizations, and organizations that represent teachers, administrators, county offices of education, school districts, school boards, and parents to study Sections 44010, 44011, and 44424, and to provide a report on its findings on or before December 1, 2009.

(c) Notwithstanding any other law, revocation shall be final without possibility of reinstatement of the credential if the conviction is for a felony sex offense, as defined in Section 44010, or a felony controlled substance offense, as defined in Section 44011, in which an element of the controlled substance offense is either the distribution to, or use of a controlled substance by, a minor.

(d) (1) Notwithstanding any other provision of law, the commission immediately shall suspend the credential of any holder who is required to register as a sex offender pursuant to either of the following:

(A) Section 290 of the Penal Code.

(B) A law of any other state or of the United States when the underlying offense, if committed in this state, would require registration as a sex offender pursuant to Section 290 of the Penal Code.

(2) If the conviction requiring registration as a sex offender is reversed on appeal and the holder is acquitted at a new trial or if the charges against the holder are dismissed as a result of the reversal, upon notice, the commission shall immediately reinstate the credential.

(3) The commission immediately shall revoke a credential based on a conviction requiring registration as a sex offender when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or an order granting probation is made suspending the imposition of sentence and the time for appeal has elapsed.

(e) A credential holder whose credential has not been revoked pursuant to subdivision (a) as a result of a misdemeanor sex offense, as defined in Section 44010, that does not require registration as a sex offender as set forth in subdivision (c), may apply for reinstatement of his or her credential pursuant to Section 11522 of the Government Code if the accusation or information against the holder has been dismissed and he or she has been released from all disabilities and penalties resulting from the offense pursuant to Section 1203.4 of the Penal Code or the equivalent statute in another federal or state jurisdiction.

(Amended by Stats. 2008, Ch. 577, Sec. 3. Effective January 1, 2009.)



44425.5

Whenever the holder of any credential issued by the State Board of Education or the Commission on Teacher Credentialing is found to be insane, by a federal court or a court in this or any other state, the commission shall immediately revoke all credentials held by the person.

Notwithstanding any other provision of law, revocation shall be final without possibility of reinstatement of the credentials if the holder of the credential is charged with a felony sex offense, as defined in Section 44010, a felony controlled substance offense, as defined in Section 44011, in which an element of the controlled substance offense is either the distribution to, or use of a controlled substance by, a minor, or murder, as defined in Section 187 of the Penal Code, and, in response to the charge, the holder of the credential is found to be insane through a criminal proceeding by a federal court or a court in this or any other state.

(Added by Stats. 1995, Ch. 140, Sec. 2. Effective January 1, 1996.)



44426

Whenever the holder of a credential issued by the State Board of Education or the Commission on Teacher Credentialing has been determined to be a sexual psychopath under the provisions of Article 1 (commencing with Section 6300) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code or under similar provisions of law of any other state, the commission shall forthwith suspend the credential. If the determination is reversed and the holder is determined not be a sexual psychopath in a new proceeding or the proceeding to determine whether he or she is a sexual psychopath is dismissed, the commission shall forthwith terminate the suspension of the credential. When the determination becomes final, the commission shall forthwith revoke the credential.

(Amended by Stats. 2009, Ch. 53, Sec. 9. Effective January 1, 2010.)



44427

County boards of education may revoke or suspend, for immoral or unprofessional conduct, evident unfitness for teaching, or persistent defiance of, and refusal to obey the laws regulating the duties of, teachers, the certificates granted by them.

(Enacted by Stats. 1976, Ch. 1010.)



44428

No certificate shall be revoked or suspended, except upon the written request of its holder, until after a hearing before the county board of education, and then only upon the affirmative vote of at least four members of the board.

(Enacted by Stats. 1976, Ch. 1010.)



44429

All charges of immoral or unprofessional conduct, of evident unfitness for teaching, or persistent defiance of, and refusal to obey the laws regulating the duties of teachers, shall be presented to the board in writing and shall be verified under oath.

(Enacted by Stats. 1976, Ch. 1010.)



44430

Notice of the time of hearing and a full and complete copy of the charges shall be furnished to the accused at least 10 days before the hearing.

(Enacted by Stats. 1976, Ch. 1010.)



44431

The accused shall be given a fair and impartial hearing and shall have the right to be represented by counsel.

(Enacted by Stats. 1976, Ch. 1010.)



44432

The hearing shall be governed by and conducted under the rules of the board.

(Enacted by Stats. 1976, Ch. 1010.)



44433

If any teacher employed by a board of school trustees for a specified time, leaves the school before the expiration of the time, without the consent of the trustees, in writing, the teacher is guilty of unprofessional conduct, and the board of education of the county, upon receiving notice of the fact, may suspend the certificate of the teacher for the period of one year.

(Enacted by Stats. 1976, Ch. 1010.)



44434

Each city or city and county board of examination may for immoral and unprofessional conduct, profanity, intemperance, or evident unfitness for teaching, recommend to the city or city and county board of education, the revocation of any certificate previously granted by the board of education in the city or city and county.

(Enacted by Stats. 1976, Ch. 1010.)



44435

Upon the becoming final of the conviction of the holder of a certificate issued by a county board of education of a violation or attempted violation of any one or more of Penal Code Sections 187 to 191, 192 insofar as said section relates to voluntary manslaughter, 193, 194 to 232, inclusive, 244, 245, 261 to 267, inclusive, 273a, 273f, 273g, 278, 285 to 288a, both inclusive, 424, 425, 484 to 488, both inclusive, insofar as said sections relate to grand theft, 503 and 504, or of Penal Code Section 272, the county board of education shall forthwith revoke the certificate.

(Amended by Stats. 1976, Ch. 1011.)



44436

Whenever the holder of a certificate issued by a county board of education has been convicted of any sex offense as defined in Section 44010 or controlled substance offense as defined in Section 44011, the county board of education shall forthwith suspend the certificate. If the conviction is reversed and the holder is acquitted of the offense in a new trial or the charges against him or her are dismissed, the board shall forthwith terminate the suspension of the certificate. When the conviction becomes final or when imposition of sentence is suspended, the board shall forthwith revoke the certificate.

(Amended by Stats. 1984, Ch. 1635, Sec. 28.)



44437

Whenever the holder of a certificate issued by a county board of education has been determined to be a sexual psychopath under the provisions of Article 1 (commencing with Section 6300), Chapter 2, Part 2, Division 6 of the Welfare and Institutions Code or under similar provisions of law of any other state, the county board of education shall forthwith suspend the certificate. If the determination is reversed and the holder is determined not to be a sexual psychopath in a new proceeding or the proceeding to determine whether he is a sexual psychopath is dismissed, the board shall forthwith terminate the suspension of the certificate. When the determination becomes final, the board shall forthwith revoke the certificate.

(Enacted by Stats. 1976, Ch. 1010.)



44438

(a) “Private admonition,” as used in this article and in Article 3 (commencing with Section 44240) of Chapter 2, is a warning, in writing, to the applicant or credential holder that states in ordinary and concise language the act or omission of the applicant or credential holder and further states that repetition of such act or omission may result in denial, suspension, or revocation of the credential.

(b) The private admonition shall be included in the applicant’s or credential holder’s file, maintained by the commission.

(c) The applicant’s or credential holder’s employer at the time of admonition shall receive a copy of the admonition and shall not make such copy accessible or disclose the contents thereof, unless the applicant or credential holder consents, in writing, thereto.

(d) For purposes of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, the private admonition is deemed a personnel record within the meaning of subdivision (c) of Section 6254 of the Government Code.

(e) The commission and the applicant’s or credential holder’s employer shall expunge all records pertaining to the private admonition maintained in his or her files pursuant to subdivisons (b) and (c) at the expiration of three years, so long as there is no recurrence of such an offense.

(Amended by Stats. 1983, Ch. 854, Sec. 2.)



44439

The commission may take an adverse action on the ground that an applicant or credential holder has subverted or attempted to subvert any licensing examination or the administration of an examination, including, but not limited to:

(a) Conduct that violates the security of the examination materials; removing from the examination room any examination materials; the unauthorized xerographic, photographic, or other mechanical reproduction of any portion of the actual licensing examination; aiding by any means the unauthorized xerographic, photographic, or other mechanical reproduction of any portion of the actual licensing examination; paying or using professional or paid examination-takers for the purpose of reconstructing any portion of the licensing examination; obtaining examination questions or other examination material, except by specific authorization either before, during, or after an examination or use or purport to use any examination questions or materials which were improperly removed or taken from any examination for the purpose of instructing or preparing applicants for examinations; or selling, distributing, buying, receiving or having unauthorized possession of any portion of a future, current, or previously administered licensing examination.

(b) Conduct that violates the standard of examination administration; communicating with any other examinee during the administration of a licensing examination; copying answers from another examinee or permitting one’s answers to be copied by another examinee; having in one’s possession during the administration of the licensing examination any books, equipment, notes, written or printed materials, or data of any kind, other than the examination materials distributed, or otherwise authorized to be in one’s possession during the examination; or impersonating any examinee or having an impersonator take the licensing examination on one’s behalf.

(c) The commission shall investigate allegations brought under this section in accordance with Section 44242.5.

(Amended by Stats. 2001, Ch. 342, Sec. 33. Effective January 1, 2002.)



44440

(a) No applicant who is under review by the commission shall be allowed to withdraw his or her application for a credential without the written consent of the commission. The commission shall retain its authority over those applicants to proceed with the denial of the credential upon any ground provided by law, or to enter an order denying the credential upon any ground provided by law.

(b) The suspension or expiration of any credential, its surrender without the written consent of the commission, or a revocation pursuant to Section 44423 does not deprive the commission of its authority to do any of the following:

(1) Institute or continue a disciplinary proceeding against the credential holder upon any ground provided by law.

(2) Enter an order suspending or revoking the credential.

(3) Issue a public reproval or private admonition to the credential holder.

(Amended by Stats. 2001, Ch. 342, Sec. 34. Effective January 1, 2002.)






ARTICLE 3 - Teacher Education Internship Act of 1967

44450

This article shall be known and may be cited as the Teacher Education Internship Act of 1967.

(Enacted by Stats. 1976, Ch. 1010.)



44451

The intent of the Legislature in enacting this article is to increase the effectiveness of teachers and other professional school service personnel in the public schools of California by placing theory and practice as closely together as possible in college and university programs for the preparation of teachers and professional school service personnel. The Teacher Education Internship Act of 1967 is enacted to encourage the development and maintenance of preparation programs that are realistic and practical in content and theory and are directly related to the individual functions and responsibilities practitioners in the public schools of California face. The desirability of joining theory and practice during the learning period has been demonstrated amply in teaching internship programs during the past several years both within and without the state.

(Enacted by Stats. 1976, Ch. 1010.)



44452

Any school district may, in cooperation with an approved college or university, establish a teacher education internship program as provided in Section 44321, and meeting the provisions of the statutes and of the regulations of the Commission on Teacher Credentialing.

(Amended by Stats. 2001, Ch. 342, Sec. 35. Effective January 1, 2002.)



44453

(a) For admission to all teaching internship programs authorized by this article, an applicant shall have a baccalaureate or higher degree from a regionally accredited institution of postsecondary education and shall pass a subject matter examination as provided in Section 44280 or complete a commission-approved subject matter program as provided in Section 44310.

(b) The Commission on Teacher Credentialing shall ensure that each university internship program in California provides program elements to its interns as required by the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) and its implementing regulations.

(Amended by Stats. 2004, Ch. 902, Sec. 7. Effective September 29, 2004.)



44454

An internship credential authorizes the same service at the same levels as the regular credential authorizes.

(Amended by Stats. 2001, Ch. 342, Sec. 37. Effective January 1, 2002.)



44455

An internship credential shall be issued initially for a two-year period and may be renewed by the commission.

(Enacted by Stats. 1976, Ch. 1010.)



44456

Notwithstanding Section 44455, an internship credential may be renewed by the Commission on Teacher Credentialing if in its judgment an applicant is unable to complete renewal requirements because of illness or other circumstances judged to be extenuating and not within the control of the applicant.

(Amended by Stats. 2001, Ch. 342, Sec. 38. Effective January 1, 2002.)



44457

Prior to enrollment in any college or university preparation program to renew the internship credential, appropriate personnel in the employing school district shall counsel with the intern and a total program for the first and subsequent renewals shall be planned. The county superintendent of schools shall be involved in the program planning in the case of joint recommendations.

(Enacted by Stats. 1976, Ch. 1010.)



44458

The program shall meet the instructional or service needs of the district with the primary objective being to increase the effectiveness of the intern in the district. Both the district and the intern shall concur in the program planned.

(Enacted by Stats. 1976, Ch. 1010.)



44459

The full cooperation of colleges and universities is essential if teaching and service internship programs are to be successful. A school district establishing an internship program shall seek the cooperation of public and private colleges and universities, especially those within the geographic service area of the district for the establishment of courses and classes necessary for renewal.

(Enacted by Stats. 1976, Ch. 1010.)



44460

The intern shall have the right to attend any regionally accredited college or university of his choice for the completion of renewal requirements. The success of internship programs will lie in the development of integrated, well-organized, and sequential programs of study by cooperating colleges and universities. When appropriate and feasible, colleges and universities may provide offcampus programs of study for interns within the geographic area of their employing school districts.

(Enacted by Stats. 1976, Ch. 1010.)



44461

The supervisory help and guidance of interns as they pursue their school district responsibilities are important for the success of such programs. The utilization of competent and qualified college and university staff members for this purpose is encouraged. To help achieve this end, school districts, and county superintendents of schools in the case of joint recommendations, may enter into agreements with colleges and universities for the employment of staff for such supervision.

(Enacted by Stats. 1976, Ch. 1010.)



44462

Salary payments for supervision of interns may be made out of district funds and may be met by reducing proportionately the salaries paid interns. Under this authorization no more than eight interns may be supervised by one staff member and the normal district salary paid each intern may be reduced by as much as, but no more than, one-eighth to pay the salary of the supervisor. In no event may an intern be paid less than the minimum salary required to be paid by the state to a regularly certificated teacher.

(Enacted by Stats. 1976, Ch. 1010.)



44463

An intern shall have the right to change school districts upon completion of a school contract year and become an intern in a new school district if recommended by the new school district. A new application recommending issuance of a new internship credential shall be submitted by the school district in behalf of the individual and the renewal procedures shall be followed.

(Enacted by Stats. 1976, Ch. 1010.)



44464

An internship credential shall be valid only as long as the holder is in good standing in the teacher internship program of the district that makes the request, notwithstanding any provision of Section 44463, and the rights provided by Sections 44948 and 44949 shall not be afforded to interns.

(Enacted by Stats. 1976, Ch. 1010.)



44465

A school district shall give special supervision and assistance to each intern above and beyond that given to other newly certificated and newly employed school personnel. A school district shall seek the assistance of the college or university in coordinating the program for the intern.

(Enacted by Stats. 1976, Ch. 1010.)



44466

An intern shall not acquire tenure while serving on an internship credential. A person who, after completing a teaching internship program authorized pursuant to this article, is employed for at least one complete school year in a position requiring certification qualifications by the school district that employed the person as an intern during the immediately preceding school year and is reelected for the next succeeding school year to a position requiring certification qualifications shall, at the commencement of the succeeding school year, acquire tenure.

(Amended by Stats. 1997, Ch. 138, Sec. 2. Effective July 28, 1997.)



44467

Colleges and universities may continue the development and maintenance of internship credential programs under their own auspices seeking the cooperation of school districts in their full implementation.

(Enacted by Stats. 1976, Ch. 1010.)



44468

(a) An internship program, established pursuant to Article 7.5 (commencing with Section 44325) of Chapter 2 or this article, that is accredited by the commission shall provide interns who meet entrance criteria and are accepted to a multiple subject teaching credential program, a single subject teaching credential program, or a level 1 education specialist credential program that provides instruction to individuals with mild to moderate disabilities, the opportunity to choose an early program completion option, culminating in a five-year preliminary teaching credential. The early completion option shall be made available to interns who meet the following requirements:

(1) Pass a written assessment that assesses knowledge of teaching foundations, is adopted for this purpose by the commission, and includes all of the following:

(A) Human development as it relates to teaching and learning aligned with the state content and performance standards for pupils adopted pursuant to subdivision (a) of Section 60605.

(B) Techniques to address learning differences including working with pupils with special needs.

(C) Techniques to address working with English learners to provide access to the curriculum.

(D) Reading instruction as set forth in paragraph (4) of subdivision (b) of Section 44259.

(E) The assessment of pupil progress based upon the state content and performance standards for pupils adopted pursuant to subdivision (a) of Section 60605 and planning intervention based on the assessment.

(F) Classroom management techniques.

(G) Methods of teaching the subject fields.

(2) Pass the teaching performance assessment as set forth in Section 44320.2.

(A) An intern participating in the early completion option may take the teaching performance assessment only one time as part of the early completion option. An intern who takes the teaching performance assessment but is not successful may complete his or her internship program. Scores on this assessment shall be used by the internship programs in providing the individualized professional development plan for interns that emphasizes preparation in areas where additional growth is warranted and waiving preparation in areas where the candidate has demonstrated competence. The intern must retake and pass the teaching performance assessment at the end of the internship in order to be considered for recommendation by the internship program to the commission.

(B) Pending implementation of the teaching performance assessment, an internship program shall provide for early recommendation of an intern for a preliminary multiple subject teaching credential, single subject teaching credential, or level 1 education specialist credential that authorizes instruction to individuals with mild to moderate disabilities, based upon demonstrated competence of the field experience component of the internship program.

(3) Pass the reading instruction competence assessment described in Section 44283, unless the written assessment adopted by the commission pursuant to paragraph (1) is validated as covering content equivalent to the reading assessment.

(4) Meet the requirements for teacher fitness as set forth in Sections 44339, 44340, and 44341.

(b) An intern who chooses the early completion option must first pass the assessment required pursuant to paragraph (1) of subdivision (a) in order to qualify to take the teaching performance assessment required pursuant to paragraph (2) of subdivision (a). Individuals who have passed the written assessment may receive individualized support within the cohort group of like individuals in preparation for the teaching performance assessment.

(c) An intern who challenges the teacher preparation coursework by taking the assessment described in paragraph (1) of subdivision (a), but is not successful in passing the assessment, may complete his or her full internship program. Scores on this assessment shall be used by the internship program in providing the individualized professional development plan for interns that emphasizes preparation in areas where additional growth is warranted and waiving preparation areas where the intern has demonstrated competence.

(d) An intern who passes the assessments described in subdivision (a) and is recommended by the internship program to the commission is eligible for a five-year preliminary multiple subject teaching credential, single subject teaching credential, or level 1 education specialist credential that authorizes instruction to individuals with mild to moderate disabilities.

(e) The commission shall issue a professional clear multiple or single subject teaching credential to an applicant whose employing public school district documents, in a manner prescribed by the commission, that he or she has fulfilled the following requirements:

(1) Holds a preliminary five-year teaching credential issued by the commission.

(2) Completes one of the following in accordance with the determination of the employing public school district based upon the experience and individual needs of the applicant:

(A) A program of beginning teacher support and assessment established pursuant to Article 4.5 (commencing with Section 44279.1) of Chapter 2 of Part 24, including the California formative assessment and support system for teachers.

(B) An alternative program of beginning teacher induction that the commission determines, in conjunction with the Superintendent of Public Instruction, meets state standards for teacher induction and includes the California formative assessment and support system for teachers or an alternative assessment deemed to meet the standards.

(3) As an alternative to the requirements in paragraph (2), an applicant may choose to complete the California formative assessment and support system for teachers or the equivalent at a faster pace as determined by the Beginning Teacher Support and Assessment System program.

(Amended by Stats. 2007, Ch. 130, Sec. 71. Effective January 1, 2008.)






ARTICLE 3.1 - Standards for Professional Development

44470

(a) (1) The State Department of Education shall issue a request for proposals to contract for the development of standards for professional development for educators and instructional leaders.

(2) The standards shall present a vision of ongoing, high quality professional development, give special attention to high need schools and school districts, and build on existing work on quality professional development, including the Designs for Learning system.

(3) The contractor shall also review and give consideration to other existing professional development programs.

(4) The standards shall serve as guidelines for providers of professional development activities and may be used to facilitate the coordination among existing professional development programs.

(b) By January 1, 2003, the entity with which the department contracts shall submit the standards to the Superintendent of Public Instruction for approval after which the superintendent shall submit the standards to the State Board of Education for approval.

(Added by Stats. 2001, Ch. 884, Sec. 2. Effective January 1, 2002.)



44471

The entity with which the State Department of Education contracts shall convene a committee of experts in teacher development, professional development, and instructional leadership to develop the standards and disseminate them for field review. The Superintendent of Public Instruction shall determine the members of the committee of experts and shall include one representative from the University of California and one representative from the California State University.

(Added by Stats. 2001, Ch. 884, Sec. 2. Effective January 1, 2002.)



44472

The standards developed pursuant to this article shall meet all of the following characteristics:

(a) Describe core concepts of high quality professional development and differentiate, where necessary or appropriate, program qualities for high need schools.

(b) Support respect for individual experience and adult learning theory.

(c) Integrate the academic content standards adopted by the State Board of Education pursuant to Section 60605 and instructional guides.

(d) Incorporate the California Standards for the Teaching Profession adopted by the Commission on Teacher Credentialing in January 1997.

(e) Provide equitable and timely access to professional development for all educators.

(f) Require program models and designs that include evidence based assessment of outcomes for participants.

(g) Utilize the results of evaluation research based on models of organizational learning and increased pupil learning to improve programs.

(h) Describe the core skills and competencies of coaches, mentors, support providers, university supervisors, and consulting teachers.

(Added by Stats. 2001, Ch. 884, Sec. 2. Effective January 1, 2002.)






ARTICLE 4.5 - California Peer Assistance and Review Program for Teachers

44500

(a) There is hereby established the California Peer Assistance and Review Program for Teachers. The governing board of a school district and the exclusive representative of the certificated employees in the school district may develop and implement a program authorized by this article that meets local conditions and conforms with the principles set forth in subdivision (b).

(b) The following principles, at a minimum, shall be included in a locally developed program authorized by this article:

(1) A teacher participant shall be a permanent employee in a school district with 250 or greater units of average daily attendance or a permanent or probationary employee in a school district with fewer than 250 units of average daily attendance and volunteer to participate in the program or be referred for participation in the program as a result of an evaluation performed pursuant to subdivision (c) of Section 44664. In addition, teachers receiving assistance may be referred pursuant to a collectively bargained agreement.

(2) Performance goals for an individual teacher shall be in writing, clearly stated, aligned with pupil learning, and consistent with Section 44662.

(3) Assistance and review shall include multiple observations of a teacher during periods of classroom instruction.

(4) The program shall expect and strongly encourage a cooperative relationship between the consulting teacher and the principal with respect to the process of peer assistance and review.

(5) The school district shall provide sufficient staff development activities to assist a teacher to improve his or her teaching skills and knowledge.

(6) The program shall have a monitoring component with a written record.

(7) The final evaluation of a teacher’s participation in the program shall be made available for placement in the personnel file of the teacher receiving assistance.

(Amended by Stats. 2003, Ch. 566, Sec. 1. Effective January 1, 2004.)



44501

A consulting teacher participating in a program operated pursuant to this article shall meet locally determined criteria and each of the following qualifications:

(a) The consulting teacher shall be a credentialed classroom teacher with permanent status or, in a school district with an average daily attendance of less than 250 pupils, a credentialed classroom teacher who has completed at least three consecutive school years as an employee of the school district in a position requiring certification qualifications.

(b) The consulting teacher shall have substantial recent experience in classroom instruction.

(c) The consulting teacher shall have demonstrated exemplary teaching ability, as indicated by, among other things, effective communication skills, subject matter knowledge, and mastery of a range of teaching strategies necessary to meet the needs of pupils in different contexts.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 4, Sec. 3. Effective June 25, 1999.)



44502

(a) The governance structure of a program designed pursuant to this article shall include a joint teacher administrator peer review panel that shall select consulting teachers, review peer review reports prepared by consulting teachers, and make recommendations to the governing board of a school district regarding participants in the program, including forwarding to the governing board the names of individuals who, after sustained assistance, are not able to demonstrate satisfactory improvement.

(b) The majority of the panel shall be composed of certificated classroom teachers chosen to serve on the panel by other certificated classroom teachers. The remainder of the panel shall be composed of school administrators chosen to serve on the panel by the school district.

(c) The panel’s procedures for selecting consulting teachers, at a minimum, shall require the following:

(1) Consulting teachers shall be selected by the majority vote of the panel.

(2) The selection process shall include provisions for classroom observation of the candidates for consulting teacher by the panel.

(d) The panel shall also annually evaluate the impact of the district’s peer assistance and review program in order to improve the program. This evaluation may include, but is not limited to, interviews or surveys of the program participants. The panel may submit recommendations for improvement of the program to the governing board of the school district and to the exclusive representative of the certificated employees in the school district, if the certificated employees in the district are represented by an exclusive representative.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 4, Sec. 3. Effective June 25, 1999.)



44503

(a) The governing board of a school district that accepts state funds for purposes of this article agrees to negotiate the development and implementation of the program with the exclusive representative of the certificated employees in the school district, if the certificated employees in the district are represented by an exclusive representative. In a school district in which the certificated employees are not represented, the school district shall develop a Peer Assistance and Review Program for Teachers consistent with this article in order to be eligible to receive funding under this article.

(b) Functions performed pursuant to this article by certificated employees employed in a bargaining unit position shall not constitute either management or supervisory functions as defined by subdivisions (g) and (m) of Section 3540.1 of the Government Code.

(c) Teachers who provide assistance and review shall have the same protection from liability and access to appropriate defense as other public school employees pursuant to Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(d) It is the intent of the Legislature that school districts be allowed to combine, by mutual agreement, their programs of peer assistance and review with those of other school districts.

(e) Not more than 5 percent of the funds received by a school district for the Peer Assistance and Review Program for Teachers may be expended for administrative expenses. For the purposes of this article, administrative expenses shall include expenditures for the personnel costs of program administration and coordination, the cost of consulting teacher selection, and indirect costs associated with the Peer Assistance and Review Program for Teachers.

(Amended by Stats. 2001, Ch. 734, Sec. 26. Effective October 11, 2001.)



44504

(a) Except as provided in Section 44505, the California Peer Assistance and Review Program for Teachers shall become fully operational on July 1, 2001, on which date it shall completely replace the California Mentor Teacher Program established pursuant to Chapter 1302 of the Statutes of 1983 and set forth in Article 4 (commencing with Section 44490). This article is applicable to all school districts that elect to receive state funds for the California Peer Assistance and Review Program for Teachers. Commencing with the 2001–02 fiscal year, funding shall only be made available for purposes authorized by this article. A school district that elects to participate in the program established pursuant to this article shall certify to the Superintendent of Public Instruction by August 1, 2001, that it has implemented a Peer Assistance and Review Program for Teachers pursuant to this article.

(b) A school district that does not elect to participate in the program authorized under this article by July 1, 2001, is not eligible for any apportionment, allocation, or other funding from an appropriation for the program authorized pursuant to this article or for any apportionments, allocations, or other funding from funding for local assistance appropriated pursuant to Budget Act Item 6110-231-0001, funding appropriated for the Administrator Training and Evaluation Program set forth in Article 3 (commencing with Section 44681) of Chapter 3.1 of Part 25, from an appropriation for the Instructional Time and Staff Development Reform Program as set forth in Article 7.5 (commencing with Section 44579) of Chapter 3, or from an appropriation for school development plans as set forth in Article 1 (commencing with Section 44670.1) of Chapter 3.1 and the Superintendent of Public Instruction shall not apportion, allocate, or otherwise provide any funds to the district pursuant to those programs.

(c) Commencing February 1, 2002, a school district that elects not to participate in the program authorized under this article shall report annually at a regularly scheduled meeting of the governing board of the school district on the rationale for not participating in the program.

(Amended by Stats. 1999, Ch. 646, Sec. 20.3. Effective January 1, 2000.)



44505

(a) Between July 1, 1999, and June 30, 2000, a school district may notify the Superintendent of Public Instruction that it plans to implement, commencing July 1, 2000, a Peer Assistance and Review Program for Teachers pursuant to this article. Upon receipt of the notification by the school district, the Superintendent of Public Instruction shall apportion to the school district two thousand eight hundred dollars ($2,800) or an amount equal to the number of mentor teachers that the state calculated the school district is entitled to in the 1999–2000 fiscal year pursuant to Article 4 (commencing with Section 44490) multiplied by two thousand eight hundred dollars ($2,800), whichever is greater.

(b) A school district that notifies the Superintendent of Public Instruction that it plans to implement a Peer Assistance and Review Program for Teachers by July 1, 2000, pursuant to subdivision (a), shall certify to the Superintendent of Public Instruction that it has implemented a program by August 1, 2000. In addition to the certification, the Superintendent of Public Instruction may request a copy of the signature page of the collective bargaining agreement implementing the program required pursuant to subdivision (a) of Section 44503. A school district that fails to provide the required certification is not eligible to receive an apportionment for the Peer Assistance and Review Program for Teachers pursuant to subdivision (a) of this section or subdivision (a) of Section 44498 in the 2000–01 school year, or in any year thereafter. The school district, however, may be eligible to receive an apportionment for the Peer Assistance and Review Program for Teachers pursuant to subdivision (c) of this section and subdivision (a) of Section 44498 in the 2000–01 school year, and in each year thereafter, if the school district complies with the requirements set forth in subdivisions (c) and (d).

(c) Between July 1, 2000, and May 31, 2001, a school district may notify the Superintendent of Public Instruction that it plans to implement, commencing July 1, 2001, a Peer Assistance and Review Program for Teachers pursuant to this article. On or before June 29, 2001, the Superintendent of Public Instruction shall apportion to every school district that provides this notification an amount equal to the number of mentor teachers that the state calculated the school district is entitled to in the 1999–2000 school year pursuant to Article 4 (commencing with Section 44490) times a maximum of one thousand dollars ($1,000). Any school district that provides this notification shall receive at least the amount that would be received pursuant to this section by a school district with one state funded mentor in the 2000–01 school year pursuant to Article 4 (commencing with Section 44490).

(d) A school district that notifies the Superintendent of Public Instruction that it plans to implement a Peer Assistance and Review Program for Teachers by July 1, 2001, pursuant to subdivision (c), shall certify to the Superintendent of Public Instruction that it has implemented a program by July 1, 2001. In addition to the certification, the Superintendent of Public Instruction may request a copy of the signature page of the collective bargaining agreement implementing the program required pursuant to subdivision (a) of Section 44503. A school district that fails to provide the required certification is not eligible for any apportionment for the Peer Assistance and Review Program for Teachers received pursuant to subdivision (c) of this section, and subdivision (a) of Section 44498 in the 2001–02 school year, or in any year thereafter.

(e) The funding provided pursuant to subdivisions (a) and (c) of this section and subdivision (a) of Section 44498 shall be provided to eligible school districts in each year that the school operates a Peer Assistance and Review Program for Teachers.

(f) The maximum amount of funds available for apportionment to school districts by the Superintendent of Public Instruction for allocation pursuant to subdivision (c) shall be the amount appropriated pursuant to subdivision (a) of Section 6 of the act adding this section, minus any funds apportioned by the Superintendent of Public Instruction to school districts pursuant to subdivision (a) as of June 30, 2000.

(g) A school district may use funds apportioned pursuant to this section for activities necessary to implement the Peer Assistance and Review Program for Teachers.

(Amended by Stats. 2003, Ch. 552, Sec. 16. Effective January 1, 2004.)



44506

(a) The state funding for this article subsequent to the 1999–2000 fiscal year is subject to an appropriation in the annual Budget Act.

(b) A school district that receives funds for purposes of this article also may expend those funds for any of the following purposes:

(1) The Marian Bergeson Beginning Teacher Support and Assessment System as set forth in Article 4.5 (commencing with Section 44279.1) of Chapter 2.

(2) A district intern program as set forth in Article 7.5 (commencing with Section 44325) of Chapter 2.

(3) Professional development or other educational activities previously provided pursuant to Article 4 (commencing with Section 44490) of Chapter 3, as it read prior to January 1, 2002.

(4)  A program that supports the training and development of new teachers.

(c) (1) The Superintendent shall determine a base funding unit rate for the California Peer Assistance and Review Program for Teachers that is equal to the total amount provided for the California Mentor Teacher Program in subdivision (b) of Section 6 of Chapter 4 of the Statutes of 1999 for the First Extraordinary Session, divided by the total number of mentor teachers that the state calculated the school district is entitled to in the 1999–2000 fiscal year.

(2)  The Superintendent annually shall apportion to each school district that certified implementation of the Peer Assistance and Review Program for Teachers pursuant to subdivision (b) of Section 44505, an amount equal to 5 percent of the prior year count of certificated classroom teachers employed by the school district, multiplied by a rate that equals the sum of (i) the base amount per funding unit as calculated in paragraph (1) of subdivision (c), adjusted annually pursuant to subdivision (b) of Section 42238.1, and (ii) two thousand eight hundred dollars ($2,800); adjusted annually pursuant to subdivision (b) of Section 42238.1.

(3)  The Superintendent annually shall apportion to each school district that certified implementation of a Peer Assistance and Review Program for Teachers pursuant to subdivision (d) of Section 44505, an amount equal to 5 percent of the prior year count of certificated classroom teachers employed by the school district, multiplied by a rate which equals the sum of (i) the base amount per funding unit as calculated in paragraph (1) of subdivision (c), adjusted annually pursuant to subdivision (b) of Section 42238.1, and (ii) the per mentor teacher unit amount provided to the district pursuant to subdivision (c) of Section 44505, adjusted annually pursuant to subdivision (b) of Section 42238.1.

(4) In paragraphs (2) and (3), 5 percent of the certificated classroom teachers employed by the district shall be rounded to the next whole integer.

(5) If at the end of a fiscal year, an amount of funds available for purposes of the Peer Assistance and Review Program remain unallocated, the Superintendent shall use the unallocated amount to increase the base funding rate calculated under paragraph (1) for the succeeding fiscal year.

(Amended by Stats. 2007, Ch. 730, Sec. 22. Effective January 1, 2008.)



44507

Subject to the availability of funding in the annual Budget Act, the Superintendent of Public Instruction shall contract with an independent evaluator on or before December 15, 2002, to prepare a comprehensive evaluation of the implementation, impact, cost, and benefit of the California Peer Assistance and Review Program for Teachers. The evaluation shall be delivered to the Legislature, the Governor, and interested parties on or before January 1, 2004. As a condition of receiving funding, school districts implementing programs pursuant to this article shall provide data, as requested by the Superintendent of Public Instruction, to provide baseline information for the evaluation.

(Amended by Stats. 1999, Ch. 646, Sec. 20.6. Effective January 1, 2000.)



44508

For purposes of this article, “school district” includes a county office of education.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 4, Sec. 3. Effective June 25, 1999.)






ARTICLE 7 - In-Service Training—Personnel, Secondary Education

44570

It is the intent of the Legislature to encourage California’s institutions of higher education, whether public or private, to enter into cooperative arrangements with local school districts for the provision of training programs designed to improve high school teachers’ instructional skills. The Legislature recognizes that the usual teacher preparation required by law and provided by most teacher-training institutions—while meeting high quality standards—may not provide desirable exposure to the range of new and innovative teaching techniques being developed and tested by and in cooperation with major universities throughout the United States; nor does the usual preparation provide, even with practice teaching, on-the-job experience under the guidance of resource and consulting personnel involved in development of new techniques or of so-called master teachers chosen for their exceptional ability and supplementary research in the field.

The Legislature, therefore, intends, in enacting this article, to facilitate the process whereby institutions of higher education, research centers, or regional educational laboratories may provide resource personnel and special courses under contracts or other cooperative arrangements with local school districts.

(Enacted by Stats. 1976, Ch. 1010.)



44571

As used in this article, the term “staff development project,” means training programs established to improve high school teachers’ instructional skills pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)



44572

Staff development projects shall be made available whenever possible to the following personnel:

(a) New high school teachers of the district who have not yet completed the fifth year of university or college education requirements for a standard teaching credential with a specialization in secondary teaching.

(b) New teachers of the district, whether from California or out of state, who may already have completed all requirements for a standard teaching credential with a specialization in secondary teaching.

(c) Teachers who may already be teaching in the district, including those who have, as well as those who have not, completed the fifth-year requirement for a standard teaching credential with a specialization in secondary teaching.

(d) High school counselors or visiting teachers.

(e) High school administrators.

(Enacted by Stats. 1976, Ch. 1010.)



44573

The governing board of any school district may establish a staff development project to improve high school teachers’ instructional skills pursuant to this article.

A staff development project may include, but not be limited to, the following components, as determined by the governing board:

(a) A statement of the school district’s objectives in establishing the project, specifying the school district’s particular needs with reference to specialized instructional personnel.

(b) A description of the component parts of the proposed staff development project, including:

(1) Courses to be made available to trainees through arrangements with an institution of higher education, research center, or regional education laboratory; and

(2) Other planned trainee activities.

(c) A statement outlining methods and criteria to be used in selecting trainees for the project.

(d) A statement indicating generally the duration of the program and the number of hours per week each trainee would be involved in designated activities.

(e) A statement describing the manner in which the staff development project is to be evaluated upon termination of a unit of training.

(f) A statement of proposed expenditures and reasonably expected costs, and an outline of proposed federal or state and local fund matching arrangements.

(Enacted by Stats. 1976, Ch. 1010.)



44574

The governing board of any school district may contract with institutions of higher education, including the University of California, the California State University, and private institutions, and with research centers or regional education laboratories for any of these institutions, centers, or laboratories, to furnish academic and consulting services for purposes of a staff development project. The school district shall be deemed the contracting agency and shall be responsible for coordination and administration of the staff development project.

(Amended by Stats. 1983, Ch. 143, Sec. 34.)



44575

The school district shall provide the necessary facilities, equipment, and instructional materials for the project.

(Enacted by Stats. 1976, Ch. 1010.)



44576

Certificated employees participating as trainees in a staff development project shall be remunerated on a basis consistent with usual procedures of the school district.

(Enacted by Stats. 1976, Ch. 1010.)



44577

The school district shall pay, out of the funds of the school district, all costs of the project.

(Enacted by Stats. 1976, Ch. 1010.)



44578

Any institution of higher learning participating in a staff development project pursuant to this article shall grant academic credit for the courses established under terms of the contract arranged with respect to a staff development project. Such academic credit shall be granted on whatever hour or unit basis is the practice at the participating institution.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 9 - Exchange and Recruitment

44610

This article shall be known as the “Foreign Language Teacher Exchange and Recruitment Law of 1963.”

(Enacted by Stats. 1976, Ch. 1010.)



44611

The purposes of this article are to encourage and promote the temporary exchange of teachers between school districts in California and schools in foreign countries and to make available to California schools as teachers foreign-born persons and others who are especially qualified to provide instruction in one or more modern foreign languages in order that the schools of this state may comply with the requirement of the state law that foreign language instruction be given to pupils in grades six, seven, and eight as of July 1, 1965. It is the finding of the Legislature that California teachers will become more fluent in a foreign language and more knowledgeable about peoples of other countries and their environment by teaching service in a country where that language is used in daily life, and that it will be of substantial benefit to California pupils beginning the study of a foreign language to be instructed by teachers who are fluent in the language and conversant with the attendant culture and are therefore able to instill and reinforce the appropriate speech habits early in the learning experience of the pupil. It is the purpose of the Legislature to encourage and enable California schools to benefit from the language abilities of citizens of foreign countries who are now or in the future may be residents of this state.

(Enacted by Stats. 1976, Ch. 1010.)



44612

The State Board of Education shall adopt rules and regulations under which teachers employed by California school districts may exchange positions with teachers in schools in other countries for a period of one year or less. The arrangements for such exchanges shall be made through the Department of Education and in cooperation with the teacher exchange programs administered by agencies of the federal government. The first such exchanges shall take place during the 1964–1965 school year.

Grants from the federal government or any department or agency thereof may be accepted by the state and its agencies to be expended pursuant to the programs and plans enumerated in this article. The Department of Education shall administer the teacher exchange program provided for in this article and shall do all acts necessary to carry out the purposes of this article.

(Enacted by Stats. 1976, Ch. 1010.)



44613

Teachers employed by California school districts desiring to participate in an exchange of positions under this article shall file with the Department of Education an application setting forth a plan of study to be completed during the year of service in a foreign country and shall agree to teach in a California school district for a minimum of two years following the year of exchange service.

(Enacted by Stats. 1976, Ch. 1010.)



44614

The exchange of teachers with a foreign country under the provisions of this article shall be conditioned upon the fact that the employing school district in California shall not be required to pay the salary of the teacher from the foreign country. Teachers employed by California school districts shall, while serving as teachers in a foreign country pursuant to this article, continue to receive from their employing school districts the full amounts of the regular salaries which would be payable to them if they were serving in the schools of the particular employing districts, and the district shall make all deductions provided by law for retirement purposes during such period.

The Department of Education may pay to the teachers from a foreign country employed by a school district in California under this article, part or all of the difference between the salary being paid them by their respective foreign employers and the salary being paid by the California school district to the particular teachers with whom they are exchanged, as the department shall determine to be appropriate in each instance; except that no such payment to a foreign teacher shall exceed three thousand dollars ($3,000) in one school year nor shall such payments be made to more than 500 teachers from foreign countries in any one fiscal year.

The Department of Education may pay the travel expenses of teachers in the exchange program but such payments shall not be made to more than 500 California teachers and 500 teachers from foreign countries in any one fiscal year. Such payments shall be for the actual expense involved in travel to and from the exchange assignments or for one thousand dollars ($1,000), whichever is the lesser amount.

The Commission for Teacher Preparation and Licensing shall establish minimum standards for credentials for such exchange teachers from a foreign country and shall provide for the issuance of such credentials to such teachers.

(Enacted by Stats. 1976, Ch. 1010.)



44615

The Commission for Teacher Preparation and Licensing shall adopt rules and regulations providing for the recruitment of, and issuance of special credentials in the teaching of a foreign language to foreign-born persons or others having native fluency in a modern foreign language to teach foreign languages in the public schools of California. The issuance of special credentials in the teaching of foreign languages pursuant to this section shall be limited to 500 persons a year. The commission shall prescribe the minimum standards for such special credentials and shall provide for the renewal of such credentials. In issuing the credentials to any applicant the commission shall take into consideration fluency in the language to be taught, academic preparation, previous teaching experience, a knowledge of modern methods of foreign language instruction and a knowledge of peoples of other countries and their environment. The commission shall adopt rules and regulations which require the holder of a special credential issued under this section to undertake, within a reasonable time, a course of study which will enable the holder to become eligible for a standard teaching credential.

(Enacted by Stats. 1976, Ch. 1010.)



44616

The Department of Education may contract with universities and colleges in this state approved by the Commission for Teacher Preparation and Licensing as a teacher education institution for furnishing refresher courses in which applicants for a special credential in the teaching of a foreign language issued under Section 44615 who have not had previous recent teaching experience may secure instruction in the teaching of a foreign language that will enable them to meet the standards prescribed by the commission.

Instruction in the teaching of foreign languages pursuant to the provisions of this section shall be limited to 500 persons a year.

The Department of Education may pay to each person enrolled in such a refresher course a stipend of seventy-five dollars ($75) a week for a total of six weeks or a stipend paid in some other manner but the total amount paid to an individual shall not exceed four hundred fifty dollars ($450).

(Enacted by Stats. 1976, Ch. 1010.)



44617

Section 44854 applies to exchange teachers.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 10.5 - In-Service Training: Anabolic Steroids

44645

(a) The Legislature hereby finds and declares that the use of anabolic steroids to expedite the physical development and enhance the performance level of secondary school athletes presents a serious health hazard to these pupil athletes.

Therefore it is the intent of the Legislature to encourage county offices of education and school districts that offer in-service training to credentialed staff who provide health education, physical education, or science education to pupils to include, where appropriate, within the in-service training for any one of those subjects new developments in the scientific understanding of anabolic steroids as well as new education techniques directed at preventing the use of anabolic steroids.

(b) It is also the intent of the Legislature that:

(1) Participation in the training be voluntary on the part of the credentialed staff.

(2) To the extent possible, training be provided to a team of educators.

(3) The training be provided by persons with expertise on the effects of anabolic steroids.

(c) It is further the intent of the Legislature that State Department of Education develop guidelines for the provision of in-service training relating to the use of anabolic steroids. In developing and providing the in-service training, county offices of education and school districts are encouraged to cooperate and collaborate with the State Department of Education.

(Added by Stats. 1993, Ch. 424, Sec. 1. Effective January 1, 1994.)






ARTICLE 11 - Evaluation and Assessment of Performance of Certificated Employees

44660

It is the intent of the Legislature that governing boards establish a uniform system of evaluation and assessment of the performance of all certificated personnel within each school district of the state, including schools conducted or maintained by county superintendents of education. The system shall involve the development and adoption by each school district of objective evaluation and assessment guidelines which may, at the discretion of the governing board, be uniform throughout the district or, for compelling reasons, be individually developed for territories or schools within the district, provided that all certificated personnel of the district shall be subject to a system of evaluation and assessment adopted pursuant to this article.

This article does not apply to certificated personnel who are employed on an hourly basis in adult education classes.

(Enacted by Stats. 1976, Ch. 1010.)



44661

In the development and adoption of guidelines and procedures pursuant to this article, the governing board shall avail itself of the advice of the certificated instructional personnel in the district’s organization of certificated personnel; provided, however, that the development and adoption of guidelines pursuant to this article shall also be subject to the provisions of Article 1 (commencing with Section 7100) of Chapter 2 of Part 5 of Division 1 of Title 1.

(Enacted by Stats. 1976, Ch. 1010.)



44661.5

When developing and adopting objective evaluation and assessment guidelines pursuant to Section 44660, a school district may, by mutual agreement between the exclusive representative of the certificated employees of the school district and the governing board of the school district, include any objective standards from the National Board for Professional Teaching Standards or any objective standards from the California Standards for the Teaching Profession if the standards to be included are consistent with this article. If the certificated employees of the school district do not have an exclusive representative, the school district may adopt objective evaluation and assessment guidelines consistent with this section.

(Added by Stats. 1999, Ch. 279, Sec. 2. Effective January 1, 2000.)



44662

(a) The governing board of each school district shall establish standards of expected pupil achievement at each grade level in each area of study.

(b) The governing board of each school district shall evaluate and assess certificated employee performance as it reasonably relates to:

(1) The progress of pupils toward the standards established pursuant to subdivision (a) and, if applicable, the state adopted academic content standards as measured by state adopted criterion referenced assessments.

(2) The instructional techniques and strategies used by the employee.

(3) The employee’s adherence to curricular objectives.

(4) The establishment and maintenance of a suitable learning environment, within the scope of the employee’s responsibilities.

(c) The governing board of each school district shall establish and define job responsibilities for certificated noninstructional personnel, including, but not limited to, supervisory and administrative personnel, whose responsibilities cannot be evaluated appropriately under the provisions of subdivision (b) and shall evaluate and assess the performance of those noninstructional certificated employees as it reasonably relates to the fulfillment of those responsibilities.

(d) Results of an employee’s participation in the Peer Assistance and Review Program for Teachers established by Article 4.5 (commencing with Section 44500) shall be made available as part of the evaluation conducted pursuant to this section.

(e) The evaluation and assessment of certificated employee performance pursuant to this section shall not include the use of publishers’ norms established by standardized tests.

(f) Nothing in this section shall be construed as in any way limiting the authority of school district governing boards to develop and adopt additional evaluation and assessment guidelines or criteria.

(Amended by Stats. 1999, 1st Ex. Sess., Ch. 4, Sec. 4. Effective June 25, 1999.)



44663

(a) Evaluation and assessment made pursuant to this article shall be reduced to writing and a copy thereof shall be transmitted to the certificated employee not later than 30 days before the last schoolday scheduled on the school calendar adopted by the governing board for the school year in which the evaluation takes place. The certificated employee shall have the right to initiate a written reaction or response to the evaluation. This response shall become a permanent attachment to the employee’s personnel file. Before the last schoolday scheduled on the school calendar adopted by the governing board for the school year, a meeting shall be held between the certificated employee and the evaluator to discuss the evaluation.

(b) In the case of a certificated noninstructional employee, who is employed on a 12-month basis, the evaluation and assessment made pursuant to this article shall be reduced to writing and a copy thereof shall be transmitted to the certificated employee no later than June 30 of the year in which the evaluation and assessment is made. A certificated noninstructional employee, who is employed on a 12-month basis shall have the right to initiate a written reaction or response to the evaluation. This response shall become a permanent attachment to the employee’s personnel file. Before July 30 of the year in which the evaluation and assessment takes place, a meeting shall be held between the certificated employee and the evaluator to discuss the evaluation and assessment.

(Amended by Stats. 1986, Ch. 393, Sec. 1.)



44664

(a) Evaluation and assessment of the performance of each certificated employee shall be made on a continuing basis as follows:

(1) At least once each school year for probationary personnel.

(2) At least every other year for personnel with permanent status.

(3) At least every five years for personnel with permanent status who have been employed at least 10 years with the school district, are highly qualified, if those personnel occupy positions that are required to be filled by a highly qualified professional by the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301, et seq.), as defined in 20 U.S.C. Sec. 7801, and whose previous evaluation rated the employee as meeting or exceeding standards, if the evaluator and certificated employee being evaluated agree. The certificated employee or the evaluator may withdraw consent at any time.

(b) The evaluation shall include recommendations, if necessary, as to areas of improvement in the performance of the employee. If an employee is not performing his or her duties in a satisfactory manner according to the standards prescribed by the governing board, the employing authority shall notify the employee in writing of that fact and describe the unsatisfactory performance. The employing authority shall thereafter confer with the employee making specific recommendations as to areas of improvement in the employee’s performance and endeavor to assist the employee in his or her performance. If any permanent certificated employee has received an unsatisfactory evaluation, the employing authority shall annually evaluate the employee until the employee achieves a positive evaluation or is separated from the district.

(c) Any evaluation performed pursuant to this article which contains an unsatisfactory rating of an employee’s performance in the area of teaching methods or instruction may include the requirement that the certificated employee shall, as determined necessary by the employing authority, participate in a program designed to improve appropriate areas of the employee’s performance and to further pupil achievement and the instructional objectives of the employing authority. If a district participates in the Peer Assistance and Review Program for Teachers established pursuant to Article 4.5 (commencing with Section 44500), any certificated employee who receives an unsatisfactory rating on an evaluation performed pursuant to this section shall participate in the Peer Assistance and Review Program for Teachers.

(d) Hourly and temporary hourly certificated employees, other than those employed in adult education classes who are excluded by the provisions of Section 44660, and substitute teachers may be excluded from the provisions of this section at the discretion of the governing board.

(Amended by Stats. 2005, Ch. 677, Sec. 28. Effective October 7, 2005.)



44665

For purposes of this article, “employing authority” means the superintendent of the school district in which the employee is employed, or his designee, or in the case of a district which has no superintendent, a school principal or other person designated by the governing board.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 12 - School-Based Management and Advanced Career Opportunities for Classroom Teachers Programs

44666

(a) The Legislature finds that a primary goal of every public school should be the creation of effective and productive learning environments for pupils. Increasing the educational effectiveness and productivity of public schools may require new ways of organizing instructional and adminstrative staff which increase the collective investment of all schoolsite educators in the success of their school. The Legislature also finds that innovation and change are frequently discouraged by undue administrative and organizational rigidity. The Legislature intends that the school district’s role in working with schoolsites be characterized by setting clear goals, providing sites the flexibility to achieve those goals, offering high quality technical assistance and support, and holding sites accountable for performance. The Legislature supports shifting from a rule-based system to a performance-based system of accountability. Those educators closest to pupils should be free, within limits, to create learning environments appropriate to their circumstances. The Legislature declares its intent not to diminish the leadership roles of school districts and site-level administrators. However, the Legislature does intend to encourage schools to foster more professional collaboration where teachers and principals, as an educational team, are responsible for creating the conditions that make more effective teaching and learning possible, and where schoolsite educators as a group have responsibility for the functioning and performance of their school.

It is the further intent of the Legislature to encourage and foster a shift in public school administration from a system that rigidly controls and directs what goes on at the next lowest level, to a system that guides and facilitates professionals in their quest for more productive learning opportunities for their pupils.

(b) The Legislature further finds and declares all of the following:

(1) Hierarchical decisionmaking has tended to reduce the effectiveness and productivity of teachers in educating pupils. A more collaborative decisionmaking process may result in more effective teaching and pupil learning.

(2) A true profession should offer individuals the opportunity for growth in their careers and in their professional lives.

(3) Professional growth brings with it additional responsibilities and accountability, and taking greater responsibility allows the professional to achieve enhanced status and higher salary, and to make a contribution to the profession.

(4) The current staffing structures and compensation structures in California school districts that emphasize seniority in setting teacher salaries and uniformity in teachers’ roles do not adequately reward teaching excellence, exceptional achievement, or the assumption of additional educational responsibilities by teachers. Neither do they provide an incentive for teachers to continue to pursue excellence.

(5) The establishment of advanced career opportunities for teachers, in conjunction with greater teacher involvement in schoolsite management, should increase the variety and responsibility of a teacher’s work. It should also provide: (A) a mechanism for restructuring salary schedules to recognize experience, additional work and responsibility; and (B) the opportunity for performance-based contracts with teachers or groups of teachers.

(6) Advanced career opportunities for teachers should also provide an incentive for teachers to remain in teaching, upgrade their skills, and improve the instructional program.

(Added by Stats. 1989, Ch. 1282, Sec. 1.)



44667

(a) It is the intent of the Legislature to encourage school districts to plan and implement alternative models of school-based management projects, or advanced career opportunities for classroom teachers projects, or a combination of both, for one or more schools in the district. Further, it is the intent of the Legislature that school district governing boards and administrators work with classroom teachers and teacher bargaining units to develop and strengthen procedures that increase teachers’ decisionmaking authority in responsibilities that affect their ability to teach. These procedures may include, but need not be limited to, the following:

(1) Selection of new teachers and administrators.

(2) Evaluation of teacher and administrator performance.

(3) Selection of curricular areas for improvement.

(4) Tailoring and coordination of curriculum and instruction across grade levels and within departments at the schoolsite level.

(5) Establishment of pupil discipline policies.

(6) Design and conduct of staff development programs and policies.

(7) Assignment of pupils and scheduling of classes.

(8) Schoolwide problem solving and program development.

(9) Organization of the school for effective instruction.

(10) Development of procedures designed to institutionalize teacher involvement in decisionmaking.

(11) Determining the roles and functions of teachers, administrators, and classified employees at the school site.

(12) Development of alternative methods of teacher compensation that reward teaching excellence, exceptional achievement or the assumption of additional educational responsibilities.

(13) Establishment of policies to decentralize district decisionmaking by providing schoolsite administrators and teachers with greater budget authority including the allocation of fiscal, personnel, and other resources at the schoolsite.

(b) Participation of school discticts in the programs established pursuant to this article shall be on a voluntary basis. A school district shall be eligible to participate only upon the approval of participation by both the governing board of the district and the exclusive representative of certificated employees of the district.

(Added by Stats. 1989, Ch. 1282, Sec. 1.)



44667.2

It is the intent of the Legislature that each school district’s school-based management proposal shall include the following:

(a) A plan for involving parents in the planning, implementation, and evaluation of school restructuring efforts.

(b) A plan for staff development that shall be made available to participating school personnel in order to assist in restructuring elements specified in the district proposal.

(c) A plan for regularly assessing the progress of participating schools in meeting the goals identified in their funding proposal. Assessment plans shall include provisions for the collection of information on various school-level indicators including pupil performance, detentions, pupil and teacher absenteeism, and staff turnover. Districts are encouraged, as well, to establish a process of onsite quality reviews with the objective of evaluating the quality of instruction, leadership, staff development, and the planning and decisionmaking processes at participating schools.

(Added by Stats. 1989, Ch. 1282, Sec. 1.)



44668

(a) “Advanced career opportunities for classroom teachers” means a compensation system developed jointly by the governing board of a school district and the exclusive representative of certificated employees for one or more of the schools in the district that may include the following components:

(1) Extended contract days.

(2) Additional pay for additional duties or responsibilities.

(3) Differentiated staffing.

(4) Additional pay for meeting contracted performance goals.

(b) Each Advanced Career Opportunity Program shall include the following components:

(1) Fair selection procedures for job enlargement activities.

(2) An evaluation procedure developed jointly by the governing board of the district and the exclusive representative of certificated employees that provides for periodic, fair, objective, and consistent evaluation of educator performance for purposes of placement and career advancement.

(3) A plan for the periodic review of the district’s Advanced Career Opportunity Program.

(Added by Stats. 1989, Ch. 1282, Sec. 1.)



44669

(a) Notwithstanding any other provision of law, for the purposes of implementing a program established pursuant to this article, the State Board of Education may waive any part, article, or section of this code, or any regulation adopted by the State Board of Education that implements this code upon request by a governing board of a school district on a districtwide basis or on behalf of its schools or programs, if the governing board does both of the following:

(1)Provides written documentation that the exclusive representative of certificated employees concurs with the request. Failure of the exclusive representative of certificated employees to concur in the waiver request shall constitute cause for its denial.

(2) Demonstrates that the waiver request is necessary to implement the proposed pilot project.

(b) Subdivision (a) does not apply to Section 51513 or Part 26 (commencing with Section 46000), other than Section 46206.

(Amended by Stats. 1998, Ch. 313, Sec. 3. Effective August 19, 1998.)






ARTICLE 13 - Principal Evaluation System

44670

(a) The governing board of a school district may identify who will conduct the evaluation of each school principal.

(b) A school principal may be evaluated annually for the first and second year of employment as a new principal in a school district. The governing board may determine the frequency at regular intervals of evaluations after this period.

(c) Additional evaluations that occur outside of the regular intervals determined by the governing board may be agreed upon between the evaluator and the principal.

(d) Evaluators and principals may review school success and progress throughout the year. This review should include goals that are defined by the school district.

(Added by Stats. 2012, Ch. 435, Sec. 2. Effective January 1, 2013.)



44671

(a) Criteria for effective school principal evaluations may be based upon the California Professional Standards for Educational Leaders. These standards identify a school administrator as being an educational leader who promotes the success of all pupils through leadership that fosters all of the following:

(1) A shared vision.

(2) Effective teaching and learning.

(3) Management and safety.

(4) Parent, family, and community involvement.

(5) Professional and ethical leadership.

(6) Contextual awareness.

(b) A school principal evaluation may include, but not be limited to, evidence of all of the following:

(1) Academic growth of pupils based on multiple measures that may include pupil work as well as pupil and school longitudinal data that demonstrates pupil academic growth over time. Assessments used for this purpose must be valid and reliable and used for the purposes intended and for the appropriate pupil populations. Local and state academic assessments include, but are not limited to, state standardized assessments, formative, summative, benchmark, end of chapter, end of course, advanced placement, international baccalaureate, college entrance, and performance assessments. For career and technical education, authentic performance assessment is a strong indicator of effective teaching and learning.

(2) Effective and comprehensive teacher evaluations, including, but not limited to, curricular and management leadership, ongoing professional development, teacher-principal teamwork, and professional learning communities.

(3) Culturally responsive instructional strategies to address and eliminate the achievement gap.

(4) The ability to analyze quality instructional strategies and provide effective feedback that leads to instructional improvement.

(5) High expectations for all pupils and leadership to ensure active pupil engagement and learning.

(6) Collaborative professional practices for improving instructional strategies.

(7) Effective school management, including personnel and resource management, organizational leadership, sound fiscal practices, a safe campus environment, and appropriate pupil behavior.

(8)  Meaningful self-assessment to improve as a professional educator. Self-assessment may include, but not be limited to, a self-assessment on state professional standards for educational leaders and the identification of areas of strengths and areas for professional growth to engage in activities to foster professional growth.

(9) Consistent and effective relationships with pupils, parents, teachers, staff, and other administrators.

(Added by Stats. 2012, Ch. 435, Sec. 2. Effective January 1, 2013.)









CHAPTER 3.1 - School Personnel Staff Development and Resource Centers

ARTICLE 3 - Administrator Training and Evaluation

44681

The Legislature recognizes that the principal plays a pivotal role in the life of a school. Research indicates that at schools where pupil achievement is higher than might be expected, principals provide strong leadership and support. Teachers at these schools report that their principals facilitate innovation, support teachers in efforts to promote new ideas, and assist staff to acquire needed skills and materials. Other studies show that the principal is the most effective agent for bringing about educational improvement.

The Legislature further recognizes that although principal leadership is essential to effective instruction, research shows that many principals are neither prepared nor encouraged to be educational leaders. According to principals and others, administrator training does not always match responsibilities of the job, and opportunities for continuing development are inadequate.

The Legislature, by the provisions of this article, intends to provide site and central district administrators ongoing opportunities to improve their management and leadership skills. The Legislature intends that administrator support and development activities funded by this article will result in direct improvements in services to California public school pupils. The Legislature further intends that current funding for duplicative educational programs be redirected to fund the provisions of this article.

It is also the intention of the Legislature to enhance the desirability of teaching as a profession by promoting a school environment that facilitates a constructive working relationship between teachers and administrators.

(Amended by Stats. 1986, Ch. 363, Sec. 1.)



44682

(a) Any school district, county superintendent of schools, or consortium of those entities shall be eligible for funds in order to establish an administrator training and evaluation program, which shall provide to school administrators support and development activities designed to improve clinical supervision skills.

(b) In order to receive funding for an administrator training and evaluation program, a school district, county superintendent, or consortium shall:

(1) Develop a three-year plan for support and development activities, based on a systematic assessment of unmet needs of pupils and school personnel in the districts to be served.

(2) Operate the program in conjunction with the teacher education and computer center which serves the school district or county office of education or, in the case of a program operated by a consortium, operate the program in conjunction with one or more teacher education and computer centers which serves a school district or county office of education in the consortium.

(Amended by Stats. 1983, Ch. 498, Sec. 35. Effective July 28, 1983.)



44683

(a) The three-year plan developed pursuant to paragraph (1) of subdivision (b) of Section 44682 shall address, but need not be limited to, objectives identified pursuant to Sections 44670.4, 52014, and 52015, and the capacity of site and central district administrators to provide leadership necessary to do the following:

(1) Improve instructional, management, human development, and counseling skills.

(2) Ensure that curricula, instruction, and materials are keyed to the educational needs of each pupil, with particular emphasis on pupils who have not achieved proficiency in basic reading, writing, and computational skills, limited and non-English speaking pupils, disadvantaged pupils, and pupils with exceptional abilities or needs.

(3) Develop curricula and instructional materials in a wide variety of areas such as arts and humanities and physical, natural, and social sciences.

(4)  Promote, facilitate, and ensure active participation of the school staff in the school decisionmaking process, and collaboration among the school staff, and among the staff and members of the school community, in the educational and administrative planning, implementing, and evaluating of the school program.

(5) Improve the school and classroom environment, including relationships between and among pupils, school personnel, and community members, including parents.

(6) Make available followup activities to assist participating individuals in using newly acquired skills on the job.

(b) Each three-year plan shall describe the following:

(1) General staff development objectives and steps necessary to achieve the objectives in subdivision (a), including intended outcomes.

(2) A proposed budget.

(3) Procedures for ongoing evaluation and modification of training activities, including evaluation on a continuing basis by participating administrators and outside personnel as necessary.

(c) Administrator training and evaluation programs shall be designed and implemented under the direction of participating school and district administrators, including the district administrators or administrators responsible for supervision of curriculum and instruction, and in cooperation with teacher training institutions. The programs shall allow for diversity in development activities, including, but not limited to, small groups, self-directed learning, and systematic observation during visits to other schools.

The district administrator or administrators responsible for curriculum and instruction, or other central district administrators shall be included as active participants in one or more staff development activities pursuant to this article whenever appropriate.

The amendments made to Section 44681 and to paragraph (4) of subdivision (a) of this section by the Statutes of 1986 shall be applicable only to three-year plans developed on or after January 1, 1987.

(Amended by Stats. 1986, Ch. 363, Sec. 2.)



44684

Administrator training and evaluation programs shall set aside specific times throughout the school year to conduct programs. The times shall include, but not be limited to, periods when participating administrators are released from their regular duties.

(Amended by Stats. 1983, Ch. 498, Sec. 37. Effective July 28, 1983.)



44685

Any school district governing board, upon petition by a majority of the administrators designated to design an administrator training and evaluation program, may request the State Board of Education to grant a waiver of any provision of this article.

(Amended by Stats. 1983, Ch. 498, Sec. 38. Effective July 28, 1983.)



44686

The State Board of Education shall adopt rules and regulations necessary to implement the provisions of this article.

(Added by Stats. 1982, Ch. 1388, Sec. 4. Effective September 24, 1982.)



44687

The State Department of Education may provide technical assistance, at the request of any entity involved in establishing and implementing an administrator training and evaluation program. At the request of the Legislature, the department shall assess the effectiveness of the training provided by administrator training and evaluation programs.

(Amended by Stats. 1983, Ch. 498, Sec. 39. Effective July 28, 1983.)



44688

(a) Federal and state funds appropriated or apportioned for the purposes of this article shall not be used to supplant funds currently expended by school districts for the purpose of administering or conducting staff development programs.

(b) Priority in funding shall be given to applicants who provide evidence of the following:

(1) Programs designed to strengthen clinical supervision skills of site administrators.

(2) Specific substantial district support to implement proposed administrator development activities.

(3) A high degree of collaborative planning of proposed activities among school principals, and between principals and central district administrators.

(4) A process to continue a high degree of collaboration among school principals and between principals and central district administrators in implementing, evaluating, and modifying development activities funded by this article and other state education programs.

(5) A direct relationship between proposed activities and specific school improvement goals developed pursuant to an existing or new process which involves principals, central district administrators, teachers, other school personnel, secondary students, and parents.

(c) Lowest funding priority shall be given to programs designed for the primary purpose of granting a degree or a credential to participating staff.

(Amended by Stats. 1983, Ch. 498, Sec. 40. Effective July 28, 1983.)



44689

It is the intent of the Legislature that the administrator training and evaluation programs be funded annually in each Budget Act.

(Amended by Stats. 1983, Ch. 498, Sec. 41. Effective July 28, 1983.)






ARTICLE 4 - Evaluation of Certificated Employees

44689.1

(a) The Legislature finds and declares all of the following:

(1) Strong schoolsite administrators play a pivotal role in the life of a school and are essential for successful schools. The principal, as leader of the schoolsite educational team, is the most effective agent for bringing about educational improvement.

(2) An important component of effective leadership is evaluation of employees.

(3) Training in effective evaluation strategies and techniques that supports instructional improvement is essential.

(b) It is the intent of the Legislature that administrators assigned to evaluate certificated employees possess certain demonstrated competencies in assessment of employees.

(Added by Stats. 2000, Ch. 935, Sec. 1. Effective January 1, 2001.)



44689.2

(a) The Superintendent of Public Instruction shall, with the approval of the State Board of Education, award a grant to any eligible applicant school district, county office of education, or charter school, for the purpose of providing necessary administrator training pursuant to this article. The grant shall consist of an amount not to exceed four hundred dollars ($400) per administrator scheduled to receive training as set forth in this article.

(b) The Superintendent of Public Instruction shall administer this article and shall, where necessary, implement actions of the State Board of Education governing the implementation of this article.

(c) (1) Programs funded pursuant to this section shall include all of the following:

(A) Techniques and strategies for successful supervision, observation, diagnosis, and conferencing with teachers that support instructional improvement.

(B) Documentation and writing techniques necessary for effective written evaluations.

(C) A knowledge of evaluation, assessment, and dismissal procedures pursuant to Article 11 (commencing with Section 44660) of Chapter 3 and Article 3 (commencing with Section 44930) of Chapter 4.

(2) The programs shall provide sufficient flexibility to meet the needs of the state’s diverse school districts.

(3) The programs shall set forth the sources for appropriate professional development, including, but not limited to, the Governor’s Principal Leadership Institute pursuant to Chapter 12 (commencing with Section 92855) of Part 57, onsite training offered by practitioners and consulting experts, and academies offered by professional associations.

(d) This article shall not be implemented during any fiscal year for which funds have not been appropriated for these purposes.

(Added by Stats. 2000, Ch. 935, Sec. 1. Effective January 1, 2001.)









CHAPTER 3.15 - Pilot Project for Administrative Personnel

44689.1

(a) The Legislature finds and declares all of the following:

(1) Strong schoolsite administrators play a pivotal role in the life of a school and are essential for successful schools. The principal, as leader of the schoolsite educational team, is the most effective agent for bringing about educational improvement.

(2) An important component of effective leadership is evaluation of employees.

(3) Training in effective evaluation strategies and techniques that supports instructional improvement is essential.

(b) It is the intent of the Legislature that administrators assigned to evaluate certificated employees possess certain demonstrated competencies in assessment of employees.

(Added by Stats. 2000, Ch. 935, Sec. 1. Effective January 1, 2001.)



44689.2

(a) The Superintendent of Public Instruction shall, with the approval of the State Board of Education, award a grant to any eligible applicant school district, county office of education, or charter school, for the purpose of providing necessary administrator training pursuant to this article. The grant shall consist of an amount not to exceed four hundred dollars ($400) per administrator scheduled to receive training as set forth in this article.

(b) The Superintendent of Public Instruction shall administer this article and shall, where necessary, implement actions of the State Board of Education governing the implementation of this article.

(c) (1) Programs funded pursuant to this section shall include all of the following:

(A) Techniques and strategies for successful supervision, observation, diagnosis, and conferencing with teachers that support instructional improvement.

(B) Documentation and writing techniques necessary for effective written evaluations.

(C) A knowledge of evaluation, assessment, and dismissal procedures pursuant to Article 11 (commencing with Section 44660) of Chapter 3 and Article 3 (commencing with Section 44930) of Chapter 4.

(2) The programs shall provide sufficient flexibility to meet the needs of the state’s diverse school districts.

(3) The programs shall set forth the sources for appropriate professional development, including, but not limited to, the Governor’s Principal Leadership Institute pursuant to Chapter 12 (commencing with Section 92855) of Part 57, onsite training offered by practitioners and consulting experts, and academies offered by professional associations.

(d) This article shall not be implemented during any fiscal year for which funds have not been appropriated for these purposes.

(Added by Stats. 2000, Ch. 935, Sec. 1. Effective January 1, 2001.)






CHAPTER 3.2 - Staff Development in the Detection of Child Abuse and Neglect

44691

(a) The State Department of Education, in consultation with the Office of Child Abuse Prevention in the State Department of Social Services, shall do all of the following:

(1) Develop and disseminate information to all school districts, county offices of education, state special schools and diagnostic centers operated by the State Department of Education, and charter schools, and their school personnel in California, regarding the detection and reporting of child abuse.

(2) Provide statewide guidance on the responsibilities of mandated reporters who are school personnel in accordance with the Child Abuse and Neglect Reporting Act (Article 2.5 (commencing with Section 11164) of Chapter 2 of Title 1 of Part 4 of the Penal Code). This guidance shall include, but not necessarily be limited to, both of the following:

(A) Information on the identification of child abuse and neglect.

(B) Reporting requirements for child abuse and neglect.

(3) Develop appropriate means of instructing school personnel in the detection of child abuse and neglect and the proper action that school personnel should take in suspected cases of child abuse and neglect, including, but not limited to, an online training module to be provided by the State Department of Social Services.

(b) School districts, county offices of education, state special schools and diagnostic centers operated by the State Department of Education, and charter schools shall do both of the following:

(1) Except as provided in subdivision (c), provide annual training, using the online training module provided by the State Department of Social Services, to their employees and persons working on their behalf who are mandated reporters, as defined in Section 11165.7 of the Penal Code, pursuant to this section and subdivision (d) of Section 11165.7 of the Penal Code on the mandated reporting requirements. Mandated reporter training shall be provided to school personnel hired during the course of the school year. This training shall include information that failure to report an incident of known or reasonably suspected child abuse or neglect, as required by Section 11166 of the Penal Code, is a misdemeanor punishable by up to six months confinement in a county jail, or by a fine of one thousand dollars ($1,000), or by both that imprisonment and fine.

(2) Develop a process for all persons required to receive training pursuant to this section to provide proof of completing the training within the first six weeks of each school year or within the first six weeks of that person’s employment. The process developed under this paragraph may include, but not necessarily be limited to, the use of a sign-in sheet or the submission of a certificate of completion to the applicable governing board or body of the school district, county office of education, state special school and diagnostic center, or charter school.

(c) School districts, county offices of education, state special schools and diagnostic centers operated by the State Department of Education, and charter schools that do not use the online training module provided by the State Department of Social Services shall report to the State Department of Education the training being used in its place.

(Repealed and added by Stats. 2014, Ch. 797, Sec. 3. Effective January 1, 2015.)






CHAPTER 3.25 - Mathematics Staff Development

ARTICLE 1 - Coursework in Mathematics for Teachers of Mathematics for Pupils in Grades 4 to 12, Inclusive

44695

The State Department of Education shall administer a program of staff development grants to reimburse school districts and county offices of education for fees and materials costs for teachers to take mathematics courses offered by the mathematics departments at accredited institutions of higher education. The purpose of the staff development coursework is to increase the content knowledge of teachers who teach mathematics to pupils in grades 4 to 12, inclusive, in order to increase the teacher’s capability to impart knowledge of mathematics content consistent with the academically rigorous content standards adopted by the State Board of Education in the subject of mathematics. The department shall do all of the following:

(a) Develop criteria, guidelines, and procedures as necessary and submit these to the State Board of Education for amendments, if any, and approval.

(b) Identify school districts that meet eligibility requirements for grant awards.

(c) Calculate an allotment for eligible school districts pursuant to Section 44695.5.

(d) Allocate funds to eligible school districts pursuant to Section 44695.5 based on the actual cost of fees and materials.

(Amended by Stats. 1999, Ch. 646, Sec. 21. Effective January 1, 2000.)



44695.3

A school district shall do all of the following to be eligible for receiving grants pursuant to this article:

(a) Meet either of the following criteria:

(1) Have employed teachers who are assigned to teach mathematics outside the authorization of their credential.

(2) Have employed teachers who hold a credential for teaching in a self-contained classroom, who are assigned to teach pupils in any of grades 4 to 6, inclusive, and who have not completed more than three college-level courses in mathematics.

(b) Inform all district teachers who teach mathematics to pupils in grades 4 to 12, inclusive, of the availability of payments for fees and materials in courses in mathematics.

(c) From the funds allotted to the school district pursuant to Section 44695.5, pay for the fees and materials costs of teachers based on their need for mathematics training. Highest priority shall be given to teachers with the least college-level mathematics training. Consideration shall be given to the needs of a school in extending its course offerings.

(d) Ensure that each teacher who receives the staff development training in mathematics, as authorized in this chapter, meets all of the following conditions:

(1) Has designed a professional development plan that specifies the sequence of courses that the teacher will take in order to fulfill the course requirements for a mathematics minor, major, teaching credential, or advanced degree, as appropriate.

(2) Obtains a grade of C or better in the course.

(3) For a teacher described in paragraph (2) of subdivision (a), the teacher has a professional development plan that specifies the course or sequence of courses that the teacher will need to complete in order for the teacher to have the appropriate knowledge of mathematics necessary to teach the subject.

(e) Apply to the State Department of Education for a staff development grant pursuant to this chapter and certify the number of teachers employed by the district meeting the criteria in subdivision (a).

(Added by Stats. 1998, Ch. 316, Sec. 3. Effective January 1, 1999.)



44695.5

The State Department of Education shall calculate an allotment of funding that each school district is eligible to receive in reimbursement of fees and materials costs of coursework completed by teachers for the purpose of increasing mathematics teachers’ content knowledge in the subject of mathematics. The amount of the funding that each district is eligible to receive shall be equal to the amount of funding provided for the purpose of this chapter in the Budget Act of 1998, divided by the number of teachers reported in subdivision (e) of Section 44695.3 for the school year in which the application is made. The amount shall not exceed two thousand five hundred dollars ($2,500) per eligible teacher.

(Added by Stats. 1998, Ch. 316, Sec. 3. Effective January 1, 1999.)



44695.7

Funds received pursuant to this article may be expended only for fees and required course materials for courses in mathematics offered by the mathematics departments at accredited institutions of higher education.

(Amended by Stats. 1999, Ch. 646, Sec. 22. Effective January 1, 2000.)



44695.9

A teacher may be eligible to receive payment for fees and materials costs of more than one course during a fiscal year, provided that the priorities established pursuant to subdivision (c) of Section 44695.3 are being addressed and the courses taken are consistent with the teacher’s professional development plan developed pursuant to paragraph (1) or (3) of subdivision (d) of Section 44695.3.

(Added by Stats. 1998, Ch. 316, Sec. 3. Effective January 1, 1999.)



44696

For the purposes of this chapter, “school district” includes a county office of education.

(Added by Stats. 1998, Ch. 316, Sec. 3. Effective January 1, 1999.)



44697

Any funds appropriated for the purposes of this chapter in the 1997–98 Regular Session shall be available for expenditure for three years.

(Added by Stats. 1998, Ch. 316, Sec. 3. Effective January 1, 1999.)









CHAPTER 3.34 - Education Technology Staff Development Program

44730

(a) The Superintendent of Public Instruction shall allocate funds appropriated for purposes of this chapter to school districts for the purposes of funding the Education Technology Staff Development Program in an equal amount per pupil in grades 4 to 8, inclusive, based upon the enrollment in all eligible schools in those grades, as determined by the State Department of Education, as of October of the prior fiscal year, but the total amount allocated to an eligible school district shall not be greater than an amount equal to twenty dollars ($20) per pupil in grades 4 to 8, inclusive, in the eligible schools in the school district.

(b) The State Department of Education shall monitor this program to ensure that an equitable share of the funding allocated pursuant to this chapter serves low-income disadvantaged pupils.

(Added by Stats. 1998, Ch. 844, Sec. 2. Effective January 1, 1999.)



44731

A school district shall certify all of the following to the State Department of Education as a condition of each applicant school in the district being eligible to receive funding pursuant to this chapter:

(a) Each school maintaining any of grades 4 to 8, inclusive, that is applying for funding under this chapter has access, for instructional purposes, to the Internet in its classrooms and has a sufficient number of up-to-date computers or other devices that provide Internet access in its classrooms for instructional use.

(b) The funds received pursuant to this chapter shall be expended by the eligible schools for the purpose of providing in-service training to their schoolsite administrators, appropriate instructional classified employees, and certificated employees who provide direct instructional services to pupils in grades 4 to 8, inclusive, in the use of education technology to support the daily instruction of pupils and the recordkeeping necessary to support that instruction.

(c) The funds received pursuant to this chapter shall be expended for in-service training programs in education technology that meet or exceed the proficiency standards developed by the Commission on Teacher Credentialing pursuant to Section 44259.

(d) Each applicant school has developed an action plan that provides for a program of in-service training in education technology for its schoolsite administrators, appropriate instructional classified employees, and all certificated employees who provide direct instructional services to pupils in grades 4 to 8, inclusive. In the action plan, the applicant school shall, to the extent feasible and appropriate, integrate training in educational technology with all of the following:

(1) Staff development days authorized pursuant to Section 44670.6 or 52854.

(2) Staff development funds available from all state and federal funding sources.

(3) Involvement of the parents and guardians of pupils enrolled in the school district.

(e) In-service training provided pursuant to this chapter shall be coordinated and integrated with any other in-service training, including staff development offered pursuant to Article 7.5 (commencing with Section 44579) of Chapter 3.

(Amended by Stats. 1999, Ch. 83, Sec. 33. Effective January 1, 2000.)






CHAPTER 3.4 - Teacher Recruitment Resource Center

44750

The Commission on Teacher Credentialing, with the assistance of the State Department of Education, shall establish and operate a resource center that shall collect and maintain information regarding state and federal programs that encourage or assist military personnel, upon retirement, to enter the teaching profession. That information shall be applied to improve the effectiveness of the commission and the department in administering teacher recruitment programs, and in responding to inquiries from local educational agencies and others. In addition, that information shall be applied to improve the ability of the commission and the department to provide assistance to military personnel, to the extent resources are available for this purpose, that includes advice regarding courses, and alternatives to traditional teacher training programs, that result in qualification for a teaching credential.

(Added by Stats. 1992, Ch. 1142, Sec. 1. Effective January 1, 1993. Note: Sections 44740 and 44741 are in Chapter 3.8, which follows Section 44787.)






CHAPTER 3.5 - Teacher Incentive Program of 1990

44760

This chapter shall be known, and may be cited, as the “Teacher Incentive Program of 1990.”

(Added by Stats. 1990, Ch. 1459, Sec. 2.)



44761

The Legislature hereby finds and declares that various state and local agencies maintain data that is useful for determining the availability of teachers and other education professionals for service in elementary and secondary schools. The Legislature also finds that at the state level the available data has not been fully integrated and provided to a central reporting system capable of producing periodic reports of the supply and demand of teachers.

The Legislature further finds and declares that the educational resources of the state could be managed most effectively if data related to known or anticipated shortages of educational personnel were available on a timely basis.

(Added by Stats. 1990, Ch. 1459, Sec. 2.)



44762

The Commission on Teacher Credentialing, in cooperation with the State Department of Education, shall establish and maintain a comprehensive teacher supply and demand reporting system. Notwithstanding Section 22221, the Teachers’ Retirement Board shall make information requested by the Commission on Teacher Credentialing available to the commission. The reporting system shall be designed to prepare annual reports on the availability of teachers and other certificated personnel according to the types of credentials and by geographic regions within the state. To the extent possible, the reporting system shall include data currently being collected and reported by state and local agencies.

(Added by Stats. 1990, Ch. 1459, Sec. 2.)



44763

(a) Notwithstanding Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code or any other provision of law, each state and local government agency shall provide to the Commission on Teacher Credentialing personal information regarding teachers and other certificated personnel as requested by the commission for the purposes of Section 44762.

(b) In accordance with the purpose of safeguarding the privacy rights of individuals, it is the intent of the Legislature that personal information be collected, maintained, and disseminated under this chapter only to the extent required to accomplish the purposes of Section 44762. The Commission on Teacher Credentialing shall establish and maintain specific and appropriate policies and practices that protect the privacy rights of individuals as to whom personal information has been received by the commission, and to otherwise implement the legislative intent set forth in this subdivision.

(Amended by Stats. 2004, Ch. 890, Sec. 1. Effective January 1, 2005.)






CHAPTER 3.6 - Regional Science Resource Centers

44770

In enacting this chapter, it is the intent of the Legislature to create and expand regional science resource centers to increase educational and training opportunities for the teachers and students of California. Towards that end, the Legislature intends to provide ongoing funding to support regional science resource centers, in partnership with nonprofit agencies which have demonstrated success in attaining private and governmental support for similar activities on a regional level.

(Added by Stats. 1984, Ch. 1651, Sec. 1. Effective September 30, 1984.)



44771

The Superintendent shall designate nonprofit agencies to serve as regional science resource centers. In order to be eligible to be designated as a regional science resource center, a nonprofit agency shall demonstrate all of the following:

(a) A history of doing all of the following on a regional basis:

(1) Developing and operating a large variety of high quality science exhibits.

(2) Providing teacher training.

(3) Providing educational services for elementary and secondary school pupils.

(b) That its current efforts would be improved both qualitatively and quantitatively, and that a greater number of teachers and students would be served.

(c) Historic success in attracting private and public financial support for development and use of its science exhibits and for its teacher training programs.

(d) That its exhibits would be cross-referenced to appropriate instructional materials and strategies used by public school teachers providing science and mathematics instruction.

(e) The ability to train a minimum of 200 teachers each year in all grade levels.

(f) That local school districts have agreed to cooperate in the teacher training program by providing payment for a portion of the costs of release time for teacher training.

(g) A commitment to comply with all state and local regulations in establishing priorities and implementing this chapter.

(Added by Stats. 1984, Ch. 1651, Sec. 1. Effective September 30, 1984.)



44772

From funds appropriated for the purposes of this chapter, the superintendent shall allocate funds to applicant regional science resource centers. The superintendent shall review each center’s application for funding to ensure that the funds will be used only for the purposes authorized by Section 44773, and that the objectives of this chapter will be carried out.

(Added by Stats. 1984, Ch. 1651, Sec. 1. Effective September 30, 1984.)



44773

Funds allocated to regional science resource centers pursuant to Section 44772 shall be used by the centers only for the following purposes:

(a) Expansion of science exhibits.

(b) Costs of institute staff training.

(c) Payment of a portion of the costs incurred by school districts using the center’s services to train and retrain teachers.

(d) Expansion of teacher training services and educational services to students at exhibit sites and schools.

(e) Administration and evaluation of project funds.

(f) Classroom materials and supplies relating to science education developed by the center.

(Added by Stats. 1984, Ch. 1651, Sec. 1. Effective September 30, 1984.)



44774

Funds allocated to a regional science resource center pursuant to this chapter shall supplement, and shall not supplant, funding for the continuing efforts of these centers to provide teacher training or educational services to public schools.

(Added by Stats. 1984, Ch. 1651, Sec. 1. Effective September 30, 1984.)






CHAPTER 3.65 - Social Tolerance Resource Centers

44776.1

In enacting this chapter, it is the intent of the Legislature to expand regional social tolerance resource centers to increase education and training opportunities for the teachers and pupils of California. Towards that end, the Legislature intends to provide one-time funding to support regional social tolerance resource centers, in partnership with nonprofit agencies that have demonstrated success in attaining private and governmental support for similar activities on a regional basis.

(Added by Stats. 1995, Ch. 308, Sec. 15. Effective August 3, 1995.)



44776.2

The Superintendent of Public Instruction shall designate nonprofit agencies to serve as regional social tolerance resource centers. In order to be eligible to be designated as a regional social tolerance resource center, a nonprofit agency shall demonstrate all of the following:

(a) A history of doing all of the following on a regional basis:

(1) Developing and operating a variety of high-quality interactive and multimedia exhibits on social tolerance, the Holocaust, and human rights.

(2) Providing teacher training activities and curricular materials.

(3) Providing educational services for elementary and secondary school pupils, with a special focus on pupils at risk of social violence.

(b) That the agency’s current efforts would be improved qualitatively and quantitatively.

(c) Historic success in attracting private and public financial support for the development and use of its social tolerance exhibits and for its teacher training programs.

(d) That its exhibits would be cross-referenced to appropriate instructional materials and strategies used by public school teachers providing instruction in social tolerance.

(e) The ability to serve a minimum of 500 teachers each year in all grade levels.

(f) The ability to serve a minimum of 70,000 elementary and secondary pupils each year.

(Added by Stats. 1995, Ch. 308, Sec. 15. Effective August 3, 1995.)



44776.3

The Superintendent of Public Instruction shall allocate the funds appropriated for the purposes of this chapter to applicant regional social tolerance resource centers. The superintendent shall review each center’s application for funding to ensure that the funds will be used only for the purposes authorized in this chapter.

(Added by Stats. 1995, Ch. 308, Sec. 15. Effective August 3, 1995.)



44776.4

Funds allocated to regional social tolerance resource centers pursuant to Section 44776.3 shall be used by the centers only for either of the following purposes:

(a) One-time expansion of social tolerance exhibits and teacher training materials.

(b) One-time expenditures to reduce future ongoing facilities operations costs.

(Added by Stats. 1995, Ch. 308, Sec. 15. Effective August 3, 1995.)



44776.5

Funds allocated to a regional social tolerance resource center pursuant to this chapter shall supplement and not supplant funding for the continuing efforts of these centers to provide teacher training or educational services to public schools.

(Added by Stats. 1995, Ch. 308, Sec. 15. Effective August 3, 1995.)



44776.6

For the 1995–96 fiscal year, the Superintendent of Public Instruction shall designate one regional social tolerance resource center to receive funding pursuant to this chapter.

(Added by Stats. 1995, Ch. 308, Sec. 15. Effective August 3, 1995.)



44776.7

Notwithstanding any other provision of law, “moneys to be applied by the state,” as used in subdivision (b) of Section 8 of Article XVI of the California Constitution, includes funds appropriated for social tolerance resource centers pursuant to this chapter, whether or not those funds are allocated to school districts, as defined in Section 41302.5, or community college districts.

(Added by Stats. 1995, Ch. 308, Sec. 15. Effective August 3, 1995.)






CHAPTER 3.66 - Latino Heritage Resource Centers

44777.1

In enacting this chapter, it is the intent of the Legislature to foster the establishment of regional Latino heritage resource centers to increase educational opportunities for the teachers and pupils of California. Towards that end, the Legislature intends to provide one-time funding to help establish regional Latino heritage resource centers, in partnership with nonprofit agencies which have demonstrated success in attaining private and governmental support for this purpose on a regional basis.

(Added by Stats. 1995, Ch. 308, Sec. 16. Effective August 3, 1995.)



44777.2

The Superintendent of Public Instruction shall designate nonprofit agencies to serve as regional Latino heritage resource centers. In order to be eligible to be designated as a regional Latino heritage resource center, a nonprofit agency shall demonstrate all of the following:

(a) A sound programmatic and fiscal plan to do all of the following on a regional basis:

(1) Develop a variety of high-quality permanent and changing exhibits on Latino history, art, and culture encompassing North, Central, and South America.

(2) Provide teacher training activities.

(3) Provide educational services for elementary and secondary school pupils.

(b) Success in attracting private and public financial support for the development of its Latino heritage exhibits and educational programs.

(c) That it will be providing educational services previously unavailable to pupils and teachers in the region including the development of a referral assistance program for teachers on Latino heritage issues, and the development of publications and audio-visual materials on Latino history, art, and culture.

(d) That its current efforts would be improved qualitatively and quantitatively.

(e) That it will collect and preserve Latino cultural heritage and artifacts.

(Added by Stats. 1995, Ch. 308, Sec. 16. Effective August 3, 1995.)



44777.3

The Superintendent of Public Instruction shall allocate the funds appropriated for the purposes of this chapter to applicant regional Latino heritage resource centers. The superintendent shall review each center’s application for funding to ensure that the funds will be used only for the purposes authorized in this chapter.

(Added by Stats. 1995, Ch. 308, Sec. 16. Effective August 3, 1995.)



44777.4

Funds allocated to regional Latino heritage resource centers pursuant to Section 44777.3 shall be used by the centers only for initial development costs of exhibits, collections, and teacher training materials in Latino heritage, encompassing history, art, and culture.

(Added by Stats. 1995, Ch. 308, Sec. 16. Effective August 3, 1995.)



44777.5

Funds allocated to a regional Latino heritage resource center pursuant to this chapter shall supplement and not supplant funding for the efforts of these centers to develop collections and to provide teacher training or educational services to public schools.

(Added by Stats. 1995, Ch. 308, Sec. 16. Effective August 3, 1995.)



44777.6

For the 1995–96 fiscal year, the Superintendent of Public Instruction shall designate one regional Latino heritage resource center to receive funding pursuant to this chapter.

(Added by Stats. 1995, Ch. 308, Sec. 16. Effective August 3, 1995.)



44777.7

Notwithstanding any other provision of law, “moneys to be applied by the state,” as used in subdivision (b) of Section 8 of Article XVI of the California Constitution, includes funds appropriated for Latino heritage resource centers pursuant to this chapter, whether or not those funds are allocated to school districts, as defined in Section 41302.5, or community college districts.

(Added by Stats. 1995, Ch. 308, Sec. 16. Effective August 3, 1995.)






CHAPTER 3.7 - California International Studies Project

44780

The Legislature finds that there has been a significant decline in knowledge and skills related to international affairs and other cultures. This has serious consequences, in view of the growing interrelation of nations and people, and the increasing impact that international factors have on our society in political, economic, and cultural terms. Many occupations require a knowledge of the histories, languages, and traditions of other cultures and the ability to analyze and interpret complex international issues. Our society requires citizens who understand the role of our state and our nation in a rapidly changing world.

The Legislature further finds that many factors contribute to this decline, but that a primary cause is the lack of adequate preparation of teachers in international studies. Few teachers have ever taken an international studies course, and teachers already in the classroom have few opportunities to improve their competence in this field. Although some colleges and universities are now requiring more courses in international studies and foreign languages, this will not fully address the problem since current teachers will provide the bulk of instruction for many years to come. Therefore, the Legislature recognizes the need to assist current teachers to gain the skills and knowledge necessary to increase the international studies competence of their students. The Legislature further finds that this competence problem is shared by all segments and levels of California education, and that it can best be addressed by cooperatively planned and funded efforts.

An international studies project should therefore be created, to be modeled after the Bay Area Global Education Project, a publicly and privately funded curriculum and staff development project that has earned national acclaim since 1979.

(Added by Stats. 1985, Ch. 1173, Sec. 1. Effective September 28, 1985.)



44781

(a) The California International Studies Project is hereby established to provide a cooperative, intersegmental approach to solving the international studies skills problem in California’s schools. This project shall be administered by a public or private institution of higher education in this state, selected pursuant to Section 44782, and shall consist of international studies resource centers operated throughout the state by four-year colleges or universities, or by nonprofit agencies in conjunction with four-year colleges and universities.

(b) The project shall include the following elements:

(1) The preparation by world affairs specialists of instructional materials on international issues and cultures appropriate for use in elementary and secondary school classrooms.

(2) In-service training of classroom teachers.

(3) The training of a group of highly skilled and knowledgeable teachers to serve as leading international studies resource practitioners in curriculum and staff development projects. The primary role of these teachers shall be to train other teachers in the knowledge, curriculum, and skills associated with the project.

(4) The development of a support system for teachers learning new international skills, including content training, curriculum demonstrations, instructional resource services, information sharing, and individual assistance and counseling.

(5) Collaboration between elementary and secondary teachers and international teaching and research personnel and colleges, universities, and nonschool international organizations.

(6) Collaboration in colleges and universities between international specialists in history, economics, international relations, foreign languages, and related fields, and specialists in teaching methods and strategies.

(7) Cooperation between schools, regional or county educational agencies, and colleges and universities.

(8) Development of an evaluation process to assess the following:

(A) The attitudes of project site participants toward the effectiveness of the local resource center.

(B) The international skills and knowledge of students in participating schools.

(Added by Stats. 1985, Ch. 1173, Sec. 1. Effective September 28, 1985.)



44782

The Superintendent of Public Instruction shall contract, no later than 75 days after the enactment of this chapter, with a public or private institution of higher education in this state for the administration of the project. Notwithstanding any other provision of law, this contract shall be for a term of five years, subject to the availability of funding for this purpose. The superintendent shall select for this purpose the institution that is best able to demonstrate a history of all of the following:

(a) Successful experience directing a comprehensive international studies curriculum and staff development program for elementary and secondary teachers. The institution shall submit documentation from local school districts that clearly indicates their willingness to cooperate in the project by providing payment for a portion of the costs of release time for teacher training.

(b) Obtaining private and public financial support for the development and operation of curriculum and staff development programs.

(c) Developing and operating interdepartmental programs within higher education.

(d) Developing and operating collaborative programs involving colleges, universities, and nonschool organizations having international resources.

(Added by Stats. 1985, Ch. 1173, Sec. 1. Effective September 28, 1985.)



44783

(a) The institution selected under Section 44782 shall select international studies resource centers from applicant colleges, universities, and nonprofit agencies to establish and operate the centers throughout the state. The programs to be operated by the centers shall be subject to the review and approval of the administering institution, pursuant to consultation with the advisory committee established under Section 44784.

(b) The program operated by any resource center shall further, as the primary objective of the project, the enhancement of the quality of elementary and secondary school instruction in courses that satisfy the high school graduation requirements set forth in Section 51225.3, with particular emphasis on world history and cultures, economics, and foreign languages. The resource center program shall include, but not be limited to, the following elements:

(1) The preparation by world affairs specialists of instructional materials on international issues and other cultures appropriate for use in elementary and secondary school classrooms.

(2) In-service training of classroom teachers.

(3) The training of a group of highly skilled and knowledgeable teachers to serve as leading international studies resource practitioners in curriculum and staff development projects.

(4) The development of a support system for teachers learning new international skills, including content training, curriculum demonstrations, instructional resource services, information sharing, and individual assistance and counseling.

(5) Collaboration between elementary and secondary teachers and international teaching and research personnel in colleges, universities, and nonschool international organizations.

(6) Collaboration in colleges and universities between international specialists in history, economics, international relations, foreign languages, and related fields, and specialists in teaching methods and strategies.

(7) Cooperation between schools, regional or county educational agencies, and colleges and universities.

(8) The development of an evaluation process to assess the following:

(A) The attitudes of project participants toward the effectiveness of the local resource center.

(B) The international skills and knowledge of students in participating schools.

(9) Systematically improving the international skills of project participants, the teachers to be trained by participants, and, ultimately, students attending elementary, secondary, and postsecondary schools.

(10) Comprehensive planning for curricular revision or enhancement and instructional change.

(11) Integrating the international studies project with any staff development programs provided by staff development and resource centers established in the same geographic area pursuant to Chapter 3.1 (commencing with Section 44670).

(12) Providing financial and personnel support for the international studies project that supplements but does not supplant existing support.

(Added by Stats. 1985, Ch. 1173, Sec. 1. Effective September 28, 1985.)



44784

(a) The institution selected under Section 44782 shall be assisted by an advisory committee, the function of which shall be:

(1) To review and comment on plans for the establishment of the resource centers.

(2) To assist in determining criteria for local and private funding matches to be required for the operation of each resource center.

(3) To advise the project on the selection of proposals for funding.

(b) The advisory committee shall contain the following members:

(1) Ten members appointed by representatives of higher education, two each to be selected by the President of the University of California, the Chancellor of the California State University, the Chancellor of the California Community Colleges, the Association of Independent California Colleges and Universities, and the California Postsecondary Education Commission. At least one of the appointees of each of these appointing entities shall be an elementary or secondary school classroom teacher with classroom experience in international studies instruction.

(2) Four public members with special interest or competence in international affairs, representing business, community, and subject area educational organizations, one each to be selected by the Superintendent of Public Instruction, the Governor, the Speaker of the Assembly, and the Senate Committee on Rules.

(3) Three certificated school teachers, or other educators, with classroom experience in international studies instruction, to be designated by the institution selected to operate the project.

(Amended by Stats. 2001, Ch. 745, Sec. 21. Effective October 12, 2001.)



44785

The Legislature recognizes that evaluation of the project, which may be accomplished by such methods as teacher attitude surveys and pretesting and posttesting of the international skills and knowledge of the students reached by the program, can serve as a useful tool for self-assessment and improvement of the resource centers.

Each resource center shall conduct an annual evaluation to measure the international skills of students reached by the site program, the attitudes of project site participants toward the effectiveness of the project, the rate of participation by teachers, the application by teachers of training materials and techniques to instructional purposes, the dissemination of training materials and techniques to other teachers, and other information the site directors deem appropriate.

(Amended by Stats. 1994, Ch. 840, Sec. 17. Effective January 1, 1995.)



44786

It is the intent of the Legislature that the project operate 18 resource centers distributed geographically throughout the state, with reference to the cultural and ethnic diversity of the state, six of which centers would be established in the 1985–86 fiscal year, six in the 1986–87 fiscal year, and six in the 1987–88 fiscal year, provided that the evaluations provided for under this chapter are found to justify these increases.

(Added by Stats. 1985, Ch. 1173, Sec. 1. Effective September 28, 1985.)



44787

State funding for each resource center shall be not less than forty-five thousand dollars ($45,000) but not more than sixty-five thousand dollars ($65,000) per fiscal year, which shall be matched by local and private funds in cash or in-kind equal to at least 50 percent of state funding. The institution administering the project, in consultation with the advisory committee, shall determine the level of state funding for each resource center and the required funding matches.

(Added by Stats. 1985, Ch. 1173, Sec. 1. Effective September 28, 1985.)






CHAPTER 3.8 - Personnel Management Assistance Teams

44740

(a) The Legislature finds and declares that effective school district personnel management, recruitment, and hiring processes are essential to the placement of qualified teachers in our public schools and particularly important to secure qualified teachers for high priority schools that are often characterized as hard to staff. The Legislature therefore intends to establish personnel management assistance teams to provide technical assistance to school districts in establishing and maintaining effective personnel management, recruitment, and hiring processes. It is the intent of the Legislature that personnel management assistance teams not modify or contradict policy that falls within the scope of any collective bargaining agreement.

(b) (1) The Superintendent shall designate up to six regions of the state so that all school districts are located within a region.

(2) (A) The Superintendent shall select a county office of education, from among those offices that apply pursuant to subparagraph (B), within each region that is most likely to have the capacity to serve all school districts within the region, to establish and house a personnel management assistance team to assist and serve school districts within that region.

(B) A county office of education may apply to the Superintendent to establish a personnel management assistance team by showing how the county will address the personnel management needs of school districts within its region.

(c) From funds appropriated for purposes of this section, the Superintendent may grant funds to county offices that are selected to provide personnel management services through personnel management assistance teams and may provide further technical assistance to the selected county offices.

(d) Each personnel management assistance team shall consist of persons having extensive experience in school district personnel administration, including recruitment, selection, organization, and staffing.

(e) The superintendent of any school district, or county superintendent of schools, may request that the regional personnel management assistance team review the personnel practices of a school district under his or her jurisdiction and recommend practices or organizational functions to facilitate the timely hiring and placement of qualified teachers consistent with the personnel policies established by agreement with the exclusive representatives of employee organizations.

(Added by Stats. 2006, Ch. 517, Sec. 28. Effective January 1, 2007.)



44741

The Superintendent may select one county office of education from among those county offices that have a personnel management assistance team pursuant to Section 44740 to serve as a clearinghouse of effective personnel management and hiring practices.

(Added by Stats. 2006, Ch. 517, Sec. 28. Effective January 1, 2007.)






CHAPTER 4 - Employment—Certificated Employees

ARTICLE 1 - Rights and Duties

44800

Every person employed by a school district as a probationary or permanent employee in a position requiring certification qualifications who enters the active military service of the United States of America or of the State of California, including active service in any uniformed auxiliary of, or to, any branch of such military service, created or authorized as such auxiliary by the Congress of the United States of America or by the Legislature of the State of California, or in the service of the United States Merchant Marine, or in full-time paid service of the American Red Cross, during any period of national emergency declared by the President of the United States of America or during any war in which the United States of America is engaged, shall be entitled to absent himself from his duties as an employee of the district.

Such absence shall not affect in any way the classification of such employee. In the case of a probationary employee, the period of such absence shall not count as part of the service required as a condition precedent to the classification of such employee as a permanent employee of the district, but such absence shall not be construed as a break in the continuity of the service of such employee for any purpose.

The dismissal or termination of any probationary employee because of reduced attendance due to war conditions, after his entry into the active military service or service in the American Red Cross, shall not deprive him of any of the benefits of this section.

Within six months after such employee honorably leaves such service or has been placed on inactive duty he shall, subject to the provisions of this section, be entitled to return to the position held by him at the time of his entrance into such service, at the salary to which he would have been entitled had he not absented himself from the service of the school district under this section.

If such employee was employed under a lawful contract for a period in excess of one year in a position in which he had not become a permanent employee of the district, he shall be entitled to return to such position for the period his contract of employment had to run at the time he entered such service. Notwithstanding any provision of this code to the contrary, a person employed to take the place of any such employee shall not have any right to such position following the return of such employee to the position.

(Enacted by Stats. 1976, Ch. 1010.)



44801

Every person employed by a school district as a permanent employee in a position requiring certification qualifications who is elected to the Legislature shall be granted a leave of absence from his duties as an employee of the district by the governing board of the district.

During the term of such leave of absence, the employee may be employed by the school district to perform such less than full-time service requiring certification qualifications, for such compensation and upon such terms and conditions, as may be mutually agreed upon.

Such absence shall not affect in any way the classification of such employee.

Within six months after the term of office of such employee expires he shall be entitled to return to the position held by him at the time of his election, at the salary to which he would have been entitled had he not absented himself from the service of the school district under this section.

Notwithstanding any provision of this code to the contrary, a person employed to take the place of any such employee shall not have any right to such position following the return of such employee to the position.

This section shall apply to any permanent certificated school district employee who held the office of Member of the Assembly or State Senator on or after January 4, 1965.

(Enacted by Stats. 1976, Ch. 1010.)



44802

The governing board of any school district may provide for the payment of the actual and necessary traveling expenses of student teachers of vocational agriculture who hold certificates issued pursuant to Section 44292 when performing the duties of their positions.

All payments heretofore made to student teachers of vocational agriculture on account of actual and necessary traveling expenses incurred by them when performing the duties of their respective positions are hereby confirmed, ratified, and validated.

(Enacted by Stats. 1976, Ch. 1010.)



44803

Every probationary employee of a school district which becomes in its entirety a part of a unified school district and every probationary employee of a school district employed in a school located in a portion of a school district which becomes a part of a unified school district, where the whole of the district does not become a part of a unified school district, shall become a probationary employee of the unified school district. The service of the probationary employee in the annexed district shall be considered as service in the unified school district for the purpose of any law relating to the classification of persons employed in school districts in positions requiring certification qualifications.

(Enacted by Stats. 1976, Ch. 1010.)



44805

Every teacher in the public schools shall enforce the course of study, the use of legally authorized textbooks, and the rules and regulations prescribed for schools.

(Enacted by Stats. 1976, Ch. 1010.)



44807

Every teacher in the public schools shall hold pupils to a strict account for their conduct on the way to and from school, on the playgrounds, or during recess. A teacher, vice principal, principal, or any other certificated employee of a school district, shall not be subject to criminal prosecution or criminal penalties for the exercise, during the performance of his duties, of the same degree of physical control over a pupil that a parent would be legally privileged to exercise but which in no event shall exceed the amount of physical control reasonably necessary to maintain order, protect property, or protect the health and safety of pupils, or to maintain proper and appropriate conditions conducive to learning. The provisions of this section are in addition to and do not supersede the provisions of Section 49000.

(Enacted by Stats. 1976, Ch. 1010.)



44807.5

The governing board of a school district may adopt reasonable rules and regulations to authorize a teacher to restrict for disciplinary purposes the time a pupil under his or her supervision is allowed for recess.

(Added by Stats. 1981, Ch. 454, Sec. 1.)



44808

Notwithstanding any other provision of this code, no school district, city or county board of education, county superintendent of schools, or any officer or employee of such district or board shall be responsible or in any way liable for the conduct or safety of any pupil of the public schools at any time when such pupil is not on school property, unless such district, board, or person has undertaken to provide transportation for such pupil to and from the school premises, has undertaken a school-sponsored activity off the premises of such school, has otherwise specifically assumed such responsibility or liability or has failed to exercise reasonable care under the circumstances.

In the event of such a specific undertaking, the district, board, or person shall be liable or responsible for the conduct or safety of any pupil only while such pupil is or should be under the immediate and direct supervision of an employee of such district or board.

(Enacted by Stats. 1976, Ch. 1010.)



44808.5

The governing board of a school district may permit the pupils enrolled at any high school to leave the school grounds during the lunch period of such pupils.

Neither the school district nor any officer or employee thereof shall be liable for the conduct or safety of any pupil during such time as the pupil has left the school grounds pursuant to this section.

In the event that the governing board grants such permission, it shall send the following notice along with the notification of parents and guardians required by Section 48980:

“The governing board of the ____ School District, pursuant to Section 44808.5 of the Education Code, has decided to permit the pupils enrolled at ____ High School to leave the school grounds during the lunch period.

“Section 44808.5 of the Education Code further states:

“‛ Neither the school district nor any officer or employee thereof shall be liable for the conduct or safety of any pupil during such time as the pupil has left the school grounds pursuant to this section.”’

(Enacted by Stats. 1976, Ch. 1010.)



44809

(a) A state school register shall be kept by every teacher in the public elementary schools, except a teacher in:

(1) A school in which the state school register of each teacher is kept on behalf of the teacher in a central office by an employee of the school district.

(2) A school in which a central file of individual records of pupil enrollment, absence, and attendance is maintained on forms containing at least the minimum items of information prescribed by the State Department of Education, and whose principal submits periodic reports of pupil personnel data to the city or district superintendent of schools, or, if no superintendent is employed in the district, to the county superintendent of schools on forms approved by the State Department of Education.

(b) There shall be recorded in each state school register the absence and attendance of each pupil enrolled in the classes taught by the teacher keeping the register or on whose behalf the register is kept and any additional information required by the State Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)



44810

(a) Every minor over 16 years of age or adult who is not a pupil of the school, including but not limited to any such minor or adult who is the parent or guardian of a pupil of the school, who comes upon any school ground or into any schoolhouse and there willfully interferes with the discipline, good order, lawful conduct, or administration of any school class or activity of the school, with the intent to disrupt, obstruct, or to inflict damage to property or bodily injury upon any person, is guilty of a misdemeanor.

(b) A violation of subdivision (a) shall be punished as follows:

(1) Upon the first conviction, by a fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000), or by imprisonment in a county jail for not more than one year, or by both the fine and imprisonment.

(2) Upon a second conviction, by imprisonment in a county jail for a period of not less than 10 days, and not more than one year, or by both imprisonment and a fine not exceeding one thousand dollars ($1,000). The defendant shall not be released on probation, or for any other basis until he or she has served not less than 10 days in a county jail.

(3) Upon a third or subsequent conviction, by imprisonment in a county jail for a period of not less than 90 days, and not more than one year, or by both imprisonment and a fine not exceeding one thousand dollars ($1,000). The defendant shall not be released on probation, or for any other basis until he or she has served not less than 90 days in a county jail.

(4) Upon a showing of good cause, the court may find that for any mandatory minimum imprisonment specified by paragraph (2) or (3) of this subdivision, the imprisonment shall not be imposed, and the court may grant probation, or the suspension of the execution or imposition of the sentence.

(Amended by Stats. 1999, Ch. 1013, Sec. 1. Effective January 1, 2000.)



44811

(a) Any parent, guardian, or other person whose conduct in a place where a school employee is required to be in the course of his or her duties materially disrupts classwork or extracurricular activities or involves substantial disorder is guilty of a misdemeanor.

(b) A violation of subdivision (a) shall be punished as follows:

(1) Upon the first conviction, by a fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000), or by imprisonment in a county jail for not more than one year, or by both the fine and imprisonment.

(2) Upon a second conviction, by imprisonment in a county jail for a period of not less than 10 days, and not more than one year, or by both imprisonment and a fine not exceeding one thousand dollars ($1,000). The defendant shall not be released on probation, or for any other basis until he or she has served not less than 10 days in a county jail.

(3) Upon a third or subsequent conviction, by imprisonment in a county jail for a period of not less than 90 days, and not more than one year, or by both imprisonment and a fine not exceeding one thousand dollars ($1,000). The defendant shall not be released on probation, or for any other basis until he or she has served not less than 90 days in a county jail.

(4) Upon a showing of good cause, the court may find that for any mandatory minimum imprisonment specified by paragraph (2) or (3) of this subdivision, the imprisonment shall not be imposed, and the court may grant probation, or the suspension of the execution or imposition of the sentence.

(c) This section shall not apply to any otherwise lawful employee concerted activity, including, but not limited to, picketing and the distribution of handbills.

(Amended by Stats. 1999, Ch. 1013, Sec. 2. Effective January 1, 2000.)



44813

The governing board of every school district shall allow each teacher employed for full time in any regular day school in which two or more teachers are employed, one duty-free lunch period each day in the manner and at the time prescribed by regulation of the State Board of Education.

The State Board of Education shall adopt rules and regulations fixing the duration of the duty-free lunch period of certificated employees of school districts, the time of day when the lunch period shall be granted, and prescribing the conditions under which the duty-free lunch period shall be allowed.

(Enacted by Stats. 1976, Ch. 1010.)



44814

Recognizing that an adequate lunch period free from duty is essential to the health, morale and efficiency of teachers employed full time in any regular day school, the Legislature declares that it is the policy of the state to encourage school districts to provide for an adequate duty-free lunch period for teachers.

In order to provide for such duty-free lunch periods, the governing board of any school district may utilize recreation personnel or other suitable persons to supervise the pupils of the district during the school lunch period.

The provisions of this section shall prevail over any provision of Section 44813 which conflicts herewith.

(Enacted by Stats. 1976, Ch. 1010.)



44815

The governing board of any school district may also utilize persons not having certification qualifications to supervise the pupils of the district during any breakfast period or other nutrition period. The compensation of such personnel may be paid from funds from which the compensation of personnel employed under Section 44814 may be paid.

(Enacted by Stats. 1976, Ch. 1010.)



44816

Except in districts exempted by the Department of Education and in which regular periodic reports of pupil and employee personnel data are submitted by the principal of each school to the city or district superintendent of schools, or, if no superintendent is employed in the district, to the county superintendent of schools on forms approved by the Department of Education, every teacher in the public elementary schools shall at the close of school during each school year make an annual report to the principal of the school in which he is employed; or, in the case of one-teacher schools, to the city or district superintendent of schools, or, if no superintendent is employed, to the county superintendent of schools on forms furnished by the Superintendent of Public Instruction.

Any teacher who is teaching in any school at the close of school shall, in his annual report, include all statistics for the entire school year.

Where one teacher is in charge of a class and keeps the records thereof, assistant teachers or other teachers of the class or any of the pupils thereof who are required to keep no records shall not be required to render reports.

The city, district, or county superintendent of schools shall in no case draw a requisition for the salary of any teacher for the last month of a school term, until the report has been filed by him and approved.

(Enacted by Stats. 1976, Ch. 1010.)



44817

The principal of each elementary school when directed by the city or district superintendent of schools shall submit an annual report to such superintendent, or, if no superintendent is employed in the district, to the county superintendent of schools, on forms furnished by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



44818

The principal of each high school, when directed by the city or district superintendent of schools, shall make an annual report to such superintendent, or, if no superintendent is employed in the district, to the county superintendent of schools, on forms furnished by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



44821

A high school principal shall not enter into any contract to act as a principal or supervising principal of any elementary school, except an elementary school in the district in which the high school is located, without the approval of the county superintendent of schools.

(Enacted by Stats. 1976, Ch. 1010.)



44822

The principal of any high school may act as principal of any elementary school situated in the high school district.

(Enacted by Stats. 1976, Ch. 1010.)



44823

The principal of any high school may act as the supervising principal of two or more elementary schools situated in the high school district without regard to the number of teachers employed in each of the elementary schools, if so desired by the trustees of the elementary school district or districts and the high school board.

(Enacted by Stats. 1976, Ch. 1010.)



44824

A full-time probationary or permanent classroom teacher currently employed by a school district which decides to maintain classes on Saturday or Sunday, or both, shall not, without his written consent, be required to teach under such program for more than 180 full days during a school year, or for more than the number of full days the schools of the district were maintained during the year preceding implementation of weekend classes, whichever is greater. This section shall not be construed as limiting the power of any governing board of a school district to govern the schools of the district, including the assignment of teachers employed by the district. No such classroom teacher shall be assigned to perform services on a Saturday or Sunday if such teacher objects in writing that such assignment would conflict with his or her religious beliefs or practices.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Employment

44830

(a) The governing board of a school district shall employ for positions requiring certification qualifications, only persons who possess the qualifications for those positions prescribed by law. It is contrary to the public policy of this state for a person or persons charged, by the governing boards, with the responsibility of recommending persons for employment by the boards to refuse or to fail to do so for reasons of race, color, religious creed, sex, or national origin of the applicants for that employment.

(b) The governing board of a school district shall not initially hire on a permanent, temporary, or substitute basis a certificated person seeking employment in the capacity designated in his or her credential unless that person has demonstrated basic skills proficiency as provided in Section 44252.5 or is exempted from the requirement by subdivision (c), (d), (e), (f), (g), (h), (i), (j), or (k).

(1) The governing board of a school district, with the authorization of the Commission on Teacher Credentialing, may administer the state basic skills proficiency test required under Sections 44252 and 44252.5.

(2) The Superintendent, in conjunction with the commission and local governing boards, shall take steps necessary to ensure the effective implementation of this subdivision.

It is the intent of the Legislature that in effectively implementing this subdivision, the governing boards of school districts shall direct superintendents of schools to prepare for emergencies by developing a pool of qualified emergency substitute teachers. This preparation shall include public notice of the test requirements and of the dates and locations of administrations of the tests. The governing board of a school district shall make special efforts to encourage individuals who are known to be qualified in other respects as substitutes to take the state basic skills proficiency test at its earliest administration.

(3) Demonstration of proficiency in reading, writing, and mathematics by a person pursuant to Section 44252 satisfies the requirements of this subdivision.

(c) A certificated person is not required to take the state basic skills proficiency examination if he or she has taken and passed it at least once, achieved a passing score on any of the tests specified in subdivision (b) of Section 44252, or possessed a credential before the enactment of the statute that made the test a requirement.

(d) This section does not require a person employed solely for purposes of teaching adults in an apprenticeship program, approved by the Apprenticeship Standards Division of the Department of Industrial Relations, to pass the state proficiency assessment instrument as a condition of employment.

(e) This section does not require the holder of a child care permit or a permit authorizing service in a development center for the handicapped to take the state basic skills proficiency test, so long as the holder of the permit is not required to have a baccalaureate degree.

(f) This section does not require the holder of a credential issued by the commission who seeks an additional credential or authorization to teach, to take the state basic skills proficiency test.

(g) This section does not require the holder of a credential to provide service in the health profession to take the state basic skills proficiency test if that person does not teach in the public schools.

(h) This section does not require the holder of a designated subjects special subjects credential to pass the state basic skills proficiency test as a condition of employment unless the requirements for the specific credential require the possession of a baccalaureate degree. The governing board of each school district, or each governing board of a consortium of school districts, or each governing board involved in a joint powers agreement, which employs the holder of a designated subjects special subjects credential shall establish its own basic skills proficiency for these credentials and shall arrange for those individuals to be assessed. The basic skills proficiency criteria established by the governing board shall be at least equivalent to the test required by the district, or in the case of a consortium or a joint powers agreement, by any of the participating districts, for graduation from high school. The governing board or boards may charge a fee to individuals being tested to cover the costs of the test, including the costs of developing, administering, and grading the test.

(i) This section does not require the holder of a preliminary or clear designated subjects career technical education teaching credential to pass the state basic skills proficiency test.

(j) This section does not require certificated personnel employed under a foreign exchange program to take the state basic skills proficiency test. The maximum period of exemption under this subdivision shall be one year.

(k) Notwithstanding any other law, a school district or county office of education may hire certificated personnel who have not taken the state basic skills proficiency test if that person has not yet been afforded the opportunity to take the test. The person shall take the test at the earliest opportunity and may remain employed by the school district pending the receipt of his or her test results.

(Amended by Stats. 2008, Ch. 518, Sec. 8. Effective January 1, 2009.)



44830.1

(a) In addition to any other prohibition or provision, no person who has been convicted of a violent or serious felony shall be hired by a school district in a position requiring certification qualifications or supervising positions requiring certification qualifications. A school district shall not retain in employment a current certificated employee who has been convicted of a violent or serious felony, and who is a temporary employee, a substitute employee, or a probationary employee serving before March 15 of the employee’s second probationary year. If any conviction is reversed and the formerly convicted person is acquitted of the offense in a new trial, or the charges are dismissed, this section does not prohibit his or her employment thereafter.

(b) This section applies to any violent or serious offense which, if committed in this state, would have been punishable as a violent or serious felony.

(c) (1) For purposes of this section, a violent felony is any felony listed in subdivision (c) of Section 667.5 of the Penal Code and a serious felony is any felony listed in subdivision (c) of Section 1192.7 of the Penal Code.

(2) For purposes of this section, a plea of nolo contendere to a serious or violent felony constitutes a conviction.

(3) For purposes of this section, the term “school district” has the same meaning as defined in Section 41302.5.

(d) When the governing board of any school district requests a criminal record summary of a temporary, substitute, or probationary certificated employee, two fingerprint cards, bearing the legible rolled and flat impressions of the person’s fingerprints together with a personal description and the fee, shall be submitted, by any means authorized by the Department of Justice, to the Department of Justice.

(e) When the Department of Justice ascertains that an individual who is an applicant for employment by a school district has been convicted of a violent or serious felony, or for purposes of implementing the prohibitions set forth in Section 44836, any sex offense, as defined in Section 44010, or any controlled substance offense, as defined in Section 44011, the department shall notify the school district of the criminal information pertaining to the applicant. The notification shall be delivered by telephone or electronic mail to the school district. The notification to the school district shall cease to be made once the statewide electronic fingerprinting network is returning responses within three working days. The Department of Justice shall send by first-class mail or electronic mail a copy of the criminal information to the Commission on Teacher Credentialing. The Department of Justice may charge a reasonable fee to cover the costs associated with processing, reviewing, and supplying the criminal record summary required by this section. In no event shall the fee exceed the actual costs incurred by the department.

(f) Notwithstanding subdivision (a), a person shall not be denied employment or terminated from employment solely on the basis that the person has been convicted of a violent or serious felony if the person has obtained a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(g) Notwithstanding subdivision (f), a person shall not be denied employment or terminated from employment solely on the basis that the person has been convicted of a serious felony that is not also a violent felony if that person can prove to the sentencing court of the offense in question, by clear and convincing evidence, that he or she has been rehabilitated for the purposes of school employment for at least one year. If the offense in question occurred outside this state, then the person may seek a finding of rehabilitation from the court in the school district in which he or she is a resident.

(h) Notwithstanding any other provision of law, when the Department of Justice notifies a school district by telephone or electronic mail that a current temporary employee, substitute employee, or probationary employee serving before March 15 of the employee’s second probationary year, has been convicted of a violent or serious felony, that employee shall immediately be placed on leave without pay. When the school district receives written electronic notification of the fact of conviction from the Department of Justice, the employee shall be terminated automatically and without regard to any other procedure for termination specified in this code or school district procedures unless the employee challenges the record of the Department of Justice and the Department of Justice withdraws in writing its notification to the school district. Upon receipt of written withdrawal of notification from the Department of Justice, the employee shall immediately be reinstated with full restoration of salary and benefits for the period of time from the suspension without pay to the reinstatement.

(i) An employer shall request subsequent arrest service from the Department of Justice as provided under Section 11105.2 of the Penal Code.

(j) Notwithstanding Section 47610, this section applies to a charter school.

(k) This section shall not apply to a certificated employee who applies to renew his or her credential when both of the following conditions have been met:

(1) The employee’s original application for credential was accompanied by that person’s fingerprints.

(2) The employee has either been continuously employed in one or more public school districts since the issuance or last renewal of his or her credential or his or her credential has not expired between renewals.

(l) Nothing in this section shall prohibit a county superintendent of schools from issuing a temporary certificate to any person described in paragraph (1) or (2) of subdivision (k).

(m) This section shall not prohibit a school district from hiring a certificated employee who became a permanent employee of another school district as of October 1, 1997.

(n) All information obtained from the Department of Justice is confidential. Every agency handling Department of Justice information shall ensure the following:

(1) No recipient may disclose its contents or provide copies of information.

(2) Information received shall be stored in a locked file separate from other files, and shall only be accessible to the custodian of records.

(3) Information received shall be destroyed upon the hiring determination in accordance with subdivision (a) of Section 708 of Title 11 of the California Code of Regulations.

(4) Compliance with destruction, storage, dissemination, auditing, backgrounding, and training requirements as set forth in Sections 700 through 708 inclusive, of Title 11 of the California Code of Regulations and Section 11077 of the Penal Code governing the use and security of criminal offender record information is the responsibility of the entity receiving the information from the Department of Justice.

(Amended by Stats. 1998, Ch. 840, Sec. 6. Effective September 25, 1998.)



44830.2

(a) For situations in which a person is an applicant for employment, or is employed on a part-time or substitute basis, in a position requiring certification qualifications in multiple school districts within a county or within contiguous counties, the districts may agree among themselves to designate a single district, or a county superintendent may agree to act on behalf of participating districts within the county or contiguous counties, for the purposes of performing the following functions:

(1) Sending fingerprints to the Department of Justice.

(2) Receiving reports of convictions of serious and violent felonies.

(3) Reviewing criminal history records and reports of subsequent arrests from the Department of Justice.

(4) Maintaining common lists of persons eligible for employment.

(b) The school district or county superintendent serving in the capacity authorized in subdivision (a) shall be considered the employer for purposes of subdivisions (a), (d), and (g) of Section 44830.1.

(c) Upon receipt from the Department of Justice of a report of conviction of a serious or violent felony, the designated school district or county superintendent shall communicate that fact to the participating districts and remove the affected employee from the common list of persons eligible for employment.

(d) Upon receipt from the Department of Justice of a criminal history record or report of subsequent arrest for any person on a common list of persons eligible for employment, the designated school district or county superintendent shall give notice to the superintendent of any participating district or a person designated in writing by that superintendent, that the report is available for inspection on a confidential basis by the superintendent or authorized designee, at the office of the designated school district or county superintendent, for a period of 30 days following receipt of notice, to enable the employing school district to determine whether the employee meets that district’s criteria for continued employment. The designated school district or county superintendent shall not release a copy of that information to any participating district or any other person, shall retain or dispose of the information in the manner required by law after all participating districts have had an opportunity to inspect it in accordance with this section, and shall maintain a record of all persons to whom the information has been shown that shall be available to the Department of Justice to monitor compliance with the requirements of confidentiality contained in this section.

(e) Any agency processing Department of Justice responses pursuant to this section shall submit an interagency agreement to the Department of Justice to establish authorization to submit and receive information pursuant to this section.

(f) All information obtained from the Department of Justice is confidential. Every agency handling Department of Justice information shall ensure the following:

(1) No recipient may disclose its contents or provide copies of information.

(2) Information received shall be stored in a locked file separate from other files, and shall only be accessible to the custodian of records.

(3) Information received shall be destroyed upon the hiring determination in accordance with subdivision (a) of Section 708 of Title 11 of the California Code of Regulations.

(4) Compliance with destruction, storage, dissemination, auditing, backgrounding, and training requirements as set forth in Sections 700 through 708, inclusive, of Title 11 of the California Code of Regulations and Section 11077 of the Penal Code governing the use and security of criminal offender record information is the responsibility of the entity receiving the information from the Department of Justice.

(Added by Stats. 1998, Ch. 840, Sec. 7. Effective September 25, 1998.)



44830.3

(a) The governing board of any school district that maintains prekindergarten, kindergarten, or any of grades 1 to 12, inclusive, classes in bilingual education, or special education programs, may, in consultation with an accredited institution of higher education offering an approved program of pedagogical teacher preparation, employ persons authorized by the Commission on Teacher Credentialing to provide service as district interns to provide instruction to pupils in those grades or classes as a classroom teacher. The governing board shall require that each district intern be assisted and guided by a certificated employee selected through a competitive process adopted by the governing board after consultation with the exclusive teacher representative unit or by personnel employed by institutions of higher education to supervise student teachers. These certificated employees shall possess valid certification at the same level, or of the same type of credential, as the district interns they serve.

(b) The governing board of each school district employing district interns shall develop and implement a professional development plan for district interns in consultation with an accredited institution of higher education offering an approved program of pedagogical preparation. The professional development plan shall include all of the following:

(1) Provisions for an annual evaluation of the district intern.

(2) As the governing board determines necessary, a description of courses to be completed by the district intern, if any, and a plan for the completion of preservice or other clinical training, if any, including student teaching.

(3) Mandatory preservice training for district interns tailored to the grade level or class to be taught, through either of the following options:

(A) One hundred twenty clock hours of preservice training and orientation in the aspects of child development, classroom organization and management, pedagogy, and methods of teaching the subject field or fields in which the district intern will be assigned, which training and orientation period shall be under the direct supervision of an experienced permanent teacher. In addition, persons holding district intern certificates issued by the commission pursuant to Section 44325 shall receive orientation in methods of teaching pupils with disabilities. At the conclusion of the preservice training period, the permanent teacher shall provide the district with information regarding the area that should be emphasized in the future training of the district intern.

(B) The successful completion, prior to service by the intern in any classroom, of six semester units of coursework from a regionally accredited college or university, designed in cooperation with the school district to provide instruction and orientation in the aspects of child development and the methods of teaching the subject matter or matters in which the district intern will be assigned.

(4) Instruction in child development and the methods of teaching during the first semester of service for district interns teaching in prekindergarten, kindergarten, or any of grades 1 to 6, inclusive, including bilingual education classes and special education programs.

(5) Instruction in the culture and methods of teaching bilingual pupils during the first year of service for district interns teaching pupils in bilingual classes and, for persons holding district intern certificates issued by the commission pursuant to Section 44325, instruction in the etiology and methods of teaching pupils with disabilities.

(6) Any other criteria that may be required by the governing board.

(7) In addition to the requirements set forth in paragraphs (1) to (6), inclusive, the professional development plan for district interns teaching in special education programs shall also include 120 clock hours of mandatory training and supervised fieldwork that shall include, but not be limited to, instructional practices, and the procedures and pedagogy of both general education programs and special education programs that teach pupils with disabilities.

(8) In addition to the requirements set forth in paragraphs (1) to (6), inclusive, the professional development plan for district interns teaching bilingual classes shall also include 120 clock hours of mandatory training and orientation, which shall include, but not be limited to, instruction in subject matter relating to bilingual-crosscultural language and academic development.

(9) The professional development plan for district interns teaching in special education programs shall be based on the standards adopted by the commission as provided in subdivision (a) of Section 44327.

(c) Each district intern and each district teacher assigned to supervise the district intern during the preservice period shall be compensated for the preservice period required pursuant to subparagraph (A) or (B) of paragraph (3) of subdivision (b). The compensation shall be that which is normally provided by each district for staff development or in-service activity.

(d) Upon completion of service sufficient to meet program standards and performance assessments, the governing board may recommend to the Commission on Teacher Credentialing that the district intern be credentialed in the manner prescribed by Section 44328.

(Amended by Stats. 2009, Ch. 316, Sec. 9. Effective January 1, 2010.)



44830.5

The Legislature hereby declares that it is contrary to the interests of this state and the people thereof for the governing board of any school district to adhere to a strict ethnic ratio in the assignment of certificated employees of the district.

(Added by Stats. 1978, Ch. 1179.)



44830.7

Every contract for employment for a position requiring certification qualifications between a school district governing board and a person who possesses certification qualifications from another state shall provide that employment shall terminate upon notice by the Commission on Teacher Credentialing to the district and the employee, that the employee does not have the necessary qualifications for the credential required by law for the position for which the service was rendered.

(Amended by Stats. 2009, Ch. 53, Sec. 10. Effective January 1, 2010.)



44831

The governing board of a school district shall employ persons in public school service requiring certification qualifications as provided in this code, except that the governing board or a county office of education may contract with or employ an individual who holds a license issued by the Speech-Language Pathology and Audiology Board and has earned a masters degree in communication disorders to provide speech and language services if that individual meets the requirements of Section 44332.6 before employment or execution of the contract.

(Amended by Stats. 2008, Ch. 518, Sec. 9. Effective January 1, 2009.)



44832

(a) Notwithstanding Section 44842, and except for employees who are notified pursuant to Section 44955, each classroom teacher shall, by May 15 of each year, inform the employing school district whether he or she intends to return to a teaching position for the following school year.

(b) The school district and the exclusive bargaining representative may agree to include provisions regarding the requirements of subdivision (a) in any collective bargaining agreement applying to classroom teachers.

(c) This section shall apply only to teachers in school districts having an average daily attendance of less than 2,500.

(Added by Stats. 1991, Ch. 375, Sec. 1.)



44833

Notwithstanding the provisions of Sections 44001, 44830, 44831, or any other provision of law, a noncertificated student enrolled in any public or private college or university in California may be permitted by the governing board of a school district maintaining any of grades 1 through 8, to serve in elementary schools or child care centers as a nonteaching aide under the following conditions:

(a) Such service by the student is based upon a program for the part-time employment of students established by the college or university under those provisions of the federal statute cited as the Economic Opportunity Act of 1964 (Public Law 452, of the 88th Congress), and acts amendatory thereof, which provide for federal financial grants for work-study programs.

(b) The compensation being received by the student for such services is provided, at least in part, by grants made to the college or university by the government of the United States for a program of the type specified in subdivision (a).

(c) The student has been determined under procedures established by the Department of Education to be free of any disability of person or character (other than in professional competency) which would prohibit the issuance to him of any credential or certification document provided for under this code if he were otherwise qualified therefor.

(Enacted by Stats. 1976, Ch. 1010.)



44834

(a) Notwithstanding any other provision of law, on and after the effective date of this section the governing board of a school district may employ an individual in any administrative or supervisory position, irrespective of whether or not that person holds any supervisory or administrative credential if he or she meets all of the following criteria:

(1) He or she holds a valid teaching credential.

(2) He or she has completed 15 years service as a teacher, as defined in Section 41011, including 10 years of teaching service in the employ of the district which appoints him or her to an administrative or supervisory position.

(3) The last 10 years of service immediately preceding his or her appointment to an administrative or supervisory position were as a teacher of the natural sciences, the social sciences (other than education or educational methodology), the humanities, mathematics, and the fine arts.

(b) Commencing January 1, 1991, subdivision (a) shall apply only to persons who were employed by the governing board of a school district in a supervisory or administrative position on or before January 1, 1991, pursuant to the requirements of this section as it read on December 31, 1990.

(Amended by Stats. 1990, Ch. 979, Sec. 2.)



44834.1

On or before June 30, 1991, the Commission on Teacher Credentialing shall adopt criteria to exempt from the requirement of obtaining an administrative services credential those certificated employees who participate in innovative programs of school organization that may be developed by the certificated personnel, including, but not limited to, administrators and teachers of a school district. Any exemption granted by the commission under this section shall be valid only in the school district for which the exemption has been approved.

It is the intent of the Legislature that institutions of higher education be encouraged to actively participate in partnerships with the local governing boards of school districts, school district administrators, teachers, and other certificated personnel in the development and implementation of innovative programs of school organization.

(Added by Stats. 1990, Ch. 979, Sec. 3.)



44834.2

It is the intent of the Legislature that the minimum requirements for the administrative services credential prescribed by Sections 44270 and 44270.1 include an integration of theoretical knowledge and the demonstration of skills. It is further the intent of the Legislature that the minimum requirements for the administrative services credential reflect an appropriate balance of coursework, supervised fieldwork, and related experiences designed to contribute to the development and improvement of the educational leadership skills necessary to perform the duties of a school administrator.

(Amended by Stats. 1994, Ch. 922, Sec. 91. Effective January 1, 1995.)



44835

A student providing services in elementary schools or child development facilities as a nonteaching aide shall perform no instructional work; but shall, under the immediate supervision and direction of a certificated employee, perform noninstructional work which serves to assist certificated personnel in performance of teaching and administrative responsibilities.

(Enacted by Stats. 1976, Ch. 1010.)



44836

(a) (1) The governing board of a school district shall not employ or retain in employment persons in public school service who have been convicted, or who have been convicted following a plea of nolo contendere to charges, of any sex offense as defined in Section 44010.

(2) If a person’s conviction of a sex offense as defined in Section 44010 is reversed and the person is acquitted of the offense in a new trial or the charges against him or her are dismissed, this section does not prohibit his or her employment thereafter. If the dismissal was pursuant to Section 1203.4 of the Penal Code and the victim of the sex offense was a minor, this section does prohibit the person’s employment.

(b) (1) The governing board of a school district also shall not employ or retain in employment persons in public school service who have been convicted of any controlled substance offense as defined in Section 44011.

(2) If a person’s conviction for a controlled substance offense as defined in Section 44011 is reversed and the person is acquitted of the offense in a new trial or the charges against him or her are dismissed, this section does not prohibit his or her employment thereafter.

(c) Notwithstanding subdivision (b), the governing board of a school district may employ a person convicted of a controlled substance offense in a position requiring certification qualifications if that person holds an appropriate credential issued by the Commission on Teacher Credentialing.

(Amended by Stats. 1998, Ch. 840, Sec. 8. Effective September 25, 1998.)



44837

Governing boards of school districts shall not employ or retain in employment any person in public school service who has been determined to be a sexual psychopath under the provisions of Article 1 (commencing with Section 6300), Chapter 2, Part 2, Division 6 of the Welfare and Institutions Code or under similar provisions of law of any other state. If, however, such determination is reversed and the person is determined not to be a sexual psychopath in a new proceeding or the proceeding to determine whether he is a sexual psychopath is dismissed, this section does not prohibit his employment thereafter.

(Enacted by Stats. 1976, Ch. 1010.)



44838

The governing board of a school district shall, as a condition to employment, require an applicant for a position requiring certification qualification to furnish a statement of the military service of the applicant and, if any was rendered, a copy of the discharge or release from service. If no such document is available, the governing board may accept other suitable evidence of the conditions under which the military service of the applicant was terminated.

(Enacted by Stats. 1976, Ch. 1010.)



44839

(a) When a school district or a county superintendent of schools wishes to employ a person in a position requiring certification qualifications and that person has not previously been employed in a position requiring certification qualifications in this state, the district or county superintendent shall require a medical certificate in such form as shall be prescribed by the state board showing that the applicant is free from any disabling disease unfitting the applicant to instruct or associate with children. The medical certificate shall be submitted directly to the governing board or county superintendent by a physician and surgeon licensed under the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, a licensed advanced practice registered nurse acting pursuant to standardized procedures and protocols in compliance with Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, or a commissioned medical officer exempted from licensure pursuant to federal law. The medical examination shall have been conducted not more than six months before the submission of the certificate and shall be at the expense of the applicant. A governing board or county superintendent may offer a contract of employment to an applicant subject to the submission of the required medical certificate. Notwithstanding Section 44031, the medical certificate shall become a part of the personnel record of the employee and shall be open to the employee or his or her designee.

(b) The governing board of a school district or a county superintendent of schools may require certificated employees to undergo a periodic medical examination by a physician and surgeon licensed under the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, a licensed advanced practice registered nurse acting pursuant to standardized procedures and protocols in compliance with Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, or a commissioned medical officer exempted from licensure pursuant to federal law, to determine that the employee is free from any communicable disease unfitting the applicant to instruct or associate with children. The periodic medical examination shall be at the expense of the school district or county superintendent. The medical certificate shall become a part of the personnel record of the employee and shall be open to the employee or his or her designee.

(c) The state board shall adopt rules and regulations relating to the implementation and administration of this section.

(Amended by Stats. 2009, Ch. 34, Sec. 1. Effective January 1, 2010.)



44839.5

(a) When a school district or county superintendent of schools wishes to employ a retirant who is retired for service, and such person has not been previously employed as a retirant, such district or county superintendent shall require, as a condition of initial employment as a retirant, a medical certificate in such form as shall be prescribed by the state board showing that the retirant is free from any disabling disease unfitting him or her to instruct or associate with children. The medical certificate shall be completed and submitted directly to the school district or county superintendent by a physician and surgeon licensed under the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, a licensed advanced practice registered nurse acting pursuant to standardized procedures and protocols in compliance with Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, or a commissioned medical officer exempted from licensure pursuant to federal law. A medical examination as prescribed by the State Board of Education shall be required for the completion of the medical certificate. Such examination shall be conducted not more than six months before the completion and submission of the certificate and shall be at the expense of the retirant. Notwithstanding Section 44031, the medical certificate shall become a part of the personnel record of the employee and shall be open to the employee or his or her designee.

(b) The school district or county superintendent of schools which initially employed the retirant, or any school district or county superintendent which subsequently employs the retirant, may require a periodic medical examination by a physician and surgeon licensed under the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, a licensed advanced practice registered nurse acting pursuant to standardized procedures and protocols in compliance with Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, or a commissioned medical officer exempted from licensure pursuant to federal law, to determine that the retirant is free from any communicable disease unfitting him or her to instruct or associate with children. The periodic medical examination shall be at the expense of the school district or county superintendent. The medical certificate shall become a part of the personnel record of the retirant and shall be open to the retirant or his or her designee.

(c) The state board shall adopt rules and regulations relating to the implementation and administration of this section.

(Amended by Stats. 2009, Ch. 34, Sec. 2. Effective January 1, 2010.)



44840

Persons in positions requiring certification qualifications may be elected for the next ensuing school year on and after the 15th day of March, and each person so elected shall be deemed reelected from year to year except as provided in Section 35043, Sections 44221 to 44227, inclusive, Sections 44831 to 44891, inclusive, Sections 44893 to 44900, inclusive, Sections 44901 to 44906, inclusive, and Sections 44908 to 44919, inclusive.

At any time after the 31st day of December, any person not then employed in the school district may be elected for the next ensuing school year to a position requiring certification qualifications.

(Enacted by Stats. 1976, Ch. 1010.)



44842

(a) Except as set forth in subdivision (b), if, without good cause, a probationary or permanent employee of a school district fails prior to July 1 of any school year to notify the governing board of the district of his or her intention to remain or not to remain in the service of the district, as the case may be, during the ensuing school year if a request to give such notice, including a copy of this section, shall have been personally served upon the employee, or mailed to him or her by United States certified mail with return receipt requested to his or her last known place of address, by the clerk or secretary of the governing board of the school district, not later than the preceding May 30, the employee may be deemed to have declined employment and his or her services as an employee of the district may be terminated on June 30 of that year.

(b) (1) In the case of an employee of a year-round school serving in a track that starts within 14 days of July 1, and serves in a position requiring certification qualifications, if the school district has, by April 30, requested that the employee notify the school district by June 1, of that year of his or her intention to remain or not to remain in the service of the school district for the following school year, and the employee, without good cause, fails to provide that notice, the school district may deem the employee to have declined employment and may terminate his or her services as an employee of the school district on June 30 of that year. An employee who gives notice of resignation pursuant to this paragraph after May 31, but before June 30, shall be released from his or her contract within 30 days of the employee’s notice, or as soon as a replacement employee is obtained, whichever occurs first.

(2) The request for notice sent to the employee by the school district pursuant to this subdivision shall be in writing and shall, along with a copy of this section, be either personally served upon the employee, or mailed to him or her by United States certified mail with return receipt requested to his or her last known address, by the clerk or secretary of the governing board of the school district.

(c) If, without good cause, a probationary or permanent employee of a school district fails to report for duty at the beginning of the ensuing school year after having notified the governing board of the district of his or her intention to remain in the service of the district in accordance with the procedures specified above, the employee may be deemed to have declined employment and his or her services as an employee of the district may be terminated on the day following the 20th consecutive day of absence. No school district may terminate any employee pursuant to this subdivision unless the district has specifically notified the employee, at least five days in advance, of the time and place at which the employee was to report to work, and the employee did not request or was not granted a leave of absence authorized by the governing board of the district.

This subdivision is applicable only to employees who were on leave of absence for 20 or more consecutive working days after April 30 of the previous school year.

(Amended by Stats. 1998, Ch. 533, Sec. 1. Effective January 1, 1999.)



44843

The county superintendent of schools shall be given immediate notice in writing by the governing board of the district of the employment of persons for positions requiring certification qualifications. The notice shall include but not be limited to such data as may be prescribed by the Superintendent of Public Instruction, in regulations he is herewith authorized to adopt.

(Enacted by Stats. 1976, Ch. 1010.)



44844

Except as otherwise provided in Sections 44831 to 44855, inclusive, every probationary or permanent employee employed before July 1, 1947, shall be deemed to have been employed on the date upon which he first accepted employment in a probationary position.

(Amended by Stats. 1977, Ch. 433.)



44845

Every probationary or permanent employee employed after June 30, 1947, shall be deemed to have been employed on the date upon which he first rendered paid service in a probationary position.

(Amended by Stats. 1977, Ch. 433.)



44846

The following general provisions shall apply regardless of date of employment:

As between two or more employees who first rendered paid service to the district on the same date, and who, following the termination of services, have a statutory preference to reappointment in the order of original employment, the governing board shall determine the order of reemployment solely on the basis of the needs of the district and the students thereof. Any terminated employee subject to the conditions of this section shall, upon request, be furnished in writing, no later than 15 days following such request, the reasons and basis of the needs of the district and the students thereof utilized by the governing board in determining which employee or employees shall be reappointed. This requirement that the governing board provide, on request, a written statement of reasons for determining the order of reappointment shall not be interpreted to give affected employees any legal right or interest that would not exist without such a requirement.

Records showing date of employment, whether kept by the district or by the county, shall be accessible, on demand, to any certificated employee of the district or to his designated representative.

In the absence of records as to any of the matters referred to in the two preceding sections, the governing board, in accordance with evidence presented, shall determine the order of employment after giving employees a reasonable opportunity to present such evidence.

The order of employment in all districts, when required, shall be determined as prescribed by Sections 44830 to 44855, inclusive.

The governing board shall have power and it shall be its duty to correct any errors discovered from time to time in its records showing the order of employment.

(Amended by Stats. 1978, Ch. 898.)



44847

When any school or part thereof shall have been transferred from one district to another, employment for any employees who transfer with said school or part thereof shall date from the time said employees first accepted employment (if before July 1, 1947) or rendered paid service (if after June 30, 1947) as probationary employees in the district from which the school or part thereof and the said employees were transferred.

(Enacted by Stats. 1976, Ch. 1010.)



44848

When any certificated employee shall have resigned or been dismissed for cause and shall thereafter have been reemployed by the board, his date of employment shall be deemed to be the date on which he first accepted reemployment (if reemployed before July 1, 1947) or rendered paid service (if reemployed after June 30, 1947) after his reemployment.

When an employee’s services are terminated for lack of enrollment or discontinuance of service or are otherwise interrupted in a manner declared by law not to constitute a break in service, his original order of employment shall stand.

(Enacted by Stats. 1976, Ch. 1010.)



44849

Nothing in Sections 35029, 35161, 35162, Sections 44030 to 44034, inclusive, Sections 44036 to 44048, inclusive, Sections 44800 to 44802, inclusive, Sections 44804 to 44824, inclusive, Sections 45021 to 45060, inclusive, Sections 48913, 87462, 87463, 87469, 88021, 88071, Article 1 (commencing with Section 7000) of Chapter 1, Article 1 (commencing with Section 7100) of Chapter 2 of Part 5, Chapter 4 (commencing with Section 10300) of Part 7, Article 1 (commencing with Section 12500) of Chapter 5 of Part 8, Article 5 (commencing with Section 32340) of Chapter 3 of Part 19, Article 1 (commencing with Section 44000), Article 3 (commencing with Section 44060) of Chapter 1, Chapter 2 (commencing with Section 44200), Chapter 3 (commencing with Section 44400), Article 2 (commencing with Section 44830), Article 3 (commencing with Section 44930) of Chapter 4, Chapter 5 (commencing with Section 45100), Article 2 (commencing with Section 87600), Article 4 (commencing with Section 87660) of Chapter 3 of Part 51, shall be construed in a manner as to deprive any person of his or her rights and remedies in a court of competent jurisdiction on a question of law and fact.

(Amended by Stats. 1990, Ch. 1372, Sec. 196.)



44850

Nothing in Sections 35029, 35161, 35162, Sections 44030 to 44034, inclusive, Sections 44036 to 44048, inclusive, Sections 44800 to 44802, inclusive, Sections 44804 to 44824, inclusive, Sections 45021 to 45060, inclusive, Sections 48913, 87462, 87463, 87469, 88021, 88071, Article 1 (commencing with Section 7000) of Chapter 1, Article 1 (commencing with Section 7100) of Chapter 2 of Part 5, Chapter 4 (commencing with Section 10300) of Part 7, Article 1 (commencing with Section 12500) of Chapter 5 of Part 8, Article 5 (commencing with Section 32340) of Chapter 3 of Part 19, Article 1 (commencing with Section 44000), Article 3 (commencing with Section 44060) of Chapter 1, Chapter 2 (commencing with Section 44200), Chapter 3 (commencing with Section 44400), Article 2 (commencing with Section 44830), Article 3 (commencing with Section 44930) of Chapter 4, Chapter 5 (commencing with Section 45100), Article 2 (commencing with Section 87600), Article 4 (commencing with Section 87660) of Chapter 3 of Part 51, shall be construed so as to repeal or negate any provisions concerning employees of school districts contained in the charter of any city, county, or city and county, adopted and approved in conformity with Article XI of the Constitution of this state.

(Amended by Stats. 1990, Ch. 1372, Sec. 197.)



44850.1

Notwithstanding Section 44850, and notwithstanding provisions of the charter of any city or city and county to the contrary, on and after July 1, 1978, the certificated employees of any school district governed by such a charter who serve as the head of a department of the district or in an administrative or supervisory position shall neither acquire nor retain permanent status in such position unless the employee is or becomes eligible for permanent status in accordance with provisions of this code.

(Amended by Stats. 1978, Ch. 315.)



44851

All employments under the provisions of Section 35161, Sections 44221 to 44227, inclusive, Sections 44831 to 44887, inclusive, Sections 44889 to 44891, inclusive, Sections 44893 to 44906, inclusive, Sections 44908 to 44919, inclusive, Sections 87462 and 87469, shall be subordinate to the right of the Legislature to amend or repeal Section 35161, Sections 44221 to 44227, inclusive, Sections 44831 to 44887, inclusive, Sections 44889 to 44891, inclusive, Sections 44893 to 44906, inclusive, Sections 44908 to 44919, inclusive, Sections 87462 and 87469, or any provision or provisions thereof at any time, and nothing herein contained shall be construed to confer upon any person employed pursuant to the provisions hereof a contract which will be impaired by the amendment or repeal of Section 35161, Sections 44221 to 44227, inclusive, Sections 44831 to 44887, inclusive, Sections 44889 to 44891, inclusive, Sections 44893 to 44906, inclusive, Sections 44908 to 44919, inclusive, Sections 87462 and 87469, or of any provision or provisions thereof.

(Enacted by Stats. 1976, Ch. 1010.)



44852

Nothing in this code shall be construed as prohibiting the employment of persons in positions requiring certification qualifications for less than a full school year in temporary schools or classes.

(Enacted by Stats. 1976, Ch. 1010.)



44853

The governing board of any school district, subject to the rules and regulations prescribed by the state board, may enter into an agreement with the proper authorities of any foreign country, or of any state, territory, or possession of the United States, or other district within the state, for the exchange and employment of regularly credentialed employees and employees of public schools of any foreign country, state, territory, or possession, or other district within this state. Any certificated person employed as provided in this section shall be known as an “exchange certificated employee.” No exchange shall be made without the consent of the employee to be exchanged.

Due consideration shall be given to the general qualifications and professional status of the exchange employee as compared to the general qualifications and professional status of the employee for whom exchanged. However, it shall not be a requirement that an exchange certificated employee be a teacher of the same subject or grade, or both, as the employee for whom exchanged. If the service authorized is other than teaching, it shall not be a requirement that the service be at the same grade level or that the service be exactly the same as the employee for whom exchanged.

A person shall not be employed as an exchange employee by a school district in the state unless he or she holds the necessary valid credential or credentials issued by the Commission on Teacher Credentialing authorizing the person to serve in a position requiring certification qualifications in the school district proposing to employ the person. The commission may establish minimum standards for the credentials for exchange certificated employees, provided that no exchange certificated employee shall be required to pay a fee or other charge for the issuance of any necessary valid credential or credentials authorizing him or her to serve in a position requiring certification qualifications in any school district in this state.

An exchange agreement may be made for a period not to exceed three years.

At the end of the assignment period, the exchange, with the consent of all parties, may be made complete and permanent.

(Amended by Stats. 2009, Ch. 53, Sec. 11. Effective January 1, 2010.)



44854

Acceptance of any exchange position by an employee of any school district in the state shall not affect his or her right to the permanent classification to which he or she is entitled, at the time of the acceptance, or any of his or her rights under the state teachers retirement salary provisions of this code, or under any local or district retirement plan, or system, and the time served in the exchange position shall be counted as time served in the service of the district in which he or she is employed immediately prior to acceptance of the exchange position in determining his or her status under Sections 35029, 35161, 35162, Sections 44030 to 44034, inclusive, Sections 44036 to 44048, inclusive, Sections 44800 to 44802, inclusive, Sections 44804 to 44824, inclusive, Sections 45021 to 45060, inclusive, Sections 48913, 87462, 87463, 87469, 88021, 88071, Article 1 (commencing with Section 7000) of Chapter 1, Article 1 (commencing with Section 7100) of Chapter 2 of Part 5, Chapter 4 (commencing with Section 10300) of Part 7, Article 1 (commencing with Section 12500) of Chapter 5 of Part 8, Article 5 (commencing with Section 32340) of Chapter 3 of Part 19, Article 1 (commencing with Section 44000), Article 3 (commencing with Section 44060) of Chapter 1, Chapter 2 (commencing with Section 44200), Chapter 3 (commencing with Section 44400), Article 2 (commencing with Section 44830), Article 3 (commencing with Section 44930) of Chapter 4, Chapter 5 (commencing with Section 45100), Article 2 (commencing with Section 87600), Article 4 (commencing with Section 87660) of Chapter 3 of Part 51, and under the provisions of this code relating to state retirement salary, and under any local or district retirement plan.

(Amended by Stats. 1990, Ch. 1372, Sec. 198.)



44855

If the teacher from the district within the state who serves as an exchange teacher without the state and the governing board regularly employing him so agree, the district may pay his regular salary, making all deductions provided by law for retirement purposes, during the period of the exchange teaching. In such case the district shall not pay the salary of the exchange teacher from without the state, serving the district in exchange for its regular teacher.

In the event a teacher from a district within this state serving as an exchange teacher without the state and to whom the governing board of such district is paying the regular salary of such teacher as herein provided, is compelled to absent herself from her duties because of injury, illness or quarantine, the governing board of the district within this state may pay the substitute employed to take the place of such teacher and shall deduct the amount so paid the substitute from the compensation of the teacher.

(Enacted by Stats. 1976, Ch. 1010.)



44856

The governing board of a school district, for the purposes of providing bilingual instruction, foreign language instruction, or cultural enrichment, in the schools of the district, subject to the rules and regulations of the state board, may conclude arrangements with the proper authorities of a foreign country, or of a state, territory, or possession of the United States, for the hiring of bilingual teachers employed in public or private schools of a foreign country, state, territory, or possession. To be eligible for employment, the teacher must speak English fluently. Any persons employed pursuant to this section shall be known as a “sojourn certificated employee.”

A person shall not be hired as a sojourn certificated employee by a school district unless he or she holds the necessary valid credential or credentials issued by the Commission on Teacher Credentialing authorizing the person to serve in a position requiring certification qualifications in the school district proposing to employ him or her. The person may be employed for a period not to exceed two years, except that thereafter the period of employment may be extended from year to year for a total period of not more than five years upon verification by the employing district that termination of the employment would adversely affect an existing bilingual or foreign language program or program of cultural enrichment, and that attempts to secure the employment of a certificated California teacher qualified to fill the position have been unsuccessful. The commission shall establish minimum standards for the credentials for sojourn certificated employees.

(Amended by Stats. 2010, Ch. 328, Sec. 42. Effective January 1, 2011.)



44857

Each person employed by the governing board of a school district for a position requiring certification qualifications shall, not later than 60 days after the date fixed by the governing board of the district for the commencement of the person’s service, register, in the manner prescribed by Section 44330, a valid certification document issued on or before that date, authorizing the person to serve in the position for which he or she was employed, and shall, not later than 60 days after the renewal thereof, register the renewed certification document in the manner prescribed by Section 44330. If any person so employed is the holder of a California State University, or state teachers college, diploma accompanied by the certificate of the State Board of Education, or of an educational or life diploma of this state, and has presented the diploma to, and has had his or her name recorded by, the county superintendent of schools of the county, the person shall be deemed to have registered the diploma under Section 44330.

(Amended by Stats. 1986, Ch. 248, Sec. 28.)



44858

The Legislature hereby declares that it is contrary to the interest of this state and of the people of the state for any governing board or any person charged by the governing board of any school district with the responsibility of interviewing and recommending persons for employment in positions requiring certification, to fail or refuse to interview or recommend a person applying for employment in a position requiring certification on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in this code and in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 3. Effective January 1, 2005.)



44859

No school district may adopt or maintain any rule or regulation which requires a candidate for a position requiring certification qualifications to be a resident of the district or to become a resident of the district, or which requires that an employee maintain residency within the district; nor may a district grant any preferential treatment to candidates or employees because they are residents of the district.

The Legislature in enacting this section recognizes that the public school system of this state is the property of all its citizens, and that all qualified candidates for positions of employment with school districts, regardless of residence, should be granted the opportunity to compete for and obtain such positions based solely on merit and fitness.

(Enacted by Stats. 1976, Ch. 1010.)



44860

No person shall be employed as principal of a school of six or more certificated employees unless he or she holds a valid school administration credential and at least one of the following: a teaching credential, or a services credential with a specialization in pupil personnel, health, clinical or rehabilitative, or librarian services.

(Amended by Stats. 1990, Ch. 341, Sec. 4.)



44861

A substitute principal holding a valid teacher’s credential of the same grade as the school to be administered may be employed without meeting the requirements of Section 44860 to meet an emergency for not more than five months of any school year.

(Enacted by Stats. 1976, Ch. 1010.)



44862

No person is eligible to teach in any public school in the state, or to receive a certificate to teach who has not attained the age of 18 years.

(Enacted by Stats. 1976, Ch. 1010.)



44863

No teacher holding a special certificate shall be employed to teach any subject not authorized in the certificate.

(Enacted by Stats. 1976, Ch. 1010.)



44864

Each teacher in a joint elementary district shall hold a valid certificate in the county in which the schoolhouse is located.

(Enacted by Stats. 1976, Ch. 1010.)



44865

A valid teaching credential issued by the State Board or the Commission on Teacher Credentialing, based on a bachelor’s degree, student teaching, and special fitness to perform, shall be deemed qualifying for assignment as a teacher in the following assignments, provided that the assignment of a teacher to a position for which qualifications are prescribed by this section shall be made only with the consent of the teacher:

(a) Home teacher.

(b) Classes organized primarily for adults.

(c) Hospital classes.

(d) Necessary small high schools.

(e) Continuation schools.

(f) Alternative schools.

(g) Opportunity schools.

(h) Juvenile court schools.

(i) County community schools.

(j) District community day schools.

(k) Independent study.

(Amended by Stats. 2008, Ch. 223, Sec. 8. Effective January 1, 2009.)



44866

The qualifications of a home instructor of pupils with physical disabilities shall be a valid teaching credential or a credential authorizing the teaching of exceptional children in an area of specialized preparation issued by the state board, or the Commission on Teacher Credentialing.

(Amended by Stats. 2007, Ch. 569, Sec. 25. Effective January 1, 2008.)



44867

Except as provided in Section 44865, teachers in opportunity schools, classes, or programs shall have the same qualifications and shall be employed in the same manner as in other elementary and secondary schools of the school district in which the opportunity schools, classes, or programs are situated.

(Amended by Stats. 1980, Ch. 260, Sec. 2.)



44868

No person shall be employed as a teacher librarian in an elementary or secondary school, unless he or she holds a valid credential of proper grade authorizing service as a teacher librarian or a valid teaching credential issued by the Commission on Teacher Credentialing if he or she has completed the specialized area of librarianship.

(Amended by Stats. 2007, Ch. 730, Sec. 23. Effective January 1, 2008.)



44869

A teacher librarian, when employed full time as a teacher librarian or serving full time, partly as a teacher librarian and partly as a teacher, shall rank as a teacher.

(Amended by Stats. 2007, Ch. 730, Sec. 24. Effective January 1, 2008.)



44870

No one shall be employed to supervise the work of teachers for more than half time during any school week unless he is the holder of a valid teacher’s certificate authorizing him to teach in the schools and classes in which he is to supervise instruction and a valid supervision certificate.

(Enacted by Stats. 1976, Ch. 1010.)



44871

The qualifications of supervisors of health shall be as provided in Sections 44873 to 44878, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



44872

For the purposes of Sections 44873 to 44878, inclusive, “standard designated services credential with a specialization in health” and “services credential with a specialization in health” includes a community college health services credential when the service is provided in grades 13 and 14.

(Enacted by Stats. 1976, Ch. 1010.)



44873

The qualifications for a physician and surgeon employed to serve on a half-time or greater than half-time basis shall be a valid certificate to practice medicine and surgery issued by the Medical Board of California or Osteopathic Medical Board of California and either a services credential with a specialization in health or a valid credential issued prior to November 23, 1970. The qualifications for a physician and surgeon employed for less than half time shall be a valid certificate to practice medicine and surgery issued by the Medical Board of California. Any school district may employ and compensate physicians and surgeons meeting the foregoing qualifications for the performance of medical services for that district and shall provide liability insurance coverage for the period of his or her employment.

As used in this section “medical services” includes, but is not limited to, any medical services required to be performed while required to be in attendance at high school athletic contests or meets.

(Amended by Stats. 1991, Ch. 359, Sec. 32.)



44874

The qualifications for a psychologist or social worker are a valid certificate issued by the appropriate California agency authorized by law to certify such persons and a services credential with a specialization in health. Any school district may employ and compensate psychologists and social workers meeting the foregoing qualifications.

(Enacted by Stats. 1976, Ch. 1010.)



44875

The qualifications for a dentist are a valid certificate issued by the Board of Dental Examiners and a services credential with a specialization in health or a valid credential issued prior to November 23, 1970. Any school district may employ and compensate dentists meeting the foregoing qualifications.

(Enacted by Stats. 1976, Ch. 1010.)



44876

The qualifications for a dental hygienist, dental hygienist in alternative practice, or dental hygienist in extended functions shall be a valid license issued by the Dental Hygiene Committee of California or by the Dental Board of California and either a health and development credential, a standard designated services credential with a specialization in health, or a services credential with a specialization in health.

(Amended by Stats. 2008, Ch. 31, Sec. 50. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



44877

The qualifications for a nurse shall be a valid certificate of registration issued by the Board of Nurse Examiners of the State of California or the California Board of Nursing Education and Nurse Registration and a health and development credential, a standard designated services credential with a specialization in health, or a services credential with a specialization in health.

The services credential with a specialization in health authorizing service as a school nurse shall not authorize teaching services unless the holder also completes the requirements for a special class authorization in health in a program that is approved by the commission.

On and after January 1, 1981, the qualifications for a nurse shall also include proof satisfactory to the school district that the nurse has acquired training in child abuse and neglect detection. This requirement may be satisfied through participation by the nurse in continuing education activities relating to child abuse and neglect detection and treatment.

(Amended by Stats. 1994, Ch. 172, Sec. 2. Effective January 1, 1995.)



44878

The qualifications for an optometrist are a valid certificate issued by the State Board of Optometry and a services credential with a specialization in health or a credential issued prior to November 23, 1970. Any school district may employ and compensate optometrists meeting the foregoing qualifications.

(Enacted by Stats. 1976, Ch. 1010.)



44879

The qualifications for an audiometrist working under the direction of health services personnel pursuant to Section 49420 shall be a valid certificate or license issued by, or valid registration with, the California state agency authorized by law to issue the certificate or license, or to effect the registration, required for performance of the service.

(Enacted by Stats. 1976, Ch. 1010.)



44885.5

(a) Any school district shall classify as a probationary employee of the district any person who is employed as a district intern pursuant to Section 44830.3 and any person who has completed service in the district as a district intern pursuant to subdivision (b) of Section 44325 and Section 44830.3 and is reelected for the next succeeding school year to a position requiring certification qualifications.

The governing board may dismiss or suspend employees classified as probationary employees pursuant to this subdivision in accordance with the procedures specified in Section 44948 or 44948.3 as applicable.

(b) Every certificated employee, who has completed service as a district intern pursuant to subdivision (b) of Section 44325 and pursuant to Section 44830.3 and who is further reelected and employed during the succeeding school year as described in subdivision (a) shall, upon reelection for the next succeeding school year, to a position requiring certification qualifications, be classified as and become a permanent employee of the district.

The governing board shall notify the employee, on or before March 15 of the employee’s last complete consecutive school year of probationary employment in a position requiring certification qualification as described in this subdivision, of the decision to reelect or not reelect the employee for the next succeeding school year to this type of a position. In the event the governing board does not give notice pursuant to this section on or before March 15, the employee shall be deemed reelected for the next succeeding school year.

(Amended by Stats. 1987, Ch. 1468, Sec. 9.)



44893

A permanent employee when advanced from a teaching position to an administrative or supervisory position, or assigned any special or other type of work, or given special classification or designation requiring certification qualifications, shall retain his permanent classification as a classroom teacher.

(Enacted by Stats. 1976, Ch. 1010.)



44894

(a) A permanent employee not qualified to render service as a classroom teacher, when advanced to an administrative or supervisory position, or assigned any special or other type of work, or given special classification or designation requiring certification qualifications, shall retain his permanent classification for the performance of the type of service for which he was qualified prior to such advancement, assignment, or special classification or designation.

(b) If an employee is authorized to render service in more than one type of position for which certification qualifications are required, either by virtue of his possession of one certification document authorizing service in two or more of such positions, or by virtue of his possession of separate certification documents authorizing service in two or more such positions, or any combination thereof, he shall, upon satisfying all other requirements prescribed by law, acquire permanent status as follows:

(1) If he is authorized to render service as a classroom teacher, he shall acquire permanent status as a classroom teacher.

(2) If he is not authorized to render service as a classroom teacher, he shall acquire permanent status below the administrative or supervisory level as a staff employee with multiple qualifications. His right to serve in one or more of the positions for which he is qualified to serve shall be subject to the power of assignment of the school district governing board.

(Enacted by Stats. 1976, Ch. 1010.)



44895

A permanent employee, as specified in Section 44894, when advanced to an administrative or supervisory position requiring certification qualifications, or assigned any special or other type of work requiring certification qualifications, or given special classification or designation requiring certification qualifications, shall retain his permanent classification as specified in Section 44894.

If such a person is advanced to an administrative or supervisory position not requiring certification qualifications, is assigned any special or other type of work not requiring certification qualifications, or is given special classification or designation not requiring certification qualifications, his right to retain permanent classification shall be governed by the provisions of Article 3 (commencing with Section 44060) of Chapter 1 of this part.

(Amended by Stats. 1978, Ch. 909.)



44896

Whenever a person employed in an administrative or supervisory position requiring certification qualifications is transferred to a teaching position, the governing board of the school district shall give such employee, when requested by him, a written statement of the reasons for such transfer. If the reasons include incompetency, an evaluation of the person pursuant to Article 11 (commencing with Section 44660) of Chapter 3 of this part shall have been completed not more than 60 days prior to the giving of the notice of the transfer.

(Amended by Stats. 1977, Ch. 973.)



44897

(a) A person employed in an administrative or supervisory position requiring certification qualifications upon completing a probationary period, including any time served as a classroom teacher, in the same district, shall, in a district having an average daily attendance of 250 or more pupils, be classified as and become a permanent employee as a classroom teacher. In a district having an average daily attendance of less than 250 pupils, he or she may be so classified.

(b) Persons classified pursuant to this section are subject to the limitations contained in Section 44956.5.

(Amended by Stats. 1987, Ch. 1452, Sec. 377.)



44898

Notwithstanding the provisions of Section 44897 to the contrary, the governing board of any school district shall, with respect to each person who is employed in an administrative or supervisory position requiring certification qualifications under a contract of employment providing a four-year term of employment and who either has not been previously employed by the district in such position or has been employed in such position but not under such a four-year contract, determine prior to May 15 of the third year under such four-year contract of employment whether to grant or deny the person permanent classification as a classroom teacher. If it grants such classification, the person shall be classified as and become a permanent employee as a classroom teacher.

(Enacted by Stats. 1976, Ch. 1010.)



44899

A person employed in an administrative or supervisory position by more than one district shall be given permanent classification in whichever district he may select for the permanent classification. Other permanent classification shall be given to such an employee in a district situated wholly or partly within a city or city and county where the charter of the city or city and county provides for other classification.

(Enacted by Stats. 1976, Ch. 1010.)



44900

Any certificated employee having permanent classification in a district, who is granted a leave of absence and transfers to another district which is under the supervision of the same chief administrative officer or district superintendent as the district from which the employee is on leave, may acquire permanent classification in the district to which he transferred if he is employed for a second year in that district, at which time his permanent classification in the district from which he transferred shall expire.

(Enacted by Stats. 1976, Ch. 1010.)



44901

(a) A certificated employee who has served in a position or positions requiring certification qualifications in two or more districts, each having an average daily attendance of 250 or more and governed by governing boards of identical personnel, for a total of three complete consecutive school years, upon being elected for the fourth consecutive school year to a position or positions requiring certification qualifications in any of the districts, shall at the commencement of the fourth consecutive school year be classified as a permanent employee of the last district in which he or she was employed prior to his or her election for the fourth consecutive school year.

Where there are two or more districts, each having an average daily attendance of 250 or more and governed by governing boards of identical personnel, a certificated employee who has served in one of the districts for three complete consecutive school years, upon being elected for the fourth consecutive school year to a position or positions requiring certification qualifications in any of the districts, shall at the commencement of the fourth consecutive school year be classified as and become a permanent employee of the last district in which he or she was employed prior to his or her election for the fourth consecutive school year.

This subdivision shall apply only to probationary employees whose probationary period commenced prior to the 1983–84 fiscal year.

(b) A certificated employee who has served in a position or positions requiring certification qualifications in two or more districts, each having an average daily attendance of 250 or more and governed by governing boards of identical personnel, for a total of two complete consecutive school years, upon being elected for the third consecutive school year to a position or positions requiring certification qualifications in any of the districts, shall at the commencement of the third consecutive school year be classified as a permanent employee of the last district in which he or she was employed prior to his or her election for the third consecutive school year.

Where there are two or more districts, each having an average daily attendance of 250 or more and governed by governing boards of identical personnel, a certificated employee who has served in one of the districts for two complete consecutive school years, upon being elected for the third consecutive school year to a position or positions requiring certification qualifications in any of the districts, shall at the commencement of the third consecutive school year be classified as and become a permanent employee of the last district in which he or she was employed prior to his or her election for the third consecutive school year.

The governing board shall notify the employee, on or before March 15 of the employee’s second complete consecutive school year of employment by the districts in a position or positions requiring certification qualifications, of the decision to reelect or not reelect the employee for the next succeeding school year to such a position. In the event that the governing board does not give notice pursuant to this section on or before March 15, the employee shall be deemed reelected for the next succeeding school year.

This subdivision shall apply only to probationary employees whose probationary period commenced during the 1983–84 fiscal year or any fiscal year thereafter.

(Amended by Stats. 1983, Ch. 498, Sec. 49. Effective July 28, 1983.)



44902.1

In a district which becomes unified, effective for all purposes on July 1, 1980, certificated employees employed for the school year 1980–81, who were employed for the school year 1979–80 by a union high school district included in the territory within the newly organized unified school district, may be placed on the salary schedule of the unified school district and be given credit for all service as an employee of the union high school district for years of experience as an employee of the union high school district. Their date of first paid service as a probationary employee may be the date established by the union high school district.

(Added by Stats. 1980, Ch. 326, Sec. 1. Effective July 5, 1980.)



44902.2

In a school district which becomes unified, effective for all purposes, on July 1, 1980, certificated employees who are employed for the school year 1979–80 by a union high school district included in part in the territory within the newly organized unified school district shall be entitled to be employed by the unified district for the school year 1980–81 only if such employees were employed within the schools being acquired by the unified district. However, the unified school district may, but is not required to, employ additional employees of the union high school district to the extent the unified school district agrees to employ such employees.

(Added by Stats. 1980, Ch. 326, Sec. 2. Effective July 5, 1980.)



44903

On the unionization, unification, uniting, or consolidation of one or more school districts in which the average daily attendance for the preceding school year was less than 250 pupils, with a district or districts in which the average daily attendance was or, as a result of the unionization, uniting, consolidation, or unification, becomes 250 or more pupils, the regular three-year probationary period required of certificated employees for permanent status by Section 44882 shall be deemed to have commenced at the beginning of the employee’s first complete year of consecutive employment by the school district having an average daily attendance of less than 250 pupils. Every certificated employee who has been employed for three or more complete consecutive school years by a district having an average daily attendance of less than 250 pupils shall, immediately upon his employment in a certificated position following such unionization, unification, uniting, or consolidation, be a permanent employee. The amendments to this section enacted by the Legislature at the 1977–78 Regular Session shall apply only to the unionization, unification, uniting, or consolidation of school districts which becomes effective for all purposes on or after January 1, 1979.

(Amended by Stats. 1978, Ch. 1171.)



44903.7

When a local plan for the education of individuals with exceptional needs is developed or revised pursuant to Chapter 2.5 (commencing with Section 56195) of Part 30, the following provisions shall apply:

(a) Whenever any certificated employee, who is performing service for one employer, is terminated, reassigned, or transferred, or becomes an employee of another employer because of the reorganization of special education programs pursuant to Chapter 797 of the Statutes of 1980, the employee shall be entitled to the following:

(1) The employee shall retain the seniority date of his or her employment with the district or county office from which he or she was terminated, reassigned, or transferred, in accordance with Section 44847. In the case of termination, permanent employees shall retain the rights specified in Section 44956 or, in the case of probationary employees, Sections 44957 and 44958, with the district or county office initiating the termination pursuant to Section 44955.

(2) The reassignment, transfer, or new employment caused by the reorganization of special education programs pursuant to Chapter 797 of the Statutes of 1980, shall not affect the seniority or classification of certificated employees already attained in any school district that undergoes the reorganization. These employees shall have the same status with respect to their seniority or classification, with the new employer, including time served as probationary employees. The total number of years served as a certificated employee with the former district or county office shall be credited, year for year, for placement on the salary schedule of the new district or county office.

(b) All certificated employees providing service to individuals with exceptional needs shall be employed by a county office of education or an individual school district. Special education local plan areas or responsible local agencies resulting from local plans for the education of individuals with exceptional needs formulated in accordance with Part 30 (commencing with Section 56000) shall not be considered employers of certificated personnel for purposes of this section.

(c) Subsequent to the reassignment or transfer of any certificated employee as a result of the reorganization of special education programs, pursuant to Chapter 797 of the Statutes of 1980, that employee shall have priority, except as provided in subdivision (d), in being informed of and in filling certificated positions in special education in the areas in which the employee is certificated within the district or county office by which the certificated employee is then currently employed. This priority shall expire 24 months after the date of reassignment or transfer, and may be waived by the employee during that time period.

(d) A certificated employee who has served as a special education teacher in a district or county office and has been terminated from his or her employment by that district or county office pursuant to Section 44955, shall have first priority in being informed of and in filling vacant certificated positions in special education, for which the employee is certificated and was employed, in any other county office or school district that provides the same type of special education programs and services for the pupils previously served by the terminated employee. For a period of 39 months for permanent employees and 24 months for probationary employees from the date of termination, the employee shall have the first priority right to reappointment as provided in this section, if the employee has not attained the age of 65 years before reappointment.

(Amended by Stats. 1997, Ch. 854, Sec. 4. Effective January 1, 1998.)



44907

The retirement of any employee of a school district under the provisions of any retirement law, except for employees retiring for disability under the Teachers’ Retirement Law, shall automatically effect the dismissal of the employee from the employ of the district at the end of the current school year.

(Amended by Stats. 1992, Ch. 1165, Sec. 8. Effective September 30, 1992.)



44908

A probationary employee who, in any one school year, has served for at least 75 percent of the number of days the regular schools of the district in which he is employed are maintained shall be deemed to have served a complete school year. In case of evening schools, 75 percent of the number of days the evening schools of the district are in session shall be deemed a complete school year.

(Enacted by Stats. 1976, Ch. 1010.)



44909

The governing board of any school district may employ persons possessing an appropriate credential as certificated employees in programs and projects to perform services conducted under contract with public or private agencies, or categorically funded projects which are not required by federal or state statutes. The terms and conditions under which such persons are employed shall be mutually agreed upon by the employee and the governing board and such agreement shall be reduced to writing. Service pursuant to this section shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee unless (1) such person has served pursuant to this section for at least 75 percent of the number of days the regular schools of the district by which he is employed are maintained and (2) such person is subsequently employed as a probationary employee in a position requiring certification qualifications. Such persons may be employed for periods which are less than a full school year and may be terminated at the expiration of the contract or specially funded project without regard to other requirements of this code respecting the termination of probationary or permanent employees other than Section 44918.

Whenever any certificated employee in the regular educational program is assigned to a categorically funded project not required by federal or state statute and the district employs an additional credentialed person to replace that certificated employee, the replacement certificated employee shall be subject to the provisions of Section 44918.

This section shall not be construed to apply to any regularly credentialed employee who has been employed in the regular educational programs of the school district as a probationary employee before being subsequently assigned to any one of these programs.

(Amended by Stats. 1982, Ch. 1003, Sec. 1.)



44910

Service by a person as an instructor in classes conducted at regional occupational centers or programs, as authorized pursuant to Section 52301, shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee of a school district.

This section shall not be construed to apply to any regularly credentialed teacher who has been employed to teach in the regular educational programs of the school district and subsequently assigned as an instructor in regional occupational centers or programs, nor shall it affect the status of regional occupational center teachers classified as permanent or probationary at the time this section becomes effective.

(Enacted by Stats. 1976, Ch. 1010.)



44911

Service by a person under a provisional credential shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee of a school district.

This section shall not be applicable to teachers granted a one-year emergency credential under the conditions specified in subdivision (b) of Section 44252 and subdivision (h) of Section 44830.

(Amended by Stats. 1982, Ch. 1388, Sec. 6. Effective September 24, 1982.)



44912

Service under a credential authorizing service only as a teacher of basic military drill in high school cadet companies established under Chapter 1 of Part 2 of Division 2 of the Military and Veterans Code shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee of a school district.

(Enacted by Stats. 1976, Ch. 1010.)



44913

Nothing in Sections 44882 to 44887, inclusive, Sections 44890, 44891, Sections 44893 to 44906, inclusive, and Sections 44908 to 44919, inclusive, shall be construed as permitting a certificated employee to acquire permanent classification with respect to employment in a summer school maintained by a school district, and service in connection with any such employment shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee of the district. The provisions of this section do not constitute a change in, but are declaratory of, the preexisting law.

(Enacted by Stats. 1976, Ch. 1010.)



44914

If an employee of a school district has served as a probationary employee of the district in a position requiring certification qualifications, for one complete school year, and in the year immediately preceding the service as probationary employee has served as a substitute employee, or as a substitute and probationary employee, serving in both capacities during the same school year in the schools of the district, at least 75 percent of the number of days the regular schools of the district were maintained, the governing board of the district may count the year of employment as a substitute or as a substitute and probationary employee as one year of the probationary period which he is required by law to serve as a condition to being classified as a permanent employee of the district.

(Enacted by Stats. 1976, Ch. 1010.)



44915

Governing boards of school districts shall classify as probationary employees, those persons employed in positions requiring certification qualifications for the school year, who have not been classified as permanent employees or as substitute employees.

(Enacted by Stats. 1976, Ch. 1010.)



44916

The classification shall be made at the time of employment and thereafter in the month of July of each school year. At the time of initial employment during each academic year, each new certificated employee of the school district shall receive a written statement indicating his employment status and the salary that he is to be paid. If a school district hires a certificated person as a temporary employee, the written statement shall clearly indicate the temporary nature of the employment and the length of time for which the person is being employed. If a written statement does not indicate the temporary nature of the employment, the certificated employee shall be deemed to be a probationary employee of the school district, unless employed with permanent status.

(Enacted by Stats. 1976, Ch. 1010.)



44917

Except as provided in Sections 44888 and 44920, governing boards of school districts shall classify as substitute employees those persons employed in positions requiring certification qualifications, to fill positions of regularly employed persons absent from service.

After September 1 of any school year, the governing board of any school district may employ, for the remainder of the school year, in substitute status any otherwise qualified person who consents to be employed in a position for which no regular employee is available, including persons retired for service under the State Teachers’ Retirement System. Inability to acquire the services of a qualified regular employee shall be demonstrated to the satisfaction of the Commission on Teacher Credentialing.

Any person employed for one complete school year as a temporary employee shall, if reemployed for the following school year in a position requiring certification qualifications, be classified by the governing board as a probationary employee and the previous year’s employment as a temporary employee shall be deemed one year’s employment as a probationary employee for purposes of acquiring permanent status.

(Amended by Stats. 2009, Ch. 53, Sec. 13. Effective January 1, 2010.)



44918

(a) Any employee classified as a substitute or temporary employee, who serves during one school year for at least 75 percent of the number of days the regular schools of the district were maintained in that school year and has performed the duties normally required of a certificated employee of the school district, shall be deemed to have served a complete school year as a probationary employee if employed as a probationary employee for the following school year.

(b) Any such employee shall be reemployed for the following school year to fill any vacant positions in the school district unless the employee has been released pursuant to subdivision (b) of Section 44954.

(c) If an employee was released pursuant to subdivision (b) of Section 44954 and has nevertheless been retained as a temporary or substitute employee by the district for two consecutive years and that employee has served for at least 75 percent of the number of days the regular schools of the district were maintained in each school year and has performed the duties normally required of a certificated employee of the school district, that employee shall receive first priority if the district fills a vacant position, at the grade level at which the employee served during either of the two years, for the subsequent school year. In the case of a departmentalized program, the employee shall have taught in the subject matter in which the vacant position occurs.

(d) Those employees classified as substitutes, and who are employed to serve in an on-call status to replace absent regular employees on a day-to-day basis shall not be entitled to the benefits of this section.

(e) Permanent and probationary employees subjected to a reduction in force pursuant to Section 44955 shall, during the period of preferred right to reappointment, have prior rights to any vacant position in which they are qualified to serve superior to those rights hereunder afforded to temporary and substitute personnel who have become probationary employees pursuant to this section.

(f) This section shall not apply to any school district in which the average daily attendance is in excess of 400,000.

(Amended by Stats. 1992, Ch. 336, Sec. 1. Effective January 1, 1993.)



44919

(a) Governing boards of school districts shall classify as temporary employees those persons requiring certification qualifications, other than substitute employees, who are employed to serve from day to day during the first three school months of any school term to teach temporary classes not to exist after the first three school months of any school term or to perform any other duties which do not last longer than the first three school months of any school term, or to teach in special day and evening classes for adults or in schools of migratory population for not more than four school months of any school term. If the classes or duties continue beyond the first three school months of any school term or four school months for special day and evening classes for adults, or schools for migratory population, the certificated employee, unless a permanent employee, shall be classified as a probationary employee. The school year may be divided into not more than two school terms for the purposes of this section.

(b) Governing boards shall classify as temporary employees persons, other than substitute employees, who are employed to serve in a limited assignment supervising athletic activities of pupils; provided, such assignment shall first be made available to teachers presently employed by the district. Service pursuant to this subdivision shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee of a school district.

(c) In any district, the governing board may, to prevent the stoppage of school district business when an actual emergency arises and persons are not immediately available for probationary classification, make an appointment to a position on a temporary basis for a period not to exceed 20 working days. The person so appointed shall be deemed to be a temporary employee who is employed to serve from day to day. Service by a person in such an appointment on a temporary basis shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee of a school district.

(Amended by Stats. 1977, Ch. 565.)



44920

Notwithstanding the provisions of Sections 44917 and 44919, the governing board of a school district may employ as a teacher, for a complete school year, but not less than one semester during a school year unless the date of rendering first paid service begins during the second semester and prior to March 15th, any person holding appropriate certification documents, and may classify such person as a temporary employee. The employment of such persons shall be based upon the need for additional certificated employees during a particular semester or year because a certificated employee has been granted leave for a semester or year, or is experiencing long-term illness, and shall be limited, in number of persons so employed, to that need, as determined by the governing board.

Any person employed for one complete school year as a temporary employee shall, if reemployed for the following school year in a vacant position requiring certification qualifications, be classified by the governing board as a probationary employee and the previous year’s employment as a temporary employee shall be deemed one year’s employment as a probationary employee for purposes of acquiring permanent status.

For purposes of this section “vacant position” means a position in which the employee is qualified to serve and which is not filled by a permanent or probationary employee. It shall not include a position which would be filled by a permanent or probationary employee except for the fact that such employee is on leave.

(Enacted by Stats. 1976, Ch. 1010.)



44921

Notwithstanding the provisions of Section 44919, the governing board of a unified or high school district may employ persons requiring certification qualifications for the first semester only, and classify such persons as temporary employees, whenever the district expects a reduction in student enrollment during the second semester due to students completing graduation requirements at midyear. The number of persons so employed shall be limited to requirements based on the anticipated reduced enrollment as determined by the governing board. Persons so employed who are continued in employment beyond the first semester shall be deemed probationary employees for the entire school year.

Any such employee shall be reemployed for the following semester or school year to fill any vacant positions in the school district for which the employee is certified. Preference for available positions shall be determined by the governing board using the method prescribed in Sections 44845 and 44846.

For purposes of this section “vacant position” means a position in which the employee is qualified to serve and which is not filled by a permanent or probationary employee. It shall not include a position which would be filled by a permanent or probationary employee except for the fact that such employee is on leave.

(Enacted by Stats. 1976, Ch. 1010.)



44922

Notwithstanding any other provision, the governing board of a school district or a county superintendent of schools may establish regulations which allow their certificated employees to reduce their workload from full-time to part-time duties.

The regulations shall include, but shall not be limited to, the following, if the employees wish to reduce their workload and maintain retirement benefits pursuant to Section 22713 of this code or Section 20815 of the Government Code:

(a) The employee shall have reached the age of 55 prior to reduction in workload.

(b) The employee shall have been employed full time in a position requiring certification for at least 10 years of which the immediately preceding five years were full-time employment.

(c) During the period immediately preceding a request for a reduction in workload, the employee shall have been employed full time in a position requiring certification for a total of at least five years without a break in service. For purposes of this subdivision, sabbaticals and other approved leaves of absence shall not constitute a break in service.

(d) The option of part-time employment shall be exercised at the request of the employee and can be revoked only with the mutual consent of the employer and the employee.

(e) (1) The employee shall be paid a salary that is the pro rata share of the salary he or she would be earning had he or she not elected to exercise the option of part-time employment but shall retain all other rights and benefits for which he or she makes the payments that would be required if he or she remained in full-time employment.

(2) The employee shall receive health benefits as provided in Section 53201 of the Government Code in the same manner as a full-time employee.

(f) The minimum part-time employment shall be the equivalent of one-half of the number of days of service required by the employee’s contract of employment during his or her final year of service in a full-time position.

(g) This option is limited in prekindergarten through grade 12 to certificated employees who do not hold positions with salaries above that of a school principal.

(h) The period of this part-time employment shall include a period of time, as specified in the regulations, which shall be up to and include five years for employees subject to Section 20815 of the Government Code or 10 years for employees subject to Section 22713 of this code.

(i) The period of part-time employment of employees subject to Section 20815 of the Government Code shall not extend beyond the end of the school year during which the employee reaches his or her 70th birthday. This subdivision shall not apply to any employee subject to Section 22713 of this code.

(Amended by Stats. 2006, Ch. 655, Sec. 84. Effective January 1, 2007.)



44923

In the event a permanent employee of a school district has tenure as a full-time employee of the district, any assignment or employment of such employee in addition to his full-time assignment may be terminated by the governing board of the district at any time.

(Enacted by Stats. 1976, Ch. 1010.)



44924

Except as provided in Sections 44937 and 44956, any contract or agreement, express or implied, made by any employee to waive the benefits of this chapter or any part thereof is null and void.

Notwithstanding provisions of this or any other section of this code, governing boards of school districts may employ persons in positions requiring certification qualifications on less than a full-time basis.

(Enacted by Stats. 1976, Ch. 1010.)



44925

The governing board of any school district may employ or engage as an independent contractor a qualified person to serve as limited-term or part-time reader assistant in connection with instruction in composition and writing, and in mathematics, to teachers. Any person employed as a reader shall not be deemed to be employed in a position requiring certification qualifications, and, unless otherwise determined by the governing board, shall not be subject to the provisions of Chapter 5 (commencing with Section 45100) of this part. The governing board may pay such hourly or unit compensation rates as it deems proper for the services rendered. It is the intent of the Legislature in enacting this section not to authorize an increase in the number of pupils who may be assigned to any class, but to provide an opportunity for improvement in the quality of student writing and mathematics abilities through more frequent assignments of compositions and more work in mathematics made possible by the employment of suitably trained persons to assist the instructor in the careful marking and analysis of the pupils’ work. Furthermore, the means adopted for employing persons as reader assistants is not intended as an encroachment upon the merit system of public employment, but is adopted as the most practical arrangement, since most work of such nature will be done as part-time work and in the home.

(Enacted by Stats. 1976, Ch. 1010.)



44926

The governing board of any school district may employ any qualified person who possesses a temporary certificate to serve as a teacher-assistant in a program conducted in cooperation with a California teacher training institution. No person shall be so employed unless he is enrolled as a student in a cooperating California teacher training institution at the time the service is rendered. Service by a person under a teacher-assistant certificate shall not be included in computing the service required as a prerequisite to the attainment of, or eligibility to, classification as a permanent employee of a school district. The governing board may make such payments as it deems proper for the services rendered.

Any person employed under this section shall not be subject to the provisions of Chapter 1 (commencing with Section 22000) to Chapter 27 (commencing with Section 24600), inclusive, of Part 13 of Division 1 of Title 1.

(Enacted by Stats. 1976, Ch. 1010.)



44927

The governing board of any school district, a county board of education, or the Department of Education may execute a contract with any California teacher-training institution whereby certificated personnel of the school district, county, or the Department of Education may be assigned to the teacher-training institution for full-time or part-time duty for a period not to exceed one year.

Any teacher-training institution in California may execute a contract with the governing board of any school district, a county board of education, or the Board of Education whereby certificated personnel of the institution may be assigned to school districts, county boards of education, or the Department of Education for full-time or part-time duty for a period not to exceed one year.

Any such contract shall provide for the payment, by the entity to which a person is assigned to the employer, of a sum equivalent to the salary and other employment costs of any such employee. In place of such payment, the contract may provide for the exchange of certificated personnel between the district, county, or Department of Education and the teacher-training institution. Any such employee shall retain his status as an employee of the school district, county, Department of Education, or teacher-training institution from which he is assigned in all respects during the period of such assignment.

(Enacted by Stats. 1976, Ch. 1010.)



44928

No school in any school district having an average daily attendance in excess of 400,000 shall have at any time a certificated teaching staff, excluding substitutes employed pursuant to Section 45030, of whom more than 5 percent have only an emergency credential.

This section does not apply to emergency credentials for bilingual education or for education of the learning handicapped, severely handicapped, physically handicapped, or to any other emergency credential established for the purposes of special education.

(Added by Stats. 1979, Ch. 830.)



44929

Whenever the governing board of a school district or a county office of education, by formal action, determines that because of impending curtailment of or changes in the manner of performing services, the best interests of the district or county office of education would be served by encouraging the retirement of certificated employees and that the retirement will result in a net savings to the district or county office of education, an additional two years of service shall be credited under the Defined Benefit Program of the State Teachers’ Retirement Plan to a certificated employee pursuant to Section 22714 if all of the conditions set forth in that section are satisfied.

(Amended by Stats. 2003, Ch. 313, Sec. 14. Effective January 1, 2004.)






ARTICLE 2.7 - Permanent Status

44929.20

Every certificated employee of a school district of any type or class having an average daily attendance of less than 250, and every certificated employee of any school district in a position requiring a supervision or administration credential, may be offered a continuing contract to cover a period longer than one year but not to exceed four years.

(Added by Stats. 1987, Ch. 1452, Sec. 380.)



44929.21

(a) Every employee of a school district of any type or class having an average daily attendance of 250 or more who, after having been employed by the district for three complete consecutive school years in a position or positions requiring certification qualifications, is reelected for the next succeeding school year to a position requiring certification qualifications shall, at the commencement of the succeeding school year be classified as and become a permanent employee of the district.

This subdivision shall apply only to probationary employees whose probationary period commenced prior to the 1983–84 fiscal year.

(b) Every employee of a school district of any type or class having an average daily attendance of 250 or more who, after having been employed by the district for two complete consecutive school years in a position or positions requiring certification qualifications, is reelected for the next succeeding school year to a position requiring certification qualifications shall, at the commencement of the succeeding school year be classified as and become a permanent employee of the district.

The governing board shall notify the employee, on or before March 15 of the employee’s second complete consecutive school year of employment by the district in a position or positions requiring certification qualifications, of the decision to reelect or not reelect the employee for the next succeeding school year to the position. In the event that the governing board does not give notice pursuant to this section on or before March 15, the employee shall be deemed reelected for the next succeeding school year.

This subdivision shall apply only to probationary employees whose probationary period commenced during the 1983–84 fiscal year or any fiscal year thereafter.

(Added by Stats. 1987, Ch. 1452, Sec. 380.)



44929.22

At the discretion of the governing board of a district with 60,000 average daily attendance or more every employee of the district who, after having been employed by the district for two consecutive school years in a position or positions requiring certification qualifications, is reelected for the next succeeding school year to a position requiring certification qualifications may, at the commencement of the succeeding school year, be classified as and become a permanent employee of the district. If the board is the governing board of more than one district, it may exercise the discretionary power given it by this section in each district under its jurisdiction, whether or not each of the districts has 60,000 average daily attendance.

This section shall apply only to probationary employees whose probationary period commenced prior to the 1983–84 fiscal year.

(Added by Stats. 1987, Ch. 1452, Sec. 380.)



44929.23

(a) The governing board of a school district of any type or class having an average daily attendance of less than 250 pupils may classify as a permanent employee of the district any employee who, after having been employed by the school district for three complete consecutive school years in a position or positions requiring certification qualifications, is reelected for the next succeeding school year to a position requiring certification qualifications. If that classification is not made, the employee shall not attain permanent status and may be reelected from year to year thereafter without becoming a permanent employee until a change in classification is made.

(b) Notwithstanding subdivision (a), Section 44929.21 shall apply to certificated employees employed by a school district, if the governing board of the school district elects to dismiss probationary employees pursuant to Section 44948.2. If that election is made, the governing board thereafter shall classify as a permanent employee of the district any probationary employee who, after being employed for two complete consecutive school years in a position or positions requiring certification qualifications, is reelected for the next succeeding school year to a position requiring certification qualifications as required by Section 44929.21. Any probationary employee who has been employed by the district for two or more consecutive years on the date of that election in a position or positions requiring certification qualifications shall be classified as a permanent employee of the district.

(c) If the classification is not made pursuant to subdivision (a) or (b), the employee shall not attain permanent status and may be reelected from year to year thereafter without becoming a permanent employee until the classification is made.

(Amended by Stats. 2006, Ch. 538, Sec. 106. Effective January 1, 2007.)



44929.25

When a teacher of classes for adults serves sufficient probationary time as provided in Sections 44929.20 to 44929.23, inclusive, and Section 44908 to be eligible for election to permanent classification in that district, his or her tenure shall be for the service equivalent to the average number of hours per week that he or she has served during his or her probationary years. In no case shall the employee be classified as permanent for more than one full-time assignment. The service for which the person has acquired tenure may be reduced in conformity with Sections 44955 and 44956.

Notwithstanding any other provision to the contrary, in a district that has, or in a district that is one of two or more districts governed by governing boards of identical personnel that have a combined average daily attendance of 400,000 or more, as shown by the annual report of the county superintendent of schools for the preceding fiscal year, no person who is assigned 10 hours or less a week in adult classes in the district shall be eligible for election to permanent classification in the district on account of the assignment in adult classes.

Notwithstanding any other provision to the contrary, any person who is employed to teach adults for not more than 60 percent of the hours per week considered a full-time assignment for permanent employees having comparable duties shall be classified as a temporary employee, and shall not become a probationary employee under the provisions of Section 44954.

(Added by Stats. 1987, Ch. 1452, Sec. 380.)



44929.26

Nothing in Sections 44929.20 to 44929.23, inclusive, shall be construed to give permanent classification to a person in the adult school who is already classified as a permanent employee in the day school. In case a teacher obtains permanent classification in the evening school and later is eligible for the same classification in the day school by reason of having served the probationary period therein, he or she shall be given his or her choice as to which he or she shall take.

Notwithstanding any other provision to the contrary, service in the evening school shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee in the day school, except service in the evening school rendered by a person rendering services in the day school who is directed or specifically requested by the school district to render services in the evening school either in addition to, or instead of, rendering service in the day school. Service in the day school shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a permanent employee in the evening school, except service in the day school rendered by a person rendering services in the evening school who is directed or specifically requested by the school district to render service in the day school either in addition to, or instead of, rendering service in the evening school.

(Added by Stats. 1987, Ch. 1452, Sec. 380.)



44929.27

No employee of a school district or districts, in which the average daily attendance of all the districts combined is in excess of 200,000, governed by the same governing board shall hereafter acquire permanent certificated tenure or permanent noncertificated status, or a combination of tenure and status, for more than one full-time position. Any employee who hereafter acquires any combination of permanent certificated tenure or permanent noncertificated status or both which exceeds that for one full-time position shall have a choice which tenure or status to retain so long as that retained does not exceed one full-time position.

It is the intent of this section that an employee holding permanent certificated tenure or permanent noncertificated status for a full-time position may not have permanent tenure or status protection for any additional time in either a certificated or a noncertificated position under any such school district governed by the same governing board.

(Added by Stats. 1987, Ch. 1452, Sec. 380.)



44929.28

The governing board of a school district that employs in a position requiring certification qualifications any person who has become a permanent certificated employee in any school district may employ that person as a permanent certificated employee.

(Added by Stats. 1987, Ch. 1452, Sec. 380.)



44929.29

Nothing in this article shall be construed as affecting the classification of any employee as it existed on September 13, 1941.

(Added by Stats. 1987, Ch. 1452, Sec. 380.)






ARTICLE 3 - Resignations, Dismissals, and Leaves of Absence

44930

(a) Governing boards of school districts shall accept the resignation of any employee and shall fix the time when the resignation takes effect, which, except as provided by subdivision (b), shall not be later than the close of the school year during which the resignation has been received by the board.

(b) Notwithstanding any other provision of law, an employee and the governing board of a school district may agree that a resignation will be accepted at a mutually agreed upon date not later than two years beyond the close of the school year during which the resignation is received by the board.

(Amended by Stats. 1999, Ch. 80, Sec. 1. Effective January 1, 2000.)



44931

Whenever any certificated employee of any school district who, at the time of his or her resignation, was classified as permanent, is reemployed within 39 months after his or her last day of paid service, the governing board of the district shall, disregarding the break in service, classify him or her as, and restore to him or her all of the rights, benefits and burdens of, a permanent employee, except as otherwise provided in this code. However, time spent in active military service, as defined in Section 44800, subsequent to the last day of paid service shall not count as part of the aforesaid 39-month period.

(Amended by Stats. 1994, Ch. 922, Sec. 94. Effective January 1, 1995.)



44932

(a) A permanent employee shall not be dismissed except for one or more of the following causes:

(1) Immoral conduct including, but not limited to, egregious misconduct. For the purposes of this chapter, “egregious misconduct” is defined exclusively as immoral conduct that is the basis for an offense described in Section 44010 or 44011 of this code, or in Sections 11165.2 to 11165.6, inclusive, of the Penal Code.

(2) Unprofessional conduct.

(3) Commission, aiding, or advocating the commission of acts of criminal syndicalism, as prohibited by Chapter 188 of the Statutes of 1919, or in any amendment to that chapter.

(4) Dishonesty.

(5) Unsatisfactory performance.

(6) Evident unfitness for service.

(7) Physical or mental condition unfitting him or her to instruct or associate with children.

(8) Persistent violation of or refusal to obey the school laws of the state or reasonable regulations prescribed for the government of the public schools by the state board or by the governing board of the school district employing him or her.

(9) Conviction of a felony or of any crime involving moral turpitude.

(10) Violation of Section 51530 or conduct specified in Section 1028 of the Government Code, added by Chapter 1418 of the Statutes of 1947.

(11) Alcoholism or other drug abuse that makes the employee unfit to instruct or associate with children.

(b) The governing board of a school district may suspend without pay for a specific period of time on grounds of unprofessional conduct a permanent certificated employee or, in a school district with an average daily attendance of less than 250 pupils, a probationary employee, pursuant to the procedures specified in Sections 44933, 44934, 44934.1, 44935, 44936, 44937, 44943, and 44944. This authorization shall not apply to a school district that has adopted a collective bargaining agreement pursuant to subdivision (b) of Section 3543.2 of the Government Code.

(Amended by Stats. 2014, Ch. 55, Sec. 2. Effective January 1, 2015.)



44933

A permanent employee may be dismissed or suspended on grounds of unprofessional conduct consisting of acts or omissions other than those specified in Section 44932, but any such charge shall specify instances of behavior deemed to constitute unprofessional conduct. This section shall also apply to the suspension of probationary employees in a school district with an average daily attendance of less than 250 pupils.

(Amended by Stats. 1983, Ch. 498, Sec. 52. Effective July 28, 1983.)



44934

(a) This section shall apply to dismissal or suspension proceedings based on charges as specified in Section 44932 or 44933, including proceedings based on charges of egregious misconduct in combination with other charges. Section 44934.1 shall apply to dismissal or suspension proceedings based solely on charges of egregious misconduct described in paragraph (1) of subdivision (a) of Section 44932.

(b) Upon the filing of written charges, duly signed and verified by the person filing them, with the governing board of the school district, or upon a written statement of charges formulated by the governing board of the school district, charging that there exists cause, as specified in Section 44932 or 44933, for the dismissal or suspension of a permanent employee of the school district, the governing board of the school district may, upon majority vote, except as provided in this article if it deems the action necessary, give notice to the permanent employee of its intention to dismiss or suspend him or her at the expiration of 30 days from the date of service of the notice, unless the employee demands a hearing as provided in this article. Suspension proceedings may be initiated pursuant to this section only if the governing board of the school district has not adopted a collective bargaining agreement pursuant to subdivision (b) of Section 3543.2 of the Government Code.

(c) Any written statement of charges shall specify instances of behavior and the acts or omissions constituting the charge so that the employee will be able to prepare his or her defense. It shall, where applicable, state the statutes and rules that the employee is alleged to have violated, and it shall also set forth the facts relevant to each charge.

(d) If the governing board of the school district has given notice to a certificated employee of its intention to dismiss or suspend him or her, based upon written charges filed or formulated pursuant to this section, the charges may be amended less than 90 days before the hearing on the charges only upon a showing of good cause. If a motion to amend charges is granted by the administrative law judge, the employee shall be given a meaningful opportunity to respond to the amended charges.

(e) A notice of the governing board of the school district to an employee of its intention to dismiss or suspend him or her, together with written charges filed or formulated pursuant to this section, shall be sufficient to initiate a hearing under Section 11503 of the Government Code, and the governing board of the school district shall not be required to file or serve a separate accusation.

(f) This section shall also apply to the suspension of probationary employees in a school district with an average daily attendance of less than 250 pupils that has not adopted a collective bargaining agreement pursuant to subdivision (b) of Section 3542.2 of the Government Code.

(Amended by Stats. 2014, Ch. 55, Sec. 3. Effective January 1, 2015.)



44934.1

(a) This section shall apply only to dismissal or suspension proceedings based solely on charges of egregious misconduct, as described in paragraph (1) of subdivision (a) of Section 44932.

(b) Upon the filing of written charges, duly signed and verified by the person filing them, with the governing board of a school district, or upon a written statement of charges formulated by the governing board of a school district charging that there exists cause, as specified in paragraph (1) of subdivision (a) of Section 44932, for the dismissal or suspension of a permanent employee of the school district, the governing board of the school district may, upon majority vote, except as provided in this article if it deems the action necessary, give notice to the permanent employee of its intention to dismiss or suspend him or her at the expiration of 30 days from the date of service of the notice, unless the employee demands a hearing as provided in this article.

(c) Any written statement of charges of egregious misconduct shall specify instances of behavior and the acts or omissions constituting the charge so that the employee will be able to prepare his or her defense. It shall, where applicable, state the statutes and rules that the employee is alleged to have violated, and it shall also set forth the facts relevant to each occasion of alleged egregious misconduct.

(d) This section shall also apply to the suspension of probationary employees in a school district with an average daily attendance of less than 250 pupils that has not adopted a collective bargaining agreement pursuant to subdivision (b) of Section 3542.2 of the Government Code.

(Added by Stats. 2014, Ch. 55, Sec. 4. Effective January 1, 2015.)



44935

(a) A report on the fitness of a certificated employee in a dismissal or suspension proceeding initiated pursuant to Section 44934 or 44934.1 shall not be received from a statewide professional organization by a governing board unless the certificated employee shall have been given, prior to the preparation of the report in its final form, the opportunity to submit in writing his or her comments on the report and unless a copy of the report in final form is given to the certificated employee investigated at least 10 days prior to its submission to the governing board.

(b) A report shall not be distributed other than to the governing board and those persons participating in its preparation, unless the certificated employee does not demand a hearing as provided by Section 44937.

(Amended by Stats. 2014, Ch. 55, Sec. 5. Effective January 1, 2015.)



44936

(a) The notice of dismissal or suspension in a proceeding initiated pursuant to Section 44934 or 44934.1 may be given at any time of year.

(b) Notwithstanding subdivision (a), the notice of dismissal or suspension in a proceeding involving only charges of unsatisfactory performance initiated pursuant to Section 44934 shall only be given during the instructional year of the schoolsite where the employee is physically employed. However, a notice of dismissal or suspension in a proceeding involving charges of unsatisfactory performance may be initiated pursuant to paragraph (2) of subdivision (b) of Section 44938.

(c) The notice of dismissal or suspension given during the instructional year of the schoolsite where the employee is physically employed shall be in writing and be served upon the employee personally or by United States registered mail addressed to him or her at his or her last known address. A copy of the charges filed, containing the information required by Section 11503 of the Government Code, together with a copy of the provisions of this article, shall be attached to the notice.

(d) A notice of dismissal or suspension given outside of the instructional year of the schoolsite where the employee is physically employed shall be in writing and shall be served upon the employee personally. A copy of the charges filed, containing the information required pursuant to Section 11503 of the Government Code, together with a copy of the provisions of this article, shall be attached to the notice.

(Amended by Stats. 2014, Ch. 55, Sec. 6. Effective January 1, 2015.)



44937

In a dismissal or suspension proceeding initiated pursuant to Section 44934 or 44934.1, if the employee does not demand a hearing by filing a written request for hearing with the governing board, he or she may be dismissed or suspended without pay for a specific period of time at the expiration of the 30-day period.

(Amended by Stats. 2014, Ch. 55, Sec. 7. Effective January 1, 2015.)



44938

(a) The governing board of any school district shall not act upon any charges of unprofessional conduct unless at least 45 calendar days prior to the date of the filing, the board or its authorized representative has given the employee against whom the charge is filed, written notice of the unprofessional conduct, specifying the nature thereof with such specific instances of behavior and with such particularity as to furnish the employee an opportunity to correct his or her faults and overcome the grounds for the charge. The written notice shall include the evaluation made pursuant to Article 11 (commencing with Section 44660) of Chapter 3, if applicable to the employee.

(b) The governing board of any school district shall not act upon any charges of unsatisfactory performance unless it acts in accordance with the provisions of paragraph (1) or (2):

(1) At least 90 calendar days prior to the date of the filing, the board or its authorized representative has given the employee against whom the charge is filed, written notice of the unsatisfactory performance, specifying the nature thereof with such specific instances of behavior and with such particularity as to furnish the employee an opportunity to correct his or her faults and overcome the grounds for the charge. The written notice shall include the evaluation made pursuant to Article 11 (commencing with Section 44660) of Chapter 3, if applicable to the employee.

(2) The governing board may act during the time period composed of the last one-fourth of the schooldays it has scheduled for purposes of computing apportionments in any fiscal year if, prior to the beginning of that time period, the board or its authorized representative has given the employee against whom the charge is filed, written notice of the unsatisfactory performance, specifying the nature thereof with such specific instances of behavior and with such particularity as to furnish the employee an opportunity to correct his or her faults and overcome the grounds for the charge. The written notice shall include the evaluation made pursuant to Article 11 (commencing with Section 44660) of Chapter 3, if applicable to the employee.

(c) “Unsatisfactory performance” as used in this section means, and refers only to, the unsatisfactory performance particularly specified as a cause for dismissal in Section 44932 and does not include any other cause for dismissal specified in Section 44932.

“Unprofessional conduct” as used in this section means, and refers to, the unprofessional conduct particularly specified as a cause for dismissal or suspension in Sections 44932 and 44933 and does not include any other cause for dismissal specified in Section 44932.

(Amended by Stats. 1995, Ch. 392, Sec. 4. Effective January 1, 1996.)



44939

(a) This section shall apply only to dismissal or suspension proceedings initiated pursuant to Section 44934.

(b) Upon the filing of written charges, duly signed and verified by the person filing them with the governing board of a school district, or upon a written statement of charges formulated by the governing board of a school district, charging a permanent employee of the school district with immoral conduct, conviction of a felony or of any crime involving moral turpitude, with incompetency due to mental disability, with willful refusal to perform regular assignments without reasonable cause, as prescribed by reasonable rules and regulations of the employing school district, or with violation of Section 51530, the governing board of the school district may, if it deems that action necessary, immediately suspend the employee from his or her duties and give notice to him or her of his or her suspension, and that 30 days after service of the notice of dismissal, he or she will be dismissed, unless he or she demands a hearing.

(c) (1) An employee who has been placed on suspension pursuant to this section may serve and file with the Office of Administrative Hearings a motion for immediate reversal of suspension. Review of a motion filed pursuant to this section shall be limited to a determination as to whether the facts as alleged in the statement of charges, if true, are sufficient to constitute a basis for immediate suspension under this section. The motion shall include a memorandum of points and authorities setting forth law and argument supporting the employee’s contention that the statement of charges does not set forth a sufficient basis for immediate suspension.

(2) The motion shall be served upon the governing board of the school district and filed with the Office of Administrative Hearings within 30 days after service upon the employee of the initial pleading in the matter. The governing board of the school district shall have the right to serve and file a written response to the motion before or at the time of hearing.

(3) The hearing on the motion for immediate reversal of suspension shall be held no later than 30 days after the motion is filed with the Office of Administrative Hearings.

(4) The administrative law judge shall, no later than 15 days after the hearing, issue an order denying or granting the motion. The order shall be in writing, and a copy of the order shall be served by the Office of Administrative Hearings upon the parties. The grant or denial of the motion shall be without prejudice to consideration by the Commission on Professional Competence based upon the full evidentiary record before it, of the validity of the grounds for dismissal. The ruling shall not be considered by the commission in determining the validity of the grounds for dismissal, and shall not have any bearing on the commission’s determination regarding the grounds for dismissal.

(5) An order granting a motion for immediate reversal of suspension shall become effective within five days of service of the order. The school district shall make the employee whole for any lost wages, benefits, and compensation within 14 days after service of an order granting the motion.

(6) A motion made pursuant to this section shall be the exclusive means of obtaining interlocutory review of suspension pending dismissal. The grant or denial of the motion shall not be subject to interlocutory judicial review.

(d) A motion for immediate reversal of suspension pursuant to this section shall have no bearing on the authority of a governing board of a school district to determine the physical placement and assignment of an employee who is suspended or placed on administrative leave during the review of the motion or while dismissal charges are pending.

(Amended by Stats. 2014, Ch. 55, Sec. 8. Effective January 1, 2015.)



44939.1

(a) This section shall apply only to dismissal or suspension proceedings initiated pursuant to Section 44934.1.

(b) Upon the filing of written charges, duly signed and verified by the person filing them with the governing board of a school district, or upon a written statement of charges formulated by the governing board of a school district, charging a permanent employee of the school district with egregious misconduct, as defined in paragraph (1) of subdivision (a) of Section 44932, the governing board of the school district may, if it deems such action necessary, immediately suspend the employee from his or her duties and give notice to him or her of his or her suspension, and that 30 days after service of the notice of dismissal, he or she will be dismissed, unless he or she demands a hearing.

(Added by Stats. 2014, Ch. 55, Sec. 9. Effective January 1, 2015.)



44939.5

(a) School districts, county offices of education, and charter schools are prohibited from entering into an agreement that would prevent a mandatory report of egregious misconduct, as defined in paragraph (1) of subdivision (a) of Section 44932, to the Commission on Teacher Credentialing or any other state or federal agency.

(b) School districts, county offices of education, and charter schools are prohibited from entering into an agreement that would authorize expunging from a school employee’s personnel file credible complaints of, substantiated investigations into, or discipline for, egregious misconduct. This prohibition does not preclude any agreement to remove documents containing allegations that have been the subject of a hearing before an arbitrator, school board, personnel commission, Commission on Professional Competence, or administrative law judge, in which the employee prevailed, the allegations were determined to be false, not credible, or unsubstantiated, or a determination was made that the discipline was not warranted.

(c) A school district, county office of education, or charter school that has made a report of an employee’s egregious misconduct to the Commission on Teacher Credentialing shall disclose this fact to a school district, county office of education, or charter school considering an application for employment from the employee, upon inquiry.

(d) Any school employee who alleges that another school employee has engaged in egregious misconduct, as defined in paragraph (1) of subdivision (a) of Section 44932, knowing at the time of making the allegation that the allegation was false, shall be subject to certificate revocation, if applicable.

(Added by Stats. 2014, Ch. 55, Sec. 10. Effective January 1, 2015.)



44940

(a) For purposes of this section, “charged with a mandatory leave of absence offense” is defined to mean charged by complaint, information, or indictment filed in a court of competent jurisdiction with the commission of any sex offense as defined in Section 44010, with a violation or attempted violation of Section 187 of the Penal Code, or with the commission of any offense involving aiding or abetting the unlawful sale, use, or exchange to minors of controlled substances listed in Schedule I, II, or III, as contained in Sections 11054, 11055, and 11056 of the Health and Safety Code.

(b) For purposes of this section, “charged with an optional leave of absence offense” is defined to mean a charge by complaint, information, or indictment filed in a court of competent jurisdiction with the commission of any controlled substance offense as defined in Section 44011 or 87011, Sections 11357 to 11361, inclusive, or Section 11363, 11364, or 11370.1 of the Health and Safety Code, insofar as these sections relate to any controlled substances except marijuana, mescaline, peyote, or tetrahydrocannabinols.

(c) For purposes of this section and Section 44940.5, the term “school district” includes county offices of education.

(d) (1) If a certificated employee of a school district is charged with a mandatory leave of absence offense, as defined in subdivision (a), upon being informed that a charge has been filed, the governing board of the school district shall immediately place the employee on compulsory leave of absence. The duration of the leave of absence shall be until a time not more than 10 days after the date of entry of the judgment in the proceedings. No later than 10 days after receipt of the complaint, information, or indictment described by subdivision (a), the school district shall forward a copy to the Commission on Teacher Credentialing.

(2) Upon receiving a copy of a complaint, information, or indictment described in subdivision (a) and forwarded by a school district, the Commission on Teacher Credentialing shall automatically suspend the employee’s teaching or service credential. The duration of the suspension shall be until a time not more than 10 days after the date of entry of the judgment in the proceedings.

(e) (1) If a certificated employee of a school district is charged with an optional leave of absence offense as defined in subdivision (b), the governing board of the school district may immediately place the employee upon compulsory leave in accordance with the procedure in this section and Section 44940.5. If any certificated employee is charged with an offense deemed to fall into both the mandatory and the optional leave of absence categories, as defined in subdivisions (a) and (b), that offense shall be treated as a mandatory leave of absence offense for purposes of this section. No later than 10 days after receipt of the complaint, information, or indictment described by subdivision (a), the school district shall forward a copy to the Commission on Teacher Credentialing.

(2) Upon receiving a copy of a complaint, information, or indictment described in subdivision (a) and forwarded by a school district, the Commission on Teacher Credentialing shall automatically suspend the employee’s teaching or service credential. The duration of the suspension shall be until a time not more than 10 days after the date of entry of the judgment in the proceedings.

(Amended by Stats. 2014, Ch. 55, Sec. 11. Effective January 1, 2015.)



44940.5

A certificated employee placed on compulsory leave of absence pursuant to Section 44940, and a classified employee placed on compulsory leave of absence pursuant to Section 45304 shall be subject to the following procedures:

(a) The governing board of the school district may extend the compulsory leave of absence of the employee beyond the initial period specified in Section 44940 or 45304, whichever is applicable, by giving notice to the employee within 10 days after the entry of judgment in the proceedings that the employee will be dismissed at the expiration of 30 days from the date of service of the notice, unless the employee demands a hearing as provided in this article.

(b) An employee placed upon compulsory leave of absence pursuant to this section shall continue to be paid his or her regular salary during the period of his or her compulsory leave of absence if and during that time he or she furnishes to the school district a suitable bond, or other security acceptable to the governing board, as a guarantee that the employee will repay to the school district the amount of salary so paid to him or her during the period of the compulsory leave of absence in case the employee is convicted of the charges, or fails or refuses to return to service following an acquittal of the offense or dismissal of the charges. If the employee is acquitted of the offense, or the charges against the employee are dismissed, the school district shall reimburse the employee for the cost of the bond upon his or her return to service in the school district.

(c) If the employee does not elect to furnish bond, or other security acceptable to the governing board of the district, and if the employee is acquitted of the offense, or the charges against him or her are dismissed without his or her guilt being established, the school district shall pay to the employee his or her full compensation for the period of the compulsory leave of absence upon his or her return to service in the school district. If the charges against the employee are dismissed as a result of the employee’s successful completion of a drug diversion program, upon the employee’s return to service in the school district, the school district, at the employee’s election, shall pay to the employee any accrued leave, and differential pay pursuant to Sections 44977, 45195, and 45196, for up to the length of the employee’s compulsory leave of absence.

(d) An action taken pursuant to this section by a governing board shall be reported immediately to the Commission on Teacher Credentialing. The commission shall give priority to the investigation and resolution of these cases.

(Amended by Stats. 2008, Ch. 579, Sec. 1. Effective January 1, 2009.)



44941

(a) The notice of suspension and intention to dismiss shall be in writing and served pursuant to Section 44936. A copy of the charges filed, containing the information required by Section 11503 of the Government Code, together with a copy of the provisions of this article, shall be attached to the notice. If the employee does not demand a hearing within the 30-day period, he or she may be dismissed upon the expiration of 30 days after service of the notice.

(b) An employee who demands a hearing shall file a single document containing his or her request for a hearing pursuant to this section and a notice of defense pursuant to Sections 11505 and 11506 of the Government Code.

(Amended by Stats. 2014, Ch. 55, Sec. 12. Effective January 1, 2015.)



44941.1

Notwithstanding Section 44941, the notice of suspension and intention to dismiss that is based exclusively on charges of egregious misconduct as described in paragraph (1) of subdivision (a) of Section 44932, shall be in writing and served pursuant to Section 44936. A copy of the charges filed, containing the information required by Section 11503 of the Government Code, together with a copy of the provisions of this article, shall be attached to the notice. If the employee does not demand a hearing within the 30-day period, he or she may be dismissed upon the expiration of 30 days after service of the notice.

(Added by Stats. 2014, Ch. 55, Sec. 13. Effective January 1, 2015.)



44942

(a) Any certificated employee may be suspended or transferred to other duties by the governing board if the board has reasonable cause to believe that the employee is suffering from mental illness of such a degree as to render him or her incompetent to perform his or her duties.

(b) The governing board shall immediately, upon any suspension or transfer under this section, give to the employee a written statement of the facts giving rise to the board’s belief, and an opportunity to appear before the board within 10 days to explain or refute the charges.

(c) If, after the employee’s appearance before the board, the board decides to continue the suspension or transfer, or if the employee chooses not to appear before the board, the employee shall then be offered, in writing, the opportunity of being examined by a panel consisting of three persons who are either psychiatrists or psychologists, at least one of whom shall be a psychiatrist, selected by him or her from a list of psychiatrists and psychologists to be provided by the board. To assist the panel in making its determination, the governing board shall supply to the panel, prior to the date scheduled for the examination, a list of the duties of the position from which the employee was suspended or transferred. The employee shall continue to receive his or her regular salary and all other benefits of employment during the period dating from his or her suspension to the filing of the report of the panel with the governing board.

(d) The examination shall be conducted at school district expense within 15 days of any suspension or transfer ordered under this section. The employee shall submit to the examination, but shall be entitled to be represented by a psychiatrist, psychologist licensed under Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code, or physician of his or her own choice, and any report of the psychiatrist, psychologist, or physician selected by him or her shall be filed with the panel at the request of the employee.

A written report of the panel on the examination of the suspended or transferred employee shall be submitted to the governing board no later than 10 days after completion of the examination. A copy shall be supplied to the employee upon request. The report shall contain a finding on whether the employee is suffering from mental illness of such a degree as to render him or her incompetent to perform his or her duties.

(e) If a majority of the panel conclude that the employee should be permitted to return to his or her duties, no written record of the suspension or of the determination of the panel shall be retained, and in all respects any written record concerning the employee shall appear as it did before the suspension was made.

(f) If a majority of the panel find in the panel’s report that the employee is suffering from mental illness of such a degree as to render him or her incompetent to perform his or her duties, the governing board may, upon receipt of the report, place the employee on mandatory sick leave of absence. Any mandatory sick leave of absence imposed under this section shall not exceed two years, during which period the employee shall be entitled to sick leave and hospital and medical benefits that he or she accrued during his or her employment by the governing board but only to the extent of that accrual.

(g) Any employee placed on mandatory sick leave of absence pursuant to this section may, in writing, immediately demand a hearing. Upon receipt of that written demand, the governing board shall file a complaint in the superior court of the county in which the school district, or the major part thereof, is located, setting forth the charges against the employee and asking that the court inquire into the charges and determine whether or not the charges are true, and, if true, whether they constitute sufficient grounds for placing the employee on mandatory sick leave of absence, and for a judgment pursuant to its findings.

(h) If the court finds that the employee was not, at the time of the suspension, incompetent to perform his or her assigned duties and should not have been placed on mandatory sick leave of absence, the employee shall be immediately reinstated to the same or a substantially similar position with full back salary, and any written record of the suspension or transfer or any report of the panel shall be destroyed.

(i) If the court confirms the placing of the employee on mandatory sick leave, or if the employee does not seek a hearing, then, upon written request of the employee made not earlier than six months nor later than two years after the date he or she was placed on mandatory sick leave of absence, a new panel consisting of three persons who are either psychiatrists or psychologists, at least one of whom shall be a psychiatrist, shall be convened by, and at the expense of, the governing board to review its original conclusion. If the original conclusion is not changed by the new panel as a result of that review, the employee shall be continued on the mandatory sick leave of absence, except that when the employee’s total period of absence exceeds two years, the governing board shall either rescind its action and reinstate the employee to the same or a substantially similar position, or shall serve the employee with a notice of intention to dismiss him or her, and proceed according to Section 44943.

(j) If a majority of the new panel concludes in its report, or any subsequent review thereof, that the suspended employee or employee on mandatory sick leave of absence should be permitted to return to his or her duties, or if the court so concludes, the governing board shall take immediate action to restore the employee to the position from which he or she was suspended or transferred or to a substantially similar position.

(k) Every hearing and action by or before the governing board pursuant to this section shall be in executive session, and no decision, action, or occurrence therein shall be made public, unless the employee so requests in writing.

(l) Nothing in this section shall be construed to supersede Section 44949.

(Amended by Stats. 1989, Ch. 455, Sec. 1.)



44943

When any employee who has been served with notice pursuant to Section 44934 or 44934.1 of the governing board’s intention to dismiss or suspend him or her demands a hearing, the governing board shall have the option either (a) to rescind its action, or (b) schedule a hearing on the matter.

(Amended by Stats. 2014, Ch. 55, Sec. 14. Effective January 1, 2015.)



44944

(a) This section shall apply only to dismissal or suspension proceedings initiated pursuant to Section 44934.

(b) (1) (A) In a dismissal or suspension proceeding initiated pursuant to Section 44934, if a hearing is requested by the employee, the hearing shall be commenced within six months from the date of the employee’s demand for a hearing. A continuance shall not extend the date for the commencement of the hearing more than six months from the date of the employee’s request for a hearing, except for extraordinary circumstances, as determined by the administrative law judge. If extraordinary circumstances are found that extend the date for the commencement of the hearing, the deadline for concluding the hearing and closing the record pursuant to this subdivision shall be extended for a period of time equal to the continuance. The hearing date shall be established after consultation with the employee and the governing board of the school district, or their representatives, except that if the parties are not able to reach an agreement on a date, the Office of Administrative Hearings shall unilaterally set a date in compliance with this section. The hearing shall be completed by a closing of the record within seven months of the date of the employee’s demand for a hearing. A continuance shall not extend the date for the close of the record more than seven months from the date of the employee’s request for a hearing, except for good cause, as determined by the administrative law judge.

(B) Where substantial progress has been made in completing the previously scheduled days of the hearing within the seven-month period but the hearing cannot be completed, for good cause shown, within the seven-month period, the period for completing the hearing may be extended by the presiding administrative law judge. If the administrative law judge grants a continuance under this subparagraph, he or she shall establish a reasonable timetable for the completion of the hearing and the closing of the record. The hearing shall be initiated and conducted, and a decision made, in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the Commission on Professional Competence shall have all of the power granted to an agency pursuant to that chapter, except as described in this article.

(2) (A) A witness shall not be permitted to testify at the hearing except upon oath or affirmation. No testimony shall be given or evidence introduced relating to matters that occurred more than four years before the date of the filing of the notice, except allegations of an act described in Section 44010 of this code or Sections 11165.2 to 11165.6, inclusive, of the Penal Code.

(B) Evidence of records regularly kept by the governing board of the school district concerning the employee may be introduced, but no decision relating to the dismissal or suspension of an employee shall be made based on charges or evidence of any nature relating to matters occurring more than four years before the filing of the notice, except allegations of an act described in Section 44010 of this code or Sections 11165.2 to 11165.6, inclusive, of the Penal Code.

(c) (1) The hearing provided for in this section shall be conducted by a Commission on Professional Competence, unless the parties submit a statement in writing to the Office of Administrative Hearings, indicating that both parties waive the right to convene a Commission on Professional Competence and stipulate to having the hearing conducted by a single administrative law judge. If the parties elect to waive a hearing before the Commission on Professional Competence, the hearing shall be initiated and conducted, and a decision made, in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the administrative law judge conducting the hearing shall have all the powers granted to a Commission on Professional Competence pursuant to that chapter, except as described in this article.

(2) If the parties elect not to waive a hearing before a Commission on Professional Competence, one member of the commission shall be selected by the employee, one member shall be selected by the governing board of the school district, and one member shall be an administrative law judge of the Office of Administrative Hearings who shall be chairperson and a voting member of the commission and shall be responsible for assuring that the legal rights of the parties are protected at the hearing.

(3) The governing board of the school district and the employee shall select Commission on Professional Competence members no later than 45 days before the date set for hearing, and shall serve notice of their selection upon all other parties and upon the Office of Administrative Hearings. Failure to meet this deadline shall constitute a waiver of the right to selection, and the county board of education or its specific designee shall immediately make the selection. If the county board of education is also the governing board of the school district or has by statute been granted the powers of a governing board, the selection shall be made by the Superintendent, who shall be reimbursed by the school district for all costs incident to the selection.

(4) Any party who believes that a selected Commission on Professional Competence member is not qualified may file an objection, including a statement describing the basis for the objection, with the Office of Administrative Hearings and serve the objection and statement upon all other parties within 10 days of the date that the notice of selection is filed. Within seven days after the filing of any objection, the administrative law judge assigned to the matter shall rule on the objection or convene a teleconference with the parties for argument.

(5) (A) The member selected by the governing board of the school district and the member selected by the employee shall not be related to the employee and shall not be employees of the school district initiating the dismissal or suspension. Each member shall hold a currently valid credential and have at least three years’ experience within the past 10 years in the discipline of the employee.

(B) For purposes of this paragraph, the following terms have the following meanings:

(i) For an employee subject to dismissal whose most recent teaching assignment is in kindergarten or any of the grades 1 to 6, inclusive, “discipline” means a teaching assignment in kindergarten or any of the grades 1 to 6, inclusive.

(ii) For an employee subject to dismissal whose most recent assignment requires an education specialist credential or a services credential, “discipline” means an assignment that requires an education specialist credential or a services credential, respectively.

(iii) For an employee subject to dismissal whose most recent teaching assignment is in any of the grades 7 to 12, inclusive, “discipline” means a teaching assignment in any of grades 7 to 12, inclusive, in the same area of study, as that term is used in Section 51220, as the most recent teaching assignment of the employee subject to dismissal.

(d) (1) The decision of the Commission on Professional Competence shall be made by a majority vote, and the commission shall prepare a written decision containing findings of fact, determinations of issues, and a disposition that shall be, solely, one of the following:

(A) That the employee should be dismissed.

(B) That the employee should be suspended for a specific period of time without pay.

(C) That the employee should not be dismissed or suspended.

(2) The decision of the Commission on Professional Competence that the employee should not be dismissed or suspended shall not be based on nonsubstantive procedural errors committed by the school district or governing board of the school district unless the errors are prejudicial errors.

(3) The Commission on Professional Competence shall not have the power to dispose of the charge of dismissal by imposing probation or other alternative sanctions. The imposition of suspension pursuant to subparagraph (B) of paragraph (1) shall be available only in a suspension proceeding authorized pursuant to subdivision (b) of Section 44932 or Section 44933.

(4) The decision of the Commission on Professional Competence shall be deemed to be the final decision of the governing board of the school district.

(5) The governing board of the school district may adopt from time to time rules and procedures not inconsistent with this section as may be necessary to effectuate this section.

(6) The governing board of the school district and the employee shall have the right to be represented by counsel.

(e) (1) If the member selected by the governing board of the school district or the member selected by the employee is employed by any school district in this state, the member shall, during any service on a Commission on Professional Competence, continue to receive salary, fringe benefits, accumulated sick leave, and other leaves and benefits from the school district in which the member is employed, but shall receive no additional compensation or honorariums for service on the commission.

(2) If the member selected is a retired employee, the member shall receive pay at the daily substitute teacher rate in the school district that is a party to the hearing. Service on a Commission on Professional Competence shall not be credited toward retirement benefits.

(3) If service on a Commission on Professional Competence occurs during summer recess or vacation periods, the member shall receive compensation proportionate to that received during the current or immediately preceding contract period from the member’s employing school district, whichever amount is greater.

(f) (1) If the Commission on Professional Competence determines that the employee should be dismissed or suspended, the governing board of the school district and the state shall share equally the expenses of the hearing, including the cost of the administrative law judge. The state shall pay any costs incurred under paragraphs (2) and (3) of subdivision (e), the reasonable expenses, as determined by the administrative law judge, of the member selected by the governing board of the school district and the member selected by the employee, including, but not limited to, payments or obligations incurred for travel, meals, and lodging, and the cost of the substitute or substitutes, if any, for the member selected by the governing board of the school district and the member selected by the employee. The Controller shall pay all claims submitted pursuant to this paragraph from the General Fund, and may prescribe reasonable rules, regulations, and forms for the submission of the claims. The employee and the governing board of the school district shall pay their own attorney’s fees.

(2) If the Commission on Professional Competence determines that the employee should not be dismissed or suspended, the governing board of the school district shall pay the expenses of the hearing, including the cost of the administrative law judge, any costs incurred under paragraphs (2) and (3) of subdivision (e), the reasonable expenses, as determined by the administrative law judge, of the member selected by the governing board of the school district and the member selected by the employee, including, but not limited to, payments or obligations incurred for travel, meals, and lodging, the cost of the substitute or substitutes, if any, for the member selected by the governing board of the school district and the member selected by the employee, and reasonable attorney’s fees incurred by the employee.

(3) As used in this section, “reasonable expenses” shall not be deemed “compensation” within the meaning of subdivision (e).

(4) If either the governing board of the school district or the employee petitions a court of competent jurisdiction for review of the decision of the Commission on Professional Competence the payment of expenses to members of the commission required by this subdivision shall not be stayed.

(5) If the decision of the Commission on Professional Competence is reversed or vacated by a court of competent jurisdiction, either the state, having paid the commission members’ expenses, shall be entitled to reimbursement from the governing board of the school district for those expenses, or the governing board of the school district, having paid the expenses, shall be entitled to reimbursement from the state. If either the governing board of the school district or the employee petitions a court of competent jurisdiction for review of the decision to overturn the administrative law judge’s decision, the payment of the expenses of the hearing, including the cost of the administrative law judge required by this paragraph, shall be stayed until no further appeal is sought, or all appeals are exhausted.

(g) The hearing provided for in this section shall be conducted in a place selected by agreement among the members of the Commission on Professional Competence. In the absence of agreement, the place shall be selected by the administrative law judge.

(Amended by Stats. 2014, Ch. 55, Sec. 15. Effective January 1, 2015.)



44944.05

(a) In a dismissal or suspension proceeding initiated pursuant to Section 44934, in lieu of written discovery required pursuant to Section 11507.6 of the Government Code, the parties shall make disclosures as described in this section. This section shall not apply to dismissal or suspension proceedings initiated pursuant to Section 44934.1.

(b) (1) An initial disclosure shall comply with the following requirements:

(A) A party shall, without awaiting a discovery request, provide to the other parties both of the following:

(i) The name and, if known, the address and telephone number of each individual likely to have discoverable information, along with the subjects of information relating to the allegations made in the charges and the parties’ claims and defenses, unless the use would be solely for impeachment purposes.

(ii) A copy of all documents, electronically stored information, and tangible items that the disclosing party has in its possession, custody, or control relating to the allegations made in the charges and the parties’ claims or defenses, unless the use would be solely for impeachment.

(B) The school district and the employee shall make their initial disclosures within 45 days of the date of the employee’s demand for a hearing.

(C) A party shall make its initial disclosures based on the information then reasonably available to it. A party is not excused from making its disclosures because it has not fully investigated the case or because it challenges the sufficiency of another party’s disclosures. A party’s failure to make initial disclosures within the deadlines set forth in this section shall preclude the party from introducing witnesses or evidence not disclosed at the hearing, unless the party shows good cause for its failure to timely disclose.

(D) A party has an obligation to promptly supplement its initial disclosures as new information or evidence becomes known or available. Supplemental disclosures shall be made as soon as possible, and no later than 60 days before the date of commencement of the hearing. A party’s failure to make supplemental disclosures promptly upon discovery or availability of new information or evidence shall preclude the party from introducing witnesses or evidence not disclosed at the hearing, unless the party shows good cause for its failure to timely disclose.

(2) The disclosure of expert testimony shall comply with the following requirements:

(A) A party shall also disclose to the other parties the identities of any expert witnesses whose testimony it may use at the hearing.

(B) The disclosure specified in subparagraph (A) shall be accompanied by a summary of the witness’ expected testimony, including a description of the facts and data considered by the witness; a description of the witness’ qualifications, including a list of all publications authored in the previous 10 years; a list of all other cases in which, during the previous four years, the witness testified as an expert at a hearing or by deposition; and a statement of the compensation to be paid to the expert witness.

(C) Expert witness disclosures shall be made no later than 60 days before the date of commencement of the hearing. A party’s failure to make full and timely expert witness disclosures shall preclude the party’s use of the expert witness’ testimony or evidence at the hearing.

(3) Prehearing disclosures shall comply with the following requirements:

(A) In addition to the disclosures required in paragraphs (1) and (2), a party shall provide to the other parties the following information about the evidence that it may present at the hearing:

(i) The name, and, if not previously provided, the address and telephone number of each witness, separately identifying those the party expects to present and those it may call if the need arises.

(ii) An identification of each exhibit, separately identifying those items the party expects to offer and those it may offer if the need arises.

(B) Prehearing disclosures shall be made at least 30 days before the hearing.

(i) Within 14 days after prehearing disclosures are made, a party shall file and serve any objections, along with the grounds for each objection, to the admissibility of evidence.

(ii) These objections shall be decided on the first day of hearing, or at a prehearing conference conducted pursuant to Section 11511.5 of the Government Code. Documents and individuals not timely disclosed without good cause shall be precluded from admission at the hearing.

(c) In addition to the disclosures required by subdivision (a), the parties may obtain discovery by oral deposition in California, in accordance with Sections 2025.010 to 2025.620, inclusive, of the Code of Civil Procedure, except as described in this article. The school district may take the depositions of the employee and no more than four other witnesses, and the employee may take depositions of no more than five witnesses. Each witness deposition is limited to seven hours. An administrative law judge may allow the parties to conduct additional depositions only upon a showing of good cause. If a motion to conduct additional depositions is granted by the administrative law judge, the employee shall be given a meaningful opportunity to respond to new evidence introduced as a result of the additional depositions. An order granting a motion for additional depositions shall not constitute an extraordinary circumstance or good cause for purposes of extending the deadlines set forth in paragraph (1) of subdivision (b) of Section 44944.

(d) If the right to disclosures or oral depositions is denied by either the employee or the governing board, the exclusive right of a party seeking an order compelling production of discovery shall be pursuant to Section 11507.7 of the Government Code. If a party seeks protection from unreasonable or oppressive discovery demands, the exclusive right of a party seeking an order for protection shall be pursuant to Section 11450.30 of the Government Code.

(Added by Stats. 2014, Ch. 55, Sec. 16. Effective January 1, 2015.)



44944.1

(a) This section shall apply only to dismissal or suspension proceedings initiated pursuant to Section 44934.1.

(b) Once the governing board of the school district has initiated dismissal or suspension proceedings pursuant to Section 44934.1, the process described in this section shall be the exclusive means of pursuing a dismissal or suspension for the acts or events constituting the charge of egregious misconduct, and these specific acts or events shall not be used to support any additional or subsequent notice of suspension or dismissal pursuant to Section 44934. Once the governing board of the school district has initiated dismissal or suspension proceedings pursuant to Section 44934.1, the process described in this section shall be the exclusive means of pursuing a dismissal or suspension against the certificated employee until a written decision has been reached by the administrative law judge pursuant to paragraph (1) of subdivision (e), the charges have been dismissed, or the dismissal or suspension proceeding has been settled or otherwise resolved. If a suspension initiated against an employee pursuant to Section 44934.1 is upheld, and a dismissal was not pursued on the same charges, the entry of judgment of the suspension under Section 44934.1 may be considered as evidence to support a subsequent notice of dismissal based on other charges. If a suspension initiated against an employee pursuant to Section 44934.1 is upheld, but the employee prevailed on the dismissal proceeding based on the same charges, the entry of judgment of the suspension under Section 44934.1 shall not be considered as evidence to support a subsequent notice of dismissal based on other charges.

(c) The hearing provided for in this section shall be initiated and conducted, and a decision made, in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, by an administrative law judge. The administrative law judge conducting the hearing shall have all the powers granted to an agency pursuant to that chapter.

(d) (1) (A) In a dismissal or suspension proceeding initiated pursuant to Section 44934.1, if a hearing is requested by the employee, the hearing shall be commenced within 60 days from the date of the employee’s demand for a hearing. The hearing date shall be established after consultation with the employee and the governing board, or their representatives, except that, if the parties are not able to reach agreement on a date, the Office of Administrative Hearings shall unilaterally set a date in compliance with this section. The Office of Administrative Hearings shall prioritize the scheduling of dismissal or suspension proceedings initiated pursuant to Section 44934.1 over other proceedings related to certificated school employees.

(B) The right of discovery of the parties shall not be limited to those matters set forth in Section 11507.6 of the Government Code but shall include the rights and duties of any party in a civil action brought in a superior court under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. Notwithstanding any provision to the contrary, and except for the taking of oral depositions, no discovery shall occur later than 30 calendar days after the employee is served with a copy of the accusation pursuant to Section 11505 of the Government Code. In all cases, discovery shall be completed prior to seven calendar days before the date upon which the hearing commences. If any continuance is granted pursuant to Section 11524 of the Government Code, the time limitation for commencement of the hearing as provided in this subdivision shall be extended for a period of time equal to the continuance. The continuance or continuances granted pursuant to Section 11524 of the Government Code, if any, shall not extend by more than a total of 30 days the deadline set forth in paragraph (1) of subdivision (d). The extension shall not include that period of time attributable to an unlawful refusal by either party to allow the discovery provided for in this section.

(2) If the right of discovery granted under paragraph (1) is denied by either the employee or the governing board, the exclusive right of a party seeking an order compelling production of discovery shall be pursuant to Section 11507.7 of the Government Code. If a party seeks protection from unreasonable or oppressive discovery demands, the exclusive right of a party seeking an order for protection shall be pursuant to Section 11450.30 of the Government Code.

(3) A witness shall not be permitted to testify at the hearing except upon oath or affirmation. No testimony shall be given or evidence introduced relating to matters that occurred more than four years before the date of the filing of the notice, except evidence of egregious misconduct, as described in paragraph (1) of subdivision (a) of Section 44932, which shall not be excluded based on the passage of time.

(4) Evidence of records regularly kept by the governing board of the school district concerning the employee may be introduced, but no decision relating to the dismissal or suspension of an employee shall be made based on charges or evidence of any nature relating to matters occurring more than four years before the filing of the notice, except evidence of egregious misconduct, as described in paragraph (1) of subdivision (a) of Section 44932, which shall not be excluded based on the passage of time.

(e) (1) The administrative law judge shall prepare a written decision containing findings of fact, determinations of issues, and a disposition that shall be, solely, one of the following:

(A) That the employee should be dismissed.

(B) That the employee should be suspended for a specific period of time without pay.

(C) That the employee should not be dismissed or suspended.

(2) The decision of the administrative law judge that the employee should not be dismissed or suspended shall not be based on nonsubstantive procedural errors committed by the school district or the governing board of the school district unless the errors are prejudicial errors.

(3) The administrative law judge shall not have the power to dispose of the charge of dismissal by imposing probation or other alternative sanctions. The imposition of suspension pursuant to subparagraph (B) of paragraph (1) shall be available only in a suspension proceeding authorized pursuant to subdivision (b) of Section 44932 or Section 44933.

(4) The decision of the administrative law judge shall be deemed to be the final decision of the governing board of the school district.

(5) The state board may adopt from time to time rules and procedures not inconsistent with this section as may be necessary to effectuate this section.

(6) The governing board of the school district and the employee shall have the right to be represented by counsel.

(f) (1) If the administrative law judge determines that the employee should be dismissed or suspended, the governing board of the school district and the state shall share equally the expenses of the hearing, including the cost of the administrative law judge. The Controller shall pay all claims submitted pursuant to this paragraph from the General Fund, and may prescribe reasonable rules, regulations, and forms for the submission of the claims. The employee and the governing board of the school district shall pay their own attorney’s fees.

(2) If the administrative law judge determines that the employee should not be dismissed or suspended, the governing board of the school district shall pay the expenses of the hearing, including the cost of the administrative law judge, and reasonable attorney’s fees incurred by the employee.

(3) If either the governing board of the school district or the employee petitions a court of competent jurisdiction for review of the decision of the administrative law judge, the payment of the expenses of the hearing, including the cost of the administrative law judge required by this subdivision, shall not be stayed.

(4) If either the governing board of the school district or the employee petitions a court of competent jurisdiction for review of the decision of the administrative law judge and the decision is upheld, the appellee shall be entitled to an award of reasonable attorney’s fees and costs expended on the appeal.

(5) If the decision of the administrative law judge is reversed or vacated by a court of competent jurisdiction, either the state, having paid one-half of the expenses of the hearing, including the cost of the administrative law judge, shall be entitled to reimbursement from the governing board of the school district for those expenses, or the governing board of the school district, having paid one-half of the expenses, shall be entitled to reimbursement from the state. If either the governing board of the school district or the employee petitions a court of competent jurisdiction for review of the decision to overturn the administrative law judge’s decision, the payment of the expenses of the hearing, including the cost of the administrative law judge required by this paragraph, shall be stayed until no further appeal is sought, or all appeals are exhausted.

(g) The hearing provided for in this section shall be conducted in a place selected in accordance with Section 11508 of the Government Code.

(Repealed and added by Stats. 2014, Ch. 55, Sec. 18. Effective January 1, 2015.)



44944.3

At a hearing conducted pursuant to Section 44944 or 44944.1, the administrative law judge, before admitting any testimony or evidence concerning an individual pupil, shall determine whether the introduction of the testimony or evidence at an open hearing would violate any provision of Article 5 (commencing with Section 49073) of Chapter 6.5 of Part 27 of Division 4, relating to privacy of pupil records. If the administrative law judge, in his or her discretion, determines that any of those provisions would be violated, he or she shall order that the hearing, or any portion thereof at which the testimony or evidence would be produced, be conducted in executive session.

(Added by Stats. 2014, Ch. 55, Sec. 19. Effective January 1, 2015.)



44945

The decision reached in a dismissal or suspension proceeding initiated pursuant to Section 44934 or 44934.1 may, on petition of either the governing board or the employee, be reviewed by a court of competent jurisdiction in the same manner as a decision made by a hearing officer under Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The court, on review, shall exercise its independent judgment on the evidence. The proceeding shall be set for hearing at the earliest possible date and shall take precedence over all other cases, except older matters of the same character and matters to which special precedence is given by law.

(Amended by Stats. 2014, Ch. 55, Sec. 20. Effective January 1, 2015.)



44946

If the employee has been suspended pending the hearing, he shall be reinstated within five days after the governing board’s decision in his favor, and shall be paid full salary by the governing board for the period of his suspension.

(Enacted by Stats. 1976, Ch. 1010.)



44947

If an employee is dismissed for immoral conduct or conviction of a felony or crime involving moral turpitude, the governing board shall transmit to the Commission on Teacher Credentialing and to the county board of education which issued the certificate under which the employee was serving at the time of his dismissal, a copy of the reporter’s transcript of the hearing accompanied by a request that any certificate issued by the county board of education to the employee be revoked if the employee is not reinstated upon appeal.

(Amended by Stats. 1990, Ch. 1263, Sec. 15.)



44948

(a) Governing boards of school districts shall dismiss probationary employees during the school year for cause only, as in the case of permanent employees.

This subdivision shall apply only to probationary employees whose probationary period commenced prior to the 1983–84 fiscal year or who are employed in a school district having an average daily attendance of less than 250 pupils.

(b) The governing board may suspend a probationary employee for a specified period of time without pay as an alternative to dismissal pursuant to this section. This subdivision shall apply only to probationary employees whose probationary period commenced prior to the 1983–84 fiscal year.

(Amended by Stats. 1983, Ch. 498, Sec. 60. Effective July 28, 1983.)



44948.2

Notwithstanding subdivision (a) of Section 44948 and subdivision (c) of Section 44948.3, the governing board of any school district having an average daily attendance of less than 250 may elect to dismiss probationary employees during the school year pursuant to the provisions of Section 44948.3. Once a district has made an election pursuant to this section, it shall only dismiss probationary certificated employees during the school year pursuant to this section.

(Added by Stats. 1991, Ch. 256, Sec. 2.)



44948.3

(a) First and second year probationary employees may be dismissed during the school year for unsatisfactory performance determined pursuant to Article 11 (commencing with Section 44660) of Chapter 3, or for cause pursuant to Section 44932. Any dismissal pursuant to this section shall be in accordance with all of the following procedures:

(1) The superintendent of the school district or the superintendent’s designee shall give 30 days’ prior written notice of dismissal, not later than March 15 in the case of second year probationary employees. The notice shall include a statement of the reasons for the dismissal and notice of the opportunity to appeal. In the event of a dismissal for unsatisfactory performance, a copy of the evaluation conducted pursuant to Section 44664 shall accompany the written notice.

(2) The employee shall have 15 days from receipt of the notice of dismissal to submit to the governing board a written request for a hearing. The governing board may establish procedures for the appointment of an administrative law judge to conduct the hearing and submit a recommended decision to the board. The failure of an employee to request a hearing within 15 days from receipt of a dismissal notice shall constitute a waiver of the right to a hearing.

(b) The governing board, pursuant to this section, may suspend a probationary employee for a specified period of time without pay as an alternative to dismissal.

(c) This section applies only to probationary employees whose probationary period commenced during the 1983–84 fiscal year or any fiscal year thereafter, and does not apply to probationary employees in a school district having an average daily attendance of less than 250 pupils.

(Amended by Stats. 1985, Ch. 324, Sec. 4.)



44948.5

(a) This section applies only to (1) probationary employees of a school district with an average daily attendance of less than 250 pupils, or (2) those persons currently employed as probationary employees whose probationary period commenced prior to the 1983–84 fiscal year.

(b) No later than March 15 and before a probationary employee is given notice by the governing board that his or her services will not be required for the ensuing year for reasons other than those specified in Section 44955, the governing board and the employee shall be given written notice by the superintendent of the district or his or her designee, or, in the case of a district which has no superintendent, by the clerk or secretary of the governing board, that it has been recommended that the notice be given to the employee, and stating the reasons therefor.

If the probationary employee has been in the employ of the district for less than 45 days on March 15, the giving of the notice may be deferred until the 45th day of employment and all time period and deadline dates prescribed by this subdivision shall be coextensively extended.

Until the employee has requested a hearing as provided in subdivision (c) or has waived his or her right to a hearing, the notice and the reasons therefor shall be confidential and shall not be divulged by any person, except as may be necessary in the performance of duties. However, the violation of this requirement of confidentiality, in and of itself, shall not in any manner be construed as affecting the validity of any hearing conducted pursuant to this section.

(c) The employee may request a hearing to determine if there is cause for not reemploying him or her for the ensuing year. A request for a hearing shall be in writing and shall be delivered to the person who sent the notice pursuant to subdivision (b), on or before a date specified in that subdivision, which shall not be less than seven days after the date on which the notice is served upon the employee. If an employee fails to request a hearing on or before the date specified, his or her failure to do so shall constitute a waiver of his or her right to a hearing. The notice provided for in subdivision (b) shall advise the employee of the provisions of this subdivision.

(d) In the event a hearing is requested by the employee, the proceeding shall be conducted and a decision made in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the governing board shall have all the power granted to an agency therein, except that all of the following shall apply:

(1) The respondent shall file his or her notice of defense, if any, within five days after service upon him or her of the accusation and he or she shall be notified of this five-day period for filing in the accusation.

(2) The discovery authorized by Section 11507.6 of the Government Code shall be available only if request is made therefor within 15 days after service of the accusation, and the notice required by Section 11505 of the Government Code shall so indicate.

(3) The hearing shall be conducted by an administrative law judge who shall prepare a proposed decision, containing findings of fact and a determination as to whether the charges sustained by the evidence are related to the welfare of the schools and the pupils thereof. The proposed decision shall be prepared for the governing board and shall contain a determination as to the sufficiency of the cause and a recommendation as to disposition. However, the governing board shall make the final determination as to the sufficiency of the cause and disposition. None of the findings, recommendations, or determinations contained in the proposed decision prepared by the administrative law judge shall be binding on the governing board. Nonsubstantive procedural errors committed by the school district or governing board of the school district shall not constitute cause for dismissing the charges unless the errors are prejudicial errors. Copies of the proposed decision shall be submitted to the governing board and to the employee on or before May 7 of the year in which the proceeding is commenced. All expenses of the hearing, including the cost of the administrative law judge, shall be paid by the governing board from the district funds.

The board may adopt from time to time such rules and procedures not inconsistent with provisions of this section as may be necessary to effectuate this section.

(e) The governing board’s determination not to reemploy a probationary employee for the ensuing school year shall be for cause only. The determination of the governing board as to the sufficiency of the cause pursuant to this section shall be conclusive, but the cause shall relate solely to the welfare of the schools and the pupils thereof. The decision made after the hearing shall be effective on May 15 of the year the proceeding is commenced.

(f) Notice to the probationary employee by the governing board that his or her service will not be required for the ensuing year, shall be given no later than May 15.

(g) If a governing board notifies a probationary employee that his or her services will not be required for the ensuing year, the board shall, within 10 days after delivery to it of the employee’s written request, provide the employee with a statement of its reasons for not reemploying him or her for the ensuing school year.

(h) Any notice or request shall be deemed sufficient when it is delivered in person to the employee to whom it is directed, or when it is deposited in the United States registered mail, postage prepaid and addressed to the last known address of the employee.

(i) In the event that the governing board does not give notice provided for in subdivision (e) on or before May 15, the employee shall be deemed reemployed for the ensuing school year.

(j) If after request for hearing pursuant to subdivision (c) any continuance is granted pursuant to Section 11524 of the Government Code, the dates prescribed in subdivisions (d), (e), (f), and (i) which occur on or after the date of granting the continuance shall be extended for a period of time equal to the continuance.

(Amended by Stats. 1985, Ch. 324, Sec. 5.)



44949

(a) (1) No later than March 15 and before an employee is given notice by the governing board that his or her services will not be required for the ensuing year for the reasons specified in Section 44955, the governing board and the employee shall be given written notice by the superintendent of the district or his or her designee, or in the case of a school district that has no superintendent by the clerk or secretary of the governing board, that it has been recommended that the notice be given to the employee, and stating the reasons therefor.

(2) Until the employee has requested a hearing as provided in subdivision (b) or has waived his or her right to a hearing, the notice and the reasons therefor shall be confidential and shall not be divulged by any person, except as may be necessary in the performance of duties. However, the violation of this requirement of confidentiality, in and of itself, shall not in any manner be construed as affecting the validity of any hearing conducted pursuant to this section.

(b) The employee may request a hearing to determine if there is cause for not reemploying him or her for the ensuing year. A request for a hearing shall be in writing and shall be delivered to the person who sent the notice pursuant to subdivision (a), on or before a date specified in that subdivision, which shall not be less than seven days after the date on which the notice is served upon the employee. If an employee fails to request a hearing on or before the date specified, his or her failure to do so shall constitute his or her waiver of his or her right to a hearing. The notice provided for in subdivision (a) shall advise the employee of the provisions of this subdivision.

(c) If a hearing is requested by the employee, the proceeding shall be conducted and a decision made in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the governing board shall have all the power granted to an agency in that chapter, except that all of the following shall apply:

(1) The respondent shall file his or her notice of participation, if any, within five days after service upon him or her of the District Statement of Reduction in Force and he or she shall be notified of this five-day period for filing in the District Statement of Reduction in Force.

(2) The discovery authorized by Section 11507.6 of the Government Code shall be available only if request is made therefor within 15 days after service of the District Statement of Reduction in Force, and the notice required by Section 11505 of the Government Code shall so indicate.

(3) The hearing shall be conducted by an administrative law judge who shall prepare a proposed decision, containing findings of fact and a determination as to whether the charges sustained by the evidence are related to the welfare of the schools and the pupils of the schools. The proposed decision shall be prepared for the governing board and shall contain a determination as to the sufficiency of the cause and a recommendation as to disposition. However, the governing board shall make the final determination as to the sufficiency of the cause and disposition. None of the findings, recommendations, or determinations contained in the proposed decision prepared by the administrative law judge shall be binding on the governing board. Nonsubstantive procedural errors committed by the school district or governing board of the school district shall not constitute cause for dismissing the charges unless the errors are prejudicial errors. Copies of the proposed decision shall be submitted to the governing board and to the employee on or before May 7 of the year in which the proceeding is commenced. All expenses of the hearing, including the cost of the administrative law judge, shall be paid by the governing board from the district funds.

(d) Any notice or request shall be deemed sufficient when it is delivered in person to the employee to whom it is directed, or when it is deposited in the United States registered mail, postage prepaid and addressed to the last known address of the employee.

(e) If after a request for hearing pursuant to subdivision (b) a continuance is granted pursuant to Section 11524 of the Government Code, the dates prescribed in subdivision (c) that occur on or after the date of granting the continuance and the date prescribed in subdivision (c) of Section 44955 that occurs after the date of granting the continuance shall be extended for a period of time equal to the continuance.

(f) The governing board may adopt from time to time rules and procedures not inconsistent with this section as may be necessary to effectuate this section.

(Amended by Stats. 2013, Ch. 90, Sec. 1. Effective January 1, 2014.)



44951

Unless a certificated employee holding a position requiring an administrative or supervisory credential is sent written notice deposited in the United States registered mail with postage prepaid and addressed to his or her last known address by March 15 that he or she may be released from his or her position for the following school year, or unless the signature of the employee is obtained by March 15 on the written notice that he or she may be released from his or her position for the following year, he or she shall be continued in the position. The provisions of this section do not apply to a certificated employee who holds a written contract with an expiration date beyond the current school year, or to a certificated employee holding a position that is funded for less than a school year, or to a certificated employee assigned to an acting position whose continuing right to hold this position depends on being selected from an eligible list established for the position, or to the termination of employment pursuant to Section 44955.

(Amended by Stats. 1993, Ch. 261, Sec. 1. Effective January 1, 1994.)



44952

The provisions of Section 44949 shall not be construed as in any way modifying or affecting the provisions of Section 44948.

(Enacted by Stats. 1976, Ch. 1010.)



44953

Governing boards of school districts may dismiss substitute employees at any time at the pleasure of the board.

(Enacted by Stats. 1976, Ch. 1010.)



44954

Governing boards of school districts may release temporary employees requiring certification qualifications under the following circumstances:

(a) At the pleasure of the board prior to serving during one school year at least 75 percent of the number of days the regular schools of the district are maintained.

(b) After serving during one school year the number of days set forth in subdivision (a), if the employee is notified before the end of the school year of the district’s decision not to reelect the employee for the next succeeding year.

(Repealed and added by Stats. 1992, Ch. 336, Sec. 3. Effective January 1, 1993.)



44955

(a) No permanent employee shall be deprived of his or her position for causes other than those specified in Sections 44907 and 44923, and Sections 44932 to 44947, inclusive, and no probationary employee shall be deprived of his or her position for cause other than as specified in Sections 44948 to 44949, inclusive.

(b) Whenever in any school year the average daily attendance in all of the schools of a district for the first six months in which school is in session shall have declined below the corresponding period of either of the previous two school years, whenever the governing board determines that attendance in a district will decline in the following year as a result of the termination of an interdistrict tuition agreement as defined in Section 46304, whenever a particular kind of service is to be reduced or discontinued not later than the beginning of the following school year, or whenever the amendment of state law requires the modification of curriculum, and when in the opinion of the governing board of the district it shall have become necessary by reason of any of these conditions to decrease the number of permanent employees in the district, the governing board may terminate the services of not more than a corresponding percentage of the certificated employees of the district, permanent as well as probationary, at the close of the school year. Except as otherwise provided by statute, the services of no permanent employee may be terminated under the provisions of this section while any probationary employee, or any other employee with less seniority, is retained to render a service which said permanent employee is certificated and competent to render.

In computing a decline in average daily attendance for purposes of this section for a newly formed or reorganized school district, each school of the district shall be deemed to have been a school of the newly formed or reorganized district for both of the two previous school years.

As between employees who first rendered paid service to the district on the same date, the governing board shall determine the order of termination solely on the basis of needs of the district and the students thereof. Upon the request of any employee whose order of termination is so determined, the governing board shall furnish in writing no later than five days prior to the commencement of the hearing held in accordance with Section 44949, a statement of the specific criteria used in determining the order of termination and the application of the criteria in ranking each employee relative to the other employees in the group. This requirement that the governing board provide, on request, a written statement of reasons for determining the order of termination shall not be interpreted to give affected employees any legal right or interest that would not exist without such a requirement.

(c) Notice of such termination of services shall be given before the 15th of May in the manner prescribed in Section 44949, and services of such employees shall be terminated in the inverse of the order in which they were employed, as determined by the board in accordance with the provisions of Sections 44844 and 44845. In the event that a permanent or probationary employee is not given the notices and a right to a hearing as provided for in Section 44949, he or she shall be deemed reemployed for the ensuing school year.

The governing board shall make assignments and reassignments in such a manner that employees shall be retained to render any service which their seniority and qualifications entitle them to render. However, prior to assigning or reassigning any certificated employee to teach a subject which he or she has not previously taught, and for which he or she does not have a teaching credential or which is not within the employee’s major area of postsecondary study or the equivalent thereof, the governing board shall require the employee to pass a subject matter competency test in the appropriate subject.

(d) Notwithstanding subdivision (b), a school district may deviate from terminating a certificated employee in order of seniority for either of the following reasons:

(1) The district demonstrates a specific need for personnel to teach a specific course or course of study, or to provide services authorized by a services credential with a specialization in either pupil personnel services or health for a school nurse, and that the certificated employee has special training and experience necessary to teach that course or course of study or to provide those services, which others with more seniority do not possess.

(2) For purposes of maintaining or achieving compliance with constitutional requirements related to equal protection of the laws.

(Amended by Stats. 1983, Ch. 1302, Sec. 15.2. Effective September 30, 1983.)



44955.5

(a) During the time period between five days after the enactment of the Budget Act and August 15 of the fiscal year to which that Budget Act applies, if the governing board of a school district determines that its total revenue limit per unit of average daily attendance for the fiscal year of that Budget Act has not increased by at least 2 percent, and if in the opinion of the governing board it is therefore necessary to decrease the number of permanent employees in the district, the governing board may terminate the services of any permanent or probationary certificated employees of the district, including employees holding a position that requires an administrative or supervisory credential. The termination shall be pursuant to Sections 44951 and 44955 but, notwithstanding anything to the contrary in Sections 44951 and 44955, in accordance with a schedule of notice and hearing adopted by the governing board.

(b) This section is inoperative from July 1, 2002, to July 1, 2003, inclusive, and from July 1, 2011, to July 1, 2012, inclusive.

(Amended by Stats. 2011, Ch. 43, Sec. 22. Effective June 30, 2011. Amendment makes this section inoperative from July 1, 2011, to July 1, 2012.)



44956

Any permanent employee whose services have been terminated as provided in Section 44955 shall have the following rights:

(a) For the period of 39 months from the date of the termination, any employee who in the meantime has not attained the age of 65 years shall have the preferred right to reappointment, in the order of original employment as determined by the board in accordance with Sections 44831 to 44855, inclusive, if the number of employees is increased or the discontinued service is reestablished, with no requirements that were not imposed upon other employees who continued in service; provided, that no probationary or other employee with less seniority shall be employed to render a service that the employee is certificated and competent to render. However, prior to reappointing any employee to teach a subject that he or she has not previously taught, and for which he or she does not have a teaching credential or that is not within the employee’s major area of postsecondary study or the equivalent thereof, the governing board shall require the employee to pass a subject matter competency test in the appropriate subject.

(b) The right to reappointment described in subdivision (a) may be waived by the employee, without prejudice, for not more than one school year, unless the board extends this right, but the waiver shall not deprive the employee of his or her right to subsequent offers of reappointment.

(c) Notwithstanding subdivision (a), a school district may deviate from reappointing a certificated employee in order of seniority for either of the following reasons:

(1) The district demonstrates a specific need for personnel to teach a specific course or course of study, or to provide services authorized by a services credential with a specialization in either pupil personnel services or health for a school nurse, and that the employee has special training and experience necessary to teach that course or course of study, or to provide those services, that others with more seniority do not possess.

(2) For purposes of maintaining or achieving compliance with constitutional requirements related to equal protection of the laws.

(d) As to any employee who is reappointed, the period of his or her absence shall be treated as a leave of absence and shall not be considered as a break in the continuity of his or her service, he or she shall retain the classification and order of employment he or she had when his or her services were terminated, and credit for prior service under any state or district retirement system shall not be affected by such termination, but the period of his or her absence shall not count as a part of the service required for retirement.

(e) During the period of his or her preferred right to reappointment, an employee shall, in the order of original employment, be offered prior opportunity for substitute service during the absence of any other employee who has been granted a leave of absence or who is temporarily absent from duty; provided, that his or her services may be terminated upon the return to duty of the other employee and that substitute service shall not affect the retention of his or her previous classification and rights. If, in any school year the employee serves as a substitute in any position requiring certification for 21 days or more within a period of 60 schooldays, the compensation the employee receives for substitute service in that 60-day period, including his or her first 20 days of substitute service, shall be not less than the amount the employee would receive if he or she were being reappointed.

(f) (1) During the period of the employee’s preferred right to reappointment, the governing board of the district, if it is also the governing board of one or more other districts, may assign him or her to service, which he or she is certificated and competent to render, in another district or districts; provided, that the compensation he or she receives therefor may, in the discretion of the governing board, be the same as he or she would have received had he or she been serving in the district from which his or her services were terminated, that his or her service in the other district or districts shall be counted toward the period required for both state and local retirement as though rendered in the district from which his or her services were terminated, and that no permanent employee in the other district or districts shall be displaced by him or her.

(2) It is the intent of this subdivision that the employees of a school district, the governing board of which is also the governing board of one or more other school districts, shall not be at a disadvantage as compared with employees of a unified school district.

(g) At any time prior to the completion of one year after his or her return to service, he or she may continue or make up, with interest, his or her own contributions to any state or district retirement system, for the period of his or her absence, but it shall not be obligatory on state or district to match those contributions.

(h) Should he or she become disabled or reach retirement age at any time before his or her return to service, he or she shall receive, in any state or district retirement system of which he or she was a member, all benefits to which he or she would have been entitled had such event occurred at the time of his or her termination of service, plus any benefits he or she may have qualified for thereafter, as though still employed.

(Amended by Stats. 2014, Ch. 71, Sec. 38. Effective January 1, 2015.)



44956.5

For a certificated employee initially employed in an administrative position on or after July 1, 1983, who transfers to a teaching position, the period of employment in the administrative position shall not be included in determining seniority for purposes of Sections 44955 and 44956, except for school site administrators who shall earn up to a maximum of three years seniority while serving as site administrators.

(Added by Stats. 1983, Ch. 498, Sec. 67. Effective July 28, 1983.)



44957

Any probationary employee whose services have been terminated as provided in Section 44955 shall have the following rights:

(a) For the period of 24 months from the date of such termination, any employee who in the meantime has not attained the age of 65 years shall have the preferred right to reappointment, subject to the prior rights to reappointment by all permanent employees as set forth in Section 44956, in the order of original employment as determined by the governing board in accordance with the provisions of Sections 44831 to 44855, inclusive, if the number of employees is increased or the discontinued service is reestablished, with no requirements that were not imposed upon other employees who continued in service. Except as otherwise provided, no probationary or temporary employee with less seniority shall be employed to render a service which such employee is certificated and competent to render and provided that such an employee shall be given a priority over employees whose right to a position is derived pursuant to Section 44918. However, prior to reappointing any employee to teach a subject which he or she has not previously taught, and for which he or she does not have a teaching credential or which is not within the employee’s major area of postsecondary study or the equivalent thereof, the governing board shall require the employee to pass a subject matter competency test in the appropriate subject.

(b) Notwithstanding subdivision (a), a school district may deviate from reappointing a probationary employee in order of seniority for either of the following reasons:

(1) The district demonstrates a specific need for personnel to teach a specific course or course of study, or to provide services authorized by a services credential with a specialization in either pupil personnel services or health for a school nurse, and that the employee has special training and experience necessary to teach that course or course of study, or to provide those services, which others with more seniority do not possess.

(2) For purposes of maintaining or achieving compliance with constitutional requirements related to equal protection of the laws.

(c) As to any such employee who is reappointed, the period of his absence shall be treated as a leave of absence and shall not be considered as a break in the continuity of his service, he shall retain the classification and order of employment he had when his services were terminated, and credit for prior service under any state or district retirement system shall not be affected by such termination; provided, however, that the period of his absence shall not be counted as a part of the service required for attaining permanent status in the district or, except as provided in subdivision (e), for retirement purposes.

(d) During the period of his preferred right to reappointment, any such employee shall, in the order of original employment, and subject to the rights of permanent employees as set forth in Section 44956, be offered prior opportunity for substitute service during the absence of any other employee who has been granted leave of absence or who is temporarily absent from duty; provided, that his services may be terminated upon a return to duty of such other employee, that such substitute service shall not affect the retention of his previous classification and rights, and that such an employee shall be given a priority over employees whose right to a substitute position is derived pursuant to Section 44918.

(e) At any time prior to the completion of one year after his return to service, an employee reappointed under the provisions of this section may elect to continue or to reinstate his membership and interest in any state or district retirement system and to receive retirement benefits as if no absence from service had occurred. In the event of such election the employee shall pay into the retirement system the amount of his share of contribution and the district’s share of contribution attributable to the period of absence and the amount of any contributions withdrawn, plus interest.

(Amended by Stats. 1983, Ch. 1302, Sec. 15.5. Effective September 30, 1983.)



44958

If the services of any probationary employee are terminated, or if such employee is dismissed, because of a reduction in the attendance of pupils or the discontinuance of a particular kind of service, and such employee is reemployed within a period of 39 months from the last day of the school year within which his service was so terminated, or within 39 months after the cessation of hostilities, if such reduction in attendance or discontinuance of service was due to war conditions, the period of his absence shall not count as a part of the service required as a condition precedent to the classification of such employee as a permanent employee of the district, but such absence shall not be construed as a break in the continuity of the service of such employee.

Every such probationary employee who has been reemployed as indicated in this section shall have all of the rights enumerated in Sections 44955 to 44961, inclusive, for permanent employees, except the right of reappointment, subject only to the prior rights of permanent employees.

The provisions of this section shall apply to any probationary employee who shall be or who shall have been dismissed or terminated after January 1, 1949, because of reduction in attendance or discontinuance of a particular kind of service.

(Enacted by Stats. 1976, Ch. 1010.)



44959

As to any permanent certificated employee whose services have been terminated because of the effect of wars in which the United States is engaged upon the attendance of pupils or upon the maintenance of a particular kind of service, the effective period covered by all rights enumerated in Section 44956 is extended until two years after the cessation of hostilities, and in addition thereto for a like period these employees shall have the following rights:

(a) He or she may voluntarily accept termination of service in other than the order of original employment and retain all of the other rights herein provided.

(b) If he or she is engaged in any form of civilian or military war service, any credential or certificate he or she holds is continued in full force and effect until 90 days after the termination of his or her employment therein.

(c) If, either before or after such termination, he or she engages in any form of war service for which provision is made in Section 44800 or elsewhere in the laws of this state, he or she shall retain all rights granted by that war service legislation as though still employed. However, the right to reappointment shall be in the order of original employment, as determined in accordance with the provisions of Sections 44844 and 44845.

(Amended by Stats. 1994, Ch. 922, Sec. 95. Effective January 1, 1995.)



44959.5

(a) The layoff provisions of Sections 44955, 44956, 44957, 44958 and 44959 shall not be applicable to probationary certificated employees who are covered by a collective agreement which contains provisions for the layoff and reassignment of such employees.

(b) If layoff proceedings are commenced under procedures prescribed by any of the sections referred to in subdivision (a), such proceedings shall continue in accordance with the statutory procedures, notwithstanding the subsequent adoption of a collective agreement or the inclusion in the coverage thereof of employees not so covered at the time such proceedings commenced.

(c) If layoff proceedings are commenced under a collective agreement which contains provisions for the layoff of probationary certificated employees, such proceedings shall continue in accordance with the agreement, notwithstanding the subsequent termination of the agreement.

(d) This section shall only apply to a school district in which the average daily attendance is 400,000 or more and shall not be interpreted to apply to the termination of any probationary certificated employee pursuant to Section 44948 or Section 44949.

(Amended by Stats. 1978, Ch. 218.)



44960

The services of any permanent certificated employee referred to in Section 44959 who has been appointed to substitute service in place of another employee who is on leave of absence for civilian or military war service may be terminated upon the return of said other employee from such leave of absence, but only at the end of the current semester or quarter and not less than 30 days after written notice that his services will no longer be required.

(Enacted by Stats. 1976, Ch. 1010.)



44961

In specifying or defining the rights of employees in Sections 44955 to 44961, inclusive, the effect of war refers to “war” as defined in Section 22804.

(Amended by Stats. 2009, Ch. 303, Sec. 10. Effective January 1, 2010.)



44962

Governing boards of school districts may grant leaves of absence to persons employed in positions requiring certification qualifications.

(Enacted by Stats. 1976, Ch. 1010.)



44963

When any provision of this code expressly authorizes or requires the governing board of a school district to grant a leave of absence for any purpose or for any period of time to persons employed in positions requiring certification qualifications, that express authorization or requirement does not deprive the governing board of the power to grant leaves of absence with or without pay to such employees for other purposes or for other periods of time, so long as the governing board does not deprive any employee of any leave of absence to which he is entitled by law.

(Enacted by Stats. 1976, Ch. 1010.)



44964

The governing board of any school district may provide for the leave of absence from duty and may grant compensation during the leave of absence to any employee of the district who is employed in a position requiring certification qualifications and who is compelled to absent himself from his duties because of accident or illness, whether or not the cause of absence arises out of and in the course of the employment of the employee, or because of quarantine which results from his contact with other persons having a contagious disease while performing his duties, or because of temporary inability to perform the services required of him because of illness, accident, or quarantine.

(Enacted by Stats. 1976, Ch. 1010.)



44965

The governing board of any school district shall provide for leave of absence from duty for any certificated employee of the district who is required to be absent from duties because of pregnancy, miscarriage, childbirth, and recovery therefrom. The length of the leave of absence, including the date on which the leave shall commence and the date on which the employee shall resume duties, shall be determined by the employee and the employee’s physician.

Disabilities caused or contributed to by pregnancy, miscarriage, childbirth, and recovery therefrom are, for all job-related purposes, temporary disabilities and shall be treated as such under any health or temporary disability insurance or sick leave plan available in connection with employment by any school district.

Except as provided herein, written and unwritten employment policies and practices of any school district shall be applied to disability due to pregnancy or childbirth on the same terms and conditions applied to other temporary disabilities.

This section shall be construed as requiring the governing board of a school district to grant leave with pay only when it is necessary to do so in order that leaves of absence for disabilities caused or contributed to by pregnancy, miscarriage, or childbirth be treated the same as leaves for illness, injury, or disability.

(Enacted by Stats. 1976, Ch. 1010.)



44966

The governing board of any school district may grant any employee of the district employed in a position requiring certification qualifications, a leave of absence for not to exceed one year for the purpose of permitting study or travel by the employee which will benefit the schools and pupils of the district. The governing board may provide that the leave of absence be taken in separate six-month periods or separate quarters rather than for a continuous one-year period, provided that the leave of absence for both of the separate six-month periods or any or all quarters shall be commenced and completed within a three-year period. Any period of service by the individual intervening between the two separate six-month periods or separate quarters of the leave of absence shall comprise a part of the service required for a subsequent leave of absence.

(Amended by Stats. 1994, Ch. 922, Sec. 96. Effective January 1, 1995.)



44967

No leave of absence shall be granted to any employee under Section 44966 who has not rendered service to the district for at least seven consecutive years preceding the granting of the leave, and not more than one such leave of absence shall be granted in each seven-year period. The governing board granting the leave of absence may, subject to the rules and regulations of the State Board of Education, prescribe the standards of service which shall entitle the employee to the leave of absence. No absence from the service of the district under a leave of absence, other than a leave of absence granted pursuant to Section 44966, granted by the governing board of the district shall be deemed a break in the continuity of service required by this section, and the period of such absence shall not be included as service in computing the seven consecutive years of service required by this section. Service under a national recognized fellowship or foundation approved by the State Board of Education, for a period of not more than one year, for research, teaching or lecturing shall not be deemed a break in continuity of service, and the period of such absence shall be included in computing the seven consecutive years of service required by this section.

(Enacted by Stats. 1976, Ch. 1010.)



44968

Every employee granted a leave of absence pursuant to Section 44966 may be required to perform such services during the leave as the governing board of the district and the employee may agree upon in writing, and the employee shall receive such compensation during the period of the leave as the governing board and the employee may agree upon in writing, which compensation shall be not less than the difference between the salary of the employee on leave and the salary of a substitute employee in the position which the employee held prior to the granting of the leave. However, in lieu of such difference, the board may pay one-half of the salary of the employee on leave or any additional amount up to and including the full salary of the employee on leave.

(Enacted by Stats. 1976, Ch. 1010.)



44968.5

An employee granted a leave of absence pursuant to Section 44966 or 44967 may agree in writing with the governing board of the school district not to receive compensation during the period of the leave.

(Enacted by Stats. 1976, Ch. 1010.)



44969

Every employee, as a condition to being granted a leave of absence pursuant to Section 44966, shall agree in writing to render a period of service in the employ of the governing board of the district following his return from the leave of absence which is equal to twice the period of the leave. Compensation granted by the governing board to the employee on leave for less than one year may be paid during the first year of service rendered in the employ of the governing board following the return of the employee from the leave of absence or, in the event that the leave is for a period of one year, such compensation may be paid in two equal annual installments during the first two years of such service following the return of the employee. The compensation shall be paid the employee while on the leave of absence in the same manner as if the employee were teaching in the district, upon the furnishing by the employee of a suitable bond indemnifying the governing board of the district against loss in the event that the employee fails to render the agreed upon period of service in the employ of the governing board following the return of the employee from the leave of absence. The bond shall be exonerated in event the failure of the employee to return and render the agreed upon period of service is caused by the death or physical or mental disability of the employee. If the governing board finds and by resolution declares that the interests of the district will be protected by the written agreement of the employee to return to the service of the district and render the agreed upon period of service therein following his return from the leave, the governing board in its discretion may waive the furnishing of the bond and pay the employee on leave in the same manner as though a bond is furnished.

(Enacted by Stats. 1976, Ch. 1010.)



44970

If the employee does not serve for the entire period of service agreed upon under Section 44969, the amount of compensation paid for the leave of absence shall be reduced by an amount which bears the same proportion to the total compensation as the amount of time which was not served bears to the total amount of time agreed upon. If the employee furnished an indemnity bond, upon default, the proceeds of the bond shall be divided between the employee and the school district in the same proportion as the actual amount of time served bears to the amount of time agreed upon.

(Enacted by Stats. 1976, Ch. 1010.)



44972

Where one governing board serves as the governing board of two or more separate districts, an employee may fulfill the service requirements provided in Section 44967 or in 44969, or both, by service in any one or more of the districts under the jurisdiction of such governing board. At the option of the governing board the provisions of this section may apply in whole or in part to service rendered prior to October 1, 1949.

(Enacted by Stats. 1976, Ch. 1010.)



44973

At the expiration of the leave of absence of the employee, he shall, unless he otherwise agrees, be reinstated in the position held by him at the time of the granting of the leave of absence.

(Enacted by Stats. 1976, Ch. 1010.)



44974

Both the governing board of any district and the district shall be freed from any liability for the payment of any compensation or damages provided by law for the death or injury of any employee of the district employed in a position requiring certification qualifications when the death or injury occurs while the employee is on any leave of absence granted under the provisions of Sections 44962 to 44976, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



44975

No leave of absence when granted to a probationary employee shall be construed as a break in the continuity of service required for the classification of the employee as permanent. The time during which the leave of absence is taken shall not be considered as employment within the meaning of Sections 44882 to 44891, inclusive, Sections 44893 to 44900, inclusive, Sections 44901 to 44906, inclusive, and Sections 44908 to 44919, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



44976

When any school or other place of employment shall have been transferred from one district to another, any certificated employees who transfer with said school or other place of employment shall be entitled to retain all sickness and injury, sabbatical and other leave rights accumulated by service prior to such transfer and the district to which such school or other place of employment has been transferred shall recognize or grant such rights, including any accumulated rights allowed by the governing board of the district from which the school or other place of employment was transferred, as fully as if there had been no change in the district maintaining such school or other place of employment.

(Enacted by Stats. 1976, Ch. 1010.)



44977

(a) During each school year, when a person employed in a position requiring certification qualifications has exhausted all available sick leave, including all accumulated sick leave, and continues to be absent from his or her duties on account of illness or accident for an additional period of five school months, whether or not the absence arises out of or in the course of the employment of the employee, the amount deducted from the salary due him or her for any of the additional five months in which the absence occurs shall not exceed the sum that is actually paid a substitute employee employed to fill his or her position during his or her absence or, if no substitute employee was employed, the amount that would have been paid to the substitute had he or she been employed. The school district shall make every reasonable effort to secure the services of a substitute employee.

(b) For purposes of subdivision (a):

(1) The sick leave, including accumulated sick leave, and the five-month period shall run consecutively.

(2) An employee shall not be provided more than one five-month period per illness or accident. However, if a school year terminates before the five-month period is exhausted, the employee may take the balance of the five-month period in a subsequent school year.

(c) The governing board of every school district shall adopt a salary schedule for substitute employees. The salary schedule shall indicate a salary for a substitute for all categories or classes of certificated employees of the district.

(d) Excepting in a district the governing board of which has adopted a salary schedule for substitute employees of the district, the amount paid the substitute employee during any month shall be less than the salary due the employee absent from his or her duties.

(e) When a person employed in a position requiring certification qualifications is absent from his or her duties on account of illness for a period of more than five school months, or when a person is absent from his or her duties for a cause other than illness, the amount deducted from the salary due him or her for the month in which the absence occurs shall be determined according to the rules and regulations established by the governing board of the district. The rules and regulations shall not conflict with rules and regulations of the State Board of Education.

(f) Nothing in this section shall be construed so as to deprive any district, city, or city and county of the right to make any reasonable rule for the regulation of accident or sick leave or cumulative accident or sick leave without loss of salary for persons acquiring certification qualifications.

(g) This section shall be applicable whether or not the absence from duty is by reason of a leave of absence granted by the governing board of the employing district.

(Amended by Stats. 1998, Ch. 30, Sec. 1. Effective January 1, 1999.)



44978

Every certificated employee employed five days a week by a school district shall be entitled to 10 days’ leave of absence for illness or injury and additional days in addition thereto as the governing board may allow for illness or injury, exclusive of all days he or she is not required to render service to the district, with full pay for a school year of service. A certificated employee employed for less than five schooldays a week shall be entitled, for a school year of service, to that proportion of 10 days’ leave of absence for illness or injury as the number of days he or she is employed per week bears to five and is entitled to additional days in addition thereto as the governing board may allow for illness or injury to certificated employees employed for less than five schooldays a week. Pay for any day of this absence shall be the same as the pay that would have been received had the employee served during the day. Credit for leave of absence need not be accrued prior to taking the leave by the employee and the leave of absence may be taken at any time during the school year. If the employee does not take the full amount of leave allowed in any school year under this section the amount not taken shall be accumulated from year to year with additional days as the governing board may allow.

The governing board of each school district shall adopt rules and regulations requiring and prescribing the manner of proof of illness or injury for the purposes of this section. The rules and regulations shall not discriminate against evidence of treatment and the need therefor by the practice of the religion of any well-recognized church or denomination.

Nothing in this section shall be deemed to modify or repeal any provision of law contained in Chapter 3 (commencing with Section 120175) of Part 1 of Division 105 of the Health and Safety Code.

Section 44977 relating to compensation, shall not apply to the first 10 days of absence on account of illness or accident of the employee employed five days a week or to the proportion of 10 days of absence to which the employee employed less than five days a week is entitled hereunder on account of illness or accident or to additional days granted by the governing board. Any employee shall have the right to utilize sick leave provided for in this section and the benefit provided by Section 44977 for absences necessitated by pregnancy, miscarriage, childbirth, and recovery therefrom.

(Amended by Stats. 1996, Ch. 1023, Sec. 36. Effective September 29, 1996.)



44978.1

When a certificated employee has exhausted all available sick leave, including accumulated sick leave, and continues to be absent on account of illness or accident for a period beyond the five-month period provided pursuant to Section 44977, and the employee is not medically able to resume the duties of his or her position, the employee shall, if not placed in another position, be placed on a reemployment list for a period of 24 months if the employee is on probationary status, or for a period of 39 months if the employee is on permanent status. When the employee is medically able, during the 24- or 39-month period, the certificated employee shall be returned to employment in a position for which he or she is credentialed and qualified. The 24-month or 39-month period shall commence at the expiration of the five-month period provided pursuant to Section 44977.

(Added by Stats. 1998, Ch. 30, Sec. 2. Effective January 1, 1999.)



44979

Any certificated employee of any school district who has been an employee of that district for a period of one school year or more and who accepts a position requiring certification qualifications in another school district or community college district at any time during the second or any succeeding school year of his or her employment with the first school district, or who, within the school year succeeding the school year in which employment is terminated, signifies acceptance of his or her election or employment in a position requiring certification qualifications in another school district or community college district, shall have transferred with him or her to the second district the total amount of leave of absence for illness or injury to which he or she is entitled under Section 44978. The State Board of Education shall adopt rules and regulations prescribing the manner in which the first district shall certify to the second district the total amount of leave of absence for illness or injury to be transferred. No governing board shall adopt any policy or rule, written or unwritten, which requires any certificated employee transferring to its district to waive any part or all of the leave of absence which he or she may be entitled to have transferred in accordance with this section.

(Amended by Stats. 1993, Ch. 326, Sec. 1. Effective January 1, 1994.)



44980

Any certificated employee of any school district who accepts a position requiring certification qualifications in the office of any county superintendent of schools; or, any certificated employee of any county superintendent of schools who accepts a position requiring certification qualifications in a school district or office of another county superintendent of schools; or, any person employed by the state department in a position requiring certification qualifications or an employee of the office of the Chancellor of the California Community Colleges who accepts a position requiring certification qualifications in any school district or office of any county superintendent of schools; or, any certificated employee of the Commission on Teacher Credentialing who accepts a position requiring certification qualifications in any school district or office of any county superintendent of schools; shall have transferred with him or her to the second position his or her accumulated leave of absence for illness or injury. The amount of leave to be transferred shall be determined in the same manner as provided in Section 44979. All other provisions of Section 44979 shall also apply to the employees and employers described in this section.

(Amended by Stats. 2009, Ch. 53, Sec. 14. Effective January 1, 2010.)



44981

Any days of leave of absence for illness or injury allowed pursuant to Section 44978 may be used by the employee, at his or her election in cases of personal necessity. The governing board of each school district and each office of county superintendent of schools shall adopt rules and regulations requiring and prescribing the manner of proof of personal necessity for purposes of this section.

The employee shall not be required to secure advance permission for leave taken for any of the following reasons:

(1) Death or serious illness of a member of his or her immediate family.

(2) Accident, involving his or her person or property, or the person or property of a member of his or her immediate family.

No such accumulated leave in excess of seven (7) days may be used in any school year for the purposes enumerated in this section unless a maximum number of days in excess of seven (7) is specified for that purpose in an agreement between the exclusive bargaining representative and the district.

(Amended by Stats. 1991, Ch. 123, Sec. 1.)



44982

Any person employed by a school district or by a county superintendent of schools in a position requiring certification qualifications who accepts a professional education position in the Department of Education, the appointment to which is, or is intended to become, permanent, shall have transferred with him to the Department of Education his accumulated leave of absence for illness or injury. The amount of such leave to be transferred shall be determined in the same manner as provided in Section 44979, except in no case may the transferred accumulated sick leave exceed that amount of accumulated sick leave that the person would have earned as an employee in the system to which he is transferring. All other provisions of Section 44979 shall also apply to the employees and employers described in this section.

(Enacted by Stats. 1976, Ch. 1010.)



44983

Section 44977 shall not apply to any school district which adopts and maintains in effect a rule which provides that when a person employed in a position requiring certification qualifications is absent from his duties on account of illness or accident for a period of five school months or less whether or not the absence arises out of or in the course of the employment of the employee, he shall receive 50 percent or more of his regular salary during the period of such absence and nothing in Section 44977 shall be construed as preventing the governing board of any district from adopting any such rule.

Notwithstanding the foregoing, when a person employed in a position requiring certification qualifications is absent from his duties on account of illness for a period of more than five school months, or when a person is absent from his duties for a cause other than illness, the amount deducted from the salary due him for the month in which the absence occurs shall be determined according to the rules and regulations established by the governing board of the district. Such rules and regulations shall not conflict with rules and regulations of the State Board of Education.

Nothing in this section shall be construed so as to deprive any district, city, or city and county of the right to make any reasonable rule for the regulation of accident or sick leave or cumulative accident or sick leave without loss of salary for persons requiring certification qualifications.

This section shall be applicable whether or not the absence from duty is by reason of a leave of absence granted by the governing board of the employing district.

(Enacted by Stats. 1976, Ch. 1010.)



44984

Governing boards of school districts shall provide by rules and regulations for industrial accident and illness leaves of absence for all certificated employees. The governing board of any district which is created or whose boundaries or status is changed by an action to organize or reorganize districts completed after the effective date of this section shall provide by rules and regulations for such leaves of absence on or before the date on which the organization or reorganization of the district becomes effective for all purposes as provided in Section 4064.

Such rules or regulations shall include the following provisions:

a. Allowable leave shall be for not less than 60 days during which the schools of the district are required to be in session or when the employee would otherwise have been performing work for the district in any one fiscal year for the same accident;

b. Allowable leave shall not be accumulated from year to year;

c. Industrial accident or illness leave shall commence on the first day of absence;

d. When a certificated employee is absent from his duties on account of an industrial accident or illness, he shall be paid such portion of the salary due him for any month in which the absence occurs as, when added to his temporary disability indemnity under Division 4 or Division 4.5 of the Labor Code, will result in a payment to him of not more than his full salary;

The phrase “full salary” as utilized in this subdivision shall be computed so that it shall not be less than the employee’s “average weekly earnings” as that phrase is utilized in Section 4453 of the Labor Code. For purposes of this section, however, the maximum and minimum average weekly earnings set forth in Section 4453 of the Labor Code shall otherwise not be deemed applicable.

e. Industrial accident or illness leave shall be reduced by one day for each day of authorized absence regardless of a temporary disability indemnity award;

f. When an industrial accident or illness leave overlaps into the next fiscal year, the employee shall be entitled to only the amount of unused leave due him for the same illness or injury.

Upon termination of the industrial accident or illness leave, the employee shall be entitled to the benefits provided in Sections 44977, 44978 and 44983, and for the purposes of each of these sections, his absence shall be deemed to have commenced on the date of termination of the industrial accident or illness leave, provided that if the employee continues to receive temporary disability indemnity, he may elect to take as much of his accumulated sick leave which, when added to his temporary disability indemnity, will result in a payment to him of not more than his full salary.

The governing board may, by rule or regulation, provide for such additional leave of absence for industrial accident or illness as it deems appropriate.

During any paid leave of absence, the employee may endorse to the district the temporary disability indemnity checks received on account of his industrial accident or illness. The district, in turn, shall issue the employee appropriate salary warrants for payment of the employee’s salary and shall deduct normal retirement, other authorized contributions, and the temporary disability indemnity, if any, actually paid to and retained by the employee for periods covered by such salary warrants.

Any employee receiving benefits as a result of this section shall, during periods of injury or illness, remain within the State of California unless the governing board authorizes travel outside the state.

In the absence of rules and regulations adopted by the governing board pursuant to this section an employee shall be entitled to industrial accident or illness leave as provided in this section but without limitation as to the number of days of such leave.

(Enacted by Stats. 1976, Ch. 1010.)



44985

Every person employed by a school district in a position requiring certification qualifications is entitled to a leave of absence, not to exceed three days, or five days if out-of-state travel is required, on account of the death of any member of his immediate family. No deduction shall be made from the salary of such employee nor shall such leave be deducted from leave granted by other sections of this code or provided by the governing board of the district. The governing board may enlarge the benefits of this section and may expand the class of relatives listed below as members of the immediate family. Members of the immediate family, as used in this section, means the mother, father, grandmother, grandfather, or a grandchild of the employee or of the spouse of the employee, and the spouse, son, son-in-law, daughter, daughter-in-law, brother, or sister of the employee, or any relative living in the immediate household of the employee.

(Enacted by Stats. 1976, Ch. 1010.)



44986

(a) The governing board of a school district may grant a leave of absence to any certificated employee who has applied for disability benefits, not to exceed 30 days beyond final determination of the employee’s eligibility for disability benefits by the State Teachers’ Retirement System. If the employee is determined to be eligible for the disability benefits by the system, that leave shall be extended for the term of disability, but not more than 39 months.

(b) (1) Governing boards of school districts shall classify as temporary employees those persons employed to fill vacancies caused by the absence of certificated employees who are classified as permanent and are receiving a disability or insurance allowance or benefit from the system or from a group insurance plan for which the employer is paying the cost or deducting the cost from the employees’ salaries.

(2) For purposes of this section, the term of employment of the temporary employee shall be equal to the number of days of absence of the employee receiving the disability benefit.

(3) If the term of employment extends beyond this period, the employee shall be credited for all days served as a probationary employee.

(Amended by Stats. 1993, Ch. 1144, Sec. 15. Effective January 1, 1994.)



44986.1

Any member for whom the employer makes application for a disability benefit and whom the State Teachers’ Retirement System finds not to be disabled under this chapter, shall be reinstated to the former position upon receipt by the employer of notification from the system of the denial of the disability benefit.

(Amended by Stats. 1993, Ch. 1144, Sec. 16. Effective January 1, 1994.)



44987

(a) The governing board of a school district shall grant to any employee, upon request, a leave of absence without loss of compensation for the purpose of enabling the employee to serve as an elected officer of any local school district public employee organization, or any statewide or national public employee organization with which the local organization is affiliated.

The leave shall include, but is not limited to, absence for purposes of attendance by the employee at periodic, stated, special, or regular meetings of the body of the organization on which the employee serves as an officer. Compensation during the leave shall include retirement fund contributions required of the school district as employer. The required employer contribution rate shall be the rate adopted by the Teachers’ Retirement Board as a plan amendment with respect to the Defined Benefit Program as provided in Section 22711. The employee shall earn full service credit during the leave of absence and shall pay member contributions as prescribed by Section 22711. The maximum amount of the service credit earned may not exceed twelve calendar years. Any employee who serves as a full-time officer of a public employee organization is not eligible for disability benefits under the State Teachers’ Retirement Plan while on the leave of absence.

Following the school district’s payment of the employee for the leave of absence, the school district shall be reimbursed by the employee organization of which the employee is an elected officer for all compensation paid the employee on account of the leave. Reimbursement by the employee organization shall be made within 10 days after its receipt of the school district’s certification of payment of compensation to the employee.

The leave of absence without loss of compensation provided for by this section is in addition to the released time without loss of compensation granted to representatives of an exclusive representative by subdivision (c) of Section 3543.1 of the Government Code.

For purposes of this section, “school district” also means “county superintendent of schools.”

(b) An employee who after August 31, 1978, was absent on account of elected-officer service, shall receive full service credit in the State Teachers’ Retirement Plan; provided that, not later than April 30, 1981: (1) the employee makes a written request to the employer for a leave of absence for the period of the elected-officer service, and (2) the employee organization of which the employee is an elected officer pays to the employee’s school district an amount equal to the required State Teachers’ Retirement Plan member and employer retirement contributions, as prescribed by this section.

The school district, following this written request and payment, shall transmit the amount received to the State Teachers’ Retirement System, informing it of the period of the employee’s leave of absence. The State Teachers’ Retirement System shall credit the employee with all service credit earned for the period of the elected-officer leave of absence.

If the employee has been compensated by the school district for the period of the service, then, as a condition to the employee’s entitlement to service credit for this period, the school district shall be reimbursed by the employee organization for the amount of the compensation.

The provisions of this subdivision shall apply retroactively to all service as an elective officer in a public employee organization occurring after August 31, 1978.

(Amended by Stats. 2004, Ch. 912, Sec. 33. Effective January 1, 2005.)



44987.3

(a) The governing board of a school district shall grant to any employee, upon request, a leave of absence without loss of any compensation for the purpose of enabling the employee to serve on any of the following boards, commissions, committees, or groups, so long as the requirements of subdivision (b) are satisfied:

(1) Advisory Commission on Special Education, as provided for by Section 33590.

(2) Advisory committee for child care and development services, as provided in Section 8286.

(3) Curriculum Development and Supplemental Materials Commission, as provided for by Section 33530.

(4) Educational Innovation and Planning Commission, as provided for by Section 33502.

(5) Educational Management and Evaluation Commission, as provided for by Section 33550.

(6) Any other group, commission, or board authorized by statute; or commission or board, any of whose members are appointed by the Governor or the state board; whose purposes and activities are to further public education, exclusive of the Commission on Teacher Credentialing.

(b) A leave of absence shall not be granted unless all the following requirements are satisfied:

(1) Service is performed in the State of California.

(2) The board, commission, committee, or group, in writing, informs the employee’s district of the service.

(3) The board, commission, committee, or group agrees, prior to service, to reimburse the school district pursuant to subdivision (d).

(c) The leave of absence shall be limited to 20 schooldays per school year.

(d) Following the school district’s payment of the employee for the leave of absence, the school district shall be reimbursed by the board, commission, committee, or group that the employee serves for the compensation paid to the employee’s substitute and for actual administrative costs related to the leave of absence granted to the employee under this section, upon written request for reimbursement by the school district. Reimbursement by the board, commission, committee, or group shall be made within 10 days after its receipt of the school district’s certification of payment of compensation to the employee and of payment of compensation to the employee’s substitute.

(e) The leave of absence without loss of compensation provided for by this section is in addition to the release time without loss of compensation granted to representatives of an exclusive representative by subdivision (c) of Section 3543.1 of the Government Code and the leave of absence granted employees by Section 44987.

(f) As used in this section, “school district” also means a county superintendent of schools.

(Amended by Stats. 2009, Ch. 53, Sec. 15. Effective January 1, 2010.)



44988

Prior to July 1 of any school year, the governing board of any school district may designate other days during such year as the holidays to which certificated employees are entitled in lieu of the holidays on February 12 known as “Lincoln Day,” the third Monday in February known as “Washington Day,” the last Monday in May known as “Memorial Day,” or November 11 known as “Veterans Day,” provided that such designated days will provide for at least a three-day weekend. Certificated employees shall be required to work on the regular holiday for which another day is designated pursuant to this section, and for work of eight hours or less, shall be paid compensation at their regular rate of pay.

If any certificated employee would be entitled to the regular paid holiday but would not be in a paid status during any portion of the working day immediately preceding or succeeding the day so designated in lieu of such holiday and therefore would not be entitled to such day in lieu of the holiday, he or she shall be entitled to the regular holiday.

This section shall not be construed to authorize the maintenance of schools on holidays other than as provided in Article 3 (commencing with Section 37220) of Chapter 2 of Part 22.

(Added by Stats. 1980, Ch. 1354, Sec. 47.5. Effective September 30, 1980.)






ARTICLE 4 - Increased Cost of Dismissal Procedure

45020

The amount determined pursuant to subdivision (g) of Section 42233 shall be adjusted to allow for any increased costs to a school district which may be incurred by it in carrying out the requirements imposed by the amendments made to Section 44949 by the act enacting this section.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Salaries

45022

The governing board of any school district shall fix and order paid the compensation of persons in public school service requiring certification qualifications employed by the board unless otherwise prescribed by law.

(Enacted by Stats. 1976, Ch. 1010.)



45023

The governing board of each school district shall adopt and cause to be printed and made available to each certificated employee a schedule of salaries to be paid.

(Enacted by Stats. 1976, Ch. 1010.)



45023.1

(a) Commencing with the 2000–01 fiscal year, the county superintendent of schools or the county board of education may increase, for teachers meeting the requirements prescribed by this section, the salary on its adopted certificated employee salary schedule as provided in subdivision (b). For purposes of this section, a teacher for whom the county superintendent of schools or county board of education may increase salaries shall meet all of the following criteria:

(1) Hold a valid California teaching credential, not including an emergency permit, intern certificate or credential, or waiver.

(2) Possess a baccalaureate or higher degree.

(3) Receive a salary paid through the general fund of the county office.

(b) The county superintendent of schools or county board of education that increases its salaries pursuant to subdivision (a) shall perform the following computations:

(1) The county superintendent of schools or county board of education shall designate as the lowest salary on the salary schedule for a certificated employee meeting the criteria in subdivision (a) an amount that is at least an annual salary of thirty-four thousand dollars ($34,000) in the 2000–01 fiscal year.

(2) The county superintendent of schools or county board of education shall increase to the annual salary amount in paragraph (1) the salary of any certificated employee meeting the criteria in subdivision (a) whose salary on the salary schedule for the 1999–2000 fiscal year was less than the amount computed in paragraph (1) and, notwithstanding Section 45028, shall incorporate that increase into the salary schedule commencing with the 2000–01 fiscal year.

(c) Each county office of education that increases its beginning teacher annual minimum salary to thirty-four thousand dollars ($34,000) pursuant to subdivision (b) shall elect, except as provided in subdivision (j), to receive reimbursement for the cost of the increase pursuant to only one of the following two options:

(1) Option One:

(A) In fiscal year 2000–01, a county superintendent of schools or county office of education that increases salaries pursuant to paragraph (2) of subdivision (b) and selects reimbursement Option One shall receive an amount equal to six dollars ($6) times the county office’s second principal apportionment average daily attendance for the 1999–2000 fiscal year, excluding attendance in adult education programs and charter schools participating in the charter school block grant pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4.

(B) Divide the amount received from the state pursuant to subparagraph (A) for the 2000–01 fiscal year by the county office of education’s second principal apportionment average daily attendance for the 1999–2000 fiscal year, excluding attendance in adult education programs and charter schools participating in the charter school block grant pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4.

(C) For the 2001–02 fiscal year and each fiscal year thereafter, for each county office of education that increases its salaries pursuant to subdivision (a), the Superintendent shall add the sum of clauses (i) and (ii) to the county office of education revenue limit computed pursuant to Section 2550:

(i) Annually increase the funding rate per unit of average daily attendance specified in subparagraph (B) by the percentage increase identified pursuant to Section 2557 and multiply the resulting product by the county office of education’s second principal apportionment average daily attendance for the current fiscal year excluding attendance in regional occupational centers/programs, adult education programs, and charter schools participating in the charter school block grant pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4.

(ii) Annually increase the funding rate per unit of average daily attendance specified in subparagraph (B) by the percentage increase identified pursuant to Section 2557 and multiply the resulting product by the county office of education’s second principal apportionment average daily attendance for the current fiscal year in regional occupational centers/programs excluding attendance in charter schools participating in the charter school block grant pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4.

(D) The county superintendent of schools or county office of education shall utilize these incentive funds not only to meet the new beginning teacher annual minimum salary of thirty-four thousand dollars ($34,000), but may also use the funds to generally enhance teachers’ salaries in order to achieve the goals of retention of qualified, competent, and experienced teachers and the attainment of a reasonable salary commensurate with a teacher’s experience, education, and responsibilities.

(2) Option Two: A county superintendent of schools or county office of education may submit a request to the Superintendent, on a form supplied by the Superintendent, for state funding computed as follows:

(A) Total the salaries of all certificated employees receiving increased salaries up to a maximum of thirty-four thousand dollars ($34,000) per person pursuant to subdivision (b) for the 2000–01 fiscal year.

(B) Total all salaries, based on the salary schedule for the 2000–01 fiscal year before the increase made pursuant to subdivision (b), of all certificated employees receiving increased salaries pursuant to subdivision (b).

(C) Subtract the amount in subparagraph (B) from the amount in subparagraph (A).

(D) Multiply the amount in subparagraph (C) by the district’s statutory benefit rates.

(E) For the 2000–01 fiscal year, a county superintendent of schools or county office of education that increases salaries pursuant to paragraph (2) of subdivision (b) and selects reimbursement Option Two shall receive the sum of subparagraphs (C) and (D).

(F) Divide the sum of the amounts received pursuant to subparagraphs (C) and (D) for the 2000–01 fiscal year by the county office of education average daily attendance for the second principal apportionment for the 2000–01 fiscal year, excluding attendance in adult education programs and charter schools participating in the charter school block grant pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4.

(G) For the 2001–02 fiscal year and each fiscal year thereafter, for each county office of education that increases its salaries pursuant to subdivision (a), the Superintendent shall add the sum of clauses (i) and (ii) to the county office of education revenue limit computed pursuant to Section 2550:

(i) Annually increase the funding rate per unit of average daily attendance calculated pursuant to subparagraph (F) by the percentage increase identified pursuant to Section 2557 and multiply the resulting product by the county office of education’s second principal apportionment average daily attendance for the current fiscal year excluding attendance in regional occupational centers/programs, adult education programs, and charter schools participating in the charter school block grant pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4.

(ii) Annually increase the funding rate per unit of average daily attendance calculated pursuant to subparagraph (F) by the percentage increase identified pursuant to Section 2557 and multiply the resulting product by the county office of education’s second principal apportionment average daily attendance for the current fiscal year in regional occupational centers/programs excluding attendance in charter schools participating in the charter school block grant pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4.

(3) For purposes of the calculation required by clause (ii) of subparagraph (C) of paragraph (1) and clause (ii) of subparagraph (G) of paragraph (2), in the 2008–09, 2009–10, 2010–11, 2011–12, 2012–13, 2013–14, and 2014–15 fiscal years, a county office of education’s second principal apportionment average daily attendance for the current fiscal year shall be the second principal apportionment average daily attendance for the 2007–08 fiscal year.

(d)  State funds received pursuant to this section and not used pursuant to the conditions of this section shall be returned to the state.

(e) If the funds requested by the county superintendents of schools and the county offices of education for the 2000–01 fiscal year exceed the state appropriation for this section, the Superintendent shall reduce all requests by the application of a single, common percentage factor for apportionment purposes, so as not to exceed the amount appropriated for this purpose.

(f) A county office of education shall receive reimbursement pursuant to subdivision (c) only. However, this section does not prohibit a school district and its employees from negotiating salary schedules.

(g) The adjustments to county office of education revenue limits prescribed in subparagraph (C) of paragraph (1) of subdivision (c) and subparagraph (G) of paragraph (2) of subdivision (c) shall continue so long as the increase in the salary schedule made pursuant to paragraph (2) of subdivision (b) or subdivision (i) is maintained.

(h) The Superintendent shall issue appropriate forms to county offices of education no later than September 1, 2000. County superintendents of schools or county offices of education shall notify the Superintendent no later than September 30, 2001, regarding which option they wish to exercise for the 2000–01 fiscal year. County superintendents of schools or county offices of education shall file their claim form for state funds with the Superintendent no later than September 30, 2001.

(i) Adjustments made to county office of education revenue limits pursuant to subparagraph (C) of paragraph (1) of subdivision (c) and subparagraph (G) of paragraph (2) of subdivision (c) shall not be considered part of the base revenue limit for the purpose of computing equalization adjustments or determining other wealth-related differences in school funding.

(j) Notwithstanding subdivision (c), a county office of education that already has as the annual minimum salary for beginning teachers who meet the criteria in subdivision (a) an amount equal to or greater than thirty-four thousand dollars ($34,000) shall be eligible to receive reimbursement pursuant to Option One.

(k) This section shall become operative on July 1, 2010.

(Amended by Stats. 2011, Ch. 7, Sec. 28. Effective March 24, 2011.)



45023.4

(a) This section shall be known, and may be cited, as the Jack O’Connell Beginning-Teacher Salary Incentive Program. Commencing in the 1999–2000 fiscal year the county superintendent of schools or the county board of education may increase, for teachers who meet the requirements of this subdivision, the salary on its adopted certificated employee salary schedule as provided in subdivision (b). For purposes of this section, a teacher for whom the county superintendent of schools or county board of education may increase salaries shall meet all of the following criteria:

(1) Hold a valid California teaching credential, not including an emergency permit, intern permit, or waiver.

(2) Possess a baccalaureate or higher degree.

(3) Receive a salary paid from the general fund of the district or county office.

(b) The county superintendent of schools or county board of education that elects to increase teachers’ salaries as authorized pursuant to subdivision (a) shall perform the following computations:

(1) The county superintendent of schools or county board of education shall designate as the lowest salary on the salary schedule for a certificated employee meeting or exceeding the criteria in subdivision (a) an amount equal to a minimum annual salary of thirty-two thousand dollars ($32,000). If this salary change results in costs to the county office of education that are equal to or greater than the incentive received pursuant to subdivision (c), the minimum salary shall be thirty-two thousand dollars ($32,000). If this salary change results in costs to the county offices of education that are less than the incentive received, the remainder shall be used to increase the beginning salary by an amount above thirty-two thousand dollars ($32,000) which fully applies the incentive received.

(2) The county superintendent of schools or county board of education shall increase to the annual salary amount in paragraph (1) the salary of a certificated employee meeting the criteria in subdivision (a) whose salary on the salary schedule is less than the amount computed in paragraph (1) and, notwithstanding Section 45028, shall incorporate that increase into the salary schedule.

(3) The newly adopted salary schedule shall contain only one cell that meets the amount set forth in paragraph (1), which most often is the first-year step of a salary schedule column for certificated personnel who meet the criteria set forth in subdivision (a). All other salary schedule cells shall exceed the level set forth in paragraph (1) for personnel that meet the criteria in subdivision (a).

(c) In the 1999–2000 fiscal year, the Superintendent shall divide the amount appropriated for the purposes of this section by the 1998–99 second principal apportionment average daily attendance for all county offices of education in the state. Each county office of education that certifies to the Superintendent that it is in full compliance with this section shall receive following that certification an amount equal to the results of the calculation multiplied by the participating county office’s 1998–99 second principal apportionment average daily attendance.

(d) For the 2000–01 fiscal year and each fiscal year thereafter, for each county office of education that meets the requirements of subdivision (b), the Superintendent shall add the sum of paragraphs (1) and (2) to the county office of education revenue limit computed pursuant to Section 2550.

(1) Annually increase the statewide average funding rate per unit of average daily attendance calculated pursuant to subdivision (c) by the percentage increase identified pursuant to Section 2557 and multiply the resulting product by the county office of education’s second period average daily attendance for the prior fiscal year excluding attendance in regional occupational centers or programs, adult education programs, and charter schools participating in the charter school block grant pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4.

(2) Annually increase the statewide average funding rate per unit of average daily attendance calculated pursuant to subdivision (c) by the percentage increase identified pursuant to Section 2557 and multiply the resulting product by the county office of education’s second period average daily attendance for the prior fiscal year in regional occupational centers or programs excluding attendance in charter schools participating in the charter school block grant pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 of Division 4.

(3) For purposes of the calculation required by paragraph (2), in the 2008–09, 2009–10, 2010–11, 2011–12, 2012–13, 2013–14, and 2014–15 fiscal years, the second period average daily attendance for the prior fiscal year shall be the second period average daily attendance for the 2007–08 fiscal year.

(e) The adjustment to the county office of education revenue limit prescribed in subdivision (d) shall continue so long as the increase in the salary schedule made pursuant to paragraph (2) of subdivision (b) is maintained.

(f) The adjustment made to county office of education revenue limits pursuant to subdivision (d) shall not be considered part of the base revenue limit for purposes of computing equalization adjustments or determining other differences in school funding that are based on the amount of funding received by a school district or county office of education.

(g) This section shall become operative on July 1, 2010.

(Amended by Stats. 2011, Ch. 7, Sec. 29. Effective March 24, 2011.)



45023.5

If compensation is provided to certificated employees of any elementary, high, or unified school district for a work assignment which is not part of the contracted instructional day duties, like compensation, whether paid on an hourly or monthly basis, or on a flat rate basis or otherwise, shall be paid to all certificated employees of the district who perform like work with comparable responsibilities. Under no condition shall certificated employees who are working comparable hours and responsibilities beyond the instructional day be paid differently based on the employee’s sex. Nothing in this section shall be construed as prohibiting a school district from establishing a salary schedule based on experience for persons who are employed for such work. Nothing in this section shall be construed as requiring a district to compensate certificated employees for work assignments which are not part of the contracted instructional day duties simply because other employees of the district receive compensation for work assignments which involve different types of service.

(Amended by Stats. 1977, Ch. 36.)



45024

Every person employed by the district in a position requiring certification qualifications in a day school of the district for not less than the minimum schoolday for each day the schools of the district are maintained during the school year is a full-time employee and his compensation shall be fixed accordingly. Governing boards may require persons employed in positions requiring certification qualifications to serve a longer period time in each schoolday than the minimums defined in Sections 46112 to 46116, inclusive, and 46141, in order to be compensated as full-time employees, provided all such employees in similar grades or levels are similarly required to serve such longer periods of time, and provided that the duties required of such persons during such extended time shall be directly related to and restricted to their normal assignment. With respect to a unified school district, for the purposes of this section all day kindergarten and elementary schools of the unified school district shall be deemed to be maintained by one district and all day high schools of the unified school district shall be deemed to be maintained by a second and separate district.

(Enacted by Stats. 1976, Ch. 1010.)



45025

Any person employed by a district in a position requiring certification qualifications who serves less than the minimum schoolday as defined in Sections 46112 to 46116, inclusive, or 46141 may specifically contract to serve as a part-time employee. In fixing the compensation of part-time employees, governing boards shall provide an amount which bears the same ratio to the amount provided full-time employees as the time actually served by such part-time employees bears to the time actually served by full-time employees of the same grade or assignment. This section shall not apply to any person classified as a temporary employee under Sections 44919 and 44888, or any person employed as a part-time employee above and beyond his employment as a full-time employee in the same school district.

(Enacted by Stats. 1976, Ch. 1010.)



45028

(a) (1) Effective July 1, 1970, each person employed by a school district in a position requiring certification qualifications, except a person employed in a position requiring administrative or supervisory credentials, shall be classified on the salary schedule on the basis of uniform allowance for years of training and years of experience, except if a public school employer and the exclusive representative negotiate and mutually agree to a salary schedule based on criteria other than a uniform allowance for years of training and years of experience pursuant to Chapter 10.7 (commencing with Section 3540) of the Government Code. Employees shall not be placed in different classifications on the schedule, nor paid different salaries, solely on the basis of the respective grade levels in which such employees serve.

(2) In no case shall the governing board of a school district draw orders for the salary of any teacher in violation of this section, nor shall any superintendent draw any requisition for the salary of any teacher in violation thereof.

(3) This section shall not apply to teachers of special day and evening classes in elementary schools, teachers of special classes for elementary pupils, teachers of special day and evening high school classes and substitute teachers.

(b) (1) It is not a violation of the uniformity requirement of this section for a school district, with the agreement of the exclusive representative of certificated employees, if any, to grant any employee hired after a locally specified date differential credit for prior years of experience or prior units of credit for purposes of initial placement on the salary schedule of the district.

(2) This subdivision is declaratory of existing law.

(c) A public school employer and the exclusive representative of credentialed teachers may jointly apply to the Superintendent for technical assistance and planning grant funding to facilitate the planning of a salary schedule for teachers based on criteria in addition to years of training and years of experience, as described in subdivision (a). The Superintendent may make planning grants from funds appropriated for this purpose in the annual Budget Act or other legislation.

(d) To be eligible for grant funding pursuant to subdivision (c), the public school employer and the exclusive representative of credentialed teachers should consider a salary schedule designed to compensate teachers for the additional responsibilities, time, and effort required to serve in challenging school settings, and reward teachers for professional growth tied to their particular assignments.

(e) Public school employers and exclusive representatives of credentialed teachers are encouraged to recognize teacher contributions to improving pupil achievement, provide incentives to teachers to accept teaching assignments in areas of highest need, and recognize relevant professional experience on the salary schedule in lieu of units and degrees or in lieu of teaching experience.

(Amended by Stats. 2006, Ch. 517, Sec. 29. Effective January 1, 2007.)



45029

Teachers in an opportunity school or opportunity classes shall be paid in the same manner as in other elementary schools of the city, city and county, or the school district in which the opportunity school or opportunity classes are situated.

(Enacted by Stats. 1976, Ch. 1010.)



45030

The governing board of any school district may employ such substitute employees of the district as it deems necessary and shall adopt and make public a salary schedule setting the daily or pay period rate or rates for substitute employees.

This section shall not be construed as modifying or repealing any law fixing a minimum annual salary for employees of district.

(Enacted by Stats. 1976, Ch. 1010.)



45031

The salaries of home teachers shall be paid from the city or district special school funds.

(Enacted by Stats. 1976, Ch. 1010.)



45032

The governing board of a school district may at any time during any school year increase the salaries of persons employed by the district in positions requiring certification qualifications, such increase to be effective on any date ordered by the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



45033

The governing board of any school district shall not decrease the annual salary of a person employed by the district in a position requiring certification qualifications for failure to meet any requirement of the district that such person complete additional educational units, course of study, or work in any college or university or any equivalent thereof.

(Enacted by Stats. 1976, Ch. 1010.)



45034

No order for a warrant, and no warrant drawn pursuant to Section 42647, shall be drawn in favor of any person employed in a position requiring certification qualifications, unless such person is at the time the holder of a proper certification document in full force for the full time for which the requisition or warrant, as the case may be, is drawn, and on file or registered as required by law at the time and unless he is employed by the governing board of the unified school district, or district with over 10,000 average daily attendance or by the county superintendent of schools as provided in this code.

(Enacted by Stats. 1976, Ch. 1010.)



45035

If any school district fails to pay the salary of any person employed by it in a position requiring certification qualifications who has on file a contract of employment held valid by the legal adviser of the county superintendent of schools having jurisdiction over the district, such county superintendent of schools may transfer sufficient money from the funds of the district to the county school service fund and pay such salary from such fund.

(Enacted by Stats. 1976, Ch. 1010.)



45036

Whenever, on or after September 15, 1961, a person has rendered service in a position requiring certification qualifications, or the governing board of a district has employed a person in a position requiring certification qualifications, or the county superintendent has drawn an order for a warrant in favor of a person in a position requiring certification qualifications, for a period of service during which the person did not have a valid credential required for such position in force as required by law, and when as a result thereof the employment of the person to render such service, the rendering of such service, the inclusion of the attendance of pupils taught by the person in the average daily attendance of the district, or the drawing of the order warrant for the service of such person, is in violation of Section 46300, 44830, 45034 or any other provision of this code, such employment, rendering of service, inclusion of attendance, or drawing of the order for the warrant shall be deemed fully legal for all purposes if the Commission for Teacher Preparation and Licensing approves thereof in accordance with this section.

The Commission for Teacher Preparation and Licensing shall adopt rules and regulations to establish procedures for a review in such cases and shall determine whether the rendering of such service shall be approved and made fully legal for all purposes. If the commission gives its approval to the rendering of such service, then such employment, inclusion of attendance, and drawing of the order for the warrant shall be automatically approved and made fully legal for all purposes.

The commission shall not approve of the rendering of such service unless it determines that the person rendering the service had, in fact, the necessary qualifications, during the period of service in question, for the credential required by law for the position in which the service was rendered, and unless a valid credential required for such position has been issued to such person prior to review and action by the commission.

(Amended by Stats. 1978, Ch. 290.)



45037

(a) Except as provided in Section 45036, for the fiscal year 2001-02 and for any fiscal year thereafter in which a person renders service as a teacher in kindergarten or any of grades 1 to 12, inclusive, who does not have a valid certification document, the school district or county office of education in which the person is employed shall be assessed a penalty that shall be in lieu of any loss of funding that would otherwise result under Chapter 6.10 (commencing with Section 52120) of Part 28. The penalty shall be calculated as provided in subdivision (b) and withheld from state funding otherwise due to the district or county office of education.

(1) Notwithstanding Section 46300, the attendance of the noncertificated person’s pupils during the period of service shall be included in the computation of average daily attendance.

(2) The noncertificated person’s period of service shall not be excluded from the determination of eligibility for incentive funding for a longer instructional day or year, or both, pursuant to Article 8 (commencing with Section 46200) of Chapter 2 of Part 26.

(b) (1) For each person who rendered service in the employment of the district or county office of education as a teacher in kindergarten or any of grades 1 to 12, inclusive, during the fiscal year, add the total number of schooldays on which the person rendered any amount of the service.

(2) For each person who rendered service in the employment of the district or county office of education as a teacher in kindergarten or any of grades 1 to 12, inclusive, during the fiscal year, for a period of service during which the person did not have a valid certification document, add the number of schooldays on which the person rendered any amount of the service without a valid certification document.

(3) Divide the number determined in paragraph (2) by the number determined in paragraph (1) and carry the result to four decimal places.

(4) Multiply a school district’s revenue limit entitlement for the fiscal year, calculated pursuant to Section 42238, or it’s funding amount calculated pursuant to Article 4 (commencing with Section 42280) of Chapter 7 of Part 24, as applicable, or a county office of education’s funding for the fiscal year, for the program in which the noncertificated person rendered service by the number determined in paragraph (3).

(c) Beginning in 2002-03, if a county office of education releases a warrant in favor of a person for whom a period of school district service is included in the calculation set forth in paragraph (2) of subdivision (b), and the warrant is either compensation for employment as a teacher or for employment in some other capacity if the county office of education has direct knowledge or is in possession of information giving rise to a reasonable inference that the person is rendering service as a teacher, the county office shall be assessed a penalty. The penalty assessed to a county office for any fiscal year in which one or more district teachers did not have a valid certification document shall be equal to the lesser of three amounts as follows:

(1) Fifty percent of all penalties assessed for that fiscal year to all school districts in the county office’s jurisdiction pursuant to subdivision (b).

(2) One-half percent of the total expenditures for that fiscal year from unrestricted resources, as defined in the California School Accounting Manual, in the county office’s county school service fund, when two or fewer districts in the county office’s jurisdiction are subject to penalties pursuant to subdivision (b).

(3) One percent of the total expenditures for that fiscal year from unrestricted resources, as defined in the California School Accounting Manual, in the county office’s county school service fund, when three or more districts in the county office’s jurisdiction are subject to penalties pursuant to subdivision (b).

(d) Except as provided in Section 41344.1, nothing in this section may be waived in whole or in part.

(Amended by Stats. 2005, Ch. 677, Sec. 29. Effective October 7, 2005.)



45038

(a) The governing board of a school district or charter school may arrange to pay the persons in positions requiring certification qualifications employed by it, or any one or more of those employees or one or more groups or categories of those employees, in either 10, 11, or 12 equal payments instead of by the school month.

(b) In lieu of the arrangement in subdivision (a), orders for the payment of salary, and payroll orders for the payment of salary and warrants for the payment of salary of employees employed in positions requiring certification qualifications may be drawn once each two weeks, twice a month, or once each four weeks as determined by the governing board.

(Amended by Stats. 2007, Ch. 524, Sec. 1. Effective October 12, 2007.)



45039

If the governing board of a school district or charter school arranges to pay persons employed by it in 12 equal payments for the year, it may pay each monthly installment at the end of each calendar month, whether or not the persons are actually engaged in teaching during the month.

(Amended by Stats. 2007, Ch. 524, Sec. 2. Effective October 12, 2007.)



45040

(a) The governing board of a school district or charter school not paying the annual salaries of persons employed by the district or charter school in 12 equal monthly payments may withhold from each payment made to each employee an amount equal to 162/3 percent thereof.

(b) The total of the amounts deducted from the salary of an employee during a school year shall be paid to him or her in two equal installments, one installment to be paid not later than the fifth day of August next succeeding, and one installment to be paid not later than the fifth day of September next succeeding.

(c) If an employee leaves the service of the district or charter school by death or otherwise before receiving the moneys that may be due him or her, the amount due him or her shall be paid within 30 days to him or her or to any other person entitled to those moneys by law.

(Amended by Stats. 2007, Ch. 524, Sec. 3. Effective October 12, 2007.)



45041

A person in a position requiring certification qualifications who serves less than a full school year shall receive as salary only an amount that bears the same ratio to the established annual salary for the position as the number of working days he serves bears to the total number of working days plus institutes in the annual school term, and any other day when the employee is required by the governing board to be present at the schools of the district. Notwithstanding any provisions of this section to the contrary, a person in a position requiring certification qualifications who serves a complete semester shall receive not less than one-half of the established annual salary for the position. This section shall not be so construed as to prevent the payment of compensation to a person while on leave of absence when the payment of the compensation is authorized by law.

In the event any such person dies during the school year, his estate shall be entitled to receive, as salary owed to the decedent, an amount that bears the same ratio to the established annual salary for the position as the number of working days he served bears to the total number of working days plus institutes in the annual school term, and any other day when the employee was required by the governing board to be present at the schools of the district, less any salary paid to the decedent prior to his death.

(Enacted by Stats. 1976, Ch. 1010.)



45042

Notwithstanding the provisions of Section 45041, the governing board of a school district may adopt an alternative method of computing the salary received by a person requiring certification qualifications who serves less than a full school year.

Such method shall include the deduction from the employee’s regular salary of only that amount actually paid to a substitute or, if a substitute is not employed, the amount which would have been paid to a substitute had a substitute been employed.

For the purposes of this section, the amount which would have been paid to a substitute is that amount established by the district in a published salary schedule for substitute employees.

Such alternative method shall only be applied upon authorization by the school board based upon individual employee application and shall be limited to no more than five days per school year for each employee.

(Enacted by Stats. 1976, Ch. 1010.)



45043

Notwithstanding the provisions of Section 45041 or any other provision of law to the contrary, if a person is employed by a school district in a position requiring certification qualifications at the beginning of the second semester of a school year for services during that semester, the compensation of such employee shall be not less than one-half of the annual compensation for that position.

(Enacted by Stats. 1976, Ch. 1010.)



45044

Whenever a salary schedule increasing the salaries of its certificated employees is adopted by a school district to be effective at the commencement of the second semester of a school year:

(a) The compensation of such employees shall not exceed one-half of the annual compensation for their positions under the former salary schedule for services during the first semester.

(b) The compensation of such employees shall not be less than one-half of the annual compensation for their positions under the newly adopted salary schedule for services during the second semester.

This section shall not be construed to limit the time at which any salary increase ordered by the governing board shall become effective.

(Enacted by Stats. 1976, Ch. 1010.)



45045

When a school district operates on a year-round schedule pursuant to Chapter 5 (commencing with Section 37600) of Part 22 of this division, the salary of an employee who is employed for the extended school year and who previously had been assigned to a 9- or 10-month teaching position in the same district shall be adjusted in accordance with the ratio of the extension in the number of days expected to be taught by said employee to the number of days expected to be taught by employees in the district in the school year prior to the commencement of year-round operation.

A full-time probationary or permanent classroom teacher currently employed by a school district which converts to a continuous school program shall not, without his written consent, be required to teach under such program more than 180 days during a school year, or more than the number of days the schools of the district were maintained during the year preceding implementation of the continuous school program, whichever is the greater. This section shall not be construed as limiting the power of school district governing boards to govern the schools of the district, including the assignment of teachers employed by the district.

(Enacted by Stats. 1976, Ch. 1010.)



45046

Except as otherwise provided in Section 45045, the governing board of a school district in which a continuous school program is in operation pursuant to Chapter 5 (commencing with Section 37600) of Part 22 of this division, but in fewer than all of the schools in the district or with fewer than all of the certificated employees participating therein, and in which revised salary schedules become effective on a date other than July 1, may adjust the salaries of certificated employees participating in the continuous school program so that the total amount payable to each such employee in a school year does not differ from the salary which would be payable to him over such a period if he were not participating in the program.

(Enacted by Stats. 1976, Ch. 1010.)



45047

Service on a commission on professional competence pursuant to Section 44944, in the employing school district or in some other district, by a person employed by a district in a position requiring certification qualifications shall not be considered time off job with respect to Section 45041. Neither the amount paid to a substitute required to be hired to replace such a person serving on a commission on professional competence pursuant to Section 44945 in the employing school district or in some other district nor the amount which would have been paid to a substitute had a substitute been employed, shall be deducted from the person’s salary pursuant to Section 45042.

(Enacted by Stats. 1976, Ch. 1010.)



45048

(a) Each salary payment for any calendar month may be made on the last working day of the month and shall be paid not earlier than the last working day of the month and not later than the fifth day of the succeeding calendar month except that teachers employed for less than full time in classes for adults, in a day or evening high school, or in a special day or evening class maintained in connection with an elementary school shall be paid on or before the 10th day of the succeeding calendar month for services performed during the preceding calendar month.

(b) If the school district provides for the payment of the salary of employees employed in positions requiring certification qualifications once each two weeks, twice a month, or once each four weeks, pursuant to Section 45038, each salary payment may be made on the last working day of the regular payroll period and shall be made not earlier than the last working day of the regular payroll period and not later than the eighth working day of the following regular payroll period.

(c) If a salary payment is not made timely as required by this section, the amount of the salary payment due shall be increased by an amount of interest on the unpaid amount for each day of delay.

(d) A certificated employee of a school district who qualifies for a salary increase shall be paid the increased salary not later than three regular pay periods or three months, whichever is longer, after the employee files proper documentation where required for the salary increase. The district shall additionally pay the employee daily interest on the amount owed to the employee calculated from the date that the employee was entitled to the salary increase if the school district does not pay the employee his or her salary increase within three regular pay periods or three months, whichever period is longer, after the employee files proper documentation where required for the salary increase. All amounts due the employee resulting from the salary increase and not paid to the employee at the time that the employee actually receives the salary increase shall be paid to the employee within 20 business days of the date that the employee actually received the salary increase. The district shall additionally pay the employee daily interest on the amount owed to the employee calculated from the date that the employee was entitled to the salary increase if the district does not pay the employee all amounts due the employee resulting from the salary increase within 20 business days following the date that the employee actually received the salary increase.

(e) The amount of interest required by subdivisions (c) and (d) shall be determined by the method established in Section 19521 of the Revenue and Taxation Code.

(f) This section shall not prohibit a school district from making a payment of earned salary before the last working day of the month or regular payroll period.

(Amended by Stats. 1999, Ch. 287, Sec. 1. Effective January 1, 2000.)



45049

(a) When any school district employs a certificated employee to perform teaching or other services in addition to his or her regular teaching duties, or when a school district employs a certificated employee to perform teaching or other services at a summer school maintained by the district, the district shall pay the employee for the services either in one lump sum or at an hourly, daily, biweekly, quadriweekly, or monthly rate of pay. If the pay is in one lump sum, the district shall pay the employee within 10 days after the termination of the services. If the pay is at an hourly, daily, biweekly, quadriweekly or monthly rate, the district shall pay the employee within 10 days after the end of each calendar month or regular pay period during which the services are performed.

(b) If a salary payment is not made timely as required by this section, the amount of the salary payment due shall be increased by an amount of interest on the unpaid amount for each day of delay.

(c) A certificated employee of a school district who qualifies for a salary increase shall be paid the increased salary not later than three regular pay periods or three months, whichever is longer, after the employee files proper documentation where required for the salary increase. The district shall additionally pay the employee daily interest on the amount owed to the employee calculated from the date that the employee was entitled to the salary increase if the school district does not pay the employee his or her salary increase within three regular pay periods or three months, whichever is longer, after the employee files proper documentation where required for the salary increase. All amounts due the employee resulting from the salary increase and not paid to the employee at the time that the employee actually receives the salary increase shall be paid to the employee within 20 business days of the date that the employee actually received the salary increase. The district shall additionally pay the employee daily interest on the amount owed to the employee calculated from the date that the employee was entitled to the salary increase if the district does not pay the employee all amounts due the employee resulting from the salary increase within 20 business days following the date that the employee actually received the salary increase.

(d) The amount of interest required by subdivisions (b) and (c) shall be determined by the method established in Section 19521 of the Revenue and Taxation Code.

(Amended by Stats. 1999, Ch. 287, Sec. 2. Effective January 1, 2000.)



45050

Instead of issuing a single warrant to each employee for salary or wages the district may use a payroll form of warrant making payment to two or more employees on one payroll warrant.

(Enacted by Stats. 1976, Ch. 1010.)



45051

When the payroll form of warrant is used, the approved and allowed payroll warrant shall be deposited with the county treasurer, who shall make payment to the employee or his order.

(Enacted by Stats. 1976, Ch. 1010.)



45052

When the payroll form of warrant is used the name of each employee shall be listed.

(Enacted by Stats. 1976, Ch. 1010.)



45055

Except as otherwise provided in this code, no warrant shall be drawn in favor of any teacher, unless the officer whose duty it is to draw the warrant is satisfied that the teacher has faithfully performed all the duties prescribed.

(Enacted by Stats. 1976, Ch. 1010.)



45056

Whenever a person is employed by two or more districts under the jurisdiction of a single county superintendent of schools, the governing boards of the districts may authorize, in writing, the county superintendent of schools to act as their agent in the payment of the salaries due such person from the districts. If such authorization is given, the county superintendent of schools may draw a warrant on the county school service fund in payment of the total salaries due such person and shall immediately draw requisitions in favor of the county school service fund against the proper funds of each district for the amount paid by him to such person on account of such district.

(Enacted by Stats. 1976, Ch. 1010.)



45057

The salary payment due a certificated employee for his last month of service in any district during any fiscal year shall not be approved by the county superintendent of schools until all reports required from the employee have been filed with the superintendent. Such payment shall be made within 10 calendar days after the filing of all such reports if after the regular payday or the last month of service.

(Amended by Stats. 1977, Ch. 36.)



45058

Whenever reports are required to be filed with the county superintendent of schools by certificated employees of districts authorized to issue warrants under the provision of Section 42647 and such reports have not been filed, the county superintendent of schools may direct the district in writing to withhold the salary payment due the certificated employee involved. Said payment should not be released to the certificated employee until directed in writing by the county superintendent of schools.

(Enacted by Stats. 1976, Ch. 1010.)



45059

For the purposes of Military and Veterans Code Section 395 or any other provision of law providing for the payment of salary or compensation as such employee to an employee of a school district while absent from duty because engaged in ordered military or naval duty, his salary or compensation as such employee for 30 days shall (a) with respect to an employee serving in a position requiring certification qualifications be deemed to be one-tenth of the annual salary established for such position and (b) with respect to an employee serving in a position not requiring certification qualifications be deemed to be one month’s salary.

(Enacted by Stats. 1976, Ch. 1010.)



45060

Except as provided in Section 45061, the governing board of each school district, when drawing an order for the salary payment due to a certificated employee of the district, shall with or without charge reduce the order by the amount which it has been requested in a revocable written authorization by the employee to deduct for the purpose of paying the dues of the employee for membership in any local professional organization or in any statewide professional organization, or in any other professional organization affiliated or otherwise connected with a statewide professional organization which authorizes the statewide organization to receive membership dues on its behalf and for the purpose of paying his or her pro rata share of the costs incurred by the district in making the deduction. No charge shall exceed the actual cost to the district of the dues deduction. Any revocation of a written authorization shall be in writing and shall be effective commencing with the next pay period.

Unless otherwise provided in an agreement negotiated pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, the governing board shall, no later than the 10th day of each pay period for certificated employees, draw its order upon the funds of the district in favor of the organization designated by the employee for an amount equal to the total of the dues deductions made with respect to that organization for the previous pay period and shall transmit the total amount to that organization no later than the 15th day of each pay period for certificated employees. When timely transmittal of dues payments by a county is necessary for a school district to comply with the provisions of this section, the county shall act in a timely manner. If the employees of a district do not authorize the board to make a deduction to pay their pro rata share of the costs of making deductions for the payment of dues, the board shall deduct from the amount transmitted to the organization on whose account the dues payments were deducted the actual costs of making the deduction.

The revocable written authorization shall remain in effect until expressly revoked in writing by the employee. Whenever there is a change in the amount required for the payment to the organization, the employee organization shall provide the employee with adequate and necessary data on the change at a time sufficiently prior to the effective date of the change to allow the employee an opportunity to revoke the written authorization, if desired. The employee organization shall provide the public school employer with notification of the change at a time sufficiently prior to the effective date of the change to allow the employer an opportunity to make the necessary adjustments and with a copy of the notification of the change which has been sent to all concerned employees.

The governing board shall not require the completion of a new deduction authorization when a dues change has been effected or at any other time without the express approval of the concerned employee organization.

(Amended by Stats. 1982, Ch. 1148, Sec. 1.3.)



45061

The governing board of each school district when drawing an order for the salary or wage payment due to a certificated employee of the district shall, with or without charge, reduce the order for the payment of service fees to the certified or recognized organization as required by an organizational security arrangement between the exclusive representative and a public school employer as provided under Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code. However, the organizational security arrangement shall provide that any employee may pay service fees directly to the certified or recognized employee organization in lieu of having such service fees deducted from the salary or wage order.

If the employees of a district do not authorize the board to make a deduction to pay their pro rata share of the costs of making deductions for the payment of service fees to the certificated or recognized organization, the board shall deduct from the amount transmitted to the organization on whose account the payments were deducted the actual costs, if any, of making the deduction. No charge shall exceed the actual cost to the district of the deduction. These actual costs shall be determined by the board and shall include startup and ongoing costs.

(Added by Stats. 1982, Ch. 1148, Sec. 2.)



45061.5

(a) Notwithstanding any other law, the governing board of a school district that collects or deducts dues, agency fees, fair share fees, or any other fee or amount of money from the salary of a certificated employee for the purpose of transmitting the money to an employee organization shall transmit the money to the employee organization within 15 days of issuing the paycheck containing the deduction to the employee.

(b) (1) This section does not limit the right of an employee organization or affected employee to sue for a failure of the employer to transmit dues or fees pursuant to this section.

(2) In an action brought for a violation of subdivision (a), the court may award reasonable attorney fees and costs to the prevailing party if any party to the action requests attorney fees and costs.

(c) A school district or county office of education may not request, and the State Board of Education may not grant, a waiver of compliance with this section.

(Added by Stats. 2003, Ch. 344, Sec. 1. Effective January 1, 2004.)









CHAPTER 5 - Classified Employees

ARTICLE 1 - Employment

45100

Article 2 (commencing with Section 10340) of Chapter 4 of Part 7, Articles 1 to 5, inclusive (commencing with Section 45100), Article 7 (commencing with Section 45340), and the applicable provisions of Sections 44047, 44048, Article 1 (commencing with Section 7000) of Chapter 1, Article 1 (commencing with Section 7100) of Chapter 2 of Part 5, Chapter 1 (commencing with Section 44000) shall apply to all classified employees of a school district, including those authorized in Sections 35025, 35041, and 35045, whether a merit or nonmerit system district as authorized by this chapter unless the section specifically limits its application to nonmerit system districts. These provisions shall also apply to all persons who are part of the classified service who are employed by the county superintendent of schools, or any division thereof, and whose salaries are paid out of the county school service fund regardless of the origin of the fund moneys, and to all persons employed by any entity, including a regional occupational center or program, created or established by any two or more school districts pursuant to statute, including Chapter 14 (commencing with Section 7450) of Division 6, exercising any joint power pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, or as otherwise conferred by law upon such districts.

These provisions shall not apply to employees of a school district lying wholly within a city and county which provides in its charter for a merit system of employment for employees employed in positions not requiring certification qualifications except that, commencing July 1, 1992, the governing board of that district may adopt a resolution to make these provisions applicable to persons employed as paraprofessionals as defined in Section 44671.5, who have not attained permanent status under the merit system as of that date.

The positions authorized in Sections 35025, 35041, and 35045 may, by resolution of a governing board, be exempted from the provisions of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 1991, Ch. 287, Sec. 1.)



45100.5

(a) The governing board of a school district may adopt a resolution designating certain positions as senior management of the classified service. Notwithstanding the provisions of Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, the decision of the governing board shall not be deemed a matter subject to negotiation, but shall be subject to review by the Public Employment Relations Board.

(b) Employees whose positions are designated as senior management of the classified service shall be a part of the classified service and shall be afforded all rights, benefits, and burdens of other classified employees, except that they shall be exempt from all provisions relating to obtaining permanent status in a senior management position.

(c) Notice of reassignment or dismissal from a position in the senior management of the classified service shall be provided in accordance with the provisions of Section 35031.

(Added by Stats. 1983, Ch. 498, Sec. 70. Effective July 28, 1983.)



45101

Definitions as used in this chapter:

(a) “Classification” means that each position in the classified service shall have a designated title, a regular minimum number of assigned hours per day, days per week, and months per year, a specific statement of the duties required to be performed by the employees in each such position, and the regular monthly salary ranges for each such position.

(b) “Permanent” as used in the phrase “permanent employee” includes tenure in the classification in which the employee passed the required probationary period, and includes all of the incidents of that classification.

(c) “Regular” as used in the phrase “regular classified employee” or any similar phrase, refers to a classified employee who has probationary or permanent status.

(d) “Demotion” means assignment to an inferior position or status, without the employee’s written voluntary consent.

(e) “Disciplinary action” includes any action whereby an employee is deprived of any classification or any incident of any classification in which he has permanence, including dismissal, suspension, demotion, or any reassignment, without his voluntary consent, except a layoff for lack of work or lack of funds.

(f) “Reclassification” means the upgrading of a position to a higher classification as a result of the gradual increase of the duties being performed by the incumbent in such position.

(g) “Layoff for lack of funds or layoff for lack of work” includes any reduction in hours of employment or assignment to a class or grade lower than that in which the employee has permanence, voluntarily consented to by the employee, in order to avoid interruption of employment by layoff.

(h) “Cause” relating to disciplinary actions against classified employees means those grounds for discipline, or offenses, enumerated in the law or the written rules of a public school employer. No disciplinary action may be maintained for any “cause” other than as defined herein.

The provisions of this section shall not apply to school districts to which the provisions of Article 6 (commencing with Section 45240) of this chapter are applicable.

The provisions of this section shall not apply to any school district which, during the 1973–74 school year, had an average daily attendance of 100,000 or more.

(Enacted by Stats. 1976, Ch. 1010.)



45102

(a) For the purposes of this section every classified employee shall be deemed to be employed for 12 months during each school year regardless of the number of months in which he or she is normally in paid status.

(b) If, during a school year, it is necessary to assign a regular classified employee to perform an assignment or service in addition to his or her regular assignment, a school district shall pay the classified employee on a pro rata basis for the additional assignment or service, not less than the compensation and benefits that are applicable to the classification of the additional assignment or service during the school year, unless the school district has negotiated a contract that allows for a lesser pay scale. A school district shall inform a classified employee of the compensation and benefits of the additional assignment or service before the employee commences the additional assignment or service.

(c) A school district that, in any school year, maintains school sessions at times other than during the regular September–June academic year shall assign for service during those times regular classified employees of the district.

(d) If it is necessary to assign classified employees not regularly so assigned to serve between the end of one academic year and the commencement of another, that assignment shall be made on the basis of qualifications for employment in each classification of service that is required.

(1) A school district may not require a classified employee whose regular yearly assignment for service excludes all, or any part of, the period between the end of the academic year in June to the beginning of the next academic year in September to perform services during that period.

(2) A classified employee shall, for services performed as provided in this subdivision, receive, on a pro rata basis, not less than the compensation and benefits that are applicable to the classification of the additional assignment or service during the regular academic year.

(e) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240).

(Amended by Stats. 2003, Ch. 280, Sec. 1. Effective January 1, 2004.)



45103

(a) The governing board of any school district shall employ persons for positions not requiring certification qualifications. The governing board shall, except where Article 6 (commencing with Section 45240) or Section 45318 applies, classify all of these employees and positions. The employees and positions shall be known as the classified service.

(b) (1) Substitute and short-term employees, employed and paid for less than 75 percent of a school year, shall not be a part of the classified service.

(2) Apprentices and professional experts employed on a temporary basis for a specific project, regardless of length of employment, shall not be a part of the classified service.

(3) Full-time students employed part time, and part-time students employed part time in any college workstudy program, or in a work experience education program conducted by a community college district pursuant to Article 7 (commencing with Section 51760) of Chapter 5 of Part 28 and that is financed by state or federal funds, shall not be a part of the classified service.

(4) Part-time playground positions shall not be a part of the classified service, where the employee is not otherwise employed in a classified position. Part-time playground positions shall be considered a part of the classified service when the employee in the position also works in the same school district in a classified position.

(c) Unless otherwise permitted, a person whose position does not require certification qualifications shall not be employed by a governing board, except as authorized by this section.

(d) As used in this section:

(1) “Substitute employee” means any person employed to replace any classified employee who is temporarily absent from duty. In addition, if the district is then engaged in a procedure to hire a permanent employee to fill a vacancy in any classified position, the governing board may fill the vacancy through the employment, for not more than 60 calendar days, of one or more substitute employees, except to the extent that a collective bargaining agreement then in effect provides for a different period of time.

(2) “Short-term employee” means any person who is employed to perform a service for the district, upon the completion of which, the service required or similar services will not be extended or needed on a continuing basis. Before employing a short-term employee, the governing board, at a regularly scheduled board meeting, shall specify the service required to be performed by the employee pursuant to the definition of “classification” in subdivision (a) of Section 45101, and shall certify the ending date of the service. The ending date may be shortened or extended by the governing board, but shall not extend beyond 75 percent of a school year.

(3) “Seventy-five percent of a school year” means 195 working days, including holidays, sick leave, vacation and other leaves of absence, irrespective of number of hours worked per day.

(e) Employment of either full-time or part-time students in any college workstudy program, or in a work experience education program shall not result in the displacement of classified personnel or impair existing contracts for services.

(f) This section shall apply only to districts not incorporating the merit system as outlined in Article 6 (commencing with Section 45240).

(Amended by Stats. 2002, Ch. 1100, Sec. 2.5. Effective January 1, 2003.)



45103.1

(a) Notwithstanding any other provision of this chapter, personal services contracting for all services currently or customarily performed by classified school employees to achieve cost savings is permissible, unless otherwise prohibited, when all the following conditions are met:

(1) The governing board or contracting agency clearly demonstrates that the proposed contract will result in actual overall cost savings to the school district, provided that:

(A) In comparing costs, there shall be included the school district’s additional cost of providing the same service as proposed by a contractor. These additional costs shall include the salaries and benefits of additional staff that would be needed and the cost of additional space, equipment, and materials needed to perform the function.

(B) In comparing costs, there shall not be included the school district’s indirect overhead costs unless these costs can be attributed solely to the function in question and would not exist if that function was not performed by the school district. Indirect overhead costs shall mean the pro rata share of existing administrative salaries and benefits, rent, equipment costs, utilities, and materials.

(C) In comparing costs, there shall be included in the cost of a contractor providing a service any continuing school district costs that would be directly associated with the contracted function. These continuing school district costs shall include, but not be limited to, those for inspection, supervision, and monitoring.

(2) Proposals to contract out work shall not be approved solely on the basis that savings will result from lower contractor pay rates or benefits. Proposals to contract out work shall be eligible for approval if the contractor’s wages are at the industry’s level and do not undercut school district pay rates.

(3) The contract does not cause the displacement of school district employees. The term “displacement” includes layoff, demotion, involuntary transfer to a new classification, involuntary transfer to a new location requiring a change of residence, and time base reductions. Displacement does not include changes in shifts or days off, nor does it include reassignment to other positions within the same classification and general location or employment with the contractor, so long as wages and benefits are comparable to those paid by the school district.

(4) The savings shall be large enough to ensure that they will not be eliminated by private sector and district cost fluctuations that could normally be expected during the contracting period.

(5) The amount of savings clearly justify the size and duration of the contracting agreement.

(6) The contract is awarded through a publicized, competitive bidding process.

(7) The contract includes specific provisions pertaining to the qualifications of the staff that will perform the work under the contract, as well as assurance that the contractor’s hiring practices meet applicable nondiscrimination standards.

(8) The potential for future economic risk to the school district from potential contractor rate increases is minimal.

(9) The contract is with a firm. A “firm” means a corporation, limited liability company, partnership, nonprofit organization, or sole proprietorship.

(10) The potential economic advantage of contracting is not outweighed by the public’s interest in having a particular function performed directly by the school district.

(b) Notwithstanding any other provision of this chapter, personal services contracting shall also be permissible when any of the following conditions can be met:

(1) The contract is for new school district functions and the Legislature has specifically mandated or authorized the performance of the work by independent contractors.

(2) The services contracted are not available within the district, cannot be performed satisfactorily by school district employees, or are of such a highly specialized or technical nature that the necessary expert knowledge, experience, and ability are not available through the school district.

(3) The services are incidental to a contract for the purchase or lease of real or personal property. Contracts under this criterion, known as “service agreements,” shall include, but not be limited to, agreements to service or maintain office equipment or computers that are leased or rented.

(4) The policy, administrative, or legal goals and purposes of the district cannot be accomplished through the utilization of persons selected pursuant to the regular or ordinary school district hiring process. Contracts are permissible under this criterion to protect against a conflict of interest or to ensure independent and unbiased findings in cases where there is a clear need for a different, outside perspective. These contracts shall include, but not be limited to, obtaining expert witnesses in litigation.

(5) The nature of the work is such that the criteria for emergency appointments apply. “Emergency appointment” means an appointment made for a period not to exceed 60 working days either during an actual emergency to prevent the stoppage of public business or because of the limited duration of the work. The method of selection and the qualification standards for an emergency employee shall be determined by the district. The frequency of appointment, length of employment, and the circumstances appropriate for the appointment of firms or individuals under emergency appointments shall be restricted so as to prevent the use of emergency appointments to circumvent the regular or ordinary hiring process.

(6) The contractor will provide equipment, materials, facilities, or support services that could not feasibly be provided by the school district in the location where the services are to be performed.

(7) The services are of such an urgent, temporary, or occasional nature that the delay incumbent in their implementation under the district’s regular or ordinary hiring process would frustrate their very purpose.

(c) This section shall apply to all school districts, including districts that have adopted the merit system.

(d) This section shall apply to personal service contracts entered into after January 1, 2003. This section shall not apply to the renewal of personal services contracts subsequent to January 1, 2003, where the contract was entered into before January 1, 2003, irrespective of whether the contract is renewed or rebid with the existing contractor or with a new contractor.

(Amended by Stats. 2010, Ch. 328, Sec. 43. Effective January 1, 2011.)



45103.5

All contracts for management consulting services relating to food service shall be governed by this section.

(a) Notwithstanding Sections 39902, 45103, 45104, and 45256, any school district may enter into a contract for management consulting services relating to food service for a term not to exceed one year. Any renewal of that contract, or further requests for proposals to provide food service management consulting services, shall be considered on a year-to-year basis. A contract for food service management consulting services shall not cause or result in the elimination of any food service classified personnel or position. A contract for food service management consulting services shall not cause or result in any adverse effect upon any food service classified personnel or position with respect to wages, benefits, or other terms and conditions of employment.

(b) A contract made pursuant to subdivision (a) shall not provide for or result in the supervision of food service classified personnel by the food service management consultant. This section shall not be construed to prevent an entity providing food service management consulting services from interacting or consulting with the food service manager or director, supervisors, or food service classified employees of a school district on matters relating to food services except those prohibited by subdivision (a).

(c) Sections 45122, 45123, 45124, 45125, 45125.5, and 45126, and any other health criteria established by the school district, are applicable to all persons providing food service management consulting services under this section.

(d) This section shall apply to all school districts, including districts that have adopted the merit system.

(Added by Stats. 1992, Ch. 826 [Sec. 1]. Effective January 1, 1993.)



45104

Every position not defined by this code as a position requiring certification qualifications and not specifically exempted from the classified service according to the provisions of Section 45103 or 45256 shall be classified as required by those sections and shall be a part of the classified service. Such positions may not be designated as certificated nor shall the assignment of a title to any such a position remove the position from the classified service, nor shall possession of a certification document be made a requirement for employment in any such position.

Nothing in this section shall be construed to prohibit the employment of any individual in a position described by this section as part of the classified service who is in possession of certification qualifications, nor shall the possession of certification qualifications be grounds for the elimination of an individual for consideration for employment in such a position.

This section shall apply to districts which have adopted the merit system in the same manner and with the same effect as though it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45104.5

The governing board of a school district may adopt a resolution abolishing any or all positions of the senior management of the classified service. An employee occupying a senior management position abolished by the action shall become a member of the classified or certificated service in a position to which he or she would otherwise be entitled if the employee had not been a member of the senior management of the classified service.

If the employee in the senior management of the classified service had been a member of the regular classified or certificated service, he or she shall be entitled to a position which is the same as, or similar to, the position to which he or she holds rights outside of the senior management of the classified service.

(Added by Stats. 1983, Ch. 498, Sec. 71. Effective July 28, 1983.)



45105

(a) Positions not requiring certification qualifications created by a governing board of a school district under the Manpower Development and Training Act of 1962, the Economic Opportunity Act of 1964, the Elementary and Secondary Education Act of 1965, or Section 11300 or Section 13650 of the Welfare and Institutions Code, any future federal or state legislative enactment, or any other special funding, and which are not a part of the regular school program shall, nevertheless, be a part of the classified service as established by Section 45103 or 45256.

Persons employed in these positions shall be classified employees and shall enjoy all of the rights, burdens and benefits accorded other classified employees. Their selection and retention shall be made on the same basis as that of persons selected for positions that are a part of the regular school program.

(b) (1) Notwithstanding subdivision (a), if specially funded positions are restricted to employment of persons in low-income groups, from designated impoverished areas or other criteria which restricts the privilege of all citizens to compete for employment in the positions, all these positions shall, in addition to the regular class title, be classified as “restricted.” Their selection and retention shall be made on the same basis as that of persons selected and retained in positions that are a part of the regular school program, except that persons employed in the following categories of restricted positions shall not be subject to Section 45272 or 45273:

(A) The position of instructional aide, as defined in Section 45343.

(B) Any other position involving personal contacts with pupils or parents that is established to assist school-staff personnel responsible for school-community relations; educational support services for such areas as counseling, library or health; or the correction or prevention of behavioral problems.

(2) Persons employed in positions properly classified as “restricted” shall be classified employees for all purposes except:

(A) They shall not be accorded employment permanency under Section 45113 or 45301, whichever is applicable.

(B) They shall not acquire seniority credits for the purposes of Sections 45298 and 45308 or, in a district not having the merit (civil service) system, for the purposes of layoff for lack of work or lack of funds as may be established by rule of the governing board.

(C) Sections 45287 and 45289 shall not apply to “restricted” employees.

(D) They shall not be eligible for promotion into the regular classified service or, in districts that have adopted the merit system, shall not be subject to the provisions of Section 45241, until they have complied with the provisions of subdivision (c).

(c) At any time, after completion of six months of satisfactory service, a person serving in a “restricted” position shall be given the opportunity to take qualifying examinations that are required for all other persons serving in the same class in the regular classified service. If the person satisfactorily completes the qualifying examination, regardless of final numerical listing on an eligibility list, he or she shall be accorded full rights, benefits and burdens of any other classified employee serving in the regular classified service. His or her service in the regular classified service shall be counted from the original date of employment in the “restricted” position and shall continue even though he or she continues to serve in a “restricted” position.

(d) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(e) It is the intent of the Legislature in enacting this section to clearly set forth that positions normally a part of the classified service are included in the classified service regardless of the source of income to sustain the positions and to effectively implement specially funded programs intended to provide job opportunities for untrained and impoverished persons but to do so in a manner that will not be disruptive nor detrimental to the normal employment procedures relating to classified school service.

(Amended by Stats. 2000, Ch. 1, Sec. 1. Effective February 22, 2000.)



45106

Notwithstanding the provisions of Section 45103 or Section 45256, which exempt certain types of positions or categories of personnel from the classified service of a school district, persons serving in exempt positions or who serve in classified positions but are exempted from the classified service shall, nevertheless, be subject to the provisions of Sections 45122 to 45125, inclusive, and Section 49406. The governing board of every school district shall, by rule or regulation, provide for the implementation of this section.

The provisions of this section shall not apply to full-time day students regularly attending in the district of employment.

(Enacted by Stats. 1976, Ch. 1010.)



45107

(a) The “act” as used in this section shall mean the Federal Emergency Employment Act of 1971 (Public Law 92-54) or any similar federal law hereafter enacted to provide transitional employment in public service positions for unemployed or underemployed persons.

(b) Funds derived from the act shall not be expended for work that: (1) would otherwise have been performed at federal, state, or local expense; (2) will not result in an increase over the employment which would otherwise be available; (3) which will result in the displacement of permanent members of the classified service (including partial displacement, such as reduction in the hours of nonovertime work or wages or employment benefits); (4) or which will impair existing rights of permanent members of the classified service.

(c) If during the term of a contract or renewal thereof, executed under the act, a school district is engaged in layoffs for lack of work or lack of funds of permanent classified employees serving in regular positions and is employing personnel or contemplates employing personnel in like or reasonably similar positions under the act, a report shall be submitted by the superintendent of schools to the governing board clearly demonstrating and substantiating the fact that the duties being performed by the permanent employees in regular positions who are being laid off will not be performed by personnel employed under the act.

Approval of the report by the governing board shall constitute its acceptance of the facts, as contained therein, and based thereon its affirmation of compliance with the contract executed under the act and this section.

This section shall apply to districts which have adopted the merit system in the same manner and with the same effect as though it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45108

If the governing board of any school district establishes positions in the categories described below and restricts initial appointments of new employees to persons in low-income groups or residing in specifically designated areas of the community, then such positions shall, in addition to the regular class title, be classified as “restricted.” The positions shall be part of the classified service and persons so employed shall be classified employees for all purposes except that (1) they shall not be subject to the provisions of Section 45272 or 45273, and (2) they shall not acquire permanent status or seniority credit and shall not be eligible for promotion into the regular classified service until they have complied with the provisions of subdivision (c) of Section 45105.

The categories of positions for which the governing board may establish restrictions under this section are:

(a) The position of instructional aide, as defined in Section 45343.

(b) Any other position involving personal contacts with pupils or parents, that is established to assist school staff personnel responsible for school-community relations; educational support services for such areas as counseling, library, or health; or the correction or prevention of behavioral problems.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 1982, Ch. 1388, Sec. 7. Effective September 24, 1982.)



45108.5

(a) Senior management employee means either of the following:

(1) An employee in the highest position in a principal district program area, as determined by the governing board, which does not require certification qualifications, and which has districtwide responsibility for formulating policies or administering the program area.

(2) An employee who acts as the fiscal advisor to the district superintendent.

(b) The maximum number of positions which may be designated as senior management positions shall be as follows:

(1) For districts with less than 10,000 units of average daily attendance, two positions.

(2) For districts with 10,000 to 25,000 units of average daily attendance, inclusive, three positions.

(3) For districts with 25,001 to 50,000 units of average daily attendance, inclusive, 4 positions.

(4) For districts with more than 50,000 units of average daily attendance, 5 positions.

(c) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240), as well as to districts which have not adopted the merit system.

(Added by Stats. 1983, Ch. 498, Sec. 72. Effective July 28, 1983.)



45108.7

The governing board of a school district may apply to the State Board of Education to waive the provisions of Section 45108.5 for purposes of expanding the number and type of senior management positions.

(Added by Stats. 1983, Ch. 498, Sec. 73. Effective July 28, 1983.)



45109

Governing boards shall fix and prescribe the duties to be performed by all persons in the classified service and other positions not requiring certification qualifications of the school district, except those persons employed as a part of a personnel commission staff as provided in Article 6 (commencing with Section 45240) of this chapter.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45110

Classified employees shall not be required to perform duties which are not fixed and prescribed for the position by the governing board in accordance with Section 45109, unless the duties reasonably relate to those fixed for the position by the board, for any period of time which exceeds five working days within a 15-calendar-day period except as authorized herein.

An employee may be required to perform duties inconsistent with those assigned to the position by the governing board for a period of more than five working days provided that his salary is adjusted upward for the entire period he is required to work out of classification and in such amounts as will reasonably reflect the duties required to be performed outside his normal assigned duties.

Notwithstanding the provisions of this section, a personnel commission and governing board, or a governing board in a nonmerit system district, may, by written rule, provide for an upward salary adjustment for any classified employee required to work out of classification for any period of time less than that required herein.

It is the intent of this section to permit school districts to temporarily work employees outside of their normal duties but in so doing to require that some additional compensation be provided the employee during such temporary assignments.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45111

No school district may adopt or maintain any rule or regulation which requires a candidate for a position in the classified service to be a resident of the district or to become a resident of the district, or which requires that an employee maintain residency within the district; nor may a district grant preferential points or other preferential treatment to those candidates or employees who are residents of the district. This section shall not apply to restricted positions as provided for in Sections 45105 and 45103.

The Legislature in enacting this section recognizes that the public school system of this state is the property of all its citizens, and that all qualified candidates for positions in the classified service, regardless of residence, should be granted the opportunity to compete for and obtain such positions based solely on merit and fitness.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45112

If the governing board of any school district employs staff assistants or field representatives to directly assist the governing board or individual governing board members in carrying out their policymaking duties, such assistants or representatives shall be members of the classified service, except that such assistants or representatives shall be exempt from all provisions of this code relating to obtaining a permanent status in any position in the district, and procedures pertaining to the recruitment, appointment, classification, and salary of members of the classified service.

Staff assistants shall serve at the pleasure of a majority of the governing board, and each field representative appointed by the governing board to assist an individual member shall serve at the pleasure of such member.

It is the intent of the Legislature that persons employed under Section 45112 will not be utilized for election campaigns of board members during hours of their employment.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45113

(a) The governing board of a school district shall prescribe written rules and regulations, governing the personnel management of the classified service, which shall be printed and made available to employees in the classified service, the public, and those concerned with the administration of this section, whereby these employees are designated as permanent employees of the district after serving a prescribed period of probation which shall not exceed one year. A permanent employee who accepts a promotion and fails to complete the probationary period for that promotional position, shall be employed in the classification from which he or she was promoted.

(b) Any employee designated as a permanent employee shall be subject to disciplinary action only for cause as prescribed by rule or regulation of the governing board, but the governing board’s determination of the sufficiency of the cause for disciplinary action shall be conclusive.

(c) The governing board shall adopt rules of procedure for disciplinary proceedings which shall contain a provision for informing the employee by written notice of the specific charges against him or her, a statement of the employee’s right to a hearing on those charges, and the time within which the hearing may be requested which shall be not less than five days after service of the notice to the employee, and a card or paper, the signing and filing of which shall constitute a demand for hearing, and a denial of all charges. The burden of proof shall remain with the governing board, and any rule or regulation to the contrary shall be void.

(d) No disciplinary action shall be taken for any cause which arose prior to the employee’s becoming permanent, nor for any cause which arose more than two years preceding the date of the filing of the notice of cause unless the cause was concealed or not disclosed by the employee when it could be reasonably assumed that the employee should have disclosed the facts to the employing district.

(e) Nothing in this section shall be construed to prohibit the governing board, pursuant to the terms of an agreement with an employee organization under Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, from delegating its authority to determine whether sufficient cause exists for disciplinary action against classified employees, excluding peace officers as defined in Section 830.32 of the Penal Code, to an impartial third party hearing officer. However, the governing board shall retain authority to review the determination under the standards set forth in Section 1286.2 of the Code of Civil Procedure.

(f) This section shall apply only to districts not incorporating the merit system as outlined in Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 2001, Ch. 844, Sec. 1.5. Effective January 1, 2002.)



45114

Notwithstanding the provisions of Section 45113, the governing board may lay off and reemploy classified employees only in accordance with procedures provided by Sections 45298 and 45308, except the term “personnel commission” therein shall be construed to mean the governing board. “Governing board” as used in this section shall include districts governed by a common board or by different boards but with a common administration. Employees in common board or common administration districts shall, for the purpose of layoff for lack of work or funds, be considered as having been employed in a single district.

(Enacted by Stats. 1976, Ch. 1010.)



45115

Notwithstanding any other provision of law, any person who was subject to being, or was in fact, laid off for lack of work or lack of funds and who elected service retirement from the Public Employees’ Retirement System shall be placed on an appropriate reemployment list. The district shall notify the Board of Administration of the Public Employees’ Retirement System of the fact that retirement was due to layoff for lack of work or of funds. If he is subsequently subject to reemployment and accepts, in writing, the appropriate vacant position, the district shall maintain the vacancy until the Board of Administration of the Public Employees’ Retirement System has properly processed his request for reinstatement from retirement.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45116

A notice of disciplinary action shall contain a statement in ordinary and concise language of the specific acts and omissions upon which the disciplinary action is based, a statement of the cause for the action taken and, if it is claimed that an employee has violated a rule or regulation of the public school employer, such rule or regulation shall be set forth in said notice.

A notice of disciplinary action stating one or more causes or grounds for disciplinary action established by any rule, regulation, or statute in the language of the rule, regulation, or statute, is insufficient for any purpose.

A proceeding may be brought by, or on behalf of, the employee to restrain any further proceedings under any notice of disciplinary action violative of this provision.

This section shall apply to proceedings conducted under the provisions of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45117

(a) When, as a result of the expiration of a specially funded program, classified positions must be eliminated at the end of any school year, and classified employees will be subject to layoff for lack of funds, the employees to be laid off at the end of the school year shall be given written notice on or before April 29 informing them of their layoff effective at the end of the school year and of their displacement rights, if any, and reemployment rights. However, if the termination date of any specially funded program is other than June 30, the notice shall be given not less than 60 days prior to the effective date of their layoff.

(b) When, as a result of a bona fide reduction or elimination of the service being performed by any department, classified employees shall be subject to layoff for lack of work, affected employees shall be given notice of layoff not less than 60 days prior to the effective date of layoff, and informed of their displacement rights, if any, and reemployment rights.

(c) (1) A classified employee may not be laid off if a short-term employee is retained to render a service that the classified employee is qualified to render. This subdivision does not create a 60-day layoff notice requirement for any individual hired as a short-term employee, as defined in Section 45103, for a period not exceeding 60 days.

(2) This subdivision does not apply to the retention of a short-term employee, as defined in Section 45103, who is hired for a period not exceeding 60 days after which the short-term service may not be extended or renewed.

(d) This section does not preclude the governing board of a school district from implementing either of the following actions without providing the notice required by subdivision (a) or (b):

(1) A layoff for a lack of funds in the event of an actual and existing financial inability to pay the salaries of classified employees.

(2) A layoff for a lack of work resulting from causes not foreseeable or preventable by the governing board.

(e) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240).

(Amended by Stats. 2012, Ch. 860, Sec. 1. Effective January 1, 2013.)



45119

Whenever, by reason of any reorganization, other than the unification of districts, all or part of the territory of any school district which has adopted the merit system is included within any district, or in any new district, the governing board of the acquiring or new district shall adopt such merit system if a simple majority of the classified employees of the reorganized district voting on the adoption of a merit system approve its adoption pursuant to Section 45221. If no such election is requested by the classified employees of the reorganized district pursuant to Section 45221, adoption of a merit system shall be effective only if the number of classified employees from the merit system district who are to become employees of the acquiring district equals or exceeds the number of classified employees of the acquiring nonmerit system district. In the event that any district simultaneously acquires all or part of the territory of two or more districts which have previously adopted the merit system, the governing board of the acquiring or new district shall adopt a merit system containing such provisions as are necessary to afford to all employees the rights guaranteed by this section if a simple majority of the classified employees of the reorganized district voting on the adoption of a merit system approve its adoption pursuant to Section 45221. If no such election is requested by the classified employees of the reorganized district pursuant to Section 45221, adoption of a merit system shall be effective only if the number of classified employees from the merit system district who are to become employees of the acquiring district equals or exceeds the number of classified employees of the acquiring nonmerit system district. The employees of the reorganized or new district shall retain all rights and privileges as if they had been employed under the provisions of Article 6 (commencing with Section 45240) of this chapter, with seniority commencing as of the date of original employment in their original district. Where there are more than a sufficient number of employees for a given classification under the provisions of Article 6 (commencing with Section 45240) of this chapter, such personnel shall be retained in employment for a period of not less than two years as if the reorganization had not occurred but without prejudice to the powers of the personnel commission and governing board of the reorganized district to reasonably reassign such persons. If at the expiration of such period, upon a finding made by the personnel commission that there are excess personnel in any given classification, such personnel shall, if the governing board so directs, be placed upon appropriate reemployment lists for 39 months and, if so placed, shall be offered and may accept positions of lower rank in their line of promotion in the order of seniority as established by this section in accordance with rules drawn in compliance with the provisions of Article 6 (commencing with Section 45240) of the chapter. The acceptance of a position in lower rank in accordance herewith shall not be deemed to constitute a waiver of the right to reemployment at the original level should a vacancy at such level occur within the period mentioned in this section.

(Amended by Stats. 1977, Ch. 149.)



45120

If all or any part of any district or districts which is unified with all or any part of a district, has, or have, the merit system prior to the date of the reorganization election, all employees not legally requiring certification qualifications of the reorganized district shall be employed in accordance with Article 6 (commencing with Section 45240) of this chapter if a simple majority of the classified employees of the reorganized district voting on the adoption of a merit system approve its adoption pursuant to Section 45221. If no such election is requested by the classified employees of the reorganized district pursuant to Section 45221, adoption of a merit system shall be effective only if the number of classified employees from the merit system district who are to become employees of the acquiring district equals or exceeds the number of classified employees of the acquiring nonmerit system district. If on the date of such reorganization election, two or more of the said defined districts of such reorganized district have merit systems, the reorganized district shall adopt a single merit system which shall contain all provisions necessary to secure to all employees the rights guaranteed by Section 45121 of this code.

Seniority of the personnel of the reorganized district shall be established as of the date of original employment in the district or districts as defined above. Where there are more than a sufficient number of employees for a given classification under the provisions of Article 6 (commencing with Section 45240) of this chapter, such personnel shall be retained in employment for a period of not less than two years as if the reorganization had not occurred but without prejudice to the powers of the personnel commission and the governing board of the new unified district to reasonably reassign such person. If at the expiration of such period, upon a finding made by the personnel commission that there are excess personnel in any given classification, such personnel shall, if the governing board so directs, be placed upon appropriate reemployment lists for 39 months, and shall, if so placed, be offered and may accept positions of lower rank in their line of promotion in the order of seniority as established by this section in accordance with rules drawn in compliance with the provisions of Article 6 (commencing with Section 45240) of this chapter. The acceptance of a position in lower rank in accordance herewith shall not be deemed to constitute a waiver of the right to reemployment at the original level should a vacancy at such level occur within the period mentioned in this section.

(Amended by Stats. 1977, Ch. 149.)



45120.1

Notwithstanding the provisions of Sections 45119 and 45120, when any school district involved in any reorganization, annexation, unionization, merger, or unification is not required to adopt the merit system, the classified employees of such district who formerly were employed by a district having the merit system shall retain for a period of two years the salary, benefits, seniority, and other rights which they would have had had the reorganization not occurred.

(Added by Stats. 1977, Ch. 149.)



45120.2

(a) If the development or revision of a local plan for the education of individuals with exceptional needs pursuant to Chapter 2.5 (commencing with Section 56195) of Part 30, results in a classified employee who is performing service for one employer being terminated, reassigned, or transferred, or becoming the employee of another employer because of the reorganization of special education programs, the employee shall retain the seniority acquired at his or her employment with the school district or county office of education from which he or she was terminated, reassigned, or transferred. If terminated, the employee retains the rights specified in Sections 45115, 45117, and 45119.

(b) The reassignment of an employee, transfer of an employee, or new employment of an employee caused by the reorganization of special education programs does not affect the seniority or classification that a classified employee already attained in any school district that undergoes the reorganization. The employee has the same status with respect to his or her seniority or classification, with the new employer, including time served as a probationary employee. The total number of years served as a classified employee with the former school district or county office shall be credited, year for year, for placement on the salary schedule of the new school district or county office.

(c) If a local plan for the education of individuals with exceptional needs is developed or revised pursuant to Chapter 2.5 (commencing with Section 56195) of Part 30, all classified employees shall be employed by a county office of education or an individual school district.

(d) A classified employee who is reassigned or transferred as a result of the reorganization of special education programs has priority, except as provided in subdivision (e), in being informed of and in filling classified positions in the classifications in which the employee was employed before the reassignment or transfer. This priority expires 24 months after the date of reassignment or transfer and may be waived by the employee during that time period.

(e) A classified employee who served in a special education program in a school district or county office and is terminated from his or her employment by that school district or county office pursuant to Section 45114 as a result of the reorganization of a special education program has first priority in being informed of and in filling vacant classified positions for which the employee is qualified or was employed, in the county office or school district that operates the reorganized special education program. Permanent employees have the first priority right to reappointment as provided in this section for 39 months from the date of termination. Probationary employees have the first priority right to reappointment as provided in this section for 24 months from the date of termination.

(Added by Stats. 2003, Ch. 843, Sec. 1. Effective January 1, 2004.)



45121

Persons employed in positions not requiring certification qualifications in districts, all or part of whose territory is included in a unification of districts, shall continue as employees of the unified school district for not less than two years, and shall not, by reason of any unification, be deprived of any benefit which they would have had had the unification not taken place. In determining the rights of such employees, their salaries, accumulated leaves, and other rights shall be determined as of the date the unification election was conducted. No increase in benefits not previously conferred, granted by the governing board of any district, all or part of whose territory is included in a unification of districts, after such unification election, shall be binding on the governing board of the unified district, except that benefits granted in the districts comprising the new unified district which does not become effective until the second succeeding first day of July shall be binding on the governing board of the unified district. Nothing herein contained shall preclude the governing board of the unified school district from making any reasonable reassignment of the duties of such employees. The governing board of the unified district shall establish a system of uniform salaries, employee benefits and working conditions for employees performing like services in conformity with the provisions of this section.

(Enacted by Stats. 1976, Ch. 1010.)



45122

Whenever a governing board of a school district requires a physical examination to be taken by a classified employee or employees, either by rule or by its direction or the direction of its authorized district administrator; or when classified employees are required by law to submit to a physical examination for continuance in employment, the board shall either provide the required examination, cause it to be provided, or provide the employee with reasonable reimbursement for the required examination.

If the governing board requires a physical examination or an examination is required by law as a condition of preemployment, it may cause the required examination to be given. It may, if an applicant is required to take a preemployment physical examination, provide for reasonable reimbursement if the applicant is subsequently employed by the district.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 2000, Ch. 1, Sec. 2. Effective February 22, 2000.)



45122.1

(a) In addition to any other prohibition or provision, no person who has been convicted of a violent or serious felony shall be employed by a school district pursuant to this chapter. A school district shall not retain in employment a current classified employee who has been convicted of a violent or serious felony, and who is a temporary, substitute, or a probationary employee who has not attained permanent status.

(b) This section applies to any violent or serious offense which, if committed in this state, would have been punishable as a violent or serious felony.

(c) (1) For purposes of this section, a violent felony is any felony listed in subdivision (c) of Section 667.5 of the Penal Code and a serious felony is any felony listed in subdivision (c) of Section 1192.7 of the Penal Code.

(2) For purposes of this section, the term “school district” has the same meaning as defined in Section 41302.5.

(d) When the Department of Justice ascertains that an individual who is an applicant for employment by a school district has been convicted of a violent or serious felony, the department shall notify the school district of the criminal information pertaining to the applicant. The notification shall be delivered by telephone and shall be confirmed in writing and delivered to the school district by first-class mail.

(e) Notwithstanding subdivision (a), a person shall not be denied employment or terminated from employment solely on the basis that the person has been convicted of a violent of serious felony if the person has obtained a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(f) Notwithstanding subdivision (e), a person shall not be denied employment or terminated from employment solely on the basis that the person has been convicted of a serious felony that is not also a violent felony if that person can prove to the sentencing court of the offense in question, by clear and convincing evidence, that he or she has been rehabilitated for the purposes of school employment for at least one year. If the offense in question occurred outside this state, then the person may seek a finding of rehabilitation from the court in the school district in which he or she is a resident.

(g) Notwithstanding any other provision of law, when the Department of Justice notifies a school district by telephone that a current temporary, substitute, or probationary employee who has not attained permanent status, has been convicted of a violent or serious felony, that employee shall immediately be placed on leave without pay. When the school district receives written notification of the fact of conviction from the Department of Justice, the employee shall be terminated automatically and without regard to any other procedure for termination specified in this code or school district procedures unless the employee challenges the record of the Department of Justice and the Department of Justice withdraws in writing its notification to the school district. Upon receipt of written withdrawal of notification from the Department of Justice, the employee shall immediately be reinstated with full restoration of salary and benefits for the period of time from the suspension without pay to the reinstatement.

(h) Notwithstanding Section 47610, this section applies to a charter school.

(Added by Stats. 1997, Ch. 589, Sec. 4. Effective September 30, 1997.)



45123

(a) No person shall be employed or retained in employment by a school district who has been convicted of any sex offense as defined in Section 44010. A plea or verdict of guilty, a finding of guilt by a court in a trial without jury, or a conviction following a plea of nolo contendere shall be deemed to be a conviction within the meaning of this subdivision.

(b) No person shall be employed or retained in employment by a school district, who has been convicted of a controlled substance offense as defined in Section 44011.

(c) If, however, a conviction is reversed and the person is acquitted of the offense in a new trial or the charges against him or her are dismissed, this section does not prohibit his or her employment thereafter.

(d) The governing board of a school district may employ a person convicted of a controlled substance offense if the governing board of the school district determines, from the evidence presented, that the person has been rehabilitated for at least five years.

The governing board shall determine the type and manner of presentation of the evidence, and the determination of the governing board as to whether or not the person has been rehabilitated is final.

(Amended by Stats. 1990, Ch. 596, Sec. 3.)



45124

No person shall be employed or retained in employment by a school district who has been determined to be a sexual psychopath under the provisions of Article 1 (commencing with Section 6300), Chapter 2, Part 2, Division 6 of the Welfare and Institutions Code or under similar provisions of law of any other state. If, however, such determination is reversed and the person is determined not to be a sexual psychopath in a new proceeding or the proceeding to determine whether he is a sexual psychopath is dismissed, this section does not prohibit his employment thereafter.

(Enacted by Stats. 1976, Ch. 1010.)



45125

(a) (1) Except as provided in Section 45125.01, the governing board of any school district shall require each person to be employed in a position not requiring certification qualifications, except a secondary school pupil employed in a temporary or part-time position by the governing board of the school district having jurisdiction over the school attended by the pupil, to have two fingerprint cards bearing the legible rolled and flat impressions of the person’s fingerprints together with a personal description of the applicant prepared by a local public law enforcement agency having jurisdiction in the area of the school district, which agency shall transmit the cards, together with the fee required by subdivision (f), to the Department of Justice; except that any district, or districts with a common board, may process the fingerprint cards if the district so elects.

(2) As used in this section, “local public law enforcement agency” includes any school district and as used in Section 45126 requires the Department of Justice to provide to any school district, upon application, information pertaining only to applicants for employment by the district, including applicants who are employees of another district.

(b) (1) Upon receiving the fingerprint cards, the Department of Justice shall ascertain whether the applicant has been arrested or convicted of any crime insofar as that fact can be ascertained from information available to the department and forward the information to the employing agency submitting the applicant’s fingerprints no more than 15 working days after receiving the fingerprint cards. The Department of Justice shall not forward records of criminal proceedings that did not result in a conviction but shall forward information on arrests pending adjudication.

(2) Upon implementation of an electronic fingerprinting system with terminals located statewide and managed by the Department of Justice, the Department of Justice shall ascertain the information required pursuant to this subdivision within three working days. If the Department of Justice cannot ascertain the information required pursuant to this subdivision within three working days, the department shall notify the school district that it cannot so ascertain the required information. This notification shall be delivered by telephone or electronic mail to the school district. If a school district is notified by the Department of Justice that it cannot ascertain the required information about a person, the school district may not employ that person until the Department of Justice ascertains that information.

(3) In the case of a person to be employed in a position not requiring certification qualifications who is described in subparagraph (A) or (B), the school district shall request the Department of Justice to forward one copy of the fingerprint cards to the Federal Bureau of Investigation for the purpose of obtaining any record of previous convictions of the applicant.

(A) The person has not resided in the State of California for at least one year immediately preceding the person’s application for employment.

(B) The person has resided for more than one year, but less than seven years, in the State of California and the Department of Justice has ascertained that the person was convicted of a sex offense where the victim was a minor or a drug offense where an element of the offense is either the distribution to, or the use of a controlled substance by, a minor.

(c) The governing board of a school district shall not employ a person until the Department of Justice completes its check of the state criminal history file as set forth in this section and Sections 45125.5 and 45126, except that this subdivision does not apply to secondary school pupils who are to be employed in a temporary or part-time position by the governing board of the school district having jurisdiction over the school they attend.

(d) The governing board of each district shall maintain a list indicating the number of current employees, except secondary school pupils employed in a temporary or part-time position by the governing board of the school district having jurisdiction over the school they attend, who have not completed the requirements of this section. The Department of Justice shall process these cards within 30 working days of their receipt and any cards in its possession on the date of the amendment of this section by Assembly Bill 1610 of the 1997–98 Regular Session within 30 working days of that date. School districts that have previously submitted identification cards for current employees to either the Department of Justice or the Federal Bureau of Investigation shall not be required to further implement the provisions of this section as it applies to those employees.

(e) A plea or verdict of guilty or a finding of guilt by a court in a trial without a jury or forfeiture of bail is deemed to be a conviction within the meaning of this section, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the withdrawal of the plea of guilty and entering of a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusations or information.

(f) (1) The school district shall provide the means whereby the fingerprint cards may be completed and may charge a fee determined by the Department of Justice to be sufficient to reimburse the department for the costs incurred in processing the application. The amount of the fee shall be forwarded to the Department of Justice with the required copies of applicant’s fingerprint cards. The governing board may collect a reasonable fee payable to the local public law enforcement agency taking the fingerprints and completing the data on the fingerprint cards. In no event shall the fee exceed the actual costs incurred by the agency.

(2) The additional fees shall be transmitted to the city or county treasury. If an applicant is subsequently hired by the board within 30 days of the application, the fee may be reimbursed to the applicant. Funds not reimbursed to applicants shall be credited to the general fund of the district. If the fingerprint cards forwarded to the Department of Justice are those of a person already in the employ of the governing board, the district shall pay the fee required by this section, which fee shall be a proper charge against the general fund of the district, and no fee shall be charged the employee.

(g) This section applies to substitute and temporary employees regardless of length of employment.

(h) Subdivision (c) of this section shall not apply to a person to be employed if a school district determines that an emergency or an exceptional situation exists, and that a delay in filling the position in which the person would be employed would endanger pupil health or safety.

(i) Where reasonable access to the statewide, electronic fingerprinting network is available, the Department of Justice may mandate electronic submission of the fingerprints and related information required by this section.

(j) A school district shall request subsequent arrest service from the Department of Justice as provided under Section 11105.2 of the Penal Code.

(k) All information obtained from the Department of Justice is confidential. Each agency handling Department of Justice information shall ensure the following:

(1) No recipient may disclose its contents or provide copies of information.

(2) Information received shall be stored in a locked file separate from other files, and shall only be accessible to the custodian of records.

(3) Information received shall be destroyed upon the hiring determination in accordance with subdivision (a) of Section 708 of Title 11 of the California Code of Regulations.

(4) Compliance with destruction, storage, dissemination, auditing, backgrounding, and training requirements as set forth in Sections 700 through 708, inclusive, of Title 11 of the California Code of Regulations and Section 11077 of the Penal Code governing the use and security of criminal offender record information is the responsibility of the entity receiving the information from the Department of Justice.

(l) Notwithstanding any other provision of law, the Department of Justice shall process pursuant to this section all requests from a school district, an employer, or a human resource agency for criminal history information on a volunteer to be used in a school.

(Amended by Stats. 1999, Ch. 78, Sec. 31. Effective July 7, 1999.)



45125.01

(a) If a person is an applicant for employment, or is employed on a part-time or substitute basis, in a position not requiring certification qualifications, or is a noncertificated candidate assuming a paid or volunteer position in accordance with Section 49024, in multiple school districts within a county or within contiguous counties, the school districts may agree among themselves to designate a single district, or a county superintendent may agree to act on behalf of participating districts within the county or contiguous counties, for the purposes of performing the following duties:

(1) Sending fingerprints to the Department of Justice.

(2) Receiving reports of convictions of serious and violent felonies, criminal history records, and reports of subsequent arrests from the Department of Justice.

(3) Maintaining common lists of persons eligible for employment.

(b) The school district or county superintendent serving in the capacity authorized in subdivision (a) shall be considered the employer for purposes of subdivisions (a) and (f) of Section 45125.

(c) Upon receipt from the Department of Justice of a report of conviction of a serious or violent felony, the designated school district or county superintendent shall communicate that fact to the participating districts and remove the affected employee from the common list of persons eligible for employment.

(d) Upon receipt from the Department of Justice of a criminal history record or report of subsequent arrest for any person on a common list of persons eligible for employment, the designated school district or county superintendent shall give notice to the superintendent of any participating district or a person designated in writing by that superintendent, that the report is available for inspection on a confidential basis by the superintendent or authorized designee, at the office of the designated school district or county superintendent, for a period of 30 days following receipt of notice to enable the employing school district to determine whether the employee meets that district’s criteria for continued employment. The designated school district or county superintendent shall not release a copy of that information to any participating district or any other person, shall retain or dispose of the information in the manner required by law after all participating districts have had an opportunity to inspect it in accordance with this section, and shall maintain a record of all persons to whom the information has been shown that shall be available to the Department of Justice to monitor compliance with the requirements of confidentiality contained in this section.

(e) Any agency processing Department of Justice responses pursuant to this section shall submit an interagency agreement to the Department of Justice to establish authorization to submit and receive information pursuant to this section.

(f) All information obtained from the Department of Justice is confidential. Every agency handling Department of Justice information shall ensure the following:

(1) A recipient shall not disclose its contents or provide copies of information.

(2) Information received shall be stored in a locked file separate from other files, and shall only be accessible to the custodian of records.

(3) Information received shall be destroyed upon the hiring determination in accordance with subdivision (a) of Section 708 of Title 11 of the California Code of Regulations.

(4) Compliance with destruction, storage, dissemination, auditing, backgrounding, and training requirements as set forth in Sections 701 to 708, inclusive, of Title 11 of the California Code of Regulations and Section 11077 of the Penal Code governing the use and security of criminal offender record information is the responsibility of the entity receiving the information from the Department of Justice.

(Amended by Stats. 2010, Ch. 52, Sec. 1. Effective July 9, 2010.)



45125.1

(a) Except as provided in subdivisions (b) and (c), if the employees of any entity that has a contract with a school district, as defined in Section 41302.5, to provide any of the following services may have any contact with pupils, those employees shall submit or have submitted their fingerprints in a manner authorized by the Department of Justice together with a fee determined by the Department of Justice to be sufficient to reimburse the department for its costs incurred in processing the application:

(1) School and classroom janitorial.

(2) Schoolsite administrative.

(3) Schoolsite grounds and landscape maintenance.

(4) Pupil transportation.

(5) Schoolsite food-related.

(b) This section shall not apply to an entity providing any of the services listed in subdivision (a) to a school district in an emergency or exceptional situation, such as when pupil health or safety is endangered or when repairs are needed to make school facilities safe and habitable.

(c) This section shall not apply to an entity providing any of the services listed in subdivision (a) to a school district when the school district determines that the employees of the entity will have limited contact with pupils. In determining whether a contract employee has limited contact with pupils, the school district shall consider the totality of the circumstances, including factors such as the length of time the contractors will be on school grounds, whether pupils will be in proximity with the site where the contractors will be working, and whether the contractors will be working by themselves or with others. If a school district has made this determination, the school district shall take appropriate steps to protect the safety of any pupils that may come in contact with these employees.

(d) A school district may determine, on a case-by-case basis, to require an entity providing schoolsite services other than those listed in subdivision (a) or those described in Section 45125.2 and the entity’s employees to comply with the requirements of this section, unless the school district determines that the employees of the entity will have limited contact with pupils. In determining whether a contract employee will have limited contact with pupils, the school district shall consider the totality of the circumstances, including factors such as the length of time the contractors will be on school grounds, whether pupils will be in proximity with the site where the contractors will be working, and whether the contractors will be working by themselves or with others. If a school district makes this determination, the school district shall take appropriate steps to protect the safety of any pupils that may come in contact with these employees. If a school district requires an entity providing services other than those listed in subdivision (a) and its employees to comply with the requirements of this section, the Department of Justice shall comply with subdivision.

(e) (1) The Department of Justice shall ascertain whether the individual whose fingerprints were submitted to it pursuant to subdivision (a) has been arrested or convicted of any crime insofar as that fact can be ascertained from information available to the department. Upon implementation of an electronic fingerprinting system with terminals located statewide and managed by the Department of Justice, the department shall ascertain the information required pursuant to this section within three working days. When the Department of Justice ascertains that an individual whose fingerprints were submitted to it pursuant to subdivision (a) has a pending criminal proceeding for a felony as defined in Section 45122.1 or has been convicted of a felony as defined in Section 45122.1, the department shall notify the employer designated by the individual of that fact. The notification shall be delivered by telephone or electronic mail to the employer.

(2) The Department of Justice, at its discretion, may notify the school district in instances when the employee is defined as having a pending criminal proceeding described in Section 45122.1 or has been convicted of a felony as defined in Section 45122.1.

(3) The Department of Justice may forward one copy of the fingerprints to the Federal Bureau of Investigation to verify any record of previous arrests or convictions of the applicant. The Department of Justice shall review the criminal record summary it obtains from the Federal Bureau of Investigation and shall notify the employer only as to whether or not an applicant has any convictions or arrests pending adjudication for offenses which, if committed in California, would have been punishable as a violent or serious felony. The Department of Justice shall not provide any specific offense information received from the Federal Bureau of Investigation. The Department of Justice shall provide written notification to the contract employer only concerning whether an applicant for employment has any conviction or arrest pending final adjudication for any of those crimes, as specified in Section 45122.1, but shall not provide any information identifying any offense for which an existing employee was convicted or has an arrest pending final adjudication.

(f) An entity having a contract as specified in subdivision (a) and an entity required to comply with this section pursuant to subdivision (d) shall not permit an employee to come in contact with pupils until the Department of Justice has ascertained that the employee has not been convicted of a felony as defined in Section 45122.1.

(1) This prohibition does not apply to an employee solely on the basis that the employee has been convicted of a felony if the employee has obtained a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(2) This prohibition does not apply to an employee solely on the basis that the employee has been convicted of a serious felony that is not also a violent felony if that employee can prove to the sentencing court of the offense in question, by clear and convincing evidence, that he or she has been rehabilitated for the purposes of schoolsite employment for at least one year. If the offense in question occurred outside this state, then the person may seek a finding of rehabilitation from the court in the school district in which he or she is resident.

(g) An entity having a contract as specified in subdivision (a) and an entity required to comply with this section pursuant to subdivision (d) shall certify in writing to the school district that neither the employer nor any of its employees who are required by this section to submit or have their fingerprints submitted to the Department of Justice and who may come in contact with pupils have been convicted of a felony as defined in Section 45122.1.

(h) An entity having a contract as specified in subdivision (a) on the effective date of this section and an entity required to comply with this section pursuant to subdivision (d) by a school district with which it has a contract on the effective date of the amendments made to this section during the 1997–98 Regular Session shall complete the requirements of this section within 90 days of that date.

(i) For purposes of this section, a charter school shall be deemed to be a school district.

(j) Where reasonable access to the statewide electronic fingerprinting network is available, the Department of Justice may mandate electronic submission of the fingerprint cards and other information required by this section.

(Amended by Stats. 1998, Ch. 840, Sec. 11. Effective September 25, 1998.)



45125.2

(a) A school district contracting with an entity for the construction, reconstruction, rehabilitation, or repair of a school facility where the employees of the entity will have contact, other than limited contact, with pupils shall ensure the safety of the pupils by one or more of the following methods:

(1) The installation of a physical barrier at the worksite to limit contact with pupils.

(2) Continual supervision and monitoring of all employees of the entity by an employee of the entity whom the Department of Justice has ascertained has not been convicted of a violent or serious felony. For purposes of this paragraph, an employee of the entity may submit his or her fingerprints to the Department of Justice pursuant to subdivision (a) of Section 45125.1 and the department shall comply with subdivision (d) of Section 45125.1.

(3) Surveillance of employees of the entity by school personnel.

(b) An entity that contracts with a school district for the construction, reconstruction, rehabilitation, or repair of a school facility is not required to comply with the requirements of Section 45125.1 if one or more of the methods described in subdivision (a) is utilized.

(c) For purposes of this section, a violent felony is any felony listed in subdivision (c) of Section 667.5 of the Penal Code and a serious felony is any felony listed in subdivision (c) of Section 1192.7 of the Penal Code.

(d) This section shall not apply to an entity providing construction, reconstruction, rehabilitation, or repair services to a school district in an emergency or exceptional situation, such as when pupil health or safety is endangered or when repairs are needed to make school facilities safe and habitable.

(Added by Stats. 1998, Ch. 840, Sec. 12. Effective September 25, 1998.)



45125.5

A school district or county office of education may request that a local law enforcement agency conduct an automated records check of a prospective noncertificated employee in order to ascertain whether the prospective noncertificated employee has a criminal record. If the local law enforcement agency agrees to provide that automated records check, the results therefrom shall be returned to the requesting district or county office of education within 72 hours of the written request. A local law enforcement agency may charge a fee to the requesting agency not to exceed the actual expense to the law enforcement agency. For purposes of this section, “prospective noncertificated employee” includes only those applicants whom the requesting school district intends to hire, at the time the automated records check is requested.

(Added by Stats. 1991, Ch. 152, Sec. 1.)



45126

Any provision of law to the contrary notwithstanding, the Department of Justice, shall, as provided in Section 45125, furnish, upon application of a local public law enforcement agency all information pertaining to any such person of whom there is a record in its office.

(Enacted by Stats. 1976, Ch. 1010.)



45127

(a) The workweek of a classified employee, as defined in Section 45103 or 45256, shall be 40 hours. The workday shall be eight hours. These provisions do not restrict the extension of a regular workday or workweek on an overtime basis if it is necessary to carry on the business of the district. This section does not bar the district from establishing a workday of less than eight hours or a workweek of less than 40 hours for all or any of its classified positions.

(b) Notwithstanding this section and Section 45128, a governing board may, with the approval of the personnel commission, where applicable, exempt specific classes of positions from compensation for overtime in excess of eight hours in one day, provided that hours worked in excess of 40 in a calendar week shall be compensated on an overtime basis. This exemption applies only to those classes that the governing board and personnel commission, where applicable, specifically find to be subject to fluctuations in daily working hours not susceptible to administrative control, such as security patrol and recreation classes, but shall not include food service and transportation classes.

(c) This section applies to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240).

(Amended by Stats. 2006, Ch. 538, Sec. 108. Effective January 1, 2007.)



45128

The governing board of each district shall provide the extent to which, and establish the method by which ordered overtime is compensated. The board shall provide for such compensation or compensatory time off at a rate at least equal to time and one-half the regular rate of pay of the employee designated and authorized to perform the overtime.

Overtime is defined to include any time required to be worked in excess of eight hours in any one day and in excess of 40 hours in any calendar week. If a governing board establishes a workday of less than eight hours but seven hours or more and a workweek of less than 40 hours but 35 hours or more for all of its classified positions or for certain classes of classified positions, all time worked in excess of the established workday and workweek shall be deemed to be overtime. The foregoing provisions do not apply to classified positions for which a workday of fewer than seven hours and a workweek of fewer than 35 hours has been established, nor to positions for which a workday of eight hours and a workweek of 40 hours has been established, but in which positions employees are temporarily assigned to work fewer than eight hours per day or 40 hours per week when such reduction in hours is necessary to avoid layoffs for lack of work or lack of funds and the consent of the majority of affected employees to such reduction in hours has been first obtained.

For the purpose of computing the number of hours worked, time during which an employee is excused from work because of holidays, sick leave, vacation, compensating time off, or other paid leave of absence shall be considered as time worked by the employee.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45129

When compensatory time off is authorized in lieu of cash compensation, such compensatory time off shall be granted within 12 calendar months following the month in which the overtime was worked and without impairing the services rendered by the employing district.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45130

Notwithstanding the provisions of Sections 45127 and 45128, a personnel commission, when applicable, or a governing board of a school district may specify certain positions or classes of positions as supervisory, administrative, or executive and exclude the employees serving in such positions and the positions from the overtime provisions.

To be excluded from such overtime provisions, the positions or classes of positions must clearly and reasonably be management positions. In approving positions or classes of positions for exclusion from the overtime provisions, the personnel commission, when applicable, or the governing board of a school district shall certify, in writing, that the duties, flexibility of hours, salary, benefit structure, and authority of the positions or classes of positions are of such a nature that they should be set apart from those positions which are subject to the overtime provisions, and that employees serving in such excluded positions or classes of positions will not be unreasonably discriminated against as a result of the exclusion.

Notwithstanding the provisions of this section, if a person serving in an excluded position is required to work on a holiday, as provided for in this code, or by action of a governing board, he shall be paid, in addition to his regular pay for the holiday, compensation, or given compensating time off, at a rate not less than his normal rate of pay.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45131

Notwithstanding the provisions of Section 45127, the workweek shall consist of not more than five consecutive working days for any employee having an average workday of four hours or more during the workweek. Such an employee shall be compensated for any work required to be performed on the sixth or seventh day following the commencement of the workweek at the rate equal to 11/2 times the regular rate of pay of the employee designated and authorized to perform the work.

An employee having an average workday of less than four hours during a workweek shall, for any work required to be performed on the seventh day following the commencement of his workweek, be compensated for at a rate equal to 11/2 times the regular rate of pay of the employee designated and authorized to perform the work.

Positions and employees excluded from overtime compensation pursuant to Section 45130 shall likewise be excluded from the provisions of this section.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45132

Notwithstanding the provisions of Section 45131, a governing board of a district may establish a 10-hour-per-day, 40-hour, four-consecutive-day workweek for all, or certain classes of its employees, or for employees within a class when, by reason of the work location and duties actually performed by such employees, their services are not required for a workweek of five consecutive days, provided the establishment of such a workweek has the concurrence of the concerned employee, class of employees, or classes of employees as ascertained through the employee organization representing a majority of the concerned employees or class or classes, of employees, as determined by the payroll deduction authorizations for dues in classified employee organizations on file with the district on the last day of the month next preceding the date the board action was taken.

Where a board has previously established the workweek of not less than 35 hours, it may require the established workweek to be performed in four consecutive days by any class or classes of employees or by employees within a class, when by reason of the work location and duties actually performed by such employees their services are not required for a workweek of five consecutive days, with the concurrence of employee personnel as provided herein.

When a four-day workweek is established, the overtime rate shall be paid for all hours worked in excess of the required workday, which shall not exceed 10 hours. Work performed on the fifth, sixth and seventh days shall be compensated for at a rate equal to 11/2 times the regular rate of pay of the employee designated and authorized to perform the work.

An employee working an average workday of five hours or less during a workweek shall, for any work required to be performed on the sixth or seventh day following the commencement of his workweek, be compensated for at a rate equal to 11/2 times the regular rate of pay of the employee designated and authorized to perform the work.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45133

(a) Notwithstanding Sections 45127 and 45131, a governing board of a school district or a county superintendent of schools may establish a 9-hour-per-day, 80-hour-per-2-week work schedule, provided the establishment of the work schedule has the concurrence of the employee organization, or in the absence of an employee organization, the concurrence of the affected employee.

(b) When a 9-hour-per-day, 80-hour-per-2-week work schedule is established, it shall consist of nine work days, eight of which shall be nine-hour days, and one of which shall be an eight-hour day. The overtime rate shall be paid for all hours worked in excess of the required work day, which shall not exceed nine hours, at a rate equal to one and one-half times the regular rate of pay for the employee designated and authorized to perform the work.

(c) When a 9-hour-per-day, 80-hour-per-2-week work schedule is established, the workweek shall be defined in either of two ways, as follows:

(1) The workweek shall begin on noon Friday and will end at noon the following Friday, with the employee working nine hours each day except on alternate Thursdays when the employee will work eight hours, and on alternate Fridays when the employee will not work; or,

(2) The workweek shall begin at noon on any other day of the week and shall be defined so that no employee will be required to work more than 40 hours during any given workweek.

(d) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Added by Stats. 1990, Ch. 190, Sec. 1. Effective June 29, 1990.)



45133.5

(a) Notwithstanding Sections 45127 and 45131, a governing board of a school district or a county superintendent of schools may establish a 12-hour-per-day, 80-hour-per-2-week work schedule for school police departments, provided the establishment of the work schedule is consented to in a valid collective bargaining agreement that contains all of the following:

(1) Express provisions for the wages, hours of work, and working conditions of employees.

(2) Express provisions for meal periods of employees, and final and binding arbitration of disputes concerning application of the meal period provisions.

(3) Premium wage rates for all overtime hours worked.

(4) A regular hourly rate of pay of not less than 30 percent more than the state minimum wage rate.

(b) When a 12-hour-per-day, 80-hour-per-2-week work schedule is established, it shall consist of seven work days, six of which shall be 12-hour days, and one of which shall be an eight-hour day. The overtime rate shall be paid for all hours worked in excess of the required workday, at a rate equal to one and one-half times the regular rate of pay for the employee designated and authorized to perform the work.

(c) When a 12-hour-per-day, 80-hour-per-2-week work schedule is established, the workweek shall be defined so that no employee will be required to work more than 40 hours during any given workweek.

(Added by Stats. 2013, Ch. 73, Sec. 1. Effective January 1, 2014.)



45134

(a) Notwithstanding any other provisions of law, no minimum or maximum age limits shall be established for the employment or continuance in employment of persons as part of the classified service.

(b) Any person possessing all of the minimum qualifications for any employment shall be eligible for appointment to that employment, and no rule or policy, either written or unwritten, heretofore or hereafter adopted, shall prohibit the employment or continued employment, solely because of the age of any person in any school employment who is otherwise qualified.

(c) No person shall be employed in school employment while he or she is receiving a retirement allowance under any retirement system by reason of prior school employment, except that a person may be hired:

(1) Pursuant to Article 8 (commencing with Section 21220) of Chapter 12 of Part 3 of Division 5 of Title 2 of the Government Code.

(2) As an aide in one of the following circumstances:

(A) An aide is needed in a class with a high pupil-teacher ratio.

(B) An aide is needed to provide one-on-one instruction in remedial classes or for underprivileged students.

A person working as an aide pursuant to this subdivision shall not receive service credits for purposes of the State Teachers’ Retirement System.

(d) The provisions of subdivision (c) shall be inapplicable to persons who were employed in the classified service of any school district as of September 18, 1959, and who are still in the employ of the same district on the effective date of this subdivision, and the rights of those persons shall be fixed and determined as of September 18, 1959, and no such person shall be deprived of any right to any retirement allowance or eligibility for any such allowance to which he or she would have been entitled as of that date. Any such person who, by reason of any provision of law to the contrary, has been deprived of any right to retirement allowance or eligibility for such an allowance, shall, upon the filing of application therefor, be reinstated to such rights as he or she would have had had this subdivision been in effect on September 18, 1959.

(e) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 2005, Ch. 351, Sec. 40. Effective January 1, 2006.)



45135

Notwithstanding the provisions of subdivision (c) of Section 45134, a retired classified school employee may be employed by a school district, but only in accordance with the provisions of Article 5 (commencing with Section 21150) of Chapter 8 of Part 3 of Division 5 of Title 2 of the Government Code.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45136

All probationary and permanent part-time classified employees shall be entitled to sick leave, and all other benefits conferred by law on classified employees. Part-time employees shall be entitled to all leaves and benefits granted by the governing board to a majority of the regular full-time employees in the classified service of the district or to regular full-time employees in the same classified positions or general class of positions; but such leaves and benefits may be prorated in the same ratio as the regular work hours per day, days per week, weeks per month, or months per year of such part-time employees bear to eight hours per day, 40 hours per calendar week, four calendar weeks per month, or 12 calendar months during the school year.

Except for prorating benefits for part-time employees as herein authorized, the governing board shall provide at least the same benefits for all regular employees in the classified service as it provides for the majority of such employees.

Nothing in this section shall be construed to prohibit the granting of additional benefits for some employees in recognition of nature of work, level of classification, or length of service.

This section shall not apply to employees properly designated as substitute, short-term, or limited-term employees, as defined in Sections 45103 and 45286 of this code, unless such employees are specifically included by a governing board, or by a personnel commission for those districts included under the provisions of Article 6 (commencing with Section 45240) of this chapter.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

This section shall not apply to those benefits authorized under the provisions of Article 1 (commencing with Section 53200) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



45137

A classified employee who works a minimum of 30 minutes per day in excess of his part-time assignment for a period of 20 consecutive working days or more, shall have his basic assignment changed to reflect the longer hours in order to acquire fringe benefits on a properly prorated basis as specified in Section 45136.

If a part-time employee’s average paid time, excluding overtime for which the employee receives compensation at a rate at least equal to time and one-half, exceeds his average assigned time by 50 minutes or more per working day in any quarter, the hours paid per day for compensable leaves of absence and holidays in the succeeding quarter shall be equivalent to the average hours paid per working day in the preceding quarter, excluding overtime.

Except where vacation entitlement is accrued on the basis of actual hours of paid regular service, vacation entitlement shall be based on the average number of hours worked per working day during the portion of the school year in which the employee is assigned to duty.

It is the intent of the Legislature, in enacting this section, to insure that part-time employees are accorded fringe benefits on an appropriate prorated basis with full recognition given to the number of hours worked by the part-time employee rather than on the basis of time fixed to the position when the fixed time is not reasonably correlated with the actual time worked. This section is to be liberally construed in order that the provisions of Section 45136 may not be circumvented by requiring employees to work in excess of the regularly fixed hours for a position on an overtime basis but for which premium pay is not provided nor appropriate adjustment is not made in fringe benefit entitlement.

(Enacted by Stats. 1976, Ch. 1010.)



45138

The governing board of any school district may require the wearing of a distinctive uniform by classified personnel. The cost of the purchase, lease or rental of uniforms, equipment, identification badges, emblems, and cards required by the district shall be borne by the district.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45139

Notwithstanding any other provision of this part, the governing board of a school district or county superintendent of schools may establish regulations which allow their classified employees to reduce their workload from full-time to part-time duties.

The regulations shall include, but shall not be limited to, the following, if classified employees wish to reduce their workload and maintain retirement benefits pursuant to Section 20819 of the Government Code:

(a) The classified employee shall have reached the age of 55 prior to reduction in workload.

(b) The classified employee shall have been employed full time in a classified position for at least 10 years of which the immediately preceding five years were full-time employment.

(c) During the period immediately preceding a request for a reduction in workload, the classified employee shall have been employed full time in a classified position for a total of at least five years without a break in service.

(d) The option of part-time employment shall be exercised at the request of the classified employee and can be revoked only with the mutual consent of the employer and the classified employee.

(e) The classified employee shall be paid a salary which is the pro rata share of the salary he or she would be earning had he or she not elected to exercise the option of part-time employment but shall retain all other rights and benefits for which he or she makes the payments that would be required if he or she remained in full-time employment.

The classified employee shall receive health benefits as provided in Section 53201 of the Government Code in the same manner as a full-time classified employee.

(f) The minimum part-time employment shall be the equivalent to one-half of the number of hours of service required by the classified employee’s contract of employment during his or her final year of service in a full-time classified position.

(g) The period of the part-time classified employment shall not exceed five years.

(h) The period of the part-time classified employment shall not extend beyond the end of the school year during which the classified employee reaches his or her 70th birthday.

(Added by Stats. 1990, Ch. 658, Sec. 1. Effective September 12, 1990.)






ARTICLE 1.5 - Management and Confidential Employees

45140

The governing board of any school district which has not adopted the merit system pursuant to Article 5 (commencing with Section 45220) and Article 6 (commencing with Section 45240) may contract with temporary-help employment agencies to fill vacancies of management and confidential employees without the necessity of complying with the requirements of this part.

The contracts for the services of temporary-help agency employees under this section shall not exceed 60 working days per position per approved leave period, not to exceed two per year.

(Added by Stats. 1984, Ch. 823, Sec. 1.)






ARTICLE 2 - Salaries

45160

The governing board of any school district, including city boards of education, shall fix and order paid the compensation of persons a part of the classified service and other employees not requiring certification qualifications employed by the board unless otherwise prescribed by law.

(Enacted by Stats. 1976, Ch. 1010.)



45162

(a) The governing board of any school district shall, not later than the date prescribed by law for approval of the publication budget of every year, fix the annual salaries for the ensuing school year for all persons employed by the district in positions not requiring certification qualifications. The governing board may, at the time, include an increase in such annual salaries, all or part of which increase is conditional upon the actual receipt by the district of anticipated revenue from all sources. If the revenue actually received is less than that anticipated, the governing board may, at any time during the school year, reduce such annual salaries by an amount not to exceed the amount which was granted subject to the receipt of such revenues.

(b) The governing board of a school district may, at any time during the school year, increase the salaries of persons employed by the district in positions not requiring certification qualifications. Such increase shall be effective on any date ordered by the governing board.

(c) A governing board may, at any time, increase the wages or salaries of classified employees if the board or, in a merit system district, the personnel commission approves a classification change in a position, a class of positions, or any or all of the positions or classes of positions a part of the classified service.

(d) The provisions of this section shall not be construed to permit a governing board to demote or dismiss an employee as a result of reclassification of a position or class of positions except as may otherwise be permitted by law.

(e) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 1977, Ch. 53.)



45163

If the governing board of a school district cannot comply with the provisions of subdivision (a) of Section 45162 because it is engaged in a study, which was commenced prior to the commencement of the school year, to increase the salaries and wages of persons employed by such district in positions not requiring certification qualifications, the board may, by appropriate action taken prior to the final adoption of its budget, do either of the following:

(a) Adopt an interim salary schedule which shall be the same schedule as for the preceding year, except that increases may be granted at that time based upon increased cost-of-living indexes, and provide that the salaries and wages fixed as a result of the study shall be payable for the entire school year to include the period thereof in which the study was conducted and final board action taken.

(b) Provide that the salaries and wages fixed as a result of the study shall be effective only for that portion of the school year, as determined by the board at the time it takes action after the study has been completed. “Portion of the school year,” as used in this subdivision shall not be for any period of time less than the period of time remaining in the school year from the date the governing board adopts the salary schedule based on the study commenced prior to that school year.

(Enacted by Stats. 1976, Ch. 1010.)



45165

The governing board of any school district not paying the annual or monthly salaries of persons employed by the district in 12 equal monthly payments may withhold, upon election by the individual employee, from each payment made to such employee an amount as follows:

(a) For an employee employed 11 months of a year an amount equal to 81/3 percent thereof and the total amount deducted to be paid not later than the 10th day of September next succeeding.

(b) For an employee employed 10 months of a year an amount equal to 162/3 percent thereof and the total amount deducted to be paid in two equal monthly installments not later than the 10th day of August and the 10th day of September next succeeding.

(c) For an employee employed nine months a year an amount equal to 25 percent thereof and the total amount deducted to be paid in three equal monthly installments not later than the 10th day of July, the 10th day of August and the 10th day of September next succeeding.

If the provisions of Section 42644 are made applicable to any district the provisions of this section shall apply except that the amount deducted from each regular pay period and ultimate dates for payment of the amount deducted shall be computed and set in accordance with the system adopted under Section 42644.

Once an employee has elected to be brought under the provisions of this section such election shall not be revocable until the commencement of the next ensuing fiscal year. However, in the event any employee leaves the service of the district by death or otherwise before receiving such moneys as may be due him, the amount due him shall be paid within 30 days of the last working day to him or any other person entitled thereto by law.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45166

Orders for the payment of wages and payroll orders and warrants for the payment of wages of employees a part of the classified service in any public school system shall be drawn at least once during each calendar month, for those districts not using the provisions of Sections 42644, 42645, or 42646 of this code. Such payment shall be made on the last working day of the month in which the employee was in paid status.

This section shall not prohibit a school district from making a payment of earned salary prior to the last working day of the pay period or of the month.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45167

Whenever it is determined that an error has been made in the calculation or reporting in any classified employee payroll or in the payment of any classified employee’s salary, the appointing authority shall, within five workdays following such determination, provide the employee with a statement of the correction and a supplemental payment drawn against any available funds.

(Enacted by Stats. 1976, Ch. 1010.)



45168

(a) Except as provided in subdivision (b), the governing board of each school district when drawing an order for the salary or wage payment due to a classified employee of the district may, without charge, reduce the order by the amount which it has been requested in a revocable written authorization by the employee to deduct for the payment of dues in, or for any other service provided by, any bona fide organization, of which he is a member, whose membership consists, in whole or in part, of employees of such district, and which has as one of its objectives improvements in the terms or conditions of employment for the advancement of the welfare of such employees.

The revocable written authorization shall remain in effect until expressly revoked in writing by the employee. Whenever there is an increase in the amount required for such payment to the organization, the employee organization shall provide the employee with adequate and necessary data on such increase at a time sufficiently prior to the effective date of the increase to allow the employee an opportunity to revoke the written authorization, if desired. The employee organization shall provide the public school employer with notification of the increase at a time sufficiently prior to the effective date of the increase to allow the employer an opportunity to make the necessary changes and with a copy of the notification of the increase which has been sent to all concerned employees.

Upon receipt of a properly signed authorization for payroll deductions by a classified employee pursuant to this section, the governing board shall reduce such employee’s pay warrant by the designated amount in the next pay period following the closing date for receipt of changes in pay warrants.

The governing board shall, on the same designated date of each month, draw its order upon the funds of the district in favor of the organization designated by the employee for an amount equal to the total of the respective deductions made with respect to such organization during the pay period.

The governing board shall not require the completion of a new deduction authorization when a dues increase has been effected or at any other time without the express approval of the concerned employee organization.

(b) The governing board of each school district when drawing an order for the salary or wage payment due to a classified employee of the district may, without charge, reduce the order for the payment of dues to, or for any other service provided by, the certified or recognized organization of which the classified employee is a member, or for the payment of service fees to the certified or recognized organization as required by an organizational security arrangement between the exclusive representative and a public school employer as provided under Chapter 10.7 (commencing with Section 3540) Division 4 of Title 1 of the Government Code. However, the organizational security arrangement shall provide that any employee may pay service fees directly to the certified or recognized employee organization in lieu of having such service fees deducted from the salary or wage order.

(c) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 1980, Ch. 1175, Sec. 1.5.)



45168.5

(a) (1) Notwithstanding any other law, the governing board of a school district that collects or deducts dues, agency fees, fair share fees, or any other fee or amount of money from the salary of a classified employee for the purpose of transmitting the money to an employee organization shall transmit the money to the employee organization within 15 days of issuing the paycheck containing the deduction to the employee.

(2) Notwithstanding paragraph (1), if the governing board of a school district with a pupil population exceeding 400,000, collects or deducts dues, agency fees, fair share fees, or any other fee or amount of money from the salary of a classified employee for the purpose of transmitting the money to an employee organization, the governing board shall transmit the money to the employee organization within 15 working days of issuing the paycheck containing the deduction to the employee.

(b) (1) This section does not limit the right of an employee organization or affected employee to sue for a failure of the employer to transmit dues or fees pursuant to this section.

(2) In an action brought for a violation of subdivision (a), the court may award reasonable attorney’s fees and costs to the prevailing party if any party to the action requests attorney’s fees and costs.

(c) This section applies to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240).

(d) A school district or county office of education may not request, and the state board may not grant, a waiver of compliance with this section.

(Amended by Stats. 2006, Ch. 538, Sec. 109. Effective January 1, 2007.)



45169

Upon initial employment and upon each change in classification thereafter, each classified employee shall be furnished two copies of his class specification, salary data, assignment or work location, together with duty hours and the prescribed workweek. The salary data shall include the annual, monthly or pay period, daily, hourly, overtime and differential rate of compensation, whichever are applicable. One copy shall be retained by the employee and the other copy shall be signed and dated by the employee and returned to his supervisor.

The provisions of this section shall not apply to short-term, limited-term, or provisional employees, as those terms are defined in this chapter.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Differential Compensation

45180

For purposes of this article, the following definitions shall apply unless the context indicates otherwise:

(a) “Differential compensation” means either a reduction in the number of hours required to be actually worked or an increase in salary.

(b) “Shift” means the number of hours worked and shall include a duty-free meal period of not less than one-half hour which, in the case of a seven- or eight-hour shift, shall occur approximately at the midpoint of the shift. This subdivision shall not apply to employees working six hours or less, or assigned to a split shift.

(Enacted by Stats. 1976, Ch. 1010.)



45181

The governing board of every school district, or the personnel commission in any merit system school district, shall, insofar as it is possible to do so, determine the practices relating to morning and night shift salary differentials in the private employment fields in which it must compete for employees for its classified staff and shall consider the advisability of providing comparable salary differentials for its classified staff.

(Enacted by Stats. 1976, Ch. 1010.)



45182

The governing board of any school district may provide differential compensation to those classified employees who perform duties of a distasteful, dangerous, or unique nature when, in the opinion of the board, such compensation is reasonably justified.

In a merit system district, such differentials shall be based upon findings and recommendations of the personnel commission and shall not be applied in a manner contrary to the principle of like pay for like service.

(Enacted by Stats. 1976, Ch. 1010.)



45183

(a) Assignment of duties to bargaining unit employees for which differential compensation is designated, other than a temporary assignment of less than 20 working days, shall be made on the basis of seniority among those employees within the appropriate class who request such an assignment.

(b) This section may be waived by agreement between the governing board of a school district and the exclusive representative of the unit of classified employees to be affected by the waiver.

(Amended by Stats. 1995, Ch. 652, Sec. 2. Effective January 1, 1996.)



45184

No employee assigned to work a shift entitled to differential compensation shall be demoted in class or grade as a result of such an assignment.

(Enacted by Stats. 1976, Ch. 1010.)



45185

An employee receiving differential compensation on the basis of his shift shall not lose such compensation if he is temporarily, for 20 working days or less, assigned to a shift not entitled to such compensation. The regular rate of pay for all purposes of an employee assigned to a shift which provides differential compensation shall be the differential rate.

(Enacted by Stats. 1976, Ch. 1010.)



45186

This article shall apply to school districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Resignation and Leaves of Absence

45190

Governing boards of school districts may grant leaves of absence and vacations, with or without pay, to persons employed in the classified service of the district.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45191

Every classified employee employed five days a week by a school district shall be entitled to 12 days leave of absence for illness or injury and such additional days, in addition thereto, as the governing board may allow for illness or injury, exclusive of all days he is not required to render service to the district, with full pay for a fiscal year of service.

A classified employee, employed five days a week, who is employed for less than a full fiscal year is entitled to that proportion of 12 days leave of absence for illness or injury as the number of months he is employed bears to 12 and the proportionate amount, consistent with this formula, of such additional days, in addition thereto, authorized by the governing board for classified employees employed five days a week for a full fiscal year of service.

A classified employee employed less than five days per week shall be entitled, for a fiscal year of service, to that proportion of 12 days leave of absence for illness or injury as the number of days he is employed per week bears to five and is entitled to the proportionate amount, consistent with this formula, of such additional days, in addition thereto, authorized by the governing board for classified employees employed five days a week for a full fiscal year of service. When such persons are employed for less than a full fiscal year of service this and the preceding paragraph shall determine that proportion of leave of absence for illness or injury to which they are entitled.

Pay for any day of such absence shall be the same as the pay which would have been received had the employee served during the day. Credit for leave of absence need not be accrued prior to taking such leave by the employee and such leave of absence may be taken at any time during the year. However, a new employee of a district shall not be eligible to take more than six days, or the proportionate amount to which he may be entitled under this section, until the first day of the calendar month after completion of six months of active service with the district.

If such employee does not take the full amount of leave allowed in any year under this section the amount not taken shall be accumulated from year to year with such additional days as the governing board may allow.

The governing board of each school district shall adopt rules and regulations requiring and prescribing the manner of proof of illness or injury for the purpose of this section. Such rules and regulations shall not discriminate against evidence of treatment and the need therefor by the practice of the religion of any well-recognized religious sect, denomination or organization.

The provisions of this section shall not apply to a school district or districts, governed by the same governing board, in which the combined average daily attendance of all districts is in excess of 400,000, provided such districts maintain sick leave policies not less than those in effect in such districts on January 1, 1961.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45192

Governing boards of school districts shall provide by rules and regulations for industrial accident or illness leaves of absence for employees who are a part of the classified service. The governing board of any district which is created or whose boundaries or status is changed by an action to organize or reorganize districts completed after the effective date of this section shall provide by rules and regulations for these leaves of absence on or before the date on which the organization or reorganization of the district becomes effective for all purposes as provided in Section 4064.

The rules and regulations shall include the following provisions:

(a) Allowable leave shall not be for less than 60 working days in any one fiscal year for the same accident.

(b) Allowable leave shall not be accumulative from year to year.

(c) Industrial accident or illness leave will commence on the first day of absence.

(d) Payment for wages lost on any day shall not, when added to an award granted the employee under the workers’ compensation laws of this state, exceed the normal wage for the day.

(e) Industrial accident leave will be reduced by one day for each day of authorized absence regardless of a compensation award made under workers’ compensation.

(f) When an industrial accident or illness occurs at a time when the full 60 days will overlap into the next fiscal year, the employee shall be entitled to only that amount remaining at the end of the fiscal year in which the injury or illness occurred, for the same illness or injury.

The industrial accident or illness leave of absence is to be used in lieu of entitlement acquired under Section 45191. When entitlement to industrial accident or illness leave has been exhausted, entitlement or other sick leave will then be used; but if an employee is receiving workers’ compensation the person shall be entitled to use only so much of the person’s accumulated or available sick leave, accumulated compensating time, vacation or other available leave which, when added to the workers’ compensation award, provide for a full day’s wage or salary.

The governing board may, by rule or regulation, provide for as much additional leave of absence, paid or unpaid, as it deems appropriate and during this leave the employee may return to the person’s position without suffering any loss of status or benefits. The employee shall be notified, in writing, that available paid leave has been exhausted, and shall be offered an opportunity to request additional leave.

Periods of leave of absence, paid or unpaid, shall not be considered to be a break in service of the employee.

During all paid leaves of absence, whether industrial accident leave as provided in this section, sick leave, vacation, compensated time off or other available leave provided by law or the action of a governing board, the employee shall endorse to the district wage loss benefit checks received under the workers’ compensation laws of this state. The district, in turn, shall issue the employee appropriate warrants for payment of wages or salary and shall deduct normal retirement and other authorized contributions. Reduction of entitlement to leave shall be made only in accordance with this section.

When all available leaves of absence, paid or unpaid, have been exhausted and if the employee is not medically able to assume the duties of the person’s position, the person shall, if not placed in another position, be placed on a reemployment list for a period of 39 months. When available, during the 39-month period, the person shall be employed in a vacant position in the class of the person’s previous assignment over all other available candidates except for a reemployment list established because of lack of work or lack of funds, in which case the person shall be listed in accordance with appropriate seniority regulations.

The governing board may require that an employee serve or have served continuously a specified period of time with the district before the benefits provided by this section are made available to the person provided that this period shall not exceed three years and that all service of an employee prior to the effective date of this section shall be credited in determining compliance with the requirement.

Any employee receiving benefits as a result of this section shall, during periods of injury or illness, remain within the State of California unless the governing board authorizes travel outside the state.

In the absence of rules and regulations adopted by the governing board, pursuant to this section, an employee shall be entitled to industrial and accident or illness leave as provided in this section but without limitation as to the number of days of this leave and without any requirement of a specified period of service.

An employee who has been placed on a reemployment list, as provided herein, who has been medically released for return to duty and who fails to accept an appropriate assignment shall be dismissed.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 1987, Ch. 529, Sec. 1.)



45193

The governing board of any school district may provide for such leave of absence from duty as it deems appropriate for any female employee in the classified service of the district who is required to absent herself from her duties because of pregnancy or convalescence following childbirth, and may adopt rules and regulations prescribing the manner of proof of pregnancy, the time during pregnancy at which the leave of absence shall be taken, and the length of time for which the leave of absence shall continue after birth of the child. The board may also provide in the rules and regulations whether leave granted under this section shall be with or without pay and, if with pay, the amount, if any, to be deducted from the salary due the employee for the period in which the absence occurs. However, nothing in this section shall be construed so as to deprive any employee of sick leave rights under other sections of this code for absences due to illness or injury resulting from pregnancy.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45194

Every person employed in the classified service of any school district shall be granted necessary leave of absence, not to exceed three days, or five days if out-of-state travel is required, on account of the death of any member of his immediate family. No deduction shall be made from the salary of such employee nor shall such leave be deducted from leave granted by other sections of this code or provided by the governing board of the district. The governing board may enlarge the benefits of this section and may expand the class of relatives listed below as members of the immediate family. Members of the immediate family, as used in this section, means the mother, father, grandmother, grandfather, or a grandchild of the employee or of the spouse of the employee, and the spouse, son, son-in-law, daughter, daughter-in-law, brother, or sister of the employee, or any relative living in the immediate household of the employee.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45195

A permanent employee of the classified service who has exhausted all entitlement to sick leave, vacation, compensatory overtime, or other available paid leave and who is absent because of nonindustrial accident or illness may be granted additional leave, paid or unpaid, not to exceed six months. The employee shall be notified, in writing, that available paid leave has been exhausted, and shall be offered an opportunity to request additional leave. The board may renew the leave of absence, paid or unpaid, for two additional six-month periods or lesser leave periods that it may provide but not to exceed a total of 18 months.

An employee, upon ability to resume the duties of a position within the class to which he or she was assigned, may do so at any time during the leaves of absence granted under this section and time lost shall not be considered a break in service. The employee shall be restored to a position within the class to which the employee was assigned and, if at all possible, to his or her position with all the rights, benefits and burdens of a permanent employee.

If at the conclusion of all leaves of absence, paid or unpaid, the employee is still unable to assume the duties of his or her position, the employee shall be placed on a reemployment list for a period of 39 months.

At any time, during the prescribed 39 months, the employee is able to assume the duties of his or her position the employee shall be reemployed in the first vacancy in the classification of his or her previous assignment. The employee’s reemployment will take preference over all other applicants except for those laid off for lack of work or funds under Section 45298 in which case the employee shall be ranked according to his or her proper seniority. Upon resumption of his or her duties, the break in service will be disregarded and the employee shall be fully restored as a permanent employee.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 1987, Ch. 529, Sec. 2.)



45196

When a person employed in the classified service is absent from his duties on account of illness or accident for a period of five months or less, whether or not the absence arises out of or in the course of employment of the employee, the amount deducted from the salary due him for any month in which the absence occurs shall not exceed the sum which is actually paid a substitute employee employed to fill his position during his absence.

Excepting in a district the governing board of which has adopted a salary schedule for substitute employees of the district, the amount paid the substitute employee during any month shall be less than the salary due the employee absent from his duties.

Entitlement to sick leave provisions under this section, if any, shall be considered “entitlement to other sick leave” for the purposes of computing benefits under the provisions of Section 45192 if the absence is for industrial accident or illness and shall be used after entitlement to all regular sick leave, accumulated compensating time, vacation or other available paid leave has been exhausted.

The foregoing provisions shall not apply to any school district which adopts and maintains in effect a rule which provides that a regular classified employee shall once a year be credited with a total of not less than 100 working days of paid sick leave, including days to which he is entitled under Section 45191. Such days of paid sick leave in addition to those required by Section 45191 shall be compensated at not less than 50 percent of the employee’s regular salary. The paid sick leave authorized under such a rule shall be exclusive of any other paid leave, holidays, vacation, or compensating time to which the employee may be entitled. Nothing in this section shall preclude the governing board from adopting such a rule.

(Enacted by Stats. 1976, Ch. 1010.)



45196.5

A school district may deduct from the salary otherwise payable to an employee under Section 45196 an amount which is payable, in lieu of salary and on account of the absence for illness or accident, to the employee as the beneficiary under a policy of insurance purchased by the district.

This section shall not be applicable unless specifically included in a collective bargaining agreement between the exclusive representative and the school employer.

(Added by Stats. 1978, Ch. 323.)



45197

(a) Every public school employer shall grant to regular classified employees an annual vacation at the regular rate of pay earned at the time the vacation is commenced. Such vacation shall be as determined by the public school employer, but not less than five-sixths of a day for each month in which the employee is in a paid status for more than one-half the working days in the month, provided the employee is regularly employed five days per week, seven to eight hours a day. An employee in a paid status for less than one-half the working days in a month shall have his vacation credit accrued on the basis provided for in subdivision (b) or (c).

(b) In lieu of accrual of vacation credit on a monthly basis and proration as prescribed in subdivision (a), a district may provide for accrual of vacation credit on any of the following bases:

(1) For all employees or classes of employees who work a full workweek of 40 hours the district shall provide 0.03846 hour of vacation credit for each hour of paid service, not including overtime.

(2) For all employees or classes of employees who work a full workweek of 37.5 hours the district shall provide 0.04087 hour of vacation credit for each hour of paid service, not including overtime.

(3) For all employees or classes of employees who work a full workweek of 35 hours the district shall provide 0.04379 hour of vacation credit for each hour of paid service, not including overtime.

(c) For all employees regularly employed for fewer than 35 hours a week, regardless of the number of hours or days worked per week, the vacation credit shall be computed at the rate of 0.03846 for each hour the employee is in paid status, not including overtime.

(d) Vacation may, with the approval of the employer, be taken at any time during the school year. If the employee is not permitted to take his full annual vacation, the amount not taken shall accumulate for use in the next year or be paid for in cash at the option of the governing board.

(e) Earned vacation shall not become a vested right until completion of the initial six months of employment.

(f) The employee may be granted vacation during the school year even though not earned at the time the vacation is taken.

(g) If an employee is terminated and had been granted vacation which was not yet earned at the time of termination of his services, the employer shall deduct from the employee’s severence check the full amount of salary which was paid for such unearned days of vacation taken.

(h) Upon separation from service, the employee shall be entitled to lump-sum compensation for all earned and unused vacation, except that employees who have not completed six months of employment in regular status shall not be entitled to such compensation.

(i) This section shall not apply to substitute, short-term, or limited-term employees, as they are defined in Sections 45103 and 45286, unless such employees are specifically included by the public school employer.

(j) The public school employer may expand the benefits provided for in this section.

(k) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45198

When any provision of this code expressly authorizes or requires the governing board of a school district to grant a leave of absence for any purpose or for any period of time to persons employed in positions not requiring certification qualifications, that express authorization or requirement does not deprive the governing board of the power to grant leaves of absence with or without pay to such employees for other purposes or for other periods of time, so long as the governing board does not deprive any employee of any leave of absence to which he is entitled by law.

(Enacted by Stats. 1976, Ch. 1010.)



45199

Governing boards of school districts may grant leaves of absence to persons employed in positions not requiring certification qualifications, and at their discretion may pay compensation at such rate as the board prescribes, during the absence, to any such employee whose absence is caused by accident or illness, whether or not the absence arises out of or in the course of the employment of the employee, or because of quarantine which results from his contact with other persons having a contagious disease while performing his duties.

(Enacted by Stats. 1976, Ch. 1010.)



45200

Governing boards of school districts may allow permanent classified employees to interrupt or terminate vacation leave in order to begin another type of paid leave without a return to active service, provided the employee supplies adequate notice and relevant supporting information regarding the basis for such interruption or termination.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45201

(a) The governing boards of any school district may accept the resignation of any employee and may fix the time when the resignation shall take effect, which, except as noted in subdivision (b), shall not be later than the close of the school year during which the resignation is received by the board.

(b) Notwithstanding any other provision of law, an employee and the governing board of a school district may agree that a resignation will be accepted at a mutually agreed upon date not later than two years beyond the close of the school year during which the resignation is received by the board.

(Amended by Stats. 1999, Ch. 80, Sec. 2. Effective January 1, 2000.)



45202

Any classified employee of any school district, county superintendent of schools, or community college district who has been employed for a period of one calendar year or more whose employment is terminated for reasons other than action initiated by the employer for cause and who subsequently accepts employment with a school district or county superintendent of schools within one year of the termination of his or her former employment, shall have transferred with him or her to the school district or county superintendent of schools the total amount of earned leave of absence for illness or injury to which he or she is entitled under Section 45191 or 88191. This transfer shall be in the same manner as is provided for certificated employees.

In any case where an employee was terminated as a result of action initiated by the employer for cause, the transfer may be made if agreed to by the governing board of the school district or the county superintendent of schools newly employing the employee.

All or any part of the previous service, not separated by a break in service greater than one year as of the last day of paid service, may, if agreed to by the employing entity, be construed to have been served in the school district or county superintendent of schools of employment for seniority purposes, except that the previous service may not be counted, for seniority purposes, when position or personnel reduction is ordered, for any reason, by the board.

No governing board of a school district shall adopt any policy or rule, written or unwritten, which requires all classified employees, or any individual classification, or group of classifications of employees transferring to its district to waive any part or all benefits which they may be entitled to have transferred in accordance with this section.

This section shall apply to school districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 1993, Ch. 326, Sec. 2. Effective January 1, 1994.)



45203

All probationary or permanent employees that are a part of the classified service shall be entitled to the following paid holidays provided they are in a paid status during any portion of the working day immediately preceding or succeeding the holiday: January 1, February 12 known as “Lincoln Day,” the third Monday in February known as “Washington Day,” the last Monday in May known as “Memorial Day,” July 4, the first Monday in September known as “Labor Day,” November 11 known as “Veterans Day,” that Thursday in November proclaimed by the President as “Thanksgiving Day,” December 25, every day appointed by the President, or the Governor of this state, as provided for in subdivisions (b) and (c) of Section 37220 for a public fast, thanksgiving or holiday, or any day declared a holiday under Section 1318 or 37222 for classified or certificated employees. School recesses during the Christmas, Easter, and mid-February periods shall not be considered holidays for classified employees who are normally required to work during that period. However, this shall not be construed as affecting vacation rights specified in this section.

Regular employees of the district who are not normally assigned to duty during the school holidays of December 25 and January 1 shall be paid for those two holidays provided that they were in a paid status during any portion of the working day of their normal assignment immediately preceding or succeeding the holiday period.

When a holiday listed in this section falls on a Sunday, the following Monday shall be deemed to be the holiday in lieu of the day observed. When a holiday listed in this section falls on a Saturday, the preceding Friday shall be deemed to be the holiday in lieu of the day observed. When a classified employee is required to work on any of these holidays, he or she shall be paid compensation, or given compensating time off, for such work, in addition to the regular pay received for the holiday, at the rate of time and one-half the employee’s regular rate of pay.

The provisions of Article 3 (commencing with Section 37220) of Chapter 2 of Part 22 shall not be construed to in any way limit the provisions of this section, nor shall anything in this section be construed to prohibit the governing board from adopting separate work schedules for the certificated and the classified services, or from providing holiday pay for employees who have not been in paid status on the days specified herein. Notwithstanding the adoption of separate work schedules for the certificated and the classified services, on any schoolday during which pupils would otherwise have been in attendance but are not and for which certificated personnel receive regular pay, classified personnel shall also receive regular pay whether or not they are required to report for duty that day.

In addition to the other paid holidays specified in this section, the classified service may be entitled to a paid holiday on March 31 known as “Cesar Chavez Day,” and a paid holiday on the fourth Friday in September known as “Native American Day,” provided they are in a paid status during any portion of the working day immediately preceding or succeeding the holiday, if the governing board, pursuant to a memorandum of understanding reached pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, agrees to the paid holiday.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240).

(Amended by Stats. 1998, Ch. 637, Sec. 3. Effective January 1, 1999.)



45204

Notwithstanding the provisions of Section 45203, if a school district establishes a position or class of positions for which employees are required to work exclusively on weekends and holidays, and for which a special salary rate is established that recognizes the exclusive weekend and holiday peculiarity, the employees and positions may be exempted, by the personnel commission, where applicable, or the governing board from the benefits of Section 45203. No governing board may create a position or a class of positions, under this section, to avoid payment of overtime.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45205

Prior to July 1 of any school year, the governing board of any school district may designate other days during such year as the holidays to which classified employees are entitled in lieu of the holidays on February 12 known as “Lincoln Day,” the third Monday in February known as “Washington Day,” the last Monday in May known as “Memorial Day,” or November 11 known as “Veterans Day” as specified in Section 45203, provided that such designated days will provide for at least a three-day weekend. Classified employees shall be required to work on the regular holiday for which another day is designated pursuant to this section, and for work of eight hours or less, shall be paid compensation at their regular rate of pay.

If any classified employee would be entitled to the regular paid holiday but would not be in a paid status during any portion of the working day immediately preceding or succeeding the day so designated in lieu of such holiday and therefore would not be entitled to such day in lieu of the holiday, he shall be entitled to the regular holiday; however, if he is required to work on such holiday, he shall be paid compensation at the rate of time and one-half of his regular rate of pay in addition to the regular pay received for the holiday.

This section shall not be construed to authorize the maintenance of schools on holidays other than as provided in Article 3 (commencing with Section 37220) of Chapter 2 of Part 22 of this division.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 1977, Ch. 36.)



45206

Any school district which requires any classified employee to work a workweek other than Monday through Friday, or if such classified employee consents to a workweek including Saturday or Sunday or both, pursuant to Section 44048, and as a result thereof the employee loses a holiday to which he or she would otherwise be entitled shall provide a substitute holiday for such employee, or provide compensation in the amount to which the employee would have been entitled had the holiday fallen within his or her normal work schedule.

(Enacted by Stats. 1976, Ch. 1010.)



45206.5

Notwithstanding any other provision of law, if the governing board of a school district does not designate September 9 known as “Admission Day” as a paid holiday for classified employees pursuant to Section 37222, the school district shall provide a substitute holiday for such employee. Such substitute holiday shall be provided as specified in Section 45205.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter.

(Amended by Stats. 1978, Ch. 992.)



45207

(a) A probationary or permanent employee may, at his or her election, use any days of absence for illness or injury earned pursuant to Section 45191 in cases of personal necessity, including any of the following:

(1) Death of a member of his or her immediate family when additional leave is required beyond that provided in Section 45194 and that provided, in addition thereto, as a right by the governing board.

(2) Accident, involving his or her person or property, or the person or property of a member of his or her immediate family.

(3) Appearance in any court or before any administrative tribunal as a litigant, party, or witness under subpoena or any order made with jurisdiction.

(4) Other reasons that the governing board may prescribe.

(b) The governing board of each school district shall adopt rules and regulations requiring and prescribing the manner of proof of personal necessity for the purpose of this section. The adopted rules and regulations may not require an employee to secure advance permission for leave taken for the purposes specified in paragraphs (1) and (2) of subdivision (a). Earned leave in excess of seven days may not be used in any school year for the purposes enumerated in this section, except if either of the following conditions exist:

(1) A maximum number of days in excess of seven is specified for that purpose in an agreement between the exclusive representative of the employees and the school district.

(2) If there is no exclusive representative of the employees, the governing board of the school district, by resolution, adopts a policy allowing earned leave in excess of seven days to be used in any school year for the purposes enumerated in this section.

(c) Authorized necessity leave shall be deducted from sick leave earned under the exemption of Section 45191.

(d) “Immediate family” has the same meaning as in Section 45194.

(e) This section applies to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) and to school districts that may be exempted from Section 45191.

(Amended by Stats. 2003, Ch. 843, Sec. 2. Effective January 1, 2004.)



45209

The Director of Employment Development is the administrator of the system of unemployment insurance, as provided in Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1 of the Unemployment Insurance Code.

(Amended by Stats. 1977, Ch. 1252.)



45210

(a) (1) The governing board of a school district shall grant to a classified employee, upon request, a leave of absence without loss of compensation for the purpose of enabling the employee to serve as an elected officer of a local school district public employee organization, or a statewide or national public employee organization with which the local organization is affiliated.

(2) The leave shall include, but is not limited to, absence for purposes of attendance by the employee at periodic, stated, special, or regular meetings of the body of the organization on which the employee serves as an officer. Compensation during the leave shall include retirement fund contributions required of the school district as employer. The employee shall earn full service credit during the leave of absence and shall pay member contributions as prescribed by subdivision (a) of Section 20677 of the Government Code. The maximum amount of the service credit earned shall not exceed 12 years.

(b) Upon request of a recognized local school district public employee organization, or a statewide or national public employee organization with which the local organization is affiliated, the governing board of a school district shall grant a leave of absence, without loss of compensation, to a reasonable number of unelected classified employees for the purpose of enabling an employee to attend important organizational activities authorized by the public employee organization. Compensation during the leave shall include retirement fund contributions required of the school district as employer. The employee shall earn full service credit during the leave of absence and shall pay member contributions as prescribed by subdivision (a) of Section 20677 of the Government Code. The maximum amount of the service credit earned shall not exceed 12 years.

(c) Following the school district’s payment of the employee for the leave of absence, the school district shall be reimbursed by the employee organization of which the employee is an elected officer or an unelected member for all compensation paid the employee on account of the leave. Reimbursement by the employee organization shall be made within 10 days after its receipt of the school district’s certification of payment of compensation to the employee.

(d) The leave of absence without loss of compensation provided for by this section is in addition to the released time without loss of compensation granted to representatives of an exclusive representative by subdivision (c) of Section 3543.1 of the Government Code.

(e) For purposes of this section, “school district” also means “county superintendent of schools.”

(f) The representing employee organization shall provide reasonable notification to the employer requesting a leave of absence without loss of compensation pursuant to subdivision (a).

(g) (1) A classified employee who after August 31, 1987, was absent on account of elected-officer service, shall receive full service credit in the Public Employees’ Retirement System; provided that, not later than April 30, 1988, both of the following conditions are met:

(A) The employee makes a written request to the employer for a leave of absence for the period of the elected-officer service.

(B) The employee organization of which the employee is an elected officer pays to the employee’s school district an amount equal to the required Public Employees’ Retirement System member and employer retirement contributions, as prescribed by this section.

(2) The school district, following this written request and payment, shall transmit the amount received to the Public Employees’ Retirement System, informing it of the period of the employee’s leave of absence. The Public Employees’ Retirement System shall credit the employee with all service credit earned for the period of the elected-officer leave of absence.

(3) If the employee has been compensated by the school district for the period of the service, then, as a condition to the employee’s entitlement to service credit for this period, the school district shall be reimbursed by the employee organization for the amount of the compensation.

(4) The provisions of this subdivision shall apply retroactively to all service as an elective officer in a public employee organization occurring after August 31, 1987.

(h) This section shall not apply to an employee who is subject to a collective bargaining agreement that expressly provides for a leave of absence without loss of compensation for participation in authorized activities as an elected officer or an unelected member of the public employee organization.

(Amended by Stats. 2012, Ch. 804, Sec. 1. Effective January 1, 2013.)






ARTICLE 5 - Merit System Inclusion

45220

(a) “Common board” as used in this article means a board with identical members that governs more than one school district. “Common administration” as used in this section means the administration by a person employed by governing boards of more than one district or a common board to act as chief executive officer for more than one school district.

(b) The term “a district whose average daily attendance is 3,000 or greater” shall be construed to include any district which is the only district under the jurisdiction of the county superintendent of schools regardless of its average daily attendance. It shall also include districts governed by a “common board” or which use a “common administration,” as defined in this section.

(Enacted by Stats. 1976, Ch. 1010.)



45221

(a) On or after the effective date of this section the classified employees of any district whose average daily attendance is 3,000 or greater, may, in accordance with this article, petition the governing board to make the provisions of Article 6 (commencing with Section 45240) of this chapter applicable to their employer district. That petition shall read substantially as follows:

“We, the undersigned classified employees of the _______________ (name of school district), constituting 15 percent or more of the classified personnel entitled to vote, request the governing board to submit to election the question of whether or not the merit (civil service) system shall become applicable to this district.

NAME

POSITION CLASSIFICATION”

“Classified employee,” as used in this section, shall be construed to include all personnel who are a part of the classified service as defined in Section 45103.

(b) Within 120 days after receipt of the petition the governing board shall do all of the following:

(1) Obtain the services of competent and qualified persons to present the pros and cons of the issue. Notwithstanding this paragraph, the classified employees who submitted the petition may select the person or persons to present the proponent position on the issue.

(2) Provide adequate and ample opportunity for all of its classified personnel to attend one or more meetings at which the issue is presented.

(3) Having complied with paragraphs (1) and (2), conduct an election by secret ballot of its classified personnel to determine whether or not they desire to make the merit system applicable to the district. The ballot shall read:

“Shall the merit (civil service) system for classified employees be applicable in the ____________ (name of school district)?

☐ Yes

☐ No”

Although the ballot shall not require the employees’ signatures or other personal identifying requirements, the governing board shall devise an identification system to ensure against fraud in the balloting process.

(4) The governing board shall appoint a three- or five-person tabulating committee, at least one member of which shall be a member of the governing board, to canvass the ballots and present the results to the governing board. If a simple majority votes in favor of the merit system, that system shall become applicable in the district.

(c) The tabulating committee required under this section shall certify the results of the election to the governing board at the next regular or special meeting of the board following the date the committee completes tabulation of the votes. If the tabulating committee completes the tabulation on the same day that the governing board meets in regular or special session, the committee shall certify the results of the election to the board at that meeting.

(Amended by Stats. 1991, Ch. 146, Sec. 1.)



45222

Effective upon certification to a governing board by a tabulating committee that an election, as authorized in Section 45221 of this code, has been successful, all of the provisions of Article 6 (commencing with Section 45240) of this chapter that can reasonably be construed to be applicable to classified employees shall be applicable.

All of the provisions of Article 6 (commencing with Section 45240) of this chapter shall become fully effective upon appointment of at least two members of the personnel commission.

The commission shall immediately adopt existing rules and regulations of the district relating to classified personnel pending the establishment of its rules and which are not inconsistent with law.

(Enacted by Stats. 1976, Ch. 1010.)



45223

The governing board of a school district whose average daily attendance is less than 3,000 may, by affirmative vote of a majority of its members, adopt the procedure set forth in Article 6 (commencing with Section 45240) of this chapter. The motion or a resolution for adoption of the system shall specify the date that the provisions of Article 6 shall be applicable to the classified employees of the district, which shall not be later than July 1 next following the date of adoption.

(Enacted by Stats. 1976, Ch. 1010.)



45224

The governing board of a school district whose average daily attendance is 3,000 or more may, by affirmative vote of a majority of its members, and a county superintendent of schools, with the consent of the majority of the members of the county board of education, adopt the procedure set forth in Article 6 (commencing with Section 45240) of this chapter, provided a lawful petition has not been received as authorized in Section 45221, or may adopt the procedure at any time after a two-year period has elapsed following an unsuccessful election conducted in accordance with Section 45221 of this code.

The motion, order, or resolution for adoption of the procedure shall specify the date that the provisions of Article 6 shall be applicable to classified employees, which shall not be later than July 1 next following the date of adoption.

(Enacted by Stats. 1976, Ch. 1010.)



45224.5

The procedure set forth in Article 6 (commencing with Section 45240) of this chapter may also be adopted by a majority of the voting electors of the school districts assenting to the plan after it has been placed on the ballot upon the written petition of qualified electors not less in number than 10 percent of the number voting in the last election for a member of the governing board. The question of adoption shall be placed on the ballot at the next regular governing board member election, or the next primary or general election in a general election year, whichever is earlier after receipt of the petition by the registrar of voters.

The ballot measure shall specify the date that the provisions of Article 6 (commencing with Section 45240) of this chapter shall be applicable to classified employees, which shall not be later than July 1 next following the date of adoption.

(Enacted by Stats. 1976, Ch. 1010.)



45225

When an election has been held, as authorized in this article, and fails to receive a simple majority affirmative vote, the classified employees of that district may not again petition for an election until at least two years has elapsed since the last election.

(Enacted by Stats. 1976, Ch. 1010.)



45226

Any person who intimidates, coerces, or discriminates in any way against any classified employee for the doing of any act authorized herein shall be personally liable to such employee for all damages suffered thereby and such exemplary damages as the court may allow.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Merit System

45240

A school district that adopts the provisions of this article in accordance with Section 45222 or 45224.5 shall appoint a personnel commission in the manner prescribed in Sections 45245, 45246 and 45247. The personnel commission shall appoint a director in the manner provided in Section 45264 after appointment of at least two members.

(Amended by Stats. 2005, Ch. 547, Sec. 1. Effective January 1, 2006.)



45241

In any district in which the procedure set forth in this article has been incorporated the governing board shall employ, pay, and otherwise control the services of persons in positions not requiring certification qualifications only in accordance with the provisions of this article.

No governing board shall remove a position from the classified service by title assignment or otherwise which would then require an incumbent to be credentialed if such position is not required by this code to be designated as certificated.

(Enacted by Stats. 1976, Ch. 1010.)



45243

In any district that has adopted this article there shall be appointed a personnel commission composed of three members. If two or more districts are under the jurisdiction of governing boards of identical personnel, only one commission shall be appointed. In those cases this article shall apply alike to all of the districts, and the expenses of the commission shall be paid out of the general funds of all of the districts in proportion to the benefits derived therefrom as determined by the governing board.

(Amended by Stats. 2000, Ch. 1, Sec. 3. Effective February 22, 2000.)



45243.5

Notwithstanding Section 45243, in the case of a unified district and a community college district which are under the jurisdiction of governing boards of identical personnel and which had a majority of their population within an incorporated city which had a population between 70,000 and 75,000 as of the 1950 census, the governing board may, by affirmative vote of the majority of its members, elect to make the provisions of this article applicable to each of the districts individually and separately. In such cases, the expenses of the commission shall be paid out of general funds of the districts in proportion to the benefits derived therefrom as determined by the governing board.

In the case of action by the governing board to make the provisions of this article applicable to each of the districts individually and separately, and notwithstanding any other provision of law, the rights of persons employed in positions not requiring certification qualifications shall continue in the same manner as if such separation had not occurred, except that such rights shall be limited to the district in which the person is employed on the day such action is taken by the governing board. For purposes of determining seniority, employment shall be deemed to have commenced as of the date of original employment in either the unified district or the community college district.

(Added by Stats. 1980, Ch. 101, Sec. 1. Effective May 16, 1980.)



45244

(a) To be eligible for appointment or reappointment to the commission a person shall meet both of the following requirements:

(1) Be a registered voter and resident within the territorial jurisdiction of the school district.

(2) Be a known adherent to the principle of the merit system. No member of the governing board of any school district or a county board of education shall be eligible for appointment, reappointment, or continuance as a member of the commission. During his or her term of service, a member of the commission shall not be an employee of the school district.

(b) As used in this section, residence is that place in which his or her habitation is fixed, wherein the person has the intention of remaining, and to which, whenever he or she is absent, the person has the intention of returning. At a given time, a person may have only one residence.

(c) As used in this section, “known adherent to the principle of the merit system,” with respect to a new appointee, means a person who by the nature of his or her prior public or private service has given evidence that he or she supports the concept of employment, continuance in employment, in-service promotional opportunities, and other related matters on the basis of merit and fitness. As used in this section, “known adherent to the principle of the merit system,” with respect to a candidate for reappointment, means a commissioner who has clearly demonstrated through meeting attendance and actions that he or she does, in fact, support the merit system and its operation.

(Amended by Stats. 2000, Ch. 1, Sec. 4. Effective February 22, 2000.)



45245

One member of the personnel commission shall be appointed by the governing board of the district and one member, nominated by the classified employees of the district, shall be appointed by the governing board of the district. Those two members shall, in turn, appoint the third member.

As used in this section, “classified employees” shall mean an exclusive representative which represents the largest number of noncertificated employees in a unit or units within the district. If there is no exclusive representative within the district, the governing board shall, by written rule, prescribe the method by which the recommendation is to be made by its classified employees.

(Amended by Stats. 2000, Ch. 1, Sec. 5. Effective February 22, 2000.)



45246

(a) Within 30 days after adoption of the system, the governing board shall publicly announce its intended appointee or appointees, as appropriate, and the appointee or appointees, as appropriate, nominated by its classified employees. As soon after their appointment as practicable but within 30 days, the appointed members shall announce their intended appointee for the third member. They may consider the recommendations of the governing board, the classified employees, or other concerned citizens. If these members do not announce their intended appointee within the 30-day period, the Superintendent of Public Instruction shall make the appointment.

“Adoption of the system” means, in the case of Section 45221, the day on which a successful election is certified to the governing board or, in the case of Section 45224, the day the governing board approves a motion, order, or resolution to adopt the system regardless of the date specified for operational commencement of the system.

(b) Where a system is already in existence and a vacancy will exist on December 1, by not later than September 30:

(1) The governing board shall publicly announce the name of the person it intends to appoint or reappoint, if the vacancy is its appointee.

(2) The appointee of the governing board and the appointee or appointees of the classified employees shall publicly announce the name of the person they intend to appoint, if the vacancy is their appointee.

If the governing board and the classified employees of the district are unable to agree upon a nomination by September 30, the Superintendent of Public Instruction shall make the appointment within 30 days.

(c) Where a system is already in existence and a vacancy in a position nominated by the classified employees will occur, the classified employees shall submit the name of its nominee to the governing board at least 30 days before the date on which the vacancy will occur and the governing board shall appoint that nominee to be effective on the date on which the vacancy would occur.

(d) At a board meeting to be held after 30 and within 45 days of the dates specified in subdivision (a) and paragraph (1) of subdivision (b), as the case may be, the governing board in open hearing shall provide the public and employees and employee organizations the opportunity to express their views on the qualifications of those persons recommended by the governing board for appointment.

The board at the time may make its appointment or may make a substitute appointment or recommendation without further notification or public hearing.

In the case of the nominees of the classified employees, the board shall appoint the nominee, unless the classified employees voluntarily withdraw the name of the nominee and submit the name of a new nominee. In the latter case, the board then shall appoint the new nominee.

(e) If a vacancy exists because of a failure of the classified employees to agree on a nominee, the board may make an emergency appointment as authorized in subdivision (b) of Section 45248. If there is no personnel director, the board nevertheless may make an emergency interim appointment under this subdivision.

(f) At the next regularly scheduled personnel commission meeting to be held after 30 days from adoption of the system, as specified in subdivision (a), or at the next regularly scheduled personnel commission meeting to be held after 30 days from the day the intended appointee is announced, as specified in paragraph (2) of subdivision (b), as the case may be, the appointee of the governing board and the appointee nominated by the classified employees shall, in an open hearing, provide the public and employees and employee organizations the opportunity to express their views on the qualifications of each candidate recommended for the vacancy. Each candidate shall be invited to this meeting.

The appointee of the governing board and the appointee nominated by the classified employees may make their appointment or may make a substitute appointment or recommendation without further notification or public hearing.

(g) A commissioner whose term has expired may continue to discharge the duties of the office until a successor is appointed, but for no more than 90 calendar days.

(Amended by Stats. 2000, Ch. 1, Sec. 6. Effective February 22, 2000.)



45247

Appointees to a commission in a district which has newly adopted the system shall take office upon receipt of notification of appointment but the term of office shall run from noon of the first day of December next succeeding.

In school districts with a three-member personnel commission, the initial appointee of the governing board shall serve a three-year term, and the term of the appointee recommended by classified employees, and the third member selected by the two other members shall be for two years and one year respectively.

In school districts which have elected to establish a five-member personnel commission, one of the initial appointees of the governing board, and one of the initial appointees nominated by the classified employees shall serve three-year terms. The term of the other initial appointee of the governing board, and the other initial appointee nominated by the classified employees of the district, shall be for two years, and the term of the appointee selected by the other members of the commission shall be for one year.

Subsequent terms shall be for three years commencing at noon the first day of December.

A three-member commission may perform any act authorized or required by law when two members have been appointed.

A five-member commission may perform any act authorized or required by law when three members have been appointed.

(Amended by Stats. 1985, Ch. 723, Sec. 5.)



45248

(a) Appointment to vacancies occurring subsequent to the initial appointment shall be made by the original appointing authority either for a new full term or to fill an unexpired term. The procedures required in Sections 45245 and 45246 shall be followed in the appointment and recommendation for appointment to fill vacancies occurring subsequent to the initial appointments.

(b) Notwithstanding subsection (a) the governing board at the request of the personnel director shall declare that an emergency exists and shall make an interim appointment to fill a vacancy or vacancies to insure the continuance of the functions of the personnel commission. An interim appointment shall terminate on the date the notification of permanent appointment is received by the appointee.

(c) An interim appointee must meet the requirements of Section 45244 and be free of the restrictions contained therein.

(d) An interim appointment in no event shall be valid for more than 60 days.

(Enacted by Stats. 1976, Ch. 1010.)



45249

(a) (1) After January 1, 2001, the classified employees of any school district that has already adopted this article on September 17, 1965, may, in accordance with this article, petition the governing board to request that the process to determine how personnel commission members are appointed be determined by a majority vote of the classified employees entitled to vote. That petition shall read substantially as follows:

“We, the undersigned classified employees of the ____________ (name of school district), constituting 15 percent or more of the classified personnel entitled to vote, request the governing board to submit to an election the question of how personnel commission members shall be appointed.
NAME ____ POSITION CLASSIFICATION _____________”

(2) “Classified employee,” as used in this section, shall be construed to include all personnel who are a part of the classified service as defined in Section 45103.

(b) (1) Within 90 days after receipt of a petition pursuant to subdivision (a), the governing board shall conduct an election by secret ballot of its classified personnel to determine the following question and the ballot shall read:

“Shall personnel commission members in the ____________ (name of school district) be appointed as follows:

(A) One member appointed by the governing board of the district.

(B) One member appointed by the classified employees of the district.

(C) Those two members shall, in turn, appoint the third member.
____ Yes
____ No”

(2) Although the ballot conducted pursuant to paragraph (1) shall not require the employees’ signatures or other personal identifying requirements, the governing board shall devise an identification system to ensure against fraud in the balloting process.

(3) The governing board shall appoint a three- to five-person tabulating committee. At least one member of the committee shall be a member of the governing board, to canvass the ballots and present the results to the governing board and one member shall be a classified employee nominated by the exclusive representative of the classified employees of the district. If a simple majority votes in favor of the process for appointing personnel commission members, that process shall become applicable in the district as follows:

(A) The first vacancy on the commission shall be filled by a person nominated by the classified employees of the district.

(B) The second vacancy on the commission shall be filled by a person appointed by the governing board of the district.

(C) The third vacancy of the commission shall be appointed by the first two members.

(4) If the ballot conducted pursuant to paragraph (2) fails to pass, personnel commission members shall be appointed in accordance with the procedure described in subdivision (c), and a petition by the classified employees for another election shall not occur sooner than two years after an election.

(c) (1) Subject to subdivisions (a) and (b), in a school district that has already adopted this article on September 17, 1965, members of the personnel commission shall be appointed by the Superintendent of Public Instruction who shall consider the recommendation of the governing board and other interested parties. Subsequent appointments shall be made in accordance with this section.

(2) No later than 90 days before making the appointment, the Superintendent of Public Instruction shall notify the classified employees and the governing board, in writing, of the vacancy on the personnel commission and provide them with guidelines and procedures for making a recommendation and challenging a nomination. If a vacancy occurs during the term of a member of the personnel commission, the superintendent may appoint a new member after providing the foregoing notice no later than 30 days before making the appointment.

A commissioner whose term has expired may continue to discharge the duties of the office until a successor is appointed but for no more than 90 calendar days.

(d) As used in this section, “classified employees” means an organization of classified employees that represents the greatest number of classified employees of the district as determined by the board. If no organization exists within the district, the governing board, by written rule, shall prescribe the method by which the recommendation is to be made by its classified employees.

(Amended by Stats. 2000, Ch. 488, Sec. 1. Effective January 1, 2001.)



45250

The governing board may authorize payment to members of the commission an amount not to exceed fifty dollars ($50) per meeting and not to exceed two hundred fifty dollars ($250) per month.

(Amended by Stats. 1985, Ch. 723, Sec. 7.)



45251

In a unified school district with an average daily attendance in excess of 400,000, the governing board may authorize payment to members of the commission an amount not to exceed one hundred dollars ($100) per meeting, and not to exceed five hundred dollars ($500) per month.

(Amended by Stats. 1985, Ch. 723, Sec. 8.)



45252

The governing board shall provide the commission with suitable office accommodations.

(Enacted by Stats. 1976, Ch. 1010.)



45253

(a) The commission shall prepare an annual budget for its own office which, upon the approval of the county superintendent of schools, shall be included by the governing board in the regular budget of the school district. The annual budget of the commission may include amounts for the purposes of Section 45255.

(b) The budget shall be prepared for a public hearing by the commission to be held not later than May 30 of each year, or at a date agreed upon between the governing board and the personnel commission to coincide with the process of adoption of the school district budget. The commission shall forward a copy of its proposed budget to the governing board indicating the time, date and place for the public hearing of the budget and shall invite board and district administration representatives to attend and present their views. The commission shall fully consider the views of the governing board prior to adoption of its proposed budget. The commission shall then forward its proposed budget to the county superintendent of schools for action.

(c) If the county superintendent of schools proposes to reject the budget as submitted by the commission of a school district, he or she shall, within 30 days after the commission’s submission of the budget, hold a public hearing on the proposed rejection within the affected district. He or she shall have informed both the commission and the governing board of the date, time and place of the hearing. He or she may after the public hearing either reject, or, with the concurrence of the commission, amend the proposed budget. In the absence of agreement between the personnel commission and the county superintendent, the budget of the preceding year shall determine the amount of the new budget, and the items of expenditure shall be determined by the commission.

(d) If the county superintendent of schools proposes to reject the budget as submitted by the personnel commission of a county office of education, the county superintendent shall contract with the Office of Administrative Hearings of the State of California for an administrative law judge to conduct a public hearing on the proposed rejection. The administrative law judge shall render findings and any proposed amendments, if any, to the proposed budget. The personnel commission may accept or reject the findings and proposed amendments. If the personnel commission rejects the findings and proposed amendments, if any, of the administrative law judge, the budget of the preceding year shall determine the amount of the new budget, and the items of expenditure shall be determined by the commission.

(e) The procedures of subdivision (d) apply if an individual serves as both the county superintendent of schools and the superintendent of a school district within the county.

(Amended by Stats. 1995, Ch. 652, Sec. 3. Effective January 1, 1996.)



45254

The budget for the first year of the personnel commission of the school district shall be determined by the personnel commission, in conjunction with the governing board of the school district. In the absence of an agreement between the personnel commission and the governing board, the commission shall forward its proposed budget to the county superintendent of schools, who shall determine the budget based upon the average of personnel commission budgets of the same type of school districts that have comparable enrollment within the county. In the absence of comparable school districts within the county, comparable statewide averages shall be used. The governing board shall provide funds to support the work of the personnel commission.

(Amended by Stats. 1993, Ch. 368, Sec. 1. Effective January 1, 1994.)



45255

The commission may, with respect to the staff of the commission, expend funds for their orientation, training, retraining, and development and for any purpose prescribed by Article 9 (commencing with Section 45380) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



45256

(a) The commission shall classify all employees and positions within the jurisdiction of the governing board or of the commission, except those that are exempt from the classified service, as specified in subdivision (b). The employees and positions shall be known as the classified service. “To classify” shall include, but not be limited to, allocating positions to appropriate classes, arranging classes into occupational hierarchies, determining reasonable relationships within occupational hierarchies, and preparing written class specifications.

(b) All of the following are exempt from the classified service:

(1) Positions which require certification qualifications.

(2) Full-time students employed part time.

(3) Part-time students employed part time in any college workstudy program, or in a work experience education program conducted by a community college district pursuant to Article 7 (commencing with Section 51760) of Chapter 5 of Part 28 and that is financed by state or federal funds.

(4) Apprentice positions.

(5) Positions established for the employment of professional experts on a temporary basis for a specific project by the governing board or by the commission when so designated by the commission.

(6) Part-time playground positions, where the employee is not otherwise employed in a classified position. Part-time playground positions shall be considered part of the classified service when the employee in the position also works in the same school district in a classified position.

(c) (1) Employment of either full-time or part-time students in any college workstudy program, or in a work experience education program shall not result in the displacement of classified personnel or impair existing contracts for services.

(2) Nothing in this section shall prevent an employee, who has attained regular status in a full-time position, from taking a voluntary reduction in time and retaining his or her regular status under the provisions of this law.

(d) No person whose contribution consists solely in the rendition of individual personal services and whose employment does not come within the scope of the exceptions listed above shall be employed outside the classified service.

(e) A part-time position is one for which the assigned time, when computed on an hourly, daily, weekly, or monthly basis, is less than 871/2 percent of the normally assigned time of the majority of employees in the classified service.

(Amended by Stats. 2002, Ch. 1100, Sec. 3. Effective January 1, 2003.)



45256.5

(a) The governing board of a school district may adopt a resolution designating certain positions as senior management of the classified service. Notwithstanding the provisions of Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, the decision of the governing board shall not be deemed a matter subject to negotiation, but shall be subject to review by the Public Employment Relations Board.

(b) Employees whose positions are designated as senior management of the classified service shall be a part of the classified service and shall be afforded all rights, benefits, and burdens of other classified employees, except that they shall be exempt from all provisions relating to obtaining permanent status in a senior management position.

(c) Positions in the senior management of the classified service shall be filled from an unranked list of eligible persons who have demonstrated managerial ability who have been found qualified for the positions as specified by the district superintendent and determined by the personnel commission.

(d) Notice of reassignment or dismissal from a position in the senior management of the classified service shall be provided in accordance with the provisions of Section 35031.

(Amended by Stats. 1983, Ch. 1302, Sec. 16.5. Effective September 30, 1983.)



45258

In addition to the exemptions authorized in Section 45256, there shall be exempt from the classified service positions established for the employment of community representatives in advisory or consulting capacities for not more than 90 working days, or a total of 720 hours, in a fiscal year, provided that:

(1) The authorized duties are not those normally assigned to a class of positions in the classified service.

(2) The authorized duties are approved by the personnel commission in advance of employment.

(3) A regular classified employee of the school district shall not receive a concurrent appointment to such a position.

(Amended by Stats. 1984, Ch. 863, Sec. 1.)



45259

If the governing board of any school district establishes positions and restricts initial appointment of new employees to mentally, physically, or developmentally disabled persons, then such positions shall, in addition to the regular class title, be classified as “restricted.” The positions shall be part of the classified service and persons so employed shall be classified employees for all purposes except they shall not be subject to the provisions of Section 45272 or 45273, and that they shall not acquire permanent status or seniority credit and shall not be eligible for promotion into the regular classified service until they have complied with the provisions of subdivision (c) of Section 45105.

(Amended by Stats. 1981, Ch. 151, Sec. 1.)



45260

(a) The commission shall prescribe, amend, and interpret, subject to this article, such rules as may be necessary to insure the efficiency of the service and the selection and retention of employees upon a basis of merit and fitness. The rules shall not apply to bargaining unit members if the subject matter is within the scope of representation, as defined in Section 3543.2 of the Government Code, and is included in a negotiated agreement between the governing board and that unit. The rules shall be binding upon the governing board, but shall not restrict the authority of the governing board provided pursuant to other sections of this code.

(b) No rule or amendment which would affect classified employees who are represented by a certified or recognized exclusive bargaining representative shall be adopted by the commission until the exclusive bargaining representative and the public school employer of the classified employees who would be affected have been given reasonable notice of the proposal.

(Amended (as amended by Stats. 1982, Ch. 1514, Sec. 1) by Stats. 1984, Ch. 521, Sec. 6.)



45261

(a) The rules shall provide for the procedures to be followed by the governing board as they pertain to the classified service regarding applications, examinations, eligibility, appointments, promotions, demotions, transfers, dismissals, resignations, layoffs, reemployment, vacations, leaves of absence, compensation within classification, job analyses and specifications, performance evaluations, public advertisement of examinations, rejection of unfit applicants without competition, and any other matters necessary to carry out the provisions and purposes of this article.

(b) With respect to those matters set forth in subdivision (a) which are a subject of negotiation under the provisions of Section 3543.2 of the Government Code, such rules as apply to each bargaining unit shall be in accordance with the negotiated agreement, if any, between the exclusive representative for that unit and the public school employer.

(Amended by Stats. 1977, Ch. 1014.)



45262

(a) The rules of the commission and copies of this article shall be printed and made available or electronically transmitted to each school, office, and permanent worksite where employees report, and shall be distributed to school libraries for loan to employees.

(b) Within one year of the adoption of the merit system, the commission shall adopt rules pursuant to Section 45260 and shall give to each new regular employee a handbook that summarizes the basic rules and working conditions for classified employees and provides information regarding access to copies of the complete rules and the merit system.

(Amended by Stats. 2005, Ch. 547, Sec. 2. Effective January 1, 2006.)



45263

The commission may classify as apprentice positions certain positions where the principal requirement is that of learning to perform efficiently, by study and practice, specific duties concerning which a definite plan of systematic instruction and special supervision has been approved by the California Apprenticeship Council for the designated trade.

The apprenticeship training plan adopted by the governing board of the school district must be approved by the California Apprenticeship Council.

No assignment to any position classified as an apprentice position shall be allowed to continue beyond the predetermined apprenticeship period approved by the California Apprenticeship Council for the designated trade, except that the school district’s joint apprenticeship committee may approve retention of an employee as an apprentice up to six months beyond the predetermined apprentice period.

Selection of eligibles shall be made in accordance with their position on employment lists established by competitive or qualifying examinations.

The provisions of Section 45134 shall be applicable to apprentice positions, provided that relative age may be considered as a factor in the ranking of candidates for apprentice positions.

Credit for prior training in a regularly indentured apprenticeship program shall be given to qualified candidates.

In all cases of apprenticeship probationary periods, the standards of duration and qualifications shall be fixed by the commission insofar as they do not exceed the maximum standards set up by the California Apprenticeship Council. Termination for cause may be prescribed for any apprentice who fails to attain the predetermined standards of apprenticeship or for causes as prescribed by the rules of the commission.

The commission shall recommend to the governing board a graduated scale of compensation rates for the various levels of apprentices, taking into consideration the percentage relationship to the districts’ journeyman wage of the trade as provided in the statement of policies of the California Apprenticeship Council.

The commission may determine that promotional examinations shall be held for entrance into various levels of apprentice positions and entrance into journeyman positions in a skilled trade.

(Enacted by Stats. 1976, Ch. 1010.)



45264

The commission shall appoint a personnel director within 90 days after the adoption of a merit system from an eligibility list established from a competitive examination given under the auspices of the commission. The commission shall appoint all employees paid from funds budgeted for the support of the commission and shall supervise the activities of those employees that are performed as part of the functions of the commission. Such employees shall be appointed from eligibility lists established pursuant to the provisions of this article, be classified employees of the school district and be accorded all the rights, benefits, and burdens of any other classified employee serving in the regular service of the district, including representation by the appropriate exclusive representative, if any.

(Amended (as amended by Stats. 1981, Ch. 784, Sec. 5) by Stats. 1984, Ch. 521, Sec. 8.)



45265

Notwithstanding the provisions of Section 45264, the personnel commission, in a school district or a county superintendent of schools office employing 100 or fewer classified employees, may, with the consent of a majority of the classified employees, contract for the services of a qualified personnel director with another school district having the merit (civil service) system, or a city or a county governmental agency if the city or county has a civil service system for the management of its employee personnel.

Such a contract shall be for not more than two years and may be extended, with the approval of a majority of the classified employees, for additional periods not to exceed two years at one time.

If at the end of any contract period the district or county superintendent’s office is employing more than 100 classified employees, the personnel commission shall then comply with the provisions of Section 45264.

A contract approved under the provisions of this section shall become null and void in the event of district reorganization when the provisions of the contract, if continued in force would supersede or be in conflict with the provisions of Sections 45119 or 45120.

(Enacted by Stats. 1976, Ch. 1010.)



45266

(a) The personnel director shall be responsible to the commission for carrying out all procedures in the administration of the classified personnel in conformity with this article and the rules of the commission, and shall be free of prejudgment or bias in order to ensure the impartiality of the commission. He or she shall also act as secretary of the commission and shall prepare, or cause to be prepared, an annual report which shall be sent by the commission to the governing board.

(b) A personnel director shall not advise or make recommendations to the commission regarding any disciplinary action appealed to the commission under Section 45305, if the personnel director is the party who brought the action against the employee.

(Amended by Stats. 1985, Ch. 730, Sec. 1.)



45267

The provisions of Sections 45123, 45124, 45160, 45198, 45199, 45201, and 45202 are applicable to the employees of school districts which have adopted a merit system pursuant to the procedure set forth in this article.

This section is declaratory of existing law. The sections here enumerated are to be construed and applied in the same manner and with the same effect as when they were applicable to the employees of such school districts prior to the enactment of Section 45100 by Chapter 1267 of the Statutes of 1959, and in accordance with the applicable provisions of this article and the rules of the Personnel Commission.

(Enacted by Stats. 1976, Ch. 1010.)



45268

The commission shall recommend to the governing board salary schedules for the classified service. The governing board may approve, amend, or reject these recommendations. No amendment shall be adopted until the commission is first given a reasonable opportunity to make a written statement of the effect the amendments will have upon the principle of like pay for like service. No changes shall operate to disturb the relationship which compensation schedules bear to one another, as the relationship has been established in the classification made by the commission.

(Enacted by Stats. 1976, Ch. 1010.)



45269

Any person who has been continuously employed in a position defined as a position in the classified service for a period of six months immediately preceding the date on which the procedure set forth in this article is adopted shall be deemed to be in the permanent classified service. No layoff or suspension of service during the time when the schools of the district are not in session shall count as an interruption of continuous service.

(Enacted by Stats. 1976, Ch. 1010.)



45270

All persons who have been continuously employed by a school district for less than six months immediately preceding the date on which the procedure set forth in this article is adopted shall be deemed to hold their positions under probationary classification.

(Enacted by Stats. 1976, Ch. 1010.)



45271

Any employee serving in a certificated position whose position is by virtue of change of law or based upon an evaluation made pursuant to subdivision (a) of Section 44065 of the duties of the employee and subject to Section 45285 shall be deemed to be in the classified service shall without examination become a member of the classified service in accordance with the terms of Sections 45269 and 45270. Full seniority rights shall be retained, except that no seniority credit shall be allowed by virtue of previous certificated service in case of layoff for lack of funds or lack of work.

Any employee serving in a classified position whose position is by virtue of change of law deemed to be in the certificated service shall without examination become an employee of the certificated service and shall be deemed to have the necessary certification qualifications for that position. Full seniority rights will be retained, except that no seniority credit will be allowed by virtue of previous classified service in case of layoff for lack of funds or lack of work. Any such person who has been continuously employed in a regular position in the classified service for the length of time necessary to acquire permanency as a certificated employee shall be deemed to be a permanent certificated employee of the district. Any such person serving in a regular position in the classified service for an amount of time less than that deemed to be necessary to acquire permanency as a certificated employee shall be a certificated probationary employee of the district. That regular classified service shall be considered as probationary service toward the attainment of permanency by a certificated employee of the district.

(Amended by Stats. 1995, Ch. 652, Sec. 5. Effective January 1, 1996.)



45272

(a) All vacancies in the classified service shall be filled pursuant to this article and the rules of the commission, from applicants on eligibility lists which, wherever practicable, as determined by the commission, shall be made up from promotional examinations, or appointments may be made by means of transfer, demotion, reinstatement, and reemployment in accordance with the rules of the commission. All applicants for promotional examinations shall have the required amount of service in classes designated by the commission or meet the minimum qualifications of education, training, experience, and length of service, which shall be determined by the commission to be appropriate for the class for which they have applied. Any promotional applicant who has served the required amount of time in a designated class or who meets the minimum qualifications for admission to a promotional examination shall be admitted to the examination. The commission shall place applicants on the eligibility lists in the order of their relative merit as determined by competitive examinations. The final scores of candidates shall be rounded to the nearest whole percent for all eligibles. All eligibles with the same percentage score will be considered as having the same rank. Appointments shall be made from the eligibles having the first three ranks on the list who are ready and willing to accept the position.

(b) Upon the request of a majority of the members of the governing board of a district, the commission may exempt one or more executive secretarial positions from the requirements of this section. Exemptions authorized under this subdivision shall be limited to executive secretarial positions reporting directly to members of the governing board, the district superintendent, or not more than four principal deputies of the district superintendent, or all of these positions.

Any person employed in an exempt executive secretarial position shall continue to be afforded all of the rights, benefits, and burdens of any other classified employee serving in the regular service of the district, except he or she shall not attain permanent status in an executive secretarial position. Positions of executive secretary shall be filled from an unranked list of eligible employees who have been found to be qualified for the positions as specified by the district superintendent and determined by the personnel commission. Any person whose services in an executive secretarial position are discontinued for a cause other than a cause for disciplinary action specified in this code or in a rule of the commission shall have the right to return to a position in a classification he or she previously occupied or, if that classification no longer exists, in a similar classification, as determined by the commission.

Nothing contained in this section shall authorize the selection of eligible candidates in circumvention of the affirmative action programs of any school district.

(Amended by Stats. 1995, Ch. 652, Sec. 6. Effective January 1, 1996.)



45273

Examinations shall be administered objectively, and shall consist of test parts that relate to job performance.

For classes of positions deemed by the commission to require an oral examination, the oral examination board shall include at least two members. Where a structured objective examination is to be administered to the entire field of candidates, a single member oral examination board may be utilized. A “structured objective examination” means, for this purpose, an examination for which the examiner exercises no discretion in the selection of the questions or in the evaluation of the answers.

Unless specifically directed to evaluate candidates’ technical knowledge and skills, the oral examination board shall confine itself to evaluating general fitness for employment in the class. When the oral examination board is directed to evaluate technical knowledge and skills, at least two members of the board shall be technically qualified in the specified occupational area. Members of the governing board or personnel commission shall not serve on an oral examination board. A district employee may serve on an oral examination board if he or she is not at the first or second level of supervision over a vacant position in the class for which the examination is held.

The personnel commission shall provide for the proceedings of all oral examinations to be electronically recorded. In no case will an oral examination board be provided with confidential references on employees of the district who are competing in promotional examinations. Scores achieved by the candidate on other parts of the examination shall not be made available to the oral examination board.

(Amended by Stats. 1995, Ch. 652, Sec. 7. Effective January 1, 1996.)



45274

Examination records, including any recordings and the rating sheet of each member of the oral board for each candidate, shall be retained by the personnel commission for a period of not less than 90 days after promulgation of an eligibility list. The commission shall prescribe procedures whereby candidates may review and protest any part of an examination. In promotional examinations for classes for which continuous examination procedures have not been authorized, the review and protest period shall be held prior to regular appointment from the eligibility list. Examination records shall not be available to the public or to any person for any purpose not directly connected with the examination and shall be considered confidential but shall, within reasonable time limits, be made available to a candidate or his or her representative.

(Amended by Stats. 1995, Ch. 652, Sec. 8. Effective January 1, 1996.)



45276

The governing board shall fix the duties of all positions a part of the classified service as required by Section 45109. The board may recommend the minimum educational and work experience requirements for classified positions to the personnel commission. Minimum qualification requirements shall be subject to approval of the commission.

In approving minimum educational and work experience requirements for classified positions, the commission shall insure that such requirements reasonably relate to the duties of the position, as established by the governing board, and that they will admit an adequate field of competition. No requirements may be approved which unduly or unreasonably restrict the field of competition.

The position duties shall be prescribed by the board and qualification requirements for the position class shall be prepared and approved by the commission, required by this section, prior to issuance of an announcement calling for a competitive examination to fill position vacancies.

(Enacted by Stats. 1976, Ch. 1010.)



45277

Appointments may be made from other than the first three ranks of applicants on the eligibility list when the ability to speak, read, or write a language in addition to English or possession of a valid driver’s license is a requirement of the position to be filled. The recruitment bulletin announcing the examination shall indicate the special requirements which may be necessary for filling one or more of the positions in the class. Where such a position is to be filled, using the authority of this section, the appointment shall be made from among the highest three ranks of applicants on the appropriate eligibility list who meet the special requirements and who are ready and willing to accept the position.

If there are insufficient applicants who meet the special requirements, an employee who meets the special requirements may receive provisional appointments which may accumulate to a total of 90 working days. Successive provisional appointments of 90 working days or less each may be made in the absence of an appropriate eligibility list containing applicants who meet the special requirements if the personnel commission finds that the requirements of subdivisions (a) and (b) of Section 45288 have been met. These appointments may continue for the period of the provisional appointment, but may not be additionally extended if certification can later be made from an appropriate eligibility list.

(Amended by Stats. 1984, Ch. 781, Sec. 1.)



45277.5

Notwithstanding Section 45277, in a school district with a pupil population over 400,000, the following shall apply:

(a) An appointment may be made from other than the first three ranks of eligible applicants on the eligibility list if one or more of the following are required for successful job performance of a position to be filled:

(1) The ability to speak, read, or write a language in addition to English.

(2) A valid driver’s license.

(3) Specialized licenses, certifications, knowledge, or ability, as determined by the school district personnel commission, that cannot reasonably be acquired during the probationary period.

(4) A specific gender, if it is a bona fide occupational qualification.

(b) The recruitment bulletin announcing the examination shall indicate the special requirements that may be necessary for filling one or more of the positions in the classification. If a position is to be filled using the authority of this section, the appointment shall be made from among the highest three ranks of eligible candidates on the appropriate eligibility list who meet the special requirements of the position and who are ready and willing to accept the position.

(c) If there are insufficient applicants who meet the special requirements, an employee who meets the special requirements may receive provisional appointments that may accumulate to a total of 90 working days. Successive provisional appointments of 90 working days or less each may be made in the absence of an appropriate eligibility list containing applicants who meet the special requirements if the personnel commission finds that the requirements of subdivisions (a) and (b) of Section 45288 have been met. These appointments may continue for the period of the provisional appointment, but shall not be additionally extended if certification can later be made from an appropriate eligibility list.

(d) This section applies only to the following classifications:

(1) Principal financial analyst.

(2) Principal administrative analyst.

(3) Senior administrative analyst.

(4) Senior administrative assistant.

(5) Senior financial analyst.

(6) Information technology electronic communications technician.

(7) Information technology solution technician.

(8) Senior human resource specialist.

(9) Any classifications that have been designated as management or confidential.

(e) A school district that makes an appointment pursuant to this section shall study the effectiveness of the selection method, the vacancy rates for each class, and the length of time to hire for each class, and submit a report on its findings to any affected labor union.

(f) This section shall remain in effect only until December 31, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before December 31, 2015, deletes or extends that date.

(Added by Stats. 2012, Ch. 56, Sec. 1. Effective January 1, 2013. Repealed as of December 31, 2015, by its own provisions.)



45278

(a) Written notices concerning tests, vacancies, transfer opportunities, and other selections of shifts, positions, assignments, classifications, or locations shall be posted at all work locations of employees who may be affected, not later than 15 working days prior to the closing date of filing appropriate applications, together with the normal use of newspapers and bulletins for public notice for open or promotional vacancies. If the subject of those notices affects a probationary or permanent classified employee who will not be reporting at his or her work location during periods when that employee is not normally required to work, including Christmas, Easter, summer recesses, and other paid or unpaid leaves of absences, including vacations, and who has previously requested notification, those notices shall be mailed to the employee. However, the failure of an employee to receive that notice shall not invalidate any procedure, if in fact the notice was placed in the U.S. mail and postage paid.

(b) (1) Subdivision (a) does not apply to a school district that publishes and distributes to all work locations examination bulletins at least once each month, provided that records of employee requests for transfer and change of location are maintained and that the names of all candidates for transfer and change of location to a vacancy are certified to the appointing authority along with names of appropriate applicants from employment lists.

(2) A school district may publish and distribute pursuant to paragraph (1) by electronic means.

(c) The personnel commission shall establish procedures for the maintenance of employee requests for transfer, change of location, change of shift, and notification of forthcoming examinations.

(Amended by Stats. 2005, Ch. 547, Sec. 5. Effective January 1, 2006.)



45279

A regular employee who is determined by the governing board to be incapable of performing the duties of his class because of illness or injury may, at the discretion of the governing board, be assigned duties which he is capable of performing. The position to which he is assigned shall be subject to classification by the personnel commission, but the employee shall receive no increase in a wage or salary because of his assignment to the position unless he is appointed from an eligibility list resulting from a competitive examination. In the event that the position is classified and allocated to a higher wage or salary than that previously attained by the employee, he may be assigned to the position without competitive examination, but shall continue to receive the wage or salary of his former classification. If the position is classified and allocated to a lower wage or salary than that attained by the employee, he shall be paid the wage or salary appropriate to the position.

(Enacted by Stats. 1976, Ch. 1010.)



45280

The commission shall, by rule, provide for an open competitive examination and a promotional examination to be held at the same time for the position of business manager or for any other single position class which it declares to be at or above the level of business manager. It shall require that all educational and work experience requirements be developed to fit the needs of the position in such a manner that the position will attract competent and qualified applicants from within the classified service, among certificated personnel, or other persons meeting the minimum requirements established for the position.

Such rule shall provide: (a) that all permanent employees of the district, classified and certificated, who meet the established minimum qualifications, shall be eligible to compete in the examination as promotional candidates; (b) that promotional credits, including seniority credits, if any, shall be equally applicable to both classified and certificated promotional candidates; (c) that eligibility lists resulting from such an open competitive and promotional examination shall be merged according to the order of the examination scores into a single eligibility list, after the scores of each candidate on the promotional list have been adjusted for promotional credits, including seniority credits, if any; and (d) that the examination for any such position shall not be construed to be an entrance level position examination.

(Enacted by Stats. 1976, Ch. 1010.)



45281

The commission may by rule provide for the competition of persons employed by the governing board in positions required to have certification qualifications in promotional examinations for positions in the classified service.

(Enacted by Stats. 1976, Ch. 1010.)



45283

In any school district that has geographical boundaries encompassing more than 200 square miles and that divides the area it serves into smaller areas for assignment of classified personnel, the personnel commission may establish area eligibility lists in those areas where the district eligibility list is exhausted. Appointments to positions within the area shall be made from the first three ranks of persons on the area eligibility list, as determined by the commission, who are ready and willing to accept the position. The life of the new area eligibility list shall be not less than one year. The life of the list may be extended for up to an additional period of two years at the discretion of the commission. Seniority for the purpose specified in Section 45308 shall continue to be districtwide.

(Amended by Stats. 1995, Ch. 652, Sec. 10. Effective January 1, 1996.)



45284

When an open competitive examination and a promotional examination for a particular class are held at the same time, the commission may prior to the examination authorize certification for employment of candidates from the open competitive eligibility list before the promotional eligibility list has been exhausted if the candidate on the open list has a higher score before adjustment for preferential credits than the score of the highest available candidate on the promotional list after seniority credits have been added.

(Amended by Stats. 1977, Ch. 535.)



45285

(a) When all of the positions in a class are reclassified to a higher class, the incumbents of the positions who have been in the class for two or more years may be reclassified with their positions by the personnel commission. When a portion of the positions within a class are reclassified to a higher class, an incumbent who has a continuous employment record of two or more years in one or more of the positions being reclassified may be reclassified with his or her position as provided by personnel commission rule.

(b) The basis for reclassification of the position shall be a gradual accretion of duties and not a sudden change occasioned by a reorganization or the assignment of completely new duties and responsibilities. Determinations as to gradual accretion shall be on the basis of guidelines provided by personnel commission rules.

(c) An employee who has been reclassified with his or her position is ineligible for subsequent reclassification with his or her position for a period of at least two years from the initial action.

(Amended by Stats. 2003, Ch. 181, Sec. 1. Effective January 1, 2004.)



45285.5

No position classification or reclassification plan which would affect classified employees who are represented by a certified or recognized exclusive bargaining representative shall be adopted by the commission until the exclusive bargaining representative and the public school employer of the classified employees who would be affected have been given reasonable notice of the proposed classifications or reclassifications.

(Added by Stats. 1982, Ch. 1514, Sec. 4.)



45286

Whenever the appointing power shall require the appointment of a person to a position, the duration of which is not to exceed six months, or, in case of an appointment in lieu of an absent employee, is not to exceed the authorized absence of said employee, the appointing power shall submit a request in which the probable duration of the appointment is stated. Eligibles shall be certified in accordance with their position on the appropriate employment list and their willingness to accept appointment to such position as limited-term employees. Limited-term employees shall be subject to conditions affecting status and tenure during and after employment that the commission may by rule determine. Notwithstanding these limitations on the duration of these positions, the commission may, based on a declaration of an emergency by the President of the United States or the Governor, authorize an extension that may not exceed one year. The duties of the extended position must be related to the emergency.

(Amended by Stats. 2000, Ch. 1, Sec. 8. Effective February 22, 2000.)



45287

When no eligibility list exists for a position in the classified service, an employee may receive provisional appointments which may accumulate to a total of 90 working days. A 90-calendar-day interval shall then elapse during which the person will be ineligible to serve in any full-time provisional capacity. No person shall be employed in provisional capacities under a given governing board for a total of more than 126 working days in any one fiscal year, except that when no one is available on an appropriate eligibility list for a part-time position, as defined in Section 45256, successive 90 working days provisional appointments may be made to the part-time position for a total of more than 126 working days in any one fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



45288

The personnel commission may authorize the extension of a provisional employee’s assignment for a period not to exceed 36 working days provided the following requirements are met:

(a) An examination for the class was completed during the first 90 working days of his provisional assignment.

(b) Evidence satisfactory to the personnel commission is presented indicating:

(1) That an adequate recruitment effort has been and is being made.

(2) That extension of the provisional assignment is necessary to carry on vital functions of the district.

(3) That the position cannot be satisfactorily filled by use of other employment lists or procedures.

(Enacted by Stats. 1976, Ch. 1010.)



45289

Successive provisional appointments of 90 working days or less each may be made in any class in the absence of an appropriate eligibility list; provided, that continuous examination procedures for the class have been authorized by the commission. Such successive provisional appointments may be made and persons employed in temporary capacities under a given governing board for a total of more than six months in any one year. Such appointments may continue for the length of time for which they were made, but may not be extended if a certification can be made from an appropriate eligibility list. While this section is in effect, it shall supersede any other provisions of this article (commencing at Section 45240) which are in conflict with this section, but only to the extent there is a conflict.

(Enacted by Stats. 1976, Ch. 1010.)



45290

The appointing power may, to prevent the stoppage of public business when an actual emergency arises and persons on eligibility lists are not immediately available, make appointments for a period not to exceed 15 working days, in accordance with commission rule.

(Enacted by Stats. 1976, Ch. 1010.)



45291

Combinations of successive eligibility lists may be made during their first year. Eligibles on lists established within the first year of the life of another list may be placed in the order of their relative excellence in the examination on the like list, if lists so merged have been promulgated under conditions and techniques which are sufficiently similar to preserve their competitive character.

(Enacted by Stats. 1976, Ch. 1010.)



45292

The commission may provide for the continuous examination of applicants for both open and promotional examinations.

(Amended by Stats. 1995, Ch. 652, Sec. 11. Effective January 1, 1996.)



45293

No questions relating to political or religious opinions or affiliations, or relating to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, shall be asked of any applicant, or any candidate whose name has been certified for appointment, nor shall any discrimination be exercised therefor, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 4. Effective January 1, 2005.)



45294

“Veteran” as used in this article means any person who has served in the United States armed forces in time of war, or national emergency declared by the President of the United States of America, and who has been discharged or released under conditions other than dishonorable, proof of which shall be submitted to the commission at the time of the examination.

“Armed forces” means the United States Air Force, Army, Navy, Marine Corps, or Coast Guard.

(Enacted by Stats. 1976, Ch. 1010.)



45295

“Disabled veteran” as used in this article means any veteran, as defined in Section 45294, who is currently declared by the United States Veterans Administration to be 10 percent or more disabled as a result of service in the armed forces. Proof of disability shall be deemed conclusive if it is of record in the United States Veterans Administration.

(Enacted by Stats. 1976, Ch. 1010.)



45296

In the case of all entrance examinations, veterans with 30 days or more of service who become eligible for appointment by attaining the passing mark established for the examination, shall be allowed an additional credit of five points and disabled veterans shall be allowed an additional credit of 10 points, which shall be added to the percentages attained in the examinations by the veterans. Veterans shall be placed on eligible lists and be eligible for appointment in the order and on the basis of the percentages attained by them in examinations after the credit of five points, or 10 points in the case of disabled veterans, is added.

(Enacted by Stats. 1976, Ch. 1010.)



45297

(a) Whenever, during the absence of an employee of a school district, or student body association operating under Sections 48930 to 48937, inclusive, in the active military service of the United States of America during any period of national emergency declared by the President of the United States of America, or during any war in which the United States of America is engaged, the position held by the employee at the time of his or her entrance into that military service is placed within the classified service of the district and an eligible list is established for the position through competitive examination, the employee shall, at his or her request made within six months after leaving that active military service under honorable conditions, be given forthwith an examination of substantially the same character and scope as the competitive examination through which the original eligibility list was established. The grade secured by the employee in that examination shall be deemed to be the grade he or she would have secured had he or she taken the competitive examination as a veteran, and the employee shall be placed on the original eligibility list accordingly with all the rights and privileges to which he or she would have been entitled had he or she had that place on the original eligibility list at the time of its establishment.

(b) Notwithstanding subdivision (a), any member of the Military Reserve or the National Guard who is called to active duty, either voluntarily or involuntarily, during any period of national emergency declared by the President of the United States of America, or during any war in which the United States of America is engaged, shall be entitled to any rights, in addition to the rights accorded under subdivision (a), that are accorded that member under the federal Veterans’ Reemployment Rights Law or any other applicable provision of federal law.

(Amended by Stats. 1992, Ch. 303, Sec. 1. Effective January 1, 1993.)



45298

(a) A person laid off because of lack of work or lack of funds shall be eligible for reemployment for a period of 39 months as follows:

(1) The person’s reemployment shall take preference over new applicants.

(2) The person shall have the right to participate in promotional examinations within the district during the period of 39 months.

(3) If the person is reemployed in a new position and fails to complete the probationary period in the new position, he or she shall be returned to the reemployment list for the remainder of the 39-month period. The remaining time period shall be calculated as the time remaining in the 39-month period as of the date of reemployment.

(b) An employee who takes a voluntary demotion or a voluntary reduction in assigned time in lieu of layoff or to remain in his or her present position rather than be reclassified or reassigned, shall be granted the same rights as persons laid off and shall retain eligibility to be considered for reemployment for an additional period of up to 24 months, provided that the same tests of fitness under which the employee qualified for appointment to the class still apply. The personnel commission shall make the determination of the specific period eligibility for reemployment on a class-by-class basis.

(c) An employee who takes a voluntary demotion or a voluntary reduction in assigned time in lieu of layoff shall be, at the option of the employee, returned to a position in his or her former class or to a position with increased assigned time as vacancies become available, and without limitation of time, but if there is a valid reemployment list the employee shall be ranked on that list in accordance with his or her proper seniority.

(Amended by Stats. 2012, Ch. 586, Sec. 1. Effective January 1, 2013.)



45300

Eligibility lists shall be established for a period of not less than one year except that when a list is exhausted for appointments to current vacancies, through use and eligibles being unavailable, the commission may, upon the recommendation of the officer charged with certifying eligibles, and after due notice to eligibles who may have made themselves unavailable for appointment, terminate it before a year has expired.

Eligibility lists may be established for a period of six months upon the approval of the personnel commission as long as the six-months’ duration of such a list is noted in the recruitment bulletin announcing the examination. If a list is exhausted for appointments to current vacancies, through use and eligibles being unavailable, the commission may, upon the recommendation of the officer charged with certifying eligibles, and after due notice to eligibles who may have made themselves unavailable for appointment, terminate it before the expiration date.

A list may be extended for an additional period of two years or less at the discretion of the commission.

(Amended by Stats. 1995, Ch. 652, Sec. 12. Effective January 1, 1996.)



45301

A person who has served an initial probationary period in a class not to exceed six months or 130 days of paid service, whichever is longer, as prescribed by the rules of the commission shall be deemed to be in the permanent classified service, except that the commission may establish a probationary period in a class not to exceed one year for classes designated by the commission as executive, administrative, or police classes. No employee shall attain permanent status in the classified service until he has completed a probationary period in a class. In any case the rules of the commission may provide for the exclusion of time while employees are on a leave of absence. The rights of appeal from disciplinary action prior to attainment of permanent status in the classified service shall be in accordance with the provisions of Section 45305.

(Enacted by Stats. 1976, Ch. 1010.)



45302

No person in the permanent classified service shall be demoted or removed except for reasonable cause designated by rule of the commission as detrimental to the efficiency of the service. This section shall not be construed to prevent layoffs for lack of work or lack of funds.

(Enacted by Stats. 1976, Ch. 1010.)



45303

In addition to any causes for suspension or dismissal which are designated by rule of the commission, employees in the classified service shall be suspended and dismissed in the manner provided by law for any one or more of the following causes:

(a) Knowing membership by the employee in the Communist Party.

(b) Conduct specified in Section 1028 of the Government Code.

(Amended by Stats. 1987, Ch. 1452, Sec. 388.5.)



45304

(a) For reasonable causes, an employee may be suspended without pay for not more than 30 days, except as provided in this section, or may be demoted or dismissed. In this case, the school district shall, within 10 days of the suspension, demotion, or dismissal, file written charges with the commission. The personnel director shall give to the employee or deposit in the United States registered mail with postage prepaid, addressed to the employee at his or her last known place of address, a copy of the charges and inform the employee of his or her appeal rights.

(b) Whenever an employee of a school district or county office of education is charged with a mandatory leave of absence offense, as defined in subdivision (a) of Section 44940, the governing board of the school district shall immediately place the employee upon a compulsory leave of absence for a period of time extending for not more than 10 days after the date of entry of the judgment in the proceedings. Once the employee is placed on leave of absence, he or she is subject to the provisions of Section 44940.5.

(c) Whenever an employee of a school district or county office of education is charged with an optional leave of absence offense, as defined in subdivision (b) of Section 44940, the governing board of the school district may immediately place the employee upon a compulsory leave of absence in accordance with the provisions of Section 44940.5.

(Amended by Stats. 2000, Ch. 1, Sec. 9. Effective February 22, 2000.)



45305

Any employee in the permanent classified service who has been suspended, demoted, or dismissed may appeal to the commission within 14 days after receipt of a copy of the written charges by filing a written answer to the charges. Such an appeal is not available to an employee who is not in the permanent classified service except as provided by rules of the commission. An employee in the permanent classified service who has not served the time designated by the commission as probationary for the class may be demoted to the class from which promoted without recourse to an appeal or hearing by the commission, except as otherwise provided by rules of the commission; and provided, that such demotion does not result in the separation of the employee from the permanent classified service. Nothing in this section shall operate to alter the protections guaranteed under Section 45309.

(Enacted by Stats. 1976, Ch. 1010.)



45306

The commission shall investigate the matter on appeal and may require further evidence from either party, and may, and upon request of an accused employee shall, order a hearing. The accused employee shall have the right to appear in person or with counsel and to be heard in his own defense. The decision shall not be subject to review by the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



45307

If the commission sustains the employee, it may order paid all or part of his full compensation from the time of suspension, demotion, or dismissal, and it shall order his reinstatement upon such terms and conditions as it may determine appropriate. The commission may modify the disciplinary action, but may not make the action more stringent than that approved by the board. In addition, the commission may direct such other action as it may find necessary to effect a just settlement of the appeal, including, but not limited to, compensation for all or part of the legitimate expenses incurred in pursuit of the appeal, seniority credit for off-duty time pending reinstatement, transfer or change of location of the employee, and expunction from the employee’s personnel record of disciplinary actions, cause, and charges which were not sustained by the commission. Upon receipt of the commission’s written decision the board shall forthwith comply with the provisions thereof. When the board has fully complied with the commission’s decision it shall so notify the commission in writing.

(Enacted by Stats. 1976, Ch. 1010.)



45308

(a) Classified employees shall be subject to layoff for lack of work or lack of funds. If a classified employee is laid off, the order of layoff within the class shall be determined by length of service. The employee who has been employed the shortest time in the class, plus higher classes, shall be laid off first. Reemployment shall be in order of seniority.

(b) For purposes of this section, in school districts with an average daily attendance below 400,000, for service commencing or continuing after July 1, 1971, “length of service” means all hours in paid status, whether during the school year, a holiday, recess, or during any period that a school is in session or closed, but does not include any hours compensated solely on an overtime basis as provided for in Section 45128. Nothing in this section shall preclude the governing board of a school district from entering into an agreement with the exclusive representative of the classified employees that defines “length of service” to mean the hire date. For purposes of this section, in school districts with an average daily attendance of 400,000 or more, for service commencing or continuing after January 1, 1986, “length of service” shall be determined by the date of hire.

If a governing board enters into an agreement with the exclusive representative of classified employees that defines “length of service” to mean the hire date, the governing board may define “length of service” to mean the hire date for a classification of employee not represented by any exclusive bargaining unit.

(c) Nothing contained in this section shall preclude the granting of “length of service” credit for time spent on unpaid illness leave, unpaid maternity leave, unpaid family care leave, or unpaid industrial accident leave. In addition, for military leave of absence, “length of service” credit shall be granted pursuant to Section 45297. In the event an employee returns to work following any other unpaid leave of absence, no further seniority shall be accrued for the time not worked.

(d) “Hours in paid status” shall not be interpreted to mean any service performed prior to entering into a probationary or permanent status in the classified service of the district except service in restricted positions as provided in this chapter.

(Amended by Stats. 2011, Ch. 116, Sec. 1. Effective January 1, 2012.)



45309

Any permanent classified employee of a school district who voluntarily resigns from his permanent classified position may be reinstated or reemployed by the governing board of the district, within 39 months after his last day of paid service and without further competitive examination, to a position in his former classification as a permanent or limited-term employee, or as a permanent or limited-term employee in a related lower class or a lower class in which the employee formerly had permanent status.

If the governing board elects to reinstate or reemploy a person as a permanent employee under the provisions of this section, it shall disregard the break in service of the employee and classify him as, and restore to him all of the rights, benefits and burdens of a permanent employee in the class to which he is reinstated or reemployed.

(Enacted by Stats. 1976, Ch. 1010.)



45310

No warrant shall be drawn by or on behalf of the governing board of any district for the payment of any salary or wage to any employee in the classified service unless the assignment bears the certification of the personnel director that the person named in the assignment has been employed and assigned pursuant to this article and the rules of the commission.

Whenever the commission, after a public hearing, finds that any appointment has been made in violation of this article or the rules of the commission as they apply to examination procedures, the commission may order that no salary warrant shall thereafter be drawn to the employee so appointed, for services rendered after the date of said order. Any violation of this article or the rules of the commission as they apply to examination procedures shall constitute grounds for the dismissal of the employee or employees guilty of such violation.

(Enacted by Stats. 1976, Ch. 1010.)



45311

The commission may conduct hearings, subpoena witnesses, require the production of records or information pertinent to investigation, and may administer oaths. It may, at will, inspect any records of the governing board that may be necessary to satisfy itself that the procedures prescribed by the commission have been complied with. Hearings may be held by the commission on any subject to which its authority may extend as described in this article.

(Enacted by Stats. 1976, Ch. 1010.)



45312

The commission may authorize a hearing officer or other representative to conduct any hearing or investigation which the commission itself is authorized by this article to conduct. Any such authorized person conducting such hearing or investigation may administer oaths, subpoena and require the attendance of witnesses and the production of books or papers, and cause the depositions of witnesses to be taken in the manner prescribed by law for like depositions in civil cases in the superior court of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. The commission may instruct such authorized representative to present findings or recommendations. The commission may accept, reject or amend any of the findings or recommendations of the said authorized representative. Any rejection or amendment of findings or recommendations shall be based either on a review of the transcript of the hearing or investigation or upon the results of such supplementary hearing or investigation as the commission may order.

The commission may employ by contract or as professional experts or otherwise any such hearing officers or other representatives and may adopt and amend such rules and procedures as may be necessary to effectuate this section.

(Amended by Stats. 2004, Ch. 182, Sec. 25. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



45313

The legal counsel of the governing board shall aid and represent the commission in all legal matters. If the legal counsel does not respond to a written request by the commission for aid or representation within 15 working days of receipt of the written request, the counsel is deemed to have refused to aid or represent the commission in that matter.

The legal counsel shall refuse to represent the commission in circumstances in which the counsel knows, or has reason to know, that at the time the request is made a conflict exists between the interests of the commission and the interests of the governing board or the school district.

If the legal counsel refuses to aid or represent the commission in a legal matter, the commission may employ its own attorney, and the reasonable cost thereof shall constitute a legal charge against the general funds of the school district.

(Amended by Stats. 1995, Ch. 900, Sec. 1. Effective January 1, 1996.)



45317

Any person who willfully or through culpable negligence violates any of the provisions of this article is guilty of a misdemeanor. It is also unlawful for any person:

(a) Willfully by himself or in cooperation with another person to defeat, deceive, or obstruct any person with respect to his right of examination, application, or employment under this article or commission rule.

(b) Willfully and falsely to mark, grade, estimate, or report upon the examination or proper standing of any person examined or certified under this article or commission rule, or to aid in so doing, or make any false representation concerning the same or the person examined.

(c) Willfully to furnish to any person any special or secret information regarding contents of an examination for the purpose of either improving or injuring the prospects or chances of any person examined, or to be examined under this article or commission rule.

(Enacted by Stats. 1976, Ch. 1010.)



45318

In every school district coterminous with the boundaries of a city and county, except for those paraprofessionals excluded from the charter provisions by a resolution adopted by the governing board of that district pursuant to Section 45100, employees not employed in positions requiring certification qualifications shall be employed, if the city and county has a charter providing for a merit system of employment, pursuant to the provisions of that charter providing for that system and shall, in all respects, be subject to, and have all rights granted by, those provisions; provided, however, that the governing board of the school district shall have the right to fix the duties of all of its noncertificated employees.

(Amended by Stats. 1991, Ch. 287, Sec. 2.)



45319

A merit (civil service) system within a school district may be terminated by one of the following methods:

(a) If the governing board of a school district, or a county board of education, receives a written petition of qualified electors not less in number than 10 percent of the number voting in the last election for a member of the board calling for the termination of the merit (civil service) system and the system has been in operation for not less than five years or has been imposed pursuant to the terms of Section 45119 or 45120, the board shall order the county superintendent of schools to place the question of termination of the system on the ballot at the next regular governing board member election, or county board of education member election, or the next primary or general election in a general election year, whichever is the earlier after receipt by the county superintendent of schools.

The statement of purpose of the election shall read:

“Shall the merit (civil service) system for school employees not requiring certification qualifications, as provided for in Article 6 (commencing with Section 45240) of Chapter 5 of Part 25 of Division 3 of Title 2 of the Education Code of the State of California, and which has been in operation for at least five years, be terminated by the ____ School District of ____ County (or counties, where appropriate), or by the County Office of Education of ____ County on ____ (date to be specified by board)?”

The petition calling for the election, to be valid, shall contain the statement of purpose for the election as contained in this section.

(b) If the governing board of a school district, or the county board of education, receives a written petition from 40 percent of the classified employees entitled to vote calling for the termination of the merit (civil service) system and the system has been in operation for not less than five years or has been imposed pursuant to the terms of Section 45119 or 45120, the governing board shall conduct an election by secret ballot of its classified personnel to determine whether or not they desire to have the merit system terminated within the district. The ballot shall read: “Shall the merit (civil service) system for classified employees be terminated in the ____ (name of school district, or county office of education) as of ____ (termination date)?”

As used in this subdivision, “classified employees” means all personnel who are a part of the classified service who are appointed in accordance with Section 45272.

In order to be valid, the petition calling for the termination of the merit (civil service) system shall be submitted to the governing board within 90 days after the date that the notice for the circulation of the petition was filed with the governing board. The election shall be held during the regular school year and shall be held no earlier than 45 days and no later than 180 days after the date that the petition was submitted to the governing board.

If the merit system was adopted pursuant to Section 45224.5, classified employees entitled to vote in an election pursuant to this subdivision shall be limited to those classified employees who reside in the district.

(c) The governing board shall devise an identification system designed to protect against fraud in the balloting process. In addition, the governing board shall appoint a three-member tabulation committee consisting of one member of the governing board, one member of the personnel commission of the district, and one member who shall be a classified employee of the district. It shall be the responsibility of the tabulation committee to canvass the election ballots and to certify the results of the election to the governing board at the next regular meeting of the governing board following the completion of the tabulation of the election ballots by the committee.

(d) Notwithstanding any other provision of law, the governing board shall not be required to provide release time for classified personnel to vote in an election conducted pursuant to subdivision (b). The governing board shall not conduct an election under subdivision (b) more than once in any two-year period.

(e) It shall be unlawful for a public school employer and the exclusive representative of the classified employees of a school district to include the subject of the termination of the merit (classified service) system within the scope of representation.

(f)  Members of the classified service shall be provided an adequate and ample opportunity to be informed of the arguments in favor of and in opposition to the termination of the merit (civil service) system prior to the conducting of an election called pursuant to subdivision (b). That opportunity shall include an open forum during which proponents of, and opponents to, the termination of the merit (civil service) system shall be permitted to debate the issue.

(Amended by Stats. 1991, Ch. 146, Sec. 2.)



45320

If the majority of the qualified electors vote to terminate the merit system in a school district, or a county office of education, or if the majority of the classified employees vote to terminate the merit system in a school district, or a county office of education the personnel commission shall cease to function on the date specified in the election and the law pertaining to merit system districts, or county offices of education shall cease to have any force or effect in that district or county office of education.

Simultaneously, with the termination of the merit system, the governing board shall adopt rules and regulations relating to classified school employees as required by Section 45113.

Notwithstanding an action to terminate the merit system in a school district, or county office of education, the provisions of Section 45221, 45223, and 45224 shall be applicable at any time after at least two years have elapsed after the system has ceased to operate.

(Amended by Stats. 1982, Ch. 188, Sec. 2.)






ARTICLE 6.5 - Paraprofessionals

45330

(a) As used in this section, a paraprofessional means a person who assists classroom teachers and other certificated personnel in instructing reading, writing, and mathematics. A paraprofessional includes an instructional aide as defined in subdivision (a) of Section 45343 and a teacher aide as described in Section 45360.

(b) A paraprofessional shall perform only duties that, in the judgment of the certificated personnel to whom the instructional aide is assigned, may be performed by a person not licensed as a classroom teacher. These duties shall not include assignment of grades to pupils.

(c) Pursuant to the federal No Child Left Behind Act of 2001 (P.L. 107-110), a local education agency that receives funding from Title I of that act shall ensure that every paraprofessional hired on or after January 8, 2002, who is supported by those Title I funds and who assists in instruction has demonstrated at least one of the following in addition to any other requirements under that act:

(1) Completion of at least two years of study at an institution of higher education.

(2) Possession of an associate’s degree or higher.

(3) Through a local or state assessment, that is appropriate to the responsibilities to be assigned to the paraprofessional, knowledge of, and ability to assist in, instructing reading, writing, and mathematics.

(d) Except as provided in subdivision (h), a paraprofessional hired prior to January 8, 2002, who is supported by federal funds from Title I of the federal No Child Left Behind Act of 2001 (P.L. 107-110) shall meet the requirements of subdivision (c) no later than January 8, 2006.

(e) No person shall be initially assigned to assist in instruction as a paraprofessional in kindergarten and grades 1 to 12, inclusive, unless the person has demonstrated proficiency in reading, writing, and mathematics skills up to or exceeding that required by the employing district for high school seniors pursuant to subdivisions (a) and (f) of Section 51220 if the employing district educates high school pupils.

(f) If the employing district is an elementary school district, the paraprofessional shall demonstrate proficiency in reading, writing, and mathematics skills up to or exceeding that required for high school seniors pursuant to subdivisions (a) and (f) of Section 51220 in the high school district that includes all or the largest portion of the elementary district.

(g) In establishing the educational qualifications or in developing a proficiency exam, a school district shall align the qualifications and proficiency exams pursuant to paragraph (3) of subdivision (c).

(h) A paraprofessional who is supported by federal funds from Title I of the federal No Child Left Behind Act of 2001 (P.L. 107-110) and who meets either of the following conditions is exempt from the requirements described in paragraphs (1) to (3), inclusive, of subdivision (c):

(1) The paraprofessional is proficient in English and a language other than English and provides services primarily to enhance participation of pupils by acting as a translator.

(2) The paraprofessional’s duties consist solely of conducting parental involvement activities.

(i) A paraprofessional who was hired on or before January 1, 2003, and who has previously demonstrated, through a local assessment, knowledge of, and an ability to assist in, instructing reading, writing, and mathematics, is deemed to have met the proficiency exam requirements of paragraph (3) of subdivision (c).

(j) A school district may use an existing proficiency assessment or may develop a new proficiency assessment to meet the requirements of paragraph (3) of subdivision (c).

(k) Pursuant to the federal No Child Left Behind Act of 2001 (P.L. 107-110), a local education agency may use a portion of the funds from that act for staff development for paraprofessionals, to the extent that those funds are appropriated in the annual Budget Act for this purpose.

(Amended by Stats. 2011, Ch. 296, Sec. 68. Effective January 1, 2012.)






ARTICLE 7 - Instructional Aides

45340

This article may be cited as the Instructional Aide Act of 1968. The provisions of this article shall apply to personnel referred to in Sections 35021, 44833, 44835, 54422, 54481, 54482, 54525, or any other section heretofore or hereafter enacted, who perform the duties of instructional aides.

(Enacted by Stats. 1976, Ch. 1010.)



45341

The Legislature recognizes the need to provide classroom teachers and other certificated personnel with more time to teach and to provide the means for them to utilize their professional knowledge and skills more effectively in the educational programs of the public schools. It is the intent of the Legislature to authorize the employment of instructional aides in order that classroom teachers and other certificated personnel may draw upon the services of such aides to assist them in ways determined to be useful in improving the quality of educational opportunities for pupils.

(Enacted by Stats. 1976, Ch. 1010.)



45342

Instructional aides shall not be utilized to increase the number of pupils in relation to the number of classroom teachers in any school, any school district, or in the state. Notwithstanding the foregoing provisions, class size ratios existing in special education classes prior to November 13, 1968, may be maintained or decreased, but not increased, by use of instructional aides.

All instructional aide positions in a school district shall be assigned the basic title of “instructional aide” or other appropriate title designated by the governing board. To provide for differences in responsibilities and duties, additions to the basic title may be assigned such as “instructional aide I or II” or “instructional aide—volunteer,” or other appropriate title.

(Enacted by Stats. 1976, Ch. 1010.)



45343

(a) As used in this article, “instructional aide” means a person employed to assist classroom teachers and other certificated personnel in the performance of their duties and in the supervision of pupils and in instructional tasks which, in the judgment of the certificated personnel to whom the instructional aide is assigned, may be performed by a person not licensed as a classroom teacher.

(b) “Any school district” means a school district or a county superintendent of schools who employs classroom teachers in the public schools.

(Enacted by Stats. 1976, Ch. 1010.)



45344

(a) Subject to the provisions of this article, any school district may employ instructional aides to assist classroom teachers and other certificated personnel in the performance of duties as defined in Section 45343. An instructional aide shall perform only such duties as, in the judgment of the certificated personnel to whom the instructional aide is assigned, may be performed by a person not licensed as a classroom teacher. These duties shall not include assignment of grades to pupils. An instructional aide need not perform such duties in the physical presence of the teacher but the teacher shall retain his responsibility for the instruction and supervision of the pupils in his charge.

(b) Educational qualifications for instructional aides shall be prescribed by the school district employer and shall be appropriate to the responsibilities to be assigned.

(Enacted by Stats. 1976, Ch. 1010.)



45344.5

(a) No person shall be initially assigned to assist in instruction as an instructional aide unless the person has demonstrated proficiency in basic reading, writing, and mathematics skills pursuant to Section 45330.

(b) A school district may charge prospective aides taking the district’s proficiency test a fee to fund the costs incurred by the district in giving the test. This fee may be subject to negotiation between the district and the exclusive representative of instructional aides, but in no event shall the fee exceed seven dollars ($7).

(c) An instructional aide who passes a district proficiency test as required by this section, transfers to another district, and is employed in the same capacity shall be considered to have met the proficiency standards for purposes of this section unless the district to which he or she has transferred determines that the test taken by the aide is not comparable to the standards required by the employing district.

(Amended by Stats. 2002, Ch. 1080, Sec. 3. Effective January 1, 2003.)



45345

Notwithstanding the provisions of Section 48950, no instructional aide shall give out any personal information concerning any pupil who is not his own child or ward, except under judicial process, to any person other than a teacher or administrator in the school which the pupil attends. A violation of this section may be a cause for disciplinary action, including dismissal.

(Enacted by Stats. 1976, Ch. 1010.)



45346

Classroom teachers and other certificated personnel shall not be required to hold a standard supervision credential or a standard administration credential as a prerequisite to the supervision and direction of instructional aides.

(Enacted by Stats. 1976, Ch. 1010.)



45347

(a) An instructional aide shall not be deemed a certificated employee for the purposes of apportioning state aid and no regrouping of pupils with instructional aides shall be construed as a class for apportionment purposes.

(b) Instructional aides shall be classified employees of the district, and shall be subject to all of the rights, benefits, and burdens of the classified service, except as specified in Section 45105 for “restricted” positions.

(Enacted by Stats. 1976, Ch. 1010.)



45348

The school district shall pay to each person employed as an instructional aide compensation at a rate not less than the minimum hourly rate prescribed by federal law.

(Enacted by Stats. 1976, Ch. 1010.)



45349

Notwithstanding the provisions of this article, or any other provisions of law, a school district may utilize volunteers in the supervision and instruction of pupils, but any such volunteer shall be subject to the provisions of Section 35021 and this article.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7.5 - Teacher Assistants

45350

The purposes of this article include the following:

(a) To enhance the teaching of reading, language arts, mathematics, social science, science, and other basic academic subjects to general education pupils in grades 1 to 6, inclusive.

(b) To begin to reduce the impact of large classes in grades 1 to 6, inclusive, through the use of trained teacher assistants, operating within the classroom of a certificated teacher under the direction of that teacher.

(c) To develop, in persons who want to be teacher assistants, competency in specific academic subjects that are part of the curriculum in grades 1 to 6, inclusive, and in child development theory. In order to qualify as a teacher assistant for purposes of this article, a person shall meet both of the following conditions:

(1) Successful completion of a two-year course of study at a California community college, pursuant to which the applicant has been awarded an Associate of Arts, Teacher Assistant degree.

(2) Passage of an examination developed and administered for this purpose by the Commission on Teacher Credentialing.

(Added by Stats. 1989, Ch. 1345, Sec. 2.)



45351

(a) No later than June 30, 1990, the Office of the Chancellor of the California Community Colleges shall issue requests for proposal from community college districts for the establishment of an Associate of Arts, Teacher Assistant program. The requests for proposal shall describe the requirements set forth in subdivision (c), and shall be developed in consultation with representatives of the Superintendent of Public Instruction, the President of the University of California, the Chancellor of the California State University, the Chancellor of the California Community Colleges, the Executive Director of the California Postsecondary Education Commission, the Commission on Teacher Credentialing, the statewide Academic Senate for Community Colleges, and the President of the Association of Independent Colleges and Universities. That program shall include, but not necessarily be limited to, the two-year course of study described in Section 45350 and the awarding of an Associate of Arts, Teacher Assistant degree.

(b) The chancellor shall select two community college districts from separate geographic areas of this state for the purposes of this section, and shall allocate to each of those districts for the 1990–91 school year a planning grant of not less than twenty-five thousand dollars ($25,000).

(c) Each of the community college districts selected and funded under this section shall do all of the following:

(1) Implement the Associate of Arts, Teacher Assistant program in one or more community colleges, commencing with the 1991–92 school year.

(2) Ensure that each student enrolled in the program shall work under the direct supervision of a credentialed classroom teacher.

(3)  Design the program to ensure that credit hours earned under the program at any community college are transferable to teacher preparation programs conducted at California State University campuses in the same region as that community college.

(4) No later than October 1, 1993, collect, and make available to the California Postsecondary Education Commission for purposes of the evaluation described in Section 45355, the following data for the 1991–92 and 1992–93 school years:

(A) The number of persons who enrolled in the program, and the number of persons who completed the program.

(B) Demographic information concerning those persons.

(C) The number and percentage of graduates of the program who pass the examination described in subdivision (c) of Section 45350.

(D) The number and percentage of graduates of the program who have obtained employment as teacher assistants, as reported pursuant to Section 45353.

(Added by Stats. 1989, Ch. 1345, Sec. 2.)



45352

No later than June 30, 1991, the Commission on Teacher Credentialing shall adopt policies, procedures, and regulations as it deems necessary and appropriate for the administration of an examination pursuant to subdivision (c) of Section 45350.

(Added by Stats. 1989, Ch. 1345, Sec. 2.)



45353

Teacher assistants, as described in this article, shall not be deemed to be teachers for any purpose under this code.

(Added by Stats. 1989, Ch. 1345, Sec. 2.)



45354

The Commission on Teacher Credentialing shall levy a fee for the issuance and renewal of teacher assistant licenses. The fee for the issuance or renewal of the teacher assistant license shall be twenty-five dollars ($25). In subsequent years, the Commission on Teacher Credentialing may set a different fee, but in no case shall the fee exceed forty-five dollars ($45) without the express approval of the Legislature.

(Added by Stats. 1989, Ch. 1345, Sec. 2.)



45355

The Department of Finance shall determine the amount of the examination fee that would be sufficient to generate the revenues necessary to maintain and administer the examination described in Section 45350.

(Amended by Stats. 1994, Ch. 840, Sec. 18. Effective January 1, 1995.)



45356

The State Department of Education shall, in the 1991–92 and 1992–93 school years, and thereafter as it may deem necessary, coordinate workshops between the community college districts that operate Associate of Arts, Teacher Assistant programs, the California State University, and elementary schools located within those community college districts, regarding changes in instructional methodology that may be necessary to ensure the effective use of teacher assistants.

(Added by Stats. 1989, Ch. 1345, Sec. 2.)






ARTICLE 8 - Teacher Aides

45360

It is the intent and purpose of the Legislature that teacher aides be employed in the elementary schools of the state, specifically in grades one through six, to the end of assisting classroom teachers in carrying out activities directly related to the classroom instruction of pupils. From the moneys specially appropriated therefor by the Legislature, grants shall be made to school districts pursuant to the specifications of this article for teacher aide projects approved by the State Board of Education.

(Enacted by Stats. 1976, Ch. 1010.)



45361

The State Board of Education shall establish rules and regulations for the administration of this article which shall include, but not be limited to, the criteria upon which grants shall be made within the amounts appropriated by the Legislature and among the several districts of the state which may apply for such grants.

(Enacted by Stats. 1976, Ch. 1010.)



45361.5

(a) No person shall be initially assigned to assist in instruction for work as an aide for instructional purposes in kindergarten and grades 1 to 12, inclusive, unless the person has demonstrated proficiency in basic reading, writing, and mathematics skills pursuant to Section 45330.

(b) As used in this section, “initially assigned” means any assignment, including substitute, temporary, probationary, or permanent employment, to assist in instruction as an aide for instructional purposes.

(c) A school district may charge a fee to prospective aides taking the district proficiency test pursuant to the requirements of this section to fund the costs incurred by the district in giving the test. This fee may be subject to negotiation between the district and the exclusive representative of instructional aides, but in no event shall the fee exceed seven dollars ($7).

(d) The school district governing board, at a public meeting, may grant an exemption from this requirement to any person, for a period of one year, if the person is to be assigned as a bilingual-crosscultural aide and the governing board determines that there is no other person available to serve in the same capacity. Upon or prior to the expiration of the one-year period, the bilingual-crosscultural aide shall be required to take and pass the basic skills test required by this section. A bilingual-crosscultural aide who has not demonstrated his or her basic skills proficiency through these means may not be compensated for work as a bilingual-crosscultural aide. A bilingual-crosscultural aide may only be granted one exemption from this requirement. The authority of district governing boards to grant these exemptions shall cease on June 30, 1985.

(e) An aide who passes a district proficiency test as required by this section who transfers to another district and is employed in the same capacity, shall be considered to have met the proficiency standards for purposes of this section unless the district to which he or she has transferred determines that the test taken by the aide is not comparable to the standards required by the employing district.

(f) An aide who passes a district proficiency test, as required by this section, and who is reassigned to another school or program in the district and is employed in the same capacity, shall be considered to have met the state basic skills proficiency test requirement.

(Amended by Stats. 2002, Ch. 1080, Sec. 4. Effective January 1, 2003.)



45362

School districts shall establish standards and procedures for the implementation and conduct of teacher aide projects, authorized under the provisions of this article, which shall meet, but not be limited to, the provisions of Section 45361. Such standards and procedures shall be made a part of a school district grant application as described in this article.

(Enacted by Stats. 1976, Ch. 1010.)



45363

The State Board of Education shall direct that apportionment grants for teacher aide projects be made to school districts on the basis of two thousand dollars ($2,000) per school year per teacher aide employed, diminished by an amount derived by multiplying the ratio which the assessed valuation per unit of average daily attendance during the preceding fiscal year in grades kindergarten through eight in the district bears to the assessed valuation per unit of such average daily attendance in the state times one thousand dollars ($1,000).

(Enacted by Stats. 1976, Ch. 1010.)



45364

All funds received by school districts under the provisions of this article shall be used for and restricted to the purpose of paying the salaries of teacher aides employed under the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)



45365

Apportionments for the purpose of this article shall be made upon the order of the Superintendent of Public Instruction and by warrant of the State Controller. Funds apportioned shall be expended by school districts precisely in accordance with the rules and regulations established by the State Board of Education.

(Enacted by Stats. 1976, Ch. 1010.)



45366

Apportionments to a school district shall be in the form of grants, no part of which shall be required to be repaid to the state by the school district.

(Enacted by Stats. 1976, Ch. 1010.)



45367

Programs on projects conducted pursuant to this article shall be deemed a program of compensatory education, or an element thereof, and shall be coordinated with, and be an integral part of, the school district’s overall compensatory education plan. The programs and projects shall be subject to the provisions of Section 54461.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 8.5 - Readers for Legally Blind Teachers

45370

It is the intent of the Legislature in enacting this article that the governing board of each school district, each county superintendent of schools and each state special school or center employ qualified persons to serve as readers for the legally blind certified classroom teachers employed by each of these entities.

(Amended by Stats. 1994, Ch. 1288, Sec. 4. Effective January 1, 1995.)



45371

There is hereby created in the State Treasury the Reader Employment Fund, to be administered by the Superintendent of Public Instruction. From any funds that are appropriated to the Reader Employment Fund, the Superintendent of Public Instruction shall allocate to each applicant school district, county superintendent of schools, and state special school or center operated pursuant to Part 32 (commencing with Section 59000) an amount sufficient to provide the legally blind certificated classroom teachers employed by the applicant with the services of a reader for a maximum of 15 hours per school week.

(Amended by Stats. 1994, Ch. 1288, Sec. 5. Effective January 1, 1995.)



45372

The Superintendent of Public Instruction shall establish the procedures and necessary forms for applications for funding pursuant to this section.

(Added by Stats. 1984, Ch. 648, Sec. 1.)






ARTICLE 9 - Retraining and Study

45380

In enacting this article the Legislature recognizes that technological and other changes are occurring which may displace otherwise desirable classified employees in the public school systems of the state. The Legislature intends that the enactment of this article will encourage classified employees to prepare themselves for the changes that are occurring and will also encourage governing boards to utilize the article to further study and retraining by classified personnel.

(Enacted by Stats. 1976, Ch. 1010.)



45381

The governing board of any school district may grant any classified employee a leave of absence not to exceed one year for the purpose of permitting study by the employee or for the purpose of retraining the employee to meet changing conditions within the district.

The governing board may provide that such a leave of absence shall be taken in separate six-month periods or in any other appropriate periods, rather than for a continuous one-year period; provided, that the separate periods of leave of absence shall be commenced and completed within a three-year period. Any period of service by the individual intervening between the authorized separate periods shall comprise a part of the service required for a subsequent leave of absence for study or retraining purposes.

In school districts operating under the merit system, such leaves of absence shall be granted in accordance with rules established by the personnel commission.

(Enacted by Stats. 1976, Ch. 1010.)



45382

No leave of absence shall be granted under this article to any employee for study purposes who has not rendered service to the district for at least seven consecutive years, or for retraining purposes who has not rendered service to the district for at least three consecutive years preceding the granting of the leave, and no more than one such leave of absence shall be granted in each seven- or three-year period, respectively. The governing board, or personnel commission in merit system districts, may prescribe standards of service which shall entitle the employee to the leave of absence.

Any leave of absence granted under this article shall not be deemed a break in service for any purpose, except that such leave shall not be included as service in computing service for the granting of any subsequent leave under this article.

(Enacted by Stats. 1976, Ch. 1010.)



45383

Every employee granted a leave of absence pursuant to this article may be required to perform such services during the leave as the governing board of the district and the employee may agree upon in writing. The employee shall receive such compensation during the period of the leave as the governing board and the employee may agree upon in writing, which compensation shall be not less than the difference between the salary of the employee on leave and the salary of a substitute employee in the position which the employee held prior to the granting of the leave. However, in lieu of such difference, the board may pay one-half of the salary of the employee on leave or any additional amount up to and including the full salary of the employee on leave.

(Enacted by Stats. 1976, Ch. 1010.)



45384

Compensation granted by the governing board to the employee on leave may be paid in two equal annual installments during the first two years of service rendered in the employ of the governing board following the return of the employee from the leave of absence. The compensation shall be paid the employee while on the leave of absence in the same manner as if the employee were working for the district, upon the furnishing by the employee of a suitable bond indemnifying the governing board of the district against loss in the event that the employee fails to render at least two years’ service in the employ of the governing board following the return of the employee from the leave of absence. The bond shall be exonerated in the event the failure of the employee to return and render two years’ service is caused by the death or physical or mental disability of the employee. If the governing board finds, and by resolution declares, that the interests of the district will be protected by the written agreement of the employee to return to the service of the district and render at least two years’ service therein following his return from the leave, the governing board in its discretion may waive the furnishing of the bond and pay the employee on leave in the same manner as though a bond is furnished.

(Enacted by Stats. 1976, Ch. 1010.)



45385

Where one governing board serves as the governing board of two or more separate districts, an employee may fulfill the service requirements provided in Sections 45382 or 45384, or both, by service in any one or more of the districts under the jurisdiction of such governing board.

(Enacted by Stats. 1976, Ch. 1010.)



45386

This article shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240) of this chapter or other applicable provisions of this code that may hereafter be enacted.

(Enacted by Stats. 1976, Ch. 1010.)



45387

(a) The governing board of a school district may grant reimbursement of the costs, including tuition fees, to a permanent classified employee who satisfactorily completes approved training to improve his or her job knowledge, ability, or skill. Programs eligible for that reimbursement shall include courses of study at approved academic institutions, seminars and training institutes conducted by recognized professional associations, and conferences, meetings and other training programs that are designed to upgrade the classified service and to encourage retraining of employees who may otherwise be subject to layoff as the result of technological changes. Eligibility for reimbursement shall be in accordance with rules established by the personnel commission in those districts that have adopted a merit system. This section does not apply to an employee who is receiving training and is eligible for reimbursement by another governmental agency, organization, or association.

(b) The governing board of a school district may permit a permanent classified employee to attend a minimum of one schoolday each year, during working hours, for job-related in-service training, with pay.

(Amended by Stats. 2005, Ch. 547, Sec. 6. Effective January 1, 2006.)






ARTICLE 9.5 - Professional Development for Classified School Employees

45390

The Legislature finds and declares all of the following:

(a) Classified school employees play a vital role in the education of our pupils and students in our public schools and community colleges. They do the essential work that keeps our campuses safe, clean, and well maintained so that our pupils and students can get to school, focus on learning, and succeed at their highest levels.

(b) Because classified school employees are on the front lines working to ensure the safety and care of pupils and students on our campuses, they need professional development and training to update their skills and to learn the best practices for vital education programs, including campus safety, academic achievement and curriculum standards, special education, health care, child nutrition, pupil transportation, environmental safety, and parental involvement.

(c) Teachers and administrators serving pupils in kindergarten and grades 1 to 12, inclusive, play vital roles in supporting a pupil’s ability to achieve academically, and providing professional development training to teachers and administrators is essential to this goal.

(Added by Stats. 2013, Ch. 723, Sec. 1. Effective January 1, 2014.)



45391

(a)  If a local educational agency expends funds for professional development for any schoolsite staff, the local educational agency shall consider the needs of its classified school employees.

(b) For purposes of this article, the following terms have the following meanings:

(1) “Classified school employee” means a person employed on a full-time or a part-time basis as a classified school employee at a community college, a public school, a charter school, or a county office of education.

(2) “Local educational agency” means a school district, a county office of education, a charter school, or a community college district.

(c) Professional development training for classified school employees to update their skills and to learn best practices may include, but is not limited to, any of the following:

(1) Pupil learning and achievement, including all of the following:

(A) Training for paraprofessionals to assist teachers and administrators to improve the academic achievement of pupils.

(B) Training to ensure the curriculum frameworks and instructional materials are aligned to the common core standards.

(C) Training in the management and use of state and local pupil data to improve pupil learning.

(D) Training on the best practices in the appropriate interventions and assistance to at-risk pupils.

(2) Pupil and campus safety, including training and staff development in the latest and best practices for pupil safety and campus safety.

(3) Education technology, including management strategies and best practices regarding the use of education technology to improve pupil performance.

(4) School facility maintenance and operations, including new research and best practices in the operation and maintenance of school facilities, such as green technology and energy efficiency, that help reduce the use and the cost of energy at schoolsites.

(5) Special education, including training and staff development on the best practices to meet the needs of special education pupils, and to comply with any new state and federal mandates.

(6) School transportation and bus safety, including training and staff development on the best practices and standards for pupil transportation.

(7) Parent involvement, including training and staff development to enhance the ability of a school to increase parent involvement at schoolsites.

(8) Food service, including training and staff development on new research and findings for food preparation to provide nutritional meals and food management.

(9) Health, counseling, and nursing services, including training and staff development on the latest and best practices for pupil health care and counseling needs.

(10) Environmental safety, including training and staff development on pesticides and other possibly toxic substances so that they may be safely used at schoolsites.

(Added by Stats. 2013, Ch. 723, Sec. 1. Effective January 1, 2014.)



45392

Nothing in this article prohibits a local educational agency from providing professional development to teachers and administrators.

(Added by Stats. 2013, Ch. 723, Sec. 1. Effective January 1, 2014.)






ARTICLE 10 - Bilingual Office Employees

45400

The Legislature hereby finds that when a public school that provides instruction in kindergarten or any of grades 1 through 12 has a substantial number of pupils who, together with their parents or guardians, speak a single primary language other than English, and does not have in its employ one or more bilingual employees fluent in both English and the primary language of such pupils and their parents or guardians, a serious educational disadvantage results for the pupils. Effective communication between the school authorities and both the affected pupils and their parents and guardians is absolutely essential to an effective educational program. It is, therefore, the intent of the Legislature in enacting this article to remove some of the barriers that face pupils who, together with their parents or guardians, speak a single primary language other than English, and to provide them, through more effective communication, with the most beneficial education possible from the public elementary schools, junior high schools, and high schools of this state.

(Enacted by Stats. 1976, Ch. 1010.)



45401

When at least 15 percent of the pupils enrolled in a public school that provides instruction in kindergarten or any of grades 1 through 12 speak a single primary language other than English, the governing board of the school district in which such school is located shall hire a bilingual person for the administrative office of each such school, as soon as a position is available as provided by Section 45403, to serve as a bilingual community liaison person or a paraprofessional, clerical, or other qualified employee of each such school, in accordance with the provisions of Chapter 5 (commencing with Section 45100) of this part, who is fluent in both English and in the primary language spoken by such pupils and their parents or guardians.

(Enacted by Stats. 1976, Ch. 1010.)



45402

The bilingual person employed pursuant to this article shall have as a principal function the communication with parents or guardians of such students in the primary language of the parents or guardians.

The governing board of the school district may make additional, reasonable assignments of duties for such bilingual employees.

(Enacted by Stats. 1976, Ch. 1010.)



45403

This article shall not be construed as requiring school districts to replace existing classified personnel or to employ additional classified personnel. However, in any case in which additional classified positions are added to the administrative staff of a school which does not already employ a person as described in Section 45401, or if a vacancy is to be filled in a classified position in the administrative staff of such a school, the provisions of Section 45401 shall be adhered to in filling such position.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 11 - Assumption by County Superintendent of Schools of the Operation of a School District’s Data Processing Center

45420

The provisions of this article shall become applicable upon the execution of an agreement between a county superintendent of schools and a school district governing board providing for the assumption by the county superintendent of schools of a data processing center operated by the school district.

(Added by Stats. 1977, Ch. 746.)



45421

A school district employee in a position not requiring certification qualifications assigned to a data processing center which is transferred to a county superintendent of schools shall, upon the election of the employee to do so, cease to be an employee of the school district upon the effective date of the agreement transferring the data processing center to the county superintendent of schools and shall thereafter be an employee of the county superintendent of schools and be paid from the county school service fund.

(Added by Stats. 1977, Ch. 746.)



45422

District employees whose status is changed pursuant to this article shall retain all accumulated and unused sick leave, vacation, seniority rights and other rights and benefits which can reasonably be construed to have been an earned right at the time of transfer to the county school service fund.

(Added by Stats. 1977, Ch. 746.)



45423

No employee transferred from school district service pursuant to this article to a position, the salary of which is paid from the county school service fund, shall suffer any loss of salary at the time of transfer, or as to the future as it relates to his status on the salary scale of the county superintendent of schools in effect at that time.

(Added by Stats. 1977, Ch. 746.)






ARTICLE 12 - Particular Employees

45450

The governing board of any school district may employ, in accordance with the provisions of this chapter, such personnel as may be necessary to act as guards at pedestrian crossings to ensure the safety of schoolchildren who use such intersections.

(Added by Stats. 1978, Ch. 295.)



45451

The governing board of any school district which employs school crossing guards pursuant to this article may be reimbursed from funds including, but not limited to, those collected pursuant to Sections 42200 and 42201 of the Vehicle Code.

(Added by Stats. 1978, Ch. 295.)






ARTICLE 13 - Classified School Employee Week

45460

The third full week in May is designated as Classified School Employee Week.

All public schools shall annually observe that week in recognition of classified school employees and the contributions they make to the educational community. The observances required by this section shall be integrated into the regular school program.

This section shall apply to all schools under the jurisdiction of any school district or county board of education that has adopted the merit system in the same manner and effect as if it were a part of Article 6 (commencing with Section 45240), as well as to schools under the jurisdiction of any school district or county board of education that has not adopted the merit system.

(Added by Stats. 1986, Ch. 45, Sec. 1. Effective April 2, 1986.)















DIVISION 4 - INSTRUCTION AND SERVICES

PART 26 - ATTENDANCE FOR COMPUTING APPORTIONMENTS

CHAPTER 1 - General Provisions

ARTICLE 1 - Records

46000

Attendance in all schools and classes shall be recorded and kept according to regulations prescribed by the State Board of Education, subject to the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Absences

46010

The total days of attendance of a pupil upon the schools and classes maintained by a school district, or schools or classes maintained by the county superintendent of schools during the fiscal year shall be the number of days school was actually taught for not less than the minimum schooldays during the fiscal year less the sum of his or her absences.

(Amended by Stats. 1998, Ch. 846, Sec. 16. Effective September 25, 1998.)



46010.1

Commencing in the fall of the 1986–87 academic year, the governing board of each school district shall, each academic year, notify pupils in grades 7 to 12, inclusive, and the parents or guardians of all pupils enrolled in the district, that school authorities may excuse any pupil from the school for the purpose of obtaining confidential medical services without the consent of the pupil’s parent or guardian.

The notice required pursuant to this section may be included with any other notice given pursuant to this code.

(Added by Stats. 1986, Ch. 196, Sec. 1. Effective June 27, 1986.)



46010.2

(a) For the purpose of determining “changes in enrollment” pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution, as required by subdivision (d) of Section 41204, the total days of attendance by pupils in schools and classes maintained by a school district shall, in the 1997–98 fiscal year, be separately determined both as if subdivision (b) of Section 46010, as it read in the 1997–98 fiscal year, did and did not apply. The days of attendance figure resulting from the application of subdivision (b) of Section 46010 shall be used in calculating average daily attendance for comparison with average daily attendance in the 1996–97 fiscal year. The days of attendance figure determined without applying subdivision (b) of Section 46010 shall be used in calculating average daily attendance for comparison with average daily attendance in the 1998–99 fiscal year.

(b) For the purpose of determining “changes in enrollment” for the 2008–09 fiscal year pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution, as required by subdivision (d) of Section 41204, the total days of attendance by pupils in schools and classes maintained by a school district, in the 2007–08 fiscal year, shall be separately determined both as if the California School Age Families Education Program (Cal-SAFE), as set forth in Article 7.1 (commencing with Section 54740) of Chapter 9 of Part 29, as it read on January 1, 2008, did and did not apply. The days of attendance figure resulting from the application of the Cal-SAFE program shall be used in calculating average daily attendance for comparison with average daily attendance in the 2006–07 fiscal year. The days of attendance figure determined without applying the Cal-SAFE program shall be used in calculating average daily attendance for comparison with average daily attendance in the 2008–09 fiscal year.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 2, Sec. 20. Effective July 28, 2009.)



46010.3

Notwithstanding subdivision (a) of Section 46010 or any other provision of law, for purposes of calculating days of attendance in order to compute any apportionment of state funding under this code, a pupil enrolled in a regular day class, including opportunity classes and classes conducted in county community schools, for the minimum day that is applicable to that pupil is deemed to be present for the entire schoolday, unless he or she is absent for the entire schoolday. This section does not apply to any pupil whose attendance is required under this code, or under Title 5 of the California Code of Regulations, to be recorded by clock hours.

(Added by Stats. 1993, Ch. 66, Sec. 25. Effective June 30, 1993.)



46011

Absences due to illness or quarantine shall be verified by the district or the county superintendent of schools in such manner as the Superintendent of Public Instruction may provide.

(Enacted by Stats. 1976, Ch. 1010.)



46012

For purposes of any procedure for verification of absences from school, a student 18 years of age or over, with respect to his own absences from school, shall have all of the responsibilities and powers which, in the case of a minor, would be charged to the parent, guardian, or other person having charge or control of the minor.

(Enacted by Stats. 1976, Ch. 1010.)



46013

(a) If there is an increase in actual student attendance of any school maintained by a school district to which Section 46013.7 has been made applicable, then an increase in the revenue limit of a school district shall be calculated as follows:

(1) The Superintendent of Public Instruction shall prescribe the manner in which actual student attendance is calculated.

(2) Divide the actual student attendance in the 1979–80 fiscal year by total enrollment in the 1979–80 fiscal year.

(3) Divide the actual student attendance in the current fiscal year by total enrollment in the current fiscal year.

(4) Subtract the quotient calculated pursuant to paragraph (2) from the quotient calculated pursuant to paragraph (3).

(5) Divide the difference calculated pursuant to paragraph (4) by 0.02.

(6) If the quotient calculated pursuant to paragraph (5) is equal to or greater than one, then divide that quotient by 100.

(7) If the quotient calculated pursuant to paragraph (5) is less than one, then the district shall not be affected by the provisions of this section.

(8) Multiply the quotient calculated pursuant to paragraph (6) by the revenue limit per unit of average daily attendance in the current fiscal year, and multiply that product by the total enrollment of the school which generated the increased actual student attendance. This is the amount by which revenue limit shall be increased.

(b) The revenue limit increase calculated pursuant to subdivision (a) shall be allocated as follows:

(1) If the school receives funds pursuant to either Chapter 3.1 (commencing with Section 44670) of Part 25 or Chapter 6 (commencing with Section 52000) of Part 28, then one-half of the increase shall be added to such funds; the other half of the increase shall be added to the general fund of the district.

(2) If the school does not receive funds pursuant to either Chapter 3.1 (commencing with Section 44670) of Part 25 or Chapter 6 (commencing with Section 52000) of Part 28, then one-half of the increase shall be used to initiate a program pursuant to Chapter 6 (commencing with Section 52000) of Part 28 at the school; the other half of the increase shall be added to the general fund of the district. If a program is not initiated pursuant to Chapter 6 (commencing with Section 52000) of Part 28 within one year, then those funds shall be deposited in the general fund of the district and the apportionment of funds to the district from Section A of the State School Fund for the then current fiscal year shall be reduced by the same amount.

(Added by Stats. 1980, Ch. 1329, Sec. 4.)



46013.7

The Superintendent of Public Instruction may authorize 30 schools in 28 school districts to continue to use the attendance accounting and reporting procedures prescribed by Section 46013 for the 1985–86 school year through the 1993–94 school year, and shall not require these districts to keep parallel attendance accounting and reporting procedures as required under existing laws otherwise applicable. Subsequent to the 1982–83 fiscal year, no school district shall be eligible to receive a revenue limit increase pursuant to Section 46013.

(Amended by Stats. 1987, Ch. 917, Sec. 29.)



46014

Pupils, with the written consent of their parents or guardians, may be excused from school in order to participate in religious exercises or to receive moral and religious instruction at their respective places of worship or at other suitable place or places away from school property designated by the religious group, church, or denomination, which shall be in addition and supplementary to the instruction in manners and morals required elsewhere in this code. Such absence shall not be deemed absence in computing average daily attendance, if all of the following conditions are complied with:

(a) The governing board of the district of attendance, in its discretion, shall first adopt a resolution permitting pupils to be absent from school for such exercises or instruction.

(b) The governing board shall adopt regulations governing the attendance of pupils at such exercises or instruction and the reporting thereof.

(c) Each pupil so excused shall attend school at least the minimum school day for his grade for elementary schools, and as provided by the relevant provisions of the rules and regulations of the State Board of Education for secondary schools.

(d) No pupil shall be excused from school for such purpose on more than four days per school month.

It is hereby declared to be the intent of the Legislature that this section shall be permissive only.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 2 - Attendance—Maximum Credit—Minimum Day

ARTICLE 1 - Generally

46100

The governing board of each school district shall, subject to the provisions of this chapter, fix the length of the schoolday for the several grades and classes of the schools maintained by the district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Kindergarten and Elementary Schools

46110

No pupil in a kindergarten or in any grade of an elementary school shall be credited with more than one day of attendance in any calendar day and nothing in this article shall be construed to the contrary.

(Enacted by Stats. 1976, Ch. 1010.)



46111

(a) (1) No pupil in a kindergarten shall be kept in school in any day more than four hours exclusive of recesses except for pupils in Early Primary Programs, as set forth in Chapter 8 (commencing with Section 8970) of Part 6.

(2) A pupil in a kindergarten in a school operating on a program of multitrack year-round scheduling pursuant to subdivision (a) of Section 37670 may be kept in school on any day for 265 minutes of instruction, exclusive of recesses.

(b) This section shall not apply to the Pasadena Unified School District or counties of the third class as determined pursuant to Section 28024 of the Government Code, as it read on January 1, 1977.

(c) This section shall not apply to the San Bernardino Unified School District with regard to any pupil of that district who is determined by the principal of the school in which that pupil is enrolled, pursuant to testing, teacher recommendation, or both, to be developmentally and academically suited for the longer instructional day.

(Amended by Stats. 2001, Ch. 87, Sec. 1. Effective January 1, 2002.)



46112

The minimum schoolday in grades 1, 2, and 3 in elementary schools, except in opportunity schools, classes, or programs, is 230 minutes, except where the governing board of a school district has prescribed a shorter length for the schoolday because of lack of school facilities which requires double sessions, in which case the minimum schoolday in such grades shall be 200 minutes.

(Enacted by Stats. 1976, Ch. 1010.)



46113

The minimum schoolday in grades 4, 5, 6, 7, and 8 in elementary schools and in special day and evening classes of an elementary school district, except in opportunity schools, classes, or programs, is 240 minutes.

(Enacted by Stats. 1976, Ch. 1010.)



46114

(a) The minimum schoolday in grades 1, 2, and 3 in elementary schools may be computed by determining the number of minutes of attendance in any 10 consecutive schooldays and dividing that number by 10. If the resulting quotient is 230 or more, the pupils shall be deemed to have complied with Section 46112, even if the number of minutes attended in any one schoolday is less than 230, but not less than 170.

(b) The minimum schoolday in grades 4, 5, 6, 7, and 8 in elementary schools may be computed by determining the number of minutes of attendance in any 10 consecutive schooldays and dividing that number by 10. If the resulting quotient is 240 or more, the pupils shall be deemed to have complied with Section 46113, even if the number of minutes attended in any one schoolday is less than 240, but not less than 180.

(c) The minimum schoolday in kindergarten in elementary schools may be computed by determining the number of minutes of attendance in any 10 consecutive schooldays and dividing that number by 10. If the resulting quotient is 180 or more, pupils shall be deemed to have complied with Section 46117, even if the number of minutes attended in any one schoolday is less than 180, but not less than 60.

No computation authorized by this section shall result in any increase in state apportionments.

(Amended by Stats. 1988, Ch. 194, Sec. 1. Effective June 16, 1988.)



46115

The minimum schoolday in kindergartens and in grades 1 to 8, inclusive, in elementary schools, is exclusive of noon intermissions and, except in kindergartens, exclusive of recesses.

(Enacted by Stats. 1976, Ch. 1010.)



46116

(a) No later than July 1, 2017, the Superintendent shall provide the Legislature with an evaluation of kindergarten program implementation in the state, including part-day and full-day kindergarten programs. The evaluation shall include recommended best practices for providing full-day kindergarten programs.

(b) The evaluation shall include a sample of local educational agencies’ full day and part-day kindergarten programs from across the state. It is the intent of the Legislature that this sample be representative of the diversity of the state, and shall include both urban and rural and small and large local educational agencies within school districts.

(c) The report required pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(d) This section shall not become operative until the Legislature makes an appropriation for these purposes in the annual Budget Act or in any other statute.

(e) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2014, Ch. 723, Sec. 1. Effective January 1, 2015. Section conditionally operative as prescribed in subd. (d). Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions.)



46117

The minimum schoolday for pupils in kindergartens is 180 minutes inclusive of recesses, and no units of average daily attendance shall be credited for attendance in kindergarten classes if the minimum schoolday of such classes is less than 180 minutes.

(Enacted by Stats. 1976, Ch. 1010.)



46118

A single-session kindergarten class shall meet all of the following criteria:

(a) The class is maintained for a minimum of 180 minutes per schoolday.

(b) The kindergarten class teacher is assigned to only one session of kindergarten daily as a principal teacher.

(c) The kindergarten teacher is a full-time certificated employee.

(d) The kindergarten teacher shall be available for assistance or assignment in the instructional program of the primary grades when not involved in the kindergarten program.

(Amended by Stats. 1981, Ch. 1093, Sec. 14.5.)



46119

The governing board of a school district which has fewer than 40 pupils enrolled in kindergarten classes may make application to the Superintendent of Public Instruction requesting approval to maintain two kindergarten classes of 150 minutes each inclusive of recesses on the same day which are taught by the same teacher. The average daily attendance for such classes shall be adjusted by a multiplication factor of 0.500.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Junior High School and High School

46140

No pupil in a high school, other than a pupil enrolled in a regional occupational center or program, evening high school, continuation high school, or continuation education class, shall be credited with more than one day of attendance in any calendar day and nothing in this article shall be construed to the contrary.

(Amended by Stats. 1977, Ch. 1230.)



46140.1

It is the intent of the Legislature that the term “pupil in a vocational education program occupationally organized and conducted under federal approval,” as used in Section 46140 as it read prior to the enactment of Chapter 1230 of the Statutes of 1977, applies only to pupils in regional occupational programs and centers.

Notwithstanding any provision of law to the contrary, no funds appropriated by any act enacted prior to or after the enactment of this section, shall be deemed appropriated or available for expenditure for purposes of claims for attendance of pupils in vocational education programs occupationally organized and conducted under federal approval, other than for attendance of pupils in regional occupational centers or programs, arising from Section 46140 as it read prior to the enactment of Chapter 1230 of the Statutes of 1977, except for appropriations to fund the Settlement Agreement entered into on March 4, 1983, by and between the Fullerton Union High School District and the State Department of Education of the State of California, the Superintendent of Public Instruction of the State of California, and the Local Assistance Bureau in connection with that action otherwise known as Fullerton Union High School District, et al. v. Wilson Riles, Superintendent of Public Instruction, et al., Orange County Superior Court No. 33-46-93; and the Settlement Agreement entered into on March 4, 1983, by and between Rowland Unified School District and the State Department of Education of the State of California, the Superintendent of Public Instruction of the State of California, and the Local Assistance Bureau in connection with that action otherwise known as Rowland Unified School District, et al., v. Wilson Riles, Superintendent of Public Instruction, et al., Los Angeles Superior Court No. C 323905.

(Added by Stats. 1984, Ch. 268, Sec. 12. Effective June 30, 1984.)



46140.5

Any school district which was credited with attendance of pupils pursuant to Section 46140 under a vocational education program occupationally organized and conducted under federal approval in 1976–77, other than a regional occupational program or regional occupational center, may request the county superintendent of schools to increase the district base revenue limit for fiscal year 1977–78 and fiscal years thereafter by the amount of revenue received on account of such vocational education attendance in 1976–77. The county superintendent, upon verification of such amounts, shall adjust the district’s base revenue limit.

As a clarification of the intent of the law, a district, which had not submitted attendance documents of pupils pursuant to Section 46140 under a vocational education program occupationally organized and conducted under federal approval in 1976–77, other than a regional occupational program or regional occupational center, at the time the attendance reports were originally due, shall not have the right at a later date to submit amended attendance documents to have credited this attendance.

(Amended by Stats. 1979, Ch. 1101.)



46141

The minimum schoolday in a high school is 240 minutes, except in an evening high school, an early college high school, a middle college high school, a regional occupational center, an opportunity school and in opportunity classes, a continuation high school, in continuation education classes, in late afternoon or Saturday occupationally organized vocational training programs conducted under a federally approved plan for vocational education, and for students enrolled in a work experience education program approved under the provisions of Article 7 (commencing with Section 51760) of Chapter 5 of Part 28.

(Amended by Stats. 2012, Ch. 67, Sec. 2. Effective January 1, 2013.)



46142

(a) The minimum schoolday in any junior high school or high school described in Section 46141 may be computed by determining the number of minutes of attendance in any two consecutive schooldays and dividing that number by two. If the resulting quotient is 240 or more, the pupils shall be deemed to have complied with Section 46141, even if the number of minutes attended in any one schoolday is less than 240, but not less than 180.

(b) No computation authorized by this section shall result in any increase in state apportionments.

(Amended by Stats. 1994, Ch. 922, Sec. 101. Effective January 1, 1995.)



46144

The minimum day in a special day or a Saturday vocational training program and for a pupil enrolled in a work experience education program approved under Article 7 (commencing with Section 51760) of Chapter 5 of Part 28, except for a pupil enrolled in a continuation school or class pursuant to Section 48402, is four periods totaling at least 180 minutes in duration, except that for a pupil in an approved work experience program who attends a school, other than a continuation school or class, in which the regularly scheduled period is greater than 60 minutes in length, the minimum day is one or more periods totaling at least 180 minutes in duration.

(Amended by Stats. 2003, Ch. 72, Sec. 1. Effective January 1, 2004.)



46145

Commencing with the first semester or quarter that begins after January 1, 1984, pupils in grade 12 shall be enrolled in at least five courses each semester or the equivalent number of courses per quarter. If any pupil in grade 12 is required by medical prescription to attend school for less than five courses during the semester or the equivalent number of courses during the quarter, the average daily attendance allowed for that pupil’s attendance shall bear the same proportion to one day of attendance as the number of courses in which the pupil is enrolled bears to five or the equivalent number for the quarter system.

However, this requirement shall not apply to pupils enrolled in regional occupational programs, regional occupational centers, courses at accredited postsecondary educational institutions, independent study, special education programs where the pupil’s individualized education program establishes a different number of courses, continuation education classes, work experience education programs approved under the provisions of Article 7 (commencing with Section 51760) of Chapter 5 of Part 28, or any other course of study authorized by the governing board which is equivalent to the approved high school course of study.

(Amended by Stats. 1985, Ch. 1597, Sec. 10.)



46146

(a) A day of attendance in grades 11 and 12 is 180 minutes of attendance if the pupil is also enrolled part time in classes of the California State University or the University of California for which academic credit will be provided upon satisfactory completion of enrolled courses.

(b) A day of attendance for any pupil who is also a special part-time student enrolled in a community college under Article 1 (commencing with Section 48800) of Chapter 5 of Part 27 and who will receive academic credit upon satisfactory completion of enrolled courses is 180 minutes of attendance.

(c) Notwithstanding any other provisions of law, for purposes of computing the average daily attendance of a pupil described in subdivision (a) or (b), the 180-minute minimum schoolday permitted by this section shall be computed and reported as attendance for three-quarters of the full 240-minute minimum schoolday prescribed by Section 46141. Commencing with the 1995–96 fiscal year, if a pupil described in subdivision (a) or (b) is in attendance for more than 180 minutes, the average daily attendance of the pupil shall be computed and reported by determining the percentage of the full 240-minute minimum schoolday prescribed by Section 46141 that the pupil was in attendance at the school. No more than one full day of attendance may be reported for any pupil for any schoolday pursuant to this subdivision.

(Amended by Stats. 1996, Ch. 298, Sec. 1. Effective July 25, 1996.)



46146.5

(a) A day of attendance for a pupil enrolled in grade 11 or 12 at an early college high school or middle college high school is 180 minutes of attendance if the pupil is also enrolled part time in courses of the California State University or the University of California for which academic credit will be provided upon satisfactory completion of enrolled courses.

(b) A day of attendance for a pupil enrolled in an early college high school or middle college high school, who is also a special part-time student enrolled in a community college under Article 1 (commencing with Section 48800) of Chapter 5 of Part 27, and who will receive academic credit upon satisfactory completion of enrolled courses, is 180 minutes of attendance.

(c) A day of attendance for a pupil enrolled in an early college high school or middle college high school who does not satisfy subdivision (a) or (b) is 240 minutes of attendance.

(d) For a charter school that is an early college high school or middle college high school, for purposes of calculating classroom-based average daily attendance for classroom-based instruction apportionments, at least 80 percent of the instructional time offered by the charter school shall be at the schoolsite, and the charter school shall require the attendance of a pupil enrolled in grade 11 or 12 for a minimum of 50 percent of the minimum instructional time required to be offered pursuant to paragraph (1) of subdivision (a) of Section 47612.5 if the pupil is also enrolled part time in courses of the California State University or the University of California for which academic credit will be provided upon satisfactory completion of enrolled courses.

(e) For a charter school that is an early college high school or middle college high school, for purposes of calculating classroom-based average daily attendance for classroom-based instruction apportionments, at least 80 percent of the instructional time offered by the charter school shall be at the schoolsite, and the charter school shall require the attendance of a pupil for a minimum of 50 percent of the minimum instructional time required to be offered pursuant to paragraph (1) of subdivision (a) of Section 47612.5 if the pupil is also a special part-time student enrolled in a community college under Article 1 (commencing with Section 48800) of Chapter 5 of Part 27, and who will receive academic credit upon satisfactory completion of enrolled courses.

(f) For a pupil enrolled in a charter school that is an early college high school or middle college high school and who does not satisfy the attendance and enrollment requirements of subdivision (d) or (e), for purposes of calculating classroom-based average daily attendance for classroom-based instruction apportionments, at least 80 percent of the instructional time offered by the charter school shall be at the schoolsite, and the charter school shall require the attendance of the pupil for a minimum of 67 percent of the minimum instructional time required to be offered pursuant to paragraph (1) of subdivision (a) of Section 47612.5.

(g) For purposes of this section, middle college high school is described in Section 11300 and early college high school is described in Section 11302.

(h) The requirements of this section shall be subject to annual audits, which shall be conducted pursuant to Section 41020.

(Amended by Stats. 2013, Ch. 372, Sec. 3. Effective January 1, 2014.)



46147

Notwithstanding the 180-minute minimum day requirement of Section 46144, the governing board of any school district may permit a 12th-grade pupil in his or her last semester or quarter, as the case may be, before graduation, who is enrolled in a work experience education program approved under the provisions of Article 7 (commencing with Section 51760) of Chapter 5 of Part 28 and who would complete all of the requirements for graduation by attending high school, except courses of physical education, for less than 180 minutes each day, to attend high school for less than a minimum day of 180 minutes, upon the written request of a parent or legal guardian or upon his or her own request if the pupil is 18 years of age or over. If a pupil attends classes for less than 180 minutes per day pursuant to this section, the number of minutes actually attended per day shall be rounded down to the nearest multiple of 60. The average daily attendance allowed for that pupil’s attendance shall bear the same proportion to one day of attendance as the number of minutes of attendance per day bears to 180.

(Amended by Stats. 1983, Ch. 498, Sec. 79. Effective July 28, 1983.)






ARTICLE 3.5 - State High School Attendance Awards

46150

It is the intent of the Legislature that efforts by high school faculty, staff, and students to improve student attendance at their schools be recognized. It is also the intent of the Legislature that this recognition shall be provided through a state high school attendance awards program, if feasible.

(Added by Stats. 1984, Ch. 36, Sec. 1.)






ARTICLE 4 - Alternative Schedule—Junior High and High School

46160

Notwithstanding any other provision of law, the governing board of a school district that maintains a junior high school or high school may schedule classes in these schools so that each pupil attends classes for at least 1,200 minutes during any five-schoolday period or 2,400 minutes during any 10-schoolday period.

Under that kind of schedule, any pupil may be authorized to attend school for less than the total number of days in which the school is in session as long as the pupil attends the required number of minutes per five-schoolday period or per 10-schoolday period to accommodate career technical education and regional occupational center and program courses and block or other alternative school class schedules.

Computations authorized by this section shall not result in an increase in state apportionments to a school district.

(Amended by Stats. 2006, Ch. 572, Sec. 1. Effective January 1, 2007.)



46161

If a pupil attends classes pursuant to a schedule adopted under the authority of this chapter, he shall be deemed to have complied with all of the requirements of this code relating to school attendance.

(Enacted by Stats. 1976, Ch. 1010.)



46162

Prior to implementing a program under the provisions of this chapter in any school of the district, the school district governing board shall consult in good faith in an effort to reach agreement with the certificated and classified employees of the school, with the parents of pupils who would be affected by the change, and with the community at large. Such consultation shall include at least one public hearing for which the board has given adequate notice to the employees and to the parents of pupils affected.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Minimum Day—Continuation Schools

46170

In continuation high schools and continuation education classes, a day of attendance is 180 minutes of attendance but no pupil shall be credited with more than 15 hours of attendance per school week, proportionately reduced for those school weeks having weekday holidays on which classes are not held.

(Amended by Stats. 1989, Ch. 1256, Sec. 17. Effective October 1, 1989.)






ARTICLE 6 - Opportunity Schools

46180

The minimum day in an opportunity school or opportunity class is 180 minutes. A pupil may be enrolled in an opportunity program for not less than a class period of the school, nor more than 179 minutes per day. Attendance for a pupil enrolled in an opportunity program shall be credited to the regular class attendance.

A pupil who is enrolled in both an opportunity program and a regular school, shall attend school for a period of time not less than the minimum schoolday required for the grade level in which he is enrolled.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Adult School

46190

In classes for adults, a day of attendance is 180 minutes of attendance but no student shall be credited with more than 15 clock hours of attendance per school week, proportionately reduced for those school weeks having weekday holidays on which classes are not held unless he or she is enrolled in a class in elementary subjects, a class for which high school credit is given, a class in English for foreigners, a class in citizenship, or a class in a trade or industrial subject as trade or industrial subject is defined by the State Board of Education for grades 7 to 12, inclusive.

(Amended by Stats. 1989, Ch. 1256, Sec. 18. Effective October 1, 1989.)



46191

(a) In classes for adults maintained for adults in any county jail, or any correctional facility, including any county industrial farm or county or joint county road camp, a day of attendance is 180 minutes of attendance; but no pupil in such a class shall be credited with more than one day of attendance in any calendar day, nor with more than 15 clock hours of attendance during any one school week.

(b) Notwithstanding subdivision (a), a pupil in that class may be credited with more than one day of attendance in any calendar day, and more than 15 clock hours of attendance during any one school week, so long as the total number of units of average daily attendance calculated on that basis for the school district or county superintendent of schools do not exceed the number of units of average daily attendance actually reimbursed for the 1992–93 fiscal year for the school district or county superintendent of schools, as adjusted for any statutorily authorized rates of growth of units of average daily attendance. However, pursuant to subdivision (e) of Section 46300, no pupil in independent study, in a setting described in subdivision (a), shall be credited with more than one day of attendance in a calendar day.

(c) One adult in a correctional facility may not generate more than one day of attendance if it results in another adult in the same correctional facility being denied classes.

(Amended by Stats. 1993, Ch. 670, Sec. 8. Effective January 1, 1994.)



46192

Each clock hour of teaching time devoted to the individual instruction of adults with physical disabilities who are patients in a tuberculosis ward or hospital maintained by one or more counties shall count as one day of attendance but no such adult shall be credited with more than one day of attendance in any calendar day.

(Amended by Stats. 2007, Ch. 569, Sec. 26. Effective January 1, 2008.)






ARTICLE 8 - Incentives for Longer Instructional Day and Year

46200

For a school district that received an apportionment pursuant to subdivision (a) of this section, as it read on January 1, 2013, and that offers less than 180 days of instruction or, in multitrack year-round schools, fewer than the number of days required in subdivision (a) of this section, as it read on January 1, 2013, in the 2013–14 fiscal year, or any fiscal year thereafter, the Superintendent shall withhold from the school district’s local control funding formula grant apportionment pursuant to Section 42238.02, as implemented by Section 42238.03, for the average daily attendance of each affected grade level the sum of 0.0056 multiplied by that apportionment for each day less than what was required in subdivision (a) of this section, as it read on January 1, 2013, up to a maximum of five days.

(Amended by Stats. 2013, Ch. 357, Sec. 29. Effective September 26, 2013.)



46200.5

For a county office of education that received an apportionment pursuant to former subdivision (c) of this section, as it read on January 1, 2013, and that offers fewer than 180 days of instruction, or, in multitrack year-round schools, fewer than the 163 days of instruction, as required in former subdivision (c) of this section, as it read on January 1, 2013, in the 2013–14 fiscal year or any fiscal year thereafter, the Superintendent shall withhold from the county superintendent of schools’ local control funding formula alternative education grant computed pursuant to Section 2574, as apportioned pursuant to Section 2575, for the average daily attendance of each affected grade level, the product of 0.0056 multiplied by that apportionment for each day less than what was required to avoid a reduction pursuant to this section, as it read on January 1, 2013, up to a maximum of five days.

(Repealed and added by Stats. 2014, Ch. 33, Sec. 31. Effective June 20, 2014.)



46201

(a) For each school district that received an apportionment pursuant to subdivision (a) of this section, as it read on January 1, 2013, and that reduces the amount of instructional time offered below the minimum amounts specified in subdivision (b), the Superintendent shall withhold from the school district’s local control funding formula grant apportionment pursuant to Section 42238.02, as implemented by Section 42238.03, for the average daily attendance of each affected grade level, the sum of that apportionment multiplied by the percentage of the minimum offered minutes at that grade level that the school district failed to offer.

(b) Commencing with the 2013–14 fiscal year:

(1) Thirty-six thousand minutes in kindergarten.

(2) Fifty thousand four hundred minutes in grades 1 to 3, inclusive.

(3) Fifty-four thousand minutes in grades 4 to 8, inclusive.

(4) Sixty-four thousand eight hundred minutes in grades 9 to 12, inclusive.

(Amended by Stats. 2013, Ch. 357, Sec. 30. Effective September 26, 2013.)



46201.1

(a) Notwithstanding paragraph (4) of subdivision (b) of Section 42238, for each school district that received an apportionment pursuant to subdivision (a) of Section 46201 in the 1985–86 fiscal year, the county superintendent shall, for the 1986–87 fiscal year, add to the district’s base revenue limit per unit of average daily attendance the amount received in the 1985–86 fiscal year, pursuant to subdivision (a) of Section 46201 divided by the sum of paragraphs (1) and (2).

(1) The district’s average daily attendance for the 1985–86 fiscal year computed pursuant to Section 42238.5.

(2) The units of average daily attendance in the 1985–86 fiscal year resulting from pupils attending schools funded pursuant to Article 4 (commencing with Section 42280).

(b) Notwithstanding paragraph (4) of subdivision (b) of Section 42238, for each school district that received an apportionment pursuant to subdivision (a) of Section 46201 in the 1984–85 fiscal year, the county superintendent shall, for calculations or recalculations of the district’s 1985–86 base revenue limit per unit of average daily attendance, add to the district’s base revenue limit per unit of average daily attendance the amount received in the 1984–85 fiscal year pursuant to subdivision (a) of Section 46201 divided by the sum of paragraphs (1) and (2).

(1) The district’s average daily attendance for the 1984–85 fiscal year computed pursuant to Section 42238.5.

(2) The units of average daily attendance in the 1984–85 fiscal year resulting from pupils attending schools funded pursuant to Article 4 (commencing with Section 42280).

(c) Notwithstanding paragraph (3) of subdivision (b) of Section 42238, for each school district that received an apportionment pursuant to subdivision (a) of Section 46200 in the 1984–85 fiscal year, the county superintendent shall, for calculations or recalculations of the district’s 1985–86 base revenue limit per unit of average daily attendance, add to the district’s base revenue limit per unit of average daily attendance the amount received in the 1984–85 fiscal year divided by the sum of paragraphs (1) and (2).

(1) The district’s average daily attendance for the 1984–85 fiscal year computed pursuant to Section 42238.5.

(2) The units of average daily attendance for the 1984–85 fiscal year resulting from pupils attending schools funded pursuant to Article 4 (commencing with Section 42280).

(d) Notwithstanding subdivision (b) of Section 46200, for any school district that received an apportionment pursuant to subdivision (a) of Section 46200 that offers less than 180 days of instruction in the 1986–87 fiscal year, the Superintendent of Public Instruction shall reduce the base revenue limit per unit of average daily attendance for the 1986–87 fiscal year by an amount attributable to the increase received pursuant to subdivision (a) of Section 46200, as adjusted.

(Added by Stats. 1986, Ch. 1116, Sec. 1.)



46201.2

(a) Commencing with the 2009–10 school year and continuing through the 2012–13 school year, a school district, county office of education, or charter school may reduce the equivalent of up to five days of instruction or the equivalent number of instructional minutes without incurring the penalties set forth in Sections 41420, 46200, 46200.5, 46201, 46201.5, 46202, and 47612.5, as those sections read on January 1, 2013. A school district, county office of education, or charter school shall receive revenue limit funding based on the adjustments prescribed pursuant to Section 42238.146, as it read on January 1, 2013, whether or not it reduces the number of schooldays or instructional minutes.

(b) For the 2013–14 and 2014–15 school years, a school district, county office of education, or charter school may reduce the equivalent of up to five days of instruction or the equivalent number of instructional minutes without incurring the penalties set forth in Sections 41420, 46200, 46200.5, 46201, 46201.5, 46202, and 47612.5.

(c) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 47, Sec. 67. Effective July 1, 2013. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



46201.5

(a) For a county office of education that received an apportionment pursuant to former subdivision (a) of this section, as it read on January 1, 2013, and that reduces the amount of instructional time offered below the minimum amounts specified in subdivision (b), the Superintendent shall withhold from the county superintendent of schools’ county local control funding formula grant apportionment computed pursuant to Section 2574, as apportioned pursuant to Section 2575, for the average daily attendance of each affected grade level, the product of that apportionment multiplied by the percentage of the minimum required minutes at that grade level that the county office of education failed to offer.

(b) Commencing with the 2013–14 fiscal year, a county office of education shall, at a minimum, offer the following amount of instructional time:

(1) Thirty-six thousand minutes in kindergarten.

(2) Fifty thousand four hundred minutes in grades 1 to 3, inclusive.

(3) Fifty-four thousand minutes in grades 4 to 8, inclusive.

(4) Sixty-four thousand eight hundred minutes in grades 9 to 12, inclusive.

(Repealed and added by Stats. 2014, Ch. 33, Sec. 33. Effective June 20, 2014.)



46201.6

Any school district that elected not to participate in either or both of the longer-day and longer-year incentive funding programs set forth in this article may commence participation in, and begin receiving funding for, either or both of those programs in the 1998–99 or 1999–2000 fiscal years, on the same basis as if it had participated in the program or programs since July 1, 1984, if the district meets the requirement of paragraph (3) of subdivision (a) of Section 46201 in the fiscal year in which it commences participation and each fiscal year thereafter.

(Added by Stats. 1998, Ch. 330, Sec. 10. Effective August 21, 1998.)



46202

If a school district that does not participate in the program set forth in Sections 46200 to 46206, inclusive, as those sections read on January 1, 2013, offers less instructional time in a fiscal year than the amount of instructional time fixed for the 1982–83 fiscal year, the Superintendent shall withhold for that fiscal year, from the school district’s local control funding formula grant apportionment pursuant to Section 42238.02, as implemented by Section 42238.03, for the average daily attendance of each affected grade level, the amount of that apportionment multiplied by the percentage of instructional minutes fixed in the 1982–83 school year, at that grade level, that the school district failed to offer.

(Amended by Stats. 2013, Ch. 357, Sec. 31. Effective September 26, 2013.)



46203

Amounts apportioned to school districts pursuant to this article shall supplement, and not supplant, apportionments received pursuant to any other provision of law.

(Added by Stats. 1983, Ch. 498, Sec. 80. Effective July 28, 1983.)



46205

(a) For purposes of this article, instructional time for school districts conducting early-late instructional programs in kindergarten and grades 1 to 8, inclusive, shall be computed by adding the total amount of instructional time provided in each portion of the early-late instructional programs to the amount of instructional time offered when all pupils in the class are scheduled to attend. It is not the intent of the Legislature to disrupt or restrict early-late instructional programs for pupils in kindergarten and grades 1 to 8, inclusive.

(b) This section shall be applicable only if the early-late instructional program was in operation during the 1983–84 fiscal year, except that the Superintendent of Public Instruction may approve, based on educational reasons, the application of this section to programs commencing operation after the 1983–84 fiscal year.

(c) Notwithstanding any other provision of law, this section is not applicable to any class in any grade level for which class size reduction funding is received pursuant to the Class Size Reduction Program contained in Chapter 6.10 (commencing with Section 52120) of Part 28; provided, however, that this section may be applicable to any class in any grade level for which class size reduction funding is received pursuant to subparagraph (A) of paragraph (2) of subdivision (b) of Section 52122 if a school district operated under this section prior to July 1, 1996.

(Amended by Stats. 1996, Ch. 621, Sec. 5. Effective September 19, 1996.)



46206

(a) The State Board of Education may waive the fiscal penalties set forth in this article for a school district or county office of education that fails to maintain the prescribed minimum length of time for the instructional school year, minimum number of instructional days for the school year, or both.

(b) For fiscal penalties incurred as a result of a shortfall on instructional time in the 2000–01 fiscal year or thereafter, a waiver may only be granted pursuant to subdivision (a) upon the condition that the school or schools in which the minutes, days, or both, were lost, maintain minutes and days of instruction equal to those lost and in addition to the amount otherwise prescribed in this article for twice the number of years that it failed to maintain the prescribed minimum length of time for the instructional school year, minimum number of instructional days for the school year following the year, or both, commencing not later than the school year following the year in which the waiver was granted and continuing for each succeeding school year until the condition is satisfied. Compliance with the condition shall be specifically verified in the report of the annual audit of the school district or county office of education for each year in which the additional time is to be maintained. If an audit report for a year in which the additional time is to be maintained does not verify that the time was provided, that finding shall be addressed as set forth in Section 41344.

(c) It is the intent of the Legislature that school districts and county offices of education make every effort to make up any instructional days and minutes lost during the school year in which the loss occurred, rather than seeking a waiver pursuant to the provisions of this section.

(d) The State Board of Education may grant a waiver pursuant to subdivision (a) without the condition provided in subdivision (b) to any school district that maintained a single session kindergarten class in the 1982–83 school year for more than the maximum number of 240 minutes permitted by state law and that, due to the school district’s growth and facilities limitations, is required to operate two sessions of kindergarten per day in the same classroom.

(Amended by Stats. 2002, Ch. 942, Sec. 1. Effective January 1, 2003.)



46207

(a) Notwithstanding Sections 46200 to 46205, inclusive, upon a determination that a school district equals or exceeds its local control funding formula target computed pursuant to Section 42238.02 as determined by the calculation of a zero difference pursuant to paragraph (1) of subdivision (b) of Section 42238.03, each school district, as a condition of apportionment pursuant to Section 42238.02, as implemented pursuant to Section 42238.03, shall, for each fiscal year, offer, at a minimum, the following number of minutes of instruction:

(1) To pupils in kindergarten, 36,000 minutes.

(2) To pupils in grades 1 to 3, inclusive, 50,400 minutes.

(3) To pupils in grades 4 to 8, inclusive, 54,000 minutes.

(4) To pupils in grades 9 to 12, inclusive, 64,800 minutes.

(b) For a school district that has met its local control funding formula target that reduces the amount of instructional time offered below the minimum amounts specified in subdivision (a), the Superintendent shall withhold from the school district’s local control funding formula apportionment for the average daily attendance of each affected grade level, the product of that apportionment multiplied by the percentage of the minimum offered minutes at that grade level that the school district failed to offer.

(c) Notwithstanding subdivision (a), for the 2013–14 and 2014–15 school years, a school district that equals or exceeds its computed local control funding formula target may reduce the equivalent of up to five days of instruction or the equivalent number of instructional minutes without incurring the penalties set forth in this section.

(Added by Stats. 2013, Ch. 47, Sec. 71. Effective July 1, 2013.)



46208

(a) Notwithstanding Sections 46200 to 46205, inclusive, upon a determination that a school district equals or exceeds its local control funding formula target computed pursuant to Section 42238.02 as determined by the calculation of a zero difference pursuant to paragraph (1) of subdivision (b) of Section 42238.03, each school district, as a condition of apportionment pursuant to Section 42238.02, as implemented pursuant to Section 42238.03, shall offer 180 days or more of instruction per school year. A school operating as a multitrack year-round school shall be deemed to be in compliance with the 180-day requirement if it certifies to the Superintendent that it is a multitrack year-round school and maintains its school for a minimum of 163 schooldays.

(b) Notwithstanding subdivision (a), for the 2013–14 and 2014–15 school years, a school district that equals or exceeds its computed local control funding formula target may reduce the equivalent of up to five days of instruction or the equivalent number of instructional minutes without incurring the penalties set forth in this section.

(c) For a school district that has met its local control funding formula target and that offers fewer than the number of instructional days required pursuant to this section, the Superintendent shall withhold from the school district’s local control funding formula grant apportionment pursuant to Section 42238.02, as implemented by Section 42238.03, for the average daily attendance of each affected grade level, the sum of 0.0056 multiplied by that apportionment for each day less than what was required pursuant to this section, for up to five days.

(Amended by Stats. 2013, Ch. 357, Sec. 32. Effective September 26, 2013.)









CHAPTER 3 - Average Daily Attendance

ARTICLE 1 - General Provisions

46300

(a) In computing average daily attendance of a school district or county office of education, there shall be included the attendance of pupils while engaged in educational activities required of those pupils and under the immediate supervision and control of an employee of the district or county office who possessed a valid certification document, registered as required by law.

(b) (1) For purposes of a work experience education program in a secondary school that meets the standards of the California State Plan for Career Technical Education, “immediate supervision,” in the context of off-campus work training stations, means pupil participation in on-the-job training as outlined under a training agreement, coordinated by the school district under a state-approved plan, wherein the employer and certificated school personnel share the responsibility for on-the-job supervision.

(2) The pupil-teacher ratio in a work experience program shall not exceed 125 pupils per full-time equivalent certificated teacher coordinator. This ratio may be waived by the state board pursuant to Article 3 (commencing with Section 33050) of Chapter 1 of Part 20 of Division 2 under criteria developed by the state board.

(3) A pupil enrolled in a work experience program shall not be credited with more than one day of attendance per calendar day, and shall be a full-time pupil enrolled in regular classes that meet the requirements of Section 46141 or 46144.

(c) (1) For purposes of the rehabilitative schools, classes, or programs described in Section 48917 that require immediate supervision, “immediate supervision” means that the person to whom the pupil is required to report for training, counseling, tutoring, or other prescribed activity shares the responsibility for the supervision of the pupils in the rehabilitative activities with certificated personnel of the district.

(2) A pupil enrolled in a rehabilitative school, class, or program shall not be credited with more than one day of attendance per calendar day.

(d) (1) For purposes of computing the average daily attendance of pupils engaged in the educational activities required of high school pupils who are also enrolled in a regional occupational center or regional occupational program, the school district shall receive proportional average daily attendance credit for those educational activities that are less than the minimum schoolday, pursuant to regulations adopted by the state board; however, none of that attendance shall be counted for purposes of computing attendance pursuant to Section 52324.

(2) A school district shall not receive proportional average daily attendance credit pursuant to this subdivision for a pupil in attendance for less than 145 minutes each day.

(3) The divisor for computing proportional average daily attendance pursuant to this subdivision is 240, except that, in the case of a pupil excused from physical education classes pursuant to Section 52316, the divisor is 180.

(4) Notwithstanding any other provision of law, travel time of pupils to attend a regional occupational center or regional occupational program shall not be used in any manner in the computation of average daily attendance.

(e) (1) In computing the average daily attendance of a school district, there shall also be included the attendance of pupils participating in independent study conducted pursuant to Article 5.5 (commencing with Section 51745) of Chapter 5 of Part 28 for five or more consecutive schooldays.

(2) A pupil participating in independent study shall not be credited with more than one day of attendance per calendar day.

(f) For purposes of cooperative career technical education programs and community classrooms described in Section 52372.1, “immediate supervision” means pupil participation in paid and unpaid on-the-job experiences, as outlined under a training agreement and individualized training plans wherein the supervisor of the training site and certificated school personnel share the responsibility for the supervision of on-the-job experiences.

(g) (1) In computing the average daily attendance of a school district, there shall be included the attendance of pupils in kindergarten after they have completed one school year in kindergarten or pupils in a transitional kindergarten program after they have completed one year in that program if one of the following conditions is met:

(A) The school district has on file for each of those pupils an agreement made pursuant to Section 48011, approved in form and content by the department and signed by the pupil’s parent or guardian, that the pupil may continue in kindergarten for not more than one additional school year.

(B) The pupils participated in a transitional kindergarten program pursuant to subdivision (c) of Section 48000.

(2) A school district may not include for apportionment purposes the attendance of any pupil for more than two years in kindergarten or for more than two years in a combination of transitional kindergarten and kindergarten.

(Amended by Stats. 2010, Ch. 705, Sec. 2. Effective January 1, 2011.)



46300.1

Commencing July 1, 1993, no school district may receive school district apportionments pursuant to Section 42238 for independent study by pupils 21 years of age or older or by pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since their 18th birthday.

(Repealed and added by Stats. 1992, Ch. 1195, Sec. 5. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1195.)



46300.2

The State Department of Education shall apportion funds for community school and independent study average daily attendance only for average daily attendance claimed by school districts and county superintendents of schools for pupils who officially reside in the county in which the apportionment claim is reported, or who officially reside in a county immediately adjacent to the county in which the apportionment claim is reported.

(Added by Stats. 1993, Ch. 66, Sec. 27. Effective June 30, 1993.)



46300.4

If a pupil 21 years of age or older, or a pupil 19 years of age or older, has not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since his or her 18th birthday, any attendance credit for coursework he or she is pursuing through independent study shall be eligible for apportionment only if it is one or more of the types of courses set forth in paragraph (1) of subdivision (a) of Section 51225.3 or any course required by the governing board as a prerequisite to receiving a diploma of high school graduation.

This section shall become operative on July 1, 1990.

(Amended by Stats. 1995, Ch. 530, Sec. 21. Effective January 1, 1996.)



46300.5

For the purposes of educational programs sponsored by the California Firefighter Joint Apprenticeship Program, the term “immediate supervision” as used in Section 46300 means, in the context of classes conducted at the workplace, pupil participation in classes instructed by a person who is qualified, by means of education or experience, as a journeyman, and shares the responsibility for supervision of the pupils participating in the classes with certificated personnel of the district.

(Added by Stats. 1988, Ch. 1355, Sec. 20.)



46300.6

The State Department of Education shall not apportion funds to a local education agency for a pupil in the independent study program if that agency has provided any funds or other things of value to the pupil or his or her parent or guardian that the agency does not provide to pupils who attend regular classes or to their parents or guardians.

(Added by Stats. 1993, Ch. 66, Sec. 28. Effective June 30, 1993.)



46300.7

Notwithstanding any other provision of law, no school district or county office of education shall receive apportionments for any pupil in independent study unless that entity receives written permission from the parent or guardian of the pupil prior to the commencement of independent study by that pupil. The written permission shall specify the actual dates of participation, the methods of study and evaluation, and the resources to be made available for the independent study program for the pupil.

(Added by Stats. 1993, Ch. 66, Sec. 29. Effective June 30, 1993.)



46300.8

(a) Commencing with the 2014–15 school year, attendance of pupils in grades 9 to 12, inclusive, under the immediate supervision and control of a certificated employee of the school district or county office of education who is delivering synchronous, online instruction shall be included in computing average daily attendance, provided that all of the following occur:

(1) The certificated employee providing the instruction confirms pupil attendance through visual recognition during the class period. A pupil logon, without any other pupil identification, is not sufficient to confirm pupil attendance.

(2) The class has regularly scheduled starting and ending times, and the pupil is scheduled to attend the entire class period. Average daily attendance shall be counted only for attendance in classes held at the regularly scheduled time.

(3) An individual with exceptional needs, as defined in Section 56026, may participate in synchronous, online instruction only if his or her individualized education program developed pursuant to Article 3 (commencing with Section 56340) of Chapter 4 of Part 30 specifically provides for that participation.

(4) If a school district or county office of education elects to offer synchronous, online instruction pursuant to this paragraph, the school district or county office of education shall not deny enrollment to a pupil based solely on the pupil’s lack of access to the computer hardware or software necessary to participate in the synchronous, online course. If a pupil chooses to enroll in a synchronous, online course and does not have access to the necessary equipment, the school district or county office of education shall provide, for each pupil who chooses to enroll in a synchronous, online course, access to the computer hardware or software necessary to participate in the synchronous, online course.

(5) The ratio of average daily attendance for synchronous, online pupils who are 18 years of age or younger to school district full-time equivalent certificated employees responsible for synchronous, online instruction, calculated as specified by the department, shall not exceed the equivalent ratio of pupils to full-time certificated employees for all other educational programs operated by the school district, unless a higher or lower ratio is negotiated in a collective bargaining agreement.

(6) The ratio of average daily attendance for synchronous, online pupils who are 18 years of age or younger to county office of education full-time equivalent certificated employees who provide synchronous, online instruction, to be calculated in a manner prescribed by the department, shall not exceed the equivalent ratio of pupils to full-time certificated employees for all other educational programs operated by the high school or unified school district with the greatest average daily attendance of pupils in that county, unless a higher or lower ratio is provided for in a collective bargaining agreement. The computation of the ratios specified in paragraph (5) and this paragraph shall be performed annually by the reporting agency at the time of, and in connection with, the second principal apportionment report to the Superintendent.

(b) The Superintendent shall establish rules and regulations for purposes of implementing this section that, at a minimum, address all of the following:

(1) How school districts and county offices of education include pupil attendance in online courses in the calculation of average daily attendance pursuant to Section 46300.

(2) How to ensure a pupil meets minimum instructional time requirements pursuant to the following:

(A) Section 46141 and Section 46201, 46201.5, or 46202, as applicable, for pupils enrolled in a noncharter school in a school district or county office of education.

(B) Section 46170, for pupils enrolled in a continuation school.

(C) Section 46180, for pupils enrolled in an opportunity school.

(3) Require statewide testing results for online pupils to be reported and assigned to the school in which the pupil is enrolled for regular classroom courses, and to any school district or county office of education within which that school’s testing results are aggregated.

(4) Require attendance accounted for pursuant to this section to be subject to the audit conducted pursuant to Section 41020.

(c) The Superintendent may provide guidance regarding the ability of a school district or county office of education to provide synchronous, online instruction.

(d) For purposes of this section, “synchronous, online instruction” means a class or course in which the pupil and the certificated employee who is providing instruction are online at the same time and use real-time, Internet-based collaborative software that combines audio, video, file sharing, and other forms of interaction.

(e) This section shall become inoperative on July 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 579, Sec. 1. Effective January 1, 2013. Inoperative July 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



46301

Whenever it is necessary to compute the average daily attendance of a school of a district for any certain purpose and no provision is made for the computation thereof for such purpose, the average daily attendance of the school shall be computed by dividing the total number of days of pupil attendance allowed by the number of days school was actually taught in the regular day schools of the district, exclusive of Saturdays or Sundays.

(Enacted by Stats. 1976, Ch. 1010.)



46302

Where in a high school or elementary school four terms of school of at least 12 weeks each are maintained during a fiscal year, and where the course of instruction is so arranged that students may complete a full year’s work in any three terms, the total number of days of pupils attendance shall be divided by the greatest number of days school was actually taught in any three of the four terms, but in no case shall the divisor be less than 175.

(Enacted by Stats. 1976, Ch. 1010.)



46303

(a) If any computation of average daily attendance made under, or necessitated by, any provision of law, results in a fraction of less than one-half of a unit, the average daily attendance shall be taken as the next lowest whole number, except that if such computation results in an average daily attendance of less than one unit, the average daily attendance shall be deemed to be one unit; but if the fraction is one-half or more of a unit, the average daily attendance shall be taken as the next highest whole number.

(b) Whenever any reference is made to a specific whole number of units of average daily attendance said number shall include any fraction above said number which is less than one-half of a unit, and any fraction of one-half or more of a unit above the next lowest whole number.

(Enacted by Stats. 1976, Ch. 1010.)



46304

(a) Notwithstanding anything in this code to the contrary when as a result of the unification or other reorganization of school districts, or the change of school district boundaries, and if the Superintendent of Public Instruction determines that a school district in which pupils reside does not have suitable facilities in which to maintain school for all the day pupils of the district, or that for other good and sufficient reasons the education of pupils in the district in which they reside is not practical or in the best interests of the pupils, the governing board of the district of residence shall contract with the governing board of another school district for the education of those pupils for whom suitable facilities are not available, or who should be educated in another district, as determined by the Superintendent of Public Instruction.

(b) Except as provided in subdivision (b) of Section 46607 and Sections 46610 and 46611, the average daily attendance of pupils attending a district other than the district in which they reside pursuant to a contract described in subdivision (a) shall be credited to the district of attendance for apportionment purposes.

(c) Any reorganization proposal approved by the State Board of Education on or before December 31, 1994, shall be governed by Section 46304 as it existed on December 31, 1994.

(Amended by Stats. 1994, Ch. 1186, Sec. 16. Effective January 1, 1995.)



46305

Each elementary, high school, and unified school district shall report to the Superintendent of Public Instruction on forms prepared by the Department of Education in addition to all other attendance data as required, the active enrollment as of the third Wednesday of each school month and the actual attendance on the third Wednesday of each school month; except that if such day is a school holiday, the active enrollment and actual attendance of the first immediate preceding schoolday shall be reported. “Active enrollment” on a day a count is taken means the pupils in enrollment in the regular schooldays of the district on the first day of the school year on which the schools were in session, plus all later enrollees, minus all withdrawals since that day.

(Enacted by Stats. 1976, Ch. 1010.)



46307

Attendance of individuals with exceptional needs, identified pursuant to Chapter 4 (commencing with Section 56300) of Part 30, enrolled in a special day class or given instruction individually or in a home, hospital, or licensed children’s institution who attend school for either the same number of minutes that constitutes a minimum schoolday pursuant to Chapter 2 (commencing with Section 46100), or for the number of minutes of attendance specified in that pupil’s individualized education program developed pursuant to Article 3 (commencing with Section 56340) of Chapter 4 of Part 30, whichever is less, shall constitute a day of attendance.

(Amended by Stats. 1997, Ch. 825, Sec. 19. Effective October 9, 1997.)



46307.1

The computation of average daily attendance pursuant to this chapter shall not include the attendance of minors between the ages of 18 months and three years, inclusive, enrolled in programs operated by a county superintendent of schools who are physically handicapped, deaf or hard of hearing, or have speech disorders or speech defects.

(Added by Stats. 1987, Ch. 1452, Sec. 393.5.)






ARTICLE 3 - High Schools

46300

(a) In computing average daily attendance of a school district or county office of education, there shall be included the attendance of pupils while engaged in educational activities required of those pupils and under the immediate supervision and control of an employee of the district or county office who possessed a valid certification document, registered as required by law.

(b) (1) For purposes of a work experience education program in a secondary school that meets the standards of the California State Plan for Career Technical Education, “immediate supervision,” in the context of off-campus work training stations, means pupil participation in on-the-job training as outlined under a training agreement, coordinated by the school district under a state-approved plan, wherein the employer and certificated school personnel share the responsibility for on-the-job supervision.

(2) The pupil-teacher ratio in a work experience program shall not exceed 125 pupils per full-time equivalent certificated teacher coordinator. This ratio may be waived by the state board pursuant to Article 3 (commencing with Section 33050) of Chapter 1 of Part 20 of Division 2 under criteria developed by the state board.

(3) A pupil enrolled in a work experience program shall not be credited with more than one day of attendance per calendar day, and shall be a full-time pupil enrolled in regular classes that meet the requirements of Section 46141 or 46144.

(c) (1) For purposes of the rehabilitative schools, classes, or programs described in Section 48917 that require immediate supervision, “immediate supervision” means that the person to whom the pupil is required to report for training, counseling, tutoring, or other prescribed activity shares the responsibility for the supervision of the pupils in the rehabilitative activities with certificated personnel of the district.

(2) A pupil enrolled in a rehabilitative school, class, or program shall not be credited with more than one day of attendance per calendar day.

(d) (1) For purposes of computing the average daily attendance of pupils engaged in the educational activities required of high school pupils who are also enrolled in a regional occupational center or regional occupational program, the school district shall receive proportional average daily attendance credit for those educational activities that are less than the minimum schoolday, pursuant to regulations adopted by the state board; however, none of that attendance shall be counted for purposes of computing attendance pursuant to Section 52324.

(2) A school district shall not receive proportional average daily attendance credit pursuant to this subdivision for a pupil in attendance for less than 145 minutes each day.

(3) The divisor for computing proportional average daily attendance pursuant to this subdivision is 240, except that, in the case of a pupil excused from physical education classes pursuant to Section 52316, the divisor is 180.

(4) Notwithstanding any other provision of law, travel time of pupils to attend a regional occupational center or regional occupational program shall not be used in any manner in the computation of average daily attendance.

(e) (1) In computing the average daily attendance of a school district, there shall also be included the attendance of pupils participating in independent study conducted pursuant to Article 5.5 (commencing with Section 51745) of Chapter 5 of Part 28 for five or more consecutive schooldays.

(2) A pupil participating in independent study shall not be credited with more than one day of attendance per calendar day.

(f) For purposes of cooperative career technical education programs and community classrooms described in Section 52372.1, “immediate supervision” means pupil participation in paid and unpaid on-the-job experiences, as outlined under a training agreement and individualized training plans wherein the supervisor of the training site and certificated school personnel share the responsibility for the supervision of on-the-job experiences.

(g) (1) In computing the average daily attendance of a school district, there shall be included the attendance of pupils in kindergarten after they have completed one school year in kindergarten or pupils in a transitional kindergarten program after they have completed one year in that program if one of the following conditions is met:

(A) The school district has on file for each of those pupils an agreement made pursuant to Section 48011, approved in form and content by the department and signed by the pupil’s parent or guardian, that the pupil may continue in kindergarten for not more than one additional school year.

(B) The pupils participated in a transitional kindergarten program pursuant to subdivision (c) of Section 48000.

(2) A school district may not include for apportionment purposes the attendance of any pupil for more than two years in kindergarten or for more than two years in a combination of transitional kindergarten and kindergarten.

(Amended by Stats. 2010, Ch. 705, Sec. 2. Effective January 1, 2011.)



46300.1

Commencing July 1, 1993, no school district may receive school district apportionments pursuant to Section 42238 for independent study by pupils 21 years of age or older or by pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since their 18th birthday.

(Repealed and added by Stats. 1992, Ch. 1195, Sec. 5. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1195.)



46300.2

The State Department of Education shall apportion funds for community school and independent study average daily attendance only for average daily attendance claimed by school districts and county superintendents of schools for pupils who officially reside in the county in which the apportionment claim is reported, or who officially reside in a county immediately adjacent to the county in which the apportionment claim is reported.

(Added by Stats. 1993, Ch. 66, Sec. 27. Effective June 30, 1993.)



46300.4

If a pupil 21 years of age or older, or a pupil 19 years of age or older, has not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since his or her 18th birthday, any attendance credit for coursework he or she is pursuing through independent study shall be eligible for apportionment only if it is one or more of the types of courses set forth in paragraph (1) of subdivision (a) of Section 51225.3 or any course required by the governing board as a prerequisite to receiving a diploma of high school graduation.

This section shall become operative on July 1, 1990.

(Amended by Stats. 1995, Ch. 530, Sec. 21. Effective January 1, 1996.)



46300.5

For the purposes of educational programs sponsored by the California Firefighter Joint Apprenticeship Program, the term “immediate supervision” as used in Section 46300 means, in the context of classes conducted at the workplace, pupil participation in classes instructed by a person who is qualified, by means of education or experience, as a journeyman, and shares the responsibility for supervision of the pupils participating in the classes with certificated personnel of the district.

(Added by Stats. 1988, Ch. 1355, Sec. 20.)



46300.6

The State Department of Education shall not apportion funds to a local education agency for a pupil in the independent study program if that agency has provided any funds or other things of value to the pupil or his or her parent or guardian that the agency does not provide to pupils who attend regular classes or to their parents or guardians.

(Added by Stats. 1993, Ch. 66, Sec. 28. Effective June 30, 1993.)



46300.7

Notwithstanding any other provision of law, no school district or county office of education shall receive apportionments for any pupil in independent study unless that entity receives written permission from the parent or guardian of the pupil prior to the commencement of independent study by that pupil. The written permission shall specify the actual dates of participation, the methods of study and evaluation, and the resources to be made available for the independent study program for the pupil.

(Added by Stats. 1993, Ch. 66, Sec. 29. Effective June 30, 1993.)



46300.8

(a) Commencing with the 2014–15 school year, attendance of pupils in grades 9 to 12, inclusive, under the immediate supervision and control of a certificated employee of the school district or county office of education who is delivering synchronous, online instruction shall be included in computing average daily attendance, provided that all of the following occur:

(1) The certificated employee providing the instruction confirms pupil attendance through visual recognition during the class period. A pupil logon, without any other pupil identification, is not sufficient to confirm pupil attendance.

(2) The class has regularly scheduled starting and ending times, and the pupil is scheduled to attend the entire class period. Average daily attendance shall be counted only for attendance in classes held at the regularly scheduled time.

(3) An individual with exceptional needs, as defined in Section 56026, may participate in synchronous, online instruction only if his or her individualized education program developed pursuant to Article 3 (commencing with Section 56340) of Chapter 4 of Part 30 specifically provides for that participation.

(4) If a school district or county office of education elects to offer synchronous, online instruction pursuant to this paragraph, the school district or county office of education shall not deny enrollment to a pupil based solely on the pupil’s lack of access to the computer hardware or software necessary to participate in the synchronous, online course. If a pupil chooses to enroll in a synchronous, online course and does not have access to the necessary equipment, the school district or county office of education shall provide, for each pupil who chooses to enroll in a synchronous, online course, access to the computer hardware or software necessary to participate in the synchronous, online course.

(5) The ratio of average daily attendance for synchronous, online pupils who are 18 years of age or younger to school district full-time equivalent certificated employees responsible for synchronous, online instruction, calculated as specified by the department, shall not exceed the equivalent ratio of pupils to full-time certificated employees for all other educational programs operated by the school district, unless a higher or lower ratio is negotiated in a collective bargaining agreement.

(6) The ratio of average daily attendance for synchronous, online pupils who are 18 years of age or younger to county office of education full-time equivalent certificated employees who provide synchronous, online instruction, to be calculated in a manner prescribed by the department, shall not exceed the equivalent ratio of pupils to full-time certificated employees for all other educational programs operated by the high school or unified school district with the greatest average daily attendance of pupils in that county, unless a higher or lower ratio is provided for in a collective bargaining agreement. The computation of the ratios specified in paragraph (5) and this paragraph shall be performed annually by the reporting agency at the time of, and in connection with, the second principal apportionment report to the Superintendent.

(b) The Superintendent shall establish rules and regulations for purposes of implementing this section that, at a minimum, address all of the following:

(1) How school districts and county offices of education include pupil attendance in online courses in the calculation of average daily attendance pursuant to Section 46300.

(2) How to ensure a pupil meets minimum instructional time requirements pursuant to the following:

(A) Section 46141 and Section 46201, 46201.5, or 46202, as applicable, for pupils enrolled in a noncharter school in a school district or county office of education.

(B) Section 46170, for pupils enrolled in a continuation school.

(C) Section 46180, for pupils enrolled in an opportunity school.

(3) Require statewide testing results for online pupils to be reported and assigned to the school in which the pupil is enrolled for regular classroom courses, and to any school district or county office of education within which that school’s testing results are aggregated.

(4) Require attendance accounted for pursuant to this section to be subject to the audit conducted pursuant to Section 41020.

(c) The Superintendent may provide guidance regarding the ability of a school district or county office of education to provide synchronous, online instruction.

(d) For purposes of this section, “synchronous, online instruction” means a class or course in which the pupil and the certificated employee who is providing instruction are online at the same time and use real-time, Internet-based collaborative software that combines audio, video, file sharing, and other forms of interaction.

(e) This section shall become inoperative on July 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 579, Sec. 1. Effective January 1, 2013. Inoperative July 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



46301

Whenever it is necessary to compute the average daily attendance of a school of a district for any certain purpose and no provision is made for the computation thereof for such purpose, the average daily attendance of the school shall be computed by dividing the total number of days of pupil attendance allowed by the number of days school was actually taught in the regular day schools of the district, exclusive of Saturdays or Sundays.

(Enacted by Stats. 1976, Ch. 1010.)



46302

Where in a high school or elementary school four terms of school of at least 12 weeks each are maintained during a fiscal year, and where the course of instruction is so arranged that students may complete a full year’s work in any three terms, the total number of days of pupils attendance shall be divided by the greatest number of days school was actually taught in any three of the four terms, but in no case shall the divisor be less than 175.

(Enacted by Stats. 1976, Ch. 1010.)



46303

(a) If any computation of average daily attendance made under, or necessitated by, any provision of law, results in a fraction of less than one-half of a unit, the average daily attendance shall be taken as the next lowest whole number, except that if such computation results in an average daily attendance of less than one unit, the average daily attendance shall be deemed to be one unit; but if the fraction is one-half or more of a unit, the average daily attendance shall be taken as the next highest whole number.

(b) Whenever any reference is made to a specific whole number of units of average daily attendance said number shall include any fraction above said number which is less than one-half of a unit, and any fraction of one-half or more of a unit above the next lowest whole number.

(Enacted by Stats. 1976, Ch. 1010.)



46304

(a) Notwithstanding anything in this code to the contrary when as a result of the unification or other reorganization of school districts, or the change of school district boundaries, and if the Superintendent of Public Instruction determines that a school district in which pupils reside does not have suitable facilities in which to maintain school for all the day pupils of the district, or that for other good and sufficient reasons the education of pupils in the district in which they reside is not practical or in the best interests of the pupils, the governing board of the district of residence shall contract with the governing board of another school district for the education of those pupils for whom suitable facilities are not available, or who should be educated in another district, as determined by the Superintendent of Public Instruction.

(b) Except as provided in subdivision (b) of Section 46607 and Sections 46610 and 46611, the average daily attendance of pupils attending a district other than the district in which they reside pursuant to a contract described in subdivision (a) shall be credited to the district of attendance for apportionment purposes.

(c) Any reorganization proposal approved by the State Board of Education on or before December 31, 1994, shall be governed by Section 46304 as it existed on December 31, 1994.

(Amended by Stats. 1994, Ch. 1186, Sec. 16. Effective January 1, 1995.)



46305

Each elementary, high school, and unified school district shall report to the Superintendent of Public Instruction on forms prepared by the Department of Education in addition to all other attendance data as required, the active enrollment as of the third Wednesday of each school month and the actual attendance on the third Wednesday of each school month; except that if such day is a school holiday, the active enrollment and actual attendance of the first immediate preceding schoolday shall be reported. “Active enrollment” on a day a count is taken means the pupils in enrollment in the regular schooldays of the district on the first day of the school year on which the schools were in session, plus all later enrollees, minus all withdrawals since that day.

(Enacted by Stats. 1976, Ch. 1010.)



46307

Attendance of individuals with exceptional needs, identified pursuant to Chapter 4 (commencing with Section 56300) of Part 30, enrolled in a special day class or given instruction individually or in a home, hospital, or licensed children’s institution who attend school for either the same number of minutes that constitutes a minimum schoolday pursuant to Chapter 2 (commencing with Section 46100), or for the number of minutes of attendance specified in that pupil’s individualized education program developed pursuant to Article 3 (commencing with Section 56340) of Chapter 4 of Part 30, whichever is less, shall constitute a day of attendance.

(Amended by Stats. 1997, Ch. 825, Sec. 19. Effective October 9, 1997.)



46307.1

The computation of average daily attendance pursuant to this chapter shall not include the attendance of minors between the ages of 18 months and three years, inclusive, enrolled in programs operated by a county superintendent of schools who are physically handicapped, deaf or hard of hearing, or have speech disorders or speech defects.

(Added by Stats. 1987, Ch. 1452, Sec. 393.5.)






ARTICLE 4 - Opportunity Schools

46300

(a) In computing average daily attendance of a school district or county office of education, there shall be included the attendance of pupils while engaged in educational activities required of those pupils and under the immediate supervision and control of an employee of the district or county office who possessed a valid certification document, registered as required by law.

(b) (1) For purposes of a work experience education program in a secondary school that meets the standards of the California State Plan for Career Technical Education, “immediate supervision,” in the context of off-campus work training stations, means pupil participation in on-the-job training as outlined under a training agreement, coordinated by the school district under a state-approved plan, wherein the employer and certificated school personnel share the responsibility for on-the-job supervision.

(2) The pupil-teacher ratio in a work experience program shall not exceed 125 pupils per full-time equivalent certificated teacher coordinator. This ratio may be waived by the state board pursuant to Article 3 (commencing with Section 33050) of Chapter 1 of Part 20 of Division 2 under criteria developed by the state board.

(3) A pupil enrolled in a work experience program shall not be credited with more than one day of attendance per calendar day, and shall be a full-time pupil enrolled in regular classes that meet the requirements of Section 46141 or 46144.

(c) (1) For purposes of the rehabilitative schools, classes, or programs described in Section 48917 that require immediate supervision, “immediate supervision” means that the person to whom the pupil is required to report for training, counseling, tutoring, or other prescribed activity shares the responsibility for the supervision of the pupils in the rehabilitative activities with certificated personnel of the district.

(2) A pupil enrolled in a rehabilitative school, class, or program shall not be credited with more than one day of attendance per calendar day.

(d) (1) For purposes of computing the average daily attendance of pupils engaged in the educational activities required of high school pupils who are also enrolled in a regional occupational center or regional occupational program, the school district shall receive proportional average daily attendance credit for those educational activities that are less than the minimum schoolday, pursuant to regulations adopted by the state board; however, none of that attendance shall be counted for purposes of computing attendance pursuant to Section 52324.

(2) A school district shall not receive proportional average daily attendance credit pursuant to this subdivision for a pupil in attendance for less than 145 minutes each day.

(3) The divisor for computing proportional average daily attendance pursuant to this subdivision is 240, except that, in the case of a pupil excused from physical education classes pursuant to Section 52316, the divisor is 180.

(4) Notwithstanding any other provision of law, travel time of pupils to attend a regional occupational center or regional occupational program shall not be used in any manner in the computation of average daily attendance.

(e) (1) In computing the average daily attendance of a school district, there shall also be included the attendance of pupils participating in independent study conducted pursuant to Article 5.5 (commencing with Section 51745) of Chapter 5 of Part 28 for five or more consecutive schooldays.

(2) A pupil participating in independent study shall not be credited with more than one day of attendance per calendar day.

(f) For purposes of cooperative career technical education programs and community classrooms described in Section 52372.1, “immediate supervision” means pupil participation in paid and unpaid on-the-job experiences, as outlined under a training agreement and individualized training plans wherein the supervisor of the training site and certificated school personnel share the responsibility for the supervision of on-the-job experiences.

(g) (1) In computing the average daily attendance of a school district, there shall be included the attendance of pupils in kindergarten after they have completed one school year in kindergarten or pupils in a transitional kindergarten program after they have completed one year in that program if one of the following conditions is met:

(A) The school district has on file for each of those pupils an agreement made pursuant to Section 48011, approved in form and content by the department and signed by the pupil’s parent or guardian, that the pupil may continue in kindergarten for not more than one additional school year.

(B) The pupils participated in a transitional kindergarten program pursuant to subdivision (c) of Section 48000.

(2) A school district may not include for apportionment purposes the attendance of any pupil for more than two years in kindergarten or for more than two years in a combination of transitional kindergarten and kindergarten.

(Amended by Stats. 2010, Ch. 705, Sec. 2. Effective January 1, 2011.)



46300.1

Commencing July 1, 1993, no school district may receive school district apportionments pursuant to Section 42238 for independent study by pupils 21 years of age or older or by pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since their 18th birthday.

(Repealed and added by Stats. 1992, Ch. 1195, Sec. 5. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1195.)



46300.2

The State Department of Education shall apportion funds for community school and independent study average daily attendance only for average daily attendance claimed by school districts and county superintendents of schools for pupils who officially reside in the county in which the apportionment claim is reported, or who officially reside in a county immediately adjacent to the county in which the apportionment claim is reported.

(Added by Stats. 1993, Ch. 66, Sec. 27. Effective June 30, 1993.)



46300.4

If a pupil 21 years of age or older, or a pupil 19 years of age or older, has not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since his or her 18th birthday, any attendance credit for coursework he or she is pursuing through independent study shall be eligible for apportionment only if it is one or more of the types of courses set forth in paragraph (1) of subdivision (a) of Section 51225.3 or any course required by the governing board as a prerequisite to receiving a diploma of high school graduation.

This section shall become operative on July 1, 1990.

(Amended by Stats. 1995, Ch. 530, Sec. 21. Effective January 1, 1996.)



46300.5

For the purposes of educational programs sponsored by the California Firefighter Joint Apprenticeship Program, the term “immediate supervision” as used in Section 46300 means, in the context of classes conducted at the workplace, pupil participation in classes instructed by a person who is qualified, by means of education or experience, as a journeyman, and shares the responsibility for supervision of the pupils participating in the classes with certificated personnel of the district.

(Added by Stats. 1988, Ch. 1355, Sec. 20.)



46300.6

The State Department of Education shall not apportion funds to a local education agency for a pupil in the independent study program if that agency has provided any funds or other things of value to the pupil or his or her parent or guardian that the agency does not provide to pupils who attend regular classes or to their parents or guardians.

(Added by Stats. 1993, Ch. 66, Sec. 28. Effective June 30, 1993.)



46300.7

Notwithstanding any other provision of law, no school district or county office of education shall receive apportionments for any pupil in independent study unless that entity receives written permission from the parent or guardian of the pupil prior to the commencement of independent study by that pupil. The written permission shall specify the actual dates of participation, the methods of study and evaluation, and the resources to be made available for the independent study program for the pupil.

(Added by Stats. 1993, Ch. 66, Sec. 29. Effective June 30, 1993.)



46300.8

(a) Commencing with the 2014–15 school year, attendance of pupils in grades 9 to 12, inclusive, under the immediate supervision and control of a certificated employee of the school district or county office of education who is delivering synchronous, online instruction shall be included in computing average daily attendance, provided that all of the following occur:

(1) The certificated employee providing the instruction confirms pupil attendance through visual recognition during the class period. A pupil logon, without any other pupil identification, is not sufficient to confirm pupil attendance.

(2) The class has regularly scheduled starting and ending times, and the pupil is scheduled to attend the entire class period. Average daily attendance shall be counted only for attendance in classes held at the regularly scheduled time.

(3) An individual with exceptional needs, as defined in Section 56026, may participate in synchronous, online instruction only if his or her individualized education program developed pursuant to Article 3 (commencing with Section 56340) of Chapter 4 of Part 30 specifically provides for that participation.

(4) If a school district or county office of education elects to offer synchronous, online instruction pursuant to this paragraph, the school district or county office of education shall not deny enrollment to a pupil based solely on the pupil’s lack of access to the computer hardware or software necessary to participate in the synchronous, online course. If a pupil chooses to enroll in a synchronous, online course and does not have access to the necessary equipment, the school district or county office of education shall provide, for each pupil who chooses to enroll in a synchronous, online course, access to the computer hardware or software necessary to participate in the synchronous, online course.

(5) The ratio of average daily attendance for synchronous, online pupils who are 18 years of age or younger to school district full-time equivalent certificated employees responsible for synchronous, online instruction, calculated as specified by the department, shall not exceed the equivalent ratio of pupils to full-time certificated employees for all other educational programs operated by the school district, unless a higher or lower ratio is negotiated in a collective bargaining agreement.

(6) The ratio of average daily attendance for synchronous, online pupils who are 18 years of age or younger to county office of education full-time equivalent certificated employees who provide synchronous, online instruction, to be calculated in a manner prescribed by the department, shall not exceed the equivalent ratio of pupils to full-time certificated employees for all other educational programs operated by the high school or unified school district with the greatest average daily attendance of pupils in that county, unless a higher or lower ratio is provided for in a collective bargaining agreement. The computation of the ratios specified in paragraph (5) and this paragraph shall be performed annually by the reporting agency at the time of, and in connection with, the second principal apportionment report to the Superintendent.

(b) The Superintendent shall establish rules and regulations for purposes of implementing this section that, at a minimum, address all of the following:

(1) How school districts and county offices of education include pupil attendance in online courses in the calculation of average daily attendance pursuant to Section 46300.

(2) How to ensure a pupil meets minimum instructional time requirements pursuant to the following:

(A) Section 46141 and Section 46201, 46201.5, or 46202, as applicable, for pupils enrolled in a noncharter school in a school district or county office of education.

(B) Section 46170, for pupils enrolled in a continuation school.

(C) Section 46180, for pupils enrolled in an opportunity school.

(3) Require statewide testing results for online pupils to be reported and assigned to the school in which the pupil is enrolled for regular classroom courses, and to any school district or county office of education within which that school’s testing results are aggregated.

(4) Require attendance accounted for pursuant to this section to be subject to the audit conducted pursuant to Section 41020.

(c) The Superintendent may provide guidance regarding the ability of a school district or county office of education to provide synchronous, online instruction.

(d) For purposes of this section, “synchronous, online instruction” means a class or course in which the pupil and the certificated employee who is providing instruction are online at the same time and use real-time, Internet-based collaborative software that combines audio, video, file sharing, and other forms of interaction.

(e) This section shall become inoperative on July 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 579, Sec. 1. Effective January 1, 2013. Inoperative July 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



46301

Whenever it is necessary to compute the average daily attendance of a school of a district for any certain purpose and no provision is made for the computation thereof for such purpose, the average daily attendance of the school shall be computed by dividing the total number of days of pupil attendance allowed by the number of days school was actually taught in the regular day schools of the district, exclusive of Saturdays or Sundays.

(Enacted by Stats. 1976, Ch. 1010.)



46302

Where in a high school or elementary school four terms of school of at least 12 weeks each are maintained during a fiscal year, and where the course of instruction is so arranged that students may complete a full year’s work in any three terms, the total number of days of pupils attendance shall be divided by the greatest number of days school was actually taught in any three of the four terms, but in no case shall the divisor be less than 175.

(Enacted by Stats. 1976, Ch. 1010.)



46303

(a) If any computation of average daily attendance made under, or necessitated by, any provision of law, results in a fraction of less than one-half of a unit, the average daily attendance shall be taken as the next lowest whole number, except that if such computation results in an average daily attendance of less than one unit, the average daily attendance shall be deemed to be one unit; but if the fraction is one-half or more of a unit, the average daily attendance shall be taken as the next highest whole number.

(b) Whenever any reference is made to a specific whole number of units of average daily attendance said number shall include any fraction above said number which is less than one-half of a unit, and any fraction of one-half or more of a unit above the next lowest whole number.

(Enacted by Stats. 1976, Ch. 1010.)



46304

(a) Notwithstanding anything in this code to the contrary when as a result of the unification or other reorganization of school districts, or the change of school district boundaries, and if the Superintendent of Public Instruction determines that a school district in which pupils reside does not have suitable facilities in which to maintain school for all the day pupils of the district, or that for other good and sufficient reasons the education of pupils in the district in which they reside is not practical or in the best interests of the pupils, the governing board of the district of residence shall contract with the governing board of another school district for the education of those pupils for whom suitable facilities are not available, or who should be educated in another district, as determined by the Superintendent of Public Instruction.

(b) Except as provided in subdivision (b) of Section 46607 and Sections 46610 and 46611, the average daily attendance of pupils attending a district other than the district in which they reside pursuant to a contract described in subdivision (a) shall be credited to the district of attendance for apportionment purposes.

(c) Any reorganization proposal approved by the State Board of Education on or before December 31, 1994, shall be governed by Section 46304 as it existed on December 31, 1994.

(Amended by Stats. 1994, Ch. 1186, Sec. 16. Effective January 1, 1995.)



46305

Each elementary, high school, and unified school district shall report to the Superintendent of Public Instruction on forms prepared by the Department of Education in addition to all other attendance data as required, the active enrollment as of the third Wednesday of each school month and the actual attendance on the third Wednesday of each school month; except that if such day is a school holiday, the active enrollment and actual attendance of the first immediate preceding schoolday shall be reported. “Active enrollment” on a day a count is taken means the pupils in enrollment in the regular schooldays of the district on the first day of the school year on which the schools were in session, plus all later enrollees, minus all withdrawals since that day.

(Enacted by Stats. 1976, Ch. 1010.)



46307

Attendance of individuals with exceptional needs, identified pursuant to Chapter 4 (commencing with Section 56300) of Part 30, enrolled in a special day class or given instruction individually or in a home, hospital, or licensed children’s institution who attend school for either the same number of minutes that constitutes a minimum schoolday pursuant to Chapter 2 (commencing with Section 46100), or for the number of minutes of attendance specified in that pupil’s individualized education program developed pursuant to Article 3 (commencing with Section 56340) of Chapter 4 of Part 30, whichever is less, shall constitute a day of attendance.

(Amended by Stats. 1997, Ch. 825, Sec. 19. Effective October 9, 1997.)



46307.1

The computation of average daily attendance pursuant to this chapter shall not include the attendance of minors between the ages of 18 months and three years, inclusive, enrolled in programs operated by a county superintendent of schools who are physically handicapped, deaf or hard of hearing, or have speech disorders or speech defects.

(Added by Stats. 1987, Ch. 1452, Sec. 393.5.)






ARTICLE 5 - Adult Classes

46351

Whenever two or more school districts have entered into an interdistrict attendance agreement whereby one of the districts shall provide for the adult education classes for all districts included in the agreement, the average daily attendance of adults attending such classes shall, for apportionment purposes, be reported by and credited to the district in which such adult resides. This section shall only apply to those cases in which the school district providing adult education is a unified school district situated in a county of the sixth class and having, for the 1969–1970 school year, a high school average daily attendance of 9,600 or more.

(Enacted by Stats. 1976, Ch. 1010.)



46352

The governing board of any school district may determine not to include the attendance of any person or persons enrolled in classes for adults in the district’s computation of its revenue limit and state apportionments. The district shall submit annually to the Superintendent of Public Instruction a report indicating the number of pupils in such category for the preceding fiscal year.

(Added by Stats. 1978, Ch. 1027.)






ARTICLE 6 - County School Service Fund

46360

The average daily attendance of individuals with exceptional needs given instruction by a county superintendent of schools and whose attendance is credited to the county school service fund, shall be computed by dividing the total days of attendance of such pupils during the fiscal year by 175.

(Amended by Stats. 1987, Ch. 1452, Sec. 395.)






ARTICLE 7 - County School Tuition Fund

46380

The average daily attendance for the fiscal year of pupils residing in a county of this state and attending a school in an adjoining state under Article 1 (commencing with Section 2000) of Chapter 7 of Part 2 of Division 1 of Title 1 shall be computed by dividing the total number of days of attendance of the pupils in the school by the number of days the school was maintained during that fiscal year, but by not less than 175.

(Amended by Stats. 2014, Ch. 33, Sec. 34. Effective June 20, 2014.)






ARTICLE 8 - Emergency Average Daily Attendance

46390

Where a school in a district maintaining more than one school is closed for a part of a term by order of a city or county board of health or of the State Board of Health, or because of fire, flood, impassable roads, epidemic, or other emergency, or by an order provided for in Section 41422, the average daily attendance of the school shall be estimated separately, as provided in Section 46392, and added to the average daily attendance of the other schools of the district.

(Enacted by Stats. 1976, Ch. 1010.)



46391

Whenever any attendance records of any district have been lost or destroyed, making it impossible for an accurate report on average daily attendance for the district for any fiscal year to be rendered, which fact shall be shown to the satisfaction of the Superintendent of Public Instruction by the affidavits of the members of the governing board of the district and the county superintendent of schools, the Superintendent of Public Instruction shall estimate the average daily attendance of such district. The estimated average daily attendance shall be deemed to be the actual average daily attendance for that fiscal year for the making of apportionments to the school district from the State School Fund.

(Enacted by Stats. 1976, Ch. 1010.)



46392

(a) Whenever the average daily attendance of any school district, county office of education, or regional occupational center or program during any fiscal year has been materially decreased during any fiscal year because of any of the following, the fact shall be established to the satisfaction of the Superintendent of Public Instruction by affidavits of the members of the governing board of the school district or county office of education, and the county superintendent of schools:

(1) Fire.

(2) Flood.

(3) Impassable roads.

(4) An epidemic.

(5) An earthquake.

(6) The imminence of a major safety hazard as determined by the local law enforcement agency.

(7) A strike involving transportation services to pupils provided by a nonschool entity.

(8) An order provided for in Section 41422.

(b) In the event a state of emergency is declared by the Governor in a county, any decrease in average daily attendance in the county below the approximate total average daily attendance that would have been credited to a school district, county office of education, or regional occupational center or program had the state of emergency not occurred shall be deemed material. The superintendent shall determine the length of the period during which average daily attendance has been reduced by the state of emergency. This period which is determined by the superintendent shall not extend into the next fiscal year following the declaration of the state of emergency by the Governor, except upon a showing by a school district, county office of education, or regional occupational center or program, to the satisfaction of the superintendent, that extending the period into the next fiscal year is essential to alleviate continued reductions in average daily attendance attributable to the state of emergency.

(c) The average daily attendance of the district, county office of education, or regional occupational center or program for the fiscal year shall be estimated by the superintendent in a manner that credits to the school district, county office of education, or regional occupational center or program for determining the apportionments to be made to the district, county office of education, or regional occupational center or program from the State School Fund approximately the total average daily attendance that would have been credited to the school district, county office of education, or regional occupational center or program had the emergency not occurred or had the order not been issued.

(d) This section applies to any average daily attendance that occurs during any part of a school year.

(Amended by Stats. 1994, Ch. 49, Sec. 4. Effective April 19, 1994.)









CHAPTER 5 - Interdistrict Attendance Computation

46600

(a) (1) The governing boards of two or more school districts may enter into an agreement, for a term not to exceed five school years, for the interdistrict attendance of pupils who are residents of the districts. The agreement may provide for the admission to a district other than the district of residence of a pupil who requests a permit to attend a school district that is a party to the agreement and that maintains schools and classes in kindergarten or any of grades 1 to 12, inclusive, to which the pupil requests admission. Once a pupil in kindergarten or any of grades 1 to 12, inclusive, is enrolled in a school pursuant to this chapter, the pupil shall not have to reapply for an interdistrict transfer, and the governing board of the school district of enrollment shall allow the pupil to continue to attend the school in which he or she is enrolled, except as specified in paragraphs (2) and (4).

(2) The agreement shall stipulate the terms and conditions under which interdistrict attendance shall be permitted or denied. The agreement may contain standards for reapplication agreed to by the district of residence and the district of attendance that differ from the requirements prescribed by paragraph (1). The agreement may stipulate terms and conditions established by the district of residence and the district of enrollment under which the permit may be revoked.

(3) The supervisor of attendance of the district of residence shall issue an individual permit verifying the district’s approval, pursuant to policies of the governing board and terms of the agreement for the transfer. A permit shall be valid upon concurring endorsement by the designee of the governing board of the district of proposed attendance. The stipulation of the terms and conditions under which the permit may be revoked is the responsibility of the district of attendance.

(4) Notwithstanding paragraph (2), a school district of residence or school district of enrollment shall not rescind existing transfer permits for pupils entering grade 11 or 12 in the subsequent school year.

(b) A pupil who has been determined by personnel of either the district of residence or the district of proposed enrollment to have been the victim of an act of bullying, as defined in subdivision (r) of Section 48900, committed by a pupil of the district of residence shall, at the request of the person having legal custody of the pupil, be given priority for interdistrict attendance under any existing interdistrict attendance agreement or, in the absence of an agreement, be given additional consideration for the creation of an interdistrict attendance agreement.

(c) In addition to the requirements of subdivision (e) of Section 48915.1, and regardless of whether an agreement exists or a permit is issued pursuant to this section, any district may admit a pupil expelled from another district in which the pupil continues to reside.

(Amended by Stats. 2011, Ch. 732, Sec. 5. Effective January 1, 2012. Operative July 1, 2012, by Sec. 8 of Ch. 732.)



46601

(a) If, within 30 calendar days after the person having legal custody of a pupil has so requested, the governing board of either school district fails to approve interdistrict attendance in the current term, or, in the absence of an agreement between the school districts, fails or refuses to enter into an agreement, the school district denying the permit, or, in the absence of an agreement, the school district of residence, shall advise the person requesting the permit of the right to appeal to the county board of education.

(b) If, within 14 calendar days after the commencement of instruction in a new term in each of the school districts, respectively, when the person having legal custody of a pupil has so requested separately of each school district not later than 30 calendar days before the commencement of instruction in that term in that school district, the governing board of either school district fails to approve interdistrict attendance in that term, or, in the absence of an agreement between the school districts to permit that attendance, fails or refuses to enter an agreement, the school district denying the permit, or, in the absence of an agreement, the school district of residence, shall advise the person requesting the permit of the right to appeal to the county board of education.

(c) Notifying school districts shall also, in all instances, advise persons making unsuccessful requests for interdistrict attendance of all of the following:

(1) The person having legal custody may appeal, within 30 calendar days of the failure or refusal to issue a permit, or to enter into an agreement allowing the attendance, to the county board of education having jurisdiction over the school district of residence of the parent or legal guardian or person having legal custody. Failure to appeal within the required time is good cause for denial of an appeal. An appeal shall be accepted only upon verification by the county board of education’s designee that appeals within the school districts have been exhausted. If new evidence or grounds for the request are introduced, the county board of education may remand the matter for further consideration by the school district or districts. In all other cases, the appeal shall be granted or denied on its merits.

(2) (A) (i) The county board of education shall, unless clause (ii) applies, within 30 calendar days after the appeal is filed, determine whether the pupil should be permitted to attend in the school district in which the pupil desires to attend and the applicable period of attendance.

(ii) The county board of education in a class 1 or class 2 county shall, within 40 schooldays after the appeal is filed, determine whether the pupil should be permitted to attend in the school district in which the pupil desires to attend and the applicable period of attendance.

(B) In the event that compliance by the county board of education within the time requirement for determining whether the pupil should be permitted to attend in the school district in which the pupil desires to attend is impractical, the county board of education or the county superintendent of schools, for good cause, may extend the time period for up to an additional five schooldays. The county board of education shall provide adequate notice to all parties of the date and time of any hearing scheduled and of the opportunity to submit written statements and documentation and to be heard on the matter pursuant to rules and regulations adopted by the county board of education in accordance with this chapter. The county board of education’s rules may provide for the granting of continuances upon a showing of good cause. The county board of education shall render a decision within three schooldays of any hearing conducted by the county board of education unless the person who filed the appeal requests a postponement.

(C) In a class 1 or class 2 county, the county board of education’s rules may provide for any hearing pursuant to this section to be conducted by a hearing officer pursuant to Chapter 14 (commencing with Section 27720) of Part 3 of Division 2 of Title 3 of the Government Code, or by an impartial administrative panel of three or more certificated persons appointed by the county board of education. Section 27722 of the Government Code applies to a hearing by an impartial administrative panel and, for purposes of this section, the term “hearing officer” in Section 27722 of the Government Code includes an impartial administrative panel. A member of the impartial administrative panel shall not be a member of the county board of education, nor be employed by the school district of residence or the school district of desired attendance.

(D) The definitions of “class 1 county” and “class 2 county” in subdivision (e) of Section 48919.5 apply to this section. If the hearing officer is not authorized to decide whether the pupil should be permitted to attend in the school district in which the pupil desires to attend, the county board of education, within 10 days of receiving the recommended decision pursuant to subdivision (b) of Section 27722 of the Government Code, shall render a decision.

(3) The county supervisor of attendance, or other designee of the county superintendent of schools, shall investigate to determine whether local remedies in the matter have been exhausted and to provide any additional information deemed useful to the county board of education in reaching a decision.

(4) If the interdistrict attendance involves school districts located in different counties, the county board of education having jurisdiction over the school district denying a permit, or refusing or failing to enter into an agreement to allow for the issuance of a permit, shall have jurisdiction for purposes of an appeal. If both school districts deny a permit, or refuse or fail to enter into an agreement to allow for the issuance of a permit, the county board of education having jurisdiction over the school district of residence shall have jurisdiction for purposes of an appeal and, upon granting a pupil’s appeal, shall seek concurrence in the decision by the county board of education of the other county that shall provide adequate opportunity for the school district under its jurisdiction to be heard on the matter before making a decision. If the two county boards of education do not then concur, the pupil’s appeal shall be denied.

(5) Pupils who are under consideration for expulsion, or who have been expelled pursuant to Sections 48915 and 48918, may not appeal interdistrict attendance denials or recisions while expulsion proceedings are pending, or during the term of the expulsion.

(d) This section shall become inoperative on July 1, 2018, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2011, Ch. 87, Sec. 2) by Stats. 2014, Ch. 104, Sec. 1. Effective January 1, 2015. Inoperative July 1, 2018. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 2 of Stats. 2014, Ch. 104.)



46601-1

(a) If, within 30 calendar days after the person having legal custody of a pupil has so requested, the governing board of either school district fails to approve interdistrict attendance in the current term, or, in the absence of an agreement between the school districts, fails or refuses to enter into an agreement, the school district denying the permit, or, in the absence of an agreement, the school district of residence, shall advise the person requesting the permit of the right to appeal to the county board of education.

(b) If, within 14 calendar days after the commencement of instruction in a new term in each of the school districts, respectively, when the person having legal custody of a pupil has so requested separately of each school district not later than 30 calendar days before the commencement of instruction in that term in that school district, the governing board of either school district fails to approve interdistrict attendance in that term, or, in the absence of an agreement between the school districts to permit that attendance, fails or refuses to enter an agreement, the school district denying the permit, or, in the absence of an agreement, the school district of residence, shall advise the person requesting the permit of the right to appeal to the county board of education.

(c) Notifying school districts shall also, in all instances, advise persons making unsuccessful requests for interdistrict attendance of all of the following:

(1) The person having legal custody may appeal, within 30 calendar days of the failure or refusal to issue a permit, or to enter into an agreement allowing the attendance, to the county board of education having jurisdiction over the school district of residence of the parent or legal guardian or person having legal custody. Failure to appeal within the required time is good cause for denial of an appeal. An appeal shall be accepted only upon verification by the county board of education’s designee that appeals within the school districts have been exhausted. If new evidence or grounds for the request are introduced, the county board of education may remand the matter for further consideration by the school district or districts. In all other cases, the appeal shall be granted or denied on its merits.

(2) (A) The county board of education shall, within 30 calendar days after the appeal is filed, determine whether the pupil should be permitted to attend in the school district in which the pupil desires to attend and the applicable period of attendance.

(B) In the event that compliance by the county board of education within the time requirement for determining whether the pupil should be permitted to attend in the school district in which the pupil desires to attend is impractical, the county board of education or the county superintendent of schools, for good cause, may extend the time period for up to an additional five schooldays. The county board of education shall provide adequate notice to all parties of the date and time of any hearing scheduled and of the opportunity to submit written statements and documentation and to be heard on the matter pursuant to rules and regulations adopted by the county board of education in accordance with this chapter. The county board of education’s rules may provide for the granting of continuances upon a showing of good cause. The county board of education shall render a decision within three schooldays of any hearing conducted by the county board of education unless the person who filed the appeal requests a postponement.

(C) In a class 1 or class 2 county, the county board of education’s rules may provide for any hearing pursuant to this section to be conducted by a hearing officer pursuant to Chapter 14 (commencing with Section 27720) of Part 3 of Division 2 of Title 3 of the Government Code, or by an impartial administrative panel of three or more certificated persons appointed by the county board of education. Section 27722 of the Government Code applies to a hearing by an impartial administrative panel and, for purposes of this section, the term “hearing officer” in Section 27722 of the Government Code includes an impartial administrative panel. A member of the impartial administrative panel shall not be a member of the county board of education, nor be employed by the school district of residence or the school district of desired attendance.

(D) The definitions of “class 1 county” and “class 2 county” in subdivision (e) of Section 48919.5 apply to this section. If the hearing officer is not authorized to decide whether the pupil should be permitted to attend in the school district in which the pupil desires to attend, the county board of education, within 10 days of receiving the recommended decision pursuant to subdivision (b) of Section 27722 of the Government Code, shall render a decision.

(3) The county supervisor of attendance, or other designee of the county superintendent of schools, shall investigate to determine whether local remedies in the matter have been exhausted and to provide any additional information deemed useful to the county board of education in reaching a decision.

(4) If the interdistrict attendance involves school districts located in different counties, the county board of education having jurisdiction over the school district denying a permit, or refusing or failing to enter into an agreement to allow for the issuance of a permit, shall have jurisdiction for purposes of an appeal. If both school districts deny a permit, or refuse or fail to enter into an agreement to allow for the issuance of a permit, the county board of education having jurisdiction over the school district of residence shall have jurisdiction for purposes of an appeal and, upon granting a pupil’s appeal, shall seek concurrence in the decision by the county board of education of the other county that shall provide adequate opportunity for the school district under its jurisdiction to be heard on the matter before making a decision. If the two county boards of education do not then concur, the pupil’s appeal shall be denied.

(5) Pupils who are under consideration for expulsion, or who have been expelled pursuant to Sections 48915 and 48918, may not appeal interdistrict attendance denials or recisions while expulsion proceedings are pending, or during the term of the expulsion.

(d) This section shall become operative on July 1, 2018.

(Amended (as added by Stats. 2011, Ch. 87, Sec. 3) by Stats. 2014, Ch. 104, Sec. 2. Effective January 1, 2015. Section operative July 1, 2018, by its own provisions.)



46602

If the county board of education determines that the pupil should be permitted to attend in the district in which he or she desires to attend, the pupil shall be admitted to school in the district without delay and the attendance may be counted by the district of attendance for revenue limit and state apportionment purposes.

Written notice of the decision by the county board of education shall be delivered to the pupil and the parent or guardian, or person having custody of him or her, and to the governing boards of the districts.

(Added by renumbering Section 46604 by Stats. 1986, Ch. 742, Sec. 5.)



46603

For a period not to exceed two school months, the governing board of a school district may provisionally admit to the schools of the district a pupil who resides in another district, pending a decision of the two boards, or by the county board of education upon appeal, regarding the interdistrict attendance.

Regardless of whether the decision on interdistrict attendance is allowed, the provisional attendance may be counted by the district of attendance for revenue limit and state apportionment purposes.

(Repealed and added by Stats. 1986, Ch. 742, Sec. 7.)



46604

If the governing board of a school district in which pupils reside who are lawfully attending in another district fails or refuses to pay, when due, the amount required to be paid to the district of attendance for the education of those pupils under any provision of this code, the county superintendent of schools having jurisdiction over the district of residence shall draw a requisition against the funds of the district of residence in favor of the district of attendance in payment of that amount and transmit the requisition to the governing board of the district of attendance.

(Added by renumbering Section 46612 by Stats. 1986, Ch. 742, Sec. 11.)



46606

(a) A regional occupational program or regional occupational center maintained by a school district, county superintendent of schools, or a regional occupational program or regional occupational center maintained by two or more school districts pursuant to a joint powers or cooperative agreement, may admit pupils who reside outside the attendance area of the regional occupational program or regional occupational center.

(b) The average daily attendance for attendance of pupils who reside outside of the regional occupational center or program attendance area and are enrolled in a regional occupational center or program pursuant to Section 52317 shall be credited to the regional occupational center or program that incurs the training costs for purposes of determining state apportionments and the revenue limits.

(c) For purposes of computing the revenue limits for pupils who enroll in a regional occupational center or program outside their district of residence, the regional occupational center or program shall claim its own revenue limit.

(d) The regional occupational center or program is not eligible for state reimbursement for home-to-school transportation allowances for pupils who are enrolled in the regional occupational center or program pursuant to this section.

(Amended by Stats. 1991, Ch. 64, Sec. 1.)



46607

(a) Except as provided in subdivision (b) or (c), the average daily attendance for attendance of pupils from another district shall be credited to the district of attendance for purposes of determining state apportionments and the revenue limit pursuant to Section 42237 or 42238.

(b) For any district that would have a reduction of 25 percent or more in its federal grant pursuant to Public Law 81-874 if the average daily attendance of pupils residing within the district were credited to the district of attendance, then the average daily attendance resulting from an interdistrict attendance agreement shall be credited to the district of residence and the district of residence shall pay a tuition to the district of attendance no later than the next August 31, after the close of the fiscal year as follows:

(1) For attendance in regular day schools and summer schools the tuition per unit of average daily attendance, if any, shall not exceed the actual cost per unit of average daily attendance for the grade level or program less any income, other than tuition, received by the district of attendance on account of such attendance.

(2) The district in which the pupil resides shall reduce its total revenue limit pursuant to Section 42238 by the total excess, if any, of its revenue limit per unit of average daily attendance multiplied by the total interdistrict attendance over the total tuition to be paid to districts of attendance.

The district in which the pupil resides may increase its total revenue limit pursuant to Section 42238 by the total excess, if any, of the total tuition to be paid to districts of attendance over the district of residence’s revenue limit per unit of average daily attendance multiplied by the total interdistrict average daily attendance.

(c) For any consortium of school districts operating an adult education and a regional occupational program serving four or more school districts, the school districts may agree to claim the unit of average daily attendance on the basis of the district of residence and pay such interdistrict tuition to the district of attendance as agreed to by the participating districts.

(Added by renumbering Section 46616 by Stats. 1986, Ch. 742, Sec. 15.)



46609

The governing board of a unified school district, whose boundaries are coterminous with the boundaries of a county, and which is contiguous to an adjoining state, may provide for the education of all or any number of the high school pupils of the district who reside in the district by the attendance of these pupils at the schools of a school district of an adjoining state. The governing board of the unified school district may enter an agreement with the school district of an adjoining state for the education of these pupils, subject to the terms and conditions agreed upon. The provisions of Sections 2000 to 2011, inclusive, do not apply to pupils educated pursuant to an agreement authorized by this section.

The average daily attendance of pupils educated pursuant to an agreement authorized by this section shall be credited to the district of residence for apportionment purposes. The superintendent of schools of the district, or the principal of the school, in the adjoining state attended by the pupils under such an agreement shall, not later than July 2 of each year, certify, to the county superintendent of schools having jurisdiction over the school district of residence of the pupils, the average daily attendance of the pupils of the district attending the schools of the school district in the adjoining state. Certification shall be made on forms furnished by the Superintendent of Public Instruction. The county superintendent of schools shall report the average daily attendance to the Superintendent of Public Instruction, who shall include the average daily attendance in his report of average daily attendance in all of the duly established schools of the state for the last preceding school year certified by him to the State Controller.

(Added by renumbering Section 46618 by Stats. 1986, Ch. 742, Sec. 17.)



46610

(a) (1) Notwithstanding any other law, the Fallbrook Union High School District shall enter into an interdistrict attendance agreement with the Capistrano Unified School District to allow any pupil, at the request of his or her parent or guardian, to attend schools of the Capistrano Unified School District when the pupil resides in the San Onofre housing area of the Marine Corps Base, Camp Joseph H. Pendleton. No more than 150 pupils from the Fallbrook Union High School District may attend school in the Capistrano Unified School District pursuant to this interdistrict attendance agreement.

(2) The Fallbrook Union High School District shall be credited with the average daily attendance of these pupils solely for purposes of receiving federal grants pursuant to Public Law 81-874.

(b) The Fallbrook Union High School District shall pay tuition to the Capistrano Unified School District for the attendance of these pupils only in the amount computed pursuant to paragraphs (1) and (2), as follows:

(1) Divide the amount of funds paid pursuant to Section 3 of Public Law 81-874 (20 U.S.C. 238) to the Fallbrook Union High School District in the current fiscal year by the average daily attendance of the school district in the current fiscal year.

(2) Multiply the amount in subdivision (a) by the average daily attendance, for the year of attendance for secondary school pupils attending the schools of the Capistrano Unified School District pursuant to Section 46610.

(c) Notwithstanding any other law, the amount provided to the Fallbrook Union High School District and the Capistrano Unified School District for the 2012–13 fiscal year pursuant to this section and Section 46111, as these sections read on June 1, 2013, shall be included in the computations made pursuant to paragraph (2) of subdivision (a) of Section 42238.025, paragraph (2) of subdivision (a) of Section 42238.03, and paragraph (2) of subdivision (e) of Section 42238.03. For purposes of calculating funding pursuant to subdivisions (a) and (e) of Section 42238.03, the school district of residence shall be credited with the 2012–13 fiscal year revenue limit funding received for the pupils reported pursuant to this section after accounting for the amount of tuition paid to the school district of attendance. For purposes of calculating funding pursuant to subdivisions (a) and (e) of Section 42238.03, the school district of attendance shall be credited with the average daily attendance of the pupils reported pursuant to this section in the 2012–13 fiscal year, and the tuition received by the school district of residence pursuant to this section and Section 46611, as these sections read on March 1, 2014.

(Amended by Stats. 2014, Ch. 33, Sec. 35. Effective June 20, 2014.)









PART 26.8 - CHARTER SCHOOLS

CHAPTER 1 - General Provisions

47600

This part shall be known, and may be cited, as the “Charter Schools Act of 1992.”

(Added by Stats. 1992, Ch. 781, Sec. 1. Effective January 1, 1993.)



47601

It is the intent of the Legislature, in enacting this part, to provide opportunities for teachers, parents, pupils, and community members to establish and maintain schools that operate independently from the existing school district structure, as a method to accomplish all of the following:

(a) Improve pupil learning.

(b) Increase learning opportunities for all pupils, with special emphasis on expanded learning experiences for pupils who are identified as academically low achieving.

(c) Encourage the use of different and innovative teaching methods.

(d) Create new professional opportunities for teachers, including the opportunity to be responsible for the learning program at the schoolsite.

(e) Provide parents and pupils with expanded choices in the types of educational opportunities that are available within the public school system.

(f) Hold the schools established under this part accountable for meeting measurable pupil outcomes, and provide the schools with a method to change from rule-based to performance-based accountability systems.

(g) Provide vigorous competition within the public school system to stimulate continual improvements in all public schools.

(Amended by Stats. 1998, Ch. 34, Sec. 1. Effective January 1, 1999.)



47602

(a) (1) In the 1998–99 school year, the maximum total number of charter schools authorized to operate in this state shall be 250. In the 1999–2000 school year, and in each successive school year thereafter, an additional 100 charter schools are authorized to operate in this state each successive school year. For the purposes of implementing this section, the State Board of Education shall assign a number to each charter petition that it grants pursuant to subdivision (j) of Section 47605 or Section 47605.8 and to each charter notice it receives pursuant to this part, based on the chronological order in which the notice is received. Each number assigned by the state board on or after January 1, 2003, shall correspond to a single petition that identifies a charter school that will operate within the geographic and site limitations of this part. The State Board of Education shall develop a numbering system for charter schools that identifies each school associated with a charter and that operates within the existing limit on the number of charter schools that can be approved each year. For purposes of this section, sites that share educational programs and serve similar pupil populations may not be counted as separate schools. Sites that do not share a common educational program shall be considered separate schools for purposes of this section. The limits contained in this paragraph may not be waived by the State Board of Education pursuant to Section 33050 or any other provision of law.

(2) By July 1, 2003, the Legislative Analyst shall, pursuant to the criteria in Section 47616.5, report to the Legislature on the effectiveness of the charter school approach authorized under this part and recommend whether to expand or reduce the annual rate of growth of charter schools authorized pursuant to this section.

(b) No charter shall be granted under this part that authorizes the conversion of any private school to a charter school. No charter school shall receive any public funds for a pupil if the pupil also attends a private school that charges the pupil’s family for tuition. The State Board of Education shall adopt regulations to implement this section.

(Amended by Stats. 2002, Ch. 1058, Sec. 3. Effective January 1, 2003.)



47603

(a) This part shall not be construed to prohibit any private person or organization from providing funding or other assistance to the establishment or operation of a charter school.

(b) (1) A charter school may contract with a county superintendent of schools or a county board of education for purposes of borrowing moneys pursuant to subdivision (f) of Section 1042.

(2) Moneys borrowed pursuant to subdivision (f) of Section 1042 shall be expended by a charter school solely for purposes of meeting the cash management needs of the charter school due to the deferral of apportionment payments pursuant to Sections 14041.5, 14041.6, 14041.65, and 14041.7 and pursuant to Sections 16325, 16325.5, and 16326 of the Government Code and shall not be used for purposes of making capital acquisitions.

(c) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 38, Sec. 54. Effective June 27, 2012. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 55 of Ch. 38.)



47603-1

(a) This part shall not be construed to prohibit any private person or organization from providing funding or other assistance to the establishment or operation of a charter school.

(b) This section shall become operative on July 1, 2017.

(Repealed (in Sec. 54) and added by Stats. 2012, Ch. 38, Sec. 55. Effective June 27, 2012. Section operative July 1, 2017, by its own provisions.)



47604

(a) Charter schools may elect to operate as, or be operated by, a nonprofit public benefit corporation, formed and organized pursuant to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1) of the Corporations Code).

(b) The governing board of a school district that grants a charter for the establishment of a charter school formed and organized pursuant to this section shall be entitled to a single representative on the board of directors of the nonprofit public benefit corporation.

(c) An authority that grants a charter to a charter school to be operated by, or as, a nonprofit public benefit corporation is not liable for the debts or obligations of the charter school, or for claims arising from the performance of acts, errors, or omissions by the charter school, if the authority has complied with all oversight responsibilities required by law, including, but not limited to, those required by Section 47604.32 and subdivision (m) of Section 47605.

(Amended by Stats. 2003, Ch. 892, Sec. 7. Effective January 1, 2004.)



47604.3

A charter school shall promptly respond to all reasonable inquiries, including, but not limited to, inquiries regarding its financial records, from its chartering authority, the county office of education that has jurisdiction over the school’s chartering authority, or from the Superintendent of Public Instruction and shall consult with the chartering authority, the county office of education, or the Superintendent of Public Instruction regarding any inquiries.

(Amended by Stats. 2002, Ch. 1058, Sec. 4. Effective January 1, 2003.)



47604.32

Each chartering authority, in addition to any other duties imposed by this part, shall do all of the following with respect to each charter school under its authority:

(a) Identify at least one staff member as a contact person for the charter school.

(b) Visit each charter school at least annually.

(c) Ensure that each charter school under its authority complies with all reports required of charter schools by law, including the annual update required pursuant to Section 47606.5.

(d) Monitor the fiscal condition of each charter school under its authority.

(e) Provide timely notification to the department if any of the following circumstances occur or will occur with regard to a charter school for which it is the chartering authority:

(1) A renewal of the charter is granted or denied.

(2) The charter is revoked.

(3) The charter school will cease operation for any reason.

(f) The cost of performing the duties required by this section shall be funded with supervisorial oversight fees collected pursuant to Section 47613.

(Amended by Stats. 2013, Ch. 47, Sec. 73. Effective July 1, 2013.)



47604.33

(a) Each charter school shall annually prepare and submit the following reports to its chartering authority and the county superintendent of schools, or only to the county superintendent of schools if the county board of education is the chartering authority:

(1) On or before July 1, a preliminary budget. For a charter school in its first year of operation, the information submitted pursuant to subdivision (g) of Section 47605 satisfies this requirement.

(2) On or before July 1, an annual update required pursuant to Section 47606.5.

(3) On or before December 15, an interim financial report. This report shall reflect changes through October 31.

(4) On or before March 15, a second interim financial report. This report shall reflect changes through January 31.

(5) On or before September 15, a final unaudited report for the full prior year.

(b) The chartering authority shall use any financial information it obtains from the charter school, including, but not limited to, the reports required by this section, to assess the fiscal condition of the charter school pursuant to subdivision (d) of Section 47604.32.

(c) The cost of performing the duties required by this section shall be funded with supervisorial oversight fees collected pursuant to Section 47613.

(Amended by Stats. 2013, Ch. 47, Sec. 74. Effective July 1, 2013.)



47604.4

(a) In addition to the authority granted by Sections 1241.5 and 47604.3, a county superintendent of schools may, based upon written complaints by parents or other information that justifies the investigation, monitor the operations of a charter school located within that county and conduct an investigation into the operations of that charter school. If a county superintendent of schools monitors or investigates a charter school pursuant to this section, the county office of education shall not incur any liability beyond the cost of the investigation.

(b) A charter school shall notify the county superintendent of schools of the county in which it is located of the location of the charter school, including the location of each site, if applicable, prior to commencing operations.

(Amended by Stats. 2005, Ch. 357, Sec. 3. Effective January 1, 2006.)



47604.5

The state board, whether or not it is the authority that granted the charter, may, based upon the recommendation of the Superintendent, take appropriate action, including, but not limited to, revocation of the school’s charter, when the state board finds any of the following:

(a) Gross financial mismanagement that jeopardizes the financial stability of the charter school.

(b) Illegal or substantially improper use of charter school funds for the personal benefit of any officer, director, or fiduciary of the charter school.

(c) Substantial and sustained departure from measurably successful practices such that continued departure would jeopardize the educational development of the school’s pupils.

(d) Failure to improve pupil outcomes across multiple state and school priorities identified in the charter pursuant to subparagraph (A) of paragraph (5) of subdivision (b) of Section 47605 or subparagraph (A) of paragraph (5) of subdivision (d) of Section 47605.6.

(Amended by Stats. 2013, Ch. 47, Sec. 75. Effective July 1, 2013.)






CHAPTER 2 - Establishment of Charter Schools

47605

(a) (1) Except as set forth in paragraph (2), a petition for the establishment of a charter school within a school district may be circulated by one or more persons seeking to establish the charter school. A petition for the establishment of a charter school shall identify a single charter school that will operate within the geographic boundaries of that school district. A charter school may propose to operate at multiple sites within the school district, as long as each location is identified in the charter school petition. The petition may be submitted to the governing board of the school district for review after either of the following conditions is met:

(A) The petition is signed by a number of parents or legal guardians of pupils that is equivalent to at least one-half of the number of pupils that the charter school estimates will enroll in the school for its first year of operation.

(B) The petition is signed by a number of teachers that is equivalent to at least one-half of the number of teachers that the charter school estimates will be employed at the school during its first year of operation.

(2) A petition that proposes to convert an existing public school to a charter school that would not be eligible for a loan pursuant to subdivision (b) of Section 41365 may be circulated by one or more persons seeking to establish the charter school. The petition may be submitted to the governing board of the school district for review after the petition is signed by not less than 50 percent of the permanent status teachers currently employed at the public school to be converted.

(3) A petition shall include a prominent statement that a signature on the petition means that the parent or legal guardian is meaningfully interested in having his or her child or ward attend the charter school, or in the case of a teacher’s signature, means that the teacher is meaningfully interested in teaching at the charter school. The proposed charter shall be attached to the petition.

(4) After receiving approval of its petition, a charter school that proposes to establish operations at one or more additional sites shall request a material revision to its charter and shall notify the authority that granted its charter of those additional locations. The authority that granted its charter shall consider whether to approve those additional locations at an open, public meeting. If the additional locations are approved, they shall be a material revision to the charter school’s charter.

(5) A charter school that is unable to locate within the jurisdiction of the chartering school district may establish one site outside the boundaries of the school district, but within the county in which that school district is located, if the school district within the jurisdiction of which the charter school proposes to operate is notified in advance of the charter petition approval, the county superintendent of schools and the Superintendent are notified of the location of the charter school before it commences operations, and either of the following circumstances exists:

(A) The school has attempted to locate a single site or facility to house the entire program, but a site or facility is unavailable in the area in which the school chooses to locate.

(B) The site is needed for temporary use during a construction or expansion project.

(6) Commencing January 1, 2003, a petition to establish a charter school may not be approved to serve pupils in a grade level that is not served by the school district of the governing board considering the petition, unless the petition proposes to serve pupils in all of the grade levels served by that school district.

(b) No later than 30 days after receiving a petition, in accordance with subdivision (a), the governing board of the school district shall hold a public hearing on the provisions of the charter, at which time the governing board of the school district shall consider the level of support for the petition by teachers employed by the district, other employees of the district, and parents. Following review of the petition and the public hearing, the governing board of the school district shall either grant or deny the charter within 60 days of receipt of the petition, provided, however, that the date may be extended by an additional 30 days if both parties agree to the extension. In reviewing petitions for the establishment of charter schools pursuant to this section, the chartering authority shall be guided by the intent of the Legislature that charter schools are and should become an integral part of the California educational system and that establishment of charter schools should be encouraged. The governing board of the school district shall grant a charter for the operation of a school under this part if it is satisfied that granting the charter is consistent with sound educational practice. The governing board of the school district shall not deny a petition for the establishment of a charter school unless it makes written factual findings, specific to the particular petition, setting forth specific facts to support one or more of the following findings:

(1) The charter school presents an unsound educational program for the pupils to be enrolled in the charter school.

(2) The petitioners are demonstrably unlikely to successfully implement the program set forth in the petition.

(3) The petition does not contain the number of signatures required by subdivision (a).

(4) The petition does not contain an affirmation of each of the conditions described in subdivision (d).

(5) The petition does not contain reasonably comprehensive descriptions of all of the following:

(A) (i) A description of the educational program of the school, designed, among other things, to identify those whom the school is attempting to educate, what it means to be an “educated person” in the 21st century, and how learning best occurs. The goals identified in that program shall include the objective of enabling pupils to become self-motivated, competent, and lifelong learners.

(ii) A description, for the charter school, of annual goals, for all pupils and for each subgroup of pupils identified pursuant to Section 52052, to be achieved in the state priorities, as described in subdivision (d) of Section 52060, that apply for the grade levels served, or the nature of the program operated, by the charter school, and specific annual actions to achieve those goals. A charter petition may identify additional school priorities, the goals for the school priorities, and the specific annual actions to achieve those goals.

(iii) If the proposed school will serve high school pupils, a description of the manner in which the charter school will inform parents about the transferability of courses to other public high schools and the eligibility of courses to meet college entrance requirements. Courses offered by the charter school that are accredited by the Western Association of Schools and Colleges may be considered transferable and courses approved by the University of California or the California State University as creditable under the “A” to “G” admissions criteria may be considered to meet college entrance requirements.

(B) The measurable pupil outcomes identified for use by the charter school. “Pupil outcomes,” for purposes of this part, means the extent to which all pupils of the school demonstrate that they have attained the skills, knowledge, and attitudes specified as goals in the school’s educational program. Pupil outcomes shall include outcomes that address increases in pupil academic achievement both schoolwide and for all groups of pupils served by the charter school, as that term is defined in subparagraph (B) of paragraph (3) of subdivision (a) of Section 47607. The pupil outcomes shall align with the state priorities, as described in subdivision (d) of Section 52060, that apply for the grade levels served, or the nature of the program operated, by the charter school.

(C) The method by which pupil progress in meeting those pupil outcomes is to be measured. To the extent practicable, the method for measuring pupil outcomes for state priorities shall be consistent with the way information is reported on a school accountability report card.

(D) The governance structure of the school, including, but not limited to, the process to be followed by the school to ensure parental involvement.

(E) The qualifications to be met by individuals to be employed by the school.

(F) The procedures that the school will follow to ensure the health and safety of pupils and staff. These procedures shall include the requirement that each employee of the school furnish the school with a criminal record summary as described in Section 44237.

(G) The means by which the school will achieve a racial and ethnic balance among its pupils that is reflective of the general population residing within the territorial jurisdiction of the school district to which the charter petition is submitted.

(H) Admission requirements, if applicable.

(I) The manner in which annual, independent financial audits shall be conducted, which shall employ generally accepted accounting principles, and the manner in which audit exceptions and deficiencies shall be resolved to the satisfaction of the chartering authority.

(J) The procedures by which pupils can be suspended or expelled.

(K) The manner by which staff members of the charter schools will be covered by the State Teachers’ Retirement System, the Public Employees’ Retirement System, or federal social security.

(L) The public school attendance alternatives for pupils residing within the school district who choose not to attend charter schools.

(M) A description of the rights of any employee of the school district upon leaving the employment of the school district to work in a charter school, and of any rights of return to the school district after employment at a charter school.

(N) The procedures to be followed by the charter school and the entity granting the charter to resolve disputes relating to provisions of the charter.

(O) A declaration whether or not the charter school shall be deemed the exclusive public school employer of the employees of the charter school for purposes of Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code.

(P) A description of the procedures to be used if the charter school closes. The procedures shall ensure a final audit of the school to determine the disposition of all assets and liabilities of the charter school, including plans for disposing of any net assets and for the maintenance and transfer of pupil records.

(c) (1) Charter schools shall meet all statewide standards and conduct the pupil assessments required pursuant to Sections 60605 and 60851 and any other statewide standards authorized in statute or pupil assessments applicable to pupils in noncharter public schools.

(2) Charter schools shall, on a regular basis, consult with their parents, legal guardians, and teachers regarding the school’s educational programs.

(d) (1) In addition to any other requirement imposed under this part, a charter school shall be nonsectarian in its programs, admission policies, employment practices, and all other operations, shall not charge tuition, and shall not discriminate against any pupil on the basis of the characteristics listed in Section 220. Except as provided in paragraph (2), admission to a charter school shall not be determined according to the place of residence of the pupil, or of his or her parent or legal guardian, within this state, except that an existing public school converting partially or entirely to a charter school under this part shall adopt and maintain a policy giving admission preference to pupils who reside within the former attendance area of that public school.

(2) (A) A charter school shall admit all pupils who wish to attend the school.

(B) If the number of pupils who wish to attend the charter school exceeds the school’s capacity, attendance, except for existing pupils of the charter school, shall be determined by a public random drawing. Preference shall be extended to pupils currently attending the charter school and pupils who reside in the district except as provided for in Section 47614.5. Other preferences may be permitted by the chartering authority on an individual school basis and only if consistent with the law.

(C) In the event of a drawing, the chartering authority shall make reasonable efforts to accommodate the growth of the charter school and in no event shall take any action to impede the charter school from expanding enrollment to meet pupil demand.

(3) If a pupil is expelled or leaves the charter school without graduating or completing the school year for any reason, the charter school shall notify the superintendent of the school district of the pupil’s last known address within 30 days, and shall, upon request, provide that school district with a copy of the cumulative record of the pupil, including a transcript of grades or report card, and health information. This paragraph applies only to pupils subject to compulsory full-time education pursuant to Section 48200.

(e) The governing board of a school district shall not require any employee of the school district to be employed in a charter school.

(f) The governing board of a school district shall not require any pupil enrolled in the school district to attend a charter school.

(g) The governing board of a school district shall require that the petitioner or petitioners provide information regarding the proposed operation and potential effects of the school, including, but not limited to, the facilities to be used by the school, the manner in which administrative services of the school are to be provided, and potential civil liability effects, if any, upon the school and upon the school district. The description of the facilities to be used by the charter school shall specify where the school intends to locate. The petitioner or petitioners shall also be required to provide financial statements that include a proposed first-year operational budget, including startup costs, and cashflow and financial projections for the first three years of operation.

(h) In reviewing petitions for the establishment of charter schools within the school district, the governing board of the school district shall give preference to petitions that demonstrate the capability to provide comprehensive learning experiences to pupils identified by the petitioner or petitioners as academically low achieving pursuant to the standards established by the department under Section 54032, as it read before July 19, 2006.

(i) Upon the approval of the petition by the governing board of the school district, the petitioner or petitioners shall provide written notice of that approval, including a copy of the petition, to the applicable county superintendent of schools, the department, and the state board.

(j) (1) If the governing board of a school district denies a petition, the petitioner may elect to submit the petition for the establishment of a charter school to the county board of education. The county board of education shall review the petition pursuant to subdivision (b). If the petitioner elects to submit a petition for establishment of a charter school to the county board of education and the county board of education denies the petition, the petitioner may file a petition for establishment of a charter school with the state board, and the state board may approve the petition, in accordance with subdivision (b). A charter school that receives approval of its petition from a county board of education or from the state board on appeal shall be subject to the same requirements concerning geographic location to which it would otherwise be subject if it received approval from the entity to which it originally submitted its petition. A charter petition that is submitted to either a county board of education or to the state board shall meet all otherwise applicable petition requirements, including the identification of the proposed site or sites where the charter school will operate.

(2) In assuming its role as a chartering agency, the state board shall develop criteria to be used for the review and approval of charter school petitions presented to the state board. The criteria shall address all elements required for charter approval, as identified in subdivision (b) and shall define “reasonably comprehensive” as used in paragraph (5) of subdivision (b) in a way that is consistent with the intent of this part. Upon satisfactory completion of the criteria, the state board shall adopt the criteria on or before June 30, 2001.

(3) A charter school for which a charter is granted by either the county board of education or the state board based on an appeal pursuant to this subdivision shall qualify fully as a charter school for all funding and other purposes of this part.

(4) If either the county board of education or the state board fails to act on a petition within 120 days of receipt, the decision of the governing board of the school district to deny a petition shall, thereafter, be subject to judicial review.

(5) The state board shall adopt regulations implementing this subdivision.

(6) Upon the approval of the petition by the county board of education, the petitioner or petitioners shall provide written notice of that approval, including a copy of the petition to the department and the state board.

(k) (1) The state board may, by mutual agreement, designate its supervisorial and oversight responsibilities for a charter school approved by the state board to any local educational agency in the county in which the charter school is located or to the governing board of the school district that first denied the petition.

(2) The designated local educational agency shall have all monitoring and supervising authority of a chartering agency, including, but not limited to, powers and duties set forth in Section 47607, except the power of revocation, which shall remain with the state board.

(3) A charter school that is granted its charter through an appeal to the state board and elects to seek renewal of its charter shall, before expiration of the charter, submit its petition for renewal to the governing board of the school district that initially denied the charter. If the governing board of the school district denies the school’s petition for renewal, the school may petition the state board for renewal of its charter.

(l) Teachers in charter schools shall hold a Commission on Teacher Credentialing certificate, permit, or other document equivalent to that which a teacher in other public schools would be required to hold. These documents shall be maintained on file at the charter school and are subject to periodic inspection by the chartering authority. It is the intent of the Legislature that charter schools be given flexibility with regard to noncore, noncollege preparatory courses.

(m) A charter school shall transmit a copy of its annual, independent financial audit report for the preceding fiscal year, as described in subparagraph (I) of paragraph (5) of subdivision (b), to its chartering entity, the Controller, the county superintendent of schools of the county in which the charter school is sited, unless the county board of education of the county in which the charter school is sited is the chartering entity, and the department by December 15 of each year. This subdivision does not apply if the audit of the charter school is encompassed in the audit of the chartering entity pursuant to Section 41020.

(Amended by Stats. 2013, Ch. 47, Sec. 76. Effective July 1, 2013.)



47605.1

(a) (1) Notwithstanding any other law, a charter school that is granted a charter from the governing board of a school district or county office of education after July 1, 2002, and commences providing educational services to pupils on or after July 1, 2002, shall locate in accordance with the geographic and site limitations of this part.

(2) Notwithstanding any other law, a charter school that is granted a charter by the state board after July 1, 2002, and commences providing educational services to pupils on or after July 1, 2002, based on the denial of a petition by the governing board of a school district or county board of education, as described in paragraphs (1) and (2) of subdivision (j) of Section 47605, may locate only within the geographic boundaries of the chartering entity that initially denied the petition for the charter.

(3) A charter school that receives approval of its charter from a governing board of a school district, a county office of education, or the state board before July 1, 2002, but does not commence operations until after January 1, 2003, shall be subject to the geographic limitations of the part, in accordance with subdivision (e).

(b) Nothing in this section is intended to affect the admission requirements contained in subdivision (d) of Section 47605.

(c) Notwithstanding any other law, a charter school may establish a resource center, meeting space, or other satellite facility located in a county adjacent to that in which the charter school is authorized if the following conditions are met:

(1) The facility is used exclusively for the educational support of pupils who are enrolled in nonclassroom-based independent study of the charter school.

(2) The charter school provides its primary educational services in, and a majority of the pupils it serves are residents of, the county in which the school is authorized.

(d) Notwithstanding subdivision (a) or subdivision (a) of Section 47605, a charter school that is unable to locate within the geographic boundaries of the chartering school district may establish one site outside the boundaries of the school district, but within the county within which that school district is located, if the school district where the charter school proposes to operate is notified in advance of the charter petition approval, the county superintendent of schools is notified of the location of the charter school before it commences operations, and either of the following circumstances exist:

(1) The school has attempted to locate a single site or facility to house the entire program but such a facility or site is unavailable in the area in which the school chooses to locate.

(2) The site is needed for temporary use during a construction or expansion project.

(e) (1) For a charter school that was granted approval of its charter before July 1, 2002, and provided educational services to pupils before July 1, 2002, this section shall only apply to any new educational services or schoolsites established or acquired by the charter school on or after July 1, 2002.

(2) For a charter school that was granted approval of its charter before July 1, 2002, but did not provide educational services to pupils before July 1, 2002, this section shall only apply upon the expiration of a charter that is in existence on January 1, 2003.

(3) Notwithstanding other implementation timelines in this section, by June 30, 2005, or upon the expiration of a charter that is in existence on January 1, 2003, whichever is later, all charter schools shall be required to comply with this section for schoolsites at which education services are provided to pupils before or after July 1, 2002, regardless of whether the charter school initially received approval of its charter school petition before July 1, 2002. To achieve compliance with this section, a charter school shall be required to receive approval of a charter petition in accordance with this section and Section 47605.

(4) Nothing in this section is intended to affect the authority of a governmental entity to revoke a charter that is granted on or before the effective date of this section.

(f) A charter school that submits its petition directly to a county board of education, as authorized by Sections 47605.5 or 47605.6, may establish charter school operations only within the geographical boundaries of the county in which that county board of education has jurisdiction.

(g) Notwithstanding any other law, the jurisdictional limitations set forth in this section do not apply to a charter school that provides instruction exclusively in partnership with any of the following:

(1) The federal Workforce Investment Act of 1998 (29 U.S.C. Sec. 2801 et seq.).

(2) Federally affiliated Youth Build programs.

(3) Federal job corps training or instruction provided pursuant to a memorandum of understanding with the federal provider.

(4) The California Conservation Corps or local conservation corps certified by the California Conservation Corps pursuant to Sections 14507.5 or 14406 of the Public Resources Code.

(5) Instruction provided to juvenile court school pupils pursuant to subdivision (b) of Section 42238.18 or pursuant to Section 1981 for individuals who are placed in a residential facility.

(Amended by Stats. 2014, Ch. 33, Sec. 37. Effective June 20, 2014.)



47605.2

The Delta Charter High School, located in the County of Santa Cruz, is exempt from the geographic and site limitations contained in subdivision (a) of Section 47605.

(Added by Stats. 2004, Ch. 112, Sec. 1. Effective January 1, 2005.)



47605.3

Notwithstanding subdivision (d) of Section 47605, a charter school with a schoolsite physically located in the attendance area of a public elementary school in which 50 percent or more of the pupil enrollment is eligible for free or reduced price meals may give a preference in admissions to pupils who are currently enrolled in that public elementary school and to pupils who reside in the elementary school attendance area where the charter schoolsite is located. This section is not intended to affect the requirement contained in subdivision (d) of Section 47605 that a public school converting partially or entirely to a charter school adopt and maintain a policy that gives an admission preference to pupils who reside within the former attendance area of that public school.

(Amended by Stats. 2003, Ch. 62, Sec. 54. Effective January 1, 2004.)



47605.5

A petition may be submitted directly to a county board of education in the same manner as set forth in Section 47605 for charter schools that will serve pupils for whom the county office of education would otherwise be responsible for providing direct education and related services. Any denial of a petition shall be subject to the same process for any other county board of education denial of a charter school petition pursuant to this part.

(Added by Stats. 1998, Ch. 34, Sec. 7. Effective January 1, 1999.)



47605.6

(a) (1) In addition to the authority provided by Section 47605.5, a county board of education may also approve a petition for the operation of a charter school that operates at one or more sites within the geographic boundaries of the county and that provides instructional services that are not generally provided by a county office of education. A county board of education may approve a countywide charter only if it finds, in addition to the other requirements of this section, that the educational services to be provided by the charter school will offer services to a pupil population that will benefit from those services and that cannot be served as well by a charter school that operates in only one school district in the county. A petition for the establishment of a countywide charter school pursuant to this subdivision may be circulated throughout the county by any one or more persons seeking to establish the charter school. The petition may be submitted to the county board of education for review after either of the following conditions is met:

(A) The petition is signed by a number of parents or guardians of pupils residing within the county that is equivalent to at least one-half of the number of pupils that the charter school estimates will enroll in the school for its first year of operation and each of the school districts where the charter school petitioner proposes to operate a facility has received at least 30 days’ notice of the petitioner’s intent to operate a school pursuant to this section.

(B) The petition is signed by a number of teachers that is equivalent to at least one-half of the number of teachers that the charter school estimates will be employed at the school during its first year of operation and each of the school districts where the charter school petitioner proposes to operate a facility has received at least 30 days’ notice of the petitioner’s intent to operate a school pursuant to this section.

(2) An existing public school may not be converted to a charter school in accordance with this section.

(3) After receiving approval of its petition, a charter school that proposes to establish operations at additional sites within the geographic boundaries of the county board of education shall notify the school districts where those sites will be located. The charter school shall also request a material revision of its charter by the county board of education that approved its charter and the county board of education shall consider whether to approve those additional locations at an open, public meeting, held no sooner than 30 days following notification of the school districts where the sites will be located. If approved, the location of the approved sites shall be a material revision of the school’s approved charter.

(4) A petition shall include a prominent statement indicating that a signature on the petition means that the parent or guardian is meaningfully interested in having his or her child or ward attend the charter school, or in the case of a teacher’s signature, means that the teacher is meaningfully interested in teaching at the charter school. The proposed charter shall be attached to the petition.

(b) No later than 60 days after receiving a petition, in accordance with subdivision (a), the county board of education shall hold a public hearing on the provisions of the charter, at which time the county board of education shall consider the level of support for the petition by teachers, parents or guardians, and the school districts where the charter school petitioner proposes to place school facilities. Following review of the petition and the public hearing, the county board of education shall either grant or deny the charter within 90 days of receipt of the petition. However, this date may be extended by an additional 30 days if both parties agree to the extension. A county board of education may impose any additional requirements beyond those required by this section that it considers necessary for the sound operation of a countywide charter school. A county board of education may grant a charter for the operation of a school under this part only if the board is satisfied that granting the charter is consistent with sound educational practice and that the charter school has reasonable justification for why it could not be established by petition to a school district pursuant to Section 47605. The county board of education shall deny a petition for the establishment of a charter school if the board finds one or more of the following:

(1) The charter school presents an unsound educational program for the pupils to be enrolled in the charter school.

(2) The petitioners are demonstrably unlikely to successfully implement the program set forth in the petition.

(3) The petition does not contain the number of signatures required by subdivision (a).

(4) The petition does not contain an affirmation of each of the conditions described in subdivision (d).

(5) The petition does not contain reasonably comprehensive descriptions of all of the following:

(A) (i) A description of the educational program of the school, designed, among other things, to identify those pupils whom the school is attempting to educate, what it means to be an “educated person” in the 21st century, and how learning best occurs. The goals identified in that program shall include the objective of enabling pupils to become self-motivated, competent, and lifelong learners.

(ii) A description, for the charter school, of annual goals, for all pupils and for each subgroup of pupils identified pursuant to Section 52052, to be achieved in the state priorities, as described in subdivision (d) of Section 52060, that apply for the grade levels served, or the nature of the program operated, by the charter school, and specific annual actions to achieve those goals. A charter petition may identify additional school priorities, the goals for the school priorities, and the specific annual actions to achieve those goals.

(iii) If the proposed charter school will enroll high school pupils, a description of the manner in which the charter school will inform parents regarding the transferability of courses to other public high schools. Courses offered by the charter school that are accredited by the Western Association of Schools and Colleges may be considered to be transferable to other public high schools.

(iv) If the proposed charter school will enroll high school pupils, information as to the manner in which the charter school will inform parents as to whether each individual course offered by the charter school meets college entrance requirements. Courses approved by the University of California or the California State University as satisfying their prerequisites for admission may be considered as meeting college entrance requirements for purposes of this clause.

(B) The measurable pupil outcomes identified for use by the charter school. “Pupil outcomes,” for purposes of this part, means the extent to which all pupils of the school demonstrate that they have attained the skills, knowledge, and aptitudes specified as goals in the school’s educational program. Pupil outcomes shall include outcomes that address increases in pupil academic achievement both schoolwide and for all groups of pupils served by the charter school, as that term is defined in subparagraph (B) of paragraph (3) of subdivision (a) of Section 47607. The pupil outcomes shall align with the state priorities, as described in subdivision (d) of Section 52060, that apply for the grade levels served, or the nature of the program operated, by the charter school.

(C) The method by which pupil progress in meeting those pupil outcomes is to be measured. To the extent practicable, the method for measuring pupil outcomes for state priorities shall be consistent with the way information is reported on a school accountability report card.

(D) The location of each charter school facility that the petitioner proposes to operate.

(E) The governance structure of the school, including, but not limited to, the process to be followed by the school to ensure parental involvement.

(F) The qualifications to be met by individuals to be employed by the school.

(G) The procedures that the school will follow to ensure the health and safety of pupils and staff. These procedures shall include the requirement that each employee of the school furnish the school with a criminal record summary as described in Section 44237.

(H) The means by which the school will achieve a racial and ethnic balance among its pupils that is reflective of the general population residing within the territorial jurisdiction of the school district to which the charter petition is submitted.

(I) The manner in which annual, independent, financial audits shall be conducted, in accordance with regulations established by the state board, and the manner in which audit exceptions and deficiencies shall be resolved.

(J) The procedures by which pupils can be suspended or expelled.

(K) The manner by which staff members of the charter schools will be covered by the State Teachers’ Retirement System, the Public Employees’ Retirement System, or federal social security.

(L) The procedures to be followed by the charter school and the county board of education to resolve disputes relating to provisions of the charter.

(M) A declaration whether or not the charter school shall be deemed the exclusive public school employer of the employees of the charter school for purposes of the Educational Employment Relations Act (Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code).

(N) Admission requirements of the charter school, if applicable.

(O) The public school attendance alternatives for pupils residing within the county who choose not to attend the charter school.

(P) A description of the rights of an employee of the county office of education, upon leaving the employment of the county office of education, to be employed by the charter school, and a description of any rights of return to the county office of education that an employee may have upon leaving the employ of the charter school.

(Q) A description of the procedures to be used if the charter school closes. The procedures shall ensure a final audit of the school to determine the disposition of all assets and liabilities of the charter school, including plans for disposing of any net assets and for the maintenance and transfer of public records.

(6) Any other basis that the county board of education finds justifies the denial of the petition.

(c) A county board of education that approves a petition for the operation of a countywide charter may, as a condition of charter approval, enter into an agreement with a third party, at the expense of the charter school, to oversee, monitor, and report to the county board of education on the operations of the charter school. The county board of education may prescribe the aspects of the charter school’s operations to be monitored by the third party and may prescribe appropriate requirements regarding the reporting of information concerning the operations of the charter school to the county board of education.

(d) (1) Charter schools shall meet all statewide standards and conduct the pupil assessments required pursuant to Section 60605 and any other statewide standards authorized in statute or pupil assessments applicable to pupils in noncharter public schools.

(2) Charter schools shall on a regular basis consult with their parents and teachers regarding the school’s educational programs.

(e) (1) In addition to any other requirement imposed under this part, a charter school shall be nonsectarian in its programs, admission policies, employment practices, and all other operations, shall not charge tuition, and shall not discriminate against any pupil on the basis of ethnicity, national origin, gender, gender identity, gender expression, or disability. Except as provided in paragraph (2), admission to a charter school shall not be determined according to the place of residence of the pupil, or of his or her parent or guardian, within this state.

(2) (A) A charter school shall admit all pupils who wish to attend the school.

(B) If the number of pupils who wish to attend the charter school exceeds the school’s capacity, attendance, except for existing pupils of the charter school, shall be determined by a public random drawing. Preference shall be extended to pupils currently attending the charter school and pupils who reside in the county except as provided for in Section 47614.5. Other preferences may be permitted by the chartering authority on an individual school basis and only if consistent with the law.

(C) In the event of a drawing, the county board of education shall make reasonable efforts to accommodate the growth of the charter school and in no event shall take any action to impede the charter school from expanding enrollment to meet pupil demand.

(f) The county board of education shall not require any employee of the county or a school district to be employed in a charter school.

(g) The county board of education shall not require any pupil enrolled in a county program to attend a charter school.

(h) The county board of education shall require that the petitioner or petitioners provide information regarding the proposed operation and potential effects of the school, including, but not limited to, the facilities to be used by the school, the manner in which administrative services of the school are to be provided, and potential civil liability effects, if any, upon the school, any school district where the charter school may operate, and upon the county board of education. The petitioner or petitioners shall also be required to provide financial statements that include a proposed first-year operational budget, including startup costs, and cashflow and financial projections for the first three years of operation.

(i) In reviewing petitions for the establishment of charter schools within the county, the county board of education shall give preference to petitions that demonstrate the capability to provide comprehensive learning experiences to pupils identified by the petitioner or petitioners as academically low achieving pursuant to the standards established by the department under Section 54032, as it read before July 19, 2006.

(j) Upon the approval of the petition by the county board of education, the petitioner or petitioners shall provide written notice of that approval, including a copy of the petition, to the school districts within the county, the Superintendent, and to the state board.

(k) If a county board of education denies a petition, the petitioner may not elect to submit the petition for the establishment of the charter school to the state board.

(l) Teachers in charter schools shall be required to hold a Commission on Teacher Credentialing certificate, permit, or other document equivalent to that which a teacher in other public schools would be required to hold. These documents shall be maintained on file at the charter school and shall be subject to periodic inspection by the chartering authority.

(m) A charter school shall transmit a copy of its annual, independent, financial audit report for the preceding fiscal year, as described in subparagraph (I) of paragraph (5) of subdivision (b), to the county office of education, the Controller, and the department by December 15 of each year. This subdivision shall not apply if the audit of the charter school is encompassed in the audit of the chartering entity pursuant to Section 41020.

(Amended by Stats. 2013, Ch. 47, Sec. 77. Effective July 1, 2013.)



47605.7

(a) A petition for the establishment of a charter school shall not be denied based on the actual or potential costs of serving individuals with exceptional needs, as that term is defined pursuant to Section 56026.

(b) Notwithstanding subdivision (a), this section shall not be construed to prevent a school district from meeting its obligation to ensure that the proposed charter school will meet the needs of individuals with exceptional needs in accordance with state and federal law, nor shall it be construed to limit or alter the reasons for denying a petition for the establishment of a charter school pursuant to subdivision (b) of Section 47605.

(Added by Stats. 2000, Ch. 88, Sec. 1. Effective January 1, 2001.)



47605.8

(a) A petition for the operation of a state charter school may be submitted directly to the state board, and the state board shall have the authority to approve a charter for the operation of a state charter school that may operate at multiple sites throughout the state. The State Board of Education shall adopt regulations, pursuant to the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code) for the implementation of this section. Regulations adopted pursuant to this section shall ensure that a charter school approved pursuant to this section meets all requirements otherwise imposed on charter schools pursuant to this part, except that a state charter school approved pursuant to this section shall not be subject to the geographic and site limitations otherwise imposed on charter schools. The petitioner shall submit a copy of the petition, for notification purposes, to the county superintendent of schools of each county in which the petitioner proposes to operate the state charter school. The petitioner also shall ensure that the governing board of each school district in which a site is proposed to be located is notified no later than 120 days prior to the commencement of instruction at each site, as applicable.

(b) The state board shall not approve a petition for the operation of a state charter school pursuant to this section unless the state board makes a finding, based on substantial evidence, that the proposed state charter school will provide instructional services of statewide benefit that cannot be provided by a charter school operating in only one school district, or only in one county. The finding of the state board in this regard shall be made part of the public record of the proceedings of the state board and shall precede the approval of the charter.

(c) The state board, as a condition of charter petition approval, may enter into an agreement with a third party, at the expense of the charter school, to oversee, monitor, and report on, the operations of the state charter school. The state board may prescribe the aspects of the operations of the state charter school to be monitored by the third party and may prescribe appropriate requirements regarding the reporting of information concerning the operations of the state charter school to the state board.

(d) The state board shall not be required to approve a petition for the operation of a state charter school, and may deny approval based on any of the reasons set forth in subdivision (b) of Section 47605.6.

(Amended by Stats. 2007, Ch. 215, Sec. 1. Effective January 1, 2008.)



47606

(a) A school district may convert all of its schools to charter schools under this part only if it meets all of the following conditions:

(1) Fifty percent of the teachers within the school district sign the charter petition.

(2) The charter petition contains all of the requirements set forth in subdivisions (b), (c), (d), (e), and (f) of Section 47605 and a provision that specifies alternative public school attendance arrangements for pupils residing within the school district who choose not to attend charter schools.

(b) Notwithstanding subdivision (b) of Section 47605, the districtwide charter petition shall be approved only by joint action of the Superintendent of Public Instruction and the State Board of Education.

(Added by Stats. 1992, Ch. 781, Sec. 1. Effective January 1, 1993.)



47606.5

(a) On or before July 1, 2015, and each year thereafter, a charter school shall update the goals and annual actions to achieve those goals identified in the charter pursuant to subparagraph (A) of paragraph (5) of subdivision (b) of Section 47605 or subparagraph (A) of paragraph (5) of subdivision (b) of Section 47605.6. The annual update shall be developed using the template adopted pursuant to Section 52064 and shall include all of the following:

(1) A review of the progress toward the goals included in the charter, an assessment of the effectiveness of the specific actions described in the charter toward achieving the goals, and a description of changes to the specific actions the charter school will make as a result of the review and assessment.

(2) A listing and description of the expenditures for the fiscal year implementing the specific actions included in the charter as a result of the reviews and assessment required by paragraph (1).

(b) The expenditures identified in subdivision (a) shall be classified using the California School Accounting Manual pursuant to Section 41010.

(c) For purposes of the review required by subdivision (a), a governing body of a charter school may consider qualitative information, including, but not limited to, findings that result from school quality reviews conducted pursuant to subparagraph (J) or paragraph (4) of subdivision (a) of Section 52052 or any other reviews.

(d) To the extent practicable, data reported pursuant to this section shall be reported in a manner consistent with how information is reported on a school accountability report card.

(e) The charter school shall consult with teachers, principals, administrators, other school personnel, parents, and pupils in developing the annual update.

(Added by Stats. 2013, Ch. 47, Sec. 78. Effective July 1, 2013.)



47607

(a) (1) A charter may be granted pursuant to Sections 47605, 47605.5, and 47606 for a period not to exceed five years. A charter granted by a school district governing board, a county board of education, or the state board may be granted one or more subsequent renewals by that entity. Each renewal shall be for a period of five years. A material revision of the provisions of a charter petition may be made only with the approval of the authority that granted the charter. The authority that granted the charter may inspect or observe any part of the charter school at any time.

(2) Renewals and material revisions of charters are governed by the standards and criteria in Section 47605, and shall include, but not be limited to, a reasonably comprehensive description of any new requirement of charter schools enacted into law after the charter was originally granted or last renewed.

(3) (A) The authority that granted the charter shall consider increases in pupil academic achievement for all groups of pupils served by the charter school as the most important factor in determining whether to grant a charter renewal.

(B) For purposes of this section, “all groups of pupils served by the charter school” means a numerically significant pupil subgroup, as defined by paragraph (3) of subdivision (a) of Section 52052, served by the charter school.

(b) Commencing on January 1, 2005, or after a charter school has been in operation for four years, whichever date occurs later, a charter school shall meet at least one of the following criteria before receiving a charter renewal pursuant to paragraph (1) of subdivision (a):

(1) Attained its Academic Performance Index (API) growth target in the prior year or in two of the last three years both schoolwide and for all groups of pupils served by the charter school.

(2) Ranked in deciles 4 to 10, inclusive, on the API in the prior year or in two of the last three years.

(3) Ranked in deciles 4 to 10, inclusive, on the API for a demographically comparable school in the prior year or in two of the last three years.

(4) (A) The entity that granted the charter determines that the academic performance of the charter school is at least equal to the academic performance of the public schools that the charter school pupils would otherwise have been required to attend, as well as the academic performance of the schools in the school district in which the charter school is located, taking into account the composition of the pupil population that is served at the charter school.

(B) The determination made pursuant to this paragraph shall be based upon all of the following:

(i) Documented and clear and convincing data.

(ii) Pupil achievement data from assessments, including, but not limited to, the Standardized Testing and Reporting Program established by Article 4 (commencing with Section 60640) of Chapter 5 of Part 33 for demographically similar pupil populations in the comparison schools.

(iii) Information submitted by the charter school.

(C) A chartering authority shall submit to the Superintendent copies of supporting documentation and a written summary of the basis for any determination made pursuant to this paragraph. The Superintendent shall review the materials and make recommendations to the chartering authority based on that review. The review may be the basis for a recommendation made pursuant to Section 47604.5.

(D) A charter renewal may not be granted to a charter school prior to 30 days after that charter school submits materials pursuant to this paragraph.

(5) Qualified for an alternative accountability system pursuant to subdivision (h) of Section 52052.

(c) (1) A charter may be revoked by the authority that granted the charter under this chapter if the authority finds, through a showing of substantial evidence, that the charter school did any of the following:

(A) Committed a material violation of any of the conditions, standards, or procedures set forth in the charter.

(B) Failed to meet or pursue any of the pupil outcomes identified in the charter.

(C) Failed to meet generally accepted accounting principles, or engaged in fiscal mismanagement.

(D) Violated any provision of law.

(2) The authority that granted the charter shall consider increases in pupil academic achievement for all groups of pupils served by the charter school as the most important factor in determining whether to revoke a charter.

(d) Before revocation, the authority that granted the charter shall notify the charter school of any violation of this section and give the school a reasonable opportunity to remedy the violation, unless the authority determines, in writing, that the violation constitutes a severe and imminent threat to the health or safety of the pupils.

(e) Before revoking a charter for failure to remedy a violation pursuant to subdivision (d), and after expiration of the school’s reasonable opportunity to remedy without successfully remedying the violation, the chartering authority shall provide a written notice of intent to revoke and notice of facts in support of revocation to the charter school. No later than 30 days after providing the notice of intent to revoke a charter, the chartering authority shall hold a public hearing, in the normal course of business, on the issue of whether evidence exists to revoke the charter. No later than 30 days after the public hearing, the chartering authority shall issue a final decision to revoke or decline to revoke the charter, unless the chartering authority and the charter school agree to extend the issuance of the decision by an additional 30 days. The chartering authority shall not revoke a charter, unless it makes written factual findings supported by substantial evidence, specific to the charter school, that support its findings.

(f) (1) If a school district is the chartering authority and it revokes a charter pursuant to this section, the charter school may appeal the revocation to the county board of education within 30 days following the final decision of the chartering authority.

(2) The county board of education may reverse the revocation decision if the county board of education determines that the findings made by the chartering authority under subdivision (e) are not supported by substantial evidence. The school district may appeal the reversal to the state board.

(3) If the county board of education does not issue a decision on the appeal within 90 days of receipt, or the county board of education upholds the revocation, the charter school may appeal the revocation to the state board.

(4) The state board may reverse the revocation decision if the state board determines that the findings made by the chartering authority under subdivision (e) are not supported by substantial evidence. The state board may uphold the revocation decision of the school district if the state board determines that the findings made by the chartering authority under subdivision (e) are supported by substantial evidence.

(g) (1) If a county office of education is the chartering authority and the county board of education revokes a charter pursuant to this section, the charter school may appeal the revocation to the state board within 30 days following the decision of the chartering authority.

(2) The state board may reverse the revocation decision if the state board determines that the findings made by the chartering authority under subdivision (e) are not supported by substantial evidence.

(h) If the revocation decision of the chartering authority is reversed on appeal, the agency that granted the charter shall continue to be regarded as the chartering authority.

(i) During the pendency of an appeal filed under this section, a charter school, whose revocation proceedings are based on subparagraph (A) or (B) of paragraph (1) of subdivision (c), shall continue to qualify as a charter school for funding and for all other purposes of this part, and may continue to hold all existing grants, resources, and facilities, in order to ensure that the education of pupils enrolled in the school is not disrupted.

(j) Immediately following the decision of a county board of education to reverse a decision of a school district to revoke a charter, the following shall apply:

(1) The charter school shall qualify as a charter school for funding and for all other purposes of this part.

(2) The charter school may continue to hold all existing grants, resources, and facilities.

(3) Any funding, grants, resources, and facilities that had been withheld from the charter school, or that the charter school had otherwise been deprived of use, as a result of the revocation of the charter shall be immediately reinstated or returned.

(k) A final decision of a revocation or appeal of a revocation pursuant to subdivision (c) shall be reported to the chartering authority, the county board of education, and the department.

(Amended by Stats. 2012, Ch. 576, Sec. 3. Effective January 1, 2013.)



47607.3

(a) If a charter school fails to improve outcomes for three or more pupil subgroups identified pursuant to Section 52052, or, if the charter school has less than three pupil subgroups, all of the charter school’s pupil subgroups, in regard to one or more state or school priority identified in the charter pursuant to subparagraph (A) of paragraph (5) of subdivision (b) of Section 47605 or subparagraph (A) of paragraph (5) of subdivision (b) of Section 47605.6, in three out of four consecutive school years, all of the following shall apply:

(1) Using an evaluation rubric adopted by the state board pursuant to Section 52064.5, the chartering authority shall provide technical assistance to the charter school.

(2) The Superintendent may assign, at the request of the chartering authority and with the approval of the state board, the California Collaborative for Educational Excellence to provide advice and assistance to the charter school pursuant to Section 52074.

(b) A chartering authority shall consider for revocation any charter school to which the California Collaborative for Educational Excellence has provided advice and assistance pursuant to subdivision (a) and about which it has made either of the following findings, which shall be submitted to the chartering authority:

(1) That the charter school has failed, or is unable, to implement the recommendations of the California Collaborative for Educational Excellence.

(2) That the inadequate performance of the charter school, based upon an evaluation rubric adopted pursuant to Section 52064.5, is either so persistent or so acute as to require revocation of the charter.

(c) The chartering authority shall consider increases in pupil academic achievement for all pupil subgroups served by the charter school as the most important factor in determining whether to revoke the charter.

(d) A chartering authority shall comply with the hearing process described in subdivision (e) of Section 47607 in revoking a charter. A charter school may not appeal a revocation of a charter made pursuant to this section.

(Added by Stats. 2013, Ch. 47, Sec. 79. Effective July 1, 2013.)



47607.5

If either a school district governing board or a county board of education, as a chartering agency, does not grant a renewal to a charter school pursuant to Section 47607, the charter school may submit its application for renewal pursuant to the procedures pertaining to a denial of a petition for establishment of a charter school, as provided in subdivision (j) of Section 47605.

(Added by Stats. 2000, Ch. 160, Sec. 1. Effective January 1, 2001.)



47608

All meetings of the governing board of the school district and the county board of education at which the granting, revocation, appeal, or renewal of a charter petition is discussed shall comply with the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code).

(Amended by Stats. 1998, Ch. 34, Sec. 9. Effective January 1, 1999.)






CHAPTER 3 - Charter School Operation

47610

A charter school shall comply with this part and all of the provisions set forth in its charter, but is otherwise exempt from the laws governing school districts, except all of the following:

(a) As specified in Section 47611.

(b) As specified in Section 41365.

(c) All laws establishing minimum age for public school attendance.

(d) The California Building Standards Code (Part 2 (commencing with Section 101) of Title 24 of the California Code of Regulations), as adopted and enforced by the local building enforcement agency with jurisdiction over the area in which the charter school is located.

(e) Charter school facilities shall comply with subdivision (d) by January 1, 2007.

(Amended by Stats. 2006, Ch. 538, Sec. 110. Effective January 1, 2007.)



47610.5

A charter school facility is exempt from the requirements of subdivision (d) of Section 47610 if either of the following conditions apply:

(a) The charter school facility complies with Article 3 (commencing with Section 17280) and Article 6 (commencing with Section 17365) of Chapter 3 of Part 10.5.

(b) The charter school facility is exclusively owned or controlled by an entity that is not subject to the California Building Standards Code, including, but not limited to, the federal government.

(Amended by Stats. 2006, Ch. 538, Sec. 111. Effective January 1, 2007.)



47611

(a) If a charter school chooses to make the State Teacher’s Retirement Plan available, all employees of the charter school who perform creditable service shall be entitled to have that service covered under the plan’s Defined Benefit Program or Cash Balance Benefit Program, and all provisions of Part 13 (commencing with Section 22000) and Part 14 (commencing with Section 26000) shall apply in the same manner as the provisions apply to other public schools in the school district that granted the charter.

(b) (1) If a charter school offers its employees coverage by the State Teachers’ Retirement System or the Public Employees’ Retirement System, or both, the charter school shall inform all applicants for positions within that charter school of the retirement system options for employees of the charter school.

(2) The information shall specifically include whether the charter school makes available to employees coverage under the State Teachers’ Retirement System, the Public Employees’ Retirement System, or both systems, and that accepting employment in the charter school may exclude the applicant from further coverage in the applicant’s current retirement system, depending on the retirement options offered by the charter of the charter school.

(Amended by Stats. 2000, Ch. 1025, Sec. 40. Effective January 1, 2001.)



47611.3

(a) At the request of a charter school, a school district or county office of education that is the chartering authority of a charter school shall create any reports required by the State Teachers’ Retirement System and the Public Employees’ Retirement System. The county superintendent of schools, employing agency, or school district that reports to those systems pursuant to Section 23004 of this code or Section 20221 of the Government Code shall submit the required reports on behalf of the charter school. The school district or county office of education may charge the charter school for the actual costs of the reporting services.

(b) As a condition of creating and submitting reports for the State Teachers’ Retirement System and the Public Employees Retirement System, the school district or county office of education shall not require a charter school to purchase payroll processing services from the chartering authority. Information submitted on behalf of the charter school to the State Teachers’ Retirement System, the Public Employees’ Retirement System, or both, shall be in a format conforming to the requirements of those systems.

(Added by Stats. 2000, Ch. 466, Sec. 1. Effective January 1, 2001.)



47611.5

(a) Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code shall apply to charter schools.

(b) A charter school charter shall contain a declaration regarding whether or not the charter school shall be deemed the exclusive public school employer of the employees at the charter school for the purposes of Section 3540.1 of the Government Code. If the charter school is not so deemed a public school employer, the school district where the charter is located shall be deemed the public school employer for the purposes of Chapter 10.7 (commencing with Section 3540) of Division 4 of the Government Code.

(c) If the charter of a charter school does not specify that it shall comply with those statutes and regulations governing public school employers that establish and regulate tenure or a merit or civil service system, the scope of representation for that charter school shall also include discipline and dismissal of charter school employees.

(d) The Public Employment Relations Board shall take into account the Charter Schools Act of 1992 (Part 26.8 (commencing with Section 47600)) when deciding cases brought before it related to charter schools.

(e) The approval or a denial of a charter petition by a granting agency pursuant to subdivision (b) of Section 47605 shall not be controlled by collective bargaining agreements nor subject to review or regulation by the Public Employment Relations Board.

(f) By March 31, 2000, all existing charter schools must declare whether or not they shall be deemed a public school employer in accordance with subdivision (b), and such declaration shall not be materially inconsistent with the charter.

(Amended by Stats. 2000, Ch. 135, Sec. 45. Effective January 1, 2001.)



47612

(a) A charter school shall be deemed to be under the exclusive control of the officers of the public schools for purposes of Section 8 of Article IX of the California Constitution, with regard to the appropriation of public moneys to be apportioned to any charter school, including, but not necessarily limited to, appropriations made for purposes of this chapter.

(b) The average daily attendance in a charter school may not, in any event, be generated by a pupil who is not a California resident. To remain eligible for generating charter school apportionments, a pupil over 19 years of age shall be continuously enrolled in public school and make satisfactory progress towards award of a high school diploma. The state board shall, on or before January 1, 2000, adopt regulations defining “satisfactory progress.”

(c) A charter school shall be deemed to be a “school district” for purposes of Article 1 (commencing with Section 14000) of Chapter 1 of Part 9 of Division 1 of Title 1, Section 41301, Section 41302.5, Article 10 (commencing with Section 41850) of Chapter 5 of Part 24 of Division 3, Section 47638, and Sections 8 and 8.5 of Article XVI of the California Constitution.

(d) For purposes of calculating average daily attendance, no pupil shall generate more than one day of attendance in a calendar day. Notwithstanding any other law, a charter school that operates a multitrack calendar shall comply with all of the following:

(1) Calculate attendance separately for each track. The divisor in the calculation shall be the calendar days in which school was taught for pupils in each track.

(2) Operate no more than five tracks.

(3) Operate each track for a minimum of 175 days. If the charter school is a conversion school, the charter school may continue its previous schedule as long as it provides no fewer than 163 days of instruction in each track.

(4) For each track, provide the total number of instructional minutes, as specified in Section 47612.5.

(5) No track shall have less than 55 percent of its schooldays before April 15.

(6) Unless otherwise authorized by statute, no pupil shall generate more than one unit of average daily attendance in a fiscal year.

(e) Compliance with the conditions set forth in this section shall be included in the audits conducted pursuant to Section 41020.

(Amended by Stats. 2013, Ch. 357, Sec. 33. Effective September 26, 2013.)



47612.1

(a) Except for the requirement that a pupil be a California resident, subdivision (b) of Section 47612 shall not apply to a charter school whose charter was granted by its chartering authority before July 1, 2014, and that provides instruction exclusively in partnership with any of the following:

(1) The federal Workforce Investment Act of 1998 (Public Law No. 105-220; 29 U.S.C. Sec. 2801 et seq.).

(2) Federally affiliated Youth Build programs.

(3) Federal job corps training or instruction provided pursuant to a memorandum of understanding with the federal provider.

(4) The California Conservation Corps or local conservation corps certified by the California Conservation Corps pursuant to Sections 14406 or 14507.5 of the Public Resources Code.

(b) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 32, Sec. 30. Effective June 20, 2014. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 31 of Stats. 2014, Ch. 32.)



47612.1-1

(a) Except for the requirement that a pupil be a California resident, subdivision (b) of Section 47612 shall not apply to a charter school program that provides instruction exclusively in partnership with any of the following:

(1) The federal Workforce Investment Act of 1998 (Public Law No. 105-220; 29 U.S.C. Sec. 2801 et seq.).

(2) Federally affiliated Youth Build programs.

(3) Federal job corps training or instruction provided pursuant to a memorandum of understanding with the federal provider.

(4) The California Conservation Corps or local conservation corps certified by the California Conservation Corps pursuant to Sections 14406 or 14507.5 of the Public Resources Code.

(b) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 30) and added by Stats. 2014, Ch. 32, Sec. 31. Effective June 20, 2014. Section operative July 1, 2015, by its own provisions.)



47612.5

(a) Notwithstanding any other provision of law and as a condition of apportionment, a charter school shall do all of the following:

(1) For each fiscal year, offer, at a minimum, the following number of minutes of instruction:

(A) To pupils in kindergarten, 36,000 minutes.

(B) To pupils in grades 1 to 3, inclusive, 50,400 minutes.

(C) To pupils in grades 4 to 8, inclusive, 54,000 minutes.

(D) To pupils in grades 9 to 12, inclusive, 64,800 minutes.

(2) Maintain written contemporaneous records that document all pupil attendance and make these records available for audit and inspection.

(3) Certify that its pupils have participated in the state testing programs specified in Chapter 5 (commencing with Section 60600) of Part 33 in the same manner as other pupils attending public schools as a condition of apportionment of state funding.

(b) Notwithstanding any other provision of law and except to the extent inconsistent with this section and Section 47634.2, a charter school that provides independent study shall comply with Article 5.5 (commencing with Section 51745) of Chapter 5 of Part 28 and implementing regulations adopted thereunder. The State Board of Education shall adopt regulations that apply this article to charter schools. To the extent that these regulations concern the qualifications of instructional personnel, the State Board of Education shall be guided by subdivision (l) of Section 47605.

(c) A reduction in apportionment made pursuant to subdivision (a) shall be proportional to the magnitude of the exception that causes the reduction. For purposes of paragraph (1) of subdivision (a), for each charter school that fails to offer pupils the minimum number of minutes of instruction specified in that paragraph, the Superintendent shall withhold from the charter school’s apportionment for average daily attendance of the affected pupils, by grade level, the sum of that apportionment multiplied by the percentage of the minimum number of minutes of instruction at each grade level that the charter school failed to offer.

(d) (1) Notwithstanding any other provision of law and except as provided in paragraph (1) of subdivision (e), a charter school that has an approved charter may receive funding for nonclassroom-based instruction only if a determination for funding is made pursuant to Section 47634.2 by the State Board of Education. The determination for funding shall be subject to any conditions or limitations the State Board of Education may prescribe. The State Board of Education shall adopt regulations on or before February 1, 2002, that define and establish general rules governing nonclassroom-based instruction that apply to all charter schools and to the process for determining funding of nonclassroom-based instruction by charter schools offering nonclassroom-based instruction other than the nonclassroom-based instruction allowed by paragraph (1) of subdivision (e). Nonclassroom-based instruction includes, but is not limited to, independent study, home study, work study, and distance and computer-based education. In prescribing any conditions or limitations relating to the qualifications of instructional personnel, the State Board of Education shall be guided by subdivision (l) of Section 47605.

(2) Except as provided in paragraph (2) of subdivision (b) of Section 47634.2, a charter school that receives a determination pursuant to subdivision (b) of Section 47634.2 is not required to reapply annually for a funding determination of its nonclassroom-based instruction program if an update of the information the State Board of Education reviewed when initially determining funding would not require material revision, as that term is defined in regulations adopted by the board. A charter school that has achieved a rank of 6 or greater on the Academic Performance Index for the two years immediately prior to receiving a funding determination pursuant to subdivision (b) of Section 47634.2 shall receive a five-year determination and is not required to annually reapply for a funding determination of its nonclassroom-based instruction program if an update of the information the State Board of Education reviewed when initially determining funding would not require material revision, as that term is defined in regulations adopted by the board. Notwithstanding any provision of law, the State Board of Education may require a charter school to provide updated information at any time it determines that a review of that information is necessary. The State Board of Education may terminate a determination for funding if updated or additional information requested by the board is not made available to the board by the charter school within a reasonable amount of time or if the information otherwise supports termination. A determination for funding pursuant to Section 47634.2 may not exceed five years.

(3) A charter school that offers nonclassroom-based instruction in excess of the amount authorized by paragraph (1) of subdivision (e) is subject to the determination for funding requirement of Section 47634.2 to receive funding each time its charter is renewed or materially revised pursuant to Section 47607. A charter school that materially revises its charter to offer nonclassroom-based instruction in excess of the amount authorized by paragraph (1) of subdivision (e) is subject to the determination for funding requirement of Section 47634.2.

(e) (1) Notwithstanding any other provision of law, and as a condition of apportionment, “classroom-based instruction” in a charter school, for the purposes of this part, occurs only when charter school pupils are engaged in educational activities required of those pupils and are under the immediate supervision and control of an employee of the charter school who possesses a valid teaching certification in accordance with subdivision (l) of Section 47605. For purposes of calculating average daily attendance for classroom-based instruction apportionments, at least 80 percent of the instructional time offered by the charter school shall be at the schoolsite, and the charter school shall require the attendance of all pupils for whom a classroom-based apportionment is claimed at the schoolsite for at least 80 percent of the minimum instructional time required to be offered pursuant to paragraph (1) of subdivision (a) of Section 47612.5.

(2) For the purposes of this part, “nonclassroom instruction” or “nonclassroom-based instruction” means instruction that does not meet the requirements specified in paragraph (1). The State Board of Education may adopt regulations pursuant to paragraph (1) of subdivision (d) specifying other conditions or limitations on what constitutes nonclassroom-based instruction, as it deems appropriate and consistent with this part.

(3) For purposes of this part, a schoolsite is a facility that is used principally for classroom instruction.

(4) Notwithstanding any other provision of law, neither the State Board of Education, nor the Superintendent may waive the requirements of paragraph (1) of subdivision (a).

(Amended by Stats. 2005, Ch. 543, Sec. 5. Effective January 1, 2006.)



47612.6

(a) The State Board of Education may waive fiscal penalties calculated pursuant to subdivision (c) of Section 47612.5 for a charter school that fails to offer the minimum number of instructional minutes required pursuant to subdivision (a) of Section 47612.5 for the fiscal year.

(b) For fiscal penalties incurred as a result of providing insufficient instructional minutes in the 2002–03 fiscal year, or any fiscal year thereafter, the State Board of Education may grant a waiver only upon the condition that the charter school agrees to maintain minutes of instruction equal to those minutes of instruction it failed to offer and the minimum number of instructional minutes required pursuant to subdivision (a) of Section 47612.5 for twice the number of years that it failed to maintain the required minimum number of instructional minutes for the fiscal year. Compliance with the condition shall commence no later than the school year following the fiscal year that the waiver was granted and shall continue for each subsequent school year until the condition is satisfied.

(c) Compliance with the condition set forth in subdivision (b) shall be verified in the report of the annual audit of the charter school for each fiscal year in which it is required to maintain additional time pursuant to subdivision (b). If the audit report for a year in which the additional time is required to be maintained does not verify that the additional time was provided, the waiver granted pursuant to subdivision (b) shall be revoked and the charter school shall repay the fiscal penalty calculated pursuant to subdivision (c) of Section 47612.5, in accordance with subdivision (a) of Section 41344.

(d) It is the intent of the Legislature that charter schools make every effort to make up any instructional minutes lost during the fiscal year in which the loss occurred rather than seek a waiver pursuant to this section.

(Added by Stats. 2005, Ch. 543, Sec. 6. Effective January 1, 2006.)



47613

(a) Except as set forth in subdivision (b), a chartering authority may charge for the actual costs of supervisorial oversight of a charter school not to exceed 1 percent of the revenue of the charter school.

(b) A chartering authority may charge for the actual costs of supervisorial oversight of a charter school not to exceed 3 percent of the revenue of the charter school if the charter school is able to obtain substantially rent free facilities from the chartering authority.

(c) A local educational agency that is given the responsibility for supervisorial oversight of a charter school, pursuant to paragraph (1) of subdivision (k) of Section 47605, may charge for the actual costs of supervisorial oversight, and administrative costs necessary to secure charter school funding. A charter school that is charged for costs under this subdivision may not be charged pursuant to subdivision (a) or (b).

(d) This section does not prevent the charter school from separately purchasing administrative or other services from the chartering authority or any other source.

(e) For purposes of this section, “chartering authority” means a school district, county board of education, or the state board, that granted the charter to the charter school.

(f) For purposes of this section, “revenue of the charter school” means the amount received in the current fiscal year from the local control funding formula calculated pursuant to Section 42238.02, as implemented by Section 42238.03.

(g) For purposes of this section, “costs of supervisorial oversight” include, but are not limited to, costs incurred pursuant to Section 47607.3.

(Amended by Stats. 2014, Ch. 33, Sec. 38. Effective June 20, 2014.)



47613.1

(a) The Superintendent shall make all of the following apportionments on behalf of a charter school in a school district in which all schools have been converted to charter schools pursuant to Section 47606:

(1) From funds appropriated to Section A of the State School Fund for apportionment for that fiscal year pursuant to Article 2 (commencing with Section 42238) of Chapter 7 of Part 24 of Division 3, an amount for each unit of current fiscal year regular average daily attendance in the charter school multiplied by the funding rates calculated pursuant to Section 42238.02, as implemented by Section 42238.03, except that average daily attendance generated by pupils who are residents of the school district may be funded pursuant to paragraph (1) of subdivision (a) of Section 42238.05.

(2) For each pupil enrolled in the charter school who is entitled to special education services, the state and federal funds for special education services for that pupil that would have been apportioned for that pupil to the school district to which the charter petition was submitted.

(3) Funds for the programs described in former clause (i) of subparagraph (B) of paragraph (1) of subdivision (a) of Section 54761, as that section read on June 30, 2005, and Sections 63000 and 64000, to the extent that any pupil enrolled in the charter school is eligible to participate.

(b) Transfers of funding in lieu of property taxes pursuant to Section 47635 shall not apply to a school district in which all schools have been converted to charter schools pursuant to Section 47606.

(c) For each pupil residing in the school district and receiving instruction provided by the county office of education, a school district in which all schools have been converted to charter schools shall, for purposes of Section 2576, be treated as a school district in which all schools have not been converted to charter schools.

(d) The provisions of subparagraph (A) of paragraph (2) of subdivision (f) of Section 42238.02 that cap the percentage of unduplicated pupils used for calculating the concentration grant add-on to the percentage of unduplicated pupils of the school district in which the charter school is physically located shall not apply to a school district described in this section.

(e) Consistent with Section 47630, necessary small school funding shall not be provided to a school district described in this section.

(Amended by Stats. 2014, Ch. 33, Sec. 39. Effective June 20, 2014.)



47614

(a) The intent of the people in amending Section 47614 is that public school facilities should be shared fairly among all public school pupils, including those in charter schools.

(b) Each school district shall make available, to each charter school operating in the school district, facilities sufficient for the charter school to accommodate all of the charter school’s in-district students in conditions reasonably equivalent to those in which the students would be accommodated if they were attending other public schools of the district. Facilities provided shall be contiguous, furnished, and equipped, and shall remain the property of the school district. The school district shall make reasonable efforts to provide the charter school with facilities near to where the charter school wishes to locate, and shall not move the charter school unnecessarily.

(1) The school district may charge the charter school a pro rata share (based on the ratio of space allocated by the school district to the charter school divided by the total space of the district) of those school district facilities costs which the school district pays for with unrestricted general fund revenues. The charter school shall not be otherwise charged for use of the facilities. No school district shall be required to use unrestricted general fund revenues to rent, buy, or lease facilities for charter school students.

(2) Each year each charter school desiring facilities from a school district in which it is operating shall provide the school district with a reasonable projection of the charter school’s average daily classroom attendance by in-district students for the following year. The district shall allocate facilities to the charter school for that following year based upon this projection. If the charter school, during that following year, generates less average daily classroom attendance by in-district students than it projected, the charter school shall reimburse the district for the over-allocated space at rates to be set by the State Board of Education.

(3) Each school district’s responsibilities under this section shall take effect three years from the effective date of the measure which added this subparagraph, or if the school district passes a school bond measure prior to that time on the first day of July next following such passage.

(4) Facilities requests based upon projections of fewer than 80 units of average daily classroom attendance for the year may be denied by the school district.

(5) The term “operating,” as used in this section, shall mean either currently providing public education to in-district students, or having identified at least 80 in-district students who are meaningfully interested in enrolling in the charter school for the following year.

(6) The State Department of Education shall propose, and the State Board of Education may adopt, regulations implementing this subdivision, including but not limited to defining the terms “average daily classroom attendance,” “conditions reasonably equivalent,” “in-district students,” “facilities costs,” as well as defining the procedures and establishing timelines for the request for, reimbursement for, and provision of, facilities.

(Amended November 7, 2000, by initiative Proposition 39, Sec. 6. Note: Prop. 39 is titled the Smaller Classes, Safer Schools and Financial Accountability Act.)



47614.5

(a) The Charter School Facility Grant Program is hereby established, and shall be administered by the California School Finance Authority. The grant program is intended to provide assistance with facilities rent and lease costs for pupils in charter schools.

(b) Subject to the annual Budget Act, eligible charter schools shall receive an amount of up to, but not more than, seven hundred fifty dollars ($750) per unit of average daily attendance, as certified at the second principal apportionment, to provide an amount of up to, but not more than, 75 percent of the annual facilities rent and lease costs for the charter school. In any fiscal year, if the funds appropriated for purposes of this section by the annual Budget Act are insufficient to fully fund the approved amounts amounts, the California School Finance Authority shall apportion the available funds on a pro rata basis.

(c) For purposes of this section, the California School Finance Authority shall do all of the following:

(1) Inform charter schools of the grant program.

(2) Upon application by a charter school, determine eligibility, based on the geographic location of the charter schoolsite, pupil eligibility for free or reduced-price meals, and a preference in admissions, as appropriate. Eligibility for funding shall not be limited to the grade level or levels served by the school whose attendance area is used to determine eligibility. A charter schoolsite is eligible for funding pursuant to this section if the charter schoolsite meets either of the following conditions:

(A) The charter schoolsite is physically located in the attendance area of a public elementary school in which 70 percent or more of the pupil enrollment is eligible for free or reduced-price meals and the charter schoolsite gives a preference in admissions to pupils who are currently enrolled in that public elementary school and to pupils who reside in the elementary school attendance area where the charter schoolsite is located.

(B) Seventy percent or more of the pupil enrollment at the charter schoolsite is eligible for free or reduced-price meals.

(C) In any year in which additional funds remain after state and federal funds have been allocated to applicants that meet the eligibility criteria in subparagraph (A) or (B), the California School Finance Authority shall expand eligibility to additional charter schools that are eligible pursuant to subparagraph (B) by reducing the free and reduced-price meals threshold one percentage point at a time, but in no case below 60 percent.

(3) Inform charter schools of their grant eligibility.

(4) Make apportionments to a charter school for eligible expenditures according to the following schedule:

(A) An initial apportionment by August 31 of each fiscal year or 30 days after enactment of the annual Budget Act, whichever is later, provided the charter school has submitted a timely application for funding, as determined by the California School Finance Authority. The initial apportionment shall be 50 percent of the charter school’s estimated annual entitlement as determined by this section.

(B) A second apportionment by March 1 of each fiscal year. This apportionment shall be 75 percent of the charter school’s estimated annual entitlement, as adjusted for any revisions in cost, enrollment, and other data relevant to computing the charter school’s annual entitlement, less any funding already apportioned to the charter school.

(C) A third apportionment within 30 days of the end of each fiscal year or 30 days after receiving the data and documentation needed to compute the charter school’s total annual entitlement, whichever is later. This apportionment shall be the charter school’s total annual entitlement less any funding already apportioned to the charter school.

(D) Notwithstanding subparagraph (A), the initial apportionment in the 2013–14 fiscal year shall be made by October 15, 2013, or 105 days after enactment of the Budget Act of 2013, whichever is later.

(d) For purposes of this section:

(1) The California School Finance Authority shall use prior year data on pupil eligibility for free or reduced-price meals for the charter schoolsite and prior year rent or lease costs provided by charter schools to determine eligibility for the grant program until current year data and actual rent or lease costs become known or until June 30 of each fiscal year.

(2) If prior year rent or lease costs are unavailable, and the current year lease and rent costs are not immediately available, the California School Finance Authority shall use rent or lease cost estimates provided by the charter school.

(3) The California School Finance Authority shall verify that the grant amount awarded to each charter school is consistent with eligibility requirements as specified in this section and in regulations adopted by the authority. If it is determined by the California School Finance Authority that a charter school did not receive the proper grant award amount, either the charter school shall transfer funds back to the authority as necessary within 60 days of being notified by the authority, or the authority shall provide an additional apportionment as necessary to the charter school within 60 days of notifying the charter school, subject to the availability of funds.

(e) Funds appropriated for purposes of this section shall not be apportioned for any of the following:

(1) Units of average daily attendance generated through nonclassroom-based instruction as defined by paragraph (2) of subdivision (e) of Section 47612.5 or that does not comply with conditions or limitations set forth in regulations adopted by the state board pursuant to this section.

(2) Charter schools occupying existing school district or county office of education facilities, except that charter schools shall be eligible for the portions of their facilities that are not existing school district or county office of education facilities.

(3) Charter schools receiving reasonably equivalent facilities from their chartering authorities pursuant to Section 47614, except that charter schools shall be eligible for the portions of their facilities that are not reasonably equivalent facilities received from their chartering authorities.

(f) Funds appropriated for purposes of this section shall be used for costs associated with facilities rents and leases, consistent with the definitions used in the California School Accounting Manual or regulations adopted by the California School Finance Authority. These funds also may be used for costs, including, but not limited to, costs associated with remodeling buildings, deferred maintenance, initially installing or extending service systems and other built-in equipment, and improving sites.

(g) If an existing charter school located in an elementary attendance area in which less than 50 percent of pupil enrollment is eligible for free or reduced-price meals relocates to an attendance area identified in paragraph (2) of subdivision (c), admissions preference shall be given to pupils who reside in the elementary school attendance area into which the charter school is relocating.

(h) The California School Finance Authority annually shall report to the department and the Director of Finance, and post information on its Internet Web site, regarding the use of funds that have been made available during the fiscal year to each charter school pursuant to the grant program.

(i) The California School Finance Authority shall annually allocate the facilities grants to eligible charter schools according to the schedule in paragraph (4) of subdivision (c) for the current school year rent and lease costs. However, the California School Finance Authority shall first use the funding appropriated for this program to reimburse eligible charter schools for unreimbursed rent or lease costs for the prior school year.

(j) It is the intent of the Legislature that the funding level for the Charter School Facility Grant Program for the 2012–13 fiscal year be considered the base level of funding for subsequent fiscal years.

(k) The Controller shall include instructions appropriate to the enforcement of this section in the audit guide required by subdivision (a) of Section 14502.1.

(l) The California School Finance Authority, effective with the 2013–14 fiscal year, shall be considered the senior creditor for purposes of satisfying audit findings pursuant to the audit instructions to be developed pursuant to subdivision (k).

(m) The California School Finance Authority may adopt regulations to implement this section. Any regulations adopted pursuant to this section may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Title 2 of the Government Code). The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(n) Notwithstanding any other law, a charter school shall be subject, with regard to this section, to audit conducted pursuant to Section 41020.

(Amended by Stats. 2014, Ch. 871, Sec. 1. Effective January 1, 2015.)



47615

(a) The Legislature finds and declares all of the following:

(1) Charter schools are part of the Public School System, as defined in Article IX of the California Constitution.

(2) Charter schools are under the jurisdiction of the Public School System and the exclusive control of the officers of the public schools, as provided in this part.

(3) Charter schools shall be entitled to full and fair funding, as provided in this part.

(b) This part shall be liberally construed to effectuate the findings and declarations set forth in this section.

(Added by Stats. 1998, Ch. 34, Sec. 16. Effective January 1, 1999.)






CHAPTER 4 - Notice

47616.5

The Legislative Analyst shall contract for a neutral evaluator to conduct an evaluation of the effectiveness of the charter school approach authorized under this part. On or before July 1, 2003, the neutral evaluator shall report directly to the Legislature and the Governor with recommendations to modify, expand, or terminate the charter school approach. The evaluation of the effectiveness of the charter school approach shall include, but shall not be limited to, the following factors:

(a) If available, the pre- and post-charter school test scores of pupils attending charter schools and other pupil assessment tools.

(b) The level of parental satisfaction with the charter school approach compared with schools within the district in which the charter school is located.

(c) The impact of required parental involvement.

(d) The fiscal structures and practices of charter schools as well as the relationship of these structures and practices to school districts, including the amount of revenue received from various public and private sources.

(e) An assessment of whether or not the charter school approach has resulted in increased innovation and creativity.

(f) Opportunities for teachers under the charter school approach.

(g) Whether or not there is an increased focus on low-achieving and gifted pupils.

(h) Any discrimination and segregation in charter schools.

(i) If available, the number of charter school petitions submitted to governing boards of school districts and the number of those proposals that are denied, per year, since the enactment of the charter school law, including the reasons why the governing boards denied these petitions, and the reasons governing boards have revoked charters.

(j) The governance, fiscal liability and accountability practices and related issues between charter schools and the governing boards of the school districts approving their charters.

(k) The manner in which governing boards of school districts monitor the compliance of the conditions, standards, and procedures entered into under a charter.

(l) The extent of the employment of noncredentialed personnel in charter schools.

(m) An assessment of how the exemption from laws governing school districts allows charter schools to operate differently than schools operating under those laws.

(n) A comparison in each school district that has a charter school of the pupil dropout rate in the charter schools and in the noncharter schools.

(o) The role and impact of collective bargaining on charter schools.

(Amended by Stats. 1998, Ch. 673, Sec. 4. Effective January 1, 1999.)



47616.7

The evaluation provided for in Section 47616.5 shall include an analysis of the funding system for charter schools that offer nonclassroom-based instruction. The evaluation shall also examine the effectiveness of the State Board of Education’s process, as provided for in Sections 47612.5 and 47634.2, for approving funding for charter schools offering nonclassroom-based instruction.

(Added by Stats. 2001, Ch. 892, Sec. 4. Effective January 1, 2002.)






CHAPTER 5 - University Charter Schools

ARTICLE 1 - University of California at Los Angeles Elementary Charter School

47620

An elementary school that has been operated by the University of California at the Los Angeles campus prior to January 1, 1994, may apply to become a charter school under this chapter. The school may apply under either Section 47621 or Section 47622. If a charter is granted under this chapter, the resulting charter school shall be part of the public school system.

(Added by Stats. 1994, Ch. 118, Sec. 1. Effective January 1, 1995.)



47621

An elementary school that meets the requirements of Section 47620 may apply to become a charter school by petitioning the governing board of the local school district and otherwise following the procedures and requirements contained in Chapter 2 (commencing with Section 47605) and Chapter 3 (commencing with Section 47610).

(Added by Stats. 1994, Ch. 118, Sec. 1. Effective January 1, 1995.)



47622

As an alternative to Section 47621, an elementary school that meets the requirements of Section 47620 may apply to become a charter school by petitioning the State Board of Education. Under this section, the petition shall be signed by not less than 50 percent of the school’s currently employed teachers. All other procedures and requirements, other than those prescribed in subdivision (a) of Section 47605, that are contained in Chapter 2 (commencing with Section 47605) and Chapter 3 (commencing with Section 47610) are applicable to a petition filed pursuant to this section except that references to “governing board” shall mean the State Board of Education.

(Added by Stats. 1994, Ch. 118, Sec. 1. Effective January 1, 1995.)



47624

If a charter is granted under this chapter, the University of California shall continue to own and be liable for the resulting charter school to the same extent as before the granting of the charter.

(Added by Stats. 1994, Ch. 118, Sec. 1. Effective January 1, 1995.)



47625

A charter granted pursuant to Section 47620 shall not become operative before July 1, 1995.

(Added by Stats. 1994, Ch. 118, Sec. 1. Effective January 1, 1995.)






ARTICLE 2 - Employer

47626

(a) Notwithstanding Section 47611.5, a charter school operated by the University of California in facilities owned by the Regents of the University of California shall declare in its charter that it is the employer of the employees at the charter school for the purposes of Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code. The provisions of Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code shall apply to the charter school. A charter school operated by the University of California in facilities owned by the Regents of the University of California may not be deemed a public school employer for the purposes of this chapter.

(b) By March 31, 2000, an existing charter school operated by the University of California shall amend its charter to comply with this section.

(Added by Stats. 1999, Ch. 828, Sec. 4. Effective January 1, 2000.)









CHAPTER 6 - Funding

ARTICLE 1 - General Provisions

47630

(a) It is the intent of the Legislature that each charter school be provided with operational funding that is equal to the total funding that would be available to a similar school district serving a similar pupil population, except that a charter school may not be funded as a necessary small school or a necessary small high school, nor receive revenue limit funding that exceeds the statewide average for a school district of a similar type.

(b) The Legislature finds and declares that the funding method established by this chapter provides for simple and, at the option of the charter school, local or direct allocation of funds to charter schools in a manner that is consistent with state and federal law.

(Added by Stats. 1999, Ch. 78, Sec. 32.8. Effective July 7, 1999.)



47630.5

(a) This chapter applies to the calculation of operational funding for charter schools. Except as otherwise provided in this chapter, this chapter shall apply to all charter schools without regard to their sponsoring local education agency.

(b) For the 1999–2000, 2000–01, and 2001–02 fiscal years in the case of a charter school that was assigned a number by the State Board of Education prior to June 1, 1999, the use of the charter school funding method established by this chapter shall be at the discretion of that charter school. A charter school that elects to have its funding determined pursuant to the method established by this chapter shall notify the State Department of Education by June 1 prior to the affected fiscal year. An election to be funded pursuant to the method established by this chapter is irrevocable.

(c) Additional legal or fiscal responsibilities on the part of a county superintendent of schools are not imposed by this chapter, except as specifically provided in this chapter.

(Added by Stats. 1999, Ch. 78, Sec. 32.8. Effective July 7, 1999.)



47631

(a) Article 3 (commencing with Section 47636) shall not apply to a charter granted pursuant to Section 47605.5.

(b) A charter school authorized pursuant to Section 47605.5 shall receive the average daily attendance rate calculated pursuant to paragraph (1) of subdivision (c) of Section 2574 for enrolled pupils who are identified as any of the following:

(1) Probation-referred pursuant to Section 300, 601, 602, or 654 of the Welfare and Institutions Code.

(2) On probation or parole and not attending a school.

(3) Expelled for any of the reasons specified in subdivision (a) or (c) of Section 48915.

(4) Attending schools or classes established pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27.

(c) A charter school authorized pursuant to Section 47605.5 shall be funded pursuant to the local control funding formula pursuant to Section 42238.02, as implemented by Section 42238.03, for all pupils except for pupils funded pursuant to subdivision (b).

(d) A charter school authorized pursuant to Section 47605.5 shall be funded pursuant to the local control funding formula pursuant to Section 2575 for pupils receiving the average daily attendance rate computed pursuant to paragraph (1) of subdivision (c) of Section 2574 and identified in paragraphs (1) to (4), inclusive, of subdivision (b).

(Amended by Stats. 2014, Ch. 33, Sec. 40. Effective June 20, 2014.)



47632

For purposes of this chapter, the following terms shall be defined as follows:

(a) “General-purpose entitlement” means an amount computed by the local control funding formula pursuant to Section 42238.02, as implemented by Section 42238.03.

(b) “Economic impact aid-eligible pupils” means those pupils that are included in the economic impact aid-eligible pupil count pursuant to Section 54023. For purposes of applying Section 54023 to charter schools, “economically disadvantaged pupils” means the pupils described in paragraph (2) of subdivision (a) of Section 54026.

(c) “General-purpose funding” means those funds that consist of state aid, local property taxes, and other revenues applied toward a school district’s local control funding formula, pursuant to Section 42238.02, as implemented by Section 42238.03.

(d) “Categorical aid” means aid that consists of state or federally funded programs, or both, that are apportioned for specific purposes set forth in statute or regulation.

(e) “Educationally disadvantaged pupils” means those pupils who meet federal eligibility criteria for free and reduced-price meals as specified in Section 49531, as that section read on January 1, 2013, except in regard to meals in family day care homes.

(f) “Operational funding” means all funding except funding for capital outlay.

(g) “School district of a similar type” means a school district that is serving similar grade levels.

(h) “Similar pupil population” means similar numbers of pupils by grade level, with a similar proportion of educationally disadvantaged pupils.

(i) “Sponsoring local educational agency” means the following:

(1) If a charter school is granted by a school district, the sponsoring local educational agency is the school district.

(2) If a charter is granted by a county office of education after having been previously denied by a school district, the sponsoring local educational agency means the school district that initially denied the charter petition.

(3) If a charter is granted by the state board after having been previously denied by a local educational agency, the sponsoring local educational agency means the local educational agency designated by the state board pursuant to paragraph (1) of subdivision (k) of Section 47605 or if a local educational agency is not designated, the local educational agency that initially denied the charter petition.

(4) For pupils attending county-sponsored charter schools pursuant to Section 47605.5 who do not meet the criteria identified in subdivision (b) of Section 47631, the sponsoring local educational agency means the pupils’ school district of residence.

(5) For pupils attending countywide charter schools pursuant to Section 47605.6 who reside in a basic aid school district, the sponsoring local educational agency means the pupils’ school district of residence. For purposes of this paragraph, “basic aid school district” means a school district that did not receive an apportionment of state funds as described in subdivision (o) of Section 42238.02 in the prior fiscal year.

(Amended by Stats. 2014, Ch. 33, Sec. 41. Effective June 20, 2014.)






ARTICLE 2 - Charter School Block Grant

47633

The Superintendent shall annually compute a general-purpose entitlement, funded from a combination of state aid and local funds, for each charter school as follows:

(a) The Superintendent shall annually compute the statewide average amount of general-purpose funding per unit of average daily attendance received by school districts for each of four grade level ranges: kindergarten and grades 1, 2, and 3; grades 4, 5, and 6; grades 7 and 8; and, grades 9 to 12, inclusive. For purposes of making these computations, both of the following conditions shall apply:

(1) Revenue limit funding attributable to pupils in kindergarten and grades 1 to 5, inclusive, shall equal the statewide average revenue limit funding per unit of average daily attendance received by elementary school districts; revenue limit funding attributable to pupils in grades 6, 7, and 8, shall equal the statewide average revenue limit funding per unit of average daily attendance received by unified school districts; and revenue limit funding attributable to pupils in grades 9 to 12, inclusive, shall equal the statewide average revenue limit funding per unit of average daily attendance received by high school districts.

(2) Revenue limit funding received by school districts shall exclude the value of any benefit attributable to the presence of necessary small schools or necessary small high schools within the school district.

(b) The Superintendent shall multiply each of the four amounts computed in subdivision (a) by the charter school’s average daily attendance in the corresponding grade level ranges. The resulting figure shall be the amount of the charter school’s general-purpose entitlement, which shall be funded through a combination of state aid and local funds. From funds appropriated for this purpose pursuant to Section 14002, the superintendent shall apportion to each charter school this amount, less local funds allocated to the charter school pursuant to Section 47635 and any amount received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(c) General-purpose entitlement funding may be used for any public school purpose determined by the governing body of the charter school.

(d) Commencing with the 2013–14 fiscal year, this section shall be used only for purposes of allocating revenues received pursuant to subparagraph (B) of paragraph (3) of subdivision (e) of Section 36 of Article XIII of the California Constitution.

(e) This section shall become inoperative on July 1, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 357, Sec. 36. Effective September 26, 2013. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



47634.2

(a) (1) Notwithstanding any other provision of law, the amount of funding to be allocated to a charter school on the basis of average daily attendance that is generated by pupils engaged in nonclassroom-based instruction, as defined by paragraph (2) of subdivision (d) of Section 47612.5, including funding provided on the basis of average daily attendance pursuant to Sections 47613.1, 47633, 47634, and 47664, shall be adjusted by the State Board of Education. The State Board of Education shall adopt regulations setting forth criteria for the determination of funding for nonclassroom-based instruction, at a minimum the regulation shall specify that the nonclassroom-based instruction is conducted for the instructional benefit of the pupil and substantially dedicated to that function. In developing these criteria and determining the amount of funding to be allocated to a charter school pursuant to this section, the State Board of Education shall consider, among other factors it deems appropriate, the amount of the charter school’s total budget expended on certificated employee salaries and benefits and on schoolsites, as defined in paragraph (3) of subdivision (d) of Section 47612.5, and the teacher-to-pupil ratio in the school.

(2) For the 2001–02 fiscal year only, the amount of funding determined by the State Board of Education pursuant to this section shall not be less than 90 percent of the unadjusted amount to which a charter school would otherwise be entitled on the basis of average daily attendance.

(3) For the 2002-03 fiscal year, the amount of funding determined by the State Board of Education pursuant to this section shall not be more than 80 percent of the unadjusted amount to which a charter school would otherwise be entitled, unless the State Board of Education determines that a greater or lesser amount is appropriate based on the criteria specified in paragraph (1) of subdivision (a).

(4) For the 2003–04 fiscal year and each fiscal year thereafter, the amount of funding determined by the State Board of Education pursuant to this section shall not be more than 70 percent of the unadjusted amount to which a charter school would otherwise be entitled, unless the State Board of Education determines that a greater or lesser amount is appropriate based on the criteria specified in paragraph (1) of subdivision (a).

(5) This section does not authorize the board to adjust the amount of funding a charter school receives on the basis of average daily attendance generated through classroom-based instruction, as defined for purposes of calculating average daily attendance for classroom-based instruction apportionments by paragraph (1) of subdivision (d) of Section 47612.5.

(b) (1) The State Board of Education shall appoint an advisory committee to recommend criteria to the board in accordance with this section if it has not done so by the effective date of the act adding this section. The advisory committee shall include, but is not limited to, representatives from school district superintendents, charter schools, teachers, parents, members of the governing boards of school districts, county superintendents of schools, and the Superintendent of Public Instruction.

(2) If a charter school submits a substantially complete request for a determination for funding by February 13, 2002, and the State Board of Education does not act on that request by March 19, 2002, full funding is automatically granted for the 2001–02 fiscal year, but the charter school shall reapply for a determination for funding for the 2002–03 fiscal year.

(3) The determination for funding shall be on a percentage basis and the superintendent shall implement the determination for funding by reducing the charter school’s reported average daily attendance by the determination for funding percentage specified by the State Board of Education.

(4) If the State Board of Education denies request for a determination for funding or provides a reduction as authorized by subdivision (a), the board shall, in writing, give the reasons for its denial or reduction and, if appropriate, may describe how any deficiencies or problems may be addressed.

(c) Each charter school offering nonclassroom-based instruction shall, in each report provided to the Superintendent of Public Instruction for apportionment purposes, identify the portion of its average daily attendance that is generated through nonclassroom-based instruction as defined in paragraph (2) of subdivision (d) of Section 47612.5.

(d) Notwithstanding any other provision of law, charter schools shall be subject, with regard to subdivisions (c) and (d) of Section 47612.5 and this section, to audits conducted pursuant to Section 41020.

(Amended by Stats. 2002, Ch. 664, Sec. 62. Effective January 1, 2003.)



47634.4

(a) A charter school that elects to receive its funding directly, pursuant to Section 47651, may apply individually for federal and state categorical programs, not excluded in this section, but only to the extent it is eligible for funding and meets the provisions of the program. For purposes of determining eligibility for, and allocation of, state or federal categorical aid, a charter school that applies individually shall be deemed to be a school district, except as otherwise provided in this chapter.

(b) A charter school that does not elect to receive its funding directly, pursuant to Section 47651, may, in cooperation with its chartering authority, apply for federal and state categorical programs not specified in this section, but only to the extent it is eligible for funding and meets the provisions of the program.

(c) Notwithstanding any other provision of law, for the 2006–07 fiscal year and each fiscal year thereafter, a charter school may not apply directly for categorical programs for which services are exclusively or almost exclusively provided by a county office of education.

(d) Consistent with subdivision (c), a charter school may not receive direct funding for any of the following county-administered categorical programs:

(1) American Indian Education Centers.

(2) The California Association of Student Councils.

(3) California Technology Assistance Project established pursuant to Article 15 (commencing with Section 51870) of Chapter 5 of Part 28.

(4) The Center for Civic Education.

(5) County Office Fiscal Crisis and Management Assistance Team.

(6) The K–12 High Speed Network.

(e) A charter school may apply separately for district-level or school-level grants associated with any of the categorical programs specified in subdivision (d).

(f) Notwithstanding any other provision of law, for the 2006–07 fiscal year and each fiscal year thereafter, in addition to the programs listed in subdivision (d), a charter school may not apply for any of the following categorical programs:

(1) Agricultural Career Technical Education Incentive Program, as set forth in Article 7.5 (commencing with Section 52460) of Chapter 9 of Part 28.

(2) Bilingual Teacher Training Assistance Program, as set forth in Article 4 (commencing with Section 52180) of Chapter 7 of Part 28.

(3) California Peer Assistance and Review Program for Teachers, as set forth in Article 4.5 (commencing with Section 44500) of Chapter 3 of Part 25.

(4) College preparation programs, as set forth in Chapter 12 (commencing with Section 11020) of Part 7, Chapter 8.3 (commencing with Section 52240) of Part 28, and Chapter 8 (commencing with Section 60830) of Part 33.

(5) Foster youth programs pursuant to Chapter 11.3 (commencing with Section 42920) of Part 24.

(6) Gifted and talented pupil programs pursuant to Chapter 8 (commencing with Section 52200) of Part 28.

(7) Home-to-school transportation programs, as set forth in Article 2 (commencing with Section 39820) of Chapter 1 of Part 23.5 and Article 10 (commencing with Section 41850) of Chapter 5 of Part 24.

(8) International Baccalaureate Diploma Program, as set forth in Chapter 12.5 (commencing with Section 52920) of Part 28.

(9) Mathematics and Reading Professional Development Program, as set forth in Article 3 (commencing with Section 99230) of Chapter 5 of Part 65.

(10) Principal Training Program, as set forth in Article 4.6 (commencing with Section 44510) of Chapter 3 of Part 25.

(11) Professional Development Block Grant, as set forth in Article 5 (commencing with Section 41530) of Chapter 3.2 of Part 24.

(12) Program to Reduce Class Size in Two Courses in Grade 9 (formerly The Morgan-Hart Class Size Reduction Act of 1989), as set forth in Chapter 6.8 (commencing with Section 52080) of Part 28.

(13) Pupil Retention Block Grant, as set forth in Article 2 (commencing with Section 41505) of Chapter 3.2 of Part 24.

(14) Reader services for blind teachers, as set forth in Article 8.5 (commencing with Section 45370) of Chapter 5 of Part 25.

(15) School and Library Improvement Block Grant, as set forth in Article 7 (commencing with Section 41570) of Chapter 3.2 of Part 24.

(16) School Safety Consolidated Competitive Grant, as set forth in Article 3 (commencing with Section 41510) of Chapter 3.2 of Part 24.

(17) School safety programs, as set forth in Article 3.6 (commencing with Section 32228) and Article 3.8 (commencing with Section 32239.5) of Chapter 2 of Part 19.

(18) Specialized secondary schools pursuant to Chapter 6 (commencing with Section 58800) of Part 31.

(19) State Instructional Materials Fund, as set forth in Article 3 (commencing with Section 60240) of Chapter 2 of Part 33.

(20) Targeted Instructional Improvement Block Grant, as set forth in Article 6 (commencing with Section 41540) of Chapter 3.2 of Part 24.

(21) Teacher dismissal apportionment, as set forth in Section 44944.

(22) The deferred maintenance program, as set forth in Article 1 (commencing with Section 17565) of Chapter 5 of Part 10.5.

(23) The General Fund contribution to the State Instructional Materials Fund pursuant to Article 3 (commencing with Section 60240) of Chapter 2 of Part 33.

(24) Year-Round School Grant Program, as set forth in Article 3 (commencing with Section 42260) of Chapter 7 of Part 24.

(Amended by Stats. 2010, Ch. 724, Sec. 20. Effective October 19, 2010.)



47635

(a) A sponsoring local educational agency shall annually transfer to each of its charter schools funding in lieu of property taxes equal to the lesser of the following two amounts:

(1) The average amount of property taxes per unit of average daily attendance, including average daily attendance attributable to charter schools, received by the local educational agency, multiplied by the charter school’s average daily attendance.

(2) The local control funding formula grant funding computed pursuant to subdivision (d) of Section 42238.02, per unit of average daily attendance, multiplied by the charter school’s average daily attendance in each of the four corresponding grade level ranges: kindergarten and grades 1, 2, and 3; grades 4, 5, and 6; grades 7 and 8; and grades 9 to 12, inclusive.

(3) Notwithstanding paragraph (2), until the Superintendent determines that a charter school is funded pursuant to Section 42238.02 in the prior fiscal year, the Superintendent shall apportion funding per unit of average daily attendance pursuant to this article. The base grant for purposes of paragraph (2) shall be the sum of the entitlements for the charter school in the specified fiscal year as computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a) of Section 42238.03 and paragraph (3) of subdivision (b) of Section 42238.03, multiplied by the ratio of local control funding formula base grant funding computed pursuant to subdivision (d) of Section 42238.02 to the local control funding formula amount for the fiscal year computed pursuant to Section 42238.02.

(4) If the sum of the funding transferred pursuant to this subdivision and the funding calculated pursuant to subdivision (e) of Section 42238.03 exceeds the sum of the amounts calculated pursuant to subdivisions (a) and (b) of Section 42238.03, the excess funding shall be used to offset funding calculated pursuant to subdivision (e) of Section 42238.03.

(b) The sponsoring local educational agency shall transfer funding in lieu of property taxes to the charter school in monthly installments, by no later than the 15th of each month.

(1) For the months of August to February, inclusive, a charter school’s funding in lieu of property taxes shall be computed based on the amount of property taxes received by the sponsoring local educational agency during the preceding fiscal year, as reported to the Superintendent for purposes of the second principal apportionment. A sponsoring local educational agency shall transfer to the charter school the charter school’s estimated annual entitlement to funding in lieu of property taxes as follows:

(A) Six percent in August.

(B) Twelve percent in September.

(C) Eight percent each month in October, November, December, January, and February.

(2) For the months of March to June, inclusive, a charter school’s funding in lieu of property taxes shall be computed based on the amount of property taxes estimated to be received by the sponsoring local educational agency during the fiscal year, as reported to the Superintendent for purposes of the first principal apportionment. A sponsoring local educational agency shall transfer to each of its charter schools an amount equal to one-sixth of the difference between the school’s estimated annual entitlement to funding in lieu of property taxes and the amounts provided pursuant to paragraph (1). An additional one-sixth of this difference shall be included in the amount transferred in the month of March.

(3) For the month of July, a charter school’s funding in lieu of property taxes shall be computed based on the amount of property taxes estimated to be received by the sponsoring local educational agency during the prior fiscal year, as reported to the Superintendent for purposes of the second principal apportionment. A sponsoring local educational agency shall transfer to each of its charter schools an amount equal to the remaining difference between the school’s estimated annual entitlement to funding in lieu of property taxes and the amounts provided pursuant to paragraphs (1) and (2).

(4) Final adjustments to the amount of funding in lieu of property taxes allocated to a charter school shall be made in February, in conjunction with the final reconciliation of annual apportionments to schools.

(5) Subdivision (a) and paragraphs (1) to (4), inclusive, do not apply for pupils who reside in, and are otherwise eligible to attend a school in, a basic aid school district, but who attend a charter school in a nonbasic aid school district. With regard to these pupils, the sponsoring basic aid school district shall transfer to the charter school an amount of funds equivalent to the local control funding formula grant pursuant to Section 42238.02, as implemented by Section 42238.03, earned through average daily attendance by the charter school for each pupil’s attendance, not to exceed the average property tax share per unit of average daily attendance for pupils residing and attending in the basic aid school district. The transfer of funds shall be made in not fewer than two installments at the request of the charter school, the first occurring not later than February 1 and the second not later than June 1 of each school year. Payments shall reflect the average daily attendance certified for the time periods of the first and second principal apportionments, respectively. The Superintendent may not apportion any funds for the attendance of pupils described in this subdivision unless the amount transferred by the basic aid district is less than the local control funding formula grant pursuant to Section 42238.02, as implemented by Section 42238.03, earned by the charter school, in which event the Superintendent shall apportion the difference to the charter school from state funds.

(c) Notwithstanding subdivisions (a) and (b), for a pupil attending a county charter program school authorized pursuant to Section 47605.6 for whom the county office of education is not educationally responsible, the county charter program school may seek in-lieu property tax reimbursement from the pupil’s school district of residence in an amount agreed upon by the county charter program school and the school district of residence.

(Amended by Stats. 2014, Ch. 33, Sec. 43. Effective June 20, 2014.)






ARTICLE 3 - Other Operational Funding Available to Charter Schools

47636

(a) This chapter shall not prevent a charter school from negotiating with a local educational agency for a share of operational funding from sources not otherwise set forth in this chapter including, but not limited to, all of the following:

(1) Forest reserve revenues and other operational revenues received due to harvesting or extraction of minerals or other natural resources.

(2) Sales and use taxes, to the extent that the associated revenues are available for noncapital expenses of public schools.

(3) Parcel taxes, to the extent that the associated revenues are available for noncapital expenses of public schools.

(4) Ad valorem property taxes received by a school district which exceed its local control funding formula entitlement pursuant to Section 42238.02, as implemented by Section 42238.03.

(5) “Basic aid” received by a school district pursuant to Section 6 of Article IX of the California Constitution.

(b) This section shall become operative July 1, 2006.

(Amended by Stats. 2013, Ch. 47, Sec. 86. Effective July 1, 2013.)



47638

For purposes of determining eligibility for, and allocations of, lottery funds, a charter school shall be deemed to be a school district. The State Department of Education shall determine each charter school’s appropriate share of statewide total average daily attendance and include this information in its transmittals to the Controller for use in computing allocations of lottery funds.

(Added by Stats. 1999, Ch. 78, Sec. 32.8. Effective July 7, 1999.)






ARTICLE 4 - Special Education Funding

47640

For the purposes of this article, “local educational agency” means a school district as defined in Section 41302.5 or a charter school that is deemed a local educational agency pursuant to Section 47641. As used in this article, “local educational agency” also means a charter school that is responsible for complying with all provisions of the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and implementing regulations as they relate to local educational agencies.

(Added by Stats. 1999, Ch. 78, Sec. 32.8. Effective July 7, 1999.)



47641

(a) A charter school that includes in its petition for establishment or renewal, or that otherwise provides, verifiable, written assurances that the charter school will participate as a local educational agency in a special education plan approved by the State Board of Education shall be deemed a local educational agency for the purposes of compliance with federal law (Individuals with Disabilities Education Act; 20 U.S.C. Sec. 1400 et seq.) and for eligibility for federal and state special education funds. A charter school that is deemed a local educational agency for the purposes of special education pursuant to this article shall be permitted to participate in an approved special education local plan that is consistent with subdivision (a), (b), or (c) of Section 56195.1.

(b) A charter school that was granted a charter by a local educational agency that does not comply with subdivision (a) may not be deemed a local educational agency pursuant to this article, but shall be deemed a public school of the local educational agency that granted the charter.

(c) A charter school that has been granted a charter by the State Board of Education, and for which the board has delegated its supervisorial and oversight responsibilities pursuant to paragraph (1) of subdivision (k) of Section 47605, and does not comply with subdivision (a), shall be deemed a public school of the local educational agency to which the board has delegated its supervisorial and oversight responsibilities.

(d) A charter school that has been granted a charter by the State Board of Education, and for which the board has not delegated its supervisorial and oversight responsibilities pursuant to paragraph (1) of subdivision (k) of Section 47605, may not be deemed a local educational agency unless the charter school complies with subdivision (a).

(Added by Stats. 1999, Ch. 78, Sec. 32.8. Effective July 7, 1999.)



47642

Notwithstanding Section 47651, all state and federal funding for special education apportioned on behalf of pupils enrolled in a charter school shall be included in the allocation plan adopted pursuant to subdivision (i) of Section 56195.7 or Section 56836.05, or both, by the special education local plan area that includes the charter school.

(Amended by Stats. 1999, Ch. 646, Sec. 23.4. Effective January 1, 2000. Applicable from July 1, 1999, by Sec. 47 of Ch. 646.)



47643

If the approval of a petition for a charter school requires a change to the allocation plan developed pursuant to subdivision (i) of Section 56195.7 or Section 56836.05, the change shall be adopted pursuant to the policymaking process of the special education local plan area.

(Added by Stats. 1999, Ch. 78, Sec. 32.8. Effective July 7, 1999.)



47644

For each charter school deemed a local educational agency for the purposes of special education, an amount equal to the amount computed pursuant to Section 56836.08 for the special education local plan area in which the charter school is included shall be apportioned by the Superintendent pursuant to the local allocation plan developed pursuant to subdivision (i) of Section 56195.7 or Section 56836.05, or both. If the charter school is a participant in a local plan that only includes other charter schools pursuant to subdivision (f) of Section 56195.1, the amount computed pursuant to Section 56836.11 shall be apportioned by the Superintendent for each unit of average daily attendance reported pursuant to subdivision (a) of Section 56836.06.

(Amended by Stats. 2014, Ch. 32, Sec. 32. Effective June 20, 2014.)



47645

An agency reviewing a request by a charter school to participate as a local educational agency in a special education local plan area may not treat the charter school differently from the manner in which it treats a similar request made by a school district. In reviewing and approving a request by a charter school to participate as a local educational agency in a special education local plan area, a local or state agency shall ensure all of the following:

(a) The special education local plan area complies with Section 56140.

(b) The charter school participates in state and federal funding for special education and the allocation plan developed pursuant to subdivision (i) of Section 56195.7 or Section 56836.05 in the same manner as other local educational agencies of the special education local plan area.

(c) The charter school participates in governance of the special education local plan area and benefits from services provided throughout the special education local plan area, in the same manner as other local educational agencies of the special education local plan area.

(Added by Stats. 1999, Ch. 78, Sec. 32.8. Effective July 7, 1999.)



47646

(a) A charter school that is deemed to be a public school of the local educational agency that granted the charter for purposes of special education shall participate in state and federal funding for special education in the same manner as any other public school of that local educational agency. A child with disabilities attending the charter school shall receive special education instruction or designated instruction and services, or both, in the same manner as a child with disabilities who attends another public school of that local educational agency. The agency that granted the charter shall ensure that all children with disabilities enrolled in the charter school receive special education and designated instruction and services in a manner that is consistent with their individualized education program and is in compliance with the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and implementing regulations, including Section 300.209 of Title 34 of the Code of Federal Regulations.

(b) In administering the local operation of special education pursuant to the local plan established pursuant to Chapter 3 (commencing with Section 56205) of Part 30, in which the local educational agency that granted the charter participates, the local educational agency that granted the charter shall ensure that each charter school that is deemed a public school for purposes of special education receives an equitable share of special education funding and services consisting of either, or both, of the following:

(1) State and federal funding provided to support special education instruction or designated instruction and services, or both, provided or procured by the charter school that serves pupils enrolled in and attending the charter school. Notwithstanding any other provision of this chapter, a charter school may report average daily attendance to accommodate eligible pupils who require extended year services as part of an individualized education program.

(2) Any necessary special education services, including administrative and support services and itinerant services, that are provided by the local educational agency on behalf of pupils with disabilities enrolled in the charter school.

(c) In administering the local operation of special education pursuant to the local plan established pursuant to Chapter 3 (commencing with Section 56205) of Part 30, in which the local educational agency that granted the charter participates, the local educational agency that granted the charter shall ensure that each charter school that is deemed a public school for purposes of special education also contributes an equitable share of its charter school block grant funding to support districtwide special education instruction and services, including, but not limited to, special education instruction and services for pupils with disabilities enrolled in the charter school.

(Amended by Stats. 2007, Ch. 56, Sec. 2. Effective January 1, 2008.)



47647

A local educational agency reviewing a petition for the establishment or renewal of a charter school may not refuse to grant the petition solely because the charter might enroll pupils with disabilities who reside in a special education local plan area other than the special education local plan area that includes the local educational agency reviewing the petition.

(Added by Stats. 1999, Ch. 78, Sec. 32.8. Effective July 7, 1999.)






ARTICLE 5 - Apportionment of Funds

47650

A charter school shall be deemed to be a school district for purposes of determining the manner in which warrants are drawn on the State School Fund pursuant to Section 14041. For purposes of Section 14041, a charter school’s “total amount certified” means the state aid portion of the charter school’s total local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03.

(Amended by Stats. 2014, Ch. 923, Sec. 39. Effective January 1, 2015.)



47651

(a) A charter school may receive the state aid portion of the charter school’s total local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, directly or through the local educational agency that either grants its charter or was designated by the state board.

(1) In the case of a charter school that elects to receive its funding directly, the warrant shall be drawn in favor of the county superintendent of schools of the county in which the local educational agency that granted the charter or was designated by the state board as the oversight agency pursuant to paragraph (1) of subdivision (k) of Section 47605 is located, for deposit to the appropriate funds or accounts of the charter school in the county treasury. The county superintendent of schools is authorized to establish appropriate funds or accounts in the county treasury for each charter school.

(2) In the case of a charter school that does not elect to receive its funding directly pursuant to this section, the warrant shall be drawn in favor of the county superintendent of schools of the county in which the local educational agency that granted the charter is located or was designated the oversight agency by the state board pursuant to paragraph (1) of subdivision (k) of Section 47605, for deposit to the appropriate funds or accounts of the local educational agency.

(3) In the case of a charter school, the charter of which was granted by the state board, but for which the state board has not delegated oversight responsibilities pursuant to paragraph (1) of subdivision (k) of Section 47605, the warrant shall be drawn in favor of the county superintendent of schools in the county where the local educational agency is located that initially denied the charter that was later granted by the state board. The county superintendent of schools is authorized to establish appropriate funds or accounts in the county treasury for each charter school.

(b) On or before June 1 of each year, a charter school electing to receive its funding directly shall so notify the county superintendent of schools of the county in which the local educational agency that granted the charter is located or, in the case of charters for which the state board has designated an oversight agency pursuant to paragraph (1) of subdivision (k) of Section 47605, the county superintendent of schools of the county in which the designated oversight agency is located. An election to receive funding directly shall apply to all funding that the charter school is eligible to receive including, but not limited to, the local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, other state and federal categorical aid, and lottery funds.

(Amended by Stats. 2014, Ch. 923, Sec. 40. Effective January 1, 2015.)



47652

(a) Notwithstanding Section 41330, a charter school in its first year of operation shall be eligible to receive funding for the advance apportionment based on an estimate of average daily attendance for the current fiscal year, as approved by the local educational agency that granted its charter and the county office of education in which the charter-granting agency is located. For charter schools approved by the state board, estimated average daily attendance shall be submitted directly to, and approved by, the department. Not later than five business days following the end of the first 20 schooldays, a charter school receiving funding pursuant to this section shall report to the department its actual average daily attendance for that first month, and the Superintendent shall adjust immediately, but not later than 45 days, the amount of its advance apportionment accordingly.

(b) In addition to funding received pursuant to Section 41330, a charter school in its second or later year of operation also shall be eligible to receive an advance apportionment pursuant to the process and conditions described in subdivision (a) in any year in which the charter school is adding at least one grade level. The average daily attendance funded for a new grade level shall not exceed the portion of the certified average daily attendance at the second principal apportionment for the prior year that was attributable to pupils in the highest grade served by the charter school.

(c) A charter school in its first year of operation may only commence instruction within the first three months of the fiscal year beginning July 1 of that year. A charter school shall not be eligible for an apportionment pursuant to subdivision (a), or any other apportionment for a fiscal year in which instruction commenced after September 30 of that fiscal year.

(Amended by Stats. 2006, Ch. 139, Sec. 1. Effective January 1, 2007.)






ARTICLE 6 - Computations Affecting Sponsoring Local Educational Agencies

47660

For purposes of computing eligibility for, and entitlements to, general purpose funding and operational funding for categorical programs, the enrollment and average daily attendance of a sponsoring local educational agency shall exclude the enrollment and attendance of pupils in its charter schools funded pursuant to this chapter.

(Amended by Stats. 2013, Ch. 47, Sec. 87. Effective July 1, 2013.)



47662

For purposes of Section 42238, the property tax revenues received by a sponsoring local educational agency pursuant to Chapter 3.5 (commencing with Section 75) and Chapter 6 (commencing with Section 95) of Part 0.5 of the Revenue and Taxation Code shall be reduced by the amount of funding in lieu of property taxes allocated to a charter school or schools pursuant to Section 47635.

(Added by Stats. 1999, Ch. 78, Sec. 32.8. Effective July 7, 1999.)



47663

(a) (1) For a pupil of a charter school sponsored by a basic aid school district who resides in, and is otherwise eligible to attend, a school district other than a basic aid school district, the Superintendent shall apportion to the sponsoring school district an amount equal to 70 percent of the local control funding formula base grant computed pursuant to subdivision (d) of Section 42238.02, per unit of average daily attendance that would have been apportioned to the school district that the pupil resides in, and would otherwise have been eligible to attend.

(2) Notwithstanding paragraph (1), until the Superintendent determines that the school district the pupil resides in, and would otherwise have been eligible to attend, is funded pursuant to Section 42238.02 in the prior fiscal year, the Superintendent shall apportion, for average daily attendance pursuant to this article, 70 percent of the sum of the entitlements for the school district that the pupil resides in, and would otherwise have been eligible to attend, for the specified fiscal year as computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a) of Section 42238.03 and paragraph (3) of subdivision (b) of Section 42238.03, divided by the average daily attendance for that fiscal year and then multiplied by the ratio of local control funding formula base grant funding computed pursuant to subdivision (d) of Section 42238.02 to the local control funding formula amount for the fiscal year computed pursuant to Section 42238.02.

(3) If the entitlements for the school district the pupil resides in, and would otherwise have been eligible to attend, as computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a), and paragraph (3) of subdivision (b), of Section 42238.03, include funding calculated pursuant to Article 4 (commencing with Section 42280) of Chapter 7 of Part 24 of Division 3 for a fiscal year, paragraph (2) shall not apply and the apportionment of state funds for the average daily attendance credited pursuant to this section for that fiscal year shall be calculated pursuant to paragraph (1).

(b) A school district that loses basic aid status as a result of transferring property taxes to a charter school or schools pursuant to Section 47635 for pupils who reside in, and are otherwise eligible to attend, a school district other than the school district that sponsors the charter school, shall be eligible to receive a pro rata share of funding provided by subdivision (a), with the proration factor calculated as the ratio of the following:

(1) The amount of property taxes that the school district receives in excess of its total base grant per unit of average daily attendance calculated pursuant to Section 42238.02, as implemented by Section 42238.03, before any transfers made pursuant to Section 47635, except for transfers in lieu of property taxes made for pupils who reside in, and would otherwise be eligible to attend, a school of the school district.

(2) The total amount in lieu of property taxes transferred pursuant to Section 47635 to the charter school or schools that it sponsors, except for transfers in lieu of property taxes made for pupils who reside in, and would otherwise be eligible to attend, a school of the school district.

(c) In no event shall the amount provided pursuant to this section exceed the amount in lieu of property taxes transferred on behalf of charter school pupils who do not reside in the school district, less the proportionate amount of base grant state aid provided pursuant to Section 42238.02, as implemented by Section 42238.03, that is attributable to the charter school pupils who do not reside in the school district.

(d) The Superintendent shall not apportion funds for the attendance of a pupil in a charter school of a nonbasic aid school district who resides in, and is otherwise eligible to attend school in, a basic aid school district unless the pupil is subject to the exceptions set forth in paragraph (5) of subdivision (b), and subdivision (c), of Section 47635.

(e) For purposes of this section, “basic aid school district” means a school district that does not receive from the state, for any fiscal year in which the subdivision is applied, an apportionment of state funds as described in subdivision (o) of Section 42238.02.

(Amended by Stats. 2014, Ch. 33, Sec. 44. Effective June 20, 2014.)












PART 27 - PUPILS

CHAPTER 1 - Admission

ARTICLE 1 - Kindergartens

48000

(a) A child shall be admitted to a kindergarten maintained by the school district at the beginning of a school year, or at a later time in the same year if the child will have his or her fifth birthday on or before one of the following dates:

(1) December 2 of the 2011–12 school year.

(2) November 1 of the 2012–13 school year.

(3) October 1 of the 2013–14 school year.

(4) September 1 of the 2014–15 school year and each school year thereafter.

(b) The governing board of a school district maintaining one or more kindergartens may, on a case-by-case basis, admit to a kindergarten a child having attained the age of five years at any time during the school year with the approval of the parent or guardian, subject to the following conditions:

(1) The governing board determines that the admittance is in the best interests of the child.

(2) The parent or guardian is given information regarding the advantages and disadvantages and any other explanatory information about the effect of this early admittance.

(c) As a condition of receipt of apportionment for pupils in a transitional kindergarten program pursuant to Section 46300, a school district or charter school shall ensure the following:

(1) In the 2012–13 school year, a child who will have his or her fifth birthday between November 2 and December 2 shall be admitted to a transitional kindergarten program maintained by the school district.

(2) In the 2013–14 school year, a child who will have his or her fifth birthday between October 2 and December 2 shall be admitted to a transitional kindergarten program maintained by the school district.

(3) In the 2014–15 school year and each school year thereafter, a child who will have his or her fifth birthday between September 2 and December 2 shall be admitted to a transitional kindergarten program maintained by the school district.

(d) For purposes of this section, “transitional kindergarten” means the first year of a two-year kindergarten program that uses a modified kindergarten curriculum that is age and developmentally appropriate.

(e) A transitional kindergarten shall not be construed as a new program or higher level of service.

(f) It is the intent of the Legislature that transitional kindergarten curriculum be aligned to the California Preschool Learning Foundations developed by the department.

(g) As a condition of receipt of apportionment for pupils in a transitional kindergarten program pursuant to Section 46300, a school district or charter school shall ensure that credentialed teachers who are first assigned to a transitional kindergarten classroom after July 1, 2015, have, by August 1, 2020, one of the following:

(1) At least 24 units in early childhood education, or childhood development, or both.

(2) As determined by the local educational agency employing the teacher, professional experience in a classroom setting with preschool age children that is comparable to the 24 units of education described in paragraph (1).

(3) A child development teacher permit issued by the Commission on Teacher Credentialing.

(Amended by Stats. 2014, Ch. 687, Sec. 5. Effective September 27, 2014.)



48002

The parent or guardian of a child shall, prior to the admission of the child to the kindergarten or first grade of a school district, present proof to the authorities of the district evidencing that the child is of the minimum age fixed by law for admission thereto. The method of proof of age shall be prescribed by the governing board, and the evidence may be in the form of a certified copy of a birth record or a statement by the local registrar or a county recorder certifying the date of birth, or a baptism certificate duly attested, or a passport, or, when none of the foregoing is obtainable, an affidavit of the parent, guardian, or custodian of the minor, or any other appropriate means of proving the age of the child as prescribed by the governing board of the school district.

(Amended by Stats. 1990, Ch. 700, Sec. 1. Effective September 12, 1990.)



48003

Commencing with the 2015–16 school year, a local educational agency shall provide an annual report to the State Department of Education that contains information on the type of kindergarten program offered by the local educational agency, including part-day, full-day, or both, in a manner determined by the department.

(Added by Stats. 2014, Ch. 723, Sec. 2. Effective January 1, 2015.)






ARTICLE 2 - Elementary Schools

48010

(a) A child shall be admitted to the first grade of an elementary school during the first month of a school year if the child will have his or her sixth birthday on or before one of the following dates:

(1) December 2 of the 2011–12 school year.

(2) November 1 of the 2012–13 school year.

(3) October 1 of the 2013–14 school year.

(4) September 1 of the 2014–15 school year and each school year thereafter.

(b) For good cause, the governing board of a school district may permit a child of proper age to be admitted to a class after the first school month of the school term.

(Amended by Stats. 2010, Ch. 705, Sec. 4. Effective January 1, 2011.)



48011

A child who, consistent with Section 48000, has been admitted to the kindergarten maintained by a private or a public school in California or any other state, and who has completed one school year therein, shall be admitted to the first grade of an elementary school unless the parent or guardian of the child and the school district agree that the child may continue in kindergarten for not more than an additional school year.

A child who has been lawfully admitted to a public school kindergarten or a private school kindergarten in California and who is judged by the administration of the school district, in accordance with rules and regulations adopted by the State Board of Education, to be ready for first-grade work may be admitted to the first grade at the discretion of the school administration of the district and with the consent of the child’s parent or guardian if the child is at least five years of age. When a child has been legally enrolled in a public school of another district within or out of the state, he or she may be admitted to school and placed in the grade of enrollment in the district of former attendance, at the discretion of the school administration of the district entered.

(Amended by Stats. 1991, Ch. 221, Sec. 2.)






ARTICLE 4 - High Schools

48031

Any person who is eligible to attend high school and who does not reside in a high school district or in a unified school district may attend high school in any high school district or unified school district in the county in which he or she resides or in another county.

(Amended by Stats. 1994, Ch. 1186, Sec. 19. Effective January 1, 1995.)






ARTICLE 6 - Nonresidents

48050

The governing board of any school district may, with the approval of the county superintendent of schools, admit to the elementary and high schools of the district pupils living in an adjoining state which is contiguous to the school district. An agreement shall be entered into between the governing board and the governing board or authority of the school district in which the pupils reside providing for the payment by the latter of an amount sufficient to reimburse the district of attendance for the total cost of educating the pupil, including the total of the amounts expended per pupil for the current expenses of education, the use of buildings and equipment, the repayment of local bonds and interest payments and state building loan funds, capital outlay, and transportation to and from school. The amount of the tuition for the current expenses of education per unit of average daily attendance of pupils from the adjoining state shall equal the average current expenditure, exclusive of all transportation expenditures, per unit of average daily attendance in the district of attendance. The per pupil cost attributable to capital outlay shall be on the basis of an average expenditure for the preceding five years. The cost of transportation shall not exceed ten dollars ($10) per month. Tuition payments shall be made during the school year with final payment at the end of the school year after all costs have been determined. If the amount paid is more or less than the total cost of education and transportation, adjustment shall be made for the following semester or school year. The attendance of the pupils shall not be included in computing the average daily attendance of the class or school for the purpose of obtaining apportionment of state funds. In lieu of entering an agreement with the governing board or authority of the school district in which the pupil from the adjoining state resides, the governing board of the school district in this state may enter an agreement with the parent or guardian of the pupil on the same terms as is provided in this section.

(Enacted by Stats. 1976, Ch. 1010.)



48051

Any person, otherwise eligible for admission to any class or school of a school district of this state, whose parents are or are not citizens of the United States, whose actual and legal residence is in a foreign country adjacent to this state, and who regularly returns within a 24-hour period to said foreign country may be admitted to the class or school of the district by the governing board of the district.

(Enacted by Stats. 1976, Ch. 1010.)



48052

The governing board of the district shall, as a condition precedent to the admission of any person, under Section 48051, require the parent or guardian of such person to pay to the district an amount not more than sufficient to reimburse the district for the total cost of educating the person, incuding the total of the amounts expended per pupil for the current expenses of education, the use of buildings and equipment, the repayment of local bonds and interest payments and state building loan funds, capital outlay, and transportation to and from school. The per pupil cost attributable to capital outlay shall be on the basis of an average expenditure for the preceding five years. The cost of transportation shall not exceed ten dollars ($10) per month. Tuition payments shall be made in advance for each month or semester during the period of attendance. If the amount paid is more or less than the total cost of education and transportation, adjustment shall be made for the following semester or school year. The attendance of the pupils shall not be included in computing the average daily attendance of the class or school for the purpose of obtaining apportionment of state funds. The school district shall not be eligible for nonimmigrant or noncitizen reimbursement under the provisions of Chapter 11 (commencing with Section 42900) of Part 24 of Division 3 of this title, Article 2 (commencing with Section 56865) of Chapter 6 of Part 30 of this division for these students.

(Enacted by Stats. 1976, Ch. 1010.)



48053

Notwithstanding any other provisions of this code, and except as provided in Section 3074.7 of the Labor Code, no charges or fees of any kind shall be required to be paid by any apprentice, or by his parents or guardian, for admission or attendance in any class in any school district which provides instruction under Section 3074 of the Labor Code in accord with the requirements of subdivision (d) of Section 3078 of that code.

(Amended by Stats. 1980, Ch. 750, Sec. 4. Effective July 28, 1980.)



48054

(a) The Superintendent of Public Instruction shall develop and implement a specific plan to help achieve the objectives contained in the April 17, 1996, Joint Statement between the United States and Japan providing for the educational exchange of high school pupils between the two countries. The plan shall include ways to best utilize the strong cooperative relationship between California and the Osaka Prefecture that was established pursuant to the Cooperation Agreement dated November 15, 1994, between the State of California and the Prefecture of Osaka.

(b) It is the intent of the Legislature that the plan be developed and implemented no later than June 1, 1997.

(c) The costs of the plan shall be funded through donations from the private sector. No state funds shall be appropriated to the State Department of Education for the purposes of developing and implementing the plan required pursuant to subdivision (a).

(Added by Stats. 1996, Ch. 773, Sec. 1. Effective January 1, 1997.)






ARTICLE 7 - Promotion and Retention

48070

The governing board of each school district and each county superintendent of schools shall adopt policies regarding pupil promotion and retention. A pupil shall be promoted or retained only as provided in the policies adopted pursuant to this article.

(Added by Stats. 1983, Ch. 498, Sec. 81. Effective July 28, 1983.)



48070.5

(a) In addition to the policy adopted pursuant to Section 48070, the governing board of each school district and each county board of education shall, in those applicable grade levels, approve a policy regarding the promotion and retention of pupils between the following grades:

(1) Between second grade and third grade.

(2) Between third grade and fourth grade.

(3) Between fourth and fifth grade.

(4) Between the end of the intermediate grades and the beginning of middle school grades which typically occurs between sixth grade and seventh grade, but may vary depending upon the grade configuration of the school or school district.

(5) Between the end of the middle school grades and the beginning of high school which typically occurs between eighth grade and ninth grade, but may vary depending upon the grade configuration of the school or school district.

(b) The policy shall provide for the identification of pupils who should be retained and who are at risk of being retained in their current grade level on the basis of either of the following:

(1) The results of the assessments administered pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33 and the minimum levels of proficiency recommended by the State Board of Education pursuant to Section 60648.

(2) The pupil’s grades and other indicators of academic achievement designated by the district.

(c) The policy shall base the identification of pupils pursuant to subdivision (b) at the grade levels identified pursuant to paragraph (1) and (2) of subdivision (a) primarily on the basis of the pupil’s level of proficiency in reading. The policy shall base the identification of pupils pursuant to subdivision (b) at the grade levels identified pursuant to paragraphs (3) through (5) of subdivision (a) on the basis of the pupil’s level of proficiency in reading, English language arts, and mathematics.

(d) (1) If either measure identified in paragraph (1) or (2) of subdivision (b) identifies that a pupil is performing below the minimum standard for promotion, the pupil shall be retained in his or her current grade level unless the pupil’s regular classroom teacher determines in writing that retention is not the appropriate intervention for the pupil’s academic deficiencies. This written determination shall specify the reasons that retention is not appropriate for the pupil and shall include recommendations for interventions other than retention that in the opinion of the teacher are necessary to assist the pupil to attain acceptable levels of academic achievement. If the teacher’s recommendation to promote is contingent upon the pupil’s participation in a summer school or interim session remediation program, the pupil’s academic performance shall be reassessed at the end of the remediation program, and the decision to retain or promote the pupil shall be reevaluated at that time. The teacher’s evaluation shall be provided to and discussed with the pupil’s parent or guardian and the school principal before any final determination of pupil retention or promotion.

(2) If the pupil does not have a single regular classroom teacher, the policy adopted by the school district shall specify the teacher or teachers responsible for the promotion or retention decision.

(e) The policy shall provide for parental notification when a pupil is identified as being at risk of retention. This notice shall be provided as early in the school year as practicable. The policy shall provide a pupil’s parent or guardian the opportunity to consult with the teacher or teachers responsible for the decision to promote or retain the pupil.

(f) The policy shall provide a process whereby the decision of the teacher to retain or promote a pupil may be appealed. If an appeal is made, the burden shall be on the appealing party to show why the decision of the teacher should be overruled.

(g) The policy shall provide that pupils who are at-risk of being retained in their current grade be identified as early in the school year, and as early in their school careers, as practicable.

(h) The policy shall indicate the manner in which opportunities for remedial instruction will be provided to pupils who are recommended for retention or who are identified as being at risk for retention.

(i) The policy adopted pursuant to this section shall be adopted at a public meeting of the governing board of the school district.

(j) Nothing in this section shall be construed to prohibit the retention of a pupil not included in grade levels identified pursuant to subdivision (a), or for reasons other than those specified in subdivision (b), if such retention is determined to be appropriate for that pupil. Nothing in this section shall be construed to prohibit a governing board from adopting promotion and retention policies that exceed the criteria established in this section.

(Added by Stats. 1998, Ch. 742, Sec. 2. Effective January 1, 1999.)



48070.6

(a) On or before August 1, 2011, and annually thereafter, utilizing data produced by the California Longitudinal Pupil Achievement Data System pursuant to Section 60900 and other available data, the Superintendent shall submit to the Governor, the Legislature, and the state board a report that shall be called the Annual Report on Dropouts in California. The report shall include, but not be limited to, all of the following:

(1) One-year dropout rates for each of grades 7 to 12, inclusive.

(2) Four-year cohort dropout rates for grades 9 to 12, inclusive.

(3) Two- or three-year cohort dropout rates, as appropriate, for middle schools.

(4) Grade 9 to grade 10 promotion rates.

(5) Percentage of high school pupils for each of grades 9 to 12, inclusive, who are on track to earn sufficient credits to graduate.

(6) The average number of nonpromotional school moves that pupils make between grades 6 to 12, inclusive.

(7) “Full-year” dropout rates for alternative schools, including dropout recovery high schools, calculated using a methodology developed by the Superintendent to appropriately reflect dropout rates in each type of alternative school.

(8) An explanation of the methodology or methodologies used to calculate “full-year” dropout rates for alternative schools pursuant to paragraph (7).

(9) Passage rates on the high school exit examination adopted pursuant to subdivision (a) of Section 60850.

(10) Other available data relating to dropout or graduation rates or pupil progress toward high school graduation.

(b) When cohort dropout rates can be calculated accurately using longitudinal data, the rates described in paragraph (3) of subdivision (a) shall be replaced by dropout rates for cohorts of pupils entering middle school.

(c) When data is available, the report shall also include all of the following:

(1) Rates at which pupils graduate in four, five, and six years, pursuant to subparagraph (A) of paragraph (4) of subdivision (a) of Section 52052.

(2) Percentage of high school graduates and dropouts who completed courses that are certified by the University of California as meeting admission requirement criteria for the University of California and California State University systems.

(3) Percentage of high school graduates and dropouts who completed two or more classes in career technical education.

(4) Percentage of high school graduates and dropouts who completed both course sequences described in paragraphs (2) and (3).

(5) Behavioral data by school and district, including suspensions and expulsions.

(6) Truancy rates.

(7) GED earning rates.

(8) Chronic absentee rates, as defined in Section 60901.

(d) If possible, the data listed in subdivisions (a) and (b) shall be presented in the report, organized as follows:

(1) By state.

(2) By county.

(3) By school district, both including and excluding charter schools.

(4) By school.

(e) The report shall include data from alternative middle and high schools, including continuation high schools, community day schools, juvenile court schools, special schools, opportunity schools, and schools attended by wards of the Department of Corrections and Rehabilitation, Division of Juvenile Justice.

(f) The report may include relevant data on school climate and pupil engagement from the California Healthy Kids Survey.

(g) If possible, the data listed in subdivisions (a) and (b) shall be presented for the following subgroups, if the subgroup consists of at least 50 pupils, and the subgroup constitutes at least 15 percent of the total population of pupils at a school:

(1) Grade level.

(2) Ethnicity.

(3) Gender.

(4) Low socioeconomic status.

(5) English learners.

(6) Special education status.

(h) The first Annual Report on Dropouts in California shall include data from the most recent year. Subsequent annual reports shall include data from the most recent year and, at a minimum, the two prior years, so that comparisons can be made easily.

(i) The Superintendent or his or her designee shall make an oral presentation of the contents of the report to the state board at a regularly scheduled meeting of the state board.

(j) The Superintendent shall make the contents of the report available on the department’s Internet Web site in a format that is easy for the public to access and understand.

(k) If inclusion of school-level data would render the written report unwieldy, the data may be omitted from the written report and posted on the department’s Internet Web site.

(l) It is the intent of the Legislature that the report prepared by the Superintendent be usable by schools, school districts, policymakers, researchers, parents, and the public, for purposes of identifying and understanding trends, causal relations, early warning indicators, and potential points of intervention to address the high rate of dropouts in California.

(m) For purposes of this section, dropouts shall be defined using the exit/withdrawal codes developed by the department.

(n) For purposes of this section, “dropout recovery high school” has the same meaning as defined in subparagraph (D) of paragraph (4) of subdivision (a) of Section 52052.

(Amended by Stats. 2012, Ch. 589, Sec. 9. Effective January 1, 2013.)









CHAPTER 2 - Compulsory Education Law

ARTICLE 1 - Persons Included

48200

Each person between the ages of 6 and 18 years not exempted under the provisions of this chapter or Chapter 3 (commencing with Section 48400) is subject to compulsory full-time education. Each person subject to compulsory full-time education and each person subject to compulsory continuation education not exempted under the provisions of Chapter 3 (commencing with Section 48400) shall attend the public full-time day school or continuation school or classes and for the full time designated as the length of the schoolday by the governing board of the school district in which the residency of either the parent or legal guardian is located and each parent, guardian, or other person having control or charge of the pupil shall send the pupil to the public full-time day school or continuation school or classes and for the full time designated as the length of the schoolday by the governing board of the school district in which the residence of either the parent or legal guardian is located.

Unless otherwise provided for in this code, a pupil shall not be enrolled for less than the minimum schoolday established by law.

(Amended by Stats. 1987, Ch. 1452, Sec. 411.)



48200.5

Notwithstanding Section 48200, any resident of the City of Carson who is the parent or legal guardian of a person subject to compulsory education may enroll that person in either the school district in which the residency of the parent or guardian is located or in the Los Angeles Unified School District pursuant to the terms of an agreement permitting those transfers that is mutually adopted by the Compton Unified School District and the Los Angeles Unified School District.

(Added by Stats. 1995, Ch. 323, Sec. 1. Effective January 1, 1996.)



48200.7

(a) The State Department of Education shall identify the three lowest performing elementary schools in the Compton Unified School District for purposes of extending the school year for pupils enrolled in kindergarten or grades 1 and 2 and for those pupils in any of grades 3 to 5, inclusive, who are performing in mathematics or English language arts two or more grade levels below the grade in which those pupils are enrolled as determined under subdivision (d).

(b) Beginning with the 1998–99 school year, the Compton Unified School District may identify schools of the district, in addition to those identified pursuant to subdivision (a), that are among the lowest performing schools in the district, and may provide extended school year instruction pursuant to Section 41601.1 to any pupil enrolled in kindergarten or any of grades 1 to 12, inclusive, in a school identified pursuant to this subdivision who is performing in mathematics or English language arts at a grade level that is two or more grade levels below the grade in which that pupil is enrolled as determined pursuant to subdivision (d).

(c) Notwithstanding subdivision (b) of this section and Section 41601.1, the amount of funding claimed by the district for extended year instruction shall not in any year exceed twice the amount claimed pursuant to this section in the 1997–98 fiscal year as adjusted each year by the inflation adjustment determined pursuant to Section 42238.1.

(d) The determination that a pupil is performing two or more grade levels below the grade in which that pupil is enrolled shall be based on any combination of the following:

(1) The California Achievement Test-Form E.

(2) The Spanish assessment of basic education.

(3) Proficiency tests required for graduation.

(4) District criterion reference tests based on state curriculum guides.

(5) The STAR test.

(e) The Compton Unified School District shall test all pupils in kindergarten and grades 1 to 12, inclusive, in its lowest performing schools identified pursuant to subdivisions (a) and (b) prior to those pupils beginning an extended school year program under this section. At the end of the school year the school district shall again test the pupils in kindergarten and grades 1 to 12, inclusive, to determine the grade level at which those pupils are performing.

(f) The department shall approve each of the following areas in each elementary school identified as high-priority pursuant to subdivision (a):

(1) Curricula.

(2) Testing instruments.

(3) Schoolday length.

(4) Teacher selection, teacher mentoring, and staff development processes.

(g) The department shall review teacher compensation, including salary and benefits, in each elementary school identified as high-priority pursuant to subdivision (a).

(h) The department shall collect data as to each of the following items for each school in subdivisions (a) and (b):

(1) Instructional materials used by, and made available to, the school.

(2) Teacher capacity.

(3) Any other baseline data deemed necessary by the department.

(i) Instruction provided to pupils subject to this section during schooldays in excess of schooldays offered to other pupils shall be devoted to instruction in basic skills in mathematics and English language arts.

(j) In conjunction with the Legislative Analyst, the department shall contract for an independent evaluation to determine the effectiveness of the extended school year curriculum, instructional program, and materials provided pursuant to this section and funded pursuant to Section 41601.1 in improving pupil academic outcomes. Testing and data collection conducted pursuant to this section shall be administered under the oversight of the independent evaluator, who shall be provided with copies of all test results. Results of the evaluation shall be reported on or before January 1, 2002, to the Superintendent of Public Instruction, the Legislative Analyst, the Director of Finance, and the appropriate policy and fiscal committees of the Legislature. The Compton Unified School District shall be responsible for all costs incurred pursuant to this subdivision.

(k) A percentage of funding appropriated for purposes of this section, in an amount to be determined by the Superintendent of Public Instruction, shall be used for purposes of testing and data collecting pursuant to this section.

(Amended by Stats. 2004, Ch. 183, Sec. 69. Effective January 1, 2005.)



48200.8

Subsequent to the evaluation required pursuant to subdivision (j) of Section 48200.7, the State Department of Education, in consultation with the Legislative Analyst, shall contract, as necessary, for a second independent evaluation, or as determined by the department with concurrence by the Legislative Analyst may extend the original contract authorized in subdivision (j) of Section 48200.7, to conclusively determine the effectiveness of the extended school year curriculum, instructional program, and materials in improving pupil academic outcomes provided pursuant to that section. The subsequent evaluation and data collection necessary to incorporate results of the program through the 2001–02 school year and subsequent summer period shall be funded through funds authorized pursuant to Section 41601.1, as determined by the Superintendent of Public Instruction, to ensure the Compton Unified School district shall be responsible for all costs incurred pursuant to this section. Testing and data collection conducted pursuant to this section shall be administered under the oversight of the independent evaluator, who shall be provided with copies of all test results. Results of the evaluation shall be reported on or before January 1, 2003, to the Superintendent of Public Instruction, the Legislative Analyst, the Director of Finance, and the appropriate policy and fiscal committees of the Legislature.

(Added by Stats. 2001, Ch. 382, Sec. 2. Effective January 1, 2002.)



48201

(a) Except for pupils exempt from compulsory school attendance under Section 48231, any parent, guardian, or other person having control or charge of any minor between the ages of 6 and 16 years who removes the minor from any city, city and county, or school district before the completion of the current school term, shall enroll the minor in a public full-time day school of the city, city and county, or school district to which the minor is removed.

(b) (1) Upon a pupil’s transfer from one school district to another, the school district into which the pupil is transferring shall request that the school district in which the pupil was last enrolled provide any records that the district maintains in its ordinary course of business or receives from a law enforcement agency regarding acts committed by the transferring pupil that resulted in the pupil’s suspension from school or expulsion from the school district. Upon receipt of this information, the receiving school district shall inform any teacher of the pupil that the pupil was suspended from school or expelled from the school district and shall inform the teacher of the act that resulted in that action.

(2) A school district, or school district officer or employee, is not civilly or criminally liable for providing information under this subdivision unless it is proven that the information was false and that the district or district officer or employee knew or should have known that the information was false or the information was provided with a reckless disregard for its truth or falsity.

(3) Any information received by a teacher pursuant to this subdivision shall be received in confidence for the limited purpose for which it was provided and shall not be further disseminated by the teacher.

(Amended by Stats. 2000, Ch. 345, Sec. 1. Effective January 1, 2001.)



48202

The county board of education of each county may establish, by resolution, the following regulation requiring the reporting of various types of severance of attendance of or by any pupil subject to the compulsory education laws of California or of any one or more of the types of severance enumerated in subdivision (a) below and may require such reporting of any or all of the private and public schools of the county:

(a) The administration of each private school and public school district of the county shall, upon the severance of attendance by any pupil subject to the compulsory education laws of California, whether by expulsion, exclusion, exemption, transfer, suspension beyond 10 schooldays, or other reasons, report such severance to the county superintendent of schools in the jurisdiction. The report shall include names, ages, last known address and the reason for each such severance.

(b) It shall be the duty of the county superintendent of such county to examine such reports and draw to the attention of the county board of education and local district board of education any cases in which the interests of the child or the welfare of the state may need further examination.

(c) After preliminary study of available information in cases so referred to it, the county board of education may, on its own action, hold hearings on such cases in the manner provided in Sections 48915 through 48920 and with the same powers of final decision as therein provided.

(Enacted by Stats. 1976, Ch. 1010.)



48203

(a) The superintendent of a school district and the principal of a private school in each county shall, upon the severance of attendance or the denial of admission of any child who is an individual with exceptional needs, as that term is defined in Section 56026, or who is a qualified handicapped person, as that term is defined in regulations promulgated by the United States Department of Education pursuant to Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. Sec. 794), but who is otherwise subject to the compulsory education laws of California, report the severance, expulsion, exclusion, exemption, transfer, or suspension beyond 10 schooldays to the county superintendent of schools. The report shall include names, ages, last known address, and the reason for the severance, expulsion, exclusion, exemption, transfer, or suspension.

(b) It is the duty of the county superintendent to examine those reports and draw to the attention of the county board of education and governing board of a school district any cases in which the interests of the child or the welfare of the state may need further examination.

(c) After a preliminary study of available information in cases referred to it, the county board of education may, on its own action, hold hearings on those cases in the manner provided in Section 48914 and with the same powers of final decision as therein provided.

(Amended by Stats. 2006, Ch. 59, Sec. 1. Effective January 1, 2007.)



48204

(a)Notwithstanding Section 48200, a pupil complies with the residency requirements for school attendance in a school district, if he or she is any of the following:

(1) (A) A pupil placed within the boundaries of that school district in a regularly established licensed children’s institution, or a licensed foster home, or a family home pursuant to a commitment or placement under Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code.

(B) An agency placing a pupil in a home or institution described in subparagraph (A) shall provide evidence to the school that the placement or commitment is pursuant to law.

(2) A pupil who is a foster child who remains in his or her school of origin pursuant to subdivisions (d) and (e) of Section 48853.5.

(3) A pupil for whom interdistrict attendance has been approved pursuant to Chapter 5 (commencing with Section 46600) of Part 26.

(4) A pupil whose residence is located within the boundaries of that school district and whose parent or legal guardian is relieved of responsibility, control, and authority through emancipation.

(5) A pupil who lives in the home of a caregiving adult that is located within the boundaries of that school district. Execution of an affidavit under penalty of perjury pursuant to Part 1.5 (commencing with Section 6550) of Division 11 of the Family Code by the caregiving adult is a sufficient basis for a determination that the pupil lives in the home of the caregiver, unless the school district determines from actual facts that the pupil is not living in the home of the caregiver.

(6) A pupil residing in a state hospital located within the boundaries of that school district.

(b) A school district may deem a pupil to have complied with the residency requirements for school attendance in the district if at least one parent or the legal guardian of the pupil is physically employed within the boundaries of that district for a minimum of 10 hours during the school week.

(1) This subdivision does not require the school district within which at least one parent or the legal guardian of a pupil is employed to admit the pupil to its schools. A school district shall not, however, refuse to admit a pupil under this subdivision on the basis, except as expressly provided in this subdivision, of race, ethnicity, sex, parental income, scholastic achievement, or any other arbitrary consideration.

(2) The school district in which the residency of either the parents or the legal guardian of the pupil is established, or the school district to which the pupil is to be transferred under this subdivision, may prohibit the transfer of the pupil under this subdivision if the governing board of the district determines that the transfer would negatively impact the court-ordered or voluntary desegregation plan of the district.

(3) The school district to which the pupil is to be transferred under this subdivision may prohibit the transfer of the pupil if the district determines that the additional cost of educating the pupil would exceed the amount of additional state aid received as a result of the transfer.

(4) The governing board of a school district that prohibits the transfer of a pupil pursuant to paragraph (1), (2), or (3) is encouraged to identify, and communicate in writing to the parents or the legal guardian of the pupil, the specific reasons for that determination and is encouraged to ensure that the determination, and the specific reasons therefor, are accurately recorded in the minutes of the board meeting in which the determination was made.

(5) The average daily attendance for pupils admitted pursuant to this subdivision is calculated pursuant to Section 46607.

(6) Unless approved by the sending school district, this subdivision does not authorize a net transfer of pupils out of a school district, calculated as the difference between the number of pupils exiting the district and the number of pupils entering the district, in a fiscal year in excess of the following amounts:

(A) For a school district with an average daily attendance for that fiscal year of less than 501, 5 percent of the average daily attendance of the district.

(B) For a school district with an average daily attendance for that fiscal year of 501 or more, but less than 2,501, 3 percent of the average daily attendance of the district or 25 pupils, whichever amount is greater.

(C) For a school district with an average daily attendance of 2,501 or more, 1 percent of the average daily attendance of the district or 75 pupils, whichever amount is greater.

(7) Once a pupil is deemed to have complied with the residency requirements for school attendance pursuant to this subdivision and is enrolled in a school in a school district the boundaries of which include the location where at least one parent or the legal guardian of a pupil is physically employed, the pupil does not have to reapply in the next school year to attend a school within that district and the district governing board shall allow the pupil to attend school through grade 12 in that district if the parent or legal guardian so chooses and if at least one parent or the legal guardian of the pupil continues to be physically employed by an employer situated within the attendance boundaries of the district, subject to paragraphs (1) to (6), inclusive.

(c) This section shall become inoperative on July 1, 2017, and as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2011, Ch. 447, Sec. 1) by Stats. 2012, Ch. 93, Sec. 1. Effective January 1, 2013. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions. See the later operative Section 48204, as amended by Sec. 2 of Ch. 93.)



48204-1

(a) Notwithstanding Section 48200, a pupil complies with the residency requirements for school attendance in a school district, if he or she is:

(1) (A) A pupil placed within the boundaries of that school district in a regularly established licensed children’s institution, or a licensed foster home, or a family home pursuant to a commitment or placement under Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code.

(B) An agency placing a pupil in the home or institution described in subparagraph (A) shall provide evidence to the school that the placement or commitment is pursuant to law.

(2) A pupil who is a foster child who remains in his or her school of origin pursuant to subdivisions (d) and (e) of Section 48853.5.

(3) A pupil for whom interdistrict attendance has been approved pursuant to Chapter 5 (commencing with Section 46600) of Part 26.

(4) A pupil whose residence is located within the boundaries of that school district and whose parent or legal guardian is relieved of responsibility, control, and authority through emancipation.

(5) A pupil who lives in the home of a caregiving adult that is located within the boundaries of that school district. Execution of an affidavit under penalty of perjury pursuant to Part 1.5 (commencing with Section 6550) of Division 11 of the Family Code by the caregiving adult is a sufficient basis for a determination that the pupil lives in the home of the caregiver, unless the school district determines from actual facts that the pupil is not living in the home of the caregiver.

(6) A pupil residing in a state hospital located within the boundaries of that school district.

(b) This section shall become operative on July 1, 2017.

(Amended (as amended by Stats. 2011, Ch. 447, Sec. 2) by Stats. 2012, Ch. 93, Sec. 2. Effective January 1, 2013. This section is inoperative, by its own provisions, until it resumes operation on July 1, 2017. During inoperation, see the operative Section 48204, as amended by Sec. 1 of Ch. 93.)



48204.1

(a) A school district shall accept from the parent or legal guardian of a pupil reasonable evidence that the pupil meets the residency requirements for school attendance in the school district as set forth in Sections 48200 and 48204. Reasonable evidence of residency for a pupil living with his or her parent or legal guardian shall be established by documentation showing the name and address of the parent or legal guardian within the school district, including, but not limited to, any of the following documentation:

(1) Property tax payment receipts.

(2) Rental property contract, lease, or payment receipts.

(3) Utility service contract, statement, or payment receipts.

(4) Pay stubs.

(5) Voter registration.

(6) Correspondence from a government agency.

(7) Declaration of residency executed by the parent or legal guardian of a pupil.

(b) Nothing in this section shall be construed to require a parent or legal guardian of a pupil to show all of the items of documentation listed in paragraphs (1) to (7), inclusive, of subdivision (a).

(c) If an employee of a school district reasonably believes that the parent or legal guardian of a pupil has provided false or unreliable evidence of residency, the school district may make reasonable efforts to determine that the pupil actually meets the residency requirements set forth in Sections 48200 and 48204.

(d) Nothing in this section shall be construed as limiting access to pupil enrollment in a school district as otherwise provided by federal and state statutes and regulations. This includes immediate enrollment and attendance guaranteed to a homeless child or youth, as defined in Section 11434a(2) of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11434a(2) et seq.), without any proof of residency or other documentation.

(e) Consistent with Section 11432(g) of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.), proof of residency of a parent within a school district shall not be required for an unaccompanied youth, as defined in Section 11434a(6) of Title 42 of the United States Code. A school district shall accept a declaration of residency executed by the unaccompanied youth in lieu of a declaration of residency executed by his or her parent or legal guardian.

(Amended by Stats. 2012, Ch. 162, Sec. 33. Effective January 1, 2013.)



48204.5

(a) The Legislature finds that school districts that are adjacent to the international border, because of their geographic position, face unique circumstances in conducting the verification of a pupil’s residency.

(b) The Legislature declares that international border school districts may need to employ certain efforts to verify residency.

(Added by Stats. 1995, Ch. 309, Sec. 1. Effective August 3, 1995.)



48205

(a) Notwithstanding Section 48200, a pupil shall be excused from school when the absence is:

(1) Due to his or her illness.

(2) Due to quarantine under the direction of a county or city health officer.

(3) For the purpose of having medical, dental, optometrical, or chiropractic services rendered.

(4) For the purpose of attending the funeral services of a member of his or her immediate family, so long as the absence is not more than one day if the service is conducted in California and not more than three days if the service is conducted outside California.

(5) For the purpose of jury duty in the manner provided for by law.

(6) Due to the illness or medical appointment during school hours of a child of whom the pupil is the custodial parent.

(7) For justifiable personal reasons, including, but not limited to, an appearance in court, attendance at a funeral service, observance of a holiday or ceremony of his or her religion, attendance at religious retreats, attendance at an employment conference, or attendance at an educational conference on the legislative or judicial process offered by a nonprofit organization when the pupil’s absence is requested in writing by the parent or guardian and approved by the principal or a designated representative pursuant to uniform standards established by the governing board.

(8) For the purpose of serving as a member of a precinct board for an election pursuant to Section 12302 of the Elections Code.

(9) For the purpose of spending time with a member of the pupil’s immediate family, who is an active duty member of the uniformed services, as defined in Section 49701, and has been called to duty for, is on leave from, or has immediately returned from, deployment to a combat zone or combat support position. Absences granted pursuant to this paragraph shall be granted for a period of time to be determined at the discretion of the superintendent of the school district.

(b) A pupil absent from school under this section shall be allowed to complete all assignments and tests missed during the absence that can be reasonably provided and, upon satisfactory completion within a reasonable period of time, shall be given full credit therefor. The teacher of the class from which a pupil is absent shall determine which tests and assignments shall be reasonably equivalent to, but not necessarily identical to, the tests and assignments that the pupil missed during the absence.

(c) For purposes of this section, attendance at religious retreats shall not exceed four hours per semester.

(d) Absences pursuant to this section are deemed to be absences in computing average daily attendance and shall not generate state apportionment payments.

(e) “Immediate family,” as used in this section, has the same meaning as set forth in Section 45194, except that references therein to “employee” shall be deemed to be references to “pupil.”

(Amended by Stats. 2011, Ch. 610, Sec. 1. Effective January 1, 2012.)



48206.3

(a) Except for those pupils receiving individual instruction provided pursuant to Section 48206.5, a pupil with a temporary disability which makes attendance in the regular day classes or alternative education program in which the pupil is enrolled impossible or inadvisable shall receive individual instruction provided by the district in which the pupil is deemed to reside.

(b) For purposes of this section and Sections 48206.5, 48207, and 48208, the following terms have the following meanings:

(1) “Individual instruction” means instruction provided to an individual pupil in the pupil’s home, in a hospital or other residential health facility, excluding state hospitals, or under other circumstances prescribed by regulations adopted for that purpose by the State Board of Education.

(2) “Temporary disability” means a physical, mental, or emotional disability incurred while a pupil is enrolled in regular day classes or an alternative education program, and after which the pupil can reasonably be expected to return to regular day classes or the alternative education program without special intervention. A temporary disability shall not include a disability for which a pupil is identified as an individual with exceptional needs pursuant to Section 56026.

(c) (1) For purposes of computing average daily attendance pursuant to Section 42238.5, each clock hour of teaching time devoted to individual instruction shall count as one day of attendance.

(2) No pupil shall be credited with more than five days of attendance per calendar week, or more than the total number of calendar days that regular classes are maintained by the district in any fiscal year.

(d) Notice of the availability of individualized instruction shall be given pursuant to Section 48980.

(Amended by Stats. 1990, Ch. 1263, Sec. 18.)



48206.5

Any school district which, prior to January 1, 1986, maintained a program to provide individual instruction to pupils enrolled in regular day classes or an alternative education program offered by the district who have a temporary disability may continue the program as it existed prior to January 1, 1986.

(Added by Stats. 1986, Ch. 97, Sec. 2. Effective May 20, 1986.)



48207

Notwithstanding Section 48200, a pupil with a temporary disability who is in a hospital or other residential health facility, excluding a state hospital, which is located outside of the school district in which the pupil’s parent or guardian resides shall be deemed to have complied with the residency requirements for school attendance in the school district in which the hospital is located.

(Added by Stats. 1986, Ch. 97, Sec. 3. Effective May 20, 1986.)



48208

(a) It shall be the primary responsibility of the parent or guardian of a pupil with a temporary disability to notify the school district in which the pupil is deemed to reside pursuant to Section 48207 of the pupil’s presence in a qualifying hospital.

(b) Upon receipt of notification pursuant to subdivision (a), a school district shall do all of the following:

(1) Within five working days of receipt of the notification, determine whether the pupil will be able to receive individualized instruction, and, if the determination is positive, when the individualized instruction may commence. Individualized instruction shall commence no later than five working days after the positive determination has been rendered.

(2) Provide the pupil with individualized instruction pursuant to Section 48206.3. The school district may enter into an agreement with the school district in which the pupil previously attended regular day classes or an alternative education program, to have the school district the pupil previously attended provide the pupil with individualized instruction pursuant to Section 48206.3.

(3) Within five working days of the commencement of individualized instruction, provide the school district in which the pupil previously attended regular day classes or an alternative education program with written notice that the pupil shall not be counted by that district for purposes of computing average daily attendance pursuant to Section 42238.5, effective the date on which individualized instruction commenced.

(Added by Stats. 1986, Ch. 97, Sec. 4. Effective May 20, 1986.)






ARTICLE 2 - Persons Excluded

48210

Children under six years of age are excluded from the public schools, except as provided in this code.

(Enacted by Stats. 1976, Ch. 1010.)



48213

If a pupil is excluded from attendance pursuant to Section 120230 of the Health and Safety Code or Section 49451 of this code, or if a principal or his or her designee determines that the continued presence of the child would constitute a clear and present danger to the life, safety, or health of a pupil or school personnel, the governing board is not required to send prior notice of the exclusion to the parent or guardian of the pupil. The governing board shall send a notice of the exclusion as soon as is reasonably possible after the exclusion.

(Repealed and added by Stats. 2005, Ch. 677, Sec. 31. Effective October 7, 2005.)



48216

(a) The county office of education or the governing board of the school district of attendance shall exclude any pupil who has not been immunized properly pursuant to Chapter 1 (commencing with Section 120325) of Part 2 of Division 105 of the Health and Safety Code.

(b) The governing board of the district shall notify the parent or guardian of the pupil that they have two weeks to supply evidence either that the pupil has been properly immunized, or that the pupil is exempted from the immunization requirement pursuant to Section 120365 or 120370 of the Health and Safety Code.

(c) The governing board of the district, in the notice, shall refer the parent or guardian of the pupil to the pupil’s usual source of medical care to obtain the immunization, or if no usual source exists, either refer the parent or guardian to the county health department, or notify the parent or guardian that the immunizations will be administered at a school of the district.

(Added by renumbering Section 46010.5 by Stats. 1997, Ch. 855, Sec. 10. Effective January 1, 1998. Operative July 1, 1998, by Sec. 12 of Ch. 855.)






ARTICLE 3 - Pupils Exempt

48220

The classes of children described in this article, shall be exempted by the proper school authorities from the requirements of attendance upon a public full-time day school.

(Enacted by Stats. 1976, Ch. 1010.)



48222

Children who are being instructed in a private full-time day school by persons capable of teaching shall be exempted. Such school shall, except under the circumstances described in Section 30, be taught in the English language and shall offer instruction in the several branches of study required to be taught in the public schools of the state. The attendance of the pupils shall be kept by private school authorities in a register, and the record of attendance shall indicate clearly every absence of the pupil from school for a half day or more during each day that school is maintained during the year.

Exemptions under this section shall be valid only after verification by the attendance supervisor of the district, or other person designated by the board of education, that the private school has complied with the provisions of Section 33190 requiring the annual filing by the owner or other head of a private school of an affidavit or statement of prescribed information with the Superintendent of Public Instruction. The verification required by this section shall not be construed as an evaluation, recognition, approval, or endorsement of any private school or course.

(Enacted by Stats. 1976, Ch. 1010.)



48223

Children who are mentally gifted and who are being instructed in a private full-time day school by persons capable of teaching, where all or part of the courses of instruction required to be taught in the public schools of this state is taught in a foreign language with not less than 50 percent of the total daily instructional time taught in the English language, shall be exempted. The attendance of the pupils shall be kept pursuant to Section 48222.

(Enacted by Stats. 1976, Ch. 1010.)



48224

Children not attending a private, full-time, day school and who are being instructed in study and recitation for at least three hours a day for 175 days each calendar year by a private tutor or other person in the several branches of study required to be taught in the public schools of this state and in the English language shall be exempted. The tutor or other person shall hold a valid state credential for the grade taught. The instruction shall be offered between the hours of 8 o'clock a.m. and 4 o'clock p.m.

(Enacted by Stats. 1976, Ch. 1010.)



48225

The governing board of any school district which has children holding work permits to work temporarily in the entertainment or allied industries who are exempted from attending public full-time day school under the provisions of this article, or a county superintendent of schools, may contract with any person, firm or corporation responsible for the education of any children, so employed or acting on behalf thereof, to provide eligibility lists and placement services for qualified teaching and other necessary personnel for the tutoring of such children while so employed. Such personnel shall not for these purposes be deemed public employees. The contract shall require the payment of all costs of the school district, or the county superintendent of schools in providing the lists or services.

(Enacted by Stats. 1976, Ch. 1010.)



48225.5

(a) (1) Notwithstanding Section 48200, a pupil who holds a work permit to work for a period of not more than five consecutive days in the entertainment or allied industries shall be excused from school during the period that the pupil is working in the entertainment or allied industry for a maximum of up to five absences per school year.

(2) Notwithstanding Section 48200, a pupil shall be excused from school in order to participate with a not-for-profit performing arts organization in a performance for a public school pupil audience for a maximum of up to five days per school year provided the pupil’s parent or guardian provides a written note to the school authorities explaining the reason for the pupil’s absence.

(b) A pupil absent from school under this section shall be permitted to complete all assignments and tests missed during the absence that can be reasonably provided and, upon satisfactory completion, shall be given full credit therefor. The teacher of any class from which a pupil is absent shall determine, pursuant to the regulations of the governing board of the school district, or the county board of education, what assignments the pupil shall make up and in what period of time the pupil shall complete those assignments. The tests and assignments shall be reasonably equivalent to, but not necessarily identical to, the tests and assignments that the pupil missed during the absence.

(c) A pupil absent pursuant to paragraph (1) of subdivision (a) shall receive instruction during the period of the absence from a studio teacher certified by the Labor Commissioner holding credentials as defined in Section 11755 of Title 8 of the California Code of Regulations. The instruction shall be offered between 7 a.m. and 4 p.m. for pupils in kindergarten and grades 1 to 6, inclusive, and between 7 a.m. and 7 p.m. for pupils in grades 7 to 12, inclusive. The school district or county superintendent of schools shall accept the work done by the pupil and the grades given to the pupil on that work and shall provide the pupil with credit for the instruction the pupil received from that teacher.

(d) At the request of a pupil excused from school pursuant to paragraph (1) of subdivision (a), the pupil may be permitted to enroll in a work experience program of the school district and shall receive appropriate academic credit for that work experience.

(e) This section shall apply to all pupils, whether a pupil is enrolled in regular classes or special education classes, a regional occupational program or center, or a program of independent study, or any other program of the school district or county superintendent of schools.

(Added by Stats. 1997, Ch. 879, Sec. 1. Effective January 1, 1998.)



48230

Children who hold permits to work shall be exempted, but such children shall be subject to compulsory attendance upon part-time classes.

(Enacted by Stats. 1976, Ch. 1010.)



48231

Notwithstanding Section 48201, pupils between 12 and 18 years of age who enter an attendance area from another state within 10 schooldays before the end of the school term during which such entrance occurs are exempt for the remainder of the school term.

(Added by Stats. 1977, Ch. 1221.)



48232

Notwithstanding any other provision of law, a child who will be 15 years old at the time a leave of absence is to begin may take a leave of absence from school for a period of up to one semester, if all of the following conditions are satisfied:

(a) The school district governing board adopts a written policy to allow pupil leaves of absence consistent with this section.

(b) The purpose of the leave is supervised travel, study, training, or work not available to the pupil under another education option.

(c) A written agreement is entered into that is signed by the child’s parent or guardian, the principal or administrative officer of the school which the child would otherwise attend, a classroom teacher familiar with the child’s academic progress selected by the child, and the district supervisor of child welfare and attendance, and that provides for all of the following:

(1) The purpose of the leave.

(2) The length of time the child will be on leave.

(3) A meeting between, or contact with, the child and a school official designated in the agreement at least once a month while the child is on leave.

(4) A statement incorporating the provisions contained in subdivision (b).

(d) The child shall be entitled to return to school at any time. No child who takes a leave of absence shall be penalized from completing his or her academic requirements within a time period equal to that of classmates who did not take a leave of absence, plus a period of time equal to the leave of absence. However, when a child reenrolls at any time other than the beginning of a semester, the school shall not be required to give makeup sessions during that semester for the classes that the child has missed.

(e) A leave of absence may be extended for an additional semester upon approval by all parties to the written agreement and the local school attendance review board.

(f) No leave of absence may be taken that would continue past the end of the school year in which the leave is taken.

(g) If the pupil does not contact the designated school official as stipulated in the written agreement, the leave of absence shall be nullified.

Any party to the written agreement may nullify the agreement for cause at any time.

(h) No more than 1 percent of the pupils enrolled and in attendance at each school shall be permitted to take a leave of absence during each academic year.

(Amended by Stats. 1994, Ch. 922, Sec. 103. Effective January 1, 1995.)






ARTICLE 4 - Supervisors of Attendance

48240

The board of education of any school district and of any county shall appoint a supervisor of attendance and such assistant supervisors of attendance as may be necessary to supervise the attendance of pupils in the district or county. The board shall prescribe the duties of the supervisor and assistant supervisors of attendance, not inconsistent with law, to include, among other duties that may be required by the board, those specific duties related to compulsory full-time education, truancy, work permits, compulsory continuation education, and opportunity schools, classes, and programs, now required of such attendance supervisors by this chapter and Article 4 (commencing with Section 48450) of Chapter 3 and Article 2 (commencing with Section 48630) of Chapter 4 of this part.

(Enacted by Stats. 1976, Ch. 1010.)



48241

In any city or city and county no supervisor of attendance or assistant supervisors of attendance shall be appointed, unless he has been lawfully certificated for the work by the county board of education.

(Enacted by Stats. 1976, Ch. 1010.)



48242

The board of school trustees of any district of a county may appoint a district supervisor of attendance to act under the direction of the county supervisor of attendance.

(Enacted by Stats. 1976, Ch. 1010.)



48243

Two or more districts may unite in appointing a district supervisor of attendance and in paying his compensation.

(Enacted by Stats. 1976, Ch. 1010.)



48244

A district may, with the approval of the county board of education, contract with the county superintendent of schools for the supervision of attendance of pupils in the school district. The county superintendent of schools shall transfer from the funds of the district to the county school service fund an amount equal to the actual cost of providing for the supervision of attendance.

(Enacted by Stats. 1976, Ch. 1010.)



48245

In any district or districts with an average daily attendance of 1,000 or more school children, according to the annual school report of the last preceding school year, no district supervisor of attendance shall be appointed, unless he has been lawfully certificated for the work by the county board of education.

(Enacted by Stats. 1976, Ch. 1010.)



48246

The attendance supervisor, who is a full-time attendance supervisor performing no other duties, of any county, city and county, or school district in which any place of employment is situated, or the probation officer of the county, may at any time enter into any such place of employment for the purpose of examining permits to work or to employ of all minors employed in such place of employment, or for the purpose of investigating violations of the provisions of the Labor Code or of the provisions of this chapter, or Chapter 7 (commencing with Section 49100) of this part. If the attendance supervisor or probation officer is denied entrance to such place of employment, or if any violation of laws relating to the education of minors is found to exist, the attendance supervisor or probation officer shall report the denial of entrance or the violation to the Labor Commissioner. Such report shall be made within 48 hours and shall be in writing, setting forth the fact that he has good cause to believe that such laws are being violated in such place of employment and describing the nature of the violation.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Truants

48260

(a) A pupil subject to compulsory full-time education or to compulsory continuation education who is absent from school without a valid excuse three full days in one school year or tardy or absent for more than a 30-minute period during the schoolday without a valid excuse on three occasions in one school year, or any combination thereof, shall be classified as a truant and shall be reported to the attendance supervisor or to the superintendent of the school district.

(b) Notwithstanding subdivision (a), it is the intent of the Legislature that school districts shall not change the method of attendance accounting provided for in existing law and shall not be required to employ period-by-period attendance accounting.

(c) For purposes of this article, a valid excuse includes, but is not limited to, the reasons for which a pupil shall be excused from school pursuant to Sections 48205 and 48225.5 and may include other reasons that are within the discretion of school administrators and, based on the facts of the pupil’s circumstances, are deemed to constitute a valid excuse.

(Amended by Stats. 2012, Ch. 432, Sec. 1. Effective January 1, 2013.)



48260.5

Upon a pupil’s initial classification as a truant, the school district shall notify the pupil’s parent or guardian using the most cost-effective method possible, which may include electronic mail or a telephone call:

(a) That the pupil is truant.

(b) That the parent or guardian is obligated to compel the attendance of the pupil at school.

(c) That parents or guardians who fail to meet this obligation may be guilty of an infraction and subject to prosecution pursuant to Article 6 (commencing with Section 48290) of Chapter 2 of Part 27.

(d) That alternative educational programs are available in the district.

(e) That the parent or guardian has the right to meet with appropriate school personnel to discuss solutions to the pupil’s truancy.

(f) That the pupil may be subject to prosecution under Section 48264.

(g) That the pupil may be subject to suspension, restriction, or delay of the pupil’s driving privilege pursuant to Section 13202.7 of the Vehicle Code.

(h) That it is recommended that the parent or guardian accompany the pupil to school and attend classes with the pupil for one day.

(Amended by Stats. 2010, Ch. 724, Sec. 21. Effective October 19, 2010.)



48260.6

(a) In any county which has not established a county school attendance review board pursuant to Section 48321, the school district may notify the district attorney or the probation officer, or both, of the county in which the school district is located, by first-class mail or other reasonable means, of the following if the district attorney or the probation officer has elected to participate in the truancy mediation program described in subdivision (d):

(1) The name of each pupil who has been classified as a truant.

(2) The name and address of the parent or guardian of each pupil who has been classified as a truant.

(b) The school district may also notify the district attorney or the probation officer, or both, as to whether the pupil continues to be classified as a truant after the parents have been notified pursuant to subdivision (a) of Section 48260.5.

(c) In any county which has not established a county school attendance review board, the district attorney or the probation officer of the county in which the school district is located may notify the parents or guardians of every truant, by first-class mail or other reasonable means, that they may be subject to prosecution pursuant to Article 6 (commencing with Section 48290) of Chapter 2 of Part 27 for failure to compel the attendance of the pupil at school.

(d) If the district attorney or the probation officer, or both, are notified by a school district that a child continues to be classified as a truant after the parents or guardians have been notified pursuant to subdivision (a) of Section 48260.5, the district attorney or the probation officer in any county which has not established a county school attendance review board may request the parents or guardians and the child to attend a meeting in the district attorney’s office or at the probation department pursuant to Section 601.3 of the Welfare and Institutions Code to discuss the possible legal consequences of the child’s truancy. Notice of the meeting shall be given pursuant to Section 601.3 of the Welfare and Institutions Code.

(Amended by Stats. 1994, Ch. 1024, Sec. 1. Effective January 1, 1995.)



48261

Any pupil who has once been reported as a truant and who is again absent from school without valid excuse one or more days, or tardy on one or more days, shall again be reported as a truant to the attendance supervisor or the superintendent of the district.

(Enacted by Stats. 1976, Ch. 1010.)



48262

Any pupil is deemed an habitual truant who has been reported as a truant three or more times per school year, provided that no pupil shall be deemed an habitual truant unless an appropriate district officer or employee has made a conscientious effort to hold at least one conference with a parent or guardian of the pupil and the pupil himself, after the filing of either of the reports required by Section 48260 or Section 48261. For purposes of this section, a conscientious effort means attempting to communicate with the parents of the pupil at least once using the most cost-effective method possible, which may include electronic mail or a telephone call.

(Amended by Stats. 2010, Ch. 724, Sec. 22. Effective October 19, 2010.)



48263

If any minor pupil in any district of a county is an habitual truant, or is irregular in attendance at school, as defined in this article, or is habitually insubordinate or disorderly during attendance at school, the pupil may be referred to a school attendance review board or to the probation department for services if the probation department has elected to receive these referrals. The supervisor of attendance, or any other persons the governing board of the school district or county may designate, making the referral shall notify the minor and parents or guardians of the minor, in writing, of the name and address of the board or probation department to which the matter has been referred and of the reason for the referral. The notice shall indicate that the pupil and parents or guardians of the pupil will be required, along with the referring person, to meet with the school attendance review board or probation officer to consider a proper disposition of the referral.

If the school attendance review board or probation officer determines that available community services can resolve the problem of the truant or insubordinate pupil, then the board or probation officer shall direct the pupil or the pupil’s parents or guardians, or both, to make use of those community services. The school attendance review board or probation officer may require, at any time that it determines proper, the pupil or parents or guardians of the pupil, or both, to furnish satisfactory evidence of participation in the available community services.

If the school attendance review board or probation officer determines that available community services cannot resolve the problem of the truant or insubordinate pupil or if the pupil or the parents or guardians of the pupil, or both, have failed to respond to directives of the school attendance review board or probation officer or to services provided, the school attendance review board may, pursuant to Section 48263.5, notify the district attorney or the probation officer, or both, of the county in which the school district is located, or the probation officer may, pursuant to Section 48263.5, notify the district attorney, if the district attorney or the probation officer has elected to participate in the truancy mediation program described in that section. If the district attorney or the probation office has not elected to participate in the truancy mediation program described in Section 48263.5, the school attendance review board or probation officer may direct the county superintendent of schools to, and, thereupon, the county superintendent of schools shall, request a petition on behalf of the pupil in the juvenile court of the county. Upon presentation of a petition on behalf of a pupil, the juvenile court of the county shall hear all evidence relating to the petition. The school attendance review board or the probation officer shall submit to the juvenile court documentation of efforts to secure attendance as well as its recommendations on what action the juvenile court shall take in order to bring about a proper disposition of the case.

In any county which has not established a school attendance review board, if the school district determines that available community resources cannot resolve the problem of the truant or insubordinate pupil, or if the pupil or the pupil’s parents or guardians, or both, have failed to respond to the directives of the school district or the services provided, the school district, pursuant to Section 48260.6, may notify the district attorney or the probation officer, or both, of the county in which the school district is located, if the district attorney or the probation officer has elected to participate in the truancy mediation program described in Section 48260.6.

(Amended by Stats. 1994, Ch. 1024, Sec. 2. Effective January 1, 1995.)



48263.5

(a) In any county which has established a county school attendance review board pursuant to Section 48321, the school attendance review board may notify the district attorney or the probation officer, or both, of the county in which the school district is located, or the probation officer may notify the district attorney, by first-class mail or other reasonable means, of the following if the district attorney or the probation officer has elected to participate in the truancy mediation program described in subdivision (b):

(1) The name of each pupil who has been classified as a truant and concerning whom the school attendance review board or the probation officer has determined:

(A) That available community services cannot resolve the truancy or insubordination problem.

(B) That the pupil or the parents or guardians of the pupil, or both, have failed to respond to directives of the school attendance review board or probation officer or to services provided.

(2) The name and address of the parent or guardian of each pupil described in paragraph (1).

(b) Upon receipt of notification provided pursuant to subdivision (a), the district attorney or the probation officer may notify the parents or guardians of each pupil concerning whom notification has been received, by first-class mail or other reasonable means, that they may be subject to prosecution pursuant to Article 6 (commencing with Section 48290) of Chapter 2 of Part 27 for failure to compel the attendance of the pupil at school. The district attorney or the probation officer may also request the parents or guardians and the child to attend a meeting in the district attorney’s office or at the probation department pursuant to Section 601.3 of the Welfare and Institutions Code to discuss the possible legal consequences of the child’s truancy. Notice of the meeting shall be given pursuant to Section 601.3 of the Welfare and Institutions Code.

(Amended by Stats. 1994, Ch. 1024, Sec. 3. Effective January 1, 1995.)



48263.6

Any pupil subject to compulsory full-time education or to compulsory continuation education who is absent from school without a valid excuse for 10 percent or more of the schooldays in one school year, from the date of enrollment to the current date, is deemed a chronic truant, provided that the appropriate school district officer or employee has complied with Sections 48260, 48260.5, 48261, 48262, 48263, and 48291.

(Added by Stats. 2010, Ch. 647, Sec. 1. Effective January 1, 2011.)



48264

The attendance supervisor or his or her designee, a peace officer, a school administrator or his or her designee, or a probation officer may arrest or assume temporary custody, during school hours, of any minor subject to compulsory full-time education or to compulsory continuation education found away from his or her home and who is absent from school without valid excuse within the county, city, or city and county, or school district.

(Amended by Stats. 1994, Ch. 1023, Sec. 3. Effective January 1, 1995.)



48264.5

A minor who is classified as a truant pursuant to Section 48260 or 48261 may be required to attend makeup classes conducted on one day of a weekend pursuant to subdivision (c) of Section 37223 and is subject to the following:

(a) The first time a truancy report is issued, the pupil and, as appropriate, the parent or legal guardian, may be requested to attend a meeting with a school counselor or other school designee to discuss the root causes of the attendance issue and develop a joint plan to improve the pupil’s attendance.

(b) The second time a truancy report is issued within the same school year, the pupil may be given a written warning by a peace officer as specified in Section 830.1 of the Penal Code. A record of the written warning may be kept at the school for not less than two years or until the pupil graduates or transfers from that school. If the pupil transfers from that school, the record may be forwarded to the school receiving the pupil’s school records. A record of the written warning may be maintained by the law enforcement agency in accordance with that law enforcement agency’s policies and procedures. The pupil may also be assigned by the school to an afterschool or weekend study program located within the same county as the pupil’s school. If the pupil fails to successfully complete the assigned study program, the pupil shall be subject to subdivision (c).

(c) The third time a truancy report is issued within the same school year, the pupil shall be classified as a habitual truant, as defined in Section 48262, and may be referred to, and required to attend, an attendance review board or a truancy mediation program pursuant to Section 48263 or pursuant to Section 601.3 of the Welfare and Institutions Code. If the school district does not have a truancy mediation program, the pupil may be required to attend a comparable program deemed acceptable by the school district’s attendance supervisor. If the pupil does not successfully complete the truancy mediation program or other similar program, the pupil shall be subject to subdivision (d).

(d) The fourth time a truancy is issued within the same school year, the pupil may be within the jurisdiction of the juvenile court that may adjudge the pupil to be a ward of the court pursuant to Section 601 of the Welfare and Institutions Code. If the pupil is adjudged a ward of the court, the pupil shall be required to do one or more of the following:

(1) Performance at court-approved community services sponsored by either a public or private nonprofit agency for not less than 20 hours but not more than 40 hours over a period not to exceed 90 days, during a time other than the pupil’s hours of school attendance or employment. The probation officer shall report to the court the failure of the pupil to comply with this paragraph.

(2) Payment of a fine by the pupil of not more than fifty dollars ($50) for which a parent or legal guardian of the pupil may be jointly liable. The fine described in this paragraph shall not be subject to the assessments of Section 1464 of the Penal Code or any other applicable section.

(3) Attendance of a court-approved truancy prevention program.

(4) Suspension or revocation of driving privileges pursuant to Section 13202.7 of the Vehicle Code. This subdivision shall apply only to a pupil who has attended a school attendance review board program, a program operated by a probation department acting as a school attendance review board, or a truancy mediation program pursuant to subdivision (c).

(Amended by Stats. 2012, Ch. 432, Sec. 2. Effective January 1, 2013.)



48265

Any person arresting or assuming temporary custody of a minor pursuant to Section 48264 shall forthwith deliver the minor either to the parent, guardian, or other person having control, or charge of the minor, or to the school from which the minor is absent, or to a nonsecure youth service or community center designated by the school or district for counseling prior to returning such minor to his home or school, or to a school counselor or pupil services and attendance officer located at a police station for the purpose of obtaining immediate counseling from the counselor or officer prior to returning or being returned to his home or school, or, if the minor is found to have been declared an habitual truant, he shall cause the minor to be brought before the probation officer of the county having jurisdiction over minors.

(Amended by Stats. 1977, Ch. 36.)



48266

Any person taking action pursuant to Sections 48264 and 48265 shall report the matter, and the disposition made by him of the minor to the school authorities of the city, or city and county, or school district and to the minor’s parent or guardian.

(Enacted by Stats. 1976, Ch. 1010.)



48267

Any pupil who has once been adjudged an habitual truant or habitually insubordinate or disorderly during attendance at school by the juvenile court of the county, or has been found to be a person described in Section 602 and as a condition of probation is required to attend a school program approved by a probation officer, who is reported as a truant from school one or more days or tardy on one or more days without valid excuse, in the same school year or in a succeeding year, or habitually insubordinate, or disorderly during attendance at school, shall be brought to the attention of the juvenile court and the pupil’s probation or parole officer within 10 days of the reported violation.

Notwithstanding Section 827 of the Welfare and Institutions Code, written notice that a minor enrolled in a public school in grades 7 to 12, inclusive, has been found by a court to be a person described in Section 602 and as a condition of probation is required to attend a school program approved by a probation officer shall be provided by the juvenile court, within seven days of the entry of the dispositional order, to the superintendent of the school district of attendance, which information shall be expeditiously transmitted to the principal or to one person designated by the principal of the school that the minor is attending. The principal or the principal’s designee shall not disclose this information to any other person except as otherwise required by law.

(Amended by Stats. 1989, Ch. 1117, Sec. 2.)



48268

The court, in addition to any judgment it may make regarding the pupil, may render judgment that the parent, guardian, or person having the control or charge of the pupil shall deliver him at the beginning of each schoolday, for the remainder of the school term, at the school from which he is a truant, or in which he has been insubordinate or disorderly during attendance, or to a school designated by school authorities.

(Enacted by Stats. 1976, Ch. 1010.)



48269

If the parent, guardian, or other person having control or charge of the child, within three days after the rendition of the judgment executes a bond to the governing board of the school district in the sum of two hundred dollars ($200), conditioned that the child will, during the remainder of the current school year, regularly attend some public or private school in the city, or city and county, or school district, and not be insubordinate or disorderly during attendance, then the court may make an order suspending the execution of the judgment so long as the condition of the bond is complied with. The bond shall be filed with the secretary of the board of education, or clerk of the board of trustees. All money paid or collected on the bond shall be paid into the county treasury as provided in Section 41001.

(Amended by Stats. 1982, Ch. 517, Sec. 198.)



48273

The governing board of each school district shall adopt rules and regulations to require the appropriate officers and employees of the district to gather and transmit to the county superintendent of schools the number and types of referrals to school attendance review boards and of requests for petitions to the juvenile court pursuant to Section 48263.

(Amended by Stats. 1978, Ch. 843.)






ARTICLE 6 - Violations

48290

The governing board of any school district, shall, on the complaint of any person, make full and impartial investigation of all charges against any parent, guardian, or other person having control or charge of any child, for violation of any of the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



48291

If it appears upon investigation that any parent, guardian, or other person having control or charge of any child has violated any of the provisions of this chapter, the secretary of the board of education, except as provided in Section 48292, or the clerk of the board of trustees, shall refer such person to a school attendance review board. In the event that any such parent, guardian, or other person continually and willfully fails to respond to directives of the school attendance review board or services provided, the school attendance review board shall direct the school district to make and file in the proper court a criminal complaint against the parent, guardian, or other person, charging the violation, and shall see that the charge is prosecuted by the proper authority. In the event that a criminal complaint is not prosecuted by the proper authority as recommended, the official making the determination not to prosecute shall provide the school attendance review board with a written explanation for the decision not to prosecute.

(Amended by Stats. 1980, Ch. 1329, Sec. 7.)



48292

In counties, cities, and cities and counties, and in school districts having an attendance supervisor, the attendance supervisor shall make and file the complaint provided for by this article and shall see that the charge is prosecuted by the proper authorities.

(Enacted by Stats. 1976, Ch. 1010.)



48293

(a) Any parent, guardian, or other person having control or charge of any pupil who fails to comply with this chapter, unless excused or exempted therefrom, is guilty of an infraction and shall be punished as follows:

(1) Upon a first conviction, by a fine of not more than one hundred dollars ($100).

(2) Upon a second conviction, by a fine of not more than two hundred fifty dollars ($250).

(3) Upon a third or subsequent conviction, if the person has willfully refused to comply with this section, by a fine of not more than five hundred dollars ($500). In lieu of imposing the fines prescribed in paragraphs (1), (2), and (3), the court may order the person to be placed in a parent education and counseling program.

(b) A judgment that a person convicted of an infraction be punished as prescribed in subdivision (a) may also provide for the payment of the fine within a specified time or in specified installments, or for participation in the program. A judgment granting a defendant time to pay the fine or prescribing the days of attendance in a program shall order that if the defendant fails to pay the fine, or any installment thereof, on the date that it is due, or fails to attend a program on a prescribed date, he or she shall appear in court on that date for further proceedings. Willful violation of the order is punishable as contempt.

(c) The court may also order that the person convicted of the violation of subdivision (a) immediately enroll or reenroll the pupil in the appropriate school or educational program and provide proof of enrollment to the court. Willful violation of an order under this subdivision is punishable as civil contempt with a fine of up to one thousand dollars ($1,000). An order of contempt under this subdivision shall not include imprisonment.

(Amended by Stats. 2006, Ch. 273, Sec. 1. Effective September 14, 2006.)



48294

All fines paid as penalties for the violation of any of the provisions of this chapter shall, when collected or received, be paid over by the court or officer receiving them to the treasurer of the city, county, or city and county, in which the offense was committed, to be placed to the credit of the school fund of the school district in which the offense was committed. Such moneys shall be used to support the activities of the school attendance review board prescribed by Section 48291 and the parent education and counseling program prescribed by Section 48293.

(Amended by Stats. 1998, Ch. 931, Sec. 130. Effective September 28, 1998.)



48295

Any judge of the superior court, in the county in which the school district is located, or in which the offense is committed, has jurisdiction of offenses committed under this article. A juvenile court has jurisdiction of a violation of Section 48293 as provided by Section 601.4 of the Welfare and Institutions Code.

(Amended by Stats. 2003, Ch. 449, Sec. 16. Effective January 1, 2004.)



48296

No fees shall be charged or received by any court or officer in any proceeding under this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



48297

(a) (1) A state or local agency conducting a truancy-related mediation or prosecuting a pupil or a pupil’s parent or legal guardian pursuant to Article 5 (commencing with Section 48260), this article, Section 48454, Section 270.1 or 272 of the Penal Code, or Section 601 of the Welfare and Institutions Code, as applicable, shall provide, using the most cost-effective method possible, including, but not limited to, by electronic mail or telephone, the school district, school attendance review board, county superintendent of schools, probation department, or any other agency that referred a truancy-related mediation, criminal complaint, or petition with the outcome of each referral. For purposes of this section, “outcome” means the imposed conditions or terms placed on a pupil or a pupil’s parent or legal guardian and the acts or actions taken by a state or local authority with respect to a truancy-related mediation, prosecution, criminal complaint, or petition.

(2) This subdivision shall apply to, but is not limited to, the referrals referenced in Article 5 (commencing with Section 48260), this article, Section 48454, Sections 270.1 and 272 of the Penal Code, and Sections 601, 601.2, and 601.3 of the Welfare and Institutions Code.

(b) It is the intent of the Legislature to determine the best evidence-based practices to reduce truancy. Nothing in this section is intended to encourage additional referrals, complaints, petitions, or prosecutions, or to encourage more serious sanctions for pupils.

(Added by Stats. 2014, Ch. 897, Sec. 1. Effective January 1, 2015.)






ARTICLE 7 - Pupil Attendance Alternatives

48300

For purposes of this article, the following definitions apply:

(a) “School district of choice” means a school district for which a resolution is in effect as described in subdivision (a) of Section 48301.

(b) “School district of residence” means the school district that a pupil would be directed by this chapter to attend, except as otherwise provided by this article.

(Added by Stats. 2004, Ch. 21, Sec. 1. Effective March 5, 2004. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48301

(a) The governing board of any school district may accept interdistrict transfers. A school district that receives an application for attendance under this article is not required to admit pupils to its schools. If, however, the governing board elects to accept transfers as authorized under this article, it may, by resolution, elect to accept transfer pupils, determine and adopt the number of transfers it is willing to accept under this article, and ensure that pupils admitted under the policy are selected through a random, unbiased process that prohibits an evaluation of whether or not the pupil should be enrolled based upon his or her academic or athletic performance. Any pupil accepted for transfer shall be deemed to have fulfilled the requirements of Section 48204. If the number of transfer applications exceeds the number of transfers the governing board elects to accept under this article, approval for transfer pursuant to this article shall be determined by a random drawing held in public at a regularly scheduled meeting of the governing board of the school district.

(b) Either the pupil’s school district of residence, upon notification of the pupil’s acceptance to the school district of choice pursuant to subdivision (c) of Section 48308, or the school district of choice may prohibit the transfer of a pupil under this article or limit the number of pupils so transferred if the governing board of the district determines that the transfer would negatively impact any of the following:

(1) The court-ordered desegregation plan of the district.

(2) The voluntary desegregation plan of the district.

(3) The racial and ethnic balance of the district.

(c) The school district of residence may not adopt policies that in any way block or discourage pupils from applying for transfer to another district.

(d) Communications to parents or guardians by districts electing to enroll pupils under the choice options provided by this article shall be factually accurate and not target individual parents or guardians or residential neighborhoods on the basis of a child’s actual or perceived academic or athletic performance or any other personal characteristic.

(e) A school district of choice, at its expense, shall ensure that the auditor who conducts the annual audit pursuant to Section 41020, at the same time that he or she is conducting that annual audit, reviews compliance with the provisions in this section regarding a random, unbiased selection process and appropriate communications. The compliance review specified in this subdivision is not subject to the requirements in subdivision (d) of Section 41020. The school district of choice shall notify the auditor regarding this compliance review specified in this subdivision prior to the commencement of the annual audit. The governing board of the school district of choice shall include a summary of audit exceptions, if any, resulting from the compliance review conducted pursuant to this subdivision in the report it provides pursuant to subdivision (b) of Section 48313.

(Amended by Stats. 2009, Ch. 198, Sec. 1. Effective January 1, 2010. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48302

School districts are encouraged to hold informational hearings on the current educational program the district is offering so that parents may provide input to the district on methods to improve the current program and so that parents may make informed decisions regarding their children’s education.

(Added by Stats. 2004, Ch. 21, Sec. 1. Effective March 5, 2004. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48303

(a) The school district of choice may not prohibit a transfer of a pupil under this article based upon a determination by the governing board of that school district that the additional cost of educating the pupil would exceed the amount of additional state aid received as a result of the transfer. A school district may reject the transfer of a pupil if the transfer of that pupil would require the district to create a new program to serve that pupil, except that a school district of choice shall not reject the transfer of a special needs pupil, including an individual with exceptional needs, as defined in Section 56026, and an English learner.

(b) This section is intended to ensure that special education, bilingual, English learner, or other special needs pupils are not discriminated against by the school district of choice because of the costs associated with educating those pupils. Pupils with special needs may take full advantage of the choice options available under this section.

(Amended by Stats. 2009, Ch. 198, Sec. 2. Effective January 1, 2010. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48304

An application of any pupil for transfer may not be approved under this article if the transfer would require the displacement, from a school or program conducted within any attendance area of the school district of choice, of any other pupil who resides within that attendance area or is currently enrolled in that school.

(Added by Stats. 2004, Ch. 21, Sec. 1. Effective March 5, 2004. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48305

School districts of choice may employ existing entrance criteria for specialized schools or programs if the criteria are uniformly applied to all applicants.

(Added by Stats. 2004, Ch. 21, Sec. 1. Effective March 5, 2004. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48306

(a) A school district of choice shall give priority for attendance to siblings of children already in attendance in that district.

(b) A school district of choice may give priority for attendance to children of military personnel.

(Amended by Stats. 2009, Ch. 198, Sec. 3. Effective January 1, 2010. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48307

(a) A school district of residence with an average daily attendance greater than 50,000 may limit the number of pupils transferring out each year to 1 percent of its current year estimated average daily attendance.

(b) A school district of residence with an average daily attendance of less than 50,000 may limit the number of pupils transferring out to 3 percent of its current year estimated average daily attendance and may limit the maximum number of pupils transferring out for the duration of the program authorized by this article to 10 percent of the average daily attendance for that period.

(c) A school district of residence that has a negative status on the most recent budget certification completed by the county superintendent of schools in any fiscal year may limit the number of pupils who transfer out of the district in that fiscal year.

(d) Notwithstanding any prior or existing certification of a school district of residence pursuant to Article 3 (commencing with Section 42130) of Chapter 6 of Part 24, only if the county superintendent of schools determines that the district would not meet the standards and criteria for fiscal stability specified in Section 42131 for the subsequent fiscal year exclusively due to the impact of additional pupil transfers pursuant to this article in that year, the district may limit the number of additional pupils who transfer in the upcoming school year pursuant to this article up to the number that the county superintendent identifies beyond which number of additional transfers would result in a qualified or negative certification in that year exclusively as a result of additional transfers pursuant to this article.

(e) If a school district of residence limits the number of pupils who transfer out of the district pursuant to subdivision (c) or (d), pupils who have already been enrolled or notified of eligibility for enrollment, including through the random, public selection process prior to the action by the district to limit transfers shall be permitted to attend the school district of choice.

(f) Notwithstanding any other provision of this article, a pupil attending a school district of choice or a pupil who received a notice of eligibility to enroll in a school district of choice, including a pupil selected by means of a random selection process conducted on or before June 30, 2009, pursuant to this article, as it read on June 30, 2009, shall be permitted to attend the school district of choice.

(Amended by Stats. 2009, Ch. 198, Sec. 4. Effective January 1, 2010. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48308

(a) (1) An application requesting a transfer pursuant to this article shall be submitted by the parent or guardian of a pupil to the school district of choice that has elected to accept transfer pupils pursuant to Section 48301 prior to January 1 of the school year preceding the school year for which the pupil is requesting to be transferred. This application deadline may be waived upon agreement of the school district of residence of the pupil and the school district of choice.

(2) The application deadline specified in paragraph (1) does not apply to an application requesting a transfer if the parent or guardian of the pupil, with whom the pupil resides, is enlisted in the military and was relocated by the military within 90 days prior to submitting the application.

(b) The application may be submitted on a form provided for this purpose by the department and may request enrollment of the pupil in a specific school or program of the school district.

(c) (1) Not later than 90 days after the receipt by a school district of an application for transfer, the governing board of the school district may notify the parent or guardian in writing whether the application has been provisionally accepted or rejected or of the placement of the pupil on a waiting list. Final acceptance or rejection shall be made by May 15 preceding the school year for which the pupil is requesting to be transferred.

(2) (A) Notwithstanding paragraph (1), the governing board of a school district shall, not later than 90 days after receipt of an application submitted according to paragraph (2) of subdivision (a), make a final acceptance or rejection of that application. A pupil may enroll in a school in the school district immediately upon his or her acceptance.

(B) If an application submitted according to paragraph (2) of subdivision (a) is submitted less than 90 days prior to the beginning of the school year for which the pupil seeks to be transferred, the governing board of the school district shall accept or deny the application prior to the commencement of the school year. A pupil may enroll in a school in the school district immediately upon his or her acceptance.

(3) If the application is accepted, the notice required by this subdivision may be provided to the school district of residence. If the application is rejected, the district governing board may set forth in the written notification to the parent or guardian the specific reason or reasons for that determination, and may ensure that the determination, and the specific reason or reasons therefor, are accurately recorded in the minutes of a regularly scheduled board meeting in which the determination was made.

(d) Final acceptance of the transfer is applicable for one school year and will be renewed automatically each year unless the school district of choice through the adoption of a resolution withdraws from participation in the program and no longer will accept any transfer pupils from other districts. However, if a school district of choice withdraws from participation in the program, high school pupils admitted under this article may continue until they graduate from high school.

(Amended by Stats. 2005, Ch. 142, Sec. 2. Effective January 1, 2006. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48309

(a) Any school district of choice that admits any pupil under this section may accept any completed coursework, attendance, and other academic progress credited to that pupil by the school district or districts previously attended by that pupil, and may grant academic standing to that pupil based upon the district’s evaluation of the academic progress credited to that pupil.

(b) Any school district of choice that admits a pupil under this section may revoke the pupil’s transfer if the pupil is recommended for expulsion pursuant to Section 48918.

(Added by Stats. 2004, Ch. 21, Sec. 1. Effective March 5, 2004. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48310

(a) The average daily attendance for pupils admitted by a school district of choice pursuant to this article shall be credited to that school district pursuant to Section 46607. The attendance report for the school district of choice may include an identification of the school district of residence.

(b) Notwithstanding any other law, state aid for categorical education programs for pupils admitted under this article shall be apportioned to the school district of choice.

(c) (1) For a school district of choice that is a basic aid school district, the apportionment of state funds for average daily attendance credited pursuant to this section shall be 70 percent of the school district local control funding formula base grant computed pursuant to subdivision (d) of Section 42238.02, as implemented by Section 42238.03, that would have been apportioned to the school district of residence.

(2) Notwithstanding paragraph (1), until the Superintendent determines that the school district of residence is funded pursuant to Section 42238.02 in the prior fiscal year, the Superintendent shall apportion, for average daily attendance pursuant to this article, 70 percent of the sum of the entitlements for the school district of residence for the specified fiscal year as computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a) of Section 42238.03 and paragraph (3) of subdivision (b) of Section 42238.03, divided by the average daily attendance pursuant to this article for that fiscal year and then multiplied by the ratio of local control funding formula base grant funding computed pursuant to subdivision (d) of Section 42238.02 to the local control funding formula amount for the fiscal year computed pursuant to Section 42238.02.

(3) If the entitlements for the school district of residence computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a), and paragraph (3) of subdivision (b), of Section 42238.03, include funding calculated pursuant to Article 4 (commencing with Section 42280) of Chapter 7 of Part 24 of Division 3 for a fiscal year, paragraph (2) shall not apply and the apportionment of state funds for the average daily attendance credited pursuant to this section for that fiscal year shall be calculated pursuant to paragraph (1).

(4) For purposes of this subdivision, the term “basic aid school district” means a school district that does not receive from the state, for a fiscal year in which this subdivision is applied, an apportionment of state funds as described in subdivision (o) of Section 42238.02.

(d) The average daily attendance of pupils admitted by a school district of choice pursuant to this article shall be credited to that school district for purposes of any determination under Article 2 (commencing with Section 17010) of Chapter 12 of Part 10 of Division 1 of Title 1 that uses an average daily attendance calculation.

(Amended by Stats. 2014, Ch. 33, Sec. 45. Effective June 20, 2014. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48311

Upon request of the pupil’s parent or guardian, each school district of choice that admits a pupil under this section to any school or program of the district may provide to the pupil transportation assistance within the boundaries of the district to that school or program, to the extent that the district otherwise provides transportation assistance to pupils.

(Added by Stats. 2004, Ch. 21, Sec. 1. Effective March 5, 2004. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48312

Each school district may make information regarding its schools, programs, policies, and procedures available to any interested person upon request.

(Added by Stats. 2004, Ch. 21, Sec. 1. Effective March 5, 2004. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48313

(a) Pursuant to this article, each school district electing to accept transfer pupils shall keep an accounting of all requests made for alternative attendance and records of all disposition of those requests that shall include, but are not limited to, all of the following:

(1) The number of requests granted, denied, or withdrawn. In the case of denied requests, the records shall indicate the reasons for the denials.

(2) The number of pupils transferred out of the district pursuant to this article.

(3) The number of pupils transferred into the district pursuant to this article.

(4) The race, ethnicity, gender, self-reported socioeconomic status, and the school district of residence of each of the pupils described in paragraphs (2) and (3).

(5) The number of pupils described in paragraphs (2) and (3) who are classified as English learners or identified as individuals with exceptional needs, as defined in Section 56026.

(b) The information maintained pursuant to subdivision (a) shall be reported to the governing board of the school district at a regularly scheduled meeting of the governing board. No later than May 15th of each year, the school district shall report the information maintained pursuant to subdivision (a) in addition to information regarding the district’s status as a school district of choice in the upcoming school year to each school district that is geographically adjacent to the district electing to accept transfer pupils, the county office of education in which the district is located, the Superintendent, and the Department of Finance. The Department of Finance shall make the information reported to it pursuant to this subdivision available upon request to the Legislative Analyst.

(c) The Legislative Analyst annually shall make all of the following information available to the Governor and the appropriate fiscal and policy committees of the Legislature:

(1) The number and characteristics of pupils who use the school district of choice option pursuant to this article.

(2) The Academic Performance Index scores of schools in school districts of residence and school districts of choice.

(3) The graduation rates of school districts of residence and school districts of choice.

(4) The enrollment of school districts of residence and school districts of choice for the previous five years.

(5) The fiscal health of school districts of residence and school districts of choice, including, but not limited to, both of the following:

(A) Increasing or declining enrollment.

(B) Whether a school district received a negative or qualified rating pursuant to Section 42131.

(6) Whether a school district has exceeded the transfer limits specified in Section 48307.

(7) Other information the Legislative Analyst deems appropriate.

(d) As necessary and practicable, the Legislative Analyst shall survey school districts of residence and school districts of choice to gather the information described in subdivision (c).

(Amended by Stats. 2009, Ch. 198, Sec. 6. Effective January 1, 2010. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48314

It is the intent of the Legislature that every parent in this state be informed of their opportunity for currently existing choice options under this article regardless of ethnicity, primary language, or literacy.

(Added by Stats. 2004, Ch. 21, Sec. 1. Effective March 5, 2004. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)



48315

This article shall become inoperative on July 1, 2016, and, as of January 1, 2017, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2017, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2009, Ch. 198, Sec. 8. Effective January 1, 2010. Repealed as of January 1, 2017, by its own provisions. Note: Termination clause affects Article 7, comprising Sections 48300 to 48316.)



48316

The Legislative Analyst shall conduct, after consulting with appropriate legislative staff, a comprehensive evaluation of the interdistrict transfer program established pursuant to this article and recommendations regarding the extension of the program. The evaluation shall incorporate the data described in Section 48313 and shall be completed and submitted, along with the recommendations regarding extension, to the appropriate education policy committees of the Legislature and the Governor by November 1, 2014.

(Added by Stats. 2009, Ch. 198, Sec. 9. Effective January 1, 2010. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 48315.)






ARTICLE 8 - School Attendance Review Boards

48320

(a) In enacting this article it is the intent of the Legislature that intensive guidance and coordinated community services may be provided to meet the special needs of pupils with school attendance problems or school behavior problems.

(b) Any school attendance review board, established pursuant to this article, which determines that available public and private services are insufficient or inappropriate to correct school attendance or school behavior problems of minors may:

(1) Propose and promote the use of alternatives to the juvenile court system.

(2) Provide, in any proposed alternative, for maximum utilization of community and regional resources appropriately employed in behalf of minors prior to any involvement with the judicial system.

(3) Encourage an understanding that any alternative based on the utilization of community resources carries an inherent agency and citizen commitment directed toward the continuing improvement of such resources and the creation of resources where none exist.

(Amended by Stats. 1982, Ch. 327, Sec. 9. Effective June 30, 1982.)



48321

(a) (1) A county school attendance review board may be established in each county. The county school attendance review board may accept referrals or requests for hearing services from one or more school districts within its jurisdiction, pursuant to subdivision (f). A county school attendance review board may be operated through a consortium or partnership of a county with one or more school districts or between two or more counties.

(2) A county school attendance review board, if established, shall include, but need not be limited to, all of the following:

(A) A parent.

(B) A representative of school districts.

(C) A representative of the county probation department.

(D) A representative of the county welfare department.

(E) A representative of the county superintendent of schools.

(F) A representative of law enforcement agencies.

(G) A representative of community-based youth service centers.

(H) A representative of school guidance personnel.

(I) A representative of child welfare and attendance personnel.

(J) A representative of school or county health care personnel.

(K) A representative of school, county, or community mental health personnel.

(L) A representative of the county district attorney’s office. If more than one county is represented in a county school attendance review board, a representative from each county’s district attorney’s office may be included.

(M) A representative of the county public defender’s office. If more than one county is represented in a county school attendance review board, a representative from each county’s public defender’s office may be included.

(3) Notwithstanding paragraph (2), for purposes of conducting hearings, the chairperson of the county school attendance review board is authorized to determine the members needed at a hearing, based on the needs of the pupil, in order to address attendance or behavioral problems.

(4) The school district representatives on the county school attendance review board shall be nominated by the governing boards of school districts and shall be appointed by the county superintendent of schools. All other persons and group representatives shall be appointed by the county board of education.

(5) (A) If a county school attendance review board exists, the county superintendent of schools shall, at the beginning of each school year, convene a meeting of the county school attendance review board for purposes of adopting plans to promote interagency and community cooperation and to reduce the duplication of services provided to youth who have serious school attendance and behavior problems.

(B) Notwithstanding subparagraph (A), for purposes of conducting hearings, a county school attendance review board may meet as needed.

(b) (1) Local school attendance review boards may include, but need not be limited to, all of the following:

(A) A parent.

(B) A representative of school districts.

(C) A representative of the county probation department.

(D) A representative of the county welfare department.

(E) A representative of the county superintendent of schools.

(F) A representative of law enforcement agencies.

(G) A representative of community-based youth service centers.

(H) A representative of school guidance personnel.

(I) A representative of child welfare and attendance personnel.

(J) A representative of school or county health care personnel.

(K) A representative of school, county, or community mental health personnel.

(L) A representative of the county district attorney’s office. If more than one county is represented in a local school attendance review board, a representative from each county’s district attorney’s office may be included.

(M) A representative of the county public defender’s office. If more than one county is represented in a county school attendance review board, a representative from each county’s public defender’s office may be included.

(2) Other persons or group representatives shall be appointed by the county board of education.

(c) A county school attendance review board may elect, pursuant to regulations adopted pursuant to Section 48324, one member as chairperson with responsibility for coordinating services of the county school attendance review board.

(d) A county school attendance review board may provide for the establishment of local school attendance review boards in any number as shall be necessary to carry out the intent of this article.

(e) In any county in which there is no county school attendance review board, a school district governing board may elect to establish a local school attendance review board, which shall operate in the same manner and have the same authority as a county school attendance review board.

(f) A county school attendance review board may provide guidance to local school attendance review boards.

(g) If the county school attendance review board determines that the needs of pupils, as defined in this article, can best be served by a single board, the county school attendance review board may then serve as the school attendance review board for all pupils in the county, or, upon the request of any school district in the county, the county school attendance review board may serve as the school attendance review board for pupils of that school district.

(h) Nothing in this article is intended to prohibit an agreement on the part of counties to provide these services on a regional basis.

(Amended by Stats. 2014, Ch. 879, Sec. 1. Effective January 1, 2015.)



48321.5

(a) In every case in which a minor pupil has been referred to it under Section 48263, each county or local school attendance review board may, for the purpose of making a proper disposition of the referral, issue subpoenas pursuant to the procedures provided in Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of the Code of Civil Procedure and subject to subdivision (f), or may request the juvenile court having jurisdiction to issue subpoenas, requiring the production of pertinent or material written information or the attendance of any of the following persons:

(1) The minor.

(2) The minor’s parents, guardians, or other person having control of the minor.

(3) The school authority referring the minor.

(4) Any other person who has pertinent or material information concerning the matter.

(b) The juvenile court may issue subpoenas requiring the attendance of witnesses or the production of pertinent or material written information, subject to Section 1985 of the Code of Civil Procedure.

(c) Enforcement of a subpoena issued by a county or local school attendance review board is within the jurisdiction of the juvenile court. The juvenile court does not have jurisdiction to order detention in any secure facility or other confinement for failure to comply with a subpoena issued pursuant to this section.

(d) Nothing in this section shall be construed to authorize a county or local school attendance review board to issue a subpoena for the production of written materials or the attendance of any person except as specifically provided in subdivision (a) with respect to the limited purpose of making a proper disposition of the referral of a minor pupil made pursuant to Section 48263.

(e) Nothing in this section shall be construed to authorize a county or local school attendance review board to issue a subpoena or request a subpoena to be issued for the production of written materials or the attendance of any person if it is verified that the minor pupil is enrolled and in regular attendance in a private school maintaining kindergarten or any of grades 1 to 12, inclusive, that has filed an affidavit pursuant to Sections 33190 and 48222 of the Education Code.

(f) A county or local school attendance review board shall not issue a subpoena that includes a request for production of written materials, but may request a juvenile court having jurisdiction to issue a subpoena for production of written materials pursuant to subdivision (a).

(Amended by Stats. 1994, Ch. 506, Sec. 1. Effective January 1, 1995.)



48322

The county school attendance review board may encourage local school attendance review boards to maintain a continuing inventory of community resources, including alternative educational programs, and to make recommendations for the improvement of such resources and programs or for the creation of new resources and programs where none exist.

(Amended by Stats. 1982, Ch. 327, Sec. 11. Effective June 30, 1982.)



48323

Each of the departments or agencies authorized to participate in school attendance review boards may assign personnel to represent the department or agency on a continuing basis in accordance with the intent of this article. The duties, obligations, or responsibilities which may be imposed on local governmental entities by this act are such that the related costs are incurred as a part of their normal operating procedures. The minor costs of such services may be borne by each agency or department and each or all of the participants may apply for and utilize state or federal funds as may be available.

(Amended by Stats. 1982, Ch. 327, Sec. 12. Effective June 30, 1982.)



48324

The county school attendance review board may adopt such rules and regulations not inconsistent with law, as are necessary for its own government and to enable it to carry out the provisions of this article. The rules and regulations may be binding upon the local school attendance review boards which are established pursuant to subdivision (d) of Section 48321.

(Amended by Stats. 1982, Ch. 327, Sec. 13. Effective June 30, 1982.)



48325

(a) The Legislature finds and declares that statewide policy coordination and personnel training with respect to county attendance review boards will greatly facilitate the achievement of the goals expressed in Section 48320. It is therefore the intent of the Legislature in enacting this section to do the following:

(1) Encourage the cooperation, coordination, and development of strategies to support county school attendance review boards in carrying out their responsibilities to establish local school attendance review boards as necessary. These strategies may include, but need not be limited to, plans for the training of school attendance review board personnel.

(2) Divert pupils with serious attendance and behavioral problems from the juvenile justice system to agencies more directly related to the state public school system by developing a system for gathering and dispensing information on successful community-based and school-based programs.

(3) Reduce duplication of the services of state and county agencies in serving high-risk youth, including youth with school attendance or behavioral problems.

(4) Reduce the number of dropouts in the state public education system by promoting interagency cooperation among those agencies which have as their goals preventing students from dropping out, and increasing the holding power of the public schools.

(b) The Superintendent of Public Instruction shall coordinate and administer a state school attendance review board, as follows:

(1) On or before January 31 of each year, the superintendent shall extend invitations of participation to representatives of appropriate groups throughout the state, including, but not limited to, representatives of school districts, parent groups, county probation departments, county welfare departments, county superintendents of schools, law enforcement agencies, community-based youth service centers, school guidance personnel, child welfare and attendance personnel, the health care profession and state associations having an interest in youth with school attendance or behavioral problems. The superintendent shall also request the participation of representatives from interested state agencies or departments, including, but not limited to, the Department of the California Youth Authority, the Department of Justice, the State Department of Social Services, and the Office of Criminal Justice Planning. To the extent feasible, members of the board shall include persons who are currently members of county or local school attendance review boards. For every year after the first year that the board is convened, the purpose of the invitations of participation shall be to inform appropriate groups, state agencies, and departments of the purposes of the board, to fill vacancies, and to supplement the membership of the board as necessary.

(2) The superintendent shall prescribe an appropriate deadline for acceptance of invitations of participation as a member of the state school attendance review board for that particular year, and the invitations accepted on or before the deadline shall constitute the board for that year, except that the board shall also include a representative of the State Department of Education designated by the director of that department. The representative of the State Department of Education shall be the chairperson of the board.

(3) The superintendent shall convene the board at least four times during the year. At its first meeting, the board shall elect any officers, other than its chairperson, as it deems necessary. Members of the board shall serve without compensation and without reimbursement of travel and living expenses.

(4) The State Department of Education shall provide assistance as requested by the Superintendent of Public Instruction in order to implement the provisions of this section.

(c) The state school attendance review board shall make recommendations annually to the Superintendent of Public Instruction, and to state agencies as deemed appropriate, regarding the needs and services provided to high-risk youth, including youth with school attendance or behavioral problems, in the state public schools, and shall propose uniform guidelines or other means to attain the goals stated in subdivision (a).

(Amended by Stats. 2000, Ch. 222, Sec. 2. Effective January 1, 2001.)






ARTICLE 9 - Improvement of Pupil Attendance

48340

In enacting this article it is the intent of the Legislature to encourage school districts and county offices of education maintaining any classes in kindergarten and grades 1 to 12, inclusive, to adopt pupil attendance policies based on the active involvement of parents, pupils, teachers, administrators, other personnel, and community members which include proposals and procedures for the following:

(a) Notifying parents of pupil absences, including notification of parents on the day of each absence.

(b) Increasing parent and pupil awareness of the importance of regular pupil attendance.

(c) Auditing and accountability of pupil attendance.

(d) Staff development for certificated and classified personnel.

(e) Alternative learning programs designed to respond to the different ways pupils learn, such as independent study.

(f) Joint efforts between law enforcement and schools, such as school level attendance review teams and periodic efforts to return truant pupils to school.

(Added by Stats. 1980, Ch. 1329, Sec. 10.)



48341

The Superintendent of Public Instruction shall prepare and disseminate to school districts and county superintendents of schools information regarding effective practices to improve pupil attendance.

(Added by Stats. 1980, Ch. 1329, Sec. 10.)






ARTICLE 10 - Open Enrollment Act

48350

This article shall be known, and may be cited, as the Open Enrollment Act.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48351

The purpose of this article is to improve pupil achievement, in accordance with the regulations and guidelines for the federal Race to the Top Fund, authorized under the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), and to enhance parental choice in education by providing additional options to pupils to enroll in public schools throughout the state without regard to the residence of their parents.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48352

For purposes of this article, the following definitions apply:

(a) “Low-achieving school” means any school identified by the Superintendent pursuant to the following:

(1) Excluding the schools, and taking into account the impact of the criteria in paragraph (2), the Superintendent annually shall create a list of 1,000 schools ranked by increasing API with the same ratio of elementary, middle, and high schools as existed in decile 1 in the 2008–09 school year.

(2) In constructing the list of 1,000 schools each year, the Superintendent shall ensure each of the following:

(A) A local educational agency shall not have more than 10 percent of its schools on the list. However, if the number of schools in a local educational agency is not evenly divisible by 10, the Superintendent shall round up to the next whole number of schools.

(B) Court, community, or community day schools shall not be included on the list.

(C) Charter schools shall not be included on the list.

(b) “Parent” means the natural or adoptive parent or guardian of a dependent child.

(c) “School district of enrollment” means a school district other than the school district in which the parent of a pupil resides, but in which the parent of the pupil nevertheless intends to enroll the pupil pursuant to this article.

(d) “School district of residence” means a school district in which the parent of a pupil resides and in which the pupil would otherwise be required to enroll pursuant to Section 48200.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48353

The state board shall adopt emergency regulations to implement this article.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48354

(a) The parent of a pupil enrolled in a low-achieving school may submit an application for the pupil to attend a school in a school district of enrollment pursuant to this article.

(b) (1) Consistent with the requirements of Section 1116(b)(1)(E) of the federal Elementary and Secondary Education Act of 2001 (20 U.S.C. Sec. 6301 et seq.), on or before the first day of the school year, or, if later, on the date the notice of program improvement, corrective action, or restructuring status is required to be provided under federal law the district of residence shall provide the parents and guardians of all pupils enrolled in a school determined in subdivision (a) of Section 48352 with notice of the option to transfer to another public school served by the school district of residence or another school district.

(2) An application requesting a transfer pursuant to this article shall be submitted by the parent of a pupil to the school district of enrollment prior to January 1 of the school year preceding the school year for which the pupil is requesting to transfer. The school district of enrollment may waive the deadline specified in this paragraph.

(3) The application deadline specified in paragraph (2) does not apply to an application requesting a transfer if the parent, with whom the pupil resides, is enlisted in the military and was relocated by the military within 90 days prior to submitting the application.

(4) The application may request enrollment of the pupil in a specific school or program within the school district of enrollment.

(5) A pupil may enroll in a school in the school district of enrollment in the school year immediately following the approval of his or her application.

(6) In order to provide priority enrollment opportunities for pupils residing in the school district, a school district of enrollment shall establish a period of time for resident pupil enrollment prior to accepting transfer applications pursuant to this article.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48355

(a) The school district of residence of a pupil or a school district of enrollment to which a pupil has applied to attend may prohibit the transfer of the pupil pursuant to this article or limit the number of pupils who transfer pursuant to this article if the governing board of the district determines that the transfer would negatively impact either of the following:

(1) A court-ordered or voluntary desegregation plan of the district.

(2) The racial and ethnic balance of the district, provided that any policy adopted pursuant to this paragraph is consistent with federal and state law.

(b) A school district of residence shall not adopt any other policies that in any way prevent or discourage pupils from applying for a transfer to a school district of enrollment.

(c) Communications to parents or guardians by districts regarding the open enrollment options provided by this article shall be factually accurate and not target individual parents or guardians or residential neighborhoods on the basis of a child’s actual or perceived academic or athletic performance or any other personal characteristic.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48356

(a) A school district of enrollment may adopt specific, written standards for acceptance and rejection of applications pursuant to this article. The standards may include consideration of the capacity of a program, class, grade level, school building, or adverse financial impact. Subject to subdivision (b), and except as necessary in accordance with Section 48355, the standards shall not include consideration of a pupil’s previous academic achievement, physical condition, proficiency in the English language, family income, or any of the individual characteristics set forth in Section 200.

(b) In considering an application pursuant to this article, a nonresident school district may apply its usual requirements for admission to a magnet school or a program designed to serve gifted and talented pupils.

(c) Subject to the rules and standards that apply to pupils who reside in the school district of enrollment, a resident pupil who is enrolled in one of the district’s schools pursuant to this article shall not be required to submit an application in order to remain enrolled.

(d) A school district of enrollment shall ensure that pupils enrolled pursuant to standards adopted pursuant to this section are enrolled in a school with a higher Academic Performance Index than the school in which the pupil was previously enrolled and are selected through a random, unbiased process that prohibits an evaluation of whether or not the pupil should be enrolled based on his or her individual academic or athletic performance, or any of the other characteristics set forth in subdivision (a), except that pupils applying for a transfer pursuant to this article shall be assigned priority for approval as follows:

(1) First priority for the siblings of children who already attend the desired school.

(2) Second priority for pupils transferring from a program improvement school ranked in decile 1 on the Academic Performance Index determined pursuant to subdivision (a) of Section 48352.

(3) If the number of pupils who request a particular school exceeds the number of spaces available at that school, a lottery shall be conducted in the group priority order identified in paragraphs (1) and (2) to select pupils at random until all of the available spaces are filled.

(e) The initial application of a pupil for transfer to a school within a school district of enrollment shall not be approved if the transfer would require the displacement from the desired school of any other pupil who resides within the attendance area of that school or is currently enrolled in that school.

(f) A pupil approved for a transfer to a school district of enrollment pursuant to this article shall be deemed to have fulfilled the requirements of Section 48204.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48357

Within 60 days of receiving an application pursuant to Section 48354, a school district of enrollment shall notify the applicant parent and the school district of residence in writing whether the application has been accepted or rejected. If an application is rejected, the school district of enrollment shall state in the notification the reasons for the rejection.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48358

A school district of enrollment that enrolls a pupil pursuant to this article shall accept credits toward graduation that were awarded to the pupil by another school district and shall graduate the pupil if the pupil meets the graduation requirements of the school district of enrollment.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48359

(a) Each school district is encouraged to keep an accounting of all requests made for alternative attendance pursuant to this article and records of all disposition of those requests that may include, but are not limited to, all of the following:

(1) The number of requests granted, denied, or withdrawn. In the case of denied requests, the records may indicate the reasons for the denials.

(2) The number of pupils who transfer out of the district.

(3) The number of pupils who transfer into the district.

(4) The race, ethnicity, gender, self-reported socioeconomic status, and the school district of residence of each of the pupils described in paragraphs (2) and (3).

(5) The number of pupils described in paragraphs (2) and (3) who are classified as English learners or identified as individuals with exceptional needs, as defined in Section 56026.

(b) The information maintained pursuant to subdivision (a) may be reported to the governing board of the school district at a regularly scheduled meeting of the governing board.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48359.5

(a) For a school district of enrollment that is a basic aid school district, the apportionment of state funds for average daily attendance credited pursuant to this article shall be 70 percent of the school district local control funding formula base grant that would have been apportioned to the school district of residence pursuant to subdivision (d) of Section 42238.02. Apportionment of these funds shall begin in the second consecutive year of enrollment, and continue annually until the pupil graduates from, or is no longer enrolled in, the school district of enrollment.

(b) Notwithstanding subdivision (a), until the Superintendent determines that the school district of residence is funded pursuant to Section 42238.02 in the prior fiscal year, the Superintendent shall apportion, for average daily attendance pursuant to this article, 70 percent of the sum of the entitlements for the school district of residence for the specified fiscal year as computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a) of Section 42238.03 and paragraph (3) of subdivision (b) of Section 42238.03, divided by the average daily attendance pursuant to this article for that fiscal year and then multiplied by the ratio of local control funding formula base grant funding computed pursuant to subdivision (d) of Section 42238.02 to the local control funding formula amount for the fiscal year computed pursuant to Section 42238.02.

(c) If the entitlements for the school district of residence computed pursuant to paragraphs (1) to (4), inclusive, of subdivision (a), and paragraph (3) of subdivision (b), of Section 42238.03, include funding calculated pursuant to Article 4 (commencing with Section 42280) of Chapter 7 of Part 24 of Division 3 for a fiscal year, subdivision (b) shall not apply and the apportionment of state funds for the average daily attendance credited pursuant to this section for that fiscal year shall be calculated pursuant to subdivision (a).

(d) For purposes of this section, “basic aid school district” means a school district that does not receive an apportionment of state funds as described in subdivision (o) of Section 42238.02 for a fiscal year in which this section may apply.

(Amended by Stats. 2014, Ch. 33, Sec. 46. Effective June 20, 2014.)



48360

(a) From federal funds appropriated for this purpose, the Superintendent shall contract for an independent evaluation of the open enrollment program operated pursuant to this article. The evaluation shall, at a minimum, consider all of the following:

(1) The levels of, and changes in, academic achievement of pupils in school districts of residence and school districts of enrollment for pupils who do and do not elect to enroll in a school district of enrollment.

(2) Fiscal and programmatic effects on school districts of residence and school districts of enrollment.

(3) Numbers and demographic and socioeconomic characteristics of pupils who do and do not elect to enroll in a school district of enrollment.

(b) The Superintendent shall provide a final evaluation report to the Legislature, Governor, and state board on or before October 1, 2014.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)



48361

No exercise of discretion by a district of enrollment in its administration of this article shall be overturned absent a finding as designated by a court of competent jurisdiction that the district governing board acted in an arbitrary and capricious manner.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 1. Effective April 12, 2010.)









CHAPTER 3 - Compulsory Continuation Education

ARTICLE 1 - Pupils Subject To

48400

All persons 16 years of age or older and under 18 years of age, not otherwise exempted by this chapter, shall attend upon special continuation education classes maintained by the governing board of the high school district in which they reside, or by the governing board of a neighboring high school district, for not less than four 60-minute hours per week for the regularly established annual school term. Such minimum attendance requirement of four 60-minute hours per week may be satisfied by any combination of attendance upon special continuation education classes and regional occupational centers or programs.

(Enacted by Stats. 1976, Ch. 1010.)



48401

The complaint of any citizen of a school district that such school district has failed to meet the requirements of providing continuation education classes pursuant to this chapter shall be presented to the county superintendent of the county in which such district is located. If, upon investigation, the county superintendent of schools finds the complaint to be justified, he shall forward the complaint along with the results of his investigation to the Superintendent of Public Instruction who shall take steps to enforce compliance with the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



48402

Whenever a minor subject to the provisions of this chapter, who is not otherwise exempted by this chapter, cannot give satisfactory proof of regular employment he shall attend, for not less than 15 hours per week, special continuation education classes during the period of unemployment. The minimum attendance requirement of 15 hours per week may be satisfied by any combination of attendance upon special continuation education classes and regional occupational centers or programs.

(Enacted by Stats. 1976, Ch. 1010.)



48403

If any person subject to the provisions of this chapter is an habitual truant or is irregular in attendance as required by this chapter or is habitually insubordinate or disorderly during attendance at school, the county superintendent of schools may request a petition on his behalf in the juvenile court of the county.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Pupils Exempt

48410

There are exempted from compulsory attendance in continuing education classes as otherwise required by Sections 48400 and 48402, persons who:

(a) Have been graduated from a high school maintaining a four-year course above the eighth grade of the elementary schools, or who have had an equal amount of education in a private school or from a private tutor.

(b) Are in attendance upon a public or private full-time day school, or satisfactory part-time classes maintained by other agencies.

(c) Are disqualified for attendance in these classes because of their physical or mental condition, or because of personal services that must be rendered to their dependents.

(d) Are satisfactorily attending a regional occupational program or center as provided in Section 48432.

(e) Have successfully demonstrated proficiency equal to or greater than standards established by the State Department of Education pursuant to Section 48412, and have verified approval submitted by their parent or guardian.

(f) Are subject to Section 48400 but not Section 48402 and are in attendance upon classes for adults for not less than four clock hours per calendar week.

(g) Are exempt from compulsory school attendance under Section 48231.

(Amended by Stats. 1993, Ch. 1296, Sec. 10. Effective October 11, 1993.)



48412

(a) Any person 16 years of age or older, or who has been enrolled in the 10th grade for one academic year or longer, or who will complete one academic year of enrollment in the 10th grade at the end of the semester during which the next regular examination will be conducted, shall be permitted to have his or her proficiency in basic skills taught in public high schools verified according to criteria established by the State Department of Education.

The State Board of Education shall award a “certificate of proficiency” to persons who demonstrate that proficiency. The certificate of proficiency shall be equivalent to a high school diploma, and the State Department of Education shall keep a permanent record of the issuance of all the certificates.

(b) The State Department of Education shall develop standards of competency in basic skills taught in public high schools and shall provide for the administration of examinations prepared by or with the approval of the department to verify competency. Regular examinations shall be held once in the fall semester and once in the spring of every academic year on a date, as determined by the State Department of Education, which will enable notification of examinees and the schools they attend, if any, of the results thereof not later than two weeks prior to the date on which that semester ends in a majority of school districts which maintain high schools.

In addition to regular examinations, the State Department of Education may, at the discretion of the Superintendent of Public Instruction, conduct examinations for all eligible persons once during each summer recess and may conduct examinations at any other time that the superintendent deems necessary to accommodate eligible persons whose religious convictions or physical handicaps prevent their attending one of the regular examinations.

(c) The State Department of Education may charge a fee for each examination application in an amount sufficient to recover the costs of administering the requirements of this section. However, the fee shall not exceed an amount equal to the cost of test renewal and administration per examination application. All fees levied and collected pursuant to this section shall be deposited in the State Treasury for remittance to the current support appropriation of the State Department of Education as reimbursement for costs of administering this section. Any reimbursements collected in excess of actual costs of administration of this section shall be transferred to the unappropriated surplus of the General Fund by order of the Director of Finance.

(d) The State Board of Education shall adopt rules and regulations as are necessary for implementation of this section.

(e) The State Department of Education shall periodically review the effectiveness of the examinations administered pursuant to this section. The costs of this review may be recovered through the fees levied pursuant to subdivision (c).

(Amended by Stats. 1995, Ch. 450, Sec. 1. Effective January 1, 1996.)



48413

Persons 16 years of age or older and under 18 years of age who have not been graduated from high school shall be permitted by the governing board to enroll in continuation classes conducted by the school district pursuant to Article 3 (commencing with Section 48430) of this chapter if such enrollment does not preclude attainment of the goals of continuation education schools and classes prescribed in Article 3 (commencing with Section 48430) of this chapter, as determined by the governing board. The provisions of Article 5 (commencing with Section 48260) of Chapter 2 of this part shall be applicable to such persons.

(Enacted by Stats. 1976, Ch. 1010.)



48414

Any person 16 or 17 years of age exempt from compulsory continuation attendance laws by subdivision (e) of Section 48410 who has terminated his enrollment on the basis of such exemption shall be permitted by the governing board of the school district in which he resides to reenroll in the district, without prejudice, as if he had never taken advantage of subdivision (e) of Section 48410. If such person subsequently again terminates enrollment on the basis of such exemption, the district may deny him reenrollment until the beginning of the next semester in the district’s academic year.

(Amended by Stats. 1977, Ch. 36.)



48415

In the case of attendance upon private school, exemption from the requirements of attendance upon compulsory continuation education shall be valid only after verification by the attendance supervisor of the district, or other person designated by the board of education, that the private school has complied with the provisions of Section 33190 requiring the annual filing by the owner or other head of a private school of an affidavit or statement of prescribed information with the Superintendent of Public Instruction. The verification required by this section shall not be construed as an evaluation, recognition, approval, or endorsement of any private school or course.

(Enacted by Stats. 1976, Ch. 1010.)



48416

Notwithstanding any other provision of law, a child who, at the time a leave of absence is to begin, will be between the ages of 16 and 18, inclusive, may take a leave of absence from compulsory continuation education classes or, if exempted pursuant to subdivision (b) of Section 48410, from the school that the child attends, for a period of up to two semesters, if all the following conditions are satisfied:

(a) The school district governing board adopts a written policy to allow student leaves of absence consistent with this section.

(b) The purpose of the leave is supervised travel, study, training, or work not available to the student under another education option.

(c) A written agreement is entered into that is signed by the child, the child’s parent or guardian, the principal or administrative officer of the school that the child would otherwise attend, a classroom teacher familiar with the child’s academic progress selected by the child, and the district supervisor of child welfare and attendance, and that provides for all of the following:

(1) The purpose of the leave.

(2) The length of time the child will be on leave.

(3) A meeting between or contact with the child and a school official designated in the agreement at least once a month while the child is on leave.

(4) A statement incorporating the provisions contained in subdivision (b).

(d) The child shall be entitled to return to school at any time. No child who takes a leave of absence shall be penalized from completing his or her academic requirements within a time period equal to that of classmates who did not take a leave of absence, plus a period of time equal to the leave of absence. However, when a child reenrolls at any time other than the beginning of a semester, the school shall not be required to give makeup sessions during that semester for the classes that the child has missed.

(e) A leave of absence may be extended for an additional semester upon approval by all parties to the written agreement and the local school attendance review board.

(f) No leave of absence may be taken that would continue past the end of the school year in which the leave is taken.

(g) If the student does not contact the designated school official as stipulated in the written agreement, the leave of absence shall be nullified.

Any party to the written agreement may nullify the written agreement for cause at any time.

(h) No more than 1 percent of the students enrolled and in attendance at each school shall be permitted to take a leave of absence during each academic year.

(Added by Stats. 1988, Ch. 21, Sec. 1. Effective March 7, 1988.)






ARTICLE 3 - Continuation Classes

48430

It is the intent of the Legislature that continuation education schools and classes shall be established and maintained to provide all of the following:

(1) An opportunity for pupils to complete the required academic courses of instruction to graduate from high school.

(2) A program of instruction which emphasizes occupational orientation or a work-study schedule and offers intensive guidance services to meet the special needs of pupils.

(3) A program designed to meet the educational needs of each pupil, including, but not limited to, independent study, regional occupation programs, work study, career counseling, and job placement services, as a supplement to classroom instruction.

(Amended by Stats. 1983, Ch. 498, Sec. 83. Effective July 28, 1983.)



48431

The governing board of each high school district shall establish and maintain a program of guidance, placement, and followup for all minors within the district subject to compulsory continuation education.

(Enacted by Stats. 1976, Ch. 1010.)



48432

The governing board of each high school district and each unified school district shall establish and maintain within its boundaries special continuation education classes and may establish and maintain regional occupational centers or programs, in accordance with the provisions of Section 52301, whenever there are any minors residing within the district who are subject to compulsory continuation education; provided, that if there are fewer than 100 students enrolled in grade 12 in any school of the district maintaining that grade, the governing board of the district may apply to the State Department of Education for exemption of that school from the requirements of this section and such exemption may be granted in accordance with rules and regulations that shall be adopted by the State Board of Education to govern the granting of the exemptions. An exemption may also be granted to schools having an enrollment of more than 100 pupils in grade 12 if the district seeking the exemption has entered into an agreement with another high school district or unified school district to maintain special continuation education classes for minors residing in either of the districts, but shall not be granted if the agreement would make it necessary for such minors to travel an excessive distance from their homes to the continuation education classes.

If there is a regional occupational center or program as provided in Article 1 (commencing with Section 52300) of Chapter 9 of Part 28, of this division within a county, the governing board of any school district within that county may enroll minors, otherwise subject to, and in lieu of, continuation education, in the center or program in accordance with the provisions of Section 52314.

Any minor admitted to a regional occupational center or program under the provisions of Section 52314.5 shall be considered to have enrolled in the regional occupational center or program in lieu of continuation education classes. Nothing in this section shall prohibit a minor from enrolling in a program of continuation education or a regular high school program if the minor voluntarily chooses to enroll in the program.

(Amended by Stats. 1982, Ch. 814, Sec. 1.)



48432.3

(a) If the governing board of a school district chooses to voluntarily enroll high school pupils in a continuation school, the governing board of the school district shall establish and adopt policies and procedures governing the identification, placement, and intake procedures for these pupils. These policies and procedures shall ensure that there is a clear criterion for determining which pupils may voluntarily transfer or be recommended for a transfer to a continuation school and that this criterion is not applied arbitrarily, but is consistently applied on a districtwide basis. Approval for the voluntary transfer of a pupil to a continuation school shall be based on a finding that the voluntary placement will promote the educational interests of the pupil.

(b) The policies and procedures adopted under this section shall also ensure all of the following:

(1) That voluntary placement in a continuation school shall not be used as an alternative to expulsion unless alternative means of correction have been attempted pursuant to Section 48900.5.

(2) Shall strive to ensure that no specific group of pupils, including a group based on race, ethnicity, language status, or special needs, is disproportionately enrolled in continuation schools within the school district.

(3) If the governing board of a school district chooses to permit pupils to voluntarily transfer to a continuation school, a copy of the policies and procedures adopted under this section shall be provided to a pupil whose voluntary transfer to a continuation school is under consideration, and to the parent or legal guardian of that pupil.

(4)  That the transfer is voluntary and the pupil has a right to return to his or her previous school.

(5) Upon a parent or legal guardian’s request and before a pupil is transferred, the parent or legal guardian may meet with a counselor, principal, or administrator from both the transferor school and the continuation school to determine if transferring is the best option for the pupil.

(6) To the extent possible, voluntary transfer to a continuation school occurs within the first four weeks of each semester.

(Added by Stats. 2013, Ch. 365, Sec. 1. Effective January 1, 2014.)



48432.5

The governing board of each high school or unified school district which assigns pupils to continuation schools shall adopt rules and regulations governing procedures for the involuntary transfer of pupils to continuation schools.

Such rules and regulations shall provide that written notice be given to the pupil and the pupil’s parent or guardian informing them of the opportunity to request a meeting with a designee of the district superintendent prior to the transfer.

At the meeting, the pupil or the pupil’s parent or guardian shall be informed of the specific facts and reasons for the proposed transfer and shall have the opportunity to inspect all documents relied upon, question any evidence and witnesses presented and present evidence on the pupil’s behalf. The pupil may designate one or more representatives and witnesses to be present with him or her at the meeting.

A decision to transfer the pupil involuntarily shall be based on a finding that the pupil (a) committed an act enumerated in Section 48900, or (b) has been habitually truant or irregular in attendance from instruction upon which he or she is lawfully required to attend.

The decision to transfer shall be in writing, stating the facts and reasons for the decision, and sent to the pupil and the pupil’s parent or guardian. It shall indicate whether the decision is subject to periodic review and the procedure therefor.

None of the persons involved in the final decision to make an involuntary transfer of a pupil to a continuation school shall be a member of the staff of the school in which the pupil is enrolled at the time that the decision is made.

A pupil, with the concurrence of a designee of the district superintendent, may transfer voluntarily to a continuation school in order to receive special attention such as individualized instruction.

Involuntary transfer to a continuation school shall be imposed only when other means fail to bring about pupil improvement; provided that a pupil may be involuntarily transferred the first time he or she commits an act enumerated in Section 48900 if the principal determines that the pupil’s presence causes a danger to persons or property or threatens to disrupt the instructional process.

No involuntary transfer to a continuation school shall extend beyond the end of the semester following the semester during which the acts leading directly to the involuntary transfer occurred unless the local governing board adopts a procedure for yearly review of the involuntary transfer conducted pursuant to this section at the request of the pupil or the pupil’s parent or guardian.

A pupil who has voluntarily transferred to a continuation school shall have the right to return to the regular high school at the beginning of the following school year and with the consent of a designee of the district superintendent, may return at any time.

(Added by Stats. 1978, Ch. 668.)



48433

Special continuation education classes or classes conducted by a regional occupational center or any combination thereof shall provide at least four 60-minute hours of instruction per week for each minor within the high school district who is subject to compulsory continuation education.

(Enacted by Stats. 1976, Ch. 1010.)



48434

(a) Except as otherwise provided in subdivision (b), such classes shall be maintained during the district’s regular school hours, or during special school hours for these classes established by the governing board.

(b) If the school district maintains classes for adults, the governing board of the school district may maintain continuation education classes during such hours and for such length of time during the day or evening as the classes for adults are maintained.

(Amended by Stats. 1983, Ch. 365, Sec. 1.)



48435

Such classes shall provide suitable instruction for the various individuals for whose benefit they are established.

(Enacted by Stats. 1976, Ch. 1010.)



48436

The State Board of Education shall prescribe and enforce standards and regulations for the organization and administration of programs of guidance, placement and followup, for programs of coordination and instruction in continuation education, for the special reimbursement thereof, and for the certification of teachers and coordinators for continuation education.

(Enacted by Stats. 1976, Ch. 1010.)



48437

The governing board of a school district or school districts, as the case may be, maintaining special continuation education classes may accept and expend grants from the federal government or from other public or private sources for the purpose of this article.

(Enacted by Stats. 1976, Ch. 1010.)



48438

It is the intent of the Legislature that special funds for eligible pupils be expended by the continuation schools in which those pupils are enrolled.

State and federal categorical funds shall be allocated to continuation schools in the same manner as to comprehensive schools to the maximum extent permitted by state and federal laws and regulations.

(Added by Stats. 1983, Ch. 498, Sec. 87. Effective July 28, 1983.)






ARTICLE 4 - Violations

48450

Each parent, guardian, or other person having control or charge of any minor required to attend special continuation education classes, shall compel the attendance of the minor upon the classes. He shall retain a copy of the permit to work and shall present it upon request of any officer of the law, or other person authorized to enforce the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



48451

The governing board of any high school district in which a minor resides who violates the provisions of this chapter shall, on the complaint of any person, make full and impartial investigation of all charges against any parent, guardian, or other person having control or charge of the minor for violation of the provisions of Section 48450.

(Enacted by Stats. 1976, Ch. 1010.)



48452

If it appears upon the investigation that any parent, guardian, or other person having control or charge of the minor has violated the provisions of Section 48450, the clerk of the board, or other person authorized by the board to bring such actions, shall make and file in the proper court a criminal complaint against the parent, guardian, or other person having control or charge of the minor, charging the violation, and shall see that the charge is prosecuted by the proper authorities.

(Enacted by Stats. 1976, Ch. 1010.)



48453

In cities, and in cities and counties, and in school districts having an attendance supervisor, the attendance supervisor shall make and file the complaint provided for in this article, and shall see that the charge is prosecuted by the proper authorities.

(Enacted by Stats. 1976, Ch. 1010.)



48454

Any parent, guardian, or other person having control or charge of any minor subject to this chapter who fails to perform any of the duties imposed upon him by the provisions of Section 48450 is guilty of a misdemeanor, and shall be punished as follows:

(1) Upon a first conviction, by a fine of not more than fifty dollars ($50) or by imprisonment in the county jail for a period of not more than five days.

(2) Upon a second or subsequent conviction, by a fine of not less than fifty dollars ($50) or more than five hundred dollars ($500), by imprisonment in the county jail for a period of not less than five days or more than 25 days, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 86. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)









CHAPTER 4 - Attendance at Adjustment Schools

ARTICLE 1 - Twenty-four Hour Elementary Schools

48600

The purpose of this article is to provide for the operation of 24-hour elementary schools, established pursuant to Article 27 (commencing with Section 940) of Chapter 2 of Part 1 of Division 1 of the Welfare and Institutions Code, for minors between the ages of 8 and 16 years and to provide for the attendance, maintenance, care, home supervision, guidance, observation, and education of minors attending the schools, and to provide the minors with that vocational, homemaking, mental, moral, physical, and other training which will tend to strengthen and develop them and enable them to become good and useful citizens. The staff of every 24-hour school shall make adjustment as rapidly as possible in order that the period of time the child is away from ordinary community life may be as brief as possible. They shall place the minors in properly licensed children’s institutions where they will be assured of suitable educational opportunities, and shall cooperate with child placement agencies to this end and to stimulate proper care of the minors by their parents.

For purposes of this article, the county superintendent of schools has the primary authority to provide for the education and training of minors in 24-hour schools within his or her county.

(Amended by Stats. 1981, Ch. 714, Sec. 91.)



48601

This article shall be construed in conformity with the intent as well as the express provisions thereof and shall confer upon the county probation officer, and the county superintendent or governing board, as the case may be, of any 24-hour school that may be created authority to do all those lawful acts which it may deem necessary to promote the prosperity of the school, or to promote the well-being and education of all minors entrusted to its charge.

(Enacted to Stats. 1976, Ch. 1010.)



48602

The county superintendent of schools or the governing board of the district, as the case may be, which shall have, in reference to 24-hour schools, the same powers and duties which are now or may hereafter be assigned by law for the management of other schools. A 24-hour school established by a school district maintaining elementary schools shall be one of the public elementary schools of the district. The average daily attendance of each such school shall be reported to the Superintendent of Public Instruction for purposes of allowances and apportionments from the State School Fund in the manner otherwise prescribed by and pursuant to law.

(Enacted by Stats. 1976, Ch. 1010.)



48603

The cost of securing sites or constructing and equipping buildings and in general the cost of housing and equipping any 24-hour school, including the necessary dormitories, dining halls, and other living quarters for pupils and employees of the county or the district shall be a charge against the funds of the county or school district maintaining it. The county superintendent or governing board of any district, as the case may be, may employ such principals, assistants, teachers, and employees as it deems necessary for the proper conduct of the 24-hour school and may pay them from available funds. The expenses of lodging and boarding pupils residing within the buildings of any 24-hour school shall be paid from the sums received from contracts with the parents or guardians of the pupils, or from the funds of the county within which the school is located paid to the school district, if applicable, in pursuance of court orders for the maintenance of pupils.

(Enacted by Stats. 1976, Ch. 1010.)



48604

The superintendent appointed pursuant to Section 942 of the Welfare and Institutions Code may reside in the 24-hour school and may be furnished suitable quarters, furniture, food, supplies, and laundry for himself and his family. The county superintendent or governing board of the district, as the case may be, may make provision for the employment of such certificated personnel, including a principal, and such classified personnel at such school as may be necessary for the education and training of the minors enrolled.

(Enacted by Stats. 1976, Ch. 1010.)



48605

Admission and discharge of minors with behavioral disorders to programs provided under the provisions of this article shall be made only on the basis of an individual evaluation according to standards established by the State Board of Education and upon the recommendation of an admissions committee which shall include a teacher, a psychologist, a school nurse or social worker, a principal or supervisor, an attendance supervisor, a licensed physician, a representative of the probation department and a representative of the social welfare department of the county in which the 24-hour school is located.

(Enacted by Stats. 1976, Ch. 1010.)



48606

The board of admission, or some person or persons designated by it, shall investigate the case of any child whose name is submitted in writing accompanied by a signed statement for consideration for admission to the school and shall make recommendations in each case. The board of admission shall observe the progress of each child, and shall advise and recommend his release as soon as sufficient progress is indicated.

(Enacted by Stats. 1976, Ch. 1010.)



48607

The county superintendent or governing board, as the case may be, maintaining a 24-hour school may accept in the school any minor between the ages of 8 and 16 years who is a resident of the county or the school district, as the case may be, whose parent or guardian does not exercise proper care, supervision, and guidance over him, or who is, by reason of insubordinate conduct, or refusal to obey the rules and regulations of the school authorities, in need of special educational training and discipline to prevent him from becoming subject to the provisions of the juvenile court law. The pupil may be assigned to the school by order of the county superintendent or the superintendent of schools of the district, as the case may be, approved in writing by the parent, or guardian in compliance with the recommendation of the board of admission. If the parent or guardian of the pupil enters into a contract with the county or school district, as the case may be, for the support of the pupil, he may be maintained in the school for the period of the assignment.

(Enacted by Stats. 1976, Ch. 1010 (1st text).)



48608

If the parent or guardian of the pupil refuses to enter into a contract providing for the payment to the county or school district, as the case may be, of a sum sufficient to meet the average cost of maintaining a pupil within the school, including meals and a reasonable sum for lodging, and if the presence of the child within another school of the county or district, as the case may be, or within its home is a menace to the future welfare of other children or of the child itself, the county superintendent or superintendent of schools of the district, as the case may be, shall cause to be filed in the superior court of the county, acting in the department of the court performing the functions of the juvenile court or in any other court of competent jurisdiction, a complaint asking for an order of the court, committing the child to the 24-hour school and fixing the amount the parent or guardian shall pay for his maintenance until such time as the county superintendent or superintendent of schools of the district, as the case may be, reports to the court that the best interests of the minor will be served by his discharge from the school. A copy of the complaint shall at the same time be furnished the parent or guardian. If the parent or guardian is unable to pay the amount, the court may in the order provide for the payment by the county of a sum sufficient to cover the costs of maintenance of the child during the period of his commitment to the school.

(Enacted by Stats. 1976, Ch. 1010.)



48609

The principal of any school in the county or district, as the case may be, in which there has been established a 24-hour school shall report to the county superintendent or superintendent of schools of the district, as the case may be, after conference held with the parent or guardian, any pupil in his school who he believes comes within the provisions and intent of this article. This report shall be in writing and shall set forth the facts upon which he believes that the child comes within the provisions of this article.

(Added by renumbering Section 48607 (2nd text in Stats. 1976, Ch. 1010) by Stats. 1977, Ch. 242.)



48610

Any minor who has been placed in the care and control of the 24-hour school without the consent of the parent or guardian, shall remain therein, if placed by order of the court, for the duration of the period provided by the order, or until recommendation is made by the admissions and discharge committee to the court requesting that consideration be given the minor’s release.

(Enacted by Stats. 1976, Ch. 1010.)



48611

If the minor has been placed in the 24-hour school by order of the county superintendent or superintendent of schools of the district, as the case may be, the parent or guardian with whose consent the minor was placed in the school, upon application to the county superintendent or superintendent of schools, as the case may be, who placed him therein, may secure the release of the minor and his restoration to the care, custody, and control of the parent or guardian. The county superintendent or superintendent of the district, as the case may be, shall require a written report from the principal of the 24-hour school, giving the progress of the child and the advisability of the release of the child from the 24-hour school. If the report indicates that the minor is in need of further care and treatment and that his release would be detrimental to his own welfare or the welfare of others, the county superintendent or superintendent of the district, as the case may be, may report the minor to the juvenile court or other proper court for action.

(Enacted by Stats. 1976, Ch. 1010.)



48612

If, in the opinion of the principal of any 24-hour school, the further detention of any minor is detrimental to the minor, the minor may upon order of the principal be returned to the county superintendent or superintendent of schools of the district, as the case may be, in which the school is located or to the court which committed him, as may seem necessary for the best interest of the child.

(Enacted by Stats. 1976, Ch. 1010.)



48613

Any pupil who absents himself from any 24-hour elementary school without permission being first obtained from the principal shall be deemed an habitual truant within the meaning of Section 601 of the Welfare and Institutions Code, and dealt with as such.

Any person who contributes to the absence of any pupil from the school without permission first having been obtained from the principal, or advises, connives at, or aids or assists in such absence or conceals any pupil after such absence is guilty of a misdemeanor.

(Enacted by Stats. 1976, Ch. 1010.)



48614

The course of study for the pupils and the methods used in enforcing the course of study shall be approved by the county superintendent or the governing board of the district, as the case may be. There shall also be provided in the schools the proper facilities and equipment for vocational and trade training.

(Enacted by Stats. 1976, Ch. 1010.)



48615

Each 24-hour school may conduct clinics for the diagnosis and observation of children and may advise parents and school authorities regarding courses of study or treatment in the interests of the normal development of any child and to prevent waywardness and delinquency.

(Enacted by Stats. 1976, Ch. 1010.)



48616

The funding of the educational vocational program conducted in a 24-hour school shall be in the manner described by Section 41703 when maintained by the county superintendent of schools. Twenty-four-hour schools maintained by the county superintendent shall be considered a necessary small school as defined by Section 41702.

(Enacted by Stats. 1976, Ch. 1010.)



48617

The county probation officer having management and control of a 24-hour school may enter into a contract with any other county or state agency to provide for the supervision, care and treatment of the minors placed in the 24-hour school.

(Enacted by Stats. 1976, Ch. 1010.)



48618

The enrollment in each 24-hour school shall be limited to the standards established under Section 56615.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Opportunity Schools

48640

Opportunity schools established pursuant to this article by the county board of education shall be limited to counties which have an average daily attendance of less than 8,000.

(Enacted by Stats. 1976, Ch. 1010. Note: The Jan. 1, 2006, article repeal date (in former Section 48642) was made inapplicable to this section by Stats. 2005, Ch. 118, Sec. 10.)



48641

An opportunity school established by a county board of education in a county which has an average daily attendance of less than 8,000 shall be deemed to be in lieu of any continuation education program, and shall excuse the school districts within the county from complying with otherwise applicable statutes requiring the establishment of continuation education schools.

(Enacted by Stats. 1976, Ch. 1010. Note: The Jan. 1, 2006, article repeal date (in former Section 48642) was made inapplicable to this section by Stats. 2005, Ch. 118, Sec. 10.)






ARTICLE 2.5 - Juvenile Court Schools

48645

The purpose of this article is to provide for the administration and operation of public schools in juvenile halls, juvenile homes, day centers, juvenile ranches, juvenile camps, regional youth educational facilities, or Orange County youth correctional centers in existence and providing services prior to the effective date of the amendments to this section made by the Statutes of 1989, established pursuant to Article 23 (commencing with Section 850), Article 24 (commencing with Section 880), Article 24.5 (commencing with Section 894) of Chapter 2 of Division 2, or Article 9 (commencing with Section 1850) of Chapter 1 of Division 2.5, of the Welfare and Institutions Code or in any group home housing 25 or more children placed pursuant to Sections 362, 727, and 730, of the Welfare and Institutions Code or in any group home housing 25 or more children and operating one or more additional sites under a central administration for children placed pursuant to Section 362, 727, or 730 of the Welfare and Institutions Code, with acceptable school structures at one or more centrally located sites to serve the single or composite populations, and to provide the juvenile court school pupils therein detained with quality education and training.

Nothing in this section shall be construed as indicating that it is the intent of the Legislature to prevent juvenile court school pupils who are housed in group homes from enrolling in regular public schools, or that it is the intent of the Legislature to transfer the responsibility for any costs associated with the operation of group homes to the counties.

The Orange County Office of Education shall only provide educational services in youth correctional centers for individuals up to 19 years of age.

(Amended by Stats. 1989, Ch. 929, Sec. 1.)



48645.1

Public schools or classes in any juvenile hall, juvenile home, day center, juvenile ranch, juvenile camp, regional youth educational facility, or Orange County youth correctional center in existence and providing services prior to the effective date of the amendments to this section made by the Statutes of 1989, established in accordance with Article 23 (commencing with Section 850), Article 24 (commencing with Section 880), and Article 24.5 (commencing with Section 894) of Chapter 2 of Division 2, or Article 9 (commencing with Section 1850) of Chapter 1 of Division 2.5, of the Welfare and Institutions Code, or in any group home housing 25 or more children and operating one or more additional sites under a central administration, with acceptable school structures at one or more centrally located sites to serve the single or composite populations of juvenile court school pupils detained therein in accordance with the provisions of Section 362, 727, or 730 of the Welfare and Institutions Code, shall be known as juvenile court schools.

(Amended by Stats. 1989, Ch. 929, Sec. 2.)



48645.2

The county board of education shall provide for the administration and operation of juvenile court schools established pursuant to Section 48645.1:

(a) By the county superintendent of schools, provided that, in any county in which the board of supervisors is establishing or maintaining juvenile court schools on January 1, 1978, the county superintendent of schools may contract with the board of supervisors for the administration and operation of such schools if agreed upon between the board of education and the board of supervisors. In any event, the county superintendent of schools may contract with other educational agencies for supporting services to the same extent that school districts may contract with other such agencies.

(b) By contract with the respective governing boards of the elementary, high school, or unified school district in which the juvenile court school is located.

(Added by Stats. 1977, Ch. 430.)



48645.3

(a) Juvenile court schools shall be conducted in a manner as shall be prescribed by the county board of education to best accomplish the provisions of Section 48645. The minimum schoolday shall be 240 minutes. Minimum schooldays shall be calculated on the basis of the average number of minutes of attendance during not more than 10 consecutive days in which classes are conducted. The minimum schoolday for pupils in attendance in approved vocational education programs, work programs prescribed by the probation department pursuant to Section 883 of the Welfare and Institutions Code, and work experience programs shall be 180 minutes, which shall be calculated on the basis of the average number of minutes of attendance during not more than 10 consecutive days in which classes are conducted. The county board of education shall adopt and enforce a course of study and evaluate its program in accordance with Sections 51040, 51041, 51050, and 51054 and the provisions of Article 3 (commencing with Section 51200) of Chapter 2 of Part 28, except subdivision (c) of Section 51220.

(b) Juvenile court schools shall not be closed on any weekday of the calendar year, except those weekdays adopted by the county board of education as school holidays or set aside by the county board of education for inservice purposes. However, the county board of education may close juvenile court schools when it deems the closing is necessary to accommodate contingencies.

(c) (1) The county board of education may adopt and enforce a course of study that enhances instruction in mathematics and English language arts for pupils attending juvenile court schools, as determined by statewide assessments or objective local evaluations and assessments as approved by the county superintendent of schools.

(2) The enhanced course of study adopted pursuant to paragraph (1) shall meet the standards adopted pursuant to Section 60605.8, as appropriate, and shall be tailored to meet the needs of the individual pupil to increase the pupil’s academic literacy and reading fluency.

(Amended by Stats. 2013, Ch. 136, Sec. 2. Effective January 1, 2014.)



48645.5

(a) Each public school district and county office of education shall accept for credit full or partial coursework satisfactorily completed by a pupil while attending a public school, juvenile court school, or nonpublic, nonsectarian school or agency. The coursework shall be transferred by means of the standard state transcript. If a pupil completes the graduation requirements of his or her school district of residence while being detained, the school district of residence shall issue to the pupil a diploma from the school the pupil last attended before detention or, in the alternative, the county superintendent of schools may issue the diploma.

(b) A pupil shall not be denied enrollment or readmission to a public school solely on the basis that he or she has had contact with the juvenile justice system, including, but not limited to:

(1) Arrest.

(2) Adjudication by a juvenile court.

(3) Formal or informal supervision by a probation officer.

(4) Detention for any length of time in a juvenile facility or enrollment in a juvenile court school.

(c)  Pursuant to subparagraph (B) of paragraph (8) of subdivision (e) of Section 48853.5, a pupil who has had contact with the juvenile justice system shall be immediately enrolled in a public school.

(Amended by Stats. 2014, Ch. 901, Sec. 1. Effective January 1, 2015.)



48645.6

Plans for any juvenile court school classrooms, offices, or any other school structures in any juvenile hall, juvenile home, day center, juvenile ranch, or juvenile camp shall be approved by the county board of education. Upon approval of the board of supervisors and the county board of education, the cost of such structures shall be a required charge against the funds of the county.

The cost of constructing or otherwise providing classrooms, offices, or other onsite school structures in group homes or other agencies housing children described in Sections 362, 727, and 730 of the Welfare and Institutions Code shall be the responsibility of the private agency. This contruction shall not entitle private agencies to an increase in the foster care reimbursement rates available from the State Department of Social Services or any other state agency. It is the intent of the Legislature that nothing in this section shall be construed to preclude the county boards of education or the governing boards of school districts from entering into a contractual agreement providing compensation to group homes for the use of classrooms, offices, or other onsite school structures.

(Amended by Stats. 1982, Ch. 407, Sec. 4.)



48646

(a) The Legislature encourages each county superintendent of schools or governing board of a school district, as determined by the county board of education pursuant to subdivision (b) of Section 48645.2, and the county chief probation officer to enter into a memorandum of understanding or equivalent mutual agreement to support a collaborative process for meeting the needs of wards of the court who are receiving their education in juvenile court schools. The memorandum of understanding or equivalent mutual agreement may include, but is not limited to, a process for communication, decisionmaking, mutually established goals, and conflict resolution. The purpose of this memorandum of understanding or equivalent mutual agreement is to develop a collaborative model that will foster an educational and residential environment that nurtures the whole child and consistently supports services that will meet the educational needs of the pupils.

(b) A memorandum of understanding or equivalent mutual agreement on providing educational and related services for juvenile court school pupils developed in accordance with this section may include, but is not limited to, the following provisions:

(1) Mutually developed goals and objectives that are reviewed annually, including, but not limited to, the following:

(A) Building resiliency and strengthening life skills.

(B) Fostering prosocial attitudes and behaviors.

(C) Assigning pupils to appropriate classrooms based on their educational needs.

(D) Ensuring regular classroom attendance.

(E) Providing clean, safe, and appropriate educational facilities.

(F) Improving academic achievement and vocational preparation.

(2) Clear delineation of responsibilities among the educational and residential or custodial service providers.

(3) A process for communicating, collaborating, and resolving conflicts. Whenever possible, resolution of issues shall be reached by consensus through a collaborative process that would promote decisionmaking at the site where services are delivered. A working group charged with this responsibility may be appointed by the county superintendent of schools, or the superintendent of the school district with responsibility for providing juvenile court school services, and the county chief probation officer, or their designees. The working group is responsible for establishing and maintaining open communication, collaboration, and resolution of issues that arise.

(4) A clearly identified mechanism for resolving conflicts.

(5) A joint process for performing an intake evaluation for each ward to determine educational needs and ability to participate in all educational settings once the ward enters the local juvenile facility. The process shall recognize the limitations on academic evaluation and planning that can result from short-term placements. The evaluation team shall include staff from the responsible educational agency and the county probation department, and may include other participants as appropriate, and as mutually agreed upon by the education and probation members of the team. The evaluation process specified in the memorandum of understanding or equivalent mutual agreement may:

(A) Include a timeline for evaluation once a ward is assigned to a local facility.

(B) Result in an educational plan for a ward while assigned to a local juvenile facility that is integrated with other rehabilitative and behavioral management programs, and that supports the educational needs of the pupil.

It is the intent that this shared information about each ward placed in a juvenile court school shall assist both the county superintendent of schools and the county chief probation officer in meeting the needs of wards in their care and promoting a system of comprehensive services.

(c) The memorandum of understanding or equivalent mutual agreement shall not cede responsibility or authority prescribed by statute or regulation from one party to another party unless mutually agreed upon by both parties.

(Amended by Stats. 2009, Ch. 140, Sec. 54. Effective January 1, 2010.)



48647

(a) Local educational agencies are strongly encouraged to enter into memoranda of understanding and create joint policies, systems, including data sharing systems, transition centers, and other joint structures that will allow for the immediate transfer of educational records, create uniform systems for calculating and awarding course credit, and allow for the immediate enrollment of pupils transferring from juvenile court schools.

(b) As part of their existing responsibilities for coordinating education and services for youth in the juvenile justice system, the county office of education and county probation department shall have a joint transition planning policy that includes collaboration with relevant local educational agencies to improve communication regarding dates of release and the educational needs of pupils who have had contact with the juvenile justice system, to coordinate immediate school placement and enrollment, and to ensure that probation officers in the community have the information they need to support the return of pupils who are being transferred from juvenile court schools to public schools in their communities.

(Added by Stats. 2014, Ch. 901, Sec. 2. Effective January 1, 2015.)



48648

(a) Subject to an appropriation in the annual Budget Act for this purpose, the Superintendent, in consultation with the Board of State and Community Corrections, shall convene a statewide group with stakeholders from the community, advocacy organizations, and education and probation department leaders to develop a model and study existing successful county programs and policies for the immediate transfer of educational records, uniform systems for calculating and awarding credits, transition planning, and the immediate enrollment of pupils who are being transferred from juvenile court schools.

(b) (1) On or before January 1, 2016, the statewide group shall report its findings and provide recommendations for state action to the Legislature and appropriate policy committees.

(2) The report shall be submitted in compliance with Section 9795 of the Government Code.

(c) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2020.

(Added by Stats. 2014, Ch. 901, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions.)






ARTICLE 3 - Community Day Schools

48660

(a) The governing board of a school district may establish one or more community day schools for pupils who meet one or more of the conditions described in subdivision (b) of Section 48662. A community day school may serve pupils in any of kindergarten and grades 1 to 6, inclusive, or any of grades 7 to 12, inclusive, or the same or lesser included range of grades as may be found in an individual middle or junior high school operated by the school district. If a school district is organized as a school district that serves kindergarten and grades 1 to 8, inclusive, but no higher grades, the governing board of the school district may establish a community day school for any kindergarten and grades 1 to 8, inclusive, upon a two-thirds vote of the governing board of the school district. It is the intent of the Legislature, that to the extent possible, the governing board of a school district operating a community day school for any of kindergarten and grades 1 to 8, inclusive, separate younger pupils from older pupils within that community day school.

(b) The average daily attendance of a community day school shall be determined by dividing the total number of days of attendance in all full school months, by a divisor of 70 in the first period of each fiscal year, by a divisor of 135 in the second period of each fiscal year, and by a divisor of 180 at the annual time of each fiscal year.

(Amended by Stats. 2014, Ch. 923, Sec. 41. Effective January 1, 2015.)



48660.1

It is the intent of the Legislature that school districts operating community day schools to the extent possible include the following program components:

(a) School district cooperation with the county office of education, law enforcement, probation, and human services agencies personnel who work with at-risk youth.

(b) Low pupil-teacher ratio.

(c) Individualized instruction and assessment.

(d) Maximum collaboration with school district support service resources, including, but not limited to, school counselors and psychologists, academic counselors, and pupil discipline personnel.

(Added by Stats. 1995, Ch. 974, Sec. 2. Effective January 1, 1996. Operative July 1, 1996, by Sec. 9 of Ch. 974.)



48661

(a) A community day school shall not be situated on the same site as an elementary, middle, junior high, comprehensive senior high, opportunity, or continuation school, except as follows:

(1) When the governing board of a school district with 2,500 or fewer units of average daily attendance reported for the most recent second principal apportionment certifies by a two-thirds vote of its membership that satisfactory alternative facilities are not available for a community day school.

(2) When the governing board of a school district that is organized as a district to serve kindergarten and grades 1 to 8, inclusive, but no higher grades, certifies by a two-thirds vote of its membership that satisfactory alternative facilities are not available for a community day school.

(3) When the governing board of a school district that desires to operate a community day school to serve any of kindergarten and grades 1 to 6, inclusive, but no higher grades, certifies by a two-thirds vote of its membership that satisfactory alternative facilities are not available for a community day school.

(b) A certification made pursuant to this section is valid for not more than one school year and may be renewed by a subsequent two-thirds vote of the governing board.

(Amended by Stats. 1999, Ch. 646, Sec. 24. Effective January 1, 2000.)



48662

(a) The governing board of a school district that establishes a community day school shall adopt policies that provide procedures for the involuntary transfer of pupils to a community day school.

(b) A pupil may be assigned to a community day school only if he or she meets one or more of the following conditions:

(1) The pupil is expelled for any reason.

(2) The pupil is probation referred pursuant to Sections 300 and 602 of the Welfare and Institutions Code.

(3) The pupil is referred to a community day school by a school attendance review board or other district level referral process.

(4) First priority for assignment to a community day school shall be given to a pupil expelled pursuant to subdivision (d) of Section 48915, second priority shall be given to pupils expelled for any other reasons, and third priority shall be given for placement to all other pupils pursuant to this section, unless there is an agreement that the county superintendent of schools shall serve any of these pupils.

(Amended by Stats. 1998, Ch. 847, Sec. 2. Effective January 1, 1999.)



48663

(a) The minimum schoolday in a community day school is 360 minutes of classroom instruction provided by a certificated employee of the district reporting the attendance of the pupils for apportionment funding.

(b) A pupil enrolled in a community day school may not generate more than one day of community day school attendance credit in a schoolday for any purpose.

(c) For the purposes of calculating the additional funding provided to a school district pursuant to Section 48664, only community day school attendance shall be reported in clock hours. Attendance of less than five clock hours in a schoolday shall be disregarded for purposes of Section 48664. Five clock hours of attendance in one schoolday shall be deemed to be one-half day of attendance, for purposes of additional funding pursuant to Section 48664. Six clock hours or more of attendance in one schoolday shall be deemed to be one day of attendance, for purposes of additional funding pursuant to Section 48664.

(d) Independent study may not be utilized as a means of providing any part of the minimum instructional day provided pursuant to subdivision (a).

(e) A community day school’s academic programs shall be comparable to those available to pupils of a similar age in the school district.

(Amended by Stats. 1998, Ch. 847, Sec. 3. Effective January 1, 1999.)



48666

Notwithstanding any other provision of law, the governing board of a school district maintaining a community day school may establish attendance policies for the community day school that permit the community day school to require pupils to attend school for up to seven days each week when this action is taken as part of a directed program designed to provide community day pupils with the skills and attitudes necessary for success when returned to a regular school environment.

(Added by Stats. 1995, Ch. 974, Sec. 2. Effective January 1, 1996. Operative July 1, 1996, by Sec. 9 of Ch. 974.)









CHAPTER 5 - Attendance at Community College

ARTICLE 1 - Advanced Education

48800

(a) The governing board of a school district may determine which pupils would benefit from advanced scholastic or vocational work. The intent of this section is to provide educational enrichment opportunities for a limited number of eligible pupils, rather than to reduce current course requirements of elementary and secondary schools, and also to help ensure a smoother transition from high school to college for pupils by providing them with greater exposure to the collegiate atmosphere. The governing board may authorize those pupils, upon recommendation of the principal of the pupil’s school of attendance, and with parental consent, to attend a community college during any session or term as special part-time or full-time students and to undertake one or more courses of instruction offered at the community college level.

(b) If the governing board denies a request for a special part-time or full-time enrollment at a community college for any session or term for a pupil who is identified as highly gifted, the governing board shall issue its written recommendation and the reasons for the denial within 60 days. The written recommendation and denial shall be issued at the next regularly scheduled board meeting that falls at least 30 days after the request has been submitted.

(c) A pupil shall receive credit for community college courses that he or she completes at the level determined appropriate by the governing boards of the school district and community college district.

(d) (1) The principal of a school may recommend a pupil for community college summer session only if that pupil meets all of the following criteria:

(A) Demonstrates adequate preparation in the discipline to be studied.

(B) Exhausts all opportunities to enroll in an equivalent course, if any, at his or her school of attendance.

(2) For any particular grade level, a principal shall not recommend for community college summer session attendance more than 5 percent of the total number of pupils who completed that grade immediately prior to the time of recommendation.

(3) A high school pupil recommended by his or her principal for enrollment in a course shall not be included in the 5-percent limitation of pupils allowed to be recommended pursuant to paragraph (2) if the course in which the pupil is enrolled meets one of the criterion listed in subparagraphs (A) to (C), inclusive, and the high school principal who recommends the pupil for enrollment provides the Chancellor of the California Community Colleges, upon the request of that office, with the data required for purposes of paragraph (4).

(A) The course is a lower division, college-level course for credit that is designated as part of the Intersegmental General Education Transfer Curriculum or applies toward the general education breadth requirements of the California State University.

(B) The course is a college-level, occupational course for credit assigned a priority code of “A,” “B,” or “C,” pursuant to the Student Accountability Model, as defined by the Chancellor of the California Community Colleges and reported in the management information system, and the course is part of a sequence of vocational or career technical education courses leading to a degree or certificate in the subject area covered by the sequence.

(C) The course is necessary to assist a pupil who has not passed the California High School Exit Examination (CAHSEE), does not offer college credit in English language arts or mathematics, and the pupil meets both of the following requirements:

(i) The pupil is in his or her senior year of high school.

(ii) The pupil has completed all other graduation requirements prior to the end of his or her senior year, or will complete all remaining graduation requirements during a community college summer session, which he or she is recommended to enroll in, following his or her senior year of high school.

(4) On or before March 1 of each year, the Chancellor of the California Community Colleges shall report to the Department of Finance the number of pupils recommended pursuant to paragraph (3) who enroll in community college summer session courses and who receive a passing grade. The information in this report may be submitted with the report required by subdivision (c) of Section 76002.

(5) The Board of Governors of the California Community Colleges shall not include enrollment growth attributable to paragraph (3) as part of its annual budget request for the California Community Colleges.

(6) Notwithstanding Article 3 (commencing with Section 33050) of Chapter 1 of Part 20 of Division 2 of Title 2, compliance with this subdivision shall not be waived.

(e) Paragraphs (3), (4), and (5) of subdivision (d) shall become inoperative on January 1, 2014.

(Amended by Stats. 2010, Ch. 236, Sec. 2. Effective January 1, 2011.)



48800.5

(a) A parent or guardian of a pupil, regardless of the pupil’s age or class level, may petition the governing board of the school district in which the pupil is enrolled to authorize the attendance of the pupil at a community college as a special full-time student on the ground that the pupil would benefit from advanced scholastic or vocational work that would thereby be available. If the governing board denies the petition, the pupil’s parent or guardian may file an appeal with the county board of education, which shall render a final decision on the petition in writing within 30 days.

(b) A pupil who attends a community college as a special full-time student pursuant to this section is exempt from compulsory school attendance under Chapter 2 (commencing with Section 46100) of Part 26.

(c) A parent or guardian of a pupil who is not enrolled in a public school may directly petition the president of any community college to authorize the attendance of the pupil at the community college as a special part-time or full-time student on the ground that the pupil would benefit from advanced scholastic or vocational work that would thereby be available.

(d) Any pupil authorized to attend a community college as a special full-time student shall, nevertheless, be required to undertake courses of instruction of a scope and duration sufficient to satisfy the requirements of law.

(e) For purposes of allowances and apportionments from the State School Fund, a community college shall be credited with additional units of average daily attendance attributable to the attendance of special full-time students at the community college.

(Amended by Stats. 2003, Ch. 786, Sec. 2. Effective January 1, 2004.)



48801

Any student authorized to attend a community college as a special part-time student pursuant to Sections 48800 and 76001 shall, nevertheless, be required to undertake courses of instruction of a scope and duration sufficient to satisfy the requirements of law.

The student shall also be required to attend school for the minimum schoolday, except as provided for in Section 46145 or 46147. However, the governing board of the school district may permit the student to attend school for such a lesser period of time than the minimum schoolday as the board shall find to be in the student’s best interests.

(Amended by Stats. 1983, Ch. 513, Sec. 1.)



48802

(a) For purposes of allowances and apportionments from Section B of the State School Fund, a community college shall be credited with additional units of average daily attendance attributable to the attendance of pupils at the community college as special part-time students pursuant to this article and as set forth in Section 76002.

(b) A school district whose pupils attend a community college as special part-time students pursuant to this article shall, for purposes of allowances and apportionments from Section A of the State School Fund, continue to receive credit for attendance by those pupils computed in the manner prescribed by law, and a pupil’s attendance at school for the minimum schoolday shall be deemed a day of attendance for purposes of making the computation.

(Amended by Stats. 2003, Ch. 786, Sec. 3. Effective January 1, 2004.)






ARTICLE 1.5 - College Promise Partnership Act

48810

This article shall be known and may be cited as the College Promise Partnership Act.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48810.5

The Long Beach Community College District and the Long Beach Unified School District may enter into a partnership to provide participating pupils with an aligned sequence of rigorous high school and college coursework leading to capstone college courses, with consistent and jointly established eligibility for college courses. As used in this article, “capstone college course” means a community college course described in subparagraph (A) or (B) of paragraph (3) of subdivision (d) of Section 48800.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48811

(a) The purpose of the partnership authorized by Section 48810.5 shall be to provide a seamless bridge to college for pupils not already college bound and to reduce the time needed for advanced students to complete programs.

(b) A pupil who elects to participate in the partnership authorized by Section 48810.5 shall complete the augmented California Standards Test in grade 11 to determine readiness for college-level coursework, and shall enroll in coursework during grade 12 to remedy any deficiencies diagnosed by the augmented test. The consent of a parent or guardian of a pupil shall be required prior to a pupil’s participation in the partnership.

(c) Article 1 (commencing with Section 48800) does not apply to pupils enrolled in a partnership operating pursuant to this article.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48812

(a) The Long Beach Community College District and the Long Beach Unified School District shall design the partnership to include focused curricular pathways leading to credit in at least one of the following: general education, a career technical certificate, or a degree, including at least one capstone college course.

(b) The partnership shall coordinate the delivery of student support services, including counseling, to participating pupils.

(c) The Long Beach Community College District shall not be eligible to enter into the partnership unless it participates in the Early Assessment Program (EAP) as described in Section 99301.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48813

(a) For purposes of allowances and apportionments from Section B of the State School Fund, the Long Beach Community College District shall be credited with additional units of full-time equivalent students (FTES) attributable to the attendance of partnership pupils at the Long Beach City College.

(b) Pupils of the Long Beach Unified School District who attend Long Beach City College pursuant to this article shall, for purposes of allowances and apportionments from Section A of the State School Fund, continue to receive credit for attendance by those pupils computed in the manner prescribed by law, and a pupil’s attendance at school for the minimum schoolday shall be deemed a day of attendance for purposes of making the computation.

(c) The Long Beach Community College District shall not receive an allowance or an apportionment for an instructional activity for which the Long Beach Unified School District has been, or shall be, paid an allowance or an apportionment.

(d) The Long Beach Community College District shall implement this article and Sections 76001.5, 76002.1, 76003, and 76004 in a manner that does not result in increased allocations, which are above the regularly funded FTES enrollment cap, from the General Fund for the Long Beach Community College District.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48813.5

(a) If the Long Beach Community College District decides to enter into a partnership pursuant to Section 48810.5, the district shall provide for an independent evaluation of the partnership funded with resources provided by the participating entities, which shall be presented to the Chancellor of the California Community Colleges and the Legislature. The evaluation shall, at a minimum, provide recommendations for the improvement of, and issues related to, the establishment of admittance, enrollment, and course registration priority provided to pupils participating in the College Promise Partnership Act in accordance with this article, and a review and analysis on whether the partnership met the following objectives:

(1) An increase in the percentage of students who attended the school district who attend college directly from high school.

(2) An increase in the percentage of students who attended the school district who are determined, by assessment or other means, to be prepared for college-level English and mathematics by the commencement of their first regular semester at the college.

(3) An increase in the average number of college units completed prior to first semester enrollment by entering freshmen from the school district.

(4) An increase in the number of students who attended the school district who successfully complete college-level English and mathematics in their first year.

(5) An increase in the number of students who attended the school district who complete 25 transferable units in their first year.

(6) An increase in the number of students who attended the school district who earn a degree or certificate at the college, or successfully transfer to a four-year university, within four years of graduating from high school.

(b) The evaluation shall be submitted to the Legislature on or before December 30, 2016.

(1) The evaluation to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(2) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2018.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017, pursuant to Section 48814. Repealed as of January 1, 2018, by its own provisions. Repealed also on January 1, 2018, pursuant to Section 48814.)



48814

This article shall become inoperative on June 30, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2018, by its own provisions. Note: Termination clause affects Article 1.5, commencing with Section 48810.)






ARTICLE 2 - Vocational Education Classes

48810

This article shall be known and may be cited as the College Promise Partnership Act.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48810.5

The Long Beach Community College District and the Long Beach Unified School District may enter into a partnership to provide participating pupils with an aligned sequence of rigorous high school and college coursework leading to capstone college courses, with consistent and jointly established eligibility for college courses. As used in this article, “capstone college course” means a community college course described in subparagraph (A) or (B) of paragraph (3) of subdivision (d) of Section 48800.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48811

(a) The purpose of the partnership authorized by Section 48810.5 shall be to provide a seamless bridge to college for pupils not already college bound and to reduce the time needed for advanced students to complete programs.

(b) A pupil who elects to participate in the partnership authorized by Section 48810.5 shall complete the augmented California Standards Test in grade 11 to determine readiness for college-level coursework, and shall enroll in coursework during grade 12 to remedy any deficiencies diagnosed by the augmented test. The consent of a parent or guardian of a pupil shall be required prior to a pupil’s participation in the partnership.

(c) Article 1 (commencing with Section 48800) does not apply to pupils enrolled in a partnership operating pursuant to this article.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48812

(a) The Long Beach Community College District and the Long Beach Unified School District shall design the partnership to include focused curricular pathways leading to credit in at least one of the following: general education, a career technical certificate, or a degree, including at least one capstone college course.

(b) The partnership shall coordinate the delivery of student support services, including counseling, to participating pupils.

(c) The Long Beach Community College District shall not be eligible to enter into the partnership unless it participates in the Early Assessment Program (EAP) as described in Section 99301.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48813

(a) For purposes of allowances and apportionments from Section B of the State School Fund, the Long Beach Community College District shall be credited with additional units of full-time equivalent students (FTES) attributable to the attendance of partnership pupils at the Long Beach City College.

(b) Pupils of the Long Beach Unified School District who attend Long Beach City College pursuant to this article shall, for purposes of allowances and apportionments from Section A of the State School Fund, continue to receive credit for attendance by those pupils computed in the manner prescribed by law, and a pupil’s attendance at school for the minimum schoolday shall be deemed a day of attendance for purposes of making the computation.

(c) The Long Beach Community College District shall not receive an allowance or an apportionment for an instructional activity for which the Long Beach Unified School District has been, or shall be, paid an allowance or an apportionment.

(d) The Long Beach Community College District shall implement this article and Sections 76001.5, 76002.1, 76003, and 76004 in a manner that does not result in increased allocations, which are above the regularly funded FTES enrollment cap, from the General Fund for the Long Beach Community College District.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 48814.)



48813.5

(a) If the Long Beach Community College District decides to enter into a partnership pursuant to Section 48810.5, the district shall provide for an independent evaluation of the partnership funded with resources provided by the participating entities, which shall be presented to the Chancellor of the California Community Colleges and the Legislature. The evaluation shall, at a minimum, provide recommendations for the improvement of, and issues related to, the establishment of admittance, enrollment, and course registration priority provided to pupils participating in the College Promise Partnership Act in accordance with this article, and a review and analysis on whether the partnership met the following objectives:

(1) An increase in the percentage of students who attended the school district who attend college directly from high school.

(2) An increase in the percentage of students who attended the school district who are determined, by assessment or other means, to be prepared for college-level English and mathematics by the commencement of their first regular semester at the college.

(3) An increase in the average number of college units completed prior to first semester enrollment by entering freshmen from the school district.

(4) An increase in the number of students who attended the school district who successfully complete college-level English and mathematics in their first year.

(5) An increase in the number of students who attended the school district who complete 25 transferable units in their first year.

(6) An increase in the number of students who attended the school district who earn a degree or certificate at the college, or successfully transfer to a four-year university, within four years of graduating from high school.

(b) The evaluation shall be submitted to the Legislature on or before December 30, 2016.

(1) The evaluation to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(2) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2018.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Inoperative June 30, 2017, pursuant to Section 48814. Repealed as of January 1, 2018, by its own provisions. Repealed also on January 1, 2018, pursuant to Section 48814.)



48814

This article shall become inoperative on June 30, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, Ch. 633, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2018, by its own provisions. Note: Termination clause affects Article 1.5, commencing with Section 48810.)









CHAPTER 5.5 - Educational Placement of Pupils Residing in Licensed Children’s Institutions

48850

(a) (1) It is the intent of the Legislature to ensure that all pupils in foster care and those who are homeless, as defined by the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.), have a meaningful opportunity to meet the challenging state pupil academic achievement standards to which all pupils are held. In fulfilling their responsibilities to these pupils, educators, county placing agencies, care providers, advocates, and the juvenile courts shall work together to maintain stable school placements and to ensure that each pupil is placed in the least restrictive educational programs, and has access to the academic resources, services, and extracurricular and enrichment activities that are available to all pupils, including, but not necessarily limited to, interscholastic sports administered by the California Interscholastic Federation. In all instances, educational and school placement decisions shall be based on the best interests of the child and shall consider, among other factors, educational stability and the opportunity to be educated in the least restrictive educational setting necessary to achieve academic progress.

(2) A foster child who changes residences pursuant to a court order or decision of a child welfare worker or a homeless child or youth shall be immediately deemed to meet all residency requirements for participation in interscholastic sports or other extracurricular activities.

(3) (A) Pursuant to the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.), public schools, including charter schools, and county offices of education shall immediately enroll a homeless child or youth seeking enrollment except where the enrollment would be in conflict with subdivision (d) of Section 47605.

(B) The department and the State Department of Social Services shall identify representatives from the department, the State Department of Social Services, and other state agencies that have experience in homeless youth issues to develop policies and practices to support homeless children and youths and to ensure that child abuse and neglect reporting requirements do not create barriers to the school enrollment and attendance of homeless children or youths, including, but not limited to, ensuring that a pupil who is a homeless child or youth is not reported to law enforcement by school personnel if the sole reason for the report is the pupil’s homelessness. The selected representatives shall present the policies and practices to the Superintendent and the State Department of Social Services to be considered for implementation or dissemination, as appropriate.

(b) Every county office of education shall make available to agencies that place children in licensed children’s institutions information on educational options for children residing in licensed children’s institutions within the jurisdiction of the county office of education for use by the placing agencies in assisting parents and foster children to choose educational placements.

(c) For purposes of individuals with exceptional needs residing in licensed children’s institutions, making a copy of the annual service plan, prepared pursuant to subdivision (b) of Section 56205, available to those special education local plan areas that have revised their local plans pursuant to Section 56836.03 shall meet the requirements of subdivision (b).

(d) For purposes of this section, “homeless child or youth” and “homeless children and youths” are defined in Section 11434a(2) of Title 42 of the United States Code.

(Amended by Stats. 2013, Ch. 491, Sec. 2. Effective January 1, 2014.)



48852

Every agency that places a child in a licensed children’s institution shall notify the local educational agency at the time a pupil is placed in a licensed children’s institution. As part of that notification, the placing agency shall provide any available information on immediate past educational placements to facilitate prompt transfer of records and appropriate educational placement. Nothing in this section shall be construed to prohibit prompt educational placement prior to notification.

(Added by Stats. 1998, Ch. 311, Sec. 1. Effective August 19, 1998.)



48852.5

(a) Pursuant to the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.), a local educational agency liaison for homeless children and youths designated pursuant to Section 11432(g)(1)(J)(ii) of Title 42 of the United States Code, shall ensure that public notice of the educational rights of homeless children and youths is disseminated in schools within the liaison’s local educational agency that provide services pursuant to the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.).

(b) For purposes of this section, “homeless children and youths” is defined in Section 11434a(2) of Title 42 of the United States Code.

(Added by Stats. 2013, Ch. 491, Sec. 3. Effective January 1, 2014.)



48853

(a) A pupil described in subdivision (a) of Section 48853.5 who is placed in a licensed children’s institution or foster family home shall attend programs operated by the local educational agency, unless one of the following applies:

(1) The pupil is entitled to remain in his or her school of origin pursuant to paragraph (1) of subdivision (d) of Section 48853.5.

(2) The pupil has an individualized education program requiring placement in a nonpublic, nonsectarian school or agency, or in another local educational agency.

(3) The parent or guardian, or other person holding the right to make educational decisions for the pupil pursuant to Section 361 or 726 of the Welfare and Institutions Code or Section 56055, determines that it is in the best interests of the pupil to be placed in another educational program, in which case the parent or guardian or other person holding the right to make educational decisions for the pupil shall provide a written statement that he or she has made that determination to the local educational agency. This statement shall include a declaration that the parent, guardian, or other person holding the right to make educational decisions for the pupil is aware of all of the following:

(A) The pupil has a right to attend a regular public school in the least restrictive environment.

(B) The alternate education program is a special education program, if applicable.

(C) The decision to unilaterally remove the pupil from the regular public school and to place the pupil in an alternate education program may not be financed by the local educational agency.

(D) Any attempt to seek reimbursement for the alternate education program may be at the expense of the parent, guardian, or other person holding the right to make educational decisions for the pupil.

(b) For purposes of ensuring a parent, guardian, or other person holding the right to make educational decisions for the pupil is aware of the information described in subparagraphs (A) to (D), inclusive, of paragraph (3) of subdivision (a), the local educational agency may provide him or her with that information in writing.

(c) Before any decision is made to place a pupil in a juvenile court school as defined by Section 48645.1, a community school as described in Sections 1981 and 48660, or other alternative educational setting, the parent or guardian, or person holding the right to make educational decisions for the pupil pursuant to Section 361 or 726 of the Welfare and Institutions Code or Section 56055, shall first consider placement in the regular public school.

(d) If any dispute arises as to the school placement of a pupil subject to this section, the pupil has the right to remain in his or her school of origin, as defined in subdivision (e) of Section 48853.5, pending resolution of the dispute. The dispute shall be resolved in accordance with the existing dispute resolution process available to any pupil served by the local educational agency.

(e) This section does not supersede other laws that govern pupil expulsion.

(f) This section does not supersede any other law governing the educational placement in a juvenile court school, as defined by Section 48645.1, of a pupil detained in a county juvenile hall, or committed to a county juvenile ranch, camp, forestry camp, or regional facility.

(g) Foster children living in emergency shelters, as referenced in the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.), may receive educational services at the emergency shelter as necessary for short periods of time for either of the following reasons:

(1) For health and safety emergencies.

(2) To provide temporary, special, and supplementary services to meet the child’s unique needs if a decision regarding whether it is in the child’s best interests to attend the school of origin cannot be made promptly, it is not practical to transport the child to the school of origin, and the child would otherwise not receive educational services.

The educational services may be provided at the shelter pending a determination by the person holding the right regarding the educational placement of the child.

(h) All educational and school placement decisions shall be made to ensure that the child is placed in the least restrictive educational programs and has access to academic resources, services, and extracurricular and enrichment activities that are available to all pupils. In all instances, educational and school placement decisions shall be based on the best interests of the child.

(Amended by Stats. 2013, Ch. 76, Sec. 38. Effective January 1, 2014.)



48853.5

(a) This section applies to a foster child. “Foster child” means a child who has been removed from his or her home pursuant to Section 309 of the Welfare and Institutions Code, is the subject of a petition filed under Section 300 or 602 of the Welfare and Institutions Code, or has been removed from his or her home and is the subject of a petition filed under Section 300 or 602 of the Welfare and Institutions Code.

(b) Each local educational agency shall designate a staff person as the educational liaison for foster children. In a school district that operates a foster children services program pursuant to Chapter 11.3 (commencing with Section 42920) of Part 24 of Division 3, the educational liaison shall be affiliated with the local foster children services program. The educational liaison shall do all of the following:

(1) Ensure and facilitate the proper educational placement, enrollment in school, and checkout from school of foster children.

(2) Assist foster children when transferring from one school to another school or from one school district to another school district in ensuring proper transfer of credits, records, and grades.

(c) If so designated by the superintendent of the local educational agency, the educational liaison shall notify a foster child’s attorney and the appropriate representative of the county child welfare agency of pending expulsion proceedings if the decision to recommend expulsion is a discretionary act, pending proceedings to extend a suspension until an expulsion decision is rendered if the decision to recommend expulsion is a discretionary act, and, if the foster child is an individual with exceptional needs, pending manifestation determinations pursuant to Section 1415(k) of Title 20 of the United States Code if the local educational agency has proposed a change in placement due to an act for which the decision to recommend expulsion is at the discretion of the principal or the district superintendent of schools.

(d) This section does not grant authority to the educational liaison that supersedes the authority granted under state and federal law to a parent or legal guardian retaining educational rights, a responsible adult appointed by the court to represent the child pursuant to Section 361 or 726 of the Welfare and Institutions Code, a surrogate parent, or a foster parent exercising the authority granted under Section 56055. The role of the educational liaison is advisory with respect to placement decisions and determination of the school of origin.

(e) (1) At the initial detention or placement, or any subsequent change in placement of a foster child, the local educational agency serving the foster child shall allow the foster child to continue his or her education in the school of origin for the duration of the jurisdiction of the court.

(2) If the jurisdiction of the court is terminated before the end of an academic year, the local educational agency shall allow a former foster child who is in kindergarten or any of grades 1 to 8, inclusive, to continue his or her education in the school of origin through the duration of the academic school year.

(3) (A) If the jurisdiction of the court is terminated while a foster child is in high school, the local educational agency shall allow the former foster child to continue his or her education in the school of origin through graduation.

(B) For purposes of this paragraph, a school district is not required to provide transportation to a former foster child who has an individualized education program that does not require transportation as a related service and who changes residence but remains in his or her school of origin pursuant to this paragraph, unless the individualized education program team determines that transportation is a necessary related service.

(4) To ensure that the foster child has the benefit of matriculating with his or her peers in accordance with the established feeder patterns of school districts, if the foster child is transitioning between school grade levels, the local educational agency shall allow the foster child to continue in the school district of origin in the same attendance area, or, if the foster child is transitioning to a middle school or high school, and the school designated for matriculation is in another school district, to the school designated for matriculation in that school district.

(5) Paragraphs (2), (3), and (4) do not require a school district to provide transportation services to allow a foster child to attend a school or school district, unless otherwise required under federal law. This paragraph does not prohibit a school district from, at its discretion, providing transportation services to allow a foster child to attend a school or school district.

(6) The educational liaison, in consultation with, and with the agreement of, the foster child and the person holding the right to make educational decisions for the foster child, may recommend, in accordance with the foster child’s best interests, that the foster child’s right to attend the school of origin be waived and the foster child be enrolled in a public school that pupils living in the attendance area in which the foster child resides are eligible to attend.

(7) Before making a recommendation to move a foster child from his or her school of origin, the educational liaison shall provide the foster child and the person holding the right to make educational decisions for the foster child with a written explanation stating the basis for the recommendation and how the recommendation serves the foster child’s best interest.

(8) (A) If the educational liaison, in consultation with the foster child and the person holding the right to make educational decisions for the foster child, agrees that the best interests of the foster child would best be served by his or her transfer to a school other than the school of origin, the foster child shall immediately be enrolled in the new school.

(B) The new school shall immediately enroll the foster child even if the foster child has outstanding fees, fines, textbooks, or other items or moneys due to the school last attended or is unable to produce clothing or records normally required for enrollment, such as previous academic records, medical records, including, but not limited to, records or other proof of immunization history pursuant to Chapter 1 (commencing with Section 120325) of Part 2 of Division 105 of the Health and Safety Code, proof of residency, other documentation, or school uniforms.

(C) Within two business days of the foster child’s request for enrollment, the educational liaison for the new school shall contact the school last attended by the foster child to obtain all academic and other records. The last school attended by the foster child shall provide all required records to the new school regardless of any outstanding fees, fines, textbooks, or other items or moneys owed to the school last attended. The educational liaison for the school last attended shall provide all records to the new school within two business days of receiving the request.

(9) If a dispute arises regarding the request of a foster child to remain in the school of origin, the foster child has the right to remain in the school of origin pending resolution of the dispute. The dispute shall be resolved in accordance with the existing dispute resolution process available to a pupil served by the local educational agency.

(10) The local educational agency and the county placing agency are encouraged to collaborate to ensure maximum use of available federal moneys, explore public-private partnerships, and access any other funding sources to promote the well-being of foster children through educational stability.

(11) It is the intent of the Legislature that this subdivision shall not supersede or exceed other laws governing special education services for eligible foster children.

(f) For purposes of this section, “school of origin” means the school that the foster child attended when permanently housed or the school in which the foster child was last enrolled. If the school the foster child attended when permanently housed is different from the school in which the foster child was last enrolled, or if there is some other school that the foster child attended with which the foster child is connected and that the foster child attended within the immediately preceding 15 months, the educational liaison, in consultation with, and with the agreement of, the foster child and the person holding the right to make educational decisions for the foster child, shall determine, in the best interests of the foster child, the school that shall be deemed the school of origin.

(g) This section does not supersede other law governing the educational placements in juvenile court schools, as described in Section 48645.1, by the juvenile court under Section 602 of the Welfare and Institutions Code.

(Amended by Stats. 2013, Ch. 76, Sec. 39. Effective January 1, 2014.)



48854

A licensed children’s institution or nonpublic, nonsectarian school, or agency may not require as a condition of placement that educational authority for a child, as defined in Section 48859 be designated to that institution, school, or agency.

(Added by Stats. 1998, Ch. 311, Sec. 1. Effective August 19, 1998.)



48856

A local educational agency shall invite at least one noneducational agency representative that has placement responsibility for a pupil residing in a licensed children’s institution to collaborate with the local educational agency in the monitoring of a placement in a nonpublic, nonsectarian school or agency.

(Added by Stats. 1998, Ch. 311, Sec. 1. Effective August 19, 1998.)



48859

For purposes of this chapter, the following terms have the following meanings:

(a) “County placing agency” means the county social services department or county probation department.

(b) “Educational authority” means an entity designated to represent the interests of a child for educational and related services.

(c) “Local educational agency” means a school district, a county office of education, a charter school participating as a member of a special education local plan area, or a special education local plan area.

(Amended by Stats. 2005, Ch. 639, Sec. 3. Effective January 1, 2006.)






CHAPTER 6 - Pupil Rights and Responsibilities

ARTICLE 1 - Suspension or Expulsion

48900

A pupil shall not be suspended from school or recommended for expulsion, unless the superintendent of the school district or the principal of the school in which the pupil is enrolled determines that the pupil has committed an act as defined pursuant to any of subdivisions (a) to (r), inclusive:

(a) (1) Caused, attempted to cause, or threatened to cause physical injury to another person.

(2) Willfully used force or violence upon the person of another, except in self-defense.

(b) Possessed, sold, or otherwise furnished a firearm, knife, explosive, or other dangerous object, unless, in the case of possession of an object of this type, the pupil had obtained written permission to possess the item from a certificated school employee, which is concurred in by the principal or the designee of the principal.

(c) Unlawfully possessed, used, sold, or otherwise furnished, or been under the influence of, a controlled substance listed in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code, an alcoholic beverage, or an intoxicant of any kind.

(d) Unlawfully offered, arranged, or negotiated to sell a controlled substance listed in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code, an alcoholic beverage, or an intoxicant of any kind, and either sold, delivered, or otherwise furnished to a person another liquid, substance, or material and represented the liquid, substance, or material as a controlled substance, alcoholic beverage, or intoxicant.

(e) Committed or attempted to commit robbery or extortion.

(f) Caused or attempted to cause damage to school property or private property.

(g) Stole or attempted to steal school property or private property.

(h) Possessed or used tobacco, or products containing tobacco or nicotine products, including, but not limited to, cigarettes, cigars, miniature cigars, clove cigarettes, smokeless tobacco, snuff, chew packets, and betel. However, this section does not prohibit use or possession by a pupil of his or her own prescription products.

(i) Committed an obscene act or engaged in habitual profanity or vulgarity.

(j) Unlawfully possessed or unlawfully offered, arranged, or negotiated to sell drug paraphernalia, as defined in Section 11014.5 of the Health and Safety Code.

(k) (1) Disrupted school activities or otherwise willfully defied the valid authority of supervisors, teachers, administrators, school officials, or other school personnel engaged in the performance of their duties.

(2) Except as provided in Section 48910, a pupil enrolled in kindergarten or any of grades 1 to 3, inclusive, shall not be suspended for any of the acts enumerated in this subdivision, and this subdivision shall not constitute grounds for a pupil enrolled in kindergarten or any of grades 1 to 12, inclusive, to be recommended for expulsion. This paragraph shall become inoperative on July 1, 2018, unless a later enacted statute that becomes operative before July 1, 2018, deletes or extends that date.

(l) Knowingly received stolen school property or private property.

(m) Possessed an imitation firearm. As used in this section, “imitation firearm” means a replica of a firearm that is so substantially similar in physical properties to an existing firearm as to lead a reasonable person to conclude that the replica is a firearm.

(n) Committed or attempted to commit a sexual assault as defined in Section 261, 266c, 286, 288, 288a, or 289 of the Penal Code or committed a sexual battery as defined in Section 243.4 of the Penal Code.

(o) Harassed, threatened, or intimidated a pupil who is a complaining witness or a witness in a school disciplinary proceeding for purposes of either preventing that pupil from being a witness or retaliating against that pupil for being a witness, or both.

(p) Unlawfully offered, arranged to sell, negotiated to sell, or sold the prescription drug Soma.

(q) Engaged in, or attempted to engage in, hazing. For purposes of this subdivision, “hazing” means a method of initiation or preinitiation into a pupil organization or body, whether or not the organization or body is officially recognized by an educational institution, which is likely to cause serious bodily injury or personal degradation or disgrace resulting in physical or mental harm to a former, current, or prospective pupil. For purposes of this subdivision, “hazing” does not include athletic events or school-sanctioned events.

(r) Engaged in an act of bullying. For purposes of this subdivision, the following terms have the following meanings:

(1)  “Bullying” means any severe or pervasive physical or verbal act or conduct, including communications made in writing or by means of an electronic act, and including one or more acts committed by a pupil or group of pupils as defined in Section 48900.2, 48900.3, or 48900.4, directed toward one or more pupils that has or can be reasonably predicted to have the effect of one or more of the following:

(A) Placing a reasonable pupil or pupils in fear of harm to that pupil’s or those pupils’ person or property.

(B) Causing a reasonable pupil to experience a substantially detrimental effect on his or her physical or mental health.

(C) Causing a reasonable pupil to experience substantial interference with his or her academic performance.

(D) Causing a reasonable pupil to experience substantial interference with his or her ability to participate in or benefit from the services, activities, or privileges provided by a school.

(2) (A) “Electronic act” means the creation and transmission originated on or off the schoolsite, by means of an electronic device, including, but not limited to, a telephone, wireless telephone, or other wireless communication device, computer, or pager, of a communication, including, but not limited to, any of the following:

(i) A message, text, sound, or image.

(ii) A post on a social network Internet Web site, including, but not limited to:

(I) Posting to or creating a burn page. “Burn page” means an Internet Web site created for the purpose of having one or more of the effects listed in paragraph (1).

(II) Creating a credible impersonation of another actual pupil for the purpose of having one or more of the effects listed in paragraph (1). “Credible impersonation” means to knowingly and without consent impersonate a pupil for the purpose of bullying the pupil and such that another pupil would reasonably believe, or has reasonably believed, that the pupil was or is the pupil who was impersonated.

(III) Creating a false profile for the purpose of having one or more of the effects listed in paragraph (1). “False profile” means a profile of a fictitious pupil or a profile using the likeness or attributes of an actual pupil other than the pupil who created the false profile.

(B) Notwithstanding paragraph (1) and subparagraph (A), an electronic act shall not constitute pervasive conduct solely on the basis that it has been transmitted on the Internet or is currently posted on the Internet.

(3) “Reasonable pupil” means a pupil, including, but not limited to, an exceptional needs pupil, who exercises average care, skill, and judgment in conduct for a person of his or her age, or for a person of his or her age with his or her exceptional needs.

(s) A pupil shall not be suspended or expelled for any of the acts enumerated in this section unless the act is related to a school activity or school attendance occurring within a school under the jurisdiction of the superintendent of the school district or principal or occurring within any other school district. A pupil may be suspended or expelled for acts that are enumerated in this section and related to a school activity or school attendance that occur at any time, including, but not limited to, any of the following:

(1) While on school grounds.

(2) While going to or coming from school.

(3) During the lunch period whether on or off the campus.

(4) During, or while going to or coming from, a school-sponsored activity.

(t) A pupil who aids or abets, as defined in Section 31 of the Penal Code, the infliction or attempted infliction of physical injury to another person may be subject to suspension, but not expulsion, pursuant to this section, except that a pupil who has been adjudged by a juvenile court to have committed, as an aider and abettor, a crime of physical violence in which the victim suffered great bodily injury or serious bodily injury shall be subject to discipline pursuant to subdivision (a).

(u) As used in this section, “school property” includes, but is not limited to, electronic files and databases.

(v) For a pupil subject to discipline under this section, a superintendent of the school district or principal may use his or her discretion to provide alternatives to suspension or expulsion that are age appropriate and designed to address and correct the pupil’s specific misbehavior as specified in Section 48900.5.

(w) It is the intent of the Legislature that alternatives to suspension or expulsion be imposed against a pupil who is truant, tardy, or otherwise absent from school activities.

(Amended by Stats. 2014, Ch. 660, Sec. 1. Effective January 1, 2015.)



48900.1

(a) The governing board of each school district may adopt a policy authorizing teachers to require the parent or guardian of a pupil who has been suspended by a teacher pursuant to Section 48910 for reasons specified in subdivision (i) or (k) of Section 48900, to attend a portion of a schoolday in the classroom of his or her child or ward. The policy shall take into account reasonable factors that may prevent compliance with a notice to attend. The attendance of the parent or guardian shall be limited to the class from which the pupil was suspended.

(b) The policy shall be adopted pursuant to the procedures set forth in Sections 35291 and 35291.5. Parents and guardians shall be notified of this policy prior to its implementation. A teacher shall apply any policy adopted pursuant to this section uniformly to all pupils within the classroom.

The adopted policy shall include the procedures that the district will follow to accomplish the following:

(1) Ensure that parents or guardians who attend school for the purposes of this section meet with the school administrator or his or her designee after completing the classroom visitation and before leaving the schoolsite.

(2) Contact parents or guardians who do not respond to the request to attend school pursuant to this section.

(c) If a teacher imposes the procedure pursuant to subdivision (a), the principal shall send a written notice to the parent or guardian stating that attendance by the parent or guardian is pursuant to law. This section shall apply only to a parent or guardian who is actually living with the pupil.

(d) A parent or guardian who has received a written notice pursuant to subdivision (c) shall attend class as specified in the written notice. The notice may specify that the attendance of the parent or guardian be on the day the pupil is scheduled to return to class, or within a reasonable period of time thereafter, as established by the policy of the board adopted pursuant to subdivision (a).

(Amended by Stats. 2004, Ch. 895, Sec. 9. Effective January 1, 2005.)



48900.2

In addition to the reasons specified in Section 48900, a pupil may be suspended from school or recommended for expulsion if the superintendent or the principal of the school in which the pupil is enrolled determines that the pupil has committed sexual harassment as defined in Section 212.5.

For the purposes of this chapter, the conduct described in Section 212.5 must be considered by a reasonable person of the same gender as the victim to be sufficiently severe or pervasive to have a negative impact upon the individual’s academic performance or to create an intimidating, hostile, or offensive educational environment. This section shall not apply to pupils enrolled in kindergarten and grades 1 to 3, inclusive.

(Added by Stats. 1992, Ch. 909, Sec. 2. Effective January 1, 1993.)



48900.3

In addition to the reasons set forth in Sections 48900 and 48900.2, a pupil in any of grades 4 to 12, inclusive, may be suspended from school or recommended for expulsion if the superintendent or the principal of the school in which the pupil is enrolled determines that the pupil has caused, attempted to cause, threatened to cause, or participated in an act of, hate violence, as defined in subdivision (e) of Section 233.

(Amended by Stats. 1999, Ch. 646, Sec. 25. Effective January 1, 2000.)



48900.4

In addition to the grounds specified in Sections 48900 and 48900.2, a pupil enrolled in any of grades 4 to 12, inclusive, may be suspended from school or recommended for expulsion if the superintendent or the principal of the school in which the pupil is enrolled determines that the pupil has intentionally engaged in harassment, threats, or intimidation, directed against school district personnel or pupils, that is sufficiently severe or pervasive to have the actual and reasonably expected effect of materially disrupting classwork, creating substantial disorder, and invading the rights of either school personnel or pupils by creating an intimidating or hostile educational environment.

(Amended by Stats. 2002, Ch. 643, Sec. 2. Effective January 1, 2003.)



48900.5

(a) Suspension, including supervised suspension as described in Section 48911.1, shall be imposed only when other means of correction fail to bring about proper conduct. A school district may document the other means of correction used and place that documentation in the pupil’s record, which may be accessed pursuant to Section 49069. However, a pupil, including an individual with exceptional needs, as defined in Section 56026, may be suspended, subject to Section 1415 of Title 20 of the United States Code, for any of the reasons enumerated in Section 48900 upon a first offense, if the principal or superintendent of schools determines that the pupil violated subdivision (a), (b), (c), (d), or (e) of Section 48900 or that the pupil’s presence causes a danger to persons.

(b) Other means of correction include, but are not limited to, the following:

(1) A conference between school personnel, the pupil’s parent or guardian, and the pupil.

(2) Referrals to the school counselor, psychologist, social worker, child welfare attendance personnel, or other school support service personnel for case management and counseling.

(3) Study teams, guidance teams, resource panel teams, or other intervention-related teams that assess the behavior, and develop and implement individualized plans to address the behavior in partnership with the pupil and his or her parents.

(4) Referral for a comprehensive psychosocial or psychoeducational assessment, including for purposes of creating an individualized education program, or a plan adopted pursuant to Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794(a)).

(5) Enrollment in a program for teaching prosocial behavior or anger management.

(6) Participation in a restorative justice program.

(7) A positive behavior support approach with tiered interventions that occur during the schoolday on campus.

(8) After-school programs that address specific behavioral issues or expose pupils to positive activities and behaviors, including, but not limited to, those operated in collaboration with local parent and community groups.

(9) Any of the alternatives described in Section 48900.6.

(Amended by Stats. 2012, Ch. 425, Sec. 3. Effective January 1, 2013.)



48900.6

As part of or instead of disciplinary action prescribed by this article, the principal of a school, the principal’s designee, the superintendent of schools, or the governing board may require a pupil to perform community service on school grounds or, with written permission of the parent or guardian of the pupil, off school grounds, during the pupil’s nonschool hours. For the purposes of this section, “community service” may include, but is not limited to, work performed in the community or on school grounds in the areas of outdoor beautification, community or campus betterment, and teacher, peer, or youth assistance programs. This section does not apply if a pupil has been suspended, pending expulsion, pursuant to Section 48915. However, this section applies if the recommended expulsion is not implemented or is, itself, suspended by stipulation or other administrative action.

(Amended (as amended by Stats. 1995, Ch. 972) by Stats. 2000, Ch. 225, Sec. 1. Effective January 1, 2001.)



48900.7

(a) In addition to the reasons specified in Sections 48900, 48900.2, 48900.3, and 48900.4, a pupil may be suspended from school or recommended for expulsion if the superintendent or the principal of the school in which the pupil is enrolled determines that the pupil has made terroristic threats against school officials or school property, or both.

(b) For the purposes of this section, “terroristic threat” shall include any statement, whether written or oral, by a person who willfully threatens to commit a crime which will result in death, great bodily injury to another person, or property damage in excess of one thousand dollars ($1,000), with the specific intent that the statement is to be taken as a threat, even if there is no intent of actually carrying it out, which, on its face and under the circumstances in which it is made, is so unequivocal, unconditional, immediate, and specific as to convey to the person threatened, a gravity of purpose and an immediate prospect of execution of the threat, and thereby causes that person reasonably to be in sustained fear for his or her own safety or for his or her immediate family’s safety, or for the protection of school district property, or the personal property of the person threatened or his or her immediate family.

(Added by Stats. 1997, Ch. 405, Sec. 1. Effective January 1, 1998.)



48900.8

For purposes of notification to parents, and for the reporting of expulsion or suspension offenses to the department, each school district shall specifically identify, by offense committed, in all appropriate official records of a pupil each suspension or expulsion of that pupil for the commission of any of the offenses set forth in Section 48900, 48900.2, 48900.3, 48900.4, 48900.7, or 48915.

(Amended by Stats. 2005, Ch. 677, Sec. 33. Effective October 7, 2005.)



48900.9

(a) The superintendent of a school district, the principal of a school, or the principal’s designee may refer a victim of, witness to, or other pupil affected by, an act of bullying, as defined in paragraph (1) of subdivision (r) of Section 48900, committed on or after January 1, 2015, to the school counselor, school psychologist, social worker, child welfare attendance personnel, school nurse, or other school support service personnel for case management, counseling, and participation in a restorative justice program, as appropriate.

(b) A student who has engaged in an act of bullying, as defined in paragraph (1) of subdivision (r) of Section 48900, may also be referred to the school counselor, school psychologist, social worker, child welfare attendance personnel, or other school support service personnel for case management and counseling, or for participation in a restorative justice program, pursuant to Section 48900.5.

(Added by Stats. 2014, Ch. 229, Sec. 1. Effective January 1, 2015.)



48901

(a)  No school shall permit the smoking or use of tobacco, or any product containing tobacco or nicotine products, by pupils of the school while the pupils are on campus, or while attending school-sponsored activities or while under the supervision and control of school district employees.

(b) The governing board of any school district maintaining a high school shall take all steps it deems practical to discourage high school students from smoking.

(Amended by Stats. 1986, Ch. 1136, Sec. 2.)



48901.5

(a) The governing board of each school district, or its designee, may regulate the possession or use of any electronic signaling device that operates through the transmission or receipt of radio waves, including, but not limited to, paging and signaling equipment, by pupils of the school district while the pupils are on campus, while attending school-sponsored activities, or while under the supervision and control of school district employees.

(b) No pupil shall be prohibited from possessing or using an electronic signaling device that is determined by a licensed physician and surgeon to be essential for the health of the pupil and use of which is limited to purposes related to the health of the pupil.

(Amended by Stats. 2002, Ch. 253, Sec. 2. Effective January 1, 2003.)



48902

(a) The principal of a school or the principal’s designee shall, before the suspension or expulsion of any pupil, notify the appropriate law enforcement authorities of the county or city in which the school is situated, of any acts of the pupil that may violate Section 245 of the Penal Code.

(b) The principal of a school or the principal’s designee shall, within one schoolday after suspension or expulsion of any pupil, notify, by telephone or any other appropriate method chosen by the school, the appropriate law enforcement authorities of the county or the school district in which the school is situated of any acts of the pupil that may violate subdivision (c) or (d) of Section 48900.

(c) Notwithstanding subdivision (b), the principal of a school or the principal’s designee shall notify the appropriate law enforcement authorities of the county or city in which the school is located of any acts of a pupil that may involve the possession or sale of narcotics or of a controlled substance or a violation of Section 626.9 or 626.10 of the Penal Code. The principal of a school or the principal’s designee shall report any act specified in paragraph (1) or (5) of subdivision (c) of Section 48915 committed by a pupil or nonpupil on a schoolsite to the city police or county sheriff with jurisdiction over the school and the school security department or the school police department, as applicable.

(d) A principal, the principal’s designee, or any other person reporting a known or suspected act described in subdivision (a) or (b) is not civilly or criminally liable as a result of making any report authorized by this article unless it can be proven that a false report was made and that the person knew the report was false or the report was made with reckless disregard for the truth or falsity of the report.

(e) The principal of a school or the principal’s designee reporting a criminal act committed by a schoolage individual with exceptional needs, as defined in Section 56026, shall ensure that copies of the special education and disciplinary records of the pupil are transmitted, as described in Section 1415(k)(6) of Title 20 of the United States Code, for consideration by the appropriate authorities to whom he or she reports the criminal act. Any copies of the pupil’s special education and disciplinary records may be transmitted only to the extent permissible under the federal Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Sec. 1232g et seq.).

(Amended by Stats. 2013, Ch. 76, Sec. 41. Effective January 1, 2014.)



48903

(a) Except as provided in subdivision (g) of Section 48911 and in Section 48912, the total number of days for which a pupil may be suspended from school shall not exceed 20 schooldays in any school year, unless for purposes of adjustment, a pupil enrolls in or is transferred to another regular school, an opportunity school or class, or a continuation education school or class, in which case the total number of schooldays for which the pupil may be suspended shall not exceed 30 days in any school year.

(b) For the purposes of this section, a school district may count suspensions that occur while a pupil is enrolled in another school district toward the maximum number of days for which a pupil may be suspended in any school year.

(Amended by Stats. 1998, Ch. 527, Sec. 1. Effective January 1, 1999.)



48904

(a) (1) Notwithstanding Section 1714.1 of the Civil Code, the parent or guardian of any minor whose willful misconduct results in injury or death to any pupil or any person employed by, or performing volunteer services for, a school district or private school or who willfully cuts, defaces, or otherwise injures in any way any property, real or personal, belonging to a school district or private school, or personal property of any school employee, shall be liable for all damages so caused by the minor. The liability of the parent or guardian shall not exceed ten thousand dollars ($10,000), adjusted annually for inflation. The parent or guardian shall be liable also for the amount of any reward not exceeding ten thousand dollars ($10,000), adjusted annually for inflation, paid pursuant to Section 53069.5 of the Government Code. The parent or guardian of a minor shall be liable to a school district or private school for all property belonging to the school district or private school loaned to the minor and not returned upon demand of an employee of the school district or private school authorized to make the demand.

(2) The Superintendent annually shall compute an adjustment of the liability limits prescribed by this subdivision to reflect the percentage change in the average annual value of the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as published by the United States Department of Commerce for the 12-month period ending in the prior fiscal year. The annual adjustment shall be rounded to the nearest one hundred dollars ($100).

(b) (1) Any school district or private school whose real or personal property has been willfully cut, defaced, or otherwise injured, or whose property is loaned to a pupil and willfully not returned upon demand of an employee of the school district or private school authorized to make the demand may, after affording the pupil his or her due process rights, withhold the grades, diploma, and transcripts of the pupil responsible for the damage until the pupil or the pupil’s parent or guardian has paid for the damages thereto, as provided in subdivision (a).

(2) The school district or private school shall notify the parent or guardian of the pupil in writing of the pupil’s alleged misconduct before withholding the pupil’s grades, diploma, or transcripts pursuant to this subdivision. When the minor and parent are unable to pay for the damages, or to return the property, the school district or private school shall provide a program of voluntary work for the minor in lieu of the payment of monetary damages. Upon completion of the voluntary work, the grades, diploma, and transcripts of the pupil shall be released.

(3) The governing board of each school district or governing body of each private school shall establish rules and regulations governing procedures for the implementation of this subdivision. The procedures shall conform to, but are not necessarily limited to, those procedures established in this code for the expulsion of pupils.

(Amended by Stats. 2012, Ch. 589, Sec. 10. Effective January 1, 2013.)



48904.3

(a) Upon receiving notice that a school district has withheld the grades, diploma, or transcripts of any pupil pursuant to Section 48904, any school district to which the pupil has transferred shall likewise withhold the grades, diploma, or transcripts of the pupil as authorized by that section, until the time that it receives notice, from the district that initiated the decision to withhold, that the decision has been rescinded under the terms of that section.

(b) Any school district that has decided to withhold a pupil’s grades, diploma, or transcripts pursuant to Section 48904 shall, upon receiving notice that the pupil has transferred to any school district in this state, notify the parent or guardian of the pupil in writing that the decision to withhold will be enforced as specified in subdivision (a).

(c) For purposes of this section and Section 48904, “school district” is defined to include any county superintendent of schools.

(d) This section and Section 48904 shall also apply to the state special schools, as described in subdivision (a) of Section 48927.

(Amended by Stats. 2002, Ch. 492, Sec. 2. Effective January 1, 2003.)



48905

An employee of a school district whose person or property is injured or damaged by the willful misconduct of a pupil who attends school in such district, when the employee or the employee’s property is (1) located on property owned by the district, (2) being transported to or from an activity sponsored by the district or a school within the district, (3) present at an activity sponsored by such district or school, or (4) otherwise injured or damaged in retaliation for acts lawfully undertaken by the employee in execution of the employee’s duties, may request the school district to pursue legal action against the pupil who caused the injury or damage, or the pupil’s parent or guardian pursuant to Section 48904.

(Repealed and added by Stats. 1983, Ch. 498, Sec. 91. Effective July 28, 1983.)



48906

When a principal or other school official releases a minor pupil to a peace officer for the purpose of removing the minor from the school premises, the school official shall take immediate steps to notify the parent, guardian, or responsible relative of the minor regarding the release of the minor to the officer, and regarding the place to which the minor is reportedly being taken, except when a minor has been taken into custody as a victim of suspected child abuse, as defined in Section 11165.6 of the Penal Code, or pursuant to Section 305 of the Welfare and Institutions Code. In those cases, the school official shall provide the peace officer with the address and telephone number of the minor’s parent or guardian. The peace officer shall take immediate steps to notify the parent, guardian, or responsible relative of the minor that the minor is in custody and the place where he or she is being held. If the officer has a reasonable belief that the minor would be endangered by a disclosure of the place where the minor is being held, or that the disclosure would cause the custody of the minor to be disturbed, the officer may refuse to disclose the place where the minor is being held for a period not to exceed 24 hours. The officer shall, however, inform the parent, guardian, or responsible relative whether the child requires and is receiving medical or other treatment. The juvenile court shall review any decision not to disclose the place where the minor is being held at a subsequent detention hearing.

(Amended by Stats. 2005, Ch. 279, Sec. 1. Effective January 1, 2006.)



48907

(a) Pupils of the public schools, including charter schools, shall have the right to exercise freedom of speech and of the press including, but not limited to, the use of bulletin boards, the distribution of printed materials or petitions, the wearing of buttons, badges, and other insignia, and the right of expression in official publications, whether or not the publications or other means of expression are supported financially by the school or by use of school facilities, except that expression shall be prohibited which is obscene, libelous, or slanderous. Also prohibited shall be material that so incites pupils as to create a clear and present danger of the commission of unlawful acts on school premises or the violation of lawful school regulations, or the substantial disruption of the orderly operation of the school.

(b) The governing board or body of each school district or charter school and each county board of education shall adopt rules and regulations in the form of a written publications code, which shall include reasonable provisions for the time, place, and manner of conducting such activities within its respective jurisdiction.

(c) Pupil editors of official school publications shall be responsible for assigning and editing the news, editorial, and feature content of their publications subject to the limitations of this section. However, it shall be the responsibility of a journalism adviser or advisers of pupil publications within each school to supervise the production of the pupil staff, to maintain professional standards of English and journalism, and to maintain the provisions of this section.

(d) There shall be no prior restraint of material prepared for official school publications except insofar as it violates this section. School officials shall have the burden of showing justification without undue delay prior to a limitation of pupil expression under this section.

(e) “Official school publications” refers to material produced by pupils in the journalism, newspaper, yearbook, or writing classes and distributed to the student body either free or for a fee.

(f) This section does not prohibit or prevent the governing board or body of a school district or charter school from adopting otherwise valid rules and regulations relating to oral communication by pupils upon the premises of each school.

(g) An employee shall not be dismissed, suspended, disciplined, reassigned, transferred, or otherwise retaliated against solely for acting to protect a pupil engaged in the conduct authorized under this section, or refusing to infringe upon conduct that is protected by this section, the First Amendment to the United States Constitution, or Section 2 of Article I of the California Constitution.

(Amended by Stats. 2010, Ch. 142, Sec. 2. Effective January 1, 2011.)



48908

All pupils shall comply with the regulations, pursue the required course of study, and submit to the authority of the teachers of the schools.

(Repealed and added by Stats. 1983, Ch. 498, Sec. 91. Effective July 28, 1983.)



48909

When a petition is requested in juvenile court or a complaint is filed in any court alleging that a minor of compulsory school attendance age or any pupil currently enrolled in a public school in a grade to and including grade 12 is a person who (a) has used, sold, or possessed narcotics or other hallucinogenic drugs or substances; (b) has inhaled or breathed the fumes of, or ingested any poison classified as such in Section 4160 of the Business and Professions Code; or (c) has committed felonious assault, homicide, or rape the district attorney may, within 48 hours, provide written notice to the superintendent of the school district of attendance, notwithstanding the provisions of Section 827 of the Welfare and Institutions Code, and to the pupil’s parent or guardian.

(Amended by Stats. 1991, Ch. 1202, Sec. 1.)



48910

(a) A teacher may suspend any pupil from class, for any of the acts enumerated in Section 48900, for the day of the suspension and the day following. The teacher shall immediately report the suspension to the principal of the school and send the pupil to the principal or the designee of the principal for appropriate action. If that action requires the continued presence of the pupil at the schoolsite, the pupil shall be under appropriate supervision, as defined in policies and related regulations adopted by the governing board of the school district. As soon as possible, the teacher shall ask the parent or guardian of the pupil to attend a parent-teacher conference regarding the suspension. If practicable, a school counselor or a school psychologist may attend the conference. A school administrator shall attend the conference if the teacher or the parent or guardian so requests. The pupil shall not be returned to the class from which he or she was suspended, during the period of the suspension, without the concurrence of the teacher of the class and the principal.

(b) A pupil suspended from a class shall not be placed in another regular class during the period of suspension. However, if the pupil is assigned to more than one class per day this subdivision shall apply only to other regular classes scheduled at the same time as the class from which the pupil was suspended.

(c) A teacher may also refer a pupil, for any of the acts enumerated in Section 48900, to the principal or the designee of the principal for consideration of a suspension from the school.

(Amended by Stats. 2004, Ch. 895, Sec. 10. Effective January 1, 2005.)



48911

(a) The principal of the school, the principal’s designee, or the district superintendent of schools may suspend a pupil from the school for any of the reasons enumerated in Section 48900, and pursuant to Section 48900.5, for no more than five consecutive schooldays.

(b) Suspension by the principal, the principal’s designee, or the district superintendent of schools shall be preceded by an informal conference conducted by the principal, the principal’s designee, or the district superintendent of schools between the pupil and, whenever practicable, the teacher, supervisor, or school employee who referred the pupil to the principal, the principal’s designee, or the district superintendent of schools. At the conference, the pupil shall be informed of the reason for the disciplinary action and the evidence against him or her, and shall be given the opportunity to present his or her version and evidence in his or her defense.

(c) A principal, the principal’s designee, or the district superintendent of schools may suspend a pupil without affording the pupil an opportunity for a conference only if the principal, the principal’s designee, or the district superintendent of schools determines that an emergency situation exists. “Emergency situation,” as used in this article, means a situation determined by the principal, the principal’s designee, or the district superintendent of schools to constitute a clear and present danger to the life, safety, or health of pupils or school personnel. If a pupil is suspended without a conference before suspension, both the parent and the pupil shall be notified of the pupil’s right to a conference and the pupil’s right to return to school for the purpose of a conference. The conference shall be held within two schooldays, unless the pupil waives this right or is physically unable to attend for any reason, including, but not limited to, incarceration or hospitalization. The conference shall then be held as soon as the pupil is physically able to return to school for the conference.

(d) At the time of suspension, a school employee shall make a reasonable effort to contact the pupil’s parent or guardian in person or by telephone. If a pupil is suspended from school, the parent or guardian shall be notified in writing of the suspension.

(e) A school employee shall report the suspension of the pupil, including the cause for the suspension, to the governing board of the school district or to the district superintendent of schools in accordance with the regulations of the governing board of the school district.

(f) The parent or guardian of a pupil shall respond without delay to a request from school officials to attend a conference regarding his or her child’s behavior.

No penalties shall be imposed on a pupil for failure of the pupil’s parent or guardian to attend a conference with school officials. Reinstatement of the suspended pupil shall not be contingent upon attendance by the pupil’s parent or guardian at the conference.

(g) In a case where expulsion from a school or suspension for the balance of the semester from continuation school is being processed by the governing board of the school district, the district superintendent of schools or other person designated by the district superintendent of schools in writing may extend the suspension until the governing board of the school district has rendered a decision in the action. However, an extension may be granted only if the district superintendent of schools or the district superintendent’s designee has determined, following a meeting in which the pupil and the pupil’s parent or guardian are invited to participate, that the presence of the pupil at the school or in an alternative school placement would cause a danger to persons or property or a threat of disrupting the instructional process. If the pupil is a foster child, as defined in Section 48853.5, the district superintendent of schools or the district superintendent’s designee, including, but not limited to, the educational liaison for the school district, shall also invite the pupil’s attorney and an appropriate representative of the county child welfare agency to participate in the meeting. If the pupil or the pupil’s parent or guardian has requested a meeting to challenge the original suspension pursuant to Section 48914, the purpose of the meeting shall be to decide upon the extension of the suspension order under this section and may be held in conjunction with the initial meeting on the merits of the suspension.

(h) For purposes of this section, a “principal’s designee” is one or more administrators at the schoolsite specifically designated by the principal, in writing, to assist with disciplinary procedures.

In the event that there is not an administrator in addition to the principal at the schoolsite, a certificated person at the schoolsite may be specifically designated by the principal, in writing, as a “principal’s designee,” to assist with disciplinary procedures. The principal may designate only one person at a time as the principal’s primary designee for the school year.

An additional person meeting the requirements of this subdivision may be designated by the principal, in writing, to act for purposes of this article when both the principal and the principal’s primary designee are absent from the schoolsite. The name of the person, and the names of any person or persons designated as “principal’s designee,” shall be on file in the principal’s office.

This section is not an exception to, nor does it place any limitation on, Section 48903.

(Amended by Stats. 2013, Ch. 76, Sec. 42. Effective January 1, 2014.)



48911.1

(a) A pupil suspended from a school for any of the reasons enumerated in Sections 48900 and 48900.2 may be assigned, by the principal or the principal’s designee, to a supervised suspension classroom for the entire period of suspension if the pupil poses no imminent danger or threat to the campus, pupils, or staff, or if an action to expel the pupil has not been initiated.

(b) Pupils assigned to a supervised suspension classroom shall be separated from other pupils at the schoolsite for the period of suspension in a separate classroom, building, or site for pupils under suspension.

(c) School districts may continue to claim apportionments for each pupil assigned to and attending a supervised suspension classroom provided as follows:

(1) The supervised suspension classroom is staffed as otherwise provided by law.

(2) Each pupil has access to appropriate counseling services.

(3) The supervised suspension classroom promotes completion of schoolwork and tests missed by the pupil during the suspension.

(4) Each pupil is responsible for contacting his or her teacher or teachers to receive assignments to be completed while the pupil is assigned to the supervised suspension classroom. The teacher shall provide all assignments and tests that the pupil will miss while suspended. If no classroom work is assigned, the person supervising the suspension classroom shall assign schoolwork.

(d) At the time a pupil is assigned to a supervised suspension classroom, a school employee shall notify, in person or by telephone, the pupil’s parent or guardian. Whenever a pupil is assigned to a supervised suspension classroom for longer than one class period, a school employee shall notify, in writing, the pupil’s parent or guardian.

(e) This section does not place any limitation on a school district’s ability to transfer a pupil to an opportunity school or class or a continuation education school or class.

(f) Apportionments claimed by a school district for pupils assigned to supervised suspension shall be used specifically to mitigate the cost of implementing this section.

(Added by Stats. 1994, Ch. 1016, Sec. 2. Effective January 1, 1995.)



48911.2

(a) If the number of pupils suspended from school during the prior school year exceeded 30 percent of the school’s enrollment, the school should consider doing at least one of the following:

(1) Implement the supervised suspension program described in Section 48911.1.

(2) Implement an alternative to the school’s off-campus suspension program, which involves a progressive discipline approach that occurs during the schoolday on campus, using any of the following activities:

(A) Conferences between the school staff, parents, and pupils.

(B) Referral to the school counselor, psychologist, child welfare attendance personnel, or other school support service staff.

(C) Detention.

(D) Study teams, guidance teams, resource panel teams, or other assessment-related teams.

(b) At the end of the academic year, the school may report to the district superintendent in charge of school support services, or other comparable administrator if that position does not exist, on the rate of reduction in the school’s off-campus suspensions and the plan or activities used to comply with subdivision (a).

(c) It is the intent of the Legislature to encourage schools that choose to implement this section to examine alternatives to off-campus suspensions that lead to resolution of pupil misconduct without sending pupils off campus. Schools that use this section should not be precluded from suspending pupils to an off-campus site.

(Added by Stats. 1994, Ch. 1016, Sec. 3. Effective January 1, 1995.)



48911.5

The site principal of a contracting nonpublic, nonsectarian school providing services to individuals with exceptional needs under Sections 56365 and 56366, shall have the same duties and responsibilities with respect to the suspension of pupils with previously identified exceptional needs prescribed for the suspension of pupils under Section 48911.

(Added by Stats. 1985, Ch. 907, Sec. 3. Effective September 23, 1985.)



48912

(a) The governing board may suspend a pupil from school for any of the acts enumerated in Section 48900 for any number of schooldays within the limits prescribed by Section 48903.

(b) Notwithstanding the provisions of Section 35145 of this code and Section 54950 of the Government Code, the governing board of a school district shall, unless a request has been made to the contrary, hold closed sessions if the board is considering the suspension of, disciplinary action against, or any other action against, except expulsion, any pupil, if a public hearing upon that question would lead to the giving out of information concerning a school pupil which would be in violation of Article 5 (commencing with Section 49073) of Chapter 6.5.

(c) Before calling a closed session to consider these matters, the governing board shall, in writing, by registered or certified mail or by personal service, notify the pupil and the pupil’s parent or guardian, or the pupil if the pupil is an adult, of the intent of the governing board to call and hold a closed session. Unless the pupil or the pupil’s parent or guardian shall, in writing, within 48 hours after receipt of the written notice of the board’s intention, request that the hearing be held as a public meeting, the hearing to consider these matters shall be conducted by the governing board in closed session. In the event that a written request is served upon the clerk or secretary of the governing board, the meeting shall be public, except that any discussion at that meeting which may be in conflict with the right to privacy of any pupil other than the pupil requesting the public meeting, shall be in closed session.

(Amended by Stats. 1992, Ch. 1360, Sec. 4. Effective January 1, 1993.)



48912.5

The governing board of a school district may suspend a pupil enrolled in a continuation school or class for a period not longer than the remainder of the semester if any of the acts enumerated in Section 48900 occurred. The suspension shall meet the requirements of Section 48915.

(Added by Stats. 1983, Ch. 498, Sec. 91. Effective July 28, 1983.)



48913

The teacher of any class from which a pupil is suspended may require the suspended pupil to complete any assignments and tests missed during the suspension.

(Repealed and added by Stats. 1983, Ch. 498, Sec. 91. Effective July 28, 1983.)



48914

Each school district is authorized to establish a policy that permits school officials to conduct a meeting with the parent or guardian of a suspended pupil to discuss the causes, the duration, the school policy involved, and other matters pertinent to the suspension.

(Amended by Stats. 1987, Ch. 134, Sec. 6. Effective July 7, 1987.)



48915

(a) (1) Except as provided in subdivisions (c) and (e), the principal or the superintendent of schools shall recommend the expulsion of a pupil for any of the following acts committed at school or at a school activity off school grounds, unless the principal or superintendent determines that expulsion should not be recommended under the circumstances or that an alternative means of correction would address the conduct:

(A) Causing serious physical injury to another person, except in self-defense.

(B) Possession of any knife or other dangerous object of no reasonable use to the pupil.

(C) Unlawful possession of any controlled substance listed in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code, except for either of the following:

(i) The first offense for the possession of not more than one avoirdupois ounce of marijuana, other than concentrated cannabis.

(ii) The possession of over-the-counter medication for use by the pupil for medical purposes or medication prescribed for the pupil by a physician.

(D) Robbery or extortion.

(E) Assault or battery, as defined in Sections 240 and 242 of the Penal Code, upon any school employee.

(2) If the principal or the superintendent of schools makes a determination as described in paragraph (1), he or she is encouraged to do so as quickly as possible to ensure that the pupil does not lose instructional time.

(b) Upon recommendation by the principal or the superintendent of schools, or by a hearing officer or administrative panel appointed pursuant to subdivision (d) of Section 48918, the governing board of a school district may order a pupil expelled upon finding that the pupil committed an act listed in paragraph (1) of subdivision (a) or in subdivision (a), (b), (c), (d), or (e) of Section 48900. A decision to expel a pupil for any of those acts shall be based on a finding of one or both of the following:

(1) Other means of correction are not feasible or have repeatedly failed to bring about proper conduct.

(2) Due to the nature of the act, the presence of the pupil causes a continuing danger to the physical safety of the pupil or others.

(c) The principal or superintendent of schools shall immediately suspend, pursuant to Section 48911, and shall recommend expulsion of a pupil that he or she determines has committed any of the following acts at school or at a school activity off school grounds:

(1) Possessing, selling, or otherwise furnishing a firearm. This subdivision does not apply to an act of possessing a firearm if the pupil had obtained prior written permission to possess the firearm from a certificated school employee, which is concurred in by the principal or the designee of the principal. This subdivision applies to an act of possessing a firearm only if the possession is verified by an employee of a school district. The act of possessing an imitation firearm, as defined in subdivision (m) of Section 48900, is not an offense for which suspension or expulsion is mandatory pursuant to this subdivision and subdivision (d), but it is an offense for which suspension, or expulsion pursuant to subdivision (e), may be imposed.

(2) Brandishing a knife at another person.

(3) Unlawfully selling a controlled substance listed in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code.

(4) Committing or attempting to commit a sexual assault as defined in subdivision (n) of Section 48900 or committing a sexual battery as defined in subdivision (n) of Section 48900.

(5) Possession of an explosive.

(d) The governing board of a school district shall order a pupil expelled upon finding that the pupil committed an act listed in subdivision (c), and shall refer that pupil to a program of study that meets all of the following conditions:

(1) Is appropriately prepared to accommodate pupils who exhibit discipline problems.

(2) Is not provided at a comprehensive middle, junior, or senior high school, or at any elementary school.

(3) Is not housed at the schoolsite attended by the pupil at the time of suspension.

(e) Upon recommendation by the principal or the superintendent of schools, or by a hearing officer or administrative panel appointed pursuant to subdivision (d) of Section 48918, the governing board of a school district may order a pupil expelled upon finding that the pupil, at school or at a school activity off of school grounds violated subdivision (f), (g), (h), (i), (j), (k), (l), or (m) of Section 48900, or Section 48900.2, 48900.3, or 48900.4, and either of the following:

(1) That other means of correction are not feasible or have repeatedly failed to bring about proper conduct.

(2) That due to the nature of the violation, the presence of the pupil causes a continuing danger to the physical safety of the pupil or others.

(f) The governing board of a school district shall refer a pupil who has been expelled pursuant to subdivision (b) or (e) to a program of study that meets all of the conditions specified in subdivision (d). Notwithstanding this subdivision, with respect to a pupil expelled pursuant to subdivision (e), if the county superintendent of schools certifies that an alternative program of study is not available at a site away from a comprehensive middle, junior, or senior high school, or an elementary school, and that the only option for placement is at another comprehensive middle, junior, or senior high school, or another elementary school, the pupil may be referred to a program of study that is provided at a comprehensive middle, junior, or senior high school, or at an elementary school.

(g) As used in this section, “knife” means any dirk, dagger, or other weapon with a fixed, sharpened blade fitted primarily for stabbing, a weapon with a blade fitted primarily for stabbing, a weapon with a blade longer than 31/2 inches, a folding knife with a blade that locks into place, or a razor with an unguarded blade.

(h) As used in this section, the term “explosive” means “destructive device” as described in Section 921 of Title 18 of the United States Code.

(Amended by Stats. 2012, Ch. 431, Sec. 3. Effective January 1, 2013.)



48915.01

If the governing board of a school district has established a community day school pursuant to Section 48661 on the same site as a comprehensive middle, junior, or senior high school, or at any elementary school, the governing board does not have to meet the condition in paragraph (2) of subdivision (d) of Section 48915 when the board, pursuant to subdivision (f) of Section 48915, refers a pupil to a program of study and that program of study is at the community day school. All the other conditions of subdivision (d) of Section 48915 are applicable to the referral as required by subdivision (f) of Section 48915.

(Added by Stats. 1996, Ch. 937, Sec. 3. Effective September 26, 1996.)



48915.1

(a) If the governing board of a school district receives a request from an individual who has been expelled from another school district for an act other than those described in subdivision (a) or (c) of Section 48915, for enrollment in a school maintained by the school district, the board shall hold a hearing to determine whether that individual poses a continuing danger either to the pupils or employees of the school district. The hearing and notice shall be conducted in accordance with the rules and regulations governing procedures for the expulsion of pupils as described in Section 48918. A school district may request information from another school district regarding a recommendation for expulsion or the expulsion of an applicant for enrollment. The school district receiving the request shall respond to the request with all deliberate speed but shall respond no later than five working days from the date of the receipt of the request.

(b) If a pupil has been expelled from his or her previous school for an act other than those listed in subdivision (a) or (c) of Section 48915, the parent, guardian, or pupil, if the pupil is emancipated or otherwise legally of age, shall, upon enrollment, inform the receiving school district of his or her status with the previous school district. If this information is not provided to the school district and the school district later determines the pupil was expelled from the previous school, the lack of compliance shall be recorded and discussed in the hearing required pursuant to subdivision (a).

(c) The governing board of a school district may make a determination to deny enrollment to an individual who has been expelled from another school district for an act other than those described in subdivision (a) or (c) of Section 48915, for the remainder of the expulsion period after a determination has been made, pursuant to a hearing, that the individual poses a potential danger to either the pupils or employees of the school district.

(d) The governing board of a school district, when making its determination whether to enroll an individual who has been expelled from another school district for these acts, may consider the following options:

(1) Deny enrollment.

(2) Permit enrollment.

(3) Permit conditional enrollment in a regular school program or another educational program.

(e) Notwithstanding any other provision of law, the governing board of a school district, after a determination has been made, pursuant to a hearing, that an individual expelled from another school district for an act other than those described in subdivision (a) or (c) of Section 48915 does not pose a danger to either the pupils or employees of the school district, shall permit the individual to enroll in a school in the school district during the term of the expulsion, provided that he or she, subsequent to the expulsion, either has established legal residence in the school district, pursuant to Section 48200, or has enrolled in the school pursuant to an interdistrict agreement executed between the affected school districts pursuant to Chapter 5 (commencing with Section 46600).

(Amended by Stats. 1996, Ch. 937, Sec. 4. Effective September 26, 1996.)



48915.2

(a) A pupil expelled from school for any of the offenses listed in subdivision (a) or (c) of Section 48915, shall not be permitted to enroll in any other school or school district during the period of expulsion unless it is a county community school pursuant to subdivision (c) of Section 1981, or a juvenile court school, as described in Section 48645.1, or a community day school pursuant to Article 3 (commencing with Section 48660) of Chapter 4 of Part 27.

(b) After a determination has been made, pursuant to a hearing under Section 48918, that an individual expelled from another school district for any act described in subdivision (a) or (c) of Section 48915 does not pose a danger to either the pupils or employees of the school district, the governing board of a school district may permit the individual to enroll in the school district after the term of expulsion, subject to one of the following conditions:

(1) He or she has established legal residence in the school district, pursuant to Section 48200.

(2) He or she is enrolled in the school pursuant to an interdistrict agreement executed between the affected school districts pursuant to Chapter 5 (commencing with Section 46600) of Part 26.

(Amended by Stats. 1995, Ch. 974, Sec. 3. Effective January 1, 1996. Operative July 1, 1996, by Sec. 9 of Ch. 974, which was amended by Stats. 1996, Ch. 937.)



48915.5

(a) An individual with exceptional needs, as defined in Section 56026, may be suspended or expelled from school in accordance with Section 1415(k) of Title 20 of the United States Code, the discipline provisions contained in Sections 300.530 to 300.537, inclusive, of Title 34 of the Code of Federal Regulations, and other provisions of this part that do not conflict with federal law and regulations.

(b) A free appropriate public education for individuals with exceptional needs suspended or expelled from school shall be in accordance with Section 1412(a)(1) of Title 20 of the United States Code and Section 300.530(d) of Title 34 of the Code of Federal Regulations.

(c) If an individual with exceptional needs is excluded from schoolbus transportation, the pupil is entitled to be provided with an alternative form of transportation at no cost to the pupil or parent or guardian provided that transportation is specified in the pupil’s individualized education program.

(d) If the individual with exceptional needs is a foster child, as defined in Section 48853.5, and the local educational agency has proposed a change of placement due to an act for which a decision to recommend expulsion is at the discretion of the principal or the district superintendent of schools, the attorney for the individual with exceptional needs and an appropriate representative of the county child welfare agency shall be invited to participate in the individualized education program team meeting that makes a manifestation determination pursuant to Section 1415(k) of Title 20 of the United States Code. The invitation may be made using the most cost-effective method possible, which may include, but is not limited to, electronic mail or a telephone call.

(e) If the individual with exceptional needs is a homeless child or youth, as defined in Section 11434a(2) of Title 42 of the United States Code, and the local educational agency has proposed a change of placement due to an act for which a decision to recommend expulsion is at the discretion of the principal or the district superintendent of schools, the local educational agency liaison for homeless children and youth designated pursuant to Section 11432(g)(1)(J)(ii) of Title 42 of the United States Code shall be invited to participate in the individualized education program team meeting that makes a manifestation determination pursuant to Section 1415(k) of Title 20 of the United States Code. The invitation may be made using the most cost-effective method possible, which may include, but is not limited to, electronic mail or a telephone call.

(Amended by Stats. 2014, Ch. 767, Sec. 1. Effective January 1, 2015.)



48915.7

It is the intent of the Legislature that where community school opportunities exist, the principal shall recommend for expulsion, and the governing board shall expel, any pupil who is found to be in possession of a firearm at school or at a school activity off school grounds and that the governing board shall request the county board of education to enroll the pupil in a community school.

(Added by Stats. 1993, Ch. 1256, Sec. 3. Effective January 1, 1994.)



48916

(a) An expulsion order shall remain in effect until the governing board, in the manner prescribed in this article, orders the readmission of a pupil. At the time an expulsion of a pupil is ordered for an act other than those described in subdivision (c) of Section 48915, the governing board shall set a date, not later than the last day of the semester following the semester in which the expulsion occurred, when the pupil shall be reviewed for readmission to a school maintained by the district or to the school the pupil last attended. If an expulsion is ordered during summer session or the intersession period of a year-round program the governing board shall set a date, not later than the last day of the semester following the summer session or intersession period in which the expulsion occurred, when the pupil shall be reviewed for readmission to a school maintained by the district or to the school the pupil last attended. For a pupil who has been expelled pursuant to subdivision (c) of Section 48915, the governing board shall set a date of one year from the date the expulsion occurred, when the pupil shall be reviewed for readmission to a school maintained by the district, except that the governing board may set an earlier date for readmission on a case-by-case basis.

(b) The governing board shall recommend a plan of rehabilitation for the pupil at the time of the expulsion order, which may include, but not be limited to, periodic review as well as assessment at the time of review for readmission. The plan may also include recommendations for improved academic performance, tutoring, special education assessments, job training, counseling, employment, community service, or other rehabilitative programs.

(c) The governing board of each school district shall adopt rules and regulations establishing a procedure for the filing and processing of requests for readmission and the process for the required review of all expelled pupils for readmission. Upon completion of the readmission process, the governing board shall readmit the pupil, unless the governing board makes a finding that the pupil has not met the conditions of the rehabilitation plan or continues to pose a danger to campus safety or to other pupils or employees of the school district. A description of the procedure shall be made available to the pupil and the pupil’s parent or guardian at the time the expulsion order is entered.

(d) If the governing board denies the readmission of an expelled pupil pursuant to subdivision (c), the governing board shall make a determination either to continue the placement of the pupil in the alternative educational program initially selected for the pupil during the period of the expulsion order or to place the pupil in another program that may include, but need not be limited to, serving expelled pupils, including placement in a county community school.

(e) The governing board shall provide written notice to the expelled pupil and the pupil’s parent or guardian describing the reasons for denying the pupil readmittance into the regular school district program. The written notice shall also include the determination of the educational program for the expelled pupil pursuant to subdivision (d). The expelled pupil shall enroll in that educational program unless the parent or guardian of the pupil elects to enroll the pupil in another school district.

(Amended by Stats. 2003, Ch. 552, Sec. 22. Effective January 1, 2004.)



48916.1

(a) At the time an expulsion of a pupil is ordered, the governing board of the school district shall ensure that an educational program is provided to the pupil who is subject to the expulsion order for the period of the expulsion. Except for pupils expelled pursuant to subdivision (d) of Section 48915, the governing board of a school district is required to implement the provisions of this section only to the extent funds are appropriated for this purpose in the annual Budget Act or other legislation, or both.

(b) Notwithstanding any other provision of law, any educational program provided pursuant to subdivision (a) may be operated by the school district, the county superintendent of schools, or a consortium of districts or in joint agreement with the county superintendent of schools.

(c) Any educational program provided pursuant to subdivision (b) may not be situated within or on the grounds of the school from which the pupil was expelled.

(d) If the pupil who is subject to the expulsion order was expelled from any of kindergarten or grades 1 to 6, inclusive, the educational program provided pursuant to subdivision (b) may not be combined or merged with educational programs offered to pupils in any of grades 7 to 12, inclusive. The district or county program is the only program required to be provided to expelled pupils as determined by the governing board of the school district. This subdivision, as it relates to the separation of pupils by grade levels, does not apply to community day schools offering instruction in any of kindergarten and grades 1 to 8, inclusive, and established in accordance with Section 48660.

(e) (1) Each school district shall maintain the following data:

(A) The number of pupils recommended for expulsion.

(B) The grounds for each recommended expulsion.

(C) Whether the pupil was subsequently expelled.

(D) Whether the expulsion order was suspended.

(E) The type of referral made after the expulsion.

(F) The disposition of the pupil after the end of the period of expulsion.

(2) The Superintendent may require a school district to report this data as part of the coordinated compliance review. If a school district does not report outcome data as required by this subdivision, the Superintendent may not apportion any further money to the school district pursuant to Section 48664 until the school district is in compliance with this subdivision. Before withholding the apportionment of funds to a school district pursuant to this subdivision, the Superintendent shall give written notice to the governing board of the school district that the school district has failed to report the data required by paragraph (1) and that the school district has 30 calendar days from the date of the written notice of noncompliance to report the requested data and thereby avoid the withholding of the apportionment of funds.

(f) If the county superintendent of schools is unable for any reason to serve the expelled pupils of a school district within the county, the governing board of that school district may enter into an agreement with a county superintendent of schools in another county to provide education services for the district’s expelled pupils.

(Amended by Stats. 2005, Ch. 69, Sec. 3. Effective January 1, 2006.)



48916.5

The governing board may require a pupil who is expelled from school for reasons relating to controlled substances, as defined in Sections 11054 to 11058, inclusive, of the Health and Safety Code, or alcohol, prior to returning to school to enroll in a county-supported drug rehabilitation program. No pupil shall be required to enroll in a rehabilitation program pursuant to this section without the consent of his or her parent or guardian.

(Added by Stats. 1988, Ch. 50, Sec. 1.)



48917

(a) The governing board, upon voting to expel a pupil, may suspend the enforcement of the expulsion order for a period of not more than one calendar year and may, as a condition of the suspension of enforcement, assign the pupil to a school, class, or program that is deemed appropriate for the rehabilitation of the pupil. The rehabilitation program to which the pupil is assigned may provide for the involvement of the pupil’s parent or guardian in his or her child’s education in ways that are specified in the rehabilitation program. A parent or guardian’s refusal to participate in the rehabilitation program shall not be considered in the governing board’s determination as to whether the pupil has satisfactorily completed the rehabilitation program.

(b) The governing board shall apply the criteria for suspending the enforcement of the expulsion order equally to all pupils, including individuals with exceptional needs as defined in Section 56026.

(c) During the period of the suspension of the expulsion order, the pupil is deemed to be on probationary status.

(d) The governing board may revoke the suspension of an expulsion order under this section if the pupil commits any of the acts enumerated in Section 48900 or violates any of the district’s rules and regulations governing pupil conduct. When the governing board revokes the suspension of an expulsion order, a pupil may be expelled under the terms of the original expulsion order.

(e) Upon satisfactory completion of the rehabilitation assignment of a pupil, the governing board shall reinstate the pupil in a school of the district and may also order the expungement of any or all records of the expulsion proceedings.

(f) A decision of the governing board to suspend an expulsion order does not affect the time period and requirements for the filing of an appeal of the expulsion order with the county board of education required under Section 48919. Any appeal shall be filed within 30 days of the original vote of the governing board.

(Amended by Stats. 1995, Ch. 95, Sec. 1. Effective January 1, 1996.)



48918

The governing board of each school district shall establish rules and regulations governing procedures for the expulsion of pupils. These procedures shall include, but are not necessarily limited to, all of the following:

(a) (1) The pupil shall be entitled to a hearing to determine whether the pupil should be expelled. An expulsion hearing shall be held within 30 schooldays after the date the principal or the superintendent of schools determines that the pupil has committed any of the acts enumerated in Section 48900, unless the pupil requests, in writing, that the hearing be postponed. The adopted rules and regulations shall specify that the pupil is entitled to at least one postponement of an expulsion hearing, for a period of not more than 30 calendar days. Any additional postponement may be granted at the discretion of the governing board of the school district.

(2) Within 10 schooldays after the conclusion of the hearing, the governing board of the school district shall decide whether to expel the pupil, unless the pupil requests in writing that the decision be postponed. If the hearing is held by a hearing officer or an administrative panel, or if the governing board of the school district does not meet on a weekly basis, the governing board of the school district shall decide whether to expel the pupil within 40 schooldays after the date of the pupil’s removal from his or her school of attendance for the incident for which the recommendation for expulsion is made by the principal or the superintendent of schools, unless the pupil requests in writing that the decision be postponed.

(3) If compliance by the governing board of the school district with the time requirements for the conducting of an expulsion hearing under this subdivision is impracticable during the regular school year, the superintendent of schools or the superintendent’s designee may, for good cause, extend the time period for the holding of the expulsion hearing for an additional five schooldays. If compliance by the governing board of the school district with the time requirements for the conducting of an expulsion hearing under this subdivision is impractical due to a summer recess of governing board meetings of more than two weeks, the days during the recess period shall not be counted as schooldays in meeting the time requirements. The days not counted as schooldays in meeting the time requirements for an expulsion hearing because of a summer recess of governing board meetings shall not exceed 20 schooldays, as defined in subdivision (c) of Section 48925, and unless the pupil requests in writing that the expulsion hearing be postponed, the hearing shall be held not later than 20 calendar days before the first day of school for the school year. Reasons for the extension of the time for the hearing shall be included as a part of the record at the time the expulsion hearing is conducted. Upon the commencement of the hearing, all matters shall be pursued and conducted with reasonable diligence and shall be concluded without any unnecessary delay.

(b) Written notice of the hearing shall be forwarded to the pupil at least 10 calendar days before the date of the hearing. The notice shall include all of the following:

(1) The date and place of the hearing.

(2) A statement of the specific facts and charges upon which the proposed expulsion is based.

(3) A copy of the disciplinary rules of the school district that relate to the alleged violation.

(4) A notice of the parent, guardian, or pupil’s obligation pursuant to subdivision (b) of Section 48915.1.

(5) Notice of the opportunity for the pupil or the pupil’s parent or guardian to appear in person or to be represented by legal counsel or by a nonattorney adviser, to inspect and obtain copies of all documents to be used at the hearing, to confront and question all witnesses who testify at the hearing, to question all other evidence presented, and to present oral and documentary evidence on the pupil’s behalf, including witnesses. In a hearing in which a pupil is alleged to have committed or attempted to commit a sexual assault as specified in subdivision (n) of Section 48900 or to have committed a sexual battery as defined in subdivision (n) of Section 48900, a complaining witness shall be given five days’ notice before being called to testify, and shall be entitled to have up to two adult support persons, including, but not limited to, a parent, guardian, or legal counsel, present during his or her testimony. Before a complaining witness testifies, support persons shall be admonished that the hearing is confidential. This subdivision shall not preclude the person presiding over an expulsion hearing from removing a support person whom the presiding person finds is disrupting the hearing. If one or both of the support persons is also a witness, the provisions of Section 868.5 of the Penal Code shall be followed for the hearing. This section does not require a pupil or the pupil’s parent or guardian to be represented by legal counsel or by a nonattorney adviser at the hearing.

(A) For purposes of this section, “legal counsel” means an attorney or lawyer who is admitted to the practice of law in California and is an active member of the State Bar of California.

(B) For purposes of this section, “nonattorney adviser” means an individual who is not an attorney or lawyer, but who is familiar with the facts of the case, and has been selected by the pupil or pupil’s parent or guardian to provide assistance at the hearing.

(c) (1) Notwithstanding Section 35145, the governing board of the school district shall conduct a hearing to consider the expulsion of a pupil in a session closed to the public, unless the pupil requests, in writing, at least five days before the date of the hearing, that the hearing be conducted at a public meeting. Regardless of whether the expulsion hearing is conducted in a closed or public session, the governing board of the school district may meet in closed session for the purpose of deliberating and determining whether the pupil should be expelled.

(2) If the governing board of the school district or the hearing officer or administrative panel appointed under subdivision (d) to conduct the hearing admits any other person to a closed deliberation session, the parent or guardian of the pupil, the pupil, and the counsel of the pupil also shall be allowed to attend the closed deliberations.

(3) If the hearing is to be conducted at a public meeting, and there is a charge of committing or attempting to commit a sexual assault as defined in subdivision (n) of Section 48900 or to commit a sexual battery as defined in subdivision (n) of Section 48900, a complaining witness shall have the right to have his or her testimony heard in a session closed to the public when testifying at a public meeting would threaten serious psychological harm to the complaining witness and there are no alternative procedures to avoid the threatened harm, including, but not limited to, videotaped deposition or contemporaneous examination in another place communicated to the hearing room by means of closed-circuit television.

(d) Instead of conducting an expulsion hearing itself, the governing board of the school district may contract with the county hearing officer, or with the Office of Administrative Hearings pursuant to Chapter 14 (commencing with Section 27720) of Part 3 of Division 2 of Title 3 of the Government Code and Section 35207 of this code, for a hearing officer to conduct the hearing. The governing board of the school district may also appoint an impartial administrative panel of three or more certificated persons, none of whom is a member of the governing board of the school district or employed on the staff of the school in which the pupil is enrolled. The hearing shall be conducted in accordance with all of the procedures established under this section.

(e) Within three schooldays after the hearing, the hearing officer or administrative panel shall determine whether to recommend the expulsion of the pupil to the governing board of the school district. If the hearing officer or administrative panel decides not to recommend expulsion, the expulsion proceedings shall be terminated and the pupil immediately shall be reinstated and permitted to return to the classroom instructional program from which the expulsion referral was made, unless the parent, guardian, or responsible adult of the pupil requests another school placement in writing. Before the placement decision is made by the parent, guardian, or responsible adult, the superintendent of schools or the superintendent’s designee shall consult with school district personnel, including the pupil’s teachers, and the parent, guardian, or responsible adult regarding any other school placement options for the pupil in addition to the option to return to his or her classroom instructional program from which the expulsion referral was made. If the hearing officer or administrative panel finds that the pupil committed any of the acts specified in subdivision (c) of Section 48915, but does not recommend expulsion, the pupil shall be immediately reinstated and may be referred to his or her prior school or another comprehensive school, or, pursuant to the procedures set forth in Section 48432.5, a continuation school of the school district. The decision not to recommend expulsion shall be final.

(f) (1) If the hearing officer or administrative panel recommends expulsion, findings of fact in support of the recommendation shall be prepared and submitted to the governing board of the school district. All findings of fact and recommendations shall be based solely on the evidence adduced at the hearing. If the governing board of the school district accepts the recommendation calling for expulsion, acceptance shall be based either upon a review of the findings of fact and recommendations submitted by the hearing officer or panel or upon the results of any supplementary hearing conducted pursuant to this section that the governing board of the school district may order.

(2) The decision of the governing board of the school district to expel a pupil shall be based upon substantial evidence relevant to the charges adduced at the expulsion hearing or hearings. Except as provided in this section, no evidence to expel shall be based solely upon hearsay evidence. The governing board of the school district or the hearing officer or administrative panel may, upon a finding that good cause exists, determine that the disclosure of either the identity of a witness or the testimony of that witness at the hearing, or both, would subject the witness to an unreasonable risk of psychological or physical harm. Upon this determination, the testimony of the witness may be presented at the hearing in the form of sworn declarations that shall be examined only by the governing board of the school district or the hearing officer or administrative panel. Copies of these sworn declarations, edited to delete the name and identity of the witness, shall be made available to the pupil.

(g) A record of the hearing shall be made. The record may be maintained by any means, including electronic recording, so long as a reasonably accurate and complete written transcription of the proceedings can be made.

(h) (1) Technical rules of evidence shall not apply to the hearing, but relevant evidence may be admitted and given probative effect only if it is the kind of evidence upon which reasonable persons are accustomed to rely in the conduct of serious affairs. A decision of the governing board of the school district to expel shall be supported by substantial evidence showing that the pupil committed any of the acts enumerated in Section 48900.

(2) In hearings that include an allegation of committing or attempting to commit a sexual assault as defined in subdivision (n) of Section 48900 or to commit a sexual battery as defined in subdivision (n) of Section 48900, evidence of specific instances, of a complaining witness’ prior sexual conduct is to be presumed inadmissible and shall not be heard absent a determination by the person conducting the hearing that extraordinary circumstances exist requiring the evidence be heard. Before the person conducting the hearing makes the determination on whether extraordinary circumstances exist requiring that specific instances of a complaining witness’ prior sexual conduct be heard, the complaining witness shall be provided notice and an opportunity to present opposition to the introduction of the evidence. In the hearing on the admissibility of the evidence, the complaining witness shall be entitled to be represented by a parent, guardian, legal counsel, or other support person. Reputation or opinion evidence regarding the sexual behavior of the complaining witness is not admissible for any purpose.

(i) (1) Before the hearing has commenced, the governing board of the school district may issue subpoenas at the request of either the superintendent of schools or the superintendent’s designee or the pupil, for the personal appearance of percipient witnesses at the hearing. After the hearing has commenced, the governing board of the school district or the hearing officer or administrative panel may, upon request of either the county superintendent of schools or the superintendent’s designee or the pupil, issue subpoenas. All subpoenas shall be issued in accordance with Sections 1985, 1985.1, and 1985.2 of the Code of Civil Procedure. Enforcement of subpoenas shall be done in accordance with Section 11455.20 of the Government Code.

(2) Any objection raised by the superintendent of schools or the superintendent’s designee or the pupil to the issuance of subpoenas may be considered by the governing board of the school district in closed session, or in open session, if so requested by the pupil before the meeting. Any decision by the governing board of the school district in response to an objection to the issuance of subpoenas shall be final and binding.

(3) If the governing board of the school district, hearing officer, or administrative panel determines, in accordance with subdivision (f), that a percipient witness would be subject to an unreasonable risk of harm by testifying at the hearing, a subpoena shall not be issued to compel the personal attendance of that witness at the hearing. However, that witness may be compelled to testify by means of a sworn declaration as provided for in subdivision (f).

(4) Service of process shall be extended to all parts of the state and shall be served in accordance with Section 1987 of the Code of Civil Procedure. All witnesses appearing pursuant to subpoena, other than the parties or officers or employees of the state or any political subdivision of the state, shall receive fees, and all witnesses appearing pursuant to subpoena, except the parties, shall receive mileage in the same amount and under the same circumstances as prescribed for witnesses in civil actions in a superior court. Fees and mileage shall be paid by the party at whose request the witness is subpoenaed.

(j) Whether an expulsion hearing is conducted by the governing board of the school district or before a hearing officer or administrative panel, final action to expel a pupil shall be taken only by the governing board of the school district in a public session. Written notice of any decision to expel or to suspend the enforcement of an expulsion order during a period of probation shall be sent by the superintendent of schools or his or her designee to the pupil or the pupil’s parent or guardian and shall be accompanied by all of the following:

(1) Notice of the right to appeal the expulsion to the county board of education.

(2) Notice of the education alternative placement to be provided to the pupil during the time of expulsion.

(3) Notice of the obligation of the parent, guardian, or pupil under subdivision (b) of Section 48915.1, upon the pupil’s enrollment in a new school district, to inform that school district of the pupil’s expulsion.

(k) (1) The governing board of the school district shall maintain a record of each expulsion, including the cause for the expulsion. Records of expulsions shall be nonprivileged, disclosable public records.

(2) The expulsion order and the causes for the expulsion shall be recorded in the pupil’s mandatory interim record and shall be forwarded to any school in which the pupil subsequently enrolls upon receipt of a request from the admitting school for the pupil’s school records.

(Amended by Stats. 2014, Ch. 837, Sec. 5. Effective January 1, 2015.)



48918.1

(a) (1) If the decision to recommend expulsion is a discretionary act and the pupil is a foster child, as defined in Section 48853.5, the governing board of the school district shall provide notice of the expulsion hearing to the pupil’s attorney and an appropriate representative of the county child welfare agency at least 10 calendar days before the date of the hearing. The notice may be made using the most cost-effective method possible, which may include, but is not limited to, electronic mail or a telephone call.

(2) If a recommendation of expulsion is required and the pupil is a foster child, as defined in Section 48853.5, the governing board of the school district may provide notice of the expulsion hearing to the pupil’s attorney and an appropriate representative of the county child welfare agency at least 10 calendar days before the date of the hearing. The notice may be made using the most cost-effective method possible, which may include, but is not limited to, electronic mail or a telephone call.

(b) (1) If the decision to recommend expulsion is a discretionary act and the pupil is a homeless child or youth, as defined in Section 11434a(2) of Title 42 of the United States Code, the governing board of the school district shall provide notice of the expulsion hearing to the local educational agency liaison for homeless children and youth designated pursuant to Section 11432(g)(1)(J)(ii) of Title 42 of the United States Code at least 10 calendar days before the date of the hearing. The notice may be made using the most cost-effective method possible, which may include, but is not limited to, electronic mail or a telephone call.

(2) If a recommendation of expulsion is required and the pupil is a homeless child or youth, as defined in Section 11434a(2) of Title 42 of the United States Code, the governing board of the school district may provide notice of the expulsion hearing to the local educational agency liaison for homeless children and youth designated pursuant to Section 11432(g)(1)(J)(ii) of Title 42 of the United States Code at least 10 calendar days before the date of the hearing. The notice may be made using the most cost-effective method possible, which may include, but is not limited to, electronic mail or a telephone call.

(Amended by Stats. 2014, Ch. 767, Sec. 2. Effective January 1, 2015.)



48918.5

In expulsion hearings involving allegations brought pursuant to subdivision (n) of Section 48900, the governing board of each school district shall establish rules and regulations governing procedures. The procedures shall include, but are not limited to, all of the following:

(a) At the time that the expulsion hearing is recommended, the complaining witness shall be provided with a copy of the applicable disciplinary rules and advised of his or her right to: (1) receive five days’ notice of the complaining witness’s scheduled testimony at the hearing, (2) have up to two adult support persons of his or her choosing, present in the hearing at the time he or she testifies; and (3) to have the hearing closed during the time they testify pursuant to subdivision (c) of Section 48918.

(b) An expulsion hearing may be postponed for one schoolday in order to accommodate the special physical, mental, or emotional needs of a pupil who is the complaining witness where the allegations arise under subdivision (n) of Section 48900.

(c) The district shall provide a nonthreatening environment for a complaining witness in order to better enable them to speak freely and accurately of the experiences that are the subject of the expulsion hearing, and to prevent discouragement of complaints. Each school district shall provide a room separate from the hearing room for the use of the complaining witness prior to and during breaks in testimony. In the discretion of the person conducting the hearing, the complaining witness shall be allowed reasonable periods of relief from examination and cross-examination during which he or she may leave the hearing room. The person conducting the hearing may arrange the seating within the hearing room of those present in order to facilitate a less intimidating environment for the complaining witness. The person conducting the hearing may limit the time for taking the testimony of a complaining witness to the hours he or she is normally in school, if there is no good cause to take the testimony during other hours. The person conducting the hearing may permit one of the complaining witness’s support persons to accompany him or her to the witness stand.

(d) Whenever any allegation is made of conduct violative of subdivision (n) of Section 48900, complaining witnesses and accused pupils are to be advised immediately to refrain from personal or telephonic contact with each other during the pendency of any expulsion process.

(Added by Stats. 1996, Ch. 915, Sec. 6. Effective January 1, 1997.)



48918.6

In addition to any other immunity that may exist, any testimony provided by a pupil witness in an expulsion hearing conducted pursuant to this article is expressly deemed to be a communication protected by subdivision (b) of Section 47 of the Civil Code.

(Added by Stats. 2002, Ch. 136, Sec. 1. Effective January 1, 2003.)



48919

If a pupil is expelled from school, the pupil or the pupil’s parent or guardian may, within 30 days following the decision of the governing board to expel, file an appeal to the county board of education which shall hold a hearing thereon and render its decision.

The county board of education, or in a class 1 or class 2 county a hearing officer or impartial administrative panel, shall hold the hearing within 20 schooldays following the filing of a formal request under this section. If the county board of education hears the appeal without a hearing conducted pursuant to Section 48919.5, then the board shall render a decision within three schooldays of the hearing conducted pursuant to Section 48920, unless the pupil requests a postponement.

The period within which an appeal is to be filed shall be determined from the date a governing board votes to expel even if enforcement of the expulsion action is suspended and the pupil is placed on probation pursuant to Section 48917. A pupil who fails to appeal the original action of the board within the prescribed time may not subsequently appeal a decision of the board to revoke probation and impose the original order of expulsion.

The county board of education shall adopt rules and regulations establishing procedures for expulsion appeals conducted under this section. If the county board of education in a class 1 or class 2 county elects to use the procedures in Section 48919.5, then the board shall adopt rules and regulations establishing procedures for expulsion appeals conducted under Section 48919.5. The adopted rules and regulations shall include, but need not be limited to, the requirements for filing a notice of appeal, the setting of a hearing date, the furnishing of notice to the pupil and the governing board regarding the appeal, the furnishing of a copy of the expulsion hearing record to the county board of education, procedures for the conduct of the hearing, and the preservation of the record of the appeal.

The pupil shall submit a written request for a copy of the written transcripts and supporting documents from the school district simultaneously with the filing of the notice of appeal with the county board of education. The school district shall provide the pupil with the transcriptions, supporting documents, and records within 10 schooldays following the pupil’s written request. Upon receipt of the records, the pupil shall immediately file suitable copies of these records with the county board of education.

(Amended by Stats. 2000, Ch. 147, Sec. 1. Effective January 1, 2001.)



48919.5

(a) A county board of education in a class 1 or class 2 county may have a hearing officer pursuant to Chapter 14 (commencing with Section 27720) of Part 3 of Title 3 of the Government Code, or an impartial administrative panel of three or more certificated persons appointed by the county board of education, hear appeals filed pursuant to Section 48919. The members of the impartial administrative panel shall not be members of the governing board of the school district nor employees of the school district, from which the pupil filing the appeal was expelled. Neither the hearing officer, nor any member of the administrative panel, hearing a pupil’s appeal shall have been the hearing officer or a member of the administrative panel that conducted the pupil’s expulsion hearing.

(b) A hearing conducted pursuant to this section shall not issue a final order of the county board. The hearing officer or impartial administrative panel shall prepare a recommended decision, including any findings or conclusions required for that decision, and shall submit that recommendation and the record to the county board of education within three schooldays of hearing the appeal.

(c) Sections 48919, 48920, 48921, 48922, 48923, and 48925 are applicable to a hearing conducted pursuant to this section.

(d) Within 10 schooldays of receiving the recommended decision and record from the hearing officer or the impartial administrative panel, the county board of education shall review the recommended decision and record and render a final order of the board.

(e) For purposes of this article, the following definitions shall apply:

(1) “Countywide ADA” means the aggregate number of annual units of regular average daily attendance for the fiscal year in all school districts within the county.

(2) “Class 1 county” means a county with 1994/95 countywide ADA of more than 500,000.

(3) “Class 2 county” means a county with 1994/95 countywide ADA of at least 180,000 but less than 500,000.

(Added by Stats. 1997, Ch. 417, Sec. 3. Effective January 1, 1998.)



48920

Notwithstanding the provisions of Section 54950 of the Government Code and Section 35145 of this code, the county board of education shall hear an appeal of an expulsion order in closed session, unless the pupil requests, in writing, at least five days prior to the date of the hearing, that the hearing be conducted in a public meeting. Upon the timely submission of a request for a public meeting, the county board of education shall be required to honor the request. Whether the hearing is conducted in closed or public session, the county board may meet in closed session for the purpose of deliberations. If the county board admits any representative of the pupil or the school district, the board shall, at the same time, admit representatives from the opposing party.

(Repealed and added by Stats. 1983, Ch. 498, Sec. 91. Effective July 28, 1983.)



48921

The county board of education shall determine the appeal from a pupil expulsion upon the record of the hearing before the district governing board, together with such applicable documentation or regulations as may be ordered. No evidence other than that contained in the record of the proceedings of the school board may be heard unless a de novo proceeding is granted as provided in Section 48923.

It shall be the responsibility of the pupil to submit a written transcription for review by the county board. The cost of the transcript shall be borne by the pupil except in either of the following situations:

(1) Where the pupil’s parent or guardian certifies to the school district that he or she cannot reasonably afford the cost of the transcript because of limited income or exceptional necessary expenses, or both.

(2) In a case in which the county board reverses the decision of the local governing board, the county board shall require that the local board reimburse the pupil for the cost of such transcription.

(Repealed and added by Stats. 1983, Ch. 498, Sec. 91. Effective July 28, 1983.)



48922

(a) The review by the county board of education of the decision of the governing board shall be limited to the following questions:

(1) Whether the governing board acted without or in excess of its jurisdiction.

(2) Whether there was a fair hearing before the governing board.

(3) Whether there was a prejudicial abuse of discretion in the hearing.

(4) Whether there is relevant and material evidence which, in the exercise of reasonable diligence, could not have been produced or which was improperly excluded at the hearing before the governing board.

(b) As used in this section, a proceeding without or in excess of jurisdiction includes, but is not limited to, a situation where an expulsion hearing is not commenced within the time periods prescribed by this article, a situation where an expulsion order is not based upon the acts enumerated in Section 48900, or a situation involving acts not related to school activity or attendance.

(c) For purposes of this section, an abuse of discretion is established in any of the following situations:

(1) If school officials have not met the procedural requirements of this article.

(2) If the decision to expel a pupil is not supported by the findings prescribed by Section 48915.

(3) If the findings are not supported by the evidence.

A county board of education may not reverse the decision of a governing board to expel a pupil based upon a finding of an abuse of discretion unless the county board of education also determines that the abuse of discretion was prejudicial.

(Repealed and added by Stats. 1983, Ch. 498, Sec. 91. Effective July 28, 1983.)



48923

The decision of the county board shall be limited as follows:

(a) If the county board finds that relevant and material evidence exists which, in the exercise of reasonable diligence, could not have been produced or which was improperly excluded at the hearing before the governing board, it may do either of the following:

(1) Remand the matter to the governing board for reconsideration and may in addition order the pupil reinstated pending the reconsideration.

(2) Grant a hearing de novo upon reasonable notice thereof to the pupil and to the governing board. The hearing shall be conducted in conformance with the rules and regulations adopted by the county board under Section 48919.

(b) If the county board determines that the decision of the governing board is not supported by the findings required to be made by Section 48915, but evidence supporting the required findings exists in the record of the proceedings, the county board shall remand the matter to the governing board for adoption of the required findings. This remand for the adoption and inclusion of the required findings shall not result in an additional hearing pursuant to Section 48918, except that final action to expel the pupil based on the revised findings of fact shall meet all requirements of subdivisions (j) and (k) of Section 48918.

(c) In all other cases, the county board shall enter an order either affirming or reversing the decision of the governing board. In any case in which the county board enters a decision reversing the local board, the county board may direct the local board to expunge the record of the pupil and the records of the district of any references to the expulsion action and the expulsion shall be deemed not to have occurred.

(Amended by Stats. 2000, Ch. 147, Sec. 2. Effective January 1, 2001.)



48924

The decision of the county board of education shall be final and binding upon the pupil and upon the governing board of the school district. The pupil and the governing board shall be notified of the final order of the county board, in writing, either by personal service or by certified mail. The order shall become final when rendered.

(Added by Stats. 1983, Ch. 498, Sec. 91. Effective July 28, 1983.)



48925

As used in this article:

(a) “Day” means a calendar day unless otherwise specifically provided.

(b) “Expulsion” means removal of a pupil from (1) the immediate supervision and control, or (2) the general supervision, of school personnel, as those terms are used in Section 46300.

(c) “Schoolday” means a day upon which the schools of the district are in session or weekdays during the summer recess.

(d) “Suspension” means removal of a pupil from ongoing instruction for adjustment purposes. However, “suspension” does not mean any of the following:

(1) Reassignment to another education program or class at the same school where the pupil will receive continuing instruction for the length of day prescribed by the governing board for pupils of the same grade level.

(2) Referral to a certificated employee designated by the principal to advise pupils.

(3) Removal from the class, but without reassignment to another class or program, for the remainder of the class period without sending the pupil to the principal or the principal’s designee as provided in Section 48910. Removal from a particular class shall not occur more than once every five schooldays.

(e) “Pupil” includes a pupil’s parent or guardian or legal counsel.

(Added by Stats. 1983, Ch. 498, Sec. 91. Effective July 28, 1983.)



48926

Each county superintendent of schools in counties that operate community schools pursuant to Section 1980, in conjunction with superintendents of the school districts within the county, shall develop a plan for providing education services to all expelled pupils in that county. The plan shall be adopted by the governing board of each school district within the county and by the county board of education.

The plan shall enumerate existing educational alternatives for expelled pupils, identify gaps in educational services to expelled pupils, and strategies for filling those service gaps. The plan shall also identify alternative placements for pupils who are expelled and placed in district community day school programs, but who fail to meet the terms and conditions of their rehabilitation plan or who pose a danger to other district pupils, as determined by the governing board.

Each county superintendent of schools, in conjunction with the superintendents of the school districts, shall submit to the Superintendent of Public Instruction the county plan for providing educational services to all expelled pupils in the county no later than June 30, 1997, and shall submit a triennial update to the plan to the Superintendent of Public Instruction, including the outcome data pursuant to Section 48916.1, on June 30th thereafter.

(Added by Stats. 1995, Ch. 974, Sec. 8. Effective January 1, 1996. Operative July 1, 1996, by Sec. 9 of Ch. 974, which was amended by Stats. 1996, Ch. 937.)



48927

(a) This chapter shall also apply to pupils attending the California School for the Blind and the two California Schools for the Deaf, which shall be referred to as the “state special schools.”

(b) Because the state special schools have a governance structure different from that of school districts, for the purposes of this section the following definitions shall apply:

(1) “Superintendent” means the appropriate principal of the state special school in which the pupil is enrolled, or the principal’s designee, for purposes of Sections 48900, 48900.2, 48900.3, 48900.4, 48900.5, 48900.7, and 48911, and subdivisions (a) and (j) of Section 48918.

(2) “Governing board of each school district,” “governing board of any school district,” or “each governing board of a school district” means the Superintendent of Public Instruction or his or her designee for purposes of subdivision (a) of Section 48900.1, subdivision (b) of Section 48901, subdivision (b) of Section 48901.5, Section 48907, Section 48910, the first paragraph of Section 48918, and the first paragraph of Section 48918.5.

(3) “Governing board” means the Superintendent of the State Special School in which the pupil is enrolled for purposes of Section 48912, subdivision (d) of Section 48915, Section 48915.5, Section 48916, Section 48917, subdivisions (a), (c), (d), (f), (h), (i), (j), and (k) of Section 48918, and Sections 48921, 48922, 48923, and 48924.

(4) “Governing board” means the governing board of the district of residence of the expelled pupil for purposes of subdivision (f) of Section 48915 and Section 48916.1. In the case of an adult pupil expelled from a state special school, “governing board” means the governing board of the school district that referred the pupil to the state special school for purposes of the code section cited in this paragraph.

(5) “Superintendent of schools or the governing board” means the appropriate principal of the state special school in which the pupil is enrolled, or the principal’s designee, for the purposes of Section 48900.6.

(6) “School district” or “district” means the state special school in which the pupil is enrolled for purposes of Section 48900.8, subdivision (b) of Section 48903, Section 48905, Section 48909, Section 48914, paragraph (1) of subdivision (e) of Section 48916.1, subdivision (c) of Section 48918.5, Section 48919, Section 48920, and Section 48921.

(7) “County board of education” or “county board” means the Superintendent of Public Instruction or his or her designee for purposes of Sections 48920, 48921, 48922, 48923, and 48924.

(8) “Local educational agency” includes a state special school for purposes of Section 48902 and Section 48915.5.

(9) “A change in placement” for purposes of paragraph (2) of subdivision (a) of Section 48915.5 means a referral by the state special school to the pupil’s school district of residence for placement in an appropriate interim alternative educational setting.

(10) “Individualized education program team” means the individualized education program team of the pupil’s school district of residence with appropriate representation from the state special school in which the pupil is enrolled for purposes of subdivision (a) of Section 48915.5.2.

(11) “Individualized education program team” means the individualized education program team of the state special school in which the pupil is enrolled with appropriate representation from the pupil’s school district of residence for purposes of subdivisions (b), (c), and (d) of Section 48915.5.3.

(c) Subdivision (b) of this section shall be deemed to provide the same due process procedural protections to pupils in the state special schools as afforded to pupils in the public school districts of the state.

(Amended by Stats. 2003, Ch. 62, Sec. 56.5. Effective January 1, 2004.)






ARTICLE 2 - Student Organizations

48930

Any group of students may organize a student body association within the public schools with the approval and subject to the control and regulation of the governing board of the school district. Any such organization shall have as its purpose the conduct of activities on behalf of the students approved by the school authorities and not in conflict with the authority and responsibility of the public school officials. Any student body organization may be granted the use of school premises and properties without charge subject to such regulations as may be established by the governing board of the school district.

(Enacted by Stats. 1976, Ch. 1010.)



48931

The governing board of any school district or any county office of education may authorize any pupil or adult entity or organization to sell food on school premises, subject to policy and regulations of the State Board of Education. The State Board of Education shall develop policy and regulations for the sale of food by any pupil or adult entity or organization, or any combination thereof, which shall ensure optimum participation in the school district’s or the county office of education’s nonprofit food service programs and shall be in consideration of all programs approved by the governing board of any school district or any county office of education. The policy and regulations shall be effective the first of the month following adoption by the State Board of Education.

Nothing in this section shall be construed as exempting from the California Uniform Retail Food Facilities Law (Chapter 4 (commencing with Section 113700) of Part 7 of Division 104 of the Health and Safety Code), food sales that are authorized pursuant to this section and that would otherwise be subject to the California Uniform Retail Food Facilities Law.

(Amended by Stats. 1996, Ch. 1023, Sec. 40. Effective September 29, 1996.)



48932

The governing board of any school district may authorize any organization composed entirely of pupils attending the schools of the district to maintain such activities, including fund-raising activities, as may be approved by the governing board.

The governing board of any school district may, by resolution, authorize any student body organization to conduct fund-raising activities on school property during school hours provided that the governing board has determined that such activities will not interfere with the normal conduct of the schools.

(Enacted by Stats. 1976, Ch. 1010.)



48933

(a) The funds of any student body organization established in the public schools of any school district shall, subject to approval of the governing board of the school district, be deposited or invested in one or more of the following ways:

(1) Deposits in a bank or banks, or other institution, whose accounts are federally insured.

(2) Investment certificates or withdrawable shares in state-chartered savings and loan associations and savings accounts of federal savings and loan associations, provided those associations are doing business in this state and have their accounts insured by the Federal Savings and Loan Insurance Corporation.

(3) Purchase of repurchase agreements issued by savings and loan associations or banks.

(4) Purchase of bonds, notes, bills, certificates, debentures, or any other obligations issued by the United States of America.

(5) Shares or certificates for funds received or any form of evidence of interest or indebtedness issued by any credit union in this state, organized under the provisions of Division 5 (commencing with Section 14000) of the Financial Code or the statutes of the United States relating to credit unions insured by the administrator of the National Credit Union Administration or a comparable agency as provided by a state government.

(b) The funds shall be expended subject to such procedure as may be established by the student body organization subject to the approval of each of the following three persons, which shall be obtained each time before any of the funds may be expended: an employee or official of the school district designated by the governing board, the certificated employee who is the designated adviser of the particular student body organization, and a representative of the particular student body organization.

(Amended by Stats. 1992, Ch. 115, Sec. 3. Effective January 1, 1993.)



48934

The funds of a student body organization established in the public schools for kindergarten and grades 1 to 6, inclusive, of any school district maintaining kindergarten and grades 1 to 6, inclusive, may be used to finance activities for noninstructional periods or to augment or to enrich the programs provided by the district.

(Enacted by Stats. 1976, Ch. 1010.)



48936

In addition to deposit or investment pursuant to Section 48933, the funds of a student body organization may be loaned or invested in any of the following ways:

(a) Loans, with or without interest, to any student body organization established in another school of the district for a period not to exceed three years.

(b) Invest money in permanent improvements to any school district property including, but not limited to, buildings, automobile parking facilities, gymnasiums, swimming pools, stadia and playing fields, where such facilities, or portions thereof, are used for conducting student extracurricular activities or student spectator sports, or when such improvements are for the benefit of the student body. Such investment shall be made on condition that the principal amount of the investment plus a reasonable amount of interest thereon shall be returned to the student body organization as provided herein. Any school district approving such an investment shall establish a special fund in which moneys derived from the rental of school district property to student body organizations shall be deposited. Moneys shall be returned to the student body organization as contemplated by this section exclusively from such special fund and only to the extent that there are moneys in such special fund. Whenever there are no outstanding obligations against the special fund, all moneys therein may be transferred to the general fund of the school district by action of the local governing board.

Two or more student body organizations of the same school district may join together in making such investments in the same manner as is authorized herein for a single student body. Nothing herein shall be construed so as to limit the discretion of the local governing board in charging rental for use of school district property by student body organizations as provided in Section 48930.

(Enacted by Stats. 1976, Ch. 1010.)



48937

The governing board of any school district shall provide for the supervision of all funds raised by any student body or student organization using the name of the school.

The cost of supervision may constitute a proper charge against the funds of the district.

The governing board of a school district may also provide for a continuing audit of student body funds with school district personnel.

(Enacted by Stats. 1976, Ch. 1010.)



48938

In schools or classes for adults, regional occupational centers or programs, or in elementary, continuation, or special education schools in which the student body is not organized, the governing board may appoint an employee or official to act as trustee for student body funds and to receive these funds in accordance with procedures established by the board. These funds shall be deposited in a bank, a savings and loan association, a credit union, or any combination of these financial institutions, approved by the board and shall be expended subject to the approval of the appointed employee or official and also subject to the procedure that may be established by the board.

(Amended by Stats. 2001, Ch. 430, Sec. 5. Effective January 1, 2002.)






ARTICLE 3 - Speech and Other Communication

48950

(a) A school district operating one or more high schools, a charter school, or a private secondary school shall not make or enforce a rule subjecting a high school pupil to disciplinary sanctions solely on the basis of conduct that is speech or other communication that, when engaged in outside of the campus, is protected from governmental restriction by the First Amendment to the United States Constitution or Section 2 of Article I of the California Constitution.

(b) A pupil who is enrolled in a school at the time that the school has made or enforced a rule in violation of subdivision (a) may commence a civil action to obtain appropriate injunctive and declaratory relief as determined by the court. Upon motion, a court may award attorney’s fees to a prevailing plaintiff in a civil action pursuant to this section.

(c) This section does not apply to a private secondary school that is controlled by a religious organization, to the extent that the application of this section would not be consistent with the religious tenets of the organization.

(d) This section does not prohibit the imposition of discipline for harassment, threats, or intimidation, unless constitutionally protected.

(e) This section does not supersede, or otherwise limit or modify, the provisions of Section 48907.

(f) The Legislature finds and declares that free speech rights are subject to reasonable time, place, and manner regulations.

(g) An employee shall not be dismissed, suspended, disciplined, reassigned, transferred, or otherwise retaliated against solely for acting to protect a pupil engaged in conduct authorized under this section, or refusing to infringe upon conduct that is protected by this section, the First Amendment to the United States Constitution, or Section 2 of Article I of the California Constitution.

(Amended by Stats. 2010, Ch. 142, Sec. 3. Effective January 1, 2011.)






ARTICLE 4 - Notification of Parent or Guardian

48980

(a) At the beginning of the first semester or quarter of the regular school term, the governing board of each school district shall notify the parent or guardian of a minor pupil regarding the right or responsibility of the parent or guardian under Sections 35291, 46014, 48205, 48207, 48208, 49403, 49423, 49451, 49472, and 51938 and Chapter 2.3 (commencing with Section 32255) of Part 19 of Division 1 of Title 1.

(b) The notification also shall advise the parent or guardian of the availability of individualized instruction as prescribed by Section 48206.3, and of the program prescribed by Article 9 (commencing with Section 49510) of Chapter 9.

(c) The notification also shall advise the parents and guardians of all pupils attending a school within the school district of the schedule of minimum days and pupil-free staff development days, and if minimum or pupil-free staff development days are scheduled thereafter, the governing board of the district shall notify parents and guardians of the affected pupils as early as possible, but not later than one month before the scheduled minimum or pupil-free day.

(d) The notification also may advise the parent or guardian of the importance of investing for future college or university education for their children and of considering appropriate investment options, including, but not limited to, United States savings bonds.

(e) The notification shall advise the parent or guardian of the pupil that each pupil completing grade 12 is required to successfully pass the high school exit examination administered pursuant to Chapter 9 (commencing with Section 60850) of Part 33. The notification shall include, at a minimum, the date of the examination and the requirements for passing the examination, and shall inform the parents and guardians regarding the consequences of not passing the examination and shall inform parents and guardians that passing the examination is a condition of graduation.

(f) Each school district that elects to provide a fingerprinting program pursuant to Article 10 (commencing with Section 32390) of Chapter 3 of Part 19 of Division 1 of Title 1 shall inform parents or guardians of the program as specified in Section 32390.

(g) The notification also shall include a copy of the written policy of the school district on sexual harassment established pursuant to Section 231.5, as it relates to pupils.

(h) The notification shall advise the parent or guardian of all existing statutory attendance options and local attendance options available in the school district. This notification component shall include all options for meeting residency requirements for school attendance, programmatic options offered within the local attendance areas, and any special programmatic options available on both an interdistrict and intradistrict basis. This notification component also shall include a description of all options, a description of the procedure for application for alternative attendance areas or programs, an application form from the district for requesting a change of attendance, and a description of the appeals process available, if any, for a parent or guardian denied a change of attendance. The notification component also shall include an explanation of the existing statutory attendance options, including, but not limited to, those available under Section 35160.5, Chapter 5 (commencing with Section 46600) of Part 26, and subdivision (b) of Section 48204. The department shall produce this portion of the notification and shall distribute it to all school districts.

(i) It is the intent of the Legislature that the governing board of each school district annually review the enrollment options available to the pupils within its district and that the districts strive to make available enrollment options that meet the diverse needs, potential, and interests of the pupils of California.

(j) The notification shall advise the parent or guardian that a pupil shall not have his or her grade reduced or lose academic credit for any absence or absences excused pursuant to Section 48205 if missed assignments and tests that can reasonably be provided are satisfactorily completed within a reasonable period of time, and shall include the full text of Section 48205.

(k) The notification shall advise the parent or guardian of the availability of state funds to cover the costs of advanced placement examination fees pursuant to Section 52244.

(l) The notification to the parent or guardian of a minor pupil enrolled in any of grades 9 to 12, inclusive, also shall include the information required pursuant to Section 51229.

(m) If a school district elects to allow a career technical education course to satisfy the requirement imposed by subparagraph (E) of paragraph (1) of subdivision (a) of Section 51225.3, the school district shall include, in the notification required pursuant to this section, both of the following:

(1) Information about the high school graduation requirements of the school district and how each requirement satisfies or does not satisfy the subject matter requirements for admission to the California State University and the University of California.

(2) A complete list of career technical education courses offered by the school district that satisfy the subject matter requirements for admission to the California State University and the University of California, and which of the specific college admission requirements these courses satisfy.

(Amended by Stats. 2011, Ch. 621, Sec. 2. Effective January 1, 2012.)



48980.3

The notification required pursuant to Section 48980 shall include information regarding pesticide products as specified in subdivision (a) of Section 17612.

(Added by Stats. 2000, Ch. 718, Sec. 2. Effective January 1, 2001.)



48981

The notice shall be provided at the time of registration for the first semester or quarter of the regular school term. The notice may be provided using any of the following methods:

(a) By regular mail.

(b) If a parent or guardian requests to receive the notice in electronic format, by providing access to the notice electronically. Notice provided in electronic format shall conform to the requirements of Section 48985.

(c) By any other method normally used to communicate with the parents or guardians in writing.

(Amended by Stats. 2012, Ch. 17, Sec. 1. Effective January 1, 2013.)



48982

(a) The notice shall be signed by the parent or guardian and returned to the school. Signature of the notice is an acknowledgment by the parent or guardian that he or she has been informed of his or her rights but does not indicate that consent to participate in any particular program has either been given or withheld.

(b) If the notice is provided in electronic format pursuant to subdivision (b) of Section 48981, the parent or guardian shall submit to the school a signed acknowledgment of receipt of the notice.

(Amended by Stats. 2012, Ch. 17, Sec. 2. Effective January 1, 2013.)



48983

If any activity covered by the sections set forth in Section 48980 will be undertaken by the school during the forthcoming school term, the notice shall state that fact and shall also state the approximate date upon which any of such activities will occur.

(Enacted by Stats. 1976, Ch. 1010.)



48984

No school district shall undertake any activity covered by the sections set forth in Section 48980 with respect to any particular pupil unless the parent or guardian has been informed of such action pursuant to this article or has received separate special notification.

(Enacted by Stats. 1976, Ch. 1010.)



48985

(a) If 15 percent or more of the pupils enrolled in a public school that provides instruction in kindergarten or any of grades 1 to 12, inclusive, speak a single primary language other than English, as determined from the census data submitted to the department pursuant to Section 52164 in the preceding year, all notices, reports, statements, or records sent to the parent or guardian of any such pupil by the school or school district shall, in addition to being written in English, be written in the primary language, and may be responded to either in English or the primary language.

(b) Pursuant to subdivision (b) of Section 64001, the department shall monitor adherence to the requirements of subdivision (a) as part of its regular monitoring and review of public schools and school districts, commonly known as the Categorical Program Monitoring process, and shall determine the types of documents and languages a school district translates to a primary language other than English, the availability of these documents to parents or guardians who speak a primary language other than English, and the gaps in translations of these documents.

(c) Based on census data submitted to the department pursuant to Section 52164 in the preceding fiscal year, the department shall notify a school district, by August 1 of each year, of the schools within the school district, and the primary language other than English, for which the translation of documents is required pursuant to subdivision (a). The department shall make that notification using electronic methods.

(d) The department shall use existing resources to comply with subdivisions (b) and (c).

(Amended by Stats. 2006, Ch. 706, Sec. 1. Effective January 1, 2007.)






ARTICLE 4.5 - Guidelines for Filing Complaint of Child Abuse

48987

The governing board of a school district or county office of education shall upon request disseminate the guidelines adopted by the State Department of Education pursuant to Section 33308.1 to parents or guardians of minor pupils in the primary language of the parent or guardian. The governing board of a school district or county office of education is encouraged to inform a parent or guardian, that desires to file a complaint against a school employee or other person that commits an act of child abuse as defined in Section 11165.6 of the Penal Code against a pupil at a schoolsite, of the procedures for filing the complaint with local child protective agencies pursuant to the Child Abuse and Neglect Reporting Act, established pursuant to Chapter 1444 of the Statutes of 1987. In the case of oral communications with the parent or guardian whose primary language is other than English, concerning that guideline or the procedures for filing child abuse complaints, the governing board shall provide an interpreter for that parent or guardian.

(Added by Stats. 1994, Ch. 1172, Sec. 13. Effective January 1, 1995.)






ARTICLE 5 - Prohibition of Corporal Punishment

49000

The Legislature finds and declares that the protection against corporal punishment, which extends to other citizens in other walks of life, should include children while they are under the control of the public schools. Children of school age are at the most vulnerable and impressionable period of their lives and it is wholly reasonable that the safeguards to the integrity and sanctity of their bodies should be, at this tender age, at least equal to that afforded to other citizens.

(Repealed and added by Stats. 1986, Ch. 1069, Sec. 2.)



49001

(a) For the purposes of this section “corporal punishment” means the willful infliction of, or willfully causing the infliction of, physical pain on a pupil. An amount of force that is reasonable and necessary for a person employed by or engaged in a public school to quell a disturbance threatening physical injury to persons or damage to property, for purposes of self-defense, or to obtain possession of weapons or other dangerous objects within the control of the pupil, is not and shall not be construed to be corporal punishment within the meaning and intent of this section. Physical pain or discomfort caused by athletic competition or other such recreational activity, voluntarily engaged in by the pupil, is not and shall not be construed to be corporal punishment within the meaning and intent of this section.

(b) No person employed by or engaged in a public school shall inflict, or cause to be inflicted corporal punishment upon a pupil. Every resolution, bylaw, rule, ordinance, or other act or authority permitting or authorizing the infliction of corporal punishment upon a pupil attending a public school is void and unenforceable.

(Repealed and added by Stats. 1986, Ch. 1069, Sec. 4.)






ARTICLE 5.5 - Pupil Fees

49010

For purposes of this article, the following terms have the following meanings:

(a) “Educational activity” means an activity offered by a school, school district, charter school, or county office of education that constitutes an integral fundamental part of elementary and secondary education, including, but not limited to, curricular and extracurricular activities.

(b) “Pupil fee” means a fee, deposit, or other charge imposed on pupils, or a pupil’s parents or guardians, in violation of Section 49011 and Section 5 of Article IX of the California Constitution, which require educational activities to be provided free of charge to all pupils without regard to their families’ ability or willingness to pay fees or request special waivers, as provided for in Hartzell v. Connell (1984) 35 Cal.3d 899. A pupil fee includes, but is not limited to, all of the following:

(1) A fee charged to a pupil as a condition for registering for school or classes, or as a condition for participation in a class or an extracurricular activity, regardless of whether the class or activity is elective or compulsory, or is for credit.

(2) A security deposit, or other payment, that a pupil is required to make to obtain a lock, locker, book, class apparatus, musical instrument, uniform, or other materials or equipment.

(3) A purchase that a pupil is required to make to obtain materials, supplies, equipment, or uniforms associated with an educational activity.

(Added by Stats. 2012, Ch. 776, Sec. 1. Effective January 1, 2013.)



49011

(a) A pupil enrolled in a public school shall not be required to pay a pupil fee for participation in an educational activity.

(b) All of the following requirements apply to the prohibition identified in subdivision (a):

(1) All supplies, materials, and equipment needed to participate in educational activities shall be provided to pupils free of charge.

(2) A fee waiver policy shall not make a pupil fee permissible.

(3) School districts and schools shall not establish a two-tier educational system by requiring a minimal educational standard and also offering a second, higher educational standard that pupils may only obtain through payment of a fee or purchase of additional supplies that the school district or school does not provide.

(4) A school district or school shall not offer course credit or privileges related to educational activities in exchange for money or donations of goods or services from a pupil or a pupil’s parents or guardians, and a school district or school shall not remove course credit or privileges related to educational activities, or otherwise discriminate against a pupil, because the pupil or the pupil’s parents or guardians did not or will not provide money or donations of goods or services to the school district or school.

(c) This article shall not be interpreted to prohibit solicitation of voluntary donations of funds or property, voluntary participation in fundraising activities, or school districts, schools, and other entities from providing pupils prizes or other recognition for voluntarily participating in fundraising activities.

(d) This article applies to all public schools, including, but not limited to, charter schools and alternative schools.

(e) This article is declarative of existing law and shall not be interpreted to prohibit the imposition of a fee, deposit, or other charge otherwise allowed by law.

(Added by Stats. 2012, Ch. 776, Sec. 1. Effective January 1, 2013.)



49012

(a) Commencing with the 2014–15 fiscal year, and every three years thereafter, the department shall develop and distribute guidance for county superintendents of schools, district superintendents, and charter school administrators regarding the imposition of pupil fees for participation in educational activities in public schools. The department shall post the guidance on the department’s Internet Web site.

(b) The guidance developed pursuant to subdivision (a) shall not constitute a regulation subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2012, Ch. 776, Sec. 1. Effective January 1, 2013.)



49013

(a) A complaint of noncompliance with the requirements of this article may be filed with the principal of a school under the Uniform Complaint Procedures set forth in Chapter 5.1 (commencing with Section 4600) of Division 1 of Title 5 of the California Code of Regulations.

(b) A complaint may be filed anonymously if the complaint provides evidence or information leading to evidence to support an allegation of noncompliance with the requirements of this article.

(c) A complainant not satisfied with the decision of a public school may appeal the decision to the department and shall receive a written appeal decision within 60 days of the department’s receipt of the appeal.

(d) If a public school finds merit in a complaint, or the department finds merit in an appeal, the public school shall provide a remedy to all affected pupils, parents, and guardians that, where applicable, includes reasonable efforts by the public school to ensure full reimbursement to all affected pupils, parents, and guardians, subject to procedures established through regulations adopted by the state board.

(e) Information regarding the requirements of this article shall be included in the annual notification distributed to pupils, parents and guardians, employees, and other interested parties pursuant to Section 4622 of Title 5 of the California Code of Regulations.

(f) Public schools shall establish local policies and procedures to implement the provisions of this section on or before March 1, 2013.

(Added by Stats. 2012, Ch. 776, Sec. 1. Effective January 1, 2013.)






ARTICLE 6 - Athletic Programs

49020

It is the intent of the Legislature that opportunities for participation in interschool athletic programs in public high schools of the state be provided on as equal a basis as is practicable to male and female students. The costs of providing these equal opportunities may vary according to the type of sports contained within the respective male and female athletic programs. Additional sources of revenue should be determined to provide for these equal opportunity programs.

(Enacted by Stats. 1976, Ch. 1010.)



49021

It is the intent of the Legislature that opportunities for participation in athletics be provided on an equitable basis to all students.

It is the further intent of the Legislature that females be given the same opportunity to participate in athletics and compete with other females in individual and team sports as is available to males who compete with other males in individual and team sports.

(Enacted by Stats. 1976, Ch. 1010.)



49022

Insofar as practicable, in apportioning public funds school district governing boards shall apportion amounts available for athletics to ensure that equitable amounts will be allocated for all students, except that allowances may be made for differences in the costs of various athletic programs.

(Enacted by Stats. 1976, Ch. 1010.)



49023

Notwithstanding any other provision of law, no public funds shall be used in connection with athletic programs conducted under the auspices of a school district governing board or any student organization within the district, which do not provide facilities and opportunities for participation by both sexes on an equitable basis. Facilities and opportunities for participation include, but are not limited to, equipment and supplies, scheduling of games and practice time, compensation for coaches, travel arrangements, per diem, locker rooms, and medical services.

(Enacted by Stats. 1976, Ch. 1010.)



49024

(a) Prior to assuming a paid or volunteer position to work with pupils in a pupil activity program sponsored by a school district, all noncertificated candidates shall obtain an Activity Supervisor Clearance Certificate from the Commission on Teacher Credentialing pursuant to subdivision (f) of Section 44258.7.

(b) A pupil activity program sponsored by a school district includes, but is not limited to, scholastic programs, interscholastic programs, and extracurricular activities sponsored by a school district or school booster club, including, but not limited to, cheer team, drill team, dance team, and marching band.

(c) Volunteer supervisors for breakfast, lunch, or other nutritional periods pursuant to Sections 44814 and 44815, and nonteaching volunteer aides, as defined in Section 35021, under the immediate supervision and direction of certificated personnel of the district, shall not be required to obtain an Activity Supervisor Clearance Certificate. For purposes of this section, a nonteaching volunteer aide includes a parent volunteering in a classroom or on a field trip or a community member providing noninstructional services.

(d) Candidates may be issued a temporary certificate in accordance with Sections 44332 and 44332.5 while the application is being processed.

(e) This section does not apply to a candidate who is required by the school district to clear a Department of Justice and Federal Bureau of Investigation criminal background check prior to beginning the paid or volunteer activities described in subdivision (a).

(f) This section shall become operative on July 1, 2010.

(Amended by Stats. 2010, Ch. 52, Sec. 2. Effective July 9, 2010. Note: Operative date in subd. (f) originated in a prior version of this section.)






ARTICLE 6.5 - Performance-Enhancing Substances

49030

(a) Sixty days after the posting of the United States Anti-Doping Agency Guide to Prohibited Substances and Prohibited Methods of Doping on the Internet Web site of the department pursuant to subdivision (b), dietary supplements, as defined by subsection (ff) of Section 321 of Title 21 of the United States Code, that include any of the following substances, are prohibited from being used by a pupil participating in interscholastic high school sports:

(1) Synephrine.

(2) A prohibited substance enumerated by the United States Anti-Doping Agency Guide to Prohibited Substances and Prohibited Methods of Doping.

(b) The State Department of Health Services shall provide the State Department of Education with the United States Anti-Doping Agency Guide to Prohibited Substances and Prohibited Methods of Doping, on or before March 30, 2006. Upon receipt of the guide, the State Department of Education shall notify each school district that serves pupils in grades 9 to 12, inclusive, that the guide has been completed and shall post the guide on its Internet Web site. The State Department of Health Services shall annually notify the State Department of Education of any amendments to the guide for the following school year. For an amendment to be applicable for the ensuing school year, the State Department of Health Services shall notify the State Department of Education as to that amendment no later than the March 30 immediately preceding the school year to which the amendment is to be applicable. Upon receipt of this notice, the State Department of Education shall notify each school district that serves pupils in grades 9 to 12, inclusive, that the guide has been amended and shall post the amended guide on its Internet Web site. The amendment becomes effective 60 days after the department posts the amended guide on its Internet Web site.

(Amended by Stats. 2006, Ch. 538, Sec. 113. Effective January 1, 2007.)



49031

(a) A school may not accept a sponsorship from a manufacturer of a dietary supplement described in subdivision (a) of Section 49030, or from the distributor of a dietary supplement described in subdivision (a) of Section 49030 whose name appears on the labeling of the dietary supplement.

(b) A dietary supplement prohibited by Section 49030 may not be marketed on a schoolsite or at a school-related event.

(c) A dietary supplement prohibited by Section 49030 may not be sold or distributed on a schoolsite or at a school-related event.

(d) (1) For purposes of subdivision (b), “market” includes, but is not limited to, all of the following:

(A) Direct product advertising.

(B) Provision of educational materials.

(C) Product promotion by a school district employee or school district volunteer.

(D) Product placement.

(E) Clothing or equipment giveaways.

(F) Scholarships.

(2) For purposes of subdivision (b), “market” does not include the inadvertent display of a product name or product advertising by a person who is not a manufacturer or distributor of a dietary supplement described in subdivision (a) of Section 49030.

(e) Subdivision (a) does not apply to either of the following:

(1) An affiliate of a manufacturer or distributor of a dietary supplement described in subdivision (a) of Section 49030 if the affiliate does not manufacture or distribute a dietary supplement described in subdivision (a).

(2) A manufacturer or distributor of a dietary supplement described in subdivision (a) if no more than 50 percent of its annual gross sales are derived from the manufacture or distribution of dietary supplements as defined in subsection (ff) of Section 321 of Title 21 of the United States Code.

(Added by Stats. 2005, Ch. 673, Sec. 2. Effective January 1, 2006.)



49032

(a) (1) Effective December 31, 2008, each high school sports coach shall have completed a coaching education program developed by his or her school district or the California Interscholastic Federation that meets the guidelines set forth in Section 35179.1.

(2) The coaching education program described by paragraph (1) may be taught by an athletic director or high school sports coach who is deemed to be qualified by the California Interscholastic Federation.

(b) Upon completion of the program, a high school sports coach shall be deemed to have completed the education requirement for the remainder of his or her time coaching at the high school level in any school district in the state.

(c) Each high school sports coach shall be responsible for the costs of taking the course.

(d) The training requirements of this section shall count toward the continuing education required for the renewal of the teaching credential of a coach who is also a certificated employee.

(e) Notwithstanding subdivision (a), a high school sports coach who does not meet the requirements of subdivision (a) may be used for no longer than one season of interscholastic competition.

(f) For the purposes of this section, “high school sports coach” means an employee or a volunteer who is authorized by a high school to be responsible for leading a school sports team of pupil athletes.

(Added by Stats. 2005, Ch. 673, Sec. 2. Effective January 1, 2006.)



49033

The California Interscholastic Federation shall amend its constitution and bylaws to require, as a condition of participation in interscholastic sports, that school districts effective July 1, 2006, upon the notification provided pursuant to subdivision (b) of Section 49030, shall prohibit a pupil from participating in interscholastic high school sports, unless that pupil signs a pledge not to use anabolic steroids, as defined in Section 802 of Title 21 of the United States Code, without a prescription from a licensed health care practitioner or a dietary supplement prohibited by Section 49030 and the parent and guardian of that pupil signs a notification form regarding those restrictions.

(Added by Stats. 2005, Ch. 673, Sec. 2. Effective January 1, 2006.)



49034

(a) The State Treasurer may accept voluntary contributions for the purpose of offsetting costs of training coaches pursuant to Sections 35179.2 and 35179.3. Contributions received by the State Treasurer shall be deposited in the California Coaching Education Fund, which is hereby created in the State Treasury.

(b) Funds deposited in the California Coaching Education Fund are available upon appropriation by the Legislature and may only be expended for purposes of Sections 35179.2 and 35179.3, and for administration of the California Coaching Education Fund.

(Added by Stats. 2005, Ch. 673, Sec. 2. Effective January 1, 2006.)






ARTICLE 7 - Registering to Vote

49040

(a) The last two full weeks in April and the last two full weeks in September shall be known as “high school voter education weeks,” during which time persons authorized by the county elections official shall be allowed to register students and school personnel on any high school campus in areas designated by the administrator of the high school, or his or her designee, which are reasonably accessible to all students.

(b) This section does not preclude a person from registering to vote students and school personnel on a high school campus as is otherwise permitted by the Elections Code.

(Amended by Stats. 2014, Ch. 131, Sec. 1. Effective January 1, 2015.)



49041

(a) The administrator of a high school, or his or her designee, may appoint one or more pupils who are enrolled at that high school to be voter outreach coordinators.

(b) A voter outreach coordinator may coordinate voter registration activities on his or her high school campus that encourage persons who are eligible to register to vote pursuant to Section 2101 of the Elections Code, or other persons who may submit an affidavit of registration pursuant to Section 2102 of the Elections Code, to apply to register to vote by submitting an affidavit of registration on paper or electronically on the Internet Web site of the Secretary of State.

(c) A voter outreach coordinator may, with the approval of the administrator of the high school, or his or her designee, coordinate election-related activities on his or her high school campus, including voter registration drives, mock elections, debates, and other election-related pupil outreach activities.

(Added by Stats. 2014, Ch. 131, Sec. 2. Effective January 1, 2015.)






ARTICLE 8 - Searches by School Employees

49050

No school employee shall conduct a search that involves:

(a) Conducting a body cavity search of a pupil manually or with an instrument.

(b) Removing or arranging any or all of the clothing of a pupil to permit a visual inspection of the underclothing, breast, buttocks, or genitalia of the pupil.

(Added by Stats. 1988, Ch. 1102, Sec. 1.)



49051

Nothing in this article shall be construed to affect the admissibility of evidence in subsequent juvenile or criminal proceedings.

(Added by Stats. 1988, Ch. 1102, Sec. 1.)









CHAPTER 6.5 - Pupil Records

ARTICLE 1 - Legislative Intent

49060

It is the intent of the Legislature to resolve potential conflicts between California law and the provisions of Public Law 93-380 regarding parental access to, and the confidentiality of, pupil records in order to insure the continuance of federal education funds to public educational institutions within the state, and to revise generally and update the law relating to such records.

This chapter applies to public agencies that provide educationally related services to pupils with disabilities pursuant to Chapter 26.5 (commencing with Section 7570) of Division 7 of Title 1 of the Government Code and to public agencies that educate pupils with disabilities in state hospitals or developmental centers and in youth and adult facilities.

This chapter shall have no effect regarding public community colleges, other public or private institutions of higher education, other governmental or private agencies which receive federal education funds unless described herein, or, except for Sections 49068 and 49069 and subdivision (b)(5) of Section 49076, private schools.

The provisions of this chapter shall prevail over the provisions of Section 12400 of this code and Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code to the extent that they may pertain to access to pupil records.

(Amended by Stats. 1994, Ch. 1288, Sec. 6. Effective January 1, 1995.)






ARTICLE 2 - Definitions

49061

As used in this chapter:

(a) “Parent” means a natural parent, an adopted parent, or legal guardian. If the parents are divorced or legally separated, only a parent having legal custody of the pupil may challenge the content of a record pursuant to Section 49070, offer a written response to a record pursuant to Section 49072, or consent to release records to others pursuant to Section 49075. Either parent may grant consent if both parents have notified, in writing, the school or school district that an agreement has been made. If a pupil has attained the age of 18 years or is attending an institution of postsecondary education, the permission or consent required of, and the rights accorded to, the parents or guardian of the pupil shall thereafter only be required of, and accorded to, the pupil.

(b) “Pupil record” means any item of information directly related to an identifiable pupil, other than directory information, that is maintained by a school district or required to be maintained by an employee in the performance of his or her duties whether recorded by handwriting, print, tapes, film, microfilm, or other means.

“Pupil record” does not include informal notes related to a pupil compiled by a school officer or employee that remain in the sole possession of the maker and are not accessible or revealed to any other person except a substitute. For purposes of this subdivision, “substitute” means a person who performs the duties of the individual who made the notes on a temporary basis, and does not refer to a person who permanently succeeds the maker of the notes in his or her position.

(c) “Directory information” means one or more of the following items: pupil’s name, address, telephone number, date of birth, email address, major field of study, participation in officially recognized activities and sports, weight and height of members of athletic teams, dates of attendance, degrees and awards received, and the most recent previous public or private school attended by the pupil.

(d) “School district” means any school district maintaining any kindergarten or any of grades 1 to 12, inclusive, any public school providing instruction in any kindergarten or any of grades 1 to 12, inclusive, the office of the county superintendent of schools, or any special school operated by the department.

(e) “Access” means a personal inspection and review of a record or an accurate copy of a record, or receipt of an accurate copy of a record, an oral description or communication of a record or an accurate copy of a record, and a request to release a copy of any record.

(f) “County placing agency” means the county social service department or county probation department.

(Amended by Stats. 2012, Ch. 162, Sec. 34. Effective January 1, 2013.)






ARTICLE 3 - General Provisions

49062

School districts shall establish, maintain, and destroy pupil records according to regulations adopted by the State Board of Education. Pupil records shall include a pupil’s health record. Such regulations shall establish state policy as to what items of information shall be placed into pupil records and what information is appropriate to be compiled by individual school officers or employees under the exception to pupil records provided in subdivision (b) of Section 49061. No pupil records shall be destroyed except pursuant to such regulations or as provided in subdivisions (b) and (c) of Section 49070.

(Amended by Stats. 1980, Ch. 1347, Sec. 1.)



49063

School districts shall notify parents in writing of their rights under this chapter upon the date of the pupil’s initial enrollment, and thereafter at the same time as notice is issued pursuant to Section 48980. The notice shall be, insofar as is practicable, in the home language of the pupil. The notice shall take a form which reasonably notifies parents of the availability of the following specific information:

(a) The types of pupil records and information contained therein which are directly related to students and maintained by the institution.

(b) The position of the official responsible for the maintenance of each type of record.

(c) The location of the log or record required to be maintained pursuant to Section 49064.

(d) The criteria to be used by the district in defining “school officials and employees” and in determining “legitimate educational interest” as used in Section 49064 and paragraph (1) of subdivision (a) of Section 49076.

(e) The policies of the institution for reviewing and expunging those records.

(f) The right of the parent to access to pupil records.

(g) The procedures for challenging the content of pupil records.

(h) The cost if any which will be charged to the parent for reproducing copies of records.

(i) The categories of information which the institution has designated as directory information pursuant to Section 49073.

(j) Any other rights and requirements set forth in this chapter, and the right of the parent to file a complaint with the United States Department of Health, Education, and Welfare concerning an alleged failure by the district to comply with the provisions of Section 438 of the General Education Provisions Act (20 U.S.C.A. Sec. 1232g).

(k) The availability of the prospectus prepared pursuant to Section 49091.14.

(Amended by Stats. 1998, Ch. 1031, Sec. 1. Effective January 1, 1999.)



49064

A log or record shall be maintained for each pupil’s record which lists all persons, agencies, or organizations requesting or receiving information from the record and the legitimate interests therefor. Such listing need not include:

(a) Parents or pupils to whom access is granted pursuant to Section 49069 or paragraph (6) of subdivision (a) of Section 49076;

(b) Parties to whom directory information is released pursuant to Section 49073;

(c) Parties to whom written consent has been executed by the parent pursuant to Section 49075; or

(d) School officials or employees having a legitimate educational interest pursuant to paragraph (1) of subdivision (a) of Section 49076.

The log or record shall be open to inspection only by a parent and the school official, or his designee, responsible for the maintenance of pupil records, and to the Comptroller General of the United States, the Secretary of Health, Education, and Welfare, and administrative head of an education agency as defined in Public Law 93-380, and state educational authorities as a means of auditing the operation of the system.

(Amended by Stats. 1977, Ch. 861.)



49065

Any school district may make a reasonable charge in an amount not to exceed the actual cost of furnishing copies of any pupil record; provided, however, that no charge shall be made for furnishing (1) up to two transcripts of former pupils’ records or (2) up to two verifications of various records of former pupils. No charge may be made to search for or to retrieve any pupil record.

(Amended by Stats. 1977, Ch. 36.)



49066

(a) When grades are given for any course of instruction taught in a school district, the grade given to each pupil shall be the grade determined by the teacher of the course and the determination of the pupil’s grade by the teacher, in the absence of clerical or mechanical mistake, fraud, bad faith, or incompetency, shall be final.

(b) The governing board of the school district and the superintendent of such district shall not order a pupil’s grade to be changed unless the teacher who determined such grade is, to the extent practicable, given an opportunity to state orally, in writing, or both, the reasons for which such grade was given and is, to the extent practicable, included in all discussions relating to the changing of such grade.

(c) No grade of a pupil participating in a physical education class, however, may be adversely affected due to the fact that the pupil does not wear standardized physical education apparel where the failure to wear such apparel arises from circumstances beyond the control of the pupil.

(Amended by Stats. 1980, Ch. 715, Sec. 1.)



49067

(a) The governing board of each school district shall prescribe regulations requiring the evaluation of each pupil’s achievement for each marking period and requiring a conference with, or a written report to, the parent of each pupil whenever it becomes evident to the teacher that the pupil is in danger of failing a course. The refusal of the parent to attend the conference, or to respond to the written report, shall not preclude failing the pupil at the end of the grading period.

(b) The governing board of any school district may adopt regulations authorizing a teacher to assign a failing grade to any pupil whose absences from the teacher’s class that are not excused pursuant to Section 48205 equal or exceed a maximum number which shall be specified by the board. Regulations adopted pursuant to this subdivision shall include, but not be limited to, the following:

(1) A reasonable opportunity for the pupil or the pupil’s parent or guardian to explain the absences.

(2) A method for identification in the pupil’s record of the failing grades assigned to the pupil on the basis of excessive unexcused absences.

(c) Notwithstanding the provisions of subdivision (a) of Section 49061, the provisions of this section shall apply to the parent or guardian of any pupil without regard to the age of the pupil.

(Amended by Stats. 1998, Ch. 846, Sec. 20. Effective September 25, 1998.)



49068

(a) The Legislature finds and declares that the academic record of a transferring pupil is essential to the pupil’s placement, academic success, and timely graduation. The Legislature further finds and declares that an accurate, updated pupil record enhances school safety, academic achievement, and pupil welfare when the record of a transferring pupil includes transcripts, immunization records, and, when applicable, suspension notices, expulsion records, and individualized education programs.

(b) If a pupil transfers from one public school to another or to a private school, or transfers from a private school to a public school within the state, the pupil’s permanent record or a copy of it shall be transferred by the former public school or private school no later than 10 schooldays following the date the request is received from the public school or private school where the pupil intends to enroll.

(c) As used in this section, “schoolday” means a day upon which the school is in session or nonholiday weekdays during the summer break.

(d) A public school requesting a transfer of a record pursuant to this section shall notify the parent of his or her right to receive a copy of the record and a right to a hearing to challenge the content of the record.

(e) The state board may adopt rules and regulations concerning the transfer of records.

(f) Nothing in this section shall supersede any other state or federal law governing the transfer of pupil records for specific pupil populations, including, but not limited to, Sections 49069.5 and 56043.

(Amended by Stats. 2012, Ch. 369, Sec. 1. Effective January 1, 2013.)



49068.5

Upon the initial enrollment of a pupil in a public or private elementary school, or whenever an elementary school pupil transfers from one school district to another, transfers to an elementary school within the same district, transfers from one private elementary school to another, transfers from a private elementary school to a public elementary school, or transfers from a public elementary school to a private elementary school, the principal of the school that the child enters or to which he or she transfers is urged to check to see if the child resembles a child listed as missing by the bulletins provided by the Department of Justice pursuant to Section 14204 of the Penal Code.

(Amended by Stats. 2014, Ch. 437, Sec. 2. Effective January 1, 2015.)



49068.6

(a) Any law enforcement agency responsible for the investigation of a missing child shall inform the school district, other local educational agency, or private school, in which the child is enrolled, that the child is missing. The notice shall be in writing, shall include a photograph of the child if a photograph is available, and shall be given within 10 days of the child’s disappearance.

(b) Every school notified pursuant to this section shall place a notice that the child has been reported missing on the front of each missing child’s school record. For public schools this shall be in addition to the posting requirements set forth in Section 38139.

(c) Local law enforcement agencies may establish a process for informing local schools about abducted children pursuant to this section.

(d) If a school receives a record inquiry or request from any person or entity for a missing child about whom the school has been notified pursuant to this section, the school shall immediately notify the law enforcement authorities who informed the school of the missing child’s status.

(Added by Stats. 1999, Ch. 832, first Sec. 2. Effective January 1, 2000.)



49069.3

Foster family agencies with jurisdiction over currently enrolled or former pupils may access records of grades and transcripts, and any individualized education plans (IEP) that may have been developed pursuant to Chapter 4 (commencing with Section 56300) of Part 30 maintained by school districts or private schools of those pupils.

(Added by Stats. 2000, Ch. 67, Sec. 1. Effective January 1, 2001.)



49069.5

(a) The Legislature finds and declares all of the following:

(1) The mobility of pupils in foster care often disrupts their educational experience.

(2) Efficient transfer procedures and transfer of pupil records is a critical factor in the swift placement of foster children in educational settings.

(3) Pupils who have had contact with the juvenile justice system are often denied credit or partial credit earned during enrollment in juvenile court schools. Delays in school enrollment and loss of earned credit can result in improper class or school placement, denial of special education services, and school dropout.

(b) The proper and timely transfer between schools of pupils in foster care is the responsibility of both the local educational agency, including the county office of education for pupils in foster care who are enrolled in juvenile court schools, and the county placing agency, which includes the county probation department.

(c) As soon as the county placing agency or county office of education becomes aware of the need to transfer a pupil in foster care out of his or her current school, the county placing agency or county office of education shall contact the appropriate person at the local educational agency of the pupil. The county placing agency shall notify the local educational agency of the date that the pupil will be leaving the school and request that the pupil be transferred out.

(d) Upon receiving a transfer request from a county placing agency or notification of enrollment from the new local educational agency, the local educational agency receiving the transfer request or notification shall, within two business days, transfer the pupil out of school and deliver the educational information and records of the pupil to the next educational placement.

(e) As part of the transfer process described under subdivisions (c) and (d), the local educational agency shall compile the complete educational record of the pupil, including a determination of seat time, full or partial credits earned, current classes and grades, immunization and other records, and, if applicable, a copy of the pupil’s plan adopted pursuant to Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794) or individualized education program adopted pursuant to the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(f) The local educational agency shall assign the duties listed in this section to a person competent to handle the transfer procedure and who is aware of the specific educational recordkeeping needs of homeless, foster, and other transient children who transfer between schools.

(g) The local educational agency shall ensure that, if the pupil in foster care is absent from school due to a decision to change the placement of a pupil made by a court or placing agency, the grades and credits of the pupil will be calculated as of the date the pupil left school and no lowering of grades will occur as a result of the absence of the pupil under these circumstances.

(h) The local educational agency shall ensure that, if the pupil in foster care is absent from school due to a verified court appearance or related court ordered activity, no lowering of his or her grades will occur as a result of the absence of the pupil under these circumstances.

(i) For purposes of this section, the following definitions apply:

(1) “County placing agency” means a county social services department or county probation department.

(2) “Local educational agency” means a school district, a county office of education, a charter school participating as a member of a special education local plan area, or a special education local plan area.

(3) “Pupil in foster care” means a child who has been removed from his or her home pursuant to Section 309 of the Welfare and Institutions Code, is the subject of a petition filed under Section 300 or 602 of the Welfare and Institutions Code, or has been removed from his or her home and is the subject of a petition filed under Section 300 or 602 of the Welfare and Institutions Code.

(Amended by Stats. 2014, Ch. 901, Sec. 4. Effective January 1, 2015.)






ARTICLE 4 - Rights of Parents

49069

Parents of currently enrolled or former pupils have an absolute right to access to any and all pupil records related to their children that are maintained by school districts or private schools. The editing or withholding of any of those records, except as provided for in this chapter, is prohibited.

Each school district shall adopt procedures for the granting of requests by parents for copies of all pupil records pursuant to Section 49065, or to inspect and review records during regular school hours, provided that the requested access shall be granted no later than five business days following the date of the request. Procedures shall include the notification to the parent of the location of all official pupil records if not centrally located and the availability of qualified certificated personnel to interpret records if requested.

(Amended by Stats. 2006, Ch. 583, Sec. 1. Effective January 1, 2007.)



49070

Following an inspection and review of a pupil’s records, the parent or guardian of a pupil or former pupil of a school district may challenge the content of any pupil record.

(a) The parent or guardian of a pupil may file a written request with the superintendent of the district to correct or remove any information recorded in the written records concerning his or her child which the parent or guardian alleges to be any of the following:

(1) Inaccurate.

(2) An unsubstantiated personal conclusion or inference.

(3) A conclusion or inference outside of the observer’s area of competence.

(4) Not based on the personal observation of a named person with the time and place of the observation noted.

(5) Misleading.

(6) In violation of the privacy or other rights of the pupil.

(b) Within 30 days of receipt of a request pursuant to subdivision (a), the superintendent or the superintendent’s designee shall meet with the parent or guardian and the certificated employee who recorded the information in question, if any, and if the employee is presently employed by the school district. The superintendent shall then sustain or deny the allegations.

If the superintendent sustains any or all of the allegations, he or she shall order the correction or the removal and destruction of the information. However, in accordance with Section 49066, the superintendent shall not order a pupil’s grade to be changed unless the teacher who determined the grade is, to the extent practicable, given an opportunity to state orally, in writing, or both, the reasons for which the grade was given and is, to the extent practicable, included in all discussions relating to the changing of the grade.

If the superintendent denies any or all of the allegations and refuses to order the correction or the removal of the information, the parent or guardian may, within 30 days of the refusal, appeal the decision in writing to the governing board of the school district.

(c) Within 30 days of receipt of an appeal pursuant to subdivision (b), the governing board shall, in closed session with the parent or guardian and the certificated employee who recorded the information in question, if any, and if the employee is presently employed by the school district, determine whether or not to sustain or deny the allegations.

If the governing board sustains any or all of the allegations, it shall order the superintendent to immediately correct or remove and destroy the information from the written records of the pupil, and so inform the parent or guardian in writing. However, in accordance with Section 49066, the governing board shall not order a pupil’s grade to be changed unless the teacher who determined the grade is, to the extent practicable, given an opportunity to state orally, in writing, or both, the reasons for which the grade was given and is, to the extent practicable, included in all discussions relating to the changing of the grade.

The decision of the governing board shall be final.

Records of these administrative proceedings shall be maintained in a confidential manner and shall be destroyed one year after the decision of the governing board, unless the parent or guardian initiates legal proceedings relative to the disputed information within the prescribed period.

(d) If the final decision of the governing board is unfavorable to the parent or guardian, or if the parent or guardian accepts an unfavorable decision by the district superintendent, the parent or guardian shall be informed and shall have the right to submit a written statement of his or her objections to the information. This statement shall become a part of the pupil’s school record until the information objected to is corrected or removed.

(Amended by Stats. 2002, Ch. 492, Sec. 8. Effective January 1, 2003.)



49071

(a) To assist in making determinations pursuant to Section 49070, a district superintendent or governing board may convene a hearing panel composed of the following persons, provided that the parent has given written consent to release information from the relevant pupil’s records to the members of the panel so convened:

(1) The principal of a public school other than the public school at which the record is on file.

(2) A certificated employee appointed by the chairman of the certificated employee council of the district, or, if no such council exists, a certificated employee appointed by the parent.

(3) A parent appointed by the superintendent or by the governing board of the district, depending upon who convenes the panel.

(b) The persons appointed pursuant to paragraphs (2) and (3) of subdivision (a) shall, if possible, not be acquainted with the pupil, his parent or guardian, or the certificated employee who recorded the information, except when the parent or guardian appoints the person pursuant to paragraph (2).

(c) The principal appointed to the hearing panel shall serve as its chairman.

(d) The hearing panel shall, in closed session, hear the objections to the information of the parent and the testimony of the certificated employee who recorded the information in question, if any, and if such employee is presently employed by the school district.

The hearing panel shall be provided with verbatim copies of the information which is the subject of the controversy.

Written findings shall be made setting forth the facts and decisions of the panel, and such findings shall be forwarded to the superintendent or the governing board, depending upon who convened the panel.

The proceedings of the hearing shall not be disclosed or discussed by panel members except in their official capacities.

(Amended by Stats. 1979, Ch. 373.)



49072

Whenever there is included in any pupil record information concerning any disciplinary action taken by school district personnel in connection with the pupil, the school district maintaining such record or records shall allow the pupil’s parent to include in such pupil record a written statement or response concerning the disciplinary action.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Privacy of Pupil Records

49073

(a) School districts shall adopt a policy identifying those categories of directory information as defined in subdivision (c) of Section 49061 that may be released. The school district shall determine which individuals, officials, or organizations may receive directory information. However, no information may be released to a private profitmaking entity other than employers, prospective employers, and representatives of the news media, including, but not limited to, newspapers, magazines, and radio and television stations. The names and addresses of pupils enrolled in grade 12 or who have terminated enrollment before graduation may be provided to a private school or college operating under Chapter 8 (commencing with Section 94800) of Part 59 of Division 10 of Title 3 or its authorized representative. However, no such private school or college shall use that information for other than purposes directly related to the academic or professional goals of the institution, and a violation of this provision is a misdemeanor, punishable by a fine of not to exceed two thousand five hundred dollars ($2,500). In addition, the privilege of the private school or college to receive the information shall be suspended for a period of two years from the time of discovery of the misuse of the information. Any school district may limit or deny the release of specific categories of directory information to any public or private nonprofit organization based upon a determination of the best interests of pupils.

(b) Directory information may be released according to local policy as to any pupil or former pupil. However, notice shall be given at least on an annual basis of the categories of information that the school district plans to release and of the recipients. Directory information shall not be released regarding a pupil if a parent of that pupil has notified the school district that the information shall not be released.

(c) Directory information shall not be released regarding a pupil identified as a homeless child or youth, as defined in paragraph (2) of Section 725 of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11434a(2)), unless a parent, or pupil accorded parental rights, as identified in the federal Family Educational Rights and Privacy Act (20 U.S.C. Sec. 1232g), has provided written consent that directory information may be released.

(Amended by Stats. 2013, Ch. 713, Sec. 1. Effective January 1, 2014.)



49073.1

(a) A local educational agency may, pursuant to a policy adopted by its governing board or, in the case of a charter school, its governing body, enter into a contract with a third party for either or both of the following purposes:

(1) To provide services, including cloud-based services, for the digital storage, management, and retrieval of pupil records.

(2) To provide digital educational software that authorizes a third-party provider of digital educational software to access, store, and use pupil records in accordance with the contractual provisions listed in subdivision (b).

(b) A local educational agency that enters into a contract with a third party for purposes of subdivision (a) shall ensure the contract contains all of the following:

(1) A statement that pupil records continue to be the property of and under the control of the local educational agency.

(2) Notwithstanding paragraph (1), a description of the means by which pupils may retain possession and control of their own pupil-generated content, if applicable, including options by which a pupil may transfer pupil-generated content to a personal account.

(3) A prohibition against the third party using any information in the pupil record for any purpose other than those required or specifically permitted by the contract.

(4) A description of the procedures by which a parent, legal guardian, or eligible pupil may review personally identifiable information in the pupil’s records and correct erroneous information.

(5) A description of the actions the third party will take, including the designation and training of responsible individuals, to ensure the security and confidentiality of pupil records. Compliance with this requirement shall not, in itself, absolve the third party of liability in the event of an unauthorized disclosure of pupil records.

(6) A description of the procedures for notifying the affected parent, legal guardian, or eligible pupil in the event of an unauthorized disclosure of the pupil’s records.

(7) (A) A certification that a pupil’s records shall not be retained or available to the third party upon completion of the terms of the contract and a description of how that certification will be enforced.

(B) The requirements provided in subparagraph (A) shall not apply to pupil-generated content if the pupil chooses to establish or maintain an account with the third party for the purpose of storing that content pursuant to paragraph (2).

(8) A description of how the local educational agency and the third party will jointly ensure compliance with the federal Family Educational Rights and Privacy Act (20 U.S.C. Sec. 1232g).

(9) A prohibition against the third party using personally identifiable information in pupil records to engage in targeted advertising.

(c) In addition to any other penalties, a contract that fails to comply with the requirements of this section shall be rendered void if, upon notice and a reasonable opportunity to cure, the noncompliant party fails to come into compliance and cure any defect. Written notice of noncompliance may be provided by any party to the contract. All parties subject to a contract voided under this subdivision shall return all pupil records in their possession to the local educational agency.

(d) For purposes of this section, the following terms have the following meanings:

(1) “Deidentified information” means information that cannot be used to identify an individual pupil.

(2) “Eligible pupil” means a pupil who has reached 18 years of age.

(3) “Local educational agency” includes school districts, county offices of education, and charter schools.

(4) “Pupil-generated content” means materials created by a pupil, including, but not limited to, essays, research reports, portfolios, creative writing, music or other audio files, photographs, and account information that enables ongoing ownership of pupil content. “Pupil-generated content” does not include pupil responses to a standardized assessment where pupil possession and control would jeopardize the validity and reliability of that assessment.

(5) (A) “Pupil records” means both of the following:

(i) Any information directly related to a pupil that is maintained by the local educational agency.

(ii) Any information acquired directly from the pupil through the use of instructional software or applications assigned to the pupil by a teacher or other local educational agency employee.

(B) “Pupil records” does not mean any of the following:

(i) Deidentified information, including aggregated deidentified information, used by the third party to improve educational products for adaptive learning purposes and for customizing pupil learning.

(ii) Deidentified information, including aggregated deidentified information, used to demonstrate the effectiveness of the operator’s products in the marketing of those products.

(iii) Deidentified information, including aggregated deidentified information, used for the development and improvement of educational sites, services, or applications.

(6) “Third party” refers to a provider of digital educational software or services, including cloud-based services, for the digital storage, management, and retrieval of pupil records.

(e) If the provisions of this section are in conflict with the terms of a contract in effect before January 1, 2015, the provisions of this section shall not apply to the local educational agency or the third party subject to that agreement until the expiration, amendment, or renewal of the agreement.

(f) Nothing in this section shall be construed to impose liability on a third party for content provided by any other third party.

(Added by Stats. 2014, Ch. 800, Sec. 1. Effective January 1, 2015.)



49073.5

(a) It is the intent of the Legislature that a school district, in adopting a policy pursuant to Section 49073 governing the release of pupil directory information, not purposefully exclude any military services representative from access to that information.

(b) It is further the intent of the Legislature, in the interest of pupil confidentiality, that school districts minimize the release of pupil telephone numbers in the absence of express parental consent. The Legislature finds and declares that the nondisclosure of pupil telephone numbers will reduce the possibility of harassment of pupils and their families by organizations that receive pupil directory information.

(Added by Stats. 1991, Ch. 299, Sec. 1.)



49073.6

(a) For purposes of this section, the following terms have the following meanings:

(1) “Educational purposes” means for purposes that aid in instruction in the classroom or at home, or in classroom administration.

(2) (A) “Social media” means an electronic service or account, or electronic content, including, but not limited to, videos, still photographs, blogs, video blogs, podcasts, instant and text messages, email, online services or accounts, or Internet Web site profiles or locations.

(B) “Social media” shall not include an electronic service or account used exclusively for educational purposes or primarily to facilitate creation of school-sponsored publications, such as a yearbook or pupil newspaper, under the direction or control of a school, teacher, or yearbook adviser.

(b) Notwithstanding any other law or regulation, a school district, county office of education, or charter school that considers a program to gather or maintain in its records any information obtained from social media of any enrolled pupil shall notify pupils and their parents or guardians about the proposed program and provide an opportunity for public comment at a regularly scheduled public meeting of the governing board of the school district or county office of education, or governing body of the charter school, as applicable, before the adoption of the program. The notification required by this subdivision may be provided as part of the notification required pursuant to Section 48980.

(c) Notwithstanding Section 49062, a school district, county office of education, or charter school that adopts a program pursuant to subdivision (b) shall do all of the following:

(1) Gather or maintain only information that pertains directly to school safety or to pupil safety.

(2) Provide a pupil with access to any information about the pupil gathered or maintained by the school district, county office of education, or charter school that was obtained from social media, and an opportunity to correct or delete such information.

(3) (A) Destroy information gathered from social media and maintained in its records within one year after a pupil turns 18 years of age or within one year after the pupil is no longer enrolled in the school district, county office of education, or charter school, whichever occurs first.

(B) Notify each parent or guardian of a pupil subject to the program that the pupil’s information is being gathered from social media and that any information subject to this section maintained in the school district’s, county office of education’s, or charter school’s records with regard to the pupil shall be destroyed in accordance with subparagraph (A). The notification required by this subparagraph may be provided as part of the notification required pursuant to Section 48980. The notification shall include, but is not limited to, all of the following:

(i) An explanation of the process by which a pupil or a pupil’s parent or guardian may access the pupil’s records for examination of the information gathered or maintained pursuant to this section.

(ii) An explanation of the process by which a pupil or a pupil’s parent or guardian may request the removal of information or make corrections to information gathered or maintained pursuant to this section.

(C) If the school district, county office of education, or charter school contracts with a third party to gather information from social media on an enrolled pupil, require the contract to do all of the following:

(i) Prohibit the third party from using the information for purposes other than to satisfy the terms of the contract.

(ii) Prohibit the third party from selling or sharing the information with any person or entity other than the school district, county office of education, charter school, or the pupil or his or her parent or guardian.

(iii) Require the third party to destroy the information immediately upon satisfying the terms of the contract.

(iv) Require the third party, upon notice and a reasonable opportunity to act, to destroy information pertaining to a pupil when the pupil turns 18 years of age or is no longer enrolled in the school district, county office of education, or charter school, whichever occurs first. The school district, county office of education, or charter school shall provide notice to the third party when a pupil turns 18 years of age or is no longer enrolled in the school district, county office of education, or charter school. Notice provided pursuant to this clause shall not be used for any other purpose.

(Added by Stats. 2014, Ch. 799, Sec. 1. Effective January 1, 2015.)



49074

Nothing in this chapter shall preclude a school district from providing, in its discretion, statistical data from which no pupil may be identified to any public agency or entity or private nonprofit college, university, or educational research and development organization when such actions would be in the best educational interests of pupils.

(Enacted by Stats. 1976, Ch. 1010.)



49075

(a) A school district may permit access to pupil records to any person for whom a parent of the pupil has executed written consent specifying the records to be released and identifying the party or class of parties to whom the records may be released. The recipient must be notified that the transmission of the information to others without the written consent of the parent is prohibited. The consent notice shall be permanently kept with the record file.

(b) Notwithstanding subdivision (a), school lunch applications and information shared pursuant to Section 49557.2 shall be retained by any school district in the manner most useful to the administration of the school lunch program.

(Amended by Stats. 2001, Ch. 894, Sec. 2. Effective January 1, 2002.)



49076

(a) A school district shall not permit access to pupil records to a person without written parental consent or under judicial order except as set forth in this section and as permitted by Part 99 (commencing with Section 99.1) of Title 34 of the Code of Federal Regulations.

(1) Access to those particular records relevant to the legitimate educational interests of the requester shall be permitted to the following:

(A) School officials and employees of the school district, members of a school attendance review board appointed pursuant to Section 48321 who are authorized representatives of the school district, and any volunteer aide, 18 years of age or older, who has been investigated, selected, and trained by a school attendance review board for the purpose of providing followup services to pupils referred to the school attendance review board, provided that the person has a legitimate educational interest to inspect a record.

(B) Officials and employees of other public schools or school systems, including local, county, or state correctional facilities where educational programs leading to high school graduation are provided or where the pupil intends to or is directed to enroll, subject to the rights of parents as provided in Section 49068.

(C) Authorized representatives of the Comptroller General of the United States, the Secretary of Education, and state and local educational authorities, or the United States Department of Education’s Office for Civil Rights, if the information is necessary to audit or evaluate a state or federally supported educational program, or in connection with the enforcement of, or compliance with, the federal legal requirements that relate to such a program. Records released pursuant to this subparagraph shall comply with the requirements of Section 99.35 of Title 34 of the Code of Federal Regulations.

(D) Other state and local officials to the extent that information is specifically required to be reported pursuant to state law adopted before November 19, 1974.

(E) Parents of a pupil 18 years of age or older who is a dependent as defined in Section 152 of Title 26 of the United States Code.

(F) A pupil 16 years of age or older or having completed the 10th grade.

(G) A district attorney who is participating in or conducting a truancy mediation program pursuant to Section 48263.5, or Section 601.3 of the Welfare and Institutions Code, or participating in the presentation of evidence in a truancy petition pursuant to Section 681 of the Welfare and Institutions Code.

(H) A district attorney’s office for consideration against a parent or guardian for failure to comply with the Compulsory Education Law (Chapter 2 (commencing with Section 48200)) or with Compulsory Continuation Education (Chapter 3 (commencing with Section 48400)).

(I) (i) A probation officer, district attorney, or counsel of record for a minor for purposes of conducting a criminal investigation or an investigation in regards to declaring a person a ward of the court or involving a violation of a condition of probation.

(ii) For purposes of this subparagraph, a probation officer, district attorney, and counsel of record for a minor shall be deemed to be local officials for purposes of Section 99.31(a)(5)(i) of Title 34 of the Code of Federal Regulations.

(iii) Pupil records obtained pursuant to this subparagraph shall be subject to the evidentiary rules described in Section 701 of the Welfare and Institutions Code.

(J) A judge or probation officer for the purpose of conducting a truancy mediation program for a pupil, or for purposes of presenting evidence in a truancy petition pursuant to Section 681 of the Welfare and Institutions Code. The judge or probation officer shall certify in writing to the school district that the information will be used only for truancy purposes. A school district releasing pupil information to a judge or probation officer pursuant to this subparagraph shall inform, or provide written notification to, the parent or guardian of the pupil within 24 hours of the release of the information.

(K) A county placing agency when acting as an authorized representative of a state or local educational agency pursuant to subparagraph (C). School districts, county offices of education, and county placing agencies may develop cooperative agreements to facilitate confidential access to and exchange of the pupil information by email, facsimile, electronic format, or other secure means, if the agreement complies with the requirements set forth in Section 99.35 of Title 34 of the Code of Federal Regulations.

(L) A pupil 14 years of age or older who meets both of the following criteria:

(i) The pupil is a homeless child or youth, as defined in paragraph (2) of Section 725 of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11434a(2)).

(ii) The pupil is an unaccompanied youth, as defined in paragraph (6) of Section 725 of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11434a(6)).

(M) An individual who completes items 1 to 4, inclusive, of the Caregiver’s Authorization Affidavit, as provided in Section 6552 of the Family Code, and signs the affidavit for the purpose of enrolling a minor in school.

(N) (i) An agency caseworker or other representative of a state or local child welfare agency, or tribal organization, as defined in Section 450b of Title 25 of the United States Code, that has legal responsibility, in accordance with state or tribal law, for the care and protection of the pupil.

(ii) The agency or organization specified in clause (i) may disclose pupil records, or the personally identifiable information contained in those records, to an individual or entity engaged in addressing the pupil’s educational needs, if the individual or entity is authorized by the agency or organization to receive the disclosure and the information requested is directly related to the assistance provided by that individual or entity. The records, or the personally identifiable information contained in those records, shall not otherwise be disclosed by that agency or organization, except as provided under the federal Family Educational Rights and Privacy Act (20 U.S.C. Sec. 1232g), state law, including paragraph (3), and tribal law.

(2) School districts may release information from pupil records to the following:

(A) Appropriate persons in connection with an emergency if the knowledge of the information is necessary to protect the health or safety of a pupil or other persons. Schools or school districts releasing information pursuant to this subparagraph shall comply with the requirements set forth in Section 99.32(a)(5) of Title 34 of the Code of Federal Regulations.

(B) Agencies or organizations in connection with the application of a pupil for, or receipt of, financial aid. However, information permitting the personal identification of a pupil or his or her parents may be disclosed only as may be necessary for purposes as to determine the eligibility of the pupil for financial aid, to determine the amount of the financial aid, to determine the conditions that will be imposed regarding the financial aid, or to enforce the terms or conditions of the financial aid.

(C) Pursuant to Section 99.37 of Title 34 of the Code of Federal Regulations, a county elections official, for the purpose of identifying pupils eligible to register to vote, or for conducting programs to offer pupils an opportunity to register to vote. The information shall not be used for any other purpose or given or transferred to any other person or agency.

(D) Accrediting associations in order to carry out their accrediting functions.

(E) Organizations conducting studies for, or on behalf of, educational agencies or institutions for purposes of developing, validating, or administering predictive tests, administering student aid programs, and improving instruction, if the studies are conducted in a manner that will not permit the personal identification of pupils or their parents by persons other than representatives of the organizations, the information will be destroyed when no longer needed for the purpose for which it is obtained, and the organization enters into a written agreement with the educational agency or institution that complies with Section 99.31(a)(6) of Title 34 of the Code of Federal Regulations.

(F) Officials and employees of private schools or school systems where the pupil is enrolled or intends to enroll, subject to the rights of parents as provided in Section 49068 and in compliance with the requirements in Section 99.34 of Title 34 of the Code of Federal Regulations. This information shall be in addition to the pupil’s permanent record transferred pursuant to Section 49068.

(G) (i) A contractor or consultant with a legitimate educational interest who has a formal written agreement or contract with the school district regarding the provision of outsourced institutional services or functions by the contractor or consultant.

(ii) Notwithstanding the authorization in Section 99.31(a)(1)(i)(B) of Title 34 of the Code of Federal Regulations, a disclosure pursuant to this subparagraph shall not be permitted to a volunteer or other party.

(3) A person, persons, agency, or organization permitted access to pupil records pursuant to this section shall not permit access to any information obtained from those records by another person, persons, agency, or organization, except for allowable exceptions contained within the federal Family Educational Rights and Privacy Act (20 U.S.C. Sec. 1232g) and state law, including this section, and implementing regulations, without the written consent of the pupil’s parent. This paragraph shall not require prior parental consent when information obtained pursuant to this section is shared with other persons within the educational institution, agency, or organization obtaining access, so long as those persons have a legitimate educational interest in the information pursuant to Section 99.31(a)(1) of Title 34 of the Code of Federal Regulations.

(4) Notwithstanding any other law, a school district, including a county office of education or county superintendent of schools, may participate in an interagency data information system that permits access to a computerized database system within and between governmental agencies or school districts as to information or records that are nonprivileged, and where release is authorized as to the requesting agency under state or federal law or regulation, if each of the following requirements is met:

(A) Each agency and school district shall develop security procedures or devices by which unauthorized personnel cannot access data contained in the system.

(B) Each agency and school district shall develop procedures or devices to secure privileged or confidential data from unauthorized disclosure.

(C) Each school district shall comply with the access log requirements of Section 49064.

(D) The right of access granted shall not include the right to add, delete, or alter data without the written permission of the agency holding the data.

(E) An agency or school district shall not make public or otherwise release information on an individual contained in the database if the information is protected from disclosure or release as to the requesting agency by state or federal law or regulation.

(b) The officials and authorities to whom pupil records are disclosed pursuant to subdivision (e) of Section 48902 and subparagraph (I) of paragraph (1) of subdivision (a) shall certify in writing to the disclosing school district that the information shall not be disclosed to another party, except as provided under the federal Family Educational Rights and Privacy Act (20 U.S.C. Sec. 1232g) and state law, without the prior written consent of the parent of the pupil or the person identified as the holder of the pupil’s educational rights.

(c) (1) A person or party who is not permitted access to pupil records pursuant to subdivision (a) or (b) may request access to pupil records as provided for in paragraph (2).

(2) A local educational agency or other person or party who has received pupil records, or information from pupil records, may release the records or information to a person or party identified in paragraph (1) without the consent of the pupil’s parent or guardian pursuant to Section 99.31(b) of Title 34 of the Code of Federal Regulations, if the records or information are deidentified, which requires the removal of all personally identifiable information, if the disclosing local educational agency or other person or party has made a reasonable determination that a pupil’s identity is not personally identifiable, whether through single or multiple releases, and has taken into account other pertinent reasonably available information.

(Amended by Stats. 2013, Ch. 713, Sec. 2.5. Effective January 1, 2014.)



49076.5

(a) Notwithstanding Section 49076, each school district shall release the information it has specific to a particular pupil’s identity and location that relates to the transfer of that pupil’s records to another school district within this state or any other state or to a private school in this state to a designated peace officer, upon his or her request, when a proper police purpose exists for the use of that information. As permitted by Part 99 (commencing with Section 99.1) of Title 34 of the Code of Federal Regulations, the designated peace officer or law enforcement agency shall show the school district that the peace officer or law enforcement agency has obtained prior written consent from one parent, or provide information indicating that there is an emergency in which the information is necessary to protect the health or safety of the pupil or other individuals, or that the peace officer or law enforcement agency has obtained a lawfully issued subpoena or a court order.

(b) In order to protect the privacy interests of the pupil, a request to a school district for pupil record information pursuant to this section shall meet the following requirements:

(1) For purposes of this section, “proper police purpose” means that probable cause exists that the pupil has been kidnapped and that his or her abductor may have enrolled the pupil in a school and that the agency has begun an active investigation.

(2) Only designated peace officers and federal criminal investigators and federal law enforcement officers, as defined in Section 830.1 of the Penal Code, whose names have been submitted to the school district in writing by a law enforcement agency, may request and receive the information specified in subdivision (a). Each law enforcement agency shall ensure that each school district has at all times a current list of the names of designated peace officers authorized to request pupil record information.

(3) This section does not authorize designated peace officers to obtain any pupil record information other than that authorized by this section.

(4) The law enforcement agency requesting the information shall ensure that at no time shall information obtained pursuant to this section be disclosed or used for a purpose other than to assist in the investigation of suspected criminal conduct or kidnapping. A violation of this paragraph shall be punishable as a misdemeanor.

(5) The designated peace officer requesting information authorized for release by this section shall make a record on a form created and maintained by the law enforcement agency that shall include the name of the pupil about whom the inquiry was made, the consent of a parent having legal custody of the pupil or a legal guardian, the name of the officer making the inquiry, the date of the inquiry, the name of the school district, the school district employee to whom the request was made, and the information that was requested.

(6) Whenever the designated peace officer requesting information authorized for release by this section does so in person, by telephone, or by some means other than in writing, the officer shall provide the school district with a letter confirming the request for pupil record information before any release of information.

(7) A school district, or officer or employee of the school district, shall not be subject to criminal or civil liability for the release of pupil record information in good faith as authorized by this section.

(Amended by Stats. 2012, Ch. 388, Sec. 2. Effective January 1, 2013.)



49077

Information concerning a student shall be furnished in compliance with a court order or a lawfully issued subpoena. The school district shall make a reasonable effort to notify the parent or legal guardian and the pupil in advance of compliance with a lawfully issued subpoena and, in the case of compliance with a court order, if lawfully possible within the requirements of the order.

(Amended by Stats. 1996, Ch. 879, Sec. 2. Effective January 1, 1997.)



49078

The service of a lawfully issued subpoena or a court order upon a public school employee solely for the purpose of causing him or her to produce a school record pertaining to any pupil may be complied with by that employee, in lieu of the personal appearance as a witness in the proceeding, by submitting to the court, or other agency, or person designated in the subpoena, at the time and place required by the subpoena or court order, a copy of that record, accompanied by an affidavit certifying that the copy is a true copy of the original record on file in the school or school office. The copy of the record shall be in the form of a photostat, microfilm, microcard, or miniature photograph or other photographic copy or reproduction, or an enlargement thereof.

(Amended by Stats. 1996, Ch. 879, Sec. 3. Effective January 1, 1997.)



49079

(a) A school district shall inform the teacher of each pupil who has engaged in, or is reasonably suspected to have engaged in, any of the acts described in any of the subdivisions, except subdivision (h), of Section 48900 or in Section 48900.2, 48900.3, 48900.4, or 48900.7 that the pupil engaged in, or is reasonably suspected to have engaged in, those acts. The district shall provide the information to the teacher based upon any records that the district maintains in its ordinary course of business, or receives from a law enforcement agency, regarding a pupil described in this section.

(b) A school district, or school district officer or employee, is not civilly or criminally liable for providing information under this section unless it is proven that the information was false and that the district or district officer or employee knew or should have known that the information was false, or the information was provided with a reckless disregard for its truth or falsity.

(c) An officer or employee of a school district who knowingly fails to provide information about a pupil who has engaged in, or who is reasonably suspected to have engaged in, the acts referred to in subdivision (a) is guilty of a misdemeanor, which is punishable by confinement in the county jail for a period not to exceed six months, or by a fine not to exceed one thousand dollars ($1,000), or both.

(d) For the 1994–95 school year, the information provided shall be from the previous two school years. For the 1996–97 school year and each school year thereafter, the information provided shall be from the previous three school years.

(e) Any information received by a teacher pursuant to this section shall be received in confidence for the limited purpose for which it was provided and shall not be further disseminated by the teacher.

(Amended by Stats. 2000, Ch. 345, Sec. 2. Effective January 1, 2001.)



49079.5

The Legislature recognizes that a longitudinal pupil data system provides direct and tangible benefits to pupils, educators, policymakers, and the public. The Legislature intends to make statewide longitudinal education data accessible to, and used to inform and engage, authorized stakeholders in an effort to support the continuous improvement of instruction, operations, management, and resource allocation, and in a manner that complies with all federal and state privacy laws. The Legislature intends to make statewide longitudinal education data available and accessible to researchers so they may evaluate the effectiveness of instructional materials, strategies, and approaches for educating different types of pupils in a manner that complies with federal and state privacy laws, including, but not limited to, the Family Educational Rights and Privacy Act of 2001 (20 U.S.C. Sec. 1232g) (FERPA). It is the intent of the Legislature, in enacting this section, to accomplish all of the following:

(a) Comply with the United States Constitution and all applicable federal laws, including FERPA and its implementing regulations (34 C.F.R. 99).

(b) Comply with the California Constitution and all applicable state laws and their implementing regulations, including, but not limited to, Section 1798.24 of the Civil Code.

(c) Further an environment in which the department and the California Longitudinal Pupil Achievement Data System (CALPADS) serve as resources for local educational agencies.

(d) Promote a culture of continuous improvement through collaboration and informed decisionmaking at the classroom, school, district, state, and policymaker level.

(e) Minimize the anticipated workload increase on the department that may be generated by an increased number of data requests as CALPADS becomes operational, by establishing clear guidance on data access and an efficient process for responding to requests for access.

(f) Pursuant to FERPA and as defined in Section 1798.24 of the Civil Code, make pupil data available to qualified researchers from nonprofit organizations while appropriately protecting the privacy of individual pupils.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 1, Sec. 4. Effective April 12, 2010.)



49079.7

(a) Notwithstanding paragraph (3) of subdivision (c) of Section 49079.6, the department shall impose reasonable fees or charges upon researchers applying for access to individually identifiable data, in order to cover costs of responding to time-intensive request.

(b) Fees or charges imposed upon an applicant pursuant to this section shall equal the actual costs incurred by the department in responding to the applicant’s request.

(c) Fees or charges shall not be imposed pursuant to this section upon any state agency, except for fees or charges related to the release of data for research purposes to the University of California, the California State University, or the Chancellor of the California Community Colleges.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 6. Effective April 12, 2010.)






ARTICLE 6 - California School Information Services

49080

The Legislature finds and declares that the mission of the California School Information Services is to do all of the following:

(a) Build the capacity of local education agencies to implement and maintain comparable, effective, and efficient pupil information systems that will support their daily program needs, assist local education agencies in improving the outcomes of pupils, and promote the use of information for educational decisionmaking by schoolsite, district office, and county staff.

(b) Enable the accurate and timely exchange of pupil transcripts between local education agencies and to postsecondary institutions.

(c) Assist local education agencies to transmit state and federal reports electronically to the State Department of Education, thereby reducing the reporting burden of local education agency staff.

(Added by Stats. 1999, Ch. 78, Sec. 36. Effective July 7, 1999.)



49080.5

For the purposes of this chapter, the following definitions apply:

(a) “CSIS” means the California School Information Services established pursuant to this article.

(b) “FCMAT” means the County Office Fiscal Crisis and Management Assistance Team established pursuant to Section 42127.8.

(c) “Administrator” means the administrator of the California School Information Services.

(Added by Stats. 1999, Ch. 78, Sec. 36. Effective July 7, 1999.)



49081

The California School Information Services is hereby established. The CSIS shall be administered by the County Office Fiscal Crisis and Management Assistance Team. FCMAT shall hire a program administrator.

(Added by Stats. 1999, Ch. 78, Sec. 36. Effective July 7, 1999.)



49082

The Superintendent of Public Instruction shall contract with a consultant for independent project oversight. The Director of Finance and the Chief Information Officer of the Department of Information Technology shall review the request for proposals for the contract. The consultant hired to conduct the independent project oversight shall twice annually submit a written report to the Superintendent of Public Instruction, the State Board of Education, the FCMAT, the State Chief Information Office, the Director of Finance, the Legislative Analyst, and the appropriate policy and fiscal committees of the Legislature. The report shall include an evaluation of the extent to which the CSIS is meeting the mission described in Section 49080.

(Added by Stats. 1999, Ch. 78, Sec. 36. Effective July 7, 1999.)



49082.5

The California School Information Services shall consult with technical and support staff from local education agencies, special education local plan areas, and schoolsites, the State Department of Education, the University of California, the California State University, the California Community Colleges, and parents.

(Added by Stats. 1999, Ch. 78, Sec. 36. Effective July 7, 1999.)



49083

(a) The California School Information Services program administrator shall submit to the State Board of Education a plan to administer, coordinate, and manage the development and implementation of an electronic statewide school information system to address current problems of information exchange. The plan shall be updated with State Board of Education approval annually.

(b) The plan shall prescribe the set of statewide data elements and codes to be implemented by the California School Information Services. The data elements and codes that are prescribed to be implemented shall comply with Sections 49061 to 49079, inclusive, and Sections 49602 and 56347, with Sections 430 to 438, inclusive, of Title 5 of the California Code of Regulations, with the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code), and with the Family Education Rights and Privacy Act statute (20 U.S.C. Secs. 1232g and 1232h and related federal regulations.

(c) The plan shall prescribe the statewide standards for security of the California School Information Services. Those standards shall include, but not be limited to, processes and procedures for handling both paper and electronic data, training for staff that handle the data, administrative management of the data system, and technical measures to secure the data contained in the electronic system.

(d) The data elements and codes set forth in the plan approved by the State Board of Education, as transferred through any electronic statewide school information system, may not contain any questions of items that solicit or invite disclosure of the personal beliefs or practices of a pupil, or his or her parent or guardian, as to sex, family life, morality, or religion, nor may it contain any question designed to evaluate personal behavioral characteristics including, but not limited to, honesty, integrity, sociability, or self-esteem.

(Added by Stats. 1999, Ch. 78, Sec. 36. Effective July 7, 1999.)



49084

(a) A participating local education agency with an enrollment of 3,500 or more pupils, as determined by the most current California Basic Educational Data System information that is available when the agency joins the California School Information Services Program, is eligible for one-time funding for startup costs based on the greater of the following:

(1) Eight dollars and fifty-one cents ($8.51) for each pupil who is enrolled, as determined by the most current California Basic Educational Data System information that is available when the agency joins the California School Information Services Program.

(2) Two thousand five hundred dollars ($2,500) per schoolsite under the jurisdiction of the local education agency.

(b) A participating local education agency with a pupil enrollment of fewer than 3,500 pupils and greater than 1,800 pupils, as determined by the most current California Basic Educational Data System information that is available when the agency joins the California School Information Services Program, is eligible for one-time funding for startup costs based on the greater of the following:

(1) Eight dollars and fifty-one cents ($8.51) per pupil who is enrolled, as determined by the most current California Basic Educational Data System information that is available when the agency joins the California School Information Services Program.

(2) Two thousand five hundred dollars ($2,500) per schoolsite under the jurisdiction of the local education agency.

(3) Thirty thousand dollars ($30,000).

(c) A participating local education agency with a pupil enrollment of fewer than 1,800 pupils, as determined by the most current California Basic Educational Data System information that is available when the agency joins the California School Information Services Program, is eligible for one-time funding for the startup costs based on the greater of the following:

(1) Eight dollars and fifty-one cents ($8.51) for each pupil who is enrolled, as determined by the most current California Basic Educational Data System information, and two thousand five hundred dollars ($2,500) per schoolsite.

(2) Fifteen thousand dollars ($15,000).

(d) Notwithstanding subdivisions (a), (b), and (c) the California School Information Services Program may not provide a local education agency more than 50 percent of the total funds required by an agency to achieve full participation in the California School Information Services Program. Total costs may include both actual expenditures and in-kind contributions, including those made within the previous three years, that are necessary to enable the local education agency to participate in the California School Information Services Program.

(e) For each consortium of local education agencies using the same pupil information system software, the consortium fiscal agent shall receive five thousand nine hundred seventy dollars ($5,970) for each new local education agency in the first and second year of participation in the California School Information Services Program to provide project and fiscal management services on behalf of participating consortium members after July 1, 2002.

(Added by Stats. 2002, Ch. 1002, Sec. 2. Effective September 27, 2002.)



49085

(a) On or before February 1, 2014, the department and the State Department of Social Services shall develop and enter into a memorandum of understanding that shall, at a minimum, require the State Department of Social Services, at least once per week, to share with the department both of the following:

(1) Disaggregated information on children and youth in foster care sufficient for the department to identify pupils in foster care.

(2) Disaggregated data on children and youth in foster care that is helpful to county offices of education and other local educational agencies responsible for ensuring that pupils in foster care receive appropriate educational supports and services.

(b) To the extent allowable under federal law, the department shall regularly identify pupils in foster care and designate those pupils in the California Longitudinal Pupil Achievement Data System or any future data system used by the department to collect disaggregated pupil outcome data.

(c) To the extent allowable under federal law, the Superintendent, on or before July 1 of each even-numbered year, shall report to the Legislature and the Governor on the educational outcomes for pupils in foster care at both the individual schoolsite level and school district level. The report shall include, but is not limited to, all of the following:

(1) Individual schoolsite level and school district level educational outcome data for each local educational agency that enrolls at least 15 pupils in foster care, each county in which at least 15 pupils in foster care attend school, and for the entire state.

(2) The number of pupils in foster care statewide and by each local educational agency.

(3) The academic achievement of pupils in foster care.

(4) The incidence of suspension and expulsion for pupils in foster care.

(5) Truancy rates, attendance rates, and dropout rates for pupils in foster care.

(d) To the extent allowable under federal law, the department, at least once per week, shall do all of the following:

(1) Inform school districts and charter schools of any pupils enrolled in those school districts or charter schools who are in foster care.

(2) Inform county offices of education of any pupils enrolled in schools in the county who are in foster care.

(3) Provide schools districts, county office of education, and charter schools disaggregated data helpful to ensuring pupils in foster care receive appropriate educational supports and services.

(e) For purposes of this section “pupil in foster care” has the same meaning as “foster youth,” as defined in Section 42238.01.

(Amended by Stats. 2014, Ch. 71, Sec. 39. Effective January 1, 2015.)









CHAPTER 6.6 - The Education Empowerment Act of 1998

ARTICLE 1 - Parental Review

49091.10

(a) All primary supplemental instructional materials and assessments, including textbooks, teacher’s manuals, films, audio and video recordings, and software shall be compiled and stored by the classroom instructor and made available promptly for inspection by a parent or guardian in a reasonable timeframe or in accordance with procedures determined by the governing board of the school district.

(b) A parent or guardian has the right to observe instruction and other school activities that involve his or her child in accordance with procedures determined by the governing board of the school district to ensure the safety of pupils and school personnel and to prevent undue interference with instruction or harassment of school personnel. Reasonable accommodation of parents and guardians shall be considered by the governing board of the school district. Upon written request by the parent or guardian, school officials shall arrange for the parental observation of the requested class or classes or activities by that parent or guardian in a reasonable timeframe and in accordance with procedures determined by the governing board of the school district.

(Amended by Stats. 2009, Ch. 88, Sec. 24. Effective January 1, 2010.)



49091.12

(a) A pupil may not be compelled to affirm or disavow any particular personally or privately held world view, religious doctrine, or political opinion. This section does not relieve pupils of any obligation to complete regular classroom assignments.

(b) Nothing in this chapter shall be construed to affect a pupil’s right or ability to obtain confidential medical care or confidential counseling relating to the diagnosis or treatment of a drug- or alcohol-related problem, or mental health treatment or counseling on an outpatient basis, without the consent of his or her parent or guardian. Nothing in this chapter shall be construed to restrict the authority of school officials or law enforcement officials to investigate, or intervene in, cases of suspected child abuse.

(c) A pupil may not be tested for a behavioral, mental, or emotional evaluation without the informed written consent of his or her parent or guardian.

(d) A general consent, including medical consent used to approve admission to or involvement in, a special education or remedial program or regular school activity, does not constitute written consent under this section.

(Added by Stats. 1998, Ch. 1031, Sec. 2. Effective January 1, 1999.)



49091.14

The curriculum, including titles, descriptions, and instructional aims of every course offered by a public school, shall be compiled at least once annually in a prospectus. Each schoolsite shall make its prospectus available for review upon request. When requested, the prospectus shall be reproduced and made available. School officials may charge for the prospectus an amount not to exceed the cost of duplication.

(Added by Stats. 1998, Ch. 1031, Sec. 2. Effective January 1, 1999.)



49091.16

It is the intent of the Legislature to encourage pupil-school-parent compacts that are voluntary.

(Added by Stats. 1998, Ch. 1031, Sec. 2. Effective January 1, 1999.)



49091.18

Notwithstanding any provision of law to the contrary, a school may not require a pupil or a pupil’s family to submit to or participate in any of the following:

(a) Any assessment, analysis, evaluation, or monitoring of the quality or character of the pupil’s home life.

(b) Any form of parental screening or testing.

(c) Any nonacademic home-based counseling program.

(d) Parent training.

(e) Any prescribed family education service plan.

(f) Nothing in this section shall be construed as preventing the screening, testing, or training of public school employees.

(Added by Stats. 1998, Ch. 1031, Sec. 2. Effective January 1, 1999.)



49091.19

No provision of this chapter shall be construed as restricting teachers in the assignment of homework.

(Added by Stats. 1998, Ch. 1031, Sec. 2. Effective January 1, 1999.)






ARTICLE 2 - Teacher Rights

49091.24

A teacher shall have the right to refuse to submit to any evaluation or survey conducted by the school district concerning the following:

(a) Personal values, attitudes, and beliefs.

(b) Sexual orientation.

(c) Political affiliations or opinions.

(d) Critical appraisals of other individuals with whom the teacher has a family relationship.

(e) Religious affiliations or beliefs.

(Added by Stats. 1998, Ch. 1031, Sec. 2. Effective January 1, 1999.)









CHAPTER 7 - Employment of Minors

ARTICLE 1 - Employment and Attendance

49100

No minor having a permit to work and no minor under 18 years of age, who is otherwise required by law to attend school, shall be out of school and unemployed for a period longer than 10 consecutive days while the public schools are in session, but shall enroll and attend school.

(Enacted by Stats. 1976, Ch. 1010.)



49101

The provisions of this chapter shall not apply to any minor who has been graduated from a high school maintaining a four-year course above the eighth grade of elementary schools, or who has had an equal amount of education in a private school or by private tuition, or who has been awarded a certificate of proficiency pursuant to Section 48412 of the Education Code.

(Added by Stats. 1977, Ch. 796.)






ARTICLE 2 - Permits to Work

49110

(a) It is the intent of the Legislature that school district, charter school, and private school personnel responsible for issuing work permits to pupils have a working knowledge of California labor laws as they relate to minors and be trained to provide pupils with practical personal guidance in career education.

(b) Any of the following individuals may issue a work permit to a minor subject to the requirements and conditions of this chapter:

(1) The superintendent of a school district in which the minor resides.

(2) The chief executive officer, or the equivalent position, of a charter school that the minor attends.

(3) A person holding a services credential with a specialization in pupil personnel services authorized by the superintendent of the school district or chief executive officer in writing, or a certificated work experience education teacher or coordinator authorized by the superintendent of the school district or chief executive officer in writing.

(4) If the minor resides in a portion of a county not under the jurisdiction of the superintendent of a school district and does not attend a charter school, the county superintendent of schools, a person holding a services credential with a specialization in pupil personnel services authorized by the county superintendent of schools in writing, or a certificated work experience education teacher or coordinator authorized by the county superintendent of schools in writing may issue a work permit.

(5) Subject to the requirements and conditions in subparagraphs (A) to (C), inclusive, the principal of a public or private school may issue, or designate another administrator in the school to issue, work permits to pupils who attend the school. If the principal of a public or private school chooses not to issue work permits pursuant to this paragraph, work permits may be issued to pupils attending that school pursuant to paragraph (1), (3), or (4) or Section 49110.1.

(A) A principal who issues a work permit pursuant to this paragraph shall provide a self-certification that he or she understands the requirements in existing law for issuing a work permit. The principal shall submit a copy of each work permit he or she issues along with a copy of the application for each work permit to the superintendent of the school district in which the school is located.

(B) The superintendent of a school district may revoke a work permit issued by the principal of a public or private school located within the district if the superintendent becomes aware of any grounds upon which the pupil may be deemed ineligible for a work permit under existing law.

(C) An individual with authority to issue a work permit pursuant to this subdivision shall not issue a work permit to his or her own child.

(c) A work permit shall not be issued until the written request for the permit from the parent, guardian, foster parent, caregiver with whom the minor resides, or residential shelter services provider, has been filed with the issuing authority. “Residential shelter services” refers to residential and other support services provided to minors by a governmental agency, a person or agency under contract with a governmental agency to provide these services, an agency receiving funding from community funds, or a licensed community care facility or crisis resolution center on a temporary or emergency basis in a facility that services only minors.

(d) If the certificated person designated to issue work permits by the superintendent of a school district or the chief executive officer, or the equivalent position, of a charter school is not available, and delay in issuing a permit would jeopardize the ability of a pupil to secure work, another person authorized by the superintendent of the school district or the chief executive officer, or the equivalent position, of a charter school may issue the work permit.

(e) If a school district or charter school does not employ or contract with a person holding a services credential with a specialization in pupil personnel services or with a certificated work experience education teacher or coordinator, the superintendent of the school district or the chief executive officer, or the equivalent position, of a charter school may authorize, in writing, a person who does not hold that credential to issue work permits during periods of time in which the superintendent is absent from the district or the chief executive officer is absent from the charter school.

(f) Notwithstanding the hour limitations imposed by this chapter or any other provision of law, the hour limitations that apply to a work permit issued by any of the individuals described in subdivision (b) shall be based on the school calendar of the school the pupil attends.

(Amended by Stats. 2009, Ch. 214, Sec. 1. Effective January 1, 2010.)



49110.1

The superintendent of any school district may designate the principal or other person having charge of a private school within the district, in which pupils are enrolled pursuant to Section 48222, as a person authorized to issue work permits to pupils of the school, in accordance with this chapter. Where the pupil resides in a portion of the county not under the jurisdiction of the superintendent of any school district, the county superintendent of schools may designate the principal or other person having charge of a private school as the person authorized to issue such work permits. The superintendent of the school district, or the county superintendent of schools as the case may be, shall periodically ascertain that the designated person has complied with the requirements of this chapter pertaining to issuing authorities.

(Added by Stats. 1977, Ch. 117.)



49111

A permit to work may be issued to any minor over the age of 12 years and under the age of 18 years to be employed on a regular school holiday, during the regular vacation of the public school, during such time as the minor is exempt from compulsory school attendance pursuant to Section 48231, and during the period of a specified occasional public school vacation in any of the establishments or occupations not otherwise prohibited by law.

(Amended by Stats. 1977, Ch. 1221.)



49112

(a) Except as provided in subdivisions (b) and (c), a permit to work may be issued to a minor who has completed the equivalent of the 7th grade in a public school course to work outside of school hours for a period of time not to exceed three hours in any day while school is in session if the minor is 14 or 15 years of age, or four hours in any day in which he or she is required by law to attend school if the minor is 16 or 17 years of age.

(b) Notwithstanding subdivision (a), a permit to work may be issued, at the school district’s discretion, to a minor 13 years of age if he or she has completed grade 6, has been identified by the school district in which he or she is enrolled as exhibiting the potential to drop out of school, and is a participant in an employment program that is conducted on school premises and sponsored by one or more school districts, provided the program serves to foster the development of an appreciation by the pupil of the importance of education in preparing a pupil for future education and employment. The permit shall limit the period any minor age 13 may work pursuant to this subdivision to two hours on any given day, up to a maximum of four hours each week.

(c) A permit to work may also be issued to a minor age 16 or older to work outside of school hours for a period of time not to exceed eight hours in any day in which the minor is required by law to attend school and which is immediately prior to a nonschoolday.

(d) Nothing in this section shall apply to any minor employed to deliver newspapers to consumers.

(Amended by Stats. 1992, Ch. 1189, Sec. 1. Effective January 1, 1993.)



49113

A permit to work may be issued to a minor who is under the age of 18 years and over the age of 14 years who is regularly enrolled in a high school or community college or who has been assigned to a vocational course in a place of employment, and who will work part time as a properly enrolled pupil in a work experience education course that meets all the requirements of such course as provided in Sections 51760 to 51769, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



49114

The person authorized to issue permits to work or to employ may issue to any minor a certificate of age when the minor accompanied by his parent, guardian, or other person in control or charge of the minor, presents to the authority, the evidence of age specified in this chapter. The certificate of age shall serve as a permit to employ a minor who is not by law required to attend school, and who is otherwise required to hold a permit to work.

(Enacted by Stats. 1976, Ch. 1010.)



49115

The permit to employ shall contain:

(a) The name, age, birth date, address and phone number of the minor.

(b) The place and hours of compulsory part-time school attendance for the minor, or statement of exemption therefrom, and the hours of compulsory full-time school attendance for the minor, if the permit is issued for outside of school hours.

(c) The maximum number of hours per day and per week the student may work while school is in session.

(d) The minor’s social security number.

(e) The signature of the minor and the issuing authority.

(f) The date on which the permit expires.

(Enacted by Stats. 1976, Ch. 1010.)



49116

(a) While school is in session, an employer shall not employ a minor 14 or 15 years of age for more than three hours in any day, nor more than 18 hours in any week, nor during school hours, except that a minor enrolled in and employed pursuant to a school-supervised and school-administered work experience and career exploration program may be employed for no more than 23 hours, any portion of which may be during school hours.

(b) An employer shall not employ a minor 16 or 17 years of age for more than four hours in any day in which that minor is required by law to attend school for 240 minutes or more, except as follows:

(1) The minor is employed in personnel attendance occupations, as defined in the Industrial Welfare Commission Minimum Wage Order No. 15, school-approved work experience, or cooperative vocational education programs.

(2) The minor has been issued a permit to work pursuant to subdivision (c) of Section 49112 and is employed in accordance with the provisions of that permit.

(c) If evidence is shown, to the satisfaction of the authority issuing the permit to work, that the schoolwork or the health of the minor is being impaired by the employment, that authority may revoke the permit.

(d) Nothing in this section shall apply to any minor employed to deliver newspapers to consumers.

(Amended by Stats. 1995, Ch. 887, Sec. 1. Effective January 1, 1996.)



49117

All permits to work or to employ, all certificates of age, and certificates of health pursuant to this chapter, shall be issued on forms prepared and provided by the Superintendent of Public Instruction. Local school districts authorized to issue permits to work may be authorized by the Superintendent of Public Instruction to produce permits to work.

(Enacted by Stats. 1976, Ch. 1010.)



49118

Permits to work issued during the school year shall expire five days after the opening of the next succeeding school year.

(Enacted by Stats. 1976, Ch. 1010.)



49119

Nothing in this article shall require a minor to obtain a permit to work in order for such minor to participate in horseback riding exhibitions, contests or events specified in paragraph (3) of subdivision (b) of Section 1308 of the Labor Code.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Permits to Work Full Time

49130

A permit to work full time may be issued to a minor under the age of 16 years and over the age of 14 years who holds a diploma of graduation from the prescribed elementary school course under both of the following circumstances:

(a) The permit expires not later than the end of the current school year.

(b) Any of the following conditions:

(1) The parent or guardian of the minor child presents a sworn statement that the parent or guardian of the minor is incapacitated for labor through illness or injury, or that through the death or desertion of the father or mother of the minor, the family is in need of the earnings of the minor and that sufficient aid cannot be secured in any other manner.

(2) The minor is unable to reside with his or her family and the earnings of the minor are necessary for the support of the minor.

(3) The minor is residing with a foster care provider, or guardian receiving foster care funds for the minor, if the provider or guardian obtains written authorization from the minor’s social worker, probation officer, or child protective services worker acting as an officer of the court. A permit may be issued to a minor who is subject to this paragraph only if the child’s case plan documents that the purpose of the employment is to further the goal of emancipation pursuant to Part 6 (commencing with Section 7000) of Division 11 of the Family Code, or to enable the minor to gain knowledge of necessary work skills and work habits, and of the responsibilities related to maintaining employment.

The person issuing the permit shall sign a statement that he or she, or a competent person designated by him or her, has investigated the conditions under which the application for the permit has been made and has found that, in his or her judgment, the earnings of the minor are necessary for the family to support the minor or that the earnings of the minor are necessary to support the minor and that sufficient aid cannot be secured in any other manner. Before issuing a work permit to a minor who is subject to paragraph (3) of subdivision (b), the person issuing the permit shall sign a statement that he or she has received authorization from the minor’s social worker, probation officer, or child protective services worker.

A minor who applies for a work permit pursuant to this section shall be duly enrolled in a work experience education program.

(Amended by Stats. 1994, Ch. 257, Sec. 2. Effective January 1, 1995.)



49131

Notwithstanding Section 49130, 49132, or 49134 or subdivision (d) of Section 49133, a permit to work full time may be issued to a minor over the age of 16 and under the age of 18.

(Enacted by Stats. 1976, Ch. 1010.)



49132

No permit shall be issued until the minor accompanied by his parent or guardian, appears before the person authorized to issue the permit and makes application therefor.

This section shall be applicable only to minors subject to Section 49130.

(Enacted by Stats. 1976, Ch. 1010.)



49133

No permit shall be issued until the issuing authority has received, examined, approved, and filed, the following papers duly executed:

(a) The school record of the minor giving age, grade, and attendance for the current term signed by the principal or teacher.

(b) Evidence of age, such as the school record of enrollment, or a certificate of birth, or a baptism certificate duly attested, or a passport, or affidavit of the parent, guardian, or custodian of the minor, such as shall convince the officer that the minor is of the age required by law.

(c) The written statement from a prospective employer that work is waiting for the minor and describing the nature of the work.

(d) A certificate signed by a physician appointed by the school board, or by other public medical officer, stating that the minor has been thoroughly examined by him, and, in his opinion, is physically fit to pursue the work specified. No fee shall be charged the minor for the physical certificate.

This section shall be applicable only to minors subject to Section 49130.

(Enacted by Stats. 1976, Ch. 1010.)



49134

The parent, guardian, or custodian accompanying the minor shall make oath that his statement of the name, address, birthplace, and age of the minor as entered upon the application for the permit to work are true and correct to the best of his knowledge and belief.

This section shall be applicable only to minors subject to Section 49130.

(Enacted by Stats. 1976, Ch. 1010.)



49135

The authority issuing any permit to work full time shall immediately notify, in writing, the person in charge of the organization and maintenance of part-time continuation classes of the place of the minor’s prospective employment, and the parent or guardian of the minor shall send the minor to the classes designated.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Exceptions

49140

Every owner, tenant, or operator of a farm employing thereon as agricultural labor any parent or guardian having minor children in his immediate care and custody shall post at a conspicuous place on the property or place of employment where it may be easily read by those employed, a notice stating that minor children are not allowed to work upon the premises unless legally permitted to do so by law and unless permits to work have been secured by the minor children from duly constituted authorities. All such notices shall be printed in both the English and Spanish languages.

(Enacted by Stats. 1976, Ch. 1010.)



49141

In order that children may be disciplined and trained in habits of work and industry by their parents, guardians, or other persons standing in the place of parents, nothing in this chapter shall require a permit to work to be issued to any minor or require a permit to employ to be issued to the parent or guardian when the work or intended work to be performed by the minor is for or under the control of his parent or guardian and is performed upon or in connection with the premises owned, operated, or controlled by the parent or guardian. Nothing in this section shall be held to affect existing provisions of law which require permits to work to be issued to minors employed in manufacturing, mercantile, or similar commercial enterprises by their parents or guardians, or to do work which is otherwise forbidden by Section 1294, 1296, or 1308.5 of the Labor Code. All other provisions of law relating to compulsory education shall be effective as to the minor.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Compliance

49151

Nothing in this chapter shall be construed to repeal or in any way modify the provisions of Sections 1298, 1390, 1394, 1396, and 1397 of the Labor Code.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Duties of Employer

49160

No person, firm or corporation shall employ, suffer, or permit any minor under the age of 18 years to work in or in connection with any establishment or occupation except as provided in Section 49151 without a permit to employ, issued by the proper educational officers in accordance with law.

(Enacted by Stats. 1976, Ch. 1010.)



49161

Every person, firm, corporation, or agent or officer of a firm or corporation, employing minors under the age of 18 years shall keep on file all permits to employ minors under the age of 18 years during the term of the employment.

(Enacted by Stats. 1976, Ch. 1010.)



49162

The employer of any minor subject to this chapter shall send to the officer authorized to issue the permit to work a written notification of intent to employ a minor. The form of the intent to employ a minor shall be prescribed by the Department of Education and shall be furnished to the employer by the officer.

(Enacted by Stats. 1976, Ch. 1010.)



49163

The notification of intent to employ a minor shall contain:

(a) The name, address, phone number, and social security number of the minor.

(b) The name, address, phone number, and supervisor at the minor’s place of employment.

(c) The kind of work the minor will perform.

(d) The maximum number of hours per day and per week the student will be expected to work for the employer.

(e) The signatures of the parent or guardian, of the minor, and of the employer.

(Enacted by Stats. 1976, Ch. 1010.)



49164

Permits to work and to employ and certificates of age shall always be open to inspection by supervisors of attendance, probation officers, designees of the Labor Commissioner, and by officers of the Superintendent of Public Instruction. Every permit to work or to employ and every certificate of age shall be subject to cancellation at any time by the Superintendent of Public Instruction, the Labor Commissioner, or by the person issuing the permit or certificate whenever any person authorized to inspect such permits and certificates finds that the conditions for the legal issuance of the permit or certificate of age do not exist or did not exist at the time the permit or certificate was issued. A permit to work shall be revoked by the issuing authority when he is satisfied that the employment of the minor is impairing the health or education of the minor, or that any provision or condition of the permit is being violated, or that the minor is performing work in violation of any provision of law.

(Enacted by Stats. 1976, Ch. 1010.)



49165

Nothing in this article shall require a person to obtain a permit to employ in order for a minor to participate in horseback riding exhibitions, contests or events specified in paragraph (3) of subdivision (b) of Section 1308 of the Labor Code.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Violations

49180

If upon inspection or investigation a supervisor of attendance, probation officer, or officer of the Superintendent of Public Instruction determines that a person is in violation of any statutory provision or rule or regulation relating to the employment of minors, he shall report the violation to the Labor Commissioner. Such report shall be made within 48 hours, and shall be in writing, setting forth the fact that he has good cause to believe that such statutory provision or rule or regulation is being violated by the person. Upon receipt of the report of violation, the Labor Commissioner shall make an inspection or investigation of the violation and shall take such action as is provided in Section 1287 of the Labor Code.

(Enacted by Stats. 1976, Ch. 1010.)



49181

Failure to produce a permit to work is prima facie evidence of the illegal employment of any minor whose permit to work is not produced.

(Enacted by Stats. 1976, Ch. 1010.)



49182

Any person, firm, corporation, or agent or officer of a firm or corporation, that violates or omits to comply with any of the provisions of this chapter, or that employs or suffers any minor under 18 years of age who is too old to be subject to compulsory full-time school attendance to be employed in violation thereof, is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100), nor more than four hundred dollars ($400), or by imprisonment in the county jail for not more than 60 days, or by both such fine and imprisonment for each and every offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 87. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



49183

Every person authorized to sign any certificate of age or any permit to work or to employ which allows employment of any minor during or outside school hours, during a vacation of the public schools, or upon the regular school holiday who knowingly certifies to any false statement therein, is guilty of a misdemeanor, and is punishable by a fine of not less than ten dollars ($10) or more than one hundred dollars ($100), or imprisonment for not more than 30 days, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 88. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)









CHAPTER 8 - Pupil Safety

ARTICLE 1 - School Safety Patrols

49300

The governing board of any school district may, subject to such rules and regulations as shall be adopted by the State Board of Education, establish and maintain a school safety patrol in any of the schools of the district for the purpose of assisting school pupils in safely crossing streets and highways adjacent to or near such school.

(Enacted by Stats. 1976, Ch. 1010.)



49301

A school safety patrol established in any school as herein provided shall be composed of pupils attending in such school. The members of the patrol shall be under the supervision and control of a qualified employee of the district designated by the board, except as otherwise provided in Sections 1299, 49472 to 49473, inclusive, 49510 to 49517, inclusive, Article 1 (commencing with Section 49400) to Article 5 (commencing with Section 49470), inclusive, Article 8 (commencing with Section 49500) of Chapter 9 of this part, and this article. The provisions of this section shall not, however, be deemed to require the physical presence of such employee at any particular street or highway location where any such school safety patrol is functioning.

(Enacted by Stats. 1976, Ch. 1010.)



49302

The pupils who serve as members of a school safety patrol shall be designated by the principal of the school in which the patrol is established, but no pupil shall be designated to serve on any patrol unless the pupil and the person having legal custody of such pupil consent, in writing, thereto. Upon the revocation, in writing, of the consent of either such pupil or such person, the pupil shall cease to be a member of the patrol.

(Enacted by Stats. 1976, Ch. 1010.)



49303

The State Board of Education is hereby authorized to adopt all rules and regulations necessary to effect the purposes of this act, and the governing board of each school district is hereby authorized to adopt additional rules and regulations not inconsistent therewith governing school safety patrols established under its jurisdiction.

(Enacted by Stats. 1976, Ch. 1010.)



49304

The members of a school safety patrol established hereunder shall be authorized and required only to give traffic signals and directions in order to assist school pupils in safely crossing streets and highways.

(Enacted by Stats. 1976, Ch. 1010.)



49305

The chief of police in each city, and the Commissioner of the California Highway Patrol in unincorporated territory, may upon the request of the governing board of any school district, cooperate in the establishment, supervision and control of a school safety patrol to such extent as may be agreed upon.

(Enacted by Stats. 1976, Ch. 1010.)



49306

The governing board of a school district which authorizes the establishment of a school safety patrol may provide for adequate hospital and medical attention to care for any injury or disability that may be suffered by any pupil while performing any act within and arising out of his duties as a member of a school safety patrol provided, however, that no pupil shall be compelled to accept such services if his parent or guardian objects.

(Enacted by Stats. 1976, Ch. 1010.)



49307

Any person who shall disregard any traffic signal or direction given by a member of a school safety patrol, shall be guilty of an infraction and subject to the penalties provided in subdivision (a) of Section 42001 of the Vehicle Code.

(Amended by Stats. 1978, Ch. 626.)






ARTICLE 2 - Basic Work Station

49320

A basic work station in industrial education is defined as an assigned location where a student normally spends the majority of his class time performing the operational functions necessary to meet the performance objectives and goals of the course, including industrial safety education. For these purposes, the number of students in any industrial education facility or laboratory in elementary and secondary programs shall not exceed the number of basic work stations designed for the number of students assigned, as determined by the local governing board of the school district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Injurious Objects

49330

(a) (1) As used in this article “injurious object” shall mean those objects specified in the following sections:

(A) Section 16250 of the Penal Code.

(B) Subdivisions (a) to (d), inclusive of Section 16520 of the Penal Code.

(C) Section 16590 of the Penal Code.

(D) Section 16880 of the Penal Code.

(E) Section 17235 of the Penal Code.

(F) Section 17240 of the Penal Code.

(G) Section 17250 of the Penal Code.

(2) As used in this article, “injurious object” shall also mean objects capable of inflicting substantial bodily damage, not necessary for the academic purpose of the pupil.

(b) As used in this section, “academic purpose” means any school sponsored activity or class of instruction scheduled during the schoolday.

(c) “Injurious object” does not include any personal possessions or items of apparel which a schoolage child reasonably may be expected either to have in his or her possession or to wear.

(Amended by Stats. 2011, Ch. 285, Sec. 5. Effective January 1, 2012.)



49331

Any certificated employee of any school district and any classified employee of a school district who is designated by the governing board for such purposes may take from the personal possession of any pupil upon school premises or while under the authority of school personnel any injurious object in the possession of the pupil.

(Added by Stats. 1979, Ch. 210.)



49332

The parent or guardian of a pupil from whom an injurious object has been taken pursuant to this section may be notified by school personnel of the taking.

School personnel may retain protective possession of any injurious object taken pursuant to this section until the risk of its use as a weapon has dissipated, unless prior to dissipation of the risk, the parent or guardian requests that the school personnel retain the object, in which case, the school personnel shall retain the object until the parent or guardian or another adult with the written consent of the parent or guardian appears personally to take possession of the injurious object from the school personnel.

(Added by Stats. 1979, Ch. 210.)



49333

Notwithstanding Section 49332, a pupil who brings an injurious object to school, and who presents the object to a certificated or classified employee, may have the object returned to him or her at the conclusion of the school day, provided such injurious object may be lawfully possessed off school grounds.

(Added by Stats. 1979, Ch. 210.)



49334

If a school employee initially notifies a law enforcement agency regarding a student or adult who possesses an injurious object while upon school premises or while under the authority of school personnel, the employee may not be subject to any civil or administrative proceeding, including any disciplinary action, for violation of any local policy or procedure relating to the notification of a law enforcement agency. The employee shall conform to locally adopted procedures after exercising his or her personal option to notify a law enforcement agency.

(Added by Stats. 1986, Ch. 469, Sec. 1.)



49335

On or before April 1, 2001, the Superintendent of Public Instruction shall adopt a system that will shield the identity and provide protection to pupils who report the presence of injurious objects on school campuses that offer instruction in kindergarten and any of grades 1 to 12, inclusive.

(Added by Stats. 2000, Ch. 265, Sec. 1. Effective January 1, 2001.)






ARTICLE 4 - Hazardous Materials Education

49340

This article shall be known and may be cited as the California Hazardous Materials Education Act of 1982.

(Added by Stats. 1982, Ch. 785, Sec. 1.)



49341

The Legislature hereby finds and declares as follows:

(a) Because school science laboratories pose a potentially serious threat to the health and safety of school pupils and school personnel due to the use and storage of hazardous materials in these laboratories, educational efforts are needed to increase the awareness of persons dealing with these materials in these settings so that possible losses of life, injuries, losses of property, and social disruption, which could result from the improper and unsafe use of hazardous materials, will be minimized.

(b) Effective safety in school laboratories requires informed judgment, decisionmaking, and operating procedures by those responsible for laboratory and related instruction. It is desirable that each high school and junior high, middle, or elementary school offering laboratory work have a trained member of the professional staff who is designated as the building laboratory consultant and who is responsible for the review, updating, and carrying out of the school’s adopted procedures for laboratory safety.

(c) Efforts by state and local agencies to implement training programs designed to provide qualified individuals with the necessary information, organizational skills, and materials to assist schools and teachers in the development of their laboratory safety policies and procedures are nonexistent or inadequate, and it is necessary that this situation be remedied. The state should assume leadership through the policy and guidance of the State Department of Education in the development, support, and implementation of a statewide training program.

(d) The Legislature requests that the State Department of Education consider making this program a part of the department’s energy and environmental education program that is conducted pursuant to Chapter 4 (commencing with Section 8700) of Part 6.

(Amended by Stats. 2005, Ch. 22, Sec. 41. Effective January 1, 2006.)






ARTICLE 5 - Community Policing and Mentoring for School Safety Pilot Program

49350

(a) The Legislature finds and declares all of the following:

(1) Studies have shown that indicators of risk for violence are associated with a child’s experiences at school. Antisocial behavior or aggressiveness, which is sometimes combined with isolation, withdrawal, hyperactivity, or attention deficit disorder, places children at increased risk of violence.

(2) These children are at risk of persistent antisocial behavior, such as skipping school, getting into fights, and misbehaving in class. Young people of both genders who engage in these activities are at increased risk of experiencing drug abuse, juvenile delinquency, violence, dropping out of school, and teen pregnancy.

(3) It is well-known that some youth, even though exposed to multiple risk factors, do not succumb to violent, antisocial behavior. One of the defining factors for this outcome is bonding—positive relationships with family members, teachers, police officers, sheriffs’ deputies, and other adults.

(4) The Community Policing and Mentoring for School Safety Pilot Program brings this successful law enforcement strategy to California’s schools. By providing funding assistance, strict participation guidelines and assessments, the Community Policing and Mentoring for School Safety Pilot Program will bring highly trained law enforcement officers onto school campuses to work with students during and after school. Community policing in schools will provide the necessary opportunities for students’ active involvement in positive activities, as well as trained personnel to teach them skills so that they may pursue later opportunities successfully. Community policing in schools provides a consistent system of recognition and reinforcement of positive behavior.

(5) Many school safety approaches, including metal detectors, drug-sniffing dogs, armed private security personnel, and similar security measures, are more one-dimensional in their approach to school safety. The Community Policing and Mentoring for School Safety Pilot Program takes a multidimensional approach by involving the community, schools, parents or guardians, and law enforcement personnel in the design of the program that will serve their schools. The relationships developed, as a result of this process and the programs themselves, will be a strong preventative alternative to antisocial behavior in California’s schools.

(b) As used in this article, “community policing” means an approach to crime prevention that is founded on developing positive relationships between law enforcement and the community. In community policing, law enforcement becomes an integral facet of the community because officers work directly with the community and develop positive relationships with members of the community. Community members become more involved in their community’s activities because they know they have the personal support of law enforcement. Community policing identifies factors that put young people at risk for violence in order to reduce or eliminate these factors and strengthen protective factors such as positive relationships with adults.

(Added by Stats. 1997, Ch. 935, Sec. 1. Effective January 1, 1998.)



49350.5

(a) In order to ensure that students enrolled in the California public schools attend campuses that are safe, secure, orderly, and purposeful places in which students and staff are free to learn and teach without the threat of physical or psychological harm, it is the intent of the Legislature that two-year grants be provided to the ABC Unified School District and the Downey Unified School District to establish community policing school safety and mentoring programs.

(b) Grants under this article shall be awarded in order to develop and implement a plan that accomplishes both of the following:

(1) Provision for a continuum of responses to school safety needs by employees of school districts and local law enforcement agencies.

(2) Demonstration of a collaborative and integrated approach for implementing a system of providing safe and secure school environments between the school districts and local law enforcement agencies.

(c) Grant funds shall be expended as determined by the multiagency juvenile justice coordinating council, established pursuant to subdivision (b) of Section 49351.

(d) Grants under this article shall not be used to provide funding for school resource officers.

(Added by Stats. 1997, Ch. 935, Sec. 1. Effective January 1, 1998.)



49351

(a) (1) The Community Policing and Mentoring for School Safety Pilot Program is hereby established. The Community Policing and Mentoring for School Safety Pilot Program shall be administered by the State Department of Education for the purpose of reducing juvenile crime and delinquency. The Superintendent of Public Instruction shall award grants to the ABC Unified School District and the Downey Unified School District to accomplish the goals set forth in subdivision (b) of Section 49350.5.

(2) Programs funded pursuant to this article may include, but not necessarily be limited to, all of the following methods of community policing:

(A) Teaching conflict resolution classes.

(B) Teaching crime prevention classes.

(C) Operating afterschool programs.

(D) Provide mentoring.

(E) Patrolling the community that encompasses the school district participating in the Community Policing and Mentoring for School Safety Pilot Program.

(b) Each school district that receives a grant under this article shall be required to establish a multiagency juvenile justice coordinating council that shall develop and implement a continuum of community-based responses to juvenile crime in the school setting.

(c) The coordinating councils established pursuant to subdivision (b) shall, at a minimum, include the school district, law enforcement agency, a volunteer police representative, parents, and at least two community organizations. The coordinating councils shall develop a comprehensive, multiagency plan that identifies resources and strategies for providing an effective targeted community policing plan, for activities relating to prevention, intervention, supervision, and treatment of at-risk youths in school settings.

(Added by Stats. 1997, Ch. 935, Sec. 1. Effective January 1, 1998.)



49352

The coordinating council established pursuant to subdivision (b) of Section 49351 shall accomplish all of the following:

(a) Complete an identification and prioritization of the schools, and other areas in the community, that face a significant public safety risk from juvenile crime, such as gang activity, daylight burglary, late-night robbery, vandalism, truancy, controlled substance sales, firearm-related violence, and juvenile alcohol use within the council’s jurisdiction.

(b) Develop information and intelligence sharing systems to ensure that school districts actions are fully coordinated with local law enforcement agencies, and to provide data for measuring the success of the grantee in achieving its goals. The plan shall develop goals related to the outcome measures that shall be used to determine the effectiveness of the program, at participating pilot sites.

(c) Identify outcome measures which shall include, but not necessarily be limited to, each of the following:

(1) The rate of drug- and alcohol-related offenses.

(2) The rate of crimes against persons.

(3) The rate of crimes against property.

(4) Incidence of students in possession of firearms or other weapons.

(Added by Stats. 1997, Ch. 935, Sec. 1. Effective January 1, 1998.)



49353

(b) (1) No grant shall be awarded unless the applicant does both of the following:

(A) Makes matching funds available in an amount equal to 50 percent or more of the amount of the grant.

(B) Demonstrates a commitment by local law enforcement agencies or other participating agencies to contribute matching funds in an amount equal to 50 percent or more of the amount of the grant.

(2) For purposes of this section, credit towards the matching fund requirement may be granted in an amount equal to the value of an in-kind contribution made on behalf of the school district or on behalf of a law enforcement agency or another participating agency.

(Added by Stats. 1997, Ch. 935, Sec. 1. Effective January 1, 1998.)



49354

The State Department of Education shall establish minimum standards, funding schedules, and procedures for grants, which shall take into consideration, but not necessarily be limited to, all of the following:

(a) Size of the eligible high-risk youth population.

(b) Demonstrated ability to administer the program.

(c) Demonstrated ability to provide and develop a continuum of responses to juvenile crime and delinquency that includes prevention, intervention, diversion, suppression, and incapacitation.

(d) Demonstrated ability to implement a plan that provides a collaborative and integrated approach to juvenile crime and delinquency in a school setting.

(e) Demonstrated history of maximizing federal, state, local, and private funding sources.

(f) Likelihood that the program will continue to operate after state grant funding ends.

(Added by Stats. 1997, Ch. 935, Sec. 1. Effective January 1, 1998.)



49355

The State Department of Education shall create an evaluation design for the Community Policing and Mentoring for School Safety Pilot Program. School districts that receive grants under this article shall use this evaluation design to assess the effectiveness of their programs. These school districts shall transmit their assessments to the department. The department shall develop an interim report to be submitted to the Legislature on or before March 1, 2000, and a final analysis of the grant program in a report to be submitted to the Legislature on or before March 1, 2002.

(Added by Stats. 1997, Ch. 935, Sec. 1. Effective January 1, 1998.)






ARTICLE 6 - Reporting of Missing Children

49370

The Legislature hereby declares its intent in enacting this article to require that specified persons, including school teachers, school administrators, school aides, school playground workers, and school bus drivers, report missing children to a law enforcement agency in a timely manner, in order to provide those children a necessary level of protection when they are at serious risk.

(Added by Stats. 1999, Ch. 1013, Sec. 3. Effective January 1, 2000.)






ARTICLE 7 - Sexual Abuse and Sex Trafficking Prevention

49380

(a) A school district is encouraged to collaborate with outside consultants, including law enforcement, with expertise in sexual abuse and sex trafficking prevention education in order to create a school safety plan to address the threat of sexual abuse and sex trafficking.

(b) A school district is encouraged to collaborate with law enforcement on a referral protocol for high-risk pupils and minors.

(c) In-service training may be conducted periodically to enable school district personnel to learn about new developments in the understanding of sexual abuse and sex trafficking, and to receive instruction on current prevention efforts and methods. A school district is encouraged to include training on early identification of sexual abuse and sex trafficking of pupils and minors.

(Added by Stats. 2014, Ch. 713, Sec. 2. Effective January 1, 2015.)









CHAPTER 9 - Pupil and Personnel Health

ARTICLE 1 - General Powers—School Boards

49400

The governing board of any school district shall give diligent care to the health and physical development of pupils, and may employ properly certified persons for the work.

(Enacted by Stats. 1976, Ch. 1010.)



49401.5

(a) It is the intent of the Legislature in enacting this section to express its concern for the health and safety of school pupils and school personnel at schools where hazardous materials are stored on the school premises, and to encourage school districts to take steps to ensure hazardous materials are properly used and stored.

(b) The governing board of any school district may request consultation services from the California Occupational Safety and Health Consultation Service to ensure hazardous materials are being used and stored safely in school laboratories.

(Added by Stats. 1982, Ch. 785, Sec. 2.)



49402

Contracts between any city, county, or local health district and the governing board of any school district located wholly or partially within such city, county, or local health district for the performance by the health officers or other employees of the health department of such city, county, or local health district of any or all of the functions and duties set forth in this chapter, Section 49404, and in Article 1 (commencing with Section 49300) of Chapter 8 of this part relating to health supervision of school buildings and pupils are hereby authorized.

In any such contracts the consideration shall be such as may be agreed upon by the governing board and the city, county, or local health district and shall be paid by the governing board at such times as shall be specified in the contract. This section shall not apply to any district which is under the control of a governing board which has under its control a district or districts having a total average daily attendance of 100,000 or more pupils.

(Enacted by Stats. 1976, Ch. 1010.)



49403

(a) Notwithstanding any other law, the governing board of a school district shall cooperate with the local health officer in measures necessary for the prevention and control of communicable diseases in schoolage children. For that purpose, the board may use any funds, property, and personnel of the district, and may permit a licensed physician and surgeon, or a health care practitioner listed in subdivision (b) who is acting under the direction of a supervising physician and surgeon, to administer an immunizing agent to a pupil whose parent or guardian has consented in writing to the administration of the immunizing agent.

(b) (1) The following health care practitioners, acting under the direction of a supervising physician and surgeon, may administer an immunizing agent within the course of a school immunization program:

(A) A physician assistant.

(B) A nurse practitioner.

(C) A registered nurse.

(D) A licensed vocational nurse.

(E) A nursing student who is acting under the supervision of a registered nurse, in accordance with applicable provisions of law.

(2) A health care practitioner’s authority to administer an immunizing agent pursuant to this subdivision is subject to the following conditions:

(A) The administration of an immunizing agent is upon the standing orders of a supervising physician and surgeon and in accordance with any written regulations that the State Department of Public Health may adopt.

(B) The school nurse is notified and he or she maintains control, as necessary, as supervisor of health in accordance with Sections 44871, 44877, 49422, and subdivision (a) of Section 49426.

(C) The health care practitioner may only administer immunizations for the prevention and control of any of the following:

(i) Annual seasonal influenza.

(ii) Influenza pandemic episodes.

(iii) Other diseases that represent a current or potential outbreak as declared by a federal, state, or local public health officer.

(c) As used in this section, “supervising physician and surgeon” means the physician and surgeon of the local health department or school district that is directing the school immunization program.

(d) While nothing in this section shall be construed to require the physical presence of the supervising physician and surgeon, the supervising physician and surgeon shall require a health care practitioner under his or her direction to do both of the following:

(1) Satisfactorily demonstrate competence in the administration of the immunizing agent, including knowledge of all indications and contraindications for the administration of the agent, and the recognition and treatment of emergency reactions to the agent that constitute a danger to the health or life of the person receiving the immunization.

(2) Possess the medications and equipment that are required, in the medical judgment of the supervising physician and surgeon, to treat any emergency conditions and reactions caused by the immunizing agents that constitute a danger to the health or life of the person receiving the immunization, and to demonstrate the ability to administer the medications and use the equipment as necessary.

(e) It is the intent of the Legislature to encourage school-based immunization programs, when feasible, to use the California Immunization Registry to assist providers to track patient records, reduce missed opportunities, and to help fully immunize all children in California.

(Amended by Stats. 2010, Ch. 203, Sec. 1. Effective August 27, 2010.)



49405

The control of smallpox is under the direction of the State Department of Health Services, and no rule or regulation on the subject of vaccination shall be adopted by school or local health authorities.

(Amended by Stats. 1981, Ch. 714, Sec. 93.)



49406

(a) (1) (A) Except as provided in subdivision (j), a person shall not be initially employed by a school district, or employed under contract, in a certificated or classified position unless the person has submitted to a tuberculosis risk assessment within the past 60 days, and, if tuberculosis risk factors are identified, has been examined to determine that he or she is free of infectious tuberculosis by a physician and surgeon licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, or a nurse practitioner practicing in compliance with Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code. If no risk factors are identified, an examination is not required. A person who is subject to the requirements of this subdivision may submit to an examination that complies with subparagraph (B) instead of submitting to a tuberculosis risk assessment.

(B) The examination required by this subdivision shall consist of either an approved intradermal tuberculin test or any other test for tuberculosis infection that is recommended by the federal Centers for Disease Control and Prevention (CDC) and licensed by the federal Food and Drug Administration (FDA). If the test is positive, the test shall be followed by an X-ray of the lungs in accordance with subdivision (f) of Section 120115 of the Health and Safety Code.

(2) The X-ray may be taken by a competent and qualified X-ray technician if the X-ray is subsequently interpreted by a physician and surgeon licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(3) The district superintendent of schools or his or her designee may exempt, for a period not to exceed 60 days following termination of the pregnancy, a pregnant employee from the requirement that a positive test for tuberculosis infection be followed by an X-ray of the lungs.

(b) Thereafter, an employee who has no identified risk factors or who tests negative for the tuberculosis infection shall be required to undergo the tuberculosis risk assessment and, if risk factors are identified, the examination, at least once each four years or more often if directed by the governing board of the school district upon recommendation of the local health officer. Once an employee has a documented positive test for tuberculosis infection conducted pursuant to this subdivision that has been followed by an X-ray, the tuberculosis risk assessment is no longer required. A referral shall be made within 30 days of completion of the examination to the local health officer to determine the need for followup care.

(c) After the tuberculosis risk assessment and, if indicated, the examination, the employee shall file with the district superintendent of schools a certificate from the examining physician and surgeon, physician assistant, or nurse practitioner showing the employee was examined and found free from infectious tuberculosis. The county board of education may require, by rule, that the certificates be filed in the office of the county superintendent of schools or maintained in the office of the county superintendent of schools if a majority of the governing boards of the school districts within the county petition the county board of education. A school district, or school districts with a common governing board, having an average daily attendance of 60,000 or more may elect to maintain the files for its employees in that school district.

(d) As used in this section, “certificate” means a certificate signed by the examining physician and surgeon licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, or a nurse practitioner practicing in compliance with Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, or a notice from a public health agency that indicates freedom from infectious tuberculosis. The latter, regardless of form, shall constitute evidence of compliance with this section.

(e) Nothing in this section shall prevent the governing board of a school district, upon recommendation of the local health officer, from establishing a rule requiring a more extensive or more frequent physical examination than required by this section. The rule shall provide for reimbursement on the same basis as required in this section.

(f) The tuberculosis risk assessment and, if indicated, the examination is a condition of initial employment and the expense shall be borne by the applicant unless otherwise provided by rules of the governing board of the school district. However, the governing board of a school district may, if an applicant is accepted for employment, reimburse that person in a like manner prescribed in this section for employees.

(g) The governing board of a school district shall reimburse the employee for the cost, if any, of the tuberculosis risk assessment and the examination. The governing board of a school district may provide for the tuberculosis risk assessment and examination required by this section or may establish a reasonable fee for the examination that is reimbursable to employees of the school district complying with this section.

(h) At the discretion of the governing board of a school district, this section shall not apply to those employees not requiring certification qualifications who are employed for any period of time less than a school year whose functions do not require frequent or prolonged contact with pupils.

(i) If the governing board of a school district determines by resolution, after hearing, that the health of pupils in the school district would not be jeopardized, this section shall not apply to an employee of the school district who files an affidavit stating that he or she adheres to the faith or teachings of a well-recognized religious sect, denomination, or organization and, in accordance with its creed, tenets, or principles, depends for healing upon prayer in the practice of religion, and that to the best of his or her knowledge and belief, he or she is free from infectious tuberculosis. If at any time there is probable cause to believe that the affiant is afflicted with infectious tuberculosis, he or she may be excluded from service until the governing board of the school district is satisfied that he or she is not afflicted.

(j) A person who transfers employment from one school or school district to another school or school district shall be deemed to meet the requirements of subdivision (a) if that person can produce a certificate that shows he or she was found to be free of infectious tuberculosis within 60 days of initial hire, or the school previously employing the person verifies that the person has a certificate on file showing that the person is free from infectious tuberculosis.

(k) A person who transfers his or her employment from a private or parochial elementary school, secondary school, or nursery school to a school or school district subject to this section shall be deemed to meet the requirements of subdivision (a) if that person can produce a certificate as provided for in Section 121525 of the Health and Safety Code that shows that he or she was found to be free of infectious tuberculosis within 60 days of initial hire, or if the school previously employing the person verifies that the person has a certificate on file showing that the person is free from infectious tuberculosis.

(l) A governing board or county superintendent of schools providing for the transportation of pupils under contract authorized by Section 39800, 39801, or any other provision of law shall require as a condition of the contract the tuberculosis risk assessment and, if indicated, the examination for infectious tuberculosis within 60 days of initial hire, as provided by subdivision (a), of all drivers transporting pupils. At the discretion of the governing board or county superintendent of schools, this subdivision shall not apply to a private contracted driver who transports pupils infrequently without prolonged contact with the pupils.

(m) A volunteer in a school shall also be required to have on file with the school a certificate showing that, upon initial volunteer assignment, the person submitted to a tuberculosis risk assessment and, if tuberculosis risk factors were identified, was examined and found to be free of infectious tuberculosis. If no risk factors are identified, an examination is not required. At the discretion of the governing board of a school district, this section shall not apply to a volunteer whose functions do not require frequent or prolonged contact with pupils.

(n) The State Department of Public Health, in consultation with the California Tuberculosis Controllers Association, shall develop a risk assessment questionnaire, to be used to conduct tuberculosis risk assessments pursuant to this section. The risk assessment questionnaire shall be administered by a health care provider, which shall be specified on the questionnaire. This risk assessment questionnaire shall be exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2014, Ch. 329, Sec. 1. Effective January 1, 2015.)



49407

Notwithstanding any provision of any law, no school district, officer of any school district, school principal, physician, or hospital treating any child enrolled in any school in any district shall be held liable for the reasonable treatment of a child without the consent of a parent or guardian of the child when the child is ill or injured during regular school hours, requires reasonable medical treatment, and the parent or guardian cannot be reached, unless the parent or guardian has previously filed with the school district a written objection to any medical treatment other than first aid.

(Enacted by Stats. 1976, Ch. 1010.)



49408

For the protection of a pupil’s health and welfare, the governing board of a school district may require the parent or legal guardian of a pupil to keep current at the pupil’s school of attendance, emergency information including the home address and telephone number, business address and telephone number of the parents or guardian, and the name, address and telephone number of a relative or friend who is authorized to care for the pupil in any emergency situation if the parent or legal guardian cannot be reached.

(Enacted by Stats. 1976, Ch. 1010.)



49409

Notwithstanding any provision of any law, no physician and surgeon who in good faith and without compensation renders voluntary emergency medical assistance to a participant in a school athletic event or contest at the site thereof, or during transportation to a health care facility, for an injury suffered in the course of the event or contest, shall be liable for any civil damages as a result of any acts or omissions by the physician and surgeon in rendering the emergency medical care. The immunity granted by this paragraph shall not apply in the event of an act or omission constituting gross negligence.

(Added by Stats. 1978, Ch. 547.)



49410

(a) The Legislature finds that:

(1) There is substantial scientific and medical evidence that human exposure to asbestos fibers significantly increases the likelihood of contracting cancer and other debilitating or fatal diseases such as asbestosis.

(2) Medical and epidemiological evidence suggests that children exposed to asbestos fibers may be especially susceptible to the environmentally induced diseases associated with the exposure.

(3) Substantial amounts of asbestos materials were used in school construction during the period from 1946 through 1973 for fireproofing, soundproofing, decoration, and other purposes.

(4) When these materials age, deteriorate, or become damaged or friable, they release asbestos fibers into the ambient air. This can result in the exposure of school children and school employees to potentially dangerous levels of asbestos fibers.

(5) The presence of asbestos in the air in concentrations far exceeding the normal ambient levels has been found in schools, especially where the asbestos materials have reached a damaged, deteriorated, or disturbed state as a result of abuse, abrasion, water leakage, or forced air circulation.

(6) In view of the fact that the State of California has compulsory attendance laws for children of school age, and these children must be educated in a safe and healthy environment, the hazard presented by asbestos materials in the schools is of special concern to the Legislature.

(b) As a result of the findings in subdivision (a), it is the intent of the Legislature to provide for the safe and expeditious containment or removal of asbestos materials posing a hazard to health in schools.

(c) As used in this section and Sections 49410.2 and 49410.5, the following terms have the following meanings:

(1) “Asbestos” means naturally occurring hydrated mineral silicates separable into commercially used fibers: specifically chrysotile, amosite, crocidolite, tremolite, anthrophyllite, and actinolite.

(2) “Asbestos materials” means materials formed by mixing asbestos fibers with other products, including, but not limited to, rock wool, plaster, cellulose, clay, vermiculite, perlite, and a variety of adhesives. Some of these materials may be sprayed on surfaces or applied to surfaces in the form of plaster or a textured paint.

(3) “Hazard to health” means that the asbestos material is loose, friable, flaking, or dusting, or is likely to become so within the service life of the material in place.

(Repealed and added by Stats. 1984, Ch. 1751, Sec. 7. Effective September 30, 1984.)



49410.2

School districts and county offices of education may apply to the State Allocation Board pursuant to Section 39619.6 for funds for the purposes of containment or removal of asbestos materials posing a hazard to health.

(Added by Stats. 1984, Ch. 1751, Sec. 8. Effective September 30, 1984.)



49410.5

(a) The State Allocation Board shall retain all information provided by school districts making application for funds pursuant to Sections 39619.6, 39619.7, and 39619.8 regarding the actual or estimated cost of inspection and testing for, and encapsulation or removal of, asbestos.

(b) The Legislature finds and declares that:

(1) Federal moneys may be made available to reimburse schools for costs related to asbestos inspection, testing, encapsulation, and removal, and that the distribution of these moneys will be expedited by the early collection of these data.

(2) School districts shall comply with guidelines suggested by the Environmental Protection Agency for the purposes of inspection and testing for asbestos materials, and for the protection and safety of workers and all other individuals during the encapsulation and removal of asbestos.

(Added by Stats. 1984, Ch. 1751, Sec. 9. Effective September 30, 1984.)



49410.7

(a) For purposes of funding pursuant to Section 39619.9, the factors determining the need for abatement of friable asbestos or potentially friable asbestos shall include, but not be limited to, visual inspection and bulk samples and air monitoring showing an airborne concentration of asbestos in the school building in excess of the standard 0.01 fibers/cc by Transmission Electron Microscopy (TEM) monitoring, as specified in subdivision (b), or the concurrently measured concentration of asbestos in the ambient air immediately adjacent to the building, whichever is higher. For purposes of reconstruction and rehabilitation projects approved pursuant to Chapter 22 (commencing with Section 17700) of Part 10 of the Education Code, for which asbestos abatement related work commenced on or after October 2, 1985, and for purposes of abating asbestos contained in pipe and block insulation, air monitoring shall not be required to determine the need for abatement of friable asbestos or potentially friable asbestos.

(b) For purposes of air monitoring, the operating agency for each public school building in which friable asbestos-containing materials (other than pipe and block insulation or materials to be abated during rehabilitation or reconstruction projects as specified in subdivision (a)) have been identified shall monitor airborne asbestos levels in each sampling area. Each sampling area in which asbestos-containing materials have been identified shall be monitored for at least eight hours during a period of normal building activity. Analysis of samples shall be by Transmission Electron Microscopy (TEM) methods, in accordance with the Environmental Protection Agency provisional method and update, to measure the number of observable asbestos fibers. The results of this monitoring shall be recorded in terms of the number of visible fibers greater than 1 micron in length per cubic centimeter of air (f/cc) in accord with standard definitions for asbestos monitoring established by the Occupational Safety and Health Administration.

“Sampling area,” as used in this section, means any area, whether contiguous or not, within a building that contains friable material that is homogenous in texture and appearance.

(c) Any public primary or secondary school building in which asbestos abatement work has been performed shall not be reoccupied until air monitoring has been conducted to show that the airborne concentration of asbestos does not exceed the air monitoring standard of subdivision (a). Not less than one month after the reoccupancy of the school building where asbestos abatement work has occurred, the building shall be remonitored to determine compliance with subdivision (b).

(d) “School building,” as used in this section, means any of the following:

(1) Structures used for the instruction of public school children, including classrooms, laboratories, libraries, research facilities, and administrative facilities.

(2) School eating facilities and school kitchens.

(3) Gymnasiums or other facilities used for athletic or recreational activities or for courses in physical education.

(4) Dormitories or other living areas of residential schools.

(5) Maintenance, storage, or utility facilities essential to the operation of the facilities described in paragraphs (1) to (4).

(e) School districts and county offices of education may apply for reimbursement from the Asbestos Abatement Fund for the costs of air monitoring completed pursuant to this section.

(Amended by Stats. 1987, Ch. 1254, Sec. 1. Effective September 27, 1987.)



49411

(a) The State Department of Education, in cooperation with the Division of Occupational Safety and Health within the Department of Industrial Relations, shall formulate a listing of chemical compounds used in school programs that includes the potential hazards and estimated shelf life of each compound.

(b) The Superintendent of Public Instruction, in cooperation with the Division of Occupational Safety and Health within the Department of Industrial Relations, shall develop guidelines for school districts for the regular removal and disposal of all chemicals whose estimated shelf life has elapsed.

(c) The county superintendent of schools may implement a system for disposing of chemicals from schools within the county or may permit school districts to arrange for the disposal of the chemicals.

(Amended by Stats. 1994, Ch. 840, Sec. 23. Effective January 1, 1995.)



49412

(a) Except as provided in subdivision (b), counties and school districts, in the utilization of funds allocated pursuant to any appropriation from any account in the Cigarette and Tobacco Products Surtax Fund for the provision of health care to school populations, shall give initial consideration to the use of those of credentialed school nurses and school nurse practitioners employed by the school districts, to the extent those services are within the scope of practice of those nurses, and to the extent these purposes are consistent with the Tobacco Tax and Health Protection Act of 1988 and Chapter 1331 of the Statutes of 1989.

(b) Subdivision (a) does not apply to funds appropriated from the Health Education Account in the Cigarette and Tobacco Products Surtax Fund, except for purposes of providing health screenings through the Child Health and Disability Prevention Screening program.

(c) Any county which, after the initial consideration regarding the utilization of funds, as required by subdivision (a), elects to utilize funds to which subdivisions (a) and (b) apply for the credentialed school nurses and school nurse practitioners employed by school districts may allocate those funds to the school districts for those purposes.

(Added by Stats. 1990, Ch. 51, Sec. 1. Effective April 18, 1990.)



49413

(a) The Legislature recognizes the importance of first aid and cardiopulmonary resuscitation training. In enacting this section, it is the intent of the Legislature to encourage school districts and schools, individually or jointly, to develop a program whereby their staff and pupils understand the importance of this training and have an appropriate opportunity to develop these skills.

(b) A school district or school, individually or jointly with another school district or school, may provide a comprehensive program in first aid or cardiopulmonary resuscitation (CPR) training, or both, to pupils and employees. The program shall be developed using the following guidelines:

(1) The school district or school collaborates with existing local resources, including, but not limited to, parent teacher associations, hospitals, school nurses, fire departments, and other local agencies that promote safety, to make first aid or CPR training, or both, available to the pupils and employees of the school district or school.

(2) Each school district that develops a program, or the school district that has jurisdiction over a school that develops a program, compiles a list of resources for first aid or CPR information, to be distributed to all of the schools in the district.

(3) The first aid and CPR training are based on standards that are at least equivalent to the standards currently used by the American Red Cross or the American Heart Association.

(Amended by Stats. 2001, Ch. 750, Sec. 11. Effective January 1, 2002.)



49414

(a) School districts, county offices of education, and charter schools shall provide emergency epinephrine auto-injectors to school nurses or trained personnel who have volunteered pursuant to subdivision (d), and school nurses or trained personnel may use epinephrine auto-injectors to provide emergency medical aid to persons suffering, or reasonably believed to be suffering, from an anaphylactic reaction.

(b) For purposes of this section, the following terms have the following meanings:

(1) “Anaphylaxis” means a potentially life-threatening hypersensitivity to a substance.

(A) Symptoms of anaphylaxis may include shortness of breath, wheezing, difficulty breathing, difficulty talking or swallowing, hives, itching, swelling, shock, or asthma.

(B) Causes of anaphylaxis may include, but are not limited to, an insect sting, food allergy, drug reaction, and exercise.

(2) “Authorizing physician and surgeon” may include, but is not limited to, a physician and surgeon employed by, or contracting with, a local educational agency, a medical director of the local health department, or a local emergency medical services director.

(3) “Epinephrine auto-injector” means a disposable drug delivery system with a spring-activated needle that is designed for emergency administration of epinephrine to provide rapid, convenient first aid for persons suffering a potentially fatal reaction to anaphylaxis.

(4) “Qualified supervisor of health” may include, but is not limited to, a school nurse.

(5) “Volunteer” or “trained personnel” means an employee who has volunteered to administer epinephrine auto-injectors to a person if the person is suffering, or reasonably believed to be suffering, from anaphylaxis, has been designated by a school, and has received training pursuant to subdivision (d).

(c) Each private elementary and secondary school in the state may voluntarily determine whether or not to make emergency epinephrine auto-injectors and trained personnel available at its school. In making this determination, a school shall evaluate the emergency medical response time to the school and determine whether initiating emergency medical services is an acceptable alternative to epinephrine auto-injectors and trained personnel. A private elementary or secondary school choosing to exercise the authority provided under this subdivision shall not receive state funds specifically for purposes of this subdivision.

(d) Each public and private elementary and secondary school in the state may designate one or more volunteers to receive initial and annual refresher training, based on the standards developed pursuant to subdivision (e), regarding the storage and emergency use of an epinephrine auto-injector from the school nurse or other qualified person designated by an authorizing physician and surgeon.

(e) (1) Every five years, or sooner as deemed necessary by the Superintendent, the Superintendent shall review minimum standards of training for the administration of epinephrine auto-injectors that satisfy the requirements of paragraph (2). For purposes of this subdivision, the Superintendent shall consult with organizations and providers with expertise in administering epinephrine auto-injectors and administering medication in a school environment, including, but not limited to, the State Department of Public Health, the Emergency Medical Services Authority, the American Academy of Allergy, Asthma and Immunology, the California School Nurses Organization, the California Medical Association, the American Academy of Pediatrics, Food Allergy Research and Education, the California Society of Allergy, Asthma and Immunology, the American College of Allergy, Asthma and Immunology, the Stanford Allergy Center, and others.

(2) Training established pursuant to this subdivision shall include all of the following:

(A) Techniques for recognizing symptoms of anaphylaxis.

(B) Standards and procedures for the storage, restocking, and emergency use of epinephrine auto-injectors.

(C) Emergency followup procedures, including calling the emergency 911 telephone number and contacting, if possible, the pupil’s parent and physician.

(D) Recommendations on the necessity of instruction and certification in cardiopulmonary resuscitation.

(E) Instruction on how to determine whether to use an adult epinephrine auto-injector or a junior epinephrine auto-injector, which shall include consideration of a pupil’s grade level or age as a guideline of equivalency for the appropriate pupil weight determination.

(F) Written materials covering the information required under this subdivision.

(3) Training established pursuant to this subdivision shall be consistent with the most recent Voluntary Guidelines for Managing Food Allergies In Schools and Early Care and Education Programs published by the federal Centers for Disease Control and Prevention and the most recent guidelines for medication administration issued by the department.

(4) A school shall retain for reference the written materials prepared under subparagraph (F) of paragraph (2).

(f) A school district, county office of education, or charter school shall distribute a notice at least once per school year to all staff that contains the following information:

(1) A description of the volunteer request stating that the request is for volunteers to be trained to administer an epinephrine auto-injector to a person if the person is suffering, or reasonably believed to be suffering, from anaphylaxis, as specified in subdivision (b).

(2) A description of the training that the volunteer will receive pursuant to subdivision (d).

(g) (1) A qualified supervisor of health at a school district, county office of education, or charter school shall obtain from an authorizing physician and surgeon a prescription for each school for epinephrine auto-injectors that, at a minimum, includes, for elementary schools, one regular epinephrine auto-injector and one junior epinephrine auto-injector, and for junior high schools, middle schools, and high schools, if there are no pupils who require a junior epinephrine auto-injector, one regular epinephrine auto-injector. A qualified supervisor of health at a school district, county office of education, or charter school shall be responsible for stocking the epinephrine auto-injector and restocking it if it is used.

(2) If a school district, county office of education, or charter school does not have a qualified supervisor of health, an administrator at the school district, county office of education, or charter school shall carry out the duties specified in paragraph (1).

(3) A prescription pursuant to this subdivision may be filled by local or mail order pharmacies or epinephrine auto-injector manufacturers.

(h) A school nurse or, if the school does not have a school nurse or the school nurse is not onsite or available, a volunteer may administer an epinephrine auto-injector to a person exhibiting potentially life-threatening symptoms of anaphylaxis at school or a school activity when a physician is not immediately available. If the epinephrine auto-injector is used it shall be restocked as soon as reasonably possible, but no later than two weeks after it is used. Epinephrine auto-injectors shall be restocked before their expiration date.

(i) A volunteer shall initiate emergency medical services or other appropriate medical followup in accordance with the training materials retained pursuant to paragraph (4) of subdivision (e).

(j) A school district, county office of education, or charter school shall ensure that each employee who volunteers under this section will be provided defense and indemnification by the school district, county office of education, or charter school for any and all civil liability, in accordance with, but not limited to, that provided in Division 3.6 (commencing with Section 810) of Title 1 of the Government Code. This information shall be reduced to writing, provided to the volunteer, and retained in the volunteer’s personnel file.

(k) A state agency, the department, or a public school may accept gifts, grants, and donations from any source for the support of the public school carrying out the provisions of this section, including, but not limited to, the acceptance of epinephrine auto-injectors from a manufacturer or wholesaler.

(Amended by Stats. 2014, Ch. 321, Sec. 2. Effective January 1, 2015.)



49414.5

(a) In the absence of a credentialed school nurse or other licensed nurse onsite at the school, each school district may provide school personnel with voluntary emergency medical training to provide emergency medical assistance to pupils with diabetes suffering from severe hypoglycemia, and volunteer personnel shall provide this emergency care, in accordance with standards established pursuant to subdivision (b) and the performance instructions set forth by the licensed health care provider of the pupil. A school employee who does not volunteer or who has not been trained pursuant to subdivision (b) may not be required to provide emergency medical assistance pursuant to this subdivision.

(b) (1) The Legislature encourages the American Diabetes Association to develop performance standards for the training and supervision of school personnel in providing emergency medical assistance to pupils with diabetes suffering from severe hypoglycemia. The performance standards shall be developed in cooperation with the department, the California School Nurses Organization, the California Medical Association, and the American Academy of Pediatrics. Upon the development of the performance standards pursuant to this paragraph, the State Department of Health Services’ Diabetes Prevention and Control Program shall approve the performance standards for distribution and make those standards available upon request.

(2) Training established pursuant to this subdivision shall include all of the following:

(A) Recognition and treatment of hypoglycemia.

(B) Administration of glucagon.

(C) Basic emergency followup procedures, including, but not limited to, calling the emergency 911 telephone number and contacting, if possible, the pupil’s parent or guardian and licensed health care provider.

(3) Training by a physician, credentialed school nurse, registered nurse, or certificated public health nurse according to the standards established pursuant to this section shall be deemed adequate training for the purposes of this section.

(4) (A) A school employee shall notify the credentialed school nurse assigned to the school district if he or she administers glucagon pursuant to this section.

(B) If a credentialed school nurse is not assigned to the school district, the school employee shall notify the superintendent of the school district, or his or her designee, if he or she administers glucagon pursuant to this section.

(5) All materials necessary to administer the glucagon shall be provided by the parent or guardian of the pupil.

(c) In the case of a pupil who is able to self-test and monitor his or her blood glucose level, upon written request of the parent or guardian, and with authorization of the licensed health care provider of the pupil, a pupil with diabetes shall be permitted to test his or her blood glucose level and to otherwise provide diabetes self-care in the classroom, in any area of the school or school grounds, during any school-related activity, and, upon specific request by a parent or guardian, in a private location.

(d) For the purposes of this section, the following terms have the following meanings:

(1) “School personnel” means any one or more employees of a school district who volunteers to be trained to administer emergency medical assistance to a pupil with diabetes.

(2) “Emergency medical assistance” means the administration of glucagon to a pupil who is suffering from severe hypoglycemia.

(Amended by Stats. 2005, Ch. 22, Sec. 42. Effective January 1, 2006.)



49414.7

(a) It is the intent of the Legislature that, whenever possible, an emergency antiseizure medication should be administered by a school nurse or licensed vocational nurse who has been trained in its administration.

(b) Notwithstanding Sections 2052 and 2732 of the Business and Professions Code, in the absence of a credentialed school nurse or other licensed nurse onsite at the school or charter school, a school district, county office of education, or charter school may elect to participate in a program, pursuant to this section, to allow nonmedical employees to volunteer to provide medical assistance to pupils with epilepsy suffering from seizures, upon request by a parent or guardian pursuant to subdivision (c). If the school district, county office of education, or charter school elects to participate in a program pursuant to this section, the school district, county office of education, or charter school shall provide school employees who volunteer pursuant to this section with voluntary emergency medical training, that is consistent with the training guidelines established pursuant to subdivision (m), to provide emergency medical assistance to pupils with epilepsy suffering from seizures. A school employee with voluntary emergency medical training shall provide this emergency medical assistance using guidelines approved on the department’s Internet Web site pursuant to subdivision (m), and the performance instructions set forth by the licensed health care provider of the pupil. A school employee who does not volunteer or who has not been trained pursuant to subdivision (m) shall not be required to provide emergency medical assistance pursuant to this section.

(c) If a pupil with epilepsy has been prescribed an emergency antiseizure medication by his or her health care provider, the pupil’s parent or guardian may request the pupil’s school to have one or more of its employees receive training pursuant to this section in the administration of an emergency antiseizure medication in the event that the pupil suffers a seizure when a nurse is not available.

(d) Pursuant to Section 504 of the federal Rehabilitation Act of 1973, as amended, (29 U.S.C. Sec. 794), and the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), upon receipt of the parent’s or guardian’s request pursuant to subdivision (c), the school or charter school shall notify the parent or guardian that his or her child may qualify for services or accommodations under the Section 504 plan or an individualized education program, assist the parent or guardian with the exploration of that option, and encourage the parent or guardian to adopt that option if it is determined that the child is eligible for a Section 504 plan or an individualized education program.

(e) The school or charter school may ask the parent or guardian to sign a notice verifying that the parent or guardian was given information about Section 504 of the federal Rehabilitation Act of 1973 and the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), and that the parent or guardian understands that it is his or her right to request a Section 504 plan or an individualized education program at any time.

(f) If the parent or guardian does not choose to have the pupil assessed for a Section 504 plan or an individualized education program, the school or charter school may create an individualized health plan, seizure action plan, or other appropriate health plan designed to acknowledge and prepare for the child’s health care needs in school. The plan may include the involvement of trained volunteer school employees or a licensed vocational nurse.

(g) In training employees pursuant to this section, the school district, county office of education, or charter school shall ensure the following:

(1) A volunteer receives training from a licensed health care professional regarding the administration of an emergency antiseizure medication. A staff member who has completed training shall, if he or she has not administered an emergency antiseizure medication within the prior two years and there is a pupil enrolled in the school who may need the administration of an antiseizure medication, attend a new training program to retain the ability to administer an emergency antiseizure medication.

(2) Any agreement by an employee to administer an emergency antiseizure medication is voluntary, and an employee of the school or charter school or an employee of the school district or county office of education, or the charter school administrator, shall not directly or indirectly use or attempt to use his or her authority or influence for the purpose of intimidating, threatening, coercing, or attempting to intimidate, threaten, or coerce any staff member who does not choose to volunteer, including, but not limited to, direct contact with the employee.

(3) Any employee who volunteers pursuant to this section may rescind his or her offer to administer an emergency antiseizure medication up to three days after the completion of the training. After that time, a volunteer may rescind his or her offer to administer an emergency antiseizure medication with a two-week notice, or until a new individual health plan or Section 504 plan has been developed for an affected pupil, whichever is less.

(4) The school or charter school shall distribute an electronic notice no more than twice per school year per child to all staff that states the following information in bold print:

(A) A description of the volunteer request, stating that the request is for volunteers to administer an emergency antiseizure medication to a pupil experiencing a severe epileptic seizure, in the absence of a school nurse, and that this emergency antiseizure medication is an FDA approved, predosed, rectally administered gel that reduces the severity of epileptic seizures.

(B) A description of the training that the volunteer will receive pursuant to paragraph (1).

(C) A description of the voluntary nature of the volunteer program, which includes the information described in paragraph (2).

(D) The volunteer rescission timelines described in paragraph (3).

(5) The electronic notice described in paragraph (4) shall be the only means by which a school or charter school solicits volunteers.

(h) An employee who volunteers pursuant to this section shall not be required to administer an emergency antiseizure medication until completion of the training program adopted by the school district, county office of education, or charter school and documentation of completion is recorded in his or her personnel file.

(i) If a school district, county office of education, or charter school elects to participate pursuant to this section, the school district, county office of education, or charter school shall ensure that each employee who volunteers under this section will be provided defense and indemnification by the school district, county office of education, or charter school for any and all civil liability, in accordance with, but not limited to, that provided in Division 3.6 (commencing with Section 810) of Title 1 of the Government Code. This information shall be reduced to writing, provided to the volunteer, and retained in the volunteer’s personnel file.

(j) If there are no volunteers, then the school or charter school shall renotify the pupil’s parent or guardian of the option to be assessed for services and accommodations guaranteed under Section 504 of the federal Rehabilitation Act of 1973 and the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(k) A school district, county office of education, or charter school that elects to participate pursuant to this section shall have in place a school district, county office of education, or charter school plan that shall include, but not be limited to, all of the following:

(1) Identification of existing licensed staff within the district or region who could be trained in the administration of an emergency antiseizure medication and could be available to respond to an emergency need to administer an emergency antiseizure medication. The school district or charter school shall consult with the county office of education to obtain this information.

(2) Identification of pupils who may require the administration of an emergency antiseizure medication.

(3) Written authorization from the parent or guardian for a nonmedical school employee to administer an emergency antiseizure medication.

(4) The requirement that the parent or guardian notify the school or charter school if the pupil has had an emergency antiseizure medication administered within the past four hours on a schoolday.

(5) Notification of the parent or guardian, by the school or charter school administrator or, if the administrator is not available, by another school staff member, that an emergency antiseizure medication has been administered.

(6) A written statement from the pupil’s health care practitioner that shall include, but not be limited to, all of the following:

(A) The pupil’s name.

(B) The name and purpose of the medication.

(C) The prescribed dosage.

(D) Detailed seizure symptoms, including frequency, type, or length of seizures that identify when the administration of an emergency antiseizure medication becomes necessary.

(E) The method of administration.

(F) The frequency with which the medication may be administered.

(G) The circumstances under which the medication may be administered.

(H) Any potential adverse responses by the pupil and recommended mitigation actions, including when to call emergency services.

(I) A protocol for observing the pupil after a seizure, including, but not limited to, whether the pupil should rest in the school office, whether the pupil may return to class, and the length of time the pupil should be under direct observation.

(J) Following a seizure, the pupil’s parent and guardian and the school nurse shall be contacted by the school or charter school administrator or, if the administrator is not available, by another school staff member to continue the observation plan as established in subparagraph (I).

(l) A school district, county office of education, or charter school that elects to allow volunteers to administer an emergency antiseizure medication shall compensate a volunteer, in accordance with that employee volunteer’s pay scale pursuant to Section 45128, when the administration of an emergency antiseizure medication and subsequent monitoring of a pupil requires a volunteer to work beyond his or her normally scheduled hours.

(m) (1) The department, in consultation with the State Department of Public Health, shall develop guidelines for the training and supervision of school and charter school employees in providing emergency medical assistance to pupils with epilepsy suffering from seizures and shall post this information on the department’s Internet Web site by July 1, 2012. The guidelines may be developed in cooperation with interested organizations. Upon development of the guidelines, the department shall approve the guidelines for distribution and shall make those guidelines available upon request.

(2) The department shall include, on its Internet Web site, a clearinghouse for best practices in training nonmedical personnel to administer an emergency antiseizure medication to pupils.

(3) Training established pursuant to this subdivision shall include, but not be limited to, all of the following:

(A) Recognition and treatment of different types of seizures.

(B) Administration of an emergency antiseizure medication.

(C) Basic emergency followup procedures, including, but not limited to, a requirement for the school or charter school administrator or, if the administrator is not available, another school staff member to call the emergency 911 telephone number and to contact the pupil’s parent or guardian. The requirement for the school or charter school administrator or other school staff member to call the emergency 911 telephone number shall not require a pupil to be transported to an emergency room.

(D) Techniques and procedures to ensure pupil privacy.

(4) Any written materials used in the training shall be retained by the school or charter school.

(5) Training established pursuant to this subdivision shall be conducted by one or more of the following:

(A) A physician and surgeon.

(B) A physician assistant.

(C) A credentialed school nurse.

(D) A registered nurse.

(E) A certificated public health nurse.

(6) Training provided in accordance with the manufacturer’s instructions, the pupil’s health care provider’s instructions, and guidelines established pursuant to this section shall be deemed adequate training for purposes of this section.

(n) (1) The school or charter school administrator or, if the administrator is not available, another school staff member shall notify the credentialed school nurse assigned to the school district, county office of education, or charter school if an employee at the schoolsite administers an emergency antiseizure medication pursuant to this section.

(2) If a credentialed school nurse is not assigned to the school district, county office of education, or charter school, the school or charter school administrator or, if the administrator is not available, another school staff member shall notify the superintendent of the school district, or his or her designee, the county superintendent of schools, or his or her designee, or the charter school administrator, or his or her designee, as appropriate, if an employee at the schoolsite administers an emergency antiseizure medication pursuant to this section.

(3) A school or charter school shall retain all records relating to the administration of an emergency antiseizure medication while a pupil is under the supervision of school staff.

(o) The pupil’s parent or guardian shall provide all materials necessary to administer an emergency antiseizure medication, including the information described in paragraph (6) of subdivision (k). A school or charter school shall not be responsible for providing any of the necessary materials.

(p) For purposes of this section, the following definitions apply:

(1) An “emergency antiseizure medication” means diazepam rectal gel and emergency medications approved by the federal Food and Drug Administration for patients with epilepsy for the management of seizures by persons without the medical credentials listed in paragraph (5) of subdivision (m).

(2) “Emergency medical assistance” means the administration of an emergency antiseizure medication to a pupil suffering from an epileptic seizure.

(q) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 560, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



49415

On or before July 1, 2004, the State Board of Education shall adopt maximum weight standards for textbooks used by pupils in elementary and secondary schools. The weight standards shall take into consideration the health risks to pupils who transport textbooks to and from school each day.

(Added by Stats. 2002, Ch. 1096, Sec. 2. Effective January 1, 2003.)



49417

(a) A public school may solicit and receive nonstate funds to acquire and maintain an automated external defibrillator (AED). These funds shall only be used to acquire and maintain an AED and to provide training to school employees regarding use of an AED.

(b) Except as provided in subdivision (d), if an employee of a school district complies with Section 1714.21 of the Civil Code in rendering emergency care or treatment through the use, attempted use, or nonuse of an AED at the scene of an emergency, the employee shall not be liable for any civil damages resulting from any act or omission in the rendering of the emergency care or treatment.

(c) Except as provided in subdivision (d), if a public school or school district complies with the requirements of Section 1797.196 of the Health and Safety Code, the public school or school district shall be covered by Section 1714.21 of the Civil Code and shall not be liable for any civil damages resulting from any act or omission in the rendering of the emergency care or treatment.

(d) Subdivisions (b) and (c) do not apply in the case of personal injury or wrongful death that results from gross negligence or willful or wanton misconduct on the part of the person who uses, attempts to use, or maliciously fails to use an AED to render emergency care or treatment.

(e) This section does not alter the requirements of Section 1797.196 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 812, Sec. 1. Effective January 1, 2015.)






ARTICLE 2 - Employment of Medical Personnel

49422

(a) No physician, psychiatrist, oculist, dentist, dental hygienist, optometrist, otologist, podiatrist, audiologist, or nurse not employed in that capacity by the State Department of Health Services, shall be, nor shall any other person be, employed or permitted to supervise the health and physical development of pupils unless he or she holds a services credential with a specialization in health or a valid credential issued prior to the operative date of Section 25 of Chapter 557 of the Statutes of 1990.

(b) Any psychologist employed pursuant to Section 49400 and this article shall hold a school psychologist credential, a general pupil personnel services credential authorizing service as a school psychologist, a standard designated services credential with a specialization in pupil personnel services authorizing service as a psychologist, or a services credential issued by the State Board of Education or Commission on Teacher Credentialing.

(c) The services credential with a specialization in health authorizing service as a school nurse shall not authorize teaching services unless the holder also completes the requirements for a special class authorization in health in a program that is approved by the commission.

(d) No physician employed by a district to perform medical services pursuant to Section 44873, who meets the requirements of that section, shall be required to hold a credential issued by the State Board of Education or commission.

(e) (1) Notwithstanding Section 2910 of the Business and Professions Code, no person who is an employee of a school district shall administer psychological tests or engage in other psychological activities involving the application of psychological principles, methods, or procedures unless at least one of the following applies:

(A) The person holds a valid and current credential as a school psychologist issued by the Commission on Teacher Credentialing that permits the holder to administer psychological testing to, or engage in psychological activities with, pupils.

(B) Psychological assistants or school psychology interns perform the testing or activities under the supervision of a person who holds a credential described in subparagraph (A).

(C) This section does not preclude appropriately credentialed school personnel including, but not limited to, holders of a pupil personnel services credential, health services credential, or special education personnel, from performing the duties consistent with the training standards established by the Commission on Teacher Credentialing for the credential held.

(2) The application of these principles and methods includes, but is not restricted to, procedures on interviewing, psychoeducational assessment, diagnosis of specific learning and behavioral disabilities, and amelioration of learning and behavioral problems of individuals or groups.

(3) The person conducting a test or other assessment shall be qualified in accordance with the requirements established by the producer of the assessment instrument and shall follow all ethical requirements for the use of the test or assessment as prescribed by the appropriate professional organization.

(f) This section shall not be construed to affect any lawfully contracted mental health professional licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code from performing services within the scope of his or her employment.

(Amended by Stats. 1996, Ch. 661, Sec. 1. Effective January 1, 1997.)



49423

(a) Notwithstanding Section 49422, any pupil who is required to take, during the regular schoolday, medication prescribed for him or her by a physician and surgeon or ordered for him or her by a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, may be assisted by the school nurse or other designated school personnel or may carry and self-administer prescription auto-injectable epinephrine if the school district receives the appropriate written statements identified in subdivision (b).

(b) (1) In order for a pupil to be assisted by a school nurse or other designated school personnel pursuant to subdivision (a), the school district shall obtain both a written statement from the physician and surgeon or physician assistant detailing the name of the medication, method, amount, and time schedules by which the medication is to be taken and a written statement from the parent, foster parent, or guardian of the pupil indicating the desire that the school district assist the pupil in the matters set forth in the statement of the physician and surgeon or physician assistant.

(2) In order for a pupil to carry and self-administer prescription auto-injectable epinephrine pursuant to subdivision (a), the school district shall obtain both a written statement from the physician and surgeon or physician assistant detailing the name of the medication, method, amount, and time schedules by which the medication is to be taken, and confirming that the pupil is able to self-administer auto-injectable epinephrine, and a written statement from the parent, foster parent, or guardian of the pupil consenting to the self-administration, providing a release for the school nurse or other designated school personnel to consult with the health care provider of the pupil regarding any questions that may arise with regard to the medication, and releasing the school district and school personnel from civil liability if the self-administering pupil suffers an adverse reaction as a result of self-administering medication pursuant to this paragraph.

(3) The written statements specified in this subdivision shall be provided at least annually and more frequently if the medication, dosage, frequency of administration, or reason for administration changes.

(c) A pupil may be subject to disciplinary action pursuant to Section 48900 if that pupil uses auto-injectable epinephrine in a manner other than as prescribed.

(Amended by Stats. 2010, Ch. 512, Sec. 6. Effective January 1, 2011.)



49423.1

(a) Notwithstanding Section 49422, any pupil who is required to take, during the regular schoolday, medication prescribed for him or her by a physician or surgeon, may be assisted by the school nurse or other designated school personnel or may carry and self-administer inhaled asthma medication if the school district receives the appropriate written statements specified in subdivision (b).

(b) (1) In order for a pupil to be assisted by a school nurse or other designated school personnel pursuant to subdivision (a), the school district shall obtain both a written statement from the physician or surgeon detailing the name of the medication, method, amount, and time schedules by which the medication is to be taken and a written statement from the parent, foster parent, or guardian of the pupil requesting that the school district assist the pupil in the matters set forth in the statement of the physician or surgeon.

(2) In order for a pupil to carry and self-administer prescription inhaled asthma medication pursuant to subdivision (a), the school district shall obtain both a written statement from the physician or surgeon detailing the name of the medication, method, amount, and time schedules by which the medication is to be taken, and confirming that the pupil is able to self-administer inhaled asthma medication, and a written statement from the parent, foster parent, or guardian of the pupil consenting to the self-administration, providing a release for the school nurse or other designated school personnel to consult with the health care provider of the pupil regarding any questions that may arise with regard to the medication, and releasing the school district and school personnel from civil liability if the self-administering pupil suffers an adverse reaction by taking medication pursuant to this section.

(3) The written statements specified in this subdivision shall be provided at least annually and more frequently if the medication, dosage, frequency of administration, or reason for administration changes.

(c) A pupil may be subject to disciplinary action pursuant to Section 48900 if that pupil uses inhaled asthma medication in a manner other than as prescribed.

(Amended by Stats. 2005, Ch. 677, Sec. 36. Effective October 7, 2005.)



49423.5

(a) Notwithstanding Section 49422, an individual with exceptional needs who requires specialized physical health care services, during the regular schoolday, may be assisted by any of the following individuals:

(1) Qualified persons who possess an appropriate credential issued pursuant to Section 44267 or 44267.5, or hold a valid certificate of public health nursing issued by the Board of Registered Nursing.

(2) Qualified designated school personnel trained in the administration of specialized physical health care if they perform those services under the supervision, as defined by Section 3051.12 of Title 5 of the California Code of Regulations, of a credentialed school nurse, public health nurse, or licensed physician and surgeon and the services are determined by the credentialed school nurse or licensed physician and surgeon, in consultation with the physician treating the pupil, to be all of the following:

(A) Routine for the pupil.

(B) Pose little potential harm for the pupil.

(C) Performed with predictable outcomes, as defined in the individualized education program of the pupil.

(D) Do not require a nursing assessment, interpretation, or decisionmaking by the designated school personnel.

(b) Specialized health care or other services that require medically related training shall be provided pursuant to the procedures prescribed by Section 49423.

(c) Persons providing specialized physical health care services shall also demonstrate competence in basic cardiopulmonary resuscitation and shall be knowledgeable of the emergency medical resources available in the community in which the services are performed.

(d) “Specialized physical health care services,” as used in this section, includes catheterization, gastric tube feeding, suctioning, or other services that require medically related training.

(e) Regulations necessary to implement this section shall be developed jointly by the State Department of Education and the State Department of Health Care Services, and adopted by the state board.

(f) This section does not diminish or weaken any federal requirement for serving individuals with exceptional needs under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), and its implementing regulations, and under Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. Sec. 794) and its implementing regulations.

(g) This section does not affect current state law or regulation regarding medication administration.

(h) It is the intent of the Legislature that this section not cause individuals with exceptional needs to be placed at schoolsites other than those they would attend but for their needs for specialized physical health care services.

(Amended by Stats. 2008, Ch. 179, Sec. 48. Effective January 1, 2009.)



49423.5.1

On or before June 15, 2001, the State Department of Education shall review and make recommendations to the State Board of Education regarding any needed updates to the regulations adopted pursuant to subdivision (e) of Section 49423.5.

(Added by Stats. 2000, Ch. 281, Sec. 1. Effective January 1, 2001.)



49423.6

(a) On or before June 15, 2001, the State Department of Education shall develop and recommend to the State Board of Education, and the board shall adopt regulations, regarding the administration of medication in the public schools pursuant to Section 49423. These regulations shall be developed in consultation with parents, representatives of the medical and nursing professions, and other individuals jointly designated by the Superintendent of Public Instruction, the Advisory Commission on Special Education established pursuant to Section 33590, and the Department of Health Services. The Board of Registered Nursing may designate a liaison to consult with the Board of Education in the adoption of these regulations.

(b) Any regulations adopted pursuant to this section shall be limited to addressing a situation where a pupil’s parent or legal guardian has initiated a request to have a local educational agency dispense medicine to a pupil, based on the written consent of the pupil’s parent or legal guardian, for a specified medicine with a specified dosage, for a specified period of time, as prescribed by a physician or other authorized medical personnel.

(Added by Stats. 2000, Ch. 281, Sec. 2. Effective January 1, 2001.)



49424

A school psychologist is a credentialed professional whose primary objective is the application of scientific principles of learning and behavior to ameliorate school-related problems and to facilitate the learning and development of children in the public schools of California.

To accomplish this objective the school psychologist provides services to children, teachers, parents, community agencies, and the school system itself. These services include:

(a) Consultation with school administrators concerning appropriate learning objectives for children, planning of developmental and remedial programs for pupils in regular and special school programs, and the development of educational experimentation and evaluation.

(b) Consultation with teachers in the development and implementation of classroom methods and procedures designed to facilitate pupil learning and to overcome learning and behavior disorders.

(c) Consultation with parents to assist in understanding the learning and adjustment processes of children.

(d) Consultation with community agencies, such as probation departments, mental health clinics, and welfare departments, concerning pupils who are being served by such community agencies.

(e) Consultation and supervision of pupil personnel services workers.

(f) Psychoeducational assessment and diagnosis of specific learning and behavioral disabilities, including, but not limited to, case study evaluation, recommendations for remediation or placement, and periodic reevaluation of such children.

(g) Psychological counseling of and other therapeutic techniques with children and parents, including parent education.

(Enacted by Stats. 1976, Ch. 1010.)



49425

Notwithstanding the provisions of Section 49422, a licensed physician need not hold a credential if his sole service for a school district or county superintendent of schools is service as a member of a committee whose function is to consider written and oral information and reports concerning the pupil that are available to the committee and, upon the basis of such information and reports, to recommend the admission of the pupil to, or his discharge from, special schools and classes for exceptional children.

(Enacted by Stats. 1976, Ch. 1010.)



49426

A school nurse is a registered nurse currently licensed under Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, and who has completed the additional educational requirements for, and possesses a current credential in, school nursing pursuant to Section 44877.

School nurses strengthen and facilitate the educational process by improving and protecting the health status of children and by identification and assistance in the removal or modification of health-related barriers to learning in individual children. The major focus of school health services is the prevention of illness and disability, and the early detection and correction of health problems. The school nurse is especially prepared and uniquely qualified in preventive health, health assessment, and referral procedures.

Nothing in this section shall be construed to limit the scope of professional practice or otherwise to change the legal scope of practice for any registered nurse or other licensed healing arts practitioner. Rather, it is the intent of the Legislature to provide positively for the health services, many of which may be performed in the public schools only by physicians and school nurses. School nurses may perform, if authorized by the local governing board, the following services:

(a) Conduct immunization programs pursuant to Section 49403 and assure that every pupil’s immunization status is in compliance with the law, including parental or guardian consent, and good health practice.

(b) Assess and evaluate the health and developmental status of pupils to identify specific physical disorders and other factors relating to the learning process, communicate with the primary care provider, and contribute significant information in order to modify the pupils’ educational plans.

(c) Interpret the health and developmental assessment to parents, teachers, administrators, and other professionals directly concerned with the pupil.

(d) Design and implement a health maintenance plan to meet the individual health needs of the students, incorporating plans directed by a physician.

(e) Refer the pupil and his or her parent or guardian to appropriate community resources for necessary services.

(f) Maintain communication with parents and all involved community practitioners and agencies to promote needed treatment and secure reports of findings pertinent to educational planning.

(g) Interpret medical and nursing findings appropriate to the student’s individual educational plan and make recommendations to professional personnel directly involved.

(h) Consult with, conduct in-service training to, and serve as a resource person to teachers and administrators, and act as a participant in implementing any section or sections of a comprehensive health instruction curriculum for students by providing current scientific information regarding nutrition, preventive dentistry, mental health, genetics, prevention of communicable diseases, self-health care, consumer education, and other areas of health.

(i) Counsel pupils and parents by:

(1) Assisting children and youth, parents, and school personnel in identifying and utilizing appropriate and mutually acceptable private and community health delivery services for professional care and remediation of defects.

(2) Counseling with parents, pupils and school staff regarding health-related attendance problems.

(3) Helping parents, school personnel and pupils understand and adjust to physical, mental and social limitations.

(4) Exploring with families and pupils, attitudes, information and values which affect their health behavior.

(j) Assist parents and pupils to solve financial, transportation and other barriers to needed health services.

The holder of a services credential with a specialization in health for a school nurse who also completes the requirements for a special class authorization in health in a program that is approved by the commission is authorized to teach classes on health in a preschool, kindergarten, grades 1 to 12, inclusive, and classes organized primarily for adults.

(Amended by Stats. 1994, Ch. 172, Sec. 4. Effective January 1, 1995.)



49427

(a) It is the intent of the Legislature that the governing board of each school district and each county superintendent of schools maintain fundamental school health services at a level that is adequate to accomplish all of the following:

(1) Preserve pupils’ ability to learn.

(2) Fulfill existing state requirements and policies regarding pupils’ health.

(3) Contain health care costs through preventive programs and education.

(b) The Legislature finds and declares that the provision of these services may be in jeopardy due to the current caseloads in the public schools, and that failure to maintain adequate health services and standards will result in pupils’ poorer health and ability to learn.

(Amended by Stats. 1994, Ch. 922, Sec. 107. Effective January 1, 1995.)






ARTICLE 2.5 - The Pupil Nutrition, Health, and Achievement Act of 2001

49430

As used in this article, the following terms have the following meanings:

(a) “Elementary school” means a school operated and maintained by a school district or county office of education that maintains any grade from kindergarten to grade 6, inclusive, but no grade higher than grade 6.

(b) “Middle school” means a school operated and maintained by a school district or county office of education that maintains grade 7 or 8, 7 to 9, inclusive, or 7 to 10, inclusive.

(c) “High school” means a school operated and maintained by a school district or county office of education maintaining any of grades 9 to 12, inclusive.

(d) “Full meal” means a combination of food items that meet USDA-approved School Breakfast Program or National School Lunch Program meal pattern requirements.

(e) “Added sweetener” means an additive other than 100 percent fruit juice that enhances the sweetness of a beverage.

(f) “Sold” means the exchange of food or beverages for money, coupons, vouchers, or order forms, when any part of the exchange occurs on a school campus.

(g) “Entrée” means a food that is generally regarded as being the primary food in a meal, and shall include, but not be limited to, sandwiches, burritos, pasta, and pizza.

(h) “Snack” means a food that is generally regarded as supplementing a meal, including, but not limited to, chips, crackers, onion rings, nachos, french fries, donuts, cookies, pastries, cinnamon rolls, and candy.

(i) “Deep fried” means a food item is cooked by total submersion in oil or fat.

(j) “Par fried” means a food item is fried to reach an internal temperature of 160 degrees Fahrenheit then is cooled to room temperature so that it may be refrigerated or frozen for future frying.

(k) “Flash fried” means a food item is quickly fried on both sides in oil with a temperature of 400 degrees Fahrenheit or higher.

(Amended by Stats. 2013, Ch. 706, Sec. 8. Effective January 1, 2014.)



49430.3

Notwithstanding any provisions of law, including, but not limited to, Chapter 3 (commencing with Section 38080) of Part 23 or Section 48931, this article shall control over contrary provisions relating to the sale of food items to public school pupils.

(Added by Stats. 2001, Ch. 913, Sec. 2. Effective January 1, 2002.)



49430.5

(a) The reimbursement a school receives for free and reduced-price meals sold or served to pupils in elementary, middle, or high schools included within a school district, charter school, or county office of education shall be twenty-two and forty-eight hundredths cents ($0.2248) per meal, and, for meals served in child care centers and homes, the reimbursement shall be sixteen and seventy-four hundredths cents ($0.1674) per meal.

(b) To qualify for the reimbursement for free and reduced-price meals provided to pupils in elementary, middle, or high schools, a school shall follow the Enhanced Food Based Meal Pattern, Nutrient Standard Meal Planning, or Traditional Meal Pattern developed by the United States Department of Agriculture or the SHAPE Menu Patterns developed by the state.

(c) The reimbursement rates set forth in this section shall be adjusted annually for increases in cost of living in the same manner set forth in Section 42238.1.

(Amended by Stats. 2014, Ch. 32, Sec. 34. Effective June 20, 2014.)



49430.7

(a) For purposes of this section, the following terms have the following meanings:

(1) “School” means a school operated and maintained by a school district or county office of education, or a charter school.

(2) “School district” means a school district, charter school, or county office of education.

(3) “Child development program” means a program operated pursuant to Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1.

(b) As a condition of receipt of funds pursuant to Section 49430.5, commencing with the 2007–08 fiscal year, for meals and food items sold as part of the free and reduced-price meal programs, a school or school district shall comply with all of the following requirements and prohibitions:

(1) Follow the United States Department of Agriculture (USDA) nutritional guidelines or the menu planning options of Shaping Health as Partners in Education developed by the state (SHAPE California network).

(2) Not sell or serve a food item that has in any way been deep fried, par fried, or flash fried by a school or school district.

(3) Not sell or serve a food item containing artificial trans fat. A food item contains artificial trans fat if it contains vegetable shortening, margarine, or any kind of hydrogenated or partially hydrogenated vegetable oil, unless the manufacturer’s documentation or the label required on the food, pursuant to applicable federal and state law, lists the trans fat content as less than 0.5 gram per serving.

(4) Not sell or serve a food item that, as part of the manufacturing process, has been deep fried, par fried, or flash fried in an oil or fat that is prohibited by this paragraph. Oils and fats prohibited by this paragraph include, but are not limited to, palm, coconut, palm kernel, lard, typically solid at room temperature and are known to negatively impact cardiovascular health. Oils permitted by this paragraph include, but are not limited to, canola, safflower, sunflower, corn, olive, soybean, peanut, or a blend of these oils, typically liquid at room temperature and are known for their positive cardiovascular benefit.

(c) Commencing with the 2007–08 fiscal year, for meals and food items sold as part of the free and reduced-price meal programs, a child development program is encouraged to comply with all of the following guidelines:

(1) Meet developmentally and programmatically appropriate meal pattern and meal planning requirements developed by the USDA or menu planning options of Shaping Health as Partners in Education developed by the state (SHAPE California network).

(2) Not sell or serve a food item that has in any way been deep fried, par fried, or flash fried by a school, school district, or child development program.

(3) Not sell or serve a food item containing artificial trans fat. A food item contains artificial trans fat if it contains vegetable shortening, margarine, or any kind of hydrogenated or partially hydrogenated vegetable oil, unless the manufacturer’s documentation or the label required on the food, pursuant to applicable federal and state law, lists the trans fat content as less than 0.5 gram per serving.

(4) Not sell or serve a food item that, as part of the manufacturing process, has been deep fried, par fried, or flash fried in an oil or fat prohibited by this paragraph. Oils and fats prohibited by this paragraph include, but are not limited to, palm, coconut, palm kernel, lard, typically solid at room temperature and are known to negatively impact cardiovascular health. Oils permitted by this provision include, but are not limited to, canola, safflower, sunflower, corn, olive, soybean, peanut, or a blend of these oils, typically liquid at room temperature and are known for their positive cardiovascular benefit.

(d) The prohibitions and requirements of this section regarding food items sold or served by a school or school district apply to raw bulk USDA commodity foods ordered by schools or school districts and sent to commercial processors for conversion into ready to use end products, but do not apply to other USDA commodity foods until the scheduled 2009 reauthorization of the USDA National School Lunch Program is complete or ingredient and nutrition information is available for all USDA commodity foods, whichever is earlier.

(e) As a condition of receipt of funds pursuant to Section 49430.5, by no later than June 30, 2008, and annually thereafter, schools and school districts shall provide the department with an annual certification of compliance with the provisions of this section.

(f) This section shall become operative only upon an appropriation for its purposes in the annual Budget Act or another statute.

(Amended by Stats. 2008, Ch. 223, Sec. 9. Effective January 1, 2009.)



49431

(a) (1) From one-half hour before the start of the schoolday to one-half hour after the schoolday, at each elementary school, the only food that may be sold to a pupil are full meals, individually sold dairy or whole grain foods, and individually sold portions of nuts, nut butters, seeds, eggs, cheese packaged for individual sale, fruit, vegetables that have not been deep fried, and legumes.

(2) An individually sold dairy or whole grain food item, and individually sold portions of nuts, nut butters, seeds, eggs, cheese packaged for individual sale, fruit, vegetables that have not been deep fried, and legumes may be sold to pupils at an elementary school, except food sold as part of a USDA meal program, if they meet all of the following standards:

(A) Not more than 35 percent of its total calories shall be from fat. This subparagraph shall not apply to individually sold portions of nuts, nut butters, seeds, eggs, cheese packaged for individual sale, fruit, vegetables that have not been deep fried, or legumes.

(B) Not more than 10 percent of its total calories shall be from saturated fat. This subparagraph shall not apply to eggs or cheese packaged for individual sale.

(C) Not more than 35 percent of its total weight shall be composed of sugar, including naturally occurring and added sugar. This subparagraph shall not apply to fruit or vegetables that have not been deep fried.

(D) Not more than 175 calories per individual food item.

(b) An elementary school may permit the sale of food items that do not comply with subdivision (a) as part of a school fundraising event in either of the following circumstances:

(1) The sale of those items takes place off of and away from school premises.

(2) The sale of those items takes place on school premises at least one-half hour after the end of the schoolday.

(c) It is the intent of the Legislature that the governing board of a school district annually review its compliance with the nutrition standards described in this section and Section 49431.5.

(Amended by Stats. 2013, Ch. 706, Sec. 9. Effective January 1, 2014.)



49431.2

(a) From one-half hour before the start of the schoolday to one-half hour after the schoolday, snacks sold to a pupil in middle school or high school, except food served as part of a USDA meal program, shall meet all of the following standards:

(1) Not more than 35 percent of its total calories shall be from fat. This paragraph does not apply to the sale of nuts, nut butters, seeds, eggs, cheese packaged for individual sale, fruits, vegetables that have not been deep fried, or legumes.

(2) Not more than 10 percent of its total calories shall be from saturated fat. This paragraph does not apply to eggs or cheese packaged for individual sale.

(3) Not more than 35 percent of its total weight shall be composed of sugar, including naturally occurring and added sugars. This paragraph does not apply to the sale of fruits or vegetables that have not been deep fried.

(4) No more than 250 calories per individual food item.

(b) From one-half hour before the start of the schoolday to one-half hour after the schoolday, entrée items sold to a pupil in middle school or high school, except food served as part of a USDA meal program, shall contain no more than 400 calories per entrée, and shall contain no more than 4 grams of fat per 100 calories contained in each entrée.

(c) A middle school or high school may permit the sale of food items that do not comply with subdivision (a) or (b) in any of the following circumstances:

(1) The sale of those items takes place off of and away from school premises.

(2) The sale of those items takes place on school premises at least one-half hour after the end of the schoolday.

(d) It is the intent of the Legislature that the governing board of a school district annually review its compliance with the nutrition standards described in this section.

(Amended by Stats. 2013, Ch. 706, Sec. 10. Effective January 1, 2014.)



49431.5

(a) (1) Regardless of the time of day, only the following beverages may be sold to a pupil at an elementary school:

(A) Fruit-based drinks that are composed of no less than 50 percent fruit juice and have no added sweetener.

(B) Vegetable-based drinks that are composed of no less than 50 percent vegetable juice and have no added sweetener.

(C) Drinking water with no added sweetener.

(D) One-percent-fat milk, nonfat milk, soy milk, rice milk, and other similar nondairy milk.

(2) An elementary school may permit the sale of beverages that do not comply with paragraph (1) as part of a school fundraising event in either of the following circumstances:

(A) The sale of those items takes place off and away from the premises of the school.

(B) The sale of those items takes place on school premises at least one-half hour after the end of the schoolday.

(3) From one-half hour before the start of the schoolday to one-half hour after the end of the schoolday, only the following beverages may be sold to a pupil at a middle school or high school:

(A) Fruit-based drinks that are composed of no less than 50 percent fruit juice and have no added sweetener.

(B) Vegetable-based drinks that are composed of no less than 50 percent vegetable juice and have no added sweetener.

(C) Drinking water with no added sweetener.

(D) One-percent-fat milk, nonfat milk, soy milk, rice milk, and other similar nondairy milk.

(E) An electrolyte replacement beverage that contains no more than 42 grams of added sweetener per 20-ounce serving.

(4) A middle school or high school may permit the sale of beverages that do not comply with paragraph (3) as part of a school event if the sale of those items meets either of the following criteria:

(A) The sale of those items takes place off and away from the premises of the school.

(B) The sale of those items takes place on school premises at least one-half hour after the end of the schoolday.

(b) It is the intent of the Legislature that the governing board of a school district annually review its compliance with this section.

(c) Notwithstanding Article 3 (commencing with Section 33050) of Chapter 1 of Part 20 of Division 2, compliance with this section may not be waived.

(Amended by Stats. 2013, Ch. 706, Sec. 11. Effective January 1, 2014.)



49431.7

(a) From one-half hour before the start of the schoolday to one-half hour after the end of the schoolday, a school or school district shall not sell to pupils enrolled in kindergarten, or any of grades 1 to 12, inclusive, food containing artificial trans fat, as defined in subdivision (b).

(b) For purposes of this section, a food contains artificial trans fat if a food contains vegetable shortening, margarine, or any kind of partially hydrogenated vegetable oil, unless the manufacturer’s documentation or the label required on the food, pursuant to applicable federal and state law, lists the trans fat content as less than 0.5 grams of trans fat per serving.

(c) This section shall not apply to food provided as part of a USDA meal program.

(Amended by Stats. 2013, Ch. 706, Sec. 12. Effective January 1, 2014.)



49432

Every public school may post a summary of nutrition and physical activity laws and regulations, and shall post the school district’s nutrition and physical activity policies, in public view within all school cafeterias or other central eating areas. The department shall develop the summary of state law and regulations.

(Amended by Stats. 2013, Ch. 706, Sec. 13. Effective January 1, 2014.)



49434

Compliance with this article shall be monitored by the department in conformity with the United States Department of Agriculture’s administrative review process, as published in the Federal Register, Volume 77, Number 17, on January 26, 2012.

(Repealed and added by Stats. 2013, Ch. 706, Sec. 19. Effective January 1, 2014.)






ARTICLE 4 - Physical Examinations

49450

The governing board of any school district shall make such rules for the examination of the pupils in the public schools under its jurisdiction as will insure proper care of the pupils and proper secrecy in connection with any defect noted by the supervisor of health or his assistant and may tend to the correction of the physical defect.

(Enacted by Stats. 1976, Ch. 1010.)



49451

A parent or guardian having control or charge of any child enrolled in the public schools may file annually with the principal of the school in which he is enrolled a statement in writing, signed by the parent or guardian, stating that he will not consent to a physical examination of his child. Thereupon the child shall be exempt from any physical examination, but whenever there is a good reason to believe that the child is suffering from a recognized contagious or infectious disease, he shall be sent home and shall not be permitted to return until the school authorities are satisfied that any contagious or infectious disease does not exist.

(Enacted by Stats. 1976, Ch. 1010.)



49452

The governing board of any school district shall, subject to Section 49451, provide for the testing of the sight and hearing of each pupil enrolled in the schools of the district. The test shall be adequate in nature and shall be given only by duly qualified supervisors of health employed by the district; or by certificated employees of the district or of the county superintendent of schools who possess the qualifications prescribed by the Commission for Teacher Preparation and Licensing; or by contract with an agency duly authorized to perform those services by the county superintendent of schools of the county in which the district is located, under guidelines established by the State Board of Education; or accredited schools or colleges of optometry, osteopathic medicine, or medicine. The records of the tests shall serve as evidence of the need of the pupils for the educational facilities provided physically handicapped individuals. The equipment necessary to conduct the tests may be purchased or rented by governing boards of school districts. The state, any agency, or political subdivision thereof may sell or rent any such equipment owned by it to the governing board of any school district upon terms as may be mutually agreeable.

(Amended by Stats. 1993, Ch. 226, Sec. 7. Effective January 1, 1994.)



49452.5

The governing board of any school district shall, subject to Section 49451 and in addition to the physical examinations required pursuant to Sections 100275, 124035, and 124090 of the Health and Safety Code, provide for the screening of every female pupil in grade 7 and every male pupil in grade 8 for the condition known as scoliosis. The screening shall be in accord with standards established by the State Department of Education. The screening shall be supervised only by qualified supervisors of health as specified in Sections 44871 to 44878, inclusive, and Section 49422, or by school nurses employed by the district or the county superintendent of schools, or pursuant to contract with an agency authorized to perform these services by the county superintendent of schools of the county in which the district is located pursuant to Sections 1750 to 1754, inclusive, and Section 49402 of this code, Section 101425 of the Health and Safety Code, and guidelines established by the State Board of Education. The screening shall be given only by individuals who supervise, or who are eligible to supervise, the screening, or licensed chiropractors, or by certificated employees of the district or of the county superintendent of schools who have received in-service training, pursuant to rules and regulations adopted by the State Board of Education, to qualify them to perform these screenings. It is the intent of the Legislature that these screenings be performed, at no additional cost to the state, the school district, or the parent or guardian, during the regular schoolday and that any staff time devoted to these activities be redirected from other ongoing activities not related to the pupil’s health care.

In-service training may be conducted by orthopedic surgeons, physicians, registered nurses, physical therapists, and chiropractors, who have received specialized training in scoliosis detection.

Pupils suspected of having scoliosis during the initial screening shall be rescreened by an orthopedic surgeon when there will be no cost to the state, the school district, or the parent or guardian.

No person screening pupils for scoliosis pursuant to this section shall solicit, encourage, or advise treatment or consultation by that person, or any entity in which that person has a financial interest, for scoliosis or any other condition discovered in the course of the screening.

The governing board of any school district shall provide for the notification of the parent or guardian of any pupil suspected of having scoliosis. The notification shall include an explanation of scoliosis, the significance of treating it at an early age, and the public services available, after diagnosis, for treatment. Referral of the pupil and the pupil’s parent or guardian to appropriate community resources shall be made pursuant to Sections 49426 and 49456.

No action of any kind in any court of competent jurisdiction shall lie against any individual, authorized by this section to supervise or give a screening, by virtue of this section.

In enacting amendments to this section, it is the intent of the Legislature that no participating healing arts licentiate use the screening program for the generation of referrals or for his or her financial benefit. The Legislature does not intend to deny or limit the freedom of choice in the selection of an appropriate health care provider for treatment or consultation.

(Amended by Stats. 1996, Ch. 1023, Sec. 41. Effective September 29, 1996.)



49452.7

(a) On and after July 1, 2010, the school district shall provide an information sheet regarding type 2 diabetes to the parent or guardian of incoming 7th grade pupils. The information sheet may be provided to the parent or guardian of incoming 7th graders with the information provided pursuant to Section 48980. The information sheet shall include, but shall not be limited to, all of the following:

(1) A description of type 2 diabetes.

(2) A description of the risk factors and warning signs associated with type 2 diabetes.

(3) A recommendation that pupils displaying or possibly suffering from risk factors or warning signs associated with type 2 diabetes should be screened for type 2 diabetes.

(4) A description of treatments and prevention methods of type 2 diabetes.

(5) A description of the different types of diabetes screening tests available.

(b) The information sheet shall be developed by the State Department of Education in coordination with any other entity the department deems appropriate. The information sheet shall be made available to each school district through the State Department of Education’s Web site and any other Web site the department deems appropriate, as well as by providing written copies of the information sheet to the school district upon written request to the department.

(c) It is the intent of the Legislature that school districts, to the extent that resources or funds, or both, are available, provide information to parents regarding locations at which parents may receive diabetes screening and education services at free or reduced costs from public or private sources.

(Added by Stats. 2006, Ch. 235, Sec. 2. Effective January 1, 2007.)



49452.8

(a) A pupil, while enrolled in kindergarten in a public school, or while enrolled in first grade in a public school if the pupil was not previously enrolled in kindergarten in a public school, no later than May 31 of the school year, shall present proof of having received an oral health assessment by a licensed dentist, or other licensed or registered dental health professional operating within his or her scope of practice, that was performed no earlier than 12 months prior to the date of the initial enrollment of the pupil.

(b) The parent or legal guardian of a pupil may be excused from complying with subdivision (a) by indicating on the form described in subdivision (d) that the oral health assessment could not be completed because of one or more of the reasons provided in subparagraphs (A) to (C), inclusive, of paragraph (2) of subdivision (d).

(c) A public school shall notify the parent or legal guardian of a pupil described in subdivision (a) concerning the assessment requirement. The notification, at a minimum, shall consist of a letter that includes all of the following:

(1) An explanation of the administrative requirements of this section.

(2) Information on the importance of primary teeth.

(3) Information on the importance of oral health to overall health and to learning.

(4) A toll-free telephone number to request an application for Healthy Families, Medi-Cal, or other government-subsidized health insurance programs.

(5) Contact information for county public health departments.

(6) A statement of privacy applicable under state and federal laws and regulations.

(d) In order to ensure uniform data collection, the department, in consultation with interested persons, shall develop and make available on the Internet Web site of the department, a standardized notification form as specified in subdivision (c) that shall be used by each school district. The standardized form shall include all of the following:

(1) A section that can be used by the licensed dentist or other licensed or registered dental health professional performing the assessment to record information that is consistent with the information collected on the oral health assessment form developed by the Association of State and Territorial Dental Directors.

(2) A section in which the parent or legal guardian of a pupil can indicate the reason why an assessment could not be completed by marking the box next to the appropriate reason. The reasons for not completing an assessment shall include all of the following:

(A) Completion of an assessment poses an undue financial burden on the parent or legal guardian.

(B) Lack of access by the parent or legal guardian to a licensed dentist or other licensed or registered dental health professional.

(C) The parent or legal guardian does not consent to an assessment.

(e) Upon receiving completed assessments, all school districts, by December 31 of each year, shall submit a report to the county office of education of the county in which the school district is located. The report shall include all of the following:

(1) The total number of pupils in the district, by school, who are subject to the requirement to present proof of having received an oral health assessment pursuant to subdivision (a).

(2) The total number of pupils described in paragraph (1) who present proof of an assessment.

(3) The total number of pupils described in paragraph (1) who could not complete an assessment due to financial burden.

(4) The total number of pupils described in paragraph (1) who could not complete an assessment due to lack of access to a licensed dentist or other licensed or registered dental health professional.

(5) The total number of pupils described in paragraph (1) who could not complete an assessment because their parents or legal guardians did not consent to their child receiving the assessment.

(6) The total number of pupils described in paragraph (1) who are assessed and found to have untreated decay.

(7) The total number of pupils described in paragraph (1) who did not return either the assessment form or the waiver request to the school.

(f) Each county office of education shall maintain the data described in subdivision (e) in a manner that allows the county office to release it upon request.

(g) This section does not prohibit any of the following:

(1) County offices of education from sharing aggregate data collected pursuant to this section with other governmental agencies, philanthropic organizations, or other nonprofit organizations for the purpose of data analysis.

(2) Use of assessment data that is compliant with the federal Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) for purposes of conducting research and analysis on the oral health status of public school pupils in California.

(h) This section does not preclude a school district or county office of education from developing a schoolsite-based oral health assessment program to meet the requirements of this section.

(i) The Office of Oral Health of the Chronic Disease Control Branch of the State Department of Public Health shall conduct an evaluation of the requirements imposed by this section and prepare and submit a report to the Legislature by January 1, 2010, that discusses improvements in the oral health of children resulting from the imposition of those requirements. The Office of Oral Health may receive private funds and contract with the University of California to fulfill the duties described in this subdivision.

(j) Funds appropriated in the annual Budget Act for the activities required by this section shall first be used to offset reimbursement provided to local educational agencies pursuant to Part 7 (commencing with Section 17500) of Division 4 of Title 2 of the Government Code for state-mandated costs imposed by this section.

(Amended by Stats. 2007, Ch. 730, Sec. 27. Effective January 1, 2008.)



49452.9

(a) For purposes of the 2015–16, 2016–17, and 2017–18 school years, a public school, including a charter school, shall add an informational item to its enrollment forms, or amend an existing enrollment form in order to provide the parent or legal guardian information about health care coverage options and enrollment assistance.

(b) To satisfy the requirements of subdivision (a), a school may do either of the following:

(1) Use a template developed pursuant to subdivision (d).

(2) Develop an informational item or amend an existing enrollment form to provide information about health care coverage options and enrollment assistance.

(c) A school may include a factsheet with its enrollment forms explaining basic information about affordable health care coverage options for children and families.

(d) (1) The State Department of Education shall develop a standardized template for both of the following:

(A) The informational item or amendment required by subdivision (a).

(B) The factsheet described in subdivision (c).

(2) The department shall make any templates developed pursuant to this subdivision available on its Internet Web site on or before August 1, 2015, and shall, upon request, provide written copies of the template to a school district.

(e) A school district shall not discriminate against a pupil who does not have health care coverage or use any information relating to a pupil’s health care coverage or interest in learning about health care coverage in any manner that would bring harm to the pupil or the pupil’s family.

(f) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2014, Ch. 827, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



49454

A person employed by a school district in a position requiring certification qualifications who holds a valid special credential authorizing the teaching of lipreading or the teaching of the deaf and hard of hearing or a standard teaching credential with specialized preparation in the area of the deaf and hard of hearing or in the area of the speech and hearing handicapped or who holds a certificate of registration to serve as a school audiometrist issued by the State Department of Health Services may, subject to Section 49451, test the hearing of pupils of the district through the use of an audiometer for the purpose of detecting pupils with impaired hearing.

(Amended by Stats. 1981, Ch. 714, Sec. 96.)



49455

(a) (1) During the kindergarten year or upon first enrollment or entry in a California school district of a pupil at an elementary school, and in grades 2, 5, and 8, the pupil’s vision shall be appraised by the school nurse or other authorized person under Section 49452.

(2) A pupil whose first enrollment or entry occurs in grade 4 or 7 shall not be required to be appraised in the year immediately following the pupil’s first enrollment or entry.

(b) The appraisal shall include tests for visual acuity, including near vision, and color vision; however, color vision shall be appraised once and only on male pupils, and the results of the appraisal shall be entered in the health record of the pupil. Color vision appraisal need not begin until the male pupil has reached the first grade.

(c) The appraisal may be waived, if the pupil’s parents so desire, by their presenting of a certificate from a physician and surgeon, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, or an optometrist setting out the results of a determination of the pupil’s vision, including visual acuity and color vision.

(d) A pupil’s vision may be appraised by using an eye chart or any other scientifically validated photoscreening test. Photoscreening tests shall be performed, under an agreement with, or the supervision of, an optometrist or ophthalmologist, by the school nurse or a trained individual who meets requirements established by the department.

(e) Continual and regular observation of the pupil’s eyes, appearance, behavior, visual performance, and perception that may indicate vision difficulties shall be done by the school nurse and the classroom teacher.

(f) This section shall not apply to a pupil whose parents or guardian file with the principal of the school in which the pupil is enrolling, a statement in writing that they adhere to the faith or teachings of any well-recognized religious sect, denomination, or organization and in accordance with its creed, tenets, or principles depend for healing upon prayer in the practice of their religion.

(g) The department shall adopt guidelines to implement this section, including training requirements and a method of testing for near vision.

(Amended by Stats. 2014, Ch. 925, Sec. 2.5. Effective January 1, 2015.)



49456

(a) When a defect other than a visual defect has been noted by the supervisor of health or his assistant, a report shall be made to the parent or guardian of the child, asking the parent or guardian to take such action as will cure or correct the defect. Such report, if made in writing, shall not include any recommendation suggesting or directing the pupil to a designated individual for the purpose of curing or correcting any defect referred to in the report.

(b) When a visual defect has been noted by the supervisor of health or his assistant, a report shall be made to the parent or guardian of the child, asking the parent or guardian to take such action as will correct the defect. Such report, if made in writing, must be made on a form prescribed or approved by the Superintendent of Public Instruction and shall not include therein any recommendation suggesting or directing the pupil to a designated individual or class of practitioner for the purpose of correcting any defect referred to in the report.

(c) The provisions of this section do not prevent a supervisor of health from recommending in a written report that the child be taken to a public clinic or diagnostic and treatment center operated by a public hospital or by the state, county, or city department of public health.

(Amended by Stats. 1978, Ch. 843.)



49457

The supervisor of health shall make such reports from time to time as he deems best to the governing board of the school district, or as the board may call for, showing the number of defective children in the schools of the district and the effort made to correct the defects.

(Enacted by Stats. 1976, Ch. 1010.)



49458

When a school district or a county superintendent of schools requires a physical examination as a condition of participation in an interscholastic athletic program, the physical examination may be performed by a physician and surgeon or physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code.

(Added by Stats. 2010, Ch. 512, Sec. 8. Effective January 1, 2011.)






ARTICLE 4.5 - Pupil Health Assessment

49460

(a) The State Department of Education, the State Department of Health Services, and the State Department of Social Services shall jointly enter into a collaborative agreement with the California State University, the University of California, and California medical schools, to establish a standardized health assessment of the children within public schools, and develop a data base on the health of children who are representative of the state’s population. The California State University is responsible for coordinating this effort.

(b) The agreement shall address all of the following:

(1) Conducting the health assessment which may include the following:

(A) Anthropometric measures.

(B) Testing for physical fitness.

(C) Testing for chronic disease indicators by using the following methods:

(i) A survey of family health and medical history.

(ii) Blood pressure measurement.

(iii) A blood panel by participating pupils, on a voluntary basis, and with the written consent of the pupil’s parent or guardian.

(D) Assessment of the nutritional status of participating pupils.

(E) Conducting a voluntary and anonymous survey relating to alcohol, drug, and tobacco use, and related diseases.

(2) Establishing a coordinating center at the California State University, in collaboration with the University of California and California medical schools, with pupil assessment sites at public schools.

(3) Summarizing the assessment findings that shall be made available to the public.

(4) Providing the assessment results to the State Department of Health Services, other state agencies, and to medical and education groups.

(c) No child shall be required to participate in a standardized health assessment program if the parent or guardian of that child objects to that participation because the program conflicts with the religious beliefs of the parent or guardian. The objection shall be made in a written form and shall be included in a letter submitted to the coordinating center, acknowledging parental notice of the health assessment.

(Amended by Stats. 1997, Ch. 430, Sec. 1. Effective January 1, 1998.)



49461

The coordinating center at the California State University shall select a sample of schools that is demographically and ethnically representative of the state’s population to participate in the health assessment.

(Amended by Stats. 1997, Ch. 430, Sec. 2. Effective January 1, 1998.)



49462

The health assessment shall be conducted over a four-year period and shall be completed on or before December 31, 2002.

(Amended by Stats. 1997, Ch. 430, Sec. 3. Effective January 1, 1998.)



49463

The California State University shall notify the parent or guardian of each pupil for whom the assessment has detected health problems and shall recommend further consultation with a physician. If there is no physician available, the coordinating center shall direct the parent or guardian to an appropriate medical referral. Under no circumstances shall a school, the California State University, or the University of California be held liable for the parent or guardian’s action, or failure to take action on seeking medical care for the identified health problem. This section is not applicable to alcohol, drug, and tobacco use.

(Amended by Stats. 1997, Ch. 430, Sec. 4. Effective January 1, 1998.)



49464

The State Department of Health Services and the State Department of Social Services shall be provided with scientifically valid results of the health assessment that may be used to base revisions of school curriculum, state health programs, and teacher and personnel training related to child health and development.

(Added by Stats. 1992, Ch. 1246, Sec. 1. Effective January 1, 1993.)



49465

(a) The agencies enumerated in Section 49460 shall only be required to implement this article upon the availability of funds received from the private sector and state funds appropriated for the purposes of this article in a total amount sufficient to cover all costs relating to the implementation and continuing administration of this article.

(b) The California State University shall notify all participating entities, including school districts, the State Department of Education, the State Department of Health Services, the State Department of Social Services, and the University of California when sufficient funds are available to meet the requirements specified in subdivision (a).

(c) All funds received from the private sector under this article shall be deposited in the State Treasury and are continuously appropriated to the California State University, which shall allocate those funds to participating agencies to reimburse those agencies for costs incurred in carrying out this article. The amounts allocated to the State Department of Education shall include amounts sufficient to reimburse participating school districts for any costs incurred pursuant to this article.

(d) No school district shall be required to participate in the assessments unless it is reimbursed from those funds for all costs incurred pursuant to this article.

(e) It is the intent of the Legislature that each fiscal year funds be appropriated to the California State University for the purposes of this article in an amount equal to the private sector funds received for those purposes for the relevant fiscal year, up to a maximum of one hundred twenty thousand dollars ($120,000) in state funds in any fiscal year. Under no circumstances shall state funds appropriated for the purposes of this article be apportioned in any fiscal year until the private funds necessary to fully fund the assessment required by this article have been received.

(f) Reimbursements pursuant to this section shall be limited to the amounts and purposes specified in the collaborative agreement described in Section 49460.

(Amended by Stats. 1997, Ch. 430, Sec. 5. Effective January 1, 1998.)



49466

No provision of this chapter shall apply to the University of California unless the Regents of the University of California, by resolution, make that provision applicable.

(Added by Stats. 1994, Ch. 195, Sec. 5. Effective July 12, 1994.)






ARTICLE 5 - District Medical Services and Insurance

49470

The governing board of any school district or districts may provide, or make available, medical or hospital service, or both, through nonprofit membership corporations defraying the cost of medical service or hospital service, or both, or through group, blanket or individual policies of accident insurance from authorized insurer, for pupils of the district or districts injured while participating in athletic activities under the jurisdiction of, or sponsored or controlled by, the district or districts or the authorities of any school of the district or districts. The cost of the insurance or membership may be paid, from the funds of the district or districts, or by the insured pupil, his parent or guardian.

The insurance may be purchased from, or the membership may be taken in, only such companies or corporations as are authorized to do business in this state.

(Enacted by Stats. 1976, Ch. 1010.)



49471

If the governing board of any school district maintaining junior high schools or high schools does not provide or make available medical and hospital services for pupils of the district injured while participating in athletic activities, in accordance with Section 49470, the board shall notify, in writing, the parent or guardian of each pupil of the district participating in such athletic activities that the services are not provided or made available by the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



49471.5

(a) If funding is made available for this purpose, the Legislature requests the University of California to design a study and conduct a representative sampling of pupil injuries from participation in high school athletic events over a period of three school years commencing with the 2000–01 school year. It is further the intent of the Legislature that the University of California consult with the State Board of Education and the State Department of Education regarding the design of the study and regarding the university’s procedure for ensuring the success of the project. The data shall be compiled and analyzed so as to permit valid conclusions to be drawn and recommendations to be made regarding, at a minimum, all of the following:

(1) The actual statewide frequency of injuries and reinjuries.

(2) Methods for creating intervention programs to decrease the incidence of injuries.

(3) The number and extent of training of primary health personnel responsible for the care of athletes at the high schools.

(4) Possible methods for decreasing health care costs due to improper evaluation and care of athletic injuries.

(5) Identifying risk factors for high school athletes including factors relating to the severity of injuries, the immediate evaluation, care, and treatment of injuries, and the time loss associated with injuries.

(6) Recommended programs, policies, and procedures designed to provide long-term solutions for preventing injuries to high school athletes.

(7) Developing an athletic safety plan, including, but not limited to, written safety standards of care for high school athletes.

(b) The completed project, including an executive summary, key findings, conclusions, and recommendations, shall be disseminated to all public high schools in the state, and shall be submitted to the Legislature and the State Board of Education by December 1, 2003.

(c) The annual General Fund costs of the program shall not exceed seventy-five thousand dollars ($75,000).

(d) This section shall apply to the University of California only if its participation is approved by resolution of the Regents of the University of California.

(Added by Stats. 1998, Ch. 940, Sec. 1. Effective January 1, 1999.)



49472

The governing board of any school district or districts which does not employ at least five physicians as full-time supervisors of health, or the equivalent thereof, may provide, or make available, medical or hospital service, or both, through nonprofit membership corporations defraying the cost of medical service or hospital service, or both, or through group, blanket or individual policies of accident insurance or through policies of liability insurance from authorized insurers, for injuries to pupils of the district or districts arising out of accidents occurring while in or on buildings and other premises of the district or districts during the time such pupils are required to be therein or thereon by reason of their attendance upon a regular day school of such district or districts or while being transported by the district or districts to and from school or other place of instruction, or while at any other place as an incident to school-sponsored activities and while being transported to, from and between such places. No pupils shall be compelled to accept such service without his consent, or if a minor without the consent of his parent or guardian. The cost of the insurance or membership may be paid, from the funds of the district or districts, or by the insured pupil, his parent or guardian.

Such insurance may be purchased from, or such membership may be taken in, only such companies or corporations as are authorized to do business in California.

(Enacted by Stats. 1976, Ch. 1010.)



49473

To facilitate the authority referred to in Sections 49470 and 49472 the governing board of the school district or school districts may authorize the distribution by district personnel of such printed matter as may be furnished by the insurer or membership corporation.

(Enacted by Stats. 1976, Ch. 1010.)



49474

The governing board of any school district or districts may provide, or make available, ambulance service, paid for out of school district funds, for pupils, instructors, spectators, and other individuals in attendance at athletic activities under the jurisdiction of, or sponsored or controlled by, the district or districts or the authorities of any school of the district or districts.

(Enacted by Stats. 1976, Ch. 1010.)



49475

(a) If a school district, charter school, or private school elects to offer an athletic program, the school district, charter school, or private school shall comply with both of the following:

(1) An athlete who is suspected of sustaining a concussion or head injury in an athletic activity shall be immediately removed from the athletic activity for the remainder of the day, and shall not be permitted to return to the athletic activity until he or she is evaluated by a licensed health care provider. The athlete shall not be permitted to return to the athletic activity until he or she receives written clearance to return to the athletic activity from a licensed health care provider. If the licensed health care provider determines that the athlete sustained a concussion or a head injury, the athlete shall also complete a graduated return-to-play protocol of no less than seven days in duration under the supervision of a licensed health care provider. The California Interscholastic Federation is urged to work in consultation with the American Academy of Pediatrics and the American Medical Society for Sports Medicine to develop and adopt rules and protocols to implement this paragraph.

(2) On a yearly basis, a concussion and head injury information sheet shall be signed and returned by the athlete and the athlete’s parent or guardian before the athlete initiates practice or competition.

(b) As used in this section, “licensed health care provider” means a licensed health care provider who is trained in the management of concussions and is acting within the scope of his or her practice.

(c) This section does not apply to an athlete engaging in an athletic activity during the regular schoolday or as part of a physical education course required pursuant to subdivision (d) of Section 51220.

(Amended by Stats. 2014, Ch. 165, Sec. 3. Effective January 1, 2015.)






ARTICLE 6 - Notice to School of Nonepisodic Condition

49480

The parent or legal guardian of any public school pupil on a continuing medication regimen for a nonepisodic condition, shall inform the school nurse or other designated certificated school employee of the medication being taken, the current dosage, and the name of the supervising physician. With the consent of the parent or legal guardian of the pupil, the school nurse may communicate with the physician and may counsel with the school personnel regarding the possible effects of the drug on the child’s physical, intellectual, and social behavior, as well as possible behavioral signs and symptoms of adverse side effects, omission, or overdose. The superintendent of each school district shall be responsible for informing parents of all pupils of the requirements of this section.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - School Breakfast and Lunch Program

49490

The Legislature finds and declares that hunger and malnutrition among children from low-income families constitute one of the most critical child health problems in the state; that federal programs to meet child nutrition needs are providing nourishing meals to thousands of the state’s poverty area children who previously could not participate in school lunch programs; that federal funds allocated for child nutrition to California are inadequate to meet critical needs; that the state and local communities bear a responsibility towards meeting these needs; and that the physical well-being of all of the children of the state is a matter of public concern and expenditures to secure such well-being serves a public purpose.

(Enacted by Stats. 1976, Ch. 1010.)



49491

No amount received by a school district or other public or private nonprofit school pursuant to this article or the National School Lunch Program shall be used to reduce the level of district or school expenditures for any existing program of free or reduced-price meals, unless free or reduced-price lunches are provided for each eligible needy child.

(Enacted by Stats. 1976, Ch. 1010.)



49492

Each school district or other public or private nonprofit school or agency receiving reimbursement pursuant to the provisions of this article shall meet standards adopted by the Superintendent of Public Instruction for the following:

(a) The definition of a “meal” and at what price a given meal may be considered to be a “reduced-price meal.”

(b) Standards for the eligibility of children to receive free or reduced-price meals.

(c) Standards for the protection of the identity of children for whom reimbursement is made pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)



49493

No allocation or reimbursement of funds shall be made pursuant to this article to any public or private nonprofit school or agency in behalf of any child who resides on the premises of such school or agency.

(Enacted by Stats. 1976, Ch. 1010.)



49494

Notwithstanding Section 49493, an allocation shall be made pursuant to this article for a ward or dependent of the court who resides in a probation camp, ranch, juvenile hall, or county operated children’s emergency shelter. The department shall make an allocation for these purposes to a county probation department and welfare agency from funds appropriated to the department for the 1999–2000 fiscal year by crediting the county probation department or welfare agency commencing on July 1, 1999.

(Added by Stats. 2000, Ch. 20, Sec. 1. Effective May 8, 2000.)






ARTICLE 8 - Meals

49500

The governing board of any school district may provide, without charge or at a reduced price, breakfasts for pupils within the district who are needy. The governing board may provide, without charge or at a reduced price, lunches for pupils who are needy. The governing board of any school district may provide, without charge, lunches for any or all other pupils whether they are needy or not, provided that the governing board has so provided such lunches without charge to all pupils of the district during the 1962–63 school year. The governing board of any school district may provide, without charge or at a reduced price, other nutrition periods during the schoolday during which foods or beverages, or both, are served to pupils.

For purposes of this article a pupil who is “needy” is one who meets the definition in Section 49552.

As used in this article “school meals” includes breakfasts, lunches, or the serving of foods or beverages, or both, during other nutrition periods, or any combination thereof.

(Amended by Stats. 1997, Ch. 825, Sec. 21. Effective October 9, 1997.)



49501

The governing board of any school district may, for purposes of Section 49500, establish rules by which to determine which pupils are needy except for family day care homes which shall be reimbursed for 75 percent of the meals served. For purposes of this article, any pupil within the category of children eligible for aid or services under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code shall be deemed needy.

The amendments to this section enacted by the Legislature in the 1981 portion of the 1981–82 Regular Session of the Legislature shall apply retroactively to July 1, 1981, to the extent that they may legally do so.

(Amended by Stats. 1982, Ch. 209, Sec. 14.4. Effective May 20, 1982.)



49503

District funds may also be used for the purchase of school meals for pupils, as provided in Section 49500.

(Enacted by Stats. 1976, Ch. 1010.)



49504

Each official and department of the state having charge of the administering of funds for the relief of indigents may contribute and pay any of the funds subject to his disposal to any school district within the state, to be used by the district for the purchase of school meals for needy pupils. Every county, city and county, and city within the state may pay any of its funds available for the relief of indigents to any school district, within or partly within the county, city and county, and city for this purpose.

(Enacted by Stats. 1976, Ch. 1010.)



49505

(a) Any school district or county office of education participating in the National School Lunch Program that provides a meal to a pupil rendered homeless by a state or federally declared disaster may receive reimbursement equal to the combined state and federal free rate, regardless of the pupil’s eligibility for free meals. It is the intent of the Legislature to ensure that pupils who are not eligible for free meals be considered for inclusion in the meal program when their families are temporarily unable to provide adequate meals for them due to the effects of a natural disaster. It is the intent of the Legislature that the reimbursement for these children be on a temporary basis.

(b) Any school district or county office of education participating in the National School Lunch Program which is unable to meet the meal component requirement of the state meal program because of a state or federally declared disaster is exempted from serving all required meal components and may be reimbursed at the combined state and federal rates as if the meal component requirements had been met.

(c) The State Department of Education may provide a school district or county office of education participating in the National School Lunch Program which has been temporarily closed as a result of a state or federally declared disaster a reimbursement equal to the average daily participation times the average combined state and federal reimbursement rate received by the entity in the month prior to the closure, times the number of days the entity is closed to pay for salaries and other fixed expenses of child nutrition programs.

(d) The State Department of Education shall make reimbursements pursuant to subdivision (a), (b), or (c) to school districts and county offices of education participating in the National School Lunch Program from money appropriated from the General Fund for that purpose. Requests for those reimbursements shall be subject to the review and approval of the State Department of Education. Any funds provided for the purposes of this section shall be in lieu of state reimbursement for child nutrition programs.

(e) All school districts and county offices of education participating in the National School Lunch Program that apply for exemptions and allowances pursuant to subdivision (c) shall demonstrate conformity with any applicable procedures required in the Disaster Relief Act of 1974, P.L. 93-288, as amended by P.L. 100-707. The State Department of Education shall ensure that applicants for relief under subdivision (c) have followed those procedures.

(f) For purposes of this section, “state or federally declared disaster” means only a state or federally declared disaster that occurs on or after the effective date of this section.

(g) Moneys in the Disaster Response-Emergency Operations Account in the Reserve for Economic Uncertainties may be allocated for the purposes of this section.

(Added by Stats. 1990, Ch. 796, Sec. 2. Effective September 13, 1990.)






ARTICLE 9 - Nutrition

49510

This article shall be known and may be cited as the Duffy-Moscone Family Nutrition Education and Services Act of 1970.

(Enacted by Stats. 1976, Ch. 1010.)



49511

It is the intent of this article to establish an ongoing program to assure that the nutritional requirements of pupils in receipt of public assistance are enhanced by a pervasive program of food supplementation while they are attending school.

It is the intent of the Legislature that the program established by this article shall in fiscal years subsequent to the year in which this article is enacted be funded according to customary budgetary procedures.

(Enacted by Stats. 1976, Ch. 1010.)



49512

The Department of Education, in cooperation with the Department of Social Welfare, shall establish a statewide program to provide nutritious meals at school for pupils. Either or both of such departments may cooperate with and enter into contracts with the United States Departments of Health, Education and Welfare and Agriculture in order to implement the provisions of this article.

The funds shall be allocated to the school districts in such a manner that priority shall be given to providing free meals to the neediest children. Determination with respect to the annual income of any household shall be made solely on the basis of an affidavit executed in such form as the United States Secretary of Agriculture may prescribe by an adult member of such household. The income poverty guidelines to be used for any fiscal year shall be those prescribed by the United States Secretary of Agriculture as of July 1 of each year.

(Enacted by Stats. 1976, Ch. 1010.)



49513

To the extent that school districts have an operational program of school meals for pupils, the program authorized by this article shall be integrated with such existing service.

In order to extend the program to those pupils attending schools which do not operate a school lunch program and are unable or unwilling to provide meals required by this article, contracts shall be entered into with nonprofit organizations, other public agencies or proprietary agencies. In making such contracts, special consideration shall be given to utilizing the Business Enterprises Program for the Blind established under Article 5 (commencing with Section 19625) of Chapter 6 of Part 2 of Division 10 of the Welfare and Institutions Code. Such contracts shall be negotiated, approved and supervised by the Department of Education and terminated as soon as feasible upon certification by the Department of Education that the local school district or school is able and willing to establish a food service program.

(Amended by Stats. 1997, Ch. 825, Sec. 22. Effective October 9, 1997.)



49515

Programs established under this article shall, to the extent feasible and practicable, include provisions for the use of parents of needy pupils in the planning, preparation and serving of meals at school, in order to provide practical experience and training for such parents as part of the educational component of public social services. It is the intent of the Legislature that necessary formal training for such purposes shall, to the maximum extent feasible, be provided under the work incentive programs established under Division 2 (commencing with Section 5000) of the Unemployment Insurance Code.

The use of volunteers in the planning, preparation and serving of school meals and nutritional supplements under this article shall also be encouraged in order to enlist the good will of the community toward the success of this program, and in order to reduce program costs.

(Enacted by Stats. 1976, Ch. 1010.)



49516

In order to encourage the development of a sense of fiscal responsibility among the pupils participating in the school meal program, a nominal cash payment for school meals provided under this article may be required of all pupils except those eligible for free meals. Such payments shall be related to the income of the pupil’s family.

Funds received from payments by participating pupils shall be used to expand the programs under this article.

(Amended by Stats. 1997, Ch. 825, Sec. 24. Effective October 9, 1997.)



49517

In order to avoid unnecessary and costly duplication and overlap of activities, the Department of Education may contract with county welfare departments to identify those pupils who are eligible for the program under this article, and to determine the amount of cash payment that may be required of any pupil so eligible under the provisions of Section 49516.

(Enacted by Stats. 1976, Ch. 1010.)



49518

To the extent that available funds are insufficient to provide services under the program established by this article to all pupils defined as eligible, the following priorities for the provision of such services shall be observed by the Department of Education:

(a) First priority for services shall go to pupils within the category of children described in Section 11202 of the Welfare and Institutions Code.

(b) Second priority shall go to pupils eligible for social services only under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, and among such category of pupils the order of priorities shall decline progressively according to the age of the pupils, with the youngest pupils receiving the highest priority.

(Enacted by Stats. 1976, Ch. 1010.)



49519

Each meal provided under this article shall include an appropriate serving of milk; provided, that the provisions of this section shall not be mandatory in the case of demonstration projects conducted pursuant to Section 49514.

(Enacted by Stats. 1976, Ch. 1010.)



49520

Notice of the availability of the program prescribed by this article shall be given pursuant to Section 48980.

(Added by Stats. 1980, Ch. 975, Sec. 1.)






ARTICLE 10 - Child Nutrition Act of 1974

49530

(a) The Legislature finds that (1) the proper nutrition of children is a matter of highest state priority, and (2) there is a demonstrated relationship between the intake of food and good nutrition and the capacity of children to develop and learn, and (3) the teaching of the principles of good nutrition in schools is urgently needed to assist children at all income levels in developing the proper eating habits essential for lifelong good health and productivity.

(b) It is the policy of the State of California that no child shall go hungry at school or a child development program and that schools and child development programs conducted pursuant to Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1 have an obligation to provide for the nutritional needs and nutrition education of all pupils during the schoolday and all children receiving child development services.

(Enacted by Stats. 1976, Ch. 1010.)



49530.5

As used in this article, “child nutrition entity” means any school district, county superintendent of schools, child development program operated pursuant to Chapter 2 (commencing with Section 8200) or Chapter 2.5 (commencing with Section 8400) of Part 6 of Division 1 of Title 1, local agency, private school, or parochial school, or any other agency which qualifies for federal aid under the federal school lunch program or the federal child nutrition program prescribed, respectively, by Chapter 13 (commencing with Section 1751) and Chapter 13A (commencing with Section 1771) of Title 42 of the United States Code.

(Amended by Stats. 1977, Ch. 1041.)



49531

Any child nutrition entity may apply to the State Department of Education for all available federal and state funds so that a nutritionally adequate breakfast or lunch, or both, may be provided to pupils each schoolday at each school in the districts or maintained by the county superintendents of schools, or at private schools and parochial schools and to children receiving child development services. The State Board of Education shall adopt rules and regulations for the operation of lunch and breakfast programs in school districts. A child nutrition entity which receives state funds pursuant to this article, shall provide breakfasts and lunches in accordance with state and federal guidelines.

A nutritionally adequate breakfast, for the purposes of this article, is one that qualifies for reimbursement under the federal child nutrition program regulations, meets a minimum of one-fourth of the current Recommended Dietary Allowance established by the National Research Council, and incorporates the current United States Dietary Guidelines for Americans. A nutritionally adequate lunch is one that qualifies for reimbursement under the federal child nutrition program regulations, meets one-third of the Recommended Dietary Allowance established by the National Research Council and incorporates the current United States Dietary Guidelines for Americans.

State reimbursement for meals provided pursuant to this article shall be limited to meals provided to pupils who are within the relevant definitions and criteria in federal statutes and regulations which prescribe eligibility for free and reduced price meals.

(Amended by Stats. 1997, Ch. 825, Sec. 25. Effective October 9, 1997.)



49531.1

(a) The State Department of Education shall develop and maintain nutrition guidelines for school lunches and breakfasts, and for all food and beverages sold on public school campuses. These nutrition guidelines shall consider current recommendations for children from the California Daily Food Guide published by the State Department of Health Services.

(b) The nutrition guidelines shall include guidelines for fat, saturated fat, and cholesterol, and shall specify that where comparable food products of equal nutritional value are available the food product lower in fat, or saturated fat, or cholesterol shall be used.

(Added by Stats. 1989, Ch. 614, Sec. 2.)



49533

A Child Nutrition Advisory Council composed of 13 members, shall be appointed by January 1, 1975, to recommend plans and guidelines for school and child care meal service and nutrition education programs. The members of the council shall be appointed by the State Board of Education and shall include one member of the State Department of Education, one school administrator, one school board member, one school food service director, one school food service supervisor or manager, one classroom teacher, one curriculum coordinator, one nutrition education specialist, one lay person, one child care food program sponsor, one secondary high school student, one representative from a recognized parent-teacher organization, and a qualified consultant specializing in nutrition, education, child care, or health and welfare.

The members shall serve for a term of three years, except the student representative, who shall serve a one year term. Council members shall serve without pay but shall be reimbursed for authorized travel costs according to established State Department of Education procedures.

(Amended by Stats. 1993, Ch. 1296, Sec. 11. Effective October 11, 1993.)



49534

(a) The Department of Education shall formulate the basic elements of nutrition education programs for child nutrition entities participating in programs established under this article. Such programs shall coordinate classroom instruction with the food service program and shall be of sufficient variety and flexibility to meet the needs of pupils in the total spectrum of education, including early childhood, elementary and secondary schools, special education classes and programs and child development programs.

(b) Nutrition education programs shall be maintained on a project approval basis. The State Board of Education shall establish rules and regulations for nutrition education projects. Such projects shall be approved by the State Board of Education upon recommendation of the Department of Education. County offices of education may apply for and receive funds on behalf of school districts under their jurisdiction in order to implement projects.

Projects may include, but need not be limited to, innovative ways to coordinate the school meal service program with the nutrition education program; development of community resources for purposes of nutrition education; instructional programs for teachers, parents, food service employees; and training and utilization of paraprofessionals to assist the instructional staff.

(Enacted by Stats. 1976, Ch. 1010.)



49536

(a) The department shall, before July 1 of each year, prescribe an adjustment in the state meal contribution rates established pursuant to this section for the forthcoming fiscal year. The adjustments shall reflect the changes in the cost of operating a school breakfast and lunch program and shall be made commencing on July 1 of each year. The adjustment shall be the average of the separate indices of the “Food Away From Home Index” for Los Angeles and San Francisco as prepared by the United States Bureau of Labor Statistics.

(b) In giving effect to the cost-of-living provisions of this section, the department shall use the same month for computation of the percentage change in the cost of living after July 1, 1975. The same month shall be used annually thereafter. The product of a percentage increase or decrease in the average index and the per meal reimbursement disbursement rate shall be adjusted by the amount of a cost-of-living change currently in effect pursuant to the provisions of this section.

(c) For the 1990–91 fiscal year to the 2012–13 fiscal year, inclusive, the cost-of-living adjustment shall be equal to the percentage change determined pursuant to subdivision (b) of Section 42238.1, as that section read on January 1, 2013. Commencing with the 2013–14 fiscal year, the cost-of-living adjustment shall be equal to the percentage determined pursuant to paragraph (2) of subdivision (d) of Section 42238.02.

(Amended by Stats. 2013, Ch. 47, Sec. 93. Effective July 1, 2013.)






ARTICLE 10.5 - Child Care Food Program

49540

The Department of Education shall, on behalf of the state, participate in the federal child care food program prescribed by Public Law 95-627, as codified in Section 1766 of Title 42 of the United States Code, and shall not terminate its participation in such program unless the Legislature authorizes such termination.

(Added by Stats. 1980, Ch. 959, Sec. 1.)



49541

The Department of Education is hereby designated as the single state agency to administer the child care food program.

(Added by Stats. 1980, Ch. 959, Sec. 1.)



49542

(a) The Department of Education shall administer the child care food program for all eligible, participating entities that provide child development services pursuant to Chapter 2 (commencing with Section 8200) of, and alternative child care programs pursuant to Chapter 2.5 (commencing with Section 8400) of, Part 6.

(b) To the extent permitted by federal law, the child care food program shall be administered as part of such child development services and such alternative child care programs.

(c) The department shall seek the waiver of all federal provisions necessary to reduce fragmentation and duplication in administering the child care food program within such child development services and such alternative child care programs.

(Added by Stats. 1980, Ch. 959, Sec. 1.)



49543

The Department of Education shall administer the child care food program for all eligible, participating entities that provide child development services outside of the provisions of Chapter 2 (commencing with Section 8200) of, or child care programs outside of the provisions of Chapter 2.5 (commencing with Section 8400) of, Part 6.

(Added by Stats. 1980, Ch. 959, Sec. 1.)



49544

The Department of Education shall maximize the use of available federal funds for the federal child care food program by all eligible entities that provide child development services or child care programs.

(Added by Stats. 1980, Ch. 959, Sec. 1.)



49545

The Department of Education shall secure, in a timely manner, federal reimbursement for all eligible, participating entities in the child care food program.

(Added by Stats. 1980, Ch. 959, Sec. 1.)



49545.5

To the extent permitted by federal law, the State Department of Education shall adopt regulations to establish eligibility requirements for participation in the child care food program and to impose penalties and sanctions for noncompliance by sponsoring organizations. This section may not be construed to prohibit the State Department of Education from terminating contracts with sponsoring organizations. The State Department of Education is authorized to establish contracts effective for periods of 12 months or less for sponsoring organizations meeting the department’s high-risk profile.

(Added by Stats. 1999, Ch. 78, Sec. 37. Effective July 7, 1999.)



49546

It is the intent of the Legislature that funding for costs for the implementation of this article shall come from either federal funds or transfer of funds appropriated for the support of the Department of Education.

(Added by Stats. 1980, Ch. 959, Sec. 1.)






ARTICLE 10.7 - Comprehensive Nutrition Services

49547

(a) The Legislature finds and declares as follows:

(1) Proper nutrition for children is a matter of the highest state priority.

(2) There is a demonstrated relationship between the good nutrition practices on a year-round basis and the capacity of children to develop and learn.

(3) Teaching the principles of good nutrition in schools is urgently needed to assist children at all income levels in developing proper eating habits that are essential for lifelong good health and productivity.

(b) The Legislature finds and declares that it is essential that schools, local governing boards, parents, and communities provide leadership and support for the establishment of nutrition program services for children on a year-round basis. The nutritional needs of children must continue to be met when school is not in session.

(c) The Legislature further recognizes the need to establish a permanent funding plan in order to provide qualifying local agencies with continuous financial support for the operation of child nutrition programs.

(Added by Stats. 1992, Ch. 948, Sec. 1. Effective January 1, 1993.)



49547.5

(a) The Legislature finds and declares the following:

(1) Needy children rely upon school meals for supplemental nutrition that benefits their health, growth, and academic and social development.

(2) Existing federal law, Section 1761 of Title 42 of the United States Code, establishes the Summer Food Service Program. This program provides assistance to states to support the operation of nonprofit food service programs for needy children during those times of the year when free and reduced-price school meals are not available.

(3) In all but a handful of states, the Summer Food Service Program is administered by an appropriate state agency. However, in California, the United States Department of Agriculture administers the program.

(4) The Summer Food Service Program in California is severely underutilized. While about 1,600,000 children receive free and reduced-price school meals, only 122,300 (less than eight percent) participate in the Summer Food Service Program.

(5) State administration of the Summer Food Service Program will significantly help boost participation. Existing state law already requires the State Department of Education and the Superintendent of Public Instruction to provide leadership to encourage and support schools and public agencies to participate in the program.

(6) The State Department of Education presently administers within the state three closely related federal food programs: the National School Lunch Program, the School Breakfast Program, and the Child and Adult Care Food Program.

(b) The State Department of Education is hereby designated the state agency for purposes of the Summer Food Service Program (42 U.S.C. Sec. 1761) and shall submit to the Western Regional Office of the Food and Nutrition Service of the United States Department of Agriculture a program management and administration plan. If the plan is approved, the department shall manage and administer the program.

(c) The provisions of Sections 49536, 49550, and 49559 do not apply to the Summer Food Service Program, as set forth in this section.

(Added by Stats. 1994, Ch. 517, Sec. 1. Effective January 1, 1995.)



49548

(a) The state board, in order to effect compliance with legislative findings expressed in Section 49547, shall restrict the criteria for the issuance of waivers from the requirements of Section 49550 to feed children during a summer school session. A waiver shall be granted for a period not to exceed one year if either of the following conditions exists:

(1) (A) A summer school session serving pupils enrolled in elementary school, as defined in clause (iii), shall be granted a waiver if a Summer Food Service Program for Children site is available within one-half mile of the schoolsite and either of the following conditions exists:

(i) The hours of operation of the Summer Food Service Program for Children site commence no later than one-half hour after the completion of the summer school session day.

(ii) The hours of operation of the Summer Food Service Program for Children site conclude no earlier than one hour after the completion of the summer school session day.

(iii) For purposes of this subdivision, “elementary school” means a public school that maintains kindergarten or any of grades 1 to 8, inclusive.

(B) A summer school session serving pupils enrolled in middle school, junior high school, or high school shall be granted a waiver if a Summer Food Service Program for Children site is available within one mile of the schoolsite and either of the following conditions exists:

(i) The hours of operation of the Summer Food Service Program for Children site commence no later than one-half hour after the completion of the summer school session day.

(ii) The hours of operation of the Summer Food Service Program for Children site conclude no earlier than one hour after the completion of the summer school session day.

(2) (A) Serving meals during the summer school session would result in a financial loss to the school district, documented in a financial analysis performed by the school district, in an amount equal to one-third of net cash resources, as defined in Section 210.2 of Part 210 of Title 7 of the Code of Federal Regulations, which, for purposes of this article, shall exclude funds that are encumbered. If there are no net cash resources, an amount equal to the operating costs of one month as averaged over the summer school sessions.

(B) The financial analysis required by subparagraph (A) shall include a projection of future meal program participation based on either of the following:

(i) Commencement of a meal service period after the commencement of the summer school session day and conclusion of a meal service period before the completion of the summer school session day.

(ii) Operation of a schoolsite as an open Summer Seamless Option or a Summer Food Service Program for Children site, and providing adequate notification thereof, including flyers and banners, in order to fulfill community needs under the Summer Food Service Program for Children (7 C.F.R. 225.14(d)(3)).

(3) The entire summer school day is two hours or less in duration.

(b) The state board and the Superintendent shall provide leadership to encourage and support schools and public agencies to participate in the Summer Food Service Program for Children, consistent with the intent of Section 49504.

(c) An application for a waiver shall be submitted no later than 60 days before the last regular meeting of the state board before the commencement of the summer school session for which the waiver is sought.

(Amended by Stats. 2013, Ch. 76, Sec. 44. Effective January 1, 2014.)



49548.2

(a) The State Department of Education shall seek federal statutory amendments as follows:

(1) To cause the Summer Food Service Program for Children to become more compatible with the National School Lunch Program by defining “enrollment” to allow flexibility in the eligibility criteria for the National School Lunch Program in order that more children can be served during school vacation periods under an ongoing school lunch-breakfast program.

(2) To specifically authorize California to be a pilot for universal year-round feeding under the concept of comprehensive child nutrition programs.

(b) The State Department of Education shall work to expand coordinated services for children to include comprehensive nutrition program services.

(Added by Stats. 1992, Ch. 948, Sec. 1. Effective January 1, 1993.)



49548.3

The State Department of Education shall invite the United States Department of Agriculture to join the Child Nutrition and Food Distribution Division in its annual workshops and conferences to present information on the Summer Food Service Program for Children. The State Department of Education shall integrate information on the Summer Food Service Program for Children into nutritional activities, presentations, and contacts with professional groups, including the Association of California School Administrators, California Association of School Business Officials, California School Food Service Association, California Dietetic Association, and California Nutrition Council. In addition, the State Department of Education shall:

(a) Assist the United States Department of Agriculture in preparing and distributing outreach materials and presentations on the Summer Food Service Program for Children that target schools, public and private nonprofit agencies, including soup kitchens, homeless feeding sites, and other charitable institutions.

(b) Obtain from the United States Department of Agriculture the profile of participating agencies and then work cooperatively with that department in targeting those underserved areas for intensive outreach efforts.

(c) Establish linkages with other agencies and organizations to facilitate increasing the number of Summer Food Service Program for Children sponsors. These agencies may include, but not be limited to, the California Department of Parks and Recreation, League of California Cities, County Supervisors Association of California, California Hunger Action Coalition, and other organizations.

(Added by Stats. 1992, Ch. 948, Sec. 1. Effective January 1, 1993.)






ARTICLE 11 - Meals for Needy Pupils in Kindergarten and Grades 1 to 12

49550

(a) Notwithstanding any other provision of law, each school district or county superintendent of schools maintaining any kindergarten or any of grades 1 to 12, inclusive, shall provide for each needy pupil one nutritionally adequate free or reduced-price meal during each schoolday, except for family day care homes that shall be reimbursed for 75 percent of the meals served.

(b) In order to comply with subdivision (a), a school district or county office of education may use funds made available through any federal or state program the purpose of which includes the provision of meals to a pupil, including the federal School Breakfast Program, the federal National School Lunch Program, the federal Summer Food Service Program, the federal Seamless Summer Option, or the state meal program, or may do so at the expense of the school district or county office of education.

(Amended by Stats. 2005, Ch. 651, Sec. 2. Effective January 1, 2006.)



49550.2

(a) The department shall conduct a study on or before March 31, 2007, on all of the following:

(1) The number of schools that meet the qualifications for the federal severe need reimbursement, pursuant to subsection (d) of Section 1773 of Title 42 of the United States Code, that do not offer school breakfast.

(2) The costs associated with requiring schools described in paragraph (1) to offer breakfast.

(3) The feasibility of requiring the schools described in paragraph (1) to offer breakfast.

(4) The changes that would need to be made to existing law, if any, to implement a program to require schools described in paragraph (1) to offer breakfast.

(b) The department shall report the results of the study required pursuant to subdivision (a) to the Legislature on or before April 30, 2007.

(c) The department, at the discretion of the Superintendent, may contract for services required to complete the study required pursuant to subdivision (a).

(d) Notwithstanding any other provision of law, for purposes of any contracts authorized pursuant to this section, the department is exempt from the requirements of Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code and Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Added by Stats. 2006, Ch. 702, Sec. 2. Effective September 29, 2006.)



49550.3

(a) Because a hungry child cannot learn, the Legislature intends, as a state nutrition and health policy, that the School Breakfast Program be made available in all schools where it is needed to provide adequate nutrition for children in attendance.

(b) The department, in cooperation with school districts and county superintendents of schools, shall provide information and limited financial assistance to encourage program startup and expansion into all qualified schools, as follows:

(1) Provide information to school districts and county superintendents of schools concerning the benefits and availability of the School Breakfast Program.

(2) Each year, provide additional information and financial assistance to schools in the state, in which 20 percent or more of the school enrollment consists of children who have applied and qualify for free and reduced-price meals.

(c) The department shall award grants of up to fifteen thousand dollars ($15,000) per schoolsite on a competitive basis to school districts, county superintendents of schools, or entities approved by the department, limited to an amount subject to budget appropriations each fiscal year, for nonrecurring expenses incurred in initiating or expanding a school breakfast program under this section or a summer food service program pursuant to Article 10.7 (commencing with Section 49547).

(d) Grants awarded under this section shall be used for nonrecurring costs of initiating or expanding a school breakfast program or a summer food service program, including the acquisition of equipment, training of staff in new capacities, outreach efforts to publicize new or expanded school breakfast programs or summer food service programs, minor alterations to accommodate new equipment, computer point-of-service systems for food service, and the purchase of vehicles for transporting food to schools. Funds may not be used for salaries and benefits of staff, food, computers, except computer point-of-service systems, or capital outlay.

(e) In making grant awards under this section in any fiscal year, the department shall give a preference to school districts and county superintendents of schools that do all of the following:

(1) Submit to the department a plan to start or expand school breakfast programs or summer food service programs in the school district or the county, including a description of the following:

(A) The manner in which the school district or county superintendent of schools will provide technical assistance and funding to schoolsites to expand those programs.

(B) Detailed information on the nonrecurring expenses needed to initiate a program.

(C) Public or private resources that have been assembled to carry out expansion of these programs during that year.

(2) Agree to operate the breakfast program or the summer food service program for a period of not less than three years.

(3) Assure that the expenditure of funds from state and local resources for the maintenance of the breakfast program or the summer food service program shall not be diminished as a result of grant awards received under this section.

(Amended by Stats. 2012, Ch. 589, Sec. 11. Effective January 1, 2013.)



49551

The State Board of Education shall adopt regulations prescribing standards and guidelines for carrying out the purposes of this article.

(Enacted by Stats. 1976, Ch. 1010.)



49552

For the purposes of this article, needy children shall be defined as those children who meet federal eligibility criteria for free and reduced price meals as defined in Section 49531, except for family day care homes which shall be reimbursed for 75 percent of the meals.

The amendments to this section enacted by the Legislature in the 1982 portion of the 1981–82 Regular Session of the Legislature shall apply retroactively to July 1, 1981, to the extent that they may legally do so.

(Amended by Stats. 1982, Ch. 209, Sec. 14.6. Effective May 20, 1982.)



49553

(a) A nutritionally adequate meal, for the purposes of this article, is a breakfast or lunch as defined in Section 49531 that qualifies for reimbursement under the federal child nutrition program regulations.

(b) (1) (A) For the purposes of special school nutrition supplements provided to pregnant or lactating pupils under Section 49559, protein and grain meal components for any given day shall, together, offer a total of five ounces of protein, one ounce of which shall be cheese or eight ounces of milk and three servings from the grain group, preferably whole and nutritious grains. This may be accomplished by adding one ounce of protein and one serving from the grain group at breakfast or serving these as a snack, and by adding one or two ounces of protein, one ounce of which shall be cheese or eight ounces of milk, to lunch, or by offering a morning supplement consisting of two or three ounces of protein, one ounce of which must be cheese, or eight ounces of milk, and one or two servings from the grain group.

(B) Meal components where only breakfast is served shall be increased to a total including one ounce of protein and two servings from the grain group, preferably whole and nutritious grains.

(C) Where both breakfast and lunch are provided, they shall, together, provide a total of five ounces of protein foods, one ounce of which shall be cheese, three servings from the grain group, preferably whole and nutritious grains, one and one-fourth cups from the fruit and vegetable group, and one pint from the milk group.

(2) The following options shall be allowed:

(A) One cup of fruit in place of one serving of the grain group, once a week.

(B) One cup of yogurt, made with pasteurized milk, in place of eight ounces of milk or one ounce of cheese, up to two times per week.

(Amended (as amended by Stats. 1998, Ch. 1078) by Stats. 2002, Ch. 1168, Sec. 34. Effective September 30, 2002.)



49554

Any school district or county superintendent of schools which has had no food service employees since July 1, 1977, or has inadequate or no food preparation facilities as determined by the State Department of Education, and is, therefore, unable to provide a nutritionally adequate breakfast or lunch, or both, may contract for the preparation, delivery, and service of those meals. Any contract for the preparation, delivery, and service of meals shall not be deemed to establish food service positions for the purposes of Section 39902.

Prior to contracting for preparation, delivery, and service of such meals, a school district shall certify to the State Department of Education that no school district in the county nor the county superintendent of schools has the facilities and is willing to furnish those services.

(Amended by Stats. 1982, Ch. 613, Sec. 1.)



49556

The Superintendent of Public Instruction shall supervise the implementation of this article and shall investigate acts of alleged noncompliance. In the event the Superintendent of Public Instruction finds that a school district or county superintendent of schools has failed to comply with the provisions of this article, the Superintendent of Public Instruction shall certify such noncompliance to the Attorney General. The Attorney General shall conduct such investigations as may be necessary to document the noncompliance. The Attorney General shall seek injunctive relief to secure compliance with this article, when such action is requested by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



49557

(a) The governing board of a school district and the county superintendent of schools shall make applications for free or reduced price meals available to students at all times during each regular schoolday. The application shall contain, in at least 8-point boldface type, each of the following statements:

(1) Applications for free and reduced price meals may be submitted at any time during a schoolday.

(2) Children participating in the National School Lunch Program will not be overtly identified by the use of special tokens, special tickets, special serving lines, separate entrances, separate dining areas, or by any other means.

A school district and the county superintendent of schools shall use all other applications it has for free or reduced price meals before utilizing the applications pursuant to this subdivision.

(b) The governing board of each school district and each county superintendent of schools shall formulate a plan, which shall be mailed to the State Department of Education for its approval, that will ensure that children eligible to receive free or reduced priced meals and milk shall not be treated differently from other children. These plans shall ensure each of the following:

(1) Unless otherwise specified, the names of the children shall not be published, posted, or announced in any manner, or used for any other purpose other than the National School Lunch Program.

(2) There shall be no overt identification of any of the children by the use of special tokens or tickets or by any other means.

(3) The children shall not be required to work for their meals or milk.

(4) The children shall not be required to use a separate dining area, go through a separate serving line, enter the dining area through a separate entrance, or consume their meals or milk at a different time.

(c) When more than one lunch or breakfast or type of milk is offered pursuant to this article, the children shall have the same choice of meals or milk that is available to those children who pay the full price for their meal or milk.

(Amended by Stats. 2001, Ch. 894, Sec. 3. Effective January 1, 2002.)



49557.1

In making available to pupils the application for participation in the free or reduced-price meal program provided for under subdivision (a) of Section 49557, each school district and county superintendent of schools is encouraged to include information that parents may use to request information concerning the Medi-Cal program administered pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, and the Healthy Families Program, administered pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code. School districts and county superintendents of schools are encouraged to perform this task in the most cost-beneficial manner.

(Added by Stats. 2000, Ch. 93, Sec. 1. Effective July 7, 2000.)



49557.2

(a) (1) At the option of the school district or county superintendent, and to the extent necessary to implement Section 14005.41 of the Welfare and Institutions Code, the following information may be incorporated into the School Lunch Program application packet or notification of eligibility for the School Lunch Program using simple and culturally appropriate language:

(A) A notification that if a child qualifies for free school lunches, then the child may qualify for free or reduced-cost health coverage.

(B) A request for the applicant’s consent for the child to participate in the Medi-Cal program, if eligible for free school lunches, and to have the information on the school lunch application shared with the entity designated by the State Department of Health Care Services to make an accelerated determination and the local agency that determines eligibility under the Medi-Cal program.

(C) A notification that the school district will not forward the school lunch application to the entity designated by the State Department of Health Care Services to make an accelerated determination and the local agency that determines eligibility under the Medi-Cal program, without the consent of the child’s parent or guardian.

(D) A notification that the school lunch application is confidential and, with the exception of forwarding the information for use in health program enrollment upon the consent of the child’s parent or guardian, the school district will not share the information with any other governmental agency, including the federal Department of Homeland Security and the Social Security Administration.

(E) A notification that the school lunch application information will only be used by the entity designated by the State Department of Health Care Services to make an accelerated determination and the state and local agencies that administer the Medi-Cal program for purposes directly related to the administration of the Medi-Cal program and will not be shared with other governmental agencies, including the federal Department of Homeland Security and the Social Security Administration for any purpose other than the administration of the Medi-Cal program.

(F) Information regarding the Medi-Cal program, including available services, program requirements, rights and responsibilities, and privacy and confidentiality requirements.

(2) The department, in consultation with school districts, county superintendents of schools, consumer advocates, counties, the State Department of Health Care Services, and other stakeholders, shall make recommendations regarding the School Lunch Program application, on or before February 1, 2003. The recommendations shall include specific changes to the School Lunch Program application materials as necessary to implement Section 14005.41 of the Welfare and Institutions Code, information for staff as to how to implement the changes, and a description of the process by which information on the School Lunch Program application will be shared with the county, as the local agency that determines eligibility under the Medi-Cal program.

(3) At the option of the school, the request for consent in subparagraph (B) of paragraph (1) may be modified so that the parent or guardian can also consent to allowing Medi-Cal to inform the school as provided in subdivision (n) of Section 14005.41 of the Welfare and Institutions Code when followup is needed in order to complete the Medi-Cal application process.

(b) (1) School districts and county superintendents of schools may implement a process to share information provided on the School Lunch Program application with the entity designated by the State Department of Health Care Services to make an accelerated determination and with the local agency that determines eligibility under the Medi-Cal program, and shall share this information with those entities, if the applicant consents to that sharing of information. Schools may designate, only as necessary to implement this section, nonfood service staff to assist in the administration of free, reduced price, or paid school lunch applications that have applicant consent, but only if that designation does not displace or have an adverse effect on food service staff. This information may be shared electronically, physically, or through whatever method is determined appropriate.

(2) If a school is aware that a child, who has been found eligible for free school lunches under the National School Lunch Program, and for whom the parent or guardian has consented to share the information provided on the application, already has an active Medi-Cal or Healthy Families case, the application shall not be processed for an accelerated determination but shall be forwarded to the local agency that determines eligibility under the Medi-Cal program pursuant to Section 14005.41 of the Welfare and Institutions Code. The school shall notify the parent or guardian of the child’s ineligibility for an accelerated Medi-Cal determination due to the current eligibility status and that the child’s application will be forwarded to the county pursuant to this section. The notice shall include a statement, with contact information, advising the parent or guardian to contact the Medi-Cal or Healthy Families programs regarding the child’s eligibility status.

(3) Each school district or county superintendent that chooses to share information pursuant to this subdivision shall enter into a memorandum of understanding with the local agency that determines eligibility under the Medi-Cal program, that sets forth the roles and responsibilities of each agency and the process to be used in sharing the information.

(4) The local agency that determines eligibility under the Medi-Cal program shall only use information provided by applicants on the school lunch application for purposes directly related to the administration of the Medi-Cal program.

(5) After school districts share information regarding the school lunch application with the entity designated by the State Department of Health Care Services to make an accelerated determination and the local agency that determines eligibility under the Medi-Cal program, for the purpose of determining Medi-Cal program eligibility, the local agency and the school district shall not share information about school lunch participation or the Medi-Cal program eligibility information with each other except as specifically authorized under subdivision (n) of Section 14005.41 of the Welfare and Institutions Code and other provisions of law.

(c) Effective July 1, 2005, the notifications and consent referenced in subdivision (a) and the procedures set out in subdivision (b) shall include the Healthy Families Program and any relevant county- and local-sponsored health insurance programs as necessary to implement Section 14005.41 of the Welfare and Institutions Code.

(d) Effective January 1, 2014, the notifications referenced in subdivision (a) shall do all of the following:

(1) Advise the applicant that the applicant may be eligible for reduced-cost comprehensive health care coverage through the California Health Benefit Exchange.

(2) Advise that, if the applicant’s family income is low, the applicant may be eligible for no-cost coverage through Medi-Cal.

(3) Provide the applicant with the contact information for the California Health Benefit Exchange, including its Internet Web site and telephone number.

(4) Comply with the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.) and any other applicable federal or state disabled access law.

(e) If a school district finds that the child is eligible for reduced price or paid meals under the National School Lunch Program and consent was provided as described in subdivision (b), the entity designated by the State Department of Health Care Services to make an accelerated determination shall notify the parent or guardian of the child’s ineligibility for an accelerated Medi-Cal determination pursuant to Section 14005.41 of the Welfare and Institutions Code. The notification shall include information on other available health programs for which the child may be eligible.

(f) A school district may also include the notifications in the notifications at the beginning of the first semester or quarter of the regular school term required pursuant to Section 48980.

(g) Upon receipt of information provided on the School Lunch Program application pursuant to this section, for a pupil who is not already enrolled in a health insurance affordability program, the county shall treat the School Lunch Program application as an application for a health insurance affordability program. For purposes of administration of the Medi-Cal program, the application date shall be the date that the School Lunch Program application is received by the county human services department. The county shall take no further action if it determines that the pupil is already enrolled in a health insurance affordability program.

(Amended by Stats. 2014, Ch. 71, Sec. 40. Effective January 1, 2015.)



49557.3

(a) Each school district or county office of education, at its option, may enter into a memorandum of understanding with the local agency that determines CalFresh program eligibility, or its designee, to share information provided on the School Lunch Program application with that agency, if the child is approved for free meals or, if included in the memorandum of understanding, reduced-price meals, and if the applicant consents to the sharing of that information. The information may be shared electronically, physically, or through whatever method is determined appropriate. Any memorandum of understanding entered into pursuant to this section shall set forth the roles and responsibilities of the school district or county office of education and the local agency, and the process to be used in sharing the information.

(b) The local agency that determines CalFresh program eligibility shall use information provided on a School Lunch Program application only for purposes directly related to the enrollment of families in the CalFresh program.

(c) The School Lunch Program application is confidential, and, with the exception of forwarding the information on the application for use in CalFresh program enrollment consistent with Chapter 10 (commencing with Section 18900) of Part 6 of Division 9 of the Welfare and Institutions Code upon the consent of the pupil’s parent or guardian, the school district, county superintendent of schools, or CalFresh program administrators shall not share the information with any other governmental agency, including the federal Immigration and Naturalization Service and the Social Security Administration, or use the information for any purpose other than enrollment in the CalFresh program.

(d) After a school district or county office of education shares information provided on a School Lunch Program application with the local agency that determines CalFresh program eligibility, or its designee, for the purpose of determining the applicant’s eligibility for the CalFresh program, the school district or county office of education and the local agency, or its designee, shall not share information about the applicant or his or her household with each other, or any other entity, unless specifically authorized to do so pursuant to other provisions of law.

(Added by Stats. 2011, Ch. 504, Sec. 1. Effective January 1, 2012.)



49558

(a) All applications and records concerning any individual made or kept by any public officer or agency in connection with the administration of any provision of this code relating to free or reduced-price meal eligibility shall be confidential, and may not be open to examination for any purpose not directly connected with the administration of any free or reduced-price meal program, or any investigation, prosecution, or criminal or civil proceeding conducted in connection with the administration of any free or reduced-price meal program.

(b) Notwithstanding subdivision (a), a public officer or agency may allow school district employees, who are authorized by the governing board of the school district, to disclose from the individual meal records only the pupil’s name and school meal eligibility status, solely for purposes of disaggregation of academic achievement data or to identify pupils eligible for public school choice and supplemental educational services pursuant to the federal No Child Left Behind Act of 2001 (Public Law 107-110), if the public agency ensures the following:

(1) The public agency has adopted a policy that allows for the use of individual records for these purposes.

(2) No individual indicators of participation in any free or reduced-price meal program are maintained in the permanent record of any pupil, unless otherwise allowed by law.

(3) No public release of information regarding individual pupil participation in any free or reduced-price meal program is permitted.

(4) All other confidentiality provisions required by law are met.

(5) The information collected regarding individual pupils certified to participate in the free or reduced-price meal program is destroyed when it is no longer needed for its intended purpose.

(c) Notwithstanding subdivision (a), the school districts and county superintendents of schools may release information on the School Lunch Program application to the local agency that determines eligibility under the Medi-Cal program if the child is approved for free meals and if the applicant consents to the sharing of information pursuant to Section 49557.2.

(d) Notwithstanding subdivision (a), the school districts and county superintendents of schools may release information on the School Lunch Program application to the local agency that determines eligibility under the CalFresh program or to an agency that determines eligibility for nutrition assistance programs authorized by Chapter 2 (commencing with Section 210.1) of Subtitle B of Title 7 of the Code of Federal Regulations, if the child is approved for free or reduced-price meals and if the applicant consents to the sharing of information pursuant to Section 49557.3.

(e) Notwithstanding subdivision (a), a school district, charter school, or county office of education may release the name and eligibility status of a pupil participating in the free or reduced-price meal program as follows:

(1) To the Superintendent for purposes of determining funding allocations under the local control funding formula and for assessing the accountability of that funding.

(2) Upon request, to another school district, charter school, or county office of education that is serving a pupil living in the same household as an enrolled pupil for purposes related to free or reduced-price meal program eligibility and for data used in local control funding formula calculations.

(f) Information released pursuant to subdivision (c), (d), or (e) shall adhere to all of the following requirements:

(1) Individual indicators of participation in a free or reduced-price meal program shall not be maintained in the permanent record of any pupil, unless otherwise authorized by law.

(2) The public release of information regarding individual pupil participation in a free or reduced-price meal program is not permitted.

(3) All other confidentiality requirements imposed by law or regulation are met.

(Amended by Stats. 2014, Ch. 327, Sec. 10. Effective January 1, 2015.)



49559

(a) Any school food authority that participates in a federal child nutrition program and is reimbursed pursuant to subdivision (b) of Section 41350 for meals served pursuant to this article may be reimbursed at the current rate as determined by the State Department of Education, pursuant to subdivision (d). If the sum appropriated for purposes of this section is not sufficient to make the allowances specified by this section, the allowances shall be reduced proportionately. This rate shall be in addition to the reimbursement currently provided under Section 49536. The additional funds shall be used exclusively to supplement the meals served pursuant to Section 49550.

(b) The State Department of Education shall make allowances to school food authorities from the General Fund on at least a quarterly basis. Program providers shall submit claims to the department within 10 calendar days of the end of each quarter. Within 45 calendar days of submission of a valid claim, the State Department of Education shall tender reimbursement.

(c) (1) The State Department of Education shall, upon enactment of the annual Budget Act, prescribe an adjustment in the state meal contribution rates for the next fiscal year. The adjustments shall reflect the changes in the cost of operating a school breakfast, snack, morning supplement, and lunch program and shall be effective July 1 of each year. The adjustment shall be based on the average of the separate indices of the “Food Away From Home Index” for Los Angeles and San Francisco, as prepared by the United States Bureau of Labor Statistics.

(2) In giving effect to the cost-of-living provisions of this subdivision, the State Department of Education shall prescribe a calendar month for the computation of the percentage change in the cost of living after July 1, 1985. The same month shall be used annually thereafter. The product of any percentage increase or decrease in the average index and the per meal reimbursement disbursement rate shall be adjusted by the amount of any cost-of-living change currently in effect pursuant to this subdivision. For the purposes of this subdivision, state reimbursement shall be made for the breakfast or lunch which qualifies for reimbursement pursuant to the nutritional requirements of Section 49553.

(Amended by Stats. 1998, Ch. 1078, Sec. 10. Effective January 1, 1999. Became operative on July 1, 2000, pursuant to Sec. 13 of Ch. 1078.)



49560

The child nutrition programs operated pursuant to Section 49559 shall maintain a data base as specified by the Superintendent of Public Instruction for purposes of program evaluation. From the funds appropriated in Section 4 of this act, an amount not to exceed 5 percent may be used for administrative expenses incurred by the State Department of Education, including administrative costs incurred in the collection of the data.

(Added by Stats. 1985, Ch. 1482, Sec. 4.)



49561

(a) The department shall create a computerized data-matching system using existing databases from the department and the State Department of Health Care Services to directly certify recipients of CalFresh, the California Work Opportunity and Responsibility to Kids program (the CalWORKs program) (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code), and other programs authorized for direct certification under federal law, for enrollment in the National School Lunch and School Breakfast Programs.

(b) The department shall design a process using an existing agency database that will conform with data from the State Department of Health Care Services to meet the direct certification requirements of the National School Lunch Act, as amended, pursuant to Chapter 13 (commencing with Section 1751) of Title 42 of the United States Code, and the federal Child Nutrition Act of 1966, as amended, pursuant to Chapter 13A (commencing with Section 1771) of Title 42 of the United States Code.

(c) The department shall design a process using computerized data pursuant to subdivision (a) that will maximize enrollment in school meal programs and improve program integrity while ensuring that pupil privacy safeguards remain in place. The State Department of Health Care Services shall conduct the data match of local school records and return a list to the department, including only the data fields submitted by the department and an indicator of program eligibility, as required by federal law.

(d) (1) Each state agency identified in subdivision (a) is responsible for the maintenance and protection of data received by their respective agency. The state agency that possesses the data shall follow privacy and confidentiality procedures consistent with all applicable state and federal law. To the extent permitted by state and federal law, the department and the State Department of Health Care Services may review the data only for the purposes of improving the effectiveness of the data matches made pursuant to this section and Section 49562.

(2) Notwithstanding Section 10850 of the Welfare and Institutions Code, data that identify applicants for, or recipients of, public social services, may be transferred from existing databases maintained by the State Department of Health Care Services, in order to directly certify recipients of CalFresh, the CalWORKs program, and other programs authorized for direct certification under federal law, in compliance with subdivision (a). The Legislature hereby finds and declares that this paragraph is declaratory of existing law.

(e) The department shall determine the availability of and request or apply for, as appropriate, federal funds to assist the state in implementing new direct certification requirements mandated by federal law.

(f) This section shall become operative upon receipt of federal funds to assist the state in implementing new direct certification requirements mandated by federal law.

(Amended by Stats. 2011, Ch. 227, Sec. 3. Effective January 1, 2012. Section conditionally operative as provided in subd. (f).)



49562

(a) The department, in consultation with the State Department of Health Care Services, shall develop and implement a process to use participation data from the Medi-Cal program administered pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, to verify income as established in the federal Child Nutrition and WIC Reauthorization Act of 2004 (P.L. 108-265) and, to the extent permitted under federal law, directly certify children whose families meet the applicable income criteria into the school meal program.

(b) In the operation of this process, the department shall limit the information needed from the State Department of Health Care Services to identify families whose income falls below the eligibility cutoff for free or reduced price meals, and the least amount of information needed to facilitate a match of local school records. The State Department of Health Care Services shall conduct the data match of local school records and return a list to the department, including only the data fields submitted by the department and an indicator of program eligibility, as required by federal law.

(c) The department and the State Department of Health Care Services shall design this process to maintain pupil privacy and the privacy of Medi-Cal recipients by establishing privacy and confidentiality procedures consistent with all applicable state and federal laws. To the extent permitted by state and federal law, the department and the State Department of Health Care Services may review the data only for the purposes of improving the effectiveness of the data matches made pursuant to this section and Section 49561.

(d) The department specifically shall ensure that the process conforms to the federal Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) by using strategies employed by other states in Medicaid verification projects or by developing a new strategy that ensures conformity.

(e) The department shall seek all necessary approvals to establish this process and shall apply for available federal funds to support the work of this process.

(f) This section shall become operative upon the receipt of federal funds to assist the state in implementing the provisions of this section.

(Added by Stats. 2008, Ch. 673, Sec. 3. Effective January 1, 2009. Section conditionally operative as provided in subd. (f).)






ARTICLE 11.5 - The California Fresh Start Pilot Program

49565

(a) There is hereby established within the department the California Fresh Start Pilot Program to provide fresh fruits and vegetable for public school pupils. This program shall be administered by the department, in consultation with the Department of Food and Agriculture and the State Department of Health Services.

(b) The program is intended to encourage public schools maintaining kindergarten or any of grades 1 to 12, inclusive, to provide fruits and vegetables that have not been deep fried to pupils in order to supplement other fruits and vegetables that have not been deep fried and that are available to those pupils, and in order to promote the consumption of fresh fruits and vegetables by schoolage children.

(c) Fruits and vegetables that have not been deep fried that are provided pursuant to this article shall be provided free of charge to a pupil, where appropriate.

(d) Fruits and vegetables that have not been deep fried that are provided pursuant to this article shall be provided during the schoolday, but not during regularly scheduled lunch periods.

(e) In making procurement decisions pursuant to this article, a school district or a charter school shall give priority to the purchase of fresh fruits and vegetables from California producers, when commercially available.

(Added by Stats. 2005, Ch. 236, Sec. 1. Effective September 15, 2005.)



49565.1

(a) School districts and charter schools may apply for funding, appropriated for purposes of this article in the annual Budget Act or in another statute, for reimbursement of ten cents ($0.10) per meal, to be paid in quarterly installments by the department, to supplement, but not to supplant, a school breakfast program under Section 49550.3 or under the federal School Breakfast Program. These funds shall be deposited into the nonprofit food service account of the school district or charter school.

(b) The funds described in subdivision (a) shall be available to school districts and charter schools that meet all of the following criteria:

(1) Provide one to two servings of nutritious fruits or vegetables, or both, at breakfast, and give priority to serving fresh fruits and vegetables.

(2) Spend at least 90 percent of the funding for the direct purchase of nutritious fruits and vegetables.

(3) Do not spend any of the funding for the purchase of juice.

(4) Provide data as required by the independent evaluator pursuant to subdivision (b) of Section 49565.7.

(Added by Stats. 2005, Ch. 236, Sec. 1. Effective September 15, 2005.)



49565.2

The funds described in subdivision (a) of Section 49565.1 may be combined with other funding sources to ensure that at least one serving per day of nutritious fruits or vegetables, or both, is provided pursuant to the pilot program.

(Amended by Stats. 2006, Ch. 538, Sec. 116. Effective January 1, 2007.)



49565.3

Sites that already offer two servings of nutritious fruits or vegetables for breakfast may be reimbursed at ten cents ($0.10) per meal for providing nutritious fruits or vegetables for after school snacks.

(Added by Stats. 2005, Ch. 236, Sec. 1. Effective September 15, 2005.)



49565.4

School districts and charter schools that do not operate school breakfast programs are encouraged to apply for funding to establish breakfast programs using funds appropriated for this purpose in the annual Budget Act.

(Amended by Stats. 2006, Ch. 538, Sec. 117. Effective January 1, 2007.)



49565.5

Specific strategies for the provision of one to two servings of nutritious fruits or vegetables, or both, may include, but not be limited to, one or more of the following:

(a) Fruit bars located at the school cafeteria with a minimum of three choices of fruits or vegetables, or both.

(b) Grab-and-go breakfasts with one to two servings of fruits or vegetables, or both, to be eaten on the school campus.

(c) Universal classroom breakfast that includes one to two servings of fruits or vegetables, or both.

(Added by Stats. 2005, Ch. 236, Sec. 1. Effective September 15, 2005.)



49565.6

As a condition of receipt of funds, schoolsites participating in this program shall include tasting and sampling of nutritious fruits and vegetables as part of nutrition education. Strategies for nutrition education that include tasting and sampling of nutritious fruits or vegetables, or both, may include, but not be limited to:

(a) Educational sampling and tasting supported with nutrition education.

(b) An offering of fruits or vegetables in the classroom that is reinforced with nutrition and agricultural bulletins.

(c) A monthly school campus farmers’ market that allows opportunities for school clubs, organizations, boosters, sports teams, and other groups to organize a farmers’ market that highlights California produce for the student body to sample and taste.

(d) A produce sampling program that supports a school garden’s harvest through additional purchases of local, in-season fruits or vegetables to be used for a sampling and tasting program for the school campus featuring what is growing in the school garden.

(Added by Stats. 2005, Ch. 236, Sec. 1. Effective September 15, 2005.)



49565.7

Of the funds appropriated for this purpose in Schedule (9) of Item 6110-485 of Section 2.00 of the Budget Act of 2005 (Ch. 38, Stats. 2005), as amended by Chapter 39 of the Statutes of 2005, four hundred thousand dollars ($400,000) shall be available for the State Department of Education to provide grants to a county office of education or a community college selected on a competitive basis, to be allocated as follows:

(a) Not more than one hundred thousand dollars ($100,000) to develop an online professional development seminar for schoolsite staff on serving, including safe handling guidelines, marketing, and promoting nutritious fruits and vegetables.

(b) Not more than three hundred thousand dollars ($300,000) to contract with an independent evaluator to conduct a comprehensive evaluation, including a determination of the need for educational materials for pupils and staff professional development programs on the safe handling, serving, and marketing of nutritious fruits and vegetables as part of the California Fresh Start Pilot Program.

(Added by Stats. 2005, Ch. 236, Sec. 1. Effective September 15, 2005.)



49565.8

The department, in consultation with the Department of Food and Agriculture, the State Department of Health Services, and the State Board of Education, shall do both of the following:

(a) Develop emergency regulations, as it deems necessary, to implement the program established pursuant to this article.

(b) Establish guidelines for the evaluation of the program developed pursuant to this article.

(Added by Stats. 2005, Ch. 236, Sec. 1. Effective September 15, 2005.)






ARTICLE 12 - National School Lunch Act

49570

Each school district, county superintendent of schools, and other public or private entity that participates in programs under the National School Lunch Act, as amended, and as prescribed by Chapter 13 (commencing with Section 1751) of Title 42 of the United States Code, may, if consistent with federal law, offer whole milk, in addition to other kinds of milk, if federal regulations require a lunch eligible for federal cash reimbursement under the act to contain unflavored, fluid lowfat milk, skim milk, or buttermilk.

(Added by Stats. 1980, Ch. 930, Sec. 1.)






ARTICLE 14 - School Nutrition Report

49590

The State Department of Education shall ensure that the nutrition levels of meals served to schoolage children pursuant to the National School Lunch Act be of the highest quality and greatest nutritional value possible.

(Added by Stats. 1997, Ch. 174, Sec. 1. Effective January 1, 1998.)









CHAPTER 10 - Educational Counseling

49600

(a) The governing board of any school district may provide a comprehensive educational counseling program for all pupils enrolled in the schools of the district.

For purposes of this section, “educational counseling” means specialized services provided by a school counselor possessing a valid credential with a specialization in pupil personnel services who is assigned specific times to directly counsel pupils.

(b) Educational counseling shall include, but not be limited to, all of the following:

(1) Academic counseling, in which pupils receive counseling in the following areas:

(A) Establishment and implementation with parental involvement of the pupil’s immediate and long-range educational plans.

(B) Optimizing progress towards achievement of proficiency standards.

(C) Completion of the required curriculum in accordance with the pupil’s needs, abilities, interests, and aptitudes.

(D) Academic planning for access and success in higher education programs including advisement on courses needed for admission to public colleges and universities, standarized admissions tests, and financial aid.

(2) Career and vocational counseling, in which pupils are assisted in doing all of the following:

(A) Planning for the future.

(B) Becoming aware of their career potential.

(C) Developing realistic perceptions of work.

(D) Relating to the work world.

(3) Personal and social counseling, in which pupils receive counseling pertaining to interpersonal relationships for the purpose of promoting the development of their academic abilities, careers and vocations, personalities, and social skills.

(c) Nothing in this section shall be construed as prohibiting persons participating in an organized advisory program approved by the governing board of a school district, and supervised by a school district counselor, from advising pupils pursuant to the organized advisory program.

(d) Notwithstanding any provisions of this section to the contrary, any person who is performing these counseling services pursuant to law authorizing the performance thereof in effect before January 1, 1987, shall be authorized to continue to perform those services on and after that date without compliance with the additional requirements imposed by this section.

(Added by Stats. 1987, Ch. 1452, Sec. 426.)



49601

(a) The State Department of Education shall, no later than December 31, 1986, develop a career guidance model for science and technology for use in school district counseling programs, and shall make the model available to the governing boards of all school districts in this state.

(b) The model shall be designed to provide information for use in career guidance offered to pupils in grades 7 through 12, regarding the potential for employment, educational requirements, and other matters pertaining to careers in the fields of science and technology. The purposes of the model shall be to objectively acquaint pupils with the option of pursuing careers in those fields, and to advise them in a timely manner of the preparation necessary to undertaking those careers.

(c) In developing the model, the State Department of Education shall employ materials and other resources that are available from public and private organizations, to the extent appropriate for the purposes of this section.

(Added by Stats. 1987, Ch. 1452, Sec. 426.)



49602

Any information of a personal nature disclosed by a pupil 12 years of age or older in the process of receiving counseling from a school counselor as specified in Section 49600 is confidential. Any information of a personal nature disclosed to a school counselor by a parent or guardian of a pupil who is 12 years of age or older and who is in the process of receiving counseling from a school counselor as specified in Section 49600 is confidential. The information shall not become part of the pupil record, as defined in subdivision (b) of Section 49061, without the written consent of the person who disclosed the confidential information. The information shall not be revealed, released, discussed, or referred to, except as follows:

(a) Discussion with psychotherapists as defined by Section 1010 of the Evidence Code, other health care providers, or the school nurse, for the sole purpose of referring the pupil for treatment.

(b) Reporting of child abuse or neglect as required by Article 2.5 (commencing with Section 11165) of Chapter 2 of Title 1 of Part 4 of the Penal Code.

(c) Reporting information to the principal or parents of the pupil when the school counselor has reasonable cause to believe that disclosure is necessary to avert a clear and present danger to the health, safety, or welfare of the pupil or the following other persons living in the school community: administrators, teachers, school staff, parents, pupils, and other school community members.

(d) Reporting information to the principal, other persons inside the school, as necessary, the parents of the pupil, and other persons outside the school when the pupil indicates that a crime, involving the likelihood of personal injury or significant or substantial property losses, will be or has been committed.

(e) Reporting information to one or more persons specified in a written waiver after this written waiver of confidence is read and signed by the pupil and preserved in the pupil’s file.

Notwithstanding the provisions of this section, a school counselor shall not disclose information deemed to be confidential pursuant to this section to the parents of the pupil when the school counselor has reasonable cause to believe that the disclosure would result in a clear and present danger to the health, safety, or welfare of the pupil.

Notwithstanding the provisions of this section, a school counselor shall disclose information deemed to be confidential pursuant to this section to law enforcement agencies when ordered to do so by order of a court of law, to aid in the investigation of a crime, or when ordered to testify in any administrative or judicial proceeding.

Nothing in this section shall be deemed to limit access to pupil records as provided in Section 49076.

Nothing in this section shall be deemed to limit the counselor from conferring with other school staff, as appropriate, regarding modification of the pupil’s academic program.

It is the intent of the Legislature that counselors use the privilege of confidentiality under this section to assist the pupil whenever possible to communicate more effectively with parents, school staff, and others.

No person required by this section to keep information discussed during counseling confidential shall incur any civil or criminal liability as a result of keeping that information confidential.

As used in this section, “information of a personal nature” does not include routine objective information related to academic and career counseling.

(Added by Stats. 1987, Ch. 1452, Sec. 426.)



49603

(a) Each school district offering instruction in any of grades 9 to 12, inclusive, that provides on-campus access to employers, shall not prohibit access to the military services.

(b) “Military services,” for purposes of this section, includes the United States Army, the United States Navy, the United States Air Force, the United States Marine Corps, the United States Coast Guard, or any reserve component of those federal forces, the National Guard, the State Military Reserve, and the active militia.

(Added by Stats. 1991, Ch. 666, Sec. 2.)



49604

The Superintendent of Public Instruction shall send a notice to each middle school, junior high school, and high school that encourages each school to provide suicide prevention training to each school counselor at least one time while employed as a counselor, provides information on the availability of the suicide prevention training curriculum developed by the State Department of Education, and informs schools about the suicide prevention training provided by the department and describes how a school might retain those services.

(Added by Stats. 1992, Ch. 545, Sec. 1. Effective January 1, 1993.)






CHAPTER 11 - Interstate Compact on Educational Opportunity for Military Children

49700

The Legislature finds and declares that the purpose of the Interstate Compact on Educational Opportunity for Military Children is to remove barriers to educational success imposed on children of military families due to the frequent moves and deployment of their parents by doing all of the following:

(a) Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of educational records from the previous school district or variations in entrance or age requirements.

(b) Facilitating the pupil placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content, or assessment.

(c) Facilitating the qualification and eligibility of children of military families for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

(d) Facilitating the on-time graduation of children of military families.

(e) Providing for the promulgation and enforcement of administrative rules implementing the provisions of the compact.

(f) Providing for the uniform collection and sharing of information between and among member states, schools, and military families pursuant to the compact.

(g) Promoting coordination between the compact and other compacts affecting military children.

(h) Promoting flexibility and cooperation between the educational system, parents, and the pupil in order to achieve educational success for the pupil.

(Added by Stats. 2009, Ch. 237, Sec. 1. Effective January 1, 2010.)



49700.5

The Legislature of the State of California hereby ratifies the Interstate Compact on Educational Opportunity for Military Children as set forth in Section 49701.

(Added by Stats. 2009, Ch. 237, Sec. 1. Effective January 1, 2010.)



49701

The provisions of the Interstate Compact on Educational Opportunity for Military Children are as follows:

Article I.Purpose

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

(A) Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

(B) Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content, or assessment.

(C) Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

(D) Facilitating the on-time graduation of children of military families.

(E) Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

(F) Providing for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

(G) Promoting coordination between this compact and other compacts affecting military children.

(H) Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

Article II.Definitions

As used in this compact, unless the context clearly requires a different construction:

(A) “Active duty” means: full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Sections 1209 and 1211.

(B) “Children of military families” means: a school-aged child or children, enrolled in Kindergarten through Twelfth (12th) grade, in the household of an active duty member.

(C) “Compact commissioner” means: the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

(D) “Deployment” means: the period one (1) month prior to the service members’ departure from their home station on military orders though six (6) months after return to their home station.

(E) “Educational records” means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including, but not limited to, records encompassing all the material kept in the student’s cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

(F) “Extracurricular activities” means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

(G) “Interstate Commission on Educational Opportunity for Military Children” means: the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

(H) “Local education agency” means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth (12th) grade public educational institutions.

(I) “Member state” means: a state that has enacted this compact.

(J) “Military installation” means: a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

(K) “Non-member state” means: a state that has not enacted this compact.

(L) “Receiving state” means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

(M) “Rule” means: a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

(N) “Sending state” means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

(O) “State” means: a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other U.S. Territory.

(P) “Student” means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth (12th) grade.

(Q) “Transition” means: 1) the formal and physical process of transferring from school to school or 2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

(R) “Uniformed service(s)” means: the U.S. Army, Navy, Air Force, Marine Corps, or Coast Guard, as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration and the U.S. Public Health Services.

(S) “Veteran” means: a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

Article III.Applicability

(A) Except as otherwise provided in Section B, this compact shall apply to the children of:

(1) Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Military Reserve on active duty orders pursuant to 10 U.S.C. Sections 1209 and 1211;

(2) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

(3) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

(B) The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

(C) The provisions of this compact shall not apply to the children of:

(1) Inactive members of the National Guard and Military Reserve;

(2) Members of the uniformed services now retired, except as provided in Section A;

(3) Veterans of the uniformed services, except as provided in Section A; and

(4) Other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

Article IV.Educational Records and Enrollment

(A) Unofficial or “hand-carried” education records – In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission to the extent feasible. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

(B) Official education records/transcripts – Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student’s official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission to the extent practicable in each case.

(C) Immunizations – Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

(D) Kindergarten and First (1st) grade entrance age – Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including Kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on his or her validated level from an accredited school in the sending state.

Article V.Placement and Attendance

(A) Course placement – When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student’s enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered and there is space available, as determined by the school district. Course placement includes, but is not limited to, Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student’s academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

(B) Educational program placement – The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state, provided that the program exists in the school and there is space available, as determined by the school district. Such programs include, but are not limited to: 1) gifted and talented programs; and 2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

(C) Special education services – 1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and 2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing Section 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

(D) Placement flexibility – Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

(E) Absence as related to deployment activities – A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

Article VI.Eligibility

(A) Eligibility for enrollment

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law, shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis, who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

(B) Eligibility for extracurricular participation – State and local education agencies shall facilitate the opportunity for transitioning military children’s inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified and space is available, as determined by the school district.

Article VII.Graduation

In order to facilitate the on-time graduation of children of military families, states and local education agencies shall incorporate the following procedures:

(A) Waiver requirements – Local education agency administrative officials shall use best efforts to waive specific courses required for graduation if similar coursework has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall use best efforts to provide an alternative means of acquiring required coursework so that graduation may occur on time.

(B) Exit exams – States shall accept: 1) exit or end-of-course exams required for graduation from the sending state; or 2) national norm-referenced achievement tests; or 3) alternative testing, in lieu of testing requirements for graduation in the receiving state; or 4) in California, the passage of the exit examination adopted pursuant to Section 60850 is required for the student to graduate if the diploma is to be issued by a California public school, as long as it is a requirement in California. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Section C of this Article shall apply.

(C) Transfers during Senior year – Should a military student transferring at the beginning or during his or her Senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall make best efforts to ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

Article VIII.State Coordination

(A) (1) Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state’s participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

(2) In California, members of the State Council shall include all of the following:

(a) The State Superintendent of Public Instruction or his or her designee.

(b) A school district superintendent or his or her designee from a school district with a high concentration of military children, selected by the State Superintendent of Public Instruction.

(c) A representative from a military installation.

(d) A member of the Senate appointed by the Senate Committee on Rules, or his or her designee, who represents a legislative district with a high concentration of military children.

(e) A member of the Assembly appointed by the Speaker of the Assembly, or his or her designee, who represents a legislative district with a high concentration of military children.

(f) The President of the State Board of Education or his or her designee.

(g) Any other persons appointed by the State Superintendent of Public Instruction.

(B) The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

(C) (1) The compact commissioner responsible for the administration and management of the state’s participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

(2) In California, the State Superintendent of Public Instruction shall appoint the compact commissioner.

(D) The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State Council.

Article IX.Interstate Commission on Educational Opportunity for Military Children

The member states hereby create the “Interstate Commission on Educational Opportunity for Military Children.” The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of one Interstate Commission voting representative from each member state, who shall be that state’s compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex-officio, nonvoting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include, but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact, including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense shall serve as an ex-officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission’s internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission’s participation in a civil action or other legal proceeding.

(H) For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission’s legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) The Interstate Commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) The Interstate Commission shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

Article X.Powers and Duties of the Interstate Commission

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as specifically set forth in Articles IV, V, VI, and VII of this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(E) To establish and maintain offices which shall be located within one or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire, or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications, and to establish the Interstate Commission’s personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training, and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting, and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

Article XI.Organization and Operation of the Interstate Commission

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing “start up” rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson’s absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive Committee, Officers and Personnel

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:

(a) Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

(b) Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

(c) Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission’s executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission’s executive director and employees or Interstate Commission representatives, acting within the scope of such person’s employment or duties for acts, errors, or omissions occurring within such person’s state, may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney’s fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

Article XII.Rulemaking Functions of the Interstate Commission

(A) Rulemaking Authority – The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact, as specifically set forth in Articles IV, V, VI, and VII. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the specific matters set forth in Articles IV, V, VI, and VII of this Act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking Procedure – Rules shall be made pursuant to a rulemaking process that substantially conforms to the “Model State Administrative Procedure Act,” of 1981, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission’s authority.

(D) If a majority of the legislatures of the compacting states rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

Article XIII.Oversight, Enforcement, and Dispute Resolution

(A) Oversight

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact, and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, Technical Assistance, Suspension and Termination – If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice, to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state’s legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney’s fees.

(C) Dispute Resolution

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact or its promulgated rules and bylaws against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney’s fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

Article XIV.Financing of the Interstate Commission

(A) The Interstate Commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Article XV.Member, States, Effective Date and Amendment

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

Article XVI.Withdrawal and Dissolution

(A) Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state’s intent to withdraw within sixty (60) days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of Compact

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

Article XVII.Severability and Construction

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

Article XVIII.Binding Effect of Compact and Other Laws

(A) Other Laws

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states’ laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding Effect of the Compact

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

(Amended by Stats. 2011, Ch. 347, Sec. 23. Effective January 1, 2012.)



49702

Notwithstanding any other provision of law, the Superintendent may accept nonstate funding to offset the cost of the annual assessment required by Section (B) of Article XIV of the Interstate Compact on Educational Opportunity for Military Children. These moneys shall be available, upon appropriation by the Legislature, for that purpose.

(Added by Stats. 2009, Ch. 237, Sec. 1. Effective January 1, 2010.)



49703

The Superintendent may develop procedures for the training of employees of local educational agencies in the implementation of the Interstate Compact on Educational Opportunity for Military Children as part of the process developed pursuant to Article 4.5 (commencing with Section 51250) of Chapter 2 of Part 28.

(Added by Stats. 2009, Ch. 237, Sec. 1. Effective January 1, 2010.)









PART 28 - GENERAL INSTRUCTIONAL PROGRAMS

CHAPTER 1 - Education Program

ARTICLE 1 - Legislative Intent

51000

This chapter may be known as the George Miller, Jr., Education Act of 1968.

(Enacted by Stats. 1976, Ch. 1010.)



51002

The Legislature hereby recognizes that, because of the common needs and interests of the citizens of this state and the nation, there is a need to establish a common state curriculum for the public schools, but that, because of economic, geographic, physical, political and social diversity, there is a need for the development of educational programs at the local level, with the guidance of competent and experienced educators and citizens. Therefore, it is the intent of the Legislature to set broad minimum standards and guidelines for educational programs, and to encourage local districts to develop programs that will best fit the needs and interests of the pupils, pursuant to stated philosophy, goals, and objectives.

(Enacted by Stats. 1976, Ch. 1010.)



51003

It is the intent of the Legislature that explicit, rigorous statewide academic standards be adopted for all pupils enrolled in public schools.

(Added by Stats. 1995, Ch. 274, Sec. 1. Effective January 1, 1996.)



51004

The Legislature hereby recognizes that it is the policy of the people of the State of California to provide an educational opportunity to the end that every pupil leaving school shall have the opportunity to be prepared to enter the world of work; that every pupil who graduates from any state-supported educational institution should have sufficient marketable skills for legitimate remunerative employment; that every qualified and eligible adult citizen shall be afforded an educational opportunity to become suitably employed in some remunerative field of employment; and that these opportunities are a right to be enjoyed without regard to economic status or the characteristics listed in Section 220.

The Legislature further recognizes that all pupils need to be provided with opportunities to explore and make career choices and to seek appropriate instruction and training to support those choices. The Legislature therefore finds that fairs as community resource and youth leadership activities are integral to assisting and guiding pupils in making choices and therefore encourage the further expansion of cooperative activities between schools, youth leadership activities, and community resources. Among community resources of particular significance in providing information on various career opportunities are vocational and occupational exhibits, demonstrations and activities conducted at fairs.

(Amended by Stats. 2007, Ch. 569, Sec. 28. Effective January 1, 2008.)



51005

In order to carry out the intent of Section 51004, the Department of Education shall annually encourage school districts to plan programs and activities which utilize the resources of fairs and youth leadership activities as an integral part of the vocational instructional program and career decisionmaking.

(Enacted by Stats. 1976, Ch. 1010.)



51006

The Legislature finds that the increasing integration of computers and computer technology into our economy has profound implications for our society, and equally important implications for state educational policy.

The Legislature also finds that the methods of distribution of computer resources in the public schools will have a substantial effect upon the state’s ability to meet the economic, political, and social challenges of the new technological era. Without adequate and early exposure to a basic computer education and computer resources, many students may be placed at a significant disadvantage in their opportunities to secure success in academics and the job market in the future. As females compose 51 percent of the student population in the state’s public elementary and secondary schools, and ethnic minorities constitute over one-third of that population, it is imperative that California adopt a policy to ensure equitable access to technological education programs.

(Added by Stats. 1984, Ch. 293, Sec. 1.)



51007

(a) It is the policy of the State of California that all students enrolled in the state’s public elementary and secondary schools, regardless of race, creed, color, national origin, gender, gender identity, gender expression, physical disability, geographic location, or socioeconomic background, shall have equitable access to educational programs designed to strengthen technological skills, including, but not limited to, computer education programs.

(b) It is the intent of the Legislature that state appropriations for educational programs designed to strengthen technological skills, including, but not limited to, computer education programs, shall have the goal of ensuring equitable access to those programs for all students.

(c) It is the intent of the Legislature that this section shall not be construed to preclude funding of programs designed to serve certain categories of students as part of the state’s efforts to target areas of high need.

(Amended by Stats. 2011, Ch. 719, Sec. 8. Effective January 1, 2012.)



51008

The State Board of Education shall ensure that the state curriculum and framework, where appropriate, include instruction on Cesar Chavez and the history of the farm labor movement in the United States, and the role of immigrants, including Filipino Americans, in that movement, and that the state criteria for selecting textbooks include information to guide the selection of textbooks that contain sections that highlight the life and contributions of Cesar Chavez, the history of the farm labor movement in the United States, and the role of immigrants, including Filipino Americans, in that movement.

(Amended by Stats. 2013, Ch. 476, Sec. 2. Effective January 1, 2014.)



51009

The month of May is hereby deemed to be Labor History Month throughout the public schools, and school districts are encouraged to commemorate this month with appropriate educational exercises that make pupils aware of the role the labor movement has played in shaping California and the United States.

(Amended by Stats. 2012, Ch. 584, Sec. 1. Effective January 1, 2013.)






ARTICLE 2 - Definitions

51010

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this part.

(Enacted by Stats. 1976, Ch. 1010.)



51011

“Educational program” means the entire school-sponsored offering for pupils of a district, including in-class and out-of-class activities.

(Enacted by Stats. 1976, Ch. 1010.)



51012

“Common state curriculum” means the basic curriculum which is prescribed by the proper authority for all elementary schools, or all secondary schools, or all elementary and secondary schools.

(Enacted by Stats. 1976, Ch. 1010.)



51013

“Curriculum” means the courses of study, courses, subjects, classes and organized group activities provided by a school.

(Enacted by Stats. 1976, Ch. 1010.)



51014

“Course of study” means the planned content of a series of classes, courses, subjects, studies, or related activities.

(Enacted by Stats. 1976, Ch. 1010.)



51015

“Course” means an instructional unit of an area or field of organized knowledge, usually provided on a semester, year, or prescribed length-of-time basis.

(Enacted by Stats. 1976, Ch. 1010.)



51016

“Class” means an organized group of pupils within a school who are pursuing a particular course, subject or activity.

(Enacted by Stats. 1976, Ch. 1010.)



51017

“Governing board” means that board of education or governing board of any county, city and county, city, or district which has the duty to prescribe the course of study for the schools of the county, city and county, city, or district.

(Enacted by Stats. 1976, Ch. 1010.)



51018

“State board” means the State Board of Education.

(Enacted by Stats. 1976, Ch. 1010.)



51019

“Philosophy” means a composite statement of the relationship between the individual and society based upon beliefs, concepts, and attitudes from which the goals and objectives of the district are derived.

(Enacted by Stats. 1976, Ch. 1010.)



51020

“Goal” means a statement of broad direction or intent which is general and timeless and is not concerned with a particular achievement within a specified time period.

(Enacted by Stats. 1976, Ch. 1010.)



51021

“Objective” means a devised accomplishment that can be verified within a given time and under specifiable conditions which, if attained, advances the system toward a corresponding goal.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Role of Local Agency

51040

The governing board of every school district shall prepare and shall keep on file for public inspection the courses of study prescribed for the schools under its jurisdiction.

(Enacted by Stats. 1976, Ch. 1010.)



51041

The governing board of every school district shall evaluate its educational program, and shall make such revisions as it deems necessary. Any revised educational program shall conform to the requirements of this division.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Enforcement of Courses of Study

51050

The governing board of every school district shall enforce in its schools the courses of study and the use of textbooks and other instructional materials prescribed and adopted by the proper authority.

(Enacted by Stats. 1976, Ch. 1010.)



51053

The course of study for preschool, kindergarten, grades 1 through 6, and grades 7 and 8 of those elementary districts maintaining grades 7 and 8, shall be prescribed and enforced by the governing board. The governing board of any school district may cooperate with the county board of education and the county superintendent of schools in the development of the courses of study required by this section.

The development of any course of study by a school district governing board which involves the cooperation of the county board of education and the county superintendent of schools is a proper charge against whatever funds the county superintendent of schools may have for this purpose.

(Enacted by Stats. 1976, Ch. 1010.)



51054

Except as provided in Section 51053, the course of study for grades 7 through 12 shall be prepared under the direction of the governing board having control thereof and shall be subject to approval as may be required by the state board.

(Enacted by Stats. 1976, Ch. 1010.)



51055

Courses for continuation high schools shall be prepared under the direction of the governing board having control thereof. Insofar as possible courses shall meet the high school requirements set forth in Sections 51220 and 51222.

(Enacted by Stats. 1976, Ch. 1010.)



51056

A course of study for each adult school shall be prepared under the direction of the governing board of the district maintaining the adult school and shall be subject to approval of the Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)



51057

Upon request of the governing board of any school district, the State Board of Education may, for a number of years to be specified by the board, grant the district exemption from one or more of the course of study requirements set forth in this division. The exemption may be renewed. Such exemption may be granted only if the board deems that the request made is an essential part of a planned experimental curriculum project which the board determines will adequately fit the educational needs and interests of the pupils.

The request for exemption shall include all of the following elements:

(a) Rationale for the planned experimental curriculum project.

(b) Objectives of the planned experimental curriculum project.

(c) Plans for the administration and conduct of the planned experimental curriculum project, including the use of personnel, facilities, time, techniques, and activities.

(d) Plans for testing and evaluation of the planned experimental curriculum project.

(e) Plans for necessary revisions, if any, of the planned experimental curriculum project.

(f) Plans for reporting to the State Board of Education on the planned experimental curriculum project.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 1.5 - Parental Involvement

ARTICLE 1 - General Provisions

51100

The Legislature finds and declares all of the following:

(a) It is essential to our democratic form of government that parents and guardians of schoolage children attending public schools and other citizens participate in improving public education institutions. Specifically, involving parents and guardians of pupils in the education process is fundamental to a healthy system of public education.

(b) Research has shown conclusively that early and sustained family involvement at home and at school in the education of children results both in improved pupil achievement and in schools that are successful at educating all children, while enabling them to achieve high levels of performance.

(c) All participants in the education process benefit when schools genuinely welcome, encourage, and guide families into establishing equal partnerships with schools to support pupil learning.

(d) Family and school collaborative efforts are most effective when they involve parents and guardians in a variety of roles at all grade levels, from preschool through high school.

(Added by Stats. 1998, Ch. 864, Sec. 2. Effective January 1, 1999.)



51101

(a) Except as provided in subdivision (d), the parents and guardians of pupils enrolled in public schools have the right and should have the opportunity, as mutually supportive and respectful partners in the education of their children within the public schools, to be informed by the school, and to participate in the education of their children, as follows:

(1) Within a reasonable period of time following making the request, to observe the classroom or classrooms in which their child is enrolled or for the purpose of selecting the school in which their child will be enrolled in accordance with the requirements of any intradistrict or interdistrict pupil attendance policies or programs.

(2) Within a reasonable time of their request, to meet with their child’s teacher or teachers and the principal of the school in which their child is enrolled.

(3) To volunteer their time and resources for the improvement of school facilities and school programs under the supervision of district employees, including, but not limited to, providing assistance in the classroom with the approval, and under the direct supervision, of the teacher. Although volunteer parents may assist with instruction, primary instructional responsibility shall remain with the teacher.

(4) To be notified on a timely basis if their child is absent from school without permission.

(5) To receive the results of their child’s performance on standardized tests and statewide tests and information on the performance of the school that their child attends on standardized statewide tests.

(6) To request a particular school for their child, and to receive a response from the school district. This paragraph does not obligate the school district to grant the parent’s request.

(7) To have a school environment for their child that is safe and supportive of learning.

(8) To examine the curriculum materials of the class or classes in which their child is enrolled.

(9) To be informed of their child’s progress in school and of the appropriate school personnel whom they should contact if problems arise with their child.

(10) To have access to the school records of their child.

(11) To receive information concerning the academic performance standards, proficiencies, or skills their child is expected to accomplish.

(12) To be informed in advance about school rules, including disciplinary rules and procedures in accordance with Section 48980, attendance policies, dress codes, and procedures for visiting the school.

(13) To receive information about any psychological testing the school does involving their child and to deny permission to give the test.

(14) To participate as a member of a parent advisory committee, schoolsite council, or site-based management leadership team, in accordance with any rules and regulations governing membership in these organizations. In order to facilitate parental participation, schoolsite councils are encouraged to schedule a biannual open forum for the purpose of informing parents about current school issues and activities and answering parents’ questions. The meetings should be scheduled on weekends, and prior notice should be provided to parents.

(15) To question anything in their child’s record that the parent feels is inaccurate or misleading or is an invasion of privacy and to receive a response from the school.

(16) To be notified, as early in the school year as practicable pursuant to Section 48070.5, if their child is identified as being at risk of retention and of their right to consult with school personnel responsible for a decision to promote or retain their child and to appeal a decision to retain or promote their child.

(b) In addition to the rights described in subdivision (a), parents and guardians of pupils, including those parents and guardians whose primary language is not English, shall have the opportunity to work together in a mutually supportive and respectful partnership with schools, and to help their children succeed in school. Each governing board of a school district shall develop jointly with parents and guardians, and shall adopt, a policy that outlines the manner in which parents or guardians of pupils, school staff, and pupils may share the responsibility for continuing the intellectual, physical, emotional, and social development and well-being of pupils at each schoolsite. The policy shall include, but is not necessarily limited to, the following:

(1) The means by which the school and parents or guardians of pupils may help pupils to achieve academic and other standards of the school.

(2) A description of the school’s responsibility to provide a high quality curriculum and instructional program in a supportive and effective learning environment that enables all pupils to meet the academic expectations of the school.

(3) The manner in which the parents and guardians of pupils may support the learning environment of their children, including, but not limited to, the following:

(A) Monitoring attendance of their children.

(B) Ensuring that homework is completed and turned in on a timely basis.

(C) Participation of the children in extracurricular activities.

(D) Monitoring and regulating the television viewed by their children.

(E) Working with their children at home in learning activities that extend learning in the classroom.

(F) Volunteering in their children’s classrooms, or for other activities at the school.

(G) Participating, as appropriate, in decisions relating to the education of their own child or the total school program.

(c) All schools that participate in the High Priority Schools Grant Program established pursuant to Article 3.5 (commencing with Section 52055.600) of Chapter 6.1 of Part 28 and that maintain kindergarten or any of grades 1 to 5, inclusive, shall jointly develop with parents or guardians for all children enrolled at that schoolsite, a school-parent compact pursuant to Section 6319 of Title 20 of the United States Code.

(d) This section does not authorize a school to inform a parent or guardian, as provided in this section, or to permit participation by a parent or guardian in the education of a child, if it conflicts with a valid restraining order, protective order, or order for custody or visitation issued by a court of competent jurisdiction.

(Amended by Stats. 2004, Ch. 896, Sec. 46. Effective September 29, 2004.)



51101.1

(a) A parent or guardian’s lack of English fluency does not preclude a parent or guardian from exercising the rights guaranteed under this chapter. A school district shall take all reasonable steps to ensure that all parents and guardians of pupils who speak a language other than English are properly notified in English and in their home language, pursuant to Section 48985, of the rights and opportunities available to them pursuant to this section.

(b) Parents and guardians of English learners are entitled to participate in the education of their children pursuant to Section 51101 and as follows:

(1) To receive, pursuant to paragraph (5) of subdivision (a) of Section 51101, the results of their child’s performance on standardized tests, including the English language development test.

(2) To be given any required written notification, under any applicable law, in English and the pupil’s home language pursuant to Section 48985.

(3) To participate in school and district advisory bodies in accordance with federal and state laws and regulations.

(4) To support their children’s advancement toward literacy. School personnel shall encourage parents and guardians of English learners to support their child’s progress toward literacy both in English and, to the extent possible, in the child’s home language. School districts are encouraged to make available, to the extent possible, surplus or undistributed instructional materials to parents and guardians, pursuant to subdivision (d) of Section 60510, in order to facilitate parental involvement in their children’s education.

(5) To be informed, pursuant to Sections 33126 and 48985, about statewide and local academic standards, testing programs, accountability measures, and school improvement efforts.

(c) A school with a substantial number of pupils with a home language other than English is encouraged to establish parent centers with personnel who can communicate with the parents and guardians of these children to encourage understanding of and participation in the educational programs in which their children are enrolled.

(Amended by Stats. 2004, Ch. 896, Sec. 47. Effective September 29, 2004.)



51102

Upon approval of the materials by the State Board of Education, the State Department of Education shall make materials available that describe a comprehensive partnership at a schoolsite that involves parents and guardians of pupils in the public schools of California in the education of their children in a variety of roles at all grade levels on or before December 31, 1999. The materials shall include information about the possible roles of each teacher, principal, parent or guardian, and other school personnel in fostering and participating in parent involvement activities and programs. The materials shall also include a statement that the right of parents and guardians to participate in parent activities and programs shall only apply to the extent that the participation does not conflict with a valid restraining order, protective order, or order for custody or visitation issued by a court of competent jurisdiction.

(Added by Stats. 1998, Ch. 864, Sec. 2. Effective January 1, 1999.)






ARTICLE 2 - Nell Soto Parent/Teacher Involvement Program

51120

(a) The Legislature finds and declares that a critical dimension of effective schooling is parental involvement. Research indicates that parental involvement in a child’s education improves pupil achievement. The Legislature further finds and declares that school districts and schools, in collaboration with parents, teachers, pupils, and administrators, by establishing and developing proper efforts that enhance parental involvement, are taking a pivotal step in encouraging pupil success.

(b) It is the intent of the Legislature in enacting this article to encourage and enhance pupil achievement through parental involvement in education.

(Added by Stats. 1999, Ch. 78, Sec. 39. Effective July 7, 1999.)



51121

(a) The Nell Soto Parent/Teacher Involvement Program is hereby established for the purpose of providing grant awards to schools in which a majority of teachers and parents agree to strengthen the communication between schools and parents as a means of improving pupil academic achievement.

(b) Any school district or charter school that maintains kindergarten or any of grades 1 to 12, inclusive, the California School for the Deaf, or the California School for the Blind may operate a parent/teacher involvement program at any schoolsite that meets each of the requirements set forth in subdivision (c).

(c) The program shall include all of the following elements:

(1) At least 50 percent of the teachers employed at the schoolsite voluntarily agree to participate in either periodic visits to the homes of their pupils or in community meetings that are held at times and locations that are convenient to parents.

(2) At least 50 percent of the parents or guardians of pupils enrolled at the schoolsite have voluntarily signed a parent/teacher/pupil compact in which parents agree to participate in periodic home visits or community meetings. The compact shall also encompass the elements of the parent involvement policy adopted by the State Board of Education on September 9, 1994.

(3) A teacher or teaching paraprofessional who participates in the program shall receive training in strategies for communicating effectively with parents and in conducting periodic home visits or community meetings. These strategies may include providing parents with guidance in how to reinforce educational objectives with their children at home.

(4) Teachers and teaching paraprofessionals shall be compensated for their participation in home visits or community meetings at an hourly rate comparable to their regular base salary.

(5) A certification that participating teachers or participating teachers paired with teaching paraprofessionals will conduct home visits to a substantial percentage of the enrolled pupils whose parents or guardians have voluntarily signed a parent/teacher/pupil compact at least once annually or that, in the case of high schools or middle schools that participate in the program, will hold at least monthly community-based meetings at various sites located throughout the attendance area of the high school or middle school.

(d) For purposes of this article, “teaching paraprofessional” has the same meaning as in Section 44392.

(e) For purposes of this section, “community meetings” are periodic public meetings held by participating schools for the purpose of strengthening communication between the schools and parents for the improvement of pupil academic achievement.

(Amended by Stats. 2002, Ch. 25, Sec. 1. Effective April 17, 2002.)



51122

(a) The Superintendent of Public Instruction shall allocate funds to school districts and charter schools that have certified to the superintendent that they satisfy the conditions of subdivision (c) of Section 51121. A qualifying school with a pupil enrollment of fewer than 500 pupils shall receive a grant of up to fifteen thousand dollars ($15,000). A qualifying school with a pupil enrollment of 500 to 799 pupils, inclusive, shall receive a grant of twenty thousand dollars ($20,000). A qualifying school with a pupil enrollment of 800 to 1,499 pupils, inclusive, shall receive a grant of thirty thousand dollars ($30,000). A qualifying school with a pupil enrollment of 1,500 or more pupils shall receive a grant of thirty-five thousand dollars ($35,000).

(b) The funds received pursuant to this article may be used to compensate teachers and teaching paraprofessionals, to provide training to teachers and teaching paraprofessionals, and to defray other costs associated with the implementation of the Nell Soto Parent/Teacher Involvement Program. A qualifying school shall be funded in the order of receipt of an approval certification until all funds available for the program have been apportioned.

(c) The total amount of the grants allocated pursuant to this section may not exceed the total amount appropriated for the purposes of this section.

(d) The Superintendent of Public Instruction shall allocate funding appropriated for this program to the California School for the Deaf, the California School for the Blind, and schools ranked in the bottom five deciles on the Academic Performance Index and shall give funding priority to the California School for the Deaf, the California School for the Blind, and schools ranked in the lowest two deciles.

(1) For the first year of participation in the program, a school is eligible to receive a full grant award as listed in subdivision (a).

(2) For the second year of participation in the program, a school is eligible to receive a grant award not greater than three-fourths of the appropriate amount listed in subdivision (a) and shall provide, from local funds, one-fourth of the appropriate amount listed in subdivision (a).

(3) For the third year of participation in the program, a school is eligible to receive a grant award not greater than one-half of the appropriate amount listed in subdivision (a) and shall match state funding with the same amount of local funds.

(4) A school is eligible for no more than three grant awards. A school that received a grant during the 2000–01 school year shall be considered to have completed a first year of participation in the program and is eligible to apply as a second year school.

(e) Priority for home visits shall be given to low-performing pupils.

(f) Schools may be eligible for funding pursuant to this article for each year from funds appropriated therefor in the annual Budget Act or in another enactment.

(g) The Superintendent of Public Instruction may use up to seventy-five thousand dollars ($75,000), to the extent funds are appropriated in the annual Budget Act or other enactment for purposes of the Nell Soto Parent/Teacher Involvement Program, to administer the program.

(Amended by Stats. 2003, Ch. 62, Sec. 57. Effective January 1, 2004.)



51123

Nothing in this article shall be construed to supersede any valid restraining order, protective order, or order for custody or visitation issued by a court of competent jurisdiction.

(Added by Stats. 1999, Ch. 734, Sec. 6. Effective January 1, 2000.)



51124

The Superintendent of Public Instruction shall evaluate the program established pursuant to this article regarding the impact of the program on improving academic achievement and increasing the involvement of parents in their children’s education. The sum of seventy-five thousand dollars ($75,000) from the appropriation made for the program established pursuant to this article for the 2001–02 fiscal year may be used by the Superintendent of Public Instruction for this evaluation. This evaluation shall be completed on or before January 1, 2003.

(Added by Stats. 2002, Ch. 25, Sec. 3. Effective April 17, 2002.)






ARTICLE 3 - Teresa P. Hughes Family-School Partnership Award and Grant Program

51130

This article shall be known, and may be cited, as the Teresa P. Hughes Family-School Partnership Award and Grant Program and shall be administered by the State Department of Education.

(Added by Stats. 1999, Ch. 734, Sec. 7. Effective January 1, 2000.)



51131

As used in this article, “parent” means the natural, adoptive, or foster parent of a pupil, a surrogate parent, a family member acting on behalf of the parent, or any person having legal authority to make educational decisions on behalf of a pupil.

(Added by Stats. 1999, Ch. 734, Sec. 7. Effective January 1, 2000.)



51133

(a) The Superintendent of Public Instruction shall award nonmonetary Teresa P. Hughes Family-School Partnership Awards pursuant to this article to school districts and county offices of education for schools that operate outstanding family-school partnership programs.

(b) Nonmonetary awards made pursuant to this section shall be based upon the degree of parent participation and an assessment of any combination of the following types of parental participation:

(1) The membership or other participation in a functioning schoolsite council or other parent organization.

(2) The regular volunteer assistance provided in school activities both in the classroom and outside of the classroom.

(3) The participation in signed compacts or other educational plans with the teachers.

(4) The attendance at school functions that parents or families are invited to attend.

(5) The participation in parent training and education programs established or conducted by the school.

(6) The progress made over time toward increasing parental participation.

(7) The number of home visits by school personnel.

(8) The degree to which the outreach program emphasizes the importance of including parents of all pupils within its efforts to enhance parent participation.

(c) Nonmonetary awards made pursuant to this section shall be in the form of a plaque or sign.

(Added by Stats. 1999, Ch. 734, Sec. 7. Effective January 1, 2000.)






ARTICLE 4 - Tom Hayden Community-Based Parent Involvement Grant Program

51140

The Tom Hayden Community-Based Parent Involvement Grant Program is hereby established, whereby state funds appropriated for purposes of the program shall be directed to nonprofit community-based organizations through a grant program administered by the State Department of Education. The state funds shall be allocated to school districts for the purpose of contracting with nonprofit community-based organizations to offer training courses for parents and guardians of schoolage children to enhance parent and guardian involvement in the education of their children in the public schools.

(Added by Stats. 1999, Ch. 734, Sec. 8. Effective January 1, 2000.)



51141

The State Department of Education shall select, through a competitive process, the school districts that shall be awarded training grants under this article. At least 70 percent of the available funding shall be granted to school districts that contract with nonprofit community-based organizations that demonstrate each of the following:

(a) Ability to recruit and retain parent populations with traditionally low participation rates, including, but not limited to, immigrant and low-income parents.

(b) Ability to conduct parent training in various languages to meet the specific cultural and linguistic needs of the school communities to be served.

(c) Experience in collaborating with school districts, individual schools, local agencies, and community educational resources in implementing parent involvement programs.

(d) Ability to retain a high percentage of parent participants in their training course.

(Added by Stats. 1999, Ch. 734, Sec. 8. Effective January 1, 2000.)



51142

(a) A parent involvement training course offered pursuant to this article shall include training on school governance and how parents and guardians can effectively participate in the decisionmaking process at the school and school district level. In addition, the training course shall include at least six of the following subject areas:

(1) Home-school collaboration, including educational compacts.

(2) Child development.

(3) Child motivational skills.

(4) Developing study habits.

(5) Parent-teacher conferencing.

(6) Gang, violence, and drug prevention in the school.

(7) College preparation.

(8) Children’s health and nutrition.

(9) Parenting.

(b) A school district that receives a grant pursuant to this article may provide ways to involve schoolage children in the training courses and may encourage parents to involve their schoolage children in the courses.

(c) When developing a training course for a particular school community, a school district receiving a grant pursuant to this article shall solicit the input and participation of parents and guardians from that school community to ensure that the course offered for that school community is aligned to the needs of those parents and guardians.

(Added by Stats. 1999, Ch. 734, Sec. 8. Effective January 1, 2000.)



51143

The amount of grant funding available pursuant to this article shall be determined by the State Department of Education but shall not exceed forty thousand dollars ($40,000) per schoolsite.

(Added by Stats. 1999, Ch. 734, Sec. 8. Effective January 1, 2000.)









CHAPTER 2 - Required Courses of Study

ARTICLE 1 - General Provisions

51200

Except as otherwise provided, the provisions contained in this chapter are the requirements for courses of study in grades 1 through 12.

(Enacted by Stats. 1976, Ch. 1010.)



51202

The adopted course of study shall provide instruction at the appropriate elementary and secondary grade levels and subject areas in personal and public safety and accident prevention, including emergency first aid instruction, instruction in hemorrhage control, treatment for poisoning, resuscitation techniques, and cardiopulmonary resuscitation when appropriate equipment is available; fire prevention; the protection and conservation of resources, including the necessity for the protection of our environment; and health, including venereal disease and the effects of alcohol, narcotics, drugs, and tobacco upon the human body. The health instruction may include prenatal care for pregnant women and violence as a public health issue.

(Amended by Stats. 1992, Ch. 1065, Sec. 2. Effective January 1, 1993.)



51203

Instruction upon the nature of alcohol, narcotics, restricted dangerous drugs as defined in Section 11032 of the Health and Safety Code, and other dangerous substances and their effects upon the human system as determined by science shall be included in the curriculum of all elementary and secondary schools. Instruction on the effects of alcohol, narcotics, restricted dangerous drugs as defined in Section 11032 of the Health and Safety Code, and other dangerous substances upon prenatal development as determined by science shall be included in the curriculum of all secondary schools. The governing board of the district shall adopt regulations specifying the grade or grades and the course or courses in which the instruction with respect to alcohol, narcotics, restricted dangerous drugs as defined in Section 11032 of the Health and Safety Code, and other dangerous substances shall be included. All persons responsible for the preparation or enforcement of courses of study shall provide for instruction on the subjects of alcohol, narcotics, restricted dangerous drugs as defined in Section 11032 of the Health and Safety Code, and other dangerous substances.

(Amended by Stats. 1990, Ch. 540, Sec. 1.)



51204

Any course of study adopted pursuant to this division shall be designed to fit the needs of the pupils for which the course of study is prescribed.

(Enacted by Stats. 1976, Ch. 1010.)



51204.5

Instruction in social sciences shall include the early history of California and a study of the role and contributions of both men and women, Native Americans, African Americans, Mexican Americans, Asian Americans, Pacific Islanders, European Americans, lesbian, gay, bisexual, and transgender Americans, persons with disabilities, and members of other ethnic and cultural groups, to the economic, political, and social development of California and the United States of America, with particular emphasis on portraying the role of these groups in contemporary society.

(Amended by Stats. 2011, Ch. 81, Sec. 1. Effective January 1, 2012.)



51205

Pupils enrolled in a year-round school pursuant to Part 22 (commencing with Section 37000) shall have access, as necessary, to an equal educational opportunity as provided during summer school to pupils enrolled in regular school year programs.

(Added by Stats. 1980, Ch. 1334, Sec. 2.)



51206

The Legislature hereby finds and declares that the physical fitness and motor development of children in the public elementary schools is of equal importance to that of other elements of the curriculum.

The Legislature further finds that, in order to improve the level of physical education in the elementary grades, the Superintendent of Public Instruction shall, through the regular budget process, employ an elementary physical education specialist to develop model curriculum standards in physical education for grades 1 to 8, inclusive, provide technical assistance to teachers, and assist school districts in the development of their physical education programs.

(Added by Stats. 1985, Ch. 1590, Sec. 1.)






ARTICLE 2 - Course of Study, Grades 1 to 6

51210

The adopted course of study for grades 1 to 6, inclusive, shall include instruction, beginning in grade 1 and continuing through grade 6, in the following areas of study:

(a) English, including knowledge of, and appreciation for literature and the language, as well as the skills of speaking, reading, listening, spelling, handwriting, and composition.

(b) Mathematics, including concepts, operational skills, and problem solving.

(c) Social sciences, drawing upon the disciplines of anthropology, economics, geography, history, political science, psychology, and sociology, designed to fit the maturity of the pupils. Instruction shall provide a foundation for understanding the history, resources, development, and government of California and the United States of America; the development of the American economic system including the role of the entrepreneur and labor; the relations of persons to their human and natural environment; eastern and western cultures and civilizations; contemporary issues; and the wise use of natural resources.

(d) Science, including the biological and physical aspects, with emphasis on the processes of experimental inquiry and on the place of humans in ecological systems.

(e) Visual and performing arts, including instruction in the subjects of dance, music, theatre, and visual arts, aimed at the development of aesthetic appreciation and the skills of creative expression.

(f) Health, including instruction in the principles and practices of individual, family, and community health.

(g) Physical education, with emphasis upon the physical activities for the pupils that may be conducive to health and vigor of body and mind, for a total period of time of not less than 200 minutes each 10 schooldays, exclusive of recesses and the lunch period.

(h) Other studies that may be prescribed by the governing board.

(Amended by Stats. 2001, Ch. 734, Sec. 30. Effective October 11, 2001.)



51210.1

(a) (1) The Legislature finds and declares all of the following:

(A) The Education Code currently mandates 200 minutes of physical education every 10 schooldays for pupils in elementary school. Recent studies have shown that the vast majority of children and youth are not physically fit.

(B) According to a March 1997 report by the Centers for Disease Control, the percentage of children and adolescents who are overweight has more than doubled in the last 30 years. Most of this increase occurred within the last 10 years.

(C) Nearly 40 percent of children of ages five to eight years have health conditions that significantly increase their risk of early heart disease.

(D) Some 70 percent of girls, and 40 percent of boys, who are from 6 to 12 years of age do not have enough muscle strength to do more than one pullup.

(E) Most children lead inactive lives. On the average, first through fourth graders spend two hours watching television on schooldays and spend close to three and one-half hours watching television on weekend days.

(2) It is, therefore, the intent of the Legislature that all children shall have access to a high-quality, comprehensive, and developmentally appropriate physical education program on a regular basis.

(b) (1) Each school district selected by the Superintendent of Public Instruction pursuant to paragraph (2) shall report to the Superintendent of Public Instruction in the Coordinated Compliance Review as to the extent of its compliance with subdivision (g) of Section 51210 for grades 1 to 6, inclusive, during that school year.

(2) The Superintendent of Public Instruction shall select not less than 10 percent of the school districts of the state to report compliance with the provisions set forth in paragraph (1). The school districts selected shall provide a random and accurate sampling of the state as a whole.

(c) For purposes of determining compliance with paragraphs (1) and (2) of subdivision (b), the Superintendent of Public Instruction shall not count the time spent in recesses and the lunch period.

(d) A school district that fails to comply with the existing statutory requirements shall issue a corrective action plan to the State Department of Education in accordance with the Coordinated Compliance Review process.

(e) This section shall not be applicable to high schools.

(Added by renumbering Section 51223.1 by Stats. 2002, Ch. 943, Sec. 4. Effective January 1, 2003.)



51210.2

(a) The Legislature hereby finds and declares that the physical fitness and motor development of children in the public elementary schools is of equal importance to that of other elements of the curriculum.

(b) It is, therefore, the intent of the Legislature to encourage each school district maintaining an elementary school composed of any of grades 1 to 6, inclusive, to do one of the following:

(1) Employ a credentialed physical education teacher to provide instruction in physical education for each class of grades 1 to 6, inclusive, within any elementary school in the district for a total period of time of not less than 200 minutes each 10 schooldays, exclusive of recesses and the lunch period.

(2) Provide each teacher providing instruction in physical education to any of grades 1 to 6, inclusive, within any elementary school in the district with yearly theoretical practical training in developmental physical education, as set forth in the Physical Education Framework adopted by the State Department of Education pursuant to Section 33350, except that any teacher who has successfully completed one college level course in elementary physical education shall not be subject to this paragraph.

(Added by Stats. 2002, Ch. 943, Sec. 2. Effective January 1, 2003.)



51210.3

(a) The governing board of a school district may designate a credentialed teacher at each elementary school as a science coach, or provide staff development to teachers, in order to accomplish the objectives described in subdivision (b), as determined by the governing board.

(b) The designated teacher shall do all of the following:

(1) Develop, coordinate, and provide instruction in a science curriculum that incorporates experimentation. The curriculum shall be aligned to the California standards for investigation and experimentation, and be designed to develop all of the following:

(A) Understanding of basic scientific facts and principles.

(B) Mathematics skills.

(C) Reading comprehension.

(D) Analytical and intellectual skills required to pose and answer questions.

(2) Act as a coach for other teachers at the school in the provision of a science curriculum based on experimentation.

(c) This section does not preclude the assignment of duties to a science coach that are not listed in subdivision (b) and relate to developing, coordinating, and providing instruction in a science curriculum that incorporates experimentation.

(Added by Stats. 2006, Ch. 549, Sec. 1. Effective January 1, 2007.)



51210.4

The State Department of Education shall incorporate nutrition education curriculum content into the health curriculum framework at its next revision. This curriculum shall focus on pupils’ eating behaviors, be based on theories and methods proven effective by published research. Nutrition education shall be designed to help pupils learn all of the following:

(a) Nutritional knowledge, including but not limited to, the benefits of healthy eating, essential nutrients, nutritional deficiencies, principles of healthy weight management, the use and misuse of dietary supplements, and safe food preparation, handling, and storage.

(b) Nutrition-related skills, including, but not limited to, planning a healthy meal, understanding and using food labels, and critically evaluating nutrition information, misinformation, and commercial food advertising.

(c) How to assess their own personal eating habits, set goals for improvement, and achieve those goals by using the Food Guide Pyramid, Dietary Guidelines for Americans, Nutrition Fact Labels, and the Physical Activity Pyramid.

(Added by Stats. 2002, Ch. 1163, Sec. 3. Effective January 1, 2003.)



51210.5

The instruction in all areas of study specified in subdivisions (a) to (g), inclusive, of Section 51210 as deemed appropriate by the governing board and consistent with the adopted course of study for each subject area, may include grade-level appropriate instruction on violence awareness and prevention, which may include personal testimony in the form of oral or video histories that illustrate the economic and cultural effects of violence within a city, the state, and the country.

(Added by Stats. 2013, Ch. 497, Sec. 1. Effective January 1, 2014.)



51210.8

(a) On or before March 1, 2008, based on recommendations of the Superintendent, the State Board of Education shall adopt content standards in the curriculum area of health education.

(b) The content standards shall provide a framework for instruction that a school may offer in the curriculum area of health education. This section does not require a school to follow the content standards.

(c) The content standards described in subdivision (a) shall only be developed if sufficient funds from any source are made available for that purpose, including state, federal, or private sources.

(Added by Stats. 2005, Ch. 645, Sec. 2. Effective January 1, 2006.)



51212

It is the intent and purpose of the Legislature to encourage the establishment of programs of instruction in foreign language, with instruction beginning as early as feasible for each school district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Courses of Study, Grades 7 to 12

51220

The adopted course of study for grades 7 to 12, inclusive, shall offer courses in the following areas of study:

(a) English, including knowledge of and appreciation for literature, language, and composition, and the skills of reading, listening, and speaking.

(b) (1) Social sciences, drawing upon the disciplines of anthropology, economics, geography, history, political science, psychology, and sociology, designed to fit the maturity of the pupils. Instruction shall provide a foundation for understanding the history, resources, development, and government of California and the United States of America; instruction in our American legal system, the operation of the juvenile and adult criminal justice systems, and the rights and duties of citizens under the criminal and civil law and the State and Federal Constitutions; the development of the American economic system, including the role of the entrepreneur and labor; the relations of persons to their human and natural environment; eastern and western cultures and civilizations; human rights issues, with particular attention to the study of the inhumanity of genocide, slavery, and the Holocaust, and contemporary issues.

(2) For purposes of this subdivision, genocide may include the Armenian Genocide. The “Armenian Genocide” means the torture, starvation, and murder of 1,500,000 Armenians, which included death marches into the Syrian desert, by the rulers of the Ottoman Turkish Empire and the exile of more than 500,000 innocent people during the period from 1915 to 1923, inclusive.

(c) Foreign language or languages, beginning not later than grade 7, designed to develop a facility for understanding, speaking, reading, and writing the particular language.

(d) Physical education, with emphasis given to physical activities that are conducive to health and to vigor of body and mind, as required by Section 51222.

(e) Science, including the physical and biological aspects, with emphasis on basic concepts, theories, and processes of scientific investigation and on the place of humans in ecological systems, and with appropriate applications of the interrelation and interdependence of the sciences.

(f) Mathematics, including instruction designed to develop mathematical understandings, operational skills, and insight into problem-solving procedures.

(g) Visual and performing arts, including dance, music, theater, and visual arts, with emphasis upon development of aesthetic appreciation and the skills of creative expression.

(h) Applied arts, including instruction in the areas of consumer and homemaking education, industrial arts, general business education, or general agriculture.

(i) Career technical education designed and conducted for the purpose of preparing youth for gainful employment in the occupations and in the numbers that are appropriate to the personnel needs of the state and the community served and relevant to the career desires and needs of the pupils.

(j) Automobile driver education, designed to develop a knowledge of the provisions of the Vehicle Code and other laws of this state relating to the operation of motor vehicles, a proper acceptance of personal responsibility in traffic, a true appreciation of the causes, seriousness, and consequences of traffic accidents, and to develop the knowledge and attitudes necessary for the safe operation of motor vehicles. A course in automobile driver education shall include education in the safe operation of motorcycles.

(k) Other studies as may be prescribed by the governing board.

(Amended by Stats. 2014, Ch. 414, Sec. 2. Effective January 1, 2015.)



51220.1

In addition to the requirements specified in subdivision (j) of Section 51220, automobile driver education shall be designed to develop a knowledge of the dangers involved in consuming alcohol or drugs in connection with the operation of a motor vehicle.

(Added by Stats. 1985, Ch. 1455, Sec. 2.)



51220.2

(a) For purposes of subdivision (b) of Section 51220, “instruction in our American legal system, the operation of the juvenile and adult criminal justice systems, and the rights and duties of citizens under the criminal and civil law and the State and Federal Constitutions” may include participation in a teen court or peer court program as described in subdivision (b).

(b) A teen court or peer court program shall include each of the following components:

(1) Adjudicates nonviolent misdemeanor offenses committed by pupils in which both the defendant and the defendant’s parents agree to participate in the teen court or peer court proceedings and agree to abide by the teen court’s or peer court’s ruling.

(2) Uses other pupils as jurors, district attorney, counsel for the defense, bailiff, and court clerk.

(3) Operates in cooperation with the court, probation department, district attorney, and public defender.

(Added by Stats. 1994, Ch. 607, Sec. 1. Effective January 1, 1995.)



51220.3

The instruction in all areas of study specified in subdivisions (a) to (j), inclusive, of Section 51220 as deemed appropriate by the governing board and consistent with the adopted course of study for each subject area, may include grade-level appropriate instruction on violence awareness and prevention, which may include personal testimony in the form of oral or video histories that illustrate the economic and cultural effects of violence within a city, the state, and the country.

(Added by Stats. 2013, Ch. 497, Sec. 2. Effective January 1, 2014.)



51220.4

For purposes of subdivision (j) of Section 51220, a course in automobile driver education shall include, but is not limited to, education regarding the rights and duties of a motorist as those rights and duties pertain to pedestrians and the rights and duties of pedestrians as those rights and duties pertain to traffic laws and traffic safety.

(Added by Stats. 2000, Ch. 833, Sec. 3.1. Effective January 1, 2001.)



51220.5

(a) The Legislature finds and declares the following:

(1) The family is our most fundamental social institution and the means by which we care for, prepare, and train our children to be productive members of society.

(2) Social research shows increasingly that the disintegration of the family is a major cause of increased welfare enrollment, child abuse and neglect, juvenile delinquency, and criminal activity.

(3) The lack of knowledge of parenting skills and the lack of adequate preparation to assume parental responsibilities are not only major causes of family disintegration, but also contribute substantially to the disastrous consequences of teen pregnancy.

(4) Because the state government bears much of the economic and social burden associated with the disintegration of the family in California, the state has a legitimate and vital interest in adequately preparing its residents for parenthood.

(b) The Legislature recognizes that the public education system is the most efficient and effective means to educate the populace on a large-scale basis, and intends, therefore, to use the public education system to ensure that each California resident has an opportunity to acquire knowledge of parenting skills prior to becoming a parent. That knowledge should include, at a bare minimum, all of the following:

(1) Child development and growth.

(2) Effective parenting.

(3) Prevention of child abuse.

(4) Nutrition.

(5) Household finances and budgeting.

(6) Personal and family interaction and relations.

(7) Methods to promote self-esteem.

(8) Effective decisionmaking skills.

(9) Family and individual health.

(c) Commencing with the 1995–96 fiscal year, the adopted course of study for grade 7 or 8 shall include the equivalent content of a one-semester course in parenting skills and education. All pupils entering grade 7 on or after July 1, 1995, shall be offered that course or its equivalent content during grade 7 or 8, or both. On or before January 1, 1995, the State Department of Education shall supply, to each school district that includes a grade 7 or 8, a sample curriculum suitable either for implementation as a stand-alone one-semester course or for incorporation within identified existing required or optional courses, with content designed to develop a knowledge of topics including, but not limited to, all of the following:

(1) Child growth and development.

(2) Parental responsibilities.

(3) Household budgeting.

(4) Child abuse and neglect issues.

(5) Personal hygiene.

(6) Maintaining healthy relationships.

(7) Teen parenting issues.

(8) Self-esteem.

A district that implements the curriculum set forth in this subdivision in a stand-alone required course may exempt a pupil from the course if the pupil requests the exemption and satisfactorily demonstrates mastery of the course content. The district shall determine the method by which a pupil may demonstrate this mastery.

(d) Commencing with the 1993–94 fiscal year, community college districts may offer, to interested individuals, noncredit fee-supported courses in parenting skills and education as described in subdivision (c).

(e) This section is not intended to replace existing courses that accomplish the intent of this section. School districts may meet the requirements of this section with existing courses of study offered in any of grades 6 to 9, inclusive, that includes the course contents identified in subdivision (c). When the parenting skills and education curriculum is incorporated within courses other than consumer and home economics courses, these courses are not subject to the curricular standards specified in Section 2 of Chapter 775 of the Statutes of 1989 or in the consumer and home economics education model performance standards and framework. Teachers of courses other than consumer and home economics that incorporate parenting skills and education are not required to meet the qualifications specified for teachers of consumer and home economics.

(f) This section shall become operative only if a funding source is identified by the Superintendent of Public Instruction for the purposes of this section on or before January 1, 1995.

(g) The Superintendent of Public Instruction shall identify the funding source for this section from existing resources or private resources, or both, that may be available for the purposes of this section. The superintendent shall notify school districts when sufficient funds have been identified and are allocated to cover all costs relating to the operation of this section.

(Amended by Stats. 1993, Ch. 637, Sec. 1. Effective January 1, 1994. Section conditionally operative by its own provisions.)



51220.6

(a) Notwithstanding any other provision of law, a private school is not required to offer courses in driver education or driver training.

(b) This section shall not be construed to require a private school to offer automobile driver education that meets the requirements of this chapter unless the private school requests the Department of Motor Vehicles to issue a certificate of satisfactory completion form.

(c) For purposes of subdivision (j) of Section 51220, Section 51220.1, and subparagraph (A) of paragraph (3) of subdivision (a) of Section 12814.6 of the Vehicle Code, the satisfactory completion by a pupil of an Internet-based, correspondence, or other distance-learning course in automobile driver education offered by a private secondary school satisfies the driver education instructional requirements of those provisions and the Department of Motor Vehicles shall issue certificates of satisfactory completion forms if all of the following conditions are met:

(1) The private secondary school has a current affidavit or statement on file in compliance with Section 33190.

(2) The private secondary school utilizes the Department of Motor Vehicles’ driver education curriculum developed under subdivision (f) of former Section 12814.8 of the Vehicle Code for providing the automobile driver education course, or the private school certifies to the Department of Motor Vehicles that the curriculum used is educationally equivalent to the Department of Motor Vehicles’ curriculum.

(3) All certificates issued to a private school by the Department of Motor Vehicles shall remain under the exclusive control of that school. A school shall only issue a certificate to a student who is enrolled in the private school, and has successfully completed a driver education course offered by that school.

(4) All course curriculums contain the school name, school address, and telephone number.

(5) Internet web pages or CD courses are reasonably secure and protected from unauthorized access, modifications, or extraction of confidential data.

(6) Test questions for Internet and CD courses are secured and randomly extracted to safeguard from copying.

(Repealed and added by Stats. 2005, Ch. 314, Sec. 2. Effective January 1, 2006.)



51221

Instruction required by subdivision (b) of Section 51220 in the area of study of social sciences shall also provide a foundation for understanding the wise use of natural resources.

(Enacted by Stats. 1976, Ch. 1010.)



51221.3

(a) Instruction in the area of social sciences, as required pursuant to subdivision (b) of Section 51220, may include instruction on World War II and the American role in that war. The Legislature encourages this instruction to include, but not be limited to, a component drawn from personal testimony, especially in the form of oral or video histories, if available, of American soldiers who were involved in World War II and those men and women who contributed to the war effort on the homefront. The oral histories used as part of the instruction regarding World War II shall exemplify the personal sacrifice and courage of the wide range of ordinary citizens who were called upon to participate. The oral histories shall contain the views and comments of their subjects regarding the reasons for American participation in World War II and the actions taken to end the war in the Pacific. These oral histories shall also solicit comments from their subjects regarding the aftermath of World War II in Eastern Europe and the former Soviet Union.

(b) The Legislature finds and declares that the current state-adopted academic content standards already include instruction on the Korean War and the Vietnam War in the appropriate grade level consistent with those standards. The Legislature encourages that this instruction include a component drawn from personal testimony, especially in the form of oral or video histories, if available, of American soldiers who were involved in those wars.

(c) (1) The Legislature encourages the instruction required pursuant to subdivision (b) of Section 51220 to include instruction on World War II and the role of Filipinos in that war, consisting of an accurate history of the contributions of the Filipino American veterans who fought courageously in the United States Army for freedom and democracy in World War II under the leadership of General Douglas MacArthur.

(2) The Legislature encourages the instruction described in paragraph (1) to include a component drawn from personal testimony, especially in the form of oral or video histories of Filipinos who were involved in World War II and those men and women who contributed to the war effort on the homefront. The oral histories used as a part of the instruction regarding the role of Filipinos in World War II are encouraged to do all of the following:

(A) Exemplify the personal sacrifice and courage of the wide range of ordinary citizens who were called upon to participate and to provide intelligence for the United States.

(B) Contain the views and comments of their subjects regarding the reasons for their participation in World War II.

(C) Solicit comments from their subjects regarding the aftermath of World War II and the immigration of Filipinos to the United States.

(d) (1) Instruction in the area of social sciences, as required pursuant to subdivision (b) of Section 51220, may include instruction on the Bracero program.

(2) The instruction described in paragraph (1) may include a component drawn from personal testimony, especially in the form of oral or video histories of individuals who were involved with the Bracero program. Oral histories used as part of the instruction regarding the Bracero program may do all of the following:

(A) Exemplify the economic and cultural effects of the Bracero program during and after World War II, including, but not limited to, its effects on the railroad system, agriculture, and immigration in California and the United States of America.

(B) Contain the views and comments of their subjects regarding the reasons for their participation in the Bracero program and their immigrant story, generally.

(3) This subdivision shall be carried out in a manner that does not result in new duties or programs being imposed on a school district. In that regard, the Legislature finds and declares that this subdivision does not mandate costs to local agencies or school districts and that materials used to comply with this subdivision shall be part of normal curriculum materials purchased by school districts in their normal course of business and purchasing cycles.

(Amended by Stats. 2012, Ch. 211, Sec. 1. Effective January 1, 2013.)



51221.4

(a) The Legislature encourages instruction in the area of social sciences, as required pursuant to subdivision (b) of Section 51220, which may include instruction on the Vietnam war including the “Secret War” in Laos and the role of Southeast Asians in that war. The Legislature encourages that this instruction include, but not be limited to, a component drawn from personal testimony, especially in the form of oral or video history of Southeast Asians who were involved in the Vietnam war and those men and women who contributed to the war effort on the homefront. The oral histories used as a part of the instruction regarding the role of Southeast Asians in the Vietnam war and the “Secret War” in Laos shall exemplify the personal sacrifice and courage of the wide range of ordinary citizens who were called upon to participate and provide intelligence for the United States. The oral histories shall contain the views and comments of their subjects regarding the reasons for their participation in the war. These oral histories shall also solicit comments from their subjects regarding the aftermath of the war and the immigration of Southeast Asians to the United States.

(b) This section shall be carried out in a manner that does not result in any new duties or programs being imposed on the school district. In that regard, the Legislature finds and declares that this section does not mandate costs to local agencies or school districts and that materials used to comply with this section shall be part of normal curriculum materials purchased by school districts in their normal course of business and purchasing cycles.

(Amended by Stats. 2007, Ch. 130, Sec. 73. Effective January 1, 2008.)



51221.5

For the purposes of this code, the phrase “vocational-technical education” shall have the same meaning as “career technical education” as described in subdivision (i) of Section 51220.

(Added by Stats. 2002, Ch. 988, Sec. 1. Effective January 1, 2003.)



51222

(a) All pupils, except pupils excused or exempted pursuant to Section 51241, shall be required to attend upon the courses of physical education for a total period of time of not less than 400 minutes each 10 schooldays. Any pupil may be excused from physical education classes during one of grades 10, 11, or 12 for not to exceed 24 clock hours in order to participate in automobile driver training. Such pupil who is excused from physical education classes to enroll in driver training shall attend upon a minimum of 7,000 minutes of physical education instruction during such school year.

(b) The governing board of each school district that maintains a high school and that elects to exempt pupils from required attendance in physical education courses pursuant to paragraph (1) or (2) or both of subdivision (b) of Section 51241 shall offer those pupils so exempted a variety of elective physical education courses of not less than 400 minutes each 10 schooldays.

(Enacted by Stats. 1976, Ch. 1010.)



51223

Notwithstanding the provisions of Sections 51210 and 51222, instruction in physical education in an elementary school maintaining any of grades 1 to 8 shall be for a total period of time of not less than 200 minutes each 10 schooldays, exclusive of recesses and the lunch period.

(Enacted by Stats. 1976, Ch. 1010.)



51223.3

(a) During the first revision of the physical education framework that occurs on or after January 1, 2011, the state board and the Curriculum Development and Supplemental Materials Commission shall include self-defense instruction and safety instruction in that framework for pupils in grades 7, 8, 9, 11, and 12.

(b) As used in this section:

(1) “Safety instruction” includes, but is not necessarily limited to, awareness and avoidance of potentially dangerous situations.

(2) “Self-defense instruction” includes, but is not necessarily limited to, martial arts, boxing, and other defensive techniques.

(Amended by Stats. 2011, Ch. 296, Sec. 69. Effective January 1, 2012.)



51224

The governing board of any school district maintaining a high school shall prescribe courses of study designed to provide the skills and knowledge required for adult life for pupils attending the schools within its school district. The governing board shall prescribe separate courses of study, including, but not limited to, a course of study designed to prepare prospective pupils for admission to state colleges and universities and a course of study for career technical training.

(Amended by Stats. 2000, Ch. 1058, Sec. 39. Effective January 1, 2001.)



51224.5

(a) The adopted course of study for grades 7 to 12, inclusive, shall include algebra as part of the mathematics area of study pursuant to subdivision (f) of Section 51220.

(b) Commencing with the 2003–04 school year and each year thereafter, at least one course, or a combination of the two courses, in mathematics required to be completed pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 51225.3 by pupils while in grades 9 to 12, inclusive, prior to receiving a diploma of graduation from high school, shall meet or exceed the rigor of the content standards for Algebra I, as adopted by the State Board of Education pursuant to Section 60605.

(c) A pupil who, prior to enrollment in grade 9, completes coursework in algebra that meets or exceeds the rigor of the content standards for Algebra I, as adopted by the State Board of Education, is exempt from subdivision (b), but is not exempt from the requirement that the pupil complete two courses in mathematics while enrolled in grades 9 to 12, inclusive, as specified in subparagraph (B) of paragraph (1) of subdivision (a) of Section 51225.3.

(Amended by Stats. 2004, Ch. 896, Sec. 48. Effective September 29, 2004.)



51225.1

(a) Notwithstanding any other law, a school district shall exempt a pupil in foster care, as defined in Section 51225.2, or a pupil who is a homeless child or youth, as defined in Section 11434a(2) of Title 42 of the United States Code, who transfers between schools any time after the completion of the pupil’s second year of high school from all coursework and other requirements adopted by the governing board of the school district that are in addition to the statewide coursework requirements specified in Section 51225.3, unless the school district makes a finding that the pupil is reasonably able to complete the school district’s graduation requirements in time to graduate from high school by the end of the pupil’s fourth year of high school.

(b) If the school district determines that the pupil in foster care, or the pupil who is a homeless child or youth, is reasonably able to complete the school district’s graduation requirements within the pupil’s fifth year of high school, the school district shall do all of the following:

(1) Inform the pupil of his or her option to remain in school for a fifth year to complete the school district’s graduation requirements.

(2) Inform the pupil, and the person holding the right to make educational decisions for the pupil, about how remaining in school for a fifth year to complete the school district’s graduation requirements will affect the pupil’s ability to gain admission to a postsecondary educational institution.

(3) Provide information to the pupil about transfer opportunities available through the California Community Colleges.

(4) Permit the pupil to stay in school for a fifth year to complete the school district’s graduation requirements upon agreement with the pupil, if the pupil is 18 years of age or older, or, if the pupil is under 18 years of age, upon agreement with the person holding the right to make educational decisions for the pupil.

(c) To determine whether a pupil in foster care, or a pupil who is a homeless child or youth, is in the third or fourth year of high school, either the number of credits the pupil has earned to the date of transfer or the length of the pupil’s school enrollment may be used, whichever will qualify the pupil for the exemption.

(d) (1) Within 30 calendar days of the date that a pupil in foster care who may qualify for the exemption from local graduation requirements pursuant to this section transfers into a school, the school district shall notify the pupil, the person holding the right to make educational decisions for the pupil, and the pupil’s social worker, of the availability of the exemption and whether the pupil qualifies for an exemption.

(2) Within 30 calendar days of the date that a pupil who is a homeless child or youth may qualify for the exemption from local graduation requirements pursuant to this section transfers into a school, the school district shall notify the pupil, the person holding the right to make educational decisions for the pupil, and the local educational agency liaison for homeless children and youth designated pursuant to Section 11432(g)(1)(J)(ii) of Title 42 of the United States Code, of the availability of the exemption and whether the pupil qualifies for an exemption.

(e) If a pupil in foster care, or a pupil who is a homeless child or youth, is exempted from local graduation requirements pursuant to this section and completes the statewide coursework requirements specified in Section 51225.3 before the end of his or her fourth year in high school and that pupil would otherwise be entitled to remain in attendance at the school, a school or school district shall not require or request that the pupil graduate before the end of his or her fourth year of high school.

(f) If a pupil in foster care, or a pupil who is a homeless child or youth, is exempted from local graduation requirements pursuant to this section, the school district shall notify the pupil and the person holding the right to make educational decisions for the pupil how any of the requirements that are waived will affect the pupil’s ability to gain admission to a postsecondary educational institution and shall provide information about transfer opportunities available through the California Community Colleges.

(g) A pupil in foster care, or a pupil who is a homeless child or youth, who is eligible for the exemption from local graduation requirements pursuant to this section and would otherwise be entitled to remain in attendance at the school shall not be required to accept the exemption or be denied enrollment in, or the ability to complete, courses for which he or she is otherwise eligible, including courses necessary to attend an institution of higher education, regardless of whether those courses are required for statewide graduation requirements.

(h) If a pupil in foster care, or a pupil who is a homeless child or youth, is not exempted from local graduation requirements or has previously declined the exemption pursuant to this section, a school district shall exempt the pupil at any time if an exemption is requested by the pupil and the pupil qualifies for the exemption.

(i) If a pupil in foster care, or a pupil who is a homeless child or youth, is exempted from local graduation requirements pursuant to this section, a school district shall not revoke the exemption.

(j) If a pupil in foster care is exempted from local graduation requirements pursuant to this section, the exemption shall continue to apply after the termination of the court’s jurisdiction over the pupil while he or she is enrolled in school or if the pupil transfers to another school or school district.

(k) A school district shall not require or request a pupil in foster care, or a pupil who is a homeless child or youth, to transfer schools in order to qualify the pupil for an exemption pursuant to this section.

(l) (1) A pupil in foster care, the person holding the right to make educational decisions for the pupil, the pupil’s social worker, or the pupil’s probation officer shall not request a transfer solely to qualify the pupil for an exemption pursuant to this section.

(2) A pupil who is a homeless child or youth, the person holding the right to make educational decisions for the pupil, or the local educational agency liaison for homeless children and youth designated pursuant to Section 11432(g)(1)(J)(ii) of Title 42 of the United States Code, shall not request a transfer solely to qualify the pupil for an exemption pursuant to this section.

(Amended by Stats. 2014, Ch. 767, Sec. 3. Effective January 1, 2015.)



51225.2

(a) (1) For purposes of this section, “pupil in foster care” means a child who has been removed from his or her home pursuant to Section 309 of the Welfare and Institutions Code, is the subject of a petition filed under Section 300 or 602 of the Welfare and Institutions Code, or has been removed from his or her home and is the subject of a petition filed under Section 300 or 602 of the Welfare and Institutions Code.

(2) For purposes of this section, “pupil who is a homeless child or youth” means a pupil who meets the definition of “homeless child or youth” in Section 11434a(2) of Title 42 of the United States Code.

(b) Notwithstanding any other law, a school district and county office of education shall accept coursework satisfactorily completed by a pupil in foster care or a pupil who is a homeless child while attending another public school, a juvenile court school, or a nonpublic, nonsectarian school or agency even if the pupil did not complete the entire course and shall issue that pupil full or partial credit for the coursework completed.

(c) The credits accepted pursuant to subdivision (b) shall be applied to the same or equivalent course, if applicable, as the coursework completed in the prior public school, juvenile court school, or nonpublic, nonsectarian school or agency.

(d) A school district or county office of education shall not require a pupil in foster care or a pupil who is a homeless child or youth to retake a course if the pupil has satisfactorily completed the entire course in a public school, a juvenile court school, or a nonpublic, nonsectarian school or agency. If the pupil did not complete the entire course, the school district or county office of education shall not require the pupil to retake the portion of the course the pupil completed unless the school district or county office of education, in consultation with the holder of educational rights for the pupil, finds that the pupil is reasonably able to complete the requirements in time to graduate from high school. When partial credit is awarded in a particular course, the pupil in foster care or the pupil who is a homeless child or youth shall be enrolled in the same or equivalent course, if applicable, so that the pupil may continue and complete the entire course.

(e) A pupil in foster care or a pupil who is a homeless child or youth shall not be prevented from retaking or taking a course to meet the eligibility requirements for admission to the California State University or the University of California.

(Amended by Stats. 2014, Ch. 767, Sec. 4. Effective January 1, 2015.)



51225.3

(a) A pupil shall complete all of the following while in grades 9 to 12, inclusive, in order to receive a diploma of graduation from high school:

(1) At least the following numbers of courses in the subjects specified, each course having a duration of one year, unless otherwise specified:

(A) Three courses in English.

(B) Two courses in mathematics. If the governing board of a school district requires more than two courses in mathematics for graduation, the governing board of the school district may award a pupil up to one mathematics course credit pursuant to Section 51225.35.

(C) Two courses in science, including biological and physical sciences.

(D) Three courses in social studies, including United States history and geography; world history, culture, and geography; a one-semester course in American government and civics; and a one-semester course in economics.

(E) One course in visual or performing arts, foreign language, or, commencing with the 2012–13 school year, career technical education.

(i) For purposes of satisfying the requirement specified in this subparagraph, a course in American Sign Language shall be deemed a course in foreign language.

(ii) For purposes of this subparagraph, “a course in career technical education” means a course in a district-operated career technical education program that is aligned to the career technical model curriculum standards and framework adopted by the state board, including courses through a regional occupational center or program operated by a county superintendent of schools or pursuant to a joint powers agreement.

(iii) This subparagraph does not require a school or school district that currently does not offer career technical education courses to start new career technical education programs for purposes of this section.

(iv) If a school district or county office of education elects to allow a career technical education course to satisfy the requirement imposed by this subparagraph, the governing board of the school district or county office of education, before offering that alternative to pupils, shall notify parents, teachers, pupils, and the public at a regularly scheduled meeting of the governing board of all of the following:

(I) The intent to offer career technical education courses to fulfill the graduation requirement specified in this subparagraph.

(II) The impact that offering career technical education courses, pursuant to this subparagraph, will have on the availability of courses that meet the eligibility requirements for admission to the California State University and the University of California, and whether the career technical education courses to be offered pursuant to this subparagraph are approved to satisfy those eligibility requirements. If a school district elects to allow a career technical education course to satisfy the requirement imposed by this subparagraph, the school district shall comply with subdivision (m) of Section 48980.

(III) The distinction, if any, between the high school graduation requirements of the school district or county office of education, and the eligibility requirements for admission to the California State University and the University of California.

(F) Two courses in physical education, unless the pupil has been exempted pursuant to the provisions of this code.

(2) Other coursework requirements adopted by the governing board of the school district.

(b) The governing board, with the active involvement of parents, administrators, teachers, and pupils, shall adopt alternative means for pupils to complete the prescribed course of study that may include practical demonstration of skills and competencies, supervised work experience or other outside school experience, career technical education classes offered in high schools, courses offered by regional occupational centers or programs, interdisciplinary study, independent study, and credit earned at a postsecondary educational institution. Requirements for graduation and specified alternative modes for completing the prescribed course of study shall be made available to pupils, parents, and the public.

(c) On or before July 1, 2017, the department shall submit a comprehensive report to the appropriate policy committees of the Legislature on the addition of career technical education courses to satisfy the requirement specified in subparagraph (E) of paragraph (1) of subdivision (a), including, but not limited to, the following information:

(1) A comparison of the pupil enrollment in career technical education courses, foreign language courses, and visual and performing arts courses for the 2005–06 to 2011–12 school years, inclusive, to the pupil enrollment in career technical education courses, foreign language courses, and visual and performing arts courses for the 2012–13 to 2016–17 school years, inclusive.

(2) The reasons, reported by school districts, that pupils give for choosing to enroll in a career technical education course to satisfy the requirement specified in subparagraph (E) of paragraph (1) of subdivision (a).

(3) The type and number of career technical education courses that were conducted for the 2005–06 to 2011–12 school years, inclusive, compared to the type and number of career technical education courses that were conducted for the 2012–13 to 2016–17 school years, inclusive.

(4) The number of career technical education courses that satisfied the subject matter requirements for admission to the University of California or the California State University.

(5) The extent to which the career technical education courses chosen by pupils are aligned with the California Career Technical Education Standards, and prepare pupils for employment, advanced training, and postsecondary education.

(6) The number of career technical education courses that also satisfy the visual and performing arts requirement, and the number of career technical education courses that also satisfy the foreign language requirement.

(7) Annual pupil dropout and graduation rates for the 2011–12 to 2014–15 school years, inclusive.

(d) For purposes of completing the report described in subdivision (c), the Superintendent may use existing state resources and federal funds. If state or federal funds are not available or sufficient, the Superintendent may apply for and accept grants, and receive donations and other financial support from public or private sources for purposes of this section.

(e) For purposes of completing the report described in subdivision (c), the Superintendent may accept support, including, but not limited to, financial and technical support, from high school reform advocates, teachers, chamber organizations, industry representatives, research centers, parents, and pupils.

(f) This section shall become inoperative on the earlier of the following two dates:

(1) On July 1, immediately following the first fiscal year after the enactment of the act that adds this paragraph in which the number of career technical education courses that, as determined by the department, satisfy the foreign language requirement for admission to the California State University and the University of California is at least twice the number of career technical education courses that meet these admission requirements as of January 1, 2012. This section shall be repealed on the following January 1, unless a later enacted statute, that becomes operative on or before that date, deletes or extends the dates on which it becomes inoperative and is repealed. It is the intent of the Legislature that new career technical education courses that satisfy the foreign language requirement for admission to the California State University and the University of California focus on world languages aligned with career preparation, emphasizing real-world application and technical content in related career and technical education courses.

(2) On July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2013, Ch. 324, Sec. 2) by Stats. 2014, Ch. 888, Sec. 1. Effective January 1, 2015. Inoperative on or before July 1, 2017, as provided in subd. (f). Repealed on or before January 1, 2018, as prescribed by its own provisions. See later operative version, as amended by Sec. 2 of Stats. 2014, Ch. 888.)



51225.3-1

(a) A pupil shall complete all of the following while in grades 9 to 12, inclusive, in order to receive a diploma of graduation from high school:

(1) At least the following numbers of courses in the subjects specified, each course having a duration of one year, unless otherwise specified:

(A) Three courses in English.

(B) Two courses in mathematics. If the governing board of a school district requires more than two courses in mathematics for graduation, the governing board of the school district may award a pupil up to one mathematics course credit pursuant to Section 51225.35.

(C) Two courses in science, including biological and physical sciences.

(D) Three courses in social studies, including United States history and geography; world history, culture, and geography; a one-semester course in American government and civics; and a one-semester course in economics.

(E) One course in visual or performing arts or foreign language. For purposes of satisfying the requirement specified in this subparagraph, a course in American Sign Language shall be deemed a course in foreign language.

(F) Two courses in physical education, unless the pupil has been exempted pursuant to the provisions of this code.

(2) Other coursework requirements adopted by the governing board of the school district.

(b) The governing board, with the active involvement of parents, administrators, teachers, and pupils, shall adopt alternative means for pupils to complete the prescribed course of study that may include practical demonstration of skills and competencies, supervised work experience or other outside school experience, career technical education classes offered in high schools, courses offered by regional occupational centers or programs, interdisciplinary study, independent study, and credit earned at a postsecondary educational institution. Requirements for graduation and specified alternative modes for completing the prescribed course of study shall be made available to pupils, parents, and the public.

(c) If a pupil completed a career technical education course that met the requirements of subparagraph (E) of paragraph (1) of subdivision (a) of Section 51225.3, as amended by the act adding this section, before the inoperative date of that section, that course shall be deemed to fulfill the requirements of subparagraph (E) of paragraph (1) of subdivision (a) of this section.

(d) This section shall become operative upon the date that Section 51225.3, as amended by the act adding this section, becomes inoperative.

(Amended (as amended by Stats. 2013, Ch. 324, Sec. 3) by Stats. 2014, Ch. 888, Sec. 2. Effective January 1, 2015. This version is operative, pursuant to subd. (d), upon inoperation (on or before July 1, 2017) of the earlier version as amended by Sec. 1 of Stats. 2014, Ch. 888.)



51225.35

(a) (1) If the governing board of a school district requires more than two courses in mathematics for graduation from high school, the governing board of the school district may award a pupil up to one mathematics course credit pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 51225.3 for successfully completing a “category C” approved computer science course.

(2) The governing board of a school district is encouraged to ensure that any computer science course that the school district awards a pupil mathematics course credit for pursuant to paragraph (1) builds upon fundamental mathematics content.

(3) The governing board of a school district is encouraged to support schools in submitting any computer science course that a school wishes to use to fulfill school district imposed mathematics subject area requirements to the University of California for certification and addition to the school’s “A–G” course list.

(b) For purposes of this section, “category C” refers to the “A–G” admission requirements for the California State University and the University of California.

(Added by Stats. 2014, Ch. 888, Sec. 3. Effective January 1, 2015.)



51225.4

The governing board of each elementary school district shall certify to the Superintendent of Public Instruction that it has adopted a policy to implement a course of instruction that sufficiently prepares the pupils in the district for the course of study required in Section 51225.3. This certification shall be submitted to the superintendent at the same time the district submits its apportionment reports.

(Amended by Stats. 2000, Ch. 1058, Sec. 41. Effective January 1, 2001.)



51225.5

The governing board of any school district maintaining a high school may confer honorary high school diplomas upon foreign exchange students from other countries who have not completed the course of study ordinarily required for graduation, and who are returning to their home countries following the completion of one academic school year in a school district in the state. Honorary high school diplomas awarded pursuant to this section shall be clearly distinguishable from the regular diplomas of graduation awarded by the district.

(Added by Stats. 1982, Ch. 206, Sec. 10. Effective May 18, 1982.)



51226

The Superintendent of Public Instruction shall coordinate the development, on a cyclical basis, of model curriculum standards for the course of study required by Section 51225.3 and for a career technical education course of study necessary to assist school districts with complying with subdivision (b) of Section 51228. The superintendent shall set forth these standards in terms of a wide range of specific competencies, including higher level skills, in each academic subject area. The superintendent shall review currently available textbooks in conjunction with the curriculum standards. The superintendent shall seek the advice of classroom teachers, school administrators, parents, postsecondary educators, and representatives of business and industry in developing these curriculum standards. The superintendent shall recommend policies to the State Board of Education for consideration and adoption by the board. The State Board of Education shall adopt these policies no later than January 1, 1985. However, neither the superintendent nor the board shall adopt rules or regulations for course content or methods of instruction.

The superintendent shall, to the extent applicable, incorporate the integration of career technical and academic education into the development of curriculum standards for career technical education courses. The standards for a career technical education course of study shall be adopted no later than June 1, 2005.

(Amended by Stats. 2002, Ch. 989, Sec. 2. Effective January 1, 2003.)



51226.1

(a) Upon adoption of the model curriculum standards developed pursuant to Section 51226, the Superintendent shall develop a curriculum framework consistent with criteria set forth in subdivision (a) of Section 60005 that offers a blueprint for implementation of career and technical education. The framework shall be adopted no later than November 1, 2006.

(b) In developing the framework, the Superintendent shall work in consultation and coordination with an advisory group, including, but not limited to, representatives from all of the following:

(1) Business and industry.

(2) Labor.

(3) The California Community Colleges.

(4) The University of California.

(5) The California State University.

(6) Classroom teachers.

(7) School administrators.

(8) Pupils.

(9) Parents and guardians.

(10) Representatives of the Legislature.

(11) The department.

(12) The Labor and Workforce Development Agency.

(c) In convening the membership of the advisory group set forth in subdivision (b), the Superintendent is encouraged to seek representation broadly reflective of the state population.

(d) Costs incurred by the superintendent in complying with this section shall be covered, to the extent permitted by federal law, by the state administrative and leadership funds available pursuant to the Carl D. Perkins Vocational and Technical Education Act of 1998 (20 U.S.C. Sec. 2301 et seq.).

(e) In developing the framework, the Superintendent shall consider developing frameworks for various career pathways that will prepare pupils for both career entry and matriculation into postsecondary education.

(f) Upon completion of the framework, the advisory group is encouraged to identify career technical education courses that meet state-adopted academic content standards and that satisfy high school graduation requirements and admissions requirements of the University of California and the California State University, and to determine the extent to which local educational agencies accept credit earned for the completion of those courses, in lieu of other courses of study.

(g) The adoption of the framework developed and adopted pursuant to this section by a local educational agency shall be voluntary.

(Amended by Stats. 2005, Ch. 677, Sec. 37. Effective October 7, 2005.)



51226.2

The Superintendent of Public Instruction shall inform county offices of education and each school district that maintains any of grades 6 to 12, inclusive, of the availability of the consumer and home economics education model performance standards and framework. The superintendent shall provide a copy of the consumer and home economics education model performance standards and framework to each county office of education and school district that requests one.

(Added by Stats. 1993, Ch. 1207, Sec. 2. Effective January 1, 1994.)



51226.3

(a) (1) The department shall incorporate into publications that provide examples of curriculum resources for teacher use those materials developed by publishers of nonfiction, trade books, and primary sources, or other public or private organizations, that are age appropriate and consistent with the subject frameworks on history and social science that deal with civil rights, human rights violations, genocide, slavery, and the Holocaust.

(2) The Legislature encourages the department to incorporate into publications that provide examples of curriculum resources for teacher use those materials developed by publishers of nonfiction, trade books, and primary sources, or other public or private organizations, that are age appropriate and consistent with the subject frameworks on history and social science that deal with the Armenian, Cambodian, Darfur, and Rwandan genocides.

(b) (1) The Legislature encourages the incorporation of survivor, rescuer, liberator, and witness oral testimony into the teaching of human rights, the Holocaust, and genocide, including, but not limited to, the Armenian, Cambodian, Darfur, and Rwandan genocides.

(2) As used in this subdivision, “oral testimony” means the firsthand accounts of significant historical events presented in a format that includes, but is not limited to, in-person testimony, video, or a multimedia option, such as a DVD or an online video.

(c) The Legislature encourages all state and local professional development activities to provide teachers with content background and resources to assist them in teaching about civil rights, human rights violations, genocide, slavery, the Armenian Genocide, and the Holocaust.

(d) The Legislature encourages all state and local professional development activities to provide teachers with content background and resources to assist them in teaching about the Great Irish Famine of 1845–50.

(e) The Great Irish Famine of 1845–50 shall be considered in the next cycle in which the history-social science curriculum framework and its accompanying instructional materials are adopted.

(f) When the history-social science curriculum framework is revised as required by law, the Instructional Quality Commission shall consider including the Armenian, Cambodian, Darfur, and Rwandan genocides in the recommended history-social science curriculum framework.

(g) The Model Curriculum for Human Rights and Genocide adopted by the state board, pursuant to Section 51226, shall be made available to schools in grades 7 to 12, inclusive, as soon as funding is available for this purpose. In addition, the department shall make the curriculum available on its Internet Web site.

(h) For purposes of this article, “Armenian Genocide” means the torture, starvation, and murder of 1,500,000 Armenians, which included death marches into the Syrian desert, by the rulers of the Ottoman Turkish Empire and the exile of more than 500,000 innocent people during the period from 1915 to 1923, inclusive.

(Amended by Stats. 2014, Ch. 441, Sec. 1.5. Effective January 1, 2015.)



51226.4

Pursuant to subdivision (a) of Section 51226.3, the Legislature encourages all of the following:

(a) Instruction in the origins of genocide as a phenomenon throughout history that continues to the present day.

(b) Content providers and teachers to promote pupil analysis of genocides, including the ethnic, religious, and political causes.

(c) Content providers and teachers to incorporate instructional materials for pupils that examine the possible means of preventing and halting genocide policies or interventions by the United Nations, other groups of nations, or the United States.

(d) Examinations of interventions to prevent genocides should include arguments and evidence for and against intervention, the role of public support for the intervention, and the possible consequences of such interventions.

(Added by Stats. 2014, Ch. 441, Sec. 2. Effective January 1, 2015.)



51226.5

(a) No later than January 1, 1991, the State Board of Education, with the assistance of the Superintendent of Public Instruction, shall establish a list of textbooks and other instructional materials that highlight the contributions of minorities in the development of California and the United States.

(b) No later than April 1, 1991, the Superintendent of Public Instruction shall make that list of textbooks and instructional materials available for use by school districts throughout the state, and shall submit the list to the Legislature.

(c) The Superintendent of Public Instruction shall incorporate the textbooks and instructional materials on the list described in subdivision (a) into the implementation element of the history-social science framework adopted by the State Board of Education in July 1987, and into the implementation element of the framework adopted by the State Board of Education for any other subject area for which those textbooks and instructional materials identify important minority roles and contributions.

(Added by Stats. 1989, Ch. 452, Sec. 1.)



51226.6

(a) The State Department of Education shall develop and adopt a model curriculum framework for driver education and training that incorporates the rules and regulations adopted by the State Board of Education relating to driver education pursuant to Sections 41905 and 51850, and that is directed to preparing student drivers for compliance with paragraph (4) of subdivision (a) of Section 12814.6 of the Vehicle Code.

(b) The State Department of Education shall not be required to comply with the requirements of subdivision (a) unless federal funding is available to defray the cost of developing and adopting the model curriculum framework for driver training and education.

(Amended by Stats. 1997, Ch. 760, Sec. 1. Effective January 1, 1998.)



51228

(a) Each school district maintaining any of grades 7 to 12, inclusive, shall offer to all otherwise qualified pupils in those grades a course of study fulfilling the requirements and prerequisites for admission to the California public institutions of postsecondary education and shall provide a timely opportunity to each of those pupils to enroll within a four-year period in each course necessary to fulfill those requirements and prerequisites prior to graduation from high school.

(b) Each school district maintaining any of grades 7 to 12, inclusive, shall offer to all otherwise qualified pupils in those grades a course of study that provides an opportunity for those pupils to attain entry-level employment skills in business or industry upon graduation from high school. Districts are encouraged to provide all pupils with a rigorous academic curriculum that integrates academic and career skills, incorporates applied learning in all disciplines, and prepares all pupils for high school graduation and career entry.

(c) A school district that adopts a required curriculum that meets or exceeds the model standards developed and adopted by the state board pursuant to Section 51226 shall be deemed to have fulfilled its responsibilities pursuant to subdivision (b).

(d) A school district that adopts a required curriculum pursuant to subdivision (c) that meets or exceeds the model standards developed by the state board pursuant to Section 51226, or that adopts alternative means for pupils to complete the prescribed course of study pursuant to subdivision (b) of Section 51225.3, may substitute pupil demonstration of competence in the prescribed subjects through a practical demonstration of these skills in a regional occupational center or program, work experience, interdisciplinary study, independent study, credit earned at a postsecondary institution, or other outside school experience, as prescribed by Section 51225.3.

(Amended by Stats. 2008, Ch. 179, Sec. 50. Effective January 1, 2009.)



51229

(a)  Each school year, as part of the annual notification required pursuant to Section 48980, a school district offering any of grades 9 to 12, inclusive, shall provide the parent or guardian of each minor pupil enrolled in any of those grades in the district with written notification that, to the extent possible, shall not exceed one page in length and that includes all of the following:

(1) A brief explanation of the college admission requirements.

(2) A list of the current University of California and California State University Web sites that help pupils and their families learn about college admission requirements and that list high school courses that have been certified by the University of California as satisfying the requirements for admission to the University of California and the California State University.

(3) A brief description of what career technical education is, as defined by the department.

(4) The Internet address for the portion of the Web site of the department where pupils can learn more about career technical education.

(5) Information about how pupils may meet with school counselors to help them choose courses at their school that will meet college admission requirements or enroll in career technical education courses, or both.

(b) For purposes of this section, “college admission requirements” means the list of courses that satisfy the subject requirements for admission to the California State University and the University of California.

(Added by Stats. 2007, Ch. 527, Sec. 2. Effective January 1, 2008.)






ARTICLE 4 - Exemptions from Requirements

51240

(a) If any part of a school’s instruction in health conflicts with the religious training and beliefs of a parent or guardian of a pupil, the pupil, upon written request of the parent or guardian, shall be excused from the part of the instruction that conflicts with the religious training and beliefs.

(b) For purposes of this section, “religious training and beliefs” includes personal moral convictions.

(Added by Stats. 2004, Ch. 896, Sec. 49. Effective September 29, 2004. Note: Similar provisions were in the previous Section 51240, which was enacted by Stats. 1976, Ch. 1010, and repealed by Stats. 2003, Ch. 650.)



51241

(a) The governing board of a school district or the office of the county superintendent of schools of a county may grant a temporary exemption to a pupil from courses in physical education, if the pupil is one of the following:

(1) Ill or injured and a modified program to meet the needs of the pupil cannot be provided.

(2) Enrolled for one-half, or less, of the work normally required of full-time pupils.

(b) (1) The governing board of a school district or the office of the county superintendent of schools of a county, with the consent of a pupil, may grant a pupil an exemption from courses in physical education for two years anytime during grades 10 to 12, inclusive, if the pupil has met satisfactorily at least five of the six standards of the physical performance test administered in grade 9 pursuant to Section 60800.

(2) Pursuant to Sections 51210, 51220, and 51222, physical education is required to be offered to all pupils, and, therefore, schools are required to provide adequate facilities and instructional resources for that instruction. In this regard, paragraph (1) shall be implemented in a manner that does not create a new program or impose a higher level of service on a local educational agency. Paragraph (1) does not mandate any overall increase in staffing or instructional time because, pursuant to subdivision (d), pupils are not permitted to attend fewer total hours of class if they do not enroll in physical education. Paragraph (1) does not mandate any new costs because any additional physical education instruction that a local educational agency provides may be accomplished during the existing instructional day, with existing facilities. Paragraph (1) does not prevent a local educational agency from implementing any other temporary or permanent exemption authorized by this section.

(c) The governing board of a school district or the office of the county superintendent of a county may grant permanent exemption from courses in physical education if the pupil complies with any one of the following:

(1) Is 16 years of age or older and has been enrolled in grade 10 for one academic year or longer.

(2) Is enrolled as a postgraduate pupil.

(3) Is enrolled in a juvenile home, ranch, camp, or forestry camp school where pupils are scheduled for recreation and exercise pursuant to the requirements of Article 24 (commencing with Section 880) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code.

(d) A pupil exempted under paragraph (1) of subdivision (b) or paragraph (1) of subdivision (c) shall not attend fewer total hours of courses and classes if he or she elects not to enroll in a physical education course than he or she would have attended if he or she had elected to enroll in a physical education course.

(e) Notwithstanding any other law, the governing board of a school district also may administer to pupils in grades 10 to 12, inclusive, the physical performance test required in grade 9 pursuant to Section 60800. A pupil who meets satisfactorily at least five of the six standards of this physical performance test in any of grades 10 to 12, inclusive, is eligible for an exemption pursuant to subdivision (b).

(Amended (as amended by Stats. 2008, Ch. 32) by Stats. 2009, Ch. 140, Sec. 56. Effective January 1, 2010.)



51242

The governing board of a school district may exempt any four-year or senior high school pupil from attending courses of physical education, if the pupil is engaged in a regular school-sponsored interscholastic athletic program carried on wholly or partially after regular school hours.

(Enacted by Stats. 1976, Ch. 1010.)



51243

Credit shall be given for purposes of the course of study requirements prescribed by school district governing boards or other authorities having jurisdiction for grades 9 through 12, inclusive, to courses in foreign languages in private schools on the basis of their being at least equivalent to those which would be required for the student in a foreign language class in the same grade level in the public schools. The State Board of Education shall adopt rules and regulations prescribing standards and conditions pursuant to which credit shall be given for those purposes to students in the public schools who have successfully completed foreign language studies in private schools.

(Enacted by Stats. 1976, Ch. 1010.)



51244

The provisions of Section 51243 giving credit for foreign language courses given in private schools shall apply to courses in the following languages: Chinese, French, German, Greek (classical and modern), Hebrew (classical and modern), Italian, Japanese, Jewish, Latin, Spanish, and Russian, and such other languages as the State Board of Education shall designate.

(Enacted by Stats. 1976, Ch. 1010.)



51245

For purposes of the credit which may be given pursuant to Sections 51243 and 51244 for foreign language courses undertaken in private schools, it shall not be required that instructors in the private schools be regularly credentialed teachers.

(Enacted by Stats. 1976, Ch. 1010.)



51246

The governing board of a school district may exempt any pupil enrolled in his last semester or quarter, as the case may be, of the 12th grade who, pursuant to Section 46145 or 46147, is permitted to attend school less than 240 or 180 minutes per day, from attending courses of physical education; provided, however, that such pupil may not be exempted pursuant to this section from attending courses of physical education if such pupil would, after such exemption, attend school for 240 minutes or more per day.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4.5 - Schoolage Military Dependents

51250

The department shall establish a formal liaison with the United States Department of Defense and school districts and county offices of education that enroll military dependents to do all of the following:

(a) Examine course credit transfer issues and establish guidelines for course credit transfer.

(b) Develop procedures to facilitate the integration of military dependents into new public schools.

(c) Establish procedures to assist military dependents in meeting local graduation requirements.

(d) Create model memorandums of agreement between military bases and school districts or county offices of education regarding enabling schoolage military dependents to experience a smoother transition from one school to another school.

(Added by Stats. 2006, Ch. 608, Sec. 2. Effective January 1, 2007.)



51251

(a) A governing board of a school district and a county office of education may undertake any or all of the following in order to properly address the needs of military dependents:

(1) Establish a course credit transfer policy for schoolage military dependents provided that, under the policy, the military dependents would still substantially meet the graduation requirements prescribed by the governing board. A school district may require a military dependent, within reason, to meet the graduation requirements of the district, established pursuant to paragraph (2) of subdivision (a) of Section 51225.3, that are in addition to state graduation requirements.

(2) Provide early entry transfer, pretranscript evaluation, pupil support services, and other similar assistance to aid schoolage military dependents in meeting graduation requirements.

(b) A governing board of a school district may take the actions described in subdivision (a) if both of the following circumstances have been met:

(1) The parent or legal guardian of the military dependent is serving on active duty or has been discharged from military service within the last year.

(2) The transfer of the military dependent to a new school is the direct result of a military transfer or discharge of the parent or legal guardian of the dependent.

(c) For purposes of this section, the following terms have the following meanings:

(1) “Early entry transfer” means that a pupil shall have completed the transfer process prior to arriving on the campus of the school to which the pupil is transferring and that upon arrival at the school to which the pupil is transferring, the pupil shall be able to attend his or her assigned classes and participate in his or her desired extracurricular activities, if the pupil meets the eligibility requirements for those activities.

(2) “Pretranscript evaluation” means that the school to which the pupil is transferring shall review the coursework-to-date of the pupil, including any unofficial transcripts, prior to the receipt of official transcripts or the arrival of the pupil. This evaluation process shall be designed to clarify any questions about the placement of the pupil in classes at the school to which the pupil is transferring and shall include communication with school counselors and teachers at the school from which the pupil is transferring by any or all of the following means: videoconferencing, e-mail correspondence, and telephone calls.

(Amended by Stats. 2007, Ch. 130, Sec. 74. Effective January 1, 2008.)






ARTICLE 5 - Drug Education

51260

(a) Instruction shall be given in the elementary and secondary schools by appropriately trained instructors on drug education and the effects of the use of tobacco, alcohol, narcotics, dangerous drugs, as defined in Section 11032 of the Health and Safety Code, and other dangerous substances.

For purposes of this chapter, an “appropriately trained instructor” is one who, based upon the determination of the site administrator, demonstrates competencies in interacting in a positive manner with children and youth; demonstrates knowledge of the properties and effects of tobacco, alcohol, narcotics, and dangerous drugs; and who demonstrates skills in conducting affective education, which include methods and techniques for helping children and youth to freely express ideas and opinions in a responsible manner and to gain an awareness of their values as they affect decisions related to drug use and misuse.

In grades 1 through 6, instruction on drug education should be conducted in conjunction with courses given on health pursuant to subdivision (f) of Section 51210.

In grades 7 to 12, inclusive, instruction on drug education shall be conducted in conjunction with courses given on health or in any appropriate area of study pursuant to Section 51220.

Such instruction shall be sequential in nature and suited to meet the needs of students at their respective grade level.

(b) Services provided under this section shall be in addition to, but shall not be duplicative of, services provided pursuant to Article 2 (commencing with Section 11965) of Part 3 of Division 10.5 of the Health and Safety Code.

(Amended by Stats. 1987, Ch. 880, Sec. 1.)



51261

Notwithstanding the provisions of Sections 44227 and 44228, the State Board of Education shall not accredit any teacher education institution for teacher certification purposes after the 1972–73 fiscal year unless it offers courses for prospective teachers on drug education and the effects of the use of tobacco, alcohol, narcotics, restricted dangerous drugs, as defined in Section 11032 of the Health and Safety Code, and other dangerous substances. The State Board of Education shall continually reevaluate approved teacher training institutions to insure that programs are in conformance with the intent of this section.

(Repealed and added by Stats. 1977, Ch. 242.)



51262

The Legislature hereby finds and declares that the use of anabolic steroids to expedite the physical development and to enhance the performance level of secondary school athletes presents a serious health hazard to these student athletes. It is the intent of the Legislature in enacting this measure that, beginning with the 1987–88 school year, schools be encouraged to include in instruction in grades 7 to 12, inclusive, in science, health, drug abuse, or physical education programs a lesson on the effects of the use of anabolic steroids.

(Amended by Stats. 1994, Ch. 840, Sec. 24. Effective January 1, 1995.)



51263

The State Department of Education shall make available information on model drug and alcohol abuse prevention education programs developed and funded pursuant to Article 2 (commencing with Section 11965) of Chapter 2 of Part 3 of Division 10.5 of the Health and Safety Code, Chapter 7 (commencing with Section 13860) of Title 6 of Part 4 of the Penal Code, and other public and private sources.

(Amended by Stats. 2003, Ch. 828, Sec. 29. Effective January 1, 2004.)



51264

(a) The State Department of Education shall prepare and distribute to school districts and county offices of education guidelines for incorporating in-service training in gang violence and drug and alcohol abuse prevention for teachers, counselors, athletic directors, school board members, and other educational personnel into the staff development plans of all school districts and county offices of education.

(b) The department shall, upon request, assist school districts and county offices of education in developing comprehensive gang violence and drug and alcohol abuse prevention in-service training programs. The department’s information and guidelines, to the maximum extent possible, shall encourage school districts and county offices of education to avoid duplication of effort by sharing resources, adapting or adopting model in-service training programs, developing joint and collaborative programs, and coordinating efforts with existing state staff development programs, county gang violence and drug and alcohol staff development programs, county health departments, county and city law enforcement agencies, and other public and private agencies providing health, drug, alcohol, gang violence prevention, or other related services at the local level.

(c) The department shall assist school districts and county offices of education in qualifying for the receipt of federal and state funds to support their gang violence and drug and alcohol abuse prevention in-service training programs.

(d) Each school that chooses to utilize the provisions of this article related to in-service training in gang violence and drug and alcohol abuse prevention, is encouraged to develop a single plan to strengthen its gang violence and drug and alcohol abuse prevention efforts. If a school develops or has developed a school improvement plan pursuant to Article 2 (commencing with Section 52010) of Chapter 6 of Part 28, or a school safety plan pursuant to Article 5 (commencing with Section 32280) of Chapter 2.5 of Part 19, it is encouraged to incorporate into that plan, where appropriate, the gang violence and drug and alcohol prevention plan that it has developed.

(e) The department shall consult with the Office of Emergency Services regarding gang violence.

(Amended by Stats. 2013, Ch. 352, Sec. 72. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



51265

It is the intent of the Legislature that school districts and county offices of education give high priority to gang violence and drug and alcohol abuse prevention in-service training programs, which shall be part of the overall strategy for comprehensive gang violence and drug and alcohol abuse prevention education.

“Gang violence and drug and alcohol abuse prevention in-service training” for purposes of this article means the presentation of programs, instruction and curricula that will help educators develop competencies in interacting in a positive manner with children and youth to assist them in developing the positive values, self-esteem, knowledge, and skills to lead productive, gang-free and drug-free lives; develop knowledge of the causes of gang violence and substance abuse, and the properties and effects of tobacco, alcohol, narcotics, and dangerous drugs, including the risk of contracting acquired immune deficiency syndrome (AIDS) associated with intravenous drug use; receive training regarding available information and resources concerning gang violence and drug and alcohol abuse prevention as well as antigang and antisubstance abuse crime trends; develop familiarity with teaching social skills and resistance skills to children and youth; and develop skills in conducting effective education, which includes methods and techniques for helping children and youth to freely express ideas and opinions in a responsible manner and to understand the nature and consequences of their decisions as they relate to gang involvement and drug and alcohol abuse.

(Added by Stats. 1988, Ch. 1048, Sec. 2.)



51266

(a) The Office of Emergency Services, in collaboration with the State Department of Education, shall develop a model gang violence suppression and substance abuse prevention curriculum for grades 2, 4, and 6. The curriculum for grades 2, 4, and 6 shall be modeled after a similar curriculum that has been developed by the Orange County Office of Education for grades 3, 5, and 7. The Office of Emergency Services, in collaboration with the State Department of Education, may contract with a county office of education for the development of the model curriculum. The model curriculum shall be made available to school districts and county offices of education and shall, at a minimum, provide for each of the following:

(1) Lessons for grades 2, 4, and 6 that are aligned with the state curriculum frameworks for history, social science, and English and language arts.

(2) Instructional resources that address issues of ethnic diversity and at-risk pupils.

(3) The integration of the instructional resources of the Office of Emergency Services and the School/Law Enforcement Partnership in order to support the school curriculum and assist in the alignment of the state curriculum framework.

(b) The Office of Emergency Services shall develop an independent evaluation of the pupil outcomes of the model gang violence suppression and substance abuse prevention curriculum program.

(Amended by Stats. 2013, Ch. 352, Sec. 73. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



51266.5

The Rural Gang Task Force Subcommittee provided for by subdivision (g) of Section 13826.1 of the Penal Code, in collaboration with the Gang Violence Suppression Advisory Committee provided for by subdivision (g) of Section 13826.1 of the Penal Code and the Office of Emergency Services, shall review the model gang violence suppression and substance abuse prevention curriculum for grades 2, 4, and 6, developed pursuant to Section 51266, and identify methods by which the curriculum can best be utilized in rural school settings.

(Amended by Stats. 2013, Ch. 352, Sec. 74. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



51268

The State Department of Education shall encourage school districts and county offices of education to avoid duplication of efforts with regard to education programs for the prevention of drug, alcohol, and tobacco abuse through the following methods:

(a) The sharing of resources.

(b) The adaptation or adoption of model programs.

(c) The development of joint and collaborative programs.

(d) Coordination of the local planning and implementation of state programs with local health, social services, criminal justice, and education agencies and other entities.

(e) The use of a single community advisory committee or task force for drug, alcohol, and tobacco abuse prevention programs, as an alternative to the creation of a separate group for that purpose under each state or federally funded program.

(Added by Stats. 1990, Ch. 923, Sec. 2.)



51269

(a) The State Department of Education shall collaborate, to the extent possible, with other state agencies that administer drug, alcohol, and tobacco abuse prevention education programs to streamline and simplify the process whereby local educational agencies apply for state and federal drug, alcohol, and tobacco education funds.

(b) The State Department of Education, in consultation with the Department of Justice, Office of Emergency Services, the State Department of Public Health, and the State Department of Health Care Services, shall develop, to the extent possible, an ongoing statewide monitoring and assessment system to provide current and reliable data on the utilization of resources for programs for prevention of and early intervention for drug, alcohol, and tobacco abuse. The purpose of the system shall be to facilitate improved planning and program delivery among state and local agencies, including law enforcement, juvenile justice, county health, and county drug and alcohol agencies and programs, and communities.

(Amended by Stats. 2013, Ch. 22, Sec. 6. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)






ARTICLE 6 - Primary Education Model Curriculum for Lifelong Health, Aging, and Financial Literacy

51280

(a) The Legislature finds and declares all of the following:

(1) There are profound personal and financial implications for Californians associated with the average life expectancy steadily increasing toward 100 years of age.

(2) The savings rate among “boomers” continues to drop, while their cumulative debt continues to rise.

(3) A majority of workers choose to “cash out” of their employment savings plans when changing jobs, rather than transferring the accounts upon job changes and maintaining their savings in these accounts.

(4) It is estimated that 40 to 50 percent of “boomers” will likely find themselves living their later years in financial hardship.

(5) Californians should be financially prepared for, and aware of, the lifelong health issues associated with later life.

(b) It is the intent of the Legislature to enact legislation that will result in the education of all Californians regarding our prospect of becoming an “aging” state, including education as to all of the following:

(1) The changes we can expect in the later years of our lives.

(2) The changes we can expect of a society that is growing older.

(3) How we can be better prepared to sustain ourselves and our society in the coming years.

(4) The financial realities of living for a century.

(5) The importance of saving and financial planning.

(6) The financial benefits of healthful living and disease prevention.

(7) A new vision of aging, thereby dispelling ageist myths.

(8) An understanding of chronic disease and illness, with an emphasis on disease prevention and health in later life.

(Added by Stats. 2002, Ch. 541, Sec. 10. Effective January 1, 2003.)



51282

(a) It is the intent of the Legislature to enact legislation to establish educational requirements in order to instill in California’s youth a sense of importance about lifelong financial planning and preparation, including, among other things, the costs of health care, in a much-extended later life.

(b) Educational institutions have developed a model curriculum in lifelong healthy aging and financial preparedness, with materials, free of charge, for the Superintendent of Public Instruction to disseminate to school teachers at the local level.

(c) The Superintendent of Public Instruction shall make this existing curriculum available to teachers, using materials that are currently available at no cost, with information and links provided through the Internet, in order to provide to students in grades 7 to 12, inclusive, instruction on human growth, human development, and financial preparedness.

(Added by Stats. 2002, Ch. 541, Sec. 10. Effective January 1, 2003.)



51284

Concurrently with, but not prior to, the next revision of textbooks or curriculum frameworks in the social sciences, health, and mathematics curricula, the state board shall ensure that these academic areas integrate components of human growth, human development, and human contribution to society, across the life course, and also financial literacy, including, but not limited to, budgeting and managing credit, student loans, consumer debt, and identity theft security.

(Amended by Stats. 2013, Ch. 135, Sec. 3. Effective January 1, 2014.)









CHAPTER 3 - Diplomas and Certificates

ARTICLE 1 - Elementary School Diploma

51400

The governing board of any school district maintaining an elementary school may provide for the conferring of diplomas of graduation, by examination, and may issue diplomas of graduation from the elementary schools of the district and from special day and evening classes of elementary grade maintained by the district of any type or class.

(Enacted by Stats. 1976, Ch. 1010.)



51401

Nothing in this article shall be construed as prohibiting the governing board of any school district from issuing diplomas of graduation without examination to the pupils in any school which has been accredited by the county board of education.

(Enacted by Stats. 1976, Ch. 1010.)



51402

The diplomas of graduation from elementary schools shall be conferred only upon the pupils who have completed the course of study prescribed.

(Enacted by Stats. 1976, Ch. 1010.)



51403

Elementary school diplomas granted by the governing board of a school district may be on blanks furnished by the Superintendent of Public Instruction or on forms provided by the district, which shall be subject to the approval of the Superintendent of Public Instruction. All diplomas shall be signed by a majority of the members of the board or its designated representative. Facsimile signatures or signature stamps may be used for this purpose.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Diplomas

51410

No diploma, certificate or other document which is conferred upon a pupil as evidence of his completion of a prescribed course of study or training shall bear any distinctive marking or words which indicate that the pupil upon whom it was conferred was, for purposes of his course of study or training, placed within a particular classification based upon his intellectual or mental capacity.

The provisions of this section shall not be construed to prevent a diploma, certificate or other document from indicating that the pupil upon whom it is conferred maintained exceptionally high grades during his course of study or training, or that he completed his course with honors, or to prevent the governing board of any school district from publicizing such information.

(Enacted by Stats. 1976, Ch. 1010.)



51411

No governing board of any school district maintaining a high school shall require as a condition for graduation from the high schools within the district that a pupil have resided within the district for any minimum length of time.

(Added by Stats. 1977, Ch. 36.)



51412

No diploma, certificate or other document, except transcripts and letters of recommendation, shall be conferred on a pupil as evidence of completion of a prescribed course of study or training, or of satisfactory attendance, unless the pupil has met the standards of proficiency in basic skills prescribed by the governing board of the high school district, or equivalent thereof.

(Amended by Stats. 2000, Ch. 1058, Sec. 43. Effective January 1, 2001.)






ARTICLE 3 - High School Equivalency Certificates

51420

The Superintendent shall issue a California high school equivalency certificate and an official score report, or an official score report only, to any person who has not completed high school and who meets all of the following requirements:

(a) Is a resident of this state or is a member of the armed services assigned to duty in this state.

(b) Has taken all or a portion of a general educational development test that has been approved by the state board and that is administered by a testing center approved by the department, with a score determined by the state board to be equal to the standard of performance expected from high school graduates.

(c) Meets one of the following:

(1) Is at least 18 years of age.

(2) Would have graduated from high school had he or she remained in school and followed the usual course of study toward graduation.

(3) Is at least 17 years of age, has accumulated fewer than 100 units of high school credit, and is confined to a state or county hospital or to an institution maintained by a state or county correctional agency.

(4) (A) Is at least 17 years of age, has accumulated fewer than 100 units of high school credit prior to enrollment in the academic program described in this paragraph, and has successfully completed the academic program offered by a dropout recovery high school that provides the pupil with all of the following:

(i) Instruction aligned to state academic content standards.

(ii) The opportunity to complete the requirements for a high school diploma.

(iii) At least one year of instruction or instruction followed by services related to the academic program.

(B) For purposes of this paragraph, “dropout recovery high school” has the same meaning as set forth in subparagraph (D) of paragraph (4) of subdivision (a) of Section 52052.

(Amended by Stats. 2011, Ch. 628, Sec. 1. Effective January 1, 2012.)



51421

(a) The superintendent may charge a one-time only fee, established by the State Board of Education, to be submitted by an examinee when registering for the test sufficient in an amount not greater than the amount required to pay the cost of administering this article and for the cost of providing all followup services related to the completion of the general educational development test. The amount of each fee may not exceed twenty dollars ($20) per person.

(b) The examinee shall be responsible for submitting to the Superintendent of Public Instruction all subsequent requests for duplicate copies of the California high school equivalency certificate and all requests to forward reports of the results of the applicant’s general educational development test to postsecondary educational institutions.

(Amended by Stats. 2002, Ch. 163, Sec. 1. Effective January 1, 2003.)



51422

Each scoring contractor shall provide the Superintendent of Public Instruction with a set of results for each examinee who has taken all or a portion of the general educational development test. Each scoring contractor shall forward to the superintendent the fee established pursuant to Section 51421 for each examinee who has taken the general educational development test.

(Amended by Stats. 2002, Ch. 163, Sec. 2. Effective January 1, 2003.)



51423

(a) (1) The Superintendent may provide for the administration of the general educational development test to persons confined to state or county hospitals or to institutions maintained by state or county correctional agencies.

(2) Those agencies, upon request, shall reimburse the Superintendent in an amount sufficient to pay the cost of administering the test.

(b) Notwithstanding any other provision of law, the Superintendent may grant a waiver to a county office of education to provide a general educational development test preparation program, not to exceed one hour per schoolday, as part of any other instructional program during the regular schoolday to a person who is at least 17 years of age, has accumulated insufficient units of high school credit to graduate from high school by 18 years of age, and is confined to a state or county hospital or to an institution maintained by a state or county correctional agency.

(Amended by Stats. 2007, Ch. 269, Sec. 2. Effective January 1, 2008.)



51424

The Superintendent of Public Instruction shall keep a permanent record of California high school equivalency certificates issued pursuant to this article.

(Amended by Stats. 2002, Ch. 163, Sec. 3. Effective January 1, 2003.)



51425

A California high school equivalency certificate shall be deemed to be a high school diploma for the purpose of meeting the requirements of employment by all state and local public agencies in this state.

(Enacted by Stats. 1976, Ch. 1010.)



51426

The State Board of Education shall adopt rules and regulations necessary to implement this article.

(Enacted by Stats. 1976, Ch. 1010.)



51427

Pursuant to Section 16370 of the Government Code, there is hereby authorized in the State Treasury a Special Deposit Fund Account, which shall consist of fees that may be prescribed by Sections 51421 and 51423. All of the fees collected are hereby appropriated without regard to fiscal year for the support of the Department of Education to be used pursuant to this article.

(Amended by Stats. 1985, Ch. 1546, Sec. 9.)






ARTICLE 3.5 - Retroactive High School Diplomas

51430

(a) Notwithstanding any other provision of law, a high school district, unified school district, or county office of education, may retroactively grant a high school diploma to a person who has not received a high school diploma if he or she meets either of the following conditions:

(1) The person was interned by order of the federal government during World War II and was enrolled in a high school operated by the school district or under the jurisdiction of the county office of education immediately preceding his or her internment and did not receive a high school diploma because his or her education was interrupted due to his or her internment during World War II.

(2) The person is a veteran of World War II, the Korean War, or the Vietnam War, was honorably discharged from his or her military service, was enrolled in a high school operated by the school district or under the jurisdiction of the county office of education immediately preceding his or her military service in those wars, and did not receive a high school diploma because his or her education was interrupted due to his or her military service in those wars.

(b) A high school district, unified school district, or county office of education may retroactively grant a high school diploma to a deceased person who meets the conditions of paragraph (1) or (2) of subdivision (a), to be received by the next of kin of the deceased person.

(Amended by Stats. 2005, Ch. 22, Sec. 44. Effective January 1, 2006.)



51440

(a) (1) Notwithstanding any other provision of law, subject to regulations that the state board shall prescribe, a high school district, unified school district, or county office of education maintaining a four-year high school or senior high school, may, for a person who has not received a high school diploma included in paragraph (2), evaluate classes completed in any high school, community college, or state college; grant credit toward graduation for military service and training received while in the military service of the United States, and if satisfied that that person has completed the equivalent of the requirements for graduation from high school, grant him or her a diploma of graduation.

(2) Persons who may be granted a diploma pursuant to paragraph (1) are:

(A) A former member of the Armed Forces who is a resident of this state and who has received an honorable discharge.

(B) A member of the Armed Forces who is, and on the date he or she entered the Armed Forces was, a resident of this state.

(b) A veteran who entered the military service of the United States while a pupil in grade 12 of a high school and who at the time of his or her entrance into military service had satisfactorily completed the first half of the work required for grade 12 shall be granted a diploma of graduation from that high school.

(Amended by Stats. 2004, Ch. 255, Sec. 4. Effective January 1, 2005.)



51442

For purposes of this article, “veteran” means a person who has served 90 days or more in the military service of the United States during a war with a foreign power or during any national emergency declared by the President of the United States and who has received an honorable discharge from that service.

(Amended by Stats. 2004, Ch. 255, Sec. 6. Effective January 1, 2005.)






ARTICLE 5 - Golden State Seal Merit Diploma

51450

The Golden State Seal Merit Diploma is hereby established as an honors diploma to recognize high school graduates who have mastered the high school curriculum. The Golden State Seal Merit Diploma shall be awarded jointly by the State Board of Education and the Superintendent of Public Instruction to each qualifying high school student.

(Added by Stats. 1996, Ch. 204, Sec. 13. Effective July 22, 1996.)



51451

A student who meets the following requirements shall qualify for a Golden State Seal Merit Diploma:

(a) The completion of all requirements for a high school diploma.

(b) A demonstration of the mastery of the curriculum in at least six subject matter areas, four of which shall be mathematics, English language arts, science, and United States history, with the remaining two subject matter areas selected by the student.

(Added by Stats. 1996, Ch. 204, Sec. 13. Effective July 22, 1996.)



51452

The state board shall determine and adopt, based upon the recommendations of the Superintendent, the following:

(a) The means by which pupils may demonstrate mastery of the curriculum. For subject matter areas, the means may include, but shall not be limited to, any subject matter examinations deemed appropriately rigorous by the state board. For this purpose, the state board may designate examinations administered by or under the auspices of the department, or examinations produced by private providers or local educational agencies, that are supervised and administered under conditions that are deemed adequate by the state board.

(b) Pupil performance standards or achievement levels that demonstrate mastery of the curriculum.

(Amended by Stats. 2009, Ch. 303, Sec. 13. Effective January 1, 2010.)



51453

Under the policy direction of the State Board of Education and the administrative leadership of the Superintendent of Public Instruction, the State Department of Education shall do the following:

(a) Ensure that the results of the Golden State Examination are sent to school districts in a timely manner and work with providers of other examinations to provide timely information to school districts on students who have met the performance standards so that school districts can efficiently maintain student records and identify pupils who meet the requirements of the Golden State Seal Merit Diploma.

(b) Prepare and distribute to school districts an appropriate insignia to be affixed to a student’s diploma and transcript indicating that the student has been awarded a Golden State Seal Merit Diploma by the State Board of Education and the Superintendent of Public Instruction.

(c) Consider whether it would be appropriate and feasible to provide any additional awards to recipients of the Golden State Seal Merit Diploma.

(Added by Stats. 1996, Ch. 204, Sec. 13. Effective July 22, 1996.)



51454

Each school district that confers high school diplomas shall maintain appropriate records in order to identify students who have earned a Golden State Seal Merit Diploma, and shall affix the appropriate insignia to the diploma and transcript of each student that earns a Golden State Seal Merit Diploma.

(Added by Stats. 1996, Ch. 204, Sec. 13. Effective July 22, 1996.)



51455

(a) It is the intent of the Legislature that no fee or other cost be charged to any pupil pursuant to this article. However, notwithstanding any other provision of law, a school district receiving funds pursuant to Chapter 1 (commencing with Section 54000) of Part 29 may expend any portion of those funds to pay for all or part of the costs of one or more examinations pursuant to this article that are charged to economically disadvantaged pupils.

(b) An economically disadvantaged pupil means a pupil from a family that receives Aid to Families with Dependent Children.

(Added by Stats. 1996, Ch. 204, Sec. 13. Effective July 22, 1996.)






ARTICLE 6 - State Seal of Biliteracy

51460

(a) The State Seal of Biliteracy is established to recognize high school graduates who have attained a high level of proficiency in speaking, reading, and writing in one or more languages in addition to English. The State Seal of Biliteracy shall be awarded by the Superintendent. School district participation in this program is voluntary.

(b) The purposes of the State Seal of Biliteracy are as follows:

(1) To encourage pupils to study languages.

(2) To certify attainment of biliteracy.

(3) To provide employers with a method of identifying people with language and biliteracy skills.

(4) To provide universities with a method to recognize and give academic credit to applicants seeking admission.

(5) To prepare pupils with 21st century skills.

(6) To recognize and promote foreign language instruction in public schools.

(7) To strengthen intergroup relationships, affirm the value of diversity, and honor the multiple cultures and languages of a community.

(Added by Stats. 2011, Ch. 618, Sec. 2. Effective January 1, 2012.)



51461

(a) The State Seal of Biliteracy certifies attainment of a high level of proficiency by a graduating high school pupil in one or more languages, in addition to English, and certifies that the graduate meets all of the following criteria:

(1) Completion of all English language arts requirements for graduation with an overall grade point average of 2.0 or above in those classes.

(2) Passing the California Standards Test in English language arts administered in grade 11 at the proficient level or above.

(3) Proficiency in one or more languages other than English, demonstrated through one of the following methods:

(A) Passing a foreign language Advanced Placement examination with a score of 3 or higher or an International Baccalaureate examination with a score of 4 or higher.

(B) Successful completion of a four-year high school course of study in a foreign language, and attaining an overall grade point average of 3.0 or above in that course of study.

(C) If no Advanced Placement examination or off-the-shelf language test exists and the school district can certify to the Superintendent that the test meets the rigor of a four-year high school course of study in that foreign language, passing a school district language examination that, at a minimum, assesses speaking, reading, and writing in a language other than English at the proficient level or higher. If a school district offers a language examination in a language in which an Advanced Placement examination or off-the-shelf language test exists, the school district language examination shall be approved by the Superintendent for the purpose of determining proficiency in a language other than English.

(D) Passing the SAT II foreign language examination with a score of 600 or higher.

(b) If the primary language of a pupil in any of grades 9 to 12, inclusive, is other than English, he or she shall do both of the following in order to qualify for the State Seal of Biliteracy:

(1) Attain the early advanced proficiency level on the English language development test. For purposes of this paragraph, a participating school district may administer the English language development test an additional time as necessary.

(2) Meet the requirements of subdivision (a).

(c) For languages in which an Advanced Placement test is not available, the Superintendent may provide a listing of equivalent summative tests that school districts may use in place of an Advanced Placement test for purposes of subparagraph (A) of paragraph (3) of subdivision (a). A school district may provide the Superintendent with a list of equivalent summative tests that the district uses in place of an Advanced Placement test for purposes of subparagraph (A) of paragraph (3) of subdivision (a). The Superintendent may use lists received from school districts in developing his or her list of equivalent summative tests.

(d) For purposes of this article, “foreign language” means a language other than English, and includes American Sign Language.

(Added by Stats. 2011, Ch. 618, Sec. 2. Effective January 1, 2012.)



51462

The Superintendent shall do both of the following:

(a) Prepare and deliver to participating school districts an appropriate insignia to be affixed to the diploma or transcript of the pupil indicating that the pupil has been awarded a State Seal of Biliteracy by the Superintendent.

(b) Provide other information it deems necessary for school districts to successfully participate in the program.

(Added by Stats. 2011, Ch. 618, Sec. 2. Effective January 1, 2012.)



51463

A school district that participates in the program under this article shall do both of the following:

(a) Maintain appropriate records in order to identify pupils who have earned a State Seal of Biliteracy.

(b) Affix the appropriate insignia to the diploma or transcript of each pupil who earns a State Seal of Biliteracy.

(Added by Stats. 2011, Ch. 618, Sec. 2. Effective January 1, 2012.)



51464

It is the intent of the Legislature that no fee be charged to a pupil pursuant to this article.

(Added by Stats. 2011, Ch. 618, Sec. 2. Effective January 1, 2012.)









CHAPTER 4 - Prohibited Instruction

ARTICLE 1 - Prejudices

51500

A teacher shall not give instruction and a school district shall not sponsor any activity that promotes a discriminatory bias on the basis of race or ethnicity, gender, religion, disability, nationality, or sexual orientation, or because of a characteristic listed in Section 220.

(Amended by Stats. 2012, Ch. 162, Sec. 35. Effective January 1, 2013.)



51501

The state board and any governing board shall not adopt any textbooks or other instructional materials for use in the public schools that contain any matter reflecting adversely upon persons on the basis of race or ethnicity, gender, religion, disability, nationality, or sexual orientation, or because of a characteristic listed in Section 220.

(Amended by Stats. 2012, Ch. 162, Sec. 36. Effective January 1, 2013.)






ARTICLE 2 - Prohibited Materials

51510

Except as to textbooks approved by the state board or a county board of education, no bulletin, circular, or publication may be used as the basis of study or recitation or to supplement the regular school studies if the material contained in the bulletin, circular, or publication has been disapproved by the governing board of the school district in which the school is situated.

(Enacted by Stats. 1976, Ch. 1010.)



51511

Nothing in this code shall be construed to prevent, or exclude from the public schools, references to religion or references to or the use of religious literature, dance, music, theatre, and visual arts or other things having a religious significance when such references or uses do not constitute instruction in religious principles or aid to any religious sect, church, creed, or sectarian purpose and when such references or uses are incidental to or illustrative of matters properly included in the course of study.

(Amended by Stats. 2001, Ch. 734, Sec. 33. Effective October 11, 2001.)



51512

The Legislature finds that the use by any person, including a pupil, of any electronic listening or recording device in any classroom of the elementary and secondary schools without the prior consent of the teacher and the principal of the school given to promote an educational purpose disrupts and impairs the teaching process and discipline in the elementary and secondary schools, and such use is prohibited. Any person, other than a pupil, who willfully violates this section shall be guilty of a misdemeanor.

Any pupil violating this section shall be subject to appropriate disciplinary action.

This section shall not be construed as affecting the powers, rights, and liabilities arising from the use of electronic listening or recording devices as provided for by any other provision of law.

(Enacted by Stats. 1976, Ch. 1010.)



51513

No test, questionnaire, survey, or examination containing any questions about the pupil’s personal beliefs or practices in sex, family life, morality, and religion, or any questions about the pupil’s parents’ or guardians’ beliefs and practices in sex, family life, morality, and religion, shall be administered to any pupil in kindergarten or grades 1 to 12, inclusive, unless the parent or guardian of the pupil is notified in writing that this test, questionnaire, survey, or examination is to be administered and the parent or guardian of the pupil gives written permission for the pupil to take this test, questionnaire, survey, or examination.

(Added by Stats. 1995, Ch. 275, Sec. 4. Effective August 2, 1995.)






ARTICLE 3 - Solicitations

51520

(a) During school hours, and within one hour before the time of opening and within one hour after the time of closing of school, pupils of the public school shall not be solicited on school premises by teachers or others to subscribe or contribute to the funds of, to become members of, or to work for, any organization not directly under the control of the school authorities, unless the organization is a nonpartisan, charitable organization organized for charitable purposes by an act of Congress or under the laws of the state, the purpose of the solicitation is nonpartisan and charitable, and the solicitation has been approved by the county board of education or by the governing board of the school district in which the school is located.

(b) A licensed dentist who provides voluntary dental health screening programs for pupils on school premises, shall not solicit a pupil, or the pupil’s parent or guardian, or encourage, or advise treatment or consultation for the pupil by the licensed dentist, or any entity in which the licensed dentist has a financial interest, for any condition discovered in the course of the dental health screening. It is the intent of the Legislature that no licensed dentist use voluntary dental health screening programs for the generation of referrals or for financial benefit. The Legislature does not intend to deny or limit freedom of choice in the selection of an appropriate dental provider for treatment or consultation.

(c) A licensed optometrist who provides voluntary vision testing programs for pupils on school premises, shall not solicit a pupil, or the pupil’s parent or guardian, or encourage, or advise treatment or consultation for the pupil by the licensed optometrist, or any entity in which the licensed optometrist has a financial interest, for any condition discovered in the course of the vision testing. It is the intent of the Legislature that no licensed optometrist use voluntary vision testing programs for the generation of referrals or for financial benefit. The Legislature does not intend to deny freedom of choice in the selection of an appropriate vision care provider for treatment or consultation.

(d) Nothing in this section shall be construed as prohibiting the solicitation of pupils of the public school on school premises by pupils of that school for any otherwise lawful purpose.

(Amended by Stats. 1996, Ch. 83, Sec. 1. Effective January 1, 1997.)



51521

No person shall solicit any other person to contribute to any fund or to purchase any item of personal property, upon the representation that the money received is to be used wholly or in part for the benefit of any public school or the student body of any public school, unless such person obtains the prior written approval of either the governing board of the school district in which such solicitation is to be made or the governing board of the school district having jurisdiction over the school or student body represented to be benefited by such solicitation, or the designee of either of such boards.

The prohibitions of this section shall not apply with respect to any solicitation or contribution the total proceeds of which are delivered to a public school, nor to a solicitation of a transfer to be effected by a testamentary act.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Advocacy or Teaching of Communism

51530

No teacher giving instruction in any school, or on any property belonging to any agencies included in the public school system, shall advocate or teach communism with the intent to indoctrinate or to inculcate in the mind of any pupil a preference for communism.

In prohibiting the advocacy or teaching of communism with the intent of indoctrinating or inculcating a preference in the mind of any pupil for such doctrine, the Legislature does not intend to prevent the teaching of the facts about communism. Rather, the Legislature intends to prevent the advocacy of, or inculcation and indoctrination into, communism as is hereinafter defined, for the purpose of undermining patriotism for, and the belief in, the government of the United States and of this state.

For the purposes of this section, communism is a political theory that the presently existing form of government of the United States or of this state should be changed, by force, violence, or other unconstitutional means, to a totalitarian dictatorship which is based on the principles of communism as expounded by Marx, Lenin, and Stalin.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Humane Treatment of Animals

51540

In the public elementary and high schools or in public elementary and high school school-sponsored activities and classes held elsewhere than on school premises, live vertebrate animals shall not, as part of a scientific experiment or any purpose whatever:

(a) Be experimentally medicated or drugged in a manner to cause painful reactions or induce painful or lethal pathological conditions.

(b) Be injured through any other treatments, including, but not limited to, anesthetization or electric shock.

Live animals on the premises of a public elementary or high school shall be housed and cared for in a humane and safe manner.

The provisions of this section are not intended to prohibit or constrain vocational instruction in the normal practices of animal husbandry.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 5 - Authorized Classes and Courses of Instruction

ARTICLE 1 - Reading First Plan

51700

(a) There is hereby established the Reading First Plan to provide reading instruction to pupils in kindergarten and grades 1 to 3, inclusive, and to special education pupils in kindergarten and grades 1 to 12, inclusive.

(b) The plan shall be administered by the State Department of Education and shall be funded from moneys allocated pursuant to Title I of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.).

(c) The Reading First Plan submitted to the Secretary of Education pursuant to Title I of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) shall do all of the following:

(1) (A) Authorize a local educational agency that meets all the requirements of Section 6362(c)(6) of Title 20 of the United States Code to be eligible for Reading First funding if pupils enrolled in kindergarten or any of grades 1 to 3, inclusive, and special education pupils enrolled in kindergarten or any of grades 1 to 12, inclusive, are provided with standards-aligned textbooks or basic instructional materials aligned with the reading/language arts content standards pursuant to Section 60605 by the beginning of the first school term that commences no later than 24 months after those materials are adopted by the State Board of Education.

(B) Notwithstanding subparagraph (A), a class operating pursuant to Section 310 may use primary language materials in alternate formats adopted by the State Board of Education for purposes of participating in a program funded pursuant to this article.

(2) Authorize a local educational agency to use scientifically based reading research supplemental instructional materials for pupils enrolled in kindergarten or any of grades 1 to 3, inclusive, and special education pupils enrolled in kindergarten or any of grades 1 to 12, inclusive, that are aligned with the reading/language arts content standards adopted pursuant to Section 60605. The local educational agency shall provide an explanation in its application of how its use of these supplemental instructional materials support the reading/language arts instructional materials adopted by the State Board of Education for pupils enrolled in kindergarten or any of grades 1 to 3, inclusive, and special education pupils enrolled in kindergarten or any of grades 1 to 12, inclusive.

(3) Authorize an eligible local educational agency to receive a grant in the amount of up to six thousand five hundred dollars ($6,500) per teacher in kindergarten or in any of grades 1 to 3, inclusive, unless otherwise required pursuant to Section 6362(c)(2)(A) of Title 20 of the United States Code. In addition, to the extent that a local educational agency needs additional funding consistent with the maximum amount allowable under the federal No Child Left Behind Act (20 U.S.C. Sec. 6301 et. seq.), authorize the local educational agency to submit a plan justifying that need to the State Department of Education and the Department of Finance for their joint approval. A grant awarded pursuant to this paragraph shall be used to enhance reading instruction, including, but not limited to, the following purposes:

(A) Purchasing and implementing scientifically based reading research instructional and supplemental materials in reading language arts, pursuant to requirements specified in the Reading First Plan and paragraph (2).

(B) Participating in professional development in reading and language arts, pursuant to requirements specified in the Reading First Plan. A Reading First funded agency may not claim funding for teachers of kindergarten or any of grades 1 to 3, inclusive, or teachers of special education pupils for the Mathematics and Reading Professional Development Program established pursuant to Article 3 (commencing with Section 99230) of Chapter 5 of Part 65.

(C) Hiring reading coaches or reading content experts, or both.

(D) Purchasing reading and language arts assessments.

(E) Other purposes, as specified in Section 6362(c)(7) of Title 20 of the United States Code.

(d) The State Department of Education and the State Board of Education may not develop or implement requirements or criteria that make a local educational agency ineligible for funding pursuant to this section because the local educational agency provides primary language instruction and comprehensive English language development instruction to English learners in alternative classrooms, as authorized pursuant to Sections 310 and 311.

(e) A local educational agency shall submit an expenditure plan as part of its Reading First application that includes details about how it is going to use its funding.

(Amended by Stats. 2003, Ch. 773, Sec. 1. Effective January 1, 2004.)



51701

The State Board of Education shall amend California’s Reading First Plan to do all of the following:

(a) Authorize a local educational agency operating a program pursuant to Section 310 to apply for funding under Title 1 of the federal No Child Left Behind Act of 2001 (U.S.C. Sec. 6301 et seq.).

(b) Specify that first priority for the allocation of increased Reading First funds available during the 2003–04 fiscal year be given to classrooms that meet all of the following criteria:

(1) Have not received funding under the Reading First Plan.

(2) Operate programs pursuant to Section 310.

(3) Are located in previously approved Reading First local educational agencies.

(c) Specify that second priority for the allocation of increased Reading First funds available during the 2003–04 fiscal year be given to local educational agencies that operate programs pursuant to Section 310 and that meet other program requirements, as detailed in the revised Reading First Plan.

(d) Provide a process whereby professional development providers that have expertise in addressing the needs of classrooms operating pursuant to Section 310 and using alternate formats adopted by the State Board of Education will be approved as Reading First providers.

(Added by Stats. 2003, Ch. 773, Sec. 2. Effective January 1, 2004.)



51701.5

The State Board of Education shall determine if a demand exists for scientifically based instructional materials that are aligned with the reading/language arts content standards pursuant to Section 60605 for languages other than Spanish and English in classrooms operating pursuant to Section 310 that apply for Reading First funds. If a demand exists, the State Board of Education shall explore ways to meet that demand, including, but not limited to, alternate format adoptions.

(Added by Stats. 2003, Ch. 773, Sec. 3. Effective January 1, 2004.)



51702

Of the federal funds appropriated in Item 6110-126-0890 of Section 2.00 of the annual Budget Act for the Reading First Plan, up to six million six hundred thousand dollars ($6,600,000) may be allocated annually in the following manner:

(a) The sum of five million dollars ($5,000,000) to the reading implementation centers, as identified in the Reading First Plan, to provide technical assistance to local educational agencies for the purpose of enhancing reading instruction. The amount of funding that each reading implementation center receives shall be contingent upon an expenditure plan being submitted to, and reviewed by, the State Department of Education, and being approved by the State Board of Education.

(b) The sum of one million three hundred fifty thousand dollars ($1,350,000) to the six regional lead agencies established pursuant to Section 51871 for startup costs and to increase capacity in order to become a reading implementation center. The six regional lead agencies need not be identified in the Reading First Plan.

(c) The sum of two hundred fifty thousand dollars ($250,000) to be used for all of the following in accordance with the Reading First Plan:

(1) Developing materials and assessments for training teachers.

(2) Ensuring that professional development for teachers and instruction for pupils is consistent in quality and delivery.

(3) Providing assistance to local educational agencies to startup reading implementation centers.

(Added by Stats. 2002, Ch. 730, Sec. 2. Effective January 1, 2003.)






ARTICLE 1.5 - The Online Classroom Pilot Program

51705

For purposes of this article, the following terms have the following meanings:

(a) “Asynchronous interactive instructional program” means a program in which a pupil and teacher interact using online resources, including, but not limited to, discussion boards, Web sites, and e-mail. However, the pupil and teacher need not necessarily be online at the same time.

(b) “Internet” means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol (IP), or its subsequent extensions, and that is able to support communications using the Transmission Control Protocol/Internet Protocol (TCP/IP) suite, or provides, uses, or makes accessible, either publicly or privately, high-level services layered on the communications and related infrastructure described in this subdivision.

(Added by Stats. 2003, Ch. 429, Sec. 3. Effective January 1, 2004.)






ARTICLE 3 - Evening High School for Minors

51720

The governing board of a school district which maintains high schools and a continuation education program may establish and maintain evening high school programs in grades 9 to 12, inclusive, for minors subject to Section 48200.

(Enacted by Stats. 1976, Ch. 1010.)



51721

Notwithstanding any other provision of law, a governing board to which this article applies may establish the number of, and the specific days of the week on which such a program shall be in session. The governing board may further prescribe the number of hours during which the program shall be in session.

(Enacted by Stats. 1976, Ch. 1010.)



51722

An evening high school program shall consist of courses similar to the curriculum of the regular high schools of the district.

Credit for coursework satisfactorily completed shall be acceptable by all of the regular day high schools of the district.

(Enacted by Stats. 1976, Ch. 1010.)



51723

The attendance of a minor at an evening high school program shall be voluntary, but the written permission of the minor’s parent or guardian is required.

(Enacted by Stats. 1976, Ch. 1010.)



51724

The attendance of a pupil in an evening high school program shall not result in the crediting of more than one unit of average daily attendance during the regular school year, even if the pupil also attends one or more classes in the regular high schools of the district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Elementary School Special Day and Evening Classes

51730

The governing body of any elementary school district may establish and maintain, in connection with any school under its jurisdiction, special day and evening classes and summer schools, consisting of special day classes or special evening classes or both, for the purpose of giving instruction in any of the branches of study prescribed and authorized for the elementary schools.

(Enacted by Stats. 1976, Ch. 1010.)



51731

These classes may be convened at the hours and for the length of time during the school day or evening, and at the period and for the length of time during the school year as may be determined by the governing authority.

(Amended by Stats. 1986, Ch. 1124, Sec. 7.)



51732

The evening elementary schools and the special day and evening classes of the elementary schools of any school district shall be open for the admission of such minors and adults as in the judgment of the governing board of the school district maintaining the schools or classes may profit from the instruction offered.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Instruction by Correspondence

51740

The governing board of a district maintaining one or more secondary schools may, subject to such rules and regulations as may be prescribed by the State Board of Education and upon the authorization of the Superintendent of Public Instruction, provide pupils enrolled in the regular day schools of the district with instruction by correspondence provided by the University of California, or other university or college in California accredited for teacher training under this code, in subjects included within or related to the course of study offered in the school and which for good reason cannot be taken by the pupil, and pay the cost thereof. Such instruction when provided for a pupil must be a part of the program of study approved for such pupil.

(Enacted by Stats. 1976, Ch. 1010.)



51741

Notwithstanding anything in Section 51740 to the contrary, the governing board of any school district may, subject to such rules and regulations as may be prescribed by the State Board of Education and upon the authorization of the Superintendent of Public Instruction, provide veterans enrolled in schools or classes of the district with instruction by correspondence, provided by any university or college referred to in Section 51740 or by any other university, college, school, institution or organization approved by the Superintendent of Public Instruction in subjects which may be necessary to adjust the veteran to an occupation and which, for good reason, cannot be given by the school, and pay for the cost thereof.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5.5 - Independent Study

51745

(a) Commencing with the 1990–91 school year, the governing board of a school district or a county office of education may offer independent study to meet the educational needs of pupils in accordance with the requirements of this article. Educational opportunities offered through independent study may include, but shall not be limited to, the following:

(1) Special assignments extending the content of regular courses of instruction.

(2) Individualized study in a particular area of interest or in a subject not currently available in the regular school curriculum.

(3) Individualized alternative education designed to teach the knowledge and skills of the core curriculum. Independent study shall not be provided as an alternative curriculum.

(4) Continuing and special study during travel.

(5) Volunteer community service activities and leadership opportunities that support and strengthen pupil achievement.

(b) Not more than 10 percent of the pupils participating in an opportunity school or program, or a continuation high school, calculated as specified by the department, shall be eligible for apportionment credit for independent study pursuant to this article. A pupil who is pregnant or is a parent who is the primary caregiver for one or more of his or her children shall not be counted within the 10 percent cap.

(c) An individual with exceptional needs, as defined in Section 56026, shall not participate in independent study, unless his or her individualized education program developed pursuant to Article 3 (commencing with Section 56340) of Chapter 4 of Part 30 specifically provides for that participation.

(d) A temporarily disabled pupil shall not receive individual instruction pursuant to Section 48206.3 through independent study.

(e) No course included among the courses required for high school graduation under Section 51225.3 shall be offered exclusively through independent study.

(Amended by Stats. 2012, Ch. 175, Sec. 1. Effective January 1, 2013.)



51745.6

(a) (1) The ratio of average daily attendance for independent study pupils 18 years of age or less to school district full-time equivalent certificated employees responsible for independent study, for the applicable grade span, calculated as specified by the department, shall not exceed the equivalent ratio of pupils to full-time certificated employees for all other educational programs operated by the school district for the applicable grade span, unless a new higher or lower grade span ratio for all other educational programs offered within the respective grade span is negotiated in a collective bargaining agreement or a memorandum of understanding is entered into that indicates an existing collective bargaining agreement contains an alternative grade span ratio for the applicable grade span. The ratio of average daily attendance for independent study pupils 18 years of age or less to county office of education full-time equivalent certificated employees responsible for independent study, for the applicable grade span, to be calculated in a manner prescribed by the department, shall not exceed the equivalent ratio of pupils to full-time certificated employees for all other educational programs operated by the high school or unified school district with the largest average daily attendance of pupils in that county for the applicable grade span, unless a new higher or lower grade span ratio for all other educational programs offered within the respective grade span is negotiated in a collective bargaining agreement or a memorandum of understanding is entered into that indicates an existing collective bargaining agreement contains an alternative grade span ratio for the applicable grade span. The computation of the ratios shall be performed annually by the reporting agency at the time of, and in connection with, the second principal apportionment report to the Superintendent.

(2) For purposes of this section, the following grade spans shall apply:

(A) Kindergarten and grades 1 to 3, inclusive.

(B) Grades 4 to 6, inclusive.

(C) Grades 7 to 8, inclusive.

(D) Grades 9 to 12, inclusive.

(b) Only those units of average daily attendance for independent study that reflect a pupil-teacher ratio that does not exceed the applicable grade span ratios described in subdivision (a) shall be eligible for apportionment pursuant to Section 2575, for county offices of education, and Section 42238.05, for school districts. Nothing in this section shall prevent a school district or county office of education from serving additional units of average daily attendance greater than the applicable grade span ratios described in subdivision (a), except that those additional units shall not be funded pursuant to Section 2575 or 42238.05, as applicable. If a school district, charter school, or county office of education has a memorandum of understanding to provide instruction in coordination with the school district, charter school, or county office of education at which a pupil is enrolled, then the applicable grade span ratios that shall apply for purposes of this paragraph are the ratios for the local educational agency providing the independent study program to the pupil pursuant to Section 51749.5.

(c) The calculations performed for purposes of this section shall not include either of the following:

(1) The average daily attendance generated by special education pupils enrolled in special day classes on a full-time basis, or the teachers of those classes.

(2) The average daily attendance or teachers in necessary small schools that are eligible to receive funding pursuant to Article 4 (commencing with Section 42280) of Chapter 7 of Part 24.

(d) The applicable pupils-to-certificated-employee grade span ratios described in subdivision (a) may, in a charter school, be calculated by using a fixed pupils-to-certificated-employee ratio of 25 to 1, or by being a ratio of less than 25 pupils per certificated employee. All charter school pupils, regardless of age, shall be included in the applicable pupil-to-certificated-employee grade span ratio calculations.

(Amended by Stats. 2014, Ch. 32, Sec. 35. Effective June 20, 2014.)



51746

It is the intent of the Legislature that school districts and county offices of education offering independent study shall provide appropriate existing services and resources to enable pupils to complete their independent study successfully and shall ensure the same access to all existing services and resources in the school in which the pupil is enrolled pursuant to Section 51748 as is available to all other pupils in the school. In addition, the services and resources may include, but need not be limited to, any of the following:

(a) A designated learning center or study area staffed by appropriately trained personnel.

(b) The services of qualified personnel to assess the achievement, abilities, interests, aptitudes, and needs of participating pupils to determine each of the following:

(1) Whether full-time independent study is the most appropriate alternative for the pupil being referred.

(2) If the answer to paragraph (1) is affirmative, the determination of the most appropriate individualized plan and resources to be made available to pupils enrolled in full-time independent study.

(Repealed and added by Stats. 1989, Ch. 1089, Sec. 5. Operative July 1, 1990, pursuant to Section 51749.5 as added by Ch. 1089 (later repealed).)



51747

A school district or county office of education shall not be eligible to receive apportionments for independent study by pupils, regardless of age, unless it has adopted written policies, and has implemented those policies, pursuant to rules and regulations adopted by the Superintendent, that include, but are not limited to, all of the following:

(a) The maximum length of time, by grade level and type of program, that may elapse between the time an independent study assignment is made and the date by which the pupil must complete the assigned work.

(b) The number of missed assignments that will be allowed before an evaluation is conducted to determine whether it is in the best interests of the pupil to remain in independent study, or whether he or she should return to the regular school program. A written record of the findings of any evaluation made pursuant to this subdivision shall be treated as a mandatory interim pupil record. The record shall be maintained for a period of three years from the date of the evaluation and, if the pupil transfers to another California public school, the record shall be forwarded to that school.

(c) A requirement that a current written agreement for each independent study pupil shall be maintained on file, including, but not limited to, all of the following:

(1) The manner, time, frequency, and place for submitting a pupil’s assignments and for reporting his or her progress.

(2) The objectives and methods of study for the pupil’s work, and the methods utilized to evaluate that work.

(3) The specific resources, including materials and personnel, that will be made available to the pupil.

(4) A statement of the policies adopted pursuant to subdivisions (a) and (b) regarding the maximum length of time allowed between the assignment and the completion of a pupil’s assigned work, and the number of missed assignments allowed before an evaluation of whether or not the pupil should be allowed to continue in independent study.

(5) The duration of the independent study agreement, including the beginning and ending dates for the pupil’s participation in independent study under the agreement. No independent study agreement shall be valid for any period longer than one school year.

(6) A statement of the number of course credits or, for the elementary grades, other measures of academic accomplishment appropriate to the agreement, to be earned by the pupil upon completion.

(7) The inclusion of a statement in each independent study agreement that independent study is an optional educational alternative in which no pupil may be required to participate. In the case of a pupil who is referred or assigned to any school, class, or program pursuant to Section 48915 or 48917, the agreement also shall include the statement that instruction may be provided to the pupil through independent study only if the pupil is offered the alternative of classroom instruction.

(8) (A) Each written agreement shall be signed, before the commencement of independent study, by the pupil, the pupil’s parent, legal guardian, or caregiver, if the pupil is less than 18 years of age, the certificated employee who has been designated as having responsibility for the general supervision of independent study, and all persons who have direct responsibility for providing assistance to the pupil. For purposes of this paragraph “caregiver” means a person who has met the requirements of Part 1.5 (commencing with Section 6550) of the Family Code.

(B) A signed written agreement may be maintained on file electronically.

(Amended by Stats. 2014, Ch. 32, Sec. 36. Effective June 20, 2014.)



51747.3

(a) Notwithstanding any other law, a local educational agency, including, but not limited to, a charter school, may not claim state funding for the independent study of a pupil, whether characterized as home study or otherwise, if the local educational agency has provided any funds or other thing of value to the pupil or his or her parent or guardian that the local educational agency does not provide to pupils who attend regular classes or to their parents or guardians. A charter school may not claim state funding for the independent study of a pupil, whether characterized as home study or otherwise, if the charter school has provided any funds or other thing of value to the pupil or his or her parent or guardian that a school district could not legally provide to a similarly situated pupil of the school district, or to his or her parent or guardian.

(b) (1) Notwithstanding paragraph (1) of subdivision (d) of Section 47605 or any other law, and except as specified in paragraph (2), community school and independent study average daily attendance shall be claimed by school districts, county superintendents of schools, and charter schools only for pupils who are residents of the county in which the apportionment claim is reported, or who are residents of a county immediately adjacent to the county in which the apportionment claim is reported.

(2) In addition to claiming independent study average daily attendance pursuant to paragraph (1), a virtual or online charter school may also claim independent study average daily attendance for a pupil who is enrolled in the school and moves to a residence located outside of the geographical boundaries of the virtual or online charter school. The virtual or online charter school may claim independent study average daily attendance for the pupil under this paragraph only for the duration of the course or courses in which the pupil is enrolled or until the end of the school year, whichever occurs first.

(c) The Superintendent shall not apportion funds for reported average daily attendance, through full-time independent study, of pupils who are enrolled in school pursuant to subdivision (b) of Section 48204.

(d) In conformity with Provisions 25 and 28 of Item 6110–101–001 of Section 2.00 of the Budget Act of 1992, this section is applicable to average daily attendance reported for apportionment purposes beginning July 1, 1992. The provisions of this section are not subject to waiver by the state board, by the Superintendent, or under any provision of Part 26.8 (commencing with Section 47600).

(e) For purposes of this section, “virtual or online charter school” means a charter school in which at least 80 percent of teaching and pupil interaction occurs via the Internet.

(f) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 807, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 807.)



51747.3-1

(a) Notwithstanding any other law, a local educational agency, including, but not limited to, a charter school, may not claim state funding for the independent study of a pupil, whether characterized as home study or otherwise, if the local educational agency has provided any funds or other thing of value to the pupil or his or her parent or guardian that the local educational agency does not provide to pupils who attend regular classes or to their parents or guardians. A charter school may not claim state funding for the independent study of a pupil, whether characterized as home study or otherwise, if the charter school has provided any funds or other thing of value to the pupil or his or her parent or guardian that a school district could not legally provide to a similarly situated pupil of the school district, or to his or her parent or guardian.

(b) Notwithstanding paragraph (1) of subdivision (d) of Section 47605 or any other law, community school and independent study average daily attendance shall be claimed by school districts, county superintendents of schools, and charter schools only for pupils who are residents of the county in which the apportionment claim is reported, or who are residents of a county immediately adjacent to the county in which the apportionment claim is reported.

(c) The Superintendent shall not apportion funds for reported average daily attendance, through full-time independent study, of pupils who are enrolled in school pursuant to subdivision (b) of Section 48204.

(d) In conformity with Provisions 25 and 28 of Item 6110–101–001 of Section 2.00 of the Budget Act of 1992, this section is applicable to average daily attendance reported for apportionment purposes beginning July 1, 1992. The provisions of this section are not subject to waiver by the state board, by the Superintendent, or under any provision of Part 26.8 (commencing with Section 47600).

(e) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 807, Sec. 2. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



51747.5

(a) The independent study by each pupil shall be coordinated, evaluated, and, notwithstanding subdivision (a) of Section 46300, shall be under the general supervision of an employee of the school district, charter school, or county office of education who possesses a valid certification document pursuant to Section 44865 or an emergency credential pursuant to Section 44300, registered as required by law.

(b) School districts, charter schools, and county offices of education may claim apportionment credit for independent study only to the extent of the time value of pupil work products, as personally judged in each instance by a certificated teacher.

(c) For purposes of this section, school districts, charter schools, and county offices of education shall not be required to sign and date pupil work products when assessing the time value of pupil work products for apportionment purposes.

(Amended by Stats. 2014, Ch. 32, Sec. 37. Effective June 20, 2014.)



51748

School districts and county offices of education shall not be eligible to receive apportionment for independent study attendance by any pupil who is not otherwise identified in the written records of the district or county board by grade level, program placement, and the school in which he or she is enrolled.

(Added by Stats. 1989, Ch. 1089, Sec. 5. Operative July 1, 1990, pursuant to Section 51749.5 as added by Ch. 1089 (later repealed).)



51749

The Superintendent of Public Instruction, upon the next revision of the California Basic Educational Data System, or its equivalent, following the effective date of this article, shall include all data collection elements necessary to compile an annual statewide profile of pupils participating in independent study, including data on the number and percentage of pupils pursuing their coursework through independent study who successfully complete the requirements for a high school diploma.

(Added by Stats. 1989, Ch. 1089, Sec. 5. Operative July 1, 1990, pursuant to Section 51749.5 as added by Ch. 1089 (later repealed).)



51749.3

The Superintendent of Public Instruction shall establish rules and regulations for the purposes of implementing this article.

(Amended by Stats. 1994, Ch. 922, Sec. 117. Effective January 1, 1995.)



51749.5

(a) Notwithstanding any other law, and commencing with the 2015–16 school year, a school district, charter school, or county office of education may, for pupils enrolled in kindergarten and grades 1 to 12, inclusive, provide independent study courses pursuant to the following conditions:

(1) The governing board or body of a participating school district, charter school, or county office of education adopts policies, at a public meeting, that comply with the requirements of this section and any applicable regulations adopted by the state board.

(2) A signed learning agreement is completed and on file pursuant to Section 51749.6.

(3) Courses are taught under the general supervision of certificated employees who hold the appropriate subject matter credential pursuant to Section 44300 or 44865, or subdivision (l) of Section 47605, meet the requirements for highly qualified teachers pursuant to the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.), and are employed by the school district, charter school, or county office of education at which the pupil is enrolled, or by a school district, charter school, or county office of education that has a memorandum of understanding to provide the instruction in coordination with the school district, charter school, or county office of education at which the pupil is enrolled.

(4) (A) Courses are annually certified, by school district, charter school, or county office of education governing board or body resolution, to be of the same rigor and educational quality as equivalent classroom-based courses, and shall be aligned to all relevant local and state content standards.

(B) This certification shall, at a minimum, include the duration, number of equivalent daily instructional minutes for each schoolday that a pupil is enrolled, number of equivalent total instructional minutes, and number of course credits for each course. This information shall be consistent with that of equivalent classroom-based courses.

(5) Pupils enrolled in courses authorized by this section shall meet the applicable age requirements established pursuant to Sections 46300.1, 46300.4, 47612, and 47612.1.

(6) Pupils enrolled in courses authorized by this section shall meet the applicable residency and enrollment requirements established pursuant to Sections 46300.2, 47612, 48204, and 51747.3.

(7) (A) Certificated employees and each pupil shall communicate in person, by telephone, or by any other live visual or audio connection no less than twice per calendar month to assess whether each pupil is making satisfactory educational progress.

(B) For purposes of this section, satisfactory educational progress includes, but is not limited to, applicable statewide accountability measures and the completion of assignments, examinations, or other indicators that evidence that the pupil is working on assignments, learning required concepts, and progressing toward successful completion of the course, as determined by certificated employees providing instruction.

(C) If satisfactory educational progress is not being made, certificated employees providing instruction shall notify the pupil and, if the pupil is less than 18 years of age, the pupil’s parent or legal guardian, and conduct an evaluation to determine whether it is in the best interest of the pupil to remain in the course or whether he or she should be referred to an alternative program, which may include, but is not limited to, a regular school program. A written record of the findings of an evaluation made pursuant to this subdivision shall be treated as a mandatory interim pupil record. The record shall be maintained for a period of three years from the date of the evaluation and, if the pupil transfers to another California public school, the record shall be forwarded to that school.

(D) Written or computer-based evidence of satisfactory educational progress, as defined in subparagraph (B), shall be retained for each course and pupil. At a minimum, this evidence shall include a grade book or summary document that, for each course, lists all assignments, examinations, and associated grades.

(8) A proctor shall administer examinations.

(9) (A) Statewide testing results for pupils enrolled in any course authorized pursuant to this section shall be reported and assigned to the school or charter school at which the pupil is enrolled, and to any school district, charter school, or county office of education within which that school’s or charter school’s testing results are aggregated.

(B) Statewide testing results for pupils enrolled in a course or courses pursuant to this section shall be disaggregated for purposes of comparing the testing results of those pupils to the testing results of pupils enrolled in classroom-based courses.

(10) A pupil shall not be required to enroll in courses authorized by this section.

(11) The pupil-to-certificated-employee ratio limitations established pursuant to Section 51745.6 are applicable to courses authorized by this section.

(12) For each pupil, the combined equivalent daily instructional minutes for enrolled courses authorized by this section and enrolled courses authorized by all other laws and regulations shall meet the minimum instructional day requirements applicable to the local educational agency. Pupils enrolled in courses authorized by this section shall be offered the minimum annual total equivalent instructional minutes pursuant to Sections 46200 to 46208, inclusive, and Section 47612.5.

(13) Courses required for high school graduation or for admission to the University of California or California State University shall not be offered exclusively through independent study.

(14) A pupil participating in independent study shall not be assessed a fee prohibited by Section 49011.

(15) A pupil shall not be prohibited from participating in independent study solely on the basis that he or she does not have the materials, equipment, or Internet access that are necessary to participate in the independent study course.

(b) For purposes of computing average daily attendance for each pupil enrolled in one or more courses authorized by this section, the following computations shall apply:

(1) (A) For each schoolday, add the combined equivalent daily instructional minutes, as certified in paragraph (4) of subdivision (a), for courses authorized by this section in which the pupil is enrolled.

(B) For each schoolday, add the combined daily instructional minutes of courses authorized by all other laws and regulations in which the pupil is enrolled and for which the pupil meets applicable attendance requirements.

(C) For each schoolday, add the sum of subparagraphs (A) and (B).

(2) If subparagraph (C) of paragraph (1) meets applicable minimum schoolday requirements for each schoolday, and all other requirements in this section have been met, credit each schoolday that the pupil is demonstrating satisfactory educational progress pursuant to the requirements of this section, with up to one school day of attendance.

(3) (A) Using credited schoolday attendance pursuant to paragraph (2), calculate average daily attendance pursuant to Section 41601 or 47612, whichever is applicable, for each pupil.

(B) The average daily attendance computed pursuant to this subdivision shall not result in more than one unit of average daily attendance per pupil.

(4) Notwithstanding any other law, average daily attendance computed for pupils enrolled in courses authorized by this section shall not be credited with average daily attendance other than what is specified in this section.

(5) If more than 10 percent of the total average daily attendance of a school district, charter school, or county office of education is claimed pursuant to this section, then the amount of average daily attendance for all pupils enrolled by that school district, charter school, or county office of education in courses authorized pursuant to this section that is in excess of 10 percent of the total average daily attendance for the school district, charter school, or county office of education shall be reduced by either (A) the statewide average rate of absence for elementary school districts for kindergarten and grades 1 to 8, inclusive, or (B) the statewide average rate of absence for high school districts for grades 9 to 12, inclusive, as applicable, as calculated by the department for the prior fiscal year, with the resultant figures and ranges rounded to the nearest 10th.

(c) For purposes of this section, “equivalent total instructional minutes” means the same number of minutes as required for an equivalent classroom-based course.

(d) Nothing in this section shall be deemed to prohibit the right to collectively bargain any subject within the scope of representation pursuant to Section 3543.2 of the Government Code.

(e) (1) The Superintendent shall conduct an evaluation of independent study courses offered pursuant to this section and report the findings to the Legislature and the Director of Finance no later than September 1, 2019. The report shall, at a minimum, compare the academic performance of pupils in independent study with demographically similar pupils enrolled in equivalent classroom-based courses.

(2) The requirement for submitting a report imposed under paragraph (1) is inoperative on September 1, 2023, pursuant to Section 10231.5 of the Government Code.

(3) A report to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2014, Ch. 687, Sec. 6. Effective September 27, 2014.)



51749.6

(a) Before enrolling a pupil in a course authorized by Section 51749.5, each school district, charter school, or county office of education shall provide the pupil and, if the pupil is less than 18 years of age, the pupil’s parent or legal guardian, with a written learning agreement that includes all of the following:

(1) A summary of the policies and procedures adopted by the governing board or body of the school district, charter school, or county office of education pursuant to Section 51749.5, as applicable.

(2) The duration of the enrolled course or courses, the duration of the learning agreement, and the number of course credits for each enrolled course consistent with the certifications adopted by the governing board or body of the school district, charter school, or county office of education pursuant to Section 51749.5. The duration of a learning agreement shall not exceed a school year or span multiple school years.

(3) The learning objectives and expectations for each course, including, but not limited to, a description of how satisfactory educational progress is measured and when a pupil evaluation is required to determine whether the pupil should remain in the course or be referred to an alternative program, which may include, but is not limited to, a regular school program.

(4) The specific resources, including materials and personnel, that will be made available to the pupil.

(5) A statement that the pupil is not required to enroll in courses authorized pursuant to Section 51749.5.

(b) (1) The learning agreement shall be signed by the pupil and, if the pupil is less than 18 years of age, the pupil’s parent or legal guardian, and all certificated employees providing instruction before instruction may commence.

(2) The signed learning agreement constitutes permission from a pupil’s parent or legal guardian, if the pupil is less than 18 years of age, for the pupil to receive instruction through independent study.

(3) A physical or electronic copy of the signed learning agreement shall be retained by the school district, county office of education, or charter school for at least three years and as appropriate for auditing purposes.

(4) For purposes of this section, an electronic copy includes a computer or electronic stored image of an original document, including, but not limited to, portable document format, JPEG, or other digital image file type, that may be sent via fax machine, email, or other electronic means.

(Added by Stats. 2014, Ch. 32, Sec. 39. Effective June 20, 2014.)






ARTICLE 6 - Military Science and Tactics

51750

The governing board of any school district maintaining a secondary school may establish in the school courses in military science and tactics complying with the laws of the United States made and provided with reference to Reserve Officers Training Corps units in educational institutions.

No student enrolled in any such school shall be required to enroll in any course in military science and tactics.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6.5 - Nuclear Age Education Curriculum

51755

The Legislature finds and declares as follows:

(a) The discovery of nuclear power has profound implications for our lives and society.

(b) Current research has demonstrated that many of our children today fear the prospect of nuclear war, and it is now recognized that their frequent lack of motivation, particularly in school, is substantially influenced by further fears that there will be no future for themselves, their families, their communities, and their nation.

(c) Some polls have shown that the majority of high school students believe that nuclear war in the next decade is inevitable.

(d) If left unchecked, this lack of motivation and the feelings of helplessness could prove to be as devastating to American society as war itself.

(e) It is the inherent right of our children to pursue their educational objectives free from the immobilizing threat of nuclear war and their own annihilation.

(Added by Stats. 1984, Ch. 1590, Sec. 1.)



51756

The Legislature further finds and declares as follows:

(a) Through their curricula, our public schools traditionally provide our children with an understanding and appreciation of personal values, and a sense of human community.

(b) It is the responsibility of our public educational system, in conjunction with parents, to intellectually and emotionally prepare our students to understand and cope with reality, including the facts of life in the nuclear age, the threat of nuclear war and annihilation, and the dangers of radiation.

(c) Our public schools provide an appropriate forum for discussion of the personal, environmental, social, political, and military aspects of life in the nuclear age. These discussions make a valuable contribution to students’ development into informed, self-assured, responsible, decisionmaking adults.

(d) It is also the responsibility of our public educational system to provide students with an understanding of the causes of conflict among nations and the options for conflict resolution and the attainment of peace.

(e) Many parents, acting out of concern for their children’s current and future welfare, are already seeking formal and informal assistance in providing their children with the tools for coping with life in the nuclear age.

(f) Organizations in many states, including California, are already collecting information on nuclear age education curricula designed to meet the needs of students for accurate information on international relations, nuclear war, the causes of war, and available options, including conflict resolution, in the nuclear age, as well as beneficial peacetime uses of nuclear power.

(g) The State Department of Education is best suited to the task of collecting information from various research and educational groups across the country, to make objective assessments of the value of specific components of a curriculum, and to develop a model nuclear age education curriculum.

(Added by Stats. 1984, Ch. 1590, Sec. 1.)






ARTICLE 7 - Work Experience Education

51760

The governing board of a district maintaining a high school may do all of the following:

(a) Provide for the instruction of pupils in the skills, attitudes, and understanding necessary to succeed in employment by means of courses of work-based learning or work experience education as provided in this article.

(b) Provide for guidance and supervision procedures designed to ensure maximum educational benefit to pupils from placement in suitable work-based learning or work experience education courses.

(c) Provide for arranging, approving, coordinating, and awarding credit for work-based learning or work experience education courses, and for those purposes employ instructors, coordinators, and other necessary personnel.

(d) Provide for the district to purchase liability insurance for pupils enrolled in programs of study involving work experience, which may include work-based learning, or vocational education at locations off school grounds approved by the governing board, or require pupils to purchase insurance and to pass on all or a portion of the costs, at the discretion of the governing board, to the district.

(Amended by Stats. 2010, Ch. 254, Sec. 2. Effective September 24, 2010.)



51760.1

(a) Consistent with the most recent state plan on career technical education, work-based learning opportunities for pupils may be delivered by partnership academies conducted pursuant to Article 5 (commencing with Section 54690) of Chapter 9 of Part 29, regional occupational programs, as defined in Section 52303, programs established pursuant to Section 88532, and local educational agencies, and may include, but are not limited to, work experience education, as defined in Section 51764, community classrooms, as defined in subdivision (c) of Section 52372.1, cooperative career technical education programs, as defined in subdivision (b) of Section 52372.1, and job shadowing experience, as defined in subdivision (b) of Section 51769.

(b) School districts and community colleges that receive funding to provide career technical education programs pursuant to Section 52055.770 may include a work-based learning component in these programs.

(c) Notwithstanding any other law, school districts opting to offer work-based learning opportunities to pupils enrolled in the district shall ensure that, when applicable, pupils are afforded the same statutory and regulatory safeguards as pupils in work experience programs.

(d) For purposes of this section, “work-based learning” means an educational approach or instructional methodology that uses the workplace or real work to provide pupils with the knowledge and skills that will help them connect school experiences to real-life work activities and future career opportunities. When feasible, work-based learning should be an integral part of a more comprehensive program that integrates academic courses and career technical education.

(e) High-quality work-based learning may include, but is not limited to, any of the following:

(1) Emphasis on learning in the workplace.

(2) Exposure to a wide range of career areas and worksites in order to help youth make informed choices about education, training options, and career pursuits.

(3) Thoughtful placement of pupils into opportunities that are evaluated for their safety, qualified supervision, and learning opportunities.

(4) Appropriate sequencing of experiences based upon the pupil’s age and maturity, ranging from site visits and tours, job shadowing, unpaid and paid internships, and paid work experience.

(5) Explicit aim to supplement, or systematically reinforce, classroom instruction in technical courses, academic courses, or both.

(6) Systematic attention to the development of 21st century skills, such as communication, problem solving, teamwork, project planning, and critical thinking.

(7) A trained mentor who structures the learning at the worksite.

(8) Coordination between the classroom teacher and the workplace mentor or supervisor.

(9) Built-in regular assessment and feedback.

(10) Involvement of youth in choosing and structuring the experience.

(11) Clear and measurable learning outcomes.

(f) School districts are encouraged to work with local workforce investment board youth councils and workforce investment boards to maximize the use of available resources for youth employment opportunities by coordinating work-based learning opportunities and facilitating work-based learning regional planning.

(Added by Stats. 2010, Ch. 254, Sec. 3. Effective September 24, 2010.)



51760.2

Regional and local business organizations, in conjunction with school districts and community colleges, and any other representatives deemed appropriate, including, but not limited to, industry representatives, research centers, and parents, may develop principles and guidelines for the establishment of work-based learning programs. If these organizations develop principles and guidelines pursuant to this section, both of the following shall occur:

(a) The organizations shall consider existing guidelines or regulations relative to the programs described in subdivision (a) of Section 51760.1, the state’s most recent career technical education plan, and the most current academic and career technical education standards adopted by the state board.

(b) The guidelines shall include specific guidance to school districts and community colleges on ensuring that a pupil’s workplace learning opportunities are linked directly to academic learning objectives and provide the necessary skills for the pupil to use in future employment or postsecondary education opportunities.

(Added by Stats. 2010, Ch. 254, Sec. 4. Effective September 24, 2010.)



51760.3

The governing board of any school district offering work experience education pursuant to the authority of Section 51760 shall grant credit to pupils satisfactorily completing a work experience education program, in an amount not to exceed a total of 40 semester credits, of which no more than 10 credits may be conferred in any one semester, provided the pupil meets all of the following requirements:

(a) At the time of enrollment, the pupil is at least 16 years of age. Pupils under the age of 16 years may receive credit for work experience education under the following conditions:

(1) The pupil is enrolled in grade 11 or a higher grade.

(2) The principal of the school in which the pupil is enrolled certifies that the pupil is in need of immediate work experience education in order to pursue employment opportunities.

(3) The principal of the school in which the pupil is enrolled certifies that there is a probability that the pupil will no longer be enrolled as a full-time pupil without being provided the opportunity to enroll in a work experience education program.

(4) The pupil’s individualized education program adopted pursuant to the requirements of Part 30 (commencing with Section 56000), prescribes the type of training for which participation in a work experience program is deemed appropriate.

(b)  During the course of the pupil’s enrollment in the program, the pupil receives as a minimum the equivalent of one instructional period per week of classroom instruction or counseling by a certificated employee. The instruction or counseling shall be offered in sessions scheduled intermittently throughout the semester.

(c) The work experience education program meets all of the requirements of law governing these programs.

(Amended by Stats. 1990, Ch. 930, Sec. 1. Effective September 17, 1990.)



51760.5

Notwithstanding Section 51760, attendance in work experience classes or programs maintained by a regional occupational center or regional occupational program shall not receive apportionments from state funds based on average daily attendance unless such classes or programs are in conformance with standards adopted pursuant to Section 52372.

A student enrolled in a vocational education class using the cooperative vocational education methodology conducted by a regional occupational center or program shall not be credited with more than 15 hours of attendance in any calendar week for purposes of the methodology.

(Amended by Stats. 1988, Ch. 780, Sec. 1. Effective September 9, 1988.)



51762

The Department of Education shall adopt any rules and regulations necessary to implement the standards set by the Superintendent of Public Instruction, in order to maintain the educational purpose and character of work experience education.

(Amended by Stats. 1984, Ch. 1024, Sec. 4.)



51762.5

The Superintendent of Public Instruction shall adopt standards for district plans required by subdivision (b) of Section 46300. The adopted standards shall include, but shall not necessarily be limited to, all of the following:

(a) Selection and approval of work stations.

(b) Classroom instruction.

(c) Supervision of pupils.

(d) Formal training agreements.

(e) Paid and unpaid on-the-job work experience programs.

(f) Academic credit for participation in work experience education programs.

(Added by Stats. 1984, Ch. 1024, Sec. 5.)



51763

All laws or rules applicable to minors in employment relationships are applicable to students enrolled in work experience education courses.

(Enacted by Stats. 1976, Ch. 1010.)



51764

Work experience education as authorized by this article includes the employment of pupils in part-time jobs selected or approved as having educational value for the students employed therein and coordinated by school employees.

(Enacted by Stats. 1976, Ch. 1010.)



51765

(a) The governing board of a school district that establishes and supervises a work experience education program in which pupils with intellectual disabilities are employed in part-time jobs may use funds derived from any source, to the extent permissible by appropriate law or regulation, to pay the wages of pupils so employed.

(b) The Legislature hereby finds and declares that the authority granted by this section is necessary to ensure that the work experience education program will continue to provide maximum educational benefit to pupils, particularly pupils with intellectual disabilities, and that the program is deemed to serve a public purpose.

(Amended by Stats. 2012, Ch. 589, Sec. 12. Effective January 1, 2013.)



51766

Work experience education involving apprenticeable occupations shall be consistent with the purposes of Chapter 4 (commencing with Section 3070), Division 3 of the Labor Code and with standards established by the California Apprenticeship Council.

(Enacted by Stats. 1976, Ch. 1010.)



51767

The governing board of any school district which maintains one or more high schools may provide for the establishment and supervision of work experience education programs in areas outside the district, either within this state or in a contiguous state.

(Amended by Stats. 1977, Ch. 871.)



51768

The governing board of any school district providing work experience and work study education may provide for employment under the program of pupils in part-time jobs located in areas outside the district, either within this state or in a contiguous state, and the employment may be by any public or private employer. The districts may pay wages to persons receiving the training whether assigned within or without the district and may provide workers’ compensation insurance as may be necessary, but no payments may be made to or for private employers. However, wages to individuals with exceptional needs, as defined in Section 56026, may be paid to or for private employers as part of work experience programs funded through the annual Budget Act for these individuals.

(Amended by Stats. 1993, Ch. 1296, Sec. 11.3. Effective October 11, 1993.)



51769

(a) Notwithstanding any provision of this code or the Labor Code to the contrary, the school district, county superintendent of schools, or any school administered by the State Department of Education, under whose supervision work experience education, cooperative vocational education, or community classrooms, as defined by regulations adopted by the Superintendent of Public Instruction, or a job shadowing experience, as defined in subdivision (b), or student apprenticeship programs registered by the Division of Apprenticeship Standards of the Department of Industrial Relations for registered student apprentices, are provided, shall be considered the employer under Division 4 (commencing with Section 3200) of the Labor Code of persons receiving this training unless the persons during the training are being paid a cash wage or salary by a private employer, except in the case of registered student apprentices, when the school district, county superintendent of schools, or any school administered by the State Department of Education elects to provide workers’ compensation insurance, or unless the person or firm under whom the persons are receiving work experience or occupational training elects to provide workers’ compensation insurance. A registered student apprentice is a registered apprentice who is (1) at least 16 years of age, (2) a full-time high school student in the 10th, 11th, or 12th grade, and (3) in an apprenticeship program for registered student apprentices registered with the Division of Apprenticeship Standards. An apprentice, while attending related and supplemental instruction classes, shall be considered to be in the employ of the apprentice’s employer and not subject to this section, unless the apprentice is unemployed. Whenever this work experience education, cooperative vocational education, community classroom education, or job shadowing, or student apprenticeship program registered by the Division of Apprenticeship Standards for registered student apprentices, is under the supervision of a regional occupational center or program operated by two or more school districts pursuant to Section 52301, the district of residence of the persons receiving the training shall be deemed the employer for the purposes of this section.

(b) For purposes of this section, “job shadowing experience” means a visit to a workplace for the purpose of career exploration for no less than three hours and no more than 25 hours in one semester, intersession, or summer school session.

(Amended by Stats. 1997, Ch. 345, Sec. 1. Effective January 1, 1998.)



51769.5

Sections 1292, 1293, and 1294 of the Labor Code shall not apply to work experience education programs established pursuant to this article if all of the following occur:

(a) The work experience coordinator determines that the students have been sufficiently trained in the employment or work otherwise prohibited.

(b) Parental approval is obtained.

(c) The principal or the counselor of the student has determined that the progress of the student toward graduation will not be impaired.

(Added by renumbering Section 51770 (as enacted by Stats. 1976, Ch. 1010) by Stats. 1988, Ch. 160, Sec. 24.)






ARTICLE 7.3 - Energy Education

51770

The Legislature hereby finds and declares that despite various energy conservation measures, energy costs have continued to increase and will likely increase in the future. The Legislature also finds and declares that a model comprehensive energy education program to be made available to pupils enrolled in the public schools is required in order to acquaint pupils with the limited availability of energy resources, the need for effective energy conservation measures, and other issues addressing our future energy needs.

(Added by Stats. 1985, Ch. 1192, Sec. 1.)



51771

(a) The Superintendent of Public Instruction shall provide for the development of a model energy education program appropriate for use by school districts maintaining kindergarten and grades 1 to 12, inclusive. In developing the model program, the superintendent may utilize or incorporate existing instructional materials in the area of energy and other available resources, so long as the superintendent determines that they are reasonably balanced and objective, or are capable of being used in conjunction with other materials to establish a reasonably balanced and objective perspective. The model program, including the review of the utilization or incorporation of existing instructional materials in the area of energy and other available resources, shall be developed in consultation with the California Energy Commission, and shall be periodically updated to incorporate additional technological changes.

The model program shall include an accurate, objective assessment of the nation’s current and projected energy supplies and a review of the nation’s progress in the development of alternative energy resources, with an emphasis on renewable energy sources such as solar and wind power.

(b) The model program shall be designed to provide instruction to pupils regarding all of the following:

(1) The finite nature of our nation’s current basic energy resources.

(2) The effects of energy extraction from nonrenewable resources on the environment.

(3) An examination of the balance between consumer demands for energy and the need for energy conservation, as well as the effect of present energy usage on the energy needs of future generations.

(4) An examination of policy issues regarding the use of alternative energy resources, including the weatherization of homes and businesses, individual and business energy conservation, the availability of incentives to promote the development of renewable energy resources, and the cost-effectiveness of various types of energy production such as fossil fuels, nuclear energy, solar power, wind power, and geothermal energy.

(5) An examination of the viability of energy conservation as an energy resource.

(Added by Stats. 1985, Ch. 1192, Sec. 1.)



51772

The Superintendent of Public Instruction shall make the model program developed under this article available to each school district. School districts shall have the option to include the model program as part of their required or authorized courses of instruction, but it is the intent of the Legislature that the Superintendent of Public Instruction shall take any steps necessary to encourage school districts to provide some form of energy education instruction.

(Added by Stats. 1985, Ch. 1192, Sec. 1.)






ARTICLE 7.4 - Work Experience Education Program Reviews

51775

The Legislature hereby finds and declares that work experience education is an integral part of the total educational process of pupils, and that work experience education can provide opportunities for pupils to acquire lifelong employability skills, as well as opportunities for pupils to develop general and specific occupational skills.

The Legislature recognizes that there is a need to provide for the review of work experience education programs offered by school districts offering these programs at least once every three years, in accordance with regulations prescribed by the Superintendent of Public Instruction.

It is the intent of the Legislature in enacting this article to establish a mechanism for the review and improvement of work experience education programs offered in the public schools to ensure that pupils receive high quality instruction. It is further the intent of the Legislature to establish a system whereby school districts and county offices of education may form consortia for purposes of conducting quality reviews of work experience education programs and for the sharing of information, resources, and technical assistance.

(Added by Stats. 1985, Ch. 964, Sec. 1.)



51776

The governing board of each school district offering work experience education programs may elect to provide for independent onsite program review of work experience education programs at least once every three years in the district offering these programs. If the governing board elects to provide for an independent onsite program review, it shall not be required to participate in the federally required consolidated compliance review conducted by the State Department of Education.

(Added by Stats. 1985, Ch. 964, Sec. 1.)



51777

(a) For purposes of facilitating the program reviews required by Section 51776, the governing boards of two or more school districts may agree to establish a consortium of participating school districts. The Superintendent of Public Instruction may determine whether the size of a school district would be counterproductive to the establishment of a consortium with that school district and another school district, thereby making it advisable that the school district is reviewed by its own certified program reviewers. In cases in which the Superintendent of Public Instruction has determined that the onsite review shall be conducted by certified program reviewers from that district, the reviewers may conduct reviews in any school of the district other than the school in which they are employed. In all other onsite reviews, the reviews shall not be conducted by persons who are employed by the district.

(b) Each consortium shall maintain a list of available certified program reviewers submitted by participating school districts.

(c)  Trained members of each consortium shall review work experience education programs in participating school districts. A report on the results of the review shall be submitted to the governing board of the school district, the State Department of Education, and the Work Experience Education Consortia Steering Committee established under Section 51778.

(Added by Stats. 1985, Ch. 964, Sec. 1.)



51778

(a) The Superintendent of Public Instruction shall establish a Work Experience Education Consortia Steering Committee comprised of certificated representatives of consortia of school districts established under this article. The steering committee, in consultation with the superintendent, utilizing applicable program standards and regulations regarding work experience education programs shall develop all of the following materials:

(1) Program quality indicators.

(2) Training materials.

(3) Guide books.

(4) Program review reports.

(b) The Work Experience Education Consortia Steering Committee shall contract with appropriate personnel to conduct in-service training programs for work experience education teachers and coordinators who will be conducting schoolsite reviews of work experience education programs. The training shall include, but is not necessarily limited to, all of the following:

(1) A program quality review instrument.

(2) The compliance review instrument developed by the department.

(3) Reporting and review materials.

(4) Program review methodologies.

(5) The preparation of summary reports.

Only persons who have been certified by the steering committee as having completed the training program shall be eligible to conduct work experience education program quality reviews.

(c) Utilizing the compliance review instrument described in paragraph (2) of subdivision (b), the advisory committee shall recommend a followup review for schools that have not met a prescribed number of the work experience education compliance criteria. The followup review required by this subdivision shall be conducted within one year of the initial review.

(Amended by Stats. 1994, Ch. 840, Sec. 25. Effective January 1, 1995.)






ARTICLE 7.5 - Genetic Diseases and Disorders Instruction

51780

It is the intent of the Legislature in enacting this article to generate and encourage the development of educational programs for the prevention of genetic diseases, disorders, and birth defects, in grades 7 through 12, and thereby to reduce the annual incidence of genetic diseases, disorders, and birth defects through preventive educational programs.

(Added by Stats. 1981, Ch. 685, Sec. 1. Effective September 23, 1981.)



51781

The Department of Education shall prepare and distribute to local school districts guidelines and plans for the preparation of comprehensive educational programs for the prevention of genetic diseases, disorders, and birth defects, and in cooperation with those county offices of education which desire to participate, shall assist school districts in developing comprehensive genetic diseases and disorders plans and programs and for this purpose shall assume the following functions and carry out the following duties:

(a) Conduct on an annual basis at least 25 workshops and training programs for approximately 2,500 school district teams of certified school personnel, using instructional materials, curricula, and guidelines developed by the department for dissemination at training programs conducted during the year.

(b) Prepare an annual report for the Joint Legislative Budget Committee which shall include, but not be limited to, the following information: the names of school districts and schools participating in the workshops, the numbers and staff composition of certified school personnel in attendance at the workshops, an estimate of the number of pupils who will benefit from the genetic diseases and disorders instruction, and total program expenditures for the year.

(Added by Stats. 1981, Ch. 685, Sec. 1. Effective September 23, 1981.)



51782

The instructional program in genetic diseases and disorders shall provide pupils with practical information concerning, but not limited to, the following elements:

(a) Genetics.

(b) Maternal and prenatal health care.

(c) Transmission of genetic diseases and disorders.

(d) Human development.

(e) Nutrition.

(f) Effects of environmental factors on human development.

(Added by Stats. 1981, Ch. 685, Sec. 1. Effective September 23, 1981.)






ARTICLE 8 - Aviation Education

51790

The Department of Education shall aid and assist local school districts in the development and conduct of a program of aviation education. The Department of Aeronautics may aid and assist in the selection of airports and pilots used by the local school districts in flight indoctrination and instruction.

(Enacted by Stats. 1976, Ch. 1010.)



51791

The governing board of each district is encouraged to develop aims and purposes of aviation education designed to include: (a) integration of appropriate aviation concepts throughout the elementary school with units of instruction in science, social studies, and arithmetic; (b) aviation experiences in junior high schools in the areas of social studies, science, and arithmetic; and (c) elective courses in senior high schools and four-year high schools including air transportation, vocational training, economic, social and political implications of aviation, the science of flight, history of aviation, and flight experience where appropriate airports, planes, and pilots are available, and the need for this instruction is indicated.

(Amended by Stats. 1994, Ch. 840, Sec. 26. Effective January 1, 1995.)



51792

The Department of Aeronautics is authorized to make available to public schools offering actual flight experience as part of the regular curriculum a basic insurance program and to assure that adequate supervision and precautionary measures are taken by the flight school operators contracted to provide services for public school students. The governing board of any school district offering actual flight experience as part of the regular curriculum may participate in the basic insurance program provided by the commission and pay from the funds of the district a pro rata share of the cost of the insurance program.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 8.5 - School Instructional Gardens

51795

The Legislature finds and declares all of the following:

(a) School gardens provide an interactive, hands-on learning environment in which pupils learn composting and waste management techniques, fundamental concepts about nutrition and obesity prevention, and the cultural and historical aspects of our food supply. School gardens also foster a better understanding and appreciation of where food comes from, how food travels from the farm to the table, and the important role of agriculture in the state, national, and global economy.

(b) Encouraging and supporting school gardens creates opportunities for children to learn to make healthier food choices, participate more successfully in their education experiences, and develop a deeper appreciation of their community.

(c) School garden programs can equally enhance any subject area including science, environmental education, mathematics, reading, writing, art, nutrition, physical education, history, and geography. School gardens provide a unique setting in which improved pupil performance can be achieved.

(Amended by Stats. 2006, Ch. 437, Sec. 1. Effective January 1, 2007.)



51796

(a) The Instructional School Gardens Program is hereby established for the promotion, creation, and support of instructional school gardens through the allocation of grants, and through technical assistance provided, to school districts, charter schools, or county offices of education. The program shall be administered by the State Department of Education.

(b) The Superintendent shall convene an interagency working group on instructional school gardens that shall include, but not be limited to, representatives of the State Department of Education, the Department of Food and Agriculture, the State Department of Public Health, and the California Integrated Waste Management Board. The working group shall advise the Superintendent on all of the following:

(1) Effective and efficient means of encouraging school districts, charter schools, and county offices of education to develop and maintain a quality instructional school garden program.

(2) The availability of state and nonstate resources and technical assistance to help school districts, charter schools, and county offices of education in establishing and maintaining instructional school gardens.

(3) Public and private partnerships available to assist school districts, charter schools, and county offices of education in using instructional school gardens to complement the academic program of participating schools.

(c) The Superintendent may establish an advisory group involving other agencies and groups with expertise in instructional school gardens, including, but not limited to, the California Environmental Education Interagency Network. The purpose of the advisory group is to support program efforts through technical assistance, resources, in-kind support, site visits, and other related efforts.

(d) (1) The Superintendent shall use existing resources to comply with subdivisions (b) and (c).

(2) The Department of Food and Agriculture, the State Department of Public Health, and the California Integrated Waste Management Board shall use existing resources to comply with subdivision (b).

(Amended by Stats. 2007, Ch. 483, Sec. 7. Effective January 1, 2008.)



51796.2

(a) A school district, charter school, or county office of education may apply to the Superintendent for funding for a three-year grant under this article in a manner determined by the Superintendent, in order to develop and maintain an instructional school garden. The application, at a minimum, shall indicate the school or schools at which the instructional school gardens are, or are to be, located; the grade level or grade levels to be targeted; the potential number of classes within the grade levels and number of pupils who would use the instructional school gardens; and the intended items of expenditure for any funds received. The application also shall include an explanation of the six-month reporting requirement specified in Section 51796.5.

(b) The Superintendent shall distribute the grants applied for pursuant to subdivision (a) to school districts, charter schools, or county offices of education as follows:

(1) Each grant shall be not more than two thousand five hundred dollars ($2,500) per schoolsite, except that a district, charter school, or county office of education that applies on behalf of at least one schoolsite with an enrollment of 1,000 or more pupils may receive a grant of not more than five thousand dollars ($5,000) per schoolsite with an enrollment of 1,000 or more pupils.

(2) The receipt of a grant during the period from the 2006–07 fiscal year to the 2008–09 fiscal year, inclusive, for instructional school garden equipment or supplies by a school district, charter school, or county office of education shall not be dependent on the receipt of a grant for instructional school garden professional development by the same district, charter school, or county office.

(Added by Stats. 2006, Ch. 437, Sec. 3. Effective January 1, 2007.)



51796.5

As a condition of the receipt of funds pursuant to this article, a school district, charter school, or county office of education, within six months of the final expenditure of funds received, shall report to the Superintendent, in conjunction with the interagency working group convened pursuant to subdivision (b) of Section 51796, in a manner prescribed by the Superintendent, regarding the use of funds and the manner in which the instructional school garden or gardens are used to complement the academic program of the participating school or schools. A school district or county office of education may submit one report for all of the schools that have received grants that are under the jurisdiction of the district or county office.

(Added by Stats. 2006, Ch. 437, Sec. 4. Effective January 1, 2007.)



51797

During its annual discretionary grant funding process, the California Integrated Waste Management Board shall give preferential consideration to providing an appropriate level of funding to the program established pursuant to this article.

(Added by Stats. 1999, Ch. 713, Sec. 1. Effective January 1, 2000.)



51798

A school district, charter school, or county office of education that is operating a school garden may sell produce grown in the school garden, regardless of whether the school participates in the Instructional School Gardens Program, if the school district, charter school, or county office of education complies with applicable federal, state, and local health and safety requirements for the production, processing, and distribution of the produce.

(Added by Stats. 2012, Ch. 428, Sec. 1. Effective January 1, 2013.)






ARTICLE 9 - Home Teaching

51800

The governing board of any school district, may employ teachers known as “home teachers” not exceeding one teacher for every 500 units of average daily attendance in the elementary or high schools of the district as shown by the report of the county superintendent of schools for the next preceding school year.

(Enacted by Stats. 1976, Ch. 1010.)



51801

The home teacher shall work in the homes of the pupils, instructing children and adults in matters relating to school attendance and preparation therefor, in sanitation, in the English language, in household duties, such as purchase, preparation, and use of food and clothing, and in the fundamental principles of the American system of government and the rights and duties of citizenship.

(Enacted by Stats. 1976, Ch. 1010.)



51802

(a) The governing board of a school district maintaining a home teaching program, or providing home instruction as authorized by law for pupils with disabilities, may provide home teaching or instruction on Saturday.

(b) No pupil shall be required to attend a home teaching program or home instruction on Saturday without the consent of his or her parent or legal guardian.

(Amended by Stats. 2007, Ch. 569, Sec. 30. Effective January 1, 2008.)






ARTICLE 10 - Community Service Classes

51810

The governing board of any school district maintaining secondary schools is authorized without the approval of the State Department of Education to establish and maintain community service classes in civic, vocational, literacy, health, homemaking, technical and general education, including but not limited to classes in the fields of dance, music, theatre, visual arts, handicraft, science, literature, nature study, nature contacting, aquatic sports and athletics. These classes shall be designed to provide instruction and to contribute to the physical, mental, moral, economic, or civic development of the individuals or groups enrolled therein.

(Amended by Stats. 2001, Ch. 734, Sec. 34. Effective October 11, 2001.)



51811

Community service classes shall be open for the admission of adults and of such minors as in the judgment of the governing board may profit therefrom.

(Enacted by Stats. 1976, Ch. 1010.)



51812

Community service classes may be convened at such hours and for such length of time during the day or evening and at such period and for such length of time during the school year as may be determined by the governing board of the district.

(Enacted by Stats. 1976, Ch. 1010.)



51813

Governing boards shall have the authority to provide for granting appropriate certificates or other recognition of skill or accomplishment in such classes.

(Enacted by Stats. 1976, Ch. 1010.)



51814

Attendance or average daily attendance in community service classes pursuant to this article shall not be reported to the State Department of Education for apportionment. No apportionment from state funds shall be made to establish or maintain such classes.

(Enacted by Stats. 1976, Ch. 1010.)



51815

Governing boards may expend from the general fund of the district any money which is budgeted for community services to establish and maintain community service classes and may charge student fees not to exceed the cost of maintaining such classes or may provide instruction in such classes for remuneration by contract, or with contributions or donations of individuals or groups.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 12 - Consumer Economics Programs

51833

(a) The Superintendent of Public Instruction shall, with the approval of the State Board of Education, plan and develop a one-semester instructional program entitled consumer economics for use in schools maintaining any of grades 7 to 12, inclusive. When completed, the program shall be made available to all school districts and schools with grades 7 to 12, inclusive.

(b) The instructional program shall include, but not be limited to, the following elements:

(1) Fundamentals of banking for personal use.

(2) Elementary contracts.

(3) Consumer guides to purchasing.

(4) Uses and costs of credit.

(5) Types and costs of insurance.

(6) Forms of governmental taxation.

(Amended by Stats. 1987, Ch. 1452, Sec. 440.)






ARTICLE 13 - Driver Training

51850

The governing board of a school district maintaining a high school or high schools, a county superintendent of schools, and the California Youth Authority and State Department of Education in providing programs of high school education, may prescribe regulations determining who can profit by and who shall receive instruction in automobile driver training; provided, however, that no pupil shall be permitted to enroll in automobile driver training unless such pupil is presently enrolled in a course of instruction in automobile driver education, or has satisfactorily completed such course. The regulations shall be subject to such standards for driver education and driver training as may be prescribed by the State Board of Education. Where driver training is provided, such course of instruction shall be given in one or more of the grades 9, 10, 11, or 12. Pupils shall be at least 15 years and six months of age at the time of completion of a driver training course.

(Enacted by Stats. 1976, Ch. 1010.)



51851

A course of instruction in automobile driver education shall meet all of the following:

(a) Be of at least 21/2 semester periods and shall be taught by a qualified instructor.

(b) Provide the opportunity for pupils to take driver education within the regular schoolday, and within the regular academic year, as defined in Section 37250. Additional classes may be offered at the discretion of the local school district governing board, the county superintendent of schools, California Youth Authority, and the State Department of Education, to accommodate the pupils who have failed or who cannot otherwise enroll in the regular schoolday program. For purposes of this section, the regular schoolday shall be that time during which classes are maintained in the courses of instruction provided for in Chapter 1 (commencing with Section 51000), Chapter 2 (commencing with Section 51200), Article 1 (commencing with Section 51500), Article 2 (commencing with Section 51510), Article 3 (commencing with Section 51520), and Article 4 (commencing with Section 51530) of Chapter 4, and Chapter 5.6 (commencing with Section 51930) of this part, and Chapter 2 (commencing with Section 58400) of Part 31.

(c) Be completed by the pupil within the academic year or summer session in which it was begun.

(Amended by Stats. 2003, Ch. 650, Sec. 12. Effective January 1, 2004.)



51852

A course of instruction in the laboratory phase of driver education shall include, for each student enrolled in the class, instruction under one of the following plans:

(a) Plan One.A minimum of 12 hours allocated as follows:

(1) A minimum of six hours of on-street behind-the-wheel practice driving instruction in a dual-control automobile with a qualified instructor.

(2) A minimum of six hours in a dual-control automobile with a qualified instructor for the purposes of observation. Practice driving on an off-street multiple-car driving range approved by the department under the supervision of a qualified instructor may be substituted for all or part of the observation time.

(b) Plan Two.A minimum of 24 hours allocated as follows:

(1) Three hours of on-street behind-the-wheel practice driving instruction in a dual-control automobile with a qualified instructor.

(2) Six hours in a dual-control automobile with a qualified instructor for the purposes of observation. Practice driving on an off-street multiple-car driving range approved by the department under the supervision of a qualified instructor may be substituted for all or part of the observation time.

(3) Twelve hours of instruction by a qualified instructor in a driving simulator approved by the department.

(4) At least three additional hours of instruction specified in one or more of paragraphs 1 to 3, inclusive, of this subdivision.

(c) Plan Three.A minimum of 24 hours allocated as follows:

(1) Three hours of on-street behind-the-wheel practice driving instruction in a dual-control automobile with a qualified instructor.

(2) Six hours in a dual-control automobile with a qualified instructor for the purpose of observation.

(3) Twelve hours of instruction by a qualified instructor on an off-street multiple-car driving range.

(4) At least three additional hours of instruction specified in one or more of paragraphs 1 to 3, inclusive, of this subdivision.

(d) Plan Four.A minimum of 24 hours allocated as follows:

(1) Three hours of on-street behind-the-wheel practice driving instruction in a dual-control automobile with a qualified instructor.

(2) Three hours in a dual-control automobile with a qualified instructor for the purpose of observation.

(3) Eighteen hours of instruction by a qualified instructor in a driving simulator approved by the department and on an off-street multiple-car driving range. The governing board of the district shall establish the proportion of time to be utilized in simulators and on the off-street multiple-car driving range.

(e) Plan Five.

(1) Competency-based driver training which means a program in which each student receives a minimum of three hours of on-street behind-the-wheel practice driving instruction, a minimum of one hour of behind-the-wheel pretesting, and a minimum of one hour of behind-the-wheel posttesting. The pretest and posttest for public school programs shall include basic skill evaluation by the instructor, as adopted by the Superintendent of Public Instruction pursuant to paragraph (2). The one hour posttest shall be conducted by an instructor other than the instructor who conducted the three hours of behind-the-wheel practice driving instruction or the pretest. Each student shall receive at least one additional hour of either behind-the-wheel practice driving instruction or observation time.

(2) The Superintendent of Public Instruction shall adopt rules, regulations, and basic skill requirements for public school programs pursuant to this subdivision.

(3) Local district superintendents offering this program shall annually report to the Superintendent of Public Instruction, on a form developed by the State Department of Education, on student completion of instruction pursuant to paragraph (1).

(f) For purposes of this section, one hour means 60 minutes including passing time.

(g) Any deviation from the standard use of a simulator or off-street multiple-car driving range, or both, shall have prior approval by the Department of Education before the school district, county superintendent of schools, the California Youth Authority, or the Department of Education can be reimbursed for the students trained.

(h) Nothing in this section shall be construed to direct or restrict courses of instruction in the classroom phase or the laboratory phase of driver education offered by private elementary and secondary schools or to require the use of credentialed or certified instructors in the laboratory phase of driver education offered by private elementary and secondary schools, except that each student enrolled in a course shall satisfactorily complete a minimum of six hours of on-street behind-the-wheel driving instruction. This section shall not be construed to limit eligibility for a provisional driver’s license for pupils who have completed driver education or driver training courses offered in private elementary or secondary schools.

(i) For the purposes of this section, private elementary or secondary schools are those subject to the provisions of Sections 33190 and 48222.

(j) This section shall become operative on July 1, 2004.

(Repealed (in Sec. 1) and added by Stats. 2002, Ch. 774, Sec. 1.5. Effective September 21, 2002. Section operative July 1, 2004, by its own provisions.)



51853

Any reference in this code to automobile driver training shall be deemed to refer to the laboratory phase of driver education described by Section 51852.

(Enacted by Stats. 1976, Ch. 1010.)



51854

(a) The State Department of Education shall adopt rules and regulations requiring all automobile driver training vehicles to be fitted with instrumentation providing instructional information on fuel consumption and vehicle fuel efficiency such as fuel efficiency meters or computerized fuel equipment.

(b) The department shall conduct workshops to provide in-service training to automobile driver training instructors on fuel-efficient driving which shall include, but not be limited to, all of the following instructional techniques:

(1) Minimization of braking.

(2) Brisk acceleration to high gear.

(3) Methods to emphasize deceleration modes.

(4) Reduce idling.

(5) Methods to anticipate stops and to maintain safe distances between vehicles.

(6) The use of momentum and gravity to save fuel.

(7) Driving at the most fuel-efficient and safe speeds.

(8) Smooth steering, turning, acceleration, and braking.

(9) The use of fuel-efficient driving instrumentation to remind drivers of methods for fuel-efficient driving.

(c) The Superintendent of Public Instruction shall review claims submitted by school districts for reimbursement for the costs of fitting automobile driver training vehicles with instrumentation providing information on fuel consumption and vehicle fuel efficiency required by subdivision (a) and may approve claims for reimbursement up to three hundred dollars ($300) per vehicle for the installation of this equipment, including parts and labor. The superintendent may approve claims for reimbursement for the transfer of equipment from one vehicle to another at the reimbursement rates authorized for the replacement of automobile driver training vehicles and simulators. Allowances made to school districts under this subdivision during the first year that the program is in operation shall be allocated by the superintendent from the Petroleum Violation Escrow Account. Allowances made to school districts under this subdivision in subsequent years shall be allocated by the superintendent from the Driver Training Penalty Assessment Fund.

(Added by Stats. 1986, Ch. 1339, Sec. 4.)






ARTICLE 14 - Bicycle Safety Instruction

51860

The governing board of any school district having jurisdiction over any elementary, intermediate, or junior high school may provide time and facilities to any local law enforcement agency having jurisdiction over the schools of the district, for bicycle safety instruction.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 14.5 - California Distance Learning Policy

51865

(a) It is the intent of the Legislature that legislation be enacted to implement the policy objectives set forth in this section with regard to distance learning. For purposes of this article, “distance learning” means instruction in which the pupil and instructor are in different locations and interact through the use of computer and communications technology. Distance learning may include video or audio instruction in which the primary mode of communication between pupil and instructor is instructional television, video, telecourses, or any other instruction that relies on computer or communications technology.

(b) Distance learning should be utilized by the state to achieve the following educational goals:

(1) Equity in education, which requires that every pupil in California’s public schools, and every adult in the state, have equal access to educational opportunities, regardless of where he or she lives or how small a school the pupil attends.

(2) Quality in education, which would be enhanced through the creative application of telecommunications, as pupils are given the opportunity to interact with pupils from other cultures and geographical locations, and with outstanding educators from other educational institutions.

(3) Diversity among educational institutions, which has been recognized in California through the support of various types of public educational institutions as well as of independent and private colleges and universities. Distance learning technology permits greater diversity in the means of instruction and in the delivery of educational and training services to an adult population that is more and more likely to seek education outside of the traditional baccalaureate program designed for four consecutive years on a full-time basis shortly after graduating from high school.

(4) Efficiency and accountability, which receive increasing emphasis as state budget resources become increasingly restricted. Distance learning technologies can be effective only through the cooperative efforts of individuals from different institutions, a collaboration that has the potential to reduce costs and increase efficiency. A technology-integrated educational delivery system would allow for the electronic transmittal of files and reports, thus providing the information needed for accountability more rapidly and at a lower cost, and for video teleconferencing for state and local education and other government agencies, thereby diminishing travel requirements.

(c)  To the extent that funding is made available for this purpose, a coordinated distance learning system should be developed to serve the following high priority education needs:

(1) The enhancement of work force skills and competency in the adult population.

(2) The expansion of adult education classes in English as a second language, in response to the growing level of unmet need for that instruction.

(3) The enhancement of curriculum to meet the needs of high-risk pupils who would be likely to drop out of traditional classroom programs.

(4) The expansion of course offerings in subjects that include, but are not limited to, foreign languages, science, and mathematics, to rural and inner-city secondary schools that are unable to provide the college preparatory and enrichment courses that their pupils require and that other secondary schools provide.

(5) The expansion of course offerings at community colleges and off-campus centers to better serve students in all parts of the state. This expansion should include university-level courses, to better serve community college students who seek a university-level education but do not have the financial resources to transfer to a university.

(6) The establishment of staff development courses for elementary school, secondary school, and community college teachers who otherwise might be unable to participate in training opportunities.

(7) The enhancement of curriculum through an increased communication capability on the part of schools, colleges, and universities, providing the opportunity for those institutions to receive various types of supplementary educational programs, conduct exchanges with business, industry, and government, participate in live lectures and conferences on special topics, and increase cooperation and communication with other educational institutions.

(d) The state should encourage the use of multiple technologies in distance learning education, including microwave, satellite, and public/private switched network delivery systems. Priority in this regard should be placed upon interconnecting the various delivery systems, while providing educators with the opportunity to experiment with each alternative distance learning technology.

(e) The state shall recognize the value of regional networks serving regional needs, as well as the value of a statewide network.

(f) In expanding the use of distance learning technology, the state should emphasize the delivery of education and training services to populations currently not receiving those services, the ease of access by educational institutions to the technology, and the lower cost over time of providing instruction through distance learning rather than on site.

(g) The state should employ incentives, rather than requirements, to induce educational institutions to expand their utilization of distance learning technologies.

(h) The state should ensure that the same standards are applied to distance learning for course and program quality, course content, pupil achievement levels, and coherence of curriculum that are currently applied for those purposes to traditional classroom instruction at public educational institutions.

(i) The state should encourage collaboration between the private sector and educational institutions in the use of technology, both to enhance the quality of education in the classroom and to expand the delivery of educational services to the worksite.

(Added by Stats. 1991, Ch. 1011, Sec. 2.)






ARTICLE 15 - Education Technology

51870

For the purposes of this article, “technology” means technology-based materials, equipment, systems, and networks.

(Amended by Stats. 2004, Ch. 681, Sec. 1. Effective January 1, 2005.)



51871.5

(a) It is the intent of the Legislature that education technology planning be accomplished in the most comprehensive manner possible. To that end, the current practice of developing education technology plans for each funding program should be replaced with a comprehensive local planning process that will enable school districts to apply for grants on an ongoing basis and assist in utilizing available education technology programs.

(b) On or after January 1, 2005, as a precondition to receiving a technology grant administered by the department, a school district shall have a current three- to five-year education technology plan. The state board may waive this requirement if it determines that the applicant school district made a good faith effort to develop a plan, but for reasons beyond its control, the district cannot develop the plan before receipt of the technology grant.

(c) On or before July 1, 2007, the Superintendent shall develop guidelines and criteria for inclusion in the education technology plan required pursuant to subdivision (b). The guidelines and criteria shall include a component to educate pupils and teachers on the appropriate and ethical use of information technology in the classroom, Internet safety, the manner in which to avoid committing plagiarism, the concept, purpose, and significance of a copyright so that pupils are equipped with the skills necessary to distinguish lawful from unlawful online downloading, and the implications of illegal peer-to-peer network file sharing.

A school district that, on July 1, 2008, has a current three- to five-year education technology plan that complies with subdivision (b) is not required to comply with this subdivision until after its plan expires or is voluntarily replaced.

(d) On or after January 1, 2005, the Superintendent shall ensure that each school district has access to technical assistance and an approved online technology plan builder that the department determines is in compliance with state and federal requirements.

(e) The department shall maintain a record of school districts that have a three- to five-year education technology plan and shall make that information available to interested public agencies.

(Amended by Stats. 2007, Ch. 130, Sec. 75. Effective January 1, 2008.)






ARTICLE 16 - Aquatic Safety

51879.7

The Legislature finds that, given the great diversity of water recreation activities available statewide and the significant loss of life associated with those activities, there is a great need for an aquatic safety program in the state.

It is the intent of the Legislature in enacting this article that fundamental water safety training be provided for all the children of the state so that California’s youth will be able to enjoy water recreation while avoiding its hazards.

(Added by renumbering Section 51880 (as added by Stats. 1983, Ch. 1033) by Stats. 1986, Ch. 248, Sec. 31.)



51879.8

The Department of Boating and Waterways, in cooperation with the State Department of Education and other appropriate agencies, industry, and nonprofit organizations involved with water safety, shall develop an aquatic safety program which shall be made available for use at an appropriate grade level in public elementary schools, as determined by the Director of Boating and Waterways, at no expense to the schools. The aquatic education program shall include, but not be limited to, an audiovisual instructional aid and parental involvement materials. The Department of Boating and Waterways shall act as liaison between the schools and school districts and the industry and nonprofit organizations involved with water safety.

(Added by renumbering Section 51881 (as added by Stats. 1983, Ch. 1033) by Stats. 1986, Ch. 248, Sec. 32.)



51879.9

Once developed, the Department of Boating and Waterways shall notify the schools and school districts of the availability of the aquatic safety program.

(Added by renumbering Section 51882 (as added by Stats. 1983, Ch. 1033) by Stats. 1986, Ch. 248, Sec. 33.)









CHAPTER 5.5 - Comprehensive Health Education

ARTICLE 1 - General

51880

This chapter shall be known and may be cited as the Comprehensive Health Education Act of 1977.

(Added by Stats. 1977, Ch. 809.)



51881

The Legislature finds and declares that although many of the communicable diseases and environmental hazards which plagued earlier generations have been controlled, major health problems and hazards are prevalent among today’s school-age children and youth including the abuse of alcohol, narcotics, and tobacco; emotional instability; forced marriage; self-medication; dental caries; nutritional disorders; suicide; and accidents.

The Legislature finds and declares that an adequate health education program in the public schools is essential to continued progress and improvement in the quality of public health in this state, and the Legislature further believes that comprehensive health education, taught by properly trained persons, is effective in the prevention of disease and disability.

It is further the intent of the Legislature that, to the maximum extent possible, the present state-funded projects in the school health unit of the Department of Education shall be redirected to carrying out the provisions of this chapter and maximum use shall be made of existing state and federal funds in the implementation of comprehensive health education.

(Added by Stats. 1977, Ch. 809.)



51881.5

(a) The Legislature finds and declares that hazardous substances, as defined in Section 25316 of the Health and Safety Code, are an integral part of daily life, and that some substances, which are routinely found in and around homes, present potential hazards to the public and to the environment because of the lack of public awareness and education on the hazards of these substances and because of the lack of safe disposal options for hazardous substances from households.

(b) The Legislature, therefore, finds that hazardous substances education programs in the public schools would serve a beneficial purpose by fostering in students an understanding of their role in protecting the environment, and in safeguarding themselves from other health and safety dangers which may be posed by hazardous substances.

(c) It is the intent of the Legislature that the department provide school districts with information concerning the availability of educational materials and curricula on hazardous substances.

(Added by Stats. 1986, Ch. 574, Sec. 1.)






ARTICLE 2 - Definitions

51890

(a) For the purposes of this chapter, “comprehensive health education programs” are defined as all educational programs offered in kindergarten and grades 1 to 12, inclusive, in the public school system, including in-class and out-of-class activities designed to ensure that:

(1) Pupils will receive instruction to aid them in making decisions in matters of personal, family, and community health, to include the following subjects:

(A) The use of health care services and products.

(B) Mental and emotional health and development.

(C) Drug use and misuse, including the misuse of tobacco and alcohol.

(D) Family health and child development, including the legal and financial aspects and responsibilities of marriage and parenthood.

(E) Oral health, vision, and hearing.

(F) Nutrition, which may include related topics such as obesity and diabetes.

(G) Exercise, rest, and posture.

(H) Diseases and disorders, including sickle cell anemia and related genetic diseases and disorders.

(I) Environmental health and safety.

(J) Community health.

(2) To the maximum extent possible, the instruction in health is structured to provide comprehensive education in health that includes all the subjects in paragraph (1).

(3) The community actively participates in the teaching of health including classroom participation by practicing professional health and safety personnel in the community.

(4) Pupils gain appreciation for the importance and value of lifelong health and the need for each individual to take responsibility for his or her own health.

(5) School districts may voluntarily provide pupils with instruction on preventative health care, including obesity and diabetes prevention through nutrition education.

(b) Health care professionals, health care service plans, health care providers, and other entities participating in a voluntary initiative with a school district may not market their services when undertaking activities related to the initiative. For purposes of this subdivision, “marketing” is defined as making a communication about a product or service that is intended to encourage recipients of the communication to purchase or use the product or service. Health care or health education information provided in a brochure or pamphlet that contains the logo or name of a health care service plan or health care organization is not considered marketing if provided in coordination with the voluntary initiative. The marketing prohibitions contained in this subdivision do not apply to outreach, application assistance, and enrollment activities relating to federal, state, or county sponsored health care insurance programs that are conducted by health care professionals, health care service plans, health care providers, and other entities if the activities are conducted in compliance with the statutory, regulatory, and programmatic guidelines applicable to those programs.

(Amended by Stats. 2003, Ch. 550, Sec. 1. Effective January 1, 2004.)



51891

As used in this chapter, “community participation” means the active participation in the planning, implementation, and evaluation of comprehensive health education by parents, professional practicing health care and public safety personnel, and public and private health care and service agencies.

(Added by Stats. 1977, Ch. 809.)






ARTICLE 3 - Department of Education

51900

The department shall prepare and distribute to school districts guidelines for the preparation of comprehensive health education plans, and, in cooperation with those county offices of education which desire to participate, assist school districts in developing comprehensive health education plans and programs. For this purpose, the department shall assume the following functions and carry out the following duties:

(a) Assist in the development of model curricula for the public schools for comprehensive health education programs consistent with the provisions and intent of approved district comprehensive health education plans.

(b) Identify innovative teaching methods for the instruction in health in the public schools.

(c) With the cooperation and assistance of the State Department of Health, develop methods of evaluating the effectiveness of instruction in health.

(d) Develop model instructional materials for comprehensive health education courses and make these materials available to local school districts.

(e) In cooperation with the Commission on Teacher Credentialing, assist teacher training institutions in development of courses on comprehensive health education.

(f) Assist in the development of adult education programs which include parents, students, and community health agencies and personnel.

(g) With the cooperation of, and assistance of, the qualified instructional staffs of state-supported public institutions of higher education, develop and establish a health education training program for public school teachers and administrators to provide in-service training at the local district or regional level.

(Amended by Stats. 1994, Ch. 922, Sec. 119. Effective January 1, 1995.)



51900.5

(a) During the next revision of the publication “Health Framework for California Public Schools” (health framework), the Instructional Quality Commission shall consider developing, and recommending for adoption by the state board, a distinct category on mental health instruction to educate pupils about all aspects of mental health.

(b) As used in this section, “mental health instruction” shall include, but not be limited to, all of the following:

(1) Reasonably designed and age-appropriate instruction on the overarching themes and core principles of mental health.

(2) Defining common mental health challenges such as depression, suicidal thoughts and behaviors, schizophrenia, bipolar disorder, eating disorders, and anxiety, including post-traumatic stress disorder.

(3) Elucidating the services and supports that effectively help individuals manage mental health challenges.

(4) Promoting mental health wellness, which includes positive development, social connectedness and supportive relationships, resiliency, problem solving skills, coping skills, self-esteem, and a positive school and home environment in which pupils feel comfortable.

(5) Ability to identify warning signs of common mental health problems in order to promote awareness and early intervention so pupils know to take action before a situation turns into a crisis. This should include instruction on both of the following:

(A) How to appropriately seek and find assistance from mental health professionals and services within the school district and in the community for themselves or others.

(B) Appropriate evidence-based research and practices that are proven to help overcome mental health challenges.

(6) The connection and importance of mental health to overall health and academic success as well as to cooccurring conditions, such as chronic physical conditions and chemical dependence and substance abuse.

(7) Awareness and appreciation about the prevalence of mental health challenges across all populations, races, ethnicities, and socioeconomic statuses, including the impact of culture on the experience and treatment of mental health challenges.

(8) Stigma surrounding mental health challenges and what can be done to overcome stigma, increase awareness, and promote acceptance. This shall include, to the extent possible, classroom presentations of narratives by peers and other individuals who have experienced mental health challenges, and how they coped with their situations, including how they sought help and acceptance.

(c) In the normal course of recommending curriculum frameworks to the state board, as required by Section 60204, the Instructional Quality Commission shall ensure that one or more experts in the mental health and educational fields provides input in the development of the mental health instruction in the health framework. It is the intent of the Legislature that the Instructional Quality Commission seek experts from culturally, racially, and ethnically diverse communities, representatives from all mental health professions, teachers, counselors, parents, those involved in promoting mental wellness, and those living with a mental health challenge and their families.

(d) This section does not require or authorize the Instructional Quality Commission to recommend new health education content standards.

(Added by Stats. 2013, Ch. 481, Sec. 2. Effective January 1, 2014.)



51900.6

(a) (1) The state board shall, based upon recommendations by the Superintendent, consider including age-appropriate content for kindergarten and grades 1 to 12, inclusive, in sexual abuse and sexual assault awareness and prevention in the next revision of the health content standards.

(2) The state board shall, based upon recommendations by the Instructional Quality Commission, consider including information in sexual abuse and sexual assault awareness and prevention in the Health Framework for California Public Schools when next revised.

(b) (1) School districts, county offices of education, and charter schools may provide age-appropriate instruction, pursuant to the content standards adopted by the state board under subdivision (a), for kindergarten and grades 1 to 12, inclusive, as applicable, in sexual abuse and sexual assault awareness and prevention.

(2) Upon written request of the pupil’s parent or legal guardian, a pupil in kindergarten or grades 1 to 12, inclusive, shall be excused from taking instruction in sexual abuse and sexual assault awareness and prevention established pursuant to this section.

(Added by Stats. 2014, Ch. 809, Sec. 1. Effective January 1, 2015.)



51901

The Department of Education shall be responsible for the preparation and distribution of health education materials and for providing assistance for in-service teaching programs carried out with districts that have plans approved pursuant to Section 51911.

(Added by Stats. 1977, Ch. 809.)






ARTICLE 4 - Comprehensive Health Education Plans

51911

Approval of district plans shall be made in accordance with rules and regulations adopted by the State Board of Education.

(Added by Stats. 1977, Ch. 809.)



51913

The plan for a comprehensive health education program shall include a statement setting forth the district’s educational program for health education on a districtwide basis. The state board shall establish standards and criteria to be used in the evaluation of plans submitted by school districts. The standards and criteria for review and approval of plans by the state board shall include, but not be limited to, provision for:

(a) Assessment of the health educational needs of the pupils.

(b) Defined and measurable program objectives and methods of assessing the effectiveness of the program.

(c) Coordination of all district resources with the objectives of the plan.

(d) Utilization of health care professionals representing, at the school district’s option, the varied fields of health care, including voluntary collaborations with managed health care and health care providers; local public and private health, safety, and community service agencies; and other appropriate community resources in the development and implementation of the plan.

(e) Direct participation of health care professionals representing, at the school district’s option, the varied fields of health care, including voluntary collaborations with managed health care, health care providers, and local public and private health, safety, and community service agencies in the course evaluation.

(f) Staff development and in-service training.

(g) Evaluation of the program by the governing board of the school district with the assistance of administrators, teachers, parents, pupils, and participants in the program from the community.

(Amended by Stats. 2011, Ch. 296, Sec. 70. Effective January 1, 2012.)



51914

No plan shall be approved by the State Board of Education unless it determines that the plan was developed with the active cooperation of parents, community, and teachers, in all stages of planning, approval, and implementation of the plan.

(Added by Stats. 1977, Ch. 809.)



51915

In the development of a plan for a comprehensive health education program, the governing board of a school district may include in such plan the employment of the following as resource persons, with or without compensation: (a) licensed physicians and surgeons, school or public health nurses, county health officers, optometrists, dentists, and other persons licensed by the state to practice in allied health professions, and other persons recognized by the governing board as being experts in the health sciences.

(Added by Stats. 1977, Ch. 809.)






ARTICLE 5 - In-Service Training

51920

The Department of Education shall reimburse all school certificated personnel from those school districts in which the governing board has adopted a comprehensive health education plan approved by the Department of Education according to this chapter for necessary travel and expenses resulting from participation in health education in-service training programs sponsored by the department.

When training is held during the time that the certificated personnel are employed in teaching, their regular pay shall not be diminished by reason of their attendance.

Reimbursements shall not include the cost of hiring substitute classroom teaching personnel.

(Added by Stats. 1977, Ch. 809.)



51921

School district governing boards may, at their discretion, assign units of credit for participation in in-service training programs undertaken pursuant to this chapter and such units may be included as units of credit for purposes of the salary schedule of the school district.

(Added by Stats. 1977, Ch. 809.)









CHAPTER 5.6 - California Comprehensive Sexual Health and HIV/AIDS Prevention Education Act

ARTICLE 1 - General Provisions

51930

(a) This chapter shall be known and may be cited as the California Comprehensive Sexual Health and HIV/AIDS Prevention Education Act.

(b) The purposes of this chapter are as follows:

(1) To provide a pupil with the knowledge and skills necessary to protect his or her sexual and reproductive health from unintended pregnancy and sexually transmitted diseases.

(2) To encourage a pupil to develop healthy attitudes concerning adolescent growth and development, body image, gender roles, sexual orientation, dating, marriage, and family.

(Added by Stats. 2003, Ch. 650, Sec. 13. Effective January 1, 2004.)



51931

For the purposes of this chapter, the following definitions apply:

(a)“Age appropriate” refers to topics, messages, and teaching methods suitable to particular ages or age groups of children and adolescents, based on developing cognitive, emotional, and behavioral capacity typical for the age or age group.

(b) “Comprehensive sexual health education” means education regarding human development and sexuality, including education on pregnancy, family planning, and sexually transmitted diseases.

(c) “English learner” means a pupil as described in subdivision (a) of Section 306.

(d) “HIV/AIDS prevention education” means instruction on the nature of HIV/AIDS, methods of transmission, strategies to reduce the risk of human immunodeficiency virus (HIV) infection, and social and public health issues related to HIV/AIDS. For the purposes of this chapter, “HIV/AIDS prevention education” is not comprehensive sexual health education.

(e) “Instructors trained in the appropriate courses” means instructors with knowledge of the most recent medically accurate research on human sexuality, pregnancy, and sexually transmitted diseases.

(f) “Medically accurate” means verified or supported by research conducted in compliance with scientific methods and published in peer-reviewed journals, where appropriate, and recognized as accurate and objective by professional organizations and agencies with expertise in the relevant field, such as the federal Centers for Disease Control and Prevention, the American Public Health Association, the American Academy of Pediatrics, and the American College of Obstetricians and Gynecologists.

(g) “School district” includes county boards of education, county superintendents of schools, the California School for the Deaf, and the California School for the Blind.

(Added by Stats. 2003, Ch. 650, Sec. 13. Effective January 1, 2004.)



51932

(a) This chapter does not apply to description or illustration of human reproductive organs that may appear in a textbook, adopted pursuant to law, on physiology, biology, zoology, general science, personal hygiene, or health.

(b) This chapter does not apply to instruction or materials that discuss gender, sexual orientation, or family life and do not discuss human reproductive organs and their functions.

(Added by Stats. 2003, Ch. 650, Sec. 13. Effective January 1, 2004.)






ARTICLE 2 - Authorized Comprehensive Sexual Health Education

51933

(a) School districts may provide comprehensive sexual health education, consisting of age-appropriate instruction, in any kindergarten to grade 12, inclusive, using instructors trained in the appropriate courses.

(b) A school district that elects to offer comprehensive sexual health education pursuant to subdivision (a), whether taught by school district personnel or outside consultants, shall satisfy all of the following criteria:

(1) Instruction and materials shall be age appropriate.

(2) All factual information presented shall be medically accurate and objective.

(3) Instruction shall be made available on an equal basis to a pupil who is an English learner, consistent with the existing curriculum and alternative options for an English learner pupil as otherwise provided in this code.

(4) Instruction and materials shall be appropriate for use with pupils of all races, genders, sexual orientations, ethnic and cultural backgrounds, and pupils with disabilities.

(5) Instruction and materials shall be accessible to pupils with disabilities, including, but not limited to, the provision of a modified curriculum, materials and instruction in alternative formats, and auxiliary aids.

(6) Instruction and materials shall encourage a pupil to communicate with his or her parents or guardians about human sexuality.

(7) Instruction and materials shall teach respect for marriage and committed relationships.

(8) Commencing in grade 7, instruction and materials shall teach that abstinence from sexual intercourse is the only certain way to prevent unintended pregnancy, teach that abstinence from sexual activity is the only certain way to prevent sexually transmitted diseases, and provide information about the value of abstinence while also providing medically accurate information on other methods of preventing pregnancy and sexually transmitted diseases.

(9) Commencing in grade 7, instruction and materials shall provide information about sexually transmitted diseases. This instruction shall include how sexually transmitted diseases are and are not transmitted, the effectiveness and safety of all federal Food and Drug Administration (FDA) approved methods of reducing the risk of contracting sexually transmitted diseases, and information on local resources for testing and medical care for sexually transmitted diseases.

(10) Commencing in grade 7, instruction and materials shall provide information about the effectiveness and safety of all FDA-approved contraceptive methods in preventing pregnancy, including, but not limited to, emergency contraception.

(11) Commencing in grade 7, instruction and materials shall provide pupils with skills for making and implementing responsible decisions about sexuality.

(12) Commencing in grade 7, instruction and materials shall provide pupils with information on the law on surrendering physical custody of a minor child 72 hours or younger, pursuant to Section 1255.7 of the Health and Safety Code and Section 271.5 of the Penal Code.

(c) A school district that elects to offer comprehensive sexual health education pursuant to subdivision (a) earlier than grade 7 may provide age appropriate and medically accurate information on any of the general topics contained in paragraphs (8) to (12), inclusive, of subdivision (b).

(d) If a school district elects to offer comprehensive sexual health education pursuant to subdivision (a), whether taught by school district personnel or outside consultants, the school district shall comply with the following:

(1) Instruction and materials may not teach or promote religious doctrine.

(2) Instruction and materials may not reflect or promote bias against any person on the basis of any category protected by Section 220.

(Added by Stats. 2003, Ch. 650, Sec. 13. Effective January 1, 2004.)






ARTICLE 3 - Required HIV/AIDS Prevention Education

51934

(a) A school district shall ensure that all pupils in grades 7 to 12, inclusive, receive HIV/AIDS prevention education from instructors trained in the appropriate courses. Each pupil shall receive this instruction at least once in junior high or middle school and at least once in high school.

(b) HIV/AIDS prevention education, whether taught by school district personnel or outside consultants, shall satisfy all of the criteria set forth in paragraphs (1) to (6), inclusive, of subdivision (b) and paragraphs (1) and (2) of subdivision (d) of Section 51933, shall accurately reflect the latest information and recommendations from the United States Surgeon General, the federal Centers for Disease Control and Prevention, and the National Academy of Sciences, and shall include the following:

(1) Information on the nature of HIV/AIDS and its effects on the human body.

(2) Information on the manner in which HIV is and is not transmitted, including information on activities that present the highest risk of HIV infection.

(3) Discussion of methods to reduce the risk of HIV infection. This instruction shall emphasize that sexual abstinence, monogamy, the avoidance of multiple sexual partners, and abstinence from intravenous drug use are the most effective means for HIV/AIDS prevention, but shall also include statistics based upon the latest medical information citing the success and failure rates of condoms and other contraceptives in preventing sexually transmitted HIV infection, as well as information on other methods that may reduce the risk of HIV transmission from intravenous drug use.

(4) Discussion of the public health issues associated with HIV/AIDS.

(5) Information on local resources for HIV testing and medical care.

(6) Development of refusal skills to assist pupils in overcoming peer pressure and using effective decisionmaking skills to avoid high-risk activities.

(7) Discussion about societal views on HIV/AIDS, including stereotypes and myths regarding persons with HIV/AIDS. This instruction shall emphasize compassion for persons living with HIV/AIDS.

(Added by Stats. 2003, Ch. 650, Sec. 13. Effective January 1, 2004.)






ARTICLE 4 - In-Service Training

51935

(a) A school district shall cooperatively plan and conduct in-service training for all school district personnel that provide HIV/AIDS prevention education, through regional planning, joint powers agreements, or contract services.

(b) In developing and providing in-service training, a school district shall cooperate and collaborate with the teachers of the district who provide HIV/AIDS prevention education and with the State Department of Education.

(c) In-service training shall be conducted periodically to enable school district personnel to learn new developments in the scientific understanding of HIV/AIDS. In-service training shall be voluntary for school district personnel who have demonstrated expertise or received in-service training from the State Department of Education or federal Centers for Disease Control and Prevention.

(d) A school district may expand HIV/AIDS in-service training to cover the topic of comprehensive sexual health education in order for school district personnel who provide comprehensive sexual health education to learn new developments in the scientific understanding of sexual health.

(Added by Stats. 2003, Ch. 650, Sec. 13. Effective January 1, 2004.)



51936

School districts may contract with outside consultants with expertise in comprehensive sexual health education or HIV/AIDS prevention education, or both, including those who have developed multilingual curricula or curricula accessible to persons with disabilities, to deliver the instruction or to provide training for school district personnel.

(Added by Stats. 2003, Ch. 650, Sec. 13. Effective January 1, 2004.)






ARTICLE 5 - Notice and Parental Excuse

51937

It is the intent of the Legislature to encourage pupils to communicate with their parents or guardians about human sexuality and HIV/AIDS and to respect the rights of parents or guardians to supervise their children’s education on these subjects. The Legislature intends to create a streamlined process to make it easier for parents and guardians to review materials and evaluation tools related to comprehensive sexual health education and HIV/AIDS prevention education, and, if they wish, to excuse their children from participation in all or part of that instruction or evaluation. The Legislature recognizes that while parents and guardians overwhelmingly support medically accurate, comprehensive sex education, parents and guardians have the ultimate responsibility for imparting values regarding human sexuality to their children.

(Added by Stats. 2003, Ch. 650, Sec. 13. Effective January 1, 2004.)



51938

A parent or guardian of a pupil has the right to excuse their child from all or part of comprehensive sexual health education, HIV/AIDS prevention education, and assessments related to that education, as follows:

(a) At the beginning of each school year, or, for a pupil who enrolls in a school after the beginning of the school year, at the time of that pupil’s enrollment, each school district shall notify the parent or guardian of each pupil about instruction in comprehensive sexual health education and HIV/AIDS prevention education and research on pupil health behaviors and risks planned for the coming year. The notice shall do all of the following:

(1) Advise the parent or guardian that written and audiovisual educational materials used in comprehensive sexual health education and HIV/AIDS prevention education are available for inspection.

(2) Advise the parent or guardian whether the comprehensive sexual health education or HIV/AIDS prevention education will be taught by school district personnel or by outside consultants. A school district may provide comprehensive sexual health education or HIV/AIDS prevention education, to be taught by outside consultants, and may hold an assembly to deliver comprehensive sexual health education or HIV/AIDS prevention education by guest speakers, but if it elects to provide comprehensive sexual health education or HIV/AIDS prevention education in either of these manners, the notice shall include the date of the instruction, the name of the organization or affiliation of each guest speaker, and information stating the right of the parent or guardian to request a copy of this section, Section 51933, and Section 51934. If arrangements for this instruction are made after the beginning of the school year, notice shall be made by mail or another commonly used method of notification, no fewer than 14 days before the instruction is delivered.

(3) Include information explaining the parent’s or guardian’s right to request a copy of this chapter.

(4) Advise the parent or guardian that the parent or guardian may request in writing that his or her child not receive comprehensive sexual health education or HIV/AIDS prevention education.

(b) Notwithstanding Section 51513, anonymous, voluntary, and confidential research and evaluation tools to measure pupils’ health behaviors and risks, including tests, questionnaires, and surveys containing age-appropriate questions about the pupil’s attitudes concerning or practices relating to sex may be administered to any pupil in grades 7 to 12, inclusive, if the parent or guardian is notified in writing that this test, questionnaire, or survey is to be administered and the pupil’s parent or guardian is given the opportunity to review the test, questionnaire, or survey and to request in writing that his or her child not participate.

(c) The use of outside consultants or guest speakers as described in paragraph (2) of subdivision (a) is within the discretion of the school district.

(Amended by Stats. 2004, Ch. 323, Sec. 1. Effective January 1, 2005.)



51939

(a) A pupil may not attend any class in comprehensive sexual education or HIV/AIDS prevention education, or participate in any anonymous, voluntary, and confidential test, questionnaire, or survey on pupil health behaviors and risks, if the school has received a written request from the pupil’s parent or guardian excusing the pupil from participation.

(b) A pupil may not be subject to disciplinary action, academic penalty, or other sanction if the pupil’s parent or guardian declines to permit the pupil to receive comprehensive sexual health education or HIV/AIDS prevention education or to participate in anonymous, voluntary, and confidential tests, questionnaires, or surveys on pupil health behaviors and risks.

(c) While comprehensive sexual health education, HIV/AIDS prevention education, or anonymous, voluntary, and confidential test, questionnaire, or survey on pupil health behaviors and risks is being administered, an alternative educational activity shall be made available to pupils whose parents or guardians have requested that they not receive the instruction or participate in the test, questionnaire, or survey.

(Added by Stats. 2003, Ch. 650, Sec. 13. Effective January 1, 2004.)









CHAPTER 5.7 - Prevention of Brain and Spinal Cord Injuries

51940

(a) The California Healthy Kids Resource Center, in consultation with the State Department of Education, shall review, acquire, and circulate curricula focused on the prevention of brain and spinal cord injuries for use, on a voluntary basis, by school districts maintaining kindergarten and any of grades 1 to 12, inclusive.

(b) The curricula shall contain, at a minimum, age-appropriate components concerning all of the following:

(1) Critical thinking related to learned behavioral patterns, including, but not limited to, strategies and behavioral patterns for avoiding common risk factors or situations.

(2) Acceptance of individual responsibility for avoiding or controlling the risk of injury in activities of daily life, and awareness of the possible consequences of injury, especially the effects of serious brain or spinal cord injuries.

(3) Recognition, avoidance, and management of high-risk situations, such as the following:

(A) Use of automobiles or motorcycles as either a driver or passenger.

(B) Consumption of intoxicating or consciousness-altering substances.

(C) Participation in recreational activities that involve risk of significant physical injury. These activities include skiing, skydiving, hunting, mountain climbing, skateboarding, equestrian events, and other physically challenging pursuits or sports.

(D) Presence as a spectator at events or a witness in circumstances where there is potential for physical injury.

(c) The California Healthy Kids Resource Center shall notify school districts regarding the availability of the curricula.

(d) The review, acquisition, and circulation of curricula pursuant to this section shall be contingent upon the California Healthy Kids Resource Center receiving funds to review, acquire, and circulate the brain and spinal cord injury prevention curricula. All funds necessary to implement this chapter shall be provided by nonstate sources.

(Added by Stats. 2002, Ch. 755, Sec. 2. Effective January 1, 2003.)






CHAPTER 5.8 - Sexual Abuse and Sex Trafficking Prevention Education

51950

(a) A school district may provide sexual abuse and sex trafficking prevention education.

(b) For purposes of this section, “sexual abuse and sex trafficking prevention education” means instruction on the prevalence and nature of sexual abuse and sex trafficking, strategies to reduce their risk, techniques to set healthy boundaries, and how to safely report an incident.

(c) A parent or guardian of a pupil has the right to excuse his or her child from all or part of sexual abuse and sex trafficking prevention education, and assessments related to that education.

(d) The department may make available on the department’s Internet Web site resources on sexual abuse and sex trafficking prevention for professional learning purposes, and relevant materials for parents and guardians of pupils.

(e) A school district is encouraged to collaborate with law enforcement on intervention programs for high-risk pupils and minors.

(f) In-service training may be conducted periodically to enable school district personnel to learn about new developments in the understanding of sexual abuse and sex trafficking, and to receive instruction on current prevention efforts and methods. A school district is encouraged to include training on early identification of sexual abuse and sex trafficking of pupils and minors.

(Added by Stats. 2014, Ch. 713, Sec. 3. Effective January 1, 2015.)






CHAPTER 6.1 - Public Schools Accountability Act of 1999

ARTICLE 1 - Legislative Findings and Intent

52050

This chapter shall be known and may be cited as the Public Schools Accountability Act of 1999.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 3, Sec. 1. Effective June 25, 1999.)



52050.5

The Legislature finds and declares all of the following:

(a) The purpose of the California public school system is to provide for the academic development of each pupil and prepare each pupil, to the extent of his or her ability, to become a lifelong learner, equipped to live and succeed within the economic and societal complexities of the 21st century.

(b) It is in the interest of the people and the future of this state to ensure that each child in California receives a high quality education consistent with all statewide content and performance standards, as adopted by the State Board of Education, and with a meaningful assessment system and reporting program requirements.

(c) Recent assessments indicate that many pupils in California are not now, generally, progressing at a satisfactory rate to achieve a high quality education.

(d) To remedy this, the state is in need of an immediate and comprehensive accountability system to hold each of the state’s public schools accountable for the academic progress and achievement of its pupils within the resources available to schools.

(e) Any promising and effective accountability system must be based upon a constructive and collaborative process that seeks to include stakeholders in the accountability process.

(f) Any promising and effective accountability system requires the active involvement of parents and guardians, pupils, educators, community leaders, school boards, and schoolsite teams.

(g) The statewide school accountability system must encourage the active participation of parents and guardians, pupils, educators, and the local community in improving pupil achievement.

(h) The statewide accountability system must be easily accessible and understandable to parents and others.

(i) The statewide accountability system must include rewards that recognize high achieving schools as well as interventions and, ultimately, sanctions for schools that are continuously low performing.

(j) It is also the intent of the Legislature that the comprehensive and effective school accountability system primarily focus on increasing academic achievement.

(k) To achieve better pupil performance, it is the intent of the Legislature that any school accountability system do all of the following:

(1) Encourage teacher preparation that allows teachers to develop the ability to inspire pupils to become lifelong learners.

(2) Encourage teacher preparation and consistent ongoing professional development that serves to develop competency in content and pedagogy and that allows teachers to effectively involve themselves in promoting school accountability.

(3) Encourage the involvement of the community and its stakeholders in the accountability system.

(4) Encourage local community involvement in providing support for education and identifying causes of pupil failure and designing programs for remediation.

(5) Approach accountability with an attitude of collaboration, encouragement, and correction.

(6) Utilize the state infrastructure to support schools, school districts, and county offices of education in their efforts to improve pupil achievement and progress.

(7) Encourage each local community to support and sustain high-quality educational programs and to build the capacity of educators and schools to succeed in educating every pupil.

(8) Encourage active involvement of parents and guardians in the development and implementation of school accountability systems.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 3, Sec. 1. Effective June 25, 1999.)






ARTICLE 2 - Public School Performance Accountability Program

52051.5

For purposes of this chapter, all references to schools shall include charter schools.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 3, Sec. 1. Effective June 25, 1999.)



52052

(a) (1) The Superintendent, with approval of the state board, shall develop an Academic Performance Index (API), to measure the performance of schools and school districts, especially the academic performance of pupils.

(2) A school or school district shall demonstrate comparable improvement in academic achievement as measured by the API by all numerically significant pupil subgroups at the school or school district, including:

(A) Ethnic subgroups.

(B) Socioeconomically disadvantaged pupils.

(C) English learners.

(D) Pupils with disabilities.

(E) Foster youth.

(3) (A) For purposes of this section, a numerically significant pupil subgroup is one that consists of at least 30 pupils, each of whom has a valid test score.

(B) Notwithstanding subparagraph (A), for a subgroup of pupils who are foster youth, a numerically significant pupil subgroup is one that consists of at least 15 pupils.

(C) For a school or school district with an API score that is based on no fewer than 11 and no more than 99 pupils with valid test scores, numerically significant pupil subgroups shall be defined by the Superintendent, with approval by the state board.

(4) (A) The API shall consist of a variety of indicators currently reported to the department, including, but not limited to, the results of the achievement test administered pursuant to Section 60640, attendance rates for pupils in elementary schools, middle schools, and secondary schools, and the graduation rates for pupils in secondary schools.

(B) The Superintendent, with the approval of the state board, may also incorporate into the API the rates at which pupils successfully promote from one grade to the next in middle school and high school, and successfully matriculate from middle school to high school.

(C) Graduation rates for pupils in secondary schools shall be calculated for the API as follows:

(i) Four-year graduation rates shall be calculated by taking the number of pupils who graduated on time for the current school year, which is considered to be three school years after the pupils entered grade 9 for the first time, and dividing that number by the total calculated in clause (ii).

(ii) The number of pupils entering grade 9 for the first time in the school year three school years before the current school year, plus the number of pupils who transferred into the class graduating at the end of the current school year between the school year that was three school years before the current school year and the date of graduation, less the number of pupils who transferred out of the school between the school year that was three school years before the current school year and the date of graduation who were members of the class that is graduating at the end of the current school year.

(iii) Five-year graduation rates shall be calculated by taking the number of pupils who graduated on time for the current school year, which is considered to be four school years after the pupils entered grade 9 for the first time, and dividing that number by the total calculated in clause (iv).

(iv) The number of pupils entering grade 9 for the first time in the school year four years before the current school year, plus the number of pupils who transferred into the class graduating at the end of the current school year between the school year that was four school years before the current school year and the date of graduation, less the number of pupils who transferred out of the school between the school year that was four years before the current school year and the date of graduation who were members of the class that is graduating at the end of the current school year.

(v) Six-year graduation rates shall be calculated by taking the number of pupils who graduated on time for the current school year, which is considered to be five school years after the pupils entered grade 9 for the first time, and dividing that number by the total calculated in clause (vi).

(vi) The number of pupils entering grade 9 for the first time in the school year five years before the current school year, plus the number of pupils who transferred into the class graduating at the end of the current school year between the school year that was five school years before the current school year and the date of graduation, less the number of pupils who transferred out of the school between the school year that was five years before the current school year and the date of graduation who were members of the class that is graduating at the end of the current school year.

(D) The inclusion of five- and six-year graduation rates for pupils in secondary schools shall meet the following requirements:

(i) Schools and school districts shall be granted one-half the credit in their API scores for graduating pupils in five years that they are granted for graduating pupils in four years.

(ii) Schools and school districts shall be granted one-quarter the credit in their API scores for graduating pupils in six years that they are granted for graduating pupils in four years.

(iii) Notwithstanding clauses (i) and (ii), schools and school districts shall be granted full credit in their API scores for graduating in five or six years a pupil with disabilities who graduates in accordance with his or her individualized education program.

(E) The pupil data collected for the API that comes from the achievement test administered pursuant to Section 60640 and the high school exit examination administered pursuant to Section 60851, when fully implemented, shall be disaggregated by special education status, English learners, socioeconomic status, gender, and ethnic group. Only the test scores of pupils who were counted as part of the enrollment in the annual data collection of the California Basic Educational Data System for the current fiscal year and who were continuously enrolled during that year may be included in the test result reports in the API score of the school.

(F) (i) Commencing with the baseline API calculation in 2016, and for each year thereafter, results of the achievement test and other tests specified in subdivision (b) shall constitute no more than 60 percent of the value of the index for secondary schools.

(ii)  In addition to the elements required by this paragraph, the Superintendent, with approval of the state board, may incorporate into the index for secondary schools valid, reliable, and stable measures of pupil preparedness for postsecondary education and career.

(G) Results of the achievement test and other tests specified in subdivision (b) shall constitute at least 60 percent of the value of the index for primary schools and middle schools.

(H) It is the intent of the Legislature that the state’s system of public school accountability be more closely aligned with both the public’s expectations for public education and the workforce needs of the state’s economy. It is therefore necessary that the accountability system evolve beyond its narrow focus on pupil test scores to encompass other valuable information about school performance, including, but not limited to, pupil preparedness for college and career, as well as the high school graduation rates already required by law.

(I) The Superintendent shall annually determine the accuracy of the graduation rate data. Notwithstanding any other law, graduation rates for pupils in dropout recovery high schools shall not be included in the API. For purposes of this subparagraph, “dropout recovery high school” means a high school in which 50 percent or more of its pupils have been designated as dropouts pursuant to the exit/withdrawal codes developed by the department or left a school and were not otherwise enrolled in a school for a period of at least 180 days.

(J) To complement the API, the Superintendent, with the approval of the state board, may develop and implement a program of school quality review that features locally convened panels to visit schools, observe teachers, interview pupils, and examine pupil work, if an appropriation for this purpose is made in the annual Budget Act.

(K) The Superintendent shall annually provide to local educational agencies and the public a transparent and understandable explanation of the individual components of the API and their relative values within the API.

(L) An additional element chosen by the Superintendent and the state board for inclusion in the API pursuant to this paragraph shall not be incorporated into the API until at least one full school year after the state board’s decision to include the element into the API.

(b) Pupil scores from the following tests, when available and when found to be valid and reliable for this purpose, shall be incorporated into the API:

(1) The standards-based achievement tests provided for in Section 60642.5.

(2) The high school exit examination.

(c) Based on the API, the Superintendent shall develop, and the state board shall adopt, expected annual percentage growth targets for all schools based on their API baseline score from the previous year. Schools are expected to meet these growth targets through effective allocation of available resources. For schools below the statewide API performance target adopted by the state board pursuant to subdivision (d), the minimum annual percentage growth target shall be 5 percent of the difference between the actual API score of a school and the statewide API performance target, or one API point, whichever is greater. Schools at or above the statewide API performance target shall have, as their growth target, maintenance of their API score above the statewide API performance target. However, the state board may set differential growth targets based on grade level of instruction and may set higher growth targets for the lowest performing schools because they have the greatest room for improvement. To meet its growth target, a school shall demonstrate that the annual growth in its API is equal to or more than its schoolwide annual percentage growth target and that all numerically significant pupil subgroups, as defined in subdivision (a), are making comparable improvement.

(d) Upon adoption of state performance standards by the state board, the Superintendent shall recommend, and the state board shall adopt, a statewide API performance target that includes consideration of performance standards and represents the proficiency level required to meet the state performance target.

(e) (1) A school or school district with 11 to 99 pupils with valid test scores shall receive an API score with an asterisk that indicates less statistical certainty than API scores based on 100 or more test scores.

(2) A school or school district annually shall receive an API score, unless the Superintendent determines that an API score would be an invalid measure of the performance of the school or school district for one or more of the following reasons:

(A) Irregularities in testing procedures occurred.

(B) The data used to calculate the API score of the school or school district are not representative of the pupil population at the school or school district.

(C) Significant demographic changes in the pupil population render year-to-year comparisons of pupil performance invalid.

(D) The department discovers or receives information indicating that the integrity of the API score has been compromised.

(E) Insufficient pupil participation in the assessments included in the API.

(F) A transition to new standards-based assessments compromises comparability of results across schools or school districts. The Superintendent may use the authority in this subparagraph in the 2013–14 and 2014–15 school years only, with approval of the state board.

(3) If a school or school district has fewer than 100 pupils with valid test scores, the calculation of the API or adequate yearly progress pursuant to the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) and federal regulations may be calculated over more than one annual administration of the tests administered pursuant to Section 60640 and the high school exit examination administered pursuant to Section 60851, consistent with regulations adopted by the state board.

(4) Any school or school district that does not receive an API calculated pursuant to subparagraph (F) of paragraph (2) shall not receive an API growth target pursuant to subdivision (c). Schools and school districts that do not have an API calculated pursuant to subparagraph (F) of paragraph (2) shall use one of the following:

(A) The most recent API calculation.

(B) An average of the three most recent annual API calculations.

(C) Alternative measures that show increases in pupil academic achievement for all groups of pupils schoolwide and among significant subgroups.

(f) Only schools with 100 or more test scores contributing to the API may be included in the API rankings.

(g) The Superintendent, with the approval of the state board, shall develop an alternative accountability system for schools under the jurisdiction of a county board of education or a county superintendent of schools, community day schools, nonpublic, nonsectarian schools pursuant to Section 56366, and alternative schools serving high-risk pupils, including continuation high schools and opportunity schools. Schools in the alternative accountability system may receive an API score, but shall not be included in the API rankings.

(h) For purposes of this section, county offices of education shall be considered school districts.

(Amended by Stats. 2013, Ch. 489, Sec. 1. Effective January 1, 2014.)



52052.1

(a) Beginning July 1, 2011, in addition to the test scores specified in subparagraph (B) of paragraph (4) of subdivision (a) of Section 52052, the Academic Performance Index (API) for a school or school district shall do all of the following:

(1) Include the test scores and other accountability data of enrolled pupils who were referred by the school or school district of residence to an alternative education program, including community, community day, and continuation high schools and independent study, and be calculated by assigning all accountability data on pupils in alternative education programs, including community, community day, and continuation high schools and independent study, to the school and school district of residence to ensure that placement decisions are in the best interests of affected pupils. If a pupil is referred to an alternative education program by a juvenile court judge or other correctional or judicial official, or if the pupil is expelled pursuant to subdivision (a) or (c) of Section 48915, the test scores of that pupil shall remain with the alternative education program and with the school district or county office of education serving that pupil. This section does not prohibit the alternative education program from counting the test scores of those pupils served in their alternative education program. It is the intent of the Legislature that these alternative education programs remain accountable to the pupils they serve.

(2) Exclude the test scores or other data of those pupils exempt pursuant to federal statute or federal regulation.

(3) Include school and school district dropout rates for pupils who drop out of school while enrolled in grade 8 or 9. If reliable data is not available by July 1, 2011, the Superintendent, on or before that date, shall report to the Legislature the reasons for the delay and date he or she anticipates the specified dropout rates will be included in the API.

(b) The advisory committee established pursuant to Section 52052.5 shall recommend to the Superintendent and the state board all of the following:

(1) The length of time for which the accountability data on pupils in alternative education programs shall be assigned to the school and school district of residence pursuant to paragraph (1) of subdivision (a).

(2) Whether it is appropriate to assign accountability data to the school or the school district, pursuant to paragraph (1) of subdivision (a), if the pupil never attended the school of residence or has been absent for more than one year from the school district of residence due to placement in another school or school district or out of state.

(c) Before January 30, 2014, the advisory committee established pursuant to Section 52052.5 shall review, and recommend to the Superintendent and the state board any changes proposed for, the assignment of accountability data to the school district of residence pursuant to paragraph (1) of subdivision (a) based on the addition of Sections 2574, 2575, 42238.02, and 42238.03, and Article 4.5 (commencing with Section 52060) by the act adding this subdivision.

(Amended by Stats. 2013, Ch. 47, Sec. 96. Effective July 1, 2013.)



52052.3

(a) As part of the alternative accountability system for schools developed pursuant to subdivision (h) of Section 52052, or any successor system, the Superintendent and the state board shall allow no more than 10 dropout recovery high schools, as defined in subdivision (b), to report, in lieu of other indicators, the results of an individual pupil growth model that is proposed by the school and certified by the Superintendent pursuant to subdivision (c).

(b) For purposes of this section, “dropout recovery high school” means a school offering instruction in any of grades 9 to 12, inclusive, in which 50 percent or more of its pupils are either designated as dropouts pursuant to the exit and withdrawal codes developed by the department or left a school and were not otherwise enrolled in a school for a period of at least 180 days and the school provides instruction in partnership with any of the following:

(1) The federal Workforce Investment Act of 1998 (29 U.S.C. Sec. 2801 et seq.).

(2) Federally affiliated Youthbuild programs (42 U.S.C. Sec. 12899 et seq.).

(3) Federal job corps training or instruction provided pursuant to a memorandum of understanding with the federal provider.

(4) The California Conservation Corps or local conservation corps certified by the California Conservation Corps pursuant to Section 14406 or 14507.5 of the Public Resources Code.

(c) A dropout recovery high school shall submit to the Superintendent a certification that the high school meets the criteria specified in subdivision (b) and provide a summary of data derived from the California Longitudinal Pupil Achievement Data System pursuant to Chapter 10 (commencing with Section 60900) of Part 33 to support that designation. A dropout recovery high school shall also submit a proposed individual pupil growth model, and the Superintendent shall review and certify that model if it meets all of the following criteria:

(1) The model measures learning based on valid and reliable nationally normed or criterion-referenced reading and mathematics tests.

(2) The model measures skills and knowledge aligned with state standards.

(3) The model measures the extent to which a pupil scored above an expected amount of growth based on the individual pupil’s initial achievement score.

(4) The model demonstrates the extent to which a school is able to accelerate learning on an annual basis.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 424, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



52052.5

(a) The Superintendent shall establish a broadly representative and diverse advisory committee to advise the Superintendent and the state board on all appropriate matters relative to the creation of the Academic Performance Index. Members of the advisory committee shall serve without compensation for terms not to exceed two years. The department shall provide staff to the advisory panel.

(b) By July 1, 2005, the advisory committee established pursuant to this section shall make recommendations to the Superintendent on the appropriateness and feasibility of a methodology for generating a measurement of academic performance by using unique pupil identifiers for pupils in kindergarten and any of grades 1 to 12, inclusive, and annual academic achievement growth to provide a more accurate measure of a school’s growth over time. If appropriate and feasible, the Superintendent, with the approval of the state board, shall thereafter implement this measurement of academic performance.

(c) By January 1, 2011, the Superintendent and the state board, in consultation with the advisory committee established pursuant to subdivision (a), shall make recommendations to the Legislature and the Governor on each of the following:

(1) Approaches to increasing the emphasis of science and mathematics in the calculation of the Academic Performance Index or any successor measure.

(2) Methods to incorporate into the Academic Performance Index, or into other aspects of the state’s accountability system, a measure of the degree to which pupils graduate from high school with the skills and knowledge necessary to attain entry-level employment in business or industry, as set forth in subdivision (b) of Section 51228.

(3) Methods to incorporate into the Academic Performance Index, or into other aspects of the state’s accountability system, a measure of the degree to which pupils graduate from high school with the skills and knowledge necessary to succeed in postsecondary education.

(d) By July 1, 2013, the Superintendent and the state board, in consultation with the advisory committee established pursuant to subdivision (a), shall make recommendations to the Legislature and the Governor on the establishment of a methodology for generating a measurement of group and individual academic performance growth by utilizing individual pupil results from a longitudinally valid achievement assessment system. These recommendations should also address any interactions between the Academic Performance Index, or any successor measure, and individual test scores from the state’s tests, as well as implications for the reauthorization of the state’s assessment system. This paragraph shall not be construed to supersede the provisions of Chapter 273 of the Statutes of 2009.

(Amended by Stats. 2013, Ch. 47, Sec. 98. Effective July 1, 2013.)



52052.6

(a) It is the intent of the Legislature that, in conducting its responsibilities pursuant to subdivision (b) of Section 52052.5, the advisory committee take into consideration the recommendations of the California pilot study conducted pursuant to Provision 10 of Item 6110-113-0890 of the Budget Act of 2007, the statutory and regulatory requirements and related guidance pursuant to the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6301 et seq.), and waivers for cohort growth measures approved for other states by the United States Secretary of Education.

(b) It is the intent of the Legislature that the advisory committee established pursuant to Section 52052.5 also consider measures already in use by other states to facilitate the identification of various performance levels of cohort growth, including, but not limited to, whether each pupil, subgroup, school, and school district made at least one year’s academic growth in one year’s time and whether the amount of academic growth is adequate to reach a performance level of proficient within a timeframe specified in the state’s approved accountability plan required pursuant to the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6301 et seq.), and to provide the ability to determine the following with reasonable statistical confidence:

(1) High achievement with a growth rate indicating ability to remain at proficiency or to move into the highest range of achievement.

(2) High achievement with a growth rate indicating ability to remain at least at proficiency.

(3) Low achievement with a growth rate indicating ability to reach proficiency within a specified timeframe.

(4) Low achievement with a growth rate indicating significant inability to reach proficiency within a specified timeframe.

(c) If the advisory committee established pursuant to Section 52052.5 considers a measure of annual academic achievement growth pursuant to Section 52052.5, any measure of annual academic achievement growth by cohort approved in connection with requirements of Section 52052.5 or adopted through a state plan approved by the State Educational Agency pursuant to any provision, or waiver of, the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6301 et seq.), or any other plan submitted by the state as a requirement of receiving or allocating federal funds shall:

(1) Utilize a growth model in the public domain that is not proprietary.

(2) Be able to be replicated by an independent statistician.

(3) Be able to be fully and accurately explained, including the generation of all results, the specification of the standard error, and the stringency of the confidence interval used to determine whether the annual change in test scores is statistically significant, in a document available to the public.

(d) The Legislature finds and declares the importance of transparency and full disclosure of the activities and recommendations of the advisory committee established pursuant to Section 52052.5. Therefore, the Legislature requests the advisory committee, in making any notification required by Article 9 (commencing with Section 11120) of Division 3 of Title 2 of the Government Code, to additionally notify in writing the chairpersons of the Committees on Education and on Appropriations of the Senate and Assembly, including, but not limited to, any activities that may be conducted pursuant to subdivision (c).

(Added by Stats. 2009, Ch. 273, Sec. 2. Effective January 1, 2010.)



52052.9

(a) On or before October 1, 2013, the Superintendent shall report to the Legislature and recommend to the state board for adoption a method or methods for increasing the emphasis on pupil mastery of standards in science and social science through the system of public school accountability or by other means.

(b) On or before October 1, 2013, the Superintendent, in consultation with the advisory committee established pursuant to Section 52052.5, shall report to the Legislature an alternative method or methods, in place of decile rank, for determining eligibility, preferences, or priorities for any statutory program that currently uses decile rank as a determining factor.

(Added by Stats. 2012, Ch. 577, Sec. 3. Effective January 1, 2013.)






ARTICLE 3.1 - Local Educational Agency Intervention

52055.57

(a) (1) Provisions that are applicable to local educational agencies under this section are for the purpose of implementing federal requirements under the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.). The satisfaction of these criteria by local educational agencies that choose to participate under this article shall be a condition of receiving funds pursuant to this section.

(2) The department shall identify local educational agencies that are in danger of being identified within two years as program improvement local educational agencies under the federal No Child Left Behind Act of 2001, and shall notify those local educational agencies, in writing, of this status and provide those local educational agencies with research-based criteria to conduct a voluntary self-assessment.

(3) The self-assessment shall identify deficiencies within the operations of the local educational agency, and the programs and services of the local educational agency.

(4) A local educational agency identified pursuant to paragraph (2) is encouraged to revise its local educational agency plan based on the results of the self-assessment.

(5) The program described in this subdivision shall be referred to as the “Early Warning Program.”

(b) (1) A local educational agency identified as a program improvement local educational agency under the federal No Child Left Behind Act of 2001 shall do all of the following:

(A) Conduct a self-assessment using materials and criteria based on current research and provided by the department.

(B) No later than 90 days after a local educational agency is identified for program improvement, contract with a county office of education or another external entity after working with the county superintendent of schools, for both of the following purposes:

(i) Verifying the fundamental teaching and learning needs in the schools of that local educational agency as determined by the local educational agency self-analysis, and identifying the specific academic problems of low-achieving pupils, including a determination of why the prior plan of the local educational agency failed to bring about increased pupil academic achievement.

(ii) Ensuring that the local educational agency receives intensive support and expertise to implement local educational agency reform initiatives in the revised local educational agency plan as required by the federal No Child Left Behind Act of 2001.

(C) Revise and expeditiously implement the local educational agency plan to reflect the findings of the verified self-assessment.

(D) After working with the county superintendent of schools or an external verifier, contract with an external provider to provide support and implement recommendations to assist the local educational agency in resolving shortcomings identified in the verified self-assessment.

(2) (A) Subject to the availability of funds in the annual Budget Act for this purpose, a local educational agency described in paragraph (1) annually may receive fifty thousand dollars ($50,000), plus ten thousand dollars ($10,000) for each school that is supported by federal funds pursuant to Title I of the federal No Child Left Behind Act of 2001 within the local educational agency, for the purpose of fulfilling the requirements of this subdivision. If funding is not provided in the annual Budget Act or other statute, local educational agencies shall not be subject to the requirements of subparagraphs (B) and (D) of paragraph (1).

(B) Subject to the availability of funds appropriated in the annual Budget Act for this purpose, a local educational agency identified as a program improvement local educational agency during the 2005–06 fiscal year, shall receive priority for funding based upon the performance of the socioeconomically disadvantaged subgroup of the local educational agency on the Academic Performance Index. Priority for funding shall be provided to the lowest performing local educational agencies that are identified as program improvement local educational agencies. It is the intent of the Legislature that funds apportioned pursuant to this paragraph be used to support activities identified in paragraph (1).

(C) It is the intent of the Legislature that a local educational agency identified as a program improvement local educational agency receive no more than two years of funding pursuant to this paragraph.

(c) A local educational agency that has been identified for corrective action under the federal No Child Left Behind Act of 2001 shall be subject to one or more of the following sanctions as recommended by the Superintendent and approved by the state board:

(1) Replacing local educational agency personnel who are relevant to the failure to make adequate yearly progress.

(2) Removing schools from the jurisdiction of the local educational agency and establishing alternative arrangements for the governance and supervision of those schools.

(3) Appointing, by the state board, a receiver or trustee, to administer the affairs of the local educational agency in place of the county superintendent of schools and the governing board.

(4) Abolishing or restructuring the local educational agency.

(5) Authorizing pupils to transfer from a school operated by the local educational agency to a higher performing school operated by another local educational agency, and providing those pupils with transportation to those schools, in conjunction with carrying out not less than one additional action described under this paragraph.

(6) Instituting and fully implementing a new curriculum that is based on state academic content and achievement standards, including providing appropriate professional development based on scientifically based research for all relevant staff, that offers substantial promise of improving educational achievement for high-priority pupils.

(7) Deferring programmatic funds or reducing administrative funds.

(d) (1) The department shall develop, and the state board shall approve at a public meeting, objective criteria by which a local educational agency identified for corrective action and subject to a sanction listed under subdivision (c) shall be evaluated to determine the pervasiveness and severity of its performance problems and the sanction to be imposed.

(2) A local educational agency identified for corrective action and subject to a sanction listed under subdivision (c) may apply for a one-year, nonrenewable grant of federal improvement funding to assist in its improvement process and may expend that grant funding over the time period allowable under federal law. It is the intent of the Legislature to integrate federal funding that is available for this purpose, including, but not limited to, funding for program improvement and school improvement grants pursuant to Section 6303 of Title 20 of the United States Code.

(3) The amount of a grant for a local educational agency with extensive and severe performance problems shall be one hundred fifty thousand dollars ($150,000) per school identified for program improvement pursuant to federal law. The amount of a grant for a local educational agency with moderate performance problems shall be one hundred thousand dollars ($100,000) per school identified for program improvement pursuant to federal law. The amount of a grant for a local educational agency with minor or isolated performance problems shall be fifty thousand dollars ($50,000) per school identified for program improvement pursuant to federal law.

(4) A local educational agency that receives funding under this subdivision shall use the funds in accordance with Section 6316(b) and (c) of Title 20 of the United States Code. Pursuant to the technical assistance requirements under the federal No Child Left Behind Act of 2001 outlined in Section 6312(b) and (c) and Section 6317 of Title 20 of the United States Code, the Superintendent may recommend, and the state board may approve, that a local educational agency contract with a district assistance and intervention team or other technical assistance provider to receive guidance, support, and technical assistance. A district intervention and assistance team or other technical provider with which a local educational agency is required to contract shall perform the duties specified in subdivision (e) of Section 52059.

(5) Notwithstanding any other law, a local educational agency that receives funding under this subdivision or that receives other federal funds for school improvement shall not use those funds to compensate a receiver or trustee assigned by the state board pursuant to paragraph (3) of subdivision (c).

(e) A local educational agency that has received a sanction under subdivision (c) and has not exited program improvement under the federal No Child Left Behind Act of 2001 shall appear before the state board within three years to review the progress of the local educational agency. Upon hearing testimony and reviewing written data from the local educational agency, the district assistance and intervention team, or county superintendent of schools, the Superintendent shall recommend, and the state board may approve, an alternative sanction under subdivision (c), or may take any appropriate action.

(f) Subject to the availability of funds in the annual Budget Act for this purpose, a local educational agency that is not identified as a program improvement local educational agency under the federal No Child Left Behind Act of 2001 may annually receive up to fifteen thousand dollars ($15,000) per school identified as a program improvement school for the purposes of supporting schools identified as program improvement schools in the local educational agency and determining barriers to improved pupil academic achievement. That local educational agency shall receive no less than forty thousand dollars ($40,000) and no more than one million five hundred thousand dollars ($1,500,000) for those purposes. The Superintendent shall compile a list that ranks each local educational agency based on the number of, and percentage of, schools identified as program improvement schools and shall provide this funding to local educational agencies equally from each list until all funds appropriated for this purpose are depleted. These funds shall be provided for no more than three years.

(g) For purposes of this article, “local educational agency” means a school district, county office of education, or charter school that elects to receive its funding directly pursuant to Section 47651, and that provides public educational services to pupils in kindergarten or any of grades 1 to 12, inclusive.

(Amended by Stats. 2008, Ch. 757, Sec. 6. Effective September 30, 2008.)



52055.58

By April 1, 2010, the department shall transmit to the appropriate fiscal and policy committees of the Legislature, the Legislative Analyst’s Office, and the Department of Finance a copy of the final evaluation of the pilot project involving district assistance and intervention teams conducted by the department and a consortium of county offices of education.

(Added by Stats. 2007, Ch. 174, Sec. 8. Effective August 24, 2007.)



52055.59

(a) Subject to an appropriation in the annual Budget Act or other statute, the Superintendent shall contract with an independent evaluator to complete a comprehensive three-year evaluation of the program established pursuant to subdivision (d) of Section 52055.57. It is the intent of the Legislature that a total of one million dollars ($1,000,000) be provided for the independent evaluation, with three hundred thirty-four thousand dollars ($334,000) provided for the 2008–09 fiscal year, three hundred thirty-three thousand dollars ($333,000) provided for the 2009–10 fiscal year, and three hundred thirty-three thousand dollars ($333,000) provided for the 2010–11 fiscal year. The evaluation shall focus on local educational agencies that are identified for corrective action beginning with the 2007–08 fiscal year, and in the 2008–09, 2009–10, and 2010–11 fiscal years, and shall include data compiled for those local educational agencies for those years.

(b) The evaluation shall examine the implementation, impact, costs, and effectiveness of the corrective actions and reform strategies undertaken by local educational agencies that are identified for corrective action, as specified in subdivision (a). The evaluation also shall determine the effectiveness of the technical assistance provided by the district assistance and intervention teams and other technical assistance providers pursuant to Section 52059.

(c) The Superintendent shall ensure that the evaluation includes, at a minimum, all of the following factors:

(1) Program implementation data, including, but not limited to, a review of startup activities, the quality of the academic program, local governance and leadership, the allocation of fiscal resources, the allocation of personnel, management practices, community support, parental participation, the use of pupil data to inform instructional practice, and staff development.

(2) Pupil performance data, including, but not limited to, results of assessments used to determine whether local educational agencies have made significant progress towards meeting their state and federal academic growth targets and data for each of the following subgroups:

(A) English learners.

(B) Pupils with exceptional needs.

(C) Pupils who are eligible for funds under Title I of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.).

(3) Data on the percentage of fully credentialed teachers, the percentage of teachers who hold emergency credentials, the percentage of teachers assigned outside their subject area of competence, the accreditation status of the school if appropriate, average class size per grade level, and the number of pupils in multitrack, year-round schools. These data shall be compiled for the 2008–09, 2009–10, and 2010–11 school years.

(d) The evaluation shall include a rigorous qualitative and quantitative assessment of how program implementation affected pupil achievement and teacher quality using the information required pursuant to subdivision (c).

(e) The Superintendent shall submit two interim reports and a final report to the Governor, the Department of Finance, the Legislature, and the Legislative Analyst’s Office. The reports shall be submitted to these agencies no later than November 1, 2009, November 1, 2010, and November 1, 2011, respectively.

(Added by Stats. 2008, Ch. 757, Sec. 7. Effective September 30, 2008.)






ARTICLE 3.7 - Quality Education Investment Act of 2006

52055.700

This article shall be known and may be cited as the Quality Education Investment Act of 2006.

(Added by Stats. 2006, Ch. 751, Sec. 2. Effective January 1, 2007.)



52055.710

It is the intent of the Legislature in enacting this article to accomplish all of the following:

(a) Implement the terms of the proposed settlement agreement in California Teachers Association, et al. v. Arnold Schwarzenegger, et al. (Case Number 05CS01165 of the Superior Court for the County of Sacramento).

(b) Provide for the discharge of the minimum state educational funding requirement of Section 8 of Article XVI of the California Constitution and Chapter 213 of the Statutes of 2004 for the 2004–05 and 2005–06 fiscal years.

(c) Improve the quality of academic instruction and the level of pupil achievement in schools in which pupils have high levels of poverty and complex educational needs.

(d) Develop exemplary school district and school practices that will create the working conditions and classroom learning environments that will attract and retain well qualified teachers, administrators, and other staff.

(e) Focus school resources, including all categorical funds, solely on instructional improvement and services to pupils.

(Added by Stats. 2006, Ch. 751, Sec. 2. Effective January 1, 2007.)



52055.720

(a) For purposes of this article, the following definitions apply:

(1) “Academic Performance Index” or “API” means the Academic Performance Index established under Section 52052.

(2) “CBEDS” means the California Basic Educational Data System.

(3) “Funded school” means a school that is within a school district or chartering authority, receives funds allocated under this article, and complies with all applicable interim programs and alternative requirements described in this article.

(4) The “High Priority Schools Grant Program” or “HPSGP” means the High Priority Schools Grant Program established under Article 3.5 (commencing with Section 52055.600).

(5) “Secretary” means the Secretary for Education.

(6) “Superintendent” means the Superintendent of Public Instruction.

(b) Public schools and charter schools that are ranked in either decile 1 or 2 on the 2005 Academic Performance Index are eligible to receive funds under this article.

(c) A school that is funded under the High Priority Schools Grant Program, has not met the annual growth target requirements under Section 52055.650, and is designated as a state sanctioned school is eligible to be funded under this article if the school undergoes a rigorous review directed by the Superintendent.

(d) A school that is funded under the High Priority Schools Grant Program, and has met or is meeting the requirements of Section 52055.650, is eligible to receive funding under this article and the HPSGP if the school agrees to meet all accountability requirements of both programs.

(e) A school that is funded under this article and continues to meet the program and achievement requirements of this article shall be funded annually through the 2013–14 fiscal year.

(f) The funds appropriated pursuant to this article may be expended for any purpose identified under the schoolsite’s Single Plan for Pupil Achievement established under Section 64001.

(Added by Stats. 2006, Ch. 751, Sec. 2. Effective January 1, 2007.)



52055.730

(a) The Superintendent shall identify and invite school districts and chartering authorities that have eligible schools to participate in the program established under this article.

(b) The Superintendent shall notify school districts and chartering authorities at the earliest possible date of all of the following:

(1) Schoolsites in the district or of a chartering authority that are eligible to receive funding pursuant to this article.

(2) The program and accountability requirements for schools that receive funding pursuant to this article.

(3) The deadlines for the submission of documents necessary to receive funding pursuant to this article.

(4) Any other information the Superintendent deems necessary to implement this article.

(c) The Superintendent shall specify the manner in which school districts and chartering authorities shall submit applications to receive funding pursuant to this article. It is the intent of the Legislature that this submission process be as simple as possible, use easily available data, and include the requirements of this article.

(d) On or before June 30, 2007, the Superintendent, in consultation with interested parties, shall develop a uniform process that can be used to calculate average experience for purposes of reporting, analyzing, or evaluating the distribution of classroom teaching experience in grades, schoolsites, or subjects across the district. The uniform process shall include an index that uses the 2005–06 California Basic Educational Data System (CBEDS) Professional Assignment Information Form (PAIF), including any necessary corrections, as the base-reporting year to evaluate annual improvements of the funded schools toward balancing the index of teaching experience. The index shall be approved by the Superintendent. The uniform process shall designate teaching experience beyond 10 years as 10 years.

(e) The Superintendent shall make applications submitted pursuant to subdivision (c) available for review by the president of the state board or his or her designee. The Superintendent, and the president of the state board or his or her designee, shall review the applications and select the schools for recommendation to the state board within 30 days after the date the application is submitted to the Superintendent.

(f) After reviewing applications submitted pursuant to subdivision (c), the Superintendent and the president of the state board or his or her designee, jointly shall submit the recommendations for schools to be funded to the state board for approval. The recommendations shall ensure a wide geographic distribution of funded schools across urban, rural, and suburban areas of the state. Schools selected should also represent a diverse distribution of grade levels. If the Superintendent and the president of the state board or his or her designee cannot complete the review and recommendation process in the time provided, the Superintendent shall submit recommendations to the state board.

(g) To the maximum extent possible the Superintendent and the state board shall recommend and approve sufficient schools to use all available funds. A school selected in the first year shall continue in the program unless it is terminated pursuant to subdivision (c) of Section 52055.740, it declines to participate, or there is evidence of fraud or fiscal irregularities.

(h) In approving the recommendations for funding from the Superintendent and the president of the state board or his or her designee, the state board also shall verify that the funded schools represent the required balance, geographic distribution, and diverse distribution of grade levels.

(i) The Superintendent shall perform the duties of a county superintendent of schools pursuant to this article for funded schools in those counties in which a single school district operates. The Superintendent may delegate this responsibility to a county superintendent of schools in the region in which the single district county is located.

(j) The Superintendent and the president of the state board or his or her designee may select not more than two county offices of education to provide regional technical support, document best practices, and provide information regarding those practices and other support information to schools, school districts, and chartering authorities. It is the intent of the Legislature that these activities be merged to the maximum extent feasible with other state and federally funded activities with similar requirements.

(Amended by Stats. 2011, Ch. 347, Sec. 24. Effective January 1, 2012.)



52055.740

(a) For each funded school, the county superintendent of schools for the county in which the school is located shall annually review the school and its data to determine if the school has met all of the following program requirements by the school by the end of the third full year of funding:

(1) Meet all of the following class size requirements:

(A) For kindergarten and grades 1 to 3, inclusive, no more than 20 pupils per class, as set forth in the Class Size Reduction Program (Chapter 6.10 (commencing with Section 52120)).

(B) For self-contained classrooms in grades 4 to 8, inclusive, an average classroom size that is the lesser of clause (i) or (ii), as follows:

(i) At least five pupils fewer per classroom than was the average in 2006–07.

(ii) An average of 25 pupils per classroom.

(iii) For purposes of this subparagraph, average classroom size shall be calculated at the grade level based on the number of self-contained classrooms in that grade at the schoolsite. If the self-contained classrooms at the school averaged fewer than 25 pupils per classroom during the 2005–06 school year, that lower average shall be used as the “average in 2006–07” for purposes of this subparagraph. A school that receives funding under this article shall not have a self-contained classroom in grades 4 to 8, inclusive, with more than 27 pupils regardless of its average classroom size.

(C) For classes in English language arts, reading, mathematics, science, or history and social science courses in grades 4 to 12, inclusive, an average classroom size that is the lesser of clause (i) or (ii), as follows:

(i) At least five pupils fewer per classroom than was the average in 2006–07.

(ii) An average of 25 pupils per classroom.

(iii) For purposes of this subparagraph, average classroom size shall be calculated at the grade level based on the number of subject-specific classrooms in that grade at the schoolsite. If the subject-specific classrooms at the school averaged fewer than 25 pupils per classroom during the 2005–06 school year, that lower average shall be used as the “average in 2006–07” for purposes of this subparagraph. A school that receives funding under this article shall not have a class in English language arts, reading, mathematics, science, or history and social science in grades 4 to 12, inclusive, with more than 27 pupils regardless of its average classroom size.

(D) Not increase any other class sizes in the school above the size used during the 2005–06 school year. If a funded school has a low-enrollment innovative class, it may increase the number of pupils in that class to a number that does not exceed the schoolwide average.

(2) In high schools, have a pupil-to-counselor ratio of no more than 300 to 1. Each counselor shall hold a services credential with a specialization in pupil personnel services issued by the Commission on Teacher Credentialing.

(3) Ensure that each teacher in the school, including intern teachers, shall be highly qualified in accordance with the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.).

(4) Using the index established under Section 52055.730, have an average experience of classroom teachers in the school equal to or exceeding the average for the school district for this type of school.

(5) Exceed the API growth target for the school averaged over the first three full years of funding. Beginning in the fifth year of participation, funded schools shall meet their annual API growth targets. If the school fails to meet its annual growth target, the school shall continue to receive funding pursuant to this article, but shall be subject to state review, assistance, and timeline requirements pursuant to the HPSGP under Section 52055.650. The schoolsite administrator shall not automatically be reassigned based solely on that failure.

(b) For each funded school, the county superintendent of schools for the county in which the school is located shall annually review the school and its data to determine if the school has met all of the following interim requirements:

(1) Be at least one-third of the way toward meeting each of the program requirements specified in paragraphs (1) to (5), inclusive, of subdivision (a) by the end of the first full year of funding.

(2) Be at least two-thirds of the way toward meeting each of the program requirements specified in paragraphs (1) to (5), inclusive, of subdivision (a) by the end of the second full year of funding, and achieve full implementation by the end of the third full year and for each year thereafter.

(3) Have provided professional development to at least one-third of teachers and instructional paraprofessionals in the school annually.

(4) Meet all of the requirements of the settlement agreement in Williams v. State of California (Case Number CGC-00-312236 of the Superior Court for the County of San Francisco), including, among other things, the requirements regarding teachers, instructional materials, and school facilities, by the end of the first full year of funding, and in each year of funding thereafter.

(c) (1) If a county superintendent of schools determines that a funded school has not substantially met the requirements of subdivision (b) after the first or second full year of funding, or any alternative program requirements approved under Section 52055.760, he or she shall notify the Superintendent. If all of the interim and final requirements are not met by the end of any subsequent school year, the Superintendent shall terminate funding for that school.

(2) If the Superintendent terminates funding under this subdivision, the Superintendent shall provide advance notice to the district that is sufficient to allow the district a reasonable amount of time to make staff and other cost adjustments necessitated by the termination. The Superintendent shall provide the district with funds sufficient to cover the staff and other cost adjustments.

(d) A school district or chartering authority that includes a participating school or schools for which funding is terminated pursuant to subdivision (c) may appeal that action to the state board. The state board shall order the reinstatement of funding if, on appeal, the school district or chartering authority demonstrates that the data upon which the county superintendent of schools relied is in error and that the school in question can fully demonstrate its compliance with the applicable requirements.

(Added by Stats. 2006, Ch. 751, Sec. 2. Effective January 1, 2007.)



52055.750

(a) A school district or chartering authority that receives funding pursuant to this article shall agree to do all of the following for each funded school within its jurisdiction:

(1) Comply with the program requirements of this article and require that each funded schoolsite complete and meet the criteria of an academic review process that includes the elements of the school assistance and intervention team review process described in Section 52055.51, as that section read on January 1, 2013.

(2) Ensure that funded schools meet the requirements of this article.

(3) Ensure that each school administrator in a funded school is confirmed to have exemplary qualifications and experience by the end of the first full year of funding and in each year of funding thereafter. Those qualifications shall include the ability to support the success of all pupils by facilitating the development, articulation, implementation, and stewardship of a vision of learning that is shared and supported by the school community as well as the ability to advocate, nurture, and sustain a school culture and instructional program that is conducive to pupils learning and staff professional growth. The school district or chartering authority shall provide for high quality professional development for each administrator through leadership training, coaching, and mentoring and shall take all reasonable steps to maintain stable school leadership in schools that receive funding pursuant to this article. To the extent appropriate, the professional development shall be similar in quality and rigor to that provided pursuant to the Administrator Training Program under Article 4.6 (commencing with Section 44510) of Chapter 3 of Part 25.

(4) Provide all fiscal and evaluation data requested by the Superintendent for initial approval, annual reviews, and reports.

(5) Comply with subdivisions (a) to (c), inclusive, of Section 52055.630, as that section read on January 1, 2013, and in the same manner consult with the exclusive representative of classified employees.

(6) Assist eligible schools in developing and carrying out a plan to implement the provisions of this article to ensure the school district’s plan supports the work of the school.

(7) Agree to focus on conditions that improve instruction and achievement in funded schools.

(8) Express its full understanding that not meeting annual and final program and academic achievement requirements under this article will result in the termination of funding.

(9) Ensure that the funds received on behalf of funded schools are expended on that school, except that during the first partial year of funding school districts may use funding under this article for facilities necessary to meet the class size reduction requirements of this article, if all funds are spent on funded schools within the school district.

(10) Use the uniform process recommended by the Superintendent pursuant to subdivision (d) of Section 52055.730 to ensure that the average teaching experience of the classroom teachers in funded schools is equal to or greater than the average teaching experience of classroom teachers in the school district as a whole.

(b) If not expressly prohibited by federal law, a school district or chartering authority on behalf of a funded school is exempt from requirements imposed on the use of state categorical or federal funds in the consolidated application, except those funds related to economic impact aid, if those funds are identified in the revised plan of Section 52055.755. Funded schools are exempt from all program requirements associated with funds in the consolidated application, except requirements regarding parent advisory committees, schoolsite councils, and special education. Funds provided under the economic aid program shall not be used to implement this program.

(c) Each funded school shall ensure that each teacher in a subject-specific classroom or teaching covered subjects participates in professional development that is made available by the school district or the schoolsite councils, is developed in a collaborative process with interested parties, and is articulated in an improvement plan. For purposes of this article, professional development activities may include collaboration time for teachers to develop new instructional lessons or analyze pupil data, mentoring projects for new teachers, or extra support for teachers to improve practice. At a minimum, appropriate professional development for the site shall be part of a coherent plan that combines school activities within the school, including, but not limited to, lesson study or coteaching, and external learning opportunities that meet all of the following criteria:

(1) Are related to the academic subjects taught.

(2) Provide time to meet and work with other teachers.

(3) Support instruction and pupil learning to improve instruction in a manner that is consistent with academic content standards.

(4) Include an average of 40 hours per teacher per year.

(d) At a minimum, professional development in a self-contained classroom shall include content regarding mathematics, science, English language arts, reading, and English language development. Professional development for teachers teaching subject specific courses shall include the specific subject and English language development. To the extent appropriate the professional development shall be similar in quality and rigor to the training provided under the Mathematics and Reading Professional Development Program in Article 3 (commencing with Section 99230) of Chapter 5 of Part 65 of Division 14 of Title 3.

(e) On or before the end of the first three years of full funding, funded schools shall do the following:

(1) Increase actual pupil attendance, as compared with monthly enrollment in the school.

(2) For secondary schools, increase graduation rates as described in Section 52055.640.

(Amended by Stats. 2013, Ch. 47, Sec. 101. Effective July 1, 2013.)



52055.755

With assistance from the school district or the chartering authority, or, where appropriate, with regional assistance provided under subdivision (j) of Section 52055.730, each funded school shall revise its plan adopted pursuant to Section 64001. The revised plan shall do all of the following:

(a) Include funds available pursuant to this article, including, but not limited to, the categorical funds described in subdivision (b) of Section 52055.750, unless expressly excluded under that section.

(b) Describe the manner in which the requirements of this act will be met.

(c) Focus on instructional improvement and improving instructional conditions.

(Added by Stats. 2006, Ch. 751, Sec. 2. Effective January 1, 2007.)



52055.760

(a) A school district or chartering authority may apply for authority from the Superintendent to use alternative program requirements if the district or authority demonstrates that compliance with alternative program requirements would provide a higher level of academic achievement among pupils than compliance with the interim and program requirements of this article.

(b) Alternative program requirements may be used to serve no more than 15 percent of the pupils funded pursuant to this article. Alternative programs shall serve the entire school.

(c) A school district or chartering authority may use alternative program requirements at a funded school if all the following criteria are satisfied:

(1) The proposed alternative requirements are based on reliable data and are consistent with sound scientifically based research consistent with subdivision (j) of Section 44757.5 on effective practices.

(2) The costs of complying with the proposed alternative requirements do not exceed the amount of funding received by the school district or chartering authority pursuant to this article.

(3) Funded schools agree to comply with the alternative program requirements and be subject to the termination procedures specified in subdivision (c) of Section 52055.740. Funded schools with alternative programs shall also be required to exceed the API growth target for the school averaged over the first three fully funded years and annually thereafter.

(4) The Superintendent and the president of the state board or his or her designee jointly have reviewed the proposed alternative funded schools of the school district or chartering authority for purposes of this section and have recommended to the state board for its approval those schools, using the same process as for the regular program recommendations.

(d) The Superintendent shall give priority for approval of schools with alternative programs to any school serving any of grades 9 to 12, inclusive, that has demonstrated to the satisfaction of the Superintendent and the president of the state board or his or her designee that the school cannot decrease class sizes as required under this article due to extraordinary issues relating to facilities, or due to the adverse impact of the requirements of this program, if implemented in the school, on the eligibility of the school district for state school facility funding.

(Amended by Stats. 2011, Ch. 347, Sec. 25. Effective January 1, 2012.)



52055.765

(a) The department shall perform, or contract with an independent evaluator to perform, all of the following:

(1) Compose a progress report on or before January 1, 2010, and a second progress report on or before January 1, 2012, on the implementation of the program authorized under this article.

(2) On or before January 1, 2014, conduct a final evaluation of the implementation of the program authorized under this article.

(3) Provide a report to the Legislature and the Governor regarding the final evaluation completed under paragraph (2) and, in that report, make recommendations to continue, modify, or terminate the program by January 1, 2014, based upon the results in meeting the measurements described in subdivision (b).

(b) The evaluation of the effectiveness of the program shall be based on effectiveness of strategies used by schools to implement the program and meet its accountability requirements pursuant to this article.

(c) The reports shall include pupil achievement data, disaggregated by subgroups, as required by the Academic Performance Index.

(d) The department may use resources provided pursuant to subdivision (j) of Section 52055.770, or funds allocated in the annual Budget Act, for the purposes of carrying out the requirements of this section.

(Added by Stats. 2006, Ch. 751, Sec. 2. Effective January 1, 2007.)



52055.770

(a) School districts and chartering authorities shall receive funding at the following rate, on behalf of funded schools:

(1) For kindergarten and grades 1 to 3, inclusive, five hundred dollars ($500) per enrolled pupil in funded schools.

(2) For grades 4 to 8, inclusive, nine hundred dollars ($900) per enrolled pupil in funded schools.

(3) For grades 9 to 12, inclusive, one thousand dollars ($1,000) per enrolled pupil in funded schools.

(b) For purposes of subdivision (a), enrollment of a pupil in a funded school in the prior fiscal year shall be based on data from the CBEDS. For the 2007–08 fiscal year, the funded rates shall be reduced to reflect the percentage difference in the total amounts appropriated for purposes of this section in that year compared to the amounts appropriated for purposes of this section in the 2008–09 fiscal year.

(c) The following amounts are hereby appropriated from the General Fund for the purposes set forth in subdivision (g):

(1) For the 2007–08 fiscal year, three hundred million dollars ($300,000,000), to be allocated as follows:

(A) Thirty-two million dollars ($32,000,000) for transfer by the Controller to Section B of the State School Fund for allocation by the Chancellor of the California Community Colleges to community colleges for the purpose of providing funding to the community colleges to improve and expand career technical education in public secondary education and lower division public higher education pursuant to Section 88532, including the hiring of additional faculty to expand the number of career technical education programs and course offerings.

(B) Two hundred sixty-eight million dollars ($268,000,000) for transfer by the Controller to Section A of the State School Fund for allocation by the Superintendent pursuant to this article.

(2) For each of the 2008–09 and 2011–12 fiscal years, four hundred fifty million dollars ($450,000,000) per fiscal year, to be allocated as follows:

(A) Forty-eight million dollars ($48,000,000) for transfer by the Controller to Section B of the State School Fund for allocation by the Chancellor of the California Community Colleges to community colleges as required under subdivision (e) for the 2008–09 fiscal year, and under subdivision (f) for the 2011–12 fiscal year.

(B) Four hundred two million dollars ($402,000,000) for transfer by the Controller to Section A of the State School Fund for allocation by the Superintendent pursuant to this article.

(3) For the 2009–10 fiscal year, thirty million dollars ($30,000,000), to be allocated for transfer by the Controller to Section B of the State School Fund for allocation by the Chancellor of the California Community Colleges to community colleges as required under subdivision (e).

(4) For the 2010–11 fiscal year, four hundred twenty million dollars ($420,000,000), to be allocated as follows:

(A) Eighteen million dollars ($18,000,000) for transfer by the Controller to Section B of the State School Fund for allocation by the Chancellor of the California Community Colleges to community colleges as required under subdivision (e).

(B) Four hundred two million dollars ($402,000,000) for transfer by the Controller to Section A of the State School Fund for allocation by the Superintendent pursuant to this article.

(5) For the 2014–15 fiscal year, four hundred nine million six hundred fourteen thousand dollars ($409,614,000), the amount determined by the Director of Finance to be the amount of the difference between the sum of amounts appropriated under paragraphs (1) to (4), inclusive, and Section 41207.6, and the total fiscal settlement agreed to by the parties in California Teachers Association, et al. v. Arnold Schwarzenegger (Super. Ct., Sacramento County, 2006, No. 05CS01165), to be allocated pursuant to subparagraphs (A) to (C), inclusive. The sum of all fiscal years of funding provided pursuant to this section and Section 41207.6 shall not exceed the total funds agreed to by those parties, in accordance with both of the following:

(A) Forty-eight million dollars ($48,000,000) for transfer by the Controller to Section B of the State School Fund for allocation by the Chancellor of the California Community Colleges to community colleges as required under subdivision (d) of Section 52055.780.

(B) (i) Two hundred sixty-seven million dollars ($267,000,000) for transfer by the Controller to Section A of the State School Fund for allocation by the Superintendent pursuant to this article.

(ii) Notwithstanding any other law, funds appropriated for the 2014–15 fiscal year pursuant to clause (i) that are not allocated to schools with kindergarten or grades 1 to 12, inclusive, due to program termination or otherwise, shall be reallocated within the fiscal year for purposes of this article. The amount reallocated shall be distributed based on the proportionate share of funding each school that was funded received pursuant to this paragraph for the 2014–15 fiscal year.

(C) Ninety-four million six hundred fourteen thousand dollars ($94,614,000) for transfer by the Controller to the School Facilities Emergency Repair Account pursuant to Section 17592.71.

(6) Commencing with the 2010–11 fiscal year, payments made pursuant to this subdivision shall be made only on or after October 8 of each fiscal year.

(d) The sum transferred under subparagraph (A) of paragraph (2) of subdivision (c) for the 2008–09 fiscal year shall be allocated by the Chancellor of the California Community Colleges as follows:

(1) Thirty-eight million dollars ($38,000,000) to the community colleges for the purpose of providing funding to the community colleges to improve and expand career technical education in public secondary education and lower division public higher education pursuant to Section 88532, including the hiring of additional faculty to expand the number of career technical education programs and course offerings.

(2) Ten million dollars ($10,000,000) to the community colleges for the purpose of providing one-time block grants to community college districts to be used for one-time items of expenditure, including, but not limited to, the following purposes:

(A) Physical plant, scheduled maintenance, deferred maintenance, and special repairs.

(B) Instructional materials and support.

(C) Instructional equipment, including equipment related to career technical education, with priority for nursing program equipment.

(D) Library materials.

(E) Technology infrastructure.

(F) Hazardous substances abatement, cleanup, and repair.

(G) Architectural barrier removal.

(H) State-mandated local programs.

(3) The Chancellor of the California Community Colleges shall allocate the amount allocated pursuant to paragraph (2) to community college districts on an equal amount per actual full-time equivalent student (FTES) reported for the prior fiscal year, except that each community college district shall be allocated an amount not less than fifty thousand dollars ($50,000), and the equal amount per unit of FTES shall be computed accordingly.

(4) Funds allocated under paragraph (2) shall supplement and not supplant existing expenditures and may not be counted as the community college district contribution for physical plant projects and instructional material purchases funded in Item 6870-101-0001 of Section 2.00 of the annual Budget Act.

(e) For each of the 2011–12 and 2014–15 fiscal years, the sum transferred pursuant to subparagraph (A) of paragraph (2) and subparagraph (A) of paragraph (5) of subdivision (c) shall be allocated by the Chancellor of the California Community Colleges to the community colleges for the purpose of improving and expanding career technical education in public secondary education and lower division public higher education pursuant to Section 88532, including the hiring of additional faculty to expand the number of career technical education programs and course offerings.

(f) The appropriations made under subdivision (c) and the amount specified in Section 41207.6 are for the purpose of discharging in full the minimum state educational funding obligation to school districts and community college districts pursuant to Section 8 of Article XVI of the California Constitution and Chapter 213 of the Statutes of 2004 for the 2004–05 fiscal year, and the outstanding maintenance factor for the 2005–06 fiscal year resulting from this additional payment of the Chapter 213 amount for the 2004–05 fiscal year.

(g) For purposes of making the computations required by Section 8 of Article XVI of the California Constitution, including computation of the state’s minimum funding obligation to school districts and community college districts in subsequent fiscal years, the first one billion six hundred twenty million nine hundred twenty-eight thousand dollars ($1,620,928,000) in appropriations made pursuant to subdivision (c) and the amount specified in Section 41207.6 shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 and “General Fund Revenues appropriated for community college districts,” as defined in subdivision (d) of Section 41202, for the 2004–05 fiscal year and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for that fiscal year. The remaining appropriations made pursuant to subdivision (c) and the amount specified in Section 41207.6 shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, and “General Fund revenues appropriated for community college districts,” as defined in subdivision (d) of Section 41202, for the 2005–06 fiscal year and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for that fiscal year.

(h) From funds appropriated under subdivision (c), the Superintendent shall provide both of the following:

(1) Not more than two million dollars ($2,000,000) annually to county superintendents of schools to carry out the requirements of this article, allocated in a manner similar to that created to carry out the new duties of those superintendents under the settlement agreement in the case of Williams v. California (Super. Ct. San Francisco, No. CGC-00-312236).

(2) Five million dollars ($5,000,000) in the 2007–08 fiscal year to support regional assistance under Section 52055.730. It is the intent of the Legislature that the Superintendent and the president of the state board or his or her designee, along with county offices of education, seek foundational and other financial support to sustain and expand these services. Funds provided under this paragraph that are not expended in the 2007–08 fiscal year shall be reappropriated for use in subsequent fiscal years for the same purpose.

(i) Notwithstanding any other law, funds appropriated under subdivision (c) but not allocated to schools with kindergarten or grades 1 to 12, inclusive, in a fiscal year, due to program termination in any year or otherwise, shall be reappropriated in furtherance of the purposes of this article. First priority for those amounts shall be to provide cost-of-living increases and enrollment growth adjustments to funded schools.

(j) The sum of three hundred fifty thousand dollars ($350,000) is hereby appropriated from the General Fund to the department to fund 3.0 positions to implement this article. Funding provided under this subdivision is not part of funds provided pursuant to subdivision (c).

(Amended by Stats. 2014, Ch. 32, Sec. 40. Effective June 20, 2014.)



52055.780

(a) School districts and chartering authorities shall receive funding at the following rate, on behalf of funded schools:

(1) For kindergarten and grades 1 to 3, inclusive, five hundred dollars ($500) per enrolled pupil in funded schools.

(2) For grades 4 to 8, inclusive, nine hundred dollars ($900) per enrolled pupil in funded schools.

(3) For grades 9 to 12, inclusive, one thousand dollars ($1,000) per enrolled pupil in funded schools.

(b) For purposes of subdivision (a), enrollment of a pupil in a funded school in the prior fiscal year shall be based on data from the CBEDS.

(c) For the 2012–13 fiscal year, three hundred sixty-one million dollars ($361,000,000) is hereby appropriated from the General Fund to be allocated as follows:

(1) Forty-eight million dollars ($48,000,000) for transfer by the Controller to Section B of the State School Fund for allocation by the Chancellor of the California Community Colleges to community colleges as required under subdivision (d).

(2) Three hundred thirteen million dollars ($313,000,000) for transfer by the Controller to Section A of the State School Fund for allocation by the Superintendent pursuant to this article.

(3) Payments made pursuant to this subdivision shall be made only on or after October 8 of the 2012–13 fiscal year.

(d) The sum transferred pursuant to paragraph (1) of subdivision (c) shall be allocated by the Chancellor of the California Community Colleges to the community colleges for the purpose of improving and expanding career technical education in public secondary education and lower division public higher education pursuant to Section 88532, including the hiring of additional faculty to expand the number of career technical education programs and course offerings.

(e) For the 2013–14 fiscal year, three hundred sixty-one million dollars ($361,000,000) is hereby appropriated from the General Fund to be allocated as follows:

(1) Forty-eight million dollars ($48,000,000) for transfer by the Controller to Section B of the State School Fund for allocation by the Chancellor of the California Community Colleges to community colleges as required under subdivision (d).

(2) Three hundred thirteen million dollars ($313,000,000) for transfer by the Controller to Section A of the State School Fund for allocation by the Superintendent pursuant to this article.

(f) From funds appropriated under subdivision (c), the Superintendent shall provide not more than two million dollars ($2,000,000) to county superintendents of schools to carry out the requirements of this article, allocated in a manner similar to that created to carry out the new duties of those superintendents under the settlement agreement in the case of Williams v. California (Super. Ct. San Francisco, No. CGC–00–312236).

(g) For purposes of making the computations required by Section 8 of Article XVI of the California Constitution, including computation of the state’s minimum funding obligation to school districts and community college districts in subsequent fiscal years, the appropriations made pursuant to subdivisions (c) and (e) shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202 and “General Fund revenues appropriated for community college districts,” as defined in subdivision (d) of Section 41202, for the 2012–13 and 2013–14 fiscal years and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for that fiscal year.

(Amended by Stats. 2012, Ch. 575, Sec. 3. Effective September 26, 2012.)






ARTICLE 4.1 - No Child Left Behind Liaison Team

52058.1

(a) The No Child Left Behind Liaison Team is hereby established to advise the Superintendent of Public Instruction and the State Board of Education on all appropriate matters related to the implementation of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.). The liaison team shall make recommendations to the Superintendent of Public Instruction and to the State Board of Education that are consistent with the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) and its implementing regulations and that ensure the timely compliance by all schools within California that are subject to the requirements set forth in that act.

(b) The liaison team shall be composed of 15 members, as follows:

(1) One representative of the Legislative Analyst’s office.

(2) Two members appointed by the Superintendent of Public Instruction.

(3) Two members appointed by the State Board of Education.

(4) Three members appointed by the Senate Committee on Rules.

(5) Three members appointed by the Speaker of the Assembly.

(6) The Chairperson of the Senate Committee on Education, or his or her designee.

(7) The Chairperson of the Assembly Committee on Education or his or her designee.

(8) The Vice Chairperson of the Senate Committee on Education or his or her designee.

(9) The Vice Chairperson of the Assembly Committee on Education or his or her designee.

(c) The members of the liaison team shall serve without compensation for a term not to exceed two years.

(d) The State Department of Education staff shall assist the State Board of Education and the liaison team.

(e) It is the intent of the Legislature that the members of the liaison team include members with practical experience and success working with high-priority schools including, but not limited to, experience working as teachers, administrators, classified personnel, or educational researchers.

(f) It is the intent of the Legislature that the liaison team have experience and knowledge working with California’s diverse pupil population and urban and rural areas of the state and its members of the committee shall be selected from populations that reflect the diverse population of the state, to the extent possible.

(Amended by Stats. 2003, Ch. 91, Sec. 21. Effective January 1, 2004.)






ARTICLE 4.2 - Statewide System of School Support

52059

(a) For purposes of complying with the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.), a statewide system of school support shall be established by the department to provide a statewide system of intensive and sustained support and technical assistance for school districts, county offices of education, and schools in need of improvement. The system shall consist of regional consortia as well as district assistance and intervention teams and other technical assistance providers.

(b) The regional consortia shall work collaboratively with, and provide technical assistance to, school districts and schools in need of improvement by doing the following:

(1) Reviewing and analyzing all facets of the operation of a local educational agency or school, including the following:

(A) The design and operation of the instructional program offered by the local educational agency or school.

(B) The recruitment, hiring, and retention of principals, teachers, and other staff, including vacancy issues. The regional consortia may request the assistance of the Fiscal Crisis and Management Assistance Team to review school district or school recruitment, hiring, and retention practices.

(C) The roles and responsibilities of district and school management personnel.

(2) Assisting the local educational agency or school in developing recommendations for improving pupil performance and school operations.

(3) Assisting the local educational agency or school in efforts to eliminate misassignments of certificated personnel.

(c) For purposes of performing the functions specified in subdivision (b), funds for the regional consortia shall be distributed based on the number of Title I schools, the pupil enrollment in those schools, and the number of school districts in each region that have been identified as being in need of improvement pursuant to Section 6316 of Title 20 of the United States Code.

(d) The regional consortia shall ensure that support is provided in the following order of priority:

(1) To school districts or county offices of education with schools that are subject to corrective action under Section 6316(b)(7) of Title 20 of the United States Code.

(2) To school districts or county offices of education with schools that are identified as being in need of improvement pursuant to Section 6316(b) of Title 20 of the United States Code.

(3) To provide support and assistance to school districts and county offices of education with schools participating under the federal No Child Left Behind Act of 2001 that need support and assistance to achieve the purposes of that act.

(4) To provide support and assistance to other school districts and county offices of education with schools participating in a program carried out under this chapter.

(e) In accordance with paragraph (4) of subdivision (d) of Section 52055.57, the Superintendent may recommend, and the state board may approve, that a local educational agency that has been identified for corrective action under the federal No Child Left Behind Act of 2001 contract with a district assistance and intervention team or other technical assistance provider to receive technical assistance, including, but not limited to, a needs assessment of the local educational agency.

(1) The Superintendent shall develop, and the state board shall approve, standards and criteria to be applied by a district assistance and intervention team or other technical assistance provider in carrying out its duties. The standards and criteria that a district assistance and intervention team or other technical assistance provider shall use in assessing a local educational agency shall address, at a minimum, all of the following areas:

(A) Governance.

(B) Alignment of curriculum, instruction, and assessments to state standards.

(C) Fiscal operations.

(D) Parent and community involvement.

(E) Human resources.

(F) Data systems and achievement monitoring.

(G) Professional development.

(2) Not later than 120 days after the assignment of a district assistance and intervention team or other technical assistance provider, or the next regularly scheduled meeting of the state board following the expiration of the 120 days, the team shall complete a report based on the findings from the needs assessment performed pursuant to paragraph (1). The report shall include, at a minimum, recommendations for improving the areas specified in paragraph (1) that are found to need improvement. The report also shall address the manner in which existing resources should be redirected to ensure that the recommendations can be implemented.

(3) Not later than 30 days after completion of the report specified in paragraph (2), the governing board of the local educational agency may submit an appeal to the Superintendent to be exempted from implementing one or more of the recommendations made in the report. The Superintendent, with approval of the state board, may exempt the local educational agency from complying with one or more of the recommendations made in the report.

(4) Not later than 60 days after completion of the report, the governing board of the local educational agency shall adopt the report recommendations described in paragraph (2), as modified by any exemptions granted by the Superintendent under paragraph (3), at a regularly scheduled meeting of the governing board.

(f) A local educational agency that is required to contract with a district assistance and intervention team or other technical assistance provider pursuant to this section shall reserve funding provided under subdivision (d) of Section 52055.57 to cover the entire cost of the team or other technical assistance provider before using that funding for other reform activities.

(g) Upon an evidence-based finding that a district assistance and intervention team or other technical assistance provider has not fulfilled its legal obligations pursuant to this section, the Superintendent, with the approval of the state board, may remove the district assistance and intervention team or other technical assistance provider from the state list of eligible providers.

(h) The provisions of this section are declarative of technical assistance requirements under the federal No Child Left Behind Act of 2001 outlined in Section 6316(b) and (c) and Section 6317(a) of Title 20 of the United States Code.

(i) For purposes of this article, all references to schools shall include charter schools.

(Amended by Stats. 2008, Ch. 757, Sec. 8. Effective September 30, 2008.)






ARTICLE 4.5 - Local Control and Accountability Plans

52060

(a) On or before July 1, 2014, the governing board of each school district shall adopt a local control and accountability plan using a template adopted by the state board.

(b) A local control and accountability plan adopted by the governing board of a school district shall be effective for a period of three years, and shall be updated on or before July 1 of each year.

(c) A local control and accountability plan adopted by the governing board of a school district shall include, for the school district and each school within the school district, both of the following:

(1) A description of the annual goals, for all pupils and each subgroup of pupils identified pursuant to Section 52052, to be achieved for each of the state priorities identified in subdivision (d) and for any additional local priorities identified by the governing board of the school district. For purposes of this article, a subgroup of pupils identified pursuant to Section 52052 shall be a numerically significant pupil subgroup as specified in paragraphs (2) and (3) of subdivision (a) of Section 52052.

(2) A description of the specific actions the school district will take during each year of the local control and accountability plan to achieve the goals identified in paragraph (1), including the enumeration of any specific actions necessary for that year to correct any deficiencies in regard to the state priorities listed in paragraph (1) of subdivision (d). The specific actions shall not supersede the provisions of existing local collective bargaining agreements within the jurisdiction of the school district.

(d) All of the following are state priorities:

(1) The degree to which the teachers of the school district are appropriately assigned in accordance with Section 44258.9, and fully credentialed in the subject areas, and, for the pupils they are teaching, every pupil in the school district has sufficient access to the standards-aligned instructional materials as determined pursuant to Section 60119, and school facilities are maintained in good repair, as defined in subdivision (d) of Section 17002.

(2) Implementation of the academic content and performance standards adopted by the state board, including how the programs and services will enable English learners to access the common core academic content standards adopted pursuant to Section 60605.8 and the English language development standards adopted pursuant to former Section 60811.3, as that section read on June 30, 2013, or Section 60811.4, for purposes of gaining academic content knowledge and English language proficiency.

(3) Parental involvement, including efforts the school district makes to seek parent input in making decisions for the school district and each individual schoolsite, and including how the school district will promote parental participation in programs for unduplicated pupils and individuals with exceptional needs.

(4) Pupil achievement, as measured by all of the following, as applicable:

(A) Statewide assessments administered pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33 or any subsequent assessment, as certified by the state board.

(B) The Academic Performance Index, as described in Section 52052.

(C) The percentage of pupils who have successfully completed courses that satisfy the requirements for entrance to the University of California and the California State University, or career technical education sequences or programs of study that align with state board-approved career technical education standards and frameworks, including, but not limited to, those described in subdivision (a) of Section 52302, subdivision (a) of Section 52372.5, or paragraph (2) of subdivision (e) of Section 54692.

(D) The percentage of English learner pupils who make progress toward English proficiency as measured by the California English Language Development Test or any subsequent assessment of English proficiency, as certified by the state board.

(E) The English learner reclassification rate.

(F) The percentage of pupils who have passed an advanced placement examination with a score of 3 or higher.

(G) The percentage of pupils who participate in, and demonstrate college preparedness pursuant to, the Early Assessment Program, as described in Chapter 6 (commencing with Section 99300) of Part 65 of Division 14 of Title 3, or any subsequent assessment of college preparedness.

(5) Pupil engagement, as measured by all of the following, as applicable:

(A) School attendance rates.

(B) Chronic absenteeism rates.

(C) Middle school dropout rates, as described in paragraph (3) of subdivision (a) of Section 52052.1.

(D) High school dropout rates.

(E) High school graduation rates.

(6) School climate, as measured by all of the following, as applicable:

(A) Pupil suspension rates.

(B) Pupil expulsion rates.

(C) Other local measures, including surveys of pupils, parents, and teachers on the sense of safety and school connectedness.

(7) The extent to which pupils have access to, and are enrolled in, a broad course of study that includes all of the subject areas described in Section 51210 and subdivisions (a) to (i), inclusive, of Section 51220, as applicable, including the programs and services developed and provided to unduplicated pupils and individuals with exceptional needs, and the programs and services that are provided to benefit these pupils as a result of the funding received pursuant to Section 42238.02, as implemented by Section 42238.03.

(8) Pupil outcomes, if available, in the subject areas described in Section 51210 and subdivisions (a) to (i), inclusive, of Section 51220, as applicable.

(e) For purposes of the descriptions required by subdivision (c), the governing board of a school district may consider qualitative information, including, but not limited to, findings that result from school quality reviews conducted pursuant to subparagraph (J) of paragraph (4) of subdivision (a) of Section 52052 or any other reviews.

(f) To the extent practicable, data reported in a local control and accountability plan shall be reported in a manner consistent with how information is reported on a school accountability report card.

(g) The governing board of a school district shall consult with teachers, principals, administrators, other school personnel, local bargaining units of the school district, parents, and pupils in developing a local control and accountability plan.

(h) A school district may identify local priorities, goals in regard to the local priorities, and the method for measuring the school district’s progress toward achieving those goals.

(Amended by Stats. 2014, Ch. 327, Sec. 11. Effective January 1, 2015.)



52061

(a) On or before July 1, 2015, and each year thereafter, a school district shall update the local control and accountability plan. The annual update shall be developed using a template developed pursuant to Section 52064 and shall include all of the following:

(1) A review of any changes in the applicability of the goals described in paragraph (1) of subdivision (c) of Section 52060.

(2) A review of the progress toward the goals included in the existing local control and accountability plan, an assessment of the effectiveness of the specific actions described in the existing local control and accountability plan toward achieving the goals, and a description of changes to the specific actions the school district will make as a result of the review and assessment.

(3) A listing and description of the expenditures for the fiscal year implementing the specific actions included in the local control and accountability plan and the changes to the specific actions made as a result of the reviews and assessment required by paragraphs (1) and (2).

(4) A listing and description of expenditures for the fiscal year that will serve the pupils to whom one or more of the definitions in Section 42238.01 apply and pupils redesignated as fluent English proficient.

(b) The expenditures identified in subdivision (a) shall be classified using the California School Accounting Manual pursuant to Section 41010.

(Amended by Stats. 2013, Ch. 357, Sec. 41. Effective September 26, 2013.)



52062

(a) Before the governing board of a school district considers the adoption of a local control and accountability plan or an annual update to the local control and accountability plan, all of the following shall occur:

(1) The superintendent of the school district shall present the local control and accountability plan or annual update to the local control and accountability plan to the parent advisory committee established pursuant to Section 52063 for review and comment. The superintendent of the school district shall respond, in writing, to comments received from the parent advisory committee.

(2) The superintendent of the school district shall present the local control and accountability plan or annual update to the local control and accountability plan to the English learner parent advisory committee established pursuant to Section 52063, if applicable, for review and comment. The superintendent of the school district shall respond, in writing, to comments received from the English learner parent advisory committee.

(3) The superintendent of the school district shall notify members of the public of the opportunity to submit written comments regarding the specific actions and expenditures proposed to be included in the local control and accountability plan or annual update to the local control and accountability plan, using the most efficient method of notification possible. This paragraph shall not require a school district to produce printed notices or to send notices by mail. The superintendent of the school district shall ensure that all written notifications related to the local control and accountability plan or annual update to the local control and accountability plan are provided consistent with Section 48985.

(4) The superintendent of the school district shall review school plans submitted pursuant to Section 64001 for schools within the school district and ensure that the specific actions included in the local control and accountability plan or annual update to the local control and accountability plan are consistent with strategies included in the school plans submitted pursuant to Section 64001.

(b) (1) A governing board of a school district shall hold at least one public hearing to solicit the recommendations and comments of members of the public regarding the specific actions and expenditures proposed to be included in the local control and accountability plan or annual update to the local control and accountability plan. The agenda for the public hearing shall be posted at least 72 hours before the public hearing and shall include the location where the local control and accountability plan or annual update to the local control and accountability plan will be available for public inspection. The public hearing shall be held at the same meeting as the public hearing required by paragraph (1) of subdivision (a) of Section 42127.

(2) A governing board of a school district shall adopt a local control and accountability plan or annual update to the local control and accountability plan in a public meeting. This meeting shall be held after, but not on the same day as, the public hearing held pursuant to paragraph (1). This meeting shall be the same meeting as that during which the governing board of the school district adopts a budget pursuant to paragraph (2) of subdivision (a) of Section 42127.

(c) A governing board of a school district may adopt revisions to a local control and accountability plan during the period the local control and accountability plan is in effect. A governing board of a school district may only adopt a revision to a local control and accountability plan if it follows the process to adopt a local control and accountability plan pursuant to this section and the revisions are adopted in a public meeting.

(Amended by Stats. 2013, Ch. 357, Sec. 42. Effective September 26, 2013.)



52063

(a) (1) The governing board of a school district shall establish a parent advisory committee to provide advice to the governing board of the school district and the superintendent of the school district regarding the requirements of this article.

(2) A parent advisory committee shall include parents or legal guardians of pupils to whom one or more of the definitions in Section 42238.01 apply.

(3) This subdivision shall not require the governing board of the school district to establish a new parent advisory committee if the governing board of the school district already has established a parent advisory committee that meets the requirements of this subdivision, including any committee established to meet the requirements of the federal No Child Left Behind Act of 2001 (Public Law 107-110) pursuant to Section 1112 of Subpart 1 of Part A of Title I of that act.

(b) (1) The governing board of a school district shall establish an English learner parent advisory committee if the enrollment of the school district includes at least 15 percent English learners and the school district enrolls at least 50 pupils who are English learners.

(2) This subdivision shall not require the governing board of the school district to establish a new English learner parent advisory committee if the governing board of the school district already has established a committee that meets the requirements of this subdivision.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52064

(a) On or before March 31, 2014, the state board shall adopt templates for the following purposes:

(1) For use by school districts to meet the requirements of Sections 52060 to 52063, inclusive.

(2) For use by county superintendents of schools to meet the requirements of Sections 52066 to 52069, inclusive.

(3) For use by charter schools to meet the requirements of Section 47606.5.

(b) The templates developed by the state board shall allow a school district, county superintendent of schools, or charter school to complete a single local control and accountability plan to meet the requirements of this article and the requirements of the federal No Child Left Behind Act of 2001 related to local educational agency plans pursuant to Section 1112 of Subpart 1 of Part A of Title I of Public Law 107-110. The state board shall also take steps to minimize duplication of effort at the local level to the greatest extent possible. The template shall include guidance for school districts, county superintendents of schools, and charter schools to report both of the following:

(1) A listing and description of expenditures for the 2014–15 fiscal year, and each fiscal year thereafter, implementing the specific actions included in the local control and accountability plan.

(2) A listing and description of expenditures for the 2014–15 fiscal year, and each fiscal year thereafter, that will serve the pupils to whom one or more of the definitions in Section 42238.01 apply and pupils redesignated as fluent English proficient.

(c) If possible, the templates identified in paragraph (2) of subdivision (a) for use by county superintendents of schools shall allow a county superintendent of schools to develop a single local control and accountability plan that would also satisfy the requirements of Section 48926.

(d) The state board shall adopt the template pursuant to the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The state board may adopt emergency regulations for purposes of implementing this section. The adoption of emergency regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare.

(e) Notwithstanding subdivision (d), the state board may adopt the template in accordance with the requirements of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code). When adopting the template pursuant to the requirements of the Bagley-Keene Open Meeting Act, the state board shall present the template at a regular meeting and may only take action to adopt the template at a subsequent regular meeting. This subdivision shall become inoperative on January 31, 2018.

(f) Revisions to a template or evaluation rubric shall be approved by the state board by January 31 before the fiscal year during which the template or evaluation rubric is to be used by a school district, county superintendent of schools, or charter school.

(g) The adoption of a template or evaluation rubric by the state board shall not create a requirement for a governing board of a school district, a county board of education, or a governing body of a charter school to submit a local control and accountability plan to the state board, unless otherwise required by federal law. The Superintendent shall not require a local control and accountability plan to be submitted by a governing board of a school district or the governing body of a charter school to the state board. The state board may adopt a template or evaluation rubric that would authorize a school district or a charter school to submit to the state board only the sections of the local control and accountability plan required by federal law.

(Amended by Stats. 2014, Ch. 33, Sec. 47. Effective June 20, 2014.)



52064.5

(a) On or before October 1, 2015, the state board shall adopt evaluation rubrics for all of the following purposes:

(1) To assist a school district, county office of education, or charter school in evaluating its strengths, weaknesses, and areas that require improvement.

(2) To assist a county superintendent of schools in identifying school districts and charter schools in need of technical assistance pursuant to Section 52071 or 47607.3, as applicable, and the specific priorities upon which the technical assistance should be focused.

(3) To assist the Superintendent in identifying school districts for which intervention pursuant to Section 52072 is warranted.

(b) The evaluation rubrics shall reflect a holistic, multidimensional assessment of school district and individual schoolsite performance and shall include all of the state priorities described in subdivision (d) of Section 52060.

(c) As part of the evaluation rubrics, the state board shall adopt standards for school district and individual schoolsite performance and expectation for improvement in regard to each of the state priorities described in subdivision (d) of Section 52060.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52065

(a) The superintendent of a school district shall post on the Internet Web site of the school district any local control and accountability plan approved by the governing board of the school district, and any updates or revisions to a local control and accountability plan approved by the governing board of the school district.

(b) A county superintendent of schools shall do all of the following:

(1) Post on the Internet Web site of the county office of education any local control and accountability plan approved by the county board of education, and any updates or revisions to a local control and accountability plan approved by the county board of education.

(2) Post all local control and accountability plans submitted by school districts, or links to those plans, on the Internet Web site of the county office of education.

(3) Transmit or otherwise make available to the Superintendent all local control and accountability plans submitted to the county superintendent of schools by school districts and the local control and accountability plan approved by the county board of education.

(c) The Superintendent shall post links to all local control and accountability plans approved by the governing boards of school districts and county boards of education on the Internet Web site of the department.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52066

(a) On or before July 1, 2014, each county superintendent of schools shall develop, and present to the county board of education for adoption, a local control and accountability plan using a template adopted by the state board.

(b) A local control and accountability plan adopted by a county board of education shall be effective for a period of three years, and shall be updated on or before July 1 of each year.

(c) A local control and accountability plan adopted by a county board of education shall include, for each school or program operated by the county superintendent of schools, both of the following:

(1) A description of the annual goals, for all pupils and each subgroup of pupils identified pursuant to Section 52052, to be achieved for each of the state priorities identified in subdivision (d), as applicable to the pupils served, and for any additional local priorities identified by the county board of education.

(2) A description of the specific actions the county superintendent of schools will take during each year of the local control and accountability plan to achieve the goals identified in paragraph (1), including the enumeration of any specific actions necessary for that year to correct any deficiencies in regard to the state priorities listed in paragraph (1) of subdivision (d). The specific actions shall not supersede the provisions of existing local collective bargaining agreements within the jurisdiction of the county superintendent of schools.

(d) All of the following are state priorities:

(1) The degree to which the teachers in the schools or programs operated by the county superintendent of schools are appropriately assigned in accordance with Section 44258.9 and fully credentialed in the subject areas, and, for the pupils they are teaching, every pupil in the schools or programs operated by the county superintendent of schools has sufficient access to the standards-aligned instructional materials as determined pursuant to Section 60119, and school facilities are maintained in good repair as specified in subdivision (d) of Section 17002.

(2) Implementation of the academic content and performance standards adopted by the state board, including how the programs and services will enable English learners to access the common core academic content standards adopted pursuant to Section 60605.8 and the English language development standards adopted pursuant to Section 60811.3 for purposes of gaining academic content knowledge and English language proficiency.

(3) Parental involvement, including efforts the county superintendent of schools makes to seek parent input in making decisions for each individual schoolsite and program operated by a county superintendent of schools, and including how the county superintendent of schools will promote parental participation in programs for unduplicated pupils and individuals with exceptional needs.

(4) Pupil achievement, as measured by all of the following, as applicable:

(A) Statewide assessments administered pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33 or any subsequent assessment, as certified by the state board.

(B) The Academic Performance Index, as described in Section 52052.

(C) The percentage of pupils who have successfully completed courses that satisfy the requirements for entrance to the University of California and the California State University, or career technical education sequences or programs of study that align with state board-approved career technical education standards and frameworks, including, but not limited to, those described in subdivision (a) of Section 52302, subdivision (a) of Section 52372.5, or paragraph (2) of subdivision (e) of Section 54692.

(D) The percentage of English learner pupils who make progress toward English proficiency as measured by the California English Language Development Test or any subsequent assessment of English proficiency, as certified by the state board.

(E) The English learner reclassification rate.

(F) The percentage of pupils who have passed an advanced placement examination with a score of 3 or higher.

(G) The percentage of pupils who participate in, and demonstrate college preparedness pursuant to, the Early Assessment Program, as described in Chapter 6 (commencing with Section 99300) of Part 65 of Division 14 of Title 3, or any subsequent assessment of college preparedness.

(5) Pupil engagement, as measured by all of the following, as applicable:

(A) School attendance rates.

(B) Chronic absenteeism rates.

(C) Middle school dropout rates, as described in paragraph (3) of subdivision (a) of Section 52052.1.

(D) High school dropout rates.

(E) High school graduation rates.

(6) School climate, as measured by all of the following, as applicable:

(A) Pupil suspension rates.

(B) Pupil expulsion rates.

(C) Other local measures, including surveys of pupils, parents, and teachers on the sense of safety and school connectedness.

(7) The extent to which pupils have access to, and are enrolled in, a broad course of study that includes all of the subject areas described in Section 51210 and subdivisions (a) to (i), inclusive, of Section 51220, as applicable, including the programs and services developed and provided to unduplicated pupils and individuals with exceptional needs, and the program and services that are provided to benefit these pupils as a result of the funding received pursuant to Section 42238.02, as implemented by Section 42238.03.

(8) Pupil outcomes, if available, in the subject areas described in Section 51210 and subdivisions (a) to (i), inclusive, of Section 51220, as applicable.

(9) How the county superintendent of schools will coordinate instruction of expelled pupils pursuant to Section 48926.

(10) How the county superintendent of schools will coordinate services for foster children, including, but not limited to, all of the following:

(A) Working with the county child welfare agency to minimize changes in school placement.

(B) Providing education-related information to the county child welfare agency to assist the county child welfare agency in the delivery of services to foster children, including, but not limited to, educational status and progress information that is required to be included in court reports.

(C) Responding to requests from the juvenile court for information and working with the juvenile court to ensure the delivery and coordination of necessary educational services.

(D) Establishing a mechanism for the efficient expeditious transfer of health and education records and the health and education passport.

(e) For purposes of the descriptions required by subdivision (c), a county board of education may consider qualitative information, including, but not limited to, findings that result from school quality reviews conducted pursuant to subparagraph (J) of paragraph (4) of subdivision (a) of Section 52052 or any other reviews.

(f) To the extent practicable, data reported in a local control and accountability plan shall be reported in a manner consistent with how information is reported on a school accountability report card.

(g) The county superintendent of schools shall consult with teachers, principals, administrators, other school personnel, local bargaining units of the county office of education, parents, and pupils in developing a local control and accountability plan.

(h) A county board of education may identify local priorities, goals in regard to the local priorities, and the method for measuring the county office of education’s progress toward achieving those goals.

(Amended by Stats. 2013, Ch. 357, Sec. 44. Effective September 26, 2013.)



52067

(a) On or before July 1, 2015, and each year thereafter, a county board of education shall update the local control and accountability plan. The annual update shall be developed using a template developed pursuant to Section 52064 and shall include all of the following:

(1) A review of any changes in the applicability of the goals described in paragraph (1) of subdivision (c) of Section 52066.

(2) A review of the progress toward the goals included in the existing local control and accountability plan, an assessment of the effectiveness of the specific actions described in the existing local control and accountability plan toward achieving the goals, and a description of changes to the specific actions the county office of education will make as a result of the review and assessment.

(3) A listing and description of the expenditures for the fiscal year implementing the specific actions included in the local control and accountability plan as a result of the reviews and assessment required by paragraphs (1) and (2).

(4) A listing and description of expenditures for the fiscal year that will serve the pupils to whom one or more of the definitions in Section 42238.01 apply and pupils redesignated as fluent English proficient.

(b) The expenditures identified in subdivision (a) shall be classified using the California School Accounting Manual pursuant to Section 41010.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52068

(a) Before the county board of education considers the adoption of a local control and accountability plan or an annual update to the local control and accountability plan, all of the following shall occur:

(1) The county superintendent of schools shall present the local control and accountability plan or annual update to the local control and accountability plan to a parent advisory committee established pursuant to Section 52069 for review and comment. The county superintendent of schools shall respond, in writing, to comments received from the parent advisory committee.

(2) The county superintendent of schools shall present the local control and accountability plan or annual update to the local control and accountability plan to the English learner parent advisory committee established pursuant to Section 52069, if applicable, for review and comment. The county superintendent of schools shall respond, in writing, to comments received from the English learner parent advisory committee.

(3) The county superintendent of schools shall notify members of the public of the opportunity to submit written comments regarding the specific actions and expenditures proposed to be included in the local control and accountability plan or annual update to the local control and accountability plan, using the most efficient method of notification possible. This paragraph shall not require a county superintendent of schools to produce printed notices or to send notices by mail. The county superintendent of schools shall ensure that all written notifications related to the local control and accountability plan or annual update to the local control and accountability plan are provided consistent with Section 48985.

(4) The county superintendent of schools shall review school plans submitted pursuant to Section 64001 for schools operated by the county superintendent of schools and ensure that the specific actions included in the local control and accountability plan or annual update to the local control and accountability plan are consistent with strategies included in the school plans submitted pursuant to Section 64001.

(b) (1) The county board of education shall hold at least one public hearing to solicit the recommendations and comments of members of the public regarding the specific actions and expenditures proposed to be included in the local control and accountability plan or annual update to the local control and accountability plan. The agenda for the public hearing shall be posted at least 72 hours before the public hearing and shall include the location where the local control and accountability plan or annual update to the local control and accountability plan, and any comments received pursuant to paragraphs (1) to (3), inclusive, of subdivision (a), will be available for public inspection. The public hearing shall be held at the same meeting as the public hearing required by Section 1620.

(2) The county board of education shall adopt a local control and accountability plan or annual update to the local control and accountability plan in a public meeting. This meeting shall be held after, but not on the same day as, the public hearing held pursuant to paragraph (1). This meeting shall be the same meeting as that during which the county board of education adopts a budget pursuant to Section 1622.

(c) A county superintendent of schools may develop and present to a county board of education for adoption revisions to a local control and accountability plan during the period the local control and accountability plan is in effect. The county board of education may only adopt a revision to a local control and accountability plan if it follows the process to adopt a local control and accountability plan pursuant to this section and the revisions are adopted in a public meeting.

(Amended by Stats. 2013, Ch. 357, Sec. 45. Effective September 26, 2013.)



52069

(a) (1) A county superintendent of schools shall establish a parent advisory committee to provide advice to the county board of education and the county superintendent of schools regarding the requirements of this article.

(2) A parent advisory committee shall include parents or legal guardians of pupils to whom one or more of the definitions in Section 42238.01 apply.

(3) This subdivision shall not require the county superintendent of schools to establish a new parent advisory committee if the county superintendent of schools already has established a parent advisory committee that meets the requirements of this subdivision, including any committee established to meet the requirements of the federal No Child Left Behind Act of 2001 (Public Law 107-110) pursuant to Section 1112 of Subpart 1 of Part A of Title I of that act.

(b) (1) A county superintendent of schools shall establish an English learner parent advisory committee if the enrollment of the pupils in the schools and programs operated by the county superintendent of schools includes at least 15 percent English learners and the schools and programs operated by the county superintendent of schools enroll at least 50 pupils who are English learners.

(2) This subdivision shall not require the county superintendent of schools to establish a new English learner parent advisory committee if the county superintendent of schools already has established a committee that meets the requirements of this subdivision.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52070

(a) Not later than five days after adoption of a local control and accountability plan or annual update to a local control and accountability plan, the governing board of a school district shall file the local control and accountability plan or annual update to the local control and accountability plan with the county superintendent of schools.

(b) On or before August 15 of each year, the county superintendent of schools may seek clarification, in writing, from the governing board of a school district about the contents of the local control and accountability plan or annual update to the local control and accountability plan. Within 15 days the governing board of a school district shall respond, in writing, to requests for clarification.

(c) Within 15 days of receiving the response from the governing board of the school district, the county superintendent of schools may submit recommendations, in writing, for amendments to the local control and accountability plan or annual update to the local control and accountability plan. The governing board of a school district shall consider the recommendations submitted by the county superintendent of schools in a public meeting within 15 days of receiving the recommendations.

(d) The county superintendent of schools shall approve a local control and accountability plan or annual update to a local control and accountability plan on or before October 8, if he or she determines all of the following:

(1) The local control and accountability plan or annual update to the local control and accountability plan adheres to the template adopted by the state board pursuant to Section 52064.

(2) The budget for the applicable fiscal year adopted by the governing board of the school district includes expenditures sufficient to implement the specific actions and strategies included in the local control and accountability plan adopted by the governing board of the school district, based on the projections of the costs included in the plan.

(3) The local control and accountability plan or annual update to the local control and accountability plan adheres to the expenditure requirements adopted pursuant to Section 42238.07 for funds apportioned on the basis of the number and concentration of unduplicated pupils pursuant to Sections 42238.02 and 42238.03.

(e) If a county superintendent of schools has jurisdiction over a single school district, the Superintendent shall perform the duties specified in this section.

(Amended by Stats. 2014, Ch. 33, Sec. 48. Effective June 20, 2014.)



52070.5

(a) Not later than five days after adoption of a local control and accountability plan or annual update to a local control and accountability plan, the county board of education shall file the local control and accountability plan or annual update to the local control and accountability plan with the Superintendent.

(b) On or before August 15 of each year, the Superintendent may seek clarification, in writing, from the county board of education about the contents of the local control and accountability plan or annual update to the local control and accountability plan. Within 15 days the county board of education shall respond, in writing, to requests for clarification.

(c) Within 15 days of receiving the response from the county board of education, the Superintendent may submit recommendations, in writing, for amendments to the local control and accountability plan or annual update to the local control and accountability plan. The county board of education shall consider the recommendations submitted by the Superintendent in a public meeting within 15 days of receiving the recommendations.

(d) The Superintendent shall approve a local control and accountability plan or annual update to a local control and accountability plan on or before October 8, if he or she determines all of the following:

(1) The local control and accountability plan or annual update to the local control and accountability plan adheres to the template adopted by the state board pursuant to Section 52064.

(2) The budget for the applicable fiscal year adopted by the county board of education includes expenditures sufficient to implement the specific actions and strategies included in the local control and accountability plan adopted by the county board of education, based on the projections of the costs included in the plan.

(3) The local control and accountability plan or annual update to the local control and accountability plan adheres to the expenditure requirements adopted pursuant to Section 42238.07 for funds apportioned on the basis of the number and concentration of unduplicated pupils pursuant to Sections 2574 and 2575.

(Amended by Stats. 2013, Ch. 357, Sec. 47. Effective September 26, 2013.)



52071

(a) If a county superintendent of schools does not approve a local control and accountability plan or annual update to the local control and accountability plan approved by a governing board of a school district, or if the governing board of a school district requests technical assistance, the county superintendent of schools shall provide technical assistance, including, among other things, any of the following:

(1) Identification of the school district’s strengths and weaknesses in regard to the state priorities described in subdivision (d) of Section 52060, communicated in writing to the school district. This identification shall include a review of effective, evidence-based programs that apply to the school district’s goals.

(2) Assignment of an academic expert or team of academic experts to assist the school district in identifying and implementing effective programs that are designed to improve the outcomes for all pupil subgroups identified pursuant to Section 52052. The county superintendent of schools may also solicit another school district within the county to act as a partner to the school district in need of technical assistance.

(3) Request that the Superintendent assign the California Collaborative for Educational Excellence to provide advice and assistance to the school district.

(b) Using an evaluation rubric adopted by the state board pursuant to Section 52064.5, the county superintendent of schools shall provide the technical assistance described in subdivision (a) to any school district that fails to improve pupil achievement across more than one state priority described in subdivision (d) of Section 52060 for one or more pupil subgroup identified pursuant to Section 52052.

(c) Technical assistance provided pursuant to this section at the request of a school district shall be paid for by the school district requesting the assistance.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52071.5

(a) If the Superintendent does not approve a local control and accountability plan or annual update to the local control and accountability plan approved by a county board of education, or if the county board of education requests technical assistance, the Superintendent shall provide technical assistance, including, among other things, any of the following:

(1) Identification of the county board of education’s strengths and weaknesses in regard to the state priorities described in subdivision (d) of Section 52066, communicated in writing to the county board of education. This identification shall include a review of effective, evidence-based programs that apply to the board’s goals.

(2) Assignment of an academic expert or team of academic experts, or the California Collaborative for Educational Excellence established pursuant to Section 52074, to assist the county board of education in identifying and implementing effective programs that are designed to improve the outcomes for all pupil subgroups identified pursuant to Section 52052. The Superintendent may also solicit another county office of education to act as a partner to the county office of education in need of technical assistance.

(b) Using an evaluation rubric adopted by the state board pursuant to Section 52064.5, the Superintendent shall provide the technical assistance described in subdivision (a) to any county office of education that fails to improve pupil achievement in regard to more than one state priority described in subdivision (d) of Section 52066 for one or more pupil subgroups identified pursuant to Section 52052.

(c) Technical assistance provided pursuant to this section at the request of a county board of education shall be paid for by the county board of education receiving assistance.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52072

(a) The Superintendent may, with the approval of the state board, identify school districts in need of intervention.

(b) The Superintendent shall only intervene in a school district that meets both of the following criteria:

(1) The school district did not improve the outcomes for three or more pupil subgroups identified pursuant to Section 52052 or, if the school district has less than three pupil subgroups, all of the school district’s pupil subgroups, in regard to more than one state or local priority in three out of four consecutive school years.

(2) The California Collaborative for Educational Excellence has provided advice and assistance to the school district pursuant to Section 52071 and submits either of the following findings to the Superintendent:

(A) That the school district has failed, or is unable, to implement the recommendations of the California Collaborative for Educational Excellence.

(B) That the inadequate performance of the school district, based upon an evaluation rubric adopted pursuant to Section 52064.5, is either so persistent or acute as to require intervention by the Superintendent.

(c) For school districts identified pursuant to subdivision (a), the Superintendent may, with the approval of the state board, do one or more of the following:

(1) Make changes to a local control and accountability plan adopted by the governing board of the school district.

(2) Develop and impose a budget revision, in conjunction with revisions to the local control and accountability plan, that the Superintendent determines would allow the school district to improve the outcomes for all pupil subgroups identified pursuant to Section 52052 in regard to state and local priorities.

(3) Stay or rescind an action, if that action is not required by a local collective bargaining agreement, that would prevent the school district from improving outcomes for all pupil subgroups identified pursuant to Section 52052 in regard to state or local priorities.

(4) Appoint an academic trustee to exercise the powers and authority specified in this section on his or her behalf.

(d) The Superintendent shall notify the county superintendent of schools, the county board of education, the superintendent of the school district, and the governing board of the school district of any action by the state board to direct him or her to exercise any of the powers and authorities specified in this section.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52072.5

(a) The Superintendent may, with the approval of the state board, identify county offices of education in need of intervention.

(b) The Superintendent shall only intervene in a county office of education that meets both of the following criteria:

(1) The county office of education did not improve the outcomes for three or more pupil subgroups identified pursuant to Section 52052 or, if the county office of education has less than three pupil subgroups, all of the county office of education’s pupil subgroups, in regard to more than one state or local priority in three out of four consecutive school years.

(2) The California Collaborative for Educational Excellence has provided advice and assistance to the county office of education pursuant to Section 52071.5 and submits either of the following findings to the Superintendent:

(A) That the county office of education has failed, or is unable, to implement the recommendations of the California Collaborative for Educational Excellence.

(B) That the inadequate performance of the county office of education, based upon an evaluation rubric adopted pursuant to Section 52064.5, is either so persistent or acute as to require intervention by the Superintendent.

(c) For county offices of education identified pursuant to subdivision (a), the Superintendent may, with the approval of the state board, do one or more of the following:

(1) Make changes to a local control and accountability plan adopted by the county board of education.

(2) Develop and impose a budget revision, in conjunction with revisions to the local control and accountability plan, that the Superintendent determines would allow the county office of education to improve the outcomes for all pupil subgroups identified pursuant to Section 52052 in regard to state and local priorities.

(3) Stay or rescind an action, if that action is not required by a local collective bargaining agreement, that would prevent the county office of education from improving outcomes for all pupil subgroups identified pursuant to Section 52052 in regard to state or local priorities.

(4) Appoint an academic trustee to exercise the powers and authority specified in this section on his or her behalf.

(d) The Superintendent shall notify the county board of education and the county superintendent of schools, in writing, of any action by the state board to direct him or her to exercise any of the powers and authorities specified in this section.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52074

(a) The California Collaborative for Educational Excellence is hereby established.

(b) The purpose of the California Collaborative for Educational Excellence is to advise and assist school districts, county superintendents of schools, and charter schools in achieving the goals set forth in a local control and accountability plan adopted pursuant to this article.

(c) The Superintendent shall, with the approval of the state board, contract with a local educational agency, or consortium of local educational agencies, to serve as the fiscal agent for the California Collaborative for Educational Excellence. The Superintendent shall apportion funds appropriated for the California Collaborative for Educational Excellence to the fiscal agent.

(d) The California Collaborative for Educational Excellence shall be governed by a board consisting of the following five members:

(1) The Superintendent or his or her designee.

(2) The president of the state board or his or her designee.

(3) A county superintendent of schools appointed by the Senate Committee on Rules.

(4) A teacher appointed by the Speaker of the Assembly.

(5) A superintendent of a school district appointed by the Governor.

(e) At the direction of the governing board of the California Collaborative for Educational Excellence, the fiscal agent shall contract with individuals, local educational agencies, or organizations with the expertise, experience, and a record of success to carry out the purposes of this article. The areas of expertise, experience, and record of success shall include, but are not limited to, all of the following:

(1) State priorities as described in subdivision (d) of Section 52060.

(2) Improving the quality of teaching.

(3) Improving the quality of school district and schoolsite leadership.

(4) Successfully addressing the needs of special pupil populations, including, but not limited to, English learners, pupils eligible to receive a free or reduced-price meal, pupils in foster care, and individuals with exceptional needs.

(f) The Superintendent may direct the California Collaborative for Educational Excellence to advise and assist a school district, county superintendent of schools, or charter school in any of the following circumstances:

(1) If the governing board of a school district, county board of education, or governing body or a charter school requests the advice and assistance of the California Collaborative for Educational Excellence.

(2) If the county superintendent of schools of the county in which the school district or charter school is located determines, following the provision of technical assistance pursuant to Section 52071 or 47607.3 as applicable, that the advice and assistance of the California Collaborative for Educational Excellence is necessary to help the school district or charter school accomplish the goals described in the local control and accountability plan adopted pursuant to this article.

(3) If the Superintendent determines that the advice and assistance of the California Collaborative for Educational Excellence is necessary to help the school district, county superintendent of schools, or charter school accomplish the goals set forth in the local control and accountability plan adopted pursuant to this article.

(Amended by Stats. 2013, Ch. 357, Sec. 48. Effective September 26, 2013.)



52075

(a) A complaint that a school district, county superintendent of schools, or charter school has not complied with the requirements of this article or Sections 47606.5 and 47607.3, as applicable, may be filed with a school district, county superintendent of schools, or charter school pursuant to the Uniform Complaint Procedures set forth in Chapter 5.1 (commencing with Section 4600) of Division 1 of Title 5 of the California Code of Regulations.

(b) A complaint may be filed anonymously if the complaint provides evidence or information leading to evidence to support an allegation of noncompliance with the requirements of this article.

(c) A complainant not satisfied with the decision of a school district, county superintendent of schools, or charter school may appeal the decision to the Superintendent and shall receive a written appeal decision within 60 days of the Superintendent’s receipt of the appeal.

(d) If a school district, county superintendent of schools, or charter school finds merit in a complaint, or the Superintendent finds merit in an appeal, the school district, county superintendent of schools, or charter school shall provide a remedy to all affected pupils, parents, and guardians.

(e) Information regarding the requirements of this article shall be included in the annual notification distributed to pupils, parents and guardians, employees, and other interested parties pursuant to Section 4622 of Title 5 of the California Code of Regulations or any successor regulation.

(f) School districts, county superintendents of schools, and charter schools shall establish local policies and procedures to implement the provisions of this section on or before June 30, 2014.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52076

Notwithstanding any other law, this article shall not be subject to waiver by the state board pursuant to Section 33050 or by the Superintendent.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)



52077

If any activities authorized pursuant to this article and implementing regulations are found to be a state reimbursable mandate pursuant to Section 6 of Article XIII B of the California Constitution, funding provided for school districts and county offices of education pursuant to Sections 2574, 2575, 42238.02, and 42238.03 shall be used to directly offset any mandated costs.

(Added by Stats. 2013, Ch. 47, Sec. 103. Effective July 1, 2013.)









CHAPTER 7 - Bilingual Education

ARTICLE 1 - Impacted Languages Act of 1984

52130

This act shall be known and may be cited as the Impacted Languages Act of 1984.

(Added by Stats. 1984, Ch. 1364, Sec. 2. Effective September 26, 1984.)



52131

The Legislature hereby finds and declares that there is a need to provide relief to school districts which are highly impacted by the enrollment of refugee pupils or pupils whose primary languages are sufficiently diverse and in low population concentrations and for which there is a lack of substantive primary language curriculum materials and an insufficient number of trained bilingual-crosscultural teachers in these primary languages.

(Added by Stats. 1984, Ch. 1364, Sec. 2. Effective September 26, 1984.)



52132

Unless the context otherwise requires, the definitions set forth in this section govern the construction of this article.

(a) “Impacted languages” means those primary languages spoken by pupils assessed as being limited-English proficient or who otherwise require bilingual instruction pursuant to Article 3 (commencing with Section 51260), and for which the Superintendent of Public Instruction determines not later than August 1 of each year both of the following:

(1) That there is a lack of language arts and other subject content curriculum materials in each respective language group with pupil populations which are sufficient to implement a basic bilingual education program pursuant to subdivision (a) of Section 52163.

(2) That there is an insufficient number of persons possessing bilingual credentials or certificates of competence to provide bilingual instruction in each respective language pursuant to the requirements of Article 3 (commencing with Section 52160). It is the intent of the Legislature in enacting this article to authorize school districts to implement impacted language programs in which instruction is provided by language development specialists in accordance with the requirements of this article in lieu of programs in bilingual-crosscultural instructional programs prescribed by Section 52165.

(b) “Impacted language program” is a program of self-contained classroom instruction for pupils from impacted language groups which, at a minimum, consists of one hour per instructional day of English language development in addition to basic skills and subject content instruction which involves bilingual-crosscultural teacher aides or impacted language liaisons and which utilizes a modified curriculum which is capable of meeting the language and instructional needs of these pupils. To the extent feasible, appropriate primary language instruction shall be designed to facilitate basic skills and subject content instruction by a language development specialist.

(c) “Impacted language liaison” means a person employed by a school district in a noninstructional capacity who is fluent in the primary language of the pupils in one of the impacted language groups affected and who possesses receptive and productive English language skills which will enable that person to facilitate communication between classroom teachers and impacted language pupils and communication between the school and parents of these pupils.

(Added by Stats. 1984, Ch. 1364, Sec. 2. Effective September 26, 1984.)



52133

(a) School districts which elect to implement an impacted language program in accordance with the requirements of this article shall submit an application to the State Department of Education certifying that there are insufficient appropriately qualified bilingual-crosscultural teachers available for employment in the district. The application shall also demonstrate that the program will provide for all of the following:

(1) The conducting of at least one public hearing for purposes of planning an impacted language program.

(2) The development of language arts and subject content curricula for impacted language groups utilizing available state and federal funding.

(3) Documented evidence that existing bilingual-crosscultural instructional programs will not be adversely affected or reduced through the implementation of an impacted language program.

(4) Where appropriate, the employment of impacted language liaisons to facilitate communication between school personnel, pupils, and parents of impacted language groups.

(5) The establishment of a plan for the recruitment of bilingual-crosscul tural teachers, the development of career ladder opportunities, and in-service training programs.

(6) Documentation that the community and impacted language populations have been consulted regarding the implementation of an impacted language program.

(7) The submission of an annual report to the State Department of Education in the manner prescribed by the department regarding the number of classes established under the program and the number of pupils served.

(b) No application submitted pursuant to this section shall be approved by the Superintendent of Public Instruction if he or she determines that there is an approved bilingual teacher training institution that is enrolling students for the impacted language for which an application has been submitted which is within a reasonable distance from the applicant school district.

(Added by Stats. 1984, Ch. 1364, Sec. 2. Effective September 26, 1984.)



52135

The State Board of Education shall adopt rules and regulations necessary for the effective implementation of this article by July 1, 1985.

(Added by Stats. 1984, Ch. 1364, Sec. 2. Effective September 26, 1984.)






ARTICLE 3 - Bilingual-Bicultural Education Act of 1976

52160

This article shall be known and may be referred to as the Chacon-Moscone Bilingual-Bicultural Education Act of 1976.

(Added by Stats. 1977, Ch. 36.)



52161

The Legislature finds that there are more than 288,000 school age children who are limited English proficient and who do not have the English language skills necessary to benefit from instruction only in English at a level substantially equivalent to pupils whose primary language is English. Their lack of English language communication skills presents an obstacle to such pupils’ right to an equal educational opportunity which can be removed by instruction and training in the pupils’ primary languages while such pupils are learning English. The Legislature recognizes that the school dropout rate is excessive among pupils of limited English proficiency. This represents a tremendous loss in human resources and in potential personal income and tax revenues. Furthermore, high rates of joblessness among these dropouts contribute to the unemployment burden of the state.

The Legislature recognizes that a critical need exists for teaching and administrative personnel qualified in the bilingual and crosscultural skills necessary to the instruction of the limited-English-proficient population in the state’s school districts. Therefore, the Legislature directs school districts to provide for in-service programs to qualify existing and future personnel in the bilingual and crosscultural skills necessary to serve the pupils of limited English proficiency of this state. Furthermore, the Legislature intends that the public institutions of higher education establish programs to qualify teachers and administrators in the bilingual and crosscultural skills necessary to serve these pupils.

The Legislature finds and declares that the primary goal of all programs under this article is, as effectively and efficiently as possible, to develop in each child fluency in English. The programs shall also provide positive reinforcement of the self-image of participating pupils, promote crosscultural understanding, and provide equal opportunity for academic achievement, including, when necessary, academic instruction through the primary language.

It is the purpose of this article to require California school districts to offer bilingual learning opportunities to each pupil of limited English proficiency enrolled in the public schools, and to provide adequate supplemental financial support to achieve such purpose. Insofar as the individual pupil is concerned, participation in bilingual programs is voluntary on the part of the parent or guardian.

(Amended by Stats. 1980, Ch. 1339, Sec. 5. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52162

The State Board of Education shall adopt such rules and regulations as are necessary for the effective administration of this article.

(Amended by Stats. 1980, Ch. 1339, Sec. 6. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52163

Unless the context otherwise requires, the definitions set forth in this section shall govern the construction of this article.

(a) “Basic bilingual education” is a system of instruction that builds upon the language skills of the pupil and that consists of, but is not limited to, all of the following:

(1) A structured English language development component with daily instruction leading to the acquisition of English language proficiency, including English reading and writing skills.

(2) A structured primary language component with daily basic skills instruction in the primary language for the purpose of sustaining achievement in basic subject areas until the transfer to English is made.

As the pupil develops English language skills, the amount of instruction offered through English shall increase.

(b) “Bilingual-bicultural education” is a system of instruction that uses two languages, one of which is English, as a means of instruction. It is a means of instruction that builds upon and expands the existing language skills of each participating pupil, that will enable the pupil to achieve competency in both languages.

This instruction shall include all of the following:

(1) Daily instruction in English language development that shall include:

(A) Listening and speaking skills.

(B) Reading and writing skills; formal instruction in reading and writing of English shall be introduced when appropriate criteria are met.

(2) Language development in the pupil’s primary language, including oral and literacy skills.

(3) Reading in the pupil’s primary language.

(4) Selected subjects taught in the pupil’s primary language.

(5) Development of an understanding of the history and culture of California and the United States, as well as an understanding of customs and values of the cultures associated with the languages being taught.

(c) (1) “Experimental bilingual programs” are:

(A) Innovative programs that are consistent with the provisions of this article, the requirements for bilingual teaching personnel pursuant to Section 52165, and the requirements for English language and primary language development pursuant to this section. Innovative programs may include new management approaches, greater emphasis on team teaching, or other appropriate improvements that expand the learning opportunities of pupils of limited English proficiency. Unless waivers of code sections are required, project approval of the state board is not required. A description of each innovative program shall be included with the consolidated application for program funding and an annual evaluation of the programs shall be included in the multiple-funded program evaluation required pursuant to Section 33403.

(B) Planned variation programs for the purpose of comparing and improving language development programs for pupils of limited English proficiency. A primary focus shall be on appropriate instruction for pupils of limited English proficiency whose English skills are superior to their skills in their primary language.

A focus may also be placed upon situations in which the number of pupils who, in accordance with Section 52165, would be required to receive instruction pursuant to subdivision (a) or (b) of Section 52163, is substantially smaller than the census indicated for the previous year, in which case all pupils of limited English proficiency shall receive instruction through individual learning programs during the preparation of the district’s proposal and the consideration of the proposal by the state board. The programs shall be authorized by the state board in up to 300 classrooms in 1982–83 and up to 700 classrooms in 1983–84 and each school year thereafter in districts that are representative of the state both geographically and by size. Not more than 30 classrooms in 1982–83 and 50 classrooms in 1983–84, that may or may not be in another school, shall be approved in any one district. The programs shall not result in segregation. For districts proposing a planned variation program, the staffing requirements of Section 52165 may be partially or totally waived by the state board provided that the district has an inadequate number of certified bilingual teachers, that certified bilingual teachers are not replaced, that present level of effort is not reduced, and that the proposed language development program is appropriate. For each participating classroom there shall be another similar classroom in the district that has fully implemented and is in compliance with the other provisions of this article.

(2) Proposals for planned variation programs shall include, but need not be limited to:

(A) A clear statement of the purposes, goals, and objectives for planned variation programs and projected outcomes.

(B) A delineated management, staffing, and instructional plan.

(C) Pupil identification, diagnosis, and assessment procedures.

(D) Evidence of qualified bilingual and other instructional staff with demonstrated competence in language development, bicultural or multicultural knowledge of participating pupils, and instructional methodologies.

(E) Documented parent and community participation and support.

(F) Use of state and federal funding, where applicable.

(G) Evaluation component that controls for instructional treatments, instructional engaged time, staffing, pupil language characteristics, achievement, attendance, and related data.

(H) For purposes of this subdivision, if formal action upon a proposal for a planned variation program is not taken by the state board on or before the second regular meeting of the state board following the receipt of a complete and documented proposal, the proposal shall be deemed approved for the remainder of the school year.

Proposals that meet the requirements of this subdivision shall be approved by the state board in accordance with standards established in subdivision (b) of Section 52820.

Proposals may be approved annually for a second, third, or fourth year based upon a demonstration of compliance with planned variation program requirements.

(3) The department shall include in its annual report to the Legislature submitted pursuant to Sections 33405 and 52171.6 the number and nature of experimental bilingual and planned variation programs and progress of participating pupils.

(4) Nothing contained in this subdivision shall be construed to permit the operation of experimental bilingual and planned variation programs contrary to the purposes or intent of this article and other state or federal statutes and regulations promulgated for and on behalf of pupils of limited English proficiency. The primary goal of all programs shall be to teach the pupil English.

(d) “Secondary level language development program” is a program in grades 7 to 12 that provides a prescriptive English language program that systematically develops a pupil’s listening and speaking skills, knowledge of linguistic and grammatical structure leading to proficiency in reading and writing English. The prescriptive English language program shall be based on the diagnosis of a pupil’s language skills pursuant to Sections 52164 and 52164.1 and shall be conducted as an integral instructional program of English curriculum for not less than one full period a day or its equivalent for the purpose of providing pupils with minimum English language competencies pursuant to subdivision (e). The primary goal of the programs shall be to teach pupils the English language.

In addition to the prescriptive English language program required by this subdivision, a secondary level language development program shall provide primary language instructional support to sustain academic achievement in nonelective content subject areas required for high school graduation consistent with current law.

Instruction in a secondary level language development program shall be provided either by a language development specialist, or by a certified bilingual-crosscultural teacher, who has received the recommendation of the local superintendent of schools verifying in writing that the teacher is competent and qualified to teach an English-as-a-second-language component, as measured by the district’s personnel evaluation system.

School districts offering an instructional program pursuant to this subdivision shall not be required to provide a secondary level individual learning program, as defined in subdivision (e), but shall be required to maintain records documenting all parental notices and of the continuing evaluation of pupil needs and services.

A school district may make a secondary level language development program available to pupils enrolled in grade 6 whenever that grade is maintained by the district in a middle school comprised of any of grades 6, 7, 8, or 9.

(e) “Secondary level individual learning program” is an individualized systematic program of instruction that meets the needs of limited-English-proficient pupils and builds upon their language skills in order to develop proficiency in English. This program shall be offered in a manner consistent with the United States Supreme Court decision in Lau v. Nichols (414 U.S. 563), the Equal Education Opportunities Act of 1974 (20 U.S.C. Sec. 1701 et seq.) and federal regulations promulgated pursuant to those court decisions and federal statutes. The primary goal of the programs shall be to teach the pupil English.

(f) “Elementary level individual learning program” is any program of instruction for a pupil of limited English proficiency in which any one of the three program options described in subdivision (a), (b), or (c) is individualized to meet the needs of the pupil of limited English proficiency and is offered in a manner consistent with the requirements of this article. Instruction shall be offered in a manner consistent with the United States Supreme Court decision in Lau v. Nichols (414 U.S. 563), the Equal Educational Opportunities Act of 1974 (20 U.S.C. Sec. 1701 et seq.), and federal regulations promulgated pursuant to those court decisions and federal statutes. The primary goal of the programs shall be to teach the pupil English.

(g) “Primary language” is a language other than English that is the language the pupil first learned or the language that is spoken in the pupil’s home.

(h) “Bilingual-crosscultural teacher” means a person who (1) holds a valid, regular California teaching credential and (2) holds either a bilingual-crosscultural certificate of proficiency or other credential in bilingual education authorized by the Commission on Teacher Credentialing or a bilingual-crosscultural specialist credential. The person shall be fluent in the primary language and familiar with the cultural heritage of limited-English-proficiency pupils in the bilingual classes he or she conducts. The person shall have a professional demonstrated working knowledge of the methodologies that are necessary to effectively educate those pupils.

(i) “Bilingual-crosscultural teacher aide” means an aide fluent in both English and the primary language of the pupil or pupils of limited English proficiency in a bilingual-bicultural program. The aide shall be familiar with the cultural heritage of pupils of limited English proficiency in the bilingual classes to which he or she is assigned.

(j) “State board” means the State Board of Education.

(k) “Superintendent” means the Superintendent of Public Instruction.

(l) “Basic skills” means language arts, including, but not limited to, reading and writing, and mathematics.

(m) “Pupils of limited English proficiency” are pupils who do not have the clearly developed English language skills of comprehension, speaking, reading, and writing necessary to receive instruction only in English at a level substantially equivalent to pupils of the same age or grade whose primary language is English. The determination of which pupils are pupils of limited English proficiency shall be made in accordance with the procedures specified in Sections 52164 and 52164.1. Pupils who have no proficiency in their primary language are not included within this definition.

(n) “Pupils of fluent English proficiency” are pupils whose English proficiency is comparable to that of the majority of pupils, of the same age or grade, whose primary language is English.

(o) “Department” means the State Department of Education.

(Amended by Stats. 2009, Ch. 53, Sec. 17. Effective January 1, 2010.)



52163.5

Each of the program options defined in subdivision (a), (b), (c), (d), (e), or (f) of Section 52163 shall include structured activities which promote the pupil’s positive self-image and crosscultural understanding.

The Legislature recognizes that language development is a continuum and that pupils in the same classroom may have varying levels of English and primary language skills. The individualized instruction for each pupil, pursuant to all of the program options, shall be based on a continuing evaluation of the pupil’s progress by the classroom teacher, and by others, as appropriate. An English development component is required for all participating pupils. Pupils with greater strength in their primary language shall receive instruction in academic subjects through the primary language as long as such instruction is needed to sustain academic achievement. As pupils develop the skills which allow them to learn more effectively in English, more of their instruction shall be through the English language. A primary language component shall be provided as specified in subdivision (a), (b), (c), (d), (e), or (f) of Section 52163, but shall be less extensive as the pupil progresses into English.

(Added by Stats. 1980, Ch. 1339, Sec. 8. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52163.6

The Legislature recognizes that for many languages there is a shortage of primary language textbooks, curriculum, teacher training programs, and bilingual personnel. The requirement for reading in the primary language may be waived by the board if the district documents the lack of available materials, personnel, and training programs. The department shall maintain a list of available curriculum materials and teacher training programs in all appropriate languages, to verify the waiver requests. The waiver is renewable yearly. Each waiver request shall be signed by the chairperson of the district bilingual committee. The waiver does not eliminate the requirement for primary oral language development.

(Added by Stats. 1980, Ch. 1339, Sec. 9. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52164

Each school district shall ascertain not later than the first day of March of each year, under regulations prescribed by the State Board of Education, the total number of pupils of limited English proficiency within the district, and shall classify them according to their primary language, age, and grade level. This count shall be known as the “census of pupils of limited English proficiency” and shall consist of a determination of the primary language of each pupil enrolled in the school district and an assessment of the language skills of all pupils whose primary language is other than English.

The census shall be taken by individual, actual count, and not by estimates or samplings. All pupils of limited English proficiency, including migrant and special education pupils, shall be counted. Special language assessment instruments, designated by the superintendent and in compliance with the requirements of subdivision (j) of Section 56001, may be used for special education pupils. The results of this census shall be reported to the Department of Education not later than the 30th day of April of each year. The previous census shall be updated to include new enrollees and to eliminate pupils who are no longer pupils of limited English proficiency and pupils who no longer attend school in the district, and shall be reported pursuant to Section 52164.1. Census data gathered in one school year shall be used to plan the number of bilingual classrooms to be established in the following school year.

(Amended by Stats. 1980, Ch. 1339, Sec. 10. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52164.1

The superintendent, with the approval of the State Board of Education, shall prescribe census-taking methods, applicable to all school districts in the state, which shall include, but need not be limited to, the following:

(a) A determination of the primary language of each pupil enrolled in the school district. The primary language of new pupils shall be determined as they enroll. Once determined, the primary language need not be redetermined unless the parent or guardian claims there is an error. Home language determinations are required only once, unless the results are disputed by a parent or guardian.

(b) An assessment of the language skills of all pupils whose primary language is other than English. All the skills listed in subdivision (m) of Section 52163 shall be assessed, except that reading and writing skills need not be assessed for pupils in kindergarten and grades 1 and 2. For those pupils who, on the basis of oral language proficiency alone, are clearly limited English proficient, assessment of reading and writing skills shall be necessary only to the extent required by subdivision (c). This assessment, which shall be made as pupils enroll in the district, shall determine whether such pupils are fluent in English or are of limited English proficiency.

(c) For those pupils identified as being of limited English proficiency, a further assessment shall be made to determine the pupil’s primary language proficiency, including speaking, comprehension, reading, and writing, to the extent assessment instruments are available. Parallel forms of the instruments used to determine English proficiency shall be used, if available. The results of the parallel assessment shall determine the extent and sequence in which English and the primary language will be used in the instruction of basic skills.

A diagnostic assessment in the language designated for basic skills instruction measuring speaking, comprehension, reading, and writing, shall be administered for instructional use at the district level. Such diagnostic assessment shall be updated as necessary to provide a curriculum meeting the individual needs of each pupil of limited English proficiency.

If the assessment conducted pursuant to this subdivision indicates that the pupil has no proficiency in the primary language, further assessment of the pupil’s primary language skills including consultation with the pupil’s parents or guardians, the classroom teacher, the pupil, or others who are familiar with the pupil’s language ability in various environments shall be conducted. If this detailed assessment indicates that the pupil has no proficiency in his or her primary language, then the pupil is not entitled to the protection of this article.

The diagnostic assessment process shall be completed within 90 days after the date of the pupil’s initial enrollment and shall be performed in accordance with rules and regulations adopted by the board.

The parent or guardian of the pupil shall be notified of the results of the assessment. The Department of Education shall conduct an equivalency study of all language proficiency tests designated for the identification of pupils of limited English proficiency to insure uniformity of language classifications and to insure the reliability and validity of such tests. Tests, materials, and procedures to determine proficiency shall be selected to meet psychometric standards and administered so as not to be racially, culturally, or sexually discriminatory.

The Department of Education shall annually evaluate the adequacy of and designate the instruments to be used by school districts, and such instruments shall be available by March 15 of each year.

The assessments shall be conducted by persons who speak and understand English and the primary language of the pupils assessed, who are adequately trained and prepared to evaluate cultural and ethnic factors, and who shall follow procedures formulated by the superintendent to determine which pupils are pupils of limited English proficiency, as defined in subdivision (m) of Section 52163. A school district may require that the assessment be conducted by persons who hold a valid, regular California teaching credential and who meet the other qualifications specified in this paragraph. The superintendent may waive the requirement that the assessment be conducted by persons who can speak and understand the pupil’s primary language where the primary language is spoken by a small number of pupils and the district certifies that it is unable to comply. This certification shall be accompanied by a statement from the district superintendent that the chairperson of the district advisory committee on bilingual education has been consulted and was unable to assist in the effort to locate appropriate individuals to administer the assessment.

Any district may elect to follow federal census requirements provided that the language skills described in subdivision (m) of Section 52163 are assessed, and provided that such procedures are consistent with Section 52164, the district shall be exempt from the state census procedures described in subdivisions (a) and (b).

(Amended by Stats. 1980, Ch. 1339, Sec. 11. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52164.2

The Department of Education shall review the results of the census each year. Where the information provided by a school district appears to be inaccurate or where parents, teachers, or counselors file a formal written complaint that the census is inaccurate, the department shall audit the district’s census. Where the department concludes that the census has been incorrectly taken, or the results appear to be inaccurate, the department shall require another census to be taken and the corrected information to be provided.

(Amended by Stats. 1980, Ch. 1339, Sec. 12. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52164.3

(a) Each school district shall reassess pupils whose primary language is other than English, whether they are designated as limited English proficient, or fluent English proficient, when a parent or guardian, teacher, or school site administrator claims that there is a reasonable doubt about the accuracy of the pupil’s designation.

(b) In all cases of reassessment, the parent or guardian of the pupil shall be notified of the result. This notice shall be given orally when school personnel have reason to think that a written notice will not be understood.

(Amended by Stats. 1980, Ch. 1339, Sec. 13. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52164.4

If a previously untested pupil enrolling in a school for the first time speaks a language other than English in the home, such pupil shall be enrolled as a pupil of limited English proficiency in a bilingual program pursuant to subdivision (a), (b), (c), (e), or (f) of Section 52163 at least until that child has been assessed pursuant to Section 52164.

(Amended by Stats. 1980, Ch. 1339, Sec. 14. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52164.5

Pertinent information from the assessment of language skills for each pupil whose primary language is other than English shall be retained by the school district as long as the pupil is enrolled in the district. Each school district shall report annually to the Department of Education, and the department shall report to the State Board of Education, the number of pupils (1) whose primary language is other than English; (2) who are of limited English proficiency; (3) whose primary language is other than English who are enrolled in classes defined in subdivision (a), (b), (c), (d), (e) or (f) of Section 52163; (4) the number of such pupils who have become bilingual and literate in English and in their primary language, as appropriate; and (5) the number of such pupils who have met the language reclassification criteria for exit criteria pursuant to Section 52164.6.

(Amended by Stats. 1980, Ch. 1339, Sec. 15. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52164.6

Reclassification criteria shall be established by each school district in which pupils of limited English proficiency are enrolled. The criteria shall determine when pupils of limited English proficiency have developed the English language skills necessary to succeed in an English-only classroom. The reclassification process shall, at a minimum, utilize multiple criteria, including, but not limited to, all of the following:

(a) Teacher evaluation, including a review of the pupil’s curriculum mastery.

(b) Objective assessment of language proficiency and reading and writing skills.

(c) Parental opinion and consultation.

(d) An empirically established range of performance in basic skills, based on nonminority English-proficient pupils of the same grade and age, which demonstrates that the pupil is sufficiently proficient in English to succeed in an English-only classroom.

The board shall adopt regulations setting forth standards for language reclassification criteria to be adopted by school districts. The board’s regulations shall, at a minimum, prescribe a reclassification process that utilizes multiple criteria as required by this section.

Each school district shall, in following the board’s regulations establish criteria for determining when pupils of limited English proficiency enrolled in programs defined in Section 52163 have developed the English language skills of comprehension, speaking, reading, and writing necessary to succeed in an English-only instructional setting.

(Amended by Stats. 1994, Ch. 922, Sec. 123. Effective January 1, 1995.)



52165

Each pupil of limited English proficiency enrolled in the California public school system in kindergarten and grades 1 to 12, inclusive, shall receive instruction in a language understandable to the pupil that recognizes the pupil’s primary language and teaches the pupil English.

(a) In kindergarten and grades 1 to 6, inclusive, the following shall apply:

(1) If the language census indicates that any school of a school district has 10 or more pupils of limited English proficiency with the same primary language in the same grade level or 10 or more pupils of limited English proficiency with the same primary language, in the same age group, and in a multigrade or ungraded instructional environment, the school district shall offer instruction pursuant to subdivision (a), (b), or (c) of Section 52163 for those pupils at the school. If there are pupils of limited English proficiency with different primary languages who do not otherwise satisfy the program requirements of subdivision (a), (b), or (c) of Section 52163 or of this subdivision, a language development specialist defined in subdivision (b) may be used.

(2) To the extent state or federal categorical funds are available, the services, as described in this paragraph, are required for pupils of limited English proficiency in concentrations of fewer than 10 per grade level. If there are fewer than 10 pupils of limited English proficiency in the same grade, but at least 20 pupils of limited English proficiency in the school with the same primary language, the school district shall provide at least one certified bilingual-crosscultural teacher or teachers on waiver as defined in Section 52178 and an elementary level individual learning program as defined in subdivision (f) of Section 52163 for those pupils at the school. If the number of pupils of limited English proficiency in the school exceeds 45, the district shall provide two of those teachers. These teachers may be used as resource teachers or team teachers or to provide any other services to pupils of limited English proficiency as the district deems appropriate. These teachers shall be different teachers than those required pursuant to paragraph (1).

(b) The Legislature recognizes that in the past equal educational opportunities have not been fully available to secondary pupils of limited English proficiency. It is the intent of the Legislature to encourage school districts to offer a language learning program pursuant to subdivision (d) of Section 52163. Certified bilingual-crosscultural teachers or, if those teachers are not available, language development specialists assisted by a bilingual aide shall be qualified to provide instruction for those programs. Language development specialists shall be formally trained and competent in the field of English language learning, including second language acquisition and development, structure of modern English, and basic principles of linguistics, and shall meet the culture and methodology competencies established by subdivisions (b) and (c) of Section 44253.5. The Commission on Teacher Credentialing shall provide for the assessment of language competencies specified in this section and shall modify existing culture and methodology competency for language development specialist to ensure that they meet the crosscultural and instructional methodologies for pupils being served by those teachers. A teacher of English to speakers of other languages certificate from a commission-approved teacher training institution of higher education that meets the criteria established by the commission pursuant to Section 44253.5 shall be accepted instead of the methodology requirement.

(c) In kindergarten and grades 1 to 12, inclusive, pupils of limited English proficiency who are not enrolled in a program described in subdivision (a), (b), (c), or (d) of Section 52163 shall be individually evaluated and shall receive educational services defined in subdivision (e) or (f), as appropriate, of Section 52163. These services shall be provided in consultation with the pupil and the parent, parents, or guardian of the pupil.

(d) As a part of its consolidated application for categorical program funds, each district receiving those funds shall include a specific plan indicating the ways in which the individual learning plans will meet the needs of pupils of limited English proficiency. The plan shall describe all of the following:

(1) Procedures used in making the individual evaluation.

(2) The pupils’ levels of English and primary language proficiency and levels of educational performance.

(3) Instructional objectives and scope of educational services to be provided.

(4) Periodic evaluation procedures, using objective criteria, to determine whether the instructional objectives are being met.

(Amended by Stats. 2010, Ch. 328, Sec. 47. Effective January 1, 2011.)



52166

All teachers and aides providing instruction in programs established pursuant to subdivision (a), (b), or, unless waived by the board, (c) of Section 52163, shall meet the criteria of subdivision (h) or (i) of Section 52163. In the event a school operates an individualized program described in subdivision (e) or (f) of Section 52163, such a district which receives categorical aid funds to meet the needs of pupils of limited English proficiency shall certify to the board that sufficient teachers and aides meeting the criteria of subdivision (h) or (i) of Section 52163, as appropriate, are available to the school to ensure that all pupils of limited English proficiency have instructional opportunities in both English and their primary language to meet the intent of this chapter. Other instructional personnel who are not bilingual-crosscultural as defined in subdivisions (h) and (i) of Section 52163 may provide instructional and educational services to pupils enrolled in programs established pursuant to subdivision (a), (b), or (c) of Section 52163 if the principal teachers and aides providing instruction in such programs meet the criteria established in subdivisions (h), unless waived by the board pursuant to subparagraph (B) of paragraph (1) of subdivision (c) of Section 52163, and (i) of Section 52163.

In the development of teacher evaluation procedures pursuant to Article 11 (commencing with Section 44660) of Chapter 1 of Part 25, the governing board of each school district may ensure that a teacher meeting the criteria of subdivision (h) of Section 52163 is evaluated on the basis of his or her classroom performance by an onsite administrator upon the advice of another person meeting the criteria of subdivision (h) of Section 52163.

(Amended by Stats. 1980, Ch. 1339, Sec. 18. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52167

Except as provided in subdivision (b), in classes established pursuant to subdivision (a), (b), or (c) of Section 52165, not more than two-thirds nor less than one-third of the pupils shall be pupils of limited English proficiency. The remaining proportion of pupils in such class shall be pupils of fluent English proficiency. However, where there is documented evidence that these proportions cannot be met, the classroom proportions shall, at a minimum, reflect the proportion of the language proficiency classification for the particular grade level in the school and shall not result in segregation. Fluent-English-proficient pupils shall receive basic skills instruction in English and, to the extent possible, be achieving at the district norm.

In no event shall the primary purpose of the program be to teach a foreign language to English-speaking pupils.

The board shall adopt any necessary regulations governing this section within 90 days after January 1, 1981.

(b) The classroom proportion specified in subdivision (a) may be modified for the purpose of providing effective instruction for all pupils in core academic subjects. Pupils of limited English proficiency participating in programs established pursuant to subdivision (a), (b), or (c) of Section 52165 shall receive instruction for at least 20 percent of the schoolday in classes in which the proportions specified in subdivision (a) are met, and shall receive instruction in classes with pupils of fluent English proficiency for an increased portion of the schoolday, as their English language skills increase.

(Amended by Stats. 1986, Ch. 453, Sec. 1.)



52168

(a) The superintendent shall ensure that funds appropriated for purposes of this article supplement and do not supplant categorical funds allocated from other local or state sources in meeting the needs of pupils of limited English proficiency.

Categorical aid funds used for the purposes of Section 52165 shall not exceed, on a per pupil basis, the maximum allowance established pursuant to subdivision (b) of Section 54004.5 and regulations implementing that section. Categorical funds used for the purposes of Section 52165 shall include all state and local categorical aid funds which are wholly or partially allocated on the basis of the educational needs of limited-English-proficient pupils.

(b) School districts may claim funds appropriated for purposes of this article for expenditures in, but not limited to, the following categories:

(1) The employment of bilingual-crosscultural teachers and aides; however, funds are available for employment expenditures only to the extent such personnel are employed in providing bilingual services to eligible pupils. School districts applying for these funds shall submit an assurance that personnel hired for this program only supplement and do not supplant district personnel whose positions are funded by the district general fund.

(2) The purchase and development of special bilingual-bicultural teaching materials.

(3) The costs of special in-service training to develop bilingual-crosscu ltural instructional skills with preference given to teachers and teacher aides employed as part of the bilingual-bicultural program.

(4) Reasonable expenses (which may include transportation, child care, translation services, meals, and training) of parent advisory groups on bilingual-bicultural education, at the school and school district level, in the course of their duties as members of the parent advisory groups. The State Board of Education shall adopt rules and regulations defining reasonable expenses.

(5) Health and auxiliary services to the extent that they meet the direct needs of eligible pupils.

(6) Reasonable district administrative expenses including, but not limited to, costs incurred for the census of pupils of limited English proficiency pursuant to subdivision (a) of Section 52164.1, assessments pursuant to subdivisions (b) and (c) of Section 52164.1, and parent consultation pursuant to subdivision (a) of Section 52173 allowed pursuant to regulations of the board.

(c) Nothing contained in this section shall be interpreted to authorize school districts to reduce per pupil expenditures from local, state, or federal sources for the education of pupils of limited English proficiency.

(Amended by Stats. 1980, Ch. 1339, Sec. 20. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52169

(a) The requirements for establishing programs mandated pursuant to subdivision (b) of Section 52165 shall be in effect beginning with the 1977–78 school year.

(b) Nothing contained in this section shall be interpreted to authorize school districts to reduce per pupil expenditures from local, state, or federal sources for the education of limited-English-speaking pupils.

(Amended by Stats. 1994, Ch. 922, Sec. 124. Effective January 1, 1995.)



52170

(a) Each school which has enrolled one or more pupils of limited English proficiency shall prepare a plan to meet the needs of pupils of limited English proficiency in attendance in the school.

(1) Only those schools with 10 or more pupils with the same primary language in a grade level or 20 or more such pupils in the school and which receive consolidated application funding shall submit such plans to the superintendent.

(2) Schools with less than 10 pupils of limited English proficiency receiving consolidated application funding as well as schools with 10 or more pupils of limited English proficiency not receiving such funding shall develop and retain their plan to meet such pupils’ needs. Such plan shall be available to the superintendent and the public upon request.

(b) Schools required to submit plans shall prepare an application on forms provided by the Department of Education. Such application shall meet the applicable criteria of the consolidated application regulations and shall include, in addition, all of the following components:

(1) Teacher and aide preservice training which will identify and improve knowledge levels of each teacher and aide in teaching methodology, bilingual-crosscultural philosophy, and education.

(2) An in-service training program for teachers and aides that is linked with an institution of higher education, to the maximum extent feasible, which shall include the establishment of a liaison with a nearby institution of higher education and the solicitation of help from such institution in order to upgrade continually the bilingual-crosscultural education program.

(3) An assurance that all bilingual-crosscultural aides are provided the opportunity to enroll in a career ladder program leading toward a single- or multiple-subject teaching credential and a certificate of competence in bilingual-crosscultural education.

(c) The district’s application to the Department of Education shall include all of the individual school applications.

(Repealed and added by Stats. 1980, Ch. 1339, Sec. 23. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52171

Each district shall submit annually to the department an evaluation of pupil progress for every program that has been approved pursuant to this article in a form and manner prescribed by the superintendent.

(Amended by Stats. 1994, Ch. 922, Sec. 125. Effective January 1, 1995.)



52171.6

(a) The superintendent shall report annually to the Legislature on bilingual education programs as part of the multiple-funded program evaluation required pursuant to Section 33403. The superintendent shall coordinate the design of school district and state evaluations to minimize the data collection and reporting requirements at the school and district levels. Pupil performance data for bilingual programs may be collected and analyzed on a sample basis with appropriate controls for pupil and instructional program characteristics.

The multiple-funded program evaluation shall include all of the following:

(1) A summary of district reports submitted pursuant to subdivision (a) of Section 52170 on the number of identified pupils of limited-English proficiency, funds from all sources available for programs to meet the needs of those identified pupils, and the numbers of identified pupils who are not being provided with services pursuant to subdivision (a), (b), (c), (d), (e), or (f) of Section 52163.

(2) Information on bilingual programs conducted pursuant to Section 52165, on all of the following:

(A) The number of limited-English proficiency and fluent-English-speaking pupils served in the program.

(B) The number of teachers holding bilingual credentials or certificates of competency, bilingual aides, teachers who have waivers, and language development specialists.

(C) Expenditures made from bilingual education funds by category of expenditure.

(D) The number of pupils reclassified and district level procedures for reclassification pursuant to Section 52164.6.

(E) A summary report of programs conducted pursuant to subparagraph (B) of paragraph (1) of subdivision (c) of Section 52163.

(3) An assessment of the educational needs of pupils of limited-English proficiency and the extent to which such needs are being met from federal, state and local efforts, pursuant to subdivision (e) of Section 52177.

(4) For pupils learning a substantive amount of the curriculum through their primary language, basic skills assessment shall be conducted in the primary language only; assessment of language proficiency shall be conducted in English.

For pupils learning through both English and the primary language, basic skills assessment shall be in English; assessment of language proficiency shall be conducted in English. Pupils participating in the individual learning plan shall be assessed as appropriate pursuant to regulations, instruction, and guidelines to be issued by the superintendent. Assessment of pupils in the primary language shall be required only to the extent that appropriate instruments are available.

(5) It is the intent of the Legislature that the evaluation of programs conducted pursuant to this article shall be designed to provide the Legislature, the board, the superintendent, and program administrators at district and school levels with information necessary to assist in all of the following:

(A) Refining and improving policies, regulations, guidelines, and procedures on a continuing basis.

(B) Assessing the overall merits of local programs.

(Amended by Stats. 1994, Ch. 922, Sec. 126. Effective January 1, 1995.)



52172

Teachers and teacher aides who are not bilingual-crosscultural teachers and aides, as defined by subdivisions (h) and (i) of Section 52163, shall not be permitted to teach in programs authorized pursuant to subdivision (a), (b), or, unless waived by the board, (c) of Section 52163, except as provided in Sections 52166 and 52178, or except as staffing requirements are waived by the board pursuant to subparagraph (B) of paragraph (1) of subdivision (c) of Section 52163. It is the intent of the Legislature that the provisions of Section 44955 shall apply to this section. However, in no case shall a school district dismiss a fully certificated teacher, who previously taught in the bilingual-bicultural program pursuant to a waiver granted under Section 52178, solely on the basis that such waiver has expired. Even if such person is unable to qualify for a bilingual credential or a bilingual-crosscultural certificate of competence, he or she shall retain his or her status, seniority, and rights as a probationary or permanent employee, as the case may be, for the purpose of serving as a monolingual teacher in other programs offered by the school district.

(Amended by Stats. 1980, Ch. 1339, Sec. 27. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52173

(a) Prior to the enrollment of any pupils in any program authorized pursuant to subdivision (a), (b), (c), or (d) of Section 52163, parents or guardians of pupils of all potential participants shall be provided the opportunity for consultation about the placement of their child or ward in such a program. To achieve this purpose, the governing board of the school district in which the pupil resides shall notify by mail or in person the parent, parents, or guardian of the pupil of the fact that their child or ward will be enrolled in a program of bilingual education. The notice shall: (1) contain a simple, nontechnical description of the purposes, method, and content of the program in which their child or ward will be enrolled; (2) inform the parent, parents, or guardian that the parent, parents, or guardian have the right and are encouraged to visit such classes in which their child or ward will be enrolled and to come to the school for a conference to explain the nature and objectives of such education; (3) further inform the parent, parents, or guardian that they have the right, if they so wish, not to have their child or ward enrolled in such an education program; (4) inform the parent, parents, or guardian that they have the opportunity to participate in the school or school district advisory committee, or both. The written notice shall be in English and in the primary language of the pupil.

(b) Any parent or guardian whose child or ward has been or will be enrolled in programs authorized pursuant to subdivision (a), (b), (c), or (d) of Section 52163 shall have the right, either at the time of the original notification of enrollment or at the close of any semester thereafter, to withdraw his or her child or ward from the program, by written notice to the principal of the school in which his or her child or ward is enrolled.

(Amended by Stats. 1980, Ch. 1339, Sec. 28. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52174

Nothing in this article shall preclude the participation by an individual school district in a consortium or a cooperative in order to provide support and contract services to school districts that receive funds for the purposes of this article.

(Repealed and added by Stats. 1980, Ch. 1339, Sec. 30. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52175

A school district governing board may allow a nonresident pupil of limited English proficiency to enroll in or attend its program authorized pursuant to subdivision (a), (b), (c), or (d) of Section 52163 subject to Chapter 5 (commencing with Section 46600) of Part 26, if the tuition of the child is paid by the school district in which the pupil resides.

(Amended by Stats. 1980, Ch. 1339, Sec. 31. Operative July 1, 1981, by Sec. 39 of Ch. 1339.)



52176

(a) Each school district with more than 50 pupils of limited English proficiency shall establish a districtwide advisory committee on bilingual education. Parents or guardians, or both, of pupils of limited English proficiency who are not employed by the district shall constitute a majority of the committee, unless the district designates for this purpose an existing districtwide advisory committee on which parents or guardians, or both, of pupils of limited English proficiency have membership in at least the same percentage as their children and wards represent of the total number of pupils in the district, provided that a subcommittee on bilingual-bicultural education on which parents or guardians, or both, of pupils of limited English proficiency constitute a majority is established. The district advisory committee and subcommittee, if applicable, shall be responsible for at least six specific tasks. These tasks shall be to advise the district governing board regarding all of the following:

(1) Establishment of a timetable for development of a district master plan for bilingual education.

(2) Districtwide needs assessment on a school-by-school basis.

(3) Establishment of district program goals and objectives in bilingual education.

(4) A plan to ensure district compliance with the provisions of Section 52178.

(5) Administration of the annual language census.

(b) Each school with more than 20 pupils of limited English proficiency shall establish a school level advisory committee on which parents or guardians, or both, of such pupils constitute membership in at least the same percentage as their children and wards represent of the total number of pupils in the school. The school may designate for this purpose an existing school level advisory committee, or subcommittee of such an advisory committee, if the advisory committee, or subcommittee where appropriate, meets the criteria stated above.

(c) Each school advisory committee maintained pursuant to this section shall be responsible for advising the principal and staff in the development of a detailed master plan for bilingual education for the individual school and submitting the plan to the governing board for consideration for inclusion in the district master plan. It shall also be responsible for assisting in the development of the school needs assessment, language census, and ways to make parents aware of the importance of regular school attendance.

The Department of Education shall develop guidelines for the selection of advisory committees established or maintained pursuant to this section by May 1, 1981.

(Amended by Stats. 1980, Ch. 1339, Sec. 32.)



52177

Out of funds appropriated for these purposes, the superintendent shall administer this article. The responsibilities of the superintendent in administering this article shall include, but are not limited to, ensuring all of the following:

(a) Sufficient bilingual personnel are available within the department with familiarity, competency, and proficiency in bilingual-crosscultural instruction to meet the needs of this article and to administer, review, monitor, and evaluate the use of state or federal categorical aid funds allocated to local districts which have been wholly or partially allocated on the basis of the educational needs of pupils of limited-English proficiency.

(b) Department personnel responsible for the administration, review, monitoring, or evaluation of programs operating pursuant to this article have been sufficiently trained to carry out the intent of this article to meet the needs of the pupil of limited-English proficiency.

(c) There is within the department an administrative unit responsible for bilingual-bicultural educational programs and policies through which the superintendent shall carry out his or her functions pursuant to this article.

(d) Districts are providing each pupil of limited-English proficiency with an educational opportunity equal to that available to English-speaking pupils; they are making appropriate use of local and state general funds to provide bilingual-crosscultural teachers and other required services; and an annual report is made to the Legislature regarding the extent to which this article has been implemented by school districts throughout the state. All districts in which pupils of limited-English proficiency are enrolled shall be reviewed through an onsite technical assistance, monitoring, and enforcement process at least once every three years.

(Amended by Stats. 2001, Ch. 750, Sec. 14. Effective January 1, 2002.)



52178

All principal teachers providing instruction in programs defined by subdivision (a), (b), or, unless waived by the board, (c), and insofar as teachers are available, (d) of Section 52163 shall be bilingual-crosscultural teachers as defined pursuant to subdivision (h) of Section 52163, or shall be bilingual in English and the primary language of the pupils of limited-English proficiency in the bilingual class and hold an internship credential or an emergency bilingual-crosscultural credential.

In recognition of the shortage of qualified bilingual-crosscultural teachers, a school district may request a renewable two-year waiver from the board for each teacher who is not bilingual-crosscultural but who is enrolled and participating in a program leading to a bilingual specialist credential or a certificate of competence for bilingual-crosscultural instruction pursuant to Section 44253.5. Such a teacher, with the assistance of a bilingual-crosscultu ral aide, may teach in a program of bilingual instruction mandated by Section 52165 for not more than four school years, except as otherwise provided by this section, commencing with the first year that the teacher was under waiver, so long as continuing progress toward the certificate of competence is indicated in accordance with this section.

Each school district which requests waivers shall file its application for such a waiver with the State Board of Education on or before October 1 of the appropriate year, and shall give assurance that all teachers receiving such a waiver are, or will be, participating in, and fulfilling the requirements of, an appropriate program, as specified in this section, leading to a bilingual specialist credential or a certificate of competence for bilingual-crosscultura l instruction pursuant to Section 44253.5 during each of the school years for which the waiver is granted, and shall state who is in charge of the program and which institution or district is conducting it. Existing state and federal staff development funds may be used for training and assessment leading to a bilingual specialist credential or a bilingual-crosscultural certificate of competence. The district shall further assure that all teachers receiving such a waiver have been notified in writing by the school board as to their obligations while under waiver.

The waiver application shall list the names of the teachers who are to receive the waiver, the school to which they are assigned, and the date by which the teacher is expected to obtain a bilingual specialist credential or the certificate of competence. Each district, whether or not it requests a waiver, shall report the number of classrooms for which a bilingual teacher is required pursuant to Section 52165, the total number of certificated bilingual-crosscultural teachers employed by the district in classroom positions, and, in the event the district requests a waiver, the total number of teachers for whom a waiver is being requested. If a district hires new teachers, no waiver shall be granted unless the board finds that the district made a good faith effort to contact, recruit, and hire bilingual-crosscultural teachers.

It is not the intent of the Legislature, by amending this section in the 1979–80 Regular Legislative Session, to expand the requirements for the certificate of bilingual-crosscultural competence.

For purposes of this section, programs for the study of language, culture, and methodology offered by accredited postsecondary institutions shall be approved and regulated by the Commission on Teacher Credentialing. Courses for the study of language, culture, and methodology established by the State Department of Education pursuant to Article 4 (commencing with Section 52180) of Chapter 7 of Part 28 shall be approved by the State Department of Education and shall be deemed appropriate. All other courses for the study of language, culture, or methodology offered for bilingual teachers on waiver shall meet the standards and criteria published by the State Department of Education. The department shall adopt standards and criteria for training programs in language, culture, and methodology for teachers on waiver lacking competencies in those areas.

District applications for initial waivers to commence on or after July 1, 1984, and applications for two-year renewals, shall include certification by the district that the applicant is enrolled in or will be enrolled in an approved language, culture, or methodology course or a course for the study of language, culture, or methodology that meets the standards and criteria adopted by the State Department of Education, and certification by the employing school district or education agency that the applicant teacher is making the following progress toward meeting the requirements for the bilingual-crosscultural certificate of competence:

(a) For the teacher who is just entering the bilingual program: no requirement.

(b) For the teacher beginning his or her second year on waiver: (1) competence in language, culture, or methodology, as required by subdivision (a), (b), or (c) of Section 44253.5, and (2), for the teacher who is not competent in language, enrollment in a program for the study of language which is approved by the Commission on Teacher Credentialing or enrollment in a course for the study of language which is established or approved by the State Department of Education, or a program which meets the standards and criteria prescribed by the department under this section.

(c) For the teacher beginning his or her third year on waiver: (1) competence in language as required by subdivision (a) of Section 44253.5, or (2) continued enrollment in a program for the study of language which is approved by the Commission on Teacher Credentialing or continued enrollment in a course for the study of language which is established and approved by the State Department of Education, or a program which meets the standards and criteria prescribed by the department under this section.

(d) For the teacher beginning his or her fourth year on waiver: (1) competence in two of the three areas required by Section 44253.5 and (2), for the teacher who is not competent in language, continued enrollment in a program for the study of language which is approved by the Commission on Teacher Credentialing or continued enrollment in a course for the study of language which is established and approved by the State Department of Education, or a program which meets the standards and criteria prescribed by the department under this section.

(Amended by Stats. 1984, Ch. 1204, Sec. 1. Effective September 17, 1984.)






ARTICLE 4 - Bilingual Teacher Training Assistance Program

52180

It is the intent of the Legislature that school districts, county offices of education and institutions of higher education, with the assistance of the State Department of Education, shall continue to provide training for teachers under bilingual teacher waivers.

(Added by Stats. 1981, Ch. 1169, Sec. 1.)



52181

The State Bilingual Teacher Training Assistance Program is hereby established for teachers who are granted waivers under Section 52178 and who are enrolled and participating in a program leading to a bilingual specialist credential or a certificate of competence for bilingual-crosscultural competence. The program shall be administered by the State Department of Education which shall, in consultation with the Commission on Teacher Credentialing and representatives of bilingual educators from institutions of higher education, county offices of education, and school districts, develop annual and long-range goals and objectives for the program, based upon the reports required under subparagraph (B) of paragraph (2) of subdivision (a) of Section 52171.6 and under Section 52178.

(Amended by Stats. 1998, Ch. 485, Sec. 58. Effective January 1, 1999.)



52182

(a) The State Department of Education shall establish minimum standards and criteria for the State Bilingual Teacher Training Assistance Program, and shall conduct appropriate training programs, or provide for training services by allocation to existing state staff development resource centers, county offices of education, public or private four-year institutions of postsecondary education, bilingual programs consortia, or cooperatives formed among two or more of these groups.

(b) Allocations for training programs conducted under this article shall be primarily directed toward school districts with high concentrations of pupils of limited-English-proficiency and teachers on waiver under Section 52178.

(c) In awarding allocations pursuant to subdivision (a), the department shall adopt evaluative criteria demonstrating the agency’s ability to provide appropriate training services. The adopted criteria shall include, but need not be limited to, all of the following:

(1) Demonstrated commitment to bilingual education and bilingual teacher training.

(2) Demonstrated capability to fully prepare candidates for bilingual certificates of competence in accordance with the criteria for assessment in language, methodology, and culture.

(3) The availability of bilingual education staff with demonstrated experience and knowledge of bilingual education training programs.

(4) Demonstrated management and supportive services necessary to efficiently and effectively meet the intent of this article.

(5) District matching funds or in-kind matching resources in support of teachers participating in training programs under this article.

(d) Agencies maintaining programs for the training of bilingual teachers on waiver shall have their programs approved for a period not to exceed three consecutive years, contingent upon all of the following:

(1) The availability of funds.

(2) The submission of acceptable plans and modifications thereof.

(3) An annual evaluation that demonstrates that participants have made significant progress toward passing competency requirements leading to bilingual teachers certification. Upon the successful completion of a three-year cycle, centers shall be eligible to reapply for continued funding.

(Amended by Stats. 1988, Ch. 1461, Sec. 21.)



52183

The department shall establish minimum requirements for teachers who may wish to participate in the program, including, but not limited to, the following requirements:

(a) That the teacher is working in a bilingual classroom serving pupils of limited-English-proficiency and is under a bilingual teacher waiver issued pursuant to Section 52178.

(b) That the teacher’s waiver application includes a certification by an assessor agency approved by the Commission on Teacher Preparation and Licensing issued pursuant to Section 52178.

(c) That the teacher is enrolled and participating in a program leading to a bilingual specialist credential or a certificate of competence for bilingual-crosscultural instruction pursuant to Section 44253.5.

(d) That the teacher demonstrates the ability and commitment to meet the requirements of the certificate of competence within the time period specified in Section 52178.

(Amended by Stats. 1998, Ch. 485, Sec. 59. Effective January 1, 1999.)



52184

The department shall prepare and submit to the Legislature an annual report regarding the number of participants in the State Bilingual Teacher Training Assistance Program, the success of the program in assisting teachers under waiver in the geographic areas of the state with high concentrations of pupils of limited-English-proficiency and teachers under waiver, and the number of teachers who have received assistance under the program and who have been certified as bilingual-crosscultural teachers.

(Added by Stats. 1981, Ch. 1169, Sec. 1.)



52185

Agencies funded under Section 52182 to provide training services shall report annually to the Superintendent of Public Instruction the information required under Section 52184.

(Amended by Stats. 1988, Ch. 1461, Sec. 22.)



52186

The department shall provide ongoing technical assistance and support for districts establishing or continuing bilingual teacher training assistance programs under this article.

(Added by Stats. 1981, Ch. 1169, Sec. 1.)









CHAPTER 8.3 - Advanced Placement Program

52240

(a) The Legislature hereby finds and declares all of the following:

(1) Advanced placement courses, for which school credit is awarded, provide rigorous academic coursework opportunities for high school pupils and help to improve the overall curriculum at schools where those courses are provided.

(2) The successful completion of advanced placement courses and the subsequent advanced placement examinations, which are conducted by the College Entrance Examination Board and for which college credit is awarded, provide a cost-effective means for high school pupils to obtain college-level coursework experience.

(3) To the extent that economically disadvantaged pupils are provided financial assistance to take advanced placement examinations, they will be provided with successful college-level experience and be encouraged to pursue postsecondary education opportunities.

(b) It is the intent of the Legislature, therefore, that certain state funding that currently is provided to school districts be made available to provide financial assistance to economically disadvantaged pupils for the payment of advanced placement examination fees. It is further the intent of the Legislature that a competitive grant program also be established for the purpose of awarding grants to economically disadvantaged pupils to cover the costs of advanced placement examination fees, thereby creating a second source of financial assistance for economically disadvantaged pupils taking advanced placement examinations.

(c) The Superintendent shall annually update the information on advanced placement available on the department’s Internet Web site to include current information on the various means available to school districts to offer or access advanced placement courses, including online courses. The Superintendent shall annually communicate with high schools that offer advanced placement courses in fewer than five subjects, and inform them of the various options for making advanced placement courses and other rigorous courses available to pupils who may benefit from them.

(Amended by Stats. 2011, Ch. 238, Sec. 1. Effective January 1, 2012.)



52241

For purposes of this chapter, the following terms have the following meanings:

(a) “Advanced placement examinations” means the advanced placement examinations conducted by the College Entrance Examination Board, on the basis of which participating institutions of postsecondary education award postsecondary academic credit.

(b) “Economically disadvantaged pupil” means a high school pupil who is any one of the following:

(1) A pupil who comes from a low-income household. As used in this chapter, “low-income” refers to a household the taxable income of which for the preceding tax year did not exceed 200 percent of an amount equal to the poverty level determined by using the criteria of poverty established by the Census Bureau of the United States Department of Commerce. Documentation of a pupil’s low-income status for the purposes of this subdivision shall be made in accordance with the following:

(A) In the case of a pupil who is 17 years of age or younger or who is a dependent within the meaning of the federal Internal Revenue Code, a signed financial need statement shall be submitted by the pupil’s parent or legal guardian, along with verification of this financial need from another governmental entity or a photocopy of the most recent federal income tax return filed by the pupil’s parent or legal guardian.

(B) In the case of a pupil who is 18 years of age or older or who is not a dependent within the meaning of the federal Internal Revenue Code, a signed financial need statement shall be submitted by the pupil, along with verification of this financial need from another governmental entity or a photocopy of the most recent federal income tax return filed by the pupil.

(2) A pupil who is eligible for federal free or reduced meal programs.

(3) A pupil who attends a school where at least 75 percent of all pupils enrolled are eligible for federal free or reduced meal programs.

(Amended by Stats. 1998, Ch. 793, Sec. 2. Effective January 1, 1999.)



52242

Notwithstanding any other provision of law, a school district receiving funds pursuant to Chapter 1 (commencing with Section 54000) of Part 29 may expend any portion of those funds to pay for all or part of the costs of one or more advanced placement examinations that are charged to economically disadvantaged pupils.

(Added by Stats. 1992, Ch. 83, Sec. 1. Effective June 4, 1992.)



52243

No later than January 1, 2004, the Superintendent of Public Instruction shall submit a report to the Legislature describing the effectiveness of the pilot grant program established pursuant to Section 52244. The report shall include specific recommendations to continue, discontinue, modify, or expand the program. The report shall include information on at least all of the following:

(a) The total number of pupils participating in advanced placement examinations, separately identifying the number of economically disadvantaged pupils, and any increases in those numbers as a result of the funding made available pursuant to Section 52244.

(b) The performance and pass rates on advanced placement examinations on the part of economically disadvantaged pupils, including any increase in those rates.

(c) The number of pupils receiving financial assistance pursuant to Section 52244 for advanced placement examination fees.

(d) The number of economically disadvantaged pupils in advance placement programs who enroll in higher education institutions, separated by institutional segment.

(e) The number of economically disadvantaged pupils who have passed an advanced placement examination with a score of 3 or better in any subject and have taken an advanced placement course in that subject.

(Amended by Stats. 1998, Ch. 793, Sec. 3. Effective January 1, 1999.)






CHAPTER 8.9 - The Education Technology Grant Act of 2002

52295.10

(a) This chapter shall be known, and may be cited, as the Education Technology Grant Act of 2002.

(b) For the purposes of this chapter, “school district” means a school district, a county office of education, or a charter school.

(Added by Stats. 2002, Ch. 582, Sec. 1. Effective September 16, 2002.)



52295.15

The Legislature finds and declares all of the following:

(a) The federal Enhancing Education Through Technology Act of 2001, Part D of Title II of the No Child Left Behind Act of 2001 (Public Law 107-110), provides resources to California with the primary goal to improve pupil academic achievement through the use of technology in elementary schools and secondary schools.

(b) It is the intent of the Legislature that California use the funding provided under the federal Enhancing Education Through Technology Act in a manner consistent with federal law to improve pupil academic achievement, with emphasis on using the funding to prepare pupils to enter high school with the academic and technology literacy skills to support success in high school, as well as to assist in the acquisition, development, interconnection, implementation, improvement, and maintenance of an effective educational technology infrastructure in a manner that expands access to technology for pupils, particularly for disadvantaged pupils, and teachers.

(Added by Stats. 2002, Ch. 582, Sec. 1. Effective September 16, 2002.)



52295.20

(a) The Education Technology Grant Program of 2002 is hereby established to provide grants to eligible school districts, county offices of education, or charter schools for purposes of implementing and supporting a comprehensive system that effectively uses technology to improve pupil academic achievement.

(b) As used in this chapter, “using technology to improve pupil academic achievement” means using technology and technology-based resources that are aligned with state adopted instructional materials, curriculum frameworks, and academic content standards adopted by the State Board of Education as a fundamental tool for both teaching and learning throughout the curriculum to help pupils meet or exceed the state academic content standards adopted by the State Board of Education.

(c) For purposes of Part D of Title II of the federal No Child Left Behind Act of 2001 (Public Law 107-110), a formula grant of insufficient size is a formula grant of six thousand dollars ($6,000) or less in any fiscal year.

(Amended by Stats. 2004, Ch. 681, Sec. 5. Effective January 1, 2005.)



52295.25

(a) Eligibility for a grant pursuant to this chapter shall be limited to a school district or a consortium of school districts that meets all of the following criteria:

(1) The school district, or the school districts in the consortium, are among the school districts in the state with the highest number or percentage of children from families with an income below the poverty line established by the federal Director of the Office of Management and Budget, as annually revised by the Secretary of Health and Human Services. The Superintendent of Public Instruction shall seek a waiver to allow eligibility for small and rural school districts to be based on income information used for free and reduced cost meals and not on federal census data.

(2) The school district, consortium of school districts, county office of education, or direct-funded charter school meets either of the following criteria:

(A) The school district or consortium of school districts operates one or more schools identified under Section 1116 of the federal No Child Left Behind Act of 2001 (Public Law 107-110).

(B) The school district or consortium of school districts have a substantial need for assistance in acquiring and using technology.

(b) The grant awarded may only be used to serve pupils in grades 4 to 8, inclusive.

(c) For purposes of paragraph (2) of subdivision (a), “direct-funded charter school” means a charter school for which a state warrant is drawn in favor of the county superintendent of schools who has jurisdiction over the local educational agency that granted the school’s charter and deposited in the appropriate fund or account of the charter school.

(Amended by Stats. 2004, Ch. 681, Sec. 6. Effective January 1, 2005.)



52295.30

(a) The Superintendent of Public Instruction shall administer this program and the application process for the award of grants. The Superintendent of Public Instruction, with the approval of the State Board of Education, shall award grants on a competitive basis. All grants funded pursuant to this chapter shall comply with the requirements of Part D of Title II of the federal No Child Left Behind Act of 2001 (Public Law 107-110). The amount of each grant shall be calculated as described in Section 52295.35.

(b) The department shall develop a process to provide priority scoring to small school districts in reviewing grant applications. This process shall address unique issues related to small school districts including, but not limited to, the size of the school district, its current access to technology, and the pupil population served by the district.

(c) The Superintendent of Public Instruction may adopt emergency regulations in order to administer the Education Technology Grant Program of 2002 and allocate program funds.

(d) This chapter shall be implemented only to the extent of the amount of moneys from federal funds appropriated for the purposes of this chapter in the annual Budget Act or other legislation.

(Amended by Stats. 2004, Ch. 681, Sec. 7. Effective January 1, 2005.)



52295.35

(a) Applicants within each of the 11 California Technology Assistance Project regions shall compete against other applicants from that region. The amount of funding for grants available to each region shall be determined based upon the proportionate enrollment of pupils in grades 4 to 8, inclusive, in eligible schools from that region, but a region shall not be allocated less than five hundred thousand dollars ($500,000) or 2 percent of available grant funds, whichever amount is greater.

(b) If a region is allocated more funding than is needed for its eligible applicants, the Superintendent may develop a policy to ensure that all funding is distributed to other regions for their eligible but unfunded applicants.

(c) Grants shall be awarded to an eligible school district for the eligible school or schools specified in the program application. All grant funds shall be spent in a manner consistent with the local educational agency technology plan, pursuant to subdivision (a) of Section 51871.5 and subdivision (a) of Section 2414 of Part D of Title II of the No Child Left Behind Act of 2001 (P.L. 107-110), and the program application and shall be used for the eligible school or schools specified in the approved application.

(d) The initial one-time implementation grant for a school selected to receive a grant shall be calculated based upon three hundred dollars ($300) per pupil for pupils in grades 4 to 8, inclusive. Upon recommendation from the department, the state board may adopt criteria that establish fixed minimum grant levels for a small school.

(e) Subject to availability of federal funding appropriated for competitive grants under Part D of Title II of the federal No Child Left Behind Act of 2001 (P.L. 107-110), any grant recipient that successfully completes the initial grant shall receive an additional one-time grant of forty-five dollars ($45) per pupil in grades 4 to 8, inclusive, at the school or schools selected for funding. The purpose of this funding shall be to continue implementation of the grant recipients’ approved technology plan in a manner consistent with the requirements of Part D of Title II of the federal No Child Left Behind Act of 2001 (P.L. 107-110), including plans to sustain the use of technology as a tool in improving teaching and pupil academic achievement once the grant period ends.

(Amended by Stats. 2006, Ch. 538, Sec. 124. Effective January 1, 2007.)



52295.36

(a) The amount of a grant may not be less than twenty-five thousand dollars ($25,000), nor more than sixty percent of the funds available in the region.

(b) Subject to availability of federal funding appropriated for competitive grants under Part D of Title II of the federal No Child Left Behind Act of 2001 (Public Law 107-110), the duration of the grant shall be consistent with the federal requirements.

(c) This section is operative on July 1, 2005.

(Added by Stats. 2004, Ch. 681, Sec. 10. Effective January 1, 2005.)



52295.40

Grant funds shall be expended by each school included in the program application, as follows:

(a) A minimum of 25 percent of the total grant shall be spent on high-quality professional development that provides school teachers, principals, and administrators with the capacity to integrate technology effectively into curricula and instruction that are aligned with state academic content standards adopted by the State Board of Education and the applicable curriculum framework content standards adopted by the State Board of Education.

(b) Remaining funds, if any, shall be expended in a manner consistent with the approved application.

(Added by Stats. 2002, Ch. 582, Sec. 1. Effective September 16, 2002.)



52295.45

The grant application and criteria for scoring grants shall address all of the following:

(a) Implementation and support of a comprehensive system based on research that effectively uses technology to improve pupil academic achievement in a manner consistent with other school district and school efforts to improve pupil academic achievement.

(b) The acquisition, development, interconnection, implementation, improvement, and maintenance of an effective educational technology infrastructure in a manner that expands access to technology for pupils, particularly for disadvantaged pupils, and teachers.

(c) The ongoing professional development of teachers, principals, and administrators by providing ongoing access to training and support, as well as updated research in teaching and learning through electronic means.

(d) The utilization of electronic networks and other innovative methods, including, but not limited to, distance learning, to deliver specialized or rigorous academic courses and curricula for pupils in areas that would not otherwise have access to those courses and curricula, particularly in geographically isolated regions.

(e) The rigorous evaluation of grant activities, particularly regarding the impact of the program on pupil academic achievement. This evaluation process shall include a process and accountability measures that will be used to evaluate the extent to which activities funded under a grant are effective in all of the following areas:

(1) Integrating technology into teaching and learning.

(2) Increasing the ability of teachers to teach.

(3) Assisting pupils in meeting state academic content standards.

(f) The use of technology to extend learning beyond the traditional schoolday.

(g) The use of technology to promote parent and family involvement in education and communication among pupils, parents, teachers, and administrators.

(Added by Stats. 2002, Ch. 582, Sec. 1. Effective September 16, 2002.)



52295.50

Each school that receives funding from a grant awarded pursuant to this chapter shall collect and provide evaluation data and reports to the State Department of Education that are necessary to satisfy state and United States Department of Education evaluation and reporting requirements to ensure that grant recipients comply with statutory requirements and to examine the extent to which they have effectively expended funds to meet the goals of Part D of Title II of the No Child Left Behind Act of 2001 (Public Law 107-110).

(Added by Stats. 2002, Ch. 582, Sec. 1. Effective September 16, 2002.)



52295.55

In consultation with the State Department of Education and consistent with the requirements of the No Child Left Behind Act of 2001 (Public Law 107-110), the California Technology Assistance Project shall provide assistance to school districts in the application process and shall assist grant recipients with the implementation and evaluation of their grants, subject to federal funding being allocated in the state budget for this technical assistance.

(Added by Stats. 2002, Ch. 582, Sec. 1. Effective September 16, 2002.)






CHAPTER 9 - Career Technical Education

ARTICLE 1 - Regional Occupational Centers

52300

In enacting this article, it is the intent of the Legislature to provide qualified students with the opportunity to attend a technical school or enroll in a career technical or technical training program, regardless of the geographical location of their residence in a county or region. The Legislature hereby declares that a regional occupational center will serve the state and national interests in providing career technical and technical education to prepare students for an increasingly technological society in which generalized training and skills are insufficient to prepare high school students and graduates, and out-of-school youth and adults for the many employment opportunities which require special or technical training and skills. The Legislature also declares that regional occupational centers will enable a broader curriculum in technical subjects to be offered, and will avoid unnecessary duplication of courses and expensive training equipment, and will provide a flexibility in operation which will facilitate rapid program adjustments and meeting changing training needs as they arise.

It is recognized by the Legislature that career technical programs may achieve great flexibility of planning, scope and operation by the conduct of these programs in a variety of physical facilities at various training locations.

It is the further intent of the Legislature that regional occupational centers and programs provide career technical and occupational instruction related to the attainment of skills so that trainees are prepared for gainful employment in the area for which training was provided, or are upgraded so they have the higher level skills required because of new and changing technologies or so that they are prepared for enrollment in more advanced training programs.

(Amended by Stats. 2000, Ch. 1058, Sec. 46. Effective January 1, 2001.)



52301

(a) (1) The county superintendent of schools of each county, with the consent of the state board, may establish and maintain, or with one or more counties may establish and maintain, a regional occupational center, or regional occupational program, in the county to provide education and training in career technical courses. The governing boards of any school districts maintaining high schools in the county may, with the consent of the state board and of the county superintendent of schools, cooperate in the establishment and maintenance of a regional occupational center or program, except that if a school district also maintains 500 or more schools, its governing board may establish and maintain one or more regional occupational centers or programs, without those restrictions. A regional occupational center or program may be established by two or more school districts maintaining high schools through the use of the staff and facilities of a community college or community colleges serving the same geographic area as the school districts maintaining the high schools, with the consent of the state board and the county superintendent of schools.

(2) The establishment and maintenance of a regional occupational center or program, by two or more school districts may be undertaken pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code. In a regional occupational center or program, the functions of the county auditor undertaken pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code shall be performed by the county superintendent of schools in a county in which the board of supervisors has transferred educational functions from the county auditor to the county superintendent of schools pursuant to Sections 42649, as added by Chapter 533 of the Statutes of 1977, and 85265.5. If a school district or school districts establish and maintain a regional occupational center or program, pursuant to this chapter, the county superintendent of schools may, with the consent of the state board, establish and maintain a separate regional occupational center or centers or program or programs.

(b) Notwithstanding other provisions of this section, a single school district located in a class 1 county, as defined in Section 1205, and having an average daily attendance of 50,000 or more, or a single school district located in a class 2 county, as defined in Section 1205, and having an average daily attendance of 100,000 or more, may apply to the state board through the county superintendent of schools for permission to establish a regional occupational center or program. Except as provided in subdivision (c), the state board shall, within 90 days of receipt of an application, prescribe a procedure whereby the school district may establish a center or program in accordance with its application and in compliance with the provisions of the State Plan for Career Technical Education. The county superintendent of schools may supervise establishment of the center or program.

(c) (1) The state board may disapprove a waiver application submitted by a single school district pursuant to Article 3 (commencing with Section 33050) of Chapter 1 of Part 20 for permission to establish a regional occupational center or program which does not meet the requirements of this section if the state board determines that the establishment of the center or program would have an adverse effect upon existing regional occupational centers or programs located in school districts which are contiguous to the applicant school district.

(2) The state board shall establish criteria to measure adverse effect. The criteria shall include, but not be limited to, hardship on (A) school districts operating regional occupational centers or programs which are contiguous to the applicant school district and (B) students of school districts operating regional occupational centers or programs that are contiguous to the applicant school district.

(d) Notwithstanding any other provision of law, any regional occupational center or program operated by a single school district under Section 33050 shall be granted permanent status if the single school district has previously been granted two waivers from the state board to operate a single school district regional occupational center or program and the single school district maintains at least three but not more than five comprehensive high schools within the school district. The revenue limit for a regional occupational center or program established under this subdivision shall be the lower of either: (1) the revenue limit under which the center or program operates as of January 1, 1985, or (2) the revenue limit of the school district as of January 1, 1985, except that this revenue limit shall be subject to annual percentage cost-of-living adjustments provided for regional occupational centers and programs. The governing board of the school district shall retain authority to decide whether or not to operate the regional occupational center or program under this subdivision.

(Amended by Stats. 2006, Ch. 572, Sec. 2. Effective January 1, 2007.)



52301.3

Notwithstanding subdivision (d) of Section 52301, the State Board of Education may grant permanent status to the Kern Union High School District to operate a single district regional occupational center or program, if that status is requested in writing by the county superintendent of schools of Kern County and the governing board of the Kern Union High School District.

(Added by Stats. 1990, Ch. 762, Sec. 2.)



52301.5

For the purposes of this chapter:

(a) “California Occupational Information System” means the statewide comprehensive labor market and occupational supply and demand information system described by Section 10530 of the Unemployment Insurance Code.

(b) “State-Local Cooperative Labor Market Information program” means that labor market information system established in Section 10533 of the Unemployment Insurance Code.

(c) “Job market study” means a review of the existing educational programs in light of available labor market information, including occupational supply and demand, for a labor market area.

(d) “Labor market area” means a county or aggregation of counties designated by the Employment Development Department that has one or more central core cities and that meets criteria of population, population density, commute patterns, and social and economic integration specified by the Employment Development Department.

(Amended by Stats. 2005, Ch. 208, Sec. 1. Effective January 1, 2006.)



52302

(a) On or before July 1, 2010, the governing board of each regional occupational center or program shall ensure that at least 90 percent of all state-funded courses offered by the center or program, in occupational areas in which both the program or center and the community college offer instruction, are part of occupational course sequences that target comprehensive skills. Each occupational sequence shall do all of the following:

(1) Result in an occupational skill certificate developed in cooperation with the appropriate employer advisory board created under Section 52302.2.

(2) Provide prerequisite courses that are needed to enter apprenticeship or postsecondary vocational certificate or degree programs. Where possible, sequenced courses shall be linked to certificate and degree programs in the region.

(3) Focus on occupations requiring comprehensive skills leading to high entry-level wages or the possibility of significant wage increases after a few years on the job, or both.

(4) Offer as many courses as possible that have been approved by the University of California as courses meeting the “A-G” admissions requirements.

(b) (1) On or before July 1, 2008, the governing board of each regional occupational center or program shall develop a plan for establishing sequences of courses, and certify to the department, that those sequences have been developed, as described in subdivision (a). The board shall consult with the superintendents of the school districts served by the center or program and presidents of community colleges in the area during the development of the plan.

(2) The plan shall be presented at a public hearing by the governing board of each school district served by the regional occupational center or program and by the county board of education.

(3) Community college boards with identified articulated programs shall also review the plans in a public session.

(4) In developing the plan, each regional occupational program or center shall consult with school districts and community college districts located within the region served by the program or center and with the relevant occupational advisers and local workforce investment board to ensure the plan meets the vocational education needs of high school pupils in the region by providing sequences of courses that begin with middle or high school introductory courses, including, but not limited to, occupational skill courses provided by high schools or regional occupational programs or centers.

(5) The plan shall maximize the use of local, state, and federal resources in helping high school pupils enter comprehensive skill occupations or apprenticeship programs, or continue education in college, or all of these, after graduating from high school.

(6) The plan shall include strategies for filling gaps in courses or other services needed to make the sequences effective in meeting the needs of pupils in developing skills and attending community college upon graduation from high school.

(7) Each center or program shall submit a copy of the approved plan to the appropriate community college or colleges in the region and the Superintendent on or before September 1, 2008. Every four years after this date, on or before July 1, each center and program shall submit an update to the plan to the local community college or colleges and the Superintendent.

(c) As a condition of receiving federal funds provided under the Carl D. Perkins Vocational and Applied Technology Education Act of 1998 (20 U.S.C. Sec. 2301 et seq.), or a successor of that act, and to the extent permitted by federal law, school districts, regional occupational centers or programs, and community college districts shall do all of the following:

(1) Develop course sequences that meet the requirements of this section according to the schedule set forth in this paragraph.

(A) On or before July 1, 2008, school districts, regional occupational centers or programs, and community college districts shall have adopted an approved plan as required under this section.

(B) On or before July 1, 2009, school districts, regional occupational centers or programs, and community college districts shall have established course sequences as required under this section that include at least one-third of the courses offered by the regional occupational center or program in occupational areas in which both the program or center and the community college offer instruction.

(C) On or before July 1, 2010, school districts, regional occupational centers or programs, and community college districts shall have established course sequences as required under this section that include at least two-thirds of the courses offered by the regional occupational center or program in occupational areas in which both the program or center and the community college offer instruction.

(2) Provide pupils who are participating in vocational sequences with information and experiences designed to increase their postgraduation work and school options, including, but not limited to, all of the following:

(A) Information about the admissions requirements of the University of California and California State University.

(B) Information about the placement requirements of the local community college or colleges.

(C) Information about higher education options related to the interests of the pupil.

(D) Encourage visits to local colleges and universities offering programs that allow pupils to gain additional skills and degrees in related occupations.

(E) Information and referrals to employers for internships, summer employment opportunities, and employment after graduation from high school.

(3) School districts, regional occupational centers or programs, and community college districts that do not develop course sequences on or before the dates established under this subdivision, and have not received a waiver under subdivision (d), shall enter into a corrective action plan with the department and shall meet any timelines established by the Superintendent.

(d) (1) The department, with the assistance of the Office of the Chancellor of the California Community Colleges, shall meet with each program or center and the community college or colleges in the region no later than the 2009–10 fiscal year to validate that course sequences meeting the requirements of this section have been developed. These meetings shall be conducted using the existing resources of the department and shall be consistent with the standards developed pursuant to Section 51226.

(2) The department and the office of the chancellor shall provide technical assistance to programs or centers and community colleges that have developed articulated sequences for less than half of the courses offered by the program or center.

(3) The Superintendent may waive the requirements of subdivision (a) for programs or centers and community colleges located in rural areas of the state if the Superintendent finds that development of sequences is infeasible because of the distance, travel time, or safety between the center or program and the community college.

(Amended by Stats. 2008, Ch. 223, Sec. 10. Effective January 1, 2009.)



52302.2

(a) The governing board of each regional occupational center or program shall establish and maintain an employer advisory board or boards pursuant to guidelines developed by the department. The advisory board shall do all of the following:

(1) Assist in the development of skill certificates that identify the skills and knowledge that pupils completing an occupational course sequence are expected to acquire upon completing the sequence. The advisory board also shall recommend the measures and criteria, and methods to evaluate whether pupils actually acquired the identified skills and knowledge.

(2) Review at least once a year whether pupils who are assessed as having met the requirements for a skill certificate possess the skills needed for success in employment in that occupation.

(3) Review the specific occupational sequences offered by the regional occupational center or program to train pupils for jobs that are in demand and offer high beginning salaries or the potential for significant wage increase after several years on the job.

(4) Assist the regional occupational center or program in developing internships, paid summer employment, and postgraduation employment opportunities for pupils participating in the course sequences.

(5) Assist the regional occupational center or program in identifying and creating college scholarships for pupils participating in the course sequences.

(b) Employer advisory boards shall be composed of representatives of trade organizations and businesses or government agencies that hire a significant number of employees each year and require the skills and knowledge that are taught in the course sequence or sequences in that occupational area, as well as at least one representative from a school district career technical educational advisory committee. The department shall develop regulations guiding the establishment of these boards.

(c) Regional occupational centers or programs operated in a rural county of the sixth, seventh, or eighth class may designate a local business or industry organization as the advisory board and consult with the leadership of the local business or industry organization to determine skill needs in the region and emerging job market needs. For purposes of this section, the local business organization may be designated as the advisory board for the regional occupational center or program.

(Amended by Stats. 2009, Ch. 58, Sec. 1. Effective January 1, 2010.)



52302.3

(a) Every career technical course or program offered by a school district or districts or county superintendent or superintendents sponsoring a regional occupational center or program shall be reviewed every two years by the appropriate governing body to assure that each course or program does all of the following:

(1) Meets a documented labor market demand.

(2) Does not represent unnecessary duplication of other job skills training programs in the area.

(3) Is of demonstrated effectiveness as measured by the employment and completion success of its pupils.

(b) Any course or program that does not meet the requirements of subdivision (a) and the standards promulgated by the governing body shall be terminated within one year.

(Amended by Stats. 2006, Ch. 572, Sec. 6. Effective January 1, 2007.)



52302.5

A regional occupational center or regional occupational program shall do all of the following:

(a) Provide individual counseling and guidance in career technical matters.

(b) Provide a curriculum that includes a sequence of academic and skill instruction in specific occupational fields leading to an approved skill certificate and vocational degree, apprenticeship, or postsecondary certificate program pursuant to paragraph (2) of subdivision (b) of Section 52302, or provide an opportunity for pupils to acquire entry-level career technical skills.

(c) Maintain a pupil-teacher ratio which will enable pupils to achieve optimum benefits from the instructional program.

(d) Assign the highest priority in services to youth from the age of 16 to 18 years, inclusive.

(Amended by Stats. 2006, Ch. 572, Sec. 7. Effective January 1, 2007.)



52302.8

(a) The Legislature hereby finds and declares that vocational training resources that are provided through regional occupational centers and programs are an essential component of the state’s secondary school system and the local system of providing occupational skills training to high school pupils. For this reason, the Legislature finds and declares that these resources should be focused primarily on the needs of pupils enrolled in high school.

(b) For the 2008–09 fiscal year, a regional occupational center or program may claim no more than 50 percent of the state-funded average daily attendance for which the center or program is eligible, for services provided to students who are not enrolled in grades 9 to 12, inclusive.

(c) For the 2009–10 fiscal year, a regional occupational center or program may claim no more than 30 percent of the state-funded average daily attendance for which the center or program is eligible, for services provided to students who are not enrolled in grades 9 to 12, inclusive.

(d) For the 2011–12 fiscal year and every fiscal year thereafter, a regional occupational center or program may claim no more than 10 percent of the state-funded average daily attendance for which the center or program is eligible, for services provided to students who are not enrolled in grades 9 to 12, inclusive, and up to an additional 5 percent for CalWORKs, Temporary Assistance Program, or Job Corps participants and participants under the federal Workforce Investment Act of 1998 (29 U.S.C. Sec. 2810 et seq.) who are enrolled in Intensive Training services.

(e) Pupils who are CalWORKs, Temporary Assistance Program, or Job Corps participants shall have priority for service within the percentage limits established under subdivision (d).

(f) Notwithstanding subdivision (d), a regional occupational center or program may claim more than 15 percent of its average daily attendance for students who are not enrolled in grades 9 to 12, inclusive, if all of the students who are not enrolled in grades 9 to 12, inclusive, are CalWORKs, Temporary Assistance Program, or Job Corps participants, and if the governing board of the regional occupational center or program does all of the following:

(1) Meets with local human services directors, and representatives of adult education programs, community colleges and other institutions of higher education, to assess the needs of CalWORKs, Temporary Assistance Program, or, Job Corps and federal Workforce Investment Act participants to identify alternative ways to meet the needs of these adult students.

(2) Enters into a transition plan, approved by the Superintendent, to become in compliance with subdivision (d) in accordance with benchmarks and timelines established in the transition plan. Transition plans shall be established pursuant to guidelines issued by the department, in consultation with the State Department of Social Services, and shall be resubmitted and reviewed annually.

(g) Notwithstanding subdivisions (b), (c), and (d), a regional occupational center or program that claims more than 40 percent of its students are not enrolled in grades 9 to 12, inclusive, on January 1, 2007, shall submit a letter to the Superintendent by July 1 of each year until it complies with this subdivision, outlining the goals of the regional occupational center or program to reduce the number of adult students in order to comply with subdivision (d) on or before July 1, 2013.

(h) Regional occupational centers and programs operated in a rural county of the sixth, seventh, or eighth class may exceed the number of adults by an additional 10 percent of the limits established in subdivisions (b), (c), and (d).

(i) (1) For purposes of this calculation, adult average daily attendance attributable to continuously enrolled grade 12 pupils who have not passed the high school exit examination pursuant to Section 60851 is excluded from the calculation under this section. Amounts that may become available from reductions resulting from the enactment of this section shall be redirected to other regional occupational centers or programs to serve additional secondary pupils.

(2) Adult average daily attendance funding for a regional occupational center or program that has entered into a corrective action plan pursuant to subdivision (k) shall not be redirected to other regional occupational centers or programs to serve additional secondary pupils for up to three years while the regional occupational center or program is in corrective action.

(j) The governing boards of a community college district and a regional occupational center or program may enter into contractual agreements under which the center or program provides services to adult students of the community college district affected by this section if both of the following are satisfied:

(1) The agreements conform to state regulations and audit requirements jointly developed by the Chancellor of the Office of the California Community Colleges and the State Department of Education, in consultation with, and subject to approval by, the Department of Finance.

(2) A course offered for adults pursuant to an agreement entered into pursuant to this subdivision is limited to the same cost per student to the state as if the course were offered at the regional occupational center or program. This subdivision does not authorize the apportionment of funds for community colleges for adult students in excess of the revenue limit for regional occupational centers or programs if a course is deemed eligible for college credit.

(k) A regional occupational center or program that fails to meet a timeline established under subdivision (c), (d), or (g) shall meet with the community college, adult education program, or other adult service to identify alternative means of meeting the needs of adult students and shall enter into a corrective action plan administered by the department. The corrective action plan shall be established pursuant to guidelines issued by the department and shall be submitted to the department annually for review.

(Amended by Stats. 2009, Ch. 58, Sec. 2. Effective January 1, 2010.)



52302.9

Regional occupational centers and programs may jointly establish, operate, and share the enrollments and costs of career technical education instruction with adult education programs offered by school districts serving the same geographic area. These programs shall be approved by the State Board of Education and the county superintendent of schools and shall be subject to guidelines established by the Superintendent of Public Instruction. These programs shall also be funded at the adult revenue limit amount provided pursuant to Section 42238.

(Amended by Stats. 2000, Ch. 1058, Sec. 52. Effective January 1, 2001.)



52303

“Regional occupational program,” as used in this chapter, means a sequence of career technical or technical training programs that meet the criteria and standards of instructional programs in regional occupational centers and are conducted in a variety of physical facilities that are not necessarily situated in one single plant or site.

(Amended by Stats. 2006, Ch. 572, Sec. 10. Effective January 1, 2007.)



52304

Subsequent to completing the survey required by Section 52302 and prior to establishing a regional occupational center or program authorized by Section 52301, the appropriate governing board, boards, or county superintendent of schools, as the case may be, shall determine whether or not the survey and analysis made pursuant to Section 52302 justifies the proposed skill training, and shall further determine whether the skill training will be offered through a regional occupational center or program, or through a contract with an approved private postsecondary school pursuant to the provisions of Section 8092.

(Enacted by Stats. 1976, Ch. 1010.)



52304.1

The governing board of each school district maintaining a high school shall annually review and assess the participation of pupils in grades 11 and 12 in regional occupational centers and programs. The governing board shall prepare an annual plan to increase the participation of these pupils unless it determines that there are no additional pupils enrolled in the district who would benefit from this participation.

The governing board shall conduct public hearings for purposes of reviewing the participation of these pupils and for the adoption of the plan required under this section.

(Added by Stats. 1983, Ch. 498, Sec. 101. Effective July 28, 1983.)



52305

A regional occupational center or regional occupational program may:

(a) Be established pursuant to Section 52301 to provide day, including Saturday and Sunday, and evening full-time and part-time career technical education programs for minors and adults, the year around.

(b) Include within its career technical training programs, the establishment and operation of a sheltered workshop.

(c) Permit the establishment and operation of business, commercial, trade, manufacturing, or construction activities as will best serve the aims and purposes of career technical education. These activities shall also permit the sale of products or services to private or public corporations or companies, or to the general public.

(Amended by Stats. 2000, Ch. 1058, Sec. 54. Effective January 1, 2001.)



52306

(a) Any business, commercial, trade, manufacturing, or construction activity referred to in subdivision (c) of Section 52305 may be undertaken as part of a regional occupational center or program provided all the following conditions have been complied with:

(1) Any facility or program operated pursuant to this section shall be only for the education or training of students enrolled in a regional occupational center or program.

(2) The facility or program shall be operated on a nonprofit basis, with all revenues restricted in their use to cover instructional and operating costs.

(3) Notwithstanding any other provision of law, the facility or program initially shall obtain the approval of the appropriate trade associations concerned with the activity proposed and the approval of the county labor council in the county in which the facility or program is located.

(b) An activity conducted by a regional occupational center or program, as described in subdivision (a), may be conducted without the need to apply for or obtain local business licenses or permits, nor shall the activity be subject to payment of local business taxes.

Notwithstanding any other provision of law, proceeds from business activities authorized in this section may, subject to the approval of the governing board, be deposited in a checking account or accounts by each regional occupational center or program and disbursed for the necessary expenses of those business activities. The account shall be established by the regional occupational center or program and be in the custody of the principal or other administrative official designated by the governing board or the county superintendent of schools, as the case may be. The principal or administrative official shall be responsible for all expenditures therefrom, subject to regulations prescribed for this purpose by the governing board or the county superintendent of schools, as the case may be. An exact accounting of receipts and disbursements shall be made to the district or county accounting office within a reasonable period of time. The governing board or the county superintendent of schools, as the case may be, shall provide for an audit of these accounts on a regular basis.

(c) Attendance of students in any business, commercial, trade, manufacturing, or construction activity referred to in subdivision (c) of Section 52305, at any regional occupational center or regional occupational program, shall be credited to that facility or program for the purposes of apportionments from the State School Fund.

(Amended by Stats. 1992, Ch. 507, Sec. 9. Effective January 1, 1993.)



52307

To the extent feasible, in establishing programs pursuant to subdivision (c) of Section 52305, efforts shall be made to work cooperatively with sheltered workshops which are located in the area of such programs.

(Enacted by Stats. 1976, Ch. 1010.)



52308

A regional occupational center or program may lease buildings of not more than one story or equipment for a term not to exceed 10 years, subject to an extension for a period not to exceed 10 years, without complying with any other provision of this code relating to the lease of school buildings or equipment.

(Repealed and added by Stats. 1982, Ch. 1143, Sec. 10.)



52309

(a) The curriculum initially provided by a regional occupational center or regional occupational program upon commencing operation shall be subject to the approval of the department and shall comply with all requirements and standards set forth in the State Plan for Career Technical Education. The department shall approve regional occupational centers only after giving due consideration to career technical education opportunities offered by community colleges serving the same geographical area. The State Board of Education shall adopt rules and regulations establishing guidelines and criteria for differentiating between courses appropriate for regional occupational centers or regional occupational programs and those appropriate for high schools.

(b) The Superintendent of Public Instruction shall prepare and distribute by April 1, 1977, and thereafter maintain, a detailed handbook for use by the local educational agencies and regional councils established pursuant to Section 8020. The handbook shall contain course approval criteria, job market study criteria, implementation plans for administrative regulations, and procedures for securing course and program approvals.

(c) Notwithstanding subdivision (a), the curriculum provided by a regional occupational center or program shall not be subject to the approval of the department as to any curriculum that is certified, by resolution of the governing body of the regional occupational center or program, to comply with the course approval criteria set forth in the handbook described in subdivision (b).

(Amended by Stats. 2000, Ch. 1058, Sec. 55. Effective January 1, 2001.)



52310

Credits earned from courses completed in a regional occupational center or regional occupational program may be applied toward fulfillment of requirements for a high school diploma. A governing board of a district maintaining a regional occupational center may confer a high school diploma upon any pupil who attends a regional occupational center maintained by the district full time and has satisfactorily completed the prescribed course of study of the school district of residence or the course of study prescribed by the county superintendent of schools, school district, or school districts, as the case may be, maintaining such center.

(Enacted by Stats. 1976, Ch. 1010.)



52310.5

(a) Each regional occupational program or center shall be maintained by, and subject to the authority and control of, its governing board.

(b) The governing board of a regional occupational program or center maintained by a single school district is the governing board of the school district.

(c) The governing board of a regional occupational program or center maintained by a county superintendent of schools is the county board of education.

(d) The governing board of a regional occupational program or center established by two or more school districts pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, shall consist of at least one member of the governing board of each of the school districts cooperating in the regional occupational program or center, the member to be selected by the governing board of the district represented by that member.

(e) Any other cooperative agreement established after 1965 to establish a regional occupational program or center pursuant to Section 52301 shall have a governing board which shall consist of at least one member of the governing board of each of the school districts cooperating in the regional occupational program or center. Each member is to be selected by the governing board of the district represented by that member.

(f) The governing board of a regional occupational center maintained by either a single school district or a county is not entitled to an additional stipend merely to carry out governance of the operations of the regional occupational center or program.

(Amended by Stats. 2002, Ch. 1168, Sec. 40. Effective September 30, 2002.)



52311

Each regional occupational center shall be established at a readily accessible place selected to serve the pupils who will attend the center. The county superintendent of schools or district or districts, as the case may be, maintaining, or participating in the operation of, the center may provide necessary transportation to the pupils attending such center.

(Enacted by Stats. 1976, Ch. 1010.)



52312

For the purposes of this chapter the county superintendent of schools, the governing board of the school district, or the governing boards of school districts establishing a regional occupational center, or regional occupational program, may acquire a site for each regional occupational center or regional occupational program maintained by him or the district, or districts, as the case may be, and may plan, construct, purchase, or lease buildings therefor, and may purchase or lease furniture, equipment, fixtures, and other personal property therefor.

(Enacted by Stats. 1976, Ch. 1010.)



52313

The county superintendent of schools or governing board of a school district or districts, as the case may be, maintaining a regional occupational center, or regional occupational program, may accept and expend grants from the federal government or from other public or private sources for the purposes of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



52314

(a) (1) Except as provided in subdivision (b), any pupil eligible to attend a high school or adult school in a school district subject to the jurisdiction of a county superintendent of schools operating a regional occupational center or regional occupational program, and who resides in a school district which by itself or in cooperation with other school districts, has not established a regional occupational center, or regional occupational program, is eligible to attend a regional occupational center or regional occupational program maintained by the county superintendent of schools. Any school district which in cooperation with other school districts maintains a regional occupational center, or regional occupational program, or any cooperating school districts may admit to the center, or program, any pupil, otherwise eligible, who resides in the district or in any of the cooperating districts. Any school district which by itself maintains a regional occupational center, or regional occupational program, may admit to the center, or program, any pupil, otherwise eligible, who resides in the district. No pupil, including adults under Section 52610 shall be admitted to a regional occupational center, or regional occupational program, unless the county superintendent of schools or governing board of the district or districts maintaining the center, or program, as the case may be, determines that the pupil will benefit therefrom and approves of his or her admission to the regional occupational center or regional occupational program.

(2) Adult students shall not be enrolled in regional occupational center or program courses during the school day on a high school campus unless specifically authorized by the policy of the governing board of the school district.

(3) A pupil may be admitted on a full-time or part-time basis, as determined by the county superintendent of schools or governing board of the school district or districts maintaining the center, or program, as the case may be.

(b) A pupil is not eligible to be admitted to a regional occupational center or program, and his or her attendance shall not be credited to a regional occupational center or program, until he or she has attained the age of 16 years, unless the pupil meets one or more of the following conditions:

(1) The pupil is enrolled in grade 11 or a higher grade.

(2) The pupil received a referral and all of the following conditions are met:

(A) The pupil is referred to a regional occupational center or program as part of a comprehensive high school plan that has been approved by a school counselor or school administrator. The approval of the pupil’s parents or guardian may be sought but is not required.

(B) The pupil’s comprehensive high school plan requires referral to a regional occupational center or program as part of a sequence of vocational courses that allows the pupil to learn a comprehensive skill occupation that culminates in earning a postsecondary vocational certificate or diploma or its equivalent.

(C) The pupil is enrolled in a school that maintains any of grades 9 to 12, inclusive.

(3) The individualized education program of a pupil adopted pursuant to the requirements of Chapter 4 (commencing with Section 56300) of Part 30 prescribes occupational training for which his or her enrollment in a regional occupational center or program is deemed appropriate.

(4) The pupil is enrolled in grade 10 and has a comprehensive high school plan that has been approved by a school counselor, and the admission of that pupil will not result in the denial of admission or displacement of pupils in grades 11 and 12 that would otherwise participate in the regional occupational center or program.

(c) Each school district, county superintendent of schools, or joint powers agency that maintains a regional occupational center or regional occupational program shall submit to the department, at the time and in the manner prescribed by the Superintendent, the enrollment and average daily attendance for each grade level and the enrollment and average daily attendance for each exemption set forth in subdivision (b).

(Amended by Stats. 2012, Ch. 728, Sec. 34. Effective January 1, 2013.)



52314.5

A regional occupational center or program established and maintained by a county superintendent of schools, school districts, or joint powers agencies pursuant to Section 52301 shall admit youths between the ages of 15 to 18 years who are eligible to attend a high school in a school district, but who have not been enrolled on a full-time or part-time basis for a period of more than three months during the regular school year, if all of the following apply:

(a) The center or program, in conjunction with the appropriate school district, develops a comprehensive high school plan that describes the academic and vocational instruction that will be provided to the pupil.

(b) The pupil’s parents or guardian approves the comprehensive plan in writing.

(c) The pupil enrolls in the appropriate adult school or high school courses that are needed to satisfy the comprehensive high school plan.

(Amended by Stats. 2006, Ch. 572, Sec. 12. Effective January 1, 2007.)



52315

(a) Any visually impaired, orthopedically impaired, or deaf person who is not enrolled in a regular high school or community college program may attend a regional occupational center or regional occupational program pursuant to the requirements described in Section 52314.5. Additional special instruction and support services shall be provided to these persons.

(b) If the Superintendent determines that there would be a duplication of effort to these impaired persons if a regional occupational center or regional occupational program provided services to them, in that other programs exist that are available to them, the Superintendent may disapprove of the curriculum to provide programs to these impaired persons pursuant to Section 52309 and of any state funding made available pursuant to Section 41897 for these purposes.

(Amended by Stats. 2006, Ch. 572, Sec. 15. Effective January 1, 2007.)



52316

Any pupil enrolled in grade 10, 11, or 12, and who is also attending a regional occupational center or regional occupational program may be excused from attending courses in physical education by the governing board of the school district maintaining grade 10, 11, or 12, and in which the pupil is enrolled, if attendance upon such classes results in hardship because of travel time involved.

If a pupil is excused from physical education classes pursuant to this section, the minimum schoolday for him in his regular high school is 180 minutes.

(Enacted by Stats. 1976, Ch. 1010.)



52317

The governing board of any regional occupational center or program operated by a joint powers agency, a single district, or a county superintendent of schools maintaining a county regional occupational center or program, may admit to its programs or classes, on a full-time or part-time basis, any person who can benefit from the program or class, including a person who does not reside in the attendance area of the center or program, if there are openings in the program or class. For purposes of this section, an interdistrict attendance agreement shall not be required for out-of-district enrollments.

Under no circumstances shall any person be enrolled in a regional occupational center or program pursuant to this section in a manner which contradicts delineation of function agreements.

Notwithstanding Section 51769 of the Education Code and Section 3368 of the Labor Code, regional occupational centers or programs or school districts within the area controlled by regional occupational centers or programs offering training to pupils residing outside its attendance area, shall provide for workers’ compensation for pupils enrolled in a community classroom program.

(Amended by Stats. 1984, Ch. 1385, Sec. 2.)



52319

Whenever the establishment and maintenance of a regional occupational center by two or more school districts has been undertaken pursuant to an agreement entered into in accordance with the provisions of Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, and the terms of the agreement so authorize, provision may be made for the issuance of bonds for construction and other capital expenditure for the regional occupational center. An election shall be called, held, and conducted in the manner provided in Chapter 3 (commencing with Section 5300) of Part 4 of Division 1 of Title 1 on the question of the approval of the issuance of such bonds. If, at the election, the requisite number of voters cast their ballots in favor of the issuance of bonds, the bonds shall be issued and sold in the manner provided by law for the issuance and sale of bonds of a high school district. The issuance and sale of such bonds shall be deemed to be an act of the governing board of a high school district.

The total amount of bonds issued shall not exceed one-half of 1 percent of the taxable property of the area served by the regional occupational center as shown by the last equalized assessment roll of the county or counties which the center serves, and as modified pursuant to Section 41201.

Bonds issued and sold pursuant to this section shall be retired from proceeds of the tax under the provisions of Section 52317.

(Enacted by Stats. 1976, Ch. 1010.)



52320

For the purposes of receiving advances of funds from the county treasury only, a regional occupational center shall be deemed to be a school district.

(Enacted by Stats. 1976, Ch. 1010.)



52321

(a) (1) Commencing in the 2009–10 fiscal year, a regional occupational center or program established and maintained by school districts or joint powers agencies pursuant to Section 52301 shall receive in annual operating funds directly from the county office of education in which it is located an amount per unit of average daily attendance equal to the revenue limit received by each of the participating school districts for each unit of average daily attendance generated in the regional occupational center or program by each participating school district.

(2) A regional occupational center or program established and maintained by a county superintendent of schools pursuant to Section 52301 shall receive funding pursuant to Section 2550. A county superintendent of schools shall report average daily attendance to the Superintendent for that funding.

(b) A regional occupational center or program may budget and accumulate an amount necessary to meet the cashflow needs of the regional occupational center or program known as a general reserve, and also may budget and accumulate amounts known as the designated fund balance and as the unappropriated fund balance. Alternatively, a regional occupational center or program may budget and accumulate amounts necessary to meet its long-term program needs in a separate account known as the capital outlay and equipment replacement reserve account, and this account shall be part of the designated fund balance. At the end of each school year, the ending balance in the regional occupational center or program account may be distributed to any of the general reserve, designated fund balance, and unappropriated fund balance accounts, provided that the combined total distributed does not exceed 15 percent of the expenditures for the current school year.

(1) The general reserve, the designated fund balance, including the capital outlay and equipment replacement reserve account, and the unappropriated fund balance shall be available for appropriation only after approval by a majority vote of the governing body of the regional occupational center or program.

(2) Funds of a regional occupational center or program shall be distributed to the capital outlay and equipment replacement reserve account only upon adoption by the governing board of a resolution specifying the general use to which each appropriation from the account would be put.

(c) (1) At the end of each school year, the combined ending balances of the general reserve, the designated fund balance, except the capital outlay and equipment replacement reserve account, and the unappropriated fund balance shall not exceed 15 percent of the expenditures for the current fiscal year.

(2) A regional occupational center or program may accumulate, over a period of two or more school years, an ending balance in the capital outlay and equipment replacement reserve account of more than 15 percent of the expenditures for the current fiscal year, under provisions of a resolution of the governing board pursuant to paragraph (2) of subdivision (b).

(d) Funds placed in either the general reserve, the designated fund balance, including the capital outlay and equipment replacement reserve account, or the unappropriated fund balance shall be expended only for regional occupational center or program educational purposes.

(e) Commencing in the 2007–08 fiscal year, the Superintendent shall require an annual certification by school districts, county superintendents of schools, and joint powers agencies that the regional occupational center or program funds have been expended as provided in this section. The Superintendent shall withhold from the apportionment of a subsequent fiscal year, any ending fund balance in excess of 15 percent of the expenditures for the year, except those funds specifically set aside by the governing board in the capital outlay and equipment replacement reserve account.

(Amended by Stats. 2008, Ch. 519, Sec. 1. Effective January 1, 2009.)



52322

The State Board of Education shall make provision in allocating any funds received from the federal government pursuant to Public Law 576 of the 90th Congress to include regional occupational centers and programs that comply with the requirements of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



52323

No instruction shall be given in a regional occupational center except by a qualified teacher holding a certificate issued pursuant to Chapter 2 (commencing with Section 44200) of Part 25 of Division 3 of this title.

(Enacted by Stats. 1976, Ch. 1010.)



52324

Units of average daily attendance in the regional occupational centers or regional occupational programs of a county for a fiscal year are the quotient arising from dividing the total number of days of pupil’s attendance in the centers, or programs, during the fiscal year by 175.

Attendance in regional occupational centers, or regional occupational programs, operated under subdivision (a) of Section 52305 shall be considered pupil’s attendance under this section, but attendance in regional occupational centers, or regional occupational programs, under subdivision (b) of Section 52305 shall not be so considered.

As used in this section, “school district” includes each of those districts which are cooperating in the maintenance of the center or program, with the approval of the county superintendent of schools, pursuant to Section 52301; and units of average daily attendance of pupils residing in the school district shall be credited to the school district.

(Amended by Stats. 1981, Ch. 714, Sec. 97.)



52324.5

For the purpose of crediting attendance for apportionments from Section A of the State School Fund during the fiscal year, any person who is concurrently enrolled in a nonpublic high school and in a regional occupational center or program operated under subdivision (a) of Section 52305 and maintained by a district or districts shall be classified as a regular student enrolled in a regular high school program, notwithstanding Section 52610.

For the purposes of this section, a nonpublic high school is a school which satisfies the requirements of Section 48222 if such school is exempt from taxation under Section 214 of the Revenue and Taxation Code, and if instruction in such school is given through grade 12.

(Amended by Stats. 1980, Ch. 1354, Sec. 59.8. Effective September 30, 1980.)



52324.6

(a) Any regional occupational program shall be eligible to apply for apportionments as a necessary small regional occupational program under this section if it is a regional occupational program with an annual total average daily attendance of 350 or less in the prior fiscal year, and the regional occupational program provides instructional service to a comprehensive high school or schools that have an average daily attendance in grades 9 to 12, inclusive, during the fiscal year of 350 or less.

A necessary small regional occupational program may apply for a small school regional occupational program service allocation pursuant to this section for any or all of the comprehensive high schools within its boundaries that have an average daily attendance of 350 or less during the fiscal year, and at which instruction is provided by the regional occupational program.

The county superintendents of schools shall annually certify the eligibility of a regional occupational program as a necessary small regional occupational program and annually certify the eligibility of all comprehensive high schools within the boundaries that have been selected by the necessary small regional occupational program to receive small school regional occupational program service allocations.

(b) The Superintendent of Public Instruction shall annually allocate small school regional occupational program service funding, in accordance with the schedule prescribed in this subdivision, for any and all comprehensive high schools that are certified as eligible and are selected in accordance with subdivision (a). Regional occupational programs that do not certify the employment of the minimum number of full-time equivalent certificated employees at each school shall have the total small school regional occupational program service allocation for that school reduced by a pro rata amount, based on the percentage of employee service provided in comparison to the total number of regional occupational program employees required for full funding. Full-time equivalency for purposes of this subdivision shall be equal to six teaching periods of comprehensive high school.

The small school regional occupational program service allocation shall be adjusted annually by the same percentage cost-of-living adjustment applied to other regional occupational center and program revenue limits.

(c) (1) If a regional occupational program applies for funding under this section, the regional occupational program shall certify to the Superintendent of Public Instruction all concurrently enrolled average daily attendance generated during the previous year in each school to which small school regional occupational program service funds were allocated under subdivision (b). The average daily attendance certified under this subdivision shall be subtracted from the regional occupational program’s prior year total allowable average daily attendance, and the remainder shall become the current year allowable regional occupational program average daily attendance for all nonconcurrently enrolled students and concurrently enrolled students from schools not funded under subdivision (b). This calculation shall be completed the year a regional occupational program applies to become a necessary small regional occupational program or the year that the eligible regional occupational program selects any comprehensive high school defined in subdivision (a) to receive a small school regional occupational program service allocation.

(2) In the fiscal year that an eligible regional occupational program selects to remove a certified comprehensive high school from the small school regional occupational program service allocation funding or when the comprehensive high school no longer qualifies under the provisions of subdivision (a), the superintendent shall allocate a sum equal to the average of the prior two years’ annual regional occupational program average daily attendance for the comprehensive high school multiplied by either the statewide average revenue limit per average daily attendance or the revenue limit per average daily attendance of the regional occupational program, whichever is greater, to the revenue limit of the eligible regional occupational program.

(3) In addition, the superintendent shall raise the prior year’s annual concurrently enrolled average daily attendance for all schools not funded under subdivision (b) of the eligible small school regional occupational program an amount equal to the average of the prior two years’ annual regional occupational program average daily attendance for the comprehensive high school. This adjusted allowable average daily attendance shall be the new base upon which growth is calculated for nonconcurrently enrolled students and concurrently enrolled students from high schools not funded under subdivision (b), within an eligible regional occupational program.

(d) Total annual apportionments for regional occupational programs that qualify for funding under this section as necessary small regional occupational programs shall be calculated in accordance with the following formula:

Total small school ROP service allocations to selected comprehensive high schools of 350 or less average daily attendance pursuant to subdivision (b)

+

Reported allowable average daily attendance pursuant to subdivision (c) multiplied by either the statewide average ROP revenue limit or the ROP revenue limit, whichever is greater

=

Total annual state apportionment for a necessary small ROP

(e) Nothing in this section shall be construed to require eligible regional occupational programs to apply for funding under this section.

(f) In fiscal years subsequent to the 1989–90 fiscal year, the prior year’s apportionment under this section shall be annually adjusted by the same cost-of-living increase provided to regional occupational programs through the standard apportionment system.

(Amended by Stats. 1994, Ch. 922, Sec. 132. Effective January 1, 1995.)



52325

A day of attendance for pupils enrolled in a regional occupational center or program is 180 minutes of attendance.

(Added by Stats. 2007, Ch. 730, Sec. 32. Effective January 1, 2008.)



52327

The governing board of any district maintaining a regional occupational center may establish a bookstore on district property for the purpose of offering for sale textbooks, workbooks, supplementary textbooks and workbooks, school supplies, stationery supplies, confectionary items, and related auxiliary school supplies and services.

The governing board may establish a bookstore fund into which the proceeds derived from the operation of a regional occupational center bookstore may be transferred. Moneys in a bookstore fund shall be deposited or invested in one or more of the following ways:

(a) Deposits in a bank or banks, or other institution, whose accounts are federally insured.

(b) Investment certificates or withdrawable shares in state-chartered savings and loan associations and savings accounts of federal savings and loan associations, provided the associations are doing business in this state and have their accounts insured by the Federal Savings and Loan Insurance Corporation.

(c) Purchase of United States securities pursuant to subdivision (a) of Section 16430 of the Government Code.

The governing board shall designate an employee or official of the district to act as trustee for funds derived from the operation of a regional occupational center bookstore and to receive those funds in accordance with procedures established by the board.

All necessary expenses, including salaries, wages and costs of capital improvements may be deducted from the revenue of a regional occupational center bookstore. Net proceeds from the operation of a regional occupational center bookstore shall be used for the general benefit of the student body as determined by the governing board. Income from a regional occupational center bookstore shall not be included in the district revenue limit. Funds derived from the operation of a regional occupational center bookstore shall be subject to audit pursuant to Section 41020.

(Amended by Stats. 1992, Ch. 115, Sec. 4. Effective January 1, 1993.)



52327.5

Each governing board establishing or maintaining a regional occupational center or program pursuant to Section 52310.5 shall meet the requirements set forth in Sections 35145, 41010, 41011, 41015, 41020, 42103, 51040, 51041, 51050, and 51056.

(Amended by Stats. 1977, Ch. 242.)



52328

(a) Any school district, located in whole or in part in a county contiguous with the Republic of Mexico, or any county superintendent of schools of a county contiguous with the Republic of Mexico, which maintains a regional occupational center may enter into a student exchange agreement with a trade and technical training school located in the Republic of Mexico. Such student exchange agreement shall permit Mexican students to take all or part of their occupational training in the regional occupational center and shall permit United States students to take all or part of their occupational training in the Mexican trade and technical school.

(b) In computing the average daily attendance of the regional occupational center, the Superintendent of Public Instruction shall include any Mexican students in attendance if all of the following conditions are met:

(1) The student exchange agreement provides as nearly as practicable for the exchange of students on a one-for-one basis between the regional occupational center and the trade and technical school.

(2) The educational services provided the United States students in Mexico are at least equivalent in quality to the services provided in the regional occupational center.

(3) The student exchange agreement has been approved by the Superintendent of Public Instruction prior to its operative date.

(c) No average daily attendance shall be credited to the regional occupational center for the United States students while in attendance at the Mexican trade and technical school.

(Enacted by Stats. 1976, Ch. 1010.)



52329

The governing board of a school district located in a county, or the county superintendent of schools maintaining a regional occupational program in a county, any of the boundaries of which are contiguous to the State of Arizona, may enter into an agreement with a public or private educational agency located in that state to provide to students living in the district and enrolled in a regional occupational program, career technical or technical training which, due to geographical isolation, is not otherwise available to these students.

The program of training at the public or private educational agency shall be approved by the Superintendent of Public Instruction of California and shall conform to the California State Plan for Career Technical Education.

The attendance of pupils receiving career technical or technical training at a public or private educational agency as authorized by this section shall be included in the computation of average daily attendance as prescribed by Sections 52324 and 52325, and shall be credited to the county school service fund of the county of residence. In no event, however, shall the county school service fund be credited with more than one unit of average daily attendance per calendar year on account of a pupil participating in a program authorized by this section.

(Amended by Stats. 2000, Ch. 1058, Sec. 56. Effective January 1, 2001.)



52330

The governing board of any school district or the county superintendent of schools that is operating or jointly operating a regional occupational center or program may establish and maintain regional occupational center or regional occupational program classes in industrial or school facilities located outside of the school district or the jurisdiction of the county superintendent of schools, respectively, for the purpose of providing training for students enrolled in such a center or program.

The governing board of a school district or the county superintendent of schools shall notify the Superintendent of Public Instruction, prior to the establishment of classes pursuant to this section, of the proposed establishment.

(Enacted by Stats. 1976, Ch. 1010.)



52331

A regional occupational program or center, established pursuant to Section 52301, may contract with a community college district to provide career technical education instruction and services for students enrolled, or seeking to enroll, in a regional occupational center or program. The instruction and services shall comply with the requirements and standards for regional occupational programs and centers as set forth in the State Plan for Career Technical Education.

(Amended by Stats. 2000, Ch. 1058, Sec. 57. Effective January 1, 2001.)



52334

Indirect costs charged to regional occupational centers and programs may not exceed that of the school district or county office of education, as appropriate, prior year indirect cost rate as approved by the State Department of Education.

The indirect costs charged by county offices of education and school districts that provide regional occupational centers and programs services on behalf of the county office of education or joint powers authority, when added together, may not exceed the indirect cost rate approved by the State Department of Education for the county office of education or the school district, whichever is higher.

Revenue limit funds apportioned to a county office of education or school district for regional occupational centers and programs must be expended on programs and services offered by the regional occupational centers and programs.

(Amended by Stats. 2001, Ch. 734, Sec. 38. Effective October 11, 2001.)



52334.5

(a) Within existing resources, the department shall conduct monitoring reviews of each regional occupational center or program at least once every four years for compliance with applicable state laws and regulations, to provide focused and targeted technical assistance and support, and to assist with the remediation of identified deficiencies.

(b) The department, in consultation with local regional occupational centers or programs, shall develop a monitoring instrument focused on all of the following:

(1) The regional occupational center or program administration and instructional programs.

(2) The alignment of curriculum with standards.

(3) The sequencing of courses in a pathway articulated with middle schools, campus-based secondary school courses, and postsecondary educational institutions.

(4) Teacher credentials.

(5) Counseling and guidance.

(6) Business and industry involvement.

(7) Local labor market review.

(8) Required actions of local governing boards.

(9) Other components determined by the Superintendent.

(Added by Stats. 2006, Ch. 572, Sec. 19. Effective January 1, 2007.)






ARTICLE 1.5 - Apportionment of Funds for Regional Occupational Centers

52335

Commencing with the 1988–89 fiscal year, funds for regional occupational centers and programs shall be apportioned in accordance with this article.

For purposes of this article, “ROC/P” means regional occupational center or program.

(Amended by Stats. 1987, Ch. 896, Sec. 1. Operative July 1, 1988, by Sec. 9 of Ch. 896.)



52335.1

From funds appropriated in the annual Budget Act for that purpose, the Superintendent of Public Instruction shall apportion funds for ROC/Ps according to the following priorities:

(a) Apportionments for necessary small ROC/Ps pursuant to Section 52324.6.

(b) Apportionments for ROC/P revenue limits pursuant to Section 52335.2.

(Added by Stats. 1986, Ch. 315, Sec. 2. Effective July 15, 1986.)



52335.12

(a) As a condition of receiving additional funding based on average daily attendance, the regional occupational center or program shall report annually to the department the academic and workforce preparation progress of the secondary pupils enrolled in the center or program. Indicators to measure that progress shall include, but are not limited to, the Standardized Testing and Reporting (STAR) Program, pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33; the high school exit examination, pursuant to Chapter 9 (commencing with 60850) of Part 33; and other indicators of academic and workforce preparation success, such as reduced dropout rates, workforce preparation, increased matriculation into postsecondary educational institutions, and other measures as determined by the department.

(b) This section shall become effective only when the longitudinal data on pupils enrolled in regional occupational centers and programs can be disaggregated from the California longitudinal pupil achievement data system (CALPADs) database, established pursuant to Chapter 10 (commencing with Section 60900) of Part 33.

(c) On or before October 1, 2007, the department shall submit to the Department of Finance a detailed proposal for the implementation of the outcome reports required in subdivision (a). The proposal shall identify the specific data elements to be collected and the costs associated with the data collection and preparation of the report. The department shall consult with the Department of Finance and the office of the Legislative Analyst during the development of this proposal.

(Added by Stats. 2006, Ch. 572, Sec. 20. Effective January 1, 2007.)



52335.2

The Superintendent of Public Instruction shall calculate a revenue limit for each ROC/P in the following manner:

(a) Calculate a base revenue limit per unit of average attendance for the current fiscal year as follows:

(1) Divide the revenue limit for the prior year computed pursuant to this section by the annual units of average daily attendance funded in the prior year pursuant to subdivisions (c) and (d).

(2) Increase the amount computed in paragraph (1) by the percentage inflation adjustment specified in the Budget Act for the current fiscal year multiplied by the statewide average ROC/P revenue limit per unit of average daily attendance for the prior fiscal year.

(b) Calculate a revenue limit per unit of average daily attendance for program growth by increasing the revenue limit per unit of average daily attendance for program growth computed pursuant to this subdivision for the prior fiscal year by the percentage inflation adjustment specified in the Budget Act for the current fiscal year.

(c) Multiply the amount computed pursuant to subdivision (a) by the lesser of the ROC/P’s annual units of average daily attendance for the current fiscal year or the ROC/P’s annual units of funded average daily attendance for the prior fiscal year.

(d) Subtract the ROC/P’s annual units of funded average daily attendance for the prior fiscal year from the ROC/P’s annual units of average daily attendance for the current fiscal year and multiply the difference by the amount computed pursuant to subdivision (b). If the product computed pursuant to this subdivision is negative, it shall be deemed to be zero.

(e) Except as provided in Section 52335.3, the Superintendent of Public Instruction shall apportion to the ROC/P the sum of the amounts computed pursuant to subdivisions (c) and (d).

(f) The average daily attendance used for purposes of this section shall not include the average daily attendance in schools receiving funding pursuant to Section 52324.6.

(g) Any state funds made available as a result of local property tax revenues deducted pursuant to Section 52335.3 shall be allocated to each ROC/P in an equal amount per unit of funded average daily attendance and shall not be included in the calculation of the base revenue limit made pursuant to subdivision (a) for the subsequent fiscal year.

(h) Before making the calculations described in subdivisions (c) and (d) to determine the amount to be apportioned to each ROC/P pursuant to subdivision (e) for the 1998–99 fiscal year, average daily attendance for the 1997–98 fiscal year shall be adjusted by a factor equal to the number one minus the quotient of the number of units of that ROC/P’s 1996–97 average daily attendance for absences excused pursuant to subdivision (b) of Section 46010, as that subdivision read on July 1, 1996, divided by that ROC/P’s total 1996–97 average daily attendance.

(Amended by Stats. 1998, Ch. 846, Sec. 21. Effective September 25, 1998.)



52335.3

The Superintendent of Public Instruction shall deduct from the amount computed pursuant to subdivision (e) of Section 52335.2 for each ROC/P operated by a county office of education any local revenue that would otherwise be deemed restricted and not available for expenditure in the current fiscal year pursuant to subdivision (e) of Section 2558. Any local revenue so deducted shall be used by the county office for support of the ROC/P.

(Added by Stats. 1986, Ch. 315, Sec. 2. Effective July 15, 1986.)



52335.4

The Superintendent of Public Instruction shall determine each ROC/P’s share of funded growth average daily attendance by computing the sum of subdivisions (a), (b), and (c):

(a) Subtract the ROC/P’s annual units of funded average daily attendance for the prior year from the ROC/P’s annual units of funded average daily attendance for the second prior year. If the amount computed pursuant to this subdivision is negative, it shall be deemed to be zero.

(b) Allocate 25 percent of the allowable growth average daily attendance funded in the Budget Act to low participation ROC/P’s, pursuant to criteria established by the Superintendent of Public Instruction.

(c) (1) Subtract the statewide sum of the growth average daily attendance computed pursuant to subdivisions (a) and (b) from the allowable growth in average daily attendance funded in the Budget Act. If the amount computed is negative, it shall be deemed to be zero.

(2) (A) Calculate the ROC/P’s pro rata share of the funded growth average daily attendance calculated pursuant to paragraph (1), based on the prior year average daily attendance in grades 9 to 12, inclusive, for the school districts served by the ROC/P in relation to the total statewide prior year average daily attendance in grades 9 to 12, inclusive. For purposes of the calculation required by this paragraph, the Superintendent of Public Instruction shall use the average daily attendance reported for the second principal apportionment of the prior year.

(B) In calculating the pro rata share of funded growth average daily attendance, the Superintendent of Public Instruction shall ensure that each ROC/P is provided at least 10 units of allowed growth average daily attendance pursuant to subdivisions (b) and (c).

(d) (1) It is the intent of the Legislature that each ROC/P use its share of funded growth average daily attendance provided pursuant to this section to serve pupils in grades 9 to 12, inclusive, unless the governing board or governing boards of the school district or districts overseeing the ROC/P determine that the needs of pupils in grades 9 to 12, inclusive, have been met.

(2) It is the intent of the Legislature that, if a determination is made pursuant to paragraph (1) that the needs of pupils in grades 9 to 12, inclusive, have been met, then the governing board or governing boards of the school district or districts overseeing the ROC/P may authorize the ROC/P to use its share of funded growth average daily attendance provided pursuant to this section to serve adults.

(Amended by Stats. 1998, Ch. 149, Sec. 2. Effective January 1, 1999.)



52335.5

In the event that the funds appropriated for purposes of this article are insufficient to fully fund the apportionments herein authorized, the Superintendent of Public Instruction shall reduce the amounts computed pursuant to Section 52335.2 for each ROC/P based on equal amounts per unit of average daily attendance, consistent with the following priorities:

(a) First priority shall be given to fully funding average daily attendance that is less than or equal to the average daily attendance funded in the prior fiscal year.

(b) Second priority shall be given to fully funding each ROC/P’s share of funded growth average daily attendance determined pursuant to Section 52335.4.

(c) Third priority shall be given to funding current year annual average daily attendance that exceeds the sum of the average daily attendance specified in subdivisions (a) and (b).

(Amended by Stats. 1987, Ch. 896, Sec. 5. Operative July 1, 1988, by Sec. 9 of Ch. 896.)



52335.6

For purposes of allocating allowable growth average daily attendance to low participation ROC/Ps, the Superintendent of Public Instruction shall:

(a) Calculate for each ROC/P the prior year average daily attendance in grades 9 to 12, inclusive, for the school districts served by the ROC/P.

(b) Divide the funded average daily attendance of the ROC/P for the prior year by the amount calculated in subdivision (a).

(c) Divide the statewide funded ROC/P average daily attendance for the prior year by the prior year statewide average daily attendance in grades 9 to 12, inclusive.

(d) For each ROC/P where the amount calculated in subdivision (b) is less than the amount calculated in subdivision (c), calculate the ROC/P’s pro rata share of allowable growth daily attendance for low participation ROC/Ps, based on the average daily attendance needed by the ROC/P to be at the percentage of participation calculated in subdivision (c) in relation to the total of average daily attendance needed by low participation ROC/Ps for each ROC/P to be at the percentage of participation calculated in subdivision (c).

(Added by Stats. 1987, Ch. 896, Sec. 6. Operative July 1, 1988, by Sec. 9 of Ch. 896.)






ARTICLE 1.7 - Career Preparatory Program

52336

(a) Any business, trade or professional association, union, or state or local governmental agency operating within this state may establish and operate, under the auspices of the local school district, a career preparatory program within this state that meets the requirements of this article.

(b) As part of a career preparatory program, an entity establishing and operating the program shall develop and implement a course of instruction for all pupils enrolled in the program that satisfies the requirements of Section 51225.3 applicable to grades 11 and 12.

(c) Subject to the development of the course of instruction delineated in subdivision (b) and to continuing certification by the State Department of Education, an entity establishing and operating a career preparatory program may propose and implement a program that is designed to provide on-the-job training and instruction in specific career technical skills to prepare students for future employment.

(d) An entity establishing and operating a career preparatory program shall present pupils who have successfully completed all aspects of the program with a certificate of completion that shall supplement a high school diploma.

(Amended by Stats. 2000, Ch. 1058, Sec. 59. Effective January 1, 2001.)



52336.1

Any pupil who has successfully completed his or her education through grade 10, with the written consent of his or her parent or guardian, may choose to follow either a traditional college preparatory curriculum or a career preparatory program established pursuant to Section 52336.

(Added by Stats. 1994, Ch. 1180, Sec. 2. Effective January 1, 1995.)



52336.3

(a) The State Department of Education shall adopt rules and regulations by January 1, 1996, in relation to the following:

(1) An application process for entities that are seeking to establish and operate a career preparatory program pursuant to Section 52336 that includes, but is not limited to, the name of the entity, the organizational structure of the entity, its years of operation within the state, its financial stability, and the type of career preparatory program to be offered.

(2) An application process for pupils who are seeking to enroll in a career preparatory program established pursuant to Section 52336 that includes, but is not limited to, the age of the pupil, transcripts, or other official documents that show successful completion of his or her education through grade 10, and written consent for participation in the career preparatory program from the parent or guardian of the pupil.

(3) An initial and continuing certification process to ensure that the entity seeking to establish and operate a career preparatory program pursuant to Section 52336 develops and implements the course of instruction set forth in subdivision (b) of Section 52336.

(4) A process to evaluate and certify that pupils have successfully completed the course of instruction set forth in subdivision (b) of Section 52336. This process may include the successful completion of standardized achievement tests as developed by the State Department of Education.

(5) Any other necessary standards or policies to govern the administration of career preparatory programs established under this article.

(b) The rules and regulations adopted pursuant to this section shall be published for distribution as soon as practicable after adoption.

(Added by Stats. 1994, Ch. 1180, Sec. 2. Effective January 1, 1995.)



52336.5

(a) A private entity establishing a career preparatory program pursuant to this article shall not be eligible for any moneys from the state or any school district.

(b) An entity establishing a career preparatory program pursuant to Section 52336 may contract for assistance in the development or administration of that program with one or more of the following:

(1) A community college district.

(2) A school district that operates an adult education program.

(3) A regional occupational center or program.

(4) Any other public career technical education program.

(Amended by Stats. 2000, Ch. 1058, Sec. 60. Effective January 1, 2001.)






ARTICLE 2 - California Regional Career Guidance Centers

52340

The Legislature hereby finds and declares that there exists in this state a serious need to increase the effectiveness of career development programs through the dissemination and implementation of the products, processes, and guidelines established by the California career guidance project initiated at the Office of Superintendent of Schools, Department of Education, San Diego County pursuant to the former provisions contained in Chapter 1209 of the Statutes of 1973. For this purpose, the Legislature intends the continuation of the California career guidance center and the addition of a career guidance center in Los Angeles County. They shall serve as regional guidance resource centers amply equipped with current career measurement and career guidance resources and a professional resource staff. In addition, the California career guidance center at the Office of Superintendent of Schools, San Diego County, shall, subject to approval by the San Diego County Board of Education, serve as a resource to the two additional centers through the dissemination and implementation of the guidelines, products, processes, and staff development programs developed as a result of the pilot activities of that center. The Department of Education, in cooperation and consultation with the advisory committee established pursuant to Section 52343, shall provide state-level guidance and supervision to the three career guidance centers.

(Repealed and added by Stats. 1977, Ch. 1254.)



52341

Upon recommendation of the Superintendent of Public Instruction, the State Board of Education shall adopt guidelines which shall include, but not be limited to, criteria for fiscal accountability, and procedures relative to interagency contracting and overall center administration and evaluation.

(Repealed and added by Stats. 1977, Ch. 1254.)



52342

In the implementation of this article, the State Department of Education shall, on a regular basis, advise and consult with representatives of the Employment Development Department, the Board of Governors of the California Community Colleges, the California Postsecondary Education Commission, the University of California, the Chancellor of the California State University, the Commission on Teacher Credentialing, the Department of Industrial Relations, the Department of Consumer Affairs, the California Advisory Council on Career Technical Education and Technical Training, and the State Personnel Board.

(Amended by Stats. 2000, Ch. 1058, Sec. 61. Effective January 1, 2001.)



52343

Each regional career guidance center shall appoint a local advisory committee composed of 11 members, at least seven of whom shall be representative of business, industry, labor, and the general public.

(Repealed and added by Stats. 1977, Ch. 1254.)



52344

(a) The local advisory committee shall:

(1) On or before June 30, 1978, and annually thereafter, make formal findings and recommendations regarding the operation and continuation of the career guidance center and report thereon to the Department of Education.

(2) Cooperate and consult with the Department of Education for the purposes provided in Section 52340.

(b) Members of the local advisory committees shall serve without compensation but they shall receive actual and necessary traveling expenses in performing duties under this section.

(Repealed and added by Stats. 1977, Ch. 1254.)



52345

The regional career guidance centers have such powers as are necessary to carry out the provisions of this article, in accordance with the guidelines adopted by the State Board of Education including, but not limited to, contractual powers to employ staff and provide products and services pursuant to this article.

(Repealed and added by Stats. 1977, Ch. 1254.)



52346

(a) The regional career guidance centers shall maintain programs consisting of, but not limited to, the following components:

(1) An inventory of career guidance measurement instruments for use in determining career aptitudes and interests.

(2) An inventory of career guidance resource materials.

(3) In-service training of staff in educational agencies implementing career development activities.

(4) A system for collecting, coordinating, updating, and distributing career information at the local, regional, state, and national levels.

(b) From funds provided pursuant to Section 2 of this act specifically for this subdivision, the California career guidance center staff at the Office of Superintendent of Schools, San Diego County, shall maintain the programs described in subdivision (a) and also shall serve as a resource to the additional regional career guidance center in the utilization and implementation of the guidelines, products, and processes developed during the pilot project phase of their center.

(Repealed and added by Stats. 1977, Ch. 1254.)






ARTICLE 3 - Precareer Technical Education

52350

It is the intent and purpose of the Legislature by the enactment of this chapter to curtail the growing rate of pupil dropouts or premature enrollment terminations in the public elementary and secondary schools, by authorizing special emphasis to be given precareer technical training courses of study for the benefit of pupils who are oriented toward career technical employment and who are potential school dropouts, have demonstrated aptitudes for precareer technical training, and who voluntarily elect to undertake a concentration of educational effort in precareer technical training and whose parents or guardian consents to that training.

(Amended by Stats. 2000, Ch. 1058, Sec. 63. Effective January 1, 2001.)



52351

The county superintendent or the governing board of any school district, as the case may be, maintaining any of grades 7, 8, and 9, may, upon application to, and approval by, the Superintendent of Public Instruction, establish a program having the following essential elements:

(a) Identification, by appraisal and recommendation of teachers and other school authorities, aptitude tests, and other tests and means as may be authorized by the State Board of Education, of pupils whose academic attainment level and behavior as school pupils indicate that in all probability they will terminate public school enrollment prior to completion of grade 12, but who demonstrate aptitude for one or more types of precareer technical training afforded in the schools of the district.

(b) Precareer technical courses of study arranged and conducted in a manner as will permit pupils to concentrate educational effort in those courses of study pursuant to this chapter.

(c) Counseling and guidance procedures which will effectuate the purposes of this chapter.

The county superintendent shall have primary authority to establish the program within his or her county. Should he or she fail, for any reason, to establish or initiate action for the establishment of a program after receiving a written request therefor from the governing board of a school district, the governing board shall have full authority to establish a program.

(Amended by Stats. 2000, Ch. 1058, Sec. 64. Effective January 1, 2001.)



52352

Notwithstanding any provisions of this division or any other provisions of law prescribing, on a mandatory basis, courses of study to be taught in grades 7, 8, and 9 to the contrary, the State Board of Education is authorized and directed to prescribe, by rule and regulation, the particular courses of study otherwise required by law to be afforded pupils in such grades which shall be waived or dispensed with in the case of pupils enrolled in programs under this chapter. The otherwise mandatory courses of study to be so waived or dispensed with shall be those of lower essentiality in connection with instilling in pupils the traits and attributes necessary for good citizenship, as determined by the board.

(Enacted by Stats. 1976, Ch. 1010.)



52353

Any pupil coming within the provisions of subdivision (a) of Section 52351 shall, as a matter of free personal choice, and with the consent of the pupil’s parent or guardian, without duress or coercion, be authorized to elect to enroll in precareer technical courses for which the pupil possesses demonstrated aptitudes, as follows:

(a) In grade 7, one course of study in each semester of the school year.

(b) In grade 8, two courses of study in each semester of the school year, provided that the pupil successfully completed any course of study in which enrolled under subdivision (a) during the preceding school year.

(c) In grade 9, three courses of study in each semester of the school year, provided that the pupil successfully completed any course of study in which enrolled under subdivision (b) during the preceding school year.

(Amended by Stats. 2000, Ch. 1058, Sec. 65. Effective January 1, 2001.)



52354

It shall be unlawful, for the governing board of a school district, a county board of education, a county superintendent of schools, or any officer or employee whatever of the public school system, to willfully:

(a) Cause, or aid or abet in the forced or coerced enrollment of a public school pupil in any precareer technical course of study as a disciplinary measure, whether pursuant to this chapter or otherwise.

(b) Cause, or aid or abet in effecting any distinction in the form, appearance, or content of any diploma issued upon graduation from elementary school or high school based on a pupil’s having enrolled in a program under this chapter as distinguished from the regular educational programs of the district involved.

(Amended by Stats. 2000, Ch. 1058, Sec. 66. Effective January 1, 2001.)



52355

The State Board of Education shall adopt rules and regulations prescribing the particular procedures, tests, and other methods to be utilized in identifying pupils who come within the provisions of subdivision (a) of Section 52351, and prescribing all other necessary standards and policies to govern the administration of programs established under this chapter.

The Superintendent of Public Instruction shall administer the provisions of this chapter, and shall adopt all necessary rules and regulations for those purposes. He shall have the power of initial and continuing review and approval of any programs established pursuant to this chapter and the power to deny or revoke approval of such programs. He may require the submission of such reports and other data as he may deem necessary for purposes of carrying out his duties under this chapter.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - High School Career Technical Courses

52370

The governing board of any high school district may provide for the maintenance on Saturday of special day and evening classes in career technical training authorized and provided for by any program of national defense of the federal government, or any agency thereof, acting through the State Department of Education.

No apportionments from state funds based upon average daily attendance in special day or evening classes, whether maintained on Saturday or other days, shall be made where the total cost of the classes is borne by the federal government, or any agency thereof.

(Amended by Stats. 2000, Ch. 1058, Sec. 68. Effective January 1, 2001.)



52371

Pilot programs may be established by school districts to provide for the maintenance on Saturday of classes in career technical training, upon the approval of the Superintendent of Public Instruction. Career technical training may be a part of, but is not limited to, a program of national defense of the federal government, or any agency thereof.

No apportionments to districts from state funds based upon average daily attendance in these classes, whether maintained on Saturday or other days, shall be made where the total cost of the classes is borne by the federal government, or any agency thereof.

(Amended by Stats. 2000, Ch. 1058, Sec. 69. Effective January 1, 2001.)



52372

The governing board of any high school district, subject to the provisions of this code relating to courses of study for high schools, the governing board of any joint powers regional occupational center or program, or the county superintendent of schools which conducts any county-operated regional occupational center or program, may establish and maintain, in connection with any high school or regional occupational center or program under its or his or her jurisdiction, cooperative career technical education programs or community classrooms as part of a career technical education course in accordance with rules and regulations prescribed by the Superintendent of Public Instruction.

(Amended by Stats. 2000, Ch. 1058, Sec. 70. Effective January 1, 2001.)



52372.1

(a) The Superintendent of Public Instruction shall adopt rules and regulations for cooperative career technical education programs and community classrooms. The rules and regulations shall include, but need not necessarily be limited to, all of the following:

(1) Selection and approval of work and training stations.

(2) Related classroom instruction.

(3) Supervision of students while in training.

(4) Joint venture training agreements and plans.

(5) Student teacher ratios.

(6) Paid and unpaid on-the-job experiences.

(7) Credit for participation in cooperative career technical education programs and community classrooms.

(b) As used in this section, “cooperative career technical education programs” includes cooperative agreements between schools and employers to provide students with paid on-the-job experiences, as well as career technical education instruction contributing to the student’s education and employability.

(c) As used in this section, “community classrooms” includes instructional methodologies which are part of a career technical education course, and which may utilize the facilities and equipment of a public agency or private business to provide students the opportunity to expand competencies developed in a career technical course in unpaid on-the-job experiences.

(d) Joint venture agreements shall be entered into between the director and the management of the community classroom site to ensure that students will be provided, through unpaid on-the-job experiences, the opportunity to expand the competencies developed in the classroom instruction portion of their training.

Each instructor, in cooperation with the business or agency in which the student will be placed, shall develop an individualized training plan for each pupil enrolled in a community classroom.

(e) All statutes and regulations applicable to minors in employment relationships apply to cooperative career technical education programs and to community classrooms.

(f) For purposes of this section, “public agency” means any public agency capable of providing unpaid on-the-job experience meeting all of the following requirements:

(1) The on-the-job experiences are in occupations for which there is a local job market.

(2) The on-the-job experiences are equivalent to those which could be received for each specific occupational area as if they were held at a private business site.

(Amended by Stats. 2000, Ch. 1058, Sec. 71. Effective January 1, 2001.)



52372.5

(a) For purposes of this section, a “linked learning program” is a program that is all of the following:

(1) A multiyear, comprehensive high school program of integrated academic and technical study that is organized around a broad theme, interest area, or industry sector, including, but not necessarily limited to, the industry sectors identified in the model standards adopted by the state board pursuant to Section 51226.

(2) A program that ensures that all pupils have curriculum choices that will prepare them for career entry and a full range of postsecondary options, including two- and four-year college, apprenticeship, and formal employment training.

(3) A program that is comprised, at a minimum, of the following components:

(A) An integrated core curriculum that meets the eligibility requirements for admission to the University of California and the California State University and is delivered through project-based learning and other engaging instructional strategies that intentionally bring real-world context and relevance to the curriculum where broad themes, interest areas, and career technical education are emphasized.

(B) An integrated technical core of a sequence of at least four related courses, that may reflect career technical education standards-based courses, that provide pupils with career skills, that are aligned to and underscore academic principles, and to the extent possible fulfill the academic core requirements listed in subparagraph (A).

(C) A series of work-based learning opportunities that begin with mentoring and job shadowing and evolve into intensive internships, school-based enterprises, or virtual apprenticeships.

(D) Support services, including supplemental instruction in reading and mathematics, that help pupils master the advanced academic and technical content that is necessary for success in college and career.

(b) The Superintendent, in conjunction with the Office of the Secretary for Education, the California Community Colleges, the University of California, the California State University, the Employment Development Department, both houses of the California Legislature, teachers, chamber organizations, industry representatives, research centers, parents, school administrators, representatives of regional occupational centers and programs, community-based organizations, labor organizations, and others deemed appropriate by the Superintendent, shall develop a report that explores the feasibility of establishing and expanding additional linked learning programs in California, including the costs and merits associated with expansion of these programs. Linked learning programs created for high schools may include, but are not limited to, California partnership academies, regional occupational centers and programs, charter schools, academies, small learning communities, and other career-themed small schools.

(c) The report described in subdivision (b) shall do all of the following:

(1) Identify regulations, policies, and practices that need to be added, deleted, or amended in order to promote the development and expansion of linked learning programs.

(2) Set forth a reasonable timeline for the development and expansion of linked learning programs.

(3) Include at least all of the following components:

(A) Assessment of the current capacity of the department for the purpose of maximizing the development of these programs.

(B) Identifying the possible roles and responsibilities of other departments or agencies to assist in developing or expanding linked learning programs.

(C) An assessment of the appropriateness of school districts fulfilling the requirements set forth in subdivisions (a) and (b) of Section 51228 by developing industry-focused linked learning programs, including those described in this section.

(D) Methods for developing and sharing models of integrated curriculum and instruction.

(E) Strategies for increasing the course options and instructional time for pupils in high school.

(F) Plans for increasing opportunities for high-quality learning based on real-world applications in industry and careers.

(G) Methods for improving alignment of curriculum between middle schools and high schools with career instruction, exploration, and counseling for middle school pupils.

(H) Methods for improving coordination and articulation between high schools and postsecondary institutions, including, but not limited to, California Community Colleges, the California State University, and the University of California.

(I) Recommendations for increasing the supply of teachers who can teach effectively in a linked learning setting that aims to prepare pupils for a full range of postsecondary options. Necessary specialized skills include, but are not limited to, the abilities to design interdisciplinary projects and use project-based learning as an instructional strategy, work with other teachers in a team-teaching arrangement, develop curriculum that effectively integrates academic and technical content, design and utilize high-quality work-based learning to reinforce lessons in both academic and technical courses, and develop authentic pupil assessments.

(J) Recommendations for increasing the supply of schoolsite and district administrators who can effectively create and manage schools that are implementing one or more industry-focused linked learning programs. Necessary specialized skills include, but are not limited to, the abilities to develop and sustain partnerships with industry partners, recruit and retain uniquely qualified teachers, guide development of integrated curriculum, understand needs for and provide teacher professional development, guide development of comprehensive guidance systems that integrate college advising and career counseling, guide development of a coordinated and sequenced work-based learning component, and utilize data to assess pupil readiness for college and career.

(K) Recommendations for supporting regional coalitions in planning and developing programs.

(L) Evaluation of current linked learning programs, including partnership academies, regional occupational centers or programs and postsecondary linked learning programs, including middle colleges and early college models.

(M) Recommendations for increasing and improving in-school support services.

(N) Recommendations for incorporating new measures into the state’s accountability system to better assess the results of these linked learning programs.

(O) Assessment of the budgetary implications of offering all pupils access to these linked learning programs.

(d) For purposes of completing the report described in subdivision (b), the Superintendent is authorized to use existing state resources and federal funds. If state or federal funds are not available or sufficient, the Superintendent may apply for and accept grants and receive donations, and other financial support from public or private sources for purposes of this section.

(e) In developing the report, the Superintendent may accept support including, but not necessarily limited to, financial and technical support, from high school reform advocates, teachers, chamber organizations, industry representatives, research centers, parents, and pupils.

(f) The Superintendent shall report to the Legislature as to the status of completing the report and any preliminary recommendations no later than July 1, 2009.

(g) The Superintendent shall submit a final report with recommendations to the Legislature and the Governor no later than December 1, 2009.

(Amended by Stats. 2011, Ch. 616, Sec. 2. Effective January 1, 2012.)



52372.7

(a) Commencing with the 2012–13 school year, the Linked Learning Pilot Program is hereby established for the purpose of implementing districtwide linked learning programs, as defined in subdivision (a) of Section 52372.5, in all participating school districts.

(b) The pilot program shall be administered by the department and shall contain all of the following requirements:

(1) Each participating school district shall incorporate small-sized schools and smaller groupings of pupils within new and existing high schools.

(2) Rigorous linked learning programs shall be implemented that guide pupils through course sequences leading to mastery of standards, high school graduation, and transition to postsecondary education or employment. These programs shall include career technical education courses as defined by the California State Plan for Career Technical Education.

(3) Policies and agreements shall be adopted by participating school districts that promote concurrent enrollment and dual credit with community colleges and universities.

(4) Problem-based instructional methodologies, inquiry learning approaches, and applied learning strategies shall be adopted within all subject areas.

(5) Pupil progress through high school shall be determined by mastery of grade-level standards-based performance benchmarks developed by the participating school district.

(6) Linked learning programs shall be implemented by participating school districts within the district’s existing state and local resources.

(7) Participating school districts shall involve local business, labor, parent, and community partners to advise the district on the development, implementation, and ongoing evaluation of the pilot program.

(c) (1) A school district that maintains any of grades 9 to 12, inclusive, may apply to the Superintendent to operate a Linked Learning Pilot Program in accordance with this section. The department shall review these applications and the Superintendent may initially approve no more than 20 applications.

(2) (A) Each applicant school district shall demonstrate its plans to implement the components of a linked learning program, as defined in subdivision (a) of Section 52372.5. Consideration shall be given to factors related to the geographic diversity, type, and size of a school district, and the extent to which a school district’s pilot program would receive financial and in-kind support from the business and civic community or funding from government or foundation grants.

(B) If funds become available for the pilot program, the Superintendent shall allocate these funds on a competitive basis to applicant school districts based on the applications submitted pursuant to paragraph (1).

(d) (1) On or before September 30, 2016, the Superintendent shall transmit a report to the Legislature and the Governor that documents an evaluation that includes both of the following:

(A) The costs and merits of the pilot program, including pupil outcome data that includes, but is not limited to, pupil dropout and graduation rates, the number and percentage of participating pupils who meet the requirements and prerequisites for admission to California public institutions of postsecondary education, and workforce outcome data, which may include the number or percentage of pupils who earn a certificate, license, or the equivalent in a designated occupation.

(B) The Superintendent’s recommendations regarding the need for additional statutory changes to facilitate the statewide expansion of the Linked Learning Pilot Program.

(2) A report submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(e) The Superintendent may develop regulations necessary to implement the provisions of this section.

(f) The Superintendent shall use existing state and federal resources to implement the provisions of this section.

(g) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, Ch. 616, Sec. 3. Effective January 1, 2012. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions.)



52373

(a) The governing board of any high school district maintaining an agriculture course may transport pupils, instructors, or supervisors of classes to and from any classes or places where the work of the classes is being done, whether within or without the district, in the same manner and subject to the same limitations as in transporting pupils to and from school.

(b) No pupil shall be required to pay any fee or charge for transportation associated with activities of career technical student organizations which are a part of a career technical class or course of instruction offered for credit, when those activities are integral to assisting the pupil to achieve the career objectives of the class or course.

(Amended by Stats. 2000, Ch. 1058, Sec. 72. Effective January 1, 2001.)



52374

The duties, powers, purposes, responsibilities, and jurisdiction of the governing board of any high school district with respect to any high school established in the district prior to August 14, 1929, and not supported in whole or in part by any funds derived from the levy of any district tax may, with the approval of the State Board of Education, acting upon the recommendation of the Superintendent of Public Instruction, be transferred to the Chief of the Division of Vocational Education in the Department of Education who may appoint any qualified person to exercise immediate supervision over the school.

(Enacted by Stats. 1976, Ch. 1010.)



52375

No pupil shall be required to pay any fee or charge for enrollment or participation in activities of career technical student organizations which are a part of a career technical class or course of instruction offered for credit, when those activities are integral to assisting the pupil to achieve the career objectives of the class or course. This section shall apply to activities which occur during or outside of the regular schoolday.

This section does not constitute a change in, but is declaratory of, existing law. Furthermore, this section shall not be construed to authorize a fee or charge for any pupil to enroll or participate in any activity other than career technical student organizations.

(Amended by Stats. 2000, Ch. 1058, Sec. 73. Effective January 1, 2001.)



52376

(a) The governing board of any school district that maintains a high school may expend supplemental funding apportioned pursuant to Section 54761 for the purposes of this section. Any governing board that expends supplemental grant funding pursuant to this section or accepts other funds made available for purposes of this section shall do all of the following:

(1) By May 1, 1991, establish procedures and policies required pursuant to subdivision (b).

(2) By July 1, 1992, establish a program required pursuant to subdivision (c).

(b) The governing board of each school district that elects to utilize supplemental grant funding or accept other funds for the purposes of this section shall do the following:

(1) Establish district policies and procedures to systematically review career technical education classes offered by the district to determine the degree to which each class may offer an alternative means for completing and receiving credit for specific portions of the district’s prescribed course of study to graduate from high school. The governing board shall ensure that those classes are equivalent, in terms of content and rigor, to the courses prescribed in subdivision (a) of Section 51225.3.

(2) Establish district policies and procedures to compare, not less than every three years, the local curriculum, course content, and course sequence of career technical education programs in the district with the state model curriculum standards for career technical education.

(c) Each governing board expending supplemental grant funding or accepting other funds made available for the purposes of this section shall develop and implement, in consultation with the regional occupational center or program and community college serving the geographic area of the school district, a career technical education program that meets at least the following criteria:

(1) Provides a series of career technical education programs, each of which offers a sequence of courses leading to specific competencies that will enable pupils to manage personal and work life and attain entry level employment in business or industry upon graduation from high school. The plan to provide a series of career technical education programs shall be consistent with local agreements with regional occupational centers and programs and community colleges regarding the responsibilities for the provision and articulation of services among those local agencies. Each governing board shall also develop and implement plans for articulation of career technical courses, or both career technical and technical courses, with the community colleges to extend the sequence of courses through grades 13 and 14.

(2) Conducts or obtains access to needs data and assessment of local business and industry to ensure that the career technical education programs offered will prepare pupils in competencies for which employment opportunities exist.

(3) Provides counseling and guidance services to pupils to help them meet all necessary requirements for high school graduation and make informed career preparation choices. Counseling and guidance services provided to promote the purposes of this section may include counseling for pupils in grades 6 to 12, inclusive.

(4) Involves business and industry in cooperative projects with the schools to provide work experience opportunities, instructors from business and industry, assistance with needs assessments and program evaluations, and access to business and industry employment placement services.

(5) Provides access to employment placement services to help graduating pupils obtain employment.

(6) Includes a system of data collection to report annually to the governing board on the success or failure of each career technical education program in terms of all of the following:

(A) Pupils achieving the desired competencies.

(B) Pupils securing employment, particularly in jobs related to the area of their career technical preparation.

(C) Pupils proceeding to advanced education and training at the postsecondary level.

(D) Number and types of career technical classes offered and the number of those classes that qualify as alternative means to complete the prescribed course of study pursuant to subdivision (b) of Section 51225.3.

(E) Number of pupils enrolled in career technical classes.

(Amended by Stats. 2000, Ch. 1058, Sec. 74. Effective January 1, 2001.)



52377

Any reference to “vocational” education, skill training, instruction, or training in this code shall be deemed to be a reference to “career technical” education, skill training, instruction, or training.

(Added by Stats. 2000, Ch. 1058, Sec. 75. Effective January 1, 2001.)






ARTICLE 5 - Summer Vocational Education

52381

The Legislature finds that it is urgently necessary to reduce the continuing high level of unemployment among the youth and young adults by broadening and strengthening the existing career technical education programs to provide them with the necessary work skills in order that they will be equipped to participate in a meaningful manner in our ever increasingly technical society.

It is the intent of the Legislature by the provisions of this article to afford a means whereby school districts may broaden and strengthen the existing career technical education programs and to provide the districts with necessary financial support to enable them to implement career technical training and work programs during the summer months for the unemployed youth and young adults so that they may be trained in marketable work skills and earn funds as may be necessary to enable them to continue their education.

(Amended by Stats. 2000, Ch. 1058, Sec. 76. Effective January 1, 2001.)



52382

A program of summer career technical and technical education may be established pursuant to this article by the governing board of any school district maintaining one or more high schools. Pupils who have completed grades 9 to 12, inclusive, may be permitted to participate in a program.

Summer career technical and technical education programs shall consist of training and instruction in any skills and crafts in which ample opportunities for gainful employment are to be found. The program may include work experience involving the gainful employment of pupils. The provisions of Article 2 (commencing with Section 1940) of Chapter 2 of Part 7 of the Labor Code, limiting the employment of aliens by public agencies shall not be applicable to the employment of pupils under this article.

(Amended by Stats. 2000, Ch. 1058, Sec. 77. Effective January 1, 2001.)



52383

Wages earned by pupils participating in a program of summer career technical and technical education, shall be paid weekly, or, if not reasonably possible, biweekly.

(Amended by Stats. 2000, Ch. 1058, Sec. 78. Effective January 1, 2001.)



52384

Any program of summer career technical and technical education established pursuant to this article shall be subject to the prior approval of the State Department of Education, and no average daily attendance of pupils in such a program shall be credited to a district unless the program has been approved and is conducted pursuant to the rules, regulations, and standards prescribed by the department. School districts desiring to participate under the provisions of this article shall submit to the department applications which shall include plans for the establishment of a summer career technical and technical education program, and describing in detail its proposed content and operation.

(Amended by Stats. 2000, Ch. 1058, Sec. 79. Effective January 1, 2001.)



52386

Upon approval by the department, the governing board of any school district may contract with and receive and expend funds from any other public or private agency, foundation, or corporation for the purposes of this article. The governing board of any school district may cooperate with public and private institutions of higher education in conducting programs pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)



52387

The governing board of a school district whose program has been approved by the department, may, no more than 10 weeks prior to the beginning of the program for the forthcoming summer, employ sufficient staff to perform the administrative tasks necessary to implement the program.

(Enacted by Stats. 1976, Ch. 1010.)



52388

The department shall adopt rules and regulations that are necessary to implement the provisions of this article. The rules and regulations shall include standards for the career technical and technical education programs provided for under this article.

(Amended by Stats. 2000, Ch. 1058, Sec. 80. Effective January 1, 2001.)



52389

The department in cooperation with the school districts shall develop curriculums for purposes of this article.

(Enacted by Stats. 1976, Ch. 1010.)



52391

From funds appropriated by the Legislature for the purposes of this article, a school district, upon the approval of the department, shall be reimbursed for the current expense actually incurred by the district per pupil in average daily attendance participating in the program during the preceding fiscal year that is in excess of the foundation program amount for the district during such year for such pupil, plus any other state funds or federal funds received, or to be received, for operation of the program.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Summer Environmental Internship Program

52410

Upon the approval of appropriate school district personnel, or the approval of the county superintendent of schools as to students under his jurisdiction, and with the written approval of the parent or guardian of the student, a student in grade 11 or 12, who will be at least 17 years of age at the commencement of his junior year, may be employed as an environmental intern by a federal, state, or local agency in California concerned with the regulation of natural resources or with the protection of the environment during the summer vacation period. These agencies shall include, but not be limited to, the Resources Agency, the Agriculture and Services Agency, the Business and Transportation Agency, the Department of Fish and Game, the Department of Conservation, the Department of Parks and Recreation, the Department of Water Resources, the State Water Resources Control Board, the State Air Resources Board, the State Lands Division, California regional water quality control boards, air pollution control districts, mosquito abatement districts, soil conservation districts, local planning agencies, and county and city park and recreation departments.

(Enacted by Stats. 1976, Ch. 1010.)



52411

Duties of environmental interns employed pursuant to this article shall be established by the employing agency in conjunction with the local school district or the county superintendent of schools and shall be oriented toward providing maximum exposure to problems of environmental control and resource use.

(Enacted by Stats. 1976, Ch. 1010.)



52412

Approval of environmental internships shall be required by the district superintendent or the county superintendent of schools.

(Enacted by Stats. 1976, Ch. 1010.)



52413

Successful completion of a summer program and submission by the environmental intern of a suitable project report to the school district may result in academic credit toward graduation from high school. Such students may be deemed to be temporarily employees of the agency involved for purposes of social security, unemployment insurance, and workers’ compensation or may be deemed for these purposes to be employees of the school district or the county superintendent of schools.

(Enacted by Stats. 1976, Ch. 1010.)



52414

The school district or county superintendent of schools and the employing agency shall jointly apply to the Conservation Education Service for funds. The Superintendent of Public Instruction, upon the recommendation of the Curriculum Development and Supplemental Materials Commission, and with the approval of the State Board of Education, is authorized to make grants for the purposes of this article, and for remuneration of interns and for travel and other job-related expenses, in an amount per person not to exceed three hundred twenty dollars ($320) per month.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Agricultural Career Technical Education

52450

The Legislature of the State of California recognizes that agriculture is the most basic and singularly important industry in the state, that agriculture is of central importance to the welfare and economic stability of the state, and that the maintenance of this vital industry requires a continued source of trained and qualified individuals for employment in agriculture and agribusiness. The Legislature hereby declares that it is within the best interests of the people of the State of California that a comprehensive career technical education program in agriculture be created and maintained by the state’s school system in order to ensure an adequate supply of trained and skilled individuals and to ensure appropriate representation of racial and ethnic groups in all phases of the industry. For this purpose, the Legislature affirms that a state program for agricultural career technical education shall be established. It is the intent of the Legislature that a state program for agricultural education shall be a part of the curriculum of the state school system and made readily available to all school districts who may, at their option, include programs in career technical education in agriculture as a part of the curriculum of that district.

(Amended by Stats. 2000, Ch. 1058, Sec. 82. Effective January 1, 2001.)



52451

The State Department of Education shall adopt such rules and regulations as are necessary to implement the provisions of this article. The rules and regulations shall not create any new state mandates on school districts or county offices of education as a condition of receiving federal, state, and local funds by those entities.

It is the intent of the Legislature that, although this article does not create any new mandates, school districts and county offices of education are strongly advised to follow the guidelines set forth in this article.

(Added by Stats. 1981, Ch. 571, Sec. 1.)



52452

(a) There is hereby created within the State Department of Education an agricultural career technical education unit to assist school districts in the establishment and maintenance of educational programs established pursuant to the provisions of this article.

(b) The staffing of the unit shall at all times be comprised of an appropriate number of full-time employees; provided, that any decrease in federal support of this staffing unit shall be applied in direct proportion to all other staffs so funded, including the State Supervisor of Agricultural Career Technical Education who shall, under the direction of the Superintendent of Public Instruction, assume responsibility for the administration of the state program adopted under this article throughout the public school system as well as the articulation of the state program to the requirements and mandates of federally assisted career technical education.

(c) An appropriate number of employees shall serve as program consultants in agricultural career technical education and shall be available to provide assistance to local school districts. To the extent that it is possible, the program consultants shall be geographically located in those areas most readily accessible to the school districts they assist. At least one consultant shall be responsible for the coordination of the state program. At least one consultant shall be responsible for the coordination of the activities of student agricultural organizations and associations.

(d) The State Department of Education shall accomplish the staffing of the agricultural career technical education unit in compliance with this article by reassigning priorities in staff assignments within the department in a manner that will not result in new costs to the state as a consequence.

(Amended by Stats. 2000, Ch. 1058, Sec. 83. Effective January 1, 2001.)



52453

(a) The State Director of Career Technical Education shall establish and convene an Agricultural Advisory Committee representative of the various and diverse areas of the agricultural industry in California.

(b) The committee shall be composed of the following:

(1) A representative from a university conducting teacher training in career technical agriculture.

(2) A representative from a community college conducting career technical education in agriculture.

(3) A representative from a high school conducting a program of career technical education in agriculture.

(4) A representative from a school conducting general education in agriculture.

(5) A parent of a pupil enrolled in career technical education in agriculture.

(6) Nine other individuals representing diverse agricultural interests from various geographic locations in the state.

The State Supervisor of Agricultural Education shall serve as the committee consultant.

(c) It shall be the purpose of this committee to advise, in an ongoing manner, the State Supervisor of Agricultural Education, the Superintendent of Public Instruction, and the State Board of Education on policy matters pertaining to the state program of agricultural career technical education. The advice of the committee shall include, but not be limited to, the development of a curriculum and a strategy for the purpose of establishing a source of trained and qualified individuals in agriculture, a strategy for articulating the state program in agricultural career technical education throughout the state school system, and a consumer education outreach strategy regarding the importance of agriculture in California.

(d) The committee shall serve without compensation, including travel and per diem and shall operate in accordance with the established policies of the State Department of Education.

(Amended by Stats. 2000, Ch. 1058, Sec. 84. Effective January 1, 2001.)



52454

(a) The curriculum of school districts that choose to participate in the state program of agricultural career technical education shall include all of the following components:

(1) Organized classes in the study of agricultural science and technology.

(2) A student-supervised occupational experience program in agriculture.

(3) A program of leadership, organization, and personal development.

(b) Student learning activity developed to supplement these components shall be considered curricular and shall contribute to the grade of the participating student when those activities are integral to assisting the student to achieve the career objective of the class or course.

It is the intent of the Legislature that opportunities are provided for teachers to be employed on a 12-month basis in order to maintain supervised occupational experience on a year-round basis for students enrolled in agricultural career technical programs.

(Amended by Stats. 2000, Ch. 1058, Sec. 85. Effective January 1, 2001.)






ARTICLE 7.5 - Agricultural Career Technical Education Incentive Program

52460

The governing board of a school district which operates an agricultural career technical education program may apply to the Superintendent of Public Instruction for an incentive grant, pursuant to this article, for the purpose of purchasing or leasing agricultural career technical education equipment.

(Amended by Stats. 2000, Ch. 1058, Sec. 87. Effective January 1, 2001.)



52461

The Superintendent of Public Instruction shall award grants to applicant school districts which meet the following requirements:

(a) The school district shall contribute an amount of funds equal to the amount of the grant to the purchase or lease of equipment for use in agricultural career technical education programs.

(b) The school district shall certify to the Superintendent of Public Instruction that the grant funds received and the matching funds contributed by the district shall be used solely for the purpose of purchasing or leasing equipment for use in agricultural career technical education programs.

(Amended by Stats. 2000, Ch. 1058, Sec. 88. Effective January 1, 2001.)



52461.5

(a) For purposes of this article, “agricultural career technical education equipment” shall mean any nonsalary item of expenditure, including, but not limited to, capital outlay, for approved agricultural career technical education programs.

(b) Notwithstanding any other provision of law, any requirement of this article or any other provision chaptered during the 1983–84 fiscal year that school districts contribute local matching funds to be eligible for state funds for nonsalary costs of career technical agriculture programs may be waived by the Superintendent of Public Instruction if he or she finds that a matching requirement would create a financial hardship for any school district.

(Amended by Stats. 2000, Ch. 1058, Sec. 89. Effective January 1, 2001.)



52462

The State Board of Education may, with the advice of the Superintendent of Public Instruction, adopt rules and regulations governing the distribution of funds provided for purposes of this article and shall adopt criteria for assessing whether school districts have met the requirements of Section 52461.

(Amended by Stats. 1988, Ch. 1461, Sec. 24.)






ARTICLE 9 - Home Economics Careers and Technology Career Technical Education

52485

(a) The Legislature recognizes that home economics career technical education includes two distinct programs, consumer home economics education which is crucial to the economic and social well-being of individuals and families, and home economics related occupation programs, which provide a continued source of trained and qualified individuals for employment in various fields, including child development and education, consumer services, fashion design, manufacturing and merchandising, food science, dietetics and nutrition, food service and hospitality, hospitality, tourism and recreation, interior design, furnishings, and maintenance. These industries are of central importance to the economic growth and development of the state, and their maintenance requires a continued source of trained and qualified individuals in order to maintain a productive workforce.

(b) The Legislature hereby declares that it is in the best interests of the people of the State of California that a comprehensive home economics careers and technology career technical program be created and maintained by the public school system to include instruction in consumer home economics education, which prepares individuals for effective personal life management and to be a member of a well-functioning family, and instruction in home economics related occupations education, in order to ensure both an adequate supply of trained and skilled individuals, and appropriate representation of racial and ethnic groups in all phases of the industries.

(c) For this purpose, the Legislature affirms that a program of home economics career technical education shall be a part of the curriculum of the public school system and made readily available to all school districts which may, at their option, include programs in career technical home economics education as a part of the curriculum of that district.

(Amended by Stats. 2001, Ch. 159, Sec. 75. Effective January 1, 2002.)



52486

The State Department of Education shall adopt such rules and regulations as are necessary to implement the provisions of this article. The rules and regulations shall not create any new state mandates on school districts or county offices of education as a condition of receiving federal, state, and local funds by those entities.

It is the intent of the Legislature that, although this article does not create any new mandates, school districts and county offices of education are strongly advised to follow the guidelines set forth in this article.

(Added by Stats. 1996, Ch. 758, Sec. 1. Effective January 1, 1997.)



52487

(a) There is hereby created within the State Department of Education the Home Economics Careers and Technology Career Technical Education Unit, to be staffed by qualified home economics education-trained personnel, to assist school districts in the establishment and maintenance of the educational programs provided for by this article.

(b) The staffing of the unit shall be at least 3.3 personnel-years.

(c) The State Supervisor of the Home Economics Careers and Technology Career Technical Education Unit, under the direction of the Superintendent of Public Instruction, shall have responsibility for the administration of the program set forth in this article, as well as for the articulation of the program to the requirements and mandates of federally assisted career technical education.

(d) An appropriate number of employees shall serve as program consultants in the Home Economics Careers and Technology Career Technical Education Unit, and shall be available to provide assistance to school districts. To the extent possible, the program consultants shall be geographically located in areas that are most readily accessible to the school districts they assist. At least one consultant shall be responsible for the coordination of the leadership development activities of pupil home economics careers and technology organizations and associations.

(e) The State Department of Education shall accomplish the staffing of the Home Economics Careers and Technology Career Technical Education Unit in compliance with this article by reassigning priorities in staff assignments within the department so that the staffing results in no new costs to the state.

(Amended by Stats. 2000, Ch. 1058, Sec. 92. Effective January 1, 2001.)



52488

(a) The Superintendent of Public Instruction shall establish on July 1, 1997, and convene the Home Economics Careers and Technology Advisory Committee. The committee shall develop recommendations for state programs in home economics careers and technology education for presentation to the Legislature for review and to the State Board of Education to be used in the development and adoption pursuant to Section 52486 of the rules and regulations necessary to implement the provisions of this article. Recommendations shall include, but not be limited to, the development of a curriculum and a strategy for the purpose of establishing a source of trained and qualified instructors for home economics careers and technology programs throughout the public school system, and a public information outreach strategy regarding the importance of consumer home economics education and home economics-related occupations in California. Members of the advisory committee shall serve without compensation, including travel and per diem. The advisory committee shall cease to exist on January 1, 2000.

(b) The committee shall be representative of consumer home economics education and home economics-related occupation specialists and representatives of the various fields and industries in California described in Section 52485. Nominations for the committee shall be solicited from the various task forces that have assisted in the development of curriculum standards for home economics careers and technology career technical education programs.

(c) The committee shall be composed of the following:

(1) A voluntary representative from a university conducting a teacher education program in home economics careers and technology.

(2) A voluntary representative from a community college conducting a program in home economics careers and technology education.

(3) A voluntary representative from a high school conducting a consumer home economics program in home economics careers and technology.

(4) A voluntary representative from a high school conducting a home economics-related occupations program in home economics careers and technology.

(5) A voluntary representative from a middle level school conducting an exploratory program in home economics careers and technology.

(6) A former student of a home economics careers and technology education program.

(7) A parent of a pupil enrolled in home economics careers and technology education.

(8) Eight other individuals representing diverse industries related to established career paths in home economics careers and technology education from various geographic locations in the state.

The State Supervisor of the Home Economics Careers and Technology Vocational Education Unit shall serve as the committee consultant.

(Amended by Stats. 2000, Ch. 1058, Sec. 93. Effective January 1, 2001.)



52489

(a) The curriculum of school districts that choose to participate in the state program of home economics careers and technology career technical education shall include all of the following components:

(1) Organized classes in the study of home economics careers and technology, both for consumer home economics and home economics-related occupations.

(2) A pupil-supervised worksite learning experience appropriate to the specific home economics career and technology program.

(3) A program of leadership, organization, personal development, and service learning.

(b) Pupil learning activities developed to supplement these components shall be considered curricular and shall contribute to the grade of the participating pupil when those activities are integral to assisting the pupil to achieve the personal or career objective of the class or course.

(Amended by Stats. 2000, Ch. 1058, Sec. 94. Effective January 1, 2001.)



52490

(a) In order to ensure effective instruction in home economics careers and technology career technical education, instructors need access to updated curricula that prepares pupils with the knowledge, skills, and attitudes to function as effective family members, citizens, and community leaders as well as productive employees in industries critical to the economic growth of California, including, but not limited to, hospitality, tourism, and food service. In addition, an ongoing professional development program tied to the latest research, educational trends, industry-validated curriculum standards, and effective teaching strategies is crucial if instructors are to provide quality, relevant instruction.

(b) It is the intent of the Legislature that a statewide home economics careers and technology curriculum and professional development project be established to do the following:

(1) Create opportunities for researchers, higher education, faculty, and elementary and secondary school faculty to work together to accomplish all of the following:

(A) Identify exemplary teaching practices.

(B) Examine and develop research on learning, knowledge, and educational materials.

(C) Give consideration to the implementation of statewide curriculum standards in the content areas of both consumer home economics education and home economics-related occupations education, with particular attention to the learning needs and styles of an increasingly diverse pupil population, many of whom are underachieving.

(2) Be modeled after projects that have been successful in strengthening systematically the subject matter knowledge and instructional strategies of project participants, including, but not limited to, the California Writing Project and the California Mathematics Project.

(3) Include an evaluation plan designed to measure the degree of implementation of the statewide project and local sites, changes in the instructional practices of participating teachers, and improvements in the learning and involvement by pupils in career technical home economics careers and technology education.

(c) The project shall be established by contract at a university with a viable teacher education program that prepares instructors to teach in both consumer home economics education and home economics-related occupations education programs. The contract shall be awarded under the request for proposal provisions of Section 10344 of the Public Contract Code.

(d) The project shall operate under the direction of the Home Economics Careers and Technology Career Technical Education Unit within the State Department of Education to ensure effective collaboration and articulation of programs in kindergarten and grades 1 to 12, inclusive.

(e) The project shall be funded only from available federal funds.

(Amended by Stats. 2000, Ch. 1058, Sec. 95. Effective January 1, 2001.)









CHAPTER 10 - Adult Schools

ARTICLE 1 - General Provisions

52500

Adult schools and evening high schools shall consist of classes for adults. Minors may be admitted to those classes pursuant to board policy and Section 52500.1.

(Amended by Stats. 1992, Ch. 1193, Sec. 2. Effective January 1, 1993. Operative July 1, 1993, by Sec. 6 of Ch. 1193.)



52500.1

Eligibility of high school pupils for enrollment in adult education programs, courses, and classes shall be limited to pupils who meet all of the following conditions:

(a) High school pupils who enroll in adult education programs, courses, and classes pursuant to Section 41976, except that high school pupils shall not be counted for adult education apportionment purposes if those pupils are enrolled in programs, courses, or classes pursuant to paragraph (5), (7), (8), (9), or (10) of subdivision (a) of Section 41976.

(b) High school pupils who have completed a counseling session that involved the pupil, a certificated representative of the high school, and the pupil’s parent or guardian, and who have a school record that contains written documentation of the session and a statement that the pupil is voluntarily enrolling in the adult education course or class, and that enrollment in an adult education program, course, or class will enhance the pupil’s progress toward meeting the educational requirements for graduation from high school. Commencing July 1, 1994, no school district shall enroll high school pupils pursuant to this subdivision unless the school district complies with the conditions set forth in this subdivision.

(Amended by Stats. 1994, Ch. 593, Sec. 1. Effective September 16, 1994.)



52501

The governing board of any school district maintaining secondary schools shall have power with the approval of the Department of Education to establish and maintain classes for adults, except program and classes in outdoor science education and conservation education as the term is employed in Section 8760, for the purpose of providing instruction in civic, vocational, literacy, health, homemaking, technical and general education.

(Enacted by Stats. 1976, Ch. 1010.)



52501.3

Each governing board maintaining classes for adults shall meet the requirements set forth in Sections 35145, 41010, 41011, 41015, 41020, 42103, 42600, 51040, 51041, 51050, and 51056.

(Added by Stats. 1977, Ch. 36.)



52501.5

(a) Except as provided in subdivision (b), no revenue derived from the average daily attendance of adult education programs shall be expended for other than adult education purposes, nor shall revenue derived from other average daily attendance be expended for adult education purposes.

(b) When a district’s adult revenue limit as allowed by Section 52616 is composed of average daily attendance from both a regional occupational center or program and an adult education program, the adult revenue limit income may be allocated to each program in a proportion other than the amount of adult revenue limit per average daily attendance otherwise allocable thereto.

(Amended by Stats. 1991, Ch. 1132, Sec. 2.)



52502

The governing board of a high school district or unified school district may establish classes for adults. If such classes result in average daily attendance in any school year of 100 or more, such districts shall establish an adult school for the administration of the program.

(Enacted by Stats. 1976, Ch. 1010.)



52503

The governing board of a high school district or unified school district may establish and maintain one or more adult schools by resolution of the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



52504

Classes for adults shall conform to any course of study and graduation requirements otherwise imposed by law or under the authority of law.

(Enacted by Stats. 1976, Ch. 1010.)



52505

Such classes may be convened at such hours and for such length of time during the day or evening and at such period and for such length of time during the school year as may be determined by the governing authority.

(Enacted by Stats. 1976, Ch. 1010.)



52506

The department shall establish standards including standards of attendance, curriculum, administration, and guidance and counseling service for these classes as a basis for the several apportionments of state funds provided herein for the support of these classes. The Superintendent of Public Instruction shall prepare, distribute, and maintain a detailed handbook for use by the local educational agencies. The handbook shall contain course approval criteria, implementation plans for administrative regulations, and procedures for securing course and program approvals.

(Amended by Stats. 1994, Ch. 922, Sec. 135. Effective January 1, 1995.)



52507

Governing boards shall have the authority to provide for granting appropriate credits, certificates, diplomas or other recognition of skill or accomplishment in such classes which such districts are otherwise authorized to grant.

(Enacted by Stats. 1976, Ch. 1010.)



52508

The governing board of a high school district or a unified school district shall have the authority to award diplomas or certificates to adults and eligible minors enrolled in adult schools upon satisfactory completion of a prescribed course of study in an elementary school program.

(Enacted by Stats. 1976, Ch. 1010.)



52509

The governing board of any school district maintaining an adult school shall prescribe the requirements for the granting of diplomas.

(Enacted by Stats. 1976, Ch. 1010.)



52510

The governing board of each district maintaining an adult school and offering an elementary program shall prescribe requirements for eighth grade graduation from the adult school.

(Enacted by Stats. 1976, Ch. 1010.)



52511

(a) Whenever the governing board of a school district maintaining an adult school or classes for adults is unable to maintain the school or classes in the district because of its inability to secure a teacher or teachers, or because of lack of facilities, the board may, with the approval of the county superintendent of schools and the Superintendent of Public Instruction, maintain the school or classes of the district elsewhere than within the district or contract for instruction of the students in such school or classes with the governing board of another district.

(b) Notwithstanding the provisions of subdivision (a) of this section, whenever the governing board of a school district offering automobile driver training in an adult school or classes for adults determines that such training cannot be conducted effectively wholly within the district’s boundaries, it may cause the training to be conducted outside the boundaries of the district.

(Enacted by Stats. 1976, Ch. 1010.)



52512

Classes for adults may be maintained in conjunction with day or evening high schools, day or evening adult schools, or day or evening regional occupational centers.

(Amended by Stats. 1990, Ch. 1372, Sec. 206.)



52513

The governing board of any high school district or unified school district may provide for the maintenance on Saturday and Sunday of classes for adults.

(Enacted by Stats. 1976, Ch. 1010.)



52514

High schools maintained in any state institution for adults or in any city, county, or city and county jail, road camp or farm shall consist only of classes for adults.

(Enacted by Stats. 1976, Ch. 1010.)



52515

State funds shall not be apportioned to a school district based on the attendance of students enrolled in adult schools, unless the courses have been approved by the department pursuant to Section 41976.

(Amended by Stats. 2005, Ch. 677, Sec. 39. Effective October 7, 2005.)



52516

The governing board of any school district maintaining an adult school shall have authority with the approval of the Department of Education to establish a prescribed course in elementary subjects appropriate to needs of adults.

(Enacted by Stats. 1976, Ch. 1010.)



52517

No high school or unified school district shall report for state apportionments average daily attendance in classes: (1) if the district receives full compensation for such class from any public or private agency, individual or group of individuals, except fees authorized by Section 52612; or (2) if such classes are not located in facilities clearly identified in such a manner, and established by appropriate procedures, to insure that attendance in such classes is open to the general public, except those authorized pursuant to Section 52570 and those in state hospitals. The State Board of Education may adopt such regulations as may be necessary to enforce this section.

(Amended by Stats. 1977, Ch. 36.)



52518

No class for adults in dancing or recreational physical education shall be maintained by any district for which the district receives money from the State School Fund.

(Enacted by Stats. 1976, Ch. 1010.)



52519

(a) The governing board of any high school district or unified school district shall, prior to establishing a vocational or occupational training program, conduct a job market study of the labor market area in which it proposes to establish the program. The study shall use the State-Local Cooperative Labor Market Information Program established in Section 10533 of the Unemployment Insurance Code, or if this program is not available in the labor market area, other available sources of labor market information. The study shall include a California Occupational Information System supply analysis of existing vocational and occupational education or training programs for adults maintained by high schools, community colleges, and private postsecondary schools in the area to ensure that the anticipated employment demand for the adults enrolled in the proposed program justifies the establishment of the proposed courses of instruction.

(b) Subsequent to completing the study required by this section and prior to establishing the program, the governing board of the high school or unified school district shall determine whether or not the study justifies the proposed vocational education program.

(c) If the governing board of the high school district or unified school district determines that the job market study justifies the initiation of the proposed program, it shall, by resolution, determine whether the program shall be offered through the district’s own facilities or through a contract with an approved private postsecondary school pursuant to Section 8092.

(Amended by Stats. 1990, Ch. 1667, Sec. 3.)



52520

(a) Every vocational or occupational training program for adults offered by any high school district or unified school district shall be reviewed every two years by the governing board to assure that each program does all of the following:

(1) Meets a documented labor market demand.

(2) Does not represent unnecessary duplication of other manpower training programs in the area.

(3) Is of demonstrated effectiveness as measured by the employment and completion success of its students.

(b) Any program that does not meet the requirements of subdivision (a) and the standards promulgated by the governing board shall be terminated within one year.

(c) The review process required by this section shall include the review and comments by the local workforce Investment board established pursuant to the Workforce Investment Act of 1998 (29 U.S.C. Sec. 2801 et seq.), and pursuant to (Division 8 (commencing with Section 15000) of the Unemployment Insurance Code), which review and comments shall occur prior to any decision by the appropriate governing body.

(Amended by Stats. 2005, Ch. 677, Sec. 40. Effective October 7, 2005.)



52522

(a) The Superintendent may approve school district plans for adult education innovation and alternative instructional delivery. School districts making an application under this section shall demonstrate how the needs of adults will be addressed by programs, including, but not limited to:

(1) Worksite adult basic education skills instruction.

(2) Distance learning, as defined in Section 51865.

(3) Home-based and community-based independent study approaches using instructional technologies.

(4) Tests of alternative reimbursement approaches other than average daily attendance to determine whether they are reasonable and feasible, to the extent that there is no decrease in the number of students served nor an increase in cost to the state.

(b) School districts approved to implement demonstration programs under this section may claim and expend up to 5 percent of their adult block entitlement for implementation of approved programs.

(c) In addition to subdivision (b), a school district may claim and expend more than 5 percent, but no more than 15 percent, of its adult block entitlement if the program is approved by the Superintendent pursuant to subdivision (a).

(1) The Superintendent shall not approve a claim for a program pursuant to this subdivision unless the school district maintains the following accountability mechanisms for the program that may be verified through annual audits:

(A) The school district maintains documentation of the hours of student attendance required for apportionment purposes.

(B) Instructional resources are available to students.

(C) Measurement of academic gains in knowledge and skills may be determined.

(D) Student-to-teacher ratios for each course offered do not exceed the average statewide ratio for similar adult education programs.

(2) An application for adult education innovation and alternative instructional delivery shall include, but is not necessarily limited to, all of the following information for each course:

(A) How contact between students and teachers, including manner, frequency, and rules for submission and review of student work, is accomplished, including, but not necessarily limited to, the form of contract to be used between students and the teacher of record.

(B) Methods of maintaining course and student data that document instructional time to ensure that claimed units of average daily attendance are based on the equivalent of 525 hours of student attendance under the supervision of the teacher of record, that shall include the manner in which the school district does all of the following:

(i) Determines beginning and ending dates of course enrollments.

(ii) Documents student-teacher meeting time.

(iii) Documents the value of student work that is not accomplished in the presence of the teacher of record.

(C) The specific instructional resources that are available to students to complete course requirements, and how those resources are provided and accessed.

(D) The methods of assessing the academic gains of each student, including pre- and post-test systems.

(E) The number of students assigned to each teacher of record, and how the planned student-to-teacher ratio will be maintained for open entry and exit course scheduling.

(d) School districts implementing programs under this section shall report expenditures to the Superintendent in an annual fiscal report, as specified in regulations adopted by the Superintendent. Funds reported under this section and approved by the Superintendent shall continue to be allocated as part of the district’s adult block entitlement in subsequent fiscal years.

(e) The Superintendent shall adopt rules and regulations for the administration of this section to include:

(1) Allowable expenditures.

(2) The range of expenditures per pupil enrolled in the program.

(3) Reporting requirements.

(4) Program evaluation.

(Amended by Stats. 2008, Ch. 655, Sec. 1. Effective January 1, 2009.)



52522.2

It is the intent of the Legislature that the State Department of Education vigorously monitor the compliance of school districts regarding the programs and funding requirements for adult education. Therefore, not later than January 1, 1996, the State Department of Education shall report to the Governor and the fiscal committees and the education policy committees of both houses of the Legislature on the implementation of the adult education program and the fiscal aspects of the adult education program for the period of July 1, 1993, to June 30, 1995. The report shall identify, by school district, any abuses of the letter or intent of the statutes pertaining to adult education, and the report shall contain recommendations for the modification, if necessary, of the funding formulas used to calculate the adult block entitlement or for program improvements to adult education.

(Added by Stats. 1992, Ch. 1196, Sec. 4. Effective January 1, 1993. Operative July 1, 1993, by Sec. 6 of Ch. 1196.)



52523

Adult education programs, courses, and classes shall not be used to supplant the regular high school curriculum for high school pupils enrolled in adult education. Adult education shall supplement and enrich the high school pupil’s educational experiences. Therefore, adult education, at a minimum, shall meet the following criteria:

(a) All programs, courses, and classes conducted as adult education shall be open to adults and listed in the district’s catalog of adult education classes provided to the public and shall be under the supervision and jurisdiction of the adult education administrator as determined by the school district governing board. Adults shall have priority over other students for admission to any adult education class if those adults enroll not later than the regular enrollment period for those classes. The enrollment period shall be published in the course catalog. No course required by the school district for high school graduation or necessary for pupils to maintain satisfactory academic progress shall be offered exclusively through the adult education program. An adult for purposes of this section is a person 18 years of age or older or other person who is not concurrently enrolled in a regular high school program.

(b) Each adult education teacher, whether part time or full time, under contract status or in an hourly position, shall be part of the adult school faculty and shall be under the direct supervision of the authorized adult education administrator.

(c) Enrollment of high school pupils shall be voluntary on the part of the pupil taking the class. Prior to enrollment by a high school pupil in an adult education program, class, or course, the pupil shall have documentation of the counseling session held pursuant to subdivision (b) of Section 52500.1.

(d) Enrollment of a high school pupil in an adult education program, course, or class shall be for sound educational purposes, including, but not limited to, the following:

(1) The adult education program, course, or class is not offered in the regular high school curriculum.

(2) The adult education program, course, or class is needed by the pupil to make up deficient credits for graduation from high school.

(3) The adult education program, course, or class allows the pupil to gain vocational and technical skills beyond that provided by the regular high school’s vocational and technical education program.

(4) The adult education program, course, or class, supplements and enriches the high school pupil’s educational experience.

(e) A high school pupil shall not be enrolled for apportionment purposes in an adult education program, course, or class that would be considered any of the following:

(1) Physical education.

(2) Driver’s training and education.

(3) Visual and performing arts.

(4) Band.

(5) Preparation of a school yearbook or school newspaper.

(6) Training for, or participation in, athletic camps, cheerleading or spirit organizations, student government, or extracurricular student clubs.

The Superintendent of Public Instruction shall issue a program advisory that further defines the purposes set forth in subdivision (d) and the courses set forth in subdivision (e). The superintendent is authorized to issue, at any time, rules and regulations instead of the program advisory.

(Amended by Stats. 2001, Ch. 734, Sec. 39. Effective October 11, 2001.)



52524

(a) The department, in conjunction with the chancellor’s office, as part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall jointly develop and issue assessment policy recommendations regarding assessments to be used by school districts and community college districts for purposes of placement in adult education courses offered pursuant to Section 84830.

(b) The department and the chancellor’s office, as a part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall jointly develop and issue policy recommendations to the Legislature regarding a comprehensive accountability system for adult education courses offered pursuant to Sections 41976 and 84757. The department and the chancellor’s office shall develop recommendations for all adult education-funded providers for assessment, evaluation, and data collection to document participant outcomes and placement, and other measures they deem appropriate. Accountability measures may include receipt of a secondary school diploma or its recognized equivalent, placement in a postsecondary educational institution, training, and employment. All funded programs shall be required to annually submit demographic and other student-level outcome information to the department or the chancellor’s office, as appropriate.

(c) The department, in conjunction with the chancellor’s office, and as a part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall coordinate and issue both of the following:

(1) Recommendations, including recommendations as to whether or not fees should be assessed, and fee policy guidelines to be used by school districts and community college districts regarding the authority to charge fees for courses offered pursuant to Section 84830. With respect to these recommendations and guidelines, it is the intent of the Legislature that:

(A) Registration and course fees should be equivalent across all programs.

(B) Fees should not generate income beyond the cost of providing the courses.

(C) Fees should not create a barrier to student access to adult education programs.

(2) Recommendations and policy guidelines regarding the use of a single student identifier to be used by school districts and community college districts for purposes of developing a comprehensive accountability system pursuant to the requirements of Section 84830.

(d) As used in this section, “chancellor’s office” means the Office of the Chancellor of the California Community Colleges.

(Added by Stats. 2014, Ch. 545, Sec. 1. Effective January 1, 2015.)



52525

The Legislature finds and declares all of the following:

(a) A healthy state economy is dependent on an educated and well-prepared workforce. Career technical education plays a critical role in developing the workforce necessary for the economic viability of the state, keeping pupils engaged in the educational process, and providing meaningful skills that translate to productive careers.

(b) Data and projections from the Employment Development Department reveal that between the years of 2000 and 2006, approximately 711,290 jobs that do not require a college degree will need to be filled.

(c) The United States Department of Labor indicates that only about 20 percent of the jobs in the workforce require a baccalaureate degree.

(d) The State Department of Education reports that over 75 percent of the “industrial technology education,” which includes, but is not limited to, automotive, construction, and manufacturing programs in California’s schools have closed since the mid-1970s.

(e) The Employment Development Department and other sources reveal that current course offerings and enrollments are insufficient to fill the projected need of the state’s future labor market. Existing courses provide only 65 percent of the projected course requirements.

(Added by Stats. 2002, Ch. 988, Sec. 3. Effective January 1, 2003.)






ARTICLE 2 - Use of Hospitals

52530

The governing board of any district offering a nursing program, or related program in the healing arts, either in regular graded classes or in classes for adults, may maintain classes in such a program at hospitals located within or without the district for the purpose of providing the hospital training for students in such classes.

The governing board may purchase liability insurance for the students with district funds.

(Enacted by Stats. 1976, Ch. 1010.)



52531

Anything in this chapter to the contrary notwithstanding, whenever any county or city and county maintains a tuberculosis ward, hospital or sanatorium in another county of this state, the governing board of any school district of the county or city and county maintaining such institution, if authorized to maintain classes for adults, may establish and maintain such classes in such institution for pretuberculous, tuberculous, and convalescent minors and adults, and the attendance of pupils in the classes shall be credited to the district maintaining the classes.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Adult English Classes

52540

Upon application of 20 or more persons above the age of 18 years residing in a high school district who cannot speak, read, or write the English language to a degree of proficiency equal to that required for the completion of the eighth grade of the elementary schools, the governing board of the high school district shall establish classes in English.

(Enacted by Stats. 1976, Ch. 1010.)



52541

Application for classes shall be made in time to permit the board to arrange to meet the expenses of the classes.

(Enacted by Stats. 1976, Ch. 1010.)



52542

The board may establish the classes without demand and with a lesser number of students.

(Enacted by Stats. 1976, Ch. 1010.)



52543

The classes shall be held at least twice a week for a two-hour period.

(Enacted by Stats. 1976, Ch. 1010.)



52544

If the enrollment in any class falls to 10 or less for a one-month period, the governing board may discontinue the class for that year.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Classes in Citizenship

52550

In counties in which the U.S. district courts are located, the superintendent of schools of the county or city and county shall obtain monthly from the clerk of the U.S. district court the names and addresses of all persons filing their declarations of intention to become citizens of the United States or their petitions for naturalization.

(Enacted by Stats. 1976, Ch. 1010.)



52551

The superintendent of schools of the county or city and county, after obtaining the names and addresses of the applicants, shall send a written or printed notice to the applicants, stating that this article authorizes the governing board of any school district to establish upon application classes in training for citizenship. The form of this notice shall be furnished by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



52552

Upon application of 25 or more persons desiring training for citizenship and residing in a high school district, the governing board shall establish special classes in training for citizenship. Upon demand the board may establish the classes with a lesser number of applicants.

(Enacted by Stats. 1976, Ch. 1010.)



52553

Application for classes shall be made in time to permit the governing board to arrange to meet the expenses of the classes.

(Enacted by Stats. 1976, Ch. 1010.)



52554

Upon satisfactory evidence that any school district required to do so has failed to establish and maintain classes in training for citizenship, the Superintendent of Public Instruction and county superintendent of schools may withhold 5 percent of state and county apportionments until the district has complied with the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)



52555

The course of study in training for citizenship shall consist of the teaching of U.S. history, state and community civics, and the Constitution of the United States, with special reference to those sections in the Constitution which relate directly to the duties, privileges, and rights of the individual, and such allied subjects, including English for foreigners, or activities as will properly prepare the applicants to understand and assume the responsibilities of citizenship.

(Enacted by Stats. 1976, Ch. 1010.)



52556

The classes shall be held at least twice a week for three months. At the close of this period, if the enrollment in any class has fallen to 10 or less for the month, the governing board of the district may discontinue the class for that year.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Handicapped Adults

52570

The governing board of any school district maintaining secondary schools or the county superintendent of schools, shall have the power, with the approval of the Department of Education, to establish special classes for adults designed to serve the educational needs of adults with disabilities. These classes shall be directed to providing instruction in civic, vocational, literary, homemaking, technical, and general education and shall conform to standards of attendance, curriculum, and administration established by the department. Attendance of adults with disabilities in such classes established by the county superintendent of schools shall be included for purposes of apportionments to the county school service fund.

(Amended by Stats. 2005, Ch. 677, Sec. 41. Effective October 7, 2005.)



52571

Special classes for adults with disabilities may be conducted under the direction of the governing board of the school district in workshop and training facilities provided by nonprofit organizations, or in public school facilities. These facilities may include those where part-time paid work education and training is conducted and where less than the state minimum wage is paid.

(Amended by Stats. 2005, Ch. 677, Sec. 42. Effective October 7, 2005.)



52572

The governing board of any school district or the county superintendent of schools authorized by this article to establish special classes for adults designed to serve the educational needs of adults with disabilities may contract for the providing of those classes by any adjacent high school district or unified school district, subject to the approval of the Superintendent. For purposes of apportionments, the average daily attendance in classes conducted pursuant to the contract shall accrue to and be reported by the district in which the student resides. Any contract entered into pursuant to this section shall be for a term of not to exceed one year but may be renewed or revised and renewed annually.

(Amended by Stats. 2005, Ch. 677, Sec. 43. Effective October 7, 2005.)






ARTICLE 6 - Finances

52610

“Adult,” for purposes of this section, means a person 18 years of age or older or a person who is not concurrently enrolled in a regular high school program. However, persons 18 years of age or older who are concurrently enrolled in a regular high school program are not adults for purposes of this section. Adults enrolled in any classes maintained by high school or unified school districts or county superintendents of schools pursuant to Sections 52300 through 52330, 8530, 8531, 8532, and 8533 shall be reported separately, and the adult foundation program shall be used in computing district apportionments.

(Repealed and added by Stats. 1977, Ch. 36.)



52610.5

Notwithstanding Section 52610, any minor, regardless of age, who is pregnant or is a parent actively engaged in raising one or more of his or her children, is eligible to enroll in any adult education course or class described in subdivision (a) of Section 41976 or in Section 52616.2. The attendance of that pupil in that course or class shall be counted for adult education apportionment purposes, except that no district shall be entitled to claim average daily attendance for apportionment purposes in excess of the amount authorized by subdivision (b) of Section 52616. In addition, no district may count the attendance of any pupil toward the computation of both adult average daily attendance, as computed pursuant to Section 41601, and regular average daily attendance, as computed pursuant to Section 46300.

(Amended by Stats. 1991, Ch. 756, Sec. 29. Effective October 9, 1991.)



52612

(a) Except as specified in this section, the governing board of the school district maintaining the class may require an adult enrolled in a class for adults to pay a fee for the class. Except as specified in Section 52613, the governing board of a school district shall not impose a charge of any kind for a class in English and citizenship or a class in an elementary subject. A fee charge shall not be made for a class designated by the governing board as a class for which high school credit is granted when the class is taken by a person who does not hold a high school diploma. The total of the fees required and revenues derived from average daily attendance shall not exceed the estimated cost of all such classes maintained, including the reserves authorized by Section 52501.5.

(b) All textbooks and classroom materials furnished without charge under this section may also be offered for sale at the school bookstore.

(c) Notwithstanding subdivision (a), the governing board of a school district may charge a fee for a class in English and citizenship until July 1, 2015.

(Amended by Stats. 2011, Ch. 606, Sec. 2. Effective January 1, 2012.)



52613

(a) Notwithstanding any section to the contrary, each governing board of a school district maintaining classes for adults that issues a Certificate of Eligibility for Nonimmigrant (F-1) Student Status - For Academic and Language Students, Form I-20AB, or completes Form I-20AB for a nonimmigrant alien, as defined in subparagraph (F)(i) of paragraph (15) of subsection (a) of Section 1101 of Title 8 of the United States Code, for the purposes of enrolling the nonimmigrant alien in a class in English and citizenship for foreigners or a class in an elementary subject, shall charge the nonimmigrant alien a fee to cover the full costs of instruction, but in no case shall the fee exceed the actual cost of the instruction. The fee shall be adopted at a regular meeting of the governing board of each of these school districts maintaining classes for adults at least 90 days prior to the commencement of the classes for which the fee is charged.

(b) No district maintaining classes for adults shall include the attendance of F-1 visa students enrolled in a class in English and citizenship for foreigners or in a class in elementary subjects for apportionment purposes.

(Added by Stats. 1987, Ch. 318, Sec. 3. Operative July 1, 1988, by Sec. 4 of Ch. 318.)



52614

The governing board of the district shall designate an employee or employees of the district to have custody of the incidental expense account, or accounts, who shall be responsible for the payment into the account, or accounts, of all moneys required to be paid into the account or accounts, and for all expenditures therefrom, subject to such regulations as the governing board prescribes.

(Enacted by Stats. 1976, Ch. 1010.)



52615

The regulations of the governing board may provide for the sale of materials purchased from the incidental expense account to pupils in classes for adults, for use in connection with such classes. The proceeds of all such sales shall be deposited in that account and shall be available for the purposes of that account.

(Enacted by Stats. 1976, Ch. 1010.)



52616

(a) Notwithstanding any other provision of law, commencing July 1, 1993, the Superintendent of Public Instruction shall determine an adult block entitlement, to be paid from appropriations to Section A of the State School Fund as part of the principal apportionment to school districts, for those school districts that maintain education programs for adults by multiplying the adult education revenue limit per unit of average daily attendance determined pursuant to Section 52616.16 and the adult education average daily attendance determined pursuant to Section 52616.17.

(b) The adult block entitlement shall be deposited in a separate fund of the school district to be known as the “adult education fund.” Money in an adult education fund shall be expended only for adult education purposes. Moneys received for programs other than adult education shall not be expended for adult education.

(Repealed and added by Stats. 1992, Ch. 1195, Sec. 7. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1195.)



52616.2

For purposes of calculating the adult block entitlement under Section 52616 for any school district that maintains education programs for adults, as described under subdivision (a) of Section 41976, the Superintendent of Public Instruction shall include the average daily attendance for any parenting programs offered by the district for parents of high-risk pupils, as defined in Section 54721, between the ages of 5 and 18 years, inclusive, which programs shall include, but not necessarily be limited to, instruction in the value of the following pupil objectives:

(a) Completion of the educational process leading to the granting of a diploma of graduation from high school.

(b) Study and learning in conjunction with other pupils.

(c) Fulfillment of school homework requirements.

(d) School attendance and participation as preparation for employment and other activities.

(Added by Stats. 1986, Ch. 1192, Sec. 3.)



52616.4

(a) Money in the Adult Education Fund of a school district may be expended only for the following charges:

(1) Direct instructional costs relating directly to the adult education program, including, but not limited to, the salaries and benefits of adult education teachers and aides, textbooks, instructional supplies, travel and conference expenses for employees who work in the adult education program, and repair, maintenance, acquisition, and replacement of instructional equipment used in the adult education program.

(2) Direct support costs for the adult education program. For the purposes of this section, “direct support costs” means:

(A) Instructional administration and instructional media costs that are supported by auditable documentation. For purposes of this paragraph, instructional administration costs include the documented costs of individuals who, regardless of specific job title, administer the district’s adult education program.

(B) School administration and pupil services costs that are supported by auditable documentation and that represent the activities of individuals whose employment by the school district is exclusively in support of the adult education program, or school administration and pupil services costs that are supported by auditable documentation and that meet all of the following conditions:

(i) Those costs are able to be identified in a separate contract with the adult education program.

(ii) The administration and services are provided exclusively to adult students and only for the period identified in the contract made pursuant to clause (i).

(iii) The services are provided during a time that is different than when services to pupils in kindergarten and grades 1 to 12, inclusive, are provided, and the administration is provided after 4:00 p.m.

(iv) The persons who provide the services and administration to adult students report to the adult education director during the period of the contract made pursuant to clause (i).

(v) The person providing the administration immediately supervises the adult school personnel.

(C) Plant maintenance and operations costs, including costs for facilities that are used to provide child care services to the children of the students attending the adult education program at a particular site as follows:

(i) For facilities that exclusively house adult education programs, the costs that are supported by auditable documentation. For purposes of this subparagraph, a facility that houses an adult education program and a regional occupational center or program or a child care program, or both, is a facility that exclusively houses an adult education program.

(ii) For facilities that are used by more than one program, including the adult education program, a district may charge the Adult Education Fund for an amount attributable to the adult education program, but this charge shall not exceed the amount derived from the following calculation:

(I) Calculate, according to the general description in the California School Accounting Manual, the prorated number of classroom units that the adult education program uses for instructional and child care purposes.

(II) Calculate the total number of classroom units in the district.

(III) Divide the amount calculated in (I) by the amount calculated in (II).

(IV) Multiply the quotient calculated in (III) by the district’s total plant maintenance and operations costs.

(D) Facilities costs for nondistrict-owned facilities that exclusively house adult education programs, including, but not limited to, costs of facilities that are used to provide child care services to the children of the students attending the adult education program at the same site. For purposes of this paragraph, a facility that houses an adult education program and a regional occupational center or program or a child care program, or both, is a facility that exclusively houses an adult education program.

(E) Facilities costs for the acquisition of facilities originally acquired by adult education programs, or for the restoration of those facilities, including costs for debt service for the acquisition or restoration of a facility, including the costs of facilities that are used to provide child care services to the children of the students attending the adult education program at the same site.

For the purposes of this paragraph, “auditable documentation” means time reports and other contemporaneous records that establish the time that individual employees spend working for the adult education program, and the documentation that supports nonpersonnel costs substantiating that the adult education program received the service, supply, or equipment. That documentation shall comply with the documentation requirements set forth in the California School Accounting Manual published pursuant to Section 41010.

(3) Indirect costs of the adult education program. For the purposes of this paragraph, “indirect costs” means the lesser of the school district’s prior year indirect cost rate as approved by the State Department of Education or the statewide average indirect cost rate for high school and unified school districts for the second prior fiscal year.

(4) As an alternative to charging the costs in both paragraphs (2) and (3) to the adult education program, a school district may transfer not more than 8 percent of the annual revenue deposited in the district’s Adult Education Fund to the district’s general fund for expenditures the district incurs in operating its adult education program.

(b) If the State Department of Education and the Department of Finance concur that a school district has violated this section, the Superintendent of Public Instruction shall direct that school district to transfer double the amount improperly transferred to the district’s general fund from that fund to the district’s Adult Education Fund for the subsequent fiscal year, which amount shall be used for the improvement of the district’s adult education program. If the school district fails to make that transfer as directed, the superintendent shall reduce the school district’s regular apportionment determined pursuant to Section 42238 and increase the district’s adult block entitlement determined pursuant to Section 52616 by that amount, which amount shall be used for improvement of the district’s adult education program.

(c) It is the intent of the Legislature in enacting this section that responsible school district officials be held fully accountable for the accounting and reporting of adult education programs and that minor and inadvertent instances of noncompliance be resolved in a fair and equitable manner to the satisfaction of the Superintendent of Public Instruction and the Department of Finance.

(d) The Superintendent of Public Instruction, with the approval of the Department of Finance, may waive up to the full transfer amount in subdivision (b) if he or she determines that the noncompliance involved is minor or inadvertent, or both.

(Amended by Stats. 1996, Ch. 1158, Sec. 13. Effective September 30, 1996.)



52616.5

(a) Notwithstanding the provisions of Section 52616.4, the Merced Union High School District may use money in its Adult Education Fund to purchase up to 20 existing district-owned classrooms for the exclusive use of its adult education program.

(b) The Adult Education Fund money used by the Merced Union High School District to purchase existing district-owned classrooms for the exclusive use of its adult education program shall be placed in a separate account after the purchase is completed.

(c) The money in the separate account established pursuant to subdivision (b) shall be used by the Merced Union High School District solely for the purpose of purchasing classrooms for use by students in grades 9 to 12, inclusive. The school district shall purchase, with the funds in the separate account, an equal number of classrooms for use by students in grades 9 to 12, inclusive, as the number of classrooms purchased for the adult education program pursuant to subdivision (a).

(1) If the funds in the separate account are insufficient to purchase an equal number of classrooms for use by students in grades 9 to 12, inclusive, then the school district may use district general fund money to complete the purchase of the classrooms.

(2) If there are funds remaining in the separate account after the purchase of an equal number of classrooms for use by students in grades 9 to 12, inclusive, those funds shall be transferred back to the Adult Education Fund.

(d) The classrooms purchased pursuant to this section shall meet the structural standards imposed by law for earthquake safety pursuant to Article 3 (commencing with Section 39140) and Article 6 (commencing with Section 39210) of Chapter 2 of Part 23.

(e) Any classrooms purchased pursuant to subdivision (a) shall not be included in the area of adequate school construction existing in the school district pursuant to Section 17742.7.

(f) This section shall not expand the Merced Union High School District’s eligibility for funding pursuant to the Public Education Facilities Bond Act of 1996 (Part 66 (commencing with Section 100000)).

(Added by Stats. 1996, Ch. 760, Sec. 2. Effective January 1, 1997.)



52616.6

A school district or county superintendent of schools may expend funds allocated to it for the purposes of classes for adults in correctional facilities only for the direct instructional charges of those classes and for related direct and indirect support costs.

(Added by Stats. 1993, Ch. 670, Sec. 9. Effective January 1, 1994.)



52616.16

(a)For the 1993–94 fiscal year, each school district’s adult education revenue limit per unit of average daily attendance shall be determined as follows:

(1) (A) Add the total apportionment the school district received for the 1991–92 fiscal year for its adult education program and the portion of its state apportionment that represents the funding for those secondary school pupils concurrently enrolled in adult education.

(B) Add the school district’s average daily attendance funded for the annual apportionment for the 1991–92 fiscal year for adult education and the portion of the district’s funded regular average daily attendance for secondary school pupils concurrently enrolled in adult education.

(C) Divide subparagraph (A) by subparagraph (B) to determine the school district’s adult education revenue limit per unit of average daily attendance.

(2) (A) For a school district offering adult education courses and classes pursuant to Section 41976.2, multiply the funded average daily attendance for the second principal apportionment made in the 1991–92 fiscal year for independent study pupils 21 years of age or older and pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since their 18th birthday, as calculated pursuant to Section 46300.1, as that section read on January 1, 1992, by the statewide average funded adult education revenue limit for the 1992–93 fiscal year. This amount shall be added to the amount calculated pursuant to subparagraph (A) of paragraph (1) of this subdivision.

(B) Determine the funded average daily attendance made in the second principal apportionment for the 1991–92 fiscal year for independent study pupils 21 years of age or older and pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since their 18th birthday, as calculated pursuant to Section 46300.1, as that section read on January 1, 1992. This amount shall be added to the amount calculated pursuant to subparagraph (B) of paragraph (1) of this subdivision.

(3) If the amount determined in paragraph (1) is between one thousand seven hundred seventy-five dollars ($1,775) and two thousand fifty dollars ($2,050), that amount shall be the district’s adult education revenue limit per unit of average daily attendance for the 1993–94 fiscal year.

(4) If the amount determined in paragraph (1) is greater than two thousand fifty dollars ($2,050), the difference between that amount and two thousand fifty dollars ($2,050) shall be multiplied by 0.67 and that product shall be added to two thousand fifty dollars ($2,050). That amount shall be the district’s adult education revenue limit per unit of average daily attendance for the 1993–94 fiscal year.

(5) If the amount determined in paragraph (1) is less than one thousand seven hundred seventy-five dollars ($1,775), the difference between that amount and one thousand seven hundred seventy-five dollars ($1,775) shall be multiplied by .67 and that product shall be subtracted from one thousand seven hundred seventy-five dollars ($1,775). That amount shall be the district’s adult education revenue limit per unit of average daily attendance for the 1993–94 fiscal year.

(6) Any school district that establishes a new adult education program and receives a state apportionment for adult education on or after July 1, 1993, shall have an adult education revenue limit per unit of average daily attendance equal to the statewide average adult education revenue limit for the 1993–94 fiscal year.

(b) For the 1994–95 fiscal year, each school district’s adult education revenue limit per unit of average daily attendance shall be determined as follows:

(1) (A) Add the total apportionment the school district received for the 1991–92 fiscal year for its adult education program and the portion of its state apportionment that represents the funding for those secondary school pupils concurrently enrolled in adult education.

(B) Add the school district’s average daily attendance funded for the annual apportionment for the 1991–92 fiscal year for adult education and the portion of the district’s funded regular average daily attendance for secondary school pupils concurrently enrolled in adult education.

(C) Divide subparagraph (A) by subparagraph (B) to determine the school district’s adult education revenue limit per unit of average daily attendance.

(2) (A) For a school district offering adult education courses and classes pursuant to Section 41976.2, multiply the funded average daily attendance for the second principal apportionment made in the 1991–92 fiscal year for independent study pupils 21 years of age or older and pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since their 18th birthday, as calculated pursuant to Section 46300.1, as that section read on January 1, 1992, by the statewide average funded adult education revenue limit for the 1992–93 fiscal year. This amount shall be added to the amount calculated pursuant to subparagraph (A) of paragraph (1) of this subdivision.

(B) Determine the funded average daily attendance for the second principal apportionment made in the 1991–92 fiscal year for independent study pupils 21 years of age or older and pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since their 18th birthday, as calculated pursuant to Section 46300.1, as that section read on January 1, 1992. This amount shall be added to the amount calculated pursuant to subparagraph (B) of paragraph (1) of this subdivision.

(3) If the amount determined in paragraph (1) is between one thousand seven hundred seventy-five dollars ($1,775) and two thousand fifty dollars ($2,050), that amount shall be the district’s adult education revenue limit per unit of average daily attendance for the 1994–95 fiscal year.

(4) If the amount determined in paragraph (1) is greater than two thousand fifty dollars ($2,050), the difference between that amount and two thousand fifty dollars ($2,050) shall be multiplied by 0.33 and that product shall be added to two thousand fifty dollars ($2,050). That amount shall be the district’s adult education revenue limit per unit of average daily attendance for the 1994–95 fiscal year.

(5) If the amount determined in paragraph (1) is less than one thousand seven hundred seventy-five dollars ($1,775), the difference between that amount and one thousand seven hundred seventy-five dollars ($1,775) shall be multiplied by .34 and that product shall be subtracted from one thousand seven hundred seventy-five dollars ($1,775). That amount shall be the district’s adult education revenue limit per unit of average daily attendance for the 1994–95 fiscal year.

(6) Any school district that establishes a new adult education program and receives a state apportionment for adult education on or after July 1, 1993, shall have an adult education revenue limit per unit of average daily attendance that is equal to the statewide average adult education revenue limit for the 1994–95 fiscal year.

(c) For the 1995–96 fiscal year the adult education revenue limit per unit of average daily attendance shall be one of the following:

(1) The amount determined in paragraph (1) of subdivision (a).

(2) Two thousand fifty dollars ($2,050) for any district that had a 1993–94 fiscal year adult education revenue limit per unit of average daily attendance determined pursuant to paragraph (4) of subdivision (a).

(3) One thousand seven hundred seventy-five dollars ($1,775) for any district that had a 1993–94 fiscal year adult education revenue limit per unit of average daily attendance determined pursuant to paragraph (5) or paragraph (6) of subdivision (a).

(d) Commencing July 1, 1996, an inflation adjustment shall be calculated for each district so that over time the adult education revenue limit per unit of average daily attendance shall be the same for all districts. A school district’s adult education revenue limit per unit of average daily attendance shall be the district’s prior fiscal year’s adult education revenue limit per unit of average daily attendance increased by a dollar amount calculated as follows:

(1) Determine the dollar amount by multiplying the statewide average funded adult education revenue limit per unit of average daily attendance for the prior fiscal year by the inflation adjustment used to increase revenue limits for unified school districts pursuant to Section 42238.1.

(2) Determine a factor as follows:

(A) Multiply the highest funded adult education revenue limit per unit of average daily attendance in the state for the prior fiscal year by 1.02.

(B) Divide the amount determined in subparagraph (A) by the funded adult education revenue limit per unit of average daily attendance of the school district for the prior fiscal year.

(C) If the number determined in subparagraph (B) is greater than 1.10, that result shall be reduced to 1.10. If the number determined in subparagraph (B) is less than 1.02, that result shall be increased to 1.02.

(D) Subtract 1.0 from the number determined in subparagraph (C).

(E) Divide the number determined in subparagraph (D) by the inflation adjustment used to increase revenue limits for a unified school district pursuant to Section 42238.1.

(3) Multiply the dollar amount determined in paragraph (1) by the factor determined in paragraph (2).

(4) Add the amount determined in paragraph (3) to the funded adult revenue limit per unit of average daily attendance of the school district for the prior fiscal year. In no case shall any revenue limit per unit of average daily attendance be increased above the amount calculated in subparagraph (A) of paragraph (2).

The Superintendent of Public Instruction shall reallocate any amounts calculated for a district in excess of the amount calculated in subparagraph (A) of paragraph (2) to augment the inflation adjustments of other districts.

If the amount of funds needed to provide inflation adjustments calculated pursuant to this subdivision exceeds the amount appropriated in the annual Budget Act for adult education program inflation adjustments, the superintendent shall prorate the amounts calculated pursuant to this subdivision.

(e) When each district’s adult education revenue per unit of average daily attendance is the same, each district, notwithstanding paragraphs (1) and (2) of subdivision (d), shall receive the same inflation adjustment calculated pursuant to the inflation adjustment used to increase revenue limits for unified school districts pursuant to Section 42238.1.

(f) If there is an average daily attendance audit adjustment for any of the 1990–91, 1991–92, or 1992–93 fiscal years, for purposes of calculating the district’s adjusted adult education revenue limit pursuant to this section, the superintendent, with the approval of the Department of Finance, may waive the average daily attendance audit adjustment if the superintendent determines that the audit exception was minor or inadvertent, or both.

(Amended by Stats. 1994, Ch. 108, Sec. 2. Effective June 27, 1994.)



52616.17

Commencing July 1, 1993, the Superintendent of Public Instruction shall determine an authorized limit of adult education average daily attendance for all high school districts and unified school districts that operated and claimed adult education state apportionment for the 1992–93 fiscal year, as follows:

(a) For the 1993–94 fiscal year, the district’s authorized adult education average daily attendance shall be one of the following:

(1) The district’s adult education average daily attendance added to the district’s average daily attendance for concurrently enrolled high school pupils in adult education programs that was certified for the annual principal apportionment report and for which state apportionment for the 1991–92 fiscal year was received.

(2) If the district’s average daily attendance for concurrently enrolled high school pupils in adult education used in paragraph (1) exceeds 10 percent of the district’s total average daily attendance for all pupils in grades 9 to 12, inclusive, for the same reporting period, the district’s authorized adult education average daily attendance pursuant to paragraph (1) shall be reduced by multiplying the amount of certified average daily attendance for concurrently enrolled high school pupils in adult education that exceeds 10 percent by 0.33 and subtracting that amount from the district’s authorized adult education average daily attendance pursuant to paragraph (1).

(3) For a school district offering adult education courses and classes pursuant to Section 41976.2, add to the amount calculated pursuant to paragraphs (1) or (2) the number of units of average daily attendance claimed by that district for the second principal apportionment made in the 1991–92 fiscal year for independent study pupils 21 years of age or older and pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of the grades 1 to 12, inclusive, since their 18th birthday, as calculated pursuant to Section 46300.1, as that section read on January 1, 1992.

(b) For the 1994–95 fiscal year, the district’s authorized adult education average daily attendance shall be one of the following:

(1) The district’s adult education average daily attendance added to the district’s average daily attendance for concurrently enrolled high school pupils in adult education programs that was certified for the annual principal apportionment report and for which state apportionment for the 1991–92 fiscal year was received.

(2) If the district’s average daily attendance for concurrently enrolled high school pupils in adult education used in paragraph (1) exceeds 10 percent of the district’s total average daily attendance for all pupils in grades 9 to 12, inclusive, for the same reporting period, the district’s authorized adult education average daily attendance pursuant to paragraph (1) shall be reduced by multiplying the amount of certified average daily attendance for concurrently enrolled high school pupils in adult education that exceeds 10 percent by 0.67 and subtracting that amount from the district’s authorized adult education average daily attendance pursuant to paragraph (1).

(3) For a school district offering adult education courses and classes pursuant to Section 41976.2, add to the amount calculated pursuant to paragraphs (1) or (2) the number of units of average daily attendance claimed by that district for the second principal apportionment made in the 1991–92 fiscal year for independent study pupils 21 years of age or older and pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of the grades 1 to 12, inclusive, since their 18th birthday, as calculated pursuant to Section 46300.1, as that section read on January 1, 1992.

(c) For the 1995–96 fiscal year, the district’s authorized adult education average day attendance shall be one of the following:

(1) The district’s adult education average daily attendance added to the district’s average daily attendance for concurrently enrolled high school pupils in adult education programs that was certified for the annual principal apportionment report and for which the state apportionment for the 1991–92 fiscal year was received.

(2) If the district’s average daily attendance for concurrently enrolled high school pupils in adult education used in paragraph (1) exceeds 10 percent of the district’s total average daily attendance for all pupils in grades 9 to 12, inclusive, for the same reporting period, the district’s authorized adult education average daily attendance pursuant to paragraph (1) shall be reduced by multiplying the amount of certified average daily attendance for concurrently enrolled high school pupils in adult education that exceeds 10 percent by 1.00 and subtracting that amount from the district’s authorized adult education average daily attendance pursuant to paragraph (1).

(3) For a school district offering adult education courses and classes pursuant to Section 41976.2, add to the amount calculated pursuant to paragraph (1) or (2), whichever is applicable, the number of units of average daily attendance claimed by the district for the second principal apportionment for the 1991–92 fiscal year for independent study pupils 21 years of age and older and pupils 19 years of age or older who have not been continuously enrolled in kindergarten, or any of grades 1 to 12, inclusive, since their 18th birthday, as calculated pursuant to Section 46300.1, as that section read on January 1, 1992.

(d) For the 1996–97 fiscal year, and each fiscal year thereafter, a school district’s adult education average daily attendance for apportionment purposes shall be its authorized adult education average daily attendance for the prior fiscal year multiplied by 1.025.

(e) Commencing July 1, 1996, a school district shall not certify for apportionment purposes, that portion of any average daily attendance in adult education programs generated by pupils who are concurrently enrolled for apportionment purposes in high school that exceeds 10 percent of the district’s average daily attendance for all pupils in grades 9 to 12, inclusive, for the same reporting period.

(f) It is the intent of the Legislature that, commencing July 1, 1993, each school district that conducted programs in the 1991–92 fiscal year through independent study for pupils 21 years of age or older and pupils 19 years of age or older who have not been continuously enrolled in kindergarten or any of grades 1 to 12, inclusive, since their 18th birthday, as calculated pursuant to Section 46300.1, as that section read on January 1, 1992, continue to serve at least the same number of units of average daily attendance through adult education for high school diploma programs in all subsequent years as were funded through those independent study programs in the 1991–92 fiscal year, unless the school district governing board determines that meeting this service requirement would incur costs in excess of the revenue received.

(Amended by Stats. 1995, Ch. 530, Sec. 26. Effective January 1, 1996.)



52616.18

(a) Commencing July 1, of each fiscal year, notwithstanding that a school district was not authorized to operate an adult education program pursuant to Section 41976, a school district may apply to the department for initial program approval and funding to begin any adult education programs specified in Section 41976 provided the district meets the following criteria:

(1) The district did not operate nor claim state apportionment for an adult education program in the prior fiscal year.

(2) The district enters into a written delineation of function agreement pursuant to Chapter 3 (commencing with Section 8500) of Part 6 for the fiscal year for which initial funding is authorized between the applicant school district and the community college district in the same geographical area.

(b) The Superintendent of Public Instruction may approve the program and state apportionment funding on the basis of the school district’s documented need for adult education programs. The superintendent shall issue a program advisory that sets forth the criteria of need that a district is required to document.

(c) A school district that receives state funding under this section shall ensure that priority for program service is given to persons applying for the district’s adult education programs authorized by paragraphs (2), (3), and (4) of subdivision (a) of Section 41976.

(d) A school district that maintains a current delineation of function agreement with a community college district pursuant to Chapter 3 (commencing with Section 8500) of Part 6 are authorized to divide the responsibility for offering courses pursuant to Section 41976 by mutual agreement of the boards of those districts.

(e) This section shall be operative to the extent that the superintendent determines that funds are available pursuant to Section 52616.19 to implement the section on or after July 1, of each fiscal year.

(Amended by Stats. 2004, Ch. 896, Sec. 52. Effective September 29, 2004. Section applicable as provided in subd. (e).)



52616.19

(a) Commencing with the 1993–94 fiscal year, and each fiscal year thereafter, the only funding available for purposes of Sections 52616, 52616.16, 52616.17, and 52616.18 shall be the following:

(1) Funds that would have been apportioned for purposes of Section 52616, as that section read on June 30, 1993.

(2) Funds that would have been apportioned for purposes of concurrently enrolled average daily attendance pursuant to Section 42238.5, as that section read on June 30, 1993.

(3) Funds that would have been available for purposes of adult elementary and secondary independent study average daily attendance pursuant to Section 46300.1, as that section read on June 30, 1993.

(b) In the 1993–94 fiscal year, up to four million two hundred fifty thousand dollars ($4,250,000) shall be available for the start up of new adult education programs pursuant to Section 52616.18. In the 1994–95 fiscal year, up to eight million five hundred thousand dollars ($8,500,000) shall be available for the startup of new adult education programs and the continuation of programs started and funded in the 1993–94 fiscal year. Four million two hundred fifty thousand dollars ($4,250,000) of that amount shall only be available for new adult education programs if there is no deficit applied pursuant to subdivision (c). It is the intent of the Legislature that, commencing in the 1995–96 fiscal year, those adult education programs started and funded in the 1993–94 and 1994–95 fiscal years shall continue to be funded.

(c) If the funds available pursuant to subdivision (a) are not sufficient to fully fund Sections 52616, 52616.16, 52616.17, and 52616.18, the Superintendent of Public Instruction shall reduce the adult education apportionment for each district that received funding pursuant to Section 52616.16.

(d) If the funds available pursuant to subdivision (a) exceed the amount needed to fund the purposes specified in Sections 52616, 52616.16, 52616.17, 52616.18, and 52617, the Superintendent shall allocate those excess funds on a one-time basis to a school district operating adult education programs that have exceeded its number of units of authorized adult education average daily attendance in proportion to the excess units of average daily attendance served by each school district for that fiscal year. The Superintendent may not allocate an amount of funds to a school district pursuant to this subdivision that exceeds the total number of units of authorized adult education average daily attendance served by the school district multiplied by the appropriate funding rate per unit of average daily attendance.

(Amended by Stats. 2005, Ch. 502, Sec. 1. Effective October 4, 2005.)



52616.20

For purposes of calculating a school district’s authorized adult education average daily attendance pursuant to Section 52616.17, average daily attendance for concurrently enrolled high school pupils in adult education programs for districts that currently are party to an adult education joint powers agreement established prior to January 1, 1963, shall be based upon the aggregate average daily attendance of all participating districts’ pupils in grades 9 to 12, inclusive. Notwithstanding this section, the average daily attendance for concurrently enrolled high school pupils in the Covina-Valley Unified School District, operated by the Tri-Community Adult Education joint powers authority, shall not exceed the average daily attendance for concurrently enrolled high school pupils in the Covina-Valley Unified School District for the 1992-93 fiscal year.

(Added by Stats. 1993, Ch. 1051, Sec. 1. Effective January 1, 1994.)



52616.21

Notwithstanding subdivision (a) of Section 46300 or any other law, a county office of education may administer an adult education program and each eligible school district, as specified in subdivision (e), within its jurisdiction may participate in the program. A county office of education administering that adult education program may report the average daily attendance of each school district participating in the adult education program for the purpose of receiving apportionments pursuant to Sections 52616.18 and 52616.19. The Superintendent of Public Instruction shall make apportionments pursuant to those sections to a county office of education administering that adult education program provided the following conditions are met:

(a) The county office of education has a current, valid, written mutual delineation agreement with the local community college located in the geographic area in which the adult education program is offered.

(b) The attendance of students reported is attendance while engaged in educational activities required of those students under the immediate supervision and control of a certificated employee of a school district that is under the jurisdiction of the county office of education.

(c) The county office of education serves an area of large geographic expanse that is sparsely populated and geographically isolated, as determined by the Superintendent of Public Instruction.

(d) The average daily attendance reported is only for those school districts that have agreed to participate in the county-administered adult education program.

(e) At least 5 percent of the average daily attendance reported by the school districts served by the county office of education is attributable to the school districts participating in the county-administered adult education program for the purposes of apportionments pursuant to Sections 52616.18 and 52616.19.

(Added by Stats. 1994, Ch. 593, Sec. 3. Effective September 16, 1994.)



52616.24

In the event that a school district is found, pursuant to an audit, to have incorrectly reported adult education or concurrently enrolled average daily attendance to the State Department of Education, the Superintendent of Public Instruction shall recalculate the average daily attendance for purposes of determining the adult block entitlement pursuant to Section 52616.

(Added by Stats. 1992, Ch. 1195, Sec. 13. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1195.)



52617

(a) (1) Commencing in the 2006–07 fiscal year, and in each fiscal year thereafter, the Superintendent shall, after making adjustments pursuant to subdivision (d) of Section 52616.17, and based on data reported to the department by local educational agencies on or before July 15 of each fiscal year, adjust the allocation of apportionments for adult education average daily attendance as follows:

(A) For a school district operating an adult education program with fewer than 100 units of authorized adult education average daily attendance, as determined pursuant to Section 52616.17, in the two prior fiscal years, and which served or exceeded its adult education average daily attendance authorized limit in the two prior fiscal years, the Superintendent shall grant to the school district up to 30 additional units of authorized adult education average daily attendance made available after he or she performs the adjustments pursuant to subparagraph (C) upon the request of the district. A school district that receives additional units may not exceed 100 total units. If available units are insufficient to provide for this adjustment, the school district shall receive a prorated amount, relative to the units of authorized adult education average daily attendance of the school district.

(B) For a school district operating an adult education program with 100 or more units of authorized adult education average daily attendance, as determined pursuant to Section 52616.17, in the two prior fiscal years, and which served or exceeded its units of authorized adult education average daily attendance for the school district in the two prior fiscal years, the school district shall receive a prorated amount of units available, as specified in paragraph (2), after the Superintendent performs the adjustment required by subparagraphs (A) and (C), relative to the adult education average daily attendance authorized limit of the school district.

(C) For a school district operating an adult education program that failed to serve its units of authorized adult education average daily attendance for the school district in the two prior fiscal years, the units of authorized adult education average daily attendance of the school district shall be reduced by an amount equal to one-half of the lowest level of unearned adult education average daily attendance in either of the two prior fiscal years. The Superintendent shall notify a school district that its units of authorized adult education average daily attendance for the school district are reduced pursuant to this paragraph.

(2) The Superintendent may not perform adjustments pursuant to paragraph (1) that result in a total statewide apportionment of units of authorized adult education average daily attendance that exceeds the amount funded in the annual Budget Act.

(3) (A) A school district that receives additional units of authorized adult education average daily attendance pursuant to paragraph (1) shall provide a number of career technical education courses that is equal to the percentage of average daily attendance of adults attending those courses in the prior three fiscal years without regard to units of authorized adult education average daily attendance added pursuant to paragraph (1).

(B) A school district shall use funds derived from an adjustment performed pursuant to paragraph (1) for the purpose of providing access to, or direct instruction in, career technical education courses.

(C) “Career technical education courses” means those included within the career and technical education curriculum framework developed pursuant to Section 51226.1.

(b) (1) The following school districts are not eligible for an increase in the additional units of authorized adult education average daily attendance, as specified in Section 52616.17, or for additional units of authorized adult education average daily attendance pursuant to subdivision (a), for the 2005–06 fiscal year:

(A) Alhambra Unified School District.

(B) Azusa Unified School District.

(C) Banning Unified School District.

(D) East Side Union High School District.

(E) El Monte Union High School District.

(F) Grant Joint Union High School District.

(G) Madera Unified School District.

(H) Montebello Unified School District.

(I) Perris Union High School District.

(J) Santa Maria Joint Union High School District.

(K) Ventura Unified School District.

(2) The following school districts are not eligible for an increase in the additional units of authorized adult education average daily attendance, as specified in Section 52616.17, or for additional units of authorized adult education average daily attendance pursuant to subdivision (a), for the 2005–06 and 2006–07 fiscal years:

(A) Amador County Unified School District.

(B) Dublin Unified School District.

(C) Manteca Unified School District.

(D) Martinez Unified School District.

(E) Novato Unified School District.

(F) Oakdale Joint Unified School District.

(G) Pittsburg Unified School District.

(H) Salinas Union High School District.

(I) Baldwin Park Unified School District.

(3) (A) Notwithstanding paragraph (1) or (2), for the 2005–06 and 2006–07 fiscal years, a school district specified by paragraph (1) or (2) is eligible for an increase in the units of authorized adult education average daily attendance equal to one-half of one percent of the units of authorized adult education average daily attendance of the school district for the sole purpose of the creation of new average daily attendance within a new or existing nursing preparation program.

(B) A school district that receives an increase pursuant to subparagraph (A) shall maintain at least the amount of nursing preparation average daily attendance that is equal to the average daily attendance generated by the school district in nursing preparation programs for the prior three fiscal years to be eligible for the increase specified in subparagraph (A).

(4) It is the intent of the Legislature that this subdivision resolves disputed claims for adult education average daily attendance made for the 1990–91 and 1991–92 fiscal years.

(Added by Stats. 2005, Ch. 502, Sec. 3. Effective October 4, 2005.)









CHAPTER 10.5 - Immigrant Workforce Preparation Act

52651

For the purposes of this chapter, unless the context otherwise requires, the following terms shall have the following meanings:

(a) “Board of Governors” means the Board of Governors of the California Community Colleges.

(b) “Chancellor” means the Chancellor of the California Community Colleges.

(c) “Community-based organizations” means public nonprofit benefit corporations of demonstrated effectiveness approved by the superintendent to provide educational services to eligible legalized persons.

(d) “Department” means the State Department of Education.

(e) “Educational outreach activities” means:

(1) Information transmitted to temporary resident aliens regarding the requirements of the Immigration and Nationality Act of 1986 (8 U.S.C. Secs. 1160, 1161, and 1255a), as those requirements existed on the effective date of this chapter, relating to adjustment of resident status, sources of assistance to those aliens obtaining adjustment of resident status, including educational, informational, and referral services, and the rights and responsibilities of those aliens and aliens lawfully admitted for permanent residence, the identification of health, employment, and social services, and the importance of identifying oneself as a temporary resident alien to service providers. It does not include client counseling or any other service that would assume responsibility of the alien’s application for the adjustment of resident status.

(2) Information provided to newly legalized persons and other immigrants regarding educational opportunities available to them.

(f) “Immigrant” means a person who is a citizen of a country other than the United States and is eligible for education services in California or a naturalized United States citizen who is now residing in California.

(g) “Newly legalized person” means an alien who has been granted lawful temporary resident status under Sections 1160, 1161, and 1255a of Title 8 of the United States Code, as those sections exist on the effective date of this chapter. In addition, it means a person who has, after being granted lawful temporary resident status, obtained permanent resident or citizenship status.

(h) “Services provider” means any community-based organization, school district maintaining adult education programs, or community college that has been approved by the superintendent in the 1991–92 fiscal year as eligible to provide educational services to newly legalized persons pursuant to subdivision (k) of Section 23.50 of the Budget Act of 1991.

(i) “SLIAG” means the State Legalization Impact-Assistance Grants as set forth in Section 204 of the Immigration Reform and Control Act of 1986, (Sec. 204, P.L. 99-603), as it exists on the effective date of this chapter.

(j) “Superintendent” means the Superintendent of Public Instruction.

(Added by Stats. 1992, Ch. 1068, Sec. 3. Effective January 1, 1993.)



52652

It is the intent of the Legislature that the students enrolled in classes and courses for immigrants pursuant to this chapter be provided with information written in a language understood by the student on available programs to enable that student to continue education and training through existing courses.

(Added by Stats. 1992, Ch. 1068, Sec. 3. Effective January 1, 1993.)



52653

School districts that receive funding pursuant to Section 52656 shall provide the following:

(a) Classes and courses offered pursuant to paragraph (4) of subdivision (a) of Section 41976.

(b) Services that were reimbursable under the provisions of SLIAG in the 1991–92 fiscal year, including but not limited to, instruction in English as a second language, citizenship, basic skills, and ancillary services such as outreach and counseling.

(c) Services to develop the work and educational skills needed by the immigrant in the workplace, including, but not limited to, the communication, computational, problem solving, and interpersonal skills needed to succeed in the workplace.

(d) Services that enable immigrants to access educational services and economic development services available to all Californians.

(Added by Stats. 1992, Ch. 1068, Sec. 3. Effective January 1, 1993.)



52654

Community college districts that receive funding for the purposes of this chapter shall provide the following:

(a) Services that were reimbursable under the provision of SLIAG in the 1991–92 fiscal year, including, but not limited to, instruction in English as a second language, citizenship, basic skills, and ancillary services such as outreach counseling, whether provided for credit or noncredit.

(b) Services to develop the work and education skills needed by the immigrant in the workplace, including, but not limited to, the communication, computational, problem solving, and interpersonal skills needed to succeed in the workplace, whether provided for credit or noncredit.

(c) Services that enable immigrants to access educational services and economic development services available to all Californians, whether provided for credit or noncredit.

(Added by Stats. 1992, Ch. 1068, Sec. 3. Effective January 1, 1993.)



52655

It is the intent of the Legislature that the superintendent develop a course of instruction for each level of English as a second language and basic skills instruction leading, respectively, to a Certificate of Proficiency in English as a Second Language, and a Certificate of Proficiency in Basic Skills. It is further the intent of the Legislature that the superintendent establish the level of performance and the measures for granting the certificates for adult schools and community-based organizations and that the Board of Governors establish the level of performance and the measures for granting the certificates for community colleges.

(Added by Stats. 1992, Ch. 1068, Sec. 3. Effective January 1, 1993.)



52656

(a) Notwithstanding any other provision of law, school districts that received apportionment for extraordinary needs in English as a second language and basic skills from Provision (4) of Schedule (a) of Item 6110-156-001 of the Budget Act of 1991 for the 1991–92 fiscal year shall continue to receive those funds in the school district’s adult block entitlement in the 1992–93 fiscal year, and each fiscal year thereafter.

(b) Commencing in the 1993–94 fiscal year, school districts that receive an apportionment from subdivision (a) shall give priority to eligible immigrants in need of courses pursuant to paragraphs (2), (3), and (4) of subdivision (a) of Section 41976 and Section 52653 of the Education Code.

(c) School districts are not restricted by this chapter from providing classes for immigrants pursuant to paragraph (4) of subdivision (a) of Section 41976 of the Education Code with other funds for adult education that are available to the district.

(Amended by Stats. 2001, Ch. 750, Sec. 15. Effective January 1, 2002.)






CHAPTER 11 - Miscellaneous

ARTICLE 1 - School Farms

52700

The governing board of any school district may, for the purpose of providing practical instruction in agriculture, establish one or more school farms for any one or more of the schools of the district whenever in its judgment it is advisable to do so.

(Enacted by Stats. 1976, Ch. 1010.)



52701

The cost of purchasing and equipping a school farm and all other costs not met from the receipts of the operation of the farm shall be a charge against the funds of the school district.

(Enacted by Stats. 1976, Ch. 1010.)



52702

The governing board of the district may provide for the general supervision of the farm and the cost of the supervision may be a charge against the funds of the district.

(Enacted by Stats. 1976, Ch. 1010.)



52703

All moneys received from the sale of produce, livestock and other products of a farm shall be paid into the county treasury to the credit of the general fund of the district.

(Enacted by Stats. 1976, Ch. 1010.)



52704

The governing board of the school district may, as an alternative to the procedure provided for in Section 52703, establish an account for each such farm established in the district, or for all such farms established by the district, in one or more banks to be known as “The School Farm Account” of (insert name of district) District. If the account is established for one of several farms, it shall be known as “The School Farm Account of (insert name of school) School of (insert name of district) District.” All receipts of the school farm, or farms, derived from the sale of produce, livestock, and other products, may be withdrawn from the general fund in the same manner as other moneys may be withdrawn from funds of the district and deposited in the account for expenditure for the operation and maintenance of the farm, or farms, in accordance with the direction of the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



52705

The governing board may designate an employee or employees of the district to have custody of the account or accounts established under Section 52704, who shall be responsible for the payment into the account or accounts of all moneys received for or to be paid into the account or accounts, and for all expenditures therefrom, subject to such regulations as the governing board may prescribe.

(Enacted by Stats. 1976, Ch. 1010.)



52706

The governing board may buy feed, livestock, and materials and supplies for a farm and may sell produce, livestock and other products of a farm in accordance with rules and regulations adopted by the board notwithstanding any provision of this code in conflict with such rules and regulations.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Patriotic Exercises and Instruction

52720

In every public elementary school each day during the school year at the beginning of the first regularly scheduled class or activity period at which the majority of the pupils of the school normally begin the schoolday, there shall be conducted appropriate patriotic exercises. The giving of the Pledge of Allegiance to the Flag of the United States of America shall satisfy the requirements of this section.

In every public secondary school there shall be conducted daily appropriate patriotic exercises. The giving of the Pledge of Allegiance to the Flag of the United States of America shall satisfy such requirement. Such patriotic exercises for secondary schools shall be conducted in accordance with the regulations which shall be adopted by the governing board of the district maintaining the secondary school.

(Enacted by Stats. 1976, Ch. 1010.)



52730

(a) Providing instruction that promotes understanding the concepts of “pledge,” “allegiance,” “republic,” and “indivisible,” and understanding the importance of the pledge as an expression of patriotism, love of country, and pride in the United States of America shall satisfy the requirement of Section 52720.

(b) When pupils in a public school are instructed with regard to the words of the Pledge of Allegiance to the Flag of the United States of America as part of the patriotic exercises conducted pursuant to this article, that public school shall provide a combination of the giving of the Pledge of Allegiance to the Flag of the United States of America and the instruction specified in subdivision (a). School districts shall provide this instruction during the time allotted for the patriotic exercise.

(Added by Stats. 2008, Ch. 523, Sec. 2. Effective January 1, 2009.)






ARTICLE 3 - Educational Films or Video Tapes

52740

(a) It is the intent of the Legislature to provide accurate instructional materials to schools on all of the following topics:

(1) The internment in the United States of persons of Japanese origin and its impact on Japanese American citizens.

(2) The Armenian genocide.

(3) The World War II internment, relocation, and restriction in the United States of persons of Italian origin and its impact on the Italian American community.

(b) The Legislature finds and declares that there are few films or video recordings available on the subjects of the internment of persons of Japanese origin, the Armenian genocide, and the World War II internment, relocation, and restriction of persons of Italian origin for teachers to use when teaching pupils about these three devastating events. The shortage of available films or video recordings on these subjects is especially true for the Armenian genocide.

(c) The Legislature hereby finds and declares that films and video recordings giving a historically accurate depiction of the internment in the United States of persons of Japanese origin during World War II, the Armenian genocide, and the World War II internment, relocation, and restriction of persons of Italian origin should be made in order that pupils will recognize these events for the horror they represented. The Legislature hereby encourages teachers to use these films and video recordings as a resource in teaching pupils about these three important historical events that are commonly overlooked in today’s school curriculum.

(Amended by Stats. 2009, Ch. 88, Sec. 25. Effective January 1, 2010.)



52742

The films or video recordings produced pursuant to this article shall be submitted to the Curriculum Development and Supplemental Materials Commission for its review, and may be made available to schools, as provided by this article, only upon adoption by the Curriculum Development and Supplemental Materials Commission.

(Amended by Stats. 2009, Ch. 88, Sec. 26. Effective January 1, 2010.)



52743

The State Department of Education shall make available the films or video recordings produced pursuant to this article to schools.

(Amended by Stats. 2009, Ch. 88, Sec. 27. Effective January 1, 2010.)






ARTICLE 5 - Pupil Survey of Instruction

52760

(a) The student government of a school maintaining any of grades 9 to 12, inclusive, may establish a committee of pupils and teachers to develop a survey by which pupils may provide feedback to teachers for the purpose of fostering improved communication between pupils and teachers and improving individual classes and teaching methods for future generations of pupils. The survey developed by the committee shall solicit pupil opinion on different aspects of a class and the effectiveness of the teacher of the class. The committee annually may revise the survey.

(b) The administration of the survey and the survey results shall conform to all of the following requirements:

(1) Teachers annually shall be provided the survey and may survey the pupils in the classes they teach.

(2) Survey responses shall be confidential and shall be made known only to the teacher whose class is surveyed.

(3) No administrator or any other school or district official shall view or have access to any survey responses without the express written consent of the teacher to whom the survey relates.

(4) Survey responses shall not become part of a teacher’s personnel record.

(5) The survey and any responses shall not be used for collective bargaining purposes.

(6) The survey responses shall not be included in, nor shall they be used to influence the existing teacher evaluation process, if any, in a school or district in which the survey is conducted.

(Added by Stats. 2010, Ch. 186, Sec. 1. Effective January 1, 2011.)









CHAPTER 12 - School-Based Program Coordination Act

ARTICLE 3 - School Plans

52850

The provisions of this article shall apply only to school districts and schools which participate in school-based coordinated categorical programs pursuant to this article. No school may operate pursuant to this article unless a newly developed plan or a revision of the previously approved plan has been approved by the local governing board and is retained at the school site. These plans shall be available to the Superintendent of Public Instruction upon request and shall be made available to the public on a reasonable basis pursuant to the provisions of the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1983, Ch. 1270, Sec. 4. Effective September 30, 1983.)



52851

(a) A school district and school may apply to receive funds allocated pursuant to Article 4 (commencing with Section 8750) of Chapter 4 of Part 6, Article 5 (commencing with Section 44520) of Chapter 3 and Article 1 (commencing with Section 44670) of Chapter 3.1 of Part 25, Article 15 (commencing with Section 51870) of Chapter 5, Chapter 6 (commencing with Section 52000), Chapter 8 (commencing with Section 52200), and Article 2 (commencing with Section 52340) of Chapter 9 of this part, Chapter 1 (commencing with Section 54000) and Chapter 2 (commencing with Section 54100) of Part 29, and Part 30 (commencing with Section 56000), and Chapter 1 (commencing with Section 500) of Part 2 of Division 2 of the Military and Veterans Code, without complying with the provisions of those statutes or the related California Administrative Code regulations, provided that the school and school district meet the criteria established in this article.

(b) In no event shall subdivision (a) be construed to include bilingual education programs established pursuant to Article 3 (commencing with Section 52160) of Chapter 7 within the provisions of this article.

(Amended by Stats. 1982, Ch. 1298, Sec. 3.)



52852

A schoolsite council shall be established at each school which participates in school-based program coordination. The council shall be composed of the principal and representatives of: teachers selected by teachers at the school; other school personnel selected by other school personnel at the school; parents of pupils attending the school selected by such parents; and, in secondary schools, pupils selected by pupils attending the school.

At the elementary level the council shall be constituted to ensure parity between (a) the principal, classroom teachers and other school personnel; and (b) parents or other community members selected by parents.

At the secondary level the council shall be constituted to ensure parity between (a) the principal, classroom teachers and other school personnel; and (b) equal numbers of parents, or other community members selected by parents, and pupils.

At both the elementary and secondary levels, classroom teachers shall comprise the majority of persons represented under category (a).

Existing schoolwide advisory groups or school support groups may be utilized as the schoolsite council if those groups conform to this section.

The Superintendent of Public Instruction shall provide several examples of selection and replacement procedures that may be considered by schoolsite councils.

An employee of a school who is also a parent or guardian of a pupil who attends a school other than the school of the parent’s or guardian’s employment, is not disqualified by virtue of this employment from serving as a parent representative on the schoolsite council established for the school that his or her child or ward attends.

(Amended by Stats. 1988, Ch. 1461, Sec. 26.)



52852.5

The governing board of each school district shall:

(a) Ensure that the principal of every school receives information covering the provisions of this article, and provides such information to teachers, other school personnel, parents, and, in secondary schools, pupils.

(b) Adopt policies to ensure that, prior to a school beginning to develop a plan pursuant to Section 52853, a school site council as described in Section 52852 is established at the school site to consider whether or not it wishes the local school to participate in the school-based coordination program. The board shall ensure that all interested persons, including, but not limited to, the principal, teachers, other school personnel, parents, and, in secondary schools, pupils have an opportunity to meet in public to establish the council.

(c) Ensure that funds coordinated pursuant to this article are used to supplement, not supplant, existing state and local fiscal efforts and that schools which receive the funds shall have base expenditures comparable to nonparticipating schools.

(Amended by Stats. 1982, Ch. 1298, Sec. 4.)



52853

(a) The schoolsite council shall develop a school plan which shall include all of the following:

(1) Curricula, instructional strategies and materials responsive to the individual needs and learning styles of each pupil.

(2) Instructional and auxiliary services to meet the special needs of non-English-speaking or limited-English-speaking pupils, including instruction in a language these pupils understand; educationally disadvantaged pupils; gifted and talented pupils; and pupils with exceptional needs.

(3) A staff development program for teachers, other school personnel, paraprofessionals, and volunteers, including those participating in special programs. Staff development programs may include the use of program guidelines that have been developed by the superintendent for specific learning disabilities, including dyslexia, and other related disorders. The strategies included in the guidelines and instructional materials that focus on successful approaches for working with pupils who have been prenatally substance exposed, as well as other at-risk pupils, may also be provided to teachers.

(4) Ongoing evaluation of the educational program of the school.

(5) Other activities and objectives as established by the council.

(6) The proposed expenditures of funds available to the school through the programs described in Section 52851. For purposes of this subdivision, proposed expenditures of funds available to the school through the programs described in Section 52851 shall include, but not be limited to, salaries and staff benefits for persons providing services for those programs.

(7) The proposed expenditure of funds available to the school through the federal Improving America’s Schools Act of 1994 (IASA) (20 U.S.C. Sec. 6301 et seq.) and its amendments. If the school operates a state-approved schoolwide program pursuant to Section 6314 of Title 20 of the United States Code in a manner consistent with the expenditure of funds available to the school pursuant to Section 52851, employees of the schoolwide program may be deemed funded by a single cost objective.

(b) The schoolsite council shall annually review the school plan, establish a new budget, and if necessary, make other modifications in the plan to reflect changing needs and priorities.

(Amended by Stats. 1999, Ch. 646, Sec. 31. Effective January 1, 2000.)



52855

The school district governing board shall review and approve or disapprove school plans. A school plan shall not be approved unless it was developed and recommended by the school site council. If a plan is not approved by the governing board, specific reasons for that action shall be communicated to the council. Modifications to any school plan shall be developed, recommended and approved or disapproved in the same manner.

(Added by Stats. 1981, Ch. 100, Sec. 25.)



52856

If the school district and school choose to include within the provisions of this article funds allocated pursuant to Chapter 6 (commencing with Section 52000), the school district and school shall still be eligible to compete for any expansion funding that is made available for the school improvement program for grades in that school which are not already generating funds.

(Added by Stats. 1981, Ch. 100, Sec. 25.)



52857

The district governing board shall determine the portion of the district’s grant pursuant to Chapter 8 (commencing with Section 52200) of Part 28 that shall be allocated to the school for inclusion in the school budget developed pursuant to subdivision (f) of Section 52853.

(Amended by Stats. 1987, Ch. 1452, Sec. 447.)



52858

(a) If the school district and school choose to include within the provisions of this article, funds allocated pursuant to Chapter 1 (commencing with Section 54000) of Part 29, the school district shall: (a) if the number of educationally disadvantaged pupils in the school is less than 75 percent of the school’s enrollment, ensure that there is state and local funding in the school available for allocation pursuant to subdivision (f) of Section 52853 which is equal to or greater than the per pupil amount allocated to that school per disadvantaged pupil through the economic impact aid program multiplied times 75 percent of the school’s enrollment, (b) continue to maintain any school or district advisory committees required pursuant to Chapter 1, and (c) continue to distribute funds to schools in accordance with Sections 54004.3, 54004.5, and 54004.7 and regulations adopted which pertain to those sections.

(b) To the extent permitted by federal law, such that funds allocated pursuant to Article 1 (commencing with Section 54000) of Chapter 1 of Part 29 are deemed by the United States Department of Education to be comparable to funds allocated pursuant to Chapter I of the Educational Consolidation and Improvement Act, the percentage limitation and multiplier established in subdivision (a) may be decreased to not less than 67 percent.

(Amended by Stats. 1983, Ch. 1302, Sec. 24. Effective September 30, 1983.)



52858.5

If the school district and school site council choose to include funds allocated pursuant to Chapter 1 (commencing with Section 54000) of Part 29, the school site council shall consult with any school level bilingual advisory committee required by law prior to submitting a school plan pursuant to this article.

If the bilingual advisory committee objects to the plan, written copies of the committee’s objections shall be attached to the plan when it is transmitted to the local governing board and the State Board of Education.

However, the school site council and the school district shall make the final determination as to the content of the school plan and the content of any waiver request.

(Added by Stats. 1981, Ch. 100, Sec. 25.)



52859

(a) If a school district and school choose to include within the provisions of this article funds allocated pursuant to Chapter 2 (commencing with Section 54100) of Part 29, the school district and school shall annually receive funding at the rate per specialist allocated statewide multiplied times the number of specialists approved for that school at the time it was approved to operate programs pursuant to this article, shall use these funds to employ a reading specialist who meets the criteria established pursuant to Chapter 2 (commencing with Section 54100) of Part 29, and shall comply with Section 54123.

(b) In no event shall funds coordinated pursuant to this article be used to pay for the local share of costs associated with the employment of reading specialists funded pursuant to this section.

(Amended by Stats. 1982, Ch. 1298, Sec. 8.)



52860

If a school district and school choose to include within the provisions of this article funds allocated pursuant to Part 30 (commencing with Section 56000), the school district shall comply with all requirements of that part, with the following exceptions:

(a) Resource specialist program services, designated instruction and services, and team teaching for special day classes, except special day classes operating pursuant to Section 56364.1, may be provided to pupils who have not been identified as individuals with exceptional needs, provided that all identified individuals with exceptional needs are appropriately served and a description of the services is included in the schoolsite plan.

(b) Programs for individuals with exceptional needs shall be under the direction of credentialed special education personnel, but services may be provided entirely by personnel not funded by special education moneys, provided that all services specified in the individualized education program are received by the pupil.

(Amended by Stats. 1994, Ch. 1288, Sec. 9. Effective January 1, 1995.)



52861

If a school district and school choose to include within the provisions of this article funds allocated pursuant to Article 4 (commencing with Section 8750) of Chapter 4 of Part 6 of Division 1 of Title 1, Article 5 (commencing with Section 44520) of Chapter 3 of Part 25 of Division 3 of this title, Article 15 (commencing with Section 51870) of Chapter 5 of this part, and Article 2 (commencing with Section 52340) of Chapter 9 of this part, and Chapter 1 (commencing with Section 500) of Part 2 of Division 2 of the Military and Veterans Code, the district shall determine the portion of the district’s grants, pursuant to those provisions, which shall be allocated to the school for inclusion in the school budget developed pursuant to subdivision (f) of Section 52853.

(Amended by Stats. 2008, Ch. 179, Sec. 53. Effective January 1, 2009.)



52862

School districts and schools that choose to operate programs pursuant to Article 3 (commencing with Section 52850) shall insure compliance with all requirements of federal law.

(Added by Stats. 1981, Ch. 100, Sec. 25.)



52863

Any governing board, on behalf of a school site council, may request the State Board of Education to grant a waiver of any provision of this article. The State Board of Education may grant a request when it finds that the failure to do so would hinder the implementation or maintenance of a successful school-based coordinated program.

If the State Board of Education approves a waiver request, the waiver shall apply only to the school or schools which requested the waiver and shall be effective for no more than two years. The State Board of Education may renew a waiver request.

(Added by Stats. 1982, Ch. 1298, Sec. 10.)






ARTICLE 4 - Advisory Committees

52870

(a) Notwithstanding any other provisions of this chapter, if a school district and school participate in the school-based program coordination, any schoolsite advisory committee may elect to designate the schoolsite council to function as that advisory committee for all purposes required by statute or regulations for a period of up to two years.

(b) If the governing board of a school district adopts a policy that establishes a schoolwide decisionmaking body at each school to promote continuous improvement through a single planning process that coordinates federal and state programs and services, then that body may be designated as a single decisionmaking or coordinating body, if the composition of the body meets the requirements of Section 52852.

(c) It is the intent of the Legislature that, to the extent possible, the members of the schoolsite council represent the composition of the school’s pupil population.

(Amended by Stats. 1998, Ch. 864, Sec. 4. Effective January 1, 1999.)






ARTICLE 5 - State Administration

52885

The State Board of Education shall:

(a) Adopt rules and regulations necessary to implement the provisions of this chapter.

(b) Rule on requests to waive provisions of this code or the California Administrative Code pursuant to Section 33050.

(Amended by Stats. 1983, Ch. 1270, Sec. 5. Effective September 30, 1983.)



52886

The Superintendent of Public Instruction shall:

(a) Assist districts and schools, upon request, to design, implement or evaluate school plans authorized by this chapter.

(b) Apportion funds in accordance with the provisions of Article 3 (commencing with Section 52850).

(c) Conduct program quality and fiscal reviews to:

(1) Ensure that funds allocated pursuant to this chapter are expended for the purposes intended.

(2) Provide information helpful to local schools in improving their programs.

(Added by Stats. 1981, Ch. 100, Sec. 25.)



52887

(a) Any two or more school districts, each of which receive funding for educational programs pursuant to a consolidated application form prepared by the State Board of Education, may join together or join together with one or more county superintendents of schools to apply to the State Department of Education to become a consortium for conducting program reviews of educational programs utilizing consolidated application funding or for providing program development assistance and reviewing school site plans, or both.

(b) The State Board of Education shall prescribe the form and manner of the consortium application.

(c) To ensure adequate program and plan review, consistency, or application of compliance and quality criteria, consortia review personnel shall use review instruments and processes and receive training approved by the State Department of Education.

(d) The majority of persons participating in program reviews shall be persons who are not in the employment of the district under review.

(Repealed and added by Stats. 1982, Ch. 1298, Sec. 13.)






ARTICLE 6 - Outreach Consultants

52890

Each school district and school that submits a school-based motivation and maintenance program plan pursuant to Article 7 (commencing with Section 54720) of Chapter 9 of Part 29, as that article read on January 1, 2004, shall include in the plan a description of the manner in which it will utilize outreach consultants. For purposes of this article, each outreach consultant, at a minimum, shall do all of the following:

(a) Possess a Dropout Prevention Specialist Certificate from a California State University, or enroll in a Dropout Prevention Specialist Certificate program within 90 days of the date of hire, except that outreach consultants employed on or before January 1, 2004, are exempt from this requirement.

(b) Demonstrate knowledge of local alternative educational programs and employ those programs to respond to the differential needs and unique learning styles of pupils.

(c) Demonstrate knowledge of local community agencies and community programs to recruit those agencies and programs to assist in the physical or psychological remediation of pupils.

(d) Utilize local school programs, options, and opportunities to assist pupils in locating, securing, or retaining employment.

(e) Utilize techniques that enhance interpersonal communication, self-understanding, self-disclosure, and depth-level sharing.

(f) Employ appropriate methods to create circumstances necessary so that change is permitted and encouraged in individuals, programs, and institutions.

(g) Be responsible for supervising, instructing, conducting negotiations with, and advising pupils and adults.

(Amended by Stats. 2005, Ch. 402, Sec. 9. Effective September 29, 2005.)









CHAPTER 12.5 - International Baccalaureate Diploma Program

52920

(a) The Legislature hereby finds and declares that the International Baccalaureate Diploma Program is a comprehensive and rigorous two-year curriculum, leading to examinations for high school pupils. Its objectives are to provide pupils with a balanced education, to facilitate geographic and cultural mobility, and to promote international understanding through a shared academic experience. Successful International Baccalaureate Diploma candidates pursue a specific, intensive, balanced liberal arts course of study and must pass rigorous examinations in seven curricula areas. Successful International Baccalaureate Diploma candidates are typically granted substantial advanced placement credit at the finest colleges and universities in the nation. The academic content and rigor of the instruction and examinations in International Baccalaureate Diploma Programs is governed and continuously monitored by the International Baccalaureate Organization in Geneva, Switzerland.

(b) It is the intent of the Legislature to establish a system of appropriate incentives to encourage high schools to offer the intensive, rigorous course of instruction leading to International Baccalaureate Diplomas and to encourage pupils in these schools to enroll in, attempt, and pass the rigorous International Baccalaureate Diploma course of study and the rigorous examinations leading to the International Baccalaureate Diploma.

(c) The Superintendent shall annually update information on the International Baccalaureate Diploma Program available on the department’s Internet Web site. The Superintendent also shall provide support to high schools that offer International Baccalaureate (IB) courses to facilitate communication with the Academic Senate for the California Community Colleges, the Academic Senate of the California State University, and the Academic Senate of the University of California about the rigor of those courses and to ensure that college credit is given to pupils who participate so that they benefit from successful efforts in IB programs.

(Amended by Stats. 2011, Ch. 238, Sec. 2. Effective January 1, 2012.)



52921

School districts that operate an International Baccalaureate Diploma Program shall submit by October 1 of each school year the following information to the State Department of Education:

(a) The number of pupils enrolled in courses leading to an International Baccalaureate Diploma in each school district.

(b) The number of teachers in each school district attending training programs offered by the International Baccalaureate North America, Inc.

(c) The number of teachers in each school district participating in pre-International Baccalaureate support programs for the International Baccalaureate Diploma Program.

(d) The amount of money spent by the school district to provide or participate in the programs specified in subdivisions (a) to (c), inclusive.

(Added by Stats. 1998, Ch. 794, Sec. 1. Effective January 1, 1999.)



52922

(a) From funds appropriated for the purpose of this chapter, the Superintendent shall annually allocate to each school district, on behalf of each high school or middle school within the district that offers an International Baccalaureate Diploma Program, the amount of up to twenty-five thousand dollars ($25,000) for each participating high school and middle school to cover the ongoing costs of professional development required by the program and to help pay the test fees for low- and middle-income pupils in need of financial assistance, in accordance with criteria adopted by the Superintendent.

(b) The amount provided in subdivision (a) shall be increased annually by a cost-of-living adjustment, based on the same percentage increase that is provided to the revenue limits of unified school districts with 2,501 or more units of average daily attendance.

(c) The total amount allocated pursuant to subdivision (a) shall not exceed the total amount of the funds appropriated for those purposes in the annual Budget Act or another statute. If funds are insufficient to fully fund all grants authorized, annual grants shall first be allocated pursuant to subdivision (a) to those schools that were funded in the prior fiscal year and in the amount of the prior fiscal year grant with second priority given to high schools and middle schools that have the highest percentage of pupils from low-income families.

(Amended by Stats. 2008, Ch. 179, Sec. 54. Effective January 1, 2009.)






CHAPTER 13 - Science and Technology Education Improvement Programs

ARTICLE 1 - Legislative Findings and Declarations, and Statewide Goals

52950

(a) The Legislature finds and declares that improved science education in elementary and secondary schools contributes to improvements in student performance. The Legislature further finds that the California Writing Project and the California Mathematics Project are exemplary training programs which were established to improve student competence in writing and mathematics through effective in-service education and training programs for teachers in these subject areas. The Legislature recognizes that the California writing and math projects provide effective models which could be utilized in providing staff development for teachers in science.

(b) It is the intent of the Legislature that the Regents of the University of California consider establishing the California Science Project, to be administered jointly by the Regents of the University of California and the Trustees of the California State University in cooperation with the State Department of Education. The purpose of this project shall be to provide in-service education to elementary and secondary teachers in public schools.

It is also the intent of the Legislature that projects be distributed throughout the state so that elementary and secondary school personnel located in rural, urban, and suburban areas may benefit from the in-service education opportunities. It is further the intent of the Legislature that participating school districts, colleges, and universities coordinate these projects with staff development programs and activities currently administered by the State Department of Education, including, but not limited to, teacher education and computer centers established in the same geographic area. It is further the intent of the Legislature that the scientists in the community be contacted in order to determine their interest in participating in the projects.

(Added by Stats. 1987, Ch. 1486, Sec. 1.)



52951

The Legislature finds and declares as follows:

(a) California is a national and international leader in scientific and technological development. California employs 45 percent of the nation’s computer specialists and 21 percent of its engineers. The economic growth of California and the nation will depend in a large part upon its ability to remain competitive with other states and with foreign nations. Maintaining our preeminence will be dependent upon persons who have a solid foundation in science.

(b) There is growing concern about science illiteracy within the state’s adult population. A National Science Foundation Report shows that less than half of all high school juniors and one-third of high school seniors take a science course. As a result, American high school students receive only one-half to one-third the exposure to science as their counterparts in other developed countries, such as Japan, West Germany, East Germany, and the Soviet Union.

(c) California has an insufficient number of teachers trained in science and mathematics. There were 1,400 positions filled by teachers not trained in science or mathematics in 1985, and there is a projected shortage of 2,000 to 2,500 positions being filled by teachers not trained in science and mathematics in 1986.

(d) Due to the higher entry level salaries provided by the private sector for college graduates trained in science and mathematics, the growing shortage of qualified science and mathematics teachers will continue.

(e) There are exemplary programs in California that upgrade the training of science teachers and train science teachers.

(f) Complex problems must be overcome if science education is to advance students to a level of competence appropriate for an increasingly technological society. The decline in science achievement of students in schools, colleges, and universities in California affects all students, but is particularly acute for women students, minority students, and students from lower income groups. The problems related to this situation include, but are not limited to, all of the following:

(1) A lack of understanding of the fundamental principles of science and their implications for everyday life.

(2) Inadequate mastery of knowledge of science by students and many teachers, resulting in poor comprehension of college coursework and high attrition rates for those students who have these deficiencies.

(3) A tendency among girls and young women to avoid taking science courses in high school, which limits their choice of educational options, and screens them out of future careers in science, engineering, and other science-related professions.

(4) Lack of science instruction at the elementary school level to enable all students, including female, minority, and low-income students, to develop skills and attitudes which will enable and encourage them to pursue science successfully in later grades.

(5) A critical shortage of qualified teachers, with significant numbers of science teachers leaving the classroom for nonteaching jobs, and few students training to take their places.

(6) Lack of teachers’ training in the use of laboratory equipment and procedures, as well as the lack of laboratory-based facilities in schools, thereby reducing the opportunity for students to receive “hands-on” science instruction.

(7) Staffing of more than 25 percent of science classes by teachers not certified to teach science.

(g) While some colleges and universities are improving courses in the teaching of science, this will not fully address the problem, since the number of new teacher candidates is relatively small. Therefore, the Legislature recognizes the need to assist existing teachers in gaining the knowledge necessary to improve science education for all students.

(h) The science problem is shared by all segments and levels of California education, and the problem can best be addressed by cooperatively planned and funded efforts.

(i) Appropriate models for cooperative, intersegmental approaches to solving the science problem should address the findings of state and national science associations, including, but not limited to, the National Science Foundation and National Association of Science Teachers. The comprehensive approach will give special attention to providing in-service training of classroom teachers, defining more clearly those standards of science knowledge required at each school level, and developing curricula and instructional strategies to meet these standards. Whenever possible, existing resources shall be pooled to support this comprehensive program. Models for the program may include the California Writing Project; the California Mathematics Project; the EQUALS Project; the MESA Project; the University of California at Irvine’s Summer Science Institute; the Lawrence Hall of Science’s Programs for Schools; and the Lawrence Livermore Laboratory’s Science Education Center, Summer Science Institute, and Lesson In-service Science Workshop for Elementary and Middle School Teachers.

(Added by Stats. 1987, Ch. 1486, Sec. 1.)






ARTICLE 2 - California Science Project

52955

With funds appropriated therefor, the University of California, upon approval by the regents, shall establish a cooperative endeavor entitled the California Science Project, to be administered jointly with the Trustees of the California State University in cooperation with the State Department of Education. Science projects shall be distributed throughout the state so that public elementary, secondary, and postsecondary school personnel located in rural, urban, and suburban areas may avail themselves of science education. “Project,” as used in this chapter, means the California Science Project.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52956

The project shall establish an advisory committee to recommend proposals to be funded and criteria for project evaluation. The advisory committee shall evaluate the progress of the project and recommend appropriate changes.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52957

The advisory committee shall include:

(a) One representative selected by the California Postsecondary Education Commission.

(b) Two representatives selected by the President of the University of California, one of whom has the responsibility for teaching science.

(c) Two representatives selected by the Chancellor of the California State University, one of whom has the responsibility for teaching science.

(d) Two representatives selected by the Chancellor of the California Community Colleges, one of whom has the responsibility for teaching science.

(e) Four public school classroom teachers of science, and one additional representative, selected by the Superintendent of Public Instruction.

(f) One teacher of science plus a representative selected by the Association of Independent California Colleges and Universities.

(g) One representative of business and industry selected by the Industry Education Council of California.

(h) One representative of California labor, selected by the California branch of the American Federation of Labor-Congress of Industrial Organizations (AFL-CIO).

(i) One representative of the National Science Supervisors Association.

(j) One representative of a national laboratory, selected by the Regents of the University of California.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52958

The project shall establish criteria for approval of science projects. These criteria shall include, but not be limited to, the extent to which:

(a) The science project addresses the need to integrate existing standards of science competence in the curriculum at each school level.

(b) The science project establishes clear and informed approaches to the needs of women and minorities for continuing with those science courses required to enhance future career options.

(c) The science project is designed to expand the base of scientific knowledge and the repertoire of teaching techniques of participating teachers and their colleagues in science teaching, and the scientific knowledge of students attending the classes they attend.

(d) Neighboring institutions have worked collaboratively to develop a proposal which clearly indicates their intention to continue to work cooperatively through the duration of the project.

(e) Participating districts, colleges, universities, businesses, federal laboratories, and individual scientists intend to provide financial and personnel support for the science project.

(f) Selection of participating teachers will create school-based or district-based teams of leaders for improvement of science education at all grade levels.

(g) Participating districts, colleges, universities, and businesses intend to use the expertise of participating teachers for leadership among their teaching colleagues.

(h) The science project provides continuing science education to teachers in the public schools.

(i) Scientists in both the public and private sector are recruited to enhance the science project by providing facilities or personnel support.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52959

Proposals for science projects which meet the criteria specified in Section 52958 shall be submitted to the advisory committee for review and recommendation. The advisory committee shall establish procedures to assure that individuals reviewing a specific proposal do not submit the proposals for a science project. The Regents of the University of California shall provide funding to projects which, as a group, provide a comprehensive approach to solving the problems identified in Section 52951.

Agencies eligible to submit a proposal for a project shall include, but are not limited to, school districts, county superintendents of schools, colleges, universities, and national laboratories.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52961

The Educational Technology Committee and the State Board of Education shall give careful consideration to funding proposals for classroom application utilizing computers, videos, and other educational technology which would enhance the project.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52962

The advisory committee shall develop criteria for evaluating each project. The criteria shall include at least the following elements:

(a) The change in science knowledge and pedagogical techniques for teaching science of participating teachers served by the local project.

(b) Participants’ attitudes towards the effectiveness of the local project.

(c) Changes in classroom behavior and perceived in-class teaching effectiveness.

(d) Participants’ contribution to ongoing teacher retraining and in-service programs.

(e) Any change in the students’ knowledge of science due to their teacher’s participation in the science project.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52964

(a) The executive director of the project and the advisory committee shall secure the maximum amount of funding available from the federal government, universities and colleges, school districts, county boards of education, the State Department of Education, and the private sector. The funding may be provided through in-kind contributions.

(b) To the extent possible, training provided to teachers shall be eligible for credit through the University of California or the California State University.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52965

This article does not apply to the University of California unless the regents, by resolution, make these provisions applicable.

(Amended by Stats. 1990, Ch. 216, Sec. 17.)









CHAPTER 14 - Pilot Projects in Applied Academic Areas and Programs

52955

With funds appropriated therefor, the University of California, upon approval by the regents, shall establish a cooperative endeavor entitled the California Science Project, to be administered jointly with the Trustees of the California State University in cooperation with the State Department of Education. Science projects shall be distributed throughout the state so that public elementary, secondary, and postsecondary school personnel located in rural, urban, and suburban areas may avail themselves of science education. “Project,” as used in this chapter, means the California Science Project.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52956

The project shall establish an advisory committee to recommend proposals to be funded and criteria for project evaluation. The advisory committee shall evaluate the progress of the project and recommend appropriate changes.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52957

The advisory committee shall include:

(a) One representative selected by the California Postsecondary Education Commission.

(b) Two representatives selected by the President of the University of California, one of whom has the responsibility for teaching science.

(c) Two representatives selected by the Chancellor of the California State University, one of whom has the responsibility for teaching science.

(d) Two representatives selected by the Chancellor of the California Community Colleges, one of whom has the responsibility for teaching science.

(e) Four public school classroom teachers of science, and one additional representative, selected by the Superintendent of Public Instruction.

(f) One teacher of science plus a representative selected by the Association of Independent California Colleges and Universities.

(g) One representative of business and industry selected by the Industry Education Council of California.

(h) One representative of California labor, selected by the California branch of the American Federation of Labor-Congress of Industrial Organizations (AFL-CIO).

(i) One representative of the National Science Supervisors Association.

(j) One representative of a national laboratory, selected by the Regents of the University of California.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52958

The project shall establish criteria for approval of science projects. These criteria shall include, but not be limited to, the extent to which:

(a) The science project addresses the need to integrate existing standards of science competence in the curriculum at each school level.

(b) The science project establishes clear and informed approaches to the needs of women and minorities for continuing with those science courses required to enhance future career options.

(c) The science project is designed to expand the base of scientific knowledge and the repertoire of teaching techniques of participating teachers and their colleagues in science teaching, and the scientific knowledge of students attending the classes they attend.

(d) Neighboring institutions have worked collaboratively to develop a proposal which clearly indicates their intention to continue to work cooperatively through the duration of the project.

(e) Participating districts, colleges, universities, businesses, federal laboratories, and individual scientists intend to provide financial and personnel support for the science project.

(f) Selection of participating teachers will create school-based or district-based teams of leaders for improvement of science education at all grade levels.

(g) Participating districts, colleges, universities, and businesses intend to use the expertise of participating teachers for leadership among their teaching colleagues.

(h) The science project provides continuing science education to teachers in the public schools.

(i) Scientists in both the public and private sector are recruited to enhance the science project by providing facilities or personnel support.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52959

Proposals for science projects which meet the criteria specified in Section 52958 shall be submitted to the advisory committee for review and recommendation. The advisory committee shall establish procedures to assure that individuals reviewing a specific proposal do not submit the proposals for a science project. The Regents of the University of California shall provide funding to projects which, as a group, provide a comprehensive approach to solving the problems identified in Section 52951.

Agencies eligible to submit a proposal for a project shall include, but are not limited to, school districts, county superintendents of schools, colleges, universities, and national laboratories.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52961

The Educational Technology Committee and the State Board of Education shall give careful consideration to funding proposals for classroom application utilizing computers, videos, and other educational technology which would enhance the project.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52962

The advisory committee shall develop criteria for evaluating each project. The criteria shall include at least the following elements:

(a) The change in science knowledge and pedagogical techniques for teaching science of participating teachers served by the local project.

(b) Participants’ attitudes towards the effectiveness of the local project.

(c) Changes in classroom behavior and perceived in-class teaching effectiveness.

(d) Participants’ contribution to ongoing teacher retraining and in-service programs.

(e) Any change in the students’ knowledge of science due to their teacher’s participation in the science project.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52964

(a) The executive director of the project and the advisory committee shall secure the maximum amount of funding available from the federal government, universities and colleges, school districts, county boards of education, the State Department of Education, and the private sector. The funding may be provided through in-kind contributions.

(b) To the extent possible, training provided to teachers shall be eligible for credit through the University of California or the California State University.

(Added by Stats. 1987, Ch. 1486, Sec. 1. Operative July 8, 1988, by Sec. 2 of Ch. 1486.)



52965

This article does not apply to the University of California unless the regents, by resolution, make these provisions applicable.

(Amended by Stats. 1990, Ch. 216, Sec. 17.)






CHAPTER 15 - Comprehensive Reading Leadership Program

53000

This chapter shall be known and may be cited as the Comprehensive Reading Leadership Program Act of 1996.

(Added by Stats. 1996, Ch. 196, Sec. 2. Effective July 22, 1996.)



53001

The Legislature hereby finds and declares that strong leadership is needed at the local level to improve reading instruction in kindergarten and grades 1 to 3, inclusive, of the public schools. Therefore, it is the intent of the Legislature in enacting this chapter to encourage members of governing boards of school districts, school administrators, and teachers identified by the governing board of the school district as having demonstrated leadership in reading instruction to implement a comprehensive reading program for kindergarten and grades 1 to 3, inclusive, that emphasizes basic reading skills and continued improvement of reading skills through the reading of high quality books.

(Added by Stats. 1996, Ch. 196, Sec. 2. Effective July 22, 1996.)



53002

(a) County offices of education may apply to the State Board of Education to design a reading leadership program and develop materials that focus on systematically explicit phonics instruction, phonemic awareness, sound-symbol relationships, decoding, word-attack skills, spelling instruction, diagnosis of reading deficiencies, research on how children learn to read, research on how proficient readers read, the structure of the English language, relationships between reading, writing, and spelling, planning and delivery of appropriate reading instruction based on assessment and evaluation, and independent pupil reading of high quality books and the relationship of that reading to improved reading performance.

(b) From the applications received pursuant to this section, the State Board of Education shall select one county office of education that has a proposed reading leadership program and a proposed materials development program that, in the judgment of the State Board of Education, will provide an effective reading leadership training program addressing the elements listed in subdivision (a) of this section and meet the requirements of subdivision (a) of Section 53003. The State Board of Education is hereby authorized to allocate from moneys appropriated to it an amount sufficient to fund the reading leadership program selected pursuant to this section.

(Added by Stats. 1996, Ch. 196, Sec. 2. Effective July 22, 1996.)



53003

From the applications received pursuant to this chapter, the State Board of Education shall select county offices of education and school districts on a statewide basis to conduct reading leadership training programs pursuant to the program developed pursuant to Section 53002. The State Board of Education shall select an applicant in accordance with the following criteria:

(a) The selected applicants shall have the qualifications necessary to deliver a high-quality reading leadership training program.

(b) The selected applicants shall represent all areas of the state so that each geographical area of the state has reasonable access to a reading leadership training program.

(Added by Stats. 1996, Ch. 196, Sec. 2. Effective July 22, 1996.)



53004

From the amount appropriated for the purposes of this chapter, the State Board of Education shall determine the amount of funds to allocate to each school district and county office of education selected pursuant to Section 53003 to provide reading leadership training programs according to criteria established by the State Board of Education that is based on the actual cost of providing the leadership program.

(Added by Stats. 1996, Ch. 196, Sec. 2. Effective July 22, 1996.)



53005

The State Board of Education shall designate the school districts and county offices of education that will be served by each of the reading leadership training program providers selected pursuant to Section 53003.

(Added by Stats. 1996, Ch. 196, Sec. 2. Effective July 22, 1996.)



53006

The county offices of education and school districts selected pursuant to Section 53003 shall conduct reading leadership training programs in accordance with the following:

(a) The members of the governing boards of the school districts, administrators of school districts and schools, and teachers who have been identified by the governing boards of the school districts as having demonstrated leadership in reading instruction in each school district to be served, as determined pursuant to Section 53004, shall be invited to participate in the reading leadership training program.

(b) The reading leadership training programs shall adhere to the program designs and use the materials produced pursuant to Section 53002.

(c) The reading leadership training programs shall address systematically explicit phonics instruction, phonemic awareness, sound-symbol relationships, decoding, word-attack skills, spelling instruction, diagnosis of reading deficiencies, research on how children learn to read, research on how proficient readers read, the structure of the English language, relationships between reading, writing, and spelling, planning and delivery of appropriate reading instruction based on assessment and evaluation, and independent pupil reading of high quality books and the relationship of that reading to improved reading performance.

(Added by Stats. 1996, Ch. 196, Sec. 2. Effective July 22, 1996.)






CHAPTER 16 - California Career Pathways Trust

53010

The California Career Pathways Trust is hereby established as a state education and economic and workforce development initiative with the goal of preparing pupils in kindergarten and grades 1 to 12, inclusive, to successfully transition to postsecondary education and training and to employment in high-skill, high-wage, and high-growth or emerging sectors of the state’s economy.

(Added by Stats. 2014, Ch. 32, Sec. 41. Effective June 20, 2014.)



53011

Contingent upon funding provided for this purpose in the annual Budget Act, the department shall administer the California Career Pathways Trust as a competitive grant program for kindergarten and grades 1 to 14, inclusive. Recipients shall do all of the following:

(a) Prioritize work-based learning opportunities, as defined in Section 51760.1, for pupils and students in partnership with regional business and industry, state and local governmental entities, and nonprofit and community-based organizations.

(b) Define the labor market of the regional economy in a manner that identifies high-skill, high-wage, high-growth jobs in the current regional economy or in emerging economic sectors.

(c) Establish or strengthen existing regional collaborative relationships and partnerships among business entities, schools serving pupils in kindergarten and grades 1 to 12, inclusive, and postsecondary educational agencies, organizations that provide apprenticeship opportunities, and nonprofit or government entities.

(d) Develop and integrate standards-based academics with a career-relevant, sequenced curriculum following industry-themed pathways that are aligned to high-skill, high-wage, high-growth jobs in the current regional economy, or in emerging regional economic sectors.

(e) Provide articulated pathways from high school to postsecondary education and training that are aligned with the workforce development needs of regional economies.

(f) Ensure that career pathway programs are designed and implemented in a manner that leads students to a postsecondary degree or certification in a high-skill, high-wage, and high-growth or emerging field.

(g) Leverage and build on any of the following:

(1) Existing structures, requirements, and resources of the Carl D. Perkins Career and Technical Education Improvement Act of 2006, California Partnership Academies, and Regional Occupational Centers and Programs.

(2) The California Community Colleges Economic and Workforce Development Program.

(3) Matching resources and in-kind contributions from public, private, and philanthropic sources.

(Added by Stats. 2014, Ch. 32, Sec. 41. Effective June 20, 2014.)



53012

A grant recipient under this chapter may be a school district, county office of education, direct-funded charter school, regional occupational center or program operated by a joint powers authority, or community college district.

(Amended by Stats. 2014, Ch. 687, Sec. 7. Effective September 27, 2014.)



53013

The following are conditions of receipt of California Career Pathways Trust funds:

(a) A grant recipient shall not use the funds to supplant other funding from state, federal, or any other public or private sources that would otherwise be used in the absence of funding provided by a California Career Pathways Trust grant.

(b) A grant recipient shall identify and set aside funding within its own budget and obtain funding commitments from program partners sufficient to support the ongoing costs of the program for multiple years following the expiration of grant funding pursuant to this chapter.

(c) A grant recipient subject to the requirements of Sections 52060 and 52061, Sections 52066 and 52067, or Section 47606.5 shall ensure that the activities supported by the California Career Pathways Trust funds are in alignment with the priorities and activities of the grant recipient’s local control and accountability plan.

(d) A grant recipient subject to the requirements of subdivision (c) of Section 52302 shall ensure that the activities supported by the California Career Pathways Trust funds are in alignment with the elements of the plan identified in that section.

(e) A grant recipient shall annually collect and submit data on outcome measures to the department, which shall include, but are not limited to, all of the following:

(1) Pupil and student academic performance indicators.

(2) The number and rate of school or program graduates.

(3) Attainment of certificates, transfer readiness, and postsecondary enrollment.

(4) Transitions to appropriate employment, apprenticeships, or job training.

(Added by Stats. 2014, Ch. 32, Sec. 41. Effective June 20, 2014.)



53014

The Superintendent shall consult with the Chancellor of the California Community Colleges, state workforce investment organizations, and organizations representing business in the development of the request for grant applications and in the consideration of grant applications under this chapter.

(Added by Stats. 2014, Ch. 32, Sec. 41. Effective June 20, 2014.)



53015

For purposes of administering the California Career Pathways Trust, the Superintendent may do any of the following:

(a) Establish a structure for awarding grants on a regional or local basis as defined by the Superintendent.

(b) Determine specific funding amount categories and the number of grants to be awarded in each category.

(c) Distribute funding on a multiyear schedule, and establish a process for monitoring the use of the funding, and, if necessary, cease distribution of funding and recover previously distributed funding in the case of a recipient’s failure to comply with a grant award condition.

(d) Require grant recipients to submit program reports pursuant to a schedule determined by the Superintendent.

(e) Set aside up to 1 percent of the total amount provided for in the trust for one or both of the following purposes:

(1) To provide planning grants.

(2) To contract with a local educational agency for the provision of technical assistance to applicants and grant recipients.

(Added by Stats. 2014, Ch. 32, Sec. 41. Effective June 20, 2014.)



53016

For purposes of considering competitive priorities for the California Career Pathways Trust, the Superintendent shall do all of the following:

(a) Consider how to prioritize grants to applicants in regions with higher-than-state-average rates of high school dropouts as measured by the California Longitudinal Pupil Achievement Data System.

(b) Provide special consideration to an applicant or applicants seeking to establish or strengthen legal career pathways and promote a better understanding of the role and operations of state and federal courts and their relationship to the other branches of government.

(c) Provide special consideration to an applicant or applicants seeking to establish or strengthen career pathways that include both high school opportunities and at least one of the following significant postsecondary pathways: a degree pursuant to Section 78041, if that section is added by Senate Bill 850 of the 2013–14 Regular Session of the Legislature, or an EdPrize apprenticeship opportunity pursuant to Section 33135.5, if that section is added by Senate Bill 923 of the 2013–14 Regular Session of the Legislature.

(Added by Stats. 2014, Ch. 32, Sec. 41. Effective June 20, 2014.)






CHAPTER 17 - School-to-Career Initiatives

53080

The Legislature hereby finds and declares all of the following:

(a) California must make more efficient use of limited resources to do a better job of preparing pupils for an economy that demands that workers have strong academic and career knowledge and skills, are adaptable to change, and are prepared for lifelong learning.

(b) The rapid growth of California’s population and the labor force requires special efforts to attract, support, and retain businesses that pay high wages to highly skilled workers. Therefore, improvement in the overall quality of the workforce is a vital component of economic development of California.

(c) California is experiencing a growing inequality in income distribution at a time when the state’s economy is strong, illustrating that economic growth alone cannot be relied upon to help improve this income gap. Therefore, California must develop and sustain educational programs that can provide youths with career guidance, organizational help in developing careers, and networks of support that will serve as the foundation for lifelong learning.

(d) The current array of educational and training programs needs to continue to move towards a more coherent system based on public-private collaboration and cooperation.

(e) The policies and methods through which California provides education to prepare all young people for lifelong learning, higher education, and highly skilled careers that are highly paid may be the most important component of California’s economic growth.

(f) Sustaining and further developing a strong school-to-career system needs to be the top priority in establishing the most efficient and effective educational system and in establishing a seamless system of lifelong education and employment for all Californians.

(g) California’s school-to-career system will be a long-term investment in supplying a highly skilled adaptable workforce. By successfully matching the skills of the emerging workforce with the needs of California’s growing economy, the school-to-career system will be one of the most essential components to ensuring the state’s competitive edge in an increasingly global economy.

(h) School-to-career programs are an educational approach that is designed to improve academic rigor through relevant, real-world experiences by integrating school-based and work-based learning with the formal academic curriculum. School-to-career programs create a much needed nexus between those preparing the future workforce and those employing the future workforce, enabling and encouraging the use of contextual, applied teaching strategies, and providing opportunities for all students to gain exposure to career-related coursework, workplace experiences, internships, and job-site mentoring. A school-to-career system establishes much needed cohesion, coherence, and infrastructure to the kindergarten through postsecondary school system by integrating and building on existing educational programs such as vocational education programs, partnership academies, regional occupational centers and programs, youth apprenticeship programs, and adult education programs. School-to-career programs use the resources of business and the expertise of the educational community to provide a more successful learning environment for all students. School-to-career programs will enable all pupils to earn transferable credentials, prepare them for jobs in highly skilled careers that are highly paid, and increase their opportunities for further education, including four-year colleges and universities.

(Added by Stats. 2000, Ch. 793, Sec. 1. Effective January 1, 2001.)



53081

The State Department of Education shall administer the School-to-Career Program and serve the following roles:

(a) Develop or participate in the development of accountability measurements specified in paragraph (8) of subdivision (b) of Section 53082 for school-to-career programs to ensure that the goals of the program are being met.

(b) Award grants to eligible applicants that meet or exceed the criteria specified in subdivision (b) of Section 53082.

(c) Provide technical and professional assistance to all local partnerships.

(d) Consult and offer advice to partnerships.

(e) Provide an informational link where local partnerships can collaborate and exchange successful and innovative methods and ideas.

(Amended by Stats. 2003, Ch. 573, Sec. 14. Effective January 1, 2004.)



53082

(a) (1) For purposes of this chapter, “local partnership” means a defined system designed to deliver the school-to-career programs funded pursuant to this chapter. A local partnership may include, but is not limited to, a collaborative effort between educators, employers, local government entities, and the public.

(2) For purposes of this chapter, “local partnership geographic area” means the geographic area that an established local partnership is designed to serve.

(b) To be eligible for a grant pursuant to this chapter, a local entity shall, in the grant application, submit a detailed plan demonstrating the following:

(1) All pupils shall be eligible and have access to the activities developed in the geographic region. “All pupils” means every pupil, including, but not limited to, pupils who are college bound, at high risk, disabled pupils, special education pupils, male and female pupils pursuing nontraditional careers, gifted pupils, pupils with limited English proficiency, and economically disadvantaged pupils.

(2) The ability to leverage funds and contributions from public and private entities, including, but not limited to, the Improving America’s Schools Act of 1994 (20 U.S.C. Sec. 6301), Carl Perkins Vocational and Technical Education Act of 1998 (20 U.S.C. Sec. 2301), and the Workforce Investment Act of 1998 (29 U.S.C. Sec. 2801).

(3) The ability to build on and integrate other beneficial workforce development and educational programs currently operating in the state, including, but not limited to, tech prep programs as provided through the Carl D. Perkins Vocational and Applied Technology Education Amendments of 1998 (P.L. 105-332), Partnership Academies established pursuant to Article 5 (commencing with Section 54690) of Chapter 9 of Part 29, Regional Occupational Centers and programs established pursuant to Article 1 (commencing with Section 52300) of Chapter 9, Project WorkAbility conducted pursuant to Article 3 (commencing with Section 56470) of Chapter 4.7 of Part 30, youth apprenticeship programs, and adult education programs.

(4) The ability to provide school-based learning, work-based learning, and service-based learning at an appropriate level for that local partnership geographic area.

(5) A significant level of participation and contributions from business and organized labor, including, but not limited to, internal school-to-career coordinator salaries, pupil wages in paid work-based learning, supplies, and equipment necessary for relevant school-to-career activities.

(6) The ability to be as inclusive as possible and engage all interested, appropriate, and relevant parties in the activities of the local partnership. The local partnership shall demonstrate participation from representatives of local educational agencies, representatives of local postsecondary educational institutions, representatives of local vocational education schools, local educators, parent organizations, employers, employer organizations, and organized labor. The Interagency Partnership for School-to-Career Programs may, as it deems necessary, require additional participation from other parties, including, but not limited to, community-based organizations, national trade associations, industrial extension centers, rehabilitation agencies and organizations, proprietary institutions of higher education, local government agencies, parent organizations, teacher organizations, private industry councils, and federally recognized Native American tribes and Native American organizations.

(7) An instructional program advising pupils of an employee’s and employer’s rights and obligations in the workplace.

(8) Accountability measurements shall demonstrate increased academic performance, postsecondary enrollment, decreased dropout rates, transition to appropriate employment, apprenticeship, or any other job training school when applicable, and measurements of pupil, parent, and employer satisfaction.

(Amended by Stats. 2003, Ch. 62, Sec. 65. Effective January 1, 2004.)



53083

(a) Funds for school-to-career programs shall be appropriated to the department for distribution to local partnerships for the purposes specified in subdivision (e).

(b) Funds shall be awarded through a competitive grant process where only one local partnership can receive funds for a geographic area.

(c) Funds shall be awarded to local partnerships that demonstrate gains in accountability measurements specified in paragraph (8) of subdivision (b) of Section 53082.

(d) The department is not required to fund a geographic area if the department concludes that no grant application satisfactorily meets the requirements specified in paragraphs (1) to (8), inclusive, of subdivision (b) of Section 53082.

(e) Funds received through the grant process shall be used to perform the critical functions of convening, connecting, measuring, and brokering specific services that serve to build a locally defined system that provides the connections between educators, employers, local government, and the community to improve public education for all pupils in the defined geographic area. Funds may be used for the following connecting activities:

(1) Matching pupils with work-based opportunities.

(2) Using schoolsite mentors as liaisons between educators, business, parents, and community partners.

(3) Providing technical assistance to help employers and educators design comprehensive school-to-career systems.

(4) Providing technical assistance to help teachers integrate school- and work-based learning as well as academic and occupational subject matter.

(5) Encouraging active business involvement in school- and work-based activities.

(6) Assisting pupils in finding appropriate work, continuing their education or training, and linking them to other community services.

(7) Evaluating post-program outcomes to assess program success, particularly with reference to selected populations.

(8) Linking existing youth development activities with employer and industry strategies to upgrade worker skills.

(Amended by Stats. 2003, Ch. 573, Sec. 15. Effective January 1, 2004.)



53084

Funding for this chapter is contingent upon an appropriation for this purpose provided in the annual Budget Act or in any other statute.

(Repealed and added by Stats. 2003, Ch. 573, Sec. 17. Effective January 1, 2004.)






CHAPTER 17.5 - California Career Resource Network

53086

(a) There is in the department the California Career Resource Network Program, formerly called the California Occupational Information Coordinating Committee. This program is established for the purposes of Section 2328 of Title 20 of the United States Code, for the purposes of this article, and for other purposes authorized by the Legislature.

(b) The mission of the program is to provide all persons in California with career development information and resources to enable them to reach their career goals.

(c) The primary duty of the program is to distribute career information, resources, and training materials to middle school and high school counselors, educators, and administrators, in order to ensure that middle schools and high schools have the necessary information available to provide a pupil with guidance and instruction on education and job requirements necessary for career development.

(d) Information and resources distributed by the program shall provide all of the following:

(1) Encouragement to completing a secondary education.

(2) Career exploration tools, provided in written and multimedia format, that offer an introduction to the nature of career planning, self-assessment, methods of investigating the work world, methods of identifying and meeting education and training needs, and methods of creating a career action plan.

(3) Relevant information on the labor market and career opportunities.

(4) Assistance to a pupil in the acquisition and development of career competencies including the appropriate skills, attitudes, and knowledge to allow a pupil to successfully manage his or her career.

(e) (1) There is hereby established the State Agency Partners Committee composed of the following members or their designees:

(A) The Director of Employment Development.

(B) The Superintendent of Public Instruction.

(C) The Chancellor of the California Community Colleges.

(D) The Director of Rehabilitation.

(E) The Director of Social Services.

(F) The Executive Director of the California Workforce Investment Board.

(G) The Director of the Division of Adult Institutions in the Department of Corrections and Rehabilitation.

(H) The Director of the Division of Juvenile Justice in the Department of Corrections and Rehabilitation.

(I) The Director of Developmental Services.

(2) The State Agency Partners Committee shall coordinate the use of network information and resources in programs that are implemented by the entities that the members of the committee represent.

(f) The program shall perform its duties only upon funding provided in the annual Budget Act.

(Amended by Stats. 2012, Ch. 41, Sec. 5. Effective June 27, 2012.)






CHAPTER 18 - Race to the Top

ARTICLE 1 - General Provisions

53100

For the purposes of implementing the federal Race to the Top program established by the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5):

(a) The Superintendent and the President of the state board may enter into a memorandum of understanding with a local educational agency.

(b) Participating local educational agencies shall enter into a memorandum of understanding, with the Superintendent and the President of the state board, that meets the requirements expressed in the Race to the Top guidelines and that is signed by as many as possible of each participating local educational agency’s:

(1) Superintendent of schools, or their equivalents.

(2) President of the local governing boards, or their equivalents.

(3) Leader of any local collective bargaining unit for teachers, if applicable.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 8. Effective April 12, 2010.)



53101

(a) The Governor, the Superintendent, and the state board shall jointly develop a single high-quality plan or multiple plans, in collaboration with participating local educational agencies, as necessary, to submit as part of an application for federal Race to the Top funds, authorized under the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5).

(b) The plan shall include a budget or expenditure plan consistent with the requirements of the Race to the Top program and application. At a minimum, the plan shall address how the Race to the Top program funds and any other applicable federal funds shall be used to provide resources to the low-achieving and persistently lowest-achieving schools as defined in this chapter. These resources may include, but are not necessarily limited to, professional development, technical assistance, and partnering with schools that have successfully transitioned from low- to higher-performing status.

(c) It is the intent of the Legislature that funding for local educational agencies be the highest priority in the allocation of Race to the Top program funds.

(Amended by Stats. 2012, Ch. 728, Sec. 35. Effective January 1, 2013.)



53102

(a) On or before January 1, 2011, the Superintendent shall contract for an independent evaluation of the implementation and impact of the state plan submitted in application for a federal Race to the Top Fund competitive grant award.

(b) On or before September 1, 2010, the Superintendent shall convene a working group consisting of staff representing the policy and fiscal committees of both houses of the Legislature, the Legislative Analyst’s Office, the Department of Finance, the Governor, the state board, and the department to do all of the following:

(1) Jointly develop the parameters of the evaluation.

(2) Make recommendations regarding development of any request for proposals or request for applications used to solicit contract proposals, and regarding the selection of the independent evaluator.

(c) The Superintendent shall provide to the Legislature, the Governor, and the state board:

(1) An interim evaluation report on or before June 1, 2012.

(2) The final evaluation report on or before June 1, 2014.

(d) The department shall use federal funds made available from the Race to the Top Fund and detailed in the expenditure plan required pursuant to subdivision (c) of Section 53101 for the purpose of contracting for this evaluation.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 8. Effective April 12, 2010.)



53103

The Legislature finds and declares that this act is declaratory of the requirements and definitions specified in the federal guidelines for the federal Race to the Top Fund. It is the intent of the Legislature that, to the extent that the federal guidelines are revised, the state plan or plans also be revised accordingly.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 8. Effective April 12, 2010.)






ARTICLE 2 - Intervening in the Persistently Lowest-Achieving Schools

53200

For purposes of this article, the following definitions apply:

(a) “Low-achieving school” means a school described in subdivision (a) of Section 53201.

(b) “Persistently lowest-achieving school” means a school identified pursuant to subdivisions (a) to (f), inclusive, of Section 53201.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 8. Effective April 12, 2010.)



53201

The Superintendent and the state board shall establish a list of schools according to the following:

(a) Identify any Title 1 school in improvement, corrective action, or restructuring.

(b) Identify the lowest 5 percent of the schools in subdivision (a) as measured by the academic achievement of all pupils in a school in terms of proficiency on the state’s assessment under Section 1111(b)(3) of the federal Elementary and Secondary Education Act (20 U.S.C. Sec. 6301 et seq.) in reading/language arts and mathematics, combined pursuant to subdivision (h).

(c) Identify any secondary school that is eligible for, but that does not receive, Title I funds and is in the lowest 5 percent of secondary schools as measured by the academic achievement of all pupils in a school in terms of proficiency on the state’s assessment under Section 1111(b)(3) of the federal Elementary and Secondary Education Act (20 U.S.C. Sec. 6301 et seq.) in reading/language arts and mathematics, combined pursuant to subdivision (h).

(d) Add to the schools identified pursuant to subdivisions (a) to (c), inclusive, any high school that has had a graduation rate, as defined in Section 200.19(b) of Title 34 of the Code of Federal regulations, that is less than 60 percent in each of the previous three years.

(e) To the extent allowable under federal law, exclude from the schools identified pursuant to subdivisions (a) to (d), inclusive, a school that meets any of the following, except as provided in subdivision (f):

(1) The school is a county community school operated pursuant to Chapter 6.5 (commencing with Section 1980) of Part 2 of Division 1 of Title 1.

(2) The school is a juvenile court school operated pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27.

(3) The school provides educational services exclusively to individuals with exceptional needs as defined in Section 56026.

(4) The school has experienced academic growth of at least 50 points over the previous five years as measured by the Academic Performance Index, using the most recent data available.

(f) Notwithstanding subdivision (e), a school that meets any of the criteria in subdivision (e) shall not be excluded from the schools identified pursuant to subdivisions (a) to (d), inclusive, if both the Superintendent and the state board find cause not to exclude the school.

(g) To the extent allowable under federal law, a community day school, operated pursuant to Article 3 (commencing with Section 48660) of Chapter 4 of Part 27, may be excluded from the schools identified pursuant to subdivisions (a) to (d), inclusive, if both the Superintendent and the state board find cause to exclude the school.

(h) For the purposes of identifying the lowest 5 percent of the schools pursuant to subdivisions (b) and (c), the Superintendent and the state board may use a methodology consistent with the methodology used to calculate the Academic Performance Index in order to create composite results across content areas and grade levels in reading/language arts and mathematics pursuant to subdivisions (b) and (c), unless the Superintendent and the state board develop a more appropriate methodology to meet the requirements of subdivisions (b) and (c).

(i) Prior to the implementation of subdivision (h), the Superintendent and the state board shall notify the appropriate policy and fiscal committees of the Legislature.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 8. Effective April 12, 2010.)



53201.5

The Superintendent shall notify the governing board of a school district, county superintendent of schools, or the governing body of a charter school or its equivalent, that one or more of the schools in its jurisdiction have been identified as a persistently lowest-achieving school.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 8. Effective April 12, 2010.)



53202

(a) For purposes of implementing the federal Race to the Top program established by Sections 14005 and 14006 of Title XIV of the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), the governing board of a school district, county superintendent of schools, or the governing body of a charter school or its equivalent, shall implement, for any school identified by the Superintendent as persistently lowest-achieving pursuant to subdivision (b) of Section 53200, unless the Superintendent and the state board determines, to the extent allowable under federal law, that the school has implemented a reform within the last two years that conforms to the requirements of the interventions required by the Race to the Top program and is showing significant progress, one of the following four interventions for turning around persistently lowest-achieving schools described in Appendix C of the Notice of Final Priorities, Requirements, Definitions, Selection Criteria for the Race to the Top program published in Volume 74 of Number 221 of the Federal Register on November 18, 2009:

(1) The turnaround model.

(2) The restart model.

(3) School closure.

(4) The transformation model.

(b) Prior to the governing board meeting to select one of the four interventions described in subdivision (a), the governing board of a school district, county superintendent of schools, or the governing body of a charter school or its equivalent, with one or more persistently lowest-achieving schools shall hold at least two public hearings to notify staff, parents, and the community of the designation and to seek input from staff, parents, and the community regarding the option or options most suitable for the applicable school or schools in its jurisdiction. At least one of those public hearings shall be held at a regularly scheduled meeting, if applicable, and at least one of the public hearings shall be held on the site of a school deemed persistently lowest-achieving.

(c) In addition to meeting the requirements specified in Appendix C of the Notice of Final Priorities, Requirements, Definitions, Selection Criteria for the Race to the Top program published in Volume 74 of Number 221 of the Federal Register on November 18, 2009, a persistently lowest-achieving school implementing the turnaround or transformation model may participate in a school-to-school partnership program by working with a mentor school that has successfully transitioned from a low-achieving school to a higher-achieving school.

(1) For purposes of this article, a mentor school is a school that meets either of the following:

(A) The school has exited Program Improvement pursuant to the No Child Left Behind Act.

(B) The school has increased, in the statewide rankings based on the Academic Performance Index, by two or more deciles over the last five years, using the most recent data available.

(2) The principal and, at the discretion of the principal, the staff of a mentor school shall provide guidance to a persistently lowest-achieving school to develop a reform plan for the school using the required elements of the turnaround or transformation model, and provide guidance and advice on how the mentor school was able to transform the culture of the school from low-achieving to higher-achieving and how that transformation could be replicated at the school implementing a turnaround or transformation model.

(3) To the extent that federal funds are made available for this purpose pursuant to subdivision (c) of Section 53101, the mentor school shall receive funds for serving as a mentor school. As a condition for receipt of funds, the principal, and at the principal’s discretion, the staff, of a mentor school shall meet regularly with the assigned persistently lowest-achieving school for a period of at least three years.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 8. Effective April 12, 2010.)



53203

(a) The regional consortia authorized under Section 52059, in collaboration with the department, from funds provided for this purpose pursuant to subdivision (c) of Section 53101, shall provide, at a minimum, technical assistance and support to local educational agencies with one or more persistently lowest-achieving schools to assist with the implementation of the duties specified for any of the four interventions for persistently lowest-achieving schools pursuant to Section 53202.

(b) Funds for the regional consortia shall be distributed based on the number of persistently lowest-achieving schools identified pursuant to this section and the pupil enrollment of these schools.

(c) It is the intent of the Legislature that the regional consortia coordinate the duties described in subdivision (a) with the duties performed pursuant to Section 52059 as it relates to schools and districts identified in program improvement pursuant to the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.).

(d) The areas of technical assistance and support pursuant to this section may include, but are not limited to, any of the following:

(1) Identifying strategies that are designed to recruit, place, and retain staff with the skills necessary to meet the needs of the pupils at the school, including financial incentives, increased opportunities for promotion and career growth, and more flexible work conditions.

(2) Identifying strategies that provide increased instructional time.

(3) Implementing any of the professional development activities authorized in the state’s plan or application submitted for the federal Race to the Top program.

(4) Developing a new governance structure that may include the establishment of a new turnaround office, located within the local educational agency or the department, that a school implementing the turnaround model will report to.

(5) Developing social-emotional and community-oriented services, including strategies for parental involvement and services that can be located at the schoolsite.

(6) Identifying, reviewing, and recommending quality charter school operators, charter management organizations, or education management organizations that can operate a persistently lowest-achieving school.

(7) Identifying higher-achieving schools in the school district, including charter schools, to relocate pupils attending a school that is scheduled for closure.

(8) Developing, in consultation with teachers and principals, a rigorous, transparent, and equitable evaluation system for teachers and principals that includes the use of pupil growth data and other factors such as multiple observation-based assessments that all schools implementing the turnaround or transformation model may use.

(9) Identifying strategies to identify and reward school leaders, teachers, and other staff who, in implementing the transformation model, have increased pupil achievement and high school graduation rates and have identified and removed those, who, after ample opportunities, have been provided for them to improve their professional practice, have not done so.

(10) Identifying and approving mentor schools pursuant to subdivision (c) of Section 53202. The regional consortia shall first seek eligible mentor schools located within the district of each of the schools implementing the turnaround or transformation model.

(11) Consistent with the collective bargaining agreement, assisting a local educational agency in doing any of the following:

(A) Meeting federal guidelines under Appendix C of the Notice of Final Priorities, Requirements, Definitions, Selection Criteria for the federal Race to the Top program published in Volume 74 of Number 221 of the Federal Register on November 18, 2009, which encourages the state to ensure that persistently lowest-achieving schools are not required to accept a teacher without mutual consent of the teacher and principal, regardless of the teacher’s seniority.

(B) Implementing schoolsite-based teacher hiring decisions.

(C) Giving persistently lowest-achieving schools first priority in selecting from the qualified district applicant pool, among those teachers who have specifically applied to work at the school.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 8. Effective April 12, 2010.)






ARTICLE 3 - Parent Empowerment

53300

For any school not identified as a persistently lowest-achieving school under Section 53201 which, after one full school year, is subject to corrective action pursuant to paragraph (7) of Section 1116(b) of the federal Elementary and Secondary Education Act (20 U.S.C. Sec. 6301 et seq.) and continues to fail to make adequate yearly progress, and has an Academic Performance Index score of less than 800, and where at least one-half of the parents or legal guardians of pupils attending the school, or a combination of at least one-half of the parents or legal guardians of pupils attending the school and the elementary or middle schools that normally matriculate into a middle or high school, as applicable, sign a petition requesting the local educational agency to implement one or more of the four interventions identified pursuant to paragraphs (1) to (4), inclusive of subdivision (a) of Section 53202 or the federally mandated alternative governance arrangement pursuant to Section 1116(b)(8)(B)(v) of the federal Elementary and Secondary Education Act (20 U.S.C. Sec. 6301 et seq.), the local educational agency shall implement the option requested by the parents unless, in a regularly scheduled public hearing, the local educational agency makes a finding in writing stating the reason it cannot implement the specific recommended option and instead designates in writing which of the other options described in this section it will implement in the subsequent school year consistent with requirements specified in federal regulations and guidelines for schools subject to restructuring under Section 1116(b)(8) of the federal Elementary and Secondary Education Act (20 U.S.C. Sec. 6301 et seq.) and regulations and guidelines for the four interventions.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 2. Effective April 12, 2010.)



53301

(a) The local educational agency shall notify the Superintendent and the state board upon receipt of a petition under Section 53300 and upon its final disposition of that petition.

(b) If the local educational agency indicates in writing that it will implement in the upcoming school year a different alternative governance arrangement than requested by the parents, the local educational agency shall notify the Superintendent and the state board that the alternative governance option selected has substantial promise of enabling the school to make adequate yearly progress as defined in the federally mandated state plan under Section 1111(b)(2) of the federal Elementary and Secondary Education Act (20 U.S.C. Sec. 6301 et seq.).

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 2. Effective April 12, 2010.)



53302

No more than 75 schools shall be subject to a petition authorized by this article.

(b) A petition shall be counted toward this limit upon the Superintendent and state board receiving notice from the local educational agency of its final disposition of the petition.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 2. Effective April 12, 2010.)



53303

A local educational agency shall not be required to implement the option requested by the parent petition if the request is for reasons other than improving academic achievement or pupil safety.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 3, Sec. 2. Effective April 12, 2010.)












PART 29 - PROGRAMS FOR DISADVANTAGED PUPILS

CHAPTER 1 - Educationally Disadvantaged Youth Programs

ARTICLE 1 - General Provisions

54000

It is the intent of the Legislature to provide quality educational opportunities for all children in the public schools. The Legislature recognizes that a wide variety of factors such as low family income, pupil transiency rates, and large numbers of homes where a primary language other than English is spoken have a direct impact on a child’s success in school and personal development, and require that different levels of financial assistance be provided districts in order to assure a quality level of education for all pupils.

(Repealed and added by Stats. 1977, Ch. 894.)



54001

From the funds appropriated by the Legislature for the purposes of this chapter, the Superintendent of Public Instruction, with the approval of the State Board of Education, shall administer this chapter and make apportionments to school districts to meet the total approved expense of the school districts incurred in establishing education programs for pupils who qualify economically and educationally in preschool, kindergarten, or any of grades 1 through 12, inclusive. Funds provided pursuant to this chapter in any fiscal year but not expended by school district in that fiscal year may be expended in subsequent fiscal years.

Nothing in this chapter shall in any way preclude the use of federal funds for educationally disadvantaged youths. Districts which receive funds pursuant to this chapter shall not reduce existing district resources which have been utilized for programs to meet the needs of educationally disadvantaged students.

(Amended by Stats. 1978, Ch. 893.)



54003

Under rules and regulations established by the State Board of Education, participating school district governing boards shall evaluate the effectiveness of participating schools and shall terminate entitlements to schools which are unsuccessful over a four-year period in substantially meeting their objectives of the approved school site plan, as defined in Section 54004.1.

It is the intent of the Legislature that to the extent feasible the State Board of Education develop rules and regulations that will assure consistency between subdivision (f) of Section 52034 and this section.

(Repealed and added by Stats. 1977, Ch. 894.)



54004.1

For fiscal year 1979–80 and each year thereafter, the Superintendent of Public Instruction shall apportion funds available for programs in accord with procedures specified in this chapter and rules and regulations established by the State Board of Education. Funds shall be allocated to each district within its entitlement based upon the following:

(a) A district allocation plan developed pursuant to Sections 54004.3, 54004.5, and 54004.7 which shall be submitted to the Superintendent of Public Instruction and approved by the State Board of Education.

(b) A school plan, including any modification for each school receiving funds allocated pursuant to Sections 54004.5 and 54004.7, which has been approved by the governing board of the school district and is retained at the school site and at the school district office. This plan shall be available to the Superintendent of Public Instruction upon demand and shall be made available to the public on a reasonable basis pursuant to the provisions of the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code. The plan shall include, but not be limited to:

(1) An explicit statement of what the school seeks to accomplish.

(2) A description of the program and activities designed to achieve these purposes.

(3) A planned program of annual evaluation, including a statement of criteria to be used to measure the effectiveness of the program.

(c) Schools which provide programs pursuant to subdivision (a) of Section 52165 shall include such programs in the school plan.

(Amended by Stats. 1983, Ch. 1270, Sec. 6. Effective September 30, 1983.)



54004.3

It is the intent of the Legislature to provide all districts receiving impact aid with sufficient flexibility to design and administer an intra-district allocation system for impact aid which reflects the distribution and the needs of the needy population and assures the provision of services to students traditionally served by the educationally disadvantaged youth programs and bilingual education programs.

(Added by Stats. 1977, Ch. 894.)



54004.5

Under the rules and regulations established by the State Board of Education, school districts receiving entitlements for the 1979–80 year and thereafter under this chapter shall develop and submit to the Department of Education for approval an intra-district allocation plan for distribution of impact aid to schools with high concentrations of pupils in need. Such intra-district allocation plans shall include, but not be limited to:

(a) A method for determining the eligibility of schools to receive impact aid based on the following factors which shall be given equal weight in the allocation of funds:

(1) The number or percentage of limited- and non-English-speaking youth at individual school sites.

(2) The number or percentage of students from low-income families at individual school sites as identified using data sources such as Aid to Families with Dependent Children, Federal Free Lunch, assessed value of single family residences, and census data.

(3) The number or percentage of students with low academic achievement at individual school sites. In the development of its allocation plan, an eligible district may employ, other factors unique to the district which further identify numbers or concentrations of pupils in need of impact aid at individual school sites.

(b) A method for determining the minimum and maximum levels of service expressed as an average amount per pupil, for schools scheduled to receive impact aid.

(Added by Stats. 1977, Ch. 894.)



54004.7

The intradistrict allocation plan shall assure adequate support to any school to provide programs appropriate to the educational needs of limited- and non-English-speaking pupils as required by Section 52165 except that programs funded under Article 3 (commencing with Section 52160) of Chapter 7 of Part 28 in fiscal year 1978–79 in grades 7 to 12, inclusive, shall continue to receive appropriate funding if the governing board determines that the program is of sufficient quality to warrant the funding.

(Amended by Stats. 1987, Ch. 1452, Sec. 448.)



54005

The State Board of Education shall adopt regulations setting forth the standards and criteria to be used in the administration, monitoring, evaluation, and dissemination of programs submitted for consideration.

(Repealed and added by Stats. 1977, Ch. 894.)



54006

The Superintendent of Public Instruction shall submit annually to the Governor and to each house of the Legislature a report evaluating the programs established pursuant to this chapter, together with his recommendations concerning whether the same should be continued in operation.

The evaluation submitted to the Legislature pursuant to this section shall contain information concerning: (a) the total number of students at each grade level participating in the programs funded under this chapter, and (b) the effectiveness of the programs funded under this chapter based to the maximum extent possible on objective measurements.

(Repealed and added by Stats. 1977, Ch. 894.)



54007

In approving projects pursuant to this chapter, the Superintendent of Public Instruction, with the concurrence of the Director of Finance, may, upon the request of the applicant district, designate a portion of the district’s entitlement which may be expended for noninstructional costs, including, but not limited to, costs for vandalism, security, and insurance. In no event, shall the total amount of funds designated for such purposes for all districts in the state exceed two million dollars ($2,000,000).

(Repealed and added by Stats. 1977, Ch. 894.)



54008

Expenditures pursuant to this chapter shall be considered to be categorical program expenditures within the meaning of Section 52165 and therefore subject to the requirements of the Chacon-Moscone Bilingual-Bicultura l Education Act of 1976 (Article 3 (commencing with Section 52160) of Chapter 7 of Part 28 of Division 4 of this title).

(Added by Stats. 1977, Ch. 894.)






ARTICLE 2 - Economic Impact Aid

54020

It is the intent of the Legislature that funds authorized pursuant to this chapter replace, as of July 1, 1979, funds previously authorized to support educationally disadvantaged youth programs and bilingual education. To that end, the purpose of this article is to provide a method of impact aid allocation to be utilized by the Superintendent, that will allow efforts initiated under those programs to continue and expand so long as a need exists while previously unserved and underserved populations are provided with adequate aid.

(Repealed and added by Stats. 2006, Ch. 79, Sec. 15. Effective July 19, 2006.)



54021

For the 2006–07 fiscal year, the Superintendent shall make the following calculations for each school district:

(a) Using the methodology specified in Section 54023, determine the economic impact aid-eligible pupil count for each school district for the 2005–06 fiscal year as if Section 54023 had been in effect for that fiscal year.

(b) Divide the school district economic impact aid calculated funding in the 2005–06 fiscal year, excluding the minimum grant specified in Section 54031, as it read during that fiscal year, by the number calculated pursuant to subdivision (a).

(c) For the purpose of calculating the economic impact aid allocations for the 2006–07 fiscal year, the quotient calculated in subdivision (b) shall be deemed to be the prior year economic impact aid per pupil amount for the 2006–07 fiscal year.

(d) For the purpose of establishing a base year economic impact aid per pupil amount pursuant to this section, if a school district received an allocation for the economic impact aid program in the 2005–06 fiscal year, but has no economic impact aid eligible pupils as determined in Section 54023 for that year, the school district shall be deemed to have a prior-year economic impact aid per pupil amount for the 2006–07 fiscal year that is equal to the statewide average economic impact aid per pupil amount for the 2005–06 fiscal year calculated for the state as a whole as specified in subdivisions (a) and (b).

(Repealed and added by Stats. 2006, Ch. 79, Sec. 15. Effective July 19, 2006.)



54021.1

(a) The Superintendent shall make the following calculations for each school district:

(1) For the 2010–11 fiscal year, after calculating the economic impact aid allocation of each school district based on Section 54022, the Superintendent shall add to that allocation the amount the school district received, based on Section 404, for the English Language Acquisition Program in the 2009–10 fiscal year. A school district shall expend the funds added pursuant to this subdivision consistent with the parameters described in Section 54025 or Section 400, as it read on January 1, 2010.

(2) The Superintendent shall divide the total amount provided to each school district in the 2010–11 fiscal year pursuant to paragraph (1) by the district’s total number of economic impact aid-eligible pupils in the 2010–11 fiscal year, calculated pursuant to Section 54023.

(b) For the 2011–12 fiscal year, the amount calculated in subdivision (a) shall be the prior fiscal year economic impact aid per pupil amount for purposes of Section 54022.

(Added by Stats. 2010, Ch. 724, Sec. 24. Effective October 19, 2010.)



54021.2

(a) Commencing with the 2010–11 fiscal year and each fiscal year thereafter, a juvenile court school operated by a county superintendent of schools shall be eligible to receive economic impact aid funding.

(b) For the 2010–11 fiscal year, the Superintendent shall allocate to each juvenile court school operated by a county superintendent of schools the product of its economic impact aid-eligible pupil count calculated pursuant to Section 54023 multiplied by the current year economic impact aid statewide average per pupil rate for school districts based on subdivision (b) of Section 54021.1.

(c) For the 2011–12 fiscal year, the Superintendent shall determine the allocation of each juvenile court school operated by a county superintendent of schools pursuant to the formulas described in Section 54022.

(Added by Stats. 2010, Ch. 724, Sec. 25. Effective October 19, 2010.)



54022

For the 2006–07 fiscal year and each fiscal year thereafter, each school district shall receive the amount of economic impact aid determined by the Superintendent pursuant to subdivision (b) or (c), whichever is greater, calculated for each school district according to all of the following:

(a) Increase the prior fiscal year economic impact aid per pupil amount by the percentage change specified in paragraph (2) of subdivision (b) of Section 42238.1 for the current fiscal year.

(b) Multiply the economic impact aid per pupil amount for the current fiscal year calculated in subdivision (a) by the economic impact aid-eligible pupil count for the current fiscal year as calculated in Section 54023.

(c) A school district shall, at a minimum, receive funds based on the number of economic impact aid-eligible pupils according to the following schedule:

(1) For the 2006–07 fiscal year, according to the following table:

Number of economic impact aid-eligible pupils

Amount

0  ........................

None

1–10  ........................

$5,500

11 or more  ........................

$8,300

(2) For the 2007–08 fiscal year and each fiscal year thereafter, the minimum amounts for the schedule in paragraph (1) for the prior fiscal year shall be increased by the percentage change specified in paragraph (2) of subdivision (b) of Section 42238.1.

(Amended by Stats. 2007, Ch. 730, Sec. 34. Effective January 1, 2008.)



54023

For each fiscal year, the economic impact aid-eligible pupil count shall be calculated for each school district as follows:

(a) Determine the count of economically disadvantaged pupils, as defined in Section 54026.

(b) Determine the count of English learners, as defined in subdivision (b) of Section 54026.

(c) Calculate an economic impact aid weighted pupil concentration factor:

(1) Add the pupil counts determined in subdivisions (a) and (b).

(2) Divide the fall CBEDS enrollment for the school district for the prior school year by two.

(3) Subtract from the sum calculated in paragraph (1) the quotient calculated in paragraph (2).

(4) If the result of the calculation in paragraph (3) is greater than zero, multiply that difference by 0.5. If the result is less than zero, it shall be deemed to be zero.

(d) The economic impact aid-eligible pupil count for each school district shall equal the sum of the pupil counts determined in subdivisions (a) and (b), and the weighted pupil concentration factor determined in subdivision (c).

(e) In calculating the economic impact aid-eligible pupil count for a new charter school in its first year of operation, the department shall use CBEDS enrollment counts and counts of English learners reported in the current year instead of the prior year.

(Amended by Stats. 2007, Ch. 730, Sec. 35. Effective January 1, 2008.)



54024

The state board may, pursuant to Article 3 (commencing with Section 33050) of Chapter 1 of Part 20, waive any statutory provision or regulation regarding the use of funds apportioned pursuant to this article, provided that the funds are used in the same schools, or in schools with similar need levels, and the district demonstrates a reasonable case that the waiver will improve pupil services in those schools.

(Repealed and added by Stats. 2006, Ch. 79, Sec. 15. Effective July 19, 2006.)



54025

(a) A school district shall expend economic impact aid funds to serve and assist English learners and economically disadvantaged pupils and may not expend those funds at schoolsites that do not have English learners or economically disadvantaged pupils.

(b) A school shall use funds received pursuant to this article to support programs and activities designed to assist English learners achieve proficiency in the English language as rapidly as practicable and to support programs and activities designed to improve the academic achievement of English learners and economically disadvantaged pupils.

(c) Funds received by school districts pursuant to this article shall supplement, and not supplant, existing resources at the schoolsite.

(Repealed and added by Stats. 2006, Ch. 79, Sec. 15. Effective July 19, 2006.)



54026

For purposes of this article, the following definitions apply:

(a) “Economically disadvantaged pupils” means either of the following, whichever is applicable:

(1) Pupils described in Section 101 of Title I of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6333(c)(1)(A)(B)). Counts of the pupils described in this paragraph shall be the counts used in the current year apportionment calculations for purposes of Title I of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.).

(2) (A) Notwithstanding paragraph (1), for a small school district and for a juvenile court school operated by a county superintendent of schools, the product of the number of pupils eligible for participation in the free meals program for the prior fiscal year, as defined in subdivision (d), and the free meals adjustment factor. The free meals adjustment factor is the quotient, rounded to two decimal places, resulting from dividing the statewide total of economically disadvantaged pupils as defined in paragraph (1) by the statewide total of pupils eligible for participation in the free meals program for the prior fiscal year, as defined in subdivision (d).

(B) Notwithstanding paragraph (1) or subparagraph (A), for charter schools that are funded through the block grant funding model pursuant to Article 2 (commencing with Section 47633) of Chapter 6 of Part 26.8 in the 2006–07 fiscal year, the department shall use counts as of October 2006 of pupils 5 to 17 years of age, inclusive, who are living with families whose annual income is at or below the federal poverty guideline, as collected through the first principal apportionment data collection process, as defined in Section 41601. Commencing in the 2007–08 fiscal year, the Superintendent shall use counts as of October of the prior year of pupils 5 to 17 years of age, inclusive, who are living with families whose annual income is at or below the federal poverty guideline, as collected through the first principal apportionment data collection process, as defined in Section 41601. For purposes of this subdivision, the department may use in the first year of operation of a charter school that is established on or after July 1, 2007, the current year counts of pupils 5 to 17 years of age, inclusive, who are living with families whose annual income is at or below the federal poverty guideline.

(C) The Superintendent may expand upon an existing process of collecting free or reduced price meal data in order to collect from small districts, as defined in subdivision (c), counts of pupils living with families whose annual income is at or below the federal poverty guideline.

(b) “English learner” means a pupil described in subdivision (a) of Section 306 or identified as a pupil of limited English proficiency, as that term is defined in subdivision (m) of Section 52163. Counts of the pupils described in this subdivision shall be the counts reported in the prior year language census.

(c) “Small school district” means a school district that has an annual enrollment of less than 600 pupils based on prior school year CBEDS data and is, for the purposes of this section, designated a rural school by the Superintendent based on the appropriate school locale codes, as used by the National Center for Education Statistics of the United States Department of Education.

(d) “Free meals” means the aggregate number of pupils meeting the income eligibility guidelines established by the federal government for free meals as reported for all schools for which the district is the authorizing agency.

(e) For purposes of subparagraph (B) of paragraph (2) of subdivision (a), the count of economically disadvantaged pupils for a charter school that is operated pursuant to Section 47612.1 shall be calculated without regard to the age of the pupil. A pupil who resides in program housing shall be considered a family of one.

(Amended by Stats. 2010, Ch. 724, Sec. 26. Effective October 19, 2010.)



54027

If a school district reorganizes either by unification or by consolidation with another school district of similar type, the Superintendent shall calculate an economic impact aid per pupil amount based on the respective per pupil amounts for each school district participating in the reorganization, weighted by the number of economic impact aid-eligible pupils contributed by each school district. The Superintendent shall use the appropriate data from the year prior to the year that the reorganization is effective for all purposes.

(Repealed and added by Stats. 2006, Ch. 79, Sec. 15. Effective July 19, 2006.)



54028

Notwithstanding any other provision of law, the provisions of this article are subject to Sections 62002.5 and 62004, and to the portions of Section 62003 that relate to auditing the use of funds allocated for purposes of economic impact aid.

(Repealed and added by Stats. 2006, Ch. 79, Sec. 15. Effective July 19, 2006.)



54029

As a condition of the receipt of economic impact aid funds, a school district shall post in an easily accessible location on its Internet Web site data related to economic impact aid funding, for purposes of budget transparency, including all of the following:

(a) The amount of economic impact aid allocated to the school district in that fiscal year.

(b) The amount of economic impact aid used by the school district for administrative costs in that fiscal year.

(c) The amount of economic impact aid expended for limited-English-proficient pupils in that fiscal year and the prior fiscal year by the school district and by each school within the district.

(d) The amount of economic impact aid expended for state compensatory education in that fiscal year and the prior fiscal year by the school district and by each school within the district.

(e) The amount of unexpended economic impact aid and an explanation of why these funds have not been expended.

(Added by Stats. 2012, Ch. 573, Sec. 1. Effective January 1, 2013.)









CHAPTER 3 - Mathematics Improvement Programs

ARTICLE 1 - General Provisions

54300

It is the intent of the Legislature that the provisions of this chapter shall be administered to provide funds and services first to those school districts, and to particular schools within school districts, for which the most comprehensive plans have been developed to evaluate the effectiveness of the programs authorized by this chapter, and secondly to those school districts in which the need for mathematics instruction is greatest and the financial ability of the districts to provide it is least.

(Enacted by Stats. 1976, Ch. 1010.)



54301

The programs provided for by this chapter shall be afforded for pupils in grades 1 to 12, inclusive. The programs shall be administered under the direction of the Superintendent of Public Instruction and pursuant to rules and regulations of the State Board of Education that may be adopted to implement the provisions of this chapter. The rules and regulations of the State Board of Education shall prescribe minimum standards and criteria for all programs, and shall provide for the submission of periodic reports by all school districts participating in programs.

The programs authorized by this chapter may be consolidated or conducted in conjunction with other mathematics programs being conducted in the public schools, if the Superintendent of Public Instruction determines that evaluation of the programs authorized by this chapter is not rendered impracticable.

Mathematics specialists to be employed pursuant to Section 54317 shall be selected by the school districts based upon a list of teachers of proven mathematical attainment, submitted by the Regents of the University of California.

(Amended by Stats. 1987, Ch. 1452, Sec. 450.)



54302

The State Board of Education shall select achievement tests to be administered to pupils who are participating in programs authorized by this chapter. The selection of such tests shall be with the advice of the Advisory Committee on Educational Research in Basic Educational Programs.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Financing Programs

54340

The tests selected by the State Board of Education for purposes of the experimental programs in mathematics shall be provided and distributed by the Superintendent of Public Instruction free of charge, as needed, to school districts participating in the programs.

(Enacted by Stats. 1976, Ch. 1010.)



54341

Beginning with the 1968–1969 fiscal year and each fiscal year thereafter, a school district which maintains elementary grades and participates in the mathematics specialist program may apply for an allowance for the employment of mathematics specialist teachers. Application shall be made in accordance with rules and regulations adopted by the Superintendent of Public Instruction on forms that he shall furnish. No allowance for a mathematics specialist program shall be made to a school district unless the Superintendent of Public Instruction approves the district application and certifies that standards, requirements and criteria of the State Board of Education are met by the district.

(Enacted by Stats. 1976, Ch. 1010.)



54342

Allowances for the mathematics specialist program shall be made by the Superintendent of Public Instruction from funds appropriated therefor by the Legislature. The allowances shall be made as early as practicable in the fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



54343

Allowances for the mathematics specialist program shall be made by the Superintendent of Public Instruction in accordance with a system of priorities that he shall by rule and regulation adopt, designed to carry out the intent and purpose of the Legislature stated in Section 54300. As a basis for such system of priorities, the Superintendent of Public Instruction, upon receipt of all applications for a fiscal year, shall determine and use the relative financial ability of each applicant district as measured by the assessed valuation per unit of average daily attendance in the district. The Superintendent of Public Instruction may use additional factors as a basis for a system of priorities as long as such factors are not in conflict with the intent and purpose of the Legislature.

The Superintendent of Public Instruction shall make no allowances in any year in excess of the amount appropriated by the Legislature for the purposes of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



54344

The Superintendent of Public Instruction shall allow to each district eligible to receive an allowance for the mathematics specialist program an amount equal to the total of salaries to be paid mathematics specialists employed by the district, diminished by the product of the ratio which the assessed valuation per unit of average daily attendance during the preceding fiscal year in kindergarten and grades 1 through 8, inclusive, in the district bears to the assessed valuation per unit of such average daily attendance in the state and one-half of the total of salaries to be paid mathematics specialists employed in the district.

(Enacted by Stats. 1976, Ch. 1010.)



54345

From funds appropriated therefor by the Legislature, the Superintendent of Public Instruction shall pay the costs of the regional in-service training programs for specialized teachers in mathematics including the salaries of persons employed to provide instruction and training. From such funds teachers in attendance shall be reimbursed for living and traveling expenses necessarily incurred for such purposes, and shall be paid a nominal stipend. All expenses incurred for training of the supervisors or administrators, or both, shall be borne by the districts.

(Enacted by Stats. 1976, Ch. 1010.)



54346

From funds which may be appropriated therefor, the Superintendent of Public Instruction shall reimburse school districts for the expenses incurred, pursuant to contractual arrangement, in securing the participation and cooperation of colleges and universities in providing the accelerated instructional program in mathematics in grades 7 to 12, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



54347

The State Board of Education and the Superintendent of Public Instruction shall take all necessary actions and steps to ensure that all federal funds which may be made available for any of the experimental pilot programs provided for under Article 2 (commencing with Section 54340) shall be received and utilized for those purposes.

(Amended by Stats. 1981, Ch. 714, Sec. 98.)



54348

All disbursements of state funds under this article shall be made by warrants drawn by the State Controller upon order of the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 4 - Compensatory Education Programs for Disadvantaged Children

ARTICLE 1 - General Provisions

54400

This chapter may be cited as the McAteer Act.

(Enacted by Stats. 1976, Ch. 1010.)



54401

The Legislature finds and declares that because of home, community, environmental and other conditions which give rise to language, cultural and economic disadvantages, the latent talents of many minors in the elementary and secondary schools in the state remain undiscovered and are not adequately developed by the general educational programs afforded by the public school system and private schools or school systems. It is the intent and purpose of the Legislature to encourage the establishment and development, by local officers and agencies of the public school system, of programs directed to identifying those pupils affected by language, cultural, and economic disadvantages who are potentially capable of completing the regular courses of instruction leading to graduation from the public elementary and secondary schools, and by special services, techniques, and activities to stimulating their interest in intellectual and educational attainment.

It is further recognized that to combat effectively the evils of such disadvantage a comprehensive, communitywide and statewide cooperative effort will be required together with a marshaling of all public and private resources and aids which may be useful in the endeavor. Securing cooperation, unity of action, and the concentration and effective direction of available outside resources and aids, public and private, should be an essential element of the programs for compensatory education, at both the state and local levels.

The Legislature finds that such special undertakings are essential to the conservation and development of the cultural, economic and intellectual resources of the state and nation. The provisions of this chapter shall be liberally construed to carry out these intents and purposes.

Nothing in this chapter shall be construed to sanction, perpetuate or promote the racial or ethnic segregation of pupils in the public schools.

(Enacted by Stats. 1976, Ch. 1010.)



54402

For purposes of this chapter, a “disadvantaged minor” is a minor who is potentially academically able but scholastically underachieving, and must compensate for inability to profit from the normal educational program. He is a minor who:

(a) Is three years of age or more, but under 18 years of age and has not graduated from high school.

(b) Is potentially capable of successfully completing a regular educational program leading to graduation from the elementary or secondary school in which he is enrolled or required to be enrolled.

(c) Is, because of home and community environment, subject to such language, cultural, economic, and like disadvantages as will make improbable his completion of the regular program leading to graduation without special efforts on the part of school authorities, over, above, and, in addition to those involved in providing the regular educational programs, directed to the positive stimulation of his potential.

(Enacted by Stats. 1976, Ch. 1010.)



54403

A “program of compensatory education” is an undertaking by any school district maintaining any of grades kindergarten through 12, in the form prescribed by Article 2 (commencing with Section 54420) of this chapter, which is over, above, and in addition to the regular educational programs of the district, having the purpose of providing positive stimulation of the intellectual abilities of disadvantaged minors, and which embodies a positive plan for the identification of such minors. Participation in a program of compensatory education under this chapter shall not preclude an individual’s participation in any other potentially beneficial program which may be offered in the public school system or otherwise.

(Enacted by Stats. 1976, Ch. 1010.)



54404

Each county superintendent of schools is authorized, upon request, to provide consultative and coordination services for the school districts under his jurisdiction which have established programs of compensatory education under this chapter. Such activity shall be financed through the county school service fund, and shall be subject to budget review pursuant to Section 14050.

(Enacted by Stats. 1976, Ch. 1010.)



54405

(a) The State Board of Education may establish programs of the following types:

(1) Establishment of new curricula or modification of existing curricula in connection with the education and training of prospective teachers, to incorporate instruction in methods and techniques developed by competent authorities designed to enable teachers effectively to teach disadvantaged children.

(2) Research and consultative work projects undertaken to assist state and local public school agencies in carrying out their responsibilities under this chapter.

(3) Independently, or in cooperation with any public or private agency or organization, engaging in research and development undertakings directed to overcoming disadvantage, together with related activities involving evaluation, demonstration, and dissemination of findings having to do with programs of compensatory education.

(b) It is the intent and aim of the Legislature that the University of California and the California State University participate to the extent practicable with local public school agencies and the State Board of Education in their endeavors under this chapter. It is recommended that greater attention be devoted in the training of teachers to their preparation in the techniques and skills required to cope with the problems of disadvantaged children at the preschool as well as the elementary and secondary level. The University of California and the California State University are urged to participate at the local level in the programs being administered by the local public school authorities and agencies, and to provide all technical and personnel services practicable.

(Amended by Stats. 1983, Ch. 143, Sec. 38.)



54406

All compensatory preschool programs operated by school districts, regardless of source of funds, shall be subject to the regulations of the State Board of Education. The State Board of Education is authorized to establish standards for all compensatory preschool programs.

(Enacted by Stats. 1976, Ch. 1010.)



54407

The governing board of a school district, in its application, may request waiver of the provisions of any section or sections of this code for any compensatory education program if such waiver is necessary to establish and operate a program for low-income children. The need for a waiver shall be explained and justified in the application. The Superintendent of Public Instruction, at the discretion and upon recommendation of the Director of Compensatory Education, with the approval of the State Board of Education, may grant, in whole, or in part, any such request.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Compensatory Education

54420

The purpose of this article is to establish criteria to guide local school districts in making applications for federal funds under the Elementary and Secondary Education Act of 1965 as accepted in Sections 12400, 12402, 12403, 12404, Article 4 (commencing with Section 12030) of Chapter 1 of Part 8 of Division 1 of Title 1, or any state funds provided specially for the purposes of this chapter.

These criteria shall apply to the extent that they do not conflict with the provisions of the Elementary and Secondary Education Act of 1965 or administrative regulations promulgated under that act.

(Enacted by Stats. 1976, Ch. 1010.)



54421

Each application of a local school district for federal funds or state funds shall include a comprehensive compensatory education plan which shall demonstrate that the district has fully utilized all other sources of funds, and the assistance of all volunteer aid offered by individuals and public and private organizations providing assistance for similar educational endeavors, and has effectively coordinated the same. This plan should emphasize a preventive program aimed at the child between the ages of three years and eight years, and have an ultimate goal of teaching the child to read, awakening the child’s interest in learning, giving the child a sense of success in school achievement, preventing the child’s alienation from the school, and preventing his possible early departure from school. It shall also include remedial programs for older children. Expenditures should be directed to schools with large concentrations of educationally disadvantaged children. If the situation involves disadvantaged children who speak English as a second language, any programs should include early English language instruction, and the use of teachers, teachers’ aides or volunteers who are proficient in the child’s primary language, and in-service training for teachers in that language.

(Enacted by Stats. 1976, Ch. 1010.)



54422

For purposes of applications for federal funds a plan should be comprehensive in scope, and may include any or all of the program components set out below.

The State Board of Education shall act, upon recommendation of the Advisory Compensatory Education Commission, to establish a priority listing of the following program elements which shall be used in the approval of school district plans to determine those elements which shall be emphasized on a statewide basis:

(a) Reduction of ratios of pupils to teachers, directed specifically to enabling more individual attention to be given to disadvantaged pupils.

(b) Special efforts in the area of reading instruction, including the employment of additional teachers, special reading teachers, teacher aides, and volunteer aides. Special reading programs authorized pursuant to this subdivision shall be conducted pursuant to standards established under Chapter 2 (commencing with Section 54100) of this part, Article 3 (commencing with Section 606040 of Chapter 5 of Part 33 of this division.

(c) Preschool programs provided through the use of either school facilities, other public or private facilities, or any combination thereof, for children three years of age or older, involving intensive parent participation, established pursuant to standards prescribed by the State Board of Education.

Preschool programs authorized pursuant to this subdivision shall be conducted pursuant to the educational standards established by the State Board of Education under Section 8253.

(d) In-service professional study involving instruction and orientation of school district personnel to enable them to more effectively deal with disadvantaged students.

(e) School-home cooperation, including home visitation, parent education and participation, parent-teacher conferences utilizing, wherever necessary, bilingual interpreters.

(f) Cultural enrichment including the use of field trips, special speakers, motion pictures, records, library programs, concerts and other means which serve to broaden the educational and cultural experience of the students.

(g) After-school tutoring programs utilizing the services of qualified college and university students and volunteers from the community.

(h) Remedial and corrective programs directed to enhancing the pupils’ interest and competence in the English language, including extended remedial reading programs, special speech and oral programs, and the teaching of English as a second language, as, for example, where Spanish-speaking children are involved.

(i) Evaluation, testing, and consultation, involving the formulation of evaluation standards which are as rigorous as feasible under the circumstances; the yearly administration of comprehensive achievement tests to all compensatory education students; and the development and use of data based on group controls which will provide evidence of contrast, and the assembly and classification of data for use at the statewide level. A school district plan of compensatory education under this chapter shall, in order to receive approval, contain this program element.

(Enacted by Stats. 1976, Ch. 1010.)



54423

In addition, the district may propose other programs, subject to the approval of the Director of Compensatory Education, to include the following elements:

(a) Employment of competent school-community coordinators, to secure effective coordination of the efforts of pupils, parents, schools, and the community.

(b) Curriculum revision and the development and use of new instructional equipment and facilities to reorient the education program to meet the particular needs of the disadvantaged pupils, with special attention to be given to the teaching of the English language.

(c) Effective use of auxiliary personnel, the services of whom may be made available not only by the public school system, but by other public and private agencies and organizations, including ethnic organizations.

(Enacted by Stats. 1976, Ch. 1010.)



54425

(a) Whenever a districtwide school advisory committee on compensatory education programs has been established pursuant to a compensatory education plan, the procedures adopted for the selection of the district advisory committee shall specify that parents shall constitute a majority of the membership of the district advisory committee and shall require that the parent representatives be elected by the parents of pupils participating in a program of compensatory education residing in the district.

(b) Whenever a school advisory committee on compensatory education programs has been established pursuant to a compensatory education plan, the procedures adopted for the selection of the school advisory committee shall specify that parents shall constitute a majority of the membership of the school advisory committee and shall require that parent representatives be elected by the parents of pupils participating in a program of compensatory education at that school.

For purposes of this subdivision, a school advisory committee on compensatory education programs may designate a school site council established pursuant to Section 52012 or 52851 to function as the school advisory council on compensatory education for all purposes required by applicable statutory provisions and regulations for a period of up to two years.

(Added by Stats. 1982, Ch. 206, Sec. 11. Effective May 18, 1982.)






ARTICLE 3 - Migrant Children

54440

The Legislature finds and declares all of the following:

(a) A significant number of children under 18 years of age whose parents are migratory agricultural workers or migratory fishermen reside in California for at least a part of each year. These children, from among the least affluent segments of American society, tend to move frequently, attend school irregularly, and suffer health problems and language barriers. This results in many becoming early school dropouts, poorly prepared to enter the workforce or for academic success and upward social mobility.

(b) The problems of children of migratory agricultural parents and of migratory fisherman parents are of such magnitude and severity that local school districts have been unable to solve them with the resources normally available. It is, therefore, necessary for the state to aid local school districts through regional coordinating offices and the provision of special programs of educational and related services for these children.

(Amended by Stats. 2010, Ch. 274, Sec. 1. Effective January 1, 2011.)



54441

The definitions set forth in this section shall govern the interpretation of this article.

(a) “Currently migratory child” means a child who has moved with a parent, guardian, or other person having custody, from one school district to another, either within the State of California or from another state within the 12-month period immediately preceding his or her identification as such a child, in order that the child, a parent, guardian, or other member of his or her immediate family might secure temporary or seasonal employment in an agricultural or fishing activity, and whose parents or guardians have been informed of the child’s eligibility for migrant education services.

“Currently migratory child” includes a child who, without the parent or guardian, has continued to migrate annually to secure temporary or seasonal employment in an agricultural or fishing activity.

(b) “Former migratory child” means a child who was formerly eligible to be counted and served as a currently migratory child within the past five years, but who is no longer a currently migratory child, and who lives in an area served by an ESEA Title I Migrant Education project, and whose parents have been informed of the child’s eligibility for migrant education services but have not removed the child from the program.

(c) “Agricultural activity” means any activity directly related to the production or processing of agricultural products and the cultivation or harvesting of trees.

(d) “Fishing activity” means any activity directly related to the catching or processing of fish or shellfish for initial commercial sale or as a principal means of personal subsistence.

(e) “Operating agency” means a local educational agency operating under a subgrant of state migrant education funding, or a public or private nonprofit agency under a special arrangement with the department to carry out a migrant education program.

(f) “Migrant region” means an operating agency comprised of a county or a combination of counties, or a public or private nonprofit agency not controlled in whole or part by a school district, or a combination of counties and agencies, meeting the criteria of subdivision (a) of Section 54444.1.

(g) “Quality control” means the development of program quality standards by the state and the conduct of quality review procedures and processes at the operating agency, school district, and school level by state and other professional staff and parents, in conjunction with other interested parties, on a regular basis to assure the maintenance of high quality migrant education programs.

(h) “Supplementary services” means services provided to migratory children which are above the services already provided by a school or school district to other children of that school or school district.

(i) “Average monthly enrollments” means the average monthly number of pupils who are enrolled in a migrant education program. Average monthly enrollments shall be computed by totaling the number of migrant pupils reported by an operating agency during the months of September to June, inclusive, and dividing that total by 10.

(j) “Department” means the State Department of Education.

(k) “Superintendent” means the Superintendent of Public Instruction.

(Repealed and added by Stats. 1981, Ch. 942, Sec. 2. Operative July 1, 1982, by Sec. 12 of Ch. 942.)



54441.5

With the concurrence of the child’s parent, a child who has been identified as a “migrant child” may be deemed a migrant child for a period, not in excess of three years, during which the child resides in an area where programs are provided for migrant children. Priority for the provision of services shall be consistent with federal statutes and regulations governing migrant education programs.

(Amended by Stats. 2010, Ch. 274, Sec. 2. Effective January 1, 2011.)



54442

The state board shall adopt a state master plan for services to migrant children. The plan shall include all of the following:

(a) Instructional activities on a regular and extended year basis. These activities shall be designed to identify, assess, and provide treatment for academic deficiencies of migrant children. Special emphasis shall be given to oral and written communications, reading, and mathematics. Small group or individual instruction and tutorial services shall be provided to assist migrant children to attain normal progress rates in all subject areas. All instructional services shall be provided as supplements to regular programs of instruction provided by the public schools for all children.

(b) Health and welfare services. These services shall be designed to identify, assess, and provide treatment for conditions that interfere with the education and learning of migrant children, including dental, emotional, or environmental conditions. To the extent possible, existing community resources will be utilized to provide these services.

(c) Preservice and in-service education of professional and nonprofessional personnel. This education shall be planned to prepare school administrators, teachers, aides, and other personnel to meet the special needs of migrant children.

(d) Supportive services including transportation, family liaison, and other services necessary to the success of the programs.

(e) Child development activities including, but not limited to, social, sensorimotor, conceptual and language development, and perceptual discrimination activities for migrant infants and prekindergarten children who are too young to participate in instructional services normally provided by the public schools.

(f) The active involvement of parents, teachers, and community representatives in the local implementation of migrant education programs.

(Amended by Stats. 2010, Ch. 274, Sec. 3. Effective January 1, 2011.)



54443

(a) Migratory children shall be served according to their needs in the following order:

(1) School-aged currently migratory children.

(2) School-aged former migratory children.

(3) Preschool currently migratory children.

(4) Preschool former migratory children.

(b) A project may provide instructional or supporting services to former migratory children only if the participation of these children does not prevent the participation of currently migratory children in the same preschool or school-aged group, and does not dilute the effectiveness of the state migrant education program for currently migratory children.

(c) Eligibility provisions shall be determined in a manner consistent with federal statutes and regulations.

(Repealed and added by Stats. 1981, Ch. 942, Sec. 4. Operative July 1, 1982, by Sec. 12 of Ch. 942.)



54443.1

Migrant education programs shall include all of the following:

(a) An individual assessment of the educational and relevant health needs of each participating pupil within 30 days of enrollment. This assessment shall include assessments concurrently provided pursuant to compensatory education, bilingual-crosscultural education, school improvement programs, and other programs serving the pupil.

(b) A general needs assessment developed in compliance with federal requirements summarizing the needs of the population to be served.

(c) A comprehensive program to meet the educational, health, and related needs of participating pupils which is supplemental to the program the operating agency is otherwise required to provide. The program shall include, but need not be limited to, the following:

(1) Academic instruction.

(2) Remedial and compensatory instruction.

(3) Bilingual and crosscultural instruction.

(4) Career technical instruction.

(5) Counseling and career education services.

(6) Preschool services in accordance with Section 54443.

(7) Other educational services that are not available in sufficient quantity or quality to eligible migratory children.

(8) The acquisition of instructional materials and equipment necessary to adequately provide the appropriate services.

(9) Other related services to meet the special needs of eligible migratory children that are necessary to enable these children to effectively participate in instructional services.

(10) The coordination and teaming of existing resources serving migrant pupils, such as bilingual-crosscultural education, health screening, and compensatory education.

(d) A brief individual learning plan listing the services to be provided to each pupil shall be provided in writing or at a parent conference to the parent or guardian of each participating pupil, annually and each time the pupil moves to a new district.

(e) Staffing and staff development plans and practices to meet the needs of pupils and implement the program.

(f) Parent and community involvement as specified in Section 54444.2.

(g) Evaluations that shall include annual pupil progress and overall program effectiveness and quality control reports.

(h) School districts and other education agencies shall be eligible to apply for funding to serve migrant pupils upon application to their respective region, or, if they meet the criteria established in subdivision (b) of Section 54444.1, to the department. Operating agencies shall include in their application a description of how the entities will coordinate the planning, budgeting, and operation of the migrant education programs with the planning, budgeting, and operation of other federal and state education programs addressing the needs of the same or similar pupils of the operating agency. The description shall include time lines and cover services provided through school improvement, nonmigrant Title I, state compensatory and limited- and non-English proficient, Title VII, and other funds. If the application meets state and federal requirements, negotiations for an appropriate service agreement shall begin involving the parties listed in subdivision (a) or (b) of Section 54444.1.

(Amended by Stats. 2010, Ch. 274, Sec. 4. Effective January 1, 2011.)



54444

In implementing the plan adopted by the State Board of Education, the Superintendent of Public Instruction is authorized to:

(a) Contract with county superintendents of school or local educational agencies to supply services to migrant children residing within specified geographical regions.

(b) Enter into agreements or otherwise cooperate with other states or agencies of the state or the federal government in providing or coordinating services to migrant children including the Mini-Corps Program as well as participation in or utilization of the Migrant Student Record Transfer System, or other equivalent information systems as may be used by the state.

(Amended by Stats. 1981, Ch. 942, Sec. 6. Operative July 1, 1982, by Sec. 12 of Ch. 942.)



54444.1

(a) In implementing the state master plan for services to migrant children, the Superintendent shall establish the service regional system as the primary method for the delivery of services to migrant children. The Superintendent shall review and approve plans for the establishment of service regions and shall incorporate the following criteria in the approval of regional plans:

(1) The boundaries of regions shall include all geographic areas with migrant and seasonal agricultural workers and fishermen.

(2) Regional service centers shall be located in areas with high concentrations of migrant and seasonal agricultural workers and fishermen. Regional headquarters shall be located as follows:

(A) In areas requiring large numbers of these workers for a period of at least two consecutive months during each year.

(B) In areas that normally contract for migrant and seasonal agricultural workers with families rather than single adults.

(C) In areas where migrant and seasonal agricultural workers are involved in the transition from hand labor to mechanization.

(3) Regions shall be located in each geographic area of the state, except areas within the boundaries of directly funded districts.

(4) Except areas within the boundaries of directly funded districts, regions shall be contiguous to one another and should have no less than 1,500 migratory children. In no event shall a county be split among two separate regions in order to meet the requirements of this paragraph.

(5) Regions shall be organized so as to provide quality services to all affected parties and maintain fiscal procedures in conformity with requirements adopted by the department.

(6) The boundaries of regions shall be drawn in a manner that avoids excessive commuting by personnel or by participants in the programs, not to exceed 100 miles from the schoolsite to the operating agency.

(7) If a proposed region cannot meet the criteria established in paragraph (4) or (6), it may request that the criteria be waived by the state board. The waiver request shall be based upon a study, conducted by the entities, including their respective parent advisory councils, comprising the proposed region, that explains why the waiver is required and that describes likely outcomes if the waiver is not granted.

(b) An agency meeting the criteria set forth in this subdivision and subdivision (f) of Section 54441 may apply to the department for designation as a region. The application shall be in a format with sufficient information and at times designated by the Superintendent. The application shall include documentation of active participation, review and comment by the appropriate parent advisory councils, and signatures by parent advisory council chairpersons that the review and comment has taken place, and shall further include documentation that the agencies and parent representative comprising the proposed region have met as a group prior to submission of the application and have agreed upon the formation of, and participation in, the region and a general delineation of the services which will be provided in the region.

Directly funded districts shall be invited by the regions to participate in regional activities and meetings. Staff and parent advisory council members in the districts shall also be invited to regional inservice activities and conferences.

(c) The department may directly fund local educational agencies, in whole or in part, to provide services to eligible migrant children if it is cost effective to do so; if the applicant agency serves not less than 1,500, nor more than 8,000, currently migratory children; has sufficient programmatic and fiscal resources to deliver an effective migrant education program; is in compliance with the federal and state requirements regarding migrant education programs; maintains an ongoing and functional parent advisory council that has voted on a biennial basis to approve the participation in the directly funded program, including the approval of a majority of the members who are the parents of migrant children; and maintains fiscal procedures in conformity with the requirements adopted by the department. All districts that are directly funded on January 1, 1982, may continue to be funded directly, provided that the districts comply with the criteria prescribed by this subdivision, except for the size criterion.

(d) The responsibilities of the various parties involved in the delivery of services to migrant children shall be set forth in a service agreement. A service agreement shall be a legally binding contract signed by the duly constituted authorities at the state, county, district, or private or public nonprofit agencies, or a combination thereof. In the regional delivery system, there shall be two parties to every service agreement; the region and the district or other operating agencies in which the eligible migrant pupils are enrolled. When a district or agency is funded directly by the state, the parties to the service agreement shall include the department and the district or operating agency in which the eligible migrant pupils are enrolled. The basic responsibilities of these three parties shall be as specified in Section 54444.4.

The parties, whether regional or directly funded, shall take the necessary steps to ensure the effective involvement of the migrant parent advisory committee for that district or agency. Representatives of the migrant parent advisory committee shall have the right to be present and participate in all deliberations between the parties regarding the service agreement or any subsequent changes thereto. The service agreement shall include a signed statement from the officers of the migrant parent advisory committee signifying that the participation has occurred.

(e) The Superintendent shall develop an annual operating calendar for regions and directly funded districts, including dates for the submission and approval of applications and service agreements. Any changes in regional boundaries for the subsequent fiscal year shall be made and approved by December 31 of the current year. Any changes in funding allocations for regions shall be made by December 31 of the current year or immediately after notification of a federal grant award.

(f) The Superintendent shall preserve the supplemental nature of the migrant education program. The program shall be maintained outside the supervision or above the administrative level of the consolidated application programs. The Superintendent shall not incorporate the migrant education program into the consolidated application process, except as provided below:

(1) Directly funded districts may apply for migrant education funds as part of their consolidated application provided the district parent advisory council on migrant education approves the inclusion.

(2) A copy of the district’s annual application for migrant education funds as required by subdivision (h) of Section 54443.1 shall be attached to the district’s annual consolidated application.

(Amended by Stats. 2010, Ch. 274, Sec. 5. Effective January 1, 2011.)



54444.2

(a) The Superintendent of Public Instruction shall take the steps necessary to ensure effective parental involvement throughout the state migrant education program, which shall include, but need not be limited to, the following:

(1) The Superintendent shall adopt rules and regulations requiring each operating agency receiving migrant education funds or services to actively solicit parental involvement in the planning, operation, and evaluation of its programs through the establishment of, and consultation with, a parent advisory council.

(A) The membership of each parent advisory council shall be comprised of members who are knowledgeable of the needs of migrant children and shall be elected by the parents of migrant children enrolled in the operating agency’s programs. The composition of the council shall be determined by the parents at a general meeting to which all parents of pupils enrolled in the migrant program shall be invited. Parents shall be informed, in a language they understand, that the parents have the sole authority to decide on the composition of the council. All parent candidates for the council shall be nominated by parents; nonparent candidates shall be nominated by the groups they represent: teachers by teachers, administrators by administrators, other school personnel by other school personnel, and pupils by pupils. All other community candidates shall be nominated by the parents. Each parent advisory council shall hold meetings on a regular basis during the operation of the regular program, but not less than six times during the year.

(B) At least two-thirds of the members of each parent advisory council shall be the parents of migrant children. Each parent advisory council shall have the responsibilities listed in subdivision (a) of Section 54444.4.

(2) The Superintendent shall establish a statewide parent advisory council that shall participate in the planning, operation, and evaluation of the state migrant education program. The membership of the statewide parent advisory council shall be comprised of members who are knowledgeable of the needs of migrant children and shall be nominated and elected by the parents of migrant children enrolled in the operating agencies. At least two-thirds of the members of the State Parent Advisory Council shall be the parents of migrant children. The state council shall meet a minimum of six times a calendar year to provide input on issues relating to the operation of the program. Special meetings may be called at the discretion of the state director.

(3) (A) The Superintendent also shall sponsor an annual State Parent Advisory Council Conference. The conference shall be scheduled during the spring of every year.

(B) The State Parent Advisory Council shall prepare and submit a report to the Legislature, state board, the Superintendent, and the Governor regarding the status of the migrant education program. The report shall be submitted within 120 days from the conclusion of a training program on preparing the report provided by the Superintendent in accordance with paragraph (5).

(C) The report shall include an evaluation of the migrant education program, as required pursuant to paragraph (2) of subdivision (a), a review of annual needs and a year-end assessment, as required pursuant to paragraph (2) of subdivision (a) of Section 54444.4, and policy recommendations.

(4) The Superintendent and each operating agency shall furnish, without charge, to the statewide and operating agency parent advisory councils and, upon request, to each member, a copy of all applicable state and federal migrant education statutes, rules and regulations, and guidelines. In addition, the Superintendent and each operating agency shall furnish, without charge, to the statewide and operating agency parent advisory councils and, upon request, to each member, copies of all applicable state and federal audits, monitoring reports, and evaluations.

(5) The Superintendent and each operating agency shall establish and implement training programs for members of the statewide and operating agency parent advisory councils to enable them to carry out their responsibilities. Each training program shall be developed in consultation with the parent advisory councils and shall include appropriate training materials in a language understandable to each member. Costs incurred in providing training under this paragraph, including federally authorized expenses associated with the attendance of members at training sessions, shall be funded, to the extent that funds are available, by federal funds allocated to the state, based upon the educational and related health needs of migratory children defined in subdivisions (a) and (b) of Section 54441, and may be supported by funds from the state migrant education program.

(b) Each operating agency that provides services on a statewide basis shall be exempt from the requirement that it create its own parent advisory council, but shall consult the statewide parent advisory council in the planning, operation, and evaluation of its programs.

(Amended by Stats. 2010, Ch. 274, Sec. 6. Effective January 1, 2011.)



54444.3

(a) Each operating agency receiving Title I Migrant Education funding shall conduct summer school programs for eligible migrant children in kindergarten and grades 1 to 12, inclusive. The summer school programs shall respond to the individual needs of participating pupils and shall build on and be consistent with the instructional programs offered to these pupils during the regular school year. Each summer school program shall be funded, to the extent that funds are available, by federal funds earmarked for migrant education programs, and shall meet the following criteria:

(1) That summer school programs meet the following time requirements:

(A) For kindergarten classes, not less than 180 minutes per day, based upon the full apportionment day of 240 minutes, including recesses, for not less than 20 teaching days.

(B) For grades 1 to 8, not less than 200 minutes per day, based upon the full apportionment day of 240 minutes, including recesses and passing time but excluding noon intermissions, for not less than 20 teaching days.

(C) For grades 7 to 12, not less than 240 minutes per day, including passing time but excluding noon intermissions, for not less than 30 teaching days.

Exemptions from the requirements of this paragraph may be made by the Superintendent of Public Instruction upon petition submitted to him by the district. The basis for the exemption shall be agricultural labor factors, climatic conditions, specialized educational programs, and other conditions appearing to the superintendent to warrant exemption.

For purposes of this paragraph, holidays designated in Section 37220 other than Saturday and Sunday may be deducted from the required number of teaching days.

(2) That the program has been established with the prior written approval of the superintendent based upon the submission of an application which is in the form prescribed and furnished by the superintendent. Each application shall designate the persons who will exercise administrative or supervisorial responsibilities for the summer school program and shall be submitted prior to the establishment of the summer school program.

(3) That the summer school program contains coursework which is of the same level of difficulty in each subject as that provided to pupils enrolled in regular classes of instruction within the school district in the preceding year.

(4) That instructional programs are taught by staff with cultural training or background and understanding of the special needs of migrant children, and who are properly credentialed for the subjects and grade levels to which they are assigned.

(5) That the summer school program supplements other summer school programs, whether required or optional and whether federally or state funded, operated by the school district, including the programs for graduating high school seniors, handicapped children, pupils enrolled in grade 11, pupils enrolled in grades 7 to 12 who do not meet the district’s adopted proficiency standards, and eligible compensatory education pupils.

(b) Each school district, county office of education, and community college district shall, upon request, make facilities available at cost for the operation of migrant summer school programs whenever they are available. Where available, these facilities shall be suitable for the summer climate. The superintendent may allow neighboring districts to jointly offer facilities if he or she determines that the use of one district’s facilities for an area will adequately meet the needs of the migrant summer school program for the entire area.

If the Superintendent of Public Instruction determines that requests from prospective users of these facilities were denied without just cause, the superintendent shall reduce the district’s or county superintendent’s entitlement from Section A of the State School Fund by an amount equal to one thousand dollars ($1,000) or four times the costs to the prospective user for alternative facilities for the entire period for which the facilities were requested, whichever is greater.

(Amended by Stats. 1983, Ch. 1254, Sec. 6.)



54444.4

(a) The responsibilities of parent advisory councils at the district, regional, and state levels shall include, but are not limited to, all of the following:

(1) The establishment of migrant education program goals, objectives, and priorities.

(2) The review of annual needs and year-end assessment, as well as program activities, for each school, and a review of individualized educational plans.

(3) Advice on the selection, development, and reassignment of migrant education program staff.

(4) Active involvement in the planning and negotiation of program applications and service agreements required under Section 54444.1.

(5) All other responsibilities required under state and federal laws or regulations.

(b) The responsibilities of the school districts or other agencies operating programs for migrant pupils include, but are not limited to, all of the following:

(1) Providing services in compliance with applicable state and federal laws or regulations.

(2) Providing information to parents.

(3) Providing support to instructional staff.

(c) The responsibilities of the region include, but are not limited to, the following:

(1) Providing funding to operating agencies within its jurisdiction in accordance with service agreements.

(2) Providing technical assistance to operating agencies operating under service agreements.

(3) Providing interagency coordination to improve the services available to participating pupils.

(4) Providing training for the parents and members of district, regional, and school parent advisory councils.

(5) Providing or arranging for staff development services for migrant education staff at the school and district levels.

(6) Providing direct services required pursuant to a service agreement entered into by the region.

(d) The responsibilities of the State Board of Education and the department shall be as set forth in the State Master Plan for Migrant Education developed under Section 54442.

(Added by Stats. 1981, Ch. 942, Sec. 10. Operative July 1, 1982, by Sec. 12 of Ch. 942.)



54444.5

The reorganization of service regions established pursuant to Section 54444.1 shall not affect the right to retain salary, leaves, and other benefits of persons employed in positions that do not require certification as follows:

(a) An employee of a service region that is included in any other service region shall become the employee of the new service region if the new service region has an equivalent vacant position that the new service region elects to fill in its program for migratory children.

(b) When a portion of the service region of a regional service center becomes part of another regional service center, an employee regularly assigned to perform duties in the service region affected shall become the employee of the acquiring regional service center if the acquiring regional service center has an equivalent vacant position that the acquiring regional service center elects to fill in its program for migratory children. An employee whose assignment pertained to the affected service region, but whose employment site was not in the service region, may elect to remain with the original regional service center or become the employee of the acquiring regional service center if the acquiring regional service center has an equivalent vacant position that the acquiring regional service center elects to fill in its program for migratory children.

(c) When the service region of any regional service center is divided between, or among, two or more regional service centers and the original regional service center ceases to exist, an employee of the original regional service center regularly assigned to perform duties in any specific service region shall become the employee of the regional service center acquiring the service region if the acquiring regional service center has an equivalent vacant position that the acquiring regional service center elects to fill in its program for migratory children. An employee not assigned to a specific service region within the original regional service center shall become the employee of any acquiring regional service center at the election of the employee if the acquiring regional service center has an equivalent vacant position that the acquiring regional service center elects to fill in its program for migratory children.

(d) If, pursuant to this section, an employee of a service region is unable to become an employee of a new or acquiring service region because there are no equivalent vacant positions available in the new or acquiring service region, that employee shall be placed on an eligibility list for an equivalent position for the migrant education program in the new or acquiring service region for a period of not less than 39 months.

(e) A service region that employs individuals pursuant to this section shall do so on a seniority basis.

(Added by Stats. 1999, Ch. 691, Sec. 1. Effective October 10, 1999.)



54445

The State Board of Education shall adopt rules and regulations necessary to implement the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Administration

54460

There is in the Department of Education the office of Director of Compensatory Education. The Director of Compensatory Education shall be appointed by the State Board of Education, upon nomination by the Superintendent of Public Instruction, and he shall be subject to state civil service. In performing his duties and responsibilities under this chapter the director shall act as the representative of the Department of Education. The Director of Compensatory Education shall be provided with such facilities and staffing necessary to provide him with such technical and clerical assistance as is required in order for him to carry out his duties under the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



54461

The Director of Compensatory Education shall, under the policy direction of the State Board of Education and the administrative direction of the Director of Education, have overall supervision and control of programs of compensatory education provided throughout the state, and shall take action necessary to coordinate all such programs. He shall, pursuant to the provisions of this chapter and the provisions of the Elementary and Secondary Education Act of 1965 and the regulations promulgated thereunder, be responsible for receiving and recommending approval or disapproval to the State Board of Education of local program applications and providing technical and consultative assistance to school districts.

The Director of Compensatory Education shall conduct continuing research and study of the subject of programs of compensatory education, involving not only the examination and evaluation of programs established under the provisions of this chapter but comparable undertakings in other states, to the end of effecting improvement in the administration of the programs for compensatory education established under the provisions of this chapter. He shall serve as a clearinghouse and center of information, and shall issue and disseminate to school districts participating in programs established under this chapter or otherwise affected by problems presented by the presence of disadvantaged minors anywhere, such publications and results of investigations as will tend to foster the establishment of sound programs for compensatory education and to enhance their effectiveness.

He shall collect and provide information concerning sources of federal, state, and local public funds, and private funds, which may be available for compensatory education purposes. It shall be the responsibility of the local officials and agencies of the public school system to take necessary measures to secure all outside financial assistance which may be available.

The State Board of Education, on recommendation of the Director of Compensatory Education, shall determine the eligibility of applicant school districts for grants provided under this chapter. Applications for approval of programs and for grants shall be comprehensive in scope. Applicant districts shall, to the extent practicable, provide programs at all grade levels, but special emphasis is to be given programs provided at the preschool and early elementary grade levels.

(Enacted by Stats. 1976, Ch. 1010.)



54462

The State Board of Education shall adopt rules and regulations necessary to implement the provisions of this chapter, including rules and regulations which:

(a) Prescribe the procedure by which a district shall identify disadvantaged minors.

(b) Establish minimum standards for programs.

(c) Require the annual submission of such reports by school districts as will permit the evaluation of the programs of compensatory education and the accumulation of data and information which will be useful in developing suggestions, policies, and requirements for improvement of such programs generally.

(Enacted by Stats. 1976, Ch. 1010.)



54463

The State Board of Education, on the recommendation of the Director of Compensatory Education, shall, for purposes of this chapter, in accordance with the provisions of this chapter and the rules and regulations of the State Board of Education implementing the same, have the power to approve, withhold approval of, or disapprove of any program of compensatory education.

(Enacted by Stats. 1976, Ch. 1010.)



54464

The Director of Compensatory Education shall not recommend, and the State Board of Education shall not approve, a project or program in compensatory education without assurance that the teacher in the class in which the project or program is to be conducted and other certificated personnel required to provide services under the project or program hold a regular credential.

The Director of Compensatory Education may waive this requirement where the school district submits evidence which is satisfactory to him that provisionally credentialed teachers have been provided through an established career opportunities program, a teacher corps program, or through a district career development plan designed to provide employment opportunities, concurrent training, and career advancement for capable persons of low-income background who wish to enter the teaching profession.

(Enacted by Stats. 1976, Ch. 1010.)



54465

For all purposes of this chapter the Director of Compensatory Education may array and assign priorities to the programs of compensatory education maintained by the different school districts on the basis of numbers, concentration or density of disadvantaged pupils in particular areas.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Special Teacher Employment Programs

54480

From moneys specially appropriated therefor by the Legislature, grants shall be made to school districts pursuant to this article for projects approved by the Director of Compensatory Education involving a particular school or schools to be expended for the employment and in-service education of teachers in grades kindergarten or 1 through 6, with special emphasis on kindergarten and primary grades, and any needed teacher materials and supplies to the end that the number of pupils in these grades in relation to each full-time equivalent classroom teacher in the particular school will be reduced to a ratio of 25 to 1.

For purposes of this article a full-time equivalent classroom teacher is a person employed in a position requiring certification qualifications and whose duties require him to teach pupils in regular day classes for the full time for which he is employed during the regular schoolday. In computing the total number of full-time equivalent classroom teachers, there shall be included, in addition to the employees defined in the preceding sentence, the full-time equivalent of all fractional time for which employees in positions requiring certification qualifications are required to devote to teaching pupils in regular day classes during the regular schoolday.

(Enacted by Stats. 1976, Ch. 1010.)



54481

It is the intent and purpose of the Legislature that the money appropriated for the purposes of this article be expended primarily for the employment of teachers to the end that the number of pupils in the designated grades in relation to each full-time equivalent classroom teacher be reduced to and sustained at a ratio of 25 to 1. Emphases shall be placed on kindergarten and primary grades for the purpose of continuing to provide small classes for children with preschool experiences. The Director of Compensatory Education shall consider this intent in approving projects submitted pursuant to this article. In the event an applicant district is unable to employ the number of teachers necessary to effect the purposes of this article, the Director of Compensatory Education, notwithstanding the provisions of Section 54480, is authorized to approve projects that provide for the employment of noncertificated teachers’ aides for grades kindergarten or 1 through 6, inclusive, to the end that the number of pupils in those grades in relation to the number of both classroom teachers and teachers’ aides employed for such grades shall not exceed 20 to 1. All teachers’ aides shall be trained in a specially designed in-service education program. Not more than 25 percent of the total allocated to a school district shall be devoted to the employment of teachers’ aides. The use of any portion of the total allocated shall be approved for the employment of noncertificated teachers’ aides by the Director of Compensatory Education only upon certification of the applicant district, approved by the county superintendent of schools which has jurisdiction over the applicant district, that teachers are unavailable for employment in accordance with the primary legislative intent of this article.

(Enacted by Stats. 1976, Ch. 1010.)



54482

Noncertificated teachers’ aides employed under this article shall be under the immediate supervision and direction of certificated classroom teachers and shall not be utilized to carry out administrative duties other than those administrative duties which may be assigned by the classroom teacher.

A school district may employ as a teachers’ aide any person determined to be qualified, including pupils in attendance in grades 11 and 12 in high schools, and students in attendance in community colleges and in colleges and universities. The employment may be on a regular full-time, or on a part-time basis. The employment of pupils in attendance in grades 11 through 14, in public high schools and community colleges, shall be arranged so that no reduction in attendance credit and State School Fund apportionments results therefrom. Teachers’ aides shall be compensated by the employing school district at a rate no lower than the federal minimum hourly wage for time in which service was actually performed. A person employed as a teachers’ aide shall be under the direct supervision of a certificated employee of the school district for no less than 75 percent of the time for which he is engaged in the performance of the duties during any day. The employment of college and university students as teachers’ aides may, where appropriate, be undertaken for student teaching credit purposes.

(Enacted by Stats. 1976, Ch. 1010.)



54483

The Director of Compensatory Education, acting pursuant to rules and regulations adopted by the State Board of Education, upon the advice of the Directors of the Departments of Finance, Social Services, Employment Development, and Industrial Relations, shall designate the most concentrated areas of poverty and social tension in the state, taking into consideration such factors, among others, as the high incidence of poverty and low family and per capita incomes, unemployment, juvenile delinquency, persons receiving assistance under the program of aid to families with dependent children, and especially the low level of academic achievement by pupils in the public schools.

The Director of Compensatory Education shall allocate the funds available for programs under Section 54480 proportionately by public school population among the areas designated by him. He shall then approve projects proposed to be undertaken by school districts within such areas at particular schools with the highest concentration of low-income children and with the lowest records of academic achievement. Funds not fully utilized in one designated area may be reallocated to the other designated areas. Upon the request of a school district, the Director of Compensatory Education may authorize funds to be used outside the designated areas to serve children from the designated areas.

(Amended by Stats. 1978, Ch. 429.)



54484

Apportionments for purposes of this article shall be made upon order of the Superintendent of Public Instruction and by warrant of the State Controller. Moneys apportioned shall be expended precisely as directed by the Director of Compensatory Education, with not more than five percent (5%) of the total apportionments expended for in-service education.

(Enacted by Stats. 1976, Ch. 1010.)



54485

Apportionments to a school district shall be in the form of grants, no part of which shall be required to be matched by a district as a condition to receiving state aid under this article.

In making allocations pursuant to this article the Director of Compensatory Education shall use an allocation factor equivalent to the average statewide teacher salary per full-time equivalent classroom teacher.

(Enacted by Stats. 1976, Ch. 1010.)



54486

The Director of Compensatory Education shall require that the class size reduction project undertaken pursuant to this article be coordinated with and be an integral part of the school district’s overall compensatory education plan and evaluation report, and that a significant portion of all funds which may be received by a district for purposes of this chapter shall be devoted to the purposes of this article.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Preschool Followthrough Programs

54520

It is the intent and purpose of the Legislature by this article to ensure that the instructional program in the early elementary grades in the public schools will complement preschool programs and reinforce the benefits afforded children who have participated therein, and will be directed to maintaining and raising the levels of educational achievement and potential of such children.

Preschool followthrough programs and projects conducted pursuant to this article shall comprise an essential component of compensatory education, and shall be included among and coordinated with other components of compensatory education programs. Except as otherwise specifically provided by this article, such programs and projects shall be subject to all other provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



54521

From funds which may be appropriated therefor by the Legislature, or from federal funds which may be made available for the purpose, grants may be made to applicant school districts which have established projects or programs pursuant to this article. No matching-fund requirements shall be imposed as a condition upon entitlement to any such grant, unless otherwise required for purposes of establishing eligibility for federal funds. The grants shall be disbursed upon order of the Superintendent of Public Instruction and by warrants of the State Controller. Eligibility for grants and the expenditure thereof by the recipient school district shall be provided for by standards and requirements prescribed in rules and regulations of the State Board of Education.

(Enacted by Stats. 1976, Ch. 1010.)



54522

In accepting federal funds which may be made available for purposes of this article the people of the State of California agree to accept and comply with all conditions and requirements which may be prescribed in connection therewith by or under the authority of federal law.

The State Board of Education is designated as the state educational agency which shall carry out the purposes and provisions of any federal statute under which federal funds may be provided for purposes of this article. The board shall formulate and submit to the United States Commissioner or other designated federal officer or agency any state plan which may be required for such purposes, and shall have the power to revise and amend the same, as required, and shall have overall control and direction of its administration.

(Enacted by Stats. 1976, Ch. 1010.)



54524

The State Board of Education shall provide for the establishment of pilot preschool followthrough programs and projects in schools maintaining grades kindergarten, 1, 2, and 3 at the elementary level. The programs and projects shall be subject to the provisions of Section 54461.

(Enacted by Stats. 1976, Ch. 1010.)



54525

Pilot preschool followthrough programs and projects shall serve disadvantaged minors in kindergarten, and grades 1, 2, and 3, who have participated in preschool programs conducted pursuant to this chapter or pursuant to any other law of this state, or pursuant to federal law under which funds are provided for the programs, and shall include, to the extent that funds are available, any one or more of the following elements and components (in addition to others which may be determined to be essential under Section 54523):

(a) Reduction of pupil-teacher ratios. Reduction of such ratios to 20 to 1, or lower, at the kindergarten level, and to 25 to 1 or lower in grades 1, 2, and 3 at the elementary level, shall be the basic standards to which such efforts shall be directed.

(b) Establishment of single-session kindergarten programs, with the individual classroom teacher to be responsible for one, rather than two kindergarten classes.

(c) Utilization of teacher aides and other supporting staff personnel.

(d) In-service professional study involving instruction and orientation of school district personnel, with emphasis on developing a better understanding of the disadvantaged children and their educational needs, and developing particular teaching techniques to meet those needs.

(e) Development of curricula and educational aides to meet the educational needs of disadvantaged children, with emphasis upon improving comprehension of, and facility in, the language, and cultural enrichment, and including the development of new approaches to the teaching of academic subjects which will enhance abstract thinking and sharpen the cognitive skills.

(f) Providing comprehensive health services, including medical and dental examinations, programs in nutrition, psychological counseling and speech therapy.

(g) Experimentation in grouping of children to realize the maximum benefits for children.

(Enacted by Stats. 1976, Ch. 1010.)



54526

Pilot preschool followthrough programs and projects shall be established on the basis of a geographical dispersion throughout the state which is most appropriate for purposes of this article, as determined by the State Board of Education. The programs and projects shall serve as demonstration models for other school districts in the state in the coordination of preschool, kindergarten, and elementary grade instructional programs for the benefit of disadvantaged minors.

(Amended by Stats. 1981, Ch. 714, Sec. 99.)



54529

Federal funds which may be provided for purposes of this article shall bear all the costs of the administration of the provisions of this article by the State Board of Education and the Department of Education.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 9 - Miscellaneous Programs

ARTICLE 1 - Education Improvement Act of 1969

54600

This article may be cited as the Educational Improvement Act of 1969.

(Amended by Stats. 1981, Ch. 714, Sec. 100.)



54602

In approving projects under this chapter, or projects under Titles I and III of the Elementary and Secondary Education Act of 1965, the Miller-Unruh Basic Reading Act of 1965 (Chapter 2 (commencing with Section 54100) of this part, Article 3 (commencing with Section 60640) of Chapter 5 of Part 33 of this division), and Chapter 106 of the Statutes of 1966, First Extraordinary Session, the State Board of Education shall give due consideration to the effectiveness of the project and shall not continue in operation any project that, upon evaluation, has been shown to be of low effectiveness, and which has only a limited possibility of improved effectiveness.

(Enacted by Stats. 1976, Ch. 1010.)



54603

From moneys provided pursuant to subdivision (h) of Section 41301, the Superintendent of Public Instruction shall compute an allowance for each school district which meets each of the following requirements:

(a) The district, during the preceding fiscal year, had an average daily attendance, exclusive of the average daily attendance of adults, as adults are defined by Section 52610, of 500 or more.

(b) The entitlement for the district for funds under Title I of the Elementary and Secondary Education Act of 1965 for the preceding fiscal year for each unit of average daily attendance, exclusive of the average daily attendance of adults, as adults are defined by Section 52610, exceeds 150 percent of the statewide average entitlement.

For the purposes of this section, the average daily attendance of pupils in grades 7 and 8 attending a junior high school maintained by a high school district shall be credited to the high school district.

(Enacted by Stats. 1976, Ch. 1010.)



54604

The allowance for each eligible district under Section 54603 shall be computed pursuant to the provisions of Sections 54605 to 54610, inclusive.

(Enacted by Stats. 1976, Ch. 1010.)



54605

(a) The Superintendent of Public Instruction shall compute for each eligible district the actual amount of entitlement for the district for funds under Title I of the Elementary and Secondary Education Act of 1965 for the preceding fiscal year, per unit of average daily attendance, exclusive of the average daily attendance of adults, as adults are defined in Section 52610, during the preceding fiscal year.

(b) He shall determine the lowest amount per unit of average daily attendance computed for any district in the state under subdivision (a). This amount shall be assigned the weighting value of 1.00. A weighting value for each other district shall be computed by dividing the amount per unit of average daily attendance computed under subdivision (a) by the lowest amount per unit of average daily attendance computed under this subdivision.

(Enacted by Stats. 1976, Ch. 1010.)



54606

(a) The Superintendent of Public Instruction shall determine the current tax rate as defined by Section 17604 for each eligible district, by type of district.

(b) He shall determine the lowest current tax rate in effect for each type of eligible district. Such lowest current tax rates shall be assigned the weighting value of 1.00 respectively.

(c) A weighting value for each other district current tax rate shall be computed by dividing the current tax rate for each district determined under subdivision (a) by the lowest current tax rate for each type of district determined under subdivision (b).

(Enacted by Stats. 1976, Ch. 1010.)



54607

(a) The Superintendent of Public Instruction shall determine the average achievement testing scores in terms of state percentiles in elementary school districts for grades 1, 3, and 6 or 8, whichever is the last grade in the particular elementary school within the school district, in high school districts for grade 12, and in unified school districts for grades 1, 3, 6 or 8, whichever is the last grade in the particular elementary school within the school district, and 12, as measured by the 1966–1967 statewide administered achievement tests.

(b) He shall compute the reciprocal value for each district achievement test score determined in subdivision (a).

(c) He shall determine the lowest reciprocal value for achievement test scores under subdivision (b). Such lowest reciprocal value shall be assigned the weighting value of 1.00.

(d) A weighting value for achievement test scores for each other district shall be computed by dividing the reciprocal value for each district determined under subdivision (b) by the lowest reciprocal value for achievement test scores determined under subdivision (c).

(Enacted by Stats. 1976, Ch. 1010.)



54608

The Superintendent of Public Instruction shall determine the composite weighting value for each district, by multiplying together the weighting values computed for each district pursuant to Sections 54605, 54606, and 54607.

(Enacted by Stats. 1976, Ch. 1010.)



54609

The Superintendent of Public Instruction shall compute for each eligible district a weighted average daily attendance by multiplying the composite weighting value for the district determined in Section 54608 by the number of units per average daily attendance, exclusive of the average daily attendance of adults, as adults are defined by Section 52610, of the district.

(Enacted by Stats. 1976, Ch. 1010.)



54610

The Superintendent of Public Instruction shall compute the entitlement for each district by dividing the total of the amount appropriated for the purposes of this chapter by the sum of the weighted units of average daily attendance computed for all districts under Section 54609, and multiplying the quotient by the weighted average daily attendance for the district.

(Enacted by Stats. 1976, Ch. 1010.)



54611

The governing board of any district for which an allowance was computed under Section 54604 may apply to the Superintendent of Public Instruction for an apportionment of a part or all of the allowance computed for the district. The application shall contain a detailed plan or plans for the use of the allowance. The plan or plans shall be submitted in accordance with the provisions of Article 2 (commencing with Section 54420) of Chapter 4 of this part. The State Board of Education may adopt rules and regulations relating to the form and content of applications and procedures for review and approval thereof.

(Enacted by Stats. 1976, Ch. 1010.)



54612

Under the direction of the Superintendent of Public Instruction, the programs authorized by this chapter shall be administered by the Office of Compensatory Education. The Director of Compensatory Education shall insure that the programs of educational improvement maintained by eligible schools are coordinated with the district’s ongoing program of compensatory education and the Miller-Unruh Basic Reading Act of 1965, prescribed in Chapter 2 (commencing with Section 54100) of this part, Article 3 (commencing with Section 60640) of Chapter 5 of Part 33 of this division.

(Enacted by Stats. 1976, Ch. 1010.)



54613

It is the intent of the Legislature that amounts allowed pursuant to this chapter be expended exclusively for purposes of the programs authorized by this chapter. The Department of Education shall, for purposes of this chapter, prescribe a system of accounts and records to be used by school districts participating in programs authorized by this chapter which will clearly reflect the relationship between amounts provided for such purposes and the amounts expended therefor.

(Enacted by Stats. 1976, Ch. 1010.)



54614

Applications shall be subject to the approval of the State Board of Education. Upon approval by the State Board of Education, the Superintendent of Public Instruction shall certify an apportionment or apportionments to the Controller in accordance with procedures established by the State Board of Education. The Controller shall draw warrants on the State Treasury in the amounts certified in favor of the county treasurer of the county which has jurisdiction over the applicant school district. The county treasurer shall immediately credit the general fund of the applicant school district exactly as apportioned by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - School Improvement Act of 1970

54630

This article shall be known and may be cited as the School Improvement Act of 1970.

(Amended by Stats. 1981, Ch. 714, Sec. 101.)



54631

It is the intent of the Legislature that program improvement schools be established throughout the state in not more than five separate schools in different districts, and in not more than all of the schools in one elementary district, to offer educational programs which are developed by the director and staff of such schools in cooperation with representatives of the local community, including the parents of children served by the school. It is the further intent of the Legislature that the programs established under the provisions of this chapter be designed to facilitate an evaluation of the effectiveness of promising instructional methods, techniques, and staffing patterns that are intended to improve the level of pupil achievement in the areas of reading and mathematics.

(Enacted by Stats. 1976, Ch. 1010.)



54632

(a) A “program improvement school” is an elementary school, a junior high school, or a high school designated as such by the district and approved by the State Board of Education.

(b) A “community resource committee” is a committee appointed by the director of each program improvement school at least one-half of the membership of which is made up of parents of children participating in the program. The committee shall assist the director and the director’s staff to plan and implement the educational program, identify community resources which could be utilized in the program, and inform the community of the proposed program. The membership of the community resource committee may include, in addition to parents of children participating in the program, but need not be limited to:

(1) Parents of other pupils served by the school.

(2) Pupils enrolled in the school.

(3) Representatives of the community college, campus of the California State University, or university participating in the project.

(4) Other individuals representing business and industry, organized labor, and representatives of local law enforcement, welfare, and employment agencies.

(c) If a parent advisory committee has been established for the school pursuant to Title I of the Elementary and Secondary Education Act of 1965, the director may, at his or her election, designate it to serve as the community resource committee in lieu of the committee otherwise to be appointed pursuant to subdivision (b).

(Amended by Stats. 1983, Ch. 143, Sec. 39.)



54633

A school may be designated a program improvement school when all of the following conditions are met:

(a) The school meets the criteria of Section 54483.

(b) The director of the school is appointed by the school district with the concurrence of the Superintendent of Public Instruction and the Director of the Office of Compensatory Education.

(c) The school has at least the staff for auxiliary and administrative services that would be present in an adequately staffed school.

(d) The governing board of the school district has delegated to the director of the program improvement school all powers, duties, and responsibilities related to the budget, curriculum, courses of study, pupil conduct, staffing, and class scheduling.

(e) The director of the proposed program improvement school has appointed a community resource committee.

(f) The proposed program of educational improvement has been developed by the director and staff of the school in cooperation with an institution of higher education and has the concurrence of the community resource committee.

(Enacted by Stats. 1976, Ch. 1010.)



54634

Districts are encouraged to waive their existing administrative salary schedule for the individual proposed for the job of director in order to obtain an individual of demonstrated managerial talents who is committed to educational achievement.

(Enacted by Stats. 1976, Ch. 1010.)



54635

Any school may apply to establish a program improvement school provided all of the following conditions are met:

(a) Evidence that the proposed program improvement school meets the requirements of Section 54633, including evidence that the school district governing board has delegated to the director of the school all powers, duties and responsibilities defined in subdivision (d) of Section 54633.

(b) Evidence that the school district governing board intends to provide an entitlement for the proposed program improvement school to be allocated by the director for the development, implementation, and maintenance of the proposed program. The entitlement shall be equivalent to the total amount of resources from state and local funds which would otherwise be provided the school under the district’s current budgeting procedures. The total amount of state support shall exclude state funds currently expended in the school under the provision of the Miller-Unruh Basic Reading Act, the Mathematics Improvement Program, and the State Compensatory Education Program.

(Enacted by Stats. 1976, Ch. 1010.)



54636

The application shall include a detailed plan for developing and implementing the proposed program including:

(a) A description of the proposed educational program, including the proposed staffing, class scheduling and instructional techniques, and a schedule for the implementation of the program.

(b) A description of the quantifiable achievement objectives of the proposed program.

(c) A description of the in-service training program to be provided by the teaching staff in the program improvement school, including evidence that the in-service training program has been cooperatively developed with an institution of higher education. Program improvement schools located in school districts which have established professional development programs authorized by Article 10 (commencing with Section 44630) of Chapter 3 of Part 25 of Division 3 of this title may utilize professional development centers for providing in-service training.

(d) Applications may also include the school’s request for state and federal categorical aid funds which are deemed necessary to carry out the proposed program.

(Enacted by Stats. 1976, Ch. 1010.)



54637

The State Board of Education shall exempt from any and all provisions of the Education Code a program improvement school when, in the opinion of the director of the school, such provisions would hinder the implementation and maintenance of the proposed program. Such exemption shall not decrease the district apportionment from the State School Fund.

(Enacted by Stats. 1976, Ch. 1010.)



54638

For the purpose of state and federal categorical aid allocations, the program improvement schools shall be designated as school districts so that they may apply directly to the state for categorical aid funds to finance elements of the proposed program which could not be financed by the block grant authorized the school by the school district.

(Enacted by Stats. 1976, Ch. 1010.)



54639

The State Board of Education, on the advice of the Superintendent of Public Instruction and the Director of Compensatory Education, shall adopt rules and regulations necessary to implement the provisions of this chapter.

(Enacted Stats. 1976, Ch. 1010.)



54643

This chapter shall be administered by the Office of Compensatory Education.

(Enacted by Stats. 1976, Ch. 1010.)



54644

Persons employed to teach in and administer the program improvement schools shall be deemed to be on leave of absence from the school district whose employment they leave to accept employment in the program improvement school, and shall retain permanent status, or credit for service toward permanent status, in such school district during their employment with the program improvement schools. Such persons shall continue to be members of, and contribute to, the retirement system of which they were members at the time immediately prior to their employment in the program improvement schools.

(Enacted by Stats. 1976, Ch. 1010.)



54645

(a) Persons employed in the program improvement schools in positions not requiring certification qualifications shall be deemed to be on leave of absence from the school district whose employment they leave to accept employment in the program improvement schools, and shall retain permanent status, or credit for service toward permanent status, in such school district during their employment with the program improvement schools. Such persons shall continue to be members of, and contribute to, the retirement system of which they were members at the time immediately prior to their employment in the program improvement schools.

(b) All sick leave, seniority, and other benefits to which they are entitled will be transferred with them to the program improvement school and transferred back to their school district upon termination of their leave of absence.

(c) Should their employment in the program improvement school be terminated for any reason, they shall be returned to the school district from which they are on leave of absence from and if a vacancy does not exist in the class from which they are on leave they shall have the right to displace an employee in that class with the least seniority in the class and who has less seniority than they do. Seniority, for the purposes of this section, shall mean the combined school district and program improvement school service.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2.5 - Education Improvement Incentive Program

54650

It is the intent of the Legislature to encourage improvement in the performance of all public schools by providing fiscal incentives to motivate teachers and school site administrators to work to increase school performance. It is not the intent of the Legislature that incentive funding provided pursuant to this article be used as a substitute for periodic inflation adjustments to school apportionments.

The Legislature recognizes that recent indicators of education achievement, including the results of the California Assessment Program, show high schools to be in the greatest need of educational improvement. It is therefore the intent of the Legislature that the Education Improvement Incentive Program first be implemented in the state’s public high schools.

It is further the intent of the Legislature that the Californa Assessment Program conducted pursuant to Chapter 5 (commencing with Section 60600) of Part 33 be used to measure the improvement of school performance in content courses, with an emphasis on logical analysis, the drawing of reasonable inferences, and communication of ideas.

(Added by Stats. 1983, Ch. 498, Sec. 110. Effective July 28, 1983.)



54651

(a) Beginning with the 1984–85 fiscal year, and each fiscal year thereafter, the State Board of Education shall develop a composite rating of each school’s performance in the subject areas tested pursuant to Section 60602. The composite rating shall be based upon the weighted percentage of correct answers scored by the school on the tests administered pursuant to Section 60603 in each of the subject areas tested pursuant to Section 60602.

(b) Beginning with the 1984–85 fiscal year, and each fiscal year thereafter, the State Board of Education shall develop a statewide composite rating of performance for all schools in the state, based upon the composite ratings of each school developed pursuant to subdivision (a).

(Added by Stats. 1983, Ch. 498, Sec. 110. Effective July 28, 1983.)



54651.5

(a) In developing composite ratings of each school’s performance, the Superintendent of Public Instruction shall ensure that equivalent questions from the tests administered pursuant to Section 60603 are compared from fiscal year to fiscal year. For fiscal years in which changes are made in the subject matter or skill level of the tests, the superintendent shall calculate two composite ratings, as follows:

(1) A rating that includes only those subjects and skill levels which are comparable to those of the prior fiscal year.

(2) A rating which reflects all subjects and skill levels included in the revised test instrument.

(b) The State Board of Education shall use the composite rating calculated pursuant to paragraph (1) of subdivision (a) to calculate incentive funding in the first fiscal year the revised test is administered. The composite rating calculated pursuant to paragraph (2) of subdivision (a) shall be used to calculate incentive funding each fiscal year thereafter.

(Added by Stats. 1984, Ch. 1697, Sec. 2.)



54652

The Superintendent of Public Instruction shall not include the schools located within a district that has elected not to participate in the Education Improvement Incentive Program in the computations required pursuant to Section 54653, 54654, or 54655.

(Amended by Stats. 1994, Ch. 922, Sec. 145. Effective January 1, 1995.)



54653

Beginning with the 1984–85 fiscal year, and each fiscal year thereafter, the State Board of Education shall compute the change in the performance of each school as measured by the change in the composite rating from the prior year. Except as otherwise provided in Sections 54653.5 and 54653.6, a school which demonstrates an improved performance from the prior year shall earn incentive funding in the fiscal year in which the performance improvement occurred. The State Board of Education shall compute the incentive funding earned by each school pursuant to this section as follows:

(a) For each school which demonstrates an improved performance, multiply the increase in the composite score of the school by the number of pupils in that school who took the test during the fiscal year in which the increase occurred.

(b) Add the individual products computed pursuant to subdivision (a) to determine the total statewide increase in school performance.

(c) Divide the product computed for the individual school pursuant to subdivision (a) by the total statewide increase in school performance computed pursuant to subdivision (b) to determine the individual school’s proportional contribution to the statewide increase in school performance.

(d) Multiply the quotient obtained pursuant to subdivision (c) by the amount appropriated in that fiscal year for purposes of this article to determine the incentive funding earned by an individual school. In no case, shall the amount of incentive funding earned by an individual school exceed the product of the number of pupils who took the test during the fiscal year in which the increase occurred multiplied by four hundred dollars ($400).

The State Board of Education shall provide the Superintendent of Public Instruction with a list of the schools which have earned incentive funding, and the amount of that funding earned by each school. The board shall provide the governing board of each school district with a list of the schools within the district which have earned incentive funding, and the amount of that funding earned by each school.

(Amended by Stats. 1985, Ch. 1546, Sec. 11.)



54653.5

If the number of pupils who took the test during the fiscal year in which a performance improvement occurred was less than 93 percent of the school’s grade 12 enrollment, the school shall not be eligible to receive incentive funding for that fiscal year, and shall not be included in the calculations made pursuant to Section 54653.

(Added by Stats. 1984, Ch. 1697, Sec. 4.)



54653.6

If a school’s composite rating for the prior year is below the school’s composite rating for the 1983–84 fiscal year by an amount as determined by a formula that shall be established by the State Board of Education and that shall account for the size of the school’s grade 12 enrollment, then the computation of change in performance for that school shall be based on its composite rating for the 1983–84 fiscal year. The computation of incentive funding for schools subject to the provisions of this section shall be in accordance with Section 54653 based on improved performance as measured by the increase from the 1983–84 composite rating. The provisions of this section shall apply to the determination of incentive funding commencing with the 1985–86 fiscal year.

(Added by Stats. 1985, Ch. 1546, Sec. 12.)



54654

Commencing with the 1984–85 fiscal year, and each fiscal year thereafter the Superintendent of Public Instruction shall compute a districtwide total of incentive funding earned by individual schools located within each school district. The superintendent shall include this sum in the school district’s second principal apportionment for the fiscal year in which the incentive funding was earned. Incentive funding received pursuant to this article shall supplement, and shall not supplant, the apportionment due to a school district.

(Added by Stats. 1983, Ch. 498, Sec. 110. Effective July 28, 1983.)



54654.5

Incentive funds included in a school district’s apportionment pursuant to Section 54654 shall not be considered part of the current expense of education for purposes of Section 41372.

(Added by Stats. 1983, Ch. 498, Sec. 110. Effective July 28, 1983.)



54655

The governing board of a school district which received funding pursuant to Section 54654 shall allocate to each school which earned incentive funding an amount equal to 100 percent of the amount earned by that school as computed pursuant to Section 54653.

(Added by Stats. 1983, Ch. 498, Sec. 110. Effective July 28, 1983.)



54655.5

Each school which receives an allocation pursuant to Section 54655 shall utilize its school-site council for purposes of planning the expenditure of those funds. If the school does not have a school-site council, it shall establish one as provided by Section 52012.

(Added by Stats. 1983, Ch. 498, Sec. 110. Effective July 28, 1983.)



54656

(a) No funds allocated pursuant to Section 54654 shall be used for any of the following purposes:

(1) To pay salaries negotiated pursuant to Chapter 10.7 (commencing with Section 3540) of Title 1 of Division 4 of the Government Code.

(2) To hire additional staff pursuant to employment agreements for a term of one year or more.

(b) Funds allocated pursuant to Section 54654 may be expended without regard to fiscal year.

(Amended by Stats. 1985, Ch. 1546, Sec. 13.)



54656.5

Funds allocated to schools pursuant to Section 54655 shall supplement, and shall not supplant, school budgets.

(Added by Stats. 1983, Ch. 498, Sec. 110. Effective July 28, 1983.)



54657

The governing board of each school district which elects to participate in the Education Improvement Incentive Program shall certify to the Superintendent of Public Instruction the number of pupils enrolled in the district which have been exempted from the testing program conducted pursuant to Section 60603. The superintendent shall compare this number with the unduplicated count of individuals with exceptional needs reported by age and disabling conditions by the district to the superintendent as a condition of receiving federal funding pursuant to the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.). If the superintendent determines that the governing board has exempted an excessive number of pupils from the testing program, the superintendent shall proportionately reduce the district’s total incentive funding calculated pursuant to Section 54654.

(Amended by Stats. 1993, Ch. 1296, Sec. 11.6. Effective October 11, 1993.)



54657.5

In order to ensure the validity of the composite ratings of 12th grade performance used for purposes of this article, the State Department of Education shall develop procedures for the 12th grade for the proctoring of tests administered as part of the testing program by persons not employed by the school district administering the test. At least one proctor shall be present in each classroom used for the administration of the test while the test is being conducted.

The proctor assigned to each classroom shall be given the responsibility of delivering the completed test forms to the State Department of Education for scoring. The department shall elicit assistance from geographically distributed county offices of education in developing and implementing these procedures.

(Amended by Stats. 1985, Ch. 1546, Sec. 14.)



54657.7

An amount not to exceed 0.5 percent of the funds appropriated for the purposes of this article shall be used for the payment of grade 12 testing proctors and the administration of the Education Improvement Incentive Program.

(Added by Stats. 1984, Ch. 1697, Sec. 5.)



54659

This article applies only to public high schools.

(Amended by Stats. 1987, Ch. 1452, Sec. 453.)






ARTICLE 5 - Partnership Academies

54690

(a) The Legislature hereby finds and declares that the partnership academies program has proven to be a highly effective state-school-private sector partnership, providing combined academic and occupational training to high school pupils who present a high risk of dropping out of school, and motivating those pupils to stay in school and graduate. Partnership academies are functioning in high schools across the state, with occupational education and skills development successfully offered in California’s 15 different industry sectors, including electronics, computer technology, finance, agribusiness, alternative energy, environmental design and construction, graphic arts and printing, international business, and space. Partnership academies have been honored with national awards for excellence, and the California partnership academies have been given high accolades in various textbooks and studies addressing career technical education programs.

(b) The Legislature finds the partnership academies are in the forefront of school efforts to integrate academic and career technical education and that they can be effective in providing an integrated learning program and high motivation toward pursuing skilled occupational fields to pupils at risk of dropping out of school and to pupils not motivated by the regular educational curriculum. Further, the Legislature finds the partnership academies can make a very positive contribution towards meeting the needs of the state for a highly skilled and educated workforce in the 21st century.

(c) Therefore, the Legislature hereby states its intent to expand the number of partnership academies in this state’s high schools, hereafter to be known as California Partnership Academies; to broaden the availability of these learning experiences to interested pupils who do not meet the criteria of “at-risk” pupils; and to encourage the establishment of academies whose occupational fields address the needs of developing technologies.

(d) For purposes of this article, an “at-risk” pupil means a pupil enrolled in high school who is at risk of dropping out of school, as indicated by at least three of the following criteria:

(1) Past record of irregular attendance. For purposes of this section, “irregular attendance” means absence from school 20 percent or more of the school year.

(2) Past record of underachievement in which the pupil is at least one-third of a year behind the coursework for the respective grade level, or as demonstrated by credits achieved.

(3) Past record of low motivation or a disinterest in the regular school program.

(4) Disadvantaged economically.

(5) Scoring below basic or far below basic in mathematics or English language arts on the standardized test administered pursuant to Article 4 (commencing with Section 60640) of Chapter 5 of Part 33.

(6) Maintaining a grade point average of 2.2 or below, or the equivalent of a C minus.

(e) Up to one-half of the pupils enrolled at a partnership academy may be pupils who do not meet the criteria of “at-risk” pupils.

(f) The department may expend no more than 5 percent of the funds received to carry out this article on administrative expenses.

(Amended by Stats. 2010, Ch. 650, Sec. 1. Effective January 1, 2011. Operative July 1, 2011, by Sec. 4 of Ch. 650.)



54691

Commencing with the 1993–94 fiscal year, from the funds appropriated for that purpose, the Superintendent shall issue grants to school districts maintaining high schools that meet the specifications of Section 54692, for purposes of planning, establishing, and maintaining academies, as follows:

(a) The Superintendent may issue planning grants for purposes of planning partnership academies. The Superintendent shall ensure that the planning grants are equitably distributed among high-wealth and low-wealth school districts in urban, rural, and suburban areas. Each planning grant shall be in the amount of fifteen thousand dollars ($15,000).

(b) For the 1993–94 fiscal year, and each fiscal year thereafter, the Superintendent may issue grants for the implementation and maintenance of existing academies or academies planned pursuant to subdivision (a). Implementation and maintenance grants shall be calculated in accordance with the following schedule:

(1) Districts operating academies may receive one thousand four hundred dollars ($1,400) per year for each qualified pupil enrolled in an academy during the first year of that academy’s operation, provided that no more than forty-two thousand dollars ($42,000) may be granted to any one academy for the initial year.

(2) Districts operating academies may receive one thousand two hundred dollars ($1,200) for each qualified pupil enrolled in an academy during the second year of that academy’s operation, provided that no more than seventy-two thousand dollars ($72,000) may be granted to any one academy for the second year.

(3) Districts operating academies may receive nine hundred dollars ($900) for each qualified pupil enrolled in an academy during the third and following years of that academy’s operation, provided that no more than eighty-one thousand dollars ($81,000) may be granted to any one academy for each fiscal year.

(c) For purposes of this section, a qualified pupil is a pupil who is enrolled in a partnership academy for the 10th, 11th, or 12th grade, obtains 90 percent of the credits each academic year in courses that are required for graduation, and does any of the following:

(1) Successfully completes a school year during the 10th grade with an attendance record of no less than 80 percent.

(2) Successfully completes a school year during the 11th grade with an attendance record of no less than 80 percent.

(3) Successfully graduates after the 12th grade.

A pupil enrolled in an academy who successfully completes only one semester with regard to enrollment, attendance, and credits within the school year is considered qualified for that semester and the district may receive one-half of the funds specified under subdivision (b) for that pupil.

(d) At the end of each school year, school districts that have been approved to operate academies pursuant to this article shall certify the following information to the Superintendent:

(1) The operation of each academy in accordance with this article, including Sections 54692 and 54694.

(2) The number of qualified pupils enrolled during the just completed school year, by grade level, for each academy operated by the district.

(3) The amount of matching funds and the dollar value of in-kind support made available to each academy in accordance with subdivisions (a) and (b) of Section 54692.

(e) The Superintendent shall adjust each school district’s grant in accordance with the certification made to him or her pursuant to subdivision (d) or in accordance with any discrepancies to the certification that may be revealed by audit. Notwithstanding the provisions of this section, the Superintendent may advance up to 50 percent of the funds as he or she deems appropriate to districts that are approved to operate, or plan to operate partnership academies.

(f) Funds granted to school districts pursuant to this article may be expended without regard to fiscal year. However, the funds must be expended for the maintenance and operation of academies.

(Amended by Stats. 2010, Ch. 650, Sec. 2. Effective January 1, 2011. Operative July 1, 2011, by Sec. 4 of Ch. 650.)



54692

In order to be eligible to receive funding pursuant to this article, a school district shall provide all of the following:

(a) An amount equal to a 100 percent match of all funds received pursuant to this article in the form of direct and in-kind support provided by the district.

(b) An amount equal to a 100 percent match of all funds received pursuant to this article in the form of direct and in-kind support provided by participating companies or other private sector organizations.

(c) An assurance that state funds provided by the partnership academies program shall be used only for the development, operation, and support of partnership academies.

(d) An assurance that each academy will be established as a “school within a school.” Academy teachers shall work as a team in planning, teaching, and troubleshooting program activities. Classes in the academy program shall be limited to academy pupils as specified in subdivision (e). Each participating school district shall establish an advisory committee consisting of individuals involved in academy operations, including school district and school administrators, lead teachers, and representatives of the private sector.

(e) Assurance that each academy pupil will be provided with the following:

(1) Instruction in at least three academic subjects each regular school term that prepares the pupil for a regular high school diploma, and, where possible and appropriate, to meet the subject requirements for admission to the California State University and the University of California. These subjects should contribute to an understanding of the occupational field of the academy.

(2) Career technical education courses offered at each grade level at the academy that are part of an occupational course sequence that targets comprehensive skills and that does the following:

(A) Provides career technical education in high skill occupations of regional and local economic need.

(B) Focuses on occupations requiring comprehensive skills leading to higher than entry-level wages, or the possibility of significant wage increases after a few years on the job, or both.

(C) Provides a sequence of courses that build upon each other in knowledge, skill development, and experience, and ends in a capstone course that includes an internship component.

(D) Prepares pupils for employment and postsecondary education. Sequenced courses shall be linked to certificate and degree programs in the region, where possible.

(E) Whenever possible, prepares pupils for industry-recognized certifications.

(F) Whenever possible and appropriate, offers career technical education courses that also meet the subject requirements for admission to the California State University and the University of California.

(3) A class schedule that limits the attendance to the classes required in paragraphs (1) and (2) to pupils of the academy. Whenever possible, these classes should be block scheduled in a cluster to provide flexibility to academy teachers. During the 12th grade the number of academic classes may vary.

(4) A mentor from the business community during the pupil’s 11th grade year.

(5) An employer-based internship or work experience that occurs in the summer following the 11th grade or during 12th grade year.

(6) Additional motivational activities with private sector involvement to encourage academic and occupational preparation.

(f) Assurance that academy teachers have a common planning period to interchange pupil and educational information. A second planning period should be provided for the lead teacher in addition to the normal planning period for full-time teachers and be supported as a part of the school district’s matching funds, whenever practical.

(Amended by Stats. 2010, Ch. 650, Sec. 3. Effective January 1, 2011. Operative July 1, 2011, by Sec. 4 of Ch. 650.)



54693

The Superintendent of Public Instruction shall establish eligibility criteria for school districts that apply for grants pursuant to this article. When establishing criteria, the superintendent shall consider the commitment and need of the applicant district. The superintendent may consider district indicators of need such as the number or percent of pupils in poverty or with limited English proficiency, and the dropout rate.

(Amended by Stats. 1993, Ch. 574, Sec. 5. Effective January 1, 1994.)



54694

The Superintendent of Public Instruction shall develop guidelines with respect to the California Partnership Academies. The guidelines shall include, but not be limited to, enrollment provisions, application procedures, and student eligibility.

(Amended by Stats. 1993, Ch. 574, Sec. 6. Effective January 1, 1994.)



54695

(a) The ninth grade teachers and counselors in schools maintained by school districts approved to operate academies pursuant to this article shall identify students eligible to participate in an academy.

(b) Teachers and counselors in schools maintained by school districts approved to operate academies pursuant to this article, business representatives, and academy students of academies that are operating in the area shall be encouraged to make presentations to prospective students and their parents.

(c) The staff of each academy shall select students from among those who have expressed an interest in the academy and whose parents or guardians have approved the student’s participation.

(Amended by Stats. 1993, Ch. 574, Sec. 7. Effective January 1, 1994.)



54696

The Legislature finds that each new academy requires technical assistance for the academy team, administrators, teachers, and private sector participants in the multiple aspects of the academy program that differ from the standard high school program. To provide for the transfer of the experiences gained in the operation of currently successful academies to new academies, the Superintendent of Public Instruction shall develop a technical assistance team whose members have prior involvement in successful academy operation and make their expertise available, as necessary, to each new academy during its first two years of operation.

(Amended by Stats. 2001, Ch. 750, Sec. 16. Effective January 1, 2002.)



54697

(a) The Superintendent of Public Instruction shall select an entity (the “evaluating entity”) to conduct a long-term evaluation of the Partnership Academies conducted pursuant to this article using a random assignment of pupils into program and control groups. The participation of any school district in this long-term evaluation is voluntary.

(b) In order to qualify for participation in the evaluation of any Partnership Academy as described in subdivision (a), a school district shall demonstrate that the number of pupils seeking admission to the academy, who qualify for admission under applicable criteria, exceeds the number of openings in the academy.

(c) The evaluation shall be conducted on a basis that results in no net cost to the state or to any participating school district. The evaluating entity is responsible for obtaining, from other sources, any funding that is necessary for the purposes of subdivision (a).

(d) Notwithstanding any other provision of law, the evaluating entity shall have access to pupil records, to the extent permitted by federal law, as necessary to perform the evaluation. The evaluating entity shall ensure that all personally identifiable information regarding any pupil and his or her parent or guardian remains confidential.

(e) The evaluating entity shall coordinate its evaluation activities under subdivision (a) with the Superintendent of Public Instruction, and provide the superintendent with the results of the evaluation upon completion. The Superintendent of Public Instruction shall submit the results of the evaluation to the Legislature.

(Added by Stats. 1992, Ch. 1213, Sec. 5. Effective January 1, 1993.)






ARTICLE 5.5 - Clean Technology and Renewable Energy Job Training, Career Technical Education, and Dropout Prevention Program

54698

(a) The Legislature finds and declares all of the following:

(1) California’s international leadership in renewable energy, energy conservation, clean technology, and climate change policies creates significant opportunities to improve workforce development and educational opportunities for high school pupils in the fields of energy conservation, clean technology, and renewable energy.

(2) California has an opportunity to combine the education and training of both its future college-educated workforce and its highly skilled technical workforce with its effort to reduce high school dropout rates. Clean technology jobs and renewable energy jobs (“green collar jobs”) can provide underserved communities with a pathway out of poverty, a new and inspiring focus for educational institutions, and significant statewide economic and environmental benefits.

(3) A poll of at-risk California 9th and 10th graders by Peter D. Hart Research Associates found that 6 in 10 pupils were not motivated to succeed in school. Of those pupils, more than 90 percent said they would be more engaged in their education if classes helped them acquire skills and knowledge relevant to future careers. Career technical education programs that create paths to further education, advanced training, or productive jobs in high opportunity careers can keep pupils engaged and on track toward a diploma.

(4) Investments in delivering pupils the skills and knowledge needed for further education and employment in industries that focus on renewable energy, energy conservation, clean technologies, and climate change mitigation will provide multiple benefits to California in all of the following ways:

(A) Helping to achieve the state’s climate change goals required by the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(B) Creating employment opportunities for Californians that would otherwise not be fully realized.

(C) Expanding the state’s utilization of renewable energy.

(D) Contributing to the growth of clean technology businesses in California.

(5) Absent action, California will miss an opportunity to curtail high school dropout and joblessness rates among its young people and will perpetuate the lack of an integrated education, workforce development, and business infrastructure that otherwise could take advantage of the projected growth in these industries and the corresponding increase in state and local taxes, other public revenues, and additional economic benefits associated with a likely surge in clean technology and renewable energy jobs.

(6) California must prioritize the reduction of high school dropout and joblessness rates among its young people. It must also ensure that pupils have pathways to careers that will help achieve its greenhouse gas reduction goals and contribute to the development of its renewable energy resources.

(b) It is the intent of the Legislature to stimulate the economy of the State of California by creating partnership academies that will lead to the creation of good paying jobs in industries and businesses that are in compliance with the state’s environmental protection laws and regulations, providing entrepreneurs and employers the best-trained workforce in the United States, and preparing young people to work in clean, green industries and professions. These jobs would help achieve California’s climate change mitigation obligations and conserve our state’s vital resources of water, air quality, land, and energy.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 2, Sec. 1. Effective December 10, 2011. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 54699.1.)



54698.1

As used in this article, the following terms have the following meanings:

(a) “Clean technology business” means a business that focuses on one or more of the following:

(1) Energy audits for determining the energy savings that could be recovered through utility bill financing.

(2) Retrofitting and weatherization activities that increase energy efficiency and conservation.

(3) Energy- and water-efficient public buildings.

(4) Retrofitting and installing energy-efficient household appliances, windows, doors, insulation, and lighting.

(5) Retrofitting and installing water and energy conservation technologies in existing homes, multifamily housing, industrial buildings, commercial and public buildings, and farms, forestlands, and ranches, to improve efficiency, including the use of energy and water management technologies and control systems.

(6) The manufacture, sale, assembly, installation, construction, and maintenance of energy-efficient technologies and renewable energy facilities or the component parts of renewable energy technologies.

(7) Energy-efficient technologies or practices and renewable energy production or the component parts of renewable energy plants and energy distribution, including energy storage, energy infrastructure (including transmission), transportation (including logistics), clean vehicle technology, clean heat and power, and water and wastewater (including water conservation).

(8) Natural resource conservation for the purpose of adapting to climate change, including fish and wildlife habitat restoration, reforestation, native species preservation, invasive species eradication, community tree planting, and other activities that address stressors on natural resources generated by climate change.

(b) “Renewable energy business” means a business that focuses on one or more of the following:

(1) Research and development, manufacturing, generation, development, or maintenance of appropriately sited power line transmission.

(2) Power storage.

(3) Installation, repair, maintenance, or related activities necessary to produce energy from wind, photovoltaic, solar thermal, geothermal, biomass, including cellulosic ethanol, biodiesel, and biomass power, green waste, and fuel cells.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 2, Sec. 1. Effective December 10, 2011. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 54699.1.)



54699

(a) (1) The Controller shall annually allocate the sum of eight million dollars ($8,000,000) from the Renewable Resource Trust Fund established pursuant to Section 25751 of the Public Resources Code or other related fund, upon appropriation by the Legislature, to the Superintendent for expenditure in the form of grants to school districts, that shall be allocated using the same criteria as provided in Article 5 (commencing with Section 54690), except as provided in subdivision (b) of Section 54691, and pursuant to the additional requirements of this article.

(2) If sufficient funds are not available to fully meet the funding requirement of paragraph (1), for the 2010–11, 2011–12, and 2012–13 fiscal years, the Controller shall allocate the balance of funds required to meet the funding requirement from the Alternative and Renewable Fuel and Vehicle Technology Fund established pursuant to Section 44273 of the Health and Safety Code, upon appropriation by the Legislature, for expenditure in the form of grants to school districts, that shall be allocated using the same criteria as provided in Article 5 (commencing with Section 54690), except as provided in subdivision (b) of Section 54691, and pursuant to the additional requirements of this article.

(b) The Superintendent shall award grants pursuant to this article to school districts that do all of the following:

(1) Meet the requirements specified in Article 5 (commencing with Section 54690).

(2) Propose to implement a partnership academy, or to maintain an existing academy, that focuses on employment in clean technology businesses or renewable energy businesses and provides skilled workforces for the products and services for energy or water conservation, or both, renewable energy, pollution reduction, or other technologies that improve the environment in furtherance of state environmental laws.

(c) The Superintendent shall review grant applications submitted by school districts in consultation with the State Energy Resources Conservation and Development Commission.

(d) The Superintendent, in consultation with the State Energy Resources Conservation and Development Commission, shall review ongoing programs to ensure that those programs comply with subdivision (b).

(e) (1) No later than 60 days after the effective date of this article, and prior to the department issuing a request for grant applications, the State Energy Resources Conservation and Development Commission, in consultation with the Superintendent, shall adopt guidelines to ensure that programs receiving grants reflect current state energy policies and priorities as well as provide skills and education linked to the needs of relevant industries.

(2) Notwithstanding any other law, any guideline adopted pursuant to this section shall be exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) (1) The Superintendent shall give priority for grants pursuant to this article according to the following:

(A) First, to school districts that propose to establish partnership academies that are consistent with the guidelines developed by the State Energy Resources Conservation and Development Commission pursuant to subdivision (e).

(B) Second, to school districts that propose to establish a partnership academy at schoolsites that do not currently participate in the partnership academies program pursuant to Article 5 (commencing with Section 54690).

(C) Third, to school districts that would establish a partnership academy at schoolsites that do not currently participate in the green partnership academies program funded pursuant to Section 32 of Chapter 757 of the Statutes of 2008.

(2) Notwithstanding subparagraphs (B) and (C) of paragraph (1), the Superintendent may assign a higher priority to a school district that has received a grant pursuant to the green partnership academies program funded pursuant to Section 32 of Chapter 757 of the Statutes of 2008, subject to subdivision (d).

(3) The Superintendent shall award grants to a school district to establish or operate a partnership academy pursuant to this article in the following amounts:

(A) A district operating a partnership academy may receive one thousand dollars ($1,000) per year for each qualified student enrolled in grade 9 in an academy during the first year of that academy’s operation, except that no more than forty-five thousand dollars ($45,000) may be granted to any one academy for the initial year.

(B) A district operating a partnership academy may receive one thousand dollars ($1,000) per year for each qualified student enrolled in either grade 9 or 10 in an academy during the second year of that academy’s operation, except that no more than eighty thousand dollars ($80,000) may be granted to any one academy for the second year.

(C) A district operating a partnership academy may receive one thousand dollars ($1,000) for each qualified student enrolled in any of grades 9 to 11, inclusive, in an academy during the third year of that academy’s operation, except that no more than one hundred twenty thousand dollars ($120,000) may be granted to any one academy for the third year.

(D) A district operating a partnership academy may receive one thousand dollars ($1,000) for each qualified student enrolled in any of grades 9 to 12, inclusive, in an academy during the fourth and following years of that academy’s operation, except that no more than one hundred fifty thousand dollars ($150,000) may be granted to any one academy for each fiscal year.

(4) For purposes of this section, “qualified student” has the same meaning as described in subdivision (c) of Section 54691, but shall also include a 9th grade pupil who meets the at-risk criteria specified in Section 54690, who is enrolled in an academy for the 9th grade, obtains 90 percent of the credits each academic year in courses that are required for graduation, and successfully completes a school year during the 9th grade with an attendance record of not less than 80 percent.

(g) The Superintendent shall encourage a school district that receives a grant under this article to work and coordinate with regional occupational centers and programs for the required career technical education sequence of courses.

(h) A school district may apply for planning grants, in accordance with subdivision (a) of Section 54691, for implementing a partnership academy pursuant to this article.

(i) Commencing in 2014 and not later than January 1 of each year for which this article is operative, the Superintendent, in consultation with the State Energy Resources Conservation and Development Commission, shall provide a report to the Legislature that includes, but is not limited to, a description of the curriculum and substance of the programs funded by grants awarded pursuant to this article. The first annual report shall include the identification of gaps in available curricula relating to clean technology and renewable energy that are consistent with current state energy policy and priorities, as well as the proportion of participating pupils who meet the at-risk criteria enumerated in subdivision (d) of Section 54690. The report also shall include pupil participation data and data collected pursuant to subdivision (d) of Section 54691.

(j) Up to 5 percent of the funds transferred to the Superintendent pursuant to this article may be expended to pay the costs incurred in the administration of this article.

(Amended by Stats. 2012, Ch. 162, Sec. 37. Effective January 1, 2013. Inoperative June 30, 2017. Repealed as of January 1, 2018, pursuant to Section 54699.1.)



54699.1

This article shall become inoperative on June 30, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 2, Sec. 1. Effective December 10, 2011. Repealed as of January 1, 2018, by its own provisions. Note: Termination clause affects Article 5.5, commencing with Section 54698.)






ARTICLE 6 - University and College Opportunities Program

54700

It is the intent and purpose of the Legislature that the University and College Opportunities Program provided for in this article shall be directed to improve the preparation of elementary and secondary school pupils for their successful matriculation through courses of study at two-year and four-year institutions of postsecondary education.

It is the intent and purpose of the Legislature that school districts be authorized to establish college preparatory programs targeted towards pupils from groups which are underrepresented in institutions of postsecondary education. It is further the intent of the Legislature that funding for these programs shall be derived from existing funds apportioned to participating school districts so as to result in no additional costs to the state. It is further the intent of the Legislature that participating school districts shall be encouraged to coordinate and utilize new and existing resources and service networks available to them and that they solicit the participation of the California Community Colleges, the California State University and Colleges, the University of California, and other public and private sector entities.

(Added by Stats. 1982, Ch. 1298, Sec. 16.)



54701

Any school district may apply to establish a University and College Opportunities Program with existing local or categorical funds. Any funds which may be donated by businesses or foundations may be used by participating districts to establish science and math regional centers which provide high quality science and mathematics instruction not normally available in regular school, to establish summer programs to provide academic enrichment in math, science, and English, and career awareness programs in professions requiring math and science backgrounds. Participation on the part of any school district shall be voluntary. Districts currently participating in existing categorical aid programs may utilize existing plans developed for these programs to describe their University and College Opportunities Program. The existing district plans and school plans submitted in the applications adopted by the State Board of Education pursuant to the rules and regulations adopted under Section 54704 shall contain a description of the University and College Opportunities Program, including the following:

(a) A description of the proposed program administration, staff training, and pupil identification and assessment components.

(b) A description of the comprehensive program, which shall be of sufficient size and scope to meet the intent of this article and which shall include, but not be limited to, the following criteria:

(1) Assurances that the instructional program will maintain a sound curriculum for pupils, particularly for pupils from those underrepresented groups identified pursuant to the passage of Resolution Chapter 212 of the Statutes of 1974, to meet the minimum university requirements to excel in math, science, and other technology-based careers.

(2) Academic advising to assist pupils who desire to enter into careers in the fields of math and science to select classes that best prepare them for study at the university and college levels in these fields.

(3) College counseling to assist pupils in preparing the necessary application forms for college admission, to procure scholarships and other financial aid, and to meet all deadlines for these programs.

(4) Career counseling to inform pupils of the opportunities and options available to them within the mathematics-based professions, such as the fields of engineering, business administration, and computer sciences.

(5) The establishment of tutorial programs and study groups to enable pupils to develop the study skills necessary to compete successfully at the postsecondary level.

(6) The establishment and operation of summer programs to provide academic enrichment in mathematics, science, and English as well as providing an orientation to those professions requiring a background in mathematics.

(7) The development of strategies for parental involvement.

(8) The development of appropriate pupil and staff incentive awards.

(9) The development of a system for collecting follow-up data on pupils who participate in the program.

(10) Assurances that the educational needs of pupils intended to be served by categorical funds used by this program will continue to be addressed.

(c) A description of the district’s plans for the participation of appropriate advisory groups, representatives from postsecondary institutions, representatives from private organizations and, whenever feasible, Mathematics, Engineering, Science Achievement (MESA) coordinators.

(Added by Stats. 1982, Ch. 1298, Sec. 16.)



54702

School districts participating in the University and College Opportunities Program may enter into contractual agreements with neighboring community colleges, public and private universities and colleges, and other private and public sector entities for the utilization of facilities and services necessary to operate a University and College Opportunities Program. Participating districts may also enter into agreements with other districts to establish cooperative programs or to operate regional centers for instruction in the math- and science-related fields.

(Added by Stats. 1982, Ch. 1298, Sec. 16.)



54703

The Superintendent of Public Instruction shall prepare rules and regulations necessary to implement the provisions of this article, including rules and regulations which:

(a) Prescribe the procedure by which a district shall identify pupils who are traditionally underrepresented in higher education.

(b) Provide for the rendering of technical assistance which, upon request, shall be available to enable school districts and schools to design, implement, or evaluate the University and College Opportunities Programs authorized by this article.

(c) Identify effective practices regarding, but not necessarily limited to, University and College Opportunities Programs and which disseminate information regarding these programs to each participating school district and county superintendent of schools.

(d) Develop, in conjunction with the California Postsecondary Education Commission, common data elements, which can be used by secondary and postsecondary educators to assess and improve program performance.

(Added by Stats. 1982, Ch. 1298, Sec. 16.)



54704

The State Board of Education shall adopt rules and regulations necessary to implement the provisions of this article on or before March 1, 1983.

(Added by Stats. 1982, Ch. 1298, Sec. 16.)






ARTICLE 6.3 - Early Commitment to College Program

54710

The Early Commitment to College program is hereby established for the purpose of accomplishing all of the following goals:

(a) Increase high school completion rates, direct college-going rates, and college preparation of pupils attending schools with the greatest poverty and among low-income pupils in general.

(b) Motivate pupils to prepare for college by taking college preparatory coursework, which may include career technical coursework and the course requirements for admission to the University of California and the California State University.

(c) Help families understand that college is attainable and affordable, that financial aid is available, and that with the right preparation their children can go to college if they choose to do so.

(d) Provide a clear path and direct assistance for pupils through middle schools, high schools, community colleges, universities, and state and federal financial aid programs, thereby improving opportunity and efficiency.

(e) Strengthen the state’s historic promise of college access made in the 1960 Master Plan for Higher Education and express this commitment directly to middle and high school pupils and their families.

(f) Prepare the highly skilled workforce necessary to keep California’s economy competitive, maintain the income and quality of life for California residents, increase tax revenues, and provide for improved civic and democratic participation.

(Added by Stats. 2008, Ch. 472, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2019, pursuant to Section 54716.)



54711

(a) (1) Participation by pupils and school districts in the Early Commitment to College program is voluntary. A school district that chooses to participate in the program is encouraged to do so districtwide, with all schools in the district participating, and shall provide schoolwide college information and college preparation events inclusive of pupils who sign the “Save Me a Spot in College” pledge. An elementary school district may distribute the general letter as set forth in subdivision (f) of Section 54712, but if the elementary school district chooses to participate in the program, it shall do so in collaboration with the high school district in which the predominant number of its pupils attend.

(2) Participation by colleges and universities in the Early Commitment to College program is voluntary.

(3) For purposes of this article, all of the following apply:

(A) “College Opportunity Zone” means the 30 percent of public schools that maintain any of grades 6 to 9, inclusive, with the highest proportion of low-income pupils.

(B) “Low-income pupil” means a pupil who is eligible for free or reduced-price meals.

(4) Schools designated as a College Opportunity Zone in a participating school district shall give all pupils enrolled in grades 6 to 9, inclusive, and their parents and guardians, the opportunity to sign a “Save Me a Spot in College” pledge.

(5) Schools not designated as a College Opportunity Zone, in a participating school district, shall give a pupil who is eligible for free and reduced-price meals and is enrolled in grades 6 to 9, inclusive, and his or her parent or guardian the opportunity to sign a “Save Me a Spot in College” pledge.

(b) A participating school district shall certify that a pupil has completed the “Save Me a Spot in College” pledge pursuant to Section 54713, and shall track pupils enrolled in the Early Commitment to College program by recording and reporting participation and outcome data as directed by the Superintendent.

(c) Any school that has pupils who are eligible for free or reduced-price meals in the National School Lunch Program is encouraged to participate in the Early Commitment to College program.

(d) A pupil scheduled to graduate from high school after 2017 shall not be allowed to enroll in the program.

(Added by Stats. 2008, Ch. 472, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2019, pursuant to Section 54716.)



54712

The Superintendent shall perform the following responsibilities:

(a) Identify schools as College Opportunity Zones.

(b) Develop the “Save Me a Spot in College” pledge, which shall include the commitments made by the pupil and the major postsecondary and financial aid opportunities provided by the state. The pledge shall contain all of the following assurances:

(1) A pupil who signs the pledge and enrolls in the Early Commitment to College program, in the same manner as all other pupils, shall be eligible to continue his or her postsecondary education at a campus of the California Community Colleges to pursue career technical education or an associate degree, or to prepare for transfer to a four-year college or university, or, if he or she meets the admission requirements and applies for admission, at the University of California or the California State University.

(2) A pupil who signs the pledge and meets all the eligibility requirements of the Cal Grant Program (Article 3 (commencing with Section 69530) of Chapter 2 of Part 42 of Division 5 of Title 3) at the time of application shall be eligible to receive a Cal Grant award.

(3) In a manner that is consistent with Article 1 (commencing with Section 76300) of Chapter 2 of Part 47 of Division 7 of Title 3, a pupil who signs the pledge shall receive, upon enrollment at a community college, a fee waiver under the fee waiver program of the Board of Governors of the California Community Colleges for two or more years of enrollment at a campus of the California Community Colleges, as long as the student is a California resident and continues to show financial need on a completed Free Application for Federal Student Aid.

(c) Consult with the California Community Colleges, the University of California, the California State University, the Student Aid Commission, and independent colleges and universities in developing the pledge, letter, and supporting materials, including a method for participating school districts to notify colleges and universities in their service area that the school district is participating in the program and seeking partnerships with colleges, universities, and others to plan and conduct activities to implement the program.

(d) Determine the form of recognition for pupils who have been certified by his or her school district as having fulfilled the requirements of the pledge pursuant to subdivision (b) of Section 54711.

(e) Develop a method by which participating schools shall record and report participation in, and outcome data of, the Early Commitment to College program to the Superintendent pursuant to subdivision (b) of Section 54711.

(f) (1) Develop a letter addressed to pupils enrolled in grades 6 to 9, inclusive, and their parents or guardians, and signed by the Superintendent and the superintendent of the school district that describes the major steps to prepare for college, including postsecondary career technical education, and the major postsecondary and financial aid opportunities available to students in California.

(2) Develop a second letter signed by the Superintendent and the superintendent of the school district, to be directed to pupils eligible to sign the pledge pursuant to Section 54711, and their parents or guardians, that details the Early Commitment to College program, including the pledge, in addition to the information in the letter directed to all pupils in grades 6 to 9, inclusive.

(3) Make both letters and information on the Early Commitment to College program available on the Internet Web site of the department and request all school districts to distribute the letters as appropriate through existing means to all pupils and their parents.

(Amended by Stats. 2009, Ch. 140, Sec. 58. Effective January 1, 2010. Repealed as of January 1, 2019, pursuant to Section 54716.)



54713

(a) A pupil who signs a pledge declares a commitment to prepare for college, finish high school, and enroll in college and commits to do all of the following:

(1) Meet all graduation requirements to finish high school in California.

(2) Enroll in college preparatory coursework, which may include career technical coursework and the course requirements for admission to the University of California and the California State University.

(3) Seek to achieve proficiency in mathematics and in reading and writing in English, as demonstrated by results on the Standardized Testing and Reporting Program pursuant to Section 60640. Pupils attending nonpublic schools, which do not participate in the Standardized Testing and Reporting Program pursuant to Section 60640, shall seek to achieve proficiency in mathematics and reading and writing in English as demonstrated by results on other assessments of college-level readiness.

(4) Complete and file a free application for federal student aid and submit his or her grade point average to the Student Aid Commission by March 2 of his or her senior year.

(5) Meet application and other requirements for university admission or enroll directly in community college within 12 months after high school graduation.

(b) School districts that choose to participate in the voluntary Early Commitment to College program shall provide information and services, through existing programs to pupils, not exclusive of those who sign the pledge, through their middle school and high school years. These services shall include all of the following:

(1) At the time of enrollment, each pupil shall receive a certificate of participation in the Early Commitment to College program, with his or her name, and bearing the signature of the Superintendent and the superintendent of the school district.

(2) Participating pupils also shall receive a booklet of college information providing more specific information about eligibility requirements, preparation steps, and other pertinent information.

(3) Transcript review and academics assessment, leading to course planning for the pupil at the time of enrollment in the Early Commitment to College program and annual reporting to the pupil and his or her parent or guardian on how he or she is doing relative to state standards and other benchmarks.

(4) Information about the Golden State Scholarshare College Savings Trust (Article 19 (commencing with Section 69980) of Chapter 2 of Part 42 of Division 5 of Title 3) at the time of enrollment.

(5) A visit to at least one community college, including, but not necessarily limited to, exposure to career technical education and transfer programs, and, where geographically feasible, at least one four-year college in grade 9 or 10.

(6) Information on college admissions tests in grade 11.

(7) Information on college admission and community college enrollment steps in grade 12.

(8) Information on the financial aid application process, including, but not limited to, the free application for federal student aid and grade point average verification, in grade 12.

(9) Information communicating that a pupil who has signed the pledge and transfers out of a participating school district shall not receive the recognition set forth in subdivision (d) of Section 54712, unless he or she attends another school district that is participating in the program. The new school district may obtain the pupil’s record of participation in the program from the original school district or the pupil may request to sign the pledge again, including after grade 9, only if he or she provides documentation that he or she was enrolled in the program in his or her original school district.

(Added by Stats. 2008, Ch. 472, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2019, pursuant to Section 54716.)



54714

(a) The Legislature encourages the California Community Colleges, the University of California, the California State University, independent colleges and universities, the California Student Opportunity and Access Program, the Student Aid Commission, and other nonprofit, business, or other community organizations to provide support services as needed in coordination with school districts.

(b) Nothing in this article prohibits public and private colleges and universities from maintaining existing, or entering into new, supplemental agreements with school districts and their pupils to offer a guarantee of admission, supplemental services, supplemental financial aid, or other opportunities for alignment of prerequisites or curriculum.

(Added by Stats. 2008, Ch. 472, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2019, pursuant to Section 54716.)



54715

On or before November 1, 2017, the Superintendent shall submit to the Legislature a report on the status of the program, including, but not limited to, the following information:

(a) The number of school districts and pupils participating in the program.

(b) The number of participating pupils who fulfilled the requirements of the pledge pursuant to subdivision (b) of Section 54711.

(c) Any relevant outcome data reported by school districts to the Superintendent pursuant to subdivision (b) of Section 54711.

As part of this report, the Superintendent shall provide a recommendation on whether the program should be continued.

(Added by Stats. 2008, Ch. 472, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2019, pursuant to Section 54716.)



54716

This article shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends that date.

(Added by Stats. 2008, Ch. 472, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Article 6.3, commencing with Section 54710.)






ARTICLE 7.1 - California School Age Families Education Program

54740

This article shall be known and may be cited as the California School Age Families Education Program (Cal-SAFE).

(Added by Stats. 1998, Ch. 1078, Sec. 11. Effective January 1, 1999.)



54741

The Legislature hereby finds and declares all of the following:

(a) Adolescents, due to early pregnancy and childbearing, experience significant educational losses leading to a lifelong loss of schooling.

(b) Although less than a quarter of California’s pregnant and parenting teen mothers use welfare as teenagers, over time they make up a significant percentage of the AFDC caseload. Half of all unmarried teen mothers go on welfare within four years of the birth of their children and 42 percent of all AFDC mothers began families as teenagers.

(c) In 1995, there were 123,240 pregnant and parenting mothers age 18 years and younger.

(d) Approximately one-quarter of teen mothers in California will experience a second or subsequent birth while in their teen years.

(e) The number one reason cited by females for dropping out of school is pregnancy and parenting responsibilities, although existing school data collection systems do not include the number of pregnant and parenting pupils enrolled in school nor the number who drop out of school due to pregnancy and parenting responsibilities.

(f) Eighty percent of females who become mothers before the age of 18 do not finish high school, and 40 percent of females who give birth by age 15 do not complete the 8th grade.

(g) Young women with poor basic skills, regardless of ethnicity, are five times as likely to become mothers before age 16 as are those with average basic skills, and young women with poor or fair basic skills are four times as likely as those with average basic skills to have more than one child in their teens.

(h) Teen fathers are at high risk of low educational achievement, as they are more likely to drop out of school to secure low-paying, unskilled jobs with little promise of future improvement.

(i) Children of teenage mothers have a greater chance of experiencing behavior problems during adolescence, engaging in delinquent or criminal activities, becoming sexually active at a young age, and becoming teen parents.

(j) School-based programs for pregnant and parenting teens and their children offering a wide range of educational and supportive services, including child care and transportation, which begin during pregnancy and continue after childbirth, have been successful in increasing school enrollment and high school graduation rates, and reducing the incidence of low birth weight babies and repeat pregnancies.

(k) School-based programs targeting pregnant and parenting teens and their children are often nonexistent or fragmented, have inequitable program funding, lack comprehensive integrated school-linked services, lack useful school data, and often have not been evaluated.

(Added by Stats. 1998, Ch. 1078, Sec. 11. Effective January 1, 1999.)



54742

(a) It is the intent of the Legislature to establish a comprehensive, continuous, and community linked school-based program that focuses on youth development and dropout prevention for pregnant and parenting pupils and on child care and development services for their children for the purpose of improving results for approximately 60,000 pupils and their children.

(b) The goals of the program are all of the following:

(1) A significant number of eligible female and male pupils in need of targeted supportive services related to school success will be served.

(2) Pupils shall have the opportunity to be continuously enrolled in the Cal-SAFE program through graduation from high school.

(3) Pupils served who receive program services for one or more years will earn a high school diploma or its equivalent or demonstrate progress towards completion of education goals.

(4) Pupils served who graduate will transition to postsecondary education, including a technical school, or into the world of work.

(5) Pupils served and their children will not become welfare dependent.

(6) Pupils served will demonstrate effective parenting skills.

(7) Pupils served will not have a repeat birth or father a repeat pregnancy before graduating from high school.

(8) Pregnant pupils served will not have a low birth weight baby.

(9) Children of enrolled teen parents will receive child care and development services based upon the assessed developmental and health needs of each child.

(10) Children of enrolled teen parents will receive health screening and immunizations except when the custodial parent annually provides a written request for an exemption pursuant to Section 49451 and Section 120365 of the Health and Safety Code.

(11) Children of enrolled teen parents will have enhanced school readiness, demonstrate progress towards meeting their assessed developmental goals, or both.

(c) It is the intent of the Legislature that if there are not enough resources to serve all eligible pupils, the program shall target services to pupils who are most in need or to pupils who are least likely to access services on their own.

(d) It is the intent of the Legislature that Cal-SAFE programs be integrated with local Adolescent Family Life programs and Cal-Learn programs in a manner that avoids duplication of services.

(Amended by Stats. 2000, Ch. 1057, Sec. 3. Effective January 1, 2001.)



54743

For the purposes of this chapter, the following definitions shall apply:

(a) “Case management” means a process that ensures that the pupil and child receive identified needed services in an efficient, supportive, and cost effective manner. The process is interactive, pupil-centered, culturally appropriate, and goal-oriented.

(b) “Child care and development program” means developmentally appropriate learning activities for the children of enrolled teen parents that are provided when the child’s teen parent is, or parents are, participating in a school-approved activity both during and outside the schoolday.

(c) “Intake process” means the interactive process upon entry into the Cal-SAFE program through which academic and service needs are inventoried and demographic data are collected.

(d) “Interventions” means services needed to correct or ameliorate a pupil’s health, psychosocial, educational, vocational, daily living, or economic problems, which may impede the pupil from achieving the program goals.

(e) “Local education agency” means a school district or county office of education.

(f) “Support services” means services, as referenced in subdivision (b) of Section 54746, that will enhance the academic ability of the enrolled pupil in order for her or him to earn a high school diploma or its equivalent and for healthy development of their children.

(g) “Title IX of the Education Amendments of 1972 Regulations” refers to federal Public Law 92-318 and the regulations set forth in Section 106.1 and following of Title 34 of the Code of Federal Regulations, which prohibit discrimination against pupils, among other things, because of their pregnant or parenting status.

(h) “Expectant parent” means a female who is pregnant or a male who voluntarily identifies himself as the parent of an unborn child, and who meets eligibility criteria specified in Section 54747.

(Amended by Stats. 2002, Ch. 1168, Sec. 42. Effective September 30, 2002.)



54744

(a) It is the intent of the Legislature that communities implementing new programs or initiatives connect with existing program strategies and build upon existing local collaboratives, when possible, to provide a unified integrated system of service for children and families.

(b) No application for participation in the Cal-SAFE program is complete unless each county superintendent of schools, in conjunction with superintendents of school districts, the Adolescent Family Life Program, the Cal-Learn program, the local child care and development planning council as defined by Section 8499.5, and, as appropriate, other existing organizations such as Healthy Start and local job training councils, have developed a county service coordination plan for providing educational and related support services to pregnant and parenting teens and their children.

(c) The county service coordination plan shall include, at a minimum, all of the following information:

(1) Incidence of live births to teen mothers by a method to be determined by the State Department of Education.

(2) Incidence of pregnant and parenting pupils receiving welfare aid by a method to be determined by the State Department of Education.

(3) Incidence of low birth weight children born to teen mothers by a method to be determined by the State Department of Education.

(4) Educational alternatives for pregnant and parenting teens.

(5) Child care and development resources for the children of teen parents.

(6) Public and private resources providing support services necessary for pregnant and parenting teens to achieve academically.

(7) Gaps and overlaps in educational and support services for pregnant and parenting pupils and their children.

(8) Proposed strategies to address identified gaps and overlaps in services.

(d) The county service coordination plan shall be submitted to the State Department of Education no later than June 1, 2000.

(e) If the county service coordination plan is not submitted to the State Department of Education by June 1, 2000, a local education agency may only operate a Cal-SAFE program on an interim basis until January 1, 2001.

(f) The county superintendent of schools, in conjunction with superintendents of school districts, the Adolescent Family Life Program, the Cal-Learn program, the local child care and development planning council as defined by Section 8499.5, and, as appropriate, other existing organizations such as Healthy Start and local job training councils, shall annually review the county service coordination plan, update the plan as needed, disseminate the revised plan to superintendents of school districts within its jurisdiction, and submit a copy of the revised plan to the State Department of Education.

(Amended by Stats. 2000, Ch. 71, Sec. 20. Effective July 5, 2000.)



54745

(a) In the administration of the Cal-SAFE program, the following provisions apply:

(1) Participation by a school district or county superintendent of schools in the Cal-SAFE program is voluntary.

(2) The governing board of a school district or county superintendent of schools may submit an application to the State Department of Education in the manner, form, and by the date specified by the department to establish and maintain a Cal-SAFE program.

(3) A school district or county superintendent of schools approved to implement the Cal-SAFE program shall be funded as one program to be operated at one or multiple sites depending upon the need within the service area.

(4) Notwithstanding any other law, a school district or county superintendent of schools operating, by October 1, 1999, a School Age Parent and Infant Development Program pursuant to Article 17 (commencing with Section 8390) of Chapter 2 of Part 6, a Pregnant Minors Program pursuant to Chapter 6 (commencing with Section 8900) of Part 6 and Section 2551.3, or a Pregnant and Lactating Students Program pursuant to Sections 49553 and 49559, as those provisions existed prior to January 1, 1999, or any combination thereof, that chooses to participate in the Cal-SAFE program shall have priority for Cal-SAFE program funding for an amount up to the dollar amount provided to each school district or county superintendent of schools under those provisions in the fiscal year prior to participation in the Cal-SAFE program, provided that an application is submitted and approved.

(5) If a school district or county superintendent of schools operating a School Age Parent and Infant Development Program, a Pregnant Minors Program, or a Pregnant and Lactating Students Program, or any combination thereof, chooses not to participate in the Cal-SAFE program, it is the intent of the Legislature that the funding it would have received for the operation of those programs shall be redirected to the Cal-SAFE program and the school district or county superintendent of schools may apply in a subsequent school year to operate a Cal-SAFE program.

(6) A school district or county superintendent of schools that terminates its Cal-SAFE program may reapply to establish a Cal-SAFE program.

(7) In order to continue implementation of the Cal-SAFE program beyond the initial three years of funding, each funded agency shall be reviewed by the department to determine progress towards achieving the goals set forth in Section 54742. Thereafter, funded agencies shall be reviewed and reauthorized every five years based upon a process determined by the department to continue implementation of a Cal-SAFE program.

(b) All of the following requirements apply to an application for the Cal-SAFE program:

(1) The governing board of a participating local education agency shall adopt a policy or resolution declaring its commitment to provide a comprehensive, continuous, community-linked program for expectant and parenting pupils and their children that reflects the cultural and linguistic diversity of the community.

(2) The local education agency shall provide assurance for participation in the development of the County Service Coordination Plan as described in Section 54744.

(3) A school district or county superintendent of schools shall agree to participate in the data collection and evaluation of the Cal-SAFE program.

(c) To implement a Cal-SAFE program, the funded school district, or county superintendent of schools shall meet all of the following criteria:

(1) Be in compliance with the regulations adopted pursuant to Title IX of the Education Amendments of 1972.

(2) Ensure that enrolled pupils retain their right to participate in any comprehensive school or educational alternative programs in which they could otherwise enroll. School placement and instructional strategies shall be based upon the needs and styles of learning of the individual pupils. The classroom setting shall be the preferred instructional strategy unless an alternative is necessary to meet the needs of the individual parent, child, or both.

(3) Enroll pupils into the Cal-SAFE program on an open entry and open exit basis.

(4) Provide a quality education program to pupils in a supportive and accommodating learning environment with appropriate classroom strategies to ensure school access and academic credit for all work completed.

(5) Provide parenting education and life skills instruction to enrolled pupils.

(6) Make maximum utilization of available programs and facilities to serve expectant and parenting pupils and their children.

(7) Provide a quality child care and development program for the children of enrolled teen parents located on or near the schoolsite.

(8) Make maximum utilization of its local school food service program.

(9) Provide special school nutrition supplements, as defined by subdivision (b) of Section 49553, to pregnant and lactating pupils.

(10) Enter into formal partnership agreements, as necessary, with community-based organizations and other governmental agencies to assist pupils in accessing support services or to provide child care and development services.

(11) Provide staff development and community outreach in order to establish a positive learning environment and school policies supportive of expectant and parenting pupils’ academic achievement and to promote the healthy development of their children.

(12) Maintain an annual program budget and expenditure report to document that funds are expended pursuant to Section 54749.

(13) Assess no fees to enrolled pupils or their families for services provided through the Cal-SAFE program.

(14) Establish and maintain a database in the manner and form prescribed by the State Department of Education for purposes of program evaluation.

(15) Coordinate to the maximum extent possible with Cal-Learn program case managers provided pursuant to Section 11332.5 of the Welfare and Institutions Code and Adolescent Family Life Program case managers provided pursuant to Article 1 (commencing with Section 124175) of Chapter 4 of Part 2 of Division 106 of the Health and Safety Code.

(Amended by Stats. 2003, Ch. 523, Sec. 2. Effective January 1, 2004.)



54746

(a) In meeting the goals of the program and responding to the individual needs and differences of pupils and their children to be served, the funded agency shall complete an intake procedure regarding each pupil and child upon entry into the program and periodically as needed thereafter.

(b) Based upon the information provided during the intake procedure pursuant to subdivision (a), the funded agency shall determine appropriate levels and types of services to be provided. These services may not duplicate services currently provided to the pupil by a local Adolescent Family Life Program or Cal-Learn program. In addition to an academic program that meets district standards, necessary support services for pupils shall be funded by the calculation pursuant to paragraph (1) of subdivision (a) of Section 54749. Allowable expenditures for support services are as follows:

(1) Parenting education and life skills instruction.

(2) Perinatal education and care, including childbirth preparation.

(3) Safe home-to-school transportation.

(4) Case management services.

(5) Comprehensive health education, including reproductive health care.

(6) Nutrition education, counseling, and meal supplements.

(7) School safety and violence prevention strategies targeted to expectant and parenting teens and their children.

(8) Academic support and youth development services, such as tutoring, mentoring, and community service internships.

(9) Career counseling, preemployment skills, and job training.

(10) Substance abuse prevention education, counseling, and treatment services.

(11) Mental health assessment, interventions, and referrals.

(12) Crisis intervention counseling services, including suicide prevention.

(13) Peer support groups and counseling.

(14) Family support and development services, including individual and family counseling.

(15) Child and domestic abuse prevention education, counseling, and services.

(16) Enrichment and recreational activities, as appropriate.

(17) Services that facilitate transition to postsecondary education, training, or employment.

(18) Support services for grandparents, siblings, and fathers of babies who are not enrolled in the Cal-SAFE program.

(19) Outreach activities to identify eligible pupils and to educate the community about the realities of teen pregnancy and parenting.

(c) The funded agency shall provide child care and development program services located on or near the schoolsite for the children of teen parents enrolled in the Cal-SAFE program. Program services shall be funded by the revenue generated pursuant to paragraph (4) of subdivision (a) of Section 54749.

(1) Participation in the child care and development component of the Cal-SAFE program shall be voluntary.

(2) There is no minimum age for enrollment, but the child shall be eligible for enrollment in the child care and development component until the age of five years or the child is enrolled in kindergarten, whichever occurs first, as long as the teen parent is enrolled in the Cal-SAFE program.

(3) Each child shall have a health evaluation form signed by a physician, or his or her designee, before the child is allowed on the school campus or is enrolled in the child care and development program. Health screening and immunizations shall not be required when the custodial parent annually files a written request as provided for in Section 49451 and Section 120365 of the Health and Safety Code.

(4) A developmental profile shall be maintained for each infant, toddler, and child. This development profile shall be utilized by the program staff to design a program that meets the infant’s, toddler’s, or child’s developmental needs.

(5) The arrangement of the child care site environment shall be safe, healthy, and comfortable for children and staff, easily maintained, and appropriate for meeting the developmental needs of the individual child. Child care sites shall meet the health and safety requirements specified in Chapter 1 (commencing with Section 101151) of, and Subchapter 2 (commencing with Section 101351) of, Division 12 of Title 22 of the California Code of Regulations.

(6) The child care and development component of the Cal-SAFE program shall operate pursuant to applicable sections of Chapter 2 (commencing with Section 8200) of Part 6. In addition to meeting the requirements of Section 8360, teachers shall have at least three semester units, or the equivalent number of quarter units, of coursework related to the care of infants and toddlers.

(7) The child care site shall be available as a laboratory for parenting or related courses that are offered by the funded agency with priority given to pupils enrolled in the Cal-SAFE program.

(d) In-service training for school staff on teen pregnancy and parenting-related issues may be funded from revenue generated pursuant to paragraphs (1) and (4) of subdivision (a) of Section 54749. However, use of these funds for this purpose shall supplement and, not supplant, existing resources in these areas.

(e) The database required pursuant to paragraph (14) of subdivision (c) of Section 54745 may be funded from revenue appropriated for purposes of subdivision (a) of Section 54749.

(Amended by Stats. 2002, Ch. 1168, Sec. 44. Effective September 30, 2002.)



54746.5

(a) Local education agencies that are applying to operate a Cal-SAFE program pursuant to Section 54749 but which are not in full compliance may submit a timeline and a corrective action plan for approval by the Superintendent of Public Instruction on a case-by-case basis to extend, to no later than June 30, 2002, a waiver from implementation of the child care and development requirements set forth in paragraph (7) of subdivision (c) of Section 54745 and in subdivision (c) of Section 54746.

(b) Local education agencies that are applying to operate a Cal-SAFE program pursuant to Section 2551.3 but are not in full compliance may submit a timeline and a corrective action plan for approval by the Superintendent of Public Instruction on a case-by-case basis to extend, to no later than June 30, 2002, a waiver from implementation of the child care and development physical environment requirements pursuant to paragraph (5) of subdivision (c) of Section 54746, and as set forth in subdivision (d) of Section 101238 of, Section 101238.2 of, subdivision (a) of Section 101238.3 of, subdivisions (b) and (c) of Section 101238.4 of, subdivisions (e), (h), and (j) of Section 101239 of, and paragraph (2) of subdivision (a) of Section 101239.2 of, Title 22 of the California Code of Regulations.

(c) If the Superintendent of Public Instruction finds that a local education agency that has submitted a timeline and a corrective action plan pursuant to this section has not complied with all provisions of the corrective action plan as approved by the Superintendent of Public Instruction, the local education agency shall be ineligible for any funding pursuant to Section 2551.3 after the date of mailing of the written notification of noncompliance to the local education agency.

(d) For teachers in Cal-SAFE child care programs operated pursuant to Section 54749, the Superintendent of Public Instruction may waive the qualification requirements of paragraph (6) of subdivision (c) of Section 54746 for the 2001–02 fiscal year if the superintendent determines that the existence of compelling need is appropriately documented and the applicant is making satisfactory progress toward securing a permit issued by the Commission on Teacher Credentialing.

(e) For teachers in Cal-SAFE child care programs operated pursuant to Section 2551.3, the Superintendent of Public Instruction may waive the qualification requirements of paragraph (6) of subdivision (c) of Section 54746 until June 30, 2002, if the superintendent determines that the existence of compelling need is appropriately documented and the applicant is making satisfactory progress toward securing a permit issued by the Commission of Teacher Credentialing.

(Added by Stats. 2001, Ch. 734, Sec. 48. Effective October 11, 2001.)



54747

(a) A male or female pupil, 18 years of age or younger, may enroll in the Cal-SAFE program and be eligible for all services afforded to pupils enrolled if he or she is an expectant parent, the custodial parent, or the noncustodial parent taking an active role in the care and supervision of the child, and has not earned a high school diploma or its equivalent.

(b) A pupil who is an expectant parent, custodial parent, or noncustodial parent taking an active role in the care and supervision of his or her child, has not earned a high school diploma or its equivalent, and has an active special education Individualized Education Plan (IEP) shall be eligible as long as she or he has an active IEP and meets the eligibility criteria as specified in paragraph (4) of subdivision (c) of Section 56026, and shall continue to receive services identified in the IEP while enrolled in the Cal-SAFE program.

(c) Pupils shall be eligible for enrollment on a voluntary basis for as long as they meet eligibility criteria specified in subdivisions (a) and (b) until they earn a high school diploma or its equivalent.

(d) A pupil may not be denied initial or continuous enrollment in the Cal-SAFE program for any of the following reasons:

(1) The pupil has had multiple pregnancies.

(2) The pupil has more than one child.

(3) The pupil’s eligibility status changed from expectant to parenting.

(e) If an enrolled 18-year-old pupil reaches age 19 without earning a high school diploma or its equivalent, the pupil may be enrolled for one additional semester if the pupil has been continuously enrolled in the Cal-SAFE program since before his or her 19th birthday.

(f) Pupils receiving services under Article 3.5 (commencing with Section 11331) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code are eligible for services under this chapter. Child care provided under this article shall be the primary source of child care for these recipients when participating in a Cal-SAFE program operated by school districts or county superintendents of schools.

(Amended by Stats. 2002, Ch. 1168, Sec. 45. Effective September 30, 2002.)



54748

The duties of the State Department of Education include all of the following:

(a) Provision of technical assistance, focused upon transition into the Cal-SAFE program, to school districts and county superintendents of schools currently operating a School Age Parent and Infant Development Program, a Pregnant Minors Program, or a Pregnant and Lactating Students Program, or any combination thereof.

(b) Provision of technical assistance to school districts and county superintendents of schools that do not currently operate a School Age Parent and Infant Development Program, a Pregnant Minors Program, or a Pregnant and Lactating Students Program as defined by subdivision (a) of Section 54745.

(c) Identification and sharing of information on best practices across program sites.

(d) Development of benchmarks to determine to what degree pupils and children enrolled in the Cal-SAFE program attain the program goals.

(e) Consultation with local education agency representatives and others, as appropriate, to develop strategies for implementation of the Cal-SAFE program.

(f) Determination of areas in the state where there are pupils who are most in need or pupils who are least likely to access services on their own if there are not enough resources to serve all eligible pupils.

(g) Development of an application process and approval of local education agencies to implement a Cal-SAFE program.

(h) Development of operating guidelines for implementing an effective Cal-SAFE program.

(i) Development of guidelines for fiscal reporting.

(j) Coordination with other state agencies that administer teen pregnancy prevention and intervention programs.

(k) Development of procedures to conduct program evaluation and monitoring, as appropriate.

(l) Commencing March 1, 2005, and every five years thereafter, preparation and submission of a report to the Joint Legislative Budget Committee and appropriate policy and fiscal committees of the Legislature. The report shall include data, analysis of data, and an evaluation of the Cal-SAFE program.

(Amended by Stats. 2000, Ch. 71, Sec. 24. Effective July 5, 2000.)



54749

(a) For the 2000-01 fiscal year and each fiscal year thereafter, a school district or county superintendent of schools participating in Cal-SAFE is eligible for state funding from funds appropriated for services provided for the purposes of the program as follows:

(1) A support services allowance of two thousand two hundred thirty-seven dollars ($2,237) for each unit of average daily attendance generated by each pupil who has completed the intake process pursuant to subdivision (a) of Section 54746 and is receiving services pursuant to subdivision (b) of Section 54746. This allowance shall be adjusted annually by the inflation factor set forth in subdivision (b) of Section 42238.1. In no event shall more than one support service allowance be generated by any pupil concurrently enrolled in more than one educational program.

(A) A support services allowance may not be claimed for units of average daily attendance reported pursuant to the following:

(i) Subdivision (b) of Section 1982 for pupils attending county community schools operated pursuant to Chapter 6.5 of Part 2 (commencing with Section 1980).

(ii) Pupils attending juvenile court schools operated pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27.

(iii) Pupils attending community day schools operated pursuant to Article 3 (commencing with Section 48660) of Chapter 4 of Part 27.

(iv) Pupils attending a county operated Cal-SAFE program pursuant to this article whose attendance is reported pursuant to Section 2551.3.

(B) A support services allowance may not be used to supplant average daily attendance and revenue limit funding provided pursuant to paragraph (2) for the support of educational programs that Cal-SAFE program pupils attend.

(2) Average daily attendance and revenue limit funding for pupils receiving services in the Cal-SAFE program shall be computed pursuant to provisions and regulations applicable to the educational program or programs that each pupil attends, except as provided in paragraph (3).

(3) For attendance not claimed pursuant to paragraph (2), a county office of education may claim the statewide average revenue limit per unit of average daily attendance for high school districts, payable from Section A of the State School Fund, for the attendance of pupils receiving services in the Cal-SAFE program, provided that no other revenue limit funding is claimed for the same pupil and pupil attendance of no less than 240 minutes per day and is computed and maintained pursuant to Section 46300.

(4) Except as provided in subdivision (c) of Section 54749.5, operators of Cal-SAFE programs shall be reimbursed in accordance with the amount specified in subdivision (b) of Section 8265 and the amounts specified in subdivisions (a) and (b) of Section 8265.5 for each child receiving services pursuant to the Cal-SAFE program who is the child of teen parents enrolled in the Cal-SAFE program. To be eligible for funding pursuant to this paragraph, the operational days of child care and development programs are only those necessary to provide child care services to children of pupils participating in Cal-SAFE.

(5) Notwithstanding paragraph (1), pupils for whom attendance is reported pursuant to subdivision (b) of Section 1982, pupils attending juvenile court schools, and pupils attending community day schools may complete the intake process for the Cal-SAFE program and, if the intake process is completed, shall receive services pursuant to subdivision (b) of Section 54746. The children of pupils receiving services in the Cal-SAFE program pursuant to subdivision (b) of Section 54746 and attending juvenile court schools, county community schools, or community day schools are eligible for funding pursuant to paragraph (4) and no other provisions of this section.

(b) Funds allocated pursuant to paragraph (1) of subdivision (a) shall be accounted for separately and shall be expended only to provide the supportive services enumerated in subdivision (b) of Section 54746, to provide in-service training as specified in subdivision (d) of Section 54746, and for the expenditures enumerated in subdivision (d) of this section.

(c) Funds allocated pursuant to paragraph (4) of subdivision (a) shall be accounted for separately and shall be expended only to provide developmentally appropriate child care and development services pursuant to subdivision (c) of Section 54746 and staff development of child development program staff pursuant to subdivision (d) of Section 54746 for children of teen parents enrolled in the Cal-SAFE program for the purpose of promoting the children’s development comparable to age norms, access to health and preventive services, and enhanced school readiness.

(d) Funds generated pursuant to Section 2551.3, subdivision (b) of Section 54749.5, and this section shall be accounted for separately and shall be expended only to provide the services enumerated in Section 54746 and the following expenditures as defined by the California State School Accounting Manual:

(1) Expenditures defined as direct costs of instructional programs.

(2) Expenditures defined as documented direct support costs.

(3) Expenditures defined as allocated direct support costs.

(4) Expenditures for indirect charges.

(5) Expenditures defined as facility costs, including the costs of renting, leasing, lease-purchase, remodeling, or improving buildings.

(e) Indirect costs may not exceed the lesser of the approved indirect cost rate or 10 percent.

(f) Expenditures that represent contract payments to community-based organizations and other governmental agencies pursuant to paragraph (10) of subdivision (b) of Section 54745 for the operation of a Cal-SAFE program shall be included in the Cal-SAFE program account.

(g) To the extent permitted by federal law, any funding made available to a school district or county superintendent of schools is subject to all of the following conditions:

(1) The program is open to all eligible pupils without regard to any pupil’s religious beliefs or any other factor related to religion.

(2) No religious instruction is included in the program.

(3) The space where the program is operated is not used in any manner to foster religion during the time used for operation of the program.

(h) A school district or county superintendent of schools implementing a Cal-SAFE program may establish a claims process to recover federal funds available for any services provided that are Medi-Cal eligible.

(i) For purposes of serving pupils enrolled in the Cal-SAFE program in a summer school program or enrolled in a school program operating more than 180 days, eligibility for child care services pursuant to subdivision (c) of Section 54746 shall be determined by the parent’s hours of enrollment and shall be for only those hours necessary to further the completion of the parent’s educational program.

(j) To meet startup costs for the opening of child care and development sites, as defined in subdivision (ab) of Section 8208, and applicable regulations, a school district or county office of education may apply for a one-time 15-percent service level exemption within the amount appropriated in the annual Budget Act for the purposes of paragraph (4) of subdivision (a) for each site meeting the criteria set forth in subdivision (ab) of Section 8208. To the extent that Budget Act funding is insufficient to cover the full costs of Cal-SAFE child care, reimbursements to all participating programs shall be reduced on a pro rata basis. A school district or county office of education shall submit claims pursuant to this subdivision with other claims submitted pursuant to this section. Funding provided for startup costs shall be utilized for approvable startup costs enumerated in subdivision (a) of Section 8275.

(k) To meet costs for the renovation, repair, or improvement of an existing building to make the building suitable for licensure for child care and development services and for the purchase of new relocatable child care facilities for lease to school districts and contracting agencies that provide child care and development services, a school district or county office of education that provides child care pursuant to this article may apply for and receive funding pursuant to Section 8278.3.

(l) Notwithstanding any other provision of this article, the implementation of this article is contingent upon appropriations in the annual Budget Act for the purpose of its administration and evaluation by the department.

(m) Notwithstanding any other law, a charter school may apply for funding pursuant to this article and shall meet the requirements of this article to be eligible for funding pursuant to this section.

(Amended by Stats. 2005, Ch. 677, Sec. 44. Effective October 7, 2005.)



54749.5

(a) County superintendents who operated pregnant minors programs in the 1979–80 fiscal year, or commenced operation during the 1996–97 fiscal year, shall continue to operate pregnant minors programs in the 1980–81 fiscal year, or the 1997–98 fiscal year, as appropriate, and each fiscal year thereafter, and school districts that increased their revenue limit in the 1981–82 fiscal year pursuant to subdivision (d) of Section 42241 shall continue to operate pregnant minors programs in subsequent fiscal years, unless the program is transferred to another local education agency, or unless the county superintendent or district superintendent demonstrates that programs and services for pregnant minors, such as continuation school, home instruction, or independent instruction, are available from other local education agencies in the county, pursuant to rules and regulations adopted by the Superintendent of Public Instruction.

(b) Pregnant minors programs that continue to operate pursuant to subdivision (a) and that continue to operate as Cal-SAFE programs may continue to claim funding pursuant to Section 2551.3 for an amount of average daily attendance up to the amount certified at the 1998–99 annual apportionment for that program. Programs continuing under this section may enroll pupils above the level of average daily attendance certified at the 1998–99 annual apportionment, and that additional average daily attendance shall be eligible for funding pursuant to Section 54749 and provisions that apply to the educational program that the pupil attends.

(c) County offices of education that choose to retain their pregnant minor program revenue limit rather than convert to the Cal-SAFE revenue limit shall provide child care services from funds provided in their pregnant minor program revenue limit pursuant to Section 2551.3 for children of pupils comprising base year average daily attendance as certified at the 1998–99 annual apportionment. Growth funding for child care shall be equal to the proportionate share of child care funding for the specific agency’s program, determined by dividing the certified growth in pupil average daily attendance by the total certified average daily attendance.

(d) Nothing in this section shall be construed as allowing a county superintendent to receive funding pursuant to Sections 2551.3 and 54749 for the same average daily attendance, or for average daily attendance generated by the same pupil on the same calendar day.

(Amended by Stats. 2000, Ch. 1057, Sec. 8. Effective January 1, 2001. Note: Previously, this section was conditionally amended and renumbered from 8901 by Stats. 1998, Ch. 1078, and amended by Stats. 2000, Ch. 71.)






ARTICLE 7.5 - Green Technology Partnership Academies

54750

(a) Commencing with the 2009–10 school year, when funds become available for additional partnership academies within the total number of grants available for all partnership academies pursuant to Section 54691, the Superintendent shall issue grants for the establishment of partnership academies and shall give priority to the establishment of partnership academies dedicated to educating pupils in the emerging environmentally sound technologies until no less than one green technology partnership academy has been established in each of the nine economic regions established by the state. The academies may include, but are not limited to, technologies that educate pupils in the following areas:

(1) Energy audits that include a determination of energy savings.

(2) Retrofitting and weatherization activities that increase energy efficiency and conservation.

(3) Energy-efficient and water-efficient buildings.

(4) Retrofitting and installing energy-efficient household appliances, windows, doors, insulation, and lighting.

(5) Retrofitting and installing water and energy conservation technologies in existing homes, industrial buildings, and commercial and public buildings, to improve efficiency, including the use of energy and water management technologies and control systems.

(6) The design, construction, manufacture, sale, assembly, installation, and maintenance of energy-efficient technologies and renewable energy facilities, or the component parts of renewable energy technologies.

(7) Energy-efficient technologies or practices and renewable energy production, or the component parts of renewable energy plants and energy distribution, including energy storage; energy infrastructure, including transmission; transportation, including logistics; and water and wastewater, including water conservation.

(8) Performance and low-emission vehicle technology, automotive computer systems, mass transit fleet conversion, and the servicing and maintenance of those technologies.

(9) Pollution prevention and hazardous and solid waste reduction.

(10) Ocean, soil, or water conservation, or forestation strategies to mitigate climate change impacts.

(b) (1) The selection of school districts to establish the green technology partnership academies and the planning and development of the green technology partnership academies shall be conducted pursuant to the procedures and requirements established in Section 54691 for all partnership academies. The planning grants shall be made available for academies pursuant to this article from the total number of grants established pursuant to Section 54691.

(2) In the event a school district applies to convert an existing school program to a partnership academy and meets all the criteria for a partnership academy pursuant to Section 54692 and paragraph (3), the department, in coordination with the Superintendent, may provide that academy with first-year implementation funds, as appropriate.

(3) (A) In order to be eligible for funding pursuant to this article, the coursework and internship or preapprenticeship programs of the proposed academy shall focus on the use of environmentally sound technologies and practices. The proposed academy shall demonstrate this through its efforts to obtain input from environmental industry, utilities, and professional trade organizations.

(B) Staff development opportunities also shall be included in the academy plans to ensure that teaching staff has the opportunity to be educated in the use of emerging technologies and to become familiar with new materials and current practices in the field.

(c) The priority established in this section may be satisfied when the specified number of green technology partnership academies meeting the requirements of this article are funded by any of, or a combination of, funds appropriated for the establishment of partnership academies.

(Added by Stats. 2008, Ch. 685, Sec. 2. Effective January 1, 2009.)






ARTICLE 7.7 - Goods Movement Partnership Academies

54760

(a) Commencing with the 2009–10 school year, when funds become available for additional partnership academies within the total number of grants available for all partnership academies pursuant to Section 54691, the Superintendent shall issue grants for the establishment of partnership academies and shall give priority to the establishment of partnership academies dedicated to educating pupils in goods movement occupational areas, such as port and terminal operations, pollution prevention, performance and low-emission vehicle technology, transportation computer systems, fleet conversion, and the servicing and maintenance of those technologies, shipping, logistics, trucking, rail, air, and security, until no less than one goods movement partnership academy has been established in each of the four transportation corridors established by the state.

(b) (1) The selection of school districts to establish the goods movement partnership academies and the planning and development of the goods movement partnership academies shall be conducted pursuant to the procedures and requirements established in Section 54691 for all partnership academies. The planning grants shall be made available for academies pursuant to this article from the total number of grants established pursuant to Section 54691.

(2) In the event a school district applies to convert an existing school program to a partnership academy and meets all the criteria for a partnership academy pursuant to Section 54692 and paragraph (3), the department, in coordination with the Superintendent, may provide that academy with first-year implementation funds, as appropriate.

(3) (A) In order to be eligible for funding pursuant to this article, the coursework and internship or preapprenticeship programs of the proposed academy shall focus significant time on the use of emerging technologies and state-of-the-art equipment. The proposed academy shall demonstrate this through its efforts to obtain input from industry and professional trade organizations.

(B) Staff development opportunities also shall be included in the academy plans to ensure that teaching staff has the opportunity to be educated in the use of emerging technologies and to become familiar with new equipment and current practices in the field.

(c) The priority established in this section may be satisfied when the specified number of goods movement partnership academies meeting the requirements of this article are funded by any of, or a combination of, funds appropriated for the establishment of partnership academies.

(Added by Stats. 2008, Ch. 685, Sec. 3. Effective January 1, 2009. See same-numbered section in Article 9, as added by Stats. 1989, Ch. 82.)






ARTICLE 8 - College Admissions Test Preparation Pilot Projects

54760

(a) Commencing with the 2009–10 school year, when funds become available for additional partnership academies within the total number of grants available for all partnership academies pursuant to Section 54691, the Superintendent shall issue grants for the establishment of partnership academies and shall give priority to the establishment of partnership academies dedicated to educating pupils in goods movement occupational areas, such as port and terminal operations, pollution prevention, performance and low-emission vehicle technology, transportation computer systems, fleet conversion, and the servicing and maintenance of those technologies, shipping, logistics, trucking, rail, air, and security, until no less than one goods movement partnership academy has been established in each of the four transportation corridors established by the state.

(b) (1) The selection of school districts to establish the goods movement partnership academies and the planning and development of the goods movement partnership academies shall be conducted pursuant to the procedures and requirements established in Section 54691 for all partnership academies. The planning grants shall be made available for academies pursuant to this article from the total number of grants established pursuant to Section 54691.

(2) In the event a school district applies to convert an existing school program to a partnership academy and meets all the criteria for a partnership academy pursuant to Section 54692 and paragraph (3), the department, in coordination with the Superintendent, may provide that academy with first-year implementation funds, as appropriate.

(3) (A) In order to be eligible for funding pursuant to this article, the coursework and internship or preapprenticeship programs of the proposed academy shall focus significant time on the use of emerging technologies and state-of-the-art equipment. The proposed academy shall demonstrate this through its efforts to obtain input from industry and professional trade organizations.

(B) Staff development opportunities also shall be included in the academy plans to ensure that teaching staff has the opportunity to be educated in the use of emerging technologies and to become familiar with new equipment and current practices in the field.

(c) The priority established in this section may be satisfied when the specified number of goods movement partnership academies meeting the requirements of this article are funded by any of, or a combination of, funds appropriated for the establishment of partnership academies.

(Added by Stats. 2008, Ch. 685, Sec. 3. Effective January 1, 2009. See same-numbered section in Article 9, as added by Stats. 1989, Ch. 82.)






ARTICLE 9 - Supplemental Grants

54760

It is the intent of the Legislature to provide equal educational opportunity for all children in California. To achieve this end, the Legislature hereby establishes supplemental grants to be allocated to school districts that are receiving less than average funding from existing state programs. It is the intent of the Legislature that supplemental grants be funded by appropriations in the Budget Act in each of the two fiscal years following the first fiscal year in which funds for these grants are appropriated.

(Added by Stats. 1989, Ch. 82, Sec. 24. Effective June 30, 1989. See same-numbered section in Article 7.7, as added by Stats. 2008, Ch. 685. Note: A similar Section 54760 in former Article 9, as added by Stats. 1989, Ch. 83, was repealed on Jan. 1, 2006, pursuant to former Section 54763.)












PART 30 - SPECIAL EDUCATION PROGRAMS

CHAPTER 1 - General Provisions

ARTICLE 1 - Intent

56000

(a) The Legislature finds and declares that all individuals with exceptional needs have a right to participate in free appropriate public education and special educational instruction and services for these persons are needed in order to ensure the right to an appropriate educational opportunity to meet their unique needs.

(b) The Legislature further finds and declares that special education is an integral part of the total public education system and provides education in a manner that promotes maximum interaction between children or youth with disabilities and children or youth who are not disabled, in a manner that is appropriate to the needs of both.

(c) The Legislature further finds and declares that special education provides a full continuum of program options, including instruction conducted in the classroom, in the home, in hospitals and institutions, and in other settings, and instruction in physical education, to meet the educational and service needs in the least restrictive environment.

(d) It is the intent of the Legislature to unify and improve special education programs in California under the flexible program design of the Master Plan for Special Education. It is the further intent of the Legislature to ensure that all individuals with exceptional needs are provided their rights to appropriate programs and services which are designed to meet their unique needs under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(e) It is the further intent of the Legislature that this part does not abrogate any rights provided to individuals with exceptional needs and their parents or guardians under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.). It is also the intent of the Legislature that this part does not set a higher standard of educating individuals with exceptional needs than that established by Congress under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(f) It is the further intent of the Legislature that the Master Plan for Special Education provide an educational opportunity for individuals with exceptional needs that is equal to or better than that provided prior to the implementation of programs under this part, including, but not limited to, those provided to individuals previously served in a development center for handicapped pupils.

(g) It is the intent of the Legislature that the restructuring of special education programs as set forth in the Master Plan for Special Education be implemented in accordance with this part by all districts and county offices.

(Amended by Stats. 2007, Ch. 454, Sec. 1. Effective October 10, 2007.)



56000.5

(a) The Legislature finds and declares that:

(1) Pupils with low-incidence disabilities, as a group, make up less than 1 percent of the total statewide enrollment for kindergarten through grade 12.

(2) Pupils with low-incidence disabilities require highly specialized services, equipment, and materials.

(b) The Legislature further finds and declares that:

(1) Deafness involves the most basic of human needs—the ability to communicate with other human beings. Many hard-of-hearing and deaf children use an appropriate communication mode, sign language, which may be their primary language, while others express and receive language orally and aurally, with or without visual signs or cues. Still others, typically young hard-of-hearing and deaf children, lack any significant language skills. It is essential for the well-being and growth of hard-of-hearing and deaf children that educational programs recognize the unique nature of deafness and ensure that all hard-of-hearing and deaf children have appropriate, ongoing, and fully accessible educational opportunities.

(2) It is essential that hard-of-hearing and deaf children, like all children, have an education in which their unique communication mode is respected, utilized, and developed to an appropriate level of proficiency.

(3) It is essential that hard-of-hearing and deaf children have an education in which special education teachers, psychologists, speech therapists, assessors, administrators, and other special education personnel understand the unique nature of deafness and are specifically trained to work with hard-of-hearing and deaf pupils. It is essential that hard-of-hearing and deaf children have an education in which their special education teachers are proficient in the primary language mode of those children.

(4) It is essential that hard-of-hearing and deaf children, like all children, have an education with a sufficient number of language mode peers with whom they can communicate directly and who are of the same, or approximately the same, age and ability level.

(5) It is essential that hard-of-hearing and deaf children have an education in which their parents and, where appropriate, hard-of-hearing and deaf people are involved in determining the extent, content, and purpose of programs.

(6) Hard-of-hearing and deaf children would benefit from an education in which they are exposed to hard-of-hearing and deaf role models.

(7) It is essential that hard-of-hearing and deaf children, like all children, have programs in which they have direct and appropriate access to all components of the educational process, including, but not limited to, recess, lunch, and extracurricular social and athletic activities.

(8) It is essential that hard-of-hearing and deaf children, like all children, have programs in which their unique vocational needs are provided for, including appropriate research, curricula, programs, staff, and outreach.

(9) Each hard-of-hearing and deaf child should have a determination of the least restrictive educational environment that takes into consideration these legislative findings and declarations.

(10) Given their unique communication needs, hard-of-hearing and deaf children would benefit from the development and implementation of regional programs for children with low-incidence disabilities.

(Amended by Stats. 1994, Ch. 1126, Sec. 1. Effective September 30, 1994. Implementation contingent upon funding, as prescribed by Sec. 6 of Ch. 1126.)



56001

It is the intent of the Legislature that special education programs provide all of the following:

(a) Each individual with exceptional needs is assured an education appropriate to his or her needs in publicly supported programs through completion of his or her prescribed course of study or until the time that he or she has met proficiency standards prescribed.

(b) Early educational opportunities shall be available to all children between the ages of three and five years who require special education and services.

(c) Early educational opportunities shall be made available to children younger than three years of age pursuant to Chapter 4.4 (commencing with Section 56425), appropriate sections of this part, and the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code).

(d) Any child younger than three years of age, potentially eligible for special education, shall be afforded the protections provided pursuant to the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code) and Section 1439 of Title 20 of the United States Code and implementing regulations.

(e) Each individual with exceptional needs shall have his or her educational goals, objectives, and special education and related services specified in a written individualized education program.

(f) Education programs are provided under an approved local plan for special education that sets forth the elements of the programs in accordance with this part. This plan for special education shall be developed cooperatively with input from the community advisory committee and appropriate representation from special and regular teachers and administrators selected by the groups they represent to ensure effective participation and communication.

(g) Individuals with exceptional needs are offered special assistance programs that promote maximum interaction with the general school population in a manner that is appropriate to the needs of both, taking into consideration, for hard-of-hearing or deaf children, the individual’s needs for a sufficient number of age and language mode peers and for special education teachers who are proficient in the individual’s primary language mode.

(h) Pupils are transferred out of special education programs when special education services are no longer needed.

(i) The unnecessary use of labels is avoided in providing special education and related services for individuals with exceptional needs.

(j) Procedures and materials for assessment and placement of individuals with exceptional needs shall be selected and administered so as not to be racially, culturally, or sexually discriminatory. No single assessment instrument shall be the sole criterion for determining the placement of a pupil. The procedures and materials for assessment and placement shall be in the individual’s mode of communication. Procedures and materials for use with pupils of limited-English proficiency, as defined in subdivision (m) of Section 52163 and in paragraph (18) of Section 1401 of Title 20 of the United States Code, shall be in the individual’s native language, as defined in paragraph (20) of Section 1401 of Title 20 of the United States Code. All assessment materials and procedures shall be selected and administered pursuant to Section 56320.

(k) Educational programs are coordinated with other public and private agencies, including preschools, child development programs, nonpublic nonsectarian schools, regional occupational centers and programs, and postsecondary and adult programs for individuals with exceptional needs.

(l) Psychological and health services for individuals with exceptional needs shall be available to each schoolsite.

(m) Continuous evaluation of the effectiveness of these special education programs by the local educational agencies shall be made to ensure the highest quality educational offerings.

(n) Appropriate qualified staff are employed, consistent with credentialing requirements, to fulfill the responsibilities of the local plan and positive efforts are made to employ qualified disabled individuals.

(o) Regular and special education personnel are adequately prepared to provide educational instruction and services to individuals with exceptional needs.

(Amended by Stats. 2005, Ch. 653, Sec. 2. Effective October 7, 2005.)






ARTICLE 2 - Definitions

56020

As used in this part, the definitions prescribed by this article apply unless the context otherwise requires.

(Repealed and added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56020.5

“Assistive technology device,” as provided in paragraph (1) of Section 1401 of Title 20 of the United States Code, means any item, piece of equipment, or product system, whether acquired commercially without the need for modification, modified, or customized, that is used to increase, maintain, or improve functional capabilities of an individual with exceptional needs. The term does not include a medical device that is surgically implanted, or the replacement of that device.

(Added by Stats. 2005, Ch. 653, Sec. 2.5. Effective October 7, 2005.)



56021

“Board” means the State Board of Education.

(Repealed and added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56021.1

“Consent,” as provided in Section 300.9 of Title 34 of the Code of Federal Regulations, means all of the following:

(a) The parent or guardian has been fully informed of all information relevant to the activity for which consent is sought, in his or her native language, or other mode of communication.

(b) The parent or guardian understands and agrees in writing to the carrying out of the activity for which his or her consent is sought; and the consent describes that activity and lists the records, if any, that will be released and to whom.

(c) The parent or guardian understands that the granting of consent is voluntary on the part of the parent or guardian and may be revoked at any time. If a parent or guardian revokes consent, that revocation is not retroactive to negate an action that has occurred after the consent was given and before the consent was revoked. A public agency is not required to amend the education records of a child to remove any reference to the child’s receipt of special education and services if the child’s parent or guardian submits a written revocation of consent after the initial provision of special education and related services to the child.

(Amended by Stats. 2010, Ch. 243, Sec. 1. Effective January 1, 2011.)



56022

“County office” means office of the county superintendent of schools.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56023

“Day” means a calendar day.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56024

“Department” means the Department of Education.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56025

“District” means school district.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56026

“Individuals with exceptional needs” means those persons who satisfy all the following:

(a) Identified by an individualized education program team as a child with a disability, as that phrase is defined in Section 1401(3)(A) of Title 20 of the United States Code.

(b) Their impairment, as described by subdivision (a), requires instruction and services which cannot be provided with modification of the regular school program in order to ensure that the individual is provided a free appropriate public education pursuant to Section 1401(9) of Title 20 of the United States Code.

(c) Come within one of the following age categories:

(1) Younger than three years of age and identified by the local educational agency as requiring intensive special education and services, as defined by the board.

(2) Between the ages of three to five years, inclusive, and identified by the local educational agency pursuant to Section 56441.11.

(3) Between the ages of five and 18 years, inclusive.

(4) Between the ages of 19 and 21 years, inclusive; enrolled in or eligible for a program under this part or other special education program prior to his or her 19th birthday; and has not yet completed his or her prescribed course of study or who has not met proficiency standards or has not graduated from high school with a regular high school diploma.

(A) Any person who becomes 22 years of age during the months of January to June, inclusive, while participating in a program under this part may continue his or her participation in the program for the remainder of the current fiscal year, including any extended school year program for individuals with exceptional needs established pursuant to Section 3043 of Title 5 of the California Code of Regulations and Section 300.106 of Title 34 of the Code of Federal Regulations.

(B) Any person otherwise eligible to participate in a program under this part shall not be allowed to begin a new fiscal year in a program if he or she becomes 22 years of age in July, August, or September of that new fiscal year. However, if a person is in a year-round school program and is completing his or her individualized education program in a term that extends into the new fiscal year, then the person may complete that term.

(C) Any person who becomes 22 years of age during the months of October, November, or December while participating in a program under this act shall be terminated from the program on December 31 of the current fiscal year, unless the person would otherwise complete his or her individualized education program at the end of the current fiscal year.

(D) No local educational agency may develop an individualized education program that extends these eligibility dates, and in no event may a pupil be required or allowed to attend school under the provisions of this part beyond these eligibility dates solely on the basis that the individual has not met his or her goals or objectives.

(d) Meet eligibility criteria set forth in regulations adopted by the board, including, but not limited to, those adopted pursuant to Article 2.5 (commencing with Section 56333) of Chapter 4.

(e) Unless disabled within the meaning of subdivisions (a) to (d), inclusive, pupils whose educational needs are due primarily to limited English proficiency; a lack of instruction in reading or mathematics; temporary physical disabilities; social maladjustment; or environmental, cultural, or economic factors are not individuals with exceptional needs.

(Amended by Stats. 2007, Ch. 56, Sec. 5. Effective January 1, 2008.)



56026.1

(a)  As provided in Section 300.102(a)(3)(i) of Title 34 of the Code of Federal Regulations, an individual with exceptional needs who graduates from high school with a regular high school diploma is no longer eligible for special education and related services.

(b) For purposes of this section and Section 56026, a “regular high school diploma” means a diploma conferred on a pupil who has met all local and state high school graduation requirements.

(c) As used in this section, and in accordance with Section 300.102(a)(3)(iv) of Title 34 of the Code of Federal Regulations, “regular high school diploma” does not include an alternative degree that is not fully aligned with the academic standards of the State of California, such as a certificate or a General Educational Development credential (GED).

(Amended by Stats. 2007, Ch. 454, Sec. 2. Effective October 10, 2007.)



56026.2

“Language mode” means the method of communication used by hard-of-hearing and deaf children that may include the use of sign language to send or receive messages or the use of spoken language, with or without visual signs or cues.

(Added by Stats. 1994, Ch. 1126, Sec. 3. Effective September 30, 1994. Implementation contingent upon funding, as prescribed by Sec. 6 of Ch. 1126.)



56026.3

“Local educational agency” means a school district, a county office of education, a nonprofit charter school participating as a member of a special education local plan area, or a special education local plan area.

(Amended by Stats. 2007, Ch. 56, Sec. 5.5. Effective January 1, 2008.)



56026.5

“Low incidence disability” means a severe disabling condition with an expected incidence rate of less than one percent of the total statewide enrollment in kindergarten through grade 12. For purposes of this definition, severe disabling conditions are hearing impairments, vision impairments, and severe orthopedic impairments, or any combination thereof. For purposes of this definition, vision impairments do not include disabilities within the function of vision specified in Section 56338.

(Amended by Stats. 1995, Ch. 203, Sec. 1. Effective January 1, 1996.)



56027

“Local plan” means a plan that meets the requirements of Chapter 2.5 (commencing with Section 56195) and Chapter 3 (commencing with Section 56205) and that is submitted by a single school district, two or more school districts, or one or more school districts together with one or more county offices of education.

(Amended by Stats. 2007, Ch. 56, Sec. 6. Effective January 1, 2008.)



56028

(a) “Parent” means any of the following:

(1) A biological or adoptive parent of a child.

(2) A foster parent if the authority of the biological or adoptive parents to make educational decisions on the child’s behalf specifically has been limited by court order in accordance with Section 300.30(b)(1) or (2) of Title 34 of the Code of Federal Regulations.

(3) A guardian generally authorized to act as the child’s parent, or authorized to make educational decisions for the child, including a responsible adult appointed for the child in accordance with Sections 361 and 726 of the Welfare and Institutions Code.

(4) An individual acting in the place of a biological or adoptive parent, including a grandparent, stepparent, or other relative, with whom the child lives, or an individual who is legally responsible for the child’s welfare.

(5) A surrogate parent who has been appointed pursuant to Section 7579.5 or 7579.6 of the Government Code, and in accordance with Section 300.519 of Title 34 of the Code of Federal Regulations and Section 1439(a)(5) of Title 20 of the United States Code.

(b) (1) Except as provided in paragraph (2), the biological or adoptive parent, when attempting to act as the parent under this part and when more than one party is qualified under subdivision (a) to act as a parent, shall be presumed to be the parent for purposes of this section unless the biological or adoptive parent does not have legal authority to make educational decisions for the child.

(2) If a judicial decree or order identifies a specific person or persons under paragraphs (1) to (4), inclusive, of subdivision (a) to act as the “parent” of a child or to make educational decisions on behalf of a child, then that person or persons shall be determined to be the “parent” for purposes of this part, Article 1 (commencing with Section 48200) of Chapter 2 of Part 27 of Division 4 of Title 2, and Chapter 26.5 (commencing with Section 7570) of Division 7 of Title 1 of the Government Code, and Sections 361 and 726 of the Welfare and Institutions Code.

(c) “Parent” does not include the state or any political subdivision of government.

(d) “Parent” does not include a nonpublic, nonsectarian school or agency under contract with a local educational agency for the provision of special education or designated instruction and services for a child.

(Amended by Stats. 2008, Ch. 223, Sec. 12. Effective January 1, 2009.)



56028.5

“Public agency” means a school district, county office of education, special education local plan area, a nonprofit public charter school that is not otherwise included as a local educational agency and is not a school within a local educational agency, or any other public agency under the auspices of the state or any political subdivisions of the state providing special education or related services to individuals with exceptional needs. For purposes of this part, “public agency,” means all of the public agencies listed in Section 300.33 of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 454, Sec. 5. Effective October 10, 2007.)



56029

“Referral for assessment” means any written request for assessment to identify an individual with exceptional needs made by any of the following:

(a) A parent or guardian of the individual.

(b) A teacher or other service provider of the individual.

(c) A foster parent of the individual, consistent with the limitations contained in federal law.

(Amended by Stats. 2001, Ch. 734, Sec. 51. Effective October 11, 2001.)



56030

“Responsible local agency” means the school district or county office of education designated in the local plan as the administrative entity the duties of which shall include, but are not limited to, receiving and distributing regionalized services funds, providing administrative support, and coordinating the implementation of the plan.

(Amended by Stats. 2008, Ch. 179, Sec. 55. Effective January 1, 2009.)



56030.5

“Severely disabled” means individuals with exceptional needs who require intensive instruction and training in programs serving pupils with the following profound disabilities: autism, blindness, deafness, severe orthopedic impairments, serious emotional disturbances, severe intellectual disability, and those individuals who would have been eligible for enrollment in a development center for handicapped pupils under Chapter 6 (commencing with Section 56800), as it read on January 1, 1980.

(Amended by Stats. 2011, Ch. 347, Sec. 33. Effective January 1, 2012.)



56031

(a) “Special education,” in accordance with Section 1401(29) of Title 20 of the United States Code, means specially designed instruction, at no cost to the parent, to meet the unique needs of individuals with exceptional needs, including instruction conducted in the classroom, in the home, in hospitals and institutions, and other settings, and instruction in physical education.

(b) In accordance with Section 300.39 of Title 34 of the Code of Federal Regulations, special education includes each of the following, if the services otherwise meet the requirements of subdivision (a):

(1) Speech-language pathology services, or any other designated instruction and service or related service, pursuant to Section 56363, if the service is considered special education rather than a designated instruction and service or related service under state standards.

(2) Travel training.

(3) Vocational education.

(c) Transition services for individuals with exceptional needs may be special education, in accordance with Section 300.43(b) of Title 34 of the Code of Federal Regulations, if provided as specially designed instruction, or a related service, if required to assist an individual with exceptional needs to benefit from special education.

(d) Individuals with exceptional needs shall be grouped for instructional purposes according to their instructional needs.

(Amended by Stats. 2007, Ch. 454, Sec. 6. Effective October 10, 2007.)



56032

“Individualized education program” means a written document described in Sections 56345 and 56345.1 for an individual with exceptional needs that is developed, reviewed, and revised in a meeting in accordance with Sections 300.320 to 300.328, inclusive, of Title 34 of the Code of Federal Regulations and this part. It also means “individualized family service plan” as described in Section 1436 of Title 20 of the United States Code if the individualized education program pertains to an individual with exceptional needs younger than three years of age.

(Amended by Stats. 2007, Ch. 56, Sec. 9. Effective January 1, 2008.)



56033

“Superintendent” means the Superintendent of Public Instruction.

(Repealed and added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56033.5

“Supplementary aids and services,” as provided in Section 1401(33) of Title 20 of the United States Code and in Section 300.42 of Title 34 of the Code of Federal Regulations, means aids, services, and other supports that are provided in regular education classes or other education-related settings and in extracurricular and nonacademic settings, to enable individuals with exceptional needs to be educated with nondisabled children to the maximum extent appropriate in accordance with Section 1412(a)(5) of Title 20 of the United States Code and Sections 300.114 to 300.116, inclusive, of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 454, Sec. 7. Effective October 10, 2007.)



56034

“Nonpublic, nonsectarian school” means a private, nonsectarian school that enrolls individuals with exceptional needs pursuant to an individualized education program and is certified by the department. It does not include an organization or agency that operates as a public agency or offers public service, including, but not limited to, a state or local agency, an affiliate of a state or local agency, including a private, nonprofit corporation established or operated by a state or local agency, or a public university or college. A nonpublic, nonsectarian school also shall meet standards as prescribed by the Superintendent and board.

(Amended by Stats. 2005, Ch. 639, Sec. 6. Effective January 1, 2006.)



56035

“Nonpublic, nonsectarian agency” means a private, nonsectarian establishment or individual that provides related services necessary for an individual with exceptional needs to benefit educationally from the pupils’ educational program pursuant to an individualized education program and that is certified by the department. It does not include an organization or agency that operates as a public agency or offers public service, including, but not limited to, a state or local agency, an affiliate of a state or local agency, including a private, nonprofit corporation established or operated by a state or local agency, a public university or college, or a public hospital. The nonpublic, nonsectarian agency shall also meet standards as prescribed by the superintendent and board.

(Added by Stats. 1993, Ch. 939, Sec. 2. Effective October 8, 1993.)






ARTICLE 3 - General Provisions

56040

(a) Every individual with exceptional needs who is eligible to receive special education instruction and related services under this part, shall receive that instruction and those services at no cost to his or her parents or, as appropriate, to him or her. A free appropriate public education shall be available to individuals with exceptional needs in accordance with Section 1412(a)(1) of Title 20 of the United States Code and Section 300.101 of Title 34 of the Code of Federal Regulations.

(b) An individual, aged 18 through 21 years, who, in the educational placement prior to his or her incarceration in an adult correctional facility was not identified as being an individual with exceptional needs or did not have an individualized education program under this part, is not entitled to a free appropriate public education pursuant to Section 1412(a)(1)(B)(ii) of Title 20 of the United States Code.

(Amended by Stats. 2007, Ch. 56, Sec. 10. Effective January 1, 2008.)



56040.1

In accordance with Section 1412(a)(5) of Title 20 of the United States Code and Section 300.114 of Title 34 of the Code of Federal Regulations, each public agency shall ensure the following to address the least restrictive environment for individuals with exceptional needs:

(a) To the maximum extent appropriate, individuals with exceptional needs, including children in public or private institutions or other care facilities, are educated with children who are nondisabled.

(b) Special classes, separate schooling, or other removal of individuals with exceptional needs from the regular educational environment occurs only if the nature or severity of the disability is such that education in the regular classes with the use of supplementary aids and services cannot be achieved satisfactorily.

(Added by Stats. 2007, Ch. 454, Sec. 8. Effective October 10, 2007.)



56040.5

(a) State and local educational agency personnel are prohibited, pursuant to paragraph (25) of subsection (a) of Section 1412 of Title 20 of the United States Code, from requiring an individual with exceptional needs to obtain a prescription for a medication that is a substance covered by the Controlled Substances Act (21 U.S.C. Sec. 801 et seq.) as a condition of attending school, receiving an assessment under subsection (a) or (c) of Section 1414 of Title 20 of the United States Code, or receiving services under this part.

(b) Subdivision (a) does not create a federal prohibition against teachers and other school personnel consulting or sharing classroom-based observations with parents or guardians regarding a pupil’s academic and functional performance, his or her behavior in the class or school, or the need for assessment for special education and related services under paragraph (3) of subsection (a) of Section 1412 of Title 20 of the United States Code.

(Added by Stats. 2005, Ch. 653, Sec. 5. Effective October 7, 2005.)



56041

Except for those pupils meeting residency requirements for school attendance specified in subdivision (a) of Section 48204, and notwithstanding any other provision of law, if it is determined by the individualized education program team that special education services are required beyond the pupil’s 18th birthday, the district of residence responsible for providing special education and related services to pupils between the ages of 18 to 22 years, inclusive, shall be assigned, as follows:

(a) For nonconserved pupils, the last district of residence in effect prior to the pupil’s attaining the age of majority shall become and remain as the responsible local educational agency, as long as and until the parent or parents relocate to a new district of residence. At that time, the new district of residence shall become the responsible local educational agency.

(b) For conserved pupils, the district of residence of the conservator shall attach and remain the responsible local educational agency, as long as and until the conservator relocates or a new one is appointed. At that time, the new district of residence shall attach and become the responsible local educational agency.

(Added by Stats. 1992, Ch. 1360, Sec. 8. Effective January 1, 1993.)



56041.5

When an individual with exceptional needs reaches the age of 18, with the exception of an individual who has been determined to be incompetent under state law, the local educational agency shall provide any notice of procedural safeguards required by this part to both the individual and the parents of the individual. All other rights accorded to a parent under this part shall transfer to the individual with exceptional needs. The local educational agency shall notify the individual and the parent of the transfer of rights.

(Added by Stats. 1998, Ch. 691, Sec. 17. Effective January 1, 1999.)



56042

Notwithstanding any other provision of law, an attorney or advocate for a parent of an individual with exceptional needs shall not recommend placement in a nonpublic, nonsectarian school or agency with which the attorney or advocate is employed or contracted, or otherwise has a conflict of interest or from which the attorney or advocate receives a benefit.

(Added by Stats. 1993, Ch. 939, Sec. 3. Effective October 8, 1993.)



56043

The primary timelines affecting special education programs are as follows:

(a) A proposed assessment plan shall be developed within 15 calendar days of referral for assessment, not counting calendar days between the pupil’s regular school sessions or terms or calendar days of school vacation in excess of five schooldays, from the date of receipt of the referral, unless the parent or guardian agrees in writing to an extension, pursuant to subdivision (a) of Section 56321.

(b) A parent or guardian shall have at least 15 calendar days from the receipt of the proposed assessment plan to arrive at a decision, pursuant to subdivision (c) of Section 56321.

(c) Once a child has been referred for an initial assessment to determine whether the child is an individual with exceptional needs and to determine the educational needs of the child, these determinations shall be made, and an individualized education program team meeting shall occur within 60 days of receiving parental consent for the assessment, pursuant to subdivision (a) of Section 56302.1, except as specified in subdivision (b) of that section, and pursuant to Section 56344.

(d) The individualized education program team shall review the pupil’s individualized education program periodically, but not less frequently than annually, pursuant to subdivision (d) of Section 56341.1.

(e) A parent or guardian shall be notified of the individualized education program team meeting early enough to ensure an opportunity to attend, pursuant to subdivision (b) of Section 56341.5. In the case of an individual with exceptional needs who is 16 years of age or younger, if appropriate, the meeting notice shall indicate that a purpose of the meeting will be the consideration of the postsecondary goals and transition services for the individual with exceptional needs, and the meeting notice described in this subdivision shall indicate that the individual with exceptional needs is invited to attend, pursuant to subdivision (e) of Section 56341.5.

(f) (1) An individualized education program required as a result of an assessment of a pupil shall be developed within a total time not to exceed 60 calendar days, not counting days between the pupil’s regular school sessions, terms, or days of school vacation in excess of five schooldays, from the date of receipt of the parent’s or guardian’s written consent for assessment, unless the parent or guardian agrees in writing to an extension, pursuant to Section 56344.

(2) A meeting to develop an initial individualized education program for the pupil shall be conducted within 30 days of a determination that the child needs special education and related services pursuant to Section 300.323(c)(1) of Title 34 of the Code of Federal Regulations and in accordance with Section 56344.

(g) (1) Beginning not later than the first individualized education program to be in effect when the pupil is 16 years of age, or younger if determined appropriate by the individualized education program team, and updated annually thereafter, the individualized education program shall include appropriate measurable postsecondary goals and transition services needed to assist the pupil in reaching those goals, pursuant to paragraph (8) of subdivision (a) of Section 56345.

(2) The individualized education program for pupils in grades 7 to 12, inclusive, shall include any alternative means and modes necessary for the pupil to complete the district’s prescribed course of study and to meet or exceed proficiency standards for graduation, pursuant to paragraph (1) of subdivision (b) of Section 56345.

(3) Beginning not later than one year before the pupil reaches 18 years of age, the individualized education program shall contain a statement that the pupil has been informed of the pupil’s rights under this part, if any, that will transfer to the pupil upon reaching 18 years of age, pursuant to Section 56041.5, subdivision (g) of Section 56345, and Section 300.520 of Title 34 of the Code of Federal Regulations.

(h) Beginning at the age of 16 years or younger, and annually thereafter, a statement of needed transition services shall be included in the pupil’s individualized education program, pursuant to Section 56345.1 and Section 1414(d)(1)(A)(i)(VIII) of Title 20 of the United States Code.

(i) A pupil’s individualized education program shall be implemented as soon as possible following the individualized education program team meeting, pursuant to Section 300.323(c)(2) of Title 34 of the Code of Federal Regulations and in accordance with Section 56344.

(j) An individualized education program team shall meet at least annually to review a pupil’s progress, the individualized education program, including whether the annual goals for the pupil are being achieved, the appropriateness of the placement, and to make any necessary revisions, pursuant to subdivision (d) of Section 56343. The local educational agency shall maintain procedures to ensure that the individualized education program team reviews the pupil’s individualized education program periodically, but not less frequently than annually, to determine whether the annual goals for the pupil are being achieved, and revises the individualized education program as appropriate to address, among other matters, the provisions specified in subdivision (d) of Section 56341.1, pursuant to subdivision (a) of Section 56380.

(k) A reassessment of a pupil shall occur not more frequently than once a year, unless the parent and the local educational agency agree otherwise in writing, and shall occur at least once every three years, unless the parent and the local educational agency agree, in writing, that a reassessment is unnecessary, pursuant to Section 56381, and in accordance with Section 1414(a)(2) of Title 20 of the United States Code.

(l) A meeting of an individualized education program team requested by a parent or guardian to review an individualized education program pursuant to subdivision (c) of Section 56343 shall be held within 30 calendar days, not counting days between the pupil’s regular school sessions, terms, or days of school vacation in excess of five schooldays, from the date of receipt of the parent’s or guardian’s written request, pursuant to Section 56343.5.

(m) If an individual with exceptional needs transfers from district to district within the state, the following are applicable pursuant to Section 56325:

(1) If the child has an individualized education program and transfers into a district from a district not operating programs under the same local plan in which he or she was last enrolled in a special education program within the same academic year, the local educational agency shall provide the pupil with a free appropriate public education, including services comparable to those described in the previously approved individualized education program, in consultation with the parents or guardians, for a period not to exceed 30 days, by which time the local educational agency shall adopt the previously approved individualized education program or shall develop, adopt, and implement a new individualized education program that is consistent with federal and state law, pursuant to paragraph (1) of subdivision (a) of Section 56325.

(2) If the child has an individualized education program and transfers into a district from a district operating programs under the same special education local plan area of the district in which he or she was last enrolled in a special education program within the same academic year, the new district shall continue, without delay, to provide services comparable to those described in the existing approved individualized education program, unless the parent and the local educational agency agree to develop, adopt, and implement a new individualized education program that is consistent with state and federal law, pursuant to paragraph (2) of subdivision (a) of Section 56325.

(3) If the child has an individualized education program and transfers from an educational agency located outside the state to a district within the state within the same academic year, the local educational agency shall provide the pupil with a free appropriate public education, including services comparable to those described in the previously approved individualized education program, in consultation with the parents or guardians, until the local educational agency conducts an assessment as specified in paragraph (3) of subdivision (a) of Section 56325.

(4) In order to facilitate the transition for an individual with exceptional needs described in paragraphs (1) to (3), inclusive, the new school in which the pupil enrolls shall take reasonable steps to promptly obtain the pupil’s records, as specified, pursuant to subdivision (b) of Section 56325.

(n) The parent or guardian shall have the right and opportunity to examine all school records of the child and to receive complete copies within five business days after a request is made by the parent or guardian, either orally or in writing, and before any meeting regarding an individualized education program of his or her child or any hearing or resolution session pursuant to Chapter 5 (commencing with Section 56500), in accordance with Section 56504 and Chapter 6.5 (commencing with Section 49060) of Part 27.

(o) Upon receipt of a request from a local educational agency where an individual with exceptional needs has enrolled, a former educational agency shall send the pupil’s special education records, or a copy of those records, to the new local educational agency within five working days, pursuant to subdivision (a) of Section 3024 of Title 5 of the California Code of Regulations.

(p) The department shall do all of the following:

(1) Have a time limit of 60 calendar days after a complaint is filed with the state educational agency to investigate the complaint.

(2) Give the complainant the opportunity to submit additional information about the allegations in the complaint.

(3) Review all relevant information and make an independent determination as to whether there is a violation of a requirement of this part or Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(4) Issue a written decision pursuant to Section 300.152(a)(5) of Title 34 of the Code of Federal Regulations.

(q) A prehearing mediation conference shall be scheduled within 15 calendar days of receipt by the Superintendent of the request for mediation, and shall be completed within 30 calendar days after the request for mediation, unless both parties to the prehearing mediation conference agree to extend the time for completing the mediation, pursuant to Section 56500.3.

(r) Any request for a due process hearing arising from subdivision (a) of Section 56501 shall be filed within two years from the date the party initiating the request knew or had reason to know of facts underlying the basis for the request, except that this timeline shall not apply to a parent if the parent was prevented from requesting the due process hearing, pursuant to subdivision (l) of Section 56505.

(s) The Superintendent shall ensure that, within 45 calendar days after receipt of a written due process hearing request, the hearing is immediately commenced and completed, including any mediation requested at any point during the hearing process, and a final administrative decision is rendered, pursuant to subdivision (f) of Section 56502.

(t) If either party to a due process hearing intends to be represented by an attorney in the due process hearing, notice of that intent shall be given to the other party at least 10 calendar days before the hearing, pursuant to subdivision (a) of Section 56507.

(u) Any party to a due process hearing shall have the right to be informed by the other parties to the hearing, at least 10 calendar days before the hearing, as to what those parties believe are the issues to be decided at the hearing and their proposed resolution of those issues, pursuant to paragraph (6) of subdivision (e) of Section 56505.

(v) Any party to a due process hearing shall have the right to receive from other parties to the hearing, at least five business days before the hearing, a copy of all documents, including all assessments completed and not completed by that date, and a list of all witnesses and their general area of testimony that the parties intend to present at the hearing, pursuant to paragraph (7) of subdivision (e) of Section 56505.

(w) An appeal of a due process hearing decision shall be made within 90 calendar days of receipt of the hearing decision, pursuant to subdivision (k) of Section 56505.

(x) A complaint filed with the department shall allege a violation of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) or a provision of this part that occurred not more than one year before the date that the complaint is received by the department, pursuant to Section 56500.2 and Section 300.153(c) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2014, Ch. 327, Sec. 12. Effective January 1, 2015.)



56045

(a) The Superintendent shall send a notice to the governing board of each local educational agency within 30 days of when the Superintendent determines any of the following:

(1) The local educational agency is substantially out of compliance with one or more significant provisions of this part, the implementing regulations, provisions of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), or the implementing regulations.

(2) The local educational agency fails to comply substantially with corrective action orders issued by the department resulting from focused monitoring findings or complaint investigations.

(3) The local educational agency fails to implement the decision of a due process hearing officer for noncompliance with provisions of this part, the implementing regulations, provisions of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), or the implementing regulations, which noncompliance results in the denial of, or impedes the delivery of, a free appropriate public education for an individual with exceptional needs.

(b) The notice shall provide a description of the special education and related services that are required by law and with which the local educational agency is not in compliance.

(c) Upon receipt of the notification sent pursuant to subdivision (a), the governing board shall at a regularly scheduled public hearing address the issue of noncompliance.

(Amended by Stats. 2007, Ch. 56, Sec. 12. Effective January 1, 2008.)



56046

(a) An employee of a local educational agency shall not directly or indirectly use or attempt to use the official authority or influence of the employee for the purpose of intimidating, threatening, coercing, or attempting to intimidate, threaten, or coerce, any person, including, but not limited to, a teacher, a provider of designated instruction and services, a paraprofessional, an instructional aide, a behavioral aide, a health aide, other educators or staff of the local educational agency, a private individual or entity under contract with the local educational agency, or a subordinate of the employee, for the purpose of interfering with the action of that person at any time, to assist a parent or guardian of a pupil with exceptional needs to obtain services or accommodations for that pupil.

(b) If a person described in subdivision (a), believes an employee or agent of a local educational agency is in violation of subdivision (a) because of using or attempting to use official authority or influence, that person may file a complaint under the Uniform Complaint Procedures as set forth in Title 5 of the California Code of Regulations. If a person files a complaint pursuant to this subdivision, the state shall intervene directly and the conditions for intervention in Section 4650 of Title 5 of the California Code of Regulations are not applicable.

(c) This section does not limit or alter any right a person described in subdivision (a) may have to file a complaint pursuant to either a governing board-adopted grievance process or a collectively bargained grievance process.

(d) This section does not do any of the following:

(1) Limit or alter the right or duty of a public school official to direct or discipline an employee or contractor.

(2) Prevent a local educational agency from enforcing a law or regulation regarding conflicts of interest, incompatible activities, or the confidentiality of pupil records.

(e) (1) For purposes of this section, “services or accommodations” includes information that would assist a parent or guardian to obtain a free appropriate public education for his or her child as guaranteed by the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), or other services or accommodations guaranteed under Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794) and the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), as well as state laws regarding individuals with exceptional needs.

(2) For purposes of this section, “use of official authority or influence” includes promising to confer or conferring any benefit, affecting or threatening to affect any reprisal, or taking, directing others to take, recommending, processing, or approving any personnel action, including, but not limited to, appointment, promotion, transfer, assignment, performance evaluation, suspension, or other disciplinary action. “Use of official authority or influence” does not include good faith advocacy by an employee of a public school agency, to any person including another agency employee or contractor, regarding the services, if any, to be provided to a pupil under the laws referred to in paragraph (1).

(f) This section does not diminish the rights, privileges, or remedies of a public school employee under any other federal or state law or under an employment contract or collective bargaining agreement.

(g) A school employee’s or contractor’s assistance offered to a parent or guardian of a pupil with exceptional needs to obtain services or accommodations for that pupil shall not interfere with the school employee’s or contractor’s regular duties for the local educational agency.

(Amended by Stats. 2007, Ch. 56, Sec. 13. Effective January 1, 2008.)



56048

The superintendent shall review the information and calculations submitted by special education local plan areas in support of all apportionment computations described in this part. The review shall be conducted on the data submitted during the initial year of apportionment and for the first succeeding fiscal year only. Adjustments to any year’s apportionment shall be received by the superintendent from the special education local plan area prior to the end of the first fiscal year following the fiscal year to be adjusted. The superintendent shall consider and adjust only the information and computational factors originally established during an eligible fiscal year, if the superintendent’s review determines that they are correct.

(Added by Stats. 1998, Ch. 89, Sec. 17. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)






ARTICLE 3.5 - Surrogate Parents

56050

(a) For the purposes of this article, “surrogate parent” shall be defined as it is defined in Section 300.519 of Title 34 of the Code of Federal Regulations.

(b) A surrogate parent may represent an individual with exceptional needs in matters relating to identification, assessment, instructional planning and development, educational placement, reviewing and revising the individualized education program, and in other matters relating to the provision of a free appropriate public education to the individual. Notwithstanding any other provision of law, this representation shall include the provision of written consent to the individualized education program including nonemergency medical services, mental health treatment services, and occupational or physical therapy services pursuant to Chapter 26.5 (commencing with Section 7570) of Division 7 of Title 1 of the Government Code. The surrogate parent may sign any consent relating to individualized education program purposes.

(c) A surrogate parent shall be held harmless by the State of California when acting in his or her official capacity except for acts or omissions that are found to have been wanton, reckless, or malicious.

(d) A surrogate parent shall also be governed by Section 7579.5 of the Government Code.

(Amended by Stats. 2007, Ch. 56, Sec. 14. Effective January 1, 2008.)






ARTICLE 3.7 - Foster Parents

56055

(a) (1) Except as provided in subdivisions (b), (c), and (d), a foster parent may exercise, to the extent permitted by federal law, including, but not limited to, Section 300.30 of Title 34 of the Code of Federal Regulations, the rights related to his or her foster child’s education that a parent has under Title 20 (commencing with Section 1400) of the United States Code and pursuant to Part 300 (commencing with Section 300.1) of Title 34 of the Code of Federal Regulations. The foster parent may represent the foster child for the duration of the foster parent-foster child relationship in matters relating to identification, assessment, instructional planning and development, educational placement, reviewing and revising an individualized education program, if necessary, and in all other matters relating to the provision of a free appropriate public education of the child. Notwithstanding any other provision of law, this representation shall include the provision of written consent to the individualized education program, including nonemergency medical services, mental health treatment services, and occupational or physical therapy services pursuant to this chapter. The foster parent may sign any consent relating to individualized education program purposes.

(2) A foster parent exercising rights relative to a foster child under this section may consult with the parent or guardian of the child to ensure continuity of health, mental health, or other services.

(b) A foster parent who had been excluded by court order from making educational decisions on behalf of a pupil does not have the rights relative to the pupil set forth in subdivision (a).

(c) This section only applies if the juvenile court has limited the right of the parent or guardian to make educational decisions on behalf of the child, and the child has been placed in a planned permanent living arrangement pursuant to paragraph (3) of subdivision (g) of Section 366.21, Section 366.22, Section 366.26, or paragraph (5) or (6) of subdivision (b) of Section 727.3 of the Welfare and Institutions Code.

(d) For purposes of this section, a foster parent shall include a person, relative caretaker, or nonrelative extended family member as defined in Section 362.7 of the Welfare and Institutions Code, who has been licensed or approved by the county welfare department, county probation department, or the State Department of Social Services, or who has been designated by the court as a specified placement.

(Amended by Stats. 2007, Ch. 56, Sec. 15. Effective January 1, 2008.)






ARTICLE 3.9 - Qualifications for Special Education Teachers

56058

Special education teachers providing instruction and educational services under this part shall meet the same “highly qualified” requirements, as defined in Section 1401(10) of Title 20 of the United States Code, and in Section 300.18 of Title 34 of the Code of Federal Regulations, and personnel qualifications described in Section 1412(a)(14) of Title 20 of the United States Code, and in Section 300.156 of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 454, Sec. 9. Effective October 10, 2007.)



56059

(a) This part does not create a right of action on behalf of an individual with exceptional needs or class of pupils for failure of a state or local educational agency employee to be highly qualified.

(b) In accordance with Section 300.156(e) of Title 34 of the Code of Federal Regulations, nothing in this part prevents a parent from filing a complaint with the department under Section 56500.2, and under Sections 300.151 to 300.153, inclusive, of Title 34 of the Code of Federal Regulations, about staff qualifications.

(Amended by Stats. 2007, Ch. 454, Sec. 10. Effective October 10, 2007.)






ARTICLE 4 - Substitute Teachers

56060

A noncredentialed person shall not substitute for any special education certificated position.

(Repealed and added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56061

A person holding a valid credential authorizing substitute teaching may serve as a substitute for the appropriately credentialed special education teacher as follows:

(a) Except as provided in subdivisions (b) and (c), the employer shall not employ an inappropriately credentialed substitute teacher for a period of more than 20 cumulative school days for each special education teacher absent during each school year.

(b) Upon application by the district or county office, the superintendent may approve an extension of 20 school days in addition to those authorized by subdivision (a).

(c) Only in extraordinary circumstances may an additional number of days be granted beyond the 40 school days provided for by subdivisions (a) and (b). Such additional days shall be granted in writing by the superintendent. The superintendent shall report to the board on all requests granted for an additional number of days pursuant to this subdivision.

(Repealed and added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56062

The employer shall use the following priorities in placing substitute teachers in special education classrooms:

(a) A substitute teacher with the appropriate special education credential or credentials.

(b) A substitute teacher with any other special education credential or credentials.

(c) A substitute teacher with a regular teaching credential.

(Repealed and added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56063

The employer shall be responsible for seeking, and maintaining lists of, appropriately credentialed substitute teachers. The employer shall contact institutions of higher education with approved special education programs for possible recommendations of appropriately credentialed special education personnel.

(Repealed and added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)






ARTICLE 5 - Qualifications for Designated Instruction and Services Personnel, Related Services Personnel, and Paraprofessionals

56070

(a) In accordance with Section 1412(a)(14)(A), (B), and (D) of Title 20 of the United States Code and Section 300.156(a), (b), and (d) of Title 34 of the Code of Federal Regulations, qualifications for designated instruction and services personnel, related services personnel, and paraprofessionals shall include the following:

(1) Be consistent with a state-approved or state-recognized certification, licensing, registration, or other comparable requirements that apply to the professional discipline in which those personnel are providing special education or designated instruction and services, and related services.

(2) Ensure that personnel who deliver services in their discipline or profession meet the requirements of this subdivision and have not had certification or licensure requirements waived on an emergency, temporary, or provisional basis.

(3) Allow paraprofessionals and assistants who are appropriately trained and supervised, in accordance with state law, regulation, or written policy, in meeting the requirements of this part to be used to assist in the provision of special education, designated instruction and services, and related services under this part to individuals with exceptional needs.

(b) Local educational agencies shall take measurable steps to recruit, hire, train, and retain highly qualified personnel to provide special education, designated instruction and services, and related services under this part to individuals with exceptional needs.

(Added by Stats. 2007, Ch. 454, Sec. 11. Effective October 10, 2007.)









CHAPTER 2 - Administration

ARTICLE 1 - State Board of Education

56100

The board shall do all of the following:

(a) Adopt rules and regulations necessary for the efficient administration of this part.

(b) Adopt criteria and procedures for the review and approval by the board of local plans.

(c) Adopt size and scope standards for determining the efficacy of local plans submitted by special education local plan areas, pursuant to subdivision (a) of Section 56195.1.

(d) Provide review, upon petition, to a local educational agency that appeals a decision made by the department that affects its providing services under this part except a decision made pursuant to Chapter 5 (commencing with Section 56500).

(e) Review and approve a program evaluation plan for special education programs provided by this part in accordance with Chapter 6 (commencing with Section 56600). This plan may be approved for up to three years.

(f) Recommend to the Commission on Teacher Credentialing the adoption of standards for the certification of professional personnel for special education programs conducted pursuant to this part.

(g) Adopt regulations to provide specific procedural criteria and guidelines for the identification of pupils as individuals with exceptional needs.

(h) Adopt guidelines of reasonable pupil progress and achievement for individuals with exceptional needs. The guidelines shall be developed to aid teachers and parents or guardians in assessing a pupil’s individualized education program and the appropriateness of the special education services.

(i) In accordance with the requirements of federal law, adopt regulations for all individualized education programs for individuals with exceptional needs, including programs administered by other state or local agencies.

(j) Adopt uniform rules and regulations relating to parental due process rights in the area of special education.

(k) Adopt rules and regulations regarding the ownership and transfer of materials and equipment, including facilities, related to transfer of programs, reorganization, or restructuring of special education local plan areas.

(Amended by Stats. 2007, Ch. 56, Sec. 16. Effective January 1, 2008.)



56101

(a) A public agency, as defined in Section 56028.5, may request the board to grant a waiver of any provision of this code or regulations adopted pursuant to that provision if the waiver is necessary or beneficial to the content and implementation of the pupil’s individualized education program and does not abrogate any right provided individuals with exceptional needs and their parents or guardians under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), or affect the compliance of a local educational agency with the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794), and federal regulations relating thereto.

(b) The board may grant, in whole or in part, any request pursuant to subdivision (a) when the facts indicate that failure to do so would hinder implementation of the pupil’s individualized education program or compliance by a local educational agency with federal mandates for a free appropriate public education for children or youth with disabilities.

(Amended by Stats. 2007, Ch. 56, Sec. 17. Effective January 1, 2008.)






ARTICLE 2 - Superintendent of Public Instruction

56120

The superintendent shall administer the provisions of this part.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56121

The superintendent shall grant approval of the organization of the local plans within each county.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56122

The superintendent shall establish guidelines for the development of local plans, including a standard format for local plans, and provide assistance in the development of local plans. The purposes of such guidelines and assistance shall be to help districts and county offices benefit from the experience of other local agencies that implement programs under this part, including, but not limited to, reducing paperwork, increasing parental involvement, and providing effective staff development activities. To the extent possible, all forms, reports, and evaluations shall be designed to satisfy simultaneously state and federal requirements.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56123

The superintendent shall review and recommend to the board for approval, local plans developed and submitted in accordance with this part.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56124

The superintendent shall promote innovation and improvement in the field of special education at the public and nonpublic, nonsectarian school, district, county, and state levels.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56125

(a) The Superintendent shall monitor, provide technical assistance, and enforce the provisions of this part pursuant to Section 56600.6.

(b) The Superintendent shall monitor the implementation of local plans by periodically conducting onsite program and fiscal reviews, in accordance with Sections 300.114 to 300.120, inclusive, of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 18. Effective January 1, 2008.)



56126

The superintendent shall encourage the maximum practicable involvement of parents of children enrolled in special education programs.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56127

The superintendent shall make recommendations in the areas of staff development, curriculum, testing and multicultural assessment, and the development of materials for special education programs.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56128

The superintendent shall prepare for board approval, as necessary, any state plan required by federal law in order that this state may qualify for any federal funds available for the education of individuals with exceptional needs.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56129

The Superintendent shall maintain the state special schools and diagnostic centers in accordance with Part 32 (commencing with Section 59000) so that the services of those schools and centers are coordinated with the services of the local educational agency.

(Amended by Stats. 2007, Ch. 56, Sec. 19. Effective January 1, 2008.)



56130

The superintendent shall develop in accordance with Section 56602, a biennial performance report of special education programs authorized under this part for submission to the board.

(Amended by Stats. 2002, Ch. 1168, Sec. 49. Effective September 30, 2002.)



56131

The superintendent shall apportion funds in accordance with Chapter 7.2 (commencing with Section 56836) and approved local plans.

(Amended by Stats. 1998, Ch. 89, Sec. 18. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



56132

The superintendent shall assist districts, county offices, and special education local plan areas in the improvement and evaluation of their programs.

(Amended by Stats. 1998, Ch. 89, Sec. 19. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



56133

The superintendent shall provide for the mediation conference prescribed by Sections 56502 and 56503 and the state hearing prescribed by Section 56505.

(Amended by Stats. 1980, Ch. 1353, Sec. 38. Effective September 30, 1980.)



56134

The superintendent shall perform the duties prescribed by Chapter 4.5 (commencing with Section 56452).

(Amended by Stats. 1993, Ch. 1296, Sec. 13.7. Effective October 11, 1993.)



56135

(a) The superintendent shall be responsible for assuring provision of, and supervising, education and related services to individuals with exceptional needs as specifically required pursuant to the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(b) Nothing in this part shall be construed to authorize the superintendent to prescribe health care services.

(Amended by Stats. 1993, Ch. 1296, Sec. 14. Effective October 11, 1993.)



56136

The superintendent shall develop guidelines for each low incidence disability area and provide technical assistance to parents, teachers, and administrators regarding the implementation of the guidelines. The guidelines shall clarify the identification, assessment, planning of, and the provision of, specialized services to pupils with low incidence disabilities. The superintendent shall consider the guidelines when monitoring programs serving pupils with low incidence disabilities pursuant to subdivision (a) of Section 56836.04. The adopted guidelines shall be promulgated for the purpose of establishing recommended guidelines and shall not operate to impose minimum state requirements.

(Amended by Stats. 1998, Ch. 89, Sec. 20. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



56138

The Superintendent shall develop, and the board shall adopt, performance goals and indicators for individuals with exceptional needs that are consistent with, to the maximum extent appropriate, the standards for all pupils in the public education system, in accordance with the provisions of Section 1412(a)(15) of Title 20 of the United States Code and Section 300.157 of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 20. Effective January 1, 2008.)






ARTICLE 3 - County Offices

56140

County offices shall do all of the following:

(a) Initiate and submit to the superintendent a countywide plan for special education which demonstrates the coordination of all local plans submitted pursuant to Section 56205 and which ensures that all individuals with exceptional needs residing within the county, including those enrolled in alternative education programs, including, but not limited to, alternative schools, charter schools, opportunity schools and classes, community day schools operated by school districts, community schools operated by county offices of education, and juvenile court schools, will have access to appropriate special education programs and related services. However, a county office shall not be required to submit a countywide plan when all the districts within the county elect to submit a single local plan.

(b) Within 45 days, approve or disapprove any proposed local plan submitted by a district or group of districts within the county or counties. Approval shall be based on the capacity of the district or districts to ensure that special education programs and services are provided to all individuals with exceptional needs.

(1) If approved, the county office shall submit the plan with comments and recommendations to the superintendent.

(2) If disapproved, the county office shall return the plan with comments and recommendations to the district. This district may immediately appeal to the superintendent to overrule the county office’s disapproval. The superintendent shall make a decision on an appeal within 30 days of receipt of the appeal.

(3) A local plan may not be implemented without approval of the plan by the county office or a decision by the superintendent to overrule the disapproval of the county office.

(c) Participate in the state onsite review of the district’s implementation of an approved local plan.

(d) Join with districts in the county which elect to submit a plan or plans pursuant to subdivision (c) of Section 56195.1. Any plan may include more than one county, and districts located in more than one county. Nothing in this subdivision shall be construed to limit the authority of a county office to enter into other agreements with these districts and other districts to provide services relating to the education of individuals with exceptional needs.

(e) For each special education local plan area located within the jurisdiction of the county office of education that has submitted a revised local plan pursuant to Section 56836.03, the county office shall comply with Section 48850, as it relates to individuals with exceptional needs, by making available to agencies that place children in licensed children’s institutions a copy of the annual service plan adopted pursuant to paragraph (2) of subdivision (b) of Section 56205.

(Amended by Stats. 2004, Ch. 896, Sec. 56. Effective September 29, 2004.)






ARTICLE 3.5 - Charter Schools

56145

Individuals with exceptional needs attending charter schools pursuant to Part 26.8 (commencing with Section 47600) shall be served in the same manner as individuals with exceptional needs are served in other public schools.

(Added by Stats. 1998, Ch. 691, Sec. 20. Effective January 1, 1999.)



56146

It is the intent of the Legislature that local plans for special education local plan areas, adopted pursuant to Chapter 2.5 (commencing with Section 56195) and Chapter 3 (commencing with Section 56205), shall provide for federal funds available under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) to individuals with exceptional needs enrolled in charter schools.

(Amended by Stats. 2007, Ch. 56, Sec. 21. Effective January 1, 2008.)






ARTICLE 4 - Juvenile Court Schools

56150

Special education programs authorized by this part shall be provided, pursuant to Section 48645.2, for individuals with exceptional needs who have been adjudicated by the juvenile court for placement in a juvenile hall or juvenile home, day center, ranch or camp, or for individuals with exceptional needs placed in a county community school pursuant to Section 1981.

(Amended by Stats. 1985, Ch. 795, Sec. 3.)






ARTICLE 5 - Licensed Children’s Institutions and Foster Family Homes

56155

The provisions of this article shall only apply to individuals with exceptional needs placed in a licensed children’s institution or foster family home by a court, regional center for the developmentally disabled, or public agency, other than an educational agency.

(Added by Stats. 1981, Ch. 1044, Sec. 6.5. Operative July 1, 1982, pursuant to Section 56166.5.)



56155.5

(a) As used in this article, “licensed children’s institution” means a residential facility that is licensed by the state, or other public agency having delegated authority by contract with the state to license, to provide nonmedical care to children, including, but not limited to, individuals with exceptional needs. “Licensed children’s institution” includes a group home as defined by subdivision (g) of Section 80001 of Title 22 of the California Code of Regulations. As used in this article and Article 3 (commencing with Section 56836.16) of Chapter 7.2, a “licensed children’s institution” does not include any of the following:

(1) A juvenile court school, juvenile hall, juvenile home, day center, juvenile ranch, or juvenile camp administered pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27.

(2) A county community school program provided pursuant to Section 1981.

(3) Any special education programs provided pursuant to Section 56150.

(4) Any other public agency.

(b) As used in this article, “foster family home” means a family residence that is licensed by the state, or other public agency having delegated authority by contract with the state to license, to provide 24-hour nonmedical care and supervision for not more than six foster children, including, but not limited to, individuals with exceptional needs. “Foster family home” includes a small family home as defined in paragraph (6) of subdivision (a) of Section 1502 of the Health and Safety Code.

(Amended (as amended by Stats. 1998, Ch. 89) by Stats. 1998, Ch. 691, Sec. 21. Effective January 1, 1999.)



56155.7

A licensed children’s institution shall not require that a child be identified as an individual with exceptional needs as a condition of admission or residency.

(Amended by Stats. 2012, Ch. 571, Sec. 2. Effective January 1, 2013.)



56156

(a) Each court, regional center for the developmentally disabled, or public agency that engages in referring children to, or placing children in, licensed children’s institutions shall report to the special education administrator of the special education local plan area in which the licensed children’s institution is located any referral or admission of a child who is potentially eligible for special education.

(b) At the time of placement in a licensed children’s institution or foster family home, each court, regional center for the developmentally disabled, or public agency shall identify all of the following:

(1) Whether the courts have specifically limited the rights of the parent or guardian to make educational decisions for a child who is a ward or dependent of the court.

(2) The location of the parents, in the event that the parents retain the right to make educational decisions.

(3) Whether the location of the parents is unknown.

(c) Each person licensed by the state to operate a licensed children’s institution, or his or her designee, shall notify the special education administrator of the special education local plan area in which the licensed children’s institution is located of any child potentially eligible for special education who resides at the facility.

(d) The Superintendent shall provide each county office of education with a current list of licensed children’s institutions in that county at least biannually. The county office shall maintain the most current list of licensed children’s institutions located within the county and shall notify each district and special education local plan area within the county of the names of licensed children’s institutions located in the geographical area of the county covered by the district and special education local plan area. The county office shall notify the director of each licensed children’s institution of the appropriate person to contact regarding individuals with exceptional needs.

(Amended by Stats. 2007, Ch. 56, Sec. 22. Effective January 1, 2008.)



56156.4

(a) Each special education local plan area shall be responsible for providing appropriate education to individuals with exceptional needs residing in licensed children’s institutions and foster family homes located in the geographical area covered by the local plan.

(b) In multidistrict and district and county office local plan areas, local written agreements shall be developed, pursuant to subdivision (f) of Section 56195.7, to identify the public education entities that will provide the special education services.

(c) If there is no local agreement, special education services for individuals with exceptional needs residing in licensed children’s institutions shall be the responsibility of the county office in the county in which the institution is located, if the county office is part of the special education local plan area, and special education services for individuals with exceptional needs residing in foster family homes shall be the responsibility of the district in which the foster family home is located. If a county office is not a part of the special education local plan area, special education services for individuals with exceptional needs residing in licensed children’s institutions, pursuant to this subdivision, shall be the responsibility of the responsible local agency or other administrative entity of the special education local plan area. This program responsibility shall continue until the time local written agreements are developed pursuant to subdivision (f) of Section 56195.7.

(d) This section shall apply to special education local plan areas that are submitting a revised local plan for approval pursuant to Section 56836.03 or that have an approved revised local plan pursuant to Section 56836.03.

(Added by Stats. 1998, Ch. 89, Sec. 22. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



56157

(a) In providing appropriate programs to individuals with exceptional needs residing in licensed children’s institutions or foster family homes, the local educational agency shall first consider services in programs operated by public educational agencies for individuals with exceptional needs. If those programs are not appropriate, special education and related services shall be provided by contract with a nonpublic, nonsectarian school.

(b) (1) An individual with exceptional needs residing in a licensed children’s institution or foster family home shall not be referred to, or placed in, a nonpublic, nonsectarian school unless his or her individualized education program specifies that the placement is appropriate.

(2) If special education and related services are provided by contract with a nonpublic, nonsectarian school, or with a licensed children’s institution under this article, the terms of the contract shall be developed in accordance with Section 56366.

(c) If an individual with exceptional needs residing in a licensed children’s institution or foster family home is placed in a nonpublic, nonsectarian school, the local educational agency that made the placement shall conduct an annual evaluation, in accordance with federal law as part of the annual individualized education program process, of whether the placement is the least restrictive environment that is appropriate to meet the pupil’s needs.

(d) If an individual with exceptional needs residing in a licensed children’s institution or foster family home is placed in a nonpublic, nonsectarian school, the nonpublic, nonsectarian school shall report to the local educational agency that made the placement, on a quarterly or trimester basis, as appropriate, the educational progress demonstrated by the individual with exceptional needs towards the attainment of the goals and objectives specified in the individual’s individualized education program. Pursuant to federal law, no local educational agency shall refer a pupil to a nonpublic, nonsectarian school unless the services required by the individualized education program of the pupil can be ensured.

(Amended by Stats. 2012, Ch. 571, Sec. 3. Effective January 1, 2013.)



56159

If a district, special education local plan area, or county office does not make the placement decision of an individual with exceptional needs in a licensed children’s institution or in a foster family home, the regional center for the developmentally disabled or public agency, excluding an education agency, placing the individual in the institution, shall be responsible for the residential costs and the cost of noneducation services of the individual.

(Amended by Stats. 2012, Ch. 470, Sec. 7. Effective January 1, 2013.)



56162

Individuals with exceptional needs placed in a licensed children’s institution or foster family home by a court, regional center for the developmentally disabled, or public agency, other than an educational agency, prior to the effective date of this article, shall be considered residents of the geographical area of the local plan in which the licensed children’s institution or foster family home is located, for special education and related services pursuant to the provisions of this article.

(Amended by Stats. 1982, Ch. 1201, Sec. 10. Effective September 22, 1982.)



56163

A licensed children’s institution which provides nonsectarian educational programs for individuals with exceptional needs shall be certified by the department as prescribed by subdivision (c) of Section 56366.

(Repealed and added by Stats. 1981, Ch. 1044, Sec. 6.5. Operative July 1, 1982, pursuant to Section 56166.5.)



56164

This article shall not apply to programs operating in state hospitals and juvenile court schools.

(Repealed and added by Stats. 1981, Ch. 1044, Sec. 6.5. Operative July 1, 1982, pursuant to Section 56166.5.)



56165

This article shall not apply to individuals with exceptional needs placed in a licensed children’s institution pursuant to Section 56365.

(Repealed and added by Stats. 1981, Ch. 1044, Sec. 6.5. Operative July 1, 1982, pursuant to Section 56166.5.)



56166

The board shall adopt rules and regulations to implement the provisions of this article.

(Repealed and added by Stats. 1981, Ch. 1044, Sec. 6.5. Operative July 1, 1982, pursuant to Section 56166.5.)



56166.5

This article shall become operative July 1, 1982.

(Repealed and added by Stats. 1981, Ch. 1044, Sec. 6.5. Note: This section prescribes a delayed operative date for Article 5, commencing with Section 56166.)






ARTICLE 5.5 - Public Hospitals, Proprietary Hospitals and Other Residential Medical Facilities

56167

(a) Individuals with exceptional needs who are placed in a public hospital, state licensed children’s hospital, psychiatric hospital, proprietary hospital, or a health facility for medical purposes are the educational responsibility of the local educational agency in which the hospital or facility is located, as determined in local written agreements pursuant to subdivision (e) of Section 56195.7.

(b) For the purposes of this part, “health facility” shall have the definition set forth in Sections 1250, 1250.2, and 1250.3 of the Health and Safety Code.

(Amended by Stats. 2007, Ch. 56, Sec. 23. Effective January 1, 2008.)



56167.5

Nothing in this article shall be construed to mean that the placement of any individual with exceptional needs in a hospital or health facility constitutes a necessary residential placement, as described under Section 300.104 of Title 34 of the Code of Federal Regulations, for which the local educational agency would be responsible as an educational program option under this part.

(Amended by Stats. 2007, Ch. 56, Sec. 24. Effective January 1, 2008.)



56168

(a) A public hospital, state licensed children’s hospital, psychiatric hospital, proprietary hospital, or a health facility for medical purposes located either within and outside of this state that did not provide special education to individuals with exceptional needs who satisfy the criteria set forth in paragraph (2) of subdivision (c) of Section 56026 pursuant to a waiver granted under Section 56366.2 for the 1994–95 school year, is ineligible for certification as a nonpublic, nonsectarian school pursuant to Section 56034 and Sections 56365 to 56366.5, inclusive, to provide special education to individuals with exceptional needs. Districts, special education local plan areas, or county offices shall have until September 1, 1994, to find an appropriate alternative placement for any children currently served in one of these programs.

(b) Pursuant to Section 56167, the local educational agency in which the hospital or health facility is located has the educational responsibility for individuals with exceptional needs who reside in these facilities.

(c) A hospital or health facility is eligible for certification as a nonpublic, nonsectarian agency pursuant to Section 56035 and Sections 56365 to 56366.5, inclusive, to provide designated instruction and services to individuals with exceptional needs whether the child attends a public or nonpublic school or is enrolled in both a public and nonpublic school program as specified in Section 56361.5.

(Amended by Stats. 2007, Ch. 56, Sec. 25. Effective January 1, 2008.)



56169.5

This article shall not apply to programs operating in state hospitals.

(Amended by Stats. 1986, Ch. 1296, Sec. 4.)



56169.7

If any provision of this article, or the application thereof to any person or circumstances, is held invalid by an appellate court of competent jurisdiction, the remainder of the article, and the application of the provision to other persons or circumstances, shall not be affected thereby.

(Added by Stats. 1986, Ch. 1296, Sec. 5.)






ARTICLE 5.6 - Children Enrolled in Private Schools

56170

As used in this part, “private school children with disabilities” means children with disabilities enrolled by a parent in private schools or facilities that meet the definition of “elementary school” in Section 300.13 of Title 34 of the Code of Federal Regulations or “secondary school” in Section 300.36 of Title 34 of the Code of Federal Regulations, in accordance with Section 300.130 of Title 34 of the Code of Federal Regulations, other than individuals with exceptional needs placed by a local educational agency in a nonpublic, nonsectarian school pursuant to Section 56365.

(Amended by Stats. 2007, Ch. 56, Sec. 26. Effective January 1, 2008.)



56171

Pursuant to Section 300.131 of Title 34 of the Code of Federal Regulations, local educational agencies shall locate, identify, and assess all private school children with disabilities, including religiously affiliated schoolage children, who have disabilities and are in need of special education and related services attending private school in the service area of the local educational agencies where the private school is located in accordance with Section 56301. The activities undertaken to carry out this responsibility for private school children with disabilities shall be comparable to activities undertaken in accordance with Section 1412(a)(10)(A)(ii) of Title 20 of the United States Code.

(Amended by Stats. 2007, Ch. 454, Sec. 12. Effective October 10, 2007.)



56172

(a) The local educational agency shall make provision for the participation of private school children with disabilities in special education programs under this part by providing them with special education and related services in accordance with the provisions of this article and Section 1412(a)(10)(A) of Title 20 of the United States Code and Section 300.132 of Title 34 of the Code of Federal Regulations.

(b) The local educational agency or, where appropriate, the department, shall ensure timely and meaningful consultation with private school representatives and representatives of parents of parentally placed private school children with disabilities during the design and development of special education and related services for the children in accordance with Section 1412(a)(10)(A)(iii) of Title 20 of the United States Code and Section 300.134 of Title 34 of the Code of Federal Regulations.

(c) When timely and meaningful consultation as required in subdivision (b) has occurred, the local educational agency shall obtain a written affirmation signed by the representatives of participating private schools, and if the representatives do not provide the affirmation within a reasonable period of time, the local educational agency shall forward the documentation of the consultation process to the department in accordance with Section 1412(a)(10)(A)(iv) of Title 20 of the United States Code.

(d) A private school official shall have the right, pursuant to Section 1412(a)(10)(A)(v) of Title 20 of the United States Code and Section 300.136 of Title 34 of the Code of Federal Regulations, to submit a complaint to the department that the local educational agency did not engage in consultation that was meaningful and timely or did not give due consideration to the views of the private school official.

(e) The provision of equitable services for children enrolled in private schools by their parents shall be provided by employees of a public agency, as defined in Section 56028.5, or through contract by the public agency with an individual, association, agency, organization, or other entity.

(f) Special education and related services, including materials and equipment, provided to a pupil with a disability who has been parentally placed in a private school shall be secular, neutral, and nonideological, as required by Section 1412(a)(10)(A)(vi) of Title 20 of the United States Code and Section 300.138(c)(2) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 27. Effective January 1, 2008.)



56173

To meet the requirements of Section 56172, each local educational agency shall provide special education and related services to pupils with disabilities enrolled by a parent in private elementary and secondary schools, described in Section 56171, by expending an amount of federal state grant funds allocated to the state under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) equal to a proportionate amount of federal funds made available under the Part B grant program for local assistance, in accordance with Section 1412(a)(10)(A)(i) of Title 20 of the United States Code and Section 300.133 of Title 34 of the Code of Federal Regulations. In accordance with Section 300.131(d) of Title 34 of the Code of Federal Regulations, the cost of carrying out the child find requirements in Section 56171 cannot come from the proportional share of federal grant funds received pursuant to this section and Section 300.133 of Title 34 of the Code of Federal Regulations since those funds are required to be spent on the provision of services to the pupils with disabilities enrolled by a parent in private elementary and secondary schools.

The control of public funds used to provide special education and related services under Section 1412(a)(10)(A) of Title 20 of the United States Code, and title to materials, equipment, and property purchased with those funds, shall be in a public agency for the uses and purposes provided in the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.). A public agency shall administer the funds and property.

(Amended by Stats. 2007, Ch. 454, Sec. 13. Effective October 10, 2007.)



56174

The local educational agency shall not be required to pay for the cost of education, including special education and related services, of a child with a disability at a private school or facility if the local educational agency made a free appropriate public education available to the child and the parent of the child elected to place the child in the private school or facility.

(Amended by Stats. 2007, Ch. 56, Sec. 28. Effective January 1, 2008.)



56174.5

(a) Private school individuals with exceptional needs may receive a different amount of services than individuals with exceptional needs in public school receive pursuant to Section 300.138(a)(2) of Title 34 of the Code of Federal Regulations. No private school individual with exceptional needs is entitled to any amount of service the child would receive if enrolled in a public school pursuant to Section 300.137(a) of Title 34 of the Code of Federal Regulations.

(b) Decisions about the services provided to private school individuals with exceptional needs pursuant to this article shall be made pursuant to this section and Sections 300.137 to 300.139, inclusive, of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 29. Effective January 1, 2008.)



56175

If a parent or guardian of an individual with exceptional needs, who previously received special education and related services under the authority of the local educational agency, enrolls the child in a private elementary or secondary school without the consent of or referral by the local educational agency, a court or a due process hearing officer may require the local educational agency to reimburse the parent or guardian for the cost of that enrollment if the court or due process hearing officer finds that the local educational agency had not made a free appropriate public education available to the child in a timely manner prior to that enrollment in the private elementary or secondary school and that the private placement is appropriate, in accordance with Section 1412(a)(10)(C)(ii) of Title 20 of the United States Code and Section 300.148(c) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 30. Effective January 1, 2008.)



56176

The cost of the reimbursement described in Section 56175 may be reduced or denied pursuant to clause (iii) of subparagraph (C) of paragraph (10) of subsection (a) of Section 1412 of Title 20 of the United States Code in the event of any of the following:

(a) At the most recent individualized education program meeting that a parent or guardian attended prior to removal of the child from the public school, the parent or guardian did not inform the individualized education program team that they were rejecting the placement proposed by the local educational agency to provide a free appropriate public education to the child, including stating his or her concerns and the intent to enroll the child in a private school at public expense.

(b) The parent or guardian did not give written notice to the local educational agency of the information described in subdivision (a) at least 10 business days, including any holidays that occur on a business day, prior to the removal of the child from the public school.

(c) Prior to the parent’s or guardian’s removal of the child from the public school, the local educational agency informed the parent, through the notice requirements described in paragraph (3) of subsection (b) of Section 1415 of Title 20 of the United States Code, of its intent to assess the child, including a statement of the purpose of the assessment that was appropriate and reasonable, but the parent or guardian did not make the child available for the assessment.

(d) Upon a judicial finding of unreasonableness with respect to actions taken by a parent or guardian.

(Amended by Stats. 2005, Ch. 653, Sec. 12. Effective October 7, 2005.)



56177

(a) Notwithstanding the notice requirement in subclause (I) of clause (iii) of subparagraph (C) of paragraph (10) of subsection (a) of Section 1412 of Title 20 of the United States Code, the cost of reimbursement shall not be reduced or denied, in accordance with clause (iv) of subparagraph (C) of paragraph (10) of subsection (a) of Section 1412 of Title 20 of the United States Code, for failure to provide the notice in the event of any of the following:

(1) The school prevented the parent or guardian from providing the notice.

(2) The parents had not received notice, pursuant to Section 1415 of Title 20 of the United States Code, of the notice requirement in subclause (I) of clause (iii) of subparagraph (C) of paragraph (10) of subsection (a) of Section 1412 of Title 20 of the United States Code.

(3) Compliance with the federal provision cited in paragraph (2) would likely result in physical harm to the child.

(b) In the discretion of a court or a hearing officer, the cost of reimbursement may not be reduced or denied for failure to provide the notice in either of the following circumstances:

(1) The parent or guardian is illiterate or cannot write in English.

(2) Providing the notice described in subclause (I) of clause (iii) of subparagraph (C) of paragraph (10) of subsection (a) of Section 1412 of Title 20 of the United States Code would likely result in serious emotional harm to the child.

(Amended by Stats. 2005, Ch. 653, Sec. 13. Effective October 7, 2005.)






ARTICLE 7 - Community Advisory Committee

56190

Each plan submitted under Section 56195.1 shall establish a community advisory committee. The committee shall serve only in an advisory capacity.

(Amended by Stats. 1997, Ch. 854, Sec. 11. Effective January 1, 1998.)



56191

The members of the community advisory committee shall be appointed by, and responsible to, the governing board of each participating district or county office, or any combination thereof participating in the local plan. Appointment shall be in accordance with a locally determined selection procedure that is described in the local plan. Where appropriate, this procedure shall provide for selection of representatives of groups specified in Section 56192 by their peers. Such procedure shall provide that terms of appointment are for at least two years and are annually staggered to ensure that no more than one half of the membership serves the first year of the term in any one year.

(Amended by Stats. 1981, Ch. 972, Sec. 2.)



56192

The community advisory committee shall be composed of parents of individuals with exceptional needs enrolled in public or private schools, parents of other pupils enrolled in school, pupils and adults with disabilities, regular education teachers, special education teachers and other school personnel, representatives of other public and private agencies, and persons concerned with the needs of individuals with exceptional needs.

(Amended by Stats. 1992, Ch. 759, Sec. 29. Effective September 21, 1992.)



56193

At least the majority of such committee shall be composed of parents of pupils enrolled in schools participating in the local plan, and at least a majority of such parents shall be parents of individuals with exceptional needs.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56194

The community advisory committee shall have the authority and fulfill the responsibilities that are defined for it in the local plan. The responsibilities shall include, but need not be limited to, all the following:

(a) Advising the policy and administrative entity of the special education local plan area regarding the development, amendment, and review of the local plan. The entity shall review and consider comments from the community advisory committee.

(b) Recommending annual priorities to be addressed by the plan.

(c) Assisting in parent education and in recruiting parents and other volunteers who may contribute to the implementation of the plan.

(d) Encouraging community involvement in the development and review of the local plan.

(e) Supporting activities on behalf of individuals with exceptional needs.

(f) Assisting in parent awareness of the importance of regular school attendance.

(Amended by Stats. 2007, Ch. 56, Sec. 31. Effective January 1, 2008.)









CHAPTER 2.5 - Governance

ARTICLE 1 - Local Plans

56195

Each special education local plan area, as defined in subdivision (d) of Section 56195.1, shall administer local plans submitted pursuant to Chapter 3 (commencing with Section 56205) and shall administer the allocation of funds pursuant to Chapter 7.2 (commencing with Section 56836).

(Amended by Stats. 2004, Ch. 896, Sec. 57. Effective September 29, 2004.)



56195.1

The governing board of a district shall elect to do one of the following:

(a) If of sufficient size and scope, under standards adopted by the board, submit to the superintendent a local plan for the education of all individuals with exceptional needs residing in the district in accordance with Chapter 3 (commencing with Section 56205).

(b) In conjunction with one or more districts, submit to the superintendent a local plan for the education of individuals with exceptional needs residing in those districts in accordance with Chapter 3 (commencing with Section 56205). The plan shall include, through joint powers agreements or other contractual agreements, all the following:

(1) Provision of a governance structure and any necessary administrative support to implement the plan.

(2) Establishment of a system for determining the responsibility of participating agencies for the education of each individual with exceptional needs residing in the special education local plan area.

(3) Designation of a responsible local agency or alternative administrative entity to perform functions such as the receipt and distribution of funds, provision of administrative support, and coordination of the implementation of the plan. Any participating agency may perform any of these services required by the plan.

(c) Join with the county office, to submit to the superintendent a local plan in accordance with Chapter 3 (commencing with Section 56205) to assure access to special education and services for all individuals with exceptional needs residing in the geographic area served by the plan. The county office shall coordinate the implementation of the plan, unless otherwise specified in the plan. The plan shall include, through contractual agreements, all of the following:

(1) Establishment of a system for determining the responsibility of participating agencies for the education of each individual with exceptional needs residing in the geographical area served by the plan.

(2) Designation of the county office, of a responsible local agency, or of any other administrative entity to perform functions such as the receipt and distribution of funds, provision of administrative support, and coordination of the implementation of the plan. Any participating agency may perform any of these services required by the plan.

(d) The service area covered by the local plan developed under subdivision (a), (b), or (c) shall be known as the special education local plan area.

(e) This section does not limit the authority of a county office and a school district or group of school districts to enter into contractual agreements for services relating to the education of individuals with exceptional needs. Except for instructional personnel service units serving infants, until a special education local plan area adopts a revised local plan approved pursuant to Section 56836.03, the county office of education or school district that reports a unit for funding shall be the agency that employs the personnel who staff the unit, unless the combined unit rate and support service ratio of the nonemploying agency is equal to or lower than that of the employing agency and both agencies agree that the nonemploying agency will report the unit for funding.

(f) A charter school that is deemed a local educational agency for the purposes of special education pursuant to Article 4 (commencing with Section 47640) of Chapter 6 of Part 26.8 shall participate in an approved local plan pursuant to subdivision (a), (b), or (c). A charter school may submit written policies and procedures to the department for approval by the State Board of Education, which establish compliance with the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), and implementing regulations, either individually, pursuant to subdivision (a) or with other charter schools pursuant to subdivision (b). The State Board of Education shall review these policies and procedures, based on the criteria established pursuant to Section 56100. Upon approval by the State Board of Education, these written policies and procedures shall become the local plan.

(Amended by Stats. 2004, Ch. 896, Sec. 58. Effective September 29, 2004.)



56195.3

In developing a local plan under Section 56195.1, each district shall do the following:

(a) Involve special and general teachers selected by their peers and parents selected by their peers in an active role.

(b) Cooperate with the county office and other school districts in the geographic areas in planning its option under Section 56195.1 and each fiscal year, notify the department, impacted special education local plan areas, and participating county offices of its intent to elect an alternative option from those specified in Section 56195.1, at least one year prior to the proposed effective date of the implementation of the alternative plan.

(c) Cooperate with the county office to assure that the plan is compatible with other local plans in the county and any county plan of a contiguous county.

(d) Submit to the county office for review any plan developed under subdivision (a) or (b) of Section 56195.1.

(Added by Stats. 1997, Ch. 854, Sec. 12. Effective January 1, 1998.)



56195.5

(a) Each county office and district governing board shall have authority over the programs it directly maintains, consistent with the local plan submitted pursuant to Section 56195.1. In counties with more than one special education local plan area for which the county office provides services, relevant provisions of contracts between the county office and its employees governing wages, hours, and working conditions shall supersede like provisions contained in a plan submitted under Section 56195.1.

(b) Any county office or district governing board may provide for the education of individual pupils in special education programs maintained by other districts or counties, and may include within the special education programs pupils who reside in other districts or counties. Section 46600 shall apply to interdistrict attendance agreements for programs conducted pursuant to this part.

(Added by Stats. 1997, Ch. 854, Sec. 12. Effective January 1, 1998.)






ARTICLE 2 - Local Requirements

56195.7

In addition to the provisions required to be included in the local plan pursuant to Chapter 3 (commencing with Section 56205), each special education local plan area that submits a local plan pursuant to subdivision (b) of Section 56195.1 and each county office that submits a local plan pursuant to subdivision (c) of Section 56195.1 shall develop written agreements to be entered into by entities participating in the plan. The agreements need not be submitted to the superintendent. These agreements shall include, but not be limited to, the following:

(a) A coordinated identification, referral, and placement system pursuant to Chapter 4 (commencing with Section 56300).

(b) Procedural safeguards pursuant to Chapter 5 (commencing with Section 56500).

(c) Regionalized services to local programs, including, but not limited to, all of the following:

(1) Program specialist service pursuant to Section 56368.

(2) Personnel development, including training for staff, parents, and members of the community advisory committee pursuant to Article 3 (commencing with Section 56240).

(3) Evaluation pursuant to Chapter 6 (commencing with Section 56600).

(4) Data collection and development of management information systems.

(5) Curriculum development.

(6) Provision for ongoing review of programs conducted, and procedures utilized, under the local plan, and a mechanism for correcting any identified problem.

(d) A description of the process for coordinating services with other local public agencies that are funded to serve individuals with exceptional needs.

(e) A description of the process for coordinating and providing services to individuals with exceptional needs placed in public hospitals, proprietary hospitals, and other residential medical facilities pursuant to Article 5.5 (commencing with Section 56167) of Chapter 2.

(f) A description of the process for coordinating and providing services to individuals with exceptional needs placed in licensed children’s institutions and foster family homes pursuant to Article 5 (commencing with Section 56155) of Chapter 2.

(g) A description of the process for coordinating and providing services to individuals with exceptional needs placed in juvenile court schools or county community schools pursuant to Section 56150.

(h) A budget for special education and related services that shall be maintained by the special education local plan area and be open to the public covering the entities providing programs or services within the special education local plan area. The budget language shall be presented in a form that is understandable by the general public. For each local educational agency or other entity providing a program or service, the budget, at minimum, shall display the following:

(1) Expenditures by object code and classification for the previous fiscal year and the budget by the same object code classification for the current fiscal year.

(2) The number and type of certificated instructional and support personnel, including the type of class setting to which they are assigned, if appropriate.

(3) The number of instructional aides and other qualified classified personnel.

(4) The number of enrolled individuals with exceptional needs receiving each type of service provided.

(i) For multidistrict special education local plan areas, a description of the policymaking process that shall include a description of the local method used to distribute state and federal funds among the local educational agencies in the special education local plan area. The local method to distribute funds shall be approved according to the policymaking process established consistent with subdivision (f) of Section 56001 and pursuant to paragraph (3) of subdivision (b) of Section 56205.

(j) (1) In accordance with Section 1413 of Title 20 of the United States Code, each single-district special education local plan area established pursuant to Section 56195.1 shall have a written procedure for the ongoing review of programs conducted, and procedures utilized pursuant to Section 56205, under the local plan as defined pursuant to Section 56027 and administered pursuant to Section 56195, and a mechanism for correcting any identified problem pursuant to paragraph (6) of subdivision (c).

(2) Multidistrict special education local plan areas established pursuant to subdivision (b) of Section 56195.1 and a district or districts joined with the county office in accordance with subdivision (c) of Section 56195.1 shall have a written agreement entered into by entities participating in the local plan that includes a provision for ongoing review of programs conducted, and procedures utilized, under the local plan, and a mechanism for correcting any identified problem pursuant to paragraph (6) of subdivision (c).

(3) The written procedure referenced in paragraph (1) and the written agreement referenced in paragraph (2) need not be submitted to the superintendent but shall be available upon request by the department.

(Amended by Stats. 2005, Ch. 677, Sec. 45. Effective October 7, 2005.)



56195.8

(a) Each entity providing special education under this part shall adopt policies for the programs and services it operates, consistent with agreements adopted pursuant to subdivision (b) or (c) of Section 56195.1 or Section 56195.7. The policies need not be submitted to the superintendent.

(b) The policies shall include, but not be limited to, all of the following:

(1) Nonpublic, nonsectarian services, including those provided pursuant to Sections 56365 and 56366.

(2) Review, at a general education or special education teacher’s request, of the assignment of an individual with exceptional needs to his or her class and a mandatory meeting of the individualized education program team if the review indicates a change in the pupil’s placement, instruction, related services, or any combination thereof. The procedures shall indicate which personnel are responsible for the reviews and a timetable for completion of the review.

(3) Procedural safeguards pursuant to Chapter 5 (commencing with Section 56500).

(4) Resource specialists pursuant to Section 56362.

(5) Transportation, where appropriate, which describes how special education transportation is coordinated with regular home-to-school transportation. The policy shall set forth criteria for meeting the transportation needs of special education pupils. The policy shall include procedures to ensure compatibility between mobile seating devices, when used, and the securement systems required by Federal Motor Vehicle Safety Standard No. 222 (49 C.F.R. 571.222) and to ensure that schoolbus drivers are trained in the proper installation of mobile seating devices in the securement systems.

(6) Information on the number of individuals with exceptional needs who are being provided special education and related services.

(7) Caseloads pursuant to Chapter 4.45 (commencing with Section 56440) of Part 30. The policies, with respect to caseloads, shall not be developed until guidelines or proposed regulations are issued pursuant to Section 56441.7. The guidelines or proposed regulations shall be considered when developing the caseload policy. A statement of justification shall be attached if the local caseload policy exceeds state guidelines or proposed regulations.

(c) The policies may include, but are not limited to, provisions for involvement of district and county governing board members in any due process hearing procedure activities conducted pursuant to, and consistent with, state and federal law.

(Added by Stats. 1997, Ch. 854, Sec. 12. Effective January 1, 1998.)



56195.9

The plan for special education shall be developed and updated cooperatively by a committee of representatives of special and regular teachers and administrators selected by the groups they represent and with participation by parent members of the community advisory committee, or parents selected by the community advisory committee, to ensure adequate and effective participation and communication.

(Added by Stats. 1997, Ch. 854, Sec. 12. Effective January 1, 1998.)



56195.10

Unless the process described in subdivision (i) of Section 56195.7 specifies an alternative method of distribution of state and local funds among the participating local educational agencies, the funds shall be distributed by the special education local plan area as allocated instructional personnel service units and operated as computed in Chapter 7 (commencing with Section 56700) as that chapter existed on December 31, 1998, or Chapter 7.1 (commencing with Section 56835).

(Added by Stats. 1998, Ch. 89, Sec. 29. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)









CHAPTER 3 - Elements of the Local Plan

ARTICLE 1.1 - State Requirements

56205

(a) Each special education local plan area submitting a local plan to the Superintendent under this part shall ensure, in conformity with Sections 1412(a) and 1413(a)(1) of Title 20 of the United States Code, and in accordance with Section 300.201 of Title 34 of the Code of Federal Regulations, that it has in effect policies, procedures, and programs that are consistent with state laws, regulations, and policies governing the following:

(1) Free appropriate public education.

(2) Full educational opportunity.

(3) Child find and referral.

(4) Individualized education programs, including development, implementation, review, and revision.

(5) Least restrictive environment.

(6) Procedural safeguards.

(7) Annual and triennial assessments.

(8) Confidentiality.

(9) Transition from Subchapter III (commencing with Section 1431) of Title 20 of the United States Code to the preschool program.

(10) Children in private schools.

(11) Compliance assurances, including general compliance with the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794), the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), federal regulations relating thereto, and this part.

(12) (A) A description of the governance and administration of the plan, including identification of the governing body of a multidistrict plan or the individual responsible for administration in a single district plan, and of the elected officials to whom the governing body or individual is responsible.

(B) A description of the regionalized operations and services listed in Section 56836.23 and the direct instructional support provided by program specialists in accordance with Section 56368 to be provided through the plan.

(C) Verification that a community advisory committee has been established pursuant to Section 56190.

(D) Multidistrict plans, submitted pursuant to subdivision (b) or (c) of Section 56195.1, shall do the following:

(i) Specify the responsibilities of each participating county office and district governing board in the policymaking process, the responsibilities of the superintendents of each participating district and county in the implementation of the plan, and the responsibilities of district and county administrators of special education in coordinating the administration of the local plan.

(ii) Identify the respective roles of the administrative unit and the administrator of the special education local plan area and the individual local educational agencies within the special education local plan area in relation to the following:

(I) The hiring, supervision, evaluation, and discipline of the administrator of the special education local plan area and staff employed by the administrative unit in support of the local plan.

(II) The allocation from the state of federal and state funds to the special education local plan area administrative unit or to local educational agencies within the special education local plan area.

(III) The operation of special education programs.

(IV) Monitoring the appropriate use of federal, state, and local funds allocated for special education programs.

(V) The preparation of program and fiscal reports required of the special education local plan area by the state.

(iii) Include copies of joint powers agreements or contractual agreements, as appropriate, for districts and counties that elect to enter into those agreements pursuant to subdivision (b) or (c) of Section 56195.1.

(E) The description of the governance and administration of the plan, and the policymaking process, shall be consistent with subdivision (f) of Section 56001, subdivision (a) of Section 56195.3, and Section 56195.9, and shall reflect a schedule of regular consultations regarding policy and budget development with representatives of special education and regular education teachers and administrators selected by the groups they represent and parent members of the community advisory committee established pursuant to Article 7 (commencing with Section 56190) of Chapter 2.

(13) Personnel qualifications to ensure that personnel, including special education teachers and personnel and paraprofessionals providing related services, necessary to implement this part are appropriately and adequately prepared and trained in accordance with Sections 56058 and 56070 and Sections 1412(a)(14) and 1413(a)(3) of Title 20 of the United States Code.

(14) Performance goals and indicators.

(15) Participation in state and districtwide assessments, including assessments described under Section 1111 of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6301 et seq.) and alternate assessments in accordance with Section 1412(a)(16) of Title 20 of the United States Code, and reports relating to assessments.

(16) Supplementation of state, local, and other federal funds, including nonsupplantation of funds.

(17) Maintenance of financial effort.

(18) Opportunities for public participation prior to adoption of policies and procedures.

(19) Suspension and expulsion rates.

(20) Access to instructional materials by blind individuals with exceptional needs and others with print disabilities in accordance with Section 1412(a)(23) of Title 20 of the United States Code.

(21) Overidentification and disproportionate representation by race and ethnicity of children as individuals with exceptional needs, including children with disabilities with a particular impairment described in Section 1401 of Title 20 of the United States Code and in accordance with Section 1412(a)(24) of Title 20 of the United States Code.

(22) Prohibition of mandatory medication use pursuant to Section 56040.5 and in accordance with Section 1412(a)(25) of Title 20 of the United States Code.

(b) Each local plan submitted to the Superintendent under this part shall also contain all the following:

(1) An annual budget plan that shall be adopted at a public hearing held by the special education local plan area. Notice of this hearing shall be posted in each school in the local plan area at least 15 days prior to the hearing. The annual budget plan may be revised during any fiscal year according to the policymaking process established pursuant to subparagraphs (D) and (E) of paragraph (12) of subdivision (a) and consistent with subdivision (f) of Section 56001 and Section 56195.9. The annual budget plan shall identify expected expenditures for all items required by this part which shall include, but not be limited to, the following:

(A) Funds received in accordance with Chapter 7.2 (commencing with Section 56836).

(B) Administrative costs of the plan.

(C) Special education services to pupils with severe disabilities and low incidence disabilities.

(D) Special education services to pupils with nonsevere disabilities.

(E) Supplemental aids and services to meet the individual needs of pupils placed in regular education classrooms and environments.

(F) Regionalized operations and services, and direct instructional support by program specialists in accordance with Article 6 (commencing with Section 56836.23) of Chapter 7.2.

(G) The use of property taxes allocated to the special education local plan area pursuant to Section 2572.

(2) An annual service plan shall be adopted at a public hearing held by the special education local plan area. Notice of this hearing shall be posted in each district in the special education local plan area at least 15 days prior to the hearing. The annual service plan may be revised during any fiscal year according to the policymaking process established pursuant to subparagraphs (D) and (E) of paragraph (12) of subdivision (a) and consistent with subdivision (f) of Section 56001 and with Section 56195.9. The annual service plan shall include a description of services to be provided by each district and county office, including the nature of the services and the physical location at which the services will be provided, including alternative schools, charter schools, opportunity schools and classes, community day schools operated by districts, community schools operated by county offices, and juvenile court schools, regardless of whether the district or county office is participating in the local plan. This description shall demonstrate that all individuals with exceptional needs shall have access to services and instruction appropriate to meet their needs as specified in their individualized education programs.

(3) A description of programs for early childhood special education from birth through five years of age.

(4) A description of the method by which members of the public, including parents or guardians of individuals with exceptional needs who are receiving services under the plan, may address questions or concerns to the governing body or individual identified in subparagraph (A) of paragraph (12) of subdivision (a).

(5) A description of a dispute resolution process, including mediation and final and binding arbitration to resolve disputes over the distribution of funding, the responsibility for service provision, and the other governance activities specified within the plan.

(6) Verification that the plan has been reviewed by the community advisory committee and that the committee had at least 30 days to conduct this review prior to submission of the plan to the Superintendent.

(7) A description of the process being utilized to meet the requirements of Section 56303.

(c) A description of the process being utilized to oversee and evaluate placements in nonpublic, nonsectarian schools and the method of ensuring that all requirements of each pupil’s individualized education program are being met. The description shall include a method for evaluating whether the pupil is making appropriate educational progress.

(d) The local plan, budget plan, and annual service plan shall be written in language that is understandable to the general public.

(Amended by Stats. 2007, Ch. 454, Sec. 13.5. Effective October 10, 2007.)



56206

As a part of the local plan submitted pursuant to Section 56205, each special education local plan area shall describe how specialized equipment and services will be distributed within the local plan area in a manner that minimizes the necessity to serve pupils in isolated sites and maximizes the opportunities to serve pupils in the least restrictive environments.

(Added by Stats. 1997, Ch. 854, Sec. 15. Effective January 1, 1998.)



56207

(a) No educational programs and services already in operation in school districts or a county office of education pursuant to Part 30 (commencing with Section 56000) shall be transferred to another school district or a county office of education or from a county office of education to a school district unless the special education local plan area has developed a plan for the transfer which addresses, at a minimum, all of the following:

(1) Pupil needs.

(2) The availability of the full continuum of services to affected pupils.

(3) The functional continuation of the current individualized education programs of all affected pupils.

(4) The provision of services in the least restrictive environment from which affected pupils can benefit.

(5) The maintenance of all appropriate support services.

(6) The assurance that there will be compliance with all federal and state laws and regulations and special education local plan area policies.

(7) The means through which parents and staff were represented in the planning process.

(b) The date on which the transfer will take effect may be no earlier than the first day of the second fiscal year beginning after the date on which the sending or receiving agency has informed the other agency and the governing body or individual identified in subparagraph (A) of paragraph (12) of subdivision (a) of Section 56205, unless the governing body or individual identified in subparagraph (A) of paragraph (12) of subdivision (a) of Section 56205 unanimously approves the transfer taking effect on the first day of the first fiscal year following that date.

(c) If either the sending or receiving agency disagree with the proposed transfer, the matter shall be resolved by the alternative resolution process established pursuant to paragraph (5) of subdivision (b) of Section 56205.

(d) Notwithstanding Section 56208, this section shall apply to all special education local plan areas commencing on July 1, 1998, whether or not a special education local plan area has submitted a revised local plan for approval or has an approved revised local plan pursuant to Section 56836.03.

(Amended by Stats. 2001, Ch. 734, Sec. 55. Effective October 11, 2001.)



56207.5

A request by a charter school to participate as a local educational agency in a special education local plan area may not be treated differently from a similar request made by a school district. In reviewing and approving a request by a charter school to participate as a local educational agency in a special education local plan area, the following requirements shall apply:

(a) The special education local plan area shall comply with Section 56140.

(b) The charter school shall participate in state and federal funding for special education and the allocation plan developed pursuant to subdivision (i) of Section 56195.7 or Section 56836.05 in the same manner as other local educational agencies of the special education local plan area.

(c) The charter school shall participate in governance of the special education local plan area in the same manner as other local educational agencies of the special education local plan area.

(Added by Stats. 1999, Ch. 78, Sec. 44.6. Effective July 7, 1999.)



56208

This article shall apply to special education local plan areas that are submitting a revised local plan for approval pursuant to Section 56836.03 or that have an approved revised local plan pursuant to Section 56836.03.

(Added by Stats. 1997, Ch. 854, Sec. 15. Effective January 1, 1998.)






ARTICLE 1.5 - Special Education Local Plan Areas with Small or Sparse Populations

56211

A special education local plan area submitting a local plan, pursuant to subdivision (c) of Section 56195.1, which includes all of the school districts located in the county or counties submitting the plan, except those participating in a countywide special education local plan area located in an adjacent county, and which meets the criteria for special education local plan areas with small populations set forth in Section 56212, is eligible to request that designation in its local plan application.

This section shall become operative on July 1, 1998.

(Amended (as added by Stats. 1997, Ch. 854, Sec. 18) by Stats. 1998, Ch. 89, Sec. 33. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



56212

An eligible special education local plan area, which submits a local plan under the provisions of Section 56211, may request designation as a necessary small special education local plan area if its total reported units of average daily attendance in kindergarten and grades 1 to 12, inclusive, is less than 15,000, and if it includes all of the school districts located in the county or counties participating in the local plan, except those districts participating in a countywide special education local plan area located in an adjacent county that also meets the criteria of this section.

This section shall become operative on July 1, 1998.

(Amended (as added by Stats. 1997, Ch. 854, Sec. 20) by Stats. 1998, Ch. 89, Sec. 34. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



56213

If the computation made pursuant to Section 56836.15 results in a reduction in the funding of a necessary small special education local plan area pursuant to Section 56212, compared to that local plan area’s funding in the prior year, the local plan area may claim, in addition to the current year funding, an amount equal to 40 percent of the reduction.

(Added by Stats. 2001, Ch. 551, Sec. 1. Effective January 1, 2002.)






ARTICLE 3 - Staff Development

56240

Staff development programs shall be provided for regular and special education teachers, administrators, certificated and classified employees, volunteers, community advisory committee members and, as appropriate, members of the district and county governing boards. The programs shall be coordinated with other staff development programs in the special education local plan area, including school level staff development programs authorized by state and federal law.

(Amended by Stats. 2007, Ch. 56, Sec. 33. Effective January 1, 2008.)



56241

Staff development programs shall include, but not be limited to, all the following:

(a) Provision of opportunities for all school personnel, paraprofessionals, and volunteers to participate in ongoing development activities pursuant to a systematic identification of pupil and personnel needs.

(b) Be designed and implemented by classroom teachers and other participating school personnel, including the school principal. Teachers shall comprise the majority of any group designated to design local staff development programs for instructional personnel to be established pursuant to this part. Positive efforts shall be made to ensure the individuals with exceptional needs and parents of such individuals are involved in the design and implementation of staff development programs.

(c) Allowance for diversity in development activities, including, but not limited to, small groups, self-directed learning, and systematic observation during visits to other classrooms or schools.

(d) Scheduling of time which is set aside for such purpose throughout the school year, including, but not limited to, time when participating school personnel are released from their regular duties.

(e) Evaluation and modification on a continuing basis by participating school personnel with the aid of outside personnel, as necessary.

(f) Inclusion of the school principal and other administrative personnel as active participants in one or more staff development activities implemented pursuant to this chapter.

(g) Provision of a budget for reasonable and necessary expenses, relating to staff development programs.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56243

It is the intent of the Legislature, pursuant to this article, that a local educational agency provide regular classroom teachers serving individuals with exceptional needs appropriate training each year relating to the needs of those individuals.

(Amended by Stats. 2007, Ch. 56, Sec. 34. Effective January 1, 2008.)



56244

The superintendent shall, to the extent possible using federal and state funds appropriated for this purpose, provide staff development to child care center staff and family day care providers to improve child care services to individuals with exceptional needs.

(Added by Stats. 1990, Ch. 1596, Sec. 6.)



56245

The Legislature encourages the inclusion, in local in-service training programs for regular education teachers and special education teachers in local educational agencies, of a component on the recognition of, and teaching strategies for, specific learning disabilities, including dyslexia and related disorders.

(Amended by Stats. 2007, Ch. 56, Sec. 35. Effective January 1, 2008.)









CHAPTER 4 - Identification and Referral, Assessment, Instructional Planning, Implementation,and Review

ARTICLE 1 - Identification and Referral

56300

A local educational agency shall actively and systematically seek out all individuals with exceptional needs, from birth to 21 years of age, inclusive, including children not enrolled in public school programs, who reside in a school district or are under the jurisdiction of a special education local plan area or a county office of education.

(Amended by Stats. 2008, Ch. 179, Sec. 56. Effective January 1, 2009.)



56301

(a) All children with disabilities residing in the state, including children with disabilities who are homeless children or are wards of the state and children with disabilities attending private, including religious, elementary and secondary schools, regardless of the severity of their disabilities, and who are in need of special education and related services, shall be identified, located, and assessed and a practical method is developed and implemented to determine which children with disabilities are currently receiving needed special education and related services as required by Section 1412(a)(3) and (10)(A)(ii) of Title 20 of the United States Code. A child is not required to be classified by his or her disability so long as each child who has a disability listed in Section 1401(3) of Title 20 of the United States Code and who, by reason of that disability, needs special education and related services as an individual with exceptional needs defined in Section 56026.

(b) (1) In accordance with Section 300.111(c) of Title 34 of the Code of Federal Regulations, the requirements of this section also apply to highly mobile individuals with exceptional needs, including migrant children, and children who are suspected of being an individual with exceptional needs pursuant to Section 56026 and in need of special education, even though they are advancing from grade to grade.

(2) In accordance with Section 300.213 of Title 34 of the Code of Federal Regulations, the local educational agency shall cooperate in the efforts of the federal Secretary of Education, under Section 6398 of Title 20 of the United States Code, to ensure the linkage of records pertaining to migratory children with disabilities for the purpose of electronically exchanging, among other states, health and educational information regarding those children.

(c) (1) The child find process shall ensure the equitable participation in special education and related services of parentally placed private schoolchildren with disabilities and an accurate count of those children. Child find activities conducted by local educational agencies, or where applicable, the department, shall be similar to those activities undertaken for pupils in public schools.

(2) In accordance with Section 1412(a)(10)(A)(ii)(IV) of Title 20 of the United States Code, the cost of the child find activities in private, including religious, elementary and secondary schools, may not be considered in determining whether a local educational agency has met its obligations under the proportionate funding provisions for children enrolled in private, including religious, elementary and secondary schools.

(3) The child find process described in paragraph (1) shall be completed in a time period comparable to that for other pupils attending public schools in the local educational agency.

(d) (1) Each special education local plan area shall establish written policies and procedures pursuant to Section 56205 for use by its constituent local agencies for a continuous child find system that addresses the relationships among identification, screening, referral, assessment, planning, implementation, review, and the triennial assessment. The policies and procedures shall include, but need not be limited to, written notification of all parents of their rights under this chapter, and the procedure for initiating a referral for assessment to identify individuals with exceptional needs.

(2) In accordance with Section 1415(d)(1)(A) of Title 20 of the United States Code, and Section 300.504(a) of Title 34 of the Code of Federal Regulations, parents shall be given a copy of their rights and procedural safeguards only one time a school year, except that a copy also shall be given to the parents:

(A) Upon initial referral or parental request for assessment.

(B) Upon receipt of the first state complaint under Section 56500.2 in a school year.

(C) Upon receipt of the first due process hearing request under Section 56502 in a school year.

(D) When a decision is made to make a removal that constitutes a change of placement of an individual with exceptional needs because of a violation of a code of pupil conduct in accordance with Section 300.530(h) of Title 34 of the Code of Federal Regulations.

(E) Upon request by a parent.

(3) A local educational agency may place a current copy of the procedural safeguards notice on its Internet Web site, if such Web site exists, pursuant to Section 1415(d)(1)(B) of Title 20 of the United States Code.

(4) The contents of the procedural safeguards notice shall contain the requirements listed in Section 1415(d)(2) of Title 20 of the United States Code and Section 300.504(c) of Title 34 of the Code of Federal Regulations.

(e) Child find data collected pursuant to this chapter, or collected pursuant to a regulation or an interagency agreement, are subject to the confidentiality requirements of Sections 300.611 to 300.627, inclusive, of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 454, Sec. 14. Effective October 10, 2007.)



56302

A local educational agency shall provide for the identification and assessment of the exceptional needs of an individual, and the planning of an instructional program to meet the assessed needs. Identification procedures shall include systematic methods of utilizing referrals of pupils from teachers, parents, agencies, appropriate professional persons, and from other members of the public. Identification procedures shall be coordinated with schoolsite procedures for referral of pupils with needs that cannot be met with modification of the regular instructional program.

(Amended by Stats. 2008, Ch. 179, Sec. 57. Effective January 1, 2009.)



56302.1

(a) Once a child has been referred for an initial assessment to determine whether the child is an individual with exceptional needs as defined in Section 56026 and to determine the educational needs of the child, these determinations shall be made, and an individualized education program meeting shall occur, within 60 days of receiving parental consent for the assessment in accordance with subparagraph (C) of paragraph (1) of subsection (a) of Section 1414 of Title 20 of the United States Code.

(b) The 60-day time period does not apply to a local educational agency if either of the following occurs:

(1) A child enrolls in a school served by the local educational agency after the relevant time period has commenced but prior to a determination by his or her previous local educational agency of whether the child is an individual with exceptional needs. The exemption of this paragraph applies only if the subsequent local educational agency is making sufficient progress to ensure a prompt completion of the assessment, and the parent and subsequent local educational agency agree to a specific date by which the assessment shall be completed.

(2) The parent of a child repeatedly fails or refuses to produce the child for the assessment.

(Added by Stats. 2005, Ch. 653, Sec. 16. Effective October 7, 2005.)



56302.5

The term “assessment,” as used in this chapter, shall have the same meaning as the term “evaluation” in the Individuals with Disabilities Education Act, as provided in Section 1414 of Title 20 of the United States Code.

(Added by Stats. 1998, Ch. 691, Sec. 26. Effective January 1, 1999.)



56303

A pupil shall be referred for special educational instruction and services only after the resources of the regular education program have been considered and, where appropriate, utilized.

(Repealed and added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56304

(a) The parents or guardians of a pupil who has been referred for initial assessment, or of a pupil identified as an individual with exceptional needs, shall be afforded an opportunity to participate in meetings with respect to the identification, assessment, and educational placement, pursuant to Section 56342.5 and subdivisions (b) and (c) of Section 56341.5, of the pupil and with respect to the provision of a free appropriate public education, as provided in Section 300.501 of Title 34 of the Code of Federal Regulations.

(b) In accordance with subsection (f) of Section 1414 of Title 20 of the United States Code, when conducting individualized education program meetings and placement meetings pursuant to this part, and when carrying out administrative matters under Chapter 5 (commencing with Section 56500), including scheduling exchange of witness lists and status conferences, the parent of an individual with exceptional needs and a local educational agency may agree to use alternative means of meeting participation, such as video conferences and conference calls.

(Amended by Stats. 2005, Ch. 653, Sec. 17. Effective October 7, 2005.)






ARTICLE 2 - Assessment

56320

Before any action is taken with respect to the initial placement of an individual with exceptional needs in special education instruction, an individual assessment of the pupil’s educational needs shall be conducted, by qualified persons, in accordance with requirements including, but not limited to, all of the following:

(a) Testing and assessment materials and procedures used for the purposes of assessment and placement of individuals with exceptional needs are selected and administered so as not to be racially, culturally, or sexually discriminatory. Pursuant to Section 1412(a)(6)(B) of Title 20 of the United States Code, the materials and procedures shall be provided in the pupil’s native language or mode of communication, unless it is clearly not feasible to do so.

(b) Tests and other assessment materials meet all of the following requirements:

(1) Are provided and administered in the language and form most likely to yield accurate information on what the pupil knows and can do academically, developmentally, and functionally, unless it is not feasible to so provide or administer as required by Section 1414(b)(3)(A)(ii) of Title 20 of the United States Code.

(2) Are used for purposes for which the assessments or measures are valid and reliable.

(3) Are administered by trained and knowledgeable personnel and are administered in accordance with any instructions provided by the producer of the assessments, except that individually administered tests of intellectual or emotional functioning shall be administered by a credentialed school psychologist.

(c) Tests and other assessment materials include those tailored to assess specific areas of educational need and not merely those that are designed to provide a single general intelligence quotient.

(d) Tests are selected and administered to best ensure that when a test administered to a pupil with impaired sensory, manual, or speaking skills produces test results that accurately reflect the pupil’s aptitude, achievement level, or any other factors the test purports to measure and not the pupil’s impaired sensory, manual, or speaking skills unless those skills are the factors the test purports to measure.

(e) Pursuant to Section 1414(b)(2)(B) of Title 20 of the United States Code, no single measure or assessment is used as the sole criterion for determining whether a pupil is an individual with exceptional needs or determining an appropriate educational program for the pupil.

(f) The pupil is assessed in all areas related to the suspected disability including, if appropriate, health and development, vision, including low vision, hearing, motor abilities, language function, general intelligence, academic performance, communicative status, self-help, orientation and mobility skills, career and vocational abilities and interests, and social and emotional status. A developmental history shall be obtained, when appropriate. For pupils with residual vision, a low vision assessment shall be provided in accordance with guidelines established pursuant to Section 56136. In assessing each pupil under this article, the assessment shall be conducted in accordance with Sections 300.304 and 300.305 of Title 34 of the Code of Federal Regulations.

(g) The assessment of a pupil, including the assessment of a pupil with a suspected low incidence disability, shall be conducted by persons knowledgeable of that disability. Special attention shall be given to the unique educational needs, including, but not limited to, skills and the need for specialized services, materials, and equipment consistent with guidelines established pursuant to Section 56136.

(h) As part of an initial assessment, if appropriate, and as part of any reassessment under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and this part, the group that includes members of the individualized education program team, and other qualified professionals, as appropriate, shall follow the procedures specified in Section 1414(c) of Title 20 of the United States Code. The group may conduct its review without a meeting.

(i) Each local educational agency shall ensure that assessments of individuals with exceptional needs who transfer from one district to another district in the same academic year are coordinated with the individual’s prior and subsequent schools, as necessary and as expeditiously as possible, in accordance with Section 1414(b)(3)(D) of Title 20 of the United States Code, to ensure prompt completion of the full assessment.

(Amended by Stats. 2007, Ch. 56, Sec. 38. Effective January 1, 2008.)



56320.1

All identification, evaluation, and assessment procedures for individuals with exceptional needs who are younger than three years of age shall be provided pursuant to Chapter 4.4 (commencing with Section 56425) and the California Early Intervention Services Act, Title 14 (commencing with Section 95000) of the Government Code.

(Added by Stats. 1993, Ch. 1296, Sec. 14.4. Effective October 11, 1993.)



56321

(a) If an assessment for the development or revision of the individualized education program is to be conducted, the parent or guardian of the pupil shall be given, in writing, a proposed assessment plan within 15 days of the referral for assessment not counting days between the pupil’s regular school sessions or terms or days of school vacation in excess of five schooldays from the date of receipt of the referral, unless the parent or guardian agrees, in writing, to an extension. However, in any event, the assessment plan shall be developed within 10 days after the commencement of the subsequent regular school year or the pupil’s regular school term as determined by each district’s school calendar for each pupil for whom a referral has been made 10 days or less prior to the end of the regular school year. In the case of pupil school vacations, the 15-day time shall recommence on the date that the pupil’s regular schooldays reconvene. A copy of the notice of a parent’s or guardian’s rights shall be attached to the assessment plan. A written explanation of all the procedural safeguards under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), and the rights and procedures contained in Chapter 5 (commencing with Section 56500), shall be included in the notice of a parent’s or guardian’s rights, including information on the procedures for requesting an informal meeting, prehearing mediation conference, mediation conference, or due process hearing; the timelines for completing each process; whether the process is optional; and the type of representative who may be invited to participate.

(b) The proposed assessment plan given to parents or guardians shall meet all the following requirements:

(1) Be in language easily understood by the general public.

(2) Be provided in the native language of the parent or guardian or other mode of communication used by the parent or guardian, unless to do so is clearly not feasible.

(3) Explain the types of assessments to be conducted.

(4) State that no individualized education program will result from the assessment without the consent of the parent.

(c) (1) The local educational agency proposing to conduct an initial assessment to determine if the child qualifies as an individual with exceptional needs shall make reasonable efforts to obtain informed consent from the parent of the child before conducting the assessment, in accordance with Section 1414(a)(1)(D) of Title 20 of the United States Code.

(2) If the parent of the child does not provide consent for an initial assessment, or the parent fails to respond to a request to provide the consent, the local educational agency may, but is not required to, pursue the initial assessment utilizing the procedures described in Section 1415 of Title 20 of the United States Code and in accordance with paragraph (3) of subdivision (a) of Section 56501 and subdivision (e) of Section 56506.

(3) In accordance with Section 300.300(a)(3)(ii) of Title 34 of the Code of Federal Regulations, the local educational agency does not violate its obligation under Section 300.111 and Sections 300.301 to 300.311, inclusive, of Title 34 of the Code of Federal Regulations if it declines to pursue the assessment.

(4) The parent or guardian shall have at least 15 days from the receipt of the proposed assessment plan to arrive at a decision. The assessment may begin immediately upon receipt of the consent.

(d) Consent for initial assessment shall not be construed as consent for initial placement or initial provision of special education and related services to an individual with exceptional needs, pursuant to Section 1414(a)(1)(D)(i)(I) of Title 20 of the United States Code.

(e) In accordance with Section 300.300(d)(1) of Title 34 of the Code of Federal Regulations, parental consent is not required before reviewing existing data as part of an assessment or reassessment, or before administering a test or other assessment that is administered to all children, unless before administration of that test or assessment, consent is required of the parents of all the children.

(f) Pursuant to Section 1414(a)(1)(E) of Title 20 of the United States Code, the screening of a pupil by a teacher or specialist to determine appropriate instructional strategies for curriculum implementation shall not be considered to be an assessment for eligibility for special education and related services.

(g) In accordance with Section 300.300(d)(5) of Title 34 of the Code of Federal Regulations, to meet the reasonable efforts requirement in subdivision (c), the local educational agency shall document its attempts to obtain parental consent using the procedures in subdivision (h) of Section 56341.5.

(Amended by Stats. 2007, Ch. 454, Sec. 15. Effective October 10, 2007.)



56321.1

If the child is a ward of the state and is not residing with his or her parent, the agency shall, pursuant to clause (iii) of subparagraph (D) of paragraph (1) of subsection (a) of Section 1414 of Title 20 of the United States Code, make reasonable efforts to obtain the informed consent from the parent, as defined in Section 56028, of the child for an initial assessment to determine whether the child is an individual with exceptional needs.

(Added by Stats. 2005, Ch. 653, Sec. 20. Effective October 7, 2005.)



56321.5

The copy of the notice of parent rights shall include the right to electronically record the proceedings of individualized education program team meetings as specified in subdivision (g) of Section 56341.1.

(Amended by Stats. 2007, Ch. 56, Sec. 39. Effective January 1, 2008.)



56321.6

The copy of the notice of parent rights shall include information regarding the state special schools for pupils who are deaf, hard of hearing, blind, visually impaired, or deaf-blind.

(Added by Stats. 2008, Ch. 245, Sec. 1. Effective January 1, 2009.)



56322

The assessment shall be conducted by persons competent to perform the assessment, as determined by the local educational agency.

(Amended by Stats. 2007, Ch. 56, Sec. 40. Effective January 1, 2008.)



56323

Admission of a pupil to special education instruction shall be made only in accordance with this article, Article 2.5 (commencing with Section 56333) and standards established by the board and upon a recommendation by the individualized education program team.

(Added by Stats. 1980, Ch. 797, Sec. 9. Effective July 28, 1980.)



56324

(a) Any psychological assessment of pupils shall be made in accordance with Section 56320 and shall be conducted by a credentialed school psychologist who is trained and prepared to assess cultural and ethnic factors appropriate to the pupil being assessed.

(b) Any health assessment of pupils shall be made in accordance with Section 56320 and shall be conducted by a credentialed school nurse or physician who is trained and prepared to assess cultural and ethnic factors appropriate to the pupil being assessed.

(Amended by Stats. 1980, Ch. 1353, Sec. 53. Effective September 30, 1980.)



56325

(a) (1) As required by subclause (I) of clause (i) of subparagraph (C) of paragraph (2) of subsection (d) of Section 1414 of Title 20 of the United States Code, the following shall apply to special education programs for individuals with exceptional needs who transfer from district to district within the state. In the case of an individual with exceptional needs who has an individualized education program and transfers into a district from a district not operating programs under the same local plan in which he or she was last enrolled in a special education program within the same academic year, the local educational agency shall provide the pupil with a free appropriate public education, including services comparable to those described in the previously approved individualized education program, in consultation with the parents, for a period not to exceed 30 days, by which time the local educational agency shall adopt the previously approved individualized education program or shall develop, adopt, and implement a new individualized education program that is consistent with federal and state law.

(2) In the case of an individual with exceptional needs who has an individualized education program and transfers into a district from a district operating programs under the same special education local plan area of the district in which he or she was last enrolled in a special education program within the same academic year, the new district shall continue, without delay, to provide services comparable to those described in the existing approved individualized education program, unless the parent and the local educational agency agree to develop, adopt, and implement a new individualized education program that is consistent with federal and state law.

(3) As required by subclause (II) of clause (i) of subparagraph (C) of paragraph (2) of subsection (d) of Section 1414 of Title 20 of the United States Code, the following shall apply to special education programs for individuals with exceptional needs who transfer from an educational agency located outside the State of California to a district within California. In the case of an individual with exceptional needs who transfers from district to district within the same academic year, the local educational agency shall provide the pupil with a free appropriate public education, including services comparable to those described in the previously approved individualized education program, in consultation with the parents, until the local educational agency conducts an assessment pursuant to paragraph (1) of subsection (a) of Section 1414 of Title 20 of the United States Code, if determined to be necessary by the local educational agency, and develops a new individualized education program, if appropriate, that is consistent with federal and state law.

(b) (1) To facilitate the transition for an individual with exceptional needs described in subdivision (a), the new school in which the individual with exceptional needs enrolls shall take reasonable steps to promptly obtain the pupil’s records, including the individualized education program and supporting documents and any other records relating to the provision of special education and related services to the pupil, from the previous school in which the pupil was enrolled, pursuant to paragraph (2) of subsection (a) of Section 99.31 of Title 34 of the Code of Federal Regulations.

(2) The previous school in which the individual with exceptional needs was enrolled shall take reasonable steps to promptly respond to the request from the new school.

(c) If whenever a pupil described in subdivision (a) was placed and residing in a residential nonpublic, nonsectarian school, prior to transferring to a district in another special education local plan area, and this placement is not eligible for funding pursuant to Section 56836.16, the special education local plan area that contains the district that made the residential nonpublic, nonsectarian school placement is responsible for the funding of the placement, including related services, for the remainder of the school year. An extended year session is included in the school year in which the session ends.

(Amended by Stats. 2011, Ch. 43, Sec. 25. Effective June 30, 2011.)



56326

A pupil may be referred, as appropriate, for further assessment and recommendations to the California Schools for the Deaf or Blind or the Diagnostic Centers.

(Amended by Stats. 1992, Ch. 759, Sec. 30. Effective September 21, 1992.)



56327

The personnel who assess the pupil shall prepare a written report, or reports, as appropriate, of the results of each assessment. The report shall include, but not be limited to, all the following:

(a) Whether the pupil may need special education and related services.

(b) The basis for making the determination.

(c) The relevant behavior noted during the observation of the pupil in an appropriate setting.

(d) The relationship of that behavior to the pupil’s academic and social functioning.

(e) The educationally relevant health and development, and medical findings, if any.

(f)  For pupils with learning disabilities, whether there is such a discrepancy between achievement and ability that it cannot be corrected without special education and related services.

(g) A determination concerning the effects of environmental, cultural, or economic disadvantage, where appropriate.

(h) The need for specialized services, materials, and equipment for pupils with low incidence disabilities, consistent with guidelines established pursuant to Section 56136.

(Amended by Stats. 1982, Ch. 1334, Sec. 4.)



56328

Notwithstanding the provisions of this chapter, a special education local plan area may utilize a schoolsite level and a regional level service, as provided for under Section 56336.2 as it read prior to July 28, 1980, to provide the services required by this chapter.

(Amended by Stats. 2008, Ch. 179, Sec. 58. Effective January 1, 2009.)



56329

As part of the assessment plan given to parents or guardians pursuant to Section 56321, the parent or guardian of the pupil shall be provided with a written notice that shall include all of the following information:

(a) (1) Upon completion of the administration of tests and other assessment materials, an individualized education program team meeting, including the parent or guardian and his or her representatives, shall be scheduled, pursuant to Section 56341, to determine whether the pupil is an individual with exceptional needs as defined in Section 56026, and to discuss the assessment, the educational recommendations, and the reasons for these recommendations.

(2) In making a determination of eligibility under paragraph (1), a pupil shall not, pursuant to Section 1414(b)(5) of Title 20 of the United States Code, and Section 300.306(b) of Title 34 of the Code of Federal Regulations, be determined to be an individual with exceptional needs if the determinant factor for the determination is one of the following in subparagraphs (A) to (C), inclusive, plus subparagraph (D):

(A) Lack of appropriate instruction in reading, including the essential components of reading instruction as defined in Section 6368(3) of Title 20 of the United States Code.

(B) Lack of appropriate instruction in mathematics.

(C) Limited-English proficiency.

(D) If the pupil does not otherwise meet the eligibility criteria under Section 300.8(a) of Title 34 of the Code of Federal Regulations.

(3) A copy of the assessment report and the documentation of determination of eligibility shall be given to the parent or guardian.

(b) A parent or guardian has the right to obtain, at public expense, an independent educational assessment of the pupil from qualified specialists, as defined by regulations of the board, if the parent or guardian disagrees with an assessment obtained by the public education agency, in accordance with Section 300.502 of Title 34 of the Code of Federal Regulations. A parent or guardian is entitled to only one independent educational assessment at public expense each time the public education agency conducts an assessment with which the parent or guardian disagrees. If a public education agency observed the pupil in conducting its assessment, or if its assessment procedures make it permissible to have in-class observation of a pupil, an equivalent opportunity shall apply to an independent educational assessment of the pupil in the pupil’s current educational placement and setting, and observation of an educational placement and setting, if any, proposed by the public education agency, regardless of whether the independent educational assessment is initiated before or after the filing of a due process hearing proceeding.

(c) The public education agency may initiate a due process hearing pursuant to Chapter 5 (commencing with Section 56500) to show that its assessment is appropriate. If the final decision resulting from the due process hearing is that the assessment is appropriate, the parent or guardian maintains the right for an independent educational assessment, but not at public expense.

If the parent or guardian obtains an independent educational assessment at private expense, the results of the assessment shall be considered by the public education agency with respect to the provision of free appropriate public education to the child, and may be presented as evidence at a due process hearing pursuant to Chapter 5 (commencing with Section 56500) regarding the child. If a public education agency observed the pupil in conducting its assessment, or if its assessment procedures make it permissible to have in-class observation of a pupil, an equivalent opportunity shall apply to an independent educational assessment of the pupil in the pupil’s current educational placement and setting, and observation of an educational placement and setting, if any, proposed by the public education agency, regardless of whether the independent educational assessment is initiated before or after the filing of a due process hearing proceeding.

(d) If a parent or guardian proposes a publicly financed placement of the pupil in a nonpublic school, the public education agency shall have an opportunity to observe the proposed placement and the pupil in the proposed placement, if the pupil has already been unilaterally placed in the nonpublic school by the parent or guardian. An observation conducted pursuant to this subdivision shall only be of the pupil who is the subject of the observation and shall not include the observation or assessment of any other pupil in the proposed placement. The observation or assessment by a public education agency of a pupil other than the pupil who is the subject of the observation pursuant to this subdivision may be conducted, if at all, only with the consent of the parent or guardian pursuant to this article. The results of an observation or assessment of any other pupil in violation of this subdivision shall be inadmissible in a due process or judicial proceeding regarding the free appropriate public education of that other pupil.

(Amended by Stats. 2007, Ch. 454, Sec. 16. Effective October 10, 2007.)



56330

A local educational agency shall follow the procedures in Section 300.306(c) of Title 34 of the Code of Federal Regulations when interpreting assessment data for the purpose of determining if a child is an individual with exceptional needs under Section 56026.

(Amended by Stats. 2007, Ch. 56, Sec. 42. Effective January 1, 2008.)






ARTICLE 2.5 - Eligibility Criteria for Special Education and Related Services on the Basis of Language and Speech Disorder or Specific Learning Disabilities

56333

A pupil shall be assessed as having a language or speech disorder which makes him or her eligible for special education and related services when he or she demonstrates difficulty understanding or using spoken language to such an extent that it adversely affects his or her educational performance and cannot be corrected without special education and related services. In order to be eligible for special education and related services, difficulty in understanding or using spoken language shall be assessed by a language, speech, and hearing specialist who determines that such difficulty results from any of the following disorders:

(a) Articulation disorders, such that the pupil’s production of speech significantly interferes with communication and attracts adverse attention.

(b) Abnormal voice, characterized by persistent, defective voice quality, pitch, or loudness. An appropriate medical examination shall be conducted, where appropriate.

(c) Fluency difficulties which result in an abnormal flow of verbal expression to such a degree that these difficulties adversely affect communication between the pupil and listener.

(d) Inappropriate or inadequate acquisition, comprehension, or expression of spoken language such that the pupil’s language performance level is found to be significantly below the language performance level of his or her peers.

(e) Hearing loss which results in a language or speech disorder and significantly affects educational performance.

(Amended by Stats. 1980, Ch. 1353, Sec. 56. Effective September 30, 1980.)



56337

(a) A specific learning disability, as defined in Section 1401(30) of Title 20 of the United States Code, means a disorder in one or more of the basic psychological processes involved in understanding or in using language, spoken or written, which may manifest itself in the imperfect ability to listen, think, speak, read, write, spell, or perform mathematical calculations. The term “specific learning disability” includes conditions such as perceptual disabilities, brain injury, minimal brain dysfunction, dyslexia, and developmental aphasia. That term does not include a learning problem that is primarily the result of visual, hearing, or motor disabilities, of intellectual disabilities, of emotional disturbance, or of environmental, cultural, or economic disadvantage.

(b) Notwithstanding any other law and pursuant to Section 1414(b)(6) of Title 20 of the United States Code, in determining whether a pupil has a specific learning disability as defined in subdivision (a), a local educational agency is not required to take into consideration whether a pupil has a severe discrepancy between achievement and intellectual ability in oral expression, listening comprehension, written expression, basic reading skill, reading comprehension, mathematical calculation, or mathematical reasoning.

(c) In determining whether a pupil has a specific learning disability, a local educational agency may use a process that determines if the pupil responds to scientific, research-based intervention as a part of the assessment procedures described in Section 1414(b)(2) and (3) of Title 20 of the United States Code and covered in Sections 300.307 to 300.311, inclusive, of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2011, Ch. 347, Sec. 34. Effective January 1, 2012.)



56337.5

(a) A pupil who is assessed as being dyslexic and meets eligibility criteria specified in Section 56337 and subdivision (j) of Section 3030 of Title 5 of the California Code of Regulations for the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 and following) category of specific learning disabilities is entitled to special education and related services.

(b) If a pupil who exhibits the characteristics of dyslexia or another related reading dysfunction is not found to be eligible for special education and related services pursuant to subdivision (a), the pupil’s instructional program shall be provided in the regular education program.

(c) It is the intent of the Legislature that the program guidelines developed pursuant to Section 2 of Chapter 1501 of the Statutes of 1990, for specific learning disabilities, including dyslexia and other related disorders, be available for use by teachers and parents in order for them to have knowledge of the strategies that can be utilized with pupils for the remediation of the various types of specific learning disabilities.

(Added by Stats. 1992, Ch. 1360, Sec. 13. Effective January 1, 1993.)



56338

As used in Section 56337, “specific learning disability” includes, but is not limited to, disability within the function of vision which results in visual perceptual or visual motor dysfunction.

(Added by Stats. 1980, Ch. 1353, Sec. 57. Effective September 30, 1980.)






ARTICLE 2.6 - Attention Deficit and Hyperactivity Disorders

56339

(a) A pupil whose educational performance is adversely affected by a suspected or diagnosed attention deficit disorder or attention deficit hyperactivity disorder and demonstrates a need for special education and related services by meeting eligibility criteria specified in subdivision (f) or (i) of Section 3030 of Title 5 of the California Code of Regulations or Section 56337 and subdivision (j) of Section 3030 of Title 5 of the California Code of Regulations for the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 and following) categories of “other health impairments,” “serious emotional disturbance,” or “specific learning disabilities,” is entitled to special education and related services.

(b) If a pupil with an attention deficit disorder or attention deficit hyperactivity disorder is not found to be eligible for special education and related services pursuant to subdivision (a), the pupil’s instructional program shall be provided in the regular education program.

(c) It is the intent of the Legislature that local educational agencies promote coordination between special education and regular education programs to ensure that all pupils, including those with attention deficit disorders or attention deficit hyperactivity disorders, receive appropriate instructional interventions.

(d) It is further the intent of the Legislature that regular education teachers and other personnel be trained to develop an awareness about attention deficit disorders and attention deficit hyperactivity disorders and the manifestations of those disorders, and the adaptations that can be implemented in regular education programs to address the instructional needs of pupils having these disorders.

(Added by Stats. 1992, Ch. 1360, Sec. 14. Effective January 1, 1993.)






ARTICLE 3 - Instructional Planning and Individualized Education Program

56340

A local educational agency shall initiate and conduct meetings for the purposes of developing, reviewing, and revising the individualized education program of each individual with exceptional needs in accordance with Section 300.323(c) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 44. Effective January 1, 2008.)



56340.1

All instructional planning procedures for individuals with exceptional needs who are younger than three years of age shall be provided pursuant to Chapter 4.4 (commencing with Section 56425) and the California Early Intervention Services Act, Title 14 (commencing with Section 95000) of the Government Code.

(Added by Stats. 1993, Ch. 1296, Sec. 14.5. Effective October 11, 1993.)



56341

(a) Each meeting to develop, review, or revise the individualized education program of an individual with exceptional needs shall be conducted by an individualized education program team.

(b) The individualized education program team shall include all of the following:

(1) One or both of the pupil’s parents, a representative selected by a parent, or both, in accordance with the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(2) Not less than one regular education teacher of the pupil, if the pupil is, or may be, participating in the regular education environment. If more than one regular education teacher is providing instructional services to the individual with exceptional needs, one regular education teacher may be designated by the local educational agency to represent the others.

The regular education teacher of an individual with exceptional needs, to the extent appropriate, shall participate in the development, review, and revision of the pupil’s individualized education program, including assisting in the determination of appropriate positive behavioral interventions and supports, and other strategies for the pupil, and the determination of supplementary aids and services, program modifications, and supports for school personnel that will be provided for the pupil, consistent with Section 1414(d)(1)(A)(i)(IV) of Title 20 of the United States Code.

(3) Not less than one special education teacher of the pupil, or if appropriate, not less than one special education provider of the pupil.

(4) A representative of the local educational agency who meets all of the following:

(A) Is qualified to provide, or supervise the provision of, specially designed instruction to meet the unique needs of individuals with exceptional needs.

(B) Is knowledgeable about the general education curriculum.

(C) Is knowledgeable about the availability of resources of the local educational agency.

(5) An individual who can interpret the instructional implications of the assessment results. The individual may be a member of the team described in paragraphs (2) to (6), inclusive.

(6) At the discretion of the parent, guardian, or the local educational agency, other individuals who have knowledge or special expertise regarding the pupil, including related services personnel, as appropriate. The determination of whether the individual has knowledge or special expertise regarding the pupil shall be made by the party who invites the individual to be a member of the individualized education program team.

(7) Whenever appropriate, the individual with exceptional needs.

(c) In accordance with Sections 300.308 and 300.310 of Title 34 of the Code of Federal Regulations, for a pupil suspected of having a specific learning disability, at least one member of the individualized education program team shall be qualified to conduct individual diagnostic examinations of children, such as a school psychologist, speech-language pathologist, or remedial reading teacher. In accordance with Section 300.310 of Title 34 of the Code of Federal Regulations, at least one team member shall observe the pupil’s academic performance and behavior in the areas of difficulty in the pupil’s learning environment, including in the regular classroom setting. In the case of a child who is less than schoolage or out of school, a team member shall observe the child in an environment appropriate for a child of that age.

(d) (1) The local educational agency shall invite an individual with exceptional needs to attend his or her individualized education program meeting if a purpose of the meeting will be the consideration of the postsecondary goals for the individual and the needed transition services for the individual to assist the individual in reaching those goals under subparagraphs (A) and (B) of paragraph (8) of subdivision (a) of Section 56345.

(2) If the individual with exceptional needs does not attend the individualized education program meeting, the local educational agency shall take steps to ensure that the individual’s preferences and interests are considered.

(3) To the extent appropriate, with the consent of the parents or an individual with exceptional needs who has reached the age of majority, in implementing the requirements of paragraph (1), the local educational agency shall invite a representative of a participating agency that is likely to be responsible for providing or paying for transition services.

(e) A local educational agency may designate another local educational agency member of the individualized education program team to serve also as the representative required pursuant to paragraph (4) of subdivision (b) if the requirements of subparagraphs (A), (B), and (C) of paragraph (4) of subdivision (b) are met.

(f) A member of the individualized education program team described in paragraphs (2) to (5), inclusive, of subdivision (b) shall not be required to attend an individualized education program meeting, in whole or in part, if the parent of the individual with exceptional needs and the local educational agency agree, in writing, that the attendance of the member is not necessary because the member’s area of the curriculum or related services is not being modified or discussed in the meeting.

(g) A member of the individualized education program team described in subdivision (f) may be excused from attending an individualized education program meeting, in whole or in part, when the meeting involves a modification to or discussion of the member’s area of the curriculum or related services, if both of the following occur:

(1) The parent, in writing, and the local educational agency consent to the excusal after conferring with the member.

(2) The member submits, in writing, to the parent and the individualized education program team input into the development of the individualized education program prior to the meeting.

(h) A parent’s agreement under subdivision (f) and consent under subdivision (g) shall be in writing.

(i) In the case of a child who was previously served under Chapter 4.4 (commencing with Section 56425), Early Education for Individuals with Exceptional Needs, or the California Early Intervention Services Act under Title 14 (commencing with Section 95000) of the Government Code, an invitation to the initial individualized education program team meeting shall, at the request of the parent, be sent to the infants and toddlers with disabilities service coordinator, as described in Subchapter III (commencing with Section 1431) of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), or other representatives of the early education or early intervention system to assist with the smooth transition of services.

(Amended by Stats. 2007, Ch. 454, Sec. 17. Effective October 10, 2007.)



56341.1

(a) When developing each pupil’s individualized education program, the individualized education program team shall consider the following:

(1) The strengths of the pupil.

(2) The concerns of the parents or guardians for enhancing the education of the pupil.

(3) The results of the initial assessment or most recent assessment of the pupil.

(4) The academic, developmental, and functional needs of the child.

(b) The individualized education program team shall do the following:

(1) In the case of a pupil whose behavior impedes his or her learning or that of others, consider the use of positive behavioral interventions and supports, and other strategies, to address that behavior.

(2) In the case of a pupil with limited English proficiency, consider the language needs of the pupil as those needs relate to the pupil’s individualized education program.

(3) In the case of a pupil who is blind or visually impaired, provide for instruction in braille, and the use of braille, unless the individualized education program team determines, after an assessment of the pupil’s reading and writing skills, needs, and appropriate reading and writing media, including an assessment of the pupil’s future needs for instruction in braille or the use of braille, that instruction in braille or the use of braille is not appropriate for the pupil.

(4) Consider the communication needs of the pupil, and in the case of a pupil who is deaf or hard of hearing, consider the pupil’s language and communication needs, opportunities for direct communications with peers and professional personnel in the pupil’s language and communication mode, academic level, and full range of needs, including opportunities for direct instruction in the pupil’s language and communication mode.

(5) Consider whether the pupil requires assistive technology devices and services as defined in Section 1401(1) and (2) of Title 20 of the United States Code.

(c) If, in considering the special factors described in subdivisions (a) and (b), the individualized education program team determines that a pupil needs a particular device or service, including an intervention, accommodation, or other program modification, in order for the pupil to receive a free appropriate public education, the individualized education program team shall include a statement to that effect in the pupil’s individualized education program.

(d) The individualized education program team shall review the pupil’s individualized education program periodically, but not less frequently than annually, to determine whether the annual goals for the pupil are being achieved, and revise the individualized education program, as appropriate, to address, among other matters, the following:

(1) A lack of expected progress toward the annual goals and in the general education curriculum, where appropriate.

(2) The results of any reassessment conducted pursuant to Section 56381.

(3) Information about the pupil provided to, or by, the parents or guardians, as described in subdivision (b) of Section 56381.

(4) The pupil’s anticipated needs.

(5)  Any other relevant matter.

(e) A regular education teacher of the pupil, who is a member of the individualized education program team, shall participate, consistent with Section 1414(d)(1)(C) of Title 20 of the United States Code, in the review and revision of the individualized education program of the pupil.

(f) The parent or guardian shall have the right to present information to the individualized education program team in person or through a representative and the right to participate in meetings, relating to eligibility for special education and related services, recommendations, and program planning.

(g) (1) Notwithstanding Section 632 of the Penal Code, the parent or guardian or local educational agency shall have the right to audio record the proceedings of individualized education program team meetings. The parent or guardian or local educational agency shall notify the members of the individualized education program team of his, her, or its intent to audio record a meeting at least 24 hours prior to the meeting. If the local educational agency initiates the notice of intent to audio record a meeting and the parent or guardian objects or refuses to attend the meeting because it will be audio recorded, the meeting shall not be audio recorded.

(2) The Legislature hereby finds as follows:

(A) Under federal law, audio recordings made by a local educational agency are subject to the federal Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Sec. 1232g), and are subject to the confidentiality requirements of the regulations under Sections 300.610 to 300.626, inclusive, of Title 34 of the Code of Federal Regulations.

(B) Parents or guardians have the right, pursuant to Sections 99.10 to 99.22, inclusive, of Title 34 of the Code of Federal Regulations, to do all of the following:

(i) Inspect and review the audio recordings.

(ii) Request that the audio recordings be amended if the parent or guardian believes that they contain information that is inaccurate, misleading, or in violation of the rights of privacy or other rights of the individual with exceptional needs.

(iii) Challenge, in a hearing, information that the parent or guardian believes is inaccurate, misleading, or in violation of the individual’s rights of privacy or other rights.

(h) It is the intent of the Legislature that the individualized education program team meetings be nonadversarial and convened solely for the purpose of making educational decisions for the good of the individual with exceptional needs.

(Amended by Stats. 2009, Ch. 88, Sec. 28. Effective January 1, 2010.)



56341.2

(a) In the case of a pupil with exceptional needs who has been placed in a group home, as defined in subdivision (g) of Section 80001 of Title 22 of the California Code of Regulations, by the juvenile court pursuant to Section 300, 601, or 602 of the Welfare and Institutions Code, the district, special education local plan area, or county office shall invite to the individualized education program team meetings a representative of the group home.

(b) This section shall not be construed to delay the individualized education program process or to change the individualized education program team requirements of subdivision (b) of Section 56341.

(Added by Stats. 2003, Ch. 413, Sec. 1. Effective January 1, 2004.)



56341.5

(a) Each local educational agency convening a meeting of the individualized education program team shall take steps to ensure that no less than one of the parents or guardians of the individual with exceptional needs are present at each individualized education program meeting or are afforded the opportunity to participate.

(b) Parents or guardians shall be notified of the individualized education program meeting early enough to ensure an opportunity to attend.

(c) The individualized education program meeting shall be scheduled at a mutually agreed-upon time and place. The notice of the meeting under subdivision (b) shall indicate the purpose, time, and location of the meeting and who shall be in attendance. Parents or guardians also shall be informed in the notice of the right, pursuant to Section 300.322(b)(1)(ii) of Title 34 of the Code of Federal Regulations, to bring other people to the meeting who have knowledge or special expertise regarding the individual with exceptional needs, and inform the parents of subdivision (i) of Section 56341 relating to the participation of the infants and toddlers with disabilities service coordinator under Subchapter III (commencing with Section 1431) of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) at the initial individualized education program team meeting for a child previously served under the Subchapter III program.

(d) As part of the participation of an individual with exceptional needs in the development of an individualized education program, as required by federal law, the individual with exceptional needs shall be allowed to provide confidential input to any representative of his or her individualized education program team.

(e) For an individual with exceptional needs, beginning no later than the effective date of the individualized education program in effect when the individual reaches the age of 16 years, or younger if determined appropriate by the individualized education program team, the meeting notice also shall indicate that a purpose of the meeting will be the consideration of the postsecondary goals and transition services for the individual, pursuant to Section 56345.1 and Section 1414(d)(1)(A)(i)(VIII) of Title 20 of the United States Code, and the meeting notice shall indicate that the individual with exceptional needs is invited to attend. If the pupil does not attend the individualized education program meeting, the local educational agency shall take steps to ensure that the preferences and interests of the pupil are considered in accordance with Section 300.321(b)(2) of Title 34 of the Code of Federal Regulations.

(f)  The local educational agency, to the extent appropriate, with the consent of the parents or individual with exceptional needs who has reached the age of majority, and in accordance with Section 300.321(b)(3) of Title 34 of the Code of Federal Regulations, shall invite a representative of any participating agency that is likely to be responsible for providing or paying for transition services.

(g) Pursuant to Section 300.322(c) of Title 34 of the Code of Federal Regulations, if no parent or guardian can attend the meeting, the local educational agency shall use other methods to ensure parent or guardian participation, including individual or conference telephone calls, and consistent with Section 300.328 of Title 34 of the Code of Federal Regulations, the parent or guardian and the local educational agency may agree to use alternative means of meeting participation.

(h) A meeting may be conducted without a parent or guardian in attendance if the local educational agency is unable to convince the parent or guardian that he or she should attend. In this event, the local educational agency shall maintain a record of its attempts to arrange a mutually agreed-upon time and place, such as:

(1) Detailed records of telephone calls made or attempted and the results of those calls.

(2) Copies of correspondence sent to the parents or guardians and any responses received.

(3) Detailed records of visits made to the home or place of employment of the parent or guardian and the results of those visits.

(i) The local educational agency shall take any action necessary to ensure that the parent or guardian understands the proceedings at a meeting, including arranging for an interpreter for parents or guardians with deafness or whose native language is a language other than English.

(j) The local educational agency shall give the parent or guardian a copy of the individualized education program, at no cost to the parent or guardian.

(Amended by Stats. 2007, Ch. 454, Sec. 18. Effective October 10, 2007.)



56342

(a) The individualized education program team shall review the assessment results, determine eligibility, determine the content of the individualized education program, consider local transportation policies and criteria developed pursuant to paragraph (5) of subdivision (b) of Section 56195.8, and make program placement recommendations.

(b) In determining the program placement of an individual with exceptional needs, a local educational agency shall ensure that the placement decisions and the child’s placement are made in accordance with Sections 300.114 to 300.118, inclusive, of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 46. Effective January 1, 2008.)



56342.1

Before a local educational agency places an individual with exceptional needs in, or refers an individual to, a nonpublic, nonsectarian school, the district, special education local plan area, or county office of education shall initiate and conduct a meeting to develop an individualized education program in accordance with Sections 56341.1 and 56345 and in accordance with Section 300.325(a) of Title 34 of the Code of Federal Regulations. An individual with exceptional needs shall not be referred to, or placed in, a nonpublic, nonsectarian school unless his or her individualized education program specifies that the placement is appropriate.

(Amended by Stats. 2012, Ch. 571, Sec. 4. Effective January 1, 2013.)



56342.5

A local educational agency shall ensure that the parent of each individual with exceptional needs is a member of any group that makes decisions on the educational placement of the individual with exceptional needs.

(Amended by Stats. 2007, Ch. 56, Sec. 48. Effective January 1, 2008.)



56343

An individualized education program team shall meet whenever any of the following occurs:

(a) A pupil has received an initial formal assessment. The team may meet when a pupil receives any subsequent formal assessment.

(b) The pupil demonstrates a lack of anticipated progress.

(c) The parent or teacher requests a meeting to develop, review, or revise the individualized education program.

(d) At least annually, to review the pupil’s progress, the individualized education program, including whether the annual goals for the pupil are being achieved, and the appropriateness of placement, and to make any necessary revisions. The individualized education program team conducting the annual review shall consist of those persons specified in subdivision (b) of Section 56341. Other individuals may participate in the annual review if they possess expertise or knowledge essential for the review.

(Amended by Stats. 1998, Ch. 691, Sec. 30. Effective January 1, 1999.)



56343.5

A meeting of an individualized education program team requested by a parent to review an individualized education program pursuant to subdivision (c) of Section 56343 shall be held within 30 days, not counting days between the pupil’s regular school sessions, terms, or days of school vacation in excess of five schooldays, from the date of receipt of the parent’s written request. If a parent makes an oral request, the local educational agency shall notify the parent of the need for a written request and the procedure for filing a written request.

(Amended by Stats. 2007, Ch. 56, Sec. 49. Effective January 1, 2008.)



56344

(a) An individualized education program required as a result of an assessment of a pupil shall be developed within a total time not to exceed 60 days, not counting days between the pupil’s regular school sessions, terms, or days of school vacation in excess of five schooldays, from the date of receipt of the parent’s written consent for assessment, unless the parent agrees, in writing, to an extension. However, an individualized education program required as a result of an assessment of a pupil shall be developed within 30 days after the commencement of the subsequent regular school year as determined by each local educational agency’s school calendar for each pupil for whom a referral has been made 30 days or less prior to the end of the regular school year. In the case of pupil school vacations, the 60-day time shall recommence on the date that pupil schooldays reconvene. A meeting to develop an initial individualized education program for the pupil shall be conducted within 30 days of a determination that the pupil needs special education and related services pursuant to Section 300.323(c)(1) of Title 34 of the Code of Federal Regulations.

(b) Pursuant to Section 300.323(c)(2) of Title 34 of the Code of Federal Regulations, as soon as possible following development of the individualized education program, special education and related services shall be made available to the individual with exceptional needs in accordance with the individual’s individualized education program.

(c) Each local educational agency shall have an individualized education program in effect for each individual with exceptional needs within its jurisdiction at the beginning of each school year in accordance with subdivision (a) and pursuant to Section 300.323(a) and (b) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 454, Sec. 19. Effective October 10, 2007.)



56345

(a) The individualized education program is a written statement for each individual with exceptional needs that is developed, reviewed, and revised in accordance with this section, as required by Section 1414(d) of Title 20 of the United States Code, and that includes the following:

(1) A statement of the individual’s present levels of academic achievement and functional performance, including the following:

(A) The manner in which the disability of the individual affects his or her involvement and progress in the general education curriculum.

(B) For preschool children, as appropriate, the manner in which the disability affects his or her participation in appropriate activities.

(C) For individuals with exceptional needs who take alternate assessments aligned to alternate achievement standards, a description of benchmarks or short-term objectives.

(2) A statement of measurable annual goals, including academic and functional goals, designed to do the following:

(A) Meet the needs of the individual that result from the disability of the individual to enable the pupil to be involved in and make progress in the general education curriculum.

(B) Meet each of the other educational needs of the pupil that result from the disability of the individual.

(3) A description of the manner in which the progress of the pupil toward meeting the annual goals described in paragraph (2) will be measured and when periodic reports on the progress the pupil is making toward meeting the annual goals, such as through the use of quarterly or other periodic reports, concurrent with the issuance of report cards, will be provided.

(4) A statement of the special education and related services and supplementary aids and services, based on peer-reviewed research to the extent practicable, to be provided to the pupil, or on behalf of the pupil, and a statement of the program modifications or supports for school personnel that will be provided to enable the pupil to do the following:

(A) To advance appropriately toward attaining the annual goals.

(B) To be involved in and make progress in the general education curriculum in accordance with paragraph (1) and to participate in extracurricular and other nonacademic activities.

(C) To be educated and participate with other individuals with exceptional needs and nondisabled pupils in the activities described in this subdivision.

(5) An explanation of the extent, if any, to which the pupil will not participate with nondisabled pupils in the regular class and in the activities described in subparagraph (C) of paragraph (4).

(6) (A) A statement of individual appropriate accommodations that are necessary to measure the academic achievement and functional performance of the pupil on state and districtwide assessments consistent with Section 1412(a)(16)(A) of Title 20 of the United States Code.

(B) If the individualized education program team determines that the pupil shall take an alternate assessment instead of a particular state or districtwide assessment of pupil achievement, a statement of the following:

(i) The reason why the pupil cannot participate in the regular assessment.

(ii) The reason why the particular alternate assessment selected is appropriate for the pupil.

(7) The projected date for the beginning of the services and modifications described in paragraph (4), and the anticipated frequency, location, and duration of those services and modifications.

(8) Beginning not later than the first individualized education program to be in effect when the pupil is 16 years of age, or younger if determined appropriate by the individualized education program team, and updated annually thereafter, the following shall be included:

(A) Appropriate measurable postsecondary goals based upon age-appropriate transition assessments related to training, education, employment, and where appropriate, independent living skills.

(B) The transition services, as defined in Section 56345.1, including courses of study, needed to assist the pupil in reaching those goals.

(b) If appropriate, the individualized education program shall also include, but not be limited to, all of the following:

(1) For pupils in grades 7 to 12, inclusive, any alternative means and modes necessary for the pupil to complete the prescribed course of study of the district and to meet or exceed proficiency standards for graduation.

(2) For individuals whose native language is other than English, linguistically appropriate goals, objectives, programs, and services.

(3) Pursuant to Section 300.106 of Title 34 of the Code of Federal Regulations, extended school year services shall be included in the individualized education program and provided to the pupil if the individualized education program team of the pupil determines, on an individual basis, that the services are necessary for the provision of a free appropriate public education to the pupil.

(4) Provision for the transition into the regular class program if the pupil is to be transferred from a special class or nonpublic, nonsectarian school into a regular class in a public school for any part of the schoolday, including the following:

(A) A description of activities provided to integrate the pupil into the regular education program. The description shall indicate the nature of each activity, and the time spent on the activity each day or week.

(B) A description of the activities provided to support the transition of pupils from the special education program into the regular education program.

(5) For pupils with low-incidence disabilities, specialized services, materials, and equipment, consistent with guidelines established pursuant to Section 56136.

(c) It is the intent of the Legislature in requiring individualized education programs, that the local educational agency is responsible for providing the services delineated in the individualized education program. However, the Legislature recognizes that some pupils may not meet or exceed the growth projected in the annual goals and objectives of the individualized education program of the pupil.

(d) Consistent with Section 56000.5 and Section 1414(d)(3)(B)(iv) of Title 20 of the United States Code, it is the intent of the Legislature that, in making a determination of the services that constitute an appropriate education to meet the unique needs of a deaf or hard-of-hearing pupil in the least restrictive environment, the individualized education program team shall consider the related services and program options that provide the pupil with an equal opportunity for communication access. The individualized education program team shall specifically discuss the communication needs of the pupil, consistent with “Deaf Students Education Services Policy Guidance” (57 Fed. Reg. 49274 (October 1992)), including all of the following:

(1) The pupil’s primary language mode and language, which may include the use of spoken language with or without visual cues, or the use of sign language, or a combination of both.

(2) The availability of a sufficient number of age, cognitive, and language peers of similar abilities, which may be met by consolidating services into a local plan areawide program or providing placement pursuant to Section 56361.

(3) Appropriate, direct, and ongoing language access to special education teachers and other specialists who are proficient in the pupil’s primary language mode and language consistent with existing law regarding teacher training requirements.

(4) Services necessary to ensure communication-accessible academic instructions, school services, and extracurricular activities consistent with the federal Vocational Rehabilitation Act of 1973 (29 U.S.C. Sec. 794 et seq.) and the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.).

(5) In accordance with Section 300.113 of Title 34 of the Code of Federal Regulations, each public agency shall ensure that hearing aids worn in school by children with hearing impairments, including deafness, are functioning properly.

(6) Subject to paragraph (7), each public agency, pursuant to Section 300.113(b) of Title 34 of the Code of Federal Regulations, shall ensure that external components of surgically implanted medical devices are functioning properly.

(7) For a child with a surgically implanted medical device who is receiving special education and a service under Section 56363, a public agency is not responsible for the postsurgical maintenance, programming, or replacement of the medical device that has been surgically implanted, or of an external component of the surgically implanted medical device.

(e) State moneys appropriated to districts or local educational agencies may not be used for any additional responsibilities and services associated with paragraphs (1) and (2) of subdivision (d), including the training of special education teachers and other specialists, even if those additional responsibilities or services are required pursuant to a judicial or state agency determination. Those responsibilities and services shall only be funded by a local educational agency as follows:

(1) The costs of those activities shall be funded from existing programs and funding sources.

(2) Those activities shall be supported by the resources otherwise made available to those programs.

(3) Those activities shall be consistent with Sections 56240 to 56243, inclusive.

(f) It is the intent of the Legislature that the communication skills of teachers who work with hard-of-hearing and deaf children be improved. This section does not remove the discretionary authority of the local educational agency in regard to in-service activities.

(g) Beginning not later than one year before the pupil reaches the age of 18 years, a statement that the pupil has been informed of the pupil’s rights under this part, if any, that will transfer to the pupil upon reaching the age of 18 years pursuant to Section 56041.5.

(h) The individualized education program team is not required to include information under one component of a pupil’s individualized education program that is already contained under another component of the individualized education program.

(i) This section does not require that additional information, beyond that explicitly required by Section 1414 of Title 20 of the United States Code and this part, be included in the individualized education program of a pupil.

(Amended by Stats. 2007, Ch. 454, Sec. 20. Effective October 10, 2007.)



56345.1

(a) The term “transition services,” as defined in Section 1401(34) of Title 20 of the United States Code and as used in subparagraph (B) of paragraph (8) of subdivision (a) of Section 56345, means a coordinated set of activities for an individual with exceptional needs that does all of the following:

(1) Is designed within an results-oriented process, that is focused on improving the academic and functional achievement of the individual with exceptional needs to facilitate the movement of the pupil from school to postschool activities, including postsecondary education, vocational education, integrated employment, including supported employment, continuing and adult education, adult services, independent living, or community participation.

(2) Is based upon the individual needs of the pupil, taking into account the strengths, preferences, and interests of the pupil.

(3) Includes instruction, related services, community experiences, the development of employment and other postschool adult living objectives, and, if appropriate, acquisition of daily living skills and provision of a functional vocational evaluation.

(b) In accordance with Section 300.43(b) of Title 34 of the Code of Federal Regulations, transition services for individuals with exceptional needs may be special education, if provided as specially designed instruction, or a designated instruction and service, if required to assist a pupil to benefit from special education.

(c) If a participating agency, other than the local educational agency, fails to provide the transition services described in the individualized education program of the pupil in accordance with Section 1414(d)(6) of Title 20 of the United States Code and paragraph (8) of subdivision (a) of Section 56345, the local educational agency shall reconvene the individualized education program team to identify alternative strategies to meet the transition service needs for the pupil set out in the program.

(Amended by Stats. 2007, Ch. 454, Sec. 21. Effective October 10, 2007.)



56345.2

(a) Pursuant to Section 300.107 of Title 34 of the Code of Federal Regulations, each public agency shall take steps, including the provision of supplementary aids and services determined appropriate and necessary by the individualized education program team of the individual with exceptional needs, to provide nonacademic and extracurricular services and activities in the manner necessary to afford individuals with exceptional needs an equal opportunity for participation in those services and activities.

(b) Nonacademic and extracurricular services and activities may include counseling services, athletics, transportation, health services, recreational activities, special interest groups or clubs sponsored by the public agency, referrals to agencies that provide assistance to individuals with exceptional needs, and employment of pupils, including both employment by the public agency and assistance in making outside employment available.

(c) Pursuant to Section 300.117 of Title 34 of the Code of Federal Regulations, each public agency shall ensure that each individual with exceptional needs participates with nondisabled children in extracurricular services and activities to the maximum extent appropriate to the needs of that individual. Each public agency shall ensure that each individual with exceptional needs has the supplementary aids and services determined by the individualized education program team of the individual to be appropriate and necessary for the individual to participate in nonacademic settings.

(Added by Stats. 2007, Ch. 454, Sec. 22. Effective October 10, 2007.)



56345.5

Except as prescribed in subdivision (b) of Section 56324, nothing in this part shall be construed to authorize local educational agencies to prescribe health care services.

(Amended by Stats. 2007, Ch. 56, Sec. 50. Effective January 1, 2008.)



56346

(a) A public agency, as defined in Section 56028.5, that is responsible for making a free appropriate public education and related services to the child with a disability under this part shall seek to obtain informed consent from the parent of the child before providing special education and related services to the child pursuant to Section 1414(a)(1)(D)(i)(II) of Title 20 of the United States Code. The public agency shall make reasonable efforts to obtain informed consent from the parent for the initial provision of special education and related services to the child in accordance with Section 300.300(b)(2) of Title 34 of the Code of Federal Regulations.

(b) If the parent of the child fails to respond or refuses to consent to the initiation of services pursuant to subdivision (a), the public agency shall not provide special education and related services to the child by utilizing the procedures in Section 1415 of Title 20 of the United States Code or the procedures in subdivision (e) of Section 56506 in order to obtain agreement or a ruling that the services may be provided to the child.

(c) If the parent of the child refuses to consent to the initial provision of special education and related services, or the parent fails to respond to a request to provide the consent, both of the following are applicable:

(1) The public agency shall not be considered to be in violation of the requirement to make available a free appropriate public education to the child for the failure to provide the child with the special education and related services for which the public agency requests consent.

(2) The public agency shall not be required to convene an individualized education program team meeting or develop an individualized education program under this part for the child for the special education and related services for which the public agency requests consent.

(d) (1) Pursuant to Section 300.300(b)(4) of Title 34 of the Code of Federal Regulations, if the parent or guardian of a child submits a written revocation of his or her consent pursuant to this section at any time subsequent to the initial provision of special education and related services to the child, the public agency shall not do either of the following:

(A) Continue to provide special education and related services to the child, but shall provide prior written notice to the child’s parent or guardian in accordance with Section 56500.4 before ceasing the provision of the special education and related services.

(B) Use the procedural safeguards specified in Chapter 5 (commencing with Section 56500), including mediation and the due process complaint procedures, to obtain agreement or a ruling that the services may be provided to the child.

(2) A public agency shall be deemed in compliance with the requirement to make a free appropriate public education available to a child if the agency ceases to provide the child with further special education and related services pursuant to this subdivision. A public agency is not required to convene an individualized education program team meeting or develop an individualized education program pursuant to this article for the child for further provision of special education and related services.

(e) If the parent of the child consents in writing to the receipt of special education and related services for the child but does not consent to all of the components of the individualized education program, those components of the program to which the parent has consented shall be implemented so as not to delay providing instruction and services to the child.

(f) With the exception of a parent of a child who fails to respond pursuant to subdivision (b), or refuses to consent to services pursuant to subdivision (b), if the public agency determines that the proposed special education program component to which the parent does not consent is necessary to provide a free appropriate public education to the child, a due process hearing shall be initiated in accordance with Section 1415(f) of Title 20 of the United States Code. If a due process hearing is held, the hearing decision shall be the final administrative determination and shall be binding upon the parties. While a resolution session, mediation conference, or due process hearing is pending, the child shall remain in his or her current placement, unless the parent and the public agency agree otherwise.

(g) In accordance with Section 300.300(d)(4)(i) of Title 34 of the Code of Federal Regulations, if the parent of a child who is home schooled or placed in a private school by the parents at their own expense does not provide consent for the initial assessment or the reassessment, or the parent fails to respond to a request to provide consent, the public agency shall not use the consent override procedures described in Section 300.300(a)(3) and (c)(1) of Title 34 of the Code of Federal Regulations. The public agency is not required to consider the child as eligible for services under Article 5.6 (commencing with Section 56170) of Chapter 2.

(Amended by Stats. 2010, Ch. 243, Sec. 2. Effective January 1, 2011.)



56347

A local educational agency, prior to the placement of the individual with exceptional needs, shall ensure that the regular teacher or teachers, the special education teacher or teachers, and other persons who provide special education, related services, or both to the individual with exceptional needs have access to the pupil’s individualized education program, shall be knowledgeable of the content of the individualized education program, and shall be informed of his or her specific responsibilities related to implementing a pupil’s individualized education program and the specific accommodations, modifications and supports that shall be provided for the pupil in accordance with the individualized education program, pursuant to Section 300.323(d) of Title 34 of the Code of Federal Regulations. A copy of each individualized education program shall be maintained at each schoolsite where the pupil is enrolled. Service providers from other agencies who provide instruction or a related service to the individual off the schoolsite shall be provided a copy of the individualized education program. All individualized education programs shall be maintained in accordance with state and federal pupil record confidentiality laws.

(Amended by Stats. 2007, Ch. 56, Sec. 51. Effective January 1, 2008.)






ARTICLE 3.5 - Individualized Education Program for Visually Impaired Pupils

56350

Unless the context otherwise requires, the definitions set forth in this section shall govern the construction of this article.

(a) A “functionally blind pupil” means a pupil who relies basically on senses other than vision as major channels for learning.

(b) A “pupil with low vision” means a pupil who uses vision as a channel for learning, but who may also benefit from instruction in braille.

(c) A “visually impaired pupil” means a pupil who is functionally blind or a pupil with low vision. For purposes of this article, a “visually impaired pupil” does not include a pupil who is eligible for special education and related services based on a specific learning disability identified pursuant to Section 56338.

(d) “Braille” means the system of reading and writing through touch commonly known as “Standard English Braille, American Edition.”

(Amended by Stats. 1995, Ch. 203, Sec. 2. Effective January 1, 1996.)



56351

Local educational agencies shall provide opportunities for braille instruction for pupils who, due to a prognosis of visual deterioration, may be expected to have a need for braille as a reading medium.

(Amended by Stats. 2007, Ch. 56, Sec. 52. Effective January 1, 2008.)



56351.5

(a) (1) A local educational agency may reinforce braille instruction using a braille instructional aide who meets the criteria set forth in paragraph (2) under the supervision of a teacher who holds an appropriate credential, as determined by the Commission on Teacher Credentialing, to teach pupils who are functionally blind or visually impaired. This instruction shall be in accordance with the individualized education program of the pupil.

(2) For purposes of this section, a braille instructional aide shall demonstrate to the supervising teacher that he or she is fluent in reading and writing grade 2 braille and possesses basic knowledge of the rules of braille construction.

(b) A local educational agency that employs a braille instructional aide shall provide the aide with information regarding teaching credential programs, including the Wildman-Keeley-Solis Exemplary Teacher Training Act of 1997 (Article 12 (commencing with Section 44390) of Chapter 2 of Part 25) and the Teacher Education Internship Act of 1967 (Article 3 (commencing with Section 44450) of Chapter 3 of Part 25).

(Amended by Stats. 2007, Ch. 730, Sec. 37. Effective January 1, 2008.)



56351.7

(a) The Superintendent of Public Instruction shall form an advisory task force to develop standards for the mastery of the braille code as a child progresses through kindergarten to grade 12, inclusive.

(b) The task force shall include, but shall not be limited to, members approved by the State Board of Education representing all of the following:

(1) Parents of visually impaired pupils.

(2) Teachers of visually impaired pupils.

(3) Researchers in the field of visual impairment.

(4) Braille experts.

(5) Groups that advocate for teaching of, and use of, braille.

(6) Groups that advocate for the visually impaired.

(c) The task force shall report to the Governor and to the education committees of the Assembly and the Senate by June 30, 2004.

(Added by Stats. 2002, Ch. 653, Sec. 1. Effective January 1, 2003.)



56351.8

(a) The Superintendent shall utilize the advisory task force established pursuant to Section 56351.7 to develop standards for pupils described in subdivision (b) to learn, and to achieve mastery of, the braille mathematics code as they progress through kindergarten and grades 1 to 12, inclusive.

(b) The standards described in subdivision (a) shall be developed for pupils who, due to a visual impairment, are functionally blind or may be expected to have a need to learn the braille code as their primary literacy mode for learning.

(c) The task force shall, by March 1, 2006, report to the state board with the standards it develops pursuant to subdivision (a).

(Added by Stats. 2005, Ch. 530, Sec. 2. Effective January 1, 2006.)



56351.9

(a) By June 1, 2006, the state board shall adopt braille reading and mathematics standards for pupils who, due to a visual impairment, are functionally blind or may be expected to have a need to learn the braille code as their primary literacy mode for learning.

(b) County offices of education, school districts, and special education local plan areas shall provide to pupils described in subdivision (a) opportunities for instruction to master the braille reading and mathematics standards described in subdivision (a).

(Added by Stats. 2005, Ch. 530, Sec. 3. Effective January 1, 2006.)



56352

(a) A functional vision assessment conducted pursuant to Section 56320 shall be used as one criterion in determining the appropriate reading medium or media for the pupil.

(b) An assessment of braille skills shall be required for functionally blind pupils who have the ability to read in accordance with guidelines established pursuant to Section 56136. A local educational agency may provide pupils with low vision with the opportunity to receive assessments to determine the appropriate reading medium or media, including braille instruction, for the pupils.

(c) The determination, by a pupil’s individualized education program team, of the most appropriate medium or media, including braille, for functionally blind pupils who have the ability to read shall use as one criterion the assessment provided for pursuant to subdivision (b) and shall be in accordance with guidelines established pursuant to Section 56136.

(d) Except as provided in subdivision (b) of Section 56351.5, braille instruction shall be provided by a teacher who holds an appropriate credential, as determined by the Commission on Teacher Credentialing, to teach pupils who are functionally blind or visually impaired.

(e) Each visually impaired pupil shall be provided with the opportunity to receive an assessment to determine the appropriate reading medium or media, including braille instruction, if appropriate, for that pupil.

(Amended by Stats. 2007, Ch. 56, Sec. 54. Effective January 1, 2008.)






ARTICLE 4 - Implementation

56360

Each special education local plan area shall ensure that a continuum of program options is available to meet the needs of individuals with exceptional needs for special education and related services, as required by the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and federal regulations relating thereto.

(Amended by Stats. 1997, Ch. 854, Sec. 29. Effective January 1, 1998.)



56361

The continuum of program options shall include, but not necessarily be limited to, all of the following or any combination of the following:

(a) Regular education programs consistent with subparagraph (A) of paragraph (5) of subsection (a) of Section 1412 of Title 20 of the United States Code and implementing regulations.

(b) A resource specialist program pursuant to Section 56362.

(c) Designated instruction and services pursuant to Section 56363.

(d) Special classes pursuant to Section 56364.2.

(e) Nonpublic, nonsectarian school services pursuant to Section 56365.

(f) State special schools pursuant to Section 56367.

(g) Instruction in settings other than classrooms where specially designed instruction may occur.

(h) Itinerant instruction in classrooms, resource rooms, and settings other than classrooms where specially designed instruction may occur to the extent required by federal law or regulation.

(i) Instruction using telecommunication, and instruction in the home, in hospitals, and in other institutions to the extent required by federal law or regulation.

(Amended by Stats. 2004, Ch. 896, Sec. 59. Effective September 29, 2004.)



56361.2

All special education and related services for any individual with exceptional needs who is younger than three years of age shall be provided pursuant to Chapter 4.4 (commencing with Section 56425).

(Added by Stats. 1986, Ch. 1296, Sec. 5.5. Operative July 1, 1987, by Sec. 25 of Ch. 1296.)



56361.5

(a) In addition to the continuum of program options listed in Section 56361, a local educational agency may contract with a hospital to provide designated instruction and services, as defined in subdivision (b) of Section 56363, required by the individual with exceptional needs, as specified in the individualized education program. However, a local educational agency shall not contract with a sectarian hospital for instructional services. A local educational agency shall contract with a hospital for designated instruction and services required by the individual with exceptional needs only when no appropriate public education program is available.

For purposes of this section, “hospital” means a health care facility licensed by the State Department of Health Care Services.

(b) Contracts with hospitals pursuant to subdivision (a) shall be subject to the procedures prescribed in Sections 56365, 56366, and 56366.5.

(Amended by Stats. 2007, Ch. 56, Sec. 55. Effective January 1, 2008.)



56362

(a) The resource specialist program shall provide, but not be limited to, all of the following:

(1) Provision for a resource specialist or specialists who shall provide instruction and services for those pupils whose needs have been identified in an individualized education program developed by the individualized education program team and who are assigned to regular classroom teachers for a majority of a schoolday.

(2) Provision of information and assistance to individuals with exceptional needs and their parents.

(3) Provision of consultation, resource information, and material regarding individuals with exceptional needs to their parents and to regular staff members.

(4) Coordination of special education services with the regular school programs for each individual with exceptional needs enrolled in the resource specialist program.

(5) Monitoring of pupil progress on a regular basis, participation in the review and revision of individualized education programs, as appropriate, and referral of pupils who do not demonstrate appropriate progress to the individualized education program team.

(6) Emphasis at the secondary school level on academic achievement, career and vocational development, and preparation for adult life.

(b) The resource specialist program shall be under the direction of a resource specialist who is a credentialed special education teacher, or who has a clinical services credential with a special class authorization, who has had three or more years of teaching experience, including both regular and special education teaching experience, as defined by rules and regulations of the Commission on Teacher Credentialing, and who has demonstrated the competencies for a resource specialist, as established by the Commission on Teacher Credentialing.

(c) Caseloads for resource specialists shall be stated in the local policies developed pursuant to Section 56195.8 and in accordance with regulations established by the board. No resource specialist shall have a caseload which exceeds 28 pupils.

(d) Resource specialists shall not simultaneously be assigned to serve as resource specialists and to teach regular classes.

(e) Resource specialists shall not enroll a pupil for a majority of a schoolday without approval by the pupil’s individualized education program team.

(f) At least 80 percent of the resource specialists within a local plan shall be provided with an instructional aide.

(Amended by Stats. 2007, Ch. 56, Sec. 56. Effective January 1, 2008.)



56362.1

For the purposes of Section 56362, “caseload” shall include, but not be limited to, all pupils for whom the resource specialist performs any of the services described in subdivision (a) of Section 56362.

(Added by Stats. 1981, Ch. 972, Sec. 5.)



56362.5

By July 1982, the Commission on Teacher Credentialing shall adopt rules and regulations for a resource specialist certificate of competence. The certificate shall provide all the following:

(a) Definition of the competencies required of a resource specialist.

(b) Provision for a system of direct application to the commission for a certificate of competence for each teacher who holds a valid special education credential, other than an emergency credential, and who satisfies any one of the following criteria:

(1) Provided instruction and services as specified in subdivision (a) of Section 80070.1 of Title 5 of the California Administrative Code as it read immediately prior to July 28, 1980, for two years prior to September 1, 1981.

(2) Provided instruction and services as specified in subdivision (b) of Section 80070.2 of Title 5 of the California Administrative Code as it read immediately prior to July 28, 1980, for two years prior to June 30, 1983.

(c) Provision for the issuance, for up to three years, of a preliminary nonrenewable certificate of competence for the resource specialist, and adoption of the standards for the issuance and continuing validity of such a certificate.

(d) Establishment of a system for verification of competencies through both of the following:

(1) Commission on Teacher Credentialing approved institution of higher education resource specialist certificate program.

(2) Commission on Teacher Credentialing approved competency assessment panels for resource specialist certification.

(e) Cooperation with the department in implementing these provisions.

Notwithstanding any other provision of law, any person who held a preliminary resource specialist certificate of competence on January 28, 1982, and who met the requirements for a clear resource specialist certificate of competence as specified in paragraph (1) of subdivision (b) may be issued a clear resource specialist certificate of competence upon submission of a completed application, but without any additional fee.

(Amended by Stats. 1984, Ch. 144, Sec. 27.)



56362.7

(a) The Legislature recognizes the need for specially trained professionals to assess and serve pupils of limited English proficiency. This is particularly true of pupils with exceptional needs or pupils with suspected disabilities.

(b) The commission shall develop a bilingual-crosscultural certificate of assessment competence for those professionals who may participate in assessments for placements in special education programs. The certificate shall be issued to holders of appropriate credentials, certificates, or authorizations who demonstrate, by written and oral examination, all of the following:

(1) That the person is competent in both the oral and written skills of a language other than English.

(2) That the person has both the knowledge and understanding of the cultural and historical heritage of the limited-English-proficient individuals to be served.

(3) That the person has the ability to perform the assessment functions the candidate is certified or authorized to perform in English and in a language other than English.

(4) That the person has knowledge of the use of instruments and other assessment techniques appropriate to evaluate limited-English-proficient individuals with exceptional needs and ability to develop appropriate data, instructional strategies, individualized education programs, and evaluations.

(c) Certificates of bilingual-crosscultural competence for special education professionals who implement individual education plans requiring bilingual services shall be granted by the commission pursuant to Section 44253.7.

(d) It is not the intent of the Legislature in enacting this section that possession of any certificate established by this section be a state-mandated requirement for employment or continued employment. It is the intent that this is a matter for local educational agencies to determine.

(Amended by Stats. 2005, Ch. 677, Sec. 46. Effective October 7, 2005.)



56363

(a) As used in this part, the term “designated instruction and services” means “related services” as that term is defined in Section 1401(26) of Title 20 of the United States Code and Section 300.34 of Title 34 of the Code of Federal Regulations. The term “related services” means transportation, and such developmental, corrective, and other supportive services (including speech-language pathology and audiology services, interpreting services, psychological services, physical and occupational therapy, recreation, including therapeutic recreation, social work services, school nurse services designed to enable an individual with exceptional needs to receive a free appropriate public education as described in the individualized education program of the child, counseling services, including rehabilitation counseling, orientation, and mobility services, and medical services, except that such medical services shall be for diagnostic and evaluation purposes only) as may be required to assist an individual with exceptional needs to benefit from special education, and includes the early identification and assessment of disabling conditions in children.

(b) These services may include, but are not limited to, the following:

(1) Language and speech development and remediation. The language and speech development and remediation services may be provided by a speech-language pathology assistant as defined in subdivision (i) of Section 2530.2 of the Business and Professions Code.

(2) Audiological services.

(3) Orientation and mobility services.

(4) Instruction in the home or hospital.

(5) Adapted physical education.

(6) Physical and occupational therapy.

(7) Vision services.

(8) Specialized driver training instruction.

(9) Counseling and guidance services, including rehabilitation counseling.

(10) Psychological services other than assessment and development of the individualized education program.

(11) Parent counseling and training.

(12) Health and nursing services, including school nurse services designed to enable an individual with exceptional needs to receive a free appropriate public education as described in the individualized education program.

(13) Social worker services.

(14) Specially designed vocational education and career development.

(15) Recreation services.

(16) Specialized services for low-incidence disabilities, such as readers, transcribers, and vision and hearing services.

(17) Interpreting services.

(c) The terms “designated instruction and services” and “related services” do not include a medical device that is surgically implanted, including cochlear implants, the optimization of the functioning of a medical device, maintenance of that device, or the replacement of that device, pursuant to Section 300.34(b) of Title 34 of the Code of Federal Regulations. In accordance with Section 300.34(b) of Title 34 of the Code of Federal Regulations, nothing in this subdivision shall do any of the following:

(1) Limit the right of an individual with exceptional needs with a surgically implanted device, including a cochlear implant, to receive related services or designated instruction and services that are determined by the individualized education program team to be necessary for the individual to receive a free appropriate public education.

(2) Limit the responsibility of a local educational agency to appropriately monitor and maintain medical devices that are needed to maintain the health and safety of the individual, including breathing, nutrition, or operation of other bodily functions, while the individual is transported to and from school or is at school.

(3) Prevent the routine checking of an external component of a surgically implanted device to make sure it is functioning properly, as required by Section 300.113(b) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2011, Ch. 347, Sec. 35. Effective January 1, 2012.)



56363.1

A local educational agency is not required to purchase medical equipment for an individual pupil. However, the local educational agency is responsible for providing other specialized equipment for use at school that is needed to implement the individualized education program. For purposes of this section, “medical equipment” does not include an assistive technology device, as defined in Section 1401(1) of Title 20 of the United States Code.

(Amended by Stats. 2007, Ch. 56, Sec. 57. Effective January 1, 2008.)



56363.3

The average caseload for language, speech, and hearing specialists in special education local plan areas shall not exceed 55 cases, unless the local plan specifies a higher average caseload and the reasons for the greater average caseload.

(Amended by Stats. 2007, Ch. 56, Sec. 58. Effective January 1, 2008.)



56363.5

Pursuant to Section 300.154(d)(2)(iv) and (v) of Title 34 of the Code of Federal Regulations, if an individual with exceptional needs is covered by public benefits or insurance, a public agency may use Medicaid, other public benefits, or insurance programs in which a pupil participates to provide or pay for the services required by this part, the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), and Part 300 of Title 34 of the Code of Federal Regulations, if both of the following conditions are met:

(a) The public agency provides written notification to the pupil’s parents.

(b) The public agency obtains written parental consent before accessing the pupil’s or parents’ public benefits or insurance for the first time, and annually thereafter.

(Repealed and added by Stats. 2014, Ch. 327, Sec. 14. Effective January 1, 2015.)



56364.1

Notwithstanding the provisions of Section 56364.2, pupils with low incidence disabilities may receive all or a portion of their instruction in the regular classroom and may also be enrolled in special classes taught by appropriately credentialed teachers who serve these pupils at one or more schoolsites. The instruction shall be provided in a manner which is consistent with the guidelines adopted pursuant to Section 56136 and in accordance with the individualized education program.

(Amended by Stats. 2004, Ch. 896, Sec. 60. Effective September 29, 2004.)



56364.2

(a) Special classes that serve pupils with similar and more intensive educational needs shall be available. The special classes may enroll pupils only when the nature or severity of the disability of the individual with exceptional needs is such that education in the regular classes with the use of supplementary aids and services, including curriculum modification and behavioral support, cannot be achieved satisfactorily. These requirements also apply to separate schooling, or other removal of individuals with exceptional needs from the regular educational environment.

(b) In providing or arranging for the provision of activities, each public agency shall ensure that each individual with exceptional needs participates in those activities with nondisabled pupils to the maximum extent appropriate to the needs of the individual with exceptional needs, including nonacademic and extracurricular services and activities. Special classes shall meet standards adopted by the board.

(c) This section shall only apply to special education local plan areas that have had a revised local plan approved pursuant to Section 56836.03.

(Added by renumbering Section 56364.5 (as added by Stats. 1997, Ch. 854) by Stats. 1998, Ch. 691, Sec. 38. Effective January 1, 1999.)



56365

(a) Services provided by nonpublic, nonsectarian schools, as defined pursuant to Section 56034, and nonpublic, nonsectarian agencies, as defined pursuant to Section 56035, shall be made available. These services shall be provided pursuant to Section 56366, and in accordance with Section 300.146 of Title 34 of the Code of Federal Regulations, under contract with the local educational agency to provide the appropriate special educational facilities, special education, or designated instruction and services required by the individual with exceptional needs if no appropriate public education program is available.

(b) Pupils enrolled in nonpublic, nonsectarian schools and agencies under this section shall be deemed to be enrolled in public schools for all purposes of Chapter 4 (commencing with Section 41600) of Part 24 of Division 3 and Section 42238.02. The local educational agency shall be eligible to receive allowances under Articles 3 (commencing with Section 56836.165) and 4 (commencing with Section 56836.20) of Chapter 7.2 for services that are provided to individuals with exceptional needs pursuant to the contract.

(c) If the state participates in the federal program of assistance for state-operated or state-supported programs for individuals with exceptional needs (Public Law 89-313, Sec. 6), pupils enrolled in nonpublic, nonsectarian schools shall be deemed to be enrolled in state-supported institutions for all purposes of that program and shall be eligible to receive allowances under Chapter 7.2 (commencing with Section 56836) for supplemental services provided to individuals with exceptional needs pursuant to a contract with a local educational agency. In order to participate in the federal program, the state shall find that participation will not result in any additional expenditures from the General Fund.

(d) The local educational agency shall pay to the nonpublic, nonsectarian school or agency the full amount of the tuition for individuals with exceptional needs that are enrolled in programs provided by the nonpublic, nonsectarian school pursuant to the contract.

(e) Before contracting with a nonpublic, nonsectarian school or agency outside of this state, the local educational agency shall document its efforts to utilize public schools or to locate an appropriate nonpublic, nonsectarian school or agency program, or both, within the state.

(f) If a local educational agency places a pupil with a nonpublic, nonsectarian school or agency outside of this state, the pupil’s individualized education program team shall submit a report to the Superintendent within 15 days of the placement decision. The report shall include information about the special education and related services provided by the out-of-state program placement and the costs of the special education and related services provided, and shall indicate the efforts of the local educational agency to locate an appropriate public school or nonpublic, nonsectarian school or agency, or a combination thereof, within the state. The Superintendent shall submit a report to the board on all placements made outside of this state.

(g) If a local educational agency decides to place a pupil with a nonpublic, nonsectarian school or agency outside of this state, that local educational agency shall indicate the anticipated date for the return of the pupil to a public or nonpublic, nonsectarian school or agency placement, or a combination thereof, located in the state and shall document efforts during the previous placement year to return the pupil.

(h) In addition to meeting the requirements of Section 56366.1, a nonpublic, nonsectarian school or agency that operates a program outside of this state shall be certified or licensed by that state to provide, respectively, special education and related services and designated instruction and related services to pupils under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(i) A nonpublic, nonsectarian school or agency that is located outside of this state is eligible for certification pursuant to Section 56366.1 only if a pupil is enrolled in a program operated by that school or agency pursuant to the recommendation of an individualized education program team in California, and if that pupil’s parents or guardians reside in California.

(j) In accordance with Section 300.147(b) and (c) of Title 34 of the Code of Federal Regulations, the department shall disseminate copies of applicable standards to each nonpublic, nonsectarian school and nonpublic, nonsectarian agency to which a local educational agency has referred or placed an individual with exceptional needs and shall provide an opportunity for those nonpublic, nonsectarian schools and nonpublic, nonsectarian agencies to participate in the development and revision of state standards that apply to those entities.

(Amended by Stats. 2013, Ch. 47, Sec. 104. Effective July 1, 2013.)



56366

It is the intent of the Legislature that the role of a nonpublic, nonsectarian school or agency shall be maintained and continued as an alternative special education service available to a local educational agency and parents.

(a) The master contract for nonpublic, nonsectarian school or agency services shall be developed in accordance with the following provisions:

(1) The master contract shall specify the general administrative and financial agreements, including teacher-to-pupil ratios, between the nonpublic, nonsectarian school or agency and the local educational agency to provide the special education and designated instruction and services, as well as transportation specified in each pupil’s individualized education program. The administrative provisions of the contract also shall include procedures for recordkeeping and documentation, and the maintenance of school records by the contracting local educational agency to ensure that appropriate high school graduation credit is received by each pupil. The contract may allow for partial or full-time attendance at the nonpublic, nonsectarian school.

(2) (A) The master contract shall include an individual services agreement for each pupil placed by a local educational agency that will be negotiated for the length of time for which nonpublic, nonsectarian school or agency special education and designated instruction and services are specified in the pupil’s individualized education program.

(B) The master contract shall include a description of the process being utilized by the local educational agency to oversee and evaluate placements in nonpublic, nonsectarian schools, as required by federal law. This description shall include a method for evaluating whether each pupil is making appropriate educational progress. At least once every year, the local educational agency shall do all of the following and, to the extent possible, the following shall be conducted as part of the development and provision of an individualized education program:

(i) Evaluate the educational progress of each pupil placed in a nonpublic, nonsectarian school, including all state assessment results pursuant to the requirements of Section 52052.

(ii) Consider whether or not the needs of the pupil continue to be best met at the nonpublic, nonsectarian school and whether changes to the individualized education program of the pupil are necessary, including whether the pupil may be transitioned to a public school setting. This consideration shall be made at the meeting required by subdivision (d) of Section 56343.

(C) In the case of a nonpublic, nonsectarian school that is owned, operated by, or associated with a licensed children’s institution, the master contract shall include a method for evaluating whether the nonpublic, nonsectarian school is in compliance with the mandate set forth in Section 56366.9 of this code and subdivision (b) of Section 1501.1 of the Health and Safety Code.

(3) Changes in educational instruction, services, or placement provided under contract may only be made on the basis of revisions to a pupil’s individualized education program.

At any time during the term of the contract or individual services agreement, the parent, the nonpublic, nonsectarian school or agency, or the local educational agency may request a review of a pupil’s individualized education program by the individualized education program team. Changes in the administrative or financial agreements of the master contract that do not alter the individual services agreement that outlines each pupil’s educational instruction, services, or placement may be made at any time during the term of the contract as mutually agreed by the nonpublic, nonsectarian school or agency and the local educational agency.

(4) The master contract or individual services agreement may be terminated for cause. The cause shall not be the availability of a public class initiated during the period of the contract unless the parent agrees to the transfer of the pupil to a public school program. To terminate the contract either party shall give 20 days’ notice.

(5) The nonpublic, nonsectarian school or agency shall provide all services specified in an individualized education program, unless the nonpublic, nonsectarian school or agency and the local educational agency agree otherwise in the contract or individual services agreement.

(6) Related services provided pursuant to a nonpublic, nonsectarian agency master contract shall only be provided during the period of a pupil’s regular or extended school year program, or both, unless otherwise specified by the pupil’s individualized education program.

(7) The nonpublic, nonsectarian school or agency shall report attendance of pupils receiving special education and designated instruction and services, as defined by Section 46307, for purposes of submitting a warrant for tuition to each contracting local educational agency.

(8) (A) A nonpublic, nonsectarian school is subject to the alternative accountability system developed pursuant to Section 52052 in the same manner as public schools and each pupil placed in the nonpublic, nonsectarian school by a local educational agency shall be tested by qualified staff of the nonpublic, nonsectarian school in accordance with that accountability program. The test results shall be reported by the nonpublic, nonsectarian school to the department.

(B) Beginning with the 2006-07 school year testing cycle, each nonpublic, nonsectarian school shall determine its STAR testing period subject to subdivisions (b) and (c) of Section 60640. The nonpublic, nonsectarian school shall determine this period based on completion of 85 percent of the instructional year at that nonpublic, nonsectarian school, plus and minus 10 days, resulting in a 21-day period. Each nonpublic, nonsectarian school shall notify the district of residence of a pupil enrolled in the school of its testing period. Staff at the nonpublic, nonsectarian school who administer the assessments shall attend the regular testing training sessions provided by the district of residence. If staff from a nonpublic, nonsectarian school have received training from one local educational agency, that training will be sufficient for all local educational agencies that send pupils to the nonpublic, nonsectarian school. The district of residence shall order testing materials for its pupils that have been placed in the nonpublic, nonsectarian school. The board shall adopt regulations to facilitate the distribution of and collection of testing materials.

(9) With respect to a nonpublic, nonsectarian school, the school shall prepare a school accountability report card in accordance with Section 33126.

(b) The master contract or individual services agreement shall not include special education transportation provided through the use of services or equipment owned, leased, or contracted by a local educational agency for pupils enrolled in the nonpublic, nonsectarian school or agency unless provided directly or subcontracted by that nonpublic, nonsectarian school or agency.

The superintendent shall withhold 20 percent of the amount apportioned to a local educational agency for costs related to the provision of nonpublic, nonsectarian school or agency placements if the superintendent finds that the local educational agency is in noncompliance with this subdivision. This amount shall be withheld from the apportionments in the fiscal year following the superintendent’s finding of noncompliance. The superintendent shall take other appropriate actions to prevent noncompliant practices from occurring and report to the Legislature on those actions.

(c) (1) If a pupil is enrolled in a nonpublic, nonsectarian school or agency with the approval of the local educational agency prior to agreement to a contract or individual services agreement, the local educational agency shall issue a warrant, upon submission of an attendance report and claim, for an amount equal to the number of creditable days of attendance at the per diem tuition rate agreed upon prior to the enrollment of the pupil. This provision shall be allowed for 90 days during which time the contract shall be consummated.

(2) If after 60 days the master contract or individual services agreement has not been finalized as prescribed in paragraph (1) of subdivision (a), either party may appeal to the county superintendent of schools, if the county superintendent is not participating in the local plan involved in the nonpublic, nonsectarian school or agency contract, or the superintendent, if the county superintendent is participating in the local plan involved in the contract, to negotiate the contract. Within 30 days of receipt of this appeal, the county superintendent or the superintendent, or his or her designee, shall mediate the formulation of a contract, which shall be binding upon both parties.

(d) A master contract for special education and related services provided by a nonpublic, nonsectarian school or agency may not be authorized under this part, unless the school or agency has been certified as meeting those standards relating to the required special education and specified related services and facilities for individuals with exceptional needs. The certification shall result in the school or agency receiving approval to educate pupils under this part for a period no longer than 18 months from the date of the initial approval.

(e) By September 30, 1998, the procedures, methods, and regulations for the purposes of contracting for nonpublic, nonsectarian school and agency services pursuant to this section and for reimbursement pursuant to Sections 56836.16 and 56836.20 shall be developed by the superintendent in consultation with statewide organizations representing providers of special education and designated instruction and services. The regulations shall be established by rules and regulations issued by the board.

(Amended by Stats. 2005, Ch. 22, Sec. 47. Effective January 1, 2006.)



56366.1

(a) A nonpublic, nonsectarian school or agency that seeks certification shall file an application with the Superintendent on forms provided by the department, and shall include all of the following information on the application:

(1) A description of the special education and designated instruction and services provided to individuals with exceptional needs if the application is for nonpublic, nonsectarian school certification.

(2) A description of the designated instruction and services provided to individuals with exceptional needs if the application is for nonpublic, nonsectarian agency certification.

(3) A list of appropriately qualified staff, a description of the credential, license, or registration that qualifies each staff member rendering special education or designated instruction and services to do so, and copies of their credentials, licenses, or certificates of registration with the appropriate state or national organization that has established standards for the service rendered.

(4) An annual operating budget.

(5) Affidavits and assurances necessary to comply with all applicable federal, state, and local laws and regulations that include criminal record summaries required of all nonpublic, nonsectarian school or agency personnel having contact with minor children under Section 44237.

(b) (1) The applicant shall provide the special education local plan area in which the applicant is located with the written notification of its intent to seek certification or renewal of its certification. The local educational agency representatives shall acknowledge that they have been notified of the intent to certify or renew certification. The acknowledgment shall include a statement that representatives of the local educational agency for the area in which the applicant is located have had the opportunity to review the application at least 60 calendar days before submission of an initial application to the Superintendent, or at least 30 calendar days before submission of a renewal application to the Superintendent. The acknowledgment shall provide assurances that local educational agency representatives have had the opportunity to provide input on all required components of the application.

(2) If the local educational agency has not acknowledged an applicant’s intent to be certified 60 calendar days from the date of submission for initial applications or 30 calendar days from the date of the return receipt for renewal applications, the applicant may file the application with the Superintendent.

(3) The department shall provide electronic notification of the availability of renewal application materials to certified nonpublic, nonsectarian schools and agencies at least 120 days before the date their current certification expires.

(c) If the applicant operates a facility or program on more than one site, each site shall be certified.

(d) If the applicant is part of a larger program or facility on the same site, the Superintendent shall consider the effect of the total program on the applicant. A copy of the policies and standards for the nonpublic, nonsectarian school or agency and the larger program shall be available to the Superintendent.

(e) (1) Before certification, the Superintendent shall conduct an onsite review of the facility and program for which the applicant seeks certification. The Superintendent may be assisted by representatives of the special education local plan area in which the applicant is located and a nonpublic, nonsectarian school or agency representative who does not have a conflict of interest with the applicant. The Superintendent shall conduct an additional onsite review of the facility and program within three years of the effective date of the certification, unless the Superintendent conditionally certifies the nonpublic, nonsectarian school or agency, or unless the Superintendent receives a formal complaint against the nonpublic, nonsectarian school or agency. In the latter two cases, the Superintendent shall conduct an onsite review at least annually.

(2) In carrying out this subdivision, the Superintendent may verify that the nonpublic, nonsectarian school or agency has received a successful criminal background check clearance and has enrolled in subsequent arrest notice service, pursuant to Section 44237, for each owner, operator, and employee of the nonpublic, nonsectarian school or agency.

(f) The Superintendent shall make a determination on an application within 120 days of receipt of the application and shall certify, conditionally certify, or deny certification to the applicant. If the Superintendent fails to take one of these actions within 120 days, the applicant is automatically granted conditional certification for a period terminating on August 31 of the current school year. If certification is denied, the Superintendent shall provide reasons for the denial. The Superintendent shall not certify the nonpublic, nonsectarian school or agency for a period longer than one year.

(g) Certification becomes effective on the date the nonpublic, nonsectarian school or agency meets all the application requirements and is approved by the Superintendent. Certification may be retroactive if the nonpublic, nonsectarian school or agency met all the requirements of this section on the date the retroactive certification is effective. Certification expires on December 31 of the terminating year.

(h) The Superintendent annually shall review the certification of each nonpublic, nonsectarian school or agency. For this purpose, a certified nonpublic, nonsectarian school or agency annually shall update its application between August 1 and October 31, unless the state board grants a waiver pursuant to Section 56101. The Superintendent may conduct an onsite review as part of the annual review.

(i) (1) The Superintendent shall conduct an investigation of a nonpublic, nonsectarian school or agency onsite at any time without prior notice if there is substantial reason to believe that there is an immediate danger to the health, safety, or welfare of a child. The Superintendent shall document the concern and submit it to the nonpublic, nonsectarian school or agency at the time of the onsite investigation. The Superintendent shall require a written response to any noncompliance or deficiency found.

(2) With respect to a nonpublic, nonsectarian school, the Superintendent shall conduct an investigation, which may include an unannounced onsite visit, if the Superintendent receives evidence of a significant deficiency in the quality of educational services provided, a violation of Section 56366.9, or noncompliance with the policies expressed by subdivision (b) of Section 1501 of the Health and Safety Code by the nonpublic, nonsectarian school. The Superintendent shall document the complaint and the results of the investigation and shall provide copies of the documentation to the complainant, the nonpublic, nonsectarian school, and the contracting local educational agency.

(3) Violations or noncompliance documented pursuant to paragraph (1) or (2) shall be reflected in the status of the certification of the nonpublic, nonsectarian school or agency, at the discretion of the Superintendent, pending an approved plan of correction by the nonpublic, nonsectarian school or agency. The department shall retain for a period of 10 years all violations pertaining to certification of the nonpublic, nonsectarian school or agency.

(4) In carrying out this subdivision, the Superintendent may verify that the nonpublic, nonsectarian school or agency received a successful criminal background check clearance and has enrolled in subsequent arrest notice service, pursuant to Section 44237, for each owner, operator, and employee of the nonpublic, nonsectarian school or agency.

(j) The Superintendent shall monitor the facilities, the educational environment, and the quality of the educational program, including the teaching staff, the credentials authorizing service, the standards-based core curriculum being employed, and the standards-focused instructional materials used, of an existing certified nonpublic, nonsectarian school or agency on a three-year cycle, as follows:

(1) The nonpublic, nonsectarian school or agency shall complete a self-review in year one.

(2) The Superintendent shall conduct an onsite review of the nonpublic, nonsectarian school or agency in year two.

(3) The Superintendent shall conduct a followup visit to the nonpublic, nonsectarian school or agency in year three.

(k) (1) Notwithstanding any other law, the Superintendent shall not certify a nonpublic, nonsectarian school or agency that proposes to initiate or expand services to pupils currently educated in the immediate prior fiscal year in a juvenile court program, community school pursuant to Section 56150, or other nonspecial education program, including independent study or adult school, or both, unless the nonpublic, nonsectarian school or agency notifies the county superintendent of schools and the special education local plan area in which the proposed new or expanded nonpublic, nonsectarian school or agency is located of its intent to seek certification.

(2) The notification shall occur no later than the December 1 before the new fiscal year in which the proposed or expanding school or agency intends to initiate services. The notice shall include the following:

(A) The specific date upon which the proposed nonpublic, nonsectarian school or agency is to be established.

(B) The location of the proposed program or facility.

(C) The number of pupils proposed for services, the number of pupils currently served in the juvenile court, community school, or other nonspecial education program, the current school services including special education and related services provided for these pupils, and the specific program of special education and related services to be provided under the proposed program.

(D) The reason for the proposed change in services.

(E) The number of staff who will provide special education and designated instruction and services and hold a current valid California credential or license in the service rendered.

(3) In addition to the requirements in subdivisions (a) to (f), inclusive, the Superintendent shall require and consider the following in determining whether to certify a nonpublic, nonsectarian school or agency as described in this subdivision:

(A) A complete statement of the information required as part of the notice under paragraph (1).

(B) Documentation of the steps taken in preparation for the conversion to a nonpublic, nonsectarian school or agency, including information related to changes in the population to be served and the services to be provided pursuant to each pupil’s individualized education program.

(4) Notwithstanding any other law, the certification becomes effective no earlier than July 1 if the nonpublic, nonsectarian school or agency provided the notification required pursuant to paragraph (1).

(l) (1) Notwithstanding any other law, the Superintendent shall not certify or renew the certification of a nonpublic, nonsectarian school or agency, unless all of the following conditions are met:

(A) The entity operating the nonpublic, nonsectarian school or agency maintains separate financial records for each entity that it operates, with each nonpublic, nonsectarian school or agency identified separately from any licensed children’s institution that it operates.

(B) The entity submits an annual budget that identifies the projected costs and revenues for each entity and demonstrates that the rates to be charged are reasonable to support the operation of the entity.

(C) The entity submits an entitywide annual audit that identifies its costs and revenues, by entity, in accordance with generally accepted accounting and auditing principles. The audit shall clearly document the amount of moneys received and expended on the educational program provided by the nonpublic, nonsectarian school.

(D) The relationship between various entities operated by the same entity are documented, defining the responsibilities of the entities. The documentation shall clearly identify the services to be provided as part of each program, for example, the residential or medical program, the mental health program, or the educational program. The entity shall not seek funding from a public agency for a service, either separately or as part of a package of services, if the service is funded by another public agency, either separately or as part of a package of services.

(2) For purposes of this section, “licensed children’s institution” has the same meaning as it is defined by Section 56155.5.

(m) (1) The nonpublic, nonsectarian school or agency shall be charged a reasonable fee for certification. The Superintendent may adjust the fee annually commensurate with the statewide average percentage inflation adjustment computed for local control funding formula allocations pursuant to Section 42238.02, as implemented by Section 42238.03, of unified school districts with greater than 1,500 units of average daily attendance if the percentage increase is reflected in the school district local control funding formula allocation pursuant to Section 42238.02, as implemented by Section 42238.03, for inflation purposes. For purposes of this section, the base fee shall be the following:

(1) 1–5 pupils  ........................

$ 300

(2) 6–10 pupils  ........................

500

(3) 11–24 pupils  ........................

1,000

(4) 25–75 pupils  ........................

1,500

(5) 76 pupils and over  ........................

2,000

(2) The nonpublic, nonsectarian school or agency shall pay this fee when it applies for certification and when it updates its application for annual renewal by the Superintendent. The Superintendent shall use these fees to conduct onsite reviews, which may include field experts. A fee shall not be refunded if the application is withdrawn or is denied by the Superintendent.

(n) (1) Notwithstanding any other law, only those nonpublic, nonsectarian schools or agencies that provide special education and designated instruction and services using staff who hold a certificate, permit, or other document equivalent to that which staff in a public school are required to hold in the service rendered are eligible to receive certification. Only those nonpublic, nonsectarian schools or agencies located outside of California that employ staff who hold a current valid credential or license to render special education and related services as required by that state shall be eligible to be certified.

(2) The state board shall develop regulations to implement this subdivision.

(o) In addition to meeting the standards adopted by the state board, a nonpublic, nonsectarian school or agency shall provide written assurances that it meets all applicable standards relating to fire, health, sanitation, and building safety.

(p) (1) Notwithstanding subdivision (n) of Section 44237, and for purposes of enabling the Superintendent to carry out his or her duties pursuant to this section, a nonpublic, nonsectarian school or agency shall, upon demand, make available to the Superintendent evidence of a successful criminal background check clearance and enrollment in subsequent arrest notice service, conducted pursuant to Section 44237, for each owner, operator, and employee of the nonpublic, nonsectarian school or agency.

(2) The nonpublic, nonsectarian school or agency shall retain the evidence and store it in a locked file separate from other files.

(Amended by Stats. 2014, Ch. 327, Sec. 15. Effective January 1, 2015.)



56366.2

(a) A local educational agency, nonpublic, nonsectarian school, or nonpublic, nonsectarian agency may petition the Superintendent to waive one or more of the requirements under Sections 56365, 56366, 56366.3, and 56366.6. The petition shall state the reasons for the waiver request, and shall include the following:

(1) Sufficient documentation to demonstrate that the waiver is necessary to the content and implementation of a specific pupil’s individualized education program and the pupil’s current placement.

(2) The period of time that the waiver will be effective during any one school year.

(3) Documentation and assurance that the waiver does not abrogate any right provided to individuals with exceptional needs and their parents or guardians under state or federal law, and does not hinder the compliance of a local educational agency with the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794), the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), and federal regulations relating to those acts.

(b) No waiver shall be granted for reimbursement of those costs prohibited under Article 4 (commencing with Section 56836.20) of Chapter 7.2 of Part 30 or for the certification requirements pursuant to Section 56366.1 unless approved by the board pursuant to Section 56101.

(c) In submitting the annual report on waivers granted under Section 56101 and this section to the board, the Superintendent shall specify information related to the provision of special education and related services to individuals with exceptional needs through contracts with nonpublic, nonsectarian schools and agencies located in the state, nonpublic, nonsectarian school and agency placements in facilities located out of state, and the specific section waived pursuant to this section.

(Amended by Stats. 2007, Ch. 56, Sec. 62. Effective January 1, 2008.)



56366.3

(a) No contract for special education and related services provided by a nonpublic, nonsectarian agency shall be reimbursed by the state pursuant to Article 4 (commencing with Section 56836.20) of Chapter 7.2 and Section 56836.16 if the contract covers special education and related services, administration, or supervision by an individual who is or was an employee of a contracting local educational agency within the last 365 days. Former contracting agency personnel may be employed by a nonpublic, nonsectarian agency if the personnel were involuntarily terminated or laid off as part of necessary staff reductions from the local educational agency.

(b) This section does not apply to any person who is able to provide designated instruction and services during the extended school year because he or she is otherwise employed for up to 10 months of the school year by the local educational agency.

(Amended by Stats. 2007, Ch. 56, Sec. 63. Effective January 1, 2008.)



56366.4

(a) The Superintendent may revoke or suspend the certification of a nonpublic, nonsectarian school or agency for any of the following reasons:

(1) Violation of an applicable state or federal rule or regulation, or aiding, abetting, or permitting the violation of an applicable state or federal rule or regulation.

(2) Falsification or intentional misrepresentation of an element of the application, pupil records, or program presented for certification purposes.

(3) Conduct in the operation or maintenance of the nonpublic, nonsectarian school or agency that is harmful to the health, welfare, or safety of an individual with exceptional needs.

(4) Failure to comply with a provision in the contract with the local educational entity.

(5) Failure to notify the department in writing of any of the following within 45 days of the occurrence:

(A) Changes in credentialed, licensed, or registered staff who render special education and related services, ownership, management, or control of the nonpublic, nonsectarian school or agency.

(B) Major modification or relocation of facilities.

(C) Significant modification of the nonpublic, nonsectarian school or agency program.

(6) Failure to implement recommendations and compliance requirements following an onsite review of the school or agency.

(7) Failure to provide appropriate services, supplies, equipment, or facilities for a pupil as required in his or her individualized education program.

(8) Failure to notify the Superintendent in writing within 10 days of the revocation or suspension of a license or permit, including, but not limited to, a residential care license, business license, or other required license or permit.

(9) Failure to implement a pupil’s individualized education program.

(10) Failure to notify the Superintendent in writing within 10 days of the death of a pupil or any other individual of unnatural causes within the school or agency, including the circumstances surrounding the death and appropriate preventative measures being taken or recommended.

(b) The Superintendent shall notify contracting local educational agencies and the special education local plan area in which the nonpublic, nonsectarian school or agency is located of the determination to suspend or revoke state certification.

(c) If the Superintendent determines that a nonpublic, nonsectarian school or agency has violated the certification requirements pursuant to this section and revokes the certification, the nonpublic, nonsectarian school or agency; the site administrator, business, organization, or entity involved in the administration of the nonpublic, nonsectarian school or agency whose certification was revoked; and the site administrator, business, organization, or entity whose nonpublic, nonsectarian school or agency certification was revoked at any time previously, shall not be eligible to apply for recertification of the school or agency for two full years from the date of revocation.

(Amended by Stats. 2007, Ch. 233, Sec. 1. Effective January 1, 2008.)



56366.5

(a) Upon receipt of a request from a nonpublic, nonsectarian school for payment for services provided under a contract entered into pursuant to Sections 56365 and 56366, the local educational agency shall either (1) send a warrant for the amount requested within 45 days, or (2) notify the nonpublic, nonsectarian school within 10 working days of any reason why the requested payment shall not be paid.

(b) If the local educational agency fails to comply with subdivision (a), the nonpublic, nonsectarian school may require the local educational agency to pay an additional amount of 11/2 percent of the unpaid balance per month until full payment is made. The local educational agency may not claim reimbursement from the state for the additional amount pursuant to any provision of law, including any provision contained in Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation Code.

(c) Any educational funds received from a local educational agency for the educational costs of individuals with exceptional needs it has placed in nonpublic, nonsectarian schools shall be used solely for those purposes and not for the costs of a residential program.

(Amended by Stats. 2004, Ch. 914, Sec. 10. Effective January 1, 2005.)



56366.6

(a) Within 20 working days following the nonpublic, nonsectarian school’s or agency’s receipt of the notice of denial, revocation, or suspension of certification, the nonpublic, nonsectarian school or agency may file a written petition to request a review of the decision by the superintendent. The petition may include written arguments or a request to present an oral argument.

(b) Within 30 working days after the receipt of the written petition, the superintendent or a designee shall review the decision and the applicant’s petition and render a written, reasoned decision that shall be the final administrative decision. The designee of the superintendent shall be impartial, unbiased, and shall not have participated in the department decision to deny, revoke, or suspend the nonpublic, nonsectarian school or agency certification.

(c) Any public education agency that contracts with a certified nonpublic, nonsectarian school or agency may request the superintendent to review the status of the nonpublic school or agency. The request shall be in writing and a copy sent to the nonpublic school or agency.

(Added by Stats. 1993, Ch. 939, Sec. 14. Effective October 8, 1993.)



56366.8

The department, as a part of its certification process and complaint investigation process for nonpublic, nonsectarian schools or agencies shall do all of the following:

(a) Provide advance notice of certification reviews to the contracting local educational agency, and to the nonpublic, nonsectarian school or agency under certification review.

(b) Provide advance notice of complaint investigations to the contracting local educational agency.

(c) Include the contracting local educational agency in certification reviews and complaint investigations.

(d) Transmit final reports of certification reviews and complaint investigations to local educational agencies, placement agencies, and other public educational agencies that contract with the nonpublic, nonsectarian school or agency.

(Amended by Stats. 2007, Ch. 56, Sec. 64. Effective January 1, 2008.)



56366.9

A licensed children’s institution at which individuals with exceptional needs reside shall not require as a condition of residential placement that it provide the appropriate educational programs to those individuals through a nonpublic, nonsectarian school or agency owned, operated by, or associated with, a licensed children’s institution. Those services may only be provided if the special education local plan area determines that appropriate public alternative educational programs are not available. A licensed children’s institution shall not refer a pupil to, or place a pupil in, a nonpublic, nonsectarian school.

(Amended by Stats. 2012, Ch. 571, Sec. 5. Effective January 1, 2013.)



56366.10

In addition to the certification requirements set forth in Sections 56366 and 56366.1, a nonpublic, nonsectarian school that provides special education and related services to an individual with exceptional needs shall certify in writing to the Superintendent that it meets all of the following requirements:

(a) It will not accept a pupil with exceptional needs if it cannot provide or ensure the provision of the services outlined in the pupil’s individualized education program.

(b) Pupils have access to the following educational materials, services, and programs that are consistent with each pupil’s individualized education program:

(1) (A) For kindergarten and grades 1 to 8, inclusive, state-adopted, standards-based, core curriculum and instructional materials, including technology-based materials as defined in Section 60010.

(B) For grades 9 to 12, inclusive, standards-based, core curriculum and instructional materials, including technology-based materials as defined in Section 60010, used by any local educational agency that contracts with the nonpublic, nonsectarian school.

(2) College preparation courses.

(3) Extracurricular activities, such as art, sports, music, and academic clubs.

(4) Career preparation and vocational training, consistent with transition plans pursuant to state and federal law.

(5) Supplemental assistance, including individual academic tutoring, psychological counseling, and career and college counseling.

(c) The teachers and staff provide academic instruction and support services to pupils with the goal of integrating pupils into the least restrictive environment pursuant to federal law.

(d) The school has and abides by a written policy for pupil discipline which is consistent with state and federal law and regulations.

(Amended by Stats. 2010, Ch. 146, Sec. 1. Effective January 1, 2011.)



56366.11

(a) The department shall implement a program to integrate individuals with exceptional needs placed in nonpublic, nonsectarian schools into public schools, as appropriate. Under the program, a pupil placed in a nonpublic, nonsectarian school and each individual who has the right to make educational decisions for the pupil shall be informed of all his or her rights relating to the educational placement of the pupil. Existing dispute resolution procedures involving public school enrollment or attendance shall be explained to a pupil placed in a nonpublic, nonsectarian school in an age- and developmentally appropriate manner. The Foster Child Ombudsman shall disseminate the information on education rights to every foster child residing in a licensed children’s institution or foster family home.

(b) Following the development of the next statewide assessment contract, the department shall submit to the Legislature a report on the academic progress of pupils attending nonpublic, nonsectarian schools serving individuals with exceptional needs. Using the results of the two most recent years of the Standardized Testing and Reporting (STAR) Program and the California Alternative Performance Assessment, the report shall summarize by district the achievement of all pupils attending a nonpublic, nonsectarian school. The department shall ensure that the report does not violate the confidentiality of individual pupil scores. In addition, the report shall include an academic performance index score for pupils attending nonpublic, nonsectarian schools for each district using the same procedures as under Section 52052.

(Amended by Stats. 2005, Ch. 22, Sec. 49. Effective January 1, 2006.)



56366.12

A nonpublic, nonsectarian school shall ensure private and confidential communication between a pupil of the nonpublic, nonsectarian school and members of the pupil’s individualized education program team, at the pupil’s discretion.

(Added by Stats. 2004, Ch. 914, Sec. 14. Effective January 1, 2005.)



56367

(a) Placements in state special schools pursuant to Sections 59020, 59120, and 59220 shall be made only as a result of recommendations from the individualized education program team, upon a finding that no appropriate placement is available in the local plan area.

(b) Notwithstanding the provisions of subdivision (a), referrals for further assessment and recommendations to the California Schools for the Deaf and Blind or the Diagnostic Centers, pursuant to Section 56326, shall not constitute placements in state special schools.

(Amended by Stats. 1993, Ch. 1296, Sec. 17. Effective October 11, 1993.)



56368

(a) A program specialist is a specialist who holds a valid special education credential, clinical services credential, health services credential, or a school psychologist authorization and has advanced training and related experience in the education of individuals with exceptional needs and a specialized in-depth knowledge in preschool disabilities, career vocational development, or one or more areas of major disabling conditions.

(b) A program specialist may do all the following:

(1) Observe, consult with, and assist resource specialists, designated instruction and services instructors, and special class teachers.

(2) Plan programs, coordinate curricular resources, and evaluate effectiveness of programs for individuals with exceptional needs.

(3) Participate in each school’s staff development, program development, and innovation of special methods and approaches.

(4) Provide coordination, consultation and program development primarily in one specialized area or areas of his or her expertise.

(5) Be responsible for assuring that pupils have full educational opportunity regardless of the district of residence.

(c) For purposes of Section 41403, a program specialist shall be considered a pupil services employee, as defined in subdivision (c) of Section 41401.

(Amended by Stats. 1992, Ch. 759, Sec. 31. Effective September 21, 1992.)



56369

A local educational agency may contract with another public agency to provide special education or related services to an individual with exceptional needs.

(Amended by Stats. 2007, Ch. 56, Sec. 65. Effective January 1, 2008.)






ARTICLE 5 - Review

56380

(a) Pursuant to subparagraphs (A) and (B) of paragraph (4) of subsection (d) of Section 1414 of Title 20 of the United States Code, the local educational agency shall maintain procedures to ensure that the individualized education program team does both of the following:

(1) Reviews the pupil’s individualized education program periodically, but not less frequently than annually, to determine whether the annual goals for the pupil are being achieved.

(2) Revises the individualized education program as appropriate to address, among other matters, the provisions specified in subdivision (d) of Section 56341.1.

(b) The annual review of an individualized education program shall be conducted in accordance with the notice and scheduling requirements for the initial assessment.

(c) This section does not preclude other meetings of the individualized education program team from occurring as provided in Section 56343.

(Amended by Stats. 2005, Ch. 653, Sec. 34. Effective October 7, 2005.)



56380.1

(a) In making changes to a pupil’s individualized education program after the annual individualized education program meeting for a school year, the parent of the individual with exceptional needs and the local educational agency may agree, pursuant to Section 1414(d)(3)(D) of Title 20 of the United States Code, not to convene an individualized education program meeting for the purposes of making those changes, and instead may develop a written document, signed by the parent and by a representative of the local educational agency, to amend or modify the pupil’s existing individualized education program.

(b) Changes to the individualized education program may be made, in accordance with Section 1414(d)(3)(F) of Title 20 of the United States Code and Section 300.324(a)(6) of Title 34 of the Code of Federal Regulations, either by the entire individualized education program team at an individualized education program team meeting, or, as provided in subdivision (a), by amending the individualized education program rather than by redrafting the entire individualized education program. Upon request, a parent shall be provided with a revised copy of the individualized education program with the amendments incorporated.

(c) If changes are made to the pupil’s individualized education program, in accordance with subdivisions (a) and (b), the local educational agency shall ensure that the pupil’s individualized education program team is informed of those changes as required by Section 300.324(a)(4)(ii) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 454, Sec. 25. Effective October 10, 2007.)



56381

(a) (1) A reassessment of the pupil, based upon procedures specified in Section 56302.1 and in Article 2 (commencing with Section 56320), and in accordance with Section 1414(a), (b), and (c) of Title 20 of the United States Code, shall be conducted if the local educational agency determines that the educational or related services needs, including improved academic achievement and functional performance, of the pupil warrant a reassessment, or if the pupil’s parents or teacher requests a reassessment.

(2) A reassessment shall occur not more frequently than once a year, unless the parent and the local educational agency agree otherwise, and shall occur at least once every three years, unless the parent and the local educational agency agree, in writing, that a reassessment is unnecessary.

If the reassessment so indicates, a new individualized education program shall be developed.

(b) As part of a reassessment, the individualized education program team and other qualified professionals, as appropriate, shall do the following:

(1) Review existing assessment data on the pupil, including assessments and information provided by the parents of the pupil, as specified in Section 300.305(a)(1)(i) of Title 34 of the Code of Federal Regulations, current classroom-based assessments and observations, and teacher and related services providers’ observations.

(2) On the basis of the review conducted pursuant to paragraph (1), and input from the parents of the pupil, identify what additional data, if any, is needed to determine:

(A) Whether the pupil continues to have a disability described in Section 1401(3) of Title 20 of the United States Code.

(B) The present levels of performance and educational needs of the pupil.

(C) Whether the pupil continues to need special education and related services.

(D) Whether any additions or modifications to the special education and related services are needed to enable the pupil to meet the measurable annual goals set out in the individualized education program of the pupil and to participate, as appropriate, in the general curriculum.

(c) The local educational agency shall administer tests and other assessment materials needed to produce the data identified by the individualized education program team.

(d) If the individualized education program team and other qualified professionals, as appropriate, determine that no additional data is needed to determine whether the pupil continues to be an individual with exceptional needs, and to determine the educational needs of the pupil, the local educational agency shall notify the parents of the pupil of that determination and the reasons for it, and the right of the parents to request an assessment to determine whether the pupil continues to be an individual with exceptional needs, and to determine the educational needs of the pupil. The local educational agency is not required to conduct an assessment, unless requested by the parents of the pupil.

(e) A local educational agency shall assess an individual with exceptional needs in accordance with this section and procedures specified in Article 2 (commencing with Section 56320), as provided in Section 300.306(c)(2) of Title 34 of the Code of Federal Regulations.

(f) (1) A reassessment may not be conducted, unless the written consent of the parent is obtained prior to reassessment, except pursuant to subdivision (e) of Section 56506. Pursuant to Section 300.300(c)(1) and (2) of Title 34 of the Code of Federal Regulations, informed parental consent need not be obtained for the reassessment of an individual with exceptional needs if the local educational agency can demonstrate that it has taken reasonable measures to obtain that consent and the parent of the child has failed to respond.

(2) To meet the reasonable measure requirements of this subdivision, the local educational agency shall use procedures consistent with those set forth in Section 300.322(d) of Title 34 of the Code of Federal Regulations.

(3) If the parent refuses to consent to the reassessment, the local educational agency may, but is not required to, pursue the reassessment by using the consent override procedures described in Section 300.300(a)(3) of Title 34 of the Code of Federal Regulations.

(4) The local educational agency does not violate its obligations under Section 300.111 and Sections 300.301 to 300.311, inclusive, of Title 34 of the Code of Federal Regulations if it declines to pursue the reassessment.

(g) The individualized education program team and other qualified professionals referenced in subdivision (b) may conduct the review without a meeting, as provided in Section 300.305(b) of Title 34 of the Code of Federal Regulations.

(h) Before determining that the individual is no longer an individual with exceptional needs, a local educational agency shall assess the individual in accordance with Section 56320 and this section, as appropriate, and in accordance with Section 1414 of Title 20 of the United States Code.

(i) (1) The assessment described in subdivision (h) shall not be required before the termination of a pupil’s eligibility under this part due to graduation from secondary school with a regular diploma, or due to exceeding the age eligibility for a free appropriate public education under Section 56026.

(2) For a pupil whose eligibility under this part terminates under circumstances described in paragraph (1), a local educational agency shall provide the pupil with a summary of the academic achievement and functional performance of the pupil, which shall include recommendations on the manner in which to assist the pupil in meeting his or her postsecondary educational goals as required in Section 1414(c)(5)(B)(ii) of Title 20 of the United States Code.

(j) To the extent possible, the local educational agency shall encourage the consolidation of reassessment meetings for the individual with exceptional needs and other individualized education program team meetings for the individual.

(Amended by Stats. 2007, Ch. 454, Sec. 26. Effective October 10, 2007.)



56382

All review and reassessment procedures for individuals with exceptional needs who are younger than three years of age shall be provided pursuant to Chapter 4.4 (commencing with Section 56425) and the California Early Intervention Services Act, Title 14 (commencing with Section 95000) of the Government Code.

(Added by Stats. 1993, Ch. 1296, Sec. 17.1. Effective October 11, 1993.)



56383

Pursuant to Section 300.325(b) of Title 34 of the Code of Federal Regulations, after an individual with exceptional needs is placed in a nonpublic, nonsectarian school under Section 56366, any meetings to review and revise the pupil’s individualized education program may be conducted by the nonpublic, nonsectarian school at the discretion of the local educational agency. However, even if a nonpublic, nonsectarian school implements a child’s individualized education program, responsibility for compliance with this part and with the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and implementing regulations remains with the local educational agency pursuant to Section 300.325(c) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 66. Effective January 1, 2008.)






ARTICLE 6 - Participation in Statewide and Districtwide Assessment Programs

56385

(a) As provided in paragraph (16) of subsection (a) of Section 1412 of Title 20 of the United States Code, individuals with exceptional needs shall be included in general statewide and districtwide assessment programs, including assessments described under Section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6301 et seq.), with appropriate accommodations and alternate assessments where necessary and as indicated in their respective individualized education programs.

(b) The Superintendent, or in the case of a districtwide assessment, the local educational agency, shall develop and implement guidelines for the participation of individuals with exceptional needs in alternate assessments for those pupils who cannot participate in regular assessments described in subdivision (a) with accommodations as indicated by their respective individualized education programs. The guidelines shall provide for alternate assessments that meet the following requirements:

(1) Are aligned with the state’s challenging academic content standards and challenging pupil academic achievement standards.

(2) If the state has adopted alternate academic achievement standards permitted under the regulations promulgated to carry out paragraph (1) of subsection (b) of Section 1111 of the Elementary and Secondary Education Act of 1965, measure the achievement of individuals with exceptional needs against those standards.

(c) The department, or in the case of a districtwide assessment, the local educational agency, shall make available to the public reports regarding the assessment of pupils that have been identified as individuals with exceptional needs with the same frequency and in the same detail as it reports on the assessment of pupils that have not been so identified, in accordance with subparagraph (D) of paragraph (16) of subsection (a) of Section 1412 of Title 20 of the United States Code.

(d) The Superintendent, or, in the case of a districtwide assessment, the local educational agency, shall, to the extent feasible, pursuant to subparagraph (E) of paragraph (16) of subsection (a) of Section 1412 of Title 20 of the United States Code, use universal design principles in developing and administering any assessments under this section.

(Amended by Stats. 2005, Ch. 653, Sec. 37. Effective October 7, 2005.)









CHAPTER 4.1 - Recognition for Educational Achievement or Completion of Program

56390

Notwithstanding Section 51412 or any other provision of law, a local educational agency may award an individual with exceptional needs a certificate or document of educational achievement or completion if the requirements of subdivision (a), (b), or (c) are met.

(a) The individual has satisfactorily completed a prescribed alternative course of study approved by the governing board of the school district in which the individual attended school or the school district with jurisdiction over the individual and identified in his or her individualized education program.

(b) The individual has satisfactorily met his or her individualized education program goals and objectives during high school as determined by the individualized education program team.

(c) The individual has satisfactorily attended high school, participated in the instruction as prescribed in his or her individualized education program, and has met the objectives of the statement of transition services.

(Added by renumbering Section 56375 by Stats. 2000, Ch. 1058, Sec. 111. Effective January 1, 2001.)



56391

An individual with exceptional needs who meets the criteria for a certificate or document described in Section 56390 shall be eligible to participate in any graduation ceremony and any school activity related to graduation in which a pupil of similar age without disabilities would be eligible to participate. The right to participate in graduation ceremonies does not equate a certificate or document described in Section 56390 with a regular high school diploma.

(Amended by Stats. 2001, Ch. 734, Sec. 57. Effective October 11, 2001.)



56392

It is not the intent of the Legislature by enacting this chapter to eliminate the opportunity for an individual with exceptional needs to earn a standard diploma issued by a local or state educational agency when the pupil has completed the prescribed course of study and has passed the proficiency requirements with or without differential standards.

(Amended by Stats. 2002, Ch. 1168, Sec. 54. Effective September 30, 2002.)






CHAPTER 4.3 - Family Empowerment Centers on Disability

56400

It is the intent of the Legislature, through enactment of this chapter, to the extent feasible, to do all of the following:

(a) Ensure that children and young adults with disabilities are provided a free and appropriate public education in accordance with applicable federal and state law and regulations.

(b) Ensure that children and young adults with disabilities receive the necessary educational support and services they need to complete their education.

(c) Offer parents and guardians of children and young adults with disabilities access to accurate information, specialized training, and peer-to-peer support in their communities.

(d) Ensure that parents, guardians, and families of children and young adults with disabilities are full participants in their child’s education, school reform, and comprehensive systems change efforts.

(e) Build upon existing local and regional service delivery systems to improve, expand, and offer coordinated technical assistance to the network of existing resources available for parents, guardians, and families of children and young adults with disabilities.

(Added by Stats. 2001, Ch. 690, Sec. 1. Effective January 1, 2002.)



56402

(a) The State Department of Education shall award grants to establish Family Empowerment Centers on Disability in each of the 32 regions in the state established under the Early Start Family Resource Centers. In the first year of operation, the State Department of Education shall award these grants no later than February 15, 2002. In subsequent years, to the extent funding is available, the State Department of Education shall award these grants no later than February 15 of that year.

(b) Once funding is secured, and annually until all centers are established, the State Department of Education shall submit a report to the appropriate policy committees of the Legislature documenting progress in establishing the centers.

(c) The department shall develop the grant application, with advice from stakeholders, including parents, guardians, and family members of children with disabilities, as well as adults with disabilities and representatives of community agencies serving children and adults with disabilities.

(d) The sum of twenty-five thousand dollars ($25,000) shall be made available to the department, from the funds appropriated for the purposes of this chapter, for the purpose of securing an outside contractor to develop a request for proposal, disseminate the proposal, empanel readers to evaluate the proposals, and cover other costs related to this process.

(Added by Stats. 2001, Ch. 690, Sec. 1. Effective January 1, 2002.)



56404

To be eligible to receive funding to establish Family Empowerment Centers on Disability pursuant to this chapter, applicants shall meet the following organizational requirements:

(a) Be a nonprofit charitable organization organized under the Internal Revenue Code pursuant to paragraph (3) of subdivision (c) of Section 501 of Title 26 of the United States Code.

(b) Be staffed primarily by parents, guardians, and family members of children and young adults with disabilities and by adults with disabilities.

(c) Have as a majority of board members of each center, parents, guardians, and family members of children and young adults with disabilities who have experience with local or regional disability systems and educational resources. Additional members shall include, but not be limited to, persons with disabilities and representatives of community agencies serving adults with disabilities, and other community agencies.

(d) Demonstrate the capacity to provide services in accordance with the family support guidelines developed by the Early Start Family Resource Centers pursuant to Section 95004 of the Government Code and administered by the State Department of Developmental Services, and Parent Training Information Centers established pursuant to Sections 1482 and 1483 of Title 20 of the United States Code.

(Amended by Stats. 2002, Ch. 664, Sec. 67. Effective January 1, 2003.)



56406

(a) The State Department of Education shall issue requests for proposals, select grantees, and award grants pursuant to this chapter by not later than February 15, 2002. Grants awarded to Family Empowerment Centers on Disability by the State Department of Education shall be based upon a formula that does the following:

(1) Establishes a minimum base rate of one hundred fifty thousand dollars ($150,000) for each center to provide the basic services pursuant to this chapter and serve parents and guardians of children and young adults from age three years to age 18 years, inclusive, and to those young adults from age 19 years to age 22 years who had an individualized education plan prior to their 18th birthday.

(2) Establishes an allocation mechanism that is determined according to school enrollment of the region served.

(b) Each grant applicant shall demonstrate all of the following:

(1) That the need for training and information for underserved parents and guardians of children and young adults with disabilities in the area to be served will be effectively met.

(2) That services will be delivered in a manner that accomplishes all of the following:

(A) All families have access to services regardless of cultural, linguistic, geographical, socioeconomic, or other similar barriers.

(B) Services are provided in accordance with families’ linguistic and cultural preferences and needs.

(C) Services are coordinated with the existing family support organizations within the region.

(D) Promotes positive parent and professional collaboration with local educational agencies, special education local plan areas, and other community agencies.

(Added by Stats. 2001, Ch. 690, Sec. 1. Effective January 1, 2002.)



56408

As a condition of receipt of funds, each Family Empowerment Center on Disability that receives assistance under this chapter and serves the parents and guardians of children and young adults from age three years to age 18 years, inclusive, and those young adults from age 19 years to age 22 years, who had an individualized education plan prior to their 18th birthday shall do all of the following:

(a) Provide training and information that meets the training and information needs of parents and guardians of children and young adults with disabilities living in the area served by the center, particularly those families and individuals who have been underserved .

(b) Work with community-based organizations and state and local agencies serving children with disabilities.

(c) Train and support parents and guardians of children and young adults with disabilities to do the following:

(1) Better understand the nature of their children’s disabilities and their children’s educational and developmental needs.

(2) Communicate effectively with personnel responsible for providing special education, early intervention, and related services.

(3) Participate in decisionmaking processes and the development of individualized education programs.

(4) Obtain appropriate information regarding the range of options, programs, services, and resources available to assist children and young adults with disabilities and their families.

(5) Participate in school improvement and reform activities.

(6) Advocate for the child’s needs in a manner that promotes alternative forms of dispute resolution and positive relationships between parents and professionals .

(Added by Stats. 2001, Ch. 690, Sec. 1. Effective January 1, 2002.)



56410

A statewide Family Empowerment and Disability Council composed of the executive directors for the Family Empowerment Centers on Disability shall be established. Membership on the Family Empowerment and Disability Council may also include the Executive Director or representative from the Family Resource Centers, funded by the Department of Developmental Services, and from the parent centers funded by the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.). The department shall contract with an outside entity experienced with developing a statewide technical assistance disability network. A base amount of one hundred fifty thousand dollars ($150,000) shall be made available, from the annual appropriation made for the Family Empowerment Centers, to support the work of the council. The Family Empowerment and Disability Council shall, at a minimum, do all of the following:

(a) Provide central coordination of training and information dissemination, content, and materials for Family Empowerment Centers on Disability.

(b) Develop a technical assistance system and activities in accordance with a plan developed in conjunction with the directors of the Family Empowerment Centers on Disability.

(c) Ensure that a periodic assessment and evaluation of the service delivery and management of each Family Empowerment Center on Disability conducted by Family Empowerment Center on Disability directors and includes on the assessment and evaluation team at least one parent advocate from another region. The goal shall be to improve center management and the quality and efficiency of services delivered.

(d) Assist each center to build its capacity to serve its geographic region.

(e) Develop uniform tracking and data collection systems, which are not duplicative and interface with existing special education data systems, to be utilized by each Family Empowerment Center on Disability.

(f) Establish outcome-based evaluation procedures and processes to be used by the State Department of Education.

(g) Conduct media outreach and other public education efforts to promote the goals of the Family Empowerment Centers on Disability.

(h) Support and coordinate system change advocacy efforts at the local, state, and national level.

(Added by Stats. 2001, Ch. 690, Sec. 1. Effective January 1, 2002.)



56412

When at least four Family Empowerment Centers on Disability have been in operation for two years, the State Department of Education shall contract, pursuant to funding made available in that fiscal year’s Budget Act, with an outside entity to conduct an evaluation of the effectiveness of the services provided by the centers, including, but not limited to, the number of parents who have been trained, the number of cases handled by the centers, an estimate of the number of lawsuits avoided, and the overall effectiveness of the centers.

(Added by Stats. 2001, Ch. 690, Sec. 1. Effective January 1, 2002.)



56414

The State Department of Education is required to implement this chapter only if an appropriation is made for this purpose in the Budget Act.

(Added by Stats. 2001, Ch. 690, Sec. 1. Effective January 1, 2002.)






CHAPTER 4.4 - Early Education for Individuals with Exceptional Needs

56425

As a condition of receiving state aid pursuant to this part, a local educational agency that operated early education programs for individuals with exceptional needs younger than three years of age, as defined in Section 56026, and that received state or federal aid for special education for those programs in the 1980–81 fiscal year, shall continue to operate early education programs in the 1981–82 fiscal year and each fiscal year thereafter.

If a local educational agency offered those programs in the 1980–81 fiscal year but in a subsequent year transfers the programs to another local educational agency, the local educational agency shall be exempt from the provisions of this section in any year when the programs are offered by the local educational agency to which they were transferred.

A local educational agency that is required to offer a program pursuant to this section shall be eligible for funding pursuant to Section 56432.

This section shall become operative on July 1, 1998.

(Amended by Stats. 2007, Ch. 56, Sec. 67. Effective January 1, 2008.)



56425.5

The Legislature hereby finds and declares that early education programs for infants identified as individuals with exceptional needs that provide educational services with active parent involvement, can significantly reduce the potential impact of many disabling conditions, and positively influence later development when the child reaches schoolage.

Early education programs funded pursuant to Sections 56427, 56428, and 56432 shall provide a continuum of program options provided by a transdisciplinary team to meet the multiple and varied needs of infants and their families. Recognizing the parent as the infant’s primary teacher, it is the Legislature’s intent that early education programs shall include opportunities for the family to receive home visits and to participate in family involvement activities pursuant to Sections 56426.1 and 56426.4. It is the intent of the Legislature that, as an infant grows older, program emphasis would shift from home-based services to a combination of home-based and group services.

It is further the intent of the Legislature that services rendered by state and local agencies serving infants with exceptional needs and their families be coordinated and maximized.

This section shall become operative on July 1, 1998.

(Repealed (in Sec. 40) and added by Stats. 1997, Ch. 854, Sec. 41. Effective January 1, 1998. Section operative July 1, 1998, by its own provisions.)



56426

An early education program shall include services specially designed to meet the unique needs of infants, from birth to three years of age, and their families. The primary purpose of an early education program is to enhance development of the infant. To meet this purpose, the program shall focus upon the infant and his or her family, and shall include home visits, group services, and family involvement activities. Early education programs funded pursuant to Sections 56427, 56428, and 56432 shall include, as program options, home-based services pursuant to Section 56426.1 and home-based and group services pursuant to Section 56426.2, and shall be provided in accordance with the Individuals with Disabilities Education Act (20 U.S.C. Secs. 1431 to 1445, incl.), and the California Early Intervention Services Act, Title 14 (commencing with Section 95000) of the Government Code.

This section shall become operative on July 1, 1998.

(Amended by Stats. 1998, Ch. 691, Sec. 43. Effective January 1, 1999.)



56426.1

(a) Home-based early education services funded pursuant to Sections 56427, 56428, and 56432 shall include, but not be limited to, all of the following:

(1) Observing the infant’s behavior and development in his or her natural environment.

(2) Presenting activities that are developmentally appropriate for the infant and are specially designed, based on the infant’s exceptional needs, to enhance the infant’s development. Those activities shall be developed to conform with the infant’s individualized family service plan and to ensure that they do not conflict with his or her medical needs.

(3) Modeling and demonstrating developmentally appropriate activities for the infant to the parents, siblings, and other caregivers, as designated by the parent.

(4) Interacting with the family members and other caregivers, as designated by the parent, to enhance and reinforce their development of skills necessary to promote the infant’s development.

(5) Discussing parental concerns related to the infant and the family, and supporting parents in coping with their infant’s needs.

(6) Assisting parents to solve problems, to seek other services in their community, and to coordinate the services provided by various agencies.

(b) The frequency of home-based services shall be once or twice a week, depending on the needs of the infant and the family.

(c) This section shall become operative on July 1, 1998.

(Repealed (in Sec. 44) and added by Stats. 1997, Ch. 854, Sec. 45. Effective January 1, 1998. Section operative July 1, 1998, by its own provisions.)



56426.2

(a) Early education services funded pursuant to Sections 56427, 56428, and 56432 shall be provided through both home visits and group settings with other infants, with or without the parent. Home-based and group services shall include, but not be limited to, all of the following:

(1) All services identified in subdivision (a) of Section 56426.1.

(2) Group and individual activities that are developmentally appropriate and specially designed, based on the infant’s exceptional needs, to enhance the infant’s development. Those activities shall be developed to conform with the infant’s individualized family service plan and to ensure that they do not conflict with his or her medical needs.

(3) Opportunities for infants to socialize and participate in play and exploration activities.

(4) Transdisciplinary services by therapists, psychologists, and other specialists as appropriate.

(5) Access to various developmentally appropriate equipment and specialized materials.

(6) Opportunities for family involvement activities, including parent education and parent support groups.

(b) Services provided in a center under this chapter shall not include child care or respite care.

(c) The frequency of group services shall not exceed three hours a day for up to, and including, three days a week, and shall be determined on the basis of the needs of the infant and the family.

(d) The frequency of home visits provided in conjunction with group services shall range from one to eight visits per month, depending on the needs of the infant and the family.

(e) Group services shall be provided on a ratio of no more than four infants to one adult.

(f) Parent participation in group services shall be encouraged.

(g) This section shall become operative on July 1, 1998.

(Repealed (in Sec. 46) and added by Stats. 1997, Ch. 854, Sec. 47. Effective January 1, 1998. Section operative July 1, 1998, by its own provisions.)



56426.25

The maximum service levels set forth in Sections 56426.1 and 56426.2 apply only for purposes of the allocation of funds for early education programs pursuant to Sections 56427, 56428, and 56432, and may be exceeded by a local educational agency, in accordance with the infants’ individualized family service plan, provided that no change in the level of entitlement to state funding under this part thereby results.

This section shall become operative on July 1, 1998.

(Amended by Stats. 2007, Ch. 56, Sec. 68. Effective January 1, 2008.)



56426.3

In addition to home-based or home-based and group early education services, related services as defined in Section 300.13 of Title 34 of the Code of Federal Regulations, as that section read on April 1, 1986, shall be available to infants and their families. Related services may be provided in the home or at the center according to needs of the infant and the family.

(Added by Stats. 1986, Ch. 1296, Sec. 13.5. Operative July 1, 1987, by Sec. 25 of Ch. 1296.)



56426.4

(a) Family involvement activities funded pursuant to Sections 56427, 56428, and 56432 shall support family members in meeting the practical and emotional issues and needs of raising their infant. These activities may include, but are not limited to, the following:

(1) Educational programs that present information or demonstrate techniques to assist the family to promote their infant’s development.

(2) Parent education and training to assist families in understanding, planning for, and meeting the unique needs of their infant.

(3) Parent support groups to share similar experiences and possible solutions.

(4) Instruction in making toys and other materials appropriate to their infant’s exceptional needs and development.

(b) The frequency of family involvement activities shall be at least once a month.

(c) Participation by families in family involvement activities shall be voluntary.

(d) This section shall become operative on July 1, 1998.

(Repealed (in Sec. 50) and added by Stats. 1997, Ch. 854, Sec. 51. Effective January 1, 1998. Section operative July 1, 1998, by its own provisions.)



56426.5

If the transdisciplinary team determines home-based and group early education services to be appropriate, but the parent chooses not to receive home-based services, group services shall be made available to the infant. Similarly, the choice not to participate in family involvement activities shall not limit the availability to the infant and his or her family of home-based services or home-based and group services as determined appropriate by the individualized education program team.

(Amended by Stats. 1993, Ch. 1296, Sec. 17.6. Effective October 11, 1993.)



56426.6

(a) Early education services shall be provided by a local educational agency through a transdisciplinary team consisting of a group of professionals from various disciplines, agencies, and parents who shall share their expertise and services to provide appropriate services for infants and their families. Each team member shall be responsible for providing and coordinating early education services for one or more infants and their families, and shall serve as a consultant to other team members and as a provider of appropriate related services to other infants in the program.

(b) Credentialed personnel with expertise in vision or hearing impairments shall be made available by the local educational agency to early education programs serving infants identified in accordance with subdivision (a), (b), or (d) of Section 3030 of Title 5 of the California Code of Regulations, and shall be the primary providers of services under those programs whenever possible.

(c) Transdisciplinary teams may include, but need not be limited to, qualified persons from the following disciplines:

(1) Early childhood special education.

(2) Speech and language therapy.

(3) Nursing, with a skill level not less than that of a registered nurse.

(4) Social work, psychology, or mental health.

(5) Occupational therapy.

(6) Physical therapy.

(7) Audiology.

(8) Parent-to-parent support.

(d) A person who is authorized by the local educational agency to provide early education or related services to infants shall have appropriate experience in normal and atypical infant development and an understanding of the unique needs of families of infants with exceptional needs, or, absent that experience and understanding, shall undergo a comprehensive training plan for that purpose, which plan shall be developed and implemented as part of the staff development component of the local plan for early education services.

(Amended by Stats. 2008, Ch. 179, Sec. 64. Effective January 1, 2009.)



56426.7

Medically necessary occupational therapy and physical therapy shall be provided to the infant when warranted by medical diagnosis and contained in the individualized family service plan, as specified under Chapter 26.5 (commencing with Section 7570) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1994, Ch. 1288, Sec. 13. Effective January 1, 1995.)



56426.8

(a) Early education and related services shall be based on the needs of the infant and the family as determined by the individualized family service plan team, and shall be specified in the individualized family service plan, including the frequency and duration of each type of service. Any early education or related service may be provided only upon written parental consent.

(b) The individualized family service plan for any infant shall be developed in consultation with the infant’s physician in order to ensure that the services specified in the plan do not conflict with the infant’s medical needs.

(Amended by Stats. 1994, Ch. 1288, Sec. 14. Effective January 1, 1995.)



56426.9

(a) Pursuant to Section 1437(a)(8) of Title 20 of the United States Code, a local educational agency shall ensure that each child participating in early childhood special education services pursuant to this chapter, and who will participate in preschool programs pursuant to Chapter 4.45 (commencing with Section 56440), experiences a smooth and effective transition to those preschool programs.

(b) Pursuant to Sections 300.101(b) and 300.323(b) of Title 34 of the Code of Federal Regulations, a local educational agency, by the third birthday of a child described in subdivision (a), shall ensure that an individualized education program or an individualized family service plan has been developed and is being implemented for the child consistent with a free appropriate public education for children beginning at three years of age.

(c) In accordance with Section 1437(a)(8) of Title 20 of the United States Code, a local educational agency shall participate in transition planning conferences arranged by the designated lead agency.

(d) Any child who becomes three years of age while participating in early childhood special education services under this chapter may continue until June 30 of the current program year, if the individualized education program team determines that the preschooler is eligible pursuant to Section 56441.11, develops an individualized education program, and determines that the early childhood special education services remain appropriate. No later than June 30 of that year, the individualized education program team shall meet to review the preschooler’s progress and revise the individualized education program accordingly. The individualized education program team meeting shall be conducted by the local educational agency responsible for the provision of preschool special education services. Representatives of the early childhood special education program shall be invited to that meeting. If a child’s third birthday occurs during the summer, the child’s individualized education program team shall determine the date when services under the individualized education program will begin, pursuant to Section 300.101(b) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 70. Effective January 1, 2008.)



56427

(a) Not less than two million three hundred twenty-four thousand dollars ($2,324,000) of the federal discretionary funds appropriated to the State Department of Education under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) in any fiscal year shall be expended for early education programs for infants with exceptional needs and their families, until the department determines, and the Legislature concurs, that the funds are no longer needed for that purpose.

(b) Programs ineligible to receive funding pursuant to Section 56425 or 56432 may receive funding pursuant to subdivision (a).

(c) This section shall become operative on July 1, 1998.

(Repealed (in Sec. 52) and added by Stats. 1997, Ch. 854, Sec. 53. Effective January 1, 1998. Section operative July 1, 1998, by its own provisions.)



56428

(a) For the 1985–86 fiscal year, and each fiscal year thereafter, any instructional personnel service unit that was used in the prior fiscal year to provide services to children younger than three years of age shall continue to be used for that purpose. If a special education local plan area becomes ineligible for all or any portion of those instructional personnel service units operated and fundable in the prior fiscal year, the Superintendent of Public Instruction shall allocate those units to another local plan area for the purpose of providing services to children younger than three years of age.

(b) In the 1998–99 fiscal year, the instructional personnel service unit rates used to compute state funding under this chapter shall be adjusted to represent the actual, historic inflation adjustment amount funded for each provider of early education services under this chapter. To make this adjustment, the superintendent shall make the following calculation:

(1) Divide the amount of funding received by the special education local plan area in the 1997–98 fiscal year from property taxes and state aid, after applying the deficit, for early education for individuals with exceptional needs by the amount the special education local plan area was entitled to receive for the 1997–98 fiscal year for that program.

(2) Multiply the amount determined in paragraph (1) by the instructional personnel service unit rates for the 1997–98 fiscal year used to compute state funding for early education for individuals with exceptional needs prior to the application of the inflation adjustment for the 1998–99 fiscal year.

(c) For the 1998–99 fiscal year, the department shall transfer an amount from schedule (a) to schedule (b) of Item 6110-161-0001 of Section 2.00 of the Budget Act of 1998, equal to the amount determined by the department, with the approval of the Department of Finance, to be the amount of funding received by the special education local plan area from property taxes in the 1997–98 fiscal year for early education programs for individuals with exceptional needs, multiplied by the inflation factor computed pursuant to Section 42238.1 for the 1998–99 fiscal year and adjusted for the estimated growth in average daily attendance for kindergarten and grades 1 to 12, inclusive, pursuant to the May Revision of the Governor’s Budget for the 1998–99 fiscal year.

(Amended by Stats. 1998, Ch. 330, Sec. 12. Effective August 21, 1998.)



56429

In order to assure the maximum utilization and coordination of local early education services, eligibility for the receipt of funds pursuant to Section 56425, 56427, 56428, or 56432 is conditioned upon the approval by the superintendent of a local plan for early education services, which approval shall apply for not less than one, nor more than four, years. The local plan shall identify existing public and private early education services, and shall include an interagency plan for the delivery of early education services in accordance with the California Early Intervention Services Act, Title 14 (commencing with Section 95000) of the Government Code.

This section shall become operative on July 1, 1998.

(Repealed (in Sec. 54) and added by Stats. 1997, Ch. 854, Sec. 55. Effective January 1, 1998. Section operative July 1, 1998, by its own provisions.)



56430

(a) Early education services may be provided by any of the following methods:

(1) Directly by a local educational agency.

(2) Through an interagency agreement between a local educational agency and another public agency.

(3) Through a contract with another public agency pursuant to Section 56369.

(4) Through a contract with a certified nonpublic, nonsectarian school, or nonpublic, nonsectarian agency pursuant to Section 56366.

(5) Through a contract with a nonsectarian hospital in accordance with Section 56361.5.

(b) Contracts or agreements with agencies identified in subdivision (a) for early education services are strongly encouraged when early education services are currently provided by another agency, and when found to be a cost-effective means of providing the services. The placement of individual infants under the contract shall not require specific approval by the governing board of the district or the county office.

(c) Early education services provided under this chapter shall be funded pursuant to Sections 56427, 56428, and 56432.

(d) This section shall become operative on July 1, 1998.

(Repealed (in Sec. 56) and added by Stats. 1997, Ch. 854, Sec. 57. Effective January 1, 1998. Section operative July 1, 1998, by its own provisions.)



56431

The Superintendent shall develop procedures and criteria to enable a local educational agency to contract with private nonprofit preschools or child development centers to provide special education and related services to infants and preschool age individuals with exceptional needs. The criteria shall include minimum standards that the private, nonprofit preschool or center shall be required to meet.

(Amended by Stats. 2008, Ch. 179, Sec. 65. Effective January 1, 2009.)



56432

(a) For the 1998–99 fiscal year and each fiscal year thereafter, a special education local plan area shall be eligible for state funding of those instructional personnel service units operated and fundable for services to individuals with exceptional needs younger than three years of age at the second principal apportionment of the prior fiscal year, as long as the pupil count of these pupils divided by the number of instructional personnel service units is not less than the following:

(1) For special classes and centers—12, based on the unduplicated pupil count.

(2) For resource specialist programs—24, based on the unduplicated pupil count.

(3) For designated instruction and services—12, based on the unduplicated pupil count, or 39, based on the duplicated pupil count.

(b) A special education local plan area shall be eligible for state funding of instructional personnel service units for services to individuals with exceptional needs younger than three years of age in excess of the number of instructional personnel service units operated and fundable at the second principal apportionment of the prior fiscal year only with the authorization of the superintendent.

(c) The superintendent shall base the authorization of funding for special education local plan areas pursuant to this section, including the reallocation of instructional personnel service units, upon criteria that shall include, but not be limited to, the following:

(1) Changes in the total number of pupils younger than three years of age enrolled in special education programs.

(2) High- and low-average caseloads per instructional personnel service unit for each instructional setting.

(d) Infant programs in special classes and centers funded pursuant to this item shall be supported by two aides, unless otherwise required by the superintendent.

(e) Infant services in resource specialist programs funded pursuant to this item shall be supported by one aide.

(f) When units are allocated pursuant to this subdivision, the superintendent shall allocate only the least expensive unit appropriate.

(g) Notwithstanding Sections 56211 and 56212, a special education local plan area may apply for, and the superintendent may grant, a waiver of any of the standards and criteria specified in this section if compliance would prevent the provision of a free, appropriate public education or would create undue hardship. In granting the waivers, the superintendent shall give priority to the following factors:

(1) Applications from special education local plan areas for waivers for a period not to exceed three years to specifically maintain or increase the level of special education services necessary to address the special education service requirements of individuals with exceptional needs residing in sparsely populated districts or attending isolated schools designated in the application.

(A) Sparsely populated districts are school districts that meet one of the following conditions:

(i) A school district or combination of contiguous school districts in which the total enrollment is less than 600 pupils, kindergarten and grades 1 to 12, inclusive, and in which one or more of the school facilities is an isolated school.

(ii) A school district or combination of contiguous school districts in which the total pupil density ratio is less than 15 pupils, kindergarten and grades 1 to 12, inclusive, per square mile and in which one or more of the school facilities is an isolated school.

(B) Isolated schools are schools with enrollments of less than 600 pupils, kindergarten and grades 1 to 12, inclusive, that meet one or more of the following conditions:

(i) The school is located more than 45 minutes average driving time over commonly used and well-traveled roads from the nearest school, including schools in adjacent special education local plan areas, with an enrollment greater than 600 pupils, kindergarten and grades 1 to 12, inclusive.

(ii) The school is separated, by roads that are impassable for extended periods of time due to inclement weather, from the nearest school, including schools in adjacent special education local plan areas, with an enrollment greater than 600 pupils, kindergarten and grades 1 to 12, inclusive.

(iii) The school is of a size and location that, when its enrollment is combined with the enrollments of the two largest schools within an average driving time of not more than 30 minutes over commonly used and well-traveled roads, including schools in adjacent special education local plan areas, the combined enrollment is less than 600 pupils, kindergarten and grades 1 to 12, inclusive.

(iv) The school is the one of normal attendance for a severely disabled individual, as defined in Section 56030.5, or an individual with a low-incidence disability, as defined in Section 56026.5, who otherwise would be required to be transported more than 75 minutes, average one-way driving time over commonly used and well-traveled roads, to the nearest appropriate program.

(2) The location of licensed children’s institutions, foster family homes, residential medical facilities, or similar facilities that serve children younger than three years of age and are within the boundaries of a local plan if 3 percent or more of the local plan’s unduplicated pupil count resides in those facilities.

(h) By authorizing units pursuant to this section, the superintendent shall not increase the statewide total number of instructional personnel service units for purposes of state apportionments unless an appropriation specifically for growth in the number of instructional personnel service units is made in the annual Budget Act or other legislation. If that growth appropriation is made, units authorized by the superintendent pursuant to this section are subject to the restrictions that the units shall be funded only by that growth appropriation and no other funds may be apportioned for the units.

(i) The superintendent shall monitor the use of instructional personnel service units retained or authorized by the granting of waivers pursuant to subdivision (h) to ensure that the instructional personnel service units are used in a manner wholly consistent with the basis for the waiver request.

(j) This section shall become operative on July 1, 1998.

(Added by Stats. 1997, Ch. 854, Sec. 58. Effective January 1, 1998. Section operative July 1, 1998, by its own provisions.)






CHAPTER 4.45 - Special Education Programs for Individuals With Exceptional Needs Between the Ages of Three and Five Years, Inclusive

56440

(a) Each special education local plan area shall submit to the Superintendent, as part of the local plan, information for providing special education and services to individuals with exceptional needs, as defined in Section 56026, who are between the ages of three and five years, inclusive.

(b) All individuals with exceptional needs between the ages of three and five years, inclusive, identified in subdivision (a) shall be served by the local educational agencies within each special education local plan area, to the extent required under federal law and pursuant to the local plan and application approved by the Superintendent.

(c) Individuals with exceptional needs between the ages of three and five years, inclusive, who are identified by the local educational agency as requiring special education and services shall be eligible for special education and services pursuant to this part.

(d) Special education facilities operated by local educational agencies serving children under this chapter and Chapter 4.4 (commencing with Section 56425) shall meet all applicable standards relating to fire, health, sanitation, and building safety, but are not subject to Chapter 3.4 (commencing with Section 1596.70), 3.5 (commencing with Section 1596.90), or 3.6 (commencing with Section 1597.30) of Division 2 of the Health and Safety Code.

(e) This chapter applies to all individuals with exceptional needs between the ages of three and five years, inclusive.

(Amended by Stats. 2014, Ch. 327, Sec. 16. Effective January 1, 2015.)



56441

The Legislature hereby finds and declares that early education programs for individuals with exceptional needs between the ages of three and five years, inclusive, that provide special education and related services within the typical environment appropriate for young children, and include active parent involvement, may do the following:

(a) Significantly reduce the potential impact of any disabling conditions.

(b) Produce substantial gains in physical development, cognitive development, language and speech development, psychosocial development, and self-help skills development.

(c) Help prevent the development of secondary disabling conditions.

(d) Reduce family stresses.

(e) Reduce societal dependency and institutionalization.

(f) Reduce the need for special class placement in special education programs once a child reaches school age.

(g) Save substantial costs to society and our schools.

(Amended by Stats. 2006, Ch. 538, Sec. 126. Effective January 1, 2007.)



56441.1

(a) Services rendered by state and local agencies serving preschool children with exceptional needs and their families shall be provided in coordination with other state and local agencies. Educational agencies offering similar educational services shall coordinate and not duplicate these services. The Superintendent of Public Instruction shall identify similar services by other state and local agencies.

(b) As the preschool child approaches the age to enter an elementary school environment, the child’s preparation shall be geared toward a readiness for kindergarten and later school success.

(Amended by Stats. 2002, Ch. 1168, Sec. 56. Effective September 30, 2002.)



56441.2

An early education program for individuals with exceptional needs between the ages of three and five, inclusive, shall include specially designed services to meet the unique needs of preschool children and their families. To meet this purpose, the program focus is on the young child and his or her family and shall include both individual and small group services which shall be available in a variety of typical age-appropriate environments for young children, including the home, and shall include opportunities for active parent involvement.

(Added by Stats. 1987, Ch. 311, Sec. 6.5. Effective July 30, 1987.)



56441.3

(a) Early education services for preschool children may be provided to individuals or small groups and shall include:

(1) Observing and monitoring the child’s behavior and development in his or her environment.

(2) Presenting activities that are developmentally appropriate for the preschool child and are specially designed, based on the child’s exceptional needs, to enhance the child’s development. Those activities shall be developed to conform with the child’s individualized education program and shall be developed so that they do not conflict with his or her medical needs.

(3) Interacting and consulting with the family members, regular preschool teachers, and other service providers, as needed, to demonstrate developmentally appropriate activities necessary to implement the child’s individualized education program in the appropriate setting pursuant to Section 56441.4 and necessary to reinforce the expansion of his or her skills in order to promote the child’s educational development. These interactions and consultations may include family involvement activities.

(4) Assisting parents to seek and coordinate other services in their community that may be provided to their child by various agencies.

(5) Providing opportunities for young children to participate in play and exploration activities, to develop self-esteem, and to develop preacademic skills.

(6) Providing access to various developmentally appropriate equipment and specialized materials.

(7) Providing related services as defined in Section 300.13 of Title 34 of the Code of Federal Regulations, that include parent counseling and training to help parents understand the special needs of their children and their children’s development, as that section read on May 1, 1987.

(b) The duration of group services shall not exceed four hours per day unless determined otherwise by the individualized education program team.

(Added by Stats. 1987, Ch. 311, Sec. 6.5. Effective July 30, 1987.)



56441.4

Appropriate settings for these services include any of the following:

(a) The regular public or private nonsectarian preschool program.

(b) The child development center or family day care home.

(c) The child’s regular environment that may include the home.

(d) A special site where preschool programs for both children with disabilities and children who are not disabled are located close to each other and have an opportunity to share resources and programming.

(e) A special education preschool program with children who are not disabled attending and participating for all or part of the program.

(f) A public school setting which provides an age-appropriate environment, materials, and services, as defined by the superintendent.

(Amended by Stats. 1992, Ch. 759, Sec. 34. Effective September 21, 1992.)



56441.5

Appropriate instructional adult-to-child ratios for group services shall be dependent on the needs of the child. However, because of the unique needs of individuals with exceptional needs between the ages of three and five years, inclusive, who require special education and related services, the number of children per instructional adult shall be less than ratios set forth in subsection (b) of Section 18204 of Title 5 of the California Code of Regulations, as it read on May 1, 1987, for young children in a regular preschool program. Group services provided to individuals with exceptional needs between the ages of three and five years, inclusive, identified as severely disabled pursuant to Section 56030.5 shall not exceed an instructional adult-to-child ratio of one to five.

(Amended by Stats. 1992, Ch. 759, Sec. 35. Effective September 21, 1992.)



56441.6

Early education services for preschool children shall be provided through a transdisciplinary team approach of professionals as described in Section 56426.6. Responsibilities of early education program staff shall include consultation with regular preschool program providers, consultation with other specialists, assessment services, and direct services.

(Added by Stats. 1987, Ch. 311, Sec. 6.5. Effective July 30, 1987.)



56441.7

(a) The maximum caseload for a speech and language specialist providing services exclusively to individuals with exceptional needs, between the ages of three and five years, inclusive, as defined in Section 56441.11 or 56026, shall not exceed a count of 40.

(b) The superintendent shall issue caseload guidelines or proposed regulations to local educational agencies for individuals with exceptional needs between the ages of three and five years, inclusive, by January 1, 1988.

(Added by Stats. 1987, Ch. 311, Sec. 6.5. Effective July 30, 1987.)



56441.8

Early education services for preschoolers may be provided by any of the following methods:

(a) Directly by a local educational agency.

(b) Through an interagency agreement between a local educational agency and another public agency.

(c) Through a contract with another public agency pursuant to Section 56369.

(d) Through a contract with a certified nonpublic, nonsectarian school; or nonpublic, nonsectarian agency pursuant to Section 56366.

(e) Through a contract with a nonsectarian hospital in accordance with Section 56361.5.

(Amended by Stats. 1991, Ch. 756, Sec. 32. Effective October 9, 1991.)



56441.9

Contracts or agreements with agencies identified in Section 56441.8 are strongly encouraged when these services are currently provided by another agency, and when found to be a cost-effective means of providing the services. The placement of an individual preschool child under any of these contracts shall not require specific approval by the governing board of the school district or the county superintendent of schools.

(Added by Stats. 1987, Ch. 311, Sec. 6.5. Effective July 30, 1987.)



56441.11

(a) Notwithstanding any other law or regulation, the special education eligibility criteria in subdivision (b) shall apply to preschool children, between the ages of three and five years.

(b) A preschool child, between the ages of three and five years, qualifies as a child who needs early childhood special education services if the child meets the following criteria:

(1) Is identified as having one of the following disabling conditions, as defined in Section 300.8 of Title 34 of the Code of Federal Regulations, or an established medical disability, as defined in subdivision (d):

(A) Autism.

(B) Deaf-blindness.

(C) Deafness.

(D) Hearing impairment.

(E) Intellectual disability.

(F) Multiple disabilities.

(G) Orthopedic impairment.

(H) Other health impairment.

(I) Serious emotional disturbance.

(J) Specific learning disability.

(K) Speech or language impairment in one or more of voice, fluency, language and articulation.

(L) Traumatic brain injury.

(M) Visual impairment.

(N) Established medical disability.

(2) Needs specially designed instruction or services as defined in Sections 56441.2 and 56441.3.

(3) Has needs that cannot be met with modification of a regular environment in the home or school, or both, without ongoing monitoring or support as determined by an individualized education program team.

(4) Meets eligibility criteria specified in Section 3030 of Title 5 of the California Code of Regulations.

(c) A child is not eligible for special education and services if the child does not otherwise meet the eligibility criteria and his or her educational needs are due primarily to:

(1) Unfamiliarity with the English language.

(2) Temporary physical disabilities.

(3) Social maladjustment.

(4) Environmental, cultural, or economic factors.

(d) For purposes of this section, “established medical disability” means a disabling medical condition or congenital syndrome that the individualized education program team determines has a high predictability of requiring special education and services.

(e) When standardized tests are considered invalid for children between the ages of three and five years, alternative means, including scales, instruments, observations, and interviews, shall be used as specified in the assessment plan.

(f) In order to implement the eligibility criteria in subdivision (b), the Superintendent shall do all of the following:

(1) Provide for training in developmentally appropriate practices, alternative assessment, and placement options.

(2) Provide a research-based review for developmentally appropriate application criteria for young children.

(3) Provide program monitoring for appropriate use of the eligibility criteria.

(g) If legislation is enacted mandating early intervention services to infants and toddlers with disabilities pursuant to the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), the Superintendent shall reconsider the eligibility criteria for preschool children, between the ages of three and five years, and recommend appropriate changes to the Legislature.

(Amended by Stats. 2011, Ch. 347, Sec. 36. Effective January 1, 2012.)



56441.13

The superintendent shall provide training and technical assistance for the implementation of early education programs for preschool children with exceptional needs, and shall develop:

(a) Methods and models for modifications to the regular program prior to referral.

(b) Guidelines for program providers.

(c) Curriculum and content for programs.

(d) Personnel standards for program providers.

(e) A plan to meet the unique needs of preschool children who require special education services and who are limited-English proficient and of diverse cultural backgrounds.

(Added by Stats. 1987, Ch. 311, Sec. 6.5. Effective July 30, 1987.)



56441.14

Criteria and options for meeting the special education transportation needs of individuals with exceptional needs between the ages of three and five, inclusive, shall be included in the local transportation policy required pursuant to paragraph (5) of subdivision (b) of Section 56195.8.

(Amended by Stats. 1997, Ch. 854, Sec. 59. Effective January 1, 1998. Repealed conditionally as prescribed by Section 56449.)



56442

The superintendent shall ensure that state preschool programs and programs for individuals with exceptional needs between the ages of three and five years, inclusive, provided pursuant to this part, are coordinated at the state and local levels.

(Added by Stats. 1987, Ch. 311, Sec. 6.5. Effective July 30, 1987.)



56443

(a) The department shall amend its interagency agreement with the Administration for Children, Youth, and Families, Region IX, Head Start, United States Department of Health and Human Services, to permit a local educational agency to contract with a Head Start program for special education and services for individuals with exceptional needs between the ages of three and five years pursuant to this part.

(b) Apportionments allocated to Head Start programs for special education and services to individuals with exceptional needs between the ages of three and five years shall supplement and not supplant funds for which the Head Start programs are eligible, or are already receiving, from other funding sources.

(Amended by Stats. 2007, Ch. 56, Sec. 74. Effective January 1, 2008.)



56445

(a) Prior to transitioning an individual with exceptional needs from a preschool program to kindergarten, or first grade as the case may be, an appropriate reassessment of the individual shall be conducted pursuant to Article 2 (commencing with Section 56320) of Chapter 4 to determine if the individual is still in need of special education and services.

(b) It is the intent of the Legislature that gains made in the special education program for individuals who received special education and services, in accordance with this chapter, are not lost by too rapid a removal of individualized programs and supports for these individuals.

(c) As part of the transitioning process, a means of monitoring continued success of the child shall be identified by the individualized education program team for those children of kindergarten or first grade equivalency who are determined to be eligible for less intensive special education programs.

(d) As part of the exit process from special education, the present performance levels and learning style shall be noted by the individualized education program team. This information shall be made available to the assigned regular education teacher upon the child’s enrollment in kindergarten or first grade as the case may be.

(Added by Stats. 1987, Ch. 311, Sec. 6.5. Effective July 30, 1987.)



56446

Public special education funding shall not be used to purchase regular preschool services or to purchase any instructional service other than special education and services permitted by this chapter.

(Amended by Stats. 1998, Ch. 89, Sec. 42. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



56447.1

(a) Nothing in this chapter shall be construed to limit the responsibility of noneducational public agencies in the State of California from providing or paying for some or all of the costs of a free appropriate public education for individuals with exceptional needs between the ages of three and five years, inclusive.

(b) Nothing in this chapter shall be construed to permit a noneducational public agency to reduce medical and other assistance available or to alter eligibility under Titles V and XIX of the Social Security Act (Subchapter V (commencing with Section 701) and Subchapter XIX (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code) with respect to the provision of a free appropriate public education for individuals with exceptional needs between the ages of three and five years, inclusive, within the State of California.

(Added by Stats. 1987, Ch. 311, Sec. 6.5. Effective July 30, 1987.)






CHAPTER 4.5 - Career and Vocational Education Programs, Transition Services, and Project Workability

ARTICLE 1 - Career and Vocational Education Programs

56452

The superintendent shall ensure that the state annually secures all federal funds available for career and vocational education of individuals with exceptional needs.

(Amended by Stats. 1987, Ch. 1484, Sec. 5.)



56453

The superintendent and the Department of Rehabilitation shall enter into an interagency agreement to ensure that the state annually secures all federal funds available under the Rehabilitation Act of 1973, as amended, and that coordination in applying for, distributing, and using funds available under the Vocational Education Act, as amended, the Rehabilitation Act of 1973, as amended, and the Education For All Handicapped Children Act of 1975, (P.L. 94-142), as amended, including, but not limited to, application for, and use thereof, be provided.

(Added by Stats. 1980, Ch. 1353, Sec. 67. Effective September 30, 1980.)



56454

In order to provide local educational agencies with maximum flexibility to secure and utilize all federal funds available to enable those entities to meet the career and vocational needs of individuals with exceptional needs more effectively and efficiently, and to provide maximum federal funding to those agencies for the provision of that education, the Superintendent shall do all of the following:

(a) Provide necessary technical assistance to local educational agencies.

(b)  Establish procedures for these entities to obtain available federal funds.

(c) Apply for necessary waivers of federal statutes and regulations including, but not limited to, those governing federal career and vocational education programs.

(Amended by Stats. 2007, Ch. 56, Sec. 75. Effective January 1, 2008.)



56456

It is the intent of the Legislature that local educational agencies may use any state or local special education funds for approved vocational programs, services, and activities to satisfy the excess cost-matching requirements for receipt of federal vocational education funds for individuals with exceptional needs.

(Amended by Stats. 2008, Ch. 179, Sec. 66. Effective January 1, 2009.)






ARTICLE 2 - Transition Services

56460

The Legislature finds and declares all of the following:

(a) That while the passage of the Education for All Handicapped Children Act of 1975 (Public Law 94-142) and the California Master Plan for Special Education have resulted in improved educational services for individuals with exceptional needs; this has not translated into paid employment opportunities or maximum integration into our heterogeneous communities for individuals with exceptional needs.

(b) That there is no formalized process that bridges the gap between the security and structure of school and the complexity of service options and resources available for individuals with exceptional needs in the adult community.

(c) That there is insufficient coordination between educators, adult service providers, potential employers, and families and students in order to effectively plan and implement a successful transition for students to the adult world of paid employment and social independence.

(d) That because of insufficient vocational training throughout the middle and secondary school years, and effective interagency coordination and involvement of potential employers in a planning process, the majority of options available for individuals with exceptional needs in the adult community are programs that support dependence rather than independence.

(e) The goal of transition services is planned movement from secondary education to adult life that provides opportunities which maximize economic and social independence in the least restrictive environment for individuals with exceptional needs. Planning for transition from school to postsecondary environments should begin in the school system well before the student leaves the system.

(Added by Stats. 1987, Ch. 1484, Sec. 8.)



56461

The superintendent shall establish the capacity to provide transition services for a broad range of individuals with exceptional needs such as employment and academic training, strategic planning, interagency coordination, and parent training.

(Added by Stats. 1987, Ch. 1484, Sec. 8.)



56462

The transition services shall include, but not be limited to, the following:

(a) In-service training programs, resource materials, and handbooks that identify the following:

(1) The definition of “transition,” including the major components of an effective school-based transition program.

(2) Relevant laws and regulations.

(3) The roles of other agencies in the transition process including, but not limited to, the scope of their services, eligibility criteria, and funding.

(4) The components of effective transition planning.

(5) The role of families in the individualized transition process.

(6) Resources and model programs currently available in this state.

(b) Development of the role and responsibilities of special education in the transition process, including the following:

(1) The provision of work skills training, including those skills that are necessary in order to exhibit competence on the job.

(2) The provision of multiple employment options and facilitating job or career choice by providing a variety of vocational experiences.

(3) The collection and analysis of data on what happens to pupils once they leave the school system and enter the adult world.

(4) The coordination of the transition planning process, including development of necessary interagency agreements and procedures at both state and local levels.

(5) The provision of instructional learning strategies that will assist pupils who find learning difficult in acquiring skills that will enable them to obtain diplomas, promote a positive attitude toward secondary and postsecondary education and training, and make a successful transition to postsecondary life.

(c) The development and implementation of systematic and longitudinal vocational education curriculum including the following:

(1) Instructional strategies that will prepare pupils with severe disabilities to make a successful transition to supported employment and the community.

(2) The introduction of vocational and career education curriculum in the elementary grades for those pupils who can benefit from it.

(d) Materials, resource manuals, and in-service training programs to support the active participation of families in the planning and implementation of transition-related goals and activities.

(e) The development of resources and in-service training that will support the implementation of individualized transition planning for all pupils with exceptional needs.

(f) The development of a network of model demonstration sites that illustrate a wide variety of transition models and implementation strategies.

(g) Coordination with other specialized programs that serve students who face barriers to successful transition.

(h) A research, evaluation, and dissemination program that will support the major programmatic aspects of transition services. Through a variety of competitive grants, bids, contracts, and other awards specific content areas will be developed in cooperation with a variety of field-based agencies, including local education agencies, special education local plan areas, county offices, institutions of higher education, and in-service training agencies.

(Amended by Stats. 1994, Ch. 840, Sec. 35. Effective January 1, 1995.)



56463

Transition services shall be funded pursuant to the Budget Act.

(Added by Stats. 1987, Ch. 1484, Sec. 8.)






ARTICLE 3 - Project Workability

56470

The Legislature finds and declares all of the following:

(a) That an essential component of transition services developed and supported by the State Department of Education is project workability.

(b) That the workability program provides instruction and experiences that reinforce core curriculum concepts and skills leading to gainful employment.

(c) That since project workability was established by the State Department of Education in 1981, substantial numbers of individuals with exceptional needs have obtained full- or part-time employment.

(d) That project workability is a true partnership established at the state level through nonfinancial interagency agreements between the State Department of Education, the Department of Employment Development, and the Department of Rehabilitation, and has elevated awareness in the private sector of the employment potential of individuals with exceptional needs, and focuses its efforts in developing careers for these youth, and preventing needless economic and social dependency on state and community agencies and resources.

(e) That local education agencies in California establish linkage between agencies, eliminate duplication of effort, and develop precedent-setting employment training practices which should be preserved and advanced to better assure future productive employable citizens.

(Added by Stats. 1987, Ch. 1484, Sec. 9.)



56471

(a) The program shall be administered by the State Department of Education.

(b) The department shall establish an advisory committee. This committee will include representatives from local workability projects to ensure ongoing communications.

(c) The Superintendent shall develop criteria for awarding grants, funding, and evaluating workability projects.

(d) Eligible applicants shall include local educational agencies, including school districts, county offices of education, state special schools, and charter schools, and nonpublic, nonsectarian schools, as defined in Section 56034.

(e) Workability project applications shall include, but are not limited to, the following elements:
(1) recruitment, (2) assessment, (3) counseling, (4) preemployment skills training, (5) vocational training, (6) student wages for try-out employment, (7) placement in unsubsidized employment, (8) other assistance with transition to a quality adult life, and (9) utilization of an interdisciplinary advisory committee to enhance project goals.

(Amended by Stats. 2012, Ch. 38, Sec. 59. Effective June 27, 2012.)



56472

The population served by workability projects may include secondary students with disabilities, adults with disabilities and other individuals who experience barriers to successful completion of school.

(Added by Stats. 1987, Ch. 1484, Sec. 9.)



56473

Project workability shall be funded pursuant to Item 6100-161-0001 of Section 2.00 of the annual Budget Act.

(Amended by Stats. 2007, Ch. 56, Sec. 77. Effective January 1, 2008.)



56474

The superintendent shall continue to seek additional state and federal funding for project workability.

(Added by Stats. 1987, Ch. 1484, Sec. 9.)









CHAPTER 4.7 - Interagency Agreements

56475

(a) The Superintendent and the directors of the State Department of Health Care Services, the State Department of Developmental Services, the State Department of Social Services, the Department of Rehabilitation, the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, and the Employment Development Department shall develop written interagency agreements or adopt joint regulations that include responsibilities, in accordance with Section 1412(a)(12) of Title 20 of the United States Code and Section 300.154 of Title 34 of the Code of Federal Regulations, for the provision of special education and related services to individuals with exceptional needs in the State of California.

(b) The Superintendent shall develop interagency agreements with other state and local public agencies, as deemed necessary by the Superintendent, to carry out the provisions of state and federal law.

(c) (1) Each interagency agreement shall be submitted by the Superintendent to each legislative fiscal committee, education committee, and policy committee, responsible for legislation relating to those individuals with exceptional needs that will be affected by the agreement if it is effective.

(2) An interagency agreement shall not be effective sooner than 30 days after it has been submitted to each of the legislative committees specified in paragraph (1).

(Amended by Stats. 2012, Ch. 438, Sec. 2. Effective September 22, 2012.)



56476

The Governor or designee of the Governor, in accordance with Section 1412(a)(12) of Title 20 of the United States Code and Section 300.154 of Title 34 of the Code of Federal Regulations, shall ensure that each agency under the Governor’s jurisdiction enters into an interagency agreement with the Superintendent to ensure that all services that are needed to ensure a free appropriate public education are provided.

(Amended by Stats. 2008, Ch. 179, Sec. 67. Effective January 1, 2009.)






CHAPTER 5 - Procedural Safeguards

56500

As used in this chapter, “public agency” is identical to the definition of that term in Section 56028.5 and Section 300.33 of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 80. Effective January 1, 2008.)



56500.1

(a) All procedural safeguards under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 and following) shall be established and maintained by each noneducational and educational agency that provides education, related services, or both, to children who are individuals with exceptional needs.

(b) At each individualized education program meeting, the public education agency responsible for convening the meeting shall inform the parent and pupil of the federal and state procedural safeguards that were provided in the notice of parent rights pursuant to Section 56321.

(Amended by Stats. 1992, Ch. 1360, Sec. 19. Effective January 1, 1993.)



56500.2

(a) (1) Notwithstanding any other provision of law, a complaint filed with the department regarding any alleged violations of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), or implementing regulations (Part 300 (commencing with Section 300.1) of Title 34 of the Code of Federal Regulations), or a provision of this part, shall be investigated in an expeditious and effective manner in accordance with Sections 300.151 to 300.153, inclusive, of Title 34 of the Code of Federal Regulations. A written decision shall be issued to the complainant in accordance with the 60-day time limit specified in Section 300.152 of Title 34 of the Code of Federal Regulations.

(2) The party filing the complaint shall forward a copy of the complaint to the local educational agency or public agency serving the child at the same time the party files the complaint with the department, in accordance with Section 300.153(d) of Title 34 of the Code of Federal Regulations.

(b) Pursuant to Section 300.153(c) of Title 34 of the Code of Federal Regulations, a complaint filed under subdivision (a) shall allege a violation that occurred not more than one year prior to the date that the complaint is received by the department.

(c) The complaint shall include all of the following:

(1) A statement that a local educational agency or public agency has violated a requirement of this part or Part B of the federal Individuals with Disabilities Education Act (Title 20 (commencing with Section 1400) of the United States Code), or Part 300 (commencing with Section 300.1) of Title 34 of the Code of Federal Regulations.

(2) The facts on which the statement is based.

(3) The signature and contact information for the complainant.

(4) If alleging violations with respect to a specific child, all of the following:

(A) The name and address of residence of the child.

(B) The name of the school the child is attending.

(C) In the case of a homeless child or youth within the meaning of paragraph (2) of Section 725 of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11434a(2)), available contact information for the child, and the name of the school the child is attending.

(D) A description of the nature of the problem of the child, including facts relating to the problems.

(E) A proposed resolution of the problem to the extent known and available to the party at the time the complaint is filed.

(d) The Superintendent shall develop a model form, pursuant to Section 300.509 of Title 34 of the Code of Federal Regulations, to assist parents and public agencies in filing a state complaint under this section.

(Amended by Stats. 2007, Ch. 454, Sec. 27. Effective October 10, 2007.)



56500.3

(a) It is the intent of the Legislature that parties to special education disputes be encouraged to seek resolution through mediation prior to filing a request for a due process hearing. It is also the intent of the Legislature that these voluntary prehearing request mediation conferences be an informal process conducted in a nonadversarial atmosphere to resolve issues relating to the identification, assessment, or educational placement of the child, or the provision of a free appropriate public education to the child, to the satisfaction of both parties. Therefore, attorneys or other independent contractors used to provide legal advocacy services may not attend or otherwise participate in the prehearing request mediation conferences.

(b) This part does not preclude the parent or the public agency from being accompanied and advised by nonattorney representatives in the mediation conferences and consulting with an attorney prior to or following a mediation conference. For purposes of this section, “attorney” means an active, practicing member of the State Bar of California or another independent contractor used to provide legal advocacy services, but does not mean a parent of the pupil who is also an attorney.

(c) Requesting or participating in a mediation conference is not a prerequisite to requesting a due process hearing.

(d) All requests for a mediation conference shall be filed with the Superintendent. The party initiating a mediation conference by filing a written request with the Superintendent shall provide the other party to the mediation with a copy of the request at the same time the request is filed with the Superintendent. The mediation conference shall be conducted by a person knowledgeable in the process of reconciling differences in a nonadversarial manner and under contract with the department pursuant to Section 56504.5. The mediator shall be knowledgeable in the laws and regulations governing special education.

(e) The prehearing mediation conference shall be scheduled within 15 days of receipt by the Superintendent of the request for mediation. The mediation conference shall be completed within 30 days after receipt of the request for mediation unless both parties to the prehearing mediation conference agree to extend the time for completing the mediation. Pursuant to Section 300.506(b)(4) of Title 34 of the Code of Federal Regulations, and to encourage the use of mediation, the state shall bear the cost of the mediation process, including any meetings described in Section 300.506(b)(2) of Title 34 of the Code of Federal Regulations. The costs of mediation shall be included in the contract described in Section 56504.5.

(f) In accordance with Section 1415(e)(2)(F) of Title 20 of the United States Code, if a resolution is reached that resolves the due process issue through the mediation process, the parties shall execute a legally binding written agreement that sets forth the resolution and that does the following:

(1) States that all discussions that occurred during the mediation process shall be confidential and may not be used as evidence in any subsequent due process hearing or civil proceeding.

(2) Is signed by both the parent and the representative of the public agency who has the authority to bind the agency.

(3) Is enforceable in any state court of competent jurisdiction or in a federal district court of the United States.

(g) If the mediation conference fails to resolve the issues to the satisfaction of all parties, the party who requested the mediation conference has the option of filing for a state-level hearing pursuant to Section 56505. The mediator may assist the parties in specifying any unresolved issues to be included in the hearing request.

(h) Any mediation conference held pursuant to this section shall be scheduled in a timely manner and shall be held at a time and place reasonably convenient to the parties to the dispute in accordance with Section 300.506(b)(5) of Title 34 of the Code of Federal Regulations.

(i) The mediation conference shall be conducted in accordance with regulations adopted by the board.

(j) (1) Notwithstanding any procedure set forth in this chapter, a public agency and a parent, if the party initiating the mediation conference so chooses, may meet informally to resolve any issue or issues to the satisfaction of both parties prior to the mediation conference.

(2) In accordance with Section 300.506(b)(2) of Title 34 of the Code of Federal Regulations, a public agency may establish procedures to offer to parents and schools that choose not to use the mediation process, an opportunity to meet, at a time and location convenient to the parents, with a disinterested party as follows:

(A) Who is under contract with an appropriate alternative dispute resolution entity, or a parent training and information center or community parent resource center in the state established under Section 1471 or Section 1472 of Title 20 of the United States Code.

(B) Who would explain the benefits of, and encourage the use of, the mediation process to the parents.

(k) The procedures and rights contained in this section shall be included in the notice of parent rights attached to the assessment plan of the pupil pursuant to Section 56321.

(Amended by Stats. 2007, Ch. 454, Sec. 28. Effective October 10, 2007.)



56500.4

(a) Pursuant to Section 1415(b)(3) and (4) and (c)(1) of Title 20 of the United States Code, and in accordance with Section 300.503 of Title 34 of the Code of Federal Regulations, prior written notice shall be given by the public agency to the parents or guardians of an individual with exceptional needs, or to the parents or guardians of a child upon initial referral for assessment, and a reasonable time before the public agency proposes to initiate or change, or refuses to initiate or change, the identification, assessment, or educational placement of the child, or the provision of a free appropriate public education to the child. In accordance with Sections 300.304 and 300.503 of Title 34 of the Code of Federal Regulations, the public agency shall provide a description of any assessment procedures the agency proposes to conduct.

(b) The notice required under subdivision (a) shall, in accordance with Section 300.503(b) of Title 34 of the Code of Federal Regulations, include all of the following:

(1) A description of the action proposed or refused by the public agency.

(2) An explanation of why the public agency proposes or refuses to take the action.

(3) A description of each assessment procedure, assessment, record, or report the public agency used as a basis for the proposed or refused action.

(4) A statement that the parents of an individual with exceptional needs have protection under the procedural safeguards of this part and, if this notice is not an initial referral for assessment, the means by which a copy of a description of the procedural safeguards can be obtained.

(5) Sources for parents to contact to obtain assistance in understanding the provisions of this part.

(6) A description of other options that the individualized education program team considered and the reasons why those options were rejected.

(7) A description of other factors that are relevant to the proposal or refusal of the agency.

(Amended by Stats. 2007, Ch. 454, Sec. 29. Effective October 10, 2007.)



56500.5

As provided in Section 300.102(a)(3)(iii) of Title 34 of the Code of Federal Regulations, parents or guardians of an individual with exceptional needs shall be given reasonable written prior notice, in accordance with Section 56500.4, that their child will be graduating from high school with a regular high school diploma because graduation from high school with a regular diploma constitutes a change in placement.

(Amended by Stats. 2007, Ch. 56, Sec. 81. Effective January 1, 2008.)



56500.6

Due process and state complaint procedures for children enrolled in private schools by their parents pursuant to Sections 56170 to 56174.5, inclusive, shall be in accordance with Section 300.140 of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 82. Effective January 1, 2008.)



56501

(a) The due process hearing procedures prescribed by this chapter extend to the parent or guardian, as defined in Section 56028, a pupil who has been emancipated, and a pupil who is a ward or dependent of the court or for whom no parent or guardian can be identified or located when the hearing officer determines that either the local educational agency has failed to appoint a surrogate parent as required by Section 7579.5 of the Government Code or the surrogate parent appointed by the local educational agency does not meet the criteria set forth in subdivision (f) of Section 7579.5 of the Government Code, and the public agency involved in any decisions regarding a pupil. The appointment of a surrogate parent after a hearing has been requested by the pupil shall not be cause for dismissal of the hearing request. The parent or guardian and the public agency involved may initiate the due process hearing procedures prescribed by this chapter under any of the following circumstances:

(1) There is a proposal to initiate or change the identification, assessment, or educational placement of the child or the provision of a free appropriate public education to the child.

(2) There is a refusal to initiate or change the identification, assessment, or educational placement of the child or the provision of a free appropriate public education to the child.

(3) The parent or guardian refuses to consent to an assessment of the child.

(4) There is a disagreement between a parent or guardian and a local educational agency regarding the availability of a program appropriate for the child, including the question of financial responsibility, as specified in Section 300.148 of Title 34 of the Code of Federal Regulations.

(b) The due process hearing rights prescribed by this chapter include, but are not limited to, all of the following:

(1) The right to a mediation conference pursuant to Section 56500.3.

(2) The right to request a mediation conference at any point during the hearing process. The mediation process is not to be used to deny or delay a parent’s or guardian’s right to a due process hearing, or to deny any other rights afforded under this part, or under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.). Notwithstanding subdivision (a) of Section 56500.3, attorneys and advocates are permitted to participate in mediation conferences scheduled after the filing of a request for due process hearing.

(3) The right to examine pupil records pursuant to Section 56504. This provision shall not be construed to abrogate the rights prescribed by Chapter 6.5 (commencing with Section 49060) of Part 27.

(4) The right to a fair and impartial administrative hearing at the state level, before a person knowledgeable in the laws governing special education and administrative hearings, under contract with the department, pursuant to Section 56505.

(c) In addition to the rights prescribed by subdivision (b), the parent or guardian has the following rights:

(1) The right to have the pupil who is the subject of the state hearing present at the hearing.

(2) The right to open the state hearing to the public.

(Amended by Stats. 2007, Ch. 56, Sec. 83. Effective January 1, 2008.)



56501.5

(a) Notwithstanding any other provision of law, prior to the opportunity for an impartial due process hearing under this chapter, the local educational agency shall convene a resolution meeting with the parents and the relevant member or members of the individualized education program team who have specific knowledge of the facts identified in the due process hearing request, in accordance with Section 1415(f)(1)(B) of Title 20 of the United States Code and Section 300.510 of Title 34 of the Code of Federal Regulations. The parent and the local educational agency shall determine the relevant members of the individualized education program team to attend the meeting.

(1) The meeting shall be convened within 15 days of receiving notice of the due process hearing request of the parent.

(2) The meeting shall include a representative of the local educational agency who has decisionmaking authority on behalf of the agency.

(3) The meeting shall not include an attorney of the local educational agency, unless the parent is accompanied by an attorney.

(4) The purpose of the meeting is for the parent of the child to discuss the due process hearing issue, and the facts that form the basis of the due process hearing request, so that the local educational agency has the opportunity to resolve the dispute that is the basis for the due process hearing request.

(b) The resolution meeting described in subdivision (a) need not be held if the parents and the local educational agency agree in writing to waive the meeting, or agree to use the mediation process as provided for in this chapter.

(c) If the local educational agency has not resolved the due process hearing issue to the satisfaction of the parents within 30 days of the receipt of the due process hearing request notice, the due process hearing may occur. Except as provided in subdivision (d), the timeline for issuing a final decision under paragraph (3) of subdivision (f) of Section 56505 begins at the expiration of this 30-day period.

(d) The 45-day timeline for the due process hearing cited in paragraph (3) of subdivision (f) of Section 56505 starts the day after one of the following events, provided the local educational agency also affords notice of these events to the agency or contractor providing due process hearings pursuant to Section 56504.5:

(1) Both parties agree in writing to waive the resolution meeting.

(2) After either the mediation or resolution meeting starts but before the end of the 30-day resolution period, the parties agree in writing that no agreement is possible.

(3) If both parties agree in writing to continue a mediation that started before the end of the 30-day resolution period to a date after the 30-day resolution period, but later, the parent or local educational agency withdraws from the mediation process.

(e) Except where the parties have jointly agreed to waive the resolution process or to use mediation, notwithstanding subdivision (c), the failure of the parent filing a due process hearing request to participate in the resolution meeting will delay the timelines for the resolution process and due process hearing until the meeting is held.

(1) If the local educational agency is unable to obtain the participation of the parent in the resolution meeting after reasonable efforts have been made and documented using the procedures in Section 300.322(d) of Title 34 of the Code of Federal Regulations, such as detailed records of telephone calls made or attempted and the results of those calls, copies of correspondence sent to the parent and any responses received, and detailed records of visits made to the home or place of employment of the parent, the local educational agency may, at the conclusion of the 30-day period, request that a hearing officer dismiss the due process hearing request of the parent.

(2) If the local educational agency fails to hold the resolution meeting specified in subdivision (a) within 15 days of receiving notice of a due process hearing request of a parent or fails to participate in the resolution meeting, the parent may seek the intervention of a hearing officer to begin the due process hearing timeline.

(f) In the case that a resolution is reached to resolve the due process hearing issue at a meeting described in subdivision (a), the parties shall execute a legally binding agreement that is both of the following:

(1) Signed by both the parent and a representative of the local educational agency who has the authority to bind the agency.

(2) Enforceable in a state court of competent jurisdiction or in a federal district court of the United States.

(g) If the parties execute an agreement pursuant to subdivision (d), a party may void the agreement within three business days of the execution of the agreement.

(Amended by Stats. 2007, Ch. 454, Sec. 30. Effective October 10, 2007.)



56502

(a) All requests for a due process hearing shall be filed with the Superintendent in accordance with Section 300.508(a) and (b) of Title 34 of the Code of Federal Regulations.

(b) The Superintendent shall develop a model form to assist parents and guardians in filing a request for due process that is in accordance with Section 300.509 of Title 34 of the Code of Federal Regulations.

(c) (1) The party, or the attorney representing the party, initiating a due process hearing by filing a written request with the Superintendent shall provide the other party to the hearing with a copy of the request at the same time as the request is filed with the Superintendent. The due process hearing request notice shall remain confidential. In accordance with Section 1415(b)(7)(A) of Title 20 of the United States Code, the request shall include the following:

(A) The name of the child, the address of the residence of the child, or available contact information in the case of a homeless child, and the name of the school the child is attending.

(B) In the case of a homeless child or youth within the meaning of paragraph (2) of Section 725 of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11434a(2)), available contact information for the child and the name of the school the child is attending.

(C) A description of the nature of the problem of the child relating to the proposed initiation or change, including facts relating to the problem.

(D) A proposed resolution of the problem to the extent known and available to the party at the time.

(2) A party may not have a due process hearing until the party, or the attorney representing the party, files a request that meets the requirements listed in this subdivision.

(d) (1) The due process hearing request notice required by Section 1415(b)(7)(A) of Title 20 of the United States Code shall be deemed to be sufficient unless the party receiving the notice notifies the due process hearing officer and the other party in writing that the receiving party believes the due process hearing request notice has not met the notice requirements. The party providing a hearing officer notification shall provide the notification within 15 days of receiving the due process hearing request notice. Within five days of receipt of the notification, the hearing officer shall make a determination on the face of the notice of whether the notification meets the requirements of Section 1415(b)(7)(A) of Title 20 of the United States Code, and shall immediately notify the parties in writing of the determination.

(2) (A) The response to the due process hearing request notice shall be made within 10 days of receiving the request notice in accordance with Section 1415(c)(2)(B) of Title 20 of the United States Code.

(B) In accordance with Section 300.508(e)(1) of Title 34 of the Code of Federal Regulations, if the local educational agency has not sent a prior written notice under Section 56500.4 and Section 300.503 of Title 34 of the Code of Federal Regulations to the parent regarding the subject matter contained in the due process hearing request of the parent, the response from the local educational agency to the parent shall include all of the following:

(i) An explanation of why the agency proposed or refused to take the action raised in the due process hearing request.

(ii) A description of other options that the individualized education program team considered and the reasons why those options were rejected.

(iii) A description of each assessment procedure, assessment, record, or report the agency used as the basis for the proposed or refused action.

(iv) A description of other factors that are relevant to the proposed or refused action of the agency.

(C) A response by a local educational agency under subparagraph (B) shall not be construed to preclude the local educational agency from asserting that the due process request of the parent was insufficient, where appropriate.

(D) Except as provided under subparagraph (B), the party receiving a due process hearing request notice, within 10 days of receiving the notice, shall send to the other party, in accordance with Section 300.508(f) of Title 34 of the Code of Federal Regulations, a response that specifically addresses the issues raised in the due process hearing request notice.

(e) A party may amend a due process hearing request notice only if the other party consents in writing to the amendment and is given the opportunity to resolve the hearing issue through a meeting held pursuant to Section 1415(f)(1)(B) of Title 20 of the United States Code, or the due process hearing officer grants permission, except that the hearing officer may only grant permission at any time not later than five days before a due process hearing occurs. The applicable timeline for a due process hearing under this chapter shall recommence at the time the party files an amended notice, including the timeline under Section 1415(f)(1)(B) of Title 20 of the United States Code.

(f) The Superintendent shall take steps to ensure that within 45 days after receipt of the written hearing request the hearing is immediately commenced and completed, including, any mediation requested at any point during the hearing process pursuant to paragraph (2) of subdivision (b) of Section 56501, and a final administrative decision is rendered, unless a continuance has been granted pursuant to Section 56505.

(g) Notwithstanding any procedure set forth in this chapter, a public agency and a parent or guardian, if the party initiating the hearing so chooses, may meet informally to resolve an issue or issues relating to the identification, assessment, or education and placement of the child, or the provision of a free appropriate public education to the child, to the satisfaction of both parties prior to the hearing. The informal meeting shall be conducted by the district superintendent, county superintendent, or director of the public agency or his or her designee. A designee appointed pursuant to this subdivision shall have the authority to resolve the issue or issues.

(h) Upon receipt by the Superintendent of a written request by the parent or guardian or public agency, the Superintendent or his or her designee or designees immediately shall notify, in writing, all parties of the request for the hearing and the scheduled date for the hearing. The notice shall advise all parties of all their rights relating to procedural safeguards. The Superintendent or his or her designee shall provide both parties with a list of persons and organizations within the geographical area that can provide free or reduced cost representation or other assistance in preparing for the due process hearing. This list shall include a brief description of the requirement to qualify for the services. The Superintendent or his or her designee shall have complete discretion in determining which individuals or groups shall be included on the list.

(i) In accordance with Section 1415(f)(3)(B) of Title 20 of the United States Code, the party requesting the due process hearing shall not be allowed to raise issues at the due process hearing that were not raised in the notice filed under this section, unless the other party agrees otherwise.

(Amended by Stats. 2007, Ch. 454, Sec. 31. Effective October 10, 2007.)



56503

Nothing in this chapter shall preclude the parties to a hearing from agreeing to use a mediation conference or resolving their dispute in an informal, nonadversarial manner, even though a request for a state level hearing has been filed or even if the hearing has commenced.

(Repealed and added by Stats. 1992, Ch. 1360, Sec. 25. Effective January 1, 1993.)



56504

The parent shall have the right and opportunity to examine all school records of his or her child and to receive copies pursuant to this section and to Section 49065 within five business days after the request is made by the parent, either orally or in writing. The public agency shall comply with a request for school records without unnecessary delay before any meeting regarding an individualized education program or any hearing pursuant to Section 300.121, 300.301, 300.304, or 300.507 of Title 34 of the Code of Federal Regulations or resolution session pursuant to Section 300.510 of Title 34 of the Code of Federal Regulations and in no case more than five business days after the request is made orally or in writing. The parent shall have the right to a response from the public agency to reasonable requests for explanations and interpretations of the records. If a school record includes information on more than one pupil, the parents of those pupils have the right to inspect and review only the information relating to their child or to be informed of that specific information. A public agency shall provide a parent, on request of the parent, a list of the types and locations of school records collected, maintained, or used by the agency. A public agency may charge no more than the actual cost of reproducing the records, but if this cost effectively prevents the parent from exercising the right to receive the copy or copies, the copy or copies shall be reproduced at no cost.

(Amended by Stats. 2008, Ch. 179, Sec. 68. Effective January 1, 2009.)



56504.5

(a) The department shall enter into an interagency agreement with another state agency or contract with a nonprofit organization or entity to conduct mediation conferences and due process hearings in accordance with Sections 300.506 and 300.511 of Title 34 of the Code of Federal Regulations.

(b) The agency or contractor shall provide hearings and mediations in a manner that is consistent with all applicable federal and state laws and regulations, and any other applicable legal authorities.

(c) The Superintendent shall adopt regulations that establish standards for all of the following components of an interagency agreement or contract entered into pursuant to subdivision (a):

(1) The training and qualifications for mediators and hearing officers.

(2) The availability of translators and translated documents.

(3) Prevention of conflicts of interest for mediators and hearing officers.

(4) The supervision of mediators and hearing officers.

(5) Monitoring, tracking, and management of cases.

(6) The process for conducting mediations and due process hearings.

(7) Communication with parties to mediations and due process hearings.

(8) The establishment of a committee to advise the agency or contractor with regard to conducting mediations and due process hearings.

(9) The contents of a manual to describe the procedures of the mediation and due process hearing.

(d) (1) An agency or contractor shall collect and provide data in standardized formats, which allow the department to manage and report on all mediation and due process activities in the state. An agency or contractor shall propose the manner in which specific data and information will be collected and transmitted electronically and in writing to the department on a quarterly basis. The reports shall contain data to provide the state with information to comply with federal and state regulations for monitoring local programs. An agency or contractor shall identify applicable data to be collected, analyzed, and formatted including, but not limited to, caseloads, status of cases, and outcomes for mediations and due process hearings.

(2) The agency or contractor shall, on a quarterly basis, provide the department with information that includes, but is not limited to, all of the following:

(A) Formal complaints: (i) number of complaints; (ii) number of complaints with findings; (iii) number of complaints with no findings; (iv) number of complaints not investigated, withdrawn, or no jurisdiction; (v) number of complaints completed or addressed within timelines; and (vi) number of complaints pending.

(B) Mediations: (i) number of mediations not related to hearing requests; (ii) number of mediations related to hearing requests; (iii) number of mediation agreements not related to hearing requests; (iv) number of mediation agreements related to hearing requests; and (v) number of mediations pending.

(C) Due process hearings: (i) number of hearing requests; (ii) number of hearings held; (iii) number of decisions issued after timelines and extension expired; (iv) number of hearings pending; and (v) number of expedited hearings.

(3) The agency or contractor shall submit hard copies of hearing decision reports to the department and shall administer and upload all redacted reports on a quarterly basis to the hearing decision database of the department. The agency or contractor shall have the ability to provide the department with the costs of hearings and mediations on both an aggregate and individual basis.

(Amended by Stats. 2007, Ch. 56, Sec. 85. Effective January 1, 2008.)



56505

(a) The state hearing shall be conducted in accordance with regulations adopted by the board.

(b) The hearing shall be held at a time and place reasonably convenient to the parent or guardian and the pupil.

(c) (1) The hearing shall be conducted by a person who, at a minimum, shall possess knowledge of, and the ability to understand, the provisions of this part and related state statutes and implementing regulations, the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), federal regulations pertaining to the act, and legal interpretations of this part and the federal law by federal and state courts, and who has satisfactorily completed training pursuant to this subdivision. The Superintendent shall establish standards for the training of hearing officers, the degree of specialization of the hearing officers, and the quality control mechanisms to be used to ensure that the hearings are fair and the decisions are accurate.

(2) The hearing officer shall possess the knowledge and ability to conduct hearings in accordance with appropriate, standard legal practice.

(3) The hearing officer shall possess the knowledge and ability to render and write decisions in accordance with appropriate, standard legal practice.

(4) A due process hearing shall not be conducted by an individual listed in Section 1415(f)(3)(A)(i) of Title 20 of the United States Code. Pursuant to Section 300.511(c)(2) of Title 34 of the Code of Federal Regulations, a person who is qualified to conduct a hearing is not an employee of the agency solely because he or she is paid by the agency to serve as a hearing officer. The hearing officer shall encourage the parties to a hearing to consider the option of mediation as an alternative to a hearing.

(d) Pursuant to Section 300.518(a) of Title 34 of the Code of Federal Regulations, during the pendency of the hearing proceedings, including the actual state-level hearing, or judicial proceeding regarding a due process hearing, the pupil shall remain in his or her present placement, except as provided in Section 300.533 of Title 34 of the Code of Federal Regulations, unless the public agency and the parent or guardian agree otherwise. A pupil applying for initial admission to a public school, with the consent of his or her parent or guardian, shall be placed in the public school program until all proceedings have been completed. As provided in Section 300.518(d) of Title 34 of the Code of Federal Regulations, if the decision of a hearing officer in a due process hearing or a state review official in an administrative appeal agrees with the parent or guardian of the pupil that a change of placement is appropriate, that placement shall be treated as an agreement between the state or local educational agency and the parent or guardian. In accordance with Section 300.518(c) of Title 34 of the Code of Federal Regulations, if a due process hearing request involves an application for initial services from a child who is transitioning from an early education program under Chapter 4.4 (commencing with Section 56425) to a special education program serving individuals with exceptional needs between the ages of three to five years, inclusive, under Chapter 4.45 (commencing with Section 56440), and is no longer eligible for early education services because the child has turned three years of age, the local educational agency is not required to provide early education services that the child had been receiving. If the child is found eligible for special education and related services for children age three years of age and older, and the parent or guardian consents to the initial provision of special education and related services under Section 300.300(b) of Title 34 of the Code of Federal Regulations, the local educational agency shall provide those special education and related services that are not in dispute between the parent or guardian and the local educational agency.

(e) A party to the hearing held pursuant to this section shall be afforded the following rights consistent with state and federal statutes and regulations:

(1) The right to be accompanied and advised by counsel and by individuals with special knowledge or training relating to the problems of individuals with exceptional needs.

(2) The right to present evidence, written arguments, and oral arguments.

(3) The right to confront, cross-examine, and compel the attendance of, witnesses.

(4) The right to a written, or, at the option of the parents or guardians, electronic verbatim record of the hearing.

(5) The right to written, or, at the option of the parent or guardian, electronic findings of fact and decisions. The record of the hearing and the findings of fact and decisions shall be provided at no cost to parents or guardians in accordance with Section 300.512(c)(3) of Title 34 of the Code of Federal Regulations. The findings and decisions shall be made available to the public after any personally identifiable information has been deleted consistent with the confidentiality requirements of Section 1417(c) of Title 20 of the United States Code and shall also be transmitted to the Advisory Commission on Special Education pursuant to Section 1415(h)(4) of Title 20 of the United States Code.

(6) The right to be informed by the other parties to the hearing, at least 10 days prior to the hearing, as to what those parties believe are the issues to be decided at the hearing and their proposed resolution of those issues. Upon the request of a parent who is not represented by an attorney, the agency responsible for conducting hearings shall provide a mediator to assist the parent in identifying the issues and the proposed resolution of the issues.

(7) The right to receive from other parties to the hearing, at least five business days prior to the hearing, a copy of all documents and a list of all witnesses and their general area of testimony that the parties intend to present at the hearing. Included in the material to be disclosed to all parties at least five business days prior to a hearing shall be all assessments completed by that date and recommendations based on the assessments that the parties intend to use at the hearing.

(8) The right, pursuant to Section 300.512(a)(3) of Title 34 of the Code of Federal Regulations, to prohibit the introduction of any evidence at the hearing that has not been disclosed to that party at least five business days before the hearing.

(f) (1) In accordance with Section 1415(f)(3)(E) of Title 20 of the United States Code, the decision of a due process hearing officer shall be made on substantive grounds based on a determination of whether the child received a free appropriate public education.

(2) In matters alleging a procedural violation, a due process hearing officer may find that a child did not receive a free appropriate public education only if the procedural violation did any of the following:

(A) Impeded the right of the child to a free appropriate public education.

(B) Significantly impeded the opportunity of the parents to participate in the decisionmaking process regarding the provision of a free appropriate public education to the child of the parents.

(C) Caused a deprivation of educational benefits.

(3) The hearing conducted pursuant to this section shall be completed and a written, reasoned decision, including the reasons for a nonpublic, nonsectarian school placement, the provision of nonpublic, nonsectarian agency services, or the reimbursement for the placement or services, taking into account the requirements of subdivision (a) of Section 56365, shall be mailed to all parties to the hearing not later than 45 days after the expiration of the 30-day period pursuant to subdivision (c) of Section 56501.5. Either party to the hearing may request the hearing officer to grant an extension. The extension shall be granted upon a showing of good cause. An extension shall extend the time for rendering a final administrative decision for a period only equal to the length of the extension.

(4) This subdivision does not preclude a due process hearing officer from ordering a local educational agency to comply with procedural requirements under this chapter.

(g) Subdivision (f) does not alter the burden of proof required in a due process hearing, or prevent a hearing officer from ordering a compensatory remedy for an individual with exceptional needs.

(h) The hearing conducted pursuant to this section shall be the final administrative determination and binding on all parties.

(i) In decisions relating to the placement of individuals with exceptional needs, the person conducting the state hearing shall consider cost, in addition to all other factors that are considered.

(j) In a hearing conducted pursuant to this section, the hearing officer shall not base a decision solely on nonsubstantive procedural errors, unless the hearing officer finds that the nonsubstantive procedural errors resulted in the loss of an educational opportunity to the pupil or interfered with the opportunity of the parent or guardian of the pupil to participate in the formulation process of the individualized education program.

(k) This chapter does not preclude a party aggrieved by the findings and decisions in a hearing under this section from exercising the right to appeal the decision to a state court of competent jurisdiction. An aggrieved party also may exercise the right to bring a civil action in a district court of the United States without regard to the amount in controversy, pursuant to Section 300.516 of Title 34 of the Code of Federal Regulations. An appeal shall be made within 90 days of receipt of the hearing decision. During the pendency of an administrative or judicial proceeding conducted pursuant to Chapter 5 (commencing with Section 56500), the child involved in the hearing shall remain in his or her present educational placement, unless the public agency and the parent or guardian of the child agree otherwise. An action brought under this subdivision shall adhere to Section 300.516(c) of Title 34 of the Code of Federal Regulations.

(l) A request for a due process hearing arising under subdivision (a) of Section 56501 shall be filed within two years from the date the party initiating the request knew or had reason to know of the facts underlying the basis for the request. In accordance with Section 1415(f)(3)(D) of Title 20 of the United States Code, the time period specified in this subdivision does not apply to a parent if the parent was prevented from requesting the due process hearing due to either of the following:

(1) Specific misrepresentations by the local educational agency that it had solved the problem forming the basis of the due process hearing request.

(2) The withholding of information by the local educational agency from the parent that was required under this part to be provided to the parent.

(m) Pursuant to Section 300.511(c) of Title 34 of the Code of Federal Regulations, each public agency shall keep a list of the persons who serve as due process hearing officers, in accordance with Section 56504.5, and the list shall include a statement of the qualifications of each of those persons. The list of hearing officers shall be provided to the public agencies by the organization or entity under contract with the department to conduct due process hearings.

(n) A party who filed for a due process hearing prior to the effective date of this section is not bound by the two-year statute of limitations time period in subdivision (l) if the party filed a request within the three-year statute of limitations provision pursuant to subdivision (l) as it read prior to October 9, 2006.

(o) This section shall become operative October 9, 2006.

(Amended by Stats. 2007, Ch. 454, Sec. 32. Effective October 10, 2007.)



56505.1

The hearing officer may do any of the following during the hearing:

(a) Question a witness on the record prior to any of the parties doing so.

(b) With the consent of both parties to the hearing, request that conflicting experts discuss an issue or issues with each other while on the record.

(c) Visit the proposed placement site or sites when the physical attributes of the site or sites are at issue.

(d) Call a witness to testify at the hearing if all parties to the hearing consent to the witness giving testimony or the hearing is continued for at least five days after the witness is identified and before the witness testifies.

(e) Order that an impartial assessment, including an independent educational assessment, of the pupil be conducted for purposes of the hearing and continue the hearing until the assessment has been completed. The cost of any assessment ordered under this subdivision shall be at public expense pursuant to subsection (d) of Section 300.502 of Title 34 of the Code of Federal Regulations and included in the contract between the department and the organization or entity conducting the hearing.

(f) Bar introduction of any documents or the testimony of any witnesses not disclosed to the hearing officer at least five business days prior to the hearing and bar introduction of any documents or the testimony of any witnesses at the hearing without the consent of the other party not disclosed to the parties at least five business days prior to the hearing pursuant to paragraph (7) of subdivision (e) of Section 56505.

(g) In decisions relating to the provision of related services by other public agencies, the hearing officer may call as witnesses independent medical specialists qualified to present evidence in the area of the pupil’s medical disability. The cost for any witness called to testify under this subdivision shall be included in the contract between the department and the organization or entity conducting the hearing.

(h) Set a reasonable limit on the length of the hearing after consideration of all of the following:

(1) The issues to be heard.

(2) The complexity of the facts to be proven.

(3) The ability of the parties and their representatives, if any, to present their respective cases.

(4) The estimate of the parties as to the time needed to present their respective cases.

(Amended by Stats. 2004, Ch. 161, Sec. 23. Effective July 16, 2004.)



56505.2

(a) A hearing officer may not render a decision that results in the placement of an individual with exceptional needs in a nonpublic, nonsectarian school, or that results in a service for an individual with exceptional needs provided by a nonpublic, nonsectarian agency, if the school or agency has not been certified pursuant to Section 56366.1.

(b) A hearing officer shall consider Sections 56365, 56366, and 56366.1 during a due process hearing concerning an issue of placement of an individual with exceptional needs in a nonpublic, nonsectarian school, or services for an individual with exceptional needs provided by a nonpublic, nonsectarian agency.

(Amended by Stats. 2004, Ch. 408, Sec. 2. Effective January 1, 2005.)



56506

In addition to the due process hearing rights enumerated in subdivision (b) of Section 56501, the following due process rights extend to the pupil and the parent:

(a) Written notice to the parent of his or her rights in language easily understood by the general public and in the native language of the parent, as defined in Section 300.29 of Title 34 of the Code of Federal Regulations, or other mode of communication used by the parent, unless to do so is clearly not feasible. The written notice of rights shall include, but not be limited to, those prescribed by Section 56341.

(b) The right to initiate a referral of a child for special education services pursuant to Section 56303.

(c) The right to obtain an independent educational assessment pursuant to subdivision (b) or (c) of Section 56329.

(d) The right to participate in the development of the individualized education program and to be informed of the availability under state and federal law of free appropriate public education and of all available alternative programs, both public and nonpublic.

(e) Written parental consent pursuant to Section 56321 shall be obtained before any assessment of the pupil is conducted, unless the public agency prevails in a due process hearing relating to the assessment. In accordance with Section 300.300(c)(2) of Title 34 of the Code of Federal Regulations, informed parental consent need not be obtained in the case of a reassessment of the pupil if the local educational agency can demonstrate that it has taken reasonable measures to obtain consent and the pupil’s parent has failed to respond.

(f) Written parental consent pursuant to Section 56346 shall be obtained before the pupil is placed in a special education program.

(g) A parent of an individual with exceptional needs may elect to receive notices required under this chapter by an electronic mail communication, if the local educational agency makes that option available, in accordance with Section 1415(n) of Title 20 of the United States Code.

(Amended by Stats. 2007, Ch. 56, Sec. 86. Effective January 1, 2008.)



56507

(a) If either party to a due process hearing intends to be represented by an attorney in the state hearing, notice of that intent shall be given to the other party at least 10 days prior to the hearing. The failure to provide that notice shall constitute good cause for a continuance.

(b) (1) An award of reasonable attorney’s fees to the prevailing parent, guardian, or pupil, as the case may be, may only be made either with the agreement of the parties following the conclusion of the administrative hearing process or by a court of competent jurisdiction pursuant to Section 1415(i)(3) of Title 20 of the United States Code.

(2) In accordance with Section 1415(i)(3) of Title 20 of the United States Code, the court, in its discretion, may award reasonable attorney’s fees as part of the costs to a prevailing party who is a state educational agency or local educational agency in the following circumstances:

(A) Against the attorney of a parent who files a due process hearing request or subsequent cause of action that is frivolous, unreasonable, or without foundation, or against the attorney of a parent who continued to litigate after the litigation clearly became frivolous, unreasonable, or without foundation.

(B) Against the attorney of a parent, or against the parent, if the parent’s due process hearing request or subsequent cause of action was presented for any improper purpose, such as to harass, to cause unnecessary delay, or to needlessly increase the cost of litigation.

(c) Public agencies shall not use federal funds distributed under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), or other federal special education funds, for the agency’s own legal counsel or other advocacy costs, that may include, but are not limited to, a private attorney or employee of an attorney, legal paraprofessional, or other paid advocate, related to a due process hearing or the appeal of a hearing decision to the courts. Funds shall not be used to reimburse parents who prevail and are awarded attorney’s fees, pursuant to subdivision (b), as part of the judgment. Nothing in this subdivision shall preclude public agencies from using these funds for attorney services related to the establishment of policy and programs, or responsibilities, under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and the program administration of these programs. This subdivision does not apply to attorneys and others hired under contract to conduct administrative hearings pursuant to subdivision (a) of Section 56505.

(d) The hearing decision shall indicate the extent to which each party has prevailed on each issue heard and decided, including issues involving other public agencies named as parties to the hearing.

(Amended by Stats. 2007, Ch. 56, Sec. 87. Effective January 1, 2008.)



56508

It is the intent of the Legislature that the department develop training materials that can be used locally by parents, public agencies, and others and conduct workshops on alternative resolutions for resolving differences in a nonadversarial atmosphere with the mutual goal of providing a free appropriate public education for children and youth with disabilities.

(Amended by Stats. 2007, Ch. 56, Sec. 88. Effective January 1, 2008.)



56509

This chapter, in accordance with subsection (o) of Section 1415 of Title 20 of the United States Code, does not preclude a parent from filing a separate due process hearing request on an issue separate from a due process hearing request already filed.

(Added by Stats. 2005, Ch. 653, Sec. 46. Effective October 7, 2005.)






CHAPTER 5.1 - Confidentiality of Information About  Individuals With Exceptional Needs

56515

(a) In addition to the provisions of Chapter 6.5 (commencing with Section 49060) of Part 27, the confidentiality of personally identifiable information about individuals with exceptional needs shall be governed and protected in accordance with Sections 1412(a)(8) and 1417(c) of Title 20 of the United States Code and Part 300 (commencing with Section 300.1) of Title 34 of the Code of Federal Regulations, including Sections 300.611 to 300.626, inclusive, covering notice to parents, access rights, records of access, records on more than one child, list of types and locations of information, fees, amendment of records at parent’s request, opportunity for a hearing, result of hearing, hearing procedures, consent, destruction of information, children’s privacy rights, and enforcement, and Section 1413(i) of Title 20 of the United States Code and Section 300.229 of Title 34 of the Code of Federal Regulations, regarding disciplinary information.

(b) Pursuant to Section 300.32 of Title 34 of the Code of Federal Regulations, “personally identifiable,” as used in this part, includes all of the following information:

(1) The name of the child, the parent of the child, or other family member.

(2) The address of the child.

(3) A personal identifier, including, but not limited to, the social security number of the child, a pupil number, a list of personal characteristics, or other information that would make it possible to identify the child with reasonable certainty.

(c) (1) In accordance with Section 300.622 of Title 34 of the Code of Federal Regulations, parental consent shall be obtained before personally identifiable information is disclosed to the parties, other than officials of participating agencies in accordance with Section 300.622(b)(1) of Title 34 of the Code of Federal Regulations, unless the information is contained in education records, and the disclosure is authorized without parental consent under Part 99 (commencing with Section 99.1) of Title 34 of the Code of Federal Regulations. Except as provided in paragraphs (2) and (3), parental consent is not required before personally identifiable information is released to officials of participating agencies for purposes of meeting a requirement of this part or Part 300 (commencing with Section 300.1) of Title 34 of the Code of Federal Regulations.

(2) Parental consent, or the consent of an eligible child who has reached the age of 18 years, shall be obtained before personally identifiable information is released to officials of participating agencies providing or paying for transition services in accordance with Section 300.321(b)(3) of Title 34 of the Code of Federal Regulations.

(3) If a child is enrolled, or is going to enroll in a private school that is not located in the local educational agency of the residence of the parent, parental consent shall be obtained before any personally identifiable information about the child is released between officials in the local educational agency where the private school is located and officials in the local educational agency of the residence of the parent.

(Amended by Stats. 2007, Ch. 454, Sec. 33. Effective October 10, 2007.)






CHAPTER 5.5 - Behavioral Interventions

56520

(a) The Legislature finds and declares all of the following:

(1) That the state has continually sought to provide an appropriate and meaningful educational program in a safe and healthy environment for all children regardless of possible physical, mental, or emotionally disabling conditions.

(2) That some schoolage individuals with exceptional needs have significant behavioral challenges that have an adverse impact on their learning or the learning of other pupils, or both.

(3) That Section 1400(c)(5)(F) of Title 20 of the United States Code states that research and experience demonstrate that the education of children with disabilities can be made more effective by providing incentives for positive behavioral interventions and supports to address the learning and behavioral needs of those children.

(4) That procedures for the elimination of maladaptive behaviors shall not include those deemed unacceptable under Section 49001 or those that cause pain or trauma.

(b) It is the intent of the Legislature:

(1) That children exhibiting serious behavioral challenges receive timely and appropriate assessments and positive supports and interventions in accordance with the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and its implementing regulations.

(2) That assessments and positive behavioral interventions and supports be developed and implemented in a manner informed by guidance from the United States Department of Education and technical assistance centers sponsored by the Office of Special Education Programs of the United States Department of Education.

(3) That when behavioral interventions, supports, and other strategies are used, they be used in consideration of the pupil’s physical freedom and social interaction, be administered in a manner that respects human dignity and personal privacy, and that ensure a pupil’s right to placement in the least restrictive educational environment.

(4) That behavioral intervention plans be developed and used, to the extent possible, in a consistent manner when the pupil is also the responsibility of another agency for residential care or related services.

(5) That training programs be developed and implemented in institutions of higher education that train teachers and that in-service training programs be made available as necessary in school districts and county offices of education to ensure that adequately trained staff are available to work effectively with the behavioral intervention needs of individuals with exceptional needs.

(Amended by Stats. 2013, Ch. 48, Sec. 41. Effective July 1, 2013.)



56521

(a) This chapter applies to any individual with exceptional needs who is in a public school program, including a state school for the disabled pursuant to Part 32 (commencing with Section 59000), or who is placed in a nonpublic school program pursuant to Sections 56365 to 56366.5, inclusive.

(b) The Superintendent of Public Instruction shall monitor and supervise the implementation of this chapter.

(Amended by Stats. 1992, Ch. 759, Sec. 38. Effective September 21, 1992.)



56521.1

(a) Emergency interventions may only be used to control unpredictable, spontaneous behavior that poses clear and present danger of serious physical harm to the individual with exceptional needs, or others, and that cannot be immediately prevented by a response less restrictive than the temporary application of a technique used to contain the behavior.

(b) Emergency interventions shall not be used as a substitute for the systematic behavioral intervention plan that is designed to change, replace, modify, or eliminate a targeted behavior.

(c) No emergency intervention shall be employed for longer than is necessary to contain the behavior. A situation that requires prolonged use of an emergency intervention shall require the staff to seek assistance of the schoolsite administrator or law enforcement agency, as applicable to the situation.

(d) Emergency interventions shall not include:

(1) Locked seclusion, unless it is in a facility otherwise licensed or permitted by state law to use a locked room.

(2) Employment of a device, material, or objects that simultaneously immobilize all four extremities, except that techniques such as prone containment may be used as an emergency intervention by staff trained in those procedures.

(3) An amount of force that exceeds that which is reasonable and necessary under the circumstances.

(e) To prevent emergency interventions from being used in lieu of planned, systematic behavioral interventions, the parent, guardian, and residential care provider, if appropriate, shall be notified within one schoolday if an emergency intervention is used or serious property damage occurs. A behavioral emergency report shall immediately be completed and maintained in the file of the individual with exceptional needs. The behavioral emergency report shall include all of the following:

(1) The name and age of the individual with exceptional needs.

(2) The setting and location of the incident.

(3) The name of the staff or other persons involved.

(4) A description of the incident and the emergency intervention used, and whether the individual with exceptional needs is currently engaged in any systematic behavioral intervention plan.

(5) Details of any injuries sustained by the individual with exceptional needs, or others, including staff, as a result of the incident.

(f) All behavioral emergency reports shall immediately be forwarded to, and reviewed by, a designated responsible administrator.

(g) If a behavioral emergency report is written regarding an individual with exceptional needs who does not have a behavioral intervention plan, the designated responsible administrator shall, within two days, schedule an individualized education program (IEP) team meeting to review the emergency report, to determine the necessity for a functional behavioral assessment, and to determine the necessity for an interim plan. The IEP team shall document the reasons for not conducting the functional behavioral assessment, not developing an interim plan, or both.

(h) If a behavioral emergency report is written regarding an individual with exceptional needs who has a positive behavioral intervention plan, an incident involving a previously unseen serious behavior problem, or where a previously designed intervention is ineffective, shall be referred to the IEP team to review and determine if the incident constitutes a need to modify the positive behavioral intervention plan.

(Added by Stats. 2013, Ch. 48, Sec. 42. Effective July 1, 2013.)



56521.2

(a) A local educational agency or nonpublic, nonsectarian school or agency serving individuals with exceptional needs pursuant to Sections 56365 and 56366, shall not authorize, order, consent to, or pay for the following interventions, or any other interventions similar to or like the following:

(1) Any intervention that is designed to, or likely to, cause physical pain, including, but not limited to, electric shock.

(2) An intervention that involves the release of noxious, toxic, or otherwise unpleasant sprays, mists, or substances in proximity to the face of the individual.

(3) An intervention that denies adequate sleep, food, water, shelter, bedding, physical comfort, or access to bathroom facilities.

(4) An intervention that is designed to subject, used to subject, or likely to subject, the individual to verbal abuse, ridicule, or humiliation, or that can be expected to cause excessive emotional trauma.

(5) Restrictive interventions that employ a device, material, or objects that simultaneously immobilize all four extremities, including the procedure known as prone containment, except that prone containment or similar techniques may be used by trained personnel as a limited emergency intervention.

(6) Locked seclusion, unless it is in a facility otherwise licensed or permitted by state law to use a locked room.

(7) An intervention that precludes adequate supervision of the individual.

(8) An intervention that deprives the individual of one or more of his or her senses.

(b) In the case of a child whose behavior impedes the child’s learning or that of others, the individualized education program team shall consider the use of positive behavioral interventions and supports, and other strategies, to address that behavior, consistent with Section 1414(d)(3)(B)(i) and (d)(4) of Title 20 of the United States Code and associated federal regulations.

(Added by Stats. 2013, Ch. 48, Sec. 43. Effective July 1, 2013.)



56523

(a) The Superintendent shall repeal those regulations governing the use of behavioral interventions with individuals with exceptional needs receiving special education and related services that are no longer supported by statute, including Section 3052 and subdivisions (d), (e), (f), (g), and (ab) of Section 3001 of Title 5 of the California Code of Regulations, as those provisions existed on January 10, 2013.

(b) This chapter is necessary to implement the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and associated federal regulations. This chapter is intended to provide the clarity, definition, and specificity necessary for local educational agencies to comply with the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and shall be implemented by local educational agencies without the development by the Superintendent and adoption by the state board of any additional regulations.

(c) Pursuant to Section 1401(9) of Title 20 of the United States Code, special education and related services must meet the standards of the department.

(d) As a condition of receiving funding from the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), a local educational agency shall agree to adhere to this chapter and implementing federal regulations set forth in this chapter.

(e) The Superintendent may monitor local educational agency compliance with this chapter and may take appropriate action, including fiscal repercussions, if either of the following is found:

(1) The local educational agency failed to comply with this chapter and failed to comply substantially with corrective action orders issued by the department resulting from monitoring findings or complaint investigations.

(2) The local educational agency failed to implement the decision of a due process hearing officer based on noncompliance with this part, provisions of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), or the federal implementing regulations, wherein noncompliance resulted in the denial of, or impeded the delivery of, a free appropriate public education for an individual with exceptional needs.

(f) Commencing with the 2010–11 fiscal year, if any activities authorized pursuant to this chapter and implementing regulations are found be a state reimbursable mandate pursuant to Section 6 of Article XIII B of the California Constitution, state funding provided for purposes of special education pursuant to Item 6110-161-0001 of Section 2.00 of the annual Budget Act shall first be used to directly offset any mandated costs.

(g) The Legislature hereby requests the Department of Finance on or before December 31, 2013, to exercise its authority pursuant to subdivision (d) of Section 17557 of the Government Code to file a request with the Commission on State Mandates for the purpose of amending the parameters and guidelines of CSM-4464 to delete any reimbursable activities that have been repealed by statute or executive order and to update offsetting revenues that apply to the mandated program.

(Amended by Stats. 2013, Ch. 48, Sec. 44. Effective July 1, 2013.)



56524

The superintendent shall explore with representatives of institutions of higher education and the Commission on Teacher Credentialing, the current training requirements for teachers to ensure that sufficient training is available in appropriate behavioral interventions for people entering the field of education.

(Added by Stats. 1990, Ch. 959, Sec. 1.)



56525

(a) A person recognized by the national Behavior Analyst Certification Board as a Board Certified Behavior Analyst may conduct behavior assessments and provide behavioral intervention services for individuals with exceptional needs.

(b) This section does not require a district, special education local plan area, or county office to use a Board Certified Behavior Analyst to conduct behavior assessments and provide behavioral intervention services for individuals with exceptional needs.

(Amended by Stats. 2013, Ch. 48, Sec. 45. Effective July 1, 2013.)






CHAPTER 6 - Evaluation, Audits, and Information

56600

It is the intent of the Legislature to provide for ongoing comprehensive evaluation of special education programs authorized by this part and to support the purposes of the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), pursuant to subsection (d) of Section 1400 of Title 20 of the United States Code.

(Amended by Stats. 2002, Ch. 492, Sec. 46. Effective January 1, 2003.)



56600.6

(a) The Superintendent shall ensure that pupil and program performance results are monitored at the state and local levels in order to comply with Section 1412(a)(15) of Title 20 of the United States Code by evaluating pupil performance against key performance indicators. As necessary, other data may be collected to support the state’s participation in national studies and evaluations described in Section 1474(a) of Title 20 of the United States Code.

(b) The Superintendent shall monitor, provide technical assistance, and enforce this part, and Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) in accordance with Section 1416 of Title 20 of the United States Code, and Subpart F (commencing with Section 300.600) of Title 34 of the Code of Federal Regulations, and annually report to the United States Department of Education on performance.

(c) Pursuant to Section 300.600(b) of Title 34 of the Code of Federal Regulations, the primary focus of the state’s monitoring activities shall be on the following:

(1) Improving educational results and functional outcomes for all individuals with exceptional needs.

(2) Ensuring that public agencies meet the program requirements under this part and under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), with a particular emphasis on those requirements that are most closely related to improving educational results for individuals with exceptional needs.

(d) As part of state monitoring and enforcement, the Superintendent shall use quantifiable indicators and qualitative indicators as are needed to adequately measure performance in the indicators established by the United States Secretary of Education, and in the following priority areas specified in Section 300.600(d) of Title 34 of the Code of Federal Regulations:

(1) Provision of a free appropriate public education in the least restrictive environment.

(2) State exercise of general supervision, including child find, effective monitoring, the use of resolution meetings, mediation, and a system of transition services as defined in Section 1437(a)(9) of Title 20 of the United States Code and in Section 300.43 of Title 34 of the Code of Federal Regulations.

(3) Disproportionate representation of racial and ethnic groups in special education and related services, to the extent the representation is the result of inappropriate identification.

(e) As part of the performance plan of the state, as required in Section 300.601 of Title 34 of the Code of Federal Regulations, the Superintendent shall collect valid and reliable information as needed to report annually to the United States Secretary of Education.

(Amended by Stats. 2007, Ch. 454, Sec. 34. Effective October 10, 2007.)



56601

(a) Each special education local plan area shall submit to the superintendent at least annually information, in a form and manner prescribed by the superintendent and developed in consultation with the special education local plan areas, in order for the superintendent to carry out the evaluation responsibilities pursuant to Section 56602. This information shall include other statistical data, program information, and fiscal information that the superintendent may require. The superintendent shall use this information to answer questions from the Legislature and other state and federal agencies on program, policy, and fiscal issues of statewide interest.

(b) In order to assist the state in evaluating the effectiveness of special education programs, including transition and work experience programs, the superintendent is authorized to collect and utilize social security numbers of individuals with exceptional needs as pupil identification numbers beginning in the 1993–94 fiscal year and phased in over a two-year period. In a situation where a social security number is not available, the superintendent shall assign another student identification number for purposes of evaluating special education programs and related services. The superintendent shall not disclose personally identifiable, individual pupil records to any person, institution, agency, or organization except as authorized by Section 1232g of Title 20 of the United States Code and Part 99 of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 1992, Ch. 1360, Sec. 32. Effective January 1, 1993.)



56601.5

Pursuant to Section 1413(a)(7) of Title 20 of the United States Code and Section 300.211 of Title 34 of the Code of Federal Regulations, each special education local plan area annually shall report to the Superintendent the number of pupils receiving special education services participating in the regular school and district assessments and the number participating in an alternate assessment process.

(Amended by Stats. 2007, Ch. 56, Sec. 89. Effective January 1, 2008.)



56602

Pursuant to subparagraph (C) of paragraph (16) of subsection (a) of Section 1412 of Title 20 of the United States Code and Section 80.40 of Title 34 of the Code of Federal Regulations, the superintendent shall submit to the board, the Legislature, and the Governor, a biennial performance report of the special education programs implemented under this part.

(Repealed and added by Stats. 2002, Ch. 492, Sec. 51. Effective January 1, 2003.)



56604

(a) The superintendent shall coordinate the design of evaluations to prevent duplication and to minimize data collection and reporting requirements at the school and district levels.

(b) The State Department of Education shall utilize sampling procedures whenever feasible.

(Amended by Stats. 1988, Ch. 1508, Sec. 8.)



56605

The superintendent shall periodically sponsor or conduct workshops and seminars for the education of local education agency personnel assigned to, and responsible for, the evaluation of local special education programs.

(Amended by Stats. 1988, Ch. 1508, Sec. 9.)



56606

The Superintendent shall provide for onsite program and fiscal reviews of the implementation of plans approved under this part. In performing the reviews and audits, the Superintendent may utilize the services of persons outside of the department chosen for their knowledge of special education programs. A special education local plan area shall be reviewed at least once during the period of approval of its local plan.

(Amended by Stats. 2007, Ch. 56, Sec. 90. Effective January 1, 2008.)






CHAPTER 7.2 - Special Education Funding

ARTICLE 1 - Administration

56836

Commencing with the 1998–99 fiscal year and for each fiscal year thereafter, apportionments to special education local plan areas for special education programs operated by, and services provided by, districts, county offices, and special education local plan areas shall be computed pursuant to this chapter.

(Added by Stats. 1997, Ch. 854, Sec. 65. Effective January 1, 1998.)



56836.01

Commencing with the 1998–99 fiscal year and each fiscal year thereafter, the administrator of each special education local plan area, in accordance with the local plan approved by the board, shall be responsible for the following:

(a) The fiscal administration of the annual budget plan pursuant to paragraph (1) of subdivision (b) of Section 56205 and annual allocation plan for multidistrict special education local plan areas pursuant to Section 56836.05 for special education programs of school districts and county superintendents of schools composing the special education local plan area.

(b) The allocation of state and federal funds allocated to the special education local plan area for the provision of special education and related services by those entities.

(c) The reporting and accounting requirements prescribed by this part.

(Amended by Stats. 2004, Ch. 896, Sec. 62. Effective September 29, 2004.)



56836.02

The Superintendent shall apportion funds from Section A of the State School Fund to districts and county offices of education in accordance with the allocation plan adopted pursuant to Section 56836.05, unless the allocation plan specifies that funds be apportioned to the administrative unit of the special education local plan area. If the allocation plan specifies that funds be apportioned to the administrative unit of the special education local plan area, the administrator of the special education local plan area shall, upon receipt, distribute the funds in accordance with the method adopted pursuant to subdivision (i) of Section 56195.7. The allocation plan shall, before submission to the Superintendent, be approved according to the local policymaking process established by the special education local plan area.

(Amended by Stats. 2013, Ch. 48, Sec. 46. Effective July 1, 2013.)



56836.03

(a) On or after January 1, 1998, each special education local plan area shall submit a revised local plan. Each special education local plan area shall submit its revised local plan not later than the time it is required to submit its local plan pursuant to subdivision (b) of Section 56100 and the revised local plan shall meet the requirements of Chapter 3 (commencing with Section 56205).

(b) Until the board has approved the revised local plan and the special education local plan area begins to operate under the revised local plan, each special education local plan area shall continue to operate under the programmatic, reporting, and accounting requirements prescribed by the State Department of Education for the purposes of Chapter 7 (commencing with Section 56700) as that chapter existed on December 31, 1998. The department shall develop transition guidelines, and, as necessary, transition forms, to facilitate a transition from the reporting and accounting methods required for Chapter 7 (commencing with Section 56700) as that chapter existed on December 31, 1998, and related provisions of this part, to the reporting and accounting methods required for this chapter. Under no circumstances shall the transition guidelines exceed the requirements of the provisions described in paragraphs (1) and (2). The transition guidelines shall, at a minimum, do the following:

(1) Describe the method for accounting for the instructional service personnel units and caseloads, as required by Chapter 7 (commencing with Section 56700) as that chapter existed on December 31, 1998.

(2) Describe the accounting that is required to be made, if any, for the purposes of Sections 56030, 56140, 56156.4, 56361.5, 56362, 56363.3, 56366.2, 56366.3, 56441.5, and 56441.7.

(c) Commencing with the 1997–98 fiscal year, through and including the fiscal year in which equalization among special education local plan areas has been achieved, the board shall not approve any proposal to divide a special education local plan area into two or more units, unless the division has no net impact on state costs for special education; provided, however, that the board may approve a proposal that was initially submitted to the department prior to January 1, 1997.

(Amended by Stats. 2004, Ch. 896, Sec. 63. Effective September 29, 2004.)



56836.04

(a) The Superintendent continuously shall monitor and review all special education programs approved under this part to ensure that all funds appropriated to special education local plan areas under this part are expended for the purposes intended.

(b) Funds apportioned to special education local plan areas pursuant to this chapter are to assist local educational agencies to provide special education and related services to individuals with exceptional needs and shall be expended exclusively for programs operated under this part.

(Amended by Stats. 2007, Ch. 56, Sec. 91. Effective January 1, 2008.)



56836.05

(a) Apportionments made under this part shall be made by the superintendent as early as practicable in the fiscal year. Upon order of the superintendent, the Controller shall draw warrants upon the money appropriated, in favor of the eligible special education local plan areas.

(b) If the special education local plan area is a multidistrict special education local plan area, and the approved allocation plan does not specify that funds will be apportioned to the special education local plan area administrative unit, the special education local plan area shall submit to the superintendent an annual allocation plan to allocate funds received in accordance with this chapter among the local educational agencies within the special education local plan area. The annual allocation plan may be revised during any fiscal year, and these revisions may be submitted to the superintendent as amendments. The amendments shall, prior to submission to the superintendent, be approved according to the policymaking process established by the special education local plan area.

(c) If funds are apportioned to a special education local plan area administrative unit in the 1998–99 fiscal year and the special education local plan area administrative unit is changed in the 1998–99 fiscal year or thereafter, monthly payments shall be made according to the schedule in paragraph (2) of subdivision (a) of Section 14041 unless all local educational agencies are on the same schedule. If all local educational agencies are on the same schedule, the appropriate schedule in paragraph (2), (7), or (8) of subdivision (a) of Section 14041 shall apply.

(Amended by Stats. 1998, Ch. 89, Sec. 49. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)






ARTICLE 2 - Computation of Apportionments

56836.06

For purposes of this article, the following terms or phrases have the following meanings, unless the context clearly requires otherwise:

(a) “Average daily attendance reported for the special education local plan area” means the total of the following:

(1) The total number of units of average daily attendance reported for the second principal apportionment pursuant to Section 41601 for all pupils enrolled in the district or districts that are a part of the special education local plan area.

(2) The total number of units of average daily attendance reported pursuant to subdivisions (a) and (b) of Section 41601 for all pupils enrolled in schools operated by the county office or offices that compose the special education local plan area, or for those county offices that are a part of more than one special education local plan area, that portion of the average daily attendance of pupils enrolled in the schools operated by the county office that are under the jurisdiction of the special education local plan area.

(b) For purposes of computing apportionments pursuant to this chapter for the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area, the term “average daily attendance” means the total number of units of average daily attendance reported for the second principal apportionment pursuant to subdivisions (a) and (b) of Section 41601 for all pupils enrolled in districts within Los Angeles County and all schools operated by the Los Angeles County Office of Education and the districts within Los Angeles County.

(c) “Special education local plan area” includes the school district or districts and county office or offices of education composing the special education local plan area.

(d) “The fiscal year in which equalization among special education local plan areas has been achieved” means the first fiscal year in which each special education local plan area is funded at or above the statewide target amount per unit of average daily attendance, as computed pursuant to Section 56836.11.

(e) For a charter school deemed a local educational agency for purposes of special education, an amount equal to the amount computed pursuant to Section 56836.08 for the special education local plan area in which the charter school is included shall be apportioned by the department pursuant to the local allocation plan developed pursuant to subdivision (i) of Section 56195.7 or 56836.05, or both. If the charter school is a participant in a local plan that only includes other charter schools pursuant to subdivision (f) of Section 56195.1, the amount computed pursuant to Section 56836.11 shall be apportioned by the department pursuant for each unit of average daily attendance reported pursuant to subdivision (a).

(Amended by Stats. 2014, Ch. 32, Sec. 42. Effective June 20, 2014.)



56836.07

For the 2004–05 fiscal year and each fiscal year thereafter, to the extent there is an appropriation in the annual Budget Act for purposes of educationally related mental health services, the Superintendent shall allocate funds per unit of average daily attendance, as defined in Section 56836.06, reported for the special education local plan area. For the 2004–05 fiscal year and each fiscal year thereafter for which there is an appropriation in the annual Budget Act for this purpose, the Superintendent shall determine a proportionate share, consistent with existing law, to the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area based on the ratio of the amount per unit of average daily attendance determined pursuant to Section 56836.10 to the amount of the statewide target per unit of average daily attendance determined pursuant to Section 56836.11.

(Amended by Stats. 2014, Ch. 32, Sec. 43. Effective June 20, 2014.)



56836.08

(a) For the 1998–99 fiscal year, the Superintendent shall make the following computations to determine the amount of funding for each special education local plan area:

(1) Add the amount of funding per unit of average daily attendance computed for the special education local plan area pursuant to paragraph (1) of subdivision (a) of Section 56836.10 to the inflation adjustment computed pursuant to subdivision (d) for the 1998–99 fiscal year.

(2) Multiply the amount computed in paragraph (1) by the units of average daily attendance reported for the special education local plan area for the 1997–98 fiscal year, exclusive of average daily attendance for absences excused pursuant to subdivision (b) of Section 46010, as that subdivision read on July 1, 1996.

(3) Add the actual amount of the equalization adjustment, if any, computed for the 1998–99 fiscal year pursuant to Section 56836.14 to the amount computed in paragraph (2).

(4) Add or subtract, as appropriate, the adjustment for growth computed pursuant to Section 56836.15 from the amount computed in paragraph (3).

(b) For the 1999–2000 fiscal year and each fiscal year thereafter, the Superintendent shall make the following computations to determine the amount of funding for each special education local plan area for the fiscal year in which the computation is made:

(1) Add the amount of funding per unit of average daily attendance computed for the special education local plan area for the prior fiscal year pursuant to Section 56836.10 to the inflation adjustment computed pursuant to subdivision (d) through the 2012–13 fiscal year, and for the 2013–14 fiscal year and each fiscal year thereafter, the inflation adjustment computed pursuant to subdivision (g), for the fiscal year in which the computation is made.

(2) Multiply the amount computed in paragraph (1) by the units of average daily attendance reported for the special education local plan area for the prior fiscal year.

(3) Add or subtract, as appropriate, the adjustment for growth or decline in enrollment, if any, computed for the special education local plan area for the fiscal year in which the computation is made pursuant to Section 56836.15 from the amount computed in paragraph (2).

(c) For the 1998–99 fiscal year to the 2012–13 fiscal year, inclusive, the Superintendent shall make the following computations to determine the amount of General Fund moneys that the special education local plan area may claim:

(1) Add the total of the amount of property taxes for the special education local plan area pursuant to Section 2572 for the fiscal year in which the computation is made to the amount of federal funds allocated for the purposes of paragraph (1) of subdivision (a) of Section 56836.09 for the fiscal year in which the computation is made.

(2) Add the amount of funding computed for the special education local plan area pursuant to subdivision (a) for the 1998–99 fiscal year, and commencing with the 1999–2000 fiscal year to the 2012–13 fiscal year, inclusive, the amount computed for the fiscal year in which the computations were made pursuant to subdivision (b) to the amount of funding computed for the special education local plan area pursuant to Article 3 (commencing with Section 56836.16).

(3) Subtract the sum computed in paragraph (1) from the sum computed in paragraph (2).

(d) For the 1998–99 fiscal year to the 2012–13 fiscal year, inclusive, the Superintendent shall make the following computations to determine the inflation adjustment for the fiscal year in which the computation is made:

(1) For the 1998–99 fiscal year, multiply the sum of the statewide target amount per unit of average daily attendance for special education local plan areas for the 1997–98 fiscal year computed pursuant to paragraph (3) of subdivision (a) of Section 56836.11 by the inflation adjustment computed pursuant to Section 42238.1 for the 1998–99 fiscal year.

(2) For the 1999–2000 fiscal year to the 2012–13 fiscal year, inclusive, multiply the sum of the statewide target amount per unit of average daily attendance for special education local plan areas for the prior fiscal year computed pursuant to Section 56836.11 for the prior fiscal year by the inflation adjustment computed pursuant to Section 42238.1 for the fiscal year in which the computation is made.

(3) For purposes of computing the inflation adjustment for the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area for the 1998–99 fiscal year to the 2012–13 fiscal year, inclusive, the Superintendent shall multiply the amount of funding per unit of average daily attendance computed for that special education local plan area for the prior fiscal year pursuant to Section 56836.10 by the inflation adjustment computed pursuant to Section 42238.1 for the fiscal year in which the computation is being made.

(e) Notwithstanding any other law, for the 2013–14 fiscal year and each fiscal year thereafter, the Superintendent shall make the following computations to determine the amount of General Fund moneys that the special education local plan area may claim:

(1) Determine the total amount of property taxes for the special education local plan area pursuant to Section 2572 for the fiscal year in which the computation is made.

(2) Calculate the amount of funding computed for the special education local plan area pursuant to subdivision (b) for the fiscal year in which the computation is made.

(3) Subtract the amount computed in paragraph (1) from the amount computed in paragraph (2).

(f) For the 2013–14 fiscal year and each fiscal year thereafter, the Superintendent shall make the following computations to determine the inflation adjustment for the fiscal year in which the computation is made:

(1) Multiply the statewide target amount per unit of average daily attendance for special education local plan areas for the prior fiscal year computed pursuant to Section 56836.11 by the inflation factor computed pursuant to Section 42238.1, as that section read on January 1, 2013, or any successor section of law enacted by the Legislature that specifies the inflation factor contained in Section 42238.1, as that section read on January 1, 2013, for application to the 2013–14 fiscal year and each fiscal year thereafter.

(2) For purposes of computing the inflation adjustment for the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area, the Superintendent shall multiply the amount of funding per unit of average daily attendance computed for that special education local plan area for the prior fiscal year pursuant to Section 56836.10 by the inflation factor computed pursuant to Section 42238.1, as that section read on January 1, 2013, or any successor section of law enacted by the Legislature that specifies the inflation factor contained in Section 42238.1, as that section read on January 1, 2013, for application to the 2013–14 fiscal year and each fiscal year thereafter.

(Amended by Stats. 2014, Ch. 32, Sec. 44. Effective June 20, 2014.)



56836.09

For the purpose of computing the amount to apportion to each special education local plan area for the 1998–99 fiscal year, the superintendent shall compute the total amount of funding received by the special education local plan area for the 1997–98 fiscal year as follows:

(a) Add the following amounts that were received for the 1997–98 fiscal year:

(1) The total amount of federal funds apportioned to the special education local plan area pursuant to subdivisions (b) and (h) of the Schedule in Item 6110-161-0890 of Section 2.00 of the Budget Act of 1997 for the purposes of special education for individuals with exceptional needs enrolled in kindergarten and grades 1 to 12, inclusive.

(2) The total amount of property taxes allocated to the special education local plan area pursuant to Section 2572, excluding any property taxes used to fund a program for individuals with exceptional needs younger than three years of age in the special education local plan area for the 1997–98 fiscal year.

(3) The total amount of General Fund moneys allocated to the special education local plan area pursuant to Chapter 7 (commencing with Section 56700) plus the total amount received for equalization pursuant to Chapter 7.1 (commencing with Section 56835), as those chapters existed on December 31, 1998.

(4) The total amount of General Fund moneys allocated to another special education local plan area for any pupils with exceptional needs who are served by the other special education local plan area but who are residents of the special education local plan area for which this computation is being made.

(b) Add the following amounts received in the 1997–98 fiscal year:

(1) The total amount determined for the special education local plan area for the purpose of providing nonpublic, nonsectarian school services to licensed children’s institutions, foster family homes, residential medical facilities, and other similar facilities for the 1997–98 fiscal year pursuant to Article 3 (commencing with Section 56836.16).

(2) The total amount of General Fund moneys allocated for any pupils with exceptional needs who are served by the special education local plan area but who do not reside within the boundaries of the special education local plan area.

(3) The total amount of General Fund moneys allocated to the special education local plan area to perform the regionalized operations and services functions listed in Article 6 (commencing with Section 56836.23) and to provide the direct instructional support of program specialists in accordance with Section 56368.

(4) The total amount of General Fund moneys allocated to the special education local plan area for individuals with exceptional needs younger than three years of age pursuant to Chapter 7 (commencing with Section 56700), as that chapter existed on December 31, 1998.

(5) The total amount of General Fund moneys allocated to local educational agencies within the special education local plan area pursuant to Section 56771, as that section existed on December 31, 1998, for specialized books, materials, and equipment for pupils with low-incidence disabilities.

(c) Subtract the sum computed in subdivision (b) from the sum computed in subdivision (a).

(Amended by Stats. 1998, Ch. 330, Sec. 14. Effective August 21, 1998.)



56836.095

For the 2001–02 fiscal year, the Superintendent shall make the following computations in the following order:

(a) Complete the calculations required to adjust the statewide total average daily attendance pursuant to Section 56836.156, and adjust the statewide target per unit of average daily attendance for the 2001–02 fiscal year in accordance with this calculation.

(b) Compute and distribute the amount of funding appropriated for increasing the statewide target amount per unit of average daily attendance pursuant to Section 56836.158.

(c) Compute and provide a permanent adjustment for each special education local plan area pursuant to Section 56836.159.

(Amended by Stats. 2014, Ch. 32, Sec. 45. Effective June 20, 2014.)



56836.10

(a) The Superintendent shall make the following computations to determine the amount of funding per unit of average daily attendance for each special education local plan area for the 1998–99 fiscal year:

(1) Divide the amount of funding for the special education local plan area computed for the 1997–98 fiscal year pursuant to Section 56836.09 by the number of units of average daily attendance, exclusive of average daily attendance for absences excused pursuant to subdivision (b) of Section 46010 as that subdivision read on July 1, 1997, reported for the special education local plan area for the 1997–98 fiscal year.

(2) Add the amount computed in paragraph (1) to the inflation adjustment computed pursuant to subdivision (d) of Section 56836.08 for the 1998–99 fiscal year.

(b) Commencing with the 1999–2000 fiscal year and continuing through the 2012–13 fiscal year, inclusive, the Superintendent shall make the following computations to determine the amount of funding per unit of average daily attendance for each special education local plan area for the fiscal year in which the computation is made:

(1) For the 1999–2000 fiscal year, divide the amount of funding for the special education local plan area computed for the 1998–99 fiscal year pursuant to subdivision (a) of Section 56836.08 by the number of units of average daily attendance upon which funding is based pursuant to subdivision (a) of Section 56836.15 for the special education local plan area for the 1998–99 fiscal year.

(2) For the 2000–01 fiscal year, to the 2012–13 fiscal year, inclusive, divide the amount of funding for the special education local plan area computed for the prior fiscal year pursuant to subdivision (b) of Section 56836.08 by the number of units of average daily attendance upon which funding is based pursuant to subdivision (a) of Section 56836.15 for the special education local plan area for the prior fiscal year.

(c) Notwithstanding any other law, for the 2013–14 fiscal year, the Superintendent shall make the following computations to determine the amount of funding per unit of average daily attendance for each special education local plan area:

(1) From the amount of funding for the special education local plan area computed for the 2012–13 fiscal year pursuant to subdivision (b) of Section 56836.08, subtract the total amount of federal funds apportioned to the special education local plan area pursuant to Schedule (1) of Item 6110-161-0890 of Section 2.00 of the Budget Act of 2013 for purposes of special education for individuals with exceptional needs enrolled in kindergarten and grades 1 to 12, inclusive.

(2) Divide the amount computed in paragraph (1) by the number of units of average daily attendance upon which funding is based pursuant to subdivision (a) of Section 56836.15 for the special education local plan area for the 2012–13 fiscal year.

(d) For the 2014–15 fiscal year, and each fiscal year thereafter, divide the amount of funding for the special education local plan area computed for the prior fiscal year pursuant to subdivision (b) of Section 56836.08 by the number of units of average daily attendance upon which funding is based pursuant to subdivision (a) of Section 56836.15 for the special education local plan area for the prior fiscal year. For the 2014–15 fiscal year, the amount of funding per unit of average daily attendance for each special education local plan area shall include funding provided pursuant to Section 56836.145.

(Amended by Stats. 2013, Ch. 48, Sec. 48. Effective July 1, 2013.)



56836.11

(a) For the purpose of computing the equalization adjustment for special education local plan areas for the 1998–99 fiscal year, the Superintendent shall make the following computations to determine the statewide target amount per unit of average daily attendance for special education local plan areas:

(1) Total the amount of funding computed for each special education local plan area exclusive of the amount of funding computed for the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area, pursuant to Section 56836.09 for the 1997–98 fiscal year.

(2) Total the number of units of average daily attendance reported for each special education local plan area for the 1997–98 fiscal year, exclusive of average daily attendance for absences excused pursuant to subdivision (b) of Section 46010 as that section read on July 1, 1996, and exclusive of the units of average daily attendance computed for the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area.

(3) Divide the sum computed in paragraph (1) by the sum computed in paragraph (2) to determine the statewide target amount for the 1997–98 fiscal year.

(4) Add the amount computed in paragraph (3) to the inflation adjustment computed pursuant to subdivision (d) of Section 56836.08 for the 1998–99 fiscal year to determine the statewide target amount for the 1998–99 fiscal year.

(b) Commencing with the 1999–2000 fiscal year to the 2004–05 fiscal year, inclusive, to determine the statewide target amount per unit of average daily attendance for special education local plan areas, the Superintendent shall multiply the statewide target amount per unit of average daily attendance computed for the prior fiscal year pursuant to this section by one plus the inflation factor computed pursuant to subdivision (b) of Section 42238.1 for the fiscal year in which the computation is made.

(c) For the 2005–06 fiscal year, the Superintendent shall make the following computation to determine the statewide target amount per unit of average daily attendance to determine the inflation adjustment pursuant to paragraph (2) of subdivision (d) of Section 56836.08 and growth pursuant to subdivision (c) of Section 56836.15, as follows:

(1) The 2004–05 fiscal year statewide target amount per unit of average daily attendance less the sum of the 2004–05 fiscal year total amount of federal funds apportioned pursuant to Schedule (1) in Item 6110-161-0890 of Section 2.00 of the Budget Act of 2004 for purposes of special education for individuals with exceptional needs enrolled in kindergarten and grades 1 to 12, inclusive, divided by the total average daily attendance computed for the 2004–05 fiscal year.

(2) Multiply the amount computed in paragraph (1) by the inflation factor computed pursuant to subdivision (b) of Section 42238.1 for the fiscal year in which the computation is made.

(3) Add the amounts computed in paragraphs (1) and (2).

(d) Commencing with the 2006–07 fiscal year and continuing through the 2012–13 fiscal year, inclusive, the Superintendent shall make the following computation to determine the statewide target amount per unit of average daily attendance for special education local plan areas for the purpose of computing the inflation adjustment pursuant to paragraph (2) of subdivision (d) of Section 56836.08 and growth pursuant to subdivision (c) of Section 56836.15:

(1) The statewide target amount per unit of average daily attendance computed for the prior fiscal year pursuant to this section.

(2) Multiply the amount computed in paragraph (1) by the inflation factor computed pursuant to subdivision (b) of Section 42238.1 for the fiscal year in which the computation is made.

(3) Add the amounts computed in paragraphs (1) and (2).

(e) For the 2013–14 fiscal year, the Superintendent shall make the following computations to determine the statewide target amount per unit of average daily attendance to determine the inflation adjustment pursuant to subdivision (f) of Section 56836.08 and growth pursuant to subdivision (c) of Section 56836.15, as follows:

(1) Total the amount of funding computed for each special education local plan area pursuant to the amount computed in subdivision (b) of Section 56836.08, including the amount of funds appropriated pursuant to Provision 22 of Item 6110-161-0001 of Section 2.00 of the Budget Act of 2013, and excluding the amount of funding computed for the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area, for the 2013–14 fiscal year.

(2) Total the number of units of average daily attendance reported for each special education local plan area for the 2012–13 fiscal year, exclusive of the units of average daily attendance computed for the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area.

(3) Divide the sum computed in paragraph (1) by the sum computed in paragraph (2).

(f) Commencing with the 2014–15 fiscal year and continuing each fiscal year thereafter, the Superintendent shall make the following computations to determine the statewide target amount per unit of average daily attendance for special education local plan areas for the purpose of computing the inflation adjustment pursuant to subdivision (f) of Section 56836.08 and growth pursuant to subdivision (c) of Section 56836.15:

(1) The statewide target amount per unit of average daily attendance computed for the prior fiscal year pursuant to this section.

(2) Multiply the amount computed in paragraph (1) by the inflation factor computed pursuant to Section 42238.1, as that section read on January 1, 2013, or any successor section of law enacted by the Legislature that specifies the inflation factor contained in Section 42238.1, as that section read on January 1, 2013, for application to the 2014–15 fiscal year and each fiscal year thereafter.

(3) Add the amounts computed in paragraphs (1) and (2).

(Amended by Stats. 2014, Ch. 32, Sec. 46. Effective June 20, 2014.)



56836.145

(a) For the 2013–14 fiscal year, the Superintendent shall compute an equalization adjustment for each special education local plan area, exclusive of the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area, so that the special education funding rate per unit of average daily attendance calculated pursuant to subdivision (c) of Section 56836.10 of a special education local plan area is not less than the special education funding rate per unit of average daily attendance calculated pursuant to subdivision (c) of Section 56836.10 that does not fall below more than 10 percent of the total statewide units of average daily attendance for each special education local plan area.

(b) The Superintendent shall compute an equalization adjustment for each special education local plan area’s special education funding rate per unit of average daily attendance, exclusive of the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area, as follows:

(1) Multiply the amount computed for each special education local plan area pursuant to subdivision (a) by the average daily attendance used to calculate the special education local plan area’s special education funding for the 2013–14 fiscal year.

(2) Divide the amount appropriated for purposes of this section for the 2013–14 fiscal year by the statewide sum of the amount computed pursuant to paragraph (1).

(3) Multiply the amount computed for the special education local plan area pursuant to subdivision (a) by the amount computed pursuant to paragraph (2).

(c) For purposes of this section, the statewide 90th percentile special education funding rate determined pursuant to subdivision (a), and the fraction computed pursuant to paragraph (2) of subdivision (b) for the 2012–13 second principal apportionment, shall be final, and shall not be recalculated at subsequent apportionments. The fraction computed pursuant to paragraph (2) of subdivision (b) shall not exceed 1.00.

(Added by Stats. 2013, Ch. 48, Sec. 53. Effective July 1, 2013.)



56836.15

(a) In order to mitigate the effects of any declining enrollment, commencing in the 1998–99 fiscal year, and each fiscal year thereafter, the Superintendent shall calculate allocations to special education local plan areas based on the average daily attendance reported for the special education local plan area for the fiscal year in which the computation is made or the prior fiscal year, whichever is greater. However, the prior fiscal year average daily attendance reported for the special education local plan area shall be adjusted for any loss or gain of average daily attendance reported for the special education local plan area due to a reorganization or transfer of territory in the special education local plan area.

(b) For the 1998–99 fiscal year only, the prior year average daily attendance used in this section shall be the 1997–98 average daily attendance reported for the special education local plan area, exclusive of average daily attendance for absences excused pursuant to subdivision (b) of Section 46010, as that section read on July 1, 1996.

(c) If in the fiscal year for which the computation is made, the number of units of average daily attendance upon which allocations to the special education local plan area are based is greater than the number of units of average daily attendance upon which allocations to the special education local plan area were based in the prior fiscal year, the special education local plan area shall be allocated a growth adjustment equal to the product determined by multiplying the amounts determined under paragraphs (1) and (2).

(1) The statewide target amount per unit of average daily attendance for special education local plan areas determined pursuant to Section 56836.11.

(2) The difference between the number of units of average daily attendance upon which allocations to the special education local plan area are based for the fiscal year in which the computation is made and the number of units of average daily attendance upon which allocations to the special education local plan area were based for the prior fiscal year.

(d) If in the fiscal year for which the computation is made, the number of units of average daily attendance upon which allocations to the special education local plan area are based is less than the number of units of average daily attendance upon which allocations to the special education local plan area were based in the prior fiscal year, the special education local plan area shall receive a funding reduction equal to the product determined by multiplying the amounts determined under paragraphs (1) and (2):

(1) The amount of funding per unit of average daily attendance computed for the special education local plan area for the prior fiscal year. For the 2013–14 fiscal year only, the amount of funding per unit of average daily attendance computed for the special education local plan area for the 2013–14 fiscal year shall be used for this purpose.

(2) The difference between the number of units of average daily attendance upon which allocations to the special education local plan area are based for the fiscal year in which the computation is made and the number of units of average daily attendance upon which allocations to the special education local plan area were based for the prior fiscal year.

(e) If, in the fiscal year for which the computation is made, the number of units of average daily attendance upon which the allocations to the special education local plan area identified as the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area are based is greater than the number of units of average daily attendance upon which the allocations to that special education local plan area were based in the prior fiscal year, that special education local plan area shall be allocated a growth adjustment equal to the product determined by multiplying the amounts determined under paragraphs (1) and (2).

(1) The amount of funding per unit of average daily attendance computed for the special education local plan area for the prior fiscal year pursuant to Section 56836.10 multiplied by one plus the inflation factor computed pursuant to Section 42238.1, as that section read on January 1, 2013, or any successor section of law enacted by the Legislature that specifies the inflation factor contained in Section 42238.1, as that section read on January 1, 2013. For the 2013–14 fiscal year only, the amount of funding per unit of average daily attendance computed for the special education local plan area for the 2013–14 fiscal year shall be used, and multiplied by one plus the inflation factor computed pursuant to Section 42238.1, as that section read on January 1, 2013, or any successor section of law enacted by the Legislature that specifies the inflation factor contained in Section 42238.1, as that section read on January 1, 2013, for application to the 2013–14 fiscal year and each fiscal year thereafter.

(2) The difference between the number of units of average daily attendance upon which allocations to the special education local plan area are based for the fiscal year in which the computation is made and the number of units of average daily attendance upon which allocations to the special education local plan area were based for the prior fiscal year.

(Amended by Stats. 2014, Ch. 32, Sec. 47. Effective June 20, 2014.)






ARTICLE 2.5 - Computation of Adjustment

56836.156

(a) The Superintendent of Public Instruction shall determine the statewide total average daily attendance used for the purposes of Section 56836.08 for the 2001–02 fiscal year. For the purposes of this calculation, the 2000–01 second principal average daily attendance for the court, community school, and special education programs served by the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area shall be used in lieu of the average daily attendance used for that agency for the purposes of Section 56836.08.

(b) The superintendent shall divide one hundred million dollars ($100,000,000) by the amount determined pursuant to subdivision (a).

(c) For each special education local plan area, the superintendent shall permanently increase the amount per unit of average daily attendance determined pursuant to subdivision (b) of Section 56836.08 for the 2001–02 fiscal year by the quotient determined pursuant to subdivision (b). This increase shall be effective beginning in the 2001–02 fiscal year.

(d) Notwithstanding subdivision (c), for the Los Angeles County Juvenile Court and Community School/Division of Alternative Education Special Education Local Plan Area, the superintendent shall permanently increase the amount per unit of average daily attendance determined pursuant to subdivision (b) of Section 56836.08 by the ratio of the amount determined pursuant to subdivision (b) to the statewide target per unit of average daily attendance determined pursuant to Section 56836.11 for the 2000–01 fiscal year. This increase shall be effective beginning in the 2001–02 fiscal year.

(e) The superintendent shall increase the statewide target per unit of average daily attendance determined pursuant to Section 56836.11 for the 2001–02 fiscal year by the amount determined pursuant to subdivision (b).

(f) The funds provided in subdivisions (a) to (e), inclusive, shall be used for the costs of any state-mandated special education programs and services established pursuant to Sections 56000 to 56885, inclusive, and Sections 3000 to 4671, inclusive, of Title 5 of the California Code of Regulations, as those sections read on or before July 1, 2000. These funds shall be considered in full satisfaction of, and are in lieu of, any reimbursable mandate claims relating to special education programs and services, with the exception of the programs and services delineated in subdivision (g). By providing this funding, the state in no way concedes the existence of any unfunded special education reimbursable mandate. These funds shall be used exclusively for programs operated under this part and, as a first priority, for the following programs, which shall be deemed to be fully funded within the meaning of subdivision (e) of Section 17556 of the Government Code:

(1) Community advisory committees established pursuant to Sections 56190 to 56192, inclusive, and Section 56194, as these sections read on July 1, 2000.

(2) Governance structure established pursuant to subdivision (a) of Section 56195.3, as this section read on July 1, 2000.

(3) Enrollment caseloads established pursuant to subdivision (c) of Section 56362, and Section 56363.3, as these sections read on July 1, 2000.

(4) Extended school year established pursuant to subdivision (d) of Section 3043 of Title 5 of the California Code of Regulations, as this section read on July 1, 2000.

(5) Resource specialist program established pursuant to subdivisions (d), (e), and (f) of Section 56362, as this section read on July 1, 2000.

(6) Maximum age limit established pursuant to paragraph (4) of subdivision (c) of Section 56026, as this section read on July 1, 2000.

(7) Interim placements established pursuant to subdivision (b) of Section 56325, as this section read on July 1, 2000, and Section 3067 of Title 5 of the California Code of Regulations, as this section read on December 31, 1994.

(8) Written consent established pursuant to Sections 56321 and 56346, as these sections read on July 1, 2000.

(9) Preschool transportation programs for ages 3 to 5, inclusive, not requiring intensive services (Not-RIS) established pursuant to Section 56441.14, as this section read on July 1, 2000.

(10) Special education for pupils ages 3 to 5, inclusive, and 18 to 21, inclusive, established pursuant to Section 56026, as this section read on July 1, 2000.

(11) With the exception of the programs delineated in subdivision (g), any other state-mandated special education programs and services established by Sections 56000 to 56885, inclusive, and Sections 3000 to 4671, inclusive, of Title 5 of the California Code of Regulations, as those sections read on or before July 1, 2000, whether or not such a mandate has been found by the Commission on State Mandates. Pursuant to subdivision (e) of Section 17556 of the Government Code, these funds shall be deemed to be additional revenue specifically intended to fund the costs of any such state-mandated special education programs and services.

(g) Notwithstanding subdivision (f), the following existing mandate test claim remains subject to the normal mandate procedure, including judicial review, if any: behavioral interventions established pursuant to Section 56523 and Sections 3001 and 3052 of Title 5 of the California Code of Regulations, as those sections read on July 1, 2000 (CSM-4464 filed by the San Diego Unified School District, the San Joaquin County Office of Education, and the Butte County Office of Education). The exclusion of this claim from subdivision (f) in no way constitutes a concession by the state that any unfunded special education mandate exists.

(h) Within the meaning of subdivision (e) of Section 17556 of the Government Code, the funds appropriated for purposes of this section are not specifically intended to fund any state-mandated special education programs and services resulting from amendments enacted after July 1, 2000, to any of the following statutes and regulations:

(1) The Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), if the amendments result in circumstances where state law exceeds federal law.

(2) Federal regulations implementing the Individuals with Disabilities Education Act (34 C.F.R. 300 and 303), if the amendments result in circumstances where state law exceeds federal law.

(3) Part 30 (commencing with Section 56000).

(4) Sections 3000 to 4671, inclusive, of Title 5 of the California Code of Regulations.

(i) State funds otherwise allocated to each special education local plan area pursuant to Chapter 7.2 (commencing with Section 56836) of Part 30 and appropriated through the annual Budget Act shall supplement and not supplant these funds.

(Added by Stats. 2001, Ch. 203, Sec. 2. Effective August 13, 2001.)



56836.157

(a) Commencing with the 2001–02 fiscal year to the 2010–11 fiscal year, inclusive, the amount of twenty-five million dollars ($25,000,000) shall be appropriated, on a one-time basis each fiscal year, from the General Fund for allocation to school districts on a per pupil basis. The Superintendent of Public Instruction shall compute the amount per pupil by dividing twenty-five million dollars ($25,000,000) by the total average daily attendance, excluding attendance for regional occupational centers and programs, adult education, and programs operated by the county superintendents of schools, for all pupils in kindergarten through grade 12 in all school districts as used by the Superintendent of Public Instruction for the second principal apportionment for the 1999–2000 fiscal year. Each school district’s allocation shall equal the per pupil amount times the district’s average daily attendance as reported to the Superintendent of Public Instruction for the second principal apportionment for the 1999–2000 fiscal year. The amount allocated to each school district shall be the same in all subsequent fiscal years as it is in the first fiscal year.

(1) In any fiscal year in which the provisions of paragraph (3) of subdivision (b) of Section 8 of Article XVI of the California Constitution are operative, the annual appropriation shall not be required to be made.

(2) The Director of Finance shall notify, in writing, the fiscal committees of both houses of the Legislature, the Controller, and the Superintendent of Public Instruction no later than May 14 that the appropriation for the following fiscal year is not required, pursuant to paragraph (1). If an appropriation is not made for a specific fiscal year, or years, it shall instead be made in the fiscal year, or years, immediately succeeding the final payment pursuant to subdivision (a).

(b) (1) From the funds appropriated for purposes of this section in subdivision (b) of Section 4 of the act adding this section, the Superintendent of Public Instruction shall allocate the following:

(A) From the appropriation provided by subdivision (b) of Section 4 of the act adding this section, the amount of ten million eight hundred thousand dollars ($10,800,000) shall be allocated by the superintendent to county offices of education on an equal per pupil amount. The superintendent shall determine the per pupil amount by dividing ten million eight hundred thousand dollars ($10,800,000) by the total statewide county special education pupil count only, reported by county offices of education as of December 1999. The allotment for each county office of education shall be the per pupil amount times the county’s special education pupil count reported as of December 1999.

(B) From the appropriation provided by subdivision (b) of Section 4 of the act adding this section, the amount of two million seven hundred thousand dollars ($2,700,000) shall be allocated by the superintendent to SELPAs that existed for the 1999–2000 fiscal year. The superintendent shall determine the amount of each agency’s allotment by dividing the two million seven hundred thousand dollars ($2,700,000) by the total statewide special education pupil count as of December 1999. The allotment for each agency shall be the statewide per pupil amount times the SELPA’s special education pupil count reported as of December 1999. The superintendent shall adjust the computations in such a manner as to ensure that the minimum allotment to each SELPA is at least ten thousand dollars ($10,000).

(C) From the appropriation provided by subdivision (b) of Section 4 of the act adding this section, the amount of six million dollars ($6,000,000) shall be allocated by the superintendent to the Riverside County Office of Education.

(2) The superintendent shall compute a per pupil amount from the balance of the appropriation provided by subdivision (b) of Section 4 of the act adding this section, after the appropriation has been reduced by the amounts in paragraph (1), by dividing the remaining portion of the appropriation by the total average daily attendance, excluding attendance for regional occupational centers and programs, adult education, and programs operated by the county superintendents of schools, for all pupils in kindergarten through grade 12 in all school districts as used by the Superintendent of Public Instruction for the second principal apportionment for the 1999–2000 fiscal year.

The superintendent shall apportion to each school district an amount equal to the per pupil amount times the district’s reported average daily attendance for the second principal apportionment for the 1999–2000 fiscal year, excluding attendance for regional occupational centers and programs, adult education, and programs operated by the county superintendent of schools.

(c) The amounts appropriated by subdivisions (a) and (b) of Section 4 of the act adding this section are in full satisfaction and in lieu of mandate claims resulting from the Commission on State Mandates cases identified as (1) Riverside County Superintendent of Schools, et al., CSM-3986 on remand from the Superior Court of Sacramento County, No. 352795, and (2) Long Beach Unified School District, CSM-3986A (consolidated with the Santa Barbara County Superintendent of Schools, SB 90-3453).

(Added by Stats. 2001, Ch. 203, Sec. 3. Effective August 13, 2001.)



56836.158

(a) (1) The superintendent shall determine the statewide total average daily attendance used for the purposes of Section 56836.08 for the 2000–01 fiscal year. For the purposes of this calculation, the 2000–01 second principal average daily attendance for the court, community school, and special education programs served by the Los Angeles County Juvenile Court and Community School/Division of Alternative Education special education local plan area shall be used in lieu of the average daily attendance used for that agency for the purposes of Section 56836.08.

(2) The superintendent shall distribute the amount appropriated for purposes of this section from the Budget Act of 2001. The superintendent shall divide that amount of funding by the amount calculated in paragraph (1).

(3) For each special education local plan area, the superintendent shall permanently increase the amount per unit of average daily attendance determined pursuant to paragraph (2) of Section 56836.10 for the 2001–02 fiscal year by the quotient determined pursuant to paragraph (2) of this section. This increase shall be effective beginning in the 2001–02 fiscal year.

(4) Notwithstanding paragraph (3), for the Los Angeles County Juvenile Court and Community School/Division of Alternative Education special education local plan area, the superintendent shall permanently increase the amount per unit of average daily attendance determined pursuant to paragraph (2) of Section 56836.10 by the ratio of the amount determined pursuant to paragraph (2) to the statewide target per unit of average daily attendance determined pursuant to Section 56836.11 for the 2000–01 fiscal year. This increase shall be effective beginning in the 2001–02 fiscal year.

(5) The superintendent shall increase the statewide target per unit of average daily attendance determined pursuant to Section 56836.11 for the 2001–02 fiscal year by the amount determined pursuant to paragraph (2).

(b) (1) The superintendent shall determine the statewide total average daily attendance used for the purposes of Section 56836.08 for the 2001–02 fiscal year. For the purposes of this calculation, the 2001–02 second principal average daily attendance for the court, community school, and special education programs served by the Los Angeles County Juvenile Court and Community School/Division of Alternative Education special education local plan area shall be used in lieu of the average daily attendance used for that agency for the purposes of Section 56836.08.

(2) The superintendent shall distribute the amount appropriated for purposes of this section from the Budget Act of 2002. The superintendent shall divide that amount of funding by the amount calculated in paragraph (1).

(3) For each special education local plan area, the superintendent shall permanently increase the amount per unit of average daily attendance determined pursuant to paragraph (2) of Section 56836.10 for the 2002–03 fiscal year by the quotient determined pursuant to paragraph (2). This increase shall be effective commencing in the 2002–03 fiscal year.

(4) Notwithstanding paragraph (3), for the Los Angeles County Juvenile Court and Community School/Division of Alternative Education special education local plan area, the superintendent shall permanently increase the amount per unit of average daily attendance determined pursuant to paragraph (2) of Section 56836.10 by the ratio of the amount determined pursuant to paragraph (2) to the statewide target per unit of average daily attendance determined pursuant to Section 56836.11 for the 2001–02 fiscal year. This increase shall be effective commencing in the 2002–03 fiscal year.

(5) The superintendent shall increase the statewide target per unit of average daily attendance determined pursuant to Section 56836.11 for the 2002–03 fiscal year by the amount determined pursuant to paragraph (2).

(Amended by Stats. 2002, Ch. 1167, Sec. 23. Effective September 30, 2002.)



56836.159

(a) For the 2001–02 fiscal year, the superintendent shall compute a permanent adjustment for each special education local plan area as determined by this section.

(b) The superintendent shall rank each special education local plan area by its funding level per unit of average daily attendance as determined by dividing the amount calculated for each special education local plan area for the 2001–02 fiscal year pursuant to Section 56836.08 plus the amount provided to each special education local plan area pursuant to subdivision (c) of Section 56836.158 by each special education local plan area’s average daily attendance upon which funding is based for the 2001–02 fiscal year pursuant to Section 56836.15.

(c) The superintendent shall increase the special education local plan areas with the lowest level of funding per unit of average daily attendance as determined in subdivision (b) to that of the special education local plan area with the next highest level of funding per unit of average daily attendance by allocating an amount from that available for this purpose from the Budget Act to the lowest level special education local plan areas. The amount to be allocated shall equal the difference between the funding level per unit of average daily attendance of the lowest level special education local plan areas and the next highest level special education local plan area multiplied by the average daily attendance upon which funding is based for the 2001–02 fiscal year pursuant to Section 56836.15 of the lowest level special education local plan areas.

(d) If there is additional funding available after the allocation pursuant to subdivision (c), the allocation pursuant to subdivision (c) shall be repeated until all the funds appropriated for this purpose in the Budget Act have been used. If the amount appropriated for the purposes of this section from the 2001–02 Budget Act is not sufficient to fully fund the allocation pursuant to subdivision (c), then the funding provided to each special education local plan area in the last iteration pursuant to subdivision (c) shall be prorated.

(e) The amount, if any, computed pursuant to subdivision (c) and subdivision (d) for each special education local plan area shall be a permanent increase and shall, commencing in the 2002–03 fiscal year, be included in the prior year amount determined pursuant to paragraph (2) of subdivision (b) of Section 56836.10.

(Added by Stats. 2001, Ch. 891, Sec. 25. Effective October 14, 2001.)






ARTICLE 3 - Licensed Children’s Institutions

56836.165

(a) For the 2004-05 fiscal year and each fiscal year thereafter, the Superintendent shall calculate for each special education local plan area an amount based on (1) the number of children and youth residing in foster family homes, small family homes, and foster family agencies, (2) the licensed capacity of group homes licensed by the State Department of Social Services, and (3) the number of children and youth ages 3 to 21 years, inclusive, referred by the State Department of Developmental Services who are residing in skilled nursing facilities or intermediate care facilities licensed by the State Department of Health Services and the number of children and youth, ages 3 to 21 years, inclusive, referred by the State Department of Developmental Services who are residing in community care facilities licensed by the State Department of Social Services.

(b) The department shall assign each facility described in paragraphs (1), (2), and (3) of subdivision (a) a severity rating. The severity ratings shall be on a scale from 1 to 14. Foster family homes and small family homes shall be assigned a severity rating of 1. Foster family agencies shall be assigned a severity rating of 2. Facilities described in paragraph (2) of subdivision (a) shall be assigned the same severity rating as its State Department of Social Services rate classification level. For facilities described in paragraph (3) of subdivision (a), skilled nursing facilities shall be assigned a severity rating of 14, intermediate care facilities shall be assigned a severity rating of 11, and community care facilities shall be assigned a severity rating of 8.

(c) (1) The department shall establish a “bed allowance” for each severity level. For the 2004-05 fiscal year, the bed allowance shall be calculated as described in paragraph (2). For the 2005-06 fiscal year and each fiscal year thereafter, the department shall increase the bed allowance by the inflation adjustment computed pursuant to Section 42238.1. The department shall not establish a bed allowance for any facility defined in paragraphs (2) and (3) of subdivision (a) if it is not licensed by the State Department of Social Services or the State Department of Health Services.

(2) (A) The bed allowance for severity level 1 shall be five hundred two dollars ($502).

(B) The bed allowance for severity level 2 shall be six hundred ten dollars ($610).

(C) The bed allowance for severity level 3 shall be one thousand four hundred thirty-four dollars ($1,434).

(D) The bed allowance for severity level 4 shall be one thousand six hundred forty-nine dollars ($1,649).

(E) The bed allowance for severity level 5 shall be one thousand eight hundred sixty-five dollars ($1,865).

(F) The bed allowance for severity level 6 shall be two thousand eighty dollars ($2,080).

(G) The bed allowance for severity level 7 shall be two thousand two hundred ninety-five dollars ($2,295).

(H) The bed allowance for severity level 8 shall be two thousand five hundred ten dollars ($2,510).

(I) The bed allowance for severity level 9 shall be five thousand four hundred fifty-one dollars ($5,451).

(J) The bed allowance for severity level 10 shall be five thousand eight hundred eighty-one dollars ($5,881).

(K) The bed allowance for severity level 11 shall be nine thousand four hundred sixty-seven dollars ($9,467).

(L) The bed allowance for severity level 12 shall be thirteen thousand four hundred eighty-three dollars ($13,483).

(M) The bed allowance for severity level 13 shall be fourteen thousand three hundred forty-three dollars ($14,343).

(N) The bed allowance for severity level 14 shall be twenty thousand eighty-one dollars ($20,081).

(d) (1) For each fiscal year, the department shall calculate an out-of-home care funding amount for each special education local plan area as the sum of amounts computed pursuant to paragraphs (2), (3), and (4). The State Department of Social Services and the State Department of Developmental Services shall provide the State Department of Education with the residential counts identified in paragraphs (2), (3), and (4).

(2) The number of children and youth residing on April 1 in foster family homes, small family homes, and foster family agencies located in each special education local plan area times the appropriate bed allowance.

(3) The capacity on April 1 of each group home licensed by the State Department of Social Services located in each special education local plan area times the appropriate bed allowance.

(4) The number on April 1 of children and youth (A) ages 3 through 21 referred by the State Department of Developmental Services who are residing in skilled nursing facilities and intermediate care facilities licensed by the State Department of Health Services located in each special education local plan area times the appropriate bed allowance, and (B) ages 3 to 21 years, inclusive, referred by the State Department of Developmental Services who are residing in community care facilities licensed by the State Department of Social Services located in each special education local plan area times the appropriate bed allowance.

(e) In determining the amount of the first principal apportionment for a fiscal year pursuant to Section 41332, the Superintendent shall continue to apportion funds from Section A of the State School Fund to each special education local plan area equal to the amount apportioned at the advance apportionment pursuant to Section 41330 for that fiscal year.

(Amended by Stats. 2005, Ch. 491, Sec. 4. Effective October 4, 2005.)



56836.173

(a) For the fiscal years 2004–05 to 2006–07, inclusive, the department shall apportion to each special education local plan area the amount determined as follows:

(1) For the 2004–05 and 2005–06 fiscal years, the amount apportioned shall be as follows:

(A) If the out-of-home care funding amount calculated for a special education local plan area is less than or equal to the amount a special education local plan area received pursuant to former Sections 56836.16 and 56836.17 for the 2002–03 fiscal year, the special education local plan area shall receive the same amount it received for the 2002–03 fiscal year. For purposes of this section, the amount of funding received by a special education local plan area for the 2002–03 fiscal year shall be based on the annual recertification of the 2002–03 fiscal year, as certified by the department in July of 2004.

(B) For special education local plan areas other than those funded through subparagraph (A), special education local plan areas shall receive the amount received for the 2002–03 fiscal year plus the amount calculated in subparagraph (C).

(C) For special education local plan areas other than those funded through subparagraph (A), each special education local plan area shall also receive the difference between the out-of-home care funding amount for the special education local plan area and the amount received for the 2002–03 fiscal year for that special education local plan area divided by the sum of the difference between the out-of-home care funding amount and the amount received in the 2002–03 fiscal year for all special education local plan areas times the amount of funds provided for Section 56836.165 in the annual Budget Act that has not been allocated in subparagraph (A) or (B).

(2) For the 2006–07 fiscal year, the amount apportioned shall be as follows:

(A) If the out-of-home care funding amount calculated for a special education local plan area for the 2006–07 fiscal year is less than or equal to the amount a special education local plan area received for the 2005–06 fiscal year, the special education local plan area shall receive the same amount it received for the 2005–06 fiscal year less 20 percent of the difference between the amount received for the 2005–06 fiscal year and the out-of-home care funding amount computed for the 2006–07 fiscal year.

(B) For special education local plan areas other than those funded through subparagraph (A), special education local plan areas shall receive the amount received for the 2005–06 fiscal year.

(C) For special education local plan areas other than those funded through subparagraph (A), each special education local plan area shall also receive the difference between the out-of-home care funding amount for that special education local plan area and the amount received for the 2005–06 fiscal year for that special education local plan area divided by the sum of the difference between the out-of-home care funding amount and the amount received in the 2005–06 fiscal year for all special education local plan areas times the amount of funds provided for Section 56836.165 in the annual Budget Act that has not been allocated in subparagraph (A) or (B).

(b) (1) Commencing with the 2007–08 fiscal year, both of the following shall apply:

(A) To the extent that funds are available pursuant to subclause (II) of clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2 of the Revenue and Taxation Code or subclause (II) of clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3 of the Revenue and Taxation Code, or both, not more than 50 percent of the amount determined in this subdivision for the applicable fiscal year shall be apportioned by the auditor of the county containing the applicable county Educational Revenue Augmentation Fund to the special education local plan area.

(B) The remaining 50 percent of the amount determined in this subdivision for the applicable fiscal year, or more if the applicable county Educational Revenue Augmentation Fund does not have sufficient funds to cover the entire percentage pursuant to subparagraph (A), shall be apportioned by the department to the special education local plan area.

(2) For the 2007–08 fiscal year, the total amount apportioned to a special education local plan area pursuant to the formula established in paragraph (1) shall be as follows:

(A) If the out-of-home care funding amount calculated for a special education local plan area for the 2007–08 fiscal year is less than or equal to the amount a special education local plan area received for the 2006–07 fiscal year, the special education local plan area shall receive the same amount it received for the 2006–07 fiscal year less 25 percent of the difference between the amount received for the 2006–07 fiscal year and the out-of-home care funding amount computed for the 2007–08 fiscal year.

(B) For special education local plan areas other than those funded through subparagraph (A), special education local plan areas shall receive the amount received for the 2006–07 fiscal year.

(C) For special education local plan areas other than those funded through subparagraph (A), each special education local plan area shall also receive the difference between the out-of-home care funding amount for that special education local plan area and the amount received for the 2006–07 fiscal year for that special education local plan area divided by the sum of the difference between the out-of-home care funding amount and the amount received in the 2006–07 fiscal year for all special education local plan areas times the amount of funds provided for Section 56836.165 in the annual Budget Act that has not been allocated in subparagraph (A) or (B).

(3) For the 2008–09 fiscal year, the total amount apportioned to a special education local plan area pursuant to the formula established in paragraph (1) shall be as follows:

(A) If the out-of-home care funding amount calculated for a special education local plan area for the 2008–09 fiscal year is less than or equal to the amount a special education local plan area received for the 2007–08 fiscal year, the special education local plan area shall receive the same amount it received for the 2007–08 fiscal year less 33 percent of the difference between the amount received for the 2007–08 fiscal year and the out-of-home care funding amount computed for the 2008–09 fiscal year.

(B) For special education local plan areas other than those funded through subparagraph (A), special education local plan areas shall receive the amount received for the 2007–08 fiscal year.

(C) For special education local plan areas other than those funded through subparagraph (A), each special education local plan area shall also receive the difference between the out-of-home care funding amount for that special education local plan area and the amount received for the 2007–08 fiscal year for that special education local plan area divided by the sum of the difference between the out-of-home care funding amount and the amount received in the 2007–08 fiscal year for all special education local plan areas times the amount of funds provided for Section 56836.165 in the annual Budget Act that has not been allocated in subparagraph (A) or (B).

(4) For the 2009–10 fiscal year, the total amount apportioned to a special education local plan area pursuant to the formula established in paragraph (1) shall be as follows:

(A) If the out-of-home care funding amount calculated for a special education local plan area for the 2009–10 fiscal year is less than or equal to the amount a special education local plan area received for the 2008–09 fiscal year, the special education local plan area shall receive the same amount it received for the 2008–09 fiscal year less 50 percent of the difference between the amount received for the 2008–09 fiscal year and the out-of-home care funding amount computed for the 2009–10 fiscal year.

(B) For special education local plan areas other than those funded through subparagraph (A), special education local plan areas shall receive the amount received for the 2008–09 fiscal year.

(C) For special education local plan areas other than those funded through subparagraph (A), each special education local plan area shall also receive the difference between the out-of-home care funding amount for that special education local plan area and the amount received for the 2008–09 fiscal year for that special education local plan area divided by the sum of the difference between the out-of-home care funding amount and the amount received in the 2008–09 fiscal year for all special education local plan areas times the amount of funds provided for Section 56836.165 in the annual Budget Act that has not been allocated in subparagraph (A) or (B).

(5) Beginning in the 2010–11 fiscal year, the total amount apportioned to a special education local plan area pursuant to the formula established in paragraph (1) shall be equal to the amount calculated pursuant to Section 56836.165. If the sum of the amounts calculated pursuant to Section 56836.165 for all special education local plan areas exceeds the Budget Act appropriation for this purpose, the department shall apply proportionate reductions to all special education local plan areas.

(c) A county Educational Revenue Augmentation Fund shall not be required to provide funding for special education programs funded pursuant to this section based on clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2 of the Revenue and Taxation Code, or clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3 of the Revenue and Taxation Code, or both, for a fiscal year prior to the 2007–08 fiscal year that it has not already provided for these programs prior to the start of the 2007–08 fiscal year.

(Amended by Stats. 2007, Ch. 463, Sec. 1. Effective January 1, 2008.)



56836.175

For purposes of this article, a “skilled nursing facility” shall have the same meaning as specified in Section 1250 of the Health and Safety Code, and shall be under contract with the State Department of Health Services to provide pediatric subacute care.

(Added by Stats. 2003, Ch. 584, Sec. 3. Effective January 1, 2004.)



56836.18

(a) The superintendent shall establish and maintain an emergency fund for the purpose of providing relief to special education local plan areas when a licensed children’s institution, foster family home, residential medical facility, or other similar facility serving individuals with exceptional needs opens or expands in a special education local plan area during the course of the school year which impacts the special education local plan area, or when a pupil is placed in a facility for which no public or state-certified nonpublic program exists within the special education local plan area in which the pupil’s individualized education program can be implemented during the course of the school year and impacts the educational program.

(b) The special education local plan area in which the impaction occurs shall be responsible for submitting a written request to the superintendent for emergency funding. The written request shall contain, at a minimum, all of the following:

(1) Specific information on the new or expanded licensed children’s institution, foster family home, residential medical facility, or other similar facility described in subdivision (a), including information on the new unserved or underserved pupils residing in the facility, or specific information relating to the new unserved or underserved pupils residing in those facilities.

(2) The identification of the steps undertaken demonstrating that no public special education program exists within the special education local plan area capable of programmatically meeting the needs of the identified pupils.

(3) A plan from the special education local plan area describing the services to be provided.

(c) The superintendent shall approve, modify, or disapprove the written request for emergency funding within 30 days of the receipt of the written request and shall notify the special education local plan area administrator, in writing, of the final decision.

(d) It is the intent of the Legislature that appropriations necessary to fund these emergency situations shall be included in the Budget Act for each fiscal year.

(Added by Stats. 1997, Ch. 854, Sec. 65. Effective January 1, 1998.)






ARTICLE 4 - Nonpublic, Nonsectarian School Contracts

56836.20

(a) The cost of master contracts with nonpublic, nonsectarian schools and agencies that a special education local plan area enters into shall not include any of the following costs that a special education local plan area may incur:

(1) Administrative or indirect costs of the special education local plan area.

(2) Direct support costs for the special education local plan area.

(3) Transportation costs provided either directly, or through a nonpublic, nonsectarian school or agency contract for use of services or equipment owned, leased, or contracted, by a special education local plan area for any pupils enrolled in nonpublic, nonsectarian schools or agencies, unless provided directly or subcontracted by that nonpublic, nonsectarian school or agency pursuant to subdivisions (a) and (b) of Section 56366.

(4) Costs for services routinely provided by the special education local plan area including the following, unless the board grants a waiver under Section 56101:

(A) School psychologist services other than those described in Sections 56324 and 56363 and included in a master contract and individual services agreement under subdivision (a) of Section 56366.

(B) School nurse services other than those described in Sections 49423.5, 56324, and 56363 and included in a master contract and individual services agreement under subdivision (a) of Section 56366.

(C) Language, speech, and hearing services other than those included in a master contract and individual services agreement under subdivision (a) of Section 56366.

(D) Modified, specialized, or adapted physical education services other than those included in a master contract and individual services agreement under subdivision (a) of Section 56366.

(E) Other services not specified by a pupil’s individualized education program or funded by the state on a caseload basis.

(5) Costs for nonspecial education programs or settings, including those provided for individuals with exceptional needs between the ages of birth and five years, inclusive, pursuant to Sections 56431 and 56441.8.

(6) Costs for nonpublic, nonsectarian school or agency placements outside of the state unless the board has granted a waiver pursuant to subdivisions (e) and (f) of Section 56365.

(7) Costs for related nonpublic, nonsectarian school pupil assessments by a school psychologist or school nurse pursuant to Sections 56320 and 56324.

(8) Costs for services that the nonpublic, nonsectarian school or agency is not certified to provide.

(9) Costs for services provided by personnel who do not meet the requirements specified in subdivision (l) of Section 56366.1.

(10) Costs for services provided by public school employees.

(b) A nonpublic, nonsectarian school or agency shall not claim and is not entitled to receive reimbursement for attendance unless the site where the pupil is receiving special education or designated instruction and services is certified.

(Added by Stats. 1997, Ch. 854, Sec. 65. Effective January 1, 1998.)



56836.21

(a) The department shall administer an extraordinary cost pool to protect special education local plan areas from the extraordinary costs associated with single placements as described in subdivision (d). Funds shall be appropriated for this purpose in the annual Budget Act. Special education local plan areas shall be eligible for reimbursement from this pool in accordance with this section.

(b) The threshold amount for claims under this section shall be the lesser of the following:

(1) One percent of the allocation calculated pursuant to Section 56836.08 for the special education local plan area for the current fiscal year for any special education local plan area that meets the criteria in Section 56212.

(2) The department shall calculate the average cost of a nonpublic, nonsectarian school placement in the 1997–98 fiscal year. This amount shall be multiplied by 2.5, then by one plus the inflation factor computed pursuant to Section 42238.1, as that section read on January 1, 2013, to obtain the alternative threshold amount for claims in the 1998–99 fiscal year. In subsequent fiscal years, the alternative threshold amount shall be the alternative threshold amount for the prior fiscal year multiplied by one plus the inflation factor computed pursuant to Section 42238.1, as that section read on January 1, 2013, through the 2012–13 fiscal year and, commencing with the 2013–14 fiscal year, paragraph (2) of subdivision (d) of Section 42238.02.

(c) Special education local plan areas are eligible to submit claims for costs exceeding the threshold amount on forms developed by the department. All claims for a fiscal year shall be submitted by November 30 following the close of the fiscal year. If the total amount claimed by special education local plan areas exceeds the amount appropriated, the claims shall be prorated.

(d) Special education local plan areas are eligible to submit claims for the costs of nonpublic, nonsectarian school placements in excess of those in existence in the 1997–98 fiscal year and of special education and related services for pupils who reside in licensed children’s institutions.

(Amended by Stats. 2013, Ch. 47, Sec. 106. Effective July 1, 2013.)






ARTICLE 5 - Low Incidence Funding

56836.22

(a) Commencing with the 1985–86 fiscal year, and for each fiscal year thereafter, funds to support special education and related services as required under the individualized education program for each pupil with low-incidence disabilities, as defined in Section 56026.5, shall be determined by dividing the total number of pupils with low-incidence disabilities in the state, as reported on December 1 of the prior fiscal year, into the annual appropriation provided for this purpose in the Budget Act.

(b) The per-pupil entitlement determined pursuant to subdivision (a) shall be multiplied by the number of pupils with low-incidence disabilities in each special education local plan area to determine the total funds available for each local plan.

(c) The Superintendent shall apportion the amount determined pursuant to subdivision (b) to the special education local plan area for purposes of providing special education and related services as required under the individualized education program for each pupil with low-incidence disabilities.

(Amended by Stats. 2013, Ch. 48, Sec. 55. Effective July 1, 2013.)






ARTICLE 6 - Program Specialists and Administration of Regionalized Operations and Services

56836.23

Each special education local plan area shall dedicate a portion of the funds it receives pursuant to Section 56836.10 for regionalized operations and services and the direct instructional support of program specialists. As a condition of receiving those funds, the special education local plan area shall ensure that all functions listed below are performed in accordance with the description set forth in its local plan adopted pursuant to Section 56205:

(a) Coordination of the special education local plan area and the implementation of the local plan.

(b) Coordinated system of identification and assessment.

(c) Coordinated system of procedural safeguards.

(d) Coordinated system of staff development and parent and guardian education.

(e) Coordinated system of curriculum development and alignment with the core curriculum.

(f) Coordinated system of internal program review, evaluation of the effectiveness of the local plan, and implementation of a local plan accountability mechanism.

(g) Coordinated system of data collection and management.

(h) Coordination of interagency agreements.

(i) Coordination of services to medical facilities.

(j) Coordination of services to licensed children’s institutions and foster family homes.

(k) Preparation and transmission of required special education local plan area reports.

(l) Fiscal and logistical support of the community advisory committee.

(m) Coordination of transportation services for individuals with exceptional needs.

(n) Coordination of career and vocational education and transition services.

(o) Assurance of full educational opportunity.

(p) Fiscal administration and the allocation of state and federal funds pursuant to Section 56836.01.

(q) Direct instructional program support that may be provided by program specialists in accordance with Section 56368.

(Amended by Stats. 2013, Ch. 48, Sec. 56. Effective July 1, 2013.)



56836.31

To accomplish the activities set forth in Section 56836.23, supplemental funds shall be apportioned to special education local plan areas that are designated as necessary small special education local plan areas in accordance with Section 56212 and that report fewer than 15,000 units of average daily attendance.

(a) For 2013–14 fiscal year and each fiscal year thereafter, the Superintendent shall allocate this supplemental amount based on the following computations:

(1) Calculate the difference between the number of units of average daily attendance reported for the necessary small special education local plan area for the current fiscal year and 15,000 units of average daily attendance.

(2) Multiply the amount calculated in paragraph (1) by the rate calculated in subdivision (b).

(b) For the 2013–14 fiscal year, the supplemental rate per unit of average daily attendance shall be fifteen dollars ($15). For the 2014–15 fiscal year and each fiscal year thereafter, the supplemental rate per unit of average daily attendance shall be fifteen dollars ($15) multiplied by one plus the inflation factor computed pursuant to subdivision (b) of Section 42238.1 for the current fiscal year.

(Added by Stats. 2013, Ch. 48, Sec. 60. Effective July 1, 2013.)






ARTICLE 7 - Federal Funding Allocations

56837

For each fiscal year for which federal funds under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 set seq.) are allocated to the state pursuant to subsection (d) of Section 1411 of Title 20 of the United States Code, the federal funding for local entitlements shall be allocated through the annual Budget Act in the following manner:

(a) The state shall first award each local educational agency, including public charter schools that operate as local educational agencies, the amount the local educational agency would have received under Section 1411 for the 1999 fiscal year.

(b) After calculating the allocations under subdivision (a), the state shall do both of the following:

(1) Allocate 85 percent of any remaining funds to the local educational agencies described in subdivision (a) on the basis of the relative numbers of pupils enrolled in public and private elementary schools and secondary schools within each local educational agency’s territorial jurisdiction.

(2) Allocate 15 percent of the remaining funds to those local educational agencies described in subdivision (a) in accordance with the relative numbers of children living in poverty within each local educational agency’s jurisdiction, as determined by the Superintendent.

(Repealed and added by Stats. 2005, Ch. 653, Sec. 49. Effective October 7, 2005.)



56838

In each fiscal year for which federal funds are received by the state pursuant to Section 1419 of Title 20 of the United States Code for individuals with exceptional needs between the ages of 3 and 5, inclusive, the portion of funds available for local entitlements that are not reserved for state activities pursuant to subsection (d) of Section 1419 of Title 20 of the United States Code shall be allocated through the annual Budget Act in the following manner:

(a) The state shall first award to each local educational agency, including public charter schools that operate as local educational agencies, the amount the local educational agency would have received under Section 1419 of Title 20 of the United States Code for the 1997 federal fiscal year.

(b) After calculating the allocations under subdivision (a), the state shall do both of the following:

(1) Allocate 85 percent of any remaining funds to those local educational agencies described in subdivision (a) on the basis of the relative numbers of pupils enrolled in public and private elementary schools and secondary schools within each local educational agency’s territorial jurisdiction.

(2) Allocate 15 percent of those remaining funds to the local educational agencies in accordance with the relative number of children within each local educational agency living in poverty, as determined by the Superintendent.

(Amended by Stats. 2005, Ch. 653, Sec. 50. Effective October 7, 2005.)



56839

For purposes of Sections 56837 and 56838, the superintendent shall use the most recent population data, including data on children living in poverty, that are available and are satisfactory to the United States Secretary of Education.

(Added by Stats. 1998, Ch. 691, Sec. 49. Effective January 1, 1999.)



56840

The federal funding allocations for local entitlements in Sections 56837 and 56838 shall also apply to state agencies that were eligible to receive federal Part B funds pursuant to subsection (a) of Section 1414 of Title 20 of the United States Code as that provision read prior to the enactment of Public Law 105-17, the Individuals with Disabilities Education Act Amendments of 1997.

(Added by Stats. 1998, Ch. 691, Sec. 49. Effective January 1, 1999.)



56841

(a) Federal funds available through Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and appropriated through the annual Budget Act shall only be used as follows:

(1) For the excess costs of providing special education and related services to individuals with exceptional needs.

(2) To supplement state, local, and other federal funds and not to supplant those funds.

(b) Except as provided in subdivisions (c) and (d), the funds shall not be used to reduce the level of expenditures for the education of individuals with exceptional needs made by the local educational agency from local funds below the level of those expenditures for the preceding fiscal year.

(c) Notwithstanding subdivision (b), a local educational agency may reduce the level of expenditures from local funds where the reduction is attributable to the following:

(1) The voluntary departure, by retirement or otherwise, or departure for just cause, of special education personnel.

(2) A decrease in the enrollment of individuals with exceptional needs.

(3) The termination of the obligation of the local educational agency, consistent with this part, to provide a program of special education to an individual or individuals with exceptional needs that is an exceptionally costly program, as determined by the Superintendent, because any of the following is applicable:

(A) The child has left the jurisdiction of the local educational agency.

(B) The child has reached the age at which the obligation of the local educational agency to provide a free appropriate public education to the child has terminated.

(C) The child no longer needs the program of special education.

(4) The termination of costly expenditures for long-term purchases, such as the acquisition of equipment or the construction of facilities.

(d) Notwithstanding the provisions of paragraph (2) of subdivision (a) and subdivision (b), for any fiscal year in which the allocation received by a local educational agency under Section 1411(f) of Title 20 of the United States Code exceeds the amount the local educational agency received for the previous fiscal year, the local educational agency may reduce the level of expenditures otherwise required by Section 1413(a)(2)(A)(iii) of Title 20 of the United States Code by not more than 50 percent of the amount of the excess. If a local educational agency exercises the authority under this subdivision, the local educational agency shall use an amount of local funds equal to the reduction in expenditures under this subdivision to carry out activities authorized under the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6301 et seq.).

(e) Notwithstanding subdivision (d), if the Superintendent determines that a local educational agency is unable to establish and maintain programs of free appropriate public education that meet the requirements of Section 1413(a) of Title 20 of the United States Code, or if the Superintendent has taken action against the local educational agency under Section 1416 of Title 20 of the United States Code, the Superintendent shall prohibit the local educational agency from reducing the level of expenditures under subdivision (d) for that fiscal year.

(f) The amount of funds expended by a local educational agency under Section 1413(f) of Title 20 of the United States Code for early intervening services shall count toward the maximum amount of expenditures the local educational agency may reduce under subdivision (d).

(g) Notwithstanding Section 1413(a)(2)(A) of Title 20 of the United States Code or any other provision of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), a local educational agency may use federal special education funds for any fiscal year to carry out a schoolwide program under Section 1114 of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6301 et seq.), except that the amount so used in any such program shall not exceed the number of individuals with exceptional needs participating in the schoolwide program, multiplied by the amount received by the local educational agency under this article for that fiscal year, and divided by the number of individuals with exceptional needs in the jurisdiction of that local educational agency.

(h) (1) Notwithstanding subdivisions (a) to (g), inclusive, a local educational agency may also use federal special education funds for other purposes specified in Section 1413(a) of Title 20 of the United States Code.

(2) In accordance with Section 300.208(b) of Title 34 of the Code of Federal Regulations, a local educational agency may use federal funds received under this article to purchase appropriate technology for recordkeeping, data collection, and related case management activities of teachers and related services personnel providing services described in the individualized education program of individuals with exceptional needs, that is needed for the implementation of those case management activities.

(Amended by Stats. 2007, Ch. 454, Sec. 35. Effective October 10, 2007.)



56842

(a) A local educational agency may not use more than 15 percent of the amount the agency receives under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) for any fiscal year, less any amount reduced by the local educational agency pursuant to subparagraph (C) of paragraph (2) of subsection (a) of Section 1413 of Title 20 of the United States Code, if any, in combination with other amounts, which may include amounts other than education funds, to develop and implement, coordinated, early intervening services, which may include interagency financing structures, for pupils in kindergarten and in grades 1 to 12, inclusive, with a particular emphasis on pupils in kindergarten and in grades 1 to 3, inclusive, who have not been identified as needing special education or related services but who need additional academic and behavioral support to succeed in a general education environment.

(b) The implementation of the coordinated, early intervening services under this section, including activities, reporting, and coordination with the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. Sec. 6301 et seq.), shall be carried out by a local educational agency as specified in subsection (f) of Section 1413 of Title 20 of the United States Code.

(c) This section does not limit or create a right to a free appropriate public education under this part.

(Repealed and added by Stats. 2005, Ch. 653, Sec. 53. Effective October 7, 2005.)



56844

In complying with paragraph (17), regarding the prohibition against supplantation of federal funds, and paragraph (18), regarding maintenance of state financial support for special education and related services, of subsection (a) of Section 1412 of Title 20 of the United States Code, the state may not use funds paid to it under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) to satisfy state-mandated funding obligations to local educational agencies, including funding based on pupil attendance or enrollment, or on inflation.

(Added by Stats. 2005, Ch. 653, Sec. 54. Effective October 7, 2005.)






ARTICLE 8 - Withholding of Payments

56845

(a) The Superintendent may withhold, in whole or in part, state funds or federal funds allocated under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) from a local educational agency after reasonable notice and opportunity for a hearing if the Superintendent finds either of the following:

(1) The local educational agency failed to comply substantially with a provision of state law, federal law, or regulations governing the provision of special education and related services to individuals with exceptional needs which results in the failure to comply substantially with corrective action orders issued by the department resulting from monitoring findings or complaint investigations.

(2) The local educational agency failed to implement the decision of a due process hearing officer based on noncompliance with provisions of this part, the implementing regulations, provisions of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), or the implementing regulations, which noncompliance results in the denial of, or impedes the delivery of, a free appropriate public education for an individual with exceptional needs.

(b) When the Superintendent determines that a local educational agency made substantial progress toward compliance with state law, federal law, or regulations governing the provision of special education and related services to individuals with exceptional needs, the Superintendent may apportion the state or federal funds withheld from the local educational agency.

(c) Notwithstanding any other provision of law, state funds may not be allocated to offset any federal funding intended for individuals with exceptional needs, as defined in Section 56026, and withheld from a local educational agency due to the agency’s noncompliance with state or federal law.

(d) For purposes of this section, in order to enter into contracts with one or more local educational agencies to serve individuals with exceptional needs who are not being served as required under this part, the department is exempt from the requirements of Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and from the requirements of Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code.

(Amended by Stats. 2007, Ch. 56, Sec. 92. Effective January 1, 2008.)









CHAPTER 7.5 - Autism Training and Information

56846

(a) The Legislature hereby finds and declares all of the following:

(1) Autism is the fastest growing special education eligibility category for public education in California and the nation. In the years between 1998 and 2002, the number of pupils with autism receiving services in California almost doubled, from 10,360 to 20,377. These numbers have continued to climb at a surprising rate. In 2004, there were 4,427 additional pupils diagnosed with autism, an increase of 18 percent.

(2) Autism is not a rare disorder. It is a major public health problem that must be better addressed by the State Department of Education, the State Department of Developmental Services, the State Department of Social Services, the state public school system regional centers, and all other entities assisting children with autism.

(3) Significant gains have been made in the expansion of research related to autism and related neurodevelopmental disorders. The findings of this research need to be more fully disseminated to parents, families, school districts, nonpublic schools, and regional centers throughout the state.

(b) Accordingly, it is the intent of the Legislature, in enacting Schedule (1) of Item 4300-101-0001 of Section 2.00 of the Budget Act of 2006 (Ch. 47, Stats. 2006), which, funded the Autistic Spectrum Disorders Initiative of the State Department of Developmental Services, and this chapter, to allow the identification and dissemination of research-based recommended practices and professional development programs for children with autism to be fully accessible and available to parents and educators.

(Added by Stats. 2006, Ch. 783, Sec. 1. Effective January 1, 2007.)



56846.2

(a) For purposes of this chapter, a “pupil with autism” is a pupil who exhibits autistic-like behaviors, including, but not limited to, any of the following behaviors, or any combination thereof:

(1) An inability to use oral language for appropriate communication.

(2) A history of extreme withdrawal or of relating to people inappropriately, and continued impairment in social interaction from infancy through early childhood.

(3) An obsession to maintain sameness.

(4) Extreme preoccupation with objects, inappropriate use of objects, or both.

(5) Extreme resistance to controls.

(6) A display of peculiar motoric mannerisms and motility patterns.

(7) Self-stimulating, ritualistic behavior.

(b) The definition of “pupil with autism” in subdivision (a) shall not apply for purposes of the determination of eligibility for services pursuant to the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code).

(Added by Stats. 2006, Ch. 783, Sec. 1. Effective January 1, 2007.)



56847

(a) (1) The Superintendent shall convene, with input from the University of California, the California State University, relevant fiscal and policy standing committees of the Legislature, the Legislative Blue Ribbon Commission on Autism established under Resolution Chapter 124 of the Statutes of 2005, the State Department of Developmental Services, and other appropriate entities, an advisory committee to develop recommendations identifying the means by which public and nonpublic schools, including charter schools, can better serve pupils with autism and their parents.

(2) The advisory committee shall be composed of parents of children with autism, school district administrators, teachers, representatives of county offices of education, representatives of special education local plan areas, representatives of nonpublic, nonsectarian schools and agencies, autism research specialists, physicians who possess a background or expertise in a pertinent medical field, such as psychiatry or behavioral science, and individuals with a recognized expertise in the best practices for providing instruction to children with autism.

(b) The recommendations developed by the advisory committee shall include, but are not limited to, all of the following:

(1) Developing a policy on the most effective manner of informing schools about the status of educationally related research and outreach services available to children with autism and their families. It is the intent of the Legislature that schools utilize that information to develop educationally related programs and services for children with autism.

(2) Creating a statewide clearinghouse for information on the findings of educationally related research-based, recommended practices to support children with autism that can be disseminated to schools, parents, and other interested parties. These educationally related practices shall include, but are not limited to, the early detection of, and development of, coordinated services to children with autism and the professional development of pertinent individuals.

(3) The feasibility and need for establishing a program that would provide technical assistance to schools on all of the following subjects:

(A) The identification and diagnosis of autism spectrum disorders.

(B) The development of research-based programs that best serve children with autism in order for them to succeed academically.

(C) The development of a research-based professional development program to train teachers and administrators on the best practices for providing instruction to children with autism.

(c) The recommendations developed by the advisory committee shall not be construed or applied as state-imposed standards or binding on any individualized education program (IEP) team, special education official, or child with autism. This chapter does not prescribe or define an appropriate educational or habilitative program for a child with autism.

(d) The recommendations developed by the advisory committee do not govern the services and supports provided pursuant to the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code). This chapter does not prescribe or define an appropriate individualized family service plan pursuant to Section 95020 of the Government Code or an individual program plan pursuant to Sections 4646 to 4648, inclusive, of the Welfare and Institutions Code for a child with autism.

(e) On or before November 1, 2007, the advisory committee shall submit its recommendations to the Legislature and to the Governor.

(Added by Stats. 2006, Ch. 783, Sec. 1. Effective January 1, 2007.)






CHAPTER 8 - Special Education Programs for Individuals With Exceptional Needs Residing in State Hospitals

56850

(a) The purpose of the Legislature, in enacting this chapter, is to recognize that individuals with exceptional needs of mandated schoolage, residing in California’s state hospitals and developmental centers, are entitled to, under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), and the Rehabilitation Act of 1973 (29 U.S.C. Sec. 701 et seq.), the same access to educational programs as is provided for individuals with exceptional needs residing in our communities.

(b) It is the intent of the Legislature to ensure that services shall be provided in the community near the individual state hospitals to the maximum extent appropriate, and in the least restrictive environment.

(c) It is the further intent of the Legislature to ensure equal access to the educational process and to a full continuum of educational services for all individuals, regardless of their physical residence.

(d) It is the further intent of the Legislature that educational services designated for state hospital residents not eligible for services mandated by the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) shall not be reduced or limited in any manner as a result of the enactment of this chapter.

(e) It is the further intent of the Legislature that any cooperative agreements to provide educational services for state hospitals shall seek to maximize federal financial participation in funding these services.

(Amended by Stats. 2014, Ch. 144, Sec. 8. Effective January 1, 2015.)



56851

(a) In developing the individualized education program for an individual residing in a state hospital who is eligible for services under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), a state hospital shall include on its interdisciplinary team a representative of the local educational agency in which the state hospital is located, and the individual’s state hospital teacher, depending on whether the state hospital is otherwise working with the local educational agency for the provision of special education programs and related services to individuals with exceptional needs residing in state hospitals. However, if a district or special education local plan area that is required by this section to provide a representative from the district or special education local plan area does not do so, the county office of education shall provide a representative.

(b) The state hospital shall reimburse the local educational agency for the costs, including salary, of providing the representative.

(c) Once the individual is enrolled in the community program, the local educational agency providing special education shall be responsible for reviewing and revising the individualized education program with the participation of a representative of the state hospital and the parent. The public agency responsible for the individualized education program shall be responsible for all individual protections, including notification and due process.

(Amended by Stats. 2008, Ch. 179, Sec. 69. Effective January 1, 2009.)



56852

In developing the individualized educational program and providing all special education programs and related services to individuals with exceptional needs residing in the state hospitals, the state hospitals shall comply with the requirements of the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. Sec. 701 et seq.), and special education provisions of this part and implementing regulations. Special education and related services shall be provided to each individual residing in a state hospital pursuant to the individualized education program for that individual.

(Amended by Stats. 1993, Ch. 1296, Sec. 26. Effective October 11, 1993.)



56852.5

The State Department of Education, within its existing program review process, shall specifically review the appropriateness of pupil placement for educational services as designated in the pupil’s individualized education program and the criteria used in determining such placement.

(Added by Stats. 1982, Ch. 1201, Sec. 51. Effective September 22, 1982.)



56853

Nothing contained in this chapter shall affect the continued authority of the State Departments of Developmental Services and State Hospitals over educational programs for individuals not eligible for services under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) nor shall it affect the overall responsibility of the state hospitals for the care, treatment, and safety of individuals with exceptional needs under their control. The state hospitals shall continue to render appropriate and necessary developmental services, health related services, psychiatric services, and related services assigned to the state hospitals in the local written agreements, as part of their responsibilities for the care and treatment of state hospital residents.

Health related services shall include services provided by physicians, psychiatrists, psychologists, audiologists, registered nurses, social workers, physical therapists, occupational therapists, psychiatric technicians, and developmental specialists, and shall be the responsibility of the state hospital if the individual with exceptional needs requires these services while in the community program.

(Amended by Stats. 2012, Ch. 440, Sec. 1. Effective September 22, 2012.)



56854

(a) The Superintendent and the Directors of the State Departments of Developmental Services and State Hospitals shall develop written interagency agreements to carry out the purposes of this chapter.

(b) For each county in which a state hospital is located, the county superintendent of schools, with the approval of the county board of education and the administrator of the state hospital, shall develop a local written agreement to carry out the purposes of this chapter. These agreements shall be reviewed and updated annually and may be modified at any time with the concurrence of both parties to the agreements.

(Amended by Stats. 2012, Ch. 440, Sec. 2. Effective September 22, 2012.)



56855

For each county in which a state hospital is located the county superintendent of schools shall ensure that appropriate special education and related services are available in the community for which the state hospitals can contract. Such contract shall provide for any eligible individual with exceptional needs residing in the state hospitals whose individualized education program specifies that educational services for that individual should be most appropriately provided, in whole or in part, in a program other than on the hospital grounds. The county board of education shall approve any programs operated by the county superintendent pursuant to this chapter.

(Added by Stats. 1980, Ch. 1191, Sec. 4. Effective September 29, 1980.)



56856

In order to provide appropriate special education and related services to an individual residing in a state hospital, the State Departments of Developmental Services and State Hospitals shall contract with a county superintendent of schools, nonpublic, nonsectarian school, or other agency to provide all or part of the services that the individual’s individualized education program indicates should be provided in a program other than on state hospital grounds. A contract between a state hospital and a nonpublic, nonsectarian school shall only be entered into when no appropriate public education program is available.

(Amended by Stats. 2012, Ch. 440, Sec. 3. Effective September 22, 2012.)



56857

Nothing in this chapter shall preclude the State Departments of Developmental Services and State Hospitals from contracting with a local public education agency, a nonpublic, nonsectarian school, or another agency to provide special education and related services on the state hospital grounds for those pupils whose individualized education programs do not indicate that such education and services should be provided in a program other than on state hospital grounds. These contracts shall not involve funds appropriated for purposes of community-based special education programs provided for state hospital pupils pursuant to this chapter.

(Amended by Stats. 2012, Ch. 440, Sec. 4. Effective September 22, 2012.)



56857.5

(a) Commencing with the 1982–83 fiscal year, community school agencies providing school programs on state hospital grounds shall begin the orderly transfer of all state hospital pupils whose individualized education programs indicate that a community school program is appropriate, to schools located in the community.

(b) Commencing with the 1983–84 fiscal year, all pupils covered by subdivision (a) shall be served in community schools other than on state hospital grounds, and the contracting provisions of this chapter shall apply only to pupils in community school programs other than on state hospital grounds.

(c) Waivers to subdivisions (a) and (b) may be granted only when approved by both the State Superintendent of Public Instruction and the Director of the State Department of Developmental Services.

(Added by Stats. 1982, Ch. 1201, Sec. 56. Effective September 22, 1982.)



56858

(a) The State Department of Developmental Services shall, commencing August 1, 1985, and on the first day of each month thereafter, upon submission of an invoice by the county superintendent of schools, pay to the county superintendent of schools 8 percent of the amount projected to cover the cost of hospital pupils educated in community school programs.

(b) The amount projected to cover the cost of hospital pupils educated in community school programs shall be determined according to procedures agreed by the State Department of Developmental Services and the State Department of Education.

(c) Upon completion of the fiscal year, the county superintendent of schools shall calculate the actual cost of hospital pupils educated in community schools according to procedures in subdivision (b) approved by the State Department of Developmental Services and the State Department of Education.

(d) If the calculated actual cost of educating these pupils is more or less than the total amount the county superintendent of schools has received for the fiscal year pursuant to subdivision (a), the following years’ distribution shall be adjusted accordingly.

(e) The county superintendent of schools shall distribute funds to participating districts on a pro rata basis.

(Repealed and added by Stats. 1985, Ch. 1546, Sec. 16.)



56858.5

(a) Any contract prescribed by this chapter shall become effective unless disapproved by the State Department of Finance or State Department of General Services within 20 working days of receipt of the contract. Each department shall have 10 working days to consider the contract.

(b) Contracts shall be submitted to the State Department of Developmental Services for approval before May 15.

(c) No payments shall be processed in advance of contract approval, and no educational services shall be provided in the community school programs in advance of contract approval.

(Added by Stats. 1982, Ch. 1201, Sec. 59. Effective September 22, 1982.)



56858.7

(a) Nothing in this chapter shall prohibit the inclusion of in-kind services or the assignment of state hospital personnel in a contract for services pursuant to this chapter.

(b) Ten percent of the contract costs shall be attributed to in-kind services. In-kind services above 10 percent of the contract costs shall be mutually agreed upon by both parties to the contract. Any disagreement over in-kind services above 10 percent shall not be cause for delaying approval of the contract.

(c) A 60 day prior written notice shall be given by the state hospital to the county superintendent of schools for the initiation or removal of in-kind state hospital classified personnel.

(Added by Stats. 1982, Ch. 1201, Sec. 60. Effective September 22, 1982.)



56859

All certificated state hospital employees hired to provide educational services to individuals of mandated school age after September 29, 1980, shall possess an appropriate California credential in special education. Current certificated state hospital employees who do not possess appropriate California credentials in special education shall be given a period of not more than five years from September 29, 1980, to obtain such appropriate credentials. Certificated state hospital employees who do not possess appropriate California credentials in special education at the end of the five-year period shall be reassigned to provide educational services to individuals residing in state hospitals who are not eligible for services under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(Amended by Stats. 1993, Ch. 1296, Sec. 28. Effective October 11, 1993.)



56860

Special transportation shall be the responsibility of the state hospital.

(Repealed and added by Stats. 1982, Ch. 1201, Sec. 63. Effective September 22, 1982.)



56862

It is not the intent of this chapter to displace educational and related services personnel already employed by the state hospitals under the administration of the State Department of Developmental Services or the State Department of State Hospitals, or to reduce their salaries or other employee benefits.

The State Department of Developmental Services and the State Department of State Hospitals shall complete an annual review of the impact that implementation of this act will have in reducing the need for positions in state hospitals due to time spent by residents in community education programs and shall submit a report on its findings to the Department of Finance for approval.

(Amended by Stats. 2012, Ch. 440, Sec. 5. Effective September 22, 2012.)



56863

The state hospitals, as part of the notification to parents of pupils of their rights pursuant to the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 701 et seq.), and this part and implementing regulations, shall notify parents of the right that their child can be considered for education programs other than on state hospital grounds.

For purposes of this section, the term “parent of pupil” shall mean a parent, a legal guardian, a conservator, a person acting as a parent of a child, or a surrogate parent appointed pursuant to Section 300.519 of Title 34 of the Code of Federal Regulations.

Information and records concerning state hospital patients in the possession of the Superintendent shall be treated as confidential under Section 5328 of the Welfare and Institutions Code and the federal Privacy Act of 1974, Public Law 93-579.

(Amended by Stats. 2007, Ch. 56, Sec. 94. Effective January 1, 2008.)



56864

Individuals with exceptional needs residing in state hospitals shall not be included within the funding calculation made pursuant to Chapter 7.2 (commencing with Section 56836).

(Amended by Stats. 1998, Ch. 89, Sec. 59. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



56865

Funds appropriated by Section 11 of Chapter 1191 of the Statutes of 1980 may be used for remodeling classrooms located in a community school, in addition to the purposes of Chapter 25 (commencing with Section 17785) of Part 10, in order to serve state hospital pupils whose individualized education programs require a community school program.

(Added by Stats. 1982, Ch. 1201, Sec. 66. Effective September 22, 1982.)






CHAPTER 8.5 - Special Education at the Youth Authority

56850

(a) The purpose of the Legislature, in enacting this chapter, is to recognize that individuals with exceptional needs of mandated schoolage, residing in California’s state hospitals and developmental centers, are entitled to, under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), and the Rehabilitation Act of 1973 (29 U.S.C. Sec. 701 et seq.), the same access to educational programs as is provided for individuals with exceptional needs residing in our communities.

(b) It is the intent of the Legislature to ensure that services shall be provided in the community near the individual state hospitals to the maximum extent appropriate, and in the least restrictive environment.

(c) It is the further intent of the Legislature to ensure equal access to the educational process and to a full continuum of educational services for all individuals, regardless of their physical residence.

(d) It is the further intent of the Legislature that educational services designated for state hospital residents not eligible for services mandated by the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) shall not be reduced or limited in any manner as a result of the enactment of this chapter.

(e) It is the further intent of the Legislature that any cooperative agreements to provide educational services for state hospitals shall seek to maximize federal financial participation in funding these services.

(Amended by Stats. 2014, Ch. 144, Sec. 8. Effective January 1, 2015.)



56851

(a) In developing the individualized education program for an individual residing in a state hospital who is eligible for services under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), a state hospital shall include on its interdisciplinary team a representative of the local educational agency in which the state hospital is located, and the individual’s state hospital teacher, depending on whether the state hospital is otherwise working with the local educational agency for the provision of special education programs and related services to individuals with exceptional needs residing in state hospitals. However, if a district or special education local plan area that is required by this section to provide a representative from the district or special education local plan area does not do so, the county office of education shall provide a representative.

(b) The state hospital shall reimburse the local educational agency for the costs, including salary, of providing the representative.

(c) Once the individual is enrolled in the community program, the local educational agency providing special education shall be responsible for reviewing and revising the individualized education program with the participation of a representative of the state hospital and the parent. The public agency responsible for the individualized education program shall be responsible for all individual protections, including notification and due process.

(Amended by Stats. 2008, Ch. 179, Sec. 69. Effective January 1, 2009.)



56852

In developing the individualized educational program and providing all special education programs and related services to individuals with exceptional needs residing in the state hospitals, the state hospitals shall comply with the requirements of the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. Sec. 701 et seq.), and special education provisions of this part and implementing regulations. Special education and related services shall be provided to each individual residing in a state hospital pursuant to the individualized education program for that individual.

(Amended by Stats. 1993, Ch. 1296, Sec. 26. Effective October 11, 1993.)



56852.5

The State Department of Education, within its existing program review process, shall specifically review the appropriateness of pupil placement for educational services as designated in the pupil’s individualized education program and the criteria used in determining such placement.

(Added by Stats. 1982, Ch. 1201, Sec. 51. Effective September 22, 1982.)



56853

Nothing contained in this chapter shall affect the continued authority of the State Departments of Developmental Services and State Hospitals over educational programs for individuals not eligible for services under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) nor shall it affect the overall responsibility of the state hospitals for the care, treatment, and safety of individuals with exceptional needs under their control. The state hospitals shall continue to render appropriate and necessary developmental services, health related services, psychiatric services, and related services assigned to the state hospitals in the local written agreements, as part of their responsibilities for the care and treatment of state hospital residents.

Health related services shall include services provided by physicians, psychiatrists, psychologists, audiologists, registered nurses, social workers, physical therapists, occupational therapists, psychiatric technicians, and developmental specialists, and shall be the responsibility of the state hospital if the individual with exceptional needs requires these services while in the community program.

(Amended by Stats. 2012, Ch. 440, Sec. 1. Effective September 22, 2012.)



56854

(a) The Superintendent and the Directors of the State Departments of Developmental Services and State Hospitals shall develop written interagency agreements to carry out the purposes of this chapter.

(b) For each county in which a state hospital is located, the county superintendent of schools, with the approval of the county board of education and the administrator of the state hospital, shall develop a local written agreement to carry out the purposes of this chapter. These agreements shall be reviewed and updated annually and may be modified at any time with the concurrence of both parties to the agreements.

(Amended by Stats. 2012, Ch. 440, Sec. 2. Effective September 22, 2012.)



56855

For each county in which a state hospital is located the county superintendent of schools shall ensure that appropriate special education and related services are available in the community for which the state hospitals can contract. Such contract shall provide for any eligible individual with exceptional needs residing in the state hospitals whose individualized education program specifies that educational services for that individual should be most appropriately provided, in whole or in part, in a program other than on the hospital grounds. The county board of education shall approve any programs operated by the county superintendent pursuant to this chapter.

(Added by Stats. 1980, Ch. 1191, Sec. 4. Effective September 29, 1980.)



56856

In order to provide appropriate special education and related services to an individual residing in a state hospital, the State Departments of Developmental Services and State Hospitals shall contract with a county superintendent of schools, nonpublic, nonsectarian school, or other agency to provide all or part of the services that the individual’s individualized education program indicates should be provided in a program other than on state hospital grounds. A contract between a state hospital and a nonpublic, nonsectarian school shall only be entered into when no appropriate public education program is available.

(Amended by Stats. 2012, Ch. 440, Sec. 3. Effective September 22, 2012.)



56857

Nothing in this chapter shall preclude the State Departments of Developmental Services and State Hospitals from contracting with a local public education agency, a nonpublic, nonsectarian school, or another agency to provide special education and related services on the state hospital grounds for those pupils whose individualized education programs do not indicate that such education and services should be provided in a program other than on state hospital grounds. These contracts shall not involve funds appropriated for purposes of community-based special education programs provided for state hospital pupils pursuant to this chapter.

(Amended by Stats. 2012, Ch. 440, Sec. 4. Effective September 22, 2012.)



56857.5

(a) Commencing with the 1982–83 fiscal year, community school agencies providing school programs on state hospital grounds shall begin the orderly transfer of all state hospital pupils whose individualized education programs indicate that a community school program is appropriate, to schools located in the community.

(b) Commencing with the 1983–84 fiscal year, all pupils covered by subdivision (a) shall be served in community schools other than on state hospital grounds, and the contracting provisions of this chapter shall apply only to pupils in community school programs other than on state hospital grounds.

(c) Waivers to subdivisions (a) and (b) may be granted only when approved by both the State Superintendent of Public Instruction and the Director of the State Department of Developmental Services.

(Added by Stats. 1982, Ch. 1201, Sec. 56. Effective September 22, 1982.)



56858

(a) The State Department of Developmental Services shall, commencing August 1, 1985, and on the first day of each month thereafter, upon submission of an invoice by the county superintendent of schools, pay to the county superintendent of schools 8 percent of the amount projected to cover the cost of hospital pupils educated in community school programs.

(b) The amount projected to cover the cost of hospital pupils educated in community school programs shall be determined according to procedures agreed by the State Department of Developmental Services and the State Department of Education.

(c) Upon completion of the fiscal year, the county superintendent of schools shall calculate the actual cost of hospital pupils educated in community schools according to procedures in subdivision (b) approved by the State Department of Developmental Services and the State Department of Education.

(d) If the calculated actual cost of educating these pupils is more or less than the total amount the county superintendent of schools has received for the fiscal year pursuant to subdivision (a), the following years’ distribution shall be adjusted accordingly.

(e) The county superintendent of schools shall distribute funds to participating districts on a pro rata basis.

(Repealed and added by Stats. 1985, Ch. 1546, Sec. 16.)



56858.5

(a) Any contract prescribed by this chapter shall become effective unless disapproved by the State Department of Finance or State Department of General Services within 20 working days of receipt of the contract. Each department shall have 10 working days to consider the contract.

(b) Contracts shall be submitted to the State Department of Developmental Services for approval before May 15.

(c) No payments shall be processed in advance of contract approval, and no educational services shall be provided in the community school programs in advance of contract approval.

(Added by Stats. 1982, Ch. 1201, Sec. 59. Effective September 22, 1982.)



56858.7

(a) Nothing in this chapter shall prohibit the inclusion of in-kind services or the assignment of state hospital personnel in a contract for services pursuant to this chapter.

(b) Ten percent of the contract costs shall be attributed to in-kind services. In-kind services above 10 percent of the contract costs shall be mutually agreed upon by both parties to the contract. Any disagreement over in-kind services above 10 percent shall not be cause for delaying approval of the contract.

(c) A 60 day prior written notice shall be given by the state hospital to the county superintendent of schools for the initiation or removal of in-kind state hospital classified personnel.

(Added by Stats. 1982, Ch. 1201, Sec. 60. Effective September 22, 1982.)



56859

All certificated state hospital employees hired to provide educational services to individuals of mandated school age after September 29, 1980, shall possess an appropriate California credential in special education. Current certificated state hospital employees who do not possess appropriate California credentials in special education shall be given a period of not more than five years from September 29, 1980, to obtain such appropriate credentials. Certificated state hospital employees who do not possess appropriate California credentials in special education at the end of the five-year period shall be reassigned to provide educational services to individuals residing in state hospitals who are not eligible for services under the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.).

(Amended by Stats. 1993, Ch. 1296, Sec. 28. Effective October 11, 1993.)



56860

Special transportation shall be the responsibility of the state hospital.

(Repealed and added by Stats. 1982, Ch. 1201, Sec. 63. Effective September 22, 1982.)



56862

It is not the intent of this chapter to displace educational and related services personnel already employed by the state hospitals under the administration of the State Department of Developmental Services or the State Department of State Hospitals, or to reduce their salaries or other employee benefits.

The State Department of Developmental Services and the State Department of State Hospitals shall complete an annual review of the impact that implementation of this act will have in reducing the need for positions in state hospitals due to time spent by residents in community education programs and shall submit a report on its findings to the Department of Finance for approval.

(Amended by Stats. 2012, Ch. 440, Sec. 5. Effective September 22, 2012.)



56863

The state hospitals, as part of the notification to parents of pupils of their rights pursuant to the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 701 et seq.), and this part and implementing regulations, shall notify parents of the right that their child can be considered for education programs other than on state hospital grounds.

For purposes of this section, the term “parent of pupil” shall mean a parent, a legal guardian, a conservator, a person acting as a parent of a child, or a surrogate parent appointed pursuant to Section 300.519 of Title 34 of the Code of Federal Regulations.

Information and records concerning state hospital patients in the possession of the Superintendent shall be treated as confidential under Section 5328 of the Welfare and Institutions Code and the federal Privacy Act of 1974, Public Law 93-579.

(Amended by Stats. 2007, Ch. 56, Sec. 94. Effective January 1, 2008.)



56864

Individuals with exceptional needs residing in state hospitals shall not be included within the funding calculation made pursuant to Chapter 7.2 (commencing with Section 56836).

(Amended by Stats. 1998, Ch. 89, Sec. 59. Effective June 30, 1998. Operative July 1, 1998, by Sec. 62 of Ch. 89.)



56865

Funds appropriated by Section 11 of Chapter 1191 of the Statutes of 1980 may be used for remodeling classrooms located in a community school, in addition to the purposes of Chapter 25 (commencing with Section 17785) of Part 10, in order to serve state hospital pupils whose individualized education programs require a community school program.

(Added by Stats. 1982, Ch. 1201, Sec. 66. Effective September 22, 1982.)









PART 31 - EXPERIMENTAL SCHOOL PROGRAMS

CHAPTER 2 - Individual Instruction

58400

The Legislature hereby finds and declares that several schools have developed programs of individualized instruction based upon performance criteria, including the integration of vocational education with the regular coursework, which have greatly improved their students’ achievement and that the success of such programs offers great promise for improving the effectiveness of education throughout the state. The Legislature intends to extend the use of individualized instruction programs on a large scale and to immediately organize a comprehensive program of individualized instruction based upon performance criteria in a major urban school district. Such a comprehensive program shall:

(a) Address the range of socioeconomic-educational problems of urban school children which will be faced by other urban school districts which may desire to develop individualized instruction programs.

(b) Convert the entire curriculum for kindergarten through 12th grade and articulate the curriculum with a community college.

(c) Fully integrate vocational education with the regular curriculum in order to acquaint students with a variety of career alternatives and to provide them with flexible opportunities to acquire the combination of vocational and academic skills required for their individual educational and career objectives.

(d) Draw together existing experience, techniques, and material in the field of individualized instruction, and produce an increased fund of economically reproducible instructional resources to accelerate large-scale conversion of schools in other school districts of the state.

(e) Provide a careful evaluation of the effectiveness of individualized instruction and the problems of conversion, including teacher training, curriculum design and production, integration of vocational education with the regular coursework, and plant utilization. Such an evaluation will help other school districts avoid pitfalls and unnecessary expenditures and permit their programs of individualized instruction to be developed with maximum efficiency and effectiveness.

(f) Provide a major opportunity to design and test the criteria and tools for measuring educational performance. Such an opportunity shall contribute essential information and experience to efforts to set goals and measure performance in all the schools of this state.

(g) Provide the Governor and the Legislature with more precise information on the fiscal requirements for converting schools in this state to programs of individualized instruction.

(Enacted by Stats. 1976, Ch. 1010.)



58401

As used in this chapter “individualized instruction based upon performance criteria” means an educational method in which (a) aptitudes, interests, motivations, and other characteristics of each student play a major role in the selection of educational objectives and the determination of the sequence of study and choice of materials and procedures; (b) the time spent by each student in a given subject area is determined by his performance; and (c) the progress of each student is measured by comparing his performance with a specific objective, rather than with the performance of other students.

(Enacted by Stats. 1976, Ch. 1010.)



58402

The Legislature further finds and declares that funds are needed to convert the regular curriculum to individualized instruction and integration of vocational education and that once such conversion and integration have been accomplished, such program shall operate on the funds regularly available to the school districts.

(Enacted by Stats. 1976, Ch. 1010.)



58403

The State Board of Education shall establish application procedures and select a school district to undertake an individualized instruction program pursuant to this chapter. The specific goal of the individualized instruction program authorized by this article shall be to convert at least one high school and the network of elementary and junior high schools which provide students to that high school to a program of individualized instruction based upon performance criteria, including the full integration of vocational education with the regular coursework, and to articulate this program with a community college. In authorizing this program, the Legislature recognizes that conversion of the entire network of schools may require incremental development beginning, for example, with a high school, one junior high school, and one elementary school.

(Enacted by Stats. 1976, Ch. 1010.)



58404

In selecting a school district to undertake an individualized instruction program pursuant to this chapter, the board shall use the following criteria:

(a) The school district shall be a large urban unified district, which has an average daily attendance of not less than 30,000 for the school year 1967–1968, and which has an agreement with a community college to articulate their curricula.

(b) The high school and network of junior high and elementary schools shall be representative of the range of socioeconomic-educational problems faced by urban schools.

(c) The local board of education and administrators of the school district and the administrators and teachers of the schools to be involved shall be strongly committed to the goals of the individualized instruction program.

(d) The individualized instruction program shall be carried out with maximum participation of the teachers and administrators of the individual schools and with substantial flexibility for each school to establish its own program within the framework of general goals and requirements for the overall program within the school district.

(e) The school district shall have a plan for community involvement with the program, including students, parents, and representatives of business, industry, organized labor, community and civic organizations, and the general public.

(f) The cost experience of the individualized instruction program and the instructional technology used in the school district shall be readily transferable to other schools in the state.

(g) The schools selected by the district to participate in the program shall receive entitlement equivalent to the total amount of resources from state, local and federal funds which would otherwise be provided the schools under the district’s current budgeting procedures.

(h) The instructional program shall include the full integration of vocational education with the regular curriculum and shall acquaint students in all grades with career alternatives and the relevancy of the school curricula to achieving career objectives.

(i) The school district shall have a written statement adopted by the local board of education setting forth the goals, and to the extent feasible, the measurable objectives of education in the district.

(Enacted by Stats. 1976, Ch. 1010.)



58405

In selecting the school district to undertake the individualized instruction program pursuant to this chapter, the State Board of Education shall conduct a thorough field review in order to make independent judgments of the suitability of a district to participate in the program. The field review shall include a rating of the levels of commitment of the teachers and administrators to the individualized instruction program set forth in this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



58406

The district selected to undertake the program authorized by this chapter shall have complete responsibility for the program’s progress and success. The staff of the Department of Education shall serve as a resource team that shall provide technical assistance and advice to the school district.

(Enacted by Stats. 1976, Ch. 1010.)



58407

The state board may waive any provision of this code, with the exception of Article 1 (commencing with Section 16500), and Article 3 (commencing with Section 39140) of Chapter 2 of Part 23, which it deems is necessary to waive to assure the success of the program authorized by this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 127. Effective January 1, 2007.)



58409

District evaluation and reporting requirements required by this article shall not supersede other legal requirements.

It is the intent of the Legislature, however, that the State Board of Education and the Department of Education make every effort to use the evaluation and reporting requirements under this chapter in fulfilling any other legal requirements in order to minimize the administrative burdens on the school district.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 3 - Alternative Schools

58500

The governing board of any school district may establish and maintain one or more alternative schools within the district.

For the purposes of this article, an alternative school is defined as a school or separate class group within a school which is operated in a manner designed to:

(a) Maximize the opportunity for students to develop the positive values of self-reliance, initiative, kindness, spontaneity, resourcefulness, courage, creativity, responsibility, and joy.

(b) Recognize that the best learning takes place when the student learns because of his desire to learn.

(c) Maintain a learning situation maximizing student self-motivation and encouraging the student in his own time to follow his own interests. These interests may be conceived by him totally and independently or may result in whole or in part from a presentation by his teachers of choices of learning projects.

(d) Maximize the opportunity for teachers, parents and students to cooperatively develop the learning process and its subject matter. This opportunity shall be a continuous, permanent process.

(e) Maximize the opportunity for the students, teachers, and parents to continuously react to the changing world, including but not limited to the community in which the school is located.

(Enacted by Stats. 1976, Ch. 1010.)



58501

The following notice shall be sent along with the notification of parents and guardians required by Section 48980:

“Notice of Alternative Schools

California state law authorizes all school districts to provide for alternative schools. Section 58500 of the Education Code defines alternative school as a school or separate class group within a school which is operated in a manner designed to:

(a) Maximize the opportunity for students to develop the positive values of self-reliance, initiative, kindness, spontaneity, resourcefulness, courage, creativity, responsibility, and joy.

(b) Recognize that the best learning takes place when the student learns because of his desire to learn.

(c) Maintain a learning situation maximizing student self-motivation and encouraging the student in his own time to follow his own interests. These interests may be conceived by him totally and independently or may result in whole or in part from a presentation by his teachers of choices of learning projects.

(d) Maximize the opportunity for teachers, parents and students to cooperatively develop the learning process and its subject matter. This opportunity shall be a continuous, permanent process.

(e) Maximize the opportunity for the students, teachers, and parents to continuously react to the changing world, including but not limited to the community in which the school is located.

In the event any parent, pupil, or teacher is interested in further information concerning alternative schools, the county superintendent of schools, the administrative office of this district, and the principal’s office in each attendance unit have copies of the law available for your information. This law particularly authorizes interested persons to request the governing board of the district to establish alternative school programs in each district.”

Further, a copy shall be posted in at least two places normally visible to pupils, teachers, and visiting parents in each attendance unit for the entire month of March in each year.

(Amended by Stats. 1981, Ch. 469, Sec. 3.)



58502

The parent or guardian of any pupil may request the governing board of a school district to establish an alternative school program or programs in the district pursuant to this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



58503

Teachers employed and students enrolled in the alternative school shall be selected entirely from volunteers.

(Enacted by Stats. 1976, Ch. 1010.)



58504

Previous classroom performance shall not be a criterion limiting any student from the opportunity of attending an alternative school.

(Enacted by Stats. 1976, Ch. 1010.)



58505

A district may establish alternative schools in each attendance area or on a districtwide basis, with enrollment open to all students districtwide, or any combination thereof.

(Amended by Stats. 1977, Ch. 911.)



58507

Alternative schools shall be operated in a manner to maximize the opportunity for improvement of the general school curriculum by innovative methods and ideas developed within the alternative school operation and to improve the general level of education in the State of California as provided in Section 58510.

Any alternative school shall be maintained and funded by the school district at the same level of support as other educational programs for children of the same age level operated by the district.

(Enacted by Stats. 1976, Ch. 1010.)



58509

For the operation of alternative schools as herein defined, the Superintendent of Public Instruction may, upon application of a school district, waive any provisions of this code other than those relating to earthquake safety and the provisions of this chapter.

(Amended by Stats. 1978, Ch. 380.)



58510

Each district operating an alternative school shall annually evaluate such school. The evaluation shall include testing of basic skills for student participants, and must identify the variables which may have affected student academic achievement. The process of evaluation shall also include teacher, parent, and student input from the alternative school itself. These evaluation reports shall be sent to the Superintendent of Public Instruction on or before August 1st of the following year and shall be annually reviewed by persons designated by the superintendent who are not employed by the district operating the alternative school under review.

(Amended by Stats. 1977, Ch. 911.)



58511

The Superintendent of Public Instruction shall establish minimum standards to further implement the definition of alternative schools as used in Section 58500 and may also establish such further guidelines as may be deemed by him necessary to the proper administration of this article.

(Enacted by Stats. 1976, Ch. 1010.)



58512

The governing board of a school district maintaining an alternative school may provide in whole or in part for the transportation of a pupil attending the alternative school. In lieu of providing such transportation, the governing board may pay to the parents or guardian of the pupil a sum not to exceed the cost of actual and necessary travel incurred in transporting such pupils in cases where transportation is provided by or paid for by the parents or guardian; provided, that in no case shall the district’s state apportionment for transportation expenses be increased because of the operation of an alternative school.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 3.1 - Single Gender Academies Pilot Program

58520

This chapter shall be known and may be cited as the Single Gender Academies Pilot Program Act of 1996.

(Amended by Stats. 2006, Ch. 538, Sec. 128. Effective January 1, 2007.)



58521

(a) The Legislature hereby finds and declares that a primary goal of the Single Gender Academies Pilot Program is to increase the diversity of California’s public educational offering by making single gender academies available to those pupils of each gender who because of their unique educational needs will benefit from single gender education.

(b) It is the intent of the Legislature that single gender academies operated pursuant to this chapter shall be tailored to the differing needs and learning styles of boys as a group and girls as a group. It is further the intent of the Legislature that if a particular program or curriculum is available to one gender, it shall also be available to those pupils in the other gender who would benefit from the particular program or curriculum.

(c) It is further the intent of the Legislature that single gender academies operated pursuant to this chapter offer the following:

(1) Diversity in educational opportunity.

(2) Equal opportunities at both boys’ and girls’ academies.

(3) Equal funding and facilities at both boys’ and girls’ academies.

(Added by Stats. 1996, Ch. 204, Sec. 15. Effective July 22, 1996.)



58522

(a) The Superintendent of Public Instruction shall administer this chapter.

(b) A school district may submit an application to the Superintendent of Public Instruction to receive a grant for the establishment and operation of a single gender academy pursuant to this chapter. To be eligible to receive a grant pursuant to this chapter, the single gender academy for which the school district has applied for a grant shall meet the following requirements:

(1) Enrollment in the single gender academy must be on a voluntary basis.

(2) Boys and girls enrolled in similar schools must have equal access to the schools.

(3) In all aspects of the curricula, the educational opportunity must be equal for boys and girls.

(4) A plan for conducting an evaluation of the results of the single gender academies.

(c) The Superintendent of Public Instruction shall award grants to 10 applicant school districts for the establishment of one single gender academy for girls and one single gender academy for boys in each of those selected school districts. Grant recipients shall be selected on a competitive basis. In selecting grant recipients, the superintendent shall consider whether the proposed single gender academy meets the requirements set forth in subdivision (b). The superintendent shall select grant recipients that have clearly demonstrated the expected benefits of single gender education at the proposed academy and how a single gender academy will meet the unique educational needs of the pupils and communities they serve. When choosing between grant applicants that have similar qualifications, the superintendent shall give preference to applicant school districts seeking to establish single gender academies for both boys and girls that will be in close geographical proximity to ensure equal access to single gender academies for both genders in the school districts.

(Added by Stats. 1996, Ch. 204, Sec. 15. Effective July 22, 1996.)



58523

The governing board of a school district receiving a grant pursuant to this chapter shall establish a single gender academy as a magnet school pursuant to its general power established under Section 35160 or as an alternative education magnet school pursuant to Chapter 3 (commencing with Section 58500).

(Amended by Stats. 2001, Ch. 750, Sec. 17. Effective January 1, 2002.)



58524

The Superintendent of Public Instruction shall allocate two hundred fifty thousand dollars ($250,000) for each single gender academy established pursuant to this chapter to the school district establishing the academy.

(Added by Stats. 1996, Ch. 204, Sec. 15. Effective July 22, 1996.)






CHAPTER 6 - Specialized Secondary Programs

58800

It is the intent of the Legislature in enacting this chapter to assist in the establishment of specialized high schools in the state to provide advanced instruction and training in high technology fields and in the performing arts.

The Legislature recognizes that the establishment of these specialized high schools will benefit the state economy by providing opportunities to talented pupils to obtain enhanced learning opportunities in high technology fields and in the performing arts while enrolled in schools located in school districts in close proximity to areas in which these industries are located.

The Legislature also recognizes that the high technology specialized high schools established under this chapter will enable the faculty providing instruction in these schools to develop model curricula of general application in the fields of mathematics, science, performing arts, and computer technology to be made available to other school districts in the public school system.

(Amended by Stats. 1987, Ch. 106, Sec. 1.)



58801

Any school district operating one or more high schools, or any consortium of school districts that operate one or more high schools, or any county superintendent of schools, or any county board of education, may submit a proposal to the Superintendent of Public Instruction to establish a school or schools with specialized curricula in high technology, performing arts, or other special curricular areas, for pupils in grades 9 through 12. School districts that submit proposals as a consortium shall agree to accept pupils from each district in the consortium at the specialized school.

The Superintendent of Public Instruction shall, commencing with the 1984–85 fiscal year, allocate funds for startup costs of these specialized secondary schools or programs.

(Amended by Stats. 1985, Ch. 831, Sec. 1. Effective September 19, 1985.)



58801.5

Entities eligible for funding of startup costs pursuant to Section 58801 shall be eligible to compete for funding for startup costs regardless of funding in any prior year. Receipt of funds for additional startup costs shall be based upon the addition of new program offerings. Funds provided pursuant to this section shall supplement, and shall not supplant, funds provided pursuant to Section 58801.

(Added by Stats. 1987, Ch. 676, Sec. 1.)



58801.6

The Superintendent of Public Instruction shall apportion funds as available from the annual Budget Act for support of specialized secondary programs established prior to the 1991–92 fiscal year that operate in conjunction with the California State University. Funds apportioned pursuant to this section shall be distributed equally among eligible specialized secondary schools.

(Added by Stats. 1992, Ch. 563, Sec. 2. Effective January 1, 1993.)



58802

Faculty members providing instruction in specialized secondary programs shall develop model curricula which the Superintendent of Public Instruction shall make available to other school districts in the state.

(Amended by Stats. 1994, Ch. 922, Sec. 166. Effective January 1, 1995.)



58803

Notwithstanding any other provision of law, specialized secondary programs may select as teachers noncredentialed persons who possess unique talents or skills from business, performing arts, or postsecondary institutions. No noncredentialed person shall be retained as a teacher in a specialized secondary program unless, within 60 days after the governing board has hired such a person, the Commission on Teacher Credentialing has issued a certificate of clearance for him or her, which the commission shall issue when it has verified the person’s personal identification and good moral character.

Each school district governing board that employs noncredentialed persons to teach in specialized secondary programs shall annually report to the Superintendent of Public Instruction the number of those persons employed, the subjects they are employed to teach, and the unique talents and skills they possess.

(Added by Stats. 1983, Ch. 498, Sec. 112. Effective July 28, 1983.)



58804

From the funds appropriated by the Legislature for the purposes of Section 42238, the Superintendent of Public Instruction shall make allocations for the purposes of this chapter to county superintendents of schools, and county boards of education, operating approved specialized secondary schools, as follows:

(a) For the 1985–86 fiscal year, and for each fiscal year thereafter, in lieu of the funding calculation set forth in Section 42238, the revenue limit for each county superintendent of schools, or county board of education, operating one or more specialized secondary schools shall be calculated by multiplying the average daily attendance for the school or schools by the statewide average base revenue limit per unit of average daily attendance, for high school districts, as computed under paragraph (2) of subdivision (d) of Section 42238.

(b) The school district of residence of any pupil enrolled in a specialized secondary school operated by a county superintendent of schools or county board of education shall not include the attendance of that pupil in any computation of average daily attendance for purposes of Section 42238.

(Added by Stats. 1985, Ch. 831, Sec. 2. Effective September 19, 1985.)



58804.2

Commencing with the 1992–93 academic year, each specialized secondary school operated pursuant to Section 58801.6 shall annually evaluate the success of its program as follows:

(a) The program shall be deemed successful if it meets all of the following:

(1) Eighty percent of the pupils participating in the program pursue either postsecondary education or additional professional training in their chosen fields of study after graduation from high school.

(2) Eighty percent of the pupils that remain in the program complete their high school education.

(b) The program shall also be evaluated based on an assessment of other factors including, but not limited to, the following:

(1) Increased pupil, parent, community, professional and business community, and school employee satisfaction with pupil learning, school organization, and school governance and management.

(2) Counseling and other support services that enhance the program and the success of the pupils.

(3) Improvement in the academic performance of pupils as measured by grade point average or other appropriate standards of achievement.

(Amended by Stats. 1993, Ch. 1296, Sec. 32. Effective October 11, 1993.)



58805

(a) The Superintendent of Public Instruction may enter into an interagency agreement with a consortium of two or more school districts to establish an academy of visual and performing arts to operate specialized secondary school programs in visual and performing arts that are conducted outside the regular schoolday, subject to this chapter.

(b) The governing boards of any two or more school districts or county offices of education may enter into the consortium described in subdivision (a). The academy established by this section shall be governed, subject to the interagency agreement provided for by subdivision (a), by a five-member governing board which shall be made up of 3 members representing the consortium who shall be superintendents or their designees of school districts or county offices of education with the largest student participation; and two members appointed by the Foundation for the Academy of Performing and Visual Arts. The authority of the board to operate the academy shall include, but not be limited to, the following:

(1) The appointment of a director to develop and administer the academy and the specialized secondary school programs operated by the academy.

(2) The execution of an agreement with any urban campus of a college or university with a means for assisting in the development of similar programs at other campuses or universities on a statewide basis, for the use of the educational resources of that campus for the purposes of this section.

(3) Responsibility over the fiscal accountability of the academy.

(c) For the purposes of subdivision (e) of Section 46300, the off-campus participation, by a pupil in any of the grades 9 to 12, inclusive, in any program of visual or performing arts operated under this section may be authorized as an independent study program in accordance with Article 5.5 (commencing with Section 51745) of Chapter 5 of Part 28. In no event shall a pupil concurrently enrolled in an independent study program and in a regular comprehensive high school or junior high school generate, for the purposes of Section 46300, more than one unit of average daily attendance per school year.

(Added by Stats. 1986, Ch. 1315, Sec. 1.)



58806

A specialized secondary school operated by a county superintendent of schools under this chapter shall be considered a school district by the Superintendent of Public Instruction for purposes of receiving funds pursuant to Sections 42239 and 42239.5 of the Education Code. If a specialized secondary school counts a pupil in its summer school enrollment, the school shall notify the pupil’s school district of original attendance, and that school district shall not count that pupil in its summer school enrollment.

(Added by Stats. 1990, Ch. 448, Sec. 1. Effective July 31, 1990.)






CHAPTER 9 - Demonstration of Restructuring in Public Education

ARTICLE 1 - Establishment

58900

There is hereby established a Demonstration of Restructuring in Public Education.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58901

(a) The Legislature finds that as the state’s population of schoolage children continues to change and grow more diverse in its racial, ethnic, linguistic, and socioeconomic background, and that as no group’s characteristics, experience, or background represents the majority experience of California’s pupil population, efforts to restructure public education in California must fundamentally enable schools and educators to better meet the needs of, and ensure educational equity for, a diverse pupil population.

(b) It is, therefore, the intent of the Legislature to support and encourage restructuring in California public education in order to improve pupil learning.

(c) The Legislature further finds and declares that pupils learn best when school personnel and school structure are responsive to their individual characteristics and strengths, and when the school establishes an atmosphere of high expectations for all pupils, regardless of sex, racial, ethnic, linguistic, or socioeconomic background. All advice and communication to pupils and their parents should be designed and delivered to communicate these attitudes.

(d) The Legislature finds that education restructuring involves shifting from the current system of accountability, which is based upon rules, to a system of accountability based upon performance. Education restructuring therefore involves a revision in school governance and management procedures in order to enable professional educators to respond appropriately to pupil requirements, with the central goal of improving learning for all California public school pupils.

(e) It is the intent of the Legislature to initiate a demonstration of education restructuring in participating elementary, high school, and unified school districts, to the end that school districts will do all of the following for schools included in the application:

(1) Specify achievement outcomes for all pupils in core competencies including, but not limited to, communication skills and knowledge, problem solving techniques, abstract reasoning, teamwork, and entry level, job-related skills and, in particular, for pupils performing below their potential, strive to accelerate their achievement beyond the overall rates of pupil improvement and achievement.

(2) Work with local schools to reach an agreed upon definition of educational quality.

(3) Set clear goals for achieving educational quality.

(4) Provide schools with the flexibility to meet those goals.

(5) Offer high quality technical assistance and support to local schools consistent with agreed upon goals.

(6) Hold local schools accountable for pupil and staff performance based, at a minimum, upon measurable pupil behaviors and knowledge.

(f) The Legislature further finds that increased decisionmaking authority for educators at local schools corresponds with increased accountability for results, particularly for pupil achievement.

(g) It is the intent of the Legislature that the demonstration of education restructuring test the feasibility of fundamental changes in the governance and management of public schooling over a five-year period, by allowing school districts and schools to develop and adapt instructional strategies that prove to be highly successful in improving both pupil achievement and pupil, parent, and staff satisfaction with schooling.

(h) The Legislature intends to foster, by the Demonstration of Restructuring in Public Education, improved education for California’s pupils by assisting educators to do all of the following:

(1) Foster self-esteem and a sense of belonging in all pupils by assisting every pupil to meet rigorous academic standards and relating the educational process and instructional strategies to diverse pupil needs in today’s complex society.

(2) Motivate and inspire California’s pupils to become capable, responsible citizens in a multicultural democracy.

(3) Be sensitive to the diversity of pupil needs, learning styles, talents, and levels of development.

(i) The Legislature encourages the business community to become a full partner in the efforts to restructure California’s public education and to offer its resources, including time, expertise and skills, leadership and financial assistance to further this demonstration of restructuring in public education.

(j) The Legislature finds that existing laws and regulations governing public schools often serve as a hindrance to meaningful, long-lasting educational reform. It is the intent of the Legislature to create a demonstration program that does not result in rules and regulations governing school programs or in paperwork and reports for school and school district personnel. It is the further intent of the Legislature that participating school districts retain maximum flexibility and freedom from state regulation in designing and implementing the demonstration program. The Legislature encourages program participants to utilize their ability to seek waivers of the Education Code and state regulations to allow them to design the most effective demonstration of restructuring.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)






ARTICLE 2 - Demonstration Elements

58902

“District” for the purposes of this article means any school district or consortium of school districts eligible to apply to participate in the demonstration of restructuring in education.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58902.5

School district governing boards shall develop and implement policies and procedures pursuant to this chapter that support the schoolsite goals and objectives of the participating schools.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58903

(a) Each school district, in developing and implementing policies and procedures pursuant to this chapter, shall consult with businesses, public institutions of higher education, public and private nonprofit social service and child development agencies, and other organizations, as appropriate, may apply for funds to conduct a demonstration of restructuring in education. Applicant school districts shall describe their efforts to consult with those entities as a condition for the submission of an application.

(b) Each participating school district shall have maximum flexibility in the development and implementation of a demonstration of restructuring in education, in order to implement a local design to support and improve pupil learning.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58904

Each applicant school district governing board shall develop policies and procedures to increase site-level decisionmaking at participating schools maintained by the school district, to enable all of the following:

(a) Parents, community members representing the diverse racial, ethnic, gender, and socioeconomic backgrounds, the school pupil population, teachers of secondary school students, schoolsite administrators, the various categories of school employees, and other school staff to set goals, objectives, and expenditure priorities for improving instruction at that school, and to participate in decisionmaking about policies and procedures established pursuant to subdivision (b). It is the intent of the Legislature to ensure meaningful access by and participation of parents in the design and governance of a schoolsite, and, thus, school districts and the participating schools should develop policies and procedures to enable parents that traditionally have not participated in school governance to participate, and should consider providing training, accessible meeting times and locations, and other methods to encourage active participation.

(b) Classroom teachers and school level administrators to design and implement policies and procedures consistent with the goals and objectives established pursuant to subdivision (a), which shall include, but need not be limited to, all of the following:

(1) Selection and assignment of certificated and noncertificated school personnel in accordance with Chapter 5 (commencing with Section 45100) of Part 25.

(2) Development and enrichment of subject matter offerings that build upon state-recommended frameworks and district adopted standards in order to provide a rigorous core curriculum for all pupils, including higher order thinking; design and implementation of diverse instructional approaches to respond to the variety of pupil learning needs; adaptation of curricular and instructional strategies specifically designed to meet the diverse needs of a multicultural and multilingual population; organization of the school for instruction; and selection of instructional materials.

(3) Expenditure of funds for instruction, including, but not limited to, instructional materials, staff training, and personnel.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58905

Each school included in the application shall design and implement policies and procedures that include all of the following core restructuring elements when applicable to elementary or secondary schools or both:

(a) Curriculum, instruction, and assessment designed to meet individual pupil needs while assisting all pupils to meet high subject matter standards.

Instructional strategies shall go beyond teacher lectures and may include cooperative and mastery learning as a school-wide strategy. Strategies should decrease teacher workloads and increase contact time between teachers and pupils. This may be accomplished, for example, by organizing teachers into teams in two or more subject areas in order to promote a rigorous core curriculum for all pupils, including reading and writing skills for their development and critical thinking skills in the core subject matter areas required for high school graduation.

An expanded and enriched curriculum should be offered to all pupils within and across subject matter areas, for example, by organizing teachers into teams, or by promoting cross-discipline curriculum development and implementation on an articulated, multigrade basis.

The curriculum and the instructional strategies to implement these objectives shall provide early and sustained opportunities for limited-English-proficient and non-English-speaking pupils to become proficient in all English language skills by using a variety of instructional methods. The school curriculum may also offer opportunities for pupils to become proficient in two or more languages.

The testing of pupils in demonstration schools shall move away from reliance on multiple-choice testing to an authentic pupil performance based system that strives to provide a holistic assessment of each pupil’s improvement and achievement. Greater emphasis shall be placed, for example, upon a pupil’s writing as a better way of assessing thinking and problem solving skills.

The curricular, instructional strategies, and assessment tools shall also provide for accelerating the achievement of pupils performing below their potential to levels beyond the overall rates of pupil improvement and achievement.

(b) A plan for inclusion in appropriate curriculum programs new and expanded opportunities for 11th and 12th grade pupils to attend classes in colleges and universities, to enroll in specialized schools and programs, and to participate in internships or other field work with business, industry, schools, and community organizations. These opportunities shall be fostered and implemented in both the public and private sectors.

No project shall receive funding if there is any indication that this component is designed or implemented in a fashion so that pupils are directed, rather than counseled, regarding these opportunities, or if the activities in any way foster the tracking of pupils.

(c) Assess, and where necessary, redesign the roles and involvement of parents and all other persons who participate or work in the educational program at the school. Staff development, including leadership development, which emphasizes decisionmaking skills and organizational principles of teamwork and collaboration, shall be a critical component in reorganizing and restructuring the school for effective instruction.

(1) Roles and responsibilities may be differentiated among all school personnel, particularly instructional personnel, in order to provide more effective instruction to pupils. The anticipated need to provide increased support and assistance to beginning teachers may be achieved, for example, by reducing their instructional or pupil loads to permit their observation of instructional approaches utilized by experienced and effective teachers, or to allow time for mentoring and peer assistant relationships among all teachers.

(2) Meaningful roles and responsibilities for parents shall be included as a part of the project. In addition to assisting pupils at home and at school, parents shall be given greater amounts of information and authority to participate in the placement decisions for their children in specific classes or programs. Placement considerations may include schools within schools to expand program diversity, open enrollment among schools that have different programs and instructional emphases, and specialized high schools to enhance particular talents in pupils.

(d) The use of technology shall be addressed, at a minimum, in the following dimensions:

(1) Technology as an instructional methodology to assist and enhance pupil learning.

(2) Teaching pupils how to use the technology.

(3) Technology as an instrument to better manage information and to enhance the organizational and administrative functioning of the school.

(e) Subject to the availability of separate funding pursuant to Section 58925.5, elementary school projects shall include a preschool program component such as the federal Headstart Program, or a program with similar goals operating as a state preschool program pursuant to the requirements of Chapter 2 (commencing with Section 8200) of Part 6, or which may require requests to waive provisions of the Education Code or state regulations pursuant to Sections 33050 and 33051. All children four years of age or older from low-income families shall be given the opportunity to attend a preschool program.

Subject to the availability of separate funding pursuant to Section 58925.5, a restructuring proposal which involves a high school may include a schoolage parenting and infant development program operated pursuant to the requirements of Chapter 2 (commencing with Section 8200) of Part 6.

It is the intent of the Legislature that applicant school districts and schools consider contracting with local community agencies that may offer state-subsidized child development, preschool or schoolage parenting and infant development, in order to provide linkages to existing child care and development programs and to avoid duplicating or fragmenting child development service delivery.

The child care components authorized by this subdivision shall be deemed an expansion of existing state supported programs and an integral enhancement of the restructuring proposal. If separate funding pursuant to Section 58925.5 is made available for those purposes, the superintendent, subject to existing statutes and regulations, and a review of the quality of competing applications for preschool and schoolaged parent funding, shall give preference to high quality proposals that are included in a demonstration proposal in the approval of any expansion funding to demonstration district projects providing for one or both of these programs.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58905.2

Schools included in the application shall specifically address the special needs of the cultural and linguistic diversity of the participating schools’ pupil population through the development of policies and procedures to implement the core restructuring elements pursuant to Section 58905.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58905.5

Each application may include, on behalf of a participating school, a request to waive any provision of the Education Code or regulation, provided the waiver request conforms to Section 44669 of Chapter 3 of Part 25.

It is not the intent of the Legislature that the approval of those waivers jeopardize statutes and regulations established to ensure equal education opportunities for ethnic, linguistic minority, and handicapped pupils.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58906

Demonstration grants shall be awarded in accordance with the following requirements and considerations:

(a) Three categories shall be developed and utilized in which each category represents one of three types of schools, as determined by the achievement performance of pupils as reported by the Superintendent of Public Instruction, including predominantly high-performing pupils, predominantly moderately performing pupils, and predominantly low-performing pupils.

The highest quality proposals from each category shall be funded in the following order:

(1) Three proposals from the category representing predominantly low-performing pupils.

(2) Two proposals from the category representing predominantly moderately performing pupils.

(3) One proposal from the category representing predominantly high-performing pupils.

This sequence shall be repeated until the State Board of Education determines either that the quality of proposals remaining to be funded does not warrant funding, or that available funding has been fully utilized, or both.

If it is necessary to choose between proposals within the same category that are determined to be of equivalent quality, the Superintendent of Public Instruction shall recommend to the State Board of Education the funding of proposals in a manner that, to the maximum extent possible, contributes to an overall funding distribution that is representative of the diversity, on a statewide basis, of the racial and ethnic composition of the pupil population, the geographic location of schools, district size, and school configuration.

(b) It is the intent of the Legislature that demonstration grants be awarded based on the quality and extensiveness of communitywide support for the submitted proposal and to proposals that design new or adapt current restructuring elements specifically to meet the needs of a diverse pupil population and that represent a significant departure in process, organization, or content from the ordinary school or classroom organization, assignment of school staff responsibilities, curriculum development, and instructional methods.

The Legislature believes that communitywide support and schoolsite leadership can best be determined by a state-level selection process that includes an oral presentation given by the applicant to the advisory committee.

(c) Consideration may be given to each school district that can demonstrate that the district has already achieved success in implementing any of the restructuring elements described.

(d) Consideration also shall be given to each school district that proposes additional or alternative restructuring options of high quality which are consistent with the goals of this chapter.

(e) Any school that receives demonstration program funding pursuant to this chapter shall use the funds solely to further the purposes of the demonstration program.

(Amended by Stats. 1992, Ch. 83, Sec. 2. Effective June 4, 1992.)



58906.5

It is the intent of the Legislature that each school district that has an approved demonstration proposal which includes an element to provide preschool services pursuant to subdivision (e) of Section 58905 receive separate funding pursuant to Section 58925.5 in addition to the demonstration grant in an amount per child not less than that provided under the State Preschool Program and not more than that provided under the Headstart Program depending upon a determination by the Superintendent of Public Instruction, based upon the nature and scope of the proposed preschool program.

It is further the intent of the Legislature that each applicant that has an approved demonstration proposal that includes an element to provide schoolage parenting and infant development services pursuant to subdivision (e) of Section 58905 shall receive, in addition to funding provided under the demonstration grant, separate funding pursuant to Section 58925.5 in an amount per pupil that is not less than that provided to existing schoolage parenting and infant development programs funded under Chapter 2 (commencing with Section 8200) of Part 6.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58907

Each applicant school district shall establish and implement policies and procedures in order to improve pupil achievement in high-priority schools within the proposal. Applicant districts, as part of any demonstration proposal, may apply for the highest level of demonstration funding in order to provide for additional restructuring in demonstration schools defined as high-priority. It is the intent of the Legislature that in developing policies and procedures to assist all schools, applicant districts give consideration to all of the following:

(a) Standards of expectations for pupil achievement that exceed districtwide standards of pupil achievement and state-recommended model curriculum standards.

(b) Offering all pupils access to a rigorous, comprehensive core curriculum and advanced placement programs and classes which include critical thinking and higher level skills, including, at minimum, the elimination of tracking based upon pupil achievement.

(c) Instructional strategies and supplementary assistance designed to assist all pupils to exceed districtwide standards of pupil achievement.

(d) Staff development for school personnel designed to support curriculum and instruction necessary for pupils to exceed districtwide standards of pupil achievement and state-recommended model curriculum standards.

(e) Monitoring and evaluation of school progress toward implementing the management, curriculum, and instruction necessary to support pupil achievement of districtwide standards and state-recommended model curriculum standards.

(f) Coordinated services between schools and social services and health agencies including children’s protective services, juvenile justice services, nonschool based preschool services, and health care services. It is the intent of the Legislature that this coordination be based upon joint planning among these agencies and comprehensive assessments of the need to: provide services; coordinate service delivery; fill gaps in existing services; and collaborate to address the provision of needed services.

(g) Expanded schooldays and school years in order to provide opportunities for increased instructional time, tutoring by staff, pupils or volunteers, an environment conducive to learning before and after school and personalized instruction, mentoring, and information from other elementary or secondary students, college students, and adults.

(h) Outside assistance as necessary to support effective management and teaching at the school; for example, assistance in planning, implementation, staff development, and assessment from universities, colleges, business and industry, county offices of education, or nonprofit agencies dedicated toward improved school functioning and higher pupil achievement.

(Amended by Stats. 2003, Ch. 91, Sec. 22. Effective January 1, 2004.)



58908

Each applicant school district shall demonstrate how staff development consistent with Chapter 3.1 (commencing with Section 44670) of Part 25 will be made available to participating school personnel in order to support and assist the implementation of the restructuring elements specified in the district plan.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58909

Each applicant school district shall demonstrate how parent education, information, and support will be provided for parents of all racial, ethnic, gender, or socioeconomic backgrounds to be involved in the development and implementation of the restructuring demonstration, and for each parent to be involved in decisionmaking and support for the education program of his or her child.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58910

(a) Each school participating in the demonstration program shall prepare a school plan within a time period specified in the district proposal to the state. The plan shall indicate how the provision of educational instruction in kindergarten and grades 1 to 12, inclusive, as appropriate, shall be restructured.

(b) It is the intent of the Legislature that the school plans prepared reflect the unique pupil and organizational characteristics of each school.

(c) Each school plan shall be filed with the appropriate school district.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)






ARTICLE 3 - Selection of Program Participants and Awarding Demonstration Grants

58914

(a) School districts and consortia of school districts interested in applying for a demonstration grant may first obtain a planning grant from the state.

(b) The application for the planning grant shall be a letter of intent to submit a proposal for restructuring education which is signed by the governing board of the applicant school district or consortium of school districts, provided that the collective bargaining representative has been consulted prior to submittal of the application.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58915

(a) Each applicant school district shall develop a demonstration proposal in consultation with businesses, colleges or universities, other organizations as appropriate, classroom teachers, school level administrators, other school personnel, including the various categories of classified employees, parents, and the collective bargaining representative for certificated and classified employees of the school district.

(b) Each demonstration proposal shall be submitted jointly by the applicant school district and the collective bargaining representative of the certificated employees of the school district.

(c) Each demonstration proposal shall include, but need not be limited to, all of the following:

(1) A description of the elements to restructure education in the applicant school or schools over the five-year demonstration period.

(2) Proof that the demonstration proposal has been developed in accordance with Section 58915, and that agreement has been reached by the governing board or boards of applicant districts and each of the respective collective bargaining representatives for certificated school employees.

(3) A spending plan for demonstration funds, including evidence of the incorporation of state funds, and to the extent feasible, federal and private funds, into the demonstration of restructuring in education.

(4) A description of an evaluation plan to assess the degree of success toward achieving the intended restructuring outcomes. The plan shall describe all outcome measurements in authentic performance terms for pupils and staff.

(5) Agreement by the school district to cooperate with the independent evaluation conducted pursuant to this chapter.

(d) Any demonstration proposal may include one or more requests to waive provisions of the Education Code or state regulations pursuant to Sections 33050 and 33051, or Article 12 (commencing with Section 44666) of Chapter 3 of Part 25, as necessary or desirable, to effectively implement the district’s restructuring proposal.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58915.5

School districts and schools, in preparing and implementing demonstration proposals, and the Superintendent of Public Instruction, in reviewing and recommending to the State Board of Education, and the board, in selecting proposals to be funded, shall ensure that demonstration activities do not in any way promote or perpetuate racial, ethnic, gender, or socioeconomic isolation or segregation among pupils.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)






ARTICLE 4 - Responsibilities of the Superintendent of Public Instruction, the State Department of Education, and the State Board of Education

58916

The Superintendent of Public Instruction shall do all of the following with respect to the demonstration of restructuring in education under this chapter:

(a) Disseminate information to all school districts on the availability of the program, after consultation with representatives of classroom teachers, school and district level administrators, school boards, parents, and business and industry. These representatives shall reflect the racial, ethnic, gender, and socioeconomic diversity of California.

The superintendent shall advise the education policy committees of both houses of the Legislature and the Governor regarding the proposed representatives. The superintendent shall wait for a minimum of 30 calendar days after providing the names in writing before selecting and notifying a representative.

The representatives shall be provided opportunities to advise the superintendent on matters including, but not limited to:

(1) Their interpretation of the legislative intent with respect to education restructuring under this chapter.

(2) The statutory requirements governing the demonstration of restructuring in education.

(3) The requirements for submission of applications for planning grants and demonstration grants.

(4) The criteria to be used for the approval of planning and demonstration grants.

(b) Make special outreach efforts to inform school districts with chronically high-priority schools about the demonstration, encourage these districts to apply for education restructuring grants, and, at the request of the school or school district, assist schools and districts to develop and implement locally developed strategies designed to improve these schools.

(c) Recommend school districts to the State Board of Education to participate in the demonstration of restructuring in education, in consultation with representatives of classroom teachers, school level administrators, parents, and businesses.

(d) Provide funding to districts selected to participate, to the extent funding for this purpose is provided by the Legislature and Governor.

(Amended by Stats. 2003, Ch. 91, Sec. 23. Effective January 1, 2004.)



58917

The State Board of Education shall select districts to participate in the demonstration of restructuring in education, consistent with this chapter.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)






ARTICLE 5 - Evaluation

58920

(a) It is the intent of the Legislature to contract for an independent evaluation of education restructuring implemented pursuant to this chapter.

(b) The purposes of evaluation shall include, but need not be limited to: (1) an assessment of the nature, scope, and quality of implementation of education restructuring; (2) recommendations regarding any needed modifications in state statutes, policies, or procedures in order to support and assist implementation of local education restructuring; and (3) assessments of the effectiveness of each of the restructuring elements in shifting from a rule-oriented to a pupil performance-oriented accountability system for public education measured by authentic measures of pupil performance, and in pupil, parent, and school employee satisfaction with pupil learning, school organization, and governance and management.

(c) The evaluation shall include all the following:

(1) A measure of pupil progress in attaining subject matter standards assessed. The evaluation shall determine any changes in learning outcomes of pupils in participating schools and school districts, and in particular, the learning outcomes for pupils performing below their potential and for all pupils by race, ethnicity, gender, linguistic, and socioeconomic background, and any other appropriate characteristic.

(2) An assessment of the nature and quality of instruction to pupils in participating schools and school districts.

(3) An assessment of the school environment, as measured by school attendance, discipline, and dropout data.

(4) Information regarding any changes in roles or responsibilities among participating individuals, including teachers, administrators, other school staff, parents, pupils, and participating entities, such as businesses, colleges and universities, and educational organizations.

(5) An assessment of the degree of implementation, and measures of effectiveness, of restructuring components implemented, particularly as implementation affects measures of pupil learning and pupil, parent, teacher, administrator, and community satisfaction with participating schools.

(6) An assessment of the funding level required to support the restructuring, including identification of an appropriate funding level to support both initial planning and ongoing costs, an assessment of whether and to what extent existing resources may fund ongoing costs of restructuring, and an evaluation of the use and integration of federal, state, local, and private funding to support restructuring.

(d) The demonstration of restructuring in education shall be deemed to be effective for the purposes of this section if there is a sustained increase in the learning outcomes of pupils for pupils of all levels of achievement and pupil, parent, and staff satisfaction with participating schools.

(e) It is the intent of the Legislature that the evaluation commence upon the implementation of the demonstration of restructuring in education, and continue for the five-year demonstration period.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58921

The Legislative Analyst, in consultation with representatives from the State Department of Education and the Department of Finance, shall select an independent contractor to conduct the evaluation. The Legislative Analyst shall direct the management of the evaluation.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58923

(a) It is the intent of the Legislature that local evaluations of the demonstration of restructuring in education enable the local school community to hold schools and school districts accountable for significant improvement in the learning outcomes of pupils from all racial, ethnic, linguistic, gender, and socioeconomic backgrounds during the demonstration period.

(b) Each school district and consortium of school districts participating in the demonstration of restructuring in education shall assess the success of their pupils in meeting curriculum standards adopted by the school district.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)






ARTICLE 6 - Funding

58924

Planning grants provided pursuant to this chapter shall be for an amount up to thirty dollars ($30) per pupil, with a minimum planning grant of ten thousand dollars ($10,000).

If the total amount requested by all planning applicants exceeds the funding appropriated for those purposes, the State Board of Education shall not provide for a pro rata reduction in the funding of the proposals, but shall approve applications to the amount of funds appropriated, in accordance with Sections 58906 and 58916.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58925

It is the intent of the Legislature that each demonstration grant consist of a five-year grant awarded to each school district or consortium of districts selected to participate. The total amount of the demonstration grant shall be based on the number of pupils enrolled in schools participating in the demonstration of restructuring in education each year, multiplied by up to two hundred dollars ($200) per pupil per year, depending upon the nature and scope of the proposed demonstration.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58925.5

It is the intent of the Legislature that each school district with an approved proposal to provide preschool and schoolage parenting and child development services pursuant to subdivision (e) of Section 58905 and Section 58906.5, be provided funding for that purpose from amounts that have been separately appropriated for the specific purposes of subdivision (e) of Section 58905 and Section 58906.5.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58926

The State Board of Education may vary the amount of the demonstration grant, depending on the nature and magnitude of the restructuring proposal submitted.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58927

The demonstration grants shall support all components of education restructuring pursuant to this act, exclusive of the provision of preschool and schoolage parenting and child development services.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58928

Any participating school may use the school-based coordination program and funding provisions in this code to further the goals and objectives of an approved restructuring demonstration proposal.

(Added by Stats. 1990, Ch. 1556, Sec. 1.)



58930

When a child in a preschool and infant development demonstration program will be transferring to a local public school, the program may choose, with the permission of the parent or guardian, to transfer information from the previous year deemed beneficial to the pupil and the teacher, including, but not limited to, development issues, social interaction abilities, health background, and diagnostic assessments, if any, to the public school.

(Added by Stats. 2001, Ch. 629, Sec. 6. Effective January 1, 2002.)












PART 32 - STATE SPECIAL SCHOOLS AND CENTERS

CHAPTER 1 - California Schools for the Deaf

ARTICLE 1 - Administration

59000

There are two state schools for the deaf, known and designated as the California School for the Deaf, Northern California, and the California School for the Deaf, Southern California. The term “California School for the Deaf” shall refer to both schools unless the context otherwise requires.

(Enacted by Stats. 1976, Ch. 1010.)



59001

The California School for the Deaf is part of the public school system of the state except that it derives no revenue from the State School Fund, and has for its object the education of the deaf who, because of their severe hearing loss and educational needs, cannot be provided an appropriate educational program and related services in the regular public schools.

(Amended by Stats. 1977, Ch. 1247.)



59001.2

The Legislature finds and declares all of the following:

(a) It is essential for the well-being and growth of deaf and hard-of-hearing pupils that educational programs recognize the unique nature of deafness and ensure that all deaf and hard-of-hearing pupils have appropriate, ongoing, and fully accessible educational opportunities.

(b) It is essential that a deaf or hard-of-hearing pupil obtain an education in which special education teachers, psychologists, speech therapists, assessors, administrators, and other school and residential program personnel understand the unique nature of deafness and are trained to work with a deaf or hard-of-hearing pupil.

(c) It is essential that a deaf or hard-of-hearing pupil obtain an education in which his or her special education teachers are proficient in the primary language mode of that pupil.

(d) It is essential that a deaf or hard-of-hearing pupil obtain an education in which his or her parents are involved in determining the extent, content, and purpose of programs.

(e) It is essential that a deaf or hard-of-hearing pupil, like all pupils, have programs in which his or her unique vocational needs are provided for, including appropriate research, curricula, programs, staff, and outreach.

(f) Each deaf or hard-of-hearing pupil should receive an education that allows him or her to master a primary language.

(Added by Stats. 2003, Ch. 865, Sec. 1. Effective January 1, 2004.)



59001.4

It is the intent of the Legislature that programs at the California School for the Deaf provide all of the following:

(a) Each pupil should be assured an education appropriate to his or her needs in publicly supported programs through completion of his or her prescribed course of study or until the time that he or she has met proficiency standards.

(b) Each pupil should have his or her educational goals, objectives, special education, and related services specified in a written individualized education program.

(c) Procedures and materials for assessment and placement of individuals with exceptional needs should be selected and administered so as not to be racially, culturally, or sexually discriminatory. No single assessment instrument should be the sole criterion for determining placement of a pupil. The procedures and materials for assessment and placement should be in the individual’s mode of communication. All assessment materials and procedures should be selected and administered pursuant to Section 56320.

(d) Psychological and health services for individuals with exceptional needs should be available to each schoolsite.

(e) Continuous evaluation of the effectiveness of these education programs should be made to ensure the highest quality educational offerings.

(f) Appropriate qualified staff should be employed, consistent with credentialing requirements, to fulfill the educational responsibilities, and positive efforts are made to employ qualified deaf and hard-of-hearing individuals.

(g) Educational and residential program personnel should be adequately prepared to provide educational instruction and services to individuals with exceptional needs in the appropriate communication mode, including American Sign Language.

(h) There should be appropriate access to information and training in American Sign Language for parents and pupils to ensure that they are able to appropriately communicate with their families.

(Added by Stats. 2003, Ch. 865, Sec. 2. Effective January 1, 2004.)



59002

The California Schools for the Deaf are under the administration of the State Department of Education.

The Superintendent of Public Instruction, in connection with the California Schools for the Deaf, shall do all of the following:

(a) Provide educational assessments and individual educational recommendations for individuals who are referred for those services pursuant to Section 56326.

(b) Maintain a comprehensive elementary educational program, including related services, for deaf individuals.

(c) Serve as a regional secondary educational program providing a comprehensive secondary education, including a full-range academic curriculum, appropriate prevocational and vocational preparation opportunities, and nonacademic and extracurricular activities.

(Amended by Stats. 1992, Ch. 759, Sec. 50. Effective September 21, 1992.)



59002.5

The Superintendent of Public Instruction, in connection with the California Schools for the Deaf and in cooperation with public and private agencies, may do one or more of the following:

(a) Serve as a demonstration school to promote personnel development through student teaching, in-service education, internships, professional observations for special education and related services personnel in cooperation with institutions of higher education and local education agencies.

(b) Serve as a resource center to develop and disseminate special curriculum, media teaching methods, and instructional materials adapted for deaf individuals, achievement tests and other assessment methods useful to the instruction of deaf individuals.

(c) Provide counseling and information services for parents, guardians, and families of deaf individuals, and public information about deafness to community groups and other agencies.

(d) Conduct experimental programs and projects to promote improvement in special education for deaf individuals.

(e) Promote and coordinate community and continuing education opportunities for deaf individuals utilizing existing community resources.

(Amended by Stats. 1992, Ch. 759, Sec. 51. Effective September 21, 1992.)



59003

The State Department of Education in relation to the California Schools for the Deaf shall:

(a) Prescribe rules for the government of the schools.

(b) Appoint the superintendents and other officers and employees.

(c) Remove for cause any officer, teacher, or employee.

(d) Fix the compensation of officers, teachers, and employees.

(Amended by Stats. 1992, Ch. 759, Sec. 51.5. Effective September 21, 1992.)



59004

The superintendent of the school shall have had not less than three years’ experience in the art of teaching the deaf and shall hold a credential issued by the State Board of Education authorizing him to teach in secondary schools of this state.

(Enacted by Stats. 1976, Ch. 1010.)



59005

The powers and duties of the superintendents of the schools are such as are assigned by the Superintendent of Public Instruction.

(Amended by Stats. 1992, Ch. 759, Sec. 51.7. Effective September 21, 1992.)



59006

The Superintendent of Public Instruction may authorize the California Schools for the Deaf to establish and maintain teacher training courses designed to prepare teachers of the public schools and such other persons holding a credential issued by the State Board of Education as are recommended by the president of a campus of the California State University, to give instruction to the deaf and the hard of hearing. The Superintendent of Public Instruction shall prescribe standards for the admission of persons to the courses, and for the content of the courses.

The California Schools for the Deaf may enter into agreements with the Trustees of the California State University, the University of California, or any other university or college accredited by the State Board of Education as a teacher training educational institution, to provide practice teaching required for issuance of the credential authorizing the holder to teach the deaf and severely hard of hearing. The agreement may provide a reasonable payment, for services rendered, to teachers of the California Schools for the Deaf who have practice teachers under their direction.

(Amended by Stats. 1992, Ch. 759, Sec. 52. Effective September 21, 1992.)



59007

The State Department of Education may employ any person, otherwise qualified, who has retired for service under either the Public Employees’ Retirement System or the State Teachers’ Retirement System as a substitute in a position requiring certification qualifications at the California Schools for the Deaf, except that the total of that service and any service rendered pursuant to Section 23919 shall not exceed 90 teaching days in any one fiscal year.

(Amended by Stats. 1992, Ch. 759, Sec. 52.5. Effective September 21, 1992.)



59008

(a) The Department of Human Resources shall consider making salaries for teachers, specialists, and administrators of the California School for the Deaf competitive with the salaries of similarly qualified school teachers, specialists, and administrators who are employed by the encompassing school districts.

(b) For purposes of this section, “teachers,” “teacher specialists,” and “administrators” mean those individuals who hold the appropriate teaching, service, or teaching and administrative credential, as appropriate, as issued by the Commission on Teacher Credentialing, as determined by the employing state agency.

(Amended by Stats. 2012, Ch. 665, Sec. 10. Effective January 1, 2013.)






ARTICLE 2 - Pupils

59020

Every deaf person between the ages of 3 and 21 years, who is a resident of the state and who meets the criteria set forth in this section, is entitled to an education in the California School for the Deaf free of charge.

Priority in admission to the California School for the Deaf shall be given to elementary age deaf minors residing in sparsely populated regions and to secondary age deaf minors in need of a high school program, for whom appropriate comprehensive educational facilities and services are not available or cannot be reasonably provided by their local school districts or county educational agencies.

The criteria of admission to California Schools for the Deaf and Blind shall be administratively determined by the Superintendent of Public Instruction.

(Enacted by Stats. 1976, Ch. 1010.)



59023

If the parent or guardian of any pupil in the school is unable either himself or from the estate of the child to clothe the child, or pay for its transportation to and from school, or for necessary dental work, eye care, operations, and hospitalization of the child while at the school, or is unable either himself or from the estate of the child to reimburse the Department of Education for expenses incurred by it in providing dental work, eye care, operations, or hospitalization for the child in an emergency, the parent or guardian may apply for a certificate to that effect to the superior court of the county of which the parent or guardian of the child is a resident. If the court is satisfied that the parent or guardian either himself or from the estate of the child is unable to pay for any such service, it shall issue a certificate to that effect. The application for the certificate may also be made to the court by the superintendent of the school.

(Enacted by Stats. 1976, Ch. 1010.)



59024

If it appears to the satisfaction of the court that the parent or guardian has sufficient pecuniary ability or that there are sufficient funds in the estate of the child to provide the service for the child or to reimburse the Department of Education for expenses incurred by it in providing the service for the child in an emergency, the court shall not issue the certificate, but shall, according to the nature of the application before it, either order the superintendent to provide the child with the service or order the parent or guardian either himself or from the estate of the child, as the court determines, to reimburse the Department of Education for expenses incurred by it in providing the service for the child in an emergency.

(Enacted by Stats. 1976, Ch. 1010.)



59025

If the Department of Education is not reimbursed by the parent or guardian personally or from the estate of the child for expenditures made by the superintendent under the order of the court or if the parent or guardian does not comply with an order of the court to reimburse the Department of Education either personally or from the estate of the child for expenses incurred by it in providing the service for the child in an emergency, the superintendent may sue the parent or guardian, in the name of the state, to recover any money paid out by order of the court or due the Department of Education as reimbursement under an order of the court.

(Enacted by Stats. 1976, Ch. 1010.)



59026

All money expended under the authority of any such certificate for clothing and transportation, necessary dental work, eye care, operations, and hospitalization, and all money expended by the Department of Education for expenses incurred by it in providing dental work, eye care, operations, or hospitalization for the child in an emergency for which the Department of Education cannot be reimbursed by the parent or guardian of the child as shown by the certificate, constitutes a legal charge against the county from which the certificate is issued. Expenditures for clothing and transportation shall not exceed the sum of three hundred eighty-five dollars ($385) for the 1974–75 school year, and an amount thereafter which shall be adjusted annually in conformance with the Consumer Price Index, all items, of the Bureau of Labor Statistics of the United States Department of Labor, measured for the calendar year next preceding the fiscal year to which it applies. The State Controller shall determine the amount authorized pursuant to this section for the 1975–76 school year and thereafter.

(Enacted by Stats. 1976, Ch. 1010.)



59027

The certificate shall be presented to the superintendent of the school. When the certificate shows that the parent or guardian of the child is unable either himself or from the estate of the child to clothe the child, or pay for his transportation to and from school, or for necessary dental work, eye care, operations, and hospitalization of the child while in school, the superintendent shall clothe the child and provide the transportation, necessary dental work, eye care, operations, and hospitalization. The expense of the services, or any of them, shall be advanced by the Department of Education out of money appropriated for the support of the school.

(Enacted by Stats. 1976, Ch. 1010.)



59028

Upon presentation to the county in which the certificate is issued, of an itemized claim, duly sworn to by the superintendent of the school before an officer authorized to administer oaths, for the expense for clothing, transportation, and other items provided and furnished under the authority of the certificate, or for the reimbursement of the Department of Education, the claim shall be processed and paid pursuant to the provisions of Chapter 4 (commencing with Section 29700) of Division 3 of Title 3 of the Government Code. The amount paid and all reimbursements of the Department of Education under this section shall be credited to the current appropriation for the support and maintenance of the school.

(Enacted by Stats. 1976, Ch. 1010.)



59029

All pupils in the school shall be maintained at the expense of the state, except as provided in Sections 59021, 59023 to 59028, inclusive, 59030, and 59031.

(Enacted by Stats. 1976, Ch. 1010.)



59030

The governing board of each school district of residence shall, from the general fund of the school district, pay for the transportation cost of each pupil of the district in attendance at the California School for the Deaf as a day-class pupil.

For determining the school district responsible under the provisions of this section for making the payment when the pupils reside in other than a unified school district, pupils 15 years of age or older as of September 1 of each fiscal year shall be considered residents of the high school district, and pupils 14 years of age or under as of September 1 shall be considered residents of the elementary district.

(Enacted by Stats. 1976, Ch. 1010.)



59030.5

The Superintendent of Public Instruction shall allow to the California Schools for the Deaf, an amount not to exceed three hundred eighty-nine dollars ($389) per fiscal year per unit of average daily attendance of each deaf pupil attending one of the schools as a five-day residential pupil for the purpose of providing transportation to and from the pupil’s home on weekends and school holiday periods. In no case shall the total apportionment made to the schools exceed the actual total transportation expenditures of the schools.

The administrators of such schools shall arrange for transportation of such pupils utilizing the most practical means including, but not limited to, commercial bus, rail, or air, charter bus or private passenger vehicle.

(Added by Stats. 1977, Ch. 1249.)



59031

Deaf persons not residents of this state may be admitted to the benefits of the school upon paying to the Department of Education the school year cost for the maintenance, care, and instruction of persons at the school, payable quarterly in advance. The cost of the care, maintenance, and instruction shall be determined by the Department of Education with the approval of the Department of Finance.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Services

59040

The Department of Education, in connection with the California School for the Deaf, may establish and maintain a preschool and kindergarten service for the care and teaching of children under school age. The department shall prescribe the rules and regulations which shall govern the conduct of the preschool and kindergarten service, appoint such teachers as it determines necessary, and fix their salaries.

(Enacted by Stats. 1976, Ch. 1010.)



59041

The Department of Education, in connection with the California School for the Deaf, may offer courses of instruction to parents of a deaf child to assist and instruct the parents in the early care and training of such child, to train the child in play, and to do everything which will assure the child’s physical, mental and social adjustment to its environment.

(Enacted by Stats. 1976, Ch. 1010.)



59042

The Superintendent of Public Instruction may authorize the California School for the Deaf to establish and maintain a testing center for the deaf and hard-of-hearing minors. It shall be the purpose of this center to test hearing acuity and to give such other tests as may be necessary for advising parents and school authorities concerning an appropriate educational program for the child.

(Enacted by Stats. 1976, Ch. 1010.)



59043

Nothing in this article and no rule or regulation established thereunder shall authorize the compulsory physical examination or medical treatment of any child or minor if the parent or guardian objects on the ground that such examination or treatment is contrary to the religious beliefs of such parent or guardian.

(Enacted by Stats. 1976, Ch. 1010.)



59044

The Department of Education, in connection with the California School for the Deaf which maintains automobile driver training courses, may purchase from available funds public liability, property damage, collision, fire, theft, and comprehensive automobile insurance for motor vehicles, whether owned by private parties or such school for the deaf, used in connection with such courses.

(Enacted by Stats. 1976, Ch. 1010.)



59045

The Superintendent of Public Instruction, in conjunction with the California Schools for the Deaf, shall provide assessment and instructional planning services for individuals who are referred for those services pursuant to Section 56326.

(Amended by Stats. 1992, Ch. 759, Sec. 52.7. Effective September 21, 1992.)






ARTICLE 4 - Employment Qualifications

59050

Notwithstanding Sections 59051, 59052, 59053, and 59054, the California School for the Deaf may not use the American Sign Language Proficiency Interview (ASLPI) or an alternative test selected by the American Sign Language Competency Evaluation Committee of the California School for the Deaf for the purposes specified in this article unless it is first determined that the test is a valid and reliable test for employment purposes.

(Added by Stats. 2003, Ch. 865, Sec. 3. Effective January 1, 2004.)



59051

During the 2004–05, 2005–06, and 2006–07 school years, for purposes of hiring a certificated individual to instruct deaf pupils, preference shall first be given to a candidate who achieves a minimum score of 4 on the American Sign Language Proficiency Interview (ASLPI) or an equivalent score on an alternate test selected by the American Sign Language Competency Evaluation Committee of the California School for the Deaf that assesses American Sign Language linguistic competency.

(Added by Stats. 2003, Ch. 865, Sec. 3. Effective January 1, 2004.)



59052

(a) Commencing with the 2004-05 school year, an individual may not be hired as a certificated employee to instruct deaf pupils unless the individual achieves a minimum score of 2.5 on the American Sign Language Proficiency Interview (ASLPI) or an equivalent score on an alternate test selected by the American Sign Language Competency Evaluation Committee of the California School for the Deaf that assesses American Sign Language linguistic competency.

(b) Commencing with the 2005-06 school year, an individual may not be hired as a certificated employee to instruct deaf pupils unless the individual achieves a minimum score of 3 on the ASLPI or an equivalent score on an alternate test, as described in subdivision (a).

(c) Commencing with the 2006-07 school year, an individual may not be hired as a certificated employee to instruct deaf pupils unless the individual achieves a minimum score of 3.5 on the ASLPI or an equivalent score on an alternate test, as described in subdivision (a).

(d)  The minimum score requirements specified in subdivisions (a) to (c), inclusive, may be waived by the superintendent of the school if he or she certifies that no candidate who meets those requirements and all other selection criteria has applied to instruct deaf pupils and open positions remain.

(Amended by Stats. 2005, Ch. 22, Sec. 51. Effective January 1, 2006.)



59053

(a) Commencing with the 2004–05 school year, and every three years thereafter, a certificated employee who instructs deaf pupils and who has not achieved a minimum score of 4 on the American Sign Language Proficiency Interview (ASLPI) or an equivalent score on an alternate test selected by the American Sign Language Competency Evaluation Committee of the California School for the Deaf that assesses American Sign Language linguistic competency, shall retake one of those assessments.

(b) A certificated employee who instructs deaf pupils and who does not achieve a minimum score of 4 on the ASLPI or an equivalent score on an alternate test, as described in subdivision (a), may not be subject to discipline. The certificated employee shall be encouraged to study until that score is achieved.

(c) Any fee imposed to take the ASLPI or an alternate test, as described in subdivision (a), shall be paid by the certificated employee. If the certificated employee receives a minimum score of 4 on the ASLPI or an equivalent score on the alternate test, the California School for the Deaf shall reimburse the certificated employee for that fee.

(Added by Stats. 2003, Ch. 865, Sec. 3. Effective January 1, 2004.)



59054

(a) For purposes of hiring an individual to serve as a substitute teacher, preference shall be given as follows:

(1) First, to a candidate who achieves a minimum score of 4 on the American Sign Language Proficiency Interview (ASLPI) or an equivalent score on an alternate test selected by the American Sign Language Competency Evaluation Committee of the California School for the Deaf that assesses American Sign Language linguistic competency.

(2) Second, to a candidate who achieves a minimum score of 3 on the ASLPI or an equivalent score on an alternate test, as described in paragraph (1).

(3) Third, to a candidate who achieves a minimum score of 2.5 on the ASLPI or an equivalent score on an alternate test, as described in paragraph (1).

(b) Except as provided in subdivision (c), a candidate who fails to achieve a score of at least 2.5 on the ASLPI or who fails to achieve an equivalent score on an alternate test, as described in paragraph (1), may not be hired as a substitute teacher.

(c) The superintendent of the school may waive the requirements of subdivision (b) if no candidate for the substitute teacher position has achieved the minimum score required by subdivision (b) and there is an immediate need to fill an open position.

(Added by Stats. 2003, Ch. 865, Sec. 3. Effective January 1, 2004.)









CHAPTER 2 - California School for the Blind

ARTICLE 1 - Administration

59100

There is one state school for the blind, known and designated as the California School for the Blind.

(Enacted by Stats. 1976, Ch. 1010.)



59101

The California School for the Blind is a part of the public school system of the state except that it derives no revenue from the State School Fund, and has for its object the education of visually impaired, blind, and deaf-blind pupils who, because of their severe sensory loss and educational needs, cannot be provided an appropriate educational program and related services in the regular public schools.

(Amended by Stats. 1992, Ch. 759, Sec. 53. Effective September 21, 1992.)



59102

The California School for the Blind is under the administration of the State Department of Education.

The Superintendent of Public Instruction, in connection with the California School for the Blind, shall do all of the following:

(a) Provide educational assessments and individual educational recommendations for individuals referred for those services pursuant to Section 56326.

(b) Maintain a comprehensive elementary and secondary educational program, including related services and nonacademic and extracurricular activities for visually impaired, blind, and deaf-blind individuals.

(Amended by Stats. 1992, Ch. 759, Sec. 54. Effective September 21, 1992.)



59102.5

The Superintendent of Public Instruction, in connection with the California School for the Blind and in cooperation with public and private agencies, may:

(a) Serve as a demonstration school to promote personnel development through student teaching, in-service education, internships, and professional observations for special education and related services personnel, in cooperation with institutions of higher education and local education agencies.

(b) Serve as a resource center to develop and disseminate special curriculum, media, teaching methods and instructional materials adapted for visually impaired, blind, and deaf-blind individuals, achievement tests, and other assessment methods useful to the instruction of visually impaired, blind, and deaf-blind individuals.

(c) Provide counseling and information services to parents, guardians, and families of visually impaired, blind, or deaf-blind individuals, and public information about sensory losses to community groups and other agencies.

(d) Conduct experimental programs and projects to promote improvement in special education for visually impaired, blind, and deaf-blind individuals.

(e) Promote community and continuing education opportunities for visually impaired, blind, and deaf-blind individuals utilizing existing community resources.

(Amended by Stats. 1992, Ch. 759, Sec. 55. Effective September 21, 1992.)



59103

The Department of Education in relation to the California School for the Blind shall:

(a) Prescribe rules for the government of the school.

(b) Appoint the superintendent and other officers and employees.

(c) Remove for cause any officer, teacher, or employee.

(d) Fix the compensation of officers, teachers, and employees.

(Enacted by Stats. 1976, Ch. 1010.)



59104

(a) The Department of Human Resources shall consider making salaries for teachers, specialists, and administrators of the California School for the Blind competitive with the salaries of similarly qualified school teachers, specialists, and administrators who are employed by the encompassing school districts.

(b) For purposes of this section, “teachers,” “teacher specialists,” and “administrators” mean those individuals who hold the appropriate teaching, service, or teaching and administrative credential, as appropriate, as issued by the Commission on Teacher Credentialing, as determined by the employing state agency.

(Amended by Stats. 2012, Ch. 665, Sec. 11. Effective January 1, 2013.)






ARTICLE 2 - Teaching Force

59110

The superintendent of the school shall have had not less than three years’ experience in the art of teaching the blind and shall hold a credential issued by the State Board of Education authorizing him to teach in secondary schools of this state.

(Enacted by Stats. 1976, Ch. 1010.)



59111

The powers and duties of the superintendent of the school are such as are assigned by the Superintendent of Public Instruction.

(Amended by Stats. 1992, Ch. 759, Sec. 56. Effective September 21, 1992.)



59112

There is hereby created at the California School for the Blind the position of field worker to be appointed by the superintendent of the school with the approval of the Superintendent of Public Instruction. The field worker shall be a member of the teaching staff of the California School for the Blind and shall receive a salary fixed and payable in accordance with law.

The fieldworker shall visit graduates and former pupils of the school in their homes to advise them regarding the extension and continuance of their education, to assist them in securing remunerative employment, to improve their economic condition in all possible ways, and to provide them with preparatory instruction found necessary for a selected occupation. The fieldworker shall be a person who has had special training for such work. Blindness shall not be grounds to disqualify a person for this position.

(Enacted by Stats. 1976, Ch. 1010.)



59113

The Department of Education may employ any persons, otherwise qualified, who has retired for service under either the Public Employees’ Retirement System or the State Teachers’ Retirement System as a substitute in a position requiring certification qualifications at the California School for the Blind; provided, that the total of such service and any service rendered pursuant to Section 23919 shall not exceed 90 teaching days in any one fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Pupils

59120

Every blind person resident of this state, of suitable age and capacity, is entitled to an education in the California School for the Blind free of charge.

(Enacted by Stats. 1976, Ch. 1010.)



59123

All pupils in the school shall be maintained at the expense of the state, except as provided in Sections 59121, 59124 to 59128, inclusive, and 59131.

(Enacted by Stats. 1976, Ch. 1010.)



59124

The governing board of each school district of residence shall, from the general fund of the school district, pay for the transportation cost of each pupil of the district in attendance at the California School for the Blind as a day-class pupil.

For determining the school district responsible under the provisions of this section for making the payment when the pupils reside in other than a unified school district, pupils 15 years of age or older as of September 1 of each fiscal year shall be considered residents of the high school district, and pupils 14 years of age or under as of September 1 shall be considered residents of the elementary district.

(Enacted by Stats. 1976, Ch. 1010.)



59124.5

The Superintendent of Public Instruction shall allow to the California School for the Blind, an amount not to exceed three hundred eighty-nine dollars ($389) per fiscal year per unit of average daily attendance of each blind pupil attending the school as a five-day residential pupil for the purpose of providing transportation to and from the pupil’s home on weekends and school holiday periods. In no case shall the total apportionment made to the school exceed the actual total transportation expenditures of the school.

The administrators of such schools shall arrange for transportation of such pupils utilizing the most practical means including, but not limited to, commercial bus, rail, or air, charter bus or private passenger vehicle.

(Added by Stats. 1977, Ch. 1249.)



59125

If the parent or guardian of any pupil in the school is unable either himself or from the estate of the child to clothe the child, or pay for its transportation to and from school, or for necessary dental work, eye care, operations, and hopitalization of the child while at the school, or is unable either himself or from the estate of the child to reimburse the Department of Education for expenses incurred by it in providing dental work, eye care, operations, or hospitalization for the child in an emergency, the parent or guardian may apply for a certificate to that effect to the superior court of the county of which the parent or guardian of the child is resident. If the court is satisfied that the parent or guardian either himself or from the estate of the child is unable to pay for any such service, it shall issue a certificate to that effect. The application for the certificate may also be made to the court by the superintendent of the school.

(Enacted by Stats. 1976, Ch. 1010.)



59126

The certificate shall be presented to the superintendent of the school and the superintendent when the certificate shows the parent or guardian of the child is unable either himself or from the estate of the child to clothe the child, or pay for his transportation to and from school, or for necessary dental work, eye care, operations, and hospitalization of the child while in school, shall clothe the child and provide the transportation, dental work, eye care, operations, and hospitalization. The expense of the services, or any of them, shall be advanced by the Department of Education out of money appropriated for the support of the school.

(Enacted by Stats. 1976, Ch. 1010.)



59127

All money expended under the authority of any such certificate for clothing and transportation, necessary dental work, eye care, operations and hospitalization, and all money expended by the Department of Education for expenses incurred by it in providing dental work, eye care, operations, or hospitalization for the child in an emergency for which the Department of Education cannot be reimbursed by the parent or guardian of the child as shown by the certificate, constitutes a legal charge against the county from which the certificate is issued. Expenditures for clothing and transportation shall not exceed the sum of three hundred eighty-five dollars ($385) for the 1974–75 school year, and an amount thereafter which shall be adjusted annually in conformance with the Consumer Price Index, all items, of the Bureau of Labor Statistics of the United States Department of Labor, measured for the calendar year next preceding the fiscal year to which is applies. The State Controller shall determine the amount authorized pursuant to this section for the 1975–76 school year and thereafter.

(Enacted by Stats. 1976, Ch. 1010.)



59128

Upon presentation to the county in which the certificate is issued, of an itemized claim, duly sworn to by the superintendent of the school before an officer authorized to administer oaths, for the expense for clothing, transportation, and other items provided and furnished under the authority of the certificate, or for the reimbursement of the Department of Education, the claim shall be processed and paid pursuant to the provisions of Chapter 4 (commencing with Section 29700) of Division 3 of Title 3 of the Government Code. The amount paid and all reimbursements of the Department of Education under this section shall be credited to the current appropriation for the support and maintenance of the school.

(Enacted by Stats. 1976, Ch. 1010.)



59129

If it appears to the satisfaction of the court that the parent or guardian has sufficient pecuniary ability or that there are sufficient funds in the estate of the child to provide the service for the child or to reimburse the Department of Education for expenses incurred by it on providing the service for the child in an emergency, the court shall not issue the certification, but shall according to the nature of the application before it, either order the superintendent to provide the child with the service, or order the parent or guardian either himself or from the estate of the child, as the court determines, to reimburse the Department of Education for expenses incurred by it in providing the service for the child in an emergency.

(Enacted by Stats. 1976, Ch. 1010.)



59130

If the Department of Education is not reimbursed by the parent or guardian personally or from the estate of the child for expenditures made by the superintendent under the order of the court or if the parent or guardian does not comply with an order of the court to reimburse the Department of Education either personally or from the estate of the child for expenses incurred by it in providing the service for the child in an emergency the superintendent may sue the parent or guardian, in the name of the state, to recover any money paid out by order of the court or due the Department of Education as reimbursement under an order of the court.

(Enacted by Stats. 1976, Ch. 1010.)



59131

Blind persons not residents of this state may be admitted to the benefits of the school upon paying to the Department of Education the sum of the school year cost for the maintenance, care, and instruction of persons at the school, payable quarterly in advance. The cost of the care, maintenance, and instruction shall be determined by the Department of Education with the approval of the Department of Finance.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Services and Courses

59140

The Department of Education, in connection with the California School for the Blind, shall establish and maintain a kindergarten service for the care and teaching of children under school age. The department shall prescribe the rules and regulations which shall govern the conduct of the kindergarten service, appoint such teachers as it determines necessary, and fix their salaries.

(Enacted by Stats. 1976, Ch. 1010.)



59141

The Department of Education shall create the position of visiting teacher to blind children of preschool age. With the consent of the parents of any blind child of preschool age it shall be the duties of such visiting teacher to assist and instruct the parents in the early care and training of said child, to train the child in play, and to do everything which will assure the child’s physical, mental and social adjustment to its environment. The Department of Education shall maintain a sufficient number of visiting teachers to adequately serve the needs of parents of preschool blind children in accordance with the known number of such children. In any event the caseload of each visiting teacher shall not exceed a number of clients that can be adequately and fully served.

(Enacted by Stats. 1976, Ch. 1010.)



59142

The Department of Education, in addition to the teaching and education of the blind of suitable age, shall adopt measures and prescribe rules for the giving of vocational training to the pupils at the school, in order that they may be equipped upon their graduation to engage in occupations or industries by which they may become self-supporting. The board shall determine the nature and scope of the vocational training, with the view of best adapting the blind to follow useful and productive pursuits, after the completion of their education.

(Enacted by Stats. 1976, Ch. 1010.)



59143

The Superintendent of Public Instruction may authorize the California School for the Blind to establish and maintain, either independently or in cooperation with the University of California or the Trustees of the California State University, teacher training courses for teachers of the blind. The Superintendent of Public Instruction shall establish standards for the admission of persons to the courses, and for the content of the courses.

The California School for the Blind may enter into one or more agreements with the Trustees of the California State University, the University of California, or any other university or college accredited by the State Board of Education as a teacher training educational institution, to provide practice teaching required for issuance of the credentials authorizing the holder to teach visually impaired, blind, or deaf-blind individuals, or provide orientation and mobility instruction. The agreement or agreements may provide for a reasonable payment, for services rendered, to teachers of the California School for the Blind who have practice teachers under their direction.

(Amended by Stats. 1993, Ch. 1296, Sec. 33. Effective October 11, 1993.)



59144

The Superintendent of Public Instruction, in conjunction with the California School for the Blind, shall provide assessment and instructional planning services for individuals who are referred for those services pursuant to Section 56326.

(Amended by Stats. 1992, Ch. 759, Sec. 58. Effective September 21, 1992.)









CHAPTER 2.5 - Tuberculosis Testing in Special Schools

59150

Students attending the California School for the Deaf, Northern California, California School for the Deaf, Southern California, and California School for the Blind shall be tested for exposure to tuberculosis at least once every two years. The results of these tests shall be provided to the director of the appropriate special school. The parent or guardian of the student shall be responsible for the cost, if any, of the test.

(Added by Stats. 2000, Ch. 93, Sec. 2. Effective July 7, 2000.)






CHAPTER 3 - Diagnostic Centers

ARTICLE 1 - Administration

59200

There are three diagnostic centers, to be known and designated as Diagnostic Center, Northern California, Diagnostic Center, Central California, and Diagnostic Center, Southern California.

(Amended by Stats. 1992, Ch. 759, Sec. 60. Effective September 21, 1992.)



59201

The diagnostic centers are a part of the public school system of the state, except that they derive no revenue from the State School Fund. The diagnostic centers provide services, including pupil assessment, consultation, technical assistance, and training, to school districts, county offices of education, and special education local plan areas.

(Amended by Stats. 2002, Ch. 1168, Sec. 60. Effective September 30, 2002.)



59202

The centers are under the administration of the Superintendent of Public Instruction.

(Amended by Stats. 1992, Ch. 759, Sec. 62. Effective September 21, 1992.)



59203

The Superintendent of Public Instruction, in relation to the diagnostic centers, shall do all of the following:

(a) Prescribe rules for the government of the centers.

(b) Appoint the directors of the centers and other officers and employees.

(c) Remove for cause any officer, teacher, or employee.

(Amended by Stats. 2002, Ch. 1168, Sec. 61. Effective September 30, 2002.)



59204.5

The Superintendent of Public Instruction, in connection with the diagnostic centers and in cooperation with public and private agencies, may:

(a) Conduct projects designed to meet needs of those categories of disabled children selected by the Superintendent of Public Instruction.

(b) Serve as a demonstration program to promote personnel development through in-service education, internships, and professional observations for education personnel, in cooperation with institutions of higher education and local education agencies.

(Amended by Stats. 2002, Ch. 1168, Sec. 63. Effective September 30, 2002.)



59205

(a) The Department of Human Resources shall consider making salaries for teachers, specialists, and administrators of the Diagnostic Center, Southern California, the Diagnostic Center, Central California, and the Diagnostic Center, Northern California, competitive with the salaries of similarly qualified school teachers, specialists, and administrators who are employed by the encompassing school districts.

(b) For purposes of this section, “teachers,” “teacher specialists,” and “administrators” mean those individuals who hold the appropriate teaching, service, or teaching and administrative credential, as appropriate, as issued by the Commission on Teacher Credentialing, as determined by the employing state agency.

(Amended by Stats. 2012, Ch. 665, Sec. 12. Effective January 1, 2013.)






ARTICLE 2 - Teaching Force

59210

The powers and duties of the directors of the diagnostic centers are such as are assigned by the Superintendent of Public Instruction.

(Amended by Stats. 2002, Ch. 1168, Sec. 64. Effective September 30, 2002.)






ARTICLE 3 - Pupils

59220

Pupils residing within California shall be accepted by a diagnostic center pursuant to criteria adopted by the Superintendent of Public Instruction.

(Repealed and added by Stats. 2002, Ch. 1168, Sec. 67. Effective September 30, 2002.)









CHAPTER 4 - Finance

ARTICLE 1 - Local Contribution

59300

Notwithstanding any provision of this part to the contrary, the district of residence of the parent or guardian of any pupil attending a state-operated school pursuant to this part, excluding day pupils, shall pay the school of attendance for each pupil an amount equal to 10 percent of the excess annual cost of education of pupils attending a state-operated school pursuant to this part.

(Amended by Stats. 1981, Ch. 1093, Sec. 18.)












PART 33 - INSTRUCTIONAL MATERIALS AND TESTING

CHAPTER 1 - Instructional Materials

ARTICLE 1 - Legislative Intent

60000

(a) It is the intent and purpose of the Legislature in enacting this part to provide for the adoption and selection of quality instructional materials for use in the elementary and secondary schools.

(b) The Legislature hereby recognizes that, because of the common needs and interests of the citizens of this state and the nation, there is a need to establish broad minimum standards and general educational guidelines for the selection of instructional materials for the public schools, but that because of economic, geographic, physical, political, educational, and social diversity, specific choices about instructional materials need to be made at the local level.

(c) The Legislature further recognizes that the governing boards of school districts have the responsibility to establish courses of study and that they must have the ability to choose instructional materials that are appropriate to their courses of study.

(Amended by Stats. 1995, Ch. 413, Sec. 1. Effective January 1, 1996.)



60001

For the purposes of any provision of the California Constitution that requires the adoption of textbooks for use in the elementary schools, the state board shall adopt at least five separate basic instructional materials for each grade level and each subject area as required by Section 60200.

(Amended by Stats. 1995, Ch. 413, Sec. 2. Effective January 1, 1996.)



60002

Each district board shall provide for substantial teacher involvement in the selection of instructional materials and shall promote the involvement of parents and other members of the community in the selection of instructional materials.

(Repealed and added by Stats. 1995, Ch. 413, Sec. 4. Effective January 1, 1996.)



60005

(a) The Legislature finds and declares that it is in the public interest for the State Board of Education to adopt policies and procedures concerning the development of curriculum frameworks and the adoption of instructional materials only after public notice, comment by the public, and review by the Office of Administrative Law and for these policies and procedures to be published in the California Code of Regulations. Therefore, the Legislature reaffirms that the policies and procedures concerning the development of curriculum frameworks and the adoption of instructional materials shall be adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. These policies and procedures include, but are not limited to, the following:

(1) Board policies that define statutory terms.

(2) Board policies that prescribe the membership of committees used in the development and adoption process.

(3) Procedures that regulate public participation in the development of curriculum frameworks and the adoption of instructional materials.

(b) The board shall adopt as regulations the policies and procedures concerning the development of curriculum frameworks and the adoption of instructional materials.

(c) (1) The following shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code:

(A) The content of curriculum frameworks.

(B) Evaluation criteria and worksheets developed to supplement curriculum frameworks.

(2) The board shall adopt the content of curriculum frameworks and evaluation criteria and worksheets developed to supplement curriculum frameworks in accordance with the regulations established pursuant to subdivision (b) of this section.

(Added by Stats. 1993, Ch. 707, Sec. 1. Effective January 1, 1994. Operative January 1, 1995, by Sec. 2 of Ch. 707.)






ARTICLE 2 - Definitions

60010

For purposes of this part, the following terms have the following meanings unless the context in which they appear clearly requires otherwise:

(a) “Basic instructional materials” means instructional materials that are designed for use by pupils as a principal learning resource and that meet in organization and content the basic requirements of the intended course.

(b) “Commission” means the Instructional Quality Commission.

(c) “Curriculum framework” means an outline of the components of a given course of study designed to provide state direction to school districts in the provision of instructional programs.

(d) “District board” means the board of education or governing board of a county, city and county, city, or other district that has the duty to provide for the education of the children in its county, city and county, city, or district.

(e) “Elementary school” means all public schools in which instruction is given through grade 8 or in any one or more of those grades.

(f) “Governing boards” means the state board and any one or more district boards.

(g) “High school” means all public schools other than elementary schools in which instruction is given through grade 12, or in any one or more of those grades.

(h) “Instructional materials” means all materials that are designed for use by pupils and their teachers as a learning resource and help pupils to acquire facts, skills, or opinions or to develop cognitive processes. Instructional materials may be printed or nonprinted, and may include textbooks, technology-based materials, other educational materials, and tests.

(i) “Nonpublic school” means a school that both satisfies the requirements of Section 48222, and is exempt from taxation under Section 214 of the Revenue and Taxation Code.

(j) “School official” means a member of a governing board, a city, county, city and county, or district superintendent of schools, and a principal, teacher, or other employee under his or her charge.

(k) “State board” means the State Board of Education.

(l) “Supplementary instructional materials” means instructional materials designed to serve, but not be limited to, one or more of the following purposes, for a given subject, at a given grade level:

(1) To provide more complete coverage of a subject or subjects included in a given course.

(2) To provide for meeting the various learning ability levels of pupils in a given age group or grade level.

(3) To provide for meeting the diverse educational needs of pupils with a language disability in a given age group or grade level.

(4) To provide for meeting the diverse educational needs of pupils reflective of a condition of cultural pluralism.

(5) To use current, relevant technology that further engages interactive learning in the classroom and beyond.

(m) (1) “Technology-based materials” means basic or supplemental instructional materials that are designed for use by pupils and teachers as learning resources and that require the availability of electronic equipment in order to be used as a learning resource. Technology-based materials include, but are not limited to, software programs, video disks, compact disks, optical disks, video and audiotapes, lesson plans, and databases.

(2) Technology-based materials do not include the electronic equipment required to make use of those materials, unless that equipment is to be used by pupils and teachers as a learning resource. However, this shall not be construed to authorize a school district to replace computers or related equipment in an existing computer lab or allow a school district to establish a new computer lab.

(3) This subdivision does not relieve a school district of the obligation to provide pupils with sufficient textbooks or instructional materials pursuant to paragraph (1) of subdivision (c) of Section 60119. If a county office of education determines that a school district is out of compliance with paragraph (1) of subdivision (c) of Section 60119, that school district is not authorized to procure electronic equipment pursuant to paragraph (2) of this subdivision.

(n) “Test” means a device used to measure the knowledge or achievement of pupils.

(Amended by Stats. 2011, Ch. 608, Sec. 5. Effective January 1, 2012.)






ARTICLE 3 - Requirements, Materials

60040

When adopting instructional materials for use in the schools, governing boards shall include only instructional materials which, in their determination, accurately portray the cultural and racial diversity of our society, including:

(a) The contributions of both men and women in all types of roles, including professional, vocational, and executive roles.

(b) The role and contributions of Native Americans, African Americans, Mexican Americans, Asian Americans, Pacific Islanders, European Americans, lesbian, gay, bisexual, and transgender Americans, persons with disabilities, and members of other ethnic and cultural groups to the total development of California and the United States.

(c) The role and contributions of the entrepreneur and labor in the total development of California and the United States.

(Amended by Stats. 2011, Ch. 81, Sec. 4. Effective January 1, 2012.)



60041

When adopting instructional materials for use in the schools, governing boards shall include only instructional materials that accurately portray both of the following, whenever appropriate:

(a)  Humanity’s place in ecological systems and the necessity for the protection of our environment.

(b) The effects on the human system of the use of tobacco, alcohol, and narcotics and restricted dangerous drugs, as defined in Section 11032 of the Health and Safety Code, and other dangerous substances.

(Amended by Stats. 2005, Ch. 581, Sec. 1. Effective January 1, 2006.)



60042

When adopting instructional materials for use in the schools, governing boards shall require such materials as they deem necessary and proper to encourage thrift, fire prevention and the humane treatment of animals and people.

(Enacted by Stats. 1976, Ch. 1010.)



60043

When adopting instructional materials for use in the schools, the governing board shall require, when appropriate to the comprehension of pupils, that textbooks for social science, history or civics classes contain the Declaration of Independence and the Constitution of the United States.

(Amended by Stats. 1976, Ch. 1011.)



60044

A governing board shall not adopt any instructional materials for use in the schools that, in its determination, contain:

(a) Any matter reflecting adversely upon persons on the basis of race or ethnicity, gender, religion, disability, nationality, or sexual orientation, occupation, or because of a characteristic listed in Section 220.

(b) Any sectarian or denominational doctrine or propaganda contrary to law.

(Amended by Stats. 2012, Ch. 162, Sec. 38. Effective January 1, 2013.)



60045

(a) All instructional materials adopted by any governing board for use in the schools shall be, to the satisfaction of the governing board, accurate, objective, and current and suited to the needs and comprehension of pupils at their respective grade levels.

(b) With the exception of literature and tradebooks, all instructional materials adopted by any governing board for use in schools shall use proper grammar and spelling. The state board may adopt regulations that provide for other allowable exceptions to this subdivision for educational purposes, as determined by the state board.

(Amended by Stats. 1999, Ch. 276, Sec. 1. Effective January 1, 2000.)



60046

Any governing board may conduct an investigation of the compliance of any instructional materials which it adopts with the requirements of this article.

(Enacted by Stats. 1976, Ch. 1010.)



60047

In the event that after the good faith acquisition of instructional materials by a governing board, the instructional materials are found to be in violation of this article and the governing board is unable to acquire other instructional materials which meet the requirements of this article in time for them to be used when the acquired materials were planned to be used, the governing board may use the acquired materials but only for that academic year.

(Enacted by Stats. 1976, Ch. 1010.)



60048

(a) Basic instructional materials, and other instructional materials required to be legally and socially compliant pursuant to Sections 60040 to 60047, inclusive, including illustrations, that provide any exposure to a commercial brand name, product, or corporate or company logo in a manner that is inconsistent with guidelines or frameworks adopted by the State Board of Education may not be adopted by a school district governing board.

(b) The governing board of a school district may not adopt basic instructional materials, and other instructional materials required to be legally and socially compliant pursuant to Sections 60040 to 60047, inclusive, including illustrations, that contain a commercial brand name, product, or corporate or company logo unless the governing board makes a specific finding pursuant to the criteria set forth in paragraph (5) of subdivision (c) of Section 60200 that the use of the commercial brand name, product, or corporate or company logo in the instructional materials is appropriate.

(c) Nothing in this section shall be construed to prohibit the publisher of instructional materials to include whatever corporate name or logo on the instructional materials that is necessary to provide basic information about the publisher, to protect its copyright, or to identify third party sources of content.

(d) The state board may adopt regulations that provide for other allowable exceptions to this section, as determined by the state board.

(e) The Superintendent of Public Instruction shall develop, and the State Board of Education shall adopt, guidelines to implement this section.

(Added by Stats. 1999, Ch. 276, Sec. 2. Effective January 1, 2000.)



60049

(a) Notwithstanding subdivision (i) of Section 60200, Section 60422, or any other provision of law, for the 2008–09 to the 2014–15 fiscal years, inclusive, the governing board of a school district is not required to provide pupils with instructional materials by a specified period of time following adoption of those materials by the state board.

(b) Notwithstanding subdivision (a), this section does not relieve school districts of their obligations to provide every pupil with textbooks or instructional materials, as provided in Section 1240.3.

(c) This section does not relieve school districts of the obligation to hold a public hearing or hearings pursuant to subparagraphs (A) and (B) of paragraph (1) of subdivision (a) of Section 60119.

(d) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by renumbering Section 60422.3 by Stats. 2011, Ch. 43, Sec. 27. Effective June 30, 2011. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



60050

(a) The state board shall adopt regulations to govern the social content reviews conducted at the request of a publisher or manufacturer of instructional materials outside the primary instructional material adoption process. A social content review is intended to determine compliance with Sections 60040, 60041, 60042, 60043, 60044, 60048, 60200.5, and 60200.6, and the guidelines for social content adopted by the state board.

(b) (1) For purposes of this section, social content reviews of instructional materials shall be conducted by the department or its agents for all instructional materials, as defined in subdivision (h) of Section 60010.

(2) The department may contract with agents to conduct social content reviews pursuant to this section.

(c) The department shall assess a fee on a publisher or manufacturer in an amount that does not exceed the reasonable costs to the department to conduct a social content review pursuant to this section. The publishers and manufacturers shall be provided notice of the establishment of the fee.

(d) Revenue derived from fees charged pursuant to subdivision (c) shall be budgeted as reimbursements and subject to review through the annual budget process and may be used to pay costs associated with the social content review of instructional materials.

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 609, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



60051

(a) The department shall, as a pilot program, authorize 12 schools to request publishers to make instructional materials available for purchase in an electronic multimedia format pursuant to subdivision (e). A school district shall apply on behalf of a school to participate in the pilot program. Before authorizing a school to participate in the pilot program, the department shall certify that the school district that is applying on behalf of the school has no unmet needs for instructional materials. A school district shall seek funding from the federal Enhancing Education Through Technology Program or through the No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) or other discretionary funds for purposes of the pilot program. Participating schools may also use moneys from the State Instructional Materials Fund, pursuant to Article 3 (commencing with Section 60240) of Chapter 2 of Part 33, for purchase of instructional materials for the pilot program.

(b) The 12 schools shall be selected as follows:

(1) Four schools located in the northern region of the state, two of which are located in urban or suburban areas, and two of which are located in rural areas. No less than one of the four schools shall be a school ranked in deciles 1 to 3, inclusive, of the 2003 Academic Performance Index, as defined in subdivision (b) of Section 17592.70.

(2) Four schools located in the central region of the state, two of which are located in urban or suburban areas, and two of which are located in rural areas. No less than one of the four schools shall be a school ranked in deciles 1 to 3, inclusive, of the 2003 Academic Performance Index, as defined in subdivision (b) of Section 17592.70.

(3) Four schools located in the southern region of the state, two of which are located in urban or suburban areas, and two of which are located in rural areas. No less than one of the four schools shall be a school ranked in deciles 1 to 3, inclusive, of the 2003 Academic Performance Index, as defined in subdivision (b) of Section 17592.70.

(c) The department shall notify the school districts about the pilot program through the use of their Internet Web site and electronic mail by March 1, 2007.

(d) The deadline to apply for the pilot program is September 1, 2007. The department shall select the schools for the pilot program by December 31, 2007.

(e) (1) Upon adoption by the state board of basic instructional materials for use in kindergarten and grades 1 to 8, inclusive, a publisher that makes the instructional materials available to a school district in a hard copy format may, on a voluntary basis, and at the request of a school district selected for the pilot program, make the instructional materials available for purchase by that school district in an electronic multimedia format.

(2) Upon adoption of basic instructional materials for use in grades 9 to 12, inclusive, by the governing board of a school district that maintains a high school, a publisher that makes the instructional materials available to a school district in a hard copy format may, on a voluntary basis, and at the request of a school district selected for the pilot program, make the instructional materials available for purchase by that school district in an electronic multimedia format.

(3) This subdivision applies to a publisher only if the owner of the copyright for the instructional materials grants to the publisher the electronic reproduction rights for those materials.

(4) A school district that purchases instructional materials in an electronic multimedia format pursuant to this subdivision shall comply with the instructional materials requirements of this part pertaining to those particular instructional materials.

(5) (A) A school district that purchases instructional materials in an electronic multimedia format pursuant to this subdivision shall do both of the following:

(i) Provide a pupil that receives instructional materials in an electronic multimedia format access to a working computer that can operate the programs necessary to view the instructional materials.

(ii) Purchase sufficient instructional materials in a hard copy format to use as a replacement of instructional materials in an electronic multimedia format for a pupil who does not have access to a working computer that can operate the programs necessary to view the instructional materials, and who has requested, or whose parent or guardian has requested, instructional materials in a hard copy format.

(B) If a pupil does not have access to a working computer that can operate the programs necessary to view the instructional materials, the school district shall provide the pupil with instructional materials in a hard copy format.

(6) If a publisher is unable to provide adopted instructional materials in an electronic multimedia format pursuant to this subdivision, the state board may authorize a school that participates in the pilot program to select and use alternate instructional materials in an electronic multimedia format that are aligned with state content standards and have been reviewed by the California Learning Resources Network.

(7) This subdivision applies only to basic instructional materials for kindergarten and grades 1 to 8, inclusive, that are adopted by the state board on or after January 1, 2000, and to basic instructional materials for grades 9 to 12, inclusive, that are adopted by the governing board of a school district on or after January 1, 2000.

(f) A school that participates in the pilot program shall ensure that each pupil is provided with the electronic equipment necessary to utilize instructional materials in an electronic format. If the electronic equipment requires repair or maintenance, the school shall ensure that a pupil is not denied access to a computer for more than two consecutive schooldays.

(g) By December 31, 2011, the department shall evaluate the effectiveness of the pilot program, and shall report on the results of the evaluation to the Governor and the appropriate committees of the Legislature.

(h) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2006, Ch. 717, Sec. 1. Effective January 1, 2007. Repealed as of January 1, 2016, by its own provisions.)



60052

When adopting instructional materials for use in schools, the governing board of a school district may include relevant technology-based materials, as defined in subdivision (m) of Section 60010, if the materials are both available and comparable to other, equivalent instructional materials, as defined in subdivision (h) of Section 60010.

(Added by Stats. 2010, Ch. 269, Sec. 2. Effective January 1, 2011.)






ARTICLE 4 - Requirements, Publishers and Manufacturers

60060

Every publisher or manufacturer of instructional materials offered for adoption or sale in California shall comply with all the requirements and provisions of this part.

(Enacted by Stats. 1976, Ch. 1010.)



60061

(a) A publisher or manufacturer shall do all of the following:

(1) Furnish the instructional materials offered by the publisher at a price in this state that, including all costs of transportation to that place, does not exceed the lowest price at which the publisher offers those same instructional materials for adoption or sale to any other state within, or territory of, the United States.

(2) Automatically reduce the price of those instructional materials to any governing board to the extent that reductions are made in another state within, or territory of, the United States.

(3) Provide any instructional materials free of charge in this state to the same extent as that received by any state or school district in the United States.

(4) Guarantee that all copies of any instructional materials sold in this state are at least equal in quality to the copies of those instructional materials that are sold elsewhere in the United States, and are kept revised, free from all errors, and up to date as may be required by the state board.

(5) Not in any way, directly or indirectly, become associated or connected with any combination in restraint of trade in instructional materials, or enter into any understanding, agreement, or combination to control prices or restrict competition in the sale of instructional materials for use in this state.

(6) Maintain a representative, office, or depository in the State of California or arrange with an independently owned and operated depository in the State of California to receive and fill orders for instructional materials.

(7) Provide to the state, at no cost, computer files or other electronic versions of each state-adopted literary title and the right to transcribe, reproduce, modify, and distribute the material in braille, large print if the publisher does not offer a large print edition, recordings, American Sign Language videos for the deaf, or other specialized accessible media exclusively for use by pupils with visual disabilities or other disabilities that prevent use of standard instructional materials. Computer files or other electronic versions of materials adopted shall be provided within 30 days of request by the state as needed for the purposes described in this subdivision as follows:

(A) Computer files or other electronic versions of literary titles shall maintain the structural integrity of the standard instructional materials, be compatible with commonly used braille translation and speech synthesis software, and include corrections and revisions as may be necessary.

(B) Computer files or other electronic versions of nonliterary titles, including science and mathematics, shall be provided when technology is available to convert those materials to a format that maintains the structural integrity of the standard instructional materials and is compatible with braille translation and speech synthesis software.

(b) Upon the willful failure of the publisher or manufacturer to comply with the requirements of this section, the publisher or manufacturer shall be liable to the governing board in the amount of three times the total sum that the publisher or manufacturer was paid in excess of the price required under paragraphs (1), (2), and (5) of subdivision (a), and in the amount of three times the total value of the instructional materials and services that the governing board is entitled to receive free of charge under subdivision (a).

(c) Nothing in this section shall be construed to restrict the ability of a school district, county office of education, or charter school within California to negotiate the price of standards-aligned instructional materials and supplemental instructional materials in either a printed or digital format if the negotiated price complies with paragraphs (1) and (2) of subdivision (a).

(Amended by Stats. 2013, Ch. 174, Sec. 1. Effective January 1, 2014.)



60061.5

A publisher or manufacturer shall do all of the following:

(a) Actively solicit or make available a process through which input concerning the quality, content, and usability of textbooks and instructional materials can be obtained from educators, parents, teachers, and students.

Upon request of a district governing board a publisher shall provide a summation of that information including both positive and critical input and their responses to the positive and critical input.

(b) Guarantee delivery of textbooks and instructional materials prior to the opening of school in the year in which the textbooks and instructional materials are to be used if they are ordered by a date or dates specified in the contract with the district.

(Added by Stats. 1986, Ch. 1482, Sec. 1. Effective September 30, 1986.)



60061.8

(a) Basic instructional materials, as defined by Section 60010, offered on or after January 1, 2005, shall comply with all of the following:

(1) Print materials shall have sharp, clear, high contrast, and highly legible fonts. Print materials designed for kindergarten shall use fonts that are at least 20 point. Print materials designed for grade 1 shall use fonts that are at least 18 point. Print materials designed for grade 2 shall use fonts that are at least 16 point.

(2) Video products designed for pupils in kindergarten and grades 1 to 12, inclusive, shall be closed-captioned, as defined by the Federal Communications Commission, except for the following:

(A) Video products or portions of video products, if any, for which the publisher does not have the rights to close-caption.

(B) Video products or portions of video products that are open-captioned, meaning that all viewers see the captioned information.

(3) (A) Internet resources and digital multimedia programs intended for use by the general population of pupils, for pupils in kindergarten and grades 1 to 12, inclusive, shall at least meet the standards for accessibility, as set forth in Section 508 of the Rehabilitation Act of 1973, as amended (29 U.S.C. Sec. 794d), and regulations implementing that act as set forth in Part 1194 of Title 36 of the Code of Federal Regulations, unless meeting those standards would do any of the following:

(i) Fundamentally alter the nature of the instructional activity.

(ii) Result in those resources or programs placing an undue financial and administrative burden on the state agencies, school districts, or schools that would likely access or utilize the resources or programs, as determined by the affected agencies in collaboration with the publishers.

(iii) Cause those resources or programs to fail to meet standards otherwise required by statute or regulation.

(B) In order to facilitate access by pupils with disabilities who are progressing in the general curriculum, to the extent technologically feasible, a digital multimedia program shall allow the user to control sizing of images and fonts, speed and volume of audio, colors or contrast, or both colors and contrast, and other inherently transformable attributes, but not for modification of content, to match individual performance and abilities. If a publisher is not able to create a multimedia program that satisfies the requirements of this subparagraph, the publisher shall provide the State Department of Education, upon request, with computer files or other electronic versions of textual content of basic instructional materials compatible with braille transcription, meeting department specifications at no additional cost, and as a condition of sale.

(b) This section does not apply to basic instructional materials adopted, prior to January 1, 2005, by the state board pursuant to Section 60200, to the extent those instructional materials do not already comply with this section. A publisher of basic instructional materials adopted before January 1, 2005, may voluntarily modify those materials as may be necessary to comply with this section.

(Amended by Stats. 2004, Ch. 183, Sec. 78. Effective January 1, 2005.)



60062

The provisions of Section 60061 shall apply to the purchase of instructional materials under Sections 18132 and 18171.

(Enacted by Stats. 1976, Ch. 1010.)



60063

(a) A publisher or manufacturer that submits a printed instructional material for adoption by the state board pursuant to Section 60200 or the governing board of a school district pursuant to Section 60400, or for use by the governing board of a school district pursuant to Section 60210, on or after January 1, 2014, shall ensure that the printed instructional material is also available in an equivalent digital format during the entire term of the adoption.

(b) The equivalent digital format of a printed instructional material shall conform to the most current, ratified standards under Section 508 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794d), as amended, and the Web Content Accessibility Guidelines adopted by the World Wide Web Consortium for accessibility.

(Added by Stats. 2013, Ch. 157, Sec. 1. Effective January 1, 2014.)



60063.5

(a) Instructional materials or supplemental instructional materials that are consistent with the requirements of Section 60119 shall be offered by a publisher or manufacturer as unbundled elements to enable digital materials or printed materials to be purchased separately from other components.

(b) Without violating any copyright law or contract between a school district and a publisher or manufacturer, a school district may use instructional materials in digital format that were purchased by the school district to create a districtwide online digital database for classroom use consistent with an online security system that is mutually agreed on by the publisher and the school district.

(Added by Stats. 2013, Ch. 174, Sec. 2. Effective January 1, 2014.)






ARTICLE 5 - Prohibited Acts

60070

No school official shall require any pupil, except pupils in classes for adults to purchase any instructional material for the pupils’ use in the school.

(Enacted by Stats. 1976, Ch. 1010.)



60071

No publisher or manufacturer of instructional materials, nor any of his representatives, shall offer or give any emolument, money, or other valuable thing, or any inducement, to any school official to directly or indirectly introduce, recommend, vote for, or otherwise influence the adoption or purchase of any instructional material.

(Enacted by Stats. 1976, Ch. 1010.)



60072

No school official shall accept any emolument, money or other valuable thing, or any inducement to directly or indirectly introduce, recommend, vote for, or otherwise influence the adoption or purchase of any instructional material.

(Enacted by Stats. 1976, Ch. 1010.)



60073

Any publisher or manufacturer of instructional materials or his representative, or any school official who violates any of the provisions of this article is guilty of a misdemeanor. Any school official who violates any of the provisions of this article shall, in addition to any other penalty, be removed from his official position.

(Enacted by Stats. 1976, Ch. 1010.)



60074

Nothing in this article shall be construed to prevent any publisher, manufacturer, or agent from supplying for purposes of examination necessary sample copies of instructional materials to any school official.

(Enacted by Stats. 1976, Ch. 1010.)



60075

Nothing in this article shall be construed to prevent a school official from receiving sample copies of instructional materials.

(Enacted by Stats. 1976, Ch. 1010.)



60076

Nothing contained in this article shall be construed to prohibit or restrict a school official from receiving royalties or other compensation from the publisher or manufacturer of instructional materials written, designed, or prepared by such school official, and adopted or purchased by any governing board, other than compensation paid as commission to the school official for negotiating sales to governing boards. No district shall have or claim the right to receive any such royalty or other compensation due to any school official employed by the district unless the instructional material was written or prepared during the normal schoolday during which the school official is required by the district to be on duty.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Reports

60110

It is the intent of the Legislature that the State Board of Education give high priority to the adoption of instructional materials on alcohol, drug, and traffic safety education for classroom use by teachers and pupils. The materials shall be designed to assist the teacher in presenting instruction on alcohol, drug, and traffic safety education and to meet the needs of pupils at their respective grade levels. The materials shall be accurate, objective, and current.

(Amended by Stats. 1984, Ch. 1492, Sec. 1.)



60111

The Department of Education shall establish an information center of current alcohol, drug, and traffic safety education materials which may be used by school districts and teachers for instruction on alcohol, drug, and traffic safety education. The information center shall include, but not be limited to, all the following: current state and federal alcohol and drug laws, including those related to traffic safety; samples of effective courses of study, curriculum guides, teaching materials, and reference materials; and reports of current and school district policies related to alcohol, drug, and traffic safety education.

(Amended by Stats. 1984, Ch. 1492, Sec. 2.)



60115

(a) The State Department of Education shall assemble, coordinate, and make available to the public schools and to private driving schools in this state, upon request, for their use in driver education programs, any relevant programs, materials, and information prepared or compiled by the Governor’s Intergovernmental Advisory Committee on Alcohol, Drugs, and Traffic Safety.

(b) The Superintendent of Public Instruction shall allow to each school district maintaining a high school, county superintendents of schools, and the Department of the Youth Authority an amount not to exceed one dollar ($1) per pupil instructed in driver education during the preceding fiscal year. At least 50 percent of the funds received pursuant to this subdivision shall be used for the purchase of related instructional materials or for related in-service training for teachers, or both. Funds to implement this subdivision shall be provided when appropriated by the Legislature from the Driver Training Penalty Assessment Fund.

(Added by Stats. 1985, Ch. 1455, Sec. 4.)






ARTICLE 6a - Instructional Materials on Alcohol and Drug Education

60110

It is the intent of the Legislature that the State Board of Education give high priority to the adoption of instructional materials on alcohol, drug, and traffic safety education for classroom use by teachers and pupils. The materials shall be designed to assist the teacher in presenting instruction on alcohol, drug, and traffic safety education and to meet the needs of pupils at their respective grade levels. The materials shall be accurate, objective, and current.

(Amended by Stats. 1984, Ch. 1492, Sec. 1.)



60111

The Department of Education shall establish an information center of current alcohol, drug, and traffic safety education materials which may be used by school districts and teachers for instruction on alcohol, drug, and traffic safety education. The information center shall include, but not be limited to, all the following: current state and federal alcohol and drug laws, including those related to traffic safety; samples of effective courses of study, curriculum guides, teaching materials, and reference materials; and reports of current and school district policies related to alcohol, drug, and traffic safety education.

(Amended by Stats. 1984, Ch. 1492, Sec. 2.)



60115

(a) The State Department of Education shall assemble, coordinate, and make available to the public schools and to private driving schools in this state, upon request, for their use in driver education programs, any relevant programs, materials, and information prepared or compiled by the Governor’s Intergovernmental Advisory Committee on Alcohol, Drugs, and Traffic Safety.

(b) The Superintendent of Public Instruction shall allow to each school district maintaining a high school, county superintendents of schools, and the Department of the Youth Authority an amount not to exceed one dollar ($1) per pupil instructed in driver education during the preceding fiscal year. At least 50 percent of the funds received pursuant to this subdivision shall be used for the purchase of related instructional materials or for related in-service training for teachers, or both. Funds to implement this subdivision shall be provided when appropriated by the Legislature from the Driver Training Penalty Assessment Fund.

(Added by Stats. 1985, Ch. 1455, Sec. 4.)






ARTICLE 7 - Pupil Textbook and Instructional Materials Incentive Program

60117

This article shall be known and may be cited as the Pupil Textbook and Instructional Materials Incentive Program Act.

(Added by Stats. 1994, Ch. 927, Sec. 2. Effective January 1, 1995.)



60118

County offices of education may, at their option, be eligible to receive funds pursuant to this article. Allocations to county offices of education shall be based upon prior year average daily attendance in county operated educational programs and at the average amount allocated to school districts per unit of average daily attendance. For the purposes of this article, the terms “governing board of a school district” and “governing board” are deemed to include county boards of education.

(Added by Stats. 1995, Ch. 325, Sec. 1. Effective January 1, 1996.)



60119

(a) In order to be eligible to receive funds available for purposes of this article, the governing board of a school district shall take the following actions:

(1) (A) The governing board of a school district shall hold a public hearing or hearings at which the governing board shall encourage participation by parents, teachers, members of the community interested in the affairs of the school district, and bargaining unit leaders, and shall make a determination, through a resolution, as to whether each pupil in each school in the school district has sufficient textbooks or instructional materials, or both, that are aligned to the content standards adopted pursuant to Section 60605 or 60605.8 in each of the following subjects, as appropriate, that are consistent with the content and cycles of the curriculum framework adopted by the state board:

(i) Mathematics.

(ii) Science.

(iii) History-social science.

(iv) English language arts, including the English language development component of an adopted program.

(B) The public hearing shall take place on or before the end of the eighth week from the first day pupils attend school for that year. A school district that operates schools on a multitrack, year-round calendar shall hold the hearing on or before the end of the eighth week from the first day pupils attend school for that year on any tracks that begin a school year in August or September. For purposes of the 2004–05 fiscal year only, the governing board of a school district shall make a diligent effort to hold a public hearing pursuant to this section on or before December 1, 2004.

(C) As part of the hearing required pursuant to this section, the governing board of a school district also shall make a written determination as to whether each pupil enrolled in a foreign language or health course has sufficient textbooks or instructional materials that are consistent with the content and cycles of the curriculum frameworks adopted by the state board for those subjects. The governing board of a school district also shall determine the availability of laboratory science equipment as applicable to science laboratory courses offered in grades 9 to 12, inclusive. The provision of the textbooks, instructional materials, or science equipment specified in this subparagraph is not a condition of receipt of funds provided by this subdivision.

(2) (A) If the governing board of a school district determines that there are insufficient textbooks or instructional materials, or both, the governing board shall provide information to classroom teachers and to the public setting forth, in the resolution, for each school in which an insufficiency exists, the percentage of pupils who lack sufficient standards-aligned textbooks or instructional materials in each subject area and the reasons that each pupil does not have sufficient textbooks or instructional materials, or both, and take any action, except an action that would require reimbursement by the Commission on State Mandates, to ensure that each pupil has sufficient textbooks or instructional materials, or both, within two months of the beginning of the school year in which the determination is made.

(B) In carrying out subparagraph (A), the governing board of a school district may use moneys in any of the following funds:

(i) Any funds available for textbooks or instructional materials, or both, from categorical programs, including any funds allocated to school districts that have been appropriated in the annual Budget Act.

(ii) Any funds of the school district that are in excess of the amount available for each pupil during the prior fiscal year to purchase textbooks or instructional materials, or both.

(iii) Any other funds available to the school district for textbooks or instructional materials, or both.

(b) The governing board of a school district shall provide 10 days’ notice of the public hearing or hearings set forth in subdivision (a). The notice shall contain the time, place, and purpose of the hearing and shall be posted in three public places in the school district. The hearing shall be held at a time that will encourage the attendance of teachers and parents and guardians of pupils who attend the schools in the school district and shall not take place during or immediately following school hours.

(c) (1) For purposes of this section, “sufficient textbooks or instructional materials” means that each pupil, including English learners, has a standards-aligned textbook or instructional materials, or both, to use in class and to take home. This paragraph does not require two sets of textbooks or instructional materials for each pupil. The materials may be in a digital format as long as each pupil, at a minimum, has and can access the same materials in the class and to take home, as all other pupils in the same class or course in the school district and has the ability to use and access them at home.

(2) Sufficient textbooks or instructional materials as defined in paragraph (1) do not include photocopied sheets from only a portion of a textbook or instructional materials copied to address a shortage.

(d) The governing board of a school district that receives funds for instructional materials from any state source is subject to the requirements of this section.

(e) For the purpose of transitioning to instructional materials that are aligned with the common core academic content standards, it is the intent of the Legislature that textbooks, instructional materials, and supplemental instructional materials be deemed to be aligned with the content standards pursuant to subdivisions (a) and (c), and be deemed consistent with the content and cycles of the curriculum framework adopted by the state board pursuant to subdivision (a) if the textbooks, instructional materials, supplemental instructional materials, or a combination of any such materials are aligned to the content standards adopted pursuant to Section 60605 or 60605.8.

(Amended by Stats. 2012, Ch. 668, Sec. 3. Effective January 1, 2013.)









CHAPTER 2 - Elementary School Materials

ARTICLE 1 - Selection and Adoption

60200

The state board shall adopt basic instructional materials for use in kindergarten and grades 1 to 8, inclusive, for governing boards, subject to the following provisions:

(a) The state board shall adopt at least five basic instructional materials for all applicable grade levels in each of the following subject areas:

(1) Language arts, including, but not limited to, spelling, reading, and English language development. The state board may not adopt basic instructional materials in this subject area or the subject area specified by paragraph (2) in the year succeeding the year in which the state board adopts basic instructional materials in this subject area for the same grade level.

(2) Mathematics. The state board may not adopt basic instructional materials in this subject area or the subject area specified by paragraph (1) in the year succeeding the year in which the state board adopts basic instructional materials in this subject area for the same grade level.

(3) Science.

(4) Social science.

(5) Bilingual or bicultural subjects.

(6) Any other subject, discipline, or interdisciplinary areas for which the state board determines the adoption of instructional materials to be necessary or desirable.

(b) The state board shall adopt procedures for the submission of basic instructional materials in order to comply with each of the following:

(1) Instructional materials may be submitted for adoption in any of the subject areas pursuant to paragraphs (1) to (6), inclusive, of subdivision (a) every eight years. The state board shall ensure that curriculum frameworks are reviewed and adopted in each subject area and that the criteria for evaluating instructional materials developed pursuant to subdivision (b) of Section 60204 are consistent with subdivision (c). The state board may prescribe reasonable conditions to restrict the resubmission of materials that have been previously rejected if those resubmitted materials have no substantive changes.

(2) If a publisher or manufacturer submits revisions to currently adopted instructional material for review after the timeframe specified by the state board, the department shall assess a fee on the submitting publisher or manufacturer in an amount that shall not exceed the reasonable costs to the department to conduct a review of the instructional material pursuant to this section.

(3) Submitted instructional materials shall be adopted or rejected within six months of the submission date of the materials pursuant to paragraph (1) unless the state board determines that a longer period of time, not to exceed an additional three months, is necessary due to the estimated volume or complexity of the materials for that subject in that year, or due to other circumstances beyond the reasonable control of the state board.

(4) The process for review of instructional materials shall involve review committees, which shall include, but not be limited to, volunteer content experts and instructional material reviewers, and shall be composed of a majority of classroom teachers from a wide variety of affected grade levels and subject areas.

(5) The rules and procedures for adoption of instructional materials shall be transparent and consistently applicable regardless of the format of the instructional materials, which may include, but not be limited to, print, digital, and open-source instructional materials.

(c) In reviewing and adopting or recommending for adoption submitted basic instructional materials, the state board shall use the following criteria, and ensure that, in its judgment, the submitted basic instructional materials meet all of the following criteria:

(1) Are consistent with the criteria and the standards of quality prescribed in the state board’s adopted curriculum framework. In making this determination, the state board shall consider both the framework and the submitted instructional materials as a whole.

(2) Comply with the requirements of Sections 60040, 60041, 60042, 60043, 60044, 60048, 60200.5, and 60200.6, and the state board’s guidelines for social content.

(3) Are factually accurate and incorporate principles of instruction reflective of current and confirmed research.

(4) Are aligned to the content standards adopted by the state board in the subject area and the grade level or levels for which they are submitted.

(5) Do not contain materials, including illustrations, that provide unnecessary exposure to a commercial brand name, product, or corporate or company logo. Materials, including illustrations, that contain a commercial brand name, product, or corporate or company logo may not be used unless the state board determines that the use of the commercial brand name, product, or corporate or company logo is appropriate based on one of the following specific findings:

(A) If text, the use of the commercial brand name, product, or corporate or company logo in the instructional materials is necessary for an educational purpose, as defined in the guidelines or frameworks adopted by the state board.

(B) If an illustration, the appearance of a commercial brand name, product, or corporate or company logo in an illustration in instructional materials is incidental to the general nature of the illustration.

(6) Meet other criteria as are established by the state board as being necessary to accomplish the intent of Section 7.5 of Article IX of the California Constitution and of Section 1 of Chapter 1181 of the Statutes of 1989, provided that the criteria are approved by resolution at the time the resolution adopting the framework for the current adoption is approved, or at least 12 months before the date that the materials are to be approved for adoption.

(d) If basic instructional materials are rejected, the state board shall provide a specific, written explanation of the reasons why the submitted materials were not adopted, based on one or more of the criteria established under subdivision (c). In providing this explanation, the state board may use, in whole or in part, materials written by the Superintendent or any other advisers to the state board.

(e) The state board may adopt fewer than five basic instructional materials in each subject area for each grade level if either of the following occurs:

(1) Fewer than five basic instructional materials are submitted.

(2) The state board specifically finds that fewer than five basic instructional materials meet the criteria prescribed by paragraphs (1) to (5), inclusive, of subdivision (c), or the materials fail to meet the state board’s adopted curriculum framework. If the state board adopts fewer than five basic instructional materials in any subject for any grade level, the state board shall conduct a review of the degree to which the criteria and procedures used to evaluate the submitted materials for that adoption were consistent with the state board’s adopted curriculum framework.

(f) This section does not limit the authority of the state board to adopt materials that are not basic instructional materials.

(g) Consistent with the quality criteria for the state board’s adopted curriculum framework, the state board shall prescribe procedures to provide the most open and flexible materials submission system and ensure that the adopted materials in each subject, taken as a whole, provide for the educational needs of the diverse pupil populations in the public schools, provide collections of instructional materials that illustrate diverse points of view, represent cultural pluralism, and provide a broad spectrum of knowledge, information, and technology-based materials to meet the goals of the program and the needs of pupils.

(h) Upon making an adoption, the state board shall make available to listed publishers and manufacturers and all school interests a listing of instructional materials, including the most current unit cost of those materials as computed pursuant to existing law. Items placed upon lists shall remain thereon, and be available for procurement through the state’s systems of financing, from the date of the adoption of the item and until a date established by the state board. The date established by the state board for continuing items on that list shall be the date on which the state board adopts instructional materials based on a new or revised curriculum framework. Lists of adopted instructional materials shall be made available by subject and grade level to school districts and posted on the department’s Internet Web site, and shall include information from the reports of findings from the review committees pursuant to paragraph (4) of subdivision (b). The lists shall terminate and shall no longer be effective on the date prescribed by the state board pursuant to this subdivision.

(i) The state board may approve multiple lists of instructional materials, without designating a grade or subject, and the state board may designate more than one grade or subject whenever it determines that a single subject designation or a single grade designation would not promote the maximum efficiency of pupil learning. Any materials so designated may be placed on single grade or single subject lists, or multigrade or interdisciplinary lists, or may be placed on separate lists including other materials with similar grade or subject designations.

(j) A composite listing in the format of an order form may be used to meet the requirements of this section.

(k) The lists maintained pursuant to this section shall not be deemed to control the use period by any school district.

(l) The state board shall give publishers the opportunity to modify instructional materials, in a manner provided for in regulations adopted by the state board, if the state board finds that the instructional materials do not comply with paragraph (5) of subdivision (c).

(m) This section does not prohibit the publisher of instructional materials from including whatever corporate name or logo on the instructional materials that is necessary to provide basic information about the publisher, to protect its copyright, or to identify third-party sources of content.

(n) The state board may adopt regulations that provide for other exceptions to this section, as determined by the state board.

(o) The Superintendent shall develop, and the state board shall adopt, guidelines to implement this section.

(Amended by Stats. 2012, Ch. 668, Sec. 4. Effective January 1, 2013.)



60200.2

(a) In addition to the findings authorized under subparagraphs (A) and (B) of paragraph (5) of subdivision (c) of Section 60200, if the state board finds that the use of a commercial brand name, product, or corporate or company logo in an instructional material is authorized under a contract entered into under paragraph (3) of subdivision (a) of Section 35182.5 as added by Assembly Bill 117 of the 1999–2000 Regular Session, the state board may allow the use of that instructional material.

(b) This section shall become operative only if Section 35182.5 as proposed by Assembly Bill 117 of the 1999–2000 Regular Session is enacted and takes effect.

(Amended by Stats. 2000, Ch. 135, Sec. 50. Effective January 1, 2001.)



60200.4

(a) The State Board of Education shall ensure that the basic instructional materials that it adopts for mathematics and reading in grades 1 to 8, inclusive, are based on the fundamental skills required by these subjects, including, but not limited to, systematic, explicit phonics, spelling, and basic computational skills.

(b) It is the intent of the Legislature that the fundamental skills of all subject areas, including systematic, explicit phonics, spelling, and basic computational skills, be included in the adopted curriculum frameworks and that these skills and related tasks increase in depth and complexity from year to year. It is the intent of the Legislature that the instructional materials adopted by the State Board of Education meet the provisions of this section.

(Added by Stats. 1995, Ch. 765, Sec. 1. Effective October 11, 1995.)



60200.5

Instructional materials adopted under this chapter shall, where appropriate, be designed to impress upon the minds of the pupils the principles of morality, truth, justice, patriotism, and a true comprehension of the rights, duties, and dignity of American citizenship, and to instruct them in manners and morals and the principles of a free government. The State Board of Education shall endeavor to see that this objective is accomplished in the evaluation of instructional materials for educational content in appropriate subject areas.

(Added by Stats. 1985, Ch. 918, Sec. 1.)



60200.6

Instructional materials adopted pursuant to this chapter for the category of social science as specified in paragraph (5) of subdivision (a) of Section 60200 shall include information designed to instruct pupils on Dr. Martin Luther King, Jr., the civil rights movement, and contributions made by ethnic minority groups to the history of the United States. The state board shall ensure that the materials present the information in a manner consistent with the instruction provided in each grade level. The state board shall endeavor to see that this objective is accomplished in the evaluation of instructional materials for educational content.

(Added by Stats. 1988, Ch. 86, Sec. 1.)



60200.7

Notwithstanding Sections 60200 and 60200.1, the state board shall not adopt instructional materials or follow the procedures adopted pursuant to Sections 60200 and 60200.1 until the 2015–16 school year.

(Amended by Stats. 2011, Ch. 7, Sec. 32. Effective March 24, 2011.)



60200.8

(a) Notwithstanding Section 60200.7, the state board may consider the adoption of a revised curriculum framework and evaluation criteria for instructional materials in history-social science.

(b) The department shall conduct work necessary to revise the curriculum framework and evaluation criteria for instructional materials in history-social science only after it has completed work related to the development of curriculum frameworks for the common core academic content standards pursuant to Section 60207.

(Amended by Stats. 2013, Ch. 76, Sec. 46. Effective January 1, 2014.)



60200.9

Notwithstanding Section 60200.7, on or before January 31, 2016, the state board shall consider the adoption of a revised curriculum framework and evaluation criteria for instructional materials in science. The revised curriculum framework shall be based on the science content standards adopted pursuant to Section 60605.85. In adopting the revised curriculum framework, the state board shall ensure both of the following:

(a) Inclusion of English language development strategies that are aligned to the standards adopted pursuant to Section 60811.

(b) Inclusion of strategies to address the needs of pupils with disabilities.

(Added by Stats. 2013, Ch. 480, Sec. 2. Effective January 1, 2014.)



60201

In approving and maintaining lists of adopted instructional materials, the state board shall, pursuant to subdivision (e) of Section 60200, do any one or more of the following, when applicable:

(a) Retain any instructional materials from a previous list and biennially make any adjustment in prices based on information provided pursuant to Section 60223.

(b) Delete from the lists any instructional material which it determines is obsolete pursuant to Section 60500, or which received no order from any district board during the previous two years.

(c) Add instructional materials not previously submitted for adoption, or materials previously submitted which have been revised to comply with any recommendations of the state board.

(Amended by Stats. 1997, Ch. 251, Sec. 2. Effective January 1, 1998.)



60202

Before final adoption of any instructional materials not currently listed, the state board shall make any instructional materials proposed for adoption available for public inspection for not less than 30 days at display centers designated by the Superintendent of Public Instruction. There shall be an adequate distribution of display centers throughout the state.

(Amended by Stats. 1977, Ch. 36.)



60203

(a) The state board shall hold a public hearing before adopting instructional materials for use in the elementary schools of the state.

(b) Upon review of the commission’s recommendations for instructional materials, the Superintendent may make alternative recommendations for instructional materials and the state board shall consider the Superintendent’s recommendations before making its decision to adopt instructional materials.

(c) The state board shall consider comments from other advisory bodies and the public before making its decision to adopt instructional materials.

(Amended by Stats. 2012, Ch. 668, Sec. 5. Effective January 1, 2013.)



60204

The Instructional Quality Commission established pursuant to Section 33530 shall do all of the following:

(a) Recommend curriculum frameworks to the state board.

(b) Develop criteria for evaluating instructional materials submitted for adoption so that the materials adopted shall adequately cover the subjects in the indicated grade or grades and comply with the provisions of Article 3 (commencing with Section 60040) of Chapter 1. The criteria developed by the commission shall be consistent with the duties of the state board pursuant to Section 60200. The criteria shall be public information and shall be provided in written or printed form to any person requesting that information.

(1) The criteria for English language arts instructional materials shall include directions to publishers to align both lessons and teacher’s editions, as appropriate, with English language development standards and incorporate strategies to address, at every grade level, the needs of all English learners. The criteria for other subject areas shall include directions to publishers to incorporate strategies for English learners that are consistent with the English language development standards.

(2) The criteria also shall include directions to publishers to incorporate instructional strategies to address the needs of pupils with disabilities in both lessons and teacher’s editions, as appropriate, at every grade level and subject.

(c) Study and evaluate instructional materials submitted for adoption.

(d) Recommend instructional materials for adoption to the state board.

(e) Recommend to the state board policies and activities to assist the department and school districts in the use of the curriculum framework and other available model curriculum materials for the purpose of guiding and strengthening the quality of instruction in the public schools.

(f) Advise and make recommendations to the state board, including, but not limited to, what policies and activities are needed to implement the state’s academic content standards, and bring the state’s curriculum frameworks, instructional materials, professional development programs, pupil assessments, and academic accountability systems into alignment with those standards.

(Amended by Stats. 2011, Ch. 608, Sec. 7. Effective January 1, 2012.)



60206

The state board may adopt appropriate regulations to implement this chapter. These regulations may include a procedure to review district invoices for instructional materials purchases made pursuant to subdivision (b) of Section 60242.

(Added by Stats. 1982, Ch. 1503, Sec. 1.5.)



60207

(a) Notwithstanding Section 60200.7, the state board shall adopt both of the following:

(1) Revised curriculum frameworks and evaluation criteria that are aligned to the content standards adopted pursuant to Section 60605.8 for English language arts no later than July 30, 2014.

(2) Revised curriculum frameworks that are aligned to the content standards adopted pursuant to Section 60605.8 for mathematics no later than November 30, 2013.

(b) Notwithstanding Section 60200.7, the state board may adopt instructional materials for kindergarten and grades 1 to 8, inclusive, that are aligned to the content standards adopted pursuant to Section 60605.8 for mathematics no later than March 30, 2014.

(1) For purposes of adopting instructional materials for mathematics pursuant to this subdivision, the state board may adopt evaluation criteria for mathematics no later than March 31, 2013. The criteria may allow for the adoption of materials that have been reviewed and adopted by another state that has adopted the common core academic content standards.

(2) Instructional materials adopted pursuant to this subdivision shall remain adopted until the next statewide adoption of instructional materials for mathematics.

(c) State board policies shall ensure that the English language arts curriculum frameworks for kindergarten and grades 1 to 12, inclusive, and instructional materials for kindergarten and grades 1 to 8, inclusive, include the English language development standards as adopted by the state board in 1997 and revised thereafter, and English language development strategies in the core subjects of mathematics, science, and history-social science.

(d) State board policies shall ensure that curriculum frameworks for kindergarten and grades 1 to 12, inclusive, and instructional materials for kindergarten and grades 1 to 8, inclusive, include strategies to address the needs of pupils with disabilities in the four core subjects of mathematics, science, history-social science, and English language arts.

(e) Each curriculum framework that the state board adopts shall describe, to the extent the state board deems appropriate, the manner in which content can be delivered to intentionally build all of the following skills into and across each content area:

(1) Creativity and innovation, including, but not limited to, thinking creatively, working creatively with others, and implementing innovations.

(2) Critical thinking and problem solving, including, but not limited to, reasoning effectively, using systems thinking, making judgments and decisions, and solving problems.

(3) Collaboration, including, but not limited to, working effectively in diverse teams, adapting to change and being flexible, demonstrating initiative and self-direction, working independently, demonstrating productivity and accountability, and demonstrating leadership and responsibility.

(4) Communication, including, but not limited to, communicating clearly and effectively through reading, writing, and speaking.

(5) Construction and exploration of new understandings of knowledge through the integration of content from one subject area to another to provide pupils with multiple modes for demonstrating innovative learning.

(Amended by Stats. 2013, Ch. 480, Sec. 3. Effective January 1, 2014.)



60208

(a) It is the intent of the Legislature to do both of the following:

(1) Provide to local educational agencies a process that involves teachers, and is consistent with the implementation of standards-based curricula and the principle of local control.

(2) Consistent with Section 60200.7, ensure that school districts are provided with as many high-quality standards-aligned instructional material options as possible, so that educators may have many rigorous options in choosing the best materials that meet the needs of all pupils, including English learners and pupils with disabilities, and that ensure that their pupils are able to master the academic content standards adopted by the state board pursuant to Section 60605.8.

(b) The Superintendent, in collaboration with the state board, teachers of various grade levels and subject areas, district and county office of education curriculum administrators selected from various geographic areas, professional development training experts, and representatives from postsecondary institutions or other educational agencies and organizations, as deemed appropriate by the Superintendent, shall do all of the following:

(1) Develop criteria to guide the development of model professional development modules that provide critical information and strategies to be used as the common core academic content standards are implemented. The criteria shall be based on the California Standards for the Teaching Professions and developed in consideration of the National Staff Development Council’s Standards for Staff Development.

(2) Develop model professional development modules for teachers, principals, and school leaders that incorporate, make use of, and build upon existing professional development programs and opportunities currently available at the local, state, and national levels to deepen the understanding of at least all of the following:

(A) The common core academic content standards.

(B) Instructional strategies to support the learning of all pupils, including English learners, pupils with disabilities, and underperforming pupils.

(C) Instructional strategies that promote creativity, innovation, critical thinking, problem solving, collaboration, and communication skills in all academic content areas.

(D) The integration of subject content knowledge.

(E) Instructional leadership and coaching.

(c) Model professional development modules shall be designed for delivery through various methods, including, but not limited to, school-based and web-based delivery.

(d) The Superintendent shall report to the state board on the development pursuant to subdivision (b) of the model professional development modules.

(Added by Stats. 2011, Ch. 608, Sec. 9. Effective January 1, 2012.)



60209

For purposes of conducting an adoption of basic instructional materials for mathematics pursuant to Section 60207, all of the following shall apply:

(a) The department shall provide notice, pursuant to subdivision (b), to all publishers or manufacturers known to produce basic instructional materials in that subject, post an appropriate notice on the Internet Web site of the department, and take other reasonable measures to ensure that appropriate notice is widely circulated to potentially interested publishers and manufacturers.

(b) The notice shall specify that each publisher or manufacturer choosing to participate in the adoption shall be assessed a fee based on the number of programs the publisher or manufacturer indicates will be submitted for review and the number of grade levels proposed to be covered by each program.

(c) The fee assessed pursuant to subdivision (d) shall be in an amount that does not exceed the reasonable costs to the department in conducting the adoption process. The department shall take reasonable steps to limit costs of the adoption and to keep the fee modest.

(d) The department, before incurring substantial costs for the adoption, shall require that a publisher or manufacturer that wishes to participate in the adoption first declare the intent to submit one or more specific programs for adoption and specify the specific grade levels to be covered by each program.

(1) After a publisher or manufacturer declares the intent to submit one or more programs and the grade levels to be covered by each program, the department shall assess a fee that shall be payable by the publisher or manufacturer even if the publisher or manufacturer subsequently chooses to withdraw a program or reduce the number of grade levels covered.

(2) A submission by a publisher or manufacturer shall not be reviewed for purposes of adoption until the fee assessed has been paid in full.

(e) (1) Upon the request of a small publisher or small manufacturer, the state board may reduce the fee for participation in the adoption.

(2) For purposes of this section, “small publisher” and “small manufacturer” mean an independently owned or operated publisher or manufacturer that is not dominant in its field of operation and that, together with its affiliates, has 100 or fewer employees, and has average annual gross receipts of ten million dollars ($10,000,000) or less over the previous three years.

(f) If the department determines that there is little or no interest in participating in an adoption by publishers and manufacturers, the department shall recommend to the state board whether or not the adoption shall be conducted, and the state board may choose not to conduct the adoption.

(g) Revenue derived from fees assessed pursuant to subdivision (d) shall be budgeted as reimbursements and subject to review through the annual budget process, and may be used to pay for costs associated with any adoption and for any costs associated with the review of instructional materials, including reimbursement of substitute costs for teacher reviewers and may be used to cover stipends for content review experts.

(Amended by Stats. 2013, Ch. 76, Sec. 47. Effective January 1, 2014.)



60210

(a) Notwithstanding any other law, a local educational agency may use instructional materials that are aligned with the academic content standards adopted pursuant to Section 60605 or 60605.8, including instructional materials that have not been adopted by the state board pursuant to Section 60200.

(b) Instructional materials for mathematics that are aligned to common core academic content standards developed by the Common Core State Standards Initiative consortium pursuant to Section 60605.7 shall be deemed to be aligned to the content standards adopted pursuant to Section 60605 or 60605.8 for purposes of Section 60119.

(c) If a local educational agency chooses to use instructional materials that have not been adopted by the state board, the local educational agency shall ensure that a majority of the participants of any review process conducted by the local educational agency are classroom teachers who are assigned to the subject area or grade level of the materials.

(Added by Stats. 2012, Ch. 668, Sec. 8. Effective January 1, 2013.)



60211

(a) Notwithstanding subdivision (a) of Section 60200 and Section 60200.7, the state board may adopt basic instructional materials for kindergarten and grades 1 to 8, inclusive, that are aligned to the language arts content standards adopted pursuant to Section 60605.8 and the English language development standards adopted pursuant to Section 60811.3, as it read on June 30, 2013, by no later than November 30, 2015.

(b) For purposes of conducting an adoption of basic instructional materials pursuant to subdivision (a), all of the following shall apply:

(1) (A) The department shall provide notice, pursuant to subparagraph (B), to all publishers or manufacturers known to produce basic instructional materials in language arts and English language development, post an appropriate notice on its Internet Web site, and take other reasonable measures to ensure that appropriate notice is widely circulated to potentially interested publishers and manufacturers.

(B) The notice provided pursuant to subparagraph (A) shall specify that each publisher or manufacturer choosing to participate in the adoption shall be assessed a fee based on the number of programs the publisher or manufacturer indicates will be submitted for review and the number of grade levels proposed to be covered by each program.

(2) The department, before incurring substantial costs for the adoption, shall require that a publisher or manufacturer that wishes to participate in the adoption first declare the intent to submit one or more specific programs for adoption and specify the specific grade levels to be covered by each program.

(3) After a publisher or manufacturer has declared the intent to submit one or more programs and the grade levels to be covered by each program, the department shall assess a fee that shall be payable by the publisher or manufacturer even if the publisher or manufacturer subsequently chooses to withdraw a program or reduce the number of grade levels covered.

(4) The fee assessed pursuant to paragraph (3) shall be in an amount that does not exceed the reasonable costs to the department in conducting the adoption process. The department shall take reasonable steps to limit costs of the adoption and to keep the fee modest.

(5) A submission by a publisher or manufacturer shall not be reviewed for purposes of adoption until the fee assessed pursuant to paragraph (3) has been paid in full.

(6) (A) Upon the request of a small publisher or small manufacturer, the state board may reduce the fee for participating in the adoption.

(B) For purposes of this section, “small publisher” and “small manufacturer” mean an independently owned or operated publisher or manufacturer that is not dominant in its field of operation and that, together with its affiliates, has 100 or fewer employees, and has average annual gross receipts of ten million dollars ($10,000,000) or less over the previous three years.

(7) If the department determines that there is little or no interest in participating in an adoption by publishers and manufacturers, the department shall recommend to the state board whether or not the adoption shall be conducted, and the state board may choose not to conduct the adoption.

(8) Revenue derived from fees assessed pursuant to paragraph (3) shall be budgeted as reimbursements and subject to review through the annual budget process, and may be used to pay for costs associated with any adoption and for any costs associated with the review of instructional materials, including reimbursement of substitute costs for teacher reviewers and may be used to cover stipends for content review experts.

(Added by Stats. 2013, Ch. 478, Sec. 4. Effective January 1, 2014.)






ARTICLE 2 - Duties of Publishers and Manufacturers

60220

All publishers and manufacturers submitting instructional materials for adoption by the state board shall comply with the provisions of Article 1 (commencing with Section 60000) to Article 7 (commencing with Section 60100), inclusive, of this part.

(Enacted by Stats. 1976, Ch. 1010.)



60221

Publishers and manufacturers submitting instructional materials for adoption shall provide sample copies of such materials in quantities to be determined by the state board.

(Enacted by Stats. 1976, Ch. 1010.)



60222

Publishers and manufacturers, at a time designated by the state board, shall submit detailed specifications of the physical characteristics of that material. The publisher or manufacturer shall comply with those specifications if the material is adopted and purchased in completed form by the state board or any district board. Changes in specifications may be made when approved by the state board and the publisher or manufacturer.

(Amended by Stats. 1995, Ch. 413, Sec. 14. Effective January 1, 1996.)



60223

Publishers and manufacturers may biennially submit revisions to price schedules submitted pursuant to subdivision (a) of Section 60201.

(Amended by Stats. 1995, Ch. 413, Sec. 15. Effective January 1, 1996.)



60225

As agreed upon by publishers and school districts, publishers may provide in-service training or professional development in the use of the instructional materials provided by them.

(Amended by Stats. 1995, Ch. 413, Sec. 17. Effective January 1, 1996.)



60226

Publishers and manufacturers shall, in accordance with rules and regulations adopted by the state board, develop plans to improve the quality and reliability of instructional materials through learner verification. District boards shall be encouraged to permit publishers and manufacturers to have limited access to classrooms for necessary testing and observation. Publishers and manufacturers shall provide copies of test results and evaluations made as part of learner verification at the request of any governing board.

(Amended by Stats. 1986, Ch. 211, Sec. 5. Effective June 27, 1986.)






ARTICLE 3 - State Instructional Materials Fund

60240

(a) The State Instructional Materials Fund is hereby continued in existence in the State Treasury. The fund shall be a means of annually funding the acquisition of instructional materials as required by the Constitution of the State of California. Notwithstanding Section 13340 of the Government Code, all money in the fund is continuously appropriated to the State Department of Education without regard to fiscal years for carrying out the purposes of this part. It is the intent of the Legislature that the fund shall provide for flexibility of instructional materials, including classroom library materials.

(b) The State Department of Education shall administer the fund under policies established by the state board.

(c) (1) The state board shall encumber part of the fund to pay for accessible instructional materials pursuant to Sections 60312 and 60313 to accommodate pupils who are visually impaired or have other disabilities and are unable to access the general curriculum.

(2) The state board may encumber funds, in an amount not to exceed two hundred thousand dollars ($200,000), for replacement of instructional materials, obtained by a school district with its allowance that are lost or destroyed by reason of fire, theft, natural disaster, or vandalism.

(3) The state board may encumber funds for the costs of warehousing and transporting instructional materials it has acquired.

(d) The department may expend up to five million dollars ($5,000,000) from the fund to acquire instructional materials for school districts pursuant to subdivision (i) of Section 1240. The fund shall be replenished by amounts repaid by school districts or deducted from apportionments to school districts by the Controller pursuant to subdivision (i) of Section 1240.

(Amended by Stats. 2004, Ch. 900, Sec. 19. Effective September 29, 2004.)



60242

(a) The state board shall encumber the fund for the purpose of establishing an allowance for each school district, which may reflect increases or decreases in enrollment, that the district may use for the following purposes:

(1) To purchase instructional materials adopted by the state board pursuant to Section 60200 for kindergarten and grades 1 to 8, inclusive, or by the governing board pursuant to Section 60400 for grades 9 to 12, inclusive. A school district may purchase with funds received pursuant to Chapter 3.25 (commencing with Section 60420) instructional materials for the visual and performing arts, foreign language, health, or other curricular area if those materials are adopted by the state board pursuant to Section 60200 for kindergarten and grades 1 to 8, inclusive, or by the governing board pursuant to Section 60400 for grades 9 to 12, inclusive, and if the school district certifies that it has provided each pupil with a standards-aligned textbook or basic instructional materials in reading/language arts, mathematics, history/social science, and science.

(2) To purchase, at the discretion of the district, instructional materials, including, but not limited to, supplementary instructional materials and technology-based materials, from any source.

(3) To purchase tests.

(4) To bind basic textbooks that are otherwise usable and are on the most recent list of basic instructional materials adopted by the State Board and made available pursuant to Section 60200.

(5) To fund in-service training related to instructional materials.

(6) To purchase classroom library materials for kindergarten and grades 1 to 4, inclusive.

(b) The state board shall specify the percentage of the allowance of a district that is authorized to be used for each of the purposes identified in subdivision (a).

(c) Allowances established for school districts pursuant to this section shall be apportioned in September of each fiscal year.

(d) (1) A school district that purchases classroom library materials, as a condition of receiving funding pursuant to this article, shall develop a districtwide classroom library plan for kindergarten and grades 1 to 4, inclusive, and shall receive certification of the plan from the governing board of the school district. A school district shall include in the plan a means of preventing loss, damage, or destruction of the materials.

(2) In developing the plan required by paragraph (1), a school district is encouraged to consult with school teacher librarians and primary grade teachers and to consider selections included in the list of recommended books established pursuant to Section 19336. If a school teacher librarian is not employed by the school district, the district is encouraged to consult with a school teacher librarian employed by the local county office of education in developing the plan.

(3) To the extent that a school district or county office of education already has a plan meeting the criteria specified in paragraphs (1) and (2), no new plan is required to establish eligibility.

(Amended by Stats. 2007, Ch. 730, Sec. 38. Effective January 1, 2008.)



60242.5

Allowances received by districts pursuant to subdivisions (a) and (b) of Section 60242 shall be deposited into a separate account as specified by the Superintendent of Public Instruction. These allowances, including any interest generated by them, shall be used only for the purchase of instructional materials, tests, classroom library materials, or in-service training pursuant to subdivisions (a) and (b) of Section 60242. Interest posted to the account shall be based upon reasonable estimates of monthly balances in the account and the average rate of interest earned by other funds of the district.

All purchases of instructional materials made with funds from this account shall conform to law and the applicable rules and regulations adopted by the state board, and the district superintendent shall provide written assurance of conformance to the Superintendent of Public Instruction. The Superintendent of Public Instruction may withhold the allowance established pursuant to Section 60242 for any district which has failed to file a written assurance for the prior fiscal year. The Superintendent of Public Instruction may restore the amount withheld once the district provides the written assurance.

The Controller, in cooperation with the State Department of Education, shall include procedures to review compliance with this section in its independent audit instructions.

(Amended by Stats. 2002, Ch. 802, Sec. 5. Effective January 1, 2003.)



60245

The fiscal yearend unexpended balance of any cash allotment of any district board shall be separately encumbered for the district board and shall be separately carried over into the subsequent fiscal year for their respective uses by the district board.

(Amended by Stats. 1995, Ch. 413, Sec. 23. Effective January 1, 1996.)



60246.5

(a) The Controller shall, during each fiscal year, commencing with the 2002–03 fiscal year, transfer from the General Fund to the State Instructional Materials Fund for instructional materials for kindergarten and grades 1 to 8, inclusive, the amount to be allocated pursuant to Section 60421.

(b) The amount transferred pursuant to subdivision (a) includes the designated percentage of the cash entitlements to be used to pay for unadopted state materials, tests, classroom library materials, and in-service training.

(Added by Stats. 2002, Ch. 802, Sec. 7. Effective January 1, 2003.)



60247.5

The Controller shall, during each fiscal year, commencing with the 2002–03 fiscal year, transfer from the General Fund to the State Instructional Materials Fund for instructional materials for grades 9 to 12, inclusive, the amount to be allocated pursuant to Section 60421.

(Added by Stats. 2002, Ch. 802, Sec. 9. Effective January 1, 2003.)



60248

The governing board of a school district shall use the funds apportioned pursuant to Sections 60247 and 60247.5 solely for the purchase of instructional materials for pupils in grades 9 to 12, inclusive. Textbooks purchased with these funds shall be adopted in accordance with Section 60400.

(Amended by Stats. 2002, Ch. 802, Sec. 10. Effective January 1, 2003.)



60251

The Superintendent of Public Instruction may allocate to school districts, funds which were recovered from publishers and deposited into the Instructional Materials Fund as result of proceedings against the publishers.

(Added by renumbering Section 60247 (as added by Stats. 1983, Ch. 323) by Stats. 1984, Ch. 482, Sec. 19. Effective July 17, 1984.)



60251.5

For any fiscal year in which the amount of the moneys appropriated to the State Instructional Materials Fund exceeds the sum of the amount that was appropriated to that fund in the prior fiscal year plus any amounts appropriated in the current fiscal year for instructional materials pursuant to Section 42238.15, an amount that is not less than 50 percent of the difference shall be transferred to the Pupil Textbook and Instructional Materials Incentive Account that exists in the State Instructional Materials Fund.

(Added by Stats. 1995, Ch. 325, Sec. 2. Effective January 1, 1996.)



60252

(a) The Pupil Textbook and Instructional Materials Incentive Account is hereby created in the State Instructional Materials Fund, to be used for the Pupil Textbook and Instructional Materials Incentive Program set forth in Article 7 (commencing with Section 60117) of Chapter 1. All money in the account shall be allocated by the Superintendent of Public Instruction to school districts maintaining any kindergarten or any of grades 1 to 12, inclusive, that satisfy each of the following criteria:

(1) A school district shall provide assurance to the Superintendent of Public Instruction that the district has complied with Section 60119.

(2) A school district shall ensure that the money will be used to carry out its compliance with Section 60119 and shall supplement any state and local money that is expended on textbooks or instructional materials, or both.

(3) A school district shall ensure that textbooks and instructional materials are ordered, to the extent practicable, before the school year begins.

(b) The superintendent shall ensure that each school district has an opportunity for funding per pupil based upon the district’s prior year base revenue limit in relation to the prior year statewide average base revenue limit for similar types and sizes of districts. Districts below the statewide average shall receive a greater percentage of state funds, and districts above the statewide average shall receive a smaller percentage of state funds, in an amount equal to the percentage that the district’s base revenue limit varies from the statewide average. Any district with a base revenue limit that equals or exceeds 200 percent of the statewide average shall not be eligible for state funding under this section.

(Amended by Stats. 2004, Ch. 900, Sec. 20. Effective September 29, 2004. Note: This section was inoperative from Jan. 1, 2003, until Sept. 29, 2004, when this amendment deleted the termination clause.)






ARTICLE 6 - Other Uses

60310

The following individuals or organizations may order instructional materials from lists adopted by the state board:

(a) The head of any state institution offering instruction in the elementary grades, or giving instruction in the teaching of elementary subjects.

(b) Governing boards or nonpublic schools.

(c) Individuals for use only in California.

The materials shall be purchased at the unit cost determined pursuant to subdivision (b) of Section 60222.

(Amended by Stats. 1982, Ch. 1503, Sec. 14. Operative July 1, 1983, by Sec. 15 of Ch. 1503.)



60312

The state board shall make available copies of adopted textbooks and other state adopted print materials in large print and other accessible media for pupils enrolled in the elementary schools whose visual acuity is 10/70 or less or who have other visual impairments making the use of these textbooks and alternate formats necessary. The state board shall make available adopted textbooks in braille characters for pupils enrolled in elementary schools whose corrected visual acuity is 20/200 or less. The state board may purchase or contract for the development of those materials.

(Amended by Stats. 1995, Ch. 413, Sec. 27. Effective January 1, 1996.)



60313

(a) The Superintendent of Public Instruction shall maintain a central clearinghouse-depository and duplication center for the design, production, modification, and distribution of Braille, large print, special recordings, and other accessible versions of instructional materials for use by pupils with visual impairments or other disabilities who are enrolled in the public schools of California.

(b) Assistive devices placed in the depository shall consist of items designed for use by pupils with visual impairments.

(c) The instructional materials in specialized media shall be available, in a manner determined by the State Board of Education, to other pupils with disabilities enrolled in the public schools of California who are unable to progress in the general curriculum using conventional print copies of textbooks and other study materials.

(d) The specialized textbooks, reference books, recordings, study materials, tangible apparatus, equipment, and other similar items shall be available for use by students with visual impairments enrolled in the public community colleges, the California State University, and the University of California.

(Amended by Stats. 2001, Ch. 734, Sec. 61. Effective October 11, 2001.)









CHAPTER 3 - High School Textbooks

ARTICLE 1 - Adoption and Purchase

60400

The governing board of each school district maintaining one or more high schools shall adopt instructional materials for use in the high schools under its control. Only instruction materials of those publishers who comply with the requirements of Article 3 (commencing with Section 60040) and Article 4 (commencing with Section 60060) of Chapter 1 of this part and of Section 60226 may be adopted by the district board.

(Amended by Stats. 2001, Ch. 734, Sec. 62. Effective October 11, 2001.)






ARTICLE 2 - Furnishing Textbooks to Pupils

60410

The district board of each high school district may fix a charge not to exceed the cost of the books to the high school district for books furnished pupils in classes for adults. In lieu of fixing such charge, the board may lend books to such pupils and require the making of deposits by the pupils, the amount of deposit made by a pupil to be refunded to him upon the return by him of the books lent him in good condition, reasonable wear and tear excepted.

(Enacted by Stats. 1976, Ch. 1010.)



60411

The district board of each high school district shall purchase textbooks and may purchase supplementary books for the use of pupils enrolled in the high schools of the district. The textbooks and supplementary books shall at all times remain the property of the district, and shall be supplied to the pupils for use without charge.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 4 - Obsolete Materials

ARTICLE 1 - Donation or Sale

60510

The state board, the governing board of a school district, or a county office of education may dispose of surplus or undistributed obsolete instructional materials in its possession that are usable for educational purposes in any of the following ways:

(a) By donation to a governing board, county free library, or other state institution.

(b) By donation to a public agency or institution of any territory or possession of the United States, or the government of a country that formerly was a territory or possession of the United States.

(c) By donation to a nonprofit charitable organization.

(d) By donation to children or adults in the State of California, or foreign countries for the purpose of increasing the general literacy of the people.

(e) By sale.

(Amended by Stats. 2009, Ch. 321, Sec. 1. Effective January 1, 2010.)



60510.5

(a) Prior to the disposition by a school district of any instructional materials pursuant to Section 60510, the school district governing board is encouraged to do both of the following:

(1) No later than 60 days prior to that disposition, notify the public of its intention to dispose of those materials through a public service announcement on a television station in the county in which the district is located, a public notice in a newspaper of general circulation published in that county, or any other means that the governing board determines to reach most effectively the entities described in subdivisions (a) to (e), inclusive, of Section 60510.

(2) Permit representatives of the entities described in subdivisions (a) to (e), inclusive, of Section 60510 and members of the public to address the governing board regarding that disposition.

(b) This section does not apply to any school district that, as of January 1, 1992, had in operation a procedure for the disposition of instructional materials pursuant to Section 60510.

(Added by Stats. 1991, Ch. 1028, Sec. 2.)



60511

Any organization, agency, or institution receiving obsolete instructional materials donated pursuant to this article shall certify to the governing board of the school district or the county board of education, as appropriate, that it agrees to make no charge of any kind to the persons to whom the organization gives or lends those materials.

(Amended by Stats. 2009, Ch. 321, Sec. 3. Effective January 1, 2010.)






ARTICLE 2 - Destruction

60530

The state board, any district board which employs a superintendent of schools, and other school districts with the approval of the county superintendent of schools may dispose of unusable surplus or undistributed obsolete instructional materials, or such materials which are usable but cannot be distributed pursuant to Section 60510 in any of the following ways:

(a) Mutilated as not to be salable as instructional materials and sold for scrap or for use in the manufacture of paper pulp or other substances at the highest price that can be obtained.

(b) Destroyed by any economical means, provided that no instructional material shall be destroyed until 30 days after the governing board has given notice to all persons who have filed a request for such notice.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 5 - California Assessment of Academic Achievement

ARTICLE 1 - General Provisions

60600

This chapter shall be known and may be cited as the Leroy Greene California Assessment of Academic Achievement Act.

(Added by Stats. 1995, Ch. 975, Sec. 1. Effective January 1, 1996. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60601

This chapter shall become inoperative on July 1, 2020, and as of January 1, 2021, is repealed, unless a later enacted statute that is enacted before January 1, 2021, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 489, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, by its own provisions. Note: Termination clause affects Chapter 5, comprising Sections 60600 to 60649.)



60602.5

(a) It is the intent of the Legislature in enacting this chapter to provide a system of assessments of pupils that has the primary purposes of assisting teachers, administrators, and pupils and their parents; improving teaching and learning; and promoting high-quality teaching and learning using a variety of assessment approaches and item types. The assessments, where applicable and valid, will produce scores that can be aggregated and disaggregated for the purpose of holding schools and local educational agencies accountable for the achievement of all their pupils in learning the California academic content standards. The system includes assessments or assessment tools for multiple grade levels that cover the full breadth and depth of the curriculum and promote the teaching of the full curriculum. In order to accomplish these goals, the Legislature finds and declares that California should adopt a coordinated and consolidated testing system to do all of the following:

(1) Develop and adopt a set of statewide academically rigorous content standards in all major subject areas to serve as the basis for modeling and promoting high-quality teaching and learning activities across the entire curriculum and assessing the academic achievement of pupils, as well as for schools, school districts, and for the California education system as a whole. Exclusive of those assessments established by a multistate consortium, produce performance standards to be adopted by the state board designed to lead to specific grade level benchmarks of academic achievement for each subject area tested within each grade level based on the knowledge, skills, and processes that pupils will need in order to succeed in the information-based, global economy of the 21st century.

(2) Provide information and resources to schools and local educational agencies to assist with the selection of local benchmark assessments, diagnostic assessments, and formative tools aligned with the state-adopted California academic content standards. The Legislature recognizes the importance of local tools and assessments used by schools and local educational agencies to monitor pupil achievement and to identify individual pupil strengths and weaknesses. The Legislature further recognizes the role the state may play in leveraging resources to provide schools and local educational agencies with information and tools for use at their discretion.

(3) Ensure that all assessment procedures, items, instruments, scoring systems, and results meet high standards of statistical reliability and validity, and that they do not use procedures, items, instruments, or scoring practices that are racially, culturally, socioeconomically, or gender biased.

(4) Provide information to pupils, parents and guardians, teachers, schools, and local educational agencies on a timely basis so the information can be used to further the development of the pupil or to improve the educational program. The Legislature recognizes that the majority of the assessments in the system will generate individual pupil scores that will provide information on pupil achievement to pupils, their parents or guardians, teachers, schools, and local educational agencies. The Legislature further recognizes that some assessments in the system may solely generate results at the school, school district, county, or state level for purposes of improving the education program and promoting the teaching and learning of the full curriculum.

(5) When administered as a census administration, results should be reported in terms describing a pupil’s academic performance in relation to the statewide academically rigorous content and performance standards and in terms of college and career readiness skills possessed by the pupil, in addition to being reported as a numerical. When appropriate, the reports should include a measure of growth that describes a pupil’s current status in relation to past performance.

(6) Where feasible, administer assessments via technology to enhance the assessment of challenging content using innovative item types and to facilitate expedited scoring.

(7) Minimize the amount of instructional time devoted to assessments administered pursuant to this chapter. It is the intent of the Legislature that any redundancies in statewide testing be eliminated as soon as is feasible.

(b) It is the intent of the Legislature, pursuant to this article, to initiate planning for the implementation process to enable the Superintendent to accomplish the goals set forth in this section as soon as feasible.

(c) It is the intent of the Legislature that parents, classroom teachers, other educators, pupil representatives, institutions of higher education, business community members, and the public be involved, in an active and ongoing basis, in the design and implementation of the statewide pupil assessment system and the development of assessment instruments. The Legislature recognizes the important role that these stakeholders play in the success of the statewide pupil assessment system and the importance of providing them with information and resources about the new statewide system including the goals and appropriate uses of the system.

(d) It is the intent of the Legislature, insofar as is practically and fiscally feasible and following the completion of annual testing, that the content, test structure, and test items in the assessments that are part of the statewide pupil assessment system become open and transparent to teachers, parents, and pupils, to assist stakeholders in working together to demonstrate improvement in pupil academic achievement. A planned change in annual test content, format, or design should be made available to educators and the public well before the beginning of the school year in which the change will be implemented.

(e) It is the intent of the Legislature that the results of the statewide pupil assessments be available for use, after appropriate validation, for academic credit, or placement and admissions processes, or both, at postsecondary educational institutions.

(f) This section shall become operative on July 1, 2014.

(Added by Stats. 2013, Ch. 489, Sec. 4. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60603

As used in this chapter:

(a) “Achievement level descriptors” means a narrative description of the knowledge, skills, and processes expected of pupils at different grade levels and at different performance levels on achievement tests.

(b) “Achievement test” means any summative standardized test that measures the level of performance that a pupil has achieved on state-adopted content standards.

(c) “California Assessment of Student Performance and Progress (CAASPP)” means the comprehensive assessment system, inclusive of consortium-developed assessments, that has the primary purpose of modeling and promoting high-quality teaching and instruction using a variety of assessment approaches and item types.

(d) “Census administration” means a test administration in which all pupils take comparable assessments of the same content and where results of individual performance are appropriate and meaningful to parents, pupils, and teachers.

(e) “Computer-adaptive assessment” means a computer-based test that utilizes a computer program to adjust the difficulty of test items throughout a testing session based on a test taker’s responses to previous test items during that testing session.

(f) “Computer-based assessment” means a test administered using an electronic computing device.

(g) “Consortium” means a multistate collaborative organized to develop a comprehensive system of assessments or formative tools such as described in Section 60605.7.

(h) “Constructed-response questions” means a type of assessment item that requires pupils to construct their own answers.

(i) “Content standards” means the specific academic knowledge, skills, and abilities that all public schools in this state are expected to teach, and all pupils are expected to learn, in reading, writing, mathematics, history-social science, foreign languages, visual and performing arts, and science, at each grade level tested.

(j) “Diagnostic assessment” means an assessment of particular knowledge or skills a pupil has or has not yet achieved for the purpose of informing instruction and making placement decisions.

(k) “End of course examination” means a comprehensive and challenging assessment of pupil achievement in a particular subject area or discipline.

(l) “Field test” means an assessment or assessment items administered to a representative sample of a population to ensure that the test or item produces results that are valid, reliable, and fair.

(m) “Formative assessment tools” means assessment tools and processes that are embedded in instruction and used by teachers and pupils to provide timely feedback for purposes of adjusting instruction to improve learning.

(n) “High-quality assessment” means an assessment designed to measure a pupil’s knowledge of, understanding of, and ability to apply, critical concepts through the use of a variety of item types and formats, including, but not necessarily limited to, items that allow for constructed responses and items that require the completion of performance tasks. A high-quality assessment should have the following characteristics:

(1) Enable measurement of pupil achievement and pupil growth to the extent feasible.

(2) Be of high technical quality by being valid, reliable, fair, and aligned to standards.

(3) Incorporate technology where appropriate.

(4) Include the assessment of pupils with disabilities and English learners.

(5) Use, to the extent feasible, universal design principles, as defined in Section 3 of the federal Assistive Technology Act of 1998 (29 U.S.C. Sec. 3002) in its development and administration.

(o) “Interim assessment” means an assessment that is designed to be given at regular intervals throughout the school year to evaluate a pupil’s knowledge and skills relative to a specific set of academic standards, and produces results that can be aggregated by course, grade level, school, or local educational agency in order to inform teachers and administrators at the pupil, classroom, school, and local educational agency levels.

(p) “Local educational agency” means a county office of education, school district, state special school, or direct-funded charter school as described in Section 47651.

(q) “Matrix sampling” means administering different portions of a single assessment to different groups of pupils for the purpose of sampling a broader representation of content and reducing testing time.

(r) “Performance standards” are standards that define various levels of competence at each grade level in each of the curriculum areas for which content standards are established. Performance standards gauge the degree to which a pupil has met the content standards and the degree to which a school or school district has met the content standards.

(s) “Performance tasks” are a collection of questions or activities that relate to a single scenario that include pupil interaction with stimulus. Performance tasks are a means to assess more complex skills such as writing, research, and analysis.

(t) “Personally identifiable information” includes a pupil’s name and other direct personal identifiers, such as the pupil’s identification number. Personally identifiable information also includes indirect identifiers, such as the pupil’s address and personal characteristics, or other information that would make the pupil’s identity easily traceable through the use of a single or multiple data sources, including publicly available information.

(u) “Population sampling” means administering assessments to a representative sample of pupils instead of the entire pupil population. The sample of pupils shall be representative in terms of various pupil subgroups, including, but not necessarily limited to, English learners and pupils with disabilities.

(v) “Recently arrived English learner” means a pupil designated as an English learner who is in his or her first 12 months of attending a school in the United States.

(w) “State-determined assessment calendar” means the scheduling of assessments, exclusive of those subject area assessments listed in subdivision (b) of Section 60640, over several years on a predetermined schedule. Content areas and grades shall only be assessed after being publicly announced at least two school years in advance of the assessment.

(x) “Summative assessment” means an assessment designed to be given near the end of the school year to evaluate a pupil’s knowledge and skills relative to a specific set of academic standards.

(Amended by Stats. 2014, Ch. 327, Sec. 17. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)






ARTICLE 2 - Program Provisions

60604

(a) The Superintendent shall design and implement, consistent with the timetable and plan required pursuant to subdivision (b), a statewide pupil assessment system consistent with the testing requirements of this article in accordance with the objectives set forth in Section 60602.5. That system shall include all of the following:

(1) Exclusive of the consortium assessments, a plan for producing or adopting valid, fair, and reliable achievement tests as recommended by the Superintendent and adopted by the state board pursuant to the California Assessment of Student Performance and Progress (CAASPP) established by Article 4 (commencing with Section 60640).

(2) A plan for administering the consortium summative assessment as outlined by the joint agreement of the consortium.

(3) Statewide academically rigorous content and performance standards that reflect the knowledge and complex skills that pupils will need in order to succeed in the information-based, global economy of the 21st century. These skills shall not include personal behavioral standards or skills, including, but not limited to, honesty, sociability, ethics, or self-esteem.

(4) A statewide system that provides the results of testing in a manner that reflects the degree to which pupils are achieving the academically rigorous content and performance standards adopted by the state board.

(5) The alignment of assessment with the statewide academically rigorous content and performance standards adopted by the state board.

(6) The active, ongoing involvement of parents, classroom teachers, administrators, other educators, governing board members of school districts, business community members, institutions of higher education, and the public in all phases of the design and implementation of the statewide pupil assessment system.

(7) A plan for ensuring the security and integrity of the CAASPP assessments.

(8) The development of a contract or contracts with a contractor for the development or administration of achievement tests and performance tasks aligned to state-adopted content standards, including summative assessments or assessments that employ matrix sampling or population sampling methods.

(b) The Superintendent shall develop and annually update for the Legislature a five-year cost projection, implementation plan for the CAASPP, and a timetable for implementing the system described in Section 60640. The annual update shall be submitted on or before March 1 of each year to the Department of Finance, the state board, and the respective chairpersons of the appropriate fiscal subcommittees considering budget appropriations and the appropriate policy committees in each house. The update shall explain any significant variations from the five-year cost projection for the current year budget and the proposed budget.

(c) The Superintendent shall make resources available that are designed to assist with the interpretation and use of the CAASPP results to promote the use of the results for purposes of improving pupil learning and educational programs across the full curriculum. The Superintendent shall consider information already provided by assessment consortia to which California belongs or assessment contractors when fulfilling this requirement.

(d) The Superintendent shall make information and resources available to parents, teachers, pupils, administrators, school board members, and the public regarding the CAASPP, including, but not necessarily limited to, system goals, purposes, scoring systems, results, valid uses of assessments, and information on the relationship between performance on the previous state assessments and the CAASPP.

(e) The Superintendent and the state board shall consider comments and recommendations from teachers, administrators, pupil representatives, institutions of higher education, and the public in the development, adoption, and approval of assessment instruments.

(f) The results of the achievement tests, exclusive of the consortium summative assessments, administered pursuant to Article 4 (commencing with Section 60640), shall be returned to the local educational agencies within the period of time specified by the state board.

(Amended by Stats. 2014, Ch. 327, Sec. 18. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60604.5

(a) It is the intent of the Legislature that the reauthorization of the statewide pupil assessment program include all of the following:

(1) A plan for transitioning to a system of high-quality assessments.

(2) Alignment with the standards developed pursuant to subdivision (d) of Section 60605.8.

(3) Any common assessments aligned with the standards developed pursuant to subdivision (d) of Section 60605.8.

(4) Conformity to the assessment requirements of any reauthorization of the federal Elementary and Secondary Education Act or any other federal law that effectively replaces that act.

(b) The Superintendent shall develop recommendations for the reauthorization of the statewide pupil assessment program. The recommendations shall include, but not be limited to, a plan for transitioning to a system of high-quality assessments. The recommendations shall consider including all of the following in the reauthorized assessment system:

(1) Aligning the assessments to the standards adopted or revised pursuant to Section 60605.8.

(2) Implementing and incorporating any common assessments aligned with the common set of standards developed by the Common Core State Standards Initiative consortium or other interstate collaboration in which the state participates.

(3) Conforming to the assessment requirements of any reauthorization of the federal Elementary and Secondary Education Act (20 U.S.C. Sec. 6301 et seq.) or any other federal law that effectively replaces that act.

(4) Enabling the valid, reliable, and fair measurement of achievement at a point in time and over time for groups and subgroups of pupils, and for individual pupils.

(5) Allowing the comparison from one year to the next of an individual pupil’s scale scores in each content area tested, so as to reflect the growth in that pupil’s actual scores over time.

(6) Enabling and including the valid, reliable, and fair measurement of achievement of all pupils, including pupils with disabilities and English learners.

(7) Providing for the assessment of English learners using primary language assessments.

(8) Ensuring that no aspect of the system creates any bias with respect to race, ethnicity, culture, religion, gender, or sexual orientation.

(9) Incorporating a variety of item types and formats, including, but not limited to, open-ended responses and performance-based tasks.

(10) Generating multiple measures of pupil achievement, which, when combined with other measures, can be used to determine the effectiveness of instruction and the extent of learning.

(11) Including the assessment of science and history-social science in all grade levels at or above grade 4.

(12) Assessing a pupil’s understanding of and ability to use the technology necessary for success in the 21st century classroom and workplace.

(13) Providing for both formative and interim assessments, as those terms are defined in this chapter, in order to provide timely feedback for purposes of continually adjusting instruction to improve learning.

(14) Making use of test administration and scoring technologies that will allow the return of test results to parents and teachers as soon as is possible in order to support instructional improvement.

(15) Minimizing testing time while not jeopardizing the validity, reliability, fairness, or instructional usefulness of the assessment results.

(16) Including options for diagnostic assessments for pupils in grade 2.

(c) In developing the recommendations pursuant to this section, the Superintendent shall consult with all of the following:

(1) The state board.

(2) The committee advising the Superintendent on the Academic Performance Index pursuant to subdivision (a) of Section 52052.5.

(3) Measurement experts from California’s public and private universities.

(4) Individuals with expertise in assessing pupils with disabilities and English learners.

(5) Teachers, administrators, and governing board members, from California’s local educational agencies.

(6) Parents.

(d) The Superintendent shall report the recommendations developed pursuant to this section to the fiscal and appropriate policy committees of both houses of the Legislature on or before November 1, 2012.

(Amended by Stats. 2011, Ch. 608, Sec. 12. Effective January 1, 2012. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605

(a) (1) (A) Not later than January 1, 1998, the state board shall adopt statewide academically rigorous content standards, pursuant to the recommendations of the Commission for the Establishment of Academic Content and Performance Standards, in the core curriculum areas of reading, writing, and mathematics to serve as the basis for assessing the academic achievement of individual pupils and of schools, school districts, and the California educational system. Not later than November 1, 1998, the state board shall adopt these standards in the core curriculum areas of history/social science and science.

(B) The state board shall adopt statewide performance standards in the core curriculum areas of reading, writing, mathematics, history/social science, and science based on the recommendations made by the Superintendent of a contractor or contractors.

(C) The state board shall require the contractor or contractors to submit performance standards to the Superintendent and the state board not later than a specified date that allows sufficient opportunity for the Superintendent to make a recommendation to the state board and for the state board to conduct regional hearings prior to the adoption of the performance standards.

(2) (A) The state board may modify any proposed content standards or performance standards prior to adoption and may adopt content and performance standards in individual core curriculum areas as those standards are submitted to the state board. The state performance standards shall be established against specific grade level benchmarks of academic achievement for each subject area tested and shall be based on the knowledge and skills that pupils will need in order to succeed in the information-based, global economy of the 21st century. These skills shall not include personal behavioral standards or skills, including, but not limited to, honesty, sociability, ethics, or self-esteem. The standards adopted pursuant to this section shall be for the purpose of guiding state decisions regarding the development, adoption, and approval of assessment instruments pursuant to this chapter and does not mandate any actions or activities by school districts.

(B) Because these standards are models, the adoption of these standards is not subject to the Administrative Procedure Act. This subparagraph is declaratory of existing law.

(3) Before adopting academic content and performance standards, the state board shall hold regional hearings for the purpose of giving parents and other members of the public the opportunity to comment on the proposed standards.

(b) (1) The state board shall ensure that the statewide assessment system adopted pursuant to this chapter yields valid, reliable individual pupil scores and, where applicable, aggregate school scores, school district scores, and statewide scores of pupils and assesses basic academic skills and content standards, including the use of a direct writing assessment or other applied academic skills if deemed valid and reliable and if resources are made available for their use.

(2) This subdivision does not prevent the state board from developing or adopting an assessment instrument that also contains assessments of basic academic skills.

(c) To the extent feasible and as otherwise required, the state board shall ensure that assessments developed, or contracted for pursuant to Section 60642.5, by the state are aligned with the statewide content and performance standards adopted pursuant to subdivision (a). The department, with the approval of the state board, periodically shall contract for a review of the achievement test for conformance with these standards.

(d) After adopting statewide content and performance standards, the state board shall review the existing curriculum frameworks for conformity with the new statewide standards and shall modify the curriculum frameworks where appropriate to bring them into alignment with the standards.

(e) The state board shall adopt regulations for the conduct and administration of the testing and assessment program.

(f) The state board shall adopt a regulation for minimum security procedures that test and assessment publishers and school districts must follow to ensure the security and integrity of test and assessment questions and materials.

(g) This section shall become inoperative on July 1, 2011.

(Amended by Stats. 2008, Ch. 757, Sec. 11. Effective September 30, 2008. Inoperative July 1, 2011, by its own provisions. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.1

(a) No later than June 1, 2001, the State Board of Education shall adopt content standards, pursuant to recommendations developed by the Superintendent of Public Instruction, in the curriculum area of visual and performing arts.

(b) The content standards are intended to provide a framework for programs that a school may offer in the instruction of visual or performing arts. Nothing in this section shall be construed to require a school to follow the content standards.

(c) Nothing in this section shall be construed as mandating an assessment of pupils in visual or performing arts.

(Added by Stats. 2000, Ch. 432, Sec. 2. Effective January 1, 2001. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.2

(a) No later than December 1, 2004, the State Board of Education shall adopt model content standards, pursuant to recommendations developed by the Superintendent of Public Instruction, in the curriculum area of physical education.

(b) The model content standards are intended to provide a framework for programs that a school may offer in the instruction of physical education. Nothing in this section shall be construed to require a school to follow the model content standards.

(Added by Stats. 2002, Ch. 943, Sec. 6. Effective January 1, 2003. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.3

(a) On or before June 1, 2009, the State Board of Education shall adopt content standards, pursuant to recommendations developed by the Superintendent of Public Instruction, for teaching foreign languages in kindergarten and grades 1 to 12, inclusive.

(b) The content standards shall support the goals of Section 51212 and subdivision (c) of Section 51220 by including all of the following:

(1) A summary of the language goals which recognizes that instruction may begin in elementary or secondary school.

(2) A description of individual language skills that should be taught and attained at each level.

(3) Course content that is aligned with findings from research on second language acquisition and education.

(4) Course content that is aligned with the admission requirements for the California State University and the University of California.

(c) The content standards may be used by school districts to develop language programs and course assessments but are not mandatory.

(Added by Stats. 2003, Ch. 826, Sec. 2. Effective January 1, 2004. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.4

(a) On or before July 31, 2019, the Instructional Quality Commission shall consider developing and recommending to the state board computer science content standards for kindergarten and grades 1 to 12, inclusive, pursuant to recommendations developed by a group of computer science experts. The Instructional Quality Commission shall consider existing computer science content standards, which include, but are not limited to, the national K–12 computer science content standards developed by the Computer Science Teachers Association, and consider content standards that include, but are not necessarily limited to, standards for teaching coding. For purposes of this section, “coding” is the process of converting a program design into an accurate and detailed representation of that program in a suitable language.

(b) (1) The Superintendent, in consultation with the state board, shall consider convening the group of experts referenced in subdivision (a), and shall ensure that the members of the group include, but are not necessarily limited to, all of the following:

(A) Teachers who teach computer science, including mathematics and science teachers, in kindergarten and grades 1 to 12, inclusive.

(B) Schoolsite principals.

(C) School district or county office of education administrators.

(D) University professors.

(E) Representatives of private sector business or industry.

(2) The Superintendent, in consultation with the state board, shall ensure that one-half of the members of the group are teachers as described in subparagraph (A) of paragraph (1).

(c) The computer science content standards may be used by school districts to develop computer science programs and course assessments but are not mandatory.

(d) The operation of this section is subject to an appropriation being made for purposes of this section in the annual Budget Act or another statute.

(Added by Stats. 2014, Ch. 876, Sec. 1. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.6

Subject to the availability of funds appropriated in the annual Budget Act for this purpose, the Superintendent, upon approval of the state board, shall contract for the development and distribution of workbooks, as follows:

(a) One workbook to be distributed to all pupils in grade 10. This workbook shall contain information on the proficiency levels that must be demonstrated by pupils on the high school exit examination described in Chapter 9 (commencing with Section 60850). The workbook also shall contain sample questions, with explanations describing how these sample questions test pupil knowledge of the language arts and mathematics content standards adopted by the state board pursuant to Section 60605.

(b) Separate workbooks for each of grades 2 to 11, inclusive. Each pupil in grades 2 to 11, inclusive, who is required to take the achievement tests described in Section 60642.5 shall receive a copy of the workbook designed for the same grade level in which the pupil is enrolled. These workbooks shall contain material to assist pupils and their parents with standards-based learning, including the grade appropriate academic content standards adopted by the state board pursuant to Section 60605 and sample questions that require knowledge of these standards to answer. The workbooks also shall describe how the sample questions test knowledge of the state board adopted academic content standards.

(Amended by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 13. Effective April 12, 2010. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.7

The Superintendent, the state board, and any other entity or individual designated by the Governor shall participate in the Common Core State Standards Initiative consortium sponsored by the National Governors Association and the Council of Chief State School Officers or any associated or related interstate collaboration to jointly develop common high-quality standards or assessments aligned with the common set of standards.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 14. Effective April 12, 2010. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.8

(a) There is hereby established the Academic Content Standards Commission. The commission shall consist of 21 members, appointed as follows:

(1) Eleven members appointed by the Governor.

(2) Five members appointed by the Senate Committee on Rules.

(3) Five members appointed by the Speaker of the Assembly.

(b) Members of the commission shall serve at the pleasure of the appointing authority.

(c) Not less than half of the members appointed by each of the appointing authorities pursuant to subdivision (a) shall be current public school elementary or secondary classroom teachers.

(d) The commission shall develop academic content standards in language arts and mathematics. The standards shall be internationally benchmarked and build toward college and career readiness by the time of high school graduation. Unless otherwise allowed by the Secretary of the United States Department of Education, at least 85 percent of these standards shall be the common core academic standards developed by the consortium or interstate collaboration set forth in Section 60605.7.

(e) Pursuant to the Bagley-Keene Act, Article 9 (commencing with Sec. 11120) of Division 3 of Title 2 of the Government Code, all meetings and hearings of the commission shall be open and available to the public.

(f) On or before July 15, 2010, the commission shall present its recommended academic content standards to the state board.

(g) On or before August 2, 2010, the state board shall do either of the following:

(1) Adopt the academic content standards as proposed by the commission.

(2) Reject the academic content standards as proposed by the commission. If the state board rejects the standards it shall provide a specific written explanation to the Superintendent, the Governor, and the Legislature of the reasons why the proposed standards were rejected.

(h) The Superintendent and state board shall present to the Governor and to the appropriate policy and fiscal committees of the Legislature a schedule and implementation plan for integrating the academic content standards adopted pursuant to this section into the state educational system.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 15. Effective April 12, 2010. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.86

(a) The department shall recommend, and the state board shall approve, evaluation criteria to guide the development and review of supplemental instructional materials.

(b) Notwithstanding any other law, and on a one-time basis, the department shall develop a list, on or before July 1, 2012, of supplemental instructional materials for use in kindergarten and grades 1 to 8, inclusive, that are aligned with the California common core academic content standards for language arts and for use in kindergarten and grades 1 to 7, inclusive, that are aligned with the California common core academic content standards for mathematics. The supplemental instructional materials shall provide a bridge between the California common core academic content standards and the standards-aligned instructional materials currently being used by local educational agencies.

(c) (1) The department shall recommend, and the state board shall approve, content review experts to review, in an open and transparent process, supplemental instructional materials submitted for approval in the subject areas of mathematics and English language arts.

(2) The majority of content review experts approved pursuant to paragraph (1) shall be teachers who are credentialed in the subject area they are reviewing. The content review experts also shall include appropriate persons from postsecondary educational institutions and school and school district curriculum administrators, and other persons who are knowledgeable in the appropriate subject area.

(3) The content review experts shall serve without compensation.

(d) (1) On or before September 30, 2012, the state board shall do the following:

(A) Approve all, or a portion, of the list of supplemental instructional materials proposed by the department, taking into consideration the review of the content review experts and any other relevant information, as appropriate.

(B) Reject all, or a portion, of the list of supplemental instructional materials proposed by the department, taking into consideration the review of the content review experts and any other relevant information, as appropriate.

(2) The state board may add an item to the list of supplemental instructional materials proposed by the department.

(3) If the state board rejects all, or a portion, of the list of supplemental instructional materials proposed by the department, or adds an item to the list, the state board, in a public meeting held pursuant to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code), shall provide written reasons for the removal or addition of an item on the list. The state board shall not approve a supplemental instructional material it adds to the list at the same time it provides its written reason for adding the material; instead, the state board shall approve the added material at a subsequent public meeting.

(e) (1) The governing boards of school districts and county offices of education may approve supplemental instructional materials other than those approved by the state board pursuant to subdivision (d) if the governing board of the school district or county office of education determines that other supplemental instructional materials are aligned with the California common core academic content standards and meet the needs of the pupils of the school district or county office of education. The governing board of a school district and a county office of education may only approve supplemental instructional materials that comply with the evaluation criteria approved pursuant to subdivision (a) and the requirements of Section 60226, subdivision (h), and Article 4 (commencing with Section 60060).

(2) (A) A supplemental instructional material approved by a governing board of a school district or a county office of education pursuant to this subdivision that is in the subject area of mathematics or English language arts shall be reviewed by content review experts chosen by the governing board of the school district or county office of education.

(B) The majority of the content review experts chosen pursuant to subparagraph (A) shall be teachers who are credentialed in the subject area they are reviewing. The content review experts shall include appropriate persons from postsecondary educational institutions and school and school district or county office of education curriculum administrators, and other persons who are knowledgeable in the appropriate subject area.

(C) The content review experts shall serve without compensation.

(f) Publishers choosing to submit supplemental instructional materials for approval by the state board shall submit standards maps.

(g) (1) Before approving supplemental instructional materials pursuant to this section, the state board shall review those instructional materials for academic content, social content, and instructional support to teachers and pupils. Supplemental instructional materials approved by the state board pursuant to this section shall meet required program criteria for grade-level programs, intervention programs, and English learners and shall include materials for use by teachers.

(2) Before approving supplemental instructional materials pursuant to this section, the governing board of a school district or a county office of education shall review those instructional materials for academic content and instructional support to teachers and pupils. Supplemental instructional materials approved by the governing board of a school district or a county office of education pursuant to this section shall meet required program criteria for grade-level programs, intervention programs, and English learners, and shall include materials for use by teachers.

(h) Supplemental instructional materials approved pursuant to this section shall comply with the social content review requirements that would be imposed by Assembly Bill 339 of the 2011–12 Regular Session if that bill becomes operative; otherwise, the governing board of a school district or a county office of education shall review supplemental instructional materials for social content in compliance with Article 3 (commencing with Section 60040).

(i) The department shall maintain on its Internet Web site the list of supplemental instructional materials approved by the state board pursuant to subdivision (d).

(j) The department shall use federal carryover funds received pursuant to Title I of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) to implement this section.

(k) This section shall become inoperative on July 1, 2014, and, as of July 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before July 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 589, Sec. 13. Effective January 1, 2013. Inoperative July 1, 2014, by its own provisions. Repealed as of July 1, 2015, by its own provisions.)



60605.88

(a) Notwithstanding any other law, and on a one-time basis, the department, at least 30 days before the state board takes action pursuant to subdivision (c), shall develop a list of supplemental instructional materials for use in kindergarten and grades 1 to 7, inclusive, that are aligned with the California common core academic content standards for mathematics. The supplemental instructional materials shall provide a bridge between the California common core academic content standards and the standards-aligned instructional materials currently being used by local educational agencies.

(b) (1) The department shall recommend, and the state board shall approve, content review experts to review, in an open and transparent process, supplemental instructional materials submitted for approval in the subject area of mathematics.

(2) The majority of content review experts approved pursuant to paragraph (1) shall be elementary and secondary schoolteachers who are credentialed in the subject area they are reviewing. The content review experts shall also include appropriate persons from postsecondary educational institutions and school and school district curriculum administrators, and other persons who are knowledgeable in the appropriate subject area.

(3) The review of supplemental instructional materials described in this section shall be in addition to the review of supplemental instructional materials conducted pursuant to Section 60605.86 and shall be open to publishers and manufacturers of supplemental instructional materials in mathematics that previously submitted supplemental instructional materials pursuant to Section 60605.86 that supplement any mathematics program that is not a current state-adopted program. The review shall be based upon the evaluation criteria approved by the state board pursuant to subdivision (a) of Section 60605.86.

(c) (1) On or before July 30, 2013, the state board shall do all of the following:

(A) Approve all, or a portion, of the list of supplemental instructional materials proposed by the department, taking into consideration the review of the content review experts and any other relevant information, as appropriate.

(B) Reject all, or a portion, of the list of supplemental instructional materials proposed by the department, taking into consideration the review of the content review experts and any other relevant information, as appropriate.

(2) The state board may add an item to the list of supplemental instructional materials proposed by the department.

(3) If the state board rejects all, or a portion, of the list of supplemental instructional materials proposed by the department, or adds an item to the list, the state board, in a public meeting held pursuant to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code), shall provide written reasons for the removal or addition of an item on the list. The state board shall not approve a supplemental instructional material it adds to the list at the same time it provides its written reason for adding the material; instead, the state board shall approve the added material at a subsequent public meeting. If the state board modifies the recommendations proposed by the department, it shall act at its next scheduled meeting or within 60 days of July 30, 2013.

(d) Publishers and manufacturers choosing to submit supplemental instructional materials for approval by the state board shall submit standards maps.

(e) Before approving supplemental instructional materials pursuant to this section, the state board shall review those instructional materials for academic content, social content, and instructional support to teachers and pupils. Supplemental instructional materials approved by the state board pursuant to this section shall meet required program criteria for grade-level programs and English learners and shall include materials for use by teachers.

(f) The department shall maintain on its Internet Web site the list of supplemental instructional materials approved by the state board pursuant to subdivision (c).

(g) The department shall use federal carryover funds received pursuant to Title I of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) to implement this section.

(h) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 636, Sec. 3. Effective January 1, 2013. Inoperative July 1, 2014, by its own provisions. Repealed as of July 1, 2015, by its own provisions.)



60605.9

Notwithstanding any other provision of law, the limitation in paragraph (6) of subdivision (c) of Section 60200, which requires that other criteria be approved at least 30 months prior to the date that the materials are to be approved for adoption, shall not apply to instructional materials adopted by the state board that are aligned with the content standards adopted pursuant to Section 60605.8 in each of the content areas for which standards are revised or adopted.

(Added by Stats. 2010, 5th Ex. Sess., Ch. 2, Sec. 16. Effective April 12, 2010. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.10

The Superintendent may recommend and the state board may adopt the college and career readiness anchor standards developed by the Common Core State Standards Initiative consortium. The state board may also take action to resolve any technical issues in the English language arts standards adopted pursuant to Section 60605.8.

(Added by Stats. 2012, Ch. 654, Sec. 1. Effective January 1, 2013. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60605.11

(a) The Superintendent may recommend to the state board, and the state board may approve, modifications to the common core academic content standards in mathematics adopted by the state board pursuant to Section 60605.8. If the state board modifies the common core academic content standards in mathematics, it shall explain, in writing, to the Governor and the Legislature the reasons for modifying the standards. The Superintendent’s recommendations and the state board’s actions shall assist schools in the implementation of the standards.

(1) In consultation with the state board, the Superintendent shall consult a group of experts in mathematics for purposes of developing recommendations pursuant to this section. The Superintendent shall ensure that the group of experts includes, but is not limited to, individuals who are teachers of mathematics in elementary and secondary schools, schoolsite principals, administrators of school districts or county offices of education, and university professors. Not less than one-half of the members of the group shall be currently employed public school teachers.

(2) The Superintendent and the state board shall hold a minimum of two public hearings pursuant to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code) in order for the public to provide input on the modifications recommended pursuant to this section.

(3) On or before March 30, 2013, the Superintendent shall recommend modifications to the mathematics standards to the state board, and the state board, by that date, shall adopt, reject, or modify those recommendations.

(b) The modifications to the common core academic content standards in mathematics that the Superintendent recommends to the state board and that the state board approves shall ensure all of the following:

(1) The rigor of the state common core academic content standards in mathematics is maintained so that all high school graduates are prepared for college and careers, as specified in the common core academic content standards.

(2) All of the common core academic standards developed by the consortium or interstate collaboration set forth in Section 60605.7 are adopted.

(3) One set of standards is adopted at each grade level.

(4) The content standards for algebra I are based upon the common core academic content standards for mathematics.

(5) Redundant mathematics standards are eliminated.

(6) The implementation of standards is improved.

(7) Any technical issues in the standards are resolved.

(8) The modifications amount to no more than 15 percent of the common core academic content standards adopted by the state board.

(c) (1) Any modifications to the common core academic content standards in mathematics made pursuant to this section shall be incorporated into the curriculum framework and the evaluation criteria for mathematics for the purpose of adopting instructional materials in mathematics pursuant to Section 60207.

(2) This subdivision shall become operative only if Assembly Bill 1246 of the 2011–12 Regular Session is chaptered and becomes effective.

(Added by Stats. 2012, Ch. 654, Sec. 2. Effective January 1, 2013. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60607

(a) Each pupil shall have an individual record of accomplishment by the end of grade 12 that includes the results of the achievement test required and administered annually as part of the California Assessment of Student Performance and Progress (CAASPP), or any predecessor assessments, established pursuant to Article 4 (commencing with Section 60640), results of end-of-course examinations he or she has taken, and the vocational education certification examinations he or she chose to take.

(b) It is the intent of the Legislature that local educational agencies and schools use the results of the academic achievement tests administered annually as part of the CAASPP to provide support to pupils and parents or guardians in order to assist pupils in strengthening their development as learners, and thereby to improve their academic achievement and performance in subsequent assessments.

(c) (1) Except for research provided for in former Section 49079.6, as it read on December 31, 2013, a pupil’s results or a record of accomplishment shall be private, and may not be released to any person, other than the pupil’s parent or guardian and a teacher, counselor, or administrator directly involved with the pupil, without the express written consent of either the parent or guardian of the pupil if the pupil is a minor, or the pupil if the pupil has reached the age of majority or is emancipated.

(2) (A) Notwithstanding paragraph (1), a pupil or his or her parent or guardian may authorize the release of pupil results or a record of accomplishment to a postsecondary educational institution for the purpose of credit, placement, or admission.

(B) Notwithstanding paragraph (1), the results of an individual pupil on the CAASPP may be released to a postsecondary educational institution for the purpose of credit, placement, or admission.

(Amended by Stats. 2014, Ch. 327, Sec. 19. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60608

The governing board of each district shall, in accordance with the rules and regulations of the State Board of Education, conduct a testing program pursuant to this chapter and may also administer other tests.

(Added by Stats. 1995, Ch. 975, Sec. 1. Effective January 1, 1996. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60610

At the request of the state board, and in accordance with rules and regulations that the state board may adopt, each county superintendent of schools shall cooperate with and assist school districts and charter schools under his or her jurisdiction in carrying out the testing programs of those school districts and charter schools and other duties imposed on school districts by this chapter.

(Amended by Stats. 2013, Ch. 489, Sec. 10. Effective January 1, 2014. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60611

A local educational agency, district superintendent of schools, or principal or teacher of any elementary or secondary school, including a charter school, shall not carry on any program for the sole purpose of test preparation of pupils for the statewide pupil assessment system or a particular test used in the statewide pupil assessment system. Nothing in this section prohibits the use of materials to familiarize pupils with item types or the computer-based testing environment used in the California Assessment of Student Performance and Progress.

(Amended by Stats. 2014, Ch. 327, Sec. 20. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60612

Upon adoption or approval of assessments pursuant to this chapter, the Superintendent shall prepare, and make available to parents, teachers, pupils, administrators, school board members, and the public, easily understood materials, in accordance with subdivisions (c) and (d) of Section 60604, describing the nature and purposes of the assessments, the systems of scoring, and the valid uses to which the assessments will be put. The Superintendent shall produce the materials for parents in languages other than English in accordance with Section 48985. It is the intent of the Legislature that the department utilize the clearinghouse for multilingual documents to meet this requirement. The Superintendent shall consider information already provided by assessment consortia of which California is a member or assessment contractors when fulfilling this requirement.

(Amended by Stats. 2013, Ch. 489, Sec. 12. Effective January 1, 2014. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60613

A school district is an agent of the State Department of Education for the purpose of administering a test or assessment required pursuant to this article. No action may be brought or maintained against any school district or its officers or employees acting in accordance with the instructions of the Superintendent of Public Instruction or the State Board of Education.

(Amended by Stats. 1997, Ch. 828, Sec. 7. Effective October 10, 1997. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60614

Notwithstanding Section 51513, no test, examination, or assessment given as part of the statewide pupil assessment program shall contain any questions or items that solicit or invite disclosure of a pupil’s, or his or her parents’ or guardians’, personal beliefs or practices in sex, family life, morality, or religion nor shall it contain any question designed to evaluate personal behavioral characteristics, including, but not limited to, honesty, integrity, sociability, or self esteem.

(Added by Stats. 1995, Ch. 975, Sec. 1. Effective January 1, 1996. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60615

Notwithstanding any other provision of law, a parent’s or guardian’s written request to school officials to excuse his or her child from any or all parts of the assessments administered pursuant to this chapter shall be granted.

(Added by Stats. 1995, Ch. 975, Sec. 1. Effective January 1, 1996. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60616

Any achievement test adopted by the state board pursuant to this chapter may be reviewed by any Member of the Legislature or any member of the governing board of a school district, if the member agrees in writing prior to the review to maintain the confidentiality of the test.

(Amended by Stats. 2008, Ch. 757, Sec. 14. Effective September 30, 2008. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60617

The governing board of any school district may meet in closed session only to review the actual contents of any approved or adopted assessment, provided the governing board agrees by resolution to accept any terms or conditions for that review that are established by rules and regulations of the State Board of Education. The purpose of this provision is to maintain the confidentiality of the assessments under review.

(Added by Stats. 1995, Ch. 975, Sec. 1. Effective January 1, 1996. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60618

(a) The academic content and performance standards adopted by the State Board of Education pursuant to Section 60605 that are used as standards for the purposes of this article are to be considered model standards for any other purpose.

(b) School districts may use these model standards as a guideline in developing district standards.

(Added by Stats. 1996, Ch. 920, Sec. 2. Effective January 1, 1997. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)






ARTICLE 3 - Program Evaluation and Analysis

60630

(a) The Superintendent shall prepare and submit, and subsequently post on the Internet Web site of the department, an annual report to the state board containing an analysis of the results and test scores of the summative assessments administered pursuant to Section 60640. The Superintendent shall notify the state board and the appropriate policy and fiscal committees of the Legislature that the annual report is available on the Internet Web site of the department.

(b) The Superintendent shall post a periodic update on the implementation of the California Assessment of Student Performance and Progress on the Internet Web site of the department, and notify the state board and the appropriate policy and fiscal committees of the Legislature that the update is available on the Internet Web site of the department.

(Amended by Stats. 2014, Ch. 327, Sec. 21. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)






ARTICLE 4 - California Assessment of Student Performance and Progress

60640

(a) There is hereby established the California Assessment of Student Performance and Progress, to be known as the CAASPP.

(b) Commencing with the 2013–14 school year, the CAASPP shall be composed of all of the following:

(1) (A) A consortium summative assessment in English language arts and mathematics for grades 3 to 8, inclusive, and grade 11 that measures content standards adopted by the state board.

(B) In the 2013–14 school year, the consortium summative assessment in English language arts and mathematics shall be a field test only, to enable the consortium to gauge the validity and reliability of these assessments and to conduct all necessary psychometric procedures and studies, including, but not necessarily limited to, achievement standard setting, and to allow the department to conduct studies regarding full implementation of the assessment system. These field tests and results shall not be used for any other purpose, including the calculation of any accountability measure.

(2) (A) Science grade level assessments in grades 5, 8, and 10 that measure content standards adopted pursuant to Section 60605, until a successor assessment is implemented pursuant to subparagraph (B).

(B) For science assessments, the Superintendent shall make a recommendation to the state board as soon as is feasible after the adoption of science content standards pursuant to Section 60605.85 regarding the assessment of the newly adopted standards. Before making recommendations, the Superintendent shall consult with stakeholders, including, but not necessarily limited to, California science teachers, individuals with expertise in assessing English learners and pupils with disabilities, parents, and measurement experts, regarding the grade level and type of assessment. The recommendations shall include cost estimates and a plan for implementation of at least one assessment in each of the following grade spans:

(i) Grades 3 to 5, inclusive.

(ii) Grades 6 to 9, inclusive.

(iii) Grades 10 to 12, inclusive.

(3) The California Alternate Performance Assessment in grades 2 to 11, inclusive, in English language arts and mathematics and science in grades 5, 8, and 10, which measures content standards adopted pursuant to Section 60605 until a successor assessment is implemented. The successor assessment shall be limited to the grades and subject areas assessed pursuant to paragraph (1) and subparagraph (B) of paragraph (2).

(4) The Early Assessment Program established by Chapter 6 (commencing with Section 99300) of Part 65 of Division 14 of Title 3.

(5) (A) A local educational agency may administer a primary language assessment aligned to the English language arts standards adopted pursuant to Section 60605, as it read on January 1, 2013, to pupils who are identified as limited English proficient and enrolled in any of grades 2 to 11, inclusive, until a subsequent primary language assessment aligned to the common core standards in English language arts adopted pursuant to Section 60605.8 is developed pursuant to subparagraph (E).

(B) If a local educational agency chooses to administer a primary language assessment to pupils identified as limited English proficient and enrolled in any of grades 2 to 11, inclusive, pursuant to subparagraph (A), it shall notify the department in a manner to be determined by the department and the costs shall be paid by the state and included as part of the testing contract, and the department shall provide the local educational agency a per pupil apportionment for administering the assessment pursuant to subdivision (l).

(C) The Superintendent shall consult with stakeholders, including assessment and English learner experts, to determine the content and purpose of a stand-alone language arts summative assessment in primary languages other than English that aligns with the English language arts content standards. The Superintendent shall consider the appropriate purpose for this assessment, including, but not necessarily limited to, support for the State Seal of Biliteracy and accountability. It is the intent of the Legislature that an assessment developed pursuant to this section be included in the state accountability system.

(D) The Superintendent shall report and make recommendations to the state board at a regularly scheduled public meeting no sooner than one year after the first full administration of the consortium computer-adaptive assessments in English language arts and mathematics summative assessments in grades 3 to 8, inclusive, and grade 11, regarding an implementation timeline and estimated costs of a stand-alone language arts summative assessment in primary languages other than English.

(E) The Superintendent shall develop, and the state board shall adopt, a primary language assessment. The Superintendent shall administer this assessment no later than the 2016–17 school year.

(F) This paragraph shall be operative only to the extent that funding is provided in the annual Budget Act or another statute for the purpose of this section.

(c) No later than March 1, 2016, the Superintendent shall submit to the state board recommendations on expanding the CAASPP to include additional assessments, for consideration at a regularly scheduled public meeting. The Superintendent shall also submit these recommendations to the appropriate policy and fiscal committees of the Legislature and to the Director of Finance in accordance with all of the following:

(1) In consultation with stakeholders, including, but not necessarily limited to, California teachers, individuals with expertise in assessing English learners and pupils with disabilities, parents, and measurement experts, the Superintendent shall make recommendations regarding assessments including the grade level, content, and type of assessment. These recommendations shall take into consideration the assessments already administered or planned pursuant to subdivision (b). The Superintendent shall consider the use of consortium-developed assessments, various item types, computer-based testing, and a timeline for implementation.

(2) The recommendations shall consider assessments in subjects, including, but not necessarily limited to, history-social science, technology, visual and performing arts, and other subjects as appropriate, as well as English language arts, mathematics, and science assessments to augment the assessments required under subdivision (b), and the use of various assessment options, including, but not necessarily limited to, computer-based tests, locally scored performance tasks, and portfolios.

(3) The recommendations shall include the use of an assessment calendar that would schedule the assessments identified pursuant to paragraph (2) over several years, the use of matrix sampling, if appropriate, and the use of population sampling.

(4) The recommendations shall include a timeline for test development, and shall include cost estimates for subject areas, as appropriate.

(5) Upon approval by the state board and the appropriation of funding for this purpose, the Superintendent shall develop and administer approved assessments. The state board shall approve test blueprints, achievement level descriptors, testing periods, performance standards, and a reporting plan for each approved assessment.

(d) For the 2013–14 and 2014–15 school years, the department shall make available to local educational agencies Standardized Testing and Reporting Program test forms no longer required by the CAASPP. The cost of implementing this subdivision, including, but not necessarily limited to, shipping, printing, scoring, and reporting per pupil shall be the same for all local educational agencies, and shall not exceed the marginal cost of the assessment, including any cost the department incurs to implement this section. A local educational agency that chooses to administer an assessment pursuant to this subdivision shall do so at its own expense, and shall enter into an agreement for that purpose with a contractor, subject to the approval of the department.

(e) The Superintendent shall make available a paper and pencil version of any computer-based CAASPP assessment for use by pupils who are unable to access the computer-based version of the assessment for a maximum of three years after a new operational test is first administered.

(f) (1) From the funds available for that purpose, each local educational agency shall administer assessments to each of its pupils pursuant to subdivision (b). As allowable by federal statute, recently arrived English learner pupils are exempted from taking the assessment in English language arts. The state board shall establish a testing period to provide that all schools administer these tests to pupils at approximately the same time during the instructional year. The testing period established by the state board shall take into consideration the need of local educational agencies to provide makeup days for pupils who were absent during testing, as well as the need to schedule testing on electronic computing devices.

(2) For the 2013–14 school year, each local educational agency shall administer the field tests in a manner described by the department in consultation with the president or executive director of the state board. Additional participants in the field test beyond the representative sample may be approved by the department, and the department shall use existing contract savings to fund local educational agency participation in one or more tests per participant. Funds for this purpose shall be used to allow for maximum participation in the field tests across the state. To the extent savings in the current contract are not available to fully fund this participation, the department shall prorate available funds by test. Local educational agencies shall bear any additional costs to administer these assessments that are in excess of the contracted amount. With approval of the state board and the Director of Finance, the department shall amend the existing assessment contract to accommodate field testing beyond the representative sample, and to allow for special studies using information collected from the field tests.

(g) From the funds available for that purpose, each local educational agency shall administer assessments as determined by the state board pursuant to paragraph (5) of subdivision (c).

(h) As feasible, the CAASPP field tests shall be conducted in a manner that will minimize the testing burden on individual schools. The CAASPP field tests shall not produce individual pupil scores unless it is determined that these scores are valid and reliable.

(i) The governing board of a school district may administer achievement tests in grades other than those required by this section as it deems appropriate.

(j) Subject to the approval of the state board, the department may make available to local educational agencies a primary language assessment aligned to the English language arts standards adopted pursuant to Section 60605, as it read on January 1, 2013, for assessing pupils who are enrolled in a dual language immersion program that includes the primary language of the assessment and who are either nonlimited English proficient or redesignated fluent English proficient until a subsequent primary language assessment aligned to the common core standards in English language arts adopted pursuant to Section 60605.8 is developed pursuant to paragraph (5) of subdivision (b). The cost for the assessment shall be the same for all local educational agencies and shall not exceed the marginal cost of the assessment, including any cost the department incurs to implement this section. A local educational agency that elects to administer a primary language assessment pursuant to this subdivision shall do so at its own expense and shall enter into an agreement for that purpose with the state testing contractor, subject to the approval of the department.

(k) Pursuant to Section 1412(a)(16) of Title 20 of the United States Code, individuals with exceptional needs, as defined in Section 56026, shall be included in the testing requirement of subdivision (b) with appropriate accommodations in administration, where necessary, and the individuals with exceptional needs who are unable to participate in the testing, even with accommodations, shall be given an alternate assessment.

(l) (1) The Superintendent shall apportion funds appropriated for these purposes to local educational agencies to enable them to meet the requirements of subdivisions (b) and (c).

(A) For the CAASPP field tests administered in the 2013–14 school year or later school years, the Superintendent shall apportion funds to local educational agencies if funds are specifically provided for this purpose in the annual Budget Act.

(B) The Superintendent shall apportion funds to local educational agencies to enable them to administer assessments used to satisfy the voluntary Early Assessment Program in the 2013–14 school year pursuant to paragraph (4) of subdivision (b).

(2) The state board annually shall establish the amount of funding to be apportioned to local educational agencies for each test administered and annually shall establish the amount that each contractor shall be paid for each test administered under the contracts required pursuant to Section 60643. The amounts to be paid to the contractors shall be determined by considering the cost estimates submitted by each contractor each September and the amount included in the annual Budget Act, and by making allowance for the estimated costs to local educational agencies for compliance with the requirements of subdivisions (b) and (c). The state board shall take into account changes to local educational agency test administration activities under the CAASPP, including, but not limited to, the number and type of tests administered and changes in computerized test registration and administration procedures, when establishing the amount of funding to be apportioned to local educational agencies for each test administered.

(3) An adjustment to the amount of funding to be apportioned per test shall not be valid without the approval of the Director of Finance. A request for approval of an adjustment to the amount of funding to be apportioned per test shall be submitted in writing to the Director of Finance and the chairpersons of the fiscal committees of both houses of the Legislature with accompanying material justifying the proposed adjustment. The Director of Finance is authorized to approve only those adjustments related to activities required by statute. The Director of Finance shall approve or disapprove the amount within 30 days of receipt of the request and shall notify the chairpersons of the fiscal committees of both houses of the Legislature of the decision.

(m) For purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the appropriation for the apportionments made pursuant to paragraph (1) of subdivision (l), and the payments made to the contractors under the contracts required pursuant to Section 60643 or subparagraph (C) of paragraph (1) of subdivision (a) of Section 60605 between the department and the contractor, are “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, for the applicable fiscal year, and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII  B,” as defined in subdivision (e) of Section 41202, for that fiscal year.

(n) As a condition to receiving an apportionment pursuant to subdivision (l), a local educational agency shall report to the Superintendent all of the following:

(1) The pupils enrolled in the local educational agency in the grades in which assessments were administered pursuant to subdivisions (b) and (c).

(2) The pupils to whom an achievement test was administered pursuant to subdivisions (b) and (c) in the local educational agency.

(3) The pupils in paragraph (1) who were exempted from the test pursuant to this section.

(o) The Superintendent and the state board are authorized and encouraged to assist postsecondary educational institutions to use the assessment results of the CAASPP, including, but not necessarily limited to, the grade 11 consortium summative assessments in English language arts and mathematics, for academic credit, placement, or admissions processes.

(p) Subject to the availability of funds in the annual Budget Act for this purpose, and exclusive of the consortium assessments, the Superintendent, with the approval of the state board, annually shall release to the public test items from the achievement tests pursuant to Section 60642.5 administered in previous years. Where feasible and practicable, the minimum number of test items released per year shall be equal to 25 percent of the total number of test items on the test administered in the previous year.

(q) On or before July 1, 2014, Sections 850 to 868, inclusive, of Title 5 of the California Code of Regulations shall be revised by the state board to conform to the changes made to this section in the first year of the 2013–14 Regular Session. The state board shall adopt initial regulations as emergency regulations to immediately implement the CAASPP assessments, including, but not necessarily limited to, the administration, scoring, and reporting of the tests, as the adoption of emergency regulations is necessary for the immediate preservation of the public peace, health, safety, or general welfare within the meaning of Section 11346.1 of the Government Code. The emergency regulations shall be followed by the adoption of permanent regulations, in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2014, Ch. 32, Sec. 49. Effective June 20, 2014. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60641

(a) The department shall ensure that local educational agencies comply with each of the following requirements:

(1) The achievement tests provided for in Section 60640 are scheduled to be administered to all pupils, inclusive of pupils enrolled in charter schools and exclusive of pupils exempted pursuant to Section 60640, during the period prescribed in subdivision (b) of Section 60640.

(2) For assessments that produce valid individual pupil results, the individual results of each pupil tested pursuant to Section 60640 shall be reported, in writing, to the parent or guardian of the pupil. The report shall include a clear explanation of the purpose of the test, the score of the pupil, and the intended use by the local educational agency of the test score. This subdivision does not require teachers or other local educational agency personnel to prepare individualized explanations of the test score of each pupil. It is the intent of the Legislature that nothing in this section shall preclude a school or school district from meeting the reporting requirement by the use of electronic media formats that secure the confidentiality of the pupil and the pupil’s results. State agencies or local educational agencies shall not use a comparison resulting from the scores and results of the California Assessment of Student Performance and Progress (CAASPP) assessments and the assessment scores and results from assessments that measured previously adopted content standards.

(3) (A) For assessments that produce valid individual pupil results, the individual results of each pupil tested pursuant to Section 60640 also shall be reported to the school and teachers of a pupil. The local educational agency shall include the test results of a pupil in his or her pupil records. However, except as provided in this section and Section 60607, personally identifiable pupil test results only may be released with the permission of either the pupil’s parent or guardian if the pupil is a minor, or the pupil if the pupil has reached the age of majority or is emancipated.

(B) Notwithstanding subparagraph (A) and pursuant to subdivision (c) of Section 60607, a pupil or his or her parent or guardian may authorize the release of individual pupil results to a postsecondary educational institution for the purpose of credit, placement, determination of readiness for college-level coursework, or admission.

(4) The districtwide, school-level, and grade-level results of the CAASPP in each of the grades designated pursuant to Section 60640, but not the score or relative position of any individually ascertainable pupil, shall be reported to the governing board of the school district at a regularly scheduled meeting, and the countywide, school-level, and grade-level results for classes and programs under the jurisdiction of the county office of education shall be similarly reported to the county board of education at a regularly scheduled meeting.

(b) The state board shall adopt regulations that outline a calendar for delivery and receipt of summative assessment results at the pupil, school, grade, district, county, and state levels. The calendar shall include delivery dates to the department and to local educational agencies. The calendar for delivery shall provide for the timely return of assessment results, and consider the amount of paper-and-pencil administered assessments and number of items requiring hand scoring. The calendar shall also ensure that individual assessment results are reported to local educational agencies within eight weeks of receipt by the contractor for scoring.

(c) Aggregated, disaggregated, or group scores or reports that include the results of the CAASPP assessments, inclusive of the reports developed pursuant to Section 60630, shall not be publicly reported to any party other than the school or local educational agency where the pupils were tested, if the aggregated, disaggregated, or group scores or reports are comprised of 10 or fewer individual pupil assessment results. Exclusive of the reports developed pursuant to Section 60630, in no case shall any group score or report be displayed that would deliberately or inadvertently make the score or performance of any individual pupil or teacher identifiable.

(d) The department shall ensure that pupils in grade 11, or parents or legal guardians of those pupils, may request results from grade 11 assessments administered as part of the CAASPP for the purpose of determining credit, placement, or readiness for college-level coursework be released to a postsecondary educational institution.

(Amended by Stats. 2014, Ch. 327, Sec. 22. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60642.5

(a) The Superintendent, with approval of the state board, shall provide for the development of an assessment instrument, to be called the California Standards Tests, that measures the degree to which pupils are achieving the academically rigorous content standards and performance standards, to the extent standards have been adopted by the state board. These standards-based achievement tests shall contain the subject areas specified in paragraph (3) of subdivision (a) of Section 60603 for grades 2 to 8, inclusive, and shall include an assessment in history/social science in at least one elementary or middle school grade level selected by the state board and science in at least one elementary or middle school grade level selected by the state board, and the core curriculum areas specified in paragraph (5) of subdivision (a) of Section 60603 for grades 9 to 11, inclusive, except that history-social science shall not be included in the grade 9 assessment unless the state board adopts academic content standards for a grade 9 history-social science course, and shall include, at a minimum, a direct writing assessment once in elementary school and once in middle or junior high school and other items of applied academic skill if deemed valid and reliable and if resources are made available for their use.

(b) In approving a contract for the development or administration of the California Standards Tests, the state board shall consider each of the following criteria:

(1) The ability of the contractor to produce valid, reliable individual pupil scores.

(2) The ability of the contractor to report results pursuant to subdivision (a) of Section 60643 by August 8.

(3) The ability of the contractor to ensure alignment between the standards-based achievement test and the academically rigorous content and performance standards as those standards are adopted by the state board. This criterion shall include the ability of the contractor to implement a process to establish and maintain alignment between the test items and the standards.

(4) The per pupil cost estimates of developing and, if appropriate, administering the proposed assessment with a system to facilitate the determination of future per pupil cost determinations.

(5) The procedures of the contractor to ensure the security and integrity of test questions and materials.

(6) The experience of the contractor in successfully conducting testing programs adopted and administered by other states. For experience to be considered, the number of grades and pupils tested shall be provided.

(c) The standards-based achievement tests may use items from other tests.

(Amended by Stats. 2008, Ch. 757, Sec. 19. Effective September 30, 2008. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60642.6

The department shall acquire, and offer at no cost to local educational agencies, interim and formative assessment tools for kindergarten and grades 1 to 12, inclusive, as provided through the consortium membership pursuant to Section 60605.7.

(Added by Stats. 2013, Ch. 489, Sec. 17. Effective January 1, 2014. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60643

(a) Notwithstanding any other law, the contractor or contractors of the achievement tests provided for in Section 60640 shall comply with all of the conditions and requirements of the contract to the satisfaction of the Superintendent and the state board.

(b) (1) The department shall develop, and the Superintendent and the state board shall approve, a contract or contracts to be entered into with a contractor in connection with the test provided for in Section 60640. The department may develop the contract through negotiations. In approving a contract amendment to the contract authorized pursuant to this section, the department, in consultation with the state board, may make material amendments to the contract that do not increase the contract cost. Contract amendments that increase contract costs may only be made with the approval of the department, the state board, and the Department of Finance.

(2) For purposes of the contracts authorized pursuant to this subdivision, the department is exempt from the requirements of Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and from the requirements of Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code. The department shall use a competitive and open process utilizing standardized scoring criteria through which to select a potential administration contractor or contractors for recommendation to the state board for consideration. The state board shall consider each of the following criteria:

(A) The ability of the contractor to produce valid and reliable scores.

(B) The ability of the contractor to report accurate results in a timely fashion.

(C) Exclusive of the consortium assessments, the ability of the contractor to ensure technical adequacy of the tests, inclusive of the alignment between the California Assessment of Student Performance and Progress tests and the state-adopted content standards.

(D) The cost of the assessment system.

(E) The ability and proposed procedures to ensure the security and integrity of the assessment system.

(F) The experience of the contractor in successfully conducting statewide testing programs in other states.

(3) The contracts shall include provisions for progress payments to the contractor for work performed or costs incurred in the performance of the contract. Not less than 10 percent of the amount budgeted for each separate and distinct component task provided for in each contract shall be withheld pending final completion of all component tasks by that contractor. The total amount withheld pending final completion shall not exceed 10 percent of the total contract price for that fiscal year.

(4) The contracts shall require liquidated damages to be paid by the contractor in the amount of up to 10 percent of the total cost of the contract for any component task that the contractor through its own fault or that of its subcontractors fails to substantially perform by the date specified in the agreement.

(5) The contracts shall establish the process and criteria by which the successful completion of each component task shall be recommended by the department and approved by the state board.

(6) The contractors shall submit, as part of the contract negotiation process, a proposed budget and invoice schedule, that includes a detailed listing of the costs for each component task and the expected date of the invoice for each completed component task.

(7) The contract or contracts subject to approval by the Superintendent and the state board under paragraph (1) and exempt under paragraph (2) shall specify the following component tasks, as applicable, that are separate and distinct:

(A) Development of new tests or test items.

(B) Test materials production or publication.

(C) Delivery or electronic distribution of test materials to local educational agencies.

(D) Test processing, scoring, and analyses.

(E) Reporting of test results to the local educational agencies, including, but not necessarily limited to, all reports specified in this section.

(F) Reporting of valid and reliable test results to the department, including, but not necessarily limited to, the following electronic files:

(i) Scores aggregated statewide, and by county, school district, school, and grade.

(ii) Disaggregated scores based on English proficiency status, gender, ethnicity, socioeconomic disadvantage, foster care status, and special education designation.

(G) All other analyses or reports required by the Superintendent to meet the requirements of state and federal law and set forth in the agreement.

(H) Technology services to support the activities listed in subparagraphs (A) to (G), inclusive.

(I) Perform regular performance checks and load simulations to ensure the integrity and robustness of the technology system used to support the activities listed in subparagraphs (A) to (G), inclusive.

(Amended by Stats. 2014, Ch. 327, Sec. 23. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60643.6

A local educational agency shall be reimbursed by the contractor selected pursuant to this article for any unexpected expenses incurred due to scheduling changes that resulted from the late delivery of testing materials in connection with the California Assessment of Student Performance and Progress.

(Amended by Stats. 2014, Ch. 327, Sec. 24. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60644

(a) By November 1, 2014, the department shall identify and make available to school districts information regarding existing assessments in language arts and mathematics that are aligned to the common core academic content standards adopted pursuant to Section 60605.8 and appropriate for pupils in grade 2 for diagnostic use by classroom teachers. The purpose of these assessments shall be to aid teachers and to gain information about the developing language arts and computational skills of pupils in grade 2.

(b) The savings realized from the elimination of the grade 2 standards-based achievement testing shall be used by local educational agencies to administer the assessments identified pursuant to subdivision (a).

(c) The department shall ensure that the selected grade 2 diagnostic assessments are valid for purposes of identifying particular knowledge or skills a pupil has or has not acquired in order to inform instruction and make educational decisions. The selected grade 2 diagnostic assessments shall not be valid measures for purposes of pupil, personnel, or local educational agency accountability.

(Added by Stats. 2013, Ch. 479, Sec. 1. Effective January 1, 2014. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60647

An action to challenge a provision of this article or a determination made by the state board under this article, shall be filed and adjudicated pursuant to Sections 860 to 870, inclusive, of the Code of Civil Procedure. No exercise of discretion by the state board in its administration of this article or exercise of its discretion pursuant to Section 60605 shall be overturned absent a finding that the state board acted in an arbitrary and capricious manner.

(Amended by Stats. 2008, Ch. 757, Sec. 23. Effective September 30, 2008. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60648

Exclusive of consortium summative assessments, the Superintendent shall recommend, and the state board shall adopt, performance standards on the California Assessment of Student Performance and Progress summative tests administered pursuant to this article. The performance levels shall identify and establish the minimum performance required for meeting a particular achievement level expectation. Once adopted, these standards shall be reviewed by the state board every five years to determine whether adjustments are necessary.

(Amended by Stats. 2014, Ch. 327, Sec. 25. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60648.5

(a) The first full administration of assessments aligned to the common core standards in English language arts and mathematics shall occur in the 2014–15 school year unless the state board determines that the assessments cannot be fully implemented.

(b) The department shall determine how school districts are progressing toward implementation of a technology-enabled assessment system, and the extent to which the assessments aligned to the common core standards in English language arts and mathematics can be fully implemented. The department shall provide a report and recommendations to the state board, the Department of Finance, and the appropriate fiscal and policy committees of the Legislature on or before October 1, 2014.

(c) Based on the information in the report required under this section, the state board shall determine whether the state shall fully implement the operational consortium computer-adaptive summative assessments in English language arts and mathematics in grades 3 to 8, inclusive, and grade 11 for the 2014–15 school year.

(Added by Stats. 2013, Ch. 489, Sec. 24. Effective January 1, 2014. Inoperative July 1, 2020. Repealed as of January 1, 2021, pursuant to Section 60601.)



60649

(a) The department shall develop a three-year plan of activities, with the approval of the state board, supporting the continuous improvement of the assessments developed and administered pursuant to Section 60640. The plan shall include a process for obtaining independent, objective technical advice and consultation on activities to be undertaken. Activities may include, but not necessarily be limited to, a variety of internal and external studies such as validity studies, alignment studies, and studies evaluating test fairness, testing accommodations, testing policies, and reporting procedures, and consequential validity studies specific to pupil populations such as English learners and pupils with disabilities.

(b) Beginning in the school year in which the first full administration of the consortium computer-adaptive assessments in English language arts and mathematics in grades 3 to 8, inclusive, and grade 11 occurs, and every three years thereafter, the department shall contract for a three-year independent evaluation of the assessments. Independent evaluation reports shall include interim annual reports as well as a final report on the activities and analysis of the three-year evaluation including, but not necessarily limited to, recommendations to ensure the quality, fairness, validity, and reliability of the assessments. These validity studies shall take into consideration the purposes of the assessment system and its results, and the timeline for implementation of the assessments, the adoption of new curriculum resources, and the development and delivery of professional development. The department shall not contract for studies that duplicate studies conducted as part of a federal peer review process or studies conducted by any assessment contractor.

(c) The independent evaluation reports and interim annual reports shall be submitted to the Governor, the Superintendent, the state board, and the chairs of the education policy committees in both houses of the Legislature by October 31 each year.

(d) Notwithstanding Section 60601, this section shall become inoperative on July 1, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Repealed and added by Stats. 2013, Ch. 489, Sec. 26. Effective January 1, 2014. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)









CHAPTER 5.5 - Review of Electronic Resources Capable of Analyzing Pupil Assessment Data

60660

The Superintendent of Public Instruction shall require the California Learning Resource Network to establish, by December 31, 2004, review criteria and a review process for the identification and review of electronic learning assessment resources.

(Added by Stats. 2004, Ch. 397, Sec. 2. Effective September 9, 2004.)



60661

(a) The review performed by the California Learning Resource Network shall identify new and existing electronic learning assessment resources capable of assisting schools and school districts to analyze assessment information for the purpose of designing instructional plans to improve pupil achievement and shall include a descriptive model for use by administrators and teachers that differentiates and compares the capabilities of the different types of identified electronic learning assessment resources.

(b) The descriptive model shall include, but not be limited to, all of the following criteria:

(1) The ability to report the results of the statewide pupil assessment programs in aggregate and disaggregate forms for analysis by administrators and teachers to plan for improved pupil achievement.

(2) The ability to quickly identify achievement gaps.

(3) The ability to link results of assessment to instructional strategies that are aligned to state adopted content standards and the curriculum frameworks.

(4) The extent to which information can be tailored to individual pupil level, classroom level, school level, school district level, and state level data.

(5) The ability to reduce the overhead and additional cost of assisting teachers and school administrators to plan and align instruction to address academic deficiencies identified by both standardized and criterion referenced academic assessments.

(c) In performing its review, the California Learning Resource Network may not make subjective evaluations of the electronic learning assessment resources under review and shall limit its review to the factual capabilities of those resources.

(d) The existing external evaluation of the California Learning Resource Network will determine the overall cost and benefits of providing statewide assessment information resources as described in this chapter and the extent to which school administrators and teachers access and use the information provided to accomplish all of the following:

(1) Make use of state assessment information to inform instructional planning.

(2) Link instruction to the state-adopted content standards.

(3) Save time and financial resources related to instructional planning.

(4) Target instruction to the academic needs of pupils.

(e) The Superintendent of Public Instruction shall provide a written report of the results of the external evaluation of the ongoing review process to the Director of Finance, the Legislative Analyst, the State Board of Education, and the appropriate policy and fiscal committees of the Legislature by January 1, 2006.

(Added by Stats. 2004, Ch. 397, Sec. 2. Effective September 9, 2004.)



60662

In its review of electronic learning assessment resources, the California Learning Resource Network shall explore the feasibility of creating, implementing, and maintaining an online customer feedback system that would allow purchasers of electronic learning assessment resources identified and reviewed to document the extent to which these electronic learning assessment resources contribute to improved instructional planning.

(Added by Stats. 2004, Ch. 397, Sec. 2. Effective September 9, 2004.)



60663

The Superintendent of Public Instruction shall direct the California Learning Resource Network to implement the provisions of this chapter by prioritizing the use of existing budgeted resources available to the network.

(Added by Stats. 2004, Ch. 397, Sec. 2. Effective September 9, 2004.)






CHAPTER 6 - Physical Fitness Testing

60800

(a) During the month of February, March, April, or May, the governing board of each school district maintaining any of grades 5, 7, and 9 shall administer to each pupil in those grades the physical performance test designated by the state board. Each pupil with a physical disability and each pupil who is physically unable to take all of the physical performance test shall be given as much of the test as his or her condition will permit.

(b) Upon request of the department, a school district shall submit to the department, at least once every two years, the results of its physical performance testing.

(c) The department shall compile the results of the physical performance test and submit a report every two years, by December 31, to the Legislature and Governor that standardizes the data, tracks the development of high-quality fitness programs, and compares the performance of California’s pupils with national performance, to the extent that funding is available.

(d) Pupils shall be provided with their individual results after completing the physical performance testing. The test results may be provided orally as the pupil completes the testing.

(e) The governing board of a school district shall report the aggregate results of its physical performance testing administered pursuant to this section in their annual school accountability report card required by Sections 33126 and 35256.

(Amended by Stats. 2007, Ch. 569, Sec. 31. Effective January 1, 2008.)






CHAPTER 7 - Assessment of Language Development

60810

(a) (1) The Superintendent shall review existing tests that assess the English language development of pupils whose primary language is a language other than English. The tests shall include, but not be limited to, an assessment of achievement of these pupils in English reading, speaking, and written skills. The Superintendent shall determine which tests, if any, meet the requirements of subdivisions (b) and (c). If any existing test or series of tests meets these criteria, the Superintendent, with approval of the state board, shall report to the Legislature on its findings and recommendations.

(2) If no suitable test exists, the Superintendent shall explore the option of a collaborative effort with other states to develop a test or series of tests and share test development costs. If no suitable test exists, the Superintendent, with approval of the state board, may contract to develop a test or series of tests that meets the criteria of subdivisions (b) and (c) or may contract to modify an existing test or series of tests so that it will meet the requirements of subdivisions (b) and (c).

(3) The Superintendent and the state board shall release a request for proposals for the development of the test or series of tests required by this subdivision. The state board shall select a contractor or contractors for the development of the test or series of tests required by this subdivision, to be available for administration during the 2000–01 school year.

(4) The Superintendent shall apportion funds appropriated to enable school districts to meet the requirements of subdivision (d). The state board shall establish the amount of funding to be apportioned per test administered, based on a review of the cost per test.

(5) An adjustment to the amount of funding to be apportioned per test is not valid without the approval of the Director of Finance. A request for approval of an adjustment to the amount of funding to be apportioned per test shall be submitted in writing to the Director of Finance and the chairpersons of the fiscal committees of both houses of the Legislature with accompanying material justifying the proposed adjustment. The Director of Finance is authorized to approve only those adjustments related to activities required by statute. The Director of Finance shall approve or disapprove the amount within 30 days of receipt of the request and shall notify the chairpersons of the fiscal committees of both houses of the Legislature of the decision.

(b) (1) The test or series of tests developed or acquired pursuant to subdivision (a) shall have sufficient range to assess pupils in grades 2 to 12, inclusive, in English listening, speaking, reading, and writing skills. Pupils in kindergarten and grade 1 shall be assessed in English listening and speaking, and, once an assessment is developed, early literacy skills. The early literacy assessment shall be administered for a period of four years beginning after the initial administration of the assessment or until July 1, 2017, whichever occurs last. Six months after the three administered assessments are collected, but no later than June 30, 2013, the department shall report to the Legislature on the administration of the kindergarten and grade 1 early literacy assessment results, as well as on the administrative process, in order to determine whether reauthorization of the early literacy assessment is appropriate.

(2) In the development and administration of the assessment for pupils in kindergarten and grade 1, the department shall minimize any additional assessment time, to the extent possible. To the extent that it is technically possible, items that are used to assess listening and speaking shall be used to measure early literacy skills. The department shall ensure that the test and procedures for its administration are age and developmentally appropriate. Age and developmentally appropriate procedures for administration may include, but are not limited to, one-on-one administration, a small group setting, and orally responding or circling a response to a question.

(c) The test or series of tests shall meet all of the following requirements:

(1) Provide sufficient information about pupils at each grade level to determine levels of proficiency ranging from no English proficiency to fluent English proficiency with at least two intermediate levels.

(2) Have psychometric properties of reliability and validity deemed adequate by technical experts.

(3) Be capable of administration to pupils with any primary language other than English.

(4) Be capable of administration by classroom teachers.

(5) Yield scores that allow comparison of the growth of a pupil over time, can be tied to readiness for various instructional options, and can be aggregated for use in the evaluation of program effectiveness.

(6) Not discriminate on the basis of race, ethnicity, or gender.

(7) Be aligned with the standards for English language development adopted by the state board pursuant to Section 60811.

(8) Be age and developmentally appropriate for pupils.

(d) The test shall be used for the following purposes:

(1) To identify pupils who are limited English proficient.

(2) To determine the level of English language proficiency of pupils who are limited English proficient.

(3) To assess the progress of limited-English-proficient pupils in acquiring the skills of listening, reading, speaking, and writing in English.

(e) (1) A pupil in any of grades 3 to 12, inclusive, shall not be required to retake those portions of the test that measure English language skills for which he or she has previously tested as advanced within each appropriate grade span, as determined by the department in accordance with paragraph (8) of subdivision (c).

(2) Notwithstanding paragraph (1), a pupil in any of grades 10 to 12, inclusive, shall not be required to retake those portions of the test that measure English language skills for which he or she has previously tested as early advanced or advanced.

(3) This subdivision shall not be implemented until the test publisher’s contract that is in effect on January 1, 2012, expires.

(4) This subdivision shall not be implemented unless and until the department receives written documentation from the United States Department of Education that implementation is permitted by federal law.

(f) This section shall remain in effect only until the Superintendent reports to the appropriate policy committees of the Legislature pursuant to paragraph (2) of subdivision (h) of Section 60810 as added by the chapter that added this subdivision during the 2013–14 Regular Session, and as of January 1 of the following year, this section is repealed.

(Amended (as amended by Stats. 2013, Ch. 478, Sec. 5) by Stats. 2014, Ch. 327, Sec. 26. Effective January 1, 2015. Inoperative on date prescribed by its own provisions. Repealed on January 1 following inoperative date. See version added by Sec. 6 of Stats. 2013, Ch. 478.)



60810-1

(a) (1) The Superintendent shall review existing assessments that assess the English language development of pupils whose primary language is a language other than English. The assessment for initial identification and the summative assessment shall include, but not be limited to, an assessment of achievement of these pupils in English reading, speaking, and written skills. The Superintendent shall determine which assessments, if any, meet the requirements of subdivisions (b) to (f), inclusive. If any existing assessment or series of assessments meets these criteria, the Superintendent, with approval of the state board, shall report to the Legislature on its findings and recommendations.

(2) If no suitable assessment exists, the Superintendent shall explore the option of a collaborative effort with other states to develop an assessment or series of assessments and share assessment development costs. If no suitable assessment exists, the Superintendent, with the approval of the state board, shall either release a request for proposals for the development of an assessment or series of assessments that meets the criteria of subdivisions (b) to (f), inclusive, or contract to modify an existing assessment or series of assessments so that it will meet the requirements of subdivisions (b) to (f), inclusive. The state board shall approve assessment blueprints, assessment performance descriptors, and performance-level cut scores based on standard settings.

(3) The Superintendent shall apportion funds appropriated to enable school districts to meet the requirements of subdivisions (c) and (d). The state board shall establish the amount of funding to be apportioned per assessment administered, based on a review of the cost per assessment for initial identification and summative assessment purposes.

(4) An adjustment to the amount of funding to be apportioned per assessment is not valid without the approval of the Director of Finance. A request for approval of an adjustment to the amount of funding to be apportioned per assessment shall be submitted in writing to the Director of Finance and the chairpersons of the fiscal committees of both houses of the Legislature with accompanying material justifying the proposed adjustment. The Director of Finance is authorized to approve only those adjustments related to activities required by statute. The Director of Finance shall approve or disapprove the amount within 30 days of receipt of the request and shall notify the chairpersons of the fiscal committees of both houses of the Legislature of the decision.

(b) (1) The assessment or series of assessments developed or acquired pursuant to subdivision (a) shall have sufficient range to assess pupils in grades 2 to 12, inclusive, in English listening, speaking, reading, and writing skills. Pupils in kindergarten and grade 1 shall be assessed in English listening and speaking, and, once an assessment is developed, early literacy skills. Six months after the results of three administrations are collected, but no later than June 30, 2013, the department shall report to the Legislature on the administration of the kindergarten and grade 1 early literacy assessment results, as well as on the administrative process, in order to determine whether reauthorization of the early literacy assessment is appropriate.

(2) In the development and administration of the assessment for pupils in kindergarten and grade 1, the department shall minimize any additional assessment time, to the extent possible. To the extent that it is technically possible, items that are used to assess listening and speaking shall be used to measure early literacy skills. The department shall ensure that the assessment and procedures for its administration are age and developmentally appropriate. Age and developmentally appropriate procedures for administration may include, but are not limited to, one-on-one administration, a small group setting, and orally responding or circling a response to a question.

(3) The assessment for initial identification developed or acquired pursuant to subdivision (a) shall have sufficient range to identify if the pupil is an English learner, as defined by Section 306.

(c) The assessment for initial identification shall meet all of the following requirements:

(1) Have psychometric properties of reliability and validity deemed adequate by technical experts.

(2) Be capable of administration to pupils with any primary language other than English.

(3) Be capable of administration by classroom teachers.

(4) Not discriminate on the basis of race, ethnicity, or gender.

(5) Be aligned with the standards for English language development adopted by the state board pursuant to Section 60811.3, as it read on June 30, 2013.

(6) Be age and developmentally appropriate for pupils.

(d) The assessment for initial identification shall be used to identify pupils who are limited English proficient.

(e) The summative assessment shall meet all of the following requirements:

(1) Provide sufficient information about pupils at each grade level to determine levels of proficiency ranging from no English proficiency to fluent English proficiency with at least two intermediate levels.

(2) Yield scores that allow comparison of the growth of a pupil over time, that may be tied to readiness for various instructional options, and that may be aggregated for use in the evaluation of program effectiveness.

(3) Have psychometric properties of reliability and validity deemed adequate by technical experts.

(4) Be capable of administration to pupils with any primary language other than English.

(5) Be capable of administration by classroom teachers.

(6) Not discriminate on the basis of race, ethnicity, or gender.

(7) Be aligned with the standards for English language development adopted by the state board pursuant to Section 60811.3, as it read on June 30, 2013.

(8) Be age and developmentally appropriate for pupils.

(f) The summative assessment shall be used for both of the following purposes:

(1) To identify the level of English language proficiency of pupils who are limited English proficient.

(2) To assess the progress of limited-English-proficient pupils in acquiring the skills of listening, reading, speaking, and writing in English.

(g) (1) A pupil in any of grades 3 to 12, inclusive, shall not be required to retake those portions of the assessment that measure English language skills for which he or she has previously tested as advanced within each appropriate grade span, as determined by the department in accordance with paragraph (8) of subdivision (e).

(2) Notwithstanding paragraph (1), a pupil in any of grades 10 to 12, inclusive, shall not be required to retake those portions of the assessment that measure English language skills for which he or she has previously tested as early advanced or advanced.

(3) This subdivision shall not be implemented unless and until the department receives written documentation from the United States Department of Education that implementation is permitted by federal law.

(h) (1) The Superintendent shall not administer an assessment for initial identification or a summative assessment pursuant to this section until both assessments are developed and adopted by the state board.

(2) The Superintendent shall report to the appropriate policy committees of the Legislature when the assessments are ready for their initial administration.

(Repealed (in Sec. 5) and added by Stats. 2013, Ch. 478, Sec. 6. Effective January 1, 2014.)



60811

The state board shall approve standards for English language development for pupils whose primary language is a language other than English. The standards shall be comparable in rigor and specificity to the standards for English language arts adopted pursuant to Section 60605.8, the standards for mathematics adopted pursuant to Sections 60605.8 and 60605.11, and the standards for science adopted pursuant to Section 60605.85.

(Amended by Stats. 2013, Ch. 709, Sec. 1. Effective January 1, 2014.)



60811.4

(a) On or before January 1, 2015, the Superintendent shall recommend to the state board modifications to the English language development standards, adopted pursuant to former Section 60811.3, to link with the academic content standards for mathematics adopted by the state board pursuant to Sections 60605.8 and 60605.11 and the academic content standards for science adopted by the state board pursuant to Section 60605.85. If the state board modifies the English language development standards to link with the academic content standards for mathematics and science, it shall explain, in writing, to the Governor and the Legislature the reasons for the modification. The Superintendent’s recommendations and the state board’s actions shall assist schools in the implementation and application of English language development standards in the mathematics and science subject areas.

(b) In meeting the requirements of subdivision (a), the Superintendent, in consultation with the state board, shall convene a group of experts in English language instruction, curriculum, and assessment, including individuals who have a minimum of three years of demonstrated experience instructing English learners in the classroom at the elementary or secondary level. The experts shall review the mathematics and science academic content standards to identify those standards that correspond to the English language development standards. The Superintendent shall ensure that members of the group include, but are not necessarily limited to, individuals who are schoolsite principals, school district or county office of education administrators overseeing programs and support for English learners, personnel of teacher training schools at institutions of higher education, and curriculum and instructional specialists with English learner experience. At least a majority of the members of the group of experts shall be currently employed public schoolteachers.

(c) Before completing the requirements of subdivision (a), the Superintendent shall hold a minimum of two public meetings pursuant to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code) in order for the public to provide input regarding any modifications recommended pursuant to this section.

(d) (1) On or before August 1, 2015, the state board shall adopt or reject the Superintendent’s recommendations for the English language development standards adopted pursuant to former Section 60811.3 to correspond with the state board-approved academic content standards for mathematics adopted pursuant to Sections 60605.8 and 60605.11 and the state board-approved academic content standards for science adopted pursuant to Section 60605.85.

(2) The state board shall ensure that any modifications to the English language development standards adopted by the state board pursuant to this section are incorporated into the appropriate mathematics and science curriculum frameworks.

(e) This section shall not be implemented unless funds are appropriated by the Legislature in the annual Budget Act or another statute for its purposes.

(f) This section shall become inoperative on July 1, 2016, and as of January 1, 2017, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2017, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 71, Sec. 42. Effective January 1, 2015. Inoperative July 1, 2016. Repealed as of January 1, 2017, by its own provisions.)



60812

Commencing the school year following the year in which the Superintendent of Public Instruction has developed or identified a test pursuant to this chapter, the State Department of Education shall place the results of the statewide test, including average scores for every school district on its Internet site for public access.

(Added by Stats. 1999, Ch. 678, Sec. 2. Effective January 1, 2000.)






CHAPTER 9 - High School Exit Examination

60850

(a) The Superintendent of Public Instruction, with the approval of the State Board of Education, shall develop a high school exit examination in English language arts and mathematics in accordance with the statewide academically rigorous content standards adopted by the State Board of Education pursuant to Section 60605. To facilitate the development of the examination, the superintendent shall review any existing high school subject matter examinations that are linked to, or can be aligned with, the statewide academically rigorous content standards for English language arts and mathematics adopted by the State Board of Education. By October 1, 2000, the State Board of Education shall adopt a high school exit examination that is aligned with statewide academically rigorous content standards.

(b) The Superintendent of Public Instruction, with the approval of the State Board of Education, shall establish a High School Exit Examination Standards Panel to assist in the design and composition of the exit examination and to ensure that the examination is aligned with statewide academically rigorous content standards. Members of the panel shall include, but are not limited to, teachers, administrators, school board members, parents, and the general public. Members of the panel shall serve without compensation for a term of two years and shall be representative of the state’s ethnic and cultural diversity and gender balance. The superintendent shall also make the best effort to ensure representation of the state’s diversity relative to urban, suburban, and rural areas. The State Department of Education shall provide staff to the panel.

(c) The Superintendent of Public Instruction shall require that the examination be field tested before actual implementation to ensure that the examination is free from bias and that its content is valid and reliable.

(d) Before the State Board of Education adopts the exit examination, the Superintendent of Public Instruction shall submit the examination to the Statewide Pupil Assessment Review Panel established pursuant to Section 60606. The panel shall review all items or questions to ensure that the content of the examination complies with the requirements of Section 60614.

(e) The exit examination prescribed in subdivision (a) shall conform to the following standards or it shall not be required as a condition of graduation:

(1) The examination may not be administered to a pupil who did not receive adequate notice as provided for in paragraph (1) of subdivision (f) regarding the test.

(2) The examination, regardless of federal financial participation, shall comply with Title VI of the Civil Rights Act (42 U.S.C. Sec. 2000d et seq.), its implementing regulations (34 C.F.R. Part 100), and the Equal Educational Opportunities Act of 1974 (20 U.S.C. Sec. 1701).

(3) The examination shall have instructional and curricular validity.

(4) The examination shall be scored as a criterion referenced examination.

(f) For purposes of this section, the following terms have the following meanings:

(1) “Accommodations” means any variation in the assessment environment or process that does not fundamentally alter what the test measures or affect the comparability of scores. “Accommodations” may include variations in scheduling, setting, aids, equipment, and presentation format.

(2) “Adequate notice” means that the pupil and his or her parent or guardian have received written notice, at the commencement of the pupil’s 9th grade, and each year thereafter through the annual notification process established pursuant to Section 48980, or if a transfer pupil, at the time the pupil transfers. A pupil who has taken the exit examination in the 10th grade is deemed to have had “adequate notice” as defined in this paragraph.

(3) “Curricular validity” means that the examination tests for content found in the instructional textbooks. For the purposes of this section, any textbook or other instructional material adopted pursuant to this code and consistent with the state’s adopted curriculum frameworks shall be deemed to satisfy this definition.

(4) “Instructional validity” means that the examination is consistent with what is expected to be taught. For the purposes of this section, instruction that is consistent with the state’s adopted curriculum frameworks for the subjects tested shall be deemed to satisfy this definition.

(5) “Modification” means any variation in the assessment environment or process that fundamentally alters what the test measures or affects the comparability of scores.

(g) The examination shall be offered to individuals with exceptional needs, as defined in Section 56026, in accordance with paragraph (17) of subsection (a) of Section 1412 of Title 20 of the United States Code and Section 794 and following of Title 29 of the United States Code. Individuals with exceptional needs shall be administered the examination with appropriate accommodations, where necessary.

(h) Nothing in this chapter shall prohibit a school district from requiring pupils to pass additional exit examinations approved by the governing board of the school district as a condition for graduation.

(Amended by Stats. 2002, Ch. 808, Sec. 1. Effective January 1, 2003.)



60851

(a) Commencing with the 2003–04 school year and each school year thereafter, each pupil completing grade 12 shall successfully pass the high school exit examination as a condition of receiving a diploma of graduation or a condition of graduation from high school. Funding for the administration of the high school exit examination shall be provided for in the annual Budget Act. The Superintendent shall apportion funds appropriated for this purpose to enable school districts to meet the requirements of this subdivision and subdivisions (b), (c), and (d). The state board shall establish the amount of funding to be apportioned per test administered, based on a review of the cost per test.

(b) Each pupil shall take the high school exit examination in grade 10 beginning in the 2001–02 school year and may take the examination during each subsequent administration, until each section of the examination has been passed.

(c) (1)  At the parent or guardian’s request, a school principal shall submit a request for a waiver of the requirement to successfully pass the high school exit examination to the governing board of the school district for a pupil with a disability who has taken the high school exit examination with modifications that alter what the test measures and has received the equivalent of a passing score on one or both subject matter parts of the high school exit examination. A governing board of a school district may waive the requirement to successfully pass one or both subject matter parts of the high school exit examination for a pupil with a disability if the principal certifies to the governing board of the school district that the pupil has all of the following:

(A)  An individualized education program adopted pursuant to the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) or a plan adopted pursuant to Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794(a)) in place that requires the accommodations or modifications to be provided to the pupil when taking the high school exit examination.

(B)  Sufficient high school level coursework either satisfactorily completed or in progress in a high school level curriculum sufficient to have attained the skills and knowledge otherwise needed to pass the high school exit examination.

(C)  An individual score report for the pupil showing that the pupil has received the equivalent of a passing score on the high school exit examination while using a modification that fundamentally alters what the high school exit examination measures as determined by the state board.

(2) A school district shall report to the state board, in a manner and by a date determined by the Superintendent, the number and characteristics of waivers reviewed, granted, and denied under this subdivision and any additional information determined to be in furtherance of this subdivision.

(d) The high school exit examination shall be offered in each public school and state special school that provides instruction in grades 10, 11, or 12, on the dates designated by the Superintendent. A high school exit examination may not be administered on any date other than those designated by the Superintendent as examination days or makeup days.

(e) The results of the high school exit examination shall be provided to each pupil taking the examination within eight weeks of the examination administration and in time for the pupil to take any section of the examination not passed at the next administration. A pupil shall take again only those parts of the high school exit examination he or she has not previously passed and may not retake any portion of the high school exit examination that he or she has previously passed.

(f) Supplemental instruction shall be provided to any pupil who does not demonstrate sufficient progress toward passing the high school exit examination. To the extent that school districts have aligned their curriculum with the state academic content standards adopted by the state board, the curriculum for supplemental instruction shall reflect those standards and shall be designed to assist the pupils to succeed on the high school exit examination. This chapter does not require the provision of supplemental services using resources that are not regularly available to a school or school district, including summer school instruction. In no event shall any action taken as a result of this subdivision cause or require reimbursement by the Commission on State Mandates. Sufficient progress shall be determined on the basis of either of the following:

(1) The results of the assessments administered pursuant to Article 4 (commencing with Section 60640) of Chapter 5 and the minimum levels of proficiency recommended by the state board pursuant to Section 60648.

(2) The grades of the pupil and other indicators of academic achievement designated by the school district.

(Amended by Stats. 2014, Ch. 923, Sec. 62. Effective January 1, 2015.)



60852

Notwithstanding Section 60851, if a school district determines that a pupil does not possess sufficient English language skills to be assessed pursuant to Section 60850, the district may defer the requirement that the pupil pass the high school exit examination for a period of up to 24 calendar months of enrollment in the California public school system until the pupil has completed six months of instruction in reading, writing, and comprehension in the English language. Nothing in this section shall be construed to allow any pupil to receive a diploma of graduation from high school without passing the exit examination, in English, prescribed by Section 60850.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 1, Sec. 5. Effective June 25, 1999.)



60852.1

(a) The Superintendent shall recommend, and the state board shall select, members of a panel that shall convene to make recommendations regarding alternative means for eligible pupils with disabilities to demonstrate that they have achieved the same level of academic achievement in the content standards in English language arts or mathematics, or both, required for passage of the high school exit examination.

(1) The panel shall be composed of educators and other individuals who have experience with the population of pupils with disabilities eligible for alternative means of demonstrating academic achievement, as defined in Section 60852.2, and educators and other individuals who have expertise with multiple forms of assessment. The panel shall consult with experts in other states that offer alternative means for pupils with disabilities to demonstrate academic achievement. A majority of the panel shall be classroom teachers.

(2) The panel shall make findings and recommendations regarding all of the following:

(A) Specific options for alternative assessments, submission of evidence, or other alternative means by which eligible pupils with disabilities may demonstrate that they have achieved the same level of academic achievement in the content standards in English language arts or mathematics, or both, required for passage of the high school exit examination.

(B) Scoring or other evaluation systems designed to ensure that the eligible pupil with a disability has achieved the same competence in the content standards required for passage of the high school exit examination.

(C) Processes to ensure that the form, content, and scoring of assessments, evidence, or other means of demonstrating academic achievement are applied uniformly across the state.

(D) Estimates of one-time or ongoing costs, and whether each option should be implemented on a statewide or regional basis, or both.

(3) The panel shall present its options and make its findings and recommendations to the Superintendent and to the state board by October 1, 2009.

(b) For those portions of, or those academic content standards assessed by, the high school exit examination for which the state board determines it is feasible to create alternative means by which eligible pupils with disabilities may demonstrate the same level of academic achievement required for passage of the high school exit examination, the state board, taking into consideration the findings and recommendations of the panel, shall adopt regulations for alternative means by which eligible pupils with disabilities, as defined in Section 60852.2, may demonstrate that they have achieved the same level of academic achievement in the content standards required for passage of the high school exit examination. The regulations shall include appropriate timelines and the manner in which eligible pupils with disabilities and school districts shall be timely notified of the results.

(Amended by Stats. 2013, Ch. 76, Sec. 49. Effective January 1, 2014.)



60852.2

(a) For purposes of this chapter, “eligible pupil with a disability” means a pupil who meets all of the following criteria:

(1) The pupil has an operative individualized education program adopted pursuant to the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) or a plan adopted pursuant to Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794(a)) that indicates that the pupil has an anticipated graduation date and is scheduled to receive a high school diploma by that date.

(2) The pupil has not passed the high school exit examination.

(3) The school district or state special school certifies that the pupil has satisfied or will satisfy all other state and local requirements for the receipt of a high school diploma by his or her anticipated graduation date.

(4) The pupil has attempted to pass those sections not yet passed of the high school exit examination at least twice after grade 10, including at least once during the current enrollment of the pupil in grade 12, with the accommodations or modifications, if any, specified in the individualized education program adopted pursuant to the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) or the plan adopted pursuant to Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794(a)) of the pupil.

(b) Upon the state board’s determination pursuant to subdivision (b) of Section 60852.3 that the alternative means have been implemented, an eligible pupil with a disability may participate in the alternative means of demonstrating the level of academic achievement in the content standards required for passage of the high school exit examination in the manner prescribed by the regulations adopted pursuant to Section 60852.1.

(c) An eligible pupil with a disability shall be deemed to have satisfied the requirements of Section 60851 for those parts of the high school exit examination that the eligible pupil with a disability has not passed if the school district in which the eligible pupil with a disability is enrolled is notified that the eligible pupil with a disability has successfully demonstrated the same level of academic achievement in the statewide content standards as the level of academic achievement that is necessary to pass the high school exit examination through one or more of the alternative means prescribed in the regulations adopted pursuant to Section 60852.1.

(Amended by Stats. 2014, Ch. 479, Sec. 1. Effective January 1, 2015.)



60852.3

(a) Notwithstanding any other provision of law, commencing with the 2009–10 school year, an eligible pupil with a disability is not required to pass the high school exit examination established pursuant to Section 60850 as a condition of receiving a diploma of graduation or as a condition of graduation from high school.

(b) This exemption shall last until the state board, pursuant to Section 60852.1, makes a determination that the alternative means by which an eligible pupil with disabilities may demonstrate the same level of academic achievement in the portions of, or those content standards required for passage of, the high school exit examination are not feasible or that the alternative means are implemented.

(c) For the purposes of this section, an eligible pupil with a disability is a pupil with an individualized education program adopted pursuant to the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) or a plan adopted pursuant to Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794(a)) that indicates the pupil is scheduled to receive a high school diploma, and that the pupil has satisfied or will satisfy all other state and local requirements for the receipt of a high school diploma, on or after July 1, 2009.

(d) A local educational agency, as defined in Section 56026.3, shall not adopt an individualized education program pursuant to the federal Individuals with Disabilities Education Act or a plan pursuant to Section 504 of the federal Rehabilitation Act of 1973 for a pupil for the sole purpose of exempting the pupil from the requirement to pass the high school exit examination as a condition of receiving a high school diploma, unless that adoption is consistent with federal law.

(e) Pursuant to subdivision (b) of Section 60851, pupils with exceptional needs shall take the high school exit examination in grade 10 for purposes of fulfilling the requirements of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 7114).

(Amended by Stats. 2010, Ch. 328, Sec. 49. Effective January 1, 2011.)



60852.5

(a) By January 31, 2004, the Superintendent of Public Instruction shall develop, and the State Board of Education shall approve, a request for a proposal for an independent consultant to assess options and provide recommendations for alternatives to the high school exit examination for pupils with disabilities to be eligible for a high school diploma. By April 30, 2004, an independent consultant shall be selected by a selection panel consisting of one representative appointed by each of the following persons and entities:

(1) The President pro Tempore of the Senate.

(2) The Speaker of the Assembly.

(3) The Legislative Analyst’s Office.

(4) The State Department of Education.

(5) The Department of Finance.

(b) The independent consultant should possess expertise on the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and applicable state law, as well as assessment methodologies concerning pupils with disabilities.

(c) The independent consultant shall, in consultation with the advisory panel established pursuant to Section 60852.6, prepare a report that does all of the following:

(1) Recommends options for graduation requirements and assessments for pupils who are individuals with exceptional needs, as defined in Section 56026, or who are disabled, as defined in Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794).

(2) Identifies those provisions of state and federal law and regulation that are relevant to graduation requirements and assessments for pupils who are individuals with exceptional needs.

(3) Recommends the steps that would be taken to bring California into full compliance with the state and federal law and regulations that are identified pursuant to paragraph (2).

(d) The independent consultant shall provide the advisory panel established pursuant to Section 60852.6 with a preliminary report of findings and shall include the advisory panel’s concerns and recommendations in a final report. The final report shall be disseminated to the members of the advisory panel, the Legislature, the Legislative Analyst’s Office, the Department of Finance, the State Department of Education, and interested parties no later than May 1, 2005.

(e) The Superintendent of Public Instruction may, upon approval of an expenditure plan by the Department of Finance and the Joint Legislative Budget Committee, provide funds for the purposes of implementing the recommendations provided pursuant to subdivision (c).

(Added by Stats. 2003, Ch. 803, Sec. 1. Effective January 1, 2004.)



60852.6

(a) The Superintendent of Public Instruction shall establish, by April 30, 2004, a 15-member High School Exit Examination for Pupils With Disabilities Advisory Panel to advise the independent consultant selected pursuant to Section 60852.5. The members of the advisory panel shall be composed of the following individuals:

(1) Three parents or guardians of pupils with disabilities.

(2) An individual with disabilities.

(3) Three credentialed teachers who work with pupils with disabilities.

(4) Two representatives of institutions of higher education that prepare special education and related services personnel.

(5) A director of a special education local planning area.

(6) Two school administrators whose duties relate to the provision of services to pupils with disabilities.

(7) A representative from the State Department of Education.

(8) A representative of a vocational, community, or business organization concerned with the provision of transition services to pupils with disabilities.

(9) A representative of community-based organizations providing special education and related services.

(b) The members of the advisory panel shall serve without compensation for a term of one year and shall be representative of the state’s ethnic and cultural diversity and gender balance. The Superintendent of Public Instruction shall also make every effort to ensure that the panel is representative of the state’s diversity relative to urban, suburban, and rural areas. The State Department of Education shall provide staff and resources to the advisory panel.

(Added by Stats. 2003, Ch. 803, Sec. 2. Effective January 1, 2004.)



60853

(a) In order to prepare pupils to succeed on the exit examination, a school district shall use regularly available resources and any available supplemental remedial resources, including, but not limited to, funds available for programs established by Chapter 320 of the Statutes of 1998, Chapter 811 of the Statutes of 1997, Chapter 743 of the Statutes of 1998, and funds available for other similar supplemental remedial programs.

(b) It is the intent of the Legislature that a school district consider restructuring its academic offerings reducing the electives available to any pupil who has not demonstrated the skills necessary to succeed on the exit examination, so that the pupil can be provided supplemental instruction during the regularly scheduled academic year.

(c) A school district should prepare pupils to succeed on the exit examination. In preparing pupils to succeed, school districts are encouraged to use existing resources to ensure that all pupils succeed. The state has created programs such as the Class Size Reduction Program, staff development programs, after school programs, and others, in addition to providing general purpose funding, in order to assist school districts in providing an education that will help all pupils succeed.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 1, Sec. 5. Effective June 25, 1999.)



60855

(a) By January 15, 2000, the Superintendent shall contract for a multiyear independent evaluation of the high school exit examination that is established pursuant to this chapter. The evaluation shall be based upon information gathered in field testing and annual administrations of the examination and shall include all of the following:

(1) Analysis of pupil performance, broken down by grade level, gender, race or ethnicity, and subject matter of the examination, including trends that become apparent over time.

(2) Analysis of the exit examination’s effects, if any, on college attendance, pupil retention, graduation, and dropout rates, including analysis of these effects on the population subgroups described in subdivision (b).

(3) Analysis of whether the exit examination is likely to have, or has, differential effects, whether beneficial or detrimental, on population subgroups described in subdivision (b).

(b) Evaluations conducted pursuant to this section shall separately consider test results for each of the following population subgroups, provided that information concerning individuals shall not be gathered or disclosed in the process of preparing this evaluation.

(1) English language learners and non-English language learners.

(2) Individuals with exceptional needs and individuals without exceptional needs.

(3) Pupils who qualify for free or reduced price meals and are enrolled in schools that qualify for assistance under Title 1 of the federal Improving America’s Schools Act of 1994 (Public Law 103-382) and pupils that do not qualify for free or reduced price meals and are not enrolled in schools that qualify for assistance under Title 1 of the federal Improving America’s Schools Act of 1994 (Public Law 103-382).

(4) Any group of pupils that has been determined by the independent evaluator to be differentially affected by the exit examination established pursuant to this chapter.

(c) Evaluation reports shall include recommendations to improve the quality, fairness, validity, and reliability of the examination. The independent evaluator also may make recommendations for revisions in design, administration, scoring, processing, or use of the examination.

(d) The independent evaluator shall report to the Governor, the Office of the Legislative Analyst, the Superintendent, the state board, and the chairs of the education policy committees in both houses of the Legislature, in accordance with the following schedule:

(1) Preliminary report on field testing by July 1, 2000.

(2) First annual report by February 1, 2002.

(3) Regular biennial reports by February 1 of even-numbered years following 2002.

(Amended by Stats. 2011, Ch. 347, Sec. 37. Effective January 1, 2012.)



60856

After adoption and the initial administrations of the high school exit examination the State Board of Education, in consultation with the Superintendent of Public Instruction, shall study the appropriateness of other criteria by which high school pupils who are regarded as highly proficient but unable to pass the high school exit examination may demonstrate their competency and receive a high school diploma. This criteria shall include, but is not limited to, an exemplary academic record as evidenced by transcripts and alternative tests of equal rigor in the academic areas covered by the high school exit examination. If the State Board of Education determines that other criteria are appropriate and do not undermine the intent of this chapter that all high school graduates demonstrate satisfactory academic proficiency, the board shall forward its recommendations to the Legislature for enactment.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 1, Sec. 5. Effective June 25, 1999.)



60857

(a) The State Department of Education, with the approval of the State Board of Education, shall contract for an independent study regarding the requirement of passage of the high school exit examination as a condition of receiving a diploma of graduation and a condition of graduation from high school. A final report based on the study shall be delivered to the Governor, the chairs of the education policy committees in the Legislature, the State Board of Education, and the Superintendent of Public Instruction, on or before May 1, 2003.

(b) The scope of work and the final contract for the independent study required pursuant to this section shall be approved by the State Board of Education. The study shall include, but not be limited to, examination of whether the test development process and the implementation of standards-based instruction meet the required standards for a test of this nature.

(c) Funding for the independent study required by this section shall be provided for in the annual Budget Act.

(Added by Stats. 2001, Ch. 716, Sec. 2. Effective January 1, 2002.)



60859

(a) Notwithstanding any provision of law to the contrary, on or before August 1, 2003, the State Board of Education may delay the date upon which each pupil completing grade 12 is required to successfully pass the high school exit examination as a condition of receiving a diploma of graduation or a condition of graduation from high school to a date other than the 2003–04 school year if, in reviewing the report of the independent study, the State Board of Education determines that the test development process or the implementation of standards-based instruction does not meet the required standards for a test of this nature.

(b) After August 1, 2003, the State Board of Education may not delay the date upon which each pupil completing grade 12 is required to successfully pass the high school exit examination as a condition of receiving a diploma of graduation or a condition of graduation from high school.

(Added by Stats. 2001, Ch. 716, Sec. 3. Effective January 1, 2002.)






CHAPTER 10 - California Longitudinal Pupil Achievement Data System

60900

(a) The department shall contract for the development of proposals which will provide for the retention and analysis of longitudinal pupil achievement data on the tests administered pursuant to Chapter 5 (commencing with Section 60600), Chapter 7 (commencing with Section 60810), and Chapter 9 (commencing with Section 60850). The longitudinal data shall be known as the California Longitudinal Pupil Achievement Data System.

(b) The proposals developed pursuant to subdivision (a) shall evaluate and determine whether it would be most effective, from both a fiscal and a technological perspective, for the state to own the system. The proposals shall additionally evaluate and determine the most effective means of housing the system.

(c) The California Longitudinal Pupil Achievement Data System shall be developed and implemented in accordance with all state rules and regulations governing information technology projects.

(d) The system or systems developed pursuant to this section shall be used to accomplish all of the following goals:

(1) To provide school districts and the department access to data necessary to comply with federal reporting requirements delineated in the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.).

(2) To provide a better means of evaluating educational progress and investments over time.

(3) To provide local educational agencies information that can be used to improve pupil achievement.

(4) To provide an efficient, flexible, and secure means of maintaining longitudinal statewide pupil level data.

(5) To facilitate the ability of the state to publicly report data, as specified in Section 6401(e)(2)(D) of the federal America COMPETES Act (20 U.S.C. Sec. 9871) and as required by the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5).

(6) To ensure that any data access provided to researchers, as required pursuant to the federal Race to the Top regulations and guidelines is provided, only to the extent that the data access is in compliance with the federal Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Sec. 1232g).

(e) In order to comply with federal law as delineated in the No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.), the local educational agency shall retain individual pupil records for each test taker, including all of the following:

(1) All demographic data collected from the STAR Program test, high school exit examination, and English language development tests.

(2) Pupil achievement data from assessments administered pursuant to the STAR Program, high school exit examination, and English language development testing programs. To the extent feasible, data should include subscore data within each content area.

(3) A unique pupil identification number to be identical to the pupil identifier developed pursuant to the California School Information Services, which shall be retained by each local educational agency and used to ensure the accuracy of information on the header sheets of the STAR Program tests, high school exit examination, and the English language development test.

(4) All data necessary to compile reports required by the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.), including, but not limited to, dropout and graduation rates.

(5) Other data elements deemed necessary by the Superintendent, with approval of the state board, to comply with the federal reporting requirements delineated in the No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.), and the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), after review and comment by the advisory board convened pursuant to subdivision (h). Before the implementation of this paragraph with respect to adding data elements to the California Longitudinal Pupil Achievement Data System for the purpose of complying with the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), the department and the appropriate postsecondary education agencies shall submit an expenditure plan to the Department of Finance detailing any administrative costs to the department and costs to any local educational agency, if applicable. The Department of Finance shall provide to the Joint Legislative Budget Committee a copy of the expenditure plan within 10 days of receipt of the expenditure plan from the department.

(6) To enable the department, the University of California, the California State University, and the Chancellor of the California Community Colleges, to meet the requirements prescribed by the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), these entities shall be authorized to obtain quarterly wage data, commencing July 1, 2010, on students who have attended their respective systems, to assess the impact of education on the employment and earnings of those students, to conduct the annual analysis of district-level and individual district or postsecondary education system performance in achieving priority educational outcomes, and to submit the required reports to the Legislature and the Governor. The information shall be provided to the extent permitted by federal statutes and regulations.

(f) The California Longitudinal Pupil Achievement Data System shall have all of the following characteristics:

(1) The ability to sort by demographic element collected from the STAR Program tests, high school exit examination, and English language development test.

(2) The capability to be expanded to include pupil achievement data from multiple years.

(3) The capability to monitor pupil achievement on the STAR Program tests, high school exit examination, and English language development test from year to year and school to school.

(4) The capacity to provide data to the state and local educational agencies upon their request.

(g) Data elements and codes included in the system shall comply with Sections 49061 to 49079, inclusive, and Sections 49602 and 56347, with Sections 430 to 438, inclusive, of Title 5 of the California Code of Regulations, with the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code), and with the federal Family Education Rights and Privacy Act (20 U.S.C. Sec. 1232g), Section 1242h of Title 20 of the United States Code, and related federal regulations.

(h) The department shall convene an advisory board consisting of representatives or designees from the state board, the Department of Finance, the State Privacy Ombudsman, the Legislative Analyst’s Office, representatives of parent groups, school districts, and local educational agencies, and education researchers to establish privacy and access protocols, provide general guidance, and make recommendations relative to data elements. The department is encouraged to seek representation broadly reflective of the general public of California.

(i) Subject to funding being provided in the annual Budget Act, the department shall contract with a consultant for independent project oversight. The Director of Finance shall review the request for proposals for the contract. The consultant hired to conduct the independent project oversight shall twice annually submit a written report to the Superintendent, the state board, the advisory board, the Director of Finance, the Legislative Analyst, and the appropriate policy and fiscal committees of the Legislature. The report shall include an evaluation of the extent to which the California Longitudinal Pupil Achievement Data System is meeting the goals described in subdivision (d) and recommendations to improve the data system in ensuring the privacy of individual pupil information and providing the data needed by the state and school districts.

(j) This section shall be implemented using federal funds received pursuant to the No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.), which are appropriated for purposes of this section in Item 6110-113-0890 of Section 2.00 of the Budget Act of 2002 (Chapter 379 of the Statutes of 2002). The release of these funds is contingent on approval of an expenditure plan by the Department of Finance.

(k) For purposes of this chapter, a local educational agency shall include a county office of education, a school district, and a charter school.

(Amended by Stats. 2011, Ch. 347, Sec. 38. Effective January 1, 2012.)



60901

(a) Contingent upon the receipt of federal funds for this purpose, the department, in consultation with the Department of Finance and the Legislative Analyst’s Office, shall prepare the California Longitudinal Pupil Achievement Data System established pursuant to Section 60900 to include data on a quarterly rate of pupil attendance. Preparation shall include all of the following:

(1) The addition of fields to facilitate the transfer of data.

(2) System development activities including any business rules and definitions that would be needed to improve the quality and consistency of the data.

(3) Processes for the transfer of data from local educational agencies.

(4) Consultation with organizations representing school, district, and county education administrators, classified and certified staff, and parents in order to develop the criteria and frequency of reports on pupil attendance data and other indicators as may be submitted by local educational agencies.

(b) The system shall support local educational agencies in their efforts to identify and support pupils at risk of dropping out and shall be capable of issuing to local educational agencies periodic reports that include, but may not be limited to, district, school, class, and individual pupil reports on both of the following:

(1) Rates of absence.

(2) Chronic absentees.

(c) (1) For purposes of this section, “chronic absentee” means a pupil who is absent on 10 percent or more of the schooldays in the school year when the total number of days a pupil is absent is divided by the total number of days the pupil is enrolled and school was actually taught in the regular day schools of the district, exclusive of Saturdays and Sundays.

(2) Once available, chronic absentee rates shall be incorporated into the annual report on dropouts required pursuant to Section 48070.6.

(d) It is the intent of the Legislature to support the development of early warning systems to enable the identification and support of individual pupils who are at risk of academic failure or dropping out of school. The systems shall encompass the following characteristics:

(1) The utilization of highly predictive indicators, including attendance, course grades or completion, performance on assessments of pupil achievement, suspensions, and expulsions.

(2) A thorough validation process to ensure the predictive reliability of the systems.

(3) Periodic reports that inform principals, teachers, and parents in a manner that enables timely identification and support of individual pupils who are at risk of academic failure or dropping out.

(e) When the system established pursuant to Section 60900 is prepared to accept data on a quarterly rate of pupil attendance, a local educational agency may submit data to the department on a quarterly rate of pupil attendance and other indicators as identified by the department. It is the intent of the Legislature that schools identified on the list of persistently lowest-achieving schools will fully utilize the early warning systems described in subdivision (d).

(f) A local educational agency that reports attendance data for pupils to the system established pursuant to Section 60900 may request, and the department shall provide, the early warning report described in subdivision (d) up to four times each school year.

(g) The department shall notify local educational agencies that reporting pupil attendance and chronic absentee data pursuant to this section is voluntary. The notice shall include a description of the benefits of reporting pupil attendance and chronic absentee data in fostering the development of effective supports and interventions for at-risk pupils.

(h) This section shall not be implemented unless federal funds are appropriated specifically for the purposes of this section.

(Added by Stats. 2010, Ch. 704, Sec. 3. Effective January 1, 2011.)









PART 34 - EVALUATION AND SUNSETTING OF PROGRAMS

CHAPTER 1 - General Provisions

62000

“Sunset” and “sunset date,” as used in this part, mean the date on which specific categorical programs cease to be operative and Sections 62002, 62003, 62004, 62005, and 62005.5 govern program funding.

The educational programs referred to in this part shall cease to be operative on the date specified, unless the Legislature enacts legislation to continue the program.

(Amended by Stats. 2004, Ch. 193, Sec. 12. Effective January 1, 2005.)



62000.1

Local staff development and teacher education and computer center programs shall sunset on January 1, 1990.

(Added by Stats. 1986, Ch. 211, Sec. 16. Effective June 27, 1986.)



62000.2

The following programs shall sunset on June 30, 1987:

(a) Miller-Unruh Basic Reading Act of 1965.

(b) School improvement program.

(c) Bilingual education.

(Amended by Stats. 2006, Ch. 79, Sec. 20. Effective July 19, 2006.)



62001

(a) The intent of the Legislature in enacting this section is to assure a thorough review of programs listed in this part and the funding sources thereof, so that they most effectively, efficiently, and economically meet the needs of pupils and improve schools. It is not the intent of the Legislature in enacting this section to remove resources from pupils with special needs or to cease efforts to improve the schools.

(b) It was the intent of the Legislature in enacting this part to ensure that each categorical program is thoroughly reviewed. It was also intended that programs would be reviewed the year prior to the sunset date so that school districts and county offices of education would not be subject to unnecessary confusion and disruption in planning and administering those programs.

(c) It is further the intent of the Legislature that the legislative review of programs specified in this part shall consider the appropriateness of state administration by agencies other than by the State Department of Education, such as the Commission on Teacher Credentialing and the Board of Governors of the California Community Colleges.

(Amended by Stats. 1991, Ch. 223, Sec. 8.)



62002

If the Legislature does not enact legislation to continue a program listed in this part, the funding of that program shall continue for the general purposes of that program as specified in the provisions relating to the establishment and operation of the program. The funds shall be disbursed according to the identification criteria and allocation formulas for the program in effect on the date the program shall cease to be operative pursuant to this part both with regard to state-to-district and district-to-school disbursements. The funds shall be used for the intended purposes of the program, but all relevant statutes and regulations adopted thereto regarding the use of the funds shall not be operative, except as specified in Section 62002.5.

(Amended by Stats. 1991, Ch. 223, Sec. 9.)



62002.5

Parent advisory committees and school site councils which are in existence pursuant to statutes or regulations as of January 1, 1979, shall continue subsequent to the termination of funding for the programs sunsetted by this chapter. Any school receiving funds from Economic Impact Aid or Bilingual Education Aid subsequent to the sunsetting of these programs as provided in this chapter, shall establish a school site council in conformance with the requirements in Section 52012. The functions and responsibilities of such advisory committees and school site councils shall continue as prescribed by the appropriate law or regulation in effect as of January 1, 1979.

(Amended by Stats. 1983, Ch. 1270, Sec. 12.5. Effective September 30, 1983.)



62003

The Department of Education shall apportion the funds specified in Section 62002 to school districts and shall audit the use of such funds to ensure that such funds are expended for eligible pupils according to the purposes for which the legislation was originally established for such programs.

(Added by Stats. 1979, Ch. 282.)



62004

The State Auditor shall audit, on a sampling basis, school districts’ use of the funds specified in Section 62002.

(Amended by Stats. 2003, Ch. 107, Sec. 6. Effective January 1, 2004.)



62005

If the Superintendent of Public Instruction determines that a school district did not comply with the provisions of this chapter, any apportionment subsequently made pursuant to Section 62003 shall be reduced by two times the amount the superintendent determines was not used in compliance with the provisions of this chapter.

(Added by Stats. 1979, Ch. 282.)



62005.5

Notwithstanding Section 62005, if the Superintendent of Public Instruction determines that a school district or county superintendent of schools fails to comply with the purposes of the funds apportioned pursuant to Section 62003, the Superintendent of Public Instruction may terminate the funding to that district or county superintendent beginning with the next succeeding fiscal year.

(Added by Stats. 1981, Ch. 100, Sec. 32.)









PART 35 - USE OF CATEGORICAL FUNDS

CHAPTER 1 - Expenditure for Direct Services to Pupils

63000

The provisions of this chapter shall apply to funds received for the following categorical programs:

(a) Child care and development programs pursuant to Chapter 2 (commencing with Section 8200) of Part 6.

(b) School and Library Improvement Block Grant pursuant to Article 7 (commencing with Section 41570) of Chapter 3.2 of Part 24.

(c) Bilingual education programs pursuant to Article 1 (commencing with Section 52000) and Article 3 (commencing with Section 52160) of Chapter 7 of Part 28.

(d) Economic Impact Aid programs pursuant to Chapter 1 (commencing with Section 54000) of Part 29.

(e) The Miller-Unruh Basic Reading Act of 1965 pursuant to Chapter 2 (commencing with Section 54100) of Part 29.

(f) Compensatory education programs pursuant to Chapter 4 (commencing with Section 54400) of Part 29, except for programs for migrant children pursuant to Article 3 (commencing with Section 54440) of Chapter 4 of Part 29.

(Amended by Stats. 2006, Ch. 730, Sec. 18. Effective January 1, 2007.)



63001

Each school district that, in any fiscal year, receives any apportionment for any program specified in Section 63000 shall utilize no less than 85 percent of that apportionment at schoolsites for direct services to pupils. To the extent a school district chooses to transfer, pursuant to Section 41500, up to 15 percent of School and Library Improvement Block Grant funds, apportioned pursuant to Article 7 (commencing with Section 45170) of Chapter 3.2 of Part 24, a school district shall utilize no less than 85 percent of the amount remaining after the transfer for direct services to pupils.

(Amended by Stats. 2006, Ch. 730, Sec. 19. Effective January 1, 2007.)









PART 36 - CONSOLIDATED APPLICATION PROCESS

64000

(a) The provisions of this part shall apply to applications for funds under the following categorical programs:

(1) Bilingual education programs pursuant to Article 3 (commencing with Section 52160) of Chapter 7 of Part 28.

(2) School-based coordinated categorical programs established pursuant to Chapter 12 (commencing with Section 52800) of Part 28.

(3) Economic Impact Aid programs established pursuant to Chapter 1 (commencing with Section 54000) of Part 29.

(4) The Miller-Unruh Basic Reading Act of 1965 pursuant to Chapter 2 (commencing with Section 54100) of Part 29.

(5) Compensatory education programs established pursuant to Chapter 4 (commencing with Section 54400) of Part 29, except for programs for migrant children pursuant to Article 3 (commencing with Section 54440) of Chapter 4 of Part 29.

(6) Programs providing assistance to disadvantaged pupils under Section 6312 of Title 20 of the United States Code, and programs providing assistance for neglected or delinquent pupils who are at risk of dropping out of school, as funded by Section 6421 of Title 20 of the United States Code.

(7) Capital expense funding, as provided by Title I of the Improving America’s Schools Act of 1994 (20 U.S.C. Sec. 1001 et seq.).

(8) California Peer Assistance and Review Programs for Teachers established pursuant to Article 4.5 (commencing with Section 44500) of Chapter 3 of Part 25.

(9) Professional development programs established pursuant to Section 6601 of Title 20 of the United States Code.

(10) Innovative Program Strategies Programs established pursuant to Section 7303 of Title 20 of the United States Code.

(11) Programs established under the federal Class Size Reduction Initiative (P.L. 106-554).

(12) Programs for tobacco use prevention funded by Section 7115 of Title 20 of the United States Code.

(13) School safety and violence prevention programs, established pursuant to Article 3.6 (commencing with Section 32228) of Chapter 2 of Part 19.

(14) Safe and Drug Free Schools and Communities programs established pursuant to Section 7113 of Title 20 of the United States Code.

(b) Each school district that elects to apply for any of these state funds shall submit to the department, for approval by the state board, a single consolidated application for approval or continuance of those state categorical programs subject to this part.

(c) Each school district that elects to apply for any of these federal funds may submit to the department for approval, by the state board, a single consolidated application for approval or continuance of those federal categorical programs subject to this part.

(Amended by Stats. 2006, Ch. 730, Sec. 19.25. Effective January 1, 2007.)



64001

(a) Notwithstanding any other provision of law, school districts shall not be required to submit to the department, as part of the consolidated application, school plans for categorical programs subject to this part. School districts shall assure, in the consolidated application, that the Single Plan for Pupil Achievement established pursuant to subdivision (d) has been prepared in accordance with law, that schoolsite councils have developed and approved a plan, to be known as the Single Plan for Pupil Achievement for schools participating in programs funded through the consolidated application process, and any other school program they choose to include, and that school plans were developed with the review, certification, and advice of any applicable school advisory committees. The Single Plan for Pupil Achievement may also be referred to as the Single Plan for Student Achievement. The consolidated application shall also include certifications by appropriate district advisory committees that the application was developed with review and advice of those committees.

For any consolidated application that does not include the necessary certifications or assurances, the department shall initiate an investigation to determine whether the consolidated application and Single Plan for Pupil Achievement were developed in accordance with law and with the involvement of applicable advisory committees and schoolsite councils.

(b) Onsite school and district compliance reviews of categorical programs shall continue, and school plans shall be required and reviewed as part of these onsite visits and compliance reviews. The Superintendent shall establish the process and frequency for conducting reviews of district achievement and compliance with state and federal categorical program requirements. In addition, the Superintendent of Public Instruction shall establish the content of these instruments, including any criteria for differentiating these reviews based on the achievement of pupils, as demonstrated by the Academic Performance Index developed pursuant to Section 52052, and evidence of district compliance with state and federal law. The state board shall review the content of these instruments for consistency with state board policy.

(c) A school district shall submit school plans whenever the department requires the plans in order to effectively administer any categorical program subject to this part. The department may require submission of the school plan for any school that is the specific subject of a complaint involving any categorical program or service subject to this part.

The department may require a school district to submit other data or information as may be necessary for the department to effectively administer any categorical program subject to this part.

(d) Notwithstanding any other provision of law, as a condition of receiving state funding for a categorical program pursuant to Section 64000, and in lieu of the information submission requirements that were previously required by this section prior to the amendments that added this subdivision and subdivisions (e) to (i), inclusive, school districts shall ensure that each school in a district that operates any categorical programs subject to this part consolidates any plans that are required by those programs into a single plan. Schools may consolidate any plans that are required by federal programs subject to this part into this plan, unless otherwise prohibited by federal law. That plan shall be known as the Single Plan for Pupil Achievement or may be referred to as the Single Plan for Student Achievement.

(e) Plans developed pursuant to subdivision (d) of Section 52054, and Section 6314 and following of Title 20 of the United States Code, shall satisfy this requirement.

(f) Notwithstanding any other provision of law, the content of a Single Plan for Pupil Achievement shall be aligned with school goals for improving pupil achievement. School goals shall be based upon an analysis of verifiable state data, including the Academic Performance Index developed pursuant to Section 52052 and the English Language Development test developed pursuant to Section 60810, and may include any data voluntarily developed by districts to measure pupil achievement. The Single Plan for Pupil Achievement shall, at a minimum, address how funds provided to the school through any of the sources identified in Section 64000 will be used to improve the academic performance of all pupils to the level of the performance goals, as established by the Academic Performance Index developed pursuant to Section 52052. The plan shall also identify the schools’ means of evaluating progress toward accomplishing those goals and how state and federal law governing these programs will be implemented.

(g) The plan required by this section shall be reviewed annually and updated, including proposed expenditure of funds allocated to the school through the consolidated application, by the schoolsite council, or, if the school does not have a schoolsite council, by schoolwide advisory groups or school support groups that conform to the requirements of Section 52852. The plans shall be reviewed and approved by the governing board of the local education agency at a regularly scheduled meeting whenever there are material changes that affect the academic programs for students covered by programs identified in Section 64000.

(h) The school plan and subsequent revisions shall be reviewed and approved by the governing board of the school district. School district governing boards shall certify that, to the extent allowable under federal law, plans developed for purposes of this section are consistent with district local improvement plans that are required as a condition of receiving federal funding.

(i) Nothing in this act may be construed to prevent a school district, at its discretion, from conducting an independent review pursuant to subdivision (c) of Section 64001 as that section read on January 1, 2001.

(Amended by Stats. 2006, Ch. 730, Sec. 19.50. Effective January 1, 2007.)






PART 37 - CATEGORICAL FUNDING

64100

It is the intent of the Legislature that all funding for categorical programs that are funded according to formulas based on indicators of pupils’ needs shall be based on district counts of pupils meeting the criteria for the programs. It is further the intent of the Legislature to use the information gained from the reports required by this act to revise and update the funding formulas for categorical programs, as necessary, to ensure that funding is distributed to school districts based on updated indicators of pupils’ needs.

(Amended by Stats. 1994, Ch. 922, Sec. 171. Effective January 1, 1995.)












TITLE 3 - POSTSECONDARY EDUCATION

DIVISION 5 - GENERAL PROVISIONS

PART 40 - DONAHOE HIGHER EDUCATION ACT

CHAPTER 1 - Title of Part

66000

This part shall be known and may be cited as the Donahoe Higher Education Act.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 1.5 - Legislative Findings

66002

The Legislature finds and declares all of the following:

(a) The Master Plan for Higher Education in California, 1960–75, was originally prepared in 1959, and its recommendations were approved in principle by the affected governing boards of the higher education segments. Subsequently, legislation necessary to implement certain of the master plan’s provisions was enacted, including this part. A need to differentiate the functions of the segments of higher education and rapidly increasing enrollments were primary factors that motivated the creation of the master plan.

(b) Pursuant to Resolution Chapter 285 of the Statutes of 1970, and Resolution Chapter 232 of the Statutes of 1971, a joint committee of the Legislature issued its report in 1973, entitled “Report of the Joint Committee on the Master Plan for Higher Education,” which reaffirmed the principles of the original master plan and emphasized a need for the segments of higher education to improve access and educational equity, coordination and planning, governance, and diversity within the entire system. As in the 1960s, legislation necessary to implement certain of the joint committee’s recommendations was enacted, largely through amendments to this part.

(c) (1) Pursuant to Chapter 1507 of the Statutes of 1984, the Commission for the Review of the Master Plan for Higher Education conducted public hearings and deliberations; in 1987, it issued its report and recommendations, “The Master Plan Renewed: Unity, Equity, Quality, and Efficiency in California Postsecondary Education.”

(2) Building on this report and two more years of public dialogue pursuant to Resolution Chapter 175 of the Statutes of 1984, the Joint Committee for the Review of the Master Plan for Higher Education adopted a comprehensive report in 1989, entitled “California Faces. . .California’s Future: Education for Citizenship in a Multicultural Democracy,” that affirms the achievements and the basic structure of the 1960 Master Plan for Higher Education and identifies new challenges for California’s institutions of higher education.

(d) Pursuant to Resolution Chapter 106 of the Statutes of 2009 (A.C.R. 65), the Committee for the Review of the Master Plan for Higher Education conducted a needs-based assessment comprising public hearings and deliberations to understand the needs of our state and our people and how our system of higher education can best meet those needs and issued a report titled, “Appreciating Our Past, Ensuring Our Future: A Public Agenda for Public Higher Education in California,” viewing the master plan as a living document, reaffirming the essential tenets of the master plan of universal access, affordability and high quality, and identifying the need for an overarching policy framework of statewide public policy goals based upon the outcomes required, increased accountability both fiscal and programmatic, and more effective coordination and articulation.

(e) California in the 21st century continues experiencing a period of unprecedented population growth and extraordinary social and economic changes while the ability of our state’s public system of higher education to carry out the master plan is at risk.

(f) In the spirit of the original master plan and the subsequent reviews, the Legislature finds and declares all of the following:

(1) California has now passed the threshold of becoming a state with a new multicultural majority as the ethnic composition of the population is changing dramatically. Our state’s future economic, social, and cultural development depends upon ensuring that all its citizens have opportunities to develop themselves so that they can contribute their best to society.

(2) Current estimates indicate that California will need to prepare more than one million additional graduates by the year 2025 in public higher education institutions to meet our workforce needs. California needs to prepare now for the projected enrollments in the 21st century. And, if the goals of the master plan and its subsequent updates are to be fully achieved, especially if groups that are historically and currently underrepresented increase their rates of participation in higher education, enrollments will most likely exceed even these projections.

(3) California must support an educational system that prepares all Californians for responsible citizenship and meaningful careers in a multicultural society; this requires a commitment from all to make high-quality education available and affordable for every Californian.

(4) To accomplish these goals, California’s system of higher education will need to expand.

(5) It is the intent of the Legislature that the work completed by the master plan review committees be used to guide higher education policy.

(Amended by Stats. 2010, Ch. 201, Sec. 1. Effective January 1, 2011.)



66003

It is the intent of the Legislature to outline in statute the broad policy and programmatic goals of the master plan and clear, concise statewide goals and outcomes for effective implementation of the master plan, attuned to the public interest of the people and State of California, and to expect the system as a whole and the higher education segments to be accountable for attaining those goals. However, consistent with the spirit of the original master plan and the subsequent updates, it is the intent of the Legislature that the governing boards be given ample discretion in implementing policies and programs necessary to attain those goals.

(Amended by Stats. 2010, Ch. 201, Sec. 2. Effective January 1, 2011.)






CHAPTER 2 - General Provisions

ARTICLE 1 - Definitions

66010

(a) Public higher education consists of (1) the California Community Colleges, (2) the California State University, and each campus, branch, and function thereof, and (3) each campus, branch, and function of the University of California.

(b) As used in this part, “independent institutions of higher education” are those nonpublic higher education institutions that grant undergraduate degrees, graduate degrees, or both, and that are formed as nonprofit corporations in this state and are accredited by an agency recognized by the United States Department of Education.

(c) No provision of this part is intended to regulate, subsidize, or intrude upon private education, including, but not limited to, independent educational institutions and religious schools, nor to vary existing state law or state constitutional provisions relating to private education.

(Amended by Stats. 1995, Ch. 758, Sec. 28. Effective January 1, 1996.)






ARTICLE 2 - Comprehensive Mission Statement

66010.1

The purpose of this article is to identify common educational missions shared by educational institutions in California and to differentiate more specific missions and functions between the various educational segments.

(Added by Stats. 1991, Ch. 1198, Sec. 4.1.)



66010.2

The public elementary and secondary schools, the California Community Colleges, the California State University, the University of California, and independent institutions of higher education share goals designed to provide educational opportunity and success to the broadest possible range of our citizens, and shall provide the following:

(a) Access to education, and the opportunity for educational success, for all qualified Californians. Particular efforts should be made with regard to those who are historically and currently underrepresented in both their graduation rates from secondary institutions and in their attendance at California higher educational institutions.

(b) Quality teaching and programs of excellence for their students. This commitment to academic excellence shall provide all students the opportunity to address issues, including ethical issues, that are central to their full development as responsible citizens.

(c) Educational equity not only through a diverse and representative student body and faculty but also through educational environments in which each person, regardless of race, gender, gender identity, gender expression, sexual orientation, age, disability, or economic circumstances, has a reasonable chance to fully develop his or her potential.

(Amended by Stats. 2011, Ch. 637, Sec. 1. Effective January 1, 2012.)



66010.3

The public elementary and secondary schools shall be responsible for academic and general vocational instruction from kindergarten and grades 1 to 12, inclusive, including preparation of pupils for postsecondary instruction, future participation in California’s economy and society, and adult instruction to the extent of state support.

(Added by Stats. 1991, Ch. 1198, Sec. 4.3.)



66010.4

The missions and functions of California’s public and independent segments, and their respective institutions of higher education shall be differentiated as follows:

(a) (1) The California Community Colleges shall, as a primary mission, offer academic and vocational instruction at the lower division level for both younger and older students, including those persons returning to school. Public community colleges shall offer instruction through but not beyond the second year of college. These institutions may grant the associate in arts and the associate in science degree.

(2) In addition to the primary mission of academic and vocational instruction, the community colleges shall offer instruction and courses to achieve all of the following:

(A) The provision of remedial instruction for those in need of it and, in conjunction with the school districts, instruction in English as a second language, adult noncredit instruction, and support services which help students succeed at the postsecondary level are reaffirmed and supported as essential and important functions of the community colleges.

(B) The provision of adult noncredit education curricula in areas defined as being in the state’s interest is an essential and important function of the community colleges.

(C) The provision of community services courses and programs is an authorized function of the community colleges so long as their provision is compatible with an institution’s ability to meet its obligations in its primary missions.

(3) A primary mission of the California Community Colleges is to advance California’s economic growth and global competitiveness through education, training, and services that contribute to continuous work force improvement.

(4) The community colleges may conduct to the extent that state funding is provided, institutional research concerning student learning and retention as is needed to facilitate their educational missions.

(b) The California State University shall offer undergraduate and graduate instruction through the master’s degree in the liberal arts and sciences and professional education, including teacher education. Presently established two-year programs in agriculture are authorized, but other two-year programs shall be permitted only when mutually agreed upon by the Trustees of the California State University and the Board of Governors of the California Community Colleges. The doctoral degree may be awarded jointly with the University of California, as provided in subdivision (c) and pursuant to Section 66904. The doctoral degree may also be awarded jointly with one or more independent institutions of higher education, provided that the proposed doctoral program is approved by the California Postsecondary Education Commission. Research, scholarship, and creative activity in support of its undergraduate and graduate instructional mission is authorized in the California State University and shall be supported by the state. The primary mission of the California State University is undergraduate and graduate instruction through the master’s degree.

(c) The University of California may provide undergraduate and graduate instruction in the liberal arts and sciences and in the professions, including the teaching professions. It shall have exclusive jurisdiction in public higher education over instruction in the profession of law and over graduate instruction in the professions of medicine, dentistry, and veterinary medicine. It has the sole authority in public higher education to award the doctoral degree in all fields of learning, except that it may agree with the California State University to award joint doctoral degrees in selected fields. The University of California shall be the primary state-supported academic agency for research.

(d) The independent institutions of higher education shall provide undergraduate and graduate instruction and research in accordance with their respective missions.

(Amended by Stats. 1996, Ch. 1057, Sec. 2. Effective January 1, 1997.)



66010.5

The mission of the public segments of higher education shall also include a broad responsibility to the public interest, and independent segments of higher education are encouraged to assume a broad responsibility to the public interest. As part of this responsibility, the public and independent segments are encouraged to support programs of public service and to involve faculty and students in these programs.

(Added by Stats. 1991, Ch. 1198, Sec. 4.4.)



66010.6

The missions of agencies charged with coordination, administration, or implementation of higher education policies and programs in California shall be as follows:

(a) The California Postsecondary Education Commission is the statewide postsecondary education coordinating and planning agency. The commission shall serve as a principal fiscal and program advisor to the Governor and the Legislature on postsecondary educational policy. Consistent with Section 66903, the commission’s responsibilities shall include, but not be limited to, the following:

(1) Analysis and recommendations related to long-range planning for public postsecondary education.

(2) Analysis of state policy and programs involving the independent and private postsecondary educational sectors.

(3)  Analysis and recommendations related to program and policy review.

(4) Resource analysis.

(5) Maintenance and publication of pertinent public information relating to all aspects of postsecondary education.

The commission shall consult with the postsecondary educational segments and with relevant state agencies, including the Student Aid Commission, the Superintendent of Public Instruction, and other relevant parties, in its preparation of analyses and recommendations to the Governor and the Legislature. However, the commission shall remain an independent and nonpartisan body responsible for providing an integrated and segmentally unbiased view for purposes of state policy formulation and evaluation.

(b) The California Student Aid Commission is the primary state agency for the administration of state-authorized student financial aid programs available to students attending all segments of postsecondary education. These programs include grant, work study, and loan programs supported by the state and the federal government.

Consistent with this responsibility, the Commission shall provide, in consultation with the postsecondary education segments and relevant state agencies, policy leadership on student financial aid issues, evaluate the effectiveness of its programs, conduct research and long-range planning as a foundation for program improvement, report on total state financial aid needs, and disseminate information to students and their families.

(c) The Council for Private Postsecondary and Vocational Education is the primary state agency responsible for approving and regulating private postsecondary and vocational educational institutions and for developing state policies for private postsecondary and vocational education in California. The council shall represent the private postsecondary and vocational education institutions in all state level planning and policy discussions about postsecondary and vocational education.

(Added by Stats. 1990, Ch. 1587, Sec. 3.)



66010.7

(a) The Legislature, through the enactment of this section, expresses its commitment to encourage and support collaboration and coordination among all segments of education.

(b) Within the differentiation of segmental functions outlined in this article, the institutions of higher education shall undertake intersegmental collaboration and coordination particularly when it can do any of the following:

(1) Enhance the achievement of the institutional missions shared by the segments.

(2) Provide more effective planning of postsecondary education on a statewide basis.

(3) Facilitate achievement of the goals of educational equity.

(4) Enable public and independent higher education to meet more effectively the educational needs of a geographic region.

(5) Facilitate student progress from one segment to another, particularly with regard to preparation of students for higher education as well as the transfer from the California Community Colleges to four-year institutions.

(c) The leaders responsible for public and independent institutions of higher education and the Superintendent of Public Instruction shall work together to promote and facilitate the development of intersegmental programs and other cooperative efforts aimed at improving the progress of students through the educational systems and at strengthening the teaching profession at all levels.

(d) The California Postsecondary Education Commission shall have responsibility for reviewing and evaluating the effectiveness of intersegmental activities in accomplishing the established goals, and shall report its findings to the Governor and Legislature biennially.

(Added by Stats. 1991, Ch. 1198, Sec. 4.5.)






ARTICLE 2.5 - State Goals For California’s Postsecondary Education System

66010.9

The Legislature finds and declares all of the following:

(a) Since the enactment of the Master Plan for Higher Education in 1960, California’s system of postsecondary education has provided access and high-quality educational opportunities that have fueled California’s economic growth and promoted social mobility.

(b) In today’s global information economy, California’s national and international success as an educational and economic leader will require strategic investments in, and improved management of, state educational resources.

(c) Several factors, including changing demographics, rising costs, increased competition for scarce state funding, and employer concerns about graduates’ skills, present new challenges to higher education and state policymakers in effectively meeting the postsecondary education needs of Californians.

(d) Although the public segments of postsecondary education have each undertaken efforts to improve reporting and transparency, these efforts do not combine to indicate whether the postsecondary system as a whole is on track to meet the state’s needs.

(e) The absence of a common vision and common goals for California’s postsecondary education system hinders the state’s ability to effectively make critical fiscal and policy decisions.

(f) Policy and educational leaders should collectively hold themselves accountable for meeting the state’s civic and workforce needs, for ensuring the efficient and responsible management of public resources, and for ensuring that California residents have the opportunity to successfully pursue and achieve their postsecondary educational goals.

(Added by Stats. 2013, Ch. 367, Sec. 1. Effective January 1, 2014.)



66010.91

In order to promote the state’s competitive economic position and quality of civic life, it is necessary to increase the level of educational attainment of California’s adult population to meet the state’s civic and workforce needs. To achieve that objective, it is the intent of the Legislature that budget and policy decisions regarding postsecondary education generally adhere to all of the following goals:

(a) Improve student access and success, which shall include, but not necessarily be limited to, all of the following goals: greater participation by demographic groups, including low-income students, that have historically participated at lower rates, greater completion rates by all students, and improved outcomes for graduates.

(b) Better align degrees and credentials with the state’s economic, workforce, and civic needs.

(c) Ensure the effective and efficient use of resources in order to increase high-quality postsecondary educational outcomes and maintain affordability.

(Added by Stats. 2013, Ch. 367, Sec. 1. Effective January 1, 2014.)



66010.93

(a) It is the intent of the Legislature that appropriate metrics be identified, defined, and formally adopted for the purpose of monitoring progress toward the achievement of the goals specified in Section 66010.91. It is further the intent of the Legislature that all of the following occur:

(1) The metrics take into account the distinct missions of the different segments of postsecondary education.

(2) At least six, and no more than 12, metrics be developed that can be derived from publicly available data sources for purposes of periodically assessing the state’s progress toward meeting each of the goals specified in Section 66010.91.

(3) The metrics be disaggregated and reported by gender, race or ethnicity, income, age group, and full-time or part-time enrollment status, where appropriate and applicable.

(4) The metrics be used for purposes of the requirements of subdivision (a) of Section 69433.2.

(5) The metrics take into account the performance measures required to be reported pursuant to Sections 89295 and 92675.

(b) It is the intent of the Legislature to promote progress on the statewide educational and economic policy goals specified in Section 66010.91 through budget and policy decisions regarding postsecondary education. It is the intent of the Legislature that the metrics be used to ensure the effective and efficient use of state resources available to postsecondary education. It is further the intent of the Legislature that progress on the adopted metrics be reported and considered as part of the annual State Budget process.

(Added by Stats. 2013, Ch. 367, Sec. 1. Effective January 1, 2014.)



66010.95

For the purposes of this chapter, “segments of postsecondary education” means the California Community Colleges, the California State University, the University of California, independent institutions of higher education, as defined in Section 66010, and private postsecondary educational institutions, as defined in Section 94858.

(Added by Stats. 2013, Ch. 367, Sec. 1. Effective January 1, 2014.)






ARTICLE 3 - General Provisions

66011

(a) It is hereby declared to be the policy of the Legislature that all resident applicants to California institutions of public higher education, who are determined to be qualified by law or by admission standards established by the respective governing boards, should be admitted to either (1) a district of the California Community Colleges, in accordance with Section 76000, (2) the California State University, or (3) the University of California.

(b) As used in this part, “governing boards” means the local boards of trustees and the Board of Governors of the California Community Colleges, the Trustees of the California State University, and the Regents of the University of California.

(Amended by Stats. 1990, Ch. 1372, Sec. 209.)



66012

It is hereby declared to be the intent of the Legislature that the fixed master plan approach in the development of public postsecondary education be replaced by a continuous planning process which includes:

(a) A legislative study of California postsecondary education at 10-year intervals to reevaluate the planning process and provide guidelines regarding goals, societal needs and general missions of public higher education and its components.

(b) Continuous planning by a state commission including a five-year plan which is to be updated annually.

(Enacted by Stats. 1976, Ch. 1010.)



66013

Each segment of public higher education shall strive for excellence in its sphere, as assigned in this part.

(Enacted by Stats. 1976, Ch. 1010.)



66014

The provisions of this part shall supersede the provisions of any other law which conflict with the provisions of this part.

(Enacted by Stats. 1976, Ch. 1010.)



66014.3

(a) The California State University shall, and the University of California is requested to, publicly provide labor market outcome information relating to the graduates of their undergraduate programs. The California State University and the University of California may publicly provide labor market outcome information relating to the graduates of their graduate programs. This information shall include, but not necessarily be limited to, salary data, and the percentage distribution of graduates, classified by industry.

(b) The information required by this section shall be provided using data including, but not necessarily limited to, information provided by the Employment Development Department pursuant to Section 1095 of the Unemployment Insurance Code and the segments’ own databases. The information shall be presented in accordance with all of the following requirements:

(1) The data shall be presented in terms of easily understood labor market measures, such as median annual wage.

(2) The data shall be aggregated to the systemwide level and by particular areas of study.

(3) Labor market outcome data for each category shall, at a minimum, provide data relating to graduates one or two years, and five years, after their graduation. The Legislature encourages the California State University and the University of California to additionally provide labor market outcome data for periods longer than five years after graduation.

(4) In the collection and publication of data pursuant to this section, the segments shall adhere to all pertinent state and federal privacy laws.

(c) The information required by this section shall be made publicly available through publication on the Internet Web sites of the respective segments, and shall be updated no later than June 1 of each year.

(Added by Stats. 2014, Ch. 394, Sec. 2. Effective January 1, 2015.)



66014.5

(a) It is the intent of the Legislature to recognize the role of independent, regionally accredited postsecondary education in California postsecondary education. Statewide planning, policy coordination, and review of postsecondary education shall include attention to the contributions of the independent institutions in meeting the state’s goals of access, quality, educational equity, economic development, and student aid.

(b) The Legislature hereby finds and declares that there is a need of providing students with economic and academic freedom of choice in selecting a college or university they wish to attend. The Legislature further finds that an important means of meeting this need is through offering financial assistance to students who wish to attend public or independent colleges and universities and who have demonstrated financial need.

(Amended by Stats. 1991, Ch. 1198, Sec. 6.)



66014.8

(a) For purposes of this section, the following terms have the following meanings:

(1) “Institutional accreditation documents” means the institution’s institutional accreditation visiting team reports and the institutional accreditation agency action letters following an accreditation agency’s action relating to an initial accreditation, reaffirmation, comprehensive review, special visit, or any sanction or adverse action taken against an affiliated institution.

(2) “Segment of postsecondary education” means the California Community Colleges, the California State University, the University of California, the independent institutions of higher education, as defined in Section 66010, or the private postsecondary educational institutions, as defined in Section 94858.

(b) All campuses or other units of any segment of postsecondary education that receive public funding through state or federal financial aid programs, are institutionally accredited by an accrediting agency recognized by the United States Department of Education, and offer education and training programs to California students shall make final institutional accreditation documents available to the public, once those documents have been made final through an action of the accrediting agency, via display in a prominent location on the institution’s Internet Web site, with a link to these documents on the institutional Internet Web site homepage.

(c) A campus or other unit of any segment of postsecondary education whose documents are not currently available to the public shall make all institutional accreditation documents finalized by the accrediting agency based on reviews that take place after July 1, 2015, available to the public pursuant to subdivision (b).

(Added by Stats. 2014, Ch. 388, Sec. 1. Effective January 1, 2015.)



66015

It is the intent of the Governor and the Legislature, in cooperation with the Trustees of the California State University, to do both of the following:

(a) Place a major priority on resolving the serious problem of impacted and overcrowded classes, not only with respect to the California State University, but throughout public postsecondary education.

(b) Ensure that needy students receive financial aid sufficient to cover the cost of fee increases for each academic year.

(Amended by Stats. 2001, Ch. 745, Sec. 31. Effective October 12, 2001.)



66015.1

The Legislature finds and declares all of the following:

(a) The 1986 Report on Lower Division Education at the University of California stated that “lower division (education) is something of a neglected child...” and suggested steps for improving the quality of teaching and academic support services.

(b) In 1991, the “Universitywide Task Force on Faculty Rewards Report” resulted in the adoption of policies to provide a greater emphasis on teaching. Policy revisions included broadening the range of evidence used in evaluation of teaching, peer review of teaching, and promotion policies that recognize great distinction in teaching as well as scholarship.

(c) In 1992, the University of California issued a number of “Presidential Initiatives to Protect and Improve Undergraduate Education.”

(d) The Legislature, in the Supplemental Report of the 1992 Budget Act, declared its intent that University of California faculty alter the distribution of their workload by:

(1) Increasing the number of courses and sections offered that are required for normal progress toward a baccalaureate degree.

(2) Increasing the number of freshman and sophomore seminars.

(3) Increasing opportunities for undergraduate research.

(4) Reducing the size of classes when desirable.

These measures were expected to result in an increase in the average teaching load of one additional course every one to three years.

(e) The report entitled “Initiatives to Improve Undergraduate Education,” prepared by the University of California in response to the 1992 Budget Act, is a commendable effort.

(Added by Stats. 1993, Ch. 776, Sec. 1. Effective January 1, 1994.)



66015.5

(a) It is the intent of the Legislature that quality classroom instruction be continually improved and that courses required for normal progress to a baccalaureate degree be provided in sufficient numbers.

(b) It is the further intent of the Legislature that where necessary the average teaching responsibilities of tenured and tenure track faculty be sufficiently increased to meet the goals described in this section.

(Added by Stats. 1993, Ch. 776, Sec. 2. Effective January 1, 1994.)



66015.7

(a) In order to maintain and strengthen the high quality of international education in California, the Legislature encourages all public and private institutions of higher education to further develop, as their resources permit, programs that support learning about other cultures, global issues, and the exchange of Californians and international students and scholars.

(b) For California students and scholars, institutions are encouraged, as resources permit, to accomplish all of the following:

(1) Develop courses of study in as many fields as possible to increase students’ understanding of global issues and cultural differences.

(2) Offer courses in languages other than English to train students to communicate effectively in other cultures and to enhance their understanding of other nations’ values.

(3) Provide opportunities for students in all majors to participate in study abroad programs to enrich their academic training, perspectives, and personal development.

(4) Provide opportunities for domestic and international students to interact effectively and routinely share their views, perceptions, and experiences in educational settings.

(5) Develop innovative public educational forums and venues to explore global issues and showcase world cultures.

(c) For international students and scholars, institutions are encouraged, as resources permit, to accomplish all of the following:

(1) Encourage the presence of qualified students from other countries with sufficient geographic diversity to inspire an appreciation for differences among cultures and a deeper understanding of the values and perspectives of other people.

(2) Facilitate faculty exchange and collaborative partnership programs with institutions in other countries.

(3) Initiate collaborative research undertakings to address issues of global significance.

(4) Recruit and retain the world’s best and brightest faculty to educate California’s students as globally competent citizens.

(Added by Stats. 2002, Ch. 458, Sec. 2. Effective January 1, 2003.)



66015.10

(a) The University of California is requested to annually notify the governing board of each high school of both of the following:

(1) The number of graduates who enrolled in the university in the previous year and the number of graduates who were required to take the entry level writing requirement.

(2) The comparable numbers of all California high school graduates who enrolled in the university.

(b) The University of California is requested to provide an annual summary of the information specified in subdivision (a) to the Department of Finance and the Joint Legislative Budget Committee.

(Added by Stats. 2009, Ch. 386, Sec. 3. Effective January 1, 2010.)



66015.12

(a) It is the intent of the Legislature that the California State University assess and report the entry-level proficiency of all first-time freshmen. On or before December 15 of each year, the California State University shall submit a preliminary report by each campus in the system that includes all of the following information:

(1) The total number of regularly admitted and specially admitted first-time freshmen.

(2) The proportion of regularly admitted and specially admitted first-time freshmen that are exempt from entry-level proficiency exams.

(3) The proportion of regularly admitted and specially admitted first-time freshmen that become exempt through each of the approved alternatives.

(4) The entry-level proficiency exam pass rates of regularly admitted and specially admitted first-time freshmen.

(b) The California State University shall submit a final report to the Legislature on or before February 1 of each year.

(Added by Stats. 2009, Ch. 386, Sec. 4. Effective January 1, 2010.)



66016

It is the intent of the Legislature that opportunities for participation in intercollegiate athletic programs in the community colleges, in the campuses of the California State University, and in the campuses of the University of California be provided on as equal a basis as is practicable to male and female students.

The costs of providing these equal opportunities may vary according to the type of sports contained within the respective men’s and women’s athletic programs. Therefore it is also the intent of the Legislature that additional sources of revenue should be determined to provide additional funds for these equal opportunity programs.

(Amended by Stats. 1983, Ch. 143, Sec. 46.)



66016.3

(a) Any student, including a person without lawful immigration status, or a person who is exempt from nonresident tuition pursuant to Section 68130.5, may serve in any capacity in student government at the California State University or the California Community Colleges and receive any grant, scholarship, fee waiver, or reimbursement for expenses incurred connected with that service to the full extent consistent with federal law.

(b) The University of California is requested to comply with this section.

(c) The Legislature finds and declares this section is a state law within the meaning of subsection (d) of Section 1621 of the United States Code.

(Added by Stats. 2011, Ch. 619, Sec. 1. Effective January 1, 2012.)



66016.4

If a state court finds that Section 66016.3, or any similar provision adopted by the Regents of the University of California, is unlawful, the court may order, as equitable relief, that the administering entity that is the subject of the lawsuit terminate any waiver awarded under that statute or provision, but no money damages, tuition refund or waiver, or other retroactive relief may be awarded. In any action in which the court finds that Section 66016.3, or any similar provision adopted by the Regents of the University of California, is unlawful, the California Community Colleges, the California State University, and the University of California are immune from the imposition of any award of money damages, tuition refund or waiver, or other retroactive relief.

(Added by Stats. 2011, Ch. 619, Sec. 2. Effective January 1, 2012.)



66017

The respective governing boards of the California Community Colleges, the California State University, or the University of California shall adopt appropriate procedures and designate appropriate persons to take disciplinary action against any student, member of the faculty, member of the support staff, or member of the administration of the community college, state college, or state university who, after a prompt hearing by a campus body, has been found to have willfully disrupted the orderly operation of the campus. Nothing in this section shall be construed to prohibit, where an immediate suspension is required in order to protect lives or property and to ensure the maintenance of order, interim suspension pending a hearing; provided that a reasonable opportunity be afforded the suspended person for a hearing within 10 days. The disciplinary action may include, but need not be limited to, suspension, dismissal, or expulsion. Sections 89538 to 89540, inclusive, shall be applicable to any state university or college employee dismissed pursuant to this section.

(Amended by Stats. 1990, Ch. 1372, Sec. 210.)



66018

Each institution of public higher education shall require that all applications for any type of financial aid for students shall disclose all taxable income and all nontaxable income.

(Enacted by Stats. 1976, Ch. 1010.)



66018.55

(a) As used in this section, “college and university” includes all institutions of public higher education and all independent institutions of higher education.

(b) The Office of Privacy Protection in the Department of Consumer Affairs shall establish a task force to conduct a review of the use by all colleges and universities of social security numbers in order to recommend practices to minimize the collection, use, storage, and retention of social security numbers in relation to academic and operational needs and applicable legal requirements.

(c) The task force shall be known as the “College and University Social Security Number Task Force.” The Office of Privacy Protection shall determine the composition of the task force, which shall include, but not be limited to, all of the following:

(1) Two representatives from each of the three institutions of public higher education.

(2) Two representatives of the California Association of Independent Colleges and Universities.

(3) Two representatives each from two organizations devoted to the protection of personal privacy.

(4) One representative from a national organization devoted to the management of information technology in higher education.

(5) One representative from the business community with expertise in technological solutions to privacy concerns.

(6) One representative each from the Assembly Committee on Judiciary and the Senate Committee on Judiciary.

(d) The task force shall seek input, as deemed necessary and appropriate, from all of the following:

(1) Representatives of organizations with expertise in technical policy and practices of Internet disclosure, privacy policy relevant to Internet disclosure, and fostering public integrity and accountability.

(2) The constituencies of the college and university communities, including students, staff, and faculty.

(e) The task force shall review and make recommendations to minimize the collection, use, storage, and retention of social security numbers by California colleges and universities and shall include, but not be limited to, all of the following:

(1) A survey of best practices at colleges and universities and the costs of implementing those best practices.

(2) The necessary use and protection of social security numbers for all of the following:

(A) Research purposes.

(B) Academic purposes, including, but not limited to, academic research, admission, financial aid, and other related operational uses.

(C) Operational uses by academic medical centers, including, but not limited to, patient identification, tracking, and care.

(D) Business purposes, including, but not limited to, the provision of employee benefits, tax purposes, loan programs, and other requirements imposed by current state and federal statutes and regulations.

(E) Another operational need of the college or university.

(3) Current personal privacy protections provided to students, applicants, staff, and faculty of colleges and universities.

(4) Existing state and federal legal requirements, including regulatory requirements, mandating the use of social security numbers at colleges and universities.

(5) The possible use of personal identifiers or other substitutes for social security numbers that protect personal information and meet the operational needs of colleges and universities.

(6) The cost of funding any recommendations presented by the task force, including those that are of minimal cost and can be implemented immediately and those that require additional funding or time to implement.

(f) The task force shall commence meetings no later than May 1, 2008.

(g) (1) On or before July 1, 2010, the task force shall submit a final report of its findings and recommendations to the Office of Privacy Protection, and to the Assembly Committee on Judiciary and the Senate Committee on Judiciary.

(2) The final report shall also include a list of the existing uses of social security numbers common among colleges and universities for routine operations and compliance with state and federal laws.

(3) The findings and recommendations of the task force shall be informational only and shall not be binding on any college or university.

(Amended by Stats. 2008, Ch. 179, Sec. 70. Effective January 1, 2009.)



66019

(a) Each state university and college, when determining eligibility for any state university or college educational opportunity program, and each governing board of a community college district, when determining eligibility for any community college educational opportunity program, shall consider nontaxable income.

(b) The Regents of the University of California are requested to provide that nontaxable income be considered in all determinations of eligibility for any educational opportunity programs at the University of California.

(Enacted by Stats. 1976, Ch. 1010.)



66019.3

(a) It is the intent of the Legislature to encourage the California Community Colleges, the California State University, and the University of California to disseminate information to foster care agencies regarding admissions requirements and financial aid.

(b) The Legislature requests the Regents of the University of California and the Trustees of the California State University to explore methods of using the admissions-by-exemption category to assist the transition of students in foster care into four-year public institutions of higher education.

(Added by Stats. 2004, Ch. 668, Sec. 2. Effective January 1, 2005.)



66020

(a) The Trustees of the California State University and the Board of Governors of the California Community Colleges shall, and the Regents of the University of California are requested to, work with their respective colleges and universities to confer an honorary degree upon each person, living or deceased, who was forced to leave his or her studies at the public postsecondary educational institution in which that person was enrolled as a result of the issuance of federal Executive Order 9066 on February 19, 1942, which caused the evacuation, relocation, and incarceration of individuals of Japanese ancestry during World War II.

(b) In cases where an honorary degree is conferred upon a person who is deceased, the person’s surviving next of kin, or another representative chosen by the person’s surviving next of kin, may accept the honorary degree on the deceased person’s behalf.

(c) Independent colleges and universities, as defined in subdivision (b) of Section 66010, are urged to comply with the terms of this section.

(d) This section shall be implemented in a cost-effective manner by incorporating, to the extent practicable, any ceremony for the purpose of conferring honorary degrees with a previously scheduled commencement or graduation activity.

(Added by Stats. 2009, Ch. 213, Sec. 2. Effective January 1, 2010.)



66020.5

(a) The Board of Governors of the California Community Colleges, the Trustees of the California State University, and the Student Aid Commission, including any auxiliary organization established pursuant to Section 69522, shall, and the Regents of the University of California are requested to, do all of the following:

(1) (A) Provide for live video and audio transmission of all meetings, which are open to the public pursuant to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code), through a technology that is accessible to as large a segment of the public as possible, including, but not necessarily limited to, the use of either of the following technologies:

(i) Cable, satellite, or any other type of transmission that can be accessed through a television.

(ii) Web cast, in which case notice of meetings that are open to the public and links to the Web cast shall be easily accessible via each entity’s Internet Web site.

(B) If the meeting described in subparagraph (A) is conducted from more than one location at the same time, through a teleconference or a similar technology, the live video transmission shall be provided from at least one of the locations and the live audio transmission shall be provided from all locations.

(2) Provide public notice before the meeting regarding which location or locations the live video transmission will be provided from pursuant to paragraph (1).

(3) Archive and post the video and audio transmissions recorded pursuant to paragraph (1) on the entity’s Internet Web site for at least 12 months and within 48 hours following the initial transmission.

(b) It is not a violation of this section if technical failures prevent an entity from providing a live video or audio transmission, or archiving or posting the video and audio transmission, so long as the entity exercised reasonable diligence in making a live video or audio transmission available and archiving and posting the video and audio transmission.

(Amended by Stats. 2012, Ch. 580, Sec. 1. Effective January 1, 2013.)



66021

It is the intent of the Legislature that the Budget Act for each fiscal year provide sufficient funding for financial aid for students with demonstrated financial need at the University of California, the California State University, and the California Community Colleges to offset increases in student charges at those institutions. The Legislature intends that funds for increased student financial aid be provided from sources other than student fees.

(Amended by Stats. 1990, Ch. 1372, Sec. 211.)



66021.1

(a) For purposes of this section “student” includes undergraduate, graduate, and professional degree students.

(b) The California State University shall, and the University of California is requested to, report annually to the Legislature on their respective institutional financial aid programs. The California State University shall, and the University of California is requested, to provide preliminary reports on or before January 10 of each year, and final reports on or before March 31 of each year.

(c) The preliminary reports shall include all of the following:

(1) A description of the goals, terms, and policies of each of the university’s institutional aid programs, including eligibility criteria, allocation of financial aid awards, fee waivers, and other relevant information.

(2) A description and explanation of any changes the university has made to any of these policies since the prior year, and any changes the university intends to make for the next academic year.

(3) The total amount the university expended on institutional aid for students, disaggregated by student level, for the two prior academic years, the current year, and a projection for the next year, and the average and 90th percentile undergraduate institutional aid award amount provided per recipient for the prior two academic years and the current academic year.

(4) The average and 90th percentile parental income level, expected family contribution, and the financial need of undergraduate need-based student institutional gift aid recipients for the prior two academic years.

(5) For the prior year, the current year, and the budget year, an analysis identifying the estimated number of undergraduates with financial need; their aggregate cost of attendance and aggregate expected federal parent contribution; the aggregate amount of financial aid, including federal gift aid, state gift aid, institutional need-based aid, institutional merit-based aid, other institutional gift aid, and private gift aid, received by these students; the aggregate remaining amount to be met by work, borrowing, or other means; and an explanation of the estimated change in aggregate student need in the budget year resulting from changes in the cost of attendance, and other factors, including any fee increases proposed by the university in its fall budget proposal. The explanation shall include an estimate of the extent to which cost increases will be offset by federal, state, and institutional financial aid programs.

(6) The typical financial aid package for a typical dependent undergraduate student with a parent income of twenty thousand dollars ($20,000), forty thousand dollars ($40,000), sixty thousand dollars ($60,000), eighty thousand dollars ($80,000), and one hundred thousand dollars ($100,000).

(d) The final report shall include all of the following for the prior academic year:

(1) An aggregate summary of financial aid awarded to students, including scholarships, grants, waivers, loans, and work-study awards from federal, state, institutional, and private sources.

(2) Indicators of the effectiveness of the university’s aid programs in achieving the university’s stated goals related to financial aid.

(e) To the extent the university provides the information requested in subdivision (c) or (d) in reports to its governing board or in other university publications, those reports or publications may be submitted to the Legislature to satisfy this request.

(Added by Stats. 2009, Ch. 386, Sec. 5. Effective January 1, 2010.)



66021.2

Consistent with the state’s historic commitment to provide educational opportunity by ensuring both student access to and selection of an institution of higher education for students with financial need, the long-term policy of the Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program established pursuant to Chapter 1.7 (commencing with Section 69430) of Part 42 shall be as follows:

(a) Commencing with the 2001–02 academic year and every year thereafter, an applicant for a Cal Grant A or B award shall receive an award that is not in excess of the financial need amount determined by the Student Aid Commission pursuant to Section 69432.9 if he or she complies with all of the following requirements:

(1) Demonstrates financial need under the criteria adopted pursuant to Section 69432.9.

(2) Attains a grade point average, as defined in Section 69432.7, meeting the requirements of Chapter 1.7 (commencing with Section 69430) of Part 42.

(3) Complies with each of the eligibility criteria applicable to the type of Cal Grant award for which he or she is applying.

(b) (1) The maximum Cal Grant A award for a student attending the University of California or the California State University shall equal the mandatory systemwide fees in each of those segments.

(2) The maximum Cal Grant B award for a student to which this subdivision is applicable shall equal the mandatory systemwide fees in the segment attended by the student, except for community college students who receive waivers from the Board of Governors of the California Community Colleges, plus the access award calculated as specified in Article 3 (commencing with Section 69435) of Chapter 1.7 of Part 42, except that in the first year of enrollment in a qualifying institution, the maximum award shall be only for the amount of the access award.

(c) The maximum Cal Grant awards for students attending nonpublic institutions shall be as follows:

(1) The maximum Cal Grant A award shall equal the tuition award level established in the Budget Act of 2000, or the amount as adjusted in subsequent annual budget acts.

(2) The maximum Cal Grant B award shall equal the amount of the tuition award as established in the Budget Act of 2000, or the amount as adjusted in subsequent annual budget acts, plus the amount of the access costs specified in Section 69435, except that, in the first year of enrollment in a qualifying institution, the maximum award shall be only for the amount of the access award.

(d) Commencing with the 2000–01 academic year, and each academic year thereafter, the Cal Grant C award shall be utilized only for occupational or technical training.

(e) Commencing with the 2000–01 academic year, and each academic year thereafter, the Cal Grant T award shall be used only for one academic year of full-time attendance in a program of professional preparation that has been approved by the California Commission on Teacher Credentialing.

(f) An institution of higher education in this state that participates in the Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program shall not reduce its level of per capita need-based institutional financial aid to undergraduate students, excluding loans, below the total level awarded in the 2000–01 academic year.

(g) The implementation of the policy set forth in this section shall maintain a balance between the state’s policy goals of ensuring student access to and selection of an institution of higher education for students with financial need and academic merit.

(h) It is the policy of the State of California that the Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program supplement the federal Pell Grant program.

(i) An award under the Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program shall not guarantee admission to an institution of higher education or admission to a specific campus or program.

(Amended by Stats. 2000, Ch. 403, Sec. 3. Effective September 12, 2000.)



66021.4

It is the intent of the Legislature to support student financial aid programs for eligible students enrolled in teacher credential and graduate degree programs, including an emphasis on increasing the number of graduate students from currently and historically underrepresented groups who are preparing to become future elementary and secondary teachers or postsecondary faculty members.

(Added by Stats. 1990, Ch. 1699, Sec. 2.)



66021.6

(a) Notwithstanding any other law, and except as provided for in subdivision (b), the Trustees of the California State University and the Board of Governors of the California Community Colleges shall, and the Regents of the University of California are requested to, establish procedures and forms that enable persons who are exempt from paying nonresident tuition under Section 68130.5, or who meet equivalent requirements adopted by the regents, to apply for, and participate in, all student aid programs administered by these segments to the full extent permitted by federal law. The Legislature finds and declares that this section is a state law within the meaning of Section 1621(d) of Title 8 of the United States Code.

(b) The number of financial aid awards received by California resident students from financial aid programs administered by the segments shall not be diminished as a result of the application of subdivision (a). The University of California is requested to comply with this subdivision.

(c) This section shall become operative on January 1, 2013.

(Added by Stats. 2011, Ch. 604, Sec. 1. Effective January 1, 2012. Section operative January 1, 2013, by its own provisions.)



66021.7

Notwithstanding any other law, on and after January 1, 2012, a student attending the California State University, the California Community Colleges, or the University of California who is exempt from paying nonresident tuition under Section 68130.5 shall be eligible to receive a scholarship that is derived from nonstate funds received, for the purpose of scholarships, by the segment at which he or she is a student. The Legislature finds and declares that this section is a state law within the meaning of subsection (d) of Section 1621 of Title 8 of the United States Code.

(Added by Stats. 2011, Ch. 93, Sec. 3. Effective January 1, 2012.)



66022

(a) The governing board of every community college district, the Trustees of the California State University, the Regents of the University of California, and the Board of Directors of the Hastings College of the Law shall adopt regulations providing for the withholding of institutional services from students or former students who have been notified in writing at the student’s or former student’s last known address that he or she is in default on a loan or loans under the Federal Family Education Loan Program.

“Default,” for purposes of this section, means the failure of a borrower to make an installment payment when due, or to meet other terms of the promissory note under circumstances where the guarantee agency finds it reasonable to conclude that the borrower no longer intends to honor the obligation to repay, provided that this failure persists for 180 days for a loan repayable in monthly installments, or 240 days for a loan repayable in less frequent installments.

(b) The regulations adopted pursuant to subdivision (a) shall provide that the services withheld may be provided during a period when the facts are in dispute or when the student or former student demonstrates to either the governing board of the community college district, the Trustees of the California State University, the Regents of the University of California, or the Board of Directors of the Hastings College of the Law, as appropriate, or to the Student Aid Commission, or both the Student Aid Commission and the appropriate entity or its designee, that reasonable progress has been made to repay the loan or that there exists a reasonable justification for the delay as determined by the institution. The regulations shall specify the services to be withheld from the student and may include, but are not limited to, the following:

(1) The provision of grades.

(2) The provision of transcripts.

(3) The provision of diplomas.
The adopted regulations shall not include the withholding of registration privileges.

(c) When it has been determined that an individual is in default on a loan or loans specified in subdivision (a), the Student Aid Commission shall give notice of the default to all institutions through which that individual acquired the loan or loans.

(d) This section shall not impose any requirement upon the University of California or the Hastings College of the Law unless the Regents of the University of California or the Board of Directors of the Hastings College of the Law, respectively, by resolution, make this section applicable.

(e) Guarantors, or those who act as their agents or act under their control, who provide information to postsecondary educational institutions pursuant to this section, shall defend, indemnify, and hold harmless the governing board of every community college district, the Trustees of the California State University, the Regents of the University of California, and the Board of Directors of the Hastings College of the Law from action resulting from compliance with this section when the action arises as a result of incorrect, misleading, or untimely information provided to the postsecondary educational institution by the guarantors, their agents, or those acting under the control of the guarantors.

(Amended by Stats. 1995, Ch. 758, Sec. 30. Effective January 1, 1996.)



66023

Each segment of public higher education shall establish, and update as necessary, a written policy concerning students who are called to active military service. The policy shall do all of the following:

(a) Ensure that those students do not lose academic credits or degree status.

(b) Provide for a refund of fees paid by the student for the term in which he or she was called to active military service.

(Amended by Stats. 1995, Ch. 758, Sec. 30.5. Effective January 1, 1996.)



66024

The Legislature hereby affirms its commitment to the continuing quality and development of graduate and professional programs of the University of California, the California State University, and the independent institutions of higher education in this state.

It is the intent of the Legislature that each governing board of an institution of higher education periodically review the quality of the graduate and professional programs operated by the institution, and the need to add, discontinue, or enhance graduate and professional programs, including programs leading to the joint doctorate degree.

It is further the intent of the Legislature that the development of joint doctoral programs operated by the California State University and the University of California or one or more accredited independent institutions of higher education be established and expedited.

All graduate and professional programs, including joint doctoral programs, are expected to undergo careful evaluation and be approved only when it has been demonstrated that these programs meet the needs of students and the state.

(Added by Stats. 1991, Ch. 1198, Sec. 8.)



66025

(a) Systemwide fees charged to resident undergraduate students at the University of California and the California State University shall be reduced for the 1998–99 fiscal year by 5 percent below the level charged during the 1997–98 fiscal year, and the systemwide fees charged to those students for the 1999–2000 fiscal year shall be reduced by 5 percent below the level charged during the 1998–99 fiscal year. Systemwide education and registration fees charged to resident graduate students at the University of California and the California State University for the 1999–2000 fiscal year shall be reduced by 5 percent below the level charged those resident students for the 1997–98 fiscal year. This subdivision does not apply to resident students pursuing a course of study leading to a professional degree who are subject to a supplemental fee pursuant to the policy of the University of California.

(b) No provision of this section shall apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make that provision applicable.

(Amended by Stats. 1999, Ch. 72, Sec. 1. Effective July 6, 1999.)



66025.3

(a) No campus of the University of California, the California State University, or the California Community Colleges shall charge any mandatory systemwide tuition or fees, including enrollment fees, registration fees, differential fees, or incidental fees, to any of the following:

(1) Any dependent eligible to receive assistance under Article 2 (commencing with Section 890) of Chapter 4 of Division 4 of the Military and Veterans Code.

(2) (A) Any child of any veteran of the United States military who has a service-connected disability, has been killed in service, or has died of a service-connected disability, where the annual income of the child, including the value of any support received from a parent, does not exceed the national poverty level as defined in subdivision (c).

(B) Notwithstanding Section 893 of the Military and Veterans Code, the Department of Veterans Affairs may determine the eligibility for fee waivers for a child described in subparagraph (A).

(3) Any dependent, or surviving spouse who has not remarried, of any member of the California National Guard who, in the line of duty, and while in the active service of the state, was killed, died of a disability resulting from an event that occurred while in the active service of the state, or is permanently disabled as a result of an event that occurred while in the active service of the state. For the purposes of this paragraph, “active service of the state” refers to a member of the California National Guard activated pursuant to Section 146 of the Military and Veterans Code.

(4) (A) Any undergraduate student who is a recipient of a Medal of Honor, commonly known as a Congressional Medal of Honor, or any undergraduate student who is a child of a recipient of a Medal of Honor and who is no more than 27 years old, if both of the following requirements are met:

(i) His or her annual income, including the value of any support received from a parent, does not exceed the national poverty level as defined in subdivision (c).

(ii) The recipient of the Medal of Honor who is or was the parent of the undergraduate student is, or at the time of his or her death was, a California resident as determined pursuant to Chapter 1 (commencing with Section 68000) of Part 41.

(B) The Department of Veterans Affairs shall determine the eligibility of any applicant for a fee waiver under this paragraph.

(b) A person who is eligible for a waiver of tuition or fees under this section may receive a waiver for each academic year during which he or she applies for that waiver, but an eligible person may not receive a waiver of tuition or fees for a prior academic year.

(c) As used in this section, the “national poverty level” is the poverty threshold for one person, as most recently calculated by the Bureau of the Census of the United States Department of Commerce.

(d) The waiver of tuition or fees under this section shall apply only to a person who is determined to be a resident of California pursuant to Chapter 1 (commencing with Section 68000) of Part 41.

(e) This section shall not apply to a dependent of a veteran within the meaning of paragraph (4) of subdivision (a) of Section 890 of the Military and Veterans Code.

(f) No provision of this section shall apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make that provision applicable.

(Amended by Stats. 2003, Ch. 62, Sec. 76. Effective January 1, 2004.)



66025.7

By July 1, 2015, the Chancellor of the California Community Colleges, using common course descriptors and pertinent recommendations of the American Council on Education, shall determine for which courses credit should be awarded for prior military experience.

(Added by Stats. 2012, Ch. 404, Sec. 1. Effective January 1, 2013.)



66025.8

(a) The California State University and each community college district shall, and the University of California is requested to, with respect to each campus in their respective jurisdictions that administers a priority enrollment system, grant priority in that system for registration for enrollment to any member or former member of the Armed Forces of the United States, and who is a resident of California, who has received an honorable discharge, a general discharge, or an other than honorable discharge, and to any member or former member of the State Military Reserve, for any academic term attended at one of these institutions for four academic years after he or she has left state or federal active duty, which he or she shall use within 15 years of leaving state or federal active duty.

(b) A former member of the Armed Forces of the United States or the State Military Reserve who received a dishonorable discharge or a bad conduct discharge is not eligible for priority registration for enrollment pursuant to this section.

(c) The priority registration for enrollment provided pursuant to this section shall apply to enrollment for all degree and certificate programs offered by the institution after the military or veteran status of the student has been verified by the institution he or she attends.

(d) Students who receive priority registration for enrollment pursuant to this section shall comply with the requirements of subdivision (a) of Section 78212.

(e) (1) For the purposes of this section, “Armed Forces of the United States” means the Air Force, Army, Coast Guard, Marine Corps, National Guard, Naval Militia, Navy, and the reserve components of each of those forces, including the California National Guard.

(2) As used in this section, “member or former member of the Armed Forces of the United States” includes, but is not necessarily limited to, any student who is called to active military duty compelling that student to take an academic leave of absence.

(Amended by Stats. 2012, Ch. 400, Sec. 2. Effective January 1, 2013.)



66025.9

(a) The California State University and each community college district shall, and the University of California is requested to, with respect to each campus in their respective jurisdictions that administers a priority enrollment system, grant priority in that system for registration for enrollment to a foster youth or former foster youth.

(b) For purposes of this section, “foster youth” means a person who is currently in foster care, and “former foster youth” means a person who is an emancipated foster youth and who is up to 24 years of age.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 458, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



66025.91

(a) Each community college district, with respect to each campus in its jurisdiction that administers a priority enrollment system, shall grant priority registration for enrollment to students in the Community College Extended Opportunity Programs and Services program, pursuant to Article 8 (commencing with Section 69640), and disabled students, within the meaning of the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), who are determined to be eligible for disabled student programs and services pursuant to Chapter 14 (commencing with Section 67300) and Section 84850.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 704, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions.)



66025.92

(a) The Legislature finds and declares that the priority enrollment for registration required by this section is necessary to ensure that the flexibility related to educational opportunities that was adopted as part of the broader changes to the California Work Opportunity and Responsibility to Kids (CalWORKs) program in Chapter 47 of the Statutes of 2012 is not undermined by students who are CalWORKs recipients being unable to access necessary classes.

(b) Each community college district that administers a priority enrollment system shall grant priority in that system for registration for enrollment to any student who is a CalWORKs recipient.

(c) Students who receive priority registration for enrollment pursuant to this section shall comply with the requirements of subdivision (a) of Section 78212.

(d) For purposes of this section, “CalWORKs recipient” means a recipient of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code or any successor program.

(Added by Stats. 2013, Ch. 48, Sec. 62. Effective July 1, 2013.)



66025.95

It is the intent of the Legislature that, consistent with the requirements and intent outlined in subdivisions (b) and (c) of Section 78215, and to the extent that the institution meets the responsibilities outlined in paragraph (2) of subdivision (a) of Section 78212, any student who receives priority registration for enrollment participate in the program of services outlined in paragraph (2) of subdivision (a) of Section 78212.

(Added by Stats. 2013, Ch. 704, Sec. 2. Effective January 1, 2014.)



66026

Unless otherwise specified, reports submitted to the Legislature by the University of California, the California State University, and the Office of the Chancellor of the California Community Colleges shall be delivered to the Senate and Assembly budget subcommittees on education, the appropriate Senate and Assembly higher education policy committees, the Legislative Analyst’s Office, the Office of the Governor, and the Department of Finance. Unless otherwise specified, these reports may be submitted in PDF format or comparable electronic format.

(Amended by Stats. 2011, Ch. 349, Sec. 3. Effective January 1, 2012.)



66027

(a) (1) The Trustees of the California State University, the Regents of the University of California, and the governing board of each community college district are requested to, in collecting data relative to gender, race, ethnicity, or other demographics, from faculty, staff, or students, allow the faculty, staff, and students to identify their sexual orientation, gender identity, and gender expression on any forms used to collect that demographic data, as appropriate.

(2) A governing board shall not be required to update an existing form used to collect demographic data for purposes of this subdivision, but shall provide for the identification of sexual orientation, gender identity, and gender expression on any new or updated form used for the collection of demographic data.

(b) The Regents of the University of California, the Trustees of the California State University, and the Chancellor’s Office of the California Community Colleges are requested to report aggregate information collected pursuant to subdivision (a), to the extent that individuals from whom that information is collected authorize that information to be released where other demographic data is traditionally aggregated and reported for informational purposes and is appropriate. Any report developed shall be transmitted to the Legislature, pursuant to Section 9795 of, and notwithstanding Section 10231.5 of, the Government Code, no later than January 1 of each year and shall be made available to the general public on the Internet Web site of each respective institution. The information reported pursuant to this subdivision shall not include any individual identifying information.

(Added by Stats. 2011, Ch. 637, Sec. 2. Effective January 1, 2012.)



66027.5

(a) The California Community Colleges and the California State University shall provide information about credit by examination opportunities wherever course and class information is available.

(b) The Regents of the University of California are requested to provide information about credit by examination opportunities wherever course and class information is available.

(Added by Stats. 2013, Ch. 712, Sec. 1. Effective January 1, 2014.)






ARTICLE 3.7 - Working Families Student Fee Transparency and Accountability Act

66028

This article shall be known, and may be cited, as the Working Families Student Fee Transparency and Accountability Act.

(Added by Stats. 2012, Ch. 620, Sec. 2. Effective January 1, 2013.)



66028.1

For purposes of this article, the following terms have the following meanings:

(a) “Consultation” or “consult” means a meeting between representatives from the University of California or the California State University and their respective statewide student association representatives in which the representatives from the institutions provide, at minimum, all the following information at least five days before the meeting:

(1) A justification for a fee increase proposal, setting forth the facts supporting the fee increase.

(2) A statement specifying the purposes for which revenue derived from a fee increase will be used.

(3) A description of the efforts to mitigate the impact of the fee increase on needy students.

(4) The potential impact to students, including, but not limited to, the changes to the minimum workload burden for all students, if applicable, institutional financial aid awards, and the average student loan debt for undergraduates.

(5) Alternative proposals that can be considered in lieu of the proposed net student fee revenue proposal.

(b) “Cost of attendance” means the mandatory systemwide fees, books and supplies, room and board, transportation, and miscellaneous personal expenses for an undergraduate California resident student, as used in determining financial aid eligibility.

(c) “Mandatory systemwide fees” means the fees that resident students enrolled in the California State University or the University of California, as applicable, are required to pay in order to enroll in courses for the academic term pursuant to any law or any policy adopted by the trustees or the regents, as applicable.

(d) “Regents” means the Regents of the University of California.

(e) “Resident” means a student who is exempt from paying nonresident tuition pursuant to Chapter 1 (commencing with Section 68000) of Part 41.

(f) “Trustees” means the Trustees of the California State University.

(Added by Stats. 2012, Ch. 620, Sec. 2. Effective January 1, 2013.)



66028.2

The following state policies apply to student financial aid for resident students, and mandatory systemwide fees charged at the University of California and the California State University:

(a) As any changes in mandatory systemwide fees and financial aid resources are considered, the impact on students should be explained to students, including, but not limited to, changes to the minimum work or loan burden for all students, if applicable, institutional financial aid awards, and the average student loan debt for undergraduate students.

(b) Students should be consulted before increases on mandatory systemwide fees are proposed, so that students can provide input and ask questions regarding the need for any increases in mandatory systemwide fees.

(c) Adequate advance notice should be provided to students regarding any future mandatory systemwide fees, thereby allowing the students and their families greater time to prepare for the mandatory systemwide fees to be assessed.

(d) In order to ensure that access is not precluded for any eligible student, and particularly for financially needy students, all current and prospective students should be provided with timely information concerning student financial aid, including the processes associated with applying for and obtaining student financial assistance.

(e) In order for the general public to maintain confidence in the state’s public colleges and universities, every effort should be made to ensure increased transparency in the uses of mandatory systemwide fee revenue and the rationale for implementing mandatory systemwide fee increases.

(Added by Stats. 2012, Ch. 620, Sec. 2. Effective January 1, 2013.)



66028.3

(a) Ten days prior to holding a meeting to discuss or adopt an increase in mandatory systemwide fees, the University of California and the California State University shall provide public notice of the proposed mandatory systemwide fee increase as a discussion item in the public agenda for a meeting of the respective governing board. The public notice shall allow for comments to be received, both verbally and in writing, at the meeting and during the 45-day period required pursuant to subdivision (c). The public notice of the proposed mandatory systemwide fee increase shall, at a minimum, include all of the following:

(1)  A justification for the fee increase proposal, setting forth the facts supporting the fee increase.

(2) A statement specifying the purposes for which revenue derived from a fee increase will be used.

(3) A description of the efforts to mitigate the impact of the fee increase on needy students.

(4) The potential impact to students, including, but not limited to, the changes to the minimum workload burden for all students, if applicable, institutional financial aid awards, and the average student loan debt for undergraduates.

(5) Alternative proposals that can be considered in lieu of the proposed net student fee revenue proposal.

(b) The University of California and the California State University shall consult with their respective statewide student associations at least 30 days prior to providing public notice of the proposed mandatory systemwide fee increase. The range of potential mandatory systemwide fees under consideration for the next fiscal year shall be discussed with appropriate student representatives at the time of consultation before public notice of the mandatory systemwide fee increase proposal.

(c) The regents and the trustees shall not act to adopt a mandatory systemwide fee increase until at least 45 days after a public meeting is held to discuss the fee. The regents and the trustees shall provide a summary of the comments received pursuant to subdivision (a) in the public notice provided before the meeting to adopt a mandatory systemwide fee increase.

(d) The regents and the trustees shall not adopt an increase in mandatory systemwide fees after the 90th day prior to the commencement of classes for the academic year. This prohibition shall not apply to an increase in mandatory systemwide fees for a summer session.

(e) (1) In cases where the Governor’s proposed budget reduces General Fund appropriations from the prior annual Budget Act for the support of the operations of University of California or California State University, the Legislature enacts or authorizes reduced General Fund appropriations from the prior annual Budget Act for the support of the operations of University of California or California State University, the Legislature enacts a budget reduction for the General Fund support of the operation of the University of California or California State University in the middle of a fiscal year, or the Governor implements a budget reduction for the General Fund support of the operation of the University of California or California State University in the middle of a fiscal year, subdivisions (a), (b), (c), and (d) shall not apply.

(2) In the instances described in paragraph (1), the University of California and the California State University shall discuss with their respective statewide student associations proposals for mandatory systemwide fee increases at least seven days before posting notice of action to increase those fees. An increase in the mandatory systemwide fees at the University of California or the California State University shall not become effective until at least 30 days have elapsed after the date on which the fee increase was adopted.

(f) Following the adoption of an increase in mandatory systemwide fees in accordance with this act, the University of California and the California State University shall notify matriculated students of the mandatory systemwide fees to be assessed in the upcoming academic year or the upcoming quarter or semester. In addition, the respective institution shall simultaneously inform students about the availability of student financial aid and the procedures for obtaining that financial aid in order to assist students with meeting the increased costs of attendance.

(Added by Stats. 2012, Ch. 620, Sec. 2. Effective January 1, 2013.)



66028.4

(a) On or before April 2, 2013, the regents and the trustees each shall develop a list of factors that shall be taken into consideration when developing recommendations to adjust mandatory systemwide fees consistent with the policies set forth in this article. The factors shall include, at a minimum, the level of state support, total cost of attendance, impact on various categories of students, including historically underrepresented students and low- to middle-income students, as well as efforts to mitigate the impacts.

(b) The factors, and any subsequent amendments to those factors, shall be developed in consultation with the appropriate statewide student body associations and shall be formally adopted by the regents or the trustees in an open and public meeting.

(c) Nothing in this section shall be construed to exempt any increase in mandatory systemwide fees from the requirements of Section 66028.4.

(Added by Stats. 2012, Ch. 620, Sec. 2. Effective January 1, 2013.)



66028.5

(a) The regents and the trustees are urged to maintain their commitment to institutional financial aid program funding by ensuring that at least 33 percent of the revenues of an increase to existing mandatory systemwide fees charged to resident students is set aside by the regents or the trustees, as applicable, for institutional student aid to assist students and families in meeting the total cost of education.

(b) The regents and trustees shall report their compliance with this section in their respective annual reports on institutional financial aid pursuant to Section 66021.1.

(Added by Stats. 2012, Ch. 620, Sec. 2. Effective January 1, 2013.)



66028.6

(a) Notwithstanding Section 10231.5 of the Government Code, commencing with the 2012–13 academic year, the regents and the trustees shall annually provide the Legislature, by February 1 of each year, with detailed information regarding expenditures of revenues derived from student fees and uses of institutional financial aid, and shall provide information regarding the systemwide average total cost of attendance per student. For purposes of meeting the requirements of this section, the regents and the trustees may include this information in their respective annual report on institutional financial aid pursuant to Section 66021.1.

(b) Notwithstanding Section 10231.5 of the Government Code, commencing with the 2012–13 academic year, the Legislative Analyst’s Office shall annually review, by March 1 of each year, institutional compliance with the policies set forth in this article, and report, in writing, to the Legislature its findings, conclusions, or recommendations regarding the implementation of these policies. This report shall include an assessment of the information provided by the regents and the trustees pursuant to subdivision (a).

(c) A report submitted pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2012, Ch. 620, Sec. 2. Effective January 1, 2013.)






ARTICLE 4 - Educational Equity for Students

66030

(a) It is the intent of the Legislature that public higher education in California strive to provide educationally equitable environments that give each Californian, regardless of age, economic circumstance, or the characteristics listed in Section 66270, a reasonable opportunity to develop fully his or her potential.

(b) It is the responsibility of the governing boards of institutions of higher education to ensure and maintain multicultural learning environments free from all forms of discrimination and harassment, in accordance with state and federal law.

(Amended by Stats. 2007, Ch. 569, Sec. 32. Effective January 1, 2008.)






ARTICLE 4.5 - Doctoral Programs in Education

66040

The Legislature finds and declares both of the following:

(a) Since its adoption in 1960, the Master Plan for Higher Education has served the state exceedingly well, allowing California to create the largest and most distinguished higher education system in the nation. A key component of the Master Plan is the differentiation of mission and function, whereby doctoral and identified professional programs are limited to the University of California, with the provision that the California State University can provide doctoral education in joint doctoral degree programs with the University of California and independent California colleges and universities. This differentiation of function has allowed California to provide universal access to postsecondary education while preserving quality.

(b) Because of the urgent need for well-prepared administrators to lead public school and community college reform efforts, the State of California is hereby making an exception to the differentiation of function in graduate education that assigns sole authority among the California public higher education segments to the University of California for awarding doctoral degrees independently. This exception to the Master Plan for Higher Education recognizes the urgency of meeting critical public school and community college leadership needs and the distinctive strengths and respective missions of the California State University and the University of California.

(Added by Stats. 2005, Ch. 269, Sec. 1. Effective January 1, 2006.)



66040.3

(a) Pursuant to Section 66040, and notwithstanding Section 66010.4, in order to meet specific educational leadership needs in the California public schools and community colleges, the California State University is authorized to award the Doctor of Education (Ed.D.) degree as defined in this section. The authority to award degrees granted by this article is limited to the discipline of education. The Doctor of Education degree offered by the California State University shall be distinguished from doctoral degree programs at the University of California.

(b) The Doctor of Education degree offered by the California State University shall be focused on preparing administrative leaders for California public elementary and secondary schools and community colleges and on the knowledge and skills needed by administrators to be effective leaders in California public schools and community colleges. The Doctor of Education degree offered by the California State University shall be offered through partnerships through which the California public elementary and secondary schools and community colleges shall participate substantively in program design, candidate recruitment and admissions, teaching, and program assessment and evaluation. This degree shall enable professionals to earn the degree while working full time.

(c) Nothing in this article shall be construed to limit or preclude the California Postsecondary Education Commission from exercising its authority under Chapter 11 (commencing with Section 66900) to review, evaluate, and make recommendations relating to, any and all programs established under this article.

(Added by Stats. 2005, Ch. 269, Sec. 1. Effective January 1, 2006.)



66040.5

With regard to funding the degree programs authorized in Section 66040.3, the California State University shall follow all of the following requirements:

(a) Funding on a per full-time equivalent student (FTES) basis for each new student in these degree programs shall be funded from within the California State University’s enrollment growth levels as agreed to in the annual Budget Act. Enrollments in these programs shall not alter the California State University’s ratio of graduate instruction to total enrollment, and shall not come at the expense of enrollment growth in university undergraduate programs. Funding provided from the state for each FTES shall be at the agreed-upon marginal cost calculation that the California State University receives.

(b) Each student in the programs authorized by this article shall be charged fees no higher than the rate charged for students in state-supported doctoral degree programs in education at the University of California, including joint Ed.D. programs of the California State University and the University of California.

(c) The California State University shall provide any startup funding needed for the programs authorized by this article from within existing budgets for academic programs support, without diminishing the quality of program support offered to California State University undergraduate programs. Funding of these programs shall not result in reduced undergraduate enrollments at the California State University.

(Added by Stats. 2005, Ch. 269, Sec. 1. Effective January 1, 2006.)



66040.7

The California State University, the Department of Finance, and the Legislative Analyst’s Office shall jointly conduct a statewide evaluation of the new programs implemented under this article. The evaluation required by this section shall consider all of the following:

(a) The number of new doctoral programs in education implemented, including information identifying the number of new programs, applicants, admissions, enrollments, degree recipients, time-to-degree, attrition, and public school and community college program partners.

(b) The extent to which the programs established under this article are fulfilling identified state needs for training in educational leadership, including statewide supply and demand data that considers capacity at the University of California and in California’s independent colleges and universities.

(c) Information on the place of employment of students and the subsequent job placement of graduates.

(d) Any available evidence on the effects that the graduates of the programs are having on elementary and secondary school and community college reform efforts and on student achievement.

(e) Program costs and the fund sources that were used to finance these programs, including a calculation of cost per degree awarded.

(f) The costs of the programs to students, the amount of financial aid offered, and student debt levels of graduates of the programs.

(g) The extent to which the programs established under this article are in compliance with the requirements of this article.

(Amended by Stats. 2012, Ch. 728, Sec. 36. Effective January 1, 2013.)






ARTICLE 4.7 - Doctoral Programs in Physical Therapy

66042

(a) The Legislature finds and declares both of the following:

(1) Since its adoption in 1960, the Master Plan for Higher Education has served to create the largest and most distinguished higher education system in the nation. A key component of the Master Plan for Higher Education is the differentiation of mission and function, whereby doctoral and identified professional programs are limited to the University of California, with the provision that the California State University can provide doctoral education in joint doctoral programs with the University of California and independent California colleges and universities. The differentiation of function has allowed California to provide universal access to postsecondary education while preserving quality.

(2) Because of the need to prepare and educate increased numbers of physical therapists, the State of California is granting the California State University authority to offer the Doctor of Physical Therapy degree as an exception to the differentiation of function in graduate education that assigns sole authority among the California higher education segments to the University of California for awarding doctoral degrees independently. This exception to the Master Plan for Higher Education recognizes the distinctive strengths and respective missions of the California State University and the University of California.

(b) Pursuant to subdivision (a), and notwithstanding Section 66010.4, in order to meet specific physical therapy education needs in California, the California State University may award the Doctor of Physical Therapy (D.P.T.) degree. The authority to award degrees granted by this article is limited to the discipline of physical therapy. The Doctor of Physical Therapy degree offered by the California State University shall be distinguished from doctoral degree programs at the University of California.

(Added by Stats. 2010, Ch. 425, Sec. 1. Effective January 1, 2011.)



66042.1

In implementing Section 66042, the California State University shall comply with all of the following requirements:

(a) Funding on a per full-time equivalent student (FTES) basis for each new student in these degree programs shall be from within the California State University’s enrollment growth levels as agreed to in the annual Budget Act. Enrollments in these programs shall not alter the California State University’s ratio of graduate instruction to total enrollment, and shall not diminish enrollment growth in university undergraduate programs. Funding provided from the state for each FTES shall be at the agreed-upon marginal cost calculation that the California State University receives.

(b) The Doctor of Physical Therapy (D.P.T.) degree offered by the California State University shall be focused on preparing physical therapists to provide health care services, and shall be consistent with meeting the requirements of the Commission on Accreditation in Physical Therapy Education (CAPTE).

(c) Nothing in this article shall be construed to limit or preclude the California Postsecondary Education Commission from exercising its authority under Chapter 11 (commencing with Section 66900) to review, evaluate, and make recommendations relating to any and all programs established under this article.

(d) Each student in the programs authorized by this article shall be charged fees no higher than the rate charged for students in state-supported doctoral degree programs in physical therapy at the University of California, including joint D.P.T. programs of the California State University and the University of California.

(e) The California State University shall provide any startup funding needed for the programs authorized by this article from within existing budgets for academic programs support, without diminishing the quality of program support offered to California State University undergraduate programs. Funding of these programs shall not result in reduced undergraduate enrollments at the California State University.

(Added by Stats. 2010, Ch. 425, Sec. 1. Effective January 1, 2011.)



66042.3

(a) The California State University, the Department of Finance, and the Legislative Analyst’s Office shall jointly conduct a statewide evaluation of the new programs implemented under this article. The results of the evaluation shall be reported, in writing, to the Legislature and the Governor on or before January 1, 2015. The evaluation required by this section shall consider all of the following:

(1) The number of new doctoral programs in physical therapy implemented, including information identifying the number of new programs, applicants, admissions, enrollments, and degree recipients.

(2) The extent to which the programs established under this article are fulfilling identified needs for physical therapists, including statewide supply and demand data that considers capacity at the University of California and in California’s independent colleges and universities.

(3) Information on the place of employment of students and the subsequent job placement of graduates.

(4) Program costs and the fund sources that were used to finance these programs, including a calculation of cost per degree awarded.

(5) The costs of the programs to students, the amount of financial aid offered, and student debt levels of graduates of the programs.

(6) The extent to which the programs established under this article are in compliance with the requirements of this article.

(b) (1) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(2) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2019.

(Added by Stats. 2010, Ch. 425, Sec. 1. Effective January 1, 2011.)






ARTICLE 5 - Quality Undergraduate Education

66050

It is the intent of the Legislature that public institutions of higher education in California shall provide a collegiate experience which gives each student the skills of communication and problem solving, the ideas and principles underlying the major areas of modern knowledge, the ability to consider ethical issues thoughtfully, the understanding that learning is a continuous lifelong process, and the knowledge of democracy necessary for good citizenship. The Legislature further intends that an undergraduate education prepare students to think critically and independently, and to have the flexibility to adapt to changing economic and social conditions, new workforce needs, and demands of a multicultural society. It is also the intent of the Legislature that the segments of higher education recognize that quality teaching is the core ingredient of the undergraduate educational experience. The segments of higher education are encouraged to improve the quality of undergraduate education as a central priority of California’s public colleges and universities.

(Added by Stats. 1991, Ch. 1198, Sec. 10.)



66051

It is the intent of the Legislature that each segmental governing board shall affirm that the oversight of teaching quality is as important a governance issue as its other management and administrative responsibilities. It is further the intent of the Legislature that governing boards shall be proactive in protecting and advancing general education within the undergraduate curriculum.

(Added by Stats. 1991, Ch. 1198, Sec. 10.)



66052

(a) The Legislature finds and declares that there is a need to encourage policies that enhance the quality of teaching within the segments of higher education.

(b) It is the intent of the Legislature that the University of California adopt and enforce policies and procedures which ensure that quality teaching is an essential criterion, along with research, in the evaluation of faculty for appointment, retention, promotion, and tenure. It is also the intent of the Legislature that the California State University and the governing board of each community college district adopt and enforce policies and procedures that ensure that teaching is given primacy in the evaluation of faculty for appointment, retention, promotion, and tenure.

(c) It is further the intent of the Legislature that the governing board of each public institution of higher education ensure that teaching is an essential criterion in the review of tenured faculty members.

(Added by Stats. 1991, Ch. 1198, Sec. 10.)



66053

It is the intent of the Legislature that the Regents of the University of California, the Trustees of the California State University, and community college governing boards adopt policies and procedures to ensure that new faculty are competent in classroom teaching and that instructional resources are made available for faculty to enhance their teaching. The Legislature further encourages the University of California, the California State University, and the California Community Colleges to establish appropriate incentives for improving teaching.

(Added by Stats. 1991, Ch. 1198, Sec. 10.)






ARTICLE 5.5 - Nursing Programs

66055

Not later than September 1, 2005, the Chancellor of the California Community Colleges shall do all of the following:

(a) Encourage community college districts to standardize all nursing program prerequisites on a statewide basis.

(b) Encourage community college districts to negotiate and implement articulation agreements with the campuses of the California State University to which they send a significant number of nursing students.

(c) Implement the recommendations of the Intersegmental Major Preparation Articulated Curriculum (IMPAC) project not later than September 1, 2004.

(Added by Stats. 2002, Ch. 1093, Sec. 2. Effective January 1, 2003.)



66055.5

Not later than September 1, 2005, the Chancellor of the California State University shall do all of the following:

(a) Standardize all nursing education program prerequisites for the various campuses of the California State University on a systemwide basis.

(b) Require the campuses of the university that maintain nursing education programs to negotiate and implement articulation agreements with community college districts from which they receive a significant number of nursing students.

(c) Implement the recommendations of the Intersegmental Major Preparation Articulated Curriculum (IMPAC) project not later than September 1, 2004.

(Added by Stats. 2002, Ch. 1093, Sec. 2. Effective January 1, 2003.)



66055.8

Notwithstanding any other provision of law, a campus of the California State University or the California Community Colleges that operates a registered nursing program shall not require a student who has been admitted to that registered nursing program and who has already earned a baccalaureate or higher degree from a regionally accredited institution of higher education to undertake any coursework other than the coursework that is unique and exclusively required to earn a nursing degree from that institution.

(Amended by Stats. 2008, Ch. 175, Sec. 1. Effective January 1, 2009.)



66055.9

Notwithstanding any other provision of law, any college, university, or other entity that operates an accredited registered nursing program may require any prospective student to provide criminal record clearance within the meaning of Section 1265.5 of the Health and Safety Code prior to enrollment.

(Added by Stats. 2007, Ch. 522, Sec. 2. Effective January 1, 2008.)






ARTICLE 5.7 - Year-Round Academic Programs

66057

(a) The Legislature finds and declares all of the following:

(1) The future economic vitality of California will depend on the state’s ability to educate its citizens and to help them develop the work and social skills needed to compete with workers of other nations and states in our global economy.

(2) Ensuring that California’s colleges and universities can accommodate a tidal wave of new students, as well as enable those from diverse backgrounds to achieve success in their college careers, will require a variety of strategies.

(3) The Legislative Analyst’s Office (LAO) has reported that most campuses of the University of California, the California State University, and the California Community Colleges will soon exceed their current capacities.

(4) The LAO has identified year-round operation as a cost-efficient strategy to address future enrollment growth, by avoiding capital expenditure for instructional space, such as classrooms, class laboratories, study space in libraries, and other selected student support service facilities.

(5) Year-round operation also increases student access to high demand campuses, and allows students to accelerate their progress to degrees.

(6) (A) It is the intent of the Legislature that the University of California and the California State University accommodate enrollment growth by maximizing the utilization of existing instructional facilities during the summer term before building new classrooms and teaching laboratories. It is further the intent of the Legislature that the University of California and the California State University make requests for capital outlay funding for space for classrooms and class laboratories justified using legislatively approved utilization standards and a reasonable assumption of summer-term enrollment.

(B) Accordingly, the University of California is requested to base its annual five-year capital outlay plan on the utilization of instructional facilities during the summer, assuming summer-term enrollment of at least 40 percent of the average fall, winter, and spring enrollment.

(C) The California State University is requested to base its annual five-year capital outlay plan on utilization of instructional facilities during the summer, assuming summer-term enrollment of at least 25 percent and 40 percent of the fall, winter, spring enrollment at rural and urban campuses, respectively.

(b) Summer session fees at all campuses of the University of California and the California State University shall not exceed the fees charged per credit unit for any other academic term, if the state provides funding to offset any revenue losses that may occur due to the difference between the state university fee and fees charged for self-supporting academic programs.

(c) In recognition of the differing circumstances on the various campuses throughout the state, the University of California and the California State University shall retain the flexibility to implement year-round operation differently on individual campuses.

(d) On or before January 10 of each year, the University of California is requested to, and the California State University shall, submit to the Legislature a report describing summer enrollment for their respective systems. The report shall include all of the following information separately for each campus in the system:

(1) The number of state-funded headcount students enrolled during the summer term of the preceding calendar year and, for comparison purposes, the year-average number of state-funded headcount students enrolled during the preceding fall, winter, and spring terms.

(2) The number of state-funded full-time equivalent students enrolled during the summer term of the preceding calendar year and, for comparison purposes, the number of year-average state-funded full-time equivalent students enrolled during the preceding fall, winter, and spring terms.

(3) Efforts undertaken to increase summer enrollment.

(Amended by Stats. 2009, Ch. 386, Sec. 7. Effective January 1, 2010.)






ARTICLE 6 - Campus Child Care and Development Programs

66060

(a) Notwithstanding any law to the contrary, higher educational institutions may establish and maintain child development programs on or near their respective campuses. Those higher educational institutions under contract with the State Department of Education for child care and development services pursuant to this chapter or Chapter 2 (commencing with Section 8200) of Part 6 are subject to the rules and regulations adopted by the Superintendent of Public Instruction.

(b) Children of students of each campus operating a child development program shall have first priority for service in that program, in accordance with the priorities established in subdivision (b) of Section 8263.

(c) The higher educational institutions may institutionalize child development programs on their respective campuses for the purpose of incorporating child development programs into the missions and functions of the respective campuses.

(d) The Superintendent of Public Instruction, in cooperation with higher educational institutions, shall establish rules and regulations governing programs operated pursuant to this section.

(e) It is the intention of the Legislature that a consortium composed of higher educational institutions be established by the institutions to improve communication and cooperation and to advise and assist the Superintendent of Public Instruction in the development of rules and regulations and policies and procedures affecting child care and development programs. The Superintendent of Public Instruction, in cooperation with the consortium, shall be responsible for ongoing communication with and dissemination of information to all campus child care and development agencies under contract with the State Department of Education.

(Added by Stats. 1995, Ch. 758, Sec. 31. Effective January 1, 1996.)






ARTICLE 7 - Higher Education Assessment Act of 1990

66080

This article shall be known, and may be cited, as the “English Proficiency in Higher Education Act.”

(Added by Stats. 1995, Ch. 200, Sec. 2. Effective January 1, 1996.)



66081

“Instructional faculty,” for purposes of this article, means every member of an institution of public higher education, other than visiting faculty, but including graduate teaching assistants, who teach one or more undergraduate credit courses at a campus of that institution within this state except courses that are designed to be taught predominantly in a foreign language, and elective, special arrangement courses, such as individualized instruction and independent study courses.

(Added by Stats. 1995, Ch. 200, Sec. 2. Effective January 1, 1996.)



66082

(a) Each institution of public higher education shall evaluate its instructional faculty for oral and written proficiency in the English language in the classroom. In an institution where a majority of the students speak English, if a member of the instructional faculty is unable to demonstrate proficiency in oral or written communication, he or she shall be required to improve oral and written communication skills through courses, workshops, or programs specifically designed for this purpose.

(b) Each institution shall determine its own method or process of evaluating the language proficiency of its faculty.

(Added by Stats. 1995, Ch. 200, Sec. 2. Effective January 1, 1996.)



66083

This article does not apply to the California Community Colleges.

(Added by Stats. 1995, Ch. 200, Sec. 2. Effective January 1, 1996.)






ARTICLE 7a - English Proficiency in Higher Education

66080

This article shall be known, and may be cited, as the “English Proficiency in Higher Education Act.”

(Added by Stats. 1995, Ch. 200, Sec. 2. Effective January 1, 1996.)



66081

“Instructional faculty,” for purposes of this article, means every member of an institution of public higher education, other than visiting faculty, but including graduate teaching assistants, who teach one or more undergraduate credit courses at a campus of that institution within this state except courses that are designed to be taught predominantly in a foreign language, and elective, special arrangement courses, such as individualized instruction and independent study courses.

(Added by Stats. 1995, Ch. 200, Sec. 2. Effective January 1, 1996.)



66082

(a) Each institution of public higher education shall evaluate its instructional faculty for oral and written proficiency in the English language in the classroom. In an institution where a majority of the students speak English, if a member of the instructional faculty is unable to demonstrate proficiency in oral or written communication, he or she shall be required to improve oral and written communication skills through courses, workshops, or programs specifically designed for this purpose.

(b) Each institution shall determine its own method or process of evaluating the language proficiency of its faculty.

(Added by Stats. 1995, Ch. 200, Sec. 2. Effective January 1, 1996.)



66083

This article does not apply to the California Community Colleges.

(Added by Stats. 1995, Ch. 200, Sec. 2. Effective January 1, 1996.)






ARTICLE 9 - Standards and Guidelines for a Curriculum in Gerontology and Geriatrics in Higher Education

66085

The Legislature requests that the Trustees of the California State University, the Regents of the University of California, and the Board of Governors of the California Community Colleges, in consultation with the California Council on Gerontology and Geriatrics and other qualified groups or individuals, develop standards and guidelines, based on standards developed by the Association for Gerontology in Higher Education, for the biological, social, and psychological aspects of aging for professional degree programs at the associate, bachelor, and graduate levels, including those programs in gerontology, nursing, social work, psychology, marriage and family therapy, professional clinical counseling, and the rehabilitation therapies. Nothing in this article shall be construed to require any additional coursework requirements for professional degree programs.

(Amended by Stats. 2011, Ch. 381, Sec. 19. Effective January 1, 2012.)









CHAPTER 3 - Capital Outlay Fund

66100

A fund in the State Treasury is hereby created, to be known as the Capital Outlay Fund for Public Higher Education. All money in the Capital Outlay Fund for Public Higher Education, including any money deposited in said fund from any source whatsoever after the effective date of this chapter, shall be available, when appropriated by the Legislature, for expenditure for capital outlay purposes relating to public higher education including, but not limited to, acquisition of sites and construction of new institutions of public higher education thereon.

(Enacted by Stats. 1976, Ch. 1010.)



66103

The Director of Finance shall cause all moneys in the fund which are in excess of current requirements to be invested and reinvested from time to time in securities described in Section 16430 of the Government Code, and such securities may be sold or exchanged if in his opinion such sale or exchange is in the best interests of the state in effectuating the purposes of this chapter. All income derived from such investment, reinvestment, sale, or exchange shall be credited to the fund.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 3.5 - Student-Imposed Athletics Fees

66150

The following definitions govern the construction of this chapter:

(a) “Student body organization” means an entity formed or operating pursuant to Section 89300 or a student body organization that is established at a campus of the University of California.

(b) “Student-imposed athletics fee” means a fee proposed by the governing body of a student body organization, and imposed or increased pursuant to approval by a vote of a majority of the registered students voting in an election at a campus, branch, or location of the California State University or the University of California, for the purposes of supporting intercollegiate athletics programs at that institution.

(Added by Stats. 2010, Ch. 724, Sec. 28. Effective October 19, 2010.)



66152

(a) The Trustees of the California State University shall not, and the Regents of the University of California are requested not to, allocate any student-imposed athletics fees that are collected from registered students for purposes of supporting intercollegiate athletics programs for any purpose that is not in amounts that are not approved pursuant to the election approving the fees.

(b) At the end of each academic year, the Trustees of the California State University shall, and the Regents of the University of California are requested to, refund to each feepaying student a pro rata share of any portion of the student-imposed athletics fee that is collected and is not allocated for the approved purposes during that academic year.

(Amended by Stats. 2011, Ch. 296, Sec. 71. Effective January 1, 2012.)






CHAPTER 4 - Admissions

66201

It is the intent of the Legislature that each resident of California who has the capacity and motivation to benefit from higher education should have the opportunity to enroll in an institution of higher education. Once enrolled, each individual should have the opportunity to continue as long and as far as his or her capacity and motivation, as indicated by academic performance and commitment to educational advancement, will lead him or her to meet academic standards and institutional requirements.

The Legislature hereby reaffirms the commitment of the State of California to provide an appropriate place in California public higher education for every student who is willing and able to benefit from attendance.

(Amended by Stats. 1991, Ch. 1198, Sec. 11.)



66201.5

It is the intent of the Legislature that both the University of California and the California State University shall seek to maintain an undergraduate student population composed of a ratio of lower division to upper division students of 40 to 60 percent. Consistent with Section 66201, it is the intent of the Legislature that the University of California and the California State University reach and maintain this goal by instituting programs and policies that seek to increase the number of transfer students rather than by denying places to eligible freshmen applicants.

(Added by Stats. 1991, Ch. 1198, Sec. 12.)



66201.7

The Regents of the University of California are requested to, and the Trustees of the California State University shall, require each campus in their respective systems to develop a process through which a student admitted to full-time undergraduate status may apply to defer his or her enrollment for up to one academic year. The decision as to whether to grant the deferral of the enrollment may be made, at the discretion of the affected university, on a case-by-case basis.

(Added by Stats. 2000, Ch. 355, Sec. 1. Effective January 1, 2001.)



66202

(a) It is the intent of the Legislature that the following categories be followed, insofar as practicable in the following numerical order, for the purpose of enrollment planning and admission priority practice at the undergraduate resident student level for the California State University and the University of California:

(1) Continuing undergraduate students in good standing.

(2) California Community College transfer students who have successfully concluded a course of study in an approved transfer agreement program.

(3) Other California Community College students who have met all of the requirements for transfer.

As stated in legislative findings, the transfer function plays a key role in meeting the state’s goals of educational equity. Therefore, the Board of Regents of the University of California and the Board of Trustees of the California State University shall declare as policy for this paragraph and paragraph (2) of this subdivision that students who are eligible to transfer and who are from historically underrepresented groups or economically disadvantaged families shall be given preference, to the fullest extent possible under state and federal law, statutes, and regulations, in transfer admissions decisions, and shall design policies in conformity with state and federal statutes and regulations intended to facilitate their success in achieving transfer.

(4) Other qualified transfer students.

(5) California residents entering at the freshman or sophomore levels.

(b) It is further the intent of the Legislature that within each of the preceding enrollment categories, the following groups of applicants receive priority consideration in admissions practice in the following order:

(1) Residents of California who are recently released veterans of the armed forces of the United States.

(2) Transfers from California public community colleges.

(3) Applicants who have been previously enrolled at the campus to which they are applying, provided they left this institution in good standing.

(4) Applicants who have a degree or credential objective that is not generally offered at other public institutions of higher learning within California.

(5) Applicants for whom the distance involved in attending another institution would create financial or other hardships.

(c) It is further the intent of the Legislature that those veterans referred to in paragraph (1) of subdivision (b) who were enrolled in good standing at a campus of the University of California or at one of the California State Universities prior to military service receive priority over other veterans recently released from military service.

(Amended by Stats. 1991, Ch. 1188, Sec. 2.)



66202.5

The State of California reaffirms its historic commitment to ensure adequate resources to support enrollment growth, within the systemwide academic and individual campus plans to accommodate eligible California freshmen applicants and eligible California Community College transfer students, as specified in Sections 66202 and 66730.

The University of California and the California State University are expected to plan that adequate spaces are available to accommodate all California resident students who are eligible and likely to apply to attend an appropriate place within the system. The State of California likewise reaffirms its historic commitment to ensure that resources are provided to make this expansion possible, and shall commit resources to ensure that students from enrollment categories designated in subdivision (a) of Section 66202 are accommodated in a place within the system. In addition, transfer students from paragraphs (2) and (3) of subdivision (a) of Section 66202, shall be accommodated at the campus or major of choice specified in the redirection agreement, the approved transfer program or written agreements, unless these majors have been declared “impacted.” For impacted majors, students shall be given the opportunity to have access to the major when spaces become available, and new freshmen shall be admitted to the major in a controlled manner to ensure that all transfer students described in paragraph (2) of subdivision (a) of Section 66202 have an equitable chance of being accommodated. It is the intent of the Legislature to fund programs designed to accomplish the purposes of this subdivision through appropriations made in the Budget Act to the public institutions of higher education, and the annual Budget shall contain appropriations necessary to accommodate all students from all of the categories designated in subdivision (a) of Section 66202.

The segments may, in implementing these enrollment plans and admissions practice priorities, consider the overall needs of students in maintaining a balanced program and a quality curriculum, and are expected to consider the state’s goals of educational equity and racial and ethnic diversity of students and faculty in the planning and management of their admissions practices. It is further the intent of the Legislature that campus enrollment planning processes provide for the equitable treatment of the following: (1) all eligible entering freshmen; (2) continuing students in good standing; and (3) eligible community college transfer students with regard to accommodation in majors.

(Amended by Stats. 1995, Ch. 758, Sec. 34. Effective January 1, 1996.)



66203

The California State University and the University of California shall keep a record of the applicants denied admission and develop and utilize an information collection system which indicates the number of qualified applicants who could not be accommodated at their campus of first choice and were redirected to campuses of alternate choice and the number of qualified redirected applicants who declined an offer of admission to an alternate campus.

(Amended by Stats. 1983, Ch. 143, Sec. 49.)



66204

(a) The Superintendent of Public Instruction shall assist all school districts to ensure that all public high school pupils have access to a core curriculum that meets the admission requirements of the University of California and the California State University. The Superintendent of Public Instruction shall advise school districts that maintain high schools about the importance of making readily available to each high school pupil the current list of courses offered by the school attended by that pupil that are certified by the University of California as meeting admissions requirements. It is the intent of the Legislature that each public high school shall provide the full precollegiate program, provide adequate course sections in precollegiate programs to accommodate all its pupils, and regularly counsel pupils to enter those programs and courses. There shall be no policy or practice in any public elementary or secondary school of directing, especially for cultural or linguistic reasons, any pupil in kindergarten or any of the grades 1 to 12, inclusive, away from choosing programs that prepare that pupil academically for college.

(b) The University of California is requested to assist each school district that maintains a high school in order to ensure all of the following:

(1) School districts understand the process by which courses are submitted to the University of California to be reviewed and certified as meeting admission requirement criteria.

(2) School districts have an internal process for developing courses and submitting courses for review and certification by the University of California in order to meet admission requirement criteria.

(3) School districts maintain accurate lists of courses that are currently offered by the high schools and are certified by the University of California as meeting admission requirement criteria.

(4) Updated lists described in paragraph (3) are readily made available by the school districts to each high school pupil and a copy of that list is annually provided to each high school pupil.

(c) It is the intent of the Legislature that the public and independent institutions of higher education participate in programs that assist those in elementary and secondary education in meeting their responsibilities in preparing students for college.

(Amended by Stats. 2002, Ch. 320, Sec. 2. Effective January 1, 2003.)



66205

(a) In determining the standards and criteria for undergraduate and graduate admissions to the University of California and the California State University, it is the intent of the Legislature that the governing boards do all of the following:

(1) Develop processes which strive to be fair and are easily understandable.

(2) Consider the use of criteria and procedures that allow students to enroll who are otherwise fully eligible and admissible but who have course deficiencies due to circumstances beyond their control, and, when appropriate, provide that the admission requires the student to make up the deficiency.

(3) Consult broadly with California’s diverse ethnic and cultural communities.

(b) It is the intent of the Legislature that the University of California and the California State University, pursuant to Section 66201.5, seek to enroll a student body that meets high academic standards and reflects the cultural, racial, geographic, economic, and social diversity of California.

(Added by Stats. 1991, Ch. 1198, Sec. 14.)



66205.5

The California State University shall, and the University of California is requested to, do all of the following:

(a) Establish a model uniform set of academic standards for high school courses, including career technical courses pursuant to subdivision (i) of Section 51220, for the purposes of recognition for admission to the California State University and to the University of California, respectively. In developing the model academic standards, the faculty of the postsecondary segments may work in consultation with administrators and faculty from schools maintaining any of grades kindergarten through 12, inclusive. Participating schools that maintain any of grades kindergarten through 12 shall consult with an advisory group that shall include, but need not be limited to, representatives from all of the following:

(1) The University of California and the California State University.

(2) Business and industry, related to career technical programs in any of grades kindergarten through 12, inclusive.

(3) Classroom teachers in career technical education.

(4) School administrators.

(5) Parents.

(b) Develop and implement a speedy process whereby high schools may obtain approval of their courses to satisfy specified admissions requirements of the California State University and the University of California, respectively, by January 1, 2006. The approval process shall, by August 1 of each school year, notify applying schools whether the application for approval has been approved or denied.

(c) Develop a simple procedure to evaluate a career technical education course submitted by a high school that identifies it as a duplicate of a course offered by another high school that is approved by and satisfies the admissions criteria of the California State University or the University of California. The procedure shall ensure that a duplicated course shall be approved as satisfying the admissions criteria of the California State University or the University of California, respectively, to the same extent as the original course if the review determines that the course successfully duplicates the content and requirements of the original course. If a course is not approved as a duplicate, the California State University or the University of California shall inform the applicant high school of the reasons why the course was not approved and shall provide the applicant with a specific list of requirements that the course must meet in order to be approved as a duplicate. In the event an applicant high school, whose course was not approved as a duplicate, revises the course and resubmits its application, the California State University or the University of California shall respond as expeditiously as possible so that if the course meets the necessary requirements for approval it may be offered in the next fall term.

(d) Take into consideration any previous work completed or policies adopted regarding matters related to subdivisions (a) to (c), inclusive, by the California State University or the University of California, respectively.

(e) Develop guidelines for high school computer science courses that may be approved for the purposes of recognition for admission, as provided in subdivision (a). For computer science courses determined to satisfy mathematics subject area requirements, the University of California is encouraged to ensure that these courses build upon fundamental mathematics content provided in courses that satisfy the requirements of subdivision (f).

(f) It is the intent of the Legislature that the academic standards for a high school course, adopted pursuant to and for purposes outlined in subdivision (a), are aligned with the standards developed pursuant to Section 60605.8 of the Education Code.

(Amended by Stats. 2014, Ch. 518, Sec. 1. Effective January 1, 2015.)



66205.6

(a) Subject to availability of funds in the annual Budget Act, the availability of federal or private funds, or any combination thereof, the Regents of the University of California are requested to establish and maintain the University of California Curriculum Integration Institute (UCCII) to be administered by the President of the University of California. The Institute shall accomplish all of the following:

(1) Facilitate statewide collaboration and innovation among secondary level teachers, faculty, and instructors from various disciplines from the University of California, the California State University, the California Community Colleges, private higher education institutions, and statewide career technical education associations in providing California pupils career-oriented, integrated academic and technical education content in a manner that provides pupils with opportunities to experience the application of subject matter content within high-priority industry sectors among those identified in the California Career Technical Education Model Curriculum Standards as adopted by the state board.

(2) Develop, disseminate, and promote career-oriented, integrated academic and technical education courses that meet course requirements for admission to the University of California and the California State University, and align with high-priority industry sectors among those identified in the California Career Technical Education Model Curriculum Standards as adopted by the state board.

(b) For purposes of subdivision (a), the President of the University of California shall determine the priority among the industry sectors in consultation with, but not limited to, educators, industry leaders, representatives of organized labor, and appropriate state entities.

(c) Notwithstanding any other provision of law, the Regents of the University of California are requested to establish procedures and forms to administer the institute only if the regents, by resolution, make these provisions applicable.

(Added by Stats. 2011, Ch. 631, Sec. 2. Effective January 1, 2012.)



66205.7

The California State University and the University of California are requested to carry out all of the following responsibilities:

(a) If the department or another state agency develops a model career technical education curriculum that integrates academic and technical knowledge and skills, designate qualified representatives to offer their expertise in the development and establishment of that curriculum. This model curriculum shall incorporate provisions of the curriculum developed pursuant to subdivision (i) of Section 51220, as appropriate.

(b) If a school district or other local educational agency with schools maintaining kindergarten or any of grades 1 to 12, inclusive, offers students an integrated model curriculum developed pursuant to subdivision (a), designate qualified representatives to offer their expertise to teachers and administrators in the delivery of that curriculum. School districts or other local educational agencies are also encouraged to seek the expertise of an advisory group that may include representatives from all of the following:

(1) Business and industry, related to career technical programs in kindergarten and grades 1 to 12, inclusive.

(2) Classroom teachers in career technical education.

(3) School administrators.

(4) The California State University and the University of California.

(5) Parents.

(c) On or before July 1, 2011, develop an online resource that lists the academic and technical courses offered at each of the 109 community colleges in this state that, when completed by high school students, satisfy one of the subject area requirements of the “a-g” admission requirements of the University of California, and link this information to the career technical education Web site pages created in accordance with Section 52499.66.

(d) On or before July 1, 2011, develop an online resource that posts the existence and terms of agreements made between local high schools and individual university campuses that grant university credit or advanced standing to students who complete specified high school pathway programs to study, and link this information to the career technical education Web site pages created in accordance with Section 52499.66.

(Added by Stats. 2008, Ch. 650, Sec. 2. Effective January 1, 2009.)



66205.8

(a) Notwithstanding any other provision of law, on or before January 1, 2014, the Trustees of the California State University shall develop and implement a procedure for allowing a student to satisfy a general elective course requirement for purposes of admission to the California State University by completing a high school career technical education course that meets either of the following:

(1) Criteria adopted pursuant to subdivision (b).

(2) Model uniform academic standards for career technical education courses adopted pursuant to Section 66205.5.

(b) (1) The Trustees of the California State University, in consultation with the State Department of Education and in accordance with paragraph (2), shall adopt criteria for the purpose of recognizing career technical education courses adopted pursuant to subdivision (i) of Section 51220 that satisfy the completion of general elective course requirements for admission to the university.

(2) (A) The criteria shall be based on the model curriculum standards established pursuant to Section 51226 and any additional criteria that faculty members of the California State University identify as necessary to prepare students for success in coursework unique to a specific major or educational program.

(B) The criteria shall be developed by faculty members of the California State University and shall be subject to approval by the Academic Senate of the California State University. Upon approval, the academic senate shall recommend the criteria to the trustees.

(C) In adopting the criteria, the trustees shall rely primarily on the recommendations and judgment of the academic senate.

(c) The trustees shall adopt regulations, based on recommendations of the academic senate, that identify the majors and educational programs for which completion of a career technical education course that meets the criteria adopted pursuant to subdivision (b) satisfies a general elective course requirement.

(d) The academic senate shall ensure that the criteria adopted pursuant to subdivision (b) are implemented consistently among all campuses of the university.

(e) Notwithstanding any other provision of law, if, by January 1, 2014, the California State University has not developed a procedure for allowing a student to satisfy the completion of a general elective course requirement for the purposes of admission to the university that satisfies the requirements of subdivision (b), the Trustees of the California State University shall recognize the completion of all high school career technical education courses that meet the model curriculum standards established pursuant to Section 51226 as satisfying the completion of a general elective course requirement for the purposes of admission to the university.

(f) The costs of activities necessary to implement this section shall be covered, to the extent permitted by federal law, by funds available pursuant to the Carl D. Perkins Career and Technical Education Improvement Act of 2006 (20 U.S.C. Sec. 2301 et seq.), or by other nonstate funds available for the purposes of this section.

(Added by Stats. 2009, Ch. 168, Sec. 1. Effective January 1, 2010.)



66205.9

(a) If, by July 1, 2008, the University of California has not adopted model uniform academic standards for career technical education courses, pursuant to Section 66205.5, that will satisfy the completion of a general elective course requirement for the purposes of admission to that university, the Regents of the University of California are requested to recognize the completion of all high school career technical education courses that meet the model curriculum standards established pursuant to Sections 51226 and 51226.1 as satisfying the completion of a general elective course requirement for the purposes of admission to that university.

(b) If the Regents of the University of California adopt standards for career technical education courses pursuant to Section 66205.5, the University of California is requested to make those standards publicly available upon their adoption.

(c) If, by July 1, 2008, the California State University has not adopted model uniform academic standards for career technical education courses, pursuant to Section 66205.5, that will satisfy the completion of a general elective course requirement for the purposes of admission to that university, the Trustees of the California State University shall recognize the completion of all high school career technical education courses that meet the model curriculum standards established pursuant to Sections 51226 and 51226.1 as satisfying the completion of a general elective course requirement for the purposes of admission to that university.

(d) If the Trustees of the California State University adopt standards for career technical education courses pursuant to Section 66205.5, the California State University shall make those standards publicly available upon their adoption.

(e) This section shall not apply to any career technical education courses that, as of January 1, 2007, are approved as satisfying the admissions requirements of the University of California or the California State University.

(Added by Stats. 2006, Ch. 669, Sec. 1. Effective January 1, 2007.)



66207

The Regents of the University of California are requested to, and the Trustees of the California State University shall, upon the request of an applicant for admission, disclose information regarding the methodology used to adjust an applicant’s grade point average.

(Added by Stats. 1998, Ch. 627, Sec. 1. Effective January 1, 1999.)






CHAPTER 4.1 - Emergency Evacuation Plans for Postsecondary Student Housing

66210

(a) The Office of Emergency Services shall develop guidelines for campuses of the University of California and the California State University to use in developing emergency evacuation plans for all forms of student housing owned, operated, and offered by the university, both on campus and off campus. In developing the guidelines, the Office of Emergency Services shall consider Sections 3.09 and 3.13 of Title 19 of the California Code of Regulations. The guidelines shall address all of the following issues:

(1) Plan content. The plans should include, but need not be limited to, the following:

(A) Specific evacuation routes that recognize the needs of persons with special needs, such as persons with disabilities.

(B) The designation of a meeting place or places upon evacuation.

(C) The education of students and staff in emergency procedures.

(2) The implementation and maintenance of the evacuation plan by the director of student housing, or other appropriate officer, at the individual campuses. The director, or other appropriate officer, is responsible for scheduling periodic tests of the plan and implementing changes as needed.

(b) Each campus of the University of California and the California State University shall establish an emergency evacuation plan for its postsecondary student housing and may consult with the Office of Emergency Services for guidance in developing and establishing the plan.

(Amended by Stats. 2013, Ch. 352, Sec. 75. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 4.5 - Equity in Higher Education Act

ARTICLE 1 - Title and Declaration of Purpose

66250

This chapter shall be known, and may be cited, as the Equity in Higher Education Act.

(Amended by Stats. 2007, Ch. 569, Sec. 34. Effective January 1, 2008.)



66251

It is the policy of the State of California to afford all persons, regardless of disability, gender, gender identity, gender expression, nationality, race or ethnicity, religion, sexual orientation, or any other basis that is contained in the prohibition of hate crimes set forth in subdivision (a) of Section 422.6 of the Penal Code, equal rights and opportunities in the postsecondary educational institutions of the state. The purpose of this chapter is to prohibit acts that are contrary to that policy and to provide remedies therefor.

(Amended by Stats. 2011, Ch. 637, Sec. 4. Effective January 1, 2012.)



66252

(a) All students have the right to participate fully in the educational process, free from discrimination and harassment.

(b) California’s postsecondary educational institutions have an affirmative obligation to combat racism, sexism, and other forms of bias, and a responsibility to provide equal educational opportunity.

(c) Harassment on school grounds directed at an individual on the basis of personal characteristics or status creates a hostile environment and jeopardizes equal educational opportunity as guaranteed by the California Constitution and the United States Constitution.

(d) There is an urgent need to prevent and respond to acts of hate violence and bias-related incidents that are occurring at an increasing rate in California’s public schools.

(e) There is an urgent need to teach and inform students in the public schools about their rights, as guaranteed by the federal and state constitutions, in order to increase students’ awareness and understanding of their rights and the rights of others, with the intention of promoting tolerance and sensitivity in postsecondary educational institutions and in society as a means of responding to potential harassment and hate violence.

(f) It is the intent of the Legislature that each postsecondary educational institution undertake educational activities to counter discriminatory incidents on school grounds and, within constitutional bounds, to minimize and eliminate a hostile environment on school grounds that impairs the access of students to equal educational opportunity.

(g) It is the intent of the Legislature that this chapter shall be interpreted as consistent with Article 9.5 (commencing with Section 11135) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, Title VI of the federal Civil Rights Act of 1964 (42 U.S.C. Sec. 1981, et seq.), Title IX of the Education Amendments of 1972 (20 U.S.C. Sec. 1681, et seq.), Section 504 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794(a)), the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), the federal Equal Educational Opportunities Act (20 U.S.C. Sec. 1701, et seq.), the Unruh Civil Rights Act (Secs. 51 to 53, incl., Civ. C.), and the Fair Employment and Housing Act (Pt. 2.8 (commencing with Sec. 12900), Div. 3, Gov. C.), except where this chapter may grant more protections or impose additional obligations, and that the remedies provided herein shall not be the exclusive remedies, but may be combined with remedies that may be provided by the above statutes.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)






ARTICLE 2 - Definitions

66260

The definitions in this article shall govern the use of the terms defined for purposes of this chapter.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66260.5

“Disability” includes mental and physical disability as defined in Section 12926 of the Government Code.

(Added by Stats. 2007, Ch. 569, Sec. 36. Effective January 1, 2008.)



66260.6

“Disability, gender, gender identity, gender expression, nationality, race or ethnicity, religion, sexual orientation, or any other characteristic that is contained in the definition of hate crimes set forth in Section 422.55 of the Penal Code” includes a perception that the person has any of those characteristics or that the person is associated with a person who has, or is perceived to have, any of those characteristics.

(Amended by Stats. 2011, Ch. 719, Sec. 9. Effective January 1, 2012.)



66260.7

“Gender” means sex, and includes a person’s gender identity and gender expression. “Gender expression” means a person’s gender-related appearance and behavior whether or not stereotypically associated with the person’s assigned sex at birth.

(Amended by Stats. 2011, Ch. 719, Sec. 10. Effective January 1, 2012.)



66261

“Governing board” means the governing board of a community college.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66261.5

“Postsecondary educational institution” means a public or private institution of vocational, professional, or postsecondary education; the governing board of a community college district; the Regents of the University of California; or the Trustees of the California State University.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999. See same-numbered section added by Stats. 2007, Ch. 569.)



66261.5-1

“Nationality” includes citizenship, country of origin, and national origin.

(Added by Stats. 2007, Ch. 569, Sec. 38. Effective January 1, 2008. See same-numbered section added by Stats. 1998, Ch. 914.)



66261.7

“Race or ethnicity” includes ancestry, color, ethnic group identification, and ethnic background.

(Added by Stats. 2007, Ch. 569, Sec. 39. Effective January 1, 2008.)



66262

“Religion” includes all aspects of religious belief, observance, and practice and includes agnosticism and atheism.

(Repealed and added by Stats. 2007, Ch. 569, Sec. 41. Effective January 1, 2008.)



66262.5

“Sexual harassment” has the same meaning as defined in Section 212.5.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66262.7

“Sexual orientation” means heterosexuality, homosexuality, or bisexuality.

(Added by Stats. 2007, Ch. 569, Sec. 42. Effective January 1, 2008.)



66263

“State financial assistance” has the same meaning as defined in Section 213.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66264

“State student financial aid” has the same meaning as defined in Section 214.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)






ARTICLE 3 - Prohibition of Discrimination

66270

No person shall be subjected to discrimination on the basis of disability, gender, gender identity, gender expression, nationality, race or ethnicity, religion, sexual orientation, or any characteristic listed or defined in Section 11135 of the Government Code or any other characteristic that is contained in the prohibition of hate crimes set forth in subdivision (a) of Section 422.6 of the Penal Code in any program or activity conducted by any postsecondary educational institution that receives, or benefits from, state financial assistance or enrolls students who receive state student financial aid.

(Amended by Stats. 2011, Ch. 719, Sec. 11. Effective January 1, 2012.)



66271

This chapter shall not apply to an educational institution that is controlled by a religious organization if the application would not be consistent with the religious tenets of that organization.

(Added by renumbering Section 66270.5 by Stats. 2007, Ch. 569, Sec. 45. Effective January 1, 2008.)



66271.1

The Board of Governors of the California Community Colleges and the Trustees of the California State University shall, and the Regents of the University of California may, adopt regulations as required by law to implement this chapter.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)






ARTICLE 3.5 - Sexual Orientation and Gender Identity Equity in Higher Education

66271.2

The Trustees of the California State University, the Regents of the University of California, and the governing board of each community college district are requested to designate an employee at each of their respective campuses as a point of contact for the needs of lesbian, gay, bisexual, and transgender faculty, staff, and students at the respective campus. At a minimum, the name and contact information of that designated employee shall be published on the Internet Web site for the respective campus and shall be included in any printed and Internet-based campus directories.

(Added by Stats. 2011, Ch. 637, Sec. 5. Effective January 1, 2012.)



66271.3

The Legislative Analyst is encouraged to conduct an assessment of the California Community Colleges, California State University, and University of California systems with respect to the quality of life at those campuses for lesbian, gay, bisexual, and transgender faculty, staff, and students at the campuses of each of those institutions. If an assessment is performed, the Legislative Analyst is encouraged to use existing data provided pursuant to Section 66027 and other information available to the general public, and shall not be required to conduct new data collection or research specifically to contribute toward any assessment. The Legislative Analyst shall make recommendations to each of those institutions based on that assessment, and shall publish a summary of the recommendations developed pursuant to this section on its Internet Web site. The California Community Colleges, the California State University, and the University of California are encouraged to share existing data or research, but are not required to conduct new data collection or research specifically to contribute toward any assessment managed by the Legislative Analyst pursuant to this section.

(Added by Stats. 2011, Ch. 637, Sec. 5. Effective January 1, 2012.)






ARTICLE 4 - Sex Equity in Education

66271.5

The provisions of this article are supplemental to any provision in the Constitution or laws of the United States or laws of the State of California, relating to discrimination.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66271.6

The Legislature finds and declares all of the following:

(a) On June 23, 1972, Congress enacted Title IX of the Education Amendments of 1972 to the 1964 Civil Rights Act. This landmark legislation provides that: “No person in the United States shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any educational program or activity receiving Federal financial assistance.”

(b) While Title IX applies to all aspects of educational opportunities, it is well-known for opening the door to athletics for girls and women.

(c) In 1975, the United States Department of Health, Education and Welfare enacted regulations requiring that secondary and postsecondary schools comply with Title IX immediately. Those that could show real barriers to immediate compliance had just three years to meet the regulations, including equalizing their athletic programs.

(d) California state law has included several athletic equity provisions similar to those in Title IX since 1976. For example, the Sex Equity in Education Act provides, in subdivision (a) of Section 221.7, that: “It is the intent of the Legislature that opportunities for participation in athletics be provided equally to male and female pupils.” Similar provisions are expressly applicable to community colleges and the California State University.

(e) Enhancing athletic opportunities for young women and girls is vitally important because of the significant benefits athletic opportunities provide including greater academic success, better physical and psychological health, responsible social behaviors, and enhanced interpersonal skills. For some women and girls, the financial support made available through athletic scholarships can make it possible to attend college.

(f) Title IX has promoted significant advances for women and girls to participate in sports. While fewer than 32,000 women participated in college sports nationally prior to the enactment of Title IX, today approximately 163,000 women participate—a nearly five fold—or more than 400 percent increase. Athletic opportunities for girls at the high school level nationally have grown even more dramatically—from 294,000 in 1972 to 2,800,000 today—an 894 percent increase. California boasts the second highest number of high school girls participating in athletics nationwide—a total of 270,000 girls in California’s high schools now participate in interscholastic athletics.

(g) Men’s intercollegiate athletic participation has also increased, rising from approximately 220,000 in 1981–82 to approximately 232,000 in 1998–99. Between 1981–82 and 1998–99, football participation increased by 7,199; men’s participation in baseball, lacrosse, and soccer also increased during the same time period. High school boys’ participation rates have also increased—jumping 8.2 percent in the last three years in California.

(h) The dramatic increases in participation rates at both the high school and college levels since Title IX was passed show that when doors are opened to women and girls, they will rush through. Courts have repeatedly recognized that it is unfounded and unlawful to claim that women and girls are less interested in sports than men and boys. As one court stated, “interest and ability rarely develop in a vacuum; they evolve as a function of opportunity and experience . . .” (Cohen v. Brown University (1st Cir. 1996) 101 F.3d 155, 179). Accordingly, courts have repeatedly rejected arguments that the assessed interest level of girls in athletics should determine Title IX compliance (Neal v. California State University (9th Cir. 1999) 198 F.3d. 763, 767). Thus, interest surveys cannot accurately determine whether an educational institution has effectively accommodated the interests and abilities of female students.

(i) The United States Department of Education uses a three-part test adopted in 1979 to determine whether an educational institution has met the key Title IX requirement that a school “effectively accommodate the interests and abilities of members of both sexes” when it comes to athletic participation. All three prongs of the test have been used successfully by schools to comply with Title IX, and have given schools flexibility in structuring their athletic programs. The three-part test neither imposes quotas or requires preferential treatment, nor requires mirror-image men’s and women’s sports programs. The lawfulness of the three-part test has been affirmed by every federal appellate court to consider the issue.

(j) Despite major advances in athletic opportunities for females since 1972, discrimination still limits athletic opportunities for girls and women at all educational levels today. For example, although women in Division I colleges are 53 percent of the student body, they receive only 41 percent of the opportunities to play sports, 36 percent of the overall athletic operating budgets, and 32 percent of the dollars spent to recruit new athletes.

(k) In California, the percentage of female athletes at California State University (CSU) campuses actually declined from 36 percent in 1977 to 30 percent in 1990. In 1993, California National Organization for Women (Cal NOW) filed suit against the CSU system alleging violations of California’s gender equity in athletics law. Ultimately, CSU and Cal NOW entered into a consent decree focusing on participation, expenditures, and grants-in-aid for women athletes. As a result of the consent decree, women now comprise over 52 percent of CSU athletes, expenditures on women’s sports have increased 315 percent in the last 10 years and grants-in-aid for female athletes have increased 232 percent during the same time period.

(l) Despite major gains for women under California and federal law, inequities in the treatment of men’s and women’s and boys’ and girls’ athletic teams at some educational institutions remain. These inequities include, but are not limited to, all of the following:

(1) Participation rates for women and girls.

(2) Number of sports offered.

(3) Number of levels of teams.

(4) Encouragement by spirit and band groups.

(5) Facilities.

(6) Locker rooms.

(7) Scheduling of games and practice times.

(8) Level of financial support by the district, school, booster club or clubs, and outside sponsors.

(9) Treatment of coaches.

(10) Opportunities to receive coaching and academic tutors.

(11) Travel and per diem allowance.

(12) Medical and training facilities and services.

(13) Housing and dining facilities and services.

(14) Scholarship money.

(15) Publicity.

(m) Educational institutions at all levels are strongly encouraged to take immediate active steps toward full compliance with Title IX and California’s gender equity in athletics laws by reviewing all aspects of their athletic program, including those factors listed in subdivision (l) where appropriate, to ensure that they are offering male and female student athletes equivalent opportunities to play sports and that they are treating male and female athletes fairly. The need to encourage and increase athletic participation by girls and women is especially strong at educational institutions serving inner-city and urban communities. Full compliance with Title IX is nondiscretionary.

(Added by Stats. 2003, Ch. 660, Sec. 2. Effective January 1, 2004.)



66271.7

(a) It is the policy of the state that community college classes and courses, including nonacademic and elective classes and courses, shall be conducted without regard to the sex of the student enrolled in these classes and courses.

(b) No community college district shall prohibit any student from enrolling in any class or course on the basis of the sex of the student.

(c) No community college district shall require students of one sex to enroll in a particular class or course, unless the same class or course is also required of students of the opposite sex.

(d) No school counselor, teacher, instructor, administrator, or aide shall, on the basis of the sex of a student, offer vocational or school program guidance to students of one sex which is different from that offered to students of the opposite sex or, in counseling students, differentiate career, vocational or higher education opportunities on the basis of the sex of the student counseled. Any school personnel acting in a career counseling or course selection capacity to any pupil shall affirmatively explore with the pupil the possibility of careers, or courses leading to careers, that are nontraditional for that pupil’s sex.

(e) Participation in a particular physical education activity or sport, if required of students of one sex, shall be available to students of each sex.

(Amended by Stats. 2003, Ch. 660, Sec. 3. Effective January 1, 2004.)



66271.8

(a) The Legislature finds and declares that female students should be accorded opportunities for participation in public postsecondary educational institution athletic programs equivalent to those accorded male students.

(b) In apportioning public funds, public postsecondary educational institutions shall apportion amounts available for athletics to ensure that equitable amounts will be allocated for all students, except that allowances may be made for differences in the costs of various athletic programs. Notwithstanding any other provision of law, no public funds shall be used in connection with any athletic program conducted under the auspices of a public postsecondary educational institution, or any student organization within the postsecondary educational institution, that does not provide equivalent opportunity to both sexes for participation and use of facilities. The factors considered when determining whether an educational institution has provided equivalent opportunity include, but are not limited to, all of the following:

(1) Whether the selection of sports and levels of competition offered effectively accommodate the athletic interests and abilities of members of both sexes.

(2) The provision of equipment and supplies.

(3) Scheduling of games and practice times.

(4) Selection of the season for a sport.

(5) Location of the games and practices.

(6) Compensation for coaches.

(7) Travel arrangements.

(8) Per diem.

(9) Locker rooms.

(10) Practice and competitive facilities.

(11) Medical services.

(12) Housing facilities.

(13) Dining facilities.

(14) Scholarships.

(15) Publicity.

(c) Whether a postsecondary educational institution has effectively accommodated the athletic interests and abilities of members of both sexes shall be assessed in any one of the following ways:

(1) Whether intercollegiate level participation opportunities for male and female students are provided in numbers substantially proportionate to their respective enrollments.

(2) Where the members of one sex have been and are underrepresented among intercollegiate athletes, whether the institution can show a history and continuing practice of program expansion that is demonstrably responsive to the developing interest and abilities of the members of that sex.

(3) Where the members of one sex are underrepresented among intercollegiate athletes, and the institution cannot show a history and continuing practice of program expansion as required in paragraph (2), whether the institution can demonstrate that the interests and abilities of the members of that sex have been fully and effectively accommodated by the present program.

(d) Nothing in this section shall be construed to invalidate any existing consent decree or any other settlement agreement entered into by an educational institution to address gender equity in athletic programs.

(e) Nothing in this section shall be construed to require a public postsecondary educational institution to require competition between male and female students in school-sponsored athletic programs.

(f) If an educational institution must cut its athletic budget, the educational institution shall do so consistently with its legal obligation to comply with both state and federal gender equity laws.

(g) It is the intent of the Legislature that the three-part test articulated in subdivision (c) be interpreted as it has been in the policies and regulations of the Office of Civil Rights in effect on January 1, 2003.

(Amended by Stats. 2004, Ch. 183, Sec. 81. Effective January 1, 2005.)



66272

This article shall not apply to an educational institution whose primary purpose is the training of individuals for the military services of the United States, or the merchant marine.

(Added by renumbering Section 222 by Stats. 1998, Ch. 914, Sec. 19. Effective January 1, 1999.)



66273

This article shall not apply to the membership practices of a social fraternity or social sorority, exempt from taxation under subdivision (a) of Section 501 of the federal Internal Revenue Code of 1954, whose active membership consists primarily of students in attendance at a postsecondary educational institution.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66276

This article shall not apply to any scholarship or other financial assistance awarded by a postsecondary educational institution to any individual upon the basis of a combination of factors related to the individual’s personal appearance, poise, and talent as an award in any pageant in which participation is limited exclusively to individuals of one sex, provided that the pageant complies with other nondiscrimination provisions of state and federal law.

(Added by renumbering Section 226 by Stats. 1998, Ch. 914, Sec. 22. Effective January 1, 1999.)



66277

In regard to admissions to educational institutions, this article shall apply only to institutions of vocational, professional, or postgraduate education, and to public postsecondary education institutions.

(Added by renumbering Section 227 by Stats. 1998, Ch. 914, Sec. 23. Effective January 1, 1999.)



66278

In regard to admissions to educational institutions, this article shall not apply to any public institution of undergraduate higher education which traditionally and continually from its establishment has had a policy of admitting only students of one sex.

(Added by renumbering Section 228 by Stats. 1998, Ch. 914, Sec. 24. Effective January 1, 1999.)



66281.5

(a) It is the policy of the State of California, pursuant to Section 66251, that all persons, regardless of their sex, should enjoy freedom from discrimination of any kind in the postsecondary educational institution of the state. The purpose of this section is to provide notification of the prohibition against sexual harassment as a form of sexual discrimination and to provide notification of available remedies.

(b) Each postsecondary educational institution in the State of California shall have a written policy on sexual harassment. It is the intent of the Legislature that each educational institution in this state include this policy in its regular policy statement rather than distribute an additional written document.

(c) The postsecondary educational institution’s written policy on sexual harassment shall include information on where to obtain the specific rules and procedures for reporting charges of sexual harassment and for pursuing available remedies.

(d) A copy of the postsecondary educational institution’s written policy on sexual harassment shall be displayed in a prominent location in the main administrative building or other area of the campus or schoolsite. “Prominent location” means that location, or those locations, in the main administrative building or other area where notices regarding the institution’s rules, regulations, procedures, and standards of conduct are posted.

(e) A copy of the postsecondary educational institution’s written policy on sexual harassment, as it pertains to students, shall be provided as part of any orientation program conducted for new students at the beginning of each quarter, semester, or summer session, as applicable.

(f) A copy of the postsecondary educational institution’s written policy on sexual harassment shall be provided for each faculty member, all members of the administrative staff, and all members of the support staff at the beginning of the first quarter or semester of the school year, or at the time that there is a new employee hired.

(g) A copy of the postsecondary educational institution’s written policy on sexual harassment shall appear in any publication of the institution that sets forth the comprehensive rules, regulations, procedures, and standards of conduct for the institution.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66281.7

(a) It is the policy of the State of California, pursuant to Section 66251, that all persons, regardless of their sex, should enjoy freedom from discrimination of any kind, including, but not limited to, pregnancy discrimination as described in Title IX of the Education Amendments of 1972 (20 U.S.C. Sec. 1681, et seq.), in the postsecondary educational institutions of the state.

(b) Each of the following requirements shall be applicable to postsecondary educational institutions in this state:

(1) A postsecondary educational institution, including the faculty, staff, or other employees of the institution, shall not require a graduate student to take a leave of absence, withdraw from the graduate program, or limit his or her graduate studies solely due to pregnancy or pregnancy-related issues.

(2) A postsecondary educational institution, including the faculty, staff, or other employees of the institution, shall reasonably accommodate pregnant graduate students so they may complete their graduate courses of study and research. Reasonable accommodation within the meaning of this subdivision may include, but is not necessarily limited to, allowances for the pregnant student’s health and safety, such as allowing the student to maintain a safe distance from hazardous substances, allowing the student to make up tests and assignments that are missed for pregnancy-related reasons, or allowing a student to take a leave of absence. Reasonable accommodation shall include the excusing of absences that are medically necessary, as required under Title IX.

(3) A graduate student who chooses to take a leave of absence because she is pregnant or has recently given birth shall be allowed a period consistent with the policies of the postsecondary educational institution, or a period of 12 additional months, whichever period is longer, to prepare for and take preliminary and qualifying examinations and an extension of at least 12 months toward normative time to degree while in candidacy for a graduate degree, unless a longer extension is medically necessary.

(4) A graduate student who is not the birth parent and who chooses to take a leave of absence because of the birth of his or her child shall be allowed a period consistent with the policies of the postsecondary educational institution, or a period of one month, whichever period is longer, to prepare for and take preliminary and qualifying examinations, and an extension of at least one month toward normative time to degree while in candidacy for a graduate degree, unless a longer period or extension is medically necessary to care for his or her partner or their child.

(5) An enrolled graduate student in good academic standing who chooses to take a leave of absence because she is pregnant or has recently given birth shall return to her program in good academic standing following a leave period consistent with the policies of the postsecondary educational institution or of up to one academic year, whichever period is longer, subject to the reasonable administrative requirements of the institution, unless there is a medical reason for a longer absence, in which case her standing in the graduate program shall be maintained during that period of absence.

(6) An enrolled graduate student in good academic standing who is not the birth parent and who chooses to take a leave of absence because of the birth of his or her child shall return to his or her program in good academic standing following a leave period consistent with the policies of the postsecondary educational institution, or of up to one month, whichever period is longer, subject to the reasonable administrative requirements of the institution.

(c) Each postsecondary educational institution shall have a written policy for graduate students on pregnancy discrimination and procedures for addressing pregnancy discrimination complaints under Title IX or this section. A copy of this policy shall be made available to faculty, staff, and employees in their required training. This policy shall be made available to all graduate students attending orientation sessions at a postsecondary educational institution.

(Added by Stats. 2014, Ch. 637, Sec. 2. Effective January 1, 2015.)






ARTICLE 5 - Compliance and Enforcement

66290

Prior to receipt of any state financial assistance or state student financial aid, a postsecondary educational institution shall provide assurance to the agency administering the funds, in the manner required by the funding agency, that each program or activity conducted by the postsecondary educational institution will be conducted in compliance with this chapter and all other applicable provisions of state law prohibiting discrimination on the basis of sex. A single assurance, not more than one page in length and signed by an appropriate responsible official of the postsecondary educational institution, may be provided for all the programs and activities conducted by a postsecondary educational institution.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66291

(a) A community college district shall submit timely, complete, and accurate compliance reports to the chancellor’s office, as that entity may require.

(b) All reports submitted pursuant to this section shall be made available by the educational institution for public inspection during regular business hours.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66292

(a) The governing board of a community college district shall have the primary responsibility for ensuring that community college district programs and activities are free from discrimination based on age and the characteristics listed in Section 66270.

(b) The Chancellor’s office of the California Community Colleges shall have responsibility for monitoring the compliance of each district with any and all regulations adopted pursuant to Section 11138 of the Government Code.

(Amended by Stats. 2007, Ch. 569, Sec. 46. Effective January 1, 2008.)



66292.1

The Chancellor of the California State University and the president of each California State University campus shall have the primary responsibility for ensuring that campus programs and activities are free from discrimination based on age and the characteristics listed in Section 66270.

(Amended by Stats. 2007, Ch. 569, Sec. 47. Effective January 1, 2008.)



66292.2

The President of the University of California and the chancellor of each University of California campus shall have primary responsibility for ensuring that campus programs and activities are free from discrimination based on age and the characteristics listed in Section 66270.

(Amended by Stats. 2007, Ch. 569, Sec. 48. Effective January 1, 2008.)



66292.3

(a) A party to a written complaint of prohibited discrimination may appeal the action taken by the governing board of a community college district or the president of a campus of the California State University, pursuant to this article, to the Board of Governors of the California Community Colleges or the Chancellor of the California State University, as applicable.

(b) Persons who have filed a complaint, pursuant to this chapter, with an educational institution shall be advised by the educational institution that civil law remedies, including, but not limited to, injunctions, restraining orders, or other remedies or orders, may also be available to complainants. The educational institution shall make this information available by publication in appropriate informational materials.

(c) Nothing in this chapter shall be construed to require an exhaustion of the appeal to the Board of Governors of the California Community Colleges or to the Chancellor of the California State University pursuant to subdivision (a), before civil law remedies may be purchased.

(d) Notwithstanding any other provision of law, a person who alleges that he or she is a victim of discrimination may not seek civil remedies pursuant to this section until at least 90 days have elapsed from the filing of a discrimination complaint with the local educational agency. The 90-day moratorium imposed by this subdivision does not apply to injunctive relief and is applicable only if the local educational agency has appropriately, and in a timely manner, apprised the complainant of his or her right to file a complaint.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)



66292.4

This chapter may be enforced through a civil action.

(Added by Stats. 1998, Ch. 914, Sec. 49. Effective January 1, 1999.)









CHAPTER 5 - Rules of Student Conduct

66300

The Regents of the University of California, the Trustees of the California State University, and the governing board of every community college district, shall adopt or provide for the adoption of specific rules and regulations governing student behavior along with applicable penalties for violation of the rules and regulations. The institutions shall adopt procedures by which all students are informed of such rules and regulations, with applicable penalties, and any revisions thereof.

(Amended by Stats. 1983, Ch. 143, Sec. 50.)



66301

(a) Neither the Regents of the University of California, the Trustees of the California State University, the governing board of a community college district, nor an administrator of any campus of those institutions, shall make or enforce a rule subjecting a student to disciplinary sanction solely on the basis of conduct that is speech or other communication that, when engaged in outside a campus of those institutions, is protected from governmental restriction by the First Amendment to the United States Constitution or Section 2 of Article I of the California Constitution.

(b) A student enrolled in an institution, as specified in subdivision (a), at the time that the institution has made or enforced a rule in violation of subdivision (a) may commence a civil action to obtain appropriate injunctive and declaratory relief as determined by the court. Upon a motion, a court may award attorney’s fees to a prevailing plaintiff in a civil action pursuant to this section.

(c) This section does not authorize a prior restraint of student speech or the student press.

(d) This section does not prohibit the imposition of discipline for harassment, threats, or intimidation, unless constitutionally protected.

(e) This section does not prohibit an institution from adopting rules and regulations that are designed to prevent hate violence, as defined in subdivision (a) of Section 4 of Chapter 1363 of the Statutes of 1992, from being directed at students in a manner that denies them their full participation in the educational process, if the rules and regulations conform to standards established by the First Amendment to the United States Constitution and Section 2 of Article I of the California Constitution for citizens generally.

(f) An employee shall not be dismissed, suspended, disciplined, reassigned, transferred, or otherwise retaliated against solely for acting to protect a student engaged in conduct authorized under this section, or refusing to infringe upon conduct that is protected by this section, the First Amendment to the United States Constitution, or Section 2 of Article I of the California Constitution.

(Amended by Stats. 2008, Ch. 525, Sec. 4. Effective January 1, 2009.)



66302

The Trustees of the California State University, the Regents of the University of California, and the governing board of each community college district are requested to adopt and publish policies on harassment, intimidation, and bullying to be included within the rules and regulations governing student behavior within their respective segments of public postsecondary education. It is the intent of the Legislature that rules and regulations governing student conduct be published, at a minimum, on the Internet Web site of each public postsecondary educational campus and as part of any printed material covering those rules and regulations within the respective public postsecondary education systems.

(Added by Stats. 2011, Ch. 637, Sec. 6. Effective January 1, 2012.)



66303

For purposes of promoting peaceful campus demonstrations, the Trustees of the California State University shall require each campus of the California State University to designate an individual to serve as a liaison between campus law enforcement agencies and students exercising rights guaranteed by the First Amendment to the United States Constitution or Section 2 of Article I of the California Constitution, or both. The Regents of the University of California are requested to designate an individual at each campus of the University of California to serve as a liaison between campus law enforcement agencies and students exercising rights guaranteed by the First Amendment to the United States Constitution or Section 2 of Article I of the California Constitution, or both.

(Added by Stats. 2012, Ch. 581, Sec. 1. Effective January 1, 2013.)






CHAPTER 5.5 - Business Ethics

66350

This chapter shall be known and may be cited as the Social Responsibility Business Leadership Initiative Act of 2003.

(Added by Stats. 2003, Ch. 599, Sec. 1. Effective January 1, 2004.)



66351

The Legislature finds and declares all of the following:

(a) Ethics in business are vital to the economic well-being of the state.

(b) Corporate malfeasance is contrary to the long-term economic viability of the state.

(c) California’s public and private higher education institutions have the opportunity to act as a catalyst in creating a new generation of elite business leaders that work to create a sustainable, ethical, and socially responsible global community.

(d) It is, therefore, the intent of the Legislature to establish the Social Responsibility Business Leadership Initiative to prepare and inspire California business graduates to apply their business skills to enhance the productivity of the state, and integrate the discipline of corporate responsibility into the general management core.

(Added by Stats. 2003, Ch. 599, Sec. 1. Effective January 1, 2004.)



66353

(a) The Golden State Business and Social Responsibility Award is hereby established. The award shall honor students who complete graduate business programs at California’s public and private institutions of higher education, and show a commitment to socially responsible leadership.

(b) A participating institution of higher education may affix the seal of the Senate, the Assembly, or the Governor on the diploma or transcript of a qualifying student.

(c) A student who meets both of the following requirements shall qualify for an award:

(1) The completion of two ethics courses in business.

(2) The demonstration of a commitment to social responsibility by completing a minimum of 50 hours of community service.

(d) Institutional participation in the Golden State Business and Social Responsibility awards is voluntary. An institution of higher education shall be responsible for any costs it incurs in participating in the award program.

(Added by Stats. 2003, Ch. 599, Sec. 1. Effective January 1, 2004.)






CHAPTER 6 - Academic Materials

66400

No person shall prepare, offer to prepare, cause to be prepared, sell, or otherwise distribute any term paper, thesis, dissertation, or other written material for another person, for a fee or other compensation, with the knowledge, or under circumstances in which he should reasonably have known, that such term paper, thesis, dissertation, or other written material is to be submitted by any other person for academic credit at any public or private college, university, or other institution of higher learning in this state.

(Enacted by Stats. 1976, Ch. 1010.)



66401

No person shall make or disseminate, with the intent to induce any other person to enter into any obligation relating thereto, any statement, written or oral, that he will prepare, cause to be prepared, sell, or otherwise distribute any term paper, thesis, dissertation, or other written material, for a fee or other compensation, for or on behalf of any person who has been assigned the written preparation of such term paper, thesis, dissertation, or other written material for academic credit at any public or private college, university, or other institution of higher learning in this state.

(Enacted by Stats. 1976, Ch. 1010.)



66402

Any court of competent jurisdiction is hereby authorized to grant such relief as is necessary to enforce the provisions of this chapter, including the issuance of an injunction.

(Enacted by Stats. 1976, Ch. 1010.)



66403

Actions for injunction under the provisions of this chapter may be brought in the name of the people of the State of California upon their own complaint or upon the complaint of any person, or in the name of any public or private college, university, or other institution of higher learning, acting for the interest of itself, its students, or the general public.

(Enacted by Stats. 1976, Ch. 1010.)



66404

The provisions of this chapter are not exclusive. Nothing in this chapter shall be construed to preempt or in any other way limit, diminish, or imply the absence of rights of any party, public or private, against any person in connection with any of the acts described in Section 66400 or Section 66401.

(Enacted by Stats. 1976, Ch. 1010.)



66405

As used in this chapter, “person” means any individual, partnership, corporation, limited liability company, or association.

As used in this chapter, “prepare” means to put into condition for intended use. “Prepare” does not include the mere typing or assembling of papers, nor the mere furnishing of information or research.

(Amended by Stats. 1994, Ch. 1010, Sec. 97. Effective January 1, 1995.)



66406

(a) The Legislature finds and declares that the production and pricing of college textbooks deserves a high level of attention from educators and lawmakers because they impact the quality and affordability of higher education.

(b) The State of California urges textbook publishers to do all of the following:

(1) “Unbundle” the instructional materials to give students the option of buying textbooks, CD-ROMs, and workbooks “à la carte” or without additional materials.

(2) Provide all of the following information to faculty and departments when they are considering what textbooks to order, and post both of the following types of information on publishers’ Internet Web sites where it is easily accessible:

(A) A list of all of the different products they sell, including both bundled and unbundled options, and the net price of each product.

(B) An explanation of how the newest edition is different from previous editions.

(3) Give preference to paper or online supplements to current editions rather than producing entirely new editions.

(4) Disclose to faculty the length of time they intend to produce the current edition so that professors know how long they can use the same book.

(5) Provide to faculty a free copy of each textbook selected by faculty for use in the classroom for placement on reserve in the campus library.

(c) The Trustees of the California State University and the Board of Governors of the California Community Colleges shall, and the Regents of the University of California are requested to, accomplish all of the following:

(1) Work with the academic senates of each respective segment to do all of the following:

(A) Encourage faculty to give consideration to the least costly practices in assigning textbooks, varying by discipline, such as adopting the least expensive edition when the educational content is equal, and using a selected textbook as long as it is educationally sound, as determined by the appropriate faculty.

(B) Encourage faculty to disclose both of the following to students:

(i) How new editions of textbooks are different from the previous editions.

(ii) The cost to students for textbooks selected for use in each course.

(C) Review procedures for faculty to inform college and university bookstores of textbook selections.

(D) Encourage faculty to work closely with publishers and college and university bookstores in creating bundles and packages if they are economically sound and deliver cost savings to students, and if bundles and packages have been requested by faculty. Students should have the option of purchasing textbooks and other instructional materials that are “unbundled.”

(2) Require college and university bookstores to work with the academic senates of each respective campus to do both of the following:

(A) Review issues relative to timelines and processes involved in ordering and stocking selected textbooks.

(B) Work closely with faculty or publishers, or both, to create bundles and packages that are economically sound and deliver cost savings to students.

(3) Encourage college and university bookstores to disclose retail textbook costs, on a per course basis, to faculty, and make this information otherwise publicly available.

(4) Encourage campuses to provide as many forums for students to have access to as many used books as possible, including, but not necessarily limited to, all of the following:

(A) Implementing campus-sponsored textbook rental programs.

(B) Encouraging students to consider on-campus and online book swaps so that students may buy and sell used books and set their own prices.

(C) Encouraging students to consider student book lending programs.

(D) Encouraging college and university bookstores that offer book buyback programs to actively promote and publicize these programs.

(E) Encouraging the establishment of textbook rental programs and any other appropriate approaches to providing high-quality materials that are affordable to students.

(d) It is the intent of the Legislature to encourage private colleges and universities to work with their respective academic senates and to encourage faculty to consider practices in selecting textbooks that will result in the lowest costs to students.

(Amended by Stats. 2006, Ch. 538, Sec. 131. Effective January 1, 2007.)



66406.5

The Trustees of the California State University shall, and the Regents of the University of California are requested to, review each respective segment’s student transfer policies, and to revise those policies, to ensure that faculty may choose a textbook selected for a transfer or general education course, regardless of publication date, for as long as the textbook is available to students and the information contained in the textbook is current and reflects contemporary thinking in the discipline.

(Added by Stats. 2010, Ch. 549, Sec. 1. Effective January 1, 2011.)



66406.7

(a) This section shall be known and may be cited as the College Textbook Transparency Act.

(b) As used in this section, the following terms have the following meanings:

(1) “Adopter” means any faculty member or academic department or other adopting entity at an institution of higher education responsible for considering and choosing course materials to be used in connection with the accredited courses taught at that institution.

(2) “Complimentary copies” or “review course materials” only includes books that in all appearances are the same as the regular student edition of the textbook, and contain no material other than that found in the regular student edition of the textbook.

(3) “Instructor copies” or “complimentary teacher editions” means books with information that is meant to be for the exclusive use of teachers and not for students. These books contain answers and solutions, test questions, and pedagogical techniques, and are often labeled instructor’s edition or instructor’s manuals.

(4) “New edition of textbook” means a subsequent version of an earlier standard textbook. A standard textbook is the primary, full, and unabridged edition of a textbook. An abridged, alternate format, or alternate version of a standard textbook shall not be considered a new edition.

(5) “Publisher” means any publishing house, publishing firm, or publishing company that publishes textbooks or other course materials, specifically designed for postsecondary instruction.

(6) “Textbook” means a book that contains printed material and is intended for use as a source of study material for a class or group of students, a copy of which is expected to be available for the use of each of the students in that class or group. “Textbook” does not include a novel.

(7) “Unsolicited complimentary copies” means all items described in paragraph (2) and that were not requested by faculty but are sent by the publisher unsolicited by a faculty or staff member.

(c) (1) Adopters are encouraged to consider cost in the adoption of textbooks.

(2) Publishers shall facilitate the work done by adopters by providing transparency in the adoption process and shall be responsive in a timely manner to requests for information on textbook cost and content, and the full range of options.

(d) (1) On or after January 1, 2010, the publisher of a textbook shall print on the outer cover of, or within, the standard textbook, both of the following items:

(A)  For any new editions of textbooks initially published on or after January 1, 2010, a summary of the substantive content differences between the new edition and the prior edition.

(B) The copyright date of the previous edition of the textbook.

(2) For instructor copies or complimentary teacher editions, it shall be noted on the exterior of the book that the book is an instructor’s copy and is not for resale.

(e) (1) A publisher, or agent or employee of a publisher, of textbooks intended for use at a postsecondary educational institution shall respond to a request from an adopter for any of the following:

(A) A list of the products offered for sale by that publisher that are relevant to the needs and interests of adopters.

(B) The price at which the new book is available from the publisher.

(C) The copyright date of any prior edition of a textbook, if available.

(D) A list of the substantial content differences or changes made between the current edition initially published on or after January 1, 2010, and the previous edition of the textbook, including, but not necessarily limited to, new chapters, additional eras of time, new themes, or new subject matter.

(2) The information described in this subdivision shall be available in print or electronically to the adopter.

(f) Each campus bookstore at any public postsecondary educational institution shall post in its store or on its Internet Web site a disclosure of its retail pricing policy on new and used textbooks.

(g) Each public postsecondary educational institution shall encourage adopters with course material selection responsibilities to place their orders with sufficient lead time, whenever possible, to enable the university-managed bookstore or contract-managed bookstore to confirm the availability of the requested materials.

(h) This section does not limit the authority of faculty over decisions relating to the selection of textbooks.

(i)  An adopter at an institution of higher education shall not demand or receive anything of value, including the donation of equipment or goods, any payment, loan, advance, or deposit of money, present or promised, for adopting specific course materials required for coursework or instruction, except that an employee may receive any of the following:

(1) Complimentary copies, review course materials, or instructor copies. The adopters shall not sell instructor copies.

(2) Royalties or other compensation from sales of course materials that include the instructor’s writing or other work. Receipt of these royalties or compensation is subject to the employer’s standing policies or collective bargaining agreements relating to employee conflicts of interest.

(3) Honoraria for academic peer review of course materials. Receipt of honoraria is subject to the employer’s standing policies relating to employee conflicts of interest.

(4) Training in the use of course materials and course technologies. Payment for travel and lodging and or meals shall be subject to the employer’s standing polices relating to employee conflicts of interest and compensation.

(j) A publisher or campus bookstore shall not solicit faculty for the purpose of the sale of instructor copies or complimentary teachers editions of textbooks that have been provided by a publisher at no charge to a faculty member or other employee. This subdivision does not apply to unsolicited complimentary copies.

(k) A campus bookstore shall not engage in any trade of any course material marked, or otherwise identified, as instructor copies or complementary teachers editions of textbooks.

(l) Any self-published textbook by an instructor for use with that instructor’s class shall be exempt from this section, if the instructor discloses the publishing and use of those materials to his or her employer institution.

(Added by Stats. 2007, Ch. 574, Sec. 1. Effective January 1, 2008.)



66407

(a) (1) The publisher of a textbook, or an agent or employee of the publisher, shall provide a prospective purchaser of the textbook with all of the following:

(A) A list of all the products offered for sale by the publisher germane to the prospective purchaser’s subject area of interest.

(B) For a product listed pursuant to subparagraph (A), the wholesale or retail price of the product, and the estimated length of time the publisher intends to keep the product on the market.

(C) For each new edition of a product listed pursuant to subparagraph (A), a list of the substantial content differences or changes between the new edition and the previous edition of the textbook.

(2) The publisher shall make the lists required by paragraph (1) available to a prospective purchaser at the commencement of a sales interaction, including, but not necessarily limited to, a sales interaction conducted in person, by telephone, or electronically. The publisher shall also post in a prominent position on its Internet Web site the lists required by paragraph (1).

(b) As used in this section, the following terms have the following meanings:

(1) “Product” means each version, including, but not necessarily limited to, a version in a digital format, of a textbook, or set of textbooks, in a particular subject area, including, but not necessarily limited to, a supplemental item, whether or not the supplemental item is sold separately or together with a textbook.

(2) “Publisher” has the same meaning as defined in subdivision (b) of Section 66406.7.

(3) “Purchaser” means a faculty member of a public or private postsecondary educational institution who selects the textbooks assigned to students.

(4) “Textbook” has the same meaning as defined in subdivision (b) of Section 66406.7.

(Amended by Stats. 2013, Ch. 76, Sec. 50. Effective January 1, 2014.)



66408

(a) The California Digital Open Source Library is hereby established, and shall be administered by the California State University, in coordination with the California Community Colleges, for the purpose of housing open source materials while providing an Internet Web-based way for students, faculty, and staff to easily find, adopt, utilize, or modify course materials for little or no cost. The California State University shall also act in coordination with the University of California in administering the California Digital Open Source Library if the regents act, by appropriate resolution, to authorize the university to participate in the administration of the library.

(b) All material in the California Digital Open Source Library shall bear a creative commons attribution license that allows others to use, distribute, and create derivative works based upon the digital material while still allowing the authors or creators of the material to receive credit for their efforts.

(c) It is the intent of the Legislature that the public postsecondary educational segments assist and support faculty in choosing lower cost, more flexible, and dynamic alternatives such as open source textbooks and related teaching tools. Nothing in this section shall be construed to mandate faculty use of any particular textbook or related materials.

(Added by Stats. 2012, Ch. 622, Sec. 2. Effective January 1, 2013. Operation contingent upon funding, as described in Sec. 3 of Ch. 622.)



66409

(a) The California Open Education Resources Council is hereby established. The council shall be composed of faculty leaders from the three segments of public postsecondary education, and shall be administered by the Intersegmental Committee of the Academic Senates of the University of California, the California State University, and the California Community Colleges, or a successor group.

(b) The council shall have nine members: three members shall be faculty of the University of California, selected by the Academic Senate, University of California; three members shall be faculty of the California State University, selected by the Academic Senate of the California State University; and three members shall be community college faculty, selected by the Academic Senate for California Community Colleges. Appointments to the council shall be made no later than 90 days after the act that adds this section becomes operative.

(c) The council shall be responsible for accomplishing all of the following:

(1) (A) Development of a list of 50 strategically selected lower division courses in the public postsecondary segments for which high-quality, affordable, digital open source textbooks and related materials shall be developed or acquired pursuant to this section.

(B) In developing the course list pursuant to this paragraph, the council shall consider the extent to which the selected courses:

(i) Are among the most highly enrolled courses at each of the three segments.

(ii) Are likely to generate significant saving in textbook costs for students.

(iii) Demonstrate relative consistency in content across existing textbook products.

(iv) Provide opportunities for faculty to augment the open textbook with free faculty-authored materials or other free open education materials from existing digital libraries and collections.

(v) Are conducive to discipline-based pedagogies that can be enhanced with digital resources and interactivity to support improved student learning success.

(2) Creation and administration of a standardized, rigorous review and approval process for open source textbooks and related materials developed or acquired pursuant to this section. This process shall ensure that all open source textbooks and related materials developed or acquired pursuant to this section have been tested and validated as having met accessibility requirements for students with disabilities before approval and release. The textbooks and other materials shall include documentation for students with disabilities that describes available accessibility features.

(3) Promotion of strategies for production, access, and use of open source materials.

(4) Regularly soliciting and considering, from each of the respective statewide student associations of the University of California, the California State University, and the California Community Colleges, advice and guidance on open source education textbooks and related materials. It is the intent of the Legislature in enacting this paragraph that the council actively solicit and consider student perspectives related to open source education textbooks and related materials on matters such as format, accessibility, and usability.

(d) The council shall establish a competitive request for proposal process in which faculty members, publishers, and other interested parties may apply for funds to produce the 50 high-quality, affordable, digital open source textbooks and related materials in 2013. Nothing in this subdivision shall be construed to limit or restrict the council from developing or acquiring, either for a charge or for free, existing high-quality digital open source textbooks and related materials that otherwise meet the specifications of this section.

(e) The council shall submit a report to the Legislature and the Governor on the progress of the implementation of this section no later than six months after the act that adds this section becomes operative, and submit a final report by January 1, 2016.

(f) The textbooks and other materials produced pursuant to this section shall comply with all of the following requirements:

(1) The textbooks and other materials are placed under a creative commons attribution license that allows others to use, distribute, and create derivative works based upon the digital material while still allowing the authors or creators to receive credit for their efforts.

(2) The textbooks and other materials are modular in order to allow easy customization, and are encoded in an Extensible Markup Language (XML) format, or other appropriate successor format, and are designed and delivered to achieve interoperability enabling the materials to be made available reliably and successfully on the widest possible range of platforms, such as the Internet, tablets, smartphones, print, or other platforms.

(3) The textbooks and other materials conform to the most current, ratified standards under Section 508 of the federal Rehabilitation Act of 1973 (29 U.S.C. Sec. 794d), as amended, and the Web Content Accessibility Guidelines adopted by the World Wide Web Consortium for accessibility. The textbooks and other materials shall be furnished to colleges and universities for distribution to students with print disabilities in accordance with the requirements of Section 67302 or 67302.5, as applicable.

(4) The textbooks and other materials are submitted to, and housed within, the California Open Source Digital Library, when and if that library is established pursuant to statute.

(Added by Stats. 2012, Ch. 621, Sec. 2. Effective January 1, 2013. Operation contingent upon funding, as described in Sec. 5 of Ch. 621.)



66410

(a) No later than January 1, 2020, any individual, firm, partnership, or corporation that publishes textbooks offered for sale at the University of California, the California State University, the California Community Colleges, or a private postsecondary educational institution in the state shall, to the extent practicable, make the textbooks available, in whole or in part, for sale in an electronic format. The electronic version of any textbook shall contain the same content as the printed version and may be copy-protected.

(b) For purposes of this section, “textbook” has the same meaning as defined in subdivision (b) of Section 66406.7.

(c) This section does not authorize any use of instructional materials that would constitute an infringement of copyright under the Copyright Revision Act of 1976, as amended (17 U.S.C. Sec. 101 et seq.).

(Added by Stats. 2009, Ch. 161, Sec. 1. Effective January 1, 2010.)






CHAPTER 6.5 - Unauthorized Recording, Dissemination, and Publication of Academic Presentations for Commercial Purposes

66450

(a) Except as authorized by policies developed in accordance with subdivision (a) of Section 66452, no business, agency, or person, including, but not necessarily limited to, an enrolled student, shall prepare, cause to be prepared, give, sell, transfer, or otherwise distribute or publish, for any commercial purpose, any contemporaneous recording of an academic presentation in a classroom or equivalent site of instruction by an instructor of record. This prohibition applies to a recording made in any medium, including, but not necessarily limited to, handwritten or typewritten class notes.

(b) Nothing in this section shall be construed to interfere with the rights of disabled students under law.

(c) As used in this section:

(1) “Academic presentation” means any lecture, speech, performance, exhibit, or other form of academic or aesthetic presentation, made by an instructor of record as part of an authorized course of instruction that is not fixed in a tangible medium of expression.

(2) “Commercial purpose” means any purpose that has financial or economic gain as an objective.

(3) “Instructor of record” means any teacher or staff member employed to teach courses and authorize credit for the successful completion of courses.

(Added by Stats. 2000, Ch. 574, Sec. 1. Effective January 1, 2001.)



66451

(a) Any court of competent jurisdiction may grant relief that it finds necessary to enforce this chapter, including the issuance of an injunction. Any person injured by a violation of this chapter, in addition to actual damages, may recover court costs, attorney’s fees, and a civil penalty from any person who is not a student enrolled in the institution at which the instructor of record makes his or her academic presentation and who seeks to obtain financial or economic gain through the unauthorized dissemination of the academic presentation. The amount of the civil penalty shall not exceed one thousand dollars ($1,000) for the first offense, five thousand dollars ($5,000) for the second offense, and for any subsequent offense, a penalty of not less than ten thousand dollars ($10,000) or more than twenty-five thousand dollars ($25,000).

(b) Actions for any relief pursuant to this chapter may be prosecuted in a court of competent jurisdiction by the Attorney General or any district attorney or by any county counsel authorized by agreement with the district attorney in actions involving violation of a county ordinance, or any city attorney of a city, or city and county, having a population in excess of 750,000, and, with the consent of the district attorney, by a city prosecutor in any city having a full-time city prosecutor or, with the consent of the district attorney, by a city attorney in any city, or city and county, in the name of the people of the State of California upon their own complaint or upon the complaint of any board, officer, person, corporation, or association or by any person acting for the interests of itself, its members, or the general public.

(c) It does not constitute a violation of this chapter for a business, agency, or person solely to provide access or connection to or from a facility, system, or network over which that business, agency, or person has no control, including related capabilities that are incidental to providing access or connection. This subdivision does not apply to a business or agency that is owned by, or to a business, agency, or person that is controlled by, or a conspirator with, a business, agency, or person actively involved in the creation, editing, or knowing distribution of a contemporaneous recording that violates this chapter.

(Added by Stats. 2000, Ch. 574, Sec. 1. Effective January 1, 2001.)



66452

(a) The Regents of the University of California and the governing boards of private postsecondary institutions are requested to, the Trustees of the California State University shall, and the governing board of each community college district may, in consultation with faculty, in accordance with applicable procedures, develop policies to prohibit the unauthorized recording, dissemination, and publication of academic presentations for commercial purposes. Nothing in this chapter is intended to change existing law as it pertains to the ownership of academic presentations.

(b) The Regents of the University of California and the governing boards of private postsecondary institutions are requested to, the Trustees of the California State University shall, and the governing board of each community college district may, adopt or provide for the adoption of specific regulations governing a violation of this chapter by students, along with applicable penalties for a violation of the regulations. The regents are requested to, the trustees shall, and the governing board of each community college district may, adopt procedures to inform all students of those regulations, with applicable penalties, and any revisions thereof.

(Added by Stats. 2000, Ch. 574, Sec. 1. Effective January 1, 2001.)






CHAPTER 7 - Selective Service Registration

66500

Each public postsecondary educational institution shall make every reasonable effort to inform all male applicants for undergraduate admission of their obligation to register in accordance with the federal Military Selective Service Act (50 U.S.C. App. 451 et seq.) through one or more means, as determined by each institution. This effort may include, but is not limited to, all of the following:

(a) Including a Federal Application For Student Aid form in application or registration materials.

(b) Including referral information to the Selective Service Agency or its homepage in written documents, such as an application, or electronic communications, such as a homepage or an electronically mailed application.

(c) Placing selective service registration cards in admissions offices, or other appropriate administrative offices.

(Added by Stats. 1997, Ch. 575, Sec. 2. Effective January 1, 1998.)






CHAPTER 8 - California State University

66600

The California State University shall be administered by a board designated as the Trustees of the California State University, which is hereby created.

(Amended by Stats. 1981, Ch. 638, Sec. 1.)



66601

Whenever, in any law, the term “Trustees of the State College System of California” or “Trustees of the California State University,” or the term “chief executive officer of the state college system” is used, such terms shall be deemed to mean the Trustees of the California State University and the Chancellor of the California State University, respectively.

(Amended by Stats. 1983, Ch. 143, Sec. 53.)



66602

(a) The board shall be composed of the following five ex officio members: the Governor, the Lieutenant Governor, the Superintendent of Public Instruction, the Speaker of the Assembly, and the person named by the trustees to serve as the Chancellor of the California State University; a representative of the alumni associations of the state university, selected for a two-year term by the alumni council, California State University, which representative shall not be an employee of the California State University during the two-year term; and 16 appointive members appointed by the Governor and subject to confirmation by two-thirds of the membership of the Senate.

(b) (1) Two students from the California State University, who shall have at least sophomore year standing at the institutions they attend, and who remain in good standing as students during their respective terms, shall also be appointed by the Governor to serve on the board for two-year terms.

(2) In the selection of students as members of the board, the Governor shall appoint the students from lists of names of at least two, but not more than five, persons furnished by the governing board of any statewide student organization that represents the students of the California State University and the student body organizations of the campuses of the California State University. Any appointment to fill a vacancy of a student member shall be effective only for the remainder of the term of the student member’s office that became vacated.

(3) The term of office of one student member of the board shall commence on July 1 of an even-numbered year and expire on June 30 two years thereafter. The term of office of the other student member of the board shall commence on July 1 of an odd-numbered year and expire on June 30 two years thereafter. Notwithstanding paragraph (1), a student member who graduates from his or her college or university on or after January 1 of the second year of his or her term of office may serve the remainder of the term.

(4) (A) During the first year of a student member’s term, a student member shall be a member of the board and may attend all meetings of the board and its committees. At these meetings, a student member may fully participate in discussion and debate, but may not vote. During the second year of a student member’s term, a student member may exercise the same right to attend meetings of the board, and its committees, and shall have the same right to vote as the members appointed pursuant to subdivision (a).

(B) Notwithstanding subparagraph (A), during the first year of a student member’s term, the student member may vote at a board meeting if the other student member is absent from that meeting due to illness, a family emergency, or a medical emergency.

(5) Notwithstanding paragraph (4), if a student member resigns from office or a vacancy is otherwise created in that office during the second year of a student member’s term, the remaining student member shall immediately assume the office created by the vacancy and all of the participation privileges of the second-year student member, including the right to vote, for the remainder of that term of office.

(6) A student member shall have his or her tuition fee waived for the duration of his or her term of office.

(c) (1) A faculty member from the California State University, who shall be tenured at the California State University campus at which he or she teaches, shall also be appointed by the Governor to serve on the board for a two-year term. In the selection of a faculty member as a member of the board, the Governor shall appoint the faculty member from a list of names of at least two persons furnished by the Academic Senate of the California State University.

(2) The faculty member of the board appointed by the Governor pursuant to this subdivision shall not participate on any subcommittee of the board responsible for collective bargaining negotiations.

(3) The two-year term of office of the faculty member of the board shall commence on July 1, and, if the Governor has not appointed a successor under paragraph (1), the faculty member may remain in office after the term expires for one additional year, or until a successor is appointed by the Governor, whichever occurs first.

(Amended by Stats. 2014, Ch. 340, Sec. 1. Effective January 1, 2015.)



66602.5

All meetings of the trustees shall, except as otherwise provided in Section 66602.7, be subject to Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2007, Ch. 523, Sec. 2. Effective January 1, 2008.)



66602.7

Notwithstanding Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code:

(a) (1) Action taken by a committee of the trustees and final action by the full board of trustees, on a proposal for the compensation package of the following executive officers shall occur in an open session of each of those bodies, and shall include a disclosure of the compensation package and rationale for the action:

(A) The Chancellor of the California State University.

(B) The president of an individual campus.

(C) A vice chancellor.

(D) The treasurer.

(E) The general counsel.

(F) The trustees’ secretary.

(2) Members of the public shall be afforded the opportunity to address the committee and full board on the proposal during or before consideration of the action item.

(b) Discussion by a committee of the trustees of, and action on, an executive compensation program or policy, and any final action by the full board of trustees on that program or policy, shall occur in open session of each of those bodies.

(c) Compensation for the principal officers of the trustees and the officers of the university shall include salary, benefits, perquisites, severance payments (except those made in connection with a dismissal or a litigation settlement), retirement benefits, or any other form of compensation.

(Added by Stats. 2007, Ch. 523, Sec. 3. Effective January 1, 2008.)



66603

The term of the appointive trustees shall be eight years.

(Enacted by Stats. 1976, Ch. 1010.)



66604

The expiration of a trustee’s term of office as a member of the State Board of Education or any earlier vacancy in that office shall create a vacancy in his trusteeship, unless the term ascribed thereto by lot has already expired. In case of any vacancy on the board of trustees, the Governor shall appoint a successor for the balance of the term as to which such vacancy exists.

(Enacted by Stats. 1976, Ch. 1010.)



66604.5

Each appointive trustee shall receive actual and necessary travel expenses and one hundred dollars ($100) for each day he or she is attending to official business.

(Amended by Stats. 1998, Ch. 954, Sec. 2. Effective January 1, 1999.)



66605

If the trustees and the Regents of the University of California both consent, the Chancellor of the California State University shall sit with the Regents of the University of California in an advisory capacity and the President of the University of California shall sit with the trustees in an advisory capacity.

(Amended by Stats. 1983, Ch. 143, Sec. 54.)



66606

The Trustees of the California State University shall succeed to the powers, duties, and functions with respect to the management, administration, and control of the state colleges heretofore vested in the State Board of Education or in the Director of Education, including all powers, duties, obligations, and functions specified in Article 2 (commencing with Section 90010) of Chapter 8 of Part 55, and all obligations assumed by the State Board of Education pursuant to that article prior to July 1, 1961.

On and after July 1, 1961, the Trustees of the California State University shall have full power and responsibility in the construction and development of any state university campus, and any buildings or other facilities or improvements connected with the California State University. The powers shall be exercised by the Trustees of the California State University notwithstanding Chapter 10 (commencing with Section 14950) of Part 5.5 of Division 3 of Title 2 of the Government Code and Chapter 1 (commencing with Section 10100) of Part 2 of Division 2 of the Public Contract Code, except that the powers shall be carried out pursuant to Chapter 2.5 (commencing with Section 10700) of Part 2 of Division 2 of the Public Contract Code known as the California State University Contract Law.

The Trustees of the California State University may accept gifts of land, or gifts of options on land, may accept and expend gifts of money for the purchase of land or options on land, and may enter into negotiations and contracts for the purchase of land for a future state university site in the vicinity of any of the areas specified in the recommendations contained in the Master Plan for Higher Education printed on page 42, paragraph 5, Senate Journal (Regular Session) for February 1, 1960, except that the gifts, expenditures, negotiations, and contracts shall not obligate the expenditure of any state funds for the purchase of the land or for development on the land, unless the Legislature subsequently approves the obligation by appropriating the funds for that specific purpose.

Any acceptance, acceptance and expenditure, or negotiations and contract may be conditioned upon an automatic reversion back to the donor or automatic termination of the negotiations and contract if a new state university is not established at a specific site prior to a specific date designated by the trustees and the donor or the trustees and the person or corporation with whom the trustees are negotiating or contracting.

(Amended by Stats. 1993, Ch. 8, Sec. 1.5. Effective April 15, 1993.)



66606.2

Recognizing the unique mission and functions of the California State University among the departments, agencies, and boards of the state, it is the intent of the Legislature that both of the following occur:

(a) Before legislation that, by its terms, applies to the state or its agencies, departments, or boards, may apply to the California State University, the legislation should be compatible with the mission and functions of the California State University.

(b) The California State University not be governed by any statute enacted after January 1, 1997, that does not amend a previously applicable act and that applies generally to the state or to state agencies, departments, or boards, unless the statute expressly provides that the California State University is to be governed by that statute.

(Added by Stats. 1996, Ch. 938, Sec. 2. Effective January 1, 1997.)



66607

The California State University shall be entirely independent of all political and sectarian influence and kept free therefrom in the appointment of its trustees and in the administration of its affairs, and no person shall be debarred admission to any department of the state university on account of sex.

(Amended by Stats. 1983, Ch. 143, Sec. 56.)



66609

(a) All state employees employed on June 30, 1961, in carrying out functions transferred to the Trustees of California State University by this chapter, except persons employed by the Director of Education in the Division of State Colleges and Teacher Education of the State Department of Education, are transferred to the California State University.

(b) Nonacademic employees transferred under this section shall retain their respective positions in the state service, together with the personnel benefits accumulated by them at the time of transfer, and shall retain the rights attached under the law to the positions that they held at the time of transfer. All nonacademic positions filled by the trustees on and after July 1, 1961, shall be by appointment made in accordance with Chapter 5 (commencing with Section 89500) of Part 55, and persons so appointed shall be subject to Chapter 5.

(c) (1) The trustees shall provide, or cooperate in providing, academic and administrative employees transferred by this section with personnel rights and benefits at least equal to those accumulated by them as employees of the state colleges, except that any administrative employee may be reassigned to an academic or other position commensurate with his or her qualifications at the salary fixed for that position. An administrative employee so reassigned shall have a right to appeal from that reassignment, but only as to whether the position to which he or she is reassigned is commensurate with his or her qualifications. All academic and administrative positions filled by the trustees on and after July 1, 1961, shall be filled by appointment made solely at the discretion of the trustees.

(2) The trustees shall establish and adjust the salaries and classifications of all academic, nonacademic, and administrative positions and neither Section 19825 of the Government Code nor any other provision of law requiring approval by a state officer or agency for salaries or classifications shall be applicable thereto. In establishing and adjusting salaries, consideration shall be given to the maintenance of the state university in a competitive position in the recruitment and retention of qualified personnel in relation to other educational institutions, private industry, or public jurisdictions that are employing personnel with similar duties and responsibilities.

(3) The establishment and adjustment of salaries for nonacademic employees shall be in accordance with the standards prescribed in Section 19826 of the Government Code. The trustees, however, shall make no adjustments that require expenditures in excess of existing appropriations available for the payment of salaries. Chapter 5 (commencing with Section 89500) of Part 52, relating to appeals from dismissal, demotion, or suspension, shall be applicable to academic employees.

(d) Persons excluded from the transfer made by this section shall retain all the rights and privileges conferred upon civil service employees by law. Personnel of state agencies employed in state university work other than those transferred by this section, and who are employed by the trustees prior to July 1, 1962, shall be provided with personnel rights and benefits at least equal to those accumulated by them as employees of those state agencies.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that, if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2006, Ch. 538, Sec. 132. Effective January 1, 2007.)






CHAPTER 9 - Community Colleges

66700

The California Community Colleges are postsecondary schools and shall continue to be a part of the public school system of this state. The Board of Governors of the California Community Colleges shall prescribe minimum standards for the formation and operation of the California Community Colleges and exercise general supervision over the California Community Colleges.

(Amended by Stats. 1990, Ch. 1372, Sec. 219.)






CHAPTER 9.2 - Student Transfer

ARTICLE 1 - Transfer System

66720

The Board of Governors of the California Community Colleges, the Regents of the University of California, and the Trustees of the California State University, with appropriate consultation with the Academic Senates of the respective segments, shall jointly develop, maintain, and disseminate a common core curriculum in general education courses for the purposes of transfer. Any person who has successfully completed the transfer core curriculum, shall be deemed to have thereby completed all lower division general education requirements for the University of California and the California State University.

(Added by Stats. 1988, Ch. 973, Sec. 7.)



66721

Upon development of the transfer core curriculum pursuant to Section 66720, and upon any subsequent joint revision of that curriculum, the Board of Governors of the California Community Colleges, the Regents of the University of California, and the Trustees of the California State University shall jointly cause the curriculum to be published and distributed to each public school in this state that provides instruction in any of the grades 7 to 12, inclusive, and to each community college in this state, with an emphasis on the communication of that information to each school or college having a high proportion of students who are members of one or more ethnic minorities. In addition, the Board of Governors shall distribute that transfer core curriculum to the State Board of Education, which shall apply that information to ensure, through its curriculum development activities, that public school pupils enrolled in any of the grades 9 to 12, inclusive, are aware of the academic requirements for preparation for higher education and may receive any necessary academic remediation in a timely manner.

(Added by Stats. 1988, Ch. 973, Sec. 7.)



66721.4

(a) The California State University and the Office of the Chancellor of the California Community Colleges shall work together to establish the most effective methods to inform students, college advisers, and the general public about the associate degree for transfer and specific details that help students navigate this transfer pathway, as successfully as possible, pursuant to Article 3 (commencing with Section 66745). The methods established by the California State University and the Office of the Chancellor of the California Community Colleges shall include, but not be limited to, Internet notification. The final methods determined by the two segments shall be completed prior to the beginning of the fall term of the 2011–12 academic year and included as part of the report required by subdivision (a) of Section 66749.

(b) It is the intent of the Legislature that community college students be informed of the California State University majors that are considered to be similar to community college majors or areas of emphasis required to obtain an associate degree for transfer pursuant to Article 3 (commencing with Section 66745).

(c) A community college district may use the methods established by the California State University and the Office of the Chancellor of the California Community Colleges, pursuant to subdivision (a), or a community college district may use other methods to inform community college students of the California State University majors that are considered to be similar to community college majors or areas of emphasis required to obtain an associate degree for transfer pursuant to Article 3 (commencing with Section 66745).

(d) It is the intent of the Legislature that the Office of the Chancellor of the California Community Colleges not mandate community college districts to perform any new state reimbursable activity or program for purposes of implementing this section.

(Added by Stats. 2010, Ch. 427, Sec. 1. Effective January 1, 2011.)



66721.5

(a) (1) The governing board of each community college district shall direct the appropriate officials at their respective campuses to provide each of their students with a copy of the current transfer core curriculum.

(2) As used in this section, “transfer core curriculum” means the lower-division, general education transfer curriculum that, pursuant to Section 66720, is fully articulated between the California Community Colleges and the California State University and University of California.

(b) A copy of the current transfer core curriculum shall be distributed to each newly admitted community college student who is enrolled in a degree or certification program and is physically in attendance at the institution.

(c) The governing board of a community college district shall ensure that the text of the current transfer core curriculum is included in the published class schedule for each academic term. Copies of the transfer core curriculum may also be made available in other locations on each campus, including, but not necessarily limited to, all of the following:

(1) The admissions office.

(2) The bookstore.

(3) The career counseling center.

(4) The veteran’s affairs office.

(d) Notwithstanding subdivision (c), the governing board of a community college may, as an alternative to the methods of distribution set forth in subdivision (c), distribute copies of the current transfer core curriculum by any of the following means:

(1) During the registration process.

(2) By mail, with the registration materials or the enrollment materials, or both, or with other items sent to students.

(3) During the issuance of student identification cards.

(4) During student orientation programs.

(e) Nothing in this section shall be construed to limit the distribution of the transfer core curriculum to community college students.

(Added by Stats. 2000, Ch. 187, Sec. 3. Effective January 1, 2001.)



66721.7

(a) It is the intent of the Legislature to ensure that community college students who wish to earn the baccalaureate degree at the University of California (UC) are provided with clear and effective directions that specify curricular paths to this degree.

(b) This section shall not be construed to limit in any way the ability of students to gain admission through alternative paths to transfer, such as the Intersegmental General Education Transfer Curriculum (IGETC) or any other means.

(c) The University of California is requested to address deficiencies in the articulation of major preparation courses between the California Community Colleges and the various UC campuses to make it easier for prospective transfer students to identify which community college courses meet major preparation requirements across the various campuses of the university.

(d) The University of California is requested to identify commonalities and differences in similar majors across all UC campuses in order to accomplish all of the following:

(1) To provide students with general descriptions of each major.

(2) To identify lower division degree requirements that are common across UC campuses.

(3) To identify additional academic requirements at each UC campus.

(4) To describe additional criteria that students must achieve to be admitted at the various UC campuses.

(e) (1) When four or more UC campuses that award undergraduate degrees have articulated specific courses and course sequences of the California Community Colleges for common requirements in similar majors, the remaining UC campuses that offer undergraduate degrees are requested to also articulate these specific community college courses and course sequences. The Legislature recognizes that UC may adopt provisions allowing individual UC campuses to opt out of this articulation process on a case-by-case basis; however, these provisions should be infrequently used. The Academic Senate of the University of California is requested to notify the California Community Colleges when an articulation request is denied, and to provide information that will enable the California Community Colleges to achieve course comparability with UC.

(2) For at least the 20 most high-demand undergraduate majors, and with the ultimate goal of including all majors for which it is feasible, UC is requested to specify lower division transfer paths clearly identifying commonalities, as well as differences, on a comparative basis across UC campuses offering specific major programs. The Academic Senate of the University of California is requested to review the existing differences in lower division major preparation in each major across UC campuses, recognizing that one goal of these requirements should be to achieve similarity to the greatest degree that is academically appropriate.

(3) The University of California is requested to include all of the following in the systemwide lower division transfer paths for the high-demand baccalaureate major degree programs:

(A) Lower division general education requirements for the university.

(B) Lower division major preparation requirements that are common across undergraduate campuses.

(C) Additional lower division degree requirements that are unique to an individual campus.

(D) Elective units, as appropriate.

(E) Additional criteria, such as grade point averages and minimum grades, to ensure that students are competitive in selective majors.

(4) The systemwide lower division transfer paths shall be specified in sufficient manner and detail so that existing and future community college lower division courses may be articulated, according to the usual procedures, to the corresponding UC courses or course descriptions.

(f) (1) The University of California is requested to, and the Chancellor of the California Community Colleges shall, in consultation with the Academic Senate of the California Community Colleges, on or before January 1, 2008, facilitate the articulation of those lower division, baccalaureate-level courses at each campus of the California Community Colleges that meet the lower division transfer path requirements for each major specified by UC in paragraph (1) of subdivision (e).

(2) The University of California is requested to annually review, and update as appropriate, the lower division transfer paths and articulation to ensure that they reflect current UC campus degree requirements and community college curricula, and share the results of that review with the Chancellor of the California Community Colleges.

(g) As allowed by enrollment demand and available space, UC is requested to develop transfer admission agreement programs for students at each campus of the California Community Colleges who demonstrate the intent to meet the requirements of this section, including the declaration of a major and identification of a choice of a destination campus. The transfer admission agreement shall guarantee admission to the campus and major identified in the agreement and transfer of all units specified in the agreement, subject to the student’s successful completion of the requirements of the agreement. It is the intent of the Legislature that the transfer admission agreements entered into under this section be made available to students early in their academic coursework. However, nothing in this section shall be construed to preclude or limit the development or issuance of transfer admission agreements for students at any appropriate time up to the point of application.

(h) A path to transfer, as specified in this section, shall be available to any community college student who desires to transfer to UC, and shall not be limited to students who secure a transfer admission agreement as specified in subdivision (g). A student who successfully completes a path to transfer, but who does not secure a transfer admission agreement, shall be guaranteed the transferability and degree applicability for all units that the student has earned pursuant to the path to transfer. However, nothing in this section shall be construed to guarantee admission to UC, or to a specific UC campus, for a student who has not secured a transfer admission agreement.

(i) The University of California is requested to, and the California Community Colleges shall, on a three-year periodic cycle, jointly conduct a review of a random representative sample of transcripts of students who have transferred to UC and of students preparing for transfer to determine the effectiveness of the transfer preparation pathways referenced in this section.

(Added by Stats. 2006, Ch. 804, Sec. 2. Effective January 1, 2007.)



66721.8

(a) The Legislature finds and declares that a transparent process for transfer that is designed to assist students in identifying and taking the community college courses that will prepare them for success in specific University of California majors is a state priority.

(b) The Legislature recognizes that, pursuant to Section 66721.7, the University of California has been working with the California Community Colleges to examine and seek improvements to the transfer process. It is the intent of the Legislature that, as part of this ongoing effort, the creation of various viable pathways to transfer, including the development of an associate degree for transfer granted by community college districts, be considered by the University of California as it endeavors to enhance the transfer process.

(c) The University of California is requested to continue its examination of articulation of lower division major prerequisites in high-demand transfer majors with a goal of working in collaboration with the California Community Colleges to design community college transfer degrees that provide students adequate preparation for entry into a major. The University of California is also requested to consider offering guaranteed eligibility for admission into a University of California campus that accepts a designated community college transfer degree for admission into a designated University of California major. Further, the University of California is requested to implement pathways to qualify community college transfer courses for a designated University of California major by designating a series of community college courses that provide sufficient lower division preparation for a designated University of California major and that will be accepted by the University of California.

(d) The University of California is requested to provide an interim progress report on its review of the various transfer pathways discussed in this section to the relevant policy and fiscal committees of the Legislature on or before June 30, 2011, and to provide a final report to those committees, with specific findings regarding the University of California’s implementation of those transfer pathways, no later than December 31, 2011.

(Added by Stats. 2010, Ch. 427, Sec. 2. Effective January 1, 2011.)



66722

It is the intent of the Legislature that the transfer function shall be a central institutional priority of all segments of higher education in California, and that the segments shall have as a fundamental policy and practice the maintenance of an effective transfer system.

(Added by Stats. 1991, Ch. 1198, Sec. 17.)



66722.5

It is the intent of the Legislature that the segments of higher education shall pursue the development of transfer agreement programs that specify the curricular requirements that must be met, and the level of achievement that must be attained, by community college students in order for those students to transfer to the campus, undergraduate college, or major of choice in the public four-year segments.

(Added by Stats. 1991, Ch. 1198, Sec. 18.)






ARTICLE 1.5 - Common Course Numbering System

66725

(a) It is the intent of the Legislature to facilitate articulation and seamless integration of California’s postsecondary institutions by facilitating the adoption and integration of a common course numbering system among the public and private postsecondary institutions. The purpose of building and implementing a common course numbering system is to provide for the effective and efficient progression of students within and among the higher education segments and to minimize duplication of coursework.

(b) The Legislature finds and declares both of the following:

(1) Effective transfer programs provide a clear path for obtaining the preparation necessary for upper-division major coursework and graduation at a four-year college or university. The segments have made significant progress in developing articulation agreements that specify required coursework and other academic preparation necessary for transfer students to succeed at a four-year institution. These articulation agreements are essential to provide the basis for a common course numbering system that facilitates transfer student success.

(2) In implementing this article, the public postsecondary educational institutions and other parties involved should assess programs and build upon those proving to be the most effective in communicating articulation, such as the California Articulation Number (CAN) system, the Intersegmental Major Preparation Articulated Curriculum (IMPAC) project, the Intersegmental General Education Transfer Curriculum (IGETC), and the Articulation System Stimulating Interinstitutional Student Transfer (ASSIST).

(Added by Stats. 2004, Ch. 737, Sec. 1. Effective January 1, 2005.)



66725.3

(a) Not later than June 1, 2006, the California Community Colleges and the California State University shall adopt, and the University of California and private postsecondary institutions may adopt, a common course numbering system for the 20 highest-demand majors in the respective segments.

(b) Not later than June 30, 2006, the Board of Governors of the California Community Colleges and the Trustees of the California State University shall, and the Regents of the University of California are requested to, report to the Legislature on the status of the activities of their respective segments as they relate to subdivision (a) and on the plans of their respective segments to implement a common course numbering system for the majors that are not covered by subdivision (a).

(c) Each campus of a public postsecondary educational institution shall incorporate the common course numbering system in its catalogue. This incorporation into a campus catalogue shall occur at the next adoption of a campus catalogue after June 1, 2006.

(Added by Stats. 2004, Ch. 737, Sec. 1. Effective January 1, 2005.)






ARTICLE 2 - Transfer Functions

66730

(a) The Regents of the University of California, the Trustees of the California State University, and the Board of Governors of the California Community Colleges shall have as a fundamental policy the maintenance of a healthy and expanded student transfer system. Both the University of California and the California State University shall have as a basic enrollment policy the maintenance of upper division enrollment, which are students who have attained upper division status, at 60 percent of total undergraduate enrollment. This goal shall be met through programs aimed at increasing the numbers of qualified transfer students from the community colleges without denying eligible freshmen applicants.

(1) The California State University shall maintain its upper division enrollment, which are students who have attained upper division status, at approximately 60 percent of total undergraduate enrollment. Its planning documents shall reflect this policy.

(2) Commencing in the 1991–92 academic year, the University of California shall progressively increase the percentage that upper division enrollment systemwide is of total undergraduate enrollment through the 1995–96 academic year until that percentage reaches approximately 60 percent. This shall be accomplished through increases in the numbers of community college transfer students admitted to upper division standing at the university without denying eligible freshmen applicants. Planning documents shall reflect these expected increases.

(b) The governing board of each segment shall ensure that individual university and college campus enrollment plans include adequate upper division places for community college transfer students in all undergraduate colleges or schools, and that each undergraduate college or school on each campus participates in developing articulation and transfer agreement programs with community colleges. The governing boards shall meet this goal within their respective general statewide planning framework used to attain and maintain the state’s goal of a 60/40 ratio of upper to lower division students, their segmental enrollment planning processes, and campus planning regarding program balance, educational quality, and other relevant goals.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66731

Student matriculation from community colleges through the University of California and the California State University shall be recognized by the Governor, Legislature, and the governing boards of each of California’s public postsecondary education segments as a central institutional priority of all segments of higher education.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66732

The governing boards of each segment shall declare as policy that the student transfer agreement program shall constitute a significant role in achieving the goal of student diversity within their segments, and in ensuring that all students, particularly those currently underrepresented in higher education, have access to a university education. The governing boards of each segment shall design, adopt, and implement policies intended to facilitate successful movement of students from community colleges through the University of California and the California State University.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66734

The Board of Governors of the California Community Colleges shall have the authority and responsibility to guarantee that all community college students have access to courses that meet the lower division baccalaureate degree requirements of the California public universities. The Board of Governors of the California Community Colleges, with the cooperation of the Regents of the University of California and the Trustees of the California State University, shall ensure that all students are clearly and fully informed as to which community college courses and units are transferable and meet the general education and lower division major requirements at the California State University and the University of California.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66736

Each community college district governing board shall ensure that its college or colleges maintain student transfer counseling centers or other counseling and student services designed and implemented to affirmatively seek out, counsel, advise, and monitor the progress of potential and identified community college transfer students.

All policies and procedures shall give preference and emphasis toward enhancing the transfer of students from economically disadvantaged families and students from traditionally underrepresented minorities, to the fullest extent possible under state and federal statutes and regulations.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66737

The Regents of the University of California, the Trustees of the California State University, and the Board of Governors of the California Community Colleges are expected to develop new programs of outreach, recruitment, and cooperation between and among the three segments of public higher education to facilitate the successful transfer of students between the community colleges and the universities. Every community college student who successfully completes the transfer agreement programs, as defined in Section 66738, in a community college shall have an appropriate place in an upper division university program.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66738

(a) The governing board of each public postsecondary education segment shall be accountable for the development and implementation of formal systemwide articulation agreements and transfer agreement programs, including those for general education or a transfer core curriculum, and other appropriate procedures to support and enhance the transfer function.

(b) The elements in a comprehensive transfer system shall include, but not be limited to, the following:

(1) Enrollment and resource planning; intersegmental faculty curricular efforts.

(2) Coordinated counseling.

(3) Financial aid and transfer services.

(4) Transfer articulation agreements and programs.

(5) Specific efforts to improve diversity.

(6) Early outreach activities.

(7) Expansion of current practices relating to concurrent enrollment of community college students in appropriate university courses.

(8) Centers.

(c) The governing board of each segment shall expand existing practices related to concurrent enrollment, in which community college students are provided the opportunity to take courses at University of California and California State University campuses, as space is available; and to expand opportunities for potential transfer students to participate in activities that familiarize them with the university campus.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66739.5

(a) The Legislature finds and declares all of the following:

(1) The California Master Plan and supporting statutes place utmost importance on the effective transfer of community college students to the University of California (UC) and the California State University (CSU) as a means of providing access to the baccalaureate degree.

(2) In 2002, CSU enrolled 55,000 transfer students from community colleges.

(3) Two out of three students who earn CSU baccalaureate degrees begin in a community college.

(4) Effective use of state and student time and resources would be maximized by students accruing fewer unrequired units in earning their degrees.

(5) Additional access to community colleges and CSU will be created by higher graduation rates and fewer nonessential units taken.

(6) The state budget situation makes it urgent to streamline the path of the transfer student to the baccalaureate degree.

(b) It is, therefore, the intent of the Legislature to ensure that community college students who wish to earn the baccalaureate degree at CSU are provided with a clear and effective path to this degree.

(c) This section shall not be construed to limit in any way the ability of students to gain admission through alternative paths to transfer, such as the Intersegmental General Education Transfer Curriculum (IGETC) or the California State University General Education-Breadth Requirements.

(d) On or before February 1, 2005, the Chancellor of CSU shall establish transfer student admissions requirements that give highest priority to transfer students who are qualified in accordance with subdivision (f) and paragraph (3) of subdivision (g).

(e) (1) CSU campuses admitting students qualified in accordance with subdivision (f) and paragraph (3) of subdivision (g) will make it possible for these students to complete their baccalaureate degree in the minimum number of remaining units required for that degree major.

(2) For purposes of this subdivision, the “minimum number of remaining units” is the minimum number of units required for a degree major after subtracting the number of fully degree-transferable units earned at the community college.

(f) The Chancellor of CSU, in consultation with the Academic Senate of CSU, shall establish the following components necessary for a clear degree path for transfer students:

(1) On or before June 1, 2005, the Chancellor of CSU, in consultation with the Academic Senate of CSU and with the faculty responsible for each high-demand baccalaureate degree major program, shall specify for each high-demand baccalaureate program major a systemwide lower division transfer curriculum composed of at least 45 semester course units, or the quarter-unit equivalent, that will be common across all CSU campuses offering specific major programs.

(2) (A) The systemwide lower division transfer curriculum for each high-demand baccalaureate degree major program shall be composed of at least 45 semester units, or the quarter-unit equivalent, and shall include all of the following:

(i) General education courses.

(ii) Any other lower division courses required for graduation.

(iii) Lower division components of the student’s declared major.

(iv) Elective units, as appropriate.

(B) The coursework described in subparagraph (A) shall be designated by the CSU faculty responsible for the student’s major degree program.

(3) The systemwide lower division transfer curriculum shall be specified in sufficient manner and detail so that existing and future community college lower division courses may be articulated, according to the usual procedures, to the corresponding CSU courses or course descriptions.

(g) (1) On or before June 1, 2006, the Chancellor of CSU and the Chancellor of the California Community Colleges, in consultation with the Academic Senate of the California Community Colleges, shall articulate those lower division, baccalaureate-level courses at each campus of the California Community Colleges that meet for each degree major the systemwide lower division transfer curriculum requirements specified in paragraph (1) of subdivision (f).

(2) To the extent that the goals of efficiency and urgency are advanced, existing articulation procedures such as the California Articulation Number (CAN) program shall be employed.

(3) On or before June 1, 2006, each CSU campus shall have identified any additional specific, nonelective course requirements beyond the systemwide lower division transfer curriculum requirements for each major, up to a maximum of 60 semester units or the quarter-unit equivalent, for the systemwide and campus-specific requirements combined. To the extent these additional course requirements are identified, each CSU campus shall provide that information to all community colleges.

(4) The Chancellor of CSU shall amend CSU’s transfer admissions procedures to encourage prospective community college transfer students to identify and, to the extent possible, commit to, a specific CSU transfer destination campus before earning more than 45 semester units, or the quarter-unit equivalent, of lower division, baccalaureate-level courses, as described in subdivision (f).

(h) As allowed by enrollment demand and available space, each CSU campus shall develop a transfer admission agreement with each student who intends to meet the requirements of this section, including the declaration of a major and identification of a choice of a destination campus, before earning more than 45 systemwide semester units, or the quarter-unit equivalent. The transfer admission agreement shall guarantee admission to the campus and major identified in that agreement and transfer of all 60 semester units, or the quarter-unit equivalent, as creditable to the baccalaureate degree, subject to the student’s meeting the following conditions:

(1) Completion of the 60 semester units of college-level coursework, or the quarter-unit equivalent, specified for the student’s major degree program.

(2) Declaration of a major.

(3) Satisfactory completion of the systemwide lower division transfer curriculum requirements for the student’s declared major.

(4) Satisfactory completion of any requirements beyond the systemwide lower division transfer curriculum that are specified by the CSU destination campus.

(5) Any impaction criteria for that campus or major.

(i) A CSU campus shall guarantee that the transfer students admitted under this section will be able to complete the baccalaureate degree in the minimum number of course units required for that degree.

(Amended by Stats. 2005, Ch. 22, Sec. 52. Effective January 1, 2006.)



66739.6

(a) In a manner that is consistent with Section 71027, the Office of the Chancellor of the California Community Colleges shall establish a process to facilitate the identification of courses that satisfy lower division preparation requirements throughout the California Community Colleges system.

(b) A description of the process established by the Office of the Chancellor of the California Community Colleges to comply with subdivision (a) shall be included as part of the report required by subdivision (a) of Section 66749.

(c) It is the intent of the Legislature that community college districts accept credits from other community college districts toward an associate degree for transfer.

(d) This section shall become operative on July 1, 2011.

(Amended by Stats. 2011, Ch. 296, Sec. 72. Effective January 1, 2012.)



66740

Each department, school, and major in the University of California and California State University shall develop, in conjunction with community college faculty in appropriate and associated departments, discipline-specific articulation agreements and transfer program agreements for those majors that have lower division prerequisites. Faculty from the community colleges and university campuses shall participate in discipline-specific curriculum development to coordinate course content and expected levels of student competency.

Where specific majors are impacted or over-subscribed, the prescribed course of study and minimum grade point average required for consideration for upper division admission to all of these majors shall be made readily available to community college counselors, faculty, and students on an annual basis. In cases where the prescribed course of study is altered by the university department, notice of the modification shall be communicated to appropriate community college faculty and counselors at least one year prior to the deadline for application to that major and implementation by the department responsible for teaching that major.

Community college districts, in conjunction with the California State University and the University of California, shall develop discipline-based agreements with as many campuses of the two university segments as feasible, and no fewer than three University of California campuses and five California State University campuses. The development of these agreements shall be the mutual responsibility of all three segments, and no one segment should bear the organizational or financial responsibility for accomplishing these goals.

The Chancellor of the California Community Colleges and the President of the University of California shall begin the process of setting priorities to determine which community colleges will receive first attention for the development of agreements. Criteria for priority determination shall include, but not be limited to, the percentage and number of students from economically disadvantaged families and underrepresented racial and ethnic minorities, and community colleges which traditionally have not transferred many students to the University of California. The priority list shall be completed by March 1, 1992. These considerations shall not be used in any way to displace current agreements between any community college and the University of California or the California State University.

The Chancellor of the California Community Colleges and the Chancellor of the California State University system shall begin the process of setting priorities to determine which community colleges will receive first attention for the development of agreements. Criteria for priority determination shall include, but not be limited to, the percentage and number of students from economically disadvantaged families and underrepresented racial and ethnic minorities, and community colleges which traditionally have not transferred many students to California State Universities. The priority list shall be completed by March 1, 1992. These considerations shall not be used in any way to displace current agreements between any community college and the University of California or the California State University.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66741

As a result of systemwide and interinstitutional agreements, each community college student shall be assured of the opportunity to enter into a transfer agreement program enabling a student to receive high priority consideration, attain equivalent special treatment, or enter into a contract when applying for university admission at the advanced standing level. It is recognized that eligibility for transfer agreement programs will require completion of certain requirements as defined in interinstitutional agreements. It is also recognized that access to majors of choice will, in most cases, require completion of additional requirements, such as specialized coursework and attainment of a specialized grade point average.

Transfer agreement programs also shall carry high priority access to majors of choice. The University of California and the California State University shall require that continuing undergraduate students and community college transfer students are assessed against a common set of criteria for upper division standing to a specific major. However, generally speaking, access to these programs shall require completion of specialized coursework and attainment of a grade point average above the minimums defined in general admission requirements, such as those used in supplementary admission criteria for impacted or over-subscribed programs.

Alternatively, students may also, by meeting the University of California or California State University requirements for admission at the advanced standing level, simply wish to apply as required. All students meeting these admission requirements shall be guaranteed a place somewhere in the University of California or California State University system, as appropriate.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66742

The governing boards of the three public segments of higher education shall present annual statistical reports on transfer patterns via the California Postsecondary Education Commission to the Governor and Legislature. The reports shall include recent statistics on student enrollments by campus, segment, gender, ethnicity, and the ratio of upper division to lower division, including information on both freshman and transfer student access to the system. These reports should include, to the extent that data are available or become available, data on application, admission and enrollment information for all students by sex, ethnicity, and campus. For transfer students, this data shall indicate the segment of origin for all students. In addition, data shall be separately identified for transfer students from California Community Colleges, and shall identify the subset of applications which are completed together with admission, enrollment, and declared major information for that group. The reports shall describe the number of transfer agreements, if any, whose terms and conditions were not satisfied by either the California State University or the University of California, the number of California Community College transfer students denied either admission to the student’s first choice of a particular campus of the California State University or the University of California or the student’s first choice of a major field of study, and, among those students, the number of students who, upon denial of either of the student’s first choices, immediately enrolled at another campus of the California State University or the University of California. The reports shall also include information by sex and ethnicity on retention and degree completion for transfer students as well as for native students, and the number and percentage of baccalaureate degree recipients who transferred from a community college.

(Added by Stats. 1991, Ch. 1188, Sec. 5.)



66743

The California Postsecondary Education Commission is requested to convene an intersegmental advisory committee on transfer access and performance for the purposes of presenting biennial reports to the Governor and the Legislature on the status of transfer policies and programs, the diligence of each segment’s board, and the effectiveness of these programs in meeting the state’s goals for transfer. The report shall include information about all of the following:

(a) The effectiveness of transfer agreement programs and activities in enhancing the transfer function overall as well as the extent to which transfer program activities have been directed at students who have been historically underrepresented in the University of California and the California State University.

(b) The status of the implementation of the transfer core curriculum as described in Section 66720 for each community college, including information about the extent to which sophomore level courses needed for transfer are available on all community college campuses.

(c) Progress that has been made in achieving articulation agreements in those specific majors that have lower division prerequisites, and the dissemination of this information. The committee shall also explore methods to systematically measure the extent to which the state’s goals of freshmen and transfer student access are being met, including analyses of the number of fully eligible freshmen or transfer students who are denied access to the system, and the reasons for that denial. The committee shall also address ways in which sharing of information about transfer students among the segments can be improved, including early identification of potential transfer students for intensive recruitment purposes.

The Governor and the Legislature shall monitor the success of the University of California and the California State University in achieving their targeted enrollment levels and in implementing these reforms. A substantial failure to implement reform, to achieve the 60/40 ratio by the designated dates, or to improve the transfer rate of historically underrepresented groups significantly, shall precipitate legislative hearings to determine the reasons why any one or all of these goals have not been met.

(Amended by Stats. 1995, Ch. 758, Sec. 38. Effective January 1, 1996.)



66744

(a) (1) Commencing with the 2004–05 academic year, and each academic year thereafter, the Trustees of the California State University shall establish a dual admissions program for eligible freshman applicants. Under this program, eligible freshman applicants may be offered the opportunity to enter into a dual admissions agreement with the California State University.

(2) Student participation in the dual admissions program under this subdivision is voluntary. It is the intent of the Legislature that the incentives provided in paragraph (3) shall encourage students otherwise eligible for admission to the California State University to attend a campus of the California Community Colleges for their lower-division coursework.

(3) The agreement shall include, but is not necessarily limited to, all of the following incentives:

(A) A guarantee that the student will be admitted to a California State University campus during a future academic year, provided that the student successfully completes lower-division transfer requirements at a campus of the California Community Colleges.

(B) Notwithstanding Section 76300, for each student who enrolls under this subdivision at a campus of the California Community Colleges pursuant to the dual admissions program in the 2004–05 academic year, a guarantee that any campus of the California Community Colleges shall waive fees for up to two academic years, irrespective of financial need, while that student is enrolled at that campus.

(C) For each student who enrolls, under this subdivision, at a campus of the California Community Colleges pursuant to the dual admissions program in the 2005–06 academic year, or any academic year thereafter, a guarantee that any campus of the California Community Colleges shall waive fees for each financially needy student. For the purposes of this paragraph, financial need shall be determined by the standards established by the Board of Governors of the California Community Colleges in Section 58620 of Title 5 of the California Code of Regulations or in a successor regulation.

(D) A guarantee that the student will receive counseling services from the California State University to ensure that the student is informed of the appropriate course requirements to be eligible for transfer to the California State University, and is also informed of the various financial aid options.

(4) The Chancellor of the California State University shall annually submit to the Director of Finance, as part of the budget preparation process, an estimate of the number of students expected to participate, under this subdivision, in the dual admissions program in the succeeding academic year.

(b) (1) Commencing with the 2004–05 academic year, and each academic year thereafter, the Legislature requests that the Regents of the University of California establish a dual admissions program for eligible freshman applicants. Under this program, eligible freshman applicants may be offered the opportunity to enter into a dual admissions agreement with the University of California.

(2) Student participation in the dual admissions program under this subdivision is voluntary. It is the intent of the Legislature that the incentives provided in paragraph (3) shall encourage students otherwise eligible for admission to the University of California to attend a campus of the California Community Colleges for their lower-division coursework.

(3) The agreement shall include, but is not necessarily limited to, all of the following incentives:

(A) A guarantee that the student will be admitted to a University of California campus during a future academic year, provided that the student successfully completes lower-division transfer requirements at a campus of the California Community Colleges.

(B) Notwithstanding Section 76300, for each student who enrolls under this subdivision at a campus of the California Community Colleges pursuant to the dual admissions program in the 2004–05 academic year, a guarantee that any campus of the California Community Colleges shall waive fees for up to two academic years, irrespective of financial need, while that student is enrolled at that campus.

(C) For each student who enrolls, under this subdivision, at a campus of the California Community Colleges pursuant to the dual admissions program in the 2005–06 academic year, or any academic year thereafter, a guarantee that any campus of the California Community Colleges shall waive fees for each financially needy student. For the purposes of this paragraph, financial need shall be determined by the standards established by the Board of Governors of the California Community Colleges in Section 58620 of Title 5 of the California Code of Regulations or in a successor regulation.

(D) A guarantee that the student will receive counseling services from the University of California to ensure that the student is informed of the appropriate course requirements to be eligible for transfer to the University of California, and is also informed of the various financial aid options.

(4) The President of the University of California is requested to annually submit to the Director of Finance, as part of the budget preparation process, an estimate of the number of students expected to participate, under this subdivision, in the dual admissions program in the succeeding academic year.

(Added by Stats. 2004, Ch. 216, Sec. 16. Effective August 11, 2004.)






ARTICLE 3 - Student Transfer Achievement Reform Act

66745

This article shall be known, and may be cited as the Student Transfer Achievement Reform Act.

(Added by Stats. 2010, Ch. 428, Sec. 2. Effective January 1, 2011.)



66746

(a) Commencing with the fall term of the 2011–12 academic year, a student who earns an associate degree for transfer granted pursuant to subdivision (b) shall be deemed eligible for transfer into a California State University baccalaureate program when the student meets both of the following requirements:

(1) Completion of 60 semester units or 90 quarter units that are eligible for transfer to the California State University, including both of the following:

(A) The Intersegmental General Education Transfer Curriculum (IGETC) or the California State University General Education-Breadth Requirements.

(B) A minimum of 18 semester units or 27 quarter units in a major or area of emphasis, as determined by the community college district and meeting the requirements of an approved transfer model curriculum.

(2) Obtainment of a minimum grade point average of 2.0.

(b) (1) (A) As a condition of receipt of state apportionment funds, a community college district shall develop and grant associate degrees for transfer that meet the requirements of subdivision (a). A community college district shall not impose any requirements in addition to the requirements of this section, including any local college or district requirements, for a student to be eligible for the associate degree for transfer and subsequent admission to the California State University pursuant to Section 66747.

(B)  Before the commencement of the 2015–16 academic year, a community college shall create an associate degree for transfer in the major and area of emphasis offered by that college for any approved transfer model curriculum finalized prior to the commencement of the 2013–14 academic year.

(C) A community college shall create an associate degree for transfer in every major and area of emphasis offered by that college for any approved transfer model curriculum approved subsequent to the commencement of the 2013–14 academic year within 18 months of the approval of the transfer model curriculum.

(D) Before the commencement of the 2015–16 academic year, there shall be the development of at least two transfer model curricula in areas of emphasis and, before the commencement of the 2016–17 academic year, there shall be the development of at least two additional transfer model curricula in areas of emphasis.

(2) The condition of receipt of state apportionment funding contained in paragraph (1) shall become inoperative if, by December 31, 2010, each of the state’s 72 community college districts has submitted to the Chancellor of the California Community Colleges, for transmission to the Director of Finance, signed certification waiving, as a local agency request within the meaning of paragraph (1) of subdivision (a) of Section 6 of Article XIII B of the California Constitution, any claim of reimbursement related to the implementation of this article.

(c) A community college district is encouraged to consider the local articulation agreements and other work between the respective faculties from the affected community college and California State University campuses in implementing the requirements of this section.

(d) Community colleges are encouraged to facilitate the acceptance of credits earned at other community colleges toward the associate degree for transfer pursuant to this section.

(e) This section shall not preclude enrollment in nontransferable student success courses or preclude students who are assessed below collegiate level from acquiring remedial noncollegiate level coursework in preparation for obtaining the associate degree. Remedial noncollegiate level coursework and nontransferable student success courses shall not be counted as part of the transferable units required pursuant to paragraph (1) of subdivision (a).

(Amended by Stats. 2014, Ch. 71, Sec. 43. Effective January 1, 2015.)



66747

(a) (1) Notwithstanding Chapter 4 (commencing with Section 66201), the California State University shall guarantee admission with junior status to any community college student who meets all of the requirements of Section 66746, with admission to a program or major and concentration, as applicable, that meets either of the following:

(A) Is similar to the student’s community college transfer model curriculum-aligned associate degree for transfer, as determined by the California State University campus to which the student is admitted.

(B) May be completed with 60 semester units of study beyond the community college transfer model curriculum-aligned associate degree for transfer, with completion ability determined by the California State University campus to which the student is admitted.

(2) Admission to the California State University, as provided under this article, does not guarantee admission for a specific major or campus.

(3) Notwithstanding Chapter 4 (commencing with Section 66201), the California State University shall grant a student priority admission to his or her local California State University campus and to a program or major and concentration that is similar to the student’s community college transfer model curriculum-aligned associate degree for transfer, as determined by the California State University campus to which the student is admitted.

(4) A California State University campus shall accept transfer model curriculum-aligned associate degrees for transfer in every major and concentration offered by that California State University campus that meets the requirements of paragraph (1). A California State University campus shall additionally make every effort to accept transfer model curriculum-aligned associate degrees for transfer in each of the California State University concentrations.

(5) As used in this section, a “concentration” is an area of specialization within a major degree program.

(b) A student admitted under this article shall receive priority over all other community college transfer students, in accordance with subdivision (b) of Section 66202, excluding community college students who have entered into a transfer agreement between a community college and the California State University prior to the fall term of the 2012–13 academic year. A student admitted pursuant to this article shall have met the requirements of an approved transfer agreement consistent with subdivision (a) of Section 66202.

(c) The California State University shall develop an admissions redirection process for students admitted under this article who apply for admission to the California State University, but are not accepted into the California State University campuses specifically applied to. This process shall be aligned with the guaranteed admission into the California State University system under subdivision (a).

(Amended by Stats. 2013, Ch. 720, Sec. 3. Effective January 1, 2014.)



66748

(a) The California State University may require a student transferring pursuant to this article to take additional courses at the California State University so long as the student is not required to take any more than 60 additional semester units or 90 quarter units at the California State University for majors requiring 120 semester units or 180 quarter units. Specified high unit majors shall be exempt from this subdivision upon agreement by the Chancellors of the California State University and the California Community Colleges and their respective academic senates.

(b) Community college transfer units shall not be applicable to upper division requirements at the California State University, unless agreed upon by the local Academic Senates of the California State University and the California Community Colleges and the transferred units do not exceed the required 60 semester units or 90 quarter units required pursuant to paragraph (1) of subdivision (a) of Section 66746.

(c) The California State University shall not require students transferring pursuant to this article to repeat courses that are similar to those taken at the community college that counted toward the associate degree for transfer granted pursuant to Section 66746.

(Added by Stats. 2010, Ch. 428, Sec. 2. Effective January 1, 2011.)



66748.5

The California Community Colleges and the California State University, in consultation with students, faculty, student service administrators, the State Department of Education, the California Education Round Table, and other key stakeholders, shall develop a student-centered communication and marketing strategy in order to increase the visibility of the associate degree for transfer pathway for all students in California that includes, but is not necessarily limited to, all of the following:

(a) Outreach to high schools in accordance with existing high school outreach programs and activities performed by the colleges and universities.

(b) Information on the pathway prominently displayed in all community college counseling offices and transfer centers.

(c) Associate degree for transfer pathway information provided to all first-year community college students developing an education plan to aid them in making informed educational choices.

(d) Targeted outreach to first-year students through campus orientations and student support services programs offered by the campus that may include, but are not necessarily limited to, Federal TRIO Programs, First-Generation Experience, MESA, and Puente.

(e) Information on the pathway prominently displayed in community college course catalogs.

(f) Information on the pathway prominently displayed on the Internet Web sites of each community college, each campus of the California State University, and on the CaliforniaColleges.edu Internet Web site.

(Added by Stats. 2013, Ch. 720, Sec. 4. Effective January 1, 2014.)



66749

(a) The Legislative Analyst’s Office shall review and report to the Assembly Committee on Higher Education, the Senate Committee on Education, and the respective education finance budget subcommittees of the Assembly and the Senate in the spring of 2012, an update on the implementation of this article.

(b) The Legislative Analyst’s Office shall also review and report to the Assembly Committee on Higher Education, the Senate Committee on Education, and the respective education finance budget subcommittees of the Assembly and the Senate, within four years of implementation of this article, on both of the following:

(1) The outcomes of implementation of this article, including, but not limited to, all of the following:

(A) The number and percentage of community college students who transferred to the California State University and earned an associate degree for transfer pursuant to this article.

(B) The average amount of time and units it takes a community college student earning an associate degree for transfer pursuant to this article to transfer to and graduate from the California State University, as compared to the average amount of time and units it took community college transfer students prior to enactment of this article, and compared to students using other transfer processes available.

(C) Student progression and completion rates.

(D) Other relevant indicators of student success.

(E) The degree to which the requirements for an associate degree for transfer take into account existing articulation agreements and the degree to which community colleges facilitate the acceptance of credits between community college districts, as outlined in subdivisions (c) and (d) of Section 66746.

(F) It is the intent of the Legislature that student outcome data provided under this subdivision include the degree to which the California State University was able to accommodate students admitted under this article to a campus of their choice and a major that is similar to their community college major.

(2) Recommendations for statutory changes necessary to facilitate the goal of a clear and transparent transfer process, including whether this article should be made applicable to students transferring from community colleges to the University of California.

(Added by Stats. 2010, Ch. 428, Sec. 2. Effective January 1, 2011.)









CHAPTER 9.5 - Cross-Enrollment

66750

For purposes of this chapter, the following definitions apply:

(a) “Home campus” means the campus at which the student is matriculated.

(b) “Host campus” means the campus to which the student seeks access.

(Added by Stats. 1994, Ch. 552, Sec. 2. Effective January 1, 1995.)



66751

Any student enrolled in any campus of the California Community Colleges, the California State University, or the University of California who meets the requirements of Section 66752 may enroll without formal admission and, except as provided in Section 66753, payment of additional fees, in a maximum of one course per academic term at a campus of either of the other systems on a space available basis at the discretion of the appropriate campus authorities on both campuses. A student enrolled in a course pursuant to this chapter shall be provided access to necessary instructional support services at the host campus in the same manner as students regularly enrolled in the course.

(Added by Stats. 1994, Ch. 552, Sec. 2. Effective January 1, 1995.)



66752

A student is qualified to participate in the program established by this chapter if he or she is enrolled in any campus of the California Community Colleges, the California State University, or the University of California and meets the following requirements:

(a) The student has completed at least one term at the home campus as a matriculated student and is taking at least six units at the home campus during the current term.

(b) The student has attained a grade point average of 2.0 (grade of C) for work completed.

(c) The student has paid appropriate tuition or fees, or both, required by the home campus for the academic term in which the student seeks to cross-enroll.

(d) The student has the appropriate academic preparation, as determined by the host campus, consistent with the standard applied to currently enrolled students, to enroll in the course in which the student seeks to enroll.

(Added by Stats. 1994, Ch. 552, Sec. 2. Effective January 1, 1995.)



66752.5

Courses that are not state-supported, including extension and summer session courses, are not subject to this chapter.

(Added by Stats. 1994, Ch. 552, Sec. 2. Effective January 1, 1995.)



66753

(a) (1) The Chancellor of the California Community Colleges, the Chancellor of the California State University, and the President of the University of California shall establish procedures so that a student meeting the requirements of Section 66752 may be certified by the home campus as to eligibility, residence, fee, financial aid, and health status.

(2) The host campus may require the applicant to submit additional information as needed. The host campus may charge participating students an administration fee, not to exceed an amount sufficient for the campus to recover the full amount of the administrative costs it incurs under this chapter.

(b) A student enrolled pursuant to this chapter shall be exempt from participation in the matriculation services described in Article 1 (commencing with Section 78210) of Chapter 2 of Part 48.

(Amended by Stats. 2003, Ch. 457, Sec. 1. Effective January 1, 2004.)



66753.5

The enrollment of a student at a host campus pursuant to this chapter shall not be counted in the calculation of headcount or full-time equivalent student enrollment at the host campus. The home campus may count in the calculation of headcount or full-time equivalent student enrollment only those units for which the student is enrolled at the home campus.

(Amended by Stats. 1995, Ch. 758, Sec. 38.7. Effective January 1, 1996.)



66754

This chapter shall become operative commencing with the fall 1995 term.

(Added by Stats. 1994, Ch. 552, Sec. 2. Effective January 1, 1995.)






CHAPTER 9.6 - Cross-Enrollment in Online Education at California State University

66760

For the purposes of this chapter, the following definitions apply:

(a) “Chancellor” means the Chancellor of the California State University.

(b) “CSU” means the California State University.

(c) “Home campus” means the California State University campus at which the student matriculates.

(d) “Host campus” means the campus to which the student seeks access.

(Added by Stats. 2013, Ch. 363, Sec. 2. Effective January 1, 2014.)



66760.5

By the beginning of the 2015–16 academic year, a California resident enrolled at a CSU campus who meets the requirements of subdivision (a) of Section 66761 may enroll, without formal admission, and without payment of additional tuition or fees, except as provided in Section 66761.5, in a course provided entirely online by another CSU campus on a space-available basis. Nonresident and international CSU students who meet these conditions may also enroll in an online course provided by another CSU campus, but shall pay the per unit fees for this course at the host campus.

(Added by Stats. 2013, Ch. 363, Sec. 2. Effective January 1, 2014.)



66761

(a) A student is qualified to participate in the program established by this chapter if he or she is enrolled at a CSU campus and meets the following requirements:

(1) The student has attained a grade point average of 2.0 on a 4-point scale for work completed.

(2) The student has paid appropriate tuition or fees, or both, required by the home campus for full-time enrollment for the academic term in which the student seeks to cross-enroll.

(3) The student has no outstanding tuition or fees to be paid at the home campus.

(b) Each CSU campus shall inform students who may enroll in an online course pursuant to this chapter of all of the following:

(1) The technical requirements a student must satisfy in order to successfully participate in, and complete, the online course.

(2) Any prerequisite courses or other academic preparation deemed necessary for the online course.

(3) Any materials, skills, knowledge, or other elements necessary to ensure a student’s opportunity to succeed in the online course.

(Added by Stats. 2013, Ch. 363, Sec. 2. Effective January 1, 2014.)



66761.5

The host campus may charge participating students a reasonable administration fee and specific course-based fees, not to exceed an amount sufficient for the campus to recover reasonable administrative costs it incurs pursuant to this chapter.

(Added by Stats. 2013, Ch. 363, Sec. 2. Effective January 1, 2014.)



66762

The chancellor’s office shall establish a convenient online methodology so that students meeting the requirements of subdivision (a) of Section 66761 may do both of the following:

(a) Be informed of the opportunity to access courses provided entirely online by another CSU campus.

(b) Simultaneously enroll in courses at their home campus and enroll in courses provided entirely online at another CSU campus, as provided for in Section 66762.5.

(Added by Stats. 2013, Ch. 363, Sec. 2. Effective January 1, 2014.)



66762.5

A matriculated CSU student shall have priority access to online courses provided at his or her home campus. A CSU student who meets the requirements of subdivision (a) of Section 66761, and seeks to enroll in courses provided entirely online by another CSU campus, shall be able to enroll, provided that cross-enrollment students generally have an opportunity to enroll in these online courses at any time after the priority enrollment period for continuing students, as determined by each host campus. The enrollment policy of the host campus shall, to the extent possible, encourage cross-enrollment as provided for in this chapter.

(Amended by Stats. 2014, Ch. 71, Sec. 44. Effective January 1, 2015.)



66763

A course provided entirely online pursuant to this chapter shall be accepted for credit at the student’s home campus on the same basis as it would be for a student matriculated at the host campus.

(Added by Stats. 2013, Ch. 363, Sec. 2. Effective January 1, 2014.)



66763.5

The enrollment of a student at a host campus pursuant to this chapter may be counted in the calculation of headcount or full-time equivalent student enrollment at the host campus. The home campus and the host campus at which the student is cross-enrolled may count in the calculation of headcount or full-time equivalent student enrollment only those units for which the student is enrolled at each respective campus.

(Added by Stats. 2013, Ch. 363, Sec. 2. Effective January 1, 2014.)



66764

On or before January 1, 2015, the trustees shall establish both of the following:

(a) An easily accessible online database of online courses available at all CSU campuses. This database shall provide CSU students with a streamlined process within the CSU system to allow students to find and enroll in courses that will earn them credit toward graduation, general education, and major requirements.

(b) Plans for an intrasystem cross-enrollment process to expedite student learning that will be operational at the beginning of the 2015–16 academic year.

(Added by Stats. 2013, Ch. 363, Sec. 2. Effective January 1, 2014.)






CHAPTER 10 - Interstate Attendance Agreements

66800

The Legislature recognizes that existing community colleges in California may benefit from larger and more heterogeneous enrollment in certain curricula and that additional enrollment may often be added with little or no increase in the total operational cost of a given curriculum. It also recognizes that California residents can be provided more complete and more useful curricula in many cases if the curricula is planned and offered on the basis of the needs of an entire region.

The Legislature encourages California community college districts and the Board of Governors of the California Community Colleges to include the educational needs of, and facilities available in, territory adjacent to California in their planning and to make use of those needs and facilities to the extent possible in the conduct of community college education in California.

(Enacted by Stats. 1976, Ch. 1010.)



66801

(a) The Board of Governors of the California Community Colleges is authorized to enter into an interstate attendance agreement with any statewide public agency of another state that is responsible for public institutions of postsecondary education providing the first two years of college instruction and that is an agency of a state that is a party to the Western Interstate Compact for Higher Education, for the exchange of residents, on a one-for-one basis, for the purposes of instruction.

(b) (1) As an alternative to the procedure established in subdivision (a), the board of governors may authorize the governing board of a community college district to enter into an interstate attendance agreement directly with the governing body of a public institution of postsecondary education providing the first two years of college instruction if the state in which the public institution is situated borders California, is a party to the Western Interstate Compact for Higher Education and the state is not represented by a statewide public agency that is responsible for public institutions of postsecondary education providing the first two years of college instruction.

(2) Each agreement entered into under this subdivision shall satisfy the requirements of subdivision (a), and shall become effective once fully executed and approved by the governing board of each participating district. There shall be no need to file a resolution as described in Section 66802 or for any further action by the board of governors. An interstate attendance agreement entered into under this subdivision may be effective on or after July 1, 2003.

(c) The agreement shall contain terms as the board of governors may adopt and that are consistent with the authority and responsibility of California community college districts and the community colleges they maintain. In no event shall an agreement permit or require the entry of California residents into institutions in another state on terms substantially different from those governing the admission of residents of the other state to California community colleges. These agreements shall contain the provision that no additional state funds shall be required to carry out the provisions of this chapter.

(Amended by Stats. 2004, Ch. 309, Sec. 1. Effective August 25, 2004.)



66802

The governing board of each California community college district is authorized to participate in an interstate attendance agreement entered into by the board of governors. The governing board of a California community college district elects to participate by adopting a resolution to that effect and filing that resolution with the board of governors. The participation may be limited in any manner which is consistent with terms of the interstate attendance agreement in which the district desires to participate.

(Enacted by Stats. 1976, Ch. 1010.)



66803

If the governing board of a California community college district elects to participate in an interstate attendance agreement, it may waive, as a condition to such participation, all or part of the nonresident tuition required by Section 76140 in accordance with the terms of that interstate attendance agreement. Such a waiver shall apply only to students attending a community college maintained by that district pursuant to the provisions of that interstate attendance agreement.

(Amended by Stats. 1981, Ch. 470, Sec. 33.)



66804

The board of governors may adopt rules and regulations to implement the provisions of this article as these provisions apply to California community college districts or to the State of California. Such rules and regulations shall contain the provision that no additional state funds shall be required to carry out the provisions of this chapter.

(Amended by Stats. 1979, Ch. 797.)






CHAPTER 11 - California Postsecondary Education Commission

ARTICLE 1 - General Provisions

66900

(a) It is the intent of the Legislature that the California Postsecondary Education Commission (CPEC) be responsible for coordinating public, independent, and private postsecondary education in California and providing independent policy analyses and recommendations to the Legislature and the Governor on postsecondary education issues. In this respect, the Legislature finds as follows:

(1) California, in its adoption of the 1960 Master Plan for Higher Education, established the Coordinating Council for Higher Education, the commission’s predecessor as the statewide coordinating and planning board for higher education.

(2) In 1973, the Legislature’s Joint Committee on Higher Education reviewed the 1960 Master Plan for Higher Education and ultimately advanced a report that included recommendations for strengthening California’s higher education plan. The committee’s work resulted in the disestablishment of the Coordinating Council for Higher Education and the establishment of the California Postsecondary Education Commission.

(3) Assembly Bill 770 (Chapter 1187 of the Statutes of 1973) strengthened the membership of the commission by having a majority of its members represent the general public. That bill also increased the commission’s responsibilities with respect to advising the Legislature and the Governor on issues related to governance, operation, and financing of higher education in California.

(4) Since 1974, the commission has served as the state’s independent planning and coordination agency for postsecondary education policy, responsible for providing analyses and recommendations to the Legislature and the Governor related to long-range planning for public postsecondary education and the state policy and programs involving independent and private postsecondary education sectors.

(5) In 1990, Senate Bill 1570 (Chapter 1587 of the Statutes of 1990) codified the commission’s mission statement developed by the 1989 Joint Committee for the Review of the Master Plan for Higher Education.

(6) The commission has administered specifically designated federal programs and in July 1993, it was named the state’s designated agency to administer the new federal state postsecondary review entity (SPRE).

(b) It is the intent of the Legislature that the commission maintain the essential role it plays in coordinating all sectors of postsecondary education, both public and private, given the size, scope, and complexity of California’s higher education system.

(c) It is further the intent of the Legislature, as follows:

(1) That the education policy recommendations of the commission shall be a primary consideration in developing state policy and funding for postsecondary education.

(2) That the commission shall develop and maintain a data collection system capable of documenting the performance of postsecondary education institutions in meeting the post high school education and training needs of California’s diverse population.

(3) That the commission, as the state’s planning and coordinating agency, shall ensure the effective utilization of public postsecondary education resources, thereby eliminating waste and unnecessary duplication, and shall promote diversity, innovation, and responsiveness to student and societal needs.

(4) That the commission shall encourage the participation of faculty members, students, administrators, and members of the general public in carrying out its duties and responsibilities.

(Repealed and added by Stats. 1995, Ch. 758, Sec. 40. Effective January 1, 1996.)



66901

There is hereby created the California Postsecondary Education Commission, which shall be advisory to the Governor, the Legislature, other appropriate governmental officials, and institutions of postsecondary education. The commission shall be composed of the following members:

(a) One representative of the Regents of the University of California designated by the regents, one representative of the Trustees of the California State University designated by the trustees, and one representative of the Board of Governors of the California Community Colleges designated by the board. Representatives of the regents, the trustees, and the board of governors shall be chosen from among the appointed members of their respective boards, but in no instance shall an ex officio member of a governing board serve on the commission.

(b) One representative of the independent California colleges and universities that are formed and operated as nonprofit corporations in this state and are accredited by a regional association that is recognized by the United States Department of Education. This member shall be appointed by the Governor from a list or lists submitted by an association or associations of those institutions.

(c) The chair or the designee of the chair of the Council for Private Postsecondary and Vocational Education.

(d) The President of the State Board of Education or his or her designee from among the other members of the board.

(e) Nine representatives of the general public appointed as follows: three by the Governor, three by the Senate Rules Committee, and three by the Speaker of the Assembly. It is the intent of the Legislature that the commission be broadly and equitably representative of the general public in the appointment of its public members and that the appointing authorities, therefore, shall confer to assure that their combined appointments include adequate representation on the basis of sex and on the basis of the significant racial, ethnic, and economic groups in the state.

(f) Two student representatives, each of whom shall be enrolled at a California postsecondary education institution at the time of appointment and during the term of service, except that a student member who graduates from an institution with no more than six months of his or her term remaining shall be permitted to serve for the remainder of the term. The Governor shall appoint the student members from persons nominated by the appropriate student organizations of each of the postsecondary education segments. For each student member of the commission, the appropriate student organization may submit a list of nominees. The list shall specify not less than three and not more than five nominees. The appropriate student organization for each segment shall be a composite group of at least five representative student government associations, as determined by the commission.

(g) The student member appointed to the commission shall not be enrolled in the same segment as the outgoing student member or in the same segment of the other sitting student member.

(h) No person who is employed by any institution of public or private postsecondary education shall be appointed to or serve on the commission, except that a person who is not a permanent, full-time employee and who has part-time teaching duties that do not exceed six hours per week may be appointed to and serve on the commission.

The commission members designated in subdivisions (a), (c), and (d) shall serve at the pleasure of their respective appointing authorities. The member designated in subdivision (b) shall serve a three-year term. The members designated in subdivision (e) shall each serve a six-year term. The members designated in subdivision (f) shall each serve a two-year term. The respective appointing authority may appoint an alternate for each member who may, during the member’s absence, serve on the commission and vote on matters before the commission. When vacancies occur prior to expiration of terms, the respective appointing authority may appoint a member for the remainder of the term.

Any person appointed pursuant to this section may be reappointed to serve additional terms.

All terms subsequent to the initial appointments, which became effective on January 10, 1974, shall begin on January 1 of the year in which the respective terms are to start.

Any person appointed pursuant to this section who no longer has the position that made him or her eligible for appointment may nonetheless complete his or her term of office on the commission.

No person appointed pursuant to this section shall, with respect to any matter before the commission, vote for or on behalf of, or in any way exercise the vote of, any other member of the commission.

The commission shall meet as often as it deems necessary to carry out its duties and responsibilities.

Any member of the commission who in any calendar year misses more than one-third of the meetings of the full commission forfeits his or her office, thereby creating a vacancy.

The commission shall select a chair from among the members representing the general public. The chair shall hold office for a term of one year and may be selected to successive terms.

There is established an advisory committee to the commission and the director, consisting of the chief executive officers of each of the public segments, or their designees, the Superintendent of Public Instruction or his or her designee, and an executive officer from each of the groups of institutions designated in subdivisions (b) and (c) to be designated by the respective commission representative from these groups. Commission meeting agenda items and associated documents shall be provided to the committee in a timely manner for its consideration and comments.

The commission may appoint any subcommittees or advisory committees it deems necessary to advise the commission on matters of educational policy. The advisory committees may consist of commission members or nonmembers, or both, including students, faculty members, segmental representatives, governmental representatives, and representatives of the public.

The commission shall appoint and may remove a director in the manner hereafter specified. The director shall appoint persons to any staff positions the commission may authorize.

The commission shall prescribe rules for the transaction of its own affairs, subject, however, to all the following requirements and limitations:

(1) The votes of all representatives shall be recorded.

(2) Effective action shall require the affirmative vote of a majority of all the duly appointed members of the commission, not including vacant commission seats.

(3) The affirmative votes of two-thirds of all the duly appointed members of the commission, not including vacant commission seats, shall be necessary to the appointment of the director.

(Amended by Stats. 1993, Ch. 8, Sec. 2. Effective April 15, 1993.)



66902

The commission shall have power to require the governing boards and the institutions of public postsecondary education to submit data on plans and programs, costs, selection and retention of students, enrollments, plant capacities and other matters pertinent to effective planning, policy development, articulation and coordination, and shall furnish information concerning such matters to the Governor and to the Legislature as requested by them.

(Enacted by Stats. 1976, Ch. 1010.)



66902.5

Unless otherwise specified, reports submitted to the Legislature by the California Postsecondary Education Commission shall be delivered to the Senate and Assembly budget subcommittees on education, the Senate education and Assembly higher education policy committees, the Legislative Analyst’s Office, the Office of the Governor, and the Department of Finance. Unless otherwise specified, these reports may be submitted in PDF format or comparable electronic format.

(Amended by Stats. 2011, Ch. 349, Sec. 5. Effective January 1, 2012.)



66903

The commission has the following functions and responsibilities in its capacity as the statewide postsecondary education planning and coordinating agency and adviser to the Legislature and the Governor:

(a) It shall require the governing boards of the segments of public postsecondary education to develop and submit to the commission institutional and systemwide long-range plans in a form determined by the commission after consultation with the segments.

(b) It shall prepare a state plan for postsecondary education that shall integrate the planning efforts of the public segments with other pertinent plans. The commission shall seek to resolve conflicts or inconsistencies among segmental plans in consultation with the segments. If these consultations are unsuccessful, the commission shall report the unresolved issues to the Legislature with recommendations for resolution. In developing the plan, the commission shall consider at least the following factors:

(1) The need for, and location of, new facilities.

(2) The range and kinds of programs appropriate to each institution or system.

(3) The budgetary priorities of the institutions and systems of postsecondary education.

(4) The impact of various types and levels of student charges on students and on postsecondary education programs and institutions.

(5) The appropriate levels of state-funded student financial aid.

(6) The access and admission of students to postsecondary education.

(7) The educational programs and resources of independent and private postsecondary institutions.

(8) The provisions of this division differentiating the functions of the public systems of higher education.

(c) It shall update the plan periodically, as appropriate.

(d) It shall participate in appropriate stages of the executive and the legislative budget processes as requested by the executive and the legislative branches, and shall advise the executive and the legislative branches as to whether segmental programmatic budgetary requests are compatible with the state plan. It is not intended that the commission hold independent budget hearings.

(e) It shall advise the Legislature and the Governor regarding the need for, and location of, new institutions and campuses of public higher education.

(f) It shall review proposals by the public segments for new programs, the priorities that guide them, and the degree of coordination with nearby public, independent, and private postsecondary educational institutions, and shall make recommendations regarding those proposals to the Legislature and the Governor.

(g) In consultation with the public segments, it shall establish a schedule for segmental review of selected educational programs, evaluate the program approval, review, and disestablishment processes of the segments, and report its findings and recommendations to the Legislature and the Governor.

(h) It shall serve as a stimulus to the segments and institutions of postsecondary education by projecting and identifying societal and educational needs and encouraging adaptability to change.

(i) It shall periodically collect or conduct, or both collect and conduct, studies of projected manpower supply and demand, in cooperation with appropriate state agencies, and disseminate the results of those studies to institutions of postsecondary education and to the public in order to improve the information base upon which student choices are made.

(j) It shall periodically review and make recommendations concerning the need for, and availability of, postsecondary programs for adult and continuing education.

(k) It shall develop criteria for evaluating the effectiveness of all aspects of postsecondary education.

(l) It shall maintain and update annually an inventory of all off-campus programs and facilities for education, research, and community services operated by public and independent institutions of postsecondary education.

(m) (1) It shall act as a clearinghouse for postsecondary education information and as a primary source of information for the Legislature, the Governor, and other agencies. It shall develop and maintain a comprehensive data base that does all of the following:

(A) Ensures comparability of data from diverse sources.

(B) Supports longitudinal studies of individual students as they progress through the state’s postsecondary educational institutions, based upon the commission’s existing student data base through the use of a unique student identifier.

(C) Is compatible with the California School Information System and the student information systems developed and maintained by the public segments of higher education, as appropriate.

(D) Provides Internet access to data, as appropriate, to the sectors of higher education.

(E) Provides each of the educational segments access to the data made available to the commission for the purposes of the data base, in order to support, most efficiently and effectively, statewide, segmental, and individual campus educational research information needs.

(2) The commission, in implementing paragraph (1), shall comply with the federal Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Sec. 1232g) relating to the disclosure of personally identifiable information concerning students.

(3) The commission may not make available any personally identifiable information received from a postsecondary educational institution concerning students for any regulatory purpose unless the institution has authorized the commission to provide that information on behalf of the institution.

(4) The commission shall provide 30-day notification to the chairpersons of the appropriate legislative policy and budget committees of the Legislature, to the Director of Finance, and to the Governor prior to making any significant changes to the student information contained in the data base.

(n) It shall establish criteria for state support of new and existing programs, in consultation with the public segments, the Department of Finance, and the Joint Legislative Budget Committee.

(o) It shall comply with the appropriate provisions of the federal Education Amendments of 1972 (P.L. 92-318), as specified in Section 67000.

(p) It shall consider the relationship among academic education and vocational education and job training programs, and shall actively consult with representatives of public and private education.

(q) It shall review all proposals for changes in eligibility pools for admission to public institutions and segments of postsecondary education and shall make recommendations to the Legislature, the Governor, and institutions of postsecondary education. In carrying out this subdivision, the commission periodically shall conduct a study of the percentages of California public high school graduates estimated to be eligible for admission to the University of California and the California State University. The changes made to this subdivision during the 2001–02 Regular Session of the Legislature shall be implemented only during those fiscal years for which funding is provided for the purposes of those provisions in the annual Budget Act or in another measure.

(r) It shall report periodically to the Legislature and the Governor regarding the financial conditions of independent institutions, their enrollment and application figures, the number of student spaces available, and the respective cost of utilizing those spaces as compared to providing additional public spaces. The reports shall include recommendations concerning state policies and programs having a significant impact on independent institutions.

(s) Upon request of the Legislature or the Governor, it shall submit to the Legislature and the Governor a report on all matters so requested that are compatible with its role as the statewide postsecondary education planning and coordinating agency. Upon request of individual Members of the Legislature or personnel in the executive branch, the commission shall submit information or a report on any matter to the extent that sufficient resources are available. From time to time, it also may submit to the Legislature and the Governor a report that contains recommendations as to necessary or desirable changes, if any, in the functions, policies, and programs of the several segments of public, independent, and private postsecondary education.

(t) In consultation with the public segments, it shall consider the development of facilities to be used by more than one segment of public higher education, commonly called “joint-use facilities.” It shall recommend to the Legislature criteria and processes for different segments to utilize bond funds for these intersegmental, joint-use facilities.

(u) It may undertake other functions and responsibilities that are compatible with its role as the statewide postsecondary education planning and coordinating agency.

(Amended by Stats. 2001, Ch. 580, Sec. 3. Effective January 1, 2002.)



66903.1

To the extent that the functions and tasks assigned to the California Postsecondary Education Commission by state law cannot all be performed with the funding provided in the annual Budget Act, it is the intent of the Legislature that the commission prioritize its workload to ensure, at a minimum, that the following responsibilities are completed in a timely manner:

(a) All reviews and recommendations of the need for new institutions for the public higher education segments, inclusive of community colleges, pursuant to subdivision (e) of Section 66903.

(b) All reviews and recommendations of the need for new programs for the public higher education segments, inclusive of community colleges, pursuant to subdivision (f) of Section 66903.

(c) Consistent with the role of the commission pursuant to Section 67002, serve as the designated state educational agency to carry out federal education programs, pursuant to subdivision (o) of Section 66903.

(d) All data management responsibilities pursuant to subdivision (m) of Section 66903 and data reporting pursuant to the adoption of legislation that establishes a higher education accountability framework.

(Added by Stats. 2008, Ch. 514, Sec. 3. Effective January 1, 2009.)



66903.2

The Office of Statewide Health Planning and Development shall consult with the commission in the development by the office of its Health Manpower Plan and recommendations for meeting the needs in California for health science personnel. This consultation shall focus on whether health science education enrollment levels are adequate to meet the state’s health manpower needs by category and specialty within each category.

(Repealed and added by Stats. 1995, Ch. 758, Sec. 44. Effective January 1, 1996.)



66903.3

The commission may delegate to the executive director any power, duty, purpose, function, or jurisdiction that the commission may lawfully delegate, including the authority to enter into and sign contracts on behalf of the commission. The executive director may redelegate any of those powers, duties, purposes, functions, or jurisdictions to his or her designee, unless by statute, or rule or regulation, the executive director is expressly required to act personally.

(Amended by Stats. 1995, Ch. 758, Sec. 45. Effective January 1, 1996.)



66904

It is the intent of the Legislature that sites for new institutions or branches of the University of California and the California State University, and the classes of off-campus centers as the commission shall determine, shall not be authorized or acquired unless recommended by the commission.

It is further the intent of the Legislature that California community colleges shall not receive state funds for acquisition of sites or construction of new institutions, branches, or off-campus centers unless recommended by the commission. Acquisition or construction of nonstate-funded community college institutions, branches, and off-campus centers, and proposals for acquisition or construction shall be reported to, and may be reviewed and commented upon by, the commission.

It is further the intent of the Legislature that existing or new institutions of public education, other than those described in subdivision (a) of Section 66010, shall not be authorized to offer instruction beyond the 14th grade level.

All proposals for new postsecondary educational programs shall be forwarded to the commission for review together with supporting materials and documents that the commission may specify. The commission shall review the proposals within a reasonable length of time, which time shall not exceed 60 days following submission of the program and the specified materials and documents. For the purposes of this section, “new postsecondary educational programs” means all proposals for new schools or colleges, all series of courses arranged in a scope or sequence leading to (1) a graduate or undergraduate degree, or (2) a certificate of a type defined by the commission, which have not appeared in a segment’s or district’s academic plan within the previous two years, and all proposals for new research institutes or centers which have not appeared in a segment’s or district’s academic plan within the previous two years.

It is further the intent of the Legislature that the advice of the commission be utilized in reaching decisions on requests for funding new and continuing graduate and professional programs, enrollment levels, and capital outlay for existing and new campuses, colleges, and off-campus centers.

(Amended by Stats. 1993, Ch. 8, Sec. 3. Effective April 15, 1993.)



66905

It is the intent of the Legislature that the California Postsecondary Education Commission annually review and fix the salary of its director according to a methodology established by the commission. This methodology shall take into consideration the salary of directors of coordinating boards for higher education in states with postsecondary education systems comparable to California’s in size, complexity, and level of state expenditures. The comparison states shall include seven major industrial states, including Illinois, New Jersey, New York, Ohio, and Texas. The commission shall notify the Chairperson of the Joint Legislative Budget Committee of this annual salary amount. Notwithstanding the provisions of Section 19825 of the Government Code, the salary shall become effective no sooner than 30 days after written notice of the salary is provided to the chairperson of the committee, or no sooner than a lesser time as the chairperson, or his or her designee, may determine.

(Added by Stats. 1983, Ch. 323, Sec. 23.7. Effective July 1, 1983.)



66906

Each member of the commission shall receive a stipend of fifty dollars ($50) for each day in which he or she attends any meeting of the commission or any meeting of any committee or subcommittee of the commission, of which committee or subcommittee he or she is a member, and which committee or subcommittee meeting is conducted for the purpose of carrying out the powers and duties of the commission and, in addition, shall receive his or her actual and necessary traveling expenses incurred in the course of his or her duties.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 11.3 - The California Distance Learning Policy

66940

There is hereby established the California Distance Learning Policy, which sets forth the guiding goal and principles for the utilization of technology in California postsecondary education.

(Repealed and added by Stats. 2000, Ch. 467, Sec. 3. Effective January 1, 2001.)






CHAPTER 12 - Federal Assistance for Higher Education

67000

The people of the State of California accept the provisions of and each of the funds provided by Title 1 and Title X of the Education Amendments of 1972 (Public Law 92-318), the Education Amendments of 1976 (Public Law 94-482), and subsequent enactments amendatory or supplementary thereto.

(Amended by Stats. 1977, Ch. 730.)



67001

In accepting the benefits of the act of Congress, the people of the state agree to comply with all of the provisions and to observe all of its requirements.

(Enacted by Stats. 1976, Ch. 1010.)



67002

The California Postsecondary Education Commission is designated as the state educational agency to carry out the purposes and provisions of the Education Amendments of 1972 (Public Law 92-318), the Education Amendments of 1976 (Public Law 94-482), and subsequent enactments amendatory or supplementary thereto, as follows:

(a) The commission is designated as the state commission required to be established pursuant to Section 1202 of Title X of the Higher Education Act of 1965 (Public Law 89-329) as amended by the Education Amendments of 1972 (Public Law 92-318);

(b) The commission is designated as the state administrative agency required to be established pursuant to Section 1055 of Title X of the Higher Education Act of 1965 (Public Law 89-329) as amended by the Education Amendments of 1972 (Public Law 92-318), unless such designation is determined by the federal government to be in conflict with federal law or regulations;

(c) The commission is designated as the state administrative agency required to be established pursuant to Section 105 of Title 1, Section 122 of Title III, Section 603 of Title VI and Section 704 of Title VII of the Higher Education Act of 1965 (Public Law 89-329) as amended by the Education Amendments of 1972 (Public Law 92-318). The California Postsecondary Education Commission is hereby vested with authority to prepare and submit to the United States Commissioner of Education any state plan required by said act of Congress, to prepare and submit amendments to such state plans, and to administer such state plans or amendments thereto, in accordance with said act of Congress and any rules and regulations adopted thereunder. Any such state plan or amendment thereto prepared by the California Postsecondary Education Commission shall be subject to the approval of the Department of Finance to the extent required by Section 13326 of the Government Code. The California Postsecondary Education Commission is hereby vested with all necessary power and authority to cooperate with the government of the United States, or any agency or agencies thereof in the administration of the act of Congress and the rules and regulations adopted thereunder.

(Amended by Stats. 1977, Ch. 730.)



67003

The Trustees of the California State University on behalf of the California State University, the Regents of the University of California on behalf of the university, the Board of Governors of the California Community Colleges on behalf of the community colleges, and the Board of Governors of the California Maritime Academy on behalf of the California Maritime Academy, are vested with all power and authority to perform all acts necessary to receive the benefits and to expend the funds provided by the act of Congress described in Section 67000 and with all necessary power and authority to cooperate with the government of the United States, or any agency or agencies thereof, and with the California Postsecondary Education Commission for the purpose of receiving the benefits and expending the funds provided by the act of Congress, in accordance with the act, or any rules or regulations adopted thereunder, or any state plan or rules or regulations of the California Postsecondary Education Commission adopted in accordance with the act of Congress. Whenever necessary to secure the full benefits of the act of Congress for loans or grants for academic facilities, the trustees, regents, or boards of governors may give any required security and may comply with any conditions imposed by the federal government.

(Amended by Stats. 1983, Ch. 143, Sec. 61.)



67004

The State Treasurer is designated as the custodian of all funds received by the state from the government of the United States, or of any agency or agencies thereof, under the federal act and he is authorized to receive and provide for the custody of all moneys so received.

(Enacted by Stats. 1976, Ch. 1010.)



67005

The funds received by the state under the provisions of the federal act shall be paid out by the State Treasurer on warrants drawn by the Controller and requisitioned by the California Postsecondary Education Commission in carrying out the purposes of the federal act.

(Enacted by Stats. 1976, Ch. 1010.)



67006

The office of the Governor is designated as the state educational agency to carry out the purposes and the provisions of Section 802 of Title VIII of the Housing Act of 1964.

The office of the Governor is hereby vested with authority to prepare and submit any state plan required by said section of said act of Congress, to prepare and submit amendments to such state plan, and to administer such state plan or amendments thereto, in accordance with said act of Congress, and any rules and regulations adopted thereunder. Any such state plan or amendment thereto prepared by the office of the Governor shall be subject to the approval of the Department of Finance.

The office of the Governor is hereby vested with all necessary power and authority to cooperate with the government of the United States, or any agency or agencies thereof in the administration of the act of Congress and the rules and regulations adopted thereunder.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 12.5 - Title 38 Awards

67100

The Legislature finds and declares the following:

(a) Section 21.4253 of Title 38 of the Code of Federal Regulations requires a postsecondary educational institution headquartered or operating in California desiring to enroll veterans or persons eligible for Title 38 awards in accredited institutions and programs to make application for approval of these courses to the California State Approving Agency for Veterans Education, commonly known as CSAAVE, as the state approving agency legally designated pursuant to Section 3671 of Subchapter I of Chapter 36 of Title 38 of the United States Code.

(b) Section 21.4253 authorizes CSAAVE to approve the application of the accredited institutions when the school and its accredited courses satisfy the criteria provided in Section 21.4253 and additional reasonable criteria established by CSAAVE.

(c) It is reasonable pursuant to Section 21.4253 for CSAAVE to require a postsecondary educational institution, public or private, to obtain accreditation for its degree programs, to comply with all federal and state laws and regulations, and to comply with any additional reasonable criteria established by CSAAVE. It is reasonable pursuant to Section 21.4253 for CSAAVE to require a private postsecondary institution to be issued an approval to operate from the Bureau for Private Postsecondary Education.

(Added by Stats. 2014, Ch. 676, Sec. 1. Effective January 1, 2015.)



67101

The Title 38 Funding Program is hereby established, under the administration of the California State Approving Agency for Veterans Education. The California State Approving Agency for Veterans Education shall approve qualifying institutions desiring to enroll veterans or persons eligible for Title 38 awards in accordance with federal law, this chapter, and other reasonable criteria established by the California State Approving Agency for Veterans Education.

(Added by Stats. 2014, Ch. 676, Sec. 1. Effective January 1, 2015.)



67102

As used in this chapter, the following terms have the following meanings:

(a) An “academic year” is July 1 to June 30, inclusive. The starting date of a session shall determine the academic year in which it is included.

(b) “CSAAVE” is the California State Approving Agency for Veterans Education.

(c) (1) “Qualifying institution” means a degree-granting institution that complies with paragraphs (2), (3), and (4), or a nondegree-granting institution that complies with paragraphs (2) and (4).

(2) (A) The institution shall provide information on where to access California license examination passage rates for the most recent available year from graduates of its undergraduate programs leading to employment for which passage of a California licensing examination is required, if that data is electronically available through the Internet Web site of a California licensing or regulatory agency. For purposes of this paragraph, “provide” may exclusively include placement of an Internet Web site address labeled as an access point for the data on the passage rates of recent program graduates on the Internet Web site where enrollment information is also located, on an Internet Web site that provides centralized admissions information for postsecondary educational systems with multiple campuses, or on applications for enrollment or other program information distributed to prospective students.

(B) The institution shall be responsible for certifying to CSAAVE compliance with the requirements of subparagraph (A).

(3) (A) A degree-granting institution shall provide evidence of accreditation of the institution and of all degree programs to CSAAVE. The accrediting agency shall be recognized by the United States Department of Education. An unaccredited degree-granting institution participating in the Title 38 award program on January 1, 2015, shall satisfy both of the following to remain eligible to receive Title 38 awards:

(i) The institution shall obtain and provide evidence to CSAAVE of its candidacy or preaccreditation status, with an accrediting agency recognized by the United States Department of Education, by January 1, 2016, for the institution to be eligible for Title 38 awards for the academic year of 2015–16, or 2016–17, or both.

(ii) The institution shall obtain and provide evidence to CSAAVE of accreditation from the accrediting agency with which it had candidacy or preaccreditation status by January 1, 2017, for the institution to be eligible for Title 38 awards for the academic year of 2017–18, and each academic year thereafter.

(B) If an unaccredited degree-granting institution participating in the Title 38 award program fails to satisfy the accreditation requirements provided in clause (i) of subparagraph (A), a veteran enrolled in a degree program offered by the institution prior to January 1, 2016, shall remain eligible for Title 38 awards through his or her completion of that degree program. If an unaccredited degree-granting institution participating in the Title 38 award program fails to satisfy the accreditation requirements provided in clause (ii) of subparagraph (A), a veteran enrolled in a degree program offered by the institution prior to January 1, 2017, shall remain eligible for Title 38 awards through his or her completion of that degree program.

(C) An unaccredited degree-granting institution that does not satisfy the accreditation requirements provided in clause (i) of subparagraph (A), shall not enroll any new Title 38 eligible students to any of its degree programs after January 1, 2016. An unaccredited degree granting institution that does not satisfy the accreditation requirements provided in clause (ii) of subparagraph (A), shall not enroll any new Title 38 students to any of its degree programs after January 1, 2017, without first providing these prospective students with the following written disclosure:

“If you choose to attend this institution, you will not be eligible to receive a Title 38 award because this institution did not satisfy one or more of the accreditation requirements to receive Title 38 awards.”

(4) The institution shall be one of the following to be eligible for Title 38 awards:

(A) A campus of the California Community Colleges, the California State University, or the University of California.

(B) An independent institution of higher education, as defined in subdivision (b) of Section 66010.

(C) (i) For purposes of the 2015–16 award year, a private postsecondary educational institution, as defined in Section 94858.

(ii) For purposes of the 2016–17 award year, and every award year thereafter, a private postsecondary educational institution, as defined in Section 94858, that has an approval to operate from the Bureau for Private Postsecondary Education, is subject to the regulatory oversight and enforcement of student protections provided by the bureau, and has its approval to operate certified by CSAAVE.

(D) (i) An institution described in subdivision (i) of Section 94874 that satisfies all of the requirements provided in Section 94947.

(ii) This subparagraph shall become operative only if Senate Bill 1247 of the 2013–14 Regular Session is enacted and adds Section 94947 to this code.

(Added by Stats. 2014, Ch. 676, Sec. 1. Effective January 1, 2015.)



67103

CSAAVE shall do all of the following:

(a) Notify initial Title 38 recipients seeking to attend, or attending, an institution that is ineligible for Title 38 awards under this chapter that the institution is ineligible for Title 38 awards for the academic year for which the student received a Title 38 award.

(b) Provide initial and renewal Title 38 recipients seeking to attend, or attending, an institution that is ineligible for Title 38 awards at the institution under this chapter with a complete list of all California postsecondary educational institutions at which the student would be eligible to receive a Title 38 award.

(c) Commencing for purposes of the 2016–17 award year, and every award year thereafter, certify whether a private postsecondary educational institution has been issued an approval to operate from the Bureau for Private Postsecondary Education.

(Added by Stats. 2014, Ch. 676, Sec. 1. Effective January 1, 2015.)



67104

Compliance with this chapter, in and of itself, shall not be construed as satisfying the requirements for participation in programs authorized by the federal Higher Education Act, including, but not limited to, Section 600.9 of Title 34 of the Code of Federal Regulations.

(Added by Stats. 2014, Ch. 676, Sec. 1. Effective January 1, 2015.)






CHAPTER 14 - Disabled Student Services

ARTICLE 1 - General Provisions

67300

Services for disabled students provided by the California Community Colleges and the California State University shall, and services provided for the University of California may, at a minimum, conform to the level and quality of those services provided by the Department of Rehabilitation to its clients prior to July 1, 1981. However, nothing in this chapter requires the California Community Colleges, the California State University, or the University of California to provide the services for disabled students in the same manner as those services were provided by the Department of Rehabilitation.

The Board of Governors of the California Community Colleges and the Trustees of the California State University shall, for their respective systems, and the Regents of the University of California may adopt regulations to implement this chapter.

Notwithstanding any other provision of this section or Section 67305, blind students who are attending California Community Colleges under the sponsorship of the Department of Rehabilitation shall have all reader services provided directly by the Department of Rehabilitation. Reader services provided by the Department of Rehabilitation pursuant to this section shall be furnished in accordance with federal and state law. The Department of Rehabilitation shall seek federal funds for the provision of readers to blind students pursuant to this section.

(Repealed and added by Stats. 1995, Ch. 758, Sec. 54. Effective January 1, 1996.)



67301

(a) The Board of Governors of the California Community Colleges and the Trustees of the California State University shall, and the Regents of the University of California may, adopt rules and regulations prescribing requirements similar to those provided by Section 22511.5 of the Vehicle Code and all other applicable sections of the Vehicle Code relating to parking exemptions for disabled persons, as defined by Section 295.5 of the Vehicle Code, and disabled veterans, as defined by Section 295.7 of the Vehicle Code. The rules and regulations shall include authorization to park for unlimited periods in time-restricted parking zones and to park in any metered parking space without being required to pay any parking meter fee or to display a parking permit other than pursuant to Section 5007 or 22511.55 of the Vehicle Code, provided those spaces are otherwise available for use by the general public. The adopted regulations shall authorize parking at campus facilities and grounds by students with disabilities and by persons providing transportation services to students with disabilities. Except as otherwise provided in this section, students with disabilities and persons providing transportation to students with disabilities shall be required to display a valid parking permit, if applicable, for the campus attended. Nothing in this section prohibits the adoption of rules and regulations providing greater accessibility for students with disabilities and persons providing transportation services to those students.

The adopted rules and regulations shall exempt students with disabilities and persons providing transportation services to these persons from any applicable parking restrictions in areas including, but not limited to, metered parking spaces and parking facilities designated for use by students, faculty, administrators, and employees.

(b) The Regents of the University of California may provide, and the Trustees of the California State University shall provide, and the Board of Governors of the California Community Colleges shall adopt rules and regulations requiring the governing board of each community college district to provide, visitor parking at each campus of the university or district at no charge for a disabled person, as defined by Section 295.5 of the Vehicle Code, or disabled veteran, as defined by Section 295.7 of the Vehicle Code, or as defined by each segment’s policy concerning the provision of services to students with disabilities, whichever is more inclusive, and for persons providing transportation services to individuals with disabilities. Whenever parking designated for a disabled person is provided on any campus of the University of California, the California State University, or a community college district in a facility controlled by a mechanical gate, that university or district shall also provide accommodations for any person whose disability prevents him or her from operating the gate controls. These accommodations may be provided by making arrangements for disabled persons to be assisted in the operation of the gate controls, or through other effective and reasonable means the university or district may devise. Nothing in this subdivision shall be construed to require the replacement or elimination of special parking facilities restricted for the use of disabled persons located on the campuses of these universities or districts.

It is the intent of the Legislature that community college districts shall utilize the proceeds from parking fees charged to community college students and employees to offset costs incurred by these districts in accommodating disabled persons pursuant to the requirements of this section.

(c) The Board of Governors of the California Community Colleges and the Trustees of the California State University shall, and the Regents of the University of California may, establish procedures for the purpose of conducting biennial audits to determine whether individual campuses are in compliance with all state building code requirements relating to the location and the designation of minimum percentages of available campus parking spaces for use by students with disabilities, as determined by guidelines of Section 14679 of the Government Code, Section 2-7102 of Title 24 of the California Code of Regulations, Part 40 (commencing with Section 40.1) of Title 24 of the Code of Federal Regulations, Section 1190.31 of Title 36 of the Code of Federal Regulations, or their successor provisions, or any other applicable provisions of law, whichever provides the greater accessibility for disabled persons.

(Amended by Stats. 2001, Ch. 745, Sec. 33. Effective October 12, 2001.)



67302

(a) An individual, firm, partnership, or corporation that publishes or manufactures printed instructional materials for students attending the University of California, the California State University, or a California Community College, shall provide to the university, college, or particular campus of the university or college, for use by students attending the University of California, the California State University, or a California Community College, any printed instructional material in an electronic format mutually agreed upon by the publisher or manufacturer and the college or campus. Computer files or electronic versions of printed instructional materials shall maintain the structural integrity of the printed instructional material, be compatible with commonly used braille translation and speech synthesis software, and include corrections and revisions as may be necessary. The computer files or electronic versions of the printed instructional material shall be provided to the university, college, or particular campus of the university or college at no additional cost and in a timely manner, upon receipt of a written request that does all of the following:

(1) Certifies that the university, college, or particular campus of the university or college has purchased the printed instructional material for use by a student with a disability or that a student with a disability attending or registered to attend that university, college, or particular campus of the university or college has purchased the printed instructional material.

(2) Certifies that the student has a disability that prevents him or her from using standard instructional materials.

(3) Certifies that the printed instructional material is for use by the student in connection with a course in which he or she is registered or enrolled at the university, college, or particular campus of the university or college.

(4) Is signed by the coordinator of services for students with disabilities at the university, college, or particular campus of the university or college or by the campus or college official responsible for monitoring compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) at the university, college, or particular campus of the university or college.

(b) An individual, firm, partnership, or corporation specified in subdivision (a) may also require that, in addition to the conditions enumerated above, the request shall include a statement signed by the student agreeing to both of the following:

(1) He or she will use the electronic copy of the printed instructional material in specialized format solely for his or her own educational purposes.

(2) He or she will not copy or duplicate the printed instructional material for use by others.

(c) If a college or university permits a student to directly use the electronic version of an instructional material, the disk or file shall be copy-protected, or the college or university shall take other reasonable precautions to ensure that students do not copy or distribute electronic versions of instructional materials in violation of the Copyright Revisions Act of 1976, as amended (17 U.S.C. Sec. 101 et seq.).

(d) An individual, firm, partnership, or corporation that publishes or manufactures nonprinted instructional materials for students attending the University of California, the California State University, or a California Community College shall provide computer files or other electronic versions of the nonprinted instructional materials for use by students attending the University of California, the California State University, or a California Community College, subject to the same conditions set forth in subdivisions (a) and (b) for printed instructional materials, when technology is available to convert these nonprinted instructional materials to a format that maintains the structural integrity of the nonprinted instructional materials that is compatible with braille translation and speech synthesis software.

(e) For purposes of this section:

(1) “Instructional material or materials” means textbooks and other materials written and published primarily for use by students in postsecondary instruction that are required or essential to a student’s success in a course of study in which a student with a disability is enrolled. The determination of which materials are “required or essential to student success” shall be made by the instructor of the course in consultation with the official making the request pursuant to paragraph (4) of subdivision (a) in accordance with guidelines issued pursuant to subdivision (i). “Instructional material or materials” does not include nontextual mathematics and science materials until the time software becomes commercially available that permits the conversion of existing electronic files of the materials into a format that is compatible with braille translation software or alternative media for students with disabilities.

(2) “Printed instructional material or materials” means instructional material or materials in book or other printed form.

(3) “Nonprinted instructional materials” means instructional materials in formats other than print, and includes instructional materials that require the availability of electronic equipment in order to be used as a learning resource, including, but not necessarily limited to, software programs, videotapes and audiotapes.

(4) “Structural integrity” means all of the printed instructional material, including, but not limited to, the text of the material, sidebars, the table of contents, chapter headings and subheadings, footnotes, indexes, glossaries, and bibliographies. “Structural integrity” need not include nontextual elements such as pictures, illustrations, graphs, or charts. If good faith efforts fail to produce an agreement pursuant to subdivision (a) between the publisher or manufacturer and the university, college, or particular campus of the university or college, as to an electronic format that will preserve the structural integrity of the printed instructional material, the publisher or manufacturer shall provide the instructional material in ASCII text and shall preserve as much of the structural integrity of the printed instructional material as possible.

(5) “Specialized format” means braille, audio, or digital text that is exclusively for use by blind or other persons with disabilities.

(f) Nothing in this section shall be construed to prohibit a university, college, or particular campus of the university or college from assisting a student with a disability by using the electronic version of printed instructional material provided pursuant to this section solely to transcribe or arrange for the transcription of the printed instructional material into braille. In the event a transcription is made, the campus or college shall have the right to share the braille copy of the printed instructional material with other students with disabilities.

(g) The Chancellor of the California Community Colleges, the Chancellor of the California State University, and the President of the University of California may each establish one or more centers within their respective segments to process requests for electronic versions of instructional materials pursuant to this section. If a segment establishes a center or centers, and a college or campus within the jurisdiction of the center chooses to participate in the center, each of the following shall apply:

(1) A college or campus designated as within the jurisdiction of a center shall submit requests for instructional material made pursuant to subdivision (a) to the center, which shall transmit the request to the publisher or manufacturer.

(2) If there is more than one center, each center shall make every effort to coordinate requests within its segment.

(3) The publisher or manufacturer of instructional material shall be required to honor and respond to only those requests submitted through a designated center.

(4) If a publisher or manufacturer has responded to a request for instructional materials by a center, or on behalf of all the centers within a segment, all subsequent requests for these instructional materials shall be satisfied by the center to which the request is made.

(h) Nothing in this section shall be deemed to authorize any use of instructional materials that would constitute an infringement of copyright under the Copyright Revision Act of 1976, as amended (17 U.S.C. Sec. 101 et seq.).

(i) The governing boards of the California Community Colleges, the California State University, and the University of California shall each adopt guidelines consistent with this section for its implementation and administration. At a minimum, the guidelines shall address all of the following:

(1) The designation of materials deemed “required or essential to student success.”

(2) The determination of the availability of technology for the conversion of nonprinted materials pursuant to subdivision (d) and the conversion of mathematics and science materials pursuant to paragraph (4) of subdivision (e).

(3) The procedures and standards relating to distribution of files and materials pursuant to subdivisions (a) and (b).

(4) Other matters as are deemed necessary or appropriate to carry out the purposes of this section.

(j) Failure to comply with the requirements of this section shall be a violation of Section 54.1 of the Civil Code.

(k) This section does not apply to a request by an institution for a captioned format, as defined in paragraph (1) of subdivision (a) of Section 67302.5, of an instructional material, as defined in paragraph (4) of subdivision (a) of Section 67302.5.

(Amended by Stats. 2009, Ch. 239, Sec. 1. Effective January 1, 2010. Superseded on operative date of amendment by Stats. 2012, Ch. 621.)



67302-1

(a) (1) An individual, firm, partnership, or corporation that publishes or manufactures printed instructional materials for students attending the University of California, the California State University, or a California Community College, shall provide to the university, college, or particular campus of the university or college, for use by students attending the University of California, the California State University, or a California Community College, any printed instructional material in an electronic format mutually agreed upon by the publisher or manufacturer and the college or campus. Computer files or electronic versions of printed instructional materials shall maintain the structural integrity of the printed instructional material, be compatible with commonly used braille translation and speech synthesis software, and include corrections and revisions as may be necessary. The computer files or electronic versions of the printed instructional material shall be provided to the university, college, or particular campus of the university or college at no additional cost and in a timely manner, upon receipt of a written request that does all of the following:

(A) Certifies that the university, college, or particular campus of the university or college has purchased the printed instructional material for use by a student with a disability or that a student with a disability attending or registered to attend that university, college, or particular campus of the university or college has purchased the printed instructional material. The requirements of this subparagraph shall be satisfied if the instructional material consists of a digital open source textbook or related materials developed or acquired pursuant to Section 66409.

(B) Certifies that the student has a disability that prevents him or her from using standard instructional materials.

(C) Certifies that the printed instructional material is for use by the student in connection with a course in which he or she is registered or enrolled at the university, college, or particular campus of the university or college.

(D) Is signed by the coordinator of services for students with disabilities at the university, college, or particular campus of the university or college or by the campus or college official responsible for monitoring compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.) at the university, college, or particular campus of the university or college.

(2) If and when the California Open Source Digital Library is established pursuant to statute, the request described in paragraph (1) shall be submitted to, and satisfied by, the library where the instructional material needed by a student with a disability is available from that library.

(b) An individual, firm, partnership, or corporation specified in subdivision (a) may also require that, in addition to the conditions enumerated above, the request shall include a statement signed by the student agreeing to both of the following:

(1) He or she will use the electronic copy of the printed instructional material in specialized format solely for his or her own educational purposes.

(2) He or she will not copy or duplicate the printed instructional material for use by others.

(c) If a college or university permits a student to directly use the electronic version of an instructional material, the disk or file shall be copy-protected, or the college or university shall take other reasonable precautions to ensure that students do not copy or distribute electronic versions of instructional materials in violation of the Copyright Revisions Act of 1976, as amended (17 U.S.C. Sec. 101 et seq.).

(d) An individual, firm, partnership, or corporation that publishes or manufactures nonprinted instructional materials for students attending the University of California, the California State University, or a California Community College shall provide computer files or other electronic versions of the nonprinted instructional materials for use by students attending the University of California, the California State University, or a California Community College, subject to the same conditions set forth in subdivisions (a) and (b) for printed instructional materials, when technology is available to convert these nonprinted instructional materials to a format that maintains the structural integrity of the nonprinted instructional materials that is compatible with braille translation and speech synthesis software.

(e) For purposes of this section:

(1) “Instructional material or materials” means textbooks and other materials written and published primarily for use by students in postsecondary instruction, including, but not limited to, digital open source textbooks and related materials developed or acquired pursuant to Section 66409, that are required or essential to a student’s success in a course of study in which a student with a disability is enrolled. The determination of which materials are “required or essential to student success” shall be made by the instructor of the course in consultation with the official making the request pursuant to paragraph (4) of subdivision (a) in accordance with guidelines issued pursuant to subdivision (i). “Instructional material or materials” does not include nontextual mathematics and science materials until the time software becomes commercially available that permits the conversion of existing electronic files of the materials into a format that is compatible with braille translation software or alternative media for students with disabilities.

(2) “Nonprinted instructional materials” means instructional materials in formats other than print, and includes instructional materials that require the availability of electronic equipment in order to be used as a learning resource, including, but not necessarily limited to, software programs, videotapes and audiotapes.

(3) “Printed instructional material or materials” means instructional material or materials in book form or other printed form.

(4) “Specialized format” means braille, audio, or digital text that is exclusively for use by blind persons or other persons with disabilities.

(5) “Structural integrity” means all of the printed instructional material, including, but not limited to, the text of the material, sidebars, the table of contents, chapter headings and subheadings, footnotes, indexes, glossaries, and bibliographies. “Structural integrity” need not include nontextual elements such as pictures, illustrations, graphs, or charts. If good-faith efforts fail to produce an agreement pursuant to subdivision (a) between the publisher or manufacturer and the university, college, or particular campus of the university or college, as to an electronic format that will preserve the structural integrity of the printed instructional material, the publisher or manufacturer shall provide the instructional material in ASCII text and shall preserve as much of the structural integrity of the printed instructional material as possible.

(f) Nothing in this section shall be construed to prohibit a university, college, or particular campus of the university or college from assisting a student with a disability by using the electronic version of printed instructional material provided pursuant to this section solely to transcribe or arrange for the transcription of the printed instructional material into braille. In the event a transcription is made, the campus or college shall have the right to share the braille copy of the printed instructional material with other students with disabilities.

(g) The Chancellor of the California Community Colleges, the Chancellor of the California State University, and the President of the University of California may each establish one or more centers within their respective segments to process requests for electronic versions of instructional materials pursuant to this section. If a segment establishes a center or centers, and a college or campus within the jurisdiction of the center chooses to participate in the center, each of the following shall apply:

(1) A college or campus designated as within the jurisdiction of a center shall submit requests for instructional material made pursuant to subdivision (a) to the center, which shall transmit the request to the publisher or manufacturer.

(2) If there is more than one center, each center shall make every effort to coordinate requests within its segment.

(3) The publisher or manufacturer of instructional material shall be required to honor and respond to only those requests submitted through a designated center.

(4) If a publisher or manufacturer has responded to a request for instructional materials by a center, or on behalf of all the centers within a segment, all subsequent requests for these instructional materials shall be satisfied by the center to which the request is made.

(h) Nothing in this section shall be deemed to authorize any use of instructional materials that would constitute an infringement of copyright under the Copyright Revision Act of 1976, as amended (17 U.S.C. Sec. 101 et seq.).

(i) The governing boards of the California Community Colleges, the California State University, and the University of California shall each adopt guidelines consistent with this section for its implementation and administration. At a minimum, the guidelines shall address all of the following:

(1) The designation of materials deemed “required or essential to student success.”

(2) The determination of the availability of technology for the conversion of nonprinted materials pursuant to subdivision (d) and the conversion of mathematics and science materials pursuant to paragraph (4) of subdivision (e).

(3) The procedures and standards relating to distribution of files and materials pursuant to subdivisions (a) and (b).

(4) Other matters as are deemed necessary or appropriate to carry out the purposes of this section.

(j) Failure to comply with the requirements of this section shall be a violation of Section 54.1 of the Civil Code.

(k) This section does not apply to a request by an institution for a captioned format, as defined in paragraph (1) of subdivision (a) of Section 67302.5, of an instructional material, as defined in paragraph (4) of subdivision (a) of Section 67302.5.

(Amended by Stats. 2012, Ch. 621, Sec. 3. Effective January 1, 2013. Operation contingent upon funding, as described in Sec. 5 of Ch. 621.)



67302.5

(a) As used in this section, the following terms have the following meanings:

(1) “Captioned” or “captioning” means the display of text corresponding to, and synchronized with, the spoken-word audio portion of instructional material.

(2) “Electronic format” means a computer file or other digital medium that embodies instructional material, is not itself captioned, but from which a captioned format may be created using commercially available technology.

(3) “Institution” means the University of California, the California State University, a California Community College, or any campus or location of any of those institutions.

(4) “Instructional material” means any audiovisual work, as that term is defined in Section 101 of Title 17 of the United States Code, that is created and published primarily for use by students in postsecondary instruction, and is required for a student’s success in a course of study in which a student with a disability is enrolled. The determination of which materials are “required for student success” shall be made by the instructor of the course in consultation with the official making the request pursuant to subdivision (b) in accordance with guidelines issued pursuant to subdivision (i).

(5) “Publisher” means any individual, firm, partnership, or corporation that is engaged in the business, whether for profit or not for profit, of selling instructional material in which it owns or controls some or all of the copyright to that material. “Publisher” does not include any entity that is a subdivision of any state or other governmental body, other than the State of California.

(6) “Writing” includes facsimile transmission and e-mail.

(b) (1) A publisher that publishes instructional material used by students attending, or by instructors for use in classroom presentations at, the University of California, the California State University, or a California Community College, shall, upon request by an institution on behalf of a student or instructor at that institution, do one of the following:

(A) Provide access to a captioned format of the instructional material directly to the student or the instructor by providing an Internet password, delivery of a disk or file, or in any other appropriate manner.

(B) Provide to the institution a captioned format of the instructional material.

(C) Provide to the institution an electronic format, if available, of the instructional material, unless the institution already has an electronic format in its possession, and a license permitting the institution to create a captioned format of the material, to the extent the publisher has the right to grant that license.

(2) A publisher shall respond to a properly addressed request that meets the requirements of subdivision (c) in the following manner, as applicable:

(A) Within 10 calendar days after the receipt of the request, the publisher shall provide to the institution a notice, in writing, as to which of the three actions in paragraph (1) it intends to take.

(B) If the publisher does not possess an electronic format of the instructional material, it shall advise the institution of that fact in the notice provided pursuant to subparagraph (A).

(C) If the publisher lacks sufficient rights to distribute, or license the institution to create, a captioned format of some or all of the instructional material covered by the request, it shall advise the institution of that fact in the notice provided pursuant to subparagraph (A), and shall provide both of the following to the institution, to the extent that the publisher is able to do so:

(i) An electronic format of the instructional material to which the publisher does not control the applicable rights.

(ii) The name and contact information of the person that the publisher believes to be capable of authorizing creation of a captioned format of the instructional material. Any person capable of authorizing the creation of the captioned format shall be deemed to be the publisher of that material for purposes of this section.

(D) If the publisher notifies the institution that it will provide an electronic format and a license permitting the institution to create a captioned format, it shall provide the electronic format and the license within seven calendar days of providing the notice pursuant to subparagraph (A).

(E) If the publisher notifies the institution that it will provide a captioned format of the requested material, the publisher shall provide the captioned format as soon as it is possible to do so, but not later than 14 calendar days after providing the notice pursuant to subparagraph (A).

(3) If a publisher fails to respond to a request, as required by paragraph (2), within 10 calendar days of receiving the request, the institution shall be deemed to have received a license permitting the institution to create a captioned format of the instructional material.

(c) (1) An institution, if it chooses to submit a request pursuant to subdivision (b), shall include in the request all of the following:

(A) Certification that the institution or an instructor at that institution has purchased the instructional material either (i) for use by a student with an auditory disability that prevents the student from using the instructional material in a noncaptioned format or (ii) for use in a class in which a student with such a disability is enrolled, or that a student with such a disability attending, or registered to attend, that institution has purchased the instructional material.

(B) Certification that the student has an auditory disability that prevents the student from using instructional material in noncaptioned format.

(C) Certification that the instructional material is for use by the student or an instructor in connection with a course in which the student is registered or enrolled at the institution.

(D) The signature of the coordinator of services for students with disabilities at the institution, or by an official responsible for monitoring compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) at the institution.

(E) At a minimum, an e-mail address and a facsimile number at which the person signing the request may be contacted.

(2) A publisher may require, in addition to the requirements enumerated in paragraph (1), a request to include a statement signed by the student agreeing to both of the following:

(A) He or she will use the captioned format of the instructional material solely for his or her own educational purposes.

(B) He or she will not distribute or reproduce the captioned format for use by others.

(d) (1) Any institution possessing an electronic format of an instructional material shall take reasonable precautions to ensure that the electronic format is not distributed to any third party, except as provided in paragraph (2) and subdivision (e), and shall, to the extent possible, maintain in effect all copy-protection measures embedded in any electronic format provided by a publisher.

(2) An institution may retain an outside vendor to assist it in the exercise of rights granted to it by a publisher or by this section, and shall ensure, pursuant to an agreement that the publisher and the institution shall both have the power to enforce, that the electronic format is not further distributed and that any captioned format made from it is provided only to the institution.

(e) (1) If a publisher provides to an institution a captioned format of instructional materials, the institution shall provide the captioned format to the student or instructor on whose behalf the request was made and may retain a copy of that captioned format.

(2) Except as provided in paragraph (4), if a publisher grants an institution a license to create a captioned format, the institution shall provide a copy of the resulting captioned format to the publisher and may retain a copy of the captioned format.

(3) Pursuant to paragraph (1) or (2), the institution may provide additional copies to any other of its students, any instructor employed by the institution for classroom use, any student at any other institution, or any other institution for classroom use, if the institution collects and forwards to the publisher all institutional and student certifications required under subdivision (b).

(4) The institution shall cease to distribute additional copies of a captioned format to any other institution if either of the following occurs:

(A) The institution receives notice that a captioned format has become commercially available from the publisher or other copyright owner of the instructional material. However, if this occurs, the institution may continue to allow its own instructors to use any captioned format that the institution previously created.

(B) The publisher, or other copyright owner, of the instructional material notifies the institution that the institution’s captioned format contains material errors or omissions.

(5) An instructor who receives a captioned format, or access to a captioned format pursuant to subparagraph (A) of paragraph (1) of subdivision (b), shall not use the captioned format for any purposes except for the classroom use for which the captioned format was requested or, in accordance with paragraph (3), for use in other classes at the institution with which the instructor is affiliated at the time that a request was made pursuant to subdivision (b).

(f) (1) The Chancellor of the California Community Colleges, the Chancellor of the California State University, and the President of the University of California may each designate an office, or may by agreement designate a single office, to maintain a registry of publisher contact information. A registry office designated pursuant to this subdivision may be a center described in subdivision (g) of this section or subdivision (g) of Section 67302.

(2) A publisher intending to sell instructional materials in the state shall provide to the office designated pursuant to paragraph (1) the name and contact information of its office or employee designated to handle requests made under this section, or an Internet Web site containing that information. If a publisher fails to provide that information, a request under subdivision (b) may be sent to a publisher at the address of its primary place of business, to the attention of its rights and permissions department.

(g) The Chancellor of the California Community Colleges, the Chancellor of the California State University, and the President of the University of California may each establish one or more centers within their respective segments to process requests pursuant to this section. A center under this subdivision may be a center established under subdivision (g) of Section 67302. All of the following requirements apply with respect to any center established or designated for the purposes of this subdivision:

(1) If an institution designated as within the jurisdiction of a center chooses to process requests in the manner set forth in this subdivision, it shall submit all requests made under this section to the center, which shall transmit these requests to publishers.

(2) Each center shall make every effort to coordinate requests within its segment.

(3) A publisher shall not be required to respond to requests from institutions that a center has been designated to represent, unless those requests are communicated through the center.

(4) The center shall, in handling all electronic formats and captioned formats for the benefit of students enrolled in the institutions the center represents, have the same rights and obligations arising under subdivisions (d) and (e) as the institutions on whose behalf it acts.

(h) Access to a captioned format, an electronic format, or a license to create a captioned format pursuant to subdivision (b) shall be provided free of any fee or royalty that is additional to the initial purchase of the instructional material by the student, the instructor, or the institution.

(i) (1) The Board of Governors of the California Community Colleges and the Trustees of the California State University may, and the Regents of the University of California are requested to, adopt guidelines consistent with this section for its implementation and administration. It is the intent of the Legislature that the guidelines, if adopted, address all of the following:

(A) The designation of materials deemed “required for student success.”

(B) The procedures and standards relating to distribution of files and materials pursuant to subdivisions (b), (d), and (e).

(C) The possibility of involving outside networks or partnerships between publishers and institutions to provide for access to instructional materials for students with disabilities and to facilitate the issuance of licenses by publishers under subparagraph (C) of paragraph (1), and paragraph (3), of subdivision (b).

(D) Other matters as are deemed necessary or appropriate to carry out the purposes of this section.

(2) For purposes of paragraph (1), the Board of Governors of the California Community Colleges, the Trustees of the California State University, and the University of California are encouraged, from time to time, in the reasonable discretion of the respective governing body, to convene an advisory group, at least one-third of the membership of which shall be representatives designated by publishers as having a substantial volume of transactions with institutions under this section.

(j) Nothing in this section shall be construed to require a publisher to produce or deliver an electronic format of instructional material if the publisher offers that instructional material for sale only in a form that is not computer-readable.

(k) Nothing in this section shall be construed as vesting any copyright or copyright interest in any captioned format in any person or entity other than the publisher.

(l) Nothing in this section shall be construed to authorize any use of instructional materials that would violate the takings clause of the Fifth Amendment to the United States Constitution or would constitute an infringement of copyright under the Copyright Revision Act of 1976, as amended (17 U.S.C. Sec. 101 et seq.).

(m) This section exclusively governs requests for captioned formats of instructional materials and Section 67302 does not apply to requests for captioned formats of instructional materials.

(n) The provisions of this section shall apply to the University of California, the California State University, and the California Community Colleges only to the extent that the respective institution, by appropriate resolution, makes these provisions applicable.

(Amended by Stats. 2010, Ch. 328, Sec. 50. Effective January 1, 2011. Superseded on operative date of amendment by Stats. 2012, Ch. 621.)



67302.5-1

(a) As used in this section, the following terms have the following meanings:

(1) “Captioned” or “captioning” means the display of text corresponding to, and synchronized with, the spoken-word audio portion of instructional material.

(2) “Electronic format” means a computer file or other digital medium that embodies instructional material, is not itself captioned, but from which a captioned format may be created using commercially available technology.

(3) “Institution” means the University of California, the California State University, a California Community College, or any campus or location of any of those institutions.

(4) “Instructional material” means any audiovisual work, as that term is defined in Section 101 of Title 17 of the United States Code, that is created and published primarily for use by students in postsecondary instruction, and is required for a student’s success in a course of study in which a student with a disability is enrolled. The determination of which materials are “required for student success” shall be made by the instructor of the course in consultation with the official making the request pursuant to subdivision (b) in accordance with guidelines issued pursuant to subdivision (i). “Instructional material” includes audio-visual works that constitute digital open source textbooks and related materials developed or acquired pursuant to Section 66409.

(5) “Publisher” means any individual, firm, partnership, or corporation that is engaged in the business, whether for profit or not for profit, of selling instructional material in which it owns or controls some or all of the copyright to that material. “Publisher” does not include any entity that is a subdivision of any state or other governmental body, other than the State of California.

(6) “Writing” includes facsimile transmission and e-mail.

(b) (1) A publisher that publishes instructional material used by students attending, or by instructors for use in classroom presentations at, the University of California, the California State University, or a California Community College, shall, upon request by an institution on behalf of a student or instructor at that institution, do one of the following:

(A) Provide access to a captioned format of the instructional material directly to the student or the instructor by providing an Internet password, delivery of a disk or file, or in any other appropriate manner.

(B) Provide to the institution a captioned format of the instructional material.

(C) Provide to the institution an electronic format, if available, of the instructional material, unless the institution already has an electronic format in its possession, and a license permitting the institution to create a captioned format of the material, to the extent the publisher has the right to grant that license.

(2) A publisher shall respond to a properly addressed request that meets the requirements of subdivision (c) in the following manner, as applicable:

(A) Within 10 calendar days after the receipt of the request, the publisher shall provide to the institution a notice, in writing, as to which of the three actions in paragraph (1) it intends to take.

(B) If the publisher does not possess an electronic format of the instructional material, it shall advise the institution of that fact in the notice provided pursuant to subparagraph (A).

(C) If the publisher lacks sufficient rights to distribute, or license the institution to create, a captioned format of some or all of the instructional material covered by the request, it shall advise the institution of that fact in the notice provided pursuant to subparagraph (A), and shall provide both of the following to the institution, to the extent that the publisher is able to do so:

(i) An electronic format of the instructional material to which the publisher does not control the applicable rights.

(ii) The name and contact information of the person that the publisher believes to be capable of authorizing creation of a captioned format of the instructional material. Any person capable of authorizing the creation of the captioned format shall be deemed to be the publisher of that material for purposes of this section.

(D) If the publisher notifies the institution that it will provide an electronic format and a license permitting the institution to create a captioned format, it shall provide the electronic format and the license within seven calendar days of providing the notice pursuant to subparagraph (A).

(E) If the publisher notifies the institution that it will provide a captioned format of the requested material, the publisher shall provide the captioned format as soon as it is possible to do so, but not later than 14 calendar days after providing the notice pursuant to subparagraph (A).

(3) If a publisher fails to respond to a request, as required by paragraph (2), within 10 calendar days of receiving the request, the institution shall be deemed to have received a license permitting the institution to create a captioned format of the instructional material.

(4) If and when the California Open Source Digital Library is established pursuant to statute, the request described in paragraph (1) shall be submitted to, and satisfied by, the library where the instructional material needed by a student with a disability is available from that library.

(c) (1) An institution, if it chooses to submit a request pursuant to subdivision (b), shall include in the request all of the following:

(A) Certification that the institution or an instructor at that institution has purchased the instructional material either (i) for use by a student with an auditory disability that prevents the student from using the instructional material in a noncaptioned format or (ii) for use in a class in which a student with such a disability is enrolled, or that a student with such a disability attending, or registered to attend, that institution has purchased the instructional material. The requirements of this subparagraph shall be satisfied if the instructional material consists of a digital open source textbook or related materials developed or acquired pursuant to Section 66409.

(B) Certification that the student has an auditory disability that prevents the student from using instructional material in noncaptioned format.

(C) Certification that the instructional material is for use by the student or an instructor in connection with a course in which the student is registered or enrolled at the institution.

(D) The signature of the coordinator of services for students with disabilities at the institution, or by an official responsible for monitoring compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) at the institution.

(E) At a minimum, an e-mail address and a facsimile number at which the person signing the request may be contacted.

(2) A publisher may require, in addition to the requirements enumerated in paragraph (1), a request to include a statement signed by the student agreeing to both of the following:

(A) He or she will use the captioned format of the instructional material solely for his or her own educational purposes.

(B) He or she will not distribute or reproduce the captioned format for use by others.

(d) (1) Any institution possessing an electronic format of an instructional material shall take reasonable precautions to ensure that the electronic format is not distributed to any third party, except as provided in paragraph (2) and subdivision (e), and shall, to the extent possible, maintain in effect all copy-protection measures embedded in any electronic format provided by a publisher.

(2) An institution may retain an outside vendor to assist it in the exercise of rights granted to it by a publisher or by this section, and shall ensure, pursuant to an agreement that the publisher and the institution shall both have the power to enforce, that the electronic format is not further distributed and that any captioned format made from it is provided only to the institution.

(e) (1) If a publisher provides to an institution a captioned format of instructional materials, the institution shall provide the captioned format to the student or instructor on whose behalf the request was made and may retain a copy of that captioned format.

(2) Except as provided in paragraph (4), if a publisher grants an institution a license to create a captioned format, the institution shall provide a copy of the resulting captioned format to the publisher and may retain a copy of the captioned format.

(3) Pursuant to paragraph (1) or (2), the institution may provide additional copies to any other of its students, any instructor employed by the institution for classroom use, any student at any other institution, or any other institution for classroom use, if the institution collects and forwards to the publisher all institutional and student certifications required under subdivision (b).

(4) The institution shall cease to distribute additional copies of a captioned format to any other institution if either of the following occurs:

(A) The institution receives notice that a captioned format has become commercially available from the publisher or other copyright owner of the instructional material. However, if this occurs, the institution may continue to allow its own instructors to use any captioned format that the institution previously created.

(B) The publisher, or other copyright owner, of the instructional material notifies the institution that the institution’s captioned format contains material errors or omissions.

(5) An instructor who receives a captioned format, or access to a captioned format pursuant to subparagraph (A) of paragraph (1) of subdivision (b), shall not use the captioned format for any purposes except for the classroom use for which the captioned format was requested or, in accordance with paragraph (3), for use in other classes at the institution with which the instructor is affiliated at the time that a request was made pursuant to subdivision (b).

(f) (1) The Chancellor of the California Community Colleges, the Chancellor of the California State University, and the President of the University of California may each designate an office, or may by agreement designate a single office, to maintain a registry of publisher contact information. A registry office designated pursuant to this subdivision may be a center described in subdivision (g) of this section or subdivision (g) of Section 67302.

(2) A publisher intending to sell instructional materials in the state shall provide to the office designated pursuant to paragraph (1) the name and contact information of its office or employee designated to handle requests made under this section, or an Internet Web site containing that information. If a publisher fails to provide that information, a request under subdivision (b) may be sent to a publisher at the address of its primary place of business, to the attention of its rights and permissions department.

(g) The Chancellor of the California Community Colleges, the Chancellor of the California State University, and the President of the University of California may each establish one or more centers within their respective segments to process requests pursuant to this section. A center under this subdivision may be a center established under subdivision (g) of Section 67302. All of the following requirements apply with respect to any center established or designated for the purposes of this subdivision:

(1) If an institution designated as within the jurisdiction of a center chooses to process requests in the manner set forth in this subdivision, it shall submit all requests made under this section to the center, which shall transmit these requests to publishers.

(2) Each center shall make every effort to coordinate requests within its segment.

(3) A publisher shall not be required to respond to requests from institutions that a center has been designated to represent, unless those requests are communicated through the center.

(4) The center shall, in handling all electronic formats and captioned formats for the benefit of students enrolled in the institutions the center represents, have the same rights and obligations arising under subdivisions (d) and (e) as the institutions on whose behalf it acts.

(h) Access to a captioned format, an electronic format, or a license to create a captioned format pursuant to subdivision (b) shall be provided free of any fee or royalty that is additional to the initial purchase of the instructional material by the student, the instructor, or the institution.

(i) (1) The Board of Governors of the California Community Colleges and the Trustees of the California State University may, and the Regents of the University of California are requested to, adopt guidelines consistent with this section for its implementation and administration. It is the intent of the Legislature that the guidelines, if adopted, address all of the following:

(A) The designation of materials deemed “required for student success.”

(B) The procedures and standards relating to distribution of files and materials pursuant to subdivisions (b), (d), and (e).

(C) The possibility of involving outside networks or partnerships between publishers and institutions to provide for access to instructional materials for students with disabilities and to facilitate the issuance of licenses by publishers under subparagraph (C) of paragraph (1), and paragraph (3), of subdivision (b).

(D) Other matters as are deemed necessary or appropriate to carry out the purposes of this section.

(2) For purposes of paragraph (1), the Board of Governors of the California Community Colleges, the Trustees of the California State University, and the University of California are encouraged, from time to time, in the reasonable discretion of the respective governing body, to convene an advisory group, at least one-third of the membership of which shall be representatives designated by publishers as having a substantial volume of transactions with institutions under this section.

(j) Nothing in this section shall be construed to require a publisher to produce or deliver an electronic format of instructional material if the publisher offers that instructional material for sale only in a form that is not computer-readable.

(k) Nothing in this section shall be construed as vesting any copyright or copyright interest in any captioned format in any person or entity other than the publisher.

(l) Nothing in this section shall be construed to authorize any use of instructional materials that would violate the takings clause of the Fifth Amendment to the United States Constitution or would constitute an infringement of copyright under the Copyright Revision Act of 1976, as amended (17 U.S.C. Sec. 101 et seq.).

(m) This section exclusively governs requests for captioned formats of instructional materials and Section 67302 does not apply to requests for captioned formats of instructional materials.

(n) The provisions of this section shall apply to the University of California, the California State University, and the California Community Colleges only to the extent that the respective institution, by appropriate resolution, makes these provisions applicable.

(Amended by Stats. 2012, Ch. 621, Sec. 4. Effective January 1, 2013. Operation contingent upon funding, as described in Sec. 5 of Ch. 621.)






ARTICLE 2 - Reader Services

67305

Notwithstanding the provisions of Section 67300, federal and state vocational rehabilitation funds may be utilized to provide reader and interpreter services to clients of the Department of Rehabilitation, provided that those funds are administered in full compliance with applicable federal and state laws and regulations and the policies and procedures of the Department of Rehabilitation.

(Added by Stats. 1995, Ch. 758, Sec. 54. Effective January 1, 1996.)



67306

(a) California State University systemwide policy governing the provision of services to students with disabilities shall include a requirement that Disabled Student Services (DSS) directors maintain a list of readers who meet certain standards. These standards shall include some college education, a 3.0 grade point average, or the possession of equivalent skills. It is expected that most students will select a reader from this list.

(b) In addition, systemwide policy shall require that students and readers meet in a mutually agreeable public facility, either on campus or off campus, as appropriate to the student’s coursework and consistent with campus policy. Requests for, and explanation of, the need for exceptions to this regulation shall be made in writing by a student on a standardized form developed by the California State University and maintained on file.

(c) Students who prefer a reader not on the campus list or prefer alternative locations for services mutually agreed to by the reader and the student, shall file written requests on a standardized form provided by the DSS director, or his or her designee, and developed by the California State University, to be maintained on file.

(d) At the beginning of each term, students shall receive a notice informing them of the option to choose a reader not on the list and to choose a location for receiving reader services in a nonpublic facility. The notice shall be signed by both the student and the DSS director, or his or her designee, and shall be maintained on file.

(Added by Stats. 1995, Ch. 758, Sec. 54. Effective January 1, 1996.)



67307

Reader services for students with disabilities attending the California State University shall be provided for required reading not readily available on tape, handouts, and materials necessary for the required research papers. The number of reader hours provided shall be determined by the appropriate DSS staff person, in consultation with the student, and based on the volume of materials to be read. While the desirable number of hours to be available is, at a minimum, 1.5 hours of reader service per unit per week, the final number of reader services to be provided is dependent upon the student courseload, the individual student’s need, and available campus funds.

(Added by Stats. 1995, Ch. 758, Sec. 54. Effective January 1, 1996.)






ARTICLE 3 - State-Funded Services

67310

(a) The Legislature finds and declares that equal access to public postsecondary education is essential for the full integration of persons with disabilities into the social, political, and economic mainstream of California. The Legislature recognizes the historic underrepresentation of disabled students in postsecondary programs and the need for equitable efforts that enhance the enrollment and retention of disabled students in public colleges and universities in California.

(b) The Legislature recognizes its responsibility to provide and adequately fund postsecondary programs and services for disabled students attending a public postsecondary institution.

(c) To meet this responsibility, the Legislature sets forth the following principles for public postsecondary institutions and budgetary control agencies to observe in providing postsecondary programs and services for students with disabilities:

(1) The state funded activity shall be consistent with the stated purpose of programs and services for disabled students provided by the California Community Colleges, the California State University, or the University of California, as governed by the statutes, regulations, and guidelines of the community colleges, state university, or the University of California.

(2) The state funded activity shall not duplicate services or instruction that are available to all students, either on campus or in the community.

(3) The state funded activity shall be directly related to the functional limitations of the verifiable disabilities of the students to be served.

(4) The state funded activity shall be directly related to these students’ full access to and participation in the educational process.

(5) The state funded activity shall have as its goals the independence of disabled students and the maximum integration of these students with other students.

(6) The state funded activity shall be provided in the most integrated setting possible, consistent with state and federal law, state policy and funding requirements, and missions and policies of the postsecondary segment, and shall be based on identified student needs.

(d) It is the intent of the Legislature that, through the state budget process, the public postsecondary institutions request, and the state provide, funds to cover the actual cost of providing services and instruction, consistent with the principles set forth in subdivision (c), to disabled students in their respective postsecondary institutions.

(e) All public postsecondary education institutions shall continue to utilize other available resources to support programs and services for disabled students as well as maintain their current level of funding from other sources whenever possible.

(f) Pursuant to Section 67312, postsecondary institutions shall demonstrate institutional accountability and clear program effectiveness evaluations for services to students with disabilities.

(Repealed and added by Stats. 1995, Ch. 758, Sec. 54. Effective January 1, 1996.)



67311

It is the desire and intent of the Legislature that, as appropriate for each postsecondary segment, funds for disabled student programs and services be based on the following three categories of costs:

(a) Fixed costs associated with the ongoing administration and operation of the services and programs. These fixed costs are basic ongoing administrative and operational costs of campus programs that are relatively consistent in frequency from year-to-year, such as:

(1) Access to, and arrangements for, adaptive educational equipment, materials, and supplies required by disabled students.

(2) Job placement and development services related to the transition from school to employment.

(3) Liaisons with campus and community agencies, including referral and followup services to these agencies on behalf of disabled students.

(4) On-campus and off-campus registration assistance, including priority enrollment, applications for financial aid, and related college services.

(5) Special parking, including on-campus parking registration, temporary parking permit arrangements, and application assistance for students who do not have state handicapped placards or license plates.

(6) Supplemental specialized orientation to acquaint students with the campus environment.

(7) Activities to coordinate and administer specialized services and instruction.

(8) Activities to assess the planning, implementation, and effectiveness of disabled student services and programs.

The baseline cost of these services shall be determined by the respective system and fully funded with annual adjustments for inflation and salary range changes, to the extent funds are provided.

(b) Continuing variable costs that fluctuate with changes in the number of students or the unit load of students. These continuing variable costs are costs for services that vary in frequency depending on the needs of students, such as the following:

(1) Diagnostic assessment, including both individual and group assessment not otherwise provided by the institution to determine functional, educational, or employment levels or to certify specific disabilities.

(2) On-campus mobility assistance, including mobility training and orientation and manual or automatic transportation assistance to and from college courses and related educational activities.

(3) Off-campus transportation assistance, including transporting students with disabilities to and from the campus in areas where accessible public transportation is unavailable, inadequate, or both.

(4) Disability-related counseling and advising, including specialized academic, vocational, personal, and peer counseling, that is developed specifically for disabled students and not duplicated by regular counseling and advising services available to all students.

(5) Interpreter services, including manual and oral interpreting for deaf and hard-of-hearing students.

(6) Reader services to coordinate and provide access to information required for equitable academic participation if this access is unavailable in other suitable modes.

(7) Services to facilitate the repair of equipment and learning assistance devices.

(8) Special class instruction that does not duplicate existing college courses but is necessary to meet the unique educational needs of particular groups of disabled students.

(9) Speech services, provided by licensed speech or language pathologists for students with verified speech disabilities.

(10) Test taking facilitation, including adapting tests for and proctoring test taking by, disabled students.

(11) Transcription services, including, but not limited to, the provision of Braille and print materials.

(12) Specialized tutoring services not otherwise provided by the institution.

(13) Notetaker services for writing, notetaking, and manual manipulation for classroom and related academic activities.

State funds may be provided annually for the cost of these services on an actual-cost basis, including wages for the individuals providing these services and expenses for attendant supplies. Each institution shall be responsible for documenting its costs to the appropriate state agencies.

(c) One-time variable costs associated with the purchase or replacement of equipment. One-time variable costs are one-time expenditures for the purchase of supplies or the repair of equipment, such as adapted educational materials and vehicles. State funds shall be provided for these expenses on an actual cost basis as documented by each institution.

(Repealed and added by Stats. 1995, Ch. 758, Sec. 54. Effective January 1, 1996.)



67312

(a) The Board of Governors of the California Community Colleges and the Trustees of the California State University shall, for their respective systems, and the Regents of the University of California may, do the following:

(1) Work with the California Postsecondary Education Commission and the Department of Finance to develop formulas or procedures for allocating funds authorized under this chapter.

(2) Adopt rules and regulations necessary to the operation of programs funded pursuant to this chapter.

(3) Maintain the present intersegmental efforts to work with the California Postsecondary Education Commission and other interested parties, to coordinate the planning and development of programs for students with disabilities, including, but not necessarily limited to, the establishment of common definitions for students with disabilities and uniform formats for reports required under this chapter.

(4) Develop and implement, in consultation with students and staff, a system for evaluating state-funded programs and services for disabled students on each campus at least every five years. At a minimum, these systems shall provide for the gathering of outcome data, staff and student perceptions of program effectiveness, and data on the implementation of the program and physical accessibility requirements of Section 794 of Title 29 of the Federal Rehabilitation Act of 1973.

(b) Commencing in January 1990, and every two years thereafter, the Board of Governors of the California Community Colleges shall submit a report to the Governor, the education policy committees of the Legislature, and the California Postsecondary Education Commission describing its efforts to serve students with disabilities. These biennial reports shall also include a review on a campus-by-campus basis of the enrollment, retention, transition, and graduation rates of disabled students, including categorical funding of those programs.

(Amended by Stats. 2009, Ch. 386, Sec. 9. Effective January 1, 2010.)



67313

Nothing in this chapter shall be construed to be directing any student, or students, toward a particular program or service for students with disabilities nor shall anything in this chapter be used to deny any student an education because he or she does not wish to receive state funded disabled student programs and services.

(Repealed and added by Stats. 1995, Ch. 758, Sec. 54. Effective January 1, 1996.)









CHAPTER 14.25 - Office Equipment

67320

Each campus of the California Community Colleges, the California State University, and the University of California shall consider human and ergonomic factors, including human health and safety, human comfort, and equipment usefulness when they select and procure office equipment and related support equipment.

The Board of Governors of the California Community Colleges, the Trustees of the California State University, and the Regents of the University of California shall adopt regulations that are necessary to carry out this chapter.

For purposes of this chapter, “office equipment and related support equipment” includes, but is not limited to, electronic equipment, typewriters, chairs, and tables.

(Added by Stats. 1986, Ch. 1303, Sec. 1.)






CHAPTER 14.27 - Contracts

67325

For the purposes of this article, “contract” means a research, training, or service agreement between the state and the University of California or the California State University, or a grant from the state to the University of California or the California State University for research, training, or service.

(Added by Stats. 2009, Ch. 402, Sec. 1. Effective January 1, 2010.)



67326

The Legislature finds and declares all of the following:

(a) The University of California and the California State University comprise two important parts of the state’s public university system.

(b) The University of California and the California State University receive about six billion dollars ($6,000,000,000) from the State General Fund each year.

(c) In the 2006–07 fiscal year, state agencies and departments entered into more than 2,500 contracts or contract amendments with the University of California and the California State University.

(d) Many of these contracts contain similar provisions, such as provisions dealing with issues relating to liability, intellectual property, the right to undertake additional research, the right to publish, hiring, personnel, invoicing, and payments.

(e) The provisions of each contract or contract amendment are typically negotiated between attorneys representing the state agencies and departments and attorneys representing the University of California and the California State University.

(f) The drafting of many of these contracts takes six months to a year, and, in many cases, the state is paying for both sides of the contract negotiations.

(g) It would be more cost effective and efficient if the state and the University of California and the California State University would establish standardized “boilerplate” provisions that would apply to all contracts between the state and the University of California or the California State University, allowing for variations only in unusual situations.

(h) The federal government has established the Federal Demonstration Partnership, which provides for uniform contracting provisions.

(Added by Stats. 2009, Ch. 402, Sec. 1. Effective January 1, 2010.)



67327

(a) The Department of General Services, acting for the state, shall, negotiate and establish a model contract with standard contract provisions with the Regents of the University of California and a model contract with standard contract provisions with the Trustees of the California State University by July 1, 2010. The trustees shall, and the regents are urged to, negotiate and establish with the Department of General Services the model contract applicable to their university by July 1, 2010. The Department of General Services shall seek the active participation of state agencies and departments that have contracts with the University of California or the California State University. The model contract may be revised in a manner determined by the University of California or the California State University and the Department of General Services, in consultation with state agencies and departments that have contracts with the University of California or the California State University. To the extent feasible, these standard contract provisions shall include, but not necessarily be limited to, provisions relating to all of the following:

(1) Liability.

(2) Intellectual property.

(3) The right to undertake additional research.

(4) The right to publish.

(5) Hiring and other personnel-related matters.

(6) Invoicing.

(7) Payments.

(8) Dispute resolution.

(9) Travel.

(10) Termination.

(11) Administrative overhead and indirect costs.

(b) The standard provisions in a model contract agreed upon pursuant to subdivision (a) shall be used in contracts entered into between the University of California or the California State University and the state, unless both contracting parties mutually determine that a specified standard contract provision is inappropriate or inadequate for a specified contract.

(c) In implementing this section, the Department of General Services may use the services of any state agency, as that term is defined in Section 11000 of the Government Code.

(d) The Department of General Services and the University of California or the California State University, in consultation with state agencies and departments that have contracts with the University of California or the California State University, may determine those types of contracts for which the use of the model contract would be inappropriate or inadequate.

(e) It is not the intent of the Legislature that the model contract provisions waive the requirements of the law.

(Added by Stats. 2009, Ch. 402, Sec. 1. Effective January 1, 2010.)



67328

The California State University and the University of California, if the University of California participates in the model contracting process created pursuant to this chapter, shall be responsible for the facilitation and associated support costs of the Department of General Services required to implement the provisions of this chapter, excluding the Department of General Services’ legal costs.

(Added by Stats. 2009, Ch. 402, Sec. 1. Effective January 1, 2010.)






CHAPTER 14.3 - Higher Education Facilities Bond Act of 1988

ARTICLE 1 - General Provisions

67330

This chapter shall be known and may be cited as the Higher Education Facilities Bond Act of 1988.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67331

The Legislature finds and declares all of the following:

(a) California’s economic and social prosperity relies on a higher education system that keeps pace with California’s growth. In the coming decades, the state’s economic prosperity will depend on increasing the productivity of the work force and on the ability to compete successfully in the world marketplace.

(b) The system of public higher education in this state includes the University of California, the California State University, the California community colleges, and the California Maritime Academy. Each of these institutions plays a vital role in maintaining California’s dominance in higher education in the United States.

(c) Over the last several years, studies have been completed by the University of California, the California State University, and the California community colleges to assess their long-term and short-term capital needs, which studies demonstrate that these needs total, in the aggregate, several billion dollars.

(d) The purpose of the Higher Education Facilities Bond Act of 1988 is to assist in meeting the capital outlay financing needs of California’s public higher education system.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67332

As used in this chapter, the following terms have the following meanings:

(a) “Committee” means the Higher Education Facilities Finance Committee created pursuant to Section 67353.

(b) “Fund” means the 1988 Higher Education Capital Outlay Bond Fund created pursuant to Section 67333.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)






ARTICLE 2 - Higher Education Facilities Bond Act Program

67333

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the 1988 Higher Education Capital Outlay Bond Fund, which is hereby created.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67334

(a) The committee shall be and is hereby authorized to create a debt or debts, liability or liabilities, of the State of California pursuant to this chapter for the purpose of funding aid to the University of California, the California State University, the California community colleges, and the California Maritime Academy for the construction, including the construction of buildings and the acquisition of related fixtures, renovation, and reconstruction of facilities, for the acquisition of sites upon which these facilities are to be constructed, for the equipping of new, renovated, or reconstructed facilities, and to provide funds for payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings.

(b) Moneys made available under Section 67340 or 67342 may be used to provide short-term loans to community colleges for the purchase of instructional equipment. Those loans shall be repaid from the first moneys available in the Capital Outlay Fund for Public Higher Education beginning in the 1989–90 fiscal year, or from proceeds of the bonds.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)






ARTICLE 3 - Fiscal Provisions

67335

(a) Bonds in the total amount of six hundred million dollars ($600,000,000), not including the amount of any refunding bonds issued in accordance with Section 67343, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the committee at such different times as necessary to service expenditures required by the apportionments.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67336

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter. For purposes of the State General Obligation Bond Law, the State Public Works Board is designated the “board.”

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67337

The committee shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 67334 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67338

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67339

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 67340, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67340

For the purposes of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, together with interest at the rate paid on moneys in the Pooled Money Investment Account, from money received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67340.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 7.)



67341

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67342

The board may request the Pooled Money Investment Board for a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, and may execute those documents required by the Pooled Money Investment Board to obtain and repay the loan. The loan shall be deposited in the fund for the purpose of carrying out the provisions of this chapter. The amount of the loan shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purposes of this chapter.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)



67343

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance and sale or exchange of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code. The approval by the electors of this state of the issuance and sale of bonds under this chapter includes approval of the issuance and sale or exchange of any bonds issued to refund either those bonds or any previously issued refunding bonds.

(Added by Stats. 1988, Ch. 44, Sec. 1. Approved November 8, 1988, by adoption of Proposition 78.)









CHAPTER 14.4 - Higher Education Facilities Bond Act of June 1990

ARTICLE 1 - General Provisions

67345

This chapter shall be known and may be cited as the Higher Education Facilities Bond Act of June 1990.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67345.1

The Legislature finds and declares all of the following:

(a) California’s economic and social prosperity relies on a higher education system that keeps pace with California’s growth. In the coming decades, the state’s economic prosperity will depend on increasing the productivity of the work force and on the ability to compete successfully in the world marketplace.

(b) The system of public higher education in this state includes the University of California, the California State University, the California Community Colleges, and the California Maritime Academy. Each of these institutions plays a vital role in maintaining California’s dominance in higher education in the United States.

(c) Over the last several years, studies have been completed by the University of California, the California State University, and the California Community Colleges to assess their long-term and short-term capital needs. Those studies demonstrate that the long-term and short-term needs total, in the aggregate, several billion dollars.

(d) The purpose of the Higher Education Facilities Bond Act of June 1990 is to assist in meeting the capital outlay financing needs of California’s public higher education system.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67345.2

As used in this chapter, the following terms have the following meanings:

(a) “Committee” means the Higher Education Facilities Finance Committee created pursuant to Section 67353.

(b) “Fund” means the June 1990 Higher Education Capital Outlay Bond Fund created pursuant to Section 67346.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)






ARTICLE 2 - Higher Education Facilities Bond Act Program

67346

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the June 1990 Higher Education Capital Outlay Bond Fund, which is hereby created.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67346.5

(a) The committee shall be and is hereby authorized to create a debt or debts, liability or liabilities, of the State of California pursuant to this chapter for the purpose of funding aid to the University of California, the California State University, the California Community Colleges, and the Hastings College of the Law, and the California Maritime Academy for the construction, including the construction of buildings and the acquisition of related fixtures, the construction or improvement of off-campus facilities of the California State University approved by the Trustees of the California State University on or before July 1, 1990, renovation, and reconstruction of facilities, for the acquisition of sites upon which these facilities are to be constructed, and for the equipping of new, renovated, or reconstructed facilities, and to provide funds for payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings. The addition of the Hastings College of the Law to this section is not intended to mark a change from the funding authorizations made by Section 67354, as contained in the Higher Education Facilities Bond Act of 1986, or Section 67334, as contained in the Higher Education Facilities Bond Act of 1988, but is intended to more clearly state what was intended by the Legislature in those sections as well.

(b) Moneys made available under Section 67347.5 or 67347.7 may be used to provide short-term loans to community colleges for the purchase of instructional equipment. Those loans shall be repaid from the first moneys available in the Capital Outlay Fund for Public Higher Education beginning in the 1990–91 fiscal year, or from proceeds of the bonds.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)






ARTICLE 3 - Fiscal Provisions

67347

(a) Bonds in the total amount of four hundred fifty million dollars ($450,000,000), not including the amount of any refunding bonds issued in accordance with Section 67347.8, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the committee at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67347.1

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter. For purposes of the State General Obligation Bond Law, except as specified in Section 67347.7, each state agency administering an appropriation of the bond fund is designated the “board” for the projects funded by those appropriations.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67347.2

The committee shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 67346.5 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67347.3

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67347.4

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 67347.5, appropriated without regard to fiscal years.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67347.5

For the purposes of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, together with interest at the rate paid on moneys in the Pooled Money Investment Account, from money received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67347.6

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67347.7

The board may request the Pooled Money Investment Board for a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, and may execute those documents required by the Pooled Money Investment Board to obtain and repay the loan. The loan shall be deposited in the fund for the purpose of carrying out the provisions of this chapter. The amount of the loan shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purposes of this chapter.

For the purposes of requesting Pooled Money Investment Board loans in accordance with this section, “board” means: the President of the University of California, the Dean of the Hastings College of the Law, the Chancellor of the California State University, the President of the California Maritime Academy, and the Chancellor of the California Community Colleges, each acting independently on his or her own behalf.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67347.8

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance and sale or exchange of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code. The approval by the electors of this state of the issuance and sale of bonds under this chapter includes approval of the issuance and sale or exchange of any bonds issued to refund either those bonds or any previously issued refunding bonds.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)



67347.9

Notwithstanding any provision of this chapter or the State General Obligation Bond Law set forth in Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, if the Treasurer sells bonds pursuant to this chapter the interest on which is intended to be excluded from gross income for federal tax purposes, the Treasurer shall be authorized to maintain separate accounts for the investment of bond proceeds and the investment earnings on these proceeds, and the Treasurer shall be authorized to use or direct the use of these proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or to take any other action with respect to the investment and use of bond proceeds required or desirable under federal law so as to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1990, Ch. 6, Sec. 1. Approved June 5, 1990, by adoption of Proposition 121.)









CHAPTER 14.5 - Higher Education Facilities Bond Act of 1986

67350

This chapter shall be known and may be cited as the Higher Education Facilities Bond Act of 1986.

(Added by Stats. 1986, Ch. 424, Sec. 2. Approved November 4, 1986, by adoption of Proposition 56.)



67351

The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code) is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are hereby incorporated in this chapter as though set out in full in this chapter. All references in this chapter to “herein” shall be deemed to refer both to this chapter and that law.

(Added by Stats. 1986, Ch. 424, Sec. 2. Approved November 4, 1986, by adoption of Proposition 56.)



67352

As used in this chapter, and for the purposes of this chapter as used in the State General Obligation Bond Law, the following words shall have the following meanings:

(a) “Board” means the State Public Works Board.

(b) “Committee” means the Higher Education Facilities Finance Committee, created pursuant to Section 67353.

(c) “Fund” means the Higher Education Capital Outlay Bond Fund, created pursuant to subdivision (e) of Section 67354.

(Added by Stats. 1986, Ch. 424, Sec. 2. Approved November 4, 1986, by adoption of Proposition 56.)



67353

The Higher Education Facilities Finance Committee is hereby created, consisting of the Governor, the Controller, the Treasurer, the Director of Finance, the President of the University of California, the Chancellor of the California State University, and the Chancellor of the California Community Colleges, or their designees. The Treasurer shall serve as chairperson of the committee.

(Added by Stats. 1986, Ch. 424, Sec. 2. Approved November 4, 1986, by adoption of Proposition 56.)



67354

(a) For the purpose of funding aid to the University of California, the California State University, the California Community Colleges, and the California Maritime Academy for the construction, including the construction of buildings and the acquisition of related fixtures, renovation, and reconstruction of facilities, for the acquisition of sites upon which these facilities are to be constructed, for the equipping of new, renovated, or reconstructed facilities, which equipment shall have a useful life of at least 10 years, to provide funds for payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings, and to provide funds to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code, the committee shall be and is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of four hundred million dollars ($400,000,000) in the manner provided in this chapter, but not in excess thereof.

(b) The committee shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine when the bonds authorized under this chapter shall be issued in order to fund the authorized apportionments, and the amount of the bonds to be issued and sold.

(c) Up to two hundred fifty million dollars ($250,000,000) shall be available for apportionment in the 1986–87 fiscal year, and up to one hundred fifty million dollars ($150,000,000) shall be available for apportionment for the 1987–88 fiscal year, and in each subsequent fiscal year, except that the maximum aggregate debt or liability amount set forth in subdivision (a) shall not be exceeded.

(d) Pursuant to this section, the Treasurer shall sell the bonds authorized by the committee at such different times as necessary to service expenditures required by the apportionments.

(e) The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Higher Education Capital Outlay Bond Fund, which is hereby created in the State Treasury.

(Added by Stats. 1986, Ch. 424, Sec. 2. Approved November 4, 1986, by adoption of Proposition 56.)



67354.5

The proceeds of the bonds may also be used to provide short-term loans to community colleges for the purchase of instructional equipment. Those loans shall be repaid from the first moneys available in the Capital Outlay Fund for Public Higher Education beginning in the 1987–88 fiscal year.

(Added by Stats. 1986, Ch. 424, Sec. 2. Approved November 4, 1986, by adoption of Proposition 56.)



67355

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected a sum, in addition to the ordinary revenues of the state, as is required to pay the principal and interest on the bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue, to do and perform each and every act which is necessary to collect the additional sum.

(Added by Stats. 1986, Ch. 424, Sec. 2. Approved November 4, 1986, by adoption of Proposition 56.)



67356

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter, an amount that will equal the following:

(a) The sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter, as the principal and interest become due and payable.

(b) The sum as is necessary to carry out Section 67357, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1986, Ch. 424, Sec. 2. Approved November 4, 1986, by adoption of Proposition 56.)



67357

For the purposes of carrying out the provisions of this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund to be allocated by the board in accordance with this chapter. Any moneys made available under this section to the board shall be returned by the board to the General Fund, together with interest in the amount that those moneys would have earned in the Pooled Money Investment Account, which repayment shall be made from moneys received from the sale of bonds sold for the purpose of carrying out this chapter.

(Added by Stats. 1986, Ch. 424, Sec. 2. Approved November 4, 1986, by adoption of Proposition 56.)



67357.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by renumbering Section 67358 (as added by Stats. 1991, Ch. 652) by Stats. 1993, Ch. 589, Sec. 52. Effective January 1, 1994.)






CHAPTER 14.6 - Higher Education Facilities Bond Act of June 1992

ARTICLE 1 - General Provisions

67358

This chapter shall be known and may be cited as the Higher Education Facilities Bond Act of June 1992.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67358.1

The Legislature finds and declares all of the following:

(a) California’s economic and social prosperity relies on a higher education system that keeps pace with California’s growth. In the coming decades, the state’s economic prosperity will depend on increasing the productivity of the work force and on the ability to compete successfully in the world marketplace.

(b) The system of public higher education in this state includes the University of California containing nine campuses, the California State University containing 20 campuses, the California Community Colleges consisting of 71 districts containing 107 campuses, the Hastings College of the Law, the California Maritime Academy, and their respective off-campus centers. Each of these institutions plays a vital role in maintaining California’s dominance in higher education in the United States.

(c) Over the last several years, studies have been completed by the University of California, the California State University, and the California Community Colleges to assess their long-term and short-term capital needs. Those studies demonstrate that the long-term and short-term needs total, in the aggregate, several billion dollars.

(d) The purpose of the Higher Education Facilities Bond Act of June 1992 is to assist in meeting the capital outlay financing needs of California’s public higher education system.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67358.2

As used in this chapter, the following terms have the following meanings:

(a) “Committee” means the Higher Education Facilities Finance Committee created pursuant to Section 67353.

(b) “Fund” means the 1992 Higher Education Capital Outlay Bond Fund created pursuant to Section 67358.3.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)






ARTICLE 2 - Higher Education Facilities Bond Act Program

67358.3

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the 1992 Higher Education Capital Outlay Bond Fund, which is hereby created.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67358.4

The committee shall be and is hereby authorized to create a debt or debts, liability or liabilities, of the State of California pursuant to this chapter for the purpose of funding aid to the University of California, the California State University, the California Community Colleges, the Hastings College of the Law, and the California Maritime Academy for the construction, including the construction of buildings and the acquisition of related fixtures; the equipping of new, renovated, or reconstructed facilities; funding for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings; renovation and reconstruction of facilities; and the construction or improvement of off-campus facilities of the California State University approved by the Trustees of the California State University on or before July 1, 1990, including the acquisition of sites upon which these facilities are to be constructed.

The addition of the Hastings College of the Law to this section is not intended to mark a change from the funding authorizations made by Section 67354, as contained in the Higher Education Facilities Bond Act of 1986, or Section 67334, as contained in the Higher Education Facilities Bond Act of 1988, but is intended to state more clearly what was intended by the Legislature in those sections as well.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)






ARTICLE 3 - Fiscal Provisions

67358.5

(a) Bonds in the total amount of nine hundred million dollars ($900,000,000), not including the amount of any refunding bonds issued in accordance with Section 67359.3, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the committee at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67358.6

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law shall apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter. For purposes of the State General Obligation Bond Law, each state agency administering an appropriation of the bond fund is designated as the “board” for projects funded by those appropriations.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67358.7

The committee shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 67358.4 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67358.8

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67358.9

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out the provisions of Section 67359, appropriated without regard to fiscal years.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67359

(a) For the purposes of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, together with interest at the rate paid on moneys in the Pooled Money Investment Account, from money received from the sale of bonds for the purpose of carrying out this chapter.

(b) No funds shall be expended pursuant to this chapter for the acquisition and development of new campuses that would increase the number of campuses designated in Section 67358.1.

(c) Any request forwarded to the Legislature and the Department of Finance for funds from this bond issue for expenditure for the purposes described in Section 67358.4 by the University of California, the California State University, or the California Community Colleges shall be accompanied by the five-year capital outlay plan of the particular university or college and shall include a schedule that prioritizes the seismic retrofitting needed to significantly reduce, by the 2000-01 fiscal year, in the judgment of the particular university or college, seismic hazards in buildings identified as high priority by the university or college.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67359.1

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67359.2

The board may request the Pooled Money Investment Board for a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, and may execute those documents required by the Pooled Money Investment Board to obtain and repay the loan. The loan shall be deposited in the fund for the purpose of carrying out the provisions of this chapter. The amount of the loan shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purposes of this chapter.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67359.3

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance and sale or exchange of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code. The approval by the electors of this state of the issuance and sale of bonds under this chapter includes approval of the issuance and sale or exchange of any bonds issued to refund either those bonds or any previously issued refunding bonds.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67359.4

Notwithstanding any provision of this chapter or the State General Obligation Bond Law set forth in Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and the investment earnings on these proceeds, and the Treasurer shall be authorized to use or direct the use of these proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or to take any other action with respect to the investment and use of bond proceeds required or desirable under federal law so as to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)



67359.5

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1992, Ch. 13, Sec. 1. Approved June 2, 1992, by adoption of Proposition 153.)









CHAPTER 14.9 - Bond Fund Transfers

67359.20

Any funds from the 1988 Higher Education Capital Outlay Bond Fund, the June 1990 Higher Education Capital Outlay Bond Fund, and the 1992 Higher Education Capital Outlay Bond Fund, not to exceed a combined total of seventy-five million dollars ($75,000,000), are hereby appropriated to the Director of Finance for allocation to the University of California, the California State University, and the California Community Colleges to meet the timely allocation of matching grants to repair, replace, reconstruct, renovate, or retrofit on-campus buildings or facilities, including utilities, and streets and roads that were damaged in the Northridge earthquake of January 17, 1994.

(Amended by Stats. 2001, Ch. 745, Sec. 34. Effective October 12, 2001.)






CHAPTER 15 - Student Athletes

67360

(a) Except as provided in subdivision (b), no person shall give, offer, promise, or attempt to give any money or other thing of value to any particular student athlete or member of the immediate family of the student athlete for either of the following purposes:

(1) To induce, encourage, or reward the student athlete’s application, enrollment, or attendance, at a public or private institution of postsecondary education in order to have the athlete participate in intercollegiate sporting events, contests, exhibitions, or programs at that institution.

(2) To induce, encourage, or reward the student athlete’s participation in an intercollegiate sporting event, contest, exhibition, or program.

No person shall aid and abet any act described in this subdivision.

(b) This section does not apply to any public or private institution of postsecondary education or to any officer or employee of that institution when the institution, officer, or employee is acting in accordance with an official written policy of that institution which is in compliance with the bylaws of the National Collegiate Athletic Association; or to any intercollegiate athletic awards approved or administered by the student athlete’s institution; or to any other student of that institution; or to any member of the immediate family of the student athlete.

(c) For purposes of this section, the following definitions apply:

(1) “Immediate family” means the student athlete’s spouse, child, parent, stepparent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin, or the spouse of any of those persons, or guardian of any of those persons.

(2) “Student athlete” means a student at a public or private institution of postsecondary education who engages in, is eligible to engage, or may be eligible to engage, in, any intercollegiate sporting event, contest, exhibition, or program, or an individual who has applied, is eligible to apply, or may be eligible to apply in the future to a public or private institution of postsecondary education.

(d) Except as provided in subdivision (b), any person who engages in conduct knowing or having reason to know that such conduct is in violation of subdivision (a) shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000), or three times the amount given, offered, or promised to the student athlete or immediate family member of the athlete, whichever is greater. The district attorney of any county in which a violation occurs shall enforce this chapter.

(Added by Stats. 1986, Ch. 902, Sec. 1.)



67361

(a) Except as provided in subdivision (b), no student athlete or member of his or her immediate family, as defined by subdivision (c) of Section 67360, shall solicit or accept any money or other thing of value as an inducement, encouragement, or reward, the giving of which is in violation of subdivision (a) of Section 67360.

No person shall aid and abet any act described in this subdivision.

(b) This section does not apply to any student athlete who receives any money or other thing of value from a public or private institution or officers or employees of that institution, offered in accordance with an official written policy of that institution, which is in compliance with the bylaws of the National Collegiate Athletic Association; or from any other student of that institution; or from any member of the immediate family of the student athlete; nor shall this section apply to any student athlete who receives any intercollegiate athletic award approved or administered by that institution.

(c) Except as provided in subdivision (b), any person who engages in conduct knowing or having reason to know that such conduct is in violation of subdivision (a) shall be subject to a civil penalty not to exceed one thousand dollars ($1,000) or an amount equal to the amount accepted by the student athlete or immediate family member, whichever is greater. The district attorney of any county in which a violation occurs shall enforce this chapter.

(Added by Stats. 1986, Ch. 902, Sec. 1.)



67362

(a) Notwithstanding Section 78223 or any other provision of law, no student athlete enrolled at any campus of the University of California, the California State University, or the California Community Colleges may participate as a member of any intercollegiate athletic team, or as a participant in any intercollegiate athletic event, except in a manner available to the general public, if he or she, at any time after his or her enrollment as a college or university student, is prosecuted as an adult and is convicted of a violation of Section 187, 209, 210, 211, 220, 243.8, 245, 261, 262, 264.1, 286, 288, 288a, 288.5, 289, or 459 of, or is convicted of attempted murder pursuant to subdivision (a) of Section 664 of, the Penal Code.

(b) An institution to which this section applies may rely upon the declaration of a student athlete to determine his or her eligibility for participation in intercollegiate athletics with respect to the requirements of this section. Any declaration obtained from a student athlete pursuant to this subdivision shall contain a notice advising the student that he or she may be subject to disciplinary action, including, but not limited to, suspension, dismissal, or expulsion, if the student knowingly provides false information in the declaration. An institution to which this section applies may, at the discretion of its appropriate administrators, seek independent confirmation of the truth of any and all of the statements of a student athlete taken pursuant to this subdivision.

(c) A student convicted of a violation of any of the Penal Code sections listed in subdivision (a) is eligible to participate as a member of an intercollegiate athletic team after he or she successfully completes the entire term of his or her probation or successfully completes his or her assigned prison term and parole period, if any.

(d) A student who knowingly provides a false declaration pursuant to subdivision (b) may be subject to disciplinary action under Section 66017 of the Education Code.

(Added by Stats. 2006, Ch. 200, Sec. 1. Effective January 1, 2007.)



67365

(a) For purposes of this section, the following definitions shall apply:

(1) “Athletic program” means any intercollegiate athletic program from a California postsecondary educational institution that solicits student athletes to apply, enroll, or attend the postsecondary educational institution in order to have the student athlete participate in intercollegiate sporting events, contests, exhibitions, or programs at that institution.

(2) “Student athlete” means an individual who attends an elementary, junior high, high school, or postsecondary educational institution, and who participates in any interscholastic athletic program in California, including an individual who receives scholarship funds for his or her athletic participation and an individual who does not receive scholarship funds for his or her athletic participation.

(b) Commencing January 1, 2012, a California postsecondary educational institution that offers athletic scholarships to student athletes shall provide all of the following information on its Internet Web site:

(1) All of the following athletic scholarship information:

(A) The most recent cost of attendance expenses as published by the postsecondary educational institution’s financial aid offices for the academic year and for the summer year.

(B) The sum of expenses identified in subparagraph (A) that are prohibited from inclusion in a full grant-in-aid athletic scholarship pursuant to the National Collegiate Athletic Association’s (NCAA) rules and regulations.

(C) The policy of the postsecondary educational institution’s athletic program as to whether student athletes will receive athletic scholarships for summer school, and, if so, whether these scholarships are proportional to athletic scholarships received during the regular academic school year.

(D) The average monthly full grant-in-aid athletic scholarship payment received by student athletes who live on-campus and off-campus, respectively, during the regular academic year and summer school session.

(E) The following information relating to NCAA scholarship rules: “Pursuant to NCAA rules, a verbal commitment is not binding on either the student athlete or the institution. The National Letter of Intent is a binding agreement between a prospective student athlete and an institution in which the institution agrees to provide a prospective student athlete who is admitted to the institution and is eligible for financial aid under NCAA rules athletics aid for one academic year in exchange for the prospective student athlete’s agreement to attend the institution for one academic year. The National Letter of Intent must be accompanied by an institutional financial aid agreement. If the prospective student athlete signs the National Letter of Intent but does not enroll at that institution for a full academic year, he or she may be subject to specific penalties, including loss of a season of eligibility and a mandatory residence requirement.”

(2) All of the following athletic scholarship renewal information:

(A) The NCAA’s policy on scholarship duration.

(B) The policy of the postsecondary educational institution’s athletic program concerning the renewal or nonrenewal of an athletic scholarship, including circumstances in which a student athlete in good standing suffers a temporary or permanent sports-related injury, there is a coaching change, or a student athlete’s athletic performance is deemed to be below expectations.

(3) All of the following athletically related medical expenses information:

(A) The NCAA’s policy on whether athletic programs are mandated to pay for athletically related medical expenses.

(B) The policy of the postsecondary educational institution’s athletic program on whether it will pay for student athletes’ athletically related medical expenses, including deductibles, copayments, coinsurance, and whether the program will pay for athletically related medical expenses that exceed any maximum insurance coverage limits.

(C) The policy of the institution’s athletic program concerning who is required to pay for any required athletically related insurance premiums for student athletes who do not have such insurance.

(D) The duration of time the postsecondary educational institution’s athletic program continues to pay for athletically related medical expenses after a student athlete’s athletic eligibility expires.

(E) Whether or not an athletic program’s medical policy covers expenses associated with attaining a second medical opinion for an athletically related injury from a medical physician who is not associated with the athletic program, and whether the athletic program provides coverage for services received from such a physician.

(4) All of the following athletic release information:

(A) The NCAA policy on whether an athletic program may refuse to grant an athletic release to a student athlete who wishes to transfer to another postsecondary educational institution.

(B) The policy of the postsecondary educational institution’s athletic program concerning whether it may use any power to refuse to grant an athletic release for a student athlete who wishes to transfer to another postsecondary educational institution.

(c) Commencing January 1, 2012, a California postsecondary educational institution that provides, by any delivery method, written material regarding its athletic program to a student athlete shall include a direct link to the institution’s Internet Web site, where the student athlete shall be able to access all of the information regarding the institution’s athletic scholarship program as described in subdivision (b).

(Amended by Stats. 2012, Ch. 16, Sec. 1. Effective January 1, 2013.)






CHAPTER 16 - Student Safety

67400

No provision of this part shall apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make that provision applicable.

(Added by Stats. 1991, Ch. 1198, Sec. 20.)






CHAPTER 15.7 - Rape and Sexual Assault Education Programs

67390

The Legislature hereby finds and declares all of the following:

(a) College students are more vulnerable to rape than any other age group.

(b) The majority of reported victims and offenders of rape are of college age.

(c) At most colleges and universities today, few students, faculty, or staff are alerted to crucial information about sexual assaults, especially acquaintance rape. Many people have misconceptions about these crimes that enhance their vulnerability to victimization.

(d) Colleges should implement a variety of effective educational programs to inform all students and other college personnel about sexual assaults on campus. These programs should be implemented to disseminate factual information about sexual assault, promote open discussion, encourage reporting, and provide information about prevention to faculty, staff, and both male and female students.

(e) Colleges need to emphasize to students the seriousness of the offenses of rape and sexual assault.

(f) Students need critical factual information about the prevalence of stranger and acquaintance rape, how and where it happens, its impact, and the relationship between alcohol and drug use and sexual assaults.

(g) It is not sufficient to develop policies, brochures, and other informational materials; once these materials are developed they must be distributed in a way that emphasizes their importance and stimulates the interest of students.

(h) Fraternities, sororities, and other student organizations operating on campus should undergo rape-awareness training each year before they are permitted to hold any events.

(i) Residence life student staff and all students living in campus recognized housing should receive acquaintance rape training every semester.

(j) Comprehensive information about acquaintance rape and other kinds of sexual assaults should be provided at all new student orientation programs and at any campus program that students are required to attend.

(k) Colleges should provide special sexual assault seminars for all athletic coaches and administrators and members of athletic teams. These seminars should take place during a student athlete orientation program or prior to the first team meeting. Seminars should use the campus media, newspapers, radio, and television to heighten awareness of campus violence and its prevention.

(l) To provide appropriate information and counseling to sexual assault victims, all college student services professional staff members or student affairs professional staff members and campus police should participate in annual sexual assault education seminars.

(Added by Stats. 1991, Ch. 1068, Sec. 1.)



67391

The governing board of each community college district, the Trustees of the California State University, the Board of Directors of the Hastings College of the Law, and the Regents of the University of California shall, within existing resources, adopt and implement a rape and sexual assault education program for, and ensure maximum feasible participation of, students and student services professional staff members or student affairs professional staff members at each of their respective campuses or other facilities.

(Added by Stats. 1991, Ch. 1068, Sec. 1.)



67393

Notwithstanding any other provision of this chapter, this chapter shall not apply to the California Community Colleges unless and until the Legislature makes funds available to the California Community Colleges for the purposes of this chapter.

(Added by Stats. 1991, Ch. 1068, Sec. 1.)






CHAPTER 16a - Applicability to University of California

67400

No provision of this part shall apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make that provision applicable.

(Added by Stats. 1991, Ch. 1198, Sec. 20.)









PART 40.3 - STUDENT ATHLETE BILL OF RIGHTS

CHAPTER 1 - Preamble

67450

The Legislature finds and declares all of the following:

(a) Meeting the educational needs of student athletes should be a priority for intercollegiate athletic programs.

(b) California’s institutions of higher education that participate in Division I and Division II intercollegiate athletics collectively generate millions of dollars annually in media contracts, and this revenue would not exist without the efforts of student athletes.

(c) Student athletes generate large revenues for many athletic programs, spend approximately 40 hours per week participating in their respective sports, and suffer current and historically low graduation rates.

(d) Providing adequate health and safety protection for student athletes can help prevent serious injury and death.

(e) Current and former student athletes can be left to pay for medical expenses incurred from injuries suffered while participating in intercollegiate athletics.

(f) Institutions of higher education should provide their student athletes with the same due process protection afforded to students who do not participate in athletics.

(g) Athletic programs in this state are subject to federal gender equity requirements under Title IX of the Education Amendments of 1972 (20 U.S.C. Sec. 1681 et seq.).

(h) An institution of higher education should not punish any student athlete for transferring to another institution of higher education.

(i) An institution of higher education should not use funds for purposes of this part that are dedicated for the benefit of the general student body.

(Added by Stats. 2012, Ch. 625, Sec. 1. Effective January 1, 2013. Inoperative January 1, 2021, pursuant to Section 67454.)






CHAPTER 2 - General Provisions

67451

For purposes of this part:

(a) “Athletic association” means any organization that is responsible for governing intercollegiate athletic programs.

(b) “Athletic program” means an intercollegiate athletic program at any institution of higher education within the meaning of subdivision (d).

(c) “Graduation success rate” means the percentage of student athletes who graduate from that institution of higher education within six years of their initial enrollment, excluding outgoing transfers in good academic standing with athletic eligibility remaining, and including incoming transfers. The rate is to be calculated by combining the rates of the four most recent classes that are available in the exact manner as the rate is calculated under National Collegiate Athletic Association rules.

(d) “Institution of higher education” means any campus of the University of California or the California State University, or any four-year private university located in California, that maintains an intercollegiate athletic program.

(e) “Media rights” means the rights to media coverage of intercollegiate athletics included in contracts that are entered into by intercollegiate athletic conferences and television networks and that generate monetary payments to individual institutions of higher education.

(f) “Student athlete” means any college student who participates in an intercollegiate athletic program of an institution of higher education, and includes student athletes who participate in basketball, football, and other intercollegiate sports.

(Added by Stats. 2012, Ch. 625, Sec. 1. Effective January 1, 2013. Inoperative January 1, 2021, pursuant to Section 67454.)



67452

Commencing with the 2013–14 academic year, an athletic program shall comply with all of the following:

(a) (1) If an athletic program does not renew an athletic scholarship of a student athlete who suffers an incapacitating injury or illness resulting from his or her participation in the athletic program, and the institution of higher education’s medical staff determines that he or she is medically ineligible to participate in intercollegiate athletics, the institution of higher education shall provide an equivalent scholarship that, combined with the total duration of any previous athletic scholarship or scholarships received by the student athlete, will be provided for a total of up to five academic years or until the student athlete completes his or her undergraduate degree, whichever period is shorter. Additional years may be provided at the discretion of the institution of higher education.

(2) If a student athlete takes a temporary leave of absence from an institution of higher education, the duration of that leave of absence shall not count against the five-year limit on eligibility for an equivalent scholarship imposed by paragraph (1).

(3) An athletic program shall provide an equivalent scholarship to a student athlete who was on an athletic scholarship and is in good standing, but has exhausted his or her athletic eligibility, for up to one year or until the student athlete completes his or her primary undergraduate degree, whichever is shorter, except that an athletic program with a graduation success rate that is above 60 percent, disaggregated by team, shall not be subject to the requirements of this paragraph.

(4) A student athlete whose athletic scholarship is not renewed for cause by an athletic program shall receive no benefits under this part, but may appeal this decision within the institution of higher education attended by the student or within the athletic conference or association of which that institution of higher education is a member, as appropriate.

(b) Each athletic program shall conduct a financial and life skills workshop for all of its first-year and third-year student athletes at the beginning of the academic year. This workshop shall include, but not be limited to, information concerning financial aid, debt management, and a recommended budget for full- and partial-scholarship student athletes living on or off campus during the academic year and the summer term based on the current academic year’s cost of attendance. The workshop shall also include information on time management skills necessary for success as a student athlete, and academic resources available on campus.

(c) An institution of higher education shall grant a student athlete the same rights as other students with regard to any and all matters related to possible adverse or disciplinary actions, including, but not necessarily limited to, actions involving athletically related financial aid.

(d) An athletic program shall respond within seven business days with an answer to a student athlete’s written request to transfer to another institution of higher education.

(e) An institution of higher education that receives, as an average, less than ten million dollars ($10,000,000) in annual income derived from media rights for intercollegiate athletics shall not be subject to the requirements of this section.

(f) An institution of higher education to which this section applies shall rely exclusively on revenue derived from media rights for intercollegiate athletics to defray any costs accrued under this section.

(Added by Stats. 2012, Ch. 625, Sec. 1. Effective January 1, 2013. Inoperative January 1, 2021, pursuant to Section 67454.)



67453

(a) (1) Unless a student athlete declines the payment of premiums, an athletic program shall be responsible for paying the premiums of each of its student athletes whose household has an income and asset level that does not exceed the level for Cal Grant A recipients set forth in Section 69432.7 for insurance covering claims resulting from their participation in the athletic program.

(2) An athletic program shall be responsible for paying the insurance deductible amount applicable to the claim of any student athlete who suffers an injury resulting from his or her participation in the athletic program and makes a claim relating to that injury.

(3) If a student athlete suffers an injury resulting from his or her participation in the athletic program that requires ongoing medical treatment, the athletic program shall provide, for a minimum of two years following the student athlete’s graduation or separation from the institution of higher education, one of the following:

(A) The necessary medical treatment.

(B) Health insurance that covers the injury and the resulting deductible amounts.

(4) This subdivision shall not apply to preexisting medical conditions that predate the student athlete’s participation in the athletic program.

(b) An athletic program shall adopt and implement guidelines to prevent, assess, and treat sports-related concussions and dehydration. In addition, an athletic program shall adopt and implement exercise and supervision guidelines for any student athlete identified with potentially life-threatening health conditions who participates in an athletic program.

(c) An institution of higher education that receives, as an average, less than ten million dollars ($10,000,000) in annual income derived from media rights for intercollegiate athletics shall not be subject to the requirements of this section.

(d) An institution of higher education to which this section applies shall rely exclusively on revenue derived from media rights for intercollegiate athletics to defray any costs accrued under this section.

(Added by Stats. 2012, Ch. 625, Sec. 1. Effective January 1, 2013. Inoperative January 1, 2021, pursuant to Section 67454.)



67454

This part shall become inoperative on January 1, 2021.

(Added by Stats. 2012, Ch. 625, Sec. 1. Effective January 1, 2013. Note: The January 1, 2021, inoperative date applies to Part 40.3, commencing with Section 67450.)









PART 40.5 - CAPITAL OUTLAY REQUIREMENTS

67500

The California State University, any community college district, and the University of California may be reimbursed by the state for expenditures made for preliminary plans and working drawings for a capital outlay project, if all of the following conditions are met:

(a) The project was authorized in a budget act or other statute before the preliminary plans and working drawings were prepared.

(b) Funds for the reimbursement are appropriated by the Legislature.

(c) All other applicable procedures were followed by the California State University, the community college district, or the University of California in expending the funds. The advance of funds by the California State University, a community college district, or the University of California, for preliminary plans and working drawings, shall be made to promote early completion of a capital outlay project authorized by the Legislature.

(Amended by Stats. 1995, Ch. 758, Sec. 57. Effective January 1, 1996.)



67501

(a) The University of California may, and the California State University shall, submit to the Legislature on or before November 30 of each year a comprehensive five-year capital outlay plan that includes, but is not limited to, all of the following information:

(1) State and nonstate projects proposed for each campus in each year of the plan, including a discussion of the programmatic bases for each project.

(2) An explanation of how each project contributes to accommodating needs associated with current or projected enrollments of graduate and undergraduate students, and other needs, and the rough estimates of the costs of meeting those needs.

(3) The estimated costs of each project, showing the schedule for when these funds will be needed, including a schedule of annual funding needs beyond the five years for those projects for which completion exceeds the timeframe of the plan and the relative priority on a campus and statewide basis.

(4) An explanation of how the plan addresses the Legislature’s intent that the universities annually consider, as part of their annual capital outlay planning process, the inclusion of facilities that may be used by more than one segment of public higher education (intersegmental).

(5) Description and costs of activities that take place within the plan’s timeframe related to the planning or establishment of new campuses.

(b) The California Community Colleges Chancellor’s office shall prepare a five-year capital outlay plan identifying the statewide needs and priorities of the California Community Colleges. This plan shall be submitted to the Legislature on or before November 30 of each year. It is the intent of the Legislature not to consider any community college capital outlay project that is not included in the statewide five-year plan submitted to the Legislature. The five-year capital outlay plan shall include, but not be limited to, all of the following information:

(1) Enrollment projections for each community college district.

(2) Projects proposed for each campus in each year of the plan.

(3) The estimated costs of each project, showing the schedule for when these funds will be needed and the relative priority on a statewide basis.

(4) An explanation of the Chancellor’s office priorities and methodology for selecting projects for state capital outlay funding.

(5) An explanation of the Chancellor’s office methodology for calculating unmet capital outlay needs for the community college system.

(6) An explanation of how the plan addresses the Legislature’s intent that the community colleges annually consider, as part of their annual capital outlay planning process, the inclusion of facilities that may be used by more than one segment of public higher education (intersegmental).

(c) The plans for the University of California, the California State University, and the California Community Colleges shall be updated annually, taking into consideration evolving circumstances in the planning process of the institutions. The Legislature recognizes that the annual plan is a flexible, working document subject to the evolutionary change inherent in the planning process. The plan shall be designed to reflect project data changes on a year-to-year basis, and the inclusion of a project in the plan does not guarantee its viability. It is further the intent of the Legislature that the project planning guides or capital outlay budget change proposals submitted for each state-funded project proposed for inclusion in the first year of the plan specify both of the following:

(1) How each project meets needs for different types of space, including, but not limited to, classrooms, teaching laboratories, research laboratories, and faculty offices.

(2) The direct and indirect project costs associated with the different types of space.

(Added by Stats. 2009, Ch. 386, Sec. 10. Effective January 1, 2010.)



67502

(a) On or before November 1 of each year, the Regents of the University of California are requested to provide to the Joint Legislative Budget Committee and the Department of Finance a summary of all instructional and research space in the university system. The summary shall consist of campus-by-campus data indicating existing space available to each department of instruction and research, including a seven-year projection of space needs for departments of instruction and research. The data shall include, but not be limited to, classrooms, upper and lower division class laboratories, teaching assistant offices, and faculty offices. The summary shall correlate assignable square foot capacities to full-time equivalent student enrollments and faculty positions for both existing space and projected space needs.

(b) On or before November 1 of each year, the California State University shall provide to the Joint Legislative Budget Committee and the Department of Finance a summary of all instructional and faculty office space in the university system. The summary shall consist of campus-by-campus data indicating existing instructional space available including a seven-year projection of space needs for instruction and faculty offices. The data shall include, but not be limited to, classrooms, upper and lower division class laboratories, teaching assistant offices, and faculty offices. The summary shall correlate assignable square foot capacities to full-time equivalent student enrollments and faculty positions for both existing space and projected space needs.

(Added by Stats. 2009, Ch. 386, Sec. 11. Effective January 1, 2010.)



67503

(a) On or before November 1, 2010, and at least biennially thereafter, the University of California is requested to, and the California State University shall, report on the utilization of classrooms and teaching laboratories. The report shall include for each campus in their respective system the total number of rooms, number of stations, weekly student contact hours, and weekly station hours. The report shall also include the average weekly hours of station use and actual utilization as a percentage of the utilization standard.

(b) On or before November 1, 2010, and at least biennially thereafter, the Office of the Chancellor of the California Community Colleges shall report on the utilization of classrooms and teaching laboratories. The report shall include, for each college, the total number of rooms, number of stations, weekly student contact hours, average weekly student contact hours per station, and actual utilization as a percentage of the utilization standard.

(Added by Stats. 2009, Ch. 386, Sec. 12. Effective January 1, 2010.)



67504

(a) (1) The Legislature finds and declares that based on academic goals and projected enrollment levels, each University of California campus and medical center periodically develops a Long Range Development Plan (LRDP) that guides its physical development, including land use designations, the location of buildings, and infrastructure systems, for an established time horizon.

(2) In order to ensure greater legislative oversight over the process used by the University of California to prepare and implement each plan, including the accompanying Environmental Impact Report (EIR), at the time draft LRDPs and draft LRDP EIRs are submitted for public review, the university is requested to provide the Legislature with summaries of the draft LRDPs and LRDP EIRs to the Joint Legislative Budget Committee. The summaries shall also be available on the university Internet Web site.

(b) (1) The Legislature further finds and declares that the expansion of campus enrollment and facilities may negatively affect the surrounding environment. Consistent with the requirements of the California Environmental Quality Act (CEQA), it is the intent of the Legislature that the University of California sufficiently mitigate significant off-campus impacts related to campus growth and development.

(2) On or before March 1 of each year from 2010 to 2012, inclusive, the University of California is requested to report for each campus on the status of implementation, including the implementation dates where applicable, of mitigation measures for significant off-campus impacts identified consistent with the requirements of CEQA, including those that require fair share payments to local agencies. The report shall identify the status of fair share mitigation agreements with and payments to local agencies for mitigation of off-campus impacts that are required in certified EIRs. The report should also list any monetary or equivalent in-kind payments to local agencies made by the campuses for the mitigation of off-campus impacts that do not involve fair share language in CEQA documents and that have been implemented under other arrangements. For those significant off-campus impacts that have been triggered but have not been sufficiently mitigated, the university shall report on the additional steps that are being taken to reach a resolution.

(c) (1) The Legislature finds and declares that each California State University campus periodically develops a physical master plan to guide the future development of their facilities, based on academic goals and projected student enrollment levels, for an established time horizon.

(2) In order to ensure greater legislative oversight over the process used by the California State University to prepare and implement each plan, including the accompanying Environmental Impact Report (EIR), at the time a draft physical master plan and the accompanying draft EIR are submitted for public review, the university shall provide summaries of these documents to the Joint Legislative Budget Committee. The summaries shall also be available on the university Internet Web site.

(d) (1) The Legislature further finds and declares that the expansion of campus enrollment and facilities may negatively affect the surrounding environment. In view of the case City of Marina v. the Board of Trustees of the California State University (2006) 639 Cal.4th 341, it is the intent of the Legislature that the California State University take steps to reach agreements with local public agencies regarding the mitigation of off-campus impacts related to campus growth and development.

(2) On or before March 1 of each year from 2010 to 2012, inclusive, the California State University shall report by campus on the status of any negotiations with local agencies for mitigation measures for significant off-campus impacts identified consistent with the requirements of CEQA, including implementation dates where applicable. For each impact, this report shall identify whether an agreement has been reached with local agencies. The report shall also list any monetary and nonmonetary in-kind payments made by the campus for the mitigation of off-campus impacts identified as unavoidable in the certified EIRs. For those impacts for which there is no agreement, the university shall explain what steps were taken and if any additional steps will be taken to reach an agreement.

(Added by Stats. 2009, Ch. 386, Sec. 13. Effective January 1, 2010.)






PART 40.7 - ARMED FORCES TRAINING AND RECRUITMENT

67600

Nothing in the public policy of the State of California requires the establishment or the disestablishment of any United States Armed Forces training unit or class at any campus of a public postsecondary educational institution or the prohibition of employment recruitment by the United States Armed Forces at any campus of a public postsecondary educational institution.

(Added by Stats. 1995, Ch. 398, Sec. 1. Effective January 1, 1996.)






PART 41 - UNIFORM STUDENT RESIDENCY REQUIREMENTS

CHAPTER 1 - Student Residency Requirements

ARTICLE 1 - General Provisions

68000

It is the intent of the Legislature that the public institutions of higher education shall apply uniform rules, as set forth in this chapter and not otherwise, in determining whether a student shall be classified as resident or a nonresident.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Definitions

68011

“Institution” means the University of California, the California State University, or a college of the California Community Colleges.

(Amended by Stats. 1995, Ch. 758, Sec. 58. Effective January 1, 1996.)



68012

(a) “District” means a community college district maintaining one or more community colleges.

(b) “District governing board” means the governing board of a district maintaining one or more community colleges.

(c) “Governing board” means the Regents of the University of California, the Trustees of the California State University, the Board of Governors of the California Maritime Academy, or the Board of Governors of the California Community Colleges.

(Amended by Stats. 1990, Ch. 1372, Sec. 227.)



68014

“Parent” means the parent with whom the minor resides; or, if both parents are deceased, his or her legal guardian.

(Amended by Stats. 1977, Ch. 36.)



68015

“Student” means a person enrolled in or applying for admission to an institution.

(Enacted by Stats. 1976, Ch. 1010.)



68016

“Continuous attendance,” as it refers to attendance at an institution, means a student claiming continuous attendance who has been enrolled full time, as determined by the governing board or district governing board, as appropriate, for a normal academic year at the institution since the beginning of the period for which continuous attendance is claimed. Nothing in this section shall require a student to attend summer sessions or other terms beyond the normal academic year in order to render his or her attendance “continuous.”

(Amended by Stats. 1990, Ch. 1372, Sec. 229.)



68017

A “resident” is a student who has residence, pursuant to Article 5 (commencing with Section 68060) of this chapter in the state for more than one year immediately preceding the residence determination date.

(Enacted by Stats. 1976, Ch. 1010.)



68018

A “nonresident” is a student who does not have residence in the state for more than one year immediately preceding the residence determination date.

(Enacted by Stats. 1976, Ch. 1010.)



68022

“Resident classification” means classification as a resident, pursuant to Section 68017, at the University of California, the California State University, the California Maritime Academy, or a California community college.

(Amended by Stats. 1990, Ch. 1372, Sec. 233.)



68023

“Residence determination date” is a date or day established by the governing boards or district governing boards, as appropriate, for each semester, quarter, or term to determine a student’s residence.

(Amended by Stats. 1990, Ch. 1372, Sec. 234.)






ARTICLE 3 - Classification

68040

Each student shall be classified as a resident or nonresident at the University of California, the California State University, or the California Maritime Academy or at a California community college.

(Amended by Stats. 1990, Ch. 1372, Sec. 235.)



68041

Each student enrolled or applying for admission to an institution shall provide the information and evidence of residence as deemed necessary by the governing board or district governing board, as appropriate, to determine his or her classification. An oath or affirmation may be required in connection with taking testimony necessary to ascertain a student’s classification. The determination of a student’s classification shall be made in accordance with this part and the residence determination date for the semester, quarter, or term for which the student proposes to attend an institution.

(Amended by Stats. 1990, Ch. 1372, Sec. 236.)



68042

The governing board or district governing board may appoint persons to administer oaths or affirmations in connection with taking testimony necessary to ascertain a student’s classification.

(Enacted by Stats. 1976, Ch. 1010.)



68043

A student classified as a nonresident shall not obtain resident classification as a result of maintaining continuous attendance at an institution without meeting the other requirements of this part for obtaining such classification.

(Enacted by Stats. 1976, Ch. 1010.)



68044

The governing boards shall adopt rules and regulations for determining a student’s classification and for establishing procedures for review and appeal of that classification. The adopted rules and regulations shall include provisions requiring that the financial independence of a student classified as a nonresident seeking reclassification as a resident shall be included among the factors to be considered in the determination of residency.

The adopted rules and regulations shall, beginning the 1983–84 school year, exempt nonresident students who have been appointed to serve as graduate student teaching assistants, graduate student research assistants, or graduate student teaching associates on any campus of the University of California or the California State University, and who have been employed on a 0.49 or more time basis, from the requirement of demonstrating his or her financial independence under this section for purposes of reclassification as a resident.

A student shall be considered financially independent for purposes of this section if the applicant meets all of the following requirements: (a) has not and will not be claimed as an exemption for state and federal tax purposes by his or her parent in the calendar year the reclassification application is made and in any of the three calendar years prior to the reclassification application, (b) has not and will not receive more than seven hundred fifty dollars ($750) per year in financial assistance from his or her parent in the calendar year the reclassification application is made and in any of the three calendar years prior to the reclassification application, and (c) has not lived and will not live for more than six weeks in the home of his or her parent during the calendar year the reclassification application is made and in any of the three calendar years prior to the reclassification application.

Other factors which may be considered in determining California residency shall be defined by the governing boards. In addition, the adopted rules and regulations shall include, but are not limited to, the evidence necessary to determine residence, procedures for obtaining residence information and procedures for administering oaths in connection with taking of testimony relative to residence. A district governing board may adopt rules and regulations which are not inconsistent with those adopted by the Board of Governors of the California Community Colleges.

(Amended by Stats. 1982, Ch. 1070, Sec. 1.)






ARTICLE 4 - Nonresident Tuition

68050

A student classified as a nonresident shall be required, except as otherwise provided in this part, to pay, in addition to other fees required by the institution, nonresident tuition.

(Enacted by Stats. 1976, Ch. 1010.)



68051

Unless otherwise provided by law, the governing board or district governing board shall adopt rules and regulations relating to the method of calculation of the amount of nonresident tuition, the method of payment, and the method and amount of refund.

(Amended by Stats. 1990, Ch. 1372, Sec. 238.)



68052

(a) It is the intent of the Legislature that California’s public institutions of higher education shall establish nonresident student tuition policies that are consistent with their resident student fee policies. Nonresident student tuition shall be determined by each of the public postsecondary segments through the adoption of a methodology that annually establishes the nonresident student tuition rate. It is further the intent of the Legislature that, while the public institutions are to be provided flexibility in establishing their nonresident tuition, under no circumstances shall the level of nonresident tuition plus required fees fall below the marginal cost of instruction for that segment.

(b) The following state policies regarding nonresident student tuition are hereby established:

(1) Unless otherwise prescribed by statute, an admission fee and rate of tuition fixed by each public postsecondary governing board shall be required of each nonresident student. Each public postsecondary education governing body shall develop its own methodology for establishing the nonresident tuition level and its annual adjustment level of nonresident student tuition, unless otherwise prescribed by statute.

(2) As California’s public postsecondary education segments annually adjust the level of nonresident tuition they charge out-of-state students, the nonresident tuition methodologies they develop and use should take into consideration, at minimum, the following two factors:

(A) For the University of California and the California State University, the total nonresident charges imposed by each of their public comparison institutions, as identified by the California Postsecondary Education Commission.

(B) The full average cost of instruction of their segment.

(3) It is the intent of the Legislature that under no circumstances shall an institution’s level of nonresident tuition plus required student fees fall below the marginal cost of instruction for that segment.

(4) The University of California, the California State University, the Hastings College of the Law, and the California Maritime Academy should endeavor to ensure that increases in the level of nonresident tuition are gradual, moderate, and predictable by providing nonresident students with a minimum of a 10-month notice of tuition increases.

(c) No provision of this section shall be applicable to the California Community Colleges.

(d) In the event that state revenues and expenditures are substantially imbalanced due to factors unforeseen by the Governor and the Legislature, including, but not limited to, initiative measures, natural disasters, or sudden deviations from expected economic trends, the nonresident student tuition at the University of California, the California State University, the Hastings College of the Law, and the California Maritime Academy, shall not be subject to this section.

(Amended by Stats. 1993, Ch. 8, Sec. 14. Effective April 15, 1993.)






ARTICLE 5 - Determination of Student Residence

68060

Every person has, in law, a residence.

(Enacted by Stats. 1976, Ch. 1010.)



68061

Every person who is married or 18 years of age, or older, and under no legal disability to do so, may establish residence.

(Enacted by Stats. 1976, Ch. 1010.)



68062

In determining the place of residence the following rules are to be observed:

(a) There can only be one residence.

(b) A residence is the place where one remains when not called elsewhere for labor or other special or temporary purpose, and to which he or she returns in seasons of repose.

(c) A residence cannot be lost until another is gained.

(d) The residence can be changed only by the union of act and intent.

(e) A man or woman may establish his or her residence. A woman’s residence shall not be derivative from that of her husband.

(f) The residence of the parent with whom an unmarried minor child maintains his or her place of abode is the residence of the unmarried minor child. When the minor lives with neither parent his or her residence is that of the parent with whom he or she maintained his or her last place of abode, provided the minor may establish his or her residence when both parents are deceased and a legal guardian has not been appointed.

(g) The residence of an unmarried minor who has a parent living cannot be changed by his or her own act, by the appointment of a legal guardian, or by relinquishment of a parent’s right of control.

(h) An alien, including an unmarried minor alien, may establish his or her residence, unless precluded by the Immigration and Nationality Act (8 U.S.C. 1101, et seq.) from establishing domicile in the United States.

(i) The residence of an unmarried minor alien shall be derived from his or her parents pursuant to the provisions of subdivisions (f) and (g).

(Amended by Stats. 1983, Ch. 680, Sec. 1.)






ARTICLE 6 - Exceptions to Residence Determination

68070

A student who remains in this state after his or her parent, who was theretofore domiciled in California for at least one year immediately prior to leaving and has, during the student’s minority and within one year immediately prior to the residency determination date, established residence elsewhere, shall be entitled to resident classification until he or she has attained the age of majority and has resided in the state the minimum time necessary to become a resident, so long as, once enrolled, he or she maintains continuous attendance at an institution.

(Amended by Stats. 1990, Ch. 1372, Sec. 238.2.)



68071

A student who has been entirely self-supporting and actually present in California for more than one year immediately preceding the residence determination date, with the intention of acquiring a residence therein, shall be entitled to resident classification until he or she has resided in the state the minimum time necessary to become a resident.

(Amended by Stats. 1990, Ch. 1372, Sec. 238.4.)



68072

A student who has not been an adult for more than one year immediately preceding the residence determination date for the semester, quarter, or term for which he or she proposes to attend an institution shall have his or her immediate premajority derived California residence, if any, added to his or her postmajority residence to obtain the one year of California residence required by Section 68017.

(Amended by Stats. 1990, Ch. 1372, Sec. 238.6.)



68073

A student shall be entitled to resident classification if, immediately prior to enrolling at an institution, he or she has lived with and been under the continuous direct care and control of any adult or adults, other than a parent, for a period of not less than two years, provided that the adult or adults having control have been domiciled in California during the year immediately prior to the residence determination date. This exception shall continue until the student has attained the age of majority and has resided in the state the minimum time necessary to become a resident, so long as continuous attendance is maintained at an institution.

(Amended by Stats. 1990, Ch. 1372, Sec. 238.8.)



68074

(a) A student who is a natural or adopted child, stepchild, or spouse who is a dependent of a member of the Armed Forces of the United States stationed in this state on active duty is entitled to resident classification only for the purpose of determining the amount of tuition and fees.

(b) If that member of the Armed Forces of the United States, whose dependent natural or adopted child, stepchild, or spouse is in attendance at an institution, (1) is thereafter transferred on military orders to a place outside this state where the member continues to serve in the Armed Forces of the United States, or (2) is thereafter retired as an active member of the Armed Forces of the United States, the student dependent shall not lose his or her resident classification so long as he or she remains continuously enrolled at that institution.

(Amended by Stats. 2011, Ch. 730, Sec. 1. Effective January 1, 2012.)



68075

(a) A student who is a member of the Armed Forces of the United States stationed in this state on active duty, except a member of the Armed Forces assigned for educational purposes to a state-supported institution of higher education, is entitled to resident classification only for the purpose of determining the amount of tuition and fees.

(b) If that member of the Armed Forces of the United States who is in attendance at an institution is thereafter transferred on military orders to a place outside this state where the member continues to serve in the Armed Forces of the United States, he or she shall not lose his or her resident classification so long as he or she remains continuously enrolled at that institution.

(Amended by Stats. 2011, Ch. 730, Sec. 2. Effective January 1, 2012.)



68075.5

(a) Except as provided for in subdivisions (b), (c), and (d), a student of the California Community Colleges or the California State University who was a member of the Armed Forces of the United States stationed in this state on active duty for more than one year immediately prior to being discharged shall be exempt from paying nonresident tuition for the length of time he or she lives in this state after being discharged up to the minimum time necessary to become a resident.

(b) (1) Except as provided for in subdivisions (c) and (d), a student enrolled, or intending to enroll, at a campus of the California Community Colleges, or as an undergraduate at a campus of the California State University, who was a member of the Armed Forces of the United States stationed in this state on active duty for more than one year immediately prior to being discharged shall be exempt from paying nonresident tuition for up to one year if he or she files an affidavit with the institution at which he or she is enrolled, or intends to enroll, stating that he or she intends to establish residency in California as soon as possible.

(2) The one-year exemption provided in paragraph (1) shall be used by the student within two years of being discharged.

(c) Notwithstanding any other law, the California Community Colleges and the California State University shall, and the University of California is requested to, update and adopt policies no later than July 1, 2015, regarding tuition rates for eligible veterans and their eligible dependents to ensure conformity to, and compliance with, the federal Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113-146) and the requirements of this section.

(d) A former member of the Armed Forces of the United States who received a dishonorable or bad conduct discharge shall not be eligible for an exemption pursuant to this section.

(Amended by Stats. 2014, Ch. 639, Sec. 1. Effective September 27, 2014.)



68076

Notwithstanding Section 68062, a student who (a) has not been an adult resident of California for more than one year and (b) is either the dependent child of a California resident who has had residence in California for more than one year prior to the residence determination date, or has a parent who has both contributed court-ordered support for the student on a continuous basis and has been a California resident for a minimum of one year, shall be entitled to resident classification. This exception shall continue until the student has resided in the state the minimum time necessary to become a resident, so long as continuous attendance is maintained at an institution.

(Amended by Stats. 1993, Ch. 8, Sec. 15. Effective April 15, 1993.)



68077

Notwithstanding Section 68062, a student who is a graduate of any school located in California that is operated by the United States Bureau of Indian Affairs, including, but not limited to, the Sherman Indian High School, shall be entitled to resident classification. This exception shall continue so long as continuous attendance is maintained by the student at an institution.

(Amended by Stats. 1993, Ch. 8, Sec. 16. Effective April 15, 1993.)



68078

(a) A student holding a valid credential authorizing service in the public schools of this state who is employed by a school district in a full-time position requiring certification qualifications for the college year in which the student enrolls in an institution is entitled to resident classification if that student meets any of the following requirements:

(1) He or she holds a provisional credential and is enrolled at an institution in courses necessary to obtain another type of credential authorizing service in the public schools.

(2) He or she holds a credential issued pursuant to Section 44250 and is enrolled at an institution in courses necessary to fulfill credential requirements.

(3) He or she is enrolled at an institution in courses necessary to fulfill the requirements for a fifth year of education prescribed by subdivision (b) of Section 44259.

(b) Notwithstanding any other provision of law, a student holding a valid emergency permit authorizing service in the public schools of this state, who is employed by a school district in a full-time position requiring certification qualifications for the academic year in which the student enrolls at an institution in courses necessary to fulfill teacher credential requirements, is entitled to resident classification only for the purpose of determining the amount of tuition and fees for no more than one year. Thereafter, the student shall be subject to Article 5 (commencing with Section 68060).

(c) This section shall not be construed to affect the admissions policies of any teacher preparation program.

(Amended by Stats. 2000, Ch. 949, Sec. 1. Effective September 30, 2000.)



68079

A student who is a full-time employee of an institution or of any state agency, or a student who is a child or spouse of a full-time employee of an institution or of any state agency, may be entitled to resident classification, as determined by the governing boards, until he or she has resided in the state the minimum time necessary to become a resident.

For purposes of this section, “employee of any state agency” means a person employed by the state on or after the effective date of this section, who is assigned to work outside of the state.

(Amended by Stats. 1984, Ch. 1172, Sec. 1.)



68080

A student who is a minor and resides with either his father or mother in a district or territory not in a district shall be entitled to resident classification, provided that the father or mother has been domiciled in California for more than one year prior to the residence determination date for the semester, quarter or term for which he proposes to attend a community college and provided that he meets the other requirements of this part.

(Enacted by Stats. 1976, Ch. 1010.)



68081

A student who is enrolled in a state government legislative, executive, or judicial fellowship program administered by the state or the California State University is entitled to resident classification at the California State University during the period of the fellowship.

(Amended by Stats. 2004, Ch. 896, Sec. 66. Effective September 29, 2004.)



68082

A student who is a native American is entitled to resident classification for attendance at a community college if the student is also attending a school administered by the Bureau of Indian Affairs located within the community college district.

As used in this section, “native American” means an American Indian.

(Added by Stats. 1977, Ch. 36.)



68083

(a) Any amateur student athlete in training at the United States Olympic Training Center in Chula Vista is entitled to resident classification for tuition purposes until he or she has resided in the state the minimum time necessary to become a resident.

(b) “Amateur student athlete,” for purposes of this section, means any student athlete who meets the eligibility standards established by the national governing body for the sport in which the athlete competes.

(Added by Stats. 1997, Ch. 438, Sec. 1. Effective January 1, 1998.)



68084

(a) A parent who is a federal civil service employee and his or her natural or adopted dependent children are entitled to resident classification at the California State University, the University of California, or a California community college if the parent has moved to this state as a result of a military mission realignment action that involves the relocation of at least 100 employees. This classification shall continue until the student is entitled to be classified as a resident pursuant to Section 68017, so long as the student continuously attends an institution of public higher education.

(b) It shall be the responsibility of the California Community Colleges, the California State University, and the University of California to certify qualifying military mission realignment actions under this section.

(Amended by Stats. 2004, Ch. 225, Sec. 6. Effective August 16, 2004.)



68085

A student who currently resides in California and is 19 years of age or under at the time of enrollment, who is currently a dependent or ward of the state through California’s child welfare system, or was served by California’s child welfare system and is no longer being served either due to emancipation or aging out of the system, may be entitled to resident classification until he or she has resided in the state the minimum time necessary to become a resident.

(Added by Stats. 2009, Ch. 251, Sec. 1. Effective January 1, 2010.)






ARTICLE 7 - Rules and Regulations

68070

A student who remains in this state after his or her parent, who was theretofore domiciled in California for at least one year immediately prior to leaving and has, during the student’s minority and within one year immediately prior to the residency determination date, established residence elsewhere, shall be entitled to resident classification until he or she has attained the age of majority and has resided in the state the minimum time necessary to become a resident, so long as, once enrolled, he or she maintains continuous attendance at an institution.

(Amended by Stats. 1990, Ch. 1372, Sec. 238.2.)



68071

A student who has been entirely self-supporting and actually present in California for more than one year immediately preceding the residence determination date, with the intention of acquiring a residence therein, shall be entitled to resident classification until he or she has resided in the state the minimum time necessary to become a resident.

(Amended by Stats. 1990, Ch. 1372, Sec. 238.4.)



68072

A student who has not been an adult for more than one year immediately preceding the residence determination date for the semester, quarter, or term for which he or she proposes to attend an institution shall have his or her immediate premajority derived California residence, if any, added to his or her postmajority residence to obtain the one year of California residence required by Section 68017.

(Amended by Stats. 1990, Ch. 1372, Sec. 238.6.)



68073

A student shall be entitled to resident classification if, immediately prior to enrolling at an institution, he or she has lived with and been under the continuous direct care and control of any adult or adults, other than a parent, for a period of not less than two years, provided that the adult or adults having control have been domiciled in California during the year immediately prior to the residence determination date. This exception shall continue until the student has attained the age of majority and has resided in the state the minimum time necessary to become a resident, so long as continuous attendance is maintained at an institution.

(Amended by Stats. 1990, Ch. 1372, Sec. 238.8.)



68074

(a) A student who is a natural or adopted child, stepchild, or spouse who is a dependent of a member of the Armed Forces of the United States stationed in this state on active duty is entitled to resident classification only for the purpose of determining the amount of tuition and fees.

(b) If that member of the Armed Forces of the United States, whose dependent natural or adopted child, stepchild, or spouse is in attendance at an institution, (1) is thereafter transferred on military orders to a place outside this state where the member continues to serve in the Armed Forces of the United States, or (2) is thereafter retired as an active member of the Armed Forces of the United States, the student dependent shall not lose his or her resident classification so long as he or she remains continuously enrolled at that institution.

(Amended by Stats. 2011, Ch. 730, Sec. 1. Effective January 1, 2012.)



68075

(a) A student who is a member of the Armed Forces of the United States stationed in this state on active duty, except a member of the Armed Forces assigned for educational purposes to a state-supported institution of higher education, is entitled to resident classification only for the purpose of determining the amount of tuition and fees.

(b) If that member of the Armed Forces of the United States who is in attendance at an institution is thereafter transferred on military orders to a place outside this state where the member continues to serve in the Armed Forces of the United States, he or she shall not lose his or her resident classification so long as he or she remains continuously enrolled at that institution.

(Amended by Stats. 2011, Ch. 730, Sec. 2. Effective January 1, 2012.)



68075.5

(a) Except as provided for in subdivisions (b), (c), and (d), a student of the California Community Colleges or the California State University who was a member of the Armed Forces of the United States stationed in this state on active duty for more than one year immediately prior to being discharged shall be exempt from paying nonresident tuition for the length of time he or she lives in this state after being discharged up to the minimum time necessary to become a resident.

(b) (1) Except as provided for in subdivisions (c) and (d), a student enrolled, or intending to enroll, at a campus of the California Community Colleges, or as an undergraduate at a campus of the California State University, who was a member of the Armed Forces of the United States stationed in this state on active duty for more than one year immediately prior to being discharged shall be exempt from paying nonresident tuition for up to one year if he or she files an affidavit with the institution at which he or she is enrolled, or intends to enroll, stating that he or she intends to establish residency in California as soon as possible.

(2) The one-year exemption provided in paragraph (1) shall be used by the student within two years of being discharged.

(c) Notwithstanding any other law, the California Community Colleges and the California State University shall, and the University of California is requested to, update and adopt policies no later than July 1, 2015, regarding tuition rates for eligible veterans and their eligible dependents to ensure conformity to, and compliance with, the federal Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113-146) and the requirements of this section.

(d) A former member of the Armed Forces of the United States who received a dishonorable or bad conduct discharge shall not be eligible for an exemption pursuant to this section.

(Amended by Stats. 2014, Ch. 639, Sec. 1. Effective September 27, 2014.)



68076

Notwithstanding Section 68062, a student who (a) has not been an adult resident of California for more than one year and (b) is either the dependent child of a California resident who has had residence in California for more than one year prior to the residence determination date, or has a parent who has both contributed court-ordered support for the student on a continuous basis and has been a California resident for a minimum of one year, shall be entitled to resident classification. This exception shall continue until the student has resided in the state the minimum time necessary to become a resident, so long as continuous attendance is maintained at an institution.

(Amended by Stats. 1993, Ch. 8, Sec. 15. Effective April 15, 1993.)



68077

Notwithstanding Section 68062, a student who is a graduate of any school located in California that is operated by the United States Bureau of Indian Affairs, including, but not limited to, the Sherman Indian High School, shall be entitled to resident classification. This exception shall continue so long as continuous attendance is maintained by the student at an institution.

(Amended by Stats. 1993, Ch. 8, Sec. 16. Effective April 15, 1993.)



68078

(a) A student holding a valid credential authorizing service in the public schools of this state who is employed by a school district in a full-time position requiring certification qualifications for the college year in which the student enrolls in an institution is entitled to resident classification if that student meets any of the following requirements:

(1) He or she holds a provisional credential and is enrolled at an institution in courses necessary to obtain another type of credential authorizing service in the public schools.

(2) He or she holds a credential issued pursuant to Section 44250 and is enrolled at an institution in courses necessary to fulfill credential requirements.

(3) He or she is enrolled at an institution in courses necessary to fulfill the requirements for a fifth year of education prescribed by subdivision (b) of Section 44259.

(b) Notwithstanding any other provision of law, a student holding a valid emergency permit authorizing service in the public schools of this state, who is employed by a school district in a full-time position requiring certification qualifications for the academic year in which the student enrolls at an institution in courses necessary to fulfill teacher credential requirements, is entitled to resident classification only for the purpose of determining the amount of tuition and fees for no more than one year. Thereafter, the student shall be subject to Article 5 (commencing with Section 68060).

(c) This section shall not be construed to affect the admissions policies of any teacher preparation program.

(Amended by Stats. 2000, Ch. 949, Sec. 1. Effective September 30, 2000.)



68079

A student who is a full-time employee of an institution or of any state agency, or a student who is a child or spouse of a full-time employee of an institution or of any state agency, may be entitled to resident classification, as determined by the governing boards, until he or she has resided in the state the minimum time necessary to become a resident.

For purposes of this section, “employee of any state agency” means a person employed by the state on or after the effective date of this section, who is assigned to work outside of the state.

(Amended by Stats. 1984, Ch. 1172, Sec. 1.)



68080

A student who is a minor and resides with either his father or mother in a district or territory not in a district shall be entitled to resident classification, provided that the father or mother has been domiciled in California for more than one year prior to the residence determination date for the semester, quarter or term for which he proposes to attend a community college and provided that he meets the other requirements of this part.

(Enacted by Stats. 1976, Ch. 1010.)



68081

A student who is enrolled in a state government legislative, executive, or judicial fellowship program administered by the state or the California State University is entitled to resident classification at the California State University during the period of the fellowship.

(Amended by Stats. 2004, Ch. 896, Sec. 66. Effective September 29, 2004.)



68082

A student who is a native American is entitled to resident classification for attendance at a community college if the student is also attending a school administered by the Bureau of Indian Affairs located within the community college district.

As used in this section, “native American” means an American Indian.

(Added by Stats. 1977, Ch. 36.)



68083

(a) Any amateur student athlete in training at the United States Olympic Training Center in Chula Vista is entitled to resident classification for tuition purposes until he or she has resided in the state the minimum time necessary to become a resident.

(b) “Amateur student athlete,” for purposes of this section, means any student athlete who meets the eligibility standards established by the national governing body for the sport in which the athlete competes.

(Added by Stats. 1997, Ch. 438, Sec. 1. Effective January 1, 1998.)



68084

(a) A parent who is a federal civil service employee and his or her natural or adopted dependent children are entitled to resident classification at the California State University, the University of California, or a California community college if the parent has moved to this state as a result of a military mission realignment action that involves the relocation of at least 100 employees. This classification shall continue until the student is entitled to be classified as a resident pursuant to Section 68017, so long as the student continuously attends an institution of public higher education.

(b) It shall be the responsibility of the California Community Colleges, the California State University, and the University of California to certify qualifying military mission realignment actions under this section.

(Amended by Stats. 2004, Ch. 225, Sec. 6. Effective August 16, 2004.)



68085

A student who currently resides in California and is 19 years of age or under at the time of enrollment, who is currently a dependent or ward of the state through California’s child welfare system, or was served by California’s child welfare system and is no longer being served either due to emancipation or aging out of the system, may be entitled to resident classification until he or she has resided in the state the minimum time necessary to become a resident.

(Added by Stats. 2009, Ch. 251, Sec. 1. Effective January 1, 2010.)






ARTICLE 8 - Community College District Residence

68100

(a) A district may classify a student as a district resident if he or she lives with a parent who earns a livelihood primarily by performing agricultural labor for hire in California and other states and the parent has performed this labor in this state for at least two months per year in each of the two preceding years, the parent lives within the district which maintains the community college attended by the student, and the parent claims the student as a dependent on his or her state or federal personal income tax returns if he or she has sufficient income to have a personal income tax liability.

(b) A district may also classify a student as a district resident if he or she earns a livelihood primarily by performing agricultural labor for hire in California and other states and he or she has performed this labor in this state for at least two months per year in each of the two preceding years.

(c) The Board of Governors of the California Community Colleges shall prescribe rules and regulations for the implementation of this section.

(Amended by Stats. 1990, Ch. 1372, Sec. 240.3.)






ARTICLE 10 - Provisions Related to Particular Institutions

68120

(a) Notwithstanding any other provision of law, no mandatory systemwide fees or tuition of any kind shall be required of or collected by the Regents of the University of California, the Board of Directors of the Hastings College of the Law, or the Trustees of the California State University from any surviving spouse or surviving child of a deceased person who met all of the following requirements:

(1) He or she was a resident of this state.

(2) He or she was employed by a public agency, or was a contractor, or an employee of a contractor, performing services for a public agency.

(3) His or her principal duties consisted of active law enforcement service or active fire suppression and prevention. This section shall not apply to a person whose principal duties were clerical, even if he or she was subject to occasional call or was occasionally called upon to perform duties within the scope of active law enforcement or active fire suppression and prevention.

(4) He or she was killed in the performance of active law enforcement or active fire suppression and prevention duties, or died as a result of an accident or an injury caused by external violence or physical force, incurred in the performance of his or her active law enforcement or active fire suppression and prevention duties.

(b) Notwithstanding subdivision (a), a person who qualifies for the waiver of mandatory systemwide fees and tuition under this section as a surviving child of a contractor, or of an employee of a contractor, who performed services for a public agency shall, in addition to the requirements set forth in subdivision (a), meet both of the following requirements:

(1) Enrollment as an undergraduate student at a campus of the University of California or the California State University.

(2) Documentation that his or her annual income, including the value of any support received from a parent, does not exceed the maximum household income and asset level for an applicant for a Cal Grant B award, as set forth in Section 69432.7.

(c) As used in this section:

(1) “Contractor” or “employee of a contractor” does not include a security guard or security officer, as defined in Section 7582.1 of the Business and Professions Code.

(2) “Public agency” means the state or any city, city and county, county, district, or other local authority or public body of or within the state.

(3) “Surviving child” means either of the following:

(A) A surviving natural or adopted child of the deceased person.

(B) A surviving stepchild who meets both of the following requirements:

(i) He or she was living or domiciled with the deceased person at the time of his or her death.

(ii) He or she was claimed on the tax form most recently filed by the deceased person prior to that person’s death, or he or she received 50 percent or more of his or her support from that deceased person in the tax year immediately preceding the death of the deceased person, or both.

(Amended by Stats. 2006, Ch. 395, Sec. 1. Effective January 1, 2007.)



68120.5

Any determination of eligibility pursuant to Section 68120 shall be consistent with any findings of the Workers’ Compensation Appeals Board, using the same procedures as in workers’ compensation hearings, as to whether the death of the person described under subdivision (a) of that section was industrial.

(Added by Stats. 2002, Ch. 450, Sec. 1. Effective January 1, 2003.)



68121

(a) Notwithstanding any other provision of law, no mandatory systemwide fees or tuition of any kind shall be required or collected by the Regents of the University of California or the Trustees of the California State University, from a student who is in an undergraduate program and who is the surviving dependent of any individual killed in the September 11, 2001, terrorist attacks on the World Trade Center in New York City, the Pentagon building in Washington, DC, or the crash of United Airlines Flight 93 in southwestern Pennsylvania, if he or she meets the financial need requirements set forth in Section 69432.7 for the Cal Grant A Program and either of the following apply:

(1) The surviving dependent was a resident of California on September 11, 2001.

(2) The individual killed in the attacks was a resident of California on September 11, 2001.

(b) (1) The California Victim Compensation and Government Claims Board shall identify all persons who are eligible for tuition and fee waivers pursuant to this section or subdivision (j) of Section 76300. That board shall notify these persons or, in the case of minors, the parents or guardians of these persons, of their eligibility for tuition and fee waivers under these provisions. This notification shall be in writing, and shall be received by all of the appropriate persons no later than July 1, 2003.

(2) The Trustees of the California State University, the Regents of the University of California and the governing board of each community college district in the state shall waive tuition and fees, as specified in this section and in subdivision (j) of Section 76300, for any person who can demonstrate eligibility. If requested by the California State University, the University of California, Hastings College of the Law, or a California Community College, the California Victim Compensation and Government Claims Board, on a case-by-case basis, shall confirm the eligibility of persons requesting the waiver of tuition and fees, as provided for in this section.

(c) A determination of whether a person is a resident of California on September 11, 2001, shall be based on the criteria set forth in this chapter for determining nonresident and resident tuition.

(d) (1) “Dependent,” for purposes of this section, is a person who, because of his or her relationship to an individual killed as a result of injuries sustained during the terrorist attacks of September 11, 2001, qualifies for compensation under the federal September 11th Victim Compensation Fund of 2001 (Title IV (commencing with Section 401) of Public Law 107-42).

(2) A dependent who is the surviving spouse of an individual killed in the terrorist attacks of September 11, 2001, is entitled to the waivers provided in this section until January 1, 2013.

(3) A dependent who is the surviving child, natural or adopted, of an individual killed in the terrorist attacks of September 11, 2001, is entitled to the waivers under this section until that person obtains the age of 30 years.

(4) A dependent of an individual killed in the terrorist attacks of September 11, 2001, who is determined to be eligible by the California Victim Compensation and Government Claims Board, is also entitled to the waivers provided in this section until January 1, 2013.

(Added by Stats. 2002, Ch. 450, Sec. 2. Effective January 1, 2003.)



68122

(a) Notwithstanding any other law, students who are victims of trafficking, domestic violence, and other serious crimes who have been granted a status under Section 1101(a)(15)(T)(i) or (ii), or Section 1101(a)(15)(U)(i) or (ii), of Title 8 of the United States Code shall be exempt from paying nonresident tuition at the California State University and the California Community Colleges to the same extent as individuals who are admitted to the United States as refugees under Section 1157 of Title 8 of the United States Code.

(b) The University of California is requested to adopt policies that are consistent with this section.

(Added by Stats. 2012, Ch. 509, Sec. 1. Effective January 1, 2013.)



68123

Notwithstanding any other provision of law, the Trustees of the California State University may enter into agreements with other universities or colleges located within the state whereby qualified students from campuses of the California State University may attend the other universities or colleges without payment of some or all fees or tuition, or both, charged by the other institutions, and students from the other institutions may attend campuses of the California State University without payment of some or all of the fees or tuition, or both, charged by the state university. During any year, however, the number of students attending campuses of the California State University from other universities or colleges, pursuant to the agreements entered in between the Trustees of the California State University and other universities and colleges, shall not exceed the number of students of the California State University attending the other institutions.

(Amended by Stats. 1983, Ch. 143, Sec. 69.)



68124

The trustees may enter into agreements with public colleges and universities in other states whereby qualified students from the California State University may attend the other college or university without payment of any tuition fee charged by that institution to persons who are nonresidents of the state in which it is situate, and students from that institution may attend the California State University without payment of the nonresident tuition established pursuant to Section 89705. No nonresident tuition shall be charged of students attending a campus of the California State University pursuant to an agreement entered into under this section. During any year, however, the number of students attending the California State University from a particular public college or university in another state, pursuant to the agreement, shall not exceed the number of the California State University students attending the institution under that agreement.

(Amended by Stats. 1983, Ch. 143, Sec. 70.)






ARTICLE 11 - Miscellaneous Provisions

68130

The governing boards and district governing boards may waive nonresident tuition in whole or in part pursuant to Sections 68123, 76140, 89705, and 89707.

(Amended by Stats. 1977, Ch. 242.)



68130.5

Notwithstanding any other law:

(a) A student, other than a nonimmigrant alien within the meaning of paragraph (15) of subsection (a) of Section 1101 of Title 8 of the United States Code, who meets all of the following requirements shall be exempt from paying nonresident tuition at the California State University and the California Community Colleges:

(1) Satisfaction of either of the following:

(A) High school attendance in California for three or more years.

(B) Attainment of credits earned in California from a California high school equivalent to three or more years of full-time high school coursework and a total of three or more years of attendance in California elementary schools, California secondary schools, or a combination of those schools.

(2) Graduation from a California high school or attainment of the equivalent thereof.

(3) Registration as an entering student at, or current enrollment at, an accredited institution of higher education in California not earlier than the fall semester or quarter of the 2001–02 academic year.

(4) In the case of a person without lawful immigration status, the filing of an affidavit with the institution of higher education stating that the student has filed an application to legalize his or her immigration status, or will file an application as soon as he or she is eligible to do so.

(b) A student exempt from nonresident tuition under this section may be reported by a community college district as a full-time equivalent student for apportionment purposes.

(c) The Board of Governors of the California Community Colleges and the Trustees of the California State University shall prescribe rules and regulations for the implementation of this section.

(d) Student information obtained in the implementation of this section is confidential.

(Amended by Stats. 2014, Ch. 675, Sec. 1. Effective January 1, 2015.)



68130.7

If a state court finds that Section 66021.6, 66021.7, or 68130.5, or any similar provision adopted by the Regents of the University of California, is unlawful, the court may order, as equitable relief, that the administering entity that is the subject of the lawsuit terminate any waiver awarded under that statute or provision, but no money damages, tuition refund or waiver, or other retroactive relief, may be awarded. In any action in which the court finds that Section 66021.6, 66021.7, or 68130.5, or any similar provision adopted by the Regents of the University of California, is unlawful, the California Community Colleges, the California State University, and the University of California are immune from the imposition of any award of money damages, tuition refund or waiver, or other retroactive relief.

(Amended by Stats. 2011, Ch. 604, Sec. 2. Effective January 1, 2012.)



68131

The governing boards and district governing boards may enter into agreements with appropriate agencies and institutions of higher education in other states and foreign countries providing for the exchange of students in higher educational institutions in this state and other states or countries pursuant to Sections 68124, 76140, and Chapter 10 (commencing with Section 66800) of Part 40 of this division.

(Enacted by Stats. 1976, Ch. 1010.)



68133

If an action is brought against a governing board as the result of the application of this chapter, that governing board shall inform the governing boards of the other institutions regarding the litigation. If an action is brought against a district governing board as a result of the application of this chapter, that district governing board shall inform the Board of Governors of the California Community Colleges, who shall inform the Regents of the University of California, and the Trustees of the California State University, regarding the pending litigation.

(Amended by Stats. 1995, Ch. 758, Sec. 59. Effective January 1, 1996.)



68134

No provision of this part shall be applicable to the University of California unless the Regents of the University of California, by resolution, make such provision applicable.

(Enacted by Stats. 1976, Ch. 1010.)












PART 42 - STUDENT FINANCIAL AID PROGRAM

CHAPTER 1 - Selective Service Registration

69400

No person subject to the federal Military Selective Service Act (50 U.S.C. App. 451 et seq.) shall receive any financial aid pursuant to this part if that person has not registered in accordance with that act.

(Added by Stats. 1997, Ch. 575, Sec. 3. Effective January 1, 1998.)






CHAPTER 1.7 - Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program

ARTICLE 1 - General Provisions

69430

This chapter shall be known, and may be cited, as the Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69431

There is hereby established the Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program, which may also be referred to as the Cal Grant Program.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69431.7

(a) As used in this section, “fund” means the College Access Tax Credit Fund created by Section 17053.86 of the Revenue and Taxation Code.

(b) Any moneys that may be appropriated from the fund for purposes of this section shall be in addition to, and are intended to supplement, other moneys appropriated for the Cal Grant Program. Upon the creation of the fund, and during its existence, the amount of the Cal Grant B access award as established in the annual Budget Act shall not be adjusted below the amount set forth in the Budget Act of 2012.

(c) On April 1, 2015, and on April 1 annually thereafter, the Treasurer shall certify the amount of moneys available for distribution from the fund for the academic year commencing the following July 1. The amount available for distribution in any academic year shall not exceed 85 percent of the certified fund balance. Notwithstanding any other law, the commission shall thereafter determine the amount of the supplemental awards to be granted and the administrative costs that will be incurred, and include these amounts in the budget change proposals submitted each fiscal year pursuant to Section 69518. The amount determined by the commission under this subdivision shall be available, upon appropriation by the Legislature to the commission in the annual Budget Act, for the purpose of making awards to students in accordance with this section.

(d) If, after making supplemental awards pursuant to subdivision (e), moneys remain in the fund, those moneys shall remain in the fund for allocation in future fiscal years.

(e) Disbursements shall be made upon annual appropriation by the Legislature to the commission under this section for both of the following purposes:

(1)   To supplement awards made for access costs under Article 3 (commencing with Section 69435), Article 4 (commencing with Section 69436), and Article 5 (commencing with Section 69437). The amount of the supplemental award, when added to the amount of the award made for access costs established by the annual Budget Act, shall not exceed five thousand dollars ($5,000). An award under this section is payable only to the extent that moneys are available from the fund. The commission shall inform each recipient of an award under this section that the award is for one academic year only, is not an entitlement, and that future supplemental awards are subject to the availability of moneys in the fund.

(2) To defray the administrative costs incurred by the commission in implementing this section.

(Added by Stats. 2014, Ch. 363, Sec. 2. Effective September 16, 2014.)



69432

(a) Cal Grant Program awards shall be known as “Cal Grant A Entitlement Awards,” “Cal Grant B Entitlement Awards,” “California Community College Transfer Entitlement Awards,” “Competitive Cal Grant A and B Awards,” “Cal Grant C Awards,” and “Cal Grant T Awards.”

(b) Maximum award amounts for students at independent institutions and for Cal Grant C and T awards shall be identified in the annual Budget Act. Maximum award amounts for Cal Grant A and B awards for students attending public institutions shall be referenced in the annual Budget Act.

(c) (1) Notwithstanding subdivision (b), and subdivision (c) of Section 66021.2, commencing with the 2013–14 award year, the maximum tuition award amounts for Cal Grant A and B awards for students attending private for-profit and nonprofit postsecondary educational institutions shall be as follows:

(A) Four thousand dollars ($4,000) for new recipients attending private for-profit postsecondary educational institutions.

(B) For the 2014–15 award year, nine thousand eighty-four dollars ($9,084) for new recipients attending private nonprofit postsecondary educational institutions. For the 2015–16 award year and each award year thereafter, eight thousand fifty-six dollars ($8,056) for new recipients attending private nonprofit postsecondary educational institutions.

(2) The renewal award amount for a student whose initial award is subject to a maximum award amount specified in this subdivision shall be calculated pursuant to paragraph (2) of subdivision (a) of Section 69433.

(3) Notwithstanding subparagraph (A) of paragraph (1), new recipients attending private for-profit postsecondary educational institutions that are accredited by the Western Association of Schools and Colleges as of July 1, 2012, shall have the same maximum tuition award amounts as are set forth in subparagraph (B) of paragraph (1).

(Amended by Stats. 2014, Ch. 34, Sec. 1. Effective June 20, 2014.)



69432.5

The Budget required by the California Constitution to be submitted by the Governor at each Regular Session of the Legislature shall take into consideration the amount of federal grant funds for student financial aid.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69432.7

As used in this chapter, the following terms have the following meanings:

(a) An “academic year” is July 1 to June 30, inclusive. The starting date of a session shall determine the academic year in which it is included.

(b) “Access costs” means living expenses and expenses for transportation, supplies, and books.

(c) “Award year” means one academic year, or the equivalent, of attendance at a qualifying institution.

(d) “College grade point average” and “community college grade point average” mean a grade point average calculated on the basis of all college work completed, except for nontransferable units and courses not counted in the computation for admission to a California public institution of higher education that grants a baccalaureate degree.

(e) “Commission” means the Student Aid Commission.

(f) “Enrollment status” means part- or full-time status.

(1) “Part time,” for purposes of Cal Grant eligibility, means 6 to 11 semester units, inclusive, or the equivalent.

(2) “Full time,” for purposes of Cal Grant eligibility, means 12 or more semester units or the equivalent.

(g) “Expected family contribution,” with respect to an applicant, shall be determined using the federal methodology pursuant to subdivision (a) of Section 69506 (as established by Title IV of the federal Higher Education Act of 1965, as amended (20 U.S.C. Sec. 1070 et seq.)) and applicable rules and regulations adopted by the commission.

(h) “High school grade point average” means a grade point average calculated on a 4.0 scale, using all academic coursework, for the sophomore year, the summer following the sophomore year, the junior year, and the summer following the junior year, excluding physical education, Reserve Officers’ Training Corps (ROTC), and remedial courses, and computed pursuant to regulations of the commission. However, for high school graduates who apply after their senior year, “high school grade point average” includes senior year coursework.

(i) “Instructional program of not less than one academic year” means a program of study that results in the award of an associate or baccalaureate degree or certificate requiring at least 24 semester units or the equivalent, or that results in eligibility for transfer from a community college to a baccalaureate degree program.

(j) “Instructional program of not less than two academic years” means a program of study that results in the award of an associate or baccalaureate degree requiring at least 48 semester units or the equivalent, or that results in eligibility for transfer from a community college to a baccalaureate degree program.

(k) (1) “Maximum household income and asset levels” means the applicable household income and household asset levels for participants, including new applicants and renewing recipients, in the Cal Grant Program, as defined and adopted in regulations by the commission for the 2001–02 academic year, which shall be set pursuant to the following income and asset ceiling amounts:

CAL GRANT PROGRAM INCOME CEILINGS

Cal Grant A,
C, and T

Cal Grant B

Dependent and Independent students with dependents*

Family Size

Six or more

$74,100

$40,700

Five

$68,700

$37,700

Four

$64,100

$33,700

Three

$59,000

$30,300

Two

$57,600

$26,900

Independent

Single, no dependents

$23,500

$23,500

Married

$26,900

$26,900

*Applies to independent students with dependents other than a
spouse.

CAL GRANT PROGRAM ASSET CEILINGS

Cal Grant A,
C, and T

Cal Grant B

Dependent** _____ _____

$49,600

$49,600

Independent _____ _____

$23,600

$23,600

**Applies to independent students with dependents other than a
spouse.

(2) The commission shall annually adjust the maximum household income and asset levels based on the percentage change in the cost of living within the meaning of paragraph (1) of subdivision (e) of Section 8 of Article XIII B of the California Constitution. The maximum household income and asset levels applicable to a renewing recipient shall be the greater of the adjusted maximum household income and asset levels or the maximum household income and asset levels at the time of the renewing recipient’s initial Cal Grant award. For a recipient who was initially awarded a Cal Grant for an academic year before the 2011–12 academic year, the maximum household income and asset levels shall be the greater of the adjusted maximum household income and asset levels or the 2010–11 academic year maximum household income and asset levels. An applicant or renewal recipient who qualifies to be considered under the simplified needs test established by federal law for student assistance shall be presumed to meet the asset level test under this section. Before disbursing any Cal Grant funds, a qualifying institution shall be obligated, under the terms of its institutional participation agreement with the commission, to resolve any conflicts that may exist in the data the institution possesses relating to that individual.

(l) (1) “Qualifying institution” means an institution that complies with paragraphs (2) and (3) and is any of the following:

(A) A California private or independent postsecondary educational institution that participates in the Pell Grant Program and in at least two of the following federal student aid programs:

(i) Federal Work-Study Program.

(ii) Federal Stafford Loan Program.

(iii) Federal Supplemental Educational Opportunity Grant Program.

(B) A nonprofit institution headquartered and operating in California that certifies to the commission that 10 percent of the institution’s operating budget, as demonstrated in an audited financial statement, is expended for purposes of institutionally funded student financial aid in the form of grants, that demonstrates to the commission that it has the administrative capacity to administer the funds, that is accredited by the Western Association of Schools and Colleges, and that meets any other state-required criteria adopted by regulation by the commission in consultation with the Department of Finance. A regionally accredited institution that was deemed qualified by the commission to participate in the Cal Grant Program for the 2000–01 academic year shall retain its eligibility as long as it maintains its existing accreditation status.

(C) A California public postsecondary educational institution.

(2) (A) The institution shall provide information on where to access California license examination passage rates for the most recent available year from graduates of its undergraduate programs leading to employment for which passage of a California licensing examination is required, if that data is electronically available through the Internet Web site of a California licensing or regulatory agency. For purposes of this paragraph, “provide” may exclusively include placement of an Internet Web site address labeled as an access point for the data on the passage rates of recent program graduates on the Internet Web site where enrollment information is also located, on an Internet Web site that provides centralized admissions information for postsecondary educational systems with multiple campuses, or on applications for enrollment or other program information distributed to prospective students.

(B) The institution shall be responsible for certifying to the commission compliance with the requirements of subparagraph (A).

(3) (A) The commission shall certify by November 1 of each year the institution’s latest official three-year cohort default rate and graduation rate as most recently reported by the United States Department of Education. For purposes of this section, the graduation rate is the percentage of full-time, first-time degree or certificate-seeking undergraduate students who graduate in 150 percent or less of the expected time to complete degree requirements as most recently reported publicly in any format, including preliminary data records, by the United States Department of Education.

(B) For purposes of the 2011–12 academic year, an otherwise qualifying institution with a three-year cohort default rate reported by the United States Department of Education that is equal to or greater than 24.6 percent shall be ineligible for initial and renewal Cal Grant awards at the institution.

(C) For purposes of the 2012–13 academic year, and every academic year thereafter, an otherwise qualifying institution with a three-year cohort default rate that is equal to or greater than 15.5 percent, as certified by the commission on October 1, 2011, and every year thereafter, shall be ineligible for initial and renewal Cal Grant awards at the institution.

(D) (i) An otherwise qualifying institution that becomes ineligible under this paragraph for initial and renewal Cal Grant awards shall regain its eligibility for the academic year for which it satisfies the requirements established in subparagraph (B), (C), or (F), as applicable.

(ii) If the United States Department of Education corrects or revises an institution’s three-year cohort default rate or graduation rate that originally failed to satisfy the requirements established in subparagraph (B), (C), or (F), as applicable, and the correction or revision results in the institution’s three-year cohort default rate or graduation rate satisfying those requirements, that institution shall immediately regain its eligibility for the academic year to which the corrected or revised three-year cohort default rate or graduation rate would have been applied.

(E) An otherwise qualifying institution for which no three-year cohort default rate or graduation rate has been reported by the United States Department of Education shall be provisionally eligible to participate in the Cal Grant Program until a three-year cohort default rate or graduation rate has been reported for the institution by the United States Department of Education.

(F) For purposes of the 2012–13 academic year, and every academic year thereafter, an otherwise qualifying institution with a graduation rate of 30 percent or less, as certified by the commission pursuant to subparagraph (A), shall be ineligible for initial and renewal Cal Grant awards at the institution, except as provided for in subparagraph (H).

(G) Notwithstanding any other law, the requirements of this paragraph shall not apply to institutions with 40 percent or less of undergraduate students borrowing federal student loans, using information reported to the United States Department of Education for the academic year two years before the academic year in which the commission is certifying the three-year cohort default rate or graduation rate pursuant to subparagraph (A).

(H) Notwithstanding subparagraph (F), an otherwise qualifying institution that maintains a three-year cohort default rate that is less than 15.5 percent and a graduation rate above 20 percent for students taking 150 percent or less of the expected time to complete degree requirements, as certified by the commission pursuant to subparagraph (A), shall be eligible for initial and renewal Cal Grant awards at the institution through the 2016–17 academic year.

(I) The commission shall do all of the following:

(i) Notify initial Cal Grant recipients seeking to attend, or attending, an institution that is ineligible for initial and renewal Cal Grant awards under subparagraph (C) or (F) that the institution is ineligible for initial Cal Grant awards for the academic year for which the student received an initial Cal Grant award.

(ii) Notify renewal Cal Grant recipients attending an institution that is ineligible for initial and renewal Cal Grant awards at the institution under subparagraph (C) or (F) that the student’s Cal Grant award will be reduced by 20 percent, or eliminated, as appropriate, if the student attends the ineligible institution in an academic year in which the institution is ineligible.

(iii) Provide initial and renewal Cal Grant recipients seeking to attend, or attending, an institution that is ineligible for initial and renewal Cal Grant awards at the institution under subparagraph (C) or (F) with a complete list of all California postsecondary educational institutions at which the student would be eligible to receive an unreduced Cal Grant award.

(m) “Satisfactory academic progress” means those criteria required by applicable federal standards published in Title 34 of the Code of Federal Regulations. The commission may adopt regulations defining “satisfactory academic progress” in a manner that is consistent with those federal standards.

(Amended (as amended by Stats. 2014, Ch. 34, Sec. 2) by Stats. 2014, Ch. 667, Sec. 2. Effective January 1, 2015.)



69432.8

The commission may determine that an advance payment is essential to ensure that funds provided pursuant to this chapter to assist students to enroll in postsecondary education are available at the time students enroll. Upon making that determination, the commission may, on the basis of institutional academic calendars, advance, per term to authorized postsecondary educational institutions, the funds for eligible students who have indicated they will attend those institutions, less an amount based on historical claim enrollment attrition information. Each institution shall disburse the funds in accordance with the provisions set forth in the institutional agreement between the commission and the institution.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69432.9

(a) A Cal Grant applicant shall submit a complete official financial aid application pursuant to Section 69433 and applicable regulations adopted by the commission. Each pupil enrolled in grade 12 in a California public school, including a charter school, other than pupils who opt out as provided in subdivision (d), shall be deemed to be a Cal Grant applicant.

(b) Financial need shall be determined to establish an applicant’s initial eligibility for a Cal Grant award and a renewing recipient’s continued eligibility using the federal financial need methodology pursuant to subdivision (a) of Section 69506 and applicable regulations adopted by the commission, and as established by Title IV of the federal Higher Education Act of 1965, as amended (20 U.S.C. Secs. 1070 et seq.).

(1) “Expected family contribution,” with respect to an applicant or renewing recipient, shall be determined using the federal methodology pursuant to subdivision (a) of Section 69506 (as established by Title IV of the federal Higher Education Act of 1965, as amended (20 U.S.C. Secs. 1070 et seq.)) and applicable rules and regulations adopted by the commission.

(2) “Financial need” means the difference between the student’s cost of attendance as determined by the commission and the expected family contribution. The calculation of financial need shall be consistent with Title IV of the federal Higher Education Act of 1965, as amended (20 U.S.C. Secs. 1070 et seq.).

(3) (A) The minimum financial need required for receipt of an initial and renewal Cal Grant A or C award shall be no less than the maximum annual award value for the applicable institution, plus an additional one thousand five hundred dollars ($1,500) of financial need.

(B) The minimum financial need required for receipt of an initial and renewal Cal Grant B award shall be no less than seven hundred dollars ($700).

(c) (1) The commission shall require that a grade point average be submitted to it for all Cal Grant A and B applicants, except for those permitted to provide test scores in lieu of a grade point average.

(2) The commission shall require that a grade point average be submitted to it electronically for all grade 12 pupils at public schools, including charter schools, each academic year, except for pupils who have opted out as provided in subdivision (d). Social security numbers shall not be included in the information submitted to the commission. However, if the commission determines that a social security number is required to complete the application for financial aid, the school, school district, or charter school may obtain permission from the parent or guardian of the pupil, or the pupil, if he or she is 18 years of age, to submit the pupil’s social security number to the commission.

(3) The commission shall require that each report of a grade point average include a certification, executed under penalty of perjury, by a school official, that the grade point average reported is accurately reported. The certification shall include a statement that it is subject to review by the commission or its designee.

(4) The commission shall adopt regulations that establish a grace period for receipt of the grade point average and any appropriate corrections, and that set forth the circumstances under which a student may submit a specified test score designated by the commission, by regulation, in lieu of submitting a qualifying grade point average.

(5) It is the intent of the Legislature that high schools and institutions of higher education certify the grade point averages of their students in time to meet the application deadlines imposed by this chapter.

(d) (1) The school district or charter school shall, no later than October 15 of a pupil’s grade 12 academic year, notify, in writing, each grade 12 pupil and, for a pupil under 18 years of age, his or her parent or guardian that, pursuant to subdivision (a), the pupil will be deemed a Cal Grant applicant unless the pupil opts out within a period of time specified in the notice, which shall not be less than 30 days. The required notice shall indicate when the school will first send grade point averages to the commission. The school district or charter school shall provide an opportunity for the pupil to opt out of being automatically deemed a Cal Grant applicant.

(2) (A) Until a pupil turns 18 years of age, only a parent or guardian may opt the pupil out. Once a pupil turns 18 years of age, only the pupil may opt himself or herself out and, if prior to the conclusion of the notice period, the pupil may opt in over the prior decision of a parent or guardian to opt out.

(Amended by Stats. 2014, Ch. 679, Sec. 1. Effective January 1, 2015.)



69433

(a) (1) A Cal Grant Program award shall be based upon the financial need of the applicant, and shall not exceed the calculated financial need for any individual applicant. The minimum level of financial need of each applicant shall be determined by the commission pursuant to Section 69432.9. The commission may provide renewal awards.

(2) A student attending a nonpublic institution shall receive a renewal award for tuition or fees, or both, in an amount not to exceed the maximum allowable award amount that was in effect in the year in which the student first received a new award.

(b) A Cal Grant award authorized pursuant to this chapter shall be defined as a full-time equivalent grant. An award to a part-time student shall be a fraction of a full-time grant, as determined by the commission.

(c) (1) The commission shall prescribe the use of standardized student financial aid applications for California. These applications shall be simple in nature, and collect common data elements required by the federal government and those elements needed to meet the objectives of state-funded and institutional financial aid programs.

(2) The applications prescribed in paragraph (1) shall be utilized for the Cal Grant Program, all other programs funded by the state or a public institution of postsecondary education (except for the Financial Assistance Program of the Board of Governors of the California Community Colleges authorized by Chapter 1118 of the Statutes of 1987, for which a simplified application designed for that sole purpose may be used), and all federal programs administered by a public postsecondary education institution.

(3) Supplemental application information may be utilized if the information is essential to accomplishing the objectives of individual programs. All supplemental application information used for the purposes of commission-administered programs shall be subject to approval by the commission, and applications shall be identical for programs with similar objectives, as determined by the commission.

(4) Public postsecondary institutions are encouraged to use, but may decide whether to use, the standard applications for funds provided by private donors.

(5) The Legislature finds and declares that it is in the best interest of students that all postsecondary education institutions in California participating in federal and state-funded financial aid programs accept the standard applications prescribed by the commission.

(d) Nothing in this chapter shall prevent an individual public postsecondary institution from processing, with its own staff and fiscal resources, the standard financial aid applications specified in subdivision (c) for student aid programs for which it has legal responsibility.

(e) The commission may enter into contracts with a public agency or a private entity to improve the processing and distribution of grants, fellowships, and loans through the use of electronic networks and unified data bases.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69433.2

(a) As a condition for its voluntary participation in the Cal Grant Program, each Cal Grant participating institution shall, beginning in 2012, annually report to the commission, and as further specified in the institutional participation agreement, both of the following for its undergraduate programs:

(1) Enrollment, persistence, and graduation data for all students, including aggregate information on Cal Grant recipients.

(2) The job placement rate and salary and wage information for each program that is either designed or advertised to lead to a particular type of job or advertised or promoted with a claim regarding job placement.

(b) Commencing the year after the commission begins to receive reports pursuant to subdivision (a), the commission shall provide both of the following on its Internet Web site:

(1) The information submitted by a Cal Grant participating institution pursuant to subdivision (a), which shall be made available in a searchable database.

(2) Other information and links that are useful to students and parents who are in the process of selecting a college or university. This information may include, but not be limited to, local occupational profiles available through the Employment Development Department’s Labor Market Information Data Library.

(Amended by Stats. 2012, Ch. 273, Sec. 1. Effective January 1, 2013.)



69433.5

(a) Only a resident of California, as determined by the commission pursuant to Part 41 (commencing with Section 68000), is eligible for an initial Cal Grant award. The recipient shall remain eligible for award renewal only if he or she is a California resident, in attendance, and making satisfactory academic progress at a qualifying institution, as determined by the commission.

(b) A part-time student shall not be discriminated against in the selection of Cal Grant Program award recipients, and an award to a part-time student shall be approximately proportional to the time the student spends in the instructional program, as determined by the commission. A first-time Cal Grant Program award recipient who is a part-time student shall be eligible for a full-time renewal award if he or she becomes a full-time student.

(c) Cal Grant Program awards shall be awarded without regard to race, religion, creed, sex, sexual orientation, gender identity, gender expression, or age.

(d) An applicant shall not receive more than one type of Cal Grant Program award concurrently. An applicant shall not:

(1) Receive one or a combination of Cal Grant Program awards in excess of the amount equivalent to the award level for a total of four years of full-time attendance in an undergraduate program, except as provided in Section 69433.6.

(2) Have obtained a baccalaureate degree before receiving a Cal Grant Program award.

(e) A Cal Grant Program award, except as provided in Section 69440, may only be used for educational expenses of a program of study leading directly to an undergraduate degree or certificate, or for expenses of undergraduate coursework in a program of study leading directly to a first professional degree, but for which no baccalaureate degree is awarded.

(f) The commission shall, for students who accelerate college attendance, increase the amount of award proportional to the period of additional attendance resulting from attendance in classes that fulfill requirements or electives for graduation during summer terms, sessions, or quarters. In the aggregate, the total amount a student may receive in a four-year period may not be increased as a result of accelerating his or her progress to a degree by attending summer terms, sessions, or quarters.

(g) The commission shall notify Cal Grant award recipients of the availability of funding for the summer term, session, or quarter through prominent notice in financial aid award letters, materials, guides, electronic information, and other means that may include, but not necessarily be limited to, surveys, newspaper articles, or attachments to communications from the commission and any other published documents.

(h) The commission may require, by the adoption of rules and regulations, the production of reports, accounting, documents, or other necessary statements from the award recipient and the college or university of attendance pertaining to the use or application of the award.

(i) A Cal Grant Program award may be utilized only at a qualifying institution.

(j) A recipient who initially qualified for both a Cal Grant A award and a Cal Grant B award, and received a Cal Grant B award, may be awarded a renewal Cal Grant A award if that recipient subsequently became ineligible for a renewal Cal Grant B award and meets the applicable Cal Grant A financial need and income and asset criteria.

(Amended by Stats. 2012, Ch. 38, Sec. 62. Effective June 27, 2012.)



69433.6

(a) Cal Grant A awards and Cal Grant B awards may be renewed for a total of the equivalent of four years of full-time attendance in an undergraduate program provided that minimum financial need as defined in paragraph (3) of subdivision (b) of Section 69432.9 continues to exist. Commencing with the 2001–02 academic year, the total number of years of eligibility for grants pursuant to this section shall be based on the student’s educational level in his or her course of study as designated by the institution of attendance when the recipient initially receives payment for a grant.

(b) (1) Commencing with the 2014–15 academic year, a recipient who was determined to be ineligible for a renewal award in the 2012–13 or 2013–14 academic year because he or she exceeded the maximum household income or asset level established by subdivision (k) of Section 69432.7, or failed to meet the minimum need threshold established by paragraph (3) of subdivision (b) of Section 69432.9, shall be eligible to receive a renewal award if the recipient meets all program eligibility requirements for the program from which he or she was previously disqualified and the recipient has remaining renewal award eligibility. For purposes of determining a student’s remaining renewal award eligibility, an academic year during which a student was ineligible shall reduce his or her renewal award eligibility by one full-time equivalent year.

(2) Commencing with the 2015–16 academic year, a recipient who is determined to be ineligible for a renewal award because, during the immediately preceding academic year, he or she exceeded the maximum household income or asset level established by subdivision (k) of Section 69432.7, or failed to meet the minimum need threshold established by paragraph (3) of subdivision (b) of Section 69432.9, shall be eligible to receive a renewal award if the recipient meets all program eligibility requirements for the program from which he or she was previously disqualified and the recipient has remaining renewal award eligibility. For purposes of determining a student’s remaining renewal award eligibility, an academic year during which a student was ineligible shall reduce his or her renewal award eligibility by one full-time equivalent year.

(c) For a student enrolled in an institutionally prescribed five-year undergraduate program, Cal Grant A awards and Cal Grant B awards may be renewed for a total of five years of full-time attendance, provided that minimum financial need, as defined in paragraph (3) of subdivision (b) of Section 69432.9, continues to exist.

(d) (1) A Cal Grant Program award recipient who has completed a baccalaureate degree, and who has been admitted to and is enrolled in a program of professional teacher preparation at an institution approved by the California Commission on Teacher Credentialing is eligible for, but not entitled to, renewal of a Cal Grant Program award for an additional year of full-time attendance, if minimum financial need, as defined in paragraph (3) of subdivision (b) of Section 69432.9, continues to exist.

(2) Payment for an additional year is limited to only those courses required for an initial teaching authorization. An award made under this subdivision may not be used for other courses.

(3) A student’s Cal Grant Program renewal eligibility shall not have lapsed more than 15 months before the payment of an award for purposes of this subdivision.

(Amended by Stats. 2014, Ch. 34, Sec. 3. Effective June 20, 2014.)



69433.7

The commission shall adopt regulations necessary to implement this chapter. Notwithstanding any other provision of law, the commission may adopt emergency regulations pursuant to Section 11346.1 of the Government Code in order to ensure that the program enacted by this chapter may function in its first academic year.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69433.8

An award under this chapter does not guarantee admission to an institution of higher education or admission to a specific campus or program.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69433.9

To be eligible to receive a Cal Grant award under this chapter, a student shall be all of the following:

(a) A citizen of the United States, or an eligible noncitizen, as defined for purposes of financial aid programs under Title IV of the federal Higher Education Act of 1965 (20 U.S.C. Secs. 1070 et seq., as from time to time amended).

(b) In compliance with all applicable Selective Service registration requirements.

(c) Not incarcerated.

(d) Not in default on any student loan within the meaning of Section 69507.5.

(e) (1) For purposes of Article 2 (commencing with Section 69434), Article 3 (commencing with Section 69435), and Article 4 (commencing with Section 69436), except as provided in subdivision (d) of Section 69436, at the time of high school graduation or its equivalent, be a resident of California.

(2) A student who does not meet the requirements for a high school diploma or its equivalent in the academic year immediately preceding the award year, but who meets the requirements for a high school diploma or its equivalent by December 31 of the academic year immediately following the date of application, satisfies any requirement for obtaining high school graduation or its equivalent for the purposes of this chapter as of the first day of the academic term immediately following the term in which the requirements for the high school diploma or its equivalent are met.

(3) No student shall receive an award for a term that begins prior to satisfying any requirement for obtaining high school graduation or its equivalent.

(Amended by Stats. 2006, Ch. 652, Sec. 1. Effective September 29, 2006.)






ARTICLE 2 - Cal Grant A Entitlement Program

69434

(a) A Cal Grant A award shall be used only for tuition or student fees, or both, in a for-credit instructional program with a length of not less than two academic years. Each student who meets the Cal Grant A qualifications as set forth in this article shall be guaranteed an award. The amount of any individual award is dependent on the cost of tuition or fees, or both, at the qualifying institution at which the student is enrolled. For each applicant, the award amount shall not exceed the amount of the calculated financial need.

(b) Pursuant to Section 66021.2, any California resident is entitled to a Cal Grant A award, and the commission, or a qualifying institution pursuant to Article 8 (commencing with Section 69450), shall allocate that award, if all of the following criteria are met:

(1) The student has submitted, pursuant to Section 69432.9, a complete financial aid application, submitted or postmarked no later than March 2 of the academic year of high school graduation or its equivalent for the award year immediately following the academic year of high school graduation or its equivalent, or no later than March 2 of the academic year following high school graduation or its equivalent for the second award year following the year of high school graduation or its equivalent.

(2) The student demonstrates financial need pursuant to Section 69433.

(3) The student attains a high school grade point average of at least 3.0 on a four-point scale.

(4) The student’s household has an income and asset level that does not exceed the level for Cal Grant A recipients set forth in Section 69432.7.

(5) The student is pursuing an undergraduate academic program of not less than two academic years that is offered by a qualifying institution.

(6) The student is enrolled at least part time.

(7) The student meets the general Cal Grant eligibility requirements set forth in Article 1 (commencing with Section 69430).

(8) The student graduated from high school or its equivalent during or after the 2000–01 academic year.

(c) A student who meets the Cal Grant A Entitlement Program criteria specified in this article shall receive a Cal Grant A award for tuition or fees, or both, pursuant to Section 66021.2.

(Amended by Stats. 2009, Ch. 644, Sec. 1. Effective November 5, 2009.)



69434.5

An individual selected for a Cal Grant A award who enrolls in a California community college may elect to have the award held in reserve for him or her for a period not to exceed two academic years, except that the commission may extend the period in which his or her award may be held in reserve for up to three academic years if, in the commission’s judgment, the rate of academic progress has been as rapid as could be expected for the personal and financial conditions that the student has encountered. The commission shall, in this case, hold the award in reserve for the additional year. Upon receipt of a request to transfer the award to a tuition or fee charging qualifying institution, the individual shall be eligible to receive the Cal Grant A award previously held in reserve if, at the time of the request, he or she meets all of the requirements of this article. Upon receipt of the request, the commission shall reassess the financial need of the award recipient. The commission may prescribe the forms and procedures to be utilized for the purposes of this section. A recipient’s years of eligibility for payment of benefits shall be based upon his or her grade level at the time the award is transferred to the tuition or fee charging qualifying institution.

(Amended by Stats. 2001, Ch. 159, Sec. 80. Effective January 1, 2002.)






ARTICLE 3 - Cal Grant B Entitlement Program

69435

(a) (1) A Cal Grant B award shall be used only for tuition, student fees, and access costs in a for-credit instructional program that is not less than one academic year in length.

(2) The commission, or a qualifying institution pursuant to Article 8 (commencing with Section 69450), shall award access grants in a student’s first academic year. In subsequent years, the award shall include an additional amount to pay tuition or fees, or both, to attend college at a public or private four-year college or university or other qualifying institution for all Cal Grant B awards pursuant to paragraph (2) of subdivision (b) of Section 66021.2. In no event shall the total award in any year exceed the applicant’s calculated financial need.

(3) Not more than 2 percent of new Cal Grant B recipients enrolling for the first time in an institution of postsecondary education shall be eligible for payments for tuition or fees, or both, in their first academic year of attendance. The commission shall adopt regulations specifying the criteria used to determine which applicants, if any, receive both tuition and fees plus the access grant in the first year of enrollment. Priority shall be given to students with the lowest expected family contribution pursuant to Section 69432.7 and the highest level of academic merit.

(b) An award for access costs under this article shall be in an annual amount not to exceed one thousand five hundred fifty-one dollars ($1,551). This amount may be adjusted in the annual Budget Act.

(Amended by Stats. 2009, Ch. 644, Sec. 2. Effective November 5, 2009.)



69435.3

(a) Any California resident is entitled to receive a Cal Grant B award, and the commission shall allocate that award pursuant to Section 66021.2, if all of the following criteria are met:

(1) The student has submitted, pursuant to Section 69432.9, a complete financial aid application, submitted or postmarked no later than March 2 of the academic year of high school graduation or its equivalent for the award year immediately following the academic year of high school graduation or its equivalent, or no later than March 2 of the academic year following high school graduation or its equivalent for the second award year following the year of high school graduation or its equivalent.

(2) The student demonstrates financial need pursuant to Section 69433.

(3) The student attains a high school grade point average of at least 2.0 on a four-point scale.

(4) The student’s household has an income and asset level that does not exceed the level for Cal Grant B recipients as set forth in Section 69432.7.

(5) The student is pursuing an undergraduate academic program of not less than one academic year that is offered by a qualifying institution.

(6) The student is enrolled at least part-time.

(7) The student meets the general Cal Grant eligibility requirements set forth in Article 1 (commencing with Section 69430).

(8) The student graduated from high school or its equivalent during or after the 2000–01 academic year.

(b) A student who meets the Cal Grant B Entitlement Program criteria specified in this article shall receive a Cal Grant B award for access costs and tuition and fees pursuant to Section 66021.2.

(Amended by Stats. 2001, Ch. 8, Sec. 2. Effective May 4, 2001.)






ARTICLE 4 - California Community College Transfer Cal Grant Entitlement Program

69436

(a) A student who was not awarded a Cal Grant A or B award pursuant to Article 2 (commencing with Section 69434) or Article 3 (commencing with Section 69435) at the time of his or her high school graduation but, at the time of transfer from a California community college to a qualifying baccalaureate program, meets all of the criteria set forth in subdivision (b), shall be entitled to a Cal Grant A or B award.

(b) Any California resident transferring from a California community college to a qualifying institution that offers a baccalaureate degree is entitled to receive, and the commission, or a qualifying institution pursuant to Article 8 (commencing with Section 69450), shall award, a Cal Grant A or B award depending on the eligibility determined pursuant to subdivision (c), if all of the following criteria are met:

(1) A complete official financial aid application has been submitted or postmarked pursuant to Section 69432.9, no later than the March 2 of the year immediately preceding the award year.

(2) The student demonstrates financial need pursuant to Section 69433.

(3) The student has earned a community college grade point average of at least 2.4 on a 4.0 scale and is eligible to transfer to a qualifying institution that offers a baccalaureate degree.

(4) The student’s household has an income and asset level not exceeding the limits set forth in Section 69432.7.

(5) The student is pursuing a baccalaureate degree that is offered by a qualifying institution.

(6) He or she is enrolled at least part time.

(7) The student meets the general Cal Grant eligibility requirements set forth in Article 1 (commencing with Section 69430).

(8) The student will not be 28 years of age or older by December 31 of the award year.

(9) The student graduated from a California high school or its equivalent during or after the 2000–01 academic year.

(10) (A) Except as provided for in subparagraph (B), the student attended a California community college in the academic year immediately preceding the academic year for which the award will be used.

(B) A student otherwise eligible to receive an award pursuant to this section, who attended a California community college in the 2011–12 academic year, may use the award for the 2012–13 and 2013–14 academic years.

(c) The amount and type of the award pursuant to this article shall be determined as follows:

(1) For applicants with income and assets at or under the Cal Grant A limits, the award amount shall be the amount established pursuant to Article 2 (commencing with Section 69434).

(2) For applicants with income and assets at or under the Cal Grant B limits, the award amount shall be the amount established pursuant to Article 3 (commencing with Section 69435).

(d) (1) A student meeting the requirements of paragraph (9) of subdivision (b) by means of high school graduation, rather than its equivalent, shall be required to have graduated from a California high school, unless that California resident graduated from a high school outside of California due solely to orders received from a branch of the United States Armed Forces by that student or by that student’s parent or guardian that required that student to be outside of California at the time of high school graduation.

(2) For the purposes of this article, both of the following are exempt from the requirements of subdivision (e) of Section 69433.9 and paragraph (9) of subdivision (b) of this section:

(A) A student for whom a claim under this article was paid prior to December 1, 2005.

(B) A student for whom a claim under this article for the 2004–05 award year or the 2005–06 award year was or is paid on or after December 1, 2005, but no later than October 15, 2006.

(3) (A) The commission, or a qualifying institution pursuant to Article 8 (commencing with Section 69450), shall make preliminary awards to all applicants currently eligible for an award under this article. At the time an applicant receives a preliminary award, the commission, or a qualifying institution pursuant to Article 8 (commencing with Section 69450), shall require that applicant to affirm, in writing, under penalty of perjury, that he or she meets the requirements set forth in subdivision (e) of Section 69433.9, paragraph (9) of subdivision (b) of this section, and paragraph (1) of this subdivision. The commission, or a qualifying institution pursuant to Article 8 (commencing with Section 69450), shall notify each person who receives a preliminary award under this paragraph that his or her award is subject to an audit pursuant to subparagraph (B).

(B) The commission shall select, at random, a minimum of 10 percent of the new and renewal awards made under subparagraph (A), and shall require, prior to the disbursement of Cal Grant funds to the affected postsecondary institution, that the institution verify that the recipient meets the requirements of subdivision (e) of Section 69433.9, paragraph (9) of subdivision (b) of this section, and paragraph (1) of this subdivision. An award that is audited under this paragraph and found to be valid shall not be subject to a subsequent audit.

(C) Pursuant to Section 69517.5, the commission shall seek repayment of any and all funds found to be improperly disbursed under this article.

(D) On or before November 1 of each year, the commission shall submit a report to the Legislature and the Governor including, but not necessarily limited to, both of the following:

(i) The number of awards made under this article in the preceding 12 months.

(ii) The number of new and renewal awards selected, in the preceding 12 months, for verification under subparagraph (B), and the results of that verification with respect to students at the University of California, at the California State University, at independent nonprofit institutions, and at independent for-profit institutions.

(Amended by Stats. 2012, Ch. 38, Sec. 63. Effective June 27, 2012.)



69436.5

A participating qualifying institution shall report to the commission annually as to the number of students determined to be independent pursuant to subparagraph (E) of paragraph (8) of subdivision (b) of Section 69436 and the reasons therefor.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)






ARTICLE 5 - Competitive Cal Grant A and B Awards

69437

(a) Commencing with the 2001–02 academic year, and each academic year thereafter, there shall be established the Competitive Cal Grant A and B award program for students who did not receive a Cal Grant A or B entitlement award pursuant to Article 2 (commencing with Section 69434), Article 3 (commencing with Section 69435), or Article 4 (commencing with Section 69436). Awards made under this section are not entitlements. The submission of an application by a student under this section shall not entitle that student to an award. The selection of students under this article shall be determined pursuant to subdivision (c) and other relevant criteria established by the commission.

(b) A total of 22,500 Cal Grant A and B awards shall be granted annually under this article on a competitive basis for applicants who meet the general eligibility criteria established in Article 1 (commencing with Section 69430) and the priorities established by the commission pursuant to subdivision (c).

(1) Fifty percent of the awards referenced in this subdivision are available to all students, including California community college students, who meet the financial need and academic requirements established pursuant to this article. A student enrolling at a qualifying baccalaureate degree granting institution shall apply by the March 2 deadline. A California community college student is eligible to apply at the March 2 or the September 2 deadline.

(2) Fifty percent of the awards referenced in this subdivision are reserved for students who will be enrolled at a California community college. The commission shall establish a second application deadline of September 2 for community college students to apply for these awards effective with the fall term or semester of the 2001–02 academic year.

(3) If any awards are not distributed pursuant to paragraphs (1) and (2) upon initial allocation of the awards under this article, the commission shall make awards to as many eligible students as possible, beginning with the students with the lowest expected family contribution and highest academic merit, consistent with the criteria adopted by the commission pursuant to subdivision (c), as practicable without exceeding an annual cumulative total of 22,500 awards.

(c) (1) On or before February 1, 2001, acting pursuant to a public hearing process that is consistent with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code), the commission shall establish selection criteria for Cal Grant A and B awards under the competitive program that give special consideration to disadvantaged students, taking into consideration those financial, educational, cultural, language, home, community, environmental, and other conditions that hamper a student’s access to, and ability to persist in, postsecondary education programs.

(2) Additional consideration shall be given to each of the following:

(A) Students who graduated from high school or its equivalent prior to the 2000–01 academic year. This subparagraph shall not be applicable after the 2004–05 academic year.

(B) Students pursuing Cal Grant B awards who reestablish their grade point averages.

(C) Students who did not receive awards pursuant to Article 2 (commencing with Section 69434), Article 3 (commencing with Section 69435), or Article 4 (commencing with Section 69436).

(d) All other students who meet the eligibility requirements pursuant to Article 1 (commencing with Section 69430) are eligible to compete for an award pursuant to this article.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69437.3

(a) The commission shall utilize the standardized student financial aid application described in Section 69432.9.

(b) An official financial aid application shall be submitted pursuant to Section 69432.9, submitted or postmarked no later than March 2, or September 2 for students enrolled at a community college.

(c) A student shall be enrolled at least part-time.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69437.5

Cal Grant A and B awards shall be used only for the purposes set forth in Article 2 (commencing with Section 69434) and Article 3 (commencing with Section 69435), respectively.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)



69437.6

(a) An applicant competing for an award under this article shall meet all the requirements of Article 1 (commencing with Section 69430).

(b) To compete for a competitive Cal Grant A award, an applicant shall, at a minimum, meet all of the requirements of Article 2 (commencing with Section 69434), with the exception of paragraphs (1) and (8) of subdivision (b) of Section 69434. However, in lieu of meeting the grade point average requirement set forth in paragraph (3) of subdivision (b) of Section 69434, an applicant may submit a community college or college grade point average of at least 2.4 on a 4.0 scale.

(c) To compete for a competitive Cal Grant B award, an applicant shall, at a minimum, meet all of the requirements of Article 3 (commencing with Section 69435), with the exception of paragraphs (1) and (8) of subdivision (a) of Section 69435.3. However, in lieu of meeting the grade point average requirements of paragraph (3) of subdivision (a) of Section 69435.3, a student may do either of the following:

(1) Demonstrate attainment of a community college or college grade point average of at least 2.0 on a 4.0 scale.

(2) Reestablish his or her grade point average by completing at least 16 cumulative units of credit for academic coursework at an accredited California community college, as defined by the commission, by regulation, with at least a 2.0 community college grade point average.

(d) To compete for a competitive California Community College Transfer Cal Grant Award, an applicant shall, at a minimum, meet the requirements of Article 4 (commencing with Section 69436), with the exception of paragraphs (8) and (9) of subdivision (b) of Section 69436.

(e) All other competitors shall, at a minimum, comply with all of the requirements of subdivision (b) of Section 69432.9.

(f) An individual selected for a Cal Grant A award who enrolls in a California community college may elect to have the award held in reserve for him or her for a period not to exceed two academic years, except that the commission may extend the period in which his or her award may be held in reserve for up to three academic years if, in the commission’s judgment, the rate of academic progress has been as rapid as could be expected for the personal and financial conditions that the student has encountered. The commission shall, in this case, hold the award in reserve for the additional year. Upon receipt of a request to transfer the award to a tuition or fee charging qualifying institution, the individual shall be eligible to receive the Cal Grant A award previously held in reserve if, at the time of the request, he or she meets all of the requirements of this article. Upon receipt of the request, the commission shall reassess the financial need of the award recipient. The commission may prescribe the forms and procedures to be utilized for the purposes of this section. A recipient’s years of eligibility for payment of benefits shall be based upon his or her grade level at the time the award is transferred to the tuition or fee charging qualifying institution. Any award so held in reserve shall only be counted once toward the 22,500 awards authorized by this article.

(Amended by Stats. 2008, Ch. 235, Sec. 1. Effective January 1, 2009.)



69437.7

After two award cycles, the commission shall review the competitive grant program and its priorities to gain a better understanding of early participation patterns and to determine the initial level of program effectiveness. The commission shall report these findings to the Legislature and the Governor by December 31, 2003, and each year thereafter.

(Added by Stats. 2000, Ch. 403, Sec. 4. Effective September 12, 2000.)






ARTICLE 6 - Cal Grant C Program

69439

(a) For the purposes of this section, the following terms have the following meanings:

(1) “Career pathway” has the same meaning as set forth in Section 88620.

(2) “Economic security” has the same meaning as set forth in Section 14005 of the Unemployment Insurance Code.

(3) “Industry cluster” has the same meaning as set forth in Section 88620.

(4) “Long-term unemployed” means, with respect to an award applicant, a person who has been unemployed for more than 26 weeks at the time of submission to the commission of his or her application.

(5) “Occupational or technical training” means that phase of education coming after the completion of a secondary school program and leading toward recognized occupational goals approved by the commission.

(b) A Cal Grant C award shall be utilized only for occupational or technical training in a course of not less than four months. There shall be the same number of Cal Grant C awards each year as were made in the 2000–01 fiscal year. The maximum award amount and the total amount of funding shall be determined each year in the annual Budget Act.

(c) The commission may use criteria it deems appropriate in selecting students to receive grants for occupational or technical training and shall give special consideration to the social and economic situations of the students applying for these grants, giving additional weight to disadvantaged applicants, applicants who face economic hardship, and applicants who face particular barriers to employment. Criteria to be considered for these purposes shall include, but are not limited to, all of the following:

(1) Family income and household size.

(2) Student’s or the students’ parent’s household status, including whether the student is a single parent or child of a single parent.

(3) The employment status of the applicant and whether the applicant is unemployed, giving greater weight to the long-term unemployed.

(d) The Cal Grant C award recipients shall be eligible for renewal of their grants until they have completed their occupational or technical training in conformance with terms prescribed by the commission. A determination by the commission for a subsequent award year that the program under which a Cal Grant C award was initially awarded is no longer deemed to receive priority shall not affect an award recipient’s renewal. In no case shall the grants exceed two calendar years.

(e) Cal Grant C awards may be used for institutional fees, charges, and other costs, including tuition, plus training-related costs, such as special clothing, local transportation, required tools, equipment, supplies, books, and living expenses. In determining the individual award amounts, the commission shall take into account the financial means available to the student to fund his or her course of study and costs of attendance as well as other state and federal programs available to the applicant.

(f) (1) To ensure alignment with the state’s dynamic economic needs, the commission, in consultation with appropriate state and federal agencies, including the Economic and Workforce Development Division of the Office of the Chancellor of the California Community Colleges and the California Workforce Investment Board, shall identify areas of occupational and technical training for which students may utilize Cal Grant C awards. The commission, to the extent feasible, shall also consult with representatives of the state’s leading competitive and emerging industry clusters, workforce professionals, and career technical educators, to determine which occupational training programs and industry clusters should be prioritized.

(2) (A) Except as provided in subparagraph (B), the areas of occupational and technical training developed pursuant to paragraph (1) shall be regularly reviewed and updated at least every five years, beginning in 2012.

(B) By January 1, 2016, the commission shall update the priority areas of occupational and technical training.

(3) (A) The commission shall give priority in granting Cal Grant C awards to students pursuing occupational or technical training in areas that meet two of the following criteria pertaining to job quality:

(i) High employer need or demand for the specific skills offered in the program.

(ii) High employment growth in the occupational field or industry cluster for which the student is being trained.

(iii) High employment salary and wage projections for workers employed in the occupations for which they are being trained.

(iv) The occupation or training program is part of a well-articulated career pathway to a job providing economic security.

(B) To receive priority pursuant to subparagraph (A), at least one of the criteria met shall be specified in clause (iii) or (iv) of that subparagraph.

(g) The commission shall determine areas of occupational or technical training that meet the criteria described in paragraph (3) of subdivision (f) in consultation with the Employment Development Department, the Economic and Workforce Development Division of the Office of the Chancellor of the California Community Colleges, and the California Workforce Investment Board using projections available through the Labor Market Information Data Library. The commission may supplement the analyses of the Employment Development Department’s Labor Market Information Data Library with the labor market analyses developed by the Economic and Workforce Development Division of the Office of the Chancellor of the California Community Colleges and the California Workforce Investment Board, as well as the projections of occupational shortages and skills gap developed by industry leaders. The commission shall publish, and retain, on its Internet Web site a current list of the areas of occupational or technical training that meet the criteria described in paragraph (3) of subdivision (f), and update this list as necessary.

(h) Using the best available data, the commission shall examine the graduation rates and job placement data, or salary data, of eligible programs. Commencing with the 2014–15 academic year, the commission shall give priority to Cal Grant C award applicants seeking to enroll in programs that rate high in graduation rates and job placement data, or salary data.

(i) (1) The commission shall consult with the Employment Development Department, the Office of the Chancellor of the California Community Colleges, the California Workforce Investment Board, and the local workforce investment boards to develop a plan to publicize the existence of the grant award program to California’s long-term unemployed to be used by those consulting agencies when they come in contact with members of the population who are likely to be experiencing long-term unemployment. The outreach plan shall use existing administrative and service delivery processes making use of existing points of contact with the long-term unemployed. The local workforce investment boards are required to participate only to the extent that the outreach efforts are a part of their existing responsibilities under the federal Workforce Investment Act of 1998 (Public Law 105-220).

(2) The commission shall consult with the Workforce Services Branch of the Employment Development Department, the Office of the Chancellor of the California Community Colleges, the California Workforce Investment Board, and the local workforce investment boards to develop a plan to make students receiving awards aware of job search and placement services available through the Employment Development Department and the local workforce investment boards. Outreach shall use existing administrative and service delivery processes making use of existing points of contact with the students. The local workforce investment boards are required to participate only to the extent that the outreach efforts are a part of their existing responsibilities under the federal Workforce Investment Act of 1998 (Public Law 105-220).

(j) (1) Notwithstanding Section 10231.5 of the Government Code, the Legislative Analyst’s Office shall submit a report to the Legislature on the outcomes of the Cal Grant C program on or before April 1, 2015, and on or before April 1 of each odd-numbered year thereafter. This report shall include, but not necessarily be limited to, information on all of the following:

(A) The age, gender, and segment of attendance for recipients in two prior award years.

(B) The occupational and technical training program categories prioritized.

(C) The number and percentage of students who received selection priority as defined in paragraph (3) of subdivision (f).

(D) The extent to which recipients in these award years were successfully placed in jobs that meet local, regional, or state workforce needs.

(2) For the report due on or before April 1, 2015, the Legislative Analyst’s Office shall include data for two additional prior award years and shall compare the mix of occupational and technical training programs and institutions in which Cal Grant C award recipients enrolled before and after implementation of subdivision (f).

(3) A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2014, Ch. 692, Sec. 1. Effective January 1, 2015.)






ARTICLE 7 - Cal Grant T Program

69440

(a) Commencing with the 2001–02 academic year, and each academic year thereafter, Cal Grant T awards shall be used only for tuition and student fees for a maximum of one academic year of full-time attendance in a program of professional preparation that has been approved by the California Commission on Teacher Credentialing. The maximum award amount, and the total amount of funding, shall be determined each year in the annual Budget Act. As a condition of receiving a Cal Grant T award, a recipient shall teach for one year in a high-priority school, as defined in paragraph (3) of subdivision (c) of Section 44510, for each two thousand dollar ($2,000) incentive provided through the Cal Grant T Program, for a period not to exceed four years. Any recipient who fails to meet his or her teaching obligation shall repay the Cal Grant T award.

(b) The commission shall allocate Cal Grant T awards using academic criteria or criteria related to past performance similar to that used in awarding Cal Grant A awards for the 2000–01 academic year.

(Amended by Stats. 2003, Ch. 573, Sec. 22. Effective January 1, 2004.)






ARTICLE 8 - Cal Grant Alternative Delivery System Pilot Program

69450

(a) It is the intent of the Legislature, in enacting this article, to enhance the long-term policy of the Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program and the state’s historic commitment, as stated in Section 66021.2, of providing educational opportunity by ensuring all students with financial need with access to, and choice of, an institution of higher education.

(b) It is further the intent of the Legislature that, pursuant to this article, the commission implement a pilot alternative delivery system within the Cal Grant Program that would provide program functions consistent with access to, and choice of, institutions for students with financial need. The pilot alternative delivery system should take advantage of, and not impair, the efficiencies of the recent Internet-based improvements to the commission’s Grant Delivery System by allowing qualifying institutions to elect to award Cal Grant awards pursuant to Article 2 (commencing with Section 69434), Article 3 (commencing with Section 69435), and Article 4 (commencing with Section 69436) for students admitted to those institutions, and by ensuring that those qualifying institutions function as a one-stop shop for financial aid information by providing assistance to students, parents, and high school and community college counselors seeking information about the Cal Grant Program and other student financial aid.

(c) It is the intent of the Legislature that awards and services to students not be disrupted in the implementation of this article.

(Added by Stats. 2009, Ch. 644, Sec. 4. Effective November 5, 2009.)



69452

(a) The commission shall adopt emergency regulations by July 1, 2010, establishing the pilot alternative Cal Grant delivery system to allow a qualifying institution to elect to administer Cal Grant awards under the Cal Grant A Entitlement Program (Article 2 (commencing with Section 69434)), the Cal Grant B Entitlement Program (Article 3 (commencing with Section 69435)), and the California Community College Transfer Cal Grant Entitlement Program (Article 4 (commencing with Section 69436)). The regulations shall be consistent with this article.

(b) The commission shall convene an advisory task force to assist in understanding the technical and data requirements necessary for implementation of the pilot program. The task force shall be convened within 15 days of the effective date of this section. The task force shall be composed of commission staff and representatives of institutions interested in participating in the pilot program.

(c) To ensure unobstructed student access to Cal Grant awards, the alternative delivery system shall not impair the commission’s ability to keep track of all students as long as they may be eligible for any Cal Grant awards and other student financial aid administered by the commission. The pilot alternative delivery system shall not impair the commission’s ability to communicate with, and make awards to, students if they are eligible for Cal Grant awards.

(d) To ensure accountability for, and integrity of, state funds, the alternative delivery system shall not impair the commission’s ability to do any of the following:

(1) Pay Cal Grant awards.

(2) Disburse funds to qualifying institutions.

(3) Confirm Cal Grants awarded by qualifying institutions.

(4) Require qualifying institutions to conform Cal Grants they have awarded to the requirements of this chapter.

(5) Require qualifying institutions to provide student and Cal Grant award information to the commission at times deemed necessary by the commission.

(e) The commission may adopt any other requirements that are necessary to ensure that the alternative delivery system provides students with financial need with access to, and choice of, an institution of higher education.

(Added by Stats. 2009, Ch. 644, Sec. 4. Effective November 5, 2009.)



69453

The commission shall not implement the pilot alternative delivery system established pursuant to Section 69452 until at least 30, but no more than 35, qualifying institutions have committed to participating in the alternative delivery system and to paying the costs associated with developing and implementing the alternative delivery system. The commission shall not expend any resources on the development and implementation of the pilot alternative delivery system.

(Added by Stats. 2009, Ch. 644, Sec. 4. Effective November 5, 2009.)



69454

(a) (1) A qualifying institution electing to participate in the pilot alternative delivery system shall submit an application to the commission acknowledging that the qualifying institution satisfies the requirements for the pilot alternative delivery system and will maintain compliance with those requirements as long as it continues to award Cal Grant awards.

(2) The commission shall review, and may approve, the application if the commission determines that the institution complies with all applicable requirements.

(3) A qualifying institution may not award Cal Grants until the commission has approved its application.

(4) The Regents of the University of California, the Board of Trustees of the California State University, and the Board of Governors of the California Community Colleges shall select qualifying campuses from within their respective segments to apply for participation in the pilot program. For each segment, not more than 25 percent of the total number of campuses within the respective segment may participate in the pilot program.

(b) In addition to complying with the regulations adopted for participation in the pilot program, a qualifying institution electing to participate in the pilot alternative delivery system shall do all of the following:

(1) Make eligibility determinations consistent with the requirements of the Cal Grant Program and requirements adopted by the commission.

(2) Inform the student of his or her Cal Grant award before the student is required to make an enrollment decision for the following academic year. The award shall be made as part of the qualifying institution’s complete financial aid award so that the student is aware of all the student aid that the he or she is eligible to receive.

(3) Provide notice to the student that he or she may be eligible to use the Cal Grant award at another qualifying institution to which he or she is admitted.

(c) A qualifying institution electing to participate in the pilot alternative delivery system shall report all of the following to the commission in a form, and within the time, determined by the commission to maximize student access to Cal Grant awards:

(1) Information necessary to determine Cal Grant funding projections for the State Budget.

(2) Aggregate information on applicants for Cal Grant awards and students who have been awarded Cal Grant awards, by income level, gender, age, and ethnicity.

(3) Aggregate information on students who have been awarded Cal Grant awards, but have withdrawn from their qualifying institutions.

(4) Aggregate information on students who have been awarded Cal Grant awards but for whom awards have not been disbursed.

(5) Information on the total amount of institutional aid available for students at the qualifying institution, the total number of recipients of institutional aid, the total amount of institutional aid provided to recipients of Cal Grant awards at the qualifying institution, and the amount of institutional aid awarded to each student receiving a Cal Grant award.

(6) Information on the amount of other financial aid, including, but not necessarily limited to, fee waivers, federal loans, private loans, and work study awarded to each student receiving a Cal Grant award.

(7) Any other information determined by the commission to be necessary to fulfill its responsibilities under the Cal Grant Program.

(d) (1) A qualifying institution electing to participate in the pilot alternative delivery system shall function as a one-stop shop for student financial aid by providing assistance to all students, parents, and high school counselors inquiring or seeking information about Cal Grant awards and other student financial aid, including information about the availability of, requirements for, and the amount of, Cal Grant awards that may be available at other qualifying institutions in all segments of postsecondary education. The qualifying institution may also provide comparable information on federal and other student financial aid.

(2) A qualifying institution that does not comply with this subdivision is not eligible to participate in the alternative delivery system pilot program.

(Added by Stats. 2009, Ch. 644, Sec. 4. Effective November 5, 2009.)



69456

All costs associated with developing, implementing, maintaining, and improving the pilot alternative delivery system shall be paid by the qualifying institutions that elect to participate in the pilot alternative delivery system.

(Added by Stats. 2009, Ch. 644, Sec. 4. Effective November 5, 2009.)



69458

(a) Participation in the pilot alternative delivery system pursuant to this article is voluntary. Any local agency electing to participate in the pilot alternative delivery system is deemed to have acknowledged and agreed that its participation is voluntary and does not constitute a cost that is reimbursable under Part 7 (commencing with Section 17500) of Division 4 of Title 2 of the Government Code.

(b) All costs associated with a qualifying institution’s election to participate in the pilot alternative delivery system shall be paid by the qualifying institution and, if the qualifying institution is a public institution, shall not require any additional state funds.

(Amended by Stats. 2010, Ch. 328, Sec. 51. Effective January 1, 2011.)



69460

(a) On or before January 10, 2012, the Legislative Analyst’s Office shall report to the Legislature and the Governor on the implementation and outcomes of the first award cycle under the pilot program. The report shall assess the extent to which the pilot program resulted in improved Cal Grant delivery to students, parents, and high school and financial aid counselors; administrative efficiencies; and sufficient state oversight. The report shall also identify any challenges or barriers to expansion of the alternative Cal Grant delivery system, as well as any associated information technology challenges that may need to be addressed or changes that may be required.

(b) Consistent with the criteria in subdivision (a), the Student Aid Commission may provide a report to the Legislature and the Governor.

(Amended by Stats. 2010, Ch. 328, Sec. 52. Effective January 1, 2011.)









CHAPTER 2 - Student Financial Aid Programs

ARTICLE 1 - Purposes

69500

The Legislature finds and declares all of the following:

(a) Student assistance programs have the primary purpose of providing equal opportunity and access to postsecondary education for persons of both sexes, and all races, ancestries, incomes, ages, and geographies in California.

(b) Student aid programs should enhance the ability of individuals to choose the most appropriate postsecondary educational opportunity and among different institutions.

(c) Student aid programs should assist students to progress through the educational program in accordance with the individual’s educational objectives.

(d) Student aid programs should provide assistance to individuals who desire to enroll in an independent college or university.

(e) Student aid programs should, furthermore, complement more general statewide goals for public postsecondary education.

(f) State purposes regarding student aid programs should complement the purposes of federal student assistance programs so as to enhance the effectiveness of state programs; the state’s purposes mentioned above serve to enhance the purposes of the Pell Grant Program.

(Amended by Stats. 1984, Ch. 1079, Sec. 2.)






ARTICLE 1.5 - General Provisions

69503

In enacting this article, the Legislature finds and declares:

(a) The awarding of financial assistance to needy students by state-funded student aid programs appropriately considers family income in determining an applicant’s financial need.

(b) Claiming of financial independence by students whose parents are in fact able to provide financial assistance unfairly redirects limited student aid dollars from students with legitimate financial need.

(c) Definitions and procedures by which a student may declare financial independence from the student’s parents differ among state-funded student aid programs and among institutions. A statutory definition of when a student’s eligibility for need-based, state-funded grants is to be determined without regard to his or her parents’ financial circumstances will reduce confusion and ensure that such grants are allocated to students on the basis of a more equitable evaluation of their financial need.

(Added by Stats. 1977, Ch. 36.)



69504

The provisions of this article apply to all need-based student grants that are funded by the state or a public postsecondary educational institution. Nothing in this article shall be construed as attempting to regulate the selection or awarding of scholarships to applicants by the state or a public postsecondary educational institution where the scholarships are funded and awarded pursuant to the terms of a private endowment, trust, or similar instrument.

(Amended by Stats. 1978, Ch. 1214.)



69504.5

(a) Notwithstanding any other law, students who are victims of trafficking, domestic violence, and other serious crimes who have been granted a status under Section 1101(a)(15)(T)(i) or (ii), or Section 1101(a)(15)(U)(i) or (ii), of Title 8 of the United States Code shall be eligible to apply for, and participate in, all student financial aid programs and scholarships administered by a public postsecondary educational institution or the State of California to the same extent as individuals who are admitted to the United States as refugees under Section 1157 of Title 8 of the United States Code.

(b) The University of California is requested to adopt policies that are consistent with this section.

(Added by Stats. 2012, Ch. 509, Sec. 2. Effective January 1, 2013.)



69505

(a) To the extent that federal financial analysis methodology incorporates this exemption, income received as reparation payments paid pursuant to federal law on or after October 1, 1990, for the purpose of redressing the injustice done to United States citizens and resident aliens of Japanese ancestry who were interned during World War II shall not be considered in determining an applicant’s financial need.

(b) To the extent that federal financial analysis methodology incorporates this exemption, income received as reparation payments paid by the Canadian government for the purpose of redressing the injustice done to persons of Japanese ancestry who were interned in Canada during World War II shall not be considered in determining an applicant’s financial need.

(Added by Stats. 1999, Ch. 471, Sec. 1. Effective September 23, 1999.)



69505.5

(a) (1) No campus of the California Community Colleges or the California State University shall enter into a contract on or after January 1, 2014, with any entity, whether a specific depository institution or an entity that partners with one or more depository institutions, that requires a student to open an account with that entity as a condition of the student receiving his or her financial aid disbursement.

(2) Each campus of the University of California is requested to not enter into a contract on or after January 1, 2014, with any entity, whether a specific depository institution or an entity that partners with one or more depository institutions, that requires a student to open an account with that entity as a condition of the student receiving his or her financial aid disbursement.

(b) (1) Each campus of the California Community Colleges and the California State University shall offer a student the option of receiving his or her financial aid disbursement via direct deposit into an account at a depository institution of the student’s choosing. Each campus of the California Community Colleges and the California State University shall ensure that its contract or contracts for financial aid disbursement entered into on or after January 1, 2014, provide that the contracting entity shall initiate the direct deposit within one business day of receipt of the financial aid disbursement moneys from each campus of the California Community Colleges and the California State University.

(2) Each campus of the University of California is requested to offer a student the option of receiving his or her financial aid disbursement via direct deposit into an account at a depository institution of the student’s choosing. Each campus of the University of California is requested to ensure that its contract or contracts for financial aid disbursement entered into on or after January 1, 2014, provide that the contracting entity shall initiate the direct deposit within one business day of receipt of the financial aid disbursement moneys from each campus of the University of California.

(Added by Stats. 2013, Ch. 217, Sec. 1. Effective January 1, 2014.)



69505.8

(a) The Board of Governors of the California Community Colleges and the Trustees of the California State University shall, and the Regents of the University of California and each governing body of an accredited private postsecondary educational institution are requested to, develop one or more model contracts for use at their respective systems for the disbursement of a financial aid award, scholarship, campus-based aid award, or school refund onto a debit card, prepaid card, or other preloaded card issued by a financial institution. Each model contract shall be developed in consultation with stakeholders including statewide student associations, individual campuses, and financial institutions that issue debit cards, prepaid cards, and preloaded cards and shall not be finalized before public comment is sought and considered.

(b) The board of governors and the trustees shall, and the regents and each governing body of an accredited private postsecondary educational institution are requested to, make every model contract developed under subdivision (a), and every binding contract negotiated by an educational institution under the jurisdiction of one of these governing bodies with a financial institution for the disbursement of a financial aid award, scholarship, campus-based aid award, or school refund onto a debit card, prepaid card, or preloaded card, publicly available on its Internet Web site.

(c) Every model contract developed under subdivision (a) shall consider the best interests of students and shall, at a minimum, contain provisions that reflect conditions required for compliance with federal regulations governing the disbursement of federal financial aid.

(d) When developing each model contract, the board of governors and the trustees shall, and the regents and each governing body of an accredited private postsecondary educational institution are requested to, consider all of the following:

(1) The number of on-campus locations and proximity of off-campus locations where a fee-free withdrawal could be made by a student using a debit card, prepaid card, or preloaded card.

(2) The type and size of fees a student would incur from debit, prepaid, or preloaded card use and whether provisions of the model contract ensure that the educational institution is provided information by the card-issuing financial institution to evaluate the costs of these fees to students.

(3) The impact, if any, that offering a card displaying the name or mascot of a campus or educational system would have on students, that campus, or that educational system.

(4) Whether provisions of the model contract ensure that the educational institution monitors compliance by the financial institution with federal Title IV requirements governing the disbursement of financial aid.

(5) Whether provisions of the model contract ensure a process for the tracking and resolution of student complaints about the card-issuing financial institution’s credit delivery, customer service, and debit, prepaid, or preloaded cards.

(6) The impact, if any, of the content of a dispute resolution clause on students, their campus, and their educational system, if a conflict were to arise between a student and the card-issuing financial institution.

(7) Whether provisions of the model contract ensure that the educational institution does not disclose student information to the card-issuing financial institution beyond what is necessary to perform the contracted financial aid award, scholarship, campus-based aid award, or school refund disbursement function.

(8) Whether provisions of the model contract ensure that the card-issuing financial institution does not solicit or collect information from a student that is not necessary to perform the contracted financial aid award, scholarship, campus-based aid award, or school refund disbursement function as a condition of allowing the student to access a financial aid award, scholarship, campus-based aid award, or school refund through a debit card, prepaid card, or preloaded card.

(Added by Stats. 2014, Ch. 120, Sec. 1. Effective January 1, 2015.)



69506

(a) The methodology set forth in federal law or regulation shall serve as the formula for determining the expected family contribution of students seeking any state-funded financial assistance.

(b) For the purposes of determining the dependent and independent status of students, the definition set forth in the federal law or regulation shall serve as the definition for students seeking any state-funded financial assistance.

(Amended by Stats. 1990, Ch. 620, Sec. 2.)



69506.3

It is the intent of the Legislature that the commission, commencing with the 1991–92 academic year, shall implement the income verification process authorized in Section 19286.9 of the Revenue and Taxation Code, and develop procedures which allow postsecondary educational institutions to use information obtained through that process.

(Added by Stats. 1990, Ch. 620, Sec. 3.)



69506.5

Notwithstanding Section 69506, the Student Aid Commission may, whenever it is determined to be in the best interest of the state, develop and adopt regulations that modify the methodology set forth in federal law or regulation for determining the expected family contribution of students seeking any state-funded financial assistance or the federal definition for establishing the dependent and independent status of students seeking any state-funded financial assistance. It is the Legislature’s intent that these regulations promote consistency between federal and state standards, encourage the maximum contribution from parents while being sensitive to individual student financial and personal circumstances, and encourage a simple financial aid application process.

(a) The regulations developed pursuant to this section shall be adopted as Student Aid Commission regulations in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Prior to adopting or amending regulations pursuant to this section, the commission shall conduct, and make public, a full analysis which includes at least an examination and explanation of the cost of the change, the effect on student applicant and recipient eligibility and award levels, and the effects of implementing the criteria on those programs administered by the commission.

(c) Not later than July 1 of the year following any modifications to the methodology for determining expected family contribution or the federal definition of student dependence or independence made pursuant to this section, the commission shall report to the Governor and the Legislature the impact of the changes on those programs administered by the commission.

(Amended by Stats. 1992, 1st Ex. Sess., Ch. 21, Sec. 36. Effective March 7, 1993.)



69507

In instances where an applicant does not meet the criteria specified in Section 69506, and the parents refuse to provide financial information, the student may not be considered for a grant. In those instances, however, the student may be considered for a loan or employment aid to the extent that such are available on the basis of the resources of the student and the student’s spouse, if any.

(Added by Stats. 1977, Ch. 36.)



69507.5

(a) Except as provided in subdivision (b), no student shall receive a grant or fellowship administered by the Student Aid Commission if he or she has previously defaulted on any student loan, or has failed to repay a federal or state student grant where required to do so.

(b) If a student has made satisfactory arrangements to repay a default on a previous student loan, or to repay grant funds where required to do so, the student may be eligible to receive a grant or fellowship administered by the Student Aid Commission.

(Added by Stats. 1984, Ch. 1079, Sec. 3.)



69508

When federal regulations defining the financial independence of students are altered, the Student Aid Commission shall as soon as possible report to the Legislature on what changes are necessary to conform this article to federal standards.

(Repealed and added by Stats. 1978, Ch. 1214.)



69508.5

(a) Notwithstanding any other law, and except as provided for in subdivision (c), a student who meets the requirements of subdivision (a) of Section 68130.5, or who meets equivalent requirements adopted by the Regents of the University of California, is eligible to apply for, and participate in, any student financial aid program administered by the State of California to the full extent permitted by federal law. The Legislature finds and declares that this section is a state law within the meaning of Section 1621(d) of Title 8 of the United States Code.

(b) Notwithstanding any other law, the Student Aid Commission shall establish procedures and forms that enable students who are exempt from paying nonresident tuition under Section 68130.5, or who meet equivalent requirements adopted by the regents, to apply for, and participate in, all student financial aid programs administered by the State of California to the full extent permitted by federal law.

(c) A student who is exempt from paying nonresident tuition under Section 68130.5 shall not be eligible for Competitive Cal Grant A and B Awards unless funding remains available after all California students not exempt pursuant to Section 68130.5 have received Competitive Cal Grant A and B Awards for which they are eligible.

(d) This section shall become operative on January 1, 2013.

(Amended by Stats. 2012, Ch. 162, Sec. 39. Effective January 1, 2013.)



69509

(a) Upon the commencement of any cause of action, including an emergency action, by the commission against an educational institution in connection with the Federal Family Education Loan Program or other state student financial aid program, the director of the commission may order that all or any part of state financial aid funds scheduled to be delivered to that institution by the commission, whether payable to that institution or its students, be withheld from the institution and deposited in a separate state account. However, in order to alleviate the financial hardships imposed upon students by withholding the delivery of state financial aid funds to an educational institution, the director of the commission, at any time after the initial withholding, may release state financial aid funds to these students, giving first priority to the release of funds for subsistence payments.

(b) The director shall give notice to the institution and affected students of any action taken pursuant to subdivision (a).

(c) The director, upon the termination of any action taken pursuant to subdivision (a), shall order the disposition of the withheld funds in a manner consistent with the outcome of the cause of action and in the best interest of the affected students. The director may order that the funds be withheld from an institution permanently, in which case those funds shall be returned to the state fund or account from which it originated, for subsequent use by the commission.

(d) “Cause of action” and “emergency action,” for the purposes of this section, mean those actions described in Sections 30302 and 30304 of Title 5 of the California Code of Regulations, and as those sections may subsequently be amended, concerning the limitation, suspension, and termination of eligibility under the Federal Family Education Loan Program.

(Amended by Stats. 1995, Ch. 758, Sec. 63. Effective January 1, 1996.)



69509.5

(a) Within five days of the commencement of any cause of action, including an emergency action, by the commission against a private postsecondary educational institution in connection with the Federal Family Education Loan Program, the director of the commission shall give notice, in writing, of the commencement of the action to the Council for Private Postsecondary and Vocational Education.

(b) “Cause of action” and “emergency action” for the purposes of this section, mean those actions described in Sections 30302 and 30304 of Title 5 of the California Code of Regulations, and as those sections may subsequently be amended, concerning the limitation, suspension, and termination of eligibility under the Federal Family Education Loan Program.

(c) The director of the commission, or his or her designee, shall give written notice to the Council for Private Postsecondary and Vocational Education when, in the administration of a program review concerning any private postsecondary educational institution’s participation in the Cal Grant Program or the Federal Family Education Loan Program, evidence indicates that a private postsecondary educational institution is in violation of the standards adopted by its responsible accrediting agency or when it is in violation of Section 94800, Sections 94811 to 94825, inclusive, or Section 94930.

(d) The director of the commission may develop selection criteria for the scheduled review of any private postsecondary or vocational educational institution.

(e) This section shall become operative on January 1, 1997.

(Repealed (in Sec. 64) and added by Stats. 1995, Ch. 758, Sec. 64.5. Effective January 1, 1996. Section operative January 1, 1997, by its own provisions.)






ARTICLE 2 - The Student Aid Commission

69510

The Student Aid Commission shall be composed of the following 15 members:

(a) One representative from public, proprietary, or nonprofit postsecondary schools located in California.

(b) One representative from a California independent college or university.

(c) One representative each from the University of California, the California State University, and the California Community Colleges.

(d) Two members each of whom shall be a student enrolled in a California postsecondary educational institution at the time of appointment, and shall be enrolled in a California postsecondary educational institution for the duration of the term. A student member who graduates from an institution with no more than six months of his or her term remaining shall be permitted to serve for the remainder of the term.

(e) Three public members.

(f) One representative from a California secondary school.

(g) Two representatives appointed by the Senate Rules Committee.

(h) Two representatives appointed by the Speaker of the Assembly.

(Amended by Stats. 1990, Ch. 1573, Sec. 2.)



69511

(a) Except as provided in subdivision (b), each member of the commission shall have a four-year term; provided, that members appointed pursuant to subdivision (d) of Section 69510 shall have terms of two academic years.

(b) The term of one member appointed pursuant to subdivision (g) of Section 69510 and the term of one member appointed pursuant to subdivision (h) of Section 69510, effective January 1, 1991, shall be for five years. Each subsequent term for members appointed pursuant to this subdivision shall be for four years.

(c) At no time shall both student representatives be enrolled in the same segment of postsecondary education in California. For purposes of this subdivision, each postsecondary education program listed in subdivisions (a), (b), and (c) of Section 69510 is a segment of postsecondary education in California.

(d) Appointment to the commission of members appointed pursuant to subdivisions (a) to (f), inclusive, of Section 69510 shall be made by the Governor subject to confirmation by the Senate.

(e) Any vacancy shall be filled by the appointment of a person who will have the same status as the predecessor of the appointee. The appointee shall hold office only for the balance of the unexpired term.

(f) Each member of the commission shall receive a stipend of one hundred dollars ($100) for each day in which he or she attends any meeting of the commission or any meeting of any committee or subcommittee of the commission, of which committee or subcommittee he or she is a member, and which committee or subcommittee meeting is conducted for the purpose of carrying out the powers and duties of the commission. In addition, each member shall receive his or her actual and necessary traveling expenses incurred in the course of his or her duties.

(g) If an act of Congress establishes a program of scholarships or grants for undergraduate students and permits administration of the program within a state by a state agency, the Student Aid Commission, as established by Section 69510, shall administer the act within the state if the Governor and the Student Aid Commission, by a majority vote of its entire membership, determine that the participation by the state in the federal scholarship or grant program under the act would not interfere with or jeopardize the continuation of the scholarship program established under Chapter 1.7 (commencing with Section 69430) of Part 42 of Division 5 of Title 3.

The commission shall constitute the state commission on federal scholarships or grants and is hereby empowered to formulate a plan for development and administration of any such federal scholarship or grant program within the state.

Subject to the provisions of this chapter, the commission is hereby vested with all necessary power and authority to cooperate with the government of the United States, or any agency or agencies thereof, in the administration of any act of Congress establishing a scholarship or grant program and the rules and regulations adopted thereunder.

Before adopting a state plan, the Student Aid Commission, acting as the state commission on federal scholarships or grants, shall hold public hearings as provided in the California Administrative Procedure Act.

(Amended by Stats. 2011, Ch. 349, Sec. 7. Effective January 1, 2012.)



69511.5

(a) Notwithstanding Section 69511, the Governor shall appoint each student member of the Student Aid Commission pursuant to subdivision (d) of Section 69510 from the persons nominated in accordance with the provisions of subdivision (b).

(b) For each student member of the commission, the appropriate student organization may submit a list of nominees. The list shall specify not less than three and not more than five nominees. The appropriate student organization for each segment shall be a composite group of at least five representative student government associations, as determined by the commission.

(c) The student member appointed to the commission shall not be enrolled in the same segment as the outgoing student member or in the same segment of the other sitting student member.

(d) Participating student organizations designated in subdivision (b) shall inform students within their respective segment of pending student vacancies on the commission.

(e) The person appointed as a student member of the Student Aid Commission pursuant to this section shall be subject to confirmation by the Senate as required in subdivision (d) of Section 69511.

(Amended by Stats. 1990, Ch. 1573, Sec. 3.)



69512

The members of the commission shall annually select a chairperson from the members of the commission.

(Amended by Stats. 1985, Ch. 1379, Sec. 1. Effective October 1, 1985.)



69513

The commission shall appoint a director who shall be the chief executive officer for the commission and who shall serve at the pleasure of the commission. The Legislature hereby requests the commission to designate that executive officer as the person holding the position confidential to it, within the meaning of subdivision (e) of Section 4 of Article VII of the Constitution.

The commission may employ other employees as it deems necessary to carry out its functions under this chapter.

(Amended by Stats. 1993, Ch. 8, Sec. 18. Effective April 15, 1993.)



69513.1

The commission may delegate to the director any power, duty, purpose, function, or jurisdiction that the commission may lawfully delegate, including the authority to enter into and sign contracts on behalf of the commission. The director may redelegate any of those powers, duties, purposes, functions, or jurisdictions to his or her designee, unless by statute, or rule or regulation, the director is expressly required to act personally.

(Added by Stats. 1992, Ch. 482, Sec. 2. Effective August 14, 1992.)



69513.5

In no event shall the director of the commission, any employee of the commission, or any individual retained by the commission serve as chairperson or a member of an advisory committee of the commission. This prohibition shall include, but not be limited to, all advisory committees established by statute and all advisory committees established by the commission.

(Added by Stats. 1984, Ch. 268, Sec. 16.38. Effective June 30, 1984.)



69514

The commission shall do all of the following:

(a) Report, on or before April 1 of each year, statistical data examining the impact and effectiveness of state-funded programs. The commission shall utilize common criteria in determining the impact of these programs, and shall have the authority to obtain any data from postsecondary educational institutions necessary for the reports. To the extent practicable, this report shall specifically note the number and the demographic characteristics of the students who qualify for a Cal Grant award based on obtaining high school graduation or its equivalent pursuant to paragraph (2) of subdivision (e) of Section 69433.9.

(b) Collect and disseminate data concerning the financial resources and needs of students and potential students, and the scope and impact of existing state, federal, and institutional student aid programs.

(c) Report, on or before April 1 of each year, the aggregate financial need of individuals seeking access to postsecondary education and the degree to which current student aid programs meet this legitimate financial need.

(d) Develop and report annually the distribution of funds and awards among income groups, ethnic groups, grade point average levels, and postsecondary education segments.

(e) Prepare and disseminate information regarding the criteria utilized in distributing available student aid funds.

(f) Be authorized to expend funds for the purpose of disseminating information about all institutional, state, and federal student aid programs to potential applicants. This distribution of information shall primarily focus on potential applicants with the greatest financial need.

(Amended by Stats. 2006, Ch. 652, Sec. 2. Effective September 29, 2006.)



69514.5

(a) The Community College Student Financial Aid Outreach Program is hereby established. The commission shall, in consultation with the office of the Chancellor of the California Community Colleges, develop and administer this program for the purpose of providing financial aid training to high school and community college counselors and advisors who work with students planning to attend or attending a community college. This training shall also address the specific needs of all of the following:

(1) Community college students intending to transfer to a four-year institution of higher education.

(2) Foster youth.

(3) Students with disabilities.

(b) The program shall provide specialized information on financial aid opportunities available to community college students, with a particular focus on students who plan to transfer to a four-year college or university. The commission shall work in collaboration with the Chancellor of the California Community Colleges and other segments of higher education to develop and distribute this specialized information to assist community college students who are planning to transfer to a four-year college or university. Each year, the program shall offer financial aid workshops for high school and community college counselors, targeted for students planning to attend a community college or to transfer from a community college to a four-year institution of higher education. The program shall assist community college counselors in conducting student and family workshops that provide general information about financial aid and technical assistance in completing financial aid forms.

(c) The program shall concentrate its efforts on high schools and community colleges that are located in geographic areas that have a high percentage of low-income families.

(Added by Stats. 2000, Ch. 403, Sec. 5. Effective September 12, 2000.)



69515

As used in this division, “commission” means the Student Aid Commission created by this article.

(Amended by Stats. 1989, Ch. 1113, Sec. 9.5.)



69515.5

(a) The commission may enter into an agreement with a public agency of a state other than California, or a private entity related to an agency of another state, to assist the other agency or entity in implementing student financial aid programs, including providing assistance with processing grants, fellowships, and loans through the use of automated information systems. The commission may receive payment, reimbursement, or other resources as consideration for services provided pursuant to agreements entered into under this section.

(b) The commission shall establish fees for services it provides pursuant to this section in order to recover, at a minimum, the full costs of providing those services, including all direct and indirect costs.

(c) The Financial Aid Technical Assistance Fund is hereby created in the State Treasury, and moneys in the fund shall be available, upon appropriation by the Legislature to the commission, for the direct and indirect costs of providing assistance to agencies and entities of other states with implementation of Dream Act programs and to improve financial aid services for California. The commission shall deposit the proceeds of the fees established under this section into the fund. Only the moneys received for purposes of this section shall be deposited into the fund. The fund shall be credited with all of the investment income earned by the moneys deposited in the fund. Moneys in the fund are not part of the General Fund as defined in Section 16300 of the Government Code.

(d) The commission shall use moneys deposited in the fund for all costs associated with providing technical assistance to agencies of states other than California, and related private entities, pursuant to this section, and moneys remaining in the fund after those costs are retired shall be used to improve student financial aid services for California. Prior to the expenditure of these residual funds, the commission shall submit a detailed expenditure plan for approval by the Department of Finance as part of the annual budget process.

(e) Beginning October 1, 2014, the commission shall submit an annual report to the Department of Finance and the Joint Legislative Budget Committee detailing the total revenues collected in the fund, by service provided and applicable fee collected, and the use of the moneys in the fund.

(Added by Stats. 2013, Ch. 50, Sec. 1. Effective July 1, 2013.)



69517

(a) The Student Aid Commission, in consultation with an advisory committee of students and representatives of postsecondary institutions, may make adjustments to award selection procedures and selection criteria. In determining adjustments, the commission shall consider at least all of the following factors:

(1) The impact of the adjustments on the distribution of funds and awards among income groups, ethnic groups, and grade point average levels.

(2) The impact of the adjustments on the distribution of funds and awards among postsecondary education segments.

(3) The costs of implementing proposed adjustments.

(4) The availability of financial aid from other sources for students who qualify for an award.

(b) The commission may also consider the impact of inflation in the proposed adjustments pursuant to subdivision (a).

(c) In proposing changes to the procedures and criteria for award selection that would result in a substantive change in the recipient population, the commission shall submit the proposed changes for public review and comment in accordance with procedures established in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1989, Ch. 1113, Sec. 11.)



69517.5

The Student Aid Commission shall, with the assistance of the Attorney General’s office, seek refunds on any awards to students made under this part that resulted from the student or his or her parents, or both, reporting information concerning their status incorrectly, with the incorrect information leading to the establishment of the student’s financial eligibility to receive an award.

(Amended by Stats. 2006, Ch. 43, Sec. 4. Effective June 26, 2006.)



69518

(a) By September 15 of each fiscal year, the Student Aid Commission shall submit budget change proposals to the Department of Finance for inclusion in the Governor’s Budget prepared pursuant to Section 12 of Article IV of the California Constitution.

(b) The budget change proposals submitted pursuant to subdivision (a) shall include, but not be limited to, an analysis of the impact of any proposed adjustments in the distribution of funds and awards.

(c) Any supporting materials prepared for the Student Aid Commission’s consideration and public review and comment pursuant to this section, including, when it becomes available, data pertaining to the impact of any proposed adjustments on the distribution of funds and awards among income groups, ethnic groups, grade point average levels, and postsecondary education segments, shall be incorporated within the expenditure plan.

(d) If the Student Aid Commission proposes, in its budget change proposals, adjustments to the maximum grant, number of grants, and the income ceiling for grant awards made pursuant to Section 69532, at least the following factors shall be considered in determining the appropriate adjustments:

(1) The impact of inflation.

(2) The availability of financial aid from other sources for students who would qualify for a grant award.

(3) Any changes in the level of educational support provided to students at public colleges and universities in the state.

(4) The impact of proposed adjustments in the maximum grant and in the income ceiling upon the utilization of public and private postsecondary educational institutions.

(5) The number of applicants eligible to receive an award in the previous year who did not receive an award in the previous year.

(Amended by Stats. 1989, Ch. 1113, Sec. 12.)



69519

(a) The commission, through an interagency agreement with the State Department of Social Services, currently operates a federally funded scholarship program that provides grant aid to provide access to California’s current and former foster youth to postsecondary education. Funds provided through an appropriation by the Legislature shall be supplemental to funds provided by the federal government and are designated to ensure program availability in the absence of and prior to the annual receipt of federal funds for this purpose.

(b) Funds provided for this program shall be used to assist students who are current and former foster youth, for career and technical training or traditional college courses. The commission shall operate this program in accordance with the program instructions provided by the federal Department of Health and Human Services, Administration for Children and Families, and the program guidelines developed by the State Department of Social Services.

(c) The total amount of funding and the amount of individual awards shall depend upon the amount of federal funding provided in addition to state funding. The commission, in conjunction with the State Department of Social Services, shall determine the individual award amounts and total number of students awarded on an annual basis as the amount of total annual funding is determined.

(Added by Stats. 2006, Ch. 75, Sec. 5.1. Effective July 12, 2006.)






ARTICLE 2.4 - Maximizing the Value of the State Student Loan Guarantee Program Assets and Liabilities

69521

(a) The Legislature finds and declares both of the following:

(1) The student loan guarantee business is not a core mission of government. Recognition of this fact led, in 1996, to the approval of the establishment of an auxiliary organization for the purpose of providing operational and administrative services for the Student Aid Commission’s participation in the Federal Family Education Loan Program.

(2) Pursuant to that authority, an auxiliary organization was established to provide, pursuant to contract, certain services to the Student Aid Commission.

(b) It is the intent of the Legislature that the value of the auxiliary organization’s arrangement with the Student Aid Commission and the Student Aid Commission’s participation in the Federal Family Education Loan Program be maximized through either of the following:

(1) The sale of the state’s interest in the student loan guarantee portfolio of the Student Aid Commission and certain related assets and liabilities of the student loan guarantee program operated by the Student Aid Commission, to a firm approved to act as a state student loan guarantee agency for the Federal Family Education Loan Program by the Secretary of Education.

(2) The entry into an arrangement for the operation of the state student loan guarantee program by an entity meeting the financial and compliance standards established for the Federal Family Education Loan Program.

(Added by Stats. 2007, Ch. 182, Sec. 1. Effective August 24, 2007.)



69521.2

For the purposes of this article, all of the following definitions apply:

(a) “Auxiliary organization” means the organization established pursuant to Article 2.5 (commencing with Section 69522).

(b) “Director” means the Director of Finance.

(c) “Federal Family Education Loan Program” means the program established pursuant to Part B (commencing with Section 1071) of Subchapter IV of Chapter 28 of Title 20 of the United States Code, and includes, but is not necessarily limited to, the Stafford and PLUS loan programs.

(d) “Federal Student Loan Reserve Fund” means the fund of that name established pursuant to Section 69766.

(e) “Operating agreement” means the agreement entered into between the Student Aid Commission and the auxiliary organization pursuant to Section 69522.

(f) “Secretary of Education” means the United States Secretary of Education and the Secretary of Education acting through the United States Department of Education.

(g) “State student loan guarantee program” means the activities performed by the Student Aid Commission as a state student loan guarantee agency pursuant to Public Law 94-482, and subsequent federal regulations, as authorized pursuant to Article 13 (commencing with Section 69760) or on behalf of the Student Aid Commission by the auxiliary organization.

(h) “State student loan guarantee program assets” means all of the assets of the state student loan guarantee program held by the Student Aid Commission and all assets of the auxiliary organization, tangible and intangible, including, without limitation, the state’s interest in all loan guarantee contracts and agreements, the funds deposited in the Student Loan Operating Fund other than federal funds, all funds held by the auxiliary organization other than federal funds, and the state’s interest in any leases of real property or equipment entered into by the auxiliary organization. These assets shall not include any property of the United States held by the Student Aid Commission or the auxiliary organization, as determined pursuant to Public Law 94-482, or subsequent federal regulations.

(i) “State student loan guarantee program liabilities” means all of the liabilities of the state student loan guarantee program as determined by the Director of Finance.

(j) “Student Loan Operating Fund” means the fund of that name established by Section 69766.

(k) “Transferee guarantee agency” means an alternative student loan guarantee agency for the Federal Family Education Loan Program that is the purchaser of the state student loan guarantee program assets and liabilities.

(l) “Transferee guaranty program operator” means the entity with which the state enters into an arrangement for the operation of the state student loan guarantee program pursuant to this article.

(m) “Treasurer” means the State Treasurer.

(Added by Stats. 2007, Ch. 182, Sec. 1. Effective August 24, 2007.)



69521.3

(a) The Director of Finance is hereby authorized to act as agent for the state and, in that capacity, to sell the state student loan guarantee program assets and liabilities not retained by the Student Aid Commission to an entity that the director, in consultation with the Treasurer, determines will provide the best combination of each of the following:

(1) The highest price for those state student loan guarantee program assets and liabilities.

(2) The greatest security for the payment of the purchase price.

(3) Demonstrated competence and professional qualifications necessary for the continued satisfactory performance of student loan guarantee services.

(4) The approval of the Secretary of Education.

(5) The quality of student services offered, including, but not necessarily limited to, borrower training in budgeting and financial management, including debt management and other forms of financial literacy.

(6) Borrower transparency or disclosure policies for products or services, or both, offered to students outside of the federal student loan programs.

(b) Notwithstanding any other provision of law, the sale process shall include the steps the director, in consultation with the Treasurer, deems necessary or convenient to achieve the ends set forth in this section. The process shall include, but not necessarily be limited to, all of the following:

(1) The satisfaction of criteria established by the director, in consultation with the Treasurer, consistent with achieving a combination of the best price for those state student loan guarantee program assets and liabilities and the continued operation of student loan guarantee services for California under the Federal Family Education Loan Program. These criteria shall include any pertinent requirements of the Secretary of Education.

(2) A Notice of Request for Qualifications sent by the Director of Finance to each firm currently acting as a state student loan guarantee agency under the Federal Family Education Loan Program and any entity proposed by the Secretary of Education, and advertised in the State Contracts Register pursuant to Sections 14827.1 and 14827.2 of the Government Code. This notice shall include a description of the state student loan guarantee program, a summary description of the state student loan guarantee program assets and liabilities offered for sale, and a description of the due diligence review process to provide potential purchasers with further information regarding the state student loan guarantee program assets and liabilities offered for sale, the selection criteria on which the transaction will be based, the submission requirements and deadlines, and a Department of Finance contact name and telephone number for more information. A copy of the Notice of Request for Qualifications shall be provided to the Joint Legislative Budget Committee within seven days of transmittal to state student loan guarantee agencies.

(3) The evaluation by the director, in consultation with the Treasurer, of all statements timely submitted in response to the Notice of Request for Qualifications sent pursuant to paragraph (2), using the criteria contained in the notice, and, based on those statements, the establishment of a qualified purchasers list.

(Amended by Stats. 2008, Ch. 757, Sec. 24. Effective September 30, 2008.)



69521.4

(a) If, after seeking the advice of, and in active participation with, the Treasurer, the Director of Finance determines that an alternative arrangement to the sale of the state student loan guarantee program assets and liabilities may be financially beneficial to the state, the Director of Finance is also hereby authorized to enter into an arrangement other than that authorized in Section 69521.3, for the purpose of maximizing the value of the state student loan guarantee program assets and liabilities. This arrangement may take any form the director, in consultation with the Treasurer, deems advisable to provide the best combination of each of the following:

(1) The greatest value to the General Fund.

(2) The greatest financial security for achieving value to the General Fund.

(3) The continued satisfactory performance of student loan guarantee services.

(4) The approval of the United States Secretary of Education, to the extent required by Public Law 94-482, or subsequent federal regulations.

(5) The quality of student services offered, including, but not necessarily limited to, borrower training in budgeting and financial management, including debt management and other forms of financial literacy.

(6) Borrower transparency or disclosure policies for products or services, or both, offered to students outside of the federal student loan programs.

(b) Notwithstanding any other provision of law, this process shall include the steps the Director of Finance, in consultation with the Treasurer, deems necessary or convenient to achieve the ends set forth in this section. The process shall include, but not necessarily be limited to, all of the following:

(1) The satisfaction of the established criteria consistent with achieving a combination of the greatest value to the General Fund and the continued operation of student loan guarantee services for California under the Federal Family Education Loan Program. The criteria shall include any pertinent requirements of the Secretary of Education.

(2) A Notice of Request for Qualifications sent by the director to each nonprofit entity currently acting as a state student loan guaranty agency under the Federal Family Education Loan Program, any entity known to the director to be acting as a servicing agent for a state student loan guaranty agency, and any nonprofit entity proposed by the Secretary of Education, and advertised in the State Contracts Register pursuant to Sections 14827.1 and 14827.2 of the Government Code. The notice shall include a description of the state student loan guarantee program, a summary description of the state student loan guarantee program assets and liabilities, and a description of the due diligence review process to provide further information regarding the state student loan guarantee program assets and liabilities, the selection criteria on which the transaction will be based, submission requirements and date, and a Department of Finance contact name and phone number for more information. A copy of the Notice of Request for Qualifications shall be provided to the Joint Legislative Budget Committee within seven days of transmittal to state student loan guarantee agencies.

(3) The evaluation by the director, in consultation with the Treasurer, of all statements timely submitted in response to the Notice of Request for Qualifications, using the criteria contained in the notice, and, based on the statements, the establishment of a qualified purchasers list.

(Amended by Stats. 2008, Ch. 757, Sec. 25. Effective September 30, 2008.)



69521.5

(a) The Director of Finance is authorized to take all actions that he or she deems to be necessary or convenient to accomplish any of the following:

(1) To preserve the state student loan guarantee program assets, pending consummation of their sale or the consummation of any other transaction, to maximize the value of the state student loan guarantee program to the state, including, without limitation, as authorized in Sections 69522, 69526, and 69766.

(2) To engage in negotiations with, and provide sufficient information regarding the state student loan guarantee assets and liabilities to, potential purchasers or any potential transferee guaranty program operator.

(3) To either consummate the sale of, and transfer, the state student loan guarantee program assets and liabilities not retained to the Student Aid Commission to the transferee guarantee agency, or to consummate the agreement with the transferee guaranty program operator.

(4) To seek and negotiate with the United States Secretary of Education the designation of any alternative state student loan guarantee agency for California under the Federal Family Education Loan Program or the approval of the Secretary of Education of any transferee guaranty program operator to the extent required by Public Law 94-82, or subsequent federal regulations.

(5) To transfer the Federal Student Loan Reserve Fund to any transferee guaranty agency in a manner that is consistent with the intentions of the United States Secretary of Education.

(6) To transfer any of the state student loan guarantee program assets in the form of cash or investments not transferred to any transferee guaranty agency or transferee guarantee program operator directly to the General Fund.

(7) To retain any state student loan guarantee program assets determined by the director to be necessary or appropriate for the purposes of the Student Aid Commission.

(b) In order to accomplish the purposes of this article, the Director of Finance shall do all of the following:

(1) Notify the Chairperson of the Joint Legislative Budget Committee and the chairpersons of the Senate and Assembly Budget Committees of the determination of the Director of Finance to proceed with a transaction other than the sale of the state student loan guarantee program assets and liabilities pursuant to Section 69521.3, providing that notice no later than 30 days prior to the consummation of the transaction with the transferee guarantee program operator.

(2) Upon the consummation of the sale of the state student loan guarantee program assets to a transferee guaranty agency, the Director of Finance shall notify the Secretary of State and the Chairperson of the Joint Legislative Budget Committee.

(3) Upon the consummation of a transaction authorized by this article with a transferee guarantee program operator, the Director of Finance shall notify the Secretary of State and the Chairperson of the Joint Legislative Budget Committee.

(c) In order to accomplish the purposes of this article:

(1) The Student Aid Commission shall cooperate fully with the Director of Finance and, in particular, take all steps to preserve the state student loan guarantee program assets deemed necessary or convenient by the Director of Finance, including, without limitation, as set forth in Sections 69522, 69526, and 69766.

(2) The Student Aid Commission shall direct the auxiliary organization to cooperate fully with the director.

(3) Until the consummation of the sale or other transaction to maximize the value of the state student loan guarantee program to the state, all of the actions, approvals, and directions of the Student Aid Commission affecting the state student loan guarantee program shall be effective only upon the approval of the Director of Finance.

(4) Notwithstanding any provision of the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code), the auxiliary organization shall, as directed by the Student Aid Commission under paragraph (2), cooperate fully with the Director of Finance.

(Amended by Stats. 2008, Ch. 757, Sec. 26. Effective September 30, 2008.)



69521.6

Notwithstanding any other provision of law, neither the approval of the Attorney General nor of the Director of General Services is required for the execution and implementation of the sale, lease, conveyance, exchange, transfer, or other disposition of the auxiliary organization, any state student loan guarantee program assets or liabilities held by the auxiliary organization, or any sale or other arrangement authorized by this article.

(Added by Stats. 2007, Ch. 182, Sec. 1. Effective August 24, 2007.)



69521.7

The state student loan guarantee program assets and liabilities shall be transferred to the transferee guarantee agency upon the completion of any sale pursuant to this article, and may be transferred to the transferee guaranty program operator if contemplated by the transaction entered into pursuant to Section 69521.4.

(Added by Stats. 2007, Ch. 182, Sec. 1. Effective August 24, 2007.)



69521.8

(a) The Director of Finance shall deposit all proceeds of any sale of, or any funds achieved through any other arrangement to maximize the value of, the state student loan guarantee program assets and liabilities under this article, net of any costs related to that transaction, into the General Fund.

(b) The proceeds of any sale of, or any funds achieved through any other arrangement to maximize the value of, the state student loan guarantee program assets and liabilities are not “proceeds of taxes” as that term is used in subdivision (c) of Section 8 of Article XIII B of the California Constitution. The disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2007, Ch. 182, Sec. 1. Effective August 24, 2007.)



69521.9

(a) Notwithstanding any other provision of law, the Director of Finance is authorized to enter into an agreement with a firm or individual to act as an advisor to the state in the transactions contemplated by this article. Section 14838 of the Government Code and Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code does not apply to any agreement entered into by the director with an advisor pursuant to this section.

(b) Notwithstanding any other provision of law, the Director of Finance is also authorized to enter into a legal services agreement to obtain specialized legal advice related to the transactions contemplated by this article. Section 11040 of the Government Code and Section 6072 of the Business and Professions Code shall not apply to the legal services agreement entered into by the director pursuant to this section.

(Added by Stats. 2007, Ch. 182, Sec. 1. Effective August 24, 2007.)



69521.10

(a) The Director of Finance, in consultation with the Treasurer, shall select a firm or individual to provide advisory services based on demonstrated competence and professional qualifications necessary for the satisfactory performance of the services required, in the manner described in this section.

(b) The Director of Finance and the Treasurer shall establish selection criteria for selecting an advisor. The criteria may include, but are not necessarily limited to, factors such as professional excellence, demonstrated competence, specialized experience in performing similar services, education and experience of key personnel to be assigned, staff capability, ability to meet schedules, nature and quality of similar completed work of the firm or individual, reliability and continuity of the firm or individual, and other considerations deemed by the director and the Treasurer to be relevant and necessary to the performance of advisory services.

(c) The Director of Finance, for the purposes of obtaining services under this section, shall send a Notice of Request for Qualifications to firms and individuals in the underwriter and financial advisor pools of the Treasurer. The director shall publish this notice in the State Contracts Register pursuant to Sections 14827.1 and 14827.2 of the Government Code. The notice shall include a description of the advisory services required, the selection criteria based on which the contract award will be made, submission requirements and deadlines, and a Department of Finance contact name and telephone number for more information. A copy of the Notice of Request for Qualifications shall be provided to the Joint Legislative Budget Committee within seven days of publication in the State Contracts Register.

(d) (1) After the final response date stated in the Notice of Request for Qualifications, the Director of Finance and the Treasurer shall review the responses submitted, and shall evaluate them using the criteria contained in the notice. The director and the Treasurer shall rank, in order of preference based on the criteria contained in the notice, the firm or individuals determined to be qualified to perform the required services.

(2) The Director of Finance and the Treasurer, or their designees, may interview any of the qualified firms or individuals regarding the experience and qualifications of those firms or individuals, as well as anticipated concepts and the benefits of alternative methods of furnishing the required services.

(e) (1) Following the interviews, if any, held pursuant to subdivision (d), the Director of Finance and the Treasurer shall adjust the ranking of the qualified individuals or firms to reflect those firms or individuals deemed to be the most highly qualified to perform the required services.

(2) The Director of Finance, in consultation with the Treasurer, shall enter into negotiations with the firm or individual most highly ranked pursuant to paragraph (1). If negotiations are concluded successfully, the director shall enter into a contract. If the director, in his or her sole discretion, concludes that the negotiations are unsuccessful, the director shall terminate the negotiations, and begin new negotiations, in consultation with the Treasurer, with the other firms or individuals ranked pursuant to paragraph (1) in order of their ranking, and either contract with or terminate negotiations with each next most highly ranked firm or individual.

(3) If, after pursuing the negotiation process set forth in paragraph (2), the Director of Finance has been unable to negotiate a satisfactory contract at fair and reasonable compensation, the director may reinstitute the selection process prescribed in this section, commencing with the issuance of a new Notice of Request for Qualifications.

(4) The Director of Finance shall notify the Joint Legislative Budget Committee in writing within seven days of entering into a contract with an individual or firm pursuant to paragraph (2).

(Amended by Stats. 2008, Ch. 757, Sec. 27. Effective September 30, 2008.)



69521.11

(a) The Director of Finance shall notify the Joint Legislative Budget Committee in writing upon his or her determination that neither the sale nor any other transaction authorized by this article is anticipated to achieve the purposes of this article.

(b) The Director of Finance shall cease those activities he or she is authorized or directed to undertake pursuant to this article and Sections 69522, 69526, and 69766 upon the earlier of:

(1) The 30th day following written notice by the director to the Chairperson of the Joint Legislative Budget Committee pursuant to subdivision (a).

(2) January 10, 2011.

(Amended by Stats. 2008, Ch. 757, Sec. 28. Effective September 30, 2008.)






ARTICLE 2.5 - Auxiliary Organization

69522

(a) (1) The commission may establish an auxiliary organization for the purpose of providing operational and administrative services for the participation by the commission in the Federal Family Education Loan Program, or for other activities approved by the commission and determined by the commission to be all of the following:

(A) Related to student financial aid.

(B) Consistent with the general mission of the commission.

(C) Consistent with the purposes of the federal Higher Education Act of 1965 (Public Law 89-329) and amendments to that act.

(2) The activities approved by the commission under this subdivision shall not include either of the following:

(A) The issuance of bonds.

(B) Loan origination or loan capitalization activities. This paragraph shall not preclude the commission or the auxiliary organization from undertaking either of the following:

(i) Other permitted activities that are related to student financial aid in partnership with institutions that conduct loan origination or loan capitalization activities.

(ii) Loan origination or capitalization activities authorized pursuant to an agreement with the United States Secretary of Education for the lender-of-last-resort program.

(b) The auxiliary organization shall be established and maintained as a nonprofit public benefit corporation subject to the Nonprofit Public Benefit Corporation Law in Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, except that, if there is a conflict between this article and the Nonprofit Public Benefit Corporation Law, this article shall prevail.

(c) (1) The commission shall maintain its responsibility for financial aid program administration, policy leadership program evaluation, and information development and coordination. The auxiliary organization shall provide operational and support services essential to the administration of the Federal Family Education Loan Program and other permitted activities that are related to student financial aid, if those services are determined by the commission to be consistent with the overall mission of the commission.

(2) On or after the operative date of Article 2.4 (commencing with Section 69521), the commission shall not authorize the auxiliary organization to perform any new or additional services except those deemed by the Director of Finance to be necessary or convenient either for the operation of the state student loan guarantee program, as defined in Section 69521.2, or to accomplish the goal of maximizing the value of the state student loan guarantee program assets and liabilities pursuant to Article 2.4 (commencing with Section 69521).

(3) The implementation and effectuation of the auxiliary organization shall be carried out so as to enhance the administration and delivery of commission programs and services. The commission shall conduct regular performance evaluations of the operation of auxiliary organizations in furtherance of its fiscal and fiduciary responsibilities for approved programs.

(d) (1) (A) The operations of the auxiliary organization shall be conducted in conformity with an operating agreement approved annually by the commission. On and after January 1, 2002, the commission may approve an operating agreement for a period not to exceed five years. Prior to approval, the commission shall provide a copy of the proposed operating agreement to the Department of Finance and the Joint Legislative Budget Committee for their review and comment. The operations of the auxiliary organization shall be limited to services prescribed in that agreement.

(B) On or after the operative date of Article 2.4 (commencing with Section 69521), the commission shall not approve any operating agreement that permits the auxiliary organization to perform any new or additional services, except those deemed by the Director of Finance to be necessary or convenient either for the operation of the state student loan guarantee program, as defined in Section 69521.2, or to accomplish the goal of maximizing the value of the state student loan guarantee program assets and liabilities pursuant to Article 2.4 (commencing with Section 69521).

(2) Prior to approval of any amendment to an existing operating agreement or any new operating agreement with an auxiliary organization or subsidiary auxiliary organization for the purpose of delineating new services or activities authorized pursuant to subdivision (a), the commission shall provide the Director of Finance and the Joint Legislative Budget Committee with at least 45 days advance notice in writing that includes a description of the proposed operating agreement. If the Director of Finance or the Joint Legislative Budget Committee notifies the commission regarding issues of concern with the proposed operating agreement, the commission shall convene a meeting of appropriate representatives from the commission, the Department of Finance, and the Legislature to resolve those issues.

(e) The commission shall oversee the development and operations of the auxiliary organization in a manner that ensures broad public input and consultation with representatives of the financial aid community, colleges and universities, and state agencies.

(Amended by Stats. 2008, Ch. 757, Sec. 29. Effective September 30, 2008. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)



69522.5

(a) Notwithstanding any other provision of law, employees of the commission may be assigned to work for the auxiliary organization to provide services pursuant to this article. While they are assigned to work for the auxiliary organization, these employees shall remain employees of the commission and the status, rights, and benefits of these employees shall be based on their employment as civil service employees of the commission.

(b) Employees of the auxiliary organization shall not be employees of the State of California, and shall not be subject to the requirements of Chapter 10.3 (commencing with Section 3512) of, or of Chapter 10.5 (commencing with Section 3525) of, Division 4 of Title 1 of the Government Code. Employees of the auxiliary organization shall have the right to representation consistent with the National Labor Relations Act (29 U.S.C. Secs. 151 et seq.).

(Added by Stats. 1996, Ch. 961, Sec. 1. Effective January 1, 1997. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)



69523

(a) For purposes of this section, the following definitions apply:

(1) “Executive employee” is any management employee with responsibility for the development and execution of the auxiliary organization’s policy.

(2) “Full-time employee” is a person who is employed in a permanent position for 40 hours per week or for the required number of hours of a particular work shift, whichever is lesser. Persons employed on a temporary, intermittent, irregular time base, or on a limited-term basis, are not full-time employees unless those employees are engaged on a continuing 12-month basis and are employed for 40 hours per week or for the required number of hours of a particular work shift, whichever is the lesser.

(3) “Temporary employee” is either of the following:

(A) An employee employed for a research project, workshop, institute, or other special project funded by any grant, contract, or gift.

(B) An employee whose contract of employment is for a fixed term not exceeding three years.

(b) The operating agreement approved by the commission pursuant to Section 69522 may include provisions requiring the board of directors of the auxiliary organization to provide salaries, working conditions, and benefits for the full-time employees of the auxiliary organization that are comparable to those provided commission employees performing similar services.

(Added by Stats. 1996, Ch. 961, Sec. 1. Effective January 1, 1997. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)



69524

Retirement benefits for employees of the auxiliary organization may be provided under contract with the Public Employees’ Retirement System in accordance with the terms and conditions of the Public Employees’ Retirement Law (Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code), or may be provided by other than the Public Employees’ Retirement System.

(Added by Stats. 1996, Ch. 961, Sec. 1. Effective January 1, 1997. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)



69525

(a) The auxiliary organization established pursuant to Section 69522 shall be governed by a board of directors nominated and appointed by the commission. One member of the board of directors shall be an employee of the auxiliary organization, and one member of the board of directors shall be a student enrolled in a California public or private postsecondary educational institution. The commission shall determine the composition of the remainder of the board of directors, including both the size and categories of membership of the board.

(b) The board of directors shall, during each fiscal year, hold at least one business meeting each quarter. The board of directors shall have the benefit of the advice and counsel of at least one attorney admitted to practice law in this state and at least one licensed certified public accountant. Neither the attorney nor the certified public accountant need be members of the board.

(c) No member of the board of directors shall be financially interested in any contract or other transaction entered into by the board of which he or she is a member, and, except as provided in subdivision (d), any contract or transaction entered into in violation of this subdivision is void.

(d) No contract or other transaction entered into by the board of directors is void under subdivision (c), nor shall any member of that board be disqualified or deemed guilty of misconduct in office under those provisions, if both of the following circumstances exist:

(1) The member’s financial interest is disclosed or known to the board of directors and noted in the minutes, and the board of directors thereafter authorizes, approves, or ratifies the contract or transaction in good faith by a vote sufficient for the purpose without counting the vote or votes of that financially interested member or members.

(2) The contract or transaction is just and reasonable as to the auxiliary organization at the time it is authorized or approved.

(e) Subdivision (d) does not apply if any of the following circumstances exists:

(1) The contract or transaction is between the auxiliary organization and a member of the board of directors.

(2) The contract or transaction is between the auxiliary organization and a partnership or unincorporated association of which any member of the board of directors is a partner or in which he or she is the owner or holder, directly or indirectly, of a proprietorship interest.

(3) The contract or transaction is between the auxiliary organization and a corporation in which any member of the board of directors is the owner or holder, directly or indirectly, of 5 percent or more of the outstanding common stock.

(4) A member of the board of directors is interested in a contract or transaction within the meaning of subdivision (c) and, without first disclosing that interest to the board of directors at a public meeting of the board, influences or attempts to influence another member or members of the board to enter into the contract or transaction.

(f) It is unlawful for any person to utilize any information, not a matter of public record, that is received by him or her by reason of his or her membership on the board of directors, for personal pecuniary gain, regardless of whether he or she is or is not a member of the board of directors at the time that gain is realized.

(g) (1) The board of directors of the auxiliary organization shall conduct its business in public meetings in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(2) Notwithstanding paragraph (1), the board of directors of the auxiliary organization may hold a closed session to consider a matter of a proprietary nature the discussion of which would disclose a trade secret or proprietary business information that could potentially cause economic harm to the auxiliary organization or cause it to violate an agreement with a third party to maintain the information in confidence if that agreement was made in good faith and for reasonable business purposes.

(3) Notwithstanding any other law, the commission may hold a closed session to consider a matter that may properly be considered in closed session by the board of directors of the auxiliary organization pursuant to paragraph (2).

(Amended by Stats. 2004, Ch. 216, Sec. 18. Effective August 11, 2004. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)



69526

(a) The board of directors shall approve all expenditures and fund authorizations of the auxiliary organization. Authorizations of expenditure of funds for use outside of the normal business operations of the auxiliary organization shall be approved by an officer of the commission and in accordance with commission policy.

(b) On or after the operative date of Article 2.4 (commencing with Section 69521), and, notwithstanding any approval by the commission or any of its officers or employees or by the board of directors made after August 1, 2007, any expenditure of funds held by the auxiliary organization for the following purposes shall be subject to the prior approval of the Director of Finance:

(1) Increases in compensation or benefits for officers of the auxiliary organization, including discretionary bonuses and retention bonuses.

(2) Outreach programs, public awareness campaigns, or diversification of the auxiliary organization’s business or data processing systems that are not deemed by the Director of Finance to be necessary or convenient either for the operation of the state student loan guarantee program, as defined in Section 69521.2, or to accomplish the purposes of Article 2.4 (commencing with Section 69521).

(3) Activities other than any of the following:

(A) Those directly related to providing guarantees under the Federal Family Education Loan Program, which shall not be deemed to include any of the activities set forth in paragraph (2).

(B) Those required to provide operational support services to the commission pursuant to the operating agreement between the commission and the auxiliary organization, which shall not be deemed to include any of the activities set forth in paragraph (2).

(C) Those deemed by the Director of Finance to be necessary or convenient either for the operation of the state student loan guarantee program, as defined in Section 69521.2, or to accomplish the purposes of Article 2.4 (commencing with Section 69521).

(c) The commission, in consultation with the Department of Finance and the board of directors of the auxiliary organization, shall do all of the following:

(1) Institute a standard accounting and reporting system for the management and operations of the auxiliary organization.

(2) Implement financial standards that will ensure the fiscal viability of the auxiliary organization. The standards shall include proper provision for professional management, adequate working capital, adequate reserve funds for current operations and capital replacements, and adequate provisions for new business requirements.

(3) Institute procedures to ensure that transactions of the auxiliary organization are consistent with the mission of the commission.

(4) Develop policies for the expenditure of funds derived from indirect cost payments not required to implement paragraph (2). The use of those funds shall be regularly reported to the board of directors.

(d) The auxiliary organization shall not accept any grant, contract, bequest, trust, or gift, unless it is so conditioned that it may be used only for purposes consistent with the policies of the commission.

(Amended by Stats. 2007, Ch. 182, Sec. 3. Effective August 24, 2007. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)



69527

(a) A certified public accountant shall be selected by the auxiliary organization and shall audit all funds of the auxiliary organization in accordance with applicable auditing and reporting procedures developed by the commission and the Department of Finance. The auxiliary organization shall contract for and receive the audit annually, and shall submit the audit to the commission and the Department of Finance. The auxiliary organization shall publish and disseminate its annual audited statement and make it available to any person upon request. Distribution of the published audited statement of financial condition at a regularly scheduled meeting of the board of directors shall be deemed compliance with this requirement.

(b) The Department of Finance may review the performance and operation of the auxiliary organization.

(Added by Stats. 1996, Ch. 961, Sec. 1. Effective January 1, 1997. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)



69528

The auxiliary organization may contract with the commission for the provision of support services, which may include, but are not limited to, accounting, personnel, clerical, administrative support, and other services necessary for the administration of the auxiliary organization.

(Added by Stats. 1996, Ch. 961, Sec. 1. Effective January 1, 1997. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)



69529

The operating agreement with the board of directors of the auxiliary organization, approved by the commission pursuant to subdivision (d) of Section 69522, shall cover all of the following:

(a) Any support services provided or special programs administered by the auxiliary organization.

(b) The sources of revenue available to the auxiliary organization, including agreements concerning federal administrative cost allowances, guarantee fees charged to borrowers, and retention of funds obtained through collections on defaulted loans.

(c) Support and administrative services to be provided by commission staff, including accounting, personnel, clerical, administrative support, and other services necessary for the administration of the auxiliary organization.

(Amended by Stats. 1999, Ch. 636, Sec. 2. Effective January 1, 2000. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)



69529.5

(a) The commission shall report the following information to the Legislature on April 1 of each year, with respect to the operation of the auxiliary organization:

(1) A description of the services provided by the auxiliary organization.

(2) The auxiliary organization’s annual budget, funded activities, and personnel, including the sources of revenue available to fund its operations.

(3) Descriptions of changes made in the delivery of loans to California students and enhancements to programs and activities administered by the commission. The descriptions shall reflect all changes, both positive and negative.

(4) The level of compensation of managers and executives of the auxiliary organization.

(b) Commencing on April 1, 2005, and on April 1 of each year, ending on April 1, 2010, the commission shall specifically describe the actions taken, and report the costs incurred and the revenues realized, by the auxiliary organization in disbursement services, loan servicing and repayment, secondary market, and private lender activities that the auxiliary organization undertakes pursuant to subdivision (a) of Section 69522.

(Amended by Stats. 2004, Ch. 657, Sec. 2. Effective September 21, 2004. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 1 and 3.)






ARTICLE 3.5 - Cash for College Program

69550

(a) It is the intent of the Legislature that California students with financial need be made aware of the opportunities afforded to them through the various state and federal financial aid programs, including the Cal Grant Program established pursuant to Chapter 1.7 (commencing with Section 69430).

(b) Since the creation of the Cal Grant A and Cal Grant B entitlement programs under Article 2 (commencing with Section 69434) of, and Article 3 (commencing with Section 69435) of, Chapter 1.7, efforts to provide information to students have been developed and implemented by various organizations and institutions. However, there is a need to consolidate, incorporate, expand, and improve these programs as a statewide effort in order to ensure access to workshops, information, and assistance.

(Added by Stats. 2007, Ch. 741, Sec. 1. Effective January 1, 2008.)



69551

(a) The Legislature finds and declares all of the following:

(1) The Cash for College Program has successfully established local regional partnerships that annually provide hands-on help in filling out financial aid forms necessary to receive financial assistance for college. This program was initiated by private foundations and the Student Aid Commission in 2002 with the goal of increasing the number of students who successfully complete the financial aid process and enroll in college. In 2007, the Cash for College Program succeeded in serving over 20,000 students and their families in 44 of the 58 counties in California, thereby helping the state to access tens of millions of dollars in federal Pell Grant financial aid for low-income students and increasing the number of students participating in the state’s Cal Grant program.

(2) The intersegmental cooperative nature of the Cash for College Program has proved to be a highly effective mechanism to coordinate existing services and to foster the cooperation of the various educational segments, community, and business partners involved.

(3) The Cash for College Program has been successful because of the financial and volunteer contributions of local partners in private business and industry, the financial aid, admissions, and outreach communities, and student groups. Additional funding has been provided through these local and regional partnerships, and through one million five hundred thousand dollars ($1,500,000) in private foundation grant funds that have supported the initial development of the program, as well as funded local scholarships offered to workshop participants who complete the financial aid process by the state filing deadline.

(4) The Cash for College Program has assisted high school and community college students whose families were unfamiliar with the financial aid process. The program focuses on assisting students and their families who are first- or second-generation college-bound students who have little or no access to college advising because of limited resources at the schoolsite or the perception that college is not an option.

(5) The Cash for College Program seeks to provide all California students who desire to attend college the opportunity to enroll by providing tangible assistance in accessing the available state and federal resources to make higher education possible.

(6) A college or postsecondary education is a requirement for a working wage job. The wage disparity between a high school graduate and a college graduate is one million dollars ($1,000,000) over an individual’s lifespan.

(7) California reflects the ethnic and cultural diversity of today’s world. Evidence of this change is most pronounced within our public elementary and secondary education system. As California continues into the 21st century, there is no single group that represents a majority of elementary and secondary enrollment. These changing demographics present great challenges and great opportunities.

(8) California must invest in higher education and in the future of its young people so they can acquire skills and knowledge necessary to continue the state’s economic recovery.

(9) The Cash for College Program provides access to the college financial aid process for students of varied backgrounds and socioeconomic status.

(b) (1) Beginning January 1, 2008, the Cash for College Program is established and is administered by the Student Aid Commission, in partnership with private business and industry and local community and educational organizations. The Student Aid Commission may allocate funds for support of local Cash for College financial aid workshop efforts that are designed to accomplish the following goals:

(A) Targeted outreach to, and assistance for, low-income and first-generation college-bound students with state and federal financial aid applications.

(B) Targeted outreach to, and assistance for, students who are enrolled in schools or geographic regions with low college eligibility or participation rates, with state and federal financial aid applications.

(2) The projects and organizations funded under this article shall implement the following activities:

(A) Organize and conduct free local and regional workshops that help students and families to fill out the Free Application for Federal Student Aid (FAFSA) and the Cal Grant GPA verification form required for Cal Grants.

(B) Convene advisory board meetings to develop regional partnerships with local partners in private business and industry, admissions and outreach communities, and student groups, to foster financial and volunteer contributions.

(c) The Student Aid Commission shall, by December 1 of each year, provide a report to the fiscal and policy committees of the Legislature on the Cash for College Program detailing program data, expenditures, and the findings of an independent evaluation on the extent to which program goals have been met. Program data shall include the number of completed FAFSA applications, the number of submitted grade point average verifications, and the number of Cal Grant recipients using their Cal Grant awards at California postsecondary institutions.

(d) The Student Aid Commission shall contract with an external evaluator to conduct the independent evaluation.

(e) (1) The commission may accept voluntary contributions or donations in cash to pay for the costs of implementing the program pursuant to this article. Voluntary contributions shall be deposited into the Cash for College Fund, which is hereby created in the State Treasury. Only moneys contributed or donated for the purposes of this article may be deposited into the fund. The fund shall be credited with all investment income earned by moneys in the fund. The moneys received in contributions or donations for the purposes of this article are not part of the General Fund as defined in Section 16300 of the Government Code. Voluntary contributions or donations are special funds held in trust for purposes of meeting the purposes of this article. Notwithstanding Section 13340 of the Government Code, moneys in the fund from voluntary contributions or donations are hereby continuously appropriated to the commission without regard to fiscal year for the purposes enumerated in this article.

(2) Additional funds may be appropriated in the annual Budget Act for the purposes of this article.

(f) (1) As used in this subdivision, “regional coordinating organization” means a coalition of entities led by a designated organization, which may include nonprofit organizations, local education or other government agencies, or public or private higher education institutions.

(2) The Student Aid Commission shall allocate funds to regional coordinating organizations to plan, coordinate, or conduct Cash for College workshop series within specified regions within the state.

(3) The Student Aid Commission shall require a regional coordinating organization to contribute equal or greater resources to match the Cash for College funds allocated to it by the commission. Funds allocated to a regional coordinating organization under this subdivision shall be based on demonstrated ability to contribute equal or greater matching resources or funds. The Student Aid Commission may require advance payment, if it determines that it is necessary to ensure that funds provided pursuant to this article are available each year before the start of the program.

(4) The Student Aid Commission may partner with regional coordinating organizations or other entities to facilitate additional nonstate funding or donations of property, or both, for the Cash for College Program.

(5) Notwithstanding Section 11005 of the Government Code, the Student Aid Commission may accept gifts of personal property without approval of the Director of Finance.

(g) The commission may use the moneys appropriated for the program, including reasonable administrative costs, marketing, and external evaluation. Administrative costs shall include appropriate staffing to support the program, including, but not limited to, a Cash for College coordinator. The commission shall annually establish the total amount of funding to assist regional coordinating organizations. Allocation of funds shall be established based upon the best use of funding for that year, as determined by the commission in consultation with a Cash for College statewide advisory board that may include, but is not limited to, partners in private business and industry, admissions, outreach communities, and student groups.

(Amended by Stats. 2008, Ch. 179, Sec. 72. Effective January 1, 2009.)






ARTICLE 4 - Student Opportunity and Access Program

69560

The Legislature finds and declares all of the following:

(a) Lack of information about postsecondary educational opportunities and low achievement levels are primary barriers to a college education for students from schools that have low eligibility and college participation rates.

(b) The Student Opportunity and Access Program, initiated in 1978 to increase postsecondary educational opportunities, has been successful in meeting its goals to increase the availability of information, improve students’ access to higher education by raising their achievement levels, and reduce the duplication of services by coordinating outreach efforts.

(c) The intersegmental consortium nature of the program has proven to be a highly effective mechanism in coordinating existing services and in fostering the cooperation of the various education segments involved.

(d) An essential core of state funding for the program is required to maintain its intersegmental character, which has generated better communication, understanding, and teamwork resulting in an impact enhanced by the collective effort, while minimizing duplication of services in a geographic area.

(e) The anticipated growth in the state’s schoolage population indicates an increasing demand for services provided by the program to assist students to compete successfully for admission to postsecondary educational institutions.

(f) Salaries for college students of low-income backgrounds to provide informational and tutorial help for students from schools that have low eligibility and college participation rates is a cost-effective method of increasing access and of providing student financial aid.

(Amended by Stats. 1998, Ch. 626, Sec. 1. Effective January 1, 1999.)



69561

(a) The Student Opportunity and Access Program is administered by the Student Aid Commission.

(b) The Student Aid Commission may apportion funds on a progress payment schedule for the support of projects designed to increase the accessibility of postsecondary educational opportunities for any of the following elementary and secondary school pupils:

(1) Pupils who are from low-income families.

(2) Pupils who would be the first in their families to attend college.

(3) Pupils who are from schools or geographic regions with documented low-eligibility or college participation rates.

(c) These projects shall primarily do all of the following:

(1) Increase the availability of information for these pupils on the existence of postsecondary schooling and work opportunities.

(2) Raise the achievement levels of these pupils so as to increase the number of high school graduates eligible to pursue postsecondary learning opportunities.

(d) Projects may assist community college students in transferring to four-year institutions, to the extent that project resources are available.

(e) Projects may provide assistance to low-income fifth and sixth grade pupils and their parents in order to implement outreach efforts designed to use the future availability of financial assistance as a means of motivating pupils to stay in school and complete college preparatory courses.

(f) Projects may provide assistance to low-income middle and high school pupils and their parents in order to implement outreach efforts designed to use the future availability of financial assistance as a means of motivating pupils to stay in school by promoting career technical education public awareness. Projects shall promote the value of career technical education, available career programs in public schools and postsecondary segments with sequenced courses beginning in high school and continuing into postsecondary education, and the resulting career opportunities.

(g) Each project shall be proposed and operated through a consortium that involves at least one secondary school district office, at least one four-year college or university, at least one community college, and at least one of the following agencies:

(1) A nonprofit educational, counseling, or community agency.

(2) A private vocational or technical school accredited by a national, state, or regional accrediting association recognized by the United States Department of Education.

(h) The commission, in awarding initial project grants, shall give priority to proposals developed by more than three eligible agencies. Projects shall be located throughout the state in order to provide access to program services in rural, urban, and suburban areas.

(i) The governing board of each project, comprising at least one representative from each entity in the consortium, shall establish management policy, provide direction to the project director, set priorities for budgetary decisions that reflect the specific needs of the project, and assume responsibility for maintaining the required level of matching funds, including solicitations from the private sector and corporate sources.

(j) Prior to receiving a project grant, each consortium shall conduct a planning process and submit a comprehensive project proposal to include, but not be limited to, the following information:

(1) The agencies participating in the project.

(2) The pupils to be served by the project.

(3) The ways in which the project will reduce duplication and related costs.

(4) The methods for assessing the project’s impact.

(k) Each project shall include the direct involvement of secondary school staff in the daily operations of the project, with preference in funding to those projects that effectively integrate the objectives of the Student Opportunity and Access Program with those of the school district in providing services that are essential to preparing pupils for postsecondary education.

(l) Each project shall maintain within the project headquarters a comprehensive pupil-specific information system on pupils receiving services through the program in grades 11 and 12 at secondary schools within the participating districts. This information shall be maintained in a manner consistent with the law relating to pupil records.

(m)  At least 30 percent or the equivalent of each project grant shall be allocated for stipends to peer advisers and tutors who meet all of the following criteria:

(1) Work with secondary school pupils.

(2) Are currently enrolled in a college or other postsecondary school as an undergraduate or graduate student.

(3) Have demonstrated financial need for the stipend.

(n) Each project should work cooperatively with other projects in the program and with the commission to establish viable student services and sound administrative procedures and to ensure coordination of the activities of the project with existing educational opportunity programs. The Student Aid Commission may develop additional regulations regarding the awarding of project grants and criteria for evaluating the effectiveness of the individual projects.

(Amended by Stats. 2008, Ch. 757, Sec. 30. Effective September 30, 2008.)



69562

The Student Aid Commission shall establish a 12-member project grant advisory committee to advise project directors and the commission on the development and operation of the projects, and consisting of the following:

(a) Three representatives of outreach programs, representing the University of California, the California State University, and the California Community Colleges, appointed by their respective governing boards.

(b) One representative of private colleges and universities, appointed by the Association of California Independent Colleges and Universities.

(c) One representative of the California Postsecondary Education Commission, appointed by the commission.

(d) Two secondary school staff, appointed by the Superintendent of Public Instruction.

(e) Two persons representing the general public, one appointed by the Speaker of the Assembly and the other by the Senate Rules Committee.

(f) Two postsecondary students, both appointed annually by the California Postsecondary Education Commission.

(g) One college campus financial aid officer, appointed by the commission.

(Amended by Stats. 1998, Ch. 626, Sec. 3. Effective January 1, 1999.)



69564

Allocation of any funds appropriated for purposes of this article shall be limited to those consortia meeting requirements of this article who will provide equal matching resources from existing or budgeted increases in federal, state, local, and private funds. It shall be the goal of the program that the total resources provided by the Student Opportunity and Access Program shall match state funding on at least a 1.5 to 1 ratio. Any new projects approved through expansion of the program shall provide equal matching resources for the first three years of operation and shall be encouraged to increase the matching resources to a 1.5 to 1 ratio with the state grant thereafter.

(Amended by Stats. 1998, Ch. 626, Sec. 5. Effective January 1, 1999.)



69565

The initial grant for a proposed new project in an area that has demonstrated need for services provided by the Student Opportunity and Access Program may be utilized for planning and development. Full project grant funding shall be allocated when the consortium meets the criteria established in Section 69561.

(Repealed and added by Stats. 1988, Ch. 1115, Sec. 7.)



69566

It is the intent of the Legislature that funding for the purposes of this article be appropriated in the annual Budget Act.

(Amended by Stats. 1998, Ch. 626, Sec. 6. Effective January 1, 1999.)






ARTICLE 5 - Assumption Program of Loans for Education

69612

(a) The Legislature finds and declares all of the following:

(1) The growing shortage of high-quality teachers is most serious in particular subject areas, partly due to the shortage of students in these fields who enter the teaching profession.

(2) Many school districts have difficulty recruiting and retaining high-quality teachers for schools ranked in decile 1 or 2 on the Academic Performance Index, for pupils with special needs, for schools serving rural areas or large populations of pupils from low-income and linguistic minority families, and for schools with a high percentage of teachers holding emergency-type permits.

(3) The rising costs of higher education, coupled with a shift in available financial aid from scholarships and grants to loans, make the availability of financial aid and loan repayment assistance options an important consideration in a student’s decision to pursue a postsecondary education.

(b) It is, therefore, the intent of the Legislature that the Assumption Program of Loans for Education be designed to provide veteran teachers and outstanding postsecondary students, particularly economically disadvantaged students, with the assurance of financial assistance to encourage them to complete postsecondary education programs leading to teaching credentials, and to seek employment as teachers in designated subject-matter shortage areas or in schools serving a large population of pupils from low-income families, schools with a high percentage of teachers holding emergency-type permits, or schools ranked in the lowest two deciles on the Academic Performance Index.

(Repealed and added by Stats. 2008, Ch. 516, Sec. 2. Effective January 1, 2009.)



69612.5

For purposes of this article, the following terms have the following definitions:

(a) “Eligible institution” means a postsecondary institution that is determined by the Student Aid Commission to meet both of the following requirements:

(1) The institution is eligible to participate in state and federal financial aid programs.

(2) The institution maintains a program of professional preparation that has been approved by the Commission on Teacher Credentialing.

(b) “Eligible school” means a school that meets any of the following criteria:

(1) It serves a large population of pupils from low-income families, as designated by the Superintendent of Public Instruction.

(2) The institution has 20 percent or more teachers holding emergency-type permits including, but not limited to, any of the following:

(A) Provisional internships.

(B) Short-term staff permits.

(C) Credential waivers.

(D) Substitute permits.

(3) It is a school that is ranked in the lowest two deciles on the Academic Performance Index.

(4) It is a school that serves a rural area.

(Added by Stats. 2008, Ch. 516, Sec. 3. Effective January 1, 2009.)



69613

(a) Program participants shall meet all of the following eligibility criteria prior to selection in the program and shall continue to meet these criteria, as appropriate, during the payment periods:

(1) The applicant has completed at least 60 semester units, or the equivalent, and is enrolled in an academic program leading to a baccalaureate degree at an eligible institution, has agreed to participate in a teacher internship program, or has been admitted to a program of professional preparation that has been approved by the Commission on Teacher Credentialing.

(2) The applicant is currently enrolled in, or has been admitted to, a program in which he or she will be enrolled on at least a half-time basis, as determined by the participating institution. The applicant shall agree to maintain satisfactory academic progress and a minimum of half-time enrollment, as defined by the participating eligible institution.

(A) Except as provided in subparagraphs (B) and (C), if a person participating in the program fails to maintain at least half-time enrollment, as required by this article, under the terms of the agreement pursuant to paragraph (2), the loan assumption agreement shall be invalidated and the participant shall retain full liability for all student loan obligations. This subparagraph shall not apply if the participant is in his or her final semester or quarter in school and has no additional coursework required to obtain his or her teaching credential.

(B) Notwithstanding subparagraph (A), if a program participant is unable to maintain at least half-time enrollment due to serious illness, pregnancy, or other natural causes, or is called to active military duty status, the participant is not required to retain full liability for the student loan obligation for a period not to exceed one calendar year, unless approved by the commission for a longer period.

(C) If a natural disaster prevents a program participant from maintaining at least half-time enrollment due to the interruption of instruction at the eligible institution, the term of the loan assumption agreement shall be extended for a period not to exceed one calendar year, unless approved by the commission for a longer period.

(3) The applicant has been judged by his or her postsecondary institution, school district, or county office of education to have outstanding ability on the basis of criteria that may include, but need not be limited to, any of the following:

(A) Grade point average.

(B) Test scores.

(C) Faculty evaluations.

(D) Interviews.

(E) Other recommendations.

(4) The applicant has received, or is approved to receive, a loan under one or more of the following designated loan programs:

(A) The Federal Family Education Loan Program (20 U.S.C. Sec. 1071 et seq.).

(B) Any educational loan program approved by the Student Aid Commission.

(5) The applicant has agreed to teach full time for at least four consecutive academic years, or on a part-time basis for the equivalent of four full-time academic years, after obtaining a teaching credential in a public elementary or secondary school in this state, in a subject area that is designated as a current or projected shortage area by the Superintendent of Public Instruction, or, on the date the teacher is hired, at an eligible school.

(b) An agreement shall remain valid even if the subject area under which an applicant becomes eligible to enter into an agreement ceases to be a designated shortage field by the time the applicant becomes a teacher.

(c) For the purposes of calculating eligible years of teaching for the redemption of an award, the inclusion by the Superintendent of Public Instruction of a school on a list prepared pursuant to Section 69613.1 shall apply retroactively from the date the school first opened.

(d) A person participating in the program pursuant to this section shall not enter into more than one agreement.

(e) A person participating in the program pursuant to this section shall not owe a refund on any state or federal educational grant or have defaulted on any student loan.

(f) Notwithstanding any other provision of this section, a credentialed teacher teaching in a public school ranked in the lowest two deciles on the Academic Performance Index pursuant to Section 52052, possesses a clear multiple subject or single subject teaching credential or level II education specialist credential and who has not otherwise participated in the program established by this article, is eligible to enter into an agreement for loan assumption pursuant to this article. The number of loan assumption agreements provided pursuant to this subdivision shall not exceed 400 per year. The commission shall develop and adopt regulations for the implementation of this subdivision by January 1, 2010.

(Amended by Stats. 2010, Ch. 328, Sec. 53. Effective January 1, 2011.)



69613.1

On or before January 1 of each year, the Superintendent of Public Instruction shall furnish the commission with all of the following:

(a) A list of teaching fields that have the most critical shortage of teachers. The Superintendent shall review this list annually and revise the list as he or she deems necessary. The list of shortage areas furnished pursuant to this subdivision shall include the state special schools as a category separate from special education.

(b) A list of schools that serve a large population of pupils from low-income families, as designated for purposes of the Perkins Loan Program, or according to standards the Superintendent deems appropriate.

(c) A list of schools with a high percentage of teachers holding emergency-type permits. The list shall be established according to criteria determined by the Superintendent.

(d) A list of schools serving rural areas. The list shall be established according to standards deemed appropriate by the Superintendent.

(e) A list of schools ranked in the lowest two deciles on the Academic Performance Index.

(f) A list of high priority schools.

(Amended by Stats. 2008, Ch. 516, Sec. 6. Effective January 1, 2009.)



69613.2

The commission shall commence loan assumption payments, as specified in Section 69613.4, upon verification that the applicant has fulfilled all of the following:

(a) The applicant has received a California preliminary or professional clear credential, or an equivalent credential from another state, authorizing service for kindergarten or any of grades 1 to 12, inclusive.

(b) The applicant has provided full-time classroom instruction, or the equivalent on a part-time basis, in a public elementary or secondary school for the equivalent of one school year.

(c) The applicant has met the requirements of the agreement and all other pertinent conditions of this article.

(Amended by Stats. 2008, Ch. 516, Sec. 7. Effective January 1, 2009.)



69613.4

(a) The terms of a loan assumption granted under this article shall be as follows, subject to the specific terms of each agreement:

(1) After a program participant has completed one school year of classroom instruction pursuant to Section 69613.2, the commission shall assume up to two thousand dollars ($2,000) of the participant’s outstanding liability under one or more of the designated educational loan programs.

(2) After a program participant has completed two consecutive school years of instruction, the commission shall assume up to an additional three thousand dollars ($3,000) of the participant’s outstanding liability under one or more of the designated educational loan programs, for a total loan assumption of up to five thousand dollars ($5,000).

(3) After a program participant has completed three consecutive school years of teaching service, the commission shall assume up to a maximum of an additional three thousand dollars ($3,000) of the participant’s outstanding liability under one or more of the designated educational loan programs, for a total loan assumption of up to eight thousand dollars ($8,000).

(4) After a program participant has completed four consecutive school years of teaching service, the commission shall assume up to a maximum of an additional three thousand dollars ($3,000) of the participant’s outstanding liability under one or more of the designated educational loan programs, for a total loan assumption of up to eleven thousand dollars ($11,000).

(b) For purposes of this section, “school year” means at least 175 school days or its equivalent.

(c) An applicant who teaches on less than a full-time basis may participate in the program, but shall not be eligible for loan repayment until that person teaches for the equivalent of a full-time academic year.

(Amended by Stats. 2008, Ch. 516, Sec. 8. Effective January 1, 2009.)



69613.6

(a) Except as provided in subdivision (b), if a program participant fails to complete a minimum of four consecutive school years of classroom instruction on a full-time basis or the equivalent on a part-time basis as required by this article, under the terms of the agreement pursuant to paragraph (5) of subdivision (a) of Section 69613, the participant shall retain full liability for all student loan obligations remaining after the commission’s assumption of loan liability for the last year of qualifying teaching service pursuant to Section 69613.

(b) Notwithstanding subdivision (a), if a program participant becomes unable to complete one of the four consecutive years of teaching service on a full-time basis or the equivalent on a part-time basis due to serious illness, pregnancy, or other natural causes, or is called to active military duty status, the participant shall receive a deferral of the resumption of full liability for the loan for a period not to exceed one calendar year, unless approved by the commission for a longer period. The commission shall make no further payments under the loan assumption agreement until the applicable teaching requirements specified in Section 69613.2 have been specified.

(c) (1) Notwithstanding subdivision (a), a program participant shall receive a deferral of the resumption of full liability for the loan for a period not to exceed one calendar year, unless approved by the commission for a longer period, if the participant becomes unable to complete one of the four consecutive years of teaching service due to being laid off, reassigned, or other reasons beyond the control of the participant, as determined by the commission.

(2) The commission shall make no further payments under the loan assumption agreement until the applicable teaching requirements specified in Section 69613.2 have been satisfied.

(d) If a program participant fails to redeem an agreement for student loan assumption within 10 years of the agreement’s issuance, the participant shall retain full liability for all student loan obligations.

(Amended by Stats. 2009, Ch. 187, Sec. 3. Effective January 1, 2010.)



69613.7

(a) For the purposes of this article, “subject matter shortage area” may not be construed to include teaching in a self-contained classroom or teaching pursuant to a multiple subject credential.

(b) The list, furnished by the Superintendent of Public Instruction pursuant to Section 69613.1 and relating to teaching fields that have the most critical shortage of teachers, shall not include teaching in a self-contained classroom or teaching pursuant to a multiple subject credential.

(Added by Stats. 2000, Ch. 371, Sec. 1. Effective January 1, 2001.)



69613.8

In addition to the amounts set forth in subdivision (a) of Section 69613.4, for each of the four years of classroom instruction referenced in subdivision (a) of Section 69613.4, the following loan assumption benefits shall be granted:

(a) One thousand dollars ($1,000) of additional liability per year shall be assumed for a person who holds a credential appropriate for teaching, and who teaches, mathematics, science, or special education in the lowest 60 percentile of Academic Performance Index rankings.

(b) One thousand dollars ($1,000) of additional liability per year shall be assumed for a person who teaches in a school in the lowest two deciles on the Academic Performance Index rankings. Eligibility for the benefit set forth in this subdivision shall be limited to a person who holds a credential appropriate for teaching, and who teaches, mathematics, science, or special education.

(c) Not more than a total of five million dollars ($5,000,000) shall be expended in any academic year for the purposes of this section.

(d) The commission shall award benefits payable under this section upon receipt of all documentation necessary to establish eligibility for the additional loan assumption benefits. Payments shall be made to applicants in the order received until the five million dollars ($5,000,000) authorized by subdivision (c) has been expended.

(Amended by Stats. 2008, Ch. 516, Sec. 11. Effective January 1, 2009.)



69614

(a) The commission shall distribute program information and student applications to participate in the loan assumption program to each eligible institution and to each school district or county office of education operating a district intern program pursuant to Section 44381. Each eligible institution shall receive at least one allocation, and the remainder shall be distributed to eligible institutions proportionate to the number of teaching candidates from each institution who completed the coursework required for a teaching credential based on the most recent data available from the Commission on Teacher Credentialing. In addition, the commission shall reexamine its outreach and marketing strategies to inform both potential undergraduates and persons employed outside of academia about the availability and benefits of the loan assumption program. To this end, the commission shall enlist the advice and support of the California Center for the Teaching Profession, the University of California, the California State University, the Association of Independent California Colleges and Universities, and private employers and their associations throughout the state.

(b) Each eligible institution, school district, and county office of education shall sign an institutional agreement with the commission, certifying its intent to administer the loan assumption program according to all applicable published rules, regulations, and guidelines, and to make special efforts to notify students regarding the availability of the program, particularly economically disadvantaged students.

(c) To the extent feasible, each eligible institution shall coordinate the loan assumption program with other programs designed to recruit students to enter the teaching profession.

(Amended by Stats. 2008, Ch. 516, Sec. 12. Effective January 1, 2009.)



69615

(a) The commission shall administer this article, and shall adopt rules and regulations for that purpose. The rules and regulations shall include, but need not be limited to, provisions regarding the period of time during which an agreement shall remain valid, the reallocation of resources in light of agreements that are not utilized by program participants, the failure, for any reason, of a program participant to complete a minimum of four consecutive years of classroom instruction, and the development of projections for funding purposes.

(b) The commission shall solicit the advice of representatives from postsecondary education institutions, the State Department of Education, the Commission on Teacher Credentialing, school districts, and county offices of education regarding proposed rules and regulations.

(Amended by Stats. 2000, Ch. 583, Sec. 11. Effective January 1, 2001.)



69615.4

The commission shall report annually to the Legislature regarding all of the following, on the basis of sex, age, and ethnicity:

(a) The total number of program participants.

(b) The number of agreements entered into with juniors, seniors, students enrolled in teacher training programs, and persons who agree to enroll in teacher internship programs.

(c) The number of participants who agree to teach in a subject matter shortage area.

(d) The number of participants who agree to teach in schools with a high ratio of pupils from low-income families and in schools ranked in the lowest two deciles on the Academic Performance Index.

(e) The number of participants who agree to teach in schools serving rural areas.

(f) The number of participants who agree to teach in schools with a high percentage of teachers holding provisional internship permits.

(g) The number of participants who receive a loan assumption benefit, classified by payment year.

(h) The number of out-of-state teachers who enter into agreements.

(i) The number of participants who have participated in teacher internship programs, classified by school district or county office of education.

(Amended by Stats. 2008, Ch. 516, Sec. 13. Effective January 1, 2009.)



69615.6

(a) For each school year, all of the following shall apply:

(1) The commission shall enter into agreements for the assumption of up to 6,500 student loans for program participants eligible under this article.

(2) Priority for these agreements shall be given to applicants who are recipients of federally subsidized loans or other need-based loans, as determined by the commission.

(3) Priority for these agreements shall be given to applicants who agree to obtain, or who have obtained, a teaching credential in mathematics, science, or special education.

(b) In any school year, the commission may enter into no more than 100 agreements with applicants who participate in a district intern program operated by a school district or a county office of education.

(Amended by Stats. 2008, Ch. 516, Sec. 14. Effective January 1, 2009.)



69615.8

Notwithstanding any other law, in any fiscal year, the commission shall award no more than the number of loan assumption agreements that are authorized by the Governor and the Legislature in the annual Budget Act for that year for the assumption of loans pursuant to this article.

(Added by Stats. 2008, Ch. 516, Sec. 15. Effective January 1, 2009.)






ARTICLE 5.5 - Graduate Assumption Program of Loans for Education

69618

(a) The Legislature hereby recognizes the growing need for new faculty members at California’s colleges and universities. This need will be fueled largely by two factors: (1) the large number of current faculty approaching retirement age who will need to be replaced; and (2) the expected growth in enrollment demand in California.

(b) The Legislature finds that the rising costs of higher education, coupled with a shift in available financial aid from scholarships and grants to loans, make loan repayment options an important consideration in student’s decision to pursue a graduate education.

(c) It is the intent of the Legislature that the Graduate Assumption Program of Loans for Education be designed to encourage persons to complete their graduate educations and serve as faculty at an accredited California college or university.

(d) As used in this article, “commission” means the Student Aid Commission.

(Added by Stats. 1998, Ch. 330, Sec. 32. Effective August 21, 1998.)



69618.1

(a) Program participants shall meet all of the following eligibility criteria prior to selection in the program and shall continue to meet these criteria, as appropriate, during the payment periods:

(1) The participant shall be a United States citizen or eligible noncitizen.

(2) The participant shall be a California resident attending an eligible school or college.

(3) The participant shall be making satisfactory academic progress.

(4) The participant shall have complied with United States Selective Service requirements.

(5) The participant shall not owe a refund on any state or federal educational grant or have delinquent or defaulted student loans.

(b) Any person enrolled in an institution of postsecondary education and participating in the loan assumption program set forth in this article may be eligible to receive a conditional warrant for loan assumption, to be redeemed pursuant to Section 69618.2 upon becoming employed as a full-time faculty member at a California college or university or the equivalent of full-time service as a faculty member employed part-time at two or more California colleges or universities.

(c) (1) The commission shall award warrants to students with demonstrated academic ability and financial need, as determined by the commission pursuant to Article 1.5 (commencing with Section 69503).

(2) The applicant shall have completed a baccalaureate degree program or be enrolled in an academic program leading to a baccalaureate level or a graduate level degree.

(3) The applicant shall be currently enrolled in or admitted to a program in which he or she will be enrolled on at least a half-time basis each academic term as defined by an eligible institution. The applicant shall agree to maintain satisfactory academic progress.

(4) The applicant shall have been judged by his or her postsecondary institution to have outstanding ability on the basis of criteria that may include, but need not be limited to, any of the following:

(A) Grade point average.

(B) Test scores.

(C) Faculty evaluations.

(D) Interviews.

(E) Other recommendations.

(5) In order to meet the costs of obtaining a graduate degree, the applicant shall have received, or be approved to receive, a loan under one or more of the following designated loan programs:

(A) The Federal Family Education Loan Program (20 U.S.C. Sec. 1071 et seq.).

(B) Any loan program approved by the commission.

(6) The applicant shall have agreed to teach on a full-time basis at one or more accredited California colleges or universities for at least three consecutive years after obtaining a graduate degree.

(7) An applicant who teaches on less than a full-time basis may participate in the program, but is not eligible for loan repayment until that person teaches for the equivalent of a full-time academic year.

(d) A person participating in the program pursuant to this section shall not receive more than one warrant.

(Amended by Stats. 2000, Ch. 460, Sec. 1. Effective January 1, 2001.)



69618.2

The commission shall redeem an applicant’s warrant and commence loan assumption payments as specified in Section 69618.3 upon verification that the applicant has fulfilled all of the following:

(a) The applicant has received a graduate degree from an accredited, participating institution.

(b) The applicant has provided the equivalent of full-time instruction at one or more regionally accredited California colleges or universities for one academic year or the equivalent.

(c) The applicant has met the requirements of the warrant and all other conditions of this article.

(Amended by Stats. 2000, Ch. 460, Sec. 2. Effective January 1, 2001.)



69618.3

The terms of the loan assumptions granted under this article shall be as follows, subject to the specific terms of each warrant:

(a) After a program participant has completed one academic year, or the equivalent of full-time teaching, at one or more regionally accredited, eligible California colleges or universities, the Student Aid Commission shall assume up to two thousand dollars ($2,000) of the participant’s outstanding liability under one or more of the designated loan programs. The initial year of eligible teaching shall begin within 10 years of receiving an initial conditional warrant from the commission.

(b) After the program participant has completed two consecutive academic years, or the equivalent of full-time teaching, at one or more regionally accredited California colleges or universities, the commission shall assume up to an additional two thousand dollars ($2,000) of the participant’s outstanding liability under one or more of the designated loan programs, for a total loan assumption of up to four thousand dollars ($4,000).

(c) After a program participant has completed three consecutive academic years, or the equivalent of full-time teaching, at one or more regionally accredited California colleges or universities, the commission shall assume up to an additional two thousand dollars ($2,000) of the participant’s outstanding liability under one or more of the designated loan programs, for a total loan assumption of up to six thousand dollars ($6,000).

(Amended by Stats. 2000, Ch. 460, Sec. 3. Effective January 1, 2001.)



69618.4

(a) Except as provided in subdivision (b), in the event that a program participant fails to complete a minimum of three consecutive academic years of teaching as required by this article, under the terms of the agreement pursuant to paragraph (6) of subdivision (c) of Section 69618.1, the participant shall assume full liability for all student loan obligations remaining after the commission’s assumption of loan liability for the last academic year of qualifying instruction pursuant to Section 69618.3.

(b) Notwithstanding subdivision (a), in the event that a program participant becomes unable to complete one of the three consecutive years of teaching service due to a serious illness, pregnancy, or other natural causes, the participant shall receive a deferral of the resumption of full liability for the loan for a period not to exceed one academic year.

(Added by Stats. 1998, Ch. 330, Sec. 32. Effective August 21, 1998.)



69618.5

(a) The commission shall accept nominations from accredited colleges and universities made pursuant to Section 69618.1.

(b) The commission shall choose from among those nominations deemed financially needy with outstanding student loans pursuant to Article 1.5 (commencing with Section 69503) based upon criteria that may include the following:

(1) Grades at the undergraduate level in the subject field in which the student intends to complete graduate work.

(2) Grades in the undergraduate program.

(3) Aptitude for graduate work in the subject fields.

(4) General aptitude for graduate study.

(5) Critical human resource needs.

(c) The commission may develop additional criteria for the selection of award recipients consistent with the purposes of this article.

(Added by Stats. 1998, Ch. 330, Sec. 32. Effective August 21, 1998.)



69618.6

The commission shall administer this article, and shall adopt rules and regulations for that purpose. The rules and regulations shall include, but need not be limited to, provisions regarding the period of time for which a warrant shall remain valid and the development of projections for funding purposes. In developing these rules and regulations, the commission shall solicit the advice of representatives from postsecondary education institutions.

(Added by Stats. 1998, Ch. 330, Sec. 32. Effective August 21, 1998.)



69618.7

The commission shall work in conjunction with lenders participating in the Federal Family Education Loan Program to develop a streamlined application process for participation in the program set forth in this article.

(Added by Stats. 1998, Ch. 330, Sec. 32. Effective August 21, 1998.)



69618.8

The commission shall report annually to the Legislature on this program. The report shall include, but not be limited to, the following:

(a) The total number of warrants awarded.

(b) The number of warrants allocated by the education level of recipients.

(c) The fields of study of applicants.

(d) The number of warrants that are redeemed by the initial recipients.

(Added by Stats. 1998, Ch. 330, Sec. 32. Effective August 21, 1998.)



69618.9

Commencing with the 1998–99 fiscal year, the commission shall issue warrants for the assumption of up to 500 student loans for program participants eligible under this article. The issuance of warrants shall be subject to funding to be provided in the annual Budget Act for each fiscal year. Notwithstanding any other provision of law, no warrants for the assumption of loans under this article shall be issued in the 2003–04 fiscal year.

(Amended by Stats. 2003, Ch. 227, Sec. 28. Effective August 11, 2003.)



69619

It is the intent of the Legislature that, commencing with the 1998–99 fiscal year, funding necessary for the administration of this student loan assumption program shall be included within the annual budget of the commission in an amount necessary to meet the student loan obligations incurred by the commission.

(Added by Stats. 1998, Ch. 330, Sec. 32. Effective August 21, 1998.)






ARTICLE 7 - Child Development Teacher and Supervisor Grant Program

69620

There is hereby established the Child Development Teacher and Supervisor Grant Program, to be administered by the Student Aid Commission, with participation by students attending California public or private two-year or four-year postsecondary educational institutions who intend to teach or supervise in the field of child care and development in a licensed children’s center. The Student Aid Commission may enter into an agreement with another state or local agency to administer this program.

(Added by Stats. 1997, Ch. 721, Sec. 1. Effective January 1, 1998.)



69621

For purposes of this article, the following definitions apply:

(a) “Child Development Permit” means a permit issued by the Commission on Teacher Credentialing that authorizes an individual to teach, instruct, or supervise in a licensed child care and development program.

(b) “Licensed children’s center” means a public school district-based, nonprofit community-based, or private proprietary program licensed by the State Department of Social Services under the health and safety requirements of Title 22 of the California Code of Regulations or administered by the State Department of Education under Title 5 of the California Code of Regulations. Licensed children’s centers include federally subsidized, state-subsidized, and nonsubsidized child care and development programs serving children part day or full day.

(Amended by Stats. 1999, Ch. 83, Sec. 44. Effective January 1, 2000.)



69622

(a) Participants shall be enrolled in an approved course of study leading to the teacher, site supervisor, or program director level of the Child Development Permit.

(b) An applicant shall be eligible to participate if he or she meets one of the following criteria:

(1) Is nominated by a postsecondary institution.

(2) Is nominated by his or her employing agency that holds an approved waiver of staffing qualifications on behalf of the applicant.

(c) From the list of applicants who are eligible under subdivisions (a) and (b), the Student Aid Commission, or an agency designated by the commission, shall select participants on the basis of their demonstrated financial need and academic achievement, which may include, but not be limited to, high school grade-point average, college grade-point average, or academic test scores.

(d) Participants shall maintain no less than half-time enrollment and satisfactory academic progress as defined by the postsecondary educational institution.

(e) Recipients of a grant may renew their participation by maintaining satisfactory academic progress, financial need, and intent to pursue the approved course of study leading to the teacher, site supervisor, or program director level as provided in subdivision (a). The maximum amount any one recipient may receive through the grant program is six thousand dollars ($6,000).

(f) Participants may not concurrently receive benefits from the grant program under this article and from the Child Development Teacher Loan Assumption Program.

(Added by Stats. 1997, Ch. 721, Sec. 1. Effective January 1, 1998.)



69623

(a) To receive a grant under this article, a participant shall enter into a contractual agreement with the Student Aid Commission under which the participant agrees to do all of the following:

(1) Pursue a course of study leading to the Child Development Permit at the teacher, site supervisor, or program director level.

(2) Maintain full-time employment in a licensed children’s center in California for a period of one year for each year in which grant assistance was received and provide the Student Aid Commission with evidence of compliance with this requirement.

(b) Each participant shall complete and return to the Student Aid Commission an employment verification for each year of service as a teacher, instructor, or supervisor. A year of employment may be based on a calendar year or a school year.

(c) The Student Aid Commission shall develop appropriate mechanisms to document and report annually to the State Department of Education regarding compliance with the requirements of paragraph (2) of subdivision (a).

(Added by Stats. 1997, Ch. 721, Sec. 1. Effective January 1, 1998.)



69624

(a) It is the intent of the Legislature that up to 100 new grants be awarded each year, or that the maximum number of grants be based on the amount of federal funds available from the Child Development Block Grant Act of 1990 (P.L. 97-35).

(b) (1) Grants shall be awarded in the amount of two thousand dollars ($2,000) for each academic year if the participant is enrolled at least one-half time in a four-year institution.

(2) Grants shall be awarded in the amount of one thousand dollars ($1,000) for each academic year if the participant is enrolled at least one-half time in a two-year institution.

(3) Participants may renew their awards for a maximum of one additional year.

(Added by Stats. 1997, Ch. 721, Sec. 1. Effective January 1, 1998.)



69625

(a) In order to accomplish the purposes set forth in this article, commencing January 1, 1998, the Controller, the State Department of Education, the State Department of Social Services, or any other state agency receiving funds from the Child Care Development Block Grant Act of 1990 (P.L. 97-35) shall make these funds available to the Student Aid Commission for this program only to the extent this program is incorporated into, and approved in, the state plan established pursuant to subsection (a) of Section 658E of Subchapter C as contained in Section 5082 of the Omnibus Budget Reconciliation Act of 1990 (P.L. 101-508).

(b) For the purpose of implementing this article, the State Department of Education or designated state agency shall enter into an interagency agreement with the Student Aid Commission to allocate federal funds received annually for purposes of this program and to include funds for the administrative costs.

(c) On or before January 1, 1999, and each year thereafter, the Student Aid Commission shall report to the State Department of Education or designated state agency regarding the federal funding level required to award 100 new grants and all of the renewal grants annually. The State Department of Education or designated state agency shall take these amounts into consideration when developing the state plan referenced in subdivision (a). The State Department of Education or designated state agency shall notify the Student Aid Commission of any revision to the federal funding level as reflected in changes to the Child Care and Development Block Grant State Plan.

(d) This program is contingent upon the receipt of federal funds for the childcare and development block grant for the purposes of implementing this program.

(Amended by Stats. 2002, Ch. 659, Sec. 1. Effective September 18, 2002.)



69626

(a) The Student Aid Commission shall administer the Child Development Teacher and Supervisor Grant Program. This includes determining the application procedures and the selection criteria for grant awards.

(b) It is the intent of the Legislature that the Student Aid Commission consult with the Child Development Division of the California Department of Education, postsecondary educational institutions, and child care and development representatives of statewide organizations regarding the development of the program, including the program requirements and selection criteria.

(Added by Stats. 1997, Ch. 721, Sec. 1. Effective January 1, 1998.)



69627

Notwithstanding Section 7550.5 of the Government Code, the Student Aid Commission shall report to the Governor and the Legislature by January 1, 2001, on the Child Development Teacher and Supervisor Grant Program to assess the following:

(a) The number of applicants annually.

(b) The number of participants annually.

(c) The rate of compliance with academic and employment requirements.

(d) Participating postsecondary educational institutions.

(e) Needs assessment for program growth based on the eligible pool of applicants.

(f) Participation and success rates for each permit.

(g) The amount of grant funds awarded each year, by institution.

(Added by Stats. 1997, Ch. 721, Sec. 1. Effective January 1, 1998.)



69628

This article shall not be implemented unless and until federal funds are made available for the purposes of implementing this article in accordance with subdivision (a) of Section 69625.

(Added by Stats. 1997, Ch. 721, Sec. 1. Effective January 1, 1998.)






ARTICLE 8 - Community College Extended Opportunity Programs and Services

69640

(a) It is the intent of the Legislature that the California Community Colleges recognize the need and accept the responsibility for extending the opportunities for community college education to all who may profit from that education regardless of economic, social, and educational status. It is the intent and purpose of the Legislature in establishing the Community College Extended Opportunity Programs and Services (EOPS) to encourage local community colleges to establish and implement programs directed to identifying those students affected by language, social, and economic handicaps, to increase the number of eligible EOPS students served, and to assist those students to achieve their educational objectives and goals, including, but not necessarily limited to, obtaining job skills, occupational certificates, or associate degrees, and transferring to four-year institutions.

(b) The rules and regulations of the Board of Governors of the California Community Colleges shall be consistent with this article. The operation of EOPS, as well as these rules and regulations, shall be consistent with all of the following goals:

(1) To increase the number and percentage of students enrolled in community colleges who are affected by language, social, and economic disadvantages, consistent with state and local matriculation policies.

(2) To increase the number and percentage of EOPS students who successfully complete their chosen educational objectives.

(3) To increase the number and percentage of EOPS students who are successfully placed into career employment.

(4) To increase the number and percentage of EOPS students who transfer to four-year institutions following completion of the related educational programs at community colleges.

(5) To strive to assist community colleges to meet student and employee affirmative action objectives.

(6) To improve the delivery of programs and services to the disadvantaged.

(c) The Legislature further intends that EOPS shall not be viewed as the only means of providing services to nontraditional and disadvantaged students or of meeting student and employee affirmative action objectives.

(d) The Legislature finds that the establishment and development of extended opportunity programs and services are essential to the conservation and development of the cultural, social, economic, intellectual, and vocational resources of the state.

(Amended by Stats. 2006, Ch. 538, Sec. 134. Effective January 1, 2007.)



69641

The Extended Opportunity Programs and Services (EOPS) provided by a community college district shall supplement the regular educational programs of the community college district to encourage the enrollment of students handicapped by language, social, and economic disadvantages, and to facilitate the successful completion of their educational goals and objectives. EOPS shall be provided by certificated directors and instructors, as well as by counselors and other support staff approved by the governing board of the community college district. Participation in an extended opportunity program or service shall not preclude participation in any other program offered by the community college district.

(Amended by Stats. 1990, Ch. 1372, Sec. 247.)



69641.5

The Board of Governors of the California Community Colleges shall consider adopting regulations which include all of the following objectives:

(a) That the Extended Opportunity Programs and Services provided by a community college shall include, but not be limited to, staff qualified to counsel all EOPS students regarding their individual educational objectives and the specific academic or vocational training program necessary to achieve those objectives, and that each EOPS student receives that counseling upon his or her initial enrollment in the community college, and at least every six months thereafter.

(b)  That in assisting all EOPS students to identify their educational objectives, the Extended Opportunity Programs and Services provided by a community college identifies those students who want to transfer to a four-year institution, and those who have the potential to transfer successfully, and that the EOPS director at each community college disseminates the names and addresses of these potential transfer students to admissions staff at public universities throughout the state at least once a year.

(c) That the EOPS director at each community college shall work with other community college staff to encourage all interested EOPS students to enroll in existing community college classes designed to develop skills necessary for successful study at a university, including, but not limited to, time management, research and study skills, classroom note-taking skills, and writing skills, and that these classes be developed if they are not already established.

(Amended by Stats. 1990, Ch. 1372, Sec. 248.)



69642

Definitions:

(a)  “Extended opportunity program” means a special program or method of instruction designed to facilitate the language, educational, or social development of a student and increase his or her potential for success in the college.

(b) “Extended opportunity services” means a program of assistance designed to aid students with socioeconomic handicaps to permit them to enroll in and participate in the educational activities of the college, and to progress toward completing their educational goals and objectives, including, but not limited to, graduation from college.

(Amended by Stats. 1990, Ch. 1372, Sec. 249.)



69643

(a) There is in the state government the Advisory Committee on Extended Opportunity Programs and Services. It shall be comprised of nine members appointed by the board, two members appointed by the Speaker of the Assembly and two members appointed by the Senate Committee on Rules. The nine members appointed by the board shall serve for four-year terms, except the first term of each shall be determined by lot at the first meeting of the board. Three shall serve for four years, three shall serve for three years, and three shall serve for two years. The two members appointed by the Speaker of the Assembly and the two members appointed by the Senate Committee on Rules shall serve at the pleasure of the respective appointing powers.

(b) The chairperson and vice chairperson of the committee shall be designated by the board.

(c) The members of the committee shall serve without compensation, but shall be reimbursed for necessary traveling and other expenses incurred in performing their duties and responsibilities.

(d) The committee shall serve as an advisory body to the board, shall formulate and present policy recommendations as it determines will effect statewide establishment and conduct of community college programs of extended opportunities and services, shall review annually and report to the board the progress made under this article with the California Community Colleges toward the extension of educational opportunities for all students who may profit from instruction, and make other recommendations to implement this article. The Chancellor of the California Community Colleges shall be executive secretary of the committee, shall report to the board on the actions of the committee, and, at the recommendation of the committee and its direction, shall make recommendations to the board pursuant to this article.

(e) All meetings of the committee shall be open and public, and all persons shall be permitted to attend any meeting of the committee.

(Amended by Stats. 1991, Ch. 1038, Sec. 1. Effective October 14, 1991.)



69648

By January 1, 1986, the board shall adopt rules and regulations necessary to implement this article, including rules and regulations which do all of the following:

(a) Prescribe the procedure by which a district shall identify a student eligible for extended opportunity programs or services on the basis of the student’s language, social, or economic disadvantages.

(b) Establish minimum standards for the establishment and conduct of extended opportunity programs and services. The standards may include, but shall not be limited to, guidelines for all of the following:

(1) The provision of staffing and program management.

(2) The establishment of a documentation and data collection system.

(3) The establishment of an EOPS advisory committee.

(4) The provision of recruitment and outreach services.

(5) The provision of cognitive and noncognitive assessment, advising, and orientation services.

(6) The provision of college registration.

(7) The provision of basic skills instruction, seminars, and tutorial assistance.

(8) The provision of counseling and retention services.

(9) The provision of transfer services.

(10) The provision of direct aid.

(11) The establishment of objectives to achieve the goals specified in Section 69640, and objectives to be applied in implementing extended opportunity programs and services.

(c)  Subject to approval of the chancellor, establish procedures for the review and evaluation of the districts’ extended opportunity programs and services.

(d) Require the submission of the reports by districts that will permit the evaluation of the program and services offered.

(Amended by Stats. 1990, Ch. 1372, Sec. 255.)



69648.5

The board of governors may use up to 1 percent of the funds appropriated for the EOPS program by the annual Budget Act to monitor program activities and to conduct the evaluation of EOPS offered by districts.

(Amended by Stats. 1990, Ch. 1372, Sec. 256.)



69649

(a) The governing board of a community college district may, with the approval of the board, establish an extended opportunity program.

Except as provided in subdivision (b), in order to be eligible to receive state funding, the program shall meet the minimum standards established pursuant to subdivision (b) of Section 69648.

(b) The board of governors may waive any or all of the minimum standards established pursuant to subdivision (b) of Section 69648 if the board of governors determines that unusual circumstances which merit a waiver exist.

(Amended by Stats. 1990, Ch. 1372, Sec. 258.)



69650

The governing board of a community college district may, with the approval of the board, establish extended opportunity services. Such services may include, but need not be limited to:

(a) Loans or grants to meet living costs or a portion thereof.

(b) Loans or grants to meet the cost of student fees.

(c) Loans or grants to meet cost of transportation between home and college.

(d) The provision of scholarships.

(e) Work-experience programs.

(f) Job placement programs.

(Enacted by Stats. 1976, Ch. 1010.)



69651

The governing board of a community college district shall not use any funds received from the state for the operation and administration of extended opportunity programs and services to supplant district resources, programs, or services authorized by Sections 69649 and 69650. The governing board may use those funds to meet the matching requirements to receive federal funds, or funds granted by nonprofit foundations, designated for the same purposes, for extended opportunity programs and services, as defined by Section 69641.

(Amended by Stats. 1984, Ch. 1178, Sec. 7.)



69652

The governing board of a community college district may apply to the board for an allowance to meet all or a portion of the cost of establishing and operating extended opportunity programs or services authorized by this article. The application shall contain a detailed plan or plans for use of the allowance. The plan or plans shall be submitted in accordance with rules and regulations adopted by the board. The board may also adopt rules and regulations relating to the form and content of applications and procedures for review, evaluation, and approval thereof.

(Enacted by Stats. 1976, Ch. 1010.)



69653

Applications shall be subject to the approval of the board. Upon approval by the board, it shall certify an apportionment or apportionments to the Controller. The Controller shall draw warrants on the State Treasury in the amounts certified in favor of the governing board of the community college district which has jurisdiction over the applicant district in accordance with a schedule of payments established by the board and approved by the Department of Finance.

(Amended by Stats. 1990, Ch. 1372, Sec. 260. Operative January 1, 1992, by Sec. 709 of Ch. 1372.)



69654

The board shall review the need for state funds to carry out the purposes of this chapter and shall include an estimate of such need in its budget for each year.

(Enacted by Stats. 1976, Ch. 1010.)



69655

(a) Pursuant to Section 69648, the Chancellor of the California Community Colleges shall determine the elements of a statewide data base for the Community College Extended Opportunity Programs and Services, which shall be used for periodic evaluation of the programs and services. The data base shall include all information necessary to demonstrate the statewide progress towards achieving the program goals identified in Section 69640, and program objectives adopted pursuant to Section 69648 including, but not limited to, all of the following:

(1) The annual number of extended opportunity programs and services (EOPS) students and non-EOPS students who complete degree or certificate programs, transfer programs, or other programs, as determined by state and local matriculation policies.

(2) The annual number of EOPS and non-EOPS students who transfer to institutions which award the baccalaureate degree. In implementing this paragraph, the chancellor shall work in cooperation with the California Postsecondary Education Commission, the President of the University of California, the Chancellor of the California State University, and the Association of Independent Colleges and Universities to establish methods for obtaining the necessary data.

(3) The annual number of EOPS and non-EOPS students completing occupational programs who find career employment.

In implementing this paragraph, the chancellor shall integrate the data collection with existing data collection requirements pertaining to vocational education.

(b) Beginning in January 1987, the chancellor shall annually report to the Legislature regarding the number of students served by the Community College Extended Opportunity Programs and Services and the number of EOPS students who achieve their educational objectives.

(Amended by Stats. 1990, Ch. 1455, Sec. 4.)



69656

It is the intent of the Legislature that the California State University and the University of California provide fee waivers for admissions applications for all EOPS transfer students who provide waiver forms signed by a community college EOPS director.

(Added by Stats. 1985, Ch. 1586, Sec. 3.)






ARTICLE 11.5 - Willie L. Brown, Jr. Community Service Scholarship Program

69730

There is hereby established the Willie L. Brown, Jr. Community Service Scholarship Program, the purpose of which shall be to reward pupils for volunteering to serve their communities, to address serious social and economic community needs, and to increase the tendency of youth to be involved in public service. The program shall be administered by the Student Aid Commission. Pursuant to that authority, the commission shall do all of the following:

(a) Provide information regarding the program to each school district in this state. Any public high school of this state, other than any continuation or alternative high school, may participate in the program upon request. Each participating high school shall provide adequate notice to its pupils of the availability of the scholarships authorized under this article.

(b) Establish a model scholarship application form of no more than one page in length, requiring no more than 25 data elements, and provide copies of that application form to all participating high schools. Participating high schools may use either the model form or their own scholarship application form. Scholarship funds to be awarded pursuant to this article shall be provided without regard to the requirements otherwise set forth in this chapter.

(c) Conduct periodic reviews in order to ensure that the selection of scholarship recipients is conducted in compliance with this article.

(Added by Stats. 1989, Ch. 1188, Sec. 2. Operative July 1, 1990, by Sec. 3 of Ch. 1188.)



69731

(a) At least one scholarship under this article shall be made available each year to each high school participating in the program to award to a pupil who is enrolled in that high school. One additional scholarship shall be available each year to each participating high school for each 1,000 pupils enrolled in that school in excess of 1,000 pupils.

(b) Each participating high school shall establish and maintain a community service scholarship committee that consists of the following persons:

(1) One full-time teacher employed by the school.

(2) One employee of the school who is a classified employee or pupil counselor, and who has contributed to the academic or personal development of high school pupils. In the event that no person meets those qualifications, the principal of the school shall designate any other employee of the school to serve on the committee.

(3) One parent of any pupil who is enrolled in the high school but is not an applicant for a scholarship under this article.

(4) Two representatives from community organizations or agencies, as described in subdivision (c).

(c) Scholarships made available to the participating high school shall be awarded by the community service scholarship committee to pupil applicants determined by a majority vote of the membership of the committee to have made significant contributions to the community through community service. For the purposes of this article, “community service” means volunteer work for any nonprofit organization that meets the description set forth in paragraph (3) of subdivision (c) of Section 501 of Title 26 of the United States Code, or for any other community service agency or organization that is nonprofit, nonpartisan, and nonsectarian, which work is performed to further purposes of education, environmental quality, health care, local, state, or federally funded public assistance, public safety crime prevention or control, transportation, recreation, housing and neighborhood improvement, rural development, conservation, child care, senior citizens’ quality of life, outdoor beautification, or any other purpose of human betterment and community improvement. In the event that the community service scholarship committee determines that the number of applicants who qualify for a scholarship under this subdivision exceeds the number of scholarships available to the high school under this article, the committee shall apply the following additional criteria in order to select scholarship recipients:

(1) The applicant’s financial status, including his or her ability to finance a college education.

(2) The extent to which the applicant’s capacity to provide volunteer service has been limited by the applicant’s other extracurricular activities, summer or part-time employment, or responsibilities to his or her family.

(3) Whether the applicant would be the first member of his or her immediate family to attend an institution of higher education.

(d) Each scholarship awarded shall be for a period of one year, subject to the requirement that no scholarship funding shall be payable as to any academic term in which the recipient fails to both maintain a course load of at least six semester units or the equivalent and meet or exceed the institution’s standards for satisfactory academic progress.

(e) No later than June 15 of each year, the community service scholarship committee of each participating high school shall notify the Student Aid Commission of the names of the scholarship recipients selected by the committee, or, alternatively, that no pupil applicants were determined by the committee to qualify for a scholarship pursuant to subdivision (c). No later than August 15 of that year, the commission shall provide funding for the subsequent academic year for each scholarship awarded pursuant to this section, in an amount equal to the amount of the undergraduate student fees charged for that school year by the University of California, except that no such allotment shall be in an amount of less than one thousand five hundred dollars ($1,500).

(f) Scholarship funding provided under this article may be applied to educational costs incurred by the recipient pursuant to his or her attendance at an institution of higher education. Those costs may include, but are not necessarily limited to, tuition, fees, instructional materials, and room and board.

(g) Scholarships shall be funded under this article to the extent funds are made available for that purpose.

(h) This article shall not be construed to prevent any participating high school or pupil from seeking private or other funding sources to supplement the amount of any scholarship or scholarships awarded under this article. Any scholarship or scholarships awarded under this article shall augment, and not supplant, student financial aid from other sources.

(Added by Stats. 1989, Ch. 1188, Sec. 2. Operative July 1, 1990, by Sec. 3 of Ch. 1188.)



69732

Each applicant for a scholarship under this article shall meet all of the following qualifications:

(a) Is maintaining satisfactory educational progress, as defined in Section 35160.5.

(b) Has provided volunteer service to one or more community organizations or agencies, as described in subdivision (c).

(c) Is eligible to graduate from high school in the school year in which the application is made.

(d) Intends to attend an institution of higher education in California during the subsequent school year, and to maintain a course load of at least six semester units or the equivalent.

(e) Is a resident of California.

(Added by Stats. 1989, Ch. 1188, Sec. 2. Operative July 1, 1990, by Sec. 3 of Ch. 1188.)






ARTICLE 12 - Public Interest Attorney Loan Repayment Program

69740

Unless the context requires otherwise, the definitions in this section govern the construction of this article.

(a) “Commission” means the Student Aid Commission.

(b) “Eligible education and training programs” means education and training programs approved by the commission that lead to eligibility for a license to practice law as a licensed attorney.

(c) “Eligible expenses” means reasonable expenses associated with the costs of acquiring an education such as tuition, books, equipment, fees, room and board, and other expenses determined by the commission.

(d) “Eligible participant” means a licensed attorney who has been admitted to the program and is a resident of this state and who can provide proof of residency in this state.

(e) “Licensed attorney” means an attorney who resides in this state who has successfully passed the California bar examination and has been admitted to practice in this state or has otherwise been licensed to practice law in this state by the State Bar of California.

(f) “Loan repayment” means a loan that is paid in full or in part if the participant renders legal services in this state in a public interest area of the law.

(g) “Participant” means a licensed attorney who has been admitted to the program and has commenced practice as a licensed attorney in this state in a public interest area of the law.

(h) “Program” means the Public Interest Attorney Loan Repayment Program.

(i) “Public interest area of the law” means those areas of the law determined by the commission, in consultation with the advisory committee, to serve the public interest, including, but not necessarily limited to, providing direct legal service at a local (1) legal services organization, (2) prosecuting attorney’s office, (3) child support agency office, or (4) criminal public defender’s office. For the purposes of this article, a “legal services organization” is a legal services provider in California that serves a clientele over 70 percent of whom are low-income persons according to applicable federal income guidelines.

(j) “Required service obligation” means an obligation by the participant to provide legal services in this state in a public interest area of the law as established pursuant to this article.

(Added by Stats. 2001, Ch. 881, Sec. 2. Effective January 1, 2002.)



69741

The Public Interest Attorney Loan Repayment Program is established for licensed attorneys who practice or agree to practice in public interest areas of the law in this state. The program shall be administered by the commission.

(Added by Stats. 2001, Ch. 881, Sec. 2. Effective January 1, 2002.)



69741.5

(a) Participants in this program are eligible for a maximum of eleven thousand dollars ($11,000) in loan assistance for four years, as follows:

(1) For the first year, two thousand dollars ($2,000) in loan repayment assistance.

(2) For the second, third, and fourth years, three thousand dollars ($3,000) in loan repayment assistance for each year.

(b) Notwithstanding any other provision of law, in any fiscal year, the commission shall award no more than the number of warrants that are authorized in the annual Budget Act for that fiscal year for the assumption of loans pursuant to this article.

(Amended by Stats. 2006, Ch. 79, Sec. 28. Effective July 19, 2006.)



69742

(a) The commission shall establish eligibility criteria for participation in the program based upon need and merit. These criteria shall be based on all of the following, which are set forth in order of importance:

(1) The applicant’s need, which shall be based on the applicant’s salary, personal resources, and law school debt.

(2) The applicant’s commitment to public interest law, which shall be determined by examining the applicant’s employment and volunteer history, and taking into consideration a low-income applicant’s need to work while in law school.

(3) The applicant’s declared interest in practicing in areas of the state where the need for public interest attorneys is high.

(4) The applicant’s academic achievements.

(b) The commission shall adopt initial regulations for the program within one year of the effective date of the initial appropriation funding the program.

(Added by Stats. 2001, Ch. 881, Sec. 2. Effective January 1, 2002.)



69743

The program is intended to supplement, and not to replace, existing loan repayment programs operated by law schools. Prior to participating in the program, an applicant shall apply for any educational loan assistance from his or her educational institution for which he or she may qualify. Only if an applicant has received no loan repayment assistance, or only partial assistance, from other available sources, may he or she apply to the program for assistance in repaying the balance of his or her educational loans.

(Added by Stats. 2001, Ch. 881, Sec. 2. Effective January 1, 2002.)



69743.5

The commission shall select, from the qualified applicants, the individuals who are eligible to participate in the program. After each year-long period of full-time, or full-time equivalent, employment in a public interest area of the law, the loan repayment of the eligible participant shall be made to the lender.

(Added by Stats. 2001, Ch. 881, Sec. 2. Effective January 1, 2002.)



69744

The commission may use the funds appropriated for the program for the purpose of loan repayments and to defray reasonable administrative costs. The commission shall annually establish the total amount of funding to be awarded for loan repayments. Allocation of funds shall be established based upon the best use of funding for that year, as determined by the commission.

(Amended by Stats. 2006, Ch. 79, Sec. 29. Effective July 19, 2006.)



69745

(a) Loans from both government sources and financial institutions may be repaid by the program. Each participant shall agree to allow the commission access to loan records and to acquire information from lenders necessary to verify eligibility and to determine payments. Loans may not be renegotiated with lenders to accelerate repayment.

(b) Payments shall be made annually to the lender until the loan is repaid, fulfilled, or until the required service obligation is fulfilled and eligibility discontinues, whichever comes first.

(c) If the participant discontinues practicing in a public interest area of the law, payments against the loans of the participant shall cease to be effective on the date that the participant discontinues service.

(Added by Stats. 2001, Ch. 881, Sec. 2. Effective January 1, 2002.)



69746

The commission is not responsible for any outstanding payments on principal and interest to any lender once a participant’s eligibility expires.

(Added by Stats. 2001, Ch. 881, Sec. 2. Effective January 1, 2002.)



69746.5

The commission shall submit an annual written report to the Legislature regarding this program. The report shall include, but not necessarily be limited to, all of the following data:

(a) The total number of loan repayment awards made under the program in the immediately preceding fiscal year, classified by the repayment year as described in subdivision (a) of Section 69741.5.

(b) The total amount of funds expended for the purposes of loan repayments, and the total amount of funds expended to defray administrative costs, in the immediately preceding fiscal year.

(c) The annual and cumulative attrition rates of participants, as calculated through the end of the immediately preceding fiscal year.

(Added by Stats. 2006, Ch. 79, Sec. 30. Effective July 19, 2006.)






ARTICLE 13 - Federal Family Education Loan Program

69760

California is hereby authorized to participate in the Federal Family Education Loan Program for eligible postsecondary students and their parents, which includes, but is not limited to, the Federal Stafford Loans, the Federal Unsubsidized Stafford Loans, the Federal Parent Loans for Undergraduate Students (PLUS), and the Federal Consolidation Loans. The programs shall be consistent with Title IV of the act of Congress entitled the “Higher Education Act of 1965” (P.L. 89-329) and extensions thereof, the Education Amendments of 1976 (P.L. 94-482), or any similar act of Congress, and the rules and regulations adopted under those acts.

(Amended by Stats. 1994, Ch. 485, Sec. 1. Effective January 1, 1995. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69761

(a) The purposes of California’s participation in the Federal Family Education Loan Program are as follows:

(1) To ensure that, in meeting their educational costs, a source of loans is available to assist the greatest number of eligible resident students.

(2) To ensure that loans are available to eligible resident students that meet the criterion set forth in paragraph (1), the commission is authorized to provide a source of loans to eligible students within and outside California irrespective of their residence or the location of their educational institution, to assist them in meeting educational costs at eligible schools of their choice.

(3) To accept, receive and administer the funds provided under Title IV of the “Higher Education Act of 1965,” and extensions thereof, or any similar act of Congress in any jurisdiction permitted under the Higher Education Act.

(b) The Legislature finds and declares that subdivision (a), as amended during the 1999 portion of the 1999–2000 Regular Session, reflects the intent of the Legislature in enacting Chapter 961 of the Statutes of 1996, and is therefore declaratory of existing law.

(Amended by Stats. 1999, Ch. 636, Sec. 3. Effective January 1, 2000. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69761.5

The commission shall serve as a state student loan guarantee agency, pursuant to P.L. 94-482, and subsequent federal regulations, including, but not limited to, the following provisions:

(a) The commission shall be the designated state agency for receiving any federal funds for administrative costs and payments of insurance obligations.

(b) Educational loans to undergraduate and graduate students, or to their parent or parents, or to undergraduate and graduate students and to their parent or parents, shall not exceed the limits provided in federal law.

(c) Participating educational institutions shall notify lenders and the commission of enrollment status changes and current addresses of participating students.

(d) No educational institution shall lend to more than 50 percent of its undergraduate students; this provision may be waived by the United States Secretary of Education if the limitation creates a hardship for present or prospective students.

(e) A student may receive a loan only if he or she is maintaining satisfactory progress in a course of study pursuant to practices of the institution in which the student is enrolled, and provided the student has not previously defaulted on any student loan. If a student has made satisfactory arrangements to repay a default on a previous student loan, the student may be eligible to receive a loan.

(f) An insurance premium may be charged student borrowers not to exceed the maximum rate allowable, pursuant to federal statutes and regulations.

(Amended by Stats. 1994, Ch. 485, Sec. 3. Effective January 1, 1995. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69761.7

To promote responsible and timely repayment of guaranteed student loans, the commission shall establish a process to ensure regular, annual credit reporting on the repayment status of borrowers whose loans are guaranteed by the commission and whose paper has matured.

(Amended by Stats. 1994, Ch. 485, Sec. 4. Effective January 1, 1995. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69762

Loans made pursuant to this chapter shall be made without regard to race, religion, creed, sex, sexual orientation, gender identity, or gender expression.

(Amended by Stats. 2011, Ch. 637, Sec. 9. Effective January 1, 2012. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69763

(a) (1) The commission shall administer the Federal Family Education Loan Program as authorized pursuant to this chapter. The commission may enter into any contract with the United States Secretary of Education or any other federal officer or agency under Title IV of the Higher Education Act of 1965, any extension thereof, or any similar act of Congress, may cooperate with the government of the United States, or any agency or agencies thereof, in administration of the act of Congress and the rules and regulations adopted thereunder. The commission shall adopt any rules and regulations it deems necessary for the proper administration of this chapter.

(2) Loans or loan guarantees issued by the commission, irrespective of the domicile of the eligible student or the location of the educational institution attended by the eligible student, prior to the effective date of amendments made to this section during the 1999 portion of the 1999–2000 Regular Session, have been determined by the Legislature to be consistent with the purposes of California’s participation in the Federal Family Education Loan Program, and within the authority of the commission to administer that program, and consistent with the intent of the Legislature in enacting Chapter 961 of the Statutes of 1996.

(b) The rules and regulations adopted by the commission pursuant to this section shall include a provision authorizing the commission to impose a civil penalty in an amount not to exceed twenty-five thousand dollars ($25,000) per violation against any financial or educational institution that violates any applicable law, rule, regulation, limitation, consent agreement, or school or lender agreement, relative to a state financial aid program. The rules and regulations adopted pursuant to this section shall provide all of the following:

(1) No civil penalty shall be imposed against an institution without first affording that institution an opportunity to request a hearing and, if a request for a hearing is made, a hearing shall be held before a representative of the commission.

(2) No civil penalty shall be imposed against an institution unless an action against that institution has been initiated pursuant to Section 30302 or 30304 of Title 5 of the California Code of Regulations.

(c) Any moneys derived from the assessment of penalties pursuant to this section shall be deposited into the Student Loan Operating Fund.

(Amended by Stats. 1999, Ch. 636, Sec. 4. Effective January 1, 2000. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69763.1

(a) If a borrower defaults on a guaranteed student loan and the lender’s default claim has been paid, the Student Aid Commission shall fulfill the collection efforts required by federal law, which includes initiating a civil suit against the borrower for repayment of the loan.

(b) After the period specified in federal law for commencing action, the amount of the promissory note, plus interest and costs, may be collected by the filing of a certificate requesting judgment pursuant to subdivision (c) or by other appropriate civil action.

(c) If the loan principal, interest, and predefault and collection costs are not paid when due, and there is evidence that the borrower does not intend to pay under the terms of the promissory note or promissory notes, the commission may file in the office of the Clerk of the Superior Court of Sacramento County, or any other county, a certificate specifying the amount of the loan principal, interest, and predefault and collection costs due, the name and last known address of the individual liable for the amount due, the fact that the commission has complied with all applicable state and federal laws in the computation of the amount due, and a request that judgment be entered against the individual in the amount of the loan principal, interest, and predefault and collection costs specified in the certificate.

(d) Prior to the filing of the certificate, the commission shall, by mail, notify the individual of the amount that is due and of the opportunity for a hearing. If a hearing is requested, 10 days’ notice shall be given of the time and place of the hearing, which shall be held in Sacramento County or, if properly requested, the county of residence of the person requesting the hearing. The hearing shall be conducted by a referee who shall submit findings and recommendations to the director of the commission, or an authorized representative, who shall decide the matter. The decision shall be effective upon notice to the interested parties. The director of the commission, or the authorized representative, may rescind the decision and reconsider the matter for good cause shown at any time within three years after the date the disputed loan first became due, or within one year from the hearing, whichever is later. If no hearing is requested within 15 days after mailing the notice required by this subdivision, the certificate required by subdivision (b) may be filed.

(Amended by Stats. 2002, Ch. 784, Sec. 90. Effective January 1, 2003. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69763.2

(a) The clerk, immediately upon the filing of the certificate specified in Section 69763.1, shall enter a judgment for the people of the State of California against the individual in the amount of the loan principal, interest, and predefault and collection costs listed on the certificate. The clerk may file the judgment in the book entitled “California Student Aid Commission Judgments.”

(b) Execution shall issue upon the judgment specified in subdivision (a) upon request of the Student Aid Commission in the same manner as execution may issue upon other judgments as prescribed in the Code of Civil Procedure.

(c) At least 10 days before executing any writ to collect, the commission shall send notice of the intent to execute upon a writ to the borrower and to any cosigners, by certified mail, to the most recent addresses maintained in the files of the commission. Any person receiving the notice of the intent to execute upon a writ may request a hearing to contest the existence or the amount of the writ. At the request of the individual, the commission shall conduct a hearing pursuant to Section 69763.1, at which it shall be determined whether the loan principal, interest, and predefault and collection costs in the amount claimed by the commission are due and whether the individual named on the certificate is liable for the amount. If no hearing is requested, the execution shall be commenced for the garnishment of wages, the attachment of property, or other legal collection action.

(Amended by Stats. 2002, Ch. 784, Sec. 91. Effective January 1, 2003. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69763.3

At any time before wages are garnished or a lien is placed on property, a borrower may pay the Student Aid Commission the amount of the recorded judgment, plus costs. If that payment is made, wage garnishment or the attachment of property shall not commence. The payment shall not constitute a waiver of the right to a hearing.

(Added by Stats. 1991, Ch. 659, Sec. 3. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69763.4

If the Student Aid Commission, or an authorized agent, has reasonable cause to believe that a lien on property may be jeopardized within the 10-day notice-of-intent period, the lien may be filed without prior notice. The commission shall provide notice of the attachment of property by lien to the owner and to any other person known to be claiming an interest in the property, within 48 hours after filing, excluding Saturdays, Sundays, and the holidays specified in Section 6700 of the Government Code. Any hearing to contest the lien shall be requested within 10 days following transmittal of the notice.

(Added by Stats. 1991, Ch. 659, Sec. 4. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69764

In the event that the amount of loans applied for under this article exceeds the amount of the loans that may be guaranteed pursuant to this article, the commission may establish a system of priorities for the approval of loans.

(Amended by Stats. 1989, Ch. 1113, Sec. 33.1. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69765

(a) The commission shall guarantee any student loan made pursuant to this article in the amount specified in federal statutes and regulations.

(b) The commission shall establish the ratio of reserve funds to loans outstanding.

(Amended by Stats. 1994, Ch. 485, Sec. 6. Effective January 1, 1995. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69766

(a) The Federal Student Loan Reserve Fund and the Student Loan Operating Fund are hereby created in the State Treasury. On January 1, 2000, the State Guaranteed Loan Reserve Fund shall cease to exist, and funds deposited, or required to be deposited, in that fund shall be transferred to the Federal Student Loan Reserve Fund or to the Student Loan Operating Fund and allocated to those funds in accordance with the requirements of federal law.

(b) All moneys received for the purposes of this article from federal, state, or local governments, including any moneys deposited in the State Guaranteed Loan Reserve Fund, or from other private or public sources, shall be deposited in the Federal Student Loan Reserve Fund or the Student Loan Operating Fund and allocated to those funds in accordance with the requirements of federal law. Funds deposited in the Federal Student Loan Reserve Fund or the Student Loan Operating Fund are not part of the General Fund, as defined in Section 16300 of the Government Code. No moneys from the General Fund shall be deposited in the Federal Student Loan Reserve Fund or the Student Loan Operating Fund.

(c) The contents of the Federal Student Loan Reserve Fund are federal funds, administered in accordance with federal laws and regulations. The contents of the Student Loan Operating Fund are state funds within the custody and control of the Student Aid Commission.

(d) Notwithstanding Section 13340 of the Government Code, all moneys deposited in the Federal Student Loan Reserve Fund and the Student Loan Operating Fund are hereby continuously appropriated, without regard to fiscal years, for purposes of this article. The continuous appropriation made by this section shall be available to assume the obligation under any outstanding budget act appropriation from the State Guaranteed Loan Reserve Fund as it existed prior to January 1, 2000. On or after the operative date of Article 2.4 (commencing with Section 69521), the expenditure of funds from the Student Loan Operating Fund is subject to the limitations set forth in Sections 69522 and 69526.

(e) Notwithstanding any other law, the Controller may use the moneys in the Student Loan Operating Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the Student Loan Operating Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Student Loan Operating Fund was created.

(f) The total amount of all outstanding debts, obligations, and liabilities that may be incurred or created under this article or under Article 2.5 (commencing with Section 69522), including any obligation to repay to the United States any funds provided under Title IV of the “Higher Education Act of 1965,” and extensions thereof or amendments thereto, or any similar act of Congress, is limited to the amount contained in the Federal Student Loan Reserve Fund or the Student Loan Operating Fund, and the state shall not be liable to the United States, or to any other person or entity, beyond the amount contained in the Federal Student Loan Reserve Fund or the Student Loan Operating Fund for any debts, obligations, and liabilities.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 1. Effective February 20, 2009. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69766.1

(a) Notwithstanding Section 13340 of the Government Code, in addition to the purposes for which funds are appropriated pursuant to Section 69766, there is hereby continuously appropriated from the Federal Student Loan Reserve Fund and the Student Loan Operating Fund to the commission, the amount of funds necessary to make payments for the purchase of defaulted loans.

(b) Notwithstanding Section 13340 of the Government Code, there is hereby continuously appropriated from the Student Loan Operating Fund for transfer to the Federal Student Loan Reserve Fund, all federal reinsurance payments received on defaulted student loans and deposited in the Student Loan Operating Fund.

(c) The appropriation authorized by this section shall be operative only if the annual Budget Act for the fiscal year is not chaptered on or before July 15, and shall not exceed the amount deemed by the commission to be required by federal law or regulation. The commission shall notify the Joint Legislative Budget Committee of the amount of any payments issued pursuant to this section.

(Amended by Stats. 1999, Ch. 636, Sec. 6. Effective January 1, 2000. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69767

The Treasurer shall invest, pursuant to statute, any surplus money in the Federal Student Loan Reserve Fund and the Student Loan Operating Fund. The interest or other accretions as a result of the investment of this money shall be deposited in the originating fund, and may be expended for those purposes authorized in this article or the Higher Education Act of 1965.

(Amended by Stats. 1999, Ch. 636, Sec. 7. Effective January 1, 2000. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69768

(a) The funds in the Federal Student Loan Reserve Fund and the Student Loan Operating Fund shall be paid out by the State Treasurer on warrants drawn by the Controller, or through a transfer between the Federal Student Loan Reserve Fund and the Student Loan Operating Fund, and requisitioned by the commission in carrying out the purposes of this article and the federal act.

(b) The commission is hereby authorized to make advance payments from the Student Loan Operating Fund to the auxiliary organization for services rendered to the commission under Article 2.5 (commencing with Section 69522). The commission is hereby authorized to make advance payments from the Student Loan Operating Fund to the auxiliary organization for the purpose of providing funding necessary for other permitted student financial aid activities approved by the commission pursuant to a business plan adopted by the auxiliary organization and approved by the commission, provided the commission first provides the Director of Finance and the Joint Legislative Budget Committee with at least 45 days advance notice in writing that includes the amount proposed to be transferred and a description of the approved student financial aid activities and related expenditures to be undertaken. If the Director of Finance or the Joint Legislative Budget Committee notifies the commission regarding issues of concern with the proposed transfer of funds, the commission shall convene a meeting of appropriate representatives of the commission, the Department of Finance, and the Legislature to resolve those issues. Notwithstanding any other law, advance payments to the auxiliary organization and any fees charged by the auxiliary organization for services rendered to the commission pursuant to an operating agreement may be deposited with a private financial institution.

(Amended by Stats. 2004, Ch. 216, Sec. 21. Effective August 11, 2004. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69769

The commission shall establish a Loan Advisory Council. The Loan Advisory Council shall be composed of 17 members, appointed by the commission, composed of representatives of students, postsecondary educational institutions, eligible lenders, and participating secondary markets.

(Amended by Stats. 1998, Ch. 954, Sec. 3. Effective January 1, 1999. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69769.3

(a) The Loan Advisory Council established pursuant to Section 69769 shall be composed of members appointed from the following groups:

(1) Four representatives of the lending community participating in the Federal Family Education Loan Program.

(2) One representative each from the University of California, the California State University, the California Community Colleges, a private nonprofit postsecondary education institution, and a private for-profit postsecondary education institution.

(3) One representative from the California Association of Student Financial Aid Administrators.

(4) Five student representatives from the same postsecondary segments listed in paragraph (2). In no event shall a student representative be appointed to serve simultaneously as the representative of more than one of these five postsecondary groups.

(5) One representative from a secondary market participating in the Federal Family Education Loan Program.

(6) One representative from the California Lenders for Education Association.

(b) The representatives appointed by the commission pursuant to subdivision (a) shall be selected by the commission from lists provided to its chair by each group described in that subdivision.

(Amended by Stats. 1998, Ch. 954, Sec. 4. Effective January 1, 1999. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69769.4

In addition to the members appointed to the Loan Advisory Council pursuant to Section 69769.3, the United States Department of Education may appoint one nonvoting representative to the council who shall serve as liaison between that department and the council.

(Amended by Stats. 1998, Ch. 954, Sec. 5. Effective January 1, 1999. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69769.5

The Loan Advisory Council shall review the activities and policies of the Federal Family Education Loan Program and shall regularly advise the commission of its findings and recommendations. The Loan Advisory Council may request information and data that it deems appropriate from the Student Aid Commission with respect to the Federal Family Education Loan Program or any other loan program administered by the commission.

(Amended by Stats. 1998, Ch. 954, Sec. 6. Effective January 1, 1999. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69769.7

(a) The Loan Advisory Council shall annually elect a chair and a vice chair from its membership. Representatives who serve on, or are employed or retained by, the commission, and the nonvoting representative appointed by the United States Department of Education, if any, are ineligible for election to these positions.

(b) The chair of the Loan Advisory Council shall have the authority, in consultation with the chair of the commission, to convene meetings of the council. The chair shall also direct each council meeting and shall regularly present oral and written reports to the commission regarding the advice of the council. The vice chair of the Loan Advisory Council shall assume these responsibilities in the absence of the chair.

(Amended by Stats. 1998, Ch. 954, Sec. 7. Effective January 1, 1999. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69771

This article shall be applicable to the extent that its provisions do not conflict with Title IV of the Higher Education Act of 1965, or any extensions thereof, or any similar act of Congress, and the rules and regulations adopted thereunder.

(Amended by Stats. 1989, Ch. 1113, Sec. 38.3. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69772

The commission shall annually report on the numbers of students participating in the program, total loan volume, and the postsecondary educational institutions in which participating students are enrolled.

(Amended by Stats. 1994, Ch. 485, Sec. 9. Effective January 1, 1995. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69774

(a) The commission shall provide, with each application form for the Federal Family Education Loan Program a notice to the student informing him or her that, for purposes of collecting on a defaulted loan, the commission is entitled to seek employment, wage, and other information from the Employment Development Department on any person who defaults on a guaranteed student loan.

(b) A common application form may be utilized for student loans in compliance with the program eligibility and financial forms specified in Section 69534.1.

(Amended by Stats. 1994, Ch. 485, Sec. 10. Effective January 1, 1995. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69775

The commission shall develop and distribute in cooperation with postsecondary educational institutions and private lenders, simple, common consumer information for prospective student borrowers.

(Amended by Stats. 1981, Ch. 847, Sec. 8. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69776

The commission may contract for all or part of administrative support services.

(Added by Stats. 1977, Ch. 1201. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69776.5

The commission may enter into contracts with a public agency or a private entity to improve the processing and distribution of guaranteed student loan applications through the use of electronic networks and unified data bases.

(Added by Stats. 1984, Ch. 501, Sec. 3. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69777

The commission shall encourage private lenders to increase participation in the guaranteed student loan program.

(Added by Stats. 1977, Ch. 1201. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)



69779

The General Fund shall not be liable for any student loan made prior to the effective date of the chapter which enacts this section.

(Added by Stats. 1977, Ch. 1201. Repealed conditionally by Stats. 2007, Ch. 184, Secs. 2 and 4.)






ARTICLE 14 - Military and Veterans Offices

69785

(a) The California Community Colleges and the California State University may, and the University of California is encouraged to, coordinate services for qualified students who are veterans or members of the military by clearly designating Military and Veterans Offices and individuals to provide services, including, but not limited to, all of the following:

(1) Financial aid counseling.

(2) Academic outreach, admission, and enrollment planning.

(3) Transition concerns.

(4) Postgraduate planning.

(5) Health and mental health services.

(6) Provide tutoring and other learning support services.

(7) Provide career counseling.

(b) The purpose of these Military and Veterans Offices shall be to encourage and facilitate the use of the services listed in paragraphs (1) to (7), inclusive, of subdivision (a) and to assist a qualified student in determining that student’s eligibility for state or federal educational financial aid.

(c) For purposes of this article, “qualified student” means a student who is any of the following:

(1) An active duty member of any of the following:

(A) The Armed Forces of the United States.

(B) The California National Guard.

(C) A reserve component of the Armed Forces of the United States.

(2) A veteran of the Armed Forces of the United States.

(3) A family member of a person described in paragraph (1) or (2). For the purposes of this paragraph, “family member” means an individual who is a legal dependent under 28 years of age of a person described in paragraph (1) or (2) living in the household of that person and eligible to be claimed as a dependent on federal or state tax returns.

(Added by Stats. 2008, Ch. 123, Sec. 1. Effective January 1, 2009.)



69786

The California Community Colleges and the California State University may, and the University of California is encouraged to, report to the Department of Veterans Affairs, on an annual basis, all of the following information:

(a) The number of qualified students assisted by a Military and Veterans Office.

(b) The number of qualified students assisted who are active duty members of the Armed Forces of the United States, the California National Guard, or a reserve component of the Armed Forces of the United States, or are veterans of the Armed Forces of the United States.

(c) The total education benefits obtained by all qualified students assisted by an office.

(Added by Stats. 2008, Ch. 123, Sec. 1. Effective January 1, 2009.)






ARTICLE 14.5 - Private Student Loans

69800

A public, private, or independent postsecondary educational institution, except the California Community Colleges, shall do all of the following:

(a) (1) State both of the following in all printed and online financial aid materials issued or distributed by the institution to applicants for admission or matriculated students and with private loan applications provided or made available by the institution:

(A) Federal student loans are required by law to provide a range of flexible repayment options, including, but not limited to, income-based repayment and income-contingent repayment plans, and loan forgiveness benefits, which other student loans are not required to provide.

(B) Federal direct loans are available to students regardless of income.

(2) The institution may continue to use financial aid materials that are printed before January 1, 2013, if the institution includes an insert with the printed material that provides the information required in paragraph (1). All financial aid materials printed on or after January 1, 2013, shall include the information required in paragraph (1).

(b) Clearly distinguish private loans from federal loans in individual financial aid awards by stating, for any private loans included by the institution as part of the institution’s award package, all of the following:

(1) Whether the rate is fixed or variable.

(2) An explanation that private student loan lenders can offer variable interest rates that can increase or decrease over time, depending on market conditions.

(3) An explanation that private student loans have a range of interest rates and fees and students should determine the interest rate of, and any fees associated with, the private student loan included in their financial aid award package before accepting the loan.

(4) An explanation that students should contact the lender of the private student loan or their postsecondary educational institution’s financial aid office if they have any questions about a private student loan.

(5) An explanation that the interest rate on a private loan may depend on the borrower’s credit rating.

(c) If the institution provides a private loan lender list, it also shall provide general information about the loans available through the lender and disclose the basis for each lender’s inclusion on the list. The institution shall also disclose with the list that the student has the ability to choose any lender.

(Added by Stats. 2012, Ch. 623, Sec. 1. Effective January 1, 2013.)



69800.5

The California Community Colleges may, and are requested to, comply with the provisions of this article.

(Added by Stats. 2012, Ch. 623, Sec. 1. Effective January 1, 2013.)



69801

This article shall apply to the University of California only to the extent that the Regents of the University of California act, by resolution, to make it applicable.

(Added by Stats. 2012, Ch. 623, Sec. 1. Effective January 1, 2013.)






ARTICLE 15 - Forfeiture of State Aid to Students

69810

In accepting a scholarship, loan, fellowship, grant-in-aid, or any other financial aid given or guaranteed by the state for assistance, every recipient thereof who is a student at a public or private university, college, or other institution of higher education, shall be deemed to have agreed to observe the rules and regulations promulgated by the governing authority of the university, college, or other institution of higher education, for the government thereof.

Any recipient of this state financial aid who, on the campus of the university, college, or other institution of higher education, willfully and knowingly commits any act likely to disrupt the peaceful conduct of the activities of the campus, and is arrested and convicted of a public offense arising from the act, may be determined to be ineligible for any state financial aid for a period not to exceed the ensuing two academic years.

Any recipient of this state financial aid who, after a hearing, is found to have willfully and knowingly disrupted the orderly operation of the campus, but has not been arrested and convicted, may be determined to be ineligible for any state financial aid for the period as the hearing board may determine, not to exceed the ensuing two academic years.

Any recipient who is suspended from an institution of higher education for these acts shall be ineligible for state financial aid for a period not less than the time of the suspension.

The governing authority of the university, college, or other institution of higher education shall, for purposes of this section, cause to be reviewed the record of each recipient and shall, as soon as practicable, notify a hearing board established by it of the name of any recipient who committed any act likely to disrupt the peaceful conduct of the activities of the campus and was arrested and convicted of any public offense arising from that act, or is found to have willfully and knowingly disrupted the orderly operation of the campus, or has been suspended from an institution of higher education for these acts.

(Amended by Stats. 1987, Ch. 678, Sec. 1. Operative January 1, 1993, by Stats. 1987, Ch. 678, Sec. 4. Note: Pursuant to Sec. 4 of Ch. 678, this section, in its previous form, was inoperative from Jan. 1, 1988, until Jan. 1, 1993, when it resumed operation in this amended form.)



69811

Upon receipt of notice, as provided in Section 69810 that any recipient has committed any act likely to disrupt the peaceful conduct of the activities of the campus and was convicted of a public offense in connection therewith, or is found to have willfully and knowingly disrupted the orderly operation of the campus, or has been suspended from an institution of higher education for these acts, the hearing board shall immediately give the recipient written notice of the report. The notice shall inform the recipient of the pendency of the proceedings for the suspension of assistance. It shall inform the recipient that he may present evidence of mitigating circumstances to the hearing board within 14 calendar days of the date of the mailing of the notice, and shall specify the procedures and means by which such evidence is to be presented, including the date at which any hearing to be afforded him is to be held. The hearing board may prescribe any procedures and means for these purposes which it may deem appropriate, provided that any hearing which may be afforded the recipient shall not be held sooner than seven days after the date of the mailing of the notice.

If no response to the hearing board’s notice is made within the period specified in this section, the hearing board may suspend further assistance to the recipient and the suspension shall remain in effect not to exceed the ensuing two academic years.

After the conclusion of proceedings provided for in this section, the hearing board shall, by majority vote, determine whether further assistance to the recipient shall be suspended. If the recipient was arrested and convicted of a public offense arising from campus disruption, the suspension may remain in effect for a period not to exceed the ensuing two academic years. If the recipient is found by the hearing board to have willfully and knowingly disrupted the orderly operation of the campus, but has not been arrested and convicted, the hearing board may suspend further assistance to the recipient for the period as the hearing board may determine not to exceed the ensuing two academic years. If the recipient was suspended from an institution of higher education for these acts, the hearing board shall suspend further assistance to the recipient for a period not less than the time of the suspension. The findings of the hearing board shall be in writing.

The hearing board shall notify the appropriate state agencies of any suspension of state financial aid pursuant to this section, and no state financial aid shall be extended to the recipient during this period.

Any notice required to be made by this section shall be sufficient when it is deposited in the United States registered or certified mail, postage paid, addressed to the last known address of the addressee.

(Amended by Stats. 1987, Ch. 678, Sec. 2. Operative January 1, 1993, by Stats. 1987, Ch. 678, Sec. 4. Note: Pursuant to Sec. 4 of Ch. 678, this section, in its previous form, was inoperative from Jan. 1, 1988, until Jan. 1, 1993, when it resumed operation in this amended form.)



69812

Nothing in this article shall be construed to prohibit any public or private university, college, or other institution of higher education from suspending or refusing to grant scholarships, loans, fellowships, grants-in-aid, or any other financial aid given or guaranteed by the state for academic assistance to any individual because of any other misconduct that in its judgment bears adversely on his or her fitness for the assistance.

(Amended (as to be amended by Stats. 1987, Ch. 678) by Stats. 1989, Ch. 1113, Sec. 40.3. Amendments operative January 1, 1993, pursuant to Stats. 1987, Ch. 678, Sec. 4. Note: Sec. 4 of Ch. 678 made this section inoperative from January 1, 1988, until January 1, 1993.)



69813

For the purposes of this article, “state financial aid” means any assistance given or guaranteed by the state that is predicated on attendance at an institution of higher education.

(Amended by Stats. 1989, Ch. 1113, Sec. 40.5.)






ARTICLE 18 - California State Work-Study Program

69950

The Legislature finds and declares all of the following:

(a) Rising student costs for housing, food, books, supplies, and transportation, plus increases in student fees and tuition, require a corresponding commitment by the state to provide the financial aid necessary to offset these increases and ensure educational access and choice for eligible students.

(b) Reductions in available federal student aid and stricter eligibility requirements for federal funding have increased the need for the state to reassess the adequacy of its student aid programs.

(c) Increased reliance on student loans has resulted not only in escalating long-term indebtedness of youth entering the labor force, but has also increased default rates and concomitant government efforts to ensure lender and borrower accountability.

(d) Institutional and employer contributions to work-study financial aid programs extend the availability and effectiveness of limited government financial aid funds.

(e) Work-study programs exemplify a “self-help” approach to financial aid, whereby students develop self-reliance and discipline as well as work skills by earning at least a portion of their educational expenses.

(Added by Stats. 1986, Ch. 1196, Sec. 1.)



69951

The California State Work-Study Program is hereby created to provide eligible college and university students with the opportunity to earn money to help defray their educational costs, while gaining valuable experience in educationally beneficial or career-related employment. The California State Work-Study Program shall be administered by the Student Aid Commission.

(Added by Stats. 1986, Ch. 1196, Sec. 1.)



69952

(a) Any postsecondary educational institution currently eligible to participate in state-funded student financial aid programs pursuant to this chapter or in federal financial aid programs shall be eligible to be selected to participate in the California State Work-Study Program.

(b) Prior to participating in the program, each institution shall sign an institutional agreement with the Student Aid Commission, acknowledging its willingness to administer the program pursuant to this article and program regulations and guidelines adopted for that purpose by the commission. The agreement shall include the procedures that the institution shall use to ensure that each work-study position is related to the student’s course of study or career interests.

(c) Each participating institution shall be required, as a condition of participation in the program, to comply with such auditing or other fiscal reporting requirements as the commission may establish. These requirements shall be applied by the commission so as to ensure that no payments received by any private institution pursuant to this article are applied to any sectarian or denominational purpose, or to the general aid or support of the institution.

(Added by Stats. 1986, Ch. 1196, Sec. 1.)



69954

(a) All of the following entities shall be eligible to employ students participating in the California State Work-Study Program:

(1) Public postsecondary educational institutions.

(2) Public schools operated by school districts, county superintendents of schools, the Department of the Youth Authority, or the State Department of Education.

(3) Nonsectarian, nonpolitical organizations or corporations, whether nonprofit or profit-seeking enterprises licensed to conduct business in California.

(4) Out-of-state employers licensed to conduct business in their home state, subject to the prior approval of the Student Aid Commission.

(b) Private postsecondary educational institutions shall not be eligible to employ students participating in the California State Work-Study Program.

(Added by Stats. 1986, Ch. 1196, Sec. 1.)



69956

Any student satisfying all of the following criteria shall be eligible to participate in the California State Work-Study Program:

(a) Enrollment, or acceptance for enrollment, on at least a half-time basis at a participating postsecondary educational institution.

(b) Resident classification pursuant to Part 41 (commencing with Section 68000).

(c) Demonstrated maintenance of satisfactory academic progress in a program leading to a degree or a certificate, as determined by the postsecondary educational institution in which the student is enrolled, applying standards of eligibility for federal financial aid.

(d) Demonstrated financial need, as determined by the financial aid office of the institution in which the student is enrolled pursuant to the methodologies approved by the United States Department of Education for use in awarding funds provided under Title IV of the Higher Education Act of 1965 as amended. If individual circumstances affect the ability of the student or the student’s family to contribute to the student’s total financial resources, the financial aid administrator may make reasonable individualized adjustments to the computed total applicant resources.

(Amended by Stats. 1989, Ch. 1113, Sec. 40.7.)



69958

(a) Potential work-study positions may be located by the institution or by eligible students in cooperation with the institution. Each position located shall be critically reviewed by the appropriate student financial aid and experiential education personnel to determine whether it satisfies all the conditions specified in Section 69960. To assist the institution in assessing the position, the employer shall submit a written statement to the institution that provides all of the following information:

(1) The total number of positions available.

(2) A job description of each available position, including the suggested rate of pay.

(3) The skills required of the prospective work-study employee.

(4) The educational benefits provided by the position.

(b) Once the institution has approved the work-study position, the employer and the institution, acting as the authorized agent of the Student Aid Commission, shall execute a written agreement that confirms the employer’s eligibility to participate in the program and its willingness to comply with all program requirements, and specifies the responsibilities of each of the parties. The agreement shall be subject to annual renewal by mutual agreement of the institution and the employer.

(c) Following execution of the agreement pursuant to subdivision (b), the employer may interview prospective work-study employees. The institution shall provide the employer and each applicant for the work-study position with adequate information to facilitate a proper placement. Provided that the priorities specified in Section 69959 have been met, the employer may indicate his or her hiring preferences. An employer shall not discriminate between applicants on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code, or subject any applicant to any other discriminatory practices prohibited by state or federal law.

(Amended by Stats. 2004, Ch. 788, Sec. 5. Effective January 1, 2005.)



69959

(a) The following priorities shall be followed at the time of job referral and placement:

(1) The primary objective shall be to place a student in an educationally beneficial position that relates to the student’s course of study, career objective, or the exploration of career objectives. Preference in awarding work-study positions shall be given to those students able to locate employment related to their academic program or potential career.

(2) The program shall include and emphasize placements for students with off-campus, private, profit-making employers.

(3) The program shall also include, pursuant to Section 69969.5, work-study positions to offer tutorial instruction to pupils in various pupil outreach activities, which may include, but need not be limited to, tutoring in core courses, pupil mentoring, curriculum development, and academic counseling during or after regular school hours.

(b) It is the intent of the Legislature that each participating institution shall strive to place a significant number of students with off-campus private sector employers and public school districts. In evaluating an institution’s progress in achieving placements with off-campus employers, the commission shall take into consideration the proximity of the campus to private sector jobs, local economic conditions, and other factors which may affect an institution’s ability to place students in off-campus jobs.

(Amended by Stats. 1998, Ch. 546, Sec. 1. Effective January 1, 1999.)



69960

The institution shall assure that each work-study position meets all of the following conditions:

(a) The position shall be educationally beneficial or related to a particular career interest or the exploration of career options.

(b) The work performed by the student shall not be related to the activities of any sectarian organization or to any partisan or nonpartisan political activities.

(c) The employment of a work-study student shall not displace workers currently employed by the participating employer, or impair existing contracts for services. No position filled by a work-study student shall have been occupied by a regular employee during the current or immediately preceding 12 months.

(d) The work-study position shall not violate any applicable collective bargaining agreements, or fill any vacancies due to a labor dispute.

(e) The student shall be paid at a comparable rate to that paid for comparable positions within the employing organization. If the employing organization has no comparable position, the student shall be paid at a rate comparable to that paid by other organizations in the field for work involving comparable duties and responsibilities. The positions shall be compared on the basis of the nature of the work performed and the background and skills required for the position, and not upon the employee’s part-time or student status.

(f) The number of hours of employment the student is allowed to work shall be determined by each institution in accordance with its standards and practices, taking into consideration the extent of the student’s financial need and the potential harm of the combination of work and study hours on a student’s satisfactory academic progress. The employer shall provide the institution with an accurate accounting of hours worked and wages earned.

(g) The total compensation received by the student shall not exceed the total amount authorized by the institution.

(h) The employer shall provide the student with reasonable supervision.

(i) No funds appropriated under this article shall supplant any state, federal, or institutional funds used to support existing paid positions for students in profit or nonprofit organizations.

(Amended by Stats. 1990, Ch. 1699, Sec. 4.)



69962

A participating institution shall do all of the following:

(a) For each work-study employer, negotiate an agreement which specifies the percentage share of student compensation to be paid by the employer and by the California State Work-Study Program, respectively.

(1) For work-study positions with public educational institutions or nonprofit corporations, the program shall provide no more than 70 percent of the student’s compensation.

(2) For work-study positions with for-profit employers, the program shall provide no more than 50 percent of the student’s compensation.

(b) For each work-study position, maintain all necessary records, including, but not limited to, need analysis documents, employer agreements, financial aid award documents, time sheets, and records of payments provided to the student.

(Added by Stats. 1986, Ch. 1196, Sec. 1.)



69963

A participating institution may grant academic credit for work performed in a work-study position.

(Added by Stats. 1986, Ch. 1196, Sec. 1.)



69964

(a) The program shall include summer work-study in order to provide work-study positions for eligible students who find it difficult to locate meaningful employment because of a rigorous academic program that does not allow them to work during the academic year or because they are required to participate in an intensive work experience that satisfies academic requirements.

(b) In addition to meeting the criteria specified in Section 69956, to be eligible to participate in the summer work-study program, a student shall be enrolled at least half-time in summer courses required for completion of a degree or certificate, or accepted for enrollment on at least a half-time basis for the following normal academic term.

(Added by Stats. 1986, Ch. 1196, Sec. 1.)



69965

(a) The Student Aid Commission, in consultation with the advisory committee designated pursuant to Section 69966, shall select postsecondary educational institutions to participate in the program. In evaluating applications from educational institutions, the commission shall primarily consider the following factors:

(1) Administrative capability.

(2) Ability to utilize available state funds.

(b) The commission shall also consider:

(1) Geographical distribution of participating institutions.

(2) Segmental representation.

(Amended by Stats. 1990, Ch. 1699, Sec. 5.)



69966

The Student Aid Commission shall administer the California State Work-Study Program in consultation with an advisory committee. The membership of the advisory committee, which may be an existing advisory committee established by the commission, shall be representative of, but need not be limited to, financial aid and student employment administrators from each segment of postsecondary education, students, public schools, employers, the California Postsecondary Education Commission, and experiential education personnel.

(Amended by Stats. 1990, Ch. 1699, Sec. 6.)



69967

The Student Aid Commission shall do all of the following:

(a) Adopt any necessary rules, regulations, and guidelines to assist participating employers and institutions to administer the program.

(b) Ensure that student placements are consistent with the objectives stated in Section 69959.

(c) Monitor institutional expenditures to ensure proper allocation and utilization of work-study funds.

(d) At the close of each fiscal year, compile data regarding the population served by the program during that fiscal year.

(e) Review the administrative practices of each participating institution to ensure compliance with program requirements.

(f) Ensure that appropriate audits of the program are conducted.

(Added by Stats. 1986, Ch. 1196, Sec. 1.)



69968

(a) The receipt of any funding, or other participation, by any private institution under this article is authorized only to the extent that the funding or other participation is in compliance with Section 8 of Article IX, and Section 5 of Article XVI, of the California Constitution.

(b) If any provision of this act or the application thereof to private institutions, or to any other person or circumstances, is held invalid, that invalidity shall not affect other provisions or applications of the act that can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(Added by Stats. 1986, Ch. 1196, Sec. 1.)



69969

(a) It is the intent of the Legislature that funding for the purposes of the California State Work-Study Program be appropriated in the annual Budget Act.

(b) Available funds shall be allocated to each participating institution by the commission, including a minimum administrative allowance for each institution.

(c) The commission may provide a supplementary administrative allowance to institutions that reflects the additional costs of placing students with off-campus, private, profit-making employers and public school districts.

(Added by Stats. 1990, Ch. 1699, Sec. 7.)



69969.5

(a) There is hereby established the Teaching Intern Program within the California Work-Study Program, whereby work-study funding shall be available, subject to funds being appropriated for that purpose, to offer tutorial instruction to pupils in various pupil outreach activities. The pupil outreach activities may include, but need not be limited to, tutoring in core courses, pupil mentoring, curriculum development, and academic counseling during or after regular school hours.

(b) Any program that utilizes college students to tutor pupils and receives funding pursuant to this section, shall use the funding to increase the number of college students participating in the program.

(c) This section shall become operative only if an appropriation is made for its purposes in the Budget Act of 1998.

(Added by Stats. 1998, Ch. 546, Sec. 2. Effective January 1, 1999. Conditionally operative by its own provisions.)






ARTICLE 19 - Golden State Scholarshare Trust Act

69980

As used in this article, the following terms have the following meanings, unless the context requires otherwise:

(a) “Administrative fund” means the funds used to administer this article.

(b) “Beneficiary” has the same meaning as “designated beneficiary,” as provided in paragraph (1) of subsection (e) of Section 529 of the Internal Revenue Code of 1986, as it is amended from time to time, if, as determined by the board, the amendment is consistent with the purposes of this article.

(c) “Benefits” means the payment of higher education expenses on behalf of a beneficiary by the Scholarshare trust during the beneficiary’s attendance at an institution of higher education.

(d) “Board” means the Scholarshare Investment Board established pursuant to subparagraph (B) of paragraph (2) of subdivision (a) of Section 69984.

(e) “Golden State Scholarshare College Savings Trust” or “Scholarshare trust” means the trust created pursuant to this article.

(f) “Executive director” means the administrator of the Scholarshare trust appointed by the board to administer and manage the Scholarshare trust.

(g) “Institution of higher education” has the same meaning as “eligible educational institution,” as provided in paragraph (5) of subsection (e) of Section 529 of the Internal Revenue Code of 1986, as it is amended from time to time, if, as determined by the board, the amendment is consistent with the purposes of this article.

(h) “Investment manager” means a manager contracted to perform functions delegated by the board. “Investment management” means the functions performed by a manager contracted to perform functions delegated by the board.

(i) “Participant” means an individual, trust, estate, partnership, association, company or corporation, a custodian under the California Uniform Transfers to Minors Act (Part 9 (commencing with Section 3900) of Division 4 of the Probate Code) or similar provisions adopted by another state, a state or local government agency, or a legal representative of a participant who has entered into a participation agreement pursuant to this article. “Participant” also means an account owner.

(j) “Participation agreement” means an agreement between a participant and the Scholarshare trust, pursuant to this article.

(k) “Program fund” means the program fund established by this article, which shall be held as a separate fund within the Scholarshare trust.

(l) “Qualified higher education expenses” means the expenses of attendance at an institution of higher education as provided in paragraph (3) of subsection (e) of Section 529 of the Internal Revenue Code of 1986, as it is amended from time to time, if, as determined by the board, the amendment is consistent with the purposes of this article, and as determined and certified by the institution of higher education in the same manner as prescribed in Title IV of the Higher Education Act of 1965 (20 U.S.C. Sec. 1087l l, as amended).

(m) “Tuition and fees” means the quarterly or semester charges imposed to attend an institution of higher education and required as a condition of enrollment.

(Amended by Stats. 2005, Ch. 318, Sec. 1. Effective January 1, 2006.)



69981

(a) There is hereby created an instrumentality of the State of California to be known as the Golden State Scholarshare College Savings Trust.

(b) The purposes, powers, and duties of the Scholarshare trust are vested in, and shall be exercised by, the board.

(c) The board, in the capacity of trustee, shall have the power and authority to do all of the following:

(1) Sue and be sued.

(2) Make and enter into contracts necessary for the administration of the Scholarshare trust.

(3) Adopt a corporate seal and change and amend it from time to time.

(4) Cause moneys in the program fund to be held and invested and reinvested.

(5) Enter into agreements with any institution of higher education or any federal or other state agency or other entity as required for the effectuation of its rights and duties.

(6) Accept any grants, gifts, appropriation, and other moneys from any unit of federal, state, or local government or any other person, firm, partnership, or corporation for deposit to the administrative fund or the program fund. Except as otherwise provided in Section 69982, the board may not accept any contribution by any nonpublic entity, person, firm, partnership, or corporation that is not designated for a specified beneficiary, unless the contribution is deposited in the CalSAVE account pursuant to subdivision (d).

(7) Enter into participation agreements with participants, as set forth in Section 69983.

(8) Make payments to institutions of higher education pursuant to participation agreements on behalf of beneficiaries.

(9) Make refunds to participants upon the cancellation of participation agreements pursuant to the provisions, limitations, and restrictions set forth in this article.

(10) Appoint an executive director, who shall serve at the pleasure of the board, and determine the duties of the executive director and other staff as necessary and set their compensation. The board may authorize the executive director to enter into contracts on behalf of the board or conduct any business necessary for the efficient operation of the board.

(11) Make provisions for the payment of costs of administration and operation of the Scholarshare trust.

(12) Carry out the duties and obligations of the Scholarshare trust pursuant to this article and have any and all other powers as may be reasonably necessary for the effectuation of the purposes, objectives, and provisions of this article.

(d) (1) There is established within the Scholarshare trust the California Scholarshare Advancement Vehicle for Education (CalSAVE) program to fund scholarships for beneficiaries to be determined by the board that may include, but are not limited to, foster youth, youth in at-risk categories, individuals with demonstrated economic need, former and active members of the California National Guard, individuals seeking undergraduate or postbaccalaureate courses in disciplines in which the state faces shortages, including nursing and teaching, and other categories to be determined by the board.

(2) The CalSAVE account is created within the program fund and is continuously appropriated, without regard to fiscal years, to the board for the purposes of the CalSAVE program. The board shall create subaccounts within the CalSAVE account for each category of beneficiary determined pursuant to paragraph (1). The CalSAVE account shall be funded by contributions from federal or local governments, or any other person, firm, partnership, or corporation, and from the administrative fund established pursuant to Section 69984. Any person contributing to the CalSAVE account may designate that his or her contribution be deposited into any subaccount within the CalSAVE account, or may contribute without any designation. The board shall apportion any undesignated funds among the subaccounts, taking into consideration factors, including, but not limited to, the number of eligible applications received seeking funding from a particular subaccount.

(e) The board shall adopt regulations as it deems necessary to implement this article consistent with the federal Internal Revenue Code and regulations issued pursuant to that code to ensure that this program meets all criteria for federal tax-deferral or tax-exempt benefits, or both.

(Amended by Stats. 2008, Ch. 474, Sec. 1. Effective January 1, 2009.)



69982

In addition to the powers and authority granted pursuant to Section 69981, the board shall have the powers and authority to do all of the following:

(a) Carry out studies and projections in order to advise participants regarding present and estimated future higher education expenses and the levels of financial participation in the Scholarshare trust required in order to enable participants to achieve their education funding objectives.

(b) Contract for goods and services and engage personnel, including consultants, actuaries, managers, counsel, and auditors, as necessary for the purpose of rendering professional, managerial, and technical assistance and advice.

(c) Participate in any other way in any federal, state, or local governmental program for the benefit of the Scholarshare trust.

(d) Promulgate, impose, and collect administrative fees and charges in connection with transactions of the Scholarshare trust, and provide for reasonable service charges, including penalties for cancellations.

(e) Procure insurance against any loss in connection with the property, assets, or activities of the Scholarshare trust.

(f) Administer the funds of the Scholarshare trust.

(g) Procure insurance indemnifying any member of the board from personal loss or liability resulting from a member’s action or inaction as a member of the board.

(h) Adopt reasonable regulations for the administration of the Scholarshare trust.

(i) Set minimum and maximum investment levels.

(j) (1) Except as otherwise provided in this section, the overall maximum investment level for a designated beneficiary shall not exceed the amount equivalent to the maximum estimated qualified higher education expenses, as defined by subdivision (l) of Section 69980 and established by the board, that can be incurred by a beneficiary. The maximum investment level shall be published by the board as a monetary amount, in order to state contribution limits clearly and to encourage participation on behalf of beneficiaries who will attend all types of higher education institutions, both public and independent.

(2) Contributions by entities exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code and state and local government agencies operating bona fide scholarship programs for the benefit of beneficiaries to be named when the scholarships are awarded are not subject to maximum contribution limits.

(Amended by Stats. 2005, Ch. 318, Sec. 3. Effective January 1, 2006.)



69983

The Scholarshare trust may enter into participation agreements with participants on behalf of beneficiaries pursuant to the following terms and agreements:

(a) The board may specify a required minimum length of time before distributions for higher education expenses may be made, and may impose a penalty on the early distribution of funds if deemed by the board to be necessary.

(b) Beneficiaries designated in participation agreements may be designated from date of birth.

(c) Participants shall be informed that the execution of a participation agreement by the Scholarshare trust shall not guarantee in any way that higher education expenses will be equal to projections and estimates provided by the Scholarshare trust or that the beneficiary named in any participation agreement will do any of the following:

(1) Be admitted to an institution of higher education.

(2) If admitted, be determined a resident for tuition purposes by the institution of higher education.

(3) Be allowed to continue attendance at the institution of higher education following admission.

(4) Graduate from the institution of higher education.

(5) Have sufficient savings to cover fully all qualified education expenses of attending an institution of higher education.

(d) Beneficiaries may be changed as permitted by the regulations of the board upon request of the participant, provided that the substitute beneficiary is eligible.

(e) Participation agreements shall be freely amended throughout their terms in order to enable participants to change the designation of beneficiaries and carry out similar matters.

(f) Each participation agreement shall provide that the participation agreement may be canceled upon the terms and conditions set forth and contained in the regulations adopted by the board.

(g) All contributions to Scholarshare accounts shall be in cash.

(Amended by Stats. 2005, Ch. 318, Sec. 4. Effective January 1, 2006.)



69984

(a) (1) The board shall segregate moneys received by the Scholarshare trust into two funds, which shall be identified as the program fund and the administrative fund. Notwithstanding Section 13340 of the Government Code, the program fund is hereby continuously appropriated, without regard to fiscal years, to the board for the purposes of this article. Funds in the administrative fund shall be available for expenditure, upon appropriation, for the purposes specified in this article.

(2) (A) The board shall separately account for any moneys received by an entity exempt from taxation under Section 501(c)(3) of the Internal Revenue Code or a state or local government agency, depositing the money for the benefit of a beneficiary to be named later pursuant to the operation of a bona fide scholarship program.

(B) There is hereby created the Scholarshare Investment Board, that consists of the Treasurer, the Director of Finance, the executive director of the State Board of Education, a member of the Student Aid Commission appointed by the Governor, a member of the public appointed by the Governor, a representative from a California public institution of higher education appointed by the Senate Committee on Rules, and a representative from a California independent college or university or a state-approved college, university, or vocational/technical school appointed by the Speaker of the Assembly. The Treasurer shall serve as chair of the board. The board shall annually prepare and adopt a written statement of investment policy. The board shall consider the statement of investment policy and any changes in the investment policy at a public hearing. The board shall approve the investment management entity or entities consistent with subparagraph (D).

(C) Not later than 30 days after the close of each month, the investment manager shall place on file for public inspection during business hours a report with respect to investment performance. The investment manager shall report the following information, to the extent applicable, to the board within 30 days following the end of each month:

(i) The type of investment, name of the issuer, date of maturity, par and dollar amount invested in each security, investment, and money within the program fund.

(ii) The weighted average maturity of the investments within the program fund.

(iii) Any amounts in the program fund that are under the management of an investment manager.

(iv) The market value as of the date of the report and the source of this valuation for any security within the program fund.

(v) A description of the compliance with the statement of investment policy.

(D) Moneys in the program fund may be invested or reinvested by the Treasurer or may be invested in whole or in part under contract with an investment manager, as determined by the board.

(b) Transfers may be made from the program fund to the administrative fund for the purpose of paying operating costs associated with administering the Scholarshare trust and as required by this article. On an annual basis, expenditures from the administrative fund shall not exceed more than 1 percent of the total program fund. All costs of administration of the Scholarshare trust shall be paid out of the administrative fund.

(c) All moneys paid by participants in connection with participation agreements shall be deposited as received into the program fund, and shall be promptly invested and accounted for separately. Deposits and interest thereon accumulated on behalf of participants in the program fund of the Scholarshare trust may be used for payments to any institution of higher education.

(Amended by Stats. 2011, Ch. 349, Sec. 8. Effective January 1, 2012.)



69985

(a) Any participant may cancel a participation agreement at will. A participant shall be entitled to a refund upon cancellation thereof of an amount equal to the then current market value of the amount of all contributions made to his or her account.

(b) Upon the occurrence of any of the following circumstances, no penalty shall be levied by the Scholarshare trust in the event of cancellation of a participation agreement:

(1) Death or disability of the beneficiary.

(2) The beneficiary’s receipt of a scholarship or allowance or payment described in Section 25A(g)(2) of the Internal Revenue Code received by the designated beneficiary, to the extent that the amount refunded does not exceed the amount of the scholarship, allowance, or payment.

(c) In the event of cancellation of a participation agreement for any of the causes listed in subdivision (b), the participant shall be entitled to a refund equal to the then current market value of the amount of all contributions made by the participant under the participation agreement.

(d) Any cancellation of a participation agreement shall be deemed to be made as of the close of business for the calendar month during which notice of the cancellation is received by the board, and the current market value of contributions as of that date shall be determined by utilizing the monthly report for that month pursuant to subparagraph (B) of paragraph (2) of subdivision (a) of Section 69984.

(Amended by Stats. 2002, Ch. 406, Sec. 4. Effective September 9, 2002.)



69986

For all purposes of California law, the following apply:

(a) The participant shall retain ownership of all contributions made under any participation agreement up to the date of utilization for payment of higher education costs for the beneficiary, and all interest derived from the investment of the payments made by the participant shall be deemed to be held in Scholarshare trust for the benefit of the beneficiary. Neither the contributions, nor any interest derived therefrom, may be pledged as collateral for any loan.

(b) If the participation agreement is canceled prior to payment of higher education expenses for the beneficiary, the participant shall retain ownership of all contributions made under the participation agreement and reversionary right to receive interest on all the contributions at the rate of interest at which the contributions were invested.

(c) Notwithstanding subdivision (b), if there has been a decrease in the value of the funds in a participant’s account at the time of cancellation of the participation agreement, the participant shall not have ownership rights to any amount above the market value of the funds in the account at the time of cancellation.

(d) The board shall develop adequate measures to prevent contributions on behalf of a designated beneficiary in excess of the maximum contribution limits provided for in this article.

(e) If the beneficiary graduates from an institution of higher education and has no intention of further attendance at an institution of higher education, and a balance remains in the participant’s account, then the Scholarshare trust shall pay the balance to the participant.

(f) The board shall develop a method to make payment of qualified higher education expenses directly to higher education institutions for the benefit of designated beneficiaries and to control for fraud under any direct reimbursement method of payment that it may adopt. The institution of higher education shall obtain ownership of the payments made for the higher education expenses paid to the institution at the time each payment is made to the institution.

(g) The board may also develop a method to make payment of qualified higher education expenses directly to beneficiaries in a manner that is consistent with applicable federal requirements and restrictions.

(h) Any amounts paid pursuant to the Scholarshare trust that are not listed in this section shall be owned by the Scholarshare trust.

(i) A participant may transfer ownership rights to another eligible participant, including, but not necessarily limited to, a gift of the ownership rights to an eligible minor beneficiary pursuant to this article. The transfer shall be effected and the property distributed in accordance with administrative regulations adopted by the board or the terms of the participation agreement.

(j) Custodians for a minor under the California Uniform Transfers to Minors Act (Part 9 (commencing with Section 3900) of Division 4 of the Probate Code) or similar provisions adopted by another state may enter into participation agreements in accordance with regulations adopted by the board.

(Amended by Stats. 2005, Ch. 318, Sec. 6. Effective January 1, 2006.)



69989

(a) The board shall submit an annual audited financial report, prepared in accordance with generally accepted accounting principles, on the operations of the Scholarshare trust by October 31 to the Governor, the Controller, the State Auditor, and the Legislature. The annual audit shall be made by an independent certified public accountant, and shall include, but need not be limited to, direct and indirect costs attributable to the use of outside consultants, independent contractors, and any other persons who are not state employees. Any contributions to the Scholarshare trust that are not directed to a specified beneficiary shall be accounted for and treated separately in the annual audit.

(b) The annual audit shall be supplemented by the following information prepared by the board:

(1) Any studies or evaluations prepared in the preceding year.

(2) A summary of the benefits provided by the Scholarshare trust, including the number of participants and beneficiaries in the Scholarshare trust.

(3) Any other information that is relevant in order to make a full, fair, and effective disclosure of the operations of the Scholarshare trust.

(Amended by Stats. 2005, Ch. 318, Sec. 7. Effective January 1, 2006.)



69990

(a) The board shall provide an annual listing of distributions to individuals with respect to an interest in a participation agreement to the Franchise Tax Board at a time and in a manner and form as specified by the Franchise Tax Board. The taxpayers’ identification numbers obtained through the participation agreement process shall be used exclusively for state and federal tax administration purposes.

(b) The board shall make a report to the appropriate individual of any distribution to any individual with respect to an interest in a participation agreement, at a time and in a form and manner as required by the Franchise Tax Board.

(c) The board also shall report annually to each participant or beneficiary all of the following:

(1) The value of the beneficiary’s account.

(2) The interest earned thereon.

(3) The rate of return of the investments in the beneficiary’s account for that reporting period.

(4) Information on investments and education costs that participants can use to set savings goals and contribution amounts.

(5) Information regarding the trends in qualified higher education expenses at the state’s public segments of higher education, which shall include, but need not be limited to, the following:

(A) The actual increase or decrease in qualified higher education expenses in the prior year.

(B) To the extent possible, any proposals by the segments to increase or decrease fees or tuition in the next fiscal year.

(C) To the extent possible, any proposals by the Legislature or the Governor to increase or decrease fees or tuition in the next fiscal year.

(D) An Internet Web site and toll-free telephone number where the names of the State Senator and Assembly Member who represent the district in which the participant or beneficiary resides, and a business address and telephone number where they may be reached, may be accessed.

(d) The board, as an advocate for affordable higher education opportunities for participants and beneficiaries of the program, shall also provide a means for participants or beneficiaries to express concerns or comments regarding the Scholarshare trust program and any information required to be reported by this section.

(Amended by Stats. 2005, Ch. 318, Sec. 8. Effective January 1, 2006.)



69991

The assets of the trust, including the program fund, shall at all times be preserved, invested, and expended solely and only for the purposes of the trust and shall be held in trust for the participants and beneficiaries and no property rights therein shall exist in favor of the state. The assets shall not be transferred or used by the State of California for any purposes other than the purposes of the trust.

(Added by Stats. 1997, Ch. 851, Sec. 2. Effective January 1, 1998.)



69992

The board shall aggressively market this program to the citizens of the State of California. The board shall include in its marketing efforts information designed to educate citizens about the benefits of saving for higher education and information to help them decide the level of Scholarshare participation and the combination of savings strategies that may be appropriate for them. The board shall also develop a mechanism to keep participants in this program motivated about their current and future academic endeavors.

(Amended by Stats. 2005, Ch. 318, Sec. 9. Effective January 1, 2006.)



69993

Funding for startup and first-year administrative costs shall be appropriated from the General Fund in the annual Budget Act. The board shall repay, within five years, the amount appropriated, plus interest calculated at the rate earned by the Pooled Money Investment Account. Necessary administrative costs in future years shall be paid out of the administrative fund.

(Amended by Stats. 2005, Ch. 318, Sec. 10. Effective January 1, 2006.)



69993.5

The board may adopt regulations for the purposes of this chapter as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). For the purposes of the Administrative Procedure Act, including Section 11349.6 of the Government Code, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare, notwithstanding subdivision (e) of Section 11346.1 of the Government Code. Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, any regulation adopted pursuant to this section shall not remain in effect more than 180 days unless the board complies with rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), as required by subdivision (e) of Section 11346.1 of the Government Code.

(Amended by Stats. 1999, Ch. 664, Sec. 9. Effective January 1, 2000.)



69993.7

No public funds nor any funds available pursuant to this article may be expended to pay for, nor shall the board enter into any agreement that provides for, the appearance of any elected official or declared candidate for public office in any paid advertisement promoting the act.

(Added by Stats. 1999, Ch. 664, Sec. 10. Effective January 1, 2000.)



69994

This act shall be construed liberally in order to effectuate its legislative intent. The purposes of this act and all of its provisions with respect to powers granted shall be broadly interpreted to effectuate that intent and purposes and not as to any limitation of powers.

(Added by Stats. 1997, Ch. 851, Sec. 2. Effective January 1, 1998.)






ARTICLE 20.5 - Management and Disbursement of Funds Previously Set Aside for Repealed Governor’s Scholarship Programs

69999.6

(a) In enacting this article, it is the intent of the Legislature to accomplish all of the following:

(1) Provide explicit authority to the board to continue to administer accounts for, and make awards to, persons who qualified for awards under the provisions of the Governor’s Scholarship Programs as those provisions existed on January 1, 2003, prior to the repeal of former Article 20 (commencing with Section 69995).

(2) Provide for the management and disbursement of funds previously set aside for the scholarship programs authorized by former Article 20 (commencing with Section 69995).

(3) Provide a guarantee should additional funds be needed to cover awards authorized and made pursuant to former Article 20 (commencing with Section 69995).

(b) The board may manage and disburse the funds previously set aside for the scholarship programs authorized by former Article 20 (commencing with Section 69995).

(c) If a person has earned an award under the Governor’s Scholarship Programs on or before January 1, 2003, but has not claimed the award on or before June 30, 2004, he or she still may claim the award by a date that is five years from the first June 30 that fell after he or she took the qualifying test. An award shall not be made by the board after that date.

(d) The board shall negotiate with the current manager of the Governor’s Scholarship Programs and execute an amended or new management and funding agreement, before January 1, 2013, which shall include, but not be limited to, all of the following:

(1) Terms providing for the return to the General Fund by no later than January 1, 2013, of moneys appropriated to the Governor’s Scholarship Programs that are not anticipated to be needed to make awards pursuant to paragraphs (1) and (2) of subdivision (a).

(2) Provisions that authorize the board to pay agreed-upon early withdrawal penalties or fees.

(3) Terms that extend to the final date upon which the board may withdraw funds for a person who earned an award under the Governor’s Scholarship Programs.

(e) (1) If funds retained in the Golden State Scholarshare Trust after January 1, 2013, are insufficient to cover the remaining withdrawal requests, it is the intent of the Legislature to appropriate the necessary funds to the Golden State Scholarshare Trust for the purpose of funding individual beneficiary accounts.

(2) The board shall notify the Department of Finance and the Legislature no later than 10 working days after determining that a shortfall in available funding described in paragraph (1) will occur.

(f) (1) Of the funds transferred to the General Fund pursuant to paragraph (1) of subdivision (d), five million dollars ($5,000,000) is hereby appropriated to the Chancellor of the California State University, without regard to fiscal years, to fund the establishment and administration of the California Open Education Resources Council and the California Digital Open Source Library, and the development or acquisition of open education resources, or any combination thereof, pursuant to legislation enacted in the 2011–12 Regular Session of the Legislature, provided that the chancellor may provide reimbursement to the California Community Colleges and the University of California for costs those segments, or their representatives, incur in association with the activities described in this paragraph.

(2) Moneys, or a portion of moneys, appropriated pursuant to paragraph (1) shall not be encumbered unless at least 100 percent of that amount encumbered is matched by private funds. Moneys appropriated pursuant to paragraph (1) that are not matched by private funds shall revert to the Golden State Scholarshare Trust for purposes of the Governor’s Scholarship Programs.

(g) The board may adopt rules and regulations for the implementation of this article.

(Amended by Stats. 2012, Ch. 575, Sec. 5. Effective September 26, 2012.)



69999.7

(a) Notwithstanding any other provision of law, not later than 30 days after enactment of the Budget Act of 2004, the Scholarshare Investment Board shall transfer from the Golden State Scholarshare Trust to the General Fund the lesser of (1) fifty million dollars ($50,000,000) or (2) the balance resulting from unclaimed awards in the Golden State Scholarshare Trust that exceeds five million dollars ($5,000,000) as of the close of business on the business day preceding the transfer.

(b) The amount remaining in the Golden State Scholarshare Trust after the transfer required by subdivision (a) shall be available as a reserve for funding claims for these awards. If claims for these awards exceed four million dollars ($4,000,000) of the reserve established by this act in the Golden State Scholarshare Trust, the Scholarshare Investment Board shall notify the Controller of the amount of any shortfall of funds for the payment of claims, and the Controller shall transfer an amount of money equal to the shortfall from the General Fund to the Golden State Scholarshare Trust.

(Added by Stats. 2004, Ch. 227, Sec. 15. Effective August 16, 2004.)



69999.8

As used in this article:

(a) “Board” means the Scholarshare Investment Board established pursuant to subparagraph (B) of paragraph (2) of subdivision (a) of Section 69984.

(b) “Former Article 20” means former Article 20 (commencing with Section 69995) of Chapter 2 of Part 42 of the Education Code, as it read on January 1, 2003.

(Added by Stats. 2004, Ch. 227, Sec. 15. Effective August 16, 2004.)






ARTICLE 20.7 - California National Guard Education Assistance Award Program

69999.10

This article shall be known, and may be cited, as the California National Guard Education Assistance Award Program.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 4. Effective July 28, 2009. Conditionally operative as provided in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.12

There is hereby established the California National Guard Education Assistance Award Program.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 4. Effective July 28, 2009. Conditionally operative as provided in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.14

(a) The Legislature finds and declares all of the following:

(1) The California National Guard exists to provide a military organization in California with the capability to protect the lives and property of the people of the state during periods of natural disaster and civil disturbances, and to perform other functions required by the Military and Veterans Code or as directed by the Governor.

(2) The California National Guard performs an essential public purpose in protecting the health, safety, and property of California’s citizens and, in order to fulfill its objectives, it is necessary for the California National Guard to have sufficient human resources to deal with natural or human-caused disasters and emergencies.

(3) An educational assistance award program for members of the California National Guard would enhance retention rates within the California National Guard. Similar educational assistance programs have been highly successful in other states and have resulted in substantially higher retention rates.

(b) (1) As citizen soldiers, members of the California National Guard represent California’s labor force, which is a diverse workforce comprised of skilled and talented workers from all regions of the state. Education assistance awards have the added benefit of improving the skills, competencies, and abilities of the servicemen and servicewomen in the California National Guard who make significant contributions to our economy and are a vital component of the civilian workforce. It is the intent of the Legislature that members of the California National Guard use this education assistance program to enhance the state’s highly skilled and highly trained civilian labor force.

(2) It is the intent of the Legislature to ensure that the California National Guard has the ability to retain its most competent and capable members, both in the present and in the future. The Legislature recognizes that every member of the California National Guard represents additional federal funding to the State of California annually. Increasing the strength of the California National Guard through higher retention rates would augment the total federal revenue to the state, leading to additional money flowing into the General Fund as tax revenue.

(c) It is, therefore, the intent of the Legislature that, in order to fulfill the public program of maintaining required strength in the California National Guard, an inducement be provided to members of the California National Guard by making education assistance awards available to California National Guard members seeking to improve themselves through higher education. It is the intent of the Legislature that these assistance awards be available to California National Guard members who serve the state faithfully.

(Amended by Stats. 2010, Ch. 328, Sec. 54. Effective January 1, 2011. Section conditionally operative as provided in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.16

(a) Commencing January 1 of the 2009–10 academic year, and each academic year thereafter, any qualifying member of the California National Guard, the State Military Reserve, or the Naval Militia may apply for a California National Guard Education Assistance Award.

(b) (1) A qualifying member shall meet all of the following conditions to be eligible to receive a California National Guard Education Assistance Award:

(A) The person is a resident within the meaning of Section 68017.

(B) The person is an active member of, and has served two years in, the California National Guard, the State Military Reserve, or the Naval Militia.

(C) The person has been accepted or registered at, or enrolled in, a qualifying institution, as defined in subdivision (l) of Section 69432.7.

(D) The person agrees to use the award to obtain a certificate, degree, or diploma that he or she does not hold at the time he or she applies for the award, and enrolls in at least three academic units per semester, or the equivalent thereof.

(E) The person has submitted the Free Application for Federal Student Aid (FAFSA) to the United States Department of Education.

(2) To be eligible for an award for a summer session term, a qualifying member who meets the conditions in paragraph (1) shall submit a letter from his or her unit commander that states that the member’s enrollment in that summer session will not adversely impact the member’s attendance at mandatory military training.

(c) Each person applying for a California National Guard Education Assistance Award shall submit an application for an award to the Adjutant General.

(d) The Adjutant General shall do all of the following:

(1) Annually identify the skills most needed by the California National Guard to retain members who possess, or seek to possess, those identified skills.

(2) Prioritize those applicants who qualify for an award pursuant to subdivision (b) based on the skills most needed by the California National Guard, as identified pursuant to paragraph (1).

(3) Select award recipients from among eligible applicants pursuant to subdivision (e).

(4)  Certify the eligibility of applicants to the Student Aid Commission.

(5) Notify recipients of their selection for an award.

(e) The Adjutant General shall select recipients who have been judged by the Adjutant General to have outstanding ability on the basis of criteria that may include, but shall not be limited to, any of the following:

(1) The Military Occupational Specialty Code or the Air Force Specialty Code.

(2) An annual noncommissioned officer evaluation report or officer evaluation report of the preceding two years.

(3) A memorandum from the applicant’s commander recommending the applicant for the award.

(4) Commendations the applicant has received.

(5) An essay, written by the applicant, explaining why education is important to the applicant.

(f) The number of awards issued by the Student Aid Commission in any fiscal year shall be limited to the number authorized in the annual Budget Act for that year, but in no event shall exceed 1,000 in any fiscal year.

(g) The Student Aid Commission shall issue the awards in accordance with Section 69999.18.

(Amended by Stats. 2014, Ch. 207, Sec. 2. Effective January 1, 2015. See operational condition in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.18

(a) The Student Aid Commission is responsible for issuing awards authorized by Section 69999.16, upon receipt of a certificate from the Adjutant General verifying that the applicant meets the eligibility requirements of this article. The commission shall provide any information to the Military Department that is necessary to meet the reporting requirements of Section 69999.24.

(b) The amount of an award issued pursuant to this article shall be as follows:

(1) For a recipient attending the University of California or the California State University, the maximum amount of the Cal Grant A award, pursuant to Section 66021.2, as adjusted in the annual Budget Act.

(2) For a recipient attending a community college, the maximum amount of the Cal Grant B award, pursuant to Section 66021.2, as adjusted in the annual Budget Act.

(3) For a recipient attending a nonpublic institution, the maximum amount of a Cal Grant A award for a student attending the University of California pursuant to Section 66021.2, as adjusted in the annual Budget Act.

(c) An award used for graduate studies shall not exceed the maximum amount of a Cal Grant A award, as specified in paragraph (1) of subdivision (b), plus five hundred dollars ($500) for books and supplies.

(d) The award amount under subdivisions (b) and (c) shall not exceed the difference between the recipient’s cost of attendance and any other student financial aid and educational benefits pursuant to the federal Montgomery GI Bill (38 U.S.C. Sec. 3001 et seq.) or any other federal educational benefits program for veterans.

(e) California National Guard Education Assistance awards may be renewed for each new academic year, for a maximum of the greater of either (1) four years of full-time equivalent enrollment or (2) the duration for which the qualifying member would otherwise be eligible pursuant to the Cal Grant Program (Chapter 1.7 (commencing with Section 69430)), if the Adjutant General certifies the qualifying member’s eligibility and the qualifying member maintains at least a 2.0 cumulative grade point average.

(Amended by Stats. 2010, Ch. 328, Sec. 55. Effective January 1, 2011. Section conditionally operative as provided in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.20

Qualifying members shall not receive both a California National Guard Education Assistance award and any Cal Grant award for the same academic year. A qualifying member under this article who is also eligible for a Cal Grant award may elect between an award under this article and any Cal Grant award for the same academic year.

(Amended by Stats. 2010, Ch. 328, Sec. 56. Effective January 1, 2011. Conditionally operative as provided in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.22

The Student Aid Commission, in consultation with the Military Department, shall adopt emergency rules and regulations, pursuant to Section 11346.1 of the Government Code, for the purpose of administering this article. These rules and regulations shall include provisions that establish criteria for selecting award recipients, including priorities for allocating available money to applicants. The Student Aid Commission may solicit the advice of representatives from postsecondary educational institutions regarding any proposed rules and regulations.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 4. Effective July 28, 2009. Conditionally operative as provided in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.23

(a) Costs incurred by the Student Aid Commission for issuing and processing awards shall be reimbursed through an interagency agreement from appropriations in the annual Budget Act to the Military Department for purposes of this article.

(b) The Student Aid Commission may enter into contracts with a public agency or a private entity to improve the processing and distribution of awards through the use of electronic networks and unified databases.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 4. Effective July 28, 2009. Conditionally operative as provided in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.24

The Student Aid Commission shall report annually to the Legislature regarding program participation, including, but not necessarily limited to, both of the following, as categorized on the basis of age, ethnicity, and gender:

(a) The total number of participants in the program established by this article.

(b) The number of participants who receive a California National Guard Education Assistance Award, classified by academic year.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 4. Effective July 28, 2009. Conditionally operative as provided in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.26

The Legislative Analyst shall, on or before January 1, 2016, prepare and submit to the Legislature a report on the program established in this article. The report may include recommendations for modifying or extending this article.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 4. Effective July 28, 2009. Conditionally operative as provided in Section 69999.28. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30.)



69999.28

This article shall become operative only upon an appropriation by the Legislature for the purposes of this article.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 4. Effective July 28, 2009. Inoperative July 1, 2019. Repealed as of January 1, 2020, pursuant to Section 69999.30. Note: Contingent operation provision applies to Article 20.7, commencing with Section 69999.10.)



69999.30

This article shall become inoperative on July 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 4. Effective July 28, 2009. Repealed as of January 1, 2020, by its own provisions. Note: Termination clause affects Article 20.7, commencing with Section 69999.10.)






ARTICLE 21 - Governor’s Teaching Fellowships

70000

(a) The Governor’s Teaching Fellowships Program is hereby established to be administered by the Chancellor’s office of the California State University. The chancellor’s office shall collaborate with the University of California, the California Community Colleges, the Association of Independent California Colleges and Universities, the State Department of Education, and the Commission on Teacher Credentialing to ensure that access to the fellowships is available to students in a variety of teaching preparation programs.

(b) In January 2001, 250 nonrenewable graduate teaching fellowships in the amount of twenty thousand dollars ($20,000) each shall be awarded, with funds disbursed one-half in January 2001 and one-half in September 2001.

(c) During the 2001–02 fiscal year, 1,000 nonrenewable, graduate teaching fellowships in the amount of twenty thousand dollars ($20,000) each shall be awarded.

(d) Commencing with the 2002–03 fiscal year and each fiscal year thereafter, the number of fellowships awarded shall be determined pursuant to an appropriation in the annual Budget Act for this purpose.

(e) The fellowship award may be used to defer tuition for a teacher certification program at any accredited postsecondary institution in California and for living expenses while enrolled in that program.

(Amended by Stats. 2002, Ch. 1167, Sec. 31. Effective September 30, 2002.)



70001

(a) The Chancellor’s office of the California State University shall have the following duties:

(1) Developing an application process that establishes a merit-based fellowship program for graduate students who agree to teach at a high-priority school for four years.

(2) Establishing a broad and effective outreach effort to promote the availability and the merits of the fellowship program.

(3) Conducting the selection process for fellowship applicants.

(4) Collaborating with the Commission on Teacher Credentialing to develop and implement a system for monitoring program participants through the completion of their four-year teaching obligation.

(5) Determining the criteria for selecting teaching fellowship candidates. The criteria shall include, at a minimum, all of the following:

(A) Previous academic and employment record.

(B) A demonstrated commitment to serve in a high-priority school.

(C) Faculty and employer evaluations.

(D) Interviews.

(E) Letters of recommendation.

(b) For the purposes of this article, a “high-priority school” is a school in the bottom half of the Academic Performance Index rankings established pursuant to subdivision (a) of Section 52056. If a school meets this criteria at the time a teacher is hired, continued employment of the teacher at that school fulfills the commitment made by the teacher, even if the school improves its rank on the Academic Performance Index.

(Amended by Stats. 2003, Ch. 91, Sec. 30. Effective January 1, 2004.)



70002

An intersegmental review committee is hereby established to review all applications for the Governor’s Teaching Fellowships. The committee shall recommend teaching fellowship candidates to the Chancellor’s office of the California State University. The committee shall consist of 12 members, appointed by the Governor to a term of four years, based on recommendations as follows:

(a) The Chancellor of the California State University shall recommend six members. Two shall be faculty members. One shall be an administrator from higher education. One shall be an administrator from a school maintaining kindergarten or any of grades 1 to 12, inclusive. Two shall be teachers from schools maintaining kindergarten or any of grades 1 to 12, inclusive.

(b) The President of the University of California shall recommend three members. One shall be a faculty member. One shall be an administrator from either higher education or schools maintaining kindergarten or any of grades 1 to 12, inclusive. One shall be an elementary or secondary teacher.

(c) The Chair of the Association of Independent California Colleges and Universities shall recommend three members. One shall be a faculty member. One shall be an administrator from either higher education or schools maintaining kindergarten or any of grades 1 to 12, inclusive. One shall be an elementary or secondary teacher.

(Added by Stats. 2000, Ch. 70, Sec. 21. Effective July 5, 2000. Operative September 23, 2000, pursuant to Sec. 22 of Ch. 70.)



70003

(a) A fellowship recipient shall agree to teach in a high-priority school for four years and shall have four years, upon completion of his or her preparation program, to meet that obligation. Except as provided in subdivision (c), a fellowship recipient shall agree to repay the state five thousand dollars ($5,000) annually for each year the recipient fails to complete either the teacher preparation program or the required teaching service, up to full repayment of twenty thousand dollars ($20,000).

(b) Nonperformance of the commitment to teach in a high-priority school for four years shall be certified by the Commission on Teacher Credentialing to the chancellor’s office.

(c) Any exceptions to the requirement for repayment shall be defined by the chancellor’s office.

(Amended by Stats. 2003, Ch. 91, Sec. 31. Effective January 1, 2004.)



70004

The Trustees of the California State University shall provide an annual report, for each higher education institution, on the number of fellows receiving funding, the number of fellows completing programs, and the place of employment for each candidate.

(Added by Stats. 2000, Ch. 70, Sec. 21. Effective July 5, 2000. Operative September 23, 2000, pursuant to Sec. 22 of Ch. 70.)



70005

(a) The Chancellor’s office of the California State University shall adopt any rules and regulations it deems necessary for the administration of this section and the recovery of funds it determines are owed to the state. The rules and regulations adopted by the chancellor’s office pursuant to this section shall also include a provision authorizing the chancellor’s office to seek a civil penalty on a recipient of funds under this program, in an amount not to exceed five thousand dollars ($5,000) per year for each year that the recipient of funds is determined by the Commission on Teacher Credentialing to have failed to fulfill his or her obligation to teach in a high-priority school.

(b) Any moneys derived from the assessment of penalties pursuant to this section shall be deposited into the General Fund.

(Amended by Stats. 2003, Ch. 91, Sec. 32. Effective January 1, 2004.)






ARTICLE 21.5 - The California Memorial Scholarship Program

70010

(a) The California Memorial Scholarship Program is hereby established. The program shall be administered by the Scholarshare Investment Board established pursuant to Section 69984. The program shall be funded by the California Memorial Scholarship Fund established pursuant to Section 5066 of the Vehicle Code.

(b) The purpose of the program is to provide scholarships for surviving dependents of California residents killed as a result of injuries sustained during the terrorist attacks of September 11, 2001. These scholarships shall be used to defray the costs incurred by participants in the program at institutions of higher education. The Legislature finds and declares that the scholarships provided by this act are funded by voluntary donations provided by California vehicle owners.

(Amended by Stats. 2003, Ch. 62, Sec. 78. Effective January 1, 2004.)



70010.1

As used in this article:

(a) “Board” means the Scholarshare Investment Board established pursuant to Section 69984.

(b) “California resident” means a person who would not be required to pay nonresident tuition under Chapter 1 (commencing with Section 68000) of Part 41.

(c) “Dependent” means a person identified by the California Victim Compensation and Government Claims Board because of his or her relationship to a California resident killed as a result of injuries sustained during the terrorist attacks of September 11, 2001.

(d) “Fund” means the California Memorial Scholarship Fund established pursuant to Section 5066 of the Vehicle Code.

(e) “Institution of higher education” has the same meaning as “eligible educational institution,” as defined in paragraph (5) of subsection (e) of Section 529 of the Internal Revenue Code of 1986, as amended by Section 211 of the Taxpayer Relief Act of 1997 (Public Law 105-34).

(f) “Participant” means a surviving dependent of a California resident killed as a result of injuries sustained during the terrorist attacks of September 11, 2001, who has executed, or on whose behalf has been executed, an agreement pursuant to Section 70011.

(g) “Program” means the California Memorial Scholarship Program established pursuant to Section 70010.

(h) “Scholarship” means a participant’s account as established by the board with moneys deposited in the fund.

(Amended by Stats. 2002, Ch. 406, Sec. 7. Effective September 9, 2002.)



70010.5

(a) The California Victim Compensation and Government Claims Board shall identify, and confirm by documentation, all persons who are eligible for scholarships under the program. The California Victim Compensation and Government Claims Board shall use various methods to identify those persons, including, but not limited to, all of the following:

(1) Media outreach, including, but not limited to, social media, that explains the details of the program, who is eligible for scholarships under the program, and how to sign up for further notifications regarding the program.

(2) Written notification to persons, or in the case of minors, their parents or guardians, who have previously been identified as eligible for scholarships under the program, and their known family members. The notification shall explain that the program has been reopened, and that the California Victim Compensation and Government Claims Board is seeking information regarding other persons who may be eligible for the program, and shall provide instructions on how to sign up for further notifications regarding the program.

(3) Communication with the Special Master of the federal September 11th Victim Compensation Fund to determine if additional victims who were California residents have been identified.

(b) After creating a new list of eligible persons for the program, the California Victim Compensation and Government Claims Board shall notify these persons or, in the case of minors, the parents or guardians of these persons, of their eligibility for scholarships under the program.

(1) The notification shall be in writing.

(2) The notification shall provide details on the program and how to apply for scholarships under the program.

(3) The notification shall be received by all of the appropriate persons no later than July 1, 2015.

(c) The Scholarshare Investment Board shall service scholarships pursuant to this article only for individuals determined to be eligible by the California Victim Compensation and Government Claims Board.

(d) Eligible persons, or in the case of minors, the parents or guardians of these persons, shall inform the Scholarshare Investment Board of their decision on whether to participate in the program in a timely manner. Eligible persons, or in the case of minors, the parents or guardians of these persons, who are to become participants in the program shall execute agreements pursuant to Section 70011 no later than July 1, 2016.

(Amended by Stats. 2014, Ch. 242, Sec. 1. Effective August 22, 2014.)



70010.7

(a) (1) The Department of Motor Vehicles shall deposit the proceeds of the sale of California memorial license plates into the fund in accordance with paragraph (2) of subdivision (c) of Section 5066 of the Vehicle Code. When an agreement is executed pursuant to Section 70011, the board shall establish an account within the fund for the benefit of a person eligible for the program.

(2) Distributions from the fund shall commence on July 1, 2005. After July 1, 2005, the total amount of moneys in the fund shall, at all times, be evenly divided among the accounts that are in existence at that time until the board has transferred five thousand dollars ($5,000) from the fund into each account. When five thousand dollars ($5,000) has been transferred by the board into each account, all revenues remaining in the fund shall be deposited into the Antiterrorism Fund created by paragraph (1) of subdivision (c) of Section 5066 of the Vehicle Code and distributed as provided in that paragraph.

(b) Moneys in the fund, including moneys in the accounts, may be invested and reinvested by the board, or may be invested in whole or in part under contract with private money managers, as determined by the board. The interest earned shall accrue to the accounts.

(c) The board shall establish within the fund an administrative account, the amount deposited in which may not exceed 5 percent of the total amount of moneys in the fund. Funds in the administrative account may be used, upon appropriation in the annual Budget Act or in another statute, for the administrative costs of the board in administering the program.

(d) No moneys from the fund may be encumbered, and no distribution may be made from any account in the fund, unless and until an appropriation authorizing that encumbrance or distribution is made in the annual Budget Act or in another statute.

(Amended by Stats. 2002, Ch. 406, Sec. 9. Effective September 9, 2002.)



70011

(a) The board may enter into agreements with participants or with persons entitled to act on behalf of participants.

(b) An agreement shall specify that any moneys remaining in an account after the 30th birthday of the participant, or not later than July 1, 2026, whichever occurs last, shall revert to the Antiterrorism Fund established under paragraph (1) of subdivision (c) of Section 5066 of the Vehicle Code. The agreements may also include, but need not be limited to, the terms and subject matter set forth in Section 69983.

(Amended by Stats. 2014, Ch. 242, Sec. 2. Effective August 22, 2014.)



70011.3

Nothing in this article shall be construed to authorize or require the admission of a participant into a specific institution of higher education or degree program.

(Added by Stats. 2002, Ch. 38, Sec. 1. Effective May 13, 2002.)



70011.5

Notwithstanding any other provisions of state law, any funds awarded pursuant to this article shall augment and not supplant student financial aid from other state sources. All calculations for eligibility for student financial aid from other state sources shall be made without consideration of any funds awarded pursuant to this article.

(Added by Stats. 2002, Ch. 38, Sec. 1. Effective May 13, 2002.)



70011.7

Within the annual report required pursuant to Section 69989, the board shall also include information on the operation of the program. This information shall include, but need not be limited to, data on the number of agreements executed during the year, the date on which each agreement is executed, the age of each participant, the amount and number of distributions made from accounts within the fund, and the rate of return on the funds invested under this article.

(Amended by Stats. 2002, Ch. 406, Sec. 11. Effective September 9, 2002.)



70011.9

(a) The board may adopt regulations for the purposes of this article as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). For the purposes of the Administrative Procedure Act, including Section 11349.6 of the Government Code, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare, notwithstanding subdivision (e) of Section 11346.1 of the Government Code.

(b) Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, any regulation adopted pursuant to this section shall not remain in effect more than one year unless the board complies with rulemaking provisions of the Administrative Procedure Act, as required by subdivision (e) of Section 11346.1 of the Government Code.

(Added by Stats. 2002, Ch. 38, Sec. 1. Effective May 13, 2002.)






ARTICLE 22 - Middle Class Scholarship Program

70020

The Middle Class Scholarship Fund is hereby established in the State Treasury. Moneys in the fund shall be allocated, in accordance with this article, to make higher education more affordable.

(Added by Stats. 2013, Ch. 50, Sec. 2. Effective July 1, 2013.)



70021

The Middle Class Scholarship Program is hereby established under the administration of the Student Aid Commission. For purposes of this article, “commission” means the Student Aid Commission.

(Added by Stats. 2013, Ch. 50, Sec. 2. Effective July 1, 2013.)



70022

(a) (1) Subject to an available and sufficient appropriation, commencing with the 2014–15 academic year, an undergraduate student enrolled in the California State University or the University of California who meets the requirements of paragraph (2) is eligible for a scholarship award as described in that paragraph.

(2) Each academic year, except as provided in paragraphs (3) and (4), a student shall receive a scholarship award in an amount that, combined with other federal, state, or institutionally administered student grants or fee waivers received by an eligible student, is up to 40 percent of the amount charged to that student in that academic year for mandatory systemwide tuition and fees, if all of the following requirements are met:

(A) The student’s annual household income does not exceed one hundred fifty thousand dollars ($150,000). For purposes of this article, annual household income shall be calculated in a manner that is consistent with the requirements applicable to the Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program (Chapter 1.7 (commencing with Section 69430)) and Section 69506.

(B) The student satisfies the eligibility requirements for a Cal Grant award pursuant to Section 69433.9, except that a student who is exempt from nonresident tuition under Section 68130.5 shall not be required to satisfy the requirements of subdivision (a) of Section 69433.9.

(C) The student is exempt from paying nonresident tuition.

(D) The student completes and submits a Free Application for Federal Student Aid (FAFSA) application. The FAFSA must be submitted or postmarked by no later than March 2. If the student is not able to complete a FAFSA application, the student may satisfy this subparagraph by submitting an application determined by the commission to be equivalent to the FAFSA application for purposes of this article by March 2.

(E) The student makes a timely application or applications for all other federal, state, or institutionally administered grants or fee waivers for which the student is eligible.

(F) The student maintains satisfactory academic progress in a manner that is consistent with the requirements applicable to the Ortiz-Pacheco-Poochigian-Vasconcellos Cal Grant Program pursuant to subdivision (m) of Section 69432.7.

(G) The student is pursuing his or her first undergraduate baccalaureate degree or has completed a baccalaureate degree and has been admitted to, and is enrolled in, a program of professional teacher preparation at an institution approved by the California Commission on Teacher Credentialing.

(H) The student is enrolled at least part time.

(3)  (A)  The percentage specified in paragraph (2) shall be reduced by 0.6-percent increments per one thousand dollars ($1,000) of annual household income in excess of one hundred thousand dollars ($100,000), to a minimum 10 percent of mandatory systemwide tuition and fees for an academic year, provided that no scholarship award shall be provided to a student with an annual household income exceeding one hundred fifty thousand dollars ($150,000). This reduction shall be in addition to any reduction required by subdivision (e) of Section 70023.

(B) Notwithstanding subparagraph (A), for any student who qualifies for a scholarship award of at least one dollar ($1), the minimum annual scholarship amount for full-time enrollment is ninety dollars ($90).

(4) For the 2014–15, 2015–16, and 2016–17 academic years, the maximum amount of a student’s scholarship award shall be 35 percent, 50 percent, and 75 percent, respectively, of the total scholarship award amount that the student would otherwise be eligible to receive.

(b) In order for students enrolled in their respective segments to remain eligible to receive a scholarship award under this article, the University of California and the California State University shall not supplant their respective institutional need-based grants with the funds provided for scholarships under this article, and shall maintain their funding amounts at a level that, at a minimum, is equal to the level maintained for undergraduate students during the 2013–14 academic year.

(c) The University of California and the California State University shall report on the implementation of this article as part of the report made pursuant to Section 66021.1.

(d) A Middle Class Scholarship Program award authorized pursuant to this article shall be defined as a full-time equivalent grant. An award to a part-time student shall be a fraction of a full-time grant, as determined by the proportionate amount charged for systemwide tuition and fees. A part-time student shall not be discriminated against in the selection of Middle Class Scholarship Program awards. For purposes of this section, “full-time student” and “part-time student” have the same meaning as specified in subdivision (f) of Section 69432.7.

(Amended by Stats. 2014, Ch. 34, Sec. 4. Effective June 20, 2014.)



70023

(a) For each academic year, the commission shall determine an amount sufficient, when combined with other federal, state, or institutionally administered student grants or fee waivers received by eligible students from other sources, to provide scholarships to eligible students in the amounts described in paragraphs (2) and (3) of subdivision (a) of Section 70022. The University of California and the California State University shall provide the commission with any financial aid data that are necessary for the determination of these amounts.

(b) The commission shall annually determine if the amounts appropriated under this section in each fiscal year are sufficient to cover the costs of the scholarships as projected to be awarded pursuant to the program. If those amounts are not sufficient for this purpose, the scholarships shall be reduced proportionately by an equal percentage for all recipients of scholarships under this article.

(c) The commission may adopt regulations necessary to carry out the purposes of this article under subdivision (b) as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of the Administrative Procedure Act, including Section 11349.6 of the Government Code, the adoption of those regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare, notwithstanding subdivision (e) of Section 11346.1 of the Government Code. Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, any regulation adopted pursuant to this section shall not remain in effect more than 180 days unless the commission complies with all provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, as required by subdivision (e) of Section 11346.1 of the Government Code.

(d) The unencumbered balance, as of June 30 of each fiscal year, of the amount appropriated from the Middle Class Scholarship Fund pursuant to paragraph (1) of subdivision (e) shall revert to the General Fund.

(e) (1) Upon order of the Director of Finance, the following amounts shall be transferred from the General Fund to the Middle Class Scholarship Fund, and are hereby appropriated to the commission for allocation pursuant to this article:

(A) For the 2014–15 fiscal year, one hundred seven million dollars ($107,000,000).

(B) For the 2015–16 fiscal year, one hundred fifty-two million dollars ($152,000,000).

(C) For the 2016–17 fiscal year, two hundred twenty-eight million dollars ($228,000,000).

(D) For the 2017–18 fiscal year and for each fiscal year thereafter, three hundred five million dollars ($305,000,000).

(2) An annual appropriation to the commission is hereby established in the amounts and for the fiscal years described in paragraph (1) to carry out the purposes of this section and Section 70022.

(3) The funds transferred and appropriated pursuant to paragraph (1) shall only be available for encumbrance in the fiscal year in which they are transferred, and the General Fund shall have no liability or any obligation beyond the transfers explicitly authorized in paragraph (1) unless a subsequent transfer or allocation is required pursuant to statute.

(4)  In any fiscal year, additional appropriations may be enacted pursuant to statute to carry out the purposes of this article.

(5) (A) Beginning with the Governor’s Budget proposal for the 2014–15 fiscal year, and in the Governor’s Budget for each fiscal year thereafter, the Department of Finance shall include a fund condition statement for the Middle Class Scholarship Fund for the fiscal year of the proposed budget and the two immediately preceding fiscal years prepared in accordance with existing law.

(B) Upon order of the Director of Finance and commencing with the 2013–14 fiscal year, if the May Revision projects a budget deficit for the next fiscal year, the amount specified in paragraph (1) for the fiscal year for which the budget deficit is projected may be reduced by up to 33 percent. Upon order of the Director of Finance, beginning with the 2016–17 fiscal year, and each year thereafter, if the May Revision projects a deficit for the next fiscal year, the amount specified in paragraph (1) may be reduced to an amount greater than or equal to two hundred million dollars ($200,000,000).

(f) Subject to an appropriation in the annual Budget Act for its purposes, the commission may begin implementation of, and establish outreach services relating to, this article.

(Amended by Stats. 2014, Ch. 34, Sec. 5. Effective June 20, 2014.)






ARTICLE 23 - California DREAM Loan Program

70030

This article shall be known, and may be cited, as the California DREAM Loan Program.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)



70031

The California DREAM Loan Program, which may also be referred to as the DREAM Program, is hereby established.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)



70032

As used in this article, the following terms have the following meanings:

(a) An “academic year” is July 1 to June 30, inclusive. The start date of a session shall determine the academic year in which it is included.

(b) “Award year” means one academic year, or the equivalent, of attendance at a qualifying institution.

(c) “Commission” means the Student Aid Commission.

(d) “Cost of attendance” means the student’s tuition and fees, books and supplies, living expenses, transportation expenses, and any other student expenses used to calculate a student’s financial need for purposes of federal Title IV student aid programs.

(e) “Enrollment status” means part-time status or full-time status of a student at a qualifying institution.

(f) “Expected family contribution” means a student’s expected family contribution calculated according to the federal methodology pursuant to subdivision (a) of Section 69506 (as established by Title IV of the federal Higher Education Act of 1965, as amended (20 U.S.C. Sec. 1070 et seq.)).

(g) “Financial need” means a student’s financial need calculated pursuant to the federal financial need methodology (as established by Title IV of the federal Higher Education Act of 1965, as amended (20 U.S.C. Sec. 1070 et seq.)).

(h) “Instructional program” means a program of study that results in the award of a baccalaureate degree or undergraduate certificate, or undergraduate coursework in a program of study leading directly to a first professional degree for which no baccalaureate degree or undergraduate degree is awarded.

(i) “Participating institution” means any campus of the California State University or the University of California that elects to participate in the DREAM Program pursuant to the requirements specified for a qualifying institution as set forth in this article.

(j) “Satisfactory academic progress” means those criteria required by applicable federal standards published in Title 34 of the Code of Federal Regulations. A participating institution may adopt regulations defining “satisfactory academic progress” in a manner that duplicates those federal standards.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)



70033

(a) Commencing with the 2015–16 academic year, a student attending a participating institution may receive a loan under the DREAM Program if the student satisfies all of the following requirements:

(1) The student is exempt from paying nonresident tuition under Section 68130.5, or meets equivalent requirements adopted by the Regents of the University of California.

(2) The student applies for financial aid using the application established by the Student Aid Commission pursuant to subdivision (b) of Section 69508.5, known as the Dream Act Application.

(3) The student is enrolled at least half time in good standing in an instructional program at a participating institution.

(4) The student is determined by the participating institution to have financial need.

(5) The student maintains satisfactory academic progress at the participating institution.

(6) The student is not incarcerated.

(7) The student is not in default on any federal student loan, state student loan, or student loan issued by the California State University or the University of California.

(8) The student is enrolled in a program eligible for participation in the Cal Grant Program.

(b) (1) The Student Aid Commission or the participating institution shall require the student to affirm in writing that he or she satisfies the requirements of paragraph (7) of subdivision (a).

(2) A student seeking an award shall authorize the Student Aid Commission to access any information pertinent to certify that the student meets the requirements of subdivision (a).

(c) The Student Aid Commission, in collaboration with the participating institution, shall certify that the student satisfies all of the requirements specified in subdivision (a) before the participating institution may issue an award to the student pursuant to this article.

(d) The Legislature finds and declares that this article is a state law within the meaning of Section 1621(d) of Title 8 of the United States Code.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)



70034

(a) The amount of the DREAM loan offered to an individual student by a participating institution shall be determined by the institution, subject to the following provisions:

(1) The loan may not exceed the financial need of the student.

(2) No student may borrow more than four thousand dollars ($4,000) under this program within a single academic year.

(3) No student may borrow more than twenty thousand dollars ($20,000) in the aggregate under the program from any one participating institution.

(b) The interest rate for loans issued under the program shall be the same as the then-current interest rate for undergraduate loans under the William D. Ford Federal Direct Loan Program.

(c) The standard repayment term for a DREAM loan shall be 10 years. Repayment shall commence following a six-month grace period that begins when a student graduates or ceases to maintain at least half-time enrollment in a degree or certificate program.

(d) Interest shall not accrue on a DREAM loan during periods of at least half-time enrollment in a degree or certificate program or during the six-month grace period specified in subdivision (c).

(e) Eligibility for deferment or forbearance of a DREAM loan shall be determined by the participating institution in accordance with the standards set forth in the William D. Ford Federal Direct Loan Program.

(f) Participating institutions shall use a common promissory note, approved by the Treasurer, to issue DREAM loans.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)



70035

(a) It is the intent of the Legislature that, each fiscal year, funds shall be appropriated in the annual Budget Act to participating institutions for purposes of the DREAM Program.

(b) The annual Budget Act shall allocate funding to participating institutions based on the number of eligible students attending the institution who applied for student financial aid pursuant to Section 69508.5 the prior academic year.

(c) (1) Each participating institution shall deposit funds appropriated pursuant to subdivision (a) in a DREAM revolving fund established by each institution, subject to subdivision (e). DREAM loans shall be awarded from, and DREAM loan repayments shall be deposited into, these revolving funds.

(2) In accordance with subdivision (d), participating institutions shall make DREAM loan repayment revenue available to offset state and institutional contributions to the DREAM loan program so that, as much as practicable, the respective annual costs to the state and to participating institutions shall be reduced equally.

(d) At the start of each academic year, before DREAM loans for that academic year are awarded, each participating institution shall contribute discretionary funds into its DREAM revolving fund so that the sum of the institution’s contribution of funds and the institution’s share of DREAM loan repayments equals or exceeds 50 percent of all funds in the institution’s DREAM revolving fund for each year of an institution’s participation.

(e) A participating institution shall not receive any additional state funds if the receipt of these funds would reduce the percentage of the DREAM revolving fund derived from the sum of the institution’s contribution of funds and DREAM loan repayments to less than the specified percentage of all funds in the institution’s DREAM revolving fund as described in subdivision (d).

(f) (1) In the event that an institution terminates its participation in the DREAM Program, the institution shall continue to service DREAM loans, collect DREAM loan repayments, and perform all due diligence required by the federal Fair Credit Reporting Act (15 U.S.C. Sec. 1681 et seq.) until the last students at that institution issued loans under the DREAM Program prior to the institution terminating its participation have repaid their loans.

(2) An institution described in paragraph (1) that terminates its participation in the DREAM Program shall annually repay all funds provided by the state as the institution collects DREAM loan repayments.

(g) (1) The California State University and the University of California shall annually report to the Legislature as part of their respective annual financial aid reports the dollar amount of each DREAM loan awarded and number of students for whom a DREAM loan was awarded that academic year.

(2) Each institution, including an institution described in subdivision (f), shall annually report all of the following:

(A) The total amount of funding in the institution’s DREAM revolving fund.

(B) The annual amount contributed by the state to the institution’s DREAM revolving fund.

(C) The annual amount contributed by the institution to the institution’s DREAM revolving fund.

(D) The annual administrative costs of the DREAM Program at the institution.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)



70036

Each participating institution is responsible for all the following:

(a) The participating institution shall determine a student’s eligibility for a DREAM loan.

(b) The participating institution shall award DREAM loan funds to students.

(c) The participating institution shall provide entrance and exit loan counseling to borrowers that is generally comparable to that required by federal student loan programs.

(d) The participating institution shall service DREAM loans, collect DREAM loan repayments, and perform all of the due diligence required by the federal Fair Credit Reporting Act (15 U.S.C. Sec. 1681 et seq.).

(e) The participating institution shall establish mechanisms for recording the annual amount of the DREAM loan borrowed by each recipient, and the aggregate amount of DREAM loans borrowed by each recipient, in order to comply with the annual and aggregate borrowing limits set forth in Section 70034.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)



70037

(a) The Trustees of the California State University and the Regents of the University of California shall adopt regulations providing for the withholding of institutional services from students or former students who have been notified in writing at the student’s or former student’s last known address that he or she is in default on a loan or loans under the DREAM Program.

(b) (1) The regulations adopted pursuant to subdivision (a) shall provide that the services withheld may be provided during a period when the facts are in dispute or when the student or former student demonstrates to either the Trustees of the California State University or the Regents of the University of California, as applicable, that reasonable progress has been made to repay the loan or that there exists a reasonable justification for the delay as determined by the institution. The regulations shall specify the services to be withheld from the student, which may include, but are not limited to, the following:

(A) The provision of grades.

(B) The provision of transcripts.

(C) The provision of diplomas.

(2) The services withheld pursuant to paragraph (1) shall not include the withholding of registration privileges.

(c) “Default,” for purposes of this section, means the failure of a borrower to make an installment payment when due, or to meet other terms of the promissory note under circumstances where the institution holding the loan finds it reasonable to conclude that the borrower no longer intends to honor the obligation to repay, provided that this failure persists for 180 days for a loan repayable in monthly installments, or 240 days for a loan repayable in less frequent installments.

(d) This section shall not impose any requirement upon the University of California unless the Regents of the University of California, by resolution, makes this section applicable.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)



70038

(a) Each participating institution is entitled to an administrative cost allowance for an award year if the institution elects to advance funds under the DREAM Program to students for that award year.

(b) The amount of the administrative cost allowance described in subdivision (a) shall equal 5 percent of the institution’s total amount of DREAM loan funds awarded to students for the award year that the participating institution advances funds to students under the DREAM Program.

(c) Each participating institution may charge its administrative cost allowance to its DREAM revolving fund.

(d) Each participating institution shall use its administrative cost allowance to offset the cost of administering the DREAM Program.

(e) Each participating institution is responsible for administrative costs that exceed its administrative cost allowance.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)



70039

If a state court finds that Section 70033, or any similar provision adopted by the Regents of the University of California, is unlawful, the court may order, as equitable relief, that the participating institution subject to the lawsuit terminate all loans awarded pursuant to that statute or provision deemed unlawful by a state court, but no money damages, loans, or other retroactive relief, may be awarded. In an action in which a state court finds that Section 70033 or any similar provision adopted by the Regents of the University of California, is unlawful, the California State University and the University of California shall be immune from the imposition of any award of money damages, loans, or other retroactive relief.

(Added by Stats. 2014, Ch. 754, Sec. 3. Effective January 1, 2015.)









CHAPTER 3 - State Nursing Assumption Program of Loans for Education (SNAPLE)

ARTICLE 1 - Nursing Faculty

70100

(a) The Legislature hereby recognizes the growing need for new faculty members in the nursing field at California’s colleges and universities. This need will be fueled largely by the large number of current faculty approaching retirement age who will need to be replaced and the expected growth in enrollment demand in California. Further, to increase the supply of nurses in California, there must be an expansion of nursing educator opportunities in public colleges and universities that will produce the necessary faculty to teach in nursing programs in the state.

(b) The Legislature finds that the rising costs of higher education, coupled with a shift in available financial aid from scholarships and grants to loans, make loan repayment options an important consideration in a student’s decision to pursue a graduate degree in nursing education or in a field related to nursing.

(c) It is the intent of the Legislature that the State Nursing Assumption Program of Loans for Education (SNAPLE) be designed to encourage persons to complete their graduate educations and serve as nursing faculty in a registered nursing program at an accredited California college or university.

(d) As used in this article, “commission” means the Student Aid Commission.

(Added by renumbering Section 69616 by Stats. 2006, Ch. 837, Sec. 4. Effective January 1, 2007.)



70101

(a) Program participants shall meet all of the following eligibility criteria prior to selection into the program, and shall continue to meet these criteria, as appropriate, during the payment periods:

(1) The participant shall be a United States citizen or eligible noncitizen.

(2) The participant shall be a California resident who, at a minimum, possesses a baccalaureate degree in nursing or a field related to nursing.

(3) The participant shall have complied with United States Selective Service requirements.

(4) The participant shall not owe a refund on any state or federal educational grant or have delinquent or defaulted student loans.

(b) (1) Any person who has obtained a baccalaureate or graduate degree from an institution of postsecondary education, and who is participating in the loan assumption program set forth in this article, may be eligible to receive a conditional loan assumption agreement, to be redeemed pursuant to this chapter upon meeting the criteria of Section 70102.

(2) A person who is currently teaching nursing at a regionally accredited California college or university is not eligible to enter into an agreement for loan assumption under this article.

(c) (1) The commission shall award loan assumption agreements to either of the following applicants who otherwise meet the eligibility criteria of this section:

(A) An applicant who has been admitted to or enrolled in an academic program leading to a graduate level degree and demonstrates academic ability.

(B) An applicant with a baccalaureate, or baccalaureate and graduate degrees.

(2) (A) An applicant who is pursuing a graduate degree shall be enrolled on at least a half-time basis each academic term as defined by an eligible institution and shall agree to maintain satisfactory academic progress.

(B) Except as provided in subparagraph (C), if a program participant fails to maintain half-time enrollment as required by this article, under the terms of the agreement pursuant to subparagraph (A), the loan assumption agreement shall be deemed invalid. The participant shall retain full liability for all student loan obligations. The participant is excused from the half-time enrollment requirement if the student is in his or her final term in school and has no additional coursework required to obtain his or her graduate degree in nursing or a field related to nursing.

(C) Notwithstanding subparagraph (B), a program participant shall be excused from the half-time enrollment requirement for a period not to exceed one calendar year, unless approved by the commission for a longer period, if a program participant becomes unable to maintain half-time enrollment due to any of the following:

(i) Serious illness, pregnancy, or other natural causes.

(ii) The participant is called to military active duty status.

(iii) A natural disaster prevents the participant from maintaining half-time enrollment due to the interruption of instruction at the eligible institution.

(3) The applicant shall have been judged by his or her postsecondary institution or employer, whichever is applicable, to have outstanding ability on the basis of criteria that may include, but need not be limited to, any of the following:

(A) Grade point average.

(B) Test scores.

(C) Faculty evaluations.

(D) Interviews.

(E) Other recommendations.

(4) The applicant shall have received, or be approved to receive, a loan under one or more of the following designated loan programs:

(A) The Federal Family Education Loan Program (20 U.S.C. Sec. 1071 et seq.).

(B) The Federal Direct Loan Program.

(C) Any loan program approved by the commission.

(5) (A) The applicant shall have agreed to teach nursing on a full-time basis at one or more regionally accredited California colleges or universities for at least three years, or on a part-time basis for the equivalent of three full-time academic years, commencing not more than 12 months after obtaining an academic degree, unless the applicant, within 12 months after obtaining the academic degree, enrolls in an academic degree program leading to a more advanced degree in nursing or a field related to nursing.

(B) A participant who possesses a baccalaureate or graduate degree at the time of application to the program shall agree to teach nursing on a full-time or part-time basis commencing not more than 12 months after receiving a loan assumption award.

(6) An applicant who teaches on less than a full-time basis may participate in the program, but is not eligible for loan repayment until that person teaches for the equivalent of a full-time academic year.

(d) A person participating in the program pursuant to this section shall not receive more than one loan assumption agreement, and shall not be eligible to receive a grant pursuant to Article 3.51 (commencing with Section 78260) of Chapter 2 of Part 48.

(Amended by Stats. 2009, Ch. 187, Sec. 5. Effective January 1, 2010.)



70102

The commission shall commence loan assumption payments pursuant to this article upon verification that the participant has fulfilled all of the following:

(a) The participant has received a baccalaureate degree or a graduate degree from an accredited, participating institution.

(b) The participant has provided the equivalent of full-time nursing instruction at one or more regionally accredited California colleges or universities for one academic year or the equivalent.

(c) The participant has met the requirements of the loan assumption agreement and all other conditions of this article.

(Amended by Stats. 2008, Ch. 183, Sec. 2. Effective January 1, 2009.)



70103

The terms of the loan assumptions granted under this article shall be as follows, subject to the specific terms of each loan assumption agreement:

(a) After a program participant has completed one academic year, or the equivalent, of full-time teaching nursing studies at one or more regionally accredited, eligible California colleges or universities, pursuant to Section 70102, the commission shall assume up to eight thousand three hundred thirty-three dollars ($8,333) of the outstanding liability of the participant under one or more of the designated loan programs.

(b) After the program participant has completed two consecutive academic years, or the equivalent, of full-time teaching at one or more regionally accredited California colleges or universities, pursuant to Section 70102, the commission shall assume up to an additional eight thousand three hundred thirty-three dollars ($8,333) of the outstanding liability of the participant under one or more of the designated loan programs, for a total loan assumption of up to sixteen thousand six hundred sixty-six dollars ($16,666).

(c) After a program participant has completed three consecutive academic years, or the equivalent of full-time teaching, at one or more regionally accredited California colleges or universities, pursuant to Section 70102, the commission shall assume up to an additional eight thousand three hundred thirty-four dollars ($8,334) of the outstanding liability of the participant under one or more of the designated loan programs, for a total loan assumption of up to twenty-five thousand dollars ($25,000).

(d) The commission may assume liability for loans received by the program participant to pay for the costs of obtaining the program participant’s undergraduate and graduate degrees.

(e) The term of the loan assumption agreement shall be not more than 10 years from the date on which the agreement was executed by the program participant and the commission.

(Amended by Stats. 2008, Ch. 183, Sec. 3. Effective January 1, 2009.)



70104

(a) Except as provided in subdivisions (b) and (c), if a program participant fails to complete a minimum of three academic years of teaching on a full-time basis or the equivalent on a part-time basis, as required by this article under the terms of the agreement pursuant to paragraph (5) of subdivision (c) of Section 70101, the loan assumption agreement is no longer effective and shall be deemed terminated, and the commission shall not make any further payments. The participant shall retain responsibility for any remaining loan obligations, but shall not be required to repay any loan payments previously made through this program.

(b) Notwithstanding subdivision (a), if a program participant becomes unable to complete one of the three years of teaching service on a full-time basis, or the equivalent on a part-time basis, due to a serious illness, pregnancy, or other natural causes, or due to being called to military active duty status, the term of the loan assumption agreement shall be extended for a period not to exceed one academic year, unless extended by the commission on a case-by-case basis. The commission shall make no further payments under the loan assumption agreement until the applicable teaching requirements specified in Section 70103 have been satisfied.

(c) Notwithstanding subdivision (a), if a natural disaster prevents a program participant from completing one of the required years of teaching service due to the interruption of instruction at the employing regionally accredited California college or university, the term of the loan assumption agreement shall be extended for the period of time equal to the period from the interruption of instruction at the employing regionally accredited California college or university to the resumption of instruction. The commission shall make no further payments under the loan assumption agreement until the applicable teaching requirements specified in Section 70103 have been satisfied.

(Amended by Stats. 2009, Ch. 187, Sec. 6. Effective January 1, 2010.)



70105

(a) The commission shall accept nominations from accredited colleges and universities made pursuant to this article.

(b) The commission shall choose from among those nominations of graduate students and applicants who have completed their baccalaureate or graduate degrees with outstanding student loans, based upon criteria that may include, but are not necessarily limited to, all of the following:

(1) Grades at the undergraduate level in a subject field related to nursing.

(2) Grades in the undergraduate program.

(3) Aptitude for graduate work in the field of nursing.

(4) General aptitude for graduate study.

(5) Critical human resource needs.

(c) The commission may develop additional criteria for the selection of award recipients consistent with the purposes of this article.

(Amended by Stats. 2008, Ch. 183, Sec. 5. Effective January 1, 2009.)



70106

(a) The commission shall administer this article, and shall adopt rules and regulations for that purpose. The rules and regulations shall include, but need not be limited to, provisions regarding the period of time for which a loan assumption agreement shall remain valid and the development of projections for funding purposes. In developing these rules and regulations, the commission shall solicit the advice of representatives from postsecondary education institutions, the Office of Statewide Health Planning and Development, and the nursing community.

(b) If this article is amended and the commission deems it necessary to adopt a rule or regulation to implement that amendment, the commission shall develop and adopt that rule or regulation no later than 12 months after the operative date of the statute that amends the article.

(Amended by Stats. 2008, Ch. 183, Sec. 6. Effective January 1, 2009.)



70107

The commission shall work to develop a streamlined application process for participation in the program set forth in this article.

(Added by renumbering Section 69616.7 by Stats. 2006, Ch. 837, Sec. 11. Effective January 1, 2007.)



70108

The commission shall report annually to the Legislature on this program. The report shall include, but not be limited to, all of the following:

(a) The total number of loan assumption agreements offered, by education level and institution.

(b) The number of loan assumption agreements paid out, by education level and institution.

(c) The number of loan assumption agreements that are redeemed, by year of service (year one through year three).

(d) The annual and cumulative attrition rate of participants, by education level and institution.

(Added by renumbering Section 69616.8 by Stats. 2006, Ch. 837, Sec. 12. Effective January 1, 2007.)



70109

Notwithstanding any other law, in any fiscal year, the commission shall award no more than the number of warrants that are authorized by the Governor and the Legislature in the annual Budget Act for that year for the assumption of loans pursuant to this article.

(Added by renumbering Section 69616.9 by Stats. 2006, Ch. 837, Sec. 13. Effective January 1, 2007.)



70110

It is the intent of the Legislature that, commencing with the 2006–07 fiscal year, funding necessary for the administration of the student loan assumption program implemented pursuant to this article shall be included within the annual budget of the commission.

(Added by renumbering Section 69617 by Stats. 2006, Ch. 837, Sec. 14. Effective January 1, 2007.)















DIVISION 7 - COMMUNITY COLLEGES

PART 43 - THE CALIFORNIA COMMUNITY COLLEGES

70900

There is hereby created the California Community Colleges, a postsecondary education system consisting of community college districts heretofore and hereafter established pursuant to law and the Board of Governors of the California Community Colleges. The board of governors shall carry out the functions specified in Section 70901 and local districts shall carry out the functions specified in Section 70902.

(Added by Stats. 1988, Ch. 973, Sec. 8.)



70900.5

This part shall be known, and may be cited, as the “Walter Stiern Act.”

(Added by Stats. 1990, Ch. 1587, Sec. 7.)



70901

(a) The Board of Governors of the California Community Colleges shall provide leadership and direction in the continuing development of the California Community Colleges as an integral and effective element in the structure of public higher education in the state. The work of the board of governors shall at all times be directed to maintaining and continuing, to the maximum degree permissible, local authority and control in the administration of the California Community Colleges.

(b) Subject to, and in furtherance of, subdivision (a), and in consultation with community college districts and other interested parties as specified in subdivision (e), the board of governors shall provide general supervision over community college districts, and shall, in furtherance of those purposes, perform the following functions:

(1) Establish minimum standards as required by law, including, but not limited to, the following:

(A) Minimum standards to govern student academic standards relating to graduation requirements and probation, dismissal, and readmission policies.

(B) Minimum standards for the employment of academic and administrative staff in community colleges.

(C) Minimum standards for the formation of community colleges and districts.

(D) Minimum standards for credit and noncredit classes.

(E) Minimum standards governing procedures established by governing boards of community college districts to ensure faculty, staff, and students the right to participate effectively in district and college governance, and the opportunity to express their opinions at the campus level and to ensure that these opinions are given every reasonable consideration, and the right of academic senates to assume primary responsibility for making recommendations in the areas of curriculum and academic standards.

(2) Evaluate and issue annual reports on the fiscal and educational effectiveness of community college districts according to outcome measures cooperatively developed with those districts, and provide assistance when districts encounter severe management difficulties.

(3) Conduct necessary systemwide research on community colleges and provide appropriate information services, including, but not limited to, definitions for the purpose of uniform reporting, collection, compilation, and analysis of data for effective planning and coordination, and dissemination of information.

(4) Provide representation, advocacy, and accountability for the California Community Colleges before state and national legislative and executive agencies.

(5) Administer state support programs, both operational and capital outlay, and those federally supported programs for which the board of governors has responsibility pursuant to state or federal law. In so doing, the board of governors shall do the following:

(A) (i) Annually prepare and adopt a proposed budget for the California Community Colleges. The proposed budget shall, at a minimum, identify the total revenue needs for serving educational needs within the mission, the amount to be expended for the state general apportionment, the amounts requested for various categorical programs established by law, the amounts requested for new programs and budget improvements, and the amount requested for systemwide administration.

(ii) The proposed budget for the California Community Colleges shall be submitted to the Department of Finance in accordance with established timelines for development of the annual Budget Bill.

(B) To the extent authorized by law, establish the method for determining and allocating the state general apportionment.

(C) Establish space and utilization standards for facility planning in order to determine eligibility for state funds for construction purposes.

(6) (A) Establish minimum conditions entitling districts to receive state aid for support of community colleges. In so doing, the board of governors shall establish and carry out a periodic review of each community college district to determine whether it has met the minimum conditions prescribed by the board of governors.

(B) In determining whether a community college district satisfies the minimum conditions established pursuant to this section, the board of governors shall review the accreditation status of the community colleges within that district.

(7) Coordinate and encourage interdistrict, regional, and statewide development of community college programs, facilities, and services.

(8) Facilitate articulation with other segments of higher education with secondary education.

(9) Review and approve comprehensive plans for each community college district. The plans shall be submitted to the board of governors by the governing board of each community college district.

(10) Review and approve all educational programs offered by community college districts, and all courses that are not offered as part of an educational program approved by the board of governors.

(11) Exercise general supervision over the formation of new community college districts and the reorganization of existing community college districts, including the approval or disapproval of plans therefor.

(12) Notwithstanding any other provision of law, be solely responsible for establishing, maintaining, revising, and updating, as necessary, the uniform budgeting and accounting structures and procedures for the California Community Colleges.

(13) Establish policies regarding interdistrict attendance of students.

(14) Advise and assist governing boards of community college districts on the implementation and interpretation of state and federal laws affecting community colleges.

(15) Contract for the procurement of goods and services, as necessary.

(16) Carry out other functions as expressly provided by law.

(c) Subject to, and in furtherance of, subdivision (a), the board of governors shall have full authority to adopt rules and regulations necessary and proper to execute the functions specified in this section as well as other functions that the board of governors is expressly authorized by statute to regulate.

(d) Wherever in this section or any other statute a power is vested in the board of governors, the board of governors, by a majority vote, may adopt a rule delegating that power to the chancellor, or any officer, employee, or committee of the California Community Colleges, or community college district, as the board of governors may designate. However, the board of governors shall not delegate any power that is expressly made nondelegable by statute. Any rule delegating authority shall prescribe the limits of delegation.

(e) In performing the functions specified in this section, the board of governors shall establish and carry out a process for consultation with institutional representatives of community college districts so as to ensure their participation in the development and review of policy proposals. The consultation process shall also afford community college organizations, as well as interested individuals and parties, an opportunity to review and comment on proposed policy before it is adopted by the board of governors.

(Amended by Stats. 2014, Ch. 382, Sec. 1. Effective January 1, 2015.)



70901.1

The Board of Governors of the California Community Colleges shall adopt regulations that permit the governing board of a community college district to allow applications for admission, student residency determination forms, and other documents to be submitted electronically. The regulations shall require that applicants and students be informed of the relative security of the information they submit electronically.

(Amended by Stats. 2005, Ch. 654, Sec. 1. Effective October 7, 2005.)



70901.2

(a) Notwithstanding any other provision of law, when a classified staff representative is to serve on a college or district task force, committee, or other governance group, the exclusive representative of classified employees of that college or district shall appoint the representative for the respective bargaining unit members. The exclusive representative of the classified employees and the local governing board may mutually agree to an alternative appointment process through a memorandum of understanding. A local governing board may consult with other organizations of classified employees on shared governance issues that are outside the scope of bargaining. These organizations shall not receive release time, rights, or representation on shared governance task forces, committees, or other governance groups exceeding that offered to the exclusive representative of classified employees.

(b) A local governing board shall determine a process for the selection of a classified staff representative to serve on those task forces, committees, or other governance groups in a situation where no exclusive representative exists.

(Added by Stats. 2001, Ch. 799, Sec. 1. Effective January 1, 2002.)



70901.5

(a) The board of governors shall establish procedures for the adoption of rules and regulations governing the California Community Colleges. Among other matters, the procedures shall implement the following requirements:

(1) Written notice of a proposed action shall be provided to each community college district and to all other interested parties and individuals, including the educational policy and fiscal committees of the Legislature and the Department of Finance, at least 45 days in advance of adoption. The regulations shall become effective no earlier than 30 days after adoption.

(2) The proposed regulations shall be accompanied by an estimate, prepared in accordance with instructions adopted by the Department of Finance, of the effect of the proposed regulations with regard to the costs or savings to any state agency, the cost of any state-mandated local program as governed by Part 7 (commencing with Section 17500) of Division 4 of Title 2 of the Government Code, any other costs or savings of local agencies, and the costs or savings in federal funding provided to state agencies.

(3) The board of governors shall ensure that all proposed regulations of the board meet the standards of “necessity,” “authority,” “clarity,” “consistency,” “reference,” and “nonduplication,” as those terms are defined in Section 11349 of the Government Code. A district governing board or any other interested party may challenge any proposed regulatory action regarding the application of these standards.

(4) Prior to the adoption of regulations, the board of governors shall consider and respond to all written and oral comments received during the comment period.

(5) The effective date for a regulation shall be suspended if, within 30 days after adoption by the board of governors, at least two-thirds of all governing boards vote, in open session, to disapprove the regulation. With respect to any regulation so disapproved, the board of governors shall provide at least 45 additional days for review, comment, and hearing, including at least one hearing before the board itself. After the additional period of review, comment, and hearing, the board may do any of the following:

(A) Reject or withdraw the regulation.

(B) Substantially amend the regulation to address the concerns raised during the additional review period, and then adopt the revised regulation. The regulation shall be treated as a newly adopted regulation, and shall go into effect in accordance with those procedures.

(C) Readopt the regulation as originally adopted, or with those nonsubstantive, technical amendments deemed necessary to clarify the intent of the original regulation. If the board of governors decides to readopt a regulation, with or without technical amendments, it shall also adopt a written declaration and determination regarding the specific state interests it has found necessary to protect by means of the specific language or requirements of the regulation. A readopted regulation may then be challenged pursuant to existing law in a court of competent jurisdiction, and shall not be subject to any further appeal within the California Community Colleges.

(6) As to any regulation which the Department of Finance determines would create a state-mandated local program cost, the board of governors shall not adopt the regulation until the Department of Finance has certified to the board of governors and to the Legislature that a source of funds is available to reimburse that cost.

(7) Any district or other interested party may propose a new regulation or challenge any existing regulation.

(b) Except as expressly provided by this section, and except as provided by resolution of the board of governors, the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to regulations adopted by the board of governors.

(Added by Stats. 1988, Ch. 973, Sec. 8. Operative January 1, 1990, by Sec. 71 of Ch. 973.)



70902

(a) (1) Every community college district shall be under the control of a board of trustees, which is referred to herein as the “governing board.” The governing board of each community college district shall establish, maintain, operate, and govern one or more community colleges in accordance with law. In so doing, the governing board may initiate and carry on any program, activity, or may otherwise act in any manner that is not in conflict with or inconsistent with, or preempted by, any law and that is not in conflict with the purposes for which community college districts are established.

(2) The governing board of each community college district shall establish rules and regulations not inconsistent with the regulations of the board of governors and the laws of this state for the government and operation of one or more community colleges in the district.

(b) In furtherance of subdivision (a), the governing board of each community college district shall do all of the following:

(1) Establish policies for, and approve, current and long-range academic and facilities plans and programs and promote orderly growth and development of the community colleges within the district. In so doing, the governing board shall, as required by law, establish policies for, develop, and approve, comprehensive plans. The governing board shall submit the comprehensive plans to the board of governors for review and approval.

(2) Establish policies for and approve courses of instruction and educational programs. The educational programs shall be submitted to the board of governors for approval. Courses of instruction that are not offered in approved educational programs shall be submitted to the board of governors for approval. The governing board shall establish policies for, and approve, individual courses that are offered in approved educational programs, without referral to the board of governors.

(3) Establish academic standards, probation and dismissal and readmission policies, and graduation requirements not inconsistent with the minimum standards adopted by the board of governors.

(4) Employ and assign all personnel not inconsistent with the minimum standards adopted by the board of governors and establish employment practices, salaries, and benefits for all employees not inconsistent with the laws of this state.

(5) To the extent authorized by law, determine and control the district’s operational and capital outlay budgets. The district governing board shall determine the need for elections for override tax levies and bond measures and request that those elections be called.

(6) Manage and control district property. The governing board may contract for the procurement of goods and services as authorized by law.

(7) Establish procedures that are consistent with minimum standards established by the board of governors to ensure faculty, staff, and students the opportunity to express their opinions at the campus level, to ensure that these opinions are given every reasonable consideration, to ensure the right to participate effectively in district and college governance, and to ensure the right of academic senates to assume primary responsibility for making recommendations in the areas of curriculum and academic standards.

(8) Establish rules and regulations governing student conduct.

(9) Establish student fees as it is required to establish by law, and, in its discretion, fees as it is authorized to establish by law.

(10) In its discretion, receive and administer gifts, grants, and scholarships.

(11) Provide auxiliary services as deemed necessary to achieve the purposes of the community college.

(12) Within the framework provided by law, determine the district’s academic calendar, including the holidays it will observe.

(13) Hold and convey property for the use and benefit of the district. The governing board may acquire by eminent domain any property necessary to carry out the powers or functions of the district.

(14) Participate in the consultation process established by the board of governors for the development and review of policy proposals.

(c) In carrying out the powers and duties specified in subdivision (b) or other provisions of statute, the governing board of each community college district shall have full authority to adopt rules and regulations, not inconsistent with the regulations of the board of governors and the laws of this state, that are necessary and proper to executing these prescribed functions.

(d) Wherever in this section or any other statute a power is vested in the governing board, the governing board of a community college district, by majority vote, may adopt a rule delegating the power to the district’s chief executive officer or any other employee or committee as the governing board may designate. However, the governing board shall not delegate any power that is expressly made nondelegable by statute. Any rule delegating authority shall prescribe the limits of the delegation.

(e) This section shall become operative on January 1, 2014.

(Amended (as added by Stats. 2006, Ch. 817, Sec. 5) by Stats. 2011, Ch. 112, Sec. 4. Effective January 1, 2012. Section operative January 1, 2014, by its own provisions.)






PART 44 - BOARD OF GOVERNORS

CHAPTER 1 - Board of Governors

ARTICLE 1 - Composition and Organization

71000

There is in the state government a Board of Governors of the California Community Colleges, consisting of 16 voting members and one nonvoting member, as follows:

(a) Twelve members, each appointed by the Governor with the advice and consent of two-thirds of the membership of the Senate to six-year staggered terms. Two of these members shall be current or former elected members of local community college district governing boards.

(b) (1) (A) One voting student member, and one nonvoting student member, who exercise their duties in accordance with the procedure set forth in paragraph (3).

(B) A student member shall be enrolled in a community college with a minimum of five semester units, or its equivalent, at the time of the appointment and throughout the period of his or her term, or until a replacement has been named. A student member shall be enrolled in a community college at least one semester before his or her appointment, and shall meet and maintain the minimum standards of scholarship prescribed for community college students.

(C) Each student member shall be appointed by the Governor from a list of names of at least three eligible persons submitted to the Governor by the student organization recognized by the board of governors.

(2) The term of office of one student member of the board shall commence on July 1 of an even-numbered year, and expire on June 30 two years thereafter. The term of office of the other student member of the board shall commence on July 1 of an odd-numbered year, and expire on June 30 two years thereafter. Notwithstanding paragraph (1), a student member who graduates from his or her college on or after January 1 of the second year of his or her term of office may serve the remainder of the term.

(3) During the first year of a student member’s term, a student member shall be a member of the board and may attend all meetings of the board and its committees. At these meetings, a student member may fully participate in discussion and debate, but shall not vote. During the second year of a student member’s term, a student member may exercise the same right to attend meetings of the board, and its committees, and shall have the same right to vote as the members appointed pursuant to subdivisions (a) and (c).

(4) Notwithstanding paragraph (3), if a student member resigns from office or a vacancy is otherwise created in that office during the second year of a student member’s term, the remaining student member shall immediately assume the office created by the vacancy and all of the participation privileges of the second-year student member, including the right to vote, for the remainder of that term of office.

(c) Two voting tenured faculty members from a community college, who shall be appointed by the Governor for two-year terms. The Governor shall appoint each faculty member from a list of names of at least three eligible persons furnished by the Academic Senate of the California Community Colleges. Each seat designated as a tenured faculty member seat shall be filled by a tenured faculty member from a community college pursuant to this section and Section 71003.

(d) One voting classified employee, who shall be appointed by the Governor for a two-year term. The Governor shall appoint the classified employee member from a list of at least three eligible persons furnished by the exclusive representatives of classified employees of the California Community Colleges.

(Amended by Stats. 2007, Ch. 35, Sec. 1. Effective January 1, 2008.)



71001

(a) Except for the student member and the faculty members, the terms of office of the members of the board appointed by the Governor shall be as follows:

(1) To the terms expiring on January 15, 1990, the Governor shall appoint one person whose term shall expire on January 15, 1994; one current or former trustee whose term shall expire on January 15, 1996; and one other person whose term shall expire on January 15, 1996.

(2) To the terms expiring on January 15, 1991, the Governor shall appoint two persons whose terms shall expire on January 15, 1995; and two persons whose terms shall expire on January 15, 1997.

(3) To the terms expiring on January 15, 1992, the Governor shall appoint one person whose term shall expire on January 15, 1998; one current or former trustee whose term shall expire on January 15, 1998; and one person whose term shall expire on January 15, 1994.

(4) To the terms expiring on January 15, 1993, the Governor shall appoint three persons whose terms shall expire on January 15, 1999.

(5) Commencing January 15, 1993, all terms of office of the members of the board, except the terms of the student member and the faculty members appointed by the Governor, shall be six years.

(b) Each term of office shall commence at the expiration of the preceding term.

(c) A member whose term has expired may, in accordance with Section 1770 to 1780, inclusive, of the Government Code, continue to discharge the duties of the office until his or her successor is appointed by the Governor.

(Repealed and added by Stats. 1989, Ch. 1071, Sec. 3.)



71002

(a) Members of the board shall be selected from outstanding lay citizens of California who have a strong interest in the further development and improvement of the California Community Colleges.

(b) Members of the board, to the greatest extent possible, should be inclusive and representative of the many demographic groups found in California, and the board should reflect diversity of race and gender, and should include, among others, disabled persons and veterans. In furtherance of the mission of the California Community Colleges, a member of the board should embrace the basic role and responsibility of a member of the board to bring his or her own best thinking and personal views to the board’s discussion, determining his or her own position on each issue rather than being bound to represent or advocate for the positions of a particular organization or constituency.

(Amended by Stats. 2014, Ch. 496, Sec. 1. Effective January 1, 2015.)



71003

(a) Except for the student members, the faculty members, and the classified employee member appointed by the Governor, any vacancy in an appointed position on the board shall be filled by appointment by the Governor, subject to confirmation by two-thirds of the membership of the Senate. A vacancy in the office of a student member, a faculty member, or the classified employee member shall be filled by appointment by the Governor.

(b) The appointee to fill a vacancy shall hold office only for the balance of the unexpired term.

(Amended by Stats. 2003, Ch. 860, Sec. 2. Effective January 1, 2004.)



71004

Members of the board shall receive their actual and necessary traveling expenses while on official business. Each member shall also receive one hundred dollars ($100) for each day he or she is attending to official business. The headquarters of the board and the chief executive officer shall be in Sacramento.

(Amended by Stats. 1990, Ch. 1372, Sec. 263.)






ARTICLE 2 - Powers and Duties

71020.5

(a) It is the intent of the Legislature in enacting this section to foster the creation, implementation, and phase-in of a comprehensive community college accountability system that describes the performance of community colleges in meeting the postsecondary educational needs of students. This educational and fiscal accountability system shall provide performance data on students, programs, and institutions.

It is further the intent of the Legislature that this accountability system assist all participants in the community college system, including students, faculty, staff, administrators, local governing boards, the chancellor, the state board of governors, the public, and other interested constituencies, in identifying the educational and fiscal strengths and weaknesses of colleges in order to improve educational quality in community colleges.

(b) The board of governors shall develop and implement a comprehensive community college educational and fiscal accountability system. In developing and implementing this system, the board of governors shall solicit consultation from institutional and organizational representatives of the California Community Colleges, including statewide faculty and staff organizations. At a minimum, the system shall do all of the following:

(1) Be consistent with the Legislature’s intent as expressed in this act, Chapter 136 of the Statutes of 1987, and Chapter 1465 of the Statutes of 1986.

(2) Draw from, and build upon, the system proposed in the report entitled “AB 3409 Community College Accountability Report,” prepared pursuant to Chapter 1465 of the Statutes of 1986.

(3) Be designed to promote student success in community colleges.

(4) Define and measure, quantitatively and qualitatively, accountability information, including all of the following:

(A) Student access to community colleges.

(B) The extent to which the community college student body reflects proportionately the adult population of the state.

(C) Student transfer rates and programs.

(D) Academic standards and student achievement.

(E) Student goal satisfaction and success in courses and programs.

(F) Completion rates of courses and programs.

(G) Occupational preparation relative to state and local work force needs and for entry-level employment, occupational advancement, and career changes of students.

(H) Adequacy of basic skills and English as a second language courses and instruction in preparing students to succeed in collegiate level work.

(I) Adequacy of, and student satisfaction with, student services.

(J) The extent to which the community college work force reflects proportionately the adult population of the state.

(K) Fiscal conditions of community college districts.

(5) Be designed to streamline the use of multiple performance measures from appropriate sources of data, including, but not limited to, matriculation evaluations, categorical program evaluations, the community college management information system, and other existing data collection and evaluation systems.

(6) Provide feedback to individual colleges in order to improve access to community colleges, student performance, and educational programs where needed.

(7) Produce a published report of community college accountability.

(c) The Legislature finds and declares that successful implementation of a comprehensive educational and fiscal accountability system is, in part, dependent upon an adequate data collection and reporting system. The accountability system developed and implemented pursuant to this section shall be phased in, to the extent necessary, with the funding and local implementation of the community college management information system.

(Amended by Stats. 1995, Ch. 758, Sec. 80. Effective January 1, 1996.)



71021

All official acts of the board shall require the affirmative vote of a majority of the board, as determined by the policies of the board. The vote of all members shall be recorded.

(Amended by Stats. 1989, Ch. 1071, Sec. 4.)



71022

All meetings of the board shall be open and public except as otherwise provided.

The board may hold executive sessions closed to the public to consider the employment of any person, or the dismissal or other form of disciplinary action to be taken against any officer or employee under the jurisdiction of the board, except where that person, officer, or employee requests a public hearing. The employment status of the Chancellor of the California Community Colleges is subject to this authority of the board. The board may exclude from that meeting, whether public or closed to the public, during the examination of a witness, any or all other witnesses in the matter being investigated.

(Amended by Stats. 1986, Ch. 1123, Sec. 10.)



71024

The Board of Governors of the California Community Colleges has the duties, powers, purposes, responsibilities, and jurisdiction heretofore vested in the State Board of Education, Superintendent of Public Instruction, the Department of Education, and the Director of Education with respect to the management, administration, and control of the community colleges.

Whenever in any law other than a provision of the Education Code, enacted prior to January 1, 1977, relating to the management, administration and control of the community colleges reference is made to the State Board of Education, Superintendent of Public Instruction, the Department of Education, or the Director of Education, such reference shall be deemed to mean the Board of Governors of the California Community Colleges.

(Enacted by Stats. 1976, Ch. 1010.)



71025

(a) The name “California Community Colleges” is the property of the state. No person shall, without permission of the Board of Governors of the California Community Colleges, use this name, or any abbreviation of it, or any name of which these words are a part in any of the following ways:

(1) To designate any business, social, political, religious, or other organization, including but not limited to, any corporation, firm, partnership, association, group, activity or enterprise.

(2) To imply, indicate or otherwise suggest that any organization, or any product or service of that organization, is connected or affiliated with, or is endorsed, favored or supported by, or is opposed by one or more California Community Colleges, the Board of Governors of the California Community Colleges, or the office of the Chancellor of the California Community Colleges.

(3) To display, advertise, or announce these names publicly at or in connection with any meeting, assembly, or demonstration, or any propaganda, advertising or promotional activity of any kind which has for its purpose or any part of its purpose the support, endorsement, advancement, opposition or defeat of any strike, lockout, or boycott or of any political, religious, sociological, or economic movement, activity or program.

The provisions of this section shall not preclude the use of the name “California Community Colleges” by any person or organization otherwise subject to this section using the name immediately prior to March 4, 1972.

(b) Nothing in this section shall interfere with or restrict the right of any person to make a true and accurate statement in the course of stating his or her experience or qualifications for any academic, governmental, business, or professional credit or enrollment, or in connection with any academic, governmental, professional or other employment whatsoever.

(c) Every person violating provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1990, Ch. 1372, Sec. 266.)



71027

(a) The Board of Governors of the California Community Colleges shall develop, maintain, and disseminate a general common course numbering system for use by the community college districts.

(b) The office of the Chancellor of the California Community Colleges shall absorb the costs of developing, maintaining, and disseminating a general common course numbering system pursuant to this section within the office’s existing resources.

(Amended by Stats. 2004, Ch. 193, Sec. 13. Effective January 1, 2005.)



71028

The board of governors shall adopt regulations to ensure that the California Community Colleges, as a system, establish and apply the statewide participation goals for contracting with minority business enterprises and women business enterprises specified in Section 10115 of the Public Contract Code. The statewide participation goal for the California Community Colleges shall be based upon the total dollar amount of contracts awarded, with not less than 15 percent being awarded to minority business enterprises, and not less than 5 percent being awarded to women business enterprises. The regulations adopted by the board of governors shall be adapted from and consistent with the provisions of Article 1.5 (commencing with Section 10115) of Chapter 1 of Part 1 of the Public Contract Code.

(Amended by Stats. 2001, Ch. 745, Sec. 36. Effective October 12, 2001.)



71029

It is the intent of the Legislature that the Board of Governors of the California Community Colleges, in cooperation with the Trustees of the California State University and Colleges and the Regents of the University of California, may support existing and additional programs which provide postsecondary educational opportunities and services for prison inmates, wards, and parolees of the Department of Corrections and the Department of the Youth Authority. The board of governors may support programs developed and operated cooperatively by at least one correctional institution and a two- or four-year college. Priority shall be given to programs linking more than two correctional institutions, educational agencies, parolee programs, community agencies, and potential employers. The board of governors may support existing programs and additional demonstration projects which have one or more of the following components:

(a) Academic and vocational instructional programs at the postsecondary educational level offered inside state prisons, county jails, or Department of the Youth Authority institutions.

(b) Information, counseling, and tutoring services for inmates, wards, and ex-offenders presently enrolled or interested in a postsecondary educational program.

(c) Courses for inmates and wards which also serve prison personnel and college students who are not incarcerated.

(d) Cooperative efforts linking postsecondary education programs with potential employers of ex-offenders.

(e) Research on alternative methods of assessing academic abilities of inmates and alternative ways of making available education to inmates and ex-offenders.

(Added by Stats. 1981, Ch. 470, Sec. 40.)



71040

The board of governors may allow actual and necessary travel expenses to community college students, faculty, staff, or other community college officials or employees who serve on study teams, task forces, or similar groups formed by the board of governors or by the chancellor’s office and who, in these capacities, attend meetings of any association, organization, or agency that has as its principal purpose the study of matters pertinent to education or to a particular field or fields of education relevant to community colleges.

(Amended by Stats. 2005, Ch. 654, Sec. 2. Effective October 7, 2005.)



71046

The Board of Governors of the California Community Colleges may accept on behalf of, and in the name of, the state gifts, donations, bequests, and devises that may be made to the board of governors, or to any school or other institution under the jurisdiction of the board of governors whenever the gift, donation, bequest, or devise and the terms and conditions thereof, will aid the Board of Governors of the California Community Colleges in carrying out its primary functions, as specified in Sections 70900 to 70902, inclusive. Gifts, donations, bequests, and devises may be made subject to the conditions or restrictions as the board of governors may deem advisable.

(Amended by Stats. 1990, Ch. 1372, Sec. 275.)



71049

For the purposes of Government Code Section 11032, the following constitute, among other proper purposes of like or different character, state business for officers and employees of the board of governors and the chancellor’s office for which the officers and employees shall be allowed actual and necessary traveling expenses:

(a) Attending meetings of any national association or organization having as its principal purpose the study of matters relating to education or to a particular field or fields of education, or any agency of such association.

(b) Conferring with officers or employees of the United States, or appearing before committees of either house of the Congress of the United States, relative to problems relating to education in California.

(c) Conferring with officers or employees of other states engaged in the performance of similar duties.

(d) Obtaining information useful to the agency in the conduct of its work.

When traveling is outside the state, traveling and expense shall be approved by the Governor and Director of Finance as provided in Government Code Section 11032.

(Enacted by Stats. 1976, Ch. 1010.)



71050

The Board of Governors of the California Community Colleges shall survey local community college districts to determine the level and type of services needed and available for welfare recipients pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code. The Board of Governors of the California Community Colleges shall develop a plan and standards for the level of participation by community college districts required to meet the goal of providing open entry/open exit education, skills training, assessment, and counseling to these recipients. The plan shall provide for local in-service training and technical assistance to community college districts in development of contracts and programs in cooperation with county welfare agencies, service delivery areas under the Job Training Partnership Act, and others necessary to carry out the intent of that article. The plan shall also provide for the identification of necessary funding levels and sources of funding, including employer-based training and funds available under Section 202(b)(1) of the Job Training Partnership Act, to meet the goals of Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, and the development and implementation of monitoring and reporting tools for the continued participation of community college districts in the provision of services under contracts required by that article.

(Amended by Stats. 1990, Ch. 1372, Sec. 279.)



71051

(a) The board of governors shall develop a process for the approval and funding of new collaborative facilities projects that are proposed by community college districts.

(b) The board of governors shall not implement subdivision (a) without statutory authorization.

(Amended by Stats. 2004, Ch. 193, Sec. 14. Effective January 1, 2005.)






ARTICLE 3 - Office of Chancellor

71090

(a) The board shall appoint a chief executive officer, to be known as the Chancellor of the California Community Colleges, and fix his or her compensation.

(b) The chancellor shall execute the duties and responsibilities as may be delegated to him or her by the board. Whenever in this code a power is vested in the board, the board, by a majority vote, may adopt a rule delegating that power to the chancellor or any officer, employee, or committee as the board may designate. The rule shall prescribe the limits of the delegation.

(Amended by Stats. 1990, Ch. 1372, Sec. 281.)



71090.5

In addition to the position authorized by subdivision (e) of Section 4 of Article VII of the California Constitution, the Governor, with the recommendation of the board of governors, shall appoint up to six deputy and vice chancellors, who shall be exempt from state civil service. The appointments shall not exceed an aggregate total of six, for both the positions of deputy and vice chancellor.

(Amended by Stats. 1995, Ch. 758, Sec. 81. Effective January 1, 1996.)



71092

(a) The board of governors shall employ and fix the compensation, in accordance with law, of assistants, clerical, and other employees as it deems necessary for the effective conduct of the work of the board and the chancellor’s office.

(b) Notwithstanding Section 19849.5 of the Government Code, the Board of Governors of the California Community Colleges shall designate the headquarters for each of its employees, except as provided in Section 71004.

(Amended by Stats. 1998, Ch. 954, Sec. 14. Effective January 1, 1999.)



71093

Notwithstanding any other provision of law:

(a) The board of governors may authorize the chancellor to suspend the authority of the Board of Trustees of the Compton Community College District, or of any of the members of that board, to exercise any powers or responsibilities or to take any official actions with respect to the management of the district, including any of the district’s assets, contracts, expenditures, facilities, funds, personnel, or property. The board of governors may authorize suspension for a period up to five years from the effective date of Assembly Bill 318 of the 2005–06 Regular Session, plus a period lasting until the chancellor, the Fiscal Crisis and Management Assistance Team, the Director of Finance, and the Governor concur with the special trustee that the district has, for two consecutive academic years, met the requirements of the comprehensive assessment conducted, and the recovery plan prepared, pursuant to Section 41329.59.

(b) A suspension authorized by this section becomes effective immediately upon the delivery of a document to the administrative offices of the Compton Community College District that sets forth the finding of the chancellor that a suspension pursuant to this section is necessary for the establishment of fiscal integrity and security in that district.

(c) (1) If and when the chancellor suspends the authority of the Board of Trustees of the Compton Community College District or any of its members pursuant to this section, the chancellor may appoint a special trustee as provided in paragraph (3) of subdivision (c) of Section 84040, at district expense, to manage the district. The chancellor is authorized to assume, and delegate to the special trustee, those powers and duties of the Board of Trustees of the Compton Community College District that the chancellor determines, with the approval of the board of governors, are necessary for the management of that district. The Board of Trustees of the Compton Community College District may not exercise any of the duties or powers assumed by the chancellor under this section.

(2) The chancellor may appoint as a special trustee under this section a person who has served in a similar capacity prior to the enactment of the act that adds this section. A special trustee appointed under this section shall serve at the pleasure of the chancellor.

(3) Notwithstanding any other provision of law, in order to facilitate the appointment of the special trustee, the chancellor is exempt, for the purposes of this section, from the requirements of Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code and Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(d) Notwithstanding any other provision of law, at any time that this section is in effect, the chancellor is authorized to assume, and delegate to the special trustee, those powers and duties of the Compton Community College District Personnel Commission that the chancellor determines are necessary for the management of the personnel functions of the Compton Community College District. The personnel commission may not exercise any of the powers or duties assumed by the chancellor.

(e) Notwithstanding any other provision of law, if the special trustee has been a member of the State Teachers’ Retirement System or the Public Employees’ Retirement System at any time prior to appointment, he or she shall, for the period of service as special trustee, be a member of the system to which he or she belonged, unless the special trustee elects, in writing, not to be a member. If the special trustee chooses to be a member, the special trustee shall be placed on the payroll of the district, or the payroll of another local education agency or other entity with which the district has an exchange agreement pursuant to Section 87422 or other applicable provisions of law, for the purpose of providing appropriate contributions to the applicable retirement system.

(f) The special trustee appointed pursuant to this section is authorized to do all of the following:

(1) Implement substantial changes in the fiscal policies and practices of the Compton Community College District.

(2) Revise the academic program of the Compton Community College District to reflect realistic income projections in response to the dramatic effect of the changes in fiscal policies and practices upon program quality.

(3) Encourage all members of the college community to accept a fair share of the burden of the full recovery of the Compton Community College District in the five operational areas of finance, academics, personnel facilities, and governance.

(4) Enter into agreements on behalf of the Compton Community College District and, subject to any contractual and statutory obligation of the Compton Community College District, change any existing district rules, regulations, policies, or practices as necessary for the effective implementation of the recovery plan. Any agreement authorized by this section shall be binding upon the district for the term of the agreement, notwithstanding the removal of the special trustee for any reason or the reinstatement of any powers or responsibilities of the board of trustees. No agreement authorized by this paragraph shall materially impair the security and other interests of the holders of any bonds issued pursuant to Article 9 (commencing with Section 63049.67) of Chapter 2 of Division 1 of Title 6.7 of the Government Code.

(5) Appoint an advisory committee to advise the special trustee with respect to the management of the Compton Community College District and the establishment and implementation of the arrangements for provision of services by a partner district pursuant to Article 5 (commencing with Section 74292) of Chapter 5 of Part 46. This advisory committee may include residents of the communities served by the Compton Community College District, and any outside experts deemed appropriate by the special trustee. No member of the advisory committee shall receive any compensation or benefits for his or her services as a member of the advisory committee.

(g) In the event of a vacancy in the special trustee position, the chancellor shall temporarily assume all of the powers and duties of the special trustee until another special trustee can be appointed pursuant to this section.

(Amended by Stats. 2011, Ch. 349, Sec. 9. Effective January 1, 2012.)



71094

The chancellor’s office may contract with community college districts for the performance of administrative services necessary to implement Section 12419.7 of the Government Code. The chancellor’s office may charge the districts for the costs of those administrative services.

(Added by Stats. 1982, Ch. 937, Sec. 1.)



71095

(a) The chancellor’s office, in consultation with the Office of Emergency Services and the Office of Homeland Security, shall, by January 1, 2009, develop emergency preparedness standards and guidelines to assist community college districts and campuses in the event of a natural disaster, hazardous condition, or terrorist activity on or around a community college campus.

(b) The standards and guidelines shall be developed in accordance with the Standardized Emergency Management System and the National Incident Management System, and shall be reviewed by the Office of Emergency Services in a manner that is consistent with existing policy. In developing the standards and guidelines, the chancellor’s office shall consider, but is not limited to, all of the following components:

(1) Information on establishing a campus emergency management team.

(2) Provisions regarding overview training for every employee within one year of commencement of employment.

(3) Information on specialized training for employees who may be designated as part of an emergency management team.

(4) Information on preparedness, prevention, response, recovery, and mitigation policies and procedures.

(5) Information on coordinating with the appropriate local, state, and federal government authorities, and nongovernmental entities on comprehensive emergency management and preparedness activities.

(Amended by Stats. 2013, Ch. 352, Sec. 76. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



71096

The office of the Chancellor of the California Community Colleges shall report to the Department of Finance no later than September 1 of each year for the preceding fiscal year both of the following:

(a) The amount of discounts authorized by Section 280 of the Public Utilities Code for community colleges that reduce community college district costs.

(b) The amount of discounts authorized by Section 280 of the Public Utilities Code that have the effect of reducing the cost of local assistance provided by the office of the chancellor as appropriated pursuant to Schedule (14) of Item 6870-101-0001 of Section 2.00 of the Budget Act of 2007 and any successive appropriations for the same purpose in subsequent fiscal years for maintaining connectivity for the community college districts.

(Added by Stats. 2008, Ch. 718, Sec. 2. Effective January 1, 2009.)












PART 45 - DISTRICTS AND GOVERNING BOARDS

CHAPTER 1 - General Provisions

ARTICLE 1 - Naming

72000

(a) The district and its governing board may sue and be sued, and shall act in accordance with Section 70902.

(b) The district name shall be adopted and changed as follows:

(1) The first governing board of any new community college district shall, at the first meeting of the board or as soon as practicable thereafter, name the district. The district shall be designated as the “____ Community College District.”

(2) The governing board of a community college district may, by resolution, change the name of the district or of any of the community colleges maintained by the district. However, the name shall continue to contain the words “Community College District” or “Community College,” as appropriate.

(3) Whenever a petition is presented to the governing board of a community college district, signed by at least 15 qualified electors of any community college district, asking that the name of the district, be changed, the governing board shall, at its next regular meeting, designate a day upon which it will conduct a hearing and act upon the petition, which hearing shall not be less than 10 days nor more than 40 days after that regular meeting. The clerk of the governing board shall give notice to all interested parties by sending a notice of the time for the hearing of the petition. Notices shall be mailed at least 10 days before the day set for the hearing. At the hearing the board shall by resolution either grant or deny the petition, and if the petition is granted, the clerk shall notify the Board of Governors of the California Community Colleges of the change of the name of the district or of any community college maintained by the district.

(4) The name “____ Community College District” and the names of community colleges maintained by the district are the property of the district. No person shall, without permission of the board, use these names, or any abbreviation of them, or any name of which these words are a part in any of the following ways:

(A) To designate any business, social, political, religious, or other organization, including, but not limited to, any corporation, firm, partnership, association, group, activity or enterprise.

(B) To imply, indicate or otherwise suggest that any organization, or any product or service of the organization is connected or affiliated with, or is endorsed, favored or supported by, or is opposed by one or more California community colleges, the Board of Governors of the California Community Colleges, or the office of the Chancellor of the California Community Colleges.

(C) To display, advertise, or announce these names publicly at or in connection with any meeting, assembly, or demonstration, or any propaganda, advertising or promotional activity of any kind which has for its purpose or any part of its purpose the support, endorsement, advancement, opposition or defeat of any strike, lockout, or boycott or of any political, religious, sociological, or economic movement, activity or program.

(D) The provisions of this section shall not preclude the use of the name “____ Community College” or “____ Community College District” by any person or organization otherwise subject to this section using the name immediately prior to the effective date of this section, so long as the name is not used in additional, different ways.

(E) Nothing in this section shall interfere with or restrict the right of any person to make a true and accurate statement in the course of stating his or her experience or qualifications for any academic, governmental, business, or professional credit or enrollment, or in connection with any academic, governmental, professional or other employment whatsoever.

(5) Any reference to junior colleges or junior college districts in any law shall be deemed to refer to community colleges and community college districts, respectively.

(c) Meetings of the governing board shall be held as follows:

(1) Within 20 days after the appointment of the community college board provided for by Section 72023, the board of governors shall call an initial organizational meeting of the board by giving at least 10 days’ notice by registered mail to each member, for the purposes of organizing the community college board.

At the initial organizational meeting the community college board shall organize by electing a president from its members and a secretary, and may transact any other business relating to the affairs of the community college district.

(2) (A) The governing board of each community college district shall hold an annual organizational meeting. In a year in which a regular election for governing board members is conducted, the meeting shall be held on a day within a 15-day period that commences with the date upon which a governing board member elected at that election takes office. Organizational meetings in years in which no regular election for governing board members is conducted shall be held during the same 15-day period on the calendar. Unless otherwise provided by rule of the governing board, the day and time of the annual meeting shall be selected by the board at its regular meeting held immediately prior to the first day of such 15-day period, and the board shall notify the county superintendent of schools of the day and time selected. The secretary of the board shall, within 15 days prior to the date of the annual meeting, notify in writing all members and members-elect of the date and time selected for the meeting.

(B) If the board fails to select a day and time for the meeting, the county superintendent of schools having jurisdiction over the district shall, prior to the first day of such 15-day period and after the regular meeting of the board held immediately prior to the first day of the 15-day period, designate the day and time of the annual meeting. The day designated shall be within the 15-day period. He or she shall notify in writing all members and members-elect of the date and time.

(C) At the annual meeting, the governing board of the community college district shall organize by electing a president, from its members, and a secretary.

(3) As an alternative to the procedures set forth in paragraph (2), in a community college district the boundaries of which are coterminous with the boundaries of a city and county, the governing board members of which district are elected in accordance with a city and county charter, the annual organizational meeting of the governing board may be held between January 8 and January 31, inclusive, as provided in rules and regulations adopted by the board. At the annual organizational meeting the community college district governing board shall organize by electing a president and vice president from its members.

(4) Subject to this section, the governing board of any community college district shall hold regular monthly meetings and shall by rule and regulation fix the time and place for its regular meetings. The action shall be given proper notice to all members of the board of the regular meetings.

(d) The governing board shall conduct its meetings as follows:

(1) A notice identifying the location, date, and time of the meeting shall be posted in each community college maintained by the district at least 10 days prior to the meeting and shall remain so posted to and including the time of the meeting.

(2) The governing board shall conduct its meetings within the boundaries of the community college district, except as provided in subparagraphs (A) and (B).

(A) The governing board may meet outside of its district boundaries for the limited purpose of meeting with another local agency so long as the meeting meets both of the following criteria:

(i) The meeting occurs within the boundaries of one of the participating local agencies.

(ii) The meeting is open and accessible to the public, including the residents of the district whose board is meeting outside the boundaries of the district.

(B) The governing board may meet outside of its district boundaries if the board finds it necessary to meet in closed session with its attorney to discuss pending litigation and if the attorney’s office is located outside of the boundaries of the district.

(3) Except as otherwise provided by law, the governing board shall act by majority vote of all of the membership constituting the governing board.

(4) Every official action taken by the governing board of every community college district shall be affirmed by a formal vote of the members of the board, and the governing board of every community college district shall keep minutes of its meetings, and shall maintain a journal of its proceedings in which shall be recorded every official act taken.

(5) Notwithstanding any other provision of law, if a community college district governing board consists of seven members and not more than two vacancies occur on the governing board, the vacant position or positions shall not be counted for purposes of determining how many members of the board constitute a majority. Whenever any of the provisions of this code require unanimous action of all or a specific number of the members elected or appointed to the governing board, the vacant position or positions shall be excluded from determination of the total membership constituting the governing board.

(Amended by Stats. 1991, Ch. 1038, Sec. 2. Effective October 14, 1991.)






ARTICLE 2 - Nondiscrimination

72010

The provisions of this article are supplemental to any provision in the Constitution or laws of the United States or Constitution or laws of the State of California, relating to discrimination.

(Repealed and added by Stats. 1981, Ch. 470, Sec. 46.)



72011

Every community college district shall provide access to its services, classes, and programs without regard to the characteristics listed in Section 66270.

(Amended by Stats. 2007, Ch. 569, Sec. 50. Effective January 1, 2008.)



72012

Every community college shall comply with Section 66016, the Equity in Higher Education Act as set forth in Chapter 4.5 (commencing with Section 66250) of Part 40 of Division 5, and other applicable laws relating to discrimination.

(Amended by Stats. 2007, Ch. 569, Sec. 51. Effective January 1, 2008.)



72014

No funds under the control of a community college district shall ever be used for membership or for any participation involving a financial payment or contribution, on behalf of the district or any individual employed by or associated therewith, in any private organization whose membership practices are discriminatory on the basis of the characteristics listed in Section 66270. This section does not apply to any public funds that have been paid to an individual officer or employee of the district as salary, or to any funds that are used directly or indirectly for the benefit of student organizations.

(Amended by Stats. 2007, Ch. 569, Sec. 53. Effective January 1, 2008.)






ARTICLE 3 - Organization of District Boards

72022

The county committee on school district organization, upon petition of the governing board of any community college district, may provide for the establishment, rearrangement, or abolishment of trustee areas in any community college district or increase or decrease the number of members of the governing board, in the same manner as trustee areas may be provided for in other districts under Sections 5020 to 5024, inclusive.

When trustee areas are established or rearranged under this section, governing board members shall be elected for four-year terms, and shall be either five or seven in number. The number of trustee areas shall not be less than two nor more than seven. The terms of trustees shall, except as otherwise provided, be staggered so that as nearly as practicable one-half of the trustees shall be elected in each odd-numbered year.

Subject to provisions of this section, any resident and registered elector of the school district not disqualified by the Constitution or laws of the state is eligible to candidacy for, and appointment and election to, the governing board of a community college district in which trustee areas have been provided under this section.

When trustee areas are established or rearranged under this section, the petition to the county committee by the governing board shall provide for election of trustees by one of the following methods:

(a) Election of an elector residing in and registered to vote in the trustee area he seeks to represent, by only the registered electors of the same trustee area;

(b) Election, of an elector residing in and registered to vote in the trustee area he seeks to represent, by the registered electors of the entire community college district.

(Enacted by Stats. 1976, Ch. 1010.)



72023

In every community college district in which trustee areas have not been established, there shall be a governing board of either five or seven members elected at large from the district to serve a term of four years. If trustee areas have been established in a community college district the governing board shall consist of a member or members from each trustee area. The terms of trustees shall, except as otherwise provided, be staggered so that as nearly as practicable one-half of the trustees shall be elected in each odd-numbered year.

In the Peralta Community College District, the governing board may consist of not to exceed 15 members, if the governing board so determines, whether or not trustee areas have been established.

The governing board of the Redwoods Community College District may consist of eight members, provided the area contained in the Fort Bragg Unified School District and the Mendocino Unified School District is annexed to the Redwoods Community College District, and provided an additional coterminous trustee area of the district is established including such territory. Such governing board may consist of nine members if, in addition to the annexation specified above, the area contained within Del Norte County is annexed to the Redwoods Community College District, and provided an additional coterminous trustee area of the district is established including such territory.

(Amended by Stats. 1977, Ch. 36.)



72023.5

(a) (1) The governing board of each community college district shall order the inclusion within the membership of the governing board, in addition to the number of members otherwise prescribed, of one or more nonvoting students. These students shall have the right to attend each and all meetings of the governing board, except that student members shall not have the right, or be afforded the opportunity, to attend executive sessions of the governing board.

(2) The students selected to serve on the governing board, shall be enrolled in a community college of the district and shall be chosen, and shall be recalled, by the students enrolled in the community colleges of the district in accordance with procedures prescribed by the governing board. If the seat of a student member becomes vacant during his or her term, the governing board may authorize the officers of student body associations established pursuant to Section 76060 at each community college in the district to appoint a student to serve the remainder of the term in accordance with procedures established by the governing board. A student member shall be required throughout the term of his or her appointment to be enrolled in a community college of the district for at least five semester units, or its equivalent, and shall meet and maintain the minimum standards of scholarship for community college students prescribed by the community college district. The term of the student members shall be one year commencing on June 1 of each year.

(3) The nonvoting student members appointed pursuant to this section shall be entitled to mileage allowance to the same extent as regular members, but are not entitled to the compensation prescribed by Section 72024.

(4) A nonvoting student member shall be seated with the members of the governing board and shall be recognized as a full member of the board at the meetings, including receiving all materials presented to the board members and participating in the questioning of witnesses and the discussion of issues.

(5) A nonvoting student member shall not be included in determining the vote required to carry any measure before the board.

(6) A nonvoting student member shall not be liable for any acts of the governing board.

(b) Notwithstanding subdivision (a), the nonvoting student member or members selected to serve on the governing board of a community college district pursuant to subdivision (a) may do any of the following:

(1) Make and second motions at the discretion of the governing board.

(2) Attend closed sessions, other than closed sessions on personnel matters or collective bargaining matters, at the discretion of the governing board.

(3) Receive compensation, at the discretion of the governing board, up to the amount prescribed by Section 72024.

(4) Serve a term of one year commencing on May 15 of each year, at the discretion of the governing board.

(c) It is the intent of the Legislature that any decision or action, including any contract entered into pursuant thereto, upon the motion or second of a motion of a student member, shall be fully legal and enforceable against the district or any party thereto.

(d) The governing board of each community college district that affords the student member or members of the board any of the privileges enumerated in subdivision (b) shall, by May 15 of each year, adopt rules and regulations implementing this section. These rules and regulations shall be effective until May 15 of the following year.

(e) If a state court finds this section is unlawful, the court may order, as equitable relief, that the administering entity that is the subject of the lawsuit terminate any waiver awarded under this statute or provision, but no money damages, tuition refund or waiver, or other retroactive relief may be awarded. In any action in which the court finds this section is unlawful, the California Community Colleges are immune from the imposition of any award of money damages, tuition refund or waiver, or other retroactive relief.

(Amended by Stats. 2013, Ch. 189, Sec. 1. Effective January 1, 2014.)



72024

(a) (1) In any community college district that is not located in a city and county, and in which the full-time equivalent students (FTES) for the prior college year exceeded 60,000, the governing board may prescribe, as compensation for the services of each member of the board who actually attends all meetings held by the board, a sum not to exceed one thousand five hundred dollars ($1,500) in any month.

(2) In any community college district in which the FTES for the prior college year was 60,000 or less, but more than 25,000, each member of the governing board of the district who actually attends all meetings held by the board may receive as compensation for his or her services a sum not to exceed seven hundred fifty dollars ($750) in any month.

(3) In any community college district in which the FTES for the prior college year was 25,000 or less, but more than 10,000, each member of the governing board of the district who actually attends all meetings held may receive as compensation for his or her services a sum not to exceed four hundred dollars ($400) in any month.

(4) In any community college district in which the FTES for the prior college year was 10,000 or less, but more than 1,000, each member of the governing board of the district who actually attends all meetings held by the board may receive as compensation for his or her services a sum not to exceed two hundred forty dollars ($240) in any month.

(5) In any community college district in which the FTES for the prior college year was 1,000 or less, but more than 150, each member of the governing board of the district who actually attends all meetings held by the board may receive as compensation for his or her services a sum not to exceed one hundred twenty dollars ($120) in any month.

(b) Any member of a governing board who does not attend all meetings held by the board in any month may receive, as compensation for his or her services, an amount not greater than a pro rata share of the number of meetings actually attended based upon the maximum compensation authorized by this subdivision.

(c) The compensation of members of the governing board of a community college district newly organized or reorganized shall be governed by subdivision (a). For this purpose, the total FTES in all of the community colleges of the district in the college year in which the organization or reorganization became effective shall be deemed to be the FTES in the district for the prior college year.

(d) A member may be paid for any meeting when absent if the board, by resolution duly adopted and included in its minutes, finds that, at the time of the meeting, he or she is performing services outside the meeting for the community college district, he or she was ill or on jury duty, or the absence was due to a hardship deemed acceptable by the board. The compensation shall be a charge against the funds of the district.

(e) On an annual basis, the governing board may increase the compensation of individual board members beyond the limits delineated in this section, in an amount not to exceed 5 percent based on the present monthly rate of compensation. Any increase made pursuant to this section shall be effective upon approval by the governing board. The action may be rejected by a majority of the voters in that district voting in a referendum established for that purpose, as prescribed by Chapter 2 (commencing with Section 9100) of Division 9 of the Elections Code.

(Amended by Stats. 2006, Ch. 588, Sec. 6. Effective January 1, 2007.)



72025

(a) The governing board of the Long Beach Community College District may establish trustee areas pursuant to this section.

(b) Notwithstanding any other provision of law:

(1) If a proposal for the establishment of trustee areas is approved by a majority of the voters voting at the election, the establishment of trustee areas shall be effective upon the expiration of the term of the member having the shortest remaining unexpired portion of a term on the date of the election approving the establishment of trustee areas, or the date of expiration of the term of any member elected to the board during the year of the election approving the establishment of trustee areas, whichever is shorter.

(2) The term of any member serving on the board on the date of the election approving the establishment of trustee areas shall be shortened until the date of expiration of the term of the member having the shortest remaining unexpired portion of a term on the date of the election approving the establishment of trustee areas, or the date of expiration of the term of any member elected to the board during the year of the election approving the establishment of trustee areas, whichever is shorter.

(3) Vacancies shall be filled as provided by other provisions of law and the term of the person filling the vacancy shall be determined in accordance with paragraph (2).

(Added by Stats. 1993, Ch. 486, Sec. 1. Effective January 1, 1994.)



72026

Notwithstanding any provision of law to the contrary, if the governing board of a community college district finds that the boundaries of trustee areas do not conform to the district’s geography or population distribution due to annexation of territory to the district after the trustee boundaries were formed, the board may, in its discretion, order a special election seeking voter approval for rearrangement of such areas in the manner provided in this section.

Upon adoption of a resolution by a majority of the members, the board shall call and conduct at least one (1) public hearing on the proposed rearrangement of trustee area boundaries by publishing notice thereof in accordance with Section 6061 of the Government Code. The notice shall be published at least 10 days prior to each hearing to be held and shall state the time and place of the hearing and the general nature of the proposed boundary rearrangement.

At the conclusion of such public hearing or hearings, the board may adopt a resolution by majority vote of the members thereof ordering a special election on the proposed rearrangement of trustee areas within the district. The election shall be consolidated with the next scheduled primary or general statewide election and shall be called and conducted by the county superintendent of schools having jurisdiction in the manner otherwise prescribed for elections in Chapter 3 (commencing with Section 5300) of Part 4 of Division 1 of Title 1.

The ballot shall contain the following words properly located thereon: “For the rearrangement of trustee areas in ____ (insert name) District—Yes” and “For the rearrangement of trustee areas in ____ (insert name) District—No.”

If the proposal for the rearrangement of trustee areas within the district pursuant to this section is approved by a majority of the electors voting at the election and it appears that one or more trustee areas in the district will not be represented in the membership of the governing board or that one or more trustee areas will have more than its allotted number of representatives in the membership of the governing board, the county superintendent of schools having jurisdiction shall call and conduct an election to determine who shall represent such trustee area or areas at the next regular election for community college trustees as otherwise provided by law. The term of office of a newly elected and qualified member shall expire on the date the term of the former member would have expired if the former member had remained in office. If the offices of two or more members become vacant due to the operation of this paragraph, the superintendent shall determine by lot which term of office of former members shall be assumed by which of the newly elected and qualified members.

(Enacted by Stats. 1976, Ch. 1010.)



72026.5

Notwithstanding any other provision of law, in any district which has annexed or annexes territory resulting in a proposal for a rearrangement of trustee areas and which holds an election pursuant to Section 72026 and a rearrangement of boundaries is approved by the voters, in the event that such rearrangement results in a trustee area having more or fewer than its allotted number of representatives, a governing board member representing a particular trustee area whose boundaries are rearranged so that he or she no longer resides within the trustee area may serve out his or her term of office as that area’s representative. Succeeding representatives shall be selected in the manner provided by law.

(Added by Stats. 1977, Ch. 36.)



72027

(a) Upon the formation of a community college district the county superintendent of schools having jurisdiction shall call and set the date of an election for the purpose of electing the governing board of the district. The call shall be issued not later than 30 days after the formation of the district. The election shall be called, held, and conducted as are elections for members of governing boards of elementary school districts.

(b) The first members of the governing board shall take office on the third Monday following their election. The term of office of subsequent members of the board shall begin on the first Friday in December following their election.

(c) Notwithstanding subdivision (a), the county superintendent of schools having jurisdiction may call and set the date for an election for the purpose of electing the governing board of the district on the same date that the election is held for the formation of the community college district. The call for both elections shall be issued at the same time. The election shall be called, held, and conducted the same as elections for members of the governing boards of elementary school districts.

(d) The majority of the members of the first elected board of any newly formed community college district, the members of which majority received the highest number of votes, shall serve until the first Friday in December of the second succeeding odd-numbered year. The terms of the other members shall expire on the first Friday in December of the first succeeding odd-numbered year. Those members shall continue in office until their successors are elected and qualified.

(Amended by Stats. 1992, Ch. 970, Sec. 5. Effective January 1, 1993.)



72029

The governing board of a community college district may by resolution limit campaign expenditures or contributions in elections to district offices.

(Added by Stats. 1993, Ch. 8, Sec. 27. Effective April 15, 1993.)



72031

The provisions of this section shall apply only to the Los Angeles Community College District.

(a) Whenever in this code a section refers to a district, or to two or more districts, governed by a single governing board, or by governing boards of identical personnel, or to a district or districts in which the average daily attendance is in excess of 400,000, or makes a similar reference, all provisions of the section shall apply with equal force to both the city school district and community college district.

(b) Members of the governing board of the Los Angeles Community College District shall be elected at large in the manner established by Chapter 62 of the Statutes of 1968.

(c) Commencing with the 2013 election for the governing board of the Los Angeles Community College District, and each election thereafter, the governing board may adopt a resolution by majority vote to enact an alternative method by which members of the governing board of the Los Angeles Community College District may be elected at large and by individual seat number wherein, upon certification of the election, the candidate with the highest number of votes for an individual seat number shall be deemed the candidate elected for that individual seat number.

(Amended by Stats. 2012, Ch. 754, Sec. 1. Effective January 1, 2013.)



72034

Notwithstanding any provision of Chapter 366 of the Statutes of 1982, the terms of office of the members of the governing board of the Santa Monica Community College District whose terms were scheduled to expire in April 1985, expired in November 1984, and the terms of office of those members whose terms were scheduled to expire in April 1987, shall expire in November 1986.

The terms of the members elected in November of even-numbered years shall commence on the first Tuesday following that election, and those elected shall serve for a term of four years. Each member shall continue to serve until his or her successor in office is elected and qualified.

This section is declaratory of existing law.

(Added by Stats. 1984, Ch. 1401, Sec. 1.)



72035

Notwithstanding any other provision of law, including, but not limited to, Sections 5000.1 and 5010.5, and the Charter of the City of San Diego, the number of members, the election of members, and the reapportionment of trustee areas of the governing board of the San Diego Community College District shall be conducted pursuant to this section.

(a) Candidates for election as a member of the governing board of the district shall be nominated by trustee area at a district primary election held on the date of the statewide direct primary election. At the district primary election, the two candidates receiving the highest number of votes within the trustee area shall be nominees for the general district election for that trustee area, and the nominee who receives a majority of the votes cast by the voters of the district in the districtwide general district election shall be elected to represent that trustee area. The general district election shall be held on the same date as the statewide general election.

Candidates for election as members of the governing board shall file a declaration of candidacy as provided in this code. Each member of the governing board elected at the general district election shall hold office for a term of four years commencing on the first Friday in December next succeeding his or her election.

The members of the governing board in office on the effective date of the act that enacted this section at the 1991–92 Regular Session of the Legislature shall hold office until the first Friday in December of the year in which their respective term of office would otherwise have terminated, or until a successor qualifies therefor.

(b) The territory of the district shall be divided into trustee areas and one member of the governing board shall be elected from each trustee area. A candidate for election as a member of the governing board shall reside in, and be registered to vote in, the trustee area he or she seeks to represent.

(c) The governing board of the district shall be composed of not less than five members and not more than nine, as determined by the governing board. Sections 5019 to 5030, inclusive, do not apply to the governing board’s determination of the number of members pursuant to this subdivision. If the number of members of the governing board is increased or decreased, the governing board shall establish new trustee areas, abolish trustee areas, or adjust the boundaries of trustee areas so that the number of trustee areas is equal to the number of governing board members. If the number of members of the governing board is increased, the additional members of the governing board shall be elected at the next regular general district election of board members occurring at least 123 days after the governing board approved the increased number of board members. Prior to the next general district election, the governing board shall divide by lot the additional trustee area positions that are created so that the term of one-half of the board members elected to those positions shall expire on the first Friday in December following the next general district election. The term of the other board members elected to fill the remainder of the additional positions shall expire on the first Friday in December following the second general district election succeeding their election.

(d) The governing board shall adjust the boundaries of each trustee area in existence on January 1, 1992, to reflect population changes enumerated in the 1990 decennial federal census. The purpose of the adjustment is to establish trustee areas so that the population of each area is, as nearly as may be, the same proportion of the total population of the district as each of the other areas. Thereafter, the boundaries of trustee areas shall be adjusted pursuant to Section 5019.5 and may be abolished or rearranged as otherwise provided in this code.

(e) Pursuant to Sections 5019 and 5030, the county committee on school district organization may propose to the district voters that the member residing in each trustee area be elected by the registered voters of that particular trustee area. The proposal shall be submitted to the voters of the district at the next regular general district election occurring at least 123 days after the adoption of the proposal by the county committee on school district organization. If that proposal is approved by a majority of the voters voting in the election, then notwithstanding subdivision (a), there shall be no direct primary election for governing board members at the next election for members. Instead, members shall be elected at a general district election held on the same day as the statewide general election. At that general district election, board member candidates shall be elected to represent the trustee area in which they reside and are registered to vote by the registered voters of that trustee area. The candidate in each trustee area receiving the highest number of votes shall be elected.

(Added by Stats. 1992, Ch. 451, Sec. 2.5. Effective August 7, 1992.)



72036

Notwithstanding any other law, the governing board of a community college district may change election systems, in accordance with the provisions of this section and the California Voting Rights Act of 2001 (Chapter 1.5 (commencing with Section 14025) of Division 14 of the Elections Code), upon the adoption by the board of trustees of a resolution in support of electing the trustees in accordance with this section and upon the approval of the Board of Governors of the California Community Colleges, as follows:

(a) The governing board of a community college district may establish elections by trustee areas. In establishing trustee areas, the territory of a district shall be divided into trustee areas, and one member of the governing board shall be elected from each trustee area. A candidate for election as a member of the governing board shall reside in, and be registered to vote in, the trustee area he or she seeks to represent. The governing board shall set the initial boundaries of each trustee area to reflect substantially equal population in each district as enumerated in the most recent decennial federal census. Thereafter, the boundaries of trustee areas shall be adjusted pursuant to Section 5019.5, and may be abolished or adjusted as otherwise provided in this code.

(b) The governing board of a community college district may establish a top-two primary election system. Candidates for election as a member of a governing board of a district shall be nominated by trustee area at a district primary election held on the date of the statewide direct primary election. At the district primary election, the two candidates receiving the highest number of votes within the trustee area shall be nominees for the district general election for that trustee area, and the nominee who receives a majority of the votes cast by the voters of the trustee area in the district general election shall be elected to represent that trustee area. The district general election shall be held on the same date as the statewide general election.

(c) The governing board of a community college district may determine the number of trustees pursuant to this subdivision. The governing board of a community college district shall be composed of not less than five members and not more than nine, as determined by the governing board. Sections 5019 to 5030, inclusive, do not apply to the governing board’s determination of the number of members pursuant to this subdivision. If the number of members of a governing board is increased or decreased, a governing board shall establish new trustee areas, abolish trustee areas, or adjust the boundaries of trustee areas so that the number of trustee areas is equal to the number of governing board members. If the number of members of a governing board is increased, the additional members of the governing board shall be elected at the next regular district general election of board members occurring at least 123 days after the governing board approved the increased number of board members. Prior to the next district general election, the governing board shall divide by lot the additional trustee area positions that are created so that the term of one-half of the board members elected to those positions shall expire on the first Friday in December following the next district general election. The term of the other board members elected to fill the remainder of the additional positions shall expire on the first Friday in December following the second district general election succeeding their election.

(d) This section shall not apply to any community college district that has been authorized by statute to provide for its own trustee elections.

(Added by Stats. 2011, Ch. 614, Sec. 1. Effective October 10, 2011.)



72036.5

(a) Notwithstanding any other law, the number of members, the election of members, and the reapportionment of trustee areas of the Governing Board of the Grossmont-Cuyamaca Community College District shall be provided for pursuant to this section and in accordance with the California Voting Rights Act of 2001 (Chapter 1.5 (commencing with Section 14025) of Division 14 of the Elections Code).

(b) For purposes of this section, “district” means the Grossmont-Cuyamaca Community College District.

(c) Candidates for election as a member of the governing board of the district shall be nominated by trustee area at a district primary election held on the date of the statewide direct primary election. At the district primary election, the two candidates receiving the highest number of votes within the trustee area shall be nominees for the district general election for that trustee area, and the nominee who receives a majority of the votes cast by the voters of the trustee area in the district general election shall be elected to represent that trustee area. The district general election shall be held on the same date as the statewide general election.

(d) Candidates for election as members of the governing board of the district shall file a declaration of candidacy as provided in this code. Each member of the governing board elected at the district general election shall hold office for a term of four years commencing on the first Friday in December following his or her election.

(e) The members of the governing board of the district that are in office on the effective date of the act that enacted this section at the 2011–12 Regular Session of the Legislature shall hold office until the first Friday in December of the year in which their respective term of office would otherwise have terminated, or until a successor qualifies therefor.

(f) The territory of the district shall be divided into trustee areas and one member of the governing board shall be elected from each trustee area. A candidate for election as a member of the governing board of the district shall reside in, and be registered to vote in, the trustee area he or she seeks to represent.

(g) The governing board of the district shall be composed of not less than five members and not more than nine, as determined by the governing board. Sections 5019 to 5030, inclusive, do not apply to the governing board’s determination of the number of members pursuant to this subdivision. If the number of members of the governing board is increased or decreased, the governing board shall establish new trustee areas, abolish trustee areas, or adjust the boundaries of trustee areas so that the number of trustee areas is equal to the number of governing board members. If the number of members of the governing board is increased, the additional members of the governing board shall be elected at the next regular district general election of board members occurring at least 123 days after the governing board approved the increased number of board members. Prior to the next district general election, the governing board shall divide by lot the additional trustee area positions that are created so that the term of one-half of the board members elected to those positions shall expire on the first Friday in December following the next district general election. The term of the other board members elected to fill the remainder of the additional positions shall expire on the first Friday in December following the second district general election succeeding their election.

(h) Boundaries for trustee areas established by a resolution of the governing board of the district or adopted by the county committee on school district organization prior to January 1, 2012, to reflect population changes enumerated in the 2010 decennial federal census shall be in effect when this section becomes operative. The boundaries of each trustee area shall be set so that the population of each area is, as nearly as may be, the same proportion of the total population of the district as each of the other areas. Thereafter, the boundaries of trustee areas shall be adjusted pursuant to Section 5019.5 and may be abolished or rearranged as otherwise provided in this code.

(Added by Stats. 2011, Ch. 614, Sec. 2. Effective October 10, 2011.)









CHAPTER 2 - Meetings and Members

ARTICLE 1 - Membership

72101

In newly formed districts for which an interim governing board is appointed by the county superintendent of schools, a governing board member election shall be held:

(a) When the action necessary for the formation of a new community college district is completed on or before the first of January of any odd-numbered year, on the first Tuesday after the first Monday in March of such year.

(b) When the action necessary for the formation of a new community college district is completed after the first of February of any year, whether even-numbered or odd-numbered, on the first Tuesday after the first Monday in March of the next succeeding year.

The terms of the members elected at the initial election shall begin on the first day of April, and the terms of their predecessors shall expire on the 31st day of March, following the election.

(Enacted by Stats. 1976, Ch. 1010.)



72102

When a member of the governing board of a community college district which is being reorganized and which will cease to exist takes office as a member of the initial or interim governing board of a newly formed community college district, he or she shall cease to be a member of the governing board of the district being reorganized.

The governing board of a community college district which is being reorganized shall then appoint another person who is eligible to serve on the governing board of the district being reorganized to the vacant position for the duration of the existence of the district being reorganized, but in no case for longer than 12 months.

(Amended by Stats. 1990, Ch. 1372, Sec. 304.)



72103

(a) Any person, regardless of sex, who is 18 years of age or older, a citizen of the state, a resident of the community college district, a registered voter, and who is not disqualified by the Constitution or laws of the state from holding a civil office, is eligible to be elected or appointed a member of a governing board of a community college district without further qualifications.

(b) (1) An employee of a community college district may not be sworn into office as an elected or appointed member of that community college district’s governing board unless and until he or she resigns as an employee. If the employee does not resign, the employment will automatically terminate upon being sworn into office.

(2) For any individual who is an employee of a community college district and an elected or appointed member of that community college district’s governing board prior to January 1, 1992, this subdivision shall apply when he or she is reelected or reappointed, on or after January 1, 1992, as a member of the community college district’s governing board. This section does not apply to an individual who is usually employed in an occupation other than teaching and who also is employed part time by the community college district to teach no more than one course per semester or quarter in the subject matter of that individual’s occupation.

(c) Notwithstanding any other provision of law, the governing board of a community college district may adopt or the residents of the community college district may propose, by initiative, a proposal to limit or repeal a limit on the number of terms a member of the governing board of the community college district may serve on the governing board of a community college district. Any proposal to limit the number of terms a member of the governing board of a community college district may serve on the governing board of a community college district shall apply prospectively only and shall not become operative unless it is submitted to the electors of the community college district at a regularly scheduled election and a majority of the votes cast on the question favor the adoption of the proposal.

(d) (1) An initiative measure proposed pursuant to subdivision (c) shall be subject to the procedures set forth in Chapter 4 (commencing with Section 9300) of Division 9 of the Elections Code.

(2) A proposal submitted to the electors by the governing board pursuant to subdivision (c) shall be subject to the procedures set forth in Chapter 6 (commencing with Section 9500) of Division 9 of the Elections Code.

(Amended by Stats. 1995, Ch. 432, Sec. 3. Effective January 1, 1996.)



72104

No member of the governing board of a community college district shall, during the term for which he or she was elected, be eligible to serve on the governing board of a high school district whose boundaries are coterminous with those of the community college district.

(Amended by Stats. 2005, Ch. 654, Sec. 3. Effective October 7, 2005.)






ARTICLE 2 - Meetings

72121

Except as provided in Sections 54957 and 54957.6 of the Government Code and in Section 72122 of, and subdivision (c) of Section 48914 of, this code, all meetings of the governing board of any community college district shall be open to the public, and all actions authorized or required by law of the governing board shall be taken at the meetings and shall be subject to the following requirements:

(a) Minutes shall be taken at all of those meetings, recording all actions taken by the governing board. The minutes are public records and shall be available to the public.

(b) An agenda shall be posted by the governing board, or its designee, in accordance with the requirements of Section 54954.2 of the Government Code. Any interested person may commence an action by mandamus or injunction pursuant to Section 54960.1 of the Government Code for the purpose of obtaining a judicial determination that any action taken by the governing board in violation of this subdivision or subdivision (b) of Section 72129 is null and void.

(Amended by Stats. 1986, Ch. 641, Sec. 3.)



72121.5

It is the intent of the Legislature that members of the public be able to place matters directly related to community college district business on the agenda of community college district governing board meetings, and that members of the public be able to address the board regarding items on the agenda as such items are taken up. Governing boards shall adopt reasonable regulations to insure that this intent is carried out. Such regulations may specify reasonable procedures to insure the proper functioning of governing board meetings.

This subdivision shall not preclude the taking of testimony at regularly scheduled meetings on matters not on the agenda which any member of the public may wish to bring before the board, provided that no action is taken by the board on such matters at the same meeting at which such testimony is taken. Nothing in this paragraph shall be deemed to limit further discussion on the same subject matter at a subsequent meeting.

(Added by Stats. 1978, Ch. 522.)



72122

The governing board of a community college district shall, unless a request by the student has been made pursuant to this section, hold closed sessions if the board is considering the suspension of, or disciplinary action or any other action in connection with any student of the community college district, if a public hearing upon the question would lead to the giving out of information concerning students which would be in violation of state or federal law regarding the privacy of student records.

Before calling a closed session of the governing board of the district to consider these matters, the governing board of the district shall, in writing, by registered or certified mail or by personal service, if the student is a minor, notify the student and his or her parent or guardian, or the student if the student is an adult, of the intent of the governing board of the district to call and hold the closed session. Unless the student, or his or her parent, or guardian shall, in writing, within 48 hours after receipt of the written notice of intention, request that the hearing of the governing board be held as a public meeting, then the hearing to consider those matters shall be conducted by the governing board in closed session. If the written request is served upon the clerk or secretary of the governing board, the meeting shall be public except that any discussion at the meeting that might be in conflict with the right to privacy of any student other than the student requesting the public meeting or on behalf of whom the meeting is requested, shall be in closed session. Whether the matter is considered at a closed session or at a public meeting, the final action of the governing board of the community college district shall be taken at a public meeting and the result of that action shall be a public record of the community college district.

The governing board of a community college district may hold closed sessions to consider the conferring of honorary degrees or to consider gifts from a donor who wants to remain anonymous.

(Amended by Stats. 1990, Ch. 1372, Sec. 307.)



72129

(a) Special meetings may be held at the call of the president of the board or upon a call issued in writing and signed by a majority of the members of the board.

(b) A notice of the meeting shall be posted at least 24 hours prior to the special meeting and shall specify the time and location of the meeting and the business to be transacted and shall be posted in a location that is freely accessible to members of the public and district employees.

(Amended by Stats. 1986, Ch. 641, Sec. 4.)









CHAPTER 3 - Powers and Duties

ARTICLE 1 - General Provisions

72203.5

A member of the governing board of a community college district who has tendered a resignation with a deferred effective date pursuant to Section 5090 shall, until the effective date of the resignation, continue to have the right to exercise all powers of a member of the governing board, except that such member shall not have the right to vote for his or her successor in an action taken by the board to make a provisional appointment pursuant to Section 5091.

(Added by Stats. 1978, Ch. 267.)



72205

The approval of any state agency shall not be a prerequisite to acceptance by the governing board of any community college district of a gift, donation, bequest, or devise. No real or personal property, including money, accepted by a governing board pursuant to this section shall be considered in determining the eligibility of the district for an apportionment from the State School Fund nor in determining the amount thereof.

(Added by Stats. 1993, Ch. 8, Sec. 28. Effective April 15, 1993.)



72207

The governing board of a community college district may secure copyrights, in the name of the district, to all copyrightable works developed by the district, and royalties or revenue from said copyrights are to be for the benefit of the district securing said copyrights.

(Enacted by Stats. 1976, Ch. 1010.)



72208

(a) The accrediting agency for the community colleges shall report to the appropriate policy and budget subcommittees of the Legislature upon the issuance of a decision that affects the accreditation status of a community college and, on a biannual basis, any accreditation policy changes that affect the accreditation process or status for a community college.

(b) The Office of the Chancellor of the California Community Colleges shall ensure that the appropriate policy and budget subcommittees of the Legislature are provided the information required to be reported pursuant to subdivision (a).

(Added by Stats. 2014, Ch. 382, Sec. 2. Effective January 1, 2015.)






ARTICLE 2 - College Police

72330

(a) The governing board of a community college district may establish a community college police department under the supervision of a community college chief of police and, in accordance with Chapter 4 (commencing with Section 88000) of Part 51, may employ personnel as necessary to enforce the law on or near the campus of the community college and on or near other grounds or properties owned, operated, controlled, or administered by the community college or by the state acting on behalf of the community college. Each campus of a multicampus community college district may designate a chief of police.

(b) The governing board of a community college district that establishes a community college police department under subdivision (a) may also establish a police reserve officer program to supplement that police department.

(c) Persons employed and compensated as members of a community college police department, when so appointed and duly sworn, are peace officers as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(d) The governing board of a community college district that establishes a community college police department shall set minimum qualifications of employment for the community college chief of police, including, but not limited to, prior employment as a peace officer or completion of any peace officer training course approved by the Commission on Peace Officer Standards and Training. A chief of security or chief of police shall be required to comply with the prior employment or training requirement set forth in this subdivision as of January 1, 1993, or a date one year subsequent to the initial employment of the chief of security or chief of police by the community college district, whichever occurs later. This subdivision may not be construed to require the employment by a community college district of any additional personnel.

(Amended by Stats. 2003, Ch. 292, Sec. 2. Effective January 1, 2004.)



72330.2

Every member of a California Community College police department first employed by a California Community College district before July 1, 1999, shall, in order to retain his or her employment, fulfill both of the following conditions:

(a) The employee shall submit to the district one copy of his or her fingerprints on forms prescribed by the Department of Justice. The Department of Justice shall forward this copy to the United States Federal Bureau of Investigation.

(b) The employee shall be determined to be a person who is not prohibited from employment by the California Community College district, and, if the employee is required to carry a firearm, shall be determined by the Department of Justice to be a person who is not prohibited from possessing a firearm.

The Department of Justice may participate in the National Instant Criminal Background Check System (NICS) in lieu of submitting fingerprints to the United States Federal Bureau of Investigation in order to meet the requirements of this section relating to firearms.

(Added by Stats. 1998, Ch. 746, Sec. 2. Effective January 1, 1999.)



72330.5

(a) It is the intent of the Legislature to ensure the safety of pupils, staff, and the public on or near California’s community colleges, by providing community college security officers with training that will enable them to deal with the increasingly diverse and dangerous situations they encounter.

(b) After July 1, 2000, every school security officer employed by a community college district who works more than 20 hours a week as a school security officer shall complete a course of training developed no later than July 1, 1999, by the Bureau of Security and Investigative Services of the Department of Consumer Affairs in consultation with the Commission on Peace Officer Standards and Training pursuant to Section 7583.31 of the Business and Professions Code. If any community college security officer subject to the requirements of this subdivision is required to carry a firearm while employed, that security officer shall additionally satisfy the training requirements of Section 832 of the Penal Code.

(c) For purposes of this chapter, “security officer” means any person primarily employed or assigned pursuant to subdivision (b) to provide security services as a watchperson, security guard, or patrolperson on or about premises owned or operated by the community college district to protect persons or property or to prevent the theft or unlawful taking of district property of any kind or to report any unlawful activity to the district and local law enforcement.

(d) No security officer shall be employed or shall continue to be employed by the district after July 1, 2000, until both of the following conditions have been met:

(1) (A) The applicant or employee has submitted to the district two copies of his or her fingerprints on forms or electronically, as prescribed by the Department of Justice. The district shall submit the fingerprints to the Department of Justice, which shall submit one copy of the fingerprints to the United States Federal Bureau of Investigation.

(B) An applicant or employee who holds a permanent registration with the Bureau of Security and Investigative Services of the Department of Consumer Affairs as a security guard need only submit one copy of his or her fingerprints, which copy shall be submitted to the United States Federal Bureau of Investigation.

(C) An applicant or employee who is registered by the Bureau of Security and Investigative Services of the Department of Consumer Affairs, and who holds a firearms qualification card as specified in Section 7583.22 of the Business and Professions Code, is exempt from the requirements of this subdivision.

(2) The applicant or employee has been determined not to be a person legally prohibited from employment by the community college and has been determined by the Department of Justice not to be a person prohibited from possessing a firearm if the applicant is required to carry a firearm.

The Department of Justice may participate in the National Instant Criminal Background Check System (NICS) in lieu of submitting fingerprints to the United States Federal Bureau of Investigation in order to meet the requirements of this subdivision relating to firearms.

(e) Every security officer employed by a community college district prior to July 1, 2000, who works more than 20 hours a week as a school security officer shall meet the requirements of subdivision (b) by July 1, 2002, unless he or she has completed an equivalent course of instruction pursuant to Section 832.2 of the Penal Code.

(Added by Stats. 1998, Ch. 745, Sec. 4. Effective January 1, 1999.)



72331

Every member of a community college police department shall be supplied with, and authorized to wear, a badge bearing the words “Community College Police”, prefaced by the name of the district, and shall be issued a suitable identification card bearing his or her physical description, photograph, and authority for peace officer status, and such other identification data as may be required by local law enforcement agencies, countersigned by the chief administrative officer of the district. The governing board may direct the wearing of a distinctive uniform and shall prescribe such a uniform. The governing board shall pay for the required uniforms, equipment, identification cards, and badges.

(Amended by Stats. 1981, Ch. 470, Sec. 78.)



72332

Any vehicle, when operated in the performance of his or her duties by any member of the police department, is an authorized emergency vehicle and may be equipped and operated as such as provided by the Vehicle Code.

(Amended by Stats. 1981, Ch. 470, Sec. 79.)









CHAPTER 4 - Officers and Agents

72400

The governing board of each community college district shall fix and prescribe the duties to be performed by all persons in community college service in the district.

(Amended by Stats. 1981, Ch. 470, Sec. 82.)



72401

(a) Notwithstanding any other provisions of law, any person may be permitted by the governing board of any community college district to serve as a nonteaching volunteer aide under the immediate supervision and direction of the academic personnel of the district to perform noninstructional work that serves to assist the academic personnel in the performance of teaching and administrative responsibilities. A nonteaching volunteer aide shall not be an employee of the district, and shall serve without compensation of any type or other benefits accorded to employees of the district, except as provided in Section 3364.5 of the Labor Code.

(b) No district may abolish any of its classified positions and utilize volunteer aides, as authorized herein, in lieu of classified employees who are laid off as a result of the abolition of a position. A district shall not refuse to employ a person in a vacant classified position and use volunteer aides in lieu thereof.

(c) Volunteer aides may be used to enhance a district’s educational program, but not to displace classified employees, nor to allow districts to utilize volunteers in lieu of normal employee requirements.

(Amended by Stats. 2005, Ch. 654, Sec. 4. Effective October 7, 2005.)



72403

The governing board of each community college district shall annually at its initial meeting select one of its members to serve as its representative for purposes of Article 1 (commencing with Section 4000) of Chapter 1 of Part 3. The representative selected pursuant to this section shall have one vote for each member to be elected to the county committee pursuant to Article 1 (commencing with Section 4000) of Chapter 1 of Part 3.

(Added by Stats. 1983, Ch. 1095, Sec. 5. Effective September 27, 1983.)



72411

(a) Every educational administrator shall be employed, and all other administrators may be employed, by the governing board of the district by an appointment or contract of up to four years in duration. The governing board of a community college district, with the consent of the administrator concerned, may at any time terminate, effective on the next succeeding first day of July, the term of employment of, and any contract of employment with, the administrator of the district, and reemploy the administrator, on any terms and conditions as may be mutually agreed upon by the board and the administrator, for a new term to commence on the effective date of the termination of the existing term of employment.

(b) If the governing board of a district determines that an administrator is not to be reemployed by appointment or contract in his or her administrative position upon the expiration of his or her appointment or contract, the administrator shall be given written notice of this determination by the governing board. For an administrator employed by appointment or contract, the term of which is longer than one year, the notice shall be given at least six months in advance of the expiration of the appointment or contract unless the contract or appointment provides otherwise. For every other administrator, notice that the administrator may not be reemployed by appointment or contract in his or her administrative position for the following college year shall be given on or before March 15.

(c) If the governing board fails to reemploy an administrator by appointment or contract in his or her administrative position and the written notice provided for in this section has not been given, the administrator shall, unless the existing appointment or contract provides otherwise, be deemed to be reemployed for a term of the same duration as the one completed with all other terms and conditions remaining unchanged.

(d) Subdivisions (b) and (c) do not apply to any administrator who holds a position that is funded for less than a college year, is assigned to an acting position whose continuing right to hold the position depends on being selected for the position on a regular basis, is terminated pursuant to Section 87743, 88017, or 88127, or is dismissed for cause.

(Amended by Stats. 1991, Ch. 1038, Sec. 5. Effective October 14, 1991.)



72411.5

In the absence of an express appointment or contract as provided in Section 72411, every administrator shall serve in his or her administrative assignment at the pleasure of the governing board. The dismissal of, and imposition of penalties for cause on, an administrator employed by appointment or contract pursuant to Section 72411 shall, if the administrator does not have tenure as a faculty member, be in accordance with the terms of the appointment or contract of employment. If the administrator has tenure as a faculty member, the dismissal of, and imposition of penalties for cause on, the administrator shall be in accordance with the provisions applicable to faculty members.

(Amended by Stats. 1995, Ch. 758, Sec. 84. Effective January 1, 1996.)



72423

The governing board of each community college district shall provide for the payment of the travel expenses of any representatives of the board when performing services directed by the board.

(Amended by Stats. 1990, Ch. 1372, Sec. 345.)






CHAPTER 5 - Liabilities, Insurance, and Corrupt Practices

ARTICLE 1 - Liabilities

72500

The governing board of any community college district is liable in the name of the district for all debts and contracts, including the salary due any instructor not made in excess of the moneys accruing to the district and usable for the purposes of the debts and contracts during the college year for which the debts and contracts are made. The district shall not be liable for debts and contracts made in violation of this section.

For the purposes of this section, moneys transferred to the funds of a newly organized district pursuant to Section 85223 are deemed district moneys accruing to the district and usable for the purposes of contracts made for the college year preceding the date the district became effective for all purposes.

(Amended by Stats. 1990, Ch. 1372, Sec. 346.)



72502

All claims for money or damages against a district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Enacted by Stats. 1976, Ch. 1010.)



72506

(a) Action taken by any governing board of a community college district to procure insurance shall be governed by the authority of Section 70902 and, where applicable, by Sections 989 to 991.2, inclusive, of the Government Code. However, the governing board of any community college district shall ensure against all of the following:

(1) The liability, other than a liability which may be insured against under Division 4 (commencing with Section 3200) of the Labor Code, of the district for damages for death, injury to person, or damage or loss of property.

(2) The personal liability of the members of the board and of the officers and employees of the district for damages for death, injury to a person, or damage or loss of property caused by the negligent act or omission of the member, officer or employee when acting within the scope of his or her office or employment.

(b) The insurance may be written by any insurance company authorized to transact the business of insurance in the state, or by a nonadmitted insurer to the extent, and subject to the conditions, prescribed by Section 1763 of the Insurance Code.

(c) Notwithstanding paragraph (2) of subdivision (a), the governing board of any community college district may provide for persons authorized by the governing board to perform volunteer services for the district, insurance coverage which is the same as, or comparable to, that provided for employees of the district including coverage under Division 4 (commencing with Section 3200) of the Labor Code.

(d) The governing board of a community college district may provide protection from its own funds for the purpose of covering the liability of the district, its officers, agents, and employees, in lieu of carrying insurance in insurance companies, as provided in this section. The governing board may also provide protection against such liability partly by means of its own funds and partly by means of insurance written by insurance companies, as provided in this section.

(Amended by Stats. 1990, Ch. 1372, Sec. 347.)



72507

Notwithstanding the requirement to provide for indemnity bonds pursuant to Section 85266.5, the governing board of a community college district may, in lieu thereof, insure against all losses caused by an employee or an officer of a community college district if the insurance gives the same or greater protection to the community college district that a bond would provide in indemnifying the community college districts against any loss caused by the employee or officer of the community college district.

(Added by Stats. 1994, Ch. 330, Sec. 2. Effective January 1, 1995.)



72508

The governing board of any community college district maintaining a course of automobile driver training shall advise the parents or guardians or persons having custody of minors of the district participating in automobile driver training courses under the jurisdiction of, or sponsored or controlled by, the district, who have signed the statement required by Section 12650 of the Vehicle Code or an application for a driver’s license under Section 17701 of the Vehicle Code, of each of the following:

(a) Any civil liability of the minor which will be imposed on the parent, guardian, or other person by reason of such minor operating a motor vehicle.

(b) The insurance coverage carried by the community college district, with respect to the use of motor vehicles in connection with such courses, specifically including any limitations of such coverage which limit such coverage to an amount less than the liability imposed on the parent, guardian, or other person, or which limit the nature of such coverage to exclude any activity or situation included within the liability so imposed.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Corrupt Practices

72530

(a) The offering of any valuable thing to any member of the governing board of any community college district, with the intent to influence his or her action in regard to the granting of any instructor’s certificate, the appointment of any instructor, superintendent, or other officer or employee, the adoption of any textbook, or the making of any contract to which the board of which he or she is a member is a party, or the acceptance by any member of the governing board of any valuable thing, with corrupt intent, is a misdemeanor.

(b) Any contract or appointment obtained from the governing board of any community college district by corrupt means is void.

(Amended by Stats. 1990, Ch. 1372, Sec. 348.)



72533

The prohibitions contained in Article 4 (commencing with Section 1090) and Article 4.7 (commencing with Section 1125) of Division 4 of Title 1 of the Government Code are applicable to members of governing boards of community college districts and to members of citizens’ oversight committees appointed by those governing boards pursuant to Chapter 1.5 (commencing with Section 15264) of Part 10.

(Amended by Stats. 2000, Ch. 44, Sec. 5. Effective January 1, 2001.)









CHAPTER 6 - Miscellaneous Provisions

ARTICLE 2 - Counseling Services

72620

The governing board of a community college district may provide in each college within the district an organized and functioning counseling program. Counseling shall include, but not be limited to, all of the following:

(a) Educational counseling in which the student is assisted in planning and implementing his or her immediate and long-range educational program.

(b) Career counseling in which the student is assisted in assessing his or her aptitudes, abilities, and interests in order to make realistic career decisions. The career counseling shall include encouraging students, including women and minorities, to seek apprenticeship training.

(c) Personal counseling in which the student is helped to develop his or her ability to function with social and personal responsibility.

(d) Evaluating and interpreting test data.

(e) Counseling and consultation with parents and staff members on learning problems and guidance programs for students.

For purposes of this section, a person performing counseling services to students shall be qualified as a counselor pursuant to Section 87355 or 87356.

A governing board of a community college district, which offers these counseling services, may contract with the governing boards of any other districts, or private schools, or other public and private agencies or organizations, to render the counseling services. In so contracting, the governing board of a community college district shall not contract at less than cost to a private school, or private agency or organization.

Nothing in this section shall be construed as prohibiting persons participating in an organized advisory program approved by the governing board of a community college district, and supervised by a district counselor, from advising students pursuant to the organized advisory program.

Notwithstanding any provisions of this section to the contrary, any person who is performing these counseling services pursuant to law authorizing the performance thereof in effect before March 4, 1972, shall be authorized to continue to perform such services on and after March 4, 1972, without compliance with the additional requirements imposed by this section.

(Amended by Stats. 1995, Ch. 758, Sec. 86. Effective January 1, 1996.)



72620.5

Commencing with the 1997–98 fiscal year, community college districts, to the extent that funding is provided in the annual Budget Act, may provide counseling and matriculation services for students enrolled in credit courses and students enrolled in noncredit courses, according to a welfare-to-work plan as provided in Section 11325.21 of the Welfare and Institutions Code.

(Added by Stats. 1997, Ch. 270, Sec. 16. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



72621

Any information of a personal nature disclosed by a student 12 years of age or older in the process of receiving counseling from a school counselor as specified in Section 72620 is confidential. Any information of a personal nature disclosed to a school counselor by a parent or guardian of a student who is 12 years of age or older and who is in the process of receiving counseling from a school counselor as specified in Section 72620 is confidential. The information shall not become part of the student record, as defined in Section 76210, without the written consent of the person who disclosed the confidential information. The information shall not be revealed, released, discussed, or referred to, except as follows:

(a) Discussion with psychotherapists as defined by Section 1010 of the Evidence Code, other health care providers, or the college nurse, for the sole purpose of referring the student for treatment.

(b) Reporting of child abuse or neglect as required by Article 2.5 (commencing with Section 11165) of Chapter 2 of Title 1 of Part 4 of the Penal Code.

(c) Reporting information to the chief administrative officer or parents of the student when the school counselor has reasonable cause to believe that disclosure is necessary to avert a clear and present danger to the health, safety, or welfare of the student or the following other persons living in the school community: administrators, teachers, school staff, parents, students, and other school community members.

(d) Reporting information to the chief administrative officer, other persons inside the college, as necessary, the parents of the student, and other persons outside the school when the student indicates that a crime, involving the likelihood of personal injury or significant or substantial property losses, will or has been committed.

(e) Reporting information to one or more persons specified in a written waiver after this written waiver of confidence is read and signed by the student and preserved in the student’s file.

Notwithstanding the provisions of this section, a school counselor shall not disclose information deemed to be confidential pursuant to this section to the parents of the student when the school counselor has reasonable cause to believe that the disclosure would result in a clear and present danger to the health, safety, or welfare of the student.

Notwithstanding the provisions of this section, a school counselor shall disclose information deemed to be confidential pursuant to this section to law enforcement agencies when ordered to do so by order of a court of law, to aid in the investigation of a crime, or when ordered to testify in any administrative or judicial proceeding.

Nothing in this section shall be deemed to limit access to pupil records as provided in Section 76243.

Nothing in this section shall be deemed to limit the counselor from conferring with other staff members, as appropriate, regarding modification of the student’s academic program.

It is the intent of the Legislature that counselors use the privilege of confidentiality under this section to assist the pupil whenever possible to communicate more effectively with parents, staff members, and others.

No person required by this section to keep information discussed during counseling confidential shall incur any civil or criminal liability as a result of keeping that information confidential.

As used in this section, “information of a personal nature” does not include routine objective information related to academic and career counseling.

(Amended by Stats. 1981, Ch. 1152, Sec. 3.)






ARTICLE 3 - Promoting Education

72620

The governing board of a community college district may provide in each college within the district an organized and functioning counseling program. Counseling shall include, but not be limited to, all of the following:

(a) Educational counseling in which the student is assisted in planning and implementing his or her immediate and long-range educational program.

(b) Career counseling in which the student is assisted in assessing his or her aptitudes, abilities, and interests in order to make realistic career decisions. The career counseling shall include encouraging students, including women and minorities, to seek apprenticeship training.

(c) Personal counseling in which the student is helped to develop his or her ability to function with social and personal responsibility.

(d) Evaluating and interpreting test data.

(e) Counseling and consultation with parents and staff members on learning problems and guidance programs for students.

For purposes of this section, a person performing counseling services to students shall be qualified as a counselor pursuant to Section 87355 or 87356.

A governing board of a community college district, which offers these counseling services, may contract with the governing boards of any other districts, or private schools, or other public and private agencies or organizations, to render the counseling services. In so contracting, the governing board of a community college district shall not contract at less than cost to a private school, or private agency or organization.

Nothing in this section shall be construed as prohibiting persons participating in an organized advisory program approved by the governing board of a community college district, and supervised by a district counselor, from advising students pursuant to the organized advisory program.

Notwithstanding any provisions of this section to the contrary, any person who is performing these counseling services pursuant to law authorizing the performance thereof in effect before March 4, 1972, shall be authorized to continue to perform such services on and after March 4, 1972, without compliance with the additional requirements imposed by this section.

(Amended by Stats. 1995, Ch. 758, Sec. 86. Effective January 1, 1996.)



72620.5

Commencing with the 1997–98 fiscal year, community college districts, to the extent that funding is provided in the annual Budget Act, may provide counseling and matriculation services for students enrolled in credit courses and students enrolled in noncredit courses, according to a welfare-to-work plan as provided in Section 11325.21 of the Welfare and Institutions Code.

(Added by Stats. 1997, Ch. 270, Sec. 16. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



72621

Any information of a personal nature disclosed by a student 12 years of age or older in the process of receiving counseling from a school counselor as specified in Section 72620 is confidential. Any information of a personal nature disclosed to a school counselor by a parent or guardian of a student who is 12 years of age or older and who is in the process of receiving counseling from a school counselor as specified in Section 72620 is confidential. The information shall not become part of the student record, as defined in Section 76210, without the written consent of the person who disclosed the confidential information. The information shall not be revealed, released, discussed, or referred to, except as follows:

(a) Discussion with psychotherapists as defined by Section 1010 of the Evidence Code, other health care providers, or the college nurse, for the sole purpose of referring the student for treatment.

(b) Reporting of child abuse or neglect as required by Article 2.5 (commencing with Section 11165) of Chapter 2 of Title 1 of Part 4 of the Penal Code.

(c) Reporting information to the chief administrative officer or parents of the student when the school counselor has reasonable cause to believe that disclosure is necessary to avert a clear and present danger to the health, safety, or welfare of the student or the following other persons living in the school community: administrators, teachers, school staff, parents, students, and other school community members.

(d) Reporting information to the chief administrative officer, other persons inside the college, as necessary, the parents of the student, and other persons outside the school when the student indicates that a crime, involving the likelihood of personal injury or significant or substantial property losses, will or has been committed.

(e) Reporting information to one or more persons specified in a written waiver after this written waiver of confidence is read and signed by the student and preserved in the student’s file.

Notwithstanding the provisions of this section, a school counselor shall not disclose information deemed to be confidential pursuant to this section to the parents of the student when the school counselor has reasonable cause to believe that the disclosure would result in a clear and present danger to the health, safety, or welfare of the student.

Notwithstanding the provisions of this section, a school counselor shall disclose information deemed to be confidential pursuant to this section to law enforcement agencies when ordered to do so by order of a court of law, to aid in the investigation of a crime, or when ordered to testify in any administrative or judicial proceeding.

Nothing in this section shall be deemed to limit access to pupil records as provided in Section 76243.

Nothing in this section shall be deemed to limit the counselor from conferring with other staff members, as appropriate, regarding modification of the student’s academic program.

It is the intent of the Legislature that counselors use the privilege of confidentiality under this section to assist the pupil whenever possible to communicate more effectively with parents, staff members, and others.

No person required by this section to keep information discussed during counseling confidential shall incur any civil or criminal liability as a result of keeping that information confidential.

As used in this section, “information of a personal nature” does not include routine objective information related to academic and career counseling.

(Amended by Stats. 1981, Ch. 1152, Sec. 3.)






ARTICLE 6 - Auxiliary Organizations

72670

The governing board of a community college district may establish auxiliary organizations for the purpose of providing supportive services and specialized programs for the general benefit of its college or colleges. As used in this article, “auxiliary organization” may include, but is not limited to, the following entities:

(a) Any entity in which any official of a community college district participates as a director as part of his or her official position.

(b) Any entity formed or operating pursuant to Article 4 (commencing with Section 76060) of Chapter 1 of Part 47.

(c) Any entity which operates a commercial service for the benefit of a community college or district on a campus or other property of the district.

(d) Any entity whose governing instrument provides in substance both of the following:

(1) Its purpose is to promote or assist a community college or district, or to receive gifts, property and funds to be used for the benefit of the community college or district or any person or organization having an official relationship therewith.

(2) Any of its directors, governors, or trustees are either appointed or nominated by, or subject to, the approval of the governing board of the district, an official of the district, or selected, ex officio, from the membership of the student body or the faculty or the governing board or the administrative staff of the district.

(e) Any entity which is designated as an auxiliary organization by the district governing board.

(Amended by Stats. 1981, Ch. 470, Sec. 105.)



72670.5

(a) The Board of Governors of the California Community Colleges may establish auxiliary organizations for the purpose of providing supportive services and specialized programs for the general benefit of the mission of the California Community Colleges.

(b) As used in this article:

(1) “Auxiliary organization” may include, but is not limited to, the following entities:

(A) Any entity whose governing instrument provides in substance both of the following:

(i) That its purpose is to promote or assist the Board of Governors of the California Community Colleges, or to receive gifts, property, and funds to be used for the benefit of the Board of Governors of the California Community Colleges or any person or organization having an official relationship therewith.

(ii) That any of its directors, governors, or trustees are either appointed or nominated by, or subject to, the approval of the Board of Governors of the California Community Colleges or an official of the California Community Colleges, or selected, ex officio, from the membership of the Board of Governors or the administrative staff of the California Community Colleges.

(B) Any entity which, exclusive of the foregoing subdivisions of this section, is designated as an auxiliary organization by the Board of Governors of the California Community Colleges.

(2) “District governing board” includes the Board of Governors of the California Community Colleges, unless the context requires otherwise.

(c) Any agreement between the Board of Governors of the California Community Colleges and an auxiliary organization established pursuant to this section shall provide for full reimbursement from the auxiliary organization to the Board of Governors of the California Community Colleges for any services performed by the employees of the board under the direction of, or on behalf of, the auxiliary organization.

(Added by Stats. 1998, Ch. 954, Sec. 15. Effective January 1, 1999.)



72671

An auxiliary organization may enter into a joint powers agreement with any federal, state, or local governmental entity pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code.

(Repealed and added by Stats. 1980, Ch. 858, Sec. 2. Effective August 31, 1980.)



72672

(a) A certified public accountant shall be selected by each auxiliary organization described in Section 72670. Upon being notified of the certified public accountant selected by an auxiliary organization, the district shall forward the applicable auditing and reporting procedures to the selected certified public accountant. In accordance with procedures prescribed by the Board of Governors of the California Community Colleges, such certified public accountant shall annually audit any and all community college auxiliary funds. The auxiliary organizations shall contract for and receive such audit annually, and shall submit such audit to the district governing board and to the board of governors. Auxiliary organizations shall annually publish an audited statement of their financial condition which shall be disseminated as widely as feasible and be available to any person on request. When an auxiliary organization primarily serves a single community college of the district, publication in the campus student newspaper shall be deemed compliance with this requirement. When an auxiliary organization serves the district governing board, distribution of the published audited statement of its financial condition at a regularly scheduled meeting of the district governing board shall be deemed compliance with this requirement.

(b) When an auxiliary organization primarily serves a single community college of the district, the president of that community college, and when an auxiliary organization primarily serves a district, the superintendent of the district, shall be responsible for ascertaining that all expenditures are in accordance with policies of the district governing board, the propriety of all expenditures, and the integrity of the financial reporting made by auxiliary organization.

(c) The purposes and operations of an auxiliary organization shall be conducted in conformity with general regulations established by the board of governors and with implementing regulations which shall be established by each district governing board prior to the establishment of an auxiliary organization. The implementing regulations established by a district shall be submitted to, and approved by, the chancellor’s office prior to the recognition of an auxiliary organization by that district. At such time as a district may recognize an auxiliary organization, it shall submit a copy of the articles of incorporation, bylaws, or other governing instruments of the auxiliary organization to the chancellor’s office. The accounting procedures of such auxiliary organizations shall be comparable to those that govern the auxiliary organizations established under Chapter 7 (commencing with Section 89900) of Part 55. The regulations shall include provisions requiring the governing board of each auxiliary organization to provide salaries, working conditions and benefits for the full-time employees of each auxiliary organization which are comparable to those provided district employees performing similar services; provided, however, that the regulations may permit retirement benefits, or permanent status benefits, or both, to be withheld from temporary and executive employees of each auxiliary organization. For the purposes of this subdivision, a “temporary employee” is (1) an employee employed for a research project, workshop, institute, or other special project funded by any grant, contract, or gift; or (2) an employee whose contract of employment is for a fixed term not exceeding three years. For the purposes of this subdivision, an “executive employee” is any management employee with responsibility for the development and execution of auxiliary organization policy and includes, but is not limited to, general managers, business managers, directors, and similar positions. For those full-time employees whose duties are not comparable to classes in the district, the salaries established shall be at least equal to the salaries prevailing in other educational institutions in the area or commercial operations of like nature.

(d) Retirement benefits may be provided by other than the Public Employees’ Retirement System. A contract for participation in the Public Employees’ Retirement System in accordance with the terms and conditions of the public employees’ retirement law shall be deemed to satisfy fully the requirements of subdivision (c) with respect to retirement.

Notwithstanding subdivision (c), the regulations established by the district governing board may exempt the board of directors of any newly created auxiliary organization from the requirement of providing retirement benefits for a period not to exceed three years from the date that the auxiliary organization is established.

(Repealed and added by Stats. 1980, Ch. 858, Sec. 2. Effective August 31, 1980.)



72673

Student body organizations not formed or operating pursuant to Article 4 (commencing with Section 76060) of Chapter 1 of Part 47; student or faculty societies, social clubs, fraternities, and sororities; and alumni associations shall be exempt from the provisions of this article, unless any such organization, society, club, fraternity, sorority, or association has been established as an auxiliary organization pursuant to the provisions of this article.

This section shall not be construed to alter or limit the powers of the district governing board to establish rules and regulations governing organizations which maintain an official relationship with a college or district or which uses the name or facilities of the college or district.

(Amended by Stats. 1981, Ch. 470, Sec. 106.)



72674

Each auxiliary organization formed pursuant to this article, shall have a board of directors composed, both as to size and categories of membership, in accordance with regulations established by the district governing board.

Each board of directors shall, during each fiscal year, hold at least one business meeting each quarter. The board of directors shall have the benefit of the advice and counsel of at least one attorney admitted to practice law in this state and at least one licensed certified public accountant. Neither the attorney at law nor the certified public accountant need be members of the board of directors.

No auxiliary organization shall accept any grant, contract, bequest, trust, or gift, unless it is so conditioned that it may be used only for purposes consistent with policies of the district governing board.

Each board of directors of an auxiliary organization shall conduct its business in public meetings in accordance with the provisions of Chapter 9 (commencing with Section 54950) of Part 1 of the Government Code.

(Repealed and added by Stats. 1980, Ch. 858, Sec. 2. Effective August 31, 1980.)



72675

(a) The board of directors of an auxiliary organization shall approve all expenditures and fund appropriations. Appropriations of funds for use outside of the normal business operations of the auxiliary organization shall be approved in accordance with district policy and regulations by an officer designated by the district governing board.

(b) The district governing board, in accordance with regulations of the Board of Governors of the California Community Colleges, shall do all of the following:

(1) Institute a standard systemwide accounting and reporting system for businesslike management of the operation of these auxiliary organizations.

(2) Implement financial standards that will ensure the fiscal viability of these various auxiliary organizations. The standards shall include proper provision for professional management, adequate working capital, adequate reserve funds for current operations and capital replacements, and adequate provisions for new business requirements.

(3) Institute procedures to ensure that transactions of the auxiliary organizations are within the educational mission of the district.

(4) Develop policies for the appropriation of funds derived from indirect cost payments not required to implement paragraph (2). Uses of these funds shall be regularly reported to the district governing board.

(Amended by Stats. 2005, Ch. 654, Sec. 6. Effective October 7, 2005.)



72676

Operations of commercial services on a campus, such as a food service or bookstore, or such commercial services as may be provided in a student union, shall, when operated by an auxiliary organization, be self-supporting.

Any surplus funds from commercial operations shall be used for such purposes as are consistent with regulations of the district governing board.

(Added by Stats. 1980, Ch. 858, Sec. 2. Effective August 31, 1980.)



72677

No member of the board of directors of an auxiliary organization shall be financially interested in any contract or other transaction entered into by the board of which he or she is a member. Any contract or transaction entered into in violation of this section is void.

(Added by Stats. 1980, Ch. 858, Sec. 2. Effective August 31, 1980.)



72678

No contract or other transaction entered into by the board of directors of an auxiliary organization is void under the provisions of Section 72677; nor shall any member of such board be disqualified or deemed guilty of misconduct in office under such provisions, if both of the following conditions are met:

(a) The fact of such financial interest is disclosed or known to the board of directors and noted in the minutes, and the board thereafter authorizes, approves, or ratifies the contract or transaction in good faith by a vote sufficient for the purpose without counting the vote or votes of such financially interested member or members.

(b) The contract or transaction is just and reasonable as to the auxiliary organization at the time it is authorized or approved.

(Added by Stats. 1980, Ch. 858, Sec. 2. Effective August 31, 1980.)



72679

The provisions of Section 72678 shall not be applicable if any of the following conditions are met:

(a) The contract or transaction is between an auxiliary organization and a member of the board of directors of that auxiliary organization.

(b) The contract or transaction is between an auxiliary organization and a partnership or unincorporated association of which any member of the governing board of that auxiliary organization is a partner or in which he or she is the owner or holder, directly or indirectly, of a proprietorship interest.

(c) The contract or transaction is between an auxiliary organization and a corporation in which any member of the board of directors of that auxiliary organization is the owner or holder, directly or indirectly, of 5 percent or more of the outstanding common stock.

(d) A member of the board of directors of an auxiliary organization is interested in a contract or transaction within the meaning of Section 72677, and without first disclosing such interest to the governing board at a public meeting of the board, influences or attempts to influence another member or members of the board to enter into the contract or transaction.

(Added by Stats. 1980, Ch. 858, Sec. 2. Effective August 31, 1980.)



72680

It is unlawful for any person to utilize any information, not a matter of public record, which is received by the person by reason of his or her membership on the board of directors of an auxiliary organization, for personal pecuniary gain, regardless of whether he or she is or is not a member of the board at the time such gain is realized.

(Added by Stats. 1980, Ch. 858, Sec. 2. Effective August 31, 1980.)



72682

An auxiliary organization that was in existence on August 31, 1980, shall continue to operate under Article 6 (commencing with Section 72670) of Chapter 6 of Part 45, as it read immediately prior to August 30, 1980, until the time, if any, that the organization is recognized pursuant to this article.

(Amended by Stats. 2005, Ch. 654, Sec. 7. Effective October 7, 2005.)






ARTICLE 7 - The Richard McKee Transparency Act of 2011

72690

The Legislature finds and declares all of the following:

(a) Access to information concerning the conduct of the people’s business is a necessary and fundamental right of every person in this state.

(b) The auxiliary organizations of a governing board of a community college district and of the Board of Governors of the California Community Colleges promote and assist the colleges by engaging in activities that are essential and integral to the mission and purpose of the California Community Colleges.

(c) The auxiliary organizations of a governing board of a community college district and of the Board of Governors of the California Community Colleges are legally separate from the California Community Colleges.

(d) Access to records used, owned, or maintained by these auxiliary organizations must be balanced by the need to protect the individual privacy rights of donors and volunteers, and to protect an auxiliary organization’s fiduciary interests.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72691

For purposes of this article, the following terms have the following meanings:

(a) “Auxiliary organization” means those entities defined in Sections 72670 and 72670.5.

(b) “Identifiable writing” means any handwriting, typewriting, printing, photostating, photographing, photocopying, transmitting by electronic mail or facsimile, and every other means of recording upon any tangible thing, any form of communication or representation, including, but not limited to, letters, words, pictures, sounds, or symbols, or combinations thereof, and any record thereby created, regardless of the manner in which the record has been stored.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72692

(a) Records maintained by an auxiliary organization shall be available to the public to inspect or copy at all times during the office hours of the auxiliary organization, except as hereafter provided. The records subject to inspection or copying by the public pursuant to this section shall include any identifiable writing containing information relating to the conduct of the auxiliary organization that is prepared, owned, used, or retained by an auxiliary organization. Any reasonably segregable portion of a record shall be promptly available for inspection and copying after redacting those portions exempt from disclosure by law.

(b) Upon a request for a copy of a record that reasonably describes an identifiable record, an auxiliary organization shall make the record promptly available within a reasonable time to any person upon payment of fees covering only the direct cost of duplication, except with respect to records maintained by an auxiliary organization exempt from disclosure by law. Nothing in this article shall be construed to permit an auxiliary organization to delay or obstruct the inspection or copying of public records.

(c) If a member of the public requests to inspect a public record or obtain a copy of a record held by an auxiliary organization, the organization shall assist the person to make a focused and effective request that reasonably describes an identifiable record or records.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72693

(a) Upon a written request for a copy or inspection of records, an auxiliary organization shall determine, within 10 calendar days from the receipt of the request, whether the request, in whole or in part, seeks copies of disclosable records maintained by the auxiliary organization and shall notify the requester in writing without undue delay of the determination and the reasons therefor.

(b) (1) In unusual circumstances, the time limit prescribed in this section may be extended by a written notice by the head of the auxiliary organization, or his or her designee, to the person making the request that sets forth the reasons for the extension and the date on which a determination is expected to be sent. That notice shall not specify a date that would result in an extension of more than 14 days. When the auxiliary organization sends the determination, and if the auxiliary organization determines that the request seeks disclosable public records, the auxiliary organization shall state the estimated date and time when the records will be made available.

(2) As used in this section, “unusual circumstances” means the following, but only to the extent reasonably necessary to the proper processing of the particular request:

(A) The need to search for and collect the requested records from field facilities or other establishments that are separate from the office processing the request.

(B) The need to search for, collect, and appropriately examine a voluminous amount of separate and distinct records that are demanded in a single request.

(C) The need for consultation, which shall be conducted with all practicable speed, with another agency having a substantial interest in the determination of the request or among two or more components of the agency having a substantial subject matter interest therein.

(D) The need to compile data, to write programming language or a computer program, or to construct a computer report to extract data.

(c) An auxiliary organization shall justify withholding a record by demonstrating that the record is exempt from disclosure by law, or that, on the facts of the particular request, the public interest served by not disclosing the record clearly outweighs the public interest served by disclosure of the record.

(d) A response to a written request for inspection or copies of public records that includes a determination that the request is denied, in whole or in part, shall be in writing and shall set forth the names and titles or positions of each person responsible for the denial.

(e) This article shall not limit access to a public record on the basis of the purpose for which the record is being requested, if the record is otherwise subject to disclosure.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72694

(a) Unless otherwise prohibited by law, an auxiliary organization that has information that constitutes an identifiable record not exempt from disclosure pursuant to this chapter that is in an electronic format shall make that record available in an electronic format when requested by any person and, when applicable, shall comply with both of the following:

(1) An auxiliary organization shall make an electronic record available in the electronic format in which it holds the information.

(2) An auxiliary organization shall provide a copy of an electronic record in the format requested if the requested format is one that has been used by the auxiliary organization to create copies for its own use or for provision to other entities or persons. The cost of duplication shall be limited to the direct cost of producing a copy of a record in an electronic format.

(b) Notwithstanding paragraph (2) of subdivision (a), the requester shall bear the cost of producing a copy of the record, including the cost to construct a record, and the cost of programming and computer services necessary to produce a copy of the record if either of the following applies:

(1) In order to comply with the provisions of subdivision (a), an auxiliary organization would be required to produce a copy of an electronic record and the record is one that is produced only at otherwise regularly scheduled intervals.

(2) The request would require data compilation, extraction, or programming to produce the record.

(c) If a request is for a record in a nonelectronic format, and the record is also available in an electronic format, an auxiliary organization may inform the requester that the record is available in an electronic format.

(d) Nothing in this section shall be construed to do any of the following:

(1) Require an auxiliary organization to reconstruct a record in an electronic format if the auxiliary organization no longer has the record available in an electronic format.

(2) Permit an auxiliary organization to make a record available only in an electronic format.

(3) Require an auxiliary organization to release an electronic record in the electronic form in which it is held by the auxiliary organization if its release would jeopardize or compromise the security or integrity of the original record, or of any proprietary software with which it is maintained.

(4) Permit public access to records held by an auxiliary organization to which access is otherwise restricted by law.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72695

Nothing in this article shall require an auxiliary organization to disclose information that is exempt from disclosure pursuant to the exemptions set forth under Sections 6254 to 6255, inclusive, of the Government Code.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72696

(a) Notwithstanding any other law, the following records maintained by an auxiliary organization shall not be subject to disclosure:

(1) Information that would disclose the identity of a donor, prospective donor, or volunteer.

(2) Personal financial information, estate planning information, and gift planning information of a donor, prospective donor, or volunteer.

(3) Personal information related to a donor’s private trusts or a donor’s private annuities administered by an auxiliary organization.

(4) Information related to fundraising plans, fundraising research, and solicitation strategies to the extent that these activities are not already protected under Section 99040, Title 5 (commencing with Section 3426) of Part 1 of Division 4 of the Civil Code, Section 1060 of the Evidence Code, or subdivision (k) of Section 6254 of the Government Code.

(5) The identity of students and alumni to the extent that this information is already protected under state and federal statutes applicable to the California Community Colleges. This paragraph shall not apply to a part-time or full-time employee of the auxiliary organization, or to a student who participates in a legislative body of a student body organization that operates on a campus of a California Community College.

(b) Subdivision (a) shall not be construed to exempt from disclosure records that contain information regarding any of the following:

(1) The amount and date of a donation.

(2) Any donor-designated use or purpose of a donation.

(3) Any other donor-imposed restrictions on the use of a donation.

(4) (A) The identity of a donor who, in any fiscal year, makes a gift or gifts, in a quid pro quo arrangement, where either the value of the benefit received is in excess of two thousand five hundred dollars ($2,500) or the benefit would be impermissible under state or federal law. In these circumstances, records pertaining to the gift or gifts maintained by an auxiliary organization that would otherwise be exempt from disclosure under subdivision (a) shall be disclosed.

(B) Annually, on January 1, the monetary threshold set forth in subparagraph (A) shall be adjusted upward or downward to reflect the percentage change in the Consumer Price Index, as calculated by the United States Bureau of Labor Statistics, rounded off to the nearest one thousand dollars ($1,000).

(5) Self-dealing transactions, including, but not limited to, loans of money or property, or material financial interests of or between auxiliary officers or directors and an auxiliary organization, as set forth in Sections 5233 and 5236 of the Corporations Code. In these circumstances, records pertaining to the self-dealing transactions maintained by an auxiliary organization that would otherwise be exempt from disclosure under subdivision (a) shall be disclosed.

(6) Any instance in which a volunteer or donor of a gift is awarded, within five years of the date of the service or gift, a contract from the university or auxiliary organization that was not subject to competitive bidding. In these circumstances, records pertaining to the service or gift maintained by an auxiliary organization that would otherwise be exempt from disclosure under paragraph (1) of subdivision (a) shall be disclosed.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72696.5

(a) Notwithstanding any provision of law, trade secrets, as defined in Section 3426.1 of the Civil Code, shall not be subject to disclosure. This information shall be redacted from auxiliary organization records before disclosure.

(b) For purposes of this section, “trade secrets” means information, including a formula, pattern, compilation, program, device, method, technique, or process, that does both of the following:

(1) Derives independent economic value, actual or potential, from not being generally known to the public or to other persons who can obtain economic value from its disclosure or use.

(2) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72697

Any person may institute proceedings for injunctive or declarative relief or writ of mandate in any court of competent jurisdiction to enforce his or her right to inspect or to receive a copy of any record or class of records maintained by an auxiliary organization under this article. The times for responsive pleadings and for hearings in these proceedings shall be set by the judge of the court with the object of securing a decision as to these matters at the earliest possible time.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72698

(a) Whenever it is made to appear by verified petition to the superior court of the county where the records or some part thereof are situated that certain records maintained by an auxiliary organization are being improperly withheld from a member of the public, the court shall order the officer or person charged with withholding the records to disclose the record or show cause why he or she should not do so. The court shall decide the case after examining the record in camera, if permitted by subdivision (b) of Section 915 of the Evidence Code, papers filed by the parties, and any oral argument and additional evidence as the court may allow.

(b) If the court finds that an auxiliary organization official’s decision to refuse disclosure is not justified under this article, he or she shall order the official to make the record public. If the judge determines that the official was justified in refusing to make the record public, he or she shall return the item to the official without disclosing its content with an order supporting the decision refusing disclosure.

(c) An order of the court, either directing disclosure by an auxiliary organization or supporting the decision of the auxiliary organization official refusing disclosure, is not a final judgment or order within the meaning of Section 904.1 of the Code of Civil Procedure from which an appeal may be taken, but shall be immediately reviewable by petition to the appellate court for the issuance of an extraordinary writ. Upon entry of any order pursuant to this section, a party shall, in order to obtain review of the order, file a petition within 20 days after service upon him or her of a written notice of entry of the order, or within such further time not exceeding an additional 20 days as the trial court may for good cause allow. If the notice is served by mail, the period within which to file the petition shall be increased by five days. A stay of an order or judgment shall not be granted unless the petitioning party demonstrates it will otherwise sustain irreparable damage and probable success on the merits. Any person who fails to obey the order of the court shall be cited to show cause why he or she is not in contempt of court.

(d) The court shall award court costs and reasonable attorney’s fees to the plaintiff should the plaintiff prevail in litigation filed pursuant to this section. The costs and reasonable attorney’s fees shall be paid by the auxiliary organization of which the official is a member or employee and shall not become a personal liability of the auxiliary organization official. If the court finds that the plaintiff’s case is clearly frivolous, the court shall award court costs and reasonable attorney’s fees to the auxiliary organization.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72699

(a) Notwithstanding any other provision of law, and except as provided for in subdivision (c), whenever an auxiliary organization discloses a record it maintains that is otherwise exempt from this article, this disclosure shall constitute a waiver of the exemptions specified in this article.

(b) For purposes of this section, “auxiliary organization” includes a member, agent, volunteer, or officer of the auxiliary organization acting within the scope of his or her affiliation with the organization.

(c) Subdivision (a) shall not apply to the following disclosures:

(1) Disclosures made to a donor or prospective donor with regard to that donor’s donation or prospective donation to an auxiliary organization.

(2) Disclosures made to a volunteer or prospective volunteer with respect to that volunteer’s services being provided to the auxiliary organization.

(3) Disclosures made through other legal proceedings or as otherwise required by law.

(4) Disclosures within the scope of a disclosure required by law that limits disclosure of specified writings to certain purposes.

(5) Disclosures described in subdivision (a) of Section 72696 to an auditor conducting an audit.

(6) Disclosures described in subdivision (a) of Section 72696 to a bank or similar financial institution in the course of ordinary financial transactions, or in response to a request from the bank or other financial institution relating to the ordinary delivery of financial services.

(Amended by Stats. 2012, Ch. 162, Sec. 41. Effective January 1, 2013.)



72700

Any provision in a contract entered into after the effective date of this article between an auxiliary organization and another party that would prevent the disclosure of information required to be disclosed pursuant to this article is void and unenforceable, and such a provision shall not justify a failure to comply with the requirements of this article.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)



72701

This article shall not apply to any records subject to a request made pursuant to the California Public Records Act, as set forth in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 2011, Ch. 247, Sec. 1. Effective January 1, 2012.)












PART 46 - DISTRICT REORGANIZATION OR FORMATION

CHAPTER 1 - Legislative Intent and Definitions

ARTICLE 1 - Legislative Intent and Purpose

74000

The Legislature hereby declares as its policy that all of the territory of the state shall be included within a community college district, except that territory located within a county where the county residents accounted for fewer than 350 units of average daily attendance in the state’s community colleges during the preceding fiscal year. The territory located within such a county may be included within a community college district pursuant to the procedures prescribed by Article 2 (commencing with Section 74130) of Chapter 2.

(Amended by Stats. 1990, Ch. 1372, Sec. 361.)



74001

On and after January 1, 1983, the provisions of Article 1 (commencing with Section 4000) of Chapter 1 of Part 3 and Articles 2 and 3 (commencing with Section 35720) of Chapter 4 of Part 21 shall apply to actions to reorganize community college districts, as may be applicable, except that whenever any reference is made to the State Board of Education in those provisions the reference shall be deemed, for the purpose of community college district reorganization, to be the Board of Governors of the California Community Colleges.

(Amended by Stats. 1990, Ch. 1372, Sec. 362.)






ARTICLE 2 - Definitions

74012

(a) “Component school district” means a high school or unified school district which is included within a community college district.

(b) “Nondistrict territory” means a high school or unified school district which is not included within any community college district.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74013

“Former district” means a district which has been wholly included in another district. The boundaries of a former district are those of the district as it existed immediately prior to being wholly included in another district.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74014

An “action to reorganize districts” means an action to transfer all or part of a district to another district, to annex nondistrict territory to a district, to form a new district, or to otherwise alter the boundaries of a community college district, or any combination of such actions.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74015

“County committee” means the county committee on school district organization, organized and acting as provided for in Article 1 (commencing with Section 4000) of Chapter 1 of Part 3, or the county board of education, organized and acting as provided for in Article 2 (commencing with Section 4020) of Chapter 1 of Part 3, and performing the duties as described in Articles 2 and 3 (commencing with Section 35720) of Chapter 4 of Part 21.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74016

“Affected districts” means any component school district or nondistrict territory within the territory to be transferred, annexed, or formed, or both, or any community college district subject to an action to reorganize districts.

(Added by Stats. 1986, Ch. 964, Sec. 3.)









CHAPTER 2 - Initiation of Petition and Local Review Procedures

ARTICLE 1 - Transfer

74100

An action to reorganize one or more districts by the transfer of territory to another district is initiated upon the filing of a petition with the county superintendent of schools having jurisdiction. A petition to reorganize districts by the transfer of territory to another district shall be signed by either of the following:

(a) Where the petition is to transfer territory currently located in one district, at least 25 percent of the registered voters residing in the territory proposed to be transferred shall sign the petition. Where the petition is to transfer territory currently located in two or more districts, at least 25 percent of the registered voters residing in the territory proposed to be transferred in each district shall sign the petition.

(b) A majority of the members of each of the governing boards of the districts which would be affected by the proposed reorganization.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74102

In any petition to reorganize districts by transfer, there shall be designated no more than three of the petitioners as chief petitioners for the purpose of receiving notice of any public hearings to be held on the petition.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74103

The persons securing the signatures to a petition of electors to reorganize districts shall attach thereto an affidavit that all persons who signed the petition did so in the presence of the affiant and that each signature is a genuine signature of the person whose name it purports to be.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74104

Upon receipt of the petition, the county superintendent of schools shall transmit a copy of the petition to the board of governors. The county superintendent of schools, within 30 days after the petition for reorganization is filed, shall examine the petition and, if he or she finds it to be sufficient and signed as required by law, shall transmit the petition simultaneously to the county committee, the governing board of each affected district, and the board of governors.

Notwithstanding any provision of this article to the contrary, if the transfer involves a minor change in district boundaries, defined as a transfer of territory involving less than 5 percent of the adult population of the district from which the transfer is being made, the petition may be transmitted directly to the county board of supervisors by the county superintendent of schools, without submission to the county committee on school district organization. The procedure specified in this paragraph may not be utilized more than once every five years.

(Amended by Stats. 1990, Ch. 1372, Sec. 371.)



74105

Within 90 days after receipt of the petition, the county committee shall hold one or more public hearings on the petition at a regular or special meeting in each of the districts affected by the petition. Notice of the public hearing shall be given at least 10 days in advance of the date of the hearing to the chief petitioners, to the governing board of all districts affected by the proposed transfer, the board of governors and to all other persons requesting notice of the hearing.

(Amended by Stats. 1990, Ch. 1372, Sec. 372.)



74106

(a) The county committee may add to the petition any appropriate provisions which were not included in the petition as filed, and may amend any provision which was so included.

(b) At least 10 days before the public hearing on the petition, the county committee shall make available to the public, the governing boards affected by the petition, and the board of governors, a description of the petition and a report which includes a description or analysis of all the following:

(1) The rights of the employees in the affected districts to continued employment.

(2) The financial impact of the proposed change on each affected district.

(3) Whether the districts involved will be governed, in part, by provisions of a city charter and, if so, in what way.

(4) A description of the territory affected.

(5) A description of how the property, obligations, and bonded indebtedness of existing districts will be divided.

(6) Whether the reorganization will significantly affect racial or ethnic composition of districts.

(7) Determination of impact of proposed change upon boards of trustees.

(8) A draft statement of the terms of the agreement regarding all conditions of the transfer, when applicable, for consideration by governing boards of affected districts.

(9) Whether the change is compatible with the district master plan of the county.

(Amended by Stats. 1990, Ch. 1372, Sec. 373.)



74107

Within 90 days after affording the public an opportunity to comment on the petition, the report, and the recommendations included in the report, the county committee shall forward a copy of the petition and the report documents to each district governing board and the board of governors for review. No transfer shall be made unless a majority of the members of the governing board of the district to which the territory is to be transferred sign a statement agreeing to all conditions of the transfer at a public meeting conducted for that purpose. Upon completion of the public meeting, the receiving governing board shall return the petition and statement of agreement, together with a notice of action, to the county committee.

(Amended by Stats. 1990, Ch. 1372, Sec. 374.)



74108

The county committee may approve a petition only if either of the following conditions are met:

(a) The petition is to transfer uninhabited territory from one district to another and the owner of the territory, or a majority of the owners of the territory, and the governing board of the receiving district involved in the transfer consent to the transfer.

(b) The petition is to transfer inhabited territory and all the following conditions are satisfied.

(1) The governing board of the receiving district has consented to all conditions of transfer by an agreement signed by a majority of the members of the board.

(2) The county committee finds that:

(A) The transfer will not result in any increased cost to the state.

(B) The transfer will not result in a reduction in state aid to community college districts not party to the petition.

(C) The reallocation of local property tax revenues has been accurately determined and will be appropriately transferred.

(D) The transfer will not significantly affect the racial or ethnic composition of the districts affected.

(E) The transfer will not decrease educational opportunities for residents of all districts involved.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74109

Whenever a county committee approves a petition, within 10 days it shall transmit a copy of the approved petition, together with any related information or recommendations, to the Board of Governors of the California Community Colleges for review.

(Amended by Stats. 1990, Ch. 1372, Sec. 376.)



74110

Whenever the county committee rejects a petition, it shall notify the chief petitioners and the board of governors of its action and provide in writing the basis for rejection.

The county committee need not accept a new petition on the same territory filed within 12 months of its decision.

(Amended by Stats. 1990, Ch. 1372, Sec. 377.)






ARTICLE 2 - Annexation

74130

Provisions of this article shall apply only to petitions to include in an existing community college district a high school or unified school district which is contiguous to that community college district and presently not in any community college district subject to provisions of Section 74000.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74131

An action to annex nondistrict territory to an existing community college district is initiated upon the filing with the county superintendent of schools having jurisdiction of a petition signed by any one of the following:

(a) At least 25 percent of the registered voters residing in the nondistrict territory to be annexed. If two or more high school or unified school districts are involved, the petition shall be signed by at least 25 percent of the registered voters in each school district.

(b) A majority of the members of the governing board of any high school or unified school district proposing annexation.

(c) A majority of the members of the governing board of the community college district which would receive the annexed territory under the proposal.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74132

(a) A petition initiated under subdivision (a) or (b) of Section 74131 shall be filed with the county superintendent of schools having jurisdiction over the nondistrict territory.

(b) A petition initiated under subdivision (c) of Section 74131 shall be filed with the county superintendent of schools having jurisdiction over the territory in which the community college district is located.

(Amended by Stats. 1990, Ch. 1372, Sec. 379.)



74133

The provisions of Sections 74102 and 74103 shall apply to a petition for annexation.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74134

Upon receipt of the petition the county superintendent of schools shall transmit a copy of the petition to the board of governors. Within 30 days after the petition for reorganization is filed, the county superintendent shall examine the petition and, if he or she finds it to be sufficient and signed as required by law, shall transmit the petition simultaneously to each of the following:

(a) The governing board and district superintendent of each district affected by the proposed annexation.

(b) The county superintendent and county committee of each county which has jurisdiction over any district affected by the proposed annexation.

(c) The board of governors.

When applicable, Article 4 (commencing with Section 74180) shall also control.

(Amended by Stats. 1990, Ch. 1372, Sec. 381.)



74135

(a) The county committee may add to the petition any appropriate provisions which were not included in the petition as filed and may amend any provision which was so included.

(b) At least 10 days before the public hearing on the petition, the county committee shall make available to the public, to the governing boards affected by the petition, and to the board of governors a description of the petition and a report which includes a description or analysis of the impact of the proposed change upon the following:

(1) Funding of each affected unified or high school and community college district, including determination of level and sources of local property or special taxes to be levied for general purposes of the recipient community college district.

The property tax contribution to the district shall not be less than the proportion that the tax levied in the 1977–78 fiscal year in the territory affected pursuant to former Chapter 8 (commencing with Section 2100) of Part 2 bore to the total property tax levied in that territory in the 1977–78 fiscal year.

Alternative sources of local tax contribution to the recipient district, as may be permitted by law, shall be included in the committee’s report.

(2) Existing property, obligations, and bonded indebtedness.

(3) Racial or ethnic composition of the recipient district.

(4) Governing board of recipient district.

(5) County district master plan.

(6) Any matter considered significant by the county committee.

(Amended by Stats. 1990, Ch. 1372, Sec. 382.)



74136

Within 90 days after affording the public an opportunity to comment on the petition, the report, and the recommendations included in the report, the county committee shall forward a copy of the petition and the report to each affected governing board and the board of governors for review.

(Amended by Stats. 1990, Ch. 1372, Sec. 383.)



74137

The governing board of the district to which the territory is to be transferred shall set a date for a public hearing on the petition which shall be within 60 days of the receipt of the petition forwarded pursuant to Section 74136, and the county superintendent shall notify the chief petitioners of the times and places of the hearings, where appropriate. At the hearings, interested persons shall be given an opportunity to present their views on the petition. The governing board of the receiving district then shall either approve or deny the petition. No annexation shall be made unless a majority of the members of the governing board of the receiving district sign a statement agreeing to all conditions of the transfer at the hearings. Upon completion of the hearings, the governing board of the receiving district shall return the petition, together with a notice of action, to the county committee.

(Amended by Stats. 1986, Ch. 964, Sec. 1.)



74138

The county committee may approve the petition only if all of the following conditions are met:

(a) The governing board of the receiving district has consented to all conditions of annexation by an agreement signed by a majority of the members of the board.

(b) The county committee finds that:

(1) The annexation will not result in any increased cost to the state.

(2) The annexation will not result in a reduction in state aid to community college districts not party to the petition.

(3) The allocation of local property tax revenues has been accurately determined and will be appropriately implemented.

(4) The annexation will not significantly affect the racial or ethnic composition of the district affected.

(5) The annexation will not decrease education opportunities for residents of districts involved.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74139

Whenever a county committee approves a petition, within 10 days it shall transmit a copy of the approved petition, together with any related information or recommendations, to the Board of Governors of the California Community Colleges for review.

(Amended by Stats. 1990, Ch. 1372, Sec. 386.)



74140

Whenever a county committee rejects a petition, it shall notify the chief petitioners and the board of governors of its action and provide in writing the basis for rejection.

The county committee need not accept a new petition on the same territory filed within 12 months of its decision.

(Amended by Stats. 1990, Ch. 1372, Sec. 387.)






ARTICLE 3 - Formation

74150

Provisions of this article shall apply only to petitions for the formation of a new community college district consisting of either nondistrict territory, territory of one or more existing community college districts, or a combination of nondistrict territory and the territory of one or more existing community college districts subject to the provisions of Section 74000.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74151

An action to form a new community college district is initiated upon the filing of a petition with the county superintendent of schools having jurisdiction. A petition to form a new community college district shall be signed by one of the following:

(a) Where the territory to be formed into the new district is not a part of an existing district, at least 25 percent of the registered voters residing in that territory shall sign the petition. Where the petition is to form a new district by combining the territory of one or more existing community college districts, at least 25 percent of the registered voters residing in each affected existing district shall sign the petition.

(b) A majority of the members of the governing board of each of the community college districts and of each of the high school or unified school districts located within the territory to be formed into a new community college district.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74152

The provisions of Sections 74102 and 74103 shall apply to a petition to form a new district.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74153

Within 30 days after the petition to form a new district is filed, the county superintendent of schools shall examine the petition, and, if the board of governors finds it to be sufficient and signed as required by law, shall transmit the petition simultaneously to each of the following:

(a) The governing board of each component school district and community college district affected by the proposed formation.

(b) The county superintendent and county committee of each county which has jurisdiction over each component school district and community college district affected.

(c) The board of governors.

(Amended by Stats. 1990, Ch. 1372, Sec. 390.)



74154

(a) The county committee may add to the petition any appropriate provisions which were not included in the petition as filed and may amend any provision which was so included.

(b) At least 10 days before the public hearing on the petition, the county committee shall make available to the public, to the governing boards of districts affected by the petition, and to the board of governors a description of the petition and a report which includes a description or analysis of the impact of the proposed change on the following:

(1) Funding of each affected unified or high school and community college district, including a determination of the level and sources of local property or special taxes to be levied for general purposes of the proposed new community college district.

In those instances where the new district is formed exclusively within nondistrict territory, the property tax contribution to the new district shall not be less than the proportion that the tax levied in the 1977–78 fiscal year in the territory affected pursuant to former Chapter 8 (commencing with Section 2100) of Part 2 bore to the total property tax levied in that territory in 1977–78.

Alternative sources of local tax contribution to the recipient district, as may be permitted by law, shall be included in the committee’s report.

(2) Property, obligations, and bonded indebtedness of the new district.

(3) Racial or ethnic composition of the recipient district.

(4) Governing board of the new district.

(5) County district master plan.

(6) Any matter considered significant by the county committee.

(Amended by Stats. 1990, Ch. 1372, Sec. 391.)



74155

Within 90 days after affording the public an opportunity to comment on the petition, the report, and the recommendations included in the report, a county committee shall forward a copy of the petition and the report to each affected governing board and the board of governors for review.

(Amended by Stats. 1990, Ch. 1372, Sec. 392.)



74156

Each affected district governing board shall set a date for a hearing on the petition, which shall be within 60 days of the receipt of the petition forwarded pursuant to Section 74155, and the county superintendent shall notify the chief petitioners of the times and places of the hearings, where appropriate. At the hearings, interested persons shall be given an opportunity to present their views on the petition. The affected district governing boards then shall either approve or deny the petition. No new district shall be formed unless a majority of the members of a majority of the affected district governing boards sign a statement agreeing to all conditions of the formation at the hearings. Upon completion of the hearings, each affected school district governing board shall return the petition, together with a notice of action, to the county committee.

(Amended by Stats. 1994, Ch. 1181, Sec. 1. Effective January 1, 1995.)



74157

The county committee may approve the petition only if all of the following conditions are met:

(a) A majority of the affected district governing boards have consented to all conditions of the formation by an agreement signed by a majority of the members of each board.

(b) The county committee finds that:

(1) The formation will not result in any increased cost to the state.

(2) The formation will not result in a reduction in state aid to community college districts not party to the petition.

(3) The projected funding of the new district is adequate to meet its needs as projected during the first five years of operation.

(4) The allocation of local property tax revenues has been accurately determined and will be appropriately implemented.

(5) The formation will not significantly affect the racial or ethnic composition of the districts affected.

(6) The formation will not decrease educational opportunities for residents of the districts affected.

(Amended by Stats. 1994, Ch. 1181, Sec. 2. Effective January 1, 1995.)



74158

Whenever a county committee approves a petition, within 10 days it shall transmit a copy of the approved petition, together with any related information or recommendations, to the Board of Governors of the California Community Colleges for review.

(Amended by Stats. 1990, Ch. 1372, Sec. 395.)



74159

Whenever a county committee rejects a petition, it shall notify the chief petitioners and the board of governors of its action and provide in writing the basis for rejection.

The county committee need not accept a new petition on the same territory filed within 12 months of its decision.

(Amended by Stats. 1990, Ch. 1372, Sec. 396.)






ARTICLE 4 - Procedures for Districts Located Within Different Counties

74180

Where an action to reorganize or form districts would affect territory which is located in more than one county, or which is under the jurisdiction of more than one county superintendent of schools, the proceedings to be conducted or the actions to be taken by county officers or agencies shall be conducted or taken according to the provisions of Article 3 (commencing with Section 35520) of Chapter 3 of Part 21.

(Repealed and added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)









CHAPTER 3 - Review by State Agencies

74201

(a) Any person who questions the findings of a county committee that a proposed transfer of territory will not adversely affect the racial or ethnic composition of the colleges of the districts affected by the proposal may file an appeal with the board of governors within 30 days after a decision based upon the finding has been made. The appeal shall be based upon factual and statistical evidence.

(b) If the board of governors denies an appeal filed pursuant to subdivision (a), the decision of the county committee shall stand.

(c) If the board of governors rejects the findings of the county committee, the county committee shall hold another hearing in order to reconsider its decision based upon the findings of the board of governors.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74202

Upon receipt of an approved petition, the board of governors may make whatever inquiries or studies are necessary to validate information and recommendations submitted by the county committee prior to making a recommendation to the board of governors. When it is necessary for the Board of Governors of the California Community Colleges to evaluate a reorganization proposal, each county superintendent of schools and every other county officer in the counties affected and the superintendents of the districts affected and the county committee shall provide the information required to complete the review.

(Amended by Stats. 1990, Ch. 1372, Sec. 399.)



74203

The board of governors may return the petition for reorganization to the county committee for its reconsideration of information found to be incorrect in the proposal. The county committee shall take whatever action it deems necessary to verify the original proposal or to resubmit a corrected proposal pursuant to procedures described in Sections 74105 and 74106.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74204

At least 30 days prior to the date of the hearing, the board of governors shall announce the purpose of the proposal and the time and place of the hearing to each of the following:

(a) The governing board and district superintendent of each district whose boundaries would be affected.

(b) The county superintendent and county committee of each county which has jurisdiction over any of the districts whose boundaries would be affected.

(c) The persons designated in the petitions as “chief petitioners.”

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74205

After affording interested persons an opportunity to present their views on the proposal, the board of governors shall give notice of approval or disapproval to the county committee and county superintendents of schools having jurisdiction over any of the districts whose boundaries would be affected by the reorganization.

Whenever a proposal is disapproved, the board of governors shall provide in writing the basis for rejection.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)






CHAPTER 4 - Elections and Board of Supervisors Procedures

ARTICLE 1 - Elections

74230

If approval is given pursuant to Section 74205 to a reorganization proposal which results in an increase in taxes levied on behalf of the districts involved or which requires changes in district governing boards, such as a change that results in the reapportionment of trustee areas or a change in the number of trustee areas, the county superintendent of schools, within 30 days after receiving notification pursuant to Section 74205, shall call an election. The election shall be called in the manner prescribed in Part 4 (commencing with Section 5000), and shall be conducted at the next available regular election scheduled in the territory of districts defined in the approved proposal according to the procedures prescribed by Sections 35757 to 35764, inclusive.

(Amended by Stats. 1983, Ch. 1095, Sec. 8. Effective September 27, 1983.)






ARTICLE 2 - Board of Supervisors Procedures

74250

After the board of supervisors receives official notification that an action to reorganize districts has been approved as provided by law, the board of supervisors shall issue an order to change districts where required by the action, and to establish or reestablish the boundaries of the districts affected by the action. The order shall be entered in the county’s record of districts.

If the action results in a change of district boundaries of the type described in Section 54900 of the Government Code, the order of the board of supervisors shall include the legal description of each district changed in the action and, immediately after making the order, the board of supervisors shall cause a copy of the order and a map or plat indicating the boundaries established for each district affected by the order to be filed as required by Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74251

(a) An action to reorganize districts is complete when the board of supervisors makes the order pursuant to Section 74250.

(b) After the expiration of one year from the date of the order, the order shall be conclusive evidence that the district has been legally organized, or the boundaries legally changed, as the case may be, and no suit shall be maintained which questions the validity of the organization or change of boundaries.

(c) For purposes of district tax revenues and governance, the order shall be effective as of the beginning of the succeeding fiscal year.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)









CHAPTER 5 - Miscellaneous

ARTICLE 1 - Territory of Districts

74262

On or after January 1, 1983, a district shall not be reorganized to include territory which is separated from other portions of the territory of the district.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74263

Whenever territory is transferred or added by means of reorganization to another district in which trustee areas have been established, the territory being transferred shall become a part of the trustee areas to which it is contiguous. In the event that the territory being transferred is contiguous to more than one trustee area, terms of agreement to the transfer may include provisions for the division of the transferred territory among the trustee areas to which it is contiguous.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74264

Territory within the boundaries of a city may not be withdrawn from a district governed by a board provided for in the charter of the city without the consent of the governing board of the district.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74265

(a) (1) Notwithstanding any other provision of this part, an action to form a new community college district from a portion of an existing community college district shall be deemed to be approved as provided by law, for purposes of Section 74250, without election, when approval of that action is given by the Board of Governors of the California Community Colleges pursuant to Section 74205, provided that the proposed new district consists of an existing community college center and its service area, and all of the following conditions exist:

(A) The existing community college center in the proposed new district is located in a county other than the county in which the headquarters of the existing community college district is located.

(B) The community college center in the proposed new district is located 50 or more miles from any other campus or center in the existing community college district.

(C) The existing community college district has a total full-time equivalent enrollment in the 1997–98 fiscal year of not less than 6,500 students and not more than 7,000 students, and the existing community college center, which would become the community college campus in the proposed new district, has a full-time equivalent enrollment in the 1997–98 fiscal year of not less than 1,200 students and not more than 1,500 students.

(2) The Board of Governors of the California Community Colleges shall take action as provided in this subdivision at the first regularly scheduled meeting or special meeting after the operative date of the act that adds Section 74265.5. A new community college district formed pursuant to this section shall be formed as soon as practicable on or after July 1 of the calendar year in which the act that adds Section 74265.5 becomes operative.

(b) The action to form a new community college district, as described in subdivision (a), shall be submitted for voter approval at an election that shall be called by the county superintendent of schools of the county in which the proposed new community college district is located upon the formation of a new community college district pursuant to subdivision (a). The election shall be called in the manner prescribed in Part 4 (commencing with Section 5000), and shall be conducted at the next available regular election scheduled in the territory of the new community college district defined in the approved proposal according to the procedures prescribed by Sections 35757 to 35764, inclusive. In the event that, pursuant to that election, the voters fail to approve that action, the new community college district formed pursuant to subdivision (a) shall be deemed to be thereupon annexed as a center by the community college district from which it was formed.

(c) The election of the first governing board of the community college district formed pursuant to subdivision (a) shall be called and conducted together with the election provided for under subdivision (b).

(d) Notwithstanding any other provision of law, the requirements set forth in Article 3 (commencing with Section 74150) of Chapter 2 do not apply to the action to form a new community college district described in subdivision (a). It is the intent of the Legislature that the formation of a district pursuant to this section not adversely affect the state funding of community college districts in subsequent fiscal years.

(e) Upon the formation of a new community college district pursuant to this section, the county superintendent of schools for the county in which the new district is situated shall appoint an interim governing board for the new district pursuant to application and selection procedures established by the county superintendent. There shall be five at-large appointees, and these appointees shall constitute the governing board of the new community college district until the members of the governing board elected pursuant to subdivision (c) take office or, in the event that the voters fail to approve the action of forming the new community college district, until the new community college district is annexed, pursuant to subdivision (b), by the community college district from which it was formed.

(f) After the effective date of the formation of the new community college district pursuant to this section, one district may contract with the other district for the performance of services under terms and conditions that may be agreed upon by the two districts.

(g) (1) Notwithstanding any other provision of law, after the effective date of the formation of a new community college district pursuant to this section, the new community college district shall receive all state funding to which a district of its enrollment with fully accredited programs of instruction would be entitled. Funds authorized, appropriated, or apportioned for distribution to the new community college district, regardless of source, and regardless of whether those funds are presently being handled by the county office of education in which the existing district is headquartered, shall be transferred to, directed to, and channeled through, the county office of education for the county in which the new district is located.

(2) Notwithstanding any other provision of law, the property tax properly attributable to the territory of the new district shall also be transferred to the county office of education for the county in which the new district is located as of July 1 of the calendar year in which the transfer becomes effective.

(h) When procedures implemented pursuant to this section require notice to affected county agencies, and if the territory of the new and old districts is located in more than two counties, then these notices are required to be provided only to the two counties containing the largest parcels of territory comprising the old and new community college districts.

(Amended by Stats. 1999, Ch. 82, Sec. 2. Effective July 12, 1999.)



74265.5

(a) Except as otherwise provided in this section, the disposition of records, funds, property, and obligations when a community college district is formed as specified in Section 74265 shall be governed by Article 3 (commencing with Section 74280) and by any applicable regulations adopted by the Board of Governors of the California Community Colleges.

(b) The existing community college district and a new community college district established pursuant to Section 74265 shall enter into an agreement providing for matters relating to the formation of a new community college district. Those matters to be included in the agreement include, but are not limited to, all of the following:

(1) Assignment of existing academic employees and classified employees.

(2) Division and disposition of all interests in property, buildings, fixtures, and leases thereon, including, but not necessarily limited to, any agreement entered into pursuant to Chapter 2 (commencing with Section 81300) of Part 49.

(3) Facilities and equipment, including, but not limited to, existing obligations for the acquisition, procurement, or maintenance of electronic systems, materials, goods, and services.

(4) Division and transfer of funds and obligations, other than bonded indebtedness, affected by the formation of the proposed new community college district.

(5) Transfer of all records required to be maintained by a community college district, including student records maintained in accordance with Chapter 1.5 (commencing with Section 76200) of Part 47.

(6) Division and transfer of all existing and potential rights, obligations, and liabilities, whether at law or in equity.

(c) The agreement to be entered into pursuant to this section shall expressly provide that the proposed new community college district shall successfully complete accreditation as required by law on or before a date to be specified in the agreement. Nothing in this subdivision shall require the existing community college district to sustain accreditation for the proposed new community college district after the date specified in the agreement for the proposed new community college district to complete accreditation.

(d) The agreement to be entered into pursuant to this section shall specify that funds derived from the sale of bonds issued by the existing community college district shall be used for the acquisition, construction, or improvement of college property only in the territory comprising the existing community college district after formation of the proposed new community college district or to discharge the bonded indebtedness of the existing community college district, except that, if the bonded indebtedness is assumed by the proposed new community college district, the funds may be used in any area of the new district for the purposes for which the bonds were originally voted.

(e) For purposes of this section, the interim board of governors appointed by the county superintendent of schools shall be deemed authorized at all times to execute the agreement provided for by this section on behalf of the proposed new community college district until the members of the first elected governing board of the new community college district take office in accordance with Section 74265.

(Added by Stats. 1999, Ch. 82, Sec. 3. Effective July 12, 1999.)






ARTICLE 2 - Personnel in Reorganized Districts

74270

(a) The reorganization of any district or districts shall not affect the classification of academic employees already employed by any district affected. Those employees shall have the same status with respect to their classification by the district, including time served as probationary employees of the district, after the reorganization as they had prior to it. If the reorganization results in the college or other place in which any of these employees is employed being maintained by another district, the employee, if a permanent employee of the district that formerly maintained the college or other place of employment, shall be employed as a permanent employee of the district which thereafter maintains the college or other place of employment, unless the employee elects prior to February 1 of the year in which the action will become effective for all purposes to continue in the employ of the first district.

If the employee is a probationary employee of the district that formerly maintained the college or other place of employment, he or she shall be employed by the district which thereafter maintains the college or other place of employment, unless the probationary employee is terminated by the district pursuant to Section 87610.1 or 87740, and, if not so terminated, his or her status with respect to classification by that district shall be the same as it would have been had the college or other place of employment been continued to be maintained by the district which formerly maintained it. As used in this section, “the college or other place in which any of these employees is employed” and all references thereto, includes, but is not limited to, the services or program that, as a result of any reorganization of a district, will be provided by another district, regardless of whether any particular building or buildings in which that service or program was conducted is physically located in the new district and regardless of whether any new district resulting from the reorganization elects to provide for the education of its students by contracting with another district until the time as the district constructs its own facilities.

(b) The reorganization of any district, or districts, shall not affect the rights of persons employed in classified positions to retain the salary, leaves, and other benefits which they would have received if the reorganization had not occurred and in the manner provided in this section:

(1) All employees of every district that is included in any other district shall become employees of the new district.

(2) When a portion of the territory of any district becomes part of another district, employees regularly assigned to perform their duties in the territory affected shall become employees of the acquiring district. Employees whose assignments pertained to the affected territory, but whose employment situs was not in the territory, may elect to remain with the original district or become employees of the acquiring district.

(3) When the territory of any district is divided between, or among, two or more districts and the original district ceases to exist, employees of the original district regularly assigned to perform their duties in any specific territory of the district shall become employees of the district acquiring the territory. Employees not assigned to specific territory within the original district shall become employees of any acquiring district at the election of the employees.

(4) Employees regularly assigned by the original district to any college in the district shall be employees of the district in which the college is located. Except as provided in this section, nothing in this section shall deprive the governing board of the acquiring district from making reasonable reassignments of duties.

(Amended by Stats. 1995, Ch. 758, Sec. 87. Effective January 1, 1996.)






ARTICLE 3 - Disposition of Records, Funds, Property, and Obligations When Reorganized

74280

The agreement of transfer required by Section 74107 shall provide for the allocation of funds, property, and obligations affected by the transfer, except for bonded indebtedness. The following procedure may be used to determine such allocation:

(a) The real property and personal property and fixtures normally situated thereat shall be the property of the district in which the real property is located.

(b) All other property, funds, and obligations, except bonded indebtedness, shall be divided pro rata among the districts in which the territory of the former district is included. The basis for the division and allocation shall be the assessed valuation of the part of the former district which is included within each of the districts.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74281

If a dispute arises between the governing boards of the districts concerning the division of funds, property, or obligations, a board of arbitrators shall be appointed which shall resolve the dispute. The board shall consist of one person selected by the district from which the territory is withdrawn, one person selected by the district of which it has become a part, and a third person appointed by the county superintendent of schools having jurisdiction. If more than one county superintendent of schools has jurisdiction over the affected districts, county superintendents involved shall jointly appoint an arbitrator. The districts involved may mutually agree that the person appointed as arbitrator by the county superintendent of schools may act as sole arbitrator of the matters to be submitted to arbitration. The necessary expenses and compensation of the arbitrators shall be divided equally between the districts, and the payment of the portion of the expenses is a legal charge against the funds of the school districts. The arbitrator or arbitrators shall make a written finding on the matter submitted to arbitration. The written finding and determination of a majority of the board of arbitrators is final and binding upon the districts submitting the question to the board of arbitration.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)



74284

Notwithstanding any provisions of this article, exchanges of property tax revenues between districts as a result of reorganization shall be determined pursuant to subdivision (h) of Section 99 of the Revenue and Taxation Code.

(Added by Stats. 1982, Ch. 1214, Sec. 5. Effective September 22, 1982.)






ARTICLE 4 - Bonded Indebtedness of Districts When Reorganized

74290

(a) This article shall apply only to the reallocation of bonded indebtedness incurred prior to July 1, 1978.

(b) When a district is reorganized, the liability for taxation for the outstanding bonded indebtedness of the district or the territory affected thereby is as provided in this article. The authorities whose duty it is to levy taxes for the payment of principal and interest on the outstanding bonds shall levy the taxes upon the districts affected in such proportions as are provided in, or are determined under, the authority of this article.

(c) No territory shall be taken from any district having any outstanding bonded indebtedness and made a part of another district where the action, if taken, would so reduce the last equalized assessed valuation of a district from which the territory was taken that the outstanding bonded indebtedness of the district would exceed 5 percent of the assessed valuation remaining in the district for the level maintained, on the date the reorganization is effective.

(d) When any district is in any manner merged with one or more districts so as to form a single district by any procedure, the district so formed is liable for all of the outstanding bonded indebtedness of the districts united or merged.

(e) When territory is taken from one district and transferred to another district and the area transferred contains no college property or buildings, the territory shall drop any liability for outstanding bonded indebtedness in the district of which it was formerly a part and shall automatically assume its proportionate share of the outstanding bonded indebtedness of the district of which it becomes a part.

(f) When territory is taken from one district and transferred to another district by any procedure and the area transferred contains college buildings or property, the district to which the territory is annexed shall take possession of the building and the equipment on the day when the annexation becomes effective for all purposes. The territory transferred shall cease to be liable for the bonded indebtedness of the district of which it was formerly a part and shall automatically assume its proportionate share of the outstanding bonded indebtedness of any district of which it becomes a part.

(g) The acquiring district shall pay the original district the greatest of the amounts determined under paragraph (1) or (2).

(1) The proportionate share of the outstanding bonded indebtedness of the original district, which proportionate share shall be in the ratio which the total assessed valuation of the transferring territory bears to the total assessed valuation of the original district in the year immediately preceding the date on which the annexation is effective for all purposes. This ratio shall be used each year until the bonded indebtedness for which the acquiring district is liable has been repaid.

(2) That portion of the outstanding bonded indebtedness of the original district which was incurred for the acquisition or improvement of school lots or buildings, or fixtures located therein, and situated in the territory transferred.

(h) The county board of supervisors shall compute for the reorganized districts an annual tax rate for bond interest and redemption which will include the bond interest and redemption on the outstanding bonded indebtedness specified in paragraph (1) or (2) of subdivision (g). The tax rate shall be levied in excess of any other ad valorem property tax authorized or required by law and shall not be included in the computation of the limitation specified in subdivision (a) or Section 1 of Article XIII A of the California Constitution.

(Amended by Stats. 1990, Ch. 1372, Sec. 409.)






ARTICLE 5 - Continuing Services If Compton Community College Loses Accreditation

74292

Notwithstanding any other provision of law, the following steps shall be taken to address the imminent risk that Compton Community College’s accreditation will be terminated by the regional accrediting body recognized by the Board of Governors of the California Community Colleges:

(a) The Chancellor of the California Community Colleges is authorized to oversee all actions at the Compton Community College District related to the loss of the college’s accreditation and efforts described in this article to address that situation. The Compton Community College District shall reimburse the Board of Governors of the California Community Colleges for any expenses incurred by the chancellor or his or her staff in carrying out this oversight responsibility.

(b) The Compton Community College District shall complete the provision of instruction for all classes for which it intends to claim apportionment prior to the date of its loss of accreditation.

(c) Notwithstanding any other provision of law, the Compton Community College District shall continue to be eligible to receive state funding as provided in this article even if its accreditation is terminated.

(d) (1) The Compton Community College District shall identify a partner district that will agree to provide accredited instructional programs to students residing in the Compton Community College District. The special trustee assigned to the Compton Community College District pursuant to Section 71093 and the partner district are authorized to enter into one or more agreements to provide instructional services or other services, and to make any other necessary preparations to implement the educational programs described in this article, as well as any related necessary administrative or support services, in a timely manner so as to ensure that services to Compton Community College students will not be interrupted and that those students will remain eligible for federal financial assistance. The agreement or agreements shall provide that the partner district is entitled to receive a reasonable administrative fee to be fixed by the mutual agreement of the parties.

(2) The partner district shall be a district in good standing with the Accrediting Commission for Community and Junior Colleges (ACCJC), and shall have successfully completed the accreditation cycle and secured accreditation for its colleges. A district with a college that is on warning, probation, or show-cause status with the ACCJC, or that is being monitored for fiscal stability by the chancellor’s office is not considered a district in good standing for the purposes of this article.

(e) The partner district may offer any programs or courses for which it has secured applicable approvals. In addition, any programs and courses that were previously approved by the board of governors to be offered by the Compton Community College District may continue to be offered by the partner district in the territory of the Compton Community College District without additional state approval until June 30, 2011.

(f) No later than 30 days after Compton Community College’s loss of accreditation, the board of governors shall approve the facilities of Compton Community College as an off-campus educational center of the partner district. The center shall be known as the Compton Community Educational Center. The board of governors shall give notice of its approval to the county committee and county superintendent having jurisdiction over any territory affected by the action.

(g) The board of governors may permanently or temporarily waive any of its regulatory requirements necessary to effectuate this article, including, but not necessarily limited to, its regulations regarding educational centers.

(h) The partner district is eligible to provide instruction at the center without the recommendation of the California Postsecondary Education Commission under Section 66904 until the district secures the commission’s recommendation for the facility to operate as an off-campus educational center or until June 30, 2011, whichever occurs first.

(i) The partner district shall comply with all federal requirements to ensure that students taking classes offered by the partner district at the Compton Community Educational Center remain eligible for federal financial assistance.

(j) Students enrolled in the Compton Community College District as of January 31, 2006, shall be subject to the following conditions:

(1) The partner district shall ensure that any student who, by the end of the Spring 2006 term, has completed at least 75 percent of the courses required for the degree or certificate he or she is pursuing will be able to complete that program. Every reasonable effort shall be made to allow other students who have begun work toward a certificate or degree, but who have not completed 75 percent of the required coursework, to continue and complete their programs.

(2) Students enrolling in classes provided by the partner district pursuant to this section shall be considered students of the partner district, shall receive credit from the partner district for classes they successfully complete, shall receive certificates or degrees they earn from the partner district, and shall receive financial aid through the partner district if they meet all applicable eligibility requirements.

(3) The partner district shall maintain student records related to the attendance of students in classes it offers pursuant to this section in accordance with all applicable state and federal laws.

(4) The partner district shall consider each student who enrolls for classes no later than the Spring 2007 term to be a continuing student for purposes of enrollment priorities.

(5) Any regulations of the board of governors relating to minimum residence at the college granting a degree shall not be applicable.

(k) The board of governors shall adopt any regulations necessary to implement this article. These regulations may be adopted as emergency regulations that may remain in effect for up to one year from the date of adoption, and shall not be subject to paragraph (5) or (6) of subdivision (a) of Section 70901.5 or to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(l) (1) The partner district shall provide the services described in this article for a minimum of five years from the date those services commence pursuant to subdivision (d), and shall thereafter provide the services for any additional period determined necessary by the board of governors. In addition, the board of governors may require, in its sole discretion, that the services described herein be modified or terminated at an earlier date based on the best interests of the California Community Colleges system and its students.

(2) Notwithstanding paragraph (1), either the partner district or the special trustee appointed pursuant to Section 71093 may initiate termination of the agreements described in subdivision (d) by giving 180 days’ written notice to the other party and to the board of governors. No termination pursuant to this subdivision may take effect until the end of the semester following the notice provided under this paragraph, so as to protect students from a mid-term interruption of educational services. Should the partner district provide notice of a desire to terminate any agreements at a time when the trustee determines that services provided under those agreements are still necessary to serve the interests of Compton students and residents or at a time when the Compton Community College District is not fully accredited and bonds issued pursuant to Section 41329.52 are outstanding, the partner district shall continue the services until it can secure a district to provide uninterrupted comparable services to the satisfaction of the special trustee.

(m) (1) The Compton Community College District shall continue to be responsible for ensuring that all of its permanent records are retained and stored as required by state law and that all records related to its administration of programs under Title IV of the federal Higher Education Act are retained for a minimum of three years after the conclusion of its participation in those programs.

(2) The Compton Community College District shall be responsible for institutional actions related to the loss of accreditation, including actions that are required under Section 688.26 of Title 34 of the Code of Federal Regulations, related to the ending of the participation of the Compton Community College District in programs under Title IV of the federal Higher Education Act, refunding any students’ unearned tuition and fees, refunding to the federal government any unexpended federal student financial aid funds, returning to lenders any loan proceeds not distributed to students, or the collection of outstanding student debts to the Compton Community College District.

(n) In addition to addressing the ongoing educational needs of the students of the Compton Community College District, the partner district and the special trustee appointed pursuant to Section 71093 shall take steps aimed at achieving the goal of seeking renewed accreditation for Compton Community College at the earliest feasible date. Progress toward achieving this goal shall be periodically reported to the board of governors.

(o) No person, firm or organization shall, without the permission of the Compton Community College District, use the name “Compton Community College,” or any name of which these words are a part, or any abbreviation thereof.

(Added by Stats. 2006, Ch. 50, Sec. 11. Effective June 30, 2006.)



74292.5

Notwithstanding any other provision of law, so long as any bond issued pursuant to Section 63049.67 of the Government Code for the Compton Community College District is outstanding, all real property leases securing those bonds shall be leased by the Compton Community College District, and not the Compton Community Educational Center or any partner district.

(Added by Stats. 2006, Ch. 50, Sec. 11. Effective June 30, 2006.)



74292.7

Cal Grant awards to students of the Compton Community College District shall not be adversely affected by this article.

(Added by Stats. 2006, Ch. 50, Sec. 11. Effective June 30, 2006.)



74293

Notwithstanding any other provision of law:

(a) The partner district shall provide educational programs, as described in Section 74292, at the Compton Community Educational Center on the following terms:

(1) To the extent determined necessary by agreement between the Compton Community College District and the partner district, the Compton Community College District shall assign its current employees, or reemploy former employees, to provide educational or support services to students under the instructional services or other agreements described in Section 74292. The Compton Community College District has no obligation to assign or to reemploy persons who occupy or previously occupied administrative or supervisory positions to those positions. Notwithstanding any other provision of law, a person who provides services pursuant to this paragraph shall not be deemed to be an employee of the partner district or gain any status with the partner district for any purpose.

(2) Individuals providing educational or support services pursuant to paragraph (1) who serve as academic employees or educational administrators shall meet applicable minimum qualifications established by the Board of Governors of the California Community Colleges as well as any other job-related qualifications for service that are established by the partner district.

(3) The partner district shall have the primary right to direct activities under the contract or contracts in a manner that is consistent with the role of Compton Community College District as the employer of the individuals who are assigned duties under the agreements by the partner district. The partner district shall provide performance assessments to the special trustee appointed pursuant to Section 71093 regarding the services provided by employees of the Compton Community College District.

(b) Nothing in this section shall be construed to limit the ability of the Compton Community College District to employ employees of any type or class as otherwise authorized by law as needed to provide necessary services.

(c) The Compton Community College District shall continue to be responsible for all retiree benefits that it offered its employees prior to the date of its loss of accreditation and for retirement and other benefits for its employees assigned to provide services pursuant to subdivision (a). The partner district shall have no responsibility for any retiree or other benefits for persons provided by the Compton Community College District to serve under instructional services or other agreements described in this article.

(d) Nothing in this section shall be construed to limit the ability of the partner district to assign its existing personnel to oversee or manage services provided under instructional services or other agreements described in Section 74292 or to employ employees of any type or class as otherwise authorized by law as needed to provide oversight and management of those services. Any person who provides services pursuant to this subdivision shall not be deemed to be an employee of the Compton Community College District or gain any status with that district for any purpose, and that person shall not lose any rights, benefits, or status that he or she had previously acquired with the partner district.

(e) Nothing in this article shall be construed to interfere with, or require any change in, the existing bargaining units and collective bargaining agreements of the Compton Community College District.

(f) All existing statutory due process protections for employees of the Compton Community College District shall remain in effect including, but not necessarily limited to, the provisions governing layoff or dismissal, acquisition of tenure, and all other provisions of the Education Code except as expressly provided in this article.

(g) Nothing in this article shall be construed to interfere with or preclude negotiations with employee organizations in either of the districts over the effects, if any, of the partner district’s operation of the Compton Community College District.

(Added by Stats. 2006, Ch. 50, Sec. 11. Effective June 30, 2006.)



74295

Notwithstanding any other provision of law:

(a) The Compton Community College District shall receive apportionment for courses provided at the Compton Community Educational Center by the partner district pursuant to Section 74292, subject to the transfer of moneys described in Sections 41329.53 and 41329.55 and in accordance with the following schedule:

(1) For the 2005–06 fiscal year, an amount not less than the amount that was received by the Compton Community College District for the attendance of full-time equivalent students for the 2004–05 fiscal year.

(2) For the 2006–07 fiscal year, an amount not less than 90 percent of the amount that was received by the Compton Community College District for the attendance of full-time equivalent students for the 2004–05 fiscal year.

(3) For the 2007–08 fiscal year, an amount not less than 80 percent of the amount that was received by the Compton Community College District for the attendance of full-time equivalent students for the 2004–05 fiscal year.

(4) For the 2008–09 fiscal year, an amount not less than 70 percent of the amount that was received by the Compton Community College District for the attendance of full-time equivalent students for the 2004–05 fiscal year.

(b) In allocating funds for categorical aid to the Compton Community College District, the Chancellor of the California Community Colleges shall treat the Compton Community Educational Center as a separate college.

(c) The Compton Community College District shall not be subject to Section 84362 for the 2003–04 fiscal year to the 2008–09 fiscal year, inclusive.

(d) Should the loss of accreditation by the Compton Community College result in a lapse of federal financial assistance to otherwise eligible students before their eligibility is recognized through the partner district, the Compton Community College District may use a portion of the proceeds from the loan described in Section 41329.58 to provide comparable amounts of assistance to eligible students. This replacement funding shall not extend beyond the end of the term during which the lapse of federal funding occurred.

(e) The provisions of subdivision (a) shall be used solely to determine the apportionment funding to be allocated to the Compton Community College District. In computing statewide entitlements to funding based upon the attendance of full-time equivalent students, neither the Compton Community College District nor its partner district shall be credited with more full-time equivalent students for the Compton Community College District than were actually enrolled in attendance. It is the intent of the Legislature that any amounts necessary to make the apportionments required pursuant to subdivision (a) shall be drawn from the total statewide funding available for community college apportionments.

(Added by Stats. 2006, Ch. 50, Sec. 11. Effective June 30, 2006.)



74296

Notwithstanding any other provision of law:

(a) In any action in which a court finds that any provision of this article is unlawful, or in any action challenging the implementation of this article, the Board of Governors of the California Community Colleges, the partner district, the Compton Community College District, and their respective officers, employees, and agents, are immune from the imposition of any award of money damages, including the award of attorney’s fees, except to the extent that any liability for those claims arises from the gross negligence or willful misconduct of the party claiming the immunity.

(b) The state shall, from funds specifically appropriated for that purpose, indemnify and defend the partner district from and against any claims, other than claims based upon gross negligence or willful misconduct, arising out of its participation in the activities specified in this article.

(Added by Stats. 2006, Ch. 50, Sec. 11. Effective June 30, 2006.)












PART 47 - STUDENTS

CHAPTER 1 - General Provisions

ARTICLE 1 - Admission of Students

76000

The governing board of a community college district shall admit to the community college any California resident, and may admit any nonresident, possessing a high school diploma or the equivalent thereof.

The governing board may admit to the community college any apprentice, as defined in Section 3077 of the Labor Code, who, in the judgment of the governing board, is capable of profiting from the instruction offered.

The governing board may by rule determine whether there shall be admitted to the community college any other person who is over 18 years of age and who, in the judgment of the board, is capable of profiting from the instruction offered. If the governing board determines to admit other persons, those persons shall be admitted as provisional students and thereafter shall be required to comply with the rules and regulations prescribed by the board of governors pertaining to the scholastic achievement and other standards to be met by provisional or probationary students, as a condition to being readmitted in any succeeding semester. This paragraph shall not apply to persons in attendance in special classes and programs established for adults pursuant to Section 78401 or to any persons attending on a part-time basis only.

(Amended by Stats. 1995, Ch. 758, Sec. 88. Effective January 1, 1996.)



76001

(a) The governing board of a community college district may admit to any community college under its jurisdiction as a special part-time or full-time student in any session or term any student who is eligible to attend community college pursuant to Section 48800 or 48800.5.

(b) If the governing board denies a request for a special part-time or full-time enrollment at a community college for a pupil who is identified as highly gifted, the board shall record its findings and the reasons for denial of the request in writing within 60 days. The written recommendation and denial shall be issued at the next regularly scheduled board meeting that falls at least 30 days after the request has been submitted.

(c) The attendance of a pupil at a community college as a special part-time or full-time student pursuant to this section is authorized attendance, for which the community college shall be credited or reimbursed pursuant to Sections 48802 and 76002. Credit for courses completed shall be at the level determined to be appropriate by the school district and community college district governing boards.

(d) For purposes of this section, a special part-time student may enroll in up to, and including, 11 units per semester, or the equivalent thereof, at the community college.

(e) (1) Except as provided in paragraph (2), the governing board of a community college district shall assign a low enrollment priority to special part-time or full-time students described in subdivision (a) in order to ensure that these students do not displace regularly admitted students.

(2) This subdivision does not apply to a student attending a middle college high school as described in Section 11300, if the student is seeking to enroll in a community college course that is required for the student’s middle college high school program.

(Amended by Stats. 2011, Ch. 50, Sec. 1. Effective January 1, 2012.)



76002

(a) For the purposes of receiving state apportionments, a community college district may include high school pupils who attend a community college within the district pursuant to Sections 48800 and 76001 in the district’s report of full-time equivalent students (FTES) only if those pupils are enrolled in community college classes that meet all of the following criteria:

(1) The class is open to the general public.

(2) (A) The class is advertised as open to the general public in one or more of the following:

(i) The college catalog.

(ii) The regular schedule of classes.

(iii) An addenda to the college catalog or regular schedule of classes.

(B) If a decision to offer a class on a high school campus is made after the publication of the regular schedule of classes, and the class is solely advertised to the general public through electronic media, the class shall be so advertised for a minimum of 30 continuous days prior to the first meeting of the class.

(3) If the class is offered at a high school campus, the class shall not be held during the time the campus is closed to the general public, as defined by the governing board of the school district during a regularly scheduled board meeting.

(4) If the class is a physical education class, no more than 10 percent of its enrollment may be comprised of special part-time or full-time students. A community college district shall not receive state apportionments for special part-time and full-time students enrolled in physical education courses in excess of 5 percent of the district’s total reported full-time equivalent enrollment of special part-time and full-time students.

(b) The governing board of a community college district may restrict the admission or enrollment of a special part-time or full-time student during any session based on any of the following criteria:

(1) Age.

(2) Completion of a specified grade level.

(3) Demonstrated eligibility for instruction using assessment methods and procedures established pursuant to Chapter 2 (commencing with Section 78210) of Part 48 and regulations adopted by the Board of Governors of the California Community Colleges.

(c) (1) The Chancellor of the California Community Colleges shall prepare and submit to the Department of Finance and the Legislature, on or before March 1, 2004, and March 1 of each year thereafter, a report on the amount of FTES claimed by each community college district for special part-time and special full-time students for the preceding academic year in each of the following class categories:

(A) Noncredit.

(B) Nondegree-applicable.

(C) Degree-applicable, excluding physical education.

(D) Degree-applicable physical education.

(2) The report prepared pursuant to paragraph (1) may include information required to be reported pursuant to paragraph (4) of subdivision (d) of Section 48800.

(d) The Board of Governors of the California Community Colleges shall adopt rules and regulations to implement this section.

(Amended by Stats. 2010, Ch. 236, Sec. 3. Effective January 1, 2011.)



76003

(a) Notwithstanding Section 76001, the governing board of the Long Beach Community College District may admit to any community college under its jurisdiction, as a special part-time or full-time student, in any session or term, any student who is participating in the partnership established pursuant to Article 1.5 (commencing with Section 48810) of Chapter 5 of Part 27 of Division 4 of Title 2.

(b) (1) For the purpose of receiving state apportionments pursuant to Section 76002, the Long Beach Community College District may include high school pupils who attend a community college within the district and participate in the College Promise Partnership Act pursuant to Article 1.5 (commencing with Section 48810) of Chapter 5 of Part 27 of Division 4 of Title 2, provided that no school district has received reimbursement for the same instructional activity.

(2) The Long Beach Community College District shall report to the Chancellor of the California Community Colleges the moneys utilized for the partnership pursuant to Article 1.5 (commencing with Section 48810) of Chapter 5 of Part 27 of Division 4 of Title 2 by no later than November 1 of each year the partnership is in operation.

(c) Credit for partnership courses completed shall be at the level determined to be appropriate by the governing boards of the Long Beach Unified School District and the Long Beach Community College District pursuant to the terms of the partnership established pursuant to Article 1.5 (commencing with Section 48810) of Chapter 5 of Part 27 of Division 4 of Title 2.

(d) The Long Beach Community College District may assign priority for enrollment and course registration to any of the following:

(1) Students pursuing and making satisfactory academic progress toward a degree, certificate, transfer, or basic skills objective that is declared or reaffirmed upon enrollment in each academic term.

(2) Students pursuing and making satisfactory academic progress pursuant to an approved individual education plan toward a career development objective that is declared or reaffirmed upon enrollment in each academic term.

(3) Notwithstanding subdivision (e) of Section 76001, students participating in a partnership in accordance with Article 1.5 (commencing with Section 48810) of Chapter 5 of Part 27 of Division 4 of Title 2.

(e) This section shall become inoperative on June 30, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, Ch. 633, Sec. 3. Effective January 1, 2012. Inoperative June 30, 2017. Repealed as of January 1, 2018, by its own provisions.)






ARTICLE 1.5 - Student Housing

76010

In order to ensure that current and former foster youth who are students at the campuses of the California Community Colleges have stable housing, a campus of the California Community Colleges is requested to give priority for housing to current and former foster youth. In addition, a campus of the California Community Colleges that maintains student housing facilities open for occupation during school breaks, or on a year-round basis, is requested to give first priority to current and former foster youth for residence in the housing facilities that are open for uninterrupted year-round occupation, and next give priority to current and former foster youth for housing that is open for occupation during the most days in the calendar year.

(Added by Stats. 2009, Ch. 391, Sec. 1. Effective January 1, 2010.)






ARTICLE 2 - Exclusion of Students

76020

(a) The governing body of any community college district may exclude students of filthy or vicious habits, or students suffering from contagious or infectious diseases.

(b) The governing board of the community college may exclude from attendance on regular classes any student whose physical or mental disability is such as to cause his or her attendance to be inimical to the welfare of other students.

(Amended by Stats. 1990, Ch. 1372, Sec. 420.)






ARTICLE 3 - Removal, Suspension, or Expulsion

76030

(a) Consistent with requirements of due process of law, with this article, and with the rules of student conduct adopted by the governing board under Section 66300, the governing board, the president of a community college or the president’s designee, or an instructor shall suspend a student for good cause. In addition, the governing board is authorized to expel a student for good cause when other means of correction fail to bring about proper conduct, or when the presence of the student causes a continuing danger to the physical safety of the student or others. The suspension or expulsion of a student shall be accompanied by a hearing conducted pursuant to the requirements of Section 66017.

(b) (1) Notwithstanding any other law, if good cause for the issuance of an order, requested by a community college district, to protect a campus of a community college district, or any person regularly present on a campus of that district, is issued by a court against a student of that community college district, and prevents that student from attending classes and maintaining his or her academic standing, the community college district may require the student to apply for reinstatement after the expiration of that order. If the district requires the student to apply for reinstatement, it shall do so before the expiration of the protective order. If a student applies for reinstatement under this paragraph, a review with respect to the application shall be conducted. This review, at a minimum, shall include consideration of all of the following issues:

(A) The gravity of the offense.

(B) Evidence of subsequent offenses, if any.

(C) The likelihood that the student would cause substantial disruption if he or she is reinstated.

(2) The governing board of the community college district, or the person to whom authority is delegated pursuant to subdivision (f) of Section 76038, shall take one of the following actions after conducting a review under paragraph (1):

(A) Deny reinstatement.

(B) Permit reinstatement.

(C) Permit conditional reinstatement, and specify the conditions under which reinstatement will be permitted.

(Amended by Stats. 2014, Ch. 278, Sec. 1. Effective January 1, 2015.)



76031

The adopted rules of student conduct may authorize the president of a community college or the president’s designee to suspend a student for good cause as follows:

(a) From one or more classes for a period of up to 10 days of instruction.

(b) From one or more classes for the remainder of the school term.

(c) From all classes and activities of the community college for one or more terms.

The adopted rules of student conduct shall prohibit a student from being enrolled in any community college in the district for the period of suspension.

The president of the community college shall report all suspension of students to the governing board or to the district superintendent.

Whenever a minor is suspended from a community college, the parent or guardian shall be notified in writing by the president or the president’s designee.

Nothing in this section shall be construed to prohibit the president of a community college or the president’s designee from imposing a lesser disciplinary sanction than suspension. A lesser sanction may include, but need not be limited to, verbal or written reprimand, probation, or ineligibility to participate in extracurricular activities.

(Repealed and added by Stats. 1983, Ch. 1032, Sec. 2.)



76032

The adopted rules of student conduct may authorize an instructor to remove a student from his or her class for the day of the removal and the next class meeting. The instructor shall immediately report the removal to the chief administrative officer for appropriate action.

If the student removed by an instructor is a minor, the college president or the president’s designee shall ask the parent or guardian of the student to attend a parent conference regarding the removal as soon as possible. If the instructor or the parent or guardian so requests, a college administrator shall attend the conference. During the period of removal, a student shall not be returned to the class from which he or she was removed without the concurrence of the instructor of the class.

(Repealed and added by Stats. 1983, Ch. 1032, Sec. 2.)



76033

As used in this article, “good cause” includes, but is not limited to, the following offenses:

(a) Continued disruptive behavior, continued willful disobedience, habitual profanity or vulgarity, or the open and persistent defiance of the authority of, or persistent abuse of, college personnel.

(b) Assault, battery, or any threat of force or violence upon a student or college personnel.

(c) Willful misconduct which results in injury or death to a student or college personnel or which results in cutting, defacing, or other injury to any real or personal property owned by the district.

(d) The use, sale, or possession on campus of, or presence on campus under the influence of, any controlled substance, or any poison classified as such by Schedule D in Section 4160 of the Business and Professions Code.

(e) Willful or persistent smoking in any area where smoking has been prohibited by law or by regulation of the governing board.

(f) Persistent, serious misconduct where other means of correction have failed to bring about proper conduct.

(Amended by Stats. 1984, Ch. 1635, Sec. 32.)



76034

No student shall be removed, suspended, or expelled unless the conduct for which the student is disciplined is related to college activity or college attendance.

(Repealed and added by Stats. 1983, Ch. 1032, Sec. 2.)



76035

The president or the president’s designee at a community college shall, upon the suspension or expulsion of any student, notify the appropriate law enforcement authorities of the county or city in which the school is situated of any acts of the student which may be in violation of Section 245 of the Penal Code.

(Repealed and added by Stats. 1983, Ch. 1032, Sec. 2.)



76036

Any violation or violations of law, ordinance, regulation, or rule regulating, or pertaining to, the parking of vehicles, shall not be cause for the removal, suspension, or expulsion of a student from a community college.

(Repealed and added by Stats. 1983, Ch. 1032, Sec. 2.)



76037

Nothing in this article shall be construed to limit the authority of a governing board to adopt additional rules and regulations which are not inconsistent with the requirements of this article. These additional rules may, among other things, prescribe specific rules and regulations governing student behavior, along with applicable penalties for violations of the adopted rules and regulations, and may prescribe appropriate due process procedures, including procedure by which students shall be informed of these rules and regulations.

(Repealed and added by Stats. 1983, Ch. 1032, Sec. 2.)



76038

(a) If the governing board of a community college district receives an application for admission from an individual who has been expelled from another district pursuant to this article within the preceding five years, or who is undergoing expulsion procedures in another district, for any of the offenses listed in subdivision (b), before taking action to deny enrollment or permit conditional enrollment as authorized by subdivision (e), the governing board or delegate pursuant to subdivision (f) shall hold a hearing, conducted in accordance with this section and the applicable rules and regulations governing enrollment hearings authorized by this section and adopted in accordance with Section 66300, to determine whether that individual poses a continuing danger to the physical safety of the students and employees of the district.

(b) For purposes of this section, “offense” means one of the following:

(1) Committed or attempted to commit murder.

(2) Caused, attempted to cause serious, or threatened to cause physical injury to another person, including assault or battery as defined in Section 240 or 242 of the Penal Code, except in self-defense.

(3) Committed or attempted to commit a sexual assault as defined in Section 261, 266c, 286, 288, 288a, or 289 of the Penal Code or committed sexual battery as defined in Section 243.4 of the Penal Code.

(4) Committed or attempted to commit kidnapping, or seized, confined, inveigled, enticed, decoyed, abducted, concealed, kidnapped, or carried away another person by any means with the intent to hold or detain that person for ransom or reward.

(5) Committed or attempted to commit robbery or extortion.

(6) Committed stalking as defined in Section 646.9 of the Penal Code.

(7) Unlawfully possessed, sold, or otherwise furnished a firearm, knife, explosive, or other dangerous object.

(c) A community college district may request information, and respond to a request for information, from another community college district to determine whether an applicant continues to pose a danger to the physical safety of others.

(d) A community college district may require a student seeking admission who has been previously expelled from a community college in the state for any of the actions listed in subdivision (b) to inform the district of his or her prior expulsion. Failure to do so may be considered by the district in determining whether to grant admission, and a written record of the fact may be maintained by the district with the applicant’s file.

(e) The governing board of a community college district, upon making a determination pursuant to subdivision (a), shall take into consideration evidence of subsequent offenses and rehabilitative efforts since the offense and may take any of the following actions:

(1) Deny enrollment.

(2) Permit enrollment.

(3) Permit conditional enrollment.

(f) The governing board of a community college district may delegate any authority under this section to the superintendent or president of a community college district, or his or her designee, or a threat assessment crisis response team pursuant to rules and regulations adopted pursuant to Section 66300.

(g) Before the governing board of a community college district takes action as authorized under this section, the governing board shall establish a formal appeals process for students denied enrollment to appeal the decision to the governing board. A student who is denied enrollment under subdivision (e) may appeal the decision to deny enrollment to the governing board of the community college district.

(h) This section shall not be construed to impose any duty on a community college district to review applicants for admission or review previously enrolled students, whether returning or continuing, or to conduct a hearing in response to the receipt of any information regarding a potential, former, or existing student.

(i) In accordance with Sections 815.2 and 820.2 of the Government Code, a community college district, a member of the governing board of a community college district, an officer or employee of a community college district, including a superintendent of a community college district, a president of a community college district, and the designee of a president or a superintendent, shall not be liable for an injury resulting from an exercise of discretion pursuant to this section, including, but not limited to, an exercise of discretion not to conduct a hearing when a hearing is not required.

(j) This section shall not apply to the admission of students for whom a community college district has discretion to admit pursuant to Section 76000.

(Added by Stats. 2012, Ch. 426, Sec. 1. Effective January 1, 2013.)






ARTICLE 4 - Student Organizations

76060

The governing board of a community college district may authorize the students of a college to organize a student body association. The association shall encourage students to participate in the governance of the college and may conduct any activities, including fundraising activities, as may be approved by the appropriate college officials. The association may be granted the use of community college premises and properties without charge, subject to any regulations that may be established by the governing board of the community college district.

The governing board of the community college district may authorize the students of a college to organize more than one student body association when the governing board finds that day students and evening students each need an association or geographic circumstances make the organization of only one student body association impractical or inconvenient.

A community college district may assume responsibility for activities formerly conducted by a student body association if the student body association is dissolved. A student body association employee who was employed to perform the activity assumed by the district pursuant to this section shall become a member of the classified service of the district in accordance with Section 88020.

(Repealed and added by Stats. 1987, Ch. 1238, Sec. 2.)



76060.5

(a) If a student body association has been established at a community college as authorized by Section 76060, the governing body of the association may order that an election be held for the purpose of establishing a student representation fee of two dollars ($2) per semester. The election shall be held in compliance with regulations of the Board of Governors of the California Community Colleges and shall be open to all regularly enrolled students of the community college. The affirmative vote of a majority of the students voting in the election shall be sufficient to establish the fee. However, the election shall not be sufficient to establish the fee unless the number of students who vote in the election equals or exceeds the average of the number of students who voted in the previous three student body association elections.

(b) The student representation fee authorized by this section shall be collected by the officials of the community college, together with all other fees, at the time of registration or before registration and shall be deposited in a separate fiduciary fund established per the California Community Colleges Budget and Accounting Manual for student representation fees. The money collected pursuant to this section shall be expended to provide support for governmental affairs representatives of local or statewide student body organizations who may be stating their positions and viewpoints before city, county, and district governments, and before offices and agencies of state government.

(c) (1) One dollar ($1) of every two-dollar ($2) fee collected shall be expended to establish and support the operations of a statewide community college student organization, recognized by the Board of Governors of the California Community Colleges, with effective student representation and participation in state-level community college shared governance and with governmental affairs representatives to advocate before the Legislature and other state and local governmental entities. This subdivision shall only apply to student representation fees adopted on or after January 1, 2014.

(2) The underlying goals of a statewide community college student organization shall include, but are not limited to, all of the following:

(A) Establishing a sustainable foundation for statewide community college student representation and advocacy.

(B) Promoting institutional and organizational memory.

(C) Ensuring and maintaining responsible community college student organizational oversight and decisionmaking.

(D) Strengthening regional approaches for community college student representation and coordination.

(E) Promoting and enhancing student opportunities for engagement in community college student issues and affairs.

(F) Providing for open and public transparency and accountability.

(d) Fees collected pursuant to subdivision (c) shall be annually distributed to the Board of Governors before February 1. The Board of Governors shall have custody of the moneys and shall, each year by April 15, distribute the moneys to the recognized statewide community college student organization if the recognized statewide community college student organization satisfies all of the following:

(1) Is established as a legal entity registered with the Secretary of State.

(2) Demonstrates compliance with all applicable state and federal laws and reporting requirements.

(3) Exercises prudent fiscal management by establishing generally accepted accounting controls and procedures.

(4) (A) Commencing after the first year it receives funding pursuant to this subdivision, completes an annual independent financial audit, the results of which shall be annually provided to the Board of Governors for review.

(B) (i) Except as provided in clause (ii) and after the first year funding is received, it shall be a condition for funding pursuant to this subdivision that the results of the annual audit identify no significant audit findings.

(ii) In no event shall funds be withheld from the statewide community college student organization unless the statewide community college student organization fails to address and correct any identified exceptions, concerns, errors, or deficiencies contained in the annual audit after being given a reasonable opportunity to do so.

(5) Meets the obligations and addresses the goals described in subdivision (c).

(e) Meetings of the recognized statewide community college student organization shall be open to the public and shall comply with the requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(f) Notwithstanding subdivision (c), a student body association that adopted a student representation fee before January 1, 2014, shall retain the authority to continue to receive the one-dollar ($1) fee as authorized pursuant to this section as it read before January 1, 2014. The student body association may conduct an election pursuant to subdivision (a) to adopt a revised student representation fee. If an election conducted pursuant to subdivision (a) establishes the revised student representation fee, then one dollar ($1) of every two-dollar ($2) fee collected shall be expended as described in subdivision (c).

(g) (1) The chief fiscal officer of the community college shall have custody of the money collected pursuant to this section, except as provided in subdivision (d), and the money shall be disbursed for the purposes described in subdivision (b) upon the order of the governing body of the student body association.

(2) The community college district shall annually prepare a summary of all revenue collected from the student representation fee and the expenditures of the proceeds of the student representation fee. The summary shall include the amount distributed to the Board of Governors of the California Community Colleges each year. The summary shall be presented at the community college district board meeting each year and posted to the community college district Internet Web site.

(3) The community college district may retain a portion of the fees collected and deposited pursuant to this section that is equal to the actual cost of administering these fees up to, but not more than, 7 percent.

(h) The student representation fee authorized by this section may be terminated by a majority vote of the students voting in an election held for that purpose. The election shall be called and held in compliance with regulations of the Board of Governors of the California Community Colleges and shall be open to all regularly enrolled students of the community college.

(i) A student may, for religious, political, financial, or moral reasons, refuse to pay the student representation fee established under this section. The refusal shall be submitted in writing to the community college officials at the time the student pays other fees collected by the community college officials. The refusal shall be submitted on the same form that is used for collection of fees as provided by the community college, which, as determined by the community college, shall be as nearly as practical in the same form as a model form prescribed by regulations of the Board of Governors of the California Community Colleges.

(j) Any costs incurred by the Office of the Chancellor of the California Community Colleges to implement subdivisions (c) and (d) shall be reimbursed by the statewide community college student organization.

(k) If no statewide community college student organization that qualifies for funding in accordance with this section is recognized by the Board of Governors, the funds collected pursuant to this section shall be held by the Office of the Chancellor of the California Community Colleges until a qualifying statewide community college student organization is recognized, or shall be returned to the source of funds.

(Amended by Stats. 2013, Ch. 714, Sec. 1. Effective January 1, 2014.)



76061

A student who is elected to serve as an officer in the student government of a community college shall meet both of the following requirements:

(a) The student shall be enrolled in the community college at the time of election, and throughout his or her term, with a minimum of five semester units, or its equivalent.

(b) The student shall meet and maintain the minimum standards of scholarship prescribed for community college students by the community college district.

(Added by Stats. 1984, Ch. 599, Sec. 5.)



76062

The governing board of a community college district may authorize any organization composed entirely of students attending the colleges of the district to maintain any activities, including fundraising activities, as may be approved by the governing board.

(Repealed and added by Stats. 1987, Ch. 1238, Sec. 5.)



76063

The funds of any student body organization established in the public schools of any community college district shall, subject to approval of the governing board of the district, be deposited or invested in one or more of the following ways:

(a) Deposits in trust accounts of the centralized State Treasury system pursuant to Sections 16305 to 16305.7, inclusive, of the Government Code or in a bank or banks whose accounts are insured by the Federal Deposit Insurance Corporation.

(b) Investment certificates or withdrawable shares in state-chartered savings and loan associations and savings accounts of federal savings and loan associations, if the associations are doing business in this state and have their accounts insured by the Federal Savings and Loan Insurance Corporation and if any money so invested or deposited is invested or deposited in certificates, shares, or accounts fully covered by the insurance.

(c) Purchase of any of the securities authorized for investment by Section 16430 of the Government Code or investment by the Treasurer in those securities.

(d)  Participation in funds that are exempt from federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code and that are open exclusively to nonprofit colleges, universities, and independent schools.

(e) Investment certificates or withdrawable shares in federal or state credit unions, if the credit unions are doing business in this state and have their accounts insured by the National Credit Union Administration and if any money so invested or deposited is invested or deposited in certificates, shares, or accounts fully covered by the insurance.

The funds shall be expended subject to procedures that may be established by the student body organization subject to the approval of each of the following three persons, which shall be obtained each time before any of the funds may be expended: an employee or official of the community college district designated by the governing board, the certificated employee who is the designated adviser of the particular student body organization, and a representative of the particular student body organization.

(Amended by Stats. 1995, Ch. 201, Sec. 1. Effective January 1, 1996.)



76064

In addition to deposit or investment pursuant to Section 76063, the funds of a student body organization may be loaned or invested in any of the following ways:

(a) Loans, with or without interest, to any student body organization established in another community college of the district for a period not to exceed three years.

(b) Invest money in permanent improvements to any community college district property including, but not limited to, buildings, automobile parking facilities, gymnasiums, swimming pools, stadia and playing fields, where those facilities, or portions thereof, are used for conducting student extracurricular activities or student spectator sports, or when those improvements are for the benefit of the student body. The investment shall be made on condition that the principal amount of the investment plus a reasonable amount of interest thereon shall be returned to the student body organization as provided herein. Any community college district approving the investment shall establish a fund in accordance with the California Community Colleges Budget and Accounting Manual in which moneys derived from the rental of community college district property to student body organizations shall be deposited. Moneys collected by the governing board for automobile parking facilities as authorized by Section 76360 shall be deposited in the fund designated by the California Community Colleges Budget and Accounting Manual if the parking facilities were provided for by investment of student body funds under this section. Moneys shall be returned to the student body organization as contemplated by this section exclusively from the special fund and only to the extent that there are moneys in the special fund. Whenever there are no outstanding obligations against the special fund, all moneys therein may be transferred to the general fund of the school district by action of the local governing board.

Two or more student body organizations of the same community college district may join together in making the investments in the same manner as is authorized herein for a single student body. Nothing herein shall be construed so as to limit the discretion of the local governing board in charging rental for use of community college district property by student body organizations as provided in Section 76060.

(Amended by Stats. 1993, Ch. 8, Sec. 31. Effective April 15, 1993.)



76065

The governing board of any community college district shall provide for the supervision of all funds raised by any student body or student organization using the name of the college.

The cost of supervision may constitute a proper charge against the funds of the district.

The governing board of a community college district may also provide for a continuing audit of student body funds with community college district personnel.

(Enacted by Stats. 1976, Ch. 1010.)



76067

Any student political organization that is affiliated with the official youth division of any political party that is on the ballot of the State of California may hold meetings on a community college campus, and may distribute bulletins and circulars concerning its meetings, provided that there is no endorsement of that organization by the school authorities and no interference with the regular educational program of the district.

(Amended by Stats. 2005, Ch. 654, Sec. 8. Effective October 7, 2005.)






ARTICLE 4.5 - California Community College Student Federal and State Financial Aid Opportunity Act

76070

(a) The Legislature finds and declares all of the following:

(1) Students of the California Community Colleges (CCC) receive federal Pell Grants at a rate significantly below the national community college average, and yet there is no indication that CCC students are less needy.

(2) California taxpayers pay into the federal Pell Grant program through federal taxes, but California students do not receive the benefits of the federal Pell Grant program at equal levels.

(3) California Community Colleges students receive federal Pell Grant funds at a rate significantly below undergraduate students at the University of California and the California State University, and again, there is no indication that CCC students are less needy.

(4) California maintains a low fee for CCC students, significantly lower than for University of California and California State University students and lower than the fee for other community college students in the nation, but this does not mean these students need fewer funds from the federal Pell Grant program. Federal Pell Grant funds do not pay community college fees; instead, federal Pell Grant funds are directed toward the remaining costs of attendance, called “indirect expenses” such as books, supplies, and room and board, which are just as high, and sometimes higher, for CCC students as for those other students in the nation and in other California colleges.

(5) Textbook prices are soaring, many CCC students live in high-cost urban areas, many CCC students support children, and financially needy CCC students struggle to make ends meet. A low participation rate in the largest federal grant program in California’s largest system of postsecondary education is unacceptable.

(6) The University of California (UC) and the California State University (CSU) conduct annual one-day conferences to educate California high school counselors about the policies, procedures, and services available in their respective systems. The California Community Colleges have not been funded to conduct similar statewide conferences, and must rely on local relationships that do not give all high schools access to consistent information. It is critical for student success in the community colleges that high school counselors are full partners in outreach and preparation, particularly as California is poised to hire and train many new counselors. This training will help counselors understand that all students need encouragement, information, and support services to pursue postsecondary education, not just those who are the most successful and traditionally viewed as headed to four-year colleges and universities.

(7) California Community Colleges financial aid programs received a major infusion of administrative allowances in the Budget Act of 2003 (Chapter 157 of the Statutes of 2003), which has resulted in substantial progress in assisting more students to receive federal Pell Grants; however, the average financial aid administrative support per student in the CCC segment, as compared to support for undergraduates in the UC and CSU systems is still significantly lower, while the administrative function is no less demanding, and in some aspects, more demanding, than the challenges faced by financial aid administrators in the UC and CSU systems.

(8) Some CCC students fail to receive federal Pell Grants because they do not enroll directly from high school or drop out after beginning attendance, or take very few units and work to support themselves and often to help their families. The income from these jobs, which cannot be sustained if a student desires to be a full-time student, causes students to become ineligible for federal Pell Grants. The colleges have the discretion, under federal law, to work with individuals to document the changes in their circumstances and justify eligibility, but to do so is labor-intensive and, thus, not a service that can be widely provided.

(9) Some CCC students are not able to secure financial information from their parents, or are reluctant to approach parents who live in poverty, and give up when they discover the financial aid application process involves their parents. The counseling and assistance necessary to make these highly needy students eligible is also labor-intensive and is, thus, difficult to provide without sufficient professional staff.

(10) Some students fail to qualify for federal Pell Grants because they have not yet declared an “eligible program” as their objective, and scarce counseling resources in the community colleges exacerbate this problem.

(11) Efforts to improve participation in federal student aid will also have a beneficial effect on participation in the Cal Grant Program, which currently provides only 10 percent of the financial aid funding in the community colleges. While there are participation barriers in the Cal Grant Program, such as early deadlines and limited funds for older students, that cannot be addressed by increased support services, some students will be reached who might not otherwise qualify for the Cal Grant Program.

(12) Efforts to improve participation in federal student aid will additionally have a beneficial effect on participation in the Board of Governors Enrollment Fee Waiver Program, which is critical to community college access.

(13) The CCC Chancellor’s Office maintains a financial aid unit, but it does not have the staffing capacity to undertake a wide range of systemwide initiatives and support. These initiatives could leverage millions of dollars in federal student assistance.

(b) It is the intent of the Legislature to support an array of initiatives to increase the number of CCC students receiving awards from the federal Pell Grant program, thereby helping to improve access to college for low-income students, helping improve their chances of success by having improved financial means to pay for escalating college costs, and the ability to devote more time to their education, improving the participation rate in other federal and state student aid programs, and helping Californians receive their fair share of the federal taxes paid to support federal financial aid programs.

(Added by Stats. 2007, Ch. 607, Sec. 1. Effective January 1, 2008.)



76071

(a) The CCC Chancellor’s Office shall develop a statement that individual students will be asked to sign, which acknowledges that federal and state funds are available to assist with the costs of college and that information regarding these programs, and assistance in applying for those funds can be obtained at the financial aid office. The chancellor shall request the colleges to require students to sign this acknowledgment in the application for enrollment at all campuses of the California Community Colleges in the next regular local cycle in which those forms are printed and the next regular cycle in which electronic applications are updated.

(b) The CCC Chancellor’s Office shall develop a statement to individual students receiving the Board of Governors Enrollment Fee Waiver, who did not apply for federal student aid, informing them about the benefits of the federal programs, the application process, and the availability of assistance to apply. The chancellor shall request colleges to provide this statement to all students who meet this description.

(Added by Stats. 2007, Ch. 607, Sec. 1. Effective January 1, 2008.)






ARTICLE 7 - Exercise of Free Expression

76120

The governing board of a community college district shall adopt rules and regulations relating to the exercise of free expression by students upon the premises of each community college maintained by the district, which shall include reasonable provisions for the time, place, and manner of conducting such activities.

Such rules and regulations shall not prohibit the right of students to exercise free expression including, but not limited to, the use of bulletin boards, the distribution of printed materials or petitions, and the wearing of buttons, badges, or other insignia, except that expression which is obscene, libelous or slanderous according to current legal standards, or which so incites students as to create a clear and present danger of the commission of unlawful acts on community college premises, or the violation of lawful community college regulations, or the substantial disruption of the orderly operation of the community college, shall be prohibited.

(Enacted by Stats. 1976, Ch. 1010.)



76121

The governing board of each community college district shall require each community college maintained by the district, in administering any test or examination, to permit any student who is eligible to undergo the test or examination to do so, without penalty, at a time when that activity would not violate the student’s religious creed. This requirement shall not apply in the event that administering the test or examination at an alternate time would impose an undue hardship which could not reasonably have been avoided. In any court proceeding in which the existence of an undue hardship which could not reasonably have been avoided is an issue, the burden of proof shall be upon the institution.

(Added by Stats. 1985, Ch. 633, Sec. 1.)






ARTICLE 9 - Nonresident Tuition

76140

(a) A community college district may admit, and shall charge a tuition fee to, nonresident students, except that a community college district may exempt from all or parts of the fee any person described in paragraph (1), (2), (3), or (4), and shall exempt from all of the fee any person described in paragraph (5):

(1) All nonresidents who enroll for six or fewer units. Exemptions made pursuant to this paragraph shall not be made on an individual basis.

(2) Any nonresident who is both a citizen and resident of a foreign country, if the nonresident has demonstrated a financial need for the exemption. Not more than 10 percent of the nonresident foreign students attending any community college district may be so exempted. Exemptions made pursuant to this paragraph may be made on an individual basis.

(3) (A) A student who, as of August 29, 2005, was enrolled, or admitted with an intention to enroll, in the fall term of the 2005–06 academic year in a regionally accredited institution of higher education in Alabama, Louisiana, or Mississippi, and who could not continue his or her attendance at that institution as a direct consequence of damage sustained by that institution as a result of Hurricane Katrina.

(B) The chancellor shall develop guidelines for the implementation of this paragraph. These guidelines shall include standards for appropriate documentation of student eligibility to the extent feasible.

(C) This paragraph shall apply only to the 2005–06 academic year.

(4) A special part-time student admitted pursuant to Section 76001.

(5) A nonresident student who is a United States citizen who resides in a foreign country, if that nonresident meets all of the following requirements:

(A) Demonstrates a financial need for the exemption.

(B) Has a parent or guardian who has been deported or was permitted to depart voluntarily under the federal Immigration and Nationality Act in accordance with Section 1229c of Title 8 of the United States Code. The student shall provide documents from the United States Citizenship and Immigration Services evidencing the deportation or voluntary departure of his or her parent or guardian.

(C) Moved abroad as a result of the deportation or voluntary departure specified in subparagraph (B).

(D) Lived in California immediately before moving abroad. The student shall provide information and evidence that demonstrates the student previously lived in California.

(E) Attended a public or private secondary school, as described in Sections 52 and 53, in the state for three or more years. The student shall provide documents that demonstrate his or her secondary school attendance.

(F) Upon enrollment, will be in his or her first academic year as a matriculated student in California public higher education, as that term is defined in subdivision (a) of Section 66010, will be living in California, and will file an affidavit with the institution stating that he or she intends to establish residency in California as soon as possible.

(b) A district may contract with a state, a county contiguous to California, the federal government, or a foreign country, or an agency thereof, for payment of all or a part of a nonresident student’s tuition fee.

(c) Nonresident students shall not be reported as full-time equivalent students (FTES) for state apportionment purposes, except as provided by subdivision (j) or another statute, in which case a nonresident tuition fee may not be charged.

(d) The nonresident tuition fee shall be set by the governing board of each community college district not later than February 1 of each year for the succeeding fiscal year. The governing board of each community college district shall provide nonresident students with notice of nonresident tuition fee changes during the spring term before the fall term in which the change will take effect. Nonresident tuition fee increases shall be gradual, moderate, and predictable. The fee may be paid in installments, as determined by the governing board of the district.

(e) (1) The fee established by the governing board pursuant to subdivision (d) shall represent for nonresident students enrolled in 30 semester units or 45 quarter units of credit per fiscal year one or more of the following:

(A) The amount that was expended by the district for the expense of education as defined by the California Community College Budget and Accounting Manual in the preceding fiscal year increased by the projected percent increase in the United States Consumer Price Index as determined by the Department of Finance for the current fiscal year and succeeding fiscal year and divided by the FTES (including nonresident students) attending in the district in the preceding fiscal year. However, if for the district’s preceding fiscal year FTES of all students attending in the district in noncredit courses is equal to, or greater than, 10 percent of the district’s total FTES attending in the district, the district may substitute the data for expense of education in grades 13 and 14 and FTES in grades 13 and 14 attending in the district.

(B) The expense of education in the preceding fiscal year of all districts increased by the projected percent increase in the United States Consumer Price Index as determined by the Department of Finance for the fiscal year and succeeding fiscal year and divided by the FTES (including nonresident students) attending all districts during the preceding fiscal year. However, if the amount calculated under this paragraph for the succeeding fiscal year is less than the amount established for the current fiscal year or for any of the past four fiscal years, the district may set the nonresident tuition fee at the greater of the current or any of the past four-year amounts.

(C) An amount not to exceed the fee established by the governing board of any contiguous district.

(D) An amount not to exceed the amount that was expended by the district for the expense of education, but in no case less than the statewide average as set forth in subparagraph (B).

(E) An amount no greater than the average of the nonresident tuition fees of public community colleges of no less than 12 states that are comparable to California in cost of living. The determination of comparable states shall be based on a composite cost-of-living index as determined by the United States Department of Labor or a cooperating government agency.

(2) The additional revenue generated by the increased nonresident tuition permitted under the amendments made to this subdivision during the 2009–10 Regular Session shall be used to expand and enhance services to resident students. In no event shall the admission of nonresident students come at the expense of resident enrollment.

(f) The governing board of each community college district also shall adopt a tuition fee per unit of credit for nonresident students enrolled in more or less than 15 units of credit per term by dividing the fee determined in subdivision (e) by 30 for colleges operating on the semester system and 45 for colleges operating on the quarter system and rounding to the nearest whole dollar. The same rate shall be uniformly charged nonresident students attending any terms or sessions maintained by the community college. The rate charged shall be the rate established for the fiscal year in which the term or session ends.

(g) Any loss in district revenue generated by the nonresident tuition fee shall not be offset by additional state funding.

(h) Any district that has fewer than 1,500 FTES and whose boundary is within 10 miles of another state that has a reciprocity agreement with California governing student attendance and fees may exempt students from that state from the mandatory fee requirement described in subdivision (a) for nonresident students.

(i) Any district that has more than 1,500, but less than 3,001, FTES and whose boundary is within 10 miles of another state that has a reciprocity agreement with California governing student attendance and fees may, in any one fiscal year, exempt up to 100 FTES from that state from the mandatory fee requirement described in subdivision (a) for nonresident students.

(j) The attendance of nonresident students who are exempted pursuant to subdivision (h) or (i), or pursuant to paragraph (3) or (5) of subdivision (a), from the mandatory fee requirement described in subdivision (a) for nonresident students may be reported as resident FTES for state apportionment purposes. Any nonresident student reported as resident FTES for state apportionment purposes pursuant to subdivision (h) or (i) shall pay a per unit fee that is three times the amount of the fee established for residents pursuant to Section 76300. That fee is to be included in the FTES adjustments described in Section 76300 for purposes of computing apportionments.

(Amended (as added by Stats. 2012, Ch. 38, Sec. 66) by Stats. 2013, Ch. 576, Sec. 2.5. Effective January 1, 2014.)



76140.3

(a) The Chancellor’s Office of the California Community Colleges shall make available to the Legislative Analyst’s Office all of the following data, categorized by community college district and by academic year, commencing with the 2009–10 academic year:

(1) The number of resident students, rendered both as headcount and as full-time equivalent students (FTES), including an identification of any resident enrollment above the district’s cap.

(2) The number of nonresident students, rendered both as headcount and as FTES.

(3) The per-unit nonresident tuition rate.

(4) The total amount of revenue received from nonresident tuition.

(5) The total apportionment funding received by the district.

(b) The Legislative Analyst’s Office shall include, in its annual analysis of the Governor’s budget proposal, a summary of the data made available pursuant to subdivision (a), as well as an analysis of the degree to which the affected community colleges have complied with the requirements of paragraph (2) of subdivision (e) of Section 76140.

(Added by Stats. 2010, Ch. 259, Sec. 2. Effective January 1, 2011.)



76140.5

Notwithstanding Section 76140, a community college may classify a nonresident student who has been hired by a public agency, as a resident for purposes of enrollment in and completion of police academy training courses at a community college, if the student has passed all other requirements of the public agency and if written assurances are provided by the public agency that it intends to classify the student as a peace officer upon successful completion of the police academy training course.

(Added by Stats. 1987, Ch. 435, Sec. 1.)



76141

(a) In addition to the nonresident tuition fee established pursuant to Section 76140, a community college district may charge to nonresident students an amount not to exceed the amount that was expended by the district for capital outlay in the preceding fiscal year divided by the total full-time equivalent students of the district in the preceding fiscal year.

(b) Any fee charged pursuant to this section shall not exceed 50 percent of the nonresident tuition fee established pursuant to Section 76140.

(c) (1) Any student who can demonstrate economic hardship, or who is a victim of persecution or discrimination in the country in which the student is a citizen and resident, is exempt from this fee.

(2) For purposes of this section, the governing board of each community college district that chooses to impose the fee authorized by this section shall adopt a definition of economic hardship that encompasses the financial circumstances of a person who is a recipient of benefits under the Temporary Assistance for Needy Families program described in Part A of Title IV of the Social Security Act (42 U.S.C. Secs. 601 et seq.), the Supplemental Income/State Supplementary Program, or a general assistance program.

(d) Revenue from any fee charged pursuant to this section shall be expended only for purposes of capital outlay, maintenance, and equipment.

(Amended by Stats. 2009, Ch. 377, Sec. 1. Effective January 1, 2010.)



76142

(a) A community college district may charge nonresident applicants who are both citizens and residents of a foreign country a processing fee not to exceed the lesser of: (1) the actual cost of processing an application and other documentation required by the federal government, or (2) one hundred dollars ($100), which may be deducted from the tuition fee at the time of enrollment.

(b) No processing fee shall be charged to an applicant who would be eligible for an exemption from nonresident tuition pursuant to Section 76140 or who can demonstrate economic hardship. For purposes of this section, the governing board of each community college district that chooses to impose the fee authorized by this section shall adopt a definition of economic hardship that includes the financial circumstances of a person who is a victim of persecution or discrimination in the foreign country in which the applicant is a citizen and resident, or who is a recipient of benefits under the Temporary Assistance for Needy Families program described in Parts A and F of Title IV of the Social Security Act (42 U.S.C. Secs. 601 et seq.), the Supplemental Income/State Supplementary Program, or a general assistance program.

(Amended by Stats. 2005, Ch. 654, Sec. 11. Effective October 7, 2005.)



76143

For purposes of the nonresident tuition fee, a community college district shall disregard the time during which a student living in the district resided outside the state, if:

(1) The change of residence to a place outside the state was due to a job transfer and was made at the request of the employer of the student or the employer of the student’s spouse or, in the case of a student who resided with, and was a dependent of, the student’s parents, the change of residence was made at the request of an employer of either of the student’s parents.

(2) Such absence from the state was for a period of not more than four years.

(3) At the time of application for admission to a college maintained by the district, the student would qualify as a resident if the period of the student’s absence from the state was disregarded.

A nonresident tuition fee shall not be charged to a student who meets each of the conditions specified in subdivisions (1) to (3), inclusive.

(Amended by Stats. 1977, Ch. 36.)









CHAPTER 1.5 - Student Records

ARTICLE 1 - Legislative Intent

76200

It is the intent of the Legislature to resolve potential conflicts between California law and the provisions of Public Law 93-380 regarding the confidentiality of student records in order to insure the continuance of federal education funds to public community colleges within the state, and to revise generally and update the law relating to such records.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Definitions

76210

As used in this chapter, the following definitions shall apply:

(a) (1) “Student record” means any item of information directly related to an identifiable student, other than directory information, which is maintained by a community college or required to be maintained by any employee in the performance of his or her duties, whether recorded by handwriting, print, tapes, film, microfilm or other means.

(2) “Student record” does not include (A) confidential letters and statements of recommendations maintained by a community college on or before January 1, 1975, if these letters or statements are not used for purposes other than those for which they were specifically intended, (B) information provided by a student’s parents relating to applications for financial aid or scholarships, or (C) information related to a student compiled by a community college officer or employee that remains in the sole possession of the maker and is not accessible or revealed to any other person except a substitute. For purposes of this paragraph, “substitute” means a person who performs, on a temporary basis, the duties of the individual who made the notes and does not refer to a person who permanently succeeds the maker of the notes in his or her position.

(3) “Student record” also does not include information related to a student created or maintained by a physician, psychiatrist, psychologist, or other recognized professional or paraprofessional acting in his or her professional or paraprofessional capacity, or assisting in that capacity, and that is created, maintained, or used only in connection with the provision of treatment to the student and is not available to anyone other than persons providing that treatment. However, that record may be personally reviewed by a physician or other appropriate professional of the student’s choice.

(4) “Student record” does not include information maintained by a community college law enforcement unit, if the personnel of the unit do not have access to student records pursuant to Section 76243, the information maintained by the unit is kept apart from information maintained pursuant to subdivision (a), the information is maintained solely for law enforcement purposes, and the information is not made available to persons other than law enforcement officials of the same jurisdiction. “Student record” does not include information maintained in the normal course of business pertaining to persons who are employed by a community college, if the information relates exclusively to the person in that person’s capacity as an employee and is not available for use for any other purpose.

(b) “Directory information” means one or more of the following items: a student’s name, address, telephone number, date and place of birth, major field of study, participation in officially recognized activities and sports, weight and height of members of athletic teams, dates of attendance, degrees and awards received, the most recent previous public or private school attended by the student, and any other information authorized in writing by the student.

(c) “Access” means a personal inspection and review of a record or an accurate copy of a record, or an oral description or communication of a record or an accurate copy of a record, and a request to release a copy of any record.

(Amended by Stats. 1995, Ch. 758, Sec. 90. Effective January 1, 1996.)






ARTICLE 3 - General Provisions

76220

Community college districts shall establish, maintain, and destroy student records according to regulations adopted by the Board of Governors of the California Community Colleges. Such regulations shall establish state policy as to what items of information shall be placed into student records and what information is appropriate to be compiled by individual community college officers or employees under the exception to student records provided in subdivisions (a) and (b) of Section 76210. No student records shall be destroyed except pursuant to such regulations or as provided in subdivisions (b) and (c) of Section 76232.

(Enacted by Stats. 1976, Ch. 1010.)



76221

Community college districts shall notify students in writing of their rights under this chapter upon the date of the student’s enrollment and at least annually thereafter. The notice shall take a form that reasonably notifies students of the availability of the following specific information:

(a) The types of student records and information contained therein that are directly related to students and maintained by the institution.

(b) The official responsible for the maintenance of each type of record.

(c) The location of the log or record required to be maintained pursuant to Section 76222.

(d) The criteria to be used by the institution in defining “officials and employees” and in determining “legitimate educational interest” as used in Section 76222 and subdivision (a) of Section 76243.

(e) The policies of the institution for reviewing and expunging those records.

(f) The right of the student to have access to his or her records.

(g) The procedures for challenging the content of student records.

(h) The cost if any that will be charged for reproducing copies of records.

(i) The categories of information that the institution has designated as directory information pursuant to Section 76240.

(j) Any other rights and requirements set forth in this chapter and the right of the student to file a complaint with the United States Department of Education concerning an alleged failure by the institution to comply with Section 438 of the General Education Provisions Act (20 U.S.C.A. 1232g).

(Amended by Stats. 1993, Ch. 8, Sec. 32. Effective April 15, 1993.)



76222

A log or record shall be maintained for each student’s record which lists all persons, agencies, or organizations requesting or receiving information from the record and the legitimate interests therefor. The listing need not include any of the following:

(a) Students to whom access is granted pursuant to Section 76230.

(b) Parties to whom directory information is released pursuant to Section 76240.

(c) Parties for whom written consent has been executed by the student pursuant to Section 76242.

(d) Officials or employees having a legitimate educational interest pursuant to subdivision (a) of Section 76243.

The log or record shall be open to inspection only by the student and the community college official or his or her designee responsible for the maintenance of student records, and to the Comptroller General of the United States, the Secretary of Education, an administrative head of an education agency as defined in Public Law 93-380, and state educational authorities as a means of auditing the operation of the system.

(Amended by Stats. 1993, Ch. 8, Sec. 33. Effective April 15, 1993.)



76223

Any community college may make a reasonable charge in an amount not to exceed the actual cost of furnishing copies of any student record; provided, however, that no charge shall be made for furnishing (1) up to two transcripts of students’ records or (2) up to two verifications of various records of students. No charge may be made to search for or to retrieve any student record.

(Amended by Stats. 1977, Ch. 36.)



76224

(a) When grades are given for any course of instruction taught in a community college district, the grade given to each student shall be the grade determined by the instructor of the course and the determination of the student’s grade by the instructor, in the absence of mistake, fraud, bad faith, or incompetency, shall be final.

(b) No grade of a student participating in a physical education class, however, may be adversely affected due to the fact that the student does not wear standardized physical education apparel where the failure to wear such apparel arises from circumstances beyond the control of the student.

(Enacted by Stats. 1976, Ch. 1010.)



76225

Whenever a student transfers from one community college or public or private institution of postsecondary education to another within the state, appropriate records or a copy thereof shall be transferred by the former community college, or college or university upon a request from the student. However, the community college, college, or university from which the student is transferring may notify the student that the student’s records will be transferred upon payment by the student of all fees and charges due the community college, college, or university. Any community college, college, or university making a transfer of these records shall notify the student of his or her right to receive a copy of the record and his or her right to a hearing to challenge the content of the record.

The board of governors may adopt rules and regulations concerning transfer of these records to, from, or between colleges under its jurisdiction.

(Amended by Stats. 1995, Ch. 758, Sec. 91. Effective January 1, 1996.)






ARTICLE 4 - Rights of Students

76230

Any currently enrolled or former student has a right to access to any and all student records relating to him maintained by community colleges. The editing or withholding of any such records, except as provided for in this chapter, is prohibited.

Each community college district shall adopt procedures for the granting of requests by students to inspect and review records during regular school hours, provided that access shall be granted no later than 15 working days following the date of the request. Procedures shall include notification of the location of all official student records if not centrally located and the providing of qualified personnel to interpret records where appropriate.

(Amended by Stats. 1977, Ch. 36.)



76231

A student may waive his or her right to access to student records devoted solely to confidential recommendations for career placement, postsecondary admission, or the receipt of an honor or honorary recognition. However, the recommendations shall be used solely for the purpose for which they were specifically intended, and the student shall be notified, upon request, of the names of all persons making confidential recommendations. A waiver may not be required as a condition for admission to, receipt of financial aid from, or receipt of any other services or benefits from a community college.

(Amended by Stats. 1995, Ch. 758, Sec. 92. Effective January 1, 1996.)



76232

(a) Any student may file a written request with the chief administrative officer of a community college district to correct or remove information recorded in his or her student records which the student alleges to be: (1) inaccurate; (2) an unsubstantiated personal conclusion or inference; (3) a conclusion or inference outside of the observer’s area of competence; or (4) not based on the personal observation of a named person with the time and place of the observation noted.

(b) Within 30 days of receipt of the request, the chief administrative officer, or his or her designee, shall meet with the student and the employee who recorded the information in question, if any, if the employee is presently employed by the community college district. The chief administrative officer or his or her designee shall then sustain or deny the allegations.

If the chief administrative officer, or his or her designee, sustains any or all of the allegations, he or she shall order the correction or removal and destruction of the information.

If the chief administrative officer, or his or her designee, denies any or all of the allegations and refuses to order the correction or removal of the information, the student, within 30 days of the refusal, may appeal the decision in writing to the governing board of the community college district.

(c) Within 30 days of receipt of an appeal, the governing board shall, in closed session with the student and the employee who recorded the information in question, if any, and if that employee is presently employed by the community college district, determine whether to sustain or deny the allegations.

If the governing board sustains any or all of the allegations, it shall order the chief administrative officer, or his or her designee, to immediately correct or remove and destroy the information.

The decision of the governing board shall be final.

Records of these administrative proceedings shall be maintained in a confidential manner and shall be destroyed one year after the decision of the governing board unless the student initiates legal proceedings relative to the disputed information within the prescribed period.

(d) If the final decision of the governing board is unfavorable to the student or if the student accepts an unfavorable decision by the chief administrative officer, the student shall have the right to submit a written statement of his or her objections to the information. This statement shall become a part of the student’s record until the information objected to is corrected or removed.

(Amended by Stats. 1995, Ch. 758, Sec. 93. Effective January 1, 1996.)



76233

Whenever there is included in any student record information concerning any disciplinary action taken by community college personnel in connection with the student, the student shall be allowed to include in such record a written statement or response concerning the disciplinary action.

(Enacted by Stats. 1976, Ch. 1010.)



76234

Whenever there is included in any student record information concerning any disciplinary action taken by a community college in connection with any alleged sexual assault or physical abuse, including rape, forced sodomy, forced oral copulation, rape by a foreign object, sexual battery, or threat of sexual assault, or any conduct that threatens the health and safety of the alleged victim, the alleged victim of that sexual assault or physical abuse shall be informed within three days of the results of any disciplinary action by the community college and the results of any appeal. The alleged victim shall keep the results of that disciplinary action and appeal confidential.

(Amended by Stats. 2006, Ch. 538, Sec. 135. Effective January 1, 2007.)






ARTICLE 5 - Privacy of Student Records

76240

(a) (1) Community college districts shall adopt a policy identifying those categories of directory information, as defined under Section 1232g of Title 20 of the United States Code as it exists on January 1, 2006, that may be released. The names and addresses of students may be provided to a private school or college operating under Sections 8080 to 8093, inclusive, Sections 33190 and 33191, or Sections 94000 to 94409, inclusive, or its authorized representative. However, no private school or college shall use this information for other than purposes directly related to the academic or professional goals of the institution.

(2) Any violation of this subdivision is a misdemeanor, punishable by a fine not to exceed two thousand five hundred dollars ($2,500), and, in addition, the privilege of the school or college to receive this information shall be suspended for a period of two years from the time of discovery of the misuse of the information.

(b) Any community college district may limit or deny the release of specific categories of directory information based upon a determination of the best interests of students.

(c) Directory information may be released according to local policy as to any former student or any student currently attending the community college. However, public notice shall be given at least annually of the categories of information that the district plans to release and of the recipients. No directory information shall be released regarding any student or former student when the student or former student has notified the institution that the information shall not be released.

(Amended by Stats. 2005, Ch. 654, Sec. 12. Effective October 7, 2005.)



76241

Nothing in this chapter shall preclude a community college from providing, in its discretion, statistical data from which no student may be identified to any public agency or entity or private nonprofit college, university, or educational research and development organization when such actions would be in the best educational interests of students.

(Enacted by Stats. 1976, Ch. 1010.)



76242

A community college district may permit access to student records to any person for whom the student has executed written consent specifying the records to be released and identifying the party or class of parties to whom the records may be released. The recipient must be notified that the transmission of the information to others without the written consent of the student is prohibited. The consent notice shall be permanently kept with the record file.

(Amended by Stats. 1977, Ch. 36.)



76243

(a) A community college or community college district is not authorized to permit access to student records to any person without the written consent of the student or unless pursuant to judicial order, except that access may be permitted to the following:

(1) Officials and employees of the community college, if they have a legitimate educational interest to inspect a record.

(2) Authorized representatives of the Comptroller General of the United States, the Secretary of Health, Education, and Welfare, an administrative head of an education agency, state education officials, or their respective designees or the United States Office of Civil Rights, where that information is necessary to audit or evaluate a state or federally supported education program or pursuant to a federal or state law, except that when the collection of personally identifiable information is specifically authorized by federal law, any data collected by those officials shall be protected in a manner that will not permit the personal identification of students or their parents by other than those officials, and any personally identifiable data shall be destroyed when no longer needed for that audit, evaluation, and enforcement of federal legal requirements.

(3) Other state and local officials or authorities to the extent that information is specifically required to be reported pursuant to state law adopted prior to November 19, 1974.

(4) Officials of other public or private schools or school systems, including local, county, or state correctional facilities where educational programs are provided, where the student seeks or intends to enroll, or is directed to enroll, subject to the rights of students as provided in Section 76225.

(5) Agencies or organizations in connection with a student’s application for, or receipt of, financial aid, provided that information permitting the personal identification of students may be disclosed only as may be necessary for those purposes as to determine the eligibility of the student for financial aid, to determine the amount of the financial aid, to determine the conditions that will be imposed regarding the financial aid, or to enforce the terms or conditions of the financial aid.

(6) Accrediting organizations in order to carry out their accrediting functions.

(7) Organizations conducting studies for, or on behalf of, educational agencies or institutions for the purpose of developing, validating, or administering predictive tests, administering student aid programs, and improving instruction, if those studies are conducted in such a manner as will not permit the personal identification of students or their parents by persons other than representatives of those organizations and the information will be destroyed when no longer needed for the purpose for which it is conducted.

(8) (A) Appropriate persons in connection with an emergency if the knowledge of that information is necessary to protect the health or safety of a student or other persons, or subject to any regulations issued by the Secretary of Health, Education, and Welfare.

(B) A person, persons, agency, or organization permitted access to student records pursuant to this section shall not permit access to any information obtained from those records by any other person, persons, agency, or organization, except to the extent permitted under the federal Family Educational Rights and Privacy Act (20 U.S.C. Sec. 1232g) and state law, without the written consent of the student, provided that this subparagraph shall not require prior student consent when information obtained pursuant to this section is shared with other persons within the educational institution, agency or organization obtaining access, so long as those persons have a legitimate educational interest in the information.

(b) The alleged victim of any sexual assault or physical abuse, including rape, forced sodomy, forced oral copulation, rape by a foreign object, sexual battery, or threat or assault, or any conduct that threatens the health and safety of the alleged victim, which is the basis of any disciplinary action taken by a community college, shall be permitted access to that information. For the purposes of this subdivision, access to student record information shall be in the form of notice of the results of any disciplinary action by the community college and the results of any appeal, which shall be provided to the alleged victim within three days following that disciplinary action or appeal. The alleged victim shall keep the results of that disciplinary action and appeal confidential.

(Amended by Stats. 2011, Ch. 7, Sec. 38. Effective March 24, 2011.)



76244

Information concerning a student shall be furnished in compliance with a court order or a lawfully issued subpoena. The community college district shall make a reasonable effort to notify the student in advance of compliance with a lawfully issued subpoena and, in the case of compliance with a court order, if lawfully possible within the requirements of the order.

(Amended by Stats. 1996, Ch. 879, Sec. 4. Effective January 1, 1997.)



76245

The service of a lawfully issued subpoena or a court order upon a community college employee solely for the purpose of causing the employee to produce a school record pertaining to any student may be complied with by that employee, in lieu of the personal appearance as a witness in the proceeding, by submitting to the court, or other agency or person designated in the subpoena, at the time and place required by the subpoena or court order, a copy of that record, accompanied by an affidavit certifying that the copy is a true copy of the original record on file in the community college or community college office. The copy of the record shall be in the form of a photostat, microfilm, microcard, or miniature photograph or other photographic copy or reproduction, or an enlargement thereof.

(Amended by Stats. 1996, Ch. 879, Sec. 5. Effective January 1, 1997.)



76246

The Board of Governors of the California Community Colleges shall adopt appropriate rules and regulations to insure the orderly implementation of this chapter. A community college district governing board may adopt rules and regulations which are not inconsistent with this chapter or with those adopted by the board of governors in order to ensure the orderly implementation of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 2 - Fees

ARTICLE 1 - Enrollment Fees and Financial Aid

76300

(a) The governing board of each community college district shall charge each student a fee pursuant to this section.

(b) (1) The fee prescribed by this section shall be forty-six dollars ($46) per unit per semester, effective with the summer term of the 2012 calendar year.

(2) The board of governors shall proportionately adjust the amount of the fee for term lengths based upon a quarter system, and also shall proportionately adjust the amount of the fee for summer sessions, intersessions, and other short-term courses. In making these adjustments, the board of governors may round the per unit fee and the per term or per session fee to the nearest dollar.

(c) For the purposes of computing apportionments to community college districts pursuant to Section 84750.5, the board of governors shall subtract, from the total revenue owed to each district, 98 percent of the revenues received by districts from charging a fee pursuant to this section.

(d) The board of governors shall reduce apportionments by up to 10 percent to any district that does not collect the fees prescribed by this section.

(e) The fee requirement does not apply to any of the following:

(1) Students enrolled in the noncredit courses designated by Section 84757.

(2) California State University or University of California students enrolled in remedial classes provided by a community college district on a campus of the University of California or a campus of the California State University, for whom the district claims an attendance apportionment pursuant to an agreement between the district and the California State University or the University of California.

(3) Students enrolled in credit contract education courses pursuant to Section 78021, if the entire cost of the course, including administrative costs, is paid by the public or private agency, corporation, or association with which the district is contracting and if these students are not included in the calculation of the full-time equivalent students (FTES) of that district.

(f) The governing board of a community college district may exempt special part-time students admitted pursuant to Section 76001 from the fee requirement.

(g) (1) The fee requirements of this section shall be waived for any student who meets all of the following requirements:

(A) Meets minimum academic and progress standards adopted by the board of governors, which fulfill the requirements outlined in this paragraph and paragraphs (2) to (5), inclusive. Any minimum academic and progress standards adopted pursuant to this section shall be uniform across all community college districts and campuses. These standards shall not include a maximum unit cap, and community college districts and colleges shall not impose requirements for fee waiver eligibility other than the minimum academic and progress standards adopted by the board of governors and the requirements of subparagraph (B).

(B) Meets one of the following criteria:

(i) At the time of enrollment, is a recipient of benefits under the Temporary Assistance for Needy Families program, the Supplemental Security Income/State Supplementary Payment Program, or a general assistance program.

(ii) Demonstrates eligibility according to income standards established by regulations of the board of governors.

(iii) Demonstrates financial need in accordance with the methodology set forth in federal law or regulation for determining the expected family contribution of students seeking financial aid.

(2) (A) The board of governors, in consultation with students, faculty, and other key stakeholders, shall consider all of the following in the development and adoption of minimum academic and progress standards pursuant to subparagraph (A) of paragraph (1):

(i) Minimum uniform academic and progress standards that do not unfairly disadvantage financially needy students in pursuing their education.

(ii) Criteria for reviewing extenuating circumstances and granting appeals that, at a minimum, take into account and do not penalize a student for circumstances outside his or her control, such as reductions in student support services or changes to the economic situation of the student.

(iii) A process for reestablishing fee waiver eligibility that provides a student with a reasonable opportunity to continue or resume his or her enrollment at a community college.

(B) To ensure that students are not unfairly impacted by the requirements of subparagraph (A) of paragraph (1), the board of governors shall establish a reasonable implementation period that commences no sooner than one year from adoption of the minimum academic and progress standards, or any subsequent changes to these standards, pursuant to subparagraph (A) of paragraph (1) and that is phased in to provide students adequate notification of this requirement and information about available support resources.

(3) It is the intent of the Legislature that minimum academic and progress standards adopted pursuant to subparagraph (A) of paragraph (1) be implemented only as campuses develop and implement the student support services and interventions necessary to ensure no disproportionate impact to students based on ethnicity, gender, disability, or socioeconomic status. The board of governors shall consider the ability of community college districts to meet the requirements of this paragraph before adopting minimum academic and progress standards, or any subsequent changes to these standards, pursuant to subparagraph (A) of paragraph (1).

(4) It is the intent of the Legislature to ensure that a student shall not lose fee waiver eligibility without a community college campus first demonstrating a reasonable effort to provide a student with adequate notification and assistance in maintaining his or her fee waiver eligibility. The board of governors shall adopt regulations to implement this paragraph that ensure all of the following:

(A) Students are provided information about the available student support services to assist them in maintaining fee waiver eligibility.

(B) Community college district policies and course catalogs reflect the minimum academic and progress standards adopted pursuant to subparagraph (A) of paragraph (1) and that appropriate notice is provided to students before the policies are put into effect.

(C) A student does not lose fee waiver eligibility unless he or she has not met minimum academic and progress standards adopted pursuant to subparagraph (A) of paragraph (1) for a period of no less than two consecutive academic terms.

(5) The board of governors shall provide notification of a proposed action to adopt regulations pursuant to this subdivision to the appropriate policy and fiscal committees of the Legislature in accordance with the requirements of paragraph (1) of subdivision (a) of Section 70901.5. This notification shall include, but not be limited to, all of the following:

(A) The proposed minimum academic and progress standards and information detailing how the requirements of paragraphs (1) to (4), inclusive, have been or will be satisfied.

(B) How many students may lose fee waiver eligibility by ethnicity, gender, disability, and, to the extent relevant data is available, by socioeconomic status.

(C) The criteria for reviewing extenuating circumstances, granting appeals, and reestablishing fee waiver eligibility pursuant to paragraph (2).

(h) The fee requirements of this section shall be waived for any student who, at the time of enrollment, is a dependent or surviving spouse who has not remarried, of any member of the California National Guard who, in the line of duty and while in the active service of the state, was killed, died of a disability resulting from an event that occurred while in the active service of the state, or is permanently disabled as a result of an event that occurred while in the active service of the state. “Active service of the state,” for the purposes of this subdivision, refers to a member of the California National Guard activated pursuant to Section 146 of the Military and Veterans Code.

(i) The fee requirements of this section shall be waived for any student who is the surviving spouse or the child, natural or adopted, of a deceased person who met all of the requirements of Section 68120.

(j) The fee requirements of this section shall be waived for any student in an undergraduate program, including a student who has previously graduated from another undergraduate or graduate program, who is the dependent of any individual killed in the September 11, 2001, terrorist attacks on the World Trade Center and the Pentagon or the crash of United Airlines Flight 93 in southwestern Pennsylvania, if that dependent meets the financial need requirements set forth in Section 69432.7 for the Cal Grant A Program and either of the following applies:

(1) The dependent was a resident of California on September 11, 2001.

(2) The individual killed in the attacks was a resident of California on September 11, 2001.

(k) A determination of whether a person is a resident of California on September 11, 2001, for purposes of subdivision (j) shall be based on the criteria set forth in Chapter 1 (commencing with Section 68000) of Part 41 of Division 5 for determining nonresident and resident tuition.

(l) (1) “Dependent,” for purposes of subdivision (j), is a person who, because of his or her relationship to an individual killed as a result of injuries sustained during the terrorist attacks of September 11, 2001, qualifies for compensation under the federal September 11th Victim Compensation Fund of 2001 (Title IV (commencing with Section 401) of Public Law 107-42).

(2) A dependent who is the surviving spouse of an individual killed in the terrorist attacks of September 11, 2001, is entitled to the waivers provided in this section until January 1, 2013.

(3) A dependent who is the surviving child, natural or adopted, of an individual killed in the terrorist attacks of September 11, 2001, is entitled to the waivers under subdivision (j) until that person attains 30 years of age.

(4) A dependent of an individual killed in the terrorist attacks of September 11, 2001, who is determined to be eligible by the California Victim Compensation and Government Claims Board, is also entitled to the waivers provided in this section until January 1, 2013.

(m) (1) It is the intent of the Legislature that sufficient funds be provided to support the provision of a fee waiver for every student who demonstrates eligibility pursuant to subdivisions (g) to (j), inclusive.

(2) From funds provided in the annual Budget Act, the board of governors shall allocate to community college districts, pursuant to this subdivision, an amount equal to 2 percent of the fees waived pursuant to subdivisions (g) to (j), inclusive. From funds provided in the annual Budget Act, the board of governors shall allocate to community college districts, pursuant to this subdivision, an amount equal to ninety-one cents ($0.91) per credit unit waived pursuant to subdivisions (g) to (j), inclusive. It is the intent of the Legislature that funds provided pursuant to this subdivision be used to support the determination of financial need and delivery of student financial aid services, on the basis of the number of students for whom fees are waived. It also is the intent of the Legislature that the funds provided pursuant to this subdivision directly offset mandated costs claimed by community college districts pursuant to Commission on State Mandates consolidated Test Claims 99-TC-13 (Enrollment Fee Collection) and 00-TC-15 (Enrollment Fee Waivers). Funds allocated to a community college district for determination of financial need and delivery of student financial aid services shall supplement, and shall not supplant, the level of funds allocated for the administration of student financial aid programs during the 1992–93 fiscal year.

(n) The board of governors shall adopt regulations implementing this section.

(o) This section shall become operative on May 1, 2012, only if subdivision (b) of Section 3.94 of the Budget Act of 2011 is operative.

(Amended (as amended by Stats. 2011, 1st Ex., Ch. 15, Sec. 4) by Stats. 2012, Ch. 624, Sec. 2. Effective January 1, 2013. Section became operative on May 1, 2012, by its own provisions.)



76300.5

(a) A district shall waive the fees of a student who is exempt from paying nonresident tuition under Section 68130.5, and who otherwise qualifies for a waiver under Section 76300, under regulations and procedures adopted by the board of governors. The Legislature finds and declares that this section is a state law within the meaning of Section 1621(d) of Title 8 of the United States Code.

(b) This section shall become operative on January 1, 2013.

(Added by Stats. 2011, Ch. 604, Sec. 4. Effective January 1, 2012. Section operative January 1, 2013, by its own provisions.)



76301

Notwithstanding any other law, a community college district shall waive the fees of a student who is a victim of trafficking, domestic violence, and other serious crimes who has been granted a status under Section 1101(a)(15)(T)(i) or (ii), or Section 1101(a)(15)(U)(i) or (ii), of Title 8 of the United States Code to the same extent as individuals who are admitted to the United States as refugees under Section 1157 of Title 8 of the United States Code.

(Added by Stats. 2012, Ch. 509, Sec. 3. Effective January 1, 2013.)






ARTICLE 2 - Authorized Fees

76350

Except as provided in Section 3074.7 of the Labor Code, no charges or fees shall be required to be paid by a resident or nonresident apprentice, or by his or her parent or guardian, for admission or attendance in any course of activity that is offered pursuant to Section 3074 of the Labor Code in accordance with the instructional hours requirements specified in subdivision (d) of Section 3078 of the Labor Code.

(Added by Stats. 1993, Ch. 8, Sec. 34. Effective April 15, 1993.)



76355

(a) (1) The governing board of a district maintaining a community college may require community college students to pay a fee in the total amount of not more than ten dollars ($10) for each semester, seven dollars ($7) for summer school, seven dollars ($7) for each intersession of at least four weeks, or seven dollars ($7) for each quarter for health supervision and services, including direct or indirect medical and hospitalization services, or the operation of a student health center or centers, or both.

(2) The governing board of each community college district may increase this fee by the same percentage increase as the Implicit Price Deflator for State and Local Government Purchase of Goods and Services. Whenever that calculation produces an increase of one dollar ($1) above the existing fee, the fee may be increased by one dollar ($1).

(b) If, pursuant to this section, a fee is required, the governing board of the district shall decide the amount of the fee, if any, that a part-time student is required to pay. The governing board may decide whether the fee shall be mandatory or optional.

(c) The governing board of a district maintaining a community college shall adopt rules and regulations that exempt the following students from any fee required pursuant to subdivision (a):

(1) Students who depend exclusively upon prayer for healing in accordance with the teachings of a bona fide religious sect, denomination, or organization.

(2) Students who are attending a community college under an approved apprenticeship training program.

(d) (1) All fees collected pursuant to this section shall be deposited in the fund of the district designated by the California Community Colleges Budget and Accounting Manual. These fees shall be expended only to provide health services as specified in regulations adopted by the board of governors.

(2) Authorized expenditures shall not include, among other things, athletic trainers’ salaries, athletic insurance, medical supplies for athletics, physical examinations for intercollegiate athletics, ambulance services, the salaries of health professionals for athletic events, any deductible portion of accident claims filed for athletic team members, or any other expense that is not available to all students. No student shall be denied a service supported by student health fees on account of participation in athletic programs.

(e) Any community college district that provided health services in the 1986–87 fiscal year shall maintain health services, at the level provided during the 1986–87 fiscal year, and each fiscal year thereafter. If the cost to maintain that level of service exceeds the limits specified in subdivision (a), the excess cost shall be borne by the district.

(f) A district that begins charging a health fee may use funds for startup costs from other district funds, and may recover all or part of those funds from health fees collected within the first five years following the commencement of charging the fee.

(g) The board of governors shall adopt regulations that generally describe the types of health services included in the health service program.

(Amended by Stats. 2005, Ch. 320, Sec. 2. Effective January 1, 2006.)



76360

(a) (1) The governing board of a community college district may require students in attendance and employees of the district to pay a fee, in an amount, not to exceed fifty dollars ($50) per semester and twenty-five dollars ($25) per intersession, to be established by the board, for parking services. The fee shall only be required of students and employees using parking services and shall not exceed the actual cost of providing parking services.

(2) To encourage ridesharing and carpooling, the fee shall not exceed thirty-five dollars ($35) per semester and fifteen dollars ($15) per intersession for a student who certifies, in accordance with procedures established by the board, that he or she regularly has two or more passengers commuting to the community college with him or her in the vehicle parked at the community college.

(3) The governing board of each community college district may increase the fee limits imposed by this subdivision by the same percentage increase as the Implicit Price Deflator for State and Local Government Purchases of Goods and Services published by the United States Department of Commerce. The fees may be increased annually up to the next whole dollar increment above the existing fee limit that calculation produces.

(b) (1) The governing board may require payment of a parking fee at a campus in excess of the limits set forth in subdivision (a) for the purpose of funding the construction of on-campus parking facilities if both of the following conditions exist at the campus:

(A) The full-time equivalent student (FTES) per parking space on the campus exceeds the statewide average FTES per parking space on community college campuses.

(B) The market price per square foot of land adjacent to the campus exceeds the statewide average market price per square foot of land adjacent to community college campuses.

(2) If the governing board requires payment of a parking fee in excess of the limits set forth in subdivision (a), the fee may not exceed the actual cost of constructing a parking structure.

(c) Students who receive financial assistance pursuant to any programs described in subdivision (g) of Section 76300 shall be exempt from parking fees imposed pursuant to this section that exceed thirty dollars ($30) per semester.

(d) The governing board of a community college district may also require the payment of a fee, to be established by the governing board, for the use of parking services by persons other than students and employees.

(e) All parking fees collected shall be deposited in the designated fund of the district in accordance with the California Community Colleges Budget and Accounting Manual, and shall be expended only for parking services or for purposes of reducing the costs to students and employees of the college of using public transportation to and from the college.

(f) Fees collected for use of parking services provided for by investment of student body funds under the authority of Section 76064 shall be deposited in a designated fund in accordance with the California Community Colleges Budget and Accounting Manual for repayment to the student organization.

(g) “Parking services,” as used in this section, means the purchase, construction, and operation and maintenance of parking facilities for vehicles and motor vehicles as defined by Sections 415 and 670 of the Vehicle Code.

(Amended by Stats. 2011, Ch. 245, Sec. 1. Effective January 1, 2012.)



76361

(a) The governing board of a community college district may require students in attendance and employees at a campus of the district to pay a fee for purposes of partially or fully recovering transportation costs incurred by the district or of reducing fares for services provided by common carriers or municipally owned transit systems to these students and employees.

(b) Fees authorized by subdivision (a) for transportation services may be required to be paid only by students and employees using the services, or, in the alternative, by any of the following groups of people:

(1) Upon the favorable vote of a majority of the students and a majority of the employees of a campus of the district, who voted at an election on the question of whether or not the governing board should require all students and employees at the campus to pay a fee for transportation services for a period of time to be determined by the governing board of the district, the fees may be required to be paid by all students, other than those students who are exempt from the fees pursuant to subdivision (c), and all employees of the campus of the community college district.

(2) Upon the favorable vote of a majority of the students at a campus of the district, who voted at an election on the question of whether or not the governing board should require all students to pay a fee for transportation services for a period of time to be determined by the governing board of the district, the fees may be required to be paid by all students, other than those students who are exempt from the fees pursuant to subdivision (c), at the campus of the community college district. However, the employees shall not be entitled to use the services.

(3) Upon the favorable vote of a majority of the students at a campus of the district taking a specified number of course credits for a specified duration, to be determined by the governing board, who voted at an election on the question of whether or not the governing board should require all students taking that prescribed number of course credits to pay a fee for transportation services for a period of time to be determined by the governing board of the district, the fees may be required to be paid by those students taking the prescribed number of course credits, except those students who are exempt from the fees pursuant to subdivision (c), at the campus of the community college district. However, the employees shall not be entitled to use the services.

(c) If a fee is required of students for transportation services pursuant to paragraph (1) or (2) of subdivision (b), the fee required of a part-time student shall be a pro rata lesser amount than the fee charged to full-time students, depending on the number of units for which the part-time student is enrolled. Notwithstanding any other law, the governing board of a community college district that provides for transportation services may adopt rules and regulations to exempt low-income students from this fee, or to require low-income students to pay all or part of this fee.

(d) Notwithstanding any other law:

(1) The governing board of a community college district to which this section applies shall not enter into, or extend, a contract for transportation services provided by a common carrier or a municipally owned transit system, funded by the proceeds of a fee authorized under this section, unless and until a majority of the students of that district, or campus of that district, as appropriate, who vote in an election, held no more than 10 years prior to the date of the expiration of the contract proposed to be entered into or no more than 10 years prior to the date to which it is proposed that an existing contract be extended, have approved the payment of the fee for this purpose.

(2) An election held pursuant to this section shall be held in accordance with regulations adopted by the board of governors to ensure that the election is publicly noticed and that all students of that district or campus of that district, as appropriate, including full-time, part-time, evening, and weekend students, have an opportunity to vote in the election.

(3) If the governing board of a community college district decides to seek to terminate or alter the arrangements under which the district receives transportation services from a common carrier or municipally owned transit system, the governing board shall provide at least 12 months’ notice of that intention to the provider of transportation services.

(e) (1) The total fees to be established periodically by the governing board pursuant to this section shall not exceed the amount necessary to reimburse the district for transportation costs incurred by the district in providing the transportation service. The sum of the fee authorized pursuant to this section for transportation services and the fee authorized pursuant to Section 76360 for parking services shall not exceed seventy dollars ($70) per semester or thirty-five dollars ($35) per intersession, or the proportionate equivalent for part-time enrollment.

(2) The governing board of each community college district may increase the fee limits imposed by this subdivision by the same percentage increase as the Implicit Price Deflator for State and Local Government Purchases of Goods and Services published by the United States Department of Commerce. The fees may be increased annually up to the next whole dollar increment above the existing fee limit that calculation produces.

(f) The governing board of a community college district also may require the payment of a fee, to be fixed by the governing board, for the use of transportation services by persons other than students and employees.

(g) This section does not apply to, and a fee shall not be charged for, on-campus shuttles or other transportation services operated on a campus or between the campus and parking facilities owned by the district.

(Amended by Stats. 2014, Ch. 63, Sec. 1. Effective January 1, 2015.)



76365

The board of governors shall adopt regulations regarding the authority of community college districts to require students to provide various types of instructional materials. These regulations shall reflect the intent of the Legislature that community college districts are not required to provide all materials, textbooks, equipment, and clothing necessary for each course and program. These regulations shall specify the conditions under which districts may require students to provide those materials that are of continuing value to the student outside of the classroom setting, including, but not limited to, textbooks, tools, equipment, clothing, and those materials that are necessary for the student’s vocational training and employment. The regulations shall establish a process for monitoring district compliance with these regulations.

(Added by Stats. 1993, Ch. 8, Sec. 34. Effective April 15, 1993.)



76370

The governing board of a community college district may authorize a person to audit a community college course and may charge that person a fee pursuant to this section.

(a) If a fee for auditing is charged, it shall not exceed fifteen dollars ($15) per unit per semester.

The governing board shall proportionately adjust the amount of the fee for term lengths based upon a quarter system or other alternative system approved pursuant to regulations of the board of governors, and shall also proportionately adjust the amount of the fee for summer sessions, intersessions, and other short-term courses. In making these adjustments, the governing board may round the per unit fee and the per term or per session fee to the nearest dollar.

(b) Students enrolled in classes to receive credit for 10 or more semester credit units shall not be charged a fee to audit three or fewer semester units per semester.

(c) No student auditing a course shall be permitted to change his or her enrollment in that course to receive credit for the course.

(d) Priority in class enrollment shall be given to students desiring to take the course for credit towards a degree or certificate.

(e) Classroom attendance of students auditing a course shall not be included in computing the apportionment due a community college district.

(Amended by Stats. 1995, Ch. 758, Sec. 100. Effective January 1, 1996.)



76375

(a) (1) The governing board of a community college district may establish an annual building and operating fee for the purpose of financing, constructing, enlarging, remodeling, refurbishing, and operating a student body center, which fee shall be required of all students attending a community college where the student body center is to be located.

(2) The fee shall be imposed by the governing board, at its option, only after a favorable vote of two-thirds of the students voting in an election held for that purpose at a community college, in the manner prescribed by the Board of Governors of the California Community Colleges, and open to all regular students enrolled in credit classes at the community college. The election shall occur on a regularly scheduled college day and at least 20 percent of the students enrolled in credit classes as of October 1 of the college year during which the election is held must cast a ballot for the election to be declared valid.

(3) The annual building and operating fee shall not exceed one dollar ($1) per credit hour, up to a maximum of ten dollars ($10) per student per fiscal year. The fee requirement shall not apply to students enrolled in the noncredit courses designated by Section 84757. The fee requirement shall not apply to a student who is a recipient of the benefits under the Temporary Assistance for Needy Families program, the Supplemental Security Income/State Supplementary Program, or the General Assistance program.

(4) The fee authorized by this section shall be supplemental to all other fees charged to community college students.

(5) If fee income is used to retire obligations the district incurs when it uses a revenue bond to construct a student center, the fee shall remain in effect at least until the bond obligation is retired.

(b) Each community college district shall be responsible for the custody of the moneys collected pursuant to this section, and shall provide the necessary accounting records and controls thereof. The district shall be reimbursed from these funds in an amount to cover the cost of custodial and accounting services provided by the district in connection with these funds. These funds may be expended by the district only upon submission and approval of the appropriate claim schedule by the student government or its designee.

(c) All unexpended funds and money collected by any community college district pursuant to this section shall be available for financing, constructing, enlarging, remodeling, refurbishing, and operating a student body center, and until so used, shall, subject to the approval of the student government, be deposited or invested in trust by the appropriate district official in any one or more of the following ways:

(1) Deposits in trust accounts of a bank or banks whose accounts are insured by the Federal Deposit Insurance Corporation.

(2) Investment certificates or withdrawable shares in state chartered savings and loan associations and savings accounts of federal savings and loan associations, if the associations are doing business in this state and have their accounts insured by the Federal Savings and Loan Insurance Corporation.

(3) Purchase of any of the securities authorized for investment by Section 16430 of the Government Code.

(4) Participation funds that are exempt from federal income tax pursuant to Section 501(c)(3) of Title 26 of the United States Code and that are open exclusively to nonprofit colleges, universities, and independent schools.

(5) Investment certificates or withdrawable shares in federal or state credit unions, if the credit unions are doing business in this state and have their accounts insured by the National Credit Union Administration, and if any money so invested or deposited is invested or deposited in certificates, shares, or accounts fully recovered by that insurance.

(6) Deposits with the county treasurer of the county in which the district is located.

(d) The student government of a community college with an annual building and operating fee pursuant to this section shall determine the appropriate uses of the fee income and the student body center facility itself.

(Amended by Stats. 2005, Ch. 654, Sec. 15. Effective October 7, 2005.)



76380

(a) An adult enrolled in a noncredit course shall not be required by the governing board of the district maintaining the class to pay nonresident tuition or any fee or charge of any kind for a class in English and citizenship for foreigners, a class in an elementary subject, a class designated by the governing board as a class for which high school credit is granted when the class is taken by a person who does not hold a high school diploma, or any class offered by a community college district pursuant to Section 8531, 8532, 8533, or 8534.

(b) The full-time equivalent student of adults in classes described in subdivision (a) shall be computed as prescribed by regulations of the board of governors.

(Amended by Stats. 1995, Ch. 758, Sec. 101. Effective January 1, 1996.)



76385

A student enrolled in a class offered by a community college district that is not eligible for state apportionments may be required by the governing board of the district maintaining the class to pay a fee for the class. The total revenues derived from the fee shall not exceed the estimated cost of all of these classes maintained.

(Added by Stats. 1993, Ch. 8, Sec. 34. Effective April 15, 1993.)



76395

The governing board of a community college district may impose a fee on a participating student for the additional expenses incurred when physical education courses are required to use nondistrict facilities.

(Added by Stats. 1993, Ch. 8, Sec. 34. Effective April 15, 1993.)









CHAPTER 3 - Student Health Services and Supervision

ARTICLE 1 - General Provisions

76401

The governing board of any community college district shall make such rules for the examination of the students in the community colleges under its jurisdiction as will ensure proper care of the students and proper secrecy in connection with any defect noted by the supervisor of health, or his or her assistant, and may tend to the correction of the physical defect.

(Repealed and added by Stats. 1981, Ch. 470, Sec. 130.)



76403

(a) Notwithstanding any other provision of law, the governing board of any community college district shall cooperate with the local health officer in measures necessary for the prevention and control of communicable diseases in students.

(b) A registered nurse, acting under the direction of a supervising physician and surgeon, may perform immunization techniques within the course of a school immunization program provided that the administration of an immunizing agent is upon the standing orders of a supervising physician and surgeon and in accordance with written regulations which the State Department of Health Services may adopt pursuant to Section 303.5 of the Health and Safety Code.

(c) While nothing in this section shall be construed to require the physical presence of the supervising physician and surgeon, the supervising physician and surgeon under whose direction the registered nurse is acting shall require the nurse to:

(1) Satisfactorily demonstrate competence in the administration of immunizing agents, including knowledge of all indications and contraindications for the administration of these agents, and in the recognition and treatment of any emergency reactions to agents which constitute a danger to the health or life of the person receiving the immunizations; and

(2) Possess medications and equipment required, in the medical judgment of the supervising physician and surgeon, to treat any emergency conditions and reactions caused by the immunizing agents and which constitute a danger to the health or life of the person receiving the immunization, and to demonstrate the ability to administer the medications and to utilize the equipment as necessary.

(Amended by Stats. 1990, Ch. 1372, Sec. 447.5.)



76407

(a) Notwithstanding any provision of any law, no community college district, officer of any community college district, college president or superintendent, physician, or hospital treating any minor enrolled in any school in any district shall be held liable for the reasonable treatment of a minor without the consent of a parent or guardian of the child when the minor is ill or injured during regular schools hours, requires reasonable medical treatment, and the parent or guardian cannot be reached, unless the parent or guardian has previously filed with the district a written objection to any medical treatment other than first aid.

(b) Notwithstanding any provision of any law, no physician and surgeon who in good faith and without compensation renders voluntary emergency medical assistance to a participant in a community college athletic event or contest at the site thereof, or during transportation to a health care facility, for an injury suffered in the course of the event or contest, shall be liable for any civil damages as a result of any acts or omissions by the physician and surgeon in rendering the emergency medical care. The immunity granted by this paragraph shall not apply in the event of an act or omission constituting gross negligence.

(Amended by Stats. 1990, Ch. 1372, Sec. 449.)












PART 48 - COMMUNITY COLLEGES, EDUCATION PROGRAMS

CHAPTER 1 - Education Programs

ARTICLE 1 - General Provisions

78015

(a) (1) The governing board of a community college district, prior to establishing a vocational or occupational training program, shall conduct a job market study of the labor market area, as those terms are defined in Section 52301.5, in which it proposes to establish the program. The study shall use the State-Local Cooperative Labor Market Information Program established in Section 10533 of the Unemployment Insurance Code, or if this program is not available in the labor market area, other available sources of labor market information. The study shall include a California Occupational Information System supply analysis of existing vocational and occupational education or training programs for adults maintained by high schools, community colleges, and private postsecondary schools in the area to ensure that the anticipated employment demand for students in the proposed programs justifies the establishment of the proposed courses of instruction.

(2) The governing board of the community college district shall make copies of each job market study available to the public.

(b) Subsequent to completing the study required by this section and prior to establishing the program, the governing board of the community college district shall determine whether or not the study justifies the proposed vocational education program.

(c) If the governing board of the community college district determines that the job market study justifies the initiation of the proposed program, it shall determine, by resolution, whether the program shall be offered through the district’s own facilities or through a contract with an approved private postsecondary school pursuant to Section 8092.

(Amended by Stats. 1998, Ch. 365, Sec. 1. Effective January 1, 1999.)



78016

(a) Every vocational or occupational training program offered by a community college district shall be reviewed every two years by the governing board of the district to ensure that each program, as demonstrated by the California Occupational Information System, including the State-Local Cooperative Labor Market Information Program established in Section 10533 of the Unemployment Insurance Code, or if this program is not available in the labor market area, other available sources of labor market information, does all of the following:

(1) Meets a documented labor market demand.

(2) Does not represent unnecessary duplication of other manpower training programs in the area.

(3) Is of demonstrated effectiveness as measured by the employment and completion success of its students.

(b) Any program that does not meet the requirements of subdivision (a) and the standards promulgated by the governing board shall be terminated within one year.

(c) The review process required by this section shall include the review and comments by the local Private Industry Council established pursuant to Division 8 (commencing with Section 15000) of the Unemployment Insurance Code, which review and comments shall occur prior to any decision by the appropriate governing body.

(d) This section shall apply to each program commenced subsequent to July 28, 1983.

(e) A written summary of the findings of each review shall be made available to the public.

(Amended by Stats. 1998, Ch. 365, Sec. 2. Effective January 1, 1999.)






ARTICLE 1.3 - Agricultural Education Program Quality Criteria

78017

The Legislature finds and declares all of the following:

(a) Agriculture is one of the most important industries in California, contributing over sixty-five billion dollars ($65,000,000,000) annually to the state’s economic activity.

(b) Agricultural education programs within the California Community Colleges system can, and do, play an important role in providing relevant workforce training as well as college and university transfer options for students.

(c) Among the purposes of the California Community Colleges Agriculture and Natural Resources Advisory Committee is the development of recommendations for improving and enhancing community college agricultural education programs on a statewide basis.

(d) It is in the best interests of the public that programs in agricultural education that exist within the California Community Colleges system be measured annually against uniform, objective quality criteria indicators.

(Added by Stats. 2005, Ch. 362, Sec. 1. Effective January 1, 2006.)



78017.3

(a) The California Community Colleges Agriculture and Natural Resources Advisory Committee shall identify and develop quality program criteria that may be used to uniformly evaluate the effectiveness of the agricultural education programs in community colleges throughout California. These criteria shall be developed in consultation with instructors, administrators, students, industry representatives, and other interested parties, and shall build upon the local program evaluation document previously developed by the advisory committee. These criteria shall be submitted, no later than June 30, 2007, in a written report to the Chancellor of the California Community Colleges and the Legislature.

(b) The California Community Colleges Agriculture and Natural Resources Advisory Committee shall perform all of the activities specified in subdivision (a) within the allotment of funding provided to the advisory committee under the federal Carl D. Perkins Vocational and Technical Education Act (VTEA). Under no circumstances shall these activities result in a state operations request for General Fund support or displace any other VTEA-funded state operations activities within the office of the Chancellor of the California Community Colleges.

(Added by Stats. 2005, Ch. 362, Sec. 1. Effective January 1, 2006.)






ARTICLE 1.4 - Vocational Education Coordination Plan

78018

(a) As a condition of federal funds provided under the Carl D. Perkins Vocational and Applied Technology Act of 1998 (20 U.S.C. Sec. 2301 et seq.) or any successor thereof, and to the extent permitted by federal law, a community college shall develop a plan for enabling the development of course sequences that span courses provided in grades 7 to 12, inclusive, courses provided by regional occupational centers or programs, and courses provided by community college vocational education programs. The community college shall consult with the school districts and regional occupational centers or programs in the area served by the college, and with the relevant local workforce investment board, in the development of the plan. The plan shall do all of the following:

(1) Identify the occupational areas in which the college and high schools or regional occupational centers and programs offer instruction.

(2) Describe the plan the community college will follow to create the sequences required under subdivision (c) of Section 52302.

(3) Establish an institutionwide process and criteria for awarding community college credit for vocational courses taken by pupils in high school or through the regional occupational center or program.

(b) The plan shall be adopted by the governing board of the community college district on or before July 1, 2008. Copies of the plan shall be submitted to the appropriate school districts and regional occupational centers or programs, and the chancellor.

(Added by Stats. 2006, Ch. 572, Sec. 25. Effective January 1, 2007.)






ARTICLE 1.5 - Contract Education

78020

For purposes of this article:

(a) “Contract education” means those situations in which a community college district contracts with a public or private entity for the purposes of providing instruction or services or both by the community college.

(b) “Credit” refers to any class offered for community college credit, regardless of whether the class generates state apportionments.

(c) “Noncredit” refers to courses that meet the criteria for apportionment pursuant to Section 84757.

(d) “Not-for-credit” refers to classes, including community services classes, that are offered without credit and that are not eligible for apportionments pursuant to Section 84757.

(Amended by Stats. 2005, Ch. 654, Sec. 16. Effective October 7, 2005.)



78021

(a) The governing board of any community college district may establish, or with one or more community college districts may establish, contract education programs within or outside the state by agreement with any public or private agency, corporation, association, or any other person or body, to provide specific educational programs or training to meet the specific needs of these bodies.

(b) The contracting community college district or districts shall recover, from all revenue sources, including, but not necessarily limited to, public and private sources, or any combination thereof, an amount equal to, but not less than, the actual costs, including administrative costs, incurred in providing these programs or training.

(c) The attendance of students in these contract education programs shall not be included for purposes of calculating the full-time equivalent students (FTES) for apportionments to these districts, unless all statutory and regulatory conditions for generating FTES are met.

(Amended by Stats. 2005, Ch. 654, Sec. 17. Effective October 7, 2005.)



78022

(a) Faculty in all credit and noncredit contract education classes shall be selected and hired according to procedures existing in a community college district for the selection of instructors for credit classes.

(b) Faculty teaching credit and noncredit contract education classes shall be compensated in the same manner as comparable faculty in the regular, noncontract education program. This subdivision does not apply to faculty teaching in contract education programs conducted outside California for the United States armed forces, unless the faculty member is covered by a collective bargaining agreement.

(c) Faculty teaching credit or noncredit contract education classes shall be evaluated according to the procedures used for the evaluation of faculty in the regular, noncontract education program.

(d) Faculty teaching not-for-credit contract education classes shall be compensated in the same manner as faculty in the regular, noncontract education program if the course meets the same standards as a course in the credit curriculum. This subdivision does not apply to faculty teaching in contract education programs conducted outside California for the United States armed forces, unless the faculty member is covered by a collective bargaining agreement.

(e) Faculty teaching not-for-credit contract educational programs shall be evaluated according to procedures specified in the contract between the community college district and the public or private entity to establish the program.

(f) This section shall not be construed to restrict the appearance of guest lecturers in any programs or classes operated by a community college district.

(Amended by Stats. 1994, Ch. 166, Sec. 1. Effective January 1, 1995.)



78023

(a) Nonprofit public benefit corporations that are not organized as auxiliary organizations pursuant to Article 6 (commencing with Section 72670) of Chapter 6 of Part 45 and are conducting contract education programs shall not use the name of a community college district or of a college of a community college district.

(b) A nonprofit public benefit corporation that is not organized as an auxiliary organization pursuant to Article 6 (commencing with Section 72670) of Chapter 6 of Part 45 and is conducting contract education programs shall not employ the resources and staff of a community college district without full compensation for all related costs.

(Added by Stats. 1987, Ch. 493, Sec. 2.)






ARTICLE 2 - Interdistrict Attendance

78030

(a) The Legislature finds and declares as follows:

(1) Many community college students desire to attend, and do attend, community colleges outside their district of residence.

(2) Prior to the passage of Proposition 13, interdistrict attendance restrictions were necessary to provide for payments from the district of residence to a district of attendance whenever significant numbers of students were involved.

(3) The fact that community colleges are now substantially reliant upon the state for financial resources rather than upon local residents compels a reexamination of the concern over subsidization of the attendance of nondistrict residents.

(4) Community college district boundaries are often irregular in configuration and require many students to attend community colleges in less convenient locations when interdistrict attendance restrictions are imposed.

(5) Transportation is the most significant cost facing community college students with regard to college attendance.

(6) It is not in the best interests of the people of the State of California that attendance at a community college be restricted to a person’s district of residence.

(b) It is the intent of the Legislature in enacting this article to provide for the unrestricted enrollment and attendance of students at community colleges, thereby providing each resident of the state an equal opportunity to attend the community college of his or her choice.

(Repealed and added by Stats. 1987, Ch. 1136, Sec. 2.)



78031

(a) Subject to Article 1 (commencing with Section 76000) of Chapter 1 of Part 47, a district resident, as defined for purposes of Part 41 (commencing with Section 68000), shall be admitted to a community college in another district without regard to district boundaries, unless the Board of Governors of the California Community Colleges finds that compelling, extenuating circumstances exist under which the application of this policy would be substantially detrimental to the opportunity of students to obtain a quality education.

(b) No district shall restrict the admission of its residents into a community college of another district, nor shall it restrict the admission of residents of another district into its community college or colleges, except as authorized under Section 78032.

(Amended by Stats. 1990, Ch. 1372, Sec. 456.)



78032

(a) The Board of Governors of the California Community Colleges may, pursuant to a finding that one or more of the following concerns in any community college district requires the restriction of interdistrict attendance, impose one or more restrictions upon interdistrict attendance with regard to that district as it deems necessary:

(1) Protection of the financial health of the district, and of educational program integrity, including, but not limited to, maintenance of the appropriate quality and scope of student educational opportunity.

(2) The need to avoid overcrowding, in light of the available space in the district.

(3) The priority that resident students not be displaced by students who do not reside in the district.

(b) No restriction adopted under subdivision (a) shall apply for a period of longer than two years, absent additional action of the board of governors to continue that restriction.

(c) (1) No community college district shall recruit any student who is a resident of any other community college district, except where an agreement exists between those districts authorizing each district to recruit within the boundaries of the other district.

(2) If, pursuant to an agreement as described in paragraph (1), a community college district recruits within the boundaries of another community college district, it shall recruit from all high schools within that other district, and may not favor any high schools over other high schools within that other district.

(3) For purposes of this section:

(A) “Recruiting” means either or both of the following actions by a community college district, where the apparent purpose is to encourage student attendance in that district:

(i) The mailing by a community college district, to any address not within its boundaries, of class schedules or other written information, except to current or former students of the district or at the addressee’s request.

(ii) The personal visit by a representative of the community college district to any high school, except in response to an invitation from the school district of which the high school is a part.

(B) “Recruiting” does not include any information provided by a community college district through radio, television, or any newspaper or other publication that is not published or otherwise issued by the district, and for which distribution is not limited to residents of the district.

(d) The board of governors shall authorize the Chancellor of the California Community Colleges to retain in any fiscal year an amount of up to 5 percent of the appropriation calculated under Chapter 5 (commencing with Section 84700) of Part 50 as a penalty applicable to any community college district that violates this article, including, but not necessarily limited to, any restriction imposed by the board of governors under this section. Any funds retained pursuant to this subdivision shall revert to the General Fund.

(Amended by Stats. 2005, Ch. 654, Sec. 18. Effective October 7, 2005.)



78033

Nothing in this act shall abrogate any contract existing between any school districts on the effective date of this chapter. Any contractual provision in any contract in effect on the effective date of this chapter shall prevail over any conflicting provision in this chapter until the termination date of the contract, or upon termination by mutual agreement of the parties, whichever occurs first.

(Repealed and added by Stats. 1987, Ch. 1136, Sec. 2.)



78034

(a) In addition to classification as a resident pursuant to Section 68040, each community college student shall be classified as either a district resident or a nondistrict resident.

(b) For purposes of classification as a district resident or nondistrict resident, the following definitions shall be applicable:

(1) “District” means a community college district maintaining one or more community colleges.

(2) “District resident” means a resident who has residence within a district in the state.

(3) “Nondistrict resident” means a resident who does not have residence within a district in the state, or means a student who: (A) within a 39-month period immediately preceding the residence determination date, was graduated from a high school which is situated in territory not within a district, and (B) whose parent or parents reside in this territory.

(Added by Stats. 1990, Ch. 1372, Sec. 456.2.)






ARTICLE 3 - Baccalaureate Degree Pilot Program

78040

For purposes of this article, “district” means any community college district identified by the Chancellor of the California Community Colleges as participating in the statewide baccalaureate degree pilot program. Each participating district may establish one baccalaureate degree pilot program pursuant to Section 78041.

(Added by Stats. 2014, Ch. 747, Sec. 2. Effective January 1, 2015. Inoperative July 1, 2023. Repealed as of January 1, 2024, pursuant to Section 78043.)



78041

Notwithstanding Section 66010.4, and commencing January 1, 2015, the Board of Governors of the California Community Colleges, in consultation with the California State University and the University of California, may authorize the establishment of district baccalaureate degree pilot programs that meet all of the eligibility requirements set forth in Section 78042. A district pilot program established pursuant to this article shall commence no later than the 2017–18 academic year. A student participating in a baccalaureate degree pilot program shall complete his or her degree by the end of the 2022–23 academic year. For purposes of this section, a pilot program commences when the first class of students begins the program. The statewide baccalaureate degree pilot program shall consist of a maximum of 15 districts, with one baccalaureate degree program each, to be determined by the Chancellor of the California Community Colleges and approved by the Board of Governors of the California Community Colleges.

(Added by Stats. 2014, Ch. 747, Sec. 2. Effective January 1, 2015. Inoperative July 1, 2023. Repealed as of January 1, 2024, pursuant to Section 78043.)



78042

(a) A district shall seek approval to offer a baccalaureate degree program through the appropriate accreditation body.

(b) When seeking approval from the Board of Governors of the California Community Colleges, a district shall maintain the primary mission of the California Community Colleges specified in paragraph (3) of subdivision (a) of Section 66010.4. The district, as part of the baccalaureate degree pilot program, shall have the additional mission to provide high-quality undergraduate education at an affordable price for students and the state.

(c) As a condition of eligibility for consideration to participate in the statewide baccalaureate degree pilot program, a district shall have a written policy that requires all potential students who wish to apply for a Board of Governors Fee Waiver pursuant to Section 76300 to complete and submit either a Free Application for Federal Student Aid or a California Dream Act application in lieu of completing the Board of Governors Fee Waiver application.

(d) A district shall not offer more than one baccalaureate degree program, as determined by the governing board of the district and approved by the Board of Governors of the California Community Colleges, and subject to the following limitations:

(1) A district shall identify and document unmet workforce needs in the subject area of the baccalaureate degree to be offered and offer a baccalaureate degree at a campus in a subject area with unmet workforce needs in the local community or region of the district.

(2) A baccalaureate degree pilot program shall not offer a baccalaureate degree program or program curricula already offered by the California State University or the University of California.

(3) A district shall have the expertise, resources, and student interest to offer a quality baccalaureate degree in the chosen field of study.

(4) A district shall not offer more than one baccalaureate degree program within the district, which shall be limited to one campus within the district.

(5) A district shall notify a student who applies to the district’s baccalaureate degree pilot program that the student is required to complete his or her baccalaureate degree by the end of the 2022–23 academic year, as specified in Section 78041.

(e) A district shall maintain separate records for students who are enrolled in courses classified in the upper division and lower division of a baccalaureate program. A student shall be reported as a community college student for enrollment in a lower division course and as a baccalaureate degree program student for enrollment in an upper division course.

(f) A governing board of a district seeking authorization to offer a baccalaureate degree pilot program shall submit all of the following for review by the Chancellor of the California Community Colleges and approval by the Board of Governors of the California Community Colleges:

(1) Documentation of the district’s written policy required by subdivision (c).

(2) The administrative plan for the baccalaureate degree pilot program, including, but not limited to, the governing board of the district’s funding plan for its specific district.

(3) A description of the baccalaureate degree pilot program’s curriculum, faculty, and facilities.

(4) The enrollment projections for the baccalaureate degree pilot program.

(5) Documentation regarding unmet workforce needs specifically related to the proposed baccalaureate degree pilot program, and a written statement supporting the necessity of a four-year degree for that program.

(6) Documentation of consultation with the California State University and the University of California regarding collaborative approaches to meeting regional workforce needs.

(g) (1) On or before March 31, 2015, the Board of Governors of the California Community Colleges shall develop, and adopt by regulation, a funding model for the support of the statewide baccalaureate degree pilot program that is based on a calculation of the number of full-time equivalent students enrolled in all district pilot programs.

(2) Funding for each full-time equivalent student shall be at a marginal cost calculation, as determined by the Board of Governors of the California Community Colleges, that shall not exceed the community college credit instruction marginal cost calculation for a full-time equivalent student, as determined pursuant to paragraph (2) of subdivision (d) of Section 84750.5.

(3) A student in a baccalaureate degree pilot program authorized by this article shall not be charged fees higher than the mandatory systemwide fees charged for baccalaureate degree programs at the California State University.

(4) Fees for coursework in a baccalaureate degree pilot program shall be consistent with Article 1 (commencing with Section 76300) of Chapter 2 of Part 47.

(5) A district shall, in addition to the fees charged pursuant to paragraph (4), charge a fee for upper division coursework in a baccalaureate degree pilot program of eighty-four dollars ($84) per unit.

(h) (1) The Legislative Analyst’s Office shall conduct both an interim and a final statewide evaluation of the statewide baccalaureate degree pilot program implemented pursuant to this article.

(2) The results of the interim evaluation shall be reported as a progress report, in writing, to the Legislature and the Governor on or before July 1, 2018. The interim evaluation shall include, but is not limited to, all of the following:

(A) How many, and which specific, districts applied for a baccalaureate degree pilot program, and the baccalaureate degree pilot programs they applied for.

(B) Which potential four-year baccalaureate degrees were denied and why they were denied.

(C) Baccalaureate degree pilot program costs and the funding sources that were used to finance these programs.

(D) Current trends in workforce demands that require four-year degrees in the specific degree programs being offered through the statewide baccalaureate degree pilot program.

(E) Current completion rates, if available, for each cohort of students participating in a baccalaureate degree pilot program.

(F) Information on the impact of baccalaureate degree pilot program on underserved and underprepared students.

(3) The results of the final evaluation shall be reported, in writing, to the Legislature and the Governor on or before July 1, 2022. The final evaluation shall include, but is not limited to, all of the following:

(A) The number of new district baccalaureate degree pilot programs implemented, including information identifying the number of new programs, applicants, admissions, enrollments, and degree recipients.

(B) The extent to which the baccalaureate degree pilot programs established under this article fulfill identified workforce needs for new baccalaureate degree programs, including statewide supply and demand data that considers capacity at the California State University, the University of California, and in California’s independent colleges and universities.

(C) Information on the place of employment of students and the subsequent job placement of graduates.

(D) Baccalaureate degree program costs and the funding sources that were used to finance these programs, including a calculation of cost per degree awarded.

(E) The costs of the baccalaureate degree programs to students, the amount of financial aid offered, and student debt levels of graduates of the programs.

(F) Time-to-degree rates and completion rates for the baccalaureate degree pilot programs.

(G) The extent to which the programs established under this article are in compliance with the requirements of this article.

(H) Information on the impact of baccalaureate degree pilot program on underserved and underprepared students.

(I) Recommendations on whether and how the statewide baccalaureate degree pilot program can or should be extended and expanded.

(4) A district shall submit the information necessary to conduct the evaluations required by paragraph (1), as determined by the Legislative Analyst’s Office, to the Chancellor of the California Community Colleges, who shall provide the information to the Legislative Analyst’s Office upon request.

(5) A report to be submitted pursuant to paragraph (2) or (3) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2014, Ch. 747, Sec. 2. Effective January 1, 2015. Inoperative July 1, 2023. Repealed as of January 1, 2024, pursuant to Section 78043.)



78043

This article shall become inoperative on July 1, 2023, and as of January 1, 2024, is repealed, unless a later enacted statute that is enacted before January 1, 2024, deletes or extends that date.

(Added by Stats. 2014, Ch. 747, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2024, by its own provisions. Note: Repeal affects Article 3, commencing with Section 78040.)









CHAPTER 1.5 - Library Services

78100

The governing board of each community college district shall provide library services for the students and faculty of the district by establishing and maintaining community college libraries or by contractual arrangements with another public agency.

(Amended by Stats. 1991, Ch. 1038, Sec. 5.5. Effective October 14, 1991.)



78101

The board of governors shall adopt standards, rules, and regulations for community college library services.

(Added by Stats. 1990, Ch. 1372, Sec. 459.)



78103

The libraries shall be open for the use of the faculty and the students of the community college district during the day. In addition, the libraries may be open at other hours, including evenings and Saturdays, as the governing board may determine. Libraries open to serve students during evening and Saturday hours shall be under the supervision of academic personnel.

(Amended by Stats. 2005, Ch. 654, Sec. 19. Effective October 7, 2005.)






CHAPTER 2 - Courses of Study

ARTICLE 1 - Student Matriculation

78210

This article shall be known and may be cited as the Seymour-Campbell Student Success Act of 2012.

(Amended by Stats. 2012, Ch. 624, Sec. 3. Effective January 1, 2013. Note: See provision in Section 78218 making operation contingent upon funding.)



78211

It is the intent of the Legislature to do all of the following:

(a) Ensure equal education opportunity for all Californians.

(b) Provide students with the resources and support to establish informed educational choices aligned with their academic and career goals.

(c) Ensure that students receive the educational services necessary to optimize their opportunities for success in completing their educational goals and courses of study.

(d) Recognize that student success is the responsibility of the institution and student, supported by well-coordinated and evidence-based student and instructional services to foster academic success.

(e) Target state resources on the provision of critical student services, such as counseling and student advising, and identify a broad array of service delivery mechanisms that can effectively reach a greater number of students.

(f) Recognize the importance for community college districts of establishing local and regional partnerships with school districts, workforce agencies, and other system partners to leverage resources to assist students in exploring career options, preparing for college, and developing and achieving educational goals and plans.

(Amended by Stats. 2012, Ch. 624, Sec. 4. Effective January 1, 2013. Note: See provision in Section 78218 making operation contingent upon funding.)



78211.5

(a) The purpose of the Seymour-Campbell Student Success Act of 2012 is to increase California community college student access and success by providing effective core matriculation services, including orientation, assessment and placement, counseling, and other education planning services, and academic interventions. The focus of the Seymour-Campbell Student Success Act of 2012 is on the entering students’ transition into college in order to provide a foundation for student achievement and successful completion of students’ educational goals, with a priority toward serving students who enroll to earn degrees, career technical certificates, transfer preparation, or career advancement. The Seymour-Campbell Student Success Act of 2012 targets state resources on core matriculation services that research has shown to be critical in increasing the ability of students to reach their academic and career goals. By focusing funding in these core areas and leveraging the use of technology to more efficiently and effectively serve a greater number of students, the goal of the Seymour-Campbell Student Success Act of 2012 is to provide students with a solid foundation and opportunity for success in the California Community Colleges.

(b) Any college or district receiving funding under this article shall agree to carry out its provisions as specified, but shall be bound to that agreement only for the period during which funding is received pursuant to this article. The obligations of the college or district under the agreement shall include, but not be limited to, the expenditure of funds received pursuant to this article for only those services approved by the board of governors and the contribution toward the purposes of this article of matching funds as the board of governors may require pursuant to Section 78216.

(Amended by Stats. 2012, Ch. 624, Sec. 5. Effective January 1, 2013. Note: See provision in Section 78218 making operation contingent upon funding.)



78212

(a) (1) For purposes of this article, “matriculation” means a process that brings a college and a student into an agreement for the purpose of achieving the student’s educational goals and completing the student’s course of study. The agreement involves the responsibilities of both parties to attain those objectives through the college’s established programs, policies, and requirements including those established by the board of governors pursuant to Section 78215.

(2) The institution’s responsibility under the agreement includes the provision of student services to provide a strong foundation and support for their academic success and ability to achieve their educational goals. The program of services funded through the Seymour-Campbell Student Success Act of 2012, which shall be known and may be cited as the Student Success and Support Program, shall include, but are not necessarily limited to, all of the following:

(A) Orientation services designed to provide to students, on a timely basis, information concerning campus procedures, academic expectations, financial assistance, and any other matters the college or district finds appropriate.

(B) Assessment before course registration, as defined in Section 78213.

(C) Counseling and other education planning services, which shall include, but not necessarily be limited to, all of the following:

(i) Counseling and advising.

(ii) Assistance to students in the exploration of educational and career interests and aptitudes and identification of educational objectives, including, but not limited to, preparation for transfer, associate degrees, and career technical education certificates and licenses.

(iii) The provision of information, guided by sound counseling principles and practices, using a broad array of delivery mechanisms, including technology-based strategies to serve a continuum of student needs and abilities, that will enable students to make informed choices.

(iv) Development of an education plan leading to a course of study and guidance on course selection that is informed by, and related to, a student’s academic and career goals.

(D) Referral to specialized support services as needed and available, including, but not necessarily limited to, federal, state, and local financial assistance; health services; career services; veteran support services; foster youth services; extended opportunity programs and services provided pursuant to Article 8 (commencing with Section 69640) of Chapter 2 of Part 42 of Division 5; campus child care services provided pursuant to Article 4 (commencing with Section 8225) of Chapter 2 of Part 6 of Division 1 of Title 1; programs that teach basic skills education and English as a second language; and disabled student services provided pursuant to Chapter 14 (commencing with Section 67300) of Part 40 of Division 5.

(E) Evaluation of each student’s progress and referral to appropriate interventions for students who are enrolled in basic skills courses, who have not declared an educational goal as required, or who are on academic probation, as defined by standards adopted by the Board of Governors of the California Community Colleges and community college districts.

(3)  The student’s responsibilities under the agreement include, but are not necessarily limited to, the identification of an academic and career goal upon application, the declaration of a specific course of study after a specified time period or unit accumulation, as defined by the board of governors, diligence in class attendance and completion of assigned coursework, and the completion of courses and maintenance of academic progress toward an educational goal and course of study identified in the student’s education plan. To ensure that students are not unfairly impacted by the requirements of this chapter, the board of governors shall establish a reasonable implementation period that is phased in as resources are available to provide nonexempt students with the core services pursuant to this section.

(b) Funding for the Student Success and Support Program shall be targeted to fully implement orientation, assessment, counseling and advising, and other education planning services needed to assist a student in making an informed decision about his or her educational goal and course of study and in the development of an education plan.

(Amended by Stats. 2012, Ch. 624, Sec. 6. Effective January 1, 2013. Note: See provision in Section 78218 making operation contingent upon funding.)



78213

(a) No district or college may use any assessment instrument for the purposes of this article without the authorization of the board of governors. The board of governors may adopt a list of authorized assessment instruments pursuant to the policies and procedures developed pursuant to this section and the intent of this article. The board of governors may waive this requirement as to any assessment instrument pending evaluation.

(b) The board of governors shall review all assessment instruments to ensure that they meet all of the following requirements:

(1) Assessment instruments shall be sensitive to cultural and language differences between students, and shall be adapted as necessary to accommodate students with disabilities.

(2) Assessment instruments shall be used as an advisory tool to assist students in the selection of appropriate courses.

(3) Assessment instruments shall not be used to exclude students from admission to community colleges.

(c) The board of governors shall establish an advisory committee to review and make recommendations concerning all assessment instruments used by districts and colleges pursuant to this article.

(d) For purposes of this section, “assessment” means the process of gathering information about a student regarding the student’s study skills, English language proficiency, computational skills, aptitudes, goals, learning skills, career aspirations, academic performance, and need for special services. Assessment methods may include, but not necessarily be limited to, interviews, standardized tests, attitude surveys, vocational or career aptitude and interest inventories, high school or postsecondary transcripts, specialized certificates or licenses, educational histories, and other measures of performance.

(Amended by Stats. 2012, Ch. 624, Sec. 8. Effective January 1, 2013. Note: See provision in Section 78218 making operation contingent upon funding.)



78214

(a) All participating districts shall, with the assistance of the chancellor, establish and maintain institutional research to evaluate the effectiveness of the Student Success and Support Program described by this article and of any other programs or services designed to facilitate students’ completion of their educational goals and courses of study.

(b) The metrics for this research shall include, but not be limited to:

(1) Prior educational experience, including transcripts when appropriate, as determined by the chancellor.

(2) Educational goals and courses of study.

(3) Criteria for exemption from orientation, assessment, or required counseling or advisement, if applicable.

(4) Need for financial assistance.

(5) Disaggregated data by ethnicity, gender, disability, age, and socioeconomic status, to the extent this information is available.

(6) Academic performance, such as the completion of specified unit thresholds, success in basic skills courses, grade point average, course completion outcomes, transfer readiness, and degree and certificate completion.

(7) Any additional information that the chancellor finds appropriate.

(c) The evaluation provided for by this section shall include an assessment of the effectiveness of the programs and services in attaining at least the following objectives:

(1) Helping students to define their academic and career goals and declare a course of study.

(2) Assisting institutions in the assessment of students’ educational needs and valid course placement.

(3) Helping support students’ successful course completion and goal attainment.

(4) Matching institutional resources with students’ educational needs.

(Amended by Stats. 2012, Ch. 624, Sec. 9. Effective January 1, 2013. Note: See provision in Section 78218 making operation contingent upon funding.)



78215

(a) The Board of Governors of the California Community Colleges, in consultation with students, faculty, student service administrators, and other key stakeholders, shall establish policies and processes for all of the following:

(1) Requiring all nonexempt students to complete orientation and assessment and to develop education plans.

(2) Exempting students from participation in orientation, assessment, or required education planning services under this article.

(3) Requiring community college districts to adopt a student appeal process.

(b) To ensure that students are not unfairly impacted by the requirements of this chapter, these policies and processes shall be phased in over a reasonable period of time as determined by the board of governors in consideration of the resources available to provide the core services identified in Section 78212.

(c) It is the intent of the Legislature that these policies and processes be developed and implemented only as resources are provided and utilized by community college campuses to provide the student support services, individual counseling and advising, and technology-based strategies necessary to ensure that students can successfully meet the requirements of this section.

(Amended by Stats. 2012, Ch. 624, Sec. 10. Effective January 1, 2013. Note: See provision in Section 78218 making operation contingent upon funding.)



78216

(a) The Legislature recognizes that community college districts are currently funding various components of student matriculation through existing orientation, counseling and advising, education planning, assessment, and other student services, but that adequate student matriculation and implementation of the Student Success and Support Program strategies cannot be realized without supplemental funding support.

(b) The board of governors shall develop a formula for allocating the funding for the Student Success and Support Program to implement the services identified in Section 78212 at community colleges. The formula shall include the requirement that the districts or colleges contribute matching funds in an amount to be established by the board of governors in each case, and shall reflect, but not be necessarily limited to, other considerations as follows:

(1) The number of students to receive services at each college.

(2) The number of students who received orientation, assessment, counseling and advising, and other education planning services.

(3) The requirement that funds for the Student Success and Support Program services be expended only for services approved by the board of governors.

(4) The requirement that any district or college receiving funding pursuant to this section agree to implement this article, implement the board of governors’ system of common assessment, if using an assessment instrument for placement, and implement the board of governors’ accountability scorecard, pursuant to Section 84754.5, when established during the period in which it receives that funding.

(5) Insofar as a community college district is able to fully implement in-person or technology strategies for orientation, assessment, and education planning services, the board of governors may identify other noninstructional support services that can be funded through this article.

(c) The board of governors shall require participating colleges to develop a Student Success and Support Program plan that reflects all of the following:

(1) A description of the Student Success and Support Program services identified in Section 78212 to be provided.

(2) A description of the college’s process to identify students at risk for academic or progress probation and the college’s plan for interventions or services to students.

(3) The college budget for the state-funded Student Success and Support Program services pursuant to Sections 78212 and 78214.

(4) The development and training of staff and faculty to implement the Student Success and Support Program services.

(5) In multicampus districts, the coordination of the college Student Success and Support Program plan with other college plans within the district.

(6) Technology services and institutional research and evaluation necessary for implementation of this article.

(7) Coordination with college student equity plans to ensure that the college has identified strategies to monitor and address equity issues and mitigate any disproportionate impacts on student access and achievement.

(8) The extent to which the community college is able to develop partnerships with feeder high school districts, workforce agencies, and other community partners to assist entering students in career and educational exploration and planning and leverage resources to support a successful transition to college and career.

(d) The board of governors may allocate up to 5 percent of the total funds appropriated for the Student Success and Support Program for state administrative operations to carry out the intent of this article, subject to the review of the annual budget process.

(Amended by Stats. 2012, Ch. 624, Sec. 11. Effective January 1, 2013. Note: See provision in Section 78218 making operation contingent upon funding.)



78218

In the 2012–13 fiscal year and each fiscal year thereafter, this article shall be operative only if funds are specifically appropriated for the purposes of this article.

(Amended by Stats. 2012, Ch. 624, Sec. 12. Effective January 1, 2013. Note: Operational conditions apply to Article 1, commencing with Section 78210.)



78219

(a) The Board of Governors of the California Community Colleges shall establish a common assessment system to be used as one of multiple measures, consistent with existing regulations, for the purposes of community college placement and advisement. The system shall include all of the following objectives:

(1) Selection of an existing commercially available and centrally delivered system of student assessment that provides a single common assessment instrument for use by community colleges in the curriculum areas of English, mathematics, and English as a second language.

(2) Creation of a secure, centrally housed assessment test data warehouse that shall collect all of the following:

(A) All available assessment scores generated by assessed students at all community colleges.

(B) All available K–12 assessment data for students at all community colleges. The use of this data shall be limited to placing and advising community college students to enhance their success with and completion of their postsecondary education objectives.

(C) Other data or student transcript information that is used for the purpose of student placement.

(3) Creation of an Internet Web portal that can be accessed by community college personnel and students and that provides all of the following:

(A) An assessment profile, generated for each student upon request, that includes all assessment information available in the data warehouse created pursuant to paragraph (2). This profile shall be accessible for counseling, matriculation, and course placement purposes.

(B) A pretest application that emulates the structure of the student assessment created pursuant to paragraph (1) that students can practice on and familiarize themselves with before taking future assessments.

(C) An advisement tool that provides students with information about the importance of taking the common assessment to be placed in college-level courses in English, mathematics, or English as a second language and the historical success rates of students who place in various levels of remedial coursework.

(b) In developing the common assessment, the Office of the Chancellor of the California Community Colleges shall work in collaboration with the State Department of Education and the California State University when developing a common college-readiness standard that will be reflected in the creation of assessment instruments.

(c) The Office of the Chancellor of the California Community Colleges shall submit a report to the Legislature and the Governor on the progress of the implementation of the common assessment system by December 31, 2012.

(d) The provisions of this section shall be operative upon the receipt of state, federal, or philanthropic funds sufficient to cover the costs of the common assessment system.

(Added by Stats. 2011, Ch. 615, Sec. 1. Effective January 1, 2012. Section conditionally operative, by its own provisions.)






ARTICLE 1.5 - Student Equity Plans

78220

(a) As a condition for receiving Student Success and Support Program funding, and in order to ensure equal educational opportunities and to promote student success for all students, regardless of race, gender, age, disability, or economic circumstances, the governing board of each community college district shall maintain a student equity plan that includes all of the following for each community college in the community college district:

(1) Campus-based research as to the extent of student equity by gender and for each of the following categories of students:

(A) Current or former foster youth.

(B) Students with disabilities.

(C) Low-income students.

(D) Veterans.

(E) Students in the following ethnic and racial categories, as they are defined by the United States Census Bureau for the 2010 Census for reporting purposes:

(i) American Indian or Alaska Native.

(ii) Asian.

(iii) Black or African American.

(iv) Hispanic or Latino.

(v) Native Hawaiian or other Pacific Islander.

(vi) White.

(vii) Some other race.

(viii) More than one race.

(2) Goals for access to, and completion of, basic skills, career technical education and workforce training, and transfer courses for the overall student population and for each population group of high-need or disadvantaged students, and a determination of what activities are most likely to effectively meet those goals.

(3) Whether significant underrepresentation is found to exist pursuant to paragraphs (1) and (2), measures for addressing the disparities in those areas, implementation activities designed to attain the goals specified in paragraph (2), including, but not limited to, the adoption of evidence-based models of remediation, implementation of placement tests and policies that more accurately predict student success and identify students’ remedial needs, and a means of coordinating with, at a minimum, the following student equity-related categorical programs or campus-based programs:

(A) Students with disabilities.

(B) Extended Opportunity Programs and Services and Special Services.

(C) Fund for Student Success.

(D) Student Success and Support Program.

(E) Programs for foster youth.

(F) Programs for veterans.

(G) Special Services for CalWORKs Recipients.

(H) Student Financial Aid Administration.

(I) Student Success for Basic Skills Students.

(4) Sources of funds for the activities in the plan.

(5) A schedule and process for evaluation.

(6) An executive summary that includes, at a minimum, the students groups for whom goals have been set, the goals, the initiatives that the community college or community college district will undertake to achieve these goals, the resources that have been budgeted for that purpose, and the community college district official to contact for further information. Commencing with 2016–17 academic year, the executive summary shall also include a detailed accounting of how funding was expended and an assessment of the progress made in achieving the identified goals.

(b) Student equity plans shall be developed with the active involvement of all groups on campus as required by law, including, but not limited to, the academic senate, academic faculty and staff, student services, and students, and with the involvement of appropriate people from the community.

(c) The plan shall be adopted by the governing board of the community college district and submitted to the Chancellor of the California Community Colleges on or before January 1, 2015, who shall publish all executive summaries, sending copies to the appropriate policy and budget committees of the Legislature, the Department of Finance, every community college and community college district, each consultation group identified in subdivision (b) that so requests, and additional individuals and organizations as deemed appropriate.

(d) The plan shall be updated every three academic years and plan updates shall be submitted to the Chancellor of the California Community Colleges for publication and distribution as provided for in subdivision (c).

(Added by Stats. 2014, Ch. 34, Sec. 6. Effective June 20, 2014.)



78221

The Chancellor of the California Community Colleges shall allocate funds provided for purposes of successfully implementing the activities and goals specified in the student equity plans adopted pursuant to Section 78220, consistent with all of the following:

(a) The chancellor shall ensure a community college district has submitted a student equity plan that is consistent with Section 78220. For purposes of allocating funding appropriated in the 2014–15 Budget Act, a community college district that has not submitted a student equity plan shall provide the chancellor with an outline for the community college district’s completion of the student equity plan on or before January 1, 2015.

(b) The chancellor shall ensure that community college districts that serve greater populations of students who are high-need students or disadvantaged students receive greater resources to provide services to students, consistent with the goals and activities specified in their student equity plans.

(c) The chancellor shall establish criteria for calculating the number of high-need and disadvantaged students in a community college district. For purposes of this article, “high-need students” mean students who have an expected family contribution, as defined in subdivision (g) of Section 69432.7, at any time during those students’ matriculation at the institution, that would qualify those students to receive federal Pell Grants and students from ZIP codes in the bottom two quintiles of college attainment. The calculation of a student’s expected family contribution shall be based on the Free Application for Federal Student Aid (FAFSA) application or an application determined by the California Student Aid Commission to be equivalent to the FAFSA application submitted by that student. For purposes of this article, the determination of who are “disadvantaged” students shall take into account the college participation rate of the college-aged population of, and the socioeconomic status of, a community college district population.

(d) (1) The chancellor shall establish a list of eligible and ineligible expenditures and activities to ensure that funding is used to support the implementation of student equity plan goals and the coordination of services for the targeted student populations.

(2) Notwithstanding Section 10231.5 of the Government Code, by March 15, 2016, and by March 15 annually thereafter, the chancellor shall report to the Department of Finance, the Legislative Analyst, and the appropriate policy and fiscal committees of the Legislature, on the expenditure of funds for purposes of this article during the previous fiscal year.

(Added by Stats. 2014, Ch. 34, Sec. 6. Effective June 20, 2014.)






ARTICLE 2 - Athletic Programs

78223

The governing board of a community college district may enforce rules and regulations relating to eligibility for and participation in intercollegiate athletics. The rules and regulations may include, but are not limited to, those adopted by a voluntary association, one of whose purposes is to govern intercollegiate athletics among schools and colleges.

(Added by Stats. 1981, Ch. 470, Sec. 160.)






ARTICLE 2.3 - Intersession Extension Programs

78230

(a) For the purposes of this section, the following terms have the following meanings:

(1) “Eligible community college campus” means one of the following campuses:

(A) College of the Canyons.

(B) Crafton Hills College.

(C) Long Beach City College.

(D) Oxnard College.

(E) Pasadena City College.

(F) Solano Community College.

(2) “Eligible community college district” means a community college district with an eligible community college campus.

(b) (1) The Office of the Chancellor of the California Community Colleges shall establish a voluntary pilot program through which an eligible community college campus may establish and maintain extension programs offering credit courses during summer and winter intersessions. The governing board of an eligible community college district may request to participate in the pilot program.

(2) It is the intent of the Legislature that at least one participating campus should begin implementation of the pilot program by January 2014, and that an additional five campuses should implement the pilot program by July 1, 2014.

(c) An extension program established pursuant to this section shall have all of following characteristics:

(1) The program shall be self-supporting and all costs associated with the program shall be recovered.

(2) Enrollment in the pilot program shall not be reported for state apportionment funding, but program enrollment shall be open to the public pursuant to Section 51006 of Title 5 of the California Code of Regulations.

(3) The program shall be developed in conformance with this code and Division 6 (commencing with Section 50001) of Title 5 of the California Code of Regulations related to community college credit courses.

(4) The program shall be subject to community college district collective bargaining agreements.

(5) The program shall apply to all courses leading to certificates, degrees, or transfer preparation.

(d) (1) To participate in the pilot program, an eligible community college district shall satisfy all of the following criteria:

(A) The district shall have served a number of students equal to, or beyond, its funding limit for the two immediately prior academic years, as provided in the annual Budget Act and as reported by the Office of the Chancellor of the California Community Colleges.

(B) The district shall not have received a stability adjustment to state apportionment funding pursuant to Section 58776 of Title 5 of the California Code of Regulations in the prior two years.

(C) All courses offered for credit that receive state apportionment funding shall meet basic skills, transfer, or workforce development objectives.

(D) The district shall prioritize enrollment of students in courses offered that receive state apportionment funding in conformance with the legal authority of the governing board of the community college district, Section 66025.8 of this code, and Section 58108 of Title 5 of the California Code of Regulations, by promoting policies that prioritize enrollment in courses that receive state apportionment funding of students who are fully matriculated, as defined in Section 78212, and making satisfactory progress toward a basic skills, transfer, or workforce development goal.

(E) The district shall prioritize enrollment in the extension program courses as follows:

(i) First priority shall be given to current community college students who are eligible for resident tuition.

(ii) Second priority shall be given to students who are eligible for resident tuition.

(F) (i) The district shall limit the enrollment of students funded by the state in activity courses, as defined in Section 55041 of Title 5 of the California Code of Regulations. An applicant district shall not claim state apportionment funding for students who repeat either credit courses or noncredit physical education, or visual or performance arts courses that are part of the same sequence of courses, unless the student is doing so to meet degree or other local community college district requirements and is in compliance with Section 55041 of Title 5 of the California Code of Regulations.

(ii) This subparagraph does not apply to disabled students taking adaptive activity courses, students participating in intercollegiate athletics, or students with an approved educational plan majoring in physical education or the performing arts.

(2) The Office of the Chancellor of the California Community Colleges, to the extent feasible, shall determine whether an eligible community college district meets the criteria outlined in paragraph (1) prior to its participation in the pilot program.

(e)  For a student who is not categorically exempt from nonresident tuition, the community college district shall charge all statutorily authorized fees applicable to nonresident students, including, but not limited to, fees authorized pursuant to Section 76141 or 76142, for his or her enrollment in courses offered pursuant to the pilot program.

(f)  The governing board of an eligible community college district shall not expend General Fund moneys to establish and maintain the extension program.

(g)  An extension credit course shall not supplant any course funded with state apportionments and shall not be offered at times or in locations that supplant or limit the offering of programs that receive state funding or in conjunction with courses that receive state apportionment funding. An eligible community college district shall not reduce a state-funded course section needed by students to achieve basic skills, workforce training, or transfer goals, with the intent of reestablishing those course sections as part of the extension program. The governing board of an eligible community college district shall annually certify compliance with this subdivision by board action taken at a regular session of the board.

(h)  A degree credit course offered as an extension course shall meet all of the requirements of subdivision (a) of Section 55002 of Title 5 of the California Code of Regulations, as it exists on January 1, 2013.

(i)  The governing board of an eligible community college district may charge students enrolled in an extension course a fee that covers the actual cost of the course and that is based upon the district’s nonresident fee rate for the year the course is offered. For purposes of this subdivision, “actual cost” includes the actual cost of instruction, necessary equipment and supplies, student services and institutional support, and other costs of the community college district used in calculating the costs of education for nonresident students, including the administrative costs incurred by the Office of the Chancellor of the California Community Colleges in providing oversight of the pilot program.

(j)  In order to assist in providing access to extension courses for students eligible for the Board of Governors fee waiver, one-third of the revenue collected pursuant to subdivision (i) shall be used by the district to provide financial assistance to these students. In addition to the one-third of the revenues collected, a participating district shall supplement financial assistance with funds from campus foundations or any other nonstate funds.

(1) Each participating community college district shall develop a plan for collecting and disbursing financial assistance provided pursuant to this subdivision.

(2) Participating districts shall include a description of the financial assistance plan in their annual reports to the Office of the Chancellor of the California Community Colleges in accordance with subdivision (n). Participating districts shall report, at a minimum, all of the following:

(A) The number and percentage of participating students who are receiving financial assistance.

(B) The criteria used for determining eligibility for, and prioritizing awards of, financial assistance for students.

(C) Methods for communicating financial assistance information to students.

(D) Total amount of financial aid disbursed and the sources of the aid.

(E) Information on the proportion of students whose extension program fees are subsidized with financial assistance, the percentage of total fees that is paid by financial assistance for individual students, with this information aggregated in ways that assist in evaluating the consequence and equity of the financial assistance program, and the sources of the financial assistance.

(k)  A community college district maintaining an extension program under this section shall make every effort to encourage broad participation in the program and support access for students eligible for Board of Governors fee waivers, including, but not limited to, providing students with information about financial aid programs, the American Opportunity Tax Credit, military benefits, scholarships, and other financial assistance that may be available to students, as well as working with campus foundations to provide financial assistance for students attending extension programs. In addition, the district shall adopt enrollment priority and student support policies ensuring that students who are eligible for state financial aid are not disproportionately shifted from courses that receive state apportionment funding to courses offered under the pilot program.

(l) (1) Each eligible community college district participating in the pilot program shall do both of the following:

(A) Collect and keep records that measure student participation, student demographics, and student outcomes in a manner consistent with records collected by community college districts in regular credit programs supported through state apportionments, including an analysis of program effects, if any, on district workload and district financial status. A community college district shall submit this information to the Office of the Chancellor of the California Community Colleges by October 1 of each year.

(B) Submit a schedule of fees established pursuant to subdivision (i) to the Chancellor of the California Community Colleges by August 1 of each year.

(2) The chancellor shall submit all of the information provided by community college districts pursuant to paragraph (1) to the Legislative Analyst’s Office by November 1 of each year.

(3) (A) No later than January 1, 2017, the Legislative Analyst’s Office shall, pursuant to Section 9795 of the Government Code, provide to the Legislature a written report that evaluates the pilot program established by this article.

(B) The report shall include all of the following:

(i) Summary statistics relating to course offerings, student enrollment, including demographic data on the students enrolled in courses, if available, financing, student use of financial aid, funding, and course completion rates for the pilot program.

(ii) A determination of the extent to which the pilot program complies with statutory requirements and the extent to which the pilot program results in expanded access for students.

(iii) An assessment of the effect of the pilot program on the availability of, and enrollment in, courses that receive state apportionment funding, with particular attention to the demographic makeup and financial aid status of students enrolled in those courses.

(iv) Recommendations as to whether the pilot program should be extended, expanded, or modified. In making recommendations, the Legislative Analyst’s Office shall consider alternative approaches that might achieve the goal of expanded access without increasing state funding.

(m)  Courses offered by the extension program established and maintained under this section may only be offered during summer and winter intersessions.

(n) (1) No later than March 31, 2014, the Board of Governors of the California Community Colleges shall adopt reporting requirements for the pilot program that conform with the requirements of Article 2 (commencing with Section 84030) of Chapter 1 of Part 50, and the information reported shall be included in the annual audit process.

(2) An eligible community college district that fails to comply with the requirements established by the Board of Governors of the California Community Colleges for the pilot program pursuant to paragraph (1) or no longer meets the criteria set forth in subdivision (d) shall be ineligible for participation in the pilot program.

(Amended by Stats. 2014, Ch. 71, Sec. 45. Effective January 1, 2015. Repealed as of January 1, 2018, pursuant to Section 78231.)



78231

This article shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 710, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Article 2.3 commencing with Section 78230.)






ARTICLE 3 - Work-Experience Education

78249

(a) Notwithstanding any provisions of this code or the Labor Code to the contrary, the community college district under whose supervision work-experience education, or occupational training classes held in the community, as defined by regulations adopted by the board of governors, are provided shall be considered the employer under Division 4 (commencing with Section 3200) of the Labor Code of persons receiving the training unless the persons during the training are being paid a cash wage or salary by a private employer, or unless the person or firm under whom those persons are receiving work experience or occupational training elects to provide workers’ compensation insurance. An apprentice, while attending related and supplemental instruction classes, shall be considered to be in the employ of the apprentice’s employer and not subject to this section, unless the apprentice is unemployed. Whenever the work-experience education, or occupational training classes held in the community, are under the supervision of a regional occupational center or program operated by two or more community college districts pursuant to Section 52301, the district of residence of the persons receiving the training shall be deemed the employer for the purposes of this section.

(b) Sections 1292, 1293, and 1294 of the Labor Code shall not apply to work-experience education programs established pursuant to this article if the work-experience coordinator determines that the students have been sufficiently trained in the employment or work otherwise prohibited, if parental approval is obtained, and the principal or the counselor of the student has determined that the progress of the student toward graduation will not be impaired.

(Amended by Stats. 1990, Ch. 1372, Sec. 477.)






ARTICLE 3.51 - Nursing Faculty

78260

(a) (1) In order to further the state’s interests in a major expansion in the number of educated nurses in California, the Legislature finds that it is necessary to ensure a significant expansion in the number of qualified nursing faculty at California Community Colleges. Therefore, the Legislature hereby creates the California Community Colleges Nursing Faculty Recruitment and Retention Program in the Chancellor’s Office of the California Community Colleges for purposes of facilitating the recruitment and retention of qualified nursing faculty. The Chancellor of the California Community Colleges shall allocate funds on a competitive grant basis to community college districts that commit to sustained increases in the number of full-time equivalent students taught in the district’s nursing programs, as specified by the chancellor, and that also commit to the terms and conditions specified in this section.

(2) It is the intent of the Legislature that the grants awarded under this article should be one-time grants and that the total amount of the funding for this article in any fiscal year should be limited to the amount appropriated for that purpose in the annual Budget Act. The Legislature finds and declares that the initial funding for this article is the appropriation contained in paragraph (30) of subdivision (a) of Section 43 of Chapter 79 of the Statutes of 2006.

(b) (1) (A) The grant amount to each participating district shall be based on the number of full-time faculty at the district who are in their first through fifth year of service as an instructor in a California Community College registered nursing program in the fiscal year for which funds are disbursed. Notwithstanding any other provision of law, a community college district that receives an allocation for the making of grants under this article shall have up to five years to disburse these funds.

(B) Except as provided in paragraph (3), the amount granted to any person under this article shall not exceed a total of twenty thousand dollars ($20,000) disbursed over a five-year period with a maximum of six thousand dollars ($6,000) in any one year.

(2) Disbursements under this section shall be based on the following schedule:

(A) Six thousand dollars ($6,000) for each instructor in his or her first year.

(B) Five thousand dollars ($5,000) for each instructor in his or her second year.

(C) Four thousand dollars ($4,000) for each instructor in his or her third year.

(D) Three thousand dollars ($3,000) for each instructor in his or her fourth year.

(E) Two thousand dollars ($2,000) for each instructor in his or her fifth year.

(3) Notwithstanding the amounts listed in paragraph (2), the amount granted to a person under this article may be supplemented, in any year of the five-year cycle of disbursements under paragraph (2), by up to one thousand dollars ($1,000) in local matching funds, plus an equal amount of funds disbursed pursuant to this program.

(4) A person who receives a grant under this article shall not be eligible for participation in the State Nursing Assumption Program of Loans for Education Chapter 3 (commencing with Section 70100) of Part 42.

(c) Each district is authorized, through its shared governance and collective bargaining relationships, to allocate actual payments to faculty in their first through fifth years of service as a nursing instructor on a different basis if the district finds that its ability to recruit and retain nursing faculty is thereby enhanced.

(d) Each district may use a portion of the grant proceeds to offer incentives to either full-time or part-time nursing instructors for the purpose of instruction in clinical settings during weekends and evenings. This subdivision shall not construed to be limited to faculty in their first through fifth years of service as nursing instructors.

(e) As a condition of receiving grant funds under this article, each district agrees to provide the chancellor with all data requested by the chancellor on the expenditure of funds and program outcomes.

(f) The chancellor shall report annually by March 1 to the Legislature and the Governor on program expenditures and outcomes by participating district and college.

(Added by Stats. 2006, Ch. 837, Sec. 18. Effective January 1, 2007.)






ARTICLE 3.52 - Nursing Students

78261

(a) The Legislature finds and declares both of the following:

(1) The Legislature intends to facilitate both the expansion of associate degree nursing programs and the improvement in completion rates in those programs.

(2) The Legislature also intends that community colleges employ nationally recognized diagnostic assessment tools that are aligned with national nursing licensure requirements. Both students and the state benefit when diagnostic assessments are supplemented with educational opportunities to assist students in meeting skill levels.

(b) It is the intent of the Legislature to create a Nursing Enrollment Growth and Retention program in the Chancellor’s Office of the California Community Colleges. The purpose of this program shall be to provide grants to community college associate degree of nursing programs that meet either of the following conditions:

(1) The nursing program has low or moderate program attrition levels.

(2) The nursing program provides a comprehensive program of diagnostic assessment, prenursing preparation, and program-based support to students.

(c) (1) It is the intent of the Legislature that this program shall be funded, beginning in the 2006–07 fiscal year, by a redirection of the ten million dollars ($10,000,000) provided annually pursuant to the Budget Act of 2005, along with an additional investment of two million eight hundred eighty-six thousand dollars ($2,886,000) annually, for a total program budget of twelve million eight hundred eighty-six thousand dollars ($12,886,000) annually. Unencumbered funds that were appropriated in the Budget Act of 2005 may be used for capacity building and equipment in the 2006–07 fiscal year.

(2) Up to 3 percent of the funds appropriated for this program may be used for statewide administration, program development, program evaluation, and program accountability. As used in this paragraph, “program development” includes, but is not necessarily limited to, activities related to partnerships or collaborations between community colleges and institutions of higher education offering baccalaureate degrees in order to increase the number of students completing bachelor of the science of nursing (BSN), master of the science of nursing (MSN), and master’s entry programs in nursing (MEPN) courses of study.

(d) The Board of Governors of the California Community Colleges may award grants to community college districts with associate degree nursing programs to expand enrollment, reduce program attrition, or both. Funds shall be used only for the following purposes: expanding enrollment, providing diagnostic assessments, and offering preentry coursework to prospective nursing students and diagnostic assessments and supportive services to enrolled nursing students. For purposes of this section, supportive services include, but are not necessarily limited to, tutoring, case management, mentoring, and counseling services. Funds may also be used to develop alternative delivery models such as part-time, evening, weekend, and summer program offerings. In order to qualify for these funds, a community college associate degree nursing program shall do either of the following:

(1) Have a program attrition rate, as determined by the Board of Registered Nursing’s Annual School Report or the Information Program Data System of the Chancellor’s Office of the California Community Colleges, of 15 percent or less for the year prior to application for funding.

(2) Commit to implement a comprehensive program of diagnostic assessment, prenursing enrollment preparation, and program-based support to enrolled students, as defined in this article.

(e) Notwithstanding Section 78213 or any other provision of law, prior to awarding any funds to be used for reducing program attrition, the chancellor’s office shall do all of the following:

(1) Identify, in collaboration with community college associate degree nursing programs, nationally recognized diagnostic assessment tools that determine the likelihood of academic success in community college registered nursing education programs.

(2) Establish, in collaboration with community college associate degree nursing programs, the systemwide proficiency level necessary for academic success for each diagnostic assessment tool.

(3) Define the kinds of educational and support services that qualify for funding under this program.

(f) As a condition of receiving grants under paragraph (2) of subdivision (d), a community college district shall, at a minimum, do all of the following:

(1) Utilize diagnostic assessment tools prior to enrollment to determine readiness for community college associate degree nursing programs.

(2) Offer, or identify, educational preentry coursework, including, but not necessarily limited to, tutorials, instructional resources, or noncredit instruction, aligned to the entry level nursing standards and curriculum for students who fail to demonstrate readiness based upon the diagnostic assessment tools.

(3) Provide access to prenursing coursework for all students who do not demonstrate readiness based upon the diagnostic assessment tools.

(4) Require that students demonstrate readiness through the diagnostic assessment or successful completion of the prenursing coursework specified above prior to commencing the registered nursing program.

(5) Ensure that students that participate in educational preentry coursework in order to demonstrate readiness based upon the diagnostic assessment tools are not disadvantaged in the program enrollment process.

(g) As a condition of receiving grant funds pursuant to paragraph (2) of subdivision (d), each recipient district shall report to the chancellor’s office the following data for the academic year on or before a date determined by the chancellor’s office:

(1) The number of students enrolled in the nursing program.

(2) The number of students taking diagnostic assessments.

(3) The number of students failing to meet proficiency levels as determined by diagnostic assessment tools.

(4) The number of students failing to meet proficiency levels that undertake preentry preparation classes.

(5) The number of students who successfully complete preentry preparation coursework.

(6) The average number of months between initial diagnostic assessment, demonstration of readiness, and enrollment in the nursing program for students failing to meet proficiency standards on the initial diagnostic assessment.

(7) The average number of months between diagnostic assessment and program enrollment for students meeting proficiency standards on the initial diagnostic assessment.

(8) The number of students who completed the associate degree nursing program and the number of students who pass the National Council Licensure Examination (NCLEX).

(h) (1) Data reported to the chancellor under this article shall be disaggregated by age, gender, ethnicity, and language spoken at home.

(2) The chancellor’s office shall compile and provide this information to the Legislature and the Governor by March 1 of each year.

(i) It is the intent of the Legislature that, pursuant to funding to be provided in the annual Budget Act, in the 2009–10 academic year, the California Community Colleges should increase the statewide enrollment of full-time equivalent registered nursing students by 450 and, beginning in the 2010–11 academic year and continuing each academic year thereafter, add 900 new full-time equivalent registered nursing students.

(Amended by Stats. 2007, Ch. 522, Sec. 9. Effective January 1, 2008.)



78261.3

Notwithstanding any other provision of law:

(a) Any community college district, irrespective of whether it participates in the program established by this article, may use any diagnostic assessment tool that is commonly used in registered nursing programs and is approved by the chancellor.

(b) If, after using an approved diagnostic assessment tool, a community college registered nursing program determines that the number of applicants to that program exceeds its capacity, the program is authorized to use additional multicriteria screening measures. This subdivision does not prohibit or prevent a community college registered nursing program from using an approved diagnostic assessment tool before or during a multicriteria screening process.

(c) A community college district may not do either of the following:

(1) Exclude an applicant to a registered nursing program on the basis that the applicant is not a resident of that district or has not completed prerequisite courses in that district.

(2) Implement policies, procedures, and systems, including, but not limited to, priority registration systems, that have the effect of excluding an applicant or student who is not a resident of that district from a registered nursing program of that district.

(Amended by Stats. 2008, Ch. 175, Sec. 2. Effective January 1, 2009.)



78261.5

(a) A community college registered nursing program that determines that the number of applicants to that program exceeds its capacity may admit students in accordance with any of the following procedures:

(1) Administration of a multicriteria screening process, as authorized by Section 78261.3, in a manner that is consistent with the standards set forth in subdivision (b).

(2) A random selection process.

(3) A blended combination of random selection and a multicriteria screening process.

(b) A community college registered nursing program that elects, on or after January 1, 2008, to use a multicriteria screening process to evaluate applicants pursuant to this article shall apply those measures in accordance with all of the following:

(1) The criteria applied in a multicriteria screening process under this article shall include, but shall not necessarily be limited to, all of the following:

(A) Academic degrees or diplomas, or relevant certificates, held by an applicant.

(B) Grade-point average in relevant coursework.

(C) Any relevant work or volunteer experience.

(D) Life experiences or special circumstances of an applicant, including, but not necessarily limited to, the following experiences or circumstances:

(i) Disabilities.

(ii) Low family income.

(iii) First generation of family to attend college.

(iv) Need to work.

(v) Disadvantaged social or educational environment.

(vi) Difficult personal and family situations or circumstances.

(vii) Refugee or veteran status.

(E) Proficiency or advanced level coursework in languages other than English. Credit for languages other than English shall be received for languages that are identified by the chancellor as high-frequency languages, as based on census data. These languages may include, but are not necessarily limited to, any of the following:

(i) American Sign Language.

(ii) Arabic.

(iii) Chinese, including its various dialects.

(iv) Farsi.

(v) Russian.

(vi) Spanish.

(vii) Tagalog.

(viii) The various languages of the Indian subcontinent and Southeast Asia.

(2) Additional criteria, such as a personal interview, a personal statement, letter of recommendation, or the number of repetitions of prerequisite classes, or other criteria, as approved by the chancellor, may be used, but are not required.

(3) A community college registered nursing program using a multicriteria screening process under this article may use an approved diagnostic assessment tool, in accordance with Section 78261.3, before, during, or after the multicriteria screening process.

(4) As used in this section:

(A) “Disabilities” has the same meaning as used in Section 2626 of the Unemployment Insurance Code.

(B) “Disadvantaged social or educational environment” includes, but is not necessarily limited to, the status of a student who has participated in Extended Opportunity Programs and Services (EOPS).

(C) “Grade-point average” refers to the same fixed set of required prerequisite courses that all applicants to the nursing program administering the multicriteria screening process are required to complete.

(D) “Low family income” shall be measured by a community college registered nursing program in terms of a student’s eligibility for, or receipt of, financial aid under a program that may include, but is not necessarily limited to, a fee waiver from the board of governors under Section 76300, the Cal Grant Program under Chapter 1.7 (commencing with Section 69430) of Part 42 of Division 5, the federal Pell Grant program, or CalWORKs.

(E) “Need to work” means that the student is working at least part time while completing academic work that is a prerequisite for admission to the nursing program.

(5) A community college registered nursing program that uses a multicriteria screening process pursuant to this article shall report its nursing program admissions policies to the chancellor annually, in writing. The admissions policies reported under this paragraph shall include the weight given to any criteria used by the program, and shall include demographic information relating to both the persons admitted to the program and the persons of that group who successfully completed that program.

(c) The chancellor is encouraged to develop, and make available to community college registered nursing programs by July 1, 2008, a model admissions process based on this section.

(d) (1) The chancellor shall submit a report on or before March 1, 2015, and on or before each March 1 thereafter, to the Legislature and the Governor that examines and includes, but is not necessarily limited to, both of the following:

(A) The participation, retention, and completion rates in community college registered nursing programs of students admitted through a multicriteria screening process, as described in Section 78261.5, disaggregated by the age, gender, ethnicity, and the language spoken at the home of those students.

(B) Information on the annual impact, if any, the Seymour-Campbell Student Success Act had on the matriculation services for students admitted through the multicriteria screening process, as described in Section 78261.5.

(2) The chancellor shall submit the annual report required in paragraph (1) in conjunction with its annual report on associate degree nursing programs required by subdivision (h) of Section 78261.

(e) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2014, Ch. 203, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions.)






ARTICLE 3.53 - Nursing Resource Centers

78262

(a) The Chancellor’s Office of the California Community Colleges shall fund the development of regional nursing resource centers that bring together school, hospital, and faculty needs and availability in a regionalized, online format to help schools match their student clinical needs to available openings, assist hospitals to manage their clinical rotation schedules, and facilitate the filling of vacant nursing faculty positions.

(b) The chancellor’s office shall fund regional nursing resource center startup grants to develop clinical placement and clinical faculty resource systems. Each startup grant shall last for no more than 30 months. An applicant for a grant under this article shall do all of the following:

(1) Select an entity for managing the grant.

(2) Ensure the participation of at least 75 percent of the nursing programs and hospitals in the coverage area.

(3) Provide matching funds on a 1:1 basis.

(4) Demonstrate the sustainability of the system after the grant terminates.

(c) The chancellor’s office shall be responsible for developing a request for funding application from hospital and school regional partnerships seeking grant funds and providing technical assistance to communities for the purpose of developing proposals.

(Added by Stats. 2006, Ch. 837, Sec. 20. Effective January 1, 2007.)






ARTICLE 3.7 - Pilot Program for Innovative Nursing and Allied Health Care Profession Education at the California Community Colleges

78265

(a) The Pilot Program for Innovative Nursing and Allied Health Care Profession Education at the California Community Colleges is hereby established under the administration of the Office of the Chancellor of the California Community Colleges. The goal of the pilot program shall be to facilitate the graduation of community college nursing and allied health students by piloting innovative models to expand the state’s capacity to prepare a qualified health care workforce.

(b) The chancellor’s office shall establish the pilot program at up to five campuses throughout the state.

(c) The pilot programs shall test innovative program delivery models to expand the capacity of community colleges to offer health care training to students in occupations for which there is a substantial labor market demand. Pilot programs shall test health care education models that use tools such as technology and flexible scheduling, and shall coordinate student services and financial assistance to the maximum extent possible in order to facilitate a student’s successful program completion.

(d) The chancellor’s office shall pursue a variety of funding sources to help support the development and delivery of the pilot programs and create high-quality curriculum delivery models to be used in health care certificate and degree programs. These funding sources shall include, but not be limited to, federal grants, philanthropic funds, employer monetary and in-kind contributions, and state and federal workforce funds.

(e) The chancellor’s office, contingent upon obtaining resources to support the development and delivery of the pilot programs, shall develop a request for application for community colleges to participate in the pilot program commencing on or after the 2011–12 academic year. The chancellor’s office shall develop the request for application in collaboration with representatives from education, labor, health care employers, licensing and credentialing entities, regional occupational centers and programs, hospitals and nursing organizations, and other appropriate entities. The chancellor’s office shall specify the amount of baseline funding provided for each pilot program based upon funding sources developed pursuant to subdivision (d). Pilot programs shall be in high-demand allied health care or nursing programs.

(f) The chancellor’s office shall select pilot programs that do all of the following:

(1) Provide students with an industry-recognized certificate or degree in health care fields for which there is a demonstrated shortage of workers in the labor market and documented support from employers.

(2) Demonstrate a capacity to train specified health care workers, or the ability to sustain or expand current innovative health care education and training programs, or both. Limited capacity may be demonstrated by waiting lists to enter existing community college allied health care or nursing programs.

(3) Provide evidence of sufficient clinical sites for offering the pilot program.

(4) Include high-quality curriculum delivery models as part of the pilot program. All courses shall meet the curriculum standards approved by the appropriate state licensing entities that oversee each health occupation, and shall not in any way shorten the clinical units or hours as determined by the appropriate state licensing entities that oversee each health occupation. Curriculum already approved by the appropriate state licensing entities that oversee each health occupation shall be deemed to satisfy the requirements of this paragraph.

(5) Provide flexibility in the delivery of coursework, including, but not limited to, intensive weekend, evening, and summer courses to enable students to efficiently complete program requirements.

(6) Offer coordinated supportive services to students, including, but not limited to, tutoring and financial advising.

(7) Demonstrate clear, nonduplicative, and articulated education pathways with local secondary and postsecondary education entities.

(8) Identify resources to support the pilot program, including, but not limited to, funding provided by the chancellor’s office obtained from outside sources for the support of the pilot program, local workforce investment funding, and locally provided employer or philanthropic resources.

(g) The chancellor’s office shall select, to the extent possible, pilot programs that are geographically distributed throughout the state.

(h) In selecting the pilot programs, the chancellor’s office may give consideration to existing innovative programs currently underway within the community college system that require additional resources to move to scale.

(Added by Stats. 2010, Ch. 679, Sec. 2. Effective January 1, 2011. Inoperative July 1, 2017. Repealed as of January 1, 2018, pursuant to Section 78265.6.)



78265.1

As used in this article the following definitions apply:

(a) “Chancellor’s office” means the Office of the Chancellor of the California Community Colleges.

(b) “Pilot program” means the Pilot Program for Innovative Nursing and Allied Health Care Profession Education at the California Community Colleges established by Section 78265.

(Added by Stats. 2010, Ch. 679, Sec. 2. Effective January 1, 2011. Inoperative July 1, 2017. Repealed as of January 1, 2018, pursuant to Section 78265.6.)



78265.2

(a) It is the intent of the Legislature that the pilot program attract and admit a diverse and talented pool of students likely to succeed in an innovative program model setting.

(b) To effectuate the legislative intent expressed in subdivision (a), both of the following shall occur:

(1) In selecting students for admission to the pilot program, participating campuses may use a diagnostic assessment tool identified by the chancellor’s office pursuant to Section 78261. The use of a diagnostic assessment tool by a participating campus shall be part of a comprehensive program-based support system for students who need skills enhancement prior to entering the program. When the number of applicants for the pilot program exceeds the capacity to admit students, a participating campus may do either of the following when that process is deemed feasible:

(A) Administer the multicriteria screening process established under Section 78261.5.

(B) Give preference to students who have participated in a health science pathway program, including, but not limited to, a California Partnership Health Science and Medical Technology Academy, or a Career Advancement Academy.

(2) Participating campuses shall provide support services to help students complete the pilot program. These support services shall include, but not necessarily be limited to, the presence of student success advisers, tutors, mentors, appropriate financial assistance, and aid in placing students who complete the program in appropriate internships.

(Added by Stats. 2010, Ch. 679, Sec. 2. Effective January 1, 2011. Inoperative July 1, 2017. Repealed as of January 1, 2018, pursuant to Section 78265.6.)



78265.3

It is the intent of the Legislature that the pilot program be funded with a combination of state apportionment funding, employer-based partnerships, federal grants, and private philanthropic resources.

(Added by Stats. 2010, Ch. 679, Sec. 2. Effective January 1, 2011. Inoperative July 1, 2017. Repealed as of January 1, 2018, pursuant to Section 78265.6.)



78265.4

The chancellor’s office shall collect appropriate data for the purpose of evaluating the effectiveness of the pilot program. The chancellor’s office shall analyze this data, and contract with an external evaluator to conduct an independent evaluation, with findings and recommendations with respect to the pilot program to be reported to the Legislature on or before January 1, 2017.

(Added by Stats. 2010, Ch. 679, Sec. 2. Effective January 1, 2011. Inoperative July 1, 2017. Repealed as of January 1, 2018, pursuant to Section 78265.6.)



78265.5

This article shall be implemented in any fiscal year only to the extent that the chancellor’s office determines that sufficient moneys are available to administer the program.

(Added by Stats. 2010, Ch. 679, Sec. 2. Effective January 1, 2011. Inoperative July 1, 2017. Repealed as of January 1, 2018, pursuant to Section 78265.6.)



78265.6

This article shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2010, Ch. 679, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2018, by its own provisions. Note: Termination clause affects Article 3.7, commencing with Section 78265.)






ARTICLE 4 - Aviation

78271

The State Department of Transportation is authorized to make available to community colleges offering actual flight experience as part of the regular curriculum a basic insurance program and to ensure that adequate supervision and precautionary measures are taken by the flight school operators contracted to provide services for community college students. The governing board of any community college district offering actual flight experience as part of the regular curriculum may participate in the basic insurance program provided by the department, and pay from the funds of the district a pro rata share of the cost of the insurance program.

(Amended by Stats. 2005, Ch. 654, Sec. 20. Effective October 7, 2005.)






ARTICLE 4.5 - Teacher Preparation Programs

78275

(a) The Legislature finds and declares all of the following:

(1) There is a significant teacher shortage in California and the nation.

(2) The teacher shortage is exacerbated by the lack of minority teacher candidates.

(3) In California, it is estimated that there will be a shortfall of between 260,000 and 300,000 teachers during the first decade of the 21st century. Nationwide, the teacher shortfall is estimated to be between 2,000,000 and 2,200,000 during that same timeframe.

(b) It is, therefore, the intent of the Legislature to create a larger pool of potential teachers in California by establishing a teacher preparation curriculum in the California Community Colleges, expanding financial incentives for community college students who wish to become teachers, and guaranteeing the transfer of students who successfully complete the community college teacher preparation curriculum to appropriate status in teacher preparation programs of the California State University.

(Added by Stats. 2001, Ch. 714, Sec. 1. Effective January 1, 2002.)






ARTICLE 7 - Community Service Classes

78300

(a) The governing board of any community college district may, without the approval of the Board of Governors of the California Community Colleges, establish and maintain community service classes in civic, vocational, literacy, health, homemaking, technical and general education, including, but not limited to, classes in the fields of visual and performing arts, handicraft, science, literature, nature study, nature contacting, aquatic sports and athletics. These classes shall be designed to provide instruction and to contribute to the physical, mental, moral, economic, or civic development of the individuals or groups enrolled therein.

(b) Community service classes shall be open for the admission of adults and of those minors as in the judgment of the governing board may profit therefrom.

(c) Governing boards shall not expend General Fund moneys to establish and maintain community service classes. Governing boards may charge students enrolled in community service classes a fee not to exceed the cost of maintaining community service classes, or may provide instruction in community service classes for remuneration by contract, or with contributions or donations of individuals or groups. The board of governors shall adopt guidelines defining the acceptable reimbursable costs for which a fee may be charged and shall collect data and maintain uniform accounting procedures to ensure that General Fund moneys are not used for community services classes.

(Amended by Stats. 2001, Ch. 734, Sec. 68. Effective October 11, 2001.)






ARTICLE 8 - Independent Study

78300

(a) The governing board of any community college district may, without the approval of the Board of Governors of the California Community Colleges, establish and maintain community service classes in civic, vocational, literacy, health, homemaking, technical and general education, including, but not limited to, classes in the fields of visual and performing arts, handicraft, science, literature, nature study, nature contacting, aquatic sports and athletics. These classes shall be designed to provide instruction and to contribute to the physical, mental, moral, economic, or civic development of the individuals or groups enrolled therein.

(b) Community service classes shall be open for the admission of adults and of those minors as in the judgment of the governing board may profit therefrom.

(c) Governing boards shall not expend General Fund moneys to establish and maintain community service classes. Governing boards may charge students enrolled in community service classes a fee not to exceed the cost of maintaining community service classes, or may provide instruction in community service classes for remuneration by contract, or with contributions or donations of individuals or groups. The board of governors shall adopt guidelines defining the acceptable reimbursable costs for which a fee may be charged and shall collect data and maintain uniform accounting procedures to ensure that General Fund moneys are not used for community services classes.

(Amended by Stats. 2001, Ch. 734, Sec. 68. Effective October 11, 2001.)









CHAPTER 3 - Adult Schools

ARTICLE 1 - General Provisions

78401

(a) The governing board of any community college district shall have power with the approval of the board of governors to establish and maintain classes for adults for the purpose of providing instruction in civic, vocational, literacy, health, homemaking, technical and general education.

(b) Classes for adults shall conform to any course of study and graduation requirements otherwise imposed by law or under the authority of law.

(c) Classes for adults shall be open for the admission of adults and of any minors who, in the judgment of the governing board, may be qualified for admission thereto.

(d) The board of governors shall establish standards, including standards of attendance, curriculum, administration, and guidance and counseling service for classes for adults as a basis for the several apportionments of state funds provided herein for the support of these classes.

(e) The governing board of any community college district maintaining an adult school shall prescribe the requirements for the granting of diplomas.

(Amended by Stats. 1990, Ch. 1372, Sec. 488.)



78402

(a) The chancellor’s office, in conjunction with the department, as part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall jointly develop and issue assessment policy recommendations regarding assessments to be used by school districts and community college districts for purposes of placement in adult education courses offered pursuant to Section 84830 and paragraphs (2) to (6), inclusive, of subdivision (a) of Section 84757.

(b) The department and the chancellor’s office, as a part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall jointly develop and issue policy recommendations to the Legislature regarding a comprehensive accountability system for adult education courses offered pursuant to Section 84830 and paragraphs (2) to (6), inclusive, of subdivision (a) of Section 84757. The department and the chancellor’s office shall develop recommendations for all adult education-funded providers for assessment, evaluation, and data collection to document participant outcomes and placement, and other performance measures they deem appropriate. Accountability measures may include receipt of a secondary school diploma or its recognized equivalent, placement in a postsecondary educational institution, training, and employment. All funded programs shall be required to annually submit demographic and other student-level outcome information to the department or the chancellor’s office, as appropriate.

(c) The chancellor’s office, in conjunction with the department, and as a part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall coordinate and issue both of the following:

(1) Recommendations, including recommendations as to whether or not fees should be assessed, and fee policy guidelines to be used by school districts and community college districts regarding the authority to charge fees for courses offered pursuant to Section 84830. With respect to these recommendations and guidelines, it is the intent of the Legislature that:

(A) Registration and course fees should be equivalent across all programs.

(B) Fees should not generate income beyond the cost of providing the courses.

(C) Fees should not create a barrier to student access to adult education programs.

(2) Recommendations and policy guidelines regarding the use of a single student identifier to be used by school districts and community college districts for purposes of developing a comprehensive accountability system pursuant to the requirements of Section 84830.

(d) As used in this section, “department” means the State Department of Education.

(Added by Stats. 2014, Ch. 545, Sec. 2. Effective January 1, 2015.)






ARTICLE 3 - Education of Handicapped

78401

(a) The governing board of any community college district shall have power with the approval of the board of governors to establish and maintain classes for adults for the purpose of providing instruction in civic, vocational, literacy, health, homemaking, technical and general education.

(b) Classes for adults shall conform to any course of study and graduation requirements otherwise imposed by law or under the authority of law.

(c) Classes for adults shall be open for the admission of adults and of any minors who, in the judgment of the governing board, may be qualified for admission thereto.

(d) The board of governors shall establish standards, including standards of attendance, curriculum, administration, and guidance and counseling service for classes for adults as a basis for the several apportionments of state funds provided herein for the support of these classes.

(e) The governing board of any community college district maintaining an adult school shall prescribe the requirements for the granting of diplomas.

(Amended by Stats. 1990, Ch. 1372, Sec. 488.)



78402

(a) The chancellor’s office, in conjunction with the department, as part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall jointly develop and issue assessment policy recommendations regarding assessments to be used by school districts and community college districts for purposes of placement in adult education courses offered pursuant to Section 84830 and paragraphs (2) to (6), inclusive, of subdivision (a) of Section 84757.

(b) The department and the chancellor’s office, as a part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall jointly develop and issue policy recommendations to the Legislature regarding a comprehensive accountability system for adult education courses offered pursuant to Section 84830 and paragraphs (2) to (6), inclusive, of subdivision (a) of Section 84757. The department and the chancellor’s office shall develop recommendations for all adult education-funded providers for assessment, evaluation, and data collection to document participant outcomes and placement, and other performance measures they deem appropriate. Accountability measures may include receipt of a secondary school diploma or its recognized equivalent, placement in a postsecondary educational institution, training, and employment. All funded programs shall be required to annually submit demographic and other student-level outcome information to the department or the chancellor’s office, as appropriate.

(c) The chancellor’s office, in conjunction with the department, and as a part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall coordinate and issue both of the following:

(1) Recommendations, including recommendations as to whether or not fees should be assessed, and fee policy guidelines to be used by school districts and community college districts regarding the authority to charge fees for courses offered pursuant to Section 84830. With respect to these recommendations and guidelines, it is the intent of the Legislature that:

(A) Registration and course fees should be equivalent across all programs.

(B) Fees should not generate income beyond the cost of providing the courses.

(C) Fees should not create a barrier to student access to adult education programs.

(2) Recommendations and policy guidelines regarding the use of a single student identifier to be used by school districts and community college districts for purposes of developing a comprehensive accountability system pursuant to the requirements of Section 84830.

(d) As used in this section, “department” means the State Department of Education.

(Added by Stats. 2014, Ch. 545, Sec. 2. Effective January 1, 2015.)









CHAPTER 4 - Programs for Handicapped Students

78401

(a) The governing board of any community college district shall have power with the approval of the board of governors to establish and maintain classes for adults for the purpose of providing instruction in civic, vocational, literacy, health, homemaking, technical and general education.

(b) Classes for adults shall conform to any course of study and graduation requirements otherwise imposed by law or under the authority of law.

(c) Classes for adults shall be open for the admission of adults and of any minors who, in the judgment of the governing board, may be qualified for admission thereto.

(d) The board of governors shall establish standards, including standards of attendance, curriculum, administration, and guidance and counseling service for classes for adults as a basis for the several apportionments of state funds provided herein for the support of these classes.

(e) The governing board of any community college district maintaining an adult school shall prescribe the requirements for the granting of diplomas.

(Amended by Stats. 1990, Ch. 1372, Sec. 488.)



78402

(a) The chancellor’s office, in conjunction with the department, as part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall jointly develop and issue assessment policy recommendations regarding assessments to be used by school districts and community college districts for purposes of placement in adult education courses offered pursuant to Section 84830 and paragraphs (2) to (6), inclusive, of subdivision (a) of Section 84757.

(b) The department and the chancellor’s office, as a part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall jointly develop and issue policy recommendations to the Legislature regarding a comprehensive accountability system for adult education courses offered pursuant to Section 84830 and paragraphs (2) to (6), inclusive, of subdivision (a) of Section 84757. The department and the chancellor’s office shall develop recommendations for all adult education-funded providers for assessment, evaluation, and data collection to document participant outcomes and placement, and other performance measures they deem appropriate. Accountability measures may include receipt of a secondary school diploma or its recognized equivalent, placement in a postsecondary educational institution, training, and employment. All funded programs shall be required to annually submit demographic and other student-level outcome information to the department or the chancellor’s office, as appropriate.

(c) The chancellor’s office, in conjunction with the department, and as a part of the report and recommendations required pursuant to paragraph (1) of subdivision (f) of Section 84830, shall coordinate and issue both of the following:

(1) Recommendations, including recommendations as to whether or not fees should be assessed, and fee policy guidelines to be used by school districts and community college districts regarding the authority to charge fees for courses offered pursuant to Section 84830. With respect to these recommendations and guidelines, it is the intent of the Legislature that:

(A) Registration and course fees should be equivalent across all programs.

(B) Fees should not generate income beyond the cost of providing the courses.

(C) Fees should not create a barrier to student access to adult education programs.

(2) Recommendations and policy guidelines regarding the use of a single student identifier to be used by school districts and community college districts for purposes of developing a comprehensive accountability system pursuant to the requirements of Section 84830.

(d) As used in this section, “department” means the State Department of Education.

(Added by Stats. 2014, Ch. 545, Sec. 2. Effective January 1, 2015.)






CHAPTER 7 - Instructional Materials

ARTICLE 1 - Prohibited Acts

78900

(a) No publisher or manufacturer of instructional materials, nor any of his or her representatives, shall offer or give any emolument, money, or other valuable thing, or any inducement, to any community college official to directly or indirectly introduce, recommend, vote for, or otherwise influence the adoption or purchase of any instructional material.

(b) No community college official shall accept any emolument, money, or other valuable thing, or any inducement to directly or indirectly introduce, recommend, vote for, or otherwise influence the adoption or purchase of any instructional material.

(c) Any publisher or manufacturer of instructional materials or his or her representative, or any community college official who violates any of the provisions of this article is guilty of a misdemeanor. Any community college official who violates this article shall, in addition to any other penalty, be removed from his or her official position.

(d) Nothing in this chapter shall be construed to prevent any publisher, manufacturer, or agent from supplying for purposes of examination necessary sample copies of instructional materials to any community college official.

(e) Nothing in this chapter shall be construed to prevent a community college official from receiving sample copies of instructional materials.

(f) Nothing contained in this chapter shall be construed to prohibit or restrict a community college official from receiving royalties or other compensation from the publisher or manufacturer of instructional materials written, designed, or prepared by the community college official, and adopted or purchased by any governing board, other than compensation paid as a commission to the community college official for negotiating sales to governing boards. No district shall have or claim the right to receive a royalty or other compensation due to any community college official employed by the district unless the instructional material was written or prepared during the normal schoolday during which the community college official is required by the district to be on duty.

(Amended by Stats. 1990, Ch. 1372, Sec. 503.)



78907

The use by any person, including a student, of any electronic listening or recording device in any classroom without the prior consent of the instructor is prohibited, except as necessary to provide reasonable auxiliary aids and academic adjustments to disabled students. Any person, other than a student, who willfully violates this section shall be guilty of a misdemeanor.

Any student violating this section shall be subject to appropriate disciplinary action.

This section shall not be construed as affecting the powers, rights, and liabilities arising from the use of electronic listening or recording devices as provided for by any other provision of law.

(Amended by Stats. 1990, Ch. 1372, Sec. 509.)









CHAPTER 8 - College Terms

ARTICLE 3 - Holidays and Observances

79020

Except as otherwise provided the community colleges shall continue in session or close on specified holidays as follows:

(a) The community colleges shall close on January 1st, the third Monday in January, commencing in the 1989–90 fiscal year, known as “Dr. Martin Luther King, Jr. Day,” February 12th known as “Lincoln Day,” the third Monday in February known as “Washington Day,” the last Monday in May known as “Memorial Day,” July 4th, the first Monday in September known as “Labor Day,” November 11th known as “Veterans Day,” that Thursday in November proclaimed by the President as “Thanksgiving Day,” and December 25th.

(b) Any contractual provision between any community college district and its employees in effect on the effective date of the act that adds this subdivision shall prevail over any conflict regarding Dr. Martin Luther King, Jr. Day until the termination date of the contract or upon termination by mutual agreement of the parties, whichever occurs first.

(c) The Governor in appointing any other day for a public fast, thanksgiving, or holiday may provide whether the community colleges shall close on the day. If the Governor does not provide whether the community colleges shall close, they shall continue in session on all special or limited holidays appointed by the Governor, but shall close on all other days appointed by the Governor for a public fast, thanksgiving, or holiday.

(d) The community colleges shall close on every day appointed by the President as a public fast, thanksgiving, or holiday, unless it is a special or limited holiday.

(e) The community colleges shall continue in session on all legal holidays other than those designated by or pursuant to this section, and shall hold proper exercises commemorating the day.

(f) When any of the holidays on which the schools would be closed fall on Sunday, the community colleges shall close on the Monday following, except that (1) if Lincoln Day falls on a Sunday, the community colleges may observe this holiday on the preceding or following Friday, the following Monday, or the following Tuesday, and maintain classes on the date specified in subdivision (a) where applicable, or (2) if Lincoln Day falls on a Monday, the community colleges may observe this holiday on the preceding or following Friday, that Monday, or the following Tuesday, and maintain classes on the date specified in subdivision (a) where applicable.

(g) When any of the holidays on which the schools would be closed, except Lincoln Day, fall on Saturday, the community colleges shall close on the preceding Friday, and that Friday shall be declared a state holiday.

(h) If any holiday on which the community colleges are required to close pursuant to subdivision (a) occurs under federal law on a date different than the date specified in subdivision (a), the governing board of any community college district may close the community colleges of the district on the date recognized by federal law and maintain classes on the date specified in subdivision (a).

(i) When Veterans Day would fall on Tuesday, the governing board of a community college district may close the colleges on the preceding Monday, and maintain classes on the date specified in subdivision (a). When Veterans Day would fall on Wednesday, the governing board of a community college district may close the colleges on either the preceding Monday or the following Friday, and maintain classes on the date specified in subdivision (a). When Veterans Day would fall on Thursday, the governing board of a community college district may close the colleges on the following Friday, and maintain classes on the date specified in subdivision (a).

(j) When Lincoln Day would fall on Tuesday, the governing board of a community college district may close the colleges on the preceding Monday, the preceding Friday, or the following Friday, and maintain classes on the date specified in subdivision (a) where appropriate. When Lincoln Day would fall on Wednesday, the governing board of a community college district may close the colleges on the preceding Monday, the preceding Friday, or the following Friday, and maintain classes on the date specified in subdivision (a). When Lincoln Day would fall on Thursday, the governing board of a community college district may close the colleges on the preceding Friday or the following Friday, and maintain classes on the date specified in subdivision (a). When Lincoln Day falls on Saturday, the governing board of a community college district may close the colleges on the preceding Friday or the following Friday, and maintain classes on the date specified in subdivision (a) where appropriate.

(k) In addition to the holidays specified in subdivision (a), a community college may close on March 31 known as “Cesar Chavez Day” if the governing board, pursuant to a memorandum of understanding reached pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, agrees to close the community college for that purpose.

(l) In addition to the holidays specified in subdivision (a), a community college may close on the fourth Friday in September known as “Native American Day” if the governing board, pursuant to a memorandum of understanding reached pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, agrees to close the community college for that purpose.

(m) Nothing in this section is to be interpreted as authorizing a community college district governing board to maintain community colleges in its district for a lesser number of days during the college year than the minimum established by law.

(Amended by Stats. 1998, Ch. 637, Sec. 4. Effective January 1, 1999.)



79021

Notwithstanding any other provision of this article, whenever the Governor appoints any other day as a holiday and does not provide for the closing of the community colleges, but the community colleges do close, the closing shall be deemed a closing for a holiday declared by the governing board.

(Amended by Stats. 1990, Ch. 1372, Sec. 513.7.)



79030

Whenever climatic conditions of a community college district are such as to render it necessary that the colleges be closed as early in the year as possible or opened as late in the year as possible, the governing board of the community college district may maintain classes on any days other than the 25th day of December, the first day of January, the fourth day of July, and any day appointed by the President or the Governor for a public thanksgiving.

When classes are maintained on holidays pursuant to this section, proper exercises shall be held commemorating the day.

(Amended by Stats. 1981, Ch. 470, Sec. 196.)









CHAPTER 9 - Miscellaneous

ARTICLE 1 - Child Development Centers

79120

The governing board of any community college district may establish and maintain a child development center on or near each community college campus pursuant to the provisions of Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1.

(Enacted by Stats. 1976, Ch. 1010.)



79121

(a) Notwithstanding any other provision of law, a child under two years of age whose parent is a student, or whose parents are students, may attend child development centers consistent with the priorities established pursuant to law.

(b) Children of students attending school at a particular campus shall have first priority for attendance at a child development center at that campus.

(c) Student families, as described in Section 8263, shall pay fees according to the fee schedule established by the Superintendent of Public Instruction pursuant to subdivision (f) of that section.

(d) Highest priority shall be given to student families with the greatest income deficit, and lowest priority to student families with the greatest income.

(e) For the purposes of assigning eligibility priority, applicant student families shall be grouped according to the amount of their income in one-hundred-dollar ($100) monthly increments. All student families within a particular income range shall be treated as if their incomes were the same, and priority for eligibility within each particular income range shall be assigned on the following basis:

(1) Single-parent student families.

(2) Two-parent families, where both parents are students or where one parent is a student and the other is working.

(f) Student families who are recipients of public assistance shall be subject to the same assignment of priority as other student families whose incomes fall in the same income range.

(Amended by Stats. 1995, Ch. 758, Sec. 108. Effective January 1, 1996.)






ARTICLE 3 - Industry Internship and Apprenticeship Programs

79140

The Legislature hereby finds and declares as follows:

(a) A consensus exists among employment training professionals, economists, and industry experts concerning the serious mismatch that has developed between labor force skills and the needs of employers.

(b) Workplace skills training is most effective within a real workplace environment.

(c) Private sector industry internships and apprenticeship models successfully focus employment training on a specific job or set of skills, thereby meeting the precise needs of the labor market.

(d) Many high-growth industries, such as new media and biotechnology, are particularly suited to worksite-based learning because skills required by those industries involve the use of costly equipment and require continual upgrading.

(Added by Stats. 1997, Ch. 932, Sec. 1. Effective January 1, 1998.)



79144

For the purposes of this article, the following definitions shall apply:

(a) “Apprenticeship program standards” means the written document containing, among other things, all the terms and conditions for the qualification, recruitment, selection, employment and training, working conditions, wages, employee benefits, and other compensation for apprentices and all other provisions and statements, including attachments, as required by the Labor Code and by Chapter 2 (commencing with Section 200) of Title 8 of the California Code of Regulations, which, when approved by the Chief of the Division of Apprenticeship Standards of the Department of Industrial Relations, shall constitute registration of these standards and authority to conduct that program of apprenticeship in this state.

(b) “Apprenticeship training program” means a comprehensive plan containing, among other things, apprenticeship program standards, program regulations, related and supplemental instruction course outlines, and policy statements for the effective administration of that apprenticeship training program, in accordance with Chapter 2 (commencing with Section 200) of Title 8 of the California Code of Regulations.

(c) “Internship training program” means a planned series of educational training activities, paid or unpaid, in a specific or general occupational field.

(Added by Stats. 1997, Ch. 932, Sec. 1. Effective January 1, 1998.)



79146

To the extent sufficient resources exist, the board of governors may establish internship training programs and actively support apprenticeship training programs in collaboration with the Division of Apprenticeship Standards of the Department of Industrial Relations. The board of governors may establish internship training programs pursuant to this section for only those occupations not covered by an apprenticeship training program approved by the Division of Apprenticeship Standards of the Department of Industrial Relations before January 1, 1998.

(Amended by Stats. 2013, Ch. 48, Sec. 63. Effective July 1, 2013.)



79148

To the extent that sufficient federal funds and other resources are available, the Division of Apprenticeship Standards of the Department of Industrial Relations, in partnership with the California Community Colleges, shall develop and implement innovative apprenticeship training demonstration projects in high-growth industries in emerging and transitioning occupations that meet local labor market needs and that are validated by current labor market data.

(Amended by Stats. 2013, Ch. 48, Sec. 64. Effective July 1, 2013.)



79149

(a) The Chancellor of the California Community Colleges shall be responsible for allocating funds for apprenticeship programs in good standing and approved pursuant to Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code for the community colleges.

(b) Upon appropriation by the Legislature, the Chancellor of the California Community Colleges shall allocate funds solely for the purposes of reimbursing community colleges pursuant to Section 79149.3.

(Added by Stats. 2013, Ch. 48, Sec. 65. Effective July 1, 2013.)



79149.1

Attendance of apprentices enrolled in any class maintained by a community college, pursuant to Section 3074 of the Labor Code, shall be reimbursed pursuant to Section 79149.3 only if reported separately to the Chancellor of the California Community Colleges. Attendance reported pursuant to this section shall be used only for purposes of calculating allowances pursuant to Section 79149.3.

(Added by Stats. 2013, Ch. 48, Sec. 66. Effective July 1, 2013.)



79149.2

(a) An apprentice attending community college in classes of related and supplemental instruction as provided pursuant to Section 3074 of the Labor Code and in accordance with subdivision (d) of Section 3078 of the Labor Code shall be exempt from the requirements of any interdistrict attendance agreement for those classes.

(b) A community college shall be exempt from Section 55301 of Title 5 of the California Code of Regulations when establishing an apprenticeship course or program outside the territory of its community college district for nonresidents of that district when the participants in the class are indentured apprentices and the apprenticeship course or program is approved by the Division of Apprenticeship Standards of the Department of Industrial Relations.

(Added by Stats. 2013, Ch. 48, Sec. 67. Effective July 1, 2013.)



79149.3

(a) The reimbursement rate shall be established in the annual Budget Act and the rate shall be commonly applied to all providers of instruction specified in subdivision (d).

(b) For purposes of this section, each hour of teaching time may include up to 10 minutes of passing time and breaks.

(c) This section also applies to isolated apprentices, as defined in Section 3074 of the Labor Code, for which alternative methods of instruction are provided.

(d) The Chancellor of the California Community Colleges shall make the reimbursements specified in this section for teaching time provided by community colleges.

(e) The hours for related and supplemental instruction derived from funds appropriated pursuant to subdivision (b) of Section 79149 shall be allocated by the Chancellor of the California Community Colleges directly to participating community colleges that contract with apprenticeship programs pursuant to subdivision (f).

(f) Reimbursements may be made under this section for related and supplemental instruction provided to indentured apprentices only if the instruction is provided by a program approved by the Division of Apprenticeship Standards of the Department of Industrial Relations in accordance with Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(g) The initial allocation of hours for related and supplemental instruction pursuant to subdivision (e) at the beginning of any fiscal year when multiplied by the hourly rate established in the Budget Act for that year shall equal 100 percent of total appropriation for apprenticeships.

(h) If funds remain from the appropriation pursuant to subdivision (b) of Section 79149, the Chancellor of the California Community Colleges shall reimburse community colleges for unfunded related and supplemental instruction hours from any of the three previous fiscal years, in the following order:

(1) Reported related and supplemental instruction hours as described in subdivision (b) of Section 79149.5 that were paid at a rate less than the hourly rate specified in the Budget Act.

(2) Reported related and supplemental instruction hours that were not reimbursed.

(Added by Stats. 2013, Ch. 48, Sec. 68. Effective July 1, 2013.)



79149.4

For purposes of the California Firefighter Joint Apprenticeship Program, a class of related and supplemental instruction that qualifies for funding pursuant to Section 79149.3 includes, but is not necessarily limited to, a class that meets both of the following requirements:

(a) The class is conducted at the workplace.

(b) The person providing instruction is qualified, by means of education or experience, as a journeyman and shares the responsibility for supervision of the apprentices participating in the classes with the certified community college or adult education coordinator.

(Added by Stats. 2013, Ch. 48, Sec. 69. Effective July 1, 2013.)



79149.5

(a) The Chancellor of the California Community Colleges, in consultation with the Division of Apprenticeship Standards of the Department of Industrial Relations and the Superintendent, shall annually review the amount of state funding necessary to provide the reimbursements specified in Section 79149.3, and shall include an estimate of required funds in its budget for each fiscal year.

(b) If the amounts appropriated in any fiscal year are insufficient to provide full reimbursement, the hourly rate specified in Section 79149 shall be reduced on a pro rata basis only for reported hours that are in excess of the number of hours allocated at the beginning of the fiscal year so that the entire appropriation is allocated.

(c) If the amount appropriated is in excess of the amounts needed for full reimbursement pursuant to subdivision (h) of section 79149.3, any excess shall be allocated to community college districts to be used for the purpose of the state general apportionment.

(Added by Stats. 2013, Ch. 48, Sec. 70. Effective July 1, 2013.)



79149.6

(a) The Chancellor of the California Community Colleges and the Division of Apprenticeship Standards of the Department of Industrial Relations, in consultation with the Superintendent, shall jointly develop a model format for agreements between apprenticeship programs and community colleges for instruction pursuant to Section 3074 of the Labor Code.

(b) By March 14, 2014, the Chancellor of the California Community Colleges and the Division of Apprenticeship Standards of the Department of Industrial Relations, with equal participation by local educational agencies and community college apprenticeship administrators, shall develop common administrative practices and treatment of costs and services, as well as other policies related to apprenticeship programs. Any policies developed pursuant to this subdivision shall become operative upon approval by the California Apprenticeship Council.

(Added by Stats. 2013, Ch. 48, Sec. 71. Effective July 1, 2013.)






ARTICLE 4 - Cooperative Agencies Resources for Education Program

79150

The Chancellor’s office of the California Community Colleges, in cooperation with the State Department of Social Services and the State Employment Development Department, may enter into agreements with community college districts, which, prior to July 1, 1984, established cooperative agencies resources for education programs, for the purpose of providing additional funds for support services for those programs. Support services shall include, but not be limited to, child care and transportation allowances, books and supplies, counseling, and other related services.

(Amended by Stats. 1984, Ch. 547, Sec. 1.)



79151

Each community college district specified in Section 79150 may apply for the funds pursuant to this article. Each district shall demonstrate that all existing resources have been exhausted, the number of new welfare recipients who will be served, and the extent of cooperation between the local county welfare department and the State Employment Development Department, the educational opportunity programs and services program, and campus child development programs.

(Added by Stats. 1982, Ch. 1029, Sec. 2.)



79152

Participants in cooperative agencies resources for education programs shall be at least 18 years of age, be a single head-of-household, be receiving Aid to Families with Dependent Children, and be desirous of completing their high school education or pursuing a job-relevant curriculum.

(Added by Stats. 1982, Ch. 1029, Sec. 2.)



79154

The Board of Governors of the California Community Colleges, in conjunction with the State Department of Social Services and the State Employment Development Department, shall adopt guidelines for the cooperative agencies resources for education programs. The board of governors shall be responsible for the administration of the funds for the program.

(Amended by Stats. 1990, Ch. 1372, Sec. 531.)



79155

For the 1983–84 fiscal year and each fiscal year thereafter, this article shall be operative only if funds are specifically appropriated for the purposes of the cooperative agencies resources for education programs pursuant to this article.

(Amended by Stats. 1990, Ch. 1372, Sec. 532.)






ARTICLE 5 - CalWORKs Recipients Education Program

79200

(a) There is in the California Community Colleges the CalWORKs Recipients Education Program.

(b)  As used in this article, “CalWORKs recipient” means a recipient of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code or any successor program.

(Amended by Stats. 2014, Ch. 34, Sec. 8. Effective June 20, 2014.)



79201

It is the intent of the Legislature in enacting this article to assist CalWORKs recipients prepare for employment.

(Added by Stats. 1997, Ch. 270, Sec. 17. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



79202

To the extent that funding is provided in the annual Budget Act, a community college shall receive funding for educational services provided to CalWORKs recipients based on the number of CalWORKs recipients that are enrolled at the community college and the scope and number of programs that the college plans to offer to assist CalWORKs recipients obtain employment. Prior to receiving funding, a community college shall submit to the chancellor a Request for Application which contains a plan for curriculum development or redesign. The plan shall include all of the following:

(a) Evidence that the curriculum will prepare students for an occupation that is in demand in the local labor market or that is in an emerging field that has documented employment potential.

(b) Participation by the county welfare department to establish that the programs being developed or redesigned will provide CalWORKs recipients with the training and experience necessary to secure employment, including intensive English language proficiency.

(c) Evidence of collaboration with local partners, such as employers, private industry councils, regional occupational programs, adult education providers, and affected counties in the development and design of the curriculum.

(d) Procedures to monitor CalWORKs recipients who complete the new curricula and transition into employment.

(e) A description of new courses for CalWORKs recipients that are designed to aid recipients with job-related advancement.

(Amended by Stats. 2004, Ch. 668, Sec. 3. Effective January 1, 2005.)



79203

To the extent that funding is provided in the annual Budget Act, funds received by a community college for curriculum development or redesign for CalWORKs recipients may be expended for all of the following purposes:

(a) To develop or redesign vocational curricula for CalWORKs recipients so that courses may be offered as part of a short-term intensive program, including Open Entry and Open Exit programs, and including intensive English language immersion.

(b) To link CalWORKs courses to job placement through work experience and internships.

(c) To redesign basic education and ESL classes so that they may be integrated with vocational training programs.

(d) To expand the use of telecommunications in providing the new curricula to CalWORKs recipients.

(Amended by Stats. 2004, Ch. 668, Sec. 4. Effective January 1, 2005.)



79204

(a) In addition to the funding received pursuant to Section 79202, and to the extent that funding is provided in the annual Budget Act, a community college district shall receive funding for purposes of providing special services for CalWORKs recipients.

(b) Special services for CalWORKs recipients shall assist CalWORKs recipient students and those students transitioning off of CalWORKs in achieving long-term self-sufficiency through coordinated student services offered at a community college. Special services may include any of the services funded in accordance with subdivision (e).

(c) Services funded pursuant to this section shall be provided only to the following:

(1) Current CalWORKs recipients until their initial educational objectives are met.

(2) Former CalWORKs recipients for a period of not more than two years, subject to the conditions of Section 79208.

(d) Funds received for purposes of this section shall be used to supplement, and not supplant, existing funds and services provided for CalWORKs recipients attending a community college.

(e) The chancellor shall develop an equitable method for allocating these funds to all community college districts based on the relative number of CalWORKs recipients in attendance in each district and shall allocate funds for the following purposes:

(1) Job placement.

(2) Coordination with county welfare offices and other local agencies, including, but not limited to, local workforce investment boards.

(3) Child care and workstudy.

(4) Instruction.

(5) Postemployment skills training and related skills training.

(6) Campus-based case management, limited to on-campus assistance and services not provided by county caseworkers that do not supplant other counseling and academic support services funded through existing California Community Colleges categorical programs.

(Added by Stats. 2014, Ch. 34, Sec. 9. Effective June 20, 2014.)



79205

(a) Funds allocated pursuant to Section 79204 for the purposes of subsidized child care shall be utilized only for children of CalWORKs recipients through campus-based centers or parental choice vouchers subject to rules consistent with those applied to related programs operated by the State Department of Education, including those rules relating to eligibility, reimbursement rates, and parental contribution schedules.

(b) Subsidized campus child care shall be provided to CalWORKs recipients only if they are engaged in welfare-to-work activities pursuant to Section 11320.1 of the Welfare and Institutions Code, through the completion of their initial education and training plan and for up to three months thereafter or until the end of the academic year, whichever period of time is greater.

(c) Funds allocated pursuant to Section 79204 for workstudy shall be used for payments to those employers that currently participate in campus-based workstudy programs or are providing work experiences that are directly related to and in furtherance of student educational programs and work participation requirements. Those payments shall not exceed 75 percent of the wage for the workstudy positions, and the employers shall pay at least 25 percent of the wage for the workstudy positions. These funds may be expended on behalf of a CalWORKs recipient only if the recipient’s total hours of education, employment, and workstudy meet the recipient’s obligations as specified in Section 11322.8 of the Welfare and Institutions Code.

(Added by Stats. 2014, Ch. 34, Sec. 10. Effective June 20, 2014.)



79206

(a) Funds allocated pursuant to Section 79204 may be used to provide additional sections of credit or noncredit classes for CalWORKs recipient students if the chancellor determines that a community college district is otherwise unable to offer the additional instructional services to meet the demand for CalWORKs students.

(b) The determination described in subdivision (a) shall be based on fall enrollment information and community college districts shall submit applications to the Chancellor of the California Community Colleges by December 1 of each year.

(c) If the chancellor approves the use of funds for direct instructional workload pursuant to subdivision (a), the Chancellor of the California Community Colleges shall submit a report to the Department of Finance and the Joint Legislative Budget Committee by February 15 of each year that includes at least all of the following information:

(1) The enrollment of new CalWORKs recipient students.

(2) An explanation of why additional classes were needed to accommodate the needs of CalWORKs recipient students.

(3) An expenditure plan for the balance of these funds.

(Added by Stats. 2014, Ch. 34, Sec. 11. Effective June 20, 2014.)



79207

(a) As a condition of continued receipt of the funds allocated pursuant to Section 79204, by the fourth week following the end of the semester or quarter term commencing in January of each year, community college districts and colleges shall submit to the Chancellor of the California Community Colleges a report, in the format specified by the chancellor, in consultation with the State Department of Social Services, that includes, but is not limited to, all of the following information:

(1) How the moneys received for the funded components of special services, as specified in subdivision (e) of Section 79204, were spent.

(2) The number of hours of child care services provided.

(3) The average monthly enrollment of CalWORKs recipient dependents served in child care.

(4) The number of workstudy hours provided.

(5) The hourly salaries and type of jobs in which CalWORKs recipients were placed.

(6) The number of students receiving case management.

(7) The student participation rates, and other outcome data.

(b) It is the intent of the Legislature that, to the extent practicable, reporting from colleges utilize data gathered for federal reporting requirements at the state and local level.

(c) The Chancellor of the California Community Colleges shall compile the information received pursuant to subdivision (a) for annual reports to the Legislature, Governor, the Legislative Analyst, the Department of Finance, and the State Department of Social Services, notwithstanding Section 10231.5 of the Government Code, by February 15 of each year.

(d) A report to the Legislature pursuant to subdivision (c) shall be submitted pursuant to Section 9795 of the Government Code.

(Added by Stats. 2014, Ch. 34, Sec. 12. Effective June 20, 2014.)



79208

(a) First priority for expenditures of any funds allocated in Section 79204 shall be for the support of current CalWORKs recipients.

(b) If the needs of current CalWORKs recipients are insufficient to fully utilize all of the funding allocated pursuant to Section 79204 in a cost-effective way, the chancellor, in consultation with the State Department of Social Services, may allocate a portion of the funds allocated pursuant to Section 79204 for the purpose of providing postemployment services to former CalWORKs recipients.

(c) Prior to an allocation of funds for postemployment services pursuant to subdivision (b), the chancellor shall secure the approval of the Department of Finance for the allocations, complete a cumulative report on the outcomes, activities, and cost-effectiveness of the program of funding specified in Section 79204 no later than February 15 of each year, and provide the rationale and justification for the proposed allocation of funds for postemployment services by community college districts for former CalWORKs recipients.

(d) Funds allocated pursuant to subdivision (b) shall be used only for former CalWORKs recipients who have been off of cash assistance for not longer than two years to assist them in upgrading skills, job retention, and advancement, by means of one or more of the following:

(1) Direct instruction that cannot be funded by other means.

(2) Child care to support attendance in classes consistent with this article for periods commensurate with a student’s need for postemployment training within the two-year period.

(3) Job development and placement services.

(4) Career counseling and assessment activities that cannot be funded through other programs.

(Added by Stats. 2014, Ch. 34, Sec. 13. Effective June 20, 2014.)



79209

(a) If a community college district is unable to fully expend its share of funds allocated for child care pursuant to Section 79204, it may request that the chancellor approve a reallocation to other CalWORKs purposes authorized by this article, subject to all pertinent limitations and any district match required for those purposes.

(b) Funds allocated pursuant to Section 79204 shall be budgeted to meet the state’s Temporary Assistance for Needy Families maintenance of effort requirement pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104-193) and may not be expended in any way that would cause their disqualification as a federally allowable maintenance of effort expenditure.

(Added by Stats. 2014, Ch. 34, Sec. 14. Effective June 20, 2014.)






ARTICLE 6 - Grants for Worksite-Based Training Programs

79210

(a) The office of the Chancellor of the California Community Colleges shall award grants to community college districts for the purpose of developing curricula and pilot programs that provide training to licensed nurses, including, but not necessarily limited to, training in the following nursing specialty areas:

(1) Critical care.

(2) Emergency.

(3) Obstetrics.

(4) Pediatrics.

(5) Neonatal intensive care.

(6) Operating room.

(b) A grant application shall include all of the following:

(1) Demonstration that a shortage of trained nurses in the areas listed in subdivision (a) exists in the region served by the applicant and a description of the manner in which the proposed program would reduce that shortage.

(2) Identification of hospital partners that have agreed to participate in the development of curricula and pilot programs. Participation by hospital partners shall include a one-to-one match in the form of any one or combination of the following:

(A) Direct financial support.

(B) Tuition, fee, or other reimbursement of students.

(C) Involvement of salaried nurse mentors, clinical nurse specialists, or other specialty prepared staff.

(D) Provision of paid clinical experiences for program participants.

(E) Use of equipment for training purposes.

(c) The office of the Chancellor of the California Community Colleges shall verify the grant agreement between local community college districts and their hospital partners, including the specific form of the one-to-one matching contribution described in paragraph (2) of subdivision (b).

(Added by Stats. 2001, Ch. 514, Sec. 1. Effective January 1, 2002.)






ARTICLE 7 - Support Services for Foster Youth Attending Community College

79220

The Office of the Chancellor of the California Community Colleges may enter into agreements with up to 10 community college districts to provide additional funds for services in support of postsecondary education for foster youth. This program shall be known as the Cooperating Agencies Foster Youth Educational Support Program, and shall expand the number of students participating in the Community College Extended Opportunity Programs and Services and shall not displace other students. The funding provided pursuant to this article shall be separate and apart from the funding provided under existing cooperative agencies resources for education programs pursuant to Article 4 (commencing with Section 79150). In addition to the delivery of Student Success and Support Program services, as defined in Section 78212, services shall include, when appropriate, but not necessarily be limited to, outreach and recruitment, service coordination, counseling, book and supply grants, tutoring, independent living and financial literacy skills support, frequent in-person contact, career guidance, transfer counseling, child care and transportation assistance, and referrals to health services, mental health services, housing assistance, and other related services.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015. See ongoing operational condition prescribed in Section 79227.)



79221

(a) A community college district that wishes to participate in this program shall apply to the board of governors for funding pursuant to this article. The application of each participating community college district shall provide the estimated number of foster youth who will be served. The application shall also describe the extent of cooperation between the local county child welfare department, the county probation department, the local educational opportunity programs and services program, and the district to ensure that services provided under this article to eligible youth are coordinated with, and do not supplant, other services provided by the county and state.

(b) If more than 10 community college districts apply for funding under the program, the board of governors shall give priority to those districts with the higher number of eligible students.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015. See ongoing operational condition prescribed in Section 79227.)



79222

A student participant in this program shall meet both of the following requirements:

(a) Be a current or former foster youth in California whose dependency was established or continued by the court on or after the youth’s 16th birthday.

(b) Be no older than 25 years of age at the commencement of any academic year in which he or she participates in the program.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015. See ongoing operational condition prescribed in Section 79227.)



79223

The board of governors shall adopt regulations that authorize the director of the Community College Extended Opportunity Programs and Services at each community college to accept students who are enrolled for at least nine units into this program.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015. See ongoing operational condition prescribed in Section 79227.)



79224

It is the intent of the Legislature that, consistent with the requirements and intent outlined in subdivisions (b) and (c) of Section 78215, and to the extent that a participating community college meets the responsibilities outlined in paragraph (2) of subdivision (a) of Section 78212, any student who participates in the program pursuant to this article participate in the program of services outlined in paragraph (2) of subdivision (a) of Section 78212.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015. See ongoing operational condition prescribed in Section 79227.)



79225

The board of governors, in consultation with the State Department of Social Services, shall adopt regulations for the program. The board of governors shall be responsible for the administration of funds for the program. To the extent possible, the State Department of Social Services, in consultation with the County Welfare Directors Association of California, the Chief Probation Officers of California, and other advocates, shall consult with the chancellor’s office to ensure that services provided under this article to eligible youths are coordinated with, and do not supplant, other services provided by the county and state.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015. See ongoing operational condition prescribed in Section 79227.)



79226

Notwithstanding Section 10231.5 of the Government Code, commencing March 31, 2018, and every two years thereafter, the board of governors shall submit a report to the Governor, the education policy committees of the Legislature, and the California Child Welfare Council describing its efforts to serve students who are current and former foster youth. These biennial reports shall also include a review on a campus-by-campus basis of the enrollment, retention, transfer, and completion rates of foster youth, including categorical funding of those programs. The reports shall also include recommendations on whether and how the program under this article can be expanded to all community college districts and campuses.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015. See ongoing operational condition prescribed in Section 79227.)



79227

This article shall be operative in a fiscal year only if funds have been appropriated for purposes of this article for that fiscal year.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015.)



79228

The board of governors may authorize the chancellor, consistent with the requirements the board may impose, to designate up to 2 percent of the funds allocated pursuant to this article for program administration.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015. See ongoing operational condition prescribed in Section 79227.)



79229

The board of governors may authorize the chancellor, consistent with the requirements the board may impose, to designate up to 3 percent of the funds allocated pursuant to this article for program development and program accountability.

(Added by Stats. 2014, Ch. 771, Sec. 2. Effective January 1, 2015. See ongoing operational condition prescribed in Section 79227.)












PART 49 - COMMUNITY COLLEGES, EDUCATION FACILITIES

CHAPTER 1 - School Sites

ARTICLE 1 - Location

81003

Subject to Section 66904, a community college may build campus facilities on school, local government, or other public property not owned by the community college, if the community college obtains permission from the owner of the public property to do so.

(Added by Stats. 1987, Ch. 1059, Sec. 1.)



81004

(a) A community college may develop a public-private partnership for the purpose of constructing education buildings or education centers. The facilities may be constructed on a site donated through the public-private partnership agreement between the community college and the private sector. The construction of any education building or education center is subject to approval by the Board of Governors of the California Community Colleges if the education building or education center is eligible for state funding for construction, equipment, or ongoing maintenance. Community colleges shall not be eligible to receive state funds for off-campus centers unless recommended by the California Postsecondary Education Commission pursuant to Section 66904.

(b) (1) If a community college requests state funding for an education building or education center constructed through a public-private partnership, funding for that facility shall not supersede community college facilities that have been previously prioritized by the board of governors and are awaiting state funding. These facilities shall be subject to the board of governors’ annual prioritization process and shall not receive higher priority for state funding solely because the facilities are constructed through a public-private partnership.

(2) Any state funding to reimburse a community college for construction of a facility pursuant to this subdivision shall not exceed that community college’s share of costs.

(c) A community college may request state funding for instructional equipment for an education building or education center that is constructed through a public-private partnership or that is acquired without state funding. However, funding for that equipment shall be provided in the same manner as for other community college facilities, provided that the construction or acquisition of the facility otherwise would have qualified as a priority project for state funding.

(d) On or before January 1, 1999, the board of governors shall adopt regulations to implement this section. However, prior to adopting these regulations, the Chancellor of the California Community Colleges shall consult with the Department of Finance and the Legislative Analyst.

(Added by Stats. 1997, Ch. 342, Sec. 1. Effective January 1, 1998.)



81005

(a) State funds provided for the capital outlay financing needs of the California Community Colleges may be used to acquire an existing government-owned or privately-owned building and for the necessary costs of converting that building to community college use. A community college district that is eligible for state funding for capital outlay financing may purchase an existing government-owned or privately-owned building and convert it to community college use with state funds if all of the following criteria apply:

(1) The building to be purchased was constructed as, and continues to qualify as, a school building pursuant to Article 7 (commencing with Section 81130), or the building is determined to have, or is rehabilitated to an extent that it is determined to have, a pupil safety performance standard that is equivalent to that of a building constructed pursuant to Article 7 (commencing with Section 81130). In making the determination of the pupil safety performance standard as required in this paragraph, all of the requirements of paragraphs (1) and (2) of subdivision (a) of Section 81149 shall be met.

(2) The total cost of purchasing and converting the existing building to community college use is not greater than the estimated cost of constructing an equivalent building.

(3) The land associated with a building to be purchased will be owned by, or controlled through a long-term lease by, the community college district. As used in this section, “long-term lease” means a lease with a term of at least 50 years.

(4) The district has complied with facility site review procedures and guideline recommendations of the California Postsecondary Education Commission pursuant to Section 66904.

(b) Funding for a building to be purchased under this section shall not supersede funding for community college facilities that have previously been prioritized by the board of governors and are awaiting state funding. Buildings purchased under this section shall be subject to the annual prioritization process of the board of governors, and shall not receive higher priority for state funding because they are existing buildings rather than buildings proposed to be constructed.

(c) A community college district that purchases an existing building under this section may request state funding for instructional equipment. Funding for that instructional equipment shall be provided in accordance with Chapter 4.8 (commencing with Section 84670) of Part 50, provided that the chancellor determines that the purchase of this equipment qualifies as a priority for state funding.

(Added by Stats. 2006, Ch. 649, Sec. 1. Effective January 1, 2007.)






ARTICLE 2 - School Sites

81031

The board of governors shall establish standards for community college sites.

(Amended by Stats. 1981, Ch. 470, Sec. 204.)



81033

(a) The governing board of a community college district, prior to acquiring any site on which it proposes to construct any school building as defined in Section 81130.5, shall have the site, or sites, under consideration investigated by competent personnel to ensure that the final site selection is determined by an evaluation of all factors affecting the public interest and is not limited to selection on the basis of raw land cost only. If the prospective college site is located within the boundaries of any special studies zone or within an area designated as geologically hazardous in the safety element of the local general plan as provided in subdivision (g) of Section 65302 of the Government Code, the investigation shall include any geological and soil engineering studies by competent personnel needed to provide an assessment of the nature of the site and potential for earthquake or other geological hazard damage.

The geological and soil engineering studies of the site shall be of a nature that will preclude siting of a college in any location where the geological and site characteristics are such that the construction effort required to make the school building safe for occupancy is economically unfeasible. No studies are required to be made if the site or sites under consideration have been the subject of adequate prior studies. The evaluation also shall include location of the site with respect to population, transportation, water supply, waste disposal facilities, utilities, traffic hazards, surface drainage conditions, and other factors affecting the operating costs, as well as the initial costs, of the total project.

For the purposes of this article, a special studies zone is an area that is identified as a special studies zone on any map, or maps, compiled by the State Geologist pursuant to Chapter 7.5 (commencing with Section 2621) of Division 2 of the Public Resources Code. A copy of the report of each investigation conducted pursuant to this section shall be submitted to the board of governors.

(b) Geological and soil engineering studies as described in subdivision (a) shall be made, within the boundaries of any special studies zone, for the construction of any school building as defined in Section 81130.5 or, if the estimated cost exceeds twenty thousand dollars ($20,000), for the reconstruction or alteration of or addition to that building for work which alters structural elements. The Department of General Services may require similar geological and soil engineering studies for the construction or alteration of any building on a site located outside of the boundaries of any special studies zone. These studies need not be made if the site under consideration has been the subject of adequate prior studies.

No school building shall be constructed, reconstructed, or relocated on the trace of a geological fault along which surface rupture can reasonably be expected to occur within the life of the school building.

A copy of the report of each investigation conducted pursuant to this section shall be submitted to the Department of General Services pursuant to Article 7 (commencing with Section 81130) and to the Chancellor’s office of the California Community Colleges. The cost of geological and soil engineering studies and investigations conducted pursuant to this section may be treated as a capital expenditure.

(c) To promote the safety of students, comprehensive community planning, and greater educational usefulness of community college sites, the governing board of each community college district, if the proposed site is within two miles, measured by air line, of that point on an airport runway, or runway proposed by an airport master plan, which is nearest the site and excluding them if the property is not so located, before acquiring title to property for a new community college site or for an addition to a present site, shall give the board of governors notice in writing of the proposed acquisition and shall submit any information required by the board of governors.

Immediately after receiving notice of the proposed acquisition of property which is within two miles, measured by air line, of that point on an airport runway, or runway proposed by an airport master plan, which is nearest the site, the board of governors shall notify the Division of Aeronautics of the Department of Transportation, in writing, of the proposed acquisition. The Division of Aeronautics shall make an investigation and report to the board of governors within 30 working days after receipt of the notice. If the Division of Aeronautics is no longer in operation, the board of governors, in lieu of notifying the Division of Aeronautics, shall notify the Federal Aviation Administration or any other appropriate agency, in writing, of the proposed acquisition for the purpose of obtaining from the authority or other agency any information or assistance it may desire to give.

The board of governors shall investigate the proposed site and, within 35 working days after receipt of the notice, shall submit to the governing board a written report and its recommendations concerning acquisition of the site. The governing board shall not acquire title to the property until the report of the board of governors has been received. If the report does not favor the acquisition of the property for a community college site or an addition to a present community college site, the governing board shall not acquire title to the property until 30 days after the department’s report is received and until the board of governors’ report has been read at a public hearing duly called after 10 days’ notice published once in a newspaper of general circulation within the community college district, or if there is no such newspaper, then in a newspaper of general circulation within the county in which the property is located.

(d) If, with respect to a proposed site located within two miles of an operative airport runway, the report of the board of governors submitted to a community college district governing board under subdivision (c) does not favor the acquisition of the site on the sole or partial basis of the unfavorable recommendation of the Division of Aeronautics of the Department of Transportation, no state agency or officer shall grant, apportion, or allow to that community college district for expenditure in connection with that site, any state funds otherwise made available under any state law whatever for community college site acquisition or college building construction, or for expansion of existing sites and buildings, and no funds of the community college district or of the county in which the district lies shall be expended for those purposes. However, this section shall not be applicable to sites acquired prior to January 1, 1966, or to any additions or extensions to those sites.

If the recommendation of the Division of Aeronautics is unfavorable, the recommendation shall not be overruled without the express approval of the board of governors and the State Allocation Board.

(e) No action undertaken by the board of governors or by any other state agency or by any political subdivision pursuant to this chapter, or in compliance with this chapter, shall be construed to affect any rights arising under Section 19 of Article I of the California Constitution.

(Amended by Stats. 1995, Ch. 758, Sec. 109. Effective January 1, 1996.)






ARTICLE 3 - Building Standards

81050

“School building,” as used in this article, means any building used, or designed to be used, for community college purposes and constructed by the state, by any city, county, or city and county, by any district of any kind within the state, by any regional occupational center or program created by or authorized to act by an agreement under joint exercise of power, or by the United States government, or any agency thereof.

(Added by Stats. 2003, Ch. 552, Sec. 34. Effective January 1, 2004.)



81051

(a) Each school building that has been placed on the National Register of Historic Places, and to be used for community college purposes, shall be renovated according to the Field Act, as defined in Section 81130.3. If subdivision (b) applies, that building may be renovated according to the regulations adopted by the State Architect pursuant to subdivision (d) of Section 17280.5.

(b) The governing board of a community college district that proposes to renovate, pursuant to this section, a school building that does not comply with the Field Act shall hold a public hearing, after giving appropriate public notice, for the purpose of gaining public input on the matter. The governing board shall adopt its decision on this proposal at a public hearing.

(Added by Stats. 2003, Ch. 552, Sec. 34. Effective January 1, 2004.)



81052

Each school building constructed, reconstructed, modified, or expanded after July 1, 2006, on a community college campus shall be built according to the Field Act, as defined in Section 81130.3, or according to the California Building Standards Code, as adopted by the California Building Standards Commission.

(Added by Stats. 2006, Ch. 35, Sec. 14. Effective May 20, 2006. Operative after November 7, 2006 (Prop. 1D was adopted) by Sec. 25 of Ch. 35.)



81053

(a) To ensure that community college districts are able to effectively exercise the option of utilizing the Field Act or the California Building Standards Code, as provided in Section 81052, and construct buildings safely, cost effectively, and in a timely manner, the Department of General Services shall develop and submit, in consultation with the Board of Governors of the California Community Colleges, by June 1, 2009, to the California Building Standards Commission proposed building standards for adoption as part of the California Building Standards Code that will govern the construction, reconstruction, modification, or expansion of school buildings of a community college district as provided in Section 81052, if the community college district elects not to utilize the Field Act. The Department of General Services shall review and include, where appropriate, in these standards the standards that govern the California State University. The proposed building standards shall provide for independent plan review and oversight to be performed by the Department of General Services. The standards shall become effective 30 days after adoption by the California Building Standards Commission.

(b) The Department of General Services shall be responsible for plan reviews consistent with Section 81133.

(Added by Stats. 2008, Ch. 704, Sec. 2. Effective January 1, 2009.)



81054

(a) The Legislative Analyst’s Office (LAO) shall undertake a fact-based analysis of the length of time the Department of General Services and the community colleges take to perform their respective functions to complete community college construction and alteration projects. This information shall be compiled in a report made available to the Legislature and the Governor by March 1, 2009.

(b) Following the issuance of the report described in subdivision (a), the Department of General Services shall convene a working group advisory committee consisting of a representative from the Department of General Services, the Board of Governors of the California Community Colleges, the Associated General Contractors of California, and the Professional Engineers in California Government. The working group shall analyze the report and the current process to complete community college construction and alteration projects and develop recommendations for changes, if any, in the project development and review process to ensure the public safety of community college facilities through a collaborative, consistent, cost-effective, and timely project development and review process. The recommendations shall include proposed timeframe goals for the performance of each specific task performed by the Department of General Services and by private design professionals performing services for a community college district and an assessment of the staffing and other resource needs of the Department of General Services to perform its tasks related to the construction or alteration of community college facilities. The recommendations shall be submitted in writing to the Department of General Services, working group members, the Senate and Assembly Committees on Appropriations, the Senate Committee on Education, the Assembly Committee on Higher Education, and the education budget subcommittees of the Assembly and Senate by December 31, 2009.

(Added by Stats. 2008, Ch. 704, Sec. 3. Effective January 1, 2009.)






ARTICLE 7 - Approvals

81130

(a) The Department of General Services under the police power of the state shall supervise the design and construction of any school building or the reconstruction or alteration of, or addition to, any school building, if not exempted under Section 81133, to ensure that plans and specifications comply with the rules and regulations adopted pursuant to this article and building standards published in Title 24 of the California Code of Regulations, and to ensure that the work of construction has been performed in accordance with the approved plans and specifications, for the protection of life and property. Nothing in this section shall be construed to allow a community college district to perform work with its own forces in excess of the limitations set forth in Article 41 (commencing with Section 20650) of Part 3 of Division 2 of the Public Contract Code.

(b) Whenever repairs due to fire damage must be made to any school building previously approved by the Department of General Services, the approved plans and specifications used in the original work under then existing rules, regulations, and building standards may be used without modification, providing all other provisions of this article are carried out.

(Amended by Stats. 1997, Ch. 390, Sec. 3. Effective August 27, 1997.)



81130.3

This article, together with Article 3 (commencing with Section 17280) and Article 6 (commencing with Section 17365) of Chapter 3 of Part 10.5 and Article 3 (commencing with Section 81050), shall be known and may be cited as the “Field Act.”

(Amended by Stats. 2006, Ch. 35, Sec. 15. Effective May 20, 2006. Operative after November 7, 2006 (Prop. 1D was adopted) by Sec. 25 of Ch. 35.)



81130.5

(a) This article does not apply to an offsite building during the time the building is used wholly or in part for community college purposes, if the building is neither owned by a community college district nor leased by a community college district under a lease containing an option to purchase that building. For the purposes of this section, an “offsite building” is a building that is situated on land which is neither owned by a community college district nor leased by a community college district under a lease containing an option to purchase the land.

(b) “School building,” as used in this article, means and includes any building used, or designed to be used, for community college purposes and constructed, reconstructed, altered, or added to, by the state or by any city or city and county, by any political subdivision, by any district of any kind within the state, by any regional occupational center or program created by or authorized to act by an agreement under joint exercise of power, or by the United States government, or any agency thereof.

(c) Where the primary use of either a building or complex within which the building is situated, operated by an official or board of a city, city and county, or county, is for purposes other than educational, such as, but not limited to, correctional, forestry, or hospital purposes, the building shall not be considered to be a “school building” as defined in this section, notwithstanding any educational use thereof incidental to the primary purpose.

(d) For the purposes of this article and Article 8 (commencing with Section 81160), “school building” does not include any of the following:

(1) Any building of a community college district that is used solely for classes or programs in outdoor science, conservation, and forestry and that does not occupy, in whole or in part, the same parcel of land upon which there is situated any school maintained by the district.

(2) Agricultural facilities that were not built for classroom purposes and that are used primarily for plant and animal production or the storage of materials, equipment, and supplies involved in that production.

(3) Animal kennels and facilities used to house animals as part of an animal health instruction program.

(e) “Construction or alteration,” as used in this article, includes any construction, reconstruction, or alteration of, or addition to, any school building.

(Amended by Stats. 1995, Ch. 758, Sec. 110. Effective January 1, 1996.)



81130.6

(a) It is the intent of the Legislature to expedite the repair, alteration, and reconstruction of community college facilities that have been damaged or destroyed by fire, earthquake, flood, or other manmade or natural disasters, to return those community college facilities to a condition that makes them useful to community college districts in the least amount of time and at the lowest appropriate cost while maintaining the integrity and safety of the structure as required by the laws of this state.

(b) Notwithstanding any other law, if a community college has been damaged or destroyed by fire, earthquake, flood, or other manmade or natural disaster, all reviews or approvals required by this article shall be expedited. In no event shall any review or approval exceed 60 days, excluding weekends and holidays, from the date of receipt of all complete plans, specifications, and documentation for the facilities from the district.

(c) If, upon review, the plans or specifications require minor amendment or modification, these minor amendments or modifications shall not delay the completion of the review or approval beyond the 60-day requirement specified in subdivision (b) unless the amendment or modification constitutes a major substantive change affecting the entire project. While any minor amendments or modifications are being undertaken, the remainder of the project shall continue under review so that a timely and adequate review may be completed within the 60-day requirement of subdivision (b).

(d) A state agency that is required to perform any review or approval under this article may hire additional personnel or incur any additional costs necessary to perform the review or approval within the time limits set forth in this section and shall charge the district a fee not to exceed the actual cost of the review or approval.

(e) As used in this section, “damaged” means damages to the extent that occupancy is precluded based upon a report of an architect or a structural engineer and the concurrence of the Department of General Services in the report’s conclusion that the occupancy of the premises is precluded.

(f) The expedited review and approval required by this section shall not apply if the documents are not submitted within six months of the damage to, or destruction of, the facilities.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 7, Sec. 2. Effective October 10, 1995.)



81133

(a) The Department of General Services shall pass upon, and approve or reject, all plans for the construction or, if the estimated cost exceeds twenty-five thousand dollars ($25,000), the alteration of any school building. To enable it to do so, the governing board of each community college district and any other school authority before adopting any plans for the school building shall submit the plans to the Department of General Services for approval, and shall pay the fees prescribed in this article.

(b) Notwithstanding subdivision (a), where the estimated cost of reconstruction or alteration of, or addition to, a school building exceeds twenty-five thousand dollars ($25,000), but does not exceed one hundred thousand dollars ($100,000), a licensed structural engineer shall examine the proposed project to determine if it is a nonstructural alteration or a structural alteration. If he or she determines that the project is a nonstructural alteration, he or she shall prepare a statement so indicating. If he or she determines that the project is structural, he or she shall prepare plans and specifications for the project which shall be submitted to the Department of General Services for review and approval. A copy of the engineer’s report stating that the work does not affect structural elements shall be filed with the Department of General Services.

(c) If a licensed structural engineer submits a report to the Department of General Services stating that the plans or activities authorized pursuant to subdivision (b) do not involve structural elements, then all of the following shall apply to that project:

(1) The design professional in responsible charge of the project undertaken pursuant to this subdivision shall certify that the plans and specifications for the project meet any applicable fire and life safety standards, and do not affect the disabled access requirements of Section 4450 of the Government Code, and shall submit this certification to the department. The letter of certification shall bear the identifying licensing stamp or seal of the design professional. This provision does not preclude a design professional from submitting plans and specifications to the department along with the appropriate fee for review.

(2) Within 10 days of the completion of any project authorized pursuant to subdivision (b), the school construction inspector of record on the project, who is certified by the department to inspect school buildings, shall certify in writing to the department that the reconstruction, alteration, or addition has been completed in compliance with the plans and specifications.

(3) The dollar amounts cited in this section shall be increased on an annual basis, commencing January 1, 1999, by the department according to an inflationary index governing construction costs that is selected and recognized by the department.

(4) No school district shall subdivide a project for the purpose of evading the limitation on amounts cited in this section.

(5) Before letting any contract for any construction or alteration of any school building, the written approval of the plans, as to safety of design and construction, by the Department of General Services, shall first be had and obtained.

(6) In each case the application for approval of the plans shall be accompanied by the plans and full, complete, and accurate specifications, and structural design computations, and estimates of cost, which shall comply in every respect with any and all requirements prescribed by the Department of General Services.

(7) (A) The application shall be accompanied by a filing fee in amounts as determined by the Department of General Services based on the estimated cost according to the following schedule:

(i) For the first one million dollars ($1,000,000), a fee of not more than 0.7 percent of the estimated cost.

(ii) For all costs in excess of one million dollars ($1,000,000), a fee of not more than 0.6 percent of the estimated cost.

(B) The minimum fee in any case shall be two hundred fifty dollars ($250). If the actual cost exceeds the estimated cost by more than 5 percent, a further fee shall be paid to the Department of General Services, based on the above schedule and computed on the amount by which the actual cost exceeds the amount of the estimated cost.

(8) (A) All fees collected under this article shall be paid into the State Treasury and credited to the Public School Planning, Design, and Construction Review Revolving Fund, and are continuously appropriated, without regard to fiscal years, for the use of the Department of General Services, subject to approval of the Department of Finance, in carrying out this article.

(B) Adjustments in the amounts of the fees, as determined by the Department of General Services and approved by the Department of Finance, shall be made within the limits set in paragraph (7) in order to maintain a reasonable working balance in the fund.

(9) No contract for the construction or alteration of any school building, made or executed by the governing board of any community college district or other public board, body, or officer otherwise vested with authority to make or execute this contract, is valid, and no public money shall be paid for any work done under this contract or for any labor or materials furnished in constructing or altering the building, unless the plans, specifications, and estimates comply in every particular with the provisions of this article and the requirements prescribed by the Department of General Services and unless the approval thereof in writing has first been had and obtained from the Department of General Services.

(d) For purposes of this section, “design professional in responsible charge” or “design professional” means the licensed architect, licensed structural engineer, or licensed civil engineer who is responsible for the completion of the design work involved with the project.

(Amended by Stats. 2006, Ch. 407, Sec. 4. Effective January 1, 2007.)



81133.1

(a) The Legislature finds and declares all of the following:

(1) The purpose of the collaborative process for project development and review is to ensure the public safety of community college facilities through a collaborative, consistent and timely project development and review process.

(2) The collaborative process for project development and review may be made available, as an alternative to the traditional plan review and approval process, to community college districts that voluntarily apply to the Department of General Services.

(3) This process entails the early participation of all parties involved in a project from project development and continuing through plan review, construction and certification of community college facilities projects. These parties include, but are not limited to, the Department of General Services’ staff and their qualified plan review firms, and community college districts and their design professionals.

(b) In consultation with the Board of Governors of the California Community Colleges, the Department of General Services shall establish procedures and requirements governing the use of the collaborative process for project development and review alternative. These procedures and requirements shall include an application and selection process. Upon project selection, the Department of General Services and the community college district shall mutually agree to the roles and responsibilities of the Department of General Services, the applicant community college district, and its design professionals.

(c) As a part of the establishment of the requirements for the collaborative process for project development and review, the Department of General Services, in consultation with participating community college districts, shall establish mutually determined timeframe goals for a project’s plan review, district and consultant response, response review, and final approval. Those timeframe goals shall reflect the project’s estimated construction cost, complexity, size, and other requirements of the collaborative process for project development and review.

(d) The Department of General Services shall establish model statewide timeframe goals, in consultation with community college districts and other relevant parties, by February 1, 2007. Implementation of the collaborative process for project development and review with participating community college districts shall not negatively impact the traditional plan review process with other community college districts.

(e) The Department of General Services shall submit a preliminary report to the Legislature by July 1, 2008, and a final report by July 1, 2009. These reports shall address whether the implementation of the collaborative process for project development and review has assisted the department and community college districts in meeting their mutually determined timeframe goals.

(f) Notwithstanding Section 81133, the application for the collaborative process for project development and review may be accompanied by a filing fee from the community college district in amounts determined by the Department of General Services based on the estimated project cost and according to the filing fee schedule identified in paragraph (7) of subdivision (c) of Section 81133. The Department of General Services may establish a procedure for the payment and collection of this filing fee.

(g) The department may assess a fee on a participating district to cover the unreimbursed costs of the department incurred pursuant to that district’s participation in the collaborative process if the department deems the assessment of the fee to be necessary for the support of its operations and establishes a procedure for the determination, collection, and deposit of the fee.

(h) During project development, the community college district may provide input to the Department of General Services in its selection of a qualified plan review firm to provide consultative services to that department. Upon project submittal by the applicant community college district, the department may also refer the necessary project documents to the selected qualified plan review firm for plan review. The department may establish procedures governing the use of this section by applicant community college districts for the selection of a qualified plan review firm.

(Added by Stats. 2006, Ch. 407, Sec. 5. Effective January 1, 2007.)



81133.2

(a) The Department of General Services shall provide training, on an ongoing basis, to its employees and to the employees of architectural and structural engineering firms that contract with the department for the purposes of this chapter. The training shall address all phases of the plan review process established under this chapter, and shall be designed to ensure that all individuals who develop and review college building plans obtain sufficient knowledge of the rules, regulations, and standards that apply under this chapter.

(b) The department shall make the training described in subdivision (a) available to the employees of architectural and structural engineering firms that contract with applicant community college districts for the purpose of this chapter, and to any other individuals, firms, and governmental agencies that are involved in college building design, construction, or inspection, and that may benefit from the training.

(c) The department may charge a fee for training provided pursuant to this subdivision.

(Added by Stats. 2006, Ch. 407, Sec. 6. Effective January 1, 2007.)



81133.5

(a) Notwithstanding any provision of law to the contrary, including, but not limited to, Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, the Department of General Services may issue a stop work order when construction work on a community college is not being performed in accordance with existing law and would compromise the structural integrity of the building, thereby endangering the public safety. The Department of General Services shall allow construction of incidental and minor nonstructural additions or nonstructural alterations without invoking its stop work authority.

(b) A community college district or other public board, body, or officer whose construction work on a community college is subject to a stop work order issued pursuant to subdivision (a) shall not be held liable in any action filed against the public board, body, or officer for stopping work as required by the stop work order, or for any delays caused by compliance with the stop work order, except to the extent that an error or omission by the public board, body, or officer is that basis for the issuance of the stop work order.

(Amended by Stats. 2010, Ch. 697, Sec. 28. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



81134

(a) The Department of General Services shall establish one or more methods to ensure that each application has been completed sufficiently by the applicant to enable the plan review to be performed.

(b) Upon receipt of a complete application, the Department of General Services shall inform the applicant of the period of time that it anticipates to elapse prior to commencing review of the applicant’s plans. Within 10 days of being so notified, the applicant shall make an election to either use the Department of General Services for the review of the applicant’s plans or, request that the plan review be performed by one or more qualified plan review firms pursuant to Sections 81135 and 81136. If the applicant elects to use the services of the Department of General Services for review of the applicant’s plans, the department, as it deems necessary to expedite review of the applicant’s plans, in addition to making a good faith effort to hire state employees, shall do one or more of the following:

(1) Contract for assistance from one or more qualified plan review firms pursuant to Sections 81135 and 81136.

(2) Employ additional staff on a temporary basis.

(3) Maximize the use of department staff through the use of overtime or other appropriate means.

(4) Any other action determined by the department to have the effect of expediting the review and approval process.

(c) Each application shall identify, for purposes of receiving the notifications required under this subdivision, an employee of the applicant community college district and either the applicant’s architect or structural engineer. The Department of General Services immediately shall notify that employee, and the identified architect or structural engineer, when each of the following steps in the plan review process occurs:

(1) The department requests the applicant’s architect or structural engineer to correct or complete any part of the application.

(2) An application number is assigned to the application.

(3) Review of the applicant’s plans is commenced.

(4) Review of the applicant’s plans is completed and the department returns the plans to the architect or structural engineer for correction.

(5) Corrected plans are returned to the department by the applicant’s architect or structural engineer for final review and approval.

(6) The department approves the plans and causes a final record set of the plans to be printed in accordance with Section 17304.

(d) The Department of General Services may provide additional notifications to applicants as it deems necessary.

(Amended by Stats. 2006, Ch. 407, Sec. 6.5. Effective January 1, 2007.)



81135

(a) Unless the context otherwise requires, the definitions set forth in this section govern the construction of this article.

(1) “Prequalified list” means a list of qualified firms established by the Department of General Services to perform specific types of plan review services.

(2) “Qualified plan review firm” means an individual, firm, or the building official of a city, county, or city and county, as defined in Section 18949.27 of the Health and Safety Code, or the authorized representative of that building official that is identified by the Department of General Services as having appropriate expertise and knowledge of the requirements that apply to school buildings under this article.

(b) The department shall establish and maintain a list of qualified plan review firms, and shall make that list available, upon request, to community college districts and other interested parties.

(c) Notwithstanding Section 14952 of the Government Code, the Department of General Services shall contract with sufficient numbers of qualified plan review firms for assistance in performing the plan review required under the Field Act.

(d) At the discretion of the Department of General Services, contracts for a qualified plan review firm made pursuant to this article may be advertised and awarded in accordance with this section.

(e) (1) The Department of General Services may establish prequalified lists of qualified firms in accordance with this subdivision.

(2) (A) For each type of plan review for which the department elects to use the process established by this section for advertising and awarding contracts, the Department of General Services may request statements of qualifications from interested firms.

(B) The request for statements of qualifications shall be announced statewide through the California State Contracts Register and publications of relevant professional societies.

(C) Each announcement shall describe the general scope of services to be provided within each generic project category for plan review services that the Department of General Services anticipates may be awarded during the period covered by the announcement. For the purposes of this section, a generic project category shall be defined in a manner that each specific project to be awarded within a respective discipline meets all of the following requirements:

(i) The project is substantially similar to all other projects within that discipline.

(ii) The project is within the same size range and geographical area.

(iii) The project requires substantially similar skills and magnitude of professional effort as compared to every other project within that discipline.

(3) The Department of General Services shall evaluate the statements of qualifications, and develop a list of qualified plan review firms that meet the criteria established and published by the Department of General Services. Interviews may be held to determine a firm’s qualifications. Lists of qualified plan review firms shall be maintained by the Department of General Services for not more than four years.

(4) During the term of a prequalified list, as specific projects are identified by the Department of General Services as being eligible for contracting, the Department of General Services shall contact a firm on the prequalified list, on a rotational basis, for both of the following purposes:

(A) To distribute the work in a fair and equitable manner.

(B) To determine that the firm has sufficient staff and is available for performance of the project.

(5) If the contacted firm is not available, the Department of General Services shall continue to contact firms on the prequalified list, on a rotational basis, until an available firm is identified.

(6) The Department of General Services shall negotiate a contract for the services with the identified firm, including a price and timeframe that it determines is fair and reasonable.

(7) If the identified plan review firm is unable to negotiate a satisfactory contract with the Department of General Services, the department shall terminate negotiations, and shall undertake negotiations, on a rotational basis, with the next firm available for performance from the prequalified list until a successful negotiation is achieved. If the Department of General Services is unable to negotiate a satisfactory contract with a firm on two separate occasions, that firm may be removed from the prequalified list.

(f) Contracts for plan review services that the Department of General Services elects to advertise and award in accordance with this section are not subject to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Amended by Stats. 2006, Ch. 407, Sec. 7. Effective January 1, 2007.)



81136

(a) Upon submitting a complete application for review under this article, the applicant may request that the Department of General Services refer the documents necessary for the review of that application to a qualified plan review firm operating under contract with the department pursuant to Section 81135. The department immediately shall grant the request and refer the necessary documents to a qualified plan review firm if the applicant so requests. Upon completing the review, the qualified plan review firm shall submit the documents referred to it for the review of the application, together with the results of its review, to the Department of General Services.

(b) The Department of General Services shall establish a procedure governing the use by applicants of the review process alternative described in this section, including, but not limited to, provisions restricting the use of qualified plan review firms on the basis of conflict of interest.

(Added by Stats. 1998, Ch. 407, Sec. 15. Effective August 27, 1998.)



81138

(a) Except as provided in subdivision (b), all plans, specifications, and estimates shall be prepared by a licensed architect holding a valid certificate under Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code or by a structural engineer holding a valid certificate to use the title structural engineer under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, and the observation of the work of construction shall be under the responsible charge of such an architect or structural engineer.

(b) For the purposes of this section, a mechanical or electrical engineer holding a valid certificate under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code may be in responsible charge of preparation of plans, specifications, and estimates, and observation of the work of construction where the work is, as determined by the Department of General Services, of the kind normally performed by engineers certified in the particular branch of engineering for which the engineer is certified. Any architectural or structural work involved shall be the respective responsibility of a licensed architect holding a valid certificate under Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, or a structural engineer holding a valid certificate to use the title structural engineer under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code.

(Amended by Stats. 1982, Ch. 735, Sec. 3.)



81141

From time to time, as the work of construction or alteration progresses and whenever the Department of General Services requires, the licensed architect or structural engineer in charge of observation of construction or registered engineer in charge of observation of other work, the inspector on the work, and the contractor shall each make to the Department of General Services a report, duly verified by him or her, upon a form prescribed by the Department of General Services, based upon his or her own personal knowledge, indicating that the work during the period covered by the report has been performed and materials have been used and installed, in every material respect, in compliance with the approved plans and specifications, setting forth detailed statements of fact that are required by the Department of General Services.

“Personal knowledge,” as used in this section and as applied to the architect and the registered engineer, means the personal knowledge that is obtained from periodic visits to the project site of reasonable frequency for the purpose of general observation of the work, and also that is obtained from the reporting of others as to the progress of the work, testing of materials, inspection and superintendence of the work that is performed between the above-mentioned periodic visits of the architect or the registered engineer. The exercise of reasonable diligence to obtain the facts is required.

“Personal knowledge,” as applied to the inspector, means the actual personal knowledge that is obtained from his or her personal, continuous inspection of the work of construction in all stages of its progress at the site where he or she is responsible for inspection and, when work is carried out away from the site, personal knowledge that is obtained from the reporting of others on the testing or inspection of materials and workmanship for compliance with plans, specifications, or applicable standards. The exercise of reasonable diligence to obtain the facts is required.

“Personal knowledge,” as applied to the contractor, means the personal knowledge that is obtained from the construction of the building. The exercise of reasonable diligence to obtain the facts is required.

(Amended by Stats. 1995, Ch. 758, Sec. 111. Effective January 1, 1996.)



81142

Except as provided in Section 18930 of the Health and Safety Code, the Department of General Services may from time to time make such rules and regulations as it deems necessary, proper, or suitable to carry out the provisions of this article.

The Department of General Services shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of the Health and Safety Code for the purposes described in this article.

(Amended by Stats. 1979, Ch. 1152.)



81143

The State Department of General Services shall make such inspection of the school buildings and of the work of construction or alteration as in its judgment is necessary or proper for the enforcement of this article and the protection of the safety of the students, the instructors, and the public. The community college district, city, city and county, or the political subdivision within the jurisdiction of which any school building is constructed or altered shall provide for and require competent, adequate, and continuous inspection during construction or alteration by an inspector satisfactory to the architect or structural engineer and the Department of General Services. The inspector shall act under the direction of the architect or structural engineer as the board may direct, and be responsible to the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



81144

Any person who knowingly violates any of the provisions of this article or fraudulently makes any false statement in any verified report or affidavit required pursuant to this article, is guilty of a felony.

(Amended by Stats. 1981, Ch. 470, Sec. 219.)



81146

Any public school building which has been approved by the Department of General Services for occupancy shall be deemed to meet the local building requirements for use as a private school.

(Enacted by Stats. 1976, Ch. 1010.)



81147

(a) When a school building constructed in accordance with plans and specifications approved by the Department of General Services is completed, the notice of completion is filed, and all final verified reports and all testing and inspection documents, as required by this article or as required by the rules and regulations adopted pursuant to this article, are submitted to and on file with the Department of General Services, and all required fees paid by the community college district, the department shall issue a certification that the school building complies with the requirements of this article. Nothing in this article shall prevent beneficial occupancy by a community college district prior to the issuance of this certification.

(b) When a school building, constructed in accordance with approved plans and specifications, is completed but final verified reports, as are required under Section 81141, have not been submitted to the Department of General Services due to the incapacitating illness, death, or the default of any persons required to file such reports, the Department of General Services shall, upon written request of the community college district, review all of the project records and make such examinations as it deems necessary to enable it to certify that the school building otherwise complies with the requirements of this article. The Department of General Services may request the community college district to have made, reported, and verified any other tests and inspections which the department deems necessary to complete its examinations of the construction.

(c) The costs incurred by the Department of General Services in connection with this section shall be paid by the community college district. The actual costs to perform the examinations, tests, and inspections shall be an appropriate cost of the project to be paid from the building funds of the district. Certification of the project by the Department of General Services shall be withheld until all the costs have been paid by the community college district.

(d) This section shall not relieve any individual of his or her responsibility to file verified reports, as required in Section 81141, or any other documents required by the rules and regulations adopted pursuant to this article. This section shall not abrogate the provisions of Section 81144.

(Added by Stats. 1982, Ch. 735, Sec. 4.)



81149

(a) Notwithstanding any provision of law, a community college district may acquire for use any facility previously used by the United States military and closed as a result of action by the federal Defense Base Closure and Realignment Commission, or purchase any offsite building constructed prior to January 1, 1998 that meets the structural requirements of the 1976 Uniform Building Code, or subsequent additions to that code, but that does not meet the requirements of Section 81130, for use as a school building, as defined in Section 81130.5, if the governing board of the district finds that all of the following conditions have been met:

(1) A structural engineer has inspected the building or facility and submitted a report to the governing board of the community college district that certifies that the building or facility is in substantial compliance with the requirements of this article, or describes in detail any structural modifications necessary to render the building or facility in substantial compliance with this article. For purposes of this section, substantial compliance with this article means that the building or facility is likely to resist, without catastrophic collapse, earthquake forces generated by major earthquakes of the intensity and severity of the strongest experienced in California, but may experience some reparable architectural or structural damage. This requirement is satisfied if the structural engineer affixes his or her seal of approval to the report and he or she attests in that report that to the best of his or her knowledge:

(A) He or she has reviewed the design calculations, construction documents, and the local government construction inspection records of the building or facility, to the extent those items are available.

(B) He or she has authorized testing and has observed or reviewed the test results and the inspections of an adequate sample of the structure’s welds, anchor bolts, and other structural elements.

(C) He or she has observed that the nonstructural elements, including, but not limited to, light fixtures, heating, and air-conditioning diffusers are adequately braced or anchored.

(2) The governing board of the community college district shall forward the report submitted pursuant to paragraph (1) to the Department of General Services for its review. Within 45 working days, the Department of General Services shall review the report for compliance with the above requirements, to provide feedback to the structural engineer regarding any insufficiencies with the report, and to determine whether or not the building or facility is in substantial compliance with the requirements of this article, or whether any proposed structural modifications will render the structure in substantial compliance with this article. If the Department of General Services does not respond within 45 working days of the submission of the final and complete report, the department will be deemed to have concurred with the structural engineer’s report. If structural modifications are necessary to achieve substantial compliance with this article, plans shall be submitted to the department for review and approval. Construction shall be completed in compliance with the continuous inspection requirements of this article.

(b) (1) No member of the governing board of a community college district, and no employee of a community college district, shall be held personally liable for injury to persons or damage to property resulting from the fact that the governing board of the community college district purchased a building or facility pursuant to this subdivision for a school and the building or facility was not constructed pursuant to the requirements of Section 81130.

(2) The exemption from personal liability for members of the governing board and employees of a community college district described in paragraph (1) does not limit the liability of the community college district for injury to persons or damage to property resulting from the fact that the governing board or any employee of the community college district used a building or facility pursuant to this subdivision for a school if the building or facility was not constructed pursuant to the requirements of Section 81130. The exemption from personal liability for members of the governing board and employees of a community college district described in paragraph (1) does not limit the liability of the community college district, the governing board, or the district’s employees pursuant to Section 835 of the Government Code.

(3) Section 81144 is not applicable to a person who, pursuant to this section, purchases a building or facility that meets the requirements of this section but does not meet the requirements of Section 81130. Approval and use of a building or facility pursuant to this section does not violate this article.

(Amended by Stats. 2000, Ch. 135, Sec. 54. Effective January 1, 2001.)






ARTICLE 8 - Fitness for Occupancy

81160

(a) The provisions of this article do not apply to an offsite building during the time the building is used wholly or in part for community college purposes if the building is neither owned by a community college district nor leased by a community college district under a lease containing an option to purchase the building. For the purposes of this section, an “offsite building” is a building which is situated on land which is neither owned by a community college district nor leased by a community college district under a lease containing an option to purchase the land.

(b) “School building” as used in this article excludes any building which is used for community college district administrative buildings located on a site separate from the community college campuses of the district, and into which students are not required to enter.

(c) “School building” as used in this article shall be limited to any physical structure capable of being occupied by pupils, but shall exclude, (1) any bleacher or grandstand with less than six rows of seats, (2) any building which is used exclusively for warehouse, storage, garage, or districtwide administrative office purposes, into which pupils are not required to enter, and off-campus buildings utilized by adult schools or community colleges for voluntary adult education courses or registered apprentice courses, (3) any swimming pool, or (4) any yard or lighting poles or flagpoles or playground equipment which does not exceed 35 feet in height.

If any building so excluded was not constructed in accordance with Article 7 (commencing with Section 81130) of this chapter and was not repaired, reconstructed, or replaced in accordance with this article, there shall be posted in a conspicuous place on the building a public notice stating that the building does not meet the structural standards imposed by law for earthquake safety.

(Amended by Stats. 1990, Ch. 1372, Sec. 556.)



81161

It is the intent of the Legislature to re-examine the progress under this article from time to time. To enable it to do so, and to expedite the provision of safe educational facilities for California community college students, the Legislature intends that the governing board of each community college district adopt a plan for the orderly repair, reconstruction, or replacement of school buildings not repaired, reconstructed, or replaced in accordance with this article.

(Enacted by Stats. 1976, Ch. 1010.)



81162

Whenever an examination of the structural condition of any school building of a community college district has been made by the Department of General Services, by any licensed structural engineer or licensed architect for the governing board of the district, or under the authorization of law, and a report of the examination, including the findings and recommendations of the agency or person making the examination, has been made to the governing board of the district, and the report shows that the building is unsafe for use, the governing board of the district immediately shall have prepared an estimate of the cost necessary to make repairs to the building or buildings that are necessary, or, if necessary, to reconstruct or replace the building so that the building when repaired or reconstructed, or any building erected to replace it, shall meet those standards of structural safety that are established in accordance with law. The estimate shall be based on current costs and may include other costs to reflect modern educational needs. Also, an estimate of the cost of replacement based on the standards established by the State Allocation Board for area per student and cost per square foot shall be made and reported.

The report required by this section shall include a statement that each of the buildings examined is safe or unsafe for school use. For the purpose of this statement, the sole consideration shall be protection of life and the prevention of personal injury at a level of safety equivalent to that established by Article 7 (commencing with Section 81130) of this chapter and the rules and regulations adopted thereunder, disregarding, insofar as possible, building damage not jeopardizing life that would be expected from one disturbance of nature of the intensity used for design purposes in those rules and regulations.

The governing board, utilizing the information acquired from the examination and report developed pursuant to this section, shall establish a system of priorities for the repair, reconstruction, or replacement of unsafe school buildings.

(Amended by Stats. 1995, Ch. 758, Sec. 112. Effective January 1, 1996.)



81177

(a) No member of the governing board of a community college district shall be held personally liable for injury to persons or damage to property resulting from the fact that a school building was not constructed under the requirements of Article 7 (commencing with Section 81130), if the governing board complies with this article.

A licensed structural engineer or licensed architect, employed by a governing board to examine any school building under this article, shall not be held personally liable for injury to persons or damage to property as a result of the structural inadequacy and failure of a building, if he or she has exercised normal professional diligence in carrying out his or her functions under Article 7 (commencing with Section 81130) and this article.

(b) Except as provided in subdivision (a), nothing in this article shall be construed as relieving any member of the governing board of a community college district of any liability for injury to persons or damage to property imposed by law.

(Amended by Stats. 1995, Ch. 758, Sec. 113. Effective January 1, 1996.)



81179

Notwithstanding any other provision of this article or Chapter 4 (commencing with Section 81800), whenever a community college district does not have funds available to repair, reconstruct, or replace the school buildings referred to in this article or Section 16320, the community college district shall apply for the funds as may be necessary to accomplish the repair, reconstruction, or replacement pursuant to Chapter 4. The community college district shall also accept the funds as are disbursed to the district pursuant to Chapter 4, whether or not the funds constitute the maximum amount applied for, and shall repay the funds in accordance with Chapter 4.

(Amended by Stats. 1990, Ch. 1372, Sec. 561.)






ARTICLE 9 - Disposal of Sites

81190

Notwithstanding the provisions of Article 4 (commencing with Section 81360) of Chapter 2 of this part and in addition to the requirements placed upon community college districts pursuant to Section 54222 of the Government Code, the governing board of any community college district may sell, for less than fair market value, any school site that is deemed to be surplus property of the district, to any park district, city, or county in which the community college district is wholly or partially situated for use or partial use as park or recreational purposes or open-space purposes if the governing board adopts a resolution specifying that it will sell or transfer such property for less than fair market value to such an entity for such a purpose. The offer to sell shall be made in writing, but the terms by which the property may be sold or transferred need not be specifically provided.

(Added by Stats. 1977, Ch. 36.)



81191

The sale or transfer may be made for cash and other valuable consideration, or for other valuable consideration, as deemed appropriate by the governing board of the community college district. The sale or transfer may be made without first taking a vote of the electors of the district.

(Added by Stats. 1977, Ch. 36.)



81192

A community college district’s offer to sell or transfer the land shall be made to all park districts, cities, and counties in which the community college district is wholly or partially situated pursuant to this article and shall remain open for not less than 60 days. The sale or transfer shall be made to whichever public entity first accepts the offer, or whichever public entity can negotiate satisfactorily for the purchase or transfer of such surplus land.

(Added by Stats. 1977, Ch. 36.)









CHAPTER 2 - Property: Sale, Lease, Use, Gift, and Exchange

ARTICLE 1 - General Provisions

81250

(a) The governing board of a community college district may, after a public hearing on the matter, request the Board of Governors of the California Community Colleges to waive, insofar as necessary to accomplish the purpose of the waiver request, all or part of any section of this chapter, other than any provision of this article, or any regulation adopted by the Board of Governors that implements a provision of this chapter.

(b) If a waiver request involves the sale or lease of district real property, the governing board of a district requesting a waiver shall provide written notice of the public hearing conducted pursuant to subdivision (a), at least 30 days prior to the hearing, to any city, county, park or recreation district, regional park authority, or public housing authority within which the land may be situated.

(Added by Stats. 1998, Ch. 657, Sec. 2. Effective January 1, 1999.)



81252

(a) The Board of Governors of the California Community Colleges may approve any request for waiver upon finding that the waiver would promote efficiency and further the public benefit. Waivers may be approved for purposes including, but not necessarily limited to, joint or shared use of property and facilities and for collaborative partnerships between colleges and other public and private entities.

(b) The Board of Governors of the California Community Colleges shall not approve any request for waiver of any provision of this chapter pursuant to Section 81250 unless the district seeking the waiver demonstrates all of the following:

(1) The district has provided the written notice required by subdivision (b) of Section 81250.

(2) The district, after making a good faith effort, was unable to reach agreement with any public agency that sought to acquire the site pursuant to Section 81363.5.

(3) The waiver will not substantially increase state costs or decrease state revenues.

(4) The waiver will further the ability of the district to meet the educational needs of the community.

(Added by Stats. 1998, Ch. 657, Sec. 2. Effective January 1, 1999.)



81254

The Chancellor of the California Community Colleges shall annually report to the Governor and Legislature on the number, types, and disposition of waiver requests submitted pursuant to Section 81250 on or before July 1 for the prior year actions.

(Amended by Stats. 2009, Ch. 386, Sec. 15. Effective January 1, 2010.)






ARTICLE 1.5 - Conveyances

81300

The governing board of a community college district shall receive in the name of the district conveyances for all property received and purchased by it, and shall make in the name of the district conveyances of all property belonging to the district and sold by it.

(Enacted by Stats. 1976, Ch. 1010.)



81301

The governing board of a community college district shall have the power to execute and deliver quitclaim deeds, either with or without consideration to the owners of real property adjacent to any real property owned by the district, for the purpose of removing defects in and otherwise clearing up the title to such adjacent real property.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Dedication of Real Property

81310

The governing board of a community college district may, pursuant to this article, dedicate or convey to the state, or any political subdivision or municipal corporation thereof, for public street or highway purposes, either with or without consideration and without a vote of the electors of the district first being taken, any real property belonging to the district, either in fee or any lesser estate or interest therein, including abutter’s right of access to any public street or highway; and may dedicate or convey to any public corporation, or private corporation engaged in the public utility business, without a vote of the electors of the district first being taken, an easement to lay, construct, reconstruct, maintain, and operate water, sewer, gas, or storm drain pipes or ditches, electric or telephone lines, and access roads used in connection therewith, over and upon any land belonging to the community college district, upon such terms and conditions as the parties thereto may agree.

(Enacted by Stats. 1976, Ch. 1010.)



81311

Before ordering the dedication or conveyance of any property the governing board shall in regular open meeting by a two-thirds vote of all its members adopt a resolution declaring its intention to dedicate or convey the property. The resolution shall describe the property proposed to be dedicated or conveyed in such manner as to identify it, and shall specify the purposes for which and the terms upon which it will be dedicated or conveyed, and shall fix a time not less than 10 days thereafter for a public meeting of the governing board to be held at its regular place of meeting for a public hearing upon the question of making the dedication or conveyance.

(Enacted by Stats. 1976, Ch. 1010.)



81312

Notice of adoption of the resolution and of the time and place of holding the meeting shall be given by posting copies of the resolution signed by the members of the board, or by a majority thereof, in three public places in the district not less than 10 days before the date of the meeting, and by publishing the notice once not less than five days before the date of the meeting in a newspaper of general circulation, published in the district, if there is one, or, if there is no such newspaper published in the district, then in a newspaper published in the county in which the district or any part thereof is situated and having a general circulation in the district.

(Enacted by Stats. 1976, Ch. 1010.)



81313

At the time and place fixed in the resolution for the meeting of the governing board the public hearing shall be held, and the governing board may at the meeting, or at any other meeting of the governing board held within 60 days thereafter, unless a protest is entered, adopt a resolution by a two-thirds vote of all its members authorizing and directing the president of the governing board, or any other presiding officer, or the secretary, or the members thereof, to execute a deed of dedication or conveyance of the property and to deliver it. Upon the delivery and acceptance of the deed the dedication or conveyance is fully effective.

(Enacted by Stats. 1976, Ch. 1010.)



81314

A petition protesting against the proposed dedication or conveyance signed by at least 10 percent of the qualified electors of the district, as shown by the affidavit of one of the petitioners, may be filed with the governing board at the meeting held at the time and place fixed in the resolution. If a protest is filed, the governing board, before taking any further action on the proposed dedication or conveyance, shall submit the question of whether the proposed dedication or conveyance should be made, to the board of governors whose decision is final. If the board of governors approves the proposed dedication or conveyance, the governing board may proceed with the dedication or conveyance. If the board of governors does not approve the proposed dedication or conveyance, no further proceedings shall be had thereon.

(Amended by Stats. 1995, Ch. 758, Sec. 114. Effective January 1, 1996.)



81315

Whenever community college districts are required to improve and dedicate real property to the centerline of streets or highways adjacent to a school site or forming an intersection at a school site location, and when such street or highway rights-of-way are being conveyed to the city or county or by the city or county to the community college district, the requirements of this article shall be deemed satisfied solely by posting a notice of intention to convey in an appropriate location before conveyance.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Leasing School Buildings

81330

Any community college district may enter into leases and agreements relating to real property and buildings to be used by the district pursuant to this article. As used in this article, “building” includes (a) one or more buildings located or to be located on one or more sites; (b) the remodeling of any building located on a site to be leased pursuant to this article; (c) onsite and offsite facilities; utilities or improvements which the governing board determines are necessary for the proper operation or function of the school facilities to be leased. It also includes the permanent improvement of school grounds. As used in this article, “site” includes one or more sites, and also may include any building or buildings located or to be located on a site.

(Enacted by Stats. 1976, Ch. 1010.)



81331

As used in this article “lease or agreement” shall include a lease purchase agreement.

(Enacted by Stats. 1976, Ch. 1010.)



81332

Before the governing board of a community college district enters into a lease or agreement pursuant to this article, it shall have available a site upon which a building to be used by the district may be constructed and shall have complied with the provisions of law relating to the selection and approval of sites, and it shall have prepared and shall have adopted plans and specifications for such building which have been approved pursuant to Article 7 (commencing with Section 81130) of Chapter 1 of Part 49. A district has a site available for the purposes of this section if it owns a site or if it has an option on a site which allows the community college district or the designee of the district to purchase the site. Any community college district may acquire and pay for an option containing such a provision.

(Amended by Stats. 1982, Ch. 251, Sec. 15. Effective June 11, 1982.)



81334

Sections 81360 to 81378, inclusive, shall not apply to leases made pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)



81335

The governing board of a community college district may let, at a minimum rental of one dollar ($1) a year, to any person, firm, or corporation any real property which belongs to the district if the instrument by which such property is let requires the lessee therein to construct on the demised premises, or provide for the construction thereon of, a building or buildings for the use of the community college district during the term thereof, and provides that title to such building shall vest in the community college district at the expiration of such term. Such instrument may provide for the means or methods by which such title shall vest in the community college district prior to the expiration of such term, and shall contain such other terms and conditions as the governing board may deem to be in the best interest of the community college district.

(Enacted by Stats. 1976, Ch. 1010.)



81336

The governing board of a community college district may enter into an agreement with any person, firm, or corporation under which such person, firm, or corporation shall construct, or provide for the construction of, a building to be used by the district upon a designated site and lease such building and site to the district. Such instrument shall provide that the title to such building and site shall vest in the district at the expiration of such lease, and may provide the means or method by which the title to the building and site shall vest in the district prior to the expiration of such lease, and shall contain such other terms and conditions as the governing board of the district deems to be in the best interest of the district.

The agreement entered into shall be with the lowest responsible bidder who shall give such security as the board requires. The board may reject all bids. For the purpose of securing bids the board shall publish at least once a week for two weeks in some newspaper of general circulation published in the district, or if there is no such paper, then in some paper of general circulation circulated in the county, a notice calling for bids, stating the proposed terms of the agreement and the time and place where bids will be opened.

(Enacted by Stats. 1976, Ch. 1010.)



81344

After the governing board of a community college district has complied with Section 81332, it shall, in a regular open meeting, adopt a resolution declaring its intention to enter into a lease or agreement pursuant to this article. The resolution shall describe, in such manner as to identify it, the available site upon which the building to be used by the district shall be constructed, shall generally describe the building to be constructed and state that the building shall be constructed pursuant to the plans and specifications adopted by the governing board therefor, shall, if such is the case, state the minimum yearly rental at which the governing board will lease real property belonging to the district upon which the building is to be constructed, and shall state the maximum number of years for which the community college district will lease the building or site and building, as the case may be, and shall state that the proposals submitted therefor shall designate the amount of rental, which shall be annual, semiannual, or monthly, to be paid by the community college district for the use of the building, or building and site, as the case may be. The resolution shall fix a time, not less than three weeks thereafter for a public meeting of the governing board to be held at its regular place of meeting, at which sealed proposals to enter such a lease or agreement with the community college district will be received from any person, firm, or corporation, and considered by the governing board. Notice thereof shall be given in the manner provided in Section 81368.

At the time and place fixed in the resolution for the meeting of the governing body, all sealed proposals which have been received shall, in public session, be opened, examined, and declared by the board. Of the proposals submitted which conform to all terms and conditions specified in the resolution of intention to enter a lease or agreement and which are made by responsible bidders, the proposal which calls for the lowest rental shall be finally accepted, or the board shall reject all bids. The board is not required to accept a proposal, or else reject all bids, on the same day as that in which the proposals are opened.

(Enacted by Stats. 1976, Ch. 1010.)



81345

As an alternative to obtaining sealed proposals as required by Sections 81336 and 81344, the governing board, in a public meeting, may adopt a resolution declaring its intention to enter into a lease or agreement pursuant to this article with a nonprofit corporation organized under Part 2 (commencing with Section 5110) of, or Part 3 (commencing with Section 7110) of, Division 2 of Title 1 of the Corporations Code, if the articles of incorporation or bylaws of the nonprofit corporation provide: (1) that no person shall be eligible to serve as a member or director of the corporation except a person initially approved by resolution of the governing board of the community college district, and (2) that no part of the net earnings of the corporation shall inure to the benefit of any member, private shareholder, individual, person, firm or corporation excepting only the district. The resolution shall describe, in a manner that identifies it, the available site upon which the building to be used by the district shall be constructed, shall generally describe the building to be constructed and state that the building shall be constructed pursuant to the plans and specifications adopted by the governing board therefor, shall, if such is the case, state the minimum yearly rental at which the governing board will lease real property belonging to the district upon which the building is to be constructed, and shall state the maximum number of years for which the community college district will lease the building, or building and site, as the case may be.

Any building constructed by a nonprofit corporation pursuant to a lease or agreement entered into pursuant to this section shall be constructed under a contract awarded to the lowest responsible bidder pursuant to Sections 20671 to 20675, inclusive, of the Public Contract Code. Section 81350 of this code shall apply to this contract.

(Amended by Stats. 1995, Ch. 758, Sec. 115. Effective January 1, 1996.)



81346

Any bonds, notes, warrants or other evidences of indebtedness to be issued by a nonprofit corporation to finance the construction of a building pursuant to a lease or agreement entered into pursuant to Section 81345 shall be sold pursuant to Chapter 10 (commencing with Section 5800) of Division 6 of Title 1 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



81347

All such bonds, notes, warrants or other evidences of indebtedness referred to in Section 81346 and the interest thereon are exempt from all taxation in the state other than inheritance, gift and franchise taxes.

(Enacted by Stats. 1976, Ch. 1010.)



81348

Any building constructed for the use of a community college district pursuant to this article is subject to Sections 81130 to 81144, inclusive.

(Amended by Stats. 1995, Ch. 758, Sec. 116. Effective January 1, 1996.)



81349

For the purposes of Sections 15102 and 15106, 50 percent of any remaining payments for use of the building or site and building which would become due from the district under any leases and agreements entered into by the district pursuant to this article, if such leases and agreements were to run their full term, shall be considered outstanding bonded indebtedness.

(Enacted by Stats. 1976, Ch. 1010.)



81350

The governing board of the community college district shall obtain the general prevailing rate of per diem wages from the Director of the Department of Industrial Relations for each craft, classification or type of workman needed for the construction of the building and shall specify in the resolution and in the notice, required by Section 81344, or in the resolution required by Section 81345 and in the lease or agreement made pursuant to this article, what the general prevailing rate of per diem wages and the general prevailing rate for holiday and overtime work in the locality is for each craft, classification or type of workmen needed for the construction of the building. The holidays upon which such rate shall be paid need not be specified by the governing board, but shall be all holidays recognized in the collective-bargaining agreement applicable to the particular craft, classification or type of workmen employed on the project.

Any agreement or lease entered into pursuant to this article shall require that such general prevailing rates will be paid. It shall also require that work performed by any workman employed upon the project in excess of eight hours during any one calendar day shall be permitted only upon compensation for all hours worked in excess of eight hours per day at not less than 11/2 times the basic rate of pay. There may also be included in leases or agreements entered into pursuant to this article any other requirements with respect to matters related to the subject of this section which the governing board deems necessary or desirable.

(Amended by Stats. 1977, Ch. 36.)



81351

The provisions of this article prevail over any provisions of law which conflict therewith.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Sale or Lease of Real Property

81360

The governing board of a community college district may sell any real property belonging to the district or may lease for a term not exceeding 99 years, any real property, together with any personal property located thereon, belonging to the district which is not or will not be needed by the district for school classroom buildings at the time of delivery of title or possession. The sale or lease may be made without first taking a vote of the electors of the district, and shall be made in the manner provided by this article.

(Enacted by Stats. 1976, Ch. 1010.)



81361

The governing board of a community college district that has by majority vote established a standard rate or rates for the lease pursuant to this article of its real property may by majority vote delegate to an officer or employee as the governing board may designate, the power to enter into leases, for and in behalf of the district, of any real property of the district, with respect to which real property the district has received only one sealed proposal that conforms with the existing standard rate or rates, from a responsible bidder.

(Amended by Stats. 2009, Ch. 390, Sec. 1. Effective January 1, 2010.)



81363

The funds derived from the sale or from a lease with an option to purchase shall be used for capital outlay or deferred maintenance; provided, however, that the proceeds of property sold or leased in accordance with subdivision (a) or (b) of Section 81363.5 may be deposited in the general fund of the district if, prior to the sale or lease, the community college district governing board has determined that the district has no anticipated need for additional sites or building construction for the five-year period following the sale or lease.

(Amended by Stats. 1984, Ch. 609, Sec. 4. Effective July 19, 1984.)



81363.5

Except as provided for in Article 9 (commencing with Section 81190) of Chapter 1, the sale or lease with an option to purchase of real property by a community college district shall be in accordance with the following priorities and procedures.

(a) First, the property shall be offered for park or recreational purposes pursuant to Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code, in any instance in which such article is applicable.

(b) Second, the property shall be offered for sale or lease with an option to purchase, at fair market value;

(1) In writing, to the Director of General Services, the Regents of the University of California, the Trustees of the California State University, the county and city in which the property is situated, and to any public housing authority in the county in which the property is situated; and

(2) By public notice to any public district, public authority, public agency, public corporation, or any other political subdivision in this state, to the federal government, and to nonprofit charitable corporations existing on December 31, 1979, and organized pursuant to Part 3 (commencing with Section 10200) of Division 2 of Title 1 of the Corporations Code then in effect or organized for charitable purposes on or after January 1, 1980, under Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code. Public notice shall consist of at least publishing its intention to dispose of the real property in a newspaper of general circulation within the district, or if there is no such newspaper, then in any newspaper of general circulation that is regularly circulated in the district. The notice shall specify that the property is being made available to all public districts, public authorities, public agencies, and other political subdivisions or public corporations in this state, and to other nonprofit charitable or nonprofit public benefit corporations.

Publication of notice pursuant to this section shall be once each week for three successive weeks. Three publications in a newspaper regularly published once a week or more often, with at least five days intervening between the respective publication dates not counting such publication dates, are sufficient. The written notice required by paragraph (1) of this subdivision shall be mailed no later than the date of the second published notice.

The entity desiring to purchase or lease the property shall, within 60 days after the third publication of notice, notify the community college district of its intent to purchase or lease the property. If the entity desiring to purchase or lease the property and the district are unable to arrive at a mutually satisfactory price or lease payment during the 60-day period, the property may be disposed of as otherwise provided in this section. In the event the district receives offers from more than one entity pursuant to this subdivision, the school district governing board may, in its discretion, determine which of the offers to accept.

(c) Third, the property may be disposed of in any other manner authorized by law.

(Amended by Stats. 1983, Ch. 143, Sec. 84.)



81364

Any lease may be made upon such consideration or for such rental, as is authorized by the action of the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



81365

Before ordering the sale or lease of any property the governing board, in a regular open meeting, by a two-thirds vote of all its members, shall adopt a resolution, declaring its intention to sell or lease the property, as the case may be. The resolution shall describe the property proposed to be sold or leased in such manner as to identify it and shall specify the minimum price or rental and the terms upon which it will be sold or leased and the commission, or rate thereof, if any, which the board will pay to a licensed real estate broker out of the minimum price or rental. The resolution shall fix a time not less than three weeks thereafter for a public meeting of the governing board to be held at its regular place of meeting, at which sealed proposals to purchase or lease will be received and considered.

(Enacted by Stats. 1976, Ch. 1010.)



81366

In lieu of the declaration of intention to lease real property provided in Section 81365, the governing board of a community college district having an average daily attendance of 400,000 or more as shown by the annual report of the county superintendent of schools for the preceding year may publish a notice three times in a period of not less than 15 days in a newspaper of general circulation published in the district. The notice shall describe the property proposed to be leased in such manner as to identify it and shall specify the minimum rental and terms upon which it will be leased. The notice shall fix a time not less than 15 days thereafter for a public meeting of the governing board to be held at its regular place of meeting at which proposal to lease will be received and considered.

The governing board by majority vote may adopt a ruling delegating to such officer or employee of the district as the board may designate, authority to perform the duties prescribed in this section.

Bids received under this section shall be received, accepted, or rejected in accordance with the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)



81367

If, in the discretion of the board, it is advisable to offer to pay a commission to a licensed real estate broker who is instrumental in obtaining any proposal, the commission shall be specified in the resolution. No commission shall be paid unless there is contained in or with the sealed proposal that is finally accepted the name of the licensed real estate broker to whom it is to be paid, and the amount or rate thereof. Any commission shall, however, be paid only out of money received by the board from the sale or rental of the real property.

(Amended by Stats. 2009, Ch. 390, Sec. 2. Effective January 1, 2010.)



81368

Notice of the adoption of the resolution and of the time and place of holding the meeting shall be given by posting copies of the resolution signed by the board or by a majority thereof in three public places in the district, not less than 15 days before the date of the meeting, and by publishing the notice not less than once a week for three successive weeks before the meeting in a newspaper of general circulation published in the county in which the district or any part thereof is situated, if any such newspaper is published therein.

(Enacted by Stats. 1976, Ch. 1010.)



81369

Whenever it is proposed to lease real property and the governing board unanimously determines in the resolution that in its opinion, the monthly rental value of the property does not exceed the sum of fifty dollars ($50), the resolution need not be posted and may, before the date of the meeting, be published in two successive issues of a weekly newspaper or in five successive issues of a daily newspaper. The newspaper in which the notice is published shall be one published in the district and having a general circulation there; or if there is no such newspaper, then one having a general circulation in the district; or if there is no such newspaper, then in one having a general circulation in a county in which the district or any part thereof is situated.

(Enacted by Stats. 1976, Ch. 1010.)



81370

(a) At the time and place fixed in the resolution for the meeting of the governing body, all sealed proposals that have been received shall, in public session, be opened, examined, and declared by the board. Except as provided in subdivision (b), of the proposals submitted that conform to all terms and conditions specified in the resolution of intention to sell or to lease and that are made by responsible bidders, the sealed proposal that is the highest, after deducting therefrom the commission, if any, to be paid a licensed real estate broker in connection therewith, shall be finally accepted, unless the board rejects all of these bids.

(b) Notwithstanding subdivision (a), the governing board of any community college district may apply to the Board of Governors of the California Community Colleges for a waiver of the requirement that the governing board accept the highest responsible bid for the sale or lease of real property. The board of governors may grant a waiver pursuant to this subdivision if it determines that the waiver is in the best interests of the community college district.

(Amended by Stats. 2009, Ch. 390, Sec. 3. Effective January 1, 2010.)



81371.5

Notwithstanding any other provision of this article, the board of governors may authorize the governing board of any community college district within Orange County to enter into a negotiated sale of real property owned by the district if that governing board previously opened the bidding process two or more times to sell the real property and did not accept any bids.

(Added by Stats. 1997, Ch. 57, Sec. 1. Effective January 1, 1998.)



81372

(a) The governing board by majority vote may adopt a rule delegating to an officer or employee of the district the authority to perform the duties required to be performed by the governing board under Section 81370. If a delegation rule is adopted pursuant to this subdivision, the resolution required in Section 81365 shall specify, in lieu of the public meeting of the governing board to be held at its regular place of meeting, the place at which the designated officer or employee will receive and open sealed proposals to purchase or lease.

(b) All other provisions of this article not in conflict with the delegation of this authority are applicable. However, the final acceptance of a bid, or rejection of all bids, shall be made by the governing board at a public meeting.

(Amended by Stats. 2009, Ch. 390, Sec. 5. Effective January 1, 2010.)



81374

The final acceptance by the governing body may be made either at the same session or at any adjourned session of the same meeting held within the 10 days next following.

(Enacted by Stats. 1976, Ch. 1010.)



81375

The governing body may at the session, if it deems it would be for the best public interest, reject any and all bids, and withdraw the property from sale or lease.

(Amended by Stats. 2009, Ch. 390, Sec. 7. Effective January 1, 2010.)



81376

Any resolution of acceptance of any bid made by the governing body authorizes and directs the president of the governing body, or other presiding officer, or the members thereof, to execute a deed or lease and to deliver it upon performance and compliance by the purchaser or lessee of all the terms or conditions of his contract to be performed concurrently therewith.

(Enacted by Stats. 1976, Ch. 1010.)



81377

Nothing in Sections 81360 to 81363, inclusive, shall prevent the governing board of a community college district from acquiring, leasing or subleasing property pursuant to Section 1261 of the Military and Veterans Code.

(Enacted by Stats. 1976, Ch. 1010.)



81378

The governing board of a community college district, without complying with any other provision of this article, may lease in the name of the district any buildings, grounds, or space therein, together with any personal property located thereon, not needed for school classroom buildings upon terms and conditions agreed upon by the governing board of the district and the lessee for a period not exceeding 14 separate or consecutive calendar days, or portions of those days, in each fiscal year.

(Amended by Stats. 2006, Ch. 134, Sec. 1. Effective January 1, 2007.)



81378.1

(a) The governing board of a community college district may, without complying with any other provision of this article, let, in the name of the district, any buildings, grounds, or space therein, together with any personal property located thereon, not needed for academic activities, upon the terms and conditions agreed upon by the governing board and the lessee for a period of more than five days but less than five years, as determined by the governing board. Before executing the lease, the governing board shall include in an agenda of a meeting of the board open to the public a description of the proposed lease and an explanation of the methodology used to establish the lease rate and for determining the fair market value of the lease.

(b) The governing board shall give public notice before taking any action pursuant to subdivision (a). The notice shall include a description of the governing board’s intended action. The notice shall be printed once a week for three successive weeks prior to the board meeting described in subdivision (a) in a newspaper of general circulation that is published at least once a week.

(c) The governing board shall include, as a condition in any agreement to let any buildings, grounds, or space therein, together with any personal property located thereon, a provision that the agreement shall be subject to renegotiation and may be rescinded after 60 days’ notice to the lessee if the governing board determines at any time during the term of the agreement that the buildings, grounds, or space therein subject to the agreement are needed for academic activities. Any revenue derived pursuant to the agreement shall be retained for the exclusive use of the community college district whose buildings, grounds, or space therein are the basis of the agreement and shall be used to supplement, but not supplant, any state funding. Any buildings, grounds, or space therein let by the district shall be included as space actually available for use by the college in any calculations related to any plan for capital construction submitted to the board of governors pursuant to Chapter 4 (commencing with Section 81800), or any other law.

(d) The authority of a governing board under this section does not apply to the letting of an entire campus.

(e) The use of any buildings, grounds, or space therein, together with any personal property located thereon, let by the governing board pursuant to this section shall be consistent with all applicable zoning ordinances and regulations.

(Amended by Stats. 2013, Ch. 76, Sec. 51. Effective January 1, 2014.)



81379

In addition to any other authority to lease real property, the governing board of a community college district, by a two-thirds vote of its members, may lease, for a term not exceeding three months, district property having a residence thereon, which cannot be developed for district purposes because of the unavailability of funds. The lease shall be upon such terms and conditions as the parties thereto may agree and may be entered into without complying with any provisions in this code except as provided in this section.

(Enacted by Stats. 1976, Ch. 1010.)



81380

The governing board of a community college district may, with the approval of the county board of supervisors, sell or lease any building of the district together with the site upon which such building is located, without complying with any other provisions of this article, provided that the county board of supervisors finds that all of the following conditions exist:

(a) The sale or lease is to be made to an incorporated nonprofit tax-exempt community or civic organization with a membership comprised predominantly of persons residing in the community in which the building and site are situated.

(b) The building is not suitable for school purposes.

(c) The building has an historic value and its preservation and utilization for the benefit of the community will best be ensured by sale or lease to an organization specified in subdivision (a).

(d) The sale or lease is to be executed for a consideration to inure to the district reflecting the fair market value of the property, or its fair rental value, as the case may be.

(e) Adequate provision has been made in connection with the sale or lease transaction to protect the district against all civil liabilities which might arise in connection with any use of the building and site.

(Enacted by Stats. 1976, Ch. 1010.)



81381

The governing board of a community college district may lease property in an adjoining district for garage, warehouse, or other utility purposes or may purchase property in an adjoining district for such purposes and may dispose of such property in the same manner as property within the boundary of the district is purchased and disposed of.

The power of eminent domain shall not be applicable and such acquisitions by purchase shall be subject to the approval of the governing board of the community college district in which the property is located.

(Enacted by Stats. 1976, Ch. 1010.)



81382

The failure to comply with the provisions of this article shall not invalidate the transfer or conveyance of real property to a purchaser or encumbrancer for value.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Joint Occupancy

81390

Any community college district may enter into leases and agreements relating to real property and buildings to be used jointly by the district and any private person, firm, or corporation pursuant to this article. As used in this article, “building” includes onsite and offsite facilities, utilities and improvements which as agreed upon by the parties are appropriate for the proper operation or function of the building to be occupied jointly by the district and private person, firm, or corporation. It also includes the permanent improvement of school grounds.

Any building, or portion thereof, which is used by a private person, firm, or corporation pursuant to this section shall be subject to the zoning and building code requirements of the local jurisdiction in which the building is situated.

Section 53094 of the Government Code shall not be applicable to uses of school district property or buildings authorized by this section, except in the case of property or buildings used solely for educational purposes.

(Amended by Stats. 1977, Ch. 36.)



81391

Before the governing board of a community college district enters into a lease or agreement pursuant to this article, it shall own a site upon which a building to be used by the district and private person, firm, or corporation may be constructed and shall have complied with the provisions of law relating to the selection and approval of sites.

(Enacted by Stats. 1976, Ch. 1010.)



81392

The term of any lease or agreement entered into by a community college district pursuant to this article shall not exceed 66 years.

(Enacted by Stats. 1976, Ch. 1010.)



81393

Sections 81360 to 81378, inclusive, shall not apply to leases made pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)



81394

The governing board of a community college district may let to any private person, firm, or corporation, any real property which belongs to the district if the instrument by which such property is let requires the lessee therein to construct on the demised premises, or provide for the construction thereon of, a building or buildings for the joint use of the district and the private person, firm, or corporation during the term of the agreement; provided that title to that portion of the building to be occupied by the private individual, firm or corporation shall remain exclusively the personal property of the private party during the term of the lease and the title to such portion of the building to be occupied by the district shall vest in the district upon completion thereof and acceptance thereof by the district; provided further that no rental fee or other charge for the use of the building shall be paid by the district.

(Enacted by Stats. 1976, Ch. 1010.)



81395

Any lease of real property by a community college district to a private person, firm, or corporation pursuant to this article shall be upon such terms and conditions as the parties thereto may agree and may be entered into without complying with any provisions of this code except as provided in this article; provided, however, that any such lease or agreement shall be subject to the provisions of Article 2 (commencing with Section 72530) of Chapter 5 of Part 45 of this division.

(Enacted by Stats. 1976, Ch. 1010.)



81396

Before entering into a lease or agreement pursuant to this article, the governing board of a community college district shall comply with the provisions of Section 81397.

(Enacted by Stats. 1976, Ch. 1010.)



81397

For the purposes of receiving proposals for the joint occupancy of a building to be constructed on school property, the board shall, in a regular open meeting, adopt a resolution declaring its intention to consider the proposals. The resolution shall describe the proposed site on which the building to be jointly occupied is to be constructed in such a manner as to identify said site, shall specify the intended use of that portion of the building which is to be occupied by the district and shall fix a time not less than 90 days thereafter for a public meeting of the governing board to be held at its regular place of meeting, at which meeting the board shall receive and consider all plans or proposals submitted.

(Enacted by Stats. 1976, Ch. 1010.)



81398

Notice of adoption of the resolution and the time and place of holding the meeting shall be given by publishing the resolution at least once a week for three weeks in a newspaper of general circulation published in the district if there is one, or if none is published in the district, in a newspaper published in the county.

(Enacted by Stats. 1976, Ch. 1010.)



81399

At the time and place fixed in the resolution for the meeting of the governing board, the board shall meet and consider all plans and proposals submitted for the joint occupancy of the building to be constructed on the proposed school site.

(Enacted by Stats. 1976, Ch. 1010.)



81400

(a) After considering all proposals submitted, the governing board of the community college district shall have the authority, subject to the provisions of Section 81401, to select the plan or proposal which best meets the needs of the district and to enter into a contract incorporating that plan or proposal either as submitted or as revised by the district’s governing board.

(b) The governing board shall require any person, firm or corporation with whom it enters into a lease or agreement pursuant to this article to file one of the following, as determined by the governing board:

(1) A bond for the performance of the lease or agreement.

(2) An irrevocable letter of credit issued by a state or national bank, or federal or state credit union, for the performance of the lease or agreement.

(Amended by Stats. 2001, Ch. 430, Sec. 6. Effective January 1, 2002.)



81401

Any building constructed for the use of a community college district pursuant to this article is subject to Sections 81130 to 81144, inclusive, and all other provisions of this code relating to the physical structure of school buildings.

(Amended by Stats. 1995, Ch. 758, Sec. 117. Effective January 1, 1996.)



81402

The provisions of this article prevail over any provisions of law which conflict therewith.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Joint Use, School Property

81420

A community college district may enter into a lease or agreement with a city, county, or city and county for the joint occupancy, or a private education institution for its sole occupancy, of the real property and buildings of the district, in accordance with the provisions of this article.

(Amended by Stats. 1985, Ch. 293, Sec. 2. Effective July 29, 1985.)



81421

As used in this article, “building” includes onsite and offsite facilities, utilities and improvements which as agreed upon by the parties are appropriate for the proper operation or function of the building to be jointly occupied and used. It also includes the permanent improvement of school grounds.

(Enacted by Stats. 1976, Ch. 1010.)



81422

Prior to entering into a lease or agreement pursuant to this article, the community college district governing board shall determine that the proposed joint occupancy and use of district property or buildings will not interfere with the educational program or activities of any school or class conducted upon the real property or in any such building.

(Enacted by Stats. 1976, Ch. 1010.)



81423

No such lease or agreement shall exceed a term of five years, but may be renewed on the same or different conditions at the end of such term.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Sale or Lease Between Agencies

81430

The governing boards of any community college district may sell, exchange, grant or quitclaim all or any of its interest in, or may lease for a term not exceeding 99 years, to the federal government or its agencies, to the state, or to any county, city and county, city or special district, or to any other school district, any real property belonging to the district, and which is not or will not at the time of delivery of title or possession be needed for school classroom buildings by the district owning it, as provided in this article.

(Enacted by Stats. 1976, Ch. 1010.)



81431

Any sale, exchange, lease or grant of an interest in real property by a community college district pursuant to Section 81430 shall be upon such terms and conditions as the parties thereto may agree and may be entered into without complying with any provisions of this code except as provided in this article.

(Enacted by Stats. 1976, Ch. 1010.)



81432

The board shall not enter into and be a party to any such sale, exchange, or lease unless the following conditions have been met:

(a) A resolution authorizing such action and prescribing the terms of the sale, exchange, or lease has been adopted by the unanimous vote of all the members elected or appointed to the board;

(b) Such resolution has been published in a newspaper published in the district and having a general circulation there; or if there be no such newspaper, then in a newspaper having a general circulation in the district; or, if there is no such newspaper, then in a newspaper having a general circulation in a county in which the district or any part thereof is situated. Notice shall be published no less than once a week for three weeks prior to the making of the sale, exchange, or the execution of the lease by the board.

(Enacted by Stats. 1976, Ch. 1010.)



81433

In any lease made pursuant to this article, it shall be competent to provide that the community college district lessee may purchase the property at an agreed purchase price and that rental paid for the use of the property shall be applied in whole or in part upon the purchase price. The district lessee may cancel the lease at the end of any budgetary year, and in such case shall not be obligated to complete the lease and shall be released from all obligations thereunder.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 8 - Gift or Lease of District Property

81440

Notwithstanding any other law, no governing board of a community college district shall do either of the following:

(a) Make a gift of district real property to any entity that is not established by the district pursuant to Article 6 (commencing with Section 72670) of Chapter 6 of Part 45.

(b) Lease real property for less than fair rental value, as defined in paragraph (2) of subdivision (c) of Section 82542, to any entity unless the entity meets one of the following conditions:

(1) It is established by the district pursuant to Article 6 (commencing with Section 72670) of Chapter 6 of Part 45.

(2) It is described in Section 82537.

(3) It is described in Section 72682.

(4) It was in existence on August 31, 1980, and has been or is subsequently recognized by the governing board of a community college district as having a formal relationship with, and working on behalf of, the district or a constituent college thereof.

(Added by Stats. 1992, Ch. 39, Sec. 2. Effective January 1, 1993.)






ARTICLE 9 - Sale of Personal Property

81450

(a) The governing board of any community college district may sell for cash any personal property belonging to the district if the property is not required for school purposes, or if it should be disposed of for the purpose of replacement, or if it is unsatisfactory or not suitable for school use. There shall be no sale until notice has been given by posting in at least three public places in the district for not less than two weeks, or by publication for at least once a week for a period of not less than two weeks in a newspaper published in the district and having a general circulation there; or if there is no such newspaper, then in a newspaper having a general circulation in the district; or if there is no such newspaper, then in a newspaper having a general circulation in a county in which the district or any part thereof is situated. The board shall sell the property to the highest responsible bidder or reject all bids.

(b) The governing board may choose to conduct any sale of personal property authorized under this section by means of a public auction conducted by employees of the district or other public agencies, or by contract with a private auction firm. The board may delegate to the district employee responsible for conducting the auction the authority to transfer the personal property to the highest responsible bidder upon completion of the auction and after payment has been received by the district.

(Amended by Stats. 2006, Ch. 538, Sec. 137. Effective January 1, 2007.)



81450.5

Notwithstanding Sections 81450 and 81452, a community college district may, without providing the notice required by Section 81450, exchange for value, sell for cash, or donate any personal property belonging to the district if all of the following criteria are met:

(a) The district determines that the property is not required for school purposes, that it should be disposed of for the purpose of replacement, or that it is unsatisfactory or not suitable for school use.

(b) The property is exchanged with, or sold or donated to, a school district, community college district, or other public entity that has had an opportunity to examine the property proposed to be exchanged, sold, or donated.

(c) The receipt of the property by a school district or community college district would not be inconsistent with any applicable districtwide or schoolsite technology plan of the recipient district.

(Amended by Stats. 2002, Ch. 88, Sec. 1. Effective January 1, 2003.)



81451

Notwithstanding the provisions of Section 81450, the governing board of a community college district may, with the consent of a county purchasing agent, utilize his services for the sale of personal property, as authorized by Section 25505 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



81452

(a) If the governing board, by a unanimous vote of those members present, finds that the property, whether one or more items, does not exceed in value the sum of five thousand dollars ($5,000), the property may be sold at private sale without advertising, by any employee of the district empowered for that purpose by the board.

(b) Any item or items of property having previously been offered for sale pursuant to Section 81450, but for which no qualified bid was received, may be sold at private sale without advertising by any employee of the district empowered for that purpose by the board.

(c) If the board, by a unanimous vote of those members present, finds that the property is of insufficient value to defray the costs of arranging a sale, the property may be donated to a charitable organization deemed appropriate by the board, or it may be disposed of in the local public dump on order of any employee of the district empowered for that purpose by the board.

(Amended by Stats. 2002, Ch. 88, Sec. 2. Effective January 1, 2003.)



81453

The money received from the sale shall be placed to the credit of the fund from which the original expenditure for the purchase of the property was made.

(Enacted by Stats. 1976, Ch. 1010.)



81454

The governing board of any community college district may dispose of personal property belonging to the district for the purpose of replacement by providing in the notice calling for bids for furnishing new materials, articles, or supplies that each bidder shall agree in his bid to purchase the property being replaced and to remove it from the school grounds and shall state in his bid the amount which he will deduct from the price bid for furnishing new materials, articles, or supplies as the purchase price for the personal property being purchased from the district. The board shall let the contract to any responsible bidder whose net bid is the lowest, or shall reject all bids.

(Enacted by Stats. 1976, Ch. 1010.)



81455

The governing board of any community college district may enter into contracts with manufacturers or suppliers for the exchange of household appliances and equipment belonging to the district and used for instructional purposes for new property of like class and kind for a similar use without advertising for or taking bids; provided, the cost to the district for such exchange shall not exceed the excess, if any, of the manufacturer’s or supplier’s selling price of the new property over the original cost to the district of the property being disposed of by the district, plus any applicable tax.

(Enacted by Stats. 1976, Ch. 1010.)



81456

The governing board of any community college district may, when calling for bids and letting contracts for constructing new school buildings, or repairing, altering, adding to, or reconstructing existing school buildings, or demolishing existing school buildings, require each bidder for the performance of the work to agree in his bid to purchase and to remove from the school grounds all old materials required by the specifications to be removed from any existing school building on the same school grounds and not required for school purposes and to state in his bid the amount which he will deduct from the price bid for the work as the purchase price of the old materials. The board shall let the contract to any responsible bidder whose net bid is the lowest, or shall reject all bids.

(Enacted by Stats. 1976, Ch. 1010.)



81457

The governing board of a community college district may authorize any officer or employee of the district to sell to any student personal property of the district which has been fabricated by such student, at the cost to the district of the materials furnished by the district and used therein.

(Amended by Stats. 1981, Ch. 470, Sec. 242.)



81458

The governing board of a community college district may sell to persons enrolled in classes for adults maintained by the district materials that may be necessary for the making of articles by those persons in the classes. The materials shall be sold at not less than the cost thereof to the district and any article made therefrom shall be the property of the person making it.

This section shall become operative January 1, 1992.

(Amended (as added by Stats. 1984, 2nd Ex., Ch. 1) by Stats. 1987, Ch. 1118, Sec. 14. Section operative January 1, 1992, by its own provisions.)



81459

A community college district may, in accordance with regulations adopted by the governing board of the district and for educational use, sell, give, or exchange for similar published materials, published materials prepared by the district in connection with the curricular and special services that the district is authorized to perform. Unless restricted by the regulations of the governing board, the sale or gift may be made to, and the exchange may be made with, any person, political subdivision, public officer or agency, or educational institution. The distribution of the published material in accordance with this section is declared to be a public purpose and in furtherance of Section 1 of Article IX of the California Constitution.

A community college district may also license the use of copyrights held by the district, to the same persons or entities and for the same purposes as provided in the above paragraph.

The district shall grant a license to any public agency organized under the authority of this state, unless an exclusive license has previously been granted a private publisher.

Any charge which may be assessed such a public agency for the license to use the copyright or for materials, to which the district holds the copyright, shall not exceed the cost to the district of the preparation and reproduction of the materials.

Any granting of a license, by a district, to reproduce copyrighted material is declared to be for a public purpose in furtherance of Section 1 of Article IX of the California Constitution.

(Enacted by Stats. 1976, Ch. 1010.)



81460

Notwithstanding any other provision of law, the governing board of any community college district owning land upon which agricultural products are grown may enter into agreements with an agricultural cooperative or association for the purpose of maintaining, harvesting or selling such products.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 10 - Exchange of Real Property

81470

The governing board of a community college district may exchange any of its real property for real property of another person or private business firm. Any exchange shall be upon such terms and conditions as the parties thereto may agree and may be entered into without complying with any provisions in this code except as provided in this article.

(Enacted by Stats. 1976, Ch. 1010.)



81471

Before ordering any exchange of real property the board shall adopt, by a two-thirds vote of its members, a resolution declaring its intention to exchange the property. The resolution shall describe the properties to be exchanged in such manner as to identify them, and the terms and conditions, not including the price, upon which they will be exchanged.

(Enacted by Stats. 1976, Ch. 1010.)



81472

The board and the other party to the exchange each shall appoint one member of a board of appraisers, and the third member shall be selected by the county superintendent of schools. The governing board and the other party to the exchange shall agree on the compensation of the board of appraisers. The amount for the board’s appraiser and one-half of the amount for the appraiser appointed by the county superintendent of schools shall be a legal charge against the funds of the district exchanging the property.

The board of appraisers shall make a report to the parties to the exchange and the county superintendent of schools of its determination of the cash values of the properties proposed to be exchanged. The report may provide for payment by one of the parties to compensate for any difference in appraised values of the properties.

(Enacted by Stats. 1976, Ch. 1010.)



81473

If the county superintendent of schools approves the report of the appraisers and the terms and conditions set forth in the resolution, the governing board shall publish at least once a week for two weeks in a newspaper of general circulation, circulated in the county, the resolution and a notice stating the time and place within the district at which a public meeting of the board will be held to consider the report of the appraisers and the exchange of the real properties described in the resolution.

(Enacted by Stats. 1976, Ch. 1010.)



81474

At the time and place fixed in the published notice, the board shall meet and consider the report of the appraisers. It then may order the exchange pursuant to the terms and conditions set forth in the resolution and the report of the appraisers.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 11 - Exchange of Property

81480

The governing board of any community college district which has acquired title to property included within an application which has been approved by the State Allocation Board for state school building aid and which property is to be used as an access roadway to such school site may exchange such property for other property to be used as an access roadway which abuts a state highway, if in the opinion of the Division of Highways in the Department of Public Works there is objection to the first access roadway, and if in the opinion of the governing board the property acquired by such exchange will afford more safety to the students of the district.

(Enacted by Stats. 1976, Ch. 1010.)



81481

The governing board of any community college district owning real property or any interest or estate therein, a boundary line of which is uncertain or is in dispute, may, by unanimous vote of all the members elected or appointed to the board and without complying with any provision of this code except as provided in this article, exchange with the owner of the adjoining property, which is involved in the uncertainty or dispute, such portion or interest or estate in such school property for property of equal value of such owner adjacent to the property of the district for the purpose of settling such boundary line uncertainty or dispute. The question of value of the properties to be exchanged shall be determined by a panel of three disinterested and qualified real estate appraisers, one appraiser to be appointed by the governing board of the district, one appraiser to be appointed by the owner of the other property involved in the boundary line question, and the two appraisers so appointed to jointly select a third appraiser. One-half of the fee of each of said appraisers and one-half the fee of any surveyor employed to establish lines in connection with the determination of the boundary line uncertainty or dispute shall be a proper charge against the funds of the district, provided that no such appraiser, including the selection of the other party and the selected third appraiser, or surveyor, shall be employed for any purpose herein authorized unless and until a resolution of intention so to employ is adopted by the governing board of the district, and provided further that said resolution shall contain a statement substantially to the effect that the district shall notify any appraiser or surveyor before being so employed that he may collect only one-half his fee from the district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 12 - Temporary Transfer of Water Stock

81490

The governing body of any community college district owning shares of stock in a mutual water company, which stock is not appurtenant to any land, may rent, lease, or assign such shares, for a term not to exceed one year, if the board determines the water to which the district is entitled by ownership of such shares is not required to meet the needs of the district during the term for which it is rented, leased or assigned.

(Enacted by Stats. 1976, Ch. 1010.)



81491

The rental, lease, or assignment of the shares of stock shall be made upon such consideration, and such terms and conditions, as may be fixed by action of the board.

(Enacted by Stats. 1976, Ch. 1010.)



81492

No rental, lease, or assignment of shares of stock shall be made until notice has been given by posting in at least three public places in the district for not less than two weeks, or by publication for a period of not less than two weeks in a newspaper published in the district and having a general circulation there; or if there is no such newspaper, then in a newspaper having a general circulation in the district; or if there is no such newspaper, then in a newspaper having a general circulation in a county in which the district or any part thereof is situated.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 13 - Ownership of Fixtures

81500

When any territory withdrawn from a school district or community college district pursuant to this code contains a school building, site or real property, the building or site, together with the fixtures thereof, shall, upon the withdrawal of the territory becoming effective, become the property of the district of which the territory becomes a part or the whole.

(Enacted by Stats. 1976, Ch. 1010.)



81501

If a dispute arises between the governing boards of the two districts concerned as to what constitutes fixtures, a board of arbitrators shall be appointed who shall determine what articles in a school building located within territory withdrawn from any district are fixtures thereof. The board shall consist of one person selected by the district from which the territory is withdrawn, one person selected by the district of which it has become a part, and a third person appointed by the county superintendent of schools of the county in which the districts are located. The two districts involved may mutually agree that the person appointed as arbitrator by the county superintendent of schools may act as sole arbitrator of the matters to be submitted to arbitration. The necessary expenses and compensation of the arbitrators shall be divided equally between the two districts, and the payment of the portion of the expenses is a legal charge against the funds of the districts. The arbitrator or arbitrators shall proceed to view and examine such property, articles, equipment, and fixtures as they are requested to pass upon by the respective districts and make a written finding as to what property, articles, or equipment constitute fixtures. The written finding and determination of a majority of the board of arbitrators is final and binding upon the districts submitting the question to the board of arbitration.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 14 - Leasing for Production of Gas

81510

The governing board of a community college district may, upon complying with the provisions of this article, enter into and be a party to a community lease to which a city or other public agency and one or more private persons or private agencies are also parties for the leasing of the parcels of lands owned by the district and the other parties for the extraction and taking of gas not associated with oil, on such terms and conditions as the governing board of the district may prescribe. Such lease may be entered into without complying with any provisions of this code except as provided in this article.

(Enacted by Stats. 1976, Ch. 1010.)



81511

The board shall not enter into and be a party to any such lease unless the following conditions have been met:

(a) A resolution authorizing such action and prescribing the terms of the lease has been adopted by the unanimous vote of all the members elected or appointed to the board;

(b) Such resolution has been published in a newspaper of general circulation published in the district, or if there be no such newspaper, in a newspaper having a general circulation in the district, once a week for three weeks prior to the execution of the lease by the board.

(Enacted by Stats. 1976, Ch. 1010.)



81512

No well for the production of gas shall be drilled on any land owned by the district and leased pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 15 - Lease and Lease-Purchase of Sites, Buildings, and Facilities

81520

The provisions of this article shall govern the lease or lease-purchase of sites, buildings, and facilities by the governing board of community college district whenever the district is the lessee or purchaser and the lease or lease-purchase is not subject to Section 18 of Article XVI of the California Constitution.

(Enacted by Stats. 1976, Ch. 1010.)



81521

For purposes of this article the following definitions shall govern:

(a) “Temporary-use building” is any building for which the intended use by the district at the time of entering into a lease contract or agreement is not for more than three years from the date of first occupancy.

(b) “Relocatable structure” is any structure that is designed to be relocated.

(Enacted by Stats. 1976, Ch. 1010.)



81522

(a) The governing board of a community college district may lease land for a term extending to the expected duration of use by the district.

(b) Any lease contract or agreement entered into pursuant to this section shall be initiated by resolution authorizing such action and prescribing the terms thereof adopted by vote of a majority of the members of the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



81523

(a) The governing board of a community college district may lease temporary-use buildings for a term extending to the expected duration of use by the district.

(b) Any lease agreement or contract entered into pursuant to this section shall be initiated by resolution authorizing such action and prescribing the terms thereof adopted by vote of a majority of the members of the governing board.

(c) A governing board of a community college district shall not enter into a lease pursuant to subdivision (a), unless the resolution adopted pursuant to subdivision (b) has been published in a newspaper published in the district and having a general circulation there; or if there is no such newspaper, then in a newspaper having a general circulation in the district; or if there is no such newspaper, then in a newspaper having a general circulation in a county in which the district or any part thereof is situated. Notice shall be published no less than once a week for three weeks prior to the execution of the lease by the board.

(d) Any temporary-use building in which students are expected to enter and which is leased under one, or successive leases, for a total time in excess of three years, or under a lease-purchase contract, shall be subject to the provisions of Article 7 (commencing with Section 81130) and Article 8 (commencing with Section 81160) of Chapter 1 of this part.

(Amended by Stats. 1979, Ch. 373.)



81523.5

(a) Notwithstanding subdivision (d) of Section 81523, in order to adequately assess long-term site viability, any temporary use building that is 50,000 square feet or less which the Los Angeles Community College District leases under one, or successive leases, for a total time of five years or less, and in which students or faculty are expected to enter, shall be exempt from the provisions of Article 7 (commencing with Section 81130) and Article 8 (commencing with Section 81160) of Chapter 1.

(b) This section does not apply to a lease with an effective date or effective renewal date that is on or after January 1, 2015.

(Added by Stats. 2009, Ch. 390, Sec. 8. Effective January 1, 2010.)



81524

Any lease contract or agreement entered into pursuant to Section 81523 shall be subject to the condition that the site on which any temporary-use building is located shall be owned by the district, or shall be under the control of the community college district pursuant to a lease or lease-purchase contract or agreement under the terms of which the land is leased to the district for a term at least as long as the intended use of the building, and under conditions that are compatible with the intended use of the building.

(Enacted by Stats. 1976, Ch. 1010.)



81525

Any lease contract or agreement entered into pursuant to Section 81523 may provide for the joint use and occupancy by any public or private entity.

(Enacted by Stats. 1976, Ch. 1010.)



81526

(a) The governing board of a community college district may lease relocatable structures for a term extending to the expected duration of use by the district, but not to exceed 10 years.

(b) Any lease agreement or contract entered into pursuant to this section shall be initiated by resolution authorizing such action and prescribing the terms thereof adopted by vote of a majority of the members of the governing board.

(Enacted by Stats. 1976, Ch. 1010.)



81527

In any lease made pursuant to Section 81526, it shall be competent to provide that the community college district lessee may purchase the relocatable structure at an agreed purchase price and that rental paid for the use of such structure or building shall be applied in whole or in part upon the purchase price.

(Enacted by Stats. 1976, Ch. 1010.)



81528

Any lease contract or agreement entered into pursuant to Section 81526 shall be subject to the following conditions:

(a) A leased relocatable structure in which students are expected to enter and which is to be used for school purposes for a total time in excess of three years shall be subject to the provisions of Article 7 (commencing with Section 81130) and Article 8 (commencing with Section 81160) of Chapter 1 of this part.

(b) Subdivision (a) of this section shall not apply to trailer coaches used for classrooms or laboratories if such trailer coaches conform to the requirements of Part 2 (commencing with Section 18000) of Division 13 of the Health and Safety Code, and the rules and regulations promulgated thereunder concerning mobilehomes, are not expanded or fitted together with other sections to form one unit greater than 16 feet in width, are used for special educational purposes, and are used by not more than 12 students at a time, except that such trailer coaches may be used by not more than 20 students at a time for driver training purposes.

(c) The site on which a leased relocatable structure is located shall be owned by the community college district, or shall be under the control of the district pursuant to a lease or a permit.

(Amended by Stats. 1979, Ch. 373.)



81529

(a) Notwithstanding any other provision of law to the contrary, the governing board of a community college district may designate a building, which is primarily used for other than public school purposes, as an “offsite location” for the purpose of conducting instruction in educational programs as prescribed by the governing board, provided that such educational programs require an “offsite location” in order to adequately fulfill the objective of the educational program.

(b) Any building used as an “offsite location” pursuant to subdivision (a) shall not be subject to Article 7 (commencing with Section 81130) of, or Article 8 (commencing with Section 81160) of, Chapter 1 of this part.

(Amended by Stats. 1979, Ch. 373.)



81530

The governing board of a community college district may do all of the following:

(a) Lease buildings and other facilities, such as administrative offices, warehouses, athletic facilities, outdoor assembly facilities, auditoriums, quarters for adult education, transportation facilities, and communication facilities, for a period of not to exceed 12 years.

(b) Lease property from the federal government, the state, or any county, city and county, city, or district for the purpose of constructing school buildings and facilities thereon.

(c) Except as otherwise provided, any building leased for a total time in excess of three years, or under a lease-purchase agreement, shall be deemed the construction or alteration of a school building, as those terms are used in Article 7 (commencing with Section 81130). A building or facility used by a community college district under a lease or a lease-purchase agreement into which neither students nor teachers are required to enter and which would be excluded from the meaning of “school building” in Section 81160 shall not be considered to be a “school building” within the meaning of Section 81130.5.

(Amended by Stats. 1995, Ch. 758, Sec. 118. Effective January 1, 1996.)



81530.5

(a) Notwithstanding Section 81530, or any other provision of law, a community college district may lease an offsite commercial building that does not meet the requirements of Section 81130, for use as a school building, as defined in Section 81130.5, if the governing board of the district finds that all of the following conditions have been met:

(1) The building was constructed in accordance with seismic safety standards for commercial buildings constructed within an earthquake zone.

(2) The building permit for the initial construction of the building was issued on or after January 1, 1990.

(3) A structural engineer has inspected the building and submitted a report to the governing board of the community college district that certifies that the building is in substantial compliance with the requirements of this article. For purposes of this section, substantial compliance with this article means that the building is likely, without catastrophic collapse, to resist earthquake forces generated by major earthquakes of the intensity and severity of the strongest experienced in California, but may experience some reparable architectural or structural damage. This certification requirement is satisfied if the structural engineer affixes his or her seal of approval to the report and he or she attests in that report that to the best of his or her knowledge:

(A) He or she has reviewed the design calculations, construction documents, and the local government construction inspection records of the building, to the extent those items are available.

(B) He or she has authorized testing and has observed or reviewed the test results and the inspections of an adequate sample of the structure’s welds, anchor bolts, and other structural elements deemed necessary for the satisfactory performance of the building.

(C) He or she has observed that the overhead nonstructural elements, including, but not limited to, light fixtures, heating, and air-conditioning diffusers are adequately braced or anchored.

(b) The governing board of the community college district shall forward the report submitted pursuant to paragraph (3) of subdivision (a) to the Department of General Services for its review. Within 45 working days, the Department of General Services shall review the report for compliance with the above requirements, to provide feedback to the structural engineer regarding any insufficiencies with the report, and to determine whether or not the building is in substantial compliance with the requirements of this article. If the Department of General Services does not respond within 45 working days of the submission of the final and complete report, the department will be deemed to have concurred with the structural engineer’s report. A final decision by the governing board of the community college district to occupy the building for school purposes shall not occur until the governing board has reviewed and considered the feedback of the department, or the 45 workday review period has passed.

(c) (1) No member of the governing board of a community college district, nor any employee of a community college district, shall be held personally liable for injury to persons or damage to property resulting from the fact that the governing board of the community college district used a commercial building pursuant to this subdivision for a school and the building was not constructed under the requirements of Section 81130.

(2) The exemption from personal liability for members of the governing board and employees of a community college district described in paragraph (1) is not intended to limit the liability of the community college district for injury to persons or damage to property resulting from the fact that the governing board or any employee of the community college district used a commercial building pursuant to this subdivision for educational purposes and the building was not constructed under the requirements of Section 81130. The exemption from personal liability for members of the governing board and employees of a community college district described in paragraph (1) is not intended to limit the liability of the community college district, the governing board or the district’s employees pursuant to Section 835 of the Government Code.

(3) Section 81144 is not applicable to a person who, pursuant to this section, leases or uses a building for a community college building that meets the requirements of this section but does not meet the requirements of Section 81130. Approval and use of a building pursuant to this section does not constitute a violation of this article.

(Added by Stats. 1998, Ch. 610, Sec. 2. Effective January 1, 1999.)



81531

Any lease or lease-purchase contract or agreement executed prior to the effective date of this article shall remain in full force and effect. The renewal of such contracts or agreements, however, shall be governed by the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)



81532

Notwithstanding any limitations or requirements imposed by this article upon the leasing or renewal of leasing of relocatable structures on and after August 27, 1974, all acts and proceedings heretofore taken by or on behalf of any community college district for the lease of, or the renewal of a lease of, relocatable structures, including but not limited to trailers, are hereby confirmed, validated and declared to be legally effective and such lease agreements or renewals of such lease agreements are legal, valid and binding obligations if such lease agreements or renewals of such lease agreements would have otherwise been authorized under former Education Code Section 15352 or 15352.5 had such sections not been repealed on August 27, 1974, by Chapter 547 of the Statutes of 1974.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 16 - Leasing of Equipment

81550

A community college district may, as lessee, enter into a lease or lease-purchase agreement for equipment or service systems with any person, firm, corporation or public agency. As used in this article “equipment” includes (1) schoolbuses, (2) other motor vehicles, (3) test materials, educational films, and audiovisual materials, and (4) all other items defined as equipment or service systems in the Community College Budget and Accounting Manual.

(Enacted by Stats. 1976, Ch. 1010.)



81551

Before a lease or lease-purchase agreement may be entered into, the lessee shall comply with all applicable provisions for bids and contracts prescribed by Article 3 (commencing with Section 81641) of Chapter 3 and by Section 20651 of the Public Contract Code. Each contract shall show the total price for an outright purchase of any item and also its total cost for the entire specified term of the contract.

(Amended by Stats. 1995, Ch. 758, Sec. 119. Effective January 1, 1996.)



81552

The term of any lease or lease-purchase agreement shall not exceed the estimated useful life of the item but in no event shall the term exceed 10 years. A lease, but not a lease-purchase agreement, may be renewable at the option of the lessee and the lessor, jointly, at the end of each term at a rate not more than 7 percent annually above the rate set pursuant to the existing agreement. In no event shall the combined period of the original lease and renewals or extensions exceed 10 years. Any contract for the lease or lease-purchase of equipment or service systems which was in existence prior to the effective date of this act shall remain in effect and such terms are hereby ratified.

(Enacted by Stats. 1976, Ch. 1010.)



81553

As a lessor, a community college district governing board is authorized to let, or let with option to purchase, any land, buildings, or equipment it determines is not needed for school purposes for a term extending to the end of the expected nonuse of the land, buildings, or equipment and under any conditions it deems reasonable. All such leases and leases with options to purchase to nonpublic agencies or individuals shall comply with the provisions of Sections 81450, 81452, 81453, and 81454.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 3 - Management and Control of Property

ARTICLE 1 - General Provisions

81600

The governing board of a community college district shall manage and control school property within its district.

(Enacted by Stats. 1976, Ch. 1010.)



81601

The governing board of a community college district shall furnish, repair, insure against fire, and in its discretion rent the school property of its districts. The governing board may also insure the property against other perils. The insurance shall be written in any admitted insurer, or in any nonadmitted insurer to the extent and subject to the conditions prescribed in Section 1763 of the Insurance Code. Insurance on property of a district may be, in the discretion of the governing board, of the deductible type of coverage. By deductible type of coverage is meant a form of insurance under which the insurance becomes operative when the loss and damage exceeds an amount stipulated in the policy or policies.

The governing board, in their notice of bid for district construction, may indicate that it may elect to assume the cost of fire insurance by adding the coverage to the district’s existing policy and in such event bids made on such construction shall be made in the alternative, with and without the fire insurance coverage included, and the governing board shall make its election as to who shall secure and pay for such insurance at the time of accepting the bid. The deductible amount of fire insurance for any community college district may exceed one thousand dollars ($1,000) for each occurrence.

(Enacted by Stats. 1976, Ch. 1010.)



81602

The governing board of a community college district may, by resolution, establish a fund or funds, as designated by the California Community Colleges Budget and Accounting Manual, for losses, and payments including, but not limited to, health and welfare benefits for its employees as defined by Section 53200 of the Government Code, district property, any liability, and workers’ compensation, in the county treasury for the purpose of covering the deductible amount under deductible types of insurance policies, losses or payments arising from self-insurance programs, or losses or payments due to noninsured perils. In the fund or funds shall be placed sums, to be provided in the budget of the district, that will create an amount which, together with investments made from the fund or funds, will be sufficient in the judgment of the governing board to protect the district from such losses or to provide for payments on the deductible amount under deductible types of insurance policies, losses or payments arising from self-insurance programs, or losses or payments due to noninsured perils. Nothing in this section shall be construed as prohibiting the governing board from providing protection against such losses to district property or liability for the payment of claims partly by means of the fund or funds and partly by means of insurance written by acceptable insurers as provided in Section 81601.

The fund or funds shall be considered as separate and apart from all other funds of the district, and the balance therein shall not be considered as being part of the working cash of the district in compiling annual budgets.

Warrants may be drawn on or transfers made from the fund or funds so created only to reimburse or indemnify the community college district for losses as herein specified, and for the payment of claims, administrative costs, related services, and to provide for deductible insurance amounts and purchase of excess insurance. The warrants or transfers shall be within the purpose of the fund or funds as established by resolution of the governing board.

The cash placed in the fund or funds may be invested and reinvested by the county treasurer, with the advice and consent of the governing board of the district, in securities which are legal investments for surplus county funds in this state. The income derived from the investments, together with interest earned on uninvested funds, shall be considered revenue of and be deposited in the fund. The cost of contracts or services authorized by this section are appropriate charges against the respective fund.

The governing board may contract for investigative, administrative, and claims adjustment services relating to claims. The contract may provide that the contracting firm may reject, settle, compromise and approve claims against the district, its officers or employees, within the limits and for amounts that the governing board may specify, and may provide that the contracting firm may execute and issue checks in payment of such claims, which checks shall be payable only from a trust account which may be established by the governing board. Funds in the trust account established by the board pursuant to the provisions of this section shall not exceed a sum sufficient as determined by the governing board to provide for the settlement of claims for a 30-day period. The rejection or settlement and approval of a claim by the contracting firm in accordance with the terms of the contract shall have the same effect as would the rejection or settlement and approval of such a claim by the governing board.

The contract may also provide that the contracting firm may employ legal counsel, subject to terms and limitations that the board may prescribe, to advise the contracting firm concerning the legality and advisability of rejecting, settling, compromising and paying claims referred to said contracting firm by the board for investigation and adjustment, or to represent the board in litigation concerning the claims. The compensation and expenses of the attorney for services rendered to the board shall be an appropriate charge against the appropriate fund.

The contract provided for in this section may contain other terms and conditions that the governing board may consider necessary or desirable to effectuate the board’s self-insured programs.

In lieu of, or in addition to, contracting for the services described in this section, the governing board may authorize an employee or employees to perform any or all of the services and functions which the board may contract for under the provisions of this section.

As used in this section, “firm” includes a person, corporation, or other legal entity, including a county superintendent of schools.

Prior to funding health and welfare benefits pursuant to this section, the community college district shall secure the services of an actuary enrolled under subtitle C of Title III of the federal Employee Retirement Income Security Act of 1974, to provide actuarial evaluations of the future annual costs of such benefits. The future annual costs as determined by the actuary shall be made public at a public meeting at least two weeks prior to the commencement of funding health and welfare benefits pursuant to this section.

(Amended by Stats. 1981, Ch. 931, Sec. 3.)



81603

Nothing in the Education Code shall be construed as prohibiting two or more community college districts subject to Section 81601 from performing the powers prescribed in Section 81602, through a joint powers agreement made pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



81605

In community college districts situated within or partly within cities having a population of over five hundred thousand (500,000) as determined by the 1920 federal census any board of education may establish a fund in the county treasury for the purpose of covering fire losses to school property in lieu of carrying fire insurance in admitted insurers as provided in Section 81601 of this code. In such fund shall be placed such sums, to be provided in the budget of the district, as will create an amount which, together with investments made from such fund, will be sufficient in the judgment of the board of education upon the advice of competent actuaries to protect such board of education against losses by fire on all or any part of the school property within its jurisdiction. Nothing contained herein shall be construed as prohibiting the board of education from providing protection against fire losses partly by means of such fund and partly by means of fire insurance written by admitted insurers as provided in Section 81601.

Such fund shall be considered as separate and apart from all other funds of the district and the balance therein shall not be considered as being part of the working cash of the district in compiling annual budgets or fixing annual tax rates.

Warrants shall not be drawn on or transfers made from the fund so created except to reimburse the district for losses by fire and then only after resolution duly adopted by the county board of education based upon findings by competent appraisers.

The cash placed in such fund may be invested and reinvested by the county treasurer with the advice and consent of the county board of education in securities which are legal investments for surplus county funds in this state. The income derived from such investments together with interest earned on uninvested funds shall be considered revenue of and be deposited in such fund.

The county treasurer shall make quarterly reports to the county board of education as to the condition of the fund, using as a basis for such report the cost or market value, whichever may be the lower, of the securities held as investments plus the cash in such fund.

(Enacted by Stats. 1976, Ch. 1010.)



81606

The governing board of any community college district may grade, pave, construct sewers, or otherwise improve streets and other public places in front of real property owned or controlled by it, and also may construct in immediate proximity to any school or site owned or controlled by the district, pedestrian tunnels, overpasses, footbridges, sewers and water pipes when required for school or administrative purposes, may acquire property, easements and rights-of-way for such purpose, and may appropriate money to pay the cost and expense of the improvements, whether made by the board under contract executed by the board, or under contracts made in pursuance of any of the general laws of the state respecting street improvements, or under other contracts made in pursuance of the charter of any county or municipality.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2.5 - Statewide Energy Management Program

81620

This article shall be known, and may be cited, as the Statewide Energy Management Program.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 2. Effective April 12, 2001.)



81621

The definitions set forth in this section govern the construction of this article:

(a) “Commission” means the State Energy Resources Conservation and Development Commission.

(b) “Energy independence” means the utilization of existing and developing technologies to meet energy needs onsite, including, but not necessarily limited to, the utilization of solar, fuel cells, and other renewable and clean onsite energy sources, the optimization of the use of daylighting, the use of passive solar orientation, and the use of construction techniques that minimize energy loss, such as appropriate insulation and lighting fixtures.

(c) “Energy management plans” means the plans that community colleges develop with guidance from the Statewide Energy Management Program to implement energy efficiency projects such as sustainable green buildings, renovations, and wind or solar farms that will move the community colleges toward energy independence.

(d) “Program” means the Statewide Energy Management Program, established under this article, which is a state program modeled after the Federal Energy Management Program.

(e) “Renewable or other distributed energy systems” means alternative efficient sources of energy such as daylighting, photovoltaic panels (rooftops or solar farms), passive solar heating, fuel cells, and steam. Diesel-fueled electric generating systems are not included in this definition.

(f) “Sustainable green building” means a building that has been designed to reduce both direct and indirect environmental consequences associated with construction, occupancy, operation, maintenance, and eventual decommissioning, and whose design is evaluated for cost, quality of life, future flexibility, ease of maintenance, energy and resource efficiency, and overall environmental impact, with an emphasis on life-cycle cost analysis.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 2. Effective April 12, 2001.)



81622

(a) (1) In Executive Order D-16-00, issued August 2, 2000, Governor Davis directed state agencies to design and construct buildings that incorporate energy efficiency, resource conservation, and renewable technologies. In his State of the State Address delivered on January 8, 2001, Governor Davis expressed his support for the goal of moving the California Community Colleges toward energy independence.

(2) The Federal Energy Management Program, upon which the State Energy Management Program is modeled, has resulted in approximately four dollars ($4) in savings for every one dollar ($1) spent. The federal investment of two billion dollars ($2,000,000,000) in energy efficiency has resulted in savings of six billion three hundred million dollars ($6,300,000,000) on energy bills.

(b) In consultation with the commission, the Board of Governors of the California Community Colleges shall further develop and refine certain guidelines for a Statewide Energy Management Program that have been established under an ongoing joint effort of the commission and DeAnza College. This statewide effort shall allow community college districts to achieve energy independence through the development of energy management plans, the construction of sustainable green buildings, the use of renewable or other distributed energy systems, and the expansion of statewide energy education programs and services.

(c) By 2010, the program shall, at a minimum, facilitate the completion of 20 district energy management plans, 15 renewable or other distributed energy systems, and three sustainable green buildings on community college campuses statewide.

(d) In consultation with the commission, the board of governors shall accomplish all of the following:

(1) Review and comment on academic, occupational, and vocational education materials developed by the commission, the Electric Power Research Institute, public utilities, and the community colleges to improve energy education programs and services.

(2) Review and recommend actions regarding successful energy education programs and services that can be identified for replication, personnel exchanges, or implementation of successful practices.

(3) Review and recommend actions regarding program resources for use by the community colleges or state agencies in improving energy education programs and services.

(4) Review exemplary programs and facilities, and recommend activities for adoption, replication, or policy advice.

(5) Review, comment, and recommend actions regarding services that will effect energy conservation.

(6) Review and comment on funding requests received to improve or enhance energy education.

(7) Review and comment on occupational and vocational training programs and services to meet current employment standards in energy occupations.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 2. Effective April 12, 2001.)



81623

The board of governors shall encourage the construction of community college sustainable green buildings that implement energy efficiency, sustainable building concepts, and solar electric, fuel cell, and other technologies. On the effective date of this article, the board of governors shall immediately seek a prototype sustainable green community college instructional building that can be a model for all new construction and retrofit projects statewide.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 2. Effective April 12, 2001.)



81624

The Chancellor of the California Community Colleges shall establish an advisory committee for the Statewide Energy Management Program, and determine the membership of that committee. The advisory committee, with technical assistance from the commission, shall make recommendations to the chancellor regarding overall program development, resource development and deployment, and strategies for implementation and coordination of the program. A leadership role on this committee shall initially be provided by the staff of the commission and DeAnza College who have been involved since 1992 in a joint effort to promote training, energy efficiency, and energy independence in the California Community Colleges. This leadership role shall rotate to other community colleges as they complete their own district energy management plans.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 2. Effective April 12, 2001.)






ARTICLE 3 - Contracts

81641

For the purpose of securing bids or proposals the community college board shall publish at least once a week for two weeks in some newspaper of general circulation published in the district, or if there is no such paper, then in some newspaper of general circulation, circulated in the county a notice calling for bids or proposals, stating the work to be done or materials or supplies to be furnished and the time when and the place where bids or proposals will be opened. Whether or not bids or proposals are opened exactly at the time fixed in the public notice for opening bids or proposals, a bid or proposal shall not be received after that time.

(Amended by Stats. 1990, Ch. 885, Sec. 1.)



81644

Continuing contracts for work to be done, services to be performed, or for apparatus or equipment to be furnished, sold, built, installed, or repaired for the district, or for materials or supplies to be furnished or sold to the district may be made with an accepted vendor as follows: for work or services, or for apparatus or equipment, not to exceed five years; for materials or supplies, not to exceed three years.

(Enacted by Stats. 1976, Ch. 1010.)



81645

The governing board of any community college district may contract with a party who has submitted one of the three lowest responsible competitive proposals or competitive bids for the acquisition, procurement, or maintenance of electronic data processing systems and equipment, electronic telecommunications equipment, supporting software, and related materials, goods, and services, in accordance with procedures and criteria established by the governing board.

(Amended by Stats. 2006, Ch. 538, Sec. 138. Effective January 1, 2007.)



81645.5

In addition to utilizing the procedures specified in Article 9 (commencing with Section 81450) of Chapter 2, any community college district may, by direct sale or otherwise, sell to a purchaser any electronic data-processing equipment or other major items of equipment owned by, or to be owned by, the district, if the purchaser agrees to lease the equipment back to the district for use by the district following the sale.

The approval by the governing board of the district of the sale and leaseback shall be given only if the governing board finds, by resolution, that the equipment is data-processing equipment or another major item of equipment within the meaning of this section and that the sale and leaseback is the most economical means for providing electronic data-processing equipment or other major items of equipment to the district.

(Amended by Stats. 1984, Ch. 173, Sec. 2.)



81651

The governing board of any community college district may purchase supplementary textbooks, library books, and educational films, audiovisual materials, test materials, workbooks, instructional computer software packages, or periodicals in any amount needed for the operation of the schools of the district without taking estimates or advertising for bids.

(Amended by Stats. 1989, Ch. 1340, Sec. 1. Effective October 2, 1989.)



81653

The governing board of any community college district may purchase from the federal government or any agency thereof any surplus property, as defined in the Surplus Property Act of 1944, in any amount needed for the operation of the schools of the district without taking estimates or advertising for bids.

(Enacted by Stats. 1976, Ch. 1010.)



81655

Wherever in this code the power to contract is invested in the governing board of the community college district or any member thereof, such power may by a majority vote of the board be delegated to its district superintendent, or to such persons as he may designate, or if there be no district superintendent then to such other officer or employee of the district as the board may designate. Such delegation of power may be limited as to time, money or subject matter or may be a blanket authorization in advance of its exercise, all as the governing board may direct; provided, however, that no contract made pursuant to such delegation and authorization shall be valid or constitute an enforceable obligation against the district unless and until the same shall have been approved or ratified by the governing board, said approval or ratification to be evidenced by a motion of said board duly passed and adopted. In the event of malfeasance in office, the district official invested by the governing board with such power of contract shall be personally liable to the district employing him for any and all moneys of the district paid out as a result of such malfeasance.

(Enacted by Stats. 1976, Ch. 1010.)



81656

The governing board by majority vote may adopt a rule, delegating to any officer or employee of the district as the board may designate, the authority to purchase supplies, materials, apparatus, equipment, and services. No such rule shall authorize any officer or employee to make any purchases involving an expenditure by the district in excess of the amount specified by Section 20651 of the Public Contract Code. The rule shall prescribe the limits of the delegation as to time, money, and subject matter. All transactions entered into by the officer or employee shall be reviewed by the governing board every 60 days.

In the event of malfeasance in office, the community college district officer or employee invested by the governing board with the power to contract shall be personally liable for any and all moneys of the district paid out as a result of the malfeasance.

(Amended by Stats. 1985, Ch. 680, Sec. 8.)






ARTICLE 3.5 - Energy Management Systems

81660

Any community college district may enter into an energy management agreement for energy management systems with any person, firm, corporation, or public agency pursuant to this article. As used in this article, “energy management systems” means solar, energy, or solar and energy management systems.

(Added by Stats. 1983, Ch. 286, Sec. 2.)



81661

In determining the lowest responsible bidder for an energy management system pursuant to Section 20651 of the Public Contract Code, the governing board of any community college district shall consider the net cost or savings of each system. For the purposes of this section, “net cost or savings” means the cost of the system to the district, if any, less the projected energy savings to be realized from the energy management system. The governing board may require an independent evaluation of the projected energy savings.

(Amended by Stats. 1995, Ch. 758, Sec. 120. Effective January 1, 1996.)



81662

The term of any energy management agreement shall not exceed the estimated useful life of the energy management system, but in no event shall the term exceed 15 years.

(Added by Stats. 1983, Ch. 286, Sec. 2.)



81663

(a) The governing board of any community college district may borrow funds from federal or state regulated financial institutions for design and construction costs associated with retrofitting buildings to become more energy efficient. The amount borrowed shall not exceed the amount that can be repaid from energy cost avoidance savings accumulated from the improvement of facilities.

(b) Any savings association may make loans or advances of credit pursuant to subdivision (a) in an amount not in excess of 5 percent of its total assets. This investment may be in addition to any other investment savings associations are permitted to undertake.

(Added by Stats. 1991, Ch. 1038, Sec. 8. Effective October 14, 1991.)






ARTICLE 4 - Community College Property

81670

The governing board of any community college district may construct and maintain dormitories in connection with any community college within the district for use and occupancy by students in attendance at the community college, and shall fix the rates to be charged the students for quarters in the dormitories.

(Added by Stats. 1982, Ch. 251, Sec. 17. Effective June 11, 1982.)



81676

Any person who is employed in a bookstore maintained by a community college pursuant to this section is a member of the classified service of the district in accordance with Section 88020. In the case of a person who, immediately preceding becoming a member of the classified service of a school district pursuant to this section, was employed, other than as a student or substitute employee, in a community college bookstore maintained by a student body organization, such prior service shall, for all purposes, be deemed service in the classified service of the employing community college district.

The disposition and accounting of revenue and expenditures of the bookstore operation shall be as prescribed by the California Community Colleges Budget and Accounting Manual. Net proceeds from the operation of a community college bookstore shall be used for the general benefit of the student body as determined by the governing board. Money may be expended for services and property, including, but not limited to, parking facilities, stadia, student centers, student unions, health centers, bookstores or auxiliary facilities for use of students or faculty members of the community college or employees of the district. Funds derived from the operation of a community college bookstore shall be subject to audit pursuant to Section 84040.

(Amended by Stats. 1989, Ch. 1340, Sec. 2. Effective October 2, 1989.)



81677

The governing board of any community college district may establish and operate a fire department upon any community college campus governed by it and located wholly outside any city, fire protection district or other local agency which provides fire protection service. No such fire department shall be established until the board has first received approval in writing from the local agency formation commission for the county in which all or the major portion of such campus is located.

The board of trustees of any district within which the fire department is established pursuant to this section may enter into mutual aid agreements with other governmental agencies providing fire protection, and may contract with owners or occupants of property within the vicinity of the campus on which such department is located for fire protection service, but only during such time as such property is not within the territory of any city, fire protection district or other local agency which provides fire protection service.

Any fire department established pursuant to this section may be continued notwithstanding the subsequent annexation of any portion of the campus on which it is located to any city, fire protection district or other local agency providing fire protection service. As used in this section, the operation of a fire department shall be deemed to include the maintenance and operation of ambulances and rescue and first aid services.

During the time any department is operated pursuant to this section, the board may on behalf of its fire department maintain membership in any local, state or national group or association organized or operated for the promotion or the preservation of life and property from the hazards of fire and panic.

(Enacted by Stats. 1976, Ch. 1010.)



81678

(a) As provided in Section 15792 of the Government Code, community college districts are eligible for reimbursement for the purchase of equipment related to a facility, regardless of whether the facility was built or purchased with funds appropriated by the Legislature and that funding for equipment shall be provided in the same manner as for other community college facilities.

(b) On or before January 1, 1999, the Board of Governors of the California Community Colleges shall adopt regulations to implement this section. However, prior to adopting these regulations, the Chancellor of the California Community Colleges shall consult with the Department of Finance and the Legislative Analyst.

(Added by Stats. 1997, Ch. 342, Sec. 2. Effective January 1, 1998.)









CHAPTER 3.5 - Design-Build Contracts

81700

(a) It is the intent of the Legislature to enable community college districts to use safe and cost-effective options for building and modernizing community college facilities. The Legislature has recognized the merits of the design-build procurement process in the past by authorizing its use for projects undertaken by the University of California, specified local government projects, including school districts, and state office buildings.

(b) The Legislature also finds and declares that community college districts using a design-build contract require a clear understanding of the roles and responsibilities of each participant in the design-build process. The benefits of a design-build contract project delivery system include accelerated completion of the projects, cost containment, reduction of construction complexity, and reduced exposure to risk for the community college district. The Legislature also finds that the cost-effective benefits to the community college districts are achieved by shifting the liability and risk for cost containment and project completion to the design-build entity.

(c) It is the intent of the Legislature to provide an optional, alternative procedure for bidding and building community college construction projects.

(d) In addition, it is the intent of the Legislature that the full scope of design, construction, and equipment awarded to a design-build entity under this chapter shall be authorized in a single funding phase. The funding phase may be authorized concurrently with, or separately from, the phase that authorizes the creation of the performance criteria and concept drawings.

(e) It is the intent of the Legislature that design-build procurement as authorized by this chapter shall not be construed to extend, limit, or change in any manner the legal responsibility of public agencies and contractors to comply with existing laws.

(f) In addition, it is the intent of the Legislature that design-build procurement does not replace or eliminate competitive bidding.

(Amended by Stats. 2012, Ch. 736, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 6.)



81701

As used in this chapter, the following terms have the following meanings:

(a) “Best value” means a value determined by objective criteria and may include, but need not be limited to, price, features, functions, life-cycle costs, and other criteria deemed appropriate by the community college district.

(b) “Design-build” means a procurement process in which both the design and construction of a project are procured from a single entity.

(c) “Design-build entity” means a corporation, limited partnership, partnership, or other association that is able to provide appropriately licensed contracting, architectural, and engineering services as needed pursuant to a design-build contract.

(Added by Stats. 2002, Ch. 637, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 6.)



81702

(a) Upon a determination by a community college district governing board that it is in the best interest of the community college district, the governing board may enter into a design-build contract for both the design and construction of a community college facility if that expenditure exceeds two million five hundred thousand dollars ($2,500,000) if, after evaluation of the traditional design, bid, and build process of community college facility construction and of the design-build process in a public meeting, the governing board makes written findings that use of the design-build process on the specific project under consideration will accomplish one of the following objectives: reduce comparable project costs, expedite the project’s completion, or provide features not achievable through the traditional design-bid-build method. The governing board shall also review the guidelines developed pursuant to Section 81706 and shall adopt a resolution approving the use of a design-build contract pursuant to this chapter prior to entering into a design-build contract.

(b) No state funds appropriated for a design-build capital outlay project may be expended until the Department of Finance and the State Public Works Board have approved performance criteria, or performance criteria and concept drawings, for the project to be financed from the appropriation for capital outlay.

(Amended by Stats. 2007, Ch. 471, Sec. 7. Effective January 1, 2008. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 6.)



81703

Design-build projects shall progress as follows:

(a) (1) The community college district governing board shall prepare a request for proposal setting forth the scope of the project that may include, but is not limited to, the size, type, and desired design character of the buildings and site, performance specifications covering the quality of materials, equipment, and workmanship, preliminary plans or building layouts, or any other information deemed necessary to describe adequately the community college district’s needs. The performance specifications and any plans shall be prepared by a design professional duly licensed or registered in this state to perform the services required by the Field Act, as defined in Section 17281. The request for proposal shall not include a design-build-operate contract for educational facilities pursuant to this chapter.

(2) Each request for proposal shall do all of the following:

(A) Identify the basic scope and needs of the project or contract, the expected cost range, and other information deemed necessary by the community college district to inform interested parties of the contracting opportunity.

(B) Invite interested parties to submit competitive sealed proposals in the manner prescribed by the community college district.

(C) Include a section identifying and describing the following:

(i) All significant factors and subfactors that the community college district reasonably expects to consider in evaluating proposals, including cost or price and all nonprice related factors and subfactors.

(ii) The methodology and rating or weighting scheme that will be used by the community college district governing board in evaluating competitive proposals and specifically whether proposals will be rated according to numeric or qualitative values.

(iii) The relative importance or weight assigned to each of the factors identified in the request for proposal.

(iv) As an alternative to clause (iii), the governing board of a community college district shall specifically disclose whether all evaluation factors other than cost or price, when combined, are any of the following:

(I) Significantly more important than cost or price.

(II) Approximately equal in importance to cost or price.

(III) Significantly less important than cost or price.

(v) If the community college district governing board wishes to reserve the right to hold discussions or negotiations with responsive bidders, it shall so specify in the request for proposal and shall publish separately or incorporate into the request for proposal applicable rules and procedures to be observed by the community college district to ensure that any discussions or negotiations are conducted in a fair and impartial manner.

(3) Notwithstanding Section 4-315 of Title 24 of the California Code of Regulations, an architect or structural engineer who is party to a design-build entity may perform the services set forth in Section 81138.

(b) The community college district shall establish a procedure to prequalify design-build entities using a standard questionnaire developed by the Director of the Department of Industrial Relations pursuant to subdivision (b) of Section 17250.25.

(c) The community college district shall establish a procedure for final selection of the design-build entity. Selection shall be based on either of the following criteria:

(1) A competitive bidding process resulting in lump-sum bids by the prequalified design-build entities. Award shall be made on the basis of the lowest responsible bid.

(2) Notwithstanding any other provision of this code or of Section 20650 of the Public Contract Code, a community college district may use a design-build competition based upon performance and other criteria set forth by the governing board of the community college district in the solicitation of proposals. Criteria used in this evaluation of proposals may include, but need not be limited to, the proposed design approach, life cycle costs, project features, and project functions. However, competitive proposals shall be evaluated by using the criteria and source selection procedures specifically identified in the request for proposal. Once the evaluation is complete, all responsive bidders shall be ranked from the most advantageous to least advantageous to the community college district. A community college district that limits the number of responsible bidders participating in the design-build competition, at any time after a request for a proposal has been issued, shall use the source selection procedures and minimum factors set forth in subparagraph (C).

(A) An architectural firm, engineering firm, construction manager, contractor, subcontractor, consultant, or individual retained by the governing board of the community college district directly or indirectly before the award of the project to assist in the planning of the project, including, but not necessarily limited to, the development criteria or preparation of the request for proposal, shall not be eligible to participate in the competition with the design-build entity or to perform work on the project as a subcontractor.

(B) The award of the contract shall be made to the responsible bidder whose proposal is determined, in writing by the community college district, to be the best value to the community college district.

(C) Proposals shall be evaluated and scored solely on the basis of the factors and source selection procedures identified in the request for proposal. However, the following minimum factors shall each represent at least 10 percent of the total weight or consideration given to all criteria factors: price, technical expertise, life cycle costs over 15 years or more, skilled labor force availability, and acceptable safety record.

(D) The community college district governing board shall issue a written decision supporting its contract award and stating in detail the basis of the award. The decision and the contract file must be sufficient to satisfy an external audit.

(E) Notwithstanding any provision of the Public Contract Code, upon issuance of a contract award, the community college district governing board shall publicly announce its awards identifying the contractor to whom the award is made, the winning contractor’s price proposal and its overall combined rating on the request for proposal evaluation factors. The notice of award shall also include the agency’s ranking in relation to all other responsive bidders and their respective price proposals and a summary of the community college district’s rationale for the contract award.

(F) For purposes of this chapter, “skilled labor force availability” means that an agreement exists with a registered apprenticeship program, approved by the California Apprenticeship Council, which has graduated apprentices in each of the immediately preceding five years. This graduation requirement shall not apply to programs providing apprenticeship training for any craft that has not been deemed by the Department of Labor and the Department of Industrial Relations to be an apprenticable craft in the five years before enactment of the act adding this section.

(G) For purposes of this chapter, a bidder’s “safety record” shall be deemed “acceptable” if its experience modification rate for the most recent three-year period is an average of 1.00 or less, and its average total recordable injury or illness rate and average lost work rate for the most recent three-year period does not exceed the applicable statistical standards for its business category, or if the bidder is a party to an alternative dispute resolution system as provided for in Section 3201.5 of the Labor Code.

(H) For purposes of this chapter, when a community college district determines a design-build entity’s “experience,” the community college district shall give credit only to design-build experience and to California school design and construction experience.

(Amended by Stats. 2012, Ch. 736, Sec. 4. Effective January 1, 2013. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 6.)



81704

(a) Any design-build entity that is selected to design and build a project pursuant to this chapter shall possess or obtain sufficient bonding to cover the contract amount for nondesign services, and errors and omission insurance coverage sufficient to cover all design and architectural services provided in the contract. This chapter does not prohibit a general or engineering contractor from being designated the lead entity on a design-build entity for the purposes of purchasing necessary bonding to cover the activities of the design-build entity.

(b) Any payment or performance bond written for the purposes of this chapter shall use a bond form developed by the Department of General Services pursuant to subdivision (g) of Section 14661 of the Government Code. The purpose of this subdivision is to promote uniformity of bond forms to be used on community college district design-build projects throughout the state.

(c) (1) All subcontracts that were not listed by the design-build entity in accordance with Section 81703 shall be awarded by the design-build entity in accordance with the design-build process set forth by the community college district in the design-build package.

(2) The design-build entity shall do all of the following:

(A) Provide public notice of the availability of work to be subcontracted.

(B) Provide a fixed date and time on which the subcontracted work will be awarded.

(3) Subcontractors bidding on contracts pursuant to this subdivision shall be afforded the protections contained in Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code.

(4) (A) If the community college district elects to award a project pursuant to this section, retention proceeds withheld by the community college district from the design-build entity shall not exceed 5 percent if a performance and payment bond, issued by an admitted surety insurer, is required in the solicitation of bids.

(B) In a contract between the design-build entity and a subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld shall not exceed the percentage specified in the contract between the community college district and the design-build entity. If the design-build entity provides written notice to any subcontractor who is not a member of the design-build entity, prior to or at the time the bid is requested, that a bond may be required and the subcontractor subsequently is unable or refuses to furnish a bond to the design-build entity, then the design-build entity may withhold retention proceeds in excess of the percentage specified in the contract between the community college district and the design-build entity from any payment made by the design-build entity to the subcontractor.

(5) In accordance with the provisions of applicable state law, the design-build entity may be permitted to substitute securities in lieu of the withholding from progress payments. Substitutions shall be made in accordance with Section 22300 of the Public Contract Code.

(d) (1) For contracts for public works projects awarded prior to January 1, 2012, the community college district shall establish and enforce a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code or shall contract with a third party to operate a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code. This requirement shall not apply to projects where the community college district or the design-build entity has entered into a collective bargaining agreement that binds all of the contractors performing work on the project.

(2) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(Amended by Stats. 2014, Ch. 28, Sec. 3. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 6. Note: Repeal originated in Stats. 2002, Ch. 637, Sec. 4.)



81705

(a) The minimum performance criteria and design standards established pursuant to this chapter by a community college district for quality, durability, longevity, and life cycle costs, and other criteria deemed appropriate by the community college district shall be adhered to by the design-build entity. Any deviations from those standards may only be allowed by written consent of the community college district. The governing board may, and is strongly encouraged to, retain the services of an architect or structural engineer throughout the course of the project in order to ensure compliance with this chapter. Any architect or structural engineer retained pursuant to this subdivision shall be duly licensed and registered in California.

(b) The community college district governing board shall be the employer of the inspector. The project inspector shall be fully independent from any member of the design-build entity and may not have any affiliation with any member of the design-build entity or any of the project subcontractors. The total price of the project shall be determined either upon receipt of the lump-sum bids as set forth in paragraph (1) of subdivision (c) of Section 81703, or by completion of the process pursuant to paragraph (2) of subdivision (c) of Section 81703.

(c) The project inspector shall act under the direction of either the Director of General Services or a competent, qualified agent of the community college district.

(d) Each contract with a design-build entity shall provide that no construction or alteration of any community college facility pursuant to this section shall commence prior to the receipt of the written approval of the plans, as to the safety of design and construction, from the Department of General Services. Compliance with this provision shall be deemed to be in compliance with Section 81133.

(e) The design-build entity shall be liable for building the facility to specifications set forth in the design-build contract in the absence of contractual language to the contrary.

(Added by Stats. 2002, Ch. 637, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 6.)



81707

Each community college district governing board that adopts the design-build process for a project pursuant to this chapter shall submit to the Legislative Analyst a report on the project at the completion of the project. Completion shall have the same meaning as defined in subdivision (c) of Section 7107 of the Public Contract Code. This report shall be submitted within 60 days after completion of the project. The Legislative Analyst shall submit an interim report to the Legislature by January 1, 2005, and a final report to the Legislature by January 1, 2007. The reports shall include, but not be limited to, all of the following information as to each project:

(a) The type of facility.

(b) The gross square footage of the facility.

(c) The company or contractor who was awarded the project.

(d) The estimated and actual length of time to complete the project.

(e) The estimated and actual project cost.

(f) A description of the relative merits of a project procured pursuant to this chapter and similar projects procured pursuant to other provisions of this code.

(g) A description of any written protest concerning any aspect of the solicitation, bid, proposal, or award of the design-build project, including the resolution of the protest.

(h) Other pertinent information that may be instructive in evaluating whether the design-build method of procurement should be continued, expanded, or prohibited.

(i) The findings established pursuant to Section 81702 and a postcompletion evaluation as to whether the findings were achieved.

(j) Any Labor Code violations discovered during the course of construction or following completion of the project, as well as any fines or penalties assessed.

(Added by Stats. 2002, Ch. 637, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 6.)



81708

A community college district shall not commence any additional design-build projects if 60 days has elapsed after completion of a design-build project without having filed the report to the Legislative Analyst’s Office required pursuant to Section 81707.

(Added by Stats. 2002, Ch. 637, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Stats. 2012, Ch. 736, Sec. 6.)






CHAPTER 4 - Community College Construction Act of 1980

ARTICLE 1 - Definitions and General Provisions

81800

(a) This chapter shall be known and may be cited as the Community College Construction Act of 1980.

(b) The Legislature hereby declares that it is in the interest of the state and of the people thereof for the state to provide assistance to community college districts for the construction of community college facilities. The community college system is of general concern and interest to all the people of the state, and the education of community college students is a joint obligation and function of both the state and community college districts.

In enacting this chapter, the Legislature considers that there is a need to provide adequate community college facilities that will be required to accommodate community college students resulting from growth in population and from legislative policies expressed through implementation of the Master Plan for Higher Education.

(Repealed and added by Stats. 1980, Ch. 910, Sec. 2. Effective September 17, 1980.)



81805

This chapter shall be administered by the Board of Governors of the California Community Colleges, and for purposes of the administration the board of governors shall adopt all necessary rules and regulations.

For purposes of this chapter, the board of governors shall assemble statewide data on facility and construction costs, and on the basis thereof formulate cost standards and construction standards. The formulation of standards shall include also the formulation of average ratios of equipment cost to total project costs, unit equipment costs per faculty or other staff measure, and unit costs related to floor areas.

(Amended by Stats. 1990, Ch. 1372, Sec. 566.)



81807

Funds appropriated for a project of a community college district for purposes of this chapter shall be allocated and disbursed upon order of the Board of Governors of the California Community Colleges, and by warrants of the Controller issued pursuant thereto.

(Amended by Stats. 1990, Ch. 1372, Sec. 568.)



81808

In the event an existing community college district is included in a newly formed community college district, any unused funds appropriated or authorized to be appropriated for a finally approved project of the included district pursuant to this chapter shall be transferred to the newly formed or including community college district on the date that such district is effective for all purposes, or prior to such effective date where the governing boards of the districts agree to such earlier transfer.

(Repealed and added by Stats. 1980, Ch. 910, Sec. 2. Effective September 17, 1980.)






ARTICLE 2 - Plans for Capital Construction

81820

The governing board of each community college district shall prepare and submit to the Board of Governors of the California Community Colleges a plan for capital construction for community college purposes of the district. The plan shall reflect capital construction for community college purposes of the district for the five-year period commencing with the next proposed year of funding. The five-year plan shall be subject to continuing review by the governing board and annually shall be extended one year, and there shall be submitted to the board of governors, on or before the first day of February in each succeeding year, a report outlining the required modifications or changes, if any, in the five-year plan.

(Amended by Stats. 1990, Ch. 1372, Sec. 571.)



81821

(a)  The five-year plan for capital construction shall set out the estimated capital construction needs of the district with reference to at least both of the following elements:

(1) The current enrollment capacity of the district expressed in terms of weekly student contact hours and based upon the space and utilization standards for community college classrooms and laboratories adopted by the board of governors.

(2) District office, library, and supporting facility capacities as derived from the physical plant standards for office, library, and supporting facilities adopted by the board of governors.

(b) The five-year plan for capital construction may also set out the estimated capital construction needs of the district with reference to other elements, including, but not limited to:

(1) The plans of the district concerning its future academic and student services programs, and the effect on estimated construction needs that may arise because of particular courses of instruction or subject matter areas or student services to be emphasized.

(2) The enrollment projections for each district formulated by the Department of Finance, expressed in terms of weekly student contact hours. The enrollment projections for each individual college and educational center within a district shall be made cooperatively by the Department of Finance and the Chancellor of the California Community Colleges.

(3) An annual inventory of all facilities and land of the district using standard definitions, forms, and instructions adopted by the board of governors.

(4) An estimate of district funds that shall be made available for capital outlay matching purposes pursuant to regulations adopted by the board of governors.

(Amended by Stats. 2014, Ch. 34, Sec. 15. Effective June 20, 2014.)



81822

The board of governors shall review and evaluate the plan for capital construction submitted by the governing board of each community college district in terms of the elements of the capital construction program specified in Section 81821, and shall, on the basis of the review and evaluation, make the revision and changes therein as are appropriate, and notify the district. A similar review and evaluation of continuing five-year plans for capital construction submitted by the governing board of each community college district shall be made. The board of governors shall, promptly after review, notify the governing board of each community college district of the content of the district’s revised plan for capital construction.

(Amended by Stats. 1990, Ch. 1372, Sec. 573.)



81823

(a) If a community college district maintains colleges, or one college and one or more educational centers, it may additionally submit the plan required by Section 81820 on the basis of each college or educational center maintained by the district, if either of the following circumstances is present such that students will be better served by evaluating the capital outlay program for the district on that basis: (1) the isolation of students within a district in terms of the distance of students from the location of an educational program, or inadequacy of transportation, and student financial inability to meet costs of transportation to an educational program; or (2) the inability of existing colleges and educational centers in the district to meet the unique educational and cultural needs of a significant number of ethnic students.

(b) If a district elects to submit such a plan, it shall include therewith justification and documentation for so doing.

(c) When a district so elects, the evaluation of the plan pursuant to Section 81822 shall include an evaluation of both of the following:

(1) The justification and documentation for so doing, including enrollment projections for individual campuses and centers.

(2) The plan as thus submitted.

(Repealed and added by Stats. 1980, Ch. 910, Sec. 2. Effective September 17, 1980.)






ARTICLE 3 - Project Proposals

81836

The Board of Governors of the California Community Colleges shall:

(a) Advise the governing board of each community college district on the acquisition of new college sites, and after a review of available plots, give the governing board of the district in writing a list of the approved locations in the order of their merit, considering especially the matters of educational merit, reduction of traffic hazards, and conformity to the organized regional plans as presented in the master plan of the planning commission having jurisdiction, and charge the governing board of the community college district a reasonable fee as determined by the board of governors for each 10 acres or fraction thereof of schoolsite reviewed.

(b) Establish standards for community college facilities.

(c) Review plans and specifications for all construction in those community college districts that have submitted plans and specifications therefor to the board of governors for approval.

(d) For services rendered for the review of plans and specifications of a proposed project, the board of governors shall charge a reasonable fee as established by it.

(e) Approve plans and specifications submitted by governing boards of community college districts, and return without approval and with recommendation for changes, any plans not conforming to established standards.

(Amended by Stats. 1990, Ch. 1372, Sec. 577.)



81837

The governing board of each community college district, before letting any contract or contracts totaling one hundred fifty thousand dollars ($150,000), or more, in the erection of any new community college facility, or for any addition to, or alteration of, an existing community college facility, shall submit plans therefor to the Board of Governors of the California Community Colleges, and obtain the written approval of the plans by the board of governors. No contract for construction made by any governing board of a community college district contrary to this section is valid, nor shall any public money be paid for erecting, adding to, or altering any facility in contravention of this section.

(Amended by Stats. 1990, Ch. 1372, Sec. 578.)



81839

The governing board of a community college district may include a proposed site in its plans for a project and may enter into an agreement with the owner of property constituting such proposed site whereby the district, for an annual consideration to be borne by the district, is given an option to purchase, or lease with an option to purchase such property at an unspecified future date, as a building site.

The existence of such an agreement shall in no way affect the determination of the share of the cost of the project to be borne by the state under this chapter, and the consideration paid by the district for such option or lease shall not be considered part of the cost of the project in determining the state’s share of the funding thereof.

Such option or lease agreement shall constitute an obligation of the district and shall not be construed as in any way creating an obligation on the part of the state.

(Repealed and added by Stats. 1980, Ch. 910, Sec. 2. Effective September 17, 1980.)









CHAPTER 5 - Community College Revenue Bond Act of 1961

81901

(a) The governing board of any community college district may issue revenue bonds pursuant to this chapter.

(b) The board, for the purpose of this chapter, has power and is hereby authorized, in addition to and amplification of all other powers conferred upon the board by the Constitution of the State of California or by any statute of the State of California:

(1) To acquire subject to the state law, by grant, purchase, gift, devise, or lease, or by the exercise of the right of eminent domain, and to hold and use any real or personal property necessary or convenient or useful for the carrying on of any of its powers pursuant to this chapter.

(2) To construct, operate, and control any project.

(3) To fix rates, rents, or other charges for the use of any project acquired, constructed, equipped, furnished, operated, or maintained by the board, or for services rendered in connection therewith, and to alter, change, or modify the same at its pleasure, subject to any contractual obligation which may be entered into by the board with respect to the fixing of these rates, rents, or charges.

(4) To enter into covenants to increase rates or charges from time to time as may be necessary pursuant to any contract or agreement with the holders of any bonds of the board.

(5) At any time and from time to time, to issue revenue bonds in order to raise funds for the purpose of establishing any project, of acquiring lands for any project, of acquiring, constructing, improving, equipping, or furnishing any project, of refinancing any project, or for any combination of these purposes, which bonds may be secured as provided in this chapter.

(6) To exercise, subject to state law, the right of eminent domain for the condemnation of private property or any right or interest therein.

(7) To adopt the rules and regulations as may be necessary to enable the board to exercise the powers and to perform the duties conferred or imposed upon the board by this chapter.

(8) Nothing contained in this section or elsewhere in this chapter shall be construed directly or by implication to be in derogation of, or in limitation of, the powers conferred upon or existing in the board by virtue of provisions of the Constitution or statutes of this state.

(c) The board shall determine the time, form, and manner of the issuance of revenue bonds.

(Amended by Stats. 1990, Ch. 1372, Sec. 582.)



81902

The following terms wherever used in this chapter, or in any indenture entered into pursuant to this chapter, have the following meanings, unless a different meaning appears from the context:

(a) “Board” means the governing board of a community college district.

(b) “Community college” means a community college maintained by the district issuing bonds under this chapter.

(c) “Project” means any one or more dormitories or other housing facilities, boarding facilities, student union or activity facilities, vehicle parking facilities, or any other auxiliary or supplementary facilities for individual or group accommodation, owned or operated or authorized to be acquired, constructed, furnished, equipped, and operated by the board for use by students, faculty members, or other employees of any one or more community colleges, or a combination of such facilities, which may include facilities already completed and facilities authorized for future completion, designated by the board as a project in providing for the issuance of revenue bonds.

(d) “Bonds” or “revenue bonds” mean the written evidence of any obligation issued by the board, payment of which is secured by a pledge of revenues or any part of revenues, as provided in this chapter, in order to obtain funds with which to carry out the purposes of this chapter, irrespective of the form of such obligations.

(e) “Revenues” mean and include any and all fees, rates, rentals, and other charges received or receivable in connection with, and any and all other incomes and receipts of whatever kind and character derived by, the board from the operation of or arising from a project, including any such revenue as may have been or may be impounded or deposited in any fund in the county treasury created by this chapter for the security of any revenue bonds issued hereunder, or for the purpose of providing for the payment thereof or the interest thereon.

(f) “Holder of bonds” or “bondholder” or any similar terms mean any person who is the bearer of any outstanding revenue bond or bond registered to bearer or not registered or the registered owner of any such outstanding revenue bond or bond which shall at the time be registered other than to bearer.

(g) “Indentures” mean an agreement entered into by the board pursuant to which revenue bonds are issued, regardless of whether such agreement is expressed in the form of a resolution of the board or by other instrument.

(h) “Person” includes any individual, firm, corporation, association, copartnership, trust, business trust, or receiver or any trustee or conservator for any thereof, but does not include the state or any public corporation, political subdivision, city, county, district or any agency thereof or of the state.

(i) “County treasurer” means the treasurer of the county in which all or a majority of the assessed valuation of the district lies at the time bonds are issued under this chapter.

(j) “County” means the county, or city and county, in which all or a majority of the assessed valuation of the community college district lies at the time bonds are issued under this chapter.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81904

The validity of the authorization and issuance of any revenue bonds by the board is not dependent on or affected in any way by:

(a) Proceedings taken by the board for the acquisition, construction, or completion of any project or any part thereof.

(b) Any contracts made by the board in connection with the acquisition, construction, or completion of any project.

(c) The failure to complete any project for which bonds are authorized to be issued.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81905

The board shall issue revenue bonds in its name and as its obligation, but no bond issued or sold pursuant to this chapter shall be or become a lien, charge, or liability against the State of California, against the community college district, or against the board, or against the property or funds of the state, district, or board, except to the extent of the pledge of revenues or part of revenues of the project, as may be provided by the indenture pursuant to which revenue bonds are issued. Every revenue bond issued by the board shall contain a recital on the face thereof, stating that neither the payment of the principal nor any part thereof, nor any interest thereon, constitutes a debt, liability, or obligation of the State of California or of the community college district.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81907

The community college board may enter into indentures providing for the aggregate principal amount, date or dates, maturities, interest rates, denominations, form, registration, transfer, and interchange of any revenue bonds and coupons issued pursuant to this chapter, and the terms and conditions on which the same shall be executed, issued, secured, sold, paid, redeemed, funded, and refunded. Reference on the face of the bonds to such indenture by its date of adoption, or the apparent date on the face thereof, is sufficient to incorporate all of the provisions of the indenture and of this chapter into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to all of the provisions of the indenture and of this chapter, and is bound thereby.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81908

(a) An indenture pursuant to which bonds are issued may include any and all covenants and agreements on the part of the board as the board deems necessary or advisable for the better security of the bonds issued thereunder. An indenture may include a clause, relating to the bonds issued thereunder, requiring the board to do any or all of the following:

(1) To pay or cause to be paid punctually the principal of all the bonds and the interest thereon on the date or dates, or at the place or places, and in the manner mentioned in the bonds and in the coupons appertaining thereto in accordance with the indenture.

(2) To operate the project continuously, to the extent practicable under conditions as they may from time to time exist, in an efficient and economical manner.

(3) To make all necessary repairs, renewals, and replacements to any project, and to keep the project at all times in good repair, working order, and condition.

(4) To preserve and protect the security of the bonds and the rights of the holders thereof and to warrant and defend these rights.

(5) To pay and discharge or cause to be paid and discharged all lawful claims for labor, materials, and supplies or other charges which, if unpaid, might become a lien or charge upon the revenues, or any part thereof, of any project acquired, constructed, or completed from the proceeds of the sale of the bonds, or upon any physical properties, or which might impair the security of the bonds.

(6) To fix, prescribe, and collect rates, rentals, or other charges in connection with the services and facilities furnished from the project acquired, constructed, or purchased from part or all of the proceeds of the bonds, sufficient to pay the principal of and interest on the bonds as they become due and payable, together with additional sums as may be required for any fund created by this chapter, for the further security of these bonds, or as a depreciation charge or other charge in connection with the project.

(7) To hold or cause to be held in trust the revenues or any part of the revenues pledged to the payment of the bonds and the interest thereon, or to any reserve or other fund created by this chapter for the further protection of the bonds, and to apply the revenues or any part of revenues or cause them to be applied only as provided in the indenture.

(b) An indenture may also include clauses which do any or all of the following:

(1) Limit, restrict, or prohibit any right, power, or privilege of the board to mortgage or otherwise encumber, sell, lease, or dispose of any improvements constructed from the proceeds of the bonds, or to enter into any lease or agreement which impairs or impedes the operation of a project, or any part thereof, necessary to secure adequate revenues or which otherwise impairs or impedes the rights of the holders of the bonds with respect to these revenues.

(2) Define the power of the board in applying the proceedings of the sale of any issue of bonds for the purpose of acquiring, constructing, or completing any project or any part thereof.

(3) Limit the power of the board to issue additional bonds for the purpose of acquiring, constructing, or completing any project or any part thereof.

(4) Require, specify, or limit the kind, amount, and character of insurance to be maintained by the board on any project, or any part thereof, and the use and disposition of the proceeds of any insurance thereafter collected.

(5) Provide the events of default and the terms and conditions upon which any or all of the bonds of the board then or thereafter issued may become or be declared due and payable prior to maturity, and the terms and conditions upon which this declaration and its consequences may be waived.

(6) Designate the rights, limitations, powers, and duties arising upon breach by the board of any of the covenants, conditions, or obligations contained in any indenture.

(7) Prescribe a procedure by which the terms and conditions of the indenture may be subsequently amended or modified with the consent of the board and the vote or written assent of the holders of a specified principal amount or specified proportion of the bonds issued and outstanding. The clause may provide for meetings of bondholders and for the manner in which the consent of the bondholders may be given. The clause shall specifically state the effect of an amendment or modification upon the rights of the holders of all of the bonds and interest coupons appertaining thereto, whether attached thereto or detached therefrom.

With respect to any clause providing for the modification or amendment of an indenture, the board may agree that bonds held by the county treasurer, the United States or any instrumentality thereof, or the State of California or any political subdivision thereof (including every municipal corporation, district, public corporation, board, or agency of any kind or class) shall not be counted as outstanding bonds, or be entitled to vote or assent, but shall, nevertheless, be subject to modification or amendment.

(8) Provide for other acts and matters as may be necessary, convenient, or desirable in order to better secure the bonds or to make the bonds more marketable.

(c) The board may provide in an indenture for the carrying of liability or property or any other insurance in any amount or character it shall determine, and for the payment of the premiums thereon.

(d) The board may include in an indenture the limitations as to competitive projects, both as to location and comparative rentals, as may be deemed necessary or desirable for the security of revenue bonds issued pursuant to this chapter.

(e) The board may include in an indenture a covenant that no project acquired, constructed, or completed from the proceeds of revenue bonds issued under the provisions of this chapter shall be used without charge therefor or any facilities thereof be furnished free of charge to any person.

(Amended by Stats. 1990, Ch. 1372, Sec. 585.)



81909

An indenture may provide that payments of principal and interest of bonds shall be secured by all or by part of revenues.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81925

The county treasurer shall act as trustee for the board and the holders of bonds issued pursuant to this chapter. The board may authorize the trustee to act on behalf of the holders of the bonds, or any stated percentage thereof, and to exercise and prosecute on behalf of the holders of the bonds such rights and remedies as may be available to the holders. The board may provide in the indenture for the deposit of all revenues received from the project with the trustee to be held in a separate account in the community college dormitory revenue fund of the district created by this chapter. The money in that fund shall be disbursed only as provided in the indenture.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81926

The board shall prescribe the duties and powers of the trustee with respect to the issuance, authentication, sale, and delivery of the bonds and the payment of principal and interest thereof, the redemption of the bonds, the registration and discharge from registration of the bonds, and the management of any sinking fund or other funds provided as security for the bonds.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81927

The board may provide for one or several issues of bonds and may issue bonds in series or may divide any issue into one or more divisions and fix different maturities or dates of such bonds, different rates of interest, or prescribe different terms and conditions for the bonds of the several series or divisions. It is not necessary that all bonds of the same authorized issue be of the same kind or character, have the same security, or be of the same interest rate, but the terms thereof shall in each case be provided for by the board at or prior to the issue thereof.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81928

Bonds may be issued as coupon bonds or as registered bonds. The board may provide for the interchange of coupon bonds for registered bonds and registered bonds for coupon bonds, and may provide that the bonds shall be registered as to principal only, or as to both principal and interest, or otherwise as the board may determine.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81929.5

Bonds shall bear interest at a rate of not to exceed 12 percent per annum, payable annually or semiannually, or in part annually and in part semiannually.

(Amended (as amended by Stats. 1984, Ch. 33) by Stats. 1989, Ch. 321, Sec. 1.)



81930

Bonds may be callable upon such terms and conditions, and upon such notice, as the board may determine, and upon the payment of such premium as may be fixed by the board in the proceedings for the issuance of the bonds. No bond is subject to call or redemption prior to its fixed maturity date unless the right to exercise the call is expressly stated on the face of the bond.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81932

The board may provide for the execution and authentication of bonds by the manual, or by lithographed or printed facsimile, signature of officers of the board and by additional authentication by the county treasurer as trustee. If any of the officers whose signatures or countersignatures appear upon the bonds or coupons cease to be officers before the delivery of the bonds or coupons, their signatures or countersignatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the bonds and coupons.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81933

Bonds shall bear dates prescribed by the board. Bonds may be serial bonds or sinking fund bonds with such maturities as the board may determine. No bond by its terms shall mature in more than 50 years from its own date and, in the event any authorized issue is divided into two or more series or divisions, the maximum maturity date authorized by this section shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81934

Immediately after the adoption of a resolution by the board, directing the preparation of any bonds authorized under this chapter, the county treasurer shall prepare the requisite number of suitable bonds of the denominations and in accordance with the specifications contained in the resolution.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81935

When the bonds authorized to be issued under this chapter are duly executed, they shall be sold by the county treasurer, for cash, in such parcels and numbers as directed by the board, after a resolution requesting the sale has been adopted by the board. Before offering any of the bonds for sale, the treasurer shall detach therefrom all coupons, if any, which have matured or will mature before the day fixed for the sale.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81936.5

Bonds may be sold at either public or private sale. The board may fix terms and conditions for the sale or other disposition of any authorized issue of bonds. The county treasurer, when authorized by resolution of the board, may sell bonds at less than their par or face value, but no bond may be sold at a price below the par or face value thereof which would result in a sale price yielding to the purchaser an average of more than 12 percent per annum, payable semiannually, according to standard tables of bond values.

(Amended (as amended by Stats. 1984, Ch. 33) by Stats. 1989, Ch. 321, Sec. 3.)



81937

The board may provide for the security of bonds. The board may use and expend all or any part of any funds or proceeds of any property owned by it, whether received by gift, appropriation, or otherwise, if not restricted as to the use of such funds or proceeds of property by the terms of any gift or trust or provision of law for the redemption of bonds issued pursuant to the provisions of this chapter and the payment of interest due thereon.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81938

All costs and expenses incident to the issuance and sale of bonds may be paid out of the proceeds of the sale of the bonds. Interest on bonds may be paid out of the proceeds of the sale of the bonds during the actual construction of any project for the acquisition, construction, or completion of which the bonds have been issued, and for a period of not to exceed two years thereafter as provided for in the indenture.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81939

The board may provide that the bonds and the interest thereon shall be secured by all or by part of revenues of a project upon the basis of which revenue bonds are issued or authorized to be issued, and shall constitute such lien upon the revenues of such project as may be provided for in the indenture.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81940

Pending the actual issuance or delivery of revenue bonds, the board may issue temporary or interim bonds, certificates or receipts of any denomination whatsoever, and with or without coupons, to be exchanged for definitive bonds when ready for delivery.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81941

The board may provide for the replacement of lost, destroyed, or mutilated bonds or coupons.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81942

Bonds issued pursuant to the provisions of this chapter and the interest or income therefrom are exempt from all taxation in this state other than gift, inheritance, and estate taxes.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81943

Notwithstanding any other provision of law, all bonds sold and delivered pursuant to this chapter are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, trust companies, the state school funds, and any public or private funds which may be invested in county, municipal, or community college district bonds, and may be deposited as security for the performance of any act whenever the bonds of any county, municipality, or community college district may be so deposited, and may also be used as security for the deposit of public moneys in banks in this state.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81944

The board may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds issued under the provisions of this chapter. All provisions of this chapter applicable to the issuance of revenue bonds are applicable to the funding or refunding bonds and to the issuance, sale, or exchange thereof.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81945

Funding or refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds to be funded or refunded thereby, and in addition for the payment of all expenses incident to the calling, retiring, or paying of the outstanding bonds, and the issuance of the funding or refunding bonds. These expenses include the difference in amount between the par value of the funding or refunding bonds and any amount less than par for which the funding or refunding bonds are sold, any amount necessary to be made available for the payment of interest upon such funding or refunding bonds from the date of sale thereof to the date of payment of the bonds to be funded or refunded or to the date upon which the bonds to be funded or refunded will be paid pursuant to the call thereof or agreement with the holders thereof, and the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing thereon to the date of the call or retirement.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81946

All bonds issued under the provisions of this chapter are negotiable instruments, except when registered in the name of a registered owner.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81947

Before issuing any bonds pursuant to this chapter, the board shall by resolution declare the purpose for which the proceeds of the bonds proposed to be issued shall be expended and shall specify the maximum amount of bonds to be issued or sold for that purpose. The bonds shall not be issued or sold for that purpose in an amount exceeding the specified maximum except with the consent of bondholders, pursuant to amendment or modification of an indenture, as provided in Section 81908. Nothing in this section shall be construed to prevent the board from amending any resolution prior to the issuance of bonds authorized thereby to increase or decrease the maximum amount of bonds to be issued or sold. The issuance of bonds for one or more projects may be included in a single resolution of authorization.

(Amended by Stats. 1990, Ch. 1372, Sec. 602.)



81949

The board may construct any project and acquire all property necessary therefor on such terms and conditions as it may deem advisable. When any part of the work is to be done or performed by any public body or by the United States jointly or in conjunction with the board, the portion of the cost thereof to be borne by the board may be turned over to the government of the United States or to any other public body to be expended by it in the acquisition, construction, or completion of the project.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81950

Title to all property acquired by the board and the revenues and income therefrom is in the community college district. The title to any moneys, revenues, sinking funds, reserve funds, and other funds created by this chapter and the income thereof pledged to the payment of the principal or interest or any bonds issued thereunder is subject to trusts declared in favor of the bondholders. All such property, and the income therefrom, are exempt from all taxation by the State of California or by any county, city and county, city, district, political subdivision, or public corporation thereof.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81951

At all times the operation, maintenance, control, repair, construction, reconstruction, alteration, and improvement of any project are vested in the board subject to authorized leases permitted by any indenture. The board shall comply with all applicable county and city zoning, building, and health regulations.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81952

The board may use for the payment of the costs of acquisition, construction, or completion of any project, any funds made available to the board by the State of California or any other funds provided by the board from any source, to be expended for the accomplishing of the purposes set forth in this chapter, together with the proceeds of revenue bonds issued and sold by the board.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81955

When authorized by resolution of the board, as provided in this chapter, the county treasurer shall prepare and procure the printing or engrossing of bonds, coupons, indenture, or other instruments and contracts or agreements of every kind required or convenient for or pertaining to the issuance or sale of bonds.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81956

The board shall fix rents, charges, and fees for all projects acquired, constructed, or completed under the terms of this chapter for the use thereof by any persons utilizing the facilities thereof, subject to such contractural obligations as may be entered into by the board and the holders of bonds issued under this chapter. The board is authorized to change rents, charges, and fees from time to time, as conditions warrant. All rents, charges, and fees shall at all times be fixed to yield annual revenue equal to annual operating and maintenance expenses, including repairs and insurance costs and all redemption payments and interest charges and reserve fund requirements on revenue bonds at any time issued and outstanding hereunder, as the same become due.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81960

The holder of any bond issued pursuant to this chapter may by mandamus or other appropriate proceeding require and compel the performance of any of the duties imposed upon the board or upon any official or employee or assumed by any thereof, in connection with the acquisition, construction, operation, maintenance, repair, reconstruction, or insurance of any project, or the collection, deposit, investment, application, and disbursement of rents, rates, charges, fees, and all other revenues derived from the operation and use of any project or in connection with the deposit, investment, and disbursement of the proceeds received from the sale of bonds under this chapter. The enumeration of such rights and remedies do not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of bonds issued pursuant to this chapter.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81961

The proceeds from the sale of all bonds authorized under the provisions of this chapter shall be deposited forthwith by the county treasurer, on order of the county auditor, in the county treasury to the credit of a construction fund as designated by the California Community Colleges Budget and Accounting Manual in each county treasury for each district in the county issuing bonds pursuant to this chapter. The money in such construction fund shall be expended, pursuant to claims filed by the board with the county auditor, for the purposes authorized by this chapter, or as provided in the indenture, and for such other purposes, subject to the restrictions provided by law or by the indenture, as may be authorized by resolution of the board. Moneys required to meet the costs of acquisition or construction and all expenses and costs incidental to the acquisition, construction, furnishing, and equipping of any project authorized by this chapter shall be paid from the construction fund as herein provided upon claim filed by the board and after audit by the county auditor in the manner provided by law and upon warrants drawn by the county auditor.

(Repealed (by Sec. 23) and added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81962

All revenues received from the operation of any project acquired or constructed by the board under the provisions of this chapter shall be transmitted by the board at least once in every calendar month, to the county treasurer. On order of the county auditor, the county treasurer shall deposit such revenues in the county treasury to the credit of the revenue fund as designated by the California Community Colleges Budget and Accounting Manual in each county treasury for each district in the county issuing bonds under this chapter. Moneys in the designated revenue fund shall be used to pay the costs of operation and maintenance of the projects authorized by this chapter, including refunds authorized by Section 81957, to provide the amounts required for interest and redemption of bonds as provided in this chapter, and for any other purposes authorized by resolution of the board, subject to any restrictions provided by law or the indenture.

(Repealed (by Sec. 24) and added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81963

For the payment of the principal and interest of the bonds authorized to be issued under this chapter, a fund as designated by the California Community Colleges Budget and Accounting Manual shall be established for interest and redemption in each county treasury for each community college district issuing bonds under this chapter. From the money deposited in the designated construction fund of the district, the county treasurer, on order of the county auditor, shall transfer to the designated interest and redemption fund of the district such sums as may be required to pay the interest as it becomes due on all bonds sold and outstanding for the construction or acquisition of a particular project of the district authorized under this chapter during the period of actual construction or acquisition thereof and during such period thereafter as may be provided in the indenture or authorized by resolution of the board. The county treasurer, on order of the county auditor, shall thereafter transfer from the designated revenue fund of the district to the designated interest and redemption fund of the district such sums as may be required to pay the interest on the bonds and redeem the principal thereof as such interest payments and bond redemptions fall due for all bonds issued under the provisions of this chapter.

(Repealed (by Sec. 25) and added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81964

Any balance remaining in any of the funds created by this chapter after payment of all costs, expenses, and charges authorized to be expended therefrom, may be allocated and used for such other purposes incidental to the acquisition, construction, furnishing, equipping, operation, and maintenance of such projects authorized under the provisions of this chapter as the board may determine.

(Added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81965

Moneys in the designated construction fund of each district may be invested by the board, subject only to the limitations contained in an indenture providing for the issuance of revenue bonds. All securities or other investments made under the provisions of this chapter shall be held by the county treasurer as custodian thereof. All interest or other earnings received pursuant to such investments shall be collected by the county treasurer, and, on order of the county auditor, shall be deposited in the county treasury to the credit of the fund from which such interest or other earnings are derived.

(Repealed (by Sec. 26) and added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)



81966

After all of the revenue bonds are fully paid and discharged, or provision for their payment and discharge has been irrevocably made, any surplus moneys in the designated construction fund of a district shall, subject to the limitations and restrictions in any indenture providing for the issuance of the revenue bonds, remain available for the acquisition of sites for, and for the construction, equipping, and furnishing of, buildings for community colleges maintained by the district.

(Repealed (by Sec. 27) and added by Stats. 1982, Ch. 251, Sec. 28. Effective June 11, 1982. Operative July 1, 1982, by Sec. 47 of Ch. 251.)






CHAPTER 7 - Supplementary Services

ARTICLE 1 - Transportation

82305.6

When the governing board of a community college district provides for the transportation of students to and from community colleges, the governing board of the district may require the parents and legal guardians of all or some of the students transported, to pay a portion of the cost of the transportation in an amount determined by the governing board. The amount determined by the board shall be no greater than that paid for transportation on a common carrier or municipally owned transit system by other students in the district who do not use the transportation provided by the district. The governing board shall exempt from the charges students of parents and legal guardians who are indigent as set forth in rules and regulations adopted by the board. No charge under this section shall be made for the transportation of students with disabilities. Nothing in this section shall be construed to sanction, perpetuate, or promote the racial or ethnic segregation of students in the community colleges.

(Amended by Stats. 2007, Ch. 569, Sec. 54. Effective January 1, 2008.)






ARTICLE 2 - Schoolbuses

82321

A schoolbus is any motor vehicle designed, used, or maintained for the transportation of any school pupil at or below the 12th-grade level to or from a public or private school or to or from public or private school activities.

The governing board of a district maintaining a community college may, by resolution, designate any motor vehicle operated by or for the district, a schoolbus within the meaning of this section, if it is primarily used for the transportation of community college students to or from a public community college or to or from public community college activities. The designation shall not be effective until written notification thereof has been filed with the Department of the California Highway Patrol.

(Amended by Stats. 1990, Ch. 1372, Sec. 612.)



82322

(a) Notwithstanding Section 82321, a motor vehicle is not a schoolbus if it is operated for the purpose of transporting any pupil to or from a community college or to or from activities at that college, irrespective of the age of the pupil or the grade level of the pupil, if the pupil is a current enrollee in classes of the college providing the transportation.

(b) A driver of a motor vehicle that meets the criteria established by subdivision (a) shall escort pupils as required by paragraph (3) of subdivision (c) of Section 22112 of the Vehicle Code and shall meet the requirements of Section 12517 of the Vehicle Code.

(c) This section shall apply to a community college district that includes within its boundaries one or more counties, each of which has a population of 250,000 or less.

(Amended by Stats. 1995, Ch. 542, Sec. 2. Effective October 4, 1995.)






ARTICLE 4 - Cafeterias—Establishment

82321

A schoolbus is any motor vehicle designed, used, or maintained for the transportation of any school pupil at or below the 12th-grade level to or from a public or private school or to or from public or private school activities.

The governing board of a district maintaining a community college may, by resolution, designate any motor vehicle operated by or for the district, a schoolbus within the meaning of this section, if it is primarily used for the transportation of community college students to or from a public community college or to or from public community college activities. The designation shall not be effective until written notification thereof has been filed with the Department of the California Highway Patrol.

(Amended by Stats. 1990, Ch. 1372, Sec. 612.)



82322

(a) Notwithstanding Section 82321, a motor vehicle is not a schoolbus if it is operated for the purpose of transporting any pupil to or from a community college or to or from activities at that college, irrespective of the age of the pupil or the grade level of the pupil, if the pupil is a current enrollee in classes of the college providing the transportation.

(b) A driver of a motor vehicle that meets the criteria established by subdivision (a) shall escort pupils as required by paragraph (3) of subdivision (c) of Section 22112 of the Vehicle Code and shall meet the requirements of Section 12517 of the Vehicle Code.

(c) This section shall apply to a community college district that includes within its boundaries one or more counties, each of which has a population of 250,000 or less.

(Amended by Stats. 1995, Ch. 542, Sec. 2. Effective October 4, 1995.)









CHAPTER 8 - Miscellaneous

ARTICLE 2 - Use of School Property, Public Purposes

82537

(a) There is a civic center at each and every community college within the state where the citizens, Camp Fire Girls, Boy Scout troops, farmers’ organizations, school-community advisory councils, senior citizens’ organizations, clubs, and associations formed for recreational, educational, political, economic, artistic, or moral activities of the public school districts may engage in supervised recreational activities, and where they may meet and discuss, from time to time, as they may desire, any subjects and questions which in their judgment appertain to the educational, political, economic, artistic, and moral interests of the citizens of the communities in which they reside. Governing boards of the community college districts may authorize the use, by citizens and organizations of any other properties under their control, for supervised recreational activities.

(b) The governing board of any community college district may grant the use of college facilities or grounds for public, literary, scientific, recreational, educational, or public agency meetings, or for the discussion of matters of general or public interest upon terms and conditions which the board deems proper, and subject to the limitations, requirements, and restrictions set forth in this article.

(c) No use shall be granted in a manner that constitutes a monopoly for the benefit of any person or organization.

(d) The use of any community college facility and grounds for any meeting is subject to reasonable rules and regulations as the governing board of the district prescribes, and shall not interfere with the use and occupancy of the community college facilities and grounds, as is required for the purposes of the community colleges of the state.

(e) The management, direction, and control of the civic center is vested in the governing board of the community college district.

(f) The governing board of the community college district shall make all needful rules and regulations for conducting the civic meetings and for such recreational activities as are provided for in this chapter and which aid, assist, and lend encouragement to the activities.

(Amended by Stats. 1990, Ch. 1372, Sec. 625.)



82542

(a) Except as provided in subdivision (b), the governing board of a community college district shall grant without charge the use of any college facilities or grounds under its control, pursuant to the requirements of this article, when an alternative location is not available, to nonprofit organizations and clubs and associations organized for general character building or welfare purposes, such as:

(1) Student clubs and organizations.

(2) Fundraising entertainments or meetings where admission fees charged or contributions solicited are expended for the welfare of the students of the district.

(3) Parent-teachers’ associations.

(4) School-community advisory councils.

(5) Camp Fire Girls, Girl Scout troops, and Boy Scout troops.

(6) Senior citizens’ organizations.

(7) Other public agencies.

(8) Organizations, clubs, or associations organized for cultural activities and general character building or welfare purposes, such as folk and square dancing.

(9) Groups organized for the purpose specified in subdivision (k).

(b) The governing board may charge those organizations and activities listed in subdivision (a) an amount not to exceed the following:

(1) The cost of opening and closing the facilities, if no college employees would otherwise be available to perform that function as a part of their normal duties.

(2) The cost of a college employee’s presence during the organization’s use of the facilities, if the governing board determines that the supervision is needed, and if that employee would not otherwise be present as part of his or her normal duties.

(3) The cost of janitorial services, if the services are necessary, and would not have otherwise been performed as part of the janitor’s normal duties.

(4) The cost of utilities directly attributable to the organization’s use of the facilities.

(c) The governing board may charge an amount not to exceed its direct costs or not to exceed fair rental value of college facilities and grounds under its control, and pursuant to the requirements of this article, for activities other than those specified in subdivision (a). A governing board that decides to levy these charges shall first adopt a policy specifying which activities shall be charged an amount not to exceed direct costs and which activities shall be charged an amount not to exceed fair rental value.

(d) (1) As used in this section, “direct costs” to the district for the use of college facilities or grounds includes all of the following:

(A) The share of the costs of supplies, utilities, janitorial services, services of any other district employees, and salaries paid to community college district employees to operate and maintain college facilities or grounds that is proportional to the organization’s use of the college facilities and grounds of the district under this section.

(B) The share of the costs for maintenance, repair, restoration, and refurbishment, proportional to the use of the college facilities or grounds by the organization using the college facilities or grounds under this section. For purposes of this subparagraph, “college facilities” shall be limited to only nonclassroom space, and “grounds” shall include, but not be limited to, playing fields, athletic fields, track and field venues, tennis courts, and outdoor basketball courts.

(2) The share of the costs for maintenance, repair, restoration, and refurbishment shall not apply to either of the following:

(A) Classroom-based programs that operate after school hours, including, but not limited to, after school programs, tutoring programs, or child care programs.

(B) Organizations retained by the college or community college district to provide instruction or instructional activities to students during school hours.

(3) Funds collected pursuant to this subdivision shall be deposited into a special fund that shall only be used for purposes of this section.

(e) By December 31, 2015, the Chancellor of the California Community Colleges shall develop, and the Board of Governors of the California Community Colleges shall adopt, regulations to be used by a governing board of a community college in determining the proportionate share and the specific allowable costs that a community college district may include as direct costs for the use of its college facilities or grounds.

(f) As used in this section, “fair rental value” means the direct costs to the district, plus the amortized costs of the college facilities or grounds used for the duration of the activity authorized.

(g) The governing board of a community college district that authorizes the use of college facilities or grounds for the purpose specified in subdivision (h) shall charge the church or religious denomination an amount at least equal to the fair rental value of the facilities or grounds.

(h) The governing board of a community college district may grant the use of college facilities or grounds to any church or religious organization for the conduct of religious services for temporary periods where the church or organization has no suitable meeting place for the conduct of these services upon the terms and conditions as the board deems proper, and subject to the limitations, requirements, and restrictions set forth in this article. The governing board shall charge the church or religious organization using the property for the conduct of religious services a fee as specified in subdivision (g).

(i) For entertainment or a meeting where an admission fee is charged or a contribution is solicited and the net receipts of the admission fees or contributions are not expended for the welfare of the students of the district or for charitable purposes, a charge equal to fair rental value shall be levied for the use of the college facilities, property, and grounds, as determined by the governing board of the district.

(j) The governing board may permit the use, without charge, by organizations, clubs, or associations organized for senior citizens and for cultural activities and general character building or welfare purposes, when membership dues or contributions solely for the support of the organization, club, or association, or the advancement of its cultural, character building or welfare work, are accepted.

(k) The governing board of a community college district may grant the use of college facilities, grounds, and equipment to public agencies, including the American Red Cross, for mass care and welfare shelters during disasters or other emergencies affecting the public health and welfare, and may cooperate with these agencies in furnishing and maintaining services deemed by the governing board to be necessary to meet the needs of the community.

(l) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2014, Ch. 233, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 233.)



82542-1

(a) Except as provided in subdivision (b), the governing board of a community college district shall grant without charge the use of any college facilities or grounds under its control, pursuant to the requirements of this article, when an alternative location is not available, to nonprofit organizations and clubs and associations organized for general character building or welfare purposes, such as:

(1) Student clubs and organizations.

(2) Fundraising entertainments or meetings where admission fees charged or contributions solicited are expended for the welfare of the students of the district.

(3) Parent-teachers’ associations.

(4) School-community advisory councils.

(5) Camp Fire Girls, Girl Scout troops, and Boy Scout troops.

(6) Senior citizens’ organizations.

(7) Other public agencies.

(8) Organizations, clubs, or associations organized for cultural activities and general character building or welfare purposes, such as folk and square dancing.

(9) Groups organized for the purpose specified in subdivision (g).

(b) The governing board may charge those organizations and activities listed in subdivision (a) an amount not to exceed the following:

(1) The cost of opening and closing the facilities, if no college employees would otherwise be available to perform that function as a part of their normal duties.

(2) The cost of a college employee’s presence during the organization’s use of the facilities, if the governing board determines that the supervision is needed, and if that employee would not otherwise be present as part of his or her normal duties.

(3) The cost of janitorial services, if the services are necessary, and would not have otherwise been performed as part of the janitor’s normal duties.

(4) The cost of utilities directly attributable to the organization’s use of the facilities.

(c) The governing board may charge an amount not to exceed its direct costs or not to exceed fair rental value of college facilities and grounds under its control, and pursuant to the requirements of this article, for activities other than those specified in subdivision (a). A governing board that decides to levy these charges shall first adopt a policy specifying which activities shall be charged an amount not to exceed direct costs and which activities shall be charged an amount not to exceed fair rental value.

(1) As used in this section, “direct costs” to the district for the use of college facilities or grounds means those costs of supplies, utilities, janitorial services, services of any other district employees, and salaries paid community college district employees necessitated by the organization’s use of the college facilities and grounds of the district.

(2) As used in this section, “fair rental value” means the direct costs to the district, plus the amortized costs of the college facilities or grounds used for the duration of the activity authorized.

(d) The governing board of a community college district that authorizes the use of college facilities or grounds for the purpose specified in subdivision (e) shall charge the church or religious denomination an amount at least equal to the fair rental value of the facilities or grounds.

(e) The governing board of a community college district may grant the use of college facilities or grounds to any church or religious organization for the conduct of religious services for temporary periods where the church or organization has no suitable meeting place for the conduct of these services upon the terms and conditions as the board deems proper, and subject to the limitations, requirements, and restrictions set forth in this article. The governing board shall charge the church or religious organization using the property for the conduct of religious services a fee as specified in subdivision (d).

(f) For entertainment or a meeting where an admission fee is charged or a contribution is solicited and the net receipts of the admission fees or contributions are not expended for the welfare of the students of the district or for charitable purposes, a charge shall be made for the use of the college facilities, property, and grounds, which charge shall not be less than the fair rental value for the use of the college facilities, property, and grounds, as determined by the governing board of the district.

(g) The governing board may permit the use, without charge, by organizations, clubs, or associations organized for senior citizens and for cultural activities and general character building or welfare purposes, when membership dues or contributions solely for the support of the organization, club, or association, or the advancement of its cultural, character building or welfare work, are accepted.

(h) The governing board of a community college district may grant the use of college facilities, grounds, and equipment to public agencies, including the American Red Cross, for mass care and welfare shelters during disasters or other emergencies affecting the public health and welfare, and may cooperate with these agencies in furnishing and maintaining services deemed by the governing board to be necessary to meet the needs of the community.

(i) This section is operative on and after January 1, 2020.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 233, Sec. 2. Effective January 1, 2015. Section operative January 1, 2020, by its own provisions.)



82544

Lighting, heating, janitor service, and the services of the person when needed, and other necessary expenses, in connection with the use of community college buildings and grounds pursuant to this article, shall be provided for out of the county or special school funds of the respective community college districts in the same manner and by the same authority as similar services are provided for.

(Amended by Stats. 1981, Ch. 470, Sec. 278.)



82548

The governing board of any community college district may require any person, group, or organization granted the use of community college property pursuant to this article for the purposes of athletic activities to obtain a certificate of insurance from a liability insurance carrier and to submit such certificate to the district for approval prior to using any district property. The certificate shall evidence a minimum coverage of three hundred thousand dollars ($300,000) for any liability for injury or damage to property which may arise out of such use of community college property. The governing board of any community college may require more than such minimum coverage.

(Added by Stats. 1978, Ch. 1283.)












PART 50 - FINANCE

CHAPTER 1 - State Financial Management and Control

ARTICLE 1 - Moneys to Districts

84000

No assessor, tax collector, city, city and county, or county treasurer shall charge or receive any fees or compensation for assessing, collecting, receiving, keeping, or disbursing any school moneys, but the whole moneys collected shall be paid to the city, city and county, or county treasurer.

(Enacted by Stats. 1976, Ch. 1010.)



84001

It is the intent of the Legislature that the administration of the laws governing the financial support for the California Community Colleges be conducted within the purview of the following principles and policies:

The system of public support for the California Community Colleges should be designed to strengthen and encourage local responsibility for control of community college education. Community college districts should be so organized that they can facilitate the provision of full educational opportunities for all who attend. Local control is best accomplished by the development of strong, vigorous, and properly organized local administrative units. It is the state’s responsibility to create or facilitate the creation of local districts of sufficient size to properly discharge local responsibilities and to spend the tax dollar effectively.

The system of public support for the California Community Colleges should assure that state, local, and other funds are adequate for the support of a realistic funding level. It is unrealistic and unfair to the less wealthy districts to provide for only a part of the financing necessary for an adequate educational program.

The system of public support should permit and encourage community college districts to provide and support improved district organization and educational programs. The system of public support should prohibit the introduction of undesirable organization and educational practices, and should discourage any such practices now in effect. Improvement of programs in particular districts is in the interests of the state as a whole as well as of the people in individual districts, since the excellence of the programs in some districts will tend to bring about program improvement in other districts.

The system of public support should make provision for the apportionment of state funds to local districts on a strictly objective basis that can be computed as well by the local districts as by the state. The principle of local responsibility requires that the granting of discretionary powers to state officials over the distribution of state aid and the granting to these officials of the power to impose undue restriction on the use of funds and the conduct of educational programs at the local level be avoided.

The system of public support for the California Community Colleges should effect a partnership between the state and community college districts, with both participating equitably in accordance with their relative ability. The respective abilities should be combined to provide a financial plan between the state and the districts for public support.

The system of public support for the California Community Colleges should provide for essential educational opportunities for all who attend. Provision should be made in the financial plan for adequate financing of all educational services.

The broader based taxing power of the state should be utilized to raise the level of financial support in the properly organized but financially weak districts of the state, thus contributing greatly to the equalization of educational opportunity for the students residing therein. It should also be used to provide a minimum amount of guaranteed support to all districts, for this state assistance serves to develop among all districts a sense of responsibility to the entire system of public education in the state.

(Amended by Stats. 1991, Ch. 1038, Sec. 9. Effective October 14, 1991.)






ARTICLE 2 - Accounting, Budget Controls and Audits

84030

The accounting system including the uniform fund structure used to record the financial affairs of any community college district shall be in accordance with the definitions, instructions, and procedures published in the California Community Colleges Budget and Accounting Manual as approved by the board of governors and furnished by the board of governors. No accounting manual so approved shall expressly or by implication affect the content of any educational program or objective, except as otherwise specifically provided for by this code. The Legislature hereby finds that the content shall be best determined by those involved in the administration of educational programs, including community college district governing boards, local administrators, instructors, and students.

(Amended by Stats. 1990, Ch. 1372, Sec. 634.)



84040

(a) It is the intent of the Legislature to encourage sound fiscal management practices among community college districts for the most efficient and effective use of public funds for the education of community college students by strengthening fiscal accountability at the district and state levels.

(b) The governing board of each community college district shall provide for an annual audit of all funds, books, and accounts of the district in accordance with regulations of the board of governors. The audit shall be made by certified public accountants licensed by the California Board of Accountancy. In the event the governing board of a community college district fails to provide for an audit, the board of governors shall provide for an audit, and if the board of governors fails or is unable to make satisfactory arrangements for such an audit, the Department of Finance shall make arrangements for the audit. The cost of any audit described above shall be paid from district funds.

(c) The board of governors shall adopt criteria and standards for periodic assessment of the fiscal condition of community college districts, and such regulations regarding the review and improvement of district fiscal conditions as necessary to encourage sound fiscal management practices. In so doing:

(1) The governing board of a community college district, as required by regulations of the board of governors, shall periodically report information to the board of governors regarding the fiscal condition of the district.

(2) The board of governors, by regulation, shall develop standards for district maintenance of sound fiscal conditions. The regulations shall authorize a board comprehensive management review of any community college district which, after assessing itself or being assessed in accordance with board criteria and standards, is shown to be experiencing fiscal difficulty. On the basis of the findings of the management review, the board of governors may recommend appropriate changes in a district’s management practices.

(3) The board of governors, by regulation, shall develop appropriate procedures and actions for districts that fail to achieve fiscal stability or that fail to comply with the board of governors’ recommendations. The procedures and remedies may include the appointment of a special trustee to manage the community college district. The regulations pursuant to which the board of governors may appoint a special trustee to manage the community college district shall include specific benchmarks to indicate the presence of local capacity to resume management of the community college district and clear standards that require meaningful consultation by a special trustee, or his or her designee, with the community college district prior to decisionmaking. The board of governors shall be authorized to reduce or withhold apportionment to districts to pay for the cost of the special trustee, management review, or other extraordinary costs resulting from the district’s fiscal difficulties and to ensure the stabilization of the district’s financial condition.

(4) The board of governors shall report to the chairs of the educational policy and fiscal committees of both houses of the Legislature, the Director of Finance, and the Governor any corrective action taken by the district and any action taken against the district pursuant to paragraph (3).

(Amended by Stats. 2014, Ch. 466, Sec. 1. Effective January 1, 2015.)



84040.3

Each organization that is described in Section 501(c)(3) of the Internal Revenue Code of 1954, 26 U.S.C. 501(c)(3), and that is recognized by the governing board of a community college district as having a formal relationship with, and that is working on behalf of, the district or a community college within the district, shall file a copy of its audited financial report for the previous fiscal year or its annual financial report for the previous fiscal year with the governing board on or before April 1 of each year.

(Added by Stats. 1993, Ch. 514, Sec. 1. Effective January 1, 1994.)



84040.5

(a) The board of governors, in cooperation with, and upon approval by, the Department of Finance, shall prescribe the statements and other information to be included in the audit reports filed with the state and shall develop audit procedures for carrying out the purposes of this section. The Department of Finance may make audits, surveys, and reports which, in the judgment of the department will serve the best interest of the state.

(b) A review of existing audit procedures, statements, and other information required to be included in the audit reports shall be conducted periodically by the board of governors, in cooperation with the Department of Finance. Standards shall be updated periodically.

(c) For the audit of community colleges electing to take formal action pursuant to Sections 22714, 22714.5, 87488, and 87488.1, the audit standards shall require any information as is prescribed by the chancellor, including, but not limited to, the following:

(1) The number and type of positions being vacated.

(2) The age and service credit of the retirees receiving the additional service credit provided by Sections 22714 and 87488.

(3) A comparison of the salary and benefits of each retiree receiving the additional service credit with the salary and benefits of the replacement employee, if any.

(4) The resulting retirement costs, including interest, if any, and postretirement healthcare benefits costs, incurred by the employer.

(d) The chancellor shall annually prepare a cost analysis, based upon the information included in the audit reports for the prior fiscal year, to determine the net savings or costs resulting from formal actions taken by community college districts pursuant to Sections 22714, 22714.5, 87488, and 87488.1, and shall report the results of the cost analysis to the Governor and the Legislature by April 1 of each year.

(e) All costs incurred by the board of governors to implement subdivision (c) shall be absorbed by the board of governors.

(f) At the request of the Department of Finance, each community college district that elects to take formal action pursuant to Sections 22714, 22714.5, 87488, and 87488.1 shall reimburse the Department of Finance for any related administrative costs incurred by the Department of Finance.

(Amended by Stats. 2004, Ch. 935, Sec. 5. Effective January 1, 2005.)



84040.6

On June 30, 1991, and each year thereafter, the Board of Governors of the California Community Colleges shall report to the Joint Legislative Audit Committee on (1) the number and nature of audit exceptions and estimated amount of funds involved in the exceptions, (2) a list of districts which failed to file their audits pursuant to Section 84040, and (3) the actions taken by the department to eliminate audit exceptions and comply with management improvement recommendations.

(Amended by Stats. 1990, Ch. 1372, Sec. 640.)



84041

(a) The board of governors may request the County Office Fiscal Crisis and Management Assistance Team (FCMAT) established pursuant to Section 42127.8 to assist a community college district to establish or maintain sound financial and budgetary conditions and to comply with principles of sound fiscal management.

(b) The board of governors may recommend additional persons with expertise in community college fiscal accountability to serve as part of a FCMAT operation for the purposes of this section.

(c) The board of governors may request FCMAT to assist a community college district as follows:

(1) Whenever regulations adopted by the board of governors authorize contracting for a management review of the district and its educational programs or an audit of the financial conditions of the district.

(2) To provide management or fiscal crisis intervention, or both, for a community college district where a crisis presents an imminent threat to the fiscal integrity and security of that district. In these cases, the FCMAT shall have the authority, subject to regulations adopted by the board of governors, to stay or rescind any action of the district’s governing board that is inconsistent with the district’s fiscal integrity and security.

(d) The FCMAT shall submit a progress report to the affected district, to the board of governors, and to the chancellor at least every six months, or more frequently if that is required by the chancellor.

(e) Each community college district that receives assistance at the request of the board of governors under subdivision (a), (b), (c), or (d) shall be required to pay the full cost incurred by the unit for these purposes.

(f) If the board of governors requests the assistance of the FCMAT pursuant to paragraph (2) of subdivision (c), the chancellor shall provide the board of governors with a report that includes all of the following:

(1) An assessment of which events or activities led to the crisis.

(2) An action plan for addressing the deficiencies of the district.

(3) A process for assessing district progress in correcting deficiencies.

(4) Benchmarks that indicate the presence of local capacity to manage the fiscal responsibilities of the district.

(g) (1) Irrespective of whether the FCMAT has been requested by the board of governors to assist a district under this section, a district may request the FCMAT to do either or both of the following at district expense, in accordance with paragraph (2):

(A) Provide fiscal management assistance.

(B) Facilitate training for members of the district governing board and for any district employees whose responsibilities include addressing fiscal issues. Training services shall emphasize efforts to improve fiscal accountability and to expand the fiscal competency of the trainees.

(2) Each community college district that receives assistance at its request under this subdivision shall be required to pay the full cost incurred by the unit for that purpose.

(h) The board of governors shall develop and adopt any regulations that are necessary for the implementation of this section.

(Added by Stats. 2005, Ch. 360, Sec. 2. Effective January 1, 2006.)



84042

Except as provided in this section, any election held for the purpose of permitting a community college district to exceed the expenditure of district funds fixed by the Constitution or by the statutes of the state shall be called, held, and conducted as nearly as possible as are elections for the issuance of district bonds.

The notice of election shall contain only the following:

(a) The time and place or places of holding the election.

(b) The names of the officers appointed to conduct the election.

(c) The hours during the day in which the polls will be open.

(d) The amount by which it is proposed to increase the expenditures of the district during the school year.

(e) The total amount of proposed expenditures of the district, including the proposed increase, for the school year.

The ballots used at the election shall contain the following language: “Shall the total authorized expenditures of the district be increased from ____ (naming the sum) to ____ (naming the sum) for the school year ____ (naming the school year)?”

The hours during which the polls at the election are open shall be fixed in accordance with Section 14212 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 29. Effective January 1, 1995.)



84043

(a) (1) Notwithstanding any other law, and unless otherwise prohibited under federal law, for the 2009–10 to 2014–15 fiscal years, inclusive, community college districts may use funding received, pursuant to subdivision (b), from any of the programs listed in paragraph (2) that are contained in Item 6870-101-0001 of Section 2.00 of the annual Budget Act, for the purposes of any of the programs contained in Schedule (2) and Schedules (4) to (23), inclusive, of Item 6870-101-0001 of Section 2.00 of the Budget Act of 2009.

(2) (A) Academic Senate for the Community Colleges.

(B) Equal Employment Opportunity.

(C) Part-time Faculty Health Insurance.

(D) Part-time Faculty Compensation.

(E) Part-time Faculty Office Hours.

(F) Economic Development.

(G) Transfer Education and Articulation.

(H) Physical Plant and Instructional Support.

(I) Campus Childcare Tax Bailout.

(b) For the 2009–10 to 2014–15 fiscal years, inclusive, the chancellor shall apportion from the amounts provided in the annual Budget Act for the programs enumerated in paragraph (2) of subdivision (a), an amount to a community college district, based on the same relative proportion that the community college district received in the 2008–09 fiscal year for the programs enumerated in paragraph (2) of subdivision (a). The amounts allocated shall be adjusted for any greater or lesser amount appropriated for the items enumerated in paragraph (2) of subdivision (a).

(c) (1) This section does not obligate the state to refund or repay reductions made pursuant to this section. A decision by a community college district to reduce funding pursuant to this section for a state-mandated local program shall constitute a waiver of the subvention of funds that the community college district is otherwise entitled to pursuant to Section 6 of Article XIII B of the California Constitution on the amount so reduced.

(2) If a community college district elects to use funding received pursuant to subdivision (b) in the manner authorized pursuant to subdivision (a), the governing board of the community college district shall, at a regularly scheduled open public hearing, take testimony from the public, discuss, and shall approve or disapprove the proposed use of funding.

(3) (A) If a community college district elects to use funding received pursuant to subdivision (b) in the manner authorized pursuant to subdivision (a), the community college district shall continue to report the expenditures pursuant to this section by using the appropriate codes to indicate the activities for which these funds were expended using the existing standard reporting process as determined by the chancellor.

(B) The chancellor shall collect the information in subparagraph (A) and shall provide that information to the Department of Finance and to the appropriate policy and budget committees of the Legislature on or before April 15, 2010, and annually thereafter by April 15 of each year, through 2016.

(d) For the 2009–10 to 2014–15 fiscal years, inclusive, community college districts that elect to use funding in the manner authorized pursuant to subdivision (a) shall be deemed to be in compliance with the program and funding requirements contained in statutory, regulatory, and provisional language, associated with the programs enumerated in subdivision (a).

(Amended by Stats. 2013, Ch. 48, Sec. 72. Effective July 1, 2013.)









CHAPTER 2 - Property Valuations for Allocations

84205.5

For purposes of subdivision (a) of Section 2 of Article XIII A of the California Constitution, the “full cash value” of all property in a community college district shall include the assessed valuation of all real properties in those territories or components which subsequent to the 1975–76 fiscal year became a part of the community college district.

(Added by Stats. 1978, Ch. 292.)



84207

On or before November 15 of each year, the county auditor of each county shall furnish to the Board of Governors of the California Community Colleges the actual previous year’s receipts, along with estimated current year receipts for secured tax receipts, unsecured tax receipts, prior year tax receipts, timber tax receipts, and any other appropriate taxes or subventions for each community college district or portion of a district situated within his or her county. This information shall be forwarded on forms prescribed by the Board of Governors of the California Community Colleges.

(Amended by Stats. 1990, Ch. 1372, Sec. 651.)






CHAPTER 3 - State School Fund

ARTICLE 1 - Maintenance, Disbursements and Sources

84205.5

For purposes of subdivision (a) of Section 2 of Article XIII A of the California Constitution, the “full cash value” of all property in a community college district shall include the assessed valuation of all real properties in those territories or components which subsequent to the 1975–76 fiscal year became a part of the community college district.

(Added by Stats. 1978, Ch. 292.)



84207

On or before November 15 of each year, the county auditor of each county shall furnish to the Board of Governors of the California Community Colleges the actual previous year’s receipts, along with estimated current year receipts for secured tax receipts, unsecured tax receipts, prior year tax receipts, timber tax receipts, and any other appropriate taxes or subventions for each community college district or portion of a district situated within his or her county. This information shall be forwarded on forms prescribed by the Board of Governors of the California Community Colleges.

(Amended by Stats. 1990, Ch. 1372, Sec. 651.)






ARTICLE 3 - Duties of the Chancellor

84320

The board of governors shall adopt regulations providing for the payment of apportionments to districts on a schedule to include an advance apportionment and a first and second principal apportionment. Unless and until the dates related to these apportionments are amended in consultation with the Department of Finance, the regulations shall provide for the following schedule of payments as provided in this section:

(a) The board of governors shall certify estimated apportionments to the Controller on or before July 15 of each year.

(b) The first principal apportionment shall be certified on or before February 20 of each year, at which time shall also be made any final apportionment and recalculation of prior years, as applicable.

(c) The second principal apportionment shall be certified on or before June 25 of each year.

(Amended by Stats. 1990, Ch. 1372, Sec. 653.)



84321

(a) Notwithstanding any other law, for the 2003–04 fiscal year, warrants for the principal apportionments for the month of June, for general apportionments in the amount of one hundred fifty million dollars ($150,000,000) and for the Partnership for Excellence in the amount of fifty million dollars ($50,000,000), shall instead be drawn in July of the same calendar year pursuant to the certification made under Section 84320.

(b) For the purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the warrants drawn pursuant to subdivision (a) shall be deemed to be “General Fund revenues appropriated for community college districts,” as defined in subdivision (d) of Section 41202, for the fiscal year in which the warrants are drawn, and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the fiscal year in which the warrants are drawn.

(Amended by Stats. 2004, Ch. 216, Sec. 23. Effective August 11, 2004.)



84321.6

(a) Notwithstanding any other law that governs the regulations adopted by the Chancellor of the California Community Colleges to disburse funds, the payment of apportionments to community college districts pursuant to Sections 84320 and 84321 shall be adjusted by the following:

(1) For the month of February 2014, fifty-two million four hundred fifty-six thousand dollars ($52,456,000) shall be deferred to July 2014.

(2) For the month of March 2014, one hundred thirty-five million dollars ($135,000,000) shall be deferred to July 2014.

(3) For the month of April 2014, one hundred thirty-five million dollars ($135,000,000) shall be deferred to July 2014.

(4) For the month of May 2014, one hundred thirty-five million dollars ($135,000,000) shall be deferred to July 2014.

(5) For the month of June 2014, one hundred thirty-five million dollars ($135,000,000) shall be deferred to July 2014.

(6) For the month of June 2015, ninety-four million four hundred sixty-five thousand dollars ($94,465,000) shall be deferred to July 2015.

(b)  (1)  In satisfaction of the moneys deferred pursuant to paragraphs (1) to (5), inclusive, of subdivision (a), the sum of five hundred ninety-two million four hundred fifty-six thousand dollars ($592,456,000) is hereby appropriated in July of the 2014–15 fiscal year from the General Fund to the Board of Governors of the California Community Colleges for apportionments to community college districts, for expenditure during the 2014–15 fiscal year, to be expended in accordance with Schedule (1) of Item 6870-101-0001 of Section 2.00 of the Budget Act of 2013.

(2) In satisfaction of the moneys deferred pursuant to paragraph (6) of subdivision (a), the sum of ninety-four million four hundred sixty-five thousand dollars ($94,465,000) is hereby appropriated in July of the 2015–16 fiscal year from the General Fund to the Board of Governors of the California Community Colleges for apportionments to community college districts, for expenditure during the 2015–16 fiscal year, to be expended in accordance with Schedule (1) of Item 6870-101-0001 of Section 2.00 of the Budget Act of 2014.

(c) For purposes of making the computations required by Section 8 of Article XVI of the California Constitution, one hundred thirty-eight million six hundred two thousand dollars ($138,602,000) of the appropriations made by paragraph (1) of subdivision (b) shall be deemed to be “General Fund revenues appropriated for community college districts,” as defined in subdivision (d) of Section 41202, for the 2012–13 fiscal year, and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the 2012–13 fiscal year.

(d) For purposes of making the computations required by Section 8 of Article XVI of the California Constitution, two hundred ninety-six million three hundred fifty-four thousand dollars ($296,354,000) of the appropriations made by paragraph (1) of subdivision (b) shall be deemed to be “General Fund revenues appropriated for community college districts,” as defined in subdivision (d) of Section 41202, for the 2013–14 fiscal year, and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the 2013–14 fiscal year.

(e) For purposes of making the computations required by Section 8 of Article XVI of the California Constitution, one hundred fifty-seven million five hundred thousand dollars ($157,500,000) of the appropriations made by paragraph (1) of subdivision (b) shall be deemed to be “General Fund revenues appropriated for community college districts,” as defined in subdivision (d) of Section 41202, for the 2014–15 fiscal year, and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the 2014–15 fiscal year.

(f) For purposes of making the computations required by Section 8 of Article XVI of the California Constitution, ninety-four million four hundred sixty-five thousand dollars ($94,465,000) of the appropriations made by paragraph (2) of subdivision (b) shall be deemed to be “General Fund revenues appropriated for community college districts,” as defined in subdivision (d) of Section 41202, for the 2015–16 fiscal year, and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the 2015–16 fiscal year.

(g) This section shall become operative on December 15, 2013.

(h) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2014, Ch. 34, Sec. 16. Effective June 20, 2014. Repealed as of January 1, 2017, by its own provisions.)



84321.7

(a) Commencing with the 2011–12 fiscal year, up to thirteen million dollars ($13,000,000) of the amount of the warrants for the principal apportionments for the month of June, that are instead to be drawn in July pursuant to Section 84321.6, may be drawn in June, subject to the approval of the Director of Finance, for a community college district as follows:

(1) In order for a community college district to receive a payment in June pursuant to this section, the community college district shall certify to the Office of the Chancellor of the California Community Colleges and to the Director of Finance on or before April 1 that the deferral of warrants pursuant to Section 84321.6 will result in the community college district being unable to meet its financial obligations for June and shall provide the Office of the Chancellor of the California Community Colleges an estimate of the amount of additional funds necessary for the community college district to meet its financial obligations for the month of June.

(2) The criteria, as applicable, set forth in statute and regulations to qualify a community college district for an emergency apportionment shall be used to make the certification specified in paragraph (1).

(3) A community college district may receive, pursuant to this section, no more than the lesser of the following:

(A) The total amount of additional funds necessary for the community college district to meet its financial obligations for the month of June, as reported to the Office of the Chancellor of the California Community Colleges pursuant to paragraph (1).

(B) The total payments the community college district is entitled to receive in July for the prior fiscal year.

(b) If the total amount requested by community college districts pursuant to paragraph (3) of subdivision (a) exceeds thirteen million dollars ($13,000,000), the Controller, the Treasurer, and the Director of Finance may authorize additional payments to meet these requests, but total payments to community college districts pursuant to this section shall not exceed thirty-nine million dollars ($39,000,000). No later than May 1, the Controller, the Treasurer, and the Director of Finance shall determine whether sufficient cash is available to make payments in excess of thirteen million dollars ($13,000,000) to a community college district. In making the determination that cash is sufficient to make additional payments, in whole or in part, the Controller, Treasurer, and Director of Finance shall consider costs for state government, the scope of any identified cash shortage, timing, achievability, legislative direction, and the impact and hardship imposed on potentially affected programs, entities, and related public services. The Department of Finance shall notify the Joint Legislative Budget Committee within 10 days of this determination and identify the total amount of requests that will be paid.

(c) If the total amount of cash made available pursuant to subdivision (b) is less than the amount requested pursuant to paragraph (2) of subdivision (a), payments to community college districts shall be prioritized according to the date on which notification was provided to the Office of the Chancellor of the California Community Colleges and the Department of Finance.

(d) Payments pursuant to this section shall be made no later than June 20.

(e) Except as provided in subdivisions (c) and (e) of Section 41202, for purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the warrants drawn pursuant to subdivision (a) shall be deemed to be “General Fund revenues appropriated for school districts,” as defined in subdivision (c) of Section 41202, for the fiscal year in which the warrants are drawn and included within the “total allocations to school districts and community college districts from General Fund proceeds of taxes appropriated pursuant to Article XIII B,” as defined in subdivision (e) of Section 41202, for the fiscal year in which the warrants are drawn.

(Added by Stats. 2011, Ch. 7, Sec. 42. Effective March 24, 2011.)



84322

Notwithstanding any other provision of law, a community college district may recognize, for budgetary and financial reporting purposes, any amount of state appropriations deferred from the current fiscal year and appropriated in the subsequent fiscal year for payment of current-year costs as a receivable in the current fiscal year.

(Added by Stats. 2003, Ch. 227, Sec. 31. Effective August 11, 2003.)



84328

(a) The Board of Governors of the California Community Colleges shall certify each apportionment made by it to the Controller.

(b) The board of governors shall furnish an abstract of each apportionment of the State School Fund to the Controller, the Department of Finance, and to the county and city and county auditors, county and city and county treasurers, and to the county superintendents of schools of the several counties of the state.

(Amended by Stats. 1990, Ch. 1372, Sec. 658.)






ARTICLE 5 - Use of Apportionments

84361

If at the end of any fiscal year during which the schools of a community college district have been maintained for the period required or permitted by law, there is standing to the credit of the district an unexpended balance of money received from the State School Fund, it may be expended for the payment of claims against the district outstanding, or it may be expended during the succeeding fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



84362

(a) As used in this section, “salaries of classroom instructors” means:

(1) The salary paid to each instructor employed by the district whose duties require that the full time for which the instructor is employed be devoted to the instruction of students of the district.

(2) The portion of the salary of each instructor whose duties require that a part, but not all, of the full time for which the instructor is employed be devoted to the instruction of students of the district, which is equal to the portion of the full time actually devoted by the instructor to teaching students of the district.

(3) The salary paid to each instructional aide employed by the district, any portion of whose duties are required to be performed under the supervision of an instructor. However, the cost of all health and welfare benefits provided to the instructors by the community college district shall be included within the meaning of “salaries of classroom instructors.”

(b) (1) As used in this section, an “instructor” means an employee of the district employed in a position requiring minimum qualifications and whose duties require him or her to teach students of the district for at least one full instructional period each schoolday for which the employee is employed. An instructional period is the number of minutes equal to the number of minutes of the regular academic period in the community college in which the instructor is employed.

(2) As used in this section, “administrator” means any employee in a position having significant responsibilities for formulating district policies or administering district programs; and “supervisor” means any employee having authority, on behalf of the district, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, discipline other employees, adjust their grievances, or effectively recommend that action, if the exercise of the authority is not of a merely routine or clerical nature.

(c) “Current expense of education” means the gross total expended (not reduced by estimated income or estimated federal and state apportionments) for the purposes classified in the final budget of a district (except one which, during the preceding fiscal year, had less than 101 units of full-time equivalent student) for academic salaries other than academic salaries for student transportation, food services, and community services; classified salaries other than classified salaries for student transportation, food services, and community services; employee benefits other than employee benefits for student transportation personnel, food services personnel, and community services personnel; books, supplies, and equipment replacement other than for student transportation and food services; and community services, contracted services, and other operating expenses other than for student transportation, food services, and community services. “Current expense of education,” for purposes of this section, shall not include those expenditures classified as sites, buildings, books, and media and new equipment (object of expenditure 6000 of the Accounting Manual for California Community Colleges), the amount expended from categorical aid received from the federal or state government which funds were granted for expenditures in a program not incurring any instructor salary expenditures or requiring disbursement of the funds without regard to the requirements of this section, or expenditures for facility acquisition and construction; and shall not include the amount expended pursuant to any lease agreement for plant and equipment or the amount expended from funds received from the federal government pursuant to the “Economic Opportunity Act of 1964” or any extension of that act of Congress or the amount expended by a community college from state or federal funds received by the community college for grants to community college students or for the employment of community college students.

(d) There shall be expended during each fiscal year for payment of salaries of classroom instructors by a community college district, 50 percent of the district’s current expense of education.

(e) If the board of governors determines that a district has not expended the applicable percentage of current expense of education for the payment of salaries of classroom instructors during the preceding fiscal year, the board shall, in apportionments made to the district from the State School Fund after April 15 of the current fiscal year, designate an amount of the apportionment or apportionments equal to the apparent deficiency in district expenditures. Any amount so designated by the board of governors shall be deposited in the county treasury to the credit of the community college district, but shall be unavailable for expenditure by the district pending the determination to be made by the board of governors on any application for exemption which may be submitted to the board of governors. In the event it appears to the governing board of a community college district that the application of the preceding subdivisions during a fiscal year results in serious hardship to the district, or in the payment of salaries of classroom instructors in excess of the salaries of classroom instructors paid by other districts of comparable type and functioning under comparable conditions, the governing board may apply to the board of governors, in writing, not later than September 15th of the immediately succeeding fiscal year for exemption from the requirements of this section.

(f) Immediately upon applying for the exemption described in subdivision (e), the governing board shall provide the exclusive representative of the district’s academic employees or, if none exists, the district or college academic senate, and all academic employee organizations eligible for payroll dues deduction, with a copy of the application. The exclusive representative, or the district or college academic senate, and all academic employee organizations eligible for payroll dues deduction, within 30 days of its receipt of the application, may transmit to the board of governors a written statement opposing the application, setting forth reasons for its opposition.

(g) Upon receipt of the application described in subdivision (f), duly approved, and of the statement of opposition, if any, the board of governors shall grant the district exemption for any amount that is less than one thousand dollars ($1,000). If the amount is one thousand dollars ($1,000) or more, the board of governors may grant the district exemption from the requirement for the fiscal year for which the application is made if a majority of all the members of the board of governors finds, in writing, that the district will in fact suffer serious hardship or will have to pay salaries of classroom instructors in excess of those paid by other districts of comparable type and functioning under comparable conditions unless the district is granted an exemption. If the exemption is granted, the designated moneys shall be immediately available for expenditure by the community college district governing board. If no application for exemption is made or exemption is denied, the board of governors shall order the designated amount or amount not exempted to be added to the amounts to be expended for salaries of classroom instructors during the next fiscal year.

(h) The board of governors shall enforce the requirements prescribed by this section, and may adopt necessary rules and regulations to that end. It may require the submission during the college year, by community college district governing boards and county superintendents of schools, of the reports and information as may be necessary to carry out this section.

(i) The board of governors, no later than the 10th calendar day of each year of the Legislature, shall submit to the Legislature a written report on the operation, effect, and the extent of compliance with this section by community college districts in the state during the two most recently ended fiscal years. The report shall describe the activities of the board of governors and the chancellor’s office, undertaken to ensure compliance with this section, and may contain recommendations for legislation pertaining to that subject.

(Amended by Stats. 1995, Ch. 758, Sec. 122. Effective January 1, 1996.)









CHAPTER 4 - Attendance

84500

Attendance shall be recorded and kept according to rules and regulations prescribed by the board of governors, subject to this chapter.

(Repealed and added by Stats. 1990, Ch. 1372, Sec. 679.)



84501

Commencing with the 1991–92 fiscal year, the term “community college average daily attendance” (ADA) means full-time equivalent student (FTES) as that term is defined by regulations adopted by the Board of Governors of the California Community Colleges.

(Amended by Stats. 1995, Ch. 758, Sec. 123. Effective January 1, 1996.)






CHAPTER 4.7 - Community College Facility Deferred Maintenance and Special Repair Program

84660

(a) The Legislature finds and declares that it is in the interests of the people of the State of California to ensure that the facilities of the California Community Colleges are repaired and maintained on a timely basis in order to provide for the safe utilization of these facilities as well as providing for the prevention of further structural damage resulting in more costly repairs. The Legislature recognizes that in many community college districts high operating costs and limited district revenues have combined to restrict the ability of community college districts to provide for the periodic maintenance and timely repair of community college facilities.

It is the intent of the Legislature in enacting this chapter that funds be allocated pursuant to the requirements of this chapter to provide for the deferred maintenance and special repair of community college facilities. However, the Legislature recognizes that there may not be sufficient revenues in future years to provide an annual appropriation for the program provided by this chapter. Therefore, nothing in this chapter shall be construed to create an annual state obligation to fund this program.

(b) The Board of Governors of the California Community Colleges shall adopt rules and regulations for the allocation of funds authorized by this chapter for the deferred maintenance and special repair of community college facilities. The adopted rules and regulations shall establish criteria for the ranking of requests for funding by community college districts for funds allocated pursuant to this chapter. The adopted rules and regulations shall require districts to prepare and submit to the board of governors a five-year maintenance plan which includes plans for preventative as well as deferred maintenance in order to be eligible for state funding of deferred maintenance. The adopted rules and regulations shall require recipient districts to provide an amount of district funds equal to the amount of state funds to be allocated for facility deferred maintenance and special repair as a condition for the receipt of state funding, subject to a complete or partial waiver of this requirement by the Board of Governors of the California Community Colleges based upon a review of the financial condition of the district.

For the purpose of this chapter, “deferred maintenance and special repair” means unusual, nonrecurring work to restore a facility to a safe and continually useable condition for which it was intended.

(c) No community college district shall receive funds pursuant to this chapter unless the district expends at least 1/2 percent of its current operating budget for ongoing maintenance.

(d) The board of governors may, pursuant to subdivision (b), increase the percentage specified in subdivision (c).

(e) It is the intent of the Legislature that funds received by districts pursuant to this chapter supplement, not supplant, district deferred maintenance funds.

(Amended by Stats. 1990, Ch. 1372, Sec. 681.)






CHAPTER 4.8 - Equipment Replacement Program

84670

The Legislature finds and declares that it is in the interest of the people of the State of California to ensure the continuation of the quality of instructional programs in the California Community Colleges. The Legislature recognizes that in many community college districts high operational costs and limited district revenues have combined to restrict the ability of the district to provide for adequate equipment in instructional programs.

It is the intent of the Legislature in enacting this chapter that funds be allocated pursuant to the requirements of this chapter to provide for the necessary repair of instructional equipment and the replacement of instructional equipment that is outmoded. It is further the intent of the Legislature that an annual appropriation of state funds be made for this purpose in the annual Budget Act.

(Added by Stats. 1985, Ch. 470, Sec. 1.)



84671

The Board of Governors of the California Community Colleges shall adopt rules and regulations for the allocation of funds appropriated for the purposes of this chapter, for the acquisition, maintenance, and replacement of equipment as appropriate to maintain or establish a high level of quality in the operation of instructional programs.

(Added by Stats. 1985, Ch. 470, Sec. 1.)



84672

Allocations shall not be based on specific projects identified by the districts, except as provided in Section 84673, but on a general allocation formula that, in the judgment of the board of governors, reasonably reflects the needs of districts on a statewide basis. The board of governors shall establish criteria for the allocation of funds under this formula on the basis of its review of districts throughout the state.

(Added by Stats. 1985, Ch. 470, Sec. 1.)



84673

(a) The board of governors may withhold up to 20 percent of the funds appropriated for the purposes of this chapter, for allocation to specifically identified projects where the board finds that the funds allocated to a district are not sufficient to fund a critically needed instructional equipment expenditure, or that special funding is necessary as a condition of a contribution from private business or industry pursuant to an instructional equipment expenditure.

(b) The board of governors may allocate up to 5 percent of the funds withheld under subdivision (a) for purposes of review and administration costs incurred by the Chancellor of the California Community Colleges pursuant to that subdivision.

(Added by Stats. 1985, Ch. 470, Sec. 1.)



84674

(a) The governing board of a community college district may expend funds allocated under the general allocation formula for any equipment acquisition, maintenance, or replacement necessary to the purposes of this chapter. Equipment expenditures made through funding under this chapter should ensure that students are able to obtain the desired level of knowledge in educational programs leading to their enrollment in four-year educational institutions or, for students in occupational education programs, to obtain the necessary skill and knowledge for entry into the work force.

(b) Each community college district receiving funds under this chapter shall separately account for those funds and may spend the funds only for the purpose or purposes for which they are allocated. These funds may be utilized to obtain equipment by purchase, lease, or lease with an option to purchase.

(Added by Stats. 1985, Ch. 470, Sec. 1.)






CHAPTER 5 - Community College Apportionment

ARTICLE 2 - Program-Based Funding

84750.5

(a) The board of governors, in accordance with the statewide requirements contained in paragraphs (1) to (11), inclusive, of subdivision (d), and in consultation with institutional representatives of the California Community Colleges and statewide faculty and staff organizations, so as to ensure their participation in the development and review of policy proposals, shall develop criteria and standards for the purposes of making the annual budget request for the California Community Colleges to the Governor and the Legislature, and for the purpose of allocating the state general apportionment revenues.

(b) In developing the criteria and standards, the board of governors shall utilize and strongly consider the recommendations and work product of the “System Office Recommendations Based on the Report of the Work Group on Community College Finance” that was adopted by the board at its meeting of March 7, 2005. The board of governors shall complete the development of these criteria and standards, accompanied by the necessary procedures, processes, and formulas for utilizing its criteria and standards, by March 1, 2007, and shall submit on or before that date a report on these items to the Legislature and the Governor.

(c) (1) It is the intent of the Legislature in enacting this section to improve the equity and predictability of general apportionment and growth funding for community college districts in order that the districts may more readily plan and implement instruction and related programs, more readily serve students according to the policies of the state’s master plan for higher education, and enhance the quality of instruction and related services for students.

(2) It is the intent of the Legislature to determine the amounts to be appropriated for the purposes of this section through the annual Budget Act. Nothing in this section shall be construed as limiting the authority either of the Governor to propose, or the Legislature to approve, appropriations for California Community Colleges programs or purposes.

(d) The board of governors shall develop the criteria and standards within the following statewide minimum requirements:

(1) The calculations of each community college district’s revenue level for each fiscal year shall be based on the level of general apportionment revenues (state and local) the district received for the prior year plus any amount attributed to a deficit from the adopted standards to be developed pursuant to this section, with revenue adjustments being made for increases or decreases in full-time equivalent students (FTES), for equalization of funding per credit FTES, for necessary alignment of funding per FTES between credit and noncredit programs, for inflation, and for other purposes authorized by law.

(2) Commencing with the 2006–07 fiscal year, the funding mechanism developed pursuant to this section shall recognize the need for community college districts to receive an annual allocation based on the number of colleges and comprehensive centers in the district. In addition to this basic allocation, the marginal amount of credit revenue allocated per FTES shall be funded at a rate not less than four thousand three hundred sixty-seven dollars ($4,367), as adjusted for the change in the cost-of-living in subsequent annual budget acts.

(A) To the extent that the Budget Act of 2006 contains an appropriation of one hundred fifty-nine million four hundred thirty-eight thousand dollars ($159,438,000) for community college equalization, the Legislature finds and declares that community college equalization for credit FTES has been effectively accomplished as of March 31, 2007.

(B) The chancellor shall develop criteria for the allocation of one-time grants for those districts that would have qualified for more equalization under prior law than pursuant to this section and the Budget Act of 2006, and for those districts that would have qualified for more funding under a proposed rural college access grant than pursuant to this section and the Budget Act of 2006, as determined by the chancellor. Appropriations for the one-time grants shall be provided pursuant to paragraph (24) of subdivision (a) of Section 43 of Chapter 79 of the Statutes of 2006.

(3) Noncredit instruction shall be funded at a uniform rate of two thousand six hundred twenty-six dollars ($2,626) per FTES, as adjusted for the change in the cost of living provided in subsequent annual budget acts.

(4) Funding for instruction in career development and college preparation, as authorized pursuant to Section 84760.5, shall be provided as follows:

(A) (i) Beginning in the 2006–07 fiscal year, career development and college preparation FTES may be funded at a rate of three thousand ninety-two dollars ($3,092) per FTES for courses in programs that conform to the requirements of Section 84760.5. This rate shall be adjusted for the change in the cost of living or as otherwise provided in subsequent annual budget acts.

(ii) Beginning in the 2015–16 fiscal year, career development and college preparation FTES shall be funded at the same level as the credit rate specified in paragraph (2). This rate shall be adjusted for the change in the cost of living or as otherwise provided in subsequent annual budget acts.

(iii) The Legislative Analyst shall report to the Legislature on or before March 1, 2017, regarding the change in funding specified in clause (ii), including whether community colleges offered additional classes or programs related to career development or college preparation, and whether there was any change in FTES.

(iv) (I) The requirement for submitting a report imposed under clause (iii) is inoperative on March 30, 2019, pursuant to Section 10231.5 of the Government Code.

(II) A report submitted pursuant to clause (iii) shall be submitted in compliance with Section 9795 of the Government Code.

(B) Changes in career development and college preparation FTES shall result in adjustments to revenues as follows:

(i) Increases in career development and college preparation FTES shall result in an increase in revenues in the year of the increase and at the average rate per career development and college preparation FTES, including any cost-of-living adjustment authorized by statute or by the annual Budget Act.

(ii) Decreases in career development and college preparation FTES shall result in a revenue reduction in the year following the decrease and at the average rate per career development and college preparation FTES.

(5) Except as otherwise provided by statute, current categorical programs providing direct services to students, including extended opportunity programs and services, and disabled students programs and services, shall continue to be funded separately through the annual Budget Act, and shall not be assumed under the budget formula otherwise specified by this section.

(6) For credit and noncredit instruction, changes in FTES shall result in adjustments in district revenues as follows:

(A) Increases in FTES shall result in an increase in revenues in the year of the increase and at the amount per FTES provided for in paragraph (2) or (3), as appropriate, including any cost-of-living adjustment authorized by statute or by the annual Budget Act.

(B) Decreases in FTES shall result in revenue reductions beginning in the year following the initial year of decrease in FTES, and at the district’s marginal funding per FTES.

(C) Districts shall be entitled to the restoration of any reductions in apportionment revenue due to decreases in FTES during the three years following the initial year of decrease in FTES if there is a subsequent increase in FTES.

(7) Revenue adjustments shall be made to reflect cost changes, using the same inflation adjustment as required for school districts pursuant to subdivision (b) of Section 42238.1. These revenue adjustments shall be made to the college and center basic allocations, credit and noncredit FTES funding rates, and career development and college preparation FTES funding rates.

(8) The statewide requested increase in budgeted workload FTES shall be based, at a minimum, on the sum of the following computations:

(A) Determination of an equally weighted average of the rate of change in the California population of persons between the ages of 19 and 24 and the rate of change in the California population of persons between the ages of 25 and 65, both as determined by the Department of Finance’s Demographic Research Unit as determined for the preceding fiscal year.

(B) To the extent the California unemployment rate exceeds 5 percent for the most recently completed fiscal year, that positive difference shall be added to the rate computed in subparagraph (A). In no event shall that positive difference exceed 2 percent.

(C) The chancellor may also add to the amounts calculated pursuant to subparagraphs (A) and (B) the number of FTES in the areas of transfer, vocational education, and basic skills that were unfunded in the current fiscal year. For this purpose, the following computation shall be determined for each district, and a statewide total shall be calculated:

(i) Establish the base level of FTES earned in the prior fiscal year for transfer courses consisting of courses meeting the California State University breadth or Intersegmental General Education Transfer Curriculum requirements or major course prerequisites accepted by the University of California or the California State University.

(ii) Establish the base level of FTES earned in the prior fiscal year for vocational education courses consisting of courses defined by the chancellor’s office Student Accountability Model codes A and B that are consistent with the courses used for measuring success in this program area under the accountability system established pursuant to Section 84754.5.

(iii) Establish the base level of FTES in the prior fiscal year for basic skills courses, both credit and noncredit.

(iv) Add the sum of FTES for clauses (i) to (iii), inclusive.

(v) Multiply the result of the calculation made under clause (iv) by one plus the district’s funded growth rate in the current fiscal year. This figure shall represent the maintenance of effort level for the budget year.

(vi) FTES in transfer, vocational education, and basic skills that are in excess of the total calculated pursuant to clause (v), shall be considered in excess of the maintenance of effort level, and shall be eligible for overcap growth funding if the district exceeds its overall funded FTES.

(vii) In no event shall the amount calculated pursuant to clause (vi) exceed the total unfunded FTES for that fiscal year. To the extent the computation specified in subdivision (c) requires the reporting of additional data by community college districts, that reporting shall be a condition of the receipt of apportionment for growth pursuant to this section and those funds shall be available to offset any and all costs of providing the data.

(9) Except as provided in subparagraph (B) of paragraph (6), for the 2006–07 fiscal year or for the first fiscal year for which this section is implemented by the board of governors, whichever is later, all districts shall receive at least the amount of revenue received for the prior fiscal year, adjusted for the cost-of-living adjustment specified in subdivision (b) of Section 42238.1 and adjusted for the actual increase in FTES not to exceed the district’s funded growth cap. Thereafter, allocations shall be made pursuant to this section, as implemented by the board of governors pursuant to the annual Budget Act.

(10) Except as specifically provided in statute, regulations of the board of governors for determining and allocating the state general apportionment to the community college districts shall not require district governing boards to expend the allocated revenues in specified categories of operation or according to the workload measures developed by the board of governors.

(e) (1)  The Chancellor of the Community Colleges shall develop, and the board of governors shall adopt, a revised apportionment growth formula for use commencing with the 2015–16 fiscal year. The chancellor shall allocate apportionments pursuant to the revised formula only after the revised formula, and any formulas for adjustment pursuant to paragraph (2), have been adopted by the board of governors. The revised apportionment growth formula shall support the primary missions of the segment, and shall be based on each community’s need for access to the community colleges, as determined by local demographics. In developing the revised formula, the chancellor shall consider multiple factors in determining need; however, the primary factors shall be:

(A) (i) The number of persons under 25 years of age without a college degree, within a community college district’s boundaries, and the number of persons 25 to 64 years of age, inclusive, without a college degree, within a community college district’s boundaries.

(ii) Notwithstanding clause (i), the chancellor may use alternative age ranges depending on the availability of data.

(B) The number of persons who are unemployed, have limited English skills, who are in poverty, or who exhibit other signs of being disadvantaged, as determined by the chancellor, within a community college district’s boundaries.

(2) Beginning with the 2016–17 fiscal year, the chancellor shall adjust upward the need determination based on each community college’s effectiveness in serving residents of neighborhoods, within or outside of the community college district’s boundaries, that exhibit the highest levels of need in the state.

(3) The chancellor shall calculate each community college district’s proportionate share of the statewide need for access to the community colleges based on the application of this formula described in paragraph (1), as adjusted pursuant to paragraph (2).

(4) The chancellor shall calculate the difference between each community college district’s proportionate share of the statewide need for access to the community colleges, as calculated pursuant to paragraph (3), and its current proportionate share of statewide enrollment in the community colleges.

(5) (A) Until a community college district reaches its highest level of apportionment revenues previously received, its apportionment revenues shall be eligible to increase by the lesser of 1 percent of its current apportionment base, or one-half of the statewide growth allocation on an proportionate basis, regardless of need.

(B) After a community college district reaches its highest level of apportionment revenues previously received, it shall be eligible to increase its apportionment revenues by the lesser of one-half of 1 percent of its current apportionment base, or one-quarter of the statewide growth allocation on an proportionate basis, regardless of its need.

(6) The remainder of the apportionment growth funding shall be allocated to allow each community college district to grow its apportionment revenues based on its relative share of the difference between the amounts calculated in paragraph (4), up to a maximum of its apportionment base for the preceding fiscal year appropriate to ensure that community college district is advancing the primary missions of the segment. The maximum established by the chancellor shall not be less than 5 percent nor greater than 10 percent of a community college district’s apportionment base for the preceding fiscal year.

(7) Unless otherwise agreed upon by the board of governors, apportionment reductions shall be allocated proportionally based on the most recent levels of apportionment revenues.

(8) (A) It is the intent of the Legislature, consistent with direction provided in the 2014–15 Budget Act, that apportionment growth funding be expended for purposes of increasing the number of FTES in courses or programs that support the primary missions of the segment.

(B) (i) Notwithstanding Section 10231.5 of the Government Code, on or before October 15, 2015, and each year thereafter, the chancellor shall report to the Legislature on the course sections and FTES added at each community college that received apportionment growth funding in the prior fiscal year, including the number of course sections and if any course sections and FTES were added that are within the primary missions of the segment and those that are not within the primary missions of the segment.

(ii) A report submitted to the Legislature pursuant to clause (i) shall be submitted in compliance with Section 9795 of the Government Code.

(C) For purposes of this section, “primary missions of the segment” means credit courses and those noncredit courses specified in paragraphs (2) to (6), inclusive, of subdivision (a) of Section 84757.

(Amended by Stats. 2014, Ch. 34, Sec. 17. Effective June 20, 2014.)



84750.6

(a) Notwithstanding Section 84750.5, the board of governors shall provide the San Francisco Community College District with revenues, as specified in subdivision (b), if, on the effective date of the act that adds this section, both of the following conditions are satisfied:

(1) The board of governors finds that the community college district or a campus of the community college district is in imminent jeopardy of losing its accreditation.

(2) The board of governors has exercised its authority pursuant to Section 84040 of this code and Section 58312 of Title 5 of the California Code of Regulations as that regulation read on April 15, 2014.

(b) If the number of full-time equivalent students (FTES) of the community college district decreases from the number in the 2012–13 fiscal year, the board of governors shall provide revenues to the community college district, as follows:

(1) For the 2014–15 fiscal year, an amount not less than the total amount that the community college district would receive if the level of attendance of FTES was the same level of attendance as in the 2012–13 fiscal year.

(2) For the 2015–16 fiscal year, an amount not less than 95 percent of the total amount that the community college district would receive if the level of attendance of FTES was the same level of attendance as in the 2012–13 fiscal year.

(3) (A)   For the 2016–17 fiscal year, an amount not less than 90 percent of the total amount that the community college district would receive if the level of attendance of FTES was the same level of attendance as in the 2012–13 fiscal year.

(B) Funds shall be provided under this paragraph only if the Fiscal Crisis Management Assistance Team makes a finding no sooner than April 1, 2016, that the San Francisco Community College District is meeting or exceeding all of the following benchmarks:

(i) Effective fiscal controls and systems are in place.

(ii) The City College of San Francisco has, and is adhering to, prudent fiscal policies and practices, as corroborated by an analysis of multiyear projections of no less than three fiscal years commencing with the 2016–17 fiscal year.

(iii) The City College of San Francisco is applying resources in accordance with a budget plan approved by the special trustee.

(iv) The City College of San Francisco is maintaining appropriate fiscal reserves.

(v) The City College of San Francisco has, and is adhering to, a viable plan to address long-term liabilities including, but not necessarily limited to, “other postemployment benefits,” as that term is used in accordance with generally accepted accounting principles defined by the Governmental Accounting Standards Board as of April 15, 2014.

(c) The amounts calculated in paragraphs (1) to (3), inclusive, of subdivision (b) shall be adjusted by the chancellor to reflect cost-of-living adjustments, deficits in apportionments, or both, as appropriate for the applicable fiscal years.

(d) Subdivision (b) shall only be used to determine the apportionment funding to be allocated to the San Francisco Community College District. In computing statewide entitlements to funding based upon the attendance of FTES, the San Francisco Community College District shall not be credited with more FTES than were actually enrolled and in attendance.

(e) Subdivision (b) shall only be operative for a fiscal year in which the San Francisco Community College District is in compliance with Section 51016 of Title 5 of the California Code of Regulations as that regulation read on April 15, 2014.

(f)    It is the intent of the Legislature that any amounts necessary to make the apportionments required pursuant to subdivision (b) be drawn from the state general apportionment revenues for community college districts.

(g) (1) The Chancellor of the City College of San Francisco shall submit all of the following to the appropriate policy and fiscal committees of the Legislature, the office of the Governor, the Legislative Analyst’s Office, and the Department of Finance on or before April 15, 2015:

(A) An overview of the college’s current accreditation status, including a description of any identified accreditation deficiencies and activities underway to address those deficiencies.

(B) Enrollment totals for the current and prior years.

(C) Updated enrollment projections for the two subsequent fiscal years.

(D) The number of course sections offered in the current and prior fiscal years.

(E) A thorough explanation of the district’s level of budgetary reserves and sources of revenue.

(F) A thorough multiyear budget plan that explains, at a minimum, both revenue sources and areas of expenditure.

(2) The Chancellor of the City College of San Francisco shall submit updates to the report submitted under paragraph (1) on or before the following dates:

(A) October 15, 2015.

(B) April 15, 2016.

(C) October 15, 2016, but only if funding is provided pursuant to paragraph (3) of subdivision (b).

(D) April 15, 2017, but only if funding is provided pursuant to paragraph (3) of subdivision (b).

(Added by Stats. 2014, Ch. 34, Sec. 18. Effective June 20, 2014.)



84751

(a)  In calculating each community college district’s revenue level for each fiscal year pursuant to subdivision (a) of Section 84750.5, the board of governors shall subtract, from the total revenues owed, all of the following:

(1) The local property tax revenue specified by law for general operating support, exclusive of bond interest and redemption.

(2) Ninety-eight percent of the fee revenues collected pursuant to Section 76300.

(3) Timber yield tax revenues received pursuant to Section 38905.1 of the Revenue and Taxation Code.

(4) Any amounts received pursuant to Section 33492.15, 33607.5, or 33607.7 of the Health and Safety Code, and Section 33676 of the Health and Safety Code, as amended by Section 2 of Chapter 1368 of the Statutes of 1990, that are considered to be from property tax revenues pursuant to those sections for purposes of community college revenue levels, except those amounts that are allocated exclusively for educational facilities.

(b) Notwithstanding subdivision (a), for the 2013–14 fiscal year, revenues received pursuant to Sections 34177, 34179.5, 34179.6, and 34188 of the Health and Safety Code after April 15, 2014, shall be counted as revenues received in the 2014–15 fiscal year.

(c) Notwithstanding subdivision (a), for the 2014–15 fiscal year, revenues received pursuant to Sections 34177, 34179.5, 34179.6, and 34188 of the Health and Safety Code after April 15, 2015, shall be counted as revenues received in the 2015–16 fiscal year.

(d) Notwithstanding subdivision (a), for the 2015–16 fiscal year, revenues received pursuant to Sections 34177, 34179.5, 34179.6, and 34188 of the Health and Safety Code after April 15, 2016, shall be counted as revenues received in the 2016–17 fiscal year.

(Amended by Stats. 2014, Ch. 34, Sec. 19. Effective June 20, 2014.)



84751.5

Notwithstanding any other provision of law or regulation, if local revenues, consisting of the proceeds of property taxes and student fees, for community colleges exceed the estimates included in the annual Budget Act for these revenue sources, an equivalent amount of general purpose funds appropriated for local assistance to the Board of Governors of the California Community Colleges in Schedule (a) of Item 6870-101-0001, or a successor item appropriating funds for local assistance to the board of governors, of Section 2.00 of that Budget Act shall only be allocated to community college districts for one-time purposes. These allocations shall be based on the statewide ratio of actual FTES served for the preceding fiscal year. This amount shall be reduced from the apportionment base of districts in subsequent years.

(Added by Stats. 1998, Ch. 330, Sec. 34. Effective August 21, 1998.)



84752

(a) No community college district shall receive full-time equivalent student (FTES) funding for activities that are fully funded through another source. The Board of Governors of the California Community Colleges shall adopt regulations to implement this subdivision.

(b) The State Auditor shall report to the Legislature by January 1, 2000, on the status of community college district compliance with this section. In preparing this report, the State Auditor shall use the audit methodology used in the Bureau of State Audits Report No. 96103.

(Amended by Stats. 1997, Ch. 690, Sec. 1. Effective January 1, 1998.)



84753

Notwithstanding any other provision of law, for the purposes of this article, the revenue level, or full-time equivalent student (FTES) funding for the South Orange County Community College District for the 1996–97 fiscal year, and future fiscal years, shall not include any amounts that should have been allocated to the Saddleback Community College District in the 1994–95 fiscal year but that were not received by the district until the 1996–97 fiscal year, and future fiscal years, due to the bankruptcy proceedings initiated on December 6, 1994, by the County of Orange by its filing of a voluntary Chapter 9 petition in United States Bankruptcy Court, Case No. SA 94-22273-JR. These amounts shall not be included in the revenue limit, or FTES, computations for the 1996–97 fiscal year, and future fiscal years, but these amounts shall be treated as being received by the Saddleback Community College District in the 1994–95 fiscal year or the 1995–96 fiscal year, or both.

In 1997, the Saddleback Community College District changed its name to the South Orange County Community College District. For the purposes of this section, the “Saddleback Community College District” means the South Orange County Community College District, and the “South Orange County Community College District” means the Saddleback Community College District.

(Added by Stats. 1997, Ch. 242, Sec. 2. Effective August 6, 1997.)



84754.5

Pursuant to provisions of Chapter 581 of the Statutes of 2004, the board of governors provided the Governor and the Legislature recommendations regarding the design of a workable structure for the annual evaluation of district-level performance in meeting statewide educational outcome priorities. The Legislature recognizes that these recommendations were based on a study process that included input from institutional representatives of community college districts, nationally regarded experts in community college accountability, the Department of Finance, the Office of the Legislative Analyst, community college organizations, and other interested parties. In enacting this section the Legislature hereby establishes a program for the annual reporting and evaluation of district-level performance in achieving priority educational outcomes consistent with the intent of Chapter 581 of the Statutes of 2004. The program includes the following components:

(a) As a condition of receiving specified funds in the annual Budget Act to encourage district-level accountability efforts, community college districts shall provide data, in a format and according to a schedule to be specified by the Office of the Chancellor of the California Community Colleges, for the purpose of the annual report to the Legislature specified in subdivision (b) and for purposes of providing the means for both internal and external assessment of the district’s educational offerings in meeting the high-priority educational goals of the state. The chancellor shall withhold, delay, or reduce funds specified in the annual Budget Act to encourage district-level accountability efforts from a district that fails to provide needed data by specified deadlines. If a district’s failure to report by specified deadlines results in the omission of required data from, or inclusion of erroneous data in, the annual report required by subdivision (b), the chancellor shall reduce that district’s funding as specified in regulations for the implementation of this section.

(b) With data available through its management information system and other data provided pursuant to subdivision (a), and utilizing resources provided for this purpose in the annual Budget Act, the chancellor shall prepare an annual report to the Legislature, the Governor, the Department of Finance, and the Office of the Legislative Analyst evaluating the achievement of educational outcomes for each community college district and, as warranted, each college. This report shall be provided to the Legislature annually on or before March 31, beginning in 2007. Preliminary data reported from the districts shall be provided to the Department of Finance and the Office of the Legislative Analyst by January 31 of each year, beginning in 2007. For each district, and college as warranted, the report shall: (1) include performance data for the immediately preceding fiscal year, reflecting all measures specified in subdivision (c); (2) compare each district’s and college’s achievement with peer groups within the system as applicable to specific metrics; and (3) compare each district’s and college’s achievements with that of the system as a whole. The report shall further include a profile with summary background information on each district’s or college’s educational programs, missions, students, and service area demographics.

(c) (1) The report shall include, but not be limited to, district or college-level performance on outcome measures in the following categories:

(A) Student progress and achievement: degrees, certificates, and transfers.

(B) Student progress and achievement: vocational, occupational, and workforce development.

(C) Pre-collegiate improvement, including basic skills and English-as-a-second language.

(2) The specific measures to be included in the report shall reflect the April 2005 board of governors recommendations as refined and amended in consultation with the Department of Finance and the Office of the Legislative Analyst, and shall be periodically reviewed, in consultation with the Department of Finance and the Office of the Legislative Analyst, and, if necessary, modified by the chancellor. It is the intent of the Legislature that specific performance metrics and annual reporting requirements may be specified in annual Budget Acts, if warranted, by changes in state needs, legislative priorities, or the availability of data.

(d) As a condition of receiving specified funds in the annual Budget Act, each community college district board of trustees shall annually review and adopt its contribution to the segmentwide annual report as part of a regularly scheduled and noticed public meeting at which public comment shall be invited.

(e) The board of governors shall adopt regulations that it deems necessary to carry out this section no sooner than 30 days after notification in writing by the chancellor to the Director of Finance and the Chairperson of the Joint Legislative Budget Committee.

(Added by Stats. 2005, Ch. 73, Sec. 21. Effective July 19, 2005.)



84754.6

(a) The Chancellor of the California Community Colleges, in coordination with community college stakeholder groups, the appropriate fiscal and policy committees of the Legislature, and the Department of Finance, shall develop, and the board of governors shall adopt, a framework of indicators designed to measure the ongoing condition of a community college’s operational environment in the following areas:

(1) Accreditation status.

(2) Fiscal viability.

(3) Student performance and outcomes.

(4) Programmatic compliance with state and federal guidelines.

(b) As a condition of receipt of funds appropriated for purposes of Article 1 (commencing with Section 78210) of Chapter 2 of Part 48, each community college within a community college district shall develop, adopt, and publicly post a goals framework that addresses at least all of the areas specified in subdivision (a). The development of the goals framework shall be guided by the statewide goals outlined in Section 66010.91. It is the intent of the Legislature that these goals be challenging and quantifiable, address achievement gaps for underrepresented populations, and align the educational attainment of California’s adult population to the workforce and economic needs of the state, pursuant to the legislative intent expressed in Section 66010.93.

(c) The board of governors shall annually develop, adopt, and publicly post a systemwide goals framework that addresses at least all of the areas specified in subdivision (a). The development of the systemwide goals shall be guided by the statewide goals set forth in Section 66010.91. It is the intent of the Legislature that these goals be challenging and quantifiable, address achievement gaps for underrepresented populations, and align the educational attainment of California’s adult population to the workforce and economic needs of the state, pursuant to the legislative intent expressed in Section 66010.93.

(d) Before the commencement of the 2015–16 fiscal year, and before the commencement of each fiscal year thereafter, the Chancellor of the California Community Colleges shall publicly post both of the following:

(1) Annually developed systemwide goals adopted by the board of governors.

(2) Locally developed and adopted community college or community college district goals and targets.

(e) Subject to the availability of funding in the annual Budget Act, the board of governors and the Chancellor of the California Community Colleges shall assess the degree to which each community college district is improving its outcomes in regard to the areas specified in subdivision (a) and any additional issues addressed in the goals frameworks described in subdivision (b), and shall offer technical assistance to community college districts that are not improving.

(f) If a community college district is receiving technical assistance pursuant to subdivision (e), the community college district shall submit a turnaround plan that details all of the following:

(1) The problem the technical assistance is attempting to solve.

(2) How the identified problem will be addressed in a plan adopted by the governing board of the community college district.

(3) A timetable of major milestones for improvement.

(4) Updates that will be submitted to the Chancellor of the California Community Colleges on the outcomes in regard to those milestones, as scheduled by the chancellor.

(Amended by Stats. 2014, Ch. 687, Sec. 8. Effective September 27, 2014.)



84755

(a) The Legislature finds and declares that program-based funding, once implemented, will more adequately and accountably fund the costs of providing quality community college education. Given that program-based funding will not be implemented until fiscal year 1991–92, given that community colleges will be entering a period of major reform and incurrence of new state mandates commencing in January 1989, and given that community colleges will be entering this period of reform having lost purchasing power since the 1977–78 fiscal year, the Legislature recognizes the need to create a transitional funding mechanism for program improvement and mandate funding that can operate until program-based funding is implemented.

(b) For the purpose of improving the quality of community college educational programs and services, for the purpose of reimbursing state-mandated local program costs imposed by this act, and for the purposes of initially implementing specified reforms, the board of governors shall, from amounts appropriated for purposes of this section, allocate program improvement revenues to each district on the basis of an amount per unit of average daily attendance funded in the prior fiscal year. However, this amount shall be increased or decreased to provide for equalization in a manner determined by the Board of Governors, consistent with Sections 84703 to 84705, inclusive.

Each community college district shall use its allocation to initially reimburse state-mandated local program costs, and then to implement specified reforms and make authorized program and service improvements as follows:

(1) Developing articulated programs provided for in Section 69 of Chapter 973 of the Statutes of 1988 with school districts and campuses of the University of California and California State University.

(2) Applying minimum qualifications to all newly hired faculty and administrators, including candidates for these positions as required by Section 87356.

(3) Developing and administering a process for waiver of minimum qualifications as required by Section 87359.

(4) Establishing and applying local hiring criteria as required by Section 87360.

(5) Establishing and applying faculty service areas and competency criteria as required by Sections 87743 to 87743.5, inclusive.

(6) Evaluating temporary employees, instituting peer review evaluation, and widely distributing evaluation procedures as required by Section 87663.

(7) Establishing and applying new processes for tenure evaluation required by Section 87610.1.

(8) Establishing and applying the tenure denial grievance procedure required by Section 87610.1.

(9) Establishing and applying a process for moving administrators into faculty positions as required by Sections 87454 to 87458, inclusive.

(10) Publishing and distributing a report on the affirmative action success rate as required by Section 87102.

(11) Improving instruction by reducing the ratio of full-time equivalent students to full-time equivalent instructors.

(12) Improving instruction by increasing the hiring of full-time instructors and limiting the practice of hiring part-time instructors.

(13) Augmenting budgets for college libraries and learning resources.

(14) Augmenting budgets for plant maintenance and operations.

(15) Adding new courses or programs to serve community need.

(16) Making progress towards affirmative action goals and timetables established by the district.

(17) Developing and maintaining programs and services authorized by Section 78212.5.

(18) Augmenting budgets for student services in the areas of greatest need.

(19) Providing for release time for faculty and staff as deemed appropriate by the governing board of each community college district, to enable faculty and staff participation in implementing reforms.

(20) Developing and administering a program that provides for reassignment of up to 20 percent of the time of individual tenured faculty member’s teaching assignments, as determined by the governing board of each community college district, to counsel and assist newly hired faculty acquire teaching and classroom management skills. A governing board shall approve reassignment time for no more than 5 percent of the district’s full-time equivalent tenured faculty in any one fiscal year.

(c) Except as provided by Section 87482.6, and except as necessary to reimburse the costs of new state mandates, district governing boards shall have full authority to expend program improvement allocations for any or all of the authorized purposes specified in subdivision (b).

(d) As required by the board of governors, the governing board of each community college district shall submit to the board of governors a plan for using the resources allocated pursuant to this section. The board of governors shall review each plan to ensure that proposed expenditures are consistent with the listing of authorized expenditures provided in this section, and the board of governors shall approve all plans to the full extent that expenditures are authorized by this section. To the extent that a community college district expends its program improvement allocation consistent with its plan, the board of governors shall include the district’s allocation as part of the district’s base budget for subsequent years.

(e) The board of governors, through the annual systemwide budget submitted pursuant to paragraph (5) of subdivision (b) of Section 70901, shall request necessary resources for the purposes of this section. It is the intent of the Legislature that the appropriation and allocation of program improvement money not otherwise provided pursuant to subdivision (b) shall be accomplished through the annual state budget process beginning with the 1989–90 fiscal year. After June 30, 1991, if Section 84750 is implemented, it is the intent of the Legislature to fund the ongoing operations of community college districts pursuant to Section 84750.

(Amended by Stats. 1993, Ch. 449, Sec. 1. Effective January 1, 1994.)



84756

It is the intent of the Legislature that community college districts with noncredit programs recognize the importance of noncredit programs and that they will continue to support these offerings.

It is also the intent of the Legislature that community college districts with noncredit programs consider the need for both credit and noncredit allocations in allocating future growth pursuant to board of governors regulations.

(Added by Stats. 1995, Ch. 758, Sec. 125. Effective January 1, 1996.)



84757

(a) For purposes of this chapter, the following noncredit courses and classes shall be eligible for funding:

(1) Parenting, including parent cooperative preschools, classes in child growth and development and parent-child relationships.

(2) Elementary and secondary basic skills and other courses and classes such as remedial academic courses or classes in reading, mathematics, and language arts.

(3) English as a second language.

(4) Classes and courses for immigrants eligible for educational services in citizenship, English as a second language, and work force preparation classes in the basic skills of speaking, listening, reading, writing, mathematics, decisionmaking and problem solving skills, and other classes required for preparation to participate in job-specific technical training.

(5) Education programs for persons with substantial disabilities.

(6) Short-term vocational programs with high employment potential.

(7) Education programs for older adults.

(8) Education programs for home economics.

(9) Health and safety education.

(b) No state apportionment shall be made for any course or class that is not set forth in subdivision (a) and for which no credit is given.

(Added by Stats. 1995, Ch. 758, Sec. 126. Effective January 1, 1996.)



84757.5

(a) The chancellor’s office, in conjunction with the department, shall annually report on the number and types of courses being taught and the number of students being served with funding provided to the regional consortia established pursuant to Section 84830. The chancellor’s office shall annually report on the number and types of noncredit courses being taught and the number of students being served with funding provided to the community colleges for the courses offered pursuant to Section 84757.

(b) The chancellor’s office shall identify any deficits in course offerings based upon levels, types, and needs for adult education programs identified in the consortia plans submitted as required under subdivision (c) of Section 84830.

(Added by Stats. 2014, Ch. 545, Sec. 3. Effective January 1, 2015.)



84758

Not later than May 15 of each year, the Department of Finance shall notify the Legislature and the Chancellor’s Office of the California Community Colleges of the amount of revenue estimated to be available to community college districts during the next fiscal year from local property taxes, exclusive of bond interest and redemption, and timber taxes received. Not later than March 15 of each year, the chancellor’s office shall certify to the Department of Finance the amount of revenue available from these tax sources for the current fiscal year. The Department of Finance shall subtract the total amount of available revenue certified by the chancellor’s office from the total amount of available revenue estimated by the department the preceding May. The Department of Finance shall notify the Legislature of the resulting difference and shall advise the Legislature as to whether the difference represents a net surplus or a net deficit in the funds appropriated to meet the requirements of Section 84750.

(Added by Stats. 1995, Ch. 758, Sec. 127. Effective January 1, 1996.)



84759

(a) As used in this section, the following terms mean:

(1) “CalWORKs recipient” means a recipient of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any successor program.

(2) “Direct excess costs” means the fixed, variable, and one-time costs associated with providing noncredit instructional services to CalWORKs recipients, as determined by the chancellor’s office.

(b) Notwithstanding any other provision of law, a community college district, to the extent funding is made available in the annual Budget Act, shall receive funding for noncredit instruction developed for and targeted to CalWORKs recipients, including funding to offset the direct excess cost of providing noncredit instruction to CalWORKs recipients when the cost of providing a specific course offering exceeds the average cost of noncredit instruction.

(Added by Stats. 1997, Ch. 270, Sec. 18. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



84760.5

(a) For purposes of this chapter, the following career development and college preparation courses and classes for which no credit is given, and that are offered in a sequence of courses leading to a certificate of completion, that lead to improved employability or job placement opportunities, or to a certificate of competency in a recognized career field by articulating with college-level coursework, completion of an associate of arts degree, or for transfer to a four-year degree program, shall be eligible for funding subject to subdivision (b):

(1) Classes and courses in elementary and secondary basic skills.

(2) Classes and courses for students, eligible for educational services in workforce preparation classes, in the basic skills of speaking, listening, reading, writing, mathematics, decisionmaking, and problem solving skills that are necessary to participate in job-specific technical training.

(3) Short-term vocational programs with high-employment potential, as determined by the chancellor in consultation with the Employment Development Department utilizing job demand data provided by that department.

(4) Classes and courses in English as a second language and vocational English as a second language.

(b) The board of governors shall adopt criteria and standards for the identification of career development and college preparation courses and the eligibility of these courses for funding, including the definition of courses eligible for funding pursuant to subdivision (a). The criteria and standards shall be based on recommendations from the chancellor, the statewide academic senate, and the statewide association of chief instructional officers. The career and college preparation courses to be identified for this higher rate of funding should include suitable courses that meet one or more of the qualifications described in subdivision (a).

(c) A district that offers courses described in subdivision (a), but that is not eligible for funding under subdivision (b), shall be eligible for funding under Section 84757.

(d) The chancellor, in consultation with the Department of Finance and the Office of the Legislative Analyst, shall develop specific outcome measures for career development and college preparation courses for incorporation into the annual report required by subdivision (b) of Section 84754.5.

(e) The chancellor shall prepare and submit to the Department of Finance and the Legislature, on or before July 1 of each year, a report that details, at a minimum, the following:

(1) The amount of FTES claimed by each community college district for career development and college preparation courses and classes.

(2) The specific certificate programs and course titles of career development and college preparation courses and classes receiving additional funding pursuant to this section, as well as the number of those courses and classes receiving additional funding.

(Amended by Stats. 2010, Ch. 236, Sec. 4. Effective January 1, 2011.)



84810.5

(a) (1) Open course provisions in statute or regulations of the board of governors shall be waived for any governing board of a community college district for classes the district provides to inmates of any city, county, or city and county jail, road camp, farm for adults, or state or federal correctional facility. This section does not authorize the waiver of open course provisions in any context or situation other than those that are specifically authorized by this section. Subject to limitations set forth in subdivision (b), the board of governors may include the units of full-time equivalent students (FTES) generated in those classes for purposes of state apportionments.

(2) The attendance hours generated by credit courses shall be funded at the marginal credit rate determined pursuant to paragraph (2) of subdivision (d) of Section 84750.5. The attendance hours generated by noncredit courses shall be funded at the noncredit rate pursuant to paragraph (3) of subdivision (d) of Section 84750.5. The attendance hours generated by instruction in career development and college preparation shall be funded at the rate determined pursuant to paragraph (4) of subdivision (d) of Section 84750.5.

(b) (1) A community college district shall not claim, for purposes of state apportionments under this section, any class to which either of the following applies:

(A) The district receives full compensation for its direct education costs for the conduct of the class from any public or private agency, individual, or group of individuals.

(B) The district has a contract or instructional agreement, or both, for the conduct of the class with a public or private agency, individual, or group of individuals that has received from another source full compensation for the costs the district incurs under that contract or instructional agreement.

(2) In reporting a claim for apportionment to the Chancellor of the California Community Colleges under this section, the district shall report any partial compensation it receives from the sources described in subparagraphs (A) and (B) of paragraph (1) during the period for which the claim is made. The chancellor shall subtract the amount of any partial compensation received from the total apportionment to be paid.

(c) This section does not provide a source of funds to shift, supplant, or reduce the costs incurred by the Department of Corrections and Rehabilitation in providing inmate education programs.

(Amended by Stats. 2014, Ch. 695, Sec. 1. Effective January 1, 2015.)



84810.7

(a) On or before March 1, 2015, the Department of Corrections and Rehabilitation and the Office of the Chancellor of the California Community Colleges shall enter into an interagency agreement to expand access to community college courses that lead to degrees or certificates that result in enhanced workforce skills or transfer to a four-year university. The courses for inmates in a state correctional facility developed as a result of this agreement will serve to supplement, but not duplicate or supplant, any adult education course opportunities offered at that facility by the Office of Correctional Education of the Department of Corrections and Rehabilitation.

(b) The Department of Corrections and Rehabilitation, in collaboration with the Office of the Chancellor of the California Community Colleges, shall develop metrics for evaluations of the efficacy and success of the programs developed through the interagency agreement established pursuant to this section, conduct the evaluations, and report findings from the evaluations to the Legislature and the Governor on or before July 31, 2018.

(c) (1) The requirement for submitting a report imposed under subdivision (b) is inoperative on July 31, 2022, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to subdivision (b) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2014, Ch. 695, Sec. 2. Effective January 1, 2015.)






ARTICLE 2.5 - Adjustments to Lottery Fund Allocations

84820

Any lottery revenue allocated to a public education entity pursuant to Section 8880.5 of the Government Code shall not be reduced by more than one-half of 1 percent per year when that reduction is the direct result of any entity changing its method of computing workload units.

(Amended by Stats. 1995, Ch. 758, Sec. 129. Effective January 1, 1996.)






ARTICLE 3 - Adult Education Consortium Program

84830

(a) The Chancellor of the California Community Colleges and the State Department of Education shall, pursuant to funding made available in the annual Budget Act, jointly provide two-year planning and implementation grants to regional consortia of community college districts and school districts for the purpose of developing regional plans to better serve the educational needs of adults.

(1) Eligibility shall be limited to consortia consisting of at least one community college district and at least one school district within the boundaries of the community college district, either of which may serve as the consortium’s fiscal agent, as determined by the applicant consortium.

(2) If a community college district chooses not to participate in a consortium, a neighboring community college district may form a consortium with school districts within the boundaries of the nonparticipating community college district.

(3) Consortia may include other entities providing adult education courses, including, but not necessarily limited to, correctional facilities, other local public entities, and community-based organizations.

(b) Grant funds provided pursuant to this section shall be used by each regional consortium to create and implement a plan to better provide adults in its region with all of the following:

(1) Elementary and secondary basic skills, including classes required for a high school diploma or high school equivalency certificate.

(2) Classes and courses for immigrants eligible for educational services in citizenship and English as a second language, and workforce preparation classes in basic skills.

(3) Education programs for adults with disabilities.

(4) Short-term career technical education programs with high employment potential.

(5) Programs for apprentices.

(c) (1) The classes and courses described in paragraphs (1) and (2) of subdivision (b) shall distribute basic information on American government and civics that includes, but is not limited to, instruction on all of the following:

(A) Federal, state, and local government.

(B) The three branches of government.

(C) The importance of civic engagement.

(D) Registering to vote.

(2) It is the intent of the Legislature that, consistent with the requirements of Sections 51225.3 and 52555, students enrolled in classes and courses described in paragraphs (1) and (2) of subdivision (b) in which instruction in American government and civics is appropriate shall receive instruction in American government and civics.

(d) Each regional consortium’s plan shall include, at a minimum:

(1) An evaluation of current levels and types of adult education programs within its region, including education for adults in correctional facilities; credit, noncredit, and enhanced noncredit adult education coursework; and programs funded through Title II of the federal Workforce Investment Act of 1998, known as the Adult Education and Family Literacy Act (Public Law 105-220).

(2) An evaluation of current needs for adult education programs within its region.

(3) Plans for parties that make up the consortium to integrate their existing programs and create seamless transitions into postsecondary education or the workforce.

(4) Plans to address the gaps identified pursuant to paragraphs (1) and (2).

(5) Plans to employ approaches proven to accelerate a student’s progress toward his or her academic or career goals, such as contextualized basic skills and career technical education, and other joint programming strategies between adult education and career technical education.

(6) Plans to collaborate in the provision of ongoing professional development opportunities for faculty and other staff to help them achieve greater program integration and improve student outcomes.

(7) Plans to leverage existing regional structures, including, but not necessarily limited to, local workforce investment areas.

(e) The Chancellor of the California Community Colleges and the State Department of Education may identify additional elements that consortia must include in a plan.

(f) (1) On or before March 1, 2014, the Chancellor of the California Community Colleges and the State Department of Education shall submit a joint report to the Legislature and the Governor. This report shall include, but not necessarily be limited to, both of the following:

(A) The status of developing regional consortia across the state, including identification of unserved geographic areas or emerging gaps in regional program delivery.

(B) The status and allocation of grant awards made to regional consortia.

(2) The report shall be submitted to the Legislature as provided in Section 9795 of the Government Code.

(g) (1) On or before March 1, 2015, the Chancellor of the California Community Colleges and the State Department of Education shall submit a joint report to the Legislature and the Governor. This report shall include, but is not limited to, both of the following:

(A) The plans developed by regional consortia across the state.

(B) Recommendations for additional improvements in the delivery system serving adult learners.

(2) The report shall be submitted to the Legislature as provided in Section 9795 of the Government Code.

(h) It is the intent of the Legislature to work toward developing common policies related to adult education affecting adult schools at local educational agencies and community colleges, including policies on fees and funding levels.

(i) It is the intent of the Legislature to provide additional funding in the 2015–16 fiscal year to regional consortia to expand and improve the provision of adult education.

(Amended by Stats. 2014, Ch. 480, Sec. 2. Effective January 1, 2015.)






ARTICLE 6 - Handicapped Students

84850

(a) The Board of Governors of the California Community Colleges shall adopt rules and regulations for the administration and funding of educational programs and support services to be provided to disabled students by community college districts pursuant to Chapter 14.2 (commencing with Section 67310) of Part 40.

(b) As used in this section, “disabled students” are persons with exceptional needs enrolled at a community college who, because of a verified disability, cannot fully benefit from classes, activities, and services regularly provided by the college without specific additional specialized services or educational programs.

(c) The regulations adopted by the board of governors shall provide for the apportionment of funds to each community college district to offset the direct excess cost of providing specialized support services or instruction, or both, to disabled students enrolled in state-supported educational programs or courses. Direct excess costs are those actual fixed, variable, and one-time costs, as defined in Section 67312, which exceed the combined total of the following:

(1) The average cost to the district of providing services to nondisabled students times the number of students served by disabled student programs and services.

(2) The indirect cost to the district of providing facilities and support for the administration of disabled student programs and services.

(3) The revenue derived from average daily attendance in special classes.

(4) Any other funds for serving disabled students which the district receives from federal, state, or local sources.

(d) As a condition of receiving funds pursuant to this section, each community college district shall certify that reasonable efforts have been made to utilize all funds from federal, state, or local sources which are available for serving disabled students. Districts shall also provide the programmatic and fiscal information concerning programs and services for disabled students that the regulations of the board of governors require.

(e) The board of governors may authorize the chancellor, consistent with the requirements the board may impose, to designate up to 3 percent of the funds allocated pursuant to this section for program development and program accountability.

(Repealed and added by Stats. 1990, Ch. 1206, Sec. 5.)






ARTICLE 8 - Flexible Calendar

84890

A community college district board may offer, subject to the approval of the Board of Governors of the California Community Colleges, and in accordance with rules and regulations to be adopted by the board of governors, courses under a flexible calendar.

(Amended by Stats. 1990, Ch. 1372, Sec. 688.)









CHAPTER 8 - Expenditures and Appropriations

ARTICLE 2 - Appropriation of Excess Income

84890

A community college district board may offer, subject to the approval of the Board of Governors of the California Community Colleges, and in accordance with rules and regulations to be adopted by the board of governors, courses under a flexible calendar.

(Amended by Stats. 1990, Ch. 1372, Sec. 688.)






ARTICLE 3 - Temporary Transfer, County to District, Excess Balances

85220

Whenever prior to the receipt by a community college district of its state, county, city and county, or district funds, any district does not have sufficient money to its credit to meet current expenses of maintenance, the board of supervisors of the county or city and county shall order, and the auditor and treasurer of the county or city and county shall make a temporary transfer from any funds of the county or city and county not immediately needed to pay claims against them to the school fund of the district of the amount needed, not exceeding 85 percent of the amount of money which will accrue to the community college district during the fiscal year. Upon the making of the transfer the auditor shall immediately notify the superintendent of schools of the county, or city and county, of the amount transferred. Each transfer of funds requested under this section shall be granted in order of receipt by the board of supervisors, regardless of whether sufficient county funds are available for transfer to meet pending or anticipated requests of community college districts.

The funds transferred under this section to the credit of a community college district shall be retransferred by the auditor and treasurer to the funds from which they were taken from the first moneys accruing to the district or county school service fund and before any other obligation of the district is paid from the money accruing.

(Enacted by Stats. 1976, Ch. 1010.)



85221

The county superintendent of schools of each county with the approval of the county board of education, may make temporary transfers to a community college district which does not have sufficient money to its credit to meet current operating expenses from the county school service fund, in such amounts and at such times as he deems necessary. Such transfers shall not exceed 85 percent of the amount of money accruing to the district at the time of transfer. The amounts so transferred shall be repaid to the county school service fund prior to June 30 of the current year from any funds subsequently received by the district.

(Enacted by Stats. 1976, Ch. 1010.)



85222

The county superintendent of schools, with the approval of the county board of education, may make an apportionment to a community college district from the county school service fund conditional upon the repayment to the fund during the next succeeding fiscal year of the amount apportioned to the district and shall, during the next succeeding fiscal year, transfer the amount of such apportionment from the general fund of the district to the county school service fund.

(Enacted by Stats. 1976, Ch. 1010.)



85223

Upon the request of the board of governors, the auditor and treasurer of a county or city and county shall make a temporary transfer from any funds of the county or city and county not immediately needed to pay claims against them to the general fund of the newly organized community college district for the purpose of meeting the current expense of the district until the district receives its first state apportionments or district tax funds. Upon making the transfer, the auditor shall immediately notify the superintendent of schools of the county or the city and county of the amount transferred.

The funds transferred under this section to the general fund of a newly organized district shall be retransferred by the auditor and the treasurer to the fund from which they were taken from the first moneys accruing to the district after it becomes effective for all purposes and before any other obligation of the district is paid from the money accruing.

(Amended by Stats. 1995, Ch. 758, Sec. 130. Effective January 1, 1996.)






ARTICLE 4 - Requisitions and Warrants

85230

(a) Except as otherwise provided in this code, money shall be paid from the funds of any community college district for the payment of the expenses of the district, only as provided in this article.

(b) The Legislature reaffirms the status of the California Community Colleges as a segment of public higher education and the role of the Board of Governors of the California Community Colleges in providing general supervision over community college districts. The Legislature also reaffirms its grant of substantial fiscal autonomy to community college districts. It is the intent of the Legislature to provide for certain relationships between county offices and community college districts while confirming that governance authority over the community college districts rests with district governing boards and the board of governors.

(Amended by Stats. 1990, Ch. 1372, Sec. 699.)



85231

All payments from the funds of a community college district shall be made by written order of the governing board of the district. Orders shall be on forms prescribed by the county superintendent of schools. Forms may be printed and furnished by the board of supervisors or the county superintendent of schools.

(Amended by Stats. 1977, Ch. 36.)



85232

Each order drawn on the funds of a community college district shall be signed by at least a majority of the members of the governing board of the district, or by a person or persons authorized by the governing board to sign orders in its name. No person other than an officer or employee of the district shall be authorized to sign orders.

(Enacted by Stats. 1976, Ch. 1010.)



85233

The governing board of each community college district shall be responsible for filing, or causing to be filed, with the county superintendent of schools the verified signature of each person, including members of the governing board, authorized to sign orders in its name. Except for districts determined to be fiscally accountable pursuant to Section 85266 and districts determined to be fiscally independent pursuant to Section 85266.5, no order on the funds of any district shall be approved by the county superintendent of schools unless the signatures are on file in the superintendent’s office and he or she is satisfied that the signatures on the order are those of persons authorized to sign the order.

(Amended by Stats. 1995, Ch. 758, Sec. 131. Effective January 1, 1996.)



85234

Each order drawn against the funds of a community college district shall be numbered and shall state: (a) the particular fund or funds of the district against which it is drawn, (b) the amount of the payment to be made from each fund, and (c) the rate of salary and the period of service of any employee of the district for whom an order is issued for payment of salary or wages. If drawn for any purpose other than the payment of salaries or wages of district employees, the order shall be accompanied by an itemized bill showing the separate items and the price of each.

(Enacted by Stats. 1976, Ch. 1010.)



85235

Each order drawn against the funds of a community college district shall be transmitted to the county superintendent of schools, and, if approved and signed by him or her, shall become a requisition on the county auditor. The county superintendent may prescribe alternative procedures for districts determined to be fiscally accountable pursuant to Section 85266.

(Amended by Stats. 2005, Ch. 654, Sec. 23. Effective October 7, 2005.)



85236

The county superintendent of schools may examine each order on community college district funds transmitted to him or her, in the order in which it is received in his or her office. If it appears that the order is properly drawn for the payment of legally authorized expenses against the proper funds of the district, and that there are sufficient moneys in the fund or funds against which the order is drawn to pay it, he or she shall endorse upon it “examined and approved,” and shall, in attestation thereof, affix his or her signature and number and date the requisition and transmit it directly to the county auditor, in the order in which the order is received in his or her office. The county superintendent may prescribe alternative methods for districts determined to be fiscally accountable pursuant to Section 85266.

(Amended by Stats. 2005, Ch. 654, Sec. 24. Effective October 7, 2005.)



85237

(a) If, at any time during a fiscal year, the county superintendent of schools concludes that the expenditures of a community college district in the territory within his or her jurisdiction are likely to exceed the anticipated income of the district for that fiscal year, he or she shall notify the district in writing of that conclusion, and may conduct a comprehensive review of the financial and budgetary conditions of the district.

(b) The superintendent shall report his or her findings and recommendations under this section to the governing board of the district, and may include recommendations of methods by which the budgeted expenditures for the balance of the fiscal year may be brought into balance with the revenue of the district. The report shall be made to the governing board at a public meeting of the governing board. The governing board shall, no later than 15 days after receipt of the report, notify the county superintendent of schools of its proposed actions on those recommendations.

(Amended by Stats. 2005, Ch. 654, Sec. 25. Effective October 7, 2005.)



85237.5

(a) At any time during a fiscal year, the county superintendent may audit the expenditures and internal controls of community college districts he or she determines to be fiscally accountable. The county superintendent shall report his or her findings and recommendation to the governing board of the district.

(b) The governing board shall, no later than 15 days after receipt of the report made under this section, notify the county superintendent of schools of its proposed actions on his or her recommendation. Upon review of the governing board report, the county superintendent, at his or her discretion, may revoke the authority for the district to be fiscally accountable pursuant to Section 85266.

(Amended by Stats. 2005, Ch. 654, Sec. 26. Effective October 7, 2005.)



85238

If the order is disapproved by the county superintendent of schools, it shall be returned to the governing board of the community college district, except as otherwise provided in this code for the registration of warrants, with a statement of his or her reasons for disapproving the order.

(Amended by Stats. 2005, Ch. 654, Sec. 27. Effective October 7, 2005.)



85239

(a) The county auditor may examine each order and requisition on community college district funds transmitted by the county superintendent of schools. If the county auditor allows the order and requisition, he or she shall endorse thereon “examined and allowed,” and shall date, number, and sign it, whereupon it shall become a warrant on the county treasurer. The county auditor shall detach any bill attached to the requisition, and shall number the bill, giving it the same number given to the warrant, and file it in his or her office. The county auditor shall thereupon return the order, requisition, and warrant to the county superintendent of schools, who shall transmit it to the governing board of the district for issuance to the payee or to the order of the payee.

(b) (1) Any requisition of the county superintendent of schools, whether based upon written order of the governing board of a community college district or authorized by law, shall constitute full authority for the signature for allowance thereof by the county auditor as a warrant on the county treasurer, and no other authority shall be necessary or required for that action by the county auditor.

(2) “Requisition,” as used in this section, includes any order or demand signed by the county superintendent of schools directing the county auditor to draw his or her warrant on the county treasurer.

(Amended by Stats. 2005, Ch. 654, Sec. 28. Effective October 7, 2005.)



85239.1

The county auditor may authorize the destruction of any bill or supporting document received from a school district for purposes of Section 85239 if all of the following conditions are met:

(a) The record, paper, or document is photographed, microphotographed, or reproduced on film of a type approved for permanent photographic records by the National Bureau of Standards;

(b) The device used to reproduce such record, paper, or document on film is one which accurately reproduces the original thereof in all details; and

(c) The photographs, microphotographs, or other reproductions on film are placed in conveniently accessible files and provision is made for preserving, examining, and using the same.

(Added by Stats. 1978, Ch. 1063.)



85240

(a) In lieu of drawing a warrant as provided in Section 85239, the county auditor may, with the approval of the governing board of the community college district, endorse, date, and number the order and requisition, and may prepare a separate warrant on the county treasurer for the same amount as the order and requisition. The warrant shall show that it had been drawn on the order of a community college district, shall name the community college district, and shall show the payee and date of issue, as well as other information deemed appropriate by the county auditor.

(b) The county auditor shall draw the separate warrant by signing it, and no other signature shall be required. Thereupon, the county auditor shall transmit the separate warrant to the county superintendent of schools, who shall transmit it to the governing board of the district for issuance to the payee or to the order of the payee, or, with the approval of the governing board of the district, shall transmit it to the payee.

(c) The order and requisition may direct the transfer of the amount of the separate warrant from the funds of the district to a clearing fund in the county treasury, which shall be known as the Schools Commercial Revolving Fund, to the end that separate warrants for all districts may be drawn against a single revolving fund.

(Amended by Stats. 2005, Ch. 654, Sec. 29. Effective October 7, 2005.)



85241

The governing board of any community college district may, with the approval of the county auditor and county treasurer, in lieu of issuing single orders for the payment of the salary or wages of each employee, issue payroll orders, on forms prescribed by the county superintendent of schools for the payment of the salaries or wages of two or more employees. Payroll orders may be drawn only for the payment of salaries and wages of employees, and shall constitute requisitions on the county auditor and warrants on the county treasurer when approved and signed by the county superintendent of schools and allowed and signed by the county auditor, respectively.

(Amended by Stats. 1979, Ch. 797.)



85242

Each payroll order drawn pursuant to this article shall be drawn, approved, and issued in the same manner and shall contain the same minimum content as prescribed for single orders. Each payroll order shall list the names of all employees in whose favor the order is drawn and shall state the amount of money due each.

(Enacted by Stats. 1976, Ch. 1010.)



85243

(a) The county superintendent of schools shall keep, open to the inspection of the public, a register of warrants, showing the fund upon which the requisitions have been drawn, the number, in whose favor, and for what purpose they were drawn.

(b) The county superintendent of schools shall prescribe rules for community college districts determined to be fiscally accountable, pursuant to Section 85266, that retain copies of warrants and supporting documents within the district files.

(Amended by Stats. 2005, Ch. 654, Sec. 30. Effective October 7, 2005.)



85244

(a) Orders for the payment of wages and payroll orders for the payment of wages of employees employed full time in positions that are not academic positions shall be drawn twice during each calendar month on days designated in advance by the governing board of each community college district to which this section is made applicable. Labor performed between the 1st and 15th days, inclusive, of any calendar month shall be paid for between the 16th and 26th day of the month during which the labor was performed, and labor performed between the 16th and the last day, inclusive, of any calendar month, shall be paid for between the 1st and 10th day of the following month.

(b) The governing board of each community college district that has 5,000 or more full-time equivalent students (FTES), and the governing board of each district with less than 5,000 FTES in a county with a population in excess of 4,000,000 persons as determined by the 1960 federal census, shall make this section applicable to the board, whenever a majority of the employees of the district employed full time in positions that are not academic positions petition the board in writing to do so.

(c) The governing board of a community college district that has less than 5,000 FTES, other than a community college district situated in a county with a population in excess of 4,000,000 persons as determined by the 1960 federal census, may, on the petition in writing of a majority of the employees of the district employed full time in positions that are not academic positions, make this section applicable to the board.

(Amended by Stats. 2005, Ch. 654, Sec. 31. Effective October 7, 2005.)






ARTICLE 5 - Warrants

85260

In any county, the county superintendent of schools, the county board of education and the county auditor, may prescribe a payroll procedure, to be followed by designated community college districts in the county, under which the community college district governing boards, by use of payroll orders, shall authorize and direct the county superintendent of schools and the county auditor to draw separate payroll warrants in the names of the individual district employees for the respective amounts set forth therein to the end that each employee may be furnished with a statement of the amount earned and an itemization of the amounts withheld therefrom under requirements of the law or by direction of the employee.

Such payroll warrants shall show the closing date of the pay period for which issued and the date of issue and a statement that it is drawn by order of the governing board of the district and shall bear the signature of the county auditor.

To obtain the advantage of a uniform pay period and pay date within districts, the payroll procedure may specify the ending date of the pay period and, notwithstanding Sections 87821 and 85244, the date of issue for payroll warrants, except that the issue date shall be on or before the 10th calendar day following the end of the pay period. The payroll procedure may provide for salary payments, including salary advances, more frequently than once a month.

The payroll procedure may provide for payroll orders authorizing salary payments to individual employees on a continuing basis until such time as notifications of changes or adjustments are submitted by the community college districts, provided that an itemized listing of payments made under this procedure is furnished to the community college district on or before the date of issue of the payroll warrants.

The payroll order may direct the transfer from the districts’ funds to a clearing fund in the county treasury, to be known as the schools payroll revolving fund, of the total of the amount of the payroll warrants to be issued under the order to the end that payroll warrants for all districts may be drawn against a single revolving fund. The payroll order may further direct the transfer from the districts’ funds of the totals of the various deductions set forth therein to the trust funds in the county treasury entitled to receive credit for them and may further direct the proper disbursement of such trust amounts.

When the payroll procedure provides for payment of salary once each month the payment shall be made on the last working day of the month as required by Section 88165.

(Amended by Stats. 1982, Ch. 251, Sec. 33. Effective June 11, 1982.)



85260.5

A payroll clearance fund for the purpose of consolidating and balancing payroll deductions and other payroll accounting purposes for one or more community college district employees whose salary is paid from one or more funds, may be established by the governing board of the community college district or, if the district operates under the payroll procedure set forth in Section 85260, by the county superintendent of schools.

(Added by Stats. 1987, Ch. 586, Sec. 8.)



85265.5

(a) In a county in which the board of supervisors has transferred educational functions to the county board of education pursuant to Section 1080, and a single budget has been authorized for the purposes of the county school service fund, county board of education, county committee on school district organization, and the office of the county superintendent of schools pursuant to Sections 1620 to 1625, inclusive, the duties of the county auditor specified in Article 4 (commencing with Section 85230) and this article shall be performed by the county superintendent of schools.

(b) A listing of all warrants approved and allowed by the county superintendent of schools pursuant to this section shall be forwarded to the county auditor on the same day the warrants are forwarded to the district or the payee. The form of the warrant and the form and content of the warrant listing shall be as prescribed by the county auditor.

(c) Notwithstanding Section 27005 of the Government Code, or any other section requiring orders for warrants or warrants to be signed by the county auditor, the county treasurer in counties subject to this section shall pay warrants that are signed by the county superintendent of schools, and the county auditor shall not be liable under his or her bond or otherwise for any warrant issued pursuant to this section.

(d) This section shall apply only in those counties in which the county board of supervisors has adopted its provisions by resolution.

(Amended by Stats. 2005, Ch. 654, Sec. 32. Effective October 7, 2005.)



85266

With the approval of the county superintendent of schools, the governing board of a community college district may cause warrants to be drawn on the county treasury against designated funds, except debt service, of the district in the county treasury in the payment of expenses of the district. The warrants for salary and other types of claims designated by the county superintendent shall be issued by a person designated as the district disbursing officer for the school district on the county treasury in favor of the persons entitled thereto in payment of all claims in designated categories chargeable against the district which have been legally examined, allowed, and ordered paid by the governing board. The district disbursing officer shall issue warrants, using procedures prescribed by the county auditor, on the county treasury for all debts and demands, within categories designated by the county superintendent, against the district when amounts are legally approved. The form of the warrant shall be prescribed by, and approved by, the county auditor or county treasurer having jurisdiction.

The cost of printing warrants may be charged to the district. Notwithstanding Section 84000, except for assessing and tax collecting, the county auditor and county treasurer may charge those districts that draw their own warrants for additional costs which result from the implementation of this section.

Notwithstanding Section 27005 of the Government Code, or any other provision of law requiring orders for warrants or warrants to be signed by the county superintendent of schools or the county auditor, or both, the county superintendent and county auditor may prescribe alternative procedures for districts to issue warrants. The district disbursing officer shall not be considered a deputy county superintendent of schools or a deputy county auditor. The county treasurer shall pay the warrant in the designated category, if district funds are available.

County officers shall not be responsible for providing reports, statements, or other data relating to, or based on, the designated payments of expenses of the district. Those districts issuing warrants, as provided by this section, shall provide the county superintendent of schools, in the form prescribed by the county superintendent, with the data necessary to make retirement reports and other reports required of him or her by law. All warrants, vouchers, and supporting documents shall be kept by school districts that draw their own warrants in those designated categories.

The county superintendent shall provide for a periodic review of the districts’ financial transactions and internal controls pursuant to Section 85237.5.

County superintendents of schools may provide fiscal, budgetary, and data-processing services through contractual agreements to community college districts that have been determined to be fiscally accountable under the provisions of this section.

The person authorized by the governing board of the district to issue warrants, pursuant to this section, shall execute an official bond in an amount fixed by the governing board conditioned upon the faithful performance of his or her duties under this section. A county superintendent or county auditor shall not be liable under the terms of their bonds or otherwise for any warrant issued pursuant to this section. This section shall not be construed as impairing the obligation of any contract in the bond of such officer in effect on January 1, 1977.

A listing of the warrants issued under this section by each community college district shall be forwarded to the county auditor having jurisdiction, upon his or her request, and to the county superintendent of schools having jurisdiction over the district on the same day warrants are issued. The listing, which may be magnetic tape, punched cards, or in other form, shall report, among other things, the warrant number, date of the warrant, amount of the warrant, the name of the payee, and the fund on which drawn. The form and content of the warrant listing shall be as prescribed by the county auditor or county superintendent and approved by the county auditor or county superintendent having jurisdiction.

Each district which issues warrants pursuant to this section shall furnish monthly to the county superintendent of schools and the county auditor of the county of jurisdiction, upon his or her request, a statement showing for the current fiscal year to date, for each required expenditure classification, the amount budgeted, actual expenditures, encumbrances and unencumbered balances.

In order to obtain the approval of the county superintendent of schools and county auditor for fiscally accountable status, the governing board of a community college district shall file a written application with the county superintendent of schools and county auditor having jurisdiction on forms which the county superintendent shall prescribe. Upon receipt of an application from the district, the county superintendent shall cause an audit to be made of the district’s management and accounting controls, in accordance with standards prescribed by him or her, by an independent certified public accountant or public accountant approved by the county superintendent, who shall report his or her findings and recommendations to the county superintendent and to the applicant district. The audit report may include Department of Finance guidelines and other assessments of fiscal management as required by the county superintendent or the audit may be the report of the annual district audit pursuant to Section 84040 if that is acceptable to the county superintendent of schools. The cost of the audit required in support of a district’s application for fiscal accountability shall be borne by the applicant district.

The county superintendent and county auditor shall review the district’s application and report of financial management and control and may approve the application if they find the management and accounting controls of the district to be adequate. If the county superintendent and county auditor determine that such management and accounting controls are inadequate, they shall disapprove the application.

A district that applies for fiscal accountability status shall file its written application with the county superintendent of schools on or before September 1. The required audit of financial management and accounting controls shall be filed on or before January 1. When a district’s application for fiscal accountability status has been approved by the county superintendent of schools and county auditor, the issuance of warrants by the district pursuant to this section shall be effective at the beginning of a fiscal year, provided that approval had been made prior to the preceding first day in March. If disapproved, the county superintendent of schools shall state the specific steps which are required to be taken by the applicant district to receive approval and these changes shall be certified as completed by an independent certified public accountant or public accountant before the county superintendent shall approve the application. If at any time the county superintendent of schools or the county auditor determines that the financial management or accounting controls of the district have become inadequate, either officer may revoke approval for fiscal accountability status effective immediately.

(Amended by Stats. 1981, Ch. 470, Sec. 314.)



85266.5

(a) With the approval of the Board of Governors of the California Community Colleges, the governing board of a community college district may cause to be drawn all warrants on the county treasurer against all the funds, except debt service, of the district in the county treasury in the payment of the expenses of the district. The warrants shall be issued by a person designated as the district auditor or district disbursing officer for the district on the county treasurer in favor of the persons entitled thereto in payment of all claims chargeable against the districts which have been legally examined, allowed, and ordered paid by the governing board. The district auditor shall issue warrants on the county treasurer for all debts and demands against the district when the amounts are fixed by law. The form of the warrant shall be as prescribed by the governing board and approved by the county auditor or county treasurer.

(b) Notwithstanding Section 85231, the cost of printing the warrants shall be borne by the district.

(c) No county officer shall be responsible for producing reports, statements, and other data relating to or based on these payments of the expenses of the districts. Those districts issuing warrants as provided by this section shall provide the county superintendent of schools, in the form prescribed by him or her, with the data necessary to make retirement reports and other reports required of him or her by law. All warrants, vouchers, and supporting documents shall be kept by the districts that draw their own warrants.

(d) Notwithstanding Section 27005 of the Government Code, or any other section requiring orders for warrants or warrants to be signed by the county superintendent of schools or the county auditor, or both, the county treasurer shall pay the warrant, if money is available.

(e) Notwithstanding Section 84000, except for assessing and tax collecting, the county auditor and the county treasurer may charge those districts that draw their own warrants, and those districts shall pay, for the cost of all fiscal services.

(f) The person authorized by the governing board of the district to issue warrants pursuant to this section shall execute an official bond in an amount fixed by the governing board conditioned upon the faithful performance of his or her duties under this section. A county superintendent of schools or a county auditor shall not be liable under the terms of his or her bond or otherwise for any warrant issued pursuant to this section. It is not intended that this provision shall be applied so as to impair the obligation of any contract in the bond of the officer in effect on the effective date of this section.

(g) A listing of the warrants issued under this section by each district shall be forwarded to the county auditor, upon his or her request, and to the county superintendent of schools on the same day warrants are issued. The listing, which may be magnetic tape, punch cards, or in other form, shall report, among other things, the warrant number, date of the warrant, amount of the warrant, the name of the payee, and the fund on which drawn.

(h) The form and content of the warrant listing shall be as prescribed by the governing board and approved by the county auditor.

(i) Each district which issues warrants pursuant to this section shall furnish monthly to the county superintendent of schools and the county auditor of the county of jurisdiction, upon his or her request, a statement showing the current fiscal year to date, for each required expenditure classification, the amount budgeted, actual expenditures, encumbrances and unencumbered balances.

(j) In order to obtain the approval of the board of governors, a community college district shall file a written application with the county superintendent of schools. Upon receipt of an application from the district, the county superintendent of schools shall cause a survey to be made of the district’s accounting controls by an independent certified public accountant or public accountant in accordance with standards prescribed by the board of governors. The certified public accountant or public accountant shall report his or her findings and recommendations to the county superintendent, county auditor, and to the applicant district.

(k) The county superintendent shall forward the district’s application, together with his or her other recommendations and the recommendations of the county auditor and a report of the survey, to the board of governors for approval or disapproval of the application. The board of governors shall approve the application only if it finds that the accounting controls of the district are adequate. If the board of governors determines that these controls are inadequate, it shall disapprove the application.

(l) The county superintendent of schools shall be reimbursed for all costs incident to the accounting controls survey made pursuant to the district’s application, from the district’s funds.

(m) When approved by the board of governors, the issuance of warrants pursuant to this section shall be effective at the beginning of the fiscal year if the approval had been made prior to the preceding first day in January. In the event that the issuance of warrant has been disapproved, the board of governors shall state the specific steps which must be taken by the district in order to receive approval. If at any time the county superintendent of schools determines that the accounting controls of the district have become inadequate, he or she may recommend to the board of governors that the approval be revoked, to be effective on the first day of the next following fiscal year.

(Added by Stats. 1990, Ch. 1372, Sec. 700.)



85267

Article 3 (commencing with Section 29850) of Chapter 5 of Division 3 of Title 3 of the Government Code shall be applicable to any community college district authorized to issue warrants pursuant to Section 85266 or 85266.5; except that whenever any reference is made in that Article 3 (commencing with Section 29850) to (1) the county auditor, or (2) the general fund of the county, that reference shall be deemed, for purposes of this section, to be to (1) the person authorized by the community college district governing board to issue warrants pursuant to Section 85266 or 85266.5, and (2) the general fund of the community college district, respectively.

(Amended by Stats. 1995, Ch. 758, Sec. 132. Effective January 1, 1996.)






ARTICLE 6 - Void Warrants

85270

Unless otherwise provided by county ordinance, any school warrant not presented to the county treasurer within six months after it was issued is void and any order issued by the governing board of a community college district, but not approved by the county superintendent of schools for want of funds, is void if not presented to the county superintendent of schools within two years after notice has been given that the order will be approved on presentation. The county auditor shall each month inform the county superintendent of schools of warrants which have become void during the preceding month and the county superintendent of schools shall transmit such information to the governing board of the district together with information as to orders which have become void.

Any time within two years from the date on which the original warrant became void, the payee, assignee, or the legal representative or heir of a deceased payee of any warrant which is void as provided in this section may present such warrant to the governing board of the community college district which issued the order on which the warrant was drawn, or declare by affidavit that such warrant has been lost or destroyed, and the governing board may adopt an order instructing the county auditor to draw a new warrant in favor of the payee in the same amount as the original warrant, or the governing board may by resolution authorize the county auditor to draw new warrants within the limitations prescribed by the resolution without prior individual order of the governing board, provided the limitations prescribed by this section have been complied with. Any such new warrant shall be subject to the same limitations as the original warrant which it replaces.

(Enacted by Stats. 1976, Ch. 1010.)



85271

Any warrant drawn on the funds of a district retirement system and issued to the claimant thereof but not presented for payment to the county treasurer within two years after it was issued is void and the proceeds of such warrants shall revert to and become a part of the contributions of the district and shall be applied to reduce the cost to the taxpayers of the district maintaining the retirement system. The county auditor shall each month inform the county superintendent of schools of warrants which have become void during the preceding month, and the county superintendent of schools shall transmit such information to the governing board of the community college district.

(Enacted by Stats. 1976, Ch. 1010.)



85272

The county superintendent of schools shall keep a record of all orders, or warrants which have become void.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Registration of Orders, Issuance of Warrants

85280

When any order against the funds of a community college district is presented to the county superintendent of schools, and the order constitutes a valid claim against the funds of the district, and moneys are not available in the funds of the district from which to pay the order, the county superintendent shall endorse on the order the words “Not approved for want of funds,” and shall register the order in the records of his or her office.

(Amended by Stats. 2005, Ch. 654, Sec. 33. Effective October 7, 2005.)



85281

The county superintendent of schools shall number and date the registered order, and shall transmit the registered order to the governing board of the community college district that drew the order. The governing board shall deliver the registered order to the payee or to the order of the payee. From the date of registration, the registered order shall bear interest at the rate of 5 percent per annum until the date upon which notice is given, pursuant to this article, that the county superintendent of schools is ready to approve the registered order.

(Amended by Stats. 2005, Ch. 654, Sec. 34. Effective October 7, 2005.)



85282

Whenever moneys are available for the payment of the registered order, the county superintendent of schools shall give notice, in a newspaper published in the county, or if there is no newspaper, by written notice posted at the courthouse, stating that he or she is ready to approve the order. The notice may list any number of registered orders of one or more districts for the payment of which moneys are available, giving the name or names of the district or districts and listing the registered orders in the order of registration for each district.

(Amended by Stats. 2005, Ch. 654, Sec. 35. Effective October 7, 2005.)



85283

At the time of giving the notice the county superintendent of schools shall set aside in the funds of each district for a period of 60 days the amount necessary for the payment of the registered orders of the district listed in the notice. If any registered order is not presented to the county superintendent of schools for payment within 60 days after the notice has been given, and moneys are not available to pay the registered order at the time of presentation, it shall not be approved until money becomes available for that purpose and notice is again given that the county superintendent of schools is ready to pay it.

(Enacted by Stats. 1976, Ch. 1010.)



85284

The county superintendent of schools shall approve the registered orders of each district, and sign them as requisitions on the county auditor, in the order of their presentation. The county superintendent shall enter on each the amount of interest due and the total amount, including principal and interest, payable. Each approved registered order shall thereupon be governed by the procedure established in this code relative to payments from community college district funds.

(Amended by Stats. 2005, Ch. 654, Sec. 36. Effective October 7, 2005.)



85285

As an alternative to the method provided in Section 85284, when any corporation, firm, or person presents two or more registered orders for payment at the same time, registered on the same date, and issued against the funds of the same district, the registered orders may be approved, allowed, and consecutively numbered by the county superintendent of schools and the county auditor as requisitions and warrants on the funds of the district, and a special interest requisition may be issued by the county superintendent of schools against the funds of the district for the total amount of the interest payable on the registered orders.

(Enacted by Stats. 1976, Ch. 1010.)



85286

The special interest requisition shall bear upon its face substantially the following notation: “In full payment of interest due on warrants numbered ____ to ____, inclusive, of the ____ Community College District.”

(Enacted by Stats. 1976, Ch. 1010.)



85287

The special interest requisition shall be numbered by the county superintendent of schools and county auditor, being given the number immediately succeeding the number assigned to the last of the requisitions and warrants referred to in Section 85285.

(Enacted by Stats. 1976, Ch. 1010.)



85288

The county superintendent of schools shall report to the county treasurer and the county auditor within 10 days after the end of each month the amount of the interest computed pursuant to this article. The report shall show each district for which interest has been computed, the numbers of the registered orders for which the interest is to be paid, and the total amount of the interest charged to each district. The county superintendent shall also, upon transmitting to the governing board of a community college district registered orders which have been approved and allowed as warrants against the funds of the district, report in writing to the clerk or secretary of the district the amount of interest computed on the registered orders and the numbers of the registered orders for which the interest is to be paid.

(Amended by Stats. 2005, Ch. 654, Sec. 37. Effective October 7, 2005.)






ARTICLE 8 - Optional Method of Registering Warrants

85300

In lieu of the method provided in Article 7 (commencing with Section 85280) of this chapter, inclusive, for the registration of community college district orders, the provisions of this article may be followed upon resolution adopted by the county board of supervisors of any county.

(Enacted by Stats. 1976, Ch. 1010.)



85301

When any order on community college district funds is received by the county superintendent of schools, and there is insufficient money in the fund or funds against which the order is drawn to pay the order in full, the county superintendent shall endorse on the order “to be registered for lack of sufficient funds,” sign, date, and number it as a requisition on the county auditor, and transmit the requisition to the county auditor. The county auditor shall endorse on the order “examined and allowed,” sign, date, and number it as a warrant on the county treasurer, and return the warrant to the county superintendent of schools, who shall transmit it to the governing board of the community college district for issuance to the payee or to his or her order.

(Amended by Stats. 2005, Ch. 654, Sec. 38. Effective October 7, 2005.)



85302

When the warrant is presented to the county treasurer for payment, he or she shall endorse, register, advertise, and pay it, with interest at the rate of 5 percent per annum, in the manner prescribed, as nearly as may be, for county warrants in Sections 29821 to 29824, inclusive, and Sections 29826 and 29827 of the Government Code.

(Amended by Stats. 2005, Ch. 654, Sec. 39. Effective October 7, 2005.)



85303

If the warrants are not again presented for payment within 60 days from the time the notice provided for in Section 29823 of the Government Code is given, the fund set aside for the payment of the warrants shall be applied by the treasurer to the payment of unpaid warrants next in order of registry.

(Enacted by Stats. 1976, Ch. 1010.)



85304

Within 10 days after the end of each month, the county auditor shall report to the superintendent of schools the amount of interest added to registered warrants and paid during the preceding month. The report shall show each district to whose registered warrants, paid during the month covered by the report, interest was added and the amount of the interest for the district. The superintendent of schools shall immediately report, in writing, to the clerk or secretary of each district for which interest was paid, the amount of the interest paid for the district.

(Enacted by Stats. 1976, Ch. 1010.)












PART 51 - EMPLOYEES

CHAPTER 1 - Provisions Applying to All Employees

ARTICLE 1 - General Provisions

87000

Unless the context otherwise requires, the definitions set forth in Sections 87001 to 87011, inclusive, shall govern the construction of this part.

(Enacted by Stats. 1976, Ch. 1010.)



87001

(a) Academic employee” refers to a person employed by a community college district in an academic position.

(b) “Academic position” includes every type of service, excluding paraprofessional service, for which minimum qualifications have been established by the board of governors pursuant to Section 87356.

(c) Wherever in this code or any other code, the term “certificated employee” or any similar term is used in reference to community college employees, it shall be deemed a reference to academic employees of the community colleges.

(d) Wherever in this code or any other code, the phrase “position requiring certification qualifications,” or any similar phrase is used in reference to positions in the community colleges, it shall be deemed a reference to academic positions in the community colleges. Nothing in this part shall be construed as repealing or negating any provisions in this code or any other code concerning employees of community college districts for purposes of retirement benefits under the State Teachers’ Retirement System by referring to those employees as academic employees.

(Repealed and added by Stats. 1990, Ch. 1302, Sec. 2. Effective September 25, 1990.)



87001.5

(a) “Classified position” includes every position that is a part of the classified service as defined in Sections 88003 and 88076.

(b) “Classified employee” refers to a person employed by a community college district in a classified position.

(Repealed and added by Stats. 1990, Ch. 1302, Sec. 4. Effective September 25, 1990.)



87002

(a) “Administrator” means any person employed by the governing board of a community college district in a supervisory or management position as defined in Article 5 (commencing with Section 3540) of Chapter 10.7 of Division 4 of Title 1 of the Government Code.

(b) “Educational administrator” means an administrator who is employed in an academic position designated by the governing board of the district as having direct responsibility for supervising the operation of or formulating policy regarding the instructional or student services program of the college or district. Educational administrators include, but are not limited to, chancellors, presidents, and other supervisory or management employees designated by the governing board as educational administrators.

(c) “Classified administrator” means an administrator who is not employed as an educational administrator.

(Repealed and added by Stats. 1990, Ch. 1302, Sec. 6. Effective September 25, 1990.)



87003

(a) “Faculty” or “faculty member” means those employees of a community college district who are employed in academic positions that are not designated as supervisory or management for the purposes of Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code and for which minimum qualifications for service have been established by the board of governors adopted pursuant to subparagraph (B) of paragraph (1) of subdivision (b) of Section 70901 or subdivision (a) of Section 87356. Faculty include, but are not limited to, instructors, librarians, counselors, community college health services professionals, handicapped student programs and services professionals, extended opportunity programs and services professionals, and individuals employed to perform a service that, before July 1, 1990, required nonsupervisorial, nonmanagement community college certification qualifications.

(b) Any employees who are employed in faculty positions but who perform supervisory, management, or other duties related to college governance shall not, because of the performance of those incidental duties, be deemed supervisors or managers, as those terms are defined in Section 3540.1 of the Government Code. The incidental “supervisory” or “management” duties referred to in this subdivision include, but are not limited to, serving as a faculty member on hiring, selection, promotion, evaluation, budget development, or affirmative action committees, or making effective recommendations in connection with those activities.

(Amended by Stats. 1991, Ch. 1038, Sec. 12. Effective October 14, 1991.)



87008

(a) Except as provided in subdivision (b), a termination of probation and dismissal of an accusation or information pursuant to Section 1203.4 of the Penal Code shall not, for the purpose of this division, have any effect.

(b) Notwithstanding any other provision of this code, no person shall be denied a hearing solely on the basis that he or she has been convicted of a crime if the person has obtained a certificate of rehabilitation under Section 4852.01 and following of the Penal Code, and if his or her probation has been terminated and the information or accusation has been dismissed pursuant to Section 1203.4 of the Penal Code.

(Amended by Stats. 1995, Ch. 758, Sec. 133. Effective January 1, 1996.)



87009

A plea or verdict of guilty or a finding of guilt by a court in a trial without a jury is deemed to be a conviction within the meaning of Sections 87405 and 88022 of this code, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the withdrawal of the plea of guilty and entering a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusations or information. The record of the conviction of a sex offense as defined in Section 87010 or of a controlled substance offense defined in Section 87011 shall be sufficient proof of conviction of a crime involving moral turpitude for the purposes of Sections 87667 and 87732 relating to the dismissal of permanent employees.

(Amended by Stats. 1990, Ch. 1302, Sec. 13. Effective September 25, 1990.)



87010

“Sex offense,” as used in Sections 87405, 88022, and 88123, means any one or more of the offenses listed below:

(a) Any offense defined in Section 261.5, 266, 267, 285, 286, 288, 288a, 647.6, or former Section 647a, paragraph (2) or (3) of subdivision (a) of Section 261, paragraph (1) or (2) of subdivision (a) of Section 262, or subdivision (a) or (d) of Section 647 of the Penal Code.

(b) Any offense defined in former subdivision 5 of former Section 647 of the Penal Code repealed by Chapter 560 of the Statutes of 1961, or any offense defined in former subdivision 2 of former Section 311 of the Penal Code repealed by Chapter 2147 of the Statutes of 1961, if the offense defined in those sections was committed prior to September 15, 1961, to the same extent that such an offense committed prior to that date was a sex offense for the purposes of this section prior to September 15, 1961.

(c) Any offense defined in Section 314 of the Penal Code committed on or after September 15, 1961.

(d) Any offense defined in former subdivision 1 of former Section 311 of the Penal Code repealed by Chapter 2147 of the Statutes of 1961 committed on or after September 7, 1955, and prior to September 15, 1961.

(e) Any offense involving lewd and lascivious conduct under Section 272 of the Penal Code committed on or after September 15, 1961.

(f) Any offense involving lewd and lascivious conduct under former Section 702 of the Welfare and Institutions Code repealed by Chapter 1616 of the Statutes of 1961, if the offense was committed prior to September 15, 1961, to the same extent that such an offense committed prior to that date was a sex offense for the purposes of this section prior to September 15, 1961.

(g) Any offense defined in Section 286 or 288a of the Penal Code prior to the effective date of the amendment of either section enacted at the 1975–76 Regular Session of the Legislature committed prior to the effective date of the amendment.

(h) Any attempt to commit any of the above-mentioned offenses.

(i) Any offense committed or attempted in any other state that, if committed or attempted in this state, would have been punishable as one or more of the above-mentioned offenses.

(Amended by Stats. 1996, Ch. 1075, Sec. 4. Effective January 1, 1997.)



87011

“Controlled substance offense” as used in Sections 87405, 88022, and 88123 means any one or more of the following offenses:

(a) Any offense in Sections 11350 to 11355, inclusive, 11366, 11368, 11377 to 11382, inclusive, and 11550 of the Health and Safety Code.

(b) Any offense committed or attempted in any other state or against the laws of the United States which, if committed or attempted in this state, would have been punished as one or more of the above-mentioned offenses.

(c) Any offense committed under former Sections 11500 to 11503, inclusive, 11557, 11715, and 11721 of the Health and Safety Code.

(d) Any attempt to commit any of the above-mentioned offenses.

(Amended by Stats. 1990, Ch. 1302, Sec. 15. Effective September 25, 1990.)



87013

Whenever a community college district employs a person in an academic position and that person has not previously been employed by a school or community college district in this state, the governing board may, within 10 working days of the person’s date of employment, require the individual to have duplicate personal identification cards upon which shall appear the legible fingerprints and a personal description of the employee prepared by a local law enforcement agency having jurisdiction in the area of the district. The law enforcement agency shall transmit the cards, together with the fee hereinafter specified, to the Department of Justice. At the earliest opportunity following its receipt of the identification cards, the Department of Justice shall furnish the law enforcement agency submitting the employee’s fingerprints a complete criminal history of the individual if one appears in the department’s files. The local law enforcement agency shall, in turn, excerpt from the history all information regarding any convictions of the employee and shall forward that information to the governing board of the district.

A plea or verdict of guilty or a finding of guilt by a court in a trial without a jury or forfeiture of bail is deemed to be a conviction within the meaning of this section, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the withdrawal of the plea of guilty and entering of a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusations or information.

The governing board may provide the means whereby the identification cards may be completed and may charge a fee determined by the Department of Justice to be sufficient to reimburse the department for the costs incurred in processing the application. The amount of the fee shall be forwarded to the Department of Justice, with two copies of applicant’s or employee’s fingerprint cards. The governing board may collect an additional fee not to exceed two dollars ($2) payable to the local public law enforcement agency taking the fingerprints and completing the data on the fingerprint cards.

Any provision of law to the contrary notwithstanding, the Department of Justice, shall, as provided in this section, furnish, upon application of a local public law enforcement agency all information pertaining to any person required to submit personal identification cards pursuant to this section if there is a record of the person in its office.

(Added by Stats. 1990, Ch. 1302, Sec. 17. Effective September 25, 1990. Note: See Stats. 1988, Ch. 973, Sec. 27.)



87014

(a) Whenever any employee of a community college district is attacked, assaulted, or menaced, by any student, it shall be the duty of that employee, and the duty of any person under whose direction or supervision the employee is employed who has knowledge of the incident, to promptly report the same to the appropriate law enforcement authorities of the county or city in which the same occurred. Failure to make the report shall be a misdemeanor punishable by a fine of not more than two hundred dollars ($200).

(b) An act by any member of the governing board of a community college district, or any employee of any community college district which is designed directly or indirectly to influence or urge a person under a duty to make the report prescribed by subdivision (a) not to make the report, shall be a misdemeanor, and shall be punishable by a fine of not less than one hundred dollars ($100) or more than two hundred dollars ($200).

(Amended by Stats. 1990, Ch. 1302, Sec. 18. Effective September 25, 1990.)



87017

Notwithstanding any provision of law to the contrary, a community college district, from funds under its jurisdiction, may pay the surviving spouse of any employee who is murdered while in the course of his or her employment the amount that the deceased would have received if he or she had lived to complete the time remaining in his or her contract with the district.

(Amended by Stats. 1995, Ch. 758, Sec. 135. Effective January 1, 1996.)



87018

(a) In addition to the benefits provided pursuant to Sections 395.01 and 395.02 of the Military and Veterans Code, any employee of a community college district who, as a member of the California National Guard or a United States Military Reserve organization, is called into active military duty, may receive, on approval of the governing board of the school district, the benefits provided for in subdivision (b).

(b) Any employee to which subdivision (a) applies, while on active duty, may receive from the community college employer, for a period not to exceed 180 calendar days, as part of his or her compensation, all of the following:

(1) The difference between the amount of his or her military pay and allowances and the amount the employee would have received as an employee, including any merit raises that would otherwise have been granted during the time the individual was on active military duty.

(2) All benefits that he or she would have received had he or she not been called to active military duty unless the benefits are prohibited or limited by vendor contracts.

(Added by Stats. 2003, Ch. 783, Sec. 2. Effective January 1, 2004.)






ARTICLE 2 - Rights and Duties

87031

(a) Every employee has the right to inspect personnel records pursuant to Section 1198.5 of the Labor Code.

(b) In addition to subdivision (a), all of the following shall apply to an employee of a school district:

(1) Information of a derogatory nature shall not be entered into an employee’s personnel records unless and until the employee is given notice and an opportunity to review and comment on that information. The employee shall have the right to enter, and have attached to any derogatory statement, his or her own comments. The review shall take place during normal business hours and the employee shall be released from duty for this purpose without salary reduction.

(2) The employee shall not have the right to inspect personnel records at a time when the employee is actually required to render services to the district.

(3) Nothing in this section shall entitle an employee to review ratings, reports, or records that (A) were obtained prior to the employment of the person involved, (B) were prepared by identifiable examination committee members, or (C) were obtained in connection with a promotional examination.

(Repealed and added by Stats. 2000, Ch. 886, Sec. 4. Effective January 1, 2001.)



87032

The governing board of a community college district shall provide for the payment of the actual and necessary expenses, including traveling expenses, of any employee of the district incurred in the course of performing services for the district, whether within or outside the district, under the direction of the governing board. The board may authorize an advance of funds to cover such necessary expense. Such advance shall be repaid or adjusted upon filing of a regular claim for the actual and necessary expenses incurred. The governing board may direct any employee of the district to attend any convention or conference or to visit schools for the discussion or observation of any school matter appertaining to the duties of the employee or any question of interest to the district.

(Amended by Stats. 1981, Ch. 470, Sec. 319.)



87035

(a) The governing board of a community college district may grant leaves of absence to employees to appear as a witness in court other than as a litigant or to respond to an official order from another governmental jurisdiction for reasons not brought about through the connivance or misconduct of the employee.

(b) The governing board of a community college district may grant leaves of absence to employees, in academic positions regularly called for jury duty in the manner provided for by law.

(c) The governing board may grant such leaves of absence with pay up to the amount of the difference between the employee’s regular earnings and any amount he or she receives for jury or witness fees.

(Amended by Stats. 1990, Ch. 1302, Sec. 19. Effective September 25, 1990.)



87036

The governing board of a community college shall grant leave of absence to any employee serving in a classified or other nonacademic position regularly called for jury duty in the manner provided for by law. The governing board shall grant such leave with pay up to the amount of the difference between the employee’s regular earnings and any amount he or she receives as juror’s fees.

It is unlawful for the governing board or personnel commission of any community college district to adopt or maintain any rule, regulation, or policy which has as its purpose or effect a tendency to encourage employees to seek exemption from jury duty, or to directly or by indirection solicit or suggest to any employee that he or she seek exemption from jury duty, or to discriminate against any employee with respect to assignment, employment, promotion, or in any other manner because of such employee’s service on any jury panel.

Nothing in the foregoing provisions shall preclude the district superintendent or his or her agent from discussing with the affected employee the practicality of seeking exemption when acceptance would tend to materially disrupt the district’s operations.

(Amended by Stats. 1990, Ch. 1302, Sec. 20. Effective September 25, 1990.)



87038.5

No contract with any insurer or other employee welfare benefit provider shall be approved or renewed if an administrative employee of a community college district, or any employee organization, as defined pursuant to subdivision (d) of Section 3540.1 of the Government Code, or any employee or agent thereof, has a direct financial interest in any plan or program which is being approved or renewed. The provisions of this section shall not apply to any employee welfare benefit fund jointly administered by one or more employers and one or more employee organizations or to any employee welfare benefit fund established by the community college district for the purpose of self insuring.

As used in this section, “direct financial interest” means the receipt of or entitlement to a commission, fee, or other remuneration, including the payment of fees for administrative services rendered on behalf of such plans.

(Added by Stats. 1978, Ch. 433.)



87039

It shall be unlawful for any person authorized to invoke disciplinary action against any employee of a community college district either in his or her individual capacity or as a member of any board, to invoke or attempt to invoke disciplinary action against any such employee or to discriminate against such employee in the terms, conditions, and privileges of employment solely because of the employee’s appearance before the governing board of a district, the county board of education, legislative committees, or any other duly constituted governmental board, commission or council, whether such appearance was undertaken voluntarily or otherwise.

Violation of the provisions of this section shall be a misdemeanor.

(Amended by Stats. 1981, Ch. 470, Sec. 322.)



87040

(a) (1) The governing board of each community college district when drawing an order for the salary payment due to employees of the district shall, without charge, reduce the order by the amount which it has been requested in a revocable written authorization by the employee to deduct for any or all of the following purposes:

(A) Paying premiums on any policy or certificate of group life insurance for the benefit of the employee or for group disability insurance, or legal expense insurance, or any of them, for the benefit of the employee or his or her dependents issued by an admitted insurer on a form of policy or certificate approved by the Insurance Commissioner.

(B) Paying rates, dues, fees, or other periodic charges on any hospital service contract for the benefit of the employee, or his or her dependents, issued by a nonprofit hospital service corporation on a form approved by the Insurance Commissioner pursuant to the provisions of Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code.

(C) Paying periodic charges on any medical and hospital service agreement or contract for the benefit of the employee, or his or her dependents, issued by a nonprofit corporation subject to Part 2 (commencing with Section 5110) of, Part 3 (commencing with Section 7110) of, or Part 11 (commencing with Section 10810) of, Division 2 of Title 1 of the Corporations Code.

(D) Paying periodic charges on any legal services contract for the benefit of the employee, or his or her dependents issued by a nonprofit corporation subject to Part 3 (commencing with Section 7110) of, or Part 11 (commencing with Section 10810) of, Division 2 of Title 1 of the Corporations Code.

(2) This subdivision shall not apply to subdivision (b).

(b) For purposes of a deferred compensation plan authorized by Section 403(b) or 457 of the Internal Revenue Code or an annuity program authorized by Section 403(b) of the Internal Revenue Code that is offered by the community college district which provides for investments in corporate stocks, bonds, securities, mutual funds, or annuities, except as prohibited by the California Constitution, the governing board of each community college district when drawing an order for the salary payment due to an employee of the district shall, with or without charge, reduce the order by the amount which it has been requested in a revocable written authorization by the employee to deduct for participating in a deferred compensation plan or annuity program offered by the community college district. The governing board shall determine the cost of performing the requested deduction and may collect that cost from the organization, entity, or employee requesting or authorizing the deduction. For purposes of this subdivision, the governing board of a community college district is entitled to include in the amounts reducing the order the costs of any compliance or administrative services that are required to perform the requested deduction in compliance with federal or state law, and may collect these costs from the participating employee, the employee’s participant account, or the organization or entity authorizing the deduction.

(c) The governing board of the district shall, beginning with the month designated by the employee and each month thereafter until authorization for the deduction is revoked, draw its order upon the funds of the district in favor of the insurer which has issued the policies or certificates or in favor of the nonprofit hospital service corporation which has issued hospital service contracts, or in favor of the nonprofit corporation which has issued medical and hospital service or legal service agreements or contracts, for an amount equal to the total of the respective deductions therefor made during the month. The governing board may require that the employee submit his or her authorization for the deduction up to one month in advance of the effective date of coverage.

(d) “Group insurance” as used in this section shall mean only a bona fide group program of life or disability or life and disability insurance where a master contract is held by the community college district or an employee organization but it shall, nevertheless, include annuity programs authorized by Section 403(b) of the Internal Revenue Code when approved by the governing board.

(Amended by Stats. 2007, Ch. 130, Sec. 81. Effective January 1, 2008.)



87040.5

(a) For purposes of this section, the following definitions shall apply:

(1) “Annuity contract” means an annuity contract described in Section 403(b) of the Internal Revenue Code that is available to employees as described in Section 770.3 of the Insurance Code.

(2) “Custodial account” means a custodial account described in Section 403(b)(7) of the Internal Revenue Code.

(3) “Deferred compensation plan” means a plan described in Section 457 of the Internal Revenue Code.

(4) “Third-party administrator” means a person or entity that provides administrative or compliance services to a community college district as described in subdivision (b).

(b) A community college district may enter into a written contract with a third-party administrator for services regarding an annuity contract and custodial account or a deferred compensation plan provided by the community college district. That contract may include any of the following:

(1) Services to ensure compliance with either Section 403(b) of the Internal Revenue Code regarding the annuity contract and custodial account or Section 457 of the Internal Revenue Code regarding a deferred compensation plan, including, but not limited to, any of the following:

(A) Administer and maintain written plan documents governing the community college district’s plan.

(B) Review and authorize hardship withdrawal requests under Section 403(b) of the Internal Revenue Code, transfer requests, loan requests, unforeseeable emergency withdrawals under Section 457 of the Internal Revenue Code and other disbursements permitted under either Section 403(b) or 457 of the Internal Revenue Code.

(C) Review and determine domestic relations orders as qualified domestic relations orders as described in Section 414(p) of the Internal Revenue Code.

(D) Provide notice to eligible employees that is consistent with Title 26 of the Code of Federal Regulations that those employees may participate in an annuity contract and custodial account.

(E) Administer and maintain specimen salary reduction agreements for the community college district and employees of that community college district to initiate payroll deferrals.

(F) Monitor, from information provided either directly from the employee, as part of the common remitting services provided pursuant to paragraph (2), through information provided by the community college district, or through information provided by vendors authorized by the community college district to provide investment products, the maximum contributions allowed by employees participating in either the annuity contract and custodial account as described in Sections 402(g), 414(v), and 415 of the Internal Revenue Code or the deferred compensation plan as described in Section 414(v) or 457 of the Internal Revenue Code.

(G) Calculate and maintain vesting information for contributions made by the community college district to the annuity contract and custodial account or deferred compensation plan.

(H) Identify and notify employees that are required to take a minimum distribution of the funds in that employee’s annuity contract and custodial account or deferred compensation plan as described in Section 401(a)(9) of the Internal Revenue Code.

(I) Coordinate responses to the Internal Revenue Service if there is an Internal Revenue Service audit of the annuity contract and custodial account or deferred compensation plan.

(2) Services to administer the annuity contract and custodial account or a deferred compensation plan that includes, but is not limited to, all of the following:

(A) Common remitting services.

(B) General educational information to employees about the annuity contract and custodial account or the deferred compensation plan that includes, but is not limited to, the enrollment process, program eligibility, and investment options.

(C) Internal reports for the community college district to ensure compliance with either Section 403(b) or 457 of the Internal Revenue Code and compliance with Title 26 of the Code of Federal Regulations.

(D) Consulting services related to the design, operation, and administration of the plan.

(E) Internal audits, on behalf of a community college district, of a provider’s plan compliance procedures with respect to the provider’s annuity contract or custodial account offered under the community college district’s plan. These audits shall not be conducted more than once per year for any provider’s plan unless documented evidence indicates a problem in complying with either Section 403(b) or 457 of the Internal Revenue Code.

(c) (1) If a community college district elects to contract with a third-party administrator for the administrative or compliance services to community college districts described in subdivision (b), the community college district shall do all of the following:

(A) Require the third-party administrator to provide proof of liability insurance and a fidelity bond in an amount determined by the community college district to be sufficient to protect the assets of participants and beneficiaries in the annuity contract and custodial account or deferred compensation plan.

(B) Require the third-party administrator to provide evidence of a safe chain-of-custody of assets process for ensuring fulfillment of fiduciary responsibilities and timely placement of participant investments.

(C) Require evidence, if the third-party administrator is related to or affiliated with a provider of investment products pursuant to Section 403(b) or 457 of the Internal Revenue Code, that data generated from the services provided by the third-party administrator are maintained in a manner that prevents the provider of investment products from accessing that data unless access to the data is required to provide the services in accordance with the contract entered into with the community college district pursuant to subdivision (b).

(2) This subdivision shall apply to any administrative or compliance services provided pursuant to a contract for services between a community college district and the State Teachers’ Retirement System if the system does not contract with a third-party administrator to provide those administrative and compliance services on behalf of the system.

(d) A third-party administrator shall disclose to any community college district seeking his or her services any fees, commissions, cost offsets, reimbursements, or marketing or promotional items received by the administrator, a related entity, or a representative or agent of the administrator or related entity from any plan provider selected as a vendor of an annuity contract, custodial account, or deferred compensation plan by the community college district. A third-party administrator that is affiliated with or has a contractual relationship with a provider of annuity contracts, custodial accounts, or deferred compensation plans shall disclose the existence of the relationship to each community college district and each individual participant in the annuity contract, custodial account or deferred compensation plan.

(e) Any personal information obtained by the third-party administrator in providing services pursuant to this section shall be used by the third-party administrator only to provide those services for the community college district in accordance with the contract entered into with the community college district pursuant to subdivision (b).

(f) Nothing in this section shall be construed to interfere with either of the following:

(1) The rights of employees or beneficiaries as described in Section 770.3 of the Insurance Code.

(2) The ability of the community college district to establish nonarbitrary requirements upon providers of an annuity contract that, in the community college district’s discretion, aid in the administration of its benefit programs and do not unreasonably discriminate against any provider of an annuity contract or interfere with the rights of employees or beneficiaries as described in Section 770.3 of the Insurance Code.

(g) This section shall not apply to any services provided by a third-party administrator pursuant to a contract for services between a community college district and the State Teachers’ Retirement System. Any services provided by a third-party administrator pursuant to a contract for services between a community college district and the State Teachers’ Retirement System shall be subject to either Section 24953, in the case of an annuity contract or custodial account, or Section 24977, in the case of a deferred compensation plan.

(Amended by Stats. 2007, Ch. 130, Sec. 82. Effective January 1, 2008.)



87042

Any school employee of a community college district who is absent because of injury or illness which arose out of and in the course of the person’s employment, and for which the person is receiving temporary disability benefits under the workers’ compensation laws of this state, shall not be entitled to receive wages or salary from the district which, when added to the temporary disability benefits, will exceed a full day’s wages or salary.

During such periods of temporary disability so long as the employee has available for the employee’s use sick leave, vacation, compensating time off or other paid leave of absence, the district shall require that temporary disability checks be endorsed payable to the district. The district shall then cause the employee to receive the person’s normal wage or salary less appropriate deductions including but not limited to employee retirement contributions.

When sick leave, vacation, compensating time off or other available paid leave is used in conjunction with temporary disability benefits derived from workers’ compensation, as provided in this section, it shall be reduced only in that amount necessary to provide a full day’s wage or salary when added to the temporary disability benefits.

(Enacted by Stats. 1976, Ch. 1010.)



87043

Notwithstanding the provisions of Sections 87042, 87787 and 88192, a community college district may waive the requirement that temporary disability checks be endorsed payable to the district, and may in lieu thereof, permit the employee to retain his temporary disability check, providing that notice be given to the district that such check has been delivered to the employee. In such cases, the district shall then cause the employee to receive his normal wage or salary less appropriate deductions, including, but not limited to, employee retirement contributions, and an amount equivalent to the face amount of the temporary disability check, which the employee has been permitted to retain. In all cases, employee benefits are to be computed on the basis of the employee’s regular wage or salary prior to the deduction of any amounts for temporary disability payments.

Nothing contained herein shall be deemed to in any way diminish those rights and benefits which are granted to a school employee pursuant to the provisions of Sections 87042, 87787 and 88192.

(Enacted by Stats. 1976, Ch. 1010.)



87044

When a president or other community college official releases a minor student of such school to a peace officer for the purpose of removing the minor from the school premises, such school official shall take immediate steps to notify the parent, guardian, or responsible relative of the minor regarding the release of the minor to such officer, and regarding the place to which the minor is reportedly being taken.

(Enacted by Stats. 1976, Ch. 1010.)



87045

(a) The governing board of a community college district may establish a catastrophic leave program to permit employees of that district to donate eligible leave credits to an employee when that employee or a member of his or her family suffers from a catastrophic illness or injury.

For the purposes of this section, the following terms are defined as follows:

(1) “Catastrophic illness” or “injury” means an illness or injury that is expected to incapacitate the employee for an extended period of time, or that incapacitates a member of the employee’s family which incapacity requires the employee to take time off from work for an extended period of time to care for that family member, and taking extended time off work creates a financial hardship for the employee because he or she has exhausted all of his or her sick leave and other paid time off.

(2) “Eligible leave credits” means vacation leave and sick leave accrued to the donating employee.

(b) Eligible leave credits may be donated to an employee for a catastrophic illness or injury if all of the following requirements are met:

(1) The employee who is, or whose family member is, suffering from a catastrophic illness or injury requests that eligible leave credits be donated and provides verification of catastrophic injury or illness as required by the governing board of the community college district in which he or she is employed.

(2) The governing board of the community college district determines that the employee is unable to work due to the employee’s or his or her family member’s catastrophic illness or injury.

(3) The employee has exhausted all accrued paid leave credits.

(c) If the transfer of eligible leave credits is approved by the governing board of the community college district, any employee may, upon written notice to the governing board, donate eligible leave credits at a minimum of eight hours, and in hour increments thereafter.

(d) The governing board of a community college district that provides a catastrophic leave program pursuant to this section shall adopt rules and regulations for the administration of this section, including, but not limited to, the following:

(1) The maximum amount of time for which donated leave credits may be used, but not to exceed use for a maximum period of 12 consecutive months.

(2) The verification of catastrophic injury or illness required pursuant to paragraph (1) of subdivision (b).

(3) Making all transfers of eligible leave credit irrevocable.

(e) An employee who receives paid leave pursuant to this section shall use any leave credits that he or she continues to accrue on a monthly basis prior to receiving paid leave pursuant to this section.

(f) Notwithstanding the provisions of this section, the governing board of a community college district and an exclusive bargaining representative of employees in that district may agree to include in any collective bargaining agreement a provision setting forth requirements for a catastrophic leave program.

(Added by Stats. 1994, Ch. 78, Sec. 2. Effective May 20, 1994.)






ARTICLE 3 - Personnel Interchange Between Academic and Classified Positions

87060

The purpose of this article is to provide a basis of determination as to what constitutes a supervisory or administrative classified position or an academic position not clearly defined in other sections of this code; to provide an interchange of qualified personnel between the academic and classified services; and to secure rights and benefits to employees moving between the two services, all to the end of assuring better educational systems for the students of the community colleges.

The provisions of this article are not intended, nor may they be construed, to invalidate any other sections of this code which were enacted prior to the enactment of this article, relating to academic positions or the classified service covered in Article 3 (commencing with Section 88060) of Chapter 4 of this part, unless specifically provided herein. This article shall where appropriate apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of Chapter 4 of this part.

(Amended by Stats. 1990, Ch. 1302, Sec. 22. Effective September 25, 1990.)



87061

If an employee of a community college district, including a district having the merit system as outlined in Article 3 (commencing with Section 88060) of Chapter 4, employed in an academic position is assigned to a position in the classified service of the same district, the employee shall retain all sickness and injury, sabbatical leave, and other rights and benefits. All seniority and tenure rights accumulated by the employee at the time of assignment to the position in the classified service shall be secured to the employee during the period of time he or she occupies a position in the classified service. The employee’s return to academic service at any time shall be treated as if there had not been an interruption in his or her academic service.

(Amended by Stats. 2005, Ch. 654, Sec. 40. Effective October 7, 2005.)



87062

If an employee of a community college district, including a district having the merit system as outlined in Article 3 (commencing with Section 88060) of Chapter 4, employed in a position in the classified service is assigned to an academic position in the same district, the employee shall retain all sick leave, vacation, and other rights and benefits accumulated by the employee at the time he or she is assigned to an academic position. All seniority and permanency rights shall be secured to the employee during the period of time he or she occupies an academic position. The employee’s return to the classified service at any time shall be treated as if there had not been an interruption in his or her classified service.

(Amended by Stats. 1990, Ch. 1302, Sec. 24. Effective September 25, 1990.)






ARTICLE 4 - Equal Employment Opportunity Hiring

87100

(a) The Legislature finds and declares all of the following:

(1) In fulfilling its mission within California’s system of public higher education, the California Community Colleges are committed to academic excellence and to providing all students with the opportunity to succeed in their chosen educational pursuits.

(2) Academic excellence can best be sustained in a climate of acceptance and with the inclusion of persons from a wide variety of backgrounds and preparations to provide service to an increasingly diverse student population.

(3) A work force that is continually responsive to the needs of a diverse student population may be achieved by ensuring that all persons receive an equal opportunity to compete for employment and promotion within the community college districts and by eliminating barriers to equal employment opportunity.

(b) It is the intent of the Legislature to establish and maintain within the California Community College districts a policy of equal opportunity in employment for all persons, and to prohibit discrimination or preferential treatment based on ethnic group identification, or on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code. Every aspect of personnel policy and practice in the community college districts should advance the realization of inclusion through a continuing program of equal employment opportunity.

(c) The Legislature recognizes that it is not enough to proclaim that community college districts must not discriminate and must not grant preferential treatment on impermissible bases. The Legislature declares that efforts must also be made to build a community in which nondiscrimination and equal opportunity are realized. It is the intent of the Legislature to require community college districts to adopt and implement programs and plans for ensuring equal employment opportunity in their employment practices.

(Amended by Stats. 2004, Ch. 788, Sec. 6. Effective January 1, 2005.)



87101

For the purposes of this article:

(a) “Equal employment opportunity” means that all qualified individuals have a full and fair opportunity to compete for hiring and promotion and fully enjoy the benefits of employment by a community college district. Ensuring equal employment opportunity is advanced in an inclusive environment that fosters cooperation, acceptance, democracy, and the free expression of ideas. An inclusive environment is welcoming to men and women, persons with disabilities, individuals from all ethnic groups, and individuals from all other groups protected from discrimination by this article.

(b) “Equal employment opportunity plan” means a document that includes specific procedures for achieving equal employment opportunity.

(c) “Equal employment opportunity program” means all the various methods by which equal employment opportunity is ensured. These methods include, but are not necessarily limited to, actively recruiting, using nondiscriminatory employment practices, and monitoring employment practices to ensure equality of opportunity. Each district employer shall commit to sustained action to devise recruiting, training, and advancement opportunities that will result in equal employment opportunities for all qualified applicants and employees.

(Repealed and added by Stats. 2002, Ch. 1169, Sec. 2. Effective January 1, 2003.)



87102

(a) As a condition for the receipt of funds pursuant to Section 87107, the governing board of community college district that opts to participate under the article shall periodically submit to the board of governors an affirmation of compliance with this article. Each participating district’s equal employment opportunity program shall ensure participation in, and commitment to, the program by district personnel. Each participating district’s equal employment opportunity plan shall include steps that the district will take in eliminating improper discrimination or preferences in its hiring and employment practices. Each plan shall address how the district will make progress in achieving the ratio of full-time to part-time faculty hiring, as indicated in Section 87482.6, while still ensuring equal employment opportunity.

(b) Each participating district’s equal employment opportunity plan is a public record within the meaning of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Repealed and added by Stats. 2002, Ch. 1169, Sec. 2. Effective January 1, 2003.)



87103

The board of governors shall render assistance in developing and implementing equal employment opportunity programs in the community college districts.

(Repealed and added by Stats. 2002, Ch. 1169, Sec. 2. Effective January 1, 2003.)



87105

The board of governors shall adopt all necessary regulations to carry out the intent of this article and to ensure that each participating community college district implements processes for ensuring equal employment opportunities. Nothing in this act shall be construed to require any community college to incur any costs in excess of the funds allocated by the state for the purposes of this act.

(Repealed and added by Stats. 2002, Ch. 1169, Sec. 2. Effective January 1, 2003.)



87106

(a) The board of governors shall develop systemwide strategies for encouraging community college students to become qualified for, and seek, employment as community college faculty or administrators.

(b) The board of governors shall develop and disseminate to community college districts a model equal employment opportunity plan that accomplishes at least all of the following:

(1) Compliance with the regulations adopted by the board of governors to implement this article.

(2) Compliance with the other applicable state and federal nondiscrimination statutes.

(3) Implementation of the best practices for improving the equality of opportunity.

(4) Encouragement of districts to take steps reasonably calculated to inform their students about the opportunity to participate in the Graduate Assumption Program of Loans for Education authorized by Article 5.5 (commencing with Section 69618) of Chapter 2 of Part 42 and to participate in other programs developed by the board of governors pursuant to subdivision (a).

(Repealed and added by Stats. 2002, Ch. 1169, Sec. 2. Effective January 1, 2003.)



87107

In order to support the activities required and authorized by this article, the Employment Opportunity Fund is hereby established. The fund shall include moneys appropriated in the annual Budget Act or provided, pursuant to Section 87482.7, through transfer. The moneys in the fund shall be administered by the board of governors for the purpose of promoting equal employment opportunities in hiring and promotion at community college districts.

(Repealed and added by Stats. 2002, Ch. 1169, Sec. 2. Effective January 1, 2003.)



87108

(a) The board of governors shall adopt regulations for the use of the fund. Those uses may include, but need not be limited to, all of the following:

(1) Activities designed to encourage community college students to become qualified for, and seek, employment as community college faculty or administrators.

(2) Outreach and recruitment.

(3) In-service training on equal employment opportunities.

(4) Accommodations for applicants and employees with disabilities.

(5) Activities to promote equal employment opportunities and implement the requirements of this article.

(b) The Board of Governors of the California Community Colleges may use not more than 25 percent of the revenues in the fund to provide technical assistance, service, monitoring, and compliance functions. Service functions under this subdivision may include, but are not necessarily limited to, the provision of a clearinghouse for advertising community college district job opportunities and for allowing persons seeking jobs to make known their interest in community college employment. This clearinghouse shall include a special emphasis on faculty internship employment opportunities and on reaching students who are qualified for faculty internship programs. The remaining balance in the fund may be allocated to the individual community college districts as prescribed by the board of governors.

(Added by Stats. 2002, Ch. 1169, Sec. 2. Effective January 1, 2003.)






ARTICLE 5 - Community College Faculty and Staff Development Fund

87150

There is hereby established the Community College Professional Development Program, to be administered by the board of governors, the purpose of which is to provide state general funds to community colleges for supporting locally developed and implemented faculty and staff development programs.

(Amended by Stats. 2014, Ch. 473, Sec. 1. Effective January 1, 2015.)



87151

The board of governors shall annually allocate funds, when appropriated for purposes of this article, only to a community college district whose chief executive officer has submitted to the chancellor an affidavit that includes all of the following:

(a) A statement that each campus within the community college district has an advisory committee, composed of administrators, faculty, and staff representatives, which has assisted in the assessment of the faculty and staff development needs and in the design of the plan to meet those needs.

(b) A campus human development resources plan has been completed for the current and subsequent fiscal years.

(c) A report of the actual expenditures for faculty and staff development for the preceding year.

(Amended by Stats. 2014, Ch. 473, Sec. 2. Effective January 1, 2015.)



87152

(a) Any funding appropriated for purposes of this article shall be allocated to the community college districts that provide professional development opportunities to both faculty and staff. Funding shall be disbursed in accordance with rules and regulations adopted by the board of governors.

(b) Community college districts that receive funding pursuant to this section shall include the employee’s time used participating in the Community College Professional Development Program in the employee’s contractually obligated hours.

(Repealed and added by Stats. 2014, Ch. 473, Sec. 4. Effective January 1, 2015.)



87153

The authorized uses of funds allocated under this article shall include all of the following:

(a) Improvement of teaching.

(b) Maintenance of current academic and technical knowledge and skills.

(c) In-service training for vocational education and employment preparation programs.

(d) Retraining to meet changing institutional needs.

(e) Intersegmental exchange programs.

(f) Development of innovations in instructional and administrative techniques and program effectiveness.

(g) Computer and technological proficiency programs.

(h) Courses and training implementing affirmative action and upward mobility programs.

(i) Other activities determined to be related to educational and professional development pursuant to criteria established by the Board of Governors of the California Community Colleges, including, but not necessarily limited to, programs designed to develop self-esteem.

(Added by Stats. 1988, Ch. 973, Sec. 26.)



87154

This article shall be operative during any fiscal year only if funds are provided therefor in the annual Budget Act for that fiscal year or other legislation.

(Added by Stats. 1988, Ch. 973, Sec. 26.)






ARTICLE 6 - Reporting by Community College Employees of Improper Governmental Activities

87160

This article shall be known and may be referred to as the Reporting by Community College Employees of Improper Governmental Activities Act.

(Added by Stats. 2000, Ch. 531, Sec. 2. Effective January 1, 2001.)



87161

It is the intent of the Legislature that community college employees and other persons disclose, to the extent not expressly prohibited by law, improper governmental activities.

(Added by Stats. 2000, Ch. 531, Sec. 2. Effective January 1, 2001.)



87162

(a) “Employee” means a public school employee as defined in subdivision (j) of Section 3540.1 of the Government Code as construed to include community college employees.

(b) “Illegal order” means any directive to violate or assist in violating a federal, state, or local law, rule, or regulation or an order to work or cause others to work in conditions outside of their line of duty that would unreasonably threaten the health or safety of employees or the public.

(c) “Improper governmental activity” means an activity by a community college or by an employee that is undertaken in the performance of the employee’s official duties, whether or not that activity is within the scope of his or her employment, and that meets either of the following descriptions:

(1) The activity violates a state or federal law or regulation, including, but not limited to, corruption, malfeasance, bribery, theft of government property, fraudulent claims, fraud, coercion, conversion, malicious prosecution, misuse of government property, or willful omission to perform duty.

(2) The activity is economically wasteful or involves gross misconduct, incompetency, or inefficiency.

(d) “Person” means any individual, corporation, trust, association, any state or local government, or any agency or instrumentality of any of the foregoing.

(e) “Protected disclosure” means a good faith communication that discloses or demonstrates an intention to disclose information that may evidence either of the following:

(1) An improper governmental activity.

(2) Any condition that may significantly threaten the health or safety of employees or the public if the disclosure or intention to disclose was made for the purpose of remedying that condition.

(f) “Public school employer” has the same meaning as in subdivision (k) of Section 3540.1 of the Government Code as construed to include community college districts.

(Added by Stats. 2000, Ch. 531, Sec. 2. Effective January 1, 2001.)



87163

(a) An employee may not directly or indirectly use or attempt to use the official authority or influence of the employee for the purpose of intimidating, threatening, coercing, commanding, or attempting to intimidate, threaten, coerce, or command any person for the purpose of interfering with the right of that person to disclose to an official agent matters within the scope of this article.

(b) For the purpose of subdivision (a), “use of official authority or influence” includes promising to confer or conferring any benefit; affecting or threatening to affect any reprisal; or taking, directing others to take, recommending, processing, or approving any personnel action, including, but not limited to appointment, promotion, transfer, assignment, performance evaluation, suspension, or other disciplinary action.

(c) For the purpose of subdivision (a), “official agent” includes a community college administrator, member of the governing board of a community college district, or the Chancellor of the California Community Colleges.

(d) An employee who violates subdivision (a) may be liable in an action for civil damages brought against the employee by the offended party.

(e) Nothing in this section shall be construed to authorize an individual to disclose information otherwise prohibited by or under law.

(Added by Stats. 2000, Ch. 531, Sec. 2. Effective January 1, 2001.)



87164

(a) An employee or applicant for employment with a public school employer who files a written complaint with his or her supervisor, a community college administrator, or the public school employer alleging actual or attempted acts of reprisal, retaliation, threats, coercion, or similar improper acts prohibited by Section 87163 for having disclosed improper governmental activities or for refusing to obey an illegal order may also file a copy of the written complaint with the local law enforcement agency, together with a sworn statement that the contents of the written complaint are true, or are believed by the affiant to be true, under penalty of perjury. The complaint filed with the local law enforcement agency shall be filed within 12 months of the most recent act of reprisal that is the subject of the complaint.

(b) A person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against an employee or applicant for employment with a public school employer for having made a protected disclosure is subject to a fine not to exceed ten thousand dollars ($10,000) and imprisonment in the county jail for a period not to exceed one year. An employee, officer, or administrator who intentionally engages in that conduct shall also be subject to discipline by the public school employer. If no adverse action is instituted by the public school employer, and it is determined that there is reasonable cause to believe that an act of reprisal, retaliation, threats, coercion, or similar acts prohibited by Section 87163, the local law enforcement agency may report the nature and details of the activity to the governing board of the community college district.

(c) (1) The State Personnel Board shall initiate a hearing or investigation of a written complaint of reprisal or retaliation as prohibited by Section 87163 within 10 working days of its submission. The executive officer of the State Personnel Board shall complete findings of the hearing or investigation within 60 working days thereafter, and shall provide a copy of the findings to the complaining employee or applicant for employment with a public school employer and to the appropriate supervisors, administrator, or employer. This hearing shall be conducted in accordance with Section 18671.2 of the Government Code, this part, and the rules of practice and procedure of the State Personnel Board. When the allegations contained in a complaint of reprisal or retaliation are the same as, or similar to, those contained in another appeal, the executive officer may consolidate the appeals into the most appropriate format. In these cases, the time limits described in this paragraph shall not apply.

(2) Notwithstanding Section 18671.2 of the Government Code, no costs associated with hearings of the State Personnel Board conducted pursuant to paragraph (1) shall be charged to the board of governors. Instead, all of the costs associated with hearings of the State Personnel Board conducted pursuant to paragraph (1) shall be charged directly to the community college district that employs the complaining employee, or with whom the complaining applicant for employment has filed his or her employment application.

(d) If the findings of the executive officer of the State Personnel Board set forth acts of alleged misconduct by the supervisor, community college administrator, or public school employer, the supervisor, administrator, or employer may request a hearing before the State Personnel Board regarding the findings of the executive officer. The request for hearing and any subsequent determination by the board shall be made in accordance with the board’s usual rules governing appeals, hearings, investigations, and disciplinary proceedings.

(e) If, after the hearing, the State Personnel Board determines that a violation of Section 87163 occurred, or if no hearing is requested and the findings of the executive officer conclude that improper activity has occurred, the board may order any appropriate relief, including, but not limited to, reinstatement, back pay, restoration of lost service credit if appropriate, and the expungement of any adverse records of the employee or applicant for employment with a public school employer who was the subject of the alleged acts of misconduct prohibited by Section 87163.

(f) Whenever the State Personnel Board determines that a supervisor, community college administrator, or public school employer has violated Section 87163, it shall cause an entry to that effect to be made in the supervisor’s, community college administrator’s, or public school employer’s official personnel records.

(g) In order for the Governor and the Legislature to determine the need to continue or modify personnel procedures as they relate to the investigations of reprisals or retaliation for the disclosure of information by employees, the State Personnel Board, by June 30 of each year, shall submit a report to the Governor and the Legislature regarding complaints filed, hearings held, and legal actions taken pursuant to this section.

(h) In addition to all other penalties provided by law, a person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against an employee or applicant for employment with a public school employer for having made a protected disclosure shall be liable in an action for damages brought against him or her by the injured party. Punitive damages may be awarded by the court where the acts of the offending party are proven to be malicious. Where liability has been established, the injured party shall also be entitled to reasonable attorney’s fees as provided by law. However, an action for damages shall not be available to the injured party unless the injured party has first filed a complaint with the local law enforcement agency. Nothing in this subdivision requires an injured party to file a complaint with the State Personnel Board prior to seeking relief for damages in a court of law.

(i) This section is not intended to prevent a public school employer, school administrator, or supervisor from taking, failing to take, directing others to take, recommending, or approving a personnel action with respect to an employee or applicant for employment with a public school employer if the public school employer, school administrator, or supervisor reasonably believes an action or inaction is justified on the basis of evidence separate and apart from the fact that the person has made a protected disclosure as defined in subdivision (e) of Section 87162.

(j) In any civil action or administrative proceeding, once it has been demonstrated by a preponderance of evidence that an activity protected by this article was a contributing factor in the alleged retaliation against a former, current, or prospective employee, the burden of proof shall be on the supervisor, school administrator, or public school employer to demonstrate by clear and convincing evidence that the alleged action would have occurred for legitimate, independent reasons even if the employee had not engaged in protected disclosures or refused an illegal order. If the supervisor, school administrator, or public school employer fails to meet this burden of proof in an adverse action against the employee in any administrative review, challenge, or adjudication in which retaliation has been demonstrated to be a contributing factor, the employee shall have a complete affirmative defense in the adverse action.

(k) Nothing in this article shall be deemed to diminish the rights, privileges, or remedies of an employee under any other federal or state law or under an employment contract or collective bargaining agreement.

(l) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action.

(Amended by Stats. 2002, Ch. 81, Sec. 1. Effective January 1, 2003.)









CHAPTER 2.5 - Qualifications for Community College Personnel

ARTICLE 1 - General Provisions

87350

The plan for a new mechanism of faculty qualifications being developed by the Chancellor of the California Community Colleges pursuant to Chapter 1465 of the Statutes of 1986 shall include all of the following:

(a) A transition provision which would grandfather existing bargaining unit definitions.

(b) Consideration of projected California demographics.

(c) Consideration of affirmative action policies and programs.

(Added by Stats. 1988, Ch. 973, Sec. 28. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)



87351

The minimum qualifications for service prescribed by this chapter shall become operative on July 1, 1990.

(Added by Stats. 1990, Ch. 1302, Sec. 31. Effective September 25, 1990.)






ARTICLE 2 - Minimum Qualifications and Hiring Criteria

87355

Notwithstanding Section 87356, every person authorized to serve as a community college instructor, librarian, counselor, student personnel worker, supervisor, administrator, or chief administrative officer under a credential shall retain the right to serve under the terms of that credential, and, for that purpose, shall be deemed to possess the minimum qualifications specified for every discipline or service covered by the credential until the expiration of that credential. The board of governors shall adopt regulations as necessary to implement this requirement.

(Repealed and added by Stats. 1989, Ch. 1340, Sec. 7. Effective October 2, 1989.)



87356

(a) The board of governors shall adopt regulations to establish and maintain the minimum qualifications for service as a faculty member teaching credit instruction, a faculty member teaching noncredit instruction, a librarian, a counselor, an educational administrator, an extended opportunity programs and services worker, a disabled students programs and services worker, an apprenticeship instructor, and a supervisor of health.

(b) The Legislature finds and declares that this section does not create a state-mandated local program because compensation of faculty will continue to be determined through the collective bargaining process or meet and confer sessions.

(Added by Stats. 1993, Ch. 506, Sec. 2. Effective January 1, 1994.)



87357

(a) In establishing and maintaining minimum qualifications pursuant to Section 87356, the board of governors shall do all of the following:

(1) With regard to minimum qualifications for faculty, the board of governors shall consult with, and rely primarily on the advice and judgment of, the statewide Academic Senate. With regard to minimum qualifications for educational administrators, the board of governors shall consult with, and rely primarily on the advice and judgment of, an appropriate statewide organization of administrators. With regard to minimum qualifications for apprenticeship instructors, the board of governors shall consult with, and rely primarily on the advice and judgment of, appropriate apprenticeship teaching faculty and labor organization representatives. In each case, the board of governors shall provide a reasonable opportunity for comment by other statewide representative groups.

(2) The board of governors shall establish a process to review at least every three years the continued appropriateness of the minimum qualifications, and the adequacy of the means by which they are administered. The process shall provide for the appointment of a representative group of community college faculty, administrators, students, and trustees to conduct or otherwise assist in the review, including particularly, representatives of academic senates, collective bargaining organizations, and statewide faculty associations. In addition, the group shall be broadly representative of academic and vocational programs in the curriculum from both urban and rural districts, and representative of ethnic minority communities.

(b) The board of governors, relying primarily upon the advice and judgment of the statewide Academic Senate, shall prescribe by regulation a working definition of the term “discipline” and shall prepare and maintain a list of disciplines that are “reasonably related” to one another, as that phrase is used in the minimum qualifications. The initial list shall be distributed to the community college districts by July 1, 1989, for their use in applying the minimum qualifications for hire.

In formulating advice and recommendations to the board of governors regarding the definition of the term “discipline,” the statewide Academic Senate shall consult with appropriate statewide organizations representing administrators and faculty collective bargaining agents. The statewide Academic Senate shall incorporate the advice of those groups into its recommendations to the board of governors, particularly as it relates to the practical ramifications of any proposed definition of the term “discipline” on issues of reassignment, transfer, and reduction in force.

The board of governors, relying primarily upon the advice and judgment of the statewide Academic Senate, shall prepare and maintain a list of disciplines in which the master’s degree is not generally expected or available. The initial list shall be distributed to the community college districts by July 1, 1989, for their use in applying the minimum qualifications for service.

(Amended by Stats. 1990, Ch. 1302, Sec. 33. Effective September 25, 1990.)



87358

The board of governors shall periodically designate a team of community college faculty, administrators, and trustees to review each community college district’s application of minimum qualifications to faculty and administrators.

(Added by Stats. 1988, Ch. 973, Sec. 28. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)



87359

The board of governors shall adopt regulations setting forth a process authorizing local governing boards to employ faculty members and educational administrators who do not meet the applicable minimum qualifications specified in the regulations adopted by the board of governors pursuant to Section 87356. Unless and until amended pursuant to the process described in Section 87357, the regulations shall require all of the following:

(a) No one may be hired to serve as a community college faculty member or educational administrator under the authority granted by the regulations unless the governing board determines that he or she possesses qualifications that are at least equivalent to the minimum qualifications specified in regulations of the board of governors adopted pursuant to Section 87356. The criteria used by the governing board in making the determination shall be reflected in the governing board’s action employing the individual.

(b) The process, as well as criteria and standards by which the governing board reaches its determinations regarding faculty members, shall be developed and agreed upon jointly by representatives of the governing board and the academic senate, and approved by the governing board. The agreed upon process shall include reasonable procedures to ensure that the governing board relies primarily upon the advice and judgment of the academic senate to determine that each individual faculty member employed under the authority granted by the regulations possesses qualifications that are at least equivalent to the applicable minimum qualifications specified in regulations adopted by the board of governors. The process shall further require that the governing board provide the academic senate with an opportunity to present its views to the governing board before the board makes a determination, and that the written record of the decision, including the views of the academic senate, shall be available for review pursuant to Section 87358.

(c) Until a joint agreement is reached and approved pursuant to subdivision (b), the district process in existence on January 1, 1989, shall remain in effect.

(Amended by Stats. 1993, Ch. 506, Sec. 3. Effective January 1, 1994.)



87359.5

By May 1, 1989, the board of governors shall have reviewed or contracted for review of, the job relevance of the requirements of Sections 87408, 87408.5, 87408.6, and any other physical fitness tests or examinations, and other conditions of employment, applicable to community college personnel.

(Added by Stats. 1988, Ch. 973, Sec. 28. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)






ARTICLE 3 - Hiring Criteria

87360

(a) In establishing hiring criteria for faculty and administrators, district governing boards shall, no later than July 1, 1990, develop criteria that include a sensitivity to and understanding of the diverse academic, socioeconomic, cultural, disability, and ethnic backgrounds of community college students.

(b) No later than July 1, 1990, hiring criteria, policies, and procedures for new faculty members shall be developed and agreed upon jointly by representatives of the governing board, and the academic senate, and approved by the governing board.

(c) Until a joint agreement is reached and approved pursuant to subdivision (b), the existing district process in existence on January 1, 1989, shall remain in effect.

(Added by Stats. 1988, Ch. 973, Sec. 28. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)









CHAPTER 3 - Employment

ARTICLE 1 - General Provisions

87400

Governing boards of community college districts shall employ for academic positions, only persons who possess the qualifications therefor prescribed by regulation of the board of governors. It is contrary to the public policy of this state for any person or persons charged, by those governing boards, with the responsibility of recommending persons for employment by those boards to refuse or to fail to do so for reasons of race, color, religious creed, sex, sexual orientation, gender identity, gender expression, or national origin of those applicants for that employment.

(Amended by Stats. 2011, Ch. 637, Sec. 10. Effective January 1, 2012.)



87405

(a) Governing boards of commmunity college districts shall not employ or retain in employment persons who have been convicted of any sex offense as defined in Section 87010 or controlled substance offense as defined in Section 87011. If, however, any such conviction is reversed and the person is acquitted of the offense in a new trial or the charges against him or her are dismissed, this section does not prohibit his or her employment thereafter.

(b) Notwithstanding subdivision (a), no person shall be denied employment or not be retained solely on the basis that he or she has been convicted of a sex offense or a controlled substance offense if he or she has obtained or applied for a certificate of rehabilitation and pardon under Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code, and if his or her probation has been terminated and the information or accusation has been dismissed pursuant to Section 1203.4 of the Penal Code.

(c) Notwithstanding subdivision (a), a person may be employed or retained despite being convicted of a sex offense or a controlled substance offense if the governing board determines from the evidence presented that the person has been rehabilitated for at least five years, or has received a certificate of rehabilitation and pardon pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code, or if the accusation or information against the person has been dismissed and he or she has been released from all disabilities and penalties resulting from the offense pursuant to Section 1203.4 of the Penal Code.

(Amended by Stats. 1990, Ch. 1302, Sec. 37. Effective September 25, 1990.)



87406

Governing boards of community college districts shall not employ or retain in employment any person who has been determined to be a sexual psychopath under the provisions of Article 1 (commencing with Section 5500), Chapter 1, Part 1.5, Division 6 of the Welfare and Institutions Code or under similar provisions of law of any other state. If, however, the determination is reversed and the person is determined not to be a sexual psychopath in a new proceeding or the proceeding to determine whether he or she is a sexual psychopath is dismissed, this section does not prohibit his or her employment thereafter.

(Amended by Stats. 1990, Ch. 1302, Sec. 38. Effective September 25, 1990.)



87406.5

Notwithstanding any other provision of law to the contrary, the governing board of any community college district may employ any student enrolled in the district who is an ex-convict or who is on parole, other than a person determined to be a sexual psychopath, to perform noninstructional duties and such student workers shall not be considered to be classified employees.

(Added by Stats. 1981, Ch. 470, Sec. 345.)



87408

(a) When a community college district wishes to employ a person in an academic position and that person has not previously been employed in an academic position in this state, the district shall require a medical certificate showing that the applicant is free from any communicable disease, including, but not limited to, active tuberculosis, unfitting the applicant to instruct or associate with students. The medical certificate shall be submitted directly to the governing board by a physician and surgeon licensed under the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, or a commissioned medical officer exempted from licensure. The medical examination shall have been conducted not more than six months before the submission of the certificate and shall be at the expense of the applicant. A governing board may offer a contract of employment to an applicant subject to the submission of the required medical certificate. Notwithstanding Section 87031, the medical certificate shall become a part of the personnel record of the employee and shall be open to the employee or his or her designee.

(b) The governing board of a community college district may require academic employees to undergo a periodic medical examination by a physician and surgeon licensed under the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, or a commissioned medical officer exempted from licensure, to determine that the employee is free from any communicable disease, including, but not limited to, active tuberculosis, unfitting the applicant to instruct or associate with students. The periodic medical examination shall be at the expense of the district. The medical certificate shall become a part of the personnel record of the employee and shall be open to the employee or his or her designee.

(Amended by Stats. 2010, Ch. 512, Sec. 9. Effective January 1, 2011.)



87408.5

(a) When a community college district wishes to employ a retirant who is retired for service, and such person has not been previously employed as a retirant, such district shall require, as a condition of initial employment as a retirant, a medical certificate showing that the retirant is free from any disabling disease unfitting him or her to instruct or associate with students. The medical certificate shall be completed and submitted directly to the community college district by a physician and surgeon licensed under the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, or a commissioned medical officer exempted from licensure. A medical examination shall be required for the completion of the medical certificate. The examination shall be conducted not more than six months before the completion and submission of the certificate and shall be at the expense of the retirant. The medical certificate shall become a part of the personnel record of the employee and shall be open to the employee or his or her designee.

(b) The community college district that initially employed the retirant, or any district that subsequently employs the retirant, may require a periodic medical examination by a physician and surgeon licensed under the Business and Professions Code, a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, or a commissioned medical officer exempted from licensure, to determine that the retirant is free from any communicable disease unfitting him or her to instruct or associate with students. The periodic medical examination shall be at the expense of the community college district. The medical certificate shall become a part of the personnel record of the retirant and shall be open to the retirant or his or her designee.

(Amended by Stats. 2010, Ch. 512, Sec. 10. Effective January 1, 2011.)



87408.6

(a) Except as provided in subdivision (h), no person shall be initially employed by a community college district in an academic or classified position unless the person has submitted to an examination within the past 60 days to determine that he or she is free of active tuberculosis, by a physician and surgeon licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code or a physician assistant practicing in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code. This examination shall consist of an approved intradermal tuberculin test or any other test for tuberculosis infection recommended by the federal Centers for Disease Control and Prevention (CDC) and licensed by the federal Food and Drug Administration (FDA), that, if positive, shall be followed by an X-ray of the lungs.

The X-ray film may be taken by a competent and qualified X-ray technician if the X-ray film is subsequently interpreted by a physician and surgeon licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

The district superintendent, or his or her designee, may exempt, for a period not to exceed 60 days following termination of the pregnancy, a pregnant employee from the requirement that a positive intradermal tuberculin test be followed by an X-ray of the lungs.

(b) Thereafter, employees who are skin test negative, or negative by any other test recommended by the CDC and licensed by the FDA, shall be required to undergo the foregoing examination at least once each four years or more often if directed by the governing board upon recommendation of the local health officer for so long as the employee remains test negative by either the tuberculin skin test or any other test recommended by the CDC and licensed by the FDA. Once an employee has a documented positive skin test or any other test that has been recommended by the CDC and licensed by the FDA that has been followed by an X-ray, the foregoing examinations shall no longer be required, and referral shall be made within 30 days of completion of the examination to the local health officer to determine the need for followup care.

(c) After the examination, each employee shall cause to be on file with the district superintendent a certificate from the examining physician and surgeon or physician assistant showing the employee was examined and found free from active tuberculosis. “Certificate,” as used in this subdivision, means a certificate signed by the examining physician and surgeon or physician assistant, or a notice from a public health agency or unit of the American Lung Association that indicates freedom from active tuberculosis. The latter, regardless of form, shall constitute evidence of compliance with this section.

(d) This examination is a condition of initial employment and the expense incident thereto shall be borne by the applicant unless otherwise provided by rules of the governing board. However, the board may, if an applicant is accepted for employment, reimburse the person in a like manner prescribed for employees in subdivision (e).

(e) The governing board of each district shall reimburse the employee for the cost, if any, of this examination. The board may provide for the examination required by this section or may establish a reasonable fee for the examination that is reimbursable to employees of the district complying with this section.

(f) At the discretion of the governing board, this section shall not apply to those employees not requiring certification qualifications who are employed for any period of time less than a college year whose functions do not require frequent or prolonged contact with students.

The governing board may, however, require the examination and may, as a contract condition, require the examination of persons employed under contract, other than those persons specified in subdivision (a), if the board believes the presence of these persons in and around college premises would constitute a health hazard to students.

(g) If the governing board of a community college district determines by resolution, after hearing, that the health of students in the district would not be jeopardized thereby, this section shall not apply to any employee of the district who files an affidavit stating that he or she adheres to the faith or teachings of any well-recognized religious sect, denomination, or organization and in accordance with its creed, tenets, or principles depends for healing upon prayer in the practice of religion and that to the best of his or her knowledge and belief he or she is free from active tuberculosis. If at any time there should be probable cause to believe that the affiant is afflicted with active tuberculosis, he or she may be excluded from service until the governing board of the employing district is satisfied that he or she is not so afflicted.

(h) A person who transfers his or her employment from one campus or community college district to another shall be deemed to meet the requirements of subdivision (a) if the person can produce a certificate that shows that he or she was examined within the past four years and was found to be free of communicable tuberculosis, or if it is verified by the college previously employing him or her that it has a certificate on file that contains that showing.

A person who transfers his or her employment from a private or parochial elementary school, secondary school, or nursery school to the community college district subject to this section shall be deemed to meet the requirements of subdivision (a) if the person can produce a certificate as provided for in Section 121525 of the Health and Safety Code that shows that he or she was examined within the past four years and was found to be free of communicable tuberculosis, or if it is verified by the school previously employing him or her that it has the certificate on file.

(i) Any governing board of a community college district providing for the transportation of students under contract shall require as a condition of the contract the examination for active tuberculosis, as provided in subdivision (a), of all drivers transporting the students, provided that privately contracted drivers who transport the students on an infrequent basis, not to exceed once a month, shall be excluded from this requirement.

(j) Examinations required pursuant to subdivision (i) shall be made available without charge by the local health officer.

(Amended by Stats. 2010, Ch. 512, Sec. 11. Effective January 1, 2011.)



87410

Any academic employee not a regular employee who fails to signify his acceptance within 45 consecutive calendar days after notice of his or her election or employment has been given him or her, or mailed to him or her by United States registered mail with postage thereon prepaid at his or her last known place of address, by the clerk or secretary of the governing board of the community college district, shall be deemed to have declined the employment.

(Amended by Stats. 1990, Ch. 1302, Sec. 42. Effective September 25, 1990.)



87411

If, without good cause, a regular employee of a community college district fails prior to July 1st of any college year to notify the governing board of the district of his or her intention to remain or not to remain in the service of the district, as the case may be, during the ensuing college year if a request to give that notice, including a copy of this section, was personally served upon the employee, or mailed to him or her by United States certified mail with return receipt requested to his or her last known place of address, by the clerk or secretary of the governing board of the community college district, not later than the preceding May 30th, the employee may be deemed to have declined employment and his or her services as an employee of the district may be terminated on June 30th of that year.

(Amended by Stats. 1995, Ch. 758, Sec. 138. Effective January 1, 1996.)



87413

Except as otherwise provided in Sections 87415 to 87424, inclusive, every contract or regular employee employed before July 1, 1947, shall be deemed to have been employed on the date upon which he or she first accepted employment in a probationary position.

In case two or more employees accepted employment on the same date, the governing board of the district shall determine the order of employment by lots drawn by the employees concerned or assigned at random by an independent auditing firm employed in accordance with Section 87414.

(Amended by Stats. 1995, Ch. 758, Sec. 139. Effective January 1, 1996.)



87414

Every contract or regular employee employed after June 30, 1947, shall be deemed to have been employed on the date upon which he or she first rendered paid service in a probationary or contract position.

Every academic employee who first rendered paid service on the same date shall participate in a single drawing to determine the order of employment, except that in community college districts having a full-time equivalent student in excess of 15,000, an independent auditing firm may be employed to assign to those employees numbers at random which shall determine the order of employment. Any determination of an employee’s order of employment pursuant to this section shall be made within 30 days of the date service was first rendered by the employee.

(Amended by Stats. 1995, Ch. 758, Sec. 140. Effective January 1, 1996.)



87415

The following general provisions shall apply regardless of date of employment:

The order once determined by lot shall be permanent, and shall be entered on the permanent records of the district.

Records showing date of employment, whether kept by the district or by the county, shall be accessible, on demand, to any academic employee of the district or to his or her designated representative.

In the absence of records as to any of the matters referred to in the two preceding sections, the board, in accordance with evidence presented, shall determine the order of employment after giving employees a reasonable opportunity to present such evidence.

The governing board of every community college district shall establish the order of employment of all contract or regular employees of the district in the manner prescribed by Sections 87400 to 87424, inclusive, and shall keep a roster of same as a public record.

Whether or not a roster is kept in other districts, the order of employment in all districts, when required, shall be determined as prescribed by Sections 87400 to 87424, inclusive.

The board shall have power and it shall be its duty to correct any errors discovered from time to time in its records showing the order of employment.

(Amended by Stats. 1990, Ch. 1302, Sec. 45. Effective September 25, 1990.)



87416

When any college or part thereof shall have been transferred from one community college district to another, employment for any employees who transfer with the college or part thereof shall date from the time those employees first accepted employment (if before July 1, 1947) or rendered paid service (if after June 30, 1947) as contract employees in the district from which the college or part thereof and the employees were transferred.

(Amended by Stats. 1990, Ch. 1302, Sec. 46. Effective September 25, 1990.)



87417

When any academic employee shall have resigned or been dismissed for cause and shall thereafter have been reemployed by the board, his or her date of employment shall be deemed to be the date on which he or she first accepted reemployment (if reemployed before July 1, 1947) or rendered paid service (if reemployed after June 30, 1947) after his or her reemployment.

When an employee’s services are terminated for lack of enrollment or discontinuance of service or are otherwise interrupted in a manner declared by law not to constitute a break in service, his or her original order of employment shall stand.

(Amended by Stats. 1990, Ch. 1302, Sec. 47. Effective September 25, 1990.)



87418

Nothing in Section 72400, Part 13 (commencing with Section 22000), Article 5 (commencing with Section 32340) of Chapter 3 of Part 19, of Division 1 of Title 1 and this part, shall be construed in a manner to deprive any person of his or her rights and remedies in a court of competent jurisdiction on a question of law and fact.

(Amended by Stats. 1995, Ch. 758, Sec. 141. Effective January 1, 1996.)



87419

Nothing in Section 72400, Part 13 (commencing with Section 22000), Article 5 (commencing with Section 32340) of Chapter 3 of Part 19, of Division 1 of Title 1 and this part, shall be construed to repeal or negate any provisions concerning employees of community college districts contained in the charter of any city, county, or city and county, adopted and approved in conformity with Article XI of the California Constitution.

(Amended by Stats. 1995, Ch. 758, Sec. 142. Effective January 1, 1996.)



87419.1

Notwithstanding Section 87419, and notwithstanding provisions of the charter of any city or city and county to the contrary, on and after July 1, 1978, the academic employees of any community college district governed by the charter who serve as the head of a department of the district or in an administrative or supervisory position shall neither acquire nor retain permanent status in that position unless the employee is or becomes eligible for permanent status in accordance with provisions of this code.

(Amended by Stats. 1990, Ch. 1302, Sec. 48. Effective September 25, 1990.)



87420

All employments made under Sections 87405 to 87451, inclusive, Sections 87454 to 87462, inclusive, Section 87464, Sections 87468 to 87480, inclusive, or Sections 87600 to 87626, inclusive, shall be subordinate to the right of the Legislature to amend or repeal Sections 87405 to 87451, inclusive, Sections 87454 to 87462, inclusive, Section 87464, Sections 87468 to 87480, inclusive, Sections 87600 to 87626 inclusive, or any provision or provisions thereof at any time, and nothing herein contained shall be construed to confer upon any person employed pursuant to the provisions hereof a contract that will be impaired by the amendment or repeal of Sections 87405 to 87451, inclusive, Sections 87454 to 87462, inclusive, Section 87464, Sections 87468 to 87480, inclusive, and Sections 87600 to 87626, inclusive, or of any provision or provisions thereof.

(Amended by Stats. 1995, Ch. 758, Sec. 143. Effective January 1, 1996.)



87421

Nothing in this code shall be construed as prohibiting the employment of persons in academic positions for less than a full school year in temporary schools or classes.

(Amended by Stats. 1990, Ch. 1302, Sec. 50. Effective September 25, 1990.)



87422

Any agreement between the governing board of a community college district and authorities of any foreign country, or of any state, territory, or possession of the United States, or of any other district within the state, for the temporary exchange of academic employees, shall be for a period not to exceed three years. No exchange shall be made without the consent of the academic employees to be exchanged.

No person may serve as an exchange employee of a community college district in the state unless he or she or is qualified for service under Section 87355, 87356, or 87359.

(Amended by Stats. 1990, Ch. 1302, Sec. 51. Effective September 25, 1990.)



87423

Acceptance of any exchange position by an employee of a community college district in the state shall not affect his or her right to the permanent classification to which he or she is entitled, at the time of the acceptance, or any of his or her rights under the state teachers’ retirement salary provisions of this code, or under any local or district retirement plan, or system. The time served in the exchange position shall be counted as time served in the service of the district in which the employee is employed immediately prior to acceptance of the exchange position in determining his or her status under Section 72400, Part 13 (commencing with Section 22000), Article 5 (commencing with Section 32340) of Chapter 3 of Part 19, this part, under the provisions of this code relating to state retirement salary, and under any local or district retirement plan.

(Amended by Stats. 1995, Ch. 758, Sec. 144. Effective January 1, 1996.)



87424

If the employee from the district within the state who serves as an exchange instructor without the state and the governing board regularly employing him or her so agree, the district may pay his or her regular salary, making all deductions provided by law for retirement purposes, during the period of the exchange teaching. In such case, the district shall not pay the salary of the exchange employee from without the state, serving the district in exchange for its regular instructor.

In the event an employee from a district within this state serving as an exchange instructor without the state and to whom the governing board of such district is paying the regular salary of such instructor as herein provided, is compelled to absent himself or herself from his or her duties because of injury, illness, or quarantine, the governing board of the district within this state may pay the substitute employed to take the place of such instructor and shall deduct the amount so paid the substitute from the compensation of the employee.

(Amended by Stats. 1981, Ch. 470, Sec. 352.)



87428

No community college district may adopt or maintain any rule or regulation which requires a candidate for an academic position to be a resident of the district or to become a resident of the district, or which requires that an employee maintain residency within the district; nor may a district grant any preferential treatment to candidates or employees because they are residents of the district.

(Amended by Stats. 1990, Ch. 1302, Sec. 52. Effective September 25, 1990.)



87436

Any librarian when employed full time as librarian or serving full time, partly as librarian and partly as an instructor, shall rank as an instructor.

(Enacted by Stats. 1976, Ch. 1010.)



87448

(a) No physician, psychiatrist, oculist, dentist, dental hygienist, optometrist, otologist, podiatrist, audiologist, or nurse not employed in that capacity by the State Department of Public Health, shall be, nor shall any other person be, employed or permitted to supervise the health and physical development of students unless he or she holds a services credential with a specialization in health or a valid credential issued prior to November 27, 1970, or unless he or she meets applicable minimum qualifications established by the board of governors.

(b) Any psychologist employed pursuant to this section shall hold a school psychologist credential, a general pupil personnel services credential authorizing service as a school psychologist, a standard designated services credential with a specialization in pupil personnel services authorizing service as a psychologist, a services credential issued by the board of governors or the Commission for Teacher Preparation and Licensing, or meet applicable minimum qualifications established by the board of governors.

(c)  No authorization for service as a school nurse shall authorize teaching services unless the individual is qualified for faculty service pursuant to minimum qualifications established by the board of governors.

(d) A physician employed by a district to perform medical services on a halftime or greater than halftime basis shall hold a valid certificate to practice medicine and surgery issued by the State Board of Medical Examiners or the Board of Osteopathic Examiners. The qualifications for a physician employed for less than halftime shall be a valid certificate to practice medicine and surgery issued by the State Board of Medical Examiners.

(Amended by Stats. 1995, Ch. 758, Sec. 145. Effective January 1, 1996.)



87449

When an instructor of classes for adults serves sufficient probationary time to be eligible for election to permanent classification in that district, his or her tenure shall be for service which is equivalent to the average number of hours per week which he or she has served during his or her probationary years. In no case shall such an employee be classified as permanent for more than one full-time assignment. The service for which such a person has acquired tenure may be reduced in conformity with Sections 87743 and 87744.

(Amended by Stats. 1990, Ch. 1302, Sec. 63. Effective September 25, 1990.)



87451

Nothing in Section 87468 shall be construed to give regular classification to a person in the adult school who is already classified as a regular employee in the day school. In case an instructor obtains permanent classification in the evening school and later is eligible for the same classification in the day school by reason of having served the contract period therein, he or she shall be given a choice as to which classification he or she shall take.

Notwithstanding any other provision to the contrary, service in the evening school shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a regular employee in the day school, except service in the evening school rendered by a person rendering services in the day school who is directed or specifically requested by the community college district to render services in the evening school either in addition to, or instead of, rendering service in the day school. Service in the day school shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a regular employee in the evening school, except service in the day school rendered by a person rendering services in the evening school who is directed or specifically requested by the community college district to render service in the day school either in addition to, or instead of, rendering service in the evening school.

(Amended by Stats. 1995, Ch. 758, Sec. 146. Effective January 1, 1996.)



87453

No regular employee of a community college district shall be dismissed without his or her consent or deprived of his or her classification as a regular employee of the district when the district does not have sufficient funds to pay his salary.

(Amended by Stats. 1995, Ch. 758, Sec. 147. Effective January 1, 1996.)



87454

A tenured employee, when assigned from a faculty position to an educational administrative position, or assigned any special or other type of work, or given special classification or designation, shall retain his or her status as a tenured faculty member.

(Amended (as amended by Stats. 1988, Ch. 973) by Stats. 1990, Ch. 1302, Sec. 64. Effective September 25, 1990.)



87457

Whenever a person employed in an administrative position is assigned to a faculty position, the governing board of the community college district shall give the employee, when requested by him or her, a written statement of the reasons for the transfer.

(Amended by Stats. 1988, Ch. 973, Sec. 32. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)



87458

A person employed in an administrative position that is not part of the classified service, who has not previously acquired tenured status as a faculty member in the same district and who is not under contract in a program or project to perform services conducted under contract with public or private agencies, or in other categorically funded projects of indeterminate duration, shall have the right to become a first-year probationary faculty member once his or her administrative assignment expires or is terminated if all of the following apply:

(a) The process by which the governing board reaches the determination shall be developed and agreed upon jointly by representatives of the governing board and the academic senate, and approved by the governing board. The agreed upon process shall include reasonable procedures to ensure that the governing board relies primarily upon the advice and judgment of the academic senate to determine that the administrator possesses the minimum qualifications for employment as a faculty member. The process shall further require that the governing board provide the academic senate with an opportunity to present its views to the governing board before the board makes a determination and that the written record of the decision, including the views of the academic senate, shall be available for review pursuant to Section 87358.

(b) Until a joint agreement is reached pursuant to subdivision (a), the district process in existence on January 1, 1989, shall remain in effect.

(c) The administrator has completed at least two years of satisfactory service, including any time previously served as a faculty member, in the district.

(d) The termination of the administrative assignment is for any reason other than dismissal for cause.

(e) This section shall apply to every educational administrator whose first day of paid service in the district as a faculty member or an administrator is on or after July 1, 1990.

(Amended by Stats. 2001, Ch. 144, Sec. 1. Effective January 1, 2002.)



87458.1

(a) A person employed in an administrative or supervisory position requiring certification qualifications upon completing a probationary period, including any time served as a classroom instructor, in the same district, shall be classified as and become a regular employee as a classroom instructor.

(b) This section shall only apply to persons whose first day of paid service in the district without a break in service precedes July 1, 1990.

(Added by Stats. 1990, Ch. 1302, Sec. 66. Effective September 25, 1990.)



87459

Notwithstanding the provisions of Section 87458 to the contrary, the governing board of any community college district shall, with respect to each person who is employed in an administrative or supervisory position requiring certification qualifications under a contract of employment providing a four-year term of employment and who either has not been previously employed by the district in such position or has been employed in such position but not under such a four-year contract, determine prior to May 15 of the third year under such four-year contract of employment whether to grant or deny the person regular classification as a classroom instructor. If the board grants the classification, the person shall be classified as and become a regular employee as a classroom instructor. This section shall only apply to persons whose first day of paid service in the district without a break in service precedes July 1, 1990.

(Amended by Stats. 1990, Ch. 1302, Sec. 67. Effective September 25, 1990.)



87460

A person employed in an administrative or supervisory position by more than one district shall be given regular classification in whichever district he or she may select for the regular classification. Other regular classification shall be given to such an employee in a district situated wholly or partly within a city or city and county where the charter of the city or city and county provides for other classification. This section shall apply only to persons whose first day of paid service in the district without a break in service precedes July 1, 1990.

(Amended by Stats. 1995, Ch. 758, Sec. 148. Effective January 1, 1996.)



87462

A permanent employee of a high school district who was classified as such while serving in a community college maintained by the high school district shall, if the high school district is included in a community college district, be classified as a regular employee of the community college district if employed by the community college district in a faculty position.

(Amended by Stats. 1990, Ch. 1302, Sec. 70. Effective September 25, 1990.)



87463

Any community college faculty member who instructs in a four-year state institution of higher education maintained on the campus of the community college pursuant to contracts entered into between the Trustees of the California State University and the district, shall, without regard to subject or grade taught, whether of community college level or higher, acquire and retain all rights to employment in the district the same as though the employee were teaching exclusively in a community college of the district. However, nothing in this section shall be construed to prevent the employee from resigning from employment in the district pursuant to the provisions of Section 87730.

(Amended by Stats. 1990, Ch. 1302, Sec. 71. Effective September 25, 1990.)



87464

The division, uniting, unification, or consolidation of any community college district or districts, or any change in district boundaries or organization, shall not affect the classification of academic employees already employed by any district affected. These employees shall have the same status with respect to their classification by the district, including time served as contract employees of the district after the division, uniting, unification, or consolidation, or change in district boundaries or organization as they had prior thereto. If the division, uniting, unification, or consolidation, or change in district boundaries or organization results in the college or other place in which any such employee is employed being maintained by another district, the employee, if a regular employee of the district that formerly maintained the college or other place of employment, shall be employed as a regular employee of the district which thereafter maintains the college or other place of employment, unless the employee elects to continue in the employ of the first district. If the employee is a contract employee of the district that formerly maintained the college or other place of employment, he or she shall be employed by the district which thereafter maintains the college or other place of employment, unless the contract employee is terminated by the district pursuant to Article 2 (commencing with Section 87600). If not so terminated, his or her status with respect to classification by the district shall be the same as it would have been had the college or other place of employment continued to be maintained by the district that formerly maintained it. As used in this paragraph, “the college or other place in which any employee is employed” and all references thereto, includes, but is not limited to, the college services or college program which, as a result of any division, uniting, unification, or consolidation of a district, will be provided by another district, irrespective of whether any particular building or buildings in which the service or program was conducted is physically located in the new district and irrespective of whether any new district resulting from the division elects to provide for the education of its students by contracting with another community college district until the time that the new district constructs its own facilities.

As used in this section, “any change in district boundaries or organization” includes, but is not limited to, the formation of a community college district.

(Amended by Stats. 1995, Ch. 758, Sec. 150. Effective January 1, 1996.)



87467

The retirement of any employee of a community college district under the provisions of any retirement law shall automatically effect the dismissal of the employee from the employ of the district at the end of the current school year.

(Enacted by Stats. 1976, Ch. 1010.)



87468

A contract employee who, in any one college year, has served for at least 75 percent of the number of days the regular schools of the district in which he or she is employed are maintained shall be deemed to have served a complete college year. In case of evening schools, 75 percent of the number of days the evening schools of the district are in session shall be deemed a complete college year.

(Amended by Stats. 1995, Ch. 758, Sec. 151. Effective January 1, 1996.)



87469

Notwithstanding Section 87468, a contract employee employed by a community college district who, in any college year consisting of two semesters or three quarters, has served more than 75 percent of the number of hours considered as a full-time assignment for regular employees having similar duties in the community colleges of the district in which he or she is employed, shall be deemed to have served a complete college year.

(Amended by Stats. 1995, Ch. 758, Sec. 152. Effective January 1, 1996.)



87470

(a) (1) The governing board of a community college district may employ academic employees, including educational administrators, in programs and projects to perform services conducted under contract with public or private agencies, or other categorically funded projects of indeterminate duration under terms and conditions mutually agreed upon by the employee and the governing board. The agreement shall be reduced to writing.

(2) Service pursuant to this section shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a regular employee of a community college district unless both of the following occur:

(A) The person has served as a faculty member pursuant to this section for at least 75 percent of the number of days in regular schools of the district by which he or she is employed are maintained.

(B) The person is subsequently employed as a contract employee in a faculty position.

(3) Persons may be employed for periods that are less than a full college year, and may be terminated at the expiration of the contract or specially funded project without regard to other requirements of this code respecting the termination of contract or regular employees.

(b) This section shall not be construed to apply to any faculty member who has been employed in the regular educational programs of the district as a contract employee before being subsequently assigned to any one of these programs, nor shall it apply to those employees employed in programs operated pursuant to, or funded pursuant to, Article 8 (commencing with Section 69640) of Chapter 2 of Part 42, or Section 84850.

(c) Notwithstanding any other provision of law, upon termination or expiration of employment under this section, a person employed as an educational administrator shall not be entitled to the rights set forth in Section 87458 unless those rights are provided pursuant to his or her contract of employment.

(Amended by Stats. 2001, Ch. 144, Sec. 2. Effective January 1, 2002.)



87471

Service by a person as an instructor in classes conducted at regional occupational centers or programs, as authorized pursuant to Section 52301, shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a regular employee of a community college district.

This section shall not be construed to apply to any faculty member who has been employed to instruct in the regular educational programs of the district and subsequently assigned as an instructor in regional occupational centers or programs, nor shall it affect the status of regional occupational center instructors classified as regular or contract at the time this section becomes effective.

(Amended by Stats. 1990, Ch. 1302, Sec. 74. Effective September 25, 1990.)



87473

Service under a credential authorizing service only as an instructor of basic military drill in community college cadet companies established under Chapter 1 (commencing with Section 500) of Part 2 of Division 2 of the Military and Veterans Code shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a regular employee of a community college district.

(Enacted by Stats. 1976, Ch. 1010.)



87474

(a) Nothing in this code shall be construed as permitting a faculty member to acquire regular classification with respect to employment in either of the following:

(1) A summer term maintained by a community college district.

(2) An intersession term maintained by a community college district, if the exclusion of the intersession term is in accordance with a collective bargaining agreement applicable to that employee.

(b) Service in connection with the employment referenced in subdivision (a) shall not be included in computing the service required as a prerequisite to attainment of, or eligibility for, classification as a regular employee of the district.

(c) The Legislature finds and declares that this section does not constitute a change in, but is declaratory of, the preexisting law.

(Amended by Stats. 2002, Ch. 85, Sec. 1. Effective January 1, 2003.)



87475

If an employee of a community college district has served as a contract employee of the district in a faculty position, for one complete school year, and in the year immediately preceding the service as contract employee has served as a temporary faculty member for at least 75 percent of the number of days the regular schools of the district were maintained, the governing board of the district may count the year of employment as a temporary employee as one year of the probationary period which he or she is required by law to serve as a condition to being classified as a regular employee of the district.

(Amended by Stats. 1990, Ch. 1302, Sec. 77. Effective September 25, 1990.)



87477

Governing boards of community college districts shall classify as contract employees, those faculty members who have not been classified as regular employees or as temporary employees. The classification shall be made at the time of employment and thereafter in the month of July of each school year. At the time of initial employment during each academic year, each new faculty member shall receive a written statement indicating his or her employment status and the salary that he or she is to be paid. If a community college district hires a faculty member as a temporary employee, the written statement shall clearly indicate the temporary nature of the employment and the length of time for which the person is being employed. If a written statement does not indicate the temporary nature of the employment, the faculty member shall be deemed to be a contract employee of the community college district, unless employed with regular status.

(Amended by Stats. 1990, Ch. 1302, Sec. 79. Effective September 25, 1990.)



87478

Except as provided in Sections 87481 and 87482, governing boards of community college districts shall classify faculty employed to fill positions of regularly employed persons absent from service as temporary employees.

After September 1 of any school year, the governing board of a community college district may employ, for the remainder of the school year, in temporary status any otherwise qualified person who consents to be so employed in a position for which no regular employee is available, including persons retired for service under the State Teachers’ Retirement System. Inability to acquire the services of a qualified regular employee shall be demonstrated to the satisfaction of the board of governors.

Any person employed for one complete school year as a temporary employee shall, if reemployed for the following school year in a faculty position, be classified by the governing board as a contract employee and the previous year’s employment as a temporary employee shall be deemed a year of employment as a contract employee for purposes of acquiring regular status.

(Amended by Stats. 1990, Ch. 1302, Sec. 80. Effective September 25, 1990.)



87480

Governing boards of community college districts shall classify as temporary employees faculty members, who are employed to serve from day to day during the first three school months of any school term to instruct temporary classes not to exist after the first three school months of any school term or to perform any other duties which do not last longer than the first three school months of any school term, or to instruct in special day and evening classes for adults or in schools of migratory population for not more than four school months of any school term. If the classes or duties continue beyond the first three school months of any school term or four school months for special day and evening classes for adults, or schools for migratory population, the employee, unless a regular employee, shall be classified as a contract employee. The school year may be divided into not more than two school terms for the purposes of this section.

In any district, the governing board may, to prevent the stoppage of district business when an actual emergency arises and persons are not immediately available for contract classification, make an appointment to a position on a temporary basis for a period not to exceed 20 working days. The person so appointed shall be deemed to be a temporary employee who is employed to serve from day to day. Service by a person in such an appointment on a temporary basis shall not be included in computing the service required as a prerequisite to attainment of, or eligibility to, classification as a regular employee of a community college district.

(Amended by Stats. 1990, Ch. 1302, Sec. 81. Effective September 25, 1990.)



87481

Notwithstanding the provisions of Sections 87478 and 87480, the governing board of a community college district may employ any qualified individual as a temporary faculty member for a complete school year, but not less than one semester or quarter during a school year unless the date of rendering first paid service begins during the second semester or third quarter and prior to March 15th. The employment of these persons shall be based upon the need for additional faculty during a particular semester, quarter, or year because a faculty member has been granted leave for a semester, quarter, or year, or is experiencing long-term illness, and shall be limited, in number of persons so employed, to that need, as determined by the governing board.

Any person employed for one complete school year as a temporary employee shall, if reemployed for the following school year in a vacant faculty position, be classified by the governing board as a contract employee and the previous year’s employment as a temporary employee shall be deemed a year of employment as a contract employee for purposes of acquiring permanent status.

For purposes of this section “vacant position” means a position in which the employee is qualified to serve and which is not filled by a regular or contract employee. It shall not include a position which would be filled by a regular or contract employee except for the fact that such employee is on leave.

(Amended by Stats. 1990, Ch. 1302, Sec. 82. Effective September 25, 1990.)



87482

(a) (1) Notwithstanding Section 87480, the governing board of a community college district may employ any qualified individual as a temporary faculty member for a complete school year, but not less than a complete semester or quarter during a school year. The employment of those persons shall be based upon the need for additional faculty during a particular semester or quarter because of the higher enrollment of students during that semester or quarter as compared to the other semester or quarter in the academic year, or because a faculty member has been granted leave for a semester, quarter, or year, or is experiencing long-term illness, and shall be limited, in number of persons so employed, to that need, as determined by the governing board of the community college district.

(2) Employment of a person under this subdivision may be pursuant to contract fixing a salary for the entire semester or quarter.

(b) A person, other than a person serving as clinical nursing faculty and exempted from this subdivision pursuant to paragraph (1) of subdivision (c), shall not be employed by any one district under this section for more than two semesters or three quarters within any period of three consecutive years.

(c) (1) Notwithstanding subdivision (b), a person serving as full-time clinical nursing faculty or as part-time clinical nursing faculty teaching the hours per week described in Section 87482.5 may be employed by any one community college district under this section for up to four semesters or six quarters within any period of three consecutive academic years between July 1, 2007, and December 31, 2015, inclusive.

(2) A community college district that employs faculty pursuant to this subdivision shall provide data to the chancellor’s office as to the number of faculty members hired under this subdivision, and what the ratio of full-time to part-time faculty was for each of the three academic years prior to the hiring of faculty under this subdivision and for each academic year for which faculty is hired under this subdivision. This data shall be submitted, in writing, to the chancellor’s office on or before June 30, 2012.

(3) The Chancellor of the California Community Colleges shall report, in writing, to the Legislature and the Governor on or before September 30, 2012, in accordance with data received pursuant to paragraph (2), the number of community college districts that hired faculty under this subdivision, the number of faculty members hired under this subdivision, and what the ratio of full-time to part-time faculty was for these community college districts in each of the three academic years prior to the operation of this subdivision and for each academic year for which faculty is hired under this subdivision.

(4) A community college district may not employ a person pursuant to this subdivision if the hiring of that person results in an increase in the ratio of part-time to full-time nursing faculty in that district.

(Amended by Stats. 2014, Ch. 34, Sec. 21. Effective June 20, 2014.)



87482.4

(a) The Legislature finds and declares that, in the state’s community college system, teaching constitutes a greater share of the faculty workload, as compared to the California State University or the University of California systems. California’s community college system requires that a faculty member hold, as a basic qualification, a master’s degree. Furthermore, the community college system uses a different professional review process, as compared to the California State University or the University of California systems.

(b) The California Postsecondary Education Commission shall conduct a comprehensive study of the California Community College system’s part-time faculty employment, salary, and compensation patterns as they relate to full-time community college faculty with similar education credentials and work experience. The study shall include a representative sample of urban, rural, and suburban community colleges in California and shall also refer to similarly situated community colleges in other states.

(c) The study specified in subdivision (b) shall include, but not necessarily be limited to, the addressing of policy options available to achieve pay equity between community college part-time faculty and full-time faculty and shall also include both of the following:

(1) A quantitative analysis examining duties and tasks of part-time faculty as compared to full-time faculty. The duties and tasks examined shall include classroom teaching, preparation, office hours, recordkeeping, student evaluations, recommendations, and other professional practices that compare the similarities and differences between a part-time and full-time faculty position. This quantitative analysis shall also include both of the following:

(A) An examination of whether part-time faculty salaries vary significantly among community colleges and the factors that are associated with any salary differential.

(B) Data concerning the salary compensation pattern for part-time community college faculty in California and in similarly situated community colleges in other states, and the disparity between part-time and full-time compensation for the equivalent education and experience.

(2) An identification of specific policy and fiscal recommendations that would enable the California Community Colleges to achieve a compensation schedule that achieves pay equity for part-time faculty.

(d) The California Postsecondary Education Commission shall, in conducting the study required by this section, consult various representatives of the education community, including the Board of Governors of the California Community Colleges, community college faculty groups, and other interested parties.

(e) Notwithstanding Section 7550.5 of the Government Code, the California Postsecondary Education Commission shall release the preliminary findings of the study required by this section to the Legislature and the Governor, on or before March 31, 2000, and shall transmit the study to the Legislature and the Governor on or before July 1, 2000.

(f) It is the intent of the Legislature that funding for conducting the study required by this section shall be made available through an appropriation, either in future legislation or in the annual Budget Act, in an amount of up to one hundred fifty thousand dollars ($150,000).

(Added by Stats. 1999, Ch. 738, Sec. 2. Effective January 1, 2000.)



87482.5

(a) Notwithstanding any other law, a person who is employed to teach adult or community college classes for not more than 67 percent of the hours per week considered a full-time assignment for regular employees having comparable duties shall be classified as a temporary employee, and shall not become a contract employee under Section 87604. If the provisions of this section are in conflict with the terms of a collective bargaining agreement in effect on or before January 1, 2009, the provisions of this section shall govern the employees subject to that agreement upon the expiration of the agreement.

(b) Service as a substitute on a day-to-day basis by persons employed under this section shall not be used for purposes of calculating eligibility for contract or regular status.

(c) (1) Service in professional ancillary activities by persons employed under this section, including, but not necessarily limited to, governance, staff development, grant writing, and advising student organizations, shall not be used for purposes of calculating eligibility for contract or regular status unless otherwise provided for in a collective bargaining agreement applicable to a person employed under this section.

(2) This subdivision may not be construed to affect the requirements of subdivision (d) of Section 84362.

(Amended by Stats. 2008, Ch. 84, Sec. 1. Effective January 1, 2009.)



87482.6

(a) Until the provisions of Section 84750 regarding program-based funding are implemented by a standard adopted by the board of governors that establishes the appropriate percentage of hours of credit instruction that should be taught by full-time instructors, the Legislature wishes to recognize and make efforts to address longstanding policy of the board of governors that at least 75 percent of the hours of credit instruction in the California Community Colleges, as a system, should be taught by full-time instructors. To this end, community college districts which have less than 75 percent of their hours of credit instruction taught by full-time instructors shall apply a portion of the program improvement allocation received pursuant to Section 84755 as follows:

(1) Districts which, in the prior fiscal year, had between 67 percent and 75 percent of their hours of credit instruction taught by full-time instructors shall apply up to 33 percent of their program improvement allocation as necessary to reach the 75 percent standard. If a district in this category chooses instead not to improve its percentage, the board of governors shall withhold 33 percent of the district’s program improvement allocation.

(2) Districts which, in the prior fiscal year, had less than 67 percent of their hours of credit instruction taught by full-time instructors shall apply up to 40 percent of their program improvement allocation as necessary to reach the 75 percent standard. If a district in this category chooses instead not to improve its percentage, the board of governors shall withhold 40 percent of the district’s program improvement allocation.

Districts which maintain 75 percent or more of their hours of credit instruction taught by full-time instructors shall otherwise be free to use their program improvement allocation for any of the purposes specified in Section 84755.

(b) The board of governors shall adopt regulations for the effective administration of this section. Unless and until amended by the board of governors, the regulations shall provide as follows:

(1) In computing the percentage of hours of credit instruction taught by full-time instructors, the hours of overload teaching by full-time instructors shall be excluded from both the total hours of credit instruction taught by full-time and part-time instructors and the total hours of instruction taught by full-time instructors.

(2) A full-time instructor shall be defined as any regular and contract faculty member teaching credit instruction.

(3) The chancellor shall compute and report to each community college district the number of full-time faculty (FTF) which are to be secured through the use of the prescribed portion of program improvement revenue allocated to each district. This computation shall be made by dividing the applicable portion of program improvement revenue (0 percent, 33 percent, or 40 percent of the program improvement allocation), by the statewide average “replacement cost” (a figure which represents the statewide average faculty salary plus benefits, minus the statewide average hourly rate of compensation for part-time instructors times the statewide average full-time teaching load). If the quotient is not a whole number, then the quotient shall be rounded down to the nearest whole number. If this quotient, once applied, will result in the district exceeding the 75 percent standard, the chancellor shall further reduce the quotient to a whole number that will leave the district as close as possible to, but in excess of, the 75 percent standard.

By March 15th of each year, the chancellor shall report to each district an estimate of the number of FTF to be secured based upon the appropriation of revenues contained in the annual Budget Bill.

(4) On or before December 31, 1991, the chancellor shall determine the extent to which each district, by September 30, 1991, has hired the number of FTF determined pursuant to paragraph (3) for the 1989–90 and 1990–91 fiscal years. To the extent that the cumulative number of FTF have not been retained, the chancellor shall reduce the district’s base budget for 1991–92 and subsequent fiscal years by an amount equivalent to the average replacement cost times the deficiency in the number of FTF.

(Added by Stats. 1988, Ch. 973, Sec. 35.)



87482.7

(a) The board of governors shall, pursuant to paragraph (6) of subdivision (b) of Section 70901, adopt regulations that establish minimum standards regarding the percentage of hours of credit instruction that shall be taught by full-time instructors.

(b) Upon notification by the board of governors, the Department of Finance shall transfer any money deducted from district apportionments pursuant to the regulations adopted under this section. This money shall be transferred to the Employment Opportunity Fund pursuant to Section 87107.

(Amended by Stats. 2002, Ch. 1169, Sec. 3. Effective January 1, 2003.)



87482.8

Whenever possible:

(a) Part-time faculty should be informed of assignments at least six weeks in advance.

(b) Part-time faculty should be paid for the first week of an assignment when class is cancelled less than two weeks before the beginning of a semester. If a class meets more than once per week, part-time faculty should be paid for all classes that were scheduled for that week.

(c) The names of part-time faculty should be listed in the schedule of classes rather than just described as “staff.”

(d) Part-time faculty should be considered to be an integral part of their departments and given all the rights normally afforded to full-time faculty in the areas of book selection, participation in department activities, and the use of college resources, including, but not necessarily limited to, telephones, copy machines, supplies, office space, mail boxes, clerical staff, library, and professional development.

(Added by Stats. 2003, Ch. 882, Sec. 2. Effective January 1, 2004.)



87482.9

This section applies only to temporary and part-time faculty within the meaning of Section 87482.5. The issue of earning and retaining of annual reappointment rights shall be a mandatory subject of negotiation with respect to the collective bargaining process relating to any new or successor contract between community college districts and temporary or part-time faculty occurring on or after January 1, 2002.

(Added by Stats. 2001, Ch. 850, Sec. 1. Effective January 1, 2002.)



87483

Notwithstanding any other provision, the governing board of a community college district may establish regulations that allow academic employees to reduce their workload from full-time to part-time duties. The regulations shall include, but shall not be limited to, the following if the employees wish to reduce their workload and maintain retirement benefits pursuant to Section 22713 of this code or Section 20815 of the Government Code:

(a) The employee shall have reached the age of 55 prior to reduction in workload.

(b) The employee shall have been employed full time in an academic position or a position requiring certification qualifications, or both, for at least 10 years of which the immediately preceding five years were full-time employment.

(c) During the period immediately preceding a request for a reduction in workload, the employee shall have been employed full time in an academic position or a position requiring certification qualifications, or both, for a total of at least five years without a break in service. For purposes of this subdivision, sabbaticals and other approved leaves of absence shall not constitute a break in service. Time spent on a sabbatical or other approved leave of absence shall not be used in computing the five-year full-time service requirement prescribed by this subdivision.

(d) The option of part-time employment shall be exercised at the request of the employee and can be revoked only with the mutual consent of the employer and the employee.

(e) The employee shall be paid a salary which is the pro rata share of the salary he or she would be earning had he or she not elected to exercise the option of part-time employment but shall retain all other rights and benefits for which he or she makes the payments that would be required if he or she remained in full-time employment.

The employee shall receive health benefits as provided in Section 53201 of the Government Code in the same manner as a full-time employee.

(f) The minimum part-time employment shall be the equivalent of one-half of the number of days of service required by the employee’s contract of employment during his or her final year of service in a full-time position.

(g) The period of this part-time employment shall not exceed five years for employees subject to Section 20815 of the Government Code or 10 years for employees subject to Section 22713 of this code.

(h) The period of part-time employment of employees subject to Section 20815 of the Government Code shall not extend beyond the end of the college year during which the employee reaches his or her 70th birthday. This subdivision shall not apply to any employee subject to Section 22713 of this code.

(Amended by Stats. 1995, Ch. 758, Sec. 154. Effective January 1, 1996.)



87484

(a) In the event a regular employee of a community college district has tenure as a full-time regular employee of the district, any assignment or employment of such employee in addition to his or her full-time regular assignment may be terminated by the governing board of the district at any time.

(b) Any assignment or employment of a contract employee in addition to his or her full-time assignment may be terminated by the governing board of the district at any time.

(Amended by Stats. 1981, Ch. 470, Sec. 372.)



87485

Except as provided in Section 87744, any contract or agreement, express or implied, made by any employee to waive the benefits of this chapter or any part thereof is null and void.

Notwithstanding provisions of this or any other section of this code, governing boards of community college districts may employ persons in academic positions on less than a full-time basis.

(Amended by Stats. 1990, Ch. 1302, Sec. 85. Effective September 25, 1990.)



87486

The governing board of any community college district may employ or engage as an independent contractor a suitably skilled person to serve as limited-term or part-time reader assistant in connection with instruction in composition and writing, and in mathematics, to faculty. Any person employed as a reader shall not be deemed to be employed in a faculty position, and, unless otherwise determined by the governing board, shall not be subject to the provisions of Chapter 4 (commencing with Section 88000) of Part 51 of this division. The governing board may pay hourly or unit compensation rates as it deems proper for the services rendered. It is the intent of the Legislature in enacting this section not to authorize an increase in the number of students who may be assigned to any class, but to provide an opportunity for improvement in the quality of student writing and mathematics abilities through more frequent assignments of compositions and more work in mathematics made possible by the employment of suitably trained persons to assist the instructor in the careful marking and analysis of the students’ work. Furthermore, the means adopted for employing persons as reader assistants is not intended as an encroachment upon the merit system of public employment, but is adopted as the most practical arrangement, since most work of such nature will be done as part-time work and in the home.

(Amended by Stats. 1990, Ch. 1302, Sec. 86. Effective September 25, 1990.)



87487

(a) The governing board of any community college district may establish a faculty internship program pursuant to regulations adopted by the board of governors and may employ, as faculty interns within the program, graduate students enrolled in the California State University, the University of California, or any other accredited institution of higher education, or, in vocational and technical fields where a master’s degree is not generally expected or available, persons who are within one year of meeting the regular faculty minimum qualifications. Persons who meet the regular faculty minimum qualifications, but who lack teaching experience, may also be included in internship programs authorized by this section to the extent authorized by the board of governors.

(b) A student employed as a faculty intern shall be employed as a temporary faculty member under Section 87482.5 and shall meet the minimum qualifications for faculty interns set by the board of governors. The board of governors shall adopt regulations to implement faculty intern programs, including requirements for mentoring of each intern.

(Amended by Stats. 1995, Ch. 758, Sec. 155. Effective January 1, 1996.)



87488

Whenever the governing board of a community college district, by formal action, determines that because of impending curtailment of or changes in the manner of performing services, the best interests of the district would be served by encouraging the retirement of academic employees and that the retirement will result in a net savings to the district, an additional two years of service shall be credited under the Defined Benefit Program of the State Teachers’ Retirement Plan to an academic employee pursuant to Section 22714 if all of the conditions set forth in that section are satisfied.

(Amended by Stats. 2003, Ch. 313, Sec. 16. Effective January 1, 2004.)






ARTICLE 2 - Employment of Faculty

87600

The provisions of this article govern the employment of persons by a district to serve in faculty positions and establish certain rights for these employees. Other provisions of the law which govern the employment of community college faculty or establish rights and responsibilities for these persons shall be applied to persons employed by community college districts in a manner consistent with the provisions of this article.

(Amended by Stats. 1990, Ch. 1302, Sec. 90. Effective September 25, 1990.)



87601

For the purposes of this article:

(a) “Academic year” means that period between the first day of a fall semester or quarter and the last day of the following spring semester or quarter, excluding any intersession term that has been excluded pursuant to an applicable collective bargaining agreement.

(b) “Contract employee” means an employee of a district who is employed on the basis of a contract in accordance with Section 87605, subdivision (b) of Section 87608, or subdivision (b) of Section 87608.5.

(c) “District” means a community college district.

(d) “Positions requiring certification qualifications” are those positions which provide the services for which certifications have been established in this code.

(e) “Regular employee” means an employee of a district who is employed in accordance with subdivision (c) of Section 87608, subdivision (c) of Section 87608.5, or Section 87609.

(Amended by Stats. 2002, Ch. 85, Sec. 2. Effective January 1, 2003.)



87602

For the purposes of other provisions of law:

(a) A contract employee is a probationary employee.

(b) A regular or tenured employee is a permanent employee.

(Amended by Stats. 1988, Ch. 973, Sec. 36. Operative July 1, 1991, pursuant to Sec. 70(e) of Ch. 973.)



87603

This article does not apply to the employment of administrators employed by appointment or contract pursuant to Section 72411.

(Amended by Stats. 1995, Ch. 758, Sec. 156. Effective January 1, 1996.)



87604

The governing board of a community college district shall employ each academic employee as a contract employee, regular employee, or temporary employee.

(Amended by Stats. 1995, Ch. 758, Sec. 157. Effective January 1, 1996.)



87605

The governing board of a district shall employ faculty for the first academic year of his or her employment by contract. Any person who, at the time an employment contract is offered to him or her by the district, is neither a tenured employee of the district nor a probationary employee then serving under a second or third contract entered into pursuant to Section 87608 shall be deemed to be employed for “the first academic year of his or her employment.” A faculty member shall be deemed to have completed his or her first contract year if he or she provides service for 75 percent of the first academic year.

(Repealed and added by Stats. 1988, Ch. 973, Sec. 38. Operative July 1, 1991, pursuant to Sec. 70(e) of Ch. 973.)



87606

(a) An employment contract shall contain the terms and conditions that the governing board of the district and the proposed employee agree to and that are consistent with the law.

(b) A faculty member may be deemed to have completed the second, third, or fourth contract year, as appropriate, if the faculty member provides service for a percentage of the academic year as is required in an agreement between the governing board of the district and the exclusive bargaining representative of the faculty member. Time spent on paid or unpaid leave of absence may be included in computing service if the faculty member serves sufficient time during the year to allow for the evaluation of the faculty member as required by any negotiated evaluation procedure. For purposes of this subdivision, the paid or unpaid leave of absence may include, but is not limited to, any of the following:

(1) Leave for reason of the birth of and bonding with a child or bonding with an adopted or foster child.

(2) Leave to care for a parent, spouse, or child with a serious health condition.

(3) Leave because of an employee’s own serious health condition.

(Amended by Stats. 2014, Ch. 204, Sec. 1. Effective January 1, 2015.)



87607

Before making a decision relating to the continued employment of a contract employee, the following requirements shall be satisfied:

(a) The employee has been evaluated in accordance with the evaluation standards and procedures established in accordance with the provisions of Article 4 (commencing with Section 87660) of this chapter, a fact determined solely by the governing board.

(b) The governing board has received statements of the most recent evaluations.

(c) The governing board has received recommendations of the superintendent of the district and, if the employee is employed at a community college, the recommendations of the president of that community college.

(d) The governing board has considered the statement of evaluation and the recommendations in a lawful meeting of the board.

(Enacted by Stats. 1976, Ch. 1010.)



87608

If a contract employee is working under his or her first contract, the governing board, at its discretion and not subject to judicial review except as expressly provided in Sections 87610.1 and 87611, shall elect one of the following alternatives:

(a) Not enter into a contract for the following academic year.

(b) Enter into a contract for the following academic year.

(c) Employ the contract employee as a regular employee for all subsequent academic years.

(Repealed and added by Stats. 1988, Ch. 973, Sec. 40. Operative July 1, 1991, pursuant to Sec. 70(e) of Ch. 973.)



87608.5

If a contract employee is working under his or her second contract, the governing board, at its discretion and not subject to judicial review except as expressly provided in Sections 87610.1 and 87611, shall elect one of the following alternatives:

(a) Not enter into a contract for the following academic year.

(b) Enter into a contract for the following two academic years.

(c) Employ the contract employee as a regular employee for all subsequent academic years.

(Added by Stats. 1988, Ch. 973, Sec. 41. Operative July 1, 1991, pursuant to Sec. 70(e) of Ch. 973.)



87609

If a contract employee is employed under his or her third consecutive contract entered into pursuant to Section 87608.5, the governing board shall elect one of the following alternatives:

(a) Employ the probationary employee as a tenured employee for all subsequent academic years.

(b) Not employ the probationary employee as a tenured employee.

(Repealed and added by Stats. 1988, Ch. 973, Sec. 43. Operative July 1, 1991, pursuant to Sec. 70(e) of Ch. 973.)



87610

(a) The governing board shall give written notice of its decision under Section 87608 or 87608.5 and the reasons therefor to the employee on or before March 15 of the academic year covered by the existing contract. The notice shall be by registered or certified mail to the most recent address on file with the district personnel office. Failure to give the notice as required to a contract employee under his or her first or second contract shall be deemed an extension of the existing contract without change for the following academic year.

(b) The governing board shall give written notice of its decision under Section 87609 and the reasons therefor to the employee on or before March 15 of the last academic year covered by the existing contract. The notice shall be by registered or certified mail to the most recent address on file with the district personnel office. Failure to give the notice as required to a contract employee under his or her third consecutive contract shall be deemed a decision to employ him or her as a regular employee for all subsequent academic years.

(Repealed and added by Stats. 1988, Ch. 973, Sec. 45. Operative July 1, 1991, pursuant to Sec. 70(e) of Ch. 973.)



87610.1

(a) In those districts where tenure evaluation procedures are collectively bargained pursuant to Section 3543 of the Government Code, the faculty’s exclusive representative shall consult with the academic senate prior to engaging in collective bargaining on these procedures.

(b) Allegations that the community college district, in a decision to grant tenure, made a negative decision that to a reasonable person was unreasonable, or violated, misinterpreted, or misapplied, any of its policies and procedures concerning the evaluation of probationary employees shall be classified and procedurally addressed as grievances. Allegations that the community college district in a decision to reappoint a probationary employee violated, misinterpreted, or misapplied any of its policies and procedures concerning the evaluation of probationary employees shall be classified and procedurally addressed as grievances. If there is no contractual grievance procedure resulting in arbitration, these allegations shall proceed to hearing in accordance with Section 87740.

“Arbitration,” as used in this section, refers to advisory arbitration, as well as final and binding arbitration.

(c) Any grievance brought pursuant to subdivision (b) may be filed by an employee on his or her behalf, or by the exclusive bargaining representative on behalf of an employee or a group of employees in accordance with Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code. The exclusive representative shall have no duty of fair representation with respect to taking any of these grievances to arbitration, and the employee shall be entitled to pursue a matter to arbitration with or without the representation by the exclusive representative. However, if a case proceeds to arbitration without representation by the exclusive representative, the resulting decision shall not be considered a precedent for purposes of interpreting tenure procedures and policies, or the collective bargaining agreement, but instead shall affect only the result in that particular case. When arbitrations are not initiated by the exclusive representative, the district shall require the employee submitting the grievance to file with the arbitrator or another appropriate party designated in the collective bargaining agreement, adequate security to pay the employee’s share of the cost of arbitration.

(d) The arbitrator shall be without power to grant tenure, except for failure to give notice on or before March 15 pursuant to subdivision (b) of Section 87610. The arbitrator may issue an appropriate make-whole remedy, which may include, but need not be limited to, backpay and benefits, reemployment in a probationary position, and reconsideration. Procedures for reconsideration of decisions not to grant tenure shall be agreed to by the governing board and the exclusive representative of faculty pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code.

(e) Any employees who are primarily engaged in faculty or other bargaining unit duties, who perform “supervisory” or “management” duties incidental to their performance of primary professional duties shall not be deemed supervisory or managerial employees as those terms are defined in Section 3540.1 of the Government Code, because of those duties. These duties include, but are not limited to, serving on hiring, selection, promotion, evaluation, budget development, and affirmative action committees, and making effective recommendations in connection with these activities. These employees whose duties are substantially similar to those of their fellow bargaining unit members shall not be considered supervisory or management employees.

(Amended by Stats. 2000, Ch. 124, Sec. 1. Effective January 1, 2001.)



87611

A final decision reached following a grievance or hearing conducted pursuant to subdivision (b) of Section 87610.1 shall be subject to judicial review pursuant to Section 1094.5 of the Code of Civil Procedure.

(Repealed and added by Stats. 1988, Ch. 973, Sec. 48. Operative July 1, 1991, pursuant to Sec. 70(e) of Ch. 973.)



87612

Until terminated in accordance with provisions of law, a part-time regular employee shall be assigned, and compensated, for a period of service less than 75 percent of the number of days the colleges of the district are maintained during each academic year. The governing board of the employing district may establish an assignment for any period of days less than 75 percent.

At its discretion, the governing board of the employing district may assign and compensate a part-time regular employee for a period of service of 75 percent or more of the number of days the colleges of the district are maintained during each academic year. Such an assignment shall not change the employee’s classification to that of full-time regular employee unless an assignment of this type is made for two consecutive academic years.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Community College Faculty

87620

The provisions of this article apply to all persons employed as faculty members by a community college district.

(Amended by Stats. 1990, Ch. 1302, Sec. 105. Effective September 25, 1990.)



87622

The employment, rights, responsibilities, dismissal, imposition of penalties for persons employed by a community college district in faculty positions shall be governed by Article 2 (commencing with Section 87600), and Article 4 (commencing with Section 87660). The employment of faculty by a community college district shall otherwise be governed as provided by law and in a manner consistent with Articles 2 and 4 and with this article (hereinafter referred to in this article, collectively, as “this act”).

This act shall take precedence, for the purposes of community college faculty, over any other act enacted by the Legislature at any session which, explicitly or implicitly, would result in community college faculty being governed by provisions inconsistent with this act.

(Amended by Stats. 1995, Ch. 758, Sec. 158. Effective January 1, 1996.)



87626

Rules and regulations adopted in relation to the evaluation process shall assure that the standards and procedures of the evaluation process in each district will be fair and in accordance with the intent of this act and that the evaluation processes of all of the districts are basically similar in substance and intent. These regulations shall permit and encourage a district governing board to establish evaluation procedures and standards which meet the particular needs of that district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Evaluations and Discipline

87660

The provisions of this article govern the evaluation of, the dismissal of, and the imposition of penalties on, community college faculty. Other provisions of this code which govern the evaluation of, dismissal of, and the imposition of penalties on, community college faculty shall be applied to persons employed by a community college district in a manner consistent with the provisions of this article.

(Amended by Stats. 1990, Ch. 1302, Sec. 111. Effective September 25, 1990.)



87661

For the purposes of this article:

(a) “Academic year” means that period between the first day of a fall semester or quarter and the last day of the following spring semester or quarter, excluding any intersession term that has been excluded pursuant to an applicable collective bargaining agreement.

(b) “Contract employee” or “probationary employee” means an employee of a district who is employed on the basis of a contract in accordance with Section 87605, subdivision (b) of Section 87608, or subdivision (b) of Section 87608.5.

(c) “District” means a community college district.

(d) “Regular employee” or “tenured employee” means an employee of a district who is employed in accordance with subdivision (c) of Section 87608, subdivision (c) of Section 87608.5, or Section 87609.

(Amended by Stats. 2002, Ch. 85, Sec. 3. Effective January 1, 2003.)



87662

Except as provided in Section 72411 and subdivision (i) of Section 87663, the provisions of this article do not apply to administrators employed pursuant to Section 72411.

(Amended by Stats. 1990, Ch. 1302, Sec. 113. Effective September 25, 1990.)



87663

(a) Contract employees shall be evaluated at least once in each academic year. Regular employees shall be evaluated at least once in every three academic years. Temporary employees shall be evaluated within the first year of employment. Thereafter, evaluation shall be at least once every six regular semesters, or once every nine regular quarters, as applicable.

(b) Whenever an evaluation is required of a faculty member by a community college district, the evaluation shall be conducted in accordance with the standards and procedures established by the rules and regulations of the governing board of the employing district.

(c) Evaluations shall include, but not be limited to, a peer review process.

(d) The peer review process shall be on a departmental or divisional basis, and shall address the forthcoming demographics of California, and the principles of affirmative action. The process shall require that the peers reviewing are both representative of the diversity of California and sensitive to affirmative action concerns, all without compromising quality and excellence in teaching.

(e) The Legislature recognizes that faculty evaluation procedures may be negotiated as part of the collective bargaining process.

(f) In those districts where faculty evaluation procedures are collectively bargained, the faculty’s exclusive representative shall consult with the academic senate prior to engaging in collective bargaining regarding those procedures.

(g) It is the intent of the Legislature that faculty evaluation include, to the extent practicable, student evaluation.

(h) A probationary faculty member shall be accorded the right to be evaluated under clear, fair, and equitable evaluation procedures locally defined through the collective bargaining process where the faculty has chosen to elect an exclusive representative. Those procedures shall ensure good-faith treatment of the probationary faculty member without according him or her de facto tenure rights.

(i) Governing boards shall establish and disseminate written evaluation procedures for administrators. It is the intent of the Legislature that evaluation of administrators include, to the extent possible, faculty evaluation.

(Amended (as amended by Stats. 1988, Ch. 973) by Stats. 1990, Ch. 1302, Sec. 114. Effective September 25, 1990.)



87664

The governing board of each district, in consultation with the faculty, shall adopt rules and regulations establishing the specific procedures for the evaluation of its contract and regular employees on an individual basis and setting forth reasonable but specific standards which it expects its faculty to meet in the performance of their duties. Such procedures and standards shall be uniform for all contract employees of the district with similar general duties and responsibilities and shall be uniform for all regular employees of the district with similar general duties and responsibilities.

(Amended by Stats. 1990, Ch. 1302, Sec. 115. Effective September 25, 1990.)



87665

The governing board may terminate the employment of a temporary employee at its discretion at the end of a day or week, whichever is appropriate. The decision to terminate the employment is not subject to judicial review except as to the time of termination.

(Enacted by Stats. 1976, Ch. 1010.)



87666

During the school year, all contract and regular employees are subject to dismissal and the imposition of penalties on the grounds and pursuant to procedures set forth in this article.

(Enacted by Stats. 1976, Ch. 1010.)



87667

A contract or regular employee may be dismissed or penalized for one or more of the grounds set forth in Section 87732.

(Enacted by Stats. 1976, Ch. 1010.)



87668

A governing board may impose one of the following penalties:

(a) Suspension for up to one year.

(b) Suspension for up to one year and a reduction or loss of compensation during the period of suspension.

(Enacted by Stats. 1976, Ch. 1010.)



87669

The governing board shall determine whether a contract or regular employee is to be dismissed or penalized. If the employee is to be penalized, the governing board shall determine the nature of those penalties. If the employee is to be dismissed or penalized, the governing board shall determine whether the decision shall be imposed immediately or postponed in accordance with Section 87672.

(Enacted by Stats. 1976, Ch. 1010.)



87670

The procedure set forth in this article does not apply to an immediate suspension effected under Section 87736.

(Amended by Stats. 1990, Ch. 1302, Sec. 116. Effective September 25, 1990.)



87671

A contract or regular employee may be dismissed or penalized if one or more of the grounds set forth in Section 87732 are present and the following are satisfied:

(a) The employee has been evaluated in accordance with standards and procedures established in accordance with the provisions of this article.

(b) The district governing board has received all statements of evaluation which considered the events for which dismissal or penalties may be imposed.

(c) The district governing board has received recommendations of the superintendent of the district and, if the employee is working for a community college, the recommendations of the president of that community college.

(d) The district governing board has considered the statements of evaluation and the recommendations in a lawful meeting of the board.

(Enacted by Stats. 1976, Ch. 1010.)



87672

If a governing board decides it intends to dismiss or penalize a contract or regular employee, it shall deliver a written statement, duly signed and verified, to the employee setting forth the complete and precise decision of the governing board and the reasons therefor.

The written statement shall be delivered by serving it personally on the employee or by mailing it by United States registered mail to the employee at his or her address last known to the district.

A governing board may postpone the operative date of a decision to dismiss or impose penalties for a period not to exceed one year, subject to the employee’s satisfying his or her legal responsibilities as determined by statute and rules and regulations of the district. At the end of this period of probation, the decision shall be made operative or permanently set aside by the governing board.

(Amended by Stats. 1995, Ch. 758, Sec. 159. Effective January 1, 1996.)



87673

If the employee objects to the decision of the governing board, or the reasons therefor, on any ground, the employee shall notify, in writing, the governing board, the superintendent of the district which employs him or her, and the president of the college at which the employee serves of his or her objection within 30 days of the date of the service of the notice.

(Amended by Stats. 1995, Ch. 758, Sec. 160. Effective January 1, 1996.)



87674

Within 30 days of the receipt by the district governing board of the employee’s demand for a hearing, the employee and the governing board shall agree upon an arbitrator to hear the matter. When there is agreement as to the arbitrator, the employee and the governing board shall enter into the records of the governing board written confirmation of the agreement signed by the employee and an authorized representative of the governing board. Upon entry of such confirmation, the arbitrator shall assume complete and sole jurisdiction over the matter.

(Enacted by Stats. 1976, Ch. 1010.)



87675

The arbitrator shall conduct proceedings in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that the right of discovery of the parties shall not be limited to those matters set forth in Section 11507.6 of the Government Code but shall include the rights and duties of any party in a civil action brought in a superior court under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. In all cases, discovery shall be completed prior to one week before the date set for hearing. The arbitrator shall determine whether there is cause to dismiss or penalize the employee. If the arbitrator finds cause, the arbitrator shall determine whether the employee shall be dismissed, the precise penalty to be imposed, and whether the decision should be imposed immediately or postponed pursuant to Section 87672.

No witness shall be permitted to testify at the hearing except upon oath or affirmation. No testimony shall be given or evidence introduced relating to matters that occurred more than four years prior to the date of the filing of the notice. Evidence of records regularly kept by the governing board concerning the employee may be introduced, but no decision relating to the dismissal or suspension of any employee shall be made based on charges or evidence of any nature relating to matters occurring more than four years prior to the filing of the notice.

(Amended by Stats. 2004, Ch. 182, Sec. 26. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



87676

In the case in which the arbitrator determines that the operation of his or her decision should be postponed, any question of terminating the postponement shall be determined by the arbitrator.

(Amended by Stats. 1995, Ch. 758, Sec. 162. Effective January 1, 1996.)



87677

The district alone shall pay the arbitrator’s fees and expenses, and the costs of the proceedings as determined by the arbitrator. The “cost of the proceedings” does not include any expenses paid by the employee for his or her counsel, witnesses, or the preparation or presentation of evidence on his or her behalf.

(Amended by Stats. 1995, Ch. 758, Sec. 163. Effective January 1, 1996.)



87678

If within 30 days of the receipt of the notification by the district governing board, no written confirmation of agreement of the employee and the governing board as to an arbitrator has been submitted to the secretary of the governing board for entry into its records, the governing board shall certify the matter to the Office of Administrative Hearings and request the appointment of an administrative law judge.

(Amended by Stats. 1985, Ch. 324, Sec. 7.)



87679

The administrative law judge shall conduct proceedings in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that the right of discovery of the parties shall not be limited to those matters set forth in Section 11507.6 of the Government Code but shall include the rights and duties of any party in a civil action brought in a superior court under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. In all cases, discovery shall be completed prior to one week before the date set for hearing. The written notice delivered to the employee pursuant to Section 87672 shall be deemed an accusation. The written objection of the employee delivered pursuant to Section 87673 shall be deemed the notice of defense.

(Amended by Stats. 2004, Ch. 182, Sec. 27. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



87680

The administrative law judge shall determine whether there is cause to dismiss or penalize the employee. If he or she finds cause, he or she shall determine whether the employee shall be dismissed and determine the precise penalty to be imposed, and shall determine whether his or her decision should be imposed immediately or postponed pursuant to Section 87672.

No witness shall be permitted to testify at the hearing except upon oath or affirmation. No testimony shall be given or evidence introduced relating to matters which occurred more than four years prior to the date of the filing of the notice. Evidence of records regularly kept by the governing board concerning the employee may be introduced, but no decision relating to the dismissal or suspension of any employee shall be made based on charges or evidence of any nature relating to matters occurring more than four years prior to the filing of the notice.

(Amended by Stats. 1985, Ch. 324, Sec. 9.)



87681

In the case in which the administrative law judge determines that the operation of his or her decision should be postponed, any question of terminating the postponement shall be brought to the administrative law judge.

(Amended by Stats. 1985, Ch. 324, Sec. 10.)



87682

The decision of the arbitrator or administrative law judge, as the case may be, may, on petition of either the governing board or the employee, be reviewed by a court of competent jurisdiction in the same manner as a decision made by an administrative law judge under Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The court, on review, shall exercise its independent judgment on the evidence. The proceeding shall be set for hearing at the earliest possible date and shall take precedence over all other cases, except older matters of the same character and matters to which special precedence is given by law.

(Amended by Stats. 1985, Ch. 324, Sec. 11.)



87683

The charges levied by the Office of Administrative Hearings shall be paid by the district.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Miscellaneous

87700

Every person employed by a community college district as a contract or regular employee in an academic position who enters the active military service of the United States of America or of the State of California, including active service in any uniformed auxiliary of, or to, any branch of such military service, created or authorized as such auxiliary by the Congress of the United States of America or by the Legislature of the State of California, or in the service of the United States Merchant Marine, or in full-time paid service of the American Red Cross, during any period of national emergency declared by the President of the United States of America or during any war in which the United States of America is engaged, shall be entitled to absent himself or herself from his or her duties as an employee of the district.

Such absence shall not affect in any way the classification of the employee. In the case of a contract employee, the period of the absence shall not count as part of the service required as a condition precedent to the classification of the employee as a regular employee of the district, but such absence shall not be construed as a break in the continuity of the service of the employee for any purpose.

The dismissal or termination of any contract employee because of reduced attendance due to war conditions, after his or her entry into the active military service or service in the American Red Cross, shall not deprive him or her of any of the benefits of this section.

Within six months after the employee honorably leaves the service or has been placed on inactive duty he or she shall, subject to the provisions of this section, be entitled to return to the position held by him or her at the time of his or her entrance into the service, at the salary to which he or she would have been entitled had he or she not absented himself or herself from the service of the district under this section.

If the employee was employed under a lawful contract for a period in excess of one year in a position in which he or she had not become a regular employee of the district, he or she shall be entitled to return to the position for the period his or her contract of employment had to run at the time he or she entered the service. Notwithstanding any provision of this code to the contrary, a person employed to take the place of any such employee shall not have any right to the position following the return of the employee to the position.

(Amended by Stats. 1990, Ch. 1302, Sec. 119. Effective September 25, 1990.)



87701

Every person employed by a community college district as a permanent employee in an academic position who is elected to the Legislature shall be granted a leave of absence from his or her duties as an employee of the district by the governing board of the district.

During the term of the leave of absence, the employee may be employed by the district to perform less than full-time service, for compensation and upon terms and conditions, as may be mutually agreed upon.

This absence shall not affect in any way the classification of the employee.

Within six months after the term of office of the employee expires, he or she is entitled to return to the position held by him or her at the time of his or her election, at the salary to which he or she would have been entitled had he or she not absented himself or herself from the service of the district under this section.

Notwithstanding any provision of this code to the contrary, a person employed to take the place of any such employee shall not have any right to the position following the return of the employee to the position.

This section shall apply to any permanent employee who held the office of Member of the Assembly or State Senator on or after January 4, 1965.

(Amended by Stats. 1995, Ch. 758, Sec. 164. Effective January 1, 1996.)



87706

Notwithstanding any other provision of this code, no community college district, or any officer or employee of such district or board shall be responsible or in any way liable for the conduct or safety of any student of the public schools at any time when such student is not in school property, unless such district has undertaken to provide transportation for such student to and from the school premises, has undertaken a school-sponsored activity off the premises of such school, has otherwise specifically assumed such responsibility or liability or has failed to exercise reasonable care under the circumstances.

In the event of such a specific undertaking, the district shall be liable or responsible for the conduct or safety of any student only while such student is or should be under the immediate and direct supervision of an employee of such district or board.

(Enacted by Stats. 1976, Ch. 1010.)



87708

(a) Every parent, guardian, or other person who assaults or abuses any academic employee in the presence or hearing of a community college student is guilty of a misdemeanor.

(b) Any parent, guardian, or other person who assaults or abuses any academic employee in the presence of other community college personnel or students and at a place which is on community college premises or public sidewalks, streets, or other public ways adjacent to school premises, or at some other place where the employee is required to be in connection with assigned college activities is guilty of a misdemeanor.

(Amended by Stats. 1990, Ch. 1302, Sec. 121. Effective September 25, 1990.)



87714

The chief executive officer of each community college district shall, at times as required by the board of governors, provide an affidavit that, during the 12 months preceding the execution of the affidavit, all academic employees of the district possessed the required minimum qualifications for the work they performed.

(Amended by Stats. 1990, Ch. 1302, Sec. 122. Effective September 25, 1990.)



87715

A full-time contract or regular classroom instructor currently employed by a community college district that decides to maintain classes on Saturday or Sunday, or both, shall not, without his or her written consent, be required to instruct under that program for more than 180 full days during a college year, or for more than the number of full days the colleges of the district were maintained during the year preceding implementation of weekend classes, whichever is greater. This section shall not be construed as limiting the power of any governing board of a community college district to govern the colleges of the district, including the assignment of instructors employed by the district. No such classroom instructor shall be assigned to perform services on a Saturday or Sunday if the instructor objects in writing that the assignment would conflict with his or her religious beliefs or practices.

(Amended by Stats. 1995, Ch. 758, Sec. 165. Effective January 1, 1996.)






ARTICLE 6 - Termination of Services and Reduction in Force

87730

Governing boards of community college districts shall accept the resignation of any employee and shall fix the time when the resignation takes effect, which shall not be later than the close of the school year during which the resignation has been received by the board.

(Enacted by Stats. 1976, Ch. 1010.)



87731

Whenever any academic employee of any community college district who, at the time of his or her resignation, was classified as regular, is reemployed within 39 months after his or her last day of paid service, the governing board of the district shall, disregarding the break in service, classify him or her as, and restore to him or her all of the rights, benefits and burdens of, a regular employee, except as otherwise provided in this code; provided, that time spent in active military service, as defined in Section 87700, subsequent to the last day of paid service shall not count as part of the aforesaid 39-month period.

(Amended by Stats. 1990, Ch. 1302, Sec. 124. Effective September 25, 1990.)



87732

No regular employee or academic employee shall be dismissed except for one or more of the following causes:

(a) Immoral or unprofessional conduct.

(b) Dishonesty.

(c) Unsatisfactory performance.

(d) Evident unfitness for service.

(e) Physical or mental condition that makes him or her unfit to instruct or associate with students.

(f) Persistent violation of, or refusal to obey, the school laws of the state or reasonable regulations prescribed for the government of the community colleges by the board of governors or by the governing board of the community college district employing him or her.

(g) Conviction of a felony or of any crime involving moral turpitude.

(h) Conduct specified in Section 1028 of the Government Code.

(Amended by Stats. 1998, Ch. 63, Sec. 2. Effective January 1, 1999.)



87733

No report on the fitness of a faculty member in a dismissal proceeding shall be received from a statewide professional organization by a governing board unless the employee shall have been given, prior to the preparation of the report in its final form, the opportunity to submit in writing his or her comments on the report and unless a copy of the report in final form is given to the employee investigated at least 10 days prior to its submission to the board. The report shall not be distributed other than to the governing board and those persons participating in its preparation unless the employee does not demand a hearing as provided by law.

(Amended by Stats. 1990, Ch. 1302, Sec. 126. Effective September 25, 1990.)



87734

The governing board of any community college district shall not act upon any charges of unprofessional conduct or unsatisfactory performance unless during the preceding term or half college year prior to the date of the filing of the charge, and at least 90 days prior to the date of the filing, the board or its authorized representative has given the employee against whom the charge is filed, written notice of the unprofessional conduct or unsatisfactory performance, specifying the nature thereof with specific instances of behavior and with particularity as to furnish the employee an opportunity to correct his or her faults and overcome the grounds for the charge. The written notice shall include the evaluation made pursuant to Article 4 (commencing with Section 87660), if applicable to the employee. “Unprofessional conduct” and “unsatisfactory performance,” as used in this section, means, and refers only to, the unprofessional conduct and unsatisfactory performance particularly specified as a cause for dismissal in Section 87732 and does not include any other cause for dismissal specified in Section 87732.

(Amended by Stats. 1998, Ch. 63, Sec. 3. Effective January 1, 1999.)



87735

Upon the filing of written charges, duly signed and verified by the person filing them with the governing board of a community college district, or upon a written statement of charges formulated by the governing board, charging a permanent employee of the district with immoral conduct, conviction of a felony or of any crime involving moral turpitude, with incompetency due to mental disability, or with willful refusal to perform regular assignments without reasonable cause, as prescribed by reasonable rules and regulations of the employing district, the governing board may, if it deems such action necessary, immediately suspend the employee from his or her duties and give notice to him or her of his or her suspension, and that 30 days after service of the notice, he or she will be dismissed, unless he or she demands a hearing.

(Amended by Stats. 1990, Ch. 1302, Sec. 127. Effective September 25, 1990.)



87736

Whenever any academic employee of a community college district is charged with the commission of any sex offense, as defined in Section 87010, by complaint, information, or indictment filed in a court of competent jurisdiction, the governing board of the district may immediately place the employee upon compulsory leave of absence for a period of time extending for not more than 10 days after the date of the entry of the judgment in the proceedings. The governing board of the district may extend the compulsory leave of absence of the employee beyond such period by giving notice to the employee within 10 days after the entry of judgment in the proceedings that the employee will be dismissed at the expiration of 30 days from the date of service of the notice, unless the employee demands a hearing as provided in Section 87737.

Any employee placed upon compulsory leave of absence pursuant to this section shall continue to be paid his or her regular salary during the period of his or her compulsory leave of absence, if and during such time as the employee furnishes to the community college district a suitable bond, or other security acceptable to the governing board, as a guarantee that the employee will repay to the district the amount of salary so paid to the employee during the period of the compulsory leave of absence in case the employee is convicted of such charges, or fails or refuses to return to service following an acquittal of the offense or dismissal of the charges. If the employee is acquitted of the offense, or the charges against the employee are dismissed, the district shall reimburse the employee for the cost of the bond upon his or her return to service in the district.

If the employee does not elect to furnish bond, or other security acceptable to the governing board of the district, and if the employee is acquitted of the offense, or the charges against the employee are dismissed, the district shall pay to the employee his or her full compensation for the period of the compulsory leave of absence upon his or her return to service in the district.

Whenever any academic employee of a community college district is charged with the commission of any narcotics offense as defined, in Section 87011 of the Education Code, or a violation of Section 261.5 of the Penal Code, Sections 11357 to 11361, inclusive, 11363, 11364, or 11377 to 11382, inclusive, insofar as such sections relate to any controlled substances in paragraph (4) or (5) of subdivision (b) of Section 11056, or any controlled substances in subdivision (d) of Section 11054, except paragraphs (10), (11), (12), and (17) of such subdivision, of the Health and Safety Code, by complaint, information, or indictment filed in a court of competent jurisdiction, the governing board of the district may immediately place the employee upon compulsory leave in accordance with the procedure in this section.

(Amended by Stats. 1990, Ch. 1302, Sec. 128. Effective September 25, 1990.)



87737

The notice of suspension and intention to dismiss, shall be in writing and be served upon the employee personally or by United States registered mail addressed to the employee at his or her last known address. A copy of the charges filed, together with a copy of the provisions of Section 87736, shall be attached to the notice. If the employee demands a hearing within 30 days, the matter shall proceed to arbitration or hearing, as the case may be, as specified in Article 4. If the employee does not demand a hearing within the 30-day period, his or her dismissal shall be effective upon the expiration of 30 days after service of the notice.

(Amended by Stats. 1990, Ch. 1302, Sec. 129. Effective September 25, 1990.)



87740

(a) No later than March 15 and before an employee is given notice by the governing board that his or her services will not be required for the ensuing year, the governing board and the employee shall be given written notice by the superintendent of the district or his or her designee, or in the case of a district which has no superintendent by the clerk or secretary of the governing board, that it has been recommended that the notice be given to the employee, and stating the reasons therefor.

If a contract employee has been in the employ of the district for less than 45 days on March 15, the giving of the notice may be deferred until the 45th day of employment and all time periods and deadline dates prescribed in this subdivision shall be coextensively extended.

Until the employee has requested a hearing as provided in subdivision (b) or has waived his or her right to a hearing, the notice and the reasons therefor shall be confidential and shall not be divulged by any person, except as may be necessary in the performance of duties. However, the violation of this requirement of confidentiality, in and of itself, shall not in any manner be construed as affecting the validity of any hearing conducted pursuant to this section.

(b) The employee may request a hearing to determine if there is cause for not reemploying him or her for the ensuing year. A request for a hearing shall be in writing and shall be delivered to the person who sent the notice pursuant to subdivision (a), on or before a date specified in that subdivision, which shall not be less than seven days after the date on which the notice is served upon the employee. If an employee fails to request a hearing on or before the date specified, this failure to do so shall constitute waiver of his or her right to a hearing. The notice provided for in subdivision (a) shall advise the employee of the provisions of this subdivision.

(c) In the event a hearing is requested by the employee, the proceeding shall be conducted and a decision made in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the governing board shall have all the power granted to an agency in that chapter, except that all of the following shall apply:

(1) The respondent shall file his or her notice of defense, if any, within five days after service upon him or her of the accusation and he or she shall be notified of this five-day period for filing the accusation.

(2) The discovery authorized by Section 11507.6 of the Government Code shall be available only if request is made therefor within 15 days after service of the accusation, and the notice required by Section 11505 of the Government Code shall so indicate.

(3) The hearing shall be conducted by an administrative law judge who shall prepare a proposed decision, containing findings of fact and a determination as to whether the charges sustained by the evidence are related to the welfare of the colleges and the students thereof. The proposed decision shall be prepared for the governing board and shall contain a determination as to the sufficiency of the cause and a recommendation as to disposition. However, the governing board shall make the final determination as to the sufficiency of the cause and disposition. None of the findings, recommendations, or determinations contained in the proposed decision prepared by the administrative law judge shall be binding on the governing board or on any court in future litigation. Copies of the proposed decision shall be submitted to the governing board and to the employee on or before May 7 of the year in which the proceeding is commenced. All expenses of the hearing, including the cost of the administrative law judge, shall be paid by the governing board from the district funds.

The board may adopt, from time to time, rules and procedures not inconsistent with this section that may be necessary to effectuate this section.

(d) The governing board’s determination not to reemploy a contract employee for the ensuing college year shall be for cause only. The determination of the governing board as to the sufficiency of the cause pursuant to this section shall be conclusive, but the cause shall relate solely to the welfare of the colleges and the students thereof and provided that cause shall include termination of services for the reasons specified in Section 87743. The decision made after the hearing shall be effective on May 15 of the year the proceeding is commenced.

(e) Notice to the contract employee by the governing board that the employee’s service will not be required for the ensuing year shall be given no later than May 15.

(f) If a governing board notifies a contract employee that his or her services will not be required for the ensuing year, the board, within 10 days after delivery to it of the employee’s written request, shall provide him or her with a statement of its reasons for not reemploying him or her for the ensuing college year.

(g) Any notice or request shall be deemed sufficient when it is delivered in person to the employee to whom it is directed, or when it is deposited in the United States registered mail, postage prepaid and addressed to the last known address of the employee.

(h) If the governing board does not give notice provided for in subdivision (e) on or before May 15, the employee shall be deemed reemployed for the ensuing school year.

(i) If, after request for hearing pursuant to subdivision (b), any continuance is granted pursuant to Section 11524 of the Government Code, the dates prescribed in subdivisions (c), (d), (e) and (h) that occur on or after the date of granting the continuance shall be extended for a period of time equal to the continuance.

(Amended by Stats. 1995, Ch. 758, Sec. 168. Effective January 1, 1996.)






ARTICLE 6.5 - Reduction in Services

87743

No tenured employee shall be deprived of his or her position for causes other than those specified in Sections 87453, 87467, and 87484, and Sections 87732 to 87739, inclusive, and no probationary employee shall be deprived of his or her position for cause other than as specified in Section 87740 except in accordance with the provisions of Section 87463 and Sections 87743 to 87762, inclusive.

Whenever in any school year the average daily attendance in all of the schools of a district for the first six months in which school is in session shall have declined below the corresponding period of either of the previous two school years, or whenever a particular kind of service is to be reduced or discontinued not later than the beginning of the following school year, and when in the opinion of the governing board of the district it shall have become necessary by reason of either of these conditions to decrease the number of tenured employees in the district, the governing board may terminate the services of not more than a corresponding percentage of the employees of the district, tenured as well as probationary, at the close of the school year. However, the services of no tenured employee may be terminated under this section while any probationary employee, or any other employee with less seniority, is retained to render a service in a faculty service area in which the records of the district maintained pursuant to Section 87743.4 reflect that the tenured employee possesses the minimum qualifications prescribed by the board of governors and is competent to serve under district competency criteria.

Notice of the termination of services either for a reduction in attendance or reduction or discontinuance of a particular kind of service to take effect not later than the beginning of the following school year, shall be given before the 15th of May in the manner prescribed in Section 87740 and services of the employees shall be terminated in the inverse of the order in which they were employed, as determined by the board in accordance with Sections 87413 and 87414. In the event that a tenured or probationary employee is not given the notices and a right to a hearing as provided for in Section 87740, he or she shall be deemed reemployed for the ensuing school year.

The board shall make assignments and reassignments in a manner that employees shall be retained to render any service which their seniority and qualifications entitle them to render.

(Amended by Stats. 1988, Ch. 973, Sec. 51.5. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)



87743.1

As used in this chapter, “faculty service area” means a service or instructional subject area or group of related services or instructional subject areas performed by faculty and established by a community college district.

(Added by Stats. 1988, Ch. 973, Sec. 52. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)



87743.2

Not later than July 1, 1990, each community college district shall establish faculty service areas. The establishment of faculty service areas shall be within the scope of meeting and negotiating pursuant to Section 3543.2 of the Government Code. The exclusive representative shall consult with the academic senate in developing its proposals.

(Added by Stats. 1988, Ch. 973, Sec. 53. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)



87743.3

Each faculty member shall qualify for one or more faculty service areas at the time of initial employment. A faculty member shall be eligible for qualification in any faculty service area in which the faculty member has met both minimum qualifications pursuant to Section 87356 and district competency standards. After initial employment, a faculty member may apply to the district to add faculty service areas for which the faculty member qualifies. The application shall be received by the district on or before February 15 in order to be considered in any proceeding pursuant to Section 87743 during the academic year in which the application is received. Any dispute arising from an allegation that a faculty member has been improperly denied a faculty service area shall be classified and procedurally addressed as a grievance. If the district has no grievance procedure, fair and equitable procedures for the resolution of the disputes shall be developed by the academic senate and representatives of the governing board.

(Added by Stats. 1988, Ch. 973, Sec. 54. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)



87743.4

Each district shall maintain a permanent record for each faculty member employed by the district of each faculty service area for which the faculty member possesses the minimum qualifications for service and in which he or she has established competency pursuant to district competency standards. The record shall be contained in the faculty member’s personnel file.

(Added by Stats. 1988, Ch. 973, Sec. 55. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)



87743.5

To determine competency to serve in a faculty service area for the purposes of Section 87743, each community college district shall, not later than July 1, 1990, establish competency criteria for faculty members employed by the district. The development and establishment of such competency criteria shall be within the scope of meeting and negotiating pursuant to Section 3543 of the Government Code.

(Added by Stats. 1988, Ch. 973, Sec. 56. Operative July 1, 1990, pursuant to Sec. 70(d) of Ch. 973.)



87744

Any regular employee whose services have been terminated, as provided in Section 87743, shall have the following rights:

(a) For the period of 39 months from the date of the termination, any employee who in the meantime has not attained the age of 70 years shall have the preferred right to reappointment, in the order of original employment as determined by the board in accordance with Sections 87405 to 87424, inclusive, if the number of employees is increased or the discontinued service is reestablished, with no requirements that were not imposed upon other employees who continued in service. However, no contract or other employee with less seniority shall be employed to render a service for which the employee meets minimum qualifications and is competent to render.

(b) The right to reappointment may be waived by the employee, without prejudice, for not more than one college year, unless the board extends this right, but such a waiver shall not deprive the employee of his or her right to subsequent offers of reappointment.

(c) As to any employee who is reappointed, the period of his or her absence shall be treated as a leave of absence and shall not be considered as a break in the continuity of his or her service, he or she shall retain the classification and order of employment he or she had when his or her services were terminated, and credit for prior service under any state or district retirement system shall not be affected by that termination, but the period of his or her absence shall not count as a part of the service required for retirement.

(d) During the period of his or her preferred right to reappointment, the employee, in the order of original employment, shall be offered prior opportunity for temporary service during the absence of any other employee who has been granted a leave of absence or who is temporarily absent from duty. However, his or her services may be terminated upon the return to duty of the other employee, the compensation he or she receives shall be not less than the amount he or she would receive if he or she were being reappointed, and that the temporary service shall not affect the retention of his or her previous classification and rights.

(e) At any time prior to the completion of one year after his or her return to service, he or she may continue or make up, with interest, his or her own contributions to any state or district retirement system, for the period of his or her absence, but it shall not be obligatory on a district to match these contributions.

(f) If the employee becomes disabled or reaches retirement age at any time before his or her return to service, he or she shall receive, in any state or district retirement system of which he or she was a member, all benefits to which he or she would have been entitled had the event occurred at the time of his or her termination of service, plus any benefits he or she may have qualified for thereafter, as though still employed.

(Amended by Stats. 1995, Ch. 758, Sec. 169. Effective January 1, 1996.)



87745

Any contract employee whose services have been terminated as provided in Section 87743 shall have the following rights:

(a) For the period of 24 months from the date of the termination, any employee who in the meantime has not attained the age of 70 years shall have the preferred right to reappointment, subject to the prior rights to reappointment by all regular employees as set forth in Section 87744, in the order of original employment as determined by the governing board in accordance with Sections 87405 to 87424, inclusive, if the number of employees is increased or the discontinued service is reestablished, with no requirements that were not imposed upon other employees who continued in service. However, no contract or temporary employee with less seniority shall be employed to render a service for which the employee meets minimum qualifications and is competent to render.

(b) As to any employee who is reappointed, the period of his or her absence shall be treated as a leave of absence and shall not be considered as a break in the continuity of his or her service, he or she shall retain the classification and order of employment he or she had when his or her services were terminated, and credit for prior service under any state or district retirement system shall not be affected by the termination. However, the period of his or her absence shall not be counted as a part of the service required for attaining regular status in the district or, except as provided in subdivision (c), for retirement purposes.

(c) During the period of his or her preferred right to reappointment, the employee, in the order of original employment and subject to the rights of regular employees as set forth in Section 87744, shall be offered prior opportunity for temporary service during the absence of any other employee who has been granted leave of absence or who is temporarily absent from duty. However, his or her services may be terminated upon a return to duty of the other employee, such temporary service shall not affect the retention of his or her previous classification and rights.

(d) At any time prior to the completion of one year after his or her return to service, an employee reappointed under this section may elect to continue or to reinstate his or her membership and interest in any state or district retirement system and to receive retirement benefits as if no absence from service had occurred. In the event of such an election, the employee shall pay into the retirement system the amount of his or her share of contribution and the district’s share of contribution attributable to the period of absence and the amount of any contributions withdrawn, plus interest.

(Amended by Stats. 1995, Ch. 758, Sec. 170. Effective January 1, 1996.)



87746

If the services of any contract employee are terminated, or if such an employee is dismissed, because of a reduction in the attendance of students or the discontinuance of a particular kind of service, and the employee is reemployed within a period of 39 months from the last day of the college year within which his or her service was so terminated, or within 39 months after the cessation of hostilities, if the reduction in attendance or discontinuance of service was due to war conditions, the period of the employee’s absence shall not count as a part of the service required as a condition precedent to the classification of the employee as a regular employee of the district, but the absence shall not be construed as a break in the continuity of the service of the employee.

Every contract employee who has been reemployed as indicated in this section shall have all of the rights enumerated in Section 87463 and Sections 87743 to 87762, inclusive, for regular employees, except the right of reappointment, subject only to the prior rights of regular employees.

(Amended by Stats. 1995, Ch. 758, Sec. 171. Effective January 1, 1996.)






ARTICLE 7 - Leaves of Absence

87762

In specifying or defining the rights of employees in Section 87746, “war” means “war” as defined in Section 22804.

(Amended by Stats. 1995, Ch. 758, Sec. 172. Effective January 1, 1996.)



87763

Governing boards of community college districts may grant leaves of absence to persons employed in academic positions.

(Amended by Stats. 1990, Ch. 1302, Sec. 136. Effective September 25, 1990.)



87764

When any provision of this code expressly authorizes or requires the governing board of a community college district to grant a leave of absence for any purpose or for any period of time to persons employed in academic positions, that express authorization or requirement does not deprive the governing board of the power to grant leaves of absence with or without pay to those employees for other purposes or for other periods of time, so long as the governing board does not deprive any employee of any leave of absence to which he or she is entitled by law.

(Amended by Stats. 1995, Ch. 758, Sec. 173. Effective January 1, 1996.)



87765

The governing board of a community college district may provide for the leave of absence from duty and may grant compensation during the leave of absence to any employee of the district who is employed in an academic position and who is compelled to absent himself or herself from his or her duties because of accident or illness, whether or not the cause of absence arises out of and in the course of the employment of the employee, or because of quarantine which results from his or her contact with other persons having a contagious disease while performing his or her duties, or because of temporary inability to perform the services required of him or her because of illness, accident, or quarantine.

(Amended by Stats. 1990, Ch. 1302, Sec. 138. Effective September 25, 1990.)



87766

The governing board of a community college district shall provide for leave of absence from duty for any academic employee of the district who is required to be absent from duties because of pregnancy, miscarriage, childbirth, and recovery therefrom. The length of the leave of absence, including the date on which the leave shall commence and the date on which the employee shall resume duties, shall be determined by the employee and the employee’s physician.

Disabilities caused or contributed to by pregnancy, miscarriage, childbirth, and recovery therefrom are, for all job-related purposes, temporary disabilities and shall be treated as such under any health or temporary disability insurance or sick leave plan available in connection with employment by any school district.

Except as provided herein, written and unwritten employment policies and practices of a community college district shall be applied to disability due to pregnancy or childbirth on the same terms and conditions applied to other temporary disabilities.

This section shall be construed as requiring the governing board of a community college district to grant leave with pay only when it is necessary to do so in order that leaves of absence for disabilities caused or contributed to by pregnancy, miscarriage, or childbirth be treated the same as leaves for illness, injury, or disability.

(Amended by Stats. 1990, Ch. 1302, Sec. 139. Effective September 25, 1990.)



87767

The governing board of a community college district may grant any employee of the district employed in an academic position, a leave of absence not to exceed one year for the purpose of permitting study or travel by the employee which will benefit the schools and students of the district. The governing board may provide that such a leave of absence be taken in separate six-month periods or separate quarters rather than for a continuous one-year period, provided that the leave of absence for both of the separate six-month periods or any or all quarters shall be commenced and completed within a three-year period. Any period of service by the individual intervening between the two separate six-month periods or separate quarters of the leave of absence shall comprise a part of the service required for a subsequent leave of absence.

(Amended by Stats. 1990, Ch. 1302, Sec. 140. Effective September 25, 1990.)



87768

Notwithstanding any other provision of this code, the governing board of any community college district may grant a leave of absence under Section 87767 to any academic employee who has rendered service to the district for at least six consecutive years preceding the granting of the leave, but not more than one such leave of absence shall be granted in each six-year period. The governing board granting the leave of absence may prescribe the standards of service which shall entitle the employee to the leave of absence. No absence from the service of the district under a leave of absence, other than a leave of absence granted pursuant to Section 87767, granted by the governing board of the district shall be deemed a break in the continuity of service required by this section, and the period of the absence shall not be included as service in computing the six consecutive years of service required by this section. Service under a national recognized fellowship or foundation approved by the board of governors, for a period of not more than one year, for research, teaching or lecturing shall not be deemed a break in continuity of service, and the period of the absence shall be included in computing the six consecutive years of service required by this section.

(Amended by Stats. 1990, Ch. 1302, Sec. 141. Effective September 25, 1990.)



87768.5

The governing board of a community college district shall grant to any employee, upon request, a leave of absence without loss of compensation for the purpose of enabling the employee to serve as an elected officer of any local community college district public employee organization, or of any statewide or national public employee organization with which the local organization is affiliated.

The leave shall include, but is not limited to, absence for purposes of attendance by the employee at periodic, stated, special, or regular meetings of the body of the organization on which the employee serves as an officer. Compensation during the leave shall include retirement fund contributions required of the community college district as employer. Required retirement contributions shall include the amount necessary to pay any unfunded liability cost for the retirement plan. The employee shall earn full service credit during the leave of absence and shall pay member contributions as prescribed by Section 22901. The maximum amount of the service credit earned shall not exceed 12 calendar years. Any employee who serves as a full-time officer of a public employee organization shall not be eligible for disability benefits under the State Teachers’ Retirement System while on the leave of absence.

Following the community college district’s payment of the employee for the leave of absence, the community college district shall be reimbursed by the employee organization of which the employee is an elected officer for all compensation paid the employee on account of the leave. Reimbursement by the employee organization shall be made within 10 days after its receipt of the community college district’s certification of payment of compensation to the employee.

The leave of absence without loss of compensation provided for by this section is in addition to the released time without loss of compensation granted to representatives of an exclusive representative by subdivision (c) of Section 3543.1 of the Government Code.

(Amended by Stats. 1995, Ch. 758, Sec. 174. Effective January 1, 1996.)



87769

Every employee granted a leave of absence pursuant to Section 87767 may be required to perform such services during the leave as the governing board of the district and the employee may agree upon in writing, and the employee shall receive such compensation during the period of the leave as the governing board and the employee may agree upon in writing, which compensation shall be not less than the difference between the salary of the employee on leave and the salary of a substitute employee in the position which the employee held prior to the granting of the leave. However, in lieu of such difference, the board may pay one-half of the salary of the employee on leave or any additional amount up to and including the full salary of the employee on leave.

(Enacted by Stats. 1976, Ch. 1010.)



87769.5

An employee granted a leave of absence pursuant to Section 87767 or 87768 may agree in writing with the governing board of the community college district not to receive compensation during the period of the leave.

(Enacted by Stats. 1976, Ch. 1010.)



87770

Every employee, as a condition to being granted a leave of absence pursuant to Section 87767, shall agree in writing to render a period of service in the employ of the governing board of the district following his or her return from the leave of absence which is equal to twice the period of the leave. Compensation granted by the governing board to the employee on leave for less than one year may be paid during the first year of service rendered in the employ of the governing board following the return of the employee from the leave of absence or, in the event that the leave is for a period of one year, the compensation may be paid in two equal annual installments during the first two years of service following the return of the employee. The compensation shall be paid the employee while on the leave of absence in the same manner as if the employee were teaching in the district, upon the furnishing by the employee of a suitable bond indemnifying the governing board of the district against loss in the event that the employee fails to render the agreed upon period of service in the employ of the governing board following the return of the employee from the leave of absence. The bond shall be exonerated in event the failure of the employee to return and render the agreed upon period of service is caused by the death or physical or mental disability of the employee. If the governing board finds, and by resolution declares, that the interests of the district will be protected by the written agreement of the employee to return to the service of the district and render the agreed upon period of service therein following his or her return from the leave, the governing board may waive the furnishing of the bond and pay the employee on leave in the same manner as though a bond is furnished.

(Amended by Stats. 1995, Ch. 758, Sec. 175. Effective January 1, 1996.)



87771

If the employee does not serve for the entire period of service agreed upon under Section 87770, the amount of compensation paid for the leave of absence shall be reduced by an amount which bears the same proportion to the total compensation as the amount of time which was not served bears to the total amount of time agreed upon. If the employee furnished an indemnity bond, upon default, the proceeds of the bond shall be divided between the employee and the community college district in the same proportion as the actual amount of time served bears to the amount of time agreed upon.

(Enacted by Stats. 1976, Ch. 1010.)



87774

At the expiration of the leave of absence of the employee, the employee, unless he or she otherwise agrees, shall be reinstated in the position held by him or her at the time of the granting of the leave of absence.

(Amended by Stats. 1995, Ch. 758, Sec. 178. Effective January 1, 1996.)



87775

Both the governing board of a community college district and the district shall be freed from any liability for the payment of any compensation or damages provided by law for the death or injury of any employee of the district employed in an academic position when the death or injury occurs while the employee is on any leave of absence granted under the provisions of Sections 87763 to 87779, inclusive.

(Amended by Stats. 1990, Ch. 1302, Sec. 144. Effective September 25, 1990.)



87776

No leave of absence when granted to a contract employee shall be construed as a break in the continuity of service required for the classification of the employee as tenure. However, time spent on any unpaid leave of absence shall not be included in computing the service required as a prerequisite to attainment of, or eligibility for, tenure.

(Amended by Stats. 1990, Ch. 1302, Sec. 145. Effective September 25, 1990.)



87777

Whenever any permanent or probationary employee of a high school district is employed by a community college district pursuant to Section 87462 or 87464 such employee shall be entitled to retain all sickness and injury, sabbatical and other leave rights accumulated by service prior to such employment and the district shall recognize and grant such rights, including any accumulated rights allowed by the governing board of the high school district, as fully as if there was no change in the community college district.

(Enacted by Stats. 1976, Ch. 1010.)



87779

When a community college or other place of employment shall have been transferred from one district to another, any academic employees who transfer with the school or other place of employment shall be entitled to retain all sickness and injury, sabbatical and other leave rights accumulated by service prior to the transfer and the district to which the school or other place of employment has been transferred shall recognize or grant those rights, including any accumulated rights allowed by the governing board of the district from which the school or other place of employment was transferred, as fully as if there had been no change in the district maintaining the school or other place of employment.

(Amended by Stats. 1990, Ch. 1302, Sec. 146. Effective September 25, 1990.)



87780

When a person employed in an academic position is absent from his or her duties on account of illness or accident for a period of five school months or less, whether or not the absence arises out of or in the course of the employment of the employee, the amount deducted from the salary due the employee for any month in which the absence occurs shall not exceed the sum that is actually paid a temporary employee employed to fill his or her position during his or her absence or, if no temporary employee was employed, the amount that would have been paid to the temporary employee had he or she been employed. The community college district shall make every reasonable effort to secure the services of a temporary employee.

The governing board of every community college district shall adopt a salary schedule for temporary employees. The salary schedule shall indicate a salary for a temporary employee for all categories or classes of academic employees of the district.

Except in a district where the governing board has adopted a salary schedule for temporary employees of the district, the amount paid the temporary employee during any month shall be less than the salary due the employee absent from his or her duties.

When a person employed in an academic position is absent from his or her duties on account of illness for a period of more than five school months, or when a person is absent from his or her duties for a cause other than illness, the amount deducted from the salary due the person for the month in which the absence occurs shall be determined according to the rules and regulations established by the governing board of the district. These rules and regulations shall not conflict with rules and regulations of the board of governors.

Nothing in this section shall be construed to deprive any district, city, or city and county of the right to make any reasonable rule for the regulation of accident or sick leave or cumulative accident or sick leave without loss of salary for academic employees.

This section shall be applicable whether or not the absence from duty is by reason of a leave of absence granted by the governing board of the employing district.

(Amended by Stats. 1995, Ch. 758, Sec. 180. Effective January 1, 1996.)



87781

(a) (1) Every academic employee employed five days a week by a community college district shall be entitled to 10 days’ leave of absence for illness or injury and any additional days in addition thereto that the governing board may allow for illness or injury, exclusive of all days he or she is not required to render service to the district, with full pay for a college year of service.

(2) An employee employed for less than five schooldays a week shall be entitled, for a college year of service, to that proportion of 10 days’ leave of absence for illness or injury as the number of days he or she is employed per week bears to five, and is entitled to those additional days in addition thereto as the governing board may allow for illness or injury to academic employees employed for less than five schooldays per week. Pay for any day of those absences shall be the same as the pay that would have been received had the employee served during the day.

(b) Credit for leave of absence need not be accrued prior to taking leave by the employee, and the leave of absence may be taken at any time during the college year. If the employee does not take the full amount of leave allowed in any school year under this section, the amount not taken shall be accumulated from year to year with additional days as the governing board may allow.

(c) The governing board of each community college district shall adopt rules and regulations requiring and prescribing the manner of proof of illness or injury for the purposes of this section. These rules and regulations shall not discriminate against evidence of treatment and the need therefor by the practice of the religion of any well-recognized church or denomination.

(d) Nothing in this section shall be deemed to modify or repeal any provision in Chapter 3 (commencing with Section 120175) of Part 1 of Division 105 of the Health and Safety Code.

(e) Section 87780 does not apply to the first 10 days of absence on account of illness or accident of any employee employed five days per week or to the proportion of 10 days of absence to which the employee employed less than five days per week is entitled hereunder on account of illness or accident or to additional days granted by the governing board. Any employee shall have the right to utilize sick leave provided for in this section and the benefit provided by Section 87780 for absences necessitated by pregnancy, miscarriage, childbirth, and recovery therefrom.

(Amended by Stats. 2005, Ch. 654, Sec. 41. Effective October 7, 2005.)



87781.5

The governing board of a community college district may adopt rules permitting academic employees of the district to use leave earned pursuant to Section 87781 in cases of compelling personal importance.

Leave taken pursuant to this section, together with any leave taken pursuant to Section 87784, shall not exceed six days in any single school year.

(Amended by Stats. 1990, Ch. 1302, Sec. 149. Effective September 25, 1990.)



87782

(a) An academic employee of a community college district who has been an employee of that district for a period of one school year or more shall have transferred with him or her to a second district the total amount of leave of absence for illness or injury to which he or she is entitled under Section 87781 in any of the following circumstances:

(1) The person accepts an academic position in a school district or community college district at any time during the second or any succeeding school year of his or her employment with the first district.

(2) The person, within the three school years succeeding the school year in which the employment in the first district is terminated, signifies acceptance of his or her election or employment in an academic position in another district.

(3) The person, prior to the expiration of a period greater than three years during which the employee’s reemployment rights are in effect under a local bargaining agreement in the first district, signifies acceptance of his or her election or employment in an academic position in another district.

(b) The board of governors shall adopt rules and regulations prescribing the manner in which the first district shall certify to the second district the total amount of leave of absence for illness or injury to be transferred. No governing board shall adopt any policy or rule, written or unwritten, which requires any employee transferring to its district to waive any part or all of the leave of absence which he or she may be entitled to have transferred in accordance with this section.

(Amended by Stats. 2014, Ch. 814, Sec. 1. Effective January 1, 2015.)



87783

Any academic employee of a community college district who accepts a position requiring certification qualifications in the office of any county superintendent of schools; or, any certificated employee of any county superintendent of schools who accepts an academic position in a community college district or office of another county superintendent of schools; or, any person employed by the board of governors in a position requiring certification qualifications or an employee of the office of the Chancellor of the California Community Colleges who accepts an academic position in a community college district or a position requiring certification qualifications in the office of any county superintendent of schools; or, any certificated employee of the Commission for Teacher Preparation and Licensing who accepts an academic position in any community college district; shall have transferred with him or her to the second position his or her accumulated leave of absence for illness or injury. The amount of leave to be transferred shall be determined in the same manner as provided in Section 87782. All other provisions of Section 87782 shall also apply to the employees and employers described in this section.

(Amended by Stats. 1990, Ch. 1302, Sec. 151. Effective September 25, 1990.)



87784

Any days of leave of absence for illness or injury allowed pursuant to Section 87781 may be used by the employee, at his election, in cases of personal necessity. The governing board of each community college district shall adopt rules and regulations requiring and prescribing the manner of proof of personal necessity for purposes of this section.

The employee shall not be required to secure advance permission for leave taken for any of the following reasons:

(a) Death or serious illness of a member of his immediate family.

(b) Accident, involving his person or property, or the person or property of a member of his immediate family.

No such accumulated leave in excess of six (6) days may be used in any school year for the purposes enumerated in this section.

(Enacted by Stats. 1976, Ch. 1010.)



87784.5

(a) An academic employee may take up to 30 days of leave in a school year, less than any days of leave authorized pursuant to Sections 87781.5 and 87784, in either of the following circumstances:

(1) A biological parent may use leave pursuant to this section within the first year of his or her infant’s birth.

(2) A nonbiological parent may use leave pursuant to this section within the first year of legally adopting a child.

(b) If the provisions of this section are in conflict with the terms of a collective bargaining agreement in effect before January 1, 2015, the provisions of this section shall not apply to the public employer and public employees subject to that agreement until the expiration or renewal of the agreement.

(Added by Stats. 2014, Ch. 56, Sec. 1. Effective January 1, 2015.)



87785

Any person employed by a community college district, in an academic position who accepts a professional education position in the chancellor’s office of the California community colleges, the appointment to which is, or is intended to become, permanent, shall have transferred with him or her to the chancellor’s office of the California community colleges his accumulated leave of absence for illness or injury. The amount of leave to be transferred shall be determined in the same manner as provided in Section 87782, except in no case may the transferred accumulated sick leave exceed that amount of accumulated sick leave that the person would have earned as an employee in the system to which he or she is transferring. All other provisions of Section 87782 shall also apply to the employees and employers described in this section.

(Amended by Stats. 1990, Ch. 1302, Sec. 152. Effective September 25, 1990.)



87786

Section 87780 shall not apply to any community college district which adopts and maintains in effect a rule which provides that when a person employed in an adacemic position is absent from his or her duties on account of illness or accident for a period of five school months or less whether or not the absence arises out of or in the course of the employment of the employee, he or she shall receive 50 percent or more of his or her regular salary during the period of the absence and nothing in Section 87780 shall be construed as preventing the governing board of any district from adopting any such rule.

Notwithstanding the foregoing, when a person employed in an academic position is absent from his or her duties on account of illness for a period of more than five school months, or when a person is absent from his or her duties for a cause other than illness, the amount deducted from the salary due him or her for the month in which the absence occurs shall be determined according to the rules and regulations established by the governing board of the district. These rules and regulations shall not conflict with rules and regulations of the board of governors.

Nothing in this section shall be construed so as to deprive any district, city, or city and county of the right to make any reasonable rule for the regulation of accident or sick leave or cumulative accident or sick leave without loss of salary for academic employees.

This section shall be applicable whether or not the absence from duty is by reason of a leave of absence granted by the governing board of the employing district.

(Amended by Stats. 1990, Ch. 1302, Sec. 153. Effective September 25, 1990.)



87787

Governing boards of community college districts shall provide by rules and regulations for industrial accident and illness leaves of absence for all academic employees. The governing board of any district which is created or whose boundaries or status is changed by an action to organize or reorganize districts completed after January 1, 1976, shall provide by rules and regulations for those leaves of absence on or before the date on which the organization or reorganization of the district becomes effective.

The rules or regulations shall include all of the following provisions:

(a) Allowable leave shall be for not less than 60 days during which the schools of the district are required to be in session or when the employee would otherwise have been performing work for the district in any one fiscal year for the same accident.

(b) Allowable leave shall not be accumulated from year to year.

(c) Industrial accident or illness leave shall commence on the first day of absence.

(d) When an academic employee is absent from his or her duties on account of an industrial accident or illness, the employee shall be paid the portion of the salary due him or her for any month in which the absence occurs as, when added to his or her temporary disability indemnity under Division 4 (commencing with Section 3201) or Division 4.5 (commencing with Section 6100) of the Labor Code, will result in a payment to the employee of not more than his or her full salary.

The phrase “full salary,” as utilized in this subdivision, shall be computed so that it shall not be less than the employee’s “average weekly earnings” as that phrase is utilized in Section 4453 of the Labor Code. For purposes of this section, however, the maximum and minimum average weekly earnings set forth in Section 4453 of the Labor Code shall otherwise not be deemed applicable.

(e) Industrial accident or illness leave shall be reduced by one day for each day of authorized absence regardless of a temporary disability indemnity award.

(f) When an industrial accident or illness leave overlaps into the next fiscal year, the employee shall be entitled to only the amount of unused leave due him or her for the same illness or injury.

Upon termination of the industrial accident or illness leave, the employee shall be entitled to the benefits provided in Sections 87780, 87781 and 87786, and, for the purposes of each of these sections, his or her absence shall be deemed to have commenced on the date of termination of the industrial accident or illness leave. However, if the employee continues to receive temporary disability indemnity, he or she may elect to take as much of his or her accumulated sick leave which, when added to his or her temporary disability indemnity, will result in a payment to the employee of not more than his or her full salary.

The governing board, by rule or regulation, may provide for additional leave of absence for industrial accident or illness as it deems appropriate.

During any paid leave of absence, the employee may endorse to the district the temporary disability indemnity checks received on account of his or her industrial accident or illness. The district, in turn, shall issue the employee appropriate salary warrants for payment of the employee’s salary and shall deduct normal retirement, other authorized contributions, and the temporary disability indemnity, if any, actually paid to and retained by the employee for periods covered by the salary warrants.

Any employee receiving benefits as a result of this section, during periods of injury or illness, shall remain within the State of California unless the governing board authorizes travel outside the state.

In the absence of rules and regulations adopted by the governing board pursuant to this section, an employee shall be entitled to industrial accident or illness leave as provided in this section but without limitation as to the number of days of leave.

(Amended by Stats. 1995, Ch. 758, Sec. 182. Effective January 1, 1996.)



87788

Every person employed by a community college district in an academic position is entitled to a leave of absence, not to exceed three days, or five days if out-of-state travel is required, on account of the death of any member of his or her immediate family. No deduction shall be made from the salary of the employee or shall the leave be deducted from leave granted by other sections of this code or provided by the governing board of the district. The governing board may enlarge the benefits of this section and may expand the class of relatives listed below as members of the immediate family. Members of the immediate family, as used in this section, means the mother, father, grandmother, grandfather, or a grandchild of the employee or of the spouse of the employee, and the spouse, son, son-in-law, daughter, daughter-in-law, brother, or sister of the employee, or any relative living in the immediate household of the employee.

(Amended by Stats. 1990, Ch. 1302, Sec. 155. Effective September 25, 1990.)



87789

The governing board of a community college district may grant a leave of absence to any academic employee who has applied for disability allowance, not to exceed 30 days beyond final determination of the disability allowance by the State Teachers’ Retirement System. If the employee is determined to be eligible for the disability allowance by the system, the leave shall be extended for the term of disability, but not more than 39 months.

Governing boards of community college districts shall classify as temporary employees those persons employed to fill vacancies caused by the absence of academic employees who are classified as permanent and are receiving a disability or insurance allowance or benefit from the system or from a group insurance plan for which the employer is paying the cost or deducting the cost from the employees’ salaries.

For purposes of this section, the term of employment of the temporary employee shall be equal to the number of days of absence of the employee receiving the disability allowance.

If the term of employment extends beyond this period, the employee shall be credited for all days served as a probationary employee.

(Amended by Stats. 1990, Ch. 1302, Sec. 156. Effective September 25, 1990.)



87790

Notwithstanding any other provisions of this code, except Part 13 (commencing with Section 22000), the governing body of a community college district may adopt a workload balancing program for academic employees, under which time worked in excess of that required for a full-time position is banked and an equivalent paid leave of absence is granted in a subsequent quarter, semester, or academic year.

(Amended by Stats. 1995, Ch. 758, Sec. 183. Effective January 1, 1996.)






ARTICLE 8 - Salaries

87801

The governing board of a community college district shall fix and order paid the compensation of persons employed by the board as academic employees unless otherwise prescribed by law.

(Amended by Stats. 1990, Ch. 1302, Sec. 157. Effective September 25, 1990.)



87802

The governing board of each community college district shall adopt and cause to be printed and made available to each academic employee a schedule of salaries to be paid.

(Amended by Stats. 1990, Ch. 1302, Sec. 158. Effective September 25, 1990.)



87804

The governing board of a community college district may employ such temporary employees of the district as it deems necessary and shall adopt and make public a salary schedule setting the daily or pay period rate or rates for temporary employees.

This section shall not be construed as modifying or repealing any law fixing a minimum annual salary for employees of district.

(Enacted by Stats. 1976, Ch. 1010.)



87806

The governing board of a community college district may at any time during any school year increase the salaries of persons employed by the district in academic positions. The increase shall be effective on any date ordered by the governing board.

(Amended by Stats. 1990, Ch. 1302, Sec. 160. Effective September 25, 1990.)



87807

The governing board of community college district shall not decrease the annual salary of a person employed by the district in an academic position for failure to meet any requirement of the district that the person complete additional educational units, course of study, or work in any college or university or any equivalent thereof.

(Amended by Stats. 1990, Ch. 1302, Sec. 161. Effective September 25, 1990.)



87809

If a community college district fails to pay the salary of any person employed by it in an academic position who has on file a contract of employment held valid by the legal adviser of the county superintendent of schools having jurisdiction over the district, that county superintendent of schools may transfer sufficient money from the funds of the district to the county school service fund and pay the salary from that fund.

(Amended by Stats. 1990, Ch. 1302, Sec. 163. Effective September 25, 1990.)



87810

Whenever a person has rendered service in an academic position, or the governing board of a district has employed a person in an academic position or the county superintendent has drawn an order for a warrant in favor of a person in an academic position, for a period of service during which the person did not have the qualifications required for the position as required by law, and when as a result thereof the employment of the person to render the service, the rendering of the service, the inclusion of the attendance of students taught by the person in the average daily attendance of the district, or the drawing of the order warrant for the service of that person, is in violation of any provision of this code, the employment, rendering of service, inclusion of attendance, or drawing of the order for the warrant shall be deemed fully legal for all purposes if the board of governors approves thereof in accordance with this section.

The board of governors shall adopt rules and regulations to establish procedures for a review in those cases and shall determine whether the rendering of the service shall be approved and made fully legal for all purposes. If the board gives its approval to the rendering of such service, then the employment, inclusion of attendance, and drawing of the order for the warrant shall be automatically approved and made fully legal for all purposes.

Unless and until amended by the board of governors, the regulations shall provide that the rendering of the service shall be approved if either of the following circumstances apply:

(a) The board determines that the person rendering the service had the necessary qualifications during the period of service in question.

(b) The district governing board determines, through a process that meets the requirements of Section 87359, and based on reasonable evidence, that the person rendering the service had qualifications that are at least equivalent to the qualifications specified in regulations of the board of governors.

(Amended by Stats. 1990, Ch. 1302, Sec. 164. Effective September 25, 1990.)



87815

A person in an academic position who serves less than a full school year shall receive as salary only an amount that bears the same ratio to the established annual salary for the position as the number of working days he or she serves bears to the total number of working days plus institutes in the annual school term, and any other day when the employee is required by the governing board to be present at the schools of the district. Notwithstanding any provisions of this section to the contrary, a person in an academic position who serves a complete semester shall receive not less than one-half of the established annual salary for the position. This section shall not be so construed as to prevent the payment of compensation to a person while on leave of absence when the payment of the compensation is authorized by law.

In the event any such person dies during the school year, his or her estate shall be entitled to receive, as salary owed to the decedent, an amount that bears the same ratio to the established annual salary for the position as the number of working days he or she served bears to the total number of working days plus institutes in the annual school term, and any other day when the employee was required by the governing board to be present at the schools of the district, less any salary paid to the decedent prior to his or her death.

(Amended by Stats. 1990, Ch. 1302, Sec. 165. Effective September 25, 1990.)



87816

Notwithstanding the provisions of Section 87815, the governing board of a community college district may adopt an alternative method of computing the salary received by an academic employee who serves less than a full school year.

The alternative method shall include the deduction from the employee’s regular salary of only that amount actually paid to a substitute or, if a substitute is not employed, the amount which would have been paid to a substitute had a substitute been employed.

For the purposes of this section, the amount which would have been paid to a substitute is that amount established by the district in a published salary schedule for substitute employees.

The alternative method shall only be applied upon authorization by the community college board based upon individual employee application and shall be limited to no more than five days per school year for each employee.

(Amended by Stats. 1990, Ch. 1302, Sec. 166. Effective September 25, 1990.)



87817

Notwithstanding the provisions of Section 87815 or any other provision of law to the contrary, if a person is employed by a community college district in an academic position at the beginning of the second semester of a school year for services during that semester, the compensation of the employee shall be not less than one-half of the annual compensation for that position.

(Amended by Stats. 1990, Ch. 1302, Sec. 167. Effective September 25, 1990.)



87818

Whenever a salary schedule increasing the salaries of its academic employees is adopted by a community college district to be effective at the commencement of the second semester of a school year:

(a) The compensation of the employees shall not exceed one-half of the annual compensation for their positions under the former salary schedule for services during the first semester.

(b) The compensation of the employees shall not be less than one-half of the annual compensation for their positions under the newly adopted salary schedule for services during the second semester.

This section shall not be construed to limit the time at which any salary increase ordered by the governing board shall become effective.

(Amended by Stats. 1990, Ch. 1302, Sec. 168. Effective September 25, 1990.)



87821

Each salary payment for any calendar month may be made on the last working day of the month and shall be paid not earlier than the last working day of the month and not later than the fifth day of the succeeding calendar month except that faculty employed for less than full time in classes for adults, in a day or evening community college, shall be paid on or before the 10th day of the succeeding calendar month for services performed during the preceding calendar month.

If the community college district provides for the payment of the salary of employees employed in academic positions once each two weeks, twice a month, or once each four weeks, each salary payment may be made on the last working day of the payroll period and shall be made not earlier than the last working day of the payroll period and not later than the eighth working day of the following payroll period.

This section shall not prohibit a district from making a payment of earned salary prior to the last working day of the month or payroll period.

(Amended by Stats. 1990, Ch. 1302, Sec. 170. Effective September 25, 1990.)



87822

Except as provided in Section 87790, when any community college district employs an academic employee to perform instruction or other services in addition to his or her regular instructing duties, or when a district employs an academic employee to perform instructing or other services at a summer school maintained by the district, the district shall pay the employee for those services either in one lump sum or at an hourly, daily, biweekly, quadriweekly, or monthly rate of pay. If the pay is in one lump sum, the district shall pay the employee within 10 days after the termination of the services. If the pay is at an hourly, daily, biweekly, quadriweekly or monthly rate, the district shall pay the employee within 10 days after the end of each calendar month or pay period during which the services are performed.

(Amended by Stats. 1990, Ch. 1302, Sec. 171. Effective September 25, 1990.)



87823

Instead of issuing a single warrant to each employee for salary or wages the district may use a payroll form of warrant making payment to two or more employees on one payroll warrant.

(Enacted by Stats. 1976, Ch. 1010.)



87824

When the payroll form of warrant is used, the approved and allowed payroll warrant shall be deposited with the county treasurer, who shall make payment to the employee or his order.

(Enacted by Stats. 1976, Ch. 1010.)



87825

When the payroll form of warrant is used the name of each employee shall be listed.

(Enacted by Stats. 1976, Ch. 1010.)



87828

Except as otherwise provided in this code, no warrant shall be drawn in favor of any academic employee, unless the officer whose duty it is to draw the warrant is satisfied that the employee has faithfully performed all the duties prescribed.

(Amended by Stats. 1990, Ch. 1302, Sec. 172. Effective September 25, 1990.)



87831

Whenever reports are required to be filed with the county superintendent of schools by academic employees of districts authorized to issue warrants under the provision of Section 85266 and the reports have not been filed, the county superintendent of schools may direct the district in writing to withhold the salary payment due the employee involved. The payment should not be released to the employee until directed in writing by the county superintendent of schools.

(Amended by Stats. 1990, Ch. 1302, Sec. 173. Effective September 25, 1990.)



87832

For the purposes of Section 395 of the Military and Veterans Code or any other provision of law providing for the payment of salary or compensation to an employee of a community college district while absent from duty because he or she is engaged in ordered military or naval duty, the employee’s salary or compensation for 30 days shall (a), with respect to an employee serving in an academic position, be deemed to be one-tenth of the annual salary established for the position and (b), with respect to an employee serving in a classified position, be deemed to be one month’s salary.

(Amended by Stats. 1995, Ch. 758, Sec. 184. Effective January 1, 1996.)



87833

Except as provided in Section 87834, the governing board of each community college district, when drawing an order for the salary payment due to an academic employee of the district, shall with or without charge reduce the order by the amount which the board has been requested in a revocable written authorization by the employee to deduct for the purpose of paying the dues of the employee for membership in any local professional organization, or in any statewide professional organization, or in any other professional organization affiliated or otherwise connected with a statewide professional organization which authorizes the statewide organization to receive membership dues on its behalf and for the purpose of paying his or her pro rata share of the costs incurred by the district in making the deduction. No charge shall exceed the actual cost to the district of the dues deduction. Any revocation of a written authorization shall be in writing and shall be effective commencing with the next pay period.

Unless otherwise provided in an agreement negotiated pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, the governing board shall, no later than the 10th day of each pay period for academic employees, draw its order upon the funds of the district in favor of the organization designated by the employee for an amount equal to the total of the dues deductions made with respect to that organization for the previous pay period and shall transmit the total amount to that organization no later than the 15th day of each pay period for academic employees. When timely transmittal of dues payments by a county is necessary for a community college district to comply with the provisions of this section, the county shall act in a timely manner. If the employees of a district do not authorize the board to make a deduction to pay their pro rata share of the costs of making deductions for the payment of dues, the board shall deduct from the amount transmitted to the organization on whose account the dues payments were deducted the actual costs of making the deduction.

The revocable written authorization shall remain in effect until expressly revoked in writing by the employee. Whenever there is a change in the amount required for the payment to the organization, the employee organization shall provide the employee with adequate and necessary data on the change at a time sufficiently prior to the effective date of the change to allow the employee an opportunity to revoke the written authorization, if desired. The employee organization shall provide the public school employer with notification of the change at a time sufficiently prior to the effective date of the change to allow the employer an opportunity to make the necessary adjustments and with a copy of the notification of the change which has been sent to all concerned employees.

The governing board shall not require the completion of a new deduction authorization when a dues change has been effected or at any other time without the express approval of the concerned employee organization.

(Amended by Stats. 1990, Ch. 1302, Sec. 175. Effective September 25, 1990.)



87834

The governing board of each community college district when drawing an order for the salary or wage payment due to an academic employee of the district shall, with or without charge, reduce the order for the payment of service fees to the certified or recognized organization as required in an organizational security arrangement between the exclusive representative and a public school employer as provided under Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code. However, the organizational security arrangement shall provide that any employee may pay service fees directly to the certified or recognized employee organization in lieu of having the service fees deducted from the salary or wage order.

If the employees of a district do not authorize the board to make a deduction to pay their pro rata share of the costs of making deductions for the payment of service fees to the certificated or recognized organization, the board shall deduct from the amount transmitted to the organization on whose account the payments were deducted the actual costs, if any, of making the deduction. No charge shall exceed the actual cost to the district of the deduction. These actual costs shall be determined by the board and shall include startup and ongoing costs.

(Amended by Stats. 1990, Ch. 1302, Sec. 176. Effective September 25, 1990.)



87834.5

(a) Notwithstanding any other law, the governing board of a community college district that collects or deducts dues, agency fees, fair share fees, or any other fee or amount of money from the salary of an academic employee for the purpose of transmitting the money to an employee organization shall transmit the money to the employee organization within 15 days of issuing the paycheck containing the deduction to the employee.

(b) (1) This section does not limit the right of an employee organization or affected employee to sue for a failure of the employer to transmit dues or fees pursuant to this section.

(2) In an action brought for a violation of subdivision (a), the court may award reasonable attorney fees and costs to the prevailing party if any party to the action requests attorney fees and costs.

(Added by Stats. 2003, Ch. 344, Sec. 3. Effective January 1, 2004.)






ARTICLE 9 - Part-Time Community College Faculty Health Insurance Program

87860

It is the intent of the Legislature that part-time community college faculty and their eligible dependents have continuous access to health insurance benefits.

(Added by Stats. 1996, Ch. 943, Sec. 1. Effective January 1, 1997.)



87860.5

There is hereby established the Part-Time Community College Faculty Health Insurance Program for the purpose of providing a state incentive program to encourage community college districts to offer health insurance for part-time faculty.

(Added by Stats. 1996, Ch. 943, Sec. 1. Effective January 1, 1997.)



87861

For the purposes of this article:

(a) “Health insurance benefits” include medical benefits but do not include vision or dental benefits.

(b) “Part-time faculty” refers to any faculty member whose teaching assignment equals or exceeds 40 percent of the cumulative equivalent of a minimum full-time teaching assignment.

(c) The changes made to subdivision (b) during the 1999 portion of the 1999–2000 Regular Session of the Legislature shall be operative in any fiscal year only if funds are appropriated for purposes of those changes in the annual Budget Act or in another measure. If the amount appropriated in the annual Budget Act or in another measure for purposes of this section is insufficient to fully fund those changes for the fiscal year, the chancellor shall prorate the funds among the community college districts affected by this section.

(Amended by Stats. 1999, Ch. 738, Sec. 3. Effective January 1, 2000.)



87862

The governing board of a community college district may provide a program of health insurance for part-time faculty and their dependents.

(Added by Stats. 1996, Ch. 943, Sec. 1. Effective January 1, 1997.)



87863

(a) A part-time faculty member and his or her eligible dependents are eligible to participate in the program established pursuant to this article.

(b) The changes made to subdivision (a) during the 1999 portion of the 1999–2000 Regular Session of the Legislature shall be operative in any fiscal year only if funds are appropriated for purposes of those changes in the annual Budget Act or in another measure. If the amount appropriated in the annual Budget Act or in another measure for purposes of this section is insufficient to fully fund those changes for the fiscal year, the chancellor shall prorate the funds among the community college districts affected by this section.

(c) Any changes made pursuant to this section to the Part-time Community College Faculty Health Insurance Program shall not affect any part-time health insurance program in effect on January 1, 2000.

(Amended by Stats. 1999, Ch. 738, Sec. 4. Effective January 1, 2000.)



87864

No part-time faculty member or dependents whose premiums for health insurance are paid by an employer other than a community college district is eligible to participate in the program established pursuant to this article.

(Added by Stats. 1996, Ch. 943, Sec. 1. Effective January 1, 1997.)



87866

The governing board of each community college district that establishes a program pursuant to this article shall do both of the following:

(a) Negotiate with the exclusive representative as to the payment of the portion of the health insurance premium that is not funded by the state.

(b) By June 1 of each year, send verification to the Chancellor of the California Community Colleges as to the number of participants in the program.

(Added by Stats. 1996, Ch. 943, Sec. 1. Effective January 1, 1997.)



87867

By June 15 of each year, the Chancellor of the California Community Colleges shall apportion to each community college district that establishes a program pursuant to this article an amount that equals up to one-half of the total cost of the individual enrollment premiums required to be paid for the health insurance coverage of participating part-time faculty and their dependents in the district. The chancellor shall distribute funds that have been appropriated specifically for this purpose proportionally based on each district’s total costs for premiums for those districts that submit verification of the costs of premiums for eligible employees for a fiscal year, but in no event shall the allocation to any district exceed one-half of the cost of the verified premiums. If funds appropriated for this purpose exceed one-half of the verified cost of premiums for all participating districts statewide, the balance that exceeds that amount shall revert to the General Fund annually.

(Added by Stats. 1996, Ch. 943, Sec. 1. Effective January 1, 1997.)



87868

It is the intent of the Legislature that ongoing funding for the purposes of this article be subject to annual Budget Act appropriations.

(Added by Stats. 1996, Ch. 943, Sec. 1. Effective January 1, 1997.)






ARTICLE 10 - Community College Part-Time Faculty Office Hours Program

87880

The Legislature finds and declares that community college part-time faculty are required to fulfill the same teaching responsibilities as full-time faculty although students have little or no access to part-time faculty members outside of the classroom. It is the intent of the Legislature that students have the same opportunity for academic assistance and guidance without regard to whether a course at a community college is taught by a full-time or a part-time faculty member. It is the further intent of the Legislature that community college part-time faculty teaching a minimum number of courses be compensated for providing academic counseling and assistance to students outside of the classroom.

(Added by Stats. 1997, Ch. 933, Sec. 1. Effective January 1, 1998.)



87881

There is hereby established the Community College Part-Time Faculty Office Hours Program for the purpose of providing community college students equal access to academic advice and assistance and to encourage community college districts to provide opportunities by compensating part-time faculty who hold office hours related to their teaching load.

(Added by Stats. 1997, Ch. 933, Sec. 1. Effective January 1, 1998.)



87882

For purposes of this article, “part-time faculty” means any person who is employed to teach for not more than the hours per week described in Section 87482.5.

(Amended by Stats. 2009, Ch. 187, Sec. 9. Effective January 1, 2010.)



87883

(a) The governing board of a community college district may provide compensation for office hours to part-time faculty.

(b) The compensation paid to part-time faculty under this article shall equal at least one paid office hour for every two classes or more taught each week or 40 percent of a full-time load as defined by the community college district.

(c) Nothing in this section precludes compensation under this program for paid office time for each 20 percent of a full-time load, or fraction thereof, as defined by the community college district.

(d) The change made to subdivision (c) during the 1999 portion of the 1999–2000 Regular Session of the Legislature shall be operative in any fiscal year only if funds are appropriated for purposes of that change in the annual Budget Act or in another measure. If the amount appropriated in the annual Budget Act or in another measure for purposes of this section is insufficient to fully fund that change for the fiscal year, the chancellor shall prorate the funds among the community college districts affected by this section.

(Amended by Stats. 1999, Ch. 738, Sec. 6. Effective January 1, 2000.)



87884

(a) The governing board of each community college district that establishes a program pursuant to this article shall negotiate with the exclusive bargaining representative, or in instances where there is no bargaining unit shall meet and confer with the faculty, to establish a program to provide part-time faculty office hours.

(b) Any hours negotiated under this program shall not be applied toward the maximum percentage-of-hours limitation for part-time faculty as specified in Section 87882. These hours shall not be counted towards the hours per week of teaching adult or community college classes for purposes of acquiring eligibility for tenure or for purposes of fulfilling any probationary hour requirements.

(c) On or before June 1 of each year, each community college district participating in the program shall send a verification to the Chancellor of the California Community Colleges specifying the total costs of the compensation paid for office hours of part-time faculty participating in the program.

(d) Any changes made by this section to the Community College Part-Time Faculty Office Hours Program shall not affect any part-time faculty office hours program in effect on January 1, 2000.

(Amended by Stats. 2011, Ch. 349, Sec. 11. Effective January 1, 2012.)



87885

(a) The Part-Time Faculty Office Hours Program Fund is hereby established in the State Treasury.

(b) On or before June 15 of each year, the Chancellor of the California Community Colleges shall apportion to each community college district that establishes a program pursuant to this article an amount of up to 50 percent of the total costs of compensation paid for office hours of part-time faculty, as defined in Section 87882. The chancellor shall distribute funds that are appropriated in the annual Budget Act specifically for this purpose proportionally based on each district’s total costs for office hours of part-time faculty pursuant to the verification submitted by the community college district in accordance with subdivision (c) of Section 87884 for that fiscal year. In no event, however, shall the allocation to any district in a fiscal year exceed 50 percent of the total costs of the compensation paid for office hours of part-time faculty pursuant to this article.

(c) It is the intent of the Legislature that funding for the purposes of this article be included in the annual Budget Act.

(Amended by Stats. 2001, Ch. 891, Sec. 27. Effective October 14, 2001.)









CHAPTER 4 - Classified Employees

ARTICLE 1 - Employment

88000

This article, Article 2 (commencing with Section 88050), Article 4 (commencing with Section 88160), Article 5 (commencing with Section 88180), Article 6 (commencing with Section 88190), Article 8 (commencing with Section 88240), and Chapter 1 (commencing with Section 87000) shall apply to all classified employees of a community college district, whether a merit or nonmerit system district as authorized by this chapter unless the section specifically limits its application to nonmerit system districts.

These provisions shall not apply to employees of a community college district lying wholly within a city and county that provides in its charter for a merit system of employment for employees employed in positions that are part of the classified service.

(Amended by Stats. 1995, Ch. 758, Sec. 185. Effective January 1, 1996.)



88001

As used in this chapter the following terms mean:

(a) “Classification” means that each position in the classified service shall have a designated title, a regular minimum number of assigned hours per day, days per week, and months per year, a specific statement of the duties required to be performed by the employees in each such position, and the regular monthly salary ranges for each such position.

(b) “Permanent,” as used in the phrase “permanent employee,” includes tenure in the classification in which the employee passed the required probationary period and includes all of the incidents of that classification.

(c) “Regular,” as used in the phrase “regular classified employee,” or any similar phrase, refers to a classified employee who has probationary or permanent status.

(d) “Demotion” means assignment to an inferior position or status without the employee’s written voluntary consent.

(e) “Disciplinary action” includes any action whereby an employee is deprived of any classification or any incident of any classification in which he or she has permanence, including dismissal, suspension, demotion, or any reassignment, without his or her voluntary consent, except a layoff for lack of work or lack of funds.

(f) “Reclassification” means the upgrading of a position to a higher classification as a result of the gradual increase of the duties being performed by the incumbent in that position.

(g) “Layoff for lack of funds or layoff for lack of work” includes any reduction in hours of employment or assignment to a class or grade lower than that in which the employee has permanence, voluntarily consented to by the employee, in order to avoid interruption of employment by layoff.

(h) “Cause,” relating to disciplinary actions against classified employees, means those grounds for discipline or offenses enumerated in the law or the written rules of a community college employer. No disciplinary action may be maintained for any “cause” other than as defined herein.

This section shall not apply to districts to which Article 3 (commencing with Section 88060) is applicable.

This section shall not apply to any district which, during the 1973–74 college year, had an average daily attendance of 100,000 or more.

(Amended by Stats. 1995, Ch. 758, Sec. 186. Effective January 1, 1996.)



88002

(a) For the purposes of this section, every classified employee shall be deemed to be employed for 12 months during each college year regardless of the number of months in which he or she is normally in paid status.

(b) If, during a college year, it is necessary to assign a regular classified employee to perform an assignment or service in addition to his or her regular assignment, a community college district shall pay the classified employee on a pro rata basis for the additional assignment or service, not less than the compensation and benefits that are applicable to the classification of the additional assignment or service during the regular college year, unless the community college district has negotiated a contract that allows for a lesser pay scale. A community college district shall inform a classified employee of the compensation and benefits of the additional assignment or service before the employee commences the additional assignment or service.

(c) A community college district that, in any college year, maintains school sessions at times other than during the regular academic year shall assign for service, during those times, regular classified employees of the district.

(d) If it is necessary to assign classified employees not regularly so assigned to serve between the end of one academic year and the commencement of another, the assignment shall be made on the basis of qualifications for employment in each classification of service that is required.

(1) A community college district may not require a classified employee whose regular yearly assignment for service excludes all, or any part of, the period between the end of the academic year to the beginning of the next academic year to perform services during that period.

(2) A classified employee, for services performed as provided in this subdivision, shall receive, on a pro rata basis, not less than the compensation and benefits that are applicable to the classification of the additional assignment or service during the regular academic year.

(e) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 2003, Ch. 280, Sec. 2. Effective January 1, 2004.)



88003

The governing board of any community college district shall employ persons for positions that are not academic positions. The governing board, except where Article 3 (commencing with Section 88060) or Section 88137 applies, shall classify all those employees and positions. The employees and positions shall be known as the classified service. Substitute and short-term employees, employed and paid for less than 75 percent of a college year, shall not be a part of the classified service. Part-time playground positions, apprentices and professional experts employed on a temporary basis for a specific project, regardless of length of employment, shall not be a part of the classified service. Full-time students employed part time, and part-time students employed part time in any college work-study program, or in a work experience education program conducted by a community college district and which is financed by state or federal funds, shall not be a part of the classified service. Unless otherwise permitted, a person whose position does not require certification qualifications shall not be employed by a governing board, except as authorized by this section.

“Substitute employee,” as used in this section, means any person employed to replace any classified employee who is temporarily absent from duty. In addition, if the district is then engaged in a procedure to hire a permanent employee to fill a vacancy in any classified position, the governing board may fill the vacancy through the employment, for not more than 60 calendar days, of one or more substitute employees, except to the extent that a collective bargaining agreement then in effect provides for a different period of time.

“Short-term employee,” as used in this section, means any person who is employed to perform a service for the district, upon the completion of which, the service required or similar services will not be extended or needed on a continuing basis. Before employing a short-term employee, the governing board, at a regularly scheduled board meeting, shall specify the service required to be performed by the employee pursuant to the definition of “classification” in subdivision (a) of Section 88001, and shall certify the ending date of the service. The ending date may be shortened or extended by the governing board, but shall not extend beyond 75 percent of a school year.

“Seventy-five percent of a college year” means 195 working days, including holidays, sick leave, vacation and other leaves of absences, irrespective of number of hours worked per day.

Employment of either full-time or part-time students in any college work-study program, or in a work experience education program shall not result in the displacement of classified personnel or impair existing contracts for services.

This section shall apply only to districts not incorporating the merit system as outlined in Article 3 (commencing with Section 88060).

(Amended by Stats. 2002, Ch. 867, Sec. 2. Effective January 1, 2003.)



88003.1

(a) Notwithstanding any other provision of this chapter, personal services contracting for all services currently or customarily performed by classified school employees to achieve cost savings is permissible, unless otherwise prohibited, when all the following conditions are met:

(1) The governing board or contracting agency clearly demonstrates that the proposed contract will result in actual overall cost savings to the community college district, provided that:

(A) In comparing costs, there shall be included the community college district’s additional cost of providing the same service as proposed by a contractor. These additional costs shall include the salaries and benefits of additional staff that would be needed and the cost of additional space, equipment, and materials needed to perform the function.

(B) In comparing costs, there shall not be included the community college district’s indirect overhead costs unless these costs can be attributed solely to the function in question and would not exist if that function was not performed by the community college district. Indirect overhead costs shall mean the pro rata share of existing administrative salaries and benefits, rent, equipment costs, utilities, and materials.

(C) In comparing costs, there shall be included in the cost of a contractor providing a service any continuing community college district costs that would be directly associated with the contracted function. These continuing community college district costs shall include, but not be limited to, those for inspection, supervision, and monitoring.

(2) Proposals to contract out work shall not be approved solely on the basis that savings will result from lower contractor pay rates or benefits. Proposals to contract out work shall be eligible for approval if the contractor’s wages are at the industry’s level and do not undercut community college district pay rates.

(3) The contract does not cause the displacement of community college district employees. The term “displacement” includes layoff, demotion, involuntary transfer to a new classification, involuntary transfer to a new location requiring a change of residence, and time base reductions. Displacement does not include changes in shifts or days off, nor does it include reassignment to other positions within the same classification and general location or employment with the contractor, so long as wages and benefits are comparable to those paid by the school district.

(4) The savings shall be large enough to ensure that they will not be eliminated by private sector and community college district cost fluctuations that could normally be expected during the contracting period.

(5) The amount of savings clearly justify the size and duration of the contracting agreement.

(6) The contract is awarded through a publicized, competitive bidding process.

(7) The contract includes specific provisions pertaining to the qualifications of the staff that will perform the work under the contract, as well as assurance that the contractor’s hiring practices meet applicable nondiscrimination standards.

(8) The potential for future economic risk to the community college district from potential contractor rate increases is minimal.

(9) The contract is with a firm. A “firm” means a corporation, limited liability company, partnership, nonprofit organization, or sole proprietorship.

(10) The potential economic advantage of contracting is not outweighed by the public’s interest in having a particular function performed directly by the community college district.

(b) Notwithstanding any other provision of this chapter, personal services contracting shall also be permissible when any of the following conditions can be met:

(1) The contract is for new community college district functions and the Legislature has specifically mandated or authorized the performance of the work by independent contractors.

(2) The services contracted are not available within community college districts, cannot be performed satisfactorily by community college district employees, or are of such a highly specialized or technical nature that the necessary expert knowledge, experience, and ability are not available through the community college district.

(3) The services are incidental to a contract for the purchase or lease of real or personal property. Contracts under this criterion, known as “service agreements,” shall include, but not be limited to, agreements to service or maintain office equipment or computers that are leased or rented.

(4) The policy, administrative, or legal goals and purposes of the community college district cannot be accomplished through the utilization of persons selected pursuant to the regular or ordinary hiring process. Contracts are permissible under this criterion to protect against a conflict of interest or to ensure independent and unbiased findings in cases where there is a clear need for a different, outside perspective. These contracts shall include, but not be limited to, obtaining expert witnesses in litigation.

(5) The nature of the work is such that the criteria for emergency appointments apply. “Emergency appointment” means an appointment made for a period not to exceed 60 working days either during an actual emergency to prevent the stoppage of public business or because of the limited duration of the work. The method of selection and the qualification standards for an emergency employee shall be determined by the community college district. The frequency of appointment, length of employment, and the circumstances appropriate for the appointment of firms or individuals under emergency appointments shall be restricted so as to prevent the use of emergency appointments to circumvent the regular or ordinary hiring process.

(6) The contractor will provide equipment, materials, facilities, or support services that could not feasibly be provided by the community college district in the location where the services are to be performed.

(7) The services are of such an urgent, temporary, or occasional nature that the delay incumbent in their implementation under the community college district’s regular or ordinary hiring process would frustrate their very purpose.

(c) This section shall apply to all community colleges, including community college districts that have adopted the merit system.

(d) This section shall apply to personal service contracts entered into after January 1, 2003. This section shall not apply to the renewal of personal services contracts subsequent to January 1, 2003, where the contract was entered into before January 1, 2003, irrespective of whether the contract is renewed or rebid with the existing contractor or with a new contractor.

(Amended by Stats. 2010, Ch. 328, Sec. 58. Effective January 1, 2011.)



88004

Every position not defined by the regulations of the board of governors as an academic position and not specifically exempted from the classified service according to the provisions of Section 88003 or 88076 shall be classified as required by those sections and shall be a part of the classified service. These positions may not be designated as academic by the governing board of a district nor shall the assignment of a title to any such a position remove the position from the classified service.

Nothing in this section shall be construed to prohibit anyone from being employed in a classification because he or she possesses the minimum qualifications required of faculty members or academic administrators, nor shall the possession of those qualifications be grounds for the elimination of an individual from consideration for employment in a classified position.

This section shall apply to districts which have adopted the merit system in the same manner and with the same effect as though it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Amended by Stats. 1990, Ch. 1302, Sec. 179. Effective September 25, 1990.)



88004.5

All contracts for management consulting services relating to food service shall be governed by this section.

(a) Notwithstanding Sections 88003, 88004, 88020.5, and 88076, any community college district may enter into a contract for management consulting services relating to food service for a term not to exceed one year. Any renewal of that contract, or further requests for proposals to provide food service management consulting services, shall be considered on a year-to-year basis. A contract for food service management consulting services shall not cause or result in the elimination of any food service classified personnel or position. A contract for food service management consulting services shall not cause or result in any adverse effect upon any food service classified personnel or position with respect to wages, benefits, or other terms and conditions of employment.

(b) A contract made pursuant to subdivision (a) shall not provide for, or result in the supervision of, food service classified personnel by the food service management consultant. This section shall not be construed to prevent an entity providing food service management consulting services from interacting or consulting with the food service manager or director, supervisors, or food service classified employees of the community college district on matters relating to food services except those prohibited by subdivision (a).

(c) Sections 88021, 88022, 88023, 88024, and 88025, and any other health criteria established by the local community college district, are applicable to all persons providing food service management consulting services under this section.

(d) This section shall apply to all community college districts, including districts that have adopted the merit system.

(Amended by Stats. 1995, Ch. 758, Sec. 189. Effective January 1, 1996.)



88005

(a)  Nonacademic positions created by a governing board of a school district under the Manpower Development and Training Act of 1962, the Economic Opportunity Act of 1964, the Elementary and Secondary Education Act of 1965, or Section 11300 or Section 13650 of the Welfare and Institutions Code, any future federal or state legislative enactment, or any other special funding, and which are not a part of the regular school program shall, nevertheless, be a part of the classified service as established by Section 88003 or Section 88076 of this code.

Persons employed in such positions shall be classified employees and shall enjoy all the rights, burdens and benefits accorded other classified employees. Their selection and retention shall be made on the same basis as that of persons selected for positions that are a part of the regular school program.

(b) Notwithstanding the provisions of subdivision (a), if specially funded positions are restricted to employment of persons in low-income groups, from designated impoverished areas and other criteria which restricts the privilege of all citizens to compete for employment in such positions, all such positions shall, in addition to the regular class title, be classified as “restricted.” Their selection and retention shall be made on the same basis as that of persons selected and retained in positions that are a part of the regular school program, except that persons employed in the following categories of restricted positions shall not be subject to the provisions of Section 88091 or 88092:

(1) The position of instructional aide, as defined in Section 88243.

(2) Any other position involving personal contacts with students or parents that is established to assist school-staff personnel responsible for school-community relations; educational support services for such areas as counseling, library or health; or the correction or prevention of behavioral problems.

Persons employed in positions properly classified as “restricted” shall be classified employees for all purposes except:

(A) They shall not be accorded employment permanency under Section 88013 or Section 88120 of the Education Code, whichever is applicable.

(B) They shall not acquire seniority credits for the purposes of Sections 88117 and 88127 of the Education Code or, in a district not having the merit (civil service) system, for the purposes of layoff for lack of work or lack of funds as may be established by rule of the governing board.

(C) The provisions of Sections 88106 and 88108 shall not apply to “restricted” employees.

(D) They shall not be eligible for promotion into the regular classified service or, in districts that have adopted the merit system, shall not be subject to the provisions of Section 88061, until they have complied with the provisions of subdivision (c).

(c) At any time, after completion of six months of satisfactory service, a person serving in a “restricted” position shall be given the opportunity to take such qualifying examinations as are required for all other persons serving in the same class in the regular classified service. If the person satisfactorily completes the qualifying examination, regardless of final numerical listing on an eligibility list, he or she shall be accorded full rights, benefits and burdens of any other classified employee serving in the regular classified service. His or her service in the regular classified service shall be counted from the original date of employment in the “restricted” position and shall continue even though he or she continues to serve in a “restricted” position.

(d) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(e) It is the intent of the Legislature in enacting this section to clearly set forth that positions normally a part of the classified service are included therein regardless of the source of income to sustain the positions and to effectively implement specially funded programs intended to provide job opportunities for untrained and impoverished persons but to do so in a manner that will not be disruptive nor detrimental to the normal employment procedures relating to classified school service.

(Amended by Stats. 1990, Ch. 1302, Sec. 180. Effective September 25, 1990.)



88005.1

The governing board of a community college district may establish positions and employ persons in public service employment positions which are funded by the Comprehensive Employment and Training Act (CETA) and which are restricted by the act to a limited duration of participation.

The positions shall be a part of the classified service. Persons so employed shall be classified employees for all purposes except that they shall not be subject to the provisions of Sections 88091 and 88092, and they shall not acquire permanent status or seniority credit for the purpose of layoff or reemployment. Retirement benefits shall be subject to the applicable federal law.

Persons employed in and occupying such positions shall be eligible to apply for any position or class of positions within the classified service for which they meet the qualifications, and, upon employment in the regular classified service, shall have their classified service counted from the original date of employment in the CETA position.

(Added by Stats. 1980, Ch. 714, Sec. 2.)



88006

Notwithstanding the provisions of Section 88003 or Section 88076, which exempt certain types of positions or categories of personnel from the classified service of a community college district, persons serving in exempt positions or who serve in classified positions but are exempted from the classified service shall, nevertheless, be subject to the provisions of Sections 87408.6, 88021, 88022, 88023 and 88024. The governing board of every district shall, by rule or regulation, provide for the implementation of this section.

The provisions of this section shall not apply to full-time day students regularly attending in the district of employment.

(Amended by Stats. 1982, Ch. 251, Sec. 43. Effective June 11, 1982.)



88007

(a) The “act” as used in this section shall mean the Federal Emergency Employment Act of 1971 (Public Law 92-54) or any similar federal law hereafter enacted to provide transitional employment in public service positions for unemployed or underemployed persons.

(b) Funds derived from the act shall not be expended for work that: (1) would otherwise have been performed at federal, state, or local expense; (2) will not result in an increase over the employment which would otherwise be available; (3) which will result in the displacement of permanent members of the classified service (including partial displacement, such as reduction in the hours of nonovertime work or wages or employment benefits); (4) or which will impair existing rights of permanent members of the classified service.

(c) If during the term of a contract or renewal thereof, executed under the act, a community college district is engaged in layoffs for lack of work or lack of funds of permanent classified employees serving in regular positions and is employing personnel or contemplates employing personnel in like or reasonably similar positions under the act, a report shall be submitted by the superintendent of schools to the governing board clearly demonstrating and substantiating the fact that the duties being performed by the permanent employees in regular positions who are being laid off will not be performed by personnel employed under the act.

Approval of the report by the governing board shall constitute its acceptance of the facts, as contained therein, and based thereon its affirmation of compliance with the contract executed under the act and this section.

This section shall apply to districts which have adopted the merit system in the same manner and with the same effect as though it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88008

If the governing board of a community college district establishes positions in the categories described below and restricts initial appointments of new employees to persons in low-income groups or residing in specifically designated areas of the community, then such positions shall, in addition to the regular class title, be classified as “restricted.” The positions shall be part of the classified service and persons so employed shall be classified employees for all purposes except that (1) they shall not be subject to the provisions of Section 88091 or 88092, and (2) they shall not acquire permanent status or seniority credit and shall not be eligible for promotion into the regular classified service until they have complied with the provisions of subdivision (c) of Section 88005.

The categories of positions for which the governing board may establish restrictions under this section are:

(a) The position of instructional aide, as defined in Section 88243.

(b) Any other position involving personal contacts with students or parents, that is established to assist college staff personnel responsible for college-community relations; educational support services for such areas as counseling, library, or health; or the correction or prevention of behavioral problems.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Added by Stats. 1981, Ch. 470, Sec. 404.)



88009

Governing boards shall fix and prescribe the duties to be performed by all persons in the classified service and other nonacademic positions of the community college district, except those persons employed as a part of a personnel commission staff as provided in Article 3 (commencing with Section 88060) of this chapter.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Amended by Stats. 1990, Ch. 1302, Sec. 181. Effective September 25, 1990.)



88010

Classified employees shall not be required to perform duties that are not fixed and prescribed for the position by the governing board in accordance with Section 88009, unless the duties reasonably relate to those fixed for the position by the board, for any period of time that exceeds five working days within a 15-calendar-day period except as authorized herein.

An employee may be required to perform duties inconsistent with those assigned to the position by the governing board for a period of more than five working days if his or her salary is adjusted upward for the entire period he or she is required to work out of classification and in amounts that will reasonably reflect the duties required to be performed outside his or her normal assigned duties.

Notwithstanding this section, a personnel commission and governing board, or a governing board in a nonmerit system district, by written rule, may provide for an upward salary adjustment for any classified employee required to work out of classification for any period of time less than that required herein.

It is the intent of this section to permit community college districts to temporarily work employees outside of their normal duties but in so doing to require that some additional compensation be provided the employee during such temporary assignments.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 190. Effective January 1, 1996.)



88010.5

A classified employee employed by any community college district that decides to maintain classes on Saturday or Sunday, or both, shall not, without his or her written consent, be required to change his or her workweek to include Saturday or Sunday, or both. No classified employee shall be assigned to perform services on a Saturday or Sunday if the classified employee objects in writing that the assignment would conflict with his or her religious beliefs or practices. Enactment of this section shall cause no change or disruption in existing work schedules that may already include Saturday or Sunday as regular workdays.

This section shall not be construed as limiting the power of any governing board of a community college district to govern the schools of the district, including the assignment of classified employees employed by the district.

This section shall not be construed as modifying or otherwise affecting Section 88026, 88027, 88030, or 88040 or any other provisions of this code relating to employment of classified employees.

(Amended by Stats. 1993, Ch. 139, Sec. 1. Effective July 19, 1993.)



88011

No community college district may adopt or maintain any rule or regulation which requires a candidate for a position in the classified service to be a resident of the district or to become a resident of the district, or which requires that an employee maintain residency within the district; nor may a district grant preferential points or other preferential treatment to those candidates or employees who are residents of the district. This section shall not apply to restricted positions as provided for in Sections 88005 and 88008.

The Legislature in enacting this section recognizes that the public school system of this state is the property of all its citizens, and that all qualified candidates for positions in the classified service, regardless of residence, should be granted the opportunity to compete for and obtain such positions based solely on merit and fitness.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88012

If the governing board of any community college district employs staff assistants or field representatives to directly assist the governing board or individual governing board members in carrying out their policymaking duties, such assistants or representatives shall be members of the classified service, except that such assistants or representatives shall be exempt from all provisions of this code relating to obtaining a permanent status in any position in the district, and procedures pertaining to the recruitment, appointment, classification, and salary of members of the classified service.

Staff assistants shall serve at the pleasure of a majority of the governing board, and each field representative appointed by the governing board to assist an individual member shall serve at the pleasure of such member.

It is the intent of the Legislature that persons employed under Section 88012 will not be utilized for election campaigns of board members during hours of their employment.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88013

(a) The governing board of a community college district shall prescribe written rules and regulations, governing the personnel management of the classified service, which shall be printed and made available to employees in the classified service, the public, and those concerned with the administration of this section, whereby these employees are, except as provided in Section 72411, designated as permanent employees of the district after serving a prescribed period of probation which shall not exceed one year. A permanent employee who accepts a promotion and fails to complete the probationary period for that promotional classification, shall be employed in the position from which he or she was promoted.

(b) Any employee designated as a permanent employee shall be subject to disciplinary action only for cause as prescribed by rule or regulation of the governing board, but the governing board’s determination of the sufficiency of the cause for disciplinary action shall be conclusive.

(c) The governing board shall adopt rules of procedure for disciplinary proceedings which shall contain a provision for informing the employee by written notice of the specific charges against him or her, a statement of the employee’s right to a hearing on those charges, and the time within which the hearing may be requested which shall be not less than five days after service of the notice to the employee, and a card or paper, the signing and filing of which shall constitute a demand for hearing, and a denial of all charges. The burden of proof shall remain with the governing board, and any rule or regulation to the contrary shall be void.

(d) No disciplinary action shall be taken for any cause that arose prior to the employee’s becoming permanent, or for any cause that arose more than two years preceding the date of the filing of the notice of cause, unless the cause was concealed or not disclosed by the employee when it could be reasonably assumed that the employee should have disclosed the facts to the employing district.

(e) Nothing in this section shall be construed to prohibit the governing board, pursuant to the terms of an agreement with an employee organization under Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, from delegating its authority to determine whether sufficient cause exists for disciplinary action against classified employees, excluding peace officers as defined in Section 830.32 of the Penal Code, to an impartial third party hearing officer. However, the governing board shall retain authority to review the determination under the standards set forth in Section 1286.2 of the Code of Civil Procedure.

(f) This section shall apply only to districts not incorporating the merit system as outlined in Article 3 (commencing with Section 88060).

(Amended by Stats. 2001, Ch. 844, Sec. 2.5. Effective January 1, 2002.)



88014

Notwithstanding Section 88013, the governing board may lay off and reemploy classified employees only in accordance with procedures provided by Sections 88117 and 88127, except the term “personnel commission,” as used in Section 88117, shall be construed to mean the governing board.

(Amended by Stats. 1995, Ch. 758, Sec. 192. Effective January 1, 1996.)



88015

Notwithstanding any other provision of law, any person who was subject to being, or was in fact, laid off for lack of work or lack of funds and who elected service retirement from the Public Employees’ Retirement System shall be placed on an appropriate reemployment list. The district shall notify the Board of Administration of the Public Employees’ Retirement System of the fact that retirement was due to layoff for lack of work or of funds. If the person is subsequently subject to reemployment and accepts, in writing, the appropriate vacant position, the district shall maintain the vacancy until the Board of Administration of the Public Employees’ Retirement System has properly processed his or her request for reinstatement from retirement.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 193. Effective January 1, 1996.)



88016

A notice of disciplinary action shall contain a statement in ordinary and concise language of the specific acts and omissions upon which the disciplinary action is based, a statement of the cause for the action taken and, if it is claimed that an employee has violated a rule or regulation of the public school employer, such rule or regulation shall be set forth in said notice.

A notice of disciplinary action stating one or more causes or grounds for disciplinary action established by any rule, regulation, or statute in the language of the rule, regulation, or statute, is insufficient for any purpose.

A proceeding may be brought by, or on behalf of, the employee to restrain any further proceedings under any notice of disciplinary action violative of this provision.

This section shall apply to proceedings conducted under the provisions of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88017

(a) When, as a result of the expiration of a specially funded program, classified positions must be eliminated at the end of any school year, and classified employees will be subject to layoff for lack of funds, the employees to be laid off at the end of the school year shall be given written notice on or before April 29 informing them of their layoff effective at the end of the school year and of their displacement rights, if any, and reemployment rights. However, if the termination date of any specially funded program is other than June 30, the notice shall be given not less than 60 days prior to the effective date of their layoff.

(b) When, as a result of a bona fide reduction or elimination of the service being performed by any department, classified employees shall be subject to layoff for lack of work, affected employees shall be given notice of layoff not less than 60 days prior to the effective date of layoff, and informed of their displacement rights, if any, and reemployment rights.

(c) (1) A classified employee may not be laid off if a short-term employee is retained to render a service that the classified employee is qualified to render. This subdivision does not create a 60-day layoff notice requirement for any individual hired as a short-term employee, as defined in Section 88003, for a period not exceeding 60 days.

(2) This subdivision does not apply to the retention of a short-term employee, as defined in Section 88003, who is hired for a period not exceeding 60 days after which the short-term service may not be extended or renewed.

(d) This section does not preclude the governing board of a community college district from implementing either of the following without providing the notice required by subdivision (a) or (b):

(1) A layoff for a lack of funds in the event of an actual and existing financial inability to pay the salaries of classified employees.

(2) A layoff for a lack of work resulting from causes not foreseeable or preventable by the governing board.

(e) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Amended by Stats. 2012, Ch. 860, Sec. 2. Effective January 1, 2013.)



88018

Any division, uniting, unionization, annexation, merger, or change of community college district boundaries shall not affect the rights of persons employed in nonacademic positions to continue in employment for not less than two years and to retain the salary, leaves and other benefits which they would have had had the reorganization not occurred, and in the manner provided in this article:

(a) All employees of every community college district which is included in any other district, or all districts included in a new district, shall become employees of the new district.

(b) When a portion of the territory of any district becomes part of another district employees regularly assigned to perform their duties in the territory affected shall become employees of the acquiring district. Employees whose assignments pertained to the affected territory, but whose employment situs was not in such territory, may elect to remain with the original district or become employees of the acquiring district.

(c) When the territory of any district is divided between or among two or more districts and the original district ceases to exist, employees of the original district regularly assigned to perform their duties in any specific territory of such district shall become employees of the district acquiring the territory. Employees not assigned to specific territory within the original district shall become employees of any acquiring district at their election.

(d) Employees regularly assigned by the original district to any school in said district shall be an employee of the district in which said school is located. Except as herein provided, nothing herein shall deprive the governing board of the acquiring district from making reasonable reassignments of duties.

(Amended by Stats. 1990, Ch. 1302, Sec. 183. Effective September 25, 1990.)



88019

Whenever, by reason of any reorganization, other than the unification of districts, all or part of the territory of any community college district which has adopted the merit system is included within any district, or in any new district, the governing board of the acquiring or new district shall adopt such merit system. In the event that any district simultaneously acquires all or part of the territory of two or more districts which have previously adopted the merit system the governing board of the acquiring or new district shall adopt a merit system containing such provisions as are necessary to afford to all employees the rights guaranteed by this section. The employees of the reorganized or new district shall retain all rights and privileges as if they had been employed under the provisions of Article 3 (commencing with Section 88060) of this chapter, with seniority commencing as of the date of original employment in their original district. Where there are more than a sufficient number of employees for a given classification under the provisions of Article 3 (commencing with Section 88060) of this chapter, such personnel shall be retained in employment for a period of not less than two years as if the reorganization had not occurred but without prejudice to the powers of the personnel commission and governing board of the reorganized district to reasonably reassign such persons. If at the expiration of such period, upon a finding made by the personnel commission that there are excess personnel in any given classification, such personnel shall, if the governing board so directs, be placed upon appropriate reemployment lists for 39 months and, if so placed, shall be offered and may accept positions of lower rank in their line of promotion in the order of seniority as established by this section in accordance with rules drawn in compliance with the provisions of Article 3 (commencing with Section 88060) of this chapter. The acceptance of a position in lower rank in accordance herewith shall not be deemed to constitute a waiver of the right to reemployment at the original level should a vacancy at such level occur within the period mentioned in this section.

(Enacted by Stats. 1976, Ch. 1010.)



88020

Any person, not a student or substitute employee, who has been employed by a community college student body organization pursuant to Section 76060 for a period of at least six months immediately preceding becoming a member of the classified service pursuant to Section 76060 or 81676 shall, without examination, be deemed to be a permanent classified service employee of the community college district.

Any person not a student or substitute employee employed by a student body organization pursuant to Section 76060 for less than six months immediately preceding becoming a member of the classified service pursuant to Section 76060 or 81676 shall, without examination, be deemed to be a probationary classified employee of the district.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 194. Effective January 1, 1996.)



88020.5

The governing board of a community college district shall employ persons for food service positions as a part of the classified service.

(Added by Stats. 1990, Ch. 1372, Sec. 705.)



88021

Whenever a governing board of a community college district requires a physical examination to be taken by a classified employee or employees, either by rule or by its direction or the direction of its authorized district administrator; or when classifed employees are required by law to submit to a physical examination for continuance in employment, the board shall either provide the required examination, cause it to be provided, or provide the employee with reasonable reimbursement for the required examination.

If the governing board requires a physical examination or an examination is required by law as a condition of preemployment, it may cause the required examination to be given. It may, if an applicant is required to take a preemployment physical examination, provide for reasonable reimbursement if the applicant is subsequently employed by the district.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88022

No person shall be employed or retained in employment by a community college district who has been convicted of any sex offense as defined in Section 87010 or controlled substance offense as defined in Section 87011. If, however, any such conviction is reversed and the person is acquitted of the offense in a new trial or the charges against him or her are dismissed, this section does not prohibit his or her employment thereafter.

Further, the governing board of a community college district may employ a person convicted of a controlled substance offense if the governing board of the district determines, from the evidence presented, that the person has been rehabilitated for at least five years.

The governing board shall determine the type and manner of presentation of the evidence, and the determination of the governing board as to whether or not the person has been rehabilitated is final.

(Amended by Stats. 1984, Ch. 1635, Sec. 38.)



88023

No person shall be employed or retained in employment by a community college district who has been determined to be a sexual psychopath, as defined in Section 6300 of the Welfare and Institutions Code or under similar provisions of law of any other state. If, however, such a determination is reversed and the person is determined not to be a sexual psychopath in a new proceeding, or the proceeding to determine whether he or she is a sexual psychopath is dismissed, this section does not prohibit his or her employment thereafter.

(Amended by Stats. 1995, Ch. 758, Sec. 195. Effective January 1, 1996.)



88024

The governing board of any community college district, within 10 working days of date of employment, shall require each person to be employed, or employed in, a nonacademic position to have two 8″× 8″ fingerprint cards bearing the legible rolled and flat impressions of that person’s fingerprints together with a personal description of the applicant or employee, as the case may be, prepared by a local public law enforcement agency having jurisdiction in the area of the district, which agency shall transmit the cards, together with the fee hereinafter specified, to the Department of Justice; except that a district, or districts with a common board, having a full-time equivalent student of 60,000 or more may process the fingerprint cards if the district so elects. “Local public law enforcement agency,” as used in this section and in Section 88025, includes a community college district with full-time equivalent students of 60,000 or more. Upon receiving the identification cards, the Department of Justice shall ascertain whether the applicant or employee has been arrested or convicted of any crime insofar as that fact can be ascertained from information available to the department and shall forward that information to the local public law enforcement agency submitting the applicant’s or employee’s fingerprints at the earliest possible date. The Department of Justice may forward one copy of the fingerprint cards submitted to any other bureau of investigation it may deem necessary in order to verify any record of previous arrests or convictions of the applicant or employee.

The governing board of each district shall forward a request to the Department of Justice indicating the number of current employees who have not completed the requirements of this section. The Department of Justice shall direct when the cards are to be forwarded to it for processing. Districts that previously have submitted identification cards for current employees to either the Department of Justice or the Federal Bureau of Investigation shall not be required to further implement the provisions of this section as it applies to those employees.

A plea or verdict of guilty, or a finding of guilt by a court in a trial without a jury or forfeiture of bail, is deemed to be a conviction within the meaning of this section, irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the withdrawal of the plea of guilty and entering of a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusations or information.

The governing board shall provide the means whereby the identification cards may be completed and shall charge a fee determined by the Department of Justice to be sufficient to reimburse the department for the costs incurred in processing the application. The amount of the fee shall be forwarded to the Department of Justice with two copies of applicant’s or employee’s fingerprint cards. The governing board may collect an additional fee not to exceed two dollars ($2) payable to the local public law enforcement agency taking the fingerprints and completing the data on the fingerprint cards. The additional fees shall be transmitted to the city or county treasury. If an applicant is subsequently hired by the board within 30 days of the application, the fee may be reimbursed to the applicant. Funds not reimbursed to applicants shall be credited to the general fund of the district. If the fingerprint cards forwarded to the Department of Justice are those of a person already in the employ of the governing board, the district shall pay the fee required by this section, which fee shall be a proper charge against the general fund of the district, and no fee shall be charged the employee.

Notwithstanding the foregoing, substitute and temporary employees, employed for less than a school year, may be exempted from these provisions. This section shall not apply to a district, or districts with a common board, that has an average daily attendance of 400,000 or greater, or to a community college district wholly within a city and county, unless the governing board of the district or districts, by rule, provides for adherence to this section.

(Amended by Stats. 1995, Ch. 758, Sec. 196. Effective January 1, 1996.)



88025

Any provision of law to the contrary notwithstanding, the Department of Justice, shall, as provided in Section 88024, furnish, upon application of a local public law enforcement agency all information pertaining to any such person of whom there is a record in its office.

(Enacted by Stats. 1976, Ch. 1010.)



88026

The workweek of a classified employee, as defined in Section 88033 or Section 88076, shall be 40 hours. The workday shall be eight hours. These provisions do not restrict the extention of a regular workday or workweek on an overtime basis when such is necessary to carry on the business of the district. Nothing in this section shall be deemed to bar the district from establishing a workday of less than eight hours or a workweek of less than 40 hours for all or any of its classified positions.

Notwithstanding the provisions of this section and Section 88027, a governing board may, with the approval of the personnel commission, where applicable, exempt specific classes of positions from compensation for overtime in excess of eight hours in one day, provided that hours worked in excess of 40 in a calendar week shall be compensated on an overtime basis. Such exemption shall be applied only to those classes which the governing board and personnel commission, where applicable, specifically find to be subject to fluctuations in daily working hours not susceptible to administrative control, such as security patrol and recreation classes, but shall not include food-service and transportation classes.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88027

The governing board of each community college district shall provide the extent to which, and establish the method by which ordered overtime is compensated. The board shall provide for such compensation or compensatory time off at a rate at least equal to time and one-half the regular rate of pay of the employee designated and authorized to perform the overtime.

Overtime is defined to include any time required to be worked in excess of eight hours in any one day and in excess of 40 hours in any calendar week. If a governing board establishes a workday of less than eight hours but seven hours or more and a workweek of less than 40 hours but 35 hours or more for all of its classified positions or for certain classes of classified positions, all time worked in excess of the established workday and workweek shall be deemed to be overtime. The foregoing provisions do not apply to classified positions for which a workday of fewer than seven hours and a workweek of fewer than 35 hours has been established, nor to positions for which a workday of eight hours and a workweek of 40 hours has been established, but in which positions employees are temporarily assigned to work fewer than eight hours per day or 40 hours per week when such reduction in hours is necessary to avoid layoffs for lack of work or lack of funds and the consent of the majority of affected employees to such reduction in hours has been first obtained.

For the purpose of computing the number of hours worked, time during which an employee is excused from work because of holidays, sick leave, vacation, compensating time off, or other paid leave of absence shall be considered as time worked by the employee.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88028

When compensatory time off is authorized in lieu of cash compensation, such compensatory time off shall be granted within 12 calendar months following the month in which the overtime was worked and without impairing the services rendered by the employing district.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88029

Notwithstanding Sections 88026 and 88027, a personnel commission, when applicable, or a governing board of a community college district, may specify certain positions or classes of positions as supervisory, administrative, or executive and exclude the employees serving in those positions and the positions from the overtime provisions.

To be excluded from the overtime provisions, the positions or classes of positions must clearly and reasonably be management positions. In approving positions or classes of positions for exclusion from the overtime provisions, the personnel commission, when applicable, or the governing board of a district, shall certify, in writing, that the duties, flexibility of hours, salary, benefit structure, and authority of the positions or classes of positions are of such a nature that they should be set apart from those positions that are subject to the overtime provisions, and that employees serving in the excluded positions or classes of positions will not be unreasonably discriminated against as a result of the exclusion.

Notwithstanding the provisions of this section, if a person serving in an excluded position is required to work on a holiday, as provided for in this code, or by action of a governing board, he or she shall be paid, in addition to his or her regular pay for the holiday, compensation, or given compensating time off, at a rate not less than his or her normal rate of pay.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1993, Ch. 139, Sec. 2. Effective July 19, 1993.)



88030

Notwithstanding Section 88026, the workweek shall consist of not more than five consecutive working days for any employee having an average workday of four hours or more during the workweek. Such an employee shall be compensated for any work required to be performed on the sixth or seventh day following the commencement of the workweek at a rate equal to 11/2 times the regular rate of pay of the employee designated and authorized to perform the work.

An employee having an average workday of less than four hours during a workweek shall, for any work required to be performed on the seventh day following the commencement of his or her workweek, be compensated for at a rate equal to 11/2 times the regular rate of pay of the employee designated and authorized to perform the work.

Positions and employees excluded from overtime compensation pursuant to Section 88029 shall likewise be excluded from this section.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 197. Effective January 1, 1996.)



88033

(a) Notwithstanding any other provisions of law, no minimum or maximum age limits shall be established for the employment or continuance in employment of persons as part of the classified service.

(b) Any person possessing all of the minimum qualifications for any employment shall be eligible for appointment to that employment, and no rule or policy, either written or unwritten, heretofore or hereafter adopted, shall prohibit the employment or continued employment, solely because of the age of any such person in any community college employment who is otherwise qualified therefor.

(c) No person shall be employed in community college employment while he or she is receiving a retirement allowance under any retirement system by reason of prior school or community college employment, except as provided in Article 5 (commencing with Section 21150) of Chapter 8 of Part 3 of Division 5 of Title 2 of the Government Code.

(d) Subdivision (c) shall be inapplicable to persons who were employed in the classified service of any community college district as of September 18, 1959, and who are still employed by the same district on September 15, 1961, and the rights of those persons shall be fixed and determined as of September 18, 1959, and none of these persons shall be deprived of any right to any retirement allowance or eligibility for any such allowance to which he or she would have been entitled as of that date. Any such person who, by reason of any provision of law to the contrary, has been deprived of any right to retirement allowance or eligibility for such an allowance, shall, upon the filing of application therefor, be reinstated to those rights as he or she would have had, had this subdivision been in effect on September 18, 1959.

(e) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 2004, Ch. 183, Sec. 83. Effective January 1, 2005.)



88034

Notwithstanding the provisions of subdivision (c) of Section 88033, a retired classified school employee may be employed by a community college district, but only in accordance with the provisions of Article 5 (commencing with Section 21150) of Chapter 8 of Part 3 of Division 5 of Title 2 of the Government Code.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88035

All probationary and permanent part-time classified employees shall be entitled to sick leave, and all other benefits conferred by law on classified employees. Part-time employees shall be entitled to all leaves and benefits granted by the governing board to a majority of the regular full-time employees in the classified service of the district or to regular full-time employees in the same classified positions or general class of positions; but such leaves and benefits may be prorated in the same ratio as the regular work hours per day, days per week, weeks per month, or months per year of such part-time employees bear to eight hours per day, 40 hours per calendar week, four calendar weeks per month, or 12 calendar months during the school year.

Except for prorating benefits for part-time employees as herein authorized, the governing board shall provide at least the same benefits for all regular employees in the classified service as it provides for the majority of such employees.

Nothing in this section shall be construed to prohibit the granting of additional benefits for some employees in recognition of nature of work, level of classification, or length of service.

This section shall not apply to employees properly designated as substitute, short-term, or limited-term employees, as defined in Sections 88003 and 88105, unless such employees are specifically included by a governing board, or by a personnel commission for those districts included under the provisions of Article 3 (commencing with Section 88060) of this chapter.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

This section shall not apply to those benefits authorized under the provisions of Article 1 (commencing with Section 53200) of Chapter 2 of Part 1, of Division 2 of Title 5 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



88036

A classified employee who works a minimum of 30 minutes per day in excess of his or her part-time assignment for a period of 20 consecutive working days or more shall have his or her basic assignment changed to reflect the longer hours in order to acquire fringe benefits on a properly prorated basis as specified in Section 88035.

If a part-time employee’s average paid time, excluding overtime for which the employee receives compensation at a rate at least equal to time and one-half, exceeds his or her average assigned time by 50 minutes or more per working day in any quarter, the hours paid per day for compensable leaves of absence and holidays in the succeeding quarter shall be equivalent to the average hours paid per working day in the preceding quarter, excluding overtime.

Except where vacation entitlement is accrued on the basis of actual hours of paid regular service, vacation entitlement shall be based on the average number of hours worked per working day during the portion of the college year in which the employee is assigned to duty.

It is the intent of the Legislature, in enacting this section, to ensure that part-time employees are accorded fringe benefits on an appropriate prorated basis with full recognition given to the number of hours worked by the part-time employee, rather than on the basis of time fixed to the position when the fixed time is not reasonably correlated with the actual time worked. This section is to be liberally construed in order that Section 88035 may not be circumvented by requiring employees to work in excess of the regularly fixed hours for a position on an overtime basis, but for which premium pay is not provided nor appropriate adjustment is not made in fringe benefit entitlement.

(Amended by Stats. 1995, Ch. 758, Sec. 201. Effective January 1, 1996.)



88037

The governing board of any community college district may require the wearing of a distinctive uniform by classified personnel. The cost of the purchase, lease or rental of uniforms, equipment, identification badges, emblems, and cards required by the district shall be borne by the district.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88038

Notwithstanding any other provision of this part, the governing board of a community college district may establish regulations which allow their classified employees to reduce their workload from full-time to part-time duties.

The regulations shall include, but shall not be limited to, the following, if classified employees wish to reduce their workload and maintain retirement benefits pursuant to Section 20819 of the Government Code:

(a) The classified employee shall have reached the age of 55 prior to reduction in workload.

(b) The classified employee shall have been employed full time in a classified position for at least 10 years of which the immediately preceding five years were full-time employment.

(c) During the period immediately preceding a request for a reduction in workload, the classified employee shall have been employed full time in a classified position for a total of at least five years without a break in service.

(d) The option of part-time employment shall be exercised at the request of the classified employee and can be revoked only with the mutual consent of the employer and the classified employee.

(e) The classified employee shall be paid a salary which is the pro rata share of the salary he or she would be earning had he or she not elected to exercise the option of part-time employment but shall retain all other rights and benefits for which he or she makes the payments that would be required if he or she remained in full-time classified employment.

The classified employee shall receive health benefits as provided in Section 53201 of the Government Code in the same manner as a full-time classified employee.

(f) The minimum part-time employment shall be the equivalent of one-half of the number of days of service required by the classified employee’s contract of employment during his or her final year of service in a full-time classified position.

(g) The period of the part-time classified employment shall not exceed five years.

(h) The period of the part-time classified employment shall not extend beyond the end of the school year during which the classified employee reaches his or her 70th birthday.

(Added by Stats. 1990, Ch. 658, Sec. 2. Effective September 12, 1990.)



88040

(a) (1) Notwithstanding Section 88026, the governing board of a community college district may establish the workday and workweek schedules of classified employees with the concurrence of the employee organization, or in the absence of an employee organization, the concurrence of the affected employee.

(2) Notwithstanding Section 88027, if the governing board of a community college district establishes a workday or workweek schedule, or both, pursuant to this section, the overtime rate shall be paid for all hours worked in excess of the required workday or a workweek of 40 hours.

(b) This section applies to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1994, Ch. 476, Sec. 1. Effective January 1, 1995.)






ARTICLE 2 - Inclusion in the Merit System

88050

As used in this article, “a district whose full-time equivalent student is 3,000 or greater” shall be construed to include any district which is the only district in the territory under the jurisdiction of the county superintendent of schools regardless of its full-time equivalent student.

(Amended by Stats. 1995, Ch. 758, Sec. 202. Effective January 1, 1996.)



88051

(a) On or after November 8, 1967, the classified employees of any district whose full-time equivalent student is 3,000 or greater, in accordance with this article, may petition the governing board to make Article 3 (commencing with Section 88060) applicable to their employer district. That petition shall read substantially as follows:

“We, the undersigned classified employees of the _____ (name of community college district), constituting 15 percent or more of the classified personnel entitled to vote, request the governing board to submit to election the question of whether or not the merit (civil service) system shall become applicable to this district.

NAME

POSITION CLASSIFICATION ”

“Classified employee,” as used in this section, shall be construed to include all personnel who are a part of the classified service as defined in Section 88003.

(b) Within 120 days after receipt of the petition the governing board shall do all of the following:

(1) Obtain the services of competent and qualified persons to present the pros and cons of the issue. Notwithstanding this paragraph, the classified employees who submitted the petition may select the person or persons to present the proponent position on the issue.

(2) Provide adequate and ample opportunity for all of its classified personnel to attend one or more meetings at which the issue is presented.

(3) Having complied with paragraphs (1) and (2), conduct an election by secret ballot of its classified personnel to determine whether or not they desire to make the merit system applicable to the district. The ballot shall read:

“Shall the merit (civil service) system for classified employees be applicable in the ____________ (name of community college district)?

☐ Yes

☐ No”

Although the ballot shall not require the employees’ signatures or other personal identifying requirements, the governing board shall devise an identification system to ensure against fraud in the balloting process.

(4) The governing board shall appoint a three- or five-person tabulating committee, at least one member of which shall be a member of the governing board, to canvass the ballots and present the results to the governing board. If a simple majority votes in favor of the merit system, that system shall become applicable in the district.

(c) The tabulating committee required under this section shall certify the results of the election to the governing board at the next regular or special meeting of the board following the date the committee completes tabulation of the votes. If the tabulating committee completes the tabulation on the same day that the governing board meets in regular or special session, the committee shall certify the results of the election to the board at that meeting.

(Amended by Stats. 1995, Ch. 758, Sec. 203. Effective January 1, 1996.)



88052

Effective upon certification to a governing board by a tabulating committee that an election, as authorized in Section 88051 of this code, has been successful, all of the provisions of Article 3 (commencing with Section 88060) that can reasonably be construed to be applicable to classified employees shall be applicable.

All of the provisions of Article 3 (commencing with Section 88060) shall become fully effective upon appointment of at least two members of the personnel commission.

The commission shall immediately adopt existing rules and regulations of the district relating to classified personnel pending the establishment of its rules and which are not inconsistent with law.

(Enacted by Stats. 1976, Ch. 1010.)



88053

The governing board of a community college district whose full-time equivalent student is less than 3,000, by affirmative vote of a majority of its members, may adopt the procedure set forth in Article 3 (commencing with Section 88060). The motion or a resolution for adoption of the system shall specify the date that Article 3 (commencing with Section 88060) shall be applicable to the classified employees of the district, which shall not be later than July 1 next following the date of adoption.

(Amended by Stats. 1995, Ch. 758, Sec. 204. Effective January 1, 1996.)



88054

The governing board of a community college district whose full-time equivalent student is 3,000 or more, by affirmative vote of a majority of its members, may adopt the procedure set forth in Article 3 (commencing with Section 88060), if a lawful petition has not been received as authorized in Section 88051, or may adopt the procedure at any time after a two-year period has elapsed following an unsuccessful election conducted in accordance with Section 88051.

The motion, order, or resolution for adoption of the procedure shall specify the date that Article 3 (commencing with Section 88060) shall be applicable to classified employees, which shall not be later than July 1 next following the date of adoption.

(Amended by Stats. 1995, Ch. 758, Sec. 205. Effective January 1, 1996.)



88055

When an election has been held, as authorized in this article, and fails to receive a simple majority affirmative vote, the classified employees of that district may not again petition for an election until at least two years has elapsed since the last election.

(Enacted by Stats. 1976, Ch. 1010.)



88056

Any person who intimidates, coerces, or discriminates in any way against any classified employee for the doing of any act authorized herein shall be personally liable to such employee for all damages suffered thereby and such exemplary damages as the court may allow.

(Enacted by Stats. 1976, Ch. 1010.)



88057

The procedure set forth in Article 3 (commencing with Section 88060) may also be adopted by a majority of the voting electors of the community college districts assenting to the plan after it has been placed on the ballot upon the written petition of qualified electors not less in number than 10 percent of the number voting in the last election for a member of the governing board. The question of adoption shall be placed on the ballot at the next regular governing board member election, or the next primary or general election in a general election year, whichever is earlier, after receipt of the petition by the registrar of voters.

The ballot measure shall specify the date that Article 3 (commencing with Section 88060) shall be applicable to classified employees, which shall not be later than July 1 next following the date of adoption.

(Amended by Stats. 1995, Ch. 758, Sec. 206. Effective January 1, 1996.)






ARTICLE 3 - Merit System

88060

Any community college district adopting the provisions of this article in accordance with Section 88052 or 88057 of this chapter shall cause the personnel commission to be appointed in the manner prescribed in Sections 88065, 88066 and 88067. The personnel commission shall appoint the personnel director in the manner provided in Section 88084 after appointment of at least two of its members.

(Enacted by Stats. 1976, Ch. 1010.)



88061

In any district in which the procedure set forth in this article has been incorporated the governing board shall employ, pay, and otherwise control the services of persons in nonacademic positions in accordance with the provisions of this article.

No governing board shall remove a position from the classified service by title assignment or otherwise unless the position is one for which minimum qualifications have been established by the board of governors pursuant to Section 87356.

(Amended by Stats. 1990, Ch. 1302, Sec. 185. Effective September 25, 1990.)



88063

In any district that has adopted the provisions of this article there shall be appointed a personnel commission composed of either three or five members. The governing board of any community college district, by a majority vote, and with the agreement of the existing personnel commission of the district, if that commission is in existence, may elect to increase the membership of the personnel commission from three to five members or to decrease the membership from five to three members. If two or more districts are under the jurisdiction of governing boards of identical personnel, only one commission shall be appointed. In those cases this article shall apply alike to all of the districts, and the expenses of the commission shall be paid out of the general funds of all of the districts in proportion to the benefits derived therefrom as determined by the governing board.

(Amended by Stats. 1993, Ch. 1296, Sec. 34. Effective October 11, 1993.)



88063.5

Notwithstanding Section 88063 or any other provision of law, in the case of a community college district that was formerly under the jurisdiction of governing boards of identical personnel for both the community college district and a unified district and that had a majority of its population within an incorporated city which had a population between 70,000 and 75,000 as of the 1950 census, and where the governing board, by affirmative vote of the majority of its members, made this article applicable to each of the districts individually and separately, the rights of persons employed in nonacademic positions shall continue in the same manner as if the separation had not occurred, except that the rights shall be limited to the district in which the person is employed on the day the action was taken by the governing board. For purposes of determining seniority, employment shall be deemed to have commenced as of the date of original employment in either the unified district or the community college district.

(Amended by Stats. 1995, Ch. 758, Sec. 207. Effective January 1, 1996.)



88064

(a) To be eligible for appointment or reappointment to the commission, a person shall meet both of the following requirements:

(1) Be a registered voter and resident within the territorial jurisdiction of the community college district.

(2) Be a known adherent to the principle of the merit system.

(b) No member of the governing board of any community college district or a county board of education shall be eligible for appointment, reappointment, or continuance as a member of the commission. During his or her term of service, a member of the commission shall not be an employee of the district.

(c) As used in this section, “known adherent to the principle of the merit system,” with respect to a new appointee, shall mean a person who by the nature of his or her prior public or private service has given evidence that he or she supports the concept of employment, continuance in employment, in-service promotional opportunities, and other related matters on the basis of merit and fitness. As used in this section, “known adherent to the principle of the merit system,” with respect to a candidate for reappointment, shall mean a commissioner who has clearly demonstrated through meeting attendance and actions that he or she does, in fact, support the merit system and its operation.

(Amended by Stats. 1998, Ch. 954, Sec. 23. Effective January 1, 1999.)



88065

One member of the commission shall be appointed by the governing board of the district and one member, nominated by the classified employees of the district, shall be appointed by the governing board of the district. Those two members shall, in turn, appoint the third member.

As used in this section, “classified employees” shall mean an exclusive representative which represents the largest number of classified employees in a unit or units within the district. If there is no such exclusive representative within the district the governing board shall, by written rule, prescribe the method by which the recommendation is to be made by its classified employees.

In any community college district which has a five-member personnel commission, two members of the commission shall be appointed by the governing board of the district and two members, nominated by the classified employees of the district, shall be appointed by the governing board of the district. Those four members of the personnel commission shall, in turn, appoint the fifth member to the commission.

(Amended by Stats. 1990, Ch. 1302, Sec. 187. Effective September 25, 1990.)



88066

(a) Within 30 days after adoption of the system the governing board shall publicly announce its intended appointee, and the appointee or appointees, as appropriate, nominated by its classified employees. As soon after their appointment as practicable but within 30 days, the appointed members shall announce their intended appointee for the third or fifth member, as appropriate. They may consider the recommendations of the governing board, the classified employees, or other concerned citizens. If these members do not announce their intended appointee within the 30-day period, the Chancellor of the California Community Colleges shall make the appointment.

“Adoption of the system” means, in the case of Section 88051, the day on which a successful election is certified to the governing board or, in the case of Section 88054, the day the governing board approves a motion, order, or resolution to adopt the system regardless of the date specified for operational commencement of the system.

(b) Where a system is already in existence and a vacancy will exist on December 1, by not later than September 30:

(1) The governing board shall publicly announce the name of the person it intends to appoint or reappoint, if the vacancy is its appointee.

(2) The appointee or appointees, as appropriate, of the governing board and the appointee or appointees of the classified employees shall publicly announce the name of the person they intend to appoint, if the vacancy is their appointee.

If the governing board and the classified employees of the district are unable to agree upon a nomination by September 30, the Chancellor of the California Community Colleges shall make the appointment within 30 days.

(c) Where a system is already in existence and a vacancy in a position nominated by the classified employees will occur, the classified employees shall submit the name of its nominee to the governing board at least 30 days prior to the date on which the vacancy will occur and the governing board shall appoint that nominee to be effective on the date on which the vacancy would occur.

(d) At a board meeting to be held after 30 and within 45 days of the dates specified in subdivision (a) and paragraph (1) of subdivision (b), as the case may be, the governing board in open hearing shall provide the public and employees and employee organizations the opportunity to express their views on the qualifications of those persons recommended by the governing board for appointment.

The board at the time may make its appointment or may make a substitute appointment or recommendation without further notification or public hearing.

In the case of the nominees of the classified employees, the board shall appoint the nominee, unless the classified employees voluntarily withdraw the name of the nominee and submit the name of a new nominee. In the latter case, the board shall then appoint the new nominee.

(e) In the event a vacancy exists because of a failure of the classified employees to agree on a nominee, the board may make an emergency appointment as authorized in subdivision (b) of Section 88065. If there is no personnel director, the board may nevertheless make an emergency interim appointment under this subdivision.

(f) At the next regularly scheduled personnel commission meeting to be held after 30 days from adoption of the system, as specified in subdivision (a), or at the next regularly scheduled personnel commission meeting to be held after 30 days from the day the intended appointee is announced, as specified in paragraph (2) of subdivision (b), as the case may be, the appointee or appointees of the governing board and the appointee or appointees nominated by the classified employees shall, in an open hearing, provide the public and employees and employee organizations the opportunity to express their views on the qualifications of each candidate recommended for the vacancy. Each candidate shall be invited to this meeting.

The appointee or appointees of the governing board and the appointee or appointees nominated by the classified employees may make their appointment or may make a substitute appointment or recommendation without further notification or public hearing.

(g) A commissioner whose term has expired may continue to discharge the duties of the office until a successor is appointed, but for no more than 90 calendar days. This subdivision shall become operative on January 1, 1994.

(Amended by Stats. 1993, Ch. 1296, Sec. 35. Effective October 11, 1993.)



88067

Appointees to a commission in a district which has newly adopted the system shall take office upon receipt of notification of the appointment but the term of office shall run from noon of the first day of December next succeeding.

In community college districts with a three-member personnel commission, the initial appointee of the governing board shall serve a three-year term, and the term of the appointee recommended by classified employees and the third member selected by the other two members shall be for two years and one year respectively.

In community college districts which have elected to establish a five-member personnel commission, one of the initial appointees of the governing board, and one of the initial appointees nominated by the classified employees shall serve three-year terms. The term of the other initial appointee of the governing board and the other initial appointee nominated by the classified employees of the district, shall be for two years, and the term of the appointee selected by the other members of the commission shall be for one year.

Subsequent terms shall be for three years commencing at noon the first day of December.

A three-member commission may perform any act authorized or required by law when two members have been appointed.

A five-member commission may perform any act authorized or required by law when three members have been appointed.

(Amended by Stats. 1985, Ch. 723, Sec. 13.)



88068

(a) Appointment to vacancies occurring subsequent to the initial appointment shall be made by the original appointing authority either for a new full term or to fill an unexpired term. The procedures required in Sections 88065 and 88066 shall be followed in the appointment and recommendation for appointment to fill vacancies occurring subsequent to the initial appointments.

(b) Notwithstanding subdivision (a) the governing board at the request of the personnel director shall declare that an emergency exists and shall make an interim appointment to fill a vacancy or vacancies to insure the continuance of the functions of the personnel commission. An interim appointment shall terminate on the date the notification of permanent appointment is received by the appointee.

(c) An interim appointee must meet the requirements of Section 88064 and be free of the restrictions contained therein.

(d) An interim appointment in no event shall be valid for more than 60 days.

(Enacted by Stats. 1976, Ch. 1010.)



88069

(a) (1) After January 1, 2001, the classified employees of any community college district that has already adopted this article on September 17, 1965, may, in accordance with this article, petition the governing board to request that the process to determine how personnel commission members are appointed be determined by a majority vote of the classified employees entitled to vote. That petition shall read substantially as follows:

“We, the undersigned classified employees of the ____ (name of community college district), constituting 15 percent or more of the classified personnel entitled to vote, request the governing board to submit to an election the question of how personnel commission members shall be appointed.

NAME ____ POSITION CLASSIFICATION ____”

(2) “Classified employee,” as used in this section, shall be construed to include all personnel who are a part of the classified service as defined in Section 88001.

(b) (1) Within 90 days after receipt of a petition pursuant to subdivision (a), the governing board shall conduct an election by secret ballot of its classified personnel to determine the following question and the ballot shall read:

“Shall personnel commission members in the ____ (name of community college district) be appointed as follows:

(A) One member appointed by the governing board of the district.

(B) One member appointed by the classified employees of the district.

(C) Those two members shall, in turn, appoint the third member.

____ Yes

____ No”

(2) Although the ballot conducted pursuant to paragraph (1) shall not require the employees’ signatures or other personal identifying requirements, the governing board shall devise an identification system to ensure against fraud in the balloting process.

(3) The governing board shall appoint a three- to five-person tabulating committee. At least one member of the committee shall be a member of the governing board, to canvass the ballots and present the results to the governing board and one member shall be a classified employee nominated by the exclusive representative of the classified employees of the district. If a simple majority votes in favor of the process for appointing personnel commission members, that process shall become applicable in the district as follows:

(A) The first vacancy on the commission shall be filled by a person nominated by the classified employees of the district.

(B) The second vacancy on the commission shall be filled by a person appointed by the governing board of the district.

(C) The third vacancy of the commission shall be appointed by the first two members.

(4) If the ballot conducted pursuant to paragraph (2) fails to pass, personnel commission members shall be appointed in accordance with the procedure described in subdivision (c), and a petition by the classified employees for another election shall not occur sooner than two years after an election.

(c) (1) Subject to subdivisions (a) and (b), in a community college district that has already adopted this article on September 17, 1965, members of the personnel commission shall be appointed by the Chancellor of the California Community Colleges who shall consider the recommendation of the governing board and other interested parties.

(2) If the governing board and the personnel commission of a community college district elect to increase the personnel commission from three to five members, the Chancellor of the California Community Colleges shall make one of the additional appointments. Subsequent appointments shall be made in accordance with this section.

(3) No later than 90 days before making the appointment, the Chancellor of the California Community Colleges shall notify the classified employees and the governing board in writing of the vacancy on the personnel commission and provide them with guidelines and procedures for making a recommendation and challenging a nomination. If a vacancy occurs during the term of a member of the personnel commission, the chancellor may appoint a new member after providing the foregoing notice no later than 30 days before making the appointment.

(4) A commissioner whose term has expired may continue to discharge the duties of the office until a successor is appointed but for no more than 90 calendar days.

(d) As used in this section, “classified employees” means an organization of classified employees that represents the greatest number of classified employees of the district as determined by the board. If no organization exists within the district, the governing board, by written rule, shall prescribe the method by which the recommendation is to be made by its classified employees.

(Amended by Stats. 2000, Ch. 488, Sec. 2. Effective January 1, 2001.)



88070

The governing board may authorize payment to members of the commission an amount not to exceed fifty dollars ($50) per meeting and not to exceed two hundred fifty dollars ($250) per month.

(Amended by Stats. 1985, Ch. 723, Sec. 15.)



88071

In a community college district with an average daily attendance in excess of 40,000 and which is located in a metropolitan area with a population of more than 4,000,000, the governing board may authorize payment to members of the commission an amount not to exceed one hundred dollars ($100) per meeting, and not to exceed five hundred dollars ($500) per month.

(Amended by Stats. 1985, Ch. 723, Sec. 16.)



88072

The governing board shall provide the commission with suitable office accommodations.

(Enacted by Stats. 1976, Ch. 1010.)



88073

The commission shall prepare an annual budget for its own office which, upon the approval of the county superintendent of schools, shall be included by the governing board in the regular budget of the community college district. The annual budget of the commission may include amounts for the purposes of Section 88075.

The budget shall be prepared for a public hearing by the commission to be held not later than May 30 of each year. The commission shall forward a copy of its proposed budget to the governing board indicating the time, date and place for the public hearing of the budget and shall invite board and district administration representatives to attend and present their views. The commission shall fully consider the views of the governing board prior to adoption of its proposed budget. The commission shall then forward its proposed budget to the county superintendent of schools for action.

If the county superintendent of schools proposes to reject the budget as submitted by the commission, he shall, within 30 days after the commission’s submission of the budget, hold a public hearing on the proposed rejection within the affected district. He shall have informed both the commission and the governing board of the date, time and place of the hearing. He may after such public hearing either reject, or, with the concurrence of the commission, amend the proposed budget. In the absence of agreement between the personnel commission and the county superintendent the budget of the preceding year shall determine the amount of the new budget, and the items of expenditure shall be determined by the commission.

(Enacted by Stats. 1976, Ch. 1010.)



88075

The commission may, with respect to the staff of the commission, expend funds for their orientation, training, retraining, and development and for any purpose prescribed by Article 7 (commencing with Section 88220) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88076

(a) The commission shall classify all employees and positions within the jurisdiction of the governing board or of the commission, except those which are exempt from the classified service, as specified in subdivision (b). The employees and positions shall be known as the classified service. “To classify” shall include, but not be limited to, allocating positions to appropriate classes, arranging classes into occupational hierarchies, determining reasonable relationships within occupational hierarchies, and preparing written class specifications.

(b) The following positions and employees are exempt from the classified service:

(1) Academic positions.

(2) Part-time playground positions.

(3) Full-time students employed part time.

(4) Part-time students employed part time in any college work-study program or in a work experience education program conducted by a community college which is financed by state or federal funds.

(5) Apprentice positions.

(6) Positions established for the employment of professional experts on a temporary basis for a specific project by the governing board or by the commission when so designated by the commission.

Employment of either full-time or part-time students in any college work-study program, or in a work experience education program shall not result in the displacement of classified personnel or impair existing contracts for services.

However, nothing in this section shall prevent an employee, who has attained regular status in a full-time position, from taking a voluntary reduction in time and retaining his or her regular status under the provisions of this law.

No person whose contribution consists solely in the rendition of individual personal services and whose employment does not come within the scope of the exceptions listed above shall be employed outside the classified service.

A part-time position is one for which the assigned time, when computed on an hourly, daily, weekly, or monthly basis, is less than 871/2 percent of the normally assigned time of the majority of employees in the classified service.

(Amended by Stats. 1995, Ch. 758, Sec. 208. Effective January 1, 1996.)



88077

Nothing contained in Section 88076 shall be interpreted to exclude the employment of architectural and engineering firms employed on a temporary basis for a specific project by a governing board or the commission when so designated by the commission.

(Enacted by Stats. 1976, Ch. 1010.)



88078

In addition to the exemptions authorized in Section 88076, there shall be exempt from the classified service positions established for the employment of community representatives in advisory or consulting capacities for not more than 90 working days in a fiscal year, provided that:

(1) The authorized duties are not those normally assigned to a class of positions in the classified service,

(2) The authorized duties are approved by the personnel commission in advance of employment, and

(3) A regular classified employee of the community college district shall not receive a concurrent appointment to such a position.

(Enacted by Stats. 1976, Ch. 1010.)



88079

If the governing board of any community college district establishes positions and restricts initial appointment of new employees to mentally, physically, or developmentally disabled persons, then such positions shall, in addition to the regular class title, be classified as “restricted.” The positions shall be part of the classified service and persons so employed shall be classified employees for all purposes except that they shall not be subject to the provisions of Section 88091 or 88092, and that they shall not acquire permanent status or seniority credit and shall not be eligible for promotion into the regular classified service until they have complied with the provisions of subdivision (c) of Section 88005.

(Amended by Stats. 1990, Ch. 1206, Sec. 6.)



88080

(a) The commission shall prescribe and, amend, and interpret subject to this article, such rules as may be necessary to insure the efficiency of the service and the selection and retention of employees upon a basis of merit and fitness. The rules shall not apply to bargaining unit members if the subject matter is within the scope of representation, as defined in Section 3543.2 of the Government Code, and is included in a negotiated agreement between the governing board and that unit. The rules shall be binding upon the governing board, but shall not restrict the authority of the governing board provided pursuant to other sections of this code.

(b) No rule or amendment which would affect classified employees who are represented by a certified or recognized exclusive bargaining representative shall be adopted by the commission until the exclusive bargaining representative and the community college employer of the classified employees who would be affected have been given reasonable notice of the proposal.

(Amended (as amended by Stats. 1982, Ch. 1514, Sec. 5.5) by Stats. 1984, Ch. 521, Sec. 16.)



88081

(a) The rules shall provide for the procedures to be followed by the governing board as they pertain to the classified service regarding applications, examinations, eligibility, appointments, promotions, demotions, transfers, dismissals, resignations, layoffs, reemployment, vacations, leaves of absence, compensation within classification, job analyses and specifications, performance evaluations, public advertisement of examinations, rejection of unfit applicants without competition, and any other matters necessary to carry out the provisions and purposes of this article.

(b) With respect to those matters set forth in subdivision (a) which are a subject of negotiation under the provisions of Section 3543.2 of the Government Code, such rules as apply to each bargaining unit shall be in accordance with the negotiated agreement, if any, between the exclusive representative for that unit and the public school employer.

(Amended by Stats. 1977, Ch. 1014.)



88082

The rules of the commission and copies of this article shall be printed and made available to each school, office, and permanent worksite where employees report and shall be distributed to school libraries for loan to employees.

Within one year of when a district adopts the merit system, the commission shall adopt rules pursuant to Section 88080 and shall give to each new regular employee a handbook which summarizes the basic rules and working conditions for classified employees and provides information regarding access to copies of the complete rules and the merit system.

(Enacted by Stats. 1976, Ch. 1010.)



88083

The commission may classify as apprentice positions certain positions where the principal requirement is that of learning to perform efficiently, by study and practice, specific duties concerning which a definite plan of systematic instruction and special supervision has been approved by the California Apprenticeship Council for the designated trade.

The apprenticeship training plan adopted by the governing board of the community college district shall be approved by the California Apprenticeship Council.

No assignment to any position classified as an apprentice position shall be allowed to continue beyond the predetermined apprenticeship period approved by the California Apprenticeship Council for the designated trade, except that the community college district’s joint apprenticeship committee may approve retention of an employee as an apprentice up to six months beyond the predetermined apprentice period.

The selection of eligible persons shall be made in accordance with their position on employment lists established by competitive or qualifying examinations.

Section 88033 shall be applicable to apprentice positions. However, relative age may be considered as a factor in the ranking of candidates for apprentice positions.

Credit for prior training in a regularly indentured apprenticeship program shall be given to qualified candidates.

In all cases of apprenticeship probationary periods, the standards of duration and qualifications shall be fixed by the commission insofar as they do not exceed the maximum standards set up by the California Apprenticeship Council. Termination for cause may be prescribed for any apprentice who fails to attain the predetermined standards of apprenticeship or for causes as prescribed by the rules of the commission.

The commission shall recommend to the governing board a graduated scale of compensation rates for the various levels of apprentices, taking into consideration the percentage relationship to the districts’ journeyman wage of the trade as provided in the statement of policies of the California Apprenticeship Council.

The commission may determine that promotional examinations shall be held for entrance into various levels of apprentice positions and entrance into journeyman positions in a skilled trade.

(Amended by Stats. 1995, Ch. 758, Sec. 210. Effective January 1, 1996.)



88084

The commission shall appoint a personnel director within 90 days after the adoption of a merit system from an eligibility list established from a competitive examination given under the auspices of the commission. The commission shall appoint all employees paid from funds budgeted for the support of the commission and shall supervise the activities of those employees that are performed as a part of the functions of the commission. These employees shall be appointed from eligibility lists established pursuant to the provisions of this article, be classified employees of the community college district and shall be accorded all the rights, benefits, and burdens of any other classified employee serving in the regular service of the district, including representation by the appropriate exclusive representative, if any.

(Amended (as amended by Stats. 1982, Ch. 572, Sec. 5) by Stats. 1984, Ch. 521, Sec. 18.)



88085

Notwithstanding the provisions of Section 88084, the personnel commission, in a community college district employing 100 or fewer classified employees, may, with the consent of a majority of the classified employees, contract for the services of a qualified personnel director with another school district having the merit (civil service) system, or a city or a county governmental agency if the city or county has a civil service system for the management of its employee personnel.

Such a contract shall be for not more than two years and may be extended, with the approval of a majority of the classified employees, for additional periods not to exceed two years at one time.

If at the end of any contract period the district is employing more than 100 classified employees, the personnel commission shall then comply with the provisions of Section 88084.

A contract approved under the provisions of this section shall become null and void in the event of district reorganization when the provisions of the contract, if continued in force would supersede or be in conflict with the provisions of Section 88019.

(Enacted by Stats. 1976, Ch. 1010.)



88086

(a) The personnel director shall be responsible to the commission for carrying out all procedures in the administration of the classified personnel in conformity with this article and the rules of the commission, and shall be free of prejudgment or bias in order to ensure the impartiality of the commission. He or she shall also act as secretary of the commission and shall prepare, or cause to be prepared, an annual report which shall be sent by the commission to the governing board.

(b) A personnel director shall not advise or make recommendations to the commission regarding any disciplinary action appealed to the commission under Section 88124, if the personnel director is the party who brought the action against the employee.

(Amended by Stats. 1985, Ch. 730, Sec. 2.)



88086.5

Sections 88022, 88023, 88160, 88198, 88199, 88201, and 88202 are applicable to the employees of community college districts that have adopted a merit system pursuant to the procedure set forth in this article.

This section is declaratory of existing law. The sections here enumerated are to be construed and applied in the same manner and with the same effect as when they were applicable to the employees of those school districts prior to the enactment of Section 88000 by Chapter 1267 of the Statutes of 1959, and in accordance with the applicable provisions of this article and the rules of the personnel commission.

(Amended by Stats. 1995, Ch. 758, Sec. 211. Effective January 1, 1996.)



88087

The commission shall recommend to the governing board salary schedules for the classified service. The governing board may approve, amend, or reject these recommendations. No amendment shall be adopted until the commission is first given a reasonable opportunity to make a written statement of the effect the amendments will have upon the principle of like pay for like service. No changes shall operate to disturb the relationship which compensation schedules bear to one another, as the relationship has been established in the classification made by the commission.

(Enacted by Stats. 1976, Ch. 1010.)



88088

Any person who has been continuously employed in a position defined as a position in the classified service for a period of six months immediately preceding the date on which the procedure set forth in this article is adopted shall be deemed to be in the permanent classified service. No layoff or suspension of service during the time when the schools of the district are not in session shall count as an interruption of continuous service.

(Enacted by Stats. 1976, Ch. 1010.)



88089

All persons who have been continuously employed by a community college district for less than six months immediately preceding the date on which the procedure set forth in this article is adopted shall be deemed to hold their positions under probationary classification.

(Enacted by Stats. 1976, Ch. 1010.)



88090

Any employee serving in an academic position whose position is by virtue of change of law deemed to be in the classified service shall without examination become a member of the classified service in accordance with the terms of Sections 88088 and 88089. Full seniority rights shall be retained, except that no seniority credit shall be allowed by virtue of previous academic service in case of layoff for lack of funds or lack of work.

Any employee serving in a classified position whose position is by virtue of change of law deemed to be an academic position shall without examination become an academic employee and shall be deemed to have the necessary qualifications for the position. Full seniority rights will be retained, except that no seniority credit will be allowed by virtue of previous classified service in case of layoff for lack of funds or lack of work. Any such person who has been continuously employed in a regular position in the classified service for the length of time necessary to acquire permanency as a faculty member shall, if employed as a faculty member, be deemed to be tenured. Any such person serving in a regular position in the classified service for an amount of time less than that necessary to acquire faculty tenure shall be a probationary employee of the district; such regular classified service shall be considered as probationary service toward the attainment of tenure as a faculty member.

(Amended by Stats. 1990, Ch. 1302, Sec. 189. Effective September 25, 1990.)



88091

(a) All vacancies in the classified service shall be filled pursuant to this article and the rules of the commission, from applicants on eligibility lists which, wherever practicable, as determined by the commission, shall be made up from promotional examinations, or appointments may be made by means of transfer, demotion, reinstatement, and reemployment in accordance with the rules of the commission. All applicants for promotional examinations shall have the required amount of service in classes designated by the commission or meet the minimum qualifications of education, training, experience, and length of service, which shall be determined by the commission to be appropriate for the class for which they have applied. Any promotional applicant who has served the required amount of time in a designated class or who meets the minimum qualifications for admission to a promotional examination shall be admitted to the examination. Applicants shall be placed on the eligibility lists in the order of their relative merit as determined by competitive examinations. The final scores of candidates shall be rounded to the nearest whole percent for all eligibles. All eligibles with the same percentage score will be considered as having the same rank. Appointments shall be made from the eligibles having the first three ranks on the list who are ready and willing to accept the position.

(b) (1) Upon the request of a majority of the members of the governing board of a community college district, the commission may exempt two executive secretarial positions from the requirements of this section. Exemptions authorized under this subdivision shall be limited to one executive secretary position reporting directly to members of the governing board, and one executive secretary position reporting directly to the chancellor.

(2) Any person employed in an exempt executive secretarial position shall continue to be afforded all of the rights, benefits, and burdens of any other classified employee serving in the regular service of the district, except he or she shall not attain permanent status in an executive secretarial position. Positions of executive secretary shall be filled from an unranked list of eligible employees who have been found to be qualified for the positions as determined by the district chancellor or superintendent and determined by the personnel commission. Any person whose services in an executive secretarial position are discontinued for a cause other than a cause for disciplinary action specified in this code or in a rule of the commission shall have the right to return to a position in a classification he or she previously occupied or, if that classification no longer exists, in a similar classification, as determined by the commission. This subdivision shall apply only to the employees hired on or after January 1, 1988.

(c) (1) Upon the request of a majority of the members of the governing board of a community college district, the personnel commission may exempt designated senior classified administrative positions from the requirements of this section. A “senior classified administrative employee” means a classified employee who acts as the chief business, fiscal, facilities, or information technology adviser or administrator for the district chancellor or superintendent or a college president, as determined by the governing board and certified by the personnel commission.

(2) Any person employed in an administrative position exempted under this subdivision shall continue to be afforded all of the rights, benefits, and burdens of any other classified employee serving in the regular service of the district, except that he or she shall not attain permanent status in that administrative position. A vacancy in an administrative position that is exempted under this subdivision shall be filled from an unranked list of eligible persons who have been found to be qualified for the positions as determined by the district chancellor or superintendent and the personnel commission. Any person whose services in an administrative position exempted under this subdivision are discontinued for any reason other than for cause as specified in this code or in a rule of the personnel commission shall have the right to return to a position in a classification he or she previously occupied or, if that classification no longer exists, in a similar classification, as determined by the commission.

(3) This subdivision shall apply only to employees hired on or after January 1, 2001.

(d) Nothing contained in this section shall authorize the selection of eligible candidates in circumvention of the affirmative action programs of any community college district.

(Amended by Stats. 2000, Ch. 951, Sec. 2. Effective January 1, 2001.)



88092

Examinations shall be administered objectively and shall consist of test parts that relate to job performance.

For classes of positions deemed by the commission or by the authority responsible for the administration of classified employee examinations to require an oral examination, the oral examination board shall include at least two members.

Unless specifically directed to evaluate candidates’ technical knowledge and skills, the oral examination board shall confine itself to evaluating general fitness for employment in the class. When the oral examination board is directed to evaluate technical knowledge and skills, at least two members of the board shall be technically qualified in the specified occupational area. Members of the governing board or personnel commission shall not serve on an oral examination board. A district employee may serve on an oral examination board if he or she is not at the first or second level of supervision over a vacant position in the class for which the examination is held.

The personnel commission shall provide for the proceedings of all oral examinations to be electronically recorded. In no case will an oral examination board be provided with confidential references on employees of the district who are competing in promotional examinations. Scores achieved by the candidate on other parts of the examination shall not be made available to the oral examination board.

(Amended by Stats. 1995, Ch. 758, Sec. 212. Effective January 1, 1996.)



88093

Examination records, including any recordings and the rating sheet of each member of the oral board for each candidate, shall be retained by the body authorized to administer examinations for a period of not less than 90 days after promulgation of an eligibility list. The commission shall prescribe procedures whereby candidates may review and protest any part of an examination. In promotional examinations for classes for which continuous examination procedures have not been authorized, the review and protest period shall be held prior to regular appointment from the eligibility list. Examination records shall not be available to the public or to any person for any purpose not directly connected with the examination and shall be considered confidential but shall, within reasonable time limits, be made available to a candidate or his or her representative.

(Amended by Stats. 1995, Ch. 758, Sec. 213. Effective January 1, 1996.)



88095

The governing board shall fix the duties of all positions a part of the classified service as required by Section 88009. The board may recommend the minimum educational and work experience requirements for classified positions to the personnel commission. Minimum qualification requirements shall be subject to approval of the commission.

In approving minimum educational and work experience requirements for classified positions, the commission shall insure that such requirements reasonably relate to the duties of the position, as established by the governing board, and that they will admit an adequate field of competition. No requirements may be approved which unduly or unreasonably restrict the field of competition.

The position duties shall be prescribed by the board and qualification requirements for the position class shall be prepared and approved by the commission, as required by this section, prior to issuance of an announcement calling for a competitive examination to fill position vacancies.

(Enacted by Stats. 1976, Ch. 1010.)



88096

Appointments may be made from other than the first two or three, as the case may be, applicants on the eligibility list when the ability to speak, read, or write a language in addition to English or possession of a valid driver’s license is a requirement of the position to be filled. The recruitment bulletin announcing the examination shall indicate the special requirements which may be necessary for filling one or more of the positions in the class. Where such a position is to be filled, using the authority of this section, the appointment shall be made from among the highest two or three, as the case may be, applicants on the appropriate eligibility list who meet the special requirements and who are ready and willing to accept the position. If there are insufficient applicants who meet the special requirements, the commission shall certify the top applicant or applicants plus those applicants who meet the special requirements, not to exceed two or three candidates, as the case may be.

(Enacted by Stats. 1976, Ch. 1010.)



88097

Written notices concerning tests, vacancies, transfer opportunities, and other selections of shifts, positions, assignments, classifications, or locations shall be posted at all work locations of employees who may be affected not later than 15 working days prior to the closing date of filing appropriate applications, together with the normal use of newspapers and bulletins for public notice for open or promotional vacancies. Whenever the subject of these notices may affect a probationary or permanent classified employee who will not be reporting at his or her work location during periods when the employee is not normally required to work, such as Christmas, Easter, summer recesses, and other paid or unpaid leaves of absences, including vacations, and who has previously requested notification, the notices shall be mailed to the employee. However, the failure of an employee to receive a notice shall not invalidate any procedure, if, in fact, the notice was placed in the mail and postage paid.

This section shall not apply to any community college district that publishes and distributes to all work locations examination bulletins at least once each month, provided that records of employee requests for transfer and change of location are maintained and that the names of all candidates for transfer and change of location to a vacancy are certified to the appointing authority along with names of appropriate applicants from employment lists.

The personnel commission shall establish procedures for the maintenance of employee requests for transfer, change of location, change of shift, and notification of forthcoming examinations.

(Amended by Stats. 1995, Ch. 758, Sec. 214. Effective January 1, 1996.)



88098

A regular employee who is determined by the governing board to be incapable of performing the duties of his or her class because of illness or injury may, at the discretion of the governing board, be assigned duties that he or she is capable of performing. The position to which the employee is assigned shall be subject to classification by the personnel commission, but the employee shall receive no increase in wage or salary because of his or her assignment to the position unless he or she is appointed from an eligibility list resulting from a competitive examination in the event that the position is classified and allocated to a higher wage or salary than that previously attained by the employee, he or she may be assigned to the position without competitive examination, but shall continue to receive the wage or salary of his or her former classification. If the position is classified and allocated to a lower wage or salary than that attained by the employee, he or she shall be paid the wage or salary appropriate to the position.

(Amended by Stats. 1995, Ch. 758, Sec. 215. Effective January 1, 1996.)



88099

The commission shall, by rule, provide for an open competitive examination and a promotional examination to be held at the same time for the position of business manager or for any other single position class which it declares to be at or above the level of business manager. It shall require that all educational and work experience requirements be developed to fit the needs of the position in such a manner that the position will attract competent and qualified applicants from within the classified service, among academic personnel, or other persons meeting the minimum requirements established for the position.

Such rule shall provide: (a) that all permanent employees of the district, classified and academic, who meet the established minimum qualifications, shall be eligible to compete in the examination as promotional candidates; (b) that promotional credits, including seniority credits, if any, shall be equally applicable to both classified and academic promotional candidates; (c) that eligibility lists resulting from such an open competitive and promotional examination shall be merged according to the order of the examination scores into a single eligibility list, after the scores of each candidate on the promotional list have been adjusted for promotional credits, including seniority credits, if any; and (d) that the examination for any such position shall not be construed to be an entrance level position examination.

(Amended by Stats. 1990, Ch. 1302, Sec. 190. Effective September 25, 1990.)



88100

The commission may by rule provide for the competition of academic employees of the governing board in promotional examinations for positions in the classified service.

(Amended by Stats. 1990, Ch. 1302, Sec. 191. Effective September 25, 1990.)



88101

The commission shall, by rule, provide for an open competitive examination and a promotional examination to be held at the same time for the positions that existed or could be created, when the positions become available for competitive examination, under the provisions of subdivisions (m), (n), and (o) of former Section 13055 as those subdivisions existed prior to their repeal by action of the 1965 General Session of the Legislature.

The rule shall provide: (a) that all permanent employees of the district, classified and academic, who meet the established minimum qualifications, shall be eligible to compete in the examination as promotional candidates; (b) that promotional credits, including seniority credits, if any, shall be equally applicable to both classified and academic promotional candidates; (c) that eligibility lists resulting from such an open competitive and promotional examination shall be merged according to the order of the examination scores into a single eligibility list, after the scores of each candidate on the promotional list have been adjusted for promotional credits, including seniority credits, if any; and (d) that the examination for any such position shall not be construed to be an entrance level position examination.

(Amended by Stats. 1990, Ch. 1302, Sec. 192. Effective September 25, 1990.)



88102

In any community college district which has geographical boundaries encompassing more than 200 square miles and which divides the area it serves into smaller areas for assignment of classified personnel, when an eligibility list is exhausted in one assignment area but there are available eligibles in another assignment area, an area eligibility list may be established for the assignment area in which the eligibility list is exhausted. The life of such new area eligibility list shall be one year. Seniority for the purpose specified in Section 88127 shall continue to be districtwide.

(Enacted by Stats. 1976, Ch. 1010.)



88103

When an open competitive examination and a promotional examination for a particular class are held at the same time, the commission may, prior to the examination, authorize certification for employment of candidates from the open competitive eligibility list before the promotional eligibility list has been exahausted if the candidate on the open list has a higher score before adjustment for preferential credits than the score of the highest available candidate on the promotional list after seniority credits have been added.

(Amended by Stats. 1977, Ch. 535.)



88104

(a) When all of the positions in a class are reclassified to a higher class, the incumbents of the positions who have been in the class for two or more years may be reclassified with their positions by the personnel commission. When a portion of the positions within a class are reclassified to a higher class, an incumbent who has a continuous employment record of two or more years in one or more of the positions being reclassified may be reclassified with his or her position as provided by personnel commission rule.

(b) The basis for reclassification of the position shall be a gradual accretion of duties and not a sudden change occasioned by a reorganization or the assignment of completely new duties and responsibilities. Determinations as to gradual accretion shall be on the basis of guidelines provided by personnel commission rules.

(c) An employee who has been reclassified with his or her position is ineligible for subsequent reclassification with his or her position for a period of at least two years from the initial action.

(Amended by Stats. 2003, Ch. 181, Sec. 2. Effective January 1, 2004.)



88104.5

No position classification or reclassification plan which would affect classified employees who are represented by a certified or recognized exclusive bargaining representative shall be adopted by the commission until the exclusive bargaining representative and the community college employer of the classified employees who would be affected have been given reasonable notice of the proposed classifications or reclassifications.

(Added by Stats. 1982, Ch. 1514, Sec. 7.)



88105

Whenever the appointing power requires the appointment of a person to a position, the duration of which is not to exceed six months, or, in case of an appointment in lieu of an absent employee, is not to exceed the authorized absence of that employee, he or she shall submit a request in which the probable duration of the appointment is stated. Eligible persons shall be certified in accordance with their position on the appropriate employment list and their willingness to accept appointment to such a position as limited-term employees. Limited-term employees shall be subject to those conditions affecting status and tenure during and after the employment as the commission may by rule determine.

(Amended by Stats. 1995, Ch. 758, Sec. 217. Effective January 1, 1996.)



88106

When no eligibility list exists for a position in the classified service, an employee may receive provisional appointments which may accumulate to a total of 90 working days. A 90-calendar-day interval shall then elapse during which the person will be ineligible to serve in any full-time provisional capacity. No person shall be employed in provisional capacities under a given governing board for a total of more than 126 working days in any one fiscal year, except that when no one is available on an appropriate eligibility list for a part-time position, as defined in Section 88076, successive 90 working days provisional appointments may be made to the part-time position for a total of more than 126 working days in any one fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



88107

The personnel commission may authorize the extension of a provisional employee’s assignment for a period not to exceed 36 working days, if all of the following requirements are met:

(a) An examination for the class was completed during the first 90 working days of his or her provisional assignment.

(b) Evidence satisfactory to the personnel commission is presented indicating all of the following:

(1) That an adequate recruitment effort has been and is being made.

(2) That extension of the provisional assignment is necessary to carry on vital functions of the district.

(3) That the position cannot be satisfactorily filled by use of other employment lists or procedures.

(Amended by Stats. 1995, Ch. 758, Sec. 218. Effective January 1, 1996.)



88108

Successive provisional appointments of 90 working days or less each may be made in any class in the absence of an appropriate eligibility list; provided, that continuous examination procedures for the class have been authorized by the commission. Such successive provisional appointments may be made and persons employed in temporary capacities under a given governing board for a total of more than six months in any one year. Such appointments may continue for the length of time for which they were made, but may not be extended if a certification can be made from an appropriate eligibility list. While this section is in effect, it shall supersede any other provisions of this article which are in conflict with this section, but only to the extent there is a conflict.

(Repealed and added by Stats. 1976, Ch. 1011.)



88109

The appointing power may, to prevent the stoppage of public business when an actual emergency arises and persons on eligibility lists are not immediately available, make appointments for a period not to exceed 15 working days, in accordance with commission rule.

(Enacted by Stats. 1976, Ch. 1010.)



88110

Combinations of successive eligibility lists may be made during their first year. Eligibles on lists established within the first year of the life of another list may be placed in the order of their relative excellence in the examination on the like list, if lists so merged have been promulgated under conditions and techniques which are sufficiently similar to preserve their competitive character.

(Enacted by Stats. 1976, Ch. 1010.)



88111

The commission may by rule provide for the continuous examination of eligibles for classes of positions which the commission determines cannot be practicably filled by promotional examination only.

(Enacted by Stats. 1976, Ch. 1010.)



88112

No questions relating to political or religious opinions or affiliations, or any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, shall be asked of any applicant, or any candidate whose name has been certified for appointment, nor shall any discrimination be exercised therefor, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 7. Effective January 1, 2005.)



88113

“Veteran” as used in this article means any person who has served in the United States armed forces in time of war, or national emergency declared by the President of the United States of America, and who has been discharged or released under conditions other than dishonorable, proof of which shall be submitted to the commission at the time of the examination.

“Armed forces” means the United States Air Force, Army, Navy, Marine Corps, or Coast Guard.

(Enacted by Stats. 1976, Ch. 1010.)



88114

“Disabled veteran” as used in this article means any veteran, as defined in Section 88113, who is currently declared by the United States Veterans Administration to be 10 percent or more disabled as a result of service in the armed forces. Proof of disability shall be deemed conclusive if it is of record in the United States Veterans Administration.

(Enacted by Stats. 1976, Ch. 1010.)



88115

In the case of all entrance examinations, veterans with 30 days or more of service who become eligible for appointment by attaining the passing mark established for the examination, shall be allowed an additional credit of five points and disabled veterans shall be allowed an additional credit of 10 points, which shall be added to the percentages attained in the examinations by the veterans. Veterans shall be placed on eligible lists and be eligible for appointment in the order and on the basis of the percentages attained by them in examinations after the credit of five points, or 10 points in the case of disabled veterans, is added.

(Enacted by Stats. 1976, Ch. 1010.)



88116

(a) Whenever, during the absence of an employee of a community college district or student body association operating under Sections 76060 to 76065, inclusive, in the active military service of the United States of America during any period of national emergency declared by the President of the United States of America, or during any war in which the United States of America is engaged, the position held by that employee at the time of his or her entrance into that military service is placed within the classified service of the district and an eligible list is established for that position through competitive examination, the employee shall, at his or her request made within six months after leaving the active military service under honorable conditions, be given immediately an examination of substantially the same character and scope as the competitive examination through which the original eligibility list was established. The grade secured by that employee in that examination shall be deemed to be the grade the employee would have secured had he or she taken the competitive examination as a veteran, and the employee shall be placed on the original eligibility list accordingly with all the rights and privileges to which he or she would have been entitled had he or she had that place on the original eligibility list at the time of its establishment.

(b) Notwithstanding subdivision (a), any member of the Military Reserve or the National Guard who is called to active duty, either voluntarily or involuntarily, during any period of national emergency declared by the President of the United States of America, or during any war in which the United States of America is engaged, shall be entitled to any rights, in addition to the rights accorded under subdivision (a), that are accorded that member under the federal Veterans’ Reemployment Rights Law or any other applicable provision of federal law.

(Amended by Stats. 1993, Ch. 589, Sec. 54. Effective January 1, 1994.)



88117

(a) A person laid off because of lack of work or lack of funds shall be eligible for reemployment for a period of 39 months as follows:

(1) The person’s reemployment shall take preference over new applicants.

(2) The person shall have the right to participate in promotional examinations within the district during the period of 39 months.

(3) If the person is reemployed in a new position and fails to complete the probationary period in the new position, he or she shall be returned to the reemployment list for the remainder of the 39-month period. The remaining time period shall be calculated as the time remaining in the 39-month period as of the date of reemployment.

(b) An employee who takes a voluntary demotion or a voluntary reduction in assigned time in lieu of layoff or to remain in his or her present position rather than be reclassified or reassigned, shall be granted the same rights as persons laid off and shall retain eligibility to be considered for reemployment for an additional period of up to 24 months, provided that the same tests of fitness under which the employee qualified for appointment to the class still apply. The personnel commission shall make the determination of the specific period of eligibility for reemployment on a class-by-class basis.

(c) An employee who takes a voluntary demotion or a voluntary reduction in assigned time in lieu of layoff shall be, at the option of the employee, returned to a position in his or her former class or to a position with increased assigned time as vacancies become available, and without limitation of time, but if there is a valid reemployment list the employee shall be ranked on that list in accordance with his or her proper seniority.

(Amended by Stats. 2012, Ch. 586, Sec. 2. Effective January 1, 2013.)



88119

Eligibility lists shall be established for a period of not less than one year except that when a list is exhausted for appointments to current vacancies, through use and eligibles being unavailable, the commission may, upon the recommendation of the officer charged with certifying eligibles, and after due notice to eligibles who may have made themselves unavailable for appointment, terminate it before a year has expired.

Eligibility lists may be established for a period of six months upon the approval of the personnel commission so long as the six months’ duration of such a list is noted in the recruitment bulletin announcing the examination. If a list is exhausted for appointments to current vacancies, through use and eligibles being unavailable, the commission may, upon the recommendation of the officer charged with certifying eligibles, and after due notice to eligibles who may have made themselves unavailable for appointment, terminate it before the expiration date.

A list may be extended for an additional period of one year or less in the discretion of the commission.

(Amended by Stats. 1982, Ch. 572, Sec. 8.)



88120

A person who has served an initial probationary period in a class not to exceed six months or 130 days of paid service, whichever is longer, as prescribed by the rules of the commission shall be deemed to be in the permanent classified service, except that the commission may establish a probationary period in a class not to exceed one year for classes designated by the commission as executive, administrative, or police classes. No employee shall attain permanent status in the classified service until he or she has completed a probationary period in a class. In any case the rules of the commission may provide for the exclusion of time while employees are on a leave of absence. The rights of appeal from disciplinary action prior to attainment of permanent status in the classified service shall be in accordance with Section 88124.

(Amended by Stats. 1995, Ch. 758, Sec. 219. Effective January 1, 1996.)



88121

No person in the permanent classified service shall be demoted or removed except for reasonable cause designated by rule of the commission as detrimental to the efficiency of the service. This section shall not be construed to prevent layoffs for lack of work or lack of funds.

(Enacted by Stats. 1976, Ch. 1010.)



88122

In addition to any causes for suspension or dismissal which are designated by rule of the commission, employees in the classified service shall be suspended and dismissed in the manner provided by law for any one or more of the following causes:

(a) Knowing membership by the employee in the Communist Party.

(b) Conduct specified in Section 1028 of the Government Code.

(Amended by Stats. 1982, Ch. 251, Sec. 45. Effective June 11, 1982.)



88123

For reasonable causes, an employee may be suspended without pay for not more than 30 days , except as provided in this section, or may be demoted or dismissed. In such case, the personnel director, shall within 10 days of the suspension, demotion, or dismissal, file written charges with the commission and give to the employee or deposit in the United States registered mail with postage prepaid, addressed to the employee at his or her last known place of address, a copy of the charges.

Whenever an employee of a community college district is charged with the commission of any sex offense, defined in Section 87010, or any narcotics offense, as defined in Section 87011, or a violation of Sections 11357 to 11361, inclusive, 11363, 11364, or 11377 to 11382, inclusive, insofar as such sections relate to, any controlled substances in paragraph (4) or (5) of subdivision (b) of Section 11056, or any controlled substances in subdivision (d) of Section 11054, except paragraphs (10), (11), (12), and (17) of such subdivision, of the Health and Safety Code by complaint, information, or indictment filed in a court of competent jurisdiction, the governing board of the district may immediately suspend the employee for a period of time extending for not more than 10 days after the date of the entry of the court judgment. However, the suspension may be extended beyond such 10-day period in case the governing board gives notice within such 10-day period that it will dismiss the employee 30 days after the service of the notice, unless the employee demands a hearing. An employee so suspended shall continue to be paid his or her regular salary during the period of the suspension if and during such time as he or she furnishes to the district a suitable bond, or other security acceptable to the governing board, as a guarantee that the employee will repay to the district the amount of salary so paid to him or her during the period of the suspension in case the employee is convicted of such charges, or the employee does not return to service after such period of suspension. If the judgment determines that the employee is not guilty of such charges, or if the complaint, information, or indictment is dismissed, the district shall reimburse the employee for the cost of the bond; or, if the employee has not elected to furnish such bond, the district shall pay to the employee his or her full compensation during the period of the suspension; provided the employee returns to service after such period of suspension.

(Amended by Stats. 1980, Ch. 514, Sec. 6.)



88124

Any employee in the permanent classified service who has been suspended, demoted, or dismissed may appeal to the commission within 14 days after receipt of a copy of the written charges by filing a written answer to the charges. Such an appeal is not available to an employee who is not in the permanent classified service except as provided by rules of the commission. An employee in the permanent classified service who has not served the time designated by the commission as probationary for the class may be demoted to the class from which promoted without recourse to an appeal or hearing by the commission, except as otherwise provided by rules of the commission; and provided, that such demotion does not result in the separation of the employee from the permanent classified service. Nothing in this section shall operate to alter the protections guaranteed under Section 88128.

(Enacted by Stats. 1976, Ch. 1010.)



88125

The commission shall investigate the matter on appeal and may require further evidence from either party, and may, and upon request of an accused employee shall, order a hearing. The accused employee shall have the right to appear in person or with counsel and to be heard in his or her own defense. The decision shall not be subject to review by the governing board.

(Amended by Stats. 1995, Ch. 758, Sec. 220. Effective January 1, 1996.)



88126

If the commission sustains the employee, it may order paid all or part of his or her full compensation from the time of suspension, demotion, or dismissal, and it shall order his or her reinstatement upon terms and conditions that it deems appropriate. The commission may modify the disciplinary action, but may not make the action more stringent than that approved by the board. In addition, the commission may direct any other action that it finds necessary to effect a just settlement of the appeal, including, but not limited to, compensation for all or part of the legitimate expenses incurred in pursuit of the appeal, seniority credit for off-duty time pending reinstatement, transfer or change of location of the employee, and expunction from the employee’s personnel record of disciplinary actions, cause, and charges that were not sustained by the commission. Upon receipt of the commission’s written decision, the board shall comply with its provisions. When the board has fully complied with the commission’s decision, it shall so notify the commission in writing.

(Amended by Stats. 1995, Ch. 758, Sec. 221. Effective January 1, 1996.)



88127

Classified employees shall be subject to layoff for lack of work or lack of funds. Whenever a classified employee is laid off, the order of layoff within the class shall be determined by length of service. The employee who has been employed the shortest time in the class, plus higher classes, shall be laid off first. Reemployment shall be in the reverse order of layoff.

For purposes of this section, for service commencing or continuing after July 1, 1971, “length of service” means all hours in paid status, whether during the school year, a holiday, recess, or any period that a school is in session or closed, but does not include any hours compensated solely on an overtime basis as provided for in Section 88027. Nothing in this section shall preclude the governing board of a community college district from entering into an agreement with the exclusive representative of the classified employees that defines “length of service” to mean the hire date.

If a governing board enters into an agreement with the exclusive representative of classified employees that defines “length of service” to mean the hire date, the governing board may define “length of service” to mean the hire date for a classification of employee not represented by any exclusive bargaining unit.

Nothing in this section shall preclude the granting of “length of service” credit for time spent on unpaid illness leave, or unpaid industrial accident leave. In addition, for military leave of absence, “length of service” credit shall be granted pursuant to Section 88116.

“Hours in paid status” shall not be interpreted to mean any service performed prior to entering into a probationary or permanent status in the classified service of the district except service in restricted positions as provided in this chapter.

(Amended by Stats. 1993, Ch. 589, Sec. 55. Effective January 1, 1994.)



88128

Any permanent classified employee of a community college district, who voluntarily resigns from his or her permanent classified position, may be reinstated or reemployed by the governing board of the district, within 39 months after the employee’s last day of paid service and without further competitive examination, to a position in his or her former classification as a permanent or limited-term employee, or as a permanent or limited-term employee in a related lower class or a lower class in which the employee formerly had permanent status.

If the governing board elects to reinstate or reemploy a person as a permanent employee under this section, it shall disregard the break in service of the employee and classify him or her as, and restore to the employee all of the rights, benefits and burdens of, a permanent employee in the class to which he or she is reinstated or reemployed.

(Amended by Stats. 1995, Ch. 758, Sec. 222. Effective January 1, 1996.)



88129

No warrant shall be drawn by or on behalf of the governing board of any district for the payment of any salary or wage to any employee in the classified service unless the assignment bears the certification of the personnel director that the person named in the assignment has been employed and assigned pursuant to this article and the rules of the commission.

Whenever the commission, after a public hearing, finds that any appointment has been made in violation of this article or the rules of the commission as they apply to examination procedures, the commission may order that no salary warrant shall thereafter be drawn to the employee so appointed, for services rendered after the date of said order. Any violation of this article or the rules of the commission as they apply to examination procedures shall constitute grounds for the dismissal of the employee or employees guilty of such violation.

(Enacted by Stats. 1976, Ch. 1010.)



88130

The commission may conduct hearings, subpoena witnesses, require the production of records or information pertinent to investigation, and may administer oaths. It may, at will, inspect any records of the governing board that may be necessary to satisfy itself that the procedures prescribed by the commission have been complied with. Hearings may be held by the commission on any subject to which its authority may extend as described in this article.

(Enacted by Stats. 1976, Ch. 1010.)



88131

The commission may authorize a hearing officer or other representative to conduct any hearing or investigation which the commission itself is authorized by this article to conduct. Any such authorized person conducting such hearing or investigation may administer oaths, subpoena and require the attendance of witnesses and the production of books or papers, and cause the depositions of witnesses to be taken in the manner prescribed by law for like depositions in civil cases in the superior court of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. The commission may instruct such authorized representative to present findings or recommendations. The commission may accept, reject or amend any of the findings or recommendations of the said authorized representative. Any rejection or amendment of findings or recommendations shall be based either on a review of the transcript of the hearing or investigation or upon the results of such supplementary hearing or investigation as the commission may order.

The commission may employ by contract or as professional experts or otherwise any such hearing officers or other representatives and may adopt and amend such rules and procedures as may be necessary to effectuate this section.

(Amended by Stats. 2004, Ch. 182, Sec. 28. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



88132

The legal counsel of the governing board shall aid and represent the commission in all legal matters. If the legal counsel does not respond to a written request by the commission for aid or representation within 15 working days of receipt of the written request, the counsel is deemed to have refused to aid or represent the commission in that matter.

The legal counsel shall refuse to represent the commission in circumstances in which the counsel knows, or has reason to know, that at the time the request is made a conflict exists between the interests of the commission and the interests of the governing board or the community college district.

If the legal counsel refuses to aid or represent the commission in a legal matter, the commission may employ its own attorney, and the reasonable cost thereof shall constitute a legal charge against the general funds of the community college district.

(Amended by Stats. 1995, Ch. 900, Sec. 2. Effective January 1, 1996.)



88136

Any person who willfully, or through culpable negligence, violates this article is guilty of a misdemeanor. It is also unlawful for any person to do any of the following:

(a) Willfully, by himself or herself or in cooperation with another person, to defeat, deceive, or obstruct any person with respect to his or her right of examination, application, or employment under this article or commission rule.

(b) Willfully and falsely, to mark, grade, estimate, or report upon the examination or proper standing of any person examined or certified under this article or commission rule, or to aid in so doing, or to make any false representation concerning the same or the person examined.

(c) Willfully, to furnish to any person any special or secret information regarding contents of an examination for the purpose of either improving or injuring the prospects or chances of any person examined, or to be examined under this article or commission rule.

(Amended by Stats. 1995, Ch. 758, Sec. 224. Effective January 1, 1996.)



88137

In every community college district coterminous with the boundaries of a city and county, employees employed in nonacademic positions shall be employed, if the city and county has a charter providing for a merit system of employment, pursuant to the provisions of the charter providing for the system and shall, in all respects, be subject to, and have all rights granted by, those provisions; provided, however, that the governing board of the district shall have the right to fix the duties of all of its employees.

(Amended by Stats. 1990, Ch. 1302, Sec. 193. Effective September 25, 1990.)



88138

A merit (civil service) system within a community college district may be terminated by one of the following methods:

(a) If the governing board of a community college district, receives a written petition of qualified electors not less in number than 10 percent of the number voting in the last election for a member of the board calling for the termination of the merit (civil service) system and the system has been in operation for not less than five years, the board shall order the county superintendent of schools to place the question of termination of the system on the ballot at the next regular governing board member election, or the next primary or general election in a general election year, whichever is the earlier after receipt by the county superintendent of schools.

The statement of purpose of the election shall read:

“Shall the merit (civil service) system for school employees not employed as faculty or educational administrators, as provided for in Article 3 (commencing with Section 88060) of Chapter 4 of Part 51 of Division 7 of Title 3 of the Education Code of the State of California, and which has been in operation for at least five years, be terminated by the _____ Community College District of ____ County (or counties, where appropriate) on _____ (date to be specified by board)?”

The petition calling for the election, to be valid, shall contain the statement of purpose for the election as contained in this section.

(b) If the governing board of a community college district receives a written petition from 40 percent of the classified employees entitled to vote calling for the termination of the merit (civil service) system and the system has been in operation for not less than five years or has been imposed pursuant to the terms of Section 45119 or 45120, the governing board shall conduct an election by secret ballot of its classified personnel to determine whether or not they desire to have the merit system terminated within the district. The ballot shall read: “Shall the merit (civil service) system for classified employees be terminated in the ____ (name of community college district) as of ____ (termination date)?”

As used in this subdivision, “classified employees” means all personnel who are a part of the classified service who are appointed in accordance with Section 88091.

In order to be valid, the petition calling for the termination of the merit (civil service) system must be submitted to the governing board of a community college district within 90 days after the date that the notice for the circulation of the petition was filed with the governing board of the community college district. The election shall be held during the regular academic year and shall be held no earlier than 45 days and no later than 180 days after the date that the petition was submitted to the governing board.

If the merit system was adopted pursuant to Section 88057, classified employees entitled to vote in an election pursuant to this subdivision shall be limited to those classified employees who reside in the district.

(c) The governing board of a community college district shall devise an identification system designed to protect against fraud in the balloting process. In addition, the governing board shall appoint a three-member tabulation committee consisting of one member of the governing board, one member of the personnel commission of the community college district, and one member who shall be a classified employee of the community college district. It shall be the responsibility of the tabulation committee to canvass the election ballots and to certify the results of the election to the governing board at the next regular meeting of the governing board following the completion of the tabulation of the election results by the committee.

(d) Notwithstanding any other provision of law, the governing board of a community college district shall not be required to provide release time for classified personnel to vote in an election conducted pursuant to subdivision (b). The governing board shall not conduct an election under subdivision (b) more than once in any two-year period.

(e) It shall be unlawful for a public school employer and the exclusive representative of the classified employees of a community college district to include the subject of the termination of the merit (classified service) system within the scope of representation.

(f) Members of the classified service shall be provided an adequate and ample opportunity to be informed of the arguments in favor of and in opposition to the termination of the merit (classified service) system prior to the conducting of an election called pursuant to subdivision (b). That opportunity shall include an open forum during which proponents of, and opponents to, the termination of the merit (civil service) system shall be permitted to debate the issue.

(Amended by Stats. 1992, Ch. 443, Sec. 2. Effective January 1, 1993.)



88139

If the majority of the qualified electors vote to terminate the merit system in a community college district, or if the majority of the classified employees vote to terminate the merit system in a community college district, the personnel commission shall cease to function on the date specified in the election and the law pertaining to merit system districts shall cease to have any force or effect in that district.

Simultaneously, with the termination of the merit system, the governing board shall adopt rules and regulations relating to classified school employees as required by Section 88013.

Notwithstanding an action to terminate the merit system in a community college district, the provisions of Section 88051, 88053, and 88054 shall be applicable at any time after at least two years have elapsed after the system has ceased to operate.

(Amended by Stats. 1982, Ch. 188, Sec. 4.)






ARTICLE 4 - Salaries

88160

The governing board of any community college district, including city boards of education, shall fix and order paid the compensation of persons a part of the classified service and other nonacademic employees employed by the board unless otherwise prescribed by law.

(Amended by Stats. 1990, Ch. 1302, Sec. 195. Effective September 25, 1990.)



88162

(a) The governing board of any community college district shall, not later than the date prescribed by law for approval of the publication budget of every year, fix the annual salaries for the ensuing school year for all persons employed by the district in nonacademic positions. The governing board may, at the time, include an increase in those annual salaries, all or part of which increase is conditional upon the actual receipt by the district of anticipated revenue from all sources. If the revenue actually received is less than that anticipated, the governing board may, at any time during the school year, reduce those annual salaries by an amount not to exceed the amount which was granted subject to the receipt of such revenues.

(b) The governing board of a community college district may, at any time during the school year, increase the salaries of persons employed by the district in nonacademic positions. The increase shall be effective on any date ordered by the governing board.

(c) A governing board may, at any time, increase the wages or salaries of classified employees if the board or, in a merit system district, the personnel commission approves a classification change in a position, a class of positions, or any or all of the positions or classes of positions a part of the classified service.

(d) The provisions of this section shall not be construed to permit a governing board to demote or dismiss an employee as a result of reclassification of a position or class of positions except as may otherwise be permitted by law.

(e) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Amended by Stats. 1990, Ch. 1302, Sec. 196. Effective September 25, 1990.)



88163

If the governing board of a community college district cannot comply with the provisions of subdivision (a) of Section 88162 because it is engaged in a study, which was commenced prior to the commencement of the school year, to increase the salaries and wages of persons employed by the district in nonacademic positions, the board may, by appropriate action taken prior to the final adoption of its budget, do either of the following:

(a) Adopt an interim salary schedule which shall be the same schedule as for the preceding year, except that increases may be granted at that time based upon increased cost-of-living indexes, and provide that the salaries and wages fixed as a result of the study shall be payable for the entire school year to include the period thereof in which the study was conducted and final board action taken.

(b) Provide that the salaries and wages fixed as a result of the study shall be effective only for that portion of the school year, as determined by the board at the time it takes action after the study has been completed. “Portion of the school year,” as used in this subdivision shall not be for any period of time less than the period of time remaining in the school year from the date the governing board adopts the salary schedule based on the study commenced prior to that school year.

(Amended by Stats. 1990, Ch. 1302, Sec. 197. Effective September 25, 1990.)



88164

The governing board of any community college district not paying the annual or monthly salaries of persons employed by the district in 12 equal monthly payments may withhold, upon election by the individual employee, from each payment made to that employee an amount as follows:

(a) For an employee employed 11 months of a year, an amount equal to 81/3 percent thereof and the total amount deducted to be paid not later than the 10th day of September next succeeding.

(b) For an employee employed 10 months of a year, an amount equal to 162/3 percent thereof and the total amount deducted to be paid in two equal monthly installments not later than the 10th day of August and the 10th day of September next succeeding.

(c) For an employee employed nine months a year, an amount equal to 25 percent thereof and the total amount deducted to be paid in three equal monthly installments not later than the 10th day of July, the 10th day of August and the 10th day of September next succeeding.

If Section 85244 is made applicable to any district, this section shall apply except that the amount deducted from each regular pay period and ultimate dates for payment of the amount deducted shall be computed and set in accordance with the system adopted under Section 85244.

Once an employee has elected to be brought under the provisions of this section, the election shall not be revocable until the commencement of the next ensuing fiscal year. However, if any employee leaves the service of the district by death or otherwise before receiving moneys that may be due him or her, the amount due the employee shall be paid within 30 days of the last working day to the employee or any other person entitled thereto by law.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 225. Effective January 1, 1996.)



88165

Orders for the payment of wages and payroll orders and warrants for the payment of wages of employees a part of the classified service in any community college district shall be drawn at least once during each calendar month, for those districts not using Section 85244 or 85260. Payment shall be made on the last working day of the month in which the employee was in paid status.

This section shall not prohibit a community college district from making a payment of earned salary prior to the last working day of the pay period or of the month.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 226. Effective January 1, 1996.)



88166

Whenever it is determined that an error has been made in the calculation or reporting in any classified employee payroll or in the payment of any classified employee’s salary, the appointing authority shall, within five workdays following such determination, provide the employee with a statement of the correction and a supplemental payment drawn against any available funds.

(Enacted by Stats. 1976, Ch. 1010.)



88167

(a) Except as provided in subdivision (b), the governing board of each community college district, when drawing an order for the salary or wage payment due to a classified employee of the district, may, without charge, reduce the order by the amount which it has been requested in a revocable written authorization by the employee to deduct for the payment of dues in, or for any other service provided by, any bona fide organization, of which the employee is a member, whose membership consists, in whole or in part, of employees of that district, and which has, as one of its objectives, improvements in the terms or conditions of employment for the advancement of the welfare of those employees.

The revocable written authorization shall remain in effect until expressly revoked in writing by the employee. Whenever there is an increase in the amount required for such a payment to the organization, the employee organization shall provide the employee with adequate and necessary data on the increase at a time sufficiently prior to the effective date of the increase to allow the employee an opportunity to revoke the written authorization, if desired. The employee organization shall provide the public school employer with notification of the increase at a time sufficiently prior to the effective date of the increase to allow the employer an opportunity to make the necessary changes and with a copy of the notification of the increase which has been sent to all concerned employees.

Upon receipt of a properly signed authorization for payroll deductions by a classified employee pursuant to this section, the governing board shall reduce the employee’s pay warrant by the designated amount in the next pay period following the closing date for receipt of changes in pay warrants.

The governing board, on the same designated date of each month, shall draw its order upon the funds of the district in favor of the organization designated by the employee for an amount equal to the total of the respective deductions made with respect to such organization during the pay period.

The governing board shall not require the completion of a new deduction authorization when a dues increase has been effected or at any other time without the express approval of the concerned employee organization.

(b) The governing board of each community college district, when drawing an order for the salary or wage payment due to a classified employee of the district may, without charge, reduce the order for the payment of dues to, or for any other service provided by, the certified or recognized organization of which the classified employee is a member, or for the payment of service fees to the certified or recognized organization as required in an organizational security arrangement between the exclusive representative and a community college district employer as provided under Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code. However, the organizational security arrangement shall provide that any employee may pay service fees directly to the certified or recognized employee organization in lieu of having the service fees deducted from the salary or wage order.

(c) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 227. Effective January 1, 1996.)



88167.5

(a) Notwithstanding any other provision of law, the governing board of a community college district that collects or deducts dues, agency fees, fair share fees, or any other fee or amount of money from the salary of a classified employee for the purpose of transmitting the money to an employee organization shall transmit the money to the employee organization within 15 days of issuing the paycheck containing the deduction to the employee.

(b) (1) This section does not limit the right of an employee organization or affected employee to sue for a failure of the employer to transmit dues or fees pursuant to this section.

(2) In an action brought for a violation of subdivision (a), the court may award reasonable attorney’s fees and costs to the prevailing party if any party to the action requests attorney’s fees and costs.

(c) This section applies to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 2006, Ch. 538, Sec. 139. Effective January 1, 2007.)



88168

Upon initial employment and upon each change in classification thereafter, each classified employee shall be furnished two copies of his or her class specification, salary data, assignment or work location, together with duty hours and the prescribed workweek. The salary data shall include the annual, monthly or pay period, daily, hourly, overtime and differential rate of compensation, whichever are applicable. One copy shall be retained by the employee and the other copy shall be signed and dated by the employee and returned to his or her supervisor.

This section shall not apply to short-term, limited-term, or provisional employees, as those terms are defined in this chapter.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 228. Effective January 1, 1996.)






ARTICLE 5 - Differential Compensation

88180

For purposes of this article, the following definitions shall apply unless the context indicates otherwise:

(a) “Differential compensation” means either a reduction in the number of hours required to be actually worked or an increase in salary.

(b) “Shift” means the number of hours worked and shall include a duty-free meal period of not less than one-half hour which, in the case of a seven- or eight-hour shift, shall occur approximately at the midpoint of the shift. This subdivision shall not apply to employees working six hours or less, or assigned to a split shift.

(Enacted by Stats. 1976, Ch. 1010.)



88181

The governing board of every community college district, or the personnel commission in any merit system district, shall, insofar as it is possible to do so, determine the practices relating to morning- and night-shift salary differentials in the private employment fields in which it must compete for employees for its classified staff and shall consider the advisability of providing comparable salary differentials for its classified staff.

(Enacted by Stats. 1976, Ch. 1010.)



88182

The governing board of any community college district may provide differential compensation to those classified employees who perform duties of a distasteful, dangerous, or unique nature when, in the opinion of the board, such compensation is reasonably justified.

In a merit system district, such differentials shall be based upon findings and recommendations of the personnel commission and shall not be applied in a manner contrary to the principle of like pay for like service.

(Enacted by Stats. 1976, Ch. 1010.)



88183

Assignment to duties for which differential compensation is designated, other than a temporary assignment of less than 20 working days, shall be made on the basis of seniority among those employees within the appropriate class who request such an assignment.

(Enacted by Stats. 1976, Ch. 1010.)



88184

No employee assigned to work a shift entitled to differential compensation shall be demoted in class or grade as a result of such an assignment.

(Enacted by Stats. 1976, Ch. 1010.)



88185

An employee receiving differential compensation on the basis of his or her shift shall not lose that compensation if the employee is temporarily, for 20 working days or less, assigned to a shift not entitled to that compensation. The regular rate of pay for all purposes of an employee assigned to a shift which provides differential compensation shall be the differential rate.

(Amended by Stats. 1995, Ch. 758, Sec. 229. Effective January 1, 1996.)



88186

This article shall apply to community college districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Resignations and Leaves of Absence

88190

Governing boards of community college districts may grant leaves of absence and vacations, with or without pay, to persons employed in the classified service of the district.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88191

Every classified employee employed five days a week by a community college district shall be entitled to 12 days leave of absence for illness or injury and such additional days, in addition thereto, as the governing board may allow for illness or injury, exclusive of all days the employee is not required to render service to the district, with full pay for a fiscal year of service.

A classified employee, employed five days a week, who is employed for less than a full fiscal year, is entitled to that proportion of 12 days leave of absence for illness or injury as the number of months the employee is employed bears to 12 and the proportionate amount, consistent with this formula, of such additional days, in addition thereto, authorized by the governing board for classified employees employed five days a week for a full fiscal year of service.

A classified employee employed less than five days per week shall be entitled, for a fiscal year of service, to that proportion of 12 days leave of absence for illness or injury as the number of days the employee is employed per week bears to five and is entitled to the proportionate amount, consistent with this formula, of such additional days, in addition thereto, authorized by the governing board for classified employees employed five days a week for a full fiscal year of service.

When these persons are employed for less than a full fiscal year of service, this and the preceding paragraph shall determine that proportion of leave of absence for illness or injury to which they are entitled.

Pay for any day of such absence shall be the same as the pay which would have been received had the employee served during the day. Credit for leave of absence need not be accrued prior to taking that leave by the employee and such leave of absence may be taken at any time during the year. However, a new employee of a district shall not be eligible to take more than six days, or the proportionate amount to which the employee may be entitled under this section, until the first day of the calendar month after completion of six months of active service with the district.

If the employee does not take the full amount of leave allowed in any year under this section, the amount not taken shall be accumulated from year to year with such additional days as the governing board may allow.

The governing board of each community college district shall adopt rules and regulations requiring and prescribing the manner of proof of illness or injury for the purpose of this section. These rules and regulations shall not discriminate against evidence of treatment and the need therefor by the practice of the religion of any well-recognized religious sect, denomination or organization.

This section shall not apply to a district in which the full-time equivalent student of the district is in excess of 400,000, if the district maintains sick leave policies not less than those in effect in such districts on January 1, 1961.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 230. Effective January 1, 1996.)



88192

Governing boards of community college districts shall provide, by rules and regulations, for industrial accident or illness leaves of absence for employees who are a part of the classified service. The governing board of any district that is created or whose boundaries or status is changed by an action to organize or reorganize districts completed after January 1, 1975, shall provide, by rules and regulations, for such leaves of absence on or before the date on which the organization or reorganization of the district becomes effective for all purposes.

The rules and regulations shall include all of the following provisions:

(a) Allowable leave shall not be for less than 60 working days in any one fiscal year for the same accident.

(b) Allowable leave shall not be accumulative from year to year.

(c) Industrial accident or illness leave of absence will commence on the first day of absence.

(d) Payment for wages lost on any day shall not, when added to an award granted the employee under the workers’ compensation laws of this state, exceed the normal wage for the day.

(e) Industrial accident leave will be reduced by one day for each day of authorized absence regardless of a compensation award made under workers’ compensation.

(f) When an industrial accident or illness occurs at a time when the full 60 days will overlap into the next fiscal year, the employee shall be entitled to only that amount remaining at the end of the fiscal year in which the injury or illness occurred, for the same illness or injury.

The industrial accident or illness leave of absence is to be used in lieu of entitlement acquired under Section 88191. When entitlement to industrial accident or illness leave has been exhausted, entitlement to other sick leave will then be used; but if an employee is receiving workers’ compensation, the person shall be entitled to use only so much of the person’s accumulated or available sick leave, accumulated compensating time, vacation or other available leave which, when added to the workers’ compensation award, provide for a full day’s wage or salary.

The governing board, by rule or regulation, may provide for additional leave of absence, paid or unpaid, as it deems appropriate and during that leave the employee may return to the person’s position without suffering any loss of status or benefits.

Periods of leave of absence, paid or unpaid, shall not be considered to be a break in service of the employee.

During all paid leaves of absence, whether industrial accident leave as provided in this section, sick leave, vacation, compensated time off or other available leave provided by law or the action of a governing board, the employee shall endorse to the district wage loss benefit checks received under the workers’ compensation laws of this state. The district, in turn, shall issue the employee appropriate warrants for payment of wages or salary and shall deduct normal retirement and other authorized contributions. Reduction of entitlement to leave shall be made only in accordance with this section.

When all available leaves of absence, paid or unpaid, have been exhausted and if the employee is not medically able to assume the duties of the person’s position, the person, if not placed in another position, shall be placed on a reemployment list for a period of 39 months. When available, during the 39-month period, the person shall be employed in a vacant position in the class of the person’s previous assignment over all other available candidates except for a reemployment list established because of lack of work or lack of funds, in which case the person shall be listed in accordance with appropriate seniority regulations.

The governing board may require that an employee serve, or have served continuously, a specified period of time with the district before the benefits provided by this section are made available to the person. However, that period shall not exceed three years. All service of an employee prior to the effective date of this section shall be credited in determining compliance with the requirement.

Any employee receiving benefits as a result of this section shall, during periods of injury or illness, remain within the State of California unless the governing board authorizes travel outside the state.

In the absence of rules and regulations adopted by the governing board pursuant to this section, an employee shall be entitled to industrial and accident or illness leave as provided in this section but without limitation as to the number of days of that leave and without any requirement of a specified period of service.

An employee who has been placed on a reemployment list, as provided herein, who has been medically released for return to duty and who fails to accept an appropriate assignment shall be dismissed.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 231. Effective January 1, 1996.)



88193

The governing board of any community college district may provide for such leave of absence from duty as it deems appropriate for any female employee in the classified service of the district who is required to absent herself from her duties because of pregnancy or convalescence following childbirth, and may adopt rules and regulations prescribing the manner of proof of pregnancy, the time during pregnancy at which the leave of absence shall be taken, and the length of time for which the leave of absence shall continue after birth of the child. The board may also provide in the rules and regulations whether leave granted under this section shall be with or without pay and, if with pay, the amount, if any, to be deducted from the salary due the employee for the period in which the absence occurs. However, nothing in this section shall be construed so as to deprive any employee of sick leave rights under other sections of this code for absences due to illness or injury resulting from pregnancy.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88194

Every person employed in the classified service of any community college district shall be granted necessary leave of absence, not to exceed three days, or five days if out-of-state travel is required, on account of the death of any member of his or her immediate family. No deduction shall be made from the salary of the employee nor shall such leave be deducted from leave granted by other sections of this code or provided by the governing board of the district. The governing board may enlarge the benefits of this section and may expand the class of relatives listed below as members of the immediate family. “Members of the immediate family,” as used in this section, means the mother, father, grandmother, grandfather, or a grandchild of the employee or of the spouse of the employee, and the spouse, son, son-in-law, daughter, daughter-in-law, brother, or sister of the employee, or any relative living in the immediate household of the employee.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 232. Effective January 1, 1996.)



88195

A permanent employee of the classified service who has exhausted all entitlement to sick leave, vacation, compensatory overtime, or other available paid leave and who is absent because of nonindustrial accident or illness may be granted additional leave, paid or unpaid, not to exceed six months. The board may renew the leave of absence, paid or unpaid, for two additional six-month periods or lesser leave periods that it may provide but not to exceed a total of 18 months.

An employee, upon ability to resume the duties of a position within the class to which he or she was assigned, may do so at any time during the leaves of absence granted under this section and time lost shall not be considered a break in service. The employee shall be restored to a position within the class to which he or she was assigned and, if at all possible, to his or her position with all the rights, benefits and burdens of a permanent employee.

If, at the conclusion of all leaves of absence, paid or unpaid, the employee is still unable to assume the duties of his or her position, the employee shall be placed on a reemployment list for a period of 39 months.

At any time during the prescribed 39 months that the employee is able to assume the duties of his or her position, the employee shall be reemployed in the first vacancy in the classification of his or her previous assignment. The employee’s reemployment shall take preference over all other applicants except for those laid off for lack of work or funds under Section 88117 in which case the employee shall be ranked according to his or her proper seniority. Upon resumption of the employee’s duties, the break in service will be disregarded and the employee shall be fully restored as a permanent employee.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 233. Effective January 1, 1996.)



88196

When a person employed in the classified service is absent from his or her duties on account of illness or accident for a period of five months or less, whether or not the absence arises out of or in the course of employment of the employee, the amount deducted from the salary due the employee for any month in which the absence occurs shall not exceed the sum which is actually paid a substitute employee employed to fill the employee’s position during his or her absence.

Except in a district where the governing board has adopted a salary schedule for substitute employees of the district, the amount paid the substitute employee during any month shall be less than the salary due the employee absent from the employee’s duties.

Entitlement to sick leave provisions under this section, if any, shall be considered “entitlement to other sick leave” for the purposes of computing benefits under Section 88192 if the absence is for industrial accident or illness and shall be used after entitlement to all regular sick leave, accumulated compensating time, vacation or other available paid leave has been exhausted.

This section shall not apply to any community college district that adopts and maintains, in effect, a rule which provides that a regular classified employee shall be credited once a year with a total of not less than 100 working days of paid sick leave, including days to which he or she is entitled under Section 88191. These days of paid sick leave, in addition to those required by Section 88191, shall be compensated at not less than 50 percent of the employee’s regular salary. The paid sick leave authorized under such a rule shall be exclusive of any other paid leave, holidays, vacation, or compensating time to which the employee may be entitled. Nothing in this section shall preclude the governing board from adopting such a rule.

(Amended by Stats. 1995, Ch. 758, Sec. 234. Effective January 1, 1996.)



88196.5

A community college district may deduct from the salary otherwise payable to an employee under Section 88196 an amount which is payable, in lieu of salary and on account of the absence for illness or accident, to the employee as the beneficiary under a policy of insurance purchased by the district.

This section shall not be applicable unless specifically included in a collective bargaining agreement between the exclusive representative and the school employer.

(Added by Stats. 1978, Ch. 323.)



88197

(a) Every community college district shall grant to regular classified employees an annual vacation at the regular rate of pay earned at the time the vacation is commenced. The vacation shall be as determined by the community college district, but shall be not less than five-sixths of a day for each month in which the employee is in a paid status for more than one-half the working days in the month, if the employee is regularly employed five days per week, seven to eight hours a day. An employee in a paid status for less than one-half the working days in a month shall have his or her vacation credit accrued on the basis provided for in subdivision (b) or (c).

(b) In lieu of accrual of vacation credit on a monthly basis and proration as prescribed in subdivision (a), a district may provide for accrual of vacation credit on any of the following bases:

(1) For all employees or classes of employees who work a full workweek of 40 hours, the district shall provide 0.03846 hour of vacation credit for each hour of paid service, not including overtime.

(2) For all employees or classes of employees who work a full workweek of 37.5 hours, the district shall provide 0.04087 hour of vacation credit for each hour of paid service, not including overtime.

(3) For all employees or classes of employees who work a full workweek of 35 hours, the district shall provide 0.04379 hour of vacation credit for each hour of paid service, not including overtime.

(c) For all employees regularly employed for fewer than 35 hours a week, regardless of the number of hours or days worked per week, the vacation credit shall be computed at the rate of 0.03846 for each hour the employee is in paid status, not including overtime.

(d) Vacation, with the approval of the employer, may be taken at any time during the college year. If the employee is not permitted to take his or her full annual vacation, the amount not taken shall accumulate for use in the next year or be paid for in cash at the option of the governing board.

(e) Earned vacation shall not become a vested right until completion of the initial six months of employment.

(f) The employee may be granted vacation during the college year even though not earned at the time the vacation is taken.

(g) If an employee is terminated and had been granted vacation which was not yet earned at the time of termination of his or her services, the employer shall deduct from the employee’s severance check the full amount of salary which was paid for such unearned days of vacation taken.

(h) Upon separation from service, the employee shall be entitled to lump-sum compensation for all earned and unused vacation, except that employees who have not completed six months of employment in regular status shall not be entitled to such compensation.

(i) This section shall not apply to substitute, short-term, or limited-term employees, as defined in Sections 88003 and 88105, unless those employees are specifically included by the district.

(j) The district may expand the benefits provided for in this section.

(k) This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 235. Effective January 1, 1996.)



88198

When any provision of this code expressly authorizes or requires the governing board of a community college district to grant a leave of absence for any purpose or for any period of time to persons employed in classified positions, that express authorization or requirement shall not deprive the governing board of the power to grant leaves of absence with or without pay to those employees for other purposes or for other periods of time, so long as the governing board does not deprive any employee of any leave of absence to which he or she is entitled by law.

(Amended by Stats. 1995, Ch. 758, Sec. 236. Effective January 1, 1996.)



88199

Governing boards of community college districts may grant leaves of absence to persons employed in nonacademic positions, and at their discretion may pay compensation at the rate the board prescribes, during the absence, to any employee whose absence is caused by accident or illness, whether or not the absence arises out of or in the course of the employment of the employee, or because of quarantine which results from his or her contact with other persons having a contagious disease while performing his or her duties.

(Amended by Stats. 1990, Ch. 1302, Sec. 198. Effective September 25, 1990.)



88200

Governing boards of community college districts may allow permanent classified employees to interrupt or terminate vacation leave in order to begin another type of paid leave without a return to active service, provided the employee supplies adequate notice and relevant supporting information regarding the basis for such interruption or termination.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88201

The governing boards of any community college district may accept the resignation of any employee and may fix the time when the resignation shall take effect, which shall not be later than the close of the school year during which the resignation is received by the board.

(Enacted by Stats. 1976, Ch. 1010.)



88202

Any classified employee of a community college district, school district, or county superintendent of schools who has been employed for a period of one calendar year or more whose employment is terminated for reasons other than action initiated by the employer for cause and who subsequently accepts employment with a community college district or county superintendent of schools within one year of the termination of his or her former employment, shall have transferred with him or her to the employing community college district or county superintendent of schools the total amount of earned leave of absence for illness or injury to which he or she is entitled under Section 45191 or 88191. This transfer shall be in the same manner as is provided for academic employees.

In any case where an employee was terminated as a result of action initiated by the employer for cause, the transfer may be made if agreed to by the governing board of the community college district or the county superintendent of schools newly employing the employee.

All or any part of the previous service, not separated by a break in service greater than one year as of the last day of paid service, may, if agreed to by the employing entity, be construed to have been served in the employing community college district or county superintendent of schools of employment for seniority purposes, except that the previous service may not be counted, for seniority purposes, when position or personnel reduction is ordered, for any reason, by the board.

No governing board of a community college district shall adopt any policy or rule, written or unwritten, that requires all classified employees, or any individual classification, or group of classifications of employees transferring to its district to waive any part or all benefits which they may be entitled to have transferred in accordance with this section.

This section shall apply to community college districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Amended by Stats. 1993, Ch. 326, Sec. 3. Effective January 1, 1994.)



88203

All probationary or permanent employees who are part of the classified service shall be entitled to the following paid holidays if they are in a paid status during any portion of the working day immediately preceding or succeeding the holiday: January 1, February 12 known as “Lincoln Day,” the third Monday in February known as “Washington Day,” the last Monday in May known as “Memorial Day,” July 4, the first Monday in September known as “Labor Day,” November 11 known as “Veterans Day,” that Thursday in November proclaimed by the President as “Thanksgiving Day,” December 25, every day appointed by the President, or the Governor of this state, as provided for in subdivisions (c) and (d) of Section 79020 for a public fast, thanksgiving or holiday, or any day declared a holiday under Section 1318 for classified or academic employees. College recesses during the Christmas and Easter periods shall not be considered holidays for classified employees who are normally required to work during that period; provided, however, that this shall not be construed as affecting vacation rights specified in this section.

Regular employees of the district who are not normally assigned to duty during the college holidays of December 25 and January 1 shall be paid for those two holidays if they were in a paid status during any portion of the working day of their normal assignment immediately preceding or succeeding the holiday period.

When a holiday herein listed falls on a Sunday, the following Monday shall be deemed to be the holiday in lieu of the day observed. When a holiday herein listed falls on a Saturday, the preceding Friday shall be deemed to be the holiday in lieu of the day observed. When a classified employee is required to work on any of said holidays, he or she shall be paid compensation, or given compensating time off, for such work, in addition to the regular pay received for the holiday, at the rate of time and one-half his or her regular rate of pay.

Article 3 (commencing with Section 79020) of Chapter 8 of Part 48 of this division shall not be construed to in any way limit this section, nor shall anything in this section be construed to prohibit the governing board from adopting separate work schedules for the academic and the classified services, or from providing holiday pay for employees who have not been in paid status on the days specified herein. Notwithstanding the adoption of separate work schedules for the academic and the classified services, on any schoolday during which students would otherwise have been in attendance, but are not and for which faculty receive regular pay, classified personnel shall also receive regular pay whether or not they are required to report for duty that day.

In addition to the other paid holidays specified in this section, the classified service may be entitled to a paid holiday on March 31 known as “Cesar Chavez Day” and a paid holiday on the fourth Friday in September known as “Native American Day,” if they are in a paid status during any portion of the working day immediately preceding or succeeding the holiday, if the governing board, pursuant to a memorandum of understanding reached pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, agrees to the paid holiday.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1998, Ch. 637, Sec. 5. Effective January 1, 1999.)



88204

Notwithstanding the provisions of Section 88203, if a community college district establishes a position or class of positions for which employees are required to work exclusively on weekends and holidays, and for which a special salary rate is established that recognizes the exclusive weekend and holiday peculiarity, the employees and positions may be exempted, by the personnel commission, where applicable, or the governing board from the benefits of Section 88203. No governing board may create a position or a class of positions, under this section, to avoid payment of overtime.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



88205

Prior to July 1 of any college year, the governing board of any community college district may designate other days during that year as the holidays to which classified employees are entitled in lieu of the holidays on February 12 known as “Lincoln Day,” the third Monday in February known as “Washington Day,” the last Monday in May known as “Memorial Day,” or November 11 known as “Veterans Day” as specified in Section 88203, if the designated days provide for at least a three-day weekend. Classified employees shall be required to work on the regular holiday for which another day is designated pursuant to this section, and for work of eight hours or less, shall be paid compensation at their regular rate of pay.

If any classified employee would be entitled to the regular paid holiday but would not be in a paid status during any portion of the working day immediately preceding or succeeding the day so designated in lieu of that holiday and therefore would not be entitled to a day in lieu of the holiday, he or she shall be entitled to the regular holiday; however, if the employee is required to work on that holiday, he or she shall be paid compensation at the rate of time and one-half of his or her regular rate of pay in addition to the regular pay received for the holiday.

This section shall not be construed to authorize the maintenance of colleges on holidays other than as provided in Article 3 (commencing with Section 79020) of Chapter 8 of Part 48.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 238. Effective January 1, 1996.)



88205.5

Notwithstanding any other provision of law, if the governing board of a community college district does not designate September 9 known as “Admission Day” as a paid holiday for classified employees, the district shall provide a substitute holiday for those employees. The substitute holiday shall be provided as specified in Section 88205.

This section shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060).

(Amended by Stats. 1995, Ch. 758, Sec. 239. Effective January 1, 1996.)



88206

Any community college district that requires any classified employee to work a workweek other than Monday through Friday, or if the classified employee consents to a workweek including Saturday or Sunday, or both, and as a result thereof the employee loses a holiday to which he or she would otherwise be entitled, shall provide a substitute holiday for the employee, or provide compensation in the amount to which the employee would have been entitled had the holiday fallen within his or her normal work schedule.

(Amended by Stats. 1995, Ch. 758, Sec. 240. Effective January 1, 1996.)



88207

(a) A contract or regular employee may, at the employee’s election, use any days of absence for illness or injury earned pursuant to Section 88191 in cases of personal necessity, including any of the following:

(1) Death of a member of the employee’s immediate family when additional leave is required beyond that provided both in Section 88194 and as a right by the governing board.

(2) Accident involving the person or property of the employee or of a member of his or her immediate family.

(3) Appearance in any court or before any administrative tribunal as a litigant, party, or witness under subpoena or any order made with jurisdiction.

(4) Any other reasons that the governing board may prescribe.

(b) The governing board of each community college district shall adopt rules and regulations requiring and prescribing the manner of proof of personal necessity for the purpose of this section. The adopted rules and regulations may not require an employee to secure advance permission for leave taken for the purposes specified in paragraphs (1) and (2) of subdivision (a). Earned leave in excess of seven days may not be used in any college year for the purposes enumerated in this section except if either of the following conditions exist:

(1) A maximum number of days in excess of seven is specified for that purpose in an agreement between the exclusive representative of the employees and the community college district.

(2) If there is no exclusive representative of the employees, the governing board of the community college district, by resolution, adopts a policy allowing earned leave in excess of seven days to be used in any school year for the purposes enumerated in this section.

(c) Authorized necessity leave shall be deducted from sick leave earned under the exemption of Section 88191.

(d) For purposes of this section, “immediate family” has the same meaning as in Section 88194.

(e) This section applies to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) and to community college districts that may be exempted from Section 88191.

(Amended by Stats. 2003, Ch. 843, Sec. 3. Effective January 1, 2004.)



88207.5

(a) A contract or regular employee may use up to 30 days of leave in a school year, less than any days of leave authorized pursuant to Section 88207, in either of the following circumstances:

(1) A biological parent may use leave pursuant to this section within the first year of his or her infant’s birth.

(2) A nonbiological parent may use leave pursuant to this section within the first year of legally adopting a child.

(b) If the provisions of this section are in conflict with the terms of a collective bargaining agreement in effect before January 1, 2015, the provisions of this section shall not apply to the public employer and public employees subject to that agreement until the expiration or renewal of the agreement.

(Added by Stats. 2014, Ch. 56, Sec. 2. Effective January 1, 2015.)



88209

The Director of Employment Development is the administrator of the system of unemployment insurance, as provided in Article 6 (commencing with Section 821) of Chapter 3 of Part 1 of Division 1 of the Unemployment Insurance Code.

(Amended by Stats. 1977, Ch. 1252.)



88210

(a) (1) The governing board of a community college district shall grant to a classified employee, upon request, a leave of absence without loss of compensation for the purpose of enabling the employee to serve as an elected officer of a local community college district public employee organization, or of a statewide or national public employee organization with which the local organization is affiliated.

(2) The leave shall include, but is not limited to, absence for purposes of attendance by the employee at periodic, stated, special, or regular meetings of the body of the organization on which the employee serves as an officer. Compensation during the leave shall include retirement fund contributions required of the community college district employer. The employee shall earn full service credit during the leave of absence and shall pay member contributions as prescribed by subdivision (a) of Section 20677 of the Government Code. The maximum amount of the service credit earned shall not exceed 12 years.

(b) Upon request of a recognized local community college district public employee organization, or a statewide or national public employee organization with which the local organization is affiliated, the governing board of a community college district shall grant a leave of absence, without loss of compensation, to a reasonable number of unelected classified employees for the purpose of enabling an employee to attend important organizational activities authorized by the public employee organization. Compensation during the leave shall include retirement fund contributions required of the community college district as employer. The employee shall earn full service credit during the leave of absence and shall pay member contributions as prescribed by subdivision (a) of Section 20677 of the Government Code. The maximum amount of the service credit earned shall not exceed 12 years.

(c) Following the community college district’s payment of the employee for the leave of absence, the community college district shall be reimbursed by the employee organization of which the employee is an elected officer or an unelected member for all compensation paid the employee on account of the leave. Reimbursement by the employee organization shall be made within 10 days after its receipt of the community college district’s certification of payment of compensation to the employee.

(d) The leave of absence without loss of compensation provided for by this section is in addition to the released time without loss of compensation granted to representatives of an exclusive representative by subdivision (c) of Section 3543.1 of the Government Code.

(e) The representing employee organization shall provide reasonable notification to the employer requesting a leave of absence without loss of compensation pursuant to subdivision (a).

(f) (1) A classified employee who after August 31, 1987, was absent on account of elected-officer service, shall receive full service credit in the Public Employees’ Retirement System; provided that, not later than April 30, 1988, both of the following conditions are met:

(A) The employee makes a written request to the employer for a leave of absence for the period of the elected-officer service.

(B) The employee organization of which the employee is an elected officer pays to the employee’s community college district an amount equal to the required Public Employees’ Retirement System member and employer retirement contributions, as prescribed by this section.

(2) The community college district, following the written request and payment, shall transmit the amount received to the Public Employees’ Retirement System, informing it of the period of the employee’s leave of absence. The Public Employees’ Retirement System shall credit the employee with all service credit earned for the period of the elected-officer leave of absence.

(3) If the employee has been compensated by the community college district for the period of the service, then, as a condition to the employee’s entitlement to service credit for the period, the community college district shall be reimbursed by the employee organization for the amount of the compensation.

(4) The provisions of this subdivision shall apply retroactively to all service as an elected officer in a public employee organization occurring after August 31, 1987.

(g) This section shall not apply to an employee who is subject to a collective bargaining agreement that expressly provides for a leave of absence without loss of compensation for participation in authorized activities as an elected officer or an unelected member of the public employee organization.

(Amended by Stats. 2012, Ch. 804, Sec. 2. Effective January 1, 2013.)






ARTICLE 7 - Retraining and Study

88220

In enacting this article the Legislature recognizes that technological and other changes are occurring which may displace otherwise desirable classified employees in the public school systems of the state. The Legislature intends that the enactment of this article will encourage classified employees to prepare themselves for the changes that are occurring and will also encourage governing boards to utilize the article to further study and retraining by classified personnel.

(Enacted by Stats. 1976, Ch. 1010.)



88221

The governing board of any community college district may grant any classified employee a leave of absence not to exceed one year for the purpose of permitting study by the employee or for the purpose of retraining the employee to meet changing conditions within the district.

The governing board may provide that such a leave of absence shall be taken in separate six-month periods or in any other appropriate periods, rather than for a continuous one-year period; provided, that the separate periods of leave of absence shall be commenced and completed within a three-year period. Any period of service by the individual intervening between the authorized separate periods shall comprise a part of the service required for a subsequent leave of absence for study or retraining purposes.

In community college districts operating under the merit system, such leaves of absence shall be granted in accordance with rules established by the personnel commission.

(Enacted by Stats. 1976, Ch. 1010.)



88222

No leave of absence shall be granted under this article to any employee for study purposes who has not rendered service to the district for at least seven consecutive years, or for retraining purposes who has not rendered service to the district for at least three consecutive years preceding the granting of the leave, and no more than one such leave of absence shall be granted in each seven- or three-year period, respectively. The governing board, or personnel commission in merit system districts, may prescribe standards of service which shall entitle the employee to the leave of absence.

Any leave of absence granted under this article shall not be deemed a break in service for any purpose, except that such leave shall not be included as service in computing service for the granting of any subsequent leave under this article.

(Enacted by Stats. 1976, Ch. 1010.)



88223

Every employee granted a leave of absence pursuant to this article may be required to perform such services during the leave as the governing board of the district and the employee may agree upon in writing. The employee shall receive such compensation during the period of the leave as the governing board and the employee may agree upon in writing, which compensation shall be not less than the difference between the salary of the employee on leave and the salary of a substitute employee in the position which the employee held prior to the granting of the leave. However, in lieu of such difference, the board may pay one-half of the salary of the employee on leave or any additional amount up to and including the full salary of the employee on leave.

(Enacted by Stats. 1976, Ch. 1010.)



88224

Compensation granted by the governing board to the employee on leave may be paid in two equal annual installments during the first two years of service rendered in the employ of the governing board following the return of the employee from the leave of absence. The compensation shall be paid the employee while on the leave of absence in the same manner as if the employee were working for the district, upon the furnishing by the employee of a suitable bond indemnifying the governing board of the district against loss in the event that the employee fails to render at least two years’ service in the employ of the governing board following the return of the employee from the leave of absence. The bond shall be exonerated in the event the failure of the employee to return and render two years’ service is caused by the death or physicial or mental disability of the employee. If the governing board finds, and by resolution declares, that the interests of the district will be protected by the written agreement of the employee to return to the service of the district and render at least two years’ service therein following his return from the leave, the governing board in its discretion may waive the furnishing of the bond and pay the employee on leave in the same manner as though a bond is furnished.

(Enacted by Stats. 1976, Ch. 1010.)



88225

Where one governing board serves as the governing board of two or more separate districts, an employee may fulfill the service requirements provided in Sections 88222 or 88224, or both, by service in any one or more of the districts under the jurisdiction of such governing board.

(Enacted by Stats. 1976, Ch. 1010.)



88226

This article shall apply to districts that have adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060) of this chapter or other applicable provisions of this code that may hereafter be enacted.

(Enacted by Stats. 1976, Ch. 1010.)



88227

The governing board of any community college district may grant reimbursement of the costs, including tuition fees, to any permanent classified employee who satisfactorily completes approved training to improve his or her job knowledge, ability, or skill. Programs eligible for reimbursement shall include, but not be limited to, courses of study at approved academic institutions, seminars and training institutes conducted by recognized professional associations, and conferences, meetings, and other training programs that are designed to upgrade the classified service and to encourage retraining of employees who may otherwise be subject to layoff as the result of technological changes. Eligibility for reimbursement shall be in accordance with rules established by the personnel commission in those districts that have adopted a merit system. This section shall not apply to any employee who is receiving training and is eligible for reimbursement by any other governmental agency, organization, or association.

(Amended by Stats. 1995, Ch. 758, Sec. 242. Effective January 1, 1996.)






ARTICLE 8 - Instructional Aides

88240

This article may be cited as the Instructional Aide Act of 1968. The provisions of this article shall apply to personnel referred to in Section 72401 or any other section enacted before or after November 13, 1968, who perform the duties of instructional aides.

(Amended by Stats. 1981, Ch. 470, Sec. 406.)



88241

The Legislature recognizes the need to provide classroom instructors and other faculty with more time to instruct and to provide the means for them to utilize their professional knowledge and skills more effectively in the educational programs of the public schools. It is the intent of the Legislature to authorize the employment of instructional aides in order that classroom instructors and other faculty may draw upon the services of instructional aides to assist them in ways determined to be useful in improving the quality of educational opportunities for students.

(Amended by Stats. 1990, Ch. 1302, Sec. 201. Effective September 25, 1990.)



88242

Instructional aides shall not be utilized to increase the number of students in relation to the number of classroom instructors in any community college district.

All instructional aide positions in a community college district shall be assigned the basic title of “instructional aide” or other appropriate title designated by the governing board. To provide for differences in responsibilities and duties, additions to the basic title may be assigned such as “instructional aide I or II” or “instructional aide—volunteer,” or other appropriate title.

(Amended by Stats. 1981, Ch. 470, Sec. 407.)



88243

As used in this article, “instructional aide” means a person employed to assist classroom instructors and other faculty in the performance of their duties and in the supervision of students and in instructional tasks which, in the judgment of the faculty to whom the instructional aide is assigned, may be performed by a person not qualified as a classroom instructor.

(Amended by Stats. 1990, Ch. 1302, Sec. 202. Effective September 25, 1990.)



88244

(a) Subject to the provisions of this article, any community college district may employ instructional aides to assist classroom instructors and other faculty in the performance of duties as defined in Section 88243. An instructional aide shall perform only such duties as, in the judgment of the faculty to whom the instructional aide is assigned, may be performed by a person not qualified as a classroom instructor. These duties shall not include assignment of grades to students. An instructional aide need not perform such duties in the physical presence of the instructor but the faculty member shall retain responsibility for the instruction and supervision of the students in his or her charge.

(b) Educational qualifications for instructional aides shall be prescribed by the community college district employer and shall be appropriate to the responsibilities to be assigned.

(Amended by Stats. 1990, Ch. 1302, Sec. 203. Effective September 25, 1990.)



88245

No instructional aide shall give out any personal information concerning any student who is not his or her own child or ward, except under judicial process, to any person other than a faculty member or administrator in the college which the student attends. A violation of this section may be a cause for disciplinary action, including dismissal.

(Amended by Stats. 1995, Ch. 758, Sec. 243. Effective January 1, 1996.)



88247

(a) An instructional aide shall not be deemed an academic employee for the purposes of apportioning state aid and no regrouping of students with instructional aides shall be construed as a class for apportionment purposes.

(b) Instructional aides shall be classified employees of the district, and shall be subject to all of the rights, benefits, and burdens of the classified service, except as specified in Section 88005 for “restricted” positions.

(Amended by Stats. 1990, Ch. 1302, Sec. 206. Effective September 25, 1990.)



88248

The community college district shall pay to each person employed as an instructional aide compensation at a rate not less than the minimum hourly rate prescribed by federal law.

(Enacted by Stats. 1976, Ch. 1010.)



88249

Notwithstanding the provisions of this article, or any other provisions of law, a community college district may utilize volunteers in the supervision and instruction of students, but any such volunteer shall be subject to the provisions of Section 72401 and this article.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 9 - Assumption by County Superintendent of Schools of the Operation of a Community College District’s Data Processing Center

88260

The provisions of this article shall become applicable upon the execution of an agreement between a county superintendent of schools and a community college district governing board providing for the assumption by the county superintendent of schools of a data processing center operated by the community college district.

(Added by Stats. 1977, Ch. 746.)



88261

A community college district classified employee assigned to a data processing center which is transferred to a county superintendent of schools shall, upon the election of the employee to do so, cease to be an employee of the community college district upon the effective date of the agreement transferring the data processing center to the county superintendent of schools and shall thereafter be an employee of the county superintendent of schools and be paid from the county school service fund.

(Amended by Stats. 1990, Ch. 1302, Sec. 207. Effective September 25, 1990.)



88262

District employees whose status is changed pursuant to this article shall retain all accumulated and unused sick leave, vacation, seniority rights and other rights and benefits which can reasonably be construed to have been an earned right at the time of transfer to the county school service fund.

(Added by Stats. 1977, Ch. 746.)



88263

No employee transferred from community college district service pursuant to this article to a position, the salary of which is paid from the county school service fund, shall suffer any loss of salary at the time of transfer, or as to the future as it relates to his or her status on the salary scale of the county superintendent of schools in effect at that time.

(Amended by Stats. 1995, Ch. 758, Sec. 244. Effective January 1, 1996.)






ARTICLE 10 - Classified School Employee Week

88270

The third full week in May is designated as Classified School Employee Week.

All community colleges shall annually observe that week in recognition of classified school employees and the contributions they make to the educational community. The observances required by this section shall be integrated into the regular community college program.

This section shall apply to all colleges under the jurisdiction of any community college district that has adopted the merit system in the same manner and effect as if it were a part of Article 3 (commencing with Section 88060), as well as to colleges under the jurisdiction of any district that has not adopted the merit system.

(Added by Stats. 1986, Ch. 45, Sec. 2. Effective April 2, 1986.)












PART 52 - Career Technical Education Pathways Program

CHAPTER 1 - General Provisions

88530

This part shall be known and may be cited as the Career Technical Education Pathways Program.

(Added by Stats. 2012, Ch. 433, Sec. 2. Effective January 1, 2013. Repealed as of June 30, 2015, pursuant to Section 88540.)



88532

(a) The chancellor and the Superintendent shall assist economic and workforce regional development centers and consortia, community colleges, middle schools, high schools, and regional occupational centers and programs to improve linkages and career technical education pathways between high schools and community colleges to accomplish both of the following objectives:

(1) Increase the readiness of middle school and high school pupils for, and their access to, postsecondary education and careers in high-need, high-growth, or emerging regional economic sectors.

(2) Increase student success in postsecondary education and training for careers in high-need, high-growth, or emerging regional economic sectors.

(b) The assistance provided in subdivision (a) shall be provided in the form of contracts and competitive grants administered jointly by the chancellor and the Superintendent for programs and initiatives that demonstrate a plan for close collaboration among regional institutions and entities, including, but not limited to, school districts, public postsecondary educational institutions, regional occupational centers and programs, local workforce investment boards, and business or industry to jointly accomplish the following:

(1) Align existing postsecondary technical preparation programs with high school career technical education curriculum to ensure seamless transitions for pupils.

(2) Increase attainment of industry-recognized certificates through community college and high school career technical education programs in high-need, high-growth, or emerging regional economic sectors.

(3) Promote productive partnerships, such as those described in Article 5 (commencing with Section 54690) and Article 5.5 (commencing with Section 54698) of Chapter 9 of Part 29 of Division 4 of Title 2, between high school career technical education programs, postsecondary educational institutions, and emerging or growing regional businesses and industries, and labor organizations connected to those businesses and industries, preferably by building upon existing regional structures. These partnerships may include, but shall not be limited to, the provision of employee expertise, in-kind and other resources, equipment, and opportunities for pupil internships and teacher externships.

(4) Promote and track the participation of middle school and high school pupils and college students in articulated courses, such as those described in Section 66205.6, between high schools, community colleges, and, where appropriate, four-year postsecondary educational institutions, including a plan to disseminate or make available any new courses to interested schools and public postsecondary educational institutions statewide.

(5) Provide professional development to middle and high school teachers and community college faculty to improve their delivery of career-oriented academic and technical education, such as the method described in paragraph (8) of subdivision (a) of Section 99200, earning a recognition of study in linked learning, as defined in Section 44257.3, or other assistance to teachers and faculty that prepares them to deliver the curriculum described in paragraph (4).

(6) Expand middle and high school pupil and college student opportunities for paid work opportunities, paid or unpaid internships, and participation in career technical student organizations, and expand teacher and faculty opportunities for externships in high-need, high-growth, or emerging regional job sectors.

(7) Support a districtwide linked learning program pursuant to Section 52372.7.

(8) Validate, or establish and validate, reliable and stable measures of pupil readiness for postsecondary education and career.

(c) The chancellor and the Superintendent shall award first priority for contracts and grants to applicants that can demonstrate comprehensive regional collaboration to create new pathways or course sequences that begin with foundational preparation or exploration in middle school, continue with high school level courses that combine rigorous academics with career education, and are articulated with local community colleges and four-year public postsecondary educational institutions, with meaningful involvement, where appropriate, from regional industry and labor organizations, professional trade associations, and local workforce investment boards. Where practicable, these applicants shall demonstrate that they can leverage additional financial and in-kind public and private resources to support their efforts.

(d) The chancellor and the Superintendent shall grant second priority for contracts and grants to applicants that can display statewide benefit, through dissemination of courses, best practices, or other means.

(e) It is the intent of the Legislature that applicants from rural regions of the state, where traditional articulation and collaboration among segments and public postsecondary educational institutions may not be practicable due to geography, also be considered for contracts and grants.

(f) (1) For the programs and initiatives described in paragraphs (2), (3), (4), (6), and (7) of subdivision (b), the chancellor and the Superintendent shall require applicants granted a contract or grant, pursuant to this article, to submit annual outcome-based data for evaluation, including, but not limited to, research-based indicators and measurable pupil and student outcomes for academic performance, attendance, graduation, certificates or other credentials earned, direct transitions from high school to postsecondary education and training, college eligibility, college preparedness, wages of graduates or certificate recipients, and other indicators as appropriate. The outcome-based data shall specifically identify the impact of the Career Technical Education Pathways Program on the success of participants in achieving the goals described in paragraphs (1) and (2) of subdivision (a).

(2) For the programs and initiatives described in paragraphs (1), (5), and (8) of subdivision (b), the chancellor and the Superintendent shall agree upon an outcome-based evaluation that assesses the systemic impact of the specific assistance provided pursuant to this article, and require applicants granted a contract or grant, pursuant to this article, to submit annual data for that outcome-based evaluation.

(3) The chancellor and the Superintendent shall do both of the following:

(A) Develop standardized procedures and tools to collect the outcome-based data submitted pursuant to paragraphs (1) and (2), and share that data, as appropriate, for the purposes of this article in compliance with applicable state and federal law.

(B) Submit a report to the Governor and the appropriate policy and fiscal committees of the Legislature on or before March 1 of each year. The report shall include the outcome-based data submitted pursuant to paragraphs (1) and (2). The report shall include the number of pupils and students served by the Career Technical Education Pathways Program and sufficient information to ensure an understanding of the expenditure of funding by type, industry, and region.

(g) (1) The chancellor and the Superintendent shall consider the outcome-based data submitted pursuant to paragraphs (1) and (2) of subdivision (f) when determining eligibility for contract and grant renewal.

(2) The chancellor and the Superintendent may terminate or rescind contracts and grants from grantees that fail to provide outcome-based data pursuant to paragraphs (1) and (2) of subdivision (f).

(3) The chancellor and the Superintendent shall consider past performance of grantees prior to awarding additional funds to those reapplying for contracts and grants, and shall deny applications from grantees that exhibited unsatisfactory performance.

(h) The chancellor and the Superintendent shall provide notice to economic and workforce regional development centers and consortia, community colleges and other public postsecondary educational institutions, county offices of education, local educational agencies, middle schools, high schools, and regional occupational centers and programs eligible for contracts and grants under this section of the availability of contracts and grants and the process for submitting an application.

(i) Notwithstanding any other law, a community college district may enroll a high school pupil who is not a resident of that community college district in a program that is developed and implemented by the community college district pursuant to this section, and the district shall not be subject to any other geographic limitations for these purposes if the program is designed to serve high school pupils or involves multiple school districts or community college districts, or both, and the program is not offered at the pupil’s high school.

(j) The chancellor and the Superintendent shall develop an implementation strategy for the program objectives listed in subdivision (a) as a part of an annual expenditure plan. The chancellor and the Superintendent shall provide the implementation strategy and annual expenditure plan to the appropriate policy and fiscal committees of the Legislature and to the Department of Finance at least 30 days before taking an action to implement the expenditure plan.

(k) This section shall be operative only in fiscal years for which funds have been appropriated by the Legislature expressly for purposes of this section.

(Added by Stats. 2012, Ch. 433, Sec. 2. Effective January 1, 2013. Repealed as of June 30, 2015, pursuant to Section 88540.)



88540

This part shall remain in effect only until June 30, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before June 30, 2015, deletes or extends that date.

(Added by Stats. 2012, Ch. 433, Sec. 2. Effective January 1, 2013. Repealed as of June 30, 2015, by its own provisions. Note: Repeal affects Part 52, commencing with Section 88530.)









PART 52.5 - CALIFORNIA COMMUNITY COLLEGES ECONOMIC AND WORKFORCE DEVELOPMENT PROGRAM

CHAPTER 1 - Mission Statement

88600

(a) The economic and workforce development program shall operate according to all of the following principles:

(1) The program shall be responsive to the needs of employers, workers, and students.

(2) The program shall collaborate with other public institutions, aligning resources to foster cooperation across workforce education and service delivery systems, and building well-articulated career pathways.

(3) Program decisions shall be data driven and evidence based, investing resources and adopting practices on the basis of what works.

(4) The program shall develop strong partnerships with the private sector, ensuring industry involvement in needs assessment, planning, and program evaluation.

(5) The program shall be outcome oriented and accountable, measuring results for program participants, including students, employers, and workers.

(6) The program shall be accessible to employers, workers, and students who may benefit from its operation.

(b) The mission of the economic and workforce development program is to do all of the following:

(1) To advance California’s economic growth and global competitiveness through education, training, and services that contribute to continuous workforce improvement.

(2) To advance California’s economic and jobs recovery and sustain economic growth through labor market-aligned education workforce training services, and sector strategies focusing on continuous workforce improvement, technology deployment, and business development, to meet the needs of California’s competitive and emerging industry sectors and industry clusters.

(3) To use labor market information to advise the chancellor’s office and regional community college bodies on the workforce needs of California’s competitive and emerging industry sectors and industry clusters, in accordance with both of the following:

(A) To the extent possible, the economic and workforce development program shall work with, share information with, and consider the labor market analyses produced by, the Employment Development Department’s Labor Market Information Division and the California Workforce Investment Board.

(B) The economic and workforce development program may also use its own resources to bolster and refine these labor market and industry sector and industry cluster analyses to fulfill its mission.

(4) To provide technical assistance and logistical, technical, and communications infrastructure support that engenders alignment between the career technical education programs of the community college system and the needs of California’s competitive and emerging industry sectors and industry clusters.

(5) To collaborate and coordinate investment with other state, regional, or local agencies involved in education and workforce training in California, including, but not necessarily limited to, the California Workforce Investment Board, local workforce investment boards, the Employment Training Panel, the State Department of Education, and the Employment Development Department.

(6) To identify, acquire, and leverage community college and other financial and in-kind public and private resources to support economic and workforce development and the career technical education programs of the state’s community colleges.

(7) To work with representatives of business, labor, and professional trade associations to explore and develop alternatives for assisting incumbent workers in the state’s competitive and emerging industry sectors. A key objective is to enable incumbent workers to become more competitive in their region’s labor market, increase competency, and identify career pathways to economic self-sufficiency, economic security, and lifelong access to good-paying jobs.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)






CHAPTER 2 - General Provisions

88610

(a) The board of governors may award grants and project funds to districts for leadership in accomplishing the mission and goals of the program, provided that funds are appropriated for this purpose in the annual Budget Act. Grants under this section shall be awarded on a competitive basis, as determined by the board of governors and authorized in the annual Budget Act.

(b) (1) The board of governors shall establish an advisory committee for the program and determine the membership pursuant to paragraph (2). The advisory committee shall advise on overall program development, recommend resource deployment, including whether projects should be funded at existing levels, increased, decreased, or terminated, and recommend strategies for regional coordination.

(2) The membership of the advisory committee shall include all of the following: representatives from labor, business, and appropriate state agencies; a faculty representative; a classified employee representative; and one community college chief executive officer representative from each of the regions of the program.

(c)  At a minimum, the decision criteria for allocating funds to colleges shall be based on each of the following:

(1) An evaluation of the relevance of the grant to the labor market needs of the state and relevant region’s competitive and emerging industry sectors and industry clusters, or to the state’s need to fill skills gaps and skills shortages in the economy, including skills gaps and shortages at the state and regional level.

(2) An assessment of the past performance of the grantee if the grantee has been awarded other economic and workforce development grants or other state grants, including an assessment of whether the grantee’s previous awards produced project deliverables specified in prior grant applications.

(3) For grants providing direct services to an employer, a group of employers, or an industry sector or industry cluster, an assessment of the purported beneficial impacts of the grant on the relevant businesses, which may include a review of the grant’s purported impacts on any of the following: increased profitability, increased labor productivity, reductions in worker injuries, employer cost savings resulting from improved business processes, improved customer satisfaction, increased employee retention, estimates of new revenue to be generated, sales increases, or new market penetration, as well as information on new products or services developed.

(4) For grants involving direct education and training services provided to workers and students, an assessment of the educational and training goals of the grant, the projected numbers of students and workers served and the projected rates of course and program completion or transfer-readiness, the projected rate of skills attainment for certificates and degrees, and the projected wages and rate of employment placement for those entering the labor market.

(5) For technical assistance and logistical support projects, a concrete enumeration of the ways the project will collaborate with the chancellor’s office to advance sector strategies, regional development, accountability based on performance data, and the adoption of effective workforce and economic development practices.

(d) The chancellor’s office shall provide systemwide oversight and evaluation of the economic and workforce development program, and shall evaluate grant projects and programs to assess whether grantees achieved their stated objectives. The chancellor’s office has the authority to terminate programs for nonperformance.

(e) The chancellor may establish program requirements and performance standards in the administration of the economic and workforce development program, and distribute funds as appropriate to implement the program.

(f) The chancellor may provide technical assistance to community colleges for the purpose of improving the competitiveness of their proposals.

(g)  Grant funds shall be awarded for the program on a competitive basis.

(h) The chancellor, in awarding short-term competitive funds, shall take into account colleges in economically distressed urban and rural areas, and colleges that have not previously been successful in the competitive bid process.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)



88615

This part shall be implemented only during those fiscal years for which funds are appropriated for purposes of this part in the annual Budget Act.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)






CHAPTER 3 - Definitions

88620

The following definitions govern the construction of this part:

(a) “Board of governors” means the Board of Governors of the California Community Colleges.

(b) “Business Resource Assistance and Innovation Network” means the network of projects and programs that comprise the California Community Colleges Economic and Workforce Development Program.

(c) “California Community Colleges Economic and Workforce Development Program” and “economic and workforce development program” mean the program.

(d) “Career pathways,” and “career ladders,” or “career lattices” mean an identified series of positions, work experiences, or educational benchmarks or credentials that offer occupational and financial advancement within a specified career field or related fields over time.

(e) (1) “Center” means a comprehensive program of services offered by one or more community colleges to an economic region of the state in accordance with criteria established by the chancellor’s office for designation as an economic and workforce development program center. Center services shall be designed to respond to the statewide strategic priorities pursuant to the mission of the community colleges’ economic and workforce development program, and to be consistent with programmatic priorities, competitive and emerging industry sectors and industry clusters, identified economic development, career technical education, business development, and continuous workforce training needs of a region. Centers shall provide a foundation for a long-term, sustained relationship with businesses, labor, colleges, and other workforce education and training delivery systems, such as local workforce investment boards, in the region.

(2) A center shall support, develop, and deliver direct services to students, businesses, colleges, labor organizations, employees, and employers. For purposes of this subdivision, direct services include, but are not necessarily limited to, data analysis both of labor market information and college performance; intraregion and multiregion sector coordination and logistics; inventory of community college and other assets relevant to meeting a labor market need; curriculum development, curriculum model development, or job task analysis development; articulation of curriculum in a career pathway or career lattice or in a system of stackable credentials; faculty training; calibration to a career readiness or other assessment; assessment administration; career guidance module development or counseling; convenings, such as seminars, workshops, conferences, and training; facilitating collaboration between faculty working in related disciplines and sectors; upgrading, leveraging, and developing technology; and other educational services. The establishment and maintenance of the centers is under the sole authority of the chancellor’s office in order to preserve the flexibility of the system to adapt to labor market needs and to integrate resources.

(f) “Chancellor” means the Chancellor of the California Community Colleges.

(g) “Economic security” means, with respect to a worker, earning a wage sufficient to adequately support a family and to, over time, save money for emergency expenses and adequate retirement income, the sufficiency of which is determined considering a variety of factors including household size, the cost of living in the worker’s community, and other factors that may vary by region.

(h) “High-priority occupation” means an occupation that has a significant presence in a targeted industry sector or industry cluster, is in demand by employers, and pays or leads to payment of high wages.

(i) “Industry cluster” means a geographic concentration or emerging concentration of interdependent industries with direct service, supplier, and research relationships, or independent industries that share common resources in a given regional economy or labor market. An industry cluster is a group of employers closely linked by a common product or services, workforce needs, similar technologies, and supply chains in a given regional economy or labor market.

(j) “Industry-driven regional collaborative” means a regional public, private, or other community organizational structure that jointly defines priorities, delivers services across programs, sectors, and in response to, or driven by, industry needs. The industry-driven regional collaborative projects meet the needs and fill gaps in services that respond to regional business, employee, and labor needs. These service-delivery structures offer flexibility to local communities and partners to meet the identified needs in an economic development region. Industry-driven regional collaboratives are broadly defined to allow maximum local autonomy in developing projects responding to the needs of business, industry, and labor.

(k) “Industry sector” means those firms that produce similar products or provide similar services using somewhat similar business processes.

(l) “Initiative” is an identified strategic priority area that is organized statewide, but is a regionally based effort to develop and implement innovative solutions designed to facilitate the development, implementation, and coordination of community college economic development and related programs and services. Each initiative shall be workforce and business development driven by a statewide committee made up of community college faculty and administrators and practitioners and managers from business, labor, and industry. Centers, industry-driven regional collaboratives, and other economic and workforce development programs performing services as a part of the implementation of an initiative shall coordinate services statewide and within regions of the state, as appropriate.

(m) “Job development incentive training” means programs that provide incentives to employers to create entry-level positions in their businesses, or through their suppliers or prime customers, for welfare recipients and the working poor.

(n) “Matching resources” means any combination of public or private resources, either cash or in-kind, derived from sources other than the economic and workforce development program funds appropriated by the annual Budget Act, that are determined to be necessary for the success of the project to which they are applied. The criteria for in-kind resources shall be developed by the board of governors, with advice from the chancellor and the California Community Colleges Economic and Workforce Development Program Advisory Committee, and shall be consistent with generally accepted accounting practices for state and federal matching requirements. The ratio of matching resources to economic and workforce development program funding shall be determined by the board of governors.

(o) “Performance improvement training” means training delivered by a community college that includes all of the following:

(1) An initial needs assessment process that identifies both training and nontraining issues that need to be addressed to improve individual and organizational performance.

(2) Consultation with employers to develop action plans that address business or nonprofit performance improvements.

(3) Training programs that link individual performance requirements with quantifiable business measures, resulting in demonstrable productivity gains, and, as appropriate, job retention, job creation, improvement in wages, or attainment of wages that provide economic security.

(p) “Program” means the California Community Colleges Economic and Workforce Development Program established under this part.

(q) “Region” means a geographic area of the state defined by economic and labor market factors containing at least one industry cluster and the cities, counties, or community college districts, or all of them, in the industry cluster’s geographic area. For the purposes of this chapter, “California Community College economic development regions” shall be designated by the board of governors based on factors, including, but not necessarily limited to, all of the following:

(1) Regional economic development and training needs of business and industry.

(2) Regional collaboration, as appropriate, among community colleges and districts, and existing economic development, continuous workforce improvement, technology deployment, and business development.

(3) Other state economic development definitions of regions.

(r) “Sector strategies” means prioritizing investments in competitive and emerging industry sectors and industry clusters on the basis of labor market and other economic data that indicate strategic growth potential, especially with regard to jobs and income. Sector strategies focus workforce investment in education and workforce training programs that are likely to lead to high-wage jobs or to entry-level jobs with well-articulated career pathways into high-wage jobs. Sector strategies effectively boost labor productivity or reduce business barriers to growth and expansion stemming from workforce supply problems, including skills gaps, and occupational shortages by directing resources and making investments to plug skills gaps and provide education and training programs for high-priority occupations. Sector strategies may be implemented using articulated career pathways or career lattices and a system of stackable credentials. Sector strategies often target underserved communities, disconnected youth, incumbent workers, and recently separated military veterans. Cluster-based sector strategies focus workforce and economic development on those sectors that have demonstrated a capacity for economic growth and job creation in a particular geographic area. Industry clusters are similar to industry sectors, but the focus is on a geographic concentration of interdependent industries.

(s) “Skills panel” means a collaboration which brings together multiple employers from an industry sector or industry cluster with career technical educators, including, but not limited to, community college career technical education faculty, and other stakeholders which may include workers and organized labor to address common workforce needs. Skills panels assess workforce training and education needs through the identification of assets relevant to industry need, produce curricula models, perform job task analysis, define how curricula articulate into career pathways or career lattices or a system of stackable credentials, calibrate career readiness, develop other assessment tools, and produce career guidance tools.

(t) “Stackable credentials” means a progression of training modules, credentials, or certificates that build on one another and are linked to educational and career advancement.

(Amended by Stats. 2013, Ch. 76, Sec. 52. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 88651.)






CHAPTER 4 - California Community Colleges Business Resource Assistance and Innovation Network Trust Fund

88625

The California Community Colleges Business Resource Assistance and Innovation Network Trust Fund is hereby established in the State Treasury as a special fund administered by the board of governors. The board of governors may solicit direct contributions for deposit in the fund from various nonstate public and private sources for the purpose of funding the program. Special funds in the trust shall be placed in a surplus money investment account to earn interest. Interest generated by funds deposited in this trust fund shall be reinvested in the fund, and may only be used to fund eligible projects and activities of the program and related board of governors initiatives. Upon appropriation by the Legislature, the fund may be expended for purposes of administering grants and contracts for providing services, through the program, to public and private entities.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)






CHAPTER 5 - Centers and Regional Collaboratives

88630

(a) It is the intent of the Legislature that the programs and services provided through the program shall be flexible and responsive to the needs identified through the statewide and regional planning process. Services shall be demand driven, and delivery structures shall be agile, performance oriented, cost effective, and contribute to regional economic growth and competitiveness. The use of economic and workforce development program centers, local economic development corporations, industry-driven regional collaboratives, and business networks, employers, and service providers shall provide a stable and flexible response mechanism for the identification of training priorities and to focus resources on intensive projects for competitive and emerging industry sectors. These networks shall have the flexibility to meet the demand for new and emerging growth sectors and be formed, modified, eliminated, and reformed for short- or long-term responses customized to the duration of the need. Programs and projects developed and implemented at centers and industry-driven regional collaborative projects shall act as catalysts for future career technical education programs in the system.

(b) It is the intent of the Legislature that centers shall be established as the long-term structure of the network’s service delivery system. Centers shall provide regional sites to efficiently respond to employer and worker needs, and shall deliver services for the strategic initiative areas pursuant to the mission of the community colleges economic and workforce development program.

(c) It is the intent of the Legislature that industry-driven regional collaboratives perform services as participants of regional networks. Grants by industry-driven regional collaboratives shall provide flexibility for local projects to assess and define their individual project needs. New local programs and equipment shall be key components of these grants. Funding shall not be limited per project, but shall be based on the merit and reasonable cost for the anticipated outcomes and performance of the project. Funding for industry-driven regional collaboratives shall be limited to two consecutive fiscal years.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)



88631

Economic and workforce development program centers and California Community Colleges participation in industry-driven regional collaboratives may provide any or all of the following services and perform the following functions as participants of networks, including, but not necessarily limited to, all of the following:

(a)  Convening skill panels to produce deliverables, such as curriculum models, that contribute to workforce skill development common to competitive and emerging industry sectors and industry clusters within a region.

(b) Development of instructional packages focusing on the technical skill specific to emerging or changing occupations in targeted industry sectors and industry clusters.

(c) Support student or worker evaluation of, and fit for, career paths by articulating how a curriculum model fits within a career pathway or career lattice or system of stackable credentials, relevant career readiness battery scores, and career guidance tools.

(d) Faculty mentorships, faculty and staff development, in-service training, and worksite experience supporting the new curriculum and instructional modes responding to identified regional needs.

(e) Institutional support, professional development, and transformational activities focused on removing systemic barriers to the development of new methods, transition to a flexible and more responsive administration of programs, and the timely and cost-effective delivery of services.

(f) The deployment of new methodologies, modes, and technologies that enhance performance and outcomes and improve cost-effectiveness of service delivery or create new college programs.

(g) One-on-one counseling, seminars, workshops, and conferences that contribute to the achievement of the success of existing businesses and foster the growth of new businesses and jobs in emerging industry clusters.

(h) The delivery of performance-improvement training, which shall be provided on a matching basis to employers to benefit workforce participants. This will promote continuous workforce improvement in identified strategic priority areas, identified industry clusters, or areas targeted in the regional business resource assistance and innovation network plans.

(i) Credit, not-for-credit, and noncredit programs and courses that contribute to workforce skill development for competitive and emerging industry sectors and industry clusters within a region or that focus on addressing a workforce skills gap or occupational shortage.

(j) Subsidized student internships or work-based learning on a cash or in-kind matching basis for program participants in occupational categories identified in competitive and emerging industry sectors and industry clusters.

(k) Acquisition of equipment to support the eligible activities and the limited renovation of facilities to accommodate the delivery of eligible services.

(l) Submission of performance data for aggregation by the chancellor’s office.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)






CHAPTER 6 - Job Development Incentive Training Program

88640

(a) (1) Programs and activities of the Job Development Incentive Training Program shall include a strong partnership with state and local economic development entities, workforce development agencies, community-based organizations, and the private sector. It is the intent of the Legislature that this program provide training on a no-cost or low-cost basis to participating employers who create employment opportunities at an acceptable wage level for the attainment of self-sufficiency by both of the following groups:

(A) Recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(B) Clients determined to be eligible because they are employed at a wage too low to attain self-sufficiency.

(2) Guidelines for the determination of eligibility under this subdivision shall be developed by the chancellor’s office in consultation with the appropriate agencies responsible for collecting appropriate data. A structured career ladder methodology may be implemented in this program area.

(3) Funds received from other eligible programs, including, but not necessarily limited to, programs under the federal Workforce Investment Act of 1998 (Public Law 105-220) and other applicable programs selected by the chancellor, or a combination of programs, may be used to provide funds to match job development incentive training funds.

(b) It is the intent of the Legislature that the expenditure of funds under this section should lead measurably to the upgrading of highly skilled and technical workers, upgrade opportunities for those who are employed at a wage too low to attain self-sufficiency, and the creation of jobs for new entrants into the workforce.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)



88641

Annual appropriations for the Job Development Incentive Training Program may be allocated for the purposes of supporting eligible activities if, as a result of the workforce improvement services provided to employers, entry-level positions are created within the industry cluster. Participating employers may receive eligible services such as performance-based training, and other eligible services that stimulate productivity and growth in targeted industrial clusters on a matching basis. Any annual savings from this section shall be available for expenditure for purposes of the Industry-Driven Regional Collaborative Program.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)



88642

Matching fund requirements shall be waived for employers who receive training services through the Job Development Incentive Training Program and who accomplish either of the following:

(a) Create employment opportunities for recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code at an acceptable wage level to attain self-sufficiency.

(b) Create opportunities for individuals working at a low wage to upgrade to a wage adequate to attain self-sufficiency.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)



88643

Each community college that participates in the Job Development Incentive Training Program shall inventory its local or regional business community, including nonprofit organizations, and identify industry-driven needs and employment opportunities with a goal of attaining self-sufficiency through workforce reentry, continuous employee training, and skills upgrades.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)






CHAPTER 7 - Reporting

88650

(a) The chancellor shall implement performance accountability outcome measures for the economic and workplace development program that provide the Governor, Legislature, and general public with information that quantifies employer and student outcomes for those participating in the program. At a minimum, these performance measures shall include all of the following:

(1) Measures of skills or competency attainment by students and workers receiving educational or workforce training services under the program.

(2) Measures relevant to program completion, including measures of course, certificate, degree, and program of study rates of completion for students or workers receiving education or workforce training services under the program.

(3) Measures of employment placement or measures of educational progression, such as transfer readiness, for students or workers receiving education or workforce training services under the program, depending on whether the client is entering the labor market or continuing in education.

(4) For those who have entered the labor market following completion of the education or workforce training services offered under the program, measures of income, including wage measures.

(5) A quantitative assessment of impacts on businesses receiving services under the program. These may include data pertaining to profitability, labor productivity, workplace injuries, employer cost savings resulting from improved business processes, levels of customer satisfaction, employee retention rates, estimates of new revenue generated, sales, and market penetration, as well as information pertaining to new products or services developed.

(b) The chancellor shall submit a report to the Governor and Legislature on or about March 1 of each year. This report shall include, but not necessarily be limited to, all of the following:

(1) Sufficient information to ensure the understanding of the magnitude of expenditures, by type of expenditure, including those specified in Section 88625, disaggregated by industry sector or cluster, region, and type of grant.

(2) Information pertaining to the type of services provided to colleges and employers, and the number of businesses, students, and employees served, including information to identify the benchmarks and indicators used to demonstrate the results achieved.

(3) Data summarizing outcome accountability performance measures enumerated and required by this section.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)



88650.5

Prior to January 1, 2015, the chancellor shall contract for an independent evaluation of the effectiveness of the program in achieving the specific program goals and objectives set forth in this part. This performance evaluation shall include, but not necessarily be limited to, specific conclusions about the strengths and weaknesses of the program, as well as specific recommendations for strategies to improve the effectiveness of the program. The evaluation shall include an analysis of available outcome accountability performance measures and data for program participants. To the extent feasible, the analysis shall use experimental, quasi-experimental, or controlled case comparison methodology to compare outcome measures for program participants with a suitable control group to assess and isolate the impact of the program on program participants. The chancellor shall provide the findings of the study to the Legislature no later than March 1, 2016. This report shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 88651.)






CHAPTER 8 - Repeal

88651

This part shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 361, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Part 52.5, commencing with Section 88600.)












DIVISION 8 - CALIFORNIA STATE UNIVERSITY

PART 55 - CALIFORNIA STATE UNIVERSITY

CHAPTER 1 - General Provisions

ARTICLE 1 - General Provisions

89000

As used in this division, “trustees” means the Trustees of the California State University, created under Section 66600.

(Amended by Stats. 1981, Ch. 638, Sec. 3.)



89001

(a) The California State University includes the institutions for higher education whose locations or designations are listed in this section.

(1) San Jose.

(2) San Francisco.

(3) Chico.

(4) Humboldt.

(5) San Diego.

(6) Fresno.

(7) California Polytechnic State University, San Luis Obispo.

(8) California State Polytechnic University, Pomona.

(9) Long Beach.

(10) Los Angeles.

(11) Sacramento.

(12) Hayward.

(13) San Fernando Valley.

(14) Fullerton.

(15) Stanislaus.

(16) Sonoma.

(17) San Bernardino.

(18) Dominguez Hills.

(19) Contra Costa.

(20) Kern.

(21) Redwood City.

(22) Ventura.

(23) San Marcos.

(24) The California Maritime Academy, a specialized institution.

(25) Monterey County.

(b) This section shall become operative on July 1, 1995.

(Amended (as added by Stats. 1993, Ch. 1298, Sec. 3.5) by Stats. 1994, Ch. 901, Sec. 3. Effective September 27, 1994. Section operative July 1, 1995, by its own provisions.)



89002

The campuses authorized in paragraphs (19), (21), and (22) of subdivision (a) of Section 89001 shall commence construction only upon resolution of the trustees, approved by the California Postsecondary Education Commission.

This section shall become operative on July 1, 1995.

(Amended (as added by Stats. 1994, Ch. 901, Sec. 5) by Stats. 1995, Ch. 758, Sec. 245. Effective January 1, 1996.)



89005

All references in any law or regulation to the “California State Colleges,” to the “California State University and Colleges,” or to “state colleges” shall be deemed to refer to the California State University and to the system of institutions of higher education which comprises the California State Univerity as authorized in Section 89001. The term “campus” shall mean any of the institutions included within the California State University specified in Section 89001.

(Amended by Stats. 1981, Ch. 638, Sec. 4.)



89005.5

(a) (1) All of the following names are the property of the state:

(A) “California State University.”

(B) The names of all educational institutions in the state with names containing the words “California State University.”

(C) All of the following names:

(i) “California Polytechnic State University, San Luis Obispo.”

(ii) “California State Polytechnic University, Pomona.”

(iii) “California Maritime Academy.”

(iv) “Humboldt State University.”

(v) “Sonoma State University.”

(vi) “San Francisco State University.”

(vii) “San Jose State University.”

(viii) “San Diego State University.”

(D) Abbreviations of names listed in subparagraphs (A), (B), and (C), including, but not necessarily limited to, all of the following:

(i) “Cal State.”

(ii) “Cal Maritime.”

(iii) “Humboldt State.”

(iv) “Sonoma State.”

(v) “San Francisco State.”

(vi) “San Jose State.”

(vii) “San Diego State.”

(viii) “Cal Poly.”

(ix) “CSU.”

(2) No person shall, without the permission of the Trustees of the California State University, use this name, or any abbreviation of it or any name of which these words are a part, in any of the following ways:

(A) To designate any business, social, political, religious, or other organization, including, but not limited to, any corporation, firm, partnership, association, group, activity, or enterprise.

(B) To imply, indicate, or otherwise suggest that any product, service, or organization is connected or affiliated with, or is endorsed, favored, or supported by, or is opposed by the Trustees of the California State University or any educational institution administered by the trustees. The permission of the trustees is required before any name listed in this subdivision may be used for any commercial purpose.

(C) To display, advertise, or announce this name publicly at, or in connection with, any meeting, assembly, or demonstration, or any propaganda, advertising, or promotional activity of any kind which has for its purpose or any part of its purpose the support, endorsement, advancement, opposition, or defeat of any strike, lockout, or boycott or of any political, religious, sociological, or economic movement, activity, or program.

(b) However, nothing in this section shall interfere with any person who makes, or restrict the right of any person to make, a true and accurate statement of his or her present or former relationship or connection with, his or her employment by, or his or her enrollment in, the California State University in the course of stating his or her experience or qualifications for any academic, governmental, business, or professional credit or enrollment, or in connection with any academic, governmental, professional, or other employment whatsoever.

(c) Every person violating this section is guilty of a misdemeanor.

(Amended by Stats. 2002, Ch. 664, Sec. 69. Effective January 1, 2003.)



89005.7

Notwithstanding any other provision of law:

(a) Every campus of the California State University shall observe November 11, known as Veterans Day, as a holiday, and shall be closed on that day.

(b) When November 11 falls on a Sunday, the university shall observe the following Monday as the Veterans Day holiday. When November 11 falls on a Saturday, the university shall observe the preceding Friday as the Veterans Day holiday.

(Added by Stats. 2005, Ch. 146, Sec. 1. Effective January 1, 2006.)



89006

It is unlawful for any person to utilize any information, not a matter of public record, that is received by that person by reason of his or her employment by, or contractual relationship with, the trustees, the California State University, or an auxiliary organization of the California State University, for personal pecuniary gain, not contemplated by the terms of the employment or contract, regardless of whether the person is or is not so employed or under contract at the time the gain is realized.

(Amended by Stats. 1993, Ch. 8, Sec. 36. Effective April 15, 1993.)



89007

For the purposes of Section 11032 of the Government Code, the following constitute, among other proper purposes of like or different character, state business for officers and employees of the trustees for which the officers and employees shall be allowed actual and necessary traveling expenses:

(a) Attending meetings of any association, organization or agency having as its principal purpose the study of matters relating to education or to a particular field or fields of education, or any agency of such association.

(b) Conferring with officers or employees of this state or the United States, or appearing before committees of either house of the Congress of the United States, relative to problems relating to education in California.

(c) Conferring with officers or employees of other states engaged in the performance of similar duties.

(d) Obtaining information useful to the trustees in the conduct of their work.

The provisions of Section 11032 of the Government Code, requiring approval by the Governor and Director of Finance of traveling and expenses outside the state shall not be applicable to the officers and employees of the trustees.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89007.7

(a) The Legislature finds and declares that the California State University Early Start Program was adopted pursuant to Executive Order No. 1048 at the May 2010 meeting of the Trustees of the California State University (CSU) with the stated goal of facilitating a student’s graduation through changes in policies on fulfilling entry-level proficiencies in mathematics and English.

(b) Commencing on January 1, 2014, and on or before July 1 every even-numbered year thereafter, the Legislative Analyst’s Office, in consultation with CSU, shall submit a report to the Legislature detailing the impact of the CSU Early Start Program on student mathematics and English proficiency. The report to the Legislature required by this subdivision shall include, but not necessarily be limited to, all of the following:

(1) Information on how the CSU Early Start Program increases successful remediation rates as compared to the remediation rates that existed in the 2010–11 academic year.

(2) Information on how the CSU Early Start Program expedites the student remediation process, or otherwise reduces the length of time that students spend on remediation.

(3) Demographic information on participants in the CSU Early Start Program, including information relating to race or ethnicity, eligibility for financial aid, geographic origins, and other pertinent data.

(4) The number of enrollees in the CSU Early Start Program, counted statewide and by campus, including the number who eventually earned credit from the program.

(5) As observed one year after participating in the CSU Early Start Program, counted statewide and by campus, how many enrollees became proficient, how many did not remediate successfully, and how many were disenrolled from CSU.

(c) This section shall remain in effect only until July 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 511, Sec. 1. Effective January 1, 2015. Repealed as of July 1, 2018, by its own provisions.)



89008

The trustees shall prescribe rules and regulations governing the use of state-owned or leased motor vehicles by employees of the California State University. The rules shall include the remedies of assessing actual costs of misuse of state-owned or leased motor vehicles, and employee discipline under Section 89535.

(Added by Stats. 1983, Ch. 1040, Sec. 1.)



89009

(a) It is the intent of the Legislature that the land and improvements comprising the Camarillo State Hospital be transferred to the trustees to be developed and improved as a campus of the California State University in order to make public postsecondary education more available to qualified persons in the Ventura County area as well as throughout the state.

(b) Upon approval by the trustees, the Department of General Services shall transfer the land and improvements comprising the Camarillo State Hospital to the trustees. The Department of General Services shall be reimbursed for its administrative costs incurred in connection with the transfer, and an amount not to exceed five thousand dollars ($5,000) is hereby appropriated from the General Fund to the department for that purpose.

(c) In order to raise revenues to assist in building a campus of the California State University and to provide a source of funding for the program thereof, the trustees may sell and lease interests in real property included within the land comprising Camarillo State Hospital that are not needed for campus purposes. The proceeds from any sale or lease pursuant to this section shall be deposited in local trust accounts and are available for expenditure for the improvement of real property of the campus and funding the programs of the campus. Funds so deposited and maintained may be invested in accordance with state law and are continuously appropriated without regard to fiscal year for the purpose of building, maintaining, and funding a campus of the California State University in Ventura County at the site of the Camarillo State Hospital.

(d) This section shall be liberally construed to accomplish the intent of the Legislature.

(e) This section does not apply to the approximately 57-acre noncontiguous parcel of the Camarillo State Hospital property located on Lewis Road in Ventura County.

(Amended by Stats. 2009, Ch. 386, Sec. 17. Effective January 1, 2010.)



89010

(a) Notwithstanding Article 1 (commencing with Section 11000) of Chapter 1 of Part 1 of, Article 2 (commencing with Section 14660) of Chapter 2 of Part 5.5 of, and Part 11 (commencing with Section 15850) of, Division 3 of Title 2 of the Government Code, or any other provision of law to the contrary, the trustees may sell improvements located on the land at the California State University, Monterey Bay campus that was transferred to the trustees from the United States of America and used for housing purposes, in circumstances in which the underlying ownership in the land remains with the trustees. The trustees may exercise this authority without the prior approval of any other state department or agency.

(b) Moneys received by the trustees from the sale of improvements authorized in this section shall be deposited in local trust accounts. Moneys so deposited may be invested in accordance with state law and, notwithstanding Section 13340 of the Government Code, are continuously appropriated without regard to fiscal years for the purposes of building, maintaining, and funding a campus of the California State University at Monterey Bay through expenditures for improvements to the campus, funding of scholarships, and other academic purposes of the campus.

(Amended by Stats. 1999, Ch. 83, Sec. 45. Effective January 1, 2000.)



89011

(a) It is the intent of the Legislature that public programs of postsecondary education be made available to qualified persons throughout this state, including areas of substantial existing or projected population that are isolated from any campus of the California State University.

(b) The Trustees of the California State University shall consider the establishment of a permanent, state-supported off-campus center on state-owned property in Contra Costa County, the purpose of which shall be to continue to offer education programs at the upper division and graduate levels.

(c) Pursuant to the establishment of a permanent, state-supported off-campus center as provided by subdivision (b), the trustees shall contract for the preparation of a master plan for physical development, and a detailed survey of Contra Costa County, as follows:

(1) The master plan for the physical development of the center shall project major land uses, including open space, and the development of physical facilities, including those relating to lecture and laboratory use, and other instructional activities, site work, plant operations, and adjunct operations. The master plan shall be subject to the approval of the Trustees of the California State University.

(2) The detailed survey of Contra Costa County shall include, but not be limited to, official population projections, an industry and income profile, an analysis of specific education program requirements of potentially qualified students, an assessment of the need for educational services at the upper division and graduate levels, and an assessment of the services currently provided by other public and private institutions of postsecondary education, including the University of California and the California Community Colleges.

(d) The trustees shall review the results of the master plan and survey and shall forward the results to the California Postsecondary Education Commission for its review pursuant to Section 66904.

(Amended by Stats. 1993, Ch. 8, Sec. 38. Effective April 15, 1993.)






ARTICLE 2 - Powers of the Trustees

89030

(a) The trustees shall adopt rules and regulations not inconsistent with the laws of this state for the government of all of the following:

(1) The trustees.

(2) The appointees and employees of the trustees.

(3) The California State University.

(b) The adoption of these rules and regulations shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The rules and regulations shall be published for distribution as soon as practicable after adoption.

(d) This section shall be liberally construed in order that the purposes of the Donahoe Higher Education Act pursuant to Part 40 (commencing with Section 66010) of Division 5 may be effectuated.

(Amended by Stats. 1996, Ch. 938, Sec. 3. Effective January 1, 1997.)



89030.1

The trustees shall adopt, amend, or repeal regulations pursuant to this section instead of pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. As used in this section, “regulation” means every rule, regulation, order, or standard of general application or the amendment, supplement, or revision of any rule, regulation, order, or standard adopted by the university to implement, interpret, or make specific the law enforced or administered by it, or to govern its procedure, except one that relates only to the internal management of the university. “Regulation” does not mean or include any form prescribed by the university or any instructions relating to the use of the form, nor does it mean or include a building standard as defined in Section 18909 of the Health and Safety Code.

(a) The trustees’ office of general counsel shall review the proposed regulations for matters such as necessity, authority, clarity, consistency, reference, and nonduplication, and recommend any proposed action to the trustees. For purposes of this section, “necessity,” “authority,” “clarity,” “consistency,” “reference,” and “nonduplication” shall have the same meaning as defined by Section 11349 of the Government Code.

(b) Notice of the proposed regulations shall be sent at least 45 days before the public hearing to those persons who have requested notices of the meetings of the trustees and shall be available to the public in electronic format. The notice shall include the right of the public to comment orally or in writing on the proposed action either before or during the public hearing.

(c) At the hearing, the public shall be provided the opportunity to comment on the proposed action.

(d) The trustees shall maintain a rulemaking file containing the public notice, public comments, and minutes of the public hearing, including the action taken by the trustees.

(1) The rulemaking file shall contain a summary of each objection or recommendation made with an explanation of how the proposed action was changed to accommodate each objection or recommendation, or the reason or reasons for making no change.

(2) The proposed regulations shall be accompanied by an estimate, prepared in accordance with instructions adopted by the Department of Finance, of the effect of the proposed regulations with regard to the costs or savings to any state agency, the cost of any state-mandated local program as governed by Part 7 (commencing with Section 17500) of Division 4 of Title 2 of the Government Code, any other costs or savings of local agencies, and the costs or savings in federal funding provided to state agencies.

(e) The trustees shall transmit the regulations as finally adopted to the Secretary of State for filing. Each regulation shall be effective upon filing with the Secretary of State, and shall be published in the California Code of Regulations.

(f) On or before January 15 of each year, the trustees shall report to the Governor, the Senate Education Committee, and the Assembly Higher Education Committee as to all regulatory actions taken by the trustees during the previous calendar year. The report shall include the statement of reasons for each regulatory action taken, indicate whether any concerns were raised regarding the proposed action, and the steps taken by the trustees to alleviate those concerns.

(g) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 248, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)



89030.5

(a) In order to provide notice to the public and ensure the transparency of decisions affecting admissions criteria for all of the campuses of the California State University, the trustees shall ensure that a change in the criteria for admission to a campus of the university complies with all of the following requirements:

(1) Prior to adopting a change in the criteria for admission that affects applicants residing within the local service area of a campus of the university, the campus affected by the proposed change shall do all of the following:

(A) Consult with stakeholders, including the governing boards of school districts, governing boards of community college districts, and community organizations, that are located within the local service area of the affected campus. These consultations shall occur in a public meeting.

(B) Hold three public hearings in the local service area of the affected campus. The hearings shall solicit public comments relative to the proposed change in admissions criteria.

(C) Provide public notice of the proposed change in admissions criteria. The notice shall be published on the Internet Web site for the affected campus and in three newspapers of general circulation in the local service area of the affected campus. The notice shall include a description of the proposed change, the right of the public to comment orally or in writing on the proposed change, and the dates, times, and locations of the public meetings pursuant to subparagraph (A) and the public hearings pursuant to subparagraph (B). The notice shall be published at least 10 days before the first public meeting or public hearing.

(D) Publish on the Internet Web site of the affected campus, all public comments received pursuant to this paragraph and all responses by the university to those public comments.

(E) Publish on the Internet Web site of the affected campus, and distribute to community officials and local high schools, the university’s final decision on the proposed change.

(2) After meeting all of the requirements specified in paragraph (1), the president of the affected campus shall submit the proposed change to the Chancellor of the California State University for approval, in accordance with the policies of the trustees. The chancellor shall report the decision regarding approval, and the reasoning behind the decision, to the trustees in writing at the next regularly scheduled meeting of the trustees.

(3) Except as provided in paragraph (4), a change in the criteria for admission to a campus that affects applicants within the local service area of the affected campus shall become effective only after a period of at least one year has elapsed after that change is approved by the chancellor.

(4) A change in the criteria for admission to a campus based on resources that affects applicants within the local service area of the affected campus shall become effective only after a period of at least six months has elapsed after that change is approved by the chancellor.

(b) The requirements set forth in subdivision (a) shall apply to all changes in the criteria for admission to a campus that affect the eligibility of applicants residing within the local service area of a campus to enroll at that campus, including changes to transfer requirements and determinations regarding impaction of majors.

(c) As used in this section, “local service area” means the California State University service area for the campus as set forth in the California State University Coded Memorandum AA-2005-05, dated February 23, 2005, or as subsequently amended.

(Added by Stats. 2010, Ch. 262, Sec. 1. Effective January 1, 2011.)



89030.7

With respect to denial of admission for an applicant, the Trustees of the California State University shall ensure for each campus of the California State University all of the following:

(a) Appeal procedures that clearly set forth the following:

(1) The basis for appeal.

(2) A timeframe of 15 business days from the date of denial of admissions notification in which to appeal.

(3) A limit of one appeal per academic term.

(4) The contact information for the campus office to which an appeal is submitted.

(5) A time estimate for when the campus expects to issue a response to an appeal request.

(b) The campus includes the appeal procedures described in subdivision (a) in a denial of admission notification to a student.

(c) The campus posts information on the campus Internet Web site that details the appeal procedures described in subdivision (a).

(Added by Stats. 2011, Ch. 163, Sec. 1. Effective January 1, 2012.)



89031

The trustees may establish rules and regulations for the government and maintenance of the buildings and grounds of the California State University. Every person who violates or attempts to violate the rules and regulations is guilty of a misdemeanor.

(Amended by Stats. 1983, Ch. 143, Sec. 93.)



89031.5

The trustees shall perform inspections of all motor vehicles owned by the California State University or under their jurisdiction. These inspections shall be provided for in the appropriate administrative manual of the California State University.

(Amended by Stats. 1986, Ch. 843, Sec. 1.)



89034

The authority to select and change the name of any institution of higher education in the California State University shall be vested in the trustees.

(Amended by Stats. 1993, Ch. 8, Sec. 41. Effective April 15, 1993.)



89035

Wherever in this code a power is vested in the trustees, the trustees by majority vote may adopt a rule delegating such power to any officer, employee, or committee as the trustees may designate. The rule shall prescribe the limits of such delegation.

(Enacted by Stats. 1976, Ch. 1010.)



89036

(a) (1) The trustees may enter into agreements with any public or private agency, officer, person, or institution, corporation, association, or foundation for the performance of acts or for the furnishing of services, facilities, materials, goods, supplies, or equipment by or for the trustees or for the joint performance of an act or function or the joint furnishing of services and facilities by the trustees and the other party to the agreement.

(2) Notwithstanding any other provision of law, the trustees shall prescribe policies and procedures for the acquisition of services, facilities, materials, goods, supplies, or equipment. The policies and procedures of the trustees for the acquisition of materials, goods, supplies, or equipment shall include competitive means for obtaining best value while complying with legislative intent regarding competitive bids or proposals as it is expressed in Article 3 (commencing with Section 10300) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code, and may include the use of financing arrangements.

(3) The trustees may enter into agreements with the federal government or any agency thereof in accordance with the procedures prescribed by the federal government or agency in order to receive the benefits of any federal statute extending benefits to the California State University or to California State University students, including, but not necessarily limited to, both of the following:

(A) Agreements with any agency of the federal government for the education of persons in the service of the federal government.

(B) Agreements with any agency of the federal government for the education of veterans. These agreements shall provide for payment of the maximum amount permitted under the act, or acts, of Congress under which the agreement is entered into.

(4) Notwithstanding any other provision of law, the trustees have all power necessary to perform any acts, and comply with conditions, required or imposed by the federal government in order to receive the benefits. The trustees are vested with all necessary power and authority to cooperate with any agency of the federal government in the administration of any applicable act of Congress and rules and regulations adopted thereunder.

(b) Notwithstanding any other provision of law, the trustees have all power necessary to award contracts to one or more contractors, at any one or more campuses, for the collection of delinquent education loans required to be repaid under federal law.

(Amended by Stats. 2001, Ch. 219, Sec. 2. Effective January 1, 2002.)



89037

The trustees may establish facilities for training deaf persons at the campus of the California State University which the trustees shall designate for such purpose. The trustees shall do all of the following:

(a) Request the Department of Rehabilitation to refer deaf students to the designated state university.

(b) Recognize the designated campus of the California State University as a professional center for training deaf persons and take all action necessary to facilitate the receipt by the campus of state and federal funds.

(Amended by Stats. 1983, Ch. 143, Sec. 98.)



89038

The trustees may enter into agreements with any agency of the federal government for the construction of housing and other educational facilities for students and faculties of any campus of the California State University under the jurisdiction of the trustees if they determine that the income, rent, and charges for the use of the facilities will be sufficient in amount to repay the principal and interest on the amount secured from the federal government for the construction of the facilities.

The trustees may also enter into agreements with any agency of the federal government which result in grants, matching funds, or any other kind of financial aid for construction of housing and other educational facilities for students and staff of any campus of the California State University under the jurisdiction of the trustees.

Notwithstanding any other provision of law, whenever necessary to secure the full benefits of any federal statutes pertaining to loans, grants, matching funds, or any other kind of financial aid to educational institutions for housing and other educational facilities, the trustees may give such security as may be required and may comply with such conditions as may be imposed by the federal government.

(Amended by Stats. 1983, Ch. 143, Sec. 99.)



89039

(a) Notwithstanding anything to the contrary in Article 2 (commencing with Section 1940) of Chapter 2 of Part 7 of Division 2 of the Labor Code, the trustees may enter into an agreement with any political entity mentioned in Section 87422 for the exchange and employment of persons serving as teachers in state college laboratory demonstration elementary schools and employees of public schools of the political entity. The exchange and employment shall be made under comparable circumstances, subject to comparable conditions, with comparable effect as to tenure and retirement rights, subject to comparable requirements as to payment of salary and deductions therefrom, and for the same period of time as set forth in Sections 87422, 87423, and 87424 with respect to the exchange of school district employees, except that the circumstances, conditions, rights, and requirements shall be those appropriate to the employment relationship between the teachers and the trustees.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89041

The trustees may give in the name of the State of California such bond as may be required by the federal government, or any officer or agency thereof, for the care, safekeeping, and return of property of the United States issued to the California State University for the Reserve Officer Training Corps unit maintained at the campus.

(Amended by Stats. 1983, Ch. 143, Sec. 101.)



89042

The trustees may issue subpoenas to compel the attendance of witnesses before the trustees, or any member thereof, in the same manner as any court in this state. Whenever the testimony of any witness upon any matter pending before them is material, the trustees shall cause the attendance of the witnesses before the trustees, or a member of the trustees, to testify concerning the matter, and the trustees may make a reasonable allowance for this purpose not exceeding the fees of witnesses in civil cases. The allowance shall be paid for out of the appropriation for the expenses of the trustees, but in no instance shall an allowance be made in favor of a witness who appears in behalf of a claimant. The provisions of this section shall not apply to proceedings conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



89043

The trustees shall have the powers conferred upon heads of departments of the state by Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Enacted by Stats. 1976, Ch. 1010.)



89044

The trustees may budget an amount to be expended for use in carrying out the community relation responsibilities of the president of each campus of the California State University and of the chancellor, as defined by the trustees.

(Amended by Stats. 1985, Ch. 398, Sec. 1.)



89045

(a) The trustees shall establish an internal audit staff, which shall include the staff positions authorized for internal auditing. The internal auditing staff shall report directly to the trustees, and shall be available for consultation with any audit committee of the trustees which may be established by the trustees.

(b) The duties of the internal audit staff shall include, but shall not necessarily be limited to, auditing, reviewing, cost and systems analysis, analyzing, and recommending operating procedures for the California State University.

(c) Management audits shall be made to determine the effectiveness and efficiency of the organization, operation, and procedures of each state university, each auxiliary organization, and the office of the chancellor. Officials and employees of each state university, each auxiliary organization, and the office of the chancellor shall furnish all books, papers, contracts, management charts, and related information necessary for management audits.

(d) In addition, the internal audit staff shall perform audits, at least once every five years, of the activities of the California State University pursuant to Sections 89031.5, 89036, 89046, and 89048 and Section 11007.7 of the Government Code.

(Amended by Stats. 2001, Ch. 219, Sec. 3. Effective January 1, 2002.)



89046

The trustees may lease any property of a state university for any purpose that they consider is not inconsistent with the functions of the California State University including, but not limited to:

(a) The lease of state university property to a nonprofit organization composed exclusively of students of the university or of members of the faculty of the university, or both, for purposes related to the activities of the university or for the activities of student or faculty organizations.

(b) The lease of state university property to any nonprofit organization for the purpose of constructing and using thereon buildings as living quarters for students of the university and as meetingplaces.

(c) The lease to any student or faculty organization of the university of property for the purpose of establishing and maintaining cooperative stores, and cafeterias in connection with such stores.

Any rental received by the trustees under this or other leasing sections shall be deposited in the State Treasury and credited to the support appropriation of the California State University current during the period of occupancy.

(Amended by Stats. 1995, Ch. 758, Sec. 253. Effective January 1, 1996.)



89047

(a) The trustees and the governing board of any school district within which a campus of the California State University is located may enter into an agreement providing for the leasing by the state of a school building of the school district for use by the campus as a laboratory demonstration elementary school on terms and conditions that may be agreed upon by the trustees and the governing board of the school district except as otherwise provided in this section.

(b) The lease may be for a period not to exceed 20 years and, in addition to any other terms and conditions set forth therein, shall do all of the following:

(1) Require the school district to maintain the building at its own expense.

(2) Require the campus to maintain a school therein open to pupils of the school district residing in the attendance district for the school as established by the governing board of the district.

(3) Require the school district to pay annually to the state on or before the end of each fiscal year an amount determined by computing the current expenditures per pupil in the elementary schools of the district for the fiscal year and multiplying the amount so computed by the average daily attendance for the fiscal year in the school in excess of 400.

(c) Only the average daily attendance in the school in excess of 400 shall be credited to the school district.

(d) The average daily attendance of pupils in the school shall be computed separately in the same manner as the average daily attendance in other schools of the same grade maintained by the school district.

(Amended by Stats. 1995, Ch. 758, Sec. 254. Effective January 1, 1996.)



89048

Notwithstanding Article 1 (commencing with Section 11000) of Chapter 1 of Part 1, Article 2 (commencing with Section 14660) of Chapter 2 of Part 5.5, and Part 11 (commencing with Section 15850), of Division 3 of Title 2 of the Government Code, or any other provision of law, the trustees may perform the following functions, without prior approval of any other state department or agency, when necessary to carry out the purposes of the California State University:

(a) Acquire easements or rights-of-way necessary for the proper utilization of real property of the California State University.

(b) Grant and convey in the name of the California State University easements and rights-of-way across property belonging to the California State University subject to the conditions, limitations, restrictions, and reservations the trustees determine are in the best interests of the California State University.

(c) Quitclaim the right, title, and interest of the California State University in and to easements and rights-of-way owned by the California State University which the trustees determine are no longer needed for California State University purposes.

(d) Sell, lease, or exchange any personal property belonging to the California State University, if the trustees determine that the sale, lease, or exchange is in the best interests of the California State University. Transactions under this subdivision shall be for consideration based on fair market values.

(e) Lease any real or personal property for the use of the California State University.

(f) Sell, exchange, or otherwise dispose of real property acquired from revenues generated by the parking and housing programs in the California State University, to a recognized auxiliary organization of the California State University, as authorized by Section 89901. The sale, exchange, or other disposition shall be consistent with the requirements of any indenture or other agreement to which the trustees are a party. Transactions under this subdivision shall be for consideration based on the fair market value of the property to be sold, exchanged, or otherwise disposed of, and shall be subject to the following conditions:

(1) Where more than one auxiliary organization of the California State University expresses interest in acquiring the property, the sale, exchange, or other form of disposal shall be awarded to the highest responsible bidder. The net present value of the projected proceeds of a bid shall be used to determine the highest responsible bidder, where applicable.

(2) When the real property for sale is an improvement situated on land purchased with funds not generated by the parking or housing programs of the California State University, rights to the land upon which the improvement is situated, and access thereto, shall be leased and not sold or exchanged to the acquiring party.

(3) When the real property for sale includes land purchased with funds generated by the parking or housing programs of the California State University, the property shall have at least one border with property that is not owned by the California State University.

(g) Acquire, when it is in the best interests of the state, real property with revenues generated by the parking and housing programs of the California State University.

(1) Any acquisition of real property carried out pursuant to this subdivision shall be reported annually to the Joint Legislative Budget Committee and to the Department of Finance by January 5 of each year.

(2) Any acquisition carried out pursuant to this subdivision shall include relocation assistance, when appropriate.

(Amended by Stats. 2001, Ch. 219, Sec. 4. Effective January 1, 2002.)



89048.5

Notwithstanding any other provision of law, the trustees shall include in the contract of conveyance of any real property sold by the California State University a statement that if it is subsequently determined that the property subject to conveyance contains a Native American burial ground, that fact shall be reported to the Legislature and the property may revert to the state if a statute is enacted requiring that reversion.

(Added by Stats. 1993, Ch. 1097, Sec. 2. Effective January 1, 1994.)



89049.1

Notwithstanding Article 1.5 (commencing with Section 16360) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code, money received by the state from the United States for distribution by the trustees for student financial aid purposes shall not be remitted to the Federal Trust Fund, but shall only be reported to the Director of Finance for accounting purposes.

(Added by Stats. 1991, Ch. 414, Sec. 1.)






ARTICLE 3.5 - California Mathematics Diagnostic Testing Program

89070.10

It is the intent of the Legislature in enacting this chapter to establish a program which will identify skills and knowledge necessary for success at various levels of college preparatory mathematics and to ensure that each public school pupil who can benefit from this program shall have access thereto. The program shall provide timely diagnostic assessments to both teachers and pupils indicating in which areas of mathematics pupils and classes are adequately prepared and in which areas further study is necessary.

(Added by Stats. 1989, Ch. 872, Sec. 2.)



89070.15

The California Mathematics Diagnostic Testing Program is hereby established. The Trustees of the California State University shall administer the program and in so doing shall cooperate with the University of California, the California Community Colleges, and the State Department of Education.

(Added by Stats. 1989, Ch. 872, Sec. 2.)



89070.20

The trustees shall do all of the following:

(a) Develop assessment materials and diagnostic services which are designed to assess pupils’ knowledge and skills in the area of mathematics and which are consistent with the Mathematics Framework for California Public Schools and the expectations of postsecondary education.

(b) Make these materials and services available to mathematics faculty members of the public school system, who request them.

(c) Provide opportunities for mathematics faculty of high schools operated by school districts throughout California, especially those at junior and senior high schools which have low student participation or achievement in postsecondary education, to work with postsecondary faculty to consider their pupils’ diagnostic results.

(Added by Stats. 1989, Ch. 872, Sec. 2.)



89070.25

In developing this system, the trustees shall ensure that the use of these assessment instruments and diagnostic services assist in all of the following:

(a) Contributing to secondary school pupils’ preparation for postsecondary education.

(b) Reducing the demand for remedial programs in mathematics at the postsecondary level.

(c) Complementing and supplementing other assessment efforts, including, but not limited to, the California Assessment Program, and the Golden State Examination, by making available to pupils, parents, faculty, and the advisory committee careful analyses of pupils’ readiness for work in college preparatory mathematics.

(d) Providing individual pupils with detailed information about their levels of preparedness in areas of mathematics needed for success in further college-preparatory or beginning level college mathematics.

(e) Helping teachers and departments examine the effectiveness of existing courses in preparing pupils for further mathematics study.

(f) Encouraging appropriate use of these instruments in schools with low student participation in postsecondary education.

(g) Ensuring that public schools located in all areas of the state, including rural, urban, and suburban have access to program services.

(h) Establishing networks between secondary and postsecondary mathematics faculty to address curricular issues, including but not limited to, mathematics prerequisites for success in college.

(Added by Stats. 1989, Ch. 872, Sec. 2.)



89070.30

An intersegmental advisory committee is hereby established to make recommendations to the trustees regarding the policies, organization, and operations of the California Mathematics Diagnostic Testing Program, including, but not limited to, all of the following:

(a) Developing a general policy for the diagnostic assessment of secondary pupils which is directly related to the skills and knowledge needed for success in college level mathematics and which is consistent with the Mathematics Framework for California Public Schools and the expectations of postsecondary education.

(b) Developing criteria for determining program direction.

(c) Developing criteria for program evaluation which shall include, but shall not be limited to, determining whether there is an increase in the number of students taking advanced college preparatory mathematics courses, and determining whether there is an improvement in California Assessment Program, Golden State Examination, and other assessment scores.

(d) Developing criteria for ensuring that all public schools throughout the state have access to program services, and ensuring, as a primary objective, participation by those schools with low student enrollment in postsecondary education.

(e) Identifying additional resources and efforts which promote the objectives of the program.

(Added by Stats. 1989, Ch. 872, Sec. 2.)



89070.35

(a) The intersegmental advisory committee shall consist of the following members:

(1) Two members, one of whom shall be a mathematics faculty member, appointed by each of the following:

(A) The Chancellor of the California State University.

(B) The President of the University of California, if he or she chooses to serve as a member.

(C) The Chancellor of the California Community Colleges.

(D) The Superintendent of Public Instruction.

(2) One member appointed by each of the following:

(A) The Chair of the Association of Independent California Colleges and Universities.

(B) The Director of the California Postsecondary Education Commission.

(C) The Chair of the California Academic Partnership Program Advisory Committee.

(D) The Director of the California Mathematics Project.

(b) The intersegmental advisory committee may recommend that the trustees increase its size by the appointment of public, corporate, or other members.

(Added by Stats. 1989, Ch. 872, Sec. 2.)



89070.40

The Trustees of the California State University shall work with the University of California, the California Postsecondary Education Commission, and the advisory committee to develop a comprehensive program evaluation. This evaluation shall be conducted in 1993, and every three years thereafter to determine the success of the program.

(Added by Stats. 1989, Ch. 872, Sec. 2.)






ARTICLE 4 - Academic Year Operations

89080

It is the intent of the Legislature, while maintaining the maximum utilization of funds provided for the support of public higher education, to provide increased access to higher education for all residents of this state, to permit maximum use of existing facilities and academic resources of the California State University campuses, to provide for the orderly growth and expansion of the state’s system of higher education, and to allow for effective long-range planning to meet the needs of the institutions of higher education while maintaining the quality of that education.

Thus, it is the intent of the Legislature to establish year-round operations at the California State University where practical.

(Amended by Stats. 1983, Ch. 143, Sec. 110.)



89084

Any campus of the California State University which operated on a year-round basis on November 23, 1970, shall continue to operate on that basis.

(Amended by Stats. 1983, Ch. 143, Sec. 112.)






ARTICLE 5 - Alumni

89090

(a) The trustees, alumni associations, and auxiliary organizations may distribute the names, addresses, and electronic mail addresses of alumni of the California State University to a business as described in subdivision (b), in order to accomplish any or all of the following:

(1) To provide those persons with informational materials relating to the university and its programs and activities.

(2) To provide those persons, the trustees, the alumni associations, and the auxiliary organizations with commercial opportunities that provide a benefit to those persons, or to the trustees, alumni associations, or auxiliary organizations.

(3) To promote and support the educational mission of the university, the trustees, the alumni associations, or the auxiliary organizations.

(b) The disclosures authorized in subdivision (a) shall be permitted only if all of the following requirements are met:

(1) (A) The trustees, the alumni associations, or the auxiliary organizations have a written agreement with a business, as defined in subdivision (a) of Section 1798.80 of the Civil Code, that maintains control over this data that requires the business to maintain the confidentiality of the names, addresses, and electronic mail addresses of the alumni, that requires that the California State University retain the right to approve or reject any purpose for which the private information is to be used by the business, and to review and approve the text of mailings sent to alumni pursuant to this section, and that prohibits the business from using the information for any purposes other than those described in subdivision (a). The text of a mailing intended to be sent to alumni pursuant to this section shall not be approved by the trustees, the affected alumni association, or the affected auxiliary organization unless and until the mailing conspicuously identifies the university, the alumni association, or the auxiliary organization as associated with the business described in the mailing.

(B) If an affinity partner, as defined in Section 4054.6 of the Financial Code, sends any message to any electronic mail address obtained pursuant to this section, that message shall include at least both of the following:

(i) The identity of the sender of the message.

(ii) A cost-free means for the recipient to notify the sender not to electronically transmit any further message to the recipient.

(2) The trustees, an alumni association, or an auxiliary organization shall not disclose to, or share alumni nonpublic personal information with, a business, as defined in paragraph (1), unless the institution, association, or organization has clearly and conspicuously notified the alumnus, pursuant to subdivision (c), that the nonpublic personal information may be disclosed to the business and that the alumnus has not directed that the nonpublic personal information not be disclosed.

(3) The disclosure of alumni names, addresses, and electronic mail addresses does not include the names, addresses, and electronic mail addresses of alumni who, pursuant to subdivision (c) or in another manner, have directed the trustees, an alumni association, or an auxiliary organization not to disclose their names, addresses, or electronic mail addresses.

(4) No information regarding either of the following is disclosed:

(A) The current students of the California State University.

(B) An alumnus who, as a student at a campus of the California State University, indicated that, pursuant to the federal Family Educational Rights and Privacy Act, he or she did not wish his or her name, address, and electronic mail address to be disclosed.

(c) (1) The trustees, the affected alumni association, or the affected auxiliary organization shall satisfy the notice requirements of subdivision (b) if it uses the form set forth in paragraph (2). The form set forth in this subdivision or a form that complies with subparagraphs (A) to (J), inclusive, shall be provided by the trustees, the alumni association, or the auxiliary organization to the alumnus as required in this subdivision, and shall describe the nature of the information the alumnus would receive should the alumnus choose not to opt out, so that the alumnus may make a decision and provide direction to the trustees, the alumni association, or the auxiliary organization regarding the sharing of his or her name, address, and electronic mail address:

(A) The form uses the title “IMPORTANT PRIVACY CHOICE” and the header, if applicable, as follows: “Restrict Information Sharing With Affinity Partners.”

(B) The titles and headers in the form are clearly and conspicuously displayed, and no text in the form is smaller than 10-point type.

(C) The form is a separate document, except as provided by subparagraph (B) of paragraph (3).

(D) The choice or choices provided in the form are stated separately, and may be selected by checking a box.

(E) The form is designed to call attention to the nature and significance of the information in the document.

(F) The form presents information in clear and concise sentences, paragraphs, and sections.

(G) The form uses short explanatory sentences (an average of 15 to 20 words) or bullet lists whenever possible.

(H) The form avoids multiple negatives, legal terminology, and highly technical terminology whenever possible.

(I) The form avoids explanations that are imprecise and readily subject to different interpretations.

(J) The form is not more than one page.

(2) The form reads as follows:

IMPORTANT PRIVACY CHOICE

You have the right to control whether we share your name, address, and electronic mail address with our affinity partners (companies that we partner with to offer products or services to our alumni). Please read the following information carefully before you make your choice below:

Your Rights

You have the following rights to restrict the sharing of your name, address, and electronic mail address with our affinity partners. This form does not prohibit us from sharing your information when we are required to do so by law. This includes sending you information about the alumni association, the university, or other products or services.

Your Choice

Restrict Information Sharing With Affinity Partners:

Unless you say “NO,” we may share your name, address, and electronic mail address with our affinity partners. Our affinity partners may send you offers to purchase various products or services that we may have agreed they can offer in partnership with us.

( ) NO, please do not share my name, address, and electronic mail address with your affinity partners.

Time Sensitive Reply

You may decide at any time that you do not want us to share your information with our affinity partners. Your choice marked here will remain unless you state otherwise. However, if we do not hear from you, we may share your name, address, and electronic mail address with our affinity partners.

If you decide that you do not want to receive information from our partners, you may do one of the following:

(1) Call this toll-free telephone number: (xxx-xxx-xxxx).

(2) Reply electronically by contacting us through the following Internet option: xxxxxxxxxxxx.com.

(3) Fill out, sign, and send back this form to us at the following address (you may want to make a copy for your records).

Xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

Name:

Address:

Signature:

(3) (A) The trustees, the affected alumni association, or the affected auxiliary organization shall not be in violation of this subdivision solely because they include in the form one or more brief examples or explanations of the purpose or purposes for which, or the context within which, names, addresses, and electronic mail addresses will be shared, as long as those examples meet the clarity and readability standards set forth in paragraph (1).

(B) The form shall be provided to alumni in each of the following communications:

(i) The solicitation to students, upon their graduation, from the trustees or the alumni association, encouraging students to join the alumni association or to avail themselves of the services or benefits of the association, shall include the form.

(ii) The alumni association magazine or newsletter, or both, shall include the form on an annual or more frequent basis.

(iii) The Internet Web site for the alumni association shall include a link to the form, which shall be located on either the homepage of the association’s Internet Web site or in the association’s privacy policy.

(iv) A one-time mailing to all alumni on the university mailing list as of January 1, 2006.

(v) An annual electronic communication to those alumni for whom electronic mail addresses are available.

(4) The trustees, the affected alumni associations, or the affected auxiliary organizations shall provide at least two alternative cost-free means for alumni to communicate their privacy choices, such as calling a toll-free telephone number or using electronic means. The trustees, the alumni association, or the auxiliary organization shall clearly and conspicuously disclose in the form required by this subdivision the information necessary to direct the alumnus on how to communicate his or her choice, including the toll-free telephone or facsimile number or Internet Web site address that may be used, if those means of communication are offered.

(5) (A) An alumnus may direct at any time that his or her name, address, and electronic mail address not be disclosed. The trustees, the affected alumni association, or the affected auxiliary organization shall comply with the direction of an alumnus concerning the sharing of his or her name, address, and electronic mail address within 45 days of receipt by the trustees, the alumni association, or the auxiliary organization. When an alumnus directs that his or her name, address, and electronic mail address not be disclosed, that direction is in effect until otherwise stated by the alumnus.

(B) Nothing in this subdivision shall prohibit the disclosure of the name, address, and electronic mail address of an alumnus as allowed by other applicable provisions of state law.

(6) The trustees, or the affected alumni association or the affected auxiliary organization, may provide a joint notice from the trustees or from one or more alumni associations, as identified in the notice, so long as the notice is accurate with respect to the trustees and the alumni association or associations or auxiliary organization or organizations participating in the joint notice.

(d) As used in this section, “auxiliary organization” has the same meaning as set forth in Section 89901.

(e) This section shall not be construed to authorize the release of any social security numbers.

(Amended by Stats. 2011, Ch. 296, Sec. 75. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 89090.5.)



89090.3

It is the intent of the Legislature that, on or before July 1, 2014, the California State University provide a letter to the Assembly Committee on Judiciary and the Senate Committee on Judiciary containing all of the following information:

(a) A survey of the affinity partnership agreements for each campus, including how many alumni have opted out of those agreements, and a description of the affinity partnership program.

(b) Whether alumni are receiving opt-out forms pursuant to paragraph (1) of subdivision (c) of Section 89090, and if so, a description of when the alumni receive those forms and the manner in which the alumni receive the forms.

(c) Whether alumni are receiving an annual electronic communication pursuant to paragraph (3) of subdivision (c) of Section 89090.

(d) Whether campuses are using the statutory opt-out form, as set forth in paragraph (2) of subdivision (c) of Section 89090, or another form that meets the requirements of subdivision (c) of Section 89090.

(e) Whether the opt-out form is provided on the homepage of the alumni association’s Internet Web site or in the alumni association’s privacy policy.

(Added by Stats. 2010, Ch. 204, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 89090.5.)



89090.5

This article shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 204, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Article 5, commencing with Section 89090.)









CHAPTER 2 - Education Programs

ARTICLE 1 - Noncommercial Television

89200

The trustees, on behalf of any campus of the California State University, may enter into contracts for the purpose of participating in, or the procuring or transmitting of, television broadcasts, may purchase broadcast time over, and may own, lease, and operate, television transmitting facilities for use in providing educational, noncommercial television broadcasts, and may provide necessary services in connection therewith.

(Amended by Stats. 1983, Ch. 143, Sec. 113.)






ARTICLE 2 - Laboratory Classes for Exceptional Children

89210

It is the intent and purpose of the Legislature in providing for the establishment at or in conjunction with individual state universities, under this article, of laboratory classes for exceptional children, to accomplish the following general aims:

(a) Improve programs presently offered within the California State University system for the training of teachers in the education of exceptional children, and afford prospective teachers with direct experience with typical exceptional children.

(b) Provide facilities and workshops where needed systematic continuing research in the development of methods, means, and techniques in teaching of exceptional children shall be conducted.

(c) Accelerate the recruitment and training of prospective teachers of exceptional children and provide in-service training for credentialed teachers to improve their skills.

(d) Provide a combined and comprehensive university level program of research and teacher training to meet the needs of exceptional children which will serve to attract and effectively utilize available public and private funds and grants.

(e) Provide for increased and improved special educational services for exceptional children through cooperation and coordination with local school districts and county offices.

(Amended by Stats. 1983, Ch. 143, Sec. 114.)



89212

The trustees are authorized to accept and devote to the financial support of any of the laboratory classes for exceptional children maintained in conjunction with any state university or college, any federal funds and any other public or private funds which may be allotted or granted for such purposes, and shall have the power to take all measures necessary to effect compliance with the terms and conditions under which such an allotment or grant may be made.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Vocational Teachers

89220

There is hereby continued in existence a board of examiners for vocational teachers. The board shall consist of the Commission for Vocational Education, as created and established by the State Board of Education and two other members, selected by the trustees who are presidents of state colleges and who shall hold office at the pleasure of the trustees.

(Enacted by Stats. 1976, Ch. 1010.)



89221

The board shall set up an examination or shall evaluate the qualifications of vocational teachers desirous of qualifying for the baccalaureate degree. The evaluation shall be based upon the education, completion of approved vocational teacher training, occupational experience, supervisory experience, and managerial experience of the candidate. The board is authorized to recommend to state colleges the number of units to be allowed towards a baccalaureate degree, but shall not recommend that a candidate be granted more than 40 units for occupational experience, supervisory experience and managerial experience. The evaluation shall be at the discretion of the board.

(Enacted by Stats. 1976, Ch. 1010.)



89222

On the basis of the examination and an evaluation of the candidate’s experience and other qualifications made by the board, the board shall recommend the granting of a baccalaureate degree in vocational arts by the California State University.

(Amended by Stats. 1983, Ch. 143, Sec. 116.)



89223

Any candidate for a baccalaureate degree shall be a high school graduate, shall have had not less than seven years actual experience in the trade or occupation in which he desires to qualify, and shall have had a minimum of 1,620 hours teaching experience in an approved vocational class, or 1,000 hours teaching experience in an approved trade extension class.

In lieu of the educational qualifications, the board may evaluate and make recommendations concerning such other qualifications as it deems applicable for persons lacking the formal educational qualifications.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3.5 - Online Education

89225

On or before January 1, 2015, for purposes of measuring the effectiveness of online education, the trustees shall establish a series of uniform definitions for online education. The definitions developed by the trustees under this section shall, at a minimum, include a systemwide definition for an online course where the course can be entirely completed remotely.

(Added by Stats. 2013, Ch. 363, Sec. 3. Effective January 1, 2014.)



89226

(a) On or before January 1, 2017, and on or before January 1 every two years thereafter, the trustees shall report to the Legislature key performance data on online courses as defined in Section 89225, including, but not necessarily limited to, all of the following:

(1) The number of students enrolled at each campus.

(2) Course completion rates for courses other than online courses.

(3) Completion rates for degree programs that include no online courses.

(4) Grade point average for students enrolled in online courses.

(5) The number of students cross-enrolled in online courses at a California State University campus other than the campus at which they are matriculated.

(6) Course completion rates for students enrolled in online courses.

(7) Completion rates for degree programs that include online courses.

(b) (1) On or before January 1, 2017, the trustees shall report to the Legislative Analyst the key performance data described in subdivision (a).

(2) On or before October 1, 2017, the Legislative Analyst shall submit a status update to the Legislature regarding the California State University’s implementation of the provisions of the bill that added this section and an assessment of the extent to which the online programs of the California State University are operating in a manner consistent with legislative intent and statutory requirements.

(c) Student enrollment and completion rate data included in a report to be submitted pursuant to this section shall be made available by demographics, including age, gender, and ethnicity.

(d) (1) The requirement for submitting a report imposed under subdivision (a) is inoperative on July 1, 2021, pursuant to Section 10231.5 of the Government Code.

(2) The report prepared pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2013, Ch. 363, Sec. 3. Effective January 1, 2014.)






ARTICLE 4 - Instructionally Related Activities

89230

“Instructionally related activities” means those activities and laboratory experiences that are at least partially sponsored by an academic discipline or department and that are, in the judgment of the president of a particular campus, with the approval of the trustees, integrally related to its formal instructional offerings.

Activities that are considered to be essential to a quality educational program and an important instructional experience for any student enrolled in the respective program may be considered instructionally related activities.

Instructionally related activities include, but are not limited to, all of the following:

(a) Intercollegiate athletics: costs that are necessary for a basic competitive program including equipment and supplies and scheduled travel, not provided by the state. Athletic grants should not be included.

(b) Radio, television, film: costs related to the provisions of basic “hands-on” experience not provided by the state. Purchase or rental of films as instructional aids shall not be included.

(c) Music and dance performance: costs to provide experience in individual and group performance, including recitals, before audiences and in settings sufficiently varied to familiarize students with the performance facet of the field.

(d) Theatre and musical productions: basic support of theatrical and operatic activities sufficient to permit experience not only in actual performance, but in production, direction, set design, and other elements considered a part of professional training in these fields.

(e) Art exhibits: support for student art shows given in connection with degree programs.

(f) Publications: the costs to support and operate basic publication programs including a periodic newspaper and other laboratory experience basic to journalism and literary training. Additional publications designed primarily to inform or entertain shall not be included.

(g) Forensics: activities designed to provide experience in debate, public speaking, and related programs, including travel required for a competitive debate program.

(h) Other activities: activities associated with other instructional areas that are consistent with purposes included in the above may be added as they are identified.

Pursuant to this section and other provisions of this code, the Chancellor of the California State University shall develop a program of fiscal support and shall consult with the California State Student Association, the Academic Senate, and the Chancellor’s Council of Presidents regarding the program.

This section shall not become operative unless funds are appropriated to meet the instructionally related needs of the campuses of the California State University.

(Amended by Stats. 2001, Ch. 734, Sec. 69. Effective October 11, 2001. Section is conditionally operative by its own provisions.)






ARTICLE 5 - Athletic Programs

89240

It is the intent of the Legislature that opportunities for participation in athletics be provided on as nearly an equal basis to male and female students as is practicable, and that comparable incentives and encouragements be offered to females to engage in athletics.

It is the further intent of the Legislature that females be given the same opportunity to participate in athletics and compete with other females in individual and team athletics as is available to males who participate with other males in individual and team athletics.

(Enacted by Stats, 1976, Ch. 1010.)



89241

(a) This section shall be known and may be cited as the California Student Athlete Fair Opportunity Act of 2005.

(b) It is the intent of the Legislature to ensure that the Trustees of the California State University provide appropriate academic support services for student athletes and that those athletes are given a fair opportunity to earn a baccalaureate degree.

(c) The trustees shall ensure, through executive order or regulation, that all California State University campuses that provide athletic scholarships for student athletes also provide summer athletic scholarships commencing with the 2006 summer term. The provision of these summer athletic scholarships shall be consistent with both of the following:

(1) The requirements of Title IX of the federal Education Amendments of 1972, as amended from time to time.

(2) The bylaws of the National Collegiate Athletic Association, as amended from time to time.

(d) Students who are otherwise ineligible for admission to the specific campus of the California State University, but who are admitted under policies that permit those students to be admitted if they have athletic ability that will contribute to the campus, shall be given first priority for summer athletic scholarship assistance.

(e) (1) Summer athletic scholarships awarded pursuant to this section shall, at a minimum, be sufficient to cover the cost of tuition, fees, books, and supplies as calculated for purposes of the summer cost of attendance under the provisions of Title IV of the federal Education Act of 1965, as it is amended from time to time.

(2) Nothing in this part shall be construed to limit a summer athletic scholarship awarded pursuant to this section to any amount less than that which is allowed under the bylaws of the National Collegiate Athletic Association.

(3) A summer athletic scholarship awarded pursuant to this section shall be of sufficient amount and duration with regard to the number of summer sessions and the number of units covered, to provide a student athlete a fair opportunity to correct academic progress problems through attendance in a summer session.

(f) A summer athletic scholarship awarded pursuant to this section may be funded through any revenue source available to, or procured by, the campuses of the California State University, including, but not necessarily limited to, gate receipts, donations from alumni and others, corporate sponsorships, associated student contributions, and campus-based student fees that may be legally used for this purpose. In accordance with subdivision (i), the California State University shall not use state General Fund moneys or state university fee revenue to fund summer athletic scholarships. The California State University shall not set aside, for the purposes of summer athletic scholarships, any institutional financial aid funds for which any financially needy students are eligible. A student athlete may only receive summer financial aid assistance if that student athlete otherwise qualifies for that assistance irrespective of his or her status as a student athlete.

(g) (1) The trustees shall ensure, through executive order or regulation, that all California State University campuses that are members of the National Collegiate Athletic Association have a comprehensive plan for the academic support of student athletes.

(2) The plan adopted pursuant to this subdivision shall be consistent with the requirements of Title IX of the federal Education Amendments of 1972, as amended from time to time, and the bylaws of the National Collegiate Athletic Association, as amended from time to time. This plan shall include, but not necessarily be limited to, coordination with existing academic and financial support services at the campus, evaluation of the academic needs of student athletes, a set of academic support initiatives, a financing plan for these initiatives and a fund-raising strategy for the augmentation of these initiatives, and a regular evaluation mechanism to monitor the academic progress of athletes and the effectiveness of academic support programs.

(3) Services provided under this subdivision may include any of the following:

(A) Additional athletic financial assistance, which covers an amount up to the cost of attendance under the provisions of Title IV of the federal Education Act of 1965, as amended from time to time, for additional periods of attendance necessary for an athlete to complete the requirements for a baccalaureate degree after the student’s period of athletic eligibility has ended.

(B) Employment assistance, including work study programs.

(C) Tutoring.

(D) Mentoring.

(E) Accommodations in the scheduling of class sections to provide a fair opportunity for student athletes to attend required courses in a manner that allows them to participate in the requirements of their sports.

(h) (1) The trustees shall report to the Legislature and the Governor on or before November 1, 2006, and subsequently on or before November 1 of each odd-numbered year, commencing on November 1, 2007, regarding the status of athletic academic progress and athletic academic support in the California State University system for all campuses that are members of the National Collegiate Athletic Association.

(2) If any data that are required to be reported pursuant to paragraph (3) could yield an individual identification of an athlete, or if any data or information required to be reported pursuant to paragraph (3) could be considered to be of a proprietary nature as related to the sports enterprise of the campus, those data may be forwarded under separate cover to the Governor and to the relevant policy committees of the Legislature with a request for confidentiality.

(3) The report required by this subdivision shall include, but not necessarily be limited to, all of the following information:

(A) A five-year history of the graduation rate and Academic Progress Rate of each team on each campus as calculated by the National Collegiate Athletic Association, to the extent these rates are available.

(B) Annual admission category information for each team on each campus that indicates the number and percent of students admitted who were not eligible for regular admission to the campus or the university.

(C) A summary of the academic initiatives and support programs available to the athletes at each campus.

(D) If the campus participates in Division I, including any of its subparts, of the National Collegiate Athletic Association, and if any team or the athletic program overall has an Academic Progress Rate score of less than 925 for any year, a summary of the corrective action planned by the campus or athletic department as well as a report on sanctions, if any, imposed by the National Collegiate Athletic Association.

(E) The total budget for the athletic programs and each team, including an itemization of the amount spent on athletic scholarships and the amount spent on summer athletic scholarships.

(i) The California State University shall not encumber, for the purposes of this section, any moneys from the state General Fund or any state university fee revenue.

(Amended by Stats. 2006, Ch. 538, Sec. 140. Effective January 1, 2007.)






ARTICLE 6 - California State University Educational Opportunity Program

89250

This article shall be known as the California State University Educational Opportunity Act.

(Added by Stats. 1995, Ch. 758, Sec. 263. Effective January 1, 1996.)



89251

There is a state student assistance program known as the State University Educational Opportunity Program. It is the purpose of the program to provide educational assistance and grants for undergraduate study at the California State University to students who are economically disadvantaged or educationally and economically disadvantaged, but who display potential for success in accredited curricula offered by the California State University.

For the purposes of this chapter, the following applies:

(a) “Educational agency” means an agency, other than a federal agency, which is supported in whole or in part by funds appropriated for educational purposes.

(b) “State agency” means every state office, officer, department, division, bureau, board, and commission.

(c) “Trustees” means the Trustees of the California State University.

(d) The residence of a recipient shall be determined in accordance with the rules for determining residence prescribed by Chapter 1 (commencing with Section 68000) of Part 41 and Article 1 (commencing with Section 89700) of Chapter 6 of Part 52.

(Added by Stats. 1995, Ch. 758, Sec. 263. Effective January 1, 1996.)



89252

California State University Educational Opportunity Program grants may be awarded to persons selected for enrollment in programs authorized by the trustees according to the procedures established by the trustees. A person selected for a grant shall be a resident of this state, shall be a high school graduate or have, pursuant to the procedures, equivalent qualifications, and shall have been nominated by his or her high school or community college, the Veterans Administration, a state agency or educational agency designated by the trustees, or a state university president. The trustees shall determine eligibility for grants awarded pursuant to this article. The grants may be granted and renewed according to standards set by the trustees until the student has received a baccalaureate degree or has completed five academic years, whichever occurs first. In special circumstances, as in the case of illness, military service, or family hardship, the trustees may renew the grant beyond the fifth year of study, provided the student has not received a baccalaureate degree. When the recipient is an enrollee in a special educational opportunity program approved by the trustees, for the purposes of this article, the state university sponsoring the program shall receive from the trustees reimbursement of up to sixty dollars ($60) per month per enrollee up to 12 months’ support.

(Added by Stats. 1995, Ch. 758, Sec. 263. Effective January 1, 1996.)



89253

Grants shall be provided for students who display potential for success in accredited curricula offered by the California State University, but lack the necessary funds to pay for tuition, books, and room and board, provided the students meet the standards of the state university that they are attending or the requirements for the special admissions program established by the trustees.

(Added by Stats. 1995, Ch. 758, Sec. 263. Effective January 1, 1996.)



89254

Grants awarded pursuant to this article shall be in an amount sufficient to pay the costs of a student, during his or her course of study, for tuition, books, and room and board in accordance with his or her needs as shall be determined by the trustees. No student shall be awarded a grant in excess of two thousand dollars ($2,000) per academic year. The trustees shall require that each applicant for a grant pursuant to this chapter also make prior or concurrent application for a federal basic educational opportunity grant, unless the trustees are satisfied that the applicant is not eligible for that federal grant.

(Added by Stats. 1995, Ch. 758, Sec. 263. Effective January 1, 1996.)



89255

The amount of the grant awarded pursuant to Section 89254 may be increased above the maximum amount specified in that section to the extent that the Legislature expressly makes funds available for purposes of this section in the budget for that fiscal year.

(Added by Stats. 1995, Ch. 758, Sec. 263. Effective January 1, 1996.)



89256

Each high school or community college in this state may nominate to the trustees students it deems deserving of the grants made available under this article. The trustees shall compile a list of students so nominated from which it may select students for grants in accordance with standards set by the trustees pursuant to this article. The Veterans Administration, any state agency, or educational agency designated by the trustees, or any president of a California State University may nominate persons whom they deem eligible for the grants.

(Added by Stats. 1995, Ch. 758, Sec. 263. Effective January 1, 1996.)



89257

Records of the academic progress of each student attending a campus of the California State University under a grant shall be kept by each campus of the California State University having a program and forwarded to the trustees in order that the program created by this article may be evaluated.

(Added by Stats. 1995, Ch. 758, Sec. 263. Effective January 1, 1996.)



89258

Each campus of the California State University may submit plans for a special educational opportunity program for approval by the trustees. Each program qualifying shall be authorized a program director and may be authorized as many special qualified counselors and advisers and the related operating and equipment support as is appropriate.

(Added by Stats. 1995, Ch. 758, Sec. 263. Effective January 1, 1996.)






ARTICLE 7 - Kenneth L. Maddy Institute

89260

(a) The Kenneth L. Maddy Institute is hereby established as a part of California State University, Fresno, to be administered by the president of that campus, and organized as a nonprofit organization under Section 501(c)(3) of Title 26 of the United States Code. The Kenneth L. Maddy Institute shall provide training for leadership in government, and shall prepare students and elected officials for public service in the tradition established by The Honorable Kenneth L. Maddy during his more than 25 years of service to the citizens of California.

(b) The Kenneth L. Maddy Institute shall operate under the name “Kenneth L. Maddy Institute” or, when appropriate, under the name “The Maddy Institute.” The Kenneth L. Maddy Institute shall operate through, and be governed by, a board of trustees pursuant to its organization under Section 501(c)(3) of Title 26 of the United States Code. The President of California State University, Fresno, shall be a member of that board of trustees. The board of trustees may establish committees, and delegate authority to those committees, as it deems appropriate.

(c) An executive director shall be responsible for implementing the mission of the institute and supervising its daily operations.

(Amended by Stats. 2003, Ch. 463, Sec. 1. Effective January 1, 2004.)



89260.3

It is the intent of the Legislature that the institute provide public leadership training in two primary areas:

(a) Students nearing completion of the requirements for a bachelor of arts degree or for a master’s degree shall be eligible for internships with local, state, and federal government officials without regard to political party affiliation. The internship experience shall provide students with the opportunity to develop public leadership skills while gaining practical knowledge of the day-to-day operations of government and the political process.

(b) The institute shall develop and sponsor seminars, extension courses, and symposia on topics directly related to public administration in local and state government. The institute shall serve as a nonpartisan training center to provide elected officials with practical, intensive, and convenient instruction in topics such as public finance, staff administration, budget planning, drafting of legislation, and the legislative process. The institute shall issue certificates for completion of course and program modules.

(Added by Stats. 1999, Ch. 593, Sec. 1. Effective October 10, 1999.)



89260.5

Instruction at the institute shall be provided primarily by the California State University, Fresno, supplemented by frequent, in-depth discussions with active and retired appointed and elected public officials, and shall include an oral history element. It is the intent of the Legislature that the institute shall specifically seek to sponsor regular roundtable discussions among experienced elected officials on topics related to public administration, emerging public policy, and legislation in their areas of government service.

(Amended by Stats. 2003, Ch. 463, Sec. 2. Effective January 1, 2004.)






ARTICLE 7.7 - Baccalaureate Degree Nursing Programs

89267

It is the intent of the Legislature:

(a) That, pursuant to funding to be appropriated in the Budget Act of 2007, the trustees should increase, by at least 340, the number of full-time equivalent students in baccalaureate degree nursing programs, beginning in the 2007–08 fiscal year.

(b) That the trustees provide a report to the Governor and the Legislature on or before March 15, 2007, on the proposed expenditure plans to expand nursing programs to enroll an additional 340 full-time equivalent students as a result of the funds appropriated in the Budget Act of 2007.

(c) To support the expansion of future baccalaureate degree nursing enrollment with annual appropriations in the State Budget Act.

(d) That the funding for the baccalaureate degree enrollment expansions referenced in this section be funded within the general enrollment growth funding that is traditionally provided to the California State University during the annual state budget process.

(e) To encourage the university, in providing programs under this article, to establish partnerships or collaborations with community colleges to facilitate the education of students in bachelor of the science of nursing (BSN) or entry-level master’s nursing programs.

(Amended by Stats. 2007, Ch. 522, Sec. 12. Effective January 1, 2008.)



89267.3

The California State University may establish priorities for admission to baccalaureate degree nursing programs, but it shall not disqualify or prohibit any student who possesses a baccalaureate or higher degree from enrolling in, and completing, a baccalaureate degree nursing program on the sole basis of that student’s possession of the degree.

(Added by Stats. 2007, Ch. 522, Sec. 13. Effective January 1, 2008.)



89267.5

(a) As used in this section, “ADN-to-BSN student” means a person who meets all of the following qualifications:

(1) The person has earned an associate degree in nursing from a California Community College from a program approved by the Board of Registered Nursing.

(2) The person is licensed to work in California as a registered nurse.

(3) The person is applying to the California State University to earn a bachelor of science in nursing.

(b) Prior to the commencement of the 2012–13 academic year, the Chancellor of the California State University shall implement articulated nursing degree transfer pathways between the California Community Colleges and the California State University. The articulated nursing degree transfer pathways shall, at a minimum, comply with both of the following requirements:

(1) A campus of the California State University shall not require an ADN-to-BSN student to complete any duplicative courses for which the content is already required by the Board of Registered Nursing for licensure or that the student has already satisfied by earning the associate degree in nursing and becoming licensed as a registered nurse.

(2) A campus of the California State University shall not require an ADN-to-BSN student, who has taken a prerequisite course at a California community college to earn the associate degree in nursing, to take the same prerequisite course or same content from that prerequisite course at the university for the bachelor of science in nursing degree.

(c) The Chancellor of the California State University and the Chancellor of the California Community Colleges may appoint representatives from their respective institutions to work collaboratively to provide advice and assistance on either or both of the following:

(1) Implementation of the articulated nursing degree transfer pathways.

(2) Identification of additional components to be included that are consistent with providing ADN-to-BSN students with a streamlined nursing degree transfer pathway consistent with the finding in subdivision (g) of Section 1 of Chapter 283 of the Statutes of 2009.

(d) By March 15, 2011, the Legislative Analyst’s Office shall prepare and submit to the Legislature and the Governor a report on the status of plans to implement articulated nursing degree transfer pathways between the California Community Colleges and the California State University. This report may be part of its annual budget report to the Legislature.

(Amended by Stats. 2010, Ch. 328, Sec. 59. Effective January 1, 2011.)






ARTICLE 9 - Doctor of Nursing Practice Degree Pilot Program

89280

The Legislature finds and declares all of the following:

(a) The State of California faces an ever-increasing nursing shortage that jeopardizes the health and well-being of the state’s citizens.

(b) Colleges and universities need to expand nursing education programs to prepare more nurses to meet the state’s growing demand for nurses. An estimated state shortage of 47,600 registered nurses is expected by 2010, and by 2020 the shortage is projected to reach 116,600 according to the Governor’s California Nurse Education Initiative Annual Report, September 2006.

(c) Well-trained nursing faculty and practitioners are critical to the ability to expand nursing programs.

(d) Because of the urgent need to prepare and graduate increased numbers of nurses, it is the intent of the Legislature to establish a pilot program that grants the California State University authority to offer the Doctor of Nursing Practice degree, as an exception to the Master Plan for Higher Education.

(Added by Stats. 2010, Ch. 416, Sec. 1. Effective January 1, 2011. Repealed as of July 1, 2018, pursuant to Section 89284.)



89281

(a) Notwithstanding Section 66010.4, in order to meet specific nursing education needs in California, the California State University may establish a Doctor of Nursing Practice degree pilot program at three campuses chosen by the Board of Trustees to award the Doctor of Nursing Practice degree, as described in this section.

(b) The authority to award the Doctor of Nursing Practice degree is limited to the discipline of nursing practice. The Doctor of Nursing Practice degree offered by the California State University through the degree pilot program shall be distinguished from the doctor of philosophy degree offered at, or in conjunction with, the University of California.

(c) The Doctor of Nursing Practice degree pilot program offered by the California State University shall focus on the preparation of clinical faculty to teach in postsecondary nursing education programs and may also train nurses for advanced nursing practice or nurse leadership, or both. The degree pilot program shall not replace or supplant master’s degree nursing programs offered, as of January 1, 2010, by the California State University. The degree pilot program shall be designed to enable professionals to earn the degree while working full time.

(d) A Doctor of Nursing Practice degree pilot program established by the California State University is not exempt from any review and approval processes, including those performed by the California Postsecondary Education Commission.

(e) In implementing subdivision (a), the California State University shall comply with the following requirements:

(1) Enrollment and maintenance shall be limited to no more than 90 full-time equivalent students (FTES) in the degree pilot program at all three campuses combined.

(2) Funding on a per FTES basis for each new student in the degree pilot program shall be within the California State University’s enrollment growth levels as agreed to in the annual Budget Act. Enrollments in the degree pilot program shall not alter the California State University’s ratio of graduate instruction to total enrollment, and shall not diminish enrollment growth in university undergraduate programs. Funding provided from the state for each FTES shall be at the agreed-upon marginal costs calculation that the California State University receives for graduate enrollment.

(3) The California State University shall provide any initial funding needed for the degree pilot program authorized by this article from within existing budgets for academic programs support, without diminishing the quality of program support offered to California State University undergraduate programs. Funding for the degree pilot program shall not reduce undergraduate enrollments at the California State University. It is the intent of the Legislature that the California State University seek private donations or other nonstate funds to fund startup costs for the degree pilot program.

(Added by Stats. 2010, Ch. 416, Sec. 1. Effective January 1, 2011. Repealed as of July 1, 2018, pursuant to Section 89284.)



89282

(a) The California State University (CSU), the Legislative Analyst’s Office, and the Department of Finance shall jointly conduct a statewide evaluation of CSU Doctor of Nursing Practice degree pilot programs authorized pursuant to Section 89281 and implemented under this article. The results of the evaluation shall be reported, in writing, to the Legislature and the Governor on or before January 1, 2017. The evaluation shall consider all of the following:

(1) The number of Doctor of Nursing Practice degree pilot programs implemented, including information regarding the number of applicants, admissions, enrollments, degree recipients, time-to-degree, and attrition.

(2) The extent to which the post-master’s degree pilot programs are fulfilling identified state needs for training doctorally prepared nurses.

(3) Statewide supply and demand data that considers capacity at the University of California and in California’s independent colleges and universities.

(4) Information on the place of employment of students and the subsequent job placement of graduates.

(5) Any available evidence on the effects that the graduates of the degree pilot program are having on addressing the state’s nursing shortage.

(6) Pilot program costs and the fund sources that were used to finance the program, including a calculation of cost per degree awarded.

(7) The costs of the degree pilot program to students, the amount of financial aid offered, and student debt levels of graduates of the program.

(8) The extent to which the degree pilot program is in compliance with the requirements of this article.

(9) Recommendations for the degree pilot program, including whether the program should be continued or modified.

(b) (1) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(2) This section shall remain in effect only until January 1, 2021, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2021, deletes or extends that date.

(Amended by Stats. 2014, Ch. 511, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2021, by its own provisions.)



89283

(a) The California State University shall permit students who enroll in the degree pilot program prior to July 1, 2018, to complete their coursework on or after July 1, 2018.

(b) The California State University shall not enroll any new students in the degree pilot program on or after July 1, 2018.

(Added by Stats. 2010, Ch. 416, Sec. 1. Effective January 1, 2011. Repealed as of July 1, 2018, pursuant to Section 89284.)



89284

This article shall remain in effect only until July 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2010, Ch. 416, Sec. 1. Effective January 1, 2011. Repealed as of July 1, 2018, by its own provisions. Note: Repeal affects Article 9, commencing with Section 89280. Section 89282 has a later repeal date.)






ARTICLE 10 - Expenditures for Undergraduate and Graduate Instruction and Research Activities

89290

(a) The California State University shall report biennially to the Legislature and the Department of Finance, on or before October 1, 2014, and on or before October 1 of each even-numbered year thereafter, on the total costs of education at the California State University.

(b) The report prepared under this section shall identify the costs of undergraduate education, graduate academic education, graduate professional education, and research activities. All four categories listed in this subdivision shall be reported in total and disaggregated separately by health sciences disciplines, disciplines included in paragraph (10) of subdivision (b) of Section 89295, and all other disciplines. The university shall also separately report on the cost of education for postbaccalaureate teacher education programs. For purposes of this report, research for which a student earns credit toward his or her degree program shall be identified as undergraduate education or graduate education, as appropriate.

(c) The costs shall also be reported by fund source, including all of the following:

(1) State General Fund.

(2) Systemwide tuition and fees.

(3) Nonresident tuition and fees and other student fees.

(d) For any report submitted under this section before January 1, 2017, the costs shall, at a minimum, be reported on a systemwide basis. For any report submitted under this section on or after January 1, 2017, the costs shall be reported on both a systemwide and campus-by-campus basis.

(e) A report to be submitted pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(f) Pursuant to Section 10231.5 of the Government Code, the requirement for submitting a report under this section shall be inoperative on January 1, 2021, pursuant to Section 10231.5 of the Government Code.

(Added by Stats. 2013, Ch. 50, Sec. 3. Effective July 1, 2013.)






ARTICLE 10.5 - Reporting of Performance Measures

89295

(a) For purposes of this section, the following terms are defined as follows:

(1) The “four-year graduation rate” means the percentage of a cohort of undergraduate students who entered the university as freshmen at any campus and graduated from any campus within four years.

(2) The “six-year graduation rate” means the percentage of a cohort of undergraduate students who entered the university as freshmen at any campus and graduated from any campus within six years.

(3) The “two-year transfer graduation rate” means the percentage of a cohort of undergraduate students who entered the university at any campus as junior-level transfer students from the California Community Colleges and graduated from any campus within two years.

(4) The “three-year transfer graduation rate” means the percentage of a cohort of undergraduate students who entered the university as junior-level transfer students from the California Community Colleges at any campus and graduated from any campus within three years.

(5) The “four-year transfer graduation rate” means the percentage of a cohort of undergraduate students who entered the university as junior-level transfer students from the California Community Colleges at any campus and graduated from any campus within four years.

(6) “Low-income student” means an undergraduate student who has an expected family contribution, as defined in subdivision (g) of Section 69432.7, at any time during the student’s matriculation at the institution that would qualify the student to receive a federal Pell Grant. The calculation of a student’s expected family contribution shall be based on the Free Application for Federal Student Aid (FAFSA) application or an application determined by the California Student Aid Commission to be equivalent to the FAFSA application submitted by that applicant.

(b) Commencing with the 2013–14 academic year, the California State University shall report, by March 15 of each year, on the following performance measures for the preceding academic year, to inform budget and policy decisions and promote the effective and efficient use of available resources:

(1) The number of California Community College transfer students enrolled and the percentage of California Community College transfer students as a proportion of the total number of undergraduate students enrolled.

(2) The number of new California Community College transfer students enrolled and the percentage of new California Community College transfer students as a proportion of the total number of new undergraduate students enrolled.

(3) The number of low-income students enrolled and the percentage of low-income students as a proportion of the total number of undergraduate students enrolled.

(4) The number of new low-income students enrolled and the percentage of low-income students as a proportion of the total number of new undergraduate students enrolled.

(5) The four-year graduation rate for students who entered the university four years prior and, separately, for low-income students in that cohort.

(6) The four-year and six-year graduation rates for students who entered the university six years prior and, separately, for low-income students in that cohort.

(7) The two-year transfer graduation rate for students who entered the university two years prior and, separately, for low-income students in that cohort.

(8) The two-year and three-year transfer graduation rates for students who entered the university three years prior and, separately, for low-income students in that cohort.

(9) The two-year, three-year, and four-year transfer graduation rates for students who entered the university four years prior and, separately, for low-income students in that cohort.

(10) The number of degree completions annually, in total and for the following categories:

(A) Freshman entrants.

(B) California Community College transfer students.

(C) Graduate students.

(D) Low-income students.

(11) The percentage of freshman entrants who have earned sufficient course credits by the end of their first year of enrollment to indicate that they will graduate within four years.

(12) The percentage of California Community College transfer students who have earned sufficient course credits by the end of their first year of enrollment to indicate that they will graduate within two years.

(13) For all students, the total amount of funds received from all sources identified in subdivision (c) of Section 89290 for the year, divided by the number of degrees awarded that same year.

(14) For undergraduate students, the total amount of funds received from all sources identified in subdivision (c) of Section 89290 for the year expended for undergraduate education, divided by the number of undergraduate degrees awarded that same year.

(15) The average number of California State University course credits and the total course credits, including credits accrued at other institutions, accumulated by all undergraduate students who graduated, and separately for freshman entrants and California Community College transfer students.

(16) (A) The number of degree completions in science, technology, engineering, and mathematics (STEM) fields, in total, and separately for undergraduate students, graduate students, and low-income students.

(B) For purposes of subparagraph (A), “STEM fields” include, but are not necessarily limited to, all of the following: computer and information sciences, engineering and engineering technologies, biological and biomedical sciences, mathematics and statistics, physical sciences, and science technologies.

(c) It is the intent of the Legislature that the appropriate policy and fiscal committees of the Legislature review these performance measures in a collaborative process with the Department of Finance, the Legislative Analyst’s Office, individuals with expertise in statewide accountability efforts, the University of California, the California State University, and, for purposes of data integrity and consistency, the California Community Colleges, and consider any recommendations for their modification and refinement. It is further the intent of the Legislature that any modification or refinement of these measures be guided by the legislative intent expressed in Section 66010.93.

(Amended by Stats. 2014, Ch. 687, Sec. 9. Effective September 27, 2014.)









CHAPTER 3 - Students

ARTICLE 1 - Student Body Organizations

89300

(a) A student body organization may be established at any state university under the supervision of the university officials for the purpose of providing essential activities closely related to, but not normally included as a part of, the regular instructional program of the university. The organization may also operate a campus store, a cafeteria, and other projects not inconsistent with the purposes of the university, and property of the university may be leased to the organization for those purposes.

(b) (1) The trustees may fix fees for voluntary membership in the organization established at a state university.

(2) (A) Notwithstanding any law to the contrary, if a student body organization is established at any state university, upon the favorable vote of two-thirds of the students voting in an election held for this purpose, in a manner that the trustees shall prescribe, and open to all regular students enrolled in the university, the trustees shall fix a membership fee which shall be required of all regular, limited, and special session students attending the university. No fees shall be charged to students registering solely in extension classes.

(B) The trustees may approve an increase or decrease in the student body fee only after the fee increase or decrease has been approved by a majority of students voting in a referendum established for that purpose.

(C) The required fee shall be subject to referendum at any time upon the presentation of a petition to the president of the university containing the signatures of 10 percent of the regularly enrolled students at the university. A successful referendum shall take effect with the beginning of the academic year following that in which the election was held.

(D) Payment of membership fees pursuant to this section shall be a prerequisite to enrollment in the university, except that if sufficient funds are available, any state university student, subject to the regulations of the trustees establishing standards in that regard, may agree to work off the amount of the fee at the prevailing rate of the university for student assistants. The trustees may adopt regulations setting standards for determining which students shall be eligible to work off the amount of the fee.

(c) The revenues raised pursuant to this section may, in addition to expenditures for other lawful purposes involved in the operations of the student body organization, be expended to provide for the support of governmental affairs representatives who may be attending upon the State Legislature or upon offices and agencies in the executive branch of the state government.

(d) The trustees may fix a fee for voluntary membership in a statewide student organization that represents the students of the California State University and the student body organizations of the campuses of the California State University. The trustees shall provide students either the ability to affirmatively elect to pay this fee, or a clear and unambiguous means to decline the payment of this fee, each time the fee is assessed.

(Amended by Stats. 2014, Ch. 511, Sec. 3. Effective January 1, 2015.)



89301

Notwithstanding any provision of law to the contrary, except as provided pursuant to Section 89707.5 with respect to nonresident students who are citizens and residents of a foreign country and who are not citizens of the United States, student body organization membership fees authorized under the provisions of Section 89300 shall be collected by the officials of the campus of the California State University, together with all tuition and material and service fees, at the time of registration, except where a student loan or grant from a recognized training program or student aid program has been delayed and there is reasonable proof that the funds will be forthcoming. Exception may also be made where changes are made during the change of program period which result in a higher fee category than paid at the time of registration. All unexpended funds and money collected on behalf of, or by, student body organizations, except funds and money collected from commercial services as provided in Section 89905, shall, with the approval of an appropriate officer of the student body organization, be deposited in trust by the chief fiscal officer of the campus. The money shall, subject to the approval of the trustees, be deposited or invested in any one or more of the following ways:

(a) Deposits in trust accounts of the centralized State Treasury system pursuant to Sections 16305 to 16305.7, inclusive, of the Government Code or in the California State University Trust Fund or in a bank or banks whose accounts are insured by the Federal Deposit Insurance Corporation.

(b) Investment certificates or withdrawable shares in state-chartered savings and loan associations and savings accounts of federal savings and loan associations, if the associations are doing business in this state and have their accounts insured by the Federal Savings and Loan Insurance Corporation and if any money so invested or deposited is invested or deposited in certificates, shares, or accounts fully covered by the insurance.

(c) Purchase of any of the securities authorized for investment by Section 16430 of the Government Code or investment by the Treasurer in those securities.

(d) Participation in funds which are exempt from federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code and which are open exclusively to nonprofit colleges, universities, and independent schools.

(e) Investment certificates or withdrawable shares in federal or state credit unions, if the credit unions are doing business in this state and have their accounts insured by the National Credit Union Administration and if any money so invested or deposited is invested or deposited in certificates, shares, or accounts fully covered by such insurance.

All moneys received by a state university from any agency of the state or federal government for the payment of student body organizations membership fees of students attending the state university shall be deposited or invested as provided above.

(Amended by Stats. 1983, Ch. 143, Sec. 118.)



89302

All money collected by a campus of the California State University on behalf of a student body organization under Sections 89046, 89047, 89300, 89301, and 89750, shall be available for such purposes of the student body organization as are approved by the trustees.

The chief fiscal officer of each campus of the California State University shall be custodian of these moneys and provide the necessary accounting records and controls thereof.

These funds may be expended by the custodian only upon the submission of an appropriate claim schedule by officers of the student body organization.

The campus of the California State University shall be reimbursed by the student body organization an amount to cover the cost of the custodial and accounting services provided by the campus of the California State University in connection with these funds.

Student body funds used for scholarships, grants-in-aid, stipends, loans, and similar expenditures shall conform to the regulations of the trustees. The funds shall be approved by the financial aids office before the funds are expended and shall be reflected on the student’s record kept in that office. The student’s financial aid record shall include all the funds received by the student.

(Amended by Stats. 1983, Ch. 143, Sec. 119.)



89303

The trustees may provide for the construction of a building to serve as a student body center to be financed entirely or in part by fees required of students as authorized in Section 89304 pursuant to the provisions of the State University Revenue Bond Act of 1947.

(Amended by Stats. 1985, Ch. 106, Sec. 23.)



89304

(a) Upon the favorable vote of two-thirds of the students voting in an election held for the purpose at a state university, in the manner the trustees shall prescribe, and open to all regular students enrolled in the state university, the trustees are authorized to establish, in addition to any other student fee the trustees are authorized to establish, a building and operating fee, not to exceed forty dollars ($40) per student per academic year, which shall be required of all students attending the state university. All unexpended funds and money collected by any state university under this section shall be available for financing, operating, and constructing a student body center. All unexpended funds collected by any state university under this section shall be deposited or invested in trust by the chief fiscal officer of that state university in any one or more of the following ways:

(1) Deposits in trust accounts of the centralized treasury system pursuant to Sections 16305 to 16305.7, inclusive, of the Government Code or in the California State University Trust Fund or in a bank or banks whose accounts are insured by the Federal Deposit Insurance Corporation.

(2) Investment certificates or withdrawable shares in state-chartered savings and loan associations and savings accounts of federal savings and loan associations, if the associations are doing business in this state and have their accounts insured by the Federal Savings and Loan Insurance Corporation.

(3) Purchase of any of the securities authorized for investment by Section 16430 of the Government Code or investment by the Treasurer in those securities.

(4) Participation in funds that are exempt from federal income tax pursuant to Section 501(c)(3) of Title 26 of the United States Code and that are open exclusively to nonprofit colleges, universities, and independent schools.

(5) Investment certificates or withdrawable shares in federal or state credit unions, if the credit unions are doing business in this state and have their accounts insured by the National Credit Union Administration and if any money so invested or deposited is invested or deposited in certificates, shares, or accounts fully covered by that insurance.

(b) All revenues received by the trustees under this section may be pledged for the acquisition, construction, and improvement of student body center projects pursuant to the State University Revenue Bond Act of 1947 (Article 2 (commencing with Section 90010) of Chapter 8), and may also be pledged to supplement other revenue funded projects relating to debt obligations issued by the trustees pursuant to the State University Revenue Bond Act of 1947. Nothing in this section shall be construed as altering or permitting a change in the pledge of student body center fee revenues established in connection with debt obligations issued prior to the enactment of this section and pursuant to the State University Revenue Bond Act of 1947.

(c) The chief fiscal officer of each state university shall be custodian funds collected by a state university under this section, and shall provide the necessary accounting records and controls thereof.

The state university shall be reimbursed from these funds in an amount to cover the cost of the custodial and accounting services provided by the state university in connection with these funds.

(d) The funds collected by a state university under this section may be expended by the custodian only upon the submission of an appropriate claim schedule by an elected representative of the student body or his or her appointee.

(Amended by Stats. 2000, Ch. 285, Sec. 1. Effective January 1, 2001.)






ARTICLE 1.5 - Gloria Romero Open Meetings Act of 2000

89305

This article shall be known, and may be cited, as the Gloria Romero Open Meetings Act of 2000.

(Added by Stats. 2000, Ch. 330, Sec. 1. Effective January 1, 2001.)



89305.1

(a) A legislative body of a student body organization shall conduct its business in public meetings. All meetings of the legislative body shall be open and public, and all persons shall be permitted to attend any meeting of the legislative body, except as otherwise provided in this article.

(b) (1) As used in this article:

(A) “Legislative body” means any or all of the following:

(i) The governing body of any entity formed or operating pursuant to Section 89300.

(ii) The governing body of any statewide student organization that represents either the students of the California State University or the governing bodies of the student body organizations of the campuses of the California State University, or both.

(iii) A commission, committee, board, subboard, or other body, whether permanent or temporary, created by charter, resolution, or formal action of a legislative body described in clause (i) or (ii). However, an advisory committee is not a legislative body, except that a standing committee of a legislative body, irrespective of its composition, that has a continuing subject matter jurisdiction, or a meeting schedule established by charter, resolution, or formal action of a legislative body is a legislative body for purposes of this article.

(B) “Meeting” includes any congregation of a majority of the membership of a legislative body at the same time and place to hear, discuss, or deliberate upon any item that is within the subject matter jurisdiction of the legislative body to which it pertains. “Meeting” does not include, and nothing in this section imposes the requirements of this article upon, any of the following:

(i) Individual contacts or conversations between a member of a legislative body and any other person.

(ii) The attendance of a majority of the members of a legislative body at a conference or similar gathering open to the public that involves a discussion of issues of general interest to the public or to higher education of the type represented by the legislative body, provided that a majority of the members do not discuss among themselves, other than as a part of the scheduled program, business of a specified nature that is within the subject matter jurisdiction of the legislative body. Nothing in this clause is intended to allow members of the public free admission to a conference or similar gathering at which the organizers have required other participants or registrants to pay fees or charges as a condition of attendance.

(iii) The attendance of a majority of the members of a legislative body at an open and noticed meeting of another body or entity created or formed by the legislative body, provided that a majority of the members do not discuss among themselves, other than as a part of the scheduled meeting, business of a specific nature that is within the subject matter jurisdiction of the legislative body.

(iv) The attendance of a majority of the members of a legislative body at a purely social or ceremonial occasion, provided that a majority of the members do not discuss among themselves business of a specific nature that is within the subject matter jurisdiction of the legislative body.

(2) For the purposes of this section, “teleconference” means a meeting of a legislative body, the members of which are in different locations, connected by electronic means, through either audio or video, or both.

(c) (1) Notwithstanding any other provision of law, the legislative body may use teleconferencing for the benefit of the public and the legislative body in connection with any meeting or proceeding authorized by law. The teleconferenced meeting or proceeding shall comply with all requirements of this chapter and all otherwise applicable provisions of law.

(2) Teleconferencing, as authorized by this section, may be used for all purposes in connection with any meeting within the subject matter jurisdiction of the legislative body. All votes taken during a teleconferenced meeting shall be by rollcall.

(3) If the legislative body elects to use teleconferencing, it shall post agendas at all teleconference locations and conduct teleconference meetings in a manner that protects the statutory and constitutional rights of the parties or the public appearing before the legislative body. Each teleconference location shall be identified in the notice and agenda of the meeting or proceeding, and each teleconference location shall be accessible to the public. The agenda shall provide an opportunity for members of the public to address the legislative body directly pursuant to Section 89306 at each teleconference location.

(d) Nothing in this section shall prohibit a student body organization from providing the public with additional teleconference locations.

(e) No legislative body shall take action by secret ballot, whether preliminary or final.

(Added by Stats. 2000, Ch. 330, Sec. 1. Effective January 1, 2001.)



89305.4

As used in this article, “action taken” means a collective decision made by a majority of the members of a legislative body, a collective commitment or promise by a majority of the members of a legislative body to make a positive or a negative decision, or an actual vote by a majority of the members of a legislative body when sitting as a body or entity, upon a motion, proposal, report, resolution, order, or recommendation.

(Added by Stats. 2000, Ch. 330, Sec. 1. Effective January 1, 2001.)



89305.5

(a) Each legislative body shall annually establish, by resolution, bylaws, or whatever other rule is required for the conduct of business by that body, the time and locations for holding regular meetings.

(b) (1) At least 72 hours before a regular meeting, the legislative body, or its designee, shall post an agenda containing a brief general description of each item of business to be transacted or discussed at the meeting, including items to be discussed in closed session. A brief general description of an item generally need not exceed 20 words. The agenda shall specify the time and location of the regular meeting and shall be posted in a location that is freely accessible to members of the public.

(2) No action or discussion shall be undertaken on any item not appearing on the posted agenda, except that a member of a legislative body, or a member of his or her staff, may briefly respond to statements made or questions posed by a person exercising his or her public testimony rights under Section 89306. In addition, on his or her own initiative or in response to questions posed by the public, a member of a legislative body, or a member of his or her staff, may ask a question for clarification, make a brief announcement, or make a brief report on his or her own activities. Furthermore, a member of a legislative body, or the body itself, subject to the rules or procedures of the legislative body, may provide a reference to staff or other resources for factual information, request staff to report back to the body at a subsequent meeting concerning any matter, or take action to direct staff to place a matter of business on a future agenda.

(c) Notwithstanding subdivision (b), the legislative body may take action on items of business that do not appear on the posted agenda, but are publicly identified under any of the following conditions:

(1) Upon a determination, pursuant to Section 89306.5, by the membership of the legislative body that an emergency situation exists.

(2) Upon a determination by a two-thirds vote of the members of the legislative body present at the meeting, or, if less than two-thirds of the members are present, a unanimous vote of those members present, that there is a need to take immediate action and that the need for action came to the attention of the legislative body subsequent to the agenda being posted as specified in subdivision (b).

(3) The item was posted pursuant to subdivision (b) for a prior meeting of the legislative body occurring not more than five calendar days prior to the present meeting.

(Added by Stats. 2000, Ch. 330, Sec. 1. Effective January 1, 2001.)



89305.7

Any person may request that a copy of the agenda, or a copy of all the documents that constitute the agenda packet, of any meeting of a legislative body be mailed to that person. Upon receipt of the written request, the legislative body or its designee shall cause the requested materials to be mailed at the time the agenda is posted pursuant to Section 89305.5 or upon distribution to all, or a majority of all, of the members of a legislative body, whichever occurs first. Any request for mailed copies of agendas or agenda packets shall be valid for the calendar year in which it is filed, and shall be renewed following January 1 of each year. The legislative body may establish a fee for mailing the agenda or agenda packet, and that fee shall not exceed the cost of providing the service. Failure of the requesting person to receive the agenda or agenda packet pursuant to this section shall not constitute grounds for invalidation of the actions of the legislative body taken at the meeting for which the agenda or agenda packet was not received.

(Added by Stats. 2000, Ch. 330, Sec. 1. Effective January 1, 2001.)



89306

(a) (1) Every agenda for regular meetings shall provide an opportunity for members of the public to directly address the legislative body on any item affecting higher education at the campus or statewide level, provided that no action shall be taken on any item not appearing on the agenda unless the action is otherwise authorized by subdivision (c) of Section 89305.5.

(2) Notwithstanding paragraph (1), the agenda need not provide an opportunity for members of the public to address the legislative body on any item that has already been considered by a committee, composed exclusively of members of the respective legislative body at a public meeting wherein all interested members of the public were afforded the opportunity to address the committee on the item, before or during the committee’s consideration of the item, unless the item has been substantially changed, as determined by the legislative body, since the committee heard the item.

(3) Every notice for a special meeting shall provide an opportunity for members of the public to directly address the legislative body concerning any item that has been described in the notice for the meeting before or during consideration of that item.

(b) A legislative body may adopt reasonable regulations to ensure that the intent of subdivision (a) is carried out, including, but not necessarily limited to, regulations limiting the amount of time allocated for public testimony on a particular issue and for each individual speaker.

(c) A legislative body shall not prohibit public criticism of anything related to the student body organization, the legislative body, or both. Nothing in this subdivision shall confer any privilege or protection for expression beyond that otherwise provided by law.

(Added by Stats. 2000, Ch. 330, Sec. 1. Effective January 1, 2001.)



89306.5

(a) A special meeting may be called at any time by the presiding officer of a legislative body, or by a majority of the membership of the legislative body, by providing written notice to each member of the legislative body, and to each local newspaper of general circulation and radio or television station that has requested notice of special meetings at least 24 hours prior to the meeting. The written notice shall specify the time and place of the meeting and the business to be transacted or discussed. No other business shall be considered at these meetings by the legislative body. Written notice may be dispensed with as to any member who, at or prior to the time the meeting convenes, provides the clerk or the secretary of the legislative body with a waiver of written notice. Written notice may also be dispensed with as to any member who is actually present at the meeting at the time it convenes.

(b) The call and notice shall be posted at least 24 hours prior to the special meeting in a location that is freely accessible to members of the public.

(c) In the case of an emergency situation involving matters upon which prompt action is necessary due to the disruption or threatened disruption of public facilities, a legislative body may hold an emergency meeting without complying with either the 24-hour notice requirement or the 24-hour posting requirement of subdivision (b), or both.

(d) (1) For purposes of this section, “emergency situation” means either of the following:

(A) Work stoppage or other activity that severely impairs public health, safety, or both, as determined by a majority of the membership of the legislative body.

(B) Crippling disaster that severely impairs public health, safety, or both, as determined by a majority of the membership of the legislative body.

(2) Each local newspaper of general circulation and radio or television station that has requested notice of special meetings pursuant to subdivision (a) shall be notified by the presiding officer of the legislative body, or his or her designee, one hour prior to the emergency meeting by telephone. If necessary, the presiding officer or designee shall use all of the telephone numbers provided in the most recent request of that newspaper or station for notification of special meetings to notify the newspaper or radio of the special meeting.

(3) If telephone services are not functioning, the notice requirements of this section shall be deemed waived, and the legislative body, or designee, shall notify those newspapers, radio stations, or television stations of the fact of the holding of the emergency meeting, the purpose of the meeting, and any action taken at the meeting as soon after the meeting as possible.

(e) Notwithstanding subdivision (c) of Section 89307, the legislative body shall not meet in closed session during a meeting called pursuant to this section.

(f) All special meeting requirements prescribed in subdivision (a) shall be applicable to a meeting called pursuant to subdivision (c), with the exception of the 24-hour notice requirement.

(g) The legislative body shall post in a public place, as soon after the meeting as possible and for a minimum of 10 days, the minutes of a meeting called pursuant to subdivision (c), a list of persons who the presiding officer of the legislative body, or designee, notified or attempted to notify, a copy of the rollcall vote, and any actions taken at the meeting.

(Added by Stats. 2000, Ch. 330, Sec. 1. Effective January 1, 2001.)



89307

(a) Any legislative body may hold a closed session under any of the following circumstances:

(1) A closed session with its negotiator prior to the purchase, sale, exchange, or lease of real property by or for the student body organization to grant authority to its negotiator regarding the price and terms of payment for the purchase, sale, exchange, or lease. Prior to the closed session, the legislative body shall hold an open and public session in which it identifies its negotiators, the real property or real properties that the negotiations may concern, and the person or persons with whom its negotiators may negotiate.

(2) For purposes of this subdivision:

(A) A negotiator may be a member of the legislative body.

(B) “Lease” includes renewal or renegotiation of a lease.

(b) (1) Based on advice of its legal counsel, holding a closed session to confer with, or receive advice from, its legal counsel regarding a liability claim or pending litigation when discussion in open session concerning the matter would prejudice the position of the student body organization in the litigation.

(2) For purposes of this subdivision, all applications of the lawyer-client privilege other than those provided in this section are hereby abrogated. This section is the exclusive expression of the lawyer-client privilege for purposes of conducting closed-session meetings pursuant to this article.

(3) For purposes of this subdivision, “litigation” means any adjudicatory proceeding, including, but not limited to, eminent domain, court proceeding, or a proceeding of an administrative body exercising its adjudicatory authority, hearing officer, or arbitrator.

(4) For purposes of this subdivision, litigation shall be considered pending when any of the following circumstances exist:

(A) Litigation, to which the student body organization is a party, has been initiated formally.

(B) A point has been reached where, in the opinion of the legislative body on the advice of its legal counsel, based on existing facts and circumstances, there is a significant exposure to litigation against the student body organization.

(C) Based on existing facts and circumstances, the legislative body is meeting only to decide whether a closed session is authorized pursuant to subparagraph (B).

(D) Based on existing facts and circumstances, the legislative body has decided to initiate, or is deciding whether to initiate, litigation.

(5) For purposes of subparagraphs (B), (C), and (D) of paragraph (4), “existing facts and circumstances” shall consist only of one of the following:

(A) Facts and circumstances that might result in litigation against the student body organization, but which the organization believes are not yet known to a potential plaintiff or plaintiffs, which facts and circumstances need not be disclosed.

(B) Facts and circumstances, including, but not necessarily limited to, an accident, disaster, incident, or transactional occurrence, that might result in litigation against the student body organization and that are known to a potential plaintiff or plaintiffs, which facts or circumstances shall be publicly stated on the agenda or announced.

(C) The receipt of a claim pursuant to the Government Claims Act (Division 3.6 (commencing with Section 810) of Title 1 of the Government Code) or some other written communication from a potential plaintiff threatening litigation.

(D) A statement made by a person in an open and public meeting threatening litigation on a specific matter within the responsibility of the legislative body.

(E) A statement threatening litigation made by a person outside an open and public meeting on a specific matter within the responsibility of the legislative body, so long as the official or employee of the student body organization receiving knowledge of the threat makes a contemporaneous or other record of the statement prior to the meeting. The records so created need not identify the alleged victim of unlawful or tortious sexual conduct or anyone making the threat on their behalf, or identify a public employee who is the alleged perpetrator of any unlawful or tortious conduct upon which a threat of litigation is based, unless the identity of the person has been publicly disclosed.

(6) Nothing in this section shall require disclosure of written communications that are privileged and not subject to disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(7) Prior to holding a closed session pursuant to this section, the legislative body shall state on the agenda or publicly announce and identify the provision of this section that authorizes the closed session. If the session is closed pursuant to paragraph (1), the legislative body shall state the title of or otherwise specifically identify the litigation to be discussed, unless the legislative body states that to do so would jeopardize the ability of the student body organization to effectuate service of process upon one or more unserved parties, or that to do so would jeopardize its ability to conclude existing settlement negotiations to its advantage.

(8) For purposes of this subdivision, a student body organization shall be considered to be a “party” or to have a “significant exposure to litigation” if an officer or employee of the student body organization is a party or has significant exposure to litigation concerning prior or prospective activities or alleged activities during the course and scope of that office or employment, including litigation in which it is an issue whether an activity is outside the course and scope of the office or employment.

(c) (1) Nothing contained in this section shall be construed to prevent a legislative body from holding closed sessions with the Attorney General, district attorney, sheriff, or chief of police, or their respective deputies, on matters posing a threat to the security of public buildings or a threat to the public’s right of access to public services or public facilities, or from holding closed sessions during a regular or special meeting to consider the appointment, employment, evaluation of performance, discipline, or dismissal of an employee of the student body organization or to hear complaints or charges brought against the employee by another person or employee unless the employee requests a public session.

(2) As a condition to holding a closed session on specific complaints or charges brought against an employee by another person or employee, the employee shall be given written notice of his or her right to have the complaints or charges heard in an open session rather than a closed session, which notice shall be delivered to the employee personally or by mail at least 24 hours before the time for holding the session. If notice is not given, any disciplinary or other action taken by the legislative body against the employee based on the specific complaints or charges in the closed session shall be null and void.

(3) A legislative body also may exclude from the public or closed meeting, during the examination of a witness, any or all other witnesses in the matter being investigated by the legislative body.

(4) For the purposes of this subdivision, the term “employee” shall include an officer or an independent contractor who functions as an officer or an employee of the student body organization, but shall not include any elected official, member of a legislative body, or other independent contractor. Closed sessions held pursuant to this section shall not include discussion or action on proposed compensation except for a reduction of compensation that results from the imposition of discipline.

(d) (1) A legislative body shall publicly report any action taken in closed session and the vote or abstention of every member present thereon, as follows:

(A) Approval of an agreement concluding real property negotiations pursuant to subdivision (a) shall be reported after the agreement is final, as follows:

(i) If its own approval renders the agreement final, the legislative body board or subboard shall report that approval and the substance of the agreement in open session at the public meeting during which the closed session is held.

(ii) If final approval rests with the other party to the negotiations, the legislative body shall disclose the fact of that approval and the substance of the agreement upon inquiry by any person, as soon as the other party or its agent has informed the legislative body of its approval.

(B) Approval given to its legal counsel to defend, or seek or refrain from seeking appellate review or relief, or to enter as an amicus curiae in any form of litigation, as the result of a consultation under subdivision (b) shall be reported in open session at the public meeting during which the closed session is held. The report shall identify, if known, the adverse party or parties and the substance of the litigation. In the case of approval given to initiate or intervene in an action, the announcement need not identify the action, the defendants, or other particulars, but shall specify that the direction to initiate or intervene in an action has been given and that the action, the defendants, and the other particulars shall, once formally commenced, be disclosed to any person upon inquiry, unless to do so would jeopardize the ability of the student body organization to effectuate service of process on one or more unserved parties, or that to do so would jeopardize its ability to conclude existing settlement negotiations to its advantage.

(C) Approval given to its legal counsel of a settlement of pending litigation, as defined in subdivision (b), at any stage prior to or during a judicial or quasi-judicial proceeding shall be reported after the settlement is final, as follows:

(i) If a legislative body accepts a settlement offer signed by the opposing party, the legislative body shall report its acceptance and identify the substance of the agreement in open session at the public meeting during which the closed session is held.

(ii) If final approval rests with some other party to the litigation or with the court, then, as soon as the settlement becomes final, and upon inquiry by any person, the legislative body shall disclose the fact of that approval and identify the substance of the agreement.

(D) Action taken to appoint, employ, dismiss, accept the resignation of, or otherwise affect the employment status of an employee of the employee organization in closed session pursuant to subdivision (c) shall be reported at the public meeting during which the closed session is held. Any report required by this subparagraph shall identify the title of the employee’s position. Notwithstanding the general requirement of this subparagraph, the report of a dismissal or of the nonrenewal of an employment contract shall be deferred until the first public meeting following the exhaustion of administrative remedies, if any.

(E) Approval of an agreement concluding labor negotiations with represented employees pursuant to subdivision (e) shall be reported after the agreement is final and has been accepted or ratified by the other party. The report shall identify the item approved and the other party or parties to the negotiation.

(2) Reports that are required to be made pursuant to this subdivision may be made orally or in writing. A legislative body shall provide to any person who has submitted a written request to the legislative body within 24 hours of the posting of the agenda, or to any person who has made a standing request for all documentation as part of a request for notice of meetings pursuant to Section 89306.5, if the requester is present at the time the closed session ends, copies of any contracts, settlement agreements, or other documents that were finally approved or adopted in the closed session. If the action taken results in one or more substantive amendments to the related documents requiring retyping, the documents need not be released until the retyping is completed during normal business hours, provided that the presiding officer of the legislative body, or his or her designee, orally summarizes the substance of the amendments for the benefit of the document requester or any other person present and requesting the information.

(3) The documentation referred to in paragraph (2) shall be available to any person on the next business day following the meeting in which the action referred to is taken or, in the case of substantial amendments, when any necessary retyping is complete.

(4) Nothing in this subdivision shall be construed to require that a legislative body approve actions not otherwise subject to the approval of that legislative body.

(5) No action for injury to a reputational, liberty, or other personal interest may be commenced by or on behalf of any employee or former employee with respect to whom a disclosure is made by a legislative body in an effort to comply with this subdivision.

(e) (1) Notwithstanding any other provision of law, a legislative body may hold closed sessions with the designated representative of the student body organization regarding the salaries, salary schedules, or compensation paid in the form of fringe benefits of its represented and unrepresented employees, and, for represented employees, any other matter within the statutorily provided scope of representation. However, prior to the closed session, the legislative body shall hold an open and public session in which it identifies its designated representatives.

(2) (A) Closed sessions of a legislative body, as permitted in this subdivision, shall be for the purpose of reviewing its position and instructing the designated representative of the student body organization.

(B) Closed sessions, as permitted in this subdivision, may take place prior to and during consultations and discussions with representatives of employee organizations and unrepresented employees.

(C) Closed sessions with the designated representative of the student body organization regarding the salaries, salary schedules, or compensation paid in the form of fringe benefits may include discussion of the available funds and funding priorities of the student body organization, but only insofar as these discussions relate to providing instructions to the designated representative of the student body organization.

(D) Closed sessions held pursuant to this subdivision shall not include final action on the proposed compensation of one or more unrepresented employees.

(E) For the purposes enumerated in this subdivision, a legislative body may also meet with a state conciliator who has intervened in the proceedings.

(3) For the purposes of this subdivision, the term “employee” includes an officer or an independent contractor who functions as an officer or an employee of the student body organization, but shall not include any elected official, member of a legislative body, or other independent contractors.

(f) (1) Prior to holding any closed session, the legislative body shall disclose, in an open meeting, the item or items to be discussed in the closed session. The disclosure may take the form of a reference to the item or items as they are listed by number or letter on the agenda. In the closed session, the legislative body may consider only those matters covered in its statement. Nothing in this subdivision shall require or authorize a disclosure of information prohibited by state or federal law.

(2) After any closed session, the legislative body shall reconvene into open session prior to adjournment, and shall make any disclosures required by subdivision (d) of action taken in the closed session.

(3) The disclosure required to be made in open session pursuant to this subdivision may be made at the location announced in the agenda for the closed session, as long as the public is allowed to be present at that location for the purpose of hearing the announcements.

(Amended by Stats. 2012, Ch. 759, Sec. 3. Effective January 1, 2013.)



89307.1

In the event that any meeting is willfully interrupted by a group or groups of persons so as to render the orderly conduct of that meeting unfeasible, and order cannot be restored by the removal of individuals who are willfully interrupting the meeting, the members of the legislative body conducting the meeting may order the meeting room cleared and continue in session. Only matters appearing on the agenda may be considered in that session. Representatives of the press or other news media, except those participating in the disturbance, shall be allowed to attend any session held pursuant to this section. Nothing in this section shall prohibit the legislative body from establishing a procedure for readmitting an individual or individuals not responsible for willfully disturbing the orderly conduct of the meeting.

(Added by Stats. 2000, Ch. 330, Sec. 1. Effective January 1, 2001.)



89307.2

(a) A legislative body shall not conduct a meeting in a facility that prohibits the admittance of any person, or persons, on the basis of race, religious creed, color, national origin, ancestry, sex, sexual orientation, gender identity, or gender expression, or that is inaccessible to disabled persons, or where members of the public may not be present without making a payment or purchase. This section shall apply to every legislative body as defined in Section 89305.1.

(b) A notice, agenda, announcement, or report required under this article need not identify any victim or alleged victim of tortious sexual conduct or child abuse unless the identity of the person has been publicly disclosed.

(Amended by Stats. 2011, Ch. 637, Sec. 11. Effective January 1, 2012.)



89307.4

Each member of a legislative body who attends a meeting of that legislative body where an action is taken in violation of any provision of this article, with knowledge that the meeting is in violation of this article, is guilty of a misdemeanor.

(Added by Stats. 2000, Ch. 330, Sec. 1. Effective January 1, 2001.)






ARTICLE 2 - Travel Expenses

89310

The trustees may authorize the allowance of actual and necessary traveling expenses to students to participate in the study of matters relating to education at the California State University or in activities that, in the judgment of the president of a particular campus, are integrally related to its formal instructional offerings. Traveling expenses shall not be allowed with respect to student lobbyists or representatives in Sacramento.

Section 11032 of the Government Code does not apply to allowances authorized by this section.

(Amended by Stats. 1995, Ch. 758, Sec. 265. Effective January 1, 1996.)






ARTICLE 3 - Accommodation of Religious Creed

89320

(a) The Trustees of the California State University shall require each state university, in administering any test or examination, to permit any student who is eligible to undergo the test or examination to do so, without penalty, at a time when that activity would not violate the student’s religious creed. This requirement shall not apply if administering the test or examination at an alternate time would impose an undue hardship that could not reasonably have been avoided. In any court proceeding in which the existence of an undue hardship that could not reasonably have been avoided is an issue, the burden of proof shall be upon the institution.

(b) As used in this section, “undue hardship” means an action requiring significant difficulty or expense, when considered in light of the following factors:

(1) The nature and cost of the accommodation needed.

(2) The overall financial resources of the facilities involved in the provision of the reasonable accommodations, the number of persons employed at the facility, and the effect on expenses and resources or the impact otherwise of these accommodations upon the operation of the facility.

(3) The overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of employees, and the number, type, and location of its facilities.

(4) The type of operations, including the composition, structure, and functions of the workforce of the entity.

(5) The geographic separateness, administrative, or fiscal relationship of the facility or facilities.

(Amended by Stats. 2011, Ch. 613, Sec. 1. Effective January 1, 2012.)






ARTICLE 4 - Program for California Residents 60 Years of Age or Older

89330

The Trustees of the California State University may authorize at any of the institutions of the California State University the establishment of a program which allows persons 60 years of age or older to enroll in regular credit courses without requiring the payment of the application for admission fee and regular session registration fees.

(Amended by Stats. 1983, Ch. 143, Sec. 121.)



89331

Each program established pursuant to this article shall be maintained in accordance with the following standards:

(a) Enrollment shall be limited to qualified persons who are residents, as defined by Section 68017, and are 60 years of age or older on the residence determination date.

(b) Persons enrolling in the program shall be registered last, after regular students have been registered for classes.

(c) No special classes limited to, or designed particularly for, senior citizens shall be established.

(Added by Stats. 1979, Ch. 246.)



89332

Fee waivers authorized pursuant to this article shall not be in place of fee waivers for disadvantaged students.

(Added by Stats. 1979, Ch. 246.)



89333

The Trustees of the California State University shall adopt regulations for the effective administration of this article. The Trustees of the California State University shall phase in programs under this article over not less than a three-year period commencing January 1, 1980, except that existing programs may be continued as programs under this article on and after its effective date.

(Amended by Stats. 1983, Ch. 143, Sec. 122.)






ARTICLE 5 - Higher Education Outreach and Assistance Act for Emancipated Foster Youth

89340

This article shall be known, and may be cited as the Higher Education Outreach and Assistance Act for Emancipated Foster Youth.

(Added by Stats. 1996, Ch. 1129, Sec. 1. Effective January 1, 1997.)



89341

(a) The Legislature makes the following findings and declarations:

(1) Children who live in foster care are abused and neglected individuals for whom the state has assumed parental responsibility. Although foster care is designed to reunite those children, when appropriate, with their parents, or to place those children with an adoptive family, many children are neither reunited with their parents nor adopted. When those children reach the age of 18 years, the state terminates its responsibility to those youth. Many of those youth are not prepared to sustain themselves independently. As a result, a disproportionate number of former foster youth are homeless, dependent on public assistance, unemployed, and more likely to commit suicide. Foster youth are also much less likely to attend college than other youth.

(2) In California, there are more than 90,000 children in foster care. Every year 4,000 youth leave foster care upon reaching the age of 18 years. While more than one-half of high school graduates go on to enroll in college, less than 25 percent of foster youth in California enroll in college. Of the foster youth who do enroll in college, only 7 percent enroll in a four-year university.

(3) While the foster youth college enrollment rate is extremely low, the college dropout rate of foster youth is extremely high. Studies also indicate that while few former foster youth enroll in college, even fewer go on to earn a degree. Sixty-seven percent of all emancipated foster youth who enroll in college will drop out before graduation. One of the critical hurdles for this student population to overcome is finding the financial resources to fund their education. Only 10 percent of foster youth who apply for a Cal Grant, California’s need-based financial aid award, actually ever receive that grant.

(4) Emancipated foster youth, who do not have parents to rely upon for support and guidance, suffer unique disadvantages compared to other students. While many students are preoccupied with academic pressures, the primary concerns cited by former foster youth are the absence of family support and the fear of spending the holidays alone. Emancipated foster youth need emotional support and specialized resources from sensitive university staff who understand the unusual circumstances and pressing needs of emancipated foster youth.

(b) Accordingly, the Legislature states its intent that the Trustees of the California State University and the Board of Governors of the California Community Colleges expand the access and retention programs of the university and the community colleges to include the following:

(1) Outreach services to foster youth to encourage their enrollment in a state university or a community college.

(2) Technical assistance to foster youth to assist those prospective students in completing admission applications and financial aid applications.

(Added by Stats. 1996, Ch. 1129, Sec. 1. Effective January 1, 1997.)



89342

The Trustees of the California State University and Board of Governors of the California Community Colleges shall perform the following services to assist emancipated foster youth:

(a) Review housing issues for those emancipated foster youth living in college dormitories to ensure basic housing during the regular academic school year, including vacations and holidays other than summer break.

(b) Provide technical assistance and advice to campuses on ways in which to improve the delivery of services to emancipated foster youth.

(c) Commencing in the 1998-99 academic year, track the retention rates of students who voluntarily disclose to the university or community college their status as former emancipated foster youth.

(Added by Stats. 1996, Ch. 1129, Sec. 1. Effective January 1, 1997.)



89343

The Trustees of the California State University and Board of Governors of the California Community Colleges shall evaluate the extent to which their current programs are meeting the needs of foster youth and how those outreach and retention services can be improved.

(Amended by Stats. 2004, Ch. 193, Sec. 15. Effective January 1, 2005.)



89344

Representation on the appropriate California State University Advisory Councils shall be expanded to include at least one former emancipated foster youth who is either a current or former student at the university.

(Added by Stats. 1996, Ch. 1129, Sec. 1. Effective January 1, 1997.)



89345

The State University Educational Opportunity Program and California Community College Extended Opportunity Programs and Services shall ensure that identified emancipated foster youth are informed of services, including mentoring, provided by these programs.

(Added by Stats. 1996, Ch. 1129, Sec. 1. Effective January 1, 1997.)



89346

The State Department of Social Services and county welfare departments shall, in coordination with the California State University and the California Community Colleges, communicate with foster youth at two grade levels designated jointly by the California State University and the California Community Colleges in order to facilitate the outreach and technical assistance efforts for those prospective students.

(Added by Stats. 1996, Ch. 1129, Sec. 1. Effective January 1, 1997.)



89347

The Student Aid Commission shall provide outreach services and technical assistance to foster youth at the two grade levels designated jointly by the California State University and the California Community Colleges. The State Department of Social Services and county welfare departments shall, in coordination with the Student Aid Commission, communicate with foster youth at the two grade levels designated jointly by the California State University and the California Community Colleges in order to facilitate the Student Aid Commission’s outreach and technical assistance efforts for those prospective students.

(Added by Stats. 1996, Ch. 1129, Sec. 1. Effective January 1, 1997.)









CHAPTER 4 - Child Development Centers

ARTICLE 1 - General Provisions

89400

The Trustees of the California State University and any other public or private nonprofit agency may contract with the State Department of Education to establish and maintain a child development center on or near each state university campus pursuant to the provisions of Chapter 2 (commencing with Section 8200) of Part 6.

(Amended by Stats. 1983, Ch. 143, Sec. 123.)



89401

The trustees and any other public or private nonprofit agency may contract with the Department of Education to establish and maintain such campus childdevelopment centers. Such operating agencies may accept student fees, parent fees, and private funds to operate child development centers and may be reimbursed for eligible costs pursuant to Sections 16708 and 16780.

(Enacted by Stats. 1976, Ch. 1010.)



89402

Notwithstanding any other provision of law, children under two years of age whose parent or parents are students may attend child development centers consistent with the priorities established.

(Enacted by Stats. 1976, Ch. 1010.)



89404

Each child development center maintained pursuant to Section 89400 shall have an advisory council, composed of representatives of the parent-users and persons from fields related to the well-being of children.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - San Francisco State University

89410

The San Francisco State University may maintain a child care center as an integral part of the state university. The center shall be used for observation, demonstration, study, student experience, and student teaching.

(Amended by Stats. 1985, Ch. 106, Sec. 24.)



89411

The trustees shall determine the fee which the state university shall charge the parents or guardian of any child admitted to the center. All fees shall be used to reimburse the state university for the cost of operating and maintaining the center.

(Enacted by Stats. 1976, Ch. 1010.)



89412

No child shall be admitted to the center unless he meets the requirements for admittance to a child development center.

(Enacted by Stats. 1976, Ch. 1010.)



89413

The budget for the center may be prepared and submitted to the trustees with the budget of the state university.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 4.6 - Center for African-American Education Excellence and Achievement

89430

The trustees may establish the Center for African-American Educational Excellence and Achievement. It is the intent of the Legislature that the center be located near the Compton and Watts areas of Los Angeles. Accordingly the center shall be established at California State University Dominguez Hills, the campus in closest proximity to these areas.

(Added by Stats. 1992, Ch. 1277, Sec. 1. Effective January 1, 1993.)



89432

(a) The purpose and mission of the center is to further the education of students and to develop pedagogical materials, procedures, and programs designed to increase the learning skills of African-Americans.

(b) The center may engage in research, training, and development relative to the promotion of educational excellence among African-Americans. In addition, the center may serve as a national repository of information on effective African-American teaching methodology.

(c) If the center is established, its research shall be concentrated in the following areas relating to African-Americans:

(1) Problems and issues which affect the failure or success of African-American students.

(2) The elements of an effective educational program.

(3) The impact of educational reform movements on African-American students and teachers.

(4) Development of strategies which facilitate and promote African-American achievement.

(5) Development of techniques that integrate culture into educational practice.

(6) Continual curriculum development and effective instructional strategies.

(7) The development and implementation of culturally sensitive teacher and staff training programs.

(8) The creation and implementation of parent-community-school coalitions for the purpose of facilitating teaching and learning.

(9) Intervention studies that address access and retention problems experienced by African-American students.

(Added by Stats. 1992, Ch. 1277, Sec. 1. Effective January 1, 1993.)



89434

(a) If the center is established the Chancellor of the California State University shall appoint an advisory board to the Center for African-American Educational Excellence and Achievement, which shall recommend goals, objectives, and priorities for the center.

(b) The members of the advisory board shall serve without compensation, but may be reimbursed for necessary expenses incurred in the performance of their duties in accordance with the regulations and guidelines of the California State University.

(Added by Stats. 1992, Ch. 1277, Sec. 1. Effective January 1, 1993.)



89436

It is the intent of the Legislature that the Center for African-American Educational Excellence and Achievement be funded by a variety of sources, including grants, contributions, and appropriations from federal, state, local, or private sources.

(Added by Stats. 1992, Ch. 1277, Sec. 1. Effective January 1, 1993.)






CHAPTER 4.7 - California State University Program for Education and Research in Biotechnology

89440

(a) The Legislature hereby finds and declares all of the following:

(1) The biotechnology industry in California is a rapidly growing industry that will be a critical factor in the state’s economic success in the new millennium.

(2) The California State University plays a significant role in the production and maintenance of the workforce for this rapidly growing industry.

(3) The California State University Program for Education and Research in Biotechnology was created in 1987 to provide a coordinated and amplified development of biotechnology research and education within the California State University, to foster competitiveness in the industry on both the state and national levels, to facilitate training of a sufficient number of biotechnology technicians and scientists, to catalyze technology transfer and enhance intellectual property protection, and to facilitate the acquisition and long-term maintenance of state-of-the-art biotechnology resource facilities.

(4) The program facilitates interdisciplinary cooperative activities between the biology and chemistry departments on all California State University campuses and between faculty and a number of allied academic and research units, including bioengineering, agricultural biotechnology, environmental and natural resources, molecular ecology, and marine biotechnology.

(5) The program conducts a number of activities, including a competitive applied research and education grants program, the upgrade of biotechnology instructional and research equipment, the development of specialized training facilities, and involvement in secondary educator inservice and preservice biotechnological training.

(6) The California State University conducted a Bioscience Innovation and Training Center Feasibility Study to assess the feasibility of creating a multiuse technology innovation and training center in Pasadena that can serve as an anchor and catalyst for biotechnology enterprise growth in the Los Angeles region.

(7) The study was completed in December 2000, and concluded that there is strong demand for biotechnology workforce training, research, manufacturing, and incubation services that warrant the development of a bioscience in Pasadena. When Pasadena was evaluated against critical success factors for biotechnology community development, it scored highly on many factors, including a critical mass of cutting-edge research, accessibility to transportation, quality of life, experienced entrepreneurs, access to capital, and availability of a skilled workforce. The steering committee identified four main components for the proposed facility:

(A) Workforce training offering practical, hands-on learning experiences involving multidisciplinary, multilevel teams of researchers, technicians, production specialists, apprentices, and students.

(B) Core research laboratories and instrument beta testing coupled with process manufacturing.

(C) New business incubator space, including wet labs and shared entrepreneurial services and support.

(D) Bioinformatics (convergence of biology, mathematics, and computing) as a common theme running throughout the center.

(8) The Bioscience Innovation and Training Center Feasibility Study, conducted by the California State University, found that the development of a bioscience center in Pasadena is warranted.

(9) A successful biotechnology resource facility requires a partnership of the city, industry, and education partners, as well as public and private collaboration, in order to develop projects that leverage economic opportunities in the Los Angeles basin and support business throughout California.

(10) It is critical that, for a successful resource facility, the public and private sectors work together to achieve the following components: workforce training, research in core research laboratories, new business incubator space, and manufacturing.

(b) It is the intent of the Legislature to accomplish both of the following:

(1) To provide additional state funding, if state revenues allow, to the California State University to maintain the California State University Program for Education and Research in Biotechnology at a level that will maintain and enhance its role in the preparation of the workforce in this critical industry.

(2) To provide additional state funding to the California State University for development of a bioscience center in Pasadena, subject to appropriation in the annual Budget Act, that would integrate research and innovation, applied workforce training, and incubation of new bioscience enterprise. The development of the bioscience center would include a partnership among local educational institutions, the local bioscience industry, and government. These funds shall be used for the development of a pilot bioinnovation workforce training program that bridges the gap between classroom instruction and workforce practice, using state-of-the-art instrumentation and real-world development projects, and for final site assessment to ensure due diligence prior to the selection of a final site.

(Amended by Stats. 2004, Ch. 225, Sec. 9. Effective August 16, 2004.)






CHAPTER 4.8 - California State University, Stanislaus: Reuse of Stockton Development Center

89450

The Legislature finds and declares all of the following:

(a) There is a need for the California State University to continue development of a reuse plan for the site of the former Stockton Development Center, the property of which has been conveyed to the trustees for public school purposes.

(b) The establishment of an educationally focused campus consisting of public-public and public-private partnerships will result in greater educational opportunities for the residents of San Joaquin County and in economic development opportunities for the City of Stockton.

(c) To facilitate the reuse of the site, it is necessary to provide funding for the maintenance of physical facilities on the site and for a study to explore the long-term feasibility of reusing the site in the prescribed manner.

(Added by Stats. 1999, Ch. 1020, Sec. 1. Effective January 1, 2000.)



89451

It is the intent of the Legislature that the Stockton Development Center be a productive asset focused on educationally based programs. Further, it is the intent of the Legislature to supplement state resources in site maintenance through public-public and public-private partnerships.

(Added by Stats. 1999, Ch. 1020, Sec. 1. Effective January 1, 2000.)



89452

(a) The trustees, the Department of General Services, the Department of Finance, and the City of Stockton shall prepare a long-term feasibility study regarding the reuse of the site. The study shall include consideration of the state resources necessary to develop the site in the future. The study shall be completed by September 1, 2000.

(Added by Stats. 1999, Ch. 1020, Sec. 1. Effective January 1, 2000.)






CHAPTER 5 - Personnel

ARTICLE 1 - General Provisions

89500

(a) (1) Notwithstanding any other provision of law, the trustees shall provide by rule for the government of their appointees and employees, pursuant to this chapter and other applicable provisions of law, including, but not limited to: appointment; classification; terms; duties; pay and overtime pay; uniform and equipment allowances; travel expenses and allowances; rates for housing and lodging; moving expenses; leave of absence; tenure; vacation; holidays; layoff; dismissal; demotion; suspension; sick leave; reinstatement; and employer’s contribution to employees’, annuitants’, and survivors’ health benefits plans.

(2) The rules adopted by the trustees relating to tenure, layoff, dismissal, demotion, suspension, and reinstatement of academic and administrative employees shall be adopted on or before February 1, 1962, and become effective on July 1, 1962, with respect to employees who are academic teaching and administrative employees as defined in subdivision (1)(e) of Section 24301, as it read on June 30, 1961, as enacted by Chapter 2 of the Statutes of 1959.

(b) The adoption of these rules and regulations shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1996, Ch. 938, Sec. 5. Effective January 1, 1997.)



89500.7

(a) The trustees shall offer, on at least a semiannual basis, to each of the university’s filers, an orientation course on the relevant ethics statutes and regulations that govern the official conduct of university officials.

(b) As used in this section, “filer” means each member, officer, or designated employee of the California State University, including a trustee, who, because of his or her affiliation with the university or any subdivision or campus thereof, is required to file a Statement of Economic Interests in accordance with Chapter 7 (commencing with Section 87100) of Title 9 of the Government Code.

(c) The trustees shall maintain records indicating the specific attendees, each attendee’s job title, and dates of their attendance for each orientation course offered pursuant to this section. These records shall be maintained for a period of at least five years after each course is offered. These records shall be public records subject to inspection and copying in accordance with subdivision (a) of Section 81008 of the Government Code and any other public records disclosure laws that are applicable to the university.

(d) Except as provided in subdivision (e), each filer shall attend the orientation course established pursuant to subdivision (a) in accordance with both of the following:

(1) For a person who, as of January 1, 2005, is a filer, as defined in subdivision (b), not later than December 31, 2005, and thereafter, at least once during each consecutive period of two calendar years commencing on January 1, 2007.

(2) For a person who becomes a filer, as defined in subdivision (b), after January 1, 2005, within six months after he or she becomes a filer, and at least once during each consecutive period of two calendar years commencing on January 1 of the first odd-numbered year thereafter.

(e) The requirements of subdivision (d) shall not apply to a filer, as defined in subdivision (b), who has taken an ethics orientation course through another state agency or the Legislature within the periods set forth in paragraphs (1) and (2) of subdivision (d) if, in the determination of the trustees, that course covered substantially the same material as the course the university would offer to the filer pursuant to this section.

(Added by Stats. 2004, Ch. 264, Sec. 1. Effective January 1, 2005.)



89501

(a) For the purpose of facilitating the recruitment of professional and technically trained persons to fill positions for which there is a shortage of qualified applicants, the trustees may authorize payment of all or a part of the travel expense of applicants who are called for interview and all or a part of the travel and moving expense of persons who change their place of residence to accept employment with the state. These payments shall be made only upon the certification of the trustees that the expenditure is necessary in order to recruit qualified persons needed by the California State University.

If, for reasons that do not meet the approval of the trustees, the employee or applicant for employment does not accept or continue the employment for a period of two years, he or she shall reimburse the trustees for the moving and travel expenses for the full or proportionate amount.

For the purposes of this section, satisfactory reasons for not completing two years of employment shall be death, prolonged illness, disability, unacceptability of the applicant or employee to the trustees, and similar eventualities beyond the control of the applicant or employee.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1983, Ch. 1040, Sec. 3.)



89502

(a) It is the policy of the state that the workweek of the employees of the California State University shall be 40 hours, and the workday of such employees eight hours, except that workweeks and workdays of a different number of hours may be established in order to meet the varying needs of the different campuses and facilities. It is the policy of the state to avoid the necessity for overtime work whenever possible.

This policy does not restrict the extension of regular working-hour schedules on an overtime basis when the action is necessary to carry on the business of the California State University properly during a manpower shortage.

The trustees may provide for the payment of overtime in designated classes for work performed after the normal scheduled workday or normal scheduled workweek, when the designation is appropriate to the designated class.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 143, Sec. 124.)



89503

(a) The trustees may authorize payments into a private fund to provide health and welfare benefits to nonpermanent employees of the class specified in Section 19830 of the Government Code employed by the trustees, upon a finding by the trustees as to any position that the criteria stated in subdivision (a) of Section 19831 of the Government Code are satisfied.

(b) Payments made by the state pursuant to this section to any fund on behalf of any employees shall be in lieu of benefits such as vacation allowance, sick leave, and retirement that may be granted directly by the state in accordance with law.

(c) The trustees may determine the equitable application of this section to ensure that the employees receive benefits comparable to, but not in excess of, those provided in comparable private employment.

(d) The payments authorized by this section shall be a proper charge against any funds available for the support of the California State University.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that, if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2006, Ch. 538, Sec. 141. Effective January 1, 2007.)



89504

(a) Upon separation from service without fault on his or her part, an employee is entitled to a lump-sum payment as of the time of separation for any unused or accumulated vacation or for any time off to which the employee is entitled by reason of previous overtime work where compensating time off for overtime work is provided for by the trustees. This sum shall be computed by projecting the accumulated time on a calendar basis so that the lump sum will equal the amount which the employee would have been paid had the employee taken the time off but not separated from the service.

(b) Employees separated from service through fault of their own are entitled to a lump-sum payment for compensating time off for overtime work, and in addition, the portion, if any, of unused vacation as the trustees may determine. The computation of this sum shall be based on actual accumulated time without projection as provided in subdivision (a).

(c) Lump-sum payment for vacation shall not be made to a person who separates from a position for the purpose of accepting another position in the state service, except either of the following:

(1) Upon movement to a position in which vacation credits are neither accrued nor used.

(2) Upon reassignment of an employee, subsequent to January 1, 1965, from a position other than an academic year position, to an academic year position.

However, a lump-sum payment shall not be made to a person who returns to a position in the same class within 15 working days of the date of the person’s resignation.

(d) Except for payment authorized or excluded under subdivision (c), an employee who returns to state service during the period through which his or her lump-sum payment was computed may refund the amount of lump-sum payment which exceeds his or her break in service and have the balance of credits restored as though he or she had remained in state service and taken the time off.

(e) If subdivisions (a) to (d), inclusive, are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(f) Notwithstanding other provisions of this section, the trustees may provide for lump-sum payment for vacation for nonrepresented employees of the California State University.

(Amended by Stats. 1988, Ch. 227, Sec. 1.)



89505

The trustees, subject to such conditions as they may establish, may purchase annuity contracts for any of their employees, and shall reduce the salary of any such employee for whom such contract is purchased in the amount of the cost thereof; provided that each of the following conditions are met:

(a) The annuity contract is under an annuity plan which meets the requirements of Section 403(b) of the Internal Revenue Code of 1954 of the United States as amended by the Employment Retirement Income Security Act of 1974 (P.L. 93-406).

(b) The employee makes application to the trustees for such purchase and reduction of salary.

(c) All provisions of the Insurance Code applicable to the purchase of such annuities are satisfied.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89505.5

(a) Officers and employees of the California State University may participate in the deferred compensation plan established pursuant to Section 19993 of the Government Code upon compliance with the statutory prerequisites for participation in the plan.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1983, Ch. 1040, Sec. 5.)



89506

(a) The trustees, subject to such conditions as they may establish, may enter into contracts of group life insurance and contracts of group disability insurance or protection with respect to any class of their employees they may designate or with respect to all such employees, with any insurer, medical service plan, or nonprofit hospital service plan corporation they may select; provided, that all applicable provisions of state law relating to any such coverage, or to the qualifications of the provider of coverage, are satisfied.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89507

(a) The trustees, subject to any conditions which the trustees may impose, may establish programs of insurance with respect to any class of employees of the trustees which the trustees may designate or with respect to all of the employees of the trustees, with any insurer or insurers, insurance broker or brokers, or insurance agent or agents, the trustees may select, provided that all applicable provisions of the Insurance Code relating to the insurance, or to the qualifications of the insurer, broker, or agent, are satisfied. The premiums of the programs of insurance shall be borne by the employees, employer, or employees and employer participating therein.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1986, Ch. 1054, Sec. 2.)



89508

(a) Each person holding a four-year term appointment under Section 80507 on June 30, 1961, regardless of when the term commenced, shall on that date be entitled to all personnel benefits and rights under the law which would have attached to the person’s position if he or she had been appointed and had served throughout his or her state university employment under the provisions of law applicable to persons serving under appointments made pursuant to Article 2 (commencing with Section 89530).

On and after July 1, 1961, the person shall be entitled to all personnel benefits and rights conferred by Section 66609 upon state employees appointed pursuant to Article 2 and transferred to the Trustees of the California State University by that section.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 143, Sec. 126.)



89510

(a) The trustees may grant a leave of absence without compensation to any nonacademic employee.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89512

(a) Upon the expiration of the leave of absence granted pursuant to Section 89510 the employee to whom the leave of absence was granted is entitled to reinstatement in the position he held at the time the leave of absence was granted him, if the position is still in existence, or to any other comparable existing vacant position for which he is qualified.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89513

(a) Every employee who has entered or who hereafter enters the active military service of the United States of America or of the State of California, including active service in any uniformed auxiliary of, or to, any branch of such military service created or authorized as such auxiliary by the Congress of the United States of America or by the Legislature of the State of California, or in the full-time paid service of the American Red Cross, during any period of national emergency declared by the President of the United States of America or during any war in which the United States of America is engaged, shall be deemed to have been entitled or shall be entitled to absent himself from his duties.

Within six months after such employee honorably leaves such service or has been placed on inactive duty he shall be entitled to return to the position held by him at the time of his entrance into such military service, at the salary to which he would have been entitled had he not absented himself from his duties.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89514

(a) The time during which an employee of the trustees is on leave of absence without compensation shall not be credited toward retirement under any retirement system of the state. If such employee receives compensation during such leave of absence the time for which he receives such compensation shall be credited toward retirement. The period of any leave of absence shall not be construed as a break in the continuity of service required toward retirement.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89515

The trustees shall eliminate all policies which detrimentally and unreasonably affect the employment status of females hired by the California State University. To accomplish this purpose, the trustees shall do all of the following:

(a) Review hiring, wages, job classifications, and advancement practices as applied to female employees and take corrective measures where inequities exist.

(b) Review selection procedures utilized for employment of female employees to determine disparate selection practices.

(c) Assure opportunity of advancement for qualified female employees to executive positions within departments and divisions.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 143, Sec. 127.)



89516

The trustees may establish rules and regulations which allow academic teaching employees, librarians, counselors, and student affairs officers to reduce their workload from full-time to part-time duties.

Such regulations shall include but shall not be limited to the following if such employees wish to reduce their workload and maintain retirement benefits pursuant to Section 20815 of the Government Code:

(a) The employee must have reached the age of 55 prior to reduction in workload.

(b) The employee must have been employed full-time as an academic employee for at least 10 years of which the immediately preceding five years were full-time employment. For purposes of this subdivision, sabbatical and other approved leaves shall not constitute a break in service. However, time spent on sabbatical or on other approved leaves shall not be used in satisfying the five-year full-time employment requirement.

(c) The option of part-time employment must be exercised at the request of the employee and can be revoked only with the mutual consent of the employer and the employee.

(d) The employee shall be paid a salary which is the pro rata share of the salary the employee would be earning had the employee not elected to exercise the option of part-time employment but shall retain all other rights and benefits for which the employee makes the payments that would be required if the employee remained in full-time employment.

The employee shall receive health benefits in the same manner as a full-time employee.

This section shall only be applicable to academic teaching employees, librarians, counselors, and student affairs officers who receive no higher salary than the maximum paid to a department chairman.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89517

(a) The minimum and maximum salary limits for laborers, workmen, and mechanics employed on an hourly or per diem basis need not be uniform throughout the state, but the trustees shall ascertain, as to each such position, the general prevailing rate of such wages in the various localities of the state.

In fixing such minimum and maximum salary limits within the various localities of the state, the trustees shall take into account the prevailing rates of wages in the localities in which the employee is to work and other relevant factors, and shall not fix the minimum salary limits below the general prevailing rate so ascertained for the various localities.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89518

(a) Any librarian employed by the trustees on a 12-month basis in a fiscal year has the right to elect to be employed for one or more fiscal years on a 10-month basis. The compensation of any librarian making the election shall be reduced for any such fiscal year in the same proportion as the compensation of instructional academic employees whose fiscal year employment basis is changed from a 12-month basis to a 10-month basis.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89519

(a) The trustees shall grant a leave of absence without pay for the purposes of the pregnancy, childbirth or the recovery therefrom of a female employee, for a period as determined by the employee not exceeding one year to any permanent employee under the jurisdiction of the trustees. When the employee has notified the trustees as to the period of the leave of absence required, any change in the length of the period of leave shall not be effective unless approved by the trustees.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89519.5

(a) Subject to subdivision (b), the trustees shall grant to an employee, who has exhausted all available sick leave, the following leaves of absence with pay:

(1) A leave of absence not exceeding 30 days to any employee who is an organ donor in any one-year period, for the purpose of donating his or her organ to another person.

(2) A leave of absence not exceeding five days to any employee who is a bone marrow donor in any one-year period, for the purpose of donating his or her bone marrow to another person.

(b) To receive a leave of absence pursuant to subdivision (a), an employee shall provide written verification to the trustees that he or she is an organ or bone marrow donor and that there is a medical necessity for the donation of the organ or bone marrow.

(c) Any period of time during which an employee is required to be absent from his or her position by reason of being an organ or bone marrow donor is not a break in his or her continuous service for the purpose of his or her right to salary adjustments, sick leave, vacation, annual leave, or seniority.

(d) If an employee is unable to return to work beyond the time or period that he or she is granted leave pursuant to this section, he or she shall be paid any vacation balance, annual leave balance, or accumulated compensable overtime. The payment shall be computed by projecting the accumulated time on a calendar basis as though the employee was taking time off. If, during the period of projection, the employee is able to return to work, he or she shall be returned to his or her former position.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that, if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 2002, Ch. 869, Sec. 1. Effective January 1, 2003.)



89520

(a) The provisions of Article 4.5 (commencing with Section 19400) of Chapter 7 of Part 2 of Division 5 of the Government Code, relating to upward mobility, shall be applicable to the California State University System. The trustees shall administer the program for its employees and shall have the powers and duties with respect to employees of the California State University System, as are given to the State Personnel Board in Article 4.5 (commencing with Section 19400) of Chapter 7 of Part 2 of Division 5 of the Government Code, with respect to state civil service employees. In the event of conflict between the provisions of Article 4.5 (commencing with Section 19400) of Chapter 7 of Part 2 of Division 5 of the Government Code and the antidiscrimination and affirmative action requirements of Title VI and Title VII of the Civil Rights Act of 1964, as amended; Title IX of the Education Amendments of 1972, as amended; Executive Order Number 11246, as amended, and the rules and regulations adopted under each of these, the federal law shall prevail.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 143, Sec. 128.)



89522

All applications for appointment to academic, administrative and nonacademic positions shall include a place for listing volunteer experience and such experience shall be considered if it is relevant to the position being applied for.

(Added by Stats. 1979, Ch. 544.)



89523

(a) Any employee who, immediately prior to becoming an employee, was an employee of an auxiliary organization as provided in Section 89900, and whose functions and employment were, subsequent to January 1, 1969, transferred to and assumed by a state university or college, shall be entitled to accumulate credit for vacation at the rate to which he or she would have been entitled if his or her employment by the auxiliary organization had been employment by a state university or college.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1983, Ch. 1040, Sec. 6.)



89524

(a) Any employee who, immediately prior to becoming an employee, was an employee of an auxiliary organization as provided in Section 89900, and whose functions and employment were, subsequent to January 1, 1969, transferred to and assumed by a state university or college, shall be entitled to retain accumulated sick leave, and to accumulate sick leave credit as if his or her employment by the auxiliary organization had been employment by a state university or college.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1983, Ch. 1040, Sec. 7.)



89525

When an employee uses sick leave or vacation, or both, because of an injury compensable under the Labor Code, and the California State University is reimbursed by a third person for its damages by reason of this use, there shall be granted, for credit to the employee’s sick leave or vacation account, sick leave or vacation equivalent to the amount so used or proportionately if reimbursement is only in part. If the California State University does not collect from the third person the full amount of the compensation paid and other damages for which it is liable to the employee, and if the amount collected is not itemized so that there may be ascertained the amount collected in reimbursement for the sick leave or vacation used, the sick leave or vacation to be credited shall be in the same ratio to the sick leave or vacation used as the total amount collected bears to the total amount of the California State University’s damages. “Sick leave” or “vacation,” as used in this rule, includes sick leave or vacation credit used to augment disability indemnity.

(Added by Stats. 1983, Ch. 1040, Sec. 8.)



89527

(a) An officer or employee who is or may be entitled to temporary disability indemnity under Division 4 (commencing with Section 3200) or Division 4.5 (commencing with Section 6100) of the Labor Code shall receive any accumulated sick leave, or accumulated compensable overtime, or accumulated vacation for the absence. The trustees shall decrease the charge of sick leave, or compensable overtime, or vacation in the amount of temporary disability payment received so that the officer or employee shall not receive payment in excess of full salary or wage.

If an officer or employee does not wish to use his or her accumulated sick leave, or accumulated compensable overtime, or accumulated vacation, he or she shall notify his or her appointing power within 15 days after the injury is reported to the appointing power. After the 15 days his or her accumulations shall be used until the date he or she notifies the appointing power in writing that he or she no longer wishes to use the accumulations. When computing sick leave, or overtime, or vacation under this section the employee shall be given credit for any holidays that occur during the period of absence hereunder.

He or she is, nevertheless, entitled to medical, surgical, and hospital treatment as provided in the Labor Code. When his or her accumulated sick leave, or overtime, or vacation, or all, are exhausted, he or she is still entitled to receive disability indemnity.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1983, Ch. 1040, Sec. 10.)



89528

(a) In order to improve the recruitment and retention of faculty in specified academic disciplines, the trustees shall establish a supplemental salary program.

Each fiscal year, the trustees shall identify both of the following:

(1) Those academic disciplines for which recruiting and retaining competent faculty has been a problem because the faculty salaries generally applicable are not competitive with salaries offered by industry or by other educational institutions.

(2) Those faculty members in the academic disciplines identified pursuant to paragraph (1) who shall qualify for participation in the supplemental salary program.

The memorandum of understanding between the trustees and the appropriate faculty bargaining unit shall specify the implementation plan for the supplemental salary program.

(b) This section shall be operative only for those years in which the Budget Act appropriates funds specifically for the supplemental salary program pursuant to this section.

(c) If this section is in conflict with a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1984, Ch. 1304, Sec. 2.)






ARTICLE 1.1 - Industrial Disability Leave

89529

(a) This article applies to employees of the trustees who are members of the Public Employees’ Retirement System or the State Teachers’ Retirement System in compensated employment on and after July 1, 1974.

(b) This article also applies to a participant in the optional retirement program pursuant to Chapter 5.5 (commencing with Section 89600), provided that he or she would otherwise be eligible to participate in the Public Employees’ Retirement System except for the election to participate in the optional retirement program.

(c) This article does not apply to employees of the trustees who are included in the provisions of Article 6 (commencing with Section 4800) of Chapter 2 of Part 2 of Division 4 of the Labor Code.

(Amended by Stats. 1996, Ch. 385, Sec. 1. Effective January 1, 1997.)



89529.01

If the provisions of this article are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1988, Ch. 670, Sec. 2.)



89529.02

As used in this article:

(a) “Industrial disability leave” means temporary disability as defined in Divisions 4 (commencing with Section 3200) and 4.5 (commencing with Section 6100) of the Labor Code and includes any period in which the disability is permanent and stationary and the disabled employee is undergoing vocational rehabilitation.

(b) “Full pay” means the gross base pay earnable by the employee and subject to retirement contribution if he or she had not vacated his or her position.

(Added by Stats. 1988, Ch. 670, Sec. 2.)



89529.03

If an employee is temporarily disabled by illness or injury arising out of and in the course of state employment, he or she shall become entitled, regardless of his or her period of service, to receive industrial disability leave and payments, in lieu of workers’ compensation temporary disability payments and payment under Section 89527, for a period not exceeding 52 weeks within two years from the first day of disability. The payments shall be in the amount of the employee’s full pay less withholding based on his or her exemptions in effect on the date of his or her disability for federal income taxes, state income taxes, and social security taxes not to exceed 22 working days of disability subject to Section 89529.08. Thereafter, the payment shall be two-thirds of full pay. Payments shall be additionally adjusted to offset disability benefits, excluding those disability benefits payable from the State Teachers’ Retirement System, the employee may receive from other employer-subsidized programs, except that no adjustment will be made for benefits to which the employee’s family is entitled up to a maximum of three-quarters of full pay. Contributions to the Public Employees’ Retirement System or the State Teachers’ Retirement System shall be deducted in the amount based on full pay. Discretionary deductions of the employee including those for coverage under a state health benefits plan in which the employee is enrolled shall continue to be deducted unless canceled by the employee. State employer contributions to the Public Employees’ Retirement System and state employer normal retirement contributions to the State Teachers’ Retirement System shall be made on the basis of full pay and state contributions pursuant to Sections 22871 and 22885 of the Government Code because of the employee’s enrollment in a health benefits plan shall continue.

(Amended by Stats. 2004, Ch. 69, Sec. 3. Effective June 24, 2004.)



89529.04

An employee who is receiving industrial disability leave benefits shall continue to receive all employee benefits which he or she would have received had he or she not incurred disability.

(Added by Stats. 1988, Ch. 670, Sec. 2.)



89529.05

The disabled employee shall not receive temporary disability indemnity or sick leave or annual leave with pay for any period for which he or she receives industrial disability leave; however, he or she may elect to waive the provisions of this article and to receive disability indemnity pursuant to Divisions 4 (commencing with Section 3200) and 4.5 (commencing with Section 6100) of the Labor Code and to receive payments under Section 89527 in lieu of the benefits provided in this article. If the amount of the employee’s benefits payable under this article is less than the amount he or she would receive under Divisions 4 (commencing with Section 3200) and 4.5 (commencing with Section 6100) of the Labor Code, the employee shall be deemed to have rejected the benefits of this article and shall be paid benefits pursuant to Divisions 4 (commencing with Section 3200) and 4.5 (commencing with Section 6100) of the Labor Code.

(Added by Stats. 1988, Ch. 670, Sec. 2.)



89529.06

Division 4.7 (commencing with Section 6200) of the Labor Code shall not apply to employees to which this article applies.

(Added by Stats. 1988, Ch. 670, Sec. 2.)



89529.07

If an employee continues to be temporarily disabled after termination of benefits under this article, he or she shall be entitled to the benefits provided by Division 4 (commencing with Section 3200) and 4.5 (commencing with Section 6100) of the Labor Code and to payments under Section 89527.

(Added by Stats. 1988, Ch. 670, Sec. 2.)



89529.08

(a) If an illness or injury causes temporary disability, the employee shall be placed on industrial disability leave on the fourth calendar day after the injured employee leaves work as the result of the illness or injury, except that in case the injury causes disability of more than 14 days or necessitates hospitalization, the employee shall be placed on industrial disability leave from the first day he or she leaves work or is hospitalized as a result of the injury.

(b) Notwithstanding subdivision (a), the disability payment shall be made from the first day the injured employee leaves work as a result of the injury, if the injury is the result of a criminal act of violence against the employee.

(Added by Stats. 1988, Ch. 670, Sec. 2.)



89529.09

Payments shall be contingent on the complete medical certification of the illness or injury including diagnosis and any prognosis of recovery. Further, payments shall be contingent on the employee’s agreement to cooperate and participate in a reasonable and appropriate vocational rehabilitation plan when furnished by the state subject to appropriate medical approval as determined by the trustees.

(Added by Stats. 1988, Ch. 670, Sec. 2.)



89529.10

The trustees or its designee shall adopt any rules and regulations necessary for the administration of this article for its employees.

(Added by Stats. 1988, Ch. 670, Sec. 2.)



89529.11

(a)  This article shall be effective upon the adoption of applicable rules and regulations, but not later than January 1, 1975.

(b) The reenactment of this article at the 1987–88 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Added by Stats. 1988, Ch. 670, Sec. 2.)






ARTICLE 1.2 - Nonindustrial Disability Insurance

89529.15

As used in this article:

(a) “Employee” means any of the following:

(1) A permanent or probationary full-time employee of the trustees, regardless of period of service, who is a member of the Public Employees’ Retirement System or the State Teachers’ Retirement System in compensated employment on or after October 1, 1976.

(2) A permanent or probationary part-time or intermittent employee of the trustees with at least the equivalent of six monthly compensated pay periods of service in the 18 months of pay periods immediately preceding the pay period in which the disability begins, who is a member of the Public Employees’ Retirement System or the State Teachers’ Retirement System in compensated employment on or after January 1, 1979.

(3) In addition to those eligible under paragraph (1), an employee of the trustees appointed half-time or more for one year of service or one academic year, as defined by the trustees, or more, who is a member of the Public Employees’ Retirement System or the State Teachers’ Retirement System in compensated employment on or after January 1, 1979.

(4) A permanent or probationary full-time employee of the trustees, regardless of period of service, who is a participant in the optional retirement program pursuant to Chapter 5.5 (commencing with Section 89600), provided that he or she would otherwise be eligible to participate in the Public Employees’ Retirement System except for the election to participate in the optional retirement program.

(b) “Full pay” means the gross base salary earnable by the employee and subject to retirement contribution on the date of the commencement of his or her disability.

(c) “Disability” or “disabled” includes mental or physical illness and mental or physical injury including any illness or injury resulting from pregnancy, childbirth, or related medical condition. An employee is deemed disabled on any day in which, because of his or her physical, mental, or medical condition, he or she is unable to perform his or her regular or customary work.

(d) “Disability benefit period”, with respect to any individual, means the continuous period of disability beginning with the first day with respect to which the individual files a valid claim for nonindustrial disability benefits. For the purpose of this article, two consecutive periods of disability due to the same or related cause or condition and separated by a period of not more than 14 days shall be considered as one disability benefit period.

(e) “Appeals board” means the California Unemployment Insurance Appeals Board.

(Amended by Stats. 1996, Ch. 385, Sec. 2. Effective January 1, 1997.)



89529.16

If the provisions of this article are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1988, Ch. 670, Sec. 3.)



89529.17

(a) When an employee is disabled, whether temporarily or permanently, the employee shall become entitled, subject to the provisions of this article, to receive nonindustrial disability benefits in an amount equal to one-half pay, but not to exceed one hundred twenty-five dollars ($125) per week, payable monthly for a period not exceeding 26 weeks for any one disability benefit period, but in no case shall benefits be payable for any day on and after death or separation or retirement from state service.

(b) For purposes of this section, the “full pay” of a part-time or intermittent employee only shall be established in accordance with the following:

(1) Where the part-time employment is regularly scheduled and is a fixed proportion of the established workweek, the payments shall be determined on the basis of that proportionate part of the monthly rate.

(2) Where employment is intermittent or irregular, the payments shall be determined on the basis of the proportionate part of a monthly rate established by the total hours actually employed in the 18 monthly pay periods immediately preceding the pay period in which the disability begins as compared to the regular rate for a full-time employee in the same group or class.

(Added by Stats. 1988, Ch. 670, Sec. 3.)



89529.18

A disabled employee is eligible to receive nonindustrial disability benefits under this article equal to one-seventh of his or her weekly benefit amount specified in Section 89529.17 for each full day during which he or she is unemployed due to a disability only if the Director of Employment Development finds that:

(a) He or she has made a claim for disability benefits as required by authorized regulations.

(b) He or she has been disabled for a waiting period of seven consecutive days during each disability benefit period with respect to which waiting period no benefits under this article are payable except for confinement in a hospital or nursing home for at least one day.

(c) He or she has exhausted all sick leave to which he or she was entitled under Article 1 (commencing with Section 89501) of this chapter.

(d) Except for an individual described in Section 2709 of the Unemployment Insurance Code, he or she has submitted to such reasonable examinations as the Director of Employment Development may require for the purpose of determining his or her mental or physical disability.

(e) He or she has filed a certificate described in Section 2708 or 2709 of the Unemployment Insurance Code.

(f) Except as otherwise provided, he or she meets, in all respects, the eligibility requirements imposed on individuals by Part 2 (commencing with Section 2601) of Division 1 of the Unemployment Insurance Code for receipt of umemployment compensation disability benefits.

In case of any conflict between Part 2 (commencing with Section 2601) of the Unemployment Insurance Code and this article, this article shall prevail.

(Added by Stats. 1988, Ch. 670, Sec. 3.)



89529.19

A disabled employee shall be eligible to receive nonindustrial disability benefits under this article without being required to use any vacation leave accrued under Article 1 (commencing with Section 89501) of this chapter, unless the employee, in his or her sole discretion, elects to use the vacation leave in lieu of receiving benefits under this article, in which case benefits under this article shall not commence until the employee has exhausted the accrued vacation leave.

(Added by Stats. 1988, Ch. 670, Sec. 3.)



89529.20

An employee is not eligible for disability benefits under this article with respect to any period for which the Director of Employment Development finds that he or she has received or is entitled to receive unemployment compensation benefits under Part 1 (commencing with Section 100) of Division 1 of the Unemployment Insurance Code or under an unemployment compensation act of any other state or of the federal government.

(Added by Stats. 1988, Ch. 670, Sec. 3.)



89529.21

(a) Except as provided in this section, an individual is not eligible for disability benefits under this article for any day of unemployment and disability for which he or she has received, or is entitled to receive, “other benefits” in the form of cash payments.

(b) “Other benefits”, as used in this section, means:

(1) Temporary disability indemnity under a workers’ compensation law of this state or of any other state or of the federal government or under Article 1.1 (commencing with Section 89529).

(2) Temporary disability benefits under any employer’s liability law of this state or of any other state or of the federal government.

(c) If such “other benefits” are less than the amount an individual would otherwise receive as disability benefits under this article, he or she shall be entitled to receive, for that day, if otherwise eligible, disability benefits under this article reduced by the amount of the “other benefits”. If after receipt of, or determination of entitlement to receive, such other benefits, a claim for disability benefits under this article is filed during the same continuous period of disability, because of a disability for which a claim for the other benefits was made, the maximum amount of disability benefits payable under this article during the disability benefit period thereby established shall be reduced by the amount of the “other benefits” which the claimant has received or has been determined to be entitled to receive.

(Added by Stats. 1988, Ch. 670, Sec. 3.)



89529.22

Discretionary deductions of the employee, including those for coverage under a state health benefits plan in which an employee is enrolled, shall be deducted from the disability benefits under this article unless canceled by the employee. If an employee deduction under a state health benefits plan is continued, the state employer contribution shall also continue.

An employee shall not receive service credit under the Public Employees’ Retirement System or the State Teachers’ Retirement System during the period of receipt of disability benefits under this article and contributions to the Public Employees’ Retirement System or the State Teachers’ Retirement System shall not be deducted. State employer contribution shall also not be made to either system during that period.

An employee shall not accrue sick leave or vacation credit or service credit for any other purpose during the period of receipt of disability benefits under this article.

(Added by Stats. 1988, Ch. 670, Sec. 3.)



89529.23

Filing, determination, and payment of disability benefit claims under this article shall be made in accordance with the procedures prescribed by Article 4 (commencing with Section 2701) of Chapter 2 of Part 2 of Division 1 of the Unemployment Insurance Code.

(Added by Stats. 1988, Ch. 670, Sec. 3.)



89529.24

The trustees shall adopt any rules and regulations necessary for the administration of this article for employees of the California State University.

(Added by Stats. 1988, Ch. 670, Sec. 3.)



89529.25

The reenactment of this article at the 1987–88 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Added by Stats. 1988, Ch. 670, Sec. 3.)






ARTICLE 2 - Appointment, Tenure, Layoff and Dismissal of Employees

89530

(a) As used in this article, unless the context otherwise requires:

(1) “Dismissal” means dismissal for cause.

(2) “Layoff” means separation from a position for lack of funds or lack of work.

(3) “Probation” means the period an employee must serve before becoming entitled to permanent employment.

(4) “Permanent” means that the employee has a right to continued employment unless dismissed or laid off.

(b) This article does not apply to the California State University presidents.

(c) This article does not apply to student assistants.

(Amended by Stats. 1983, Ch. 143, Sec. 129.)



89531

(a) Every nonacademic employee shall be appointed for one year which is a probationary period. On reappointment for the second year, the employee shall be permanent at the same level and salary step or higher salary step as at completion of the probationary year.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89532

(a) All vacant or newly established nonacademic positions shall, as far as consistent with federal, state, and campus affirmative action guidelines and the best interests of the California State University, be filled from qualified nonacademic employees currently employed by the California State University.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1982, Ch. 796, Sec. 1.)



89533

(a) Any nonacademic employee shall be required to serve only one probationary period to gain permanent status in a position or in a substantially similar position. If such an employee is promoted to a position with substantially different duties or to a position that requires additional duties and abilities, he shall serve an additional probationary period; but if he does not become permanent in the new position, he shall have the right to return to any class in which he was permanent or to the class in which he was serving before his promotion. An employee who is promoted before he completed the probationary period in the lower class and is returned to such class without having become permanent in the new position shall receive credit toward permanent status in the lower class for the period of time he had previously performed satisfactorily therein. An employee who is promoted before he completed the probationary period in the lower class shall earn permanent status in the lower class at the end of one year from the original appointment date in the lower class, provided the duties in the higher class are substantially similar to the duties in the lower class and the employee’s performance in both classes has been satisfactory.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89534

(a) The trustees shall adopt rules prescribing the form, time and method of notice of rejection at any time during the probationary period to any probationary nonacademic employee, or notice of intention not to recommend reappointment of an academic employee for the succeeding year to any such employee not having permanent status.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89535

Any permanent or probationary employee may be dismissed, demoted, or suspended for the following causes:

(a) Immoral conduct.

(b) Unprofessional conduct.

(c) Dishonesty.

(d) Incompetency.

(e) Addiction to the use of controlled substances.

(f) Failure or refusal to perform the normal and reasonable duties of the position.

(g) Conviction of a felony or conviction of any misdemeanor involving moral turpitude.

(h) Fraud in securing appointment.

(i) Drunkenness on duty.

(Amended by Stats. 1984, Ch. 1635, Sec. 39.)



89536

Any permanent or probationary employee who is physically or mentally unfit for the position occupied may be suspended, demoted, or dismissed pursuant to the provisions of Sections 89538, 89539, and 89540.

(Enacted by Stats. 1976, Ch. 1010.)



89536.1

(a) If, after considering the conclusions of a medical examination or medical reports from an employee’s physician or other pertinent information, the trustees determine that the employee is unable to perform the work of his or her present position or any other position in the state university system, and the employee is eligible for, and does not waive the right to, retire for disability, the trustees shall file an application for disability retirement on the employee’s behalf. The trustees shall give the employee 15 days’ written notice of their intention to file the application and a reasonable opportunity to respond prior to the filing of the application. However, the decision to file the application is final, and is not appealable to the State Personnel Board.

(b) Notwithstanding Section 21153 of the Government Code, upon filing the application for disability retirement, the trustees may remove the employee from his or her job and place the employee on involuntary leave status. The employee may use any accrued leave during the period of the involuntary leave. If the employee’s leave credits and programs are exhausted, or if they do not provide benefits that are at least equal to the estimated retirement allowance, the trustees shall pay the employee an additional temporary disability allowance so that the employee receives payment that is equal to the estimated retirement allowance. The trustees shall continue to make all employer contributions to the employee’s health insurance plan during the period of involuntary leave.

(c) If the application for disability retirement is subsequently granted, the retirement system shall reimburse the trustees for the temporary disability allowance, which shall be deducted from any back disability retirement benefits that are otherwise payable to the employee. If the application is denied, the trustees shall reinstate the employee to his or her position, with back salary and benefits, less any temporary disability allowance paid by the trustees. The trustees shall also restore any leave credits that the employee used during the period of the involuntary leave.

(Added by Stats. 2003, Ch. 213, Sec. 1. Effective January 1, 2004.)



89537

“Unprofessional conduct” as used in Section 89535 includes, but is not limited to, willful advocacy of the overthrow of the government of the United States or of the state, by force, violence or other unlawful means, either on or off the campus.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1995, Ch. 758, Sec. 266. Effective January 1, 1996.)



89538

(a) Notice of dismissal, demotion, or suspension for cause of an employee shall be in writing, signed by the chancellor or his or her designee and be served on the employee. The notice shall set forth a statement of causes, the events or transactions upon which the causes are based, the nature of the penalty and the effective date, and a statement of the employee’s right to answer within 30 days and request a hearing before the State Personnel Board.

(b) Notice of the reassignment of an administrative employee pursuant to Section 66609 shall be in writing, and shall be served on the employee. The notice shall set forth a statement of the employee’s right to answer within 30 days and request a hearing before the trustees. This hearing shall be only on the question of whether the position to which the employee is reassigned is commensurate with his or her qualifications.

(Amended by Stats. 1999, Ch. 283, Sec. 1. Effective January 1, 2000.)



89539

(a) (1) Any employee dismissed, suspended, or demoted for cause may request a hearing by the State Personnel Board by filing a request, in writing, with the board within 30 days of being served with the notice.

(2) The request may be on any one or more of the following grounds:

(A) The required procedure was not followed.

(B) There is no ground for dismissal, suspension, or demotion.

(C) The penalty is excessive, unreasonable, or discriminatory.

(D) The employee did not do the acts or omissions alleged as the events or transactions upon which the causes are based.

(E) The acts or omissions alleged as the events or transactions upon which the causes are based were justified.

(b) The State Personnel Board shall hold a hearing, following the same procedure as in state civil service proceedings, and shall render a decision affirming, modifying, or revoking the action taken. In a hearing, the burden of proof shall be on the party taking the dismissal action.

(c) An administrative employee reassigned pursuant to Section 66609 may request a hearing by the trustees by filing a request for a hearing, in writing, with the trustees within 30 days of being served with the notice. The request may be on the grounds that the required procedure was not followed or that the position to which the employee is reassigned is not commensurate with his or her qualifications. The trustees shall hold a hearing, and shall render a decision affirming, modifying, or revoking the action taken.

(d) The State Personnel Board may bill the California State University for the costs incurred in conducting hearings involving employees of the California State University pursuant to Sections 89535 to 89542, inclusive.

(Amended by Stats. 1999, Ch. 283, Sec. 2. Effective January 1, 2000.)



89539.1

An employee who has been served with notice of dismissal, suspension, or demotion for cause, or a representative designated by the employee, shall have the right to inspect any documents in the possession of, or under the control of, the trustees that are relevant to the action taken or that would constitute “relevant evidence,” as defined in Section 210 of the Evidence Code.

(Added by Stats. 2003, Ch. 846, Sec. 1. Effective January 1, 2004.)



89539.2

(a) Any party claiming that his or her request for discovery pursuant to Section 89539.1 has not been complied with may serve and file a petition to compel discovery with the Hearing Office of the State Personnel Board, naming as the respondent the party refusing or failing to comply with Section 89539.1. The petition shall state facts showing that the respondent failed or refused to comply with Section 89539.1, a description of the matters sought to be discovered, the reason or reasons why the matter is discoverable under Section 89539.1, and the ground or grounds for the respondent’s refusal so far as known to the petitioner.

(b) (1) The petition shall be served upon the respondent, and filed within 14 days after the respondent first evidenced his or her failure or refusal to comply with Section 89539.1, or within 30 days after the request was made and the party has failed to reply to the request, whichever period is longer. However, no petition may be filed within 15 days of the date set for commencement of the administrative hearing, except upon a petition and a determination by the administrative law judge of good cause. In determining good cause, the administrative law judge shall consider the necessity and reasons for the discovery, the diligence or lack of diligence of the moving party, whether the granting of the petition will delay the commencement of the administrative hearing on the date set, and the possible prejudice of the action to any party.

(2) The respondent shall have a right to file a written answer to the petition. Any answer shall be filed with the Hearing Office of the State Personnel Board and the petitioner within 15 days of service of the petition.

(3) Unless otherwise stipulated by the parties and as provided by this section, the administrative law judge shall review the petition and any response filed by the respondent, and issue a decision granting or denying the petition within 20 days after the filing of the petition. Nothing in this section shall preclude the administrative law judge from determining that an evidentiary hearing shall be conducted prior to the issuance of a decision on the petition. In the event that a hearing is ordered, the decision of the administrative law judge shall be issued within 20 days of the closing of the hearing.

(4) A party aggrieved by the decision of the administrative law judge may, within 30 days of service of the decision, file a petition to compel discovery in the superior court for the county in which the administrative hearing will be held or in the county in which the headquarters of the trustees is located. The petition shall be served on the respondent.

(c) If, from a reading of the petition, the court is satisfied that the petition sets forth good cause for relief, the court shall issue an order to show cause directed to the respondent; otherwise the court shall enter an order denying the petition. The order to show cause shall be served upon the respondent and his or her attorney of record in the administrative proceeding by personal delivery or certified mail, and shall be returnable no earlier than 10 days from its issuance nor later than 30 days after the filing of the petition. The respondent shall have the right to serve and file a written answer or other response to the petition and order to show cause.

(d) The court may, in its discretion, order the administrative proceeding stayed during the pendency of the proceeding, and, if necessary, for a reasonable time thereafter to afford the parties time to comply with the court order.

(e) If the matter sought to be discovered is under the custody or control of the respondent and the respondent asserts that the matter is not a discoverable matter under Section 89539.1, or is privileged against disclosure under Section 89539.1, the court may order lodged with it matters that are provided in subdivision (b) of Section 915 of the Evidence Code, and shall examine the matters in accordance with the provisions thereof.

(f) The court shall decide the case on the matters examined by the court in camera, the papers filed by the parties, and any oral argument and additional evidence as the court may allow.

(g) Unless otherwise stipulated by the parties, the court shall, no later than 45 days after the filing of the petition, file its order denying or granting the petition. However, the court may, on its own motion, for good cause, extend the time an additional 45 days. The order of the court shall be in writing, setting forth the matters or parts the petitioner is entitled to discover under Section 89539.1. A copy of the order shall forthwith be served by mail by the clerk upon the parties. If the order grants the petition in whole or in part, the order shall not become effective until 10 days after the date the order is served by the clerk. If the order denies relief to the petitioning party, the order shall be effective on the date it is served by the clerk.

(h) (1) The order of the superior court shall be final and, except for this subdivision, shall not be subject to review by appeal. A party aggrieved by the order, or any part thereof, may, within 30 days after the service of the superior court’s order, serve and file in the district court of appeal for the district in which the superior court is located, a petition for a writ of mandamus to compel the superior court to set aside, or otherwise modify, its order.

(2) If a review is sought from an order granting discovery, the order of the trial court and the administrative proceeding shall be stayed upon the filing of the petition for writ of mandamus. However, the court of appeal may dissolve or modify the stay thereafter, if it is in the public interest to do so. If the review is sought from a denial of discovery, neither the trial court’s order nor the administrative proceeding shall be stayed by the court of appeal except upon a clear showing of probable error.

(i) If the superior court finds that a party or his or her attorney, without substantial justification, failed or refused to comply with Section 89539.1, or, without substantial justification, filed a petition to compel discovery pursuant to this section, or, without substantial justification, failed to comply with any order of court made pursuant to this section, the court may award court costs and reasonable attorney’s fees to the opposing party. Nothing in this subdivision shall limit the power of the superior court to compel obedience to its orders by contempt proceedings.

(Amended by Stats. 2005, Ch. 22, Sec. 54. Effective January 1, 2006.)



89540

If the dismissal, suspension, or demotion or the reassignment is revoked or modified by the State Personnel Board or the trustees, the employee shall be restored to his position in accord with the decision, and shall be paid back salary equal to that which the employee would have earned if continuously employed in accord with the decision.

(Enacted by Stats. 1976, Ch. 1010.)



89541

(a) Absence without leave of an employee, whether voluntary or involuntary, for five consecutive working days is an automatic resignation from state service, as of the last date on which the employee worked.

An employee may within 90 days of the effective date of such separation file a written request with the State Personnel Board for reinstatement. If the appointing authority has notified the employee of his automatic resignation, any request for reinstatement must be in writing and filed within 15 days of the service of notice of separation. Notice may be personally served or it may be served by mail to the last known residence or business address of the addressee and is complete on mailing. Proof of service, either personal or by mail, shall be made by affidavit. Reinstatement may be granted only if the employee makes a satisfactory explanation to the board as to the cause of his absence and his failure to obtain leave therefor, and the board finds that he is ready, able, and willing to resume the discharge of the duties of his position or, if not, that he has obtained the consent of his appointing power to a leave of absence to commence upon reinstatement.

Any employee so reinstated shall not be paid salary for the period of his absence or separation or for any portion thereof.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89542

(a) If a petition to set aside the resignation of any employee is filed with the State Personnel Board within 30 days after the last date upon which services to the state university or college are rendered, or the date the resignation is tendered, whichever is later, the resignation may be set aside on the ground that it was given or obtained pursuant to or by reason of mistake, fraud, duress, undue influence, or that for any other reason it was not the free, voluntary, and binding act of the person resigning. The State Personnel Board shall hold a hearing and render a decision on the petition following the same procedure as in the state civil service procedures governing resignations from the state civil service.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisons of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89542.5

(a) The Trustees of the California State University shall establish grievance and disciplinary action procedures for all academic employees, including all temporary employees who have been employed for more than one semester or quarter, whereby all of the following requirements are satisfied:

(1) Grievances and disciplinary actions shall be heard by a faculty hearing committee composed of full-time faculty members, selected by lot from a panel elected by the campus faculty, which shall make a recommendation to the president of the state university.

(2) The grievance or disciplinary hearing shall be open to the public at the option of the person aggrieved or the person charged in a disciplinary hearing.

(3) Each party to the dispute shall have the right of representation by a faculty adviser or counsel of his or her choice and to be provided access to a complete record of the hearing.

(4) If there is disagreement between the faculty hearing committee’s decision and the state university president’s decision, the matter shall go before an arbitrator whose decision shall be final.

(5) The costs incurred in arbitration shall be paid by the state university.

(6) If the parties cannot agree upon an arbitrator, either party may petition the Federal Mediation Service, the State Conciliation Service, or the American Arbitration Association for a list of seven qualified, disinterested persons, from which list each party shall alternate in striking three names, and the remaining person shall be designated as the arbitrator.

(7) The grievance procedure established pursuant to this section shall be exclusive with respect to any grievance that is not subject to a State Personnel Board hearing. In the case of a grievance or disciplinary action that is subject to a State Personnel Board hearing, pursuant to Sections 89535 to 89539, inclusive, and Section 89542, the procedures provided for in those sections or those provided for in this section may be utilized. The academic employee shall have the choice of which procedures shall be utilized.

(b) For purposes of this section, a “grievance” is an allegation by an employee that the employee was directly wronged in connection with the rights accruing to his or her job classification, benefits, working conditions, appointment, reappointment, tenure, promotion, reassignment, or the like. A grievance does not include matters, such as the salary structure, which require legislative action.

(c) If a memorandum of understanding is agreed to pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, and it provides for merit pay for academic employees of the university, the arbitration provisions of this section shall not apply to grievances concerning merit pay.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that, if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2001, Ch. 808, Sec. 1. Effective January 1, 2002.)



89543

(a) The trustees shall adopt regulations for determination of the order in which nonacademic employees shall be laid off for lack of funds or because of lack of work. To the extent the trustees shall deem practical such regulations shall provide for layoff in the inverse order of employment.

The trustees shall adopt rules governing the reemployment of nonacademic employees laid off, pursuant to this section. To the extent the trustees deem practical, such regulations shall include provision that for a period of five years following layoff, an employee shall have a preferential right to reemployment in the same or a comparable position, in the event of a vacancy. This preferential right shall give the employee laid off the right to reemployment in a position comparable to that from which he was laid off over any person not employed at the time the particular employee was laid off.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89544

(a) A permanent nonacademic employee may, with his consent and the approval of the trustees, be employed at less than full time and retain permanent status. Seniority credit and any other credit shall be gained only in the proportion the actual time employed is to full-time employment in the position.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89545

(a) Whenever a new campus of the California State University is established and an employee is transferred from an existing campus of the California State University to the newly established campus before or during the first academic year of the newly established campus, each employee so transferred shall be entitled to retain all sickness and injury, all sabbatical and other leave rights, and all seniority and tenure rights accumulated as an employee of the existing campus of the California State University as though the rights had been accumulated as an employee of the newly established campus of the California State University.

Whenever the educational program of a newly established campus of the California State University is, during the first year of its existence, limited to an off-campus educational program rather than a regular educational program, any employee transferring from an existing campus of the California State University to the newly established campus of the California State University before or during the first three academic years of the newly established campus shall be entitled to retain all sickness and injury, all sabbatical and other leave rights, and all seniority and tenure rights accumulated as an employee of the existing campus as though the rights had been accumulated as an employee of the newly established campus.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 143, Sec. 131.)



89546

(a) Every employee of a state university or college shall have the right to access to all reports, documents, correspondence, and other material which pertain to the employee which are kept by the university or college. Each employee shall also have the right to have another person of the employee’s choosing accompany the employee to inspect the employee’s records.

(b) Upon written request, the employee shall, within 10 calendar days of the request, be provided an exact copy of all or any portion the employee desires of any of the items specified in subdivision (a). The employee shall bear the cost of duplicating such items.

(c) If, after examination of the records pertaining to the employee, an employee believes that any portion of the material is not accurate, relevant, timely, or complete, the employee may request in writing correction of the record or deletion of the offending portion, or both. Such request shall include a written statement by the employee as to the corrections and deletions that the employee believes need to be made and the reasons therefor. This statement shall become part of the employee’s personnel file.

(d) Within 21 calendar days of the request for correction of the record or deletion of the portion of the record objected to, or both, the president of the state university or college shall either accede to the employee’s request or notify the employee in writing of the president’s refusal to grant the request. If the president refuses to grant the request, the president shall state the reasons for the refusal in writing, and the written statement shall become part of the employee’s personnel file.

(e) The remedies authorized by this section shall be in addition to any other remedy provided by law.

(f) Personnel recommendations or decisions relating to the promotion, retention, termination, or any other personnel action shall be based primarily on material contained in the employee’s personnel file and open to the employee’s inspection. If a personnel recommendation or decision is based on any reasons not contained in the employee’s personnel file, the party making the recommendation or decision shall commit those reasons to writing, and the written statement of those reasons shall become part of the employee’s personnel file.

(g) Preemployment materials shall be excluded from the requirements of this section, except as they may be considered in subsequent personnel actions.

(h) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)






ARTICLE 2.5 - Separation of Employees From Service for Lack of Funds or Lack of Work

89550

(a) It shall be the policy of the California State University to provide stability of employment by foreseeing and avoiding unnecessary reductions in staff. However, when this is not possible due to lack of funds or lack of work, the staff shall be reduced in accordance with this article. The classes or teaching service areas to be reduced and the employees therein to be laid off shall be determined, in accordance with the provisions of this article, by the president of the campus after consultation with the employees and others in the same classes, specializations within classes, or teaching service areas and other persons as appropriate, including faculty and administrators. The chancellor shall make all determinations for the office of the chancellor.

(b) The office of the Chancellor of the California State University shall make a survey of all campuses in order to ascertain the availability of suitable positions where staff to be laid off may seek relocation. To the extent staff resources permit, similar efforts shall be made with respect to colleges and universities outside the California State University.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 143, Sec. 132.)



89551

(a) Layoff of administrative and nonacademic employees shall be by class within a particular campus, or within the office of the chancellor.

(b) Layoff of academic employees shall be by teaching service area within a campus.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89552

(a) Whenever a determination has been made that there is a lack of funds or lack of work, employees in a class or teaching service area to be reduced shall be laid off in the following order:

(1) The Chancellor of the California State University or a president of a state university may, at his or her discretion, without regard to the class or teaching service area to be reduced, separate from service any student assistant, instructor for extension service, person employed on a temporary basis, or, with respect to employment in a summer session, any member of the faculty of a campus summer session. Persons described in this paragraph, if performing the same or comparable work as that performed by a probationary or permanent employee, shall be separated before any probationary or permanent employee desiring to continue in employment is laid off pursuant to the provisions of this article.

(2) Probationary employees not employed on a temporary basis, without regard to length of service.

(3) Permanent employees:

(A) If the area of layoff is in administrative or nonacademic classes, permanent administrative and nonacademic employees in the inverse order of their length of employment both in the class and in class of equal or higher rank.

(B) If the area of layoff is in class or rank positions, permanent academic employees in the inverse order of their length of employment at the campuses.

(C) If the area of layoff is in the closely related academic area, permanent employees in the inverse order of their length of employment in the class or in classes of equal or higher level at the campuses.

(b) If the layoff is in a class, part-time employees shall be credited with the service at the campus in the proportion that the actual time employed bears to full-time employment. If the layoff is in a teaching service area, part-time permanent employees shall be credited with service as permanent employees of the campus in the proportion that the actual time served as permanent employees bears to full-time employment.

(c) In case two or more employees in the class or teaching service area are tied for a place in the order of layoff, the president or the chancellor, as appropriate to the place of employment, shall determine which of the employees shall be laid off.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 143, Sec. 133.)



89553

(a) After a determination has been made of the class or teaching service area to be reduced and the number of employees in such class or area to be laid off, the president or chancellor shall notify each employee to be laid off, that the employee is being laid off for lack of funds or lack of work. Such notice shall be in writing and mailed by certified mail, return receipt requested, to the employee’s last known address, or the notice may be delivered to the employee in person who shall acknowledge receipt of the notice in writing. The notice shall specify the effective date of layoff and shall be delivered to the employee or mailed to the employee’s last known resident address at least 30 days, whenever possible, prior to the effective date of the layoff. When curricular shifts or other program changes, which can be anticipated, are to be made those who will be laid off will normally be notified at least one year in advance.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89554

(a) An employee to be laid off may elect to accept such layoff prior to the date named in the notice of layoff. If an employee elects to accept early layoff, he should give as much notice as possible.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89555

(a) In lieu of being laid off, an administrative or nonacademic employee may elect demotion or transfer to any class in which he has served as a permanent employee or to any vacancy for which he is qualified.

(b) In lieu of being laid off, an academic teaching employee actively employed at a campus during the academic year 1975–76 or prior thereto at such campus may elect transfer to that other teaching service area in which he or she has served longest during the preceding four years at the particular campus if both of the following conditions exist:

(1) If the employee, during the four-year period immediately preceding the date of the mailing of the layoff notice, taught at least 24 semester units or 36 quarter units in any one teaching service area other than the teaching service area in which he or she is teaching on the date of the mailing of the layoff notice provided that only such units as have accrued during the academic year 1975–76 and prior thereto may be utilized for purposes of transfer under this section.

(2) If the employee has not previously during that year elected transfer in lieu of layoff.

(c) In the event an employee elects demotion or transfer, his place for layoff purposes in the class or teaching service area to which he elects demotion or transfer shall be determined in accordance with this article.

(d) An employee electing demotion or transfer shall notify the president or chancellor in writing of his election within five calendar days after receipt of the notice of layoff.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89556

(a) The president at each campus, and the chancellor at the office of the chancellor, shall establish and maintain reemployment lists of all permanent employees laid off for lack of funds or lack of work during the preceding five-year period. Laid-off permanent employees shall be listed by class or teaching service area corresponding to the class or teaching service area from which they were laid off.

(b) In the event there is a vacancy at a campus or at the office of the chancellor, for which there exists no reemployment list, the position may be offered to the persons in the appropriate class or teaching service area who are on mandatory reemployment lists at another campus or the office of the chancellor.

(c) A person shall deliver or cause to be delivered his acceptance of an offer with the following times:

(1) When the person resides in the city from which the offer is mailed, five days after the date the offer is received.

(2) When the person resides outside such city, seven days after the offer is received.

(3) When the offer is made by telephone or telegram, 48 hours after the offer is received. While a prudent effort shall be made to contact the person eligible for reemployment, it is his responsibility to keep the office maintaining the reemployment list informed of where he may be reached readily.

(d) Any person on a reemployment list who cannot be reached within five days, or who fails to reply to an offer of reemployment as required by this section, shall be deemed to have declined the offer. Such failure by any person may be excused by the president or chancellor at his discretion. If the failure is excused, the person may be reemployed or his name may be continued on the reemployment list if the vacancy has already been filled.

(e) Any person on a reemployment list may request inactive status for a prescribed period of not to exceed one year.

(f) Any person on the reemployment list who declines two offers of reemployment shall be removed from the list. Any person removed from a reemployment list may be restored to his relative position on the list at the discretion of the president or chancellor upon a showing of good cause.

(g) Any employee reemployed pursuant to this article shall be reemployed in a class at a level at least equal to that from which he was laid off.

(h) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



89557

The trustees shall adopt appropriate rules and guidelines relating to the implementation of the Reduced Worktime Act in Article 1.6 (commencing with Section 19996.20) of Chapter 7 of Part 2.6 of Division 5 of Title 2 of the Government Code, for employees of the California State University.

(Added by Stats. 1983, Ch. 1040, Sec. 11.)






ARTICLE 3 - California State University Police

89560

The trustees may appoint one or more persons to constitute a police department for the headquarters and for each campus of the California State University. Persons employed and compensated as members of a California State University police department, when so appointed and duly sworn, are peace officers. However, such peace officers shall not exercise their powers or authority except (a) at the headquarters or upon any campus of the California State University and in an area within one mile of the exterior boundaries of each campus or the headquarters, and in or about other grounds or properties owned, operated, controlled, or administered by the California State University, or by trustees or the state on behalf of the California State University, and (b) as provided in Section 830.2 of the Penal Code.

(Amended by Stats. 1983, Ch. 143, Sec. 135.)



89561

Every member of a California State University police department shall be supplied with, and authorized to wear, a badge bearing the words “California State University Police.”

(Amended by Stats. 1983, Ch. 143, Sec. 136.)






ARTICLE 4 - Investigation of Reported Improper Governmental Activities

89570

This article shall be known and may be referred to as the California State University Investigation of Reported Improper Governmental Activities Act.

(Added by Stats. 2005, Ch. 310, Sec. 1. Effective January 1, 2006.)



89571

It is the intent of the Legislature that employees of, and applicants for employment at, the California State University should be free to report improper governmental activities and significant threats to health or safety and that their identities and the privacy rights of those affected by investigations of the protected disclosures be properly safeguarded.

(Added by Stats. 2005, Ch. 310, Sec. 1. Effective January 1, 2006.)



89572

For the purposes of this article:

(a) “Applicant for employment” means an individual who has completed and submitted an application form for a specific, available position at a campus of the California State University or at the Office of the Chancellor of the California State University.

(b) “Complainant” means an employee or applicant for employment who files a report and makes a protected disclosure in accordance with established procedures of the California State University.

(c) “Employee” means any person employed by the California State University.

(d) “Improper governmental activity” has the same meaning as set forth in subdivision (b) of Section 8547.2 of the Government Code.

(e) “Protected disclosure” means any good faith communication, as defined by subdivision (d) of Section 8547.2 of the Government Code, that is made in accordance with established procedures of the California State University.

(Added by Stats. 2005, Ch. 310, Sec. 1. Effective January 1, 2006.)



89573

(a) Upon receiving a protected disclosure in writing, the administrator designated in accordance with established procedures of the California State University shall acknowledge receipt of the written disclosure to the complainant. The administrator may conduct or cause to be conducted an investigative audit of the matter, and determine what action, if any, is necessary.

(b) The administrator shall issue a formal response to the complainant that contains a summary of the allegations, a summary of the investigation, whether the allegations were substantiated, and what actions, if any, were taken in response to the complaint. This response shall be issued in a timely fashion and in a manner that is consistent with the privacy interests of each person who is involved in the situation addressed by the response. This response shall be subject to disclosure in accordance with Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(c) The identity of the person providing the protected disclosure shall not be disclosed without the written permission of that person unless the disclosure is to a law enforcement agency that is conducting a criminal investigation or to the State Auditor.

(Added by Stats. 2005, Ch. 310, Sec. 1. Effective January 1, 2006.)



89574

(a) Notwithstanding Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, every investigative audit undertaken under this article shall be kept confidential, except that the California State University may issue any report of an investigation that has substantiated an allegation made by the complainant, keeping confidential the identity of the individual or individuals involved, or release any findings resulting from an investigation conducted pursuant to Section 89045 that the trustees deem necessary to serve the interests of the state.

(b) This article shall not be construed to limit any authority conferred by law upon the Attorney General or any other department or agency of government to investigate any matter.

(Added by Stats. 2005, Ch. 310, Sec. 1. Effective January 1, 2006.)









CHAPTER 5.5 - Optional Retirement Program

ARTICLE 1 - General Provisions

89600

This chapter shall be known and may be cited as the Optional Retirement Program.

(Added by Stats. 1990, Ch. 1178, Sec. 1.)



89601

In order to encourage qualified teachers to enter and remain in service with the California State University, an optional retirement program is authorized by this chapter. The optional retirement program may be established on or after July 1, 1991, by a provision adopting this chapter in a memorandum of understanding which is entered into by the trustees pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code. However, no other provision of this chapter is subject to the control of any memorandum of understanding. The optional retirement program shall become operative on the July 1 which immediately follows the receipt by the Public Employees’ Retirement System of a notice of the adoption of this chapter and a copy of the memorandum of understanding.

(Amended by Stats. 1996, Ch. 385, Sec. 3. Effective January 1, 1997.)



89602

Under this optional retirement program, the trustees shall offer eligible employees contracts, certificates, or investment funds providing retirement and death benefits, funded through annuities or investment fund options. The state and eligible employees electing this optional retirement program shall contribute to the optional retirement program to the extent authorized or required by this chapter. Benefits under the contracts, certificates, or investment funds are owned by the participants.

(Amended by Stats. 1996, Ch. 385, Sec. 4. Effective January 1, 1997.)






ARTICLE 2 - Definitions

89610

Unless the context otherwise requires, the definitions set forth in this article govern construction of this chapter.

(Added by Stats. 1990, Ch. 1178, Sec. 1.)



89611

“Benefit” means any monthly or lump-sum payment due a retirant, or other beneficiary, and includes lump-sum payments due on account of death.

(Amended by Stats. 1996, Ch. 385, Sec. 5. Effective January 1, 1997.)



89612

“Compensation” and “salary” have the same meaning as set forth in subdivisions (a) and (b) of Section 20022 of the Government Code.

(Added by Stats. 1990, Ch. 1178, Sec. 1.)



89613

“Eligible employee” means all faculty and executive, managerial, and supervisory employees of the California State University system whose employment would qualify them for membership in the Public Employees’ Retirement System, and who are initially appointed on or after the operative date of the optional retirement program.

(Added by Stats. 1990, Ch. 1178, Sec. 1.)



89614

“Participant” means any person electing the optional retirement program.

(Added by Stats. 1990, Ch. 1178, Sec. 1.)






ARTICLE 3 - Administration and Participation

89620

(a) Only eligible employees of the California State University may elect to participate in the optional retirement program.

(b) Elections to participate in the optional retirement program shall be made as follows:

(1) Eligible employees shall irrevocably elect either to join the Public Employees’ Retirement System in accordance with the provisions of law applicable thereto or to participate in the optional retirement program established pursuant to this chapter. This election is irrevocable and shall be made within 60 days of the date of employment. This election shall be in writing and filed with the California State University and the Public Employees’ Retirement System. Notwithstanding Section 20303 of the Government Code, eligible employees shall not be subject to membership in the Public Employees’ Retirement System until either they exercise the election to not participate in the optional retirement program or the 60-day period expires, whichever occurs first, whereupon the member contributions required by Sections 20600 and 20603 of the Government Code shall commence.

(2) An election of the optional retirement program by an eligible employee shall be irrevocable and shall be accompanied by an appropriate enrollment form, where required, for the issuance of contracts or certificates under the program.

(Added by Stats. 1990, Ch. 1178, Sec. 1.)



89621

Any eligible employee electing to participate in the optional retirement program shall be ineligible for membership in the Public Employees’ Retirement System so long as he or she is employed in any eligible position by the California State University. In the event an optional retirement program participant assumes a position in public service for which the optional retirement program is not available, the employee shall, at that time, cease participation in the program and shall begin participation in the Public Employees’ Retirement System.

Employees who elect to participate in the optional retirement program shall remain eligible to participate in the Public Employees’ Medical and Hospital Care Act (Part 5 (commencing with Section 22750) of Division 5 of Title 2 of the Government Code) as if they were members of the Public Employees’ Retirement System.

(Amended by Stats. 2004, Ch. 69, Sec. 4. Effective June 24, 2004.)



89622

(a) The state shall contribute to the optional retirement program an amount equal to the employer contribution of the trustees to the Public Employees’ Retirement System, less the amount attributable to the unfunded actuarial obligation of the Public Employees’ Retirement Fund, as determined by the Board of Administration of the Public Employees’ Retirement System, which until June 30, 2016, shall instead be transmitted to the Public Employees’ Retirement System. The Public Employees’ Retirement System shall provide the necessary data processing services and shall charge the providers an administrative fee appropriate to pay the costs of providing those services. The amount currently attributable to the unfunded actuarial obligation of the Public Employees’ Retirement Fund has been determined by the Board of Administration to be 2 percent. The Board of Administration shall, if the employer contribution rate varies from the employer contribution rate in effect on July 1, 1991, by at least plus or minus 5 percent, recalculate the amount attributable to the unfunded actuarial obligation. Thereafter, the Board of Administration shall, whenever the employer contribution rate varies from the employer contribution rate in effect on the effective date of the previous recalculation pursuant to this section by at least plus or minus 5 percent, recalculate the amount attributable to the unfunded actuarial obligation. The trustees and the providers of optional retirement programs shall provide the Public Employees’ Retirement System with any personnel data needed for the recalculation.

(b) Participants shall contribute to the optional retirement program an amount equal to the contribution required of employees pursuant to Sections 20600 and 20603 of the Government Code.

(c) Contributions required by subdivision (b) may be made by a reduction in salary in accordance with any applicable provision of the Internal Revenue Code. Payment of contributions authorized or required by this section shall be made by the Controller to the appropriate program administrator.

(d) Notwithstanding Section 13340 of the Government Code, there is hereby continuously appropriated from the General Fund monthly to the trustees the state’s contribution prescribed in subdivision (a).

(Added by Stats. 1990, Ch. 1178, Sec. 1.)



89623

No retirement, death, or other benefit shall be paid by the state or the trustees for services credited under the optional retirement program. The benefits are payable to participants or their beneficiaries only by the designated company or companies in accordance with the terms of the contracts, certificates, or investment funds.

(Amended by Stats. 1996, Ch. 385, Sec. 6. Effective January 1, 1997.)









CHAPTER 6 - Finance

ARTICLE 1 - Fees, Rents, and Charges

89700

(a) The trustees may by rule require all persons to pay fees, rents, deposits, and charges for services, facilities or materials provided by the trustees to such persons. The trustees may, by rule, provide for the method of collecting such fees, rents, deposits, and charges, and may, by rule, provide for the refund in whole or part of such fees, rents, deposits, and charges collected in error or collected for facilities, services, or materials not utilized.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1982, Ch. 1165, Sec. 1.)



89700.1

(a) Notwithstanding the requirement of Section 89301 that tuition, material, and service fees be collected by campus officials at the time of registration, the trustees, in consultation with student representatives, may authorize installment payments for the California State University fee established by the trustees pursuant to Section 89700 to cover the costs of services, facilities, or materials, and for nonresident tuition established pursuant to Section 89705. Installment payment schedules may be established in accordance with timetables as determined appropriate by the trustees, in consultation with student representatives.

(b) The trustees, in consultation with student representatives, shall impose a fee in an amount necessary to cover the costs of administering a system of installment payments and may deposit that fee in the General Fund or in local trust accounts as authorized by Section 89721 and established for the purpose of covering those costs. The administrative costs shall include, but not be limited to, the cost of collecting delinquent and defaulted accounts.

(c) The trustees shall include, in the fee imposed for administering the system of installment payments, the interest that the state would have earned in the Pooled Money Investment Account had the fee been collected at the time of registration. The portion of the administrative fee attributable to reimbursement for loss of interest earnings shall be deposited in the General Fund.

(d) The trustees shall provide notice of the amount of the fee that is imposed upon students who use the installment payment system. That notice shall include information regarding the amount of the fee and shall be included in the billing statement sent to the student and posted on signs at the campus cashier window. The information regarding the fee may also be conveyed to the students in any other manner determined appropriate by the trustees.

(Added by Stats. 1992, Ch. 536, Sec. 3. Effective August 21, 1992.)



89701

(a) The trustees are authorized to acquire, pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code) or by lease or other means, real property and to construct, operate, and maintain motor vehicle parking facilities and other transportation facilities thereon for state university officers, employees, students, or other persons. The trustees may prescribe the terms and conditions of the parking, and of parking on facilities existing on the effective date of this section, including the payment of parking fees in the amounts and under the circumstances determined by the trustees. Varying rates of parking fees may be established for different localities or for different parking facilities and for the purposes authorized by subdivision (b). In determining rates of parking fees, the trustees may consider the rates charged in the same locality by other public agencies and by private employers for employee parking, the rates charged to students by other universities and colleges.

(b) (1) Except as otherwise provided in this section, revenues received by the trustees from any of the motor vehicle parking facilities, as well as from all parking facilities existing on the effective date of this section, may be transmitted to the Treasurer and, if transmitted, shall be deposited by that officer in the State Treasury to the credit of the State University Parking Revenue Fund, which is hereby created.

(2) All revenues received by the trustees under this section may be pledged for the acquisition, construction, and improvement of parking and other transportation facilities, and may also be pledged to supplement other revenue funded projects relating to debt obligations issued by the trustees pursuant to the State University Revenue Bond Act of 1947. Nothing in this section shall be construed as altering or permitting a change in the pledge of parking fee revenues established in connection with debt obligations issued prior to the enactment of this section and pursuant to the State University Revenue Bond Act of 1947.

(3) All revenues received by the trustees from parking facilities, to the extent not pledged in connection with bonds or notes issued pursuant to the State University Revenue Bond Act of 1947, are hereby appropriated, without regard to fiscal years, to the trustees for the acquisition, construction, operation, and maintenance of motor vehicle parking facilities on real property acquired hereunder or on real property otherwise under the jurisdiction of the trustees, and for the study, development, enhancement, operation, and maintenance of alternate methods of transportation for officers, students, and employees of the California State University.

(4) The trustees shall allocate the funds for the construction of parking facilities for each of the California State University campuses only after programs incorporating alternate methods of transportation have been thoroughly investigated and considered, as determined by the alternative transportation committees of each campus and the trustees, in consultation with students and local government officials.

(5) Moneys in the State University Parking Revenue Fund may be invested by the Treasurer, upon approval of the trustees, in those eligible securities listed in Section 16430 of the Government Code. All interest or other earnings received pursuant to the investments shall be deposited to the credit of the State University Parking Revenue Fund.

(c) The Legislature, by this section, does not intend to authorize the institution of a private parking program unrelated to state purposes in competition with private industry.

(d) If any provision of this section is in conflict with any provision of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if one or more provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2000, Ch. 285, Sec. 2. Effective January 1, 2001.)



89701.5

Moneys in the State University Parking Revenue Fund received as parking fines and forfeitures shall be used exclusively for the development, enhancement, and operation of alternate methods of transportation programs for students and employees, for the mitigation of the impact of off-campus student and employee parking in university communities, and for the administration of the parking fines and forfeitures programs.

(Added by Stats. 1991, Ch. 1168, Sec. 2. Effective October 14, 1991.)



89702

(a) The Trustees of the California State University may acquire, pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code) or by lease or other means, real property and may construct and improve student health centers entirely or in part by the use of funds acquired pursuant to this section.

(b) The trustees may prescribe under Section 89700 a fee to provide for the acquisition, construction, and improvement of student health center facilities, in the amounts and under the circumstances as may be determined by the trustees.

(c) (1) Except as otherwise provided in this section, revenues received by the trustees from the student health center facilities fee may be transmitted to the Treasurer and, if transmitted, shall be deposited by that officer in the State Treasury to the credit of the State University Facilities Revenue Fund, which is hereby created.

(2) All revenues received by the trustees under this section may be pledged for the acquisition, construction, and improvement of student health facilities projects pursuant to the State University Revenue Bond Act of 1947 (Article 2 (commencing with Section 90010) of Chapter 8), and may also be pledged to supplement other revenue funded projects relating to debt obligations issued by the trustees pursuant to the State University Revenue Bond Act of 1947. Nothing in this section shall be construed as altering or permitting a change in the pledge of student health facility fee revenues established in connection with debt obligations issued prior to the enactment of this section and pursuant to the State University Revenue Bond Act of 1947.

(3) All revenues received by the trustees from the facilities fee, to the extent not pledged in connection with bonds or notes issued pursuant to the State University Revenue Bond Act of 1947, are hereby appropriated, without regard to fiscal years, to the trustees for the acquisition, construction, and improvement of student health centers on real property acquired pursuant to this section or on real property otherwise under the jurisdiction of the trustees.

(4) Moneys in the State University Facilities Revenue Fund may be invested by the Treasurer, upon approval of the trustees, in those eligible securities listed in Section 16430 of the Government Code. All interest or other earnings received pursuant to the investments shall be deposited to the credit of the State University Facilities Revenue Fund.

(Amended by Stats. 2000, Ch. 285, Sec. 3. Effective January 1, 2001.)



89703

(a) The trustees may prescribe student housing rental rates and fees to provide revenues for student housing programs in the amounts and under the circumstances that are determined by the trustees.

(b)(1) The trustees may pledge all or any part of student housing revenues in connection with bonds or notes issued pursuant to State University Revenue Bond Act of 1947 (Article 2 (commencing with Section 90010) of Chapter 8), in which case the revenues shall be deposited, transmitted, and used in the manner provided by that act.

(2) All revenues received by the trustees from housing rental rates and fees under this section may be pledged for the acquisition, construction, and improvement of student housing projects, and may also be pledged to supplement other revenue funded projects relating to debt obligations issued by the trustees pursuant to the State University Revenue Bond Act of 1947. Nothing in this section shall be construed as altering or permitting a change in the pledge of housing rental revenues established in connection with debt obligations issued prior to the enactment of this section and pursuant to the State University Revenue Bond Act of 1947.

(Added by Stats. 2000, Ch. 285, Sec. 5. Effective January 1, 2001.)



89704

(a) Notwithstanding any other provision of law, revenues received by the Trustees of the California State University from extension programs, special session, and other self-supporting instructional programs, including but not limited to, fees and charges required by the trustees, may be transmitted to the Treasurer and, if transmitted, shall be deposited by that officer in the State Treasury to the credit of the State University Continuing Education Revenue Fund, which is hereby created, and which is hereby designated as successor to the State College Extension Program Revenue Fund.

(b) All revenues are hereby appropriated, without regard to fiscal years, to the trustees for the support and development of self-supporting instructional programs of the California State University. However, proposed expenditures or obligations to be incurred during any fiscal year from the State University Continuing Education Revenue Fund, other than expenditures or obligations authorized by subdivision (d), shall be contained in the budget submitted for that fiscal year by the Governor pursuant to Section 12 of Article IV of the Constitution, and shall be subject to Article 2 (commencing with Section 13320) of Chapter 3 of Part 3 of Division 3 of Title 2 of the Government Code.

(c) Moneys in the State University Continuing Education Revenue Fund may be invested by the Treasurer, upon approval of the trustees, in those eligible securities listed in Section 16430 of the Government Code. All interest or other earnings received pursuant to the investments shall be deposited to the credit of the State University Continuing Education Revenue Fund.

(d) All revenues received by the trustees under this section may be pledged for the acquisition, construction, and improvement of facilities for extension programs, special session, and other self-supporting instructional programs pursuant to the State University Revenue Bond Act of 1947 (Article 2 (commencing with Section 90010) of Chapter 8), and may also be pledged to supplement other revenue funded projects relating to debt obligations issued by the trustees pursuant to the State University Revenue Bond Act of 1947.

(Amended by Stats. 2000, Ch. 285, Sec. 6. Effective January 1, 2001.)



89705

(a) Except as provided in subdivision (c), and as otherwise specially provided, an admission fee and rate of tuition fixed by the trustees shall be required of each nonresident student. The rate of tuition to be paid by each nonresident student, as defined in Section 68018, shall not be less than three hundred sixty dollars ($360) per year. The rate of tuition paid by each nonresident student who is a citizen and resident of a foreign country and not a citizen of the United States, except as otherwise specifically provided, shall be fixed by the trustees and shall not be less than three hundred sixty dollars ($360) per year.

(b) The trustees may waive entirely, or reduce below the rate, or the minimum rate, fixed by this section, the tuition fee of a nonresident student who is a citizen and resident of a foreign country and not a citizen of the United States and who attends a state university or college under an agreement entered into by a governmental agency or a nonprofit corporation or organization with a similar agency, or corporation or association, domiciled in and organized under laws of a foreign country, where a principal purpose of the agreement is to encourage the exchange of students with the view of enhancing international good will and understanding. The trustees shall, in each instance, determine whether the conditions for this exemption from fees exist and may prescribe appropriate procedures to be complied with in obtaining the exemption.

(c) The trustees shall waive entirely the admission fee and rate of tuition fixed under this section for a nonresident student who is a United States citizen who resides in a foreign country, if that nonresident meets all of the following requirements:

(1) Demonstrates a financial need for the exemption.

(2) Has a parent or guardian who has been deported or was permitted to depart voluntarily under the federal Immigration and Nationality Act in accordance with Section 1229c of Title 8 of the United States Code. The student shall provide documents from the United States Citizenship and Immigration Services evidencing the deportation or voluntary departure of his or her parent or guardian.

(3) Moved abroad as a result of the deportation or voluntary departure specified in paragraph (2).

(4) Lived in California immediately before moving abroad. The student shall provide information and evidence that demonstrates the student previously lived in California.

(5) Attended a public or private secondary school, as described in Sections 52 and 53, in the state for three or more years. The student shall provide documents that demonstrate his or her secondary school attendance.

(6) Upon enrollment, will be in his or her first academic year as a matriculated student in California public higher education, as that term is defined in subdivision (a) of Section 66010, will be living in California, and will file an affidavit with the institution stating that he or she intends to establish residency in California as soon as possible.

(Amended by Stats. 2013, Ch. 576, Sec. 3. Effective January 1, 2014.)



89706

The trustees may, on the basis of demonstrated financial need and scholastic achievement, waive entirely, or reduce below the rate, or the minimum rate, fixed by Section 89705, the tuition fee of a nonresident student, as defined in Section 68018, who is a citizen and resident of a foreign country, who is an undergraduate student of exceptional scholastic ability and prior scholastic achievement, and who is enrolled in a course of study of no less than 10 semester units.

The number of reductions and waivers granted by the trustees under this section shall at no time exceed 71/2 percent of the nonresident undergraduate students who are citizens and residents of a foreign country, then enrolled in the California State University.

(Amended by Stats. 1983, Ch. 143, Sec. 141.)



89707

The trustees may, on the basis of demonstrated financial need and scholastic achievement, waive entirely, or reduce below the rate, or the minimum rate, fixed by Section 89705, the tuition fee of a nonresident student or a nonresident student, as defined in Section 68018, who is a citizen and resident of a foreign country, who is a graduate student of exceptional scholastic ability and prior scholastic achievement, and who, while not employed full time by a state university, is employed 20 hours or more a week by a state university or is enrolled in a course of study of not less than 10 semester or quarter units.

The number of reductions and waivers granted by the trustees under this section shall at no time exceed 25 percent of the nonresident graduate students, including nonresident graduate students who are citizens and residents of a foreign country, then enrolled in the California State University.

(Amended by Stats. 1983, Ch. 143, Sec. 142.)



89707.5

Notwithstanding the provisions of Section 89301, a nonresident student who is a citizen and resident of a foregin country and not a citizen of the United States may pay the nonresident tuition fee required of such students in three equal installments per semester if attending on the semester system or in two equal installments per quarter if attending on the quarter system. Any such student shall pay all registration fees required of resident students by the same date as required for resident students. The first installment of the nonresident tuition fee for a nonresident student who is a citizen and resident of a foreign country and not a citizen of the United States shall be due no sooner than 30 days following the deadline for payment of registration fees by resident students. The trustees shall establish an appropriate payment schedule for payment of the nonresident tuition fee and may assess a service charge to finance the cost of administering this installment plan consistent with the provisions of this section.

(Enacted by Stats. 1976, Ch. 1010.)



89708

Tuition fees adequate, in the long run, to meet the cost of maintaining special sessions in the California State University shall be required of, and collected from, students enrolled in each special session under and pursuant to rules and regulations prescribed by the trustees.

“Special sessions,” as used in this division, means self-supporting instructional programs conducted by the California State University. The special sessions shall include, but not be limited to, career enrichment and retraining programs. It is the intent of the Legislature that those programs, currently offered on a self-supporting basis by the California State University during summer sessions, may be provided throughout the year, and shall be known as special sessions. The self-supporting special sessions shall not supplant regular course offerings available on a non-self-supporting basis during the regular academic year.

(Amended by Stats. 1983, Ch. 143, Sec. 143.)



89709

The trustees may require and collect special fees to cover cost of materials for specific services and other fees to cover the cost of accommodation services and other services provided students from students enrolled in each special session.

(Enacted by Stats. 1976, Ch. 1010.)



89710

To enhance the opportunities for California State University employees to participate in training and career development the trustees may, subject to the rules and regulations they may establish, waive entirely or reduce any or all fees for employees who enroll in work-related courses offered by the California State University necessary for improving skills for existing jobs or advancement in accordance with a career development plan at the California State University.

(Amended by Stats. 1983, Ch. 143, Sec. 144.)



89711

(a) Except as provided for in subdivision (b), a California State University campus-based mandatory fee established through an affirmative vote of the majority of the student body voting on the fee, but not specifically authorized by statute, shall not be reallocated without an affirmative vote of a majority of the members of either the student body or a campus fee advisory committee established under the policies of the California State University voting on the fee reallocation.

(b) A California State University campus-based mandatory fee established through an affirmative vote of the majority of the student body voting on the fee, but not specifically authorized by statute, may be reallocated without an affirmative vote of a majority of the members of either the student body or a campus fee advisory committee voting on the fee if the vote that established the fee authorized an alternative or automatic reallocation mechanism for that fee.

(c) This section shall not apply to campus-based fees approved prior to the enactment of this section.

(Added by Stats. 2012, Ch. 574, Sec. 1. Effective January 1, 2013.)



89712

(a) A campus of the California State University, or the Chancellor of the California State University, or both, shall not approve a student success fee, as defined in subdivision (d), before January 1, 2016.

(b) During the 2014–15 fiscal year, the chancellor shall conduct a review of the California State University Student Fee Policy relating to student success fees and recommend to the trustees changes to the fee policy. In conducting the review and preparing recommended changes to the fee policy, the chancellor shall consider all of the following:

(1) The approval process for student success fees, including, but not limited to, the benefit of utilizing a student election or the consultative process in the approval process.

(2) The need for statewide policies governing a student election, the consultative process, or both, for approving a proposed student success fee, including, but not necessarily limited to, policies requiring campuses to issue a voter pamphlet, or other informational document, or both, that provides an objective analysis of the proposed fee, a detailed description of the proposed fee uses, statements for and against the proposed fee action, and a notification to students regarding the dates, times, and locations available to either vote, for purposes of a student election, or confer with campus leadership, for purposes of the consultative process, regarding a proposed fee.

(3) The means to improve transparency and accountability regarding a campus’ use of student success fee funds for the benefit of members of the campus’ community, including, but not necessarily limited to, students, faculty, staff, and the general public.

(4) The development of an annual report describing the use of student success fee funds by each campus in the prior academic year, to be posted on each campus’ Internet Web site.

(5) The approval of a statewide policy to prohibit a campus from implementing a student success fee for a period exceeding five years unless a continuance of that fee is approved by an affirmative vote of the majority of the student body voting, or through the consultative process. Approval to continue an approved fee shall be required every five years.

(6) The impact of student success fees on campuses’ academic programs and services available for students, including, but not necessarily limited to, low-income students.

(7) A provision for financial assistance to offset the cost of the fee for low-income students.

(c) (1) The chancellor shall report to the Department of Finance and the appropriate fiscal and policy committees of the Legislature, on or before February 1, 2015, regarding the chancellor’s proposed revisions to the California State University Student Fee Policy related to student success fees.

(2) This subdivision is inoperative on January 1, 2019, pursuant to Section 10231.5 of the Government Code.

(d) For purposes of this section, the following terms have the following meanings:

(1) “Low-income student” means an undergraduate student who has an expected family contribution, as defined in subdivision (g) of Section 69432.7, at any time during the student’s matriculation at the institution that would qualify the student to receive a federal Pell Grant. The calculation of a student’s expected family contribution shall be based on the Free Application for Federal Student Aid (FAFSA) application or an application determined by the California Student Aid Commission to be equivalent to the FAFSA application submitted by that applicant.

(2) A “student success fee” is a type of category II campus-based mandatory fee that must be paid by a student to enroll or attend a campus of the California State University, as determined by that campus or the Chancellor of the California State University.

(Added by Stats. 2014, Ch. 34, Sec. 23. Effective June 20, 2014.)






ARTICLE 2 - Revenues

89720

The trustees may accept on behalf of the state any gift, bequest, devise, or donation of real or personal property whenever the gift and the terms and conditions thereof will aid in carrying out the primary functions of the California State University as specified in subdivision (b) of Section 66010.4. Neither Section 11005 of the Government Code nor any other law requiring approval by a state officer of gifts, bequests, devises, or donations shall apply to these gifts, bequests, devises, or donations. These gifts, bequests, devises, or donations, and the disposition thereof, shall be annually reported to the California Postsecondary Education Commission, the Joint Legislative Budget Committee, and the Department of Finance by January 31 of each year.

Notwithstanding Sections 11005.2 and 14664 of the Government Code or any other law to the contrary, the trustees may sell or exchange interests in real property received pursuant to this section when, in the judgment of the trustees, the sale or exchange is in the best interests of the California State University. No sale or exchange of an interest in real property made pursuant to this section shall exceed ten million dollars ($10,000,000) per transaction.

Notwithstanding Sections 11005 and 15853 of the Government Code or any other provision of law to the contrary, the trustees may purchase interests in real property from moneys received pursuant to this section, including those moneys received from the sale or exchange of interests in real property pursuant to this section. Any such purchase shall be consistent with any restrictions placed upon the gift, bequest, devise, or donation and shall be in the best interests of the California State University, as determined by the trustees.

No interest in any real property that is part of a main campus of any of the institutions of the California State University listed in Section 89001 shall be sold or exchanged pursuant to this section.

Any sale or exchange of interests in real property carried out pursuant to this section shall be reported annually to the California Postsecondary Education Commission or a successor agency, the Joint Legislative Budget Committee, and the Department of Finance, by January 31 of each year.

(Amended by Stats. 2014, Ch. 511, Sec. 4. Effective January 1, 2015.)



89720.5

Prior to the sale of any interests in real property pursuant to Section 89720, the trustees shall offer the interests to local governmental agencies. It is the intent of the Legislature that the trustees may transfer interests at less than fair market value under the conditions described in Section 11011.1 of the Government Code, except that all powers and duties of the Director of General Services, the Department of General Services, and the State Public Works Board under that section shall be performed by the trustees.

For purposes of this section, “local governmental agencies” shall not include private entities, private nonprofit entities, private tax exempt entities, or any consortium, cooperative, or combination of private-public entities or organizations.

(Added by Stats. 1991, Ch. 319, Sec. 3.)



89721

Notwithstanding any other provision of law, the chief fiscal officer of each campus of the California State University shall deposit into and maintain in local trust accounts or in trust accounts in accordance with Sections 16305 to 16305.7, inclusive, of the Government Code, or in the California State University Trust Fund, moneys received in connection with the following sources or purposes:

(a) Gifts, bequests, devises, and donations received under Section 89720.

(b) Any student loan or scholarship fund program, including but not limited to, student loan programs of the state, federal government (including programs referred to in Section 89723), local government, or private sources.

(c) Advance payment for anticipated expenditures or encumbrances in connection with federal grants or contracts.

(d) Room, board, and similar expenses of students enrolled in the international program of the California State University.

(e) Cafeteria replacement funds.

(f) Miscellaneous receipts in the nature of deposits subject to return upon approval of a proper application.

(g) Fees and charges for services, materials, and facilities authorized by Section 89700 if these fees or charges are required of those persons who, at their option, use the services or facilities, or are provided the materials, for which the fees or charges are made. Fees and charges so received and deposited shall be used solely to meet the costs of providing these services, materials, and facilities.

(h) Fees for instructionally related activities as defined by the trustees and as authorized by Section 89700 and revenues derived from the conduct of the instructionally related activities. The trustees shall have all authority necessary to administer and use the fees and revenues received and deposited to support such instructionally related activities.

(i) Fees for parking, health facilities or health services, and for extension programs, special sessions, and other self-supporting instructional programs.

(j) Revenue received by the trustees from the California State Lottery Education Fund pursuant to Section 8880.5 of the Government Code.

(k) Moneys received by the trustees for research, workshops, conferences, institutes, and special projects.

(l) Moneys collected as higher education fees and income from students of any campus of the California State University and from other persons pursuant to Section 89700. The Controller shall have the authority to audit the expenditure of these funds.

(Amended by Stats. 2006, Ch. 79, Sec. 34. Effective July 19, 2006.)



89722

(a) The California State University Trust Fund is hereby created in the State Treasury. Moneys in the California State University Trust Fund are appropriated to the trustees as provided in Section 89724. Interest accruing upon the investment of moneys of the California State University Trust Fund shall be paid into and credited to that fund. The trustees shall apportion as of June 30 and December 31 of each year the revenues earned and deposited in the fund during the six calendar months ending with those dates. There shall be apportioned and credited to each campus of the California State University having deposits in the fund, an amount directly proportionate to the total deposits in the fund and the length of time the deposits remained therein. The chief fiscal officer of each campus of the California State University may allocate further this amount to the extent considered necessary.

(b) Notwithstanding any other law, the Controller may use the moneys in the California State University Trust Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the California State University Trust Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the California State University Trust Fund was created.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 2. Effective February 20, 2009.)



89722.5

(a) There is hereby created in the State Treasury the California State University Lottery Education Fund. Moneys received by the Trustees of the California State University from the California State Lottery Education Fund pursuant to Section 8880.5 of the Government Code may be deposited and maintained in the fund. Notwithstanding Section 13340 of the Government Code, all moneys in the fund shall be continuously appropriated without regard to fiscal year for expenditure by the trustees for educational purposes pursuant to Section 8880.5 of the Government Code. All expenditures from the fund shall be subject to an annual postaudit by the Audits Division of the State Department of Finance.

(b) Pending expenditure for educational purposes, the moneys in the fund may be invested by the Treasurer, subject to the approval of the trustees, in those eligible securities listed in Section 16430 of the Government Code. All interest accruing from any investment pursuant to this subdivision shall be deposited into, and credited to, the fund.

(Added by Stats. 1985, Ch. 578, Sec. 1. Effective September 16, 1985.)



89722.9

Notwithstanding Sections 16305 to 16305.7, inclusive, of the Government Code and any other law to the contrary, financial aid money in the possession of the California State University may be deposited by the chief fiscal officer of each campus of the California State University in a checking account in the centralized treasury system. The funds in the checking account shall be invested by the Treasurer. Interest earned thereon shall be deposited in the California State University Trust Fund. The interest earnings shall be continuously appropriated for expenditure by the Trustees of the California State University for financial aid, except that the interest earned from the investment of federal financial aid moneys may be returned to the United States if required by applicable federal law.

(Added by Stats. 1989, Ch. 154, Sec. 2.)



89723

The trustees are vested with all necessary power to perform acts, receive and expend funds, and cooperate with state and federal agencies as provided in Section 12400 for the purpose of receiving and spending the funds provided by the act of Congress entitled “An act to strengthen the national defense and to encourage and assist in the expansion and improvement of educational programs to meet critical national needs; and for other purposes” (National Defense Education Act of 1958), approved September 2, 1958, and the act of Congress entitled “An act to amend the Public Health Service Act to increase the opportunities for training professional nursing personnel, and for other purposes” (Nurse Training Act of 1964), approved September 4, 1964.

The trustees may provide for the establishment and maintenance of student loan funds pursuant to those acts of Congress. Money allocated for the purpose of establishing a student loan fund at a campus of the California State University may be withdrawn from the State Treasury and deposited to the credit of that institution in a trust account in accordance with the provisions of Sections 16305 to 16305.7, inclusive, of the Government Code for the purpose of making loans to students in accordance with the federal acts.

(Amended by Stats. 1983, Ch. 143, Sec. 146.)



89724

(a) All money received from the sale of publications pursuant to Section 90500, all money received under an agreement entered into pursuant to Section 89036, and, except as to the fees and charges specified in subdivisions (g) and (h) of Section 89721, all money collected as fees from students in any state university and from other persons under Section 89030, Sections 89036 to 89040, inclusive, and Sections 89700, 89705, 89708, 89709, 89720, and 89721, and by reason of Section 2080.9 of the Civil Code, is hereby appropriated for the support of the California State University in addition to such other amounts as may be appropriated therefor by the Legislature. Money received under Sections 89720 and 89721, or received by reason of Section 2080.9 of the Civil Code, is appropriated without regard to fiscal year. Money received by reason of Section 2080.9 of the Civil Code shall be used for student scholarships and loans pursuant to any regulations the trustees shall provide, and while held pending the grant of a scholarship or loan, may be invested by the Treasurer upon approval of the trustees, in those eligible securities listed in Section 16430 of the Government Code. All interest or other earnings received pursuant to such investment shall also be used for those scholarships and loans. Money received by reason of Sections 89720 and 89721 may be invested, upon approval of the trustees, by the Treasurer or by the chief fiscal officer of a campus of the California State University, in those eligible securities listed in Section 16430 of the Government Code and in investment certificates or withdrawal shares in federal or state credit unions which are doing business in this state and which have their accounts insured by the National Credit Union Administration. Any money so invested or deposited shall be invested or deposited in certificates, shares, or accounts fully covered by the insurance. All interest and other earnings received pursuant to the investment of money received by reason of Sections 89720 and 89721 shall also be used for such purposes as may be established by the trustees consistent with the terms and conditions of the gift, bequest, devise, donation, or agreement under Sections 89720 and 89721. Except as otherwise provided with respect to money received by reason of Section 2080.9 of the Civil Code and Sections 89720 and 89721 of this code, all money received pursuant to this section shall augment the support appropriation to the California State University for the fiscal year to which the collections apply.

(b) All money received from the sale or the disposition of real property acquired by or on behalf of a particular state university by gift, devise, or donation pursuant to Section 89720 or pursuant to the predecessor of that section is hereby appropriated to the trustees for expenditure for capital outlay for the acquisition and improvement of real property for the particular state university, in addition to any other amounts appropriated therefor by the Legislature. All money received from the sale or other disposition of personal property, other than money, acquired by or on behalf of a particular state university by gift, bequest, or donation pursuant to Section 89720 or pursuant to the predecessor of that section is hereby appropriated to the trustees for expenditure for capital outlay for, or the acquisition and improvement of real or personal property for, the particular state university, in addition to other amounts appropriated therefor by the Legislature. No money shall be expended by the trustees under this subdivision without the approval of the Director of Finance. The money shall augment the support or capital outlay appropriation of the California State University current at the date of issuance of the Controller’s receipt therefor as may be designated by the trustees prior to their deposit in the State Treasury.

(Amended (as amended by Stats. 1983, Ch. 359, Sec. 3) by Stats. 1985, Ch. 398, Sec. 2.)



89725

Notwithstanding any other provision of law to the contrary, grants, revenues, and funds of any nature received by the trustees for research, workshops, conferences, institutes, and special projects from the state, federal government, local government, or private persons, may be transmitted to the Treasurer and, if transmitted, shall be deposited in the State Treasury to the credit of the California State University Special Projects Fund, which fund is hereby created.

All such grants, revenues, and funds are hereby appropriated without regard to fiscal years to the trustees for the operation, support, and development of research, workshops, conferences, institutes, and special projects in the California State University.

Provision shall be made by the trustees for reimbursements to the General Fund for the cost of space and services furnished to projects funded by the California State University Special Projects Fund.

Notwithstanding any other provision of the law to the contrary, the trustees shall have authority to establish the rules and procedures under which the fund shall operate. All expenditures shall be made in accordance with the rules and procedures, without prior approval of the Department of General Services or the Department of Finance. All expenditures shall receive an annual postaudit by the Audits Division of the Department of Finance. This requirement for an annual postaudit shall be effective until July 1, 1992. On and after July 1, 1992, the expenditures from the fund shall be audited as frequently as the Audits Division deems appropriate.

Moneys in the California State University Special Projects Fund may be invested by the Treasurer, upon approval of the trustees in those eligible securities listed in Section 16430 of the Government Code. All interest or other earnings received pursuant to those investments shall be collected by the Treasurer and shall be deposited in the State Treasury to the credit of the California State University Special Projects Fund.

(Amended by Stats. 1991, Ch. 414, Sec. 2.)



89725.1

Moneys received from the sale of interests in real property of the California State University in Contra Costa County shall be deposited and maintained in the State Treasury to the credit of the California State University Special Projects Fund and shall be available to the trustees for the purchase and development of real property for a California State University off campus center in Contra Costa County.

(Added by Stats. 1990, Ch. 985, Sec. 1. Effective September 18, 1990.)






ARTICLE 4 - Expenditures and Control

89750

The trustees shall control and expend all money appropriated for the support and maintenance of the California State University, and all money received as donations pursuant to Section 89720.

(Amended by Stats. 1983, Ch. 143, Sec. 150.)



89750.5

(a) Notwithstanding Sections 948 and 965.2 of the Government Code or any other provision of law, the trustees may settle, adjust, or compromise any pending action or final judgment, without the need for a recommendation, certification, or approval from any other state officer or entity. The Controller shall draw a warrant for the payment of any settlement, adjustment, or compromise, or final judgment against the trustees if the trustees certify that a sufficient appropriation for the payment of the settlement, adjustment, compromise, or final judgment exists.

(b) Notwithstanding paragraph (3) of subdivision (b) of Section 905.2 of the Government Code or any other provision of law, the trustees may pay any claim for money or damages on express contract or for an injury for which the trustees or their officers or employees are liable, without approval of the California Victim Compensation and Government Claims Board, if the trustees determine that payment of the claim is in the best interests of the California State University and that funds are available to pay the claim. The authority of the trustees conferred by this subdivision does not alter any other requirements governing claims in the Government Claims Act (Division 3.6 (commencing with Section 810) of Title 1 of the Government Code), except to grant the trustees authority to pay these claims.

(c) Notwithstanding Chapter 3 (commencing with Section 13940) of Part 4 of Division 3 of Title 2 of the Government Code, the trustees may discharge from accountability the sum of one thousand dollars ($1,000) or less, owing to the California State University, if the trustees determine that the money is uncollectible or the amount does not justify the cost of collection. A discharge of accountability by the trustees does not release any person from the payment of any moneys due the California State University.

(Amended by Stats. 2012, Ch. 759, Sec. 4. Effective January 1, 2013.)



89751

The State Treasurer is designated as the custodian of all funds received by the state from the government of the United States or of any agency or agencies thereof under any agreement for the education of veterans, and he may receive, and provide for the proper custody of, all money so received.

The funds received by the state shall be expended by the officers or agency administering the program to carry out the provisions of the act of the Congress and rules and regulations lawfully adopted thereunder. Such funds are exempt from the provisions of Section 925.6 of the Government Code and shall be paid out by the Treasurer on warrants drawn by the State Controller on claims submitted by the trustees.

(Enacted by Stats. 1976, Ch. 1010.)



89752

The trustees shall prescribe rules and regulations subject to the approval of and audit by the Department of Finance covering the collection, custody, and disposition of any and all money collected by any state college.

(Enacted by Stats. 1976, Ch. 1010.)



89753

All appropriations for the support of the California State University and the trustees shall be subject to Section 13320 of the Government Code and applicable Budget Act restrictions, with the following exceptions:

(a) The trustees may, with regard to funds appropriated for the support of the California State University, approve any transfer of funds between general fund appropriations, unless restricted by the Budget Act or any other act, and within and between any category designated in any schedule set forth for the appropriation. In addition, the trustees may authorize the augmentation of the amount available for a category designated in any schedule set forth for the appropriation by transfer from any of the other designated categories, including additional reimbursements and amounts receivable within the same schedule, and shall furnish the Joint Legislative Budget Committee and appropriate legislative fiscal committees a report, on or before January 10, of the authorizations given during the preceding four quarters.

(b) The trustees may approve travel, both within and outside the state, and the payment of allowances and expenses related to travel, moving, and the relocation of employees in accordance with the allowances established by the trustees.

(c) The trustees may, within funds appropriated for the support of the California State University, establish new positions and make changes in existing positions and the position payroll roster.

(Amended by Stats. 2009, Ch. 386, Sec. 18. Effective January 1, 2010.)



89754

The intent of Section 89753 is to give the trustees maximum responsibility within available funds. It is the further intent of the Legislature by said provisions to allow the trustees greater flexibility in their financial affairs and to allow the individual campuses greater flexibility in the expenditure of their appropriations.

(Enacted by Stats. 1976, Ch. 1010.)



89755

All actions of the trustees taken pursuant to Section 89753 are limited to the fiscal year in which the action is taken and subject to audit by the Department of Finance, as well as legislative review, prior to extension into the subsequent fiscal year.

(Enacted by Stats. 1976, Ch. 1010.)



89756

Notwithstanding any other provision of law, the chief administrative officer of each campus of the California State University shall be responsible for the propriety of the expenditure, and the integrity of the financial reporting, of the following funds received by the campus:

(1) State appropriations.

(2) Gifts.

(3) Bequests.

(4) Trust funds.

(5) Grants, loans, or combinations thereof.

The chief administrative officer shall also be responsible for the propriety of all expenditures, and the integrity of the financial reporting, made by auxiliary organizations. The chief administrative officer of a state university is, for the purpose of this section, the president of the university.

(Amended by Stats. 1983, Ch. 143, Sec. 152.)



89757

None of the funds enumerated in Section 89756, nor any of the funds of an auxiliary organization, shall ever be used by any university or college for membership or for any participation involving a financial payment or contribution, on behalf of the institution, or any individual employed by or associated therewith, in any private organization whose membership practices are discriminatory on the basis of the characteristics listed in Section 66270. This section does not apply to any public funds that have been paid to an individual employee or officer as salary, or to any funds that are used directly or indirectly for the benefit of student organizations.

(Amended by Stats. 2007, Ch. 569, Sec. 55. Effective January 1, 2008.)



89758

Notwithstanding any other provision of law, obligations may be incurred for the summer quarter operation in the California State University at campuses on year-round operations, subsequent to enactment of a Budget Act and prior to July 1, payable from the appropriations contained in such Budget Act for those purposes. The obligations and the payment thereof shall be subject to Section 89753.

(Amended by Stats. 1983, Ch. 143, Sec. 153.)



89759

Notwithstanding Sections 935.6, 948, 965, and 965.2 of the Government Code, or any other provision of law to the contrary, the Controller shall draw a warrant for the payment of any claim, settlement, or judgment against a special fund or a trust fund administered by the trustees if the trustees certify that sufficient moneys for the payment of the claim, settlement, or judgment exist within the special fund or trust fund. Records regarding the payments are subject to post audit by the Director of Finance.

(Added by Stats. 1991, Ch. 414, Sec. 3.)



89760

(a) The trustees may transfer money from one special fund to another special fund or to the general fund in order to meet the commitments of the California State University if the transferred moneys are returned to the special fund of origin in time to fulfill the purposes of the special fund. Interest shall be paid on all money transferred to another special fund or to the general fund at a rate determined by the trustees to be the current earning rate of the fund from which the money was transferred.

(b) “Special fund,” as used in this section, means enterprise and trust funds of the California State University and includes any fund subject to the State University Revenue Bond Act of 1947 (Article 2 (commencing with Section 90010) of Chapter 8 of Part 55).

(c) This section does not authorize any transfer or loan of money to or from any special fund or the General Fund if the transfer or loan would impair a contractual obligation of the trustees, including, but not necessarily limited to, contractual obligations incurred by the trustees pursuant to the State University Revenue Bond Act of 1947.

(Amended by Stats. 1998, Ch. 954, Sec. 29. Effective January 1, 1999.)



89761

(a) The California State University shall adhere to uniform accounting standards in accordance with Generally Accepted Accounting Principles (GAAP) for institutions of higher education.

(b) In the 1993–94 fiscal year, the California State University on five campuses representing the diversity of the system in both size of student body and campus budget shall have an independent audit of all funds performed and an independent audit report prepared.

(c) A copy of the audit reports shall be available for public inspection in the library of each campus of the university.

(d) The costs associated with the annual independent audit and audits performed pursuant to Section 89045 shall be funded from existing resources.

(Amended by Stats. 2001, Ch. 745, Sec. 41. Effective October 12, 2001.)



89762

(a) The contributions of the California State University to the Public Employees’ Retirement Fund, as provided by Section 20822 of the Government Code, shall be based on pensionable compensation and the rates set forth in the Budget Act, and shall be paid out of the California State University total appropriation in the annual Budget Act.

(b) Beginning in the 2013–14 fiscal year and each fiscal year thereafter, annual adjustments to the budget allocation for California State University pension contributions shall be based on the university’s actual 2013–14 fiscal year pensionable payroll, as identified by the Controller’s office, by funding source and state member categories, and the incremental change in the rates set forth in the annual Budget Act.

(c) Budget adjustments under this section shall not be made for subsequent changes in payroll.

(d) Pension funding for the university shall be identified annually in the Budget Act.

(Added by Stats. 2013, Ch. 50, Sec. 5. Effective July 1, 2013.)






ARTICLE 5 - Use of General Fund Support Appropriations for Capital Expenditures and Capital Outlay Projects

89770

(a) (1) The California State University may pledge, in addition to any of its other revenues that the university chooses to pledge, its annual General Fund support appropriation less the amount of that appropriation required to fund general obligation bond payments and State Public Works Board rental payments, to secure the payment of debt obligations issued by the Trustees of the California State University pursuant to the State University Revenue Bond Act of 1947 (Article 2 (commencing with Section 90010) of Chapter 8).

(2) To the extent the university pledges any part of its support appropriation as a source of revenue securing any obligation, it shall provide that this commitment of revenue is subject to annual appropriation by the Legislature.

(3) The university may fund debt service for capital expenditures defined in subdivision (b), and the costs or expenses incidental to the issuance and sale of bonds to finance those costs, including, but not limited to, capitalized interest on the bonds, from its General Fund support appropriation pursuant to Sections 89772 and 89773.

(4) The state hereby covenants with the holders of the university’s obligations, secured by the pledge of the university authorized by this section, so long as any of the obligations referred to in this subdivision remain outstanding, the state will not impair or restrict the ability of the university to pledge any support appropriation or support appropriations that may be enacted for the university. The university may include this covenant of the state in the agreements or other documents underlying the university’s obligations to this effect.

(b) For purposes of this section, “capital expenditures” means any of the following:

(1) The costs to acquire real property to design, construct, or equip academic facilities to address seismic and life safety needs, enrollment growth, or modernization of out-of-date facilities, and renewal or expansion of infrastructure to serve academic programs.

(2) The debt service amount associated with refunding, defeasing, or retiring State Public Works Board lease revenue bonds.

(3) The costs to design, construct, or equip energy conservation projects.

(4) The costs of deferred maintenance of academic facilities and related infrastructure.

(c) Nothing in this section shall require the Legislature to make an appropriation from the General Fund in any specific amount to support the California State University.

(d) The ability to utilize its support appropriation as stated in this section shall not be used as a justification for future increases in student tuition, additional employee layoffs, or reductions in employee compensation at the California State University.

(Added by Stats. 2014, Ch. 34, Sec. 24. Effective June 20, 2014.)



89771

(a) The California State University may fund pay-as-you-go capital outlay projects from its General Fund support appropriation pursuant to Sections 89772 and 89773.

(b) For purposes of this section, a “capital outlay project” means the costs to acquire real property to design, construct, or equip academic facilities to address seismic and life safety needs, enrollment growth, or modernization of out-of-date facilities; renewal or expansion of infrastructure to serve academic programs; and the costs to design, construct, or equip energy conservation projects.

(Added by Stats. 2014, Ch. 34, Sec. 24. Effective June 20, 2014.)



89772

(a) (1) Commencing with the 2014–15 fiscal year, and for each fiscal year thereafter, if the California State University plans to use any of its support appropriation in the annual budget for the subsequent fiscal year for capital expenditures, pursuant to and as defined in paragraph (1) of subdivision (b) of Section 89770, for capital outlay projects pursuant to Section 89771, it shall simultaneously submit, on or before September 1, 10 months before the commencement of that fiscal year, a report to the committees in each house of the Legislature that consider the State Budget, the budget subcommittees in each house of the Legislature that consider appropriations for the California State University, and the Department of Finance.

(2) The report shall detail the scope of all capital expenditures and capital outlay projects and how those capital expenditures and capital outlay projects will be funded, and it shall provide the same level of detail as a capital outlay budget change proposal.

(3) The Department of Finance shall review the report and submit, by February 1, a list of preliminarily approved capital expenditures and capital outlay projects to the committees in each house of the Legislature that consider the State Budget and the budget subcommittees in each house of the Legislature that consider appropriations for the California State University. These committees may review and respond to the list of preliminarily approved capital expenditures and capital outlay projects before April 1.

(4) The Department of Finance shall submit a final list of approved capital expenditures and capital outlay projects to the California State University by no earlier than April 1, three months before the commencement of the fiscal year of the planned expenditures.

(b) The Department of Finance may approve capital expenditures, as defined in paragraphs (3) and (4) of subdivision (b) of Section 89770, no sooner than 30 days after submitting, in writing, a list of expenditures being considered for approval to the chairpersons of the committees in each house of the Legislature that consider appropriations, the chairpersons of the committees and the appropriate subcommittees in each house of the Legislature that consider the State Budget, and the Chairperson of the Joint Legislative Budget Committee.

(c) The California State University shall not use its General Fund support appropriation to fund any capital expenditures, as defined in paragraphs (1), (3), and (4) of subdivision (b) of Section 89770, or capital outlay projects defined in subdivision (b) of Section 89771 before receiving approval from the Department of Finance pursuant to this section.

(d) (1) For the 2014–15 fiscal year only, if the California State University plans to use any of its support appropriation in the annual budget for the 2014–15 fiscal year for capital expenditures defined in paragraph (1) of subdivision (b) of Section 89770 or for capital outlay projects pursuant to Section 89771, the California State University shall simultaneously submit, on or before August 1, 2014, a report to the committees in each house of the Legislature that consider the State Budget, the budget subcommittees in each house of the Legislature that consider appropriations for the California State University, and the Department of Finance. This report shall detail the scope of all capital expenditures and capital outlay projects and how those capital expenditures and capital outlay projects will be funded. This report shall include the same level of detail as a capital outlay budget change proposal.

(2) The Department of Finance shall review, by November 1, 2014, the report and submit a list of preliminarily approved capital expenditures and capital outlay projects to the committees in each house of the Legislature that consider the State Budget, and the budget subcommittees in each house of the Legislature that consider appropriations for the California State University. These committees may review and respond to the list of preliminarily approved capital expenditures and capital outlay projects before December 1, 2014.

(3) The Department of Finance shall submit a final list of approved projects to the California State University no earlier than December 1, 2014.

(4) The California State University shall not proceed with any capital expenditures defined in paragraph (1) of subdivision (b) of Section 89770 or capital outlay projects defined in Section 89771, before receiving approval from the Department of Finance pursuant to this subdivision.

(e) Notwithstanding Section 10231.5 of the Government Code, commencing with the 2015–16 fiscal year, on or before February 1 of each fiscal year, the California State University shall simultaneously submit a progress report to the Joint Legislative Budget Committee and the Department of Finance detailing the scope, funding, and current status of all capital expenditures undertaken pursuant to Section 89770 and for all capital outlay projects undertaken pursuant to Section 89771.

(Added by Stats. 2014, Ch. 34, Sec. 24. Effective June 20, 2014.)



89773

The California State University shall manage its debt programs in a manner so that not more than 12 percent of its General Fund support appropriation, less the amount of that appropriation that is required to fund general obligation bond payments and State Public Works Board rental payments, is used for the total of both of the following:

(a) Debt service for capital expenditures pursuant to Section 89770.

(b) Pay-as-you-go capital outlay projects pursuant to Section 89771.

(Added by Stats. 2014, Ch. 34, Sec. 24. Effective June 20, 2014.)



89774

Notwithstanding any other law, excluding Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code, the California State University may proceed with capital expenditures and capital outlay projects pursuant to Sections 89772 and 89773 without the need for any further limitations or approvals, except those delineated in Sections 89772 and 89773.

(Added by Stats. 2014, Ch. 34, Sec. 24. Effective June 20, 2014.)









CHAPTER 7 - Auxiliary Organizations

ARTICLE 1 - General Provisions

89900

(a) A certified public accountant shall be selected by each auxiliary organization described in Section 89901. The office of the chancellor, in cooperation with the Department of Finance, shall develop and forward the applicable auditing and reporting procedures to each auxiliary organization for distribution to the selected certified public accountant. In accordance with procedures prescribed by the chancellor, the certified public accountant shall annually audit any and all state university auxiliary funds. The auxiliary organizations shall contract for and receive the audit annually, and shall submit the audit to the trustees. Auxiliary organizations shall annually publish an audited statement of their financial condition, which statement shall be disseminated as widely as feasible and be available to any person on request. In the case of an auxiliary organization primarily serving a single campus of the California State University, publication in the campus student newspaper shall be deemed compliance with this requirement. In the case of an auxiliary organization serving the Trustees of the California State University, distribution of the published audited statement of its financial condition at a regularly scheduled meeting of the trustees shall be deemed compliance with this requirement.

(b) In the case of an auxiliary organization primarily serving a single campus of the California State University, the president of that state university shall be responsible for ascertaining that all expenditures are in accordance with policies of the trustees, the propriety of all expenditures, and the integrity of the financial reporting, made by auxiliary organizations.

(c) The operation of auxiliary organizations shall be conducted in conformity with regulations established by the trustees. The regulations shall include provisions requiring the governing board of each auxiliary organization to provide salaries, working conditions, and benefits for the full-time employees of each auxiliary organization that are comparable to those provided California State University employees performing similar services. However, the regulations may permit retirement benefits or permanent status benefits, or both, to be withheld from temporary and executive employees of each auxiliary organization. In addition, the regulations may exempt from the requirement of providing retirement benefits any auxiliary organization that is funded primarily by mandatory student fees collected by the trustees. For the purposes of this subdivision, a temporary employee is (a) an employee employed for a research project, workshop, institute, or other special project funded by any grant, contract or gift; or (b) an employee whose contract of employment is for a fixed term not exceeding three years. For the purposes of this subdivision, an executive employee is any management employee with responsibility for the development and execution of auxiliary organization policy and includes, but is not limited to, general managers, business managers, directors, and the like. For purposes of this subdivision, “full-time employee” means a person who is employed in a permanent position for 40 hours per week or for the required number of hours of a particular work shift, whichever is the lesser. Persons employed on a temporary, intermittent, irregular time base, or on a limited term basis are not “full-time employees,” unless those employees are engaged on a continuing 10-month or academic year basis and are employed for 40 hours per week or for the required number of hours of a particular work shift, whichever is the lesser. For those full-time employees whose duties are not comparable to classes in California State University employment, the salaries established shall be at least equal to the salaries prevailing in other educational institutions in the area or commercial operations of like nature. This requirement shall apply to full-time employees of auxiliary organizations even if there are no California State University employees performing similar services.

(d) Retirement benefits may be provided by other than the Public Employees’ Retirement System. A contract for participation in the Public Employees’ Retirement System in accordance with the terms and conditions of the Public Employees’ Retirement Law shall be deemed to satisfy fully the requirements of subdivision (c) with respect to retirement.

Notwithstanding anything in subdivision (c) to the contrary, the regulations established by the trustees may exempt the governing board of any newly created auxiliary organization from the requirement of providing retirement benefits for a period not to exceed three years from the date that the auxiliary organization is established.

(Amended by Stats. 1991, Ch. 414, Sec. 4.)



89901

As used in this article, the term “auxiliary organization” includes the following entities:

(a) Any entity in which any official of the California State University participates as a director as part of his or her official position.

(b) Any entity formed or operating pursuant to Article 1 (commencing with Section 89300) of Chapter 3.

(c) Any entity which operates a commercial service for the benefit of a campus of the California State University on a campus or other property of the California State University.

(d) Any entity whose governing instrument provides in substance both of the following:

(1) That its purpose is to promote or assist any campus of the California State University, or to receive gifts, property, and funds to be used for the benefit of such campus or any person or organization having an official relationship therewith.

(2) That any of its directors, governors, or trustees are either appointed or nominated by, or subject to, the approval of an official of any campus of the California State University, or selected, ex officio, from the membership of the student body or the faculty or the administrative staff of campus.

(e) Any entity whose governing instrument provides in substance both of the following:

(1) That its purpose is to promote or assist the trustees of the California State University, or to receive gifts, property, and funds to be used for the benefit of the trustees of the California State University or any person or organization having an official relationship therewith.

(2) That any of its directors, governors, or trustees are either appointed or nominated by, or subject to, the approval of the trustees or an official of the California State University, or selected, ex officio, from the membership of the trustees or the administrative staff of the California State University.

(f) Any entity which, exclusive of the foregoing subdivisions of this section, is designated as an auxiliary organization by the trustees.

(Amended by Stats. 1983, Ch. 143, Sec. 154.)



89902

This article shall not apply to any student body organization not formed or operating pursuant to Article 1 (commencing with Section 89300) of Chapter 3 nor to any student or faculty society, social club, fraternity, or sorority, nor to any alumni association, whether officially recognized as a campus organization or not, unless it is described in Section 89901.

This section shall not be construed to alter or limit the powers of the trustees to establish rules and regulations governing organizations which maintain an official relationship with any campus of the California State University or which use the name or facilities of the campus.

(Amended by Stats. 1983, Ch. 143, Sec. 155.)



89903

(a) (1) Each auxiliary organization formed pursuant to this article shall have a board of directors composed, both as to size and categories of membership, in accordance with regulations established by the Trustees of the California State University.

(2) If, in any fiscal year, a majority of the funding of the auxiliary organization is received from student fees collected on a campus or systemwide, at least a majority of the board of directors of that auxiliary organization shall consist of California State University students with full voting privileges on that board. This paragraph shall only be applicable to effectuate a change in the membership of a board of directors of an auxiliary organization if the trustees determine that there is no legal or contractual barrier to changing the governing structure of that organization. In the event that the trustees determine that there is a legal or contractual barrier to changing the governing structure of an auxiliary organization, information relating to that determination shall be reported, in a timely manner, to that auxiliary organization and any affected student body organization.

(b) Each governing board shall, during each fiscal year, hold at least one business meeting in accordance with Article 2 (commencing with Section 89920). The board shall have the benefit of the advice and counsel of at least one attorney admitted to practice law in this state and at least one licensed certified public accountant. Neither the attorney at law nor the certified public accountant need be members of the board.

(c) No auxiliary organization shall accept any grant, contract, bequest, trust, or gift, unless it is so conditioned that it may be used only for purposes consistent with policies of the trustees.

(Amended by Stats. 2005, Ch. 318, Sec. 11. Effective January 1, 2006.)



89904

All expenditures and fund appropriations of auxiliary organizations described in Section 89903 shall be approved by the governing board of the auxiliary organization. Appropriations of funds for use outside of the normal business operations of the auxiliary organization shall be approved in accordance with trustee policy and regulations by an officer designated by the trustees.

The trustees in consultation with the Department of Finance and the governing boards of the various auxiliary organizations described in Section 89903, on or before the beginning of the 1970–1971 fiscal year, shall:

(a) Institute a standard systemwide accounting and reporting system for businesslike management of the operation of such auxiliary organizations.

(b) Implement financial standards which will assure the fiscal viability of such various auxiliary organizations. Such standards shall include proper provision for professional management, adequate working capital, adequate reserve funds for current operations and capital replacements, and adequate provisions for new business requirements.

(c) Institute procedures to assure that transactions of the auxiliary organizations are within the educational mission of the state colleges.

(d) Develop policies for the appropriation of funds derived from indirect cost payments not required to implement subdivision (b). Uses of such funds shall be regularly reported to the trustees.

(Enacted by Stats. 1976, Ch. 1010.)



89904.5

The trustees shall, by July 1, 1983, develop and implement guidelines to ensure that auxiliary organizations classified as foundations for sponsored programs, workshops, and institutes maintain fiscal viability. These guidelines shall specify how reimbursement received by a foundation for indirect costs in connection with the performance of grants or contracts which exceeds the indirect costs actually incurred by the foundation for those grants or contracts shall be divided between the foundation and the campus of the California State University which the foundation serves, in a manner consistent with the educational mission of the university.

(Added by Stats. 1982, Ch. 818, Sec. 1.)



89904.6

The trustees shall, by July 1, 1983, develop and implement guidelines to ensure that auxiliary organizations classified as foundations for sponsored programs, workshops, and institutes, expend discretionary funds in a manner consistent with the educational mission of the university.

(Added by Stats. 1982, Ch. 818, Sec. 2.)



89905

Operations of commercial services on a campus of the California State University, such as a food service or bookstore, or any commercial services that may be provided in a state university union, shall, when operated by an auxiliary organization, be self-supporting.

Any surplus funds from commercial operations shall be used for such purposes as are consistent with regulations of the trustees.

(Amended by Stats. 1983, Ch. 143, Sec. 157.)



89905.5

(a) No auxiliary organization operating a commercial service on the California State University, Chico, campus shall discontinue that commercial service without providing the campus with adequate notice of its intent to discontinue the service, and the opportunity to continue the service through another means.

(b) No commercial service operated by an auxiliary organization on the California State University, Chico, campus or any aspect of the management of the commercial services shall be taken over by the Trustees of the California State University, the Chancellor of the California State University, the president of a campus of the California State University, or another auxiliary organization unless all of the following conditions are met:

(1) The entity seeking to assume all or part of the management of the commercial service has demonstrated that the commercial service has substantial programmatic or financial difficulties.

(2) The governing board of the auxiliary organization currently operating the commercial service has been provided adequate opportunity to respond to the concerns demonstrated pursuant to paragraph (1).

(3) The governing board of the entity seeking to assume all or part of the management of the commercial service has approved the assumption of the new programmatic or financial responsibility.

(4) The auxiliary organization currently operating the commercial service has been provided adequate compensation for any losses, including, but not limited to, property, inventory, services, or employees directly resulting from the assumption of all or part of the operation of the commercial service by the entity.

(c) If an entity assumes responsibility for commercial services pursuant to subdivision (b), the entity shall be established as an official California State University auxiliary organization operating separate from, but related to, the university of service so as to protect the state from all possible liability associated with the operation of commercial services.

(Added by Stats. 1988, Ch. 1615, Sec. 2.)



89906

No member of the governing board of an auxiliary organization shall be financially interested in any contract or other transaction entered into by the board of which he is a member, and any contract or transaction entered into in violation of this section is void.

(Enacted by Stats. 1976, Ch. 1010.)



89907

No contract or other transaction entered into by the governing board of an auxiliary organization is void under the provisions of Section 89906, nor shall any member of such board be disqualified or deemed guilty of misconduct in office under said provisions, if the circumstances specified in the following subdivisions exist:

(a) The fact of such financial interest is disclosed or known to the governing board and noted in the minutes, and the governing board thereafter authorizes, approves, or ratifies the contract or transaction in good faith by a vote sufficient for the purpose without counting the vote or votes of such financially interested member or members, and

(b) The contract or transaction is just and reasonable as to the auxiliary organization at the time it is authorized or approved.

(Enacted by Stats. 1976, Ch. 1010.)



89908

The provisions of Section 89907 shall not be applicable if the circumstances specified in any of the following subdivisions exist:

(a) The contract or transaction is between an auxiliary organization and a member of the governing board of that auxiliary organization.

(b) The contract or transaction is between an auxiliary organization and a partnership or unincorporated association of which any member of the governing board of that auxiliary organization is a partner or in which he is the owner or holder, directly or indirectly, of a proprietorship interest.

(c) The contract or transaction is between an auxiliary organization and a corporation in which any member of the governing board of that auxiliary organization is the owner or holder, directly or indirectly, of 5 percent or more of the outstanding common stock.

(d) A member of the governing board of an auxiliary organization is interested in a contract or transaction within the meaning of Section 89906, and without first disclosing such interest to the governing board at a public meeting of the board, influences or attempts to influence another member or members of the board to enter into the contract or transaction.

(Enacted by Stats. 1976, Ch. 1010.)



89909

It is unlawful for any person to utilize any information, not a matter of public record, which is received by him by reason of his membership on the governing board of an auxiliary organization, for personal pecuniary gain, regardless of whether he is or is not a member of the governing board at the time such gain is realized.

(Enacted by Stats. 1976, Ch. 1010.)



89911

Any construction project located on property of the California State University that is performed pursuant to a contract entered into or awarded by an auxiliary organization and funded in whole or in part by public funds is subject to the California State University Contract Law (Chapter 2.5 (commencing with Section 10700) of Part 2 of Division 2 of the Public Contract Code).

(Added by Stats. 2006, Ch. 346, Sec. 1. Effective January 1, 2007.)



89912

All bonds, notes, borrowings, or other evidences of indebtedness of an auxiliary organization and interest thereon or income therefrom are exempt from all taxation in the state other than estate and generation skipping transfer taxes.

(Added by Stats. 1993, Ch. 779, Sec. 6. Effective January 1, 1994.)






ARTICLE 1.5 - The Richard McKee Transparency Act of 2011

89913

The Legislature finds and declares all of the following:

(a) Access to information concerning the conduct of the people’s business is a necessary and fundamental right of every person in this state.

(b) California State University auxiliary organizations promote and assist the Trustees of the California State University by engaging in activities that are essential and integral to the mission and purpose of the California State University.

(c) California State University auxiliary organizations are independently governed corporations that are legally separate from the California State University.

(d) Access to records used, owned, or maintained by auxiliary organizations must be balanced by the need to protect the individual privacy rights of donors and volunteers, and to protect an auxiliary organization’s fiduciary interests.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89913.5

For purposes of this article, the following terms have the following meanings:

(a) “Auxiliary organization” means those entities defined in Section 89901.

(b) “Identifiable writing” means any handwriting, typewriting, printing, photostating, photographing, photocopying, transmitting by electronic mail or facsimile, and every other means of recording upon any tangible thing, any form of communication or representation, including, but not limited to, letters, words, pictures, sounds, or symbols, or combinations thereof, and any record thereby created, regardless of the manner in which the record has been stored.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89914

(a) Records maintained by an auxiliary organization shall be available to the public to inspect or copy at all times during the office hours of the auxiliary organization, except as hereafter provided. The records subject to inspection or copying by the public pursuant to this section shall include any identifiable writing containing information relating to the conduct of the auxiliary organization that is prepared, owned, used, or retained by an auxiliary organization. Any reasonably segregable portion of a record shall be promptly available for inspection and copying after redacting those portions exempt from disclosure by law.

(b) Upon a request for a copy of a record that reasonably describes an identifiable record, an auxiliary organization shall make the record promptly available within a reasonable time to any person upon payment of fees covering only the direct cost of duplication, except with respect to records maintained by an auxiliary organization exempt from disclosure by law. Nothing in this article shall be construed to permit an auxiliary organization to delay or obstruct the inspection or copying of public records.

(c) If a member of the public requests to inspect a public record or obtain a copy of a record held by an auxiliary organization, the organization shall assist the person to make a focused and effective request that reasonably describes an identifiable record or records.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89914.5

(a) Upon a written request for a copy or inspection of records, an auxiliary organization shall determine, within 10 calendar days from the receipt of the request, whether the request, in whole or in part, seeks copies of disclosable records maintained by the auxiliary organization and shall notify the requester in writing without undue delay of the determination and the reasons therefor.

(b) (1) In unusual circumstances, the time limit prescribed in this section may be extended by a written notice by the head of the auxiliary organization, or his or her designee, to the person making the request that sets forth the reasons for the extension and the date on which a determination is expected to be sent. That notice shall not specify a date that would result in an extension of more than 14 days. When the auxiliary organization sends the determination, and if the auxiliary organization determines that the request seeks disclosable public records, the auxiliary organization shall state the estimated date and time when the records will be made available.

(2) As used in this section, “unusual circumstances” means the following, but only to the extent reasonably necessary to the proper processing of the particular request:

(A) The need to search for and collect the requested records from field facilities or other establishments that are separate from the office processing the request.

(B) The need to search for, collect, and appropriately examine a voluminous amount of separate and distinct records that are demanded in a single request.

(C) The need for consultation, which shall be conducted with all practicable speed, with another agency having a substantial interest in the determination of the request or among two or more components of the agency having a substantial subject matter interest therein.

(D) The need to compile data, to write programming language or a computer program, or to construct a computer report to extract data.

(c) An auxiliary organization shall justify withholding a record by demonstrating that the record is exempt from disclosure by law, or that, on the facts of the particular request, the public interest served by not disclosing the record clearly outweighs the public interest served by disclosure of the record.

(d) A response to a written request for inspection or copies of public records that includes a determination that the request is denied, in whole or in part, shall be in writing and shall set forth the names and titles or positions of each person responsible for the denial.

(e) This article shall not limit access to a public record on the basis of the purpose for which the record is being requested, if the record is otherwise subject to disclosure.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89915

(a) Unless otherwise prohibited by law, an auxiliary organization that has information that constitutes an identifiable record not exempt from disclosure pursuant to this chapter that is in an electronic format shall make that record available in an electronic format when requested by any person and, when applicable, shall comply with both of the following:

(1) An auxiliary organization shall make an electronic record available in the electronic format in which it holds the information.

(2) An auxiliary organization shall provide a copy of an electronic record in the format requested if the requested format is one that has been used by the auxiliary organization to create copies for its own use or for provision to other entities or persons. The cost of duplication shall be limited to the direct cost of producing a copy of a record in an electronic format.

(b) Notwithstanding paragraph (2) of subdivision (a), the requester shall bear the cost of producing a copy of the record, including the cost to construct a record, and the cost of programming and computer services necessary to produce a copy of the record if either of the following applies:

(1) In order to comply with the provisions of subdivision (a), an auxiliary organization would be required to produce a copy of an electronic record and the record is one that is produced only at otherwise regularly scheduled intervals.

(2) The request would require data compilation, extraction, or programming to produce the record.

(c) If a request is for a record in a nonelectronic format, and the record is also available in an electronic format, an auxiliary organization may inform the requester that the record is available in an electronic format.

(d) Nothing in this section shall be construed to do any of the following:

(1) Require an auxiliary organization to reconstruct a record in an electronic format if the auxiliary organization no longer has the record available in an electronic format.

(2) Permit an auxiliary organization to make a record available only in an electronic format.

(3) Require an auxiliary organization to release an electronic record in the electronic form in which it is held by the auxiliary organization if its release would jeopardize or compromise the security or integrity of the original record, or of any proprietary software with which it is maintained.

(4) Permit public access to records held by an auxiliary organization to which access is otherwise restricted by law.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89915.5

Nothing in this article shall require an auxiliary organization to disclose information that is exempt from disclosure pursuant to the exemptions set forth under Sections 6254 to 6255, inclusive, of the Government Code.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89916

(a) Notwithstanding any other law, the following records maintained by an auxiliary organization shall not be subject to disclosure:

(1) Information that would disclose the identity of a donor, prospective donor, or volunteer.

(2) Personal financial information, estate planning information, and gift planning information of a donor, prospective donor, or volunteer.

(3) Personal information related to a donor’s private trusts or a donor’s private annuities administered by an auxiliary organization.

(4) Information related to fundraising plans, fundraising research, and solicitation strategies to the extent that these activities are not already protected under Section 99040, Title 5 (commencing with Section 3426) of Part 1 of Division 4 of the Civil Code, Section 1060 of the Evidence Code, or subdivision (k) of Section 6254 of the Government Code.

(5) The identity of students and alumni to the extent that this information is already protected under state and federal statutes applicable to the California State University. This paragraph shall not apply to a part-time or full-time employee of the auxiliary organization, or to a student who participates in a legislative body of a student body organization as defined in Section 89305.1.

(b) Subdivision (a) shall not be construed to exempt from disclosure records that contain information regarding any of the following:

(1) The amount and date of a donation.

(2) Any donor-designated use or purpose of a donation.

(3) Any other donor-imposed restrictions on the use of a donation.

(4) (A) The identity of a donor who, in any fiscal year, makes a gift or gifts, in a quid pro quo arrangement, where either the value of the benefit received is in excess of two thousand five hundred dollars ($2,500) or the benefit would be impermissible under state or federal law. In these circumstances, records pertaining to the gift or gifts maintained by an auxiliary organization that would otherwise be exempt from disclosure under subdivision (a) shall be disclosed.

(B) Annually, on January 1, the monetary threshold set forth in subparagraph (A) shall be adjusted upward or downward to reflect the percentage change in the Consumer Price Index, as calculated by the United States Bureau of Labor Statistics, rounded off to the nearest one thousand dollars ($1,000).

(5) Self-dealing transactions, including, but not limited to, loans of money or property, or material financial interests of or between auxiliary officers or directors and an auxiliary organization, as set forth in Sections 5233 and 5236 of the Corporations Code. In these circumstances, records pertaining to the self-dealing transactions maintained by an auxiliary organization that would otherwise be exempt from disclosure under subdivision (a) shall be disclosed.

(6) Any instance in which a volunteer or donor of a gift is awarded, within five years of the date of the service or gift, a contract from the university or auxiliary organization that was not subject to competitive bidding. In these circumstances, records pertaining to the service or gift maintained by an auxiliary organization that would otherwise be exempt from disclosure under paragraph (1) of subdivision (a) shall be disclosed.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89916.5

(a) Notwithstanding any provision of law, trade secrets, as defined in Section 3426.1 of the Civil Code, shall not be subject to disclosure. This information shall be redacted from auxiliary organization records before disclosure.

(b) For purposes of this section, “trade secrets” means information, including a formula, pattern, compilation, program, device, method, technique, or process, that does both of the following:

(1) Derives independent economic value, actual or potential, from not being generally known to the public or to other persons who can obtain economic value from its disclosure or use.

(2) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89917

Any person may institute proceedings for injunctive or declarative relief or writ of mandate in any court of competent jurisdiction to enforce his or her right to inspect or to receive a copy of any record or class of records maintained by an auxiliary organization under this article. The times for responsive pleadings and for hearings in these proceedings shall be set by the judge of the court with the object of securing a decision as to these matters at the earliest possible time.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89917.5

(a) Whenever it is made to appear by verified petition to the superior court of the county where the records or some part thereof are situated that certain records maintained by an auxiliary organization are being improperly withheld from a member of the public, the court shall order the officer or person charged with withholding the records to disclose the record or show cause why he or she should not do so. The court shall decide the case after examining the record in camera, if permitted by subdivision (b) of Section 915 of the Evidence Code, papers filed by the parties, and any oral argument and additional evidence as the court may allow.

(b) If the court finds that an auxiliary organization official’s decision to refuse disclosure is not justified under this article, he or she shall order the official to make the record public. If the judge determines that the official was justified in refusing to make the record public, he or she shall return the item to the official without disclosing its content with an order supporting the decision refusing disclosure.

(c) An order of the court, either directing disclosure by an auxiliary organization or supporting the decision of the auxiliary organization official refusing disclosure, is not a final judgment or order within the meaning of Section 904.1 of the Code of Civil Procedure from which an appeal may be taken, but shall be immediately reviewable by petition to the appellate court for the issuance of an extraordinary writ. Upon entry of any order pursuant to this section, a party shall, in order to obtain review of the order, file a petition within 20 days after service upon him or her of a written notice of entry of the order, or within such further time not exceeding an additional 20 days as the trial court may for good cause allow. If the notice is served by mail, the period within which to file the petition shall be increased by five days. A stay of an order or judgment shall not be granted unless the petitioning party demonstrates it will otherwise sustain irreparable damage and probable success on the merits. Any person who fails to obey the order of the court shall be cited to show cause why he or she is not in contempt of court.

(d) The court shall award court costs and reasonable attorney’s fees to the plaintiff should the plaintiff prevail in litigation filed pursuant to this section. The costs and reasonable attorney’s fees shall be paid by the auxiliary organization of which the official is a member or employee and shall not become a personal liability of the auxiliary organization official. If the court finds that the plaintiff’s case is clearly frivolous, the court shall award court costs and reasonable attorney’s fees to the auxiliary organization.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89918

(a) Notwithstanding any other provision of law, and except as provided for in subdivision (c), whenever an auxiliary organization discloses a record it maintains that is otherwise exempt from this article, this disclosure shall constitute a waiver of the exemptions specified in this article.

(b) For purposes of this section, “auxiliary organization” includes a member, agent, volunteer, or officer of the auxiliary organization acting within the scope of his or her affiliation with the organization.

(c) Subdivision (a) shall not apply to the following disclosures:

(1) Disclosures made to a donor or prospective donor with regard to that donor’s donation or prospective donation to an auxiliary organization.

(2) Disclosures made to a volunteer or prospective volunteer with respect to that volunteer’s services being provided to the auxiliary organization.

(3) Disclosures made through other legal proceedings or as otherwise required by law.

(4) Disclosures within the scope of a disclosure required by law that limits disclosure of specified writings to certain purposes.

(5) Disclosures described in subdivision (a) of Section 89916 to an auditor conducting an audit.

(6) Disclosures described in subdivision (a) of Section 89916 to a bank or similar financial institution in the course of ordinary financial transactions, or in response to a request from the bank or other financial institution relating to the ordinary delivery of financial services.

(Amended by Stats. 2012, Ch. 162, Sec. 43. Effective January 1, 2013.)



89918.5

Any provision in a contract entered into after the effective date of this article between an auxiliary organization and another party that would prevent the disclosure of information required to be disclosed pursuant to this article is void and unenforceable, and such a provision shall not justify a failure to comply with the requirements of this article.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)



89919

This article shall not apply to any records subject to a request made pursuant to the California Public Records Act, as set forth in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 2011, Ch. 247, Sec. 2. Effective January 1, 2012.)






ARTICLE 2 - Meetings, Elections, and Judicial Determinations

89920

Each governing board, or any subboard of the governing board, of an auxiliary organization shall conduct its business in public meetings. All governing board and subboard meetings shall be open and public, and all persons shall be permitted to attend any meeting of the governing board or subboard of an auxiliary organization, except as otherwise provided in this article.

(Added by Stats. 1984, Ch. 1158, Sec. 2.)



89921

Each governing board and subboard shall annually establish, by resolution, bylaws, or whatever other rule is required for the conduct of business by that body, the time and locations for holding regular meetings. Each governing board and subboard shall, at least one week prior to the date set for the meeting, give written notice of every regular meeting, and any special meeting which is called, at least one week prior to the date set for the meeting, to any individual or medium that has filed a written request for notice. Any request for notice filed pursuant to this section shall be valid for one year from the date on which it is filed unless a renewal request is filed.

(Added by Stats. 1984, Ch. 1158, Sec. 2.)



89922

A special meeting may be called at any time by the presiding officer of a governing board or subboard, or by a majority of the members of the governing board or subboard, by delivering personally or by mail written notice to each member of the board or subboard, and to any medium or other party to be directly affected by a meeting, or any other person who has requested notice in writing. The call and notice of a special meeting shall be delivered at least 24 hours prior to any meeting and shall specify the time and place of the special meeting and the business to be transacted. No other business shall be considered at these meetings by the governing board or subboard. Written notice may be dispensed with as to any member who, at or prior to the time the meeting convenes, files with the clerk or the secretary of the governing board or subboard a written waiver of notice. The waiver may be given by telegram. Written notice may also be dispensed with as to any member who is actually present at the meeting at the time it convenes.

(Added by Stats. 1984, Ch. 1158, Sec. 2.)



89923

Any governing board or subboard may hold closed sessions to consider matters relating to litigation, collective bargaining, or the appointment, employment, evaluation of performance, or dismissal of an employee, or to hear complaints or charges brought against an employee by another person or employee, unless the employee requests a public hearing. For the purposes of this section, “employee” does not include any person elected or appointed to an office. A board or subboard, upon a favorable majority vote of its members, may also hold a closed session to discuss investments where a public discussion could have a negative impact on the auxiliary organization’s financial situation. In this case, a final decision shall only be made during public sessions.

(Added by Stats. 1984, Ch. 1158, Sec. 2.)



89924

No governing board or subboard shall take action on any issue until that issue has been publicly posted for at least one week.

(Added by Stats. 1984, Ch. 1158, Sec. 2.)



89925

Each auxiliary organization shall establish, by constitution, statute, bylaws, or resolution, provisions for elections of officers and board members. These provisions shall be designed to allow all those eligible to vote complete access to all information on issues and candidates. These provisions shall include, but not be limited to, provisions for sample ballots, numbers of days and hours for voting, polling locations, and notice of elections.

(Added by Stats. 1984, Ch. 1158, Sec. 2.)



89926

Where the constitution or articles of incorporation of an associated students auxiliary organization provides for a judiciary or judicial council with powers separate from the governing board of the auxiliary organization, decisions rendered by the judiciary or judicial council shall be final.

(Added by Stats. 1984, Ch. 1158, Sec. 2.)



89927

Each member of a governing board pursuant to this article who attends a meeting of the governing board where action is taken in violation of any provision of this article, with knowledge of the fact that the meeting is in violation of this article, is guilty of a misdemeanor.

(Added by Stats. 1984, Ch. 1158, Sec. 2.)



89928

This article is not applicable to either of the following:

(a) Any entity formed or operating pursuant to Section 89300.

(b) The governing board of any statewide student organization that represents the students of the California State University.

(Amended by Stats. 2000, Ch. 330, Sec. 2. Effective January 1, 2001.)









CHAPTER 8 - Housing and Auxiliary Services

ARTICLE 1 - Housing

90000

Student housing facilities may be established and maintained at any state university for the accommodation of students of the university.

(Amended by Stats. 2000, Ch. 285, Sec. 7. Effective January 1, 2001.)



90001

The trustees may require unmarried minor students of the state university, not living with a parent or guardian, to reside in private homes or other dwellings approved by the university, or to occupy student housing facilities provided at the university by the state.

(Amended by Stats. 2000, Ch. 285, Sec. 8. Effective January 1, 2001.)



90001.5

In order to ensure that current and former foster youth who are students at campuses of the California State University have stable housing, a campus of the California State University that maintains student housing facilities shall give priority to current and former foster youth. In addition, a campus of the California State University that maintains student housing facilities open for occupation during school breaks, or on a year-round basis, shall first give priority to current or former foster youth for residence in the housing facilities that are open for uninterrupted year-round occupation, and next give priority to current or former foster youth for housing that is open for occupation during the most days in the calendar year.

(Added by Stats. 2009, Ch. 391, Sec. 2. Effective January 1, 2010.)



90002

All student housing and any other related facilities operated by the College Auxiliary Enterprise Fund are hereby designated a “project” under the State University Revenue Bond Act of 1947 and subject to the provisions of that act. All assets, liabilities, and fund balances of the College Auxiliary Enterprise Fund are hereby transferred from that fund to a separate account to be established by the trustees within the California State University Dormitory Revenue Fund.

(Amended by Stats. 1985, Ch. 106, Sec. 25.)






ARTICLE 2 - The State University Revenue Bond Act of 1947

90010

This article may be cited as “The State University Revenue Bond Act of 1947.”

(Amended by Stats. 1985, Ch. 106, Sec. 27.)



90011

(a) The following terms wherever used or referred to in this article, or in any indenture entered into pursuant to this article, shall have the following meanings, respectively, unless a different meaning appears from the context:

(1) “Board” means the Trustees of the California State University.

(2) “Bonds” or “revenue bonds” means the written evidence of any obligation, other than revenue bond anticipation notes, issued by the board, payment of which is secured by a pledge of revenues or any part of revenues, as provided in this article, in order to obtain funds with which to carry out the purposes of this article, irrespective of the form of the obligations.

(3) The “holder of bonds” or “bondholder” or any similar term means any person who shall be the bearer of any outstanding revenue bond or bond registered to bearer or not registered or the registered owner of any outstanding revenue bond or bond that shall at the time be registered other than to the bearer.

(4) “Indenture” means an agreement entered into by the board pursuant to which revenue bonds are issued, regardless of whether the agreement is expressed in the form of a resolution of the board or by other instrument.

(5) “Notes” and “revenue bond anticipation notes” mean the written evidence of any obligation, including commercial paper notes, issued by the board, pursuant to Section 90013, in anticipation of the sale of revenue bonds, for the purpose of obtaining funds to carry out the purposes of this article.

(6) “Person” includes any individual, firm, corporation, association, copartnership, trust, business trust, receiver, trustee, or conservator for any thereof, but does not include this state or any public corporation, political subdivision, city, county, district, or any agency thereof or of this state.

(7) “Project” means any one or more dormitories or other housing facilities, boarding facilities, student union or activity facilities, vehicle parking facilities, alternative transportation programs, or any other auxiliary or supplementary facilities for individual or group accommodation, owned or operated or authorized to be acquired, constructed, furnished, equipped, and operated by the board for use by students, faculty members, or other employees of any one or more campuses of the California State University, or a combination of those facilities, which may include facilities already completed and facilities authorized for future completion, or any other facilities designated by the board as a project in providing for the issuance of revenue bonds or notes.

(8) “Revenues” mean and include any and all fees, rates, rentals, and other charges received or receivable in connection with, and any and all other incomes and receipts of whatever kind and character derived by, the board from the operation of, or arising from, a project, including any revenue that may have been, or may be, impounded or deposited in any fund in the State Treasury created by this article or in any other fund or account pursuant to law for the security of any notes or bonds issued hereunder, or for the purpose of providing for the payment thereof, or the interest thereon.

(9) “State university” and “campus of the California State University” means any of the institutions included within the California State University, as listed in Section 89001.

(b) As used in this article:

(1) The present tense includes the past and future tenses, and the future tense includes the present tense.

(2) The masculine gender includes the feminine and neuter.

(3) The singular number includes the plural, and the plural includes the singular.

(4) “Shall” is mandatory, and “may” is permissive.

(Amended by Stats. 2007, Ch. 352, Sec. 1. Effective January 1, 2008.)



90012

The board, for the purposes of this article, has power and is hereby authorized, in addition to and amplification of all other powers conferred upon the board by the Constitution of the State of California or by any statute of the State of California:

(a) To acquire, subject to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code), by grant, purchase, gift, devise, or lease, and to hold and use, any real or personal property necessary, convenient, or useful for the carrying on of any of its powers pursuant to this article.

(b) To construct, operate, and control any project.

(c) To fix rates, rents, or other charges for the use of any project acquired, constructed, equipped, furnished, operated or maintained by the board, or for services rendered in connection therewith, and to alter, change, or modify the same at its pleasure, subject to any contractual obligation that may be entered into by the board with respect to the fixing of rates, rents, or charges.

(d) To enter into covenants to increase rates or charges from time to time as may be necessary pursuant to any contract or agreement with the holders of any bonds of the board.

(e) At any time and from time to time, to issue revenue bonds in order to raise funds for the purpose of establishing any project or of acquiring lands for any project, or of acquiring, constructing, improving, equipping, furnishing, financing, or refinancing any project, including payment of principal and interest on revenue bond anticipation notes, or for any combination of these purposes, which bonds may be secured as provided in this article.

(f) At any time, and from time to time, in connection with the financing or refinancing of any project, to loan or advance proceeds of revenue bonds or revenue bond anticipation notes to any person or state or local governmental entity, and to enter into loan agreements, leases, installation purchase agreements, conditional sales contracts, and similar financing instruments with the recipient of that loan or advance, all upon terms and conditions determined by the board.

(g) At any time and from time to time, to issue revenue bond anticipation notes pursuant to Section 90013.

(h) To adopt rules and regulations as may be necessary to enable the board to exercise the powers and to perform the duties conferred or imposed upon the board by this article.

(i) Nothing contained in this section or elsewhere in this article shall be construed directly or by implication to be in derogation of or in limitation of powers conferred upon or existing in the board by the Constitution or statutes of this state.

(Amended by Stats. 2007, Ch. 352, Sec. 2. Effective January 1, 2008.)



90013

(a) The board may issue revenue bond anticipation notes, in anticipation of the sale of revenue bonds. Before issuing any of these notes, the board shall, by resolution, authorize their issuance, declare the purpose for which the proceeds of the notes shall be expended, and specify the maximum amount of notes to be issued for that purpose.

(b) Revenue bond anticipation notes shall bear interest at the fixed or variable rate or rates determined by the board, not exceeding 12 percent per annum, payable in the time, form, and manner set forth in the indenture for the notes, and shall mature on the date or dates determined by the board and set forth in the resolution or indenture authorizing their issuance.

(c) The proceeds from the sale of notes shall be used only for the purposes for which the proceeds of the sale of bonds may be used in anticipation whereof the notes are issued.

(d) All notes issued, including renewal notes, and the interest thereon shall be payable from the proceeds of the sale of the bonds, the revenues of the project, any appropriations made for that purpose or all of these sources, and not otherwise, except that if the sale of the bonds has not occurred prior to the maturity of the notes issued in anticipation thereof, the board may issue renewal notes to pay the notes then maturing. No renewal notes shall be issued after the sale of the bonds in anticipation of which the original note was issued.

(e) Revenue bond anticipation notes may be secured by a pledge of, and lien upon, the proceeds of the sale of bonds, the revenues of the project, and any other legally available funds.

(f) A resolution or indenture authorizing the issuance of revenue bond anticipation notes may include provisions deemed necessary or advisable by the board for the security of the notes issued thereunder, and may include any and all provisions authorized to be included in indentures by this article.

(Amended by Stats. 2007, Ch. 352, Sec. 3. Effective January 1, 2008.)



90014

Notes authorized to be issued under this article shall be sold by the Treasurer, for cash, in the manner that the Treasurer shall be directed by a resolution requesting the sale adopted by the board. Notes in the form of commercial paper notes shall be sold in the manner specified in the indenture for the notes.

(Amended by Stats. 2007, Ch. 352, Sec. 4. Effective January 1, 2008.)



90015

The validity of the authorization and issuance of any revenue bonds or revenue bond anticipation notes by the board is not dependent on nor affected in any way by:

(a) Proceedings taken by the board for the acquisition, construction or completion of any project or any part thereof.

(b) Any contracts made by the board in connection with the acquisition, construction or completion of any project.

(c) The failure to complete any project for which bonds or notes are authorized to be issued.

(Amended by Stats. 1988, Ch. 740, Sec. 6.)



90016

The board shall issue revenue bonds and revenue bond anticipation notes in its name and as its obligation, but no bond or note issued or sold pursuant to this article shall be or become a lien, charge, or liability against the State of California or against the board or against the property or funds of either, except, in the case of revenue bonds, to the extent of the pledge of revenues or part of revenues of the project, as may be provided by the indenture pursuant to which revenue bonds are issued, and, in the case of notes, to the extent of the pledge of revenues of the project and proceeds of the sale of bonds, as may be provided in the resolution or indenture authorizing the issuance of the notes. Each of these bonds and notes issued by the board shall contain a recital on the face thereof, stating that neither the payment of the principal nor any part thereof, nor any interest thereon, constitutes a debt, liability, or obligation of the State of California.

(Amended by Stats. 2007, Ch. 352, Sec. 5. Effective January 1, 2008.)



90017

The board shall determine the time, form, and manner of the issuance of revenue bonds and revenue bond anticipation notes.

(Amended by Stats. 1988, Ch. 740, Sec. 8.)



90018

The board may enter into indentures providing for the aggregate principal amount, date or dates, maturities, interest rates, denominations, form, registration, transfer and interchange of any revenue bonds and coupons issued pursuant to this article, and the terms and conditions on which the same shall be executed, issued, secured, sold, paid, redeemed, funded, and refunded. Reference on the face of the bonds to the indenture by its date of adoption, or the apparent date on the face thereof, is sufficient to incorporate all of the provisions thereof and of this article into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to all of the provisions of the indenture and of this article, and is bound thereby.

(Amended by Stats. 1988, Ch. 740, Sec. 9.)



90019

An indenture pursuant to which bonds are issued may include any and all of the covenants and agreements on the part of the board as the board deems necessary or advisable for the better security of the bonds issued thereunder.

(Amended by Stats. 1988, Ch. 740, Sec. 10.)



90020

An indenture may provide that payments of principal and interest of bonds shall be secured by all or by part of revenues.

(Enacted by Stats. 1976, Ch. 1010.)



90021

An indenture may include a clause relating to the bonds issued thereunder requiring the board to pay or cause to be paid punctually the principal of all such bonds and the interest thereon on the date or dates, or at the place or places, and in the manner mentioned in such bonds and in the coupons appertaining thereto in accordance with such indenture.

(Enacted by Stats. 1976, Ch. 1010.)



90022

An indenture may include a clause relating to the bonds issued thereunder, requiring the board to operate the project continuously, to the extent practicable under conditions as they may from time to time exist, in an efficient and economical manner.

(Enacted by Stats. 1976, Ch. 1010.)



90023

An indenture may include a clause relating to the bonds issued thereunder requiring the board to make all necessary repairs, renewals and replacements to any project, and to keep the project at all times in good repair, working order and condition.

(Enacted by Stats. 1976, Ch. 1010.)



90024

An indenture may include a clause relating to the bonds issued thereunder requiring the board to preserve and protect the security of the bonds and the rights of the holders thereof and to warrant and defend such rights.

(Enacted by Stats. 1976, Ch. 1010.)



90025

An indenture may include a clause relating to the bonds issued thereunder requiring the board to pay and discharge or cause to be paid and discharged all lawful claims for labor, materials and supplies or other charges which, if unpaid, might become a lien or charge upon the revenues, or any part thereof, of any project acquired, constructed or completed from the proceeds of the sale of the bonds, or upon any physical properties, or which might impair the security of the bonds.

(Enacted by Stats. 1976, Ch. 1010.)



90026

An indenture may include a clause relating to the bonds issued thereunder which limits, restricts, or prohibits any right, power or privilege of the board to mortgage or otherwise encumber, sell, lease or dispose of any improvements constructed from the proceeds of the bonds, or to enter into any lease or agreement which impairs or impedes the operation of a project, or any part thereof, necessary to secure adequate revenues or which otherwise impairs or impedes the rights of the holders of the bonds with respect to such revenues.

(Enacted by Stats. 1976, Ch. 1010.)



90027

An indenture may include a clause relating to the bonds issued thereunder requiring the board to fix, prescribe, and collect rates, rentals, or other charges in connection with the services and facilities furnished from the project acquired, constructed, or purchased from part or all of the proceeds of the bonds, or from the revenues securing the bonds, sufficient to pay the principal of and interest on the bonds as they become due and payable, together with additional sums that may be required for any fund created by this article, for the further security of the bonds or as a depreciation charge or other charge in connection with the project.

(Amended by Stats. 2007, Ch. 352, Sec. 6. Effective January 1, 2008.)



90028

An indenture may include a clause relating to the bonds issued thereunder requiring the board to hold or cause to be held in trust the revenues or any part of revenues pledged to the payment of such bonds and the interest thereon, or to any reserve or other fund created by this article for the further protection of the bonds, and to apply such revenues or any part of revenues or cause them to be applied only as provided in the indenture.

(Enacted by Stats. 1976, Ch. 1010.)



90029

An indenture may include a clause defining the power of the board in applying the proceeds of the sale of any issue of bonds for the acquiring, constructing, or completing of any project or any part thereof.

(Enacted by Stats. 1976, Ch. 1010.)



90030

An indenture may include a clause limiting the power of the board to issue additional bonds for the purpose of acquiring, constructing or completing any project or any part thereof.

(Enacted by Stats. 1976, Ch. 1010.)



90031

An indenture may include a clause requiring, specifying or limiting the kind, amount and character of insurance to be maintained by the board on any project, or any part thereof, and the use and disposition of the proceeds of any such insurance thereafter collected.

(Enacted by Stats. 1976, Ch. 1010.)



90032

An indenture may include a clause providing the events of default and the terms and conditions upon which any or all of the bonds of the board then or thereafter issued may become or be declared due and payable prior to maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(Enacted by Stats. 1976, Ch. 1010.)



90033

An indenture may include a clause designating the rights, limitations, powers and duties arising upon breach by the board of any of the covenants, conditions, or obligations contained in any indenture.

(Enacted by Stats. 1976, Ch. 1010.)



90034

An indenture may include a clause prescribing a procedure by which the terms and conditions of the indenture may be subsequently amended or modified with the consent of the board and the vote or written assent of the holders of a specified principal amount or specified proportion of the bonds issued and outstanding. The clause may provide for meetings of bondholders and for the manner in which the consent of the bondholders may be given. The clause shall specifically state the effect of the amendment or modification upon the rights of the holders of all of the bonds and interest coupons appertaining thereto, whether attached thereto or detached therefrom.

With respect to any clause providing for the modification or amendment of an indenture, the board may agree that bonds held by the Treasurer, the United States or any instrumentality thereof, or the State of California or any political subdivision thereof (including every municipal corporation, district, public corporation, board or agency of any kind or class) shall not be counted as outstanding bonds, or be entitled to vote or assent, but shall, nevertheless, be subject to any modification or amendment of this type.

(Amended by Stats. 1988, Ch. 740, Sec. 11.)



90035

An indenture may include a clause or clauses providing for such other acts and matters as may be necessary or convenient or desirable in order better to secure the bonds or to make the bonds more marketable.

(Enacted by Stats. 1976, Ch. 1010.)



90036

The State Treasurer shall act as trustee for the board and the holders of bonds issued hereunder, and the board may authorize the trustee to act on behalf of the holders of the bonds, or any stated percentage thereof, and to exercise and prosecute on behalf of the holders of the bonds such rights and remedies as may be available to the holders. The board may provide in the indenture for the deposit of all revenues received from the project with the trustee to be held in a separate account in the California State University Dormitory Revenue Fund created by this article. The money in the fund shall be disbursed only as provided in the indenture.

(Amended by Stats. 1985, Ch. 106, Sec. 28.)



90037

The board shall prescribe the duties and powers of the trustee with respect to the issuance, authentication, sale and delivery of the bonds and the payment of principal and interest thereof, the redemption of the bonds, the registration and discharge from registration of the bonds, and the management of any sinking fund or other funds provided as security for the bonds.

(Amended by Stats. 1988, Ch. 740, Sec. 12.)



90038

The board may provide for one or several issues of bonds and may issue bonds in series or may divide any issue into one or more divisions and fix different maturities or dates of those bonds, different rates of interest, or prescribe different terms and conditions for the bonds of the several series or divisions. It is not necessary that all bonds of the same authorized issue be of the same kind or character, have the same security, or be of the same interest rate, but the terms thereof shall in each case be provided for by the board, at or prior to the issue thereof.

(Amended by Stats. 1988, Ch. 740, Sec. 13.)



90039

Bonds may be issued as coupon bonds or as registered bonds. The board may provide for the interchange of coupon bonds for registered bonds and registered bonds for coupon bonds, and may provide that the bonds shall be registered as to principal only, or as to both principal and interest, or otherwise as the board may determine.

(Amended by Stats. 1988, Ch. 740, Sec. 14.)



90040

Bonds shall bear interest at a fixed or variable rate of not to exceed 12 percent per annum, payable in the time, form, and manner set forth in the indenture for the bonds.

(Amended by Stats. 2007, Ch. 352, Sec. 7. Effective January 1, 2008.)



90041

Notwithstanding the provisions of Sections 90013, 90040, and 90048, the rate of interest which bonds or notes may bear and the yield resulting to the purchaser thereof may exceed the maximum rates specified in said sections to the extent of any debt service grant applicable to such interest which the United States of America has agreed, pursuant to any federal statute, to pay with respect to the bonds or notes.

(Enacted by Stats. 1976, Ch. 1010.)



90042

Bonds may be callable upon any terms, conditions, and upon any notice as the board may determine, and upon the payment of the premium as may be fixed by the board in the proceedings for the issuance of the bonds. No bond is subject to call or redemption prior to its fixed maturity date unless the right to exercise the call is expressly stated on the face of the bond.

(Amended by Stats. 1988, Ch. 740, Sec. 15.)



90043

The board may provide for the payment of the principal and interest of bonds at any place within or without the State of California, and in specified coin or currency of the United States.

(Amended by Stats. 1988, Ch. 740, Sec. 16.)



90044

The board may provide for the execution and authentication of bonds and notes by the manual, lithographed or printed facsimile signature of officers of the board and, in the case of bonds, by additional authentication by the Treasurer as trustee. If any of the officers whose signatures or countersignatures appear upon the notes, bonds or coupons cease to be officers before the delivery of the notes, bonds or coupons, their signatures or countersignatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the notes, bonds or coupons.

(Amended by Stats. 1988, Ch. 740, Sec. 17.)



90045

Bonds shall bear dates prescribed by the board. Bonds may be serial bonds or sinking fund bonds with those maturities as the board may determine. No bond by its terms shall mature in more than 50 years from its own date and, in the event any authorized issue is divided into two or more series or divisions, the maximum maturity date herein authorized shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

(Amended by Stats. 1988, Ch. 740, Sec. 18.)



90046

Immediately after the adoption of a resolution by the board directing the preparation of any bonds or notes authorized under this article, the Treasurer shall prepare the requisite number of suitable bonds or notes of the denominations, and in accordance with the specifications contained in such resolution.

(Amended by Stats. 1988, Ch. 740, Sec. 19.)



90047

When the bonds authorized to be issued under this article are duly executed, they shall be sold by the Treasurer, for cash, in those parcels and numbers as the Treasurer shall be directed by a resolution adopted by the board. Before offering any of the bonds for sale, the Treasurer shall detach therefrom all coupons, if any, that have matured or will mature before the day fixed for the sale. Bonds in the form of commercial paper notes shall be sold in the manner specified in the indenture for the bonds.

(Amended by Stats. 2007, Ch. 352, Sec. 8. Effective January 1, 2008.)



90048

Bonds and notes may be sold at either public or private sale. The board may fix terms and conditions for the sale or other disposition of any authorized issue of bonds or notes. The Treasurer, when authorized by resolution of the board may sell bonds and notes at less than their par or face value, but no bond or note may be sold at a price below the par or face value thereof which would result in a sale price yielding to the purchaser an average of more than 12 percent per annum, payable semiannually, according to standard tables of bond values.

(Amended (as amended by Stats. 1988, Ch. 740, Sec. 21) by Stats. 1989, Ch. 321, Sec. 9.)



90049

The board may provide for the security of bonds. The board may use and expend all or any part of any funds or proceeds of any property owned by it, whether received by gift, appropriation or otherwise, if not restricted as to the use of such funds or proceeds of property by the terms of any gift or trust or provision of law for the redemption of bonds issued pursuant to the provisions of this article and the payment of interest due thereon.

(Enacted by Stats. 1976, Ch. 1010.)



90050

All costs and expenses incident to the issuance and sale of notes may be paid out of the proceeds of the sale of the notes. All costs and expenses incident to the issuance and sales of bonds and all costs and expenses incident to the redemption of revenue bond anticipation notes retired with proceeds from the sale of the bonds may be paid out of the proceeds of the sale of the bonds. Interest on bonds may be paid out of the proceeds of the sale of the bonds during the actual construction of any project for the acquisition, construction or completion of which the bonds have been issued, and for a period of not to exceed two (2) years thereafter as provided for in the indenture.

(Enacted by Stats. 1976, Ch. 1010.)



90051

The board may provide that notes or bonds and the interest thereon shall be secured by all or by part of revenues of a project upon the basis of which the notes or bonds are issued or authorized to be issued, and shall constitute a lien upon the revenues of the project as may be provided for in the notes or in any indenture.

(Amended by Stats. 1988, Ch. 740, Sec. 23.)



90052

Pending the actual issuance or delivery of revenue bonds, the board may issue temporary or interim bonds, certificates or receipts of any denomination whatsoever, and with or without coupons, to be exchanged for definitive bonds when ready for delivery.

(Amended by Stats. 1988, Ch. 740, Sec. 24.)



90053

The board may provide for the replacement of lost, destroyed or mutilated notes, bonds, and coupons.

(Amended by Stats. 1988, Ch. 740, Sec. 25.)



90054

Bonds and notes issued pursuant to the provisions of this article and the interest or income therefrom are exempt from all taxation in this state other than gift, inheritance and estate taxes.

(Enacted by Stats. 1976, Ch. 1010.)



90055

Notwithstanding any other provision of law, all notes and bonds hereafter sold and delivered pursuant to the provisions of this article are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, trust companies, and the state school funds, and may also be used as security for the deposit of public moneys in banks in this state. Such bonds are also legal investments for any public or private funds which may be invested in county, municipal or school district bonds, and may be deposited as security for the performance of any act whenever the bonds of any county, municipality or school district may be so deposited.

(Enacted by Stats. 1976, Ch. 1010.)



90056

The board may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds issued under the provisions of this article. All provisions of this article applicable to the issuance of revenue bonds are applicable to the funding or refunding bonds and to the issuance, sale or exchange thereof.

(Amended by Stats. 1988, Ch. 740, Sec. 26.)



90057

Funding or refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds to be funded or refunded thereby, and in addition for the payment of all expenses incident to the calling, retiring or paying of such outstanding bonds, and the issuance of such funding or refunding bonds. These expenses include the difference in amount between the par value of the funding or refunding bonds and any amount less than par for which the funding or refunding bonds are sold, any amount necessary to be made available for the payment of interest upon such funding or refunding bonds from the date of sale thereof to the date of payment of the bonds to be funded or refunded or to the date upon which the bonds to be funded or refunded will be paid pursuant to the call thereof or agreement with the holders thereof, and the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing thereon to the date of the call or retirement.

(Enacted by Stats. 1976, Ch. 1010.)



90058

All bonds and notes issued under the provisions of this article are negotiable instruments, except when registered in the name of a registered owner.

(Enacted by Stats. 1976, Ch. 1010.)



90059

Before issuing any bond or bonds pursuant to the provisions of this article, the board shall by resolution declare the purpose for which the proceeds of the bonds proposed to be issued shall be expended and shall specify the maximum amount of bonds to be issued or sold for this purpose, and bonds shall not be issued or sold for this purpose in an amount exceeding that specified maximum except with the consent of bondholders, pursuant to amendment or modification of an indenture, as provided in Section 90034 of this article. Nothing in this section shall be construed to prevent the board from amending any resolution of this type prior to the issuance of bonds authorized thereby to increase or decrease the maximum amount of bonds to be issued or sold. The issuance of bonds for one or more projects may be included in a single resolution of authorization.

(Amended by Stats. 1988, Ch. 740, Sec. 27.)



90060

The board has full charge of the acquisition, construction and completion of all projects authorized by them and may proceed with such work forthwith.

(Enacted by Stats. 1976, Ch. 1010.)



90061

The board may construct any project and acquire all property necessary therefor on such terms and conditions as it may deem advisable. When any part of the work is to be done or performed by any public body or by the United States jointly or in conjunction with the board, the portion of the cost thereof to be borne by the board may be turned over to the government of the United States or to any other public body to be expended by it in the acquisition, construction or completion of the project.

(Enacted by Stats. 1976, Ch. 1010.)



90062

Title to all property acquired by the board and the revenues and income therefrom is in the State of California. The title to any moneys, revenues, sinking funds, reserve funds and other funds created by this article and the income thereof pledged to the payment of the principal or interest or any bonds issued thereunder is subject to trusts declared in favor of the bondholders. All such property, and the income therefrom, are exempt from all taxation by the State of California or by any county, city and county, city, district, political subdivision or public corporation thereof.

(Enacted by Stats. 1976, Ch. 1010.)



90063

At all times the operation, maintenance, control, repair, construction, reconstruction, alteration and improvement of any project are vested in the board subject to such authorized leases as may be permitted by any indenture.

(Enacted by Stats. 1976, Ch. 1010.)



90064

The board may use for the payment of the costs of acquisition, construction or completion of any project any funds made available to the board by the State of California or any other funds provided by the board from any source, to be expended for the accomplishing of the purposes set forth in this article, together with the proceeds of revenue bonds and revenue bond anticipation notes issued and sold by the board.

(Enacted by Stats. 1976, Ch. 1010.)



90065

The board may insure against loss of revenues from any cause whatsoever and the proceeds of any insurance shall be used for the payment of bonds or notes and the interest thereon, or for other purposes as may be provided in an indenture.

(Amended by Stats. 1983, Ch. 315, Sec. 2. Effective July 19, 1983.)



90066

The board may insure against public liability or property damage. The board may provide in an indenture for the carrying of this or any other insurance in the amount and of the character as it shall determine, and for the payment of the premiums thereon.

(Amended by Stats. 1988, Ch. 740, Sec. 28.)



90067

When authorized by resolution of the board, as provided in this article, the State Treasurer shall prepare and procure the printing or engrossing of notes, bonds, coupons, indentures or other instruments and contracts or agreements of every kind required or convenient for or pertaining to the issuance or sale of notes or bonds.

(Enacted by Stats. 1976, Ch. 1010.)



90068

The board shall fix rents, charges and fees for all projects acquired, constructed or completed under the terms of this article for the use thereof by any persons utilizing the facilities thereof, subject to such contractual obligations as may be entered into by the board and the holders of notes and bonds issued under this article. The board is authorized to change rents, charges and fees from time to time, as conditions warrant. To the extent and in the manner provided in the indenture, all rents, charges and fees shall at all times be fixed to yield annual revenue equal to annual operating and maintenance expenses, including repairs and insurance costs and all redemption payments and interest charges and reserve fund requirements on revenue bonds at any time issued and outstanding hereunder, as the same become due.

(Enacted by Stats. 1976, Ch. 1010.)



90069

Rent, charges, and fees collected in error may be refunded by the board in accordance with regulations prescribed by the board. Refunds of rent, charges, and fees collected for facilities requested by students and not utilized by them may be made for good cause by the board in such amounts and under such conditions as may be prescribed by regulations adopted by the board.

(Enacted by Stats. 1976, Ch. 1010.)



90070

The board may include in an indenture those limitations as to competitive projects, both as to location and comparative rentals, as may be deemed necessary or desirable for the security of revenue bonds issued pursuant to this article.

(Amended by Stats. 1988, Ch. 740, Sec. 29.)



90071

The board may also include in an indenture a covenant that no project acquired, constructed or completed from the proceeds of revenue bonds issued under the provisions of this article shall be used without charge therefor or any facilities thereof be furnished free of charge to any person.

(Amended by Stats. 1988, Ch. 740, Sec. 30.)



90072

The holder of any bond or note issued pursuant to this article may by mandamus or other appropriate proceeding require and compel the performance of any of the duties imposed upon the board or upon any official or employee or assumed by any thereof, in connection with the acquisition, construction, operation, maintenance, repair, reconstruction or insurance of any project, or the collection, deposit, investment, application and disbursement of rents, rates, charges, fees and all other revenues derived from the operation and use of any project or in connection with the deposit, investment and disbursement of the proceeds received from the sale of bonds and notes under this article. The enumeration of such rights and remedies does not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of bonds and notes issued pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)



90073

The proceeds from the sale of all bonds and notes authorized under this article, except those proceeds used to redeem outstanding bonds or notes, shall be deposited forthwith by the Treasurer, on order of the Controller, in the State Treasury to the credit of a fund to be designated as the California State University Dormitory Construction Fund, which is hereby created. The money in the California State University Dormitory Construction Fund shall be expended, pursuant to claims filed by the board with the Controller, for the purposes authorized by this article, or as provided in the indenture or notes, and for any other purposes, subject to the restrictions provided by law, by the notes, or by the indenture, as may be authorized by resolution of the board. In carrying out these purposes, the money may be used to make loans to builders and developers for the establishment, acquisition, or construction of projects, to acquire leasehold interests in projects, or otherwise to provide funds for projects in any manner that the board may authorize by resolution. Moneys required to meet the costs of acquisition, construction, improvement, equipment, furnishing, financing, or refinancing of any project authorized by this article, and all costs incident thereto, shall be paid from the California State University Dormitory Construction Fund as provided in this article upon claim filed by the board and after audit by the Controller in the manner provided by law and upon warrants drawn by the Controller.

(Amended by Stats. 2007, Ch. 352, Sec. 9. Effective January 1, 2008.)



90074

To the extent and in the manner provided in the indenture or in a resolution authorizing the issuance of notes, all revenues received from the operation of any project acquired or constructed by the board under the provisions of this article shall be transmitted by the board at least once in every calendar month, to the Treasurer. On order of the Controller, the Treasurer shall deposit the revenues in the State Treasury to the credit of the California State University Dormitory Revenue Fund, which fund is hereby created. Moneys in the California State University Dormitory Revenue Fund shall be used to pay the costs of operation and maintenance of the projects authorized by this article, including refunds authorized by Section 90069, to provide the amounts required for interest and redemption of notes and bonds as provided in this article, and for any other purposes authorized by resolution of the board, subject to any restrictions provided by law, a resolution authorizing the issuance of notes, or the indenture.

(Amended by Stats. 1988, Ch. 740, Sec. 32.)



90075

For the payment of the principal and interest of the notes and bonds authorized to be issued under this article, an interest and redemption fund in the State Treasury is hereby created, to be designated the California State University Dormitory Interest and Redemption Fund. From the money deposited in the California State University Dormitory Construction Fund, the Treasurer, on order of the Controller, shall transfer to the California State University Dormitory Interest and Redemption Fund the sums required to pay the interest as it becomes due on all notes and bonds sold and outstanding for the construction or acquisition of a particular project authorized under this article during the period of actual construction or acquisition thereof and during the period thereafter as may be provided in the indenture or authorized by resolution of the board. The Treasurer, on order of the Controller, shall thereafter transfer from the California State University Dormitory Revenue Fund to the California State University Dormitory Interest and Redemption Fund the sums required to pay the interest on the notes and bonds and redeem the principal thereof as the interest payments and note and bond redemptions fall due for all notes and bonds issued under the provisions of this article.

(Amended by Stats. 1988, Ch. 740, Sec. 33.)



90076

Any balance remaining in any of the funds created by this article after payment of all costs, expenses, and charges authorized to be expended therefrom, may be allocated and used for other purposes incidental to the acquisition, construction, furnishing, equipping, operation and maintenance of such projects authorized under the provisions of this article as the board may determine.

(Amended by Stats. 1988, Ch. 740, Sec. 34.)



90077

Moneys in the California State University Dormitory Construction Fund may be invested by the board subject only to limitations which may be provided in any resolution authorizing the issuance of revenue bond anticipation notes or in any indenture providing for the issuance of revenue bonds. All securities or other investments made under the provisions of this article shall be held by the Treasurer as custodian thereof. All interest or other earnings received pursuant to the investments shall be collected by the Treasurer, and, on order of the Controller, shall be deposited in the State Treasury to the credit of the fund from which interest or other earnings are derived.

(Amended by Stats. 1988, Ch. 740, Sec. 35.)



90078

After all of the notes and revenue bonds shall have been fully paid and discharged, or provision for their payment and discharge irrevocably made, any surplus moneys in the California State University Dormitory Construction Fund shall, subject to the limitations and restrictions in any resolution authorizing the issuance of the notes or in any indenture providing for the issuance of the revenue bonds, remain available for the acquisition of sites for, and for the construction, equipping and furnishing of, buildings for the California State University.

(Amended by Stats. 1983, Ch. 143, Sec. 164.)



90079

All money in the funds created by the provisions of this article is hereby appropriated for expenditure in carrying out the purposes herein provided.

(Enacted by Stats. 1976, Ch. 1010.)



90080

The article shall be liberally construed to carry out the objects and purposes and the declared policy of the State of California as in this article set forth.

(Enacted by Stats. 1976, Ch. 1010.)



90081

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of bonds issued, or any financing contract entered into, by the board for the purposes of this article.

(Added by Stats. 1992, Ch. 880, Sec. 1. Effective January 1, 1993.)



90082

Notwithstanding any other law, the Controller may use the moneys in the State College Dormitory Building Maintenance and Equipment Reserve Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the State College Dormitory Building Maintenance and Equipment Reserve Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This section does not authorize any transfer that will interfere with the carrying out of the object for which the State College Dormitory Building Maintenance and Equipment Reserve Fund was created.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 3. Effective February 20, 2009.)



90083

The board may pledge revenues received in accordance with Section 89770 to secure bonds issued in accordance with this article for capital expenditures, as defined in Section 89770, or for projects, as defined in Section 90011, and may pay all costs and expenses incident to the issuance and sale of the bonds, including, but not limited to, capitalized interested on bonds, from the proceeds of the sale of the bonds.

(Added by Stats. 2014, Ch. 34, Sec. 25. Effective June 20, 2014.)






ARTICLE 3 - Affordable Student Housing

90085

It is the intent of the Legislature in enacting this article to provide for affordable student housing on the campuses of the California State University.

Further, it is the intent of the Legislature that priority for construction of affordable student housing shall be given to campuses where there is no on campus student housing and a large proportion of the student population have low-income disadvantaged backgrounds.

(Added by Stats. 1983, Ch. 1125, Sec. 1.)



90086

The following terms wherever used or referred to in this article shall have the following meanings:

(a) “Trustees” means the Trustees of the California State University.

(b) “Campus” means any of the institutions included within the California State University, as specified in Section 89001.

(c) “Chancellor” means the Chancellor of the California State University.

(d) “Project” means any one or more low-cost dormitories or other housing facilities, both onsite and offsite, to be constructed, furnished, equipped, and operated by the trustees pursuant to this article for use by students of any one or more of the campuses.

(e) “User fees” means any rents, deposits, or fees paid to the local administration of any campus for the use of any project.

(Added by Stats. 1983, Ch. 1125, Sec. 1.)



90087

(a) There is in the State Treasury the Affordable Student Housing Revolving Fund. Notwithstanding Section 13340 of the Government Code, the money in the fund is hereby continuously appropriated for the purposes of this article.

(b) Moneys in the fund shall be available for use by the trustees, as they deem necessary, in combination with the proceeds of bonds issued pursuant to the State University Revenue Bond Act of 1947 (Article 2 (commencing with Section 90010)) to ensure that the housing projects constructed will be affordable to students. Moneys in the fund shall be used in connection with newly constructed student housing projects in accordance with the priorities adopted by the trustees pursuant to Section 90089.

(c) Any funds received from the Affordable Student Housing Revolving Fund for use as authorized in this article shall be repaid from user fees over a 40-year period, with interest at a rate not to exceed two-thirds of the most current investment rate of the Pooled Money Investment Account as of the date of disbursement of funds from the Affordable Student Housing Revolving Fund.

(Amended by Stats. 1985, Ch. 106, Sec. 29.)



90088

(a) The chancellor and each local administration of a campus shall administer the provisions of this article in accordance with the rules and regulations adopted by the trustees pursuant to subdivision (b).

(b) The trustees shall adopt rules and regulations to establish general guidelines for the administration of this article.

(c) The trustees shall adopt regulations defining the term “affordable student housing” as used in this article.

(Added by Stats. 1983, Ch. 1125, Sec. 1.)



90089

The trustees shall develop a five-year priority list of the housing needs at each of the campuses, taking into account the impact of the students attending that campus on the local pool of affordable housing available for senior citizens and other limited-income people with critical housing needs.

(Added by Stats. 1983, Ch. 1125, Sec. 1.)









CHAPTER 9 - California Maritime Academy

ARTICLE 1 - General Provisions

90100

The California Maritime Academy, a specialized institution, is part of the California State University. The primary mission of the academy is to provide instruction in the maritime sciences, engineering, and related fields, including all those necessary to provide the highest quality licensed officers for the United States Merchant Marine and California maritime industries. The trustees may require students to qualify for United States Merchant Marine licenses as a condition of earning a degree.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)






ARTICLE 2 - Administration

90120

The trustees shall administer and govern the academy. The trustees shall establish a Board of Visitors to the California Maritime Academy whose members shall be reimbursed for their reasonable expenses incurred in connection with their official duties concerning the academy. The board of visitors shall consist of no less than five representatives from maritime or maritime-related industries who shall advise the president on matters related to the mission of the academy. The trustees shall invite a representative of the Federal Maritime Administration to serve as a nonvoting participant at the meetings of the board of visitors.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)



90121

The president of the academy is also the commander of the academy and has, subject to the regulations of the trustees, the direct control, supervision, and management of the academy, and any other powers and duties as provided by regulations of the trustees.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)



90122

Notwithstanding any other provision of law, the trustees shall administer the academy to comply with any federal statute and regulations governing maritime operations and maritime academies.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)



90123

The trustees shall determine what provisions of law are contrary to the mission and operation of the academy and shall propose any legislation considered necessary and desirable for the mission and operation of the academy.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)






ARTICLE 3 - Admission

90130

Notwithstanding any other provision of law, the trustees shall determine eligibility for admission and continued enrollment at the academy.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)






ARTICLE 4 - Tuition, Fees, and Financial Aid

90140

The trustees shall establish appropriate miscellaneous fees for the academy. These fees shall be for purposes unique to the academy, such as the annual training cruise and uniforms.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)



90141

The Legislature hereby finds that the academy provides full-time programs that limit opportunity for student employment. For that reason, it is difficult for students attending the academy to contribute to the cost of their education through employment while attending. This limits the opportunity for students who have little or no financial ability to contribute to the payment of their cost of education.

For these reasons, the trustees shall develop and adopt a policy that provides opportunities for financial assistance for students to attend the academy and that provides for the active recruitment of students from economically disadvantaged backgrounds and underrepresented groups. In order to implement this policy, the trustees may make full use of any and all state and federal funds available and may receive private contributions, including those from the maritime industry, for this purpose.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)



90142

The trustees may provide for the payment of tuition and fees charged students by installments payable at intervals determined by the trustees.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)






ARTICLE 5 - Facilities

90150

The Legislature recognizes that the academy has unique facilities, such as a large ship docking facility, training ship, several smaller vessels, and equipment, which provide potential resources to the California State University.

The trustees are encouraged to develop programs designed to increase the sharing and lending of facilities among the academy and the other campuses of the California State University and to allow the exchange of students and instructors when that action is not inconsistent with the mission of the academy and the other campuses.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)






ARTICLE 6 - Trust Account Deposits

90160

(a) Notwithstanding any other provision of law, the chief fiscal officer of the academy shall deposit into and maintain in local trust accounts, or in other California State University trust accounts or in the California Maritime Academy Trust Fund, which is hereby continued in existence in the State Treasury, funds received in connection with the following sources or purposes:

(1) Advance payment for anticipated expenditures or encumbrances in connection with federal grants or contracts.

(2) Miscellaneous receipts in the nature of deposits and subject to return upon approval of a proper application.

(3) Fees and charges for services, materials, and facilities required of persons who, at their option, use the services or facilities, or who are provided the materials, for which the fees or charges are made. Fees and charges so received and deposited shall be used to meet the costs of providing those services, facilities, and materials.

(4) Fees for student activities, as defined by the trustees, and revenues derived from the conduct of student activities. The trustees may administer and use the fees and revenues to support the student activities.

(b) Notwithstanding Section 13340 of the Government Code, funds deposited and maintained under this section are continuously appropriated, without regard to fiscal years, to the trustees for the support of the academy as may be determined by the trustees consistent with the terms and conditions of any agreement under which the funds were received. The funds so deposited and maintained may be invested by the chief fiscal officer of the academy, or by the State Treasurer, as appropriate, upon approval of the trustees, consistent with this section and the terms and conditions of any agreement under which the funds were received.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)






ARTICLE 7 - Training Cruise Expenses

90170

The trustees may, out of any appropriation made for the support of the California State University, without at the time furnishing vouchers and itemized statements, withdraw a sum or sums necessary to be used by the academy to provide for the payment of expenses of any training cruise, which shall be paid to the master of the training vessel. The sum or sums so drawn for any training cruise shall, not later than 30 days following the termination of the training cruise be accounted for and substantiated by vouchers and itemized statements. Any unexpended balance of the sum or sums so withdrawn shall be returned to the appropriation from which originally withdrawn.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)






ARTICLE 8 - Federal Funds and Resources

90180

The trustees shall take all necessary steps to acquire the maximum amount of federal funds from all available sources for the academy.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)



90181

The Governor may apply in writing to the federal government to furnish a suitable vessel with all apparel, charts, books, and instruments of navigation and land with all buildings and equipment thereon to be used for the benefit of the academy.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)



90182

The trustees may receive from the federal government or from other sources, and use for the purposes of the academy, a vessel or vessels detailed or furnished by the federal government or from other sources with all apparel, charts, books, and instruments of navigation, and land with all buildings and equipment thereon.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)






ARTICLE 9 - Employees

90190

Employees of the academy shall retain and carry over to their status as employees of the trustees any seniority credit, permanent status, and accumulated leave as earned and available immediately prior to the employee’s transfer to employment with the trustees.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)






ARTICLE 10 - Operative Date

90191

This chapter shall become operative on July 1, 1995.

(Added by Stats. 1993, Ch. 1298, Sec. 4. Effective January 1, 1994. Operative July 1, 1995, by Sec. 1.5 of Ch. 1298.)









CHAPTER 10 - Specific Provisions Relating to Particular Campuses

ARTICLE 1 - California State Polytechnic University and California Polytechnic State University

90400

(a) The California Polytechnic State University included within the California State University is comprised of a campus or complex of buildings, facilities, and land situated within the County of San Luis Obispo.

(b) The California State Polytechnic University included within the California State University is comprised of a campus or complex of buildings, facilities, and land situated within the County of Los Angeles and within or near the City of Pomona and the City of San Dimas.

(Amended by Stats. 1983, Ch. 143, Sec. 168.)



90401

The trustees may provide for the establishment of a separate California State Polytechnic University at the campus or complex situated in the County of Los Angeles, more particularly described in subdivision (b) of Section 90400, and may execute any necessary agreements and receive, on behalf of the state, any property or interest in property which may be conveyed to the state in connection therewith or for any purposes of this section.

From and after the date upon which final action for the establishment of such separate university has been taken by the trustees, there shall be, within the California State University, two separate California state polytechnic universities, comprised of the respective campuses or complexes described in Section 90400. The provisions of Section 89067, the provisions of Sections 90404 to 90406, inclusive, and any provisions of law limited in applicability specifically to the California State Polytechnic University, unless otherwise therein specified, shall be deemed applicable to either or both of such California state polytechnic universities.

(Amended by Stats. 1983, Ch. 143, Sec. 169.)



90402

It is the intent and purpose of the Legislature, in authorizing the establishment of the separate California State Polytechnic University in the County of Los Angeles at the campus or complex described in subdivision (b) of Section 90400, that the educational program there provided continue to be conducted in accordance with the essential aims and policies expressed in Section 90404, and in that certain grant deed dated November 22, 1949, as amended or modified by subsequent agreements and conveyances, whereby the W. K. Kellogg Foundation, a Michigan corporation, has granted to the State of California, for the use and benefit of the California State Polytechnic University, certain real property situated in the County of Los Angeles, which will form a part of such separate California State Polytechnic University.

(Enacted by Stats. 1976, Ch. 1010.)



90404

In addition to the functions set forth in subdivision (b) of Section 66010.4, the California State Polytechnic University and the California Polytechnic State University shall be authorized to emphasize the applied fields of agriculture, engineering, business, home economics and other occupational and professional fields. This article shall be liberally construed.

(Amended by Stats. 2003, Ch. 187, Sec. 4. Effective January 1, 2004.)



90405

The California State Polytechnic University and the California Polytechnic State University Agricultural Project Revolving Fund in the sum of ten thousand dollars ($10,000) is continued in existence. The fund shall be used for loans to needy and deserving students for the purchase of livestock, poultry, seed, feed, and such other materials as are necessary for the conducting of projects by students under supervision of instructors in the school. All sums borrowed shall be returned to the revolving fund as soon as projects are completed.

(Amended by Stats. 1977, Ch. 579.)



90406

The trustees, with the consent of the Director of Finance, may sell or trade such of the property belonging to the state and used for the California State Polytechnic University or the California Polytechnic State University as may in the judgment of the trustees be disposed of advantageously. The proceeds of the sale shall be used for the purchase of such other land for the use of the California State Polytechnic University or the California Polytechnic State University as the trustees and the Director of Finance may deem necessary.

(Amended by Stats. 1977, Ch. 579.)



90407

(a) Commencing July 1, 1992, the trustees shall succeed to the powers, duties, and functions of the Department of Food and Agriculture with respect to a Dairy Products Technology Center at California Polytechnic State University, San Luis Obispo, which was authorized by Section 2 of Chapter 1514 of the Statutes of 1986.

(b) No funds appropriated by any act from the General Fund for expenditure during any fiscal year on behalf of the Dairy Products Technology Center may be encumbered unless and until the trustees determine that at least two hundred thousand dollars ($200,000), or an amount equal to the General Fund appropriation, whichever is greater, has been received from nonstate sources by California Polytechnic State University, San Luis Obispo, for the operation of the Dairy Products Technology Center for that fiscal year.

(Added by Stats. 1991, Ch. 127, Sec. 1.)






ARTICLE 5 - California State University, Chico: Language Houses

90400

(a) The California Polytechnic State University included within the California State University is comprised of a campus or complex of buildings, facilities, and land situated within the County of San Luis Obispo.

(b) The California State Polytechnic University included within the California State University is comprised of a campus or complex of buildings, facilities, and land situated within the County of Los Angeles and within or near the City of Pomona and the City of San Dimas.

(Amended by Stats. 1983, Ch. 143, Sec. 168.)



90401

The trustees may provide for the establishment of a separate California State Polytechnic University at the campus or complex situated in the County of Los Angeles, more particularly described in subdivision (b) of Section 90400, and may execute any necessary agreements and receive, on behalf of the state, any property or interest in property which may be conveyed to the state in connection therewith or for any purposes of this section.

From and after the date upon which final action for the establishment of such separate university has been taken by the trustees, there shall be, within the California State University, two separate California state polytechnic universities, comprised of the respective campuses or complexes described in Section 90400. The provisions of Section 89067, the provisions of Sections 90404 to 90406, inclusive, and any provisions of law limited in applicability specifically to the California State Polytechnic University, unless otherwise therein specified, shall be deemed applicable to either or both of such California state polytechnic universities.

(Amended by Stats. 1983, Ch. 143, Sec. 169.)



90402

It is the intent and purpose of the Legislature, in authorizing the establishment of the separate California State Polytechnic University in the County of Los Angeles at the campus or complex described in subdivision (b) of Section 90400, that the educational program there provided continue to be conducted in accordance with the essential aims and policies expressed in Section 90404, and in that certain grant deed dated November 22, 1949, as amended or modified by subsequent agreements and conveyances, whereby the W. K. Kellogg Foundation, a Michigan corporation, has granted to the State of California, for the use and benefit of the California State Polytechnic University, certain real property situated in the County of Los Angeles, which will form a part of such separate California State Polytechnic University.

(Enacted by Stats. 1976, Ch. 1010.)



90404

In addition to the functions set forth in subdivision (b) of Section 66010.4, the California State Polytechnic University and the California Polytechnic State University shall be authorized to emphasize the applied fields of agriculture, engineering, business, home economics and other occupational and professional fields. This article shall be liberally construed.

(Amended by Stats. 2003, Ch. 187, Sec. 4. Effective January 1, 2004.)



90405

The California State Polytechnic University and the California Polytechnic State University Agricultural Project Revolving Fund in the sum of ten thousand dollars ($10,000) is continued in existence. The fund shall be used for loans to needy and deserving students for the purchase of livestock, poultry, seed, feed, and such other materials as are necessary for the conducting of projects by students under supervision of instructors in the school. All sums borrowed shall be returned to the revolving fund as soon as projects are completed.

(Amended by Stats. 1977, Ch. 579.)



90406

The trustees, with the consent of the Director of Finance, may sell or trade such of the property belonging to the state and used for the California State Polytechnic University or the California Polytechnic State University as may in the judgment of the trustees be disposed of advantageously. The proceeds of the sale shall be used for the purchase of such other land for the use of the California State Polytechnic University or the California Polytechnic State University as the trustees and the Director of Finance may deem necessary.

(Amended by Stats. 1977, Ch. 579.)



90407

(a) Commencing July 1, 1992, the trustees shall succeed to the powers, duties, and functions of the Department of Food and Agriculture with respect to a Dairy Products Technology Center at California Polytechnic State University, San Luis Obispo, which was authorized by Section 2 of Chapter 1514 of the Statutes of 1986.

(b) No funds appropriated by any act from the General Fund for expenditure during any fiscal year on behalf of the Dairy Products Technology Center may be encumbered unless and until the trustees determine that at least two hundred thousand dollars ($200,000), or an amount equal to the General Fund appropriation, whichever is greater, has been received from nonstate sources by California Polytechnic State University, San Luis Obispo, for the operation of the Dairy Products Technology Center for that fiscal year.

(Added by Stats. 1991, Ch. 127, Sec. 1.)









CHAPTER 11 - Miscellaneous

ARTICLE 1 - State University and College Publications

90400

(a) The California Polytechnic State University included within the California State University is comprised of a campus or complex of buildings, facilities, and land situated within the County of San Luis Obispo.

(b) The California State Polytechnic University included within the California State University is comprised of a campus or complex of buildings, facilities, and land situated within the County of Los Angeles and within or near the City of Pomona and the City of San Dimas.

(Amended by Stats. 1983, Ch. 143, Sec. 168.)



90401

The trustees may provide for the establishment of a separate California State Polytechnic University at the campus or complex situated in the County of Los Angeles, more particularly described in subdivision (b) of Section 90400, and may execute any necessary agreements and receive, on behalf of the state, any property or interest in property which may be conveyed to the state in connection therewith or for any purposes of this section.

From and after the date upon which final action for the establishment of such separate university has been taken by the trustees, there shall be, within the California State University, two separate California state polytechnic universities, comprised of the respective campuses or complexes described in Section 90400. The provisions of Section 89067, the provisions of Sections 90404 to 90406, inclusive, and any provisions of law limited in applicability specifically to the California State Polytechnic University, unless otherwise therein specified, shall be deemed applicable to either or both of such California state polytechnic universities.

(Amended by Stats. 1983, Ch. 143, Sec. 169.)



90402

It is the intent and purpose of the Legislature, in authorizing the establishment of the separate California State Polytechnic University in the County of Los Angeles at the campus or complex described in subdivision (b) of Section 90400, that the educational program there provided continue to be conducted in accordance with the essential aims and policies expressed in Section 90404, and in that certain grant deed dated November 22, 1949, as amended or modified by subsequent agreements and conveyances, whereby the W. K. Kellogg Foundation, a Michigan corporation, has granted to the State of California, for the use and benefit of the California State Polytechnic University, certain real property situated in the County of Los Angeles, which will form a part of such separate California State Polytechnic University.

(Enacted by Stats. 1976, Ch. 1010.)



90404

In addition to the functions set forth in subdivision (b) of Section 66010.4, the California State Polytechnic University and the California Polytechnic State University shall be authorized to emphasize the applied fields of agriculture, engineering, business, home economics and other occupational and professional fields. This article shall be liberally construed.

(Amended by Stats. 2003, Ch. 187, Sec. 4. Effective January 1, 2004.)



90405

The California State Polytechnic University and the California Polytechnic State University Agricultural Project Revolving Fund in the sum of ten thousand dollars ($10,000) is continued in existence. The fund shall be used for loans to needy and deserving students for the purchase of livestock, poultry, seed, feed, and such other materials as are necessary for the conducting of projects by students under supervision of instructors in the school. All sums borrowed shall be returned to the revolving fund as soon as projects are completed.

(Amended by Stats. 1977, Ch. 579.)



90406

The trustees, with the consent of the Director of Finance, may sell or trade such of the property belonging to the state and used for the California State Polytechnic University or the California Polytechnic State University as may in the judgment of the trustees be disposed of advantageously. The proceeds of the sale shall be used for the purchase of such other land for the use of the California State Polytechnic University or the California Polytechnic State University as the trustees and the Director of Finance may deem necessary.

(Amended by Stats. 1977, Ch. 579.)



90407

(a) Commencing July 1, 1992, the trustees shall succeed to the powers, duties, and functions of the Department of Food and Agriculture with respect to a Dairy Products Technology Center at California Polytechnic State University, San Luis Obispo, which was authorized by Section 2 of Chapter 1514 of the Statutes of 1986.

(b) No funds appropriated by any act from the General Fund for expenditure during any fiscal year on behalf of the Dairy Products Technology Center may be encumbered unless and until the trustees determine that at least two hundred thousand dollars ($200,000), or an amount equal to the General Fund appropriation, whichever is greater, has been received from nonstate sources by California Polytechnic State University, San Luis Obispo, for the operation of the Dairy Products Technology Center for that fiscal year.

(Added by Stats. 1991, Ch. 127, Sec. 1.)






ARTICLE 3 - State Police Services

90520

The trustees shall not be charged or otherwise assessed for Department of the California Highway Patrol services to the chancellor’s office or any state facility under the control of the chancellor’s office, except for those patrol services requested by the trustees.

(Amended by Stats. 1996, Ch. 305, Sec. 4. Effective January 1, 1997.)















DIVISION 9 - UNIVERSITY OF CALIFORNIA

PART 57 - UNIVERSITY OF CALIFORNIA

CHAPTER 1 - General Provisions

ARTICLE 1 - Name of the University

92000

(a) The name “University of California” is the property of the state. No person shall, without the permission of the Regents of the University of California, use this name, or any abbreviation of it or any name of which these words are a part, in any of the following ways:

(1) To designate any business, social, political, religious, or other organization, including, but not limited to, any corporation, firm, partnership, association, group, activity, or enterprise.

(2) To imply, indicate or otherwise suggest that any such organization, or any product or service of such organization is connected or affiliated with, or is endorsed, favored, or supported by, or is opposed by the University of California.

(3) To display, advertise, or announce this name publicly at, or in connection with, any meeting, assembly, or demonstration, or any propaganda, advertising, or promotional activity of any kind which has for its purpose or any part of its purpose the support, endorsement, advancement, opposition, or defeat of any strike, lockout, or boycott or of any political, religious, sociological, or economic movement, activity, or program.

(b)  Nothing in this section shall interfere with or restrict the right of any person to make a true and accurate statement of his or her present or former relationship or connection with, his or her employment by, or his or her enrollment in, the University of California in the course of stating his or her experience or qualifications for any academic, governmental, business, or professional credit or enrollment, or in connection with any academic, governmental, professional, or other employment whatsoever.

(c) Every person violating the provisions of this section is guilty of a misdemeanor.

(Amended by Stats. 1982, Ch. 847, Sec. 3.)



92001

Notwithstanding Section 11425.10 of the Government Code, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a hearing conducted by the University of California.

(Added by Stats. 1995, Ch. 938, Sec. 6. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)






ARTICLE 3 - Meetings of the Regents

92020

(a) As used in this article, “Regents of the University of California” means any of the following:

(1) The Board of Regents of the University of California.

(2) The standing and special committees or subcommittees of the Board of Regents.

(3) An advisory board, advisory commission, advisory committee, advisory subcommittee, study group, task force, or similar multimember advisory body of the Board of Regents that has continuing subject matter jurisdiction in the area of compensation, if created by formal action of the Board of Regents or of any member of the Board of Regents, and if the advisory body so created consists of one or more regents, other than ex officio members of the Board of Regents. An advisory group the purpose of which is to recruit executives for the university is excluded from this paragraph.

(b) As used in this article, “Regents of the University of California” does not include groups of three or fewer regents appointed to advise and assist the university administration in contract negotiations.

(Amended by Stats. 2007, Ch. 523, Sec. 4. Effective January 1, 2008.)



92030

All meetings of the Regents of the University of California shall, except as otherwise provided in this article, be subject to Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1982, Ch. 1195, Sec. 1.)



92032

Notwithstanding Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code:

(a) The Regents of the University of California, as occasioned by necessity, may hold special meetings. The regents shall give public notice for these meetings. This notice shall be given by means of a notice hand delivered or mailed to each newspaper of general circulation and television or radio station that has requested notice in writing, so that the notice may be published or broadcast at least 72 hours before the time of the meeting. The notice shall specify the time, place, and agenda of the special meeting. The regents shall not consider any business not included in the agenda portion of the notice. Failure to comply with this subdivision shall not be excused by the fact that no action was taken at the special meeting.

(b) The Regents of the University of California may conduct closed sessions when they meet to consider or discuss any of the following matters:

(1) Matters affecting national security.

(2) The conferring of honorary degrees or other honors or commemorations.

(3) Matters involving gifts, devises, and bequests.

(4) Matters involving the purchase or sale of investments for endowment and pension funds.

(5) Matters involving litigation, when discussion in open session concerning those matters would adversely affect, or be detrimental to, the public interest.

(6) The acquisition or disposition of property, if discussion of these matters in open session could adversely affect the regents’ ability to acquire or dispose of the property on the terms and conditions they deem to be in the best public interest.

(7) (A) Matters concerning the appointment, employment, performance, compensation, or dismissal of university officers or employees, excluding individual regents other than the president of the university.

(B) (i) Action taken by a committee of the regents, and final action by the full board of regents, on a proposal for the compensation package of the following executive officers shall occur in an open session of each of those bodies, and shall include a disclosure of the compensation package and rationale for the action:

(I) The President of the University of California.

(II) The chancellor of an individual campus.

(III) A vice president.

(IV) The treasurer or the assistant treasurer.

(V) The general counsel.

(VI) The regents’ secretary.

(ii) Members of the public shall be afforded the opportunity to address the committee and full board on the proposal during or before consideration of the action item.

(C) Discussion by a committee of the regents of, and action on, an executive compensation program or policy, and any final action by the full board of regents on that program or policy, shall occur in open session of each of those bodies.

(D) Compensation for the principal officers of the regents and the officers of the university shall include salary, benefits, perquisites, severance payments (except those made in connection with a dismissal or a litigation settlement), retirement benefits, or any other form of compensation.

(8) Matters relating to complaints or charges brought against university officers or employees, excluding individual regents other than the president of the university, unless the officer or employee requests a public hearing.

(c) While a witness is being examined during any open or closed session, any or all other witnesses in the investigation may be excluded from the proceedings by the regents.

(d) Committees of the regents may conduct closed sessions on Medi-Cal contract negotiations.

(e) The nominating committee of the regents may conduct closed sessions held for the purpose of proposing officers of the board and members of the board’s various committees.

(f) Committees of the regents may conduct closed sessions held for the purpose of proposing a student regent.

(g) The regents shall not be required to give public notice of meetings of special search or selection committees held for the purpose of conducting interviews for university officer positions.

(Amended by Stats. 2007, Ch. 523, Sec. 5. Effective January 1, 2008.)



92032.5

(a) It is the intent of the Legislature that no proposal relating to the salary, benefits, perquisites, severance payments (except those made in connection with a dismissal or a litigation settlement), or retirement benefits, or any other form of compensation paid to an officer of the University of California shall become effective unless both of the following occur:

(1) (A) Notice of the meeting at which the proposal is to be considered has been given to each regent.

(B) Information and materials regarding the proposal, including a full disclosure of the fiscal impact, have been made available to each regent in advance of the meeting at which the proposal is to be considered.

(C) The fact that the board of regents intends to vote on a proposal concerning the compensation of an officer has been displayed in the meeting notice made available to the public in accordance with the requirements of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 1 of the Government Code or, in the case of a special meeting, in accordance with subdivision (a) of Section 92032.

(D) The specific proposal has been made available, prior to the commencement of the open session of the regents at which adoption of the proposal is to be considered, to members of the public present at the open session. The proposal shall be acted upon by the regents as the final open session item for action.

(2) The proposal has been approved by the making of a motion and its adoption by a majority vote of the regents present at an open session. Nothing in this section shall preclude in open session the full discussion of the contents of the motion or the reasons why it should or should not be adopted.

(b) As used in this section, “officer” means each principal officer of the Regents of the University of California and the officers of the university, as listed in Figure 9 on page F-37 of the Analysis of the 1993–94 Budget Bill by the Legislative Analyst’s office.

(Added by Stats. 1993, Ch. 1290, Sec. 2. Effective January 1, 1994.)



92033

The Regents of the University of California shall provide a copy of this article and Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, to each regent upon his or her appointment to the board or assumption of the office of regent.

(Added by Stats. 1982, Ch. 1195, Sec. 4.)






ARTICLE 3.7 - Indemnification of Regents, Officers, Employees, and Contractors

92037

Notwithstanding any other provision of law, all of the following shall be indemnified from the state General Fund from all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses, including court costs and attorney’s fees, and indemnified against all liability, losses, and damages of any nature whatsoever that these persons may at any time sustain by reason of any decision of the regents not to invest in any firm or firms with business operations in Sudan or with the Sudanese government:

(a) Any current or former members of the regents, jointly and individually.

(b) Any current or former officers or employees of the University of California.

(c) Any current or former investment managers under contract, or formerly under contract, with the University of California.

(d) Any current or former officers, directors, trustees, agents, or employees of any University of California foundation.

(Added by Stats. 2006, Ch. 441, Sec. 1. Effective January 1, 2007.)






ARTICLE 4 - Condemnation of Property by the Regents

92040

The Regents of the University of California may acquire by eminent domain any property necessary to carry out any of the powers or functions of the University of California.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Construction Contracts

92050

The Regents of the University of California may include or cause to be included in a contract for a construction project for the University of California a provision establishing the time within which the whole or any specified portion of the work contemplated shall be completed. The provision may provide that for each day completion is delayed beyond the specified time, the contractor shall forfeit and pay to the Regents of the University of California a specified sum of money, to be deducted from any payments due or to become due to the contractor. The sum so specified is valid as liquidated damages unless manifestly unreasonable under the circumstances existing at the time the contract was made. A contract for such a project may also provide for the payment of extra compensation to the contractor, as a bonus for completion prior to the specified time. Such provisions, if used, shall be included in the specifications and shall clearly set forth the basis for such payments. Nothing in this section restricts the authority of the Regents of the University of California to include any other provision concerning liquidated damages in any contract for a construction project.

(Added by Stats. 1977, Ch. 198.)









CHAPTER 2 - Fiscal Treasury

ARTICLE 1 - Withdrawal From the State Treasury

92100

Any sum of money specifically appropriated to, or for the use of, or expenditure by, the Regents of the University of California, other than money appropriated by a state budget act for the general support of the University of California, may be withdrawn at any time in its entirety from the State Treasury, at the direction of the Regents of the University of California, upon a warrant payable to the treasurer of the Regents of the University of California.

(Enacted by Stats. 1976, Ch. 1010.)



92101

The Regents of the University of California shall submit reports to the State Public Works Board of any allocations made by the Regents of the University of California pursuant to the provisions of this article.

(Enacted by Stats. 1976, Ch. 1010.)



92102

Notwithstanding any other provision of law, the portion of each sum of money which has been or is appropriated or allocated to the Regents of the University of California for capital outlay which remains after the purpose for which each sum was appropriated or allocated has been accomplished, and which has been or is withdrawn from the State Treasury by the Regents of the University of California pursuant to the provisions of Section 92100, together with increments, by way of interest or otherwise, on the appropriation or allocation, shall be used and expended by the Regents of the University of California in executing and furthering the building and improvement program of the University of California.

These sums shall not be allocated by the Regents of the University of California to projects for the purpose of augmenting a project without prior approval of the State Public Works Board of the requested augmentation.

Each sum shall be available for expenditure in payment of any encumbrances incurred without regard to fiscal years. However, any unencumbered balances existing as of the date on which each appropriation or allocation otherwise would lapse shall then revert to the General Fund.

(Added by Stats. 1983, Ch. 323, Sec. 30. Effective July 1, 1983.)






ARTICLE 2 - Transfer of Land Acquired by Tax Sales to the University

92110

Whenever the state is the owner of any property sold for taxes and the deed to the state has been filed with the Controller, and there appears of record a mortgage upon the property to the Regents of the University of California, and the mortgage and the debt secured by the mortgage have not been both paid in full and satisfied of record, the Controller, upon receiving proof, by affidavit of the president and secretary, or acting secretary or of the treasurer of the regents, that the debt secured by the mortgage has not been fully paid, shall direct the tax collector of the county or city and county in which the lands are situated, to execute a deed of the lands in the name of the state to the Regents of the University of California.

(Enacted by Stats. 1976, Ch. 1010.)



92111

The tax collector shall thereupon publish a notice once a week for at least three successive weeks in some newspaper published in the county or city and county in which the lands are situated, or if there is no newspaper published therein, then the tax collector shall post a notice in three conspicuous places in the county or city and county at least three weeks before the day named in the notice.

(Enacted by Stats. 1976, Ch. 1010.)



92112

The notice shall state that on or after a day mentioned, which shall be not less than four weeks, and not more than eight weeks after the first publication or posting of the notice, the tax collector will execute and deliver to the Regents of the University of California a deed to the property, and shall describe the property and shall state that the deed will be made because of a sale of the property to the state for delinquent taxes, and because the Regents of the University of California are interested in the property. No other matters need be contained in the notice. One or more pieces of land may be described in the affidavit, notice, deed, and report provided for in this article.

(Enacted by Stats. 1976, Ch. 1010.)



92113

Unless prior to the day mentioned in the notice, there is paid to the tax collector (a) the full amount for which the property was sold to the state, together with all interest and penalties thereon and all expenses and costs connected therewith, and (b) all subsequent state and county taxes not theretofore paid in full, and all interest and penalties thereon, and all costs and expenses connected therewith, and also (c) the expense of publishing or posting the notice, as the case may be, the tax collector shall on the day, or within 10 days thereafter, execute, acknowledge, and deliver a deed to the regents without any payment, charge, or fee therefor, and shall within five days thereafter report in writing to the Controller the fact of the execution of the deed.

(Enacted by Stats. 1976, Ch. 1010.)



92114

The expense of the publication and posting shall be paid by the Regents of the University of California, unless the expense is paid to the tax collector prior to the day mentioned in the notice.

(Enacted by Stats. 1976, Ch. 1010.)



92115

If the notice describes two or more pieces of land assessed separately and sold separately to the state, and if all the payments are made within the time prescribed in respect to any one of the pieces separately assessed and sold, the piece paid upon shall not be included in the deed, and the fact of the payment and the amount paid shall be stated in the report to the Controller.

(Enacted by Stats. 1976, Ch. 1010.)



92116

The deed shall transfer, grant, convey, and confirm to the Regents of the University of California the entire title to the lands, free and clear of all claims and incumbrances whatsoever. Nothing contained in this article shall be held to interfere with the right of the regents to enforce the mortgage or the payment of the debt secured thereby, or to procure a decree of foreclosure and a sale under the decree of all or any of the property described in the mortgage.

(Enacted by Stats. 1976, Ch. 1010.)



92117

The deed shall recite the facts provided in this article as authorizing its execution and is prima facie evidence of the facts and of all matters therein recited and of the ownership of the lands by the regents.

(Enacted by Stats. 1976, Ch. 1010.)



92118

The deed may be recorded in the office of the county recorder of the county or city and county in which the lands are situated, and upon the expiration of two years after it has been recorded, shall, except as against parties deriving title through a sale and purchase under decree of foreclosure of the mortgage, be conclusive evidence that the complete fee simple title to the property therein described vested at the date of the deed in the Regents of the University of California, free and clear of all claims, liens, charges, and incumbrances whatsoever.

(Enacted by Stats. 1976, Ch. 1010.)



92119

In any action commenced against the regents before the expiration of two years to question the title of the regents to the property, the deed is prima facie evidence only.

(Enacted by Stats. 1976, Ch. 1010.)



92120

While any mortgage to the regents appears of record and not satisfied of record, no lands which have been sold to the state for taxes and the deed to which has been filed with the Controller, shall be sold or disposed of, except as provided in this article.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Insurance

92130

All property of the University of California held in fee or otherwise for purposes of income may be insured against damage or loss.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4 - Federal Funds for Education in Agriculture and Mechanical Arts

92140

The state assents to the provisions of an act passed by Congress, entitled “An act to apply a portion of the proceeds of the Public Lands to the more complete endowment and support of the colleges for the benefit of agriculture and the mechanic arts, established under the provisions of an act of Congress, approved July second, Eighteen Hundred and Sixty-two,” and approved August 30, 1890.

(Enacted by Stats. 1976, Ch. 1010.)



92141

The state assents to the provisions of an act passed by Congress known as the Smith-Lever Act, and entitled, “An act to provide for cooperative agricultural extension work between the agricultural colleges in the several states receiving the benefits of an act of congress approved July 2, 1862, and of acts supplementary thereto, and the United States Department of Agriculture,” approved May 8, 1914.

The Regents of the University of California are authorized to receive the grants of money appropriated under the act of Congress and to organize and conduct agricultural extension work in accordance with the terms and conditions expressed in the act.

(Enacted by Stats. 1976, Ch. 1010.)



92142

The state assents to the provisions of an act passed by Congress, entitled “An act to authorize a more complete endowment of agricultural experiment stations and for other purposes, approved February 24, 1925.”

The Regents of the University of California are authorized to receive grants of money authorized by the act for the benefit of the University of California Agricultural Experiment Station and to use the money in accordance with the terms and conditions expressed in the act of Congress.

(Enacted by Stats. 1976, Ch. 1010.)



92143

The state assents to the provisions of an act passed by Congress known as the Capper-Ketcham Act and entitled “An act to provide for the further development of agricultural extension work between the agricultural colleges in the several States receiving the benefits of the act, entitled " An act donating public lands to the several States and territories which may provide colleges for the benefit of agriculture and the mechanical arts,’ approved July 2, 1862, and all acts supplementary thereto, and the United States Department of Agriculture,” and approved May 22, 1928.

The Regents of the University of California are authorized to receive the grant of money appropriated under the act of Congress, and to organize and conduct extension work in accordance with the terms and conditions expressed in the act.

(Enacted by Stats. 1976, Ch. 1010.)



92144

The state assents to the provisions of an act, passed by Congress and entitled “An act to provide for research into basic laws and principles relating to agriculture and to provide for the further development of co-operative agricultural extension work and the more complete endowment and support of land-grant colleges,” approved June 29, 1935, Public Law No. 1827—74th Congress.

The Regents of the University of California are authorized to receive all grants of money appropriated under the act of Congress, and to apply, use, and expend the grants of money for the purposes and in accordance with the terms, conditions, and requirements set forth in the act.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Public Funds for Private Organizations

92150

No state funds under the control of an officer or employee of the University of California shall ever be used for membership or for any participation involving a financial payment or contribution, on behalf of the university, or any individual employed by or associated therewith, in any private organization whose membership practices are discriminatory on the basis of the characteristics listed in Section 66270. This section does not apply to any public funds that have been paid to an individual employee or officer of the university as salary, or to any funds that are used directly or indirectly for the benefit of student organizations.

(Amended by Stats. 2007, Ch. 569, Sec. 56. Effective January 1, 2008.)






ARTICLE 6 - Construction of a San Joaquin Valley Campus

92160

The Legislature finds and declares all of the following:

(a) The San Joaquin Valley is the most populous region of the state without a University of California campus, and has one of the lowest rates of college participation of all regions in California. The San Joaquin Valley consists of the following counties: Alpine, Amador, Calaveras, Fresno, Inyo, Kern, Kings, Madera, Mariposa, Merced, Mono, San Joaquin, Stanislaus, Tulare, and Tuolumne.

(b) The San Joaquin Valley sends fewer than 5 percent of its high school graduates to the University of California, a smaller proportion than the statewide average of almost 8 percent of high school graduates who attend the university.

(c) Access to postsecondary education is determined, in significant measure, by a student’s proximity to college campuses.

(d) California’s economic, social, and cultural development depends upon popular access to an educational system that prepares all of the state’s inhabitants for responsible citizenship and meaningful careers in a multicultural democracy.

(e) The southern San Joaquin Valley is home to a large population of Chicano and Latino Californians, a group that has been historically underrepresented among the University of California student body.

(f) Current projections indicate that California must prepare to accommodate more than 700,000 additional students in its public postsecondary educational institutions within the next 12 years.

(g) In 1988, the Regents of the University of California adopted a long-range enrollment plan to expand the capacity of the university to accommodate an estimated 65,000 additional students by 2005.

(h) California has suffered a severe fiscal crisis that resulted in the underfunding of the University of California and the regents suspending actions and plans to construct additional campuses.

(i) The Legislature recognizes that long-term planning for California’s future higher education needs must continue despite the short-term scarcity of resources.

(j) The Legislature is committed to planning for expansion of its higher education system, with particular emphasis on quality undergraduate education, student and faculty diversity, improved transfer and retention programs, and effective accountability mechanisms.

(k) As evidenced by the adoption of House Resolution 24 and Senate Resolution 18, the Legislature is committed to providing financial support to the University of California for the purpose of meeting the increased need for higher education created by growth in the state’s population.

(Added by Stats. 1993, Ch. 567, Sec. 1. Effective September 28, 1993.)









CHAPTER 3 - Special Colleges

ARTICLE 1 - Hastings College of the Law

92200

The law college founded and established by S. C. Hastings shall forever be known and designated as the Hastings College of the Law.

(Enacted by Stats. 1976, Ch. 1010.)



92201

The college is affiliated with the University of California, and is the law department thereof.

(Enacted by Stats. 1976, Ch. 1010.)



92202

The college shall afford facilities for the acquisition of legal learning in all branches of the law. To this end it shall establish a curriculum of studies and shall matriculate students who reside at the University of California or elsewhere in the state.

(Enacted by Stats. 1976, Ch. 1010.)



92203

The faculty of the University of California shall grant, and the president shall sign and issue, diplomas to the students of the college.

(Enacted by Stats. 1976, Ch. 1010.)



92204

The business of the college, which includes the power to incur indebtedness, shall be managed by the board of directors. Six directors constitute a quorum for the transaction of all business. The directors shall serve without compensation.

One of the directors shall always be an heir or representative of S.C. Hastings. All other directors taking office after January 1, 1981, shall serve for terms of 12 years. Directors in office prior to January 1, 1981, shall serve for the terms provided in the bylaws of the college in effect on that date.

(Amended by Stats. 1980, Ch. 1155, Sec. 31.6.)



92205

In the investment and management of endowment funds and properties under its jurisdiction, the Board of Directors of the Hastings College of the Law shall comply, to the extent practicable, with the endowment investment and management policies of the Regents of the University of California. Any variance from the endowment investment and management policies of the regents shall be presented to, and reviewed by, the board, which shall adopt a resolution specifying the reasons for the variance. In addition, the board shall comply with all of the following requirements:

(a) The utilization of funds shall be in accordance with the terms specified by the donor.

(b) Prior to the delegation of any authority to engage in making investments, reallocations, or reinvestments of endowment funds on its behalf, the board shall seek and review the written opinion of the general counsel regarding the propriety of the proposed action under the endowment investment and management policies of the regents then in effect.

(c) “Endowment fund” means a fund derived from a gift, bequest, or grant, the terms of which stipulate that the fund principal remain inviolate and that only the income may be expended.

(d) Annual audits shall be conducted by a certified public accountant firm in accordance with generally accepted auditing standards established by the American Institute of Certified Public Accountants.

(Amended by Stats. 1992, Ch. 31, Sec. 1. Effective January 1, 1993.)



92205.5

It is the intent of the Legislature that the Regents of the University of California provide for a review of the annual audits conducted pursuant to subdivision (d) of Section 92205 and annually report any violations revealed by these audits to the Board of Directors of the Hastings College of the Law, to the appropriate fiscal and policy committees of the Legislature, and to the Legislative Analyst.

(Amended by Stats. 1992, Ch. 31, Sec. 2. Effective January 1, 1993.)



92206

Vacancies occurring in the board of directors after January 1, 1981, other than through the death or resignation of the heir or representative of S.C. Hastings, shall be filled by the Governor and approved by the Senate, a majority of the membership concurring.

(Amended by Stats. 1980, Ch. 1155, Sec. 31.8.)



92207

The officers of the college are a dean, a registrar, and 11 directors. The dean and registrar shall be appointed by, and may be removed by the board of directors.

(Amended by Stats. 1980, Ch. 1155, Sec. 31.9.)



92209

The dean of the college is ex officio a member of the faculty of the University of California.

(Enacted by Stats. 1976, Ch. 1010.)



92210

Professorships may be established in the name of any founder who pays to the college the sum of one hundred thousand dollars ($100,000) or such greater sum as may be determined by the directors.

(Amended by Stats. 1980, Ch. 1155, Sec. 31.11.)



92211

The sum of 7 percent per annum upon one hundred thousand dollars ($100,000) shall be appropriated annually by the state and shall be paid in semiannual payments to the directors of the college.

(Enacted by Stats. 1976, Ch. 1010.)



92212

If the state fails to pay to the directors of the college the sum of seven thousand dollars ($7,000) annually, pursuant to Section 92211, or if the college ceases to exist, the state shall pay to the heirs or legal representatives of S. C. Hastings, the sum of one hundred thousand dollars ($100,000), and all unexpended accumulated interest, unless the failure is caused by mistake or accident, or the omission of the Legislature to make the appropriation at any one session.

(Enacted by Stats. 1976, Ch. 1010.)



92213

All courses by the college at Sacramento shall be deemed to be given at the site of the college in San Francisco.

(Enacted by Stats. 1976, Ch. 1010.)



92214

The Director of General Services shall transfer the property located at 55 and 75 Hyde Street in the City and County of San Francisco to the University of California to be used for the benefit of the Hastings College of the Law for school purposes.

The university shall have the power to sell or lease the property to a nonprofit corporation in order to provide housing facilities for the students, faculty, and employees of the college.

If such property is sold, it shall be sold for its fair market value, with such valuation approved by the Department of Finance, and the proceeds of the sale shall be deposited in the General Fund. If such property is leased, the proceeds of the lease shall be deposited in the General Fund.

(Enacted by Stats. 1976, Ch. 1010.)



92215

The power to incur indebtedness pursuant to Section 92204 shall include, but is not limited to, the power to issue revenue bonds in the name of the board of directors and as obligations of the board of directors. Revenue bonds may be issued pursuant to the provisions of Chapter 5 (commencing with Section 92400) of Part 57 and, for such purposes, the board of directors shall have the same powers to issue revenue bonds for the benefit of the Hastings College of the Law as are conferred upon the Regents of the University of California for the benefit of the University of California by Chapter 5 (commencing with Section 92400) of Part 57 and shall be subject to the limitations imposed therein. Any such bonds issued for the benefit of the Hastings College of the Law shall be issued in the name of Hastings College of the Law without using the name of the University of California.

(Added by Stats. 1979, Ch. 325.)









CHAPTER 4 - Child Development Centers

92300

(a) The Regents of the University of California and any other public or private nonprofit agency may contract with the State Department of Education to establish and maintain a child development center on or near each campus of the university pursuant to Chapter 2 (commencing with Section 8200) of Part 6.

(b) Operating agencies may accept student fees, parent fees, and private funds to operate campus child development centers, and may be reimbursed for costs that are eligible pursuant to Section 8208.

(Amended by Stats. 2006, Ch. 538, Sec. 143. Effective January 1, 2007.)



92301

Nothing in this chapter shall be construed to permit the regents to expend state funds appropriated for support of the University of California for the direct operating costs of campus child development centers.

(Enacted by Stats. 1976, Ch. 1010.)



92302

Notwithstanding any other provision of law, children under two years of age whose parent or parents are students may attend child development centers consistent with the priorities established within this division.

(Enacted by Stats. 1976, Ch. 1010.)



92303

Children of students of that particular campus shall have first priority for attendance at a campus child development center.

Each campus child development center maintained pursuant to Section 92300 shall have an advisory council composed of representatives of the parent-users and persons from fields related to the well-being of children.

Student families, as defined in Section 8250.1, whose gross monthly income falls within the fee schedule established pursuant to Section 8249 shall pay fees according to the fee schedule.

Highest priority shall be given to student families with the greatest income deficit, and lowest priority to student families with the greatest income.

For the purposes of assigning eligibility priority, applicant student families shall be grouped according to the amount of their income in one-hundred-dollar ($100) monthly increments. All student families within a particular income range shall be treated as if their incomes were the same, and priority for eligibility within each particular income range shall be assigned on the following basis:

(1) Single-parent student families.

(2) Two-parent families, where both parents are students or where one parent is a student and the other is working.

Student families who are recipients of public assistance shall be subject to the same assignment of priority as other student families whose incomes fall in the same income range.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 5 - The University of California Revenue Bond Act of 1947

ARTICLE 1 - General Provisions

92400

This chapter may be cited as “the University of California Dormitory Revenue Bond Act of 1947.”

(Enacted by Stats. 1976, Ch. 1010.)



92401

Wherever used or referred to in this chapter, or in any indenture entered into pursuant to this chapter, the definitions set forth in this article govern the construction of this chapter, unless a different meaning appears from the context.

(Enacted by Stats. 1976, Ch. 1010.)



92402

“Bonds” or “revenue bonds” means the written evidence of any obligation issued by the regents, payment of which is secured by a pledge of revenues or any part of revenues, as provided in this chapter, in order to obtain funds with which to carry out the purposes of this chapter, irrespective of the form of such obligation.

(Enacted by Stats. 1976, Ch. 1010.)



92403

“Holder of bonds” or “bondholder” or any similar term means any person who shall be the bearer of any outstanding revenue bond or bond registered to bearer or not registered or the registered owner of any such outstanding revenue bond or bond which shall at the time be registered other than to bearer.

(Enacted by Stats. 1976, Ch. 1010.)



92404

“Indenture” means an agreement entered into by the regents pursuant to which revenue bonds are issued regardless of whether such agreement is expressed in the form of a resolution of the regents or by other instrument.

(Enacted by Stats. 1976, Ch. 1010.)



92405

“Person” includes any individual, firm, corporation, association, copartnership, trust, business trust, or receiver or trustee or conservator for any individual or any such entity. It does not, however, include the state or any public corporation, political subdivision, city, county, district, or any agency of any such entity or of the state.

(Enacted by Stats. 1976, Ch. 1010.)



92406

“Project” means any one or more dormitories, other housing facilities, boarding facilities, student union facilities, vehicle parking facilities, or any other auxiliary or supplementary facilities for individual or group accommodation, owned or operated, or authorized to be acquired, constructed, furnished, equipped, and operated, by the regents for use by students, faculty members, or employees of the University of California, or a combination of such facilities, which may include facilities already completed and facilities authorized for future completion, designated by the regents as a project in providing for the issuance of revenue bonds. The term “project” also includes any one or more hospitals, clinics, medical and nursing facilities, and related facilities, including professional office buildings, parking facilities, and other facilities which the regents may deem necessary or convenient for the operation of a hospital or medical center, or incidental to a hospital or medical center, designated by the regents as a project in providing for the issuance of revenue bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92407

“Regents” means the existing corporation known as “the Regents of the University of California,” as such corporation is constituted by the provisions of Section 9 of Article IX of the Constitution.

(Enacted by Stats. 1976, Ch. 1010.)



92408

“Revenues” means and includes any and all fees, rates, rentals, and other charges received or receivable in connection with, and any and all other incomes and receipts of whatever kind and character derived by, the regents from the operation of a project or arising from a project, including any such revenue as may have been or may be impounded or deposited in any sinking fund, redemption or reserve fund, or other fund created for the security of revenue bonds or for the purpose of providing for the payment of revenue bonds or the interest on revenue bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92409

“University of California” means the public trust created by Section 9 of Article IX of the Constitution, and each and all of the campuses of the university within the state.

(Enacted by Stats. 1976, Ch. 1010.)



92410

The provisions of this chapter shall be liberally construed to carry out the objectives and purposes and the declared policy of the state expressed in this chapter.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Powers of Regents

92430

In addition to, and in amplification of, all other powers conferred upon the regents by the Constitution or by any statute of this state, the regents shall have all of the powers set forth in this article.

(Enacted by Stats. 1976, Ch. 1010.)



92431

The regents may acquire by grant, purchase, gift, devise, lease, or by the exercise of the right of eminent domain, and may hold, use, sell, lease, or dispose of any real or personal property necessary for the full exercise or convenient or useful for the carrying on of any of its powers pursuant to this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



92432

The regents may construct, own, operate, and control any project.

(Enacted by Stats. 1976, Ch. 1010.)



92433

The regents may fix rates, rents, or other charges for the use of any facilities acquired, constructed, equipped, furnished, operated, or maintained by the regents, or for services rendered in connection with such facilities, and may alter, change, or modify such rates, rents, or other charges at its pleasure, subject to any contractual obligation which may be entered into by the regents with respect to the fixing of such rates, rents, or charges.

(Enacted by Stats. 1976, Ch. 1010.)



92434

The regents may enter into covenants to increase rates or charges from time to time as may be necessary pursuant to any contract or agreement with the holders of any bonds of the regents.

(Enacted by Stats. 1976, Ch. 1010.)



92435

The regents may at any time and from time to time issue revenue bonds in order to raise funds for the purpose of establishing any project or of acquiring lands for any project, or of acquiring, constructing, improving, equipping, or furnishing any project, or of refinancing any project, or for any combination of such purposes, which bonds may be secured as provided in this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



92436

The regents may contract with any department or agency of the United States or of this state upon such terms and conditions as the regents find are for the best interests of the university.

(Enacted by Stats. 1976, Ch. 1010.)



92437

The regents may make contracts, leases, and agreements with any person or public corporation, political subdivision, city, county, district, or any agency of any person or such entity and may generally perform all acts necessary for the full exercise of the powers vested in the regents.

(Enacted by Stats. 1976, Ch. 1010.)



92438

The regents may sell, lease, convey, or otherwise dispose of any of its rights, interest, or properties, subject to any contractual obligation which may be entered into by the regents with respect to the issuance of revenue bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92439

The regents may exercise the right of eminent domain for the condemnation of private property, or of any right or interest in private property.

(Enacted by Stats. 1976, Ch. 1010.)



92440

The regents may adopt such rules and regulations as may be necessary to enable the regents to exercise the powers and to perform the duties conferred or imposed upon the regents by this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



92440.5

(a) Notwithstanding any other provision of law, to the extent that the regents adopt or amend a rule or regulation pertaining to the governance and maintenance of the buildings and grounds of the University of California pursuant to this section, addressing the conduct of persons who are not students, officers, or employees of the University of California when that conduct is a threat to persons or property or constitutes interference with functions or activities of the university, the violation of that rule or regulation is a misdemeanor.

(b) (1) A proposed rule or regulation subject to this section shall be reviewed by the regents’ office of general counsel for necessity, authority, clarity, consistency, reference, and nonduplication. The office of general counsel may recommend to the regents any action it deems appropriate concerning the proposed rule or regulation.

(2) For purposes of paragraph (1), “necessity,” “authority,” “clarity,” “consistency,” “reference,” and “nonduplication” have the same meaning as those words are defined by Section 11349 of the Government Code.

(c) Notice of the proposed rule or regulation described in this section shall be available to the public in electronic format and shall be published at least 45 days prior to a public hearing in a newspaper of general circulation in each county in which the regents maintain a campus. The notice shall include the right of the public to comment orally or in writing on the proposed rule or regulation either prior to or during the public hearing.

(d) The public shall be provided the opportunity to comment on the proposed rule or regulation at that public hearing.

(e) The regents shall maintain a rulemaking file containing the public notice, public comments, and minutes of the public hearing, including the action taken.

(f) The rulemaking file maintained pursuant to subdivision (e) shall contain a summary of each objection or recommendation made with an explanation of how the proposed rule or regulation was changed to accommodate each objection or recommendation, or the reason or reasons for making no change.

(g) The proposed rule or regulation shall be accompanied by an estimate of the effect of the proposed rule or regulation with regard to the costs or savings to the regents, other state or local agency, or any combination.

(h) The regents shall transmit the rule or regulation, as adopted, to the Secretary of State for filing, and, upon publication in the California Code of Regulations, a violation of the rule or regulation is a misdemeanor.

(i) This section may not be utilized to impinge upon the lawful exercise of constitutionally protected rights of freedom of speech or assembly, or the constitutionally protected right of personal privacy.

(Added by Stats. 2002, Ch. 376, Sec. 1. Effective January 1, 2003.)



92441

The regents have full charge of the acquisition, construction, and completion of all projects authorized by the regents and may proceed with such work forthwith.

(Enacted by Stats. 1976, Ch. 1010.)



92442

The regents may construct any project and acquire all property necessary for a project in such manner and at such location and on such terms and conditions as the regents deem advisable. A project may, but need not, be constructed or acquired on any campus and may be constructed or acquired at any location deemed by the regents advisable for the accomplishment of the purposes of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



92443

Title to all property acquired by the regents, and the revenues and income from such property, is in the regents. The title to any moneys, revenues, sinking funds, reserve funds, and other funds of the regents and the income from such moneys, revenues, and funds pledged to the payment of the principal or interest or any bonds issued thereunder is subject to trusts declared in favor of the bondholders. All such property, including such property and facilities belonging to the college affiliated with the University of California pursuant to Section 92201, and the income from such property are exempt from all taxation by the state or by any county, city and county, city, district, political subdivision, or public corporation of any such entity. The management, operation, and control of all improvements acquired, constructed, or completed by the regents are vested in the regents.

(Enacted by Stats. 1976, Ch. 1010.)



92444

At all times the operation, maintenance, control, repair, construction, reconstruction, alteration, and improvement of any project are vested in the regents.

(Enacted by Stats. 1976, Ch. 1010.)



92445

The regents may use for the payment of the costs of acquisition, construction, or completion of any project any funds made available to the regents by the state or any other funds provided by the regents from any source, to be expended for the accomplishing of the purposes set forth in this chapter, together with the proceeds of revenue bonds issued and sold by the regents.

(Enacted by Stats. 1976, Ch. 1010.)



92446

The regents may insure against loss of revenues from any cause whatsoever and the proceeds of any such insurance shall be used solely for the payment of bonds and the interest on the bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92447

The regents may insure against public liability or property damage and against loss by fire or other hazards. The regents may provide in an indenture for the carrying of such insurance, or any other insurance, in such amount and of such character as it shall determine, and for the payment of the premiums on such insurance.

(Enacted by Stats. 1976, Ch. 1010.)



92448

The regents may authorize any officer or officers of the regents to prepare and procure the printing or engrossing of bonds, coupons, indentures, or other instruments and contracts or agreements of every kind required or convenient for, or pertaining to, the issuance or sale of bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92449

The regents shall fix rents, charges, and fees for all projects acquired, constructed, or completed under the terms of this chapter for the use of such projects by any persons utilizing the facilities of such projects, subject to such contractual obligations as may be entered into by the regents and the holders of bonds issued pursuant to this chapter. The regents may change rents, charges, and fees from time to time, as conditions warrant. All rents, charges, and fees shall at all times be fixed to yield annual revenue equal to annual operating and maintenance expenses, including repairs and insurance costs and all redemption payments and interest charges and reserve fund requirements on revenue bonds at any time issued and outstanding pursuant to this chapter, as they become due.

(Enacted by Stats. 1976, Ch. 1010.)



92450

Nothing in this article or elsewhere in this chapter shall be construed directly or by implication to be in any way in derogation of, or in limitation of, powers conferred upon, or existing in, the regents by virtue of provisions of the Constitution or statutes of this state.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Revenue Bonds

92470

The regents shall issue revenue bonds in the name of the regents and as obligations of the regents, but neither the principal of, nor interest on, any bond issued or sold pursuant to this chapter shall be or become a lien, charge, or liability against this state or against the regents or against the property or funds of either, except to the extent of the pledge of revenues or part of revenues of the project, as may be provided by the indenture pursuant to which revenue bonds are issued, and every such bond issued by the regents shall contain a recital on its face, substantially as follows: “This bond is not a lien, charge, or liability, as to either principal or interest, against the State of California or against the Regents of the University of California or against the property or funds of either, except to the extent of the pledge of revenues or part of revenues, as provided by the indenture pursuant to which it is issued.”

(Enacted by Stats. 1976, Ch. 1010.)



92471

The regents shall determine the time, form, and manner of the issuance of revenue bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92472

The validity of the authorization and issuance of any revenue bonds by the regents is not dependent on nor affected in any way by any of the following:

(a) Proceedings taken by the regents for the acquisition, construction, or completion of any project or any part of any project.

(b) Any contracts made by the regents in connection with the acquisition, construction, or completion of any project.

(c) The failure to complete any project for which bonds are authorized to be issued.

(Enacted by Stats. 1976, Ch. 1010.)



92473

Before issuing any bond or bonds pursuant to this chapter, the regents shall by resolution declare the purpose for which the proceeds of the bonds proposed to be issued shall be expended and shall specify the maximum amount of bonds to be issued or sold for such purpose. Bonds shall not be issued or sold for such purpose in an amount exceeding the maximum specified in such resolution except with the consent of bondholders, pursuant to amendment or modification of an indenture, as provided in Sections 92528 and 92529. Nothing in this section shall be construed to prevent the regents from amending any such resolution prior to the issuance of bonds authorized thereby to increase or decrease the maximum amount of bonds to be issued or sold. The issuance of bonds for one or more projects may be included in a single resolution of authorization.

(Enacted by Stats. 1976, Ch. 1010.)



92474

The regents may provide for one or several issues of bonds and may issue bonds in series or may divide any issue into one or more divisions and fix different maturities or dates of such bonds, different rates of interest, or prescribe different terms and conditions for the bonds of the several series or divisions. It is not necessary that all bonds of the same authorized issue be of the same kind or character, have the same security, or be of the same interest rate, but the terms of such bonds shall in each case be provided for by the regents, at or prior to the issue of the bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92475

Bonds may be issued as coupon bonds or as registered bonds. The regents may provide for the interchange of coupon bonds for registered bonds and registered bonds for coupon bonds, and may provide that the bonds shall be registered as to principal only, or as to both principal and interest, or otherwise as the regents may determine.

(Enacted by Stats. 1976, Ch. 1010.)



92476

Bonds shall bear interest at a rate of not to exceed 12 percent per annum, payable annually or semiannually, or in part annually and in part semiannually.

(Amended (as amended by Stats. 1984, Ch. 33) by Stats. 1989, Ch. 321, Sec. 11.)



92477

Bonds may be callable upon such terms, conditions, and upon such notice as the regents may determine, and upon the payment of such premium as may be fixed by the regents in the proceedings for the issuance of the bonds. No bond is subject to call or redemption prior to its fixed maturity date unless the right to exercise such call is expressly stated on the face of the bond.

(Enacted by Stats. 1976, Ch. 1010.)



92478

The regents may provide for the payment of the principal and interest of bonds at any place within or without the state, and in specified coin or currency of the United States.

(Enacted by Stats. 1976, Ch. 1010.)



92479

The regents may provide for the execution and authentication of bonds by the manual, lithographed, or printed facsimile signature of officers of the regents and by additional authentication by a trustee or fiscal agent appointed by the regents. If any of the officers whose signatures or countersignatures appear upon the bonds or coupons cease to be officers before the delivery of the bonds or coupons, their signatures or countersignatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the bonds and coupons.

(Enacted by Stats. 1976, Ch. 1010.)



92480

Bonds shall bear dates prescribed by the regents. Bonds may be serial bonds or sinking fund bonds with such maturities as the regents may determine. No bond by its terms shall mature in more than 50 years from its own date and, in the event any authorized issue is divided into two or more series or divisions, the maximum maturity date authorized in this section shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

(Enacted by Stats. 1976, Ch. 1010.)



92481

Bonds may be sold at either public or private sale. The regents may fix terms and conditions for the sale or other disposition of any authorized issue of bonds. The regents may sell bonds at less than their par or face value, but no bond may be sold at a price below the par or face value of the bond which would result in a sale price yielding to the purchaser an average of more than 12 percent per annum, payable semiannually, according to standard tables of bond values.

(Amended (as amended by Stats. 1984, Ch. 33) by Stats. 1989, Ch. 321, Sec. 13.)



92482

The regents may provide for the security of bonds. The regents may use and expend all or any part of any funds or proceeds of any property owned by it, whether received by gift, appropriation or otherwise, if not restricted as to the use of such funds or proceeds of property by the terms of any gift or trust or provision of law, for the redemption of bonds issued pursuant to this chapter and the payment of interest due on the bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92483

All costs and expenses incident to the issuance and sale of bonds may be paid out of the proceeds of the sale of the bonds. Interest on bonds may be paid out of the proceeds of the sale of the bonds during the actual construction of any project for the acquisition, construction, or completion of which the bonds have been issued, and for a period of not to exceed two years after the completion of the actual construction of the project as provided for in the indenture.

(Enacted by Stats. 1976, Ch. 1010.)



92484

The regents may provide that the bonds and the interest on the bonds shall be secured by all or by part of revenues of a project upon the basis of which revenue bonds are issued or authorized to be issued, and shall constitute such lien upon the revenues of such project as may be provided for in the indenture.

(Enacted by Stats. 1976, Ch. 1010.)



92485

Pending the actual issuance or delivery of revenue bonds, the regents may issue temporary or interim bonds, certificates, or receipts of any denominations whatsoever, and with or without coupons, to be exchanged for definitive bonds when ready for delivery.

(Enacted by Stats. 1976, Ch. 1010.)



92486

The regents may provide for the replacement of lost, destroyed, or mutilated bonds, or coupons.

(Enacted by Stats. 1976, Ch. 1010.)



92487

Bonds issued pursuant to this chapter and the interest or income from such bonds, are exempt from all taxation in this state other than gift, inheritance, and estate taxes.

(Enacted by Stats. 1976, Ch. 1010.)



92488

The regents may designate a bank or trust company, qualified to do business in this state, as a trustee for the regents and the holders of bonds issued pursuant to this chapter, and may authorize the trustee to act on behalf of the holders of the bonds, or any stated percentage of the bonds, and to exercise and prosecute on behalf of the holders of the bonds such rights and remedies as may be available to the holders.

(Enacted by Stats. 1976, Ch. 1010.)



92489

The regents may fix and determine the conditions upon which any trustee shall receive, hold, or disburse any or all revenues deposited with it by or by authority of the regents. The regents shall prescribe the duties and powers of any such trustee with respect to the issuance, authentication, sale, and delivery of the bonds and the payment of principal of, and interest on, the bonds, the redemption of the bonds, the registration and discharge from registration of the bonds, and the management of any sinking fund or other funds provided as security for the bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92490

All bonds issued pursuant to this chapter are negotiable instruments, except when registered in the name of a registered owner.

(Enacted by Stats. 1976, Ch. 1010.)



92491

Except as provided otherwise in any indenture, the holder of any bond issued pursuant to this chapter may, by mandamus or other appropriate proceeding, require and compel the performance of any of the duties imposed upon the regents or upon any official or employee or assumed by the regents or any official or employee, in connection with the acquisition, construction, operation, maintenance, repair, reconstruction, or insurance of any project, or the collection, deposit, investment, application, and disbursement of rents, rates, charges, fees, and all other revenues derived from the operation and use of any project or in connection with the deposit, investment, and disbursement of the proceeds received from the sale of bonds pursuant to this chapter. The enumeration of such rights and remedies does not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of bonds issued pursuant to this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



92492

Notwithstanding any other provision of law, all bonds sold and delivered pursuant to this chapter are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, trust companies, the state school funds, and any public or private funds which may be invested in county, municipal, or school district bonds, and may be deposited as security for the performance of any act whenever the bonds of any county, municipality, or school district may be so deposited, and may also be used as security for the deposit of public moneys in banks and savings and loan associations of this state.

(Amended by Stats. 1977, Ch. 36.)



92493

(a) (1) The University of California may pledge, along with its other revenues, its annual General Fund support appropriation less the amount of that appropriation that is required to fund general obligation bond payments and the State Public Works Board rental payments, to secure the payment of any of the university’s general revenue bonds or commercial paper associated with the general revenue bond program.

(2) To the extent the university pledges any part of its support appropriation as a source of revenue securing any obligation, it shall provide that this commitment of revenue is subject to annual appropriation by the Legislature.

(3) The university may fund debt service for capital expenditures defined in subdivision (b) from its General Fund support appropriation pursuant to Sections 92495 and 92495.5.

(4) The state hereby covenants with the holders of the university’s obligations secured by the pledge of the university permitted by this section that, so long as any of the obligations referred to in this subdivision remain outstanding, the state will not impair or restrict the ability of the university to pledge any support appropriation or support appropriations that may be enacted for the university. The university may include this covenant of the state in the agreements or other documents underlying the university’s obligations to this effect.

(b) For purposes of this section, “capital expenditures” means any of the following:

(1) The costs to design, construct, or equip academic facilities to address seismic and life safety needs, enrollment growth, or modernization of out-of-date facilities, and renewal or expansion of infrastructure to serve academic programs.

(2) The debt service amount associated with refunding, defeasing, or retiring State Public Works Board lease revenue bonds.

(3) The costs to design, construct, or equip energy conservation projects.

(c) Nothing in this section shall require the Legislature to make an appropriation from the General Fund in any specific amount to support the University of California.

(d) The ability to utilize its support appropriation as stated in this section shall not be used as a justification for future increases in student tuition, additional employee layoffs, or reductions in employee compensation at the University of California.

(Amended by Stats. 2014, Ch. 34, Sec. 26. Effective June 20, 2014.)



92494

(a) The University of California may fund pay-as-you-go capital outlay projects from its General Fund support appropriation pursuant to Sections 92495 and 92495.5.

(b) For purposes of this section, “capital outlay project” means both of the following:

(1) The costs to design, construct, or equip academic facilities to address seismic and life safety needs, enrollment growth, or modernization of out-of-date facilities, and renewal or expansion of infrastructure to serve academic programs.

(2) The costs to design, construct, or equip energy conservation projects.

(Amended by Stats. 2014, Ch. 34, Sec. 27. Effective June 20, 2014.)



92495

(a) (1)  Commencing with the 2013–14 fiscal year and for each fiscal year thereafter, if the University of California plans to use any of its support appropriation in the annual budget for the subsequent fiscal year for capital expenditures pursuant to Section 92493, as defined in paragraph (1) of subdivision (b) of that section, or for capital outlay projects pursuant to Section 92494, as defined in paragraph (1) of subdivision (b) of that section, it shall simultaneously submit, on or before September 1, 10 months before the commencement of that fiscal year, a report to the committees in each house of the Legislature that consider the annual state budget, the budget subcommittees in each house of the Legislature that consider appropriations for the University of California, and the Department of Finance.

(2) The report shall detail the scope of capital expenditures or capital outlay projects and how the capital expenditures or capital outlay projects will be funded, and it shall provide the same level of detail as a capital outlay budget change proposal.

(3) The Department of Finance shall review the report and submit, by February 1, a list of preliminarily approved capital expenditures and capital outlay projects to the committees in each house of the Legislature that consider the annual state budget and the budget subcommittees in each house of the Legislature that consider appropriations for the University of California. These committees may review and respond to the list of preliminarily approved capital expenditures and capital outlay projects before April 1.

(4) The Department of Finance shall submit a final list of approved capital expenditures and capital outlay projects to the University of California no earlier than April 1, three months before the commencement of the fiscal year of the planned expenditures.

(b) The Department of Finance may approve capital expenditures defined in paragraph (3) of subdivision (b) of Section 92493, or capital outlay projects defined in paragraph (2) of subdivision (b) of Section 92494, no sooner than 30 days after submitting, in writing, a list of capital expenditures and capital outlay projects being considered for approval to the chairpersons of the committees in each house of the Legislature that consider appropriations, the chairpersons of the committees and the appropriate subcommittees in each house of the Legislature that consider the State Budget, and the Chairperson of the Joint Legislative Budget Committee.

(c) The University of California shall not use its General Fund support appropriation to fund a capital expenditure defined in paragraph (1) or (3) of subdivision (b) of Section 92493, or capital outlay project defined in subdivision (b) of Section 92494, before receiving approval from the Department of Finance pursuant to this section.

(d) (1)  For the 2013–14 fiscal year only, if the University of California plans to use any of its support appropriation in the annual budget for the 2013–14 fiscal year for capital expenditures pursuant to Section 92493, as defined in paragraph (1) of subdivision (b) of that section, or for capital outlay projects pursuant to Section 92494, it shall simultaneously submit, on or before August 1 of that fiscal year, a report to the Joint Legislative Budget Committee and the Department of Finance. This report shall detail the scope of each capital outlay project or capital expenditure and how it will be funded, and it shall provide the same level of detail as a capital outlay budget change proposal.

(2) The Department of Finance shall review the report and submit a list of preliminarily approved projects to the Joint Legislative Budget Committee by November 1 of that fiscal year.

(3) The Department of Finance shall submit a final list of approved projects to the University of California no earlier than December 1 of that fiscal year.

(4) The University of California shall not proceed with any capital expenditures pursuant to Section 92493, as defined in paragraph (1) of subdivision (b) of that section, or capital outlay projects pursuant to Section 92494, before receiving approval from the Department of Finance pursuant to this subdivision.

(e) Notwithstanding subdivision (b), the University of California may use the authority provided in Section 92493 for the Merced Classroom and Academic Office Building, as specified in Provision 3 of Item 6440-001-0001 of Section 2.00 of the Budget Act of 2013.

(f) Notwithstanding Section 10231.5 of the Government Code, commencing with the 2014–15 fiscal year, on or before February 1 of each fiscal year, the University of California shall simultaneously submit a progress report to the Joint Legislative Budget Committee and the Department of Finance detailing the scope, funding, and current status of all capital expenditures undertaken pursuant to Section 92493 and for all capital outlay projects undertaken pursuant to Section 92494.

(Amended by Stats. 2014, Ch. 687, Sec. 10. Effective September 27, 2014.)



92495.5

The university shall manage its general revenue bond program in a manner so that not more than 15 percent of its General Fund support appropriation, less the amount of that appropriation that is required to fund general obligation bond payments and State Public Works Board rental payments, is used for the total of all of the following:

(a) Debt service for capital expenditures pursuant to Section 92493.

(b) Pay-as-you-go capital outlay projects pursuant to Section 92494.

(c) State Public Works Board rental payments.

(Amended by Stats. 2014, Ch. 34, Sec. 29. Effective June 20, 2014.)



92495.6

Notwithstanding Sections 13332.11 and 13332.19 of the Government Code or any other law, the University of California may proceed with capital expenditures and capital outlay projects pursuant to Sections 92495 and 92495.5 without any further limitations or approvals, except those delineated in Sections 92495 and 92495.5.

(Added by Stats. 2014, Ch. 34, Sec. 30. Effective June 20, 2014.)



92496

If the university is able to reduce annual debt service costs by refunding, defeasing, or retiring general obligation bonds or State Public Works Board lease revenue bonds, as described in Section 92493, the university shall annually contribute an equal amount to reduce the existing unfunded liability of the University of California Retirement Plan.

(Added by Stats. 2013, Ch. 50, Sec. 10. Effective July 1, 2013.)






ARTICLE 4 - Indentures

92510

The regents may enter into indentures providing for the aggregate principal amount, date or dates, maturities, interest rates, denominations, form, registration, transfer, and interchange of any revenue bonds and coupons issued pursuant to this chapter, and the terms and conditions on which the bonds shall be executed, issued, secured, sold, paid, redeemed, funded, and refunded. Reference on the face of the bonds to such indenture by its date of adoption, or the apparent date on the face thereof, is sufficient to incorporate all of the provisions of the indenture and of this chapter into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to, or detached from, the bonds, has recourse to all of the provisions of the indentures and of this chapter, and is bound thereby.

(Enacted by Stats. 1976, Ch. 1010.)



92511

An indenture pursuant to which bonds are issued may include any and all such convenants and agreements on the part of the regents as the regents deems necessary or advisable for the better security of the bonds issued pursuant to the indenture.

(Enacted by Stats. 1976, Ch. 1010.)



92512

An indenture shall provide the means by which payments of principal and interest of bonds shall be secured.

(Enacted by Stats. 1976, Ch. 1010.)



92513

An indenture may include a clause relating to the bonds issued pursuant to the indenture requiring the regents to pay or cause to be paid punctually the principal of all such bonds and the interest on such bonds on the date or dates, or at the place or places, and in the manner mentioned in such bonds and in the coupons appertaining to the bonds in accordance with such indenture.

(Enacted by Stats. 1976, Ch. 1010.)



92514

The regents may include in an indenture such limitations as to competitive projects, both as to location and comparative rentals, as may be deemed necessary or desirable for the security of revenue bonds issued pursuant to this chapter.

(Enacted by Stats. 1976, Ch. 1010.)



92515

The regents may also include in an indenture a covenant that no project acquired, constructed, or completed from the proceeds of revenue bonds issued by the regents shall be used without charge for such use or that no facilities of any such project shall be furnished free of charge to any person.

(Enacted by Stats. 1976, Ch. 1010.)



92516

An indenture may include a clause relating to the bonds issued pursuant to the indenture, requiring the regents to operate the project continuously, to the extent practicable under conditions as they may from time to time exist, in an efficient and economical manner.

(Enacted by Stats. 1976, Ch. 1010.)



92517

An indenture may include a clause relating to the bonds issued pursuant to the indentures requiring the regents to make all necessary repairs, renewals, and replacements to any project, and to keep the project at all times in good repair, working order, and condition.

(Enacted by Stats. 1976, Ch. 1010.)



92518

An indenture may include a clause relating to the bonds issued pursuant to the indenture requiring the regents to preserve and protect the security of the bonds and the rights of the holders of the bonds and to warrant and defend such rights.

(Enacted by Stats. 1976, Ch. 1010.)



92519

An indenture may include a clause relating to the bonds issued pursuant to the indenture requiring the regents to pay and discharge, or cause to be paid and discharged, all lawful claims for labor, materials, and supplies or other charges which, if unpaid, might become a lien or charge upon the revenues, or any part of the revenues, of any project acquired, constructed, or completed from the proceeds of the sale of the bonds, or upon any physicial properties, or which might impair the security of the bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92520

An indenture may include a clause relating to the bonds issued pursuant to the indenture which limits, restricts, or prohibits any right, power, or privilege of the regents to mortgage or otherwise encumber, sell, lease, or dispose of any improvements constructed from the proceeds of the bonds, or to enter into any lease or agreement which impairs or impedes the operation of a project, or any part of a project, necessary to secure adequate revenues or which otherwise impairs or impedes the rights of the holders of the bonds with respect to such revenues.

(Enacted by Stats. 1976, Ch. 1010.)



92521

An indenture may include a clause relating to the bonds issued pursuant to the indenture requiring the regents to fix, prescribe, and collect rates, rentals, or other charges in connection with the services and facilities furnished from the project acquired, constructed, or purchased from part or all of the proceeds of the bonds, sufficient to pay the principal of, and interest on, the bonds as they become due and payable, together with such additional sums as may be required for any sinking fund, reserve fund, or other special fund provided for the further security of such bonds or as a depreciation charge or other charges in connection with such project.

(Enacted by Stats. 1976, Ch. 1010.)



92522

An indenture may include a clause relating to the bonds issued pursuant to the indenture requiring the regents to hold, or cause to be held, in trust the revenues, or any part of revenues, pledged to the payment of such bonds and the interest on such bonds, or to any reserve or other fund created for the further protection of the bonds, and to apply such revenues, or part of revenues, or cause them to be applied only as provided in the indenture.

(Enacted by Stats. 1976, Ch. 1010.)



92523

An indenture may include a clause defining the power of the regents in applying the proceeds of the sale of any issue of bonds for the acquiring, constructing, or completing of any project or any part of any project.

(Enacted by Stats. 1976, Ch. 1010.)



92524

An indenture may include a clause limiting the power of the regents to issue additional bonds for the purpose of acquiring, constructing, or completing any project or any part of any project.

(Enacted by Stats. 1976, Ch. 1010.)



92525

An indenture may include a clause requiring, specifying, or limiting the kind, amount, and character of insurance to be maintained by the regents on any project, or any part of any project, and the use and disposition of the proceeds of any such insurance thereafter collected.

(Enacted by Stats. 1976, Ch. 1010.)



92526

An indenture may include a clause providing the events of default and the terms and conditions upon which any or all of the bonds of the regents then or thereafter issued may become or be declared due and payable prior to maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(Enacted by Stats. 1976, Ch. 1010.)



92527

An indenture may include a clause designating the rights, limitations, powers, and duties arising upon breach by the regents of any of the covenants, conditions, or obligations contained in any indenture.

(Enacted by Stats. 1976, Ch. 1010.)



92528

An indenture may include a clause prescribing procedure by which the terms and conditions of the indenture may be subsequently amended or modified with the consent of the regents and the vote or written assent of the holders of a specified principal amount or specified proportion of the bonds issued and outstanding. Such clause may provide for meetings of bondholders and for the manner in which the consent of the bondholders may be given. The clause shall specifically state the effect of such amendment or modification upon the rights of the holders of all of the bonds and interest coupons appertaining to the bonds, whether attached to the bonds or detached from the bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92529

With respect to any clause providing for the modification or amendment of an indenture, the regents may agree that bonds held by the regents or by the state or any political subdivision of the state, including any public corporation, board, or agency of any class or kind, shall not be counted as outstanding bonds, or be entitled to vote or assent, but shall, nevertheless, be subject to any such modification or amendment.

(Enacted by Stats. 1976, Ch. 1010.)



92530

An indenture may include a clause or clauses providing for such other acts and matters as may be necessary or convenient or desirable in order better to secure the bonds or to make the bonds more marketable.

(Enacted by Stats. 1976, Ch. 1010.)



92531

The regents may provide in an indenture that the proceeds from the sale of all revenue bonds authorized pursuant to this chapter shall be paid directly to any bank or trust company designated by the regents as the fiscal agent or depositary of the regents, to be held in a separate account to be designated the “construction fund” and to be disbursed in the manner and upon the conditions provided in the indenture for any of the following:

(a) The acquisition, construction, and completion of the project, including the payment of the cost of all surveys, preparation of plans and specifications, and the payment of all architectural, engineering, legal, and administrative costs.

(b) The payment of all costs and expenses of, and incident to, the issuance and sale of bonds.

(c) The payment of interest due, or to become due, on the bonds during the period of actual construction, and for such further period as may be specified in the indenture for the issuance of the bonds not exceeding two years after the period of construction.

(Enacted by Stats. 1976, Ch. 1010.)



92532

Moneys in any construction fund may be invested as the regents in its sole discretion shall determine, subject only to such limitations as may be provided in an indenture providing for the issuance of revenue bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92533

After all the revenue bonds shall have been fully paid and discharged, or provision for their payment and discharge irrevocably made, any surplus moneys in the construction fund shall, subject to the limitations and restrictions in any indenture providing for the issuance of the revenue bonds, become and be the property of the regents, and be used by the regents for any lawful purpose.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 5 - Funding or Refunding Bonds

92570

The regents may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds issued by the regents. All provisions of this chapter applicable to the issuance of revenue bonds are applicable to the funding or refunding bonds and to the issuance, sale, or exchange of funding or refunding bonds.

(Enacted by Stats. 1976, Ch. 1010.)



92571

Funding or refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds to be funded or refunded by such funding or refunding bonds, and in addition for the payment of all expenses incident to the calling, retiring, or paying of such outstanding bonds, and the issuance of such funding or refunding bonds. These expenses include the difference in amount between the par value of the funding or refunding bonds and any amount less than par for which the funding or refunding bonds are sold, any amount necessary to be made available for the payment of interest upon such funding or refunding bonds from the date of sale of the funding or refunding bonds to the date of payment of the bonds to be funded or refunded or to the date upon which the bonds to be funded or refunded will be paid pursuant to the call of the bonds to be funded or refunded or agreement with the holders of the bonds to be funded or refunded, and the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing on the outstanding bonds to the date of the call or retirement.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 6 - Miscellaneous Provisions

ARTICLE 1 - University of California Police

92600

The Regents of the University of California are authorized and empowered to appoint one or more persons to be members of the University of California police department as such police department is constituted on September 19, 1947, or may thereafter be constituted. Persons employed and compensated as members of said police department, when so appointed and duly sworn, are peace officers; provided, that such officers shall not exercise their powers or authority except (a) upon the campuses of the University of California and an area within one mile of the exterior boundaries of each thereof, (b) in or about other grounds or properties owned, operated, controlled or administered by the Regents of the University of California, and (c) as provided in Section 830.2 of the Penal Code.

(Enacted by Stats. 1976, Ch. 1010.)



92601

Every member of the University of California police department shall be supplied with, and authorized to wear, a badge bearing the words “University of California Police.”

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 1.5 - Charles R. Drew/UCLA Undergraduate Medical Education Program

92605

(a) The regents are hereby requested to consider, as a component of the University of California’s current systemwide medical education program assessment, the expansion of the Charles R. Drew/UCLA Undergraduate Medical Education Program.

(b) The regents are further requested to submit, not later than June 30, 2003, a report summarizing their findings regarding the Charles R. Drew/UCLA Undergraduate Medical Education Program to the Governor, the Legislature, and the California Postsecondary Education Commission.

(Added by Stats. 2002, Ch. 1140, Sec. 2. Effective January 1, 2003.)






ARTICLE 2 - Employees

92611

The minimum and maximum salary limits for laborers, workmen, and mechanics employed on an hourly or per diem basis need not be uniform throughout the state, but the regents shall ascertain, as to each such position, the general prevailing rate of such wages in the various localities of the state.

In fixing such minimum and maximum salary limits within the various localities of the state, the regents shall take into account the prevailing rates of wages in the localities in which the employee is to work and other relevant factors, and shall not fix the minimum salary limits below the general prevailing rate so ascertained for the various localities.

(Enacted by Stats. 1976, Ch. 1010.)



92611.5

(a) If the Regents of the University of California adopt the provisions of this section, by appropriate resolution, and subject to subdivision (b), the regents shall grant to an employee, who has exhausted all available sick leave, the following leaves of absence with pay:

(1) A leave of absence not exceeding 30 days to any employee who is an organ donor in any one-year period, for the purpose of donating his or her organ to another person.

(2) A leave of absence not exceeding five days to any employee who is a bone marrow donor in any one-year period, for the purpose of donating his or her bone marrow to another person.

(b) To receive a leave of absence pursuant to subdivision (a), an employee shall provide written verification to the regents that he or she is an organ or bone marrow donor and that there is a medical necessity for the donation of the organ or bone marrow.

(c) Any period of time during which an employee is required to be absent from his or her position by reason of being an organ or bone marrow donor is not a break in his or her continuous service for the purpose of his or her right to salary adjustments, sick leave, vacation, annual leave, or seniority.

(d) If an employee is unable to return to work beyond the time or period that he or she is granted leave pursuant to this section, he or she shall be paid any vacation balance, annual leave balance, or accumulated compensable overtime. The payment shall be computed by projecting the accumulated time on a calendar basis as though the employee was taking time off. If, during the period of projection, the employee is able to return to work, he or she shall be returned to his or her former position.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that, if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 2002, Ch. 869, Sec. 2. Effective January 1, 2003.)



92611.7

(a) The regents are urged to offer, on at least a semiannual basis, to each of the university’s filers, an orientation course on the relevant ethics statutes and regulations that govern the official conduct of university officials.

(b) As used in this section, “filer” means each member, officer, or designated employee of the University of California, including a regent, who, because of his or her affiliation with the university or any subdivision or campus thereof, is required to file a statement of economic interests in accordance with Chapter 7 (commencing with Section 87100) of Title 9 of the Government Code.

(c) The regents shall maintain records indicating the specific attendees, each attendee’s job title, and dates of their attendance for each orientation course offered pursuant to this section. These records shall be maintained for a period of at least five years after each course is offered. These records shall be public records subject to inspection and copying in accordance with subdivision (a) of Section 81008 of the Government Code and any other public records disclosure laws that are applicable to the university.

(d) Except as provided in subdivision (e), each filer shall attend the orientation course established pursuant to subdivision (a) in accordance with both of the following:

(1) For a person who, as of January 1, 2005, is a filer, as defined in subdivision (b), not later than December 31, 2005, and thereafter, at least once during each consecutive period of two calendar years commencing on January 1, 2007.

(2) For a person who becomes a filer, as defined in subdivision (b), after January 1, 2005, within six months after he or she becomes a filer, and at least once during each consecutive period of two calendar years commencing on January 1 of the first odd-numbered year thereafter.

(e) The requirements of subdivision (d) shall not apply to a filer, as defined in subdivision (b), who has taken an ethics orientation course through another state agency or the Legislature within the periods set forth in paragraphs (1) and (2) of subdivision (d) if, in the determination of the regents, that course covered substantially the same material as the course the university would offer to the filer pursuant to this section.

(Amended by Stats. 2006, Ch. 538, Sec. 144. Effective January 1, 2007.)



92611.9

It is the intent of the Legislature that the University of California carefully monitor the use and effects of the contracting of services at newly developed facilities. In order to assist in an improved understanding of such impacts, the university is requested to report annually to the fiscal committees of the Legislature, on or before January 15 of each year, the extent to which it has chosen to contract for services, the rationale for those decisions, the cost implications of those decisions, the impact on hiring, and the extent to which the hiring and contracting practices are at variance with the practices at existing facilities.

(Added by Stats. 2009, Ch. 386, Sec. 19. Effective January 1, 2010.)



92612

(a) Every individual shall have the right of access to all personal information, as defined in subdivision (a) of Section 1798.3 of the Civil Code, contained in any employee record that is maintained by the University of California that pertains to the individual.

(b) If information relating to the employment, advancement, renewal of appointment, or promotion of any individual in an academic senate position is received with the promise or understanding that the identity of the source of the information would be held in confidence, the university shall provide a copy of the text of that information to the individual to whom the information pertains with only the deletion of the name and affiliation, if any, of the source. “Information,” as used in this subdivision, shall be limited to letters of recommendation, and reports of faculty review committees compiled for the purpose of determining the qualifications of members of the academic senate for employment, advancement, renewal of appointment, or promotion.

(c) Subdivisions (a) and (b) shall not apply to any personal information, as defined in subdivision (a) of Section 1798.3 of the Civil Code, received prior to January 1, 1979, with the promise or understanding that the identity of the source of the personal information would be held in confidence.

(d) Subdivisions (b) and (c) shall not be applicable to the University of California unless adopted by the regents.

(Amended by Stats. 1993, Ch. 8, Sec. 47. Effective April 15, 1993.)






ARTICLE 2.5 - Retirement Plan for Employees Excluded from theUniversity of California Retirement System

92613

The Legislature hereby finds and declares that this section is intended to satisfy the requirements prescribed by the Omnibus Budget Reconciliation Act of 1990 (OBRA). Section 3121(b)(7)(F) of the Internal Revenue Code requires that employees of the University of California must be covered by social security, or, in the alternative, be provided benefits through a qualified pension plan or annuity program. Therefore, to facilitate compliance with these requirements, the Legislature hereby encourages and empowers the Regents of the University of California to take all steps necessary to implement a qualified defined contribution plan for their employees, and to that end to withhold as deferred compensation from the wages otherwise payable to those employees up to 7.5 percent of wages, as the term “wages” is defined for social security purposes, or the other amount as may be required as an alternative to social security contributions.

(Added by Stats. 1992, Ch. 986, Sec. 1. Effective September 28, 1992.)



92614

The provisions of Section 92613 shall supersede Sections 3560 to 3599, inclusive, of the Government Code and any memorandum of understanding entered into pursuant to those sections, for any employees hired or rehired on or after the effective date of this act.

(Added by Stats. 1992, Ch. 986, Sec. 1. Effective September 28, 1992.)






ARTICLE 2.7 - Economic Legacy of Slavery in California

92615

(a) The Legislature requests that the Regents of the University of California assemble a colloquium of scholars to draft a research proposal to analyze the economic benefits of slavery that accrued to owners and the businesses, including insurance companies and their subsidiaries, that received those benefits. The colloquium shall draw on the resources and knowledge of historians and other scholars from across the nation as well as California, and interested parties shall also be invited to participate.

(b) As resources allow, the State Library shall participate in the effort required by this section. The State Library shall examine the economic legacy of slavery in California, including forced slavery, chattel slavery, and indentured servitude.

(c) The Legislature further requests that the Regents of the University of California make recommendations to the Legislature regarding the colloquium’s findings on or before January 1, 2002.

(Added by Stats. 2000, Ch. 1038, Sec. 1. Effective January 1, 2001.)






ARTICLE 3 - Employment of Women

92620

It is the intent of the Legislature that the Regents of the University of California shall eliminate all policies that detrimentally and unreasonably affect the employment status of females hired by the university.

(Amended by Stats. 1995, Ch. 758, Sec. 278. Effective January 1, 1996.)






ARTICLE 3.5 - Cardcheck Agreements

92625

The Legislature finds and declares all of the following:

(a) In the course of fulfilling its educational mission, the University of California is required to participate in the marketplace, both as a purchaser of goods and services and as a provider of services to its customers, such as students who contract with the university for room and board and medical consumers who utilize the university’s hospitals and clinics. In that role, the university also functions as a proprietor of real property and other physical assets located at its campuses and medical facilities.

(b) In the marketplace, the university must make prudent business decisions, as does any private business entity, to ensure efficient and cost-effective management of its business concerns, and to maximize benefit and minimize risk. One of those risks is the possibility of labor-management conflict arising out of labor union organizing campaigns. This conflict can adversely affect the university’s operation of facilities in which it has a proprietary business interest by causing an interruption in service.

(c) A major potential source of labor-management conflict that threatens the economic interests of the university as a participant in the marketplace is the possibility of economic action taken by labor unions against employers when labor unions seek to organize their workers over employer opposition to unionization. Experience has demonstrated that organizing drives pursuant to formal and adversarial union certification processes often deteriorate into protracted and acrimonious labor-management conflicts.

(d) One way to reduce risk where the university has a proprietary interest in the operation of its facilities is to require, as a condition of the university’s entering into a lease or service contract, that employers operating in the facility agree to a lawful, nonconfrontational alternative process for resolving a union organizing campaign. That alternative process is a so-called “cardcheck,” wherein employee preference regarding whether or not to be represented by a labor union to act as their exclusive collective bargaining representative is determined based on signed authorization cards. Private employers are authorized under existing federal law to agree voluntarily to use this procedure in lieu of election procedures under the supervision of the National Labor Relations Board.

(e) The sole purpose of this article is to protect the university’s proprietary interest in the operation of its facilities and to assume the university’s ability to procure and provide uninterrupted services in the marketplace. This article is not enacted to favor any particular outcome in the determination of employee preference regarding union representation, nor to skew the procedures in that determination to favor or hinder any party to the determination. Likewise, this article is not intended to enact or express any generally applicable policy regarding labor-management relations, or to regulate those relations in any way, but is intended only to protect the university’s proprietary interest as a participant in the marketplace.

(Added by Stats. 2002, Ch. 1040, Sec. 1. Effective January 1, 2003.)



92625.1

As used in this article:

(a) “Cardcheck agreement” means a written agreement between an employer and a labor organization providing a procedure for determining employee preference on the subject of whether to be represented by a labor organization for collective bargaining, and if so, by which labor organization to be represented, that provides, at a minimum, the following:

(1) The determination of employee preference regarding union representation shall be by a cardcheck procedure conducted by a neutral third party in lieu of a formal election.

(2) All disputes over interpretation or application of the parties’ cardcheck agreement, and over issues regarding how to carry out the cardcheck process or specific cardcheck procedures shall be submitted to binding arbitration.

(3) The forbearance by any labor organization from economic action against the employer at the worksite of an organizing drive covered by this section, and in relation to an organizing campaign only (not to the terms of a collective bargaining agreement), so long as the employer complies with the terms of the cardcheck agreement.

(4) Language and procedures prohibiting the labor organization or the employer from coercing or intimidating employees, explicitly or implicitly, in selecting or not selecting a bargaining representative.

(b) “Collective bargaining agreement” means an agreement between an employer and a labor organization regarding wages, hours, and other terms and conditions of employment of the employer’s employees. For purposes of this article, a collective bargaining agreement does not include a cardcheck agreement as defined in subdivision (a).

(c) “Facility” means any campus, school, cafeteria, store, hospital, clinic, institute, laboratory, or office owned or operated by the university, or at which the normal educational or administrative functions of the university are conducted.

(d) “Labor organization” means any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions or work.

(e) “Proprietary interest” means any nonregulatory arrangement or circumstances in which the financial or other nonregulatory interests of the university in a service contract could be adversely affected by labor-management conflict or consumer boycotts potentially resulting from a union organizing campaign.

(f) “Service contract” means a lease, management agreement, service agreement, loan bond, guarantee, or other similar agreement to which the university is a party and in which the university has a proprietary interest.

(g) “Service contractor” means an individual, corporation, unincorporated association, partnership, or other entity, other than a collection agency retained by the university to enforce a financial obligation owed to the university, that, pursuant to a service contract, provides goods or services to the university.

(h) “University” means the University of California and its governing body, the Regents of the University of California.

(Added by Stats. 2002, Ch. 1040, Sec. 1. Effective January 1, 2003.)



92625.3

(a) A service contractor shall enter into and comply with a cardcheck agreement, as defined in Section 92625.1, with any labor organization that requests the agreement for the purpose of seeking to represent the service contractor’s employees performing services covered by the service contract. If a service contractor enters into a cardcheck agreement with a labor organization, it shall offer that same agreement to any other labor organization seeking to represent the service contractor’s employees. Any labor organization that was not a party to the initial cardcheck agreement may, in its discretion, reject the terms negotiated by the first union, and negotiate for a different cardcheck agreement. In the event that a labor organization and the service contractor are unable to negotiate an agreement within the 30-day period, this section shall apply.

(b) The university shall include in any service contract a provision requiring any service contractor to abide by the requirements imposed under subdivision (a) as essential consideration for the university entering into the service contract.

(c) All requests for proposals or invitations to bid or similar documents regarding service contracts shall include a summary description of, and reference to, the policy and requirements of this article. Failure to include the description or reference to this article in a document may not exempt any service contractor otherwise subject to the requirements of this article.

(d) This article may not apply to any service contractor signatory to a valid and binding collective bargaining agreement covering the terms and conditions of employment for its employees performing services subject to the service contract, which includes a no-strike provision, and which extends at least through the term of the service contract.

(Added by Stats. 2002, Ch. 1040, Sec. 1. Effective January 1, 2003.)



92625.5

The university or any other interested party may bring an action for an injunction or specific performance in order to secure compliance with the requirements of this article. The university shall also have the right to terminate the service contract, upon 30 days’ written notice to the service contractor, to cure its breach, where the service contractor has failed to comply with the requirements of this article.

(Added by Stats. 2002, Ch. 1040, Sec. 1. Effective January 1, 2003.)



92625.7

If any provision of this article is declared illegal, invalid, or inoperative, in whole or in part, by any court of competent jurisdiction, the remaining provisions and portions thereof and applications not declared illegal, invalid, or inoperative shall remain in full force or effect. Nothing in this article may be construed to impair any contractual obligations of the university. This article may not be applied to the extent it will cause the loss of any federal or state funding of university activities.

(Added by Stats. 2002, Ch. 1040, Sec. 1. Effective January 1, 2003.)



92625.9

This article shall apply to the University of California only to the extent that the Regents of the University of California act, by resolution, to make it applicable.

(Added by Stats. 2002, Ch. 1040, Sec. 1. Effective January 1, 2003.)






ARTICLE 4 - Alumni

92630

(a) The regents and alumni associations may distribute the names, addresses, and electronic mail addresses of alumni of the University of California to a business as described in subdivision (b) in order to accomplish any or all of the following:

(1) To provide those persons with informational materials relating to the university or college and its programs and activities.

(2) To provide those persons, the regents, and the alumni associations with commercial opportunities that provide a benefit to those persons, or to the regents or the alumni associations.

(3) To promote and support the educational mission of the university, the regents, or the alumni associations.

(b) The disclosures authorized in subdivision (a) shall be permitted only if all of the following requirements are met:

(1) (A) The regents or the alumni associations have a written agreement with a business, as defined in subdivision (a) of Section 1798.80 of the Civil Code that maintains control over this data that requires the business to maintain the confidentiality of the names, addresses, and electronic mail addresses of the alumni, that requires that the University of California retain the right to approve or reject any purpose for which the private information is to be used by the business and to review and approve the text of mailings sent to alumni pursuant to this section, and that prohibits the business from using the information for any purposes other than those described in subdivision (a). The text of a mailing intended to be sent to alumni pursuant to this section shall not be approved by the regents or the affected alumni association unless and until the mailing conspicuously identifies the university or the alumni association as associated with the business described in the mailing.

(B) If an affinity partner, as defined in Section 4054.6 of the Financial Code, sends any message to any electronic mail address obtained pursuant to this section, that message shall include at least both of the following:

(i) The identity of the sender of the message.

(ii) A cost-free means for the recipient to notify the sender not to electronically transmit any further message to the recipient.

(2) The regents or an alumni association shall not disclose to, or share a consumer’s nonpublic personal information with, a business, as defined in paragraph (1), unless the institution, association, or organization has clearly and conspicuously notified the consumer pursuant to subdivision (c), that the nonpublic personal information may be disclosed to the business and that the alumnus has not directed that the nonpublic personal information not be disclosed.

(3)  The disclosure of alumni names, addresses, and electronic mail addresses does not include the names, addresses, and electronic mail addresses of alumni who, pursuant to subdivision (c) or in another manner, have directed the regents or an alumni association not to disclose their names, addresses, or electronic mail addresses.

(4) No information regarding either of the following is disclosed:

(A) The current students of the University of California.

(B) An alumnus who, as a student of a campus of the University of California, indicated that, pursuant to the federal Family Educational Rights and Privacy Act, he or she did not wish his or her name, address, and electronic mail address to be disclosed.

(c) (1) The regents or the affected alumni association shall satisfy the notice requirements of subdivision (b) if it uses the form set forth in paragraph (2). The form set forth in this subdivision or a form that complies with subparagraphs (A) to (J), inclusive, shall be provided by the regents or the alumni association to the alumnus as required in this subdivision, and shall describe the nature of the information the alumnus would receive should the alumnus choose not to opt out, so that the alumnus may make a decision and provide direction to the regents and the alumni association regarding the sharing of his or her name, address, and electronic mail address:

(A) The form uses the title “IMPORTANT PRIVACY CHOICE” and the header, if applicable, as follows: “Restrict Information Sharing With Affinity Partners.”

(B) The titles and headers in the form are clearly and conspicuously displayed, and no text in the form is smaller than 10-point type.

(C) The form is a separate document, except as provided by subparagraph (B) of paragraph (3).

(D) The choice or choices provided in the form are stated separately, and may be selected by checking a box.

(E) The form is designed to call attention to the nature and significance of the information in the document.

(F) The form presents information in clear and concise sentences, paragraphs, and sections.

(G) The form uses short explanatory sentences (an average of 15 to 20 words) or bullet lists whenever possible.

(H) The form avoids multiple negatives, legal terminology, and highly technical terminology whenever possible.

(I) The form avoids explanations that are imprecise and readily subject to different interpretations.

(J) The form is not more than one page.

(2) The form reads as follows:

IMPORTANT PRIVACY CHOICE

You have the right to control whether we share your name, address, and electronic mail address with our affinity partners (companies that we partner with to offer products or services to our alumni). Please read the following information carefully before you make your choice below:

Your Rights

You have the following rights to restrict the sharing of your name, address, and electronic mail address with our affinity partners. This form does not prohibit us from sharing your information when we are required to do so by law. This includes sending you information about the alumni association, the university, or other products or services.

Your Choice

Restrict Information Sharing With Affinity Partners:

Unless you say “NO,” we may share your name, address, and electronic mail address with our affinity partners. Our affinity partners may send you offers to purchase various products or services that we may have agreed they can offer in partnership with us.

( ) NO, please do not share my name, address, and electronic mail address with your affinity partners.

Time Sensitive Reply

You may decide at any time that you do not want us to share your information with our partners. Your choice marked here will remain unless you state otherwise. However, if we do not hear from you, we may share your name, address, and electronic mail address with our affinity partners.

If you decide that you do not want to receive information from our partners, you may do one of the following:

(1) Call this toll-free telephone number: (xxx-xxx-xxxx).

(2) Reply electronically by contacting us through the following Internet option: xxxxxxxxxxxx.com.

(3) Fill out, sign, and send back this form to us at the following address (you may want to make a copy for your records).

Xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

Name:

Address:

Signature:

(3) (A) The regents or the affected alumni association shall not be in violation of this subdivision solely because they include in the form one or more brief examples or explanations of the purpose or purposes for which, or the context within which, names, addresses, and electronic mail addresses will be shared, as long as those examples meet the clarity and readability standards set forth in paragraph (1).

(B) The form shall be provided to alumni in each of the following communications:

(i) The solicitation to students, upon their graduation, from the regents or the alumni association, encouraging students to join the alumni association or to avail themselves of the services or benefits of the association, shall include the form.

(ii) The alumni association magazine or newsletter, or both, shall include the form on an annual or more frequent basis.

(iii) The Internet Web site for the alumni association shall include a link to the form, which shall be located on either the homepage of the association’s Internet Web site or in the association’s privacy policy.

(iv) A one-time mailing to all alumni on the university or college mailing list as of January 1, 2006.

(v) An annual electronic communication to those alumni for whom electronic mail addresses are available.

(4) The regents or the affected alumni associations shall provide at least two alternative cost-free means for alumni to communicate their privacy choice, such as calling a toll-free telephone number, or using electronic means. The regents or the alumni association shall clearly and conspicuously disclose in the form required by this subdivision the information necessary to direct the alumnus on how to communicate his or her choices, including the toll-free telephone or facsimile number or Internet Web site address that may be used, if those means of communication are offered.

(5) (A) An alumnus may direct at any time that his or her name, address, and electronic mail address not be disclosed. The regents or the affected alumni association shall comply with the direction of an alumnus concerning the sharing of his or her name, address, and electronic mail address within 45 days of receipt by the regents or the alumni association. When an alumnus directs that his or her name, address, or electronic mail address not be disclosed, that direction is in effect until otherwise stated by the alumnus.

(B) Nothing in this subdivision shall prohibit the disclosure of the name, address, or electronic mail address of an alumnus as allowed by other applicable provisions of state law.

(6) The regents or the affected alumni association may provide a joint notice from the regents or from one or more alumni associations, as identified in the notice, so long as the notice is accurate with respect to the regents and the alumni association or associations participating in the joint notice.

(d) This section shall not be construed to authorize the release of any social security numbers.

(Amended by Stats. 2011, Ch. 296, Sec. 76. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 92630.9.)



92630.3

It is the intent of the Legislature that, on or before July 1, 2014, the University of California provide a letter to the Assembly Committee on Judiciary and the Senate Committee on Judiciary containing all of the following information:

(a) A survey of the affinity partnership agreements for each campus, including how many alumni have opted out of those agreements, and a description of the affinity partnership program.

(b) Whether alumni are receiving opt-out forms pursuant to paragraph (1) of subdivision (c) of Section 92630, and if so, a description of when the alumni receive those forms and the manner in which the alumni receive the forms.

(c) Whether alumni are receiving an annual electronic communication pursuant to paragraph (3) of subdivision (c) of Section 92630.

(d) Whether campuses are using the statutory opt-out form, as set forth in paragraph (2) of subdivision (c) of Section 92630, or another form that meets the requirements of subdivision (c) of Section 92630.

(e) Whether the opt-out form is provided on the homepage of the alumni association’s Internet Web site or in the alumni association’s privacy policy.

(Added by Stats. 2010, Ch. 204, Sec. 5. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 92630.9.)



92630.5

This article shall apply to the University of California only to the extent that the regents act, by resolution, to make it applicable. This article shall apply to the Hastings College of the Law only to the extent that the Board of Directors of the Hastings College of the Law acts, by resolution, to make it applicable.

(Added by Stats. 2005, Ch. 498, Sec. 2. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 92630.9.)



92630.9

This article shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 204, Sec. 6. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Article 4, commencing with Section 92630.)






ARTICLE 5 - Accommodation of Religious Creed

92640

The Regents of the University of California shall develop policies and procedures to ensure that each campus of the university, in administering any test or examination, permits any student who is eligible to undergo the test or examination to do so, without penalty, at a time when that activity would not violate the student’s religious creed. This requirement shall not apply in the event that administering the test or examination at an alternate time would impose an undue hardship that could not reasonably have been avoided. In any court proceeding in which the existence of an undue hardship that could not reasonably have been avoided is an issue, the burden of proof shall be upon the institution.

(Amended by Stats. 2004, Ch. 193, Sec. 16. Effective January 1, 2005.)






ARTICLE 5.5 - Baccalaureate and Master’s Degree Nursing Programs

92645

It is the intent of the Legislature that all of the following occur:

(a) That, pursuant to funding to be appropriated in the Budget Act of 2007, the Regents of the University of California should offer at least 175 full-time equivalent students in baccalaureate degree nursing programs, at least 140 state-supported full-time equivalent students in accelerated master’s level nursing programs, including entry-level master’s programs and entry-level master’s clinical programs, at least 41 full-time equivalent associate degree nursing (ADN) transitional to bachelor’s of science of nursing (BSN) and full-time equivalent master of science of nursing (MSN) students, and at least 40 full-time equivalent students in traditional master of science in nursing (MSN) degree programs by the 2007–08 academic year.

(b) That the regents provide a report to the Governor and the Legislature on or before March 15, 2007, on the proposed expenditure plans to expand nursing programs to enroll the additional students identified in subdivision (a).

(c) That the expansion of future baccalaureate, accelerated master’s degree, ADN transitional to BSN and MSN degrees, and traditional MSN degree nursing enrollment be supported with appropriations in the annual Budget Act.

(d) That the funding for the baccalaureate degree enrollment expansions referenced in this section be funded within the general enrollment growth funding that is traditionally provided to the University of California during the annual state budget process.

(Amended by Stats. 2007, Ch. 522, Sec. 14. Effective January 1, 2008.)






ARTICLE 6 - Health Sciences Program Review

92650

(a) It is the intent of the Legislature to review, during the annual budget process, the current University of California health sciences program and to assess the following with regard to General Fund support of the system:

(1) The appropriate number and balance between primary and nonprimary care residency positions.

(2) The relationship between the General Fund resource capacity to support the current physician output of the system and the costs to the General Fund of an oversupply of physician specialists.

(3) The current and projected pattern of health manpower training in relationship to future supply and demand projections.

(4) The distribution of University of California medical school graduates with regard to placement in areas, and service to populations, underserved by the medical profession.

(b) It is the intent of the Legislature to monitor the new, comprehensive plan currently under development by the University of California for programs in health professions education, and, upon the completion of that plan, to monitor, during the annual budget process, both the compliance of the university with its plan and the plan’s relevance to the state’s need for health professionals and health care services.

(Added by Stats. 1984, Ch. 1509, Sec. 1.)






ARTICLE 6.3 - Health Professions Education and Outreach

92655.1

The Legislature requests the Regents of the University of California, to the extent possible, to use existing resources to establish dental, medical, and optometric health professions outreach and exposure programs for elementary, high school, and undergraduate students, including community college students.

(Added by renumbering Section 92665.1 by Stats. 2002, Ch. 664, Sec. 70. Effective January 1, 2003.)






ARTICLE 6.5 - Housing

92660

(a) In order to ensure that current and former foster youth who are students at campuses of the University of California have stable housing, a campus of the University of California that maintains student housing facilities shall give priority to current and former foster youth. In addition, a campus of the University of California that maintains student housing facilities open for occupation during school breaks, or on a year-round basis, shall first give priority to current or former foster youth for residence in the housing facilities for which they are eligible that are open for uninterrupted year-round occupation, and next give priority to current or former foster youth for residence in the housing facilities for which they are eligible that are open for occupation during the most days in the calendar year.

(b) This section shall not apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make this section applicable.

(Added by Stats. 2009, Ch. 391, Sec. 3. Effective January 1, 2010.)






ARTICLE 7.5 - Expenditures for Undergraduate and Graduate Instruction and Research Activities

92670

(a) The University of California shall report biennially to the Legislature and the Department of Finance, on or before October 1, 2014, and on or before October 1 of each even-numbered year thereafter, on the total costs of education at the University of California.

(b) The report shall identify the costs of undergraduate education, graduate academic education, graduate professional education, and research activities. All four categories listed in this subdivision shall be reported in total and disaggregated separately by health sciences disciplines, disciplines included in paragraph (10) of subdivision (b) of Section 92675, and all other disciplines. For purposes of this report, research for which a student earns credit toward his or her degree program shall be identified as undergraduate education or graduate education.

(c) The costs shall also be reported by fund source, including all of the following:

(1) State General Fund.

(2) Systemwide tuition and fees.

(3) Nonresident tuition and fees and other student fees.

(4) University of California General Funds, including interest on General Fund balances and the portion of indirect cost recovery and patent royalty income used for core educational purposes.

(d) For any report submitted under this section before January 1, 2017, the costs shall, at a minimum, be reported on a systemwide basis. For any report submitted under this section on or after January 1, 2017, the costs shall be reported on both a systemwide and campus-by-campus basis.

(e) A report to be submitted pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(f) Pursuant to Section 10231.5 of the Government Code, the requirement for submitting a report under this section shall be inoperative on January 1, 2021, pursuant to Section 10231.5 of the Government Code.

(Added by Stats. 2013, Ch. 50, Sec. 11. Effective July 1, 2013.)






ARTICLE 7.7 - Reporting of Performance Measures

92675

(a) For purposes of this section, the following terms are defined as follows:

(1) The “four-year graduation rate” means the percentage of a cohort of undergraduate students who entered the university as freshmen at any campus and graduated from any campus within four years.

(2) The “two-year transfer graduation rate” means the percentage of a cohort of undergraduate students who entered the university at any campus as junior-level transfer students from the California Community Colleges and graduated from any campus within two years.

(3) “Low-income student” means an undergraduate student who has an expected family contribution, as defined in subdivision (g) of Section 69432.7, at any time during the student’s matriculation at the institution that would qualify the student to receive a federal Pell Grant. The calculation of a student’s expected family contribution shall be based on the Free Application for Federal Student Aid (FAFSA) application or an application determined by the California Student Aid Commission to be equivalent to the FAFSA application submitted by that applicant.

(b) Commencing with the 2013–14 academic year, the University of California shall report, by March 15 of each year, on the following performance measures for the preceding academic year, to inform budget and policy decisions and promote the effective and efficient use of available resources:

(1) The number of transfer students enrolled from the California Community Colleges, and the percentage of California Community College transfer students as a proportion of the total number of undergraduate students enrolled.

(2) The number of new transfer students enrolled from the California Community Colleges, and the percentage of California Community College transfer students as a proportion of the total number of new undergraduate students enrolled.

(3) The number of low-income students enrolled and the percentage of low-income students as a proportion of the total number of undergraduate students enrolled.

(4) The number of new low-income students enrolled and the percentage of low-income students as a proportion of the total number of new undergraduate students enrolled.

(5) The four-year graduation rate for students who entered the university four years prior and, separately, for low-income students in that cohort.

(6) The two-year transfer graduation rate for students who entered the university two years prior and, separately, for low-income students in that cohort.

(7) The number of degree completions, in total and for the following categories:

(A) Freshman entrants.

(B) California Community College transfer students.

(C) Graduate students.

(D) Low-income students.

(8) The percentage of freshman entrants who have earned sufficient course credits by the end of their first year of enrollment to indicate they will graduate within four years.

(9) The percentage of California Community College transfer students who have earned sufficient course credits by the end of their first year of enrollment to indicate they will graduate within two years.

(10) For all students, the total amount of funds received from all sources identified in subdivision (c) of Section 92670 for the year, divided by the number of degrees awarded that same year.

(11) For undergraduate students, the total amount of funds received from the sources identified in subdivision (c) of Section 92670 for the year expended for undergraduate education, divided by the number of undergraduate degrees awarded that same year.

(12) The average number of University of California course credits and total course credits, including credit accrued at other institutions, accumulated by all undergraduate students who graduated, and separately for freshman entrants and California Community College transfer students.

(13) (A) The number of degree completions in science, technology, engineering, and mathematics (STEM) fields, in total, and separately for undergraduate students, graduate students, and low-income students.

(B) For purposes of subparagraph (A), “STEM fields” include, but are not necessarily limited to, all of the following: computer and information sciences, engineering and engineering technologies, biological and biomedical sciences, mathematics and statistics, physical sciences, and science technologies.

(c) It is the intent of the Legislature that the appropriate policy and fiscal committees of the Legislature review these performance measures in a collaborative process with the Department of Finance, the Legislative Analyst’s Office, individuals with expertise in statewide accountability efforts, the University of California, the California State University, and, for purposes of data integrity and consistency, the California Community Colleges, and consider any recommendations for their modification and refinement. It is further the intent of the Legislature that any modification or refinement of these measures be guided by the legislative intent expressed in Section 66010.93.

(Amended by Stats. 2014, Ch. 687, Sec. 11. Effective September 27, 2014.)









CHAPTER 7 - The Center for Cooperatives

92690

The Legislature finds and declares all of the following:

(a) That California consumers enjoy the economic benefits of a substantial cooperative business sector. An estimated one million people participate in a diversity of consumer cooperatives that includes, but is not limited to, housing, child care, food, insurance and health care, student, rural electric, senior citizen, cable, and funeral cooperatives, as well as employee-owned arts and crafts cooperatives and other small business cooperatives. Credit unions, as financial cooperatives, provide services to over 6.2 million members.

In addition, over 40,000 California farmers belong to agricultural cooperatives which produce and market over six billion dollars ($6,000,000,000) of food and fiber products annually.

(b) That land grant universities of this nation, including the University of California, have a long tradition of providing research, educational, and extension programs of direct interest to cooperatives.

(c) That public understanding of the nature and role of cooperatives is minimal. In general, the public does not understand how the cooperative form of business structure is being utilized for their benefit.

(d) That public understanding about the benefits of the cooperative form of business could be greatly improved through a coordinated effort by the University of California and other institutions of higher education to focus on the role of cooperatives in the California economy.

(e) That in the fast changing world economic environment it is important to California that its cooperatives remain a dynamic sector within the state’s economy. In order to enhance this sector’s development the state is asked to support the establishment of a Center for Cooperatives.

(f) That the establishment of a Center for Cooperatives would help to meet the growing need for information, knowledge, and the professional skills necessary to increase the competitiveness of California’s cooperatives in the state, national, and world trade and economy.

(Amended by Stats. 1989, Ch. 668, Sec. 2.)



92691

In order to facilitate the development of cooperatives in the business and education sectors, the University of California is requested to establish a Center for Cooperatives. The university is further requested to give careful consideration to locating the center at the University of California, Davis, due to the demonstrated leadership role of that campus in providing research, education, and extension services to cooperatives. It is the intent of the Legislature that the center be interdisciplinary in nature and be administered by the university through the appointment of a director.

(Amended by Stats. 1989, Ch. 668, Sec. 3.)



92692

It is the intent of the Legislature that the center be operated by the University of California to do the following:

(a) Assist cooperatives in the state through the provision of the following:

(1) Board management and staff training.

(2) Technical assistance regarding startups, ongoing operations, membership development, and new initiatives.

(3) Advice regarding capitalization, marketing, merchandising, business, economic development, and financial management strategies.

(b) Serve as a catalyst between the Land Grant University, other higher education programs, and cooperative leaders in the development and support of education, research, and public outreach programs of direct benefit and interest to cooperatives and their members.

(c) Provide access to market development and changes through industry focused knowledge to the boards, officers, committees, management, and staffs of cooperatives.

(d) Strengthen the capacity of California’s cooperatives to compete effectively and therefore, create employment opportunities for both the rural and urban population in California.

(Added by Stats. 1987, Ch. 1198, Sec. 1.)



92693

It is the intent of the Legislature that the center support research, education, and extension activities that advance the body of knowledge concerning cooperatives in general and address the needs of California’s agricultural and nonagricultural cooperatives such as:

(a) Support for teaching programs at the graduate and undergraduate levels.

(b) Support for research addressing economic, marketing, social, technology development, and other issues relating to cooperatives.

(c) Dissemination of information on existing programs, services, and publications available to cooperatives through federal, state, university, and public sector sources.

(d) Development and dissemination of education materials relating to cooperatives.

(e) Coordination of meetings, conferences, seminars, and related education programs for cooperative leaders, boards of directors, managers, members of cooperatives, and others.

(f) Encouragement of greater interest in cooperatives by the academic community through student involvement, internships, support of visiting scholars, and other means.

(g) Support strengthening the economic role of cooperatives in state, national, and international trade.

(Added by Stats. 1987, Ch. 1198, Sec. 1.)



92694

(a) It is the intent of the Legislature that the President of the University of California, or his or her designee, appoint an advisory board to the center.

(b) It is further the intent of the Legislature that:

(1) The advisory board be composed of a majority of individuals who are members of agricultural or nonagricultural cooperatives, with the two sectors being equally represented, as well as, composed of individuals representing institutions of higher education, government, and the general public who are knowledgeable about cooperatives.

(2) The duties of the advisory board include recommending goals, objectives, and priorities for the center and reviewing center activities.

(3) To the extent practicable, the advisory board recommend, and the center strive to undertake, a balanced program of activities that are directly beneficial to agricultural and nonagricultural cooperatives, and representative of the diversity of both cooperative sectors.

(4) The advisory board consider the relative economic impact of cooperatives in California and the service to the public in making its recommendations.

(5) The members of the advisory board serve without compensation, but shall be reimbursed for all necessary expenses incurred in the performance of their duties in accordance with applicable regulations and guidelines of the University of California.

(Added by Stats. 1987, Ch. 1198, Sec. 1.)



92695

It is the intent of the Legislature, and subject to the availability of funds, that qualified institutions of higher education, organizations, and individuals, as determined by the president, or his or her designee, in consultation with the advisory board, be eligible to participate in a competitive grant program to assist in carrying out Sections 92692 and 92693.

(Amended by Stats. 1989, Ch. 668, Sec. 4.)



92696

It is further the intent of the Legislature that the Center for Cooperatives be funded by a variety of sources which may include, but not be limited to, the following:

(1) Funds derived from special fund accounts.

(2) Public and private funds secured through cooperative research agreements from entities such as the Agricultural Cooperative Service of the United States Department of Agriculture.

(3) Funds currently available to the university which are directed in the interest of cooperatives.

(4) Legislative appropriations to enhance the awareness and involvement of various minorities in cooperative business enterprises.

(5) Income from courses, seminars, publications, and contractual services.

(6) Contributions from cooperatives and other associated business organizations.

(7) Grants and endowments received from private foundations, government agencies, and other public or private sources.

(Amended by Stats. 1989, Ch. 668, Sec. 5.)



92698

No provision of this chapter shall apply to the University of California unless the Regents of the University of California, by resolution, makes that provision applicable.

(Added by Stats. 1987, Ch. 1198, Sec. 1.)






CHAPTER 9 - Community-Based Health Professions Education Partnership Program

92720

The Legislature hereby finds and declares, as follows:

(a) There is an inadequate supply of physicians, family nurse practitioners, and physician assistants who provide primary care to individuals and families in low-income urban and rural areas of California.

(b) Current training for health professionals, which occurs almost exclusively in clinics and hospitals, rarely provides students with opportunities to provide community-based medical care to families in low-income neighborhoods. As a result, relatively few health professionals choose to practice in low-income neighborhoods after completion of their training.

(c) Most medical graduates are unprepared to deal with the complex interwoven social, cultural, economic, environmental, and educational aspects of disease prevention and health promotion. As a result, health professionals frequently have limited impact on the prevention or treatment of entrenched community health problems, including teen pregnancy, substance abuse, and domestic violence.

(d) Community-based education for health professionals has proven successful in other states, including Washington and Kentucky, in doing all of the following:

(1) Increasing the number of primary care health professionals practicing in low-income areas.

(2) Promoting the use of multi-disciplinary teams composed of health and human services professionals to jointly address community health problems.

(e) It is in the state’s best interest that California medical schools be encouraged to develop coursework and practice for community-based education as a part of professional training for physicians, nurse practitioners, and physician assistants. It is further in the state’s best interest that community-based education programs be evaluated to determine their effects on increasing the number of health care professionals practicing in low-income, medically underserved communities.

(Added by Stats. 1994, Ch. 648, Sec. 1. Effective January 1, 1995.)



92721

(a) There is hereby established the Community-Based Health Professions Education Partnership Program to be administered by the University of California.

(b) The purpose of the program shall be to encourage the development of undergraduate medical and other health professional clerkships in primary care that combine health education, human services, and community involvement. The Legislature’s goal, through these clerkships, is to increase the number of medical students who choose to enter residencies in primary care and to increase the number of health professionals who practice in primary care in low-income communities and medically underserved areas after their training programs are completed.

(Added by Stats. 1994, Ch. 648, Sec. 1. Effective January 1, 1995.)



92722

The university is requested to incorporate the following into the program:

(a) A primary care clerkship as part of the undergraduate curriculum.

(b) Opportunities for nurse practitioners and physician assistants that combine clinical experience with participation in multidisciplinary teams that include other health, education, and human services professionals charged with identifying and addressing community health problems.

(c) Opportunities for students to be exposed to a comprehensive array of primary care health services—curative and preventive medicine, health promotion, and rehabilitation.

(d) Opportunities that allow participants to serve as members of a multiservice health and human resource committee, or a comparable arrangement, that includes members from other public and private human services and educational agencies, for the purpose of offering integrated, comprehensive health, education, and human services to children and their families living in the community.

(e) Opportunities that place students in community or neighborhood primary care clinics in low-income communities, as determined by the university, or medically underserved areas, as determined by the Office of Statewide Health Planning and Development, and that have a working relationship with an advisory board that is made up of representatives from the community being served.

(f) Community involvement in the design and operation of the clerkship program, based on the identification of community needs and resources.

(g) Culturally appropriate program governance, staff, and services.

(Added by Stats. 1994, Ch. 648, Sec. 1. Effective January 1, 1995.)



92723

The university is requested to track and report all of the following factors:

(a) The percentage of medical students participating, after residency, in primary care in low-income communities, as determined by the university, or medically underserved areas, as determined by the Office of Statewide Health Planning and Development.

(b) The rate of nurse practitioners and physician assistants who, after training, are employed in primary care practice or low-income communities, as determined by the university, or medically underserved areas, as determined by the Office of Statewide Health Planning and Development.

(c) Whether the program has resulted in an increase in the rate of graduates practicing in low-income communities, as determined by the university, or medically underserved areas, as determined by the Office of Statewide Health Planning and Development.

(Added by Stats. 1994, Ch. 648, Sec. 1. Effective January 1, 1995.)



92724

The university shall evaluate and report all of the following to the Legislature and the Governor, commencing July 1, 1997, and biennially thereafter:

(a) The percentage of medical student participants in the program who do either, or both, of the following:

(1) Choose residencies in primary care.

(2) After residency, practice in primary care.

(b) The utilization of primary care medical facilities included in the program.

(c) The historical utilization of emergency room facilities in neighborhoods served by the program one year prior to and one year after the implementation of the program.

(d) The cost of providing health services to families served by the program.

(e) The effectiveness of clinical and multidisciplinary training as components of professional education for physicians and surgeons, nurse practitioners, and physician assistants.

(Added by Stats. 1994, Ch. 648, Sec. 1. Effective January 1, 1995.)



92725

(a) The program shall be considered successful if, after implementation of the program, all of the following occur:

(1) There is a 10 percent or greater increase in the rate of program graduates who choose to practice primary care over the average number of program graduates who chose to practice primary care during the previous five years.

(2) There is a decrease in the use of emergency room facilities for nonemergency procedures by persons served by the program from the use of emergency room facilities for nonemergency procedures during the previous five years.

(3) Families served by the program have received expanded health services without an increase in per capita health costs.

(b) Based on the evaluation of the program by the university pursuant to Section 92724, the Office of Statewide Health Planning and Development, in consultation with the California Healthcare Workforce Policy Commission, shall recommend to the Legislature on or before January 1, 1998, whether funding for the program should be expanded to include other medical schools.

(c) If the recommendation is made to expand the program pursuant to subdivision (b), it is the intent of the Legislature that the program be expanded to allow private medical schools and private schools of nursing to participate in the program in order to permit substantially all students who are training to become physicians and surgeons, nurse practitioners, or physician assistants to receive a portion of their training in a community-based education program.

(Amended by Stats. 2003, Ch. 582, Sec. 5. Effective January 1, 2004.)



92726

This chapter shall not apply to the University of California unless the Regents of the University of California, by resolution, make it applicable.

(Added by Stats. 1994, Ch. 648, Sec. 1. Effective January 1, 1995.)






CHAPTER 10 - Substance Abuse Research

92820

There is hereby established in the Neurology Department at the University of California, San Francisco, a research project on substance abuse. The major goal of this research is to identify new pharmaceutical agents to prevent or treat alcohol and drug addiction. It is the intent of the Legislature that dedicated state funding for this research will be provided for five years, and be appropriated in the annual Budget Act. It is further the intent of the Legislature that the augmentation of one million dollars ($1,000,000) per year appropriated in the Budget Act of 2000 for this program be used for permanent on-going support of the program.

(Amended by Stats. 2000, Ch. 71, Sec. 29. Effective July 5, 2000.)






CHAPTER 10.5 - University of California-Mexico Research Programs

92830

On or before March 15 of each year, until 2013, the University of California is requested to report to the Legislature on the facility for University of California-Mexico research and academic programs in Mexico City. The report shall include all of the following:

(a) The amount of state and nonstate funds spent to support the University of California-Mexico facility and the specific use of these funds.

(b) The amount of state and nonstate funds spent to support University of California-Mexico research and academic programs.

(c) A description of the different types of research conducted and the programs operated at the facility.

(Added by Stats. 2009, Ch. 386, Sec. 20. Effective January 1, 2010.)






CHAPTER 11 - Governor’s Teacher Scholars Program

92850

The Regents of the University of California are requested to develop a Governor’s Teacher Scholars Program, to operate, commencing July 1, 2000, at the Berkeley and Los Angeles campuses, and at additional University of California campuses, as deemed appropriate by the University, in accordance with all of the following:

(a) Prior to July 1, 2000, the university shall develop or accomplish all of the following:

(1) A rigorous teacher preparation program that prepares teachers to work in schools with high percentages of low income or English language learners and that culminates in the award of a master’s degree.

(2) Begin recruiting highly talented students who wish to become teachers.

(3) Conduct a fundraising effort to provide full scholarships to participants in the program.

(b) When the program is fully operational, a total of 400 students shall be selected to participate in the program. At least 100 of these students shall be enrolled at each of the Los Angeles and Berkeley campuses.

(c) A participant in the program shall receive a full scholarship, funded through private donations and other sources, to cover the costs of the participant related to the program. The amount of a scholarship under this section shall be limited to the amount of university fees charged to resident students and mandatory campus-based fees.

(d) A participant in the program shall be required to comply with the teaching requirements for participants in the Assumption Program of Loans for Education set forth in paragraph (5) of subdivision (b) of Section 69613.

(e) A participant who leaves classroom teaching service before his or her four-year commitment is completed shall repay that portion of his or her scholarship assistance that is equal to the proportion of the four-year commitment that has not been completed.

(Amended by Stats. 2001, Ch. 717, Sec. 2. Effective January 1, 2002.)



92851

This chapter shall not apply to the University of California unless and until the Regents of the University of California act, by resolution, to make it applicable.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 2, Sec. 4. Effective March 29, 1999.)






CHAPTER 12 - Governor’s Principal Leadership Institute

92855

The Regents of the University of California are requested to develop a Governor’s Principal Leadership Institute, to operate, commencing July 1, 2000, at the Berkeley and Los Angeles campuses of the university, in accordance with all of the following:

(a) Prior to July 1, 2000, the university shall develop a rigorous two-year administrator preparation program that culminates in the award of at least a master’s degree and which coursework shall apply to a doctoral degree, begin recruiting highly talented individuals who wish to become school principals, and conduct a fundraising effort to provide full scholarships to participants in the program.

(b) The university shall collaborate with existing principal professional development programs in establishing and administering the program.

(c) The program shall be interdisciplinary and shall draw upon the faculty expertise of a wide variety of professional schools, including, but not necessarily limited to, the schools of education, law, and business or management at the participating campuses.

(d) When the program is fully operational, a total of 400 students, composed of 200 students at each participating campus, shall be selected to participate in the program.

(e) Participants in the program shall receive full scholarships, funded through private donations and other sources, to cover the participants’ cost of the program. These scholarships shall be limited to university fees charged to resident students and mandatory campus-based fees.

(f) Participants in the program shall be required to make a commitment to serve four years as a principal, vice-principal, or in another administrative role, at a public elementary or secondary school.

(g) Participants who leave administrative service before their four-year commitment is completed shall repay that portion of their scholarship that is equal to the proportion of the four-year commitment that has not been completed.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 2, Sec. 6. Effective March 29, 1999.)



92856

This chapter shall not apply to the University of California unless and until the Regents of the University of California act, by resolution, to make it applicable.

(Added by Stats. 1999, 1st Ex. Sess., Ch. 2, Sec. 6. Effective March 29, 1999.)






CHAPTER 13 - California Institutes for Science and Innovation

92900

(a) The Regents of the University of California may establish four California Institutes for Science and Innovation at separate campuses of the University of California for the purpose of combining technological and scientific research and training and educating future scientists and technological leaders.

(b) Each institute shall be created pursuant to a competitive application process conducted by a panel selected by the Governor and administered by the University of California.

(c) In order to utilize the vast array of research and intellectual resources available from throughout the state, each institute may develop programs in cooperation with the private sector and with California’s other public and independent colleges and universities.

(d) The concentration of each institute may include, but shall not necessarily be limited to, any of the following:

(1) Medicine.

(2) Bioengineering.

(3) Telecommunications and information systems.

(4) Energy resources.

(5) Space.

(6) Agricultural technology.

(e) Funding for the state’s share of operating and facilities costs under this chapter is subject to appropriation in the annual Budget Act.

(Amended by Stats. 2001, Ch. 891, Sec. 28. Effective October 14, 2001.)



92901

It is the intent of the Legislature that all of the following occur:

(a) That the University of California receive seventy-five million dollars ($75,000,000) for each year for four years, for a total of three hundred million dollars ($300,000,000) for the 2000–01 fiscal year to the 2003–04 fiscal year, inclusive, for capital and operating budget purposes.

(b) That the University of California receive twenty million dollars ($20,000,000) for each of the 2001–02 and 2002–03 fiscal years and thirty million dollars ($30,000,000) for each of the 2003–04 and 2004–05 fiscal years, for a total of one hundred million dollars ($100,000,000) for capital and operating budget purposes.

(c) That a portion of the funds referenced in subdivisions (a) and (b) be available, in an amount not to exceed 5 percent of the annual appropriation, for annual operating budget expenditures. Upon completion of each project, the level of ongoing funding for the operating budget of the institutes will be determined by the Governor and the Legislature through the annual budget process.

(d) That the University of California will not seek further state funding for capital outlay associated with these four institutes beyond that provided within the four hundred million dollar ($400,000,000) total.

(e) Every dollar of state funds appropriated for these institutes shall be matched by at least two dollars ($2) of nonstate funds, including, but not necessarily limited to, federal and private funds.

(Amended by Stats. 2001, Ch. 891, Sec. 29. Effective October 14, 2001.)






CHAPTER 14 - The Richard McKee Transparency Act of 2011

92950

The Legislature finds and declares all of the following:

(a) Mindful of the right of individuals to privacy, access to information concerning the conduct of the people’s business is a necessary and fundamental right of every person in this state.

(b) University of California campus foundations are independently governed charitable nonprofit corporations that are legally separate from the University of California (UC), but provide important support to the individual campuses of the UC and the UC system as a whole.

(c) The release of information maintained by University of California campus foundations to the public must be balanced by the need to protect the individual privacy rights of donors and volunteers and to protect the fiduciary interests of these organizations.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92951

As used in this chapter, the following terms have the following meanings:

(a) “UC campus foundation” means the following corporations organized under the laws of the State of California: University of California, Berkeley Foundation, UC Davis Foundation, the University of California, Irvine Foundation, the UCLA Foundation, University of California, Merced Foundation, UC Riverside Foundation, U.C. San Diego Foundation, University of California, San Francisco Foundation, UC Santa Barbara Foundation, U.C. Santa Cruz Foundation, and any other foundation authorized by the Regents of the University of California.

(b) “Identifiable writing” means any handwriting, typewriting, printing, photostating, photographing, photocopying, transmitting by electronic mail or facsimile, and every other means of recording upon any tangible thing, any form of communication or representation, including, but not limited to, letters, words, pictures, sounds, or symbols, or combinations thereof, and any record thereby created, regardless of the manner in which the record has been stored.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92952

(a) Records maintained by a UC campus foundation shall be available to the public to inspect or copy at all times during the office hours of the foundation, except as hereafter provided. The records subject to inspection or copying by the public pursuant to this section shall include any identifiable writing containing information relating to the conduct of the UC campus foundation that is prepared, owned, used, or retained by a UC campus foundation. Any reasonably segregable portion of a record shall be promptly available for inspection and copying after redacting those portions exempt from disclosure by law.

(b) Upon a request for a copy of a record that reasonably describes an identifiable record, a UC campus foundation shall make the record available within a reasonable time to any person upon payment of fees covering only the direct cost of duplication, except with respect to records maintained by a UC campus foundation exempt from disclosure by law. Nothing in this chapter shall be construed to permit a UC campus foundation to delay or obstruct the inspection or copying of public records.

(c) If a member of the public requests to inspect a public record or obtain a copy of a record held by a UC campus foundation, the UC campus foundation shall assist the person to make a focused and effective request that reasonably describes an identifiable record or records.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92953

(a) Upon a written request for a copy or inspection of records, a UC campus foundation shall determine, within 10 calendar days from the receipt of such request, whether the request, in whole or in part, seeks copies of disclosable records maintained by the UC campus foundation and shall notify the requester in writing without undue delay of the determination and the reasons therefor.

(b) (1) In unusual circumstances, the time limit prescribed in this section may be extended by a written notice by the head of the UC campus foundation, or his or her designee, to the person making the request that sets forth the reasons for the extension and the date on which a determination is expected to be sent. That notice shall not specify a date that would result in an extension of more than 14 days. When the UC campus foundation sends the determination, and if the UC campus foundation determines that the request seeks disclosable public records, the UC campus foundation shall state the estimated date and time when the records will be made available.

(2) As used in this section, “unusual circumstances” means the following, but only to the extent reasonably necessary to the proper processing of the particular request:

(A) The need to search for and collect the requested records from field facilities or other establishments that are separate from the office processing the request.

(B) The need to search for, collect, and appropriately examine a voluminous amount of separate and distinct records that are demanded in a single request.

(C) The need for consultation, which shall be conducted with all practicable speed, with another agency having a substantial interest in the determination of the request or among two or more components of the agency having a substantial subject matter interest therein.

(D) The need to compile data, to write programming language or a computer program, or to construct a computer report to extract data.

(c) A UC campus foundation shall justify withholding disclosure of a record by demonstrating that the record is exempt from disclosure by law, or that, on the facts of the particular request, the public interest served by not disclosing the record clearly outweighs the public interest served by disclosure of the record.

(d) A response to a written request for inspection or copies of public records that includes a determination that the request is denied, in whole or in part, shall be in writing and shall not set forth the names and titles or positions of each person responsible for the denial.

(e) This chapter shall not limit access to a public record on the basis of the purpose for which the record is being requested, if the record is otherwise subject to disclosure.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92954

(a) Unless otherwise prohibited by law, a UC campus foundation that has information that constitutes an identifiable record not exempt from disclosure pursuant to this chapter that is in an electronic format shall make that record available in an electronic format when requested by any person and, when applicable, shall comply with both of the following:

(1) A UC campus foundation shall make the electronic record available in the electronic format in which it holds the information.

(2) A UC campus foundation shall provide a copy of an electronic record in the format requested if the requested format is one that has been used by the UC campus foundation to create copies for its own use or for provision to other entities or persons. The cost of duplication shall be limited to the direct cost of producing a copy of a record in an electronic format.

(b) Notwithstanding paragraph (2) of subdivision (a), the requester shall bear the cost of producing a copy of the record, including the cost to construct a record, and the cost of programming and computer services necessary to produce a copy of the record if either of the following applies:

(1) In order to comply with the provisions of subdivision (a), a UC campus foundation would be required to produce a copy of an electronic record and the record is one that is produced only at otherwise regularly scheduled intervals.

(2) The request would require data compilation, extraction, or programming to produce the record.

(c) If a request is for a record in a nonelectronic format, and the record is also available in an electronic format, a UC campus foundation may inform the requester that the record is available in an electronic format.

(d) Nothing in this section shall be construed to do any of the following:

(1) Require a UC campus foundation to reconstruct a record in an electronic format if the UC campus foundation no longer has the record available in an electronic format.

(2) Permit a UC campus foundation to make a record available only in an electronic format.

(3) Require a UC campus foundation to release an electronic record in the electronic form in which it is held by the UC campus foundation if its release would jeopardize or compromise the security or integrity of the original record or of any proprietary software with which it is maintained.

(4) Permit public access to records held by any UC campus foundation to which access is otherwise restricted by law.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92955

Nothing in this chapter shall require a UC campus foundation to disclose information that is exempt from disclosure pursuant to the specific exemptions set forth under Sections 6254 to 6255, inclusive, of the Government Code.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92956

(a) Notwithstanding any other law, the following records maintained by a UC campus foundation shall not be subject to disclosure:

(1) Information that would disclose the identity of a donor, prospective donor, or volunteer.

(2) Personal financial information, estate planning information, and gift planning information of a donor, prospective donor, or volunteer.

(3) Personal information related to any of a donor’s private trusts or a donor’s private annuities administered by a UC campus foundation.

(4) Information related to fundraising plans, fundraising research, and solicitation strategies to the extent that these activities are not already protected under Section 99040, Title 5 (commencing with Section 3426) of Part 1 of Division 4 of the Civil Code, Section 1060 of the Evidence Code, or subdivision (k) of Section 6254 of the Government Code.

(5) The identity of students and alumni to the extent that this information is already protected under state and federal statutes applicable to the University of California. This paragraph shall not apply to a part-time or full-time employee of the UC campus foundation, or to a student who participates in a legislative body of a student body organization on a University of California campus.

(b) Subdivision (a) shall not be construed to exempt from disclosure records that contain information regarding any of the following:

(1) The amount and date of a donation.

(2) Any donor-designated use or purpose of a donation.

(3) Any other donor-imposed restrictions on the use of a donation.

(4) (A) The identity of a donor who, in any fiscal year, makes a gift or gifts, in a quid pro quo arrangement, where either the value of the benefit received is in excess of two thousand five hundred dollars ($2,500) or the benefit would be impermissible under state or federal law. In these circumstances, records pertaining to the gift or gifts maintained by a UC campus foundation that would otherwise be exempt from disclosure under subdivision (a) shall be disclosed.

(B) Annually, on January 1, the monetary threshold set forth in subparagraph (A) shall be adjusted upward or downward to reflect the percentage change in the Consumer Price Index, as calculated by the United States Bureau of Labor Statistics, rounded off to the nearest one thousand dollars ($1,000).

(5) Self-dealing transactions, including, but not limited to, loans of money or property, or material financial interests of or between foundation officers or directors and a UC campus foundation, as set forth in Sections 5233 and 5236 of the Corporations Code. In these circumstances, records pertaining to the self-dealing transactions maintained by a UC campus foundation that would otherwise be exempt from disclosure under subdivision (a) shall be disclosed.

(6) Any instance in which a volunteer or donor of a gift is awarded, within five years of the date of the service or gift, a contract from the university or UC campus foundation that was not subject to competitive bidding. In these circumstances, records pertaining to the service or gift maintained by the UC campus foundation that would otherwise be exempt from disclosure under paragraph (1) of subdivision (a) shall be disclosed.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92957

Any person may institute proceedings for injunctive or declarative relief or writ of mandate in any court of competent jurisdiction to enforce his or her right to inspect or to receive a copy of any record or class of records maintained by a UC campus foundation under this chapter. The times for responsive pleadings and for hearings in these proceedings shall be set by the judge of the court with the object of securing a decision as to these matters at the earliest possible time.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92958

(a) Whenever it is made to appear by verified petition to the superior court of the county where the records or some part thereof are situated that certain records maintained by a UC campus foundation are being improperly withheld from a member of the public, the court shall order the officer or person charged with withholding the records to disclose the record or show cause why he or she should not do so. The court shall decide the case after examining the record in camera, if permitted by subdivision (b) of Section 915 of the Evidence Code, papers filed by the parties, and any oral argument and additional evidence as the court may allow.

(b) If the court finds that a UC campus foundation official’s decision to refuse disclosure is not justified under this chapter, he or she shall order the official to make the record public. If the judge determines that the official was justified in refusing to make the record public, he or she shall return the item to the official without disclosing its content with an order supporting the decision refusing disclosure.

(c) An order of the court, either directing disclosure by a UC campus foundation official or supporting the decision of the UC campus foundation official refusing disclosure, is not a final judgment or order within the meaning of Section 904.1 of the Code of Civil Procedure from which an appeal may be taken, but shall be immediately reviewable by petition to the appellate court for the issuance of an extraordinary writ. Upon entry of any order pursuant to this section, a party shall, in order to obtain review of the order, file a petition within 20 days after service upon him or her of a written notice of entry of the order, or within such further time not exceeding an additional 20 days as the trial court may for good cause allow. If the notice is served by mail, the period within which to file the petition shall be increased by five days. A stay of an order or judgment shall not be granted unless the petitioning party demonstrates it will otherwise sustain irreparable damage and probable success on the merits. Any person who fails to obey the order of the court shall be cited to show cause why he or she is not in contempt of court.

(d) The court shall award court costs and reasonable attorney’s fees to the plaintiff should the plaintiff prevail in litigation filed pursuant to this section. The costs and reasonable attorney’s fees shall be paid by the UC campus foundation of which the official is a member or employee and shall not become a personal liability of the UC campus foundation official. If the court finds that the plaintiff’s case is clearly frivolous, the court shall award court costs and reasonable attorney’s fees to the UC campus foundation.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92959

(a) Notwithstanding any other provisions of law, and except as provided for in subdivision (c), whenever a UC campus foundation discloses a record it maintains that is otherwise exempt from this chapter, this disclosure shall constitute a waiver of the exemptions specified in this chapter with regard to that record.

(b) For purposes of this section, “UC campus foundation” includes a member, agent, volunteer, or officer of the UC campus foundation acting within the scope of his or her affiliation with a UC campus foundation.

(c) Subdivision (a) shall not apply to the following disclosures:

(1) Disclosures made to a donor or prospective donor with regard to that donor’s donation or prospective donation to a UC campus foundation.

(2) Disclosures made to a volunteer or prospective volunteer with respect to that volunteer’s services being provided to a UC campus foundation.

(3) Disclosures made through other legal proceedings or as otherwise required by law.

(4) Disclosures within the scope of a disclosure required by law that limits disclosure of specified writings to certain purposes.

(5) Disclosures described in subdivision (a) of Section 92956 to an auditor conducting an audit.

(6) Disclosures described in subdivision (a) of Section 92956 to a bank or similar financial institution in the course of ordinary financial transactions, or in response to a request from the bank or other financial institution relating to the ordinary delivery of financial services.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92960

Any provision in a contract entered into after the effective date of this chapter between a UC campus foundation and another party that would prevent the disclosure of information required to be disclosed pursuant to this chapter is void and unenforceable, and such a provision shall not justify a failure to comply with the requirements of this chapter.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)



92961

This chapter shall not apply to records subject to any request made pursuant to the California Public Records Act, as set forth in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 2011, Ch. 247, Sec. 3. Effective January 1, 2012.)






CHAPTER 15 - The California Blueprint for Research to Advance Innovations in Neuroscience Act of 2014

92985

This act shall be known, and may be cited, as the California Blueprint for Research to Advance Innovations in Neuroscience (Cal-BRAIN) Act of 2014.

(Added by Stats. 2014, Ch. 34, Sec. 32. Effective June 20, 2014.)



92985.5

(a) In April 2013, President Obama unveiled the Brain Research through Advancing Innovative Neurotechnologies (BRAIN) Initiative — a collaborative program that will map the activity of every neuron in the human brain with a programmed total investment of more than three hundred million dollars ($300,000,000) per year over 10 years.

(b) The BRAIN Initiative is launching with approximately one hundred ten million dollars ($110,000,000) in funding for research in 2014, as well as additional private sector investment from institutes and foundations based in California.

(c) California is poised to be a world leader in this research effort given the prominent role of scientists and industry leaders throughout the state.

(d) Four of the six scientists who proposed the BRAIN Initiative and six of the 15 members of the Advisory Committee to the Director of the National Institutes of Health for the BRAIN Initiative are from California.

(e) Some California-based corporations have indicated they are interested in collaborating with brain research institutions on research for the BRAIN Initiative to bring new discoveries to the marketplace.

(f) The BRAIN Initiative has the potential to be a major driver of new industries and jobs in biotechnology, artificial intelligence, and information technologies, as well as a catalyst for major breakthroughs in brain-related diseases, injuries, and illnesses, including Alzheimer’s disease, which is programmed to cost California over thirty billion dollars ($30,000,000,000) a year by 2030.

(g) The products of scientific research improve the quality of our lives and health and provide us with high-quality jobs that employ and demand a highly skilled workforce.

(h) Given California’s assets and capacity for collaboration, entrepreneurship, and innovation, a state investment to expand and accelerate this research in the state and to promote the translation of breakthroughs into the marketplace is an important investment in the intellectual infrastructure for California’s economic future.

(Added by Stats. 2014, Ch. 34, Sec. 32. Effective June 20, 2014.)



92986

(a) The Regents of the University of California are requested to establish the Cal-BRAIN program to leverage California’s vast research assets and the federal BRAIN Initiative’s funding opportunities to accelerate the development of brain mapping techniques, including the development of new technologies, which will create new, high-paying jobs in California while advancing patient care and improving lives, in order to achieve the following goals:

(1) Maintain California’s leadership role in neuroscience innovation.

(2) Develop a dynamic map of the human brain that provides researchers, physicians, and engineers with the knowledge necessary to develop new treatments and technologies that will improve lives and reduce the costs of providing health care.

(3) Grow California’s economy through the expansion of California’s high technology and biotechnology sectors.

(4) Train the next generation of scientists for the neuroscience and engineering jobs of the future.

(b) The University of California is requested to utilize California’s unique collaborative research environment by convening stakeholders from public and private research institutions, national laboratories, biotechnology and high technology companies, and venture capital firms to develop the governing structure for the Cal-BRAIN program.

(c) The governing structure shall be designed to do all of the following:

(1) Adopt a research plan that identifies milestones for achieving the goals of the Cal-BRAIN program.

(2) Establish competitive, merit-based opportunities for interested public and private California research institutions and national laboratories to apply for Cal-BRAIN program funding.

(3) Maintain the flexibility to adjust the Cal-BRAIN program’s priorities and focus based upon knowledge gained from scientific discoveries.

(4) Establish a technology transfer program to identify and accelerate the commercial application of both early and late-stage discoveries and technologies from the Cal-BRAIN program into the marketplace and to promote new and expanded technology sectors in the state.

(5) Solicit contributions to the Cal-BRAIN program with a goal of achieving a nonstate funding match that meets or exceeds the financial investment by the state.

(Added by Stats. 2014, Ch. 34, Sec. 32. Effective June 20, 2014.)



92987

The Regents of the University of California are requested to provide information about the Cal-BRAIN program through an Internet Web site, including a brief description of funded projects and activities.

(Added by Stats. 2014, Ch. 34, Sec. 32. Effective June 20, 2014.)



92988

This chapter shall be implemented only to the extent that adequate funding for its purposes, as determined by the Regents of the University of California, is appropriated to the University of California in the annual Budget Act or other statute.

(Added by Stats. 2014, Ch. 34, Sec. 32. Effective June 20, 2014.)












DIVISION 10 - PRIVATE POSTSECONDARY AND HIGHER EDUCATION INSTITUTIONS

PART 59 - PRIVATE POSTSECONDARY AND HIGHER EDUCATION INSTITUTIONS

CHAPTER 1 - Leland Stanford Junior University

ARTICLE 1 - Corporate Power

94000

The trustees of the Leland Stanford Junior University may exercise corporate powers and privileges. To that end they may:

(a) Organize and act as a board of trustees.

(b) Elect such officers of the board as they deem necessary.

(c) Adopt bylaws.

As a board, and through the officers thereof, they may transact such business, perform such acts and exercise such powers as they in writing provide may be transacted, performed, and exercised by the board.

(Enacted by Stats. 1976, Ch. 1010.)



94001

The board may adopt a seal which shall read, “Seal of the Leland Stanford Junior University.” The seal, when attached to any document or writing is prima facie evidence that the document or writing was made by and under due authority from the board and from the trustees.

(Enacted by Stats. 1976, Ch. 1010.)



94002

Nothing in this article shall be deemed to alter the tenure or limit the powers or obligations of the trustees.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 2 - Tuition

94010

The trustees of the Leland Stanford Junior University may charge residents and nonresidents of this state such fees for tuition, as are necessary for the administration of the affairs of the university.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 3 - Taxation

94020

The exemption from taxation of the Leland Stanford Junior University is as provided in Section 3 of Article XIII of the California Constitution. However, the university shall hold exempt from taxation all real property used by it exclusively for educational purposes.

(Amended by Stats. 1993, Ch. 8, Sec. 50. Effective April 15, 1993.)



94021

Property held in trust for the founding, maintenance or benefit of the Leland Stanford Junior University shall be deemed to be held and used by the university exclusively for educational purposes as required by Section 2 of Article XX of the California Constitution if it constitutes part of a medical facility wherein medical students, interns, residents and fellows receive medical training or participate in medical research.

It is the intent and purpose of this section to clarify Section 2 of Article XX of the California Constitution and to clarify the provisions of Section 94020.

(Amended by Stats. 1993, Ch. 8, Sec. 51. Effective April 15, 1993.)









CHAPTER 1.5 - General Provisions

94050

(a) It is the intent of the Legislature in enacting this chapter to prevent deceptive and misleading use of the terms “college” and “university” by businesses and other organizations that present themselves as institutions of higher education but are not authorized to operate as private postsecondary educational institutions under Chapter 7 (commencing with Section 94700).

(b) No person shall designate a business, social, political, religious, or other organization operating in this state, including, but not limited to, any firm, association, partnership, or corporation, as a “college” or “university.”

(c) This section does not apply to the designation of any of the following:

(1) A postsecondary or vocational educational institution established, operated, and governed by a public entity, or by a firm, association, partnership, or corporation using the name of that institution with the permission of the institution.

(2) A nonprofit religious institution described in paragraph (6) of subdivision (b) of Section 94739.

(3) A bona fide trade, business, professional, or fraternal organization that either sponsors no educational services or sponsors educational services solely for the membership of the organization.

(d) Any person violating this section is guilty of a misdemeanor.

(Amended by Stats. 2002, Ch. 405, Sec. 66. Effective January 1, 2003.)






CHAPTER 2 - California Educational Facilities Authority Act

ARTICLE 1 - Purpose

94100

It is the purpose of this chapter to accomplish all of the following:

(a) To give this and future generations of youth the fullest opportunity to learn and develop their intellectual and mental capacities by providing private institutions of higher education within the state with an additional means by which to expand, enlarge, and establish dormitory, academic, and related facilities, to finance those facilities, and to refinance existing facilities.

(b) To provide private and public institutions of higher education within the state with an additional means to assist students in financing their costs of attendance.

(c) To develop student, faculty, and staff housing on or near public and participating private institutions of higher education through the use of agreements with participating nonprofit entities.

(d) To make grants to private institutions of higher education to assist students in preparing for higher education and college entrance, pursuant to Article 9 (commencing with Section 94215).

(Amended by Stats. 2002, Ch. 1081, Sec. 1. Effective January 1, 2003.)



94101

This chapter shall be known and may be cited as the California Educational Facilities Authority Act.

(Enacted by Stats. 1976, Ch. 1010.)



94102

All assets and obligations of the California Student Loan Authority, as of the effective date of the act that enacts this section during the 1995–96 Regular Session, are hereby transferred to, and assumed by, the California Educational Facilities Authority. All of those assets shall be used solely for student loan purposes.

(Added by Stats. 1995, Ch. 917, Sec. 3. Effective January 1, 1996.)



94102.1

In addition to the definition provided in Section 94110, “student loan” may also mean loan assumptions pursuant to Article 5 (commencing with Section 69612) of Chapter 2 of Part 42 of Division 5.

(Added by Stats. 2014, Ch. 34, Sec. 33. Effective June 20, 2014.)



94103

(a) Notwithstanding any other provision of law, no city, county, city and county, district, or other local jurisdiction shall operate, or request or authorize another entity, including, but not necessarily limited to, a corporation, either directly or through an intermediary, to do either of the following:

(1) Finance, or purchase or take assignments of, or make commitments to finance, any loan, or otherwise acquire any student loan note, including, but not necessarily limited to, any loan guaranteed under the Federal Family Education Loan Program established under Title IV of the federal Higher Education Act of 1965, that is made to finance or refinance the costs of attendance at any institution of higher education, including any public and nonprofit private or independent degree-granting educational institution.

(2) Issue bonds, notes, debentures, or other securities involving any loan, including, but not necessarily limited to, any loan guaranteed under the Federal Family Education Loan Program established under Title IV of the federal Higher Education Act of 1965, that is made to finance or refinance the costs of attendance at any institution of higher education, including any public and nonprofit private or independent degree-granting educational institution.

(b) Any entity that, as of January 1, 2006, is not qualified to be awarded an allocation of the state’s annual private activity volume cap to issue qualified scholarship funding bonds, as defined in subsection (d) of Section 150 of Title 26 of the United States Code as it exists on January 1, 2006, shall obtain approval from the authority to operate as a qualified scholarship funding corporation within the meaning of subsection (d) of Section 150 of Title 26 of the United States Code as it exists on January 1, 2006.

(Added by Stats. 2005, Ch. 318, Sec. 12. Effective January 1, 2006.)






ARTICLE 2 - Definitions

94110

As used in this chapter, the following words and terms have the following meanings, unless the context indicates or requires another or different meaning or intent:

(a) “Authority” means the California Educational Facilities Authority created by this chapter or any board, body, commission, department, or officer succeeding to the principal functions of the authority or to whom the power conferred upon the authority by this chapter is given by law.

(b) “Bond” means bonds, notes, debentures, securities, or other evidences of indebtedness of the authority issued pursuant to this chapter.

(c) “Cost,” as applied to a project or portion of a project financed under this chapter, means all, or any part of, the cost of construction and acquisition of lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project, the cost of demolishing or removing buildings or structures on acquired land, including the cost of acquiring lands to which the buildings or structures may be moved, the cost of machinery and equipment, financing charges, interest before, during, and for a period after completion of, the construction as determined by the authority, provisions for working capital, reserves for principal and interest and for extension, enlargements, additions, replacements, renovations and improvements, the cost of engineering, financial and legal services, plans, specifications, studies, surveys, estimates, administrative expenses, and other expenses necessary or incidental to determining the feasibility of constructing a project or incident to the construction or acquisition or financing of a project.

(d) “Dormitory” means a housing unit with necessary and usual attendant and related facilities and equipment.

(e) (1) “Educational facility” means a dormitory, dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, health care facility (including for an institution of higher education that maintains and operates a school of medicine, structures or facilities designed to provide services as a hospital or clinic, whether the hospital or clinic is operated directly by the institution of higher education or by a separate nonprofit corporation, the members of which consist of the educational institution or the members of its governing body), faculty and staff housing, parking, maintenance, storage, or utility facilities, and other related structures or facilities used for student instruction, conducting research, or operating an institution for higher education, and related facilities and equipment.

(2) “Educational facility” does not include a facility used, or to be used, for sectarian instruction or as a place for religious worship, or a facility used, or to be used, primarily in connection with a part of the program of a school or department of divinity.

(f) “Faculty and staff housing” means a residential unit owned by a participating college or participating nonprofit entity for use by an individual holding a faculty appointment or a staff position at a public university, public college, or participating college.

(g) “Participating nonprofit entity” means an entity within the meaning of paragraph (3) of subsection (c) of Section 501 of Title 26 of the United States Code that, pursuant to this chapter for the purpose of owning student, faculty, or staff housing, as approved by, and for participation with, the authority, undertakes the financing and construction or acquisition of student, faculty, or staff housing, on real property owned or leased by the entity, for the benefit of a public college, public university, or participating private college. The authority may determine any additional qualifications of a participating nonprofit entity through regulations or guidelines.

(h) “Participating private college” or “participating college” means a private college that participates with the authority in undertaking the financing and construction or acquisition of a project and does not restrict the admission of a student based on his or her race or ethnicity, provided that the financing does not violate Section 5 of Article XVI of the California Constitution or the establishment clause of the First Amendment to the United States Constitution.

(i) (1) “Private college” means an institution for higher education other than a public college, situated within the state and that, by virtue of law or charter, is a nonprofit private or independent degree-granting educational institution that is regionally accredited and empowered to provide a program of education beyond the high school level.

(2) For purposes of obtaining financing under this chapter, “private college” also includes either of the following:

(A) A nonprofit affiliate, established on or before January 1, 2005, of one or more private colleges, as defined in paragraph (1), the sole or primary purpose of which is to provide administrative or other support services to an affiliated private college or private colleges, and that undertakes the financing of a project for the exclusive use and benefit of one or more of the affiliated private colleges.

(B) A private nonprofit research organization engaged in basic research and advanced education at the predoctoral and postdoctoral levels through personnel situated within the state, but only if the organization previously has borrowed the proceeds of bonds or other obligations previously issued by the authority.

(j) (1) “Project” means a dormitory or an educational facility, faculty or staff housing, or any combination thereof, or any function concerning student loans, or interests in student loans, as determined by the authority.

(2) For a participating nonprofit entity, “project” means the construction or acquisition of student housing or faculty and staff housing. The authority, in consultation with the top administrative officials and the participating nonprofit entity, shall develop and adopt regulations to ensure, to the greatest extent practicable, that each project involving a participating nonprofit entity is used to house students, faculty, or staff of the participating private college, public college, or public university. The student, faculty, or staff housing shall meet all of the following criteria:

(A) Upon completion or acquisition of the project, the project will be owned by a participating nonprofit entity and located on real property owned, or leased by, that entity.

(B) The top administrative official of the public university, public college, or participating private college that the project is intended to benefit, verifies the need for housing and financing assistance in a specific area pursuant to subparagraph (D).

(C) The project is monitored on an annual basis by the authority to ensure that it meets the requirements of subparagraph (E) and all other regulatory agreements entered into by the authority.

(D) The project is located within a five-mile radius of the boundary of a campus or satellite center of the public college, public university, or participating private college that the project is intended to benefit. The participating nonprofit entity may request approval from the top official of the institution for a project that is located outside the five-mile radius, provided that all of the following criteria are met:

(i) There are no available and feasible sites within the five-mile radius.

(ii) The project is near a mass transit destination.

(iii) The time required to commute from campus to the mass transit destination, as estimated by the top administrative official, typically does not exceed 30 minutes.

(E) (i) The project includes and maintains for 40 years a restriction to the grant deed on the real property on which the student or faculty and staff housing is to be located. The grant deed shall accomplish all of the following:

(I) Give the public college, public university, or participating private college that the project is intended to benefit the right, but not the obligation, to purchase the property at fair market value.

(II) Ensure that students, faculty, or staff of the affected campus will have first right of refusal to all available units.

(III) Require that, to the greatest extent feasible, at least 50 percent of student residents will meet the criteria for need-based financial assistance, as determined by the top administrative official of the affected campus.

(IV) Require that all contracts for construction and renovation of the proposed project shall be subject to, and comply with the provisions referenced in, Section 10128 of the Public Contract Code.

(ii) For purposes of this subparagraph, the authority, through regulation or rule, shall define “student” and “faculty,” taking into consideration enrollment status requirements and employment status requirements. The definitions of “student” and “faculty” may be different for each participating campus.

(k) “Public college” means a community college.

(l) “Public university” means any campus of the University of California, the California State University, or the Hastings College of the Law.

(m) “Student housing” means a residential unit owned by a participating nonprofit entity, and located on real property owned by that entity, for use by an individual enrolled at a public college, public university, or participating private college.

(n) “Student loan” means a loan having terms and conditions acceptable to the authority that is made to finance or refinance the costs of attendance at a private college or a public college and that is approved by the authority, if the loan is originated pursuant to a program that is approved by the authority.

(o) “Top administrative official” means the chancellor in the case of a campus of the University of California, the dean in the case of the Hastings College of the Law, the president in the case of a campus of the California State University, the president in the case of a campus of the California Community Colleges, or the president or highest ranking official in the case of a participating private college.

(Amended by Stats. 2014, Ch. 154, Sec. 1. Effective July 21, 2014.)






ARTICLE 3 - Organization of Authority and General Powers and Duties Thereof

94120

(a) There is in the state government an authority known as the California Educational Facilities Authority. The authority constitutes a public instrumentality and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public function.

(b) The authority shall consist of five members: the Director of Finance, the Controller, the Treasurer, who shall serve as chairperson of the authority, and two members appointed by the Governor to serve for terms of four years; provided that the terms of the members first appointed shall be arranged by the Governor so that such terms shall expire on April 30 in different years. One of the members appointed by the Governor shall be affiliated with a public institution of higher education as a governing board member or in an administrative capacity and the other member shall be affiliated with a private institution of higher education as a governing board member or in an administrative capacity. Each member shall hold office for the term of his or her appointment and shall continue to serve during the term of his or her successor unless and until his or her successor shall have been appointed and qualified. Any vacancy among the members appointed by the Governor shall be filled by appointment for the unexpired term only. A member of the authority shall be eligible for reappointment.

(c) Any member of the authority appointed by the Governor may be removed from office by the Governor for cause after a public hearing.

(d) The members of the authority shall serve without compensation, but the authority may reimburse its members for necessary expenses incurred in the discharge of their duties.

(e) The authority, upon the first appointment of its members and thereafter on or after April 30 in each year, shall annually elect from among its members a vice chairperson who shall hold office until April 30 next ensuing and shall continue to serve during the term of his or her successor unless and until his or her successor shall have been appointed and qualified.

(f) The Director of Finance may designate a deputy or other official in the Department of Finance to act for him or her and represent him or her at all meetings of the authority.

(Amended by Stats. 2008, Ch. 211, Sec. 2. Effective January 1, 2009.)



94121

The powers of the authority shall be vested in the members thereof in office from time to time and a majority of the total authorized membership of the authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting thereof by the affirmative vote of a majority of the members present, unless in any case the bylaws of the authority shall require a larger number. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

(Amended by Stats. 1979, Ch. 373.)



94123

Notwithstanding any other provision of law neither of the following is a conflict of interest:

(a) Service by a trustee, director, officer, or employee of a participating private college, public college, or public university as a member of the authority, provided that the trustee, director, officer, or employee abstains from discussion, deliberation, action, and vote by the authority under this chapter with respect to the participating private college, public college, or public university for which that member is a trustee, director, officer, or employee.

(b) Affiliation of a member of the authority with a bank that serves the authority as bond trustee, depository of funds, or in any other financial, advisory, or fiduciary capacity.

(Amended by Stats. 2001, Ch. 569, Sec. 3. Effective January 1, 2002.)



94124

The authority shall maintain an office in the City of Sacramento.

(Enacted by Stats. 1976, Ch. 1010.)



94125

The authority may employ an executive director and such other persons as are necessary to enable it properly to perform the duties imposed upon it by this chapter. The authority may, by resolution, delegate to one or more of its members, its executive director, or any other official or employee of the authority any powers and duties that it may deem proper, including, but not limited to, the power to enter into contracts on behalf of the authority.

(Amended by Stats. 2008, Ch. 211, Sec. 3. Effective January 1, 2009.)






ARTICLE 4 - Powers and Duties; Notes and Bonds

94140

The authority shall have power to do all of the following:

(a) Adopt bylaws for the regulation of its affairs and the conduct of its business.

(b) Adopt and have an official common seal and alter it at pleasure.

(c) Sue and be sued in its own name, and plead and be impleaded.

(d) Borrow money, issue bonds and notes and other obligations of the authority, and provide for the rights of the holders thereof as provided in this chapter.

(e) Acquire, lease as lessee, hold, and dispose of real and personal property or any interest therein, in the exercise of its powers and the performance of its duties under this chapter.

(f) Acquire, in the name of the authority by purchase or otherwise, on the terms and conditions and in the manner as it deems proper, any land or interest in land and other property that it determines is reasonably necessary for a project, including any lands held by a county, municipality, or other governmental subdivision of the state, to hold and use the property, and to sell, convey, lease, or otherwise dispose of the acquired property that is no longer necessary for the authority’s purposes.

(g) Receive and accept, from any source, loans, contributions, or grants for, or in aid of, the acquisition, construction, financing, or refinancing of a project, or any portion of a project, in money, property, labor, or other things of value.

(h) Prepare, or cause to be prepared, plans, specifications, designs, and estimates of costs for the construction and equipment of projects for participating colleges and participating nonprofit entities under this chapter, and from time to time to modify those plans, specifications, designs, or estimates.

(i) By contract or contracts, or by its own employees, to construct, acquire, reconstruct, rehabilitate and improve, and furnish and equip, projects for participating colleges and participating nonprofit entities.

(j) Employ consulting engineers, architects, accountants, construction and financial experts, superintendents, and other employees and agents that may be necessary in its judgment and to fix their compensation.

(k) Determine the location and character of any project to be undertaken pursuant to this chapter, and construct, reconstruct, repair, lease, as lessee or lessor, the project, enter into contracts for any or all of those purposes, and designate a participating private college or participating nonprofit entity as its agent to determine the location and character of a project undertaken by the participating private college or participating nonprofit entity under this chapter and, as the agent of the authority, construct, reconstruct, maintain, repair, operate, lease, as lessee or lessor, and regulate the project and, as agent of the authority, to enter into contracts for any and all of those purposes including contracts for the management and operation of the project.

(l) Establish rules and regulations for the use of a project, or any portion of a project, and to designate a participating private college or participating nonprofit entity as its agent to establish rules and regulations for the use of a project undertaken by the participating private college or participating nonprofit entity.

(m) Generally establish, revise from time to time, and charge and collect, rates, rents, fees, and other charges for the use of and for the services furnished or to be furnished by a project, or any portion of a project, and contract with holders of its bonds and with any other person, party, association, corporation, or other body, public or private, in respect thereof.

(n) Enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the authority or to carry out any power expressly given in this chapter.

(o) Invest any moneys held in reserve or sinking funds, or any moneys not required for immediate use or disbursement, at the discretion of the authority, in obligations that are authorized by law for the investment of trust funds in the custody of the Treasurer.

(p) Charge, and equitably apportion among participating private colleges and participating nonprofit entities, its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter.

(q) Finance, directly or through an intermediary, or purchase or take assignments of, or make commitments to finance, directly or through an intermediary, or purchase or to take assignments of, student loans, to contract in advance for those student loans, and to contract in advance for that financing, purchase, or assignment, and to pay any amounts payable in respect thereto. A student loan shall be eligible for financing or purchase by the authority or for assignment hereunder regardless of the repayment status of the loan. A pledge made to secure authority financing for student loan project purposes shall be valid and binding from the time the pledge is made. The revenues and receipts of property or interest in the property pledged and thereafter received by the authority, a participating college or public institution of higher education, a servicer, a trustee, or a custodian shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of a pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, participating college or public institution of higher education, servicer, trustee, or custodian irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(r) Hold or invest in student loans, create pools of student loans, and sell bonds bearing interest on a taxable or tax-exempt basis or other interests backed by the pools of student loans.

(s) Contract or otherwise provide for the distribution, processing, origination, purchase, sale, servicing, securing, and collection of student loans, the payment of fees, charges, and administrative expenses in connection with student loans, and the funding of reserves required or provided for in any resolution authorizing, or trust agreement securing, authority financing for student loan purposes.

(t) Assist in providing support to participating colleges or participating nonprofit entities to enhance the market acceptance of potential bond issues by the authority, including securing probable or actual credit ratings from nationally recognized bond rating agencies, providing or obtaining liquidity or credit enhancement, providing or securing bond reserve funds, performing any other action deemed necessary by the authority, and incurring necessary expenses, payable from available authority funds, for any of these purposes.

(Amended by Stats. 2014, Ch. 154, Sec. 2. Effective July 21, 2014.)



94141

All expenses incurred in carrying out the provisions of this chapter shall be payable from funds provided the authority therefor, and no liability or obligation shall be incurred by the authority hereunder beyond the extent to which moneys shall have been provided therefor.

(Enacted by Stats. 1976, Ch. 1010.)



94142

The authority shall establish financial eligibility standards by studying the creditworthiness and earning capacity of each project together with the amount of pledged revenues, debt service coverage, and basic security, in addition to establishing machinery to monitor the ongoing compliance of each project with state authority and bond indenture requirements.

(Enacted by Stats. 1976, Ch. 1010.)



94143

The authority is authorized from time to time to issue its notes for any corporate purpose and renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. A resolution or resolutions authorizing notes of the authority or any issue of notes of the authority may contain any provisions that the authority is authorized to include in a resolution or resolutions authorizing bonds of the authority or any issue of bonds of the authority, and the authority may include in the notes any terms, covenants or conditions that it is authorized to include in bonds. Notes issued by the authority shall be payable from revenues of the authority or other moneys available for payment of notes and not otherwise pledged, subject only to any contractual rights of the holders of its notes or other obligations then outstanding.

(Amended by Stats. 2014, Ch. 154, Sec. 3. Effective July 21, 2014.)



94144

(a) The authority is authorized from time to time to issue its bonds for any corporate purpose. In anticipation of the sale of the bonds, the authority may issue bond anticipation notes and may renew the bond anticipation notes from time to time. The bond anticipation notes shall be paid from any revenues of the authority or other moneys available for payment of bond anticipation notes and not otherwise pledged, or from the proceeds of sale of the bonds of the authority in anticipation of which the bond anticipation notes were issued. The bond anticipation notes shall be issued in the same manner as the bonds. The bond anticipation notes and the resolution or resolutions authorizing the bond anticipation notes may contain any provisions, conditions, or limitations which a bond resolution of the authority may contain.

(b) Except as may otherwise be expressly provided by the authority, every issue of its bonds or notes shall be general obligations of the authority payable from any revenues or moneys of the authority available for payment of the bonds or notes and not otherwise pledged, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or moneys and subject to any agreements with any participating institution. Negotiable bonds and notes shall be and be deemed to be, for all purposes, negotiable instruments, notwithstanding the fact that the negotiable bonds or notes may be payable from a special fund, subject only to the provisions of the bonds or notes for registration.

(c) (1) The bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the authority, and shall bear the date or dates, mature at a time or times, not exceeding 50 years from their respective dates, bear interest at the rate or rates, be payable at the time or times, be in denominations, be in a form, either coupon or registered, carry registration privileges, be executed in a manner, be payable in lawful money of the United States of America at a place or places, and be subject to the terms of redemption that the resolution or resolutions may provide. The bonds or notes may be sold by the Treasurer at public sale, or the authority, after giving due consideration to the recommendations of the participating institution or participating nonprofit entity, may direct the Treasurer to sell the bonds or notes at private sale.

(2) In the case of public sale, both of the following shall occur:

(A) The bonds specified in the resolution shall be sold by the Treasurer, at a time fixed by him or her, and upon notice that he or she may deem advisable, or at the time to which the sale shall have been continued, at public sale, upon sealed bids, to the bidder whose bid will result in the lowest net interest cost on account of the bonds.

(B) If no bids are received, or if the Treasurer determines that the bids are not satisfactory, the Treasurer may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(3) Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates that shall be exchanged for the definitive bonds.

(d) A resolution or resolutions authorizing bonds or an issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to all of the following:

(1) Pledging the full faith and credit of the authority or pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation, or association or other body, public or private, to secure the payment of the bonds or of any particular issue of bonds, subject to those agreements with bondholders that may then exist.

(2) The rents, fees, and other charges to be charged, and the amounts to be raised in each year by the rents, fees, and other charges to be charged, and the use and disposition of the revenues.

(3) The setting aside of reserves or sinking funds, and the regulation and disposition of the reserves or sinking funds.

(4) Limitations on the right of the authority or its agent to restrict and regulate the use of the project.

(5) Limitations on the purpose to which the proceeds of sale of an issue of bonds then or thereafter to be issued may be applied and pledging the proceeds of sale to secure the payment of the bonds or an issue of the bonds.

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(7) The procedure, if any, by which the terms of a contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which that consent may be given.

(8) Limitations on the amount of moneys derived from the project to be expended for operating, administrative, or other expenses of the authority.

(9) Defining the acts or omissions to act that constitute a default in the duties of the authority to holders of its obligations, and providing the rights and remedies of the holders in the event of a default.

(10) The mortgaging of a project and the site of the project for the purpose of securing the bondholders.

(e) Members of the authority and persons executing the bonds or notes shall not be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance of the bonds or notes.

(f) The authority shall have the power to purchase its bonds or notes out of any funds available for purchasing its bonds or notes. The authority may hold, pledge, cancel, or resell the bonds, subject to and in accordance with agreements with bondholders.

(Amended by Stats. 2014, Ch. 154, Sec. 4. Effective July 21, 2014.)



94145

In the discretion of the authority, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or any portion thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of this state which may act as depositary of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(Enacted by Stats. 1976, Ch. 1010.)



94145.5

Any provision the authority may include in a trust agreement of or resolution providing for the issuance of bonds pursuant to this chapter may also be included in a bond and the provision shall have the same effect.

(Added by Stats. 2014, Ch. 154, Sec. 5. Effective July 21, 2014.)



94146

(a) Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision of the state, or a pledge of the faith and credit of the state or of any political subdivision other than the authority, but shall be payable solely from the funds herein provided. All bonds shall contain a statement to the effect that neither the State of California nor the authority shall be obligated to pay the bond or the interest on the bond except from revenues of the project, or the portion of the project, for which the bonds are issued and that neither the faith and credit nor the taxing power of the state or of any political subdivision of the state is pledged to the payment of the principal of, or the interest on, the bonds.

(b) The issuance of bonds under the provisions of this chapter shall not directly, indirectly, or contingently obligate the state or any political subdivision of the state to levy or to pledge any form of taxation whatever therefor or to make an appropriation for payment of the bonds. This section shall not prevent or be construed to prevent the authority from pledging its full faith and credit, or the full faith and credit of a participating private college or participating nonprofit entity, to the payment of bonds or issue of bonds authorized pursuant to this chapter.

(Amended by Stats. 2014, Ch. 154, Sec. 6. Effective July 21, 2014.)



94147

(a) The authority may fix, revise, charge, and collect rates, rents, fees, and charges for the use of and for the services furnished or to be furnished by each project, and may contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. These rates, rents, fees, and charges shall be fixed and adjusted in respect of the aggregate of rents, rates, fees, and charges from the project so as to provide funds sufficient with other revenues or moneys, if any, to accomplish all of the following:

(1) Pay the cost of maintaining, repairing, and operating the project and each and every portion thereof, to the extent that the payment of that cost has not otherwise been adequately provided for.

(2) Pay the principal of, and the interest on, outstanding bonds of the authority issued in respect of that project as the same shall become due and payable.

(3) Create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, bonds of the authority.

(b) (1) The rates, rents, fees, and charges referenced in subdivision (a) are not subject to supervision or regulation by any department, commission, board, body, bureau, or agency of this state other than the authority. A sufficient amount of the revenues derived in respect of a project, except a part of those revenues that is necessary to pay the cost of maintenance, repair, and operation and to provide reserves for renewals, replacements, extensions, enlargements, and improvements as may be provided for in the resolution authorizing the issuance of any bonds of the authority or in the trust agreement securing the same, shall be set aside at regular intervals provided in the resolution or trust agreement in a sinking or other similar fund.

(2) The fund established pursuant to paragraph (1) is pledged to, and charged with, the payment of the principal of and the interest on, the bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided.

(3) The pledge required by paragraph (2) shall be valid and binding from the time when the pledge is made. The rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of that pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority.

(4) The use and disposition of moneys to the credit of the sinking or other similar fund shall be subject to the resolution authorizing the issuance of those bonds or of that trust agreement. Except as may otherwise be provided in that resolution or that trust agreement, the sinking or other similar fund shall be a fund for all of those bonds issued to finance projects at a participating college, or bonds issued to finance a project of a participating nonprofit entity, without distinction or priority of one over another.

(5) The authority, in the resolution or trust agreement, may provide that the sinking or other similar fund shall be either of the following:

(A) The fund for a particular project at a participating college and for the bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security herein authorized to other bonds of the authority and, in this case, the authority may create separate sinking or other similar funds in respect of those subordinate lien bonds.

(B) The fund for a particular project of a participating nonprofit entity.

(Amended by Stats. 2002, Ch. 1081, Sec. 4. Effective January 1, 2003.)



94148

Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging, and collecting of the rates, rents, fees, and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established, and collected.

(Enacted by Stats. 1976, Ch. 1010.)



94149

All moneys received pursuant to the authority of this chapter, whether as proceeds from selling or incurring bonds, or as revenue, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Notwithstanding any other law, until the funds are applied as provided in this chapter, the moneys may be invested in any obligations or securities authorized by resolutions of the authority authorizing the issuance of the bonds. An officer with whom, or any bank or trust company with which, the moneys are deposited shall act as trustee of the moneys and shall hold and apply the moneys for the purposes hereof, subject to any regulations adopted pursuant to this chapter and the resolution authorizing the issuance of any bonds or the trust agreement securing the bonds.

(Amended by Stats. 2014, Ch. 154, Sec. 7. Effective July 21, 2014.)



94150

(a) The authority may issue bonds of the authority for the purpose of refunding any bonds or notes of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest date of redemption or subsequent date of redemption, purchase or maturity of the bonds, to be refunded and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion of a project.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase, retirement at maturity, or redemption prior to maturity of any outstanding bonds either on their earliest redemption date or dates, any subsequent redemption date or dates, upon their purchase or maturity, or paid to a third person to assume the authority’s obligation to make the payments, and may, pending that application, be placed in escrow to be applied to the purchase, retirement at maturity, or redemption on the date or dates determined by the authority.

(c) Any proceeds placed in escrow may, pending their use, be invested and reinvested in obligations or securities authorized by resolutions of the authority, payable or maturing at the time or times as are appropriate to assure the prompt payment of the principal, interest, and redemption premium, if any, of the outstanding bonds to be refunded at maturity or redemption of the bonds to be refunded either at their earliest redemption date or dates or any subsequent redemption date or dates. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be refunded or to the payment of interest on the refunding bonds. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by the authority.

(d) The portion of the proceeds of any bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project may be invested and reinvested in obligations or securities authorized by resolution of the authority, maturing not later than the time or times when the proceeds will be needed for the purpose of paying all or any part of the cost. The interest, income, and profits, if any, earned or realized on the investment may be applied to the payment of all or any part of the cost or may be used by the authority in any lawful manner.

(e) All of those refunding bonds are subject to this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

(Amended by Stats. 1985, Ch. 1033, Sec. 2. Effective September 27, 1985.)



94151

(a) The authority is hereby authorized to loan funds to a participating institution and to provide for the issuance of bonds for the purpose of refinancing projects not originally funded pursuant to this chapter, such refinancing to include the repayment of costs, as defined in Section 94110, incurred for projects by the participating institution and which have a completion date subsequent to December 29, 1969.

(b) For purposes of this section, “completion date” shall mean, in the case of construction or renovation of a project, the date on which the notice of completion is filed, and, in the case of the acquisition of a project, the date of such acquisition.

(c) All such bonds shall be subject to the provisions of this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

(Amended by Stats. 1977, Ch. 36.)



94152

Bonds and notes issued by the authority under the provisions of this chapter are hereby made securities in which all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control; and said bonds, notes or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

(Enacted by Stats. 1976, Ch. 1010.)



94154

The State of California pledges and agrees with the holders of the bonds, notes, and other obligations issued pursuant to authority contained in this chapter, and with those parties who may enter into contracts with the authority pursuant to this chapter, that the state will not limit, alter, or restrict the rights hereby vested in the authority and the participating private colleges and participating nonprofit entities to maintain, construct, reconstruct, and operate any project as defined in this chapter or to establish and collect the rents, fees, receipts, or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation thereof and to fulfill the terms of any agreements made with the holders of bonds authorized by this chapter, and with the parties who may enter into contracts with the authority pursuant to this chapter, or in any way impair the rights or remedies of the holders of those bonds or those parties until the bonds, together with interest thereon, are fully paid and discharged and the contracts are fully performed on the part of the authority. The authority as a public body corporate and politic may include the pledge herein made in its bonds and contracts.

(Amended by Stats. 2003, Ch. 62, Sec. 80. Effective January 1, 2004.)



94155

On or before March 31 in each year the authority shall make an annual report of its activities for the preceding calendar year to the Governor and the Legislature. Each such report shall set forth a complete operating and financial statement covering the authority’s operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants. The authority shall also consult with the California Postsecondary Education Commission and the Student Aid Commission with respect to the need for additional financing of student loan projects.

(Amended by Stats. 1995, Ch. 917, Sec. 7. Effective January 1, 1996.)



94156

The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare, and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the authority will constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the authority under the provisions of this chapter, or upon the income therefrom, and any bonds issued under the provisions of this chapter, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 4.1 - California Student Loan Refinancing Program

94157

As used in this article, unless the context requires otherwise, the following terms have the following meanings:

(a) “Executive director” means the Executive Director of the California Educational Facilities Authority.

(b) “Financial institution” means a bank as defined under paragraph (4) of subdivision (b) of Section 1201 of the Commercial Code, including a federal- or state-chartered bank, that has been approved by the authority to enroll qualified loans in the program and has agreed to all terms and conditions set forth in this article and as may be required by the authority. A financial institution shall have a branch or office, or be otherwise present for jurisdictional purposes, in California.

(c) “Loss reserve account” means an account in the State Treasury or in any financial institution that is established and maintained by the authority for the benefit of a financial institution participating in the program for the purposes of any of the following:

(1) Depositing all required fees paid by the financial institution and the qualified borrower.

(2) Depositing contributions made by the state and, if applicable, the federal government or other sources.

(3) Covering losses on enrolled qualified loans sustained by the financial institution by disbursing funds accumulated in the loss reserve account.

(d) “Private student loan” means a loan issued by a private lending institution for the costs of attendance at any public or private nonprofit college or university in the United States, notwithstanding the definitions in subdivisions (i), (k), and (l) of Section 94110.

(e) “Program” means the California Student Loan Refinancing Program created pursuant to this article.

(f) “Qualified borrower” means an individual meeting all of the following requirements:

(1) Residency in California.

(2) Completion of a bachelor’s degree.

(3) Employment in a public service program or by a nonprofit organization located in California.

(4) Able to repay, as determined by the authority.

(5) Meeting the criteria established by the financial institution and the authority.

(g) “Qualified loan” means a loan or a portion of a loan made by a financial institution to a qualified borrower to refinance a private student loan under the program. A qualified loan made under the program may be made with the interest rates, fees, and other terms and conditions agreed upon by the financial institution and the qualified borrower. Only a loan determined by the authority to be an educational loan nondischargeable in bankruptcy as set forth in Section 523 of Title 11 of the United States Code as that section existed on August 15, 2014, shall be a qualified loan eligible for financing under this article.

(Added by Stats. 2014, Ch. 816, Sec. 2. Effective January 1, 2015.)



94158

(a) The California Student Loan Refinancing Program is hereby established under the administration of the authority. The goal of the program is to help college graduates who meet the eligibility criteria of the program, who are defined as qualified borrowers under Section 94157, to refinance student loan debt at favorable rates. This goal would be achieved through the creation of a revolving fund so that additional refinancing may occur to help more qualified borrowers, and through the creation of a loan loss reserve that can be leveraged by private lenders in the private student loan market.

(b) The authority may contract with any financial institution for the purpose of allowing the financial institution to participate in the program.

(c) A credit union operating pursuant to a certificate issued under the California Credit Union Law (Division 5 (commencing with Section 14000) of the Financial Code) may participate in the program only to the extent participation is in compliance with the California Credit Union Law. Nothing in this article shall be construed to limit the authority of the Commissioner of Business Oversight to regulate credit unions subject to the commissioner’s jurisdiction under the California Credit Union Law.

(Added by Stats. 2014, Ch. 816, Sec. 2. Effective January 1, 2015.)



94159

(a) The authority shall establish a loss reserve account for each financial institution with which the authority enters into a contract.

(b) The loss reserve account for a financial institution shall consist of moneys deposited by the authority and, as applicable, deposited by the qualified borrowers, the financial institution, or any other source.

(c) Notwithstanding any other law, the authority may establish and maintain loss reserve accounts, as provided in subdivision (c) of Section 94157, with any financial institution under any policies the authority may adopt.

(d) All moneys in a loss reserve account established pursuant to this article are the exclusive property of, and solely controlled by, the authority. Interest or income earned on moneys credited to the loss reserve account shall be deemed to be part of the loss reserve account. The authority may withdraw from the loss reserve account all, or a portion of, the interest or other income that has been credited to the loss reserve account. Any withdrawal made pursuant to this subdivision shall be used for the sole purpose of offsetting costs associated with carrying out the program, including administrative costs and loss reserve account contributions.

(e) The combined amount to be deposited by the financial institution into any individual loss reserve account over a three-year period, in connection with any single qualified borrower, shall be not more than seventy-five thousand dollars ($75,000).

(Added by Stats. 2014, Ch. 816, Sec. 2. Effective January 1, 2015.)



94160

(a) If a financial institution seeks to enroll a qualified loan in the program in order to obtain the protection against loss provided by its loss reserve account, after disclosing relevant qualified loan financial information to the qualified borrower, it shall notify the authority in writing on a form prescribed by the authority, within 15 calendar days after the date on which the qualified loan is made, of all of the following:

(1) The disbursement of the qualified loan.

(2) The dollar amount of the qualified loan enrolled.

(3) The interest rate applicable to, and the term of, the qualified loan.

(4) The amount of any administrative fee related to the processing of an existing loan or the issuance of a new loan.

(b) The executive director may authorize an additional five days for a financial institution to submit the written notification described in subdivision (a) to the authority on a loan-by-loan basis for a reason limited to conditions beyond the reasonable control of the financial institution.

(c) When making a qualified loan that will be enrolled under the program, the financial institution shall require the qualified borrower to whom the qualified loan is made to pay an administration fee as determined by the authority. The financial institution shall also pay an administration fee in an amount equal to the fee paid by the qualified borrower. The financial institution shall deliver the fees collected under this subdivision to the authority for deposit in the loss reserve account for the financial institution.

(Added by Stats. 2014, Ch. 816, Sec. 2. Effective January 1, 2015.)



94161

(a) The authority shall establish procedures under which financial institutions may submit claims for reimbursement for losses incurred as a result of qualified loan defaults. A financial institution that charges off all or part of a qualified loan to the loss reserve account may file a claim for reimbursement with the authority if all of the following conditions are met:

(1) The claim occurs contemporaneously with the action of the financial institution to charge off all or part of the qualified loan.

(2) The charge off on a qualified loan is made in a manner that is consistent with the financial institution’s usual method for making determinations on personal loans that are not qualified loans.

(3) The financial institution has met all of the conditions established by the authority to assist the borrower in making payments prior to filing a claim for reimbursement.

(b) Costs for which a financial institution may be reimbursed from its loss reserve account include the amount of qualified loan principal charged off, accrued interest on the principal, reasonable out-of-pocket expenses incurred in pursuing its collection efforts, including preservation of collateral, and any other related costs. Proper documentation of the expenses, to the satisfaction of the authority, shall be presented at the time of the claim.

(c) If a financial institution files two or more claims contemporaneously, and there are insufficient funds in the loss reserve account at that time to cover the entire amount of such claims, the financial institution may designate the order of priority in which the claims shall be paid.

(d) A financial institution may seek reimbursement of qualified loan losses prior to the liquidation of collateral, if any, from defaulted qualified loans. The financial institution shall repay the loss reserve account for any moneys received as reimbursement under this section if the financial institution recovers moneys from the qualified borrower or from the liquidation of collateral for the defaulted qualified loan, less any reasonable out-of-pocket expenses incurred in collection of this amount.

(e) In any case in which the payment of a claim under this section has fully covered a financial institution’s loss on a qualified loan, the financial institution shall assign to the authority any right or title to, or interest in, any collateral, security, or other right of recovery in connection with a qualified loan made under the program.

(Added by Stats. 2014, Ch. 816, Sec. 2. Effective January 1, 2015.)



94162

Notwithstanding Section 10231.5 of the Government Code, the authority shall annually submit a report to the Governor and the Legislature that describes the program’s financial condition and its results. Programmatic results described in the report shall include, but not necessarily be limited to, the total number of qualified borrowers served and the dollar amount of qualified loans issued for all new qualified loans issued since the report for the prior year. The report required by this section shall be submitted in accordance with Section 9795 of the Government Code.

(Added by Stats. 2014, Ch. 816, Sec. 2. Effective January 1, 2015.)



94163

The authority may enter into agreements with financial institutions, or with other agencies of the state, to provide necessary assistance in carrying out the program, including origination and servicing of qualified loans.

(Added by Stats. 2014, Ch. 816, Sec. 2. Effective January 1, 2015.)



94164

Notwithstanding the other provisions of this article, the authority may facilitate the development of a secondary market for a qualified loan under the program by providing security for that loan, thereby increasing participation in the program by financial institutions and improving access to qualified borrowers to refinance private student loans. For purposes of this section, the actions that the authority may take include, but are not necessarily limited to, assigning all or a portion of any loss reserve account to any other entity in connection with providing security for a qualified loan, including a trustee of a securitization trust, transferring a qualified loan from a financial institution to a securitization trust, and assisting underwriters in marketing a qualified loan to the secondary market.

(Added by Stats. 2014, Ch. 816, Sec. 2. Effective January 1, 2015.)



94165

The authority may adopt emergency regulations for the implementation of the program. Any emergency regulations that may be adopted by the authority under this section shall be adopted in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Added by Stats. 2014, Ch. 816, Sec. 2. Effective January 1, 2015.)






ARTICLE 5 - Conflicts of Interest

94170

Except as otherwise expressly provided in this chapter, any member, officer, agent or employee of the authority who is interested, either directly or indirectly, in any contract of another with the authority, or in the sale of any property, either real or personal, to the authority, shall be guilty of a misdemeanor.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 6 - Examination and Visitorial Power of State; Assistance of State Employees

94180

The State Controller and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the authority, including its receipts, disbursements, contracts, sinking funds, investments and any other matters relating to its financial standing.

(Enacted by Stats. 1976, Ch. 1010.)



94181

The authority shall be entitled to call to its assistance and avail itself of the services of such employees of any state department or agency as it may require and as may be available to it for said purpose.

The Attorney General shall be the legal counsel for the authority, but with the approval of the Attorney General the authority may employ such legal counsel as in its judgment is necessary or advisable to enable it to carry out the duties and functions imposed upon it by this chapter, including the appointment of such bond counsel as may be deemed advisable in connection with the issuance and sale of bonds.

(Enacted by Stats. 1976, Ch. 1010.)






ARTICLE 7 - Construction of Facilities

94190

(a) In addition to the foregoing powers, the authority shall have power to accomplish both of the following:

(1) Upon application of the participating college or participating nonprofit entity, to construct, acquire, or otherwise provide projects for the use and benefit of the participating private college, public college, or public university and the students, faculty, and staff of that participating institution. The participating college or participating nonprofit entity for which a project is undertaken by the authority shall approve the plans, specifications, and location of that project.

(2) To lease any project provided pursuant to this section to the participating private college or participating nonprofit entity for which that project is provided. When the liabilities of the authority incurred for a project have been met and the bonds of the authority issued therefor have been paid, or those liabilities and bonds have otherwise been discharged, the authority shall transfer title to all the real and personal property of that project vested in the authority, to the participating college or participating nonprofit entity in connection with which that project is then leased. However, if at any time prior thereto a participating private college ceases to offer educational facilities, then the title shall vest in the State of California.

(b) Any lease of a project authorized by this section shall be a general obligation of the lessee and may contain provisions, which shall be a part of the contract with the holders of the bonds of the authority issued for the project, as to all of the following:

(1) Pledging all or any part of the moneys, earnings, income, and revenues derived by the lessee from the project or any part or parts thereof, or other personal property of the lessee, to secure payments required under the terms of that lease.

(2) The rates, rentals, fees, and other charges to be fixed and collected by the lessee, the amounts to be raised in each year thereby, and the use and disposition of that income and those moneys, earnings, and revenues.

(3) The setting aside of reserves and the creation of special funds and the regulation and disposition thereof.

(4) The procedure, if any, by which the terms of the lease may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which that consent may be given.

(5) Vesting in a trustee or trustees the specified properties, rights, powers, and duties as shall be deemed necessary or desirable for the security of the holders of the bonds of the authority issued for those projects.

(6) The obligations of the lessee with respect to the replacement, reconstruction, maintenance, operation, repairs, and insurance of that project.

(7) Defining the acts or omissions to act that constitute a default in the obligations and duties of the lessee, and providing for the rights and remedies of the authority and of its bondholders in the event of default.

(8) Any other matters, of like or different character, that may be deemed necessary or desirable for the security or protection of the authority or the holders of its bonds.

(Amended by Stats. 2001, Ch. 569, Sec. 9. Effective January 1, 2002.)



94191

The authority also shall have power:

(a) To make loans to any participating private college or participating nonprofit entity for the acquisition or construction of projects in accordance with a loan agreement and in accordance with plans and specifications that shall be subject to approval by the authority. No loan shall exceed the total cost of the project and the equipment therefor as determined by the authority. Each loan shall be premised upon an agreement between the authority and the participating private college or participating nonprofit entity as to payment, security, maturity, redemption, interest, and other appropriate matters.

(b) To make loans to any participating private college or participating nonprofit entity to refund existing bonds, mortgages, or advances or other obligations incurred, given, or made by the private college or participating nonprofit entity for the acquisition or construction of any projects.

(Amended by Stats. 2001, Ch. 569, Sec. 10. Effective January 1, 2002.)



94192

For the purpose of obtaining and securing loans under Section 94191, every participating private college or participating nonprofit entity shall, notwithstanding the provisions of any other law, have power to mortgage and pledge any of its real or personal property, and to pledge any of its income from whatever source to repay the principal of and interest on any loan made to it by the authority or to pay the interest on and principal and redemption premium, if any, of any note, bond, or other evidence of indebtedness evidencing the debt created by that loan; provided that the foregoing shall not be construed to authorize actions in conflict with specific legislation, trusts, endowment, or other agreements relating to specific properties or funds.

(Amended by Stats. 2001, Ch. 569, Sec. 11. Effective January 1, 2002.)



94193

Moneys of the authority received from any participating private college or participating nonprofit entity in payment of any sum due to the authority pursuant to the terms of any loan or other agreement or any bond, note, or other evidence of indebtedness, shall be deposited in an account in which only moneys received from participating private colleges or participating nonprofit entities shall be deposited, and shall be kept separate and apart from and not commingled with any other moneys of the authority. Moneys deposited in that account shall be paid out on checks signed by the chairperson of the authority or by a person or persons authorized by the authority.

(Amended by Stats. 2001, Ch. 569, Sec. 12. Effective January 1, 2002.)



94194

(a) Whenever the authority under Section 94190 undertakes to construct, acquire or otherwise provide a project and to lease the same to a private college, the lessee shall be responsible for the direct operation and maintenance costs of such project and, in addition, shall be responsible for the overall supervision of each project, for the overhead and general administrative costs of the lessee which are incurred because of such project and for the integration of each project operation into the lessee’s educational program.

(b) Whenever the authority under Section 94191 makes loans for the construction of a project, the private college at which such project is located shall be responsible for the direct operation and maintenance costs of such project and, in addition, shall be responsible for the overall supervision of each project, for the overhead and general administrative costs of the private college which are incurred because of such project and for the integration of each project operation into the institution’s educational program.

(Enacted by Stats. 1976, Ch. 1010.)



94195

Any pledge of moneys, earnings, income, or revenues authorized with respect to participating private colleges or participating nonprofit entities, pursuant to this chapter, shall be valid and binding from the time when the pledge is made. The moneys, earnings, income, or revenues so pledged and thereafter received by the pledgor shall immediately be subject to the lien of that pledge without any physical delivery thereof or further act. The lien of that pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the pledgor irrespective of whether the parties have notice thereof. No instrument by which a pledge is created need be filed or recorded in any manner.

(Amended by Stats. 2001, Ch. 569, Sec. 13. Effective January 1, 2002.)






ARTICLE 8 - Construction

94210

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.

(Enacted by Stats. 1976, Ch. 1010.)



94211

Nothing contained in this chapter shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit of the state.

(Enacted by Stats. 1976, Ch. 1010.)



94212

(a) This chapter shall be deemed to provide a complete, additional, and alternative method for doing the things authorized by this chapter, and shall be regarded as supplemental and additional to powers conferred by other laws. The issuance of bonds and refunding bonds under this chapter need not comply with any other law applicable to the issuance of bonds including, but not limited to, Division 13 (commencing with Section 21000) of the Public Resources Code.

(b) Except as otherwise provided in subdivision (a), a project that is financed in accordance with this chapter shall not be exempt from any provision of law that is otherwise applicable to the project, and the applicant shall provide documentation, before the authority approves the issuance of bonds for the project, that the project has complied with Division 13 (commencing with Section 21000) of the Public Resources Code, or is not a project under that division.

(Amended by Stats. 2006, Ch. 714, Sec. 1. Effective September 29, 2006.)



94213

The powers granted to the authority by this chapter may be exercised without regard or reference to any department or agency of the state. All other general or special laws, or parts thereof, inconsistent with this chapter are hereby declared to be inapplicable to the provisions of this chapter.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 3.2 - Accommodation of Religious Creed

94355

(a) As a condition of doing business in this state, each postsecondary educational institution governed by Chapter 7 (commencing with Section 94700), and each organization that administers educational testing for use in the admissions process by any public or private postsecondary educational institution, shall, in administering any test or examination, permit any student who is eligible to undergo the test or examination to do so, without penalty, at a time when that activity would not violate the student’s religious creed.

(b) This requirement shall not apply in the event that administering the test or examination at an alternate time would impose an undue hardship which could not reasonably have been avoided. In any court proceeding in which the existence of an undue hardship that could not reasonably have been avoided is an issue, the burden of proof shall be upon the institution.

(c) This section shall become operative on January 1, 1997.

(Repealed (in Sec. 283) and added by Stats. 1995, Ch. 758, Sec. 283.5. Effective January 1, 1996. Section operative January 1, 1997, by its own provisions.)






CHAPTER 3.3 - Speech and Other Communication

94367

(a) No private postsecondary educational institution shall make or enforce a rule subjecting a student to disciplinary sanctions solely on the basis of conduct that is speech or other communication that, when engaged in outside the campus or facility of a private postsecondary institution, is protected from governmental restriction by the First Amendment to the United States Constitution or Section 2 of Article I of the California Constitution.

(b) A student enrolled in a private postsecondary institution at the time that the institution has made or enforced any rule in violation of subdivision (a) may commence a civil action to obtain appropriate injunctive and declaratory relief as determined by the court. Upon motion, a court may award attorney’s fees to a prevailing plaintiff in a civil action pursuant to this section.

(c) This section does not apply to a private postsecondary educational institution that is controlled by a religious organization, to the extent that the application of this section would not be consistent with the religious tenets of the organization.

(d) This section does not authorize the prior restraint of student speech.

(e) This section does not prohibit the imposition of discipline for harassment, threats, or intimidation, unless constitutionally protected.

(f) This section does not prohibit an institution from adopting rules and regulations that are designed to prevent hate violence, as defined in subdivision (a) of Section 4 of Chapter 1363 of the Statutes of 1992, from being directed at students in a manner that denies them their full participation in the educational process, so long as the rules and regulations conform to standards established by the First Amendment to the United States Constitution and Section 2 of Article I of the California Constitution for citizens generally.

(Amended by Stats. 2008, Ch. 525, Sec. 5. Effective January 1, 2009.)






CHAPTER 3.7 - Student Safety

94380

Each private postsecondary educational institution with a full-time equivalency enrollment of over 1,000 and private vocational educational institution shall do all of the following:

(a) Require the appropriate officials at each campus of their respective institutions to compile records of all occurrences reported to police or campus authorities, and arrests for crimes involving violence, theft, or destruction of property, or illegal drugs or alcoholic intoxication that happen on the campus.

(b) Make the information compiled pursuant to subdivision (a) available on the request of any student or employee of, or applicant for admission to, any campus of their respective institutions.

(c) Require the appropriate officials at each campus of their respective institutions to prepare, prominently post, and copy for distribution on request a campus safety plan that sets forth all of the following: the availability and location of security personnel, methods for summoning assistance of security personnel, any special safeguards that have been established for particular facilities or activities, any actions taken in the preceding 18 months to increase safety, and any changes in safety precautions expected to be made during the next 24 months. For the purposes of this section, posting and distribution may be accomplished by including relevant safety information in a student handbook or brochure that is made generally available to students.

(Amended by Stats. 1993, Ch. 8, Sec. 53. Effective April 15, 1993.)



94385

(a) Each private postsecondary educational institution and private vocational educational institution shall each adopt, and implement at each of their respective campuses or other facilities, a written procedure or protocols to ensure, to the fullest extent possible, that students, faculty, and staff who are victims of sexual assault committed at or upon the grounds of, or upon off-campus grounds or facilities maintained by the institution, or upon grounds or facilities maintained by affiliated student organizations, shall receive treatment and information. If appropriate on-campus treatment facilities are unavailable, the written procedure or protocols may provide for referrals to local community treatment centers.

(b) The written procedures or protocols adopted pursuant to subdivision (a) shall contain at least the following information:

(1) The college policy regarding sexual assault on campus.

(2) Personnel on campus who should be notified, and procedures for notification, with the consent of the victim.

(3) Legal reporting requirements, and procedures for fulfilling them.

(4) Services available to victims, and personnel responsible for providing these services, such as the person assigned to transport the victim to the hospital, to refer the victim to a counseling center, and to notify the police, with the victim’s concurrence.

(5) A description of campus resources available to victims, as well as appropriate off-campus services.

(6) Procedures for ongoing case management, including procedures for keeping the victim informed of the status of any student disciplinary proceedings in connection with the sexual assault, and the results of any disciplinary action or appeal, and helping the victim deal with academic difficulties that may arise because of the victimization and its impact.

(7) Procedures for guaranteeing confidentiality and appropriately handling requests for information from the press, concerned students, and parents.

(8) Each victim of sexual assault should receive information about the existence of at least the following options: criminal prosecutions, civil prosecutions, the disciplinary process through the college, the availability of mediation, alternative housing assignments, and academic assistance alternatives.

(c) For the purposes of this section, “sexual assault” includes, but is not limited to, rape, forced sodomy, forced oral copulation, rape by a foreign object, sexual battery, or threat of sexual assault.

(Amended by Stats. 1993, Ch. 8, Sec. 55. Effective April 15, 1993.)






CHAPTER 4 - Consolidation of Private Colleges

94400

Whenever any benevolent, religious, or fraternal organization or society, having a grand lodge, assembly, conference, or other legislative or representative head in the state, and having two or more colleges or institutions of higher education under its patronage, desires, for the purpose of greater efficiency and simplicity in the administration of its educational interests, to consolidate the institutions under one management, the organization or society may consolidate the institutions under one management, pursuant to this article.

(Enacted by Stats. 1976, Ch. 1010.)



94401

The grand lodge, assembly, conference, or other legislative or representative head having authorized a consolidation of its institutions, a new corporation shall be formed.

(Enacted by Stats. 1976, Ch. 1010.)



94402

The board of trustees of the new corporation shall at first consist of the persons constituting the boards of trustees of the several institutions consolidating, and others. The number of trustees shall not exceed 45. The board of trustees shall be so classified that the term of office of one-third of its members expires each year, and unless otherwise provided in the articles of incorporation or bylaws, the successors of the trustees, as their terms expire shall be elected by the grand lodge, assembly, conference, or other legislative or representative head, at its annual meeting.

(Enacted by Stats. 1976, Ch. 1010.)



94403

After the two or more colleges or institutions of higher education under the patronage of any benevolent, religious, or fraternal organization or society, having a grand lodge, assembly, conference, or other legislative or representative head in the state have become consolidated, the board of trustees of the new corporation may be reduced in number after it has transacted the business of the corporation for a period of five years after the consolidation.

(Enacted by Stats. 1976, Ch. 1010.)



94404

Unless other provision is made in the articles of incorporation the number of trustees shall be reduced by the grand lodge, assembly, conference, or other legislative or representative head of the colleges or institutions of higher education. At any annual session of the grand lodge, assembly, conference, or other legislative or representative head, there shall be dropped from the number of trustees to be elected at that session such a number of trustees as those present at the session determine, except that at no time shall the number of trustees composing the board be less than 15.

(Enacted by Stats. 1976, Ch. 1010.)



94405

Provision may be made in the articles of incorporation, in addition to any other matters required by law, for the number of trustees, for the method of nominating and electing trustees, and special qualifications, if any, required of persons to be elected or of any particular number of such persons. If not made in the articles of incorporation, such methods and qualifications may be set forth in the bylaws.

(Enacted by Stats. 1976, Ch. 1010.)



94406

Bylaws may be adopted and amended by the trustees except as otherwise provided in the articles or the bylaws. The bylaws may set forth the particular officers or persons in the grand lodge, conference, assembly, or other legislative or representative head entitled to vote as members of the corporation, and also the manner and method by which the voting is had. The bylaws may limit or restrict the power of the trustees to adopt, amend, or repeal bylaws. After the limitation or restriction is made it shall be complied with unless it is removed with the consent of the officers or persons entitled to vote as members. Where applicable the provisions of Articles 5 and 6 (commencing with Sections 5150 and 5160) of Chapter 2 of Part 2 of Division 2 of Title 1 of the Corporations Code apply to the bylaws.

(Amended by Stats. 1978, Ch. 1305.)



94407

Except as otherwise provided in Section 94406, in the articles of incorporation, or the bylaws, the board of trustees of the new corporation have all of the powers granted to boards of directors by and enumerated in Article 1 (commencing with Section 5210) of Chapter 2 of Part 2 of Division 2 of Title 1 of the Corporations Code.

(Amended by Stats. 1978, Ch. 1305.)



94408

The board of trustees of the new corporation shall report annually to the grand lodge, conference, assembly, or other legislative or representative head controlling it, the condition of affairs of the corporation, and the amount and manner of its receipts and expenditures.

(Enacted by Stats. 1976, Ch. 1010.)



94409

The several boards of trustees of the consolidating institutions shall transfer all property, real and personal, held by them, to the new corporation, together with all powers, privileges, and authority conferred upon or enjoyed by them under their respective charters or acts of incorporation. The new corporation receiving the property shall assume all indebtedness and liabilities of the consolidating institutions, but shall not transfer the property from one location to another, except by an affirmative vote of not less than three-fourths of the board of trustees of the new corporation, nor divert specific grants, donations, or bequests from the purposes for which the grants, donations, or bequests were made. After the boards of trustees have conveyed the property, real and personal, of the various institutions to the new corporation, and the property has been accepted by the new corporation, the franchises held by the consolidating corporations shall cease, and the corporations are dissolved.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 5 - Eminent Domain

94500

Any educational institution of collegiate grade within this state not conducted for profit may acquire by eminent domain any property necessary to carry out any of its powers or functions.

(Enacted by Stats. 1976, Ch. 1010.)






CHAPTER 6 - Emergency Evacuation Plans for Postsecondary Student Housing

94600

(a) The Office of Emergency Services shall develop guidelines for private colleges and universities to use in developing emergency evacuation plans for all forms of student housing owned, operated, and offered by private colleges and universities, both on campus and off campus. In developing the guidelines, the Office of Emergency Services shall consider Sections 3.09 and 3.13 of Title 19 of the California Code of Regulations. The guidelines shall address all of the following issues:

(1) Plan content. The plans should include, but need not be limited to, the following:

(A) Specific evacuation routes that recognize the needs of persons with special needs, such as persons with disabilities.

(B) The designation of a meeting place or places upon evacuation.

(C) The education of students and staff in emergency procedures.

(2) The implementation and maintenance of the evacuation plan by the director of student housing, or other appropriate officer, at individual campuses. The director, or other appropriate officer, is responsible for scheduling periodic tests of the plan and implementing changes as needed.

(b) Each private college or university shall establish an emergency evacuation plan for its postsecondary student housing and may consult with the Office of Emergency Services for guidance in developing and establishing the plan.

(Amended by Stats. 2013, Ch. 352, Sec. 77. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 8 - Private Postsecondary Institutions

ARTICLE 1 - General Provisions

94800

This chapter shall be known, and may be cited, as the California Private Postsecondary Education Act of 2009.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94800.5

Whenever a reference is made to the former Private Postsecondary Education and Student Protection Act, the former Private Postsecondary and Vocational Education Reform Act of 1989, or the former Chapter 7 (commencing with Section 94700) of Part 59 of Division 10 of Title 3 of the Education Code, as it read on June 30, 2007, by the provisions of any statute or regulation, it shall be construed as referring to the provisions of this chapter. Whenever a reference is made to the former Bureau for Private Postsecondary and Vocational Education by the provisions of any statute or regulation, it shall be construed as referring to the Bureau for Private Postsecondary Education.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94801

The Legislature finds and declares all of the following:

(a) In 2013, more than 300,000 Californians attended more than 1,100 private postsecondary schools in California.

(b) Private postsecondary schools can complement the public education system and help develop a trained workforce to meet the demands of California businesses and the economy; however, concerns about the value of degrees and diplomas issued by private postsecondary schools, and the lack of protections for private postsecondary school students and consumers of those schools’ services, have highlighted the need for strong state-level oversight of private postsecondary schools.

(c) Numerous reports and studies have concluded that California’s previous attempts at regulatory oversight of private postsecondary schools under the Department of Consumer Affairs have consistently failed to ensure student protections or provide effective oversight of private postsecondary schools.

(d) It is the intent of the Legislature in continuing the operation of this chapter for two years until January 1, 2017, to ensure all of the following:

(1) Minimum educational quality standards and opportunities for success for California students attending private postsecondary schools in California.

(2) Meaningful student protections through essential avenues of recourse for students.

(3) A regulatory structure that provides for an appropriate level of oversight.

(4) A regulatory governance structure that ensures that all stakeholders have a voice and are heard in policymaking by the bureau.

(5) A regulatory governance structure that provides for accountability and oversight by the Legislature through program monitoring and periodic reports.

(6) Prevention of the harm to students and the deception of the public that results from fraudulent or substandard educational programs and degrees.

(e) The Legislature advises future policymakers to continually and carefully evaluate this chapter and its administration and enforcement. Where there are deficiencies in the law or regulatory oversight, the Governor and the Legislature should act quickly to correct them.

(Amended by Stats. 2014, Ch. 840, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 2 - Transition Provisions

94802

An institution that had a valid approval to operate on June 30, 2007, issued by the former Bureau for Private Postsecondary and Vocational Education pursuant to former Chapter 7 (commencing with Section 94700) of Part 59 of Division 10 of Title 3 of the Education Code, as it read on June 30, 2007, shall maintain that approval under this chapter. For the purposes of this chapter, the approval to operate shall be valid for three calendar years after the expiration date of the approval, as it read on June 30, 2007.

(Amended by Stats. 2014, Ch. 840, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94803

The bureau shall, by emergency regulation, amend, and repeal as necessary, the regulations, as they read on June 30, 2007, in Division 7.5 (commencing with Section 70000) of Title 5 of the California Code of Regulations, to conform to this chapter no later than February 1, 2010. These emergency regulations shall become permanent through the regular rulemaking process within one year of the enactment of this chapter.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94804

(a) Each unresolved matter submitted to the former Bureau for Private Postsecondary and Vocational Education prior to July 1, 2007, shall be deemed to remain pending before the bureau irrespective of any applicable deadlines. With respect to any deadline applicable to a pending matter, no time shall be deemed to have elapsed from July 1, 2007, to January 1, 2010, inclusive.

(1) For the purposes of this subdivision, “matter” includes, but is not limited to, an appeal, a complaint, a claim, an evaluation, a hearing, or an investigation.

(2) For the purposes of this subdivision, “matter” does not include a Student Tuition Recovery Fund claim.

(b) Student complaints submitted from July 1, 2007, to December 31, 2009, inclusive, shall continue to be duly recorded and investigated by the bureau.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94805

For the performance of the duties and exercise of the powers vested in the bureau, the bureau shall have possession and control of all records, papers, offices, equipment, supplies, or other property, real or personal, held for the benefit or use by the former Bureau for Private Postsecondary and Vocational Education.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94806

The Private Postsecondary and Vocational Education Administration Fund established by former Section 94932 of the Education Code, and extended by Chapter 635 of the Statutes of 2007, is continued in existence, and is renamed the Private Postsecondary Education Administration Fund.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94807

The Student Tuition Recovery Fund established by former Section 94944 of the Education Code, and extended by Chapter 635 of the Statutes of 2007, is continued in existence.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94808

(a) Any Student Tuition Recovery Fund claims received by the former Bureau for Private Postsecondary and Vocational Education prior to July 1, 2007, that were not processed by the former Bureau for Private Postsecondary and Vocational Education and were not paid by the Department of Consumer Affairs from July 1, 2007, to June 30, 2008, inclusive, shall be processed by the bureau.

(b) Any Student Tuition Recovery Fund claims received by the Department of Consumer Affairs from July 1, 2007, to December 31, 2009, inclusive, shall be processed by the bureau.

(c) Student Tuition Recovery Fund claims filed with, and approved by, the former Bureau for Private Postsecondary and Vocational Education as of June 30, 2007, if not already paid, shall be paid before any claims approved after that date.

(d) The student’s right to recovery from the Student Tuition Recovery Fund shall be based on the law that was in effect when the student enrolled and a fee for the fund was charged as a part of tuition costs, even though that law has become inoperative, been repealed, or otherwise expired.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94809

(a) An institution that had an application for an approval to operate pending with the former Bureau for Private Postsecondary and Vocational Education on June 30, 2007, may continue to operate until a decision is made in regard to the institution regarding the application for approval to operate, but shall comply with, and is subject to, this chapter.

(b) An institution that did not have a valid approval to operate issued by, and did not have an application for approval to operate pending with, the former Bureau for Private Postsecondary and Vocational Education on June 30, 2007, that began operations between July 1, 2007, and January 1, 2010, may continue to operate unless a denial of approval to operate has been issued and has become final, but shall comply with, and is subject to, this chapter.

(c) Students seeking to enroll in institutions operating under subdivisions (a) and (b) shall be notified by the institution, in writing and prior to executing an enrollment agreement, that the institution’s application for approval to operate has not been reviewed by the bureau.

(d) (1) An institution that is denied an approval to operate pursuant to subdivision (a) or (b) may file an appeal pursuant to the procedures established in Section 94888.

(2) An institution that has filed an appeal may continue to operate during the appeal process but must disclose in a written statement approved by the bureau, to all current and prospective students, that the institution’s application for approval to operate was denied by the bureau because the bureau determined the application did not satisfy the requirements to operate in California, that the institution is appealing the bureau’s decision, and that the loss of the appeal may result in the institution’s closure.

(3) If the bureau determines that the continued operation of an institution poses a significant risk of harm to students, the bureau shall make an emergency decision pursuant to Section 94938.

(Amended by Stats. 2014, Ch. 840, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94809.5

Notwithstanding any other provision of law:

(a) For any claims that a student had based on a violation of the Private Postsecondary and Vocational Education Reform Act of 1989 on or before June 30, 2007, the period of time from June 30, 2007, to December 31, 2009, inclusive, shall be excluded in determining the deadline or the statute of limitation for filing any claim with the bureau or a lawsuit based on any claim.

(b) All claims described in subdivision (a), except claims to the Student Tuition Recovery Fund, including those contained in a lawsuit or other legal action, shall be determined or adjudicated based on the law that was in effect when the violations or events took place, even though those provisions have become inoperative, been repealed, or otherwise expired.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94809.6

(a) Notwithstanding the inoperative status or repeal of the former Private Postsecondary and Vocational Education Reform Act of 1989 on or after July 1, 2007, any claim or cause of action in any manner based on the act that was commenced on or before June 30, 2007, whether or not reduced to a final judgment, shall be preserved, and any remedy that was or could have been ordered to redress a violation of the act on or before June 30, 2007, may be ordered or maintained thereafter. If a final judgment was obtained in an action commenced on or after July 1, 2007, under the authority of Chapter 635 of the Statutes of 2007, the final judgment and any legal remedy that was or could be maintained on or after July 1, 2007, under that statute, shall be preserved and maintained thereafter.

(b) The rights, obligations, claims, causes of action, and remedies described in subdivision (a) shall be determined by the provisions of the former Private Postsecondary and Vocational Education Reform Act of 1989 in effect on or before June 30, 2007, notwithstanding the inoperative status or repeal of the former Private Postsecondary and Vocational Education Reform Act of 1989 on or after July 1, 2007.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 3 - Definitions

94810

Unless the context requires otherwise, the definitions set forth in this article govern the construction of this chapter.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94811

“Ability-to-benefit student” means a student who does not have a certificate of graduation from a school providing secondary education, or a recognized equivalent of that certificate.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94812

“Academic year” means a period, including a minimum of 30 weeks of instructional time, in which a full-time student attending an institution that measures educational program length in credit hours completes 24 semester or trimester hours or 36 quarter hours, or an institution that measures educational program length in clock hours completes at least 900 clock hours.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94813

“Accredited” means an institution is accredited by an accrediting agency recognized by the United States Department of Education.

(Amended by Stats. 2014, Ch. 840, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94814

“Accrediting agency” is an agency recognized by the United States Department of Education.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94815

“Annual report” means the yearly report required to be filed by institutions.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94816

“Applicant” means a person, as defined in Section 94855, who has submitted an application to the board for an approval to operate or for a renewal of an approval to operate. An approval to operate shall be issued only to an applicant.

(Amended by Stats. 2014, Ch. 840, Sec. 5. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94817

“Approval to operate” or “approval” means the authorization pursuant to this chapter to offer to the public and to provide postsecondary educational programs, as well as the written document issued to an institution signifying its approval to operate.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94817.5

“Approved to operate” or “approved” means that an institution has received authorization pursuant to this chapter to offer to the public and to provide postsecondary educational programs.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94818

“Avocational education” means education offered for the purpose of personal entertainment, pleasure, or enjoyment.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94819

“Branch campus” means a site other than the main campus or a satellite location.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94820

“Bureau” means the Bureau for Private Postsecondary Education in the Department of Consumer Affairs.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94821

“Change in business organization form” means a change of a business organization’s original form, including, for example, a situation in which a sole proprietorship becomes a partnership or corporation, or when a business organization becomes a nonprofit public benefit corporation or forms a nonprofit public benefit corporation as a subsidiary to provide the educational programs for which the business organization has an approval to operate.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94822

“Change in control” means a change in the ownership of an institution in which a person who previously did not own at least 25 percent of the stock or interest in the institution or its parent company acquires ownership of at least 25 percent of the stock or interest in the institution or its parent company. “Change in control” does not include an ownership change between family members involving less than 51 percent of the stock or interest in the institution.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94823

“Change in ownership” means the acquisition by a person of more than 50 percent of an interest in or stock of a parent company.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94823.5

“Change of location” means a move or relocation more than 10 miles from the site at which the institution offers instruction.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94824

“Class day” means a day a student is scheduled to attend a class session, or for students receiving instruction through distance education, any calendar day except Saturday, Sunday, or any holiday enumerated in Section 6700 of the Government Code.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94825

“Class session” means part of a class day that an institution conducts instruction in a particular subject.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94826

“Commence operations” means an institution has begun to provide educational programs.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94827

“Continuing education” means instruction in subjects that licensees are required to take solely for the purpose of continued licensure, or to enhance their skills and knowledge within their particular profession, occupation, trade, or career field.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94828

“Curriculum” means an organized set of courses or modules of instruction that are prerequisites to the award of a degree or diploma.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94829

“Default” means failure of a borrower and endorser, if any, to make an installment payment for a loan received under the federal student financial aid programs when due, or to meet other terms of the promissory note, provided that this failure persists for 270 days if payment is due monthly or 360 days if payment is due less frequently. For purposes of this section, “endorser” means an individual who signs a promissory note and agrees to repay the loan in the event that the borrower does not.

(Amended by Stats. 2014, Ch. 840, Sec. 6. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94830

“Degree” means a recognized educational credential awarded by an institution that signifies satisfactory completion of the requirements of a postsecondary educational program at the associate’s level or above.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94831

“Degree title” means the designated subject area of the educational program that appears on the face of the document awarded to a student.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94832

“Diploma” means a recognized educational credential, other than a degree, awarded by an institution that signifies satisfactory completion of the requirements of a postsecondary educational program below the associate’s level. A diploma is also known as a certificate.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94833

“Director” means the Director of Consumer Affairs.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94834

“Distance education” means transmission of instruction to students at a location separate from the institution.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94835

“Document of record” means any document required to be maintained by this chapter.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94836

“Educational materials” means textbooks, supplies, implements, tools, machinery, computers, electronic devices, or other goods related to any education, training, or experience required for participation in an educational program.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94837

“Educational program” means a planned sequence composed of a single course or module, or set of related courses or modules, that provides education, training, skills, or experience, or a combination of these.

(Amended by Stats. 2014, Ch. 840, Sec. 7. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94838

“Educational program approval” means authorization by the bureau, another government agency of this state, or a federal government agency, to provide educational programs, and is an element of an approval to operate.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94839

“Enrollment” means the execution of an enrollment agreement.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94840

“Enrollment agreement” means a written contract between a student and institution concerning an educational program.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94841

“Faculty” means the instructional staff of an institution, whether these persons are employees or independent contractors.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94842

“Graduate” means an individual who has been awarded a degree or diploma.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94843

“Institution” means any private postsecondary educational institution, including its branch campuses and satellite locations.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94844

“Institutional charges” means charges for an educational program paid directly to an institution.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94845

“Institution manager” means an individual who is a member of an institution’s management.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94846

“Instruction” means an institution’s specific, formal arrangements in which its faculty present a part of the curriculum.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94847

“License and examination preparation” means instruction designed to assist students to prepare for an examination for licensure. “License and examination preparation” does not include an educational program designed to instruct students in the skills and knowledge necessary to satisfy the qualifications for licensure.

(Amended by Stats. 2014, Ch. 840, Sec. 8. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94848

“Licensure” includes any license, certificate, permit, or similar credential that a person must hold to lawfully engage in a profession, occupation, trade, or career field.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94849

“Main campus” means the institution’s sole or primary teaching location.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94850

“Noninstitutional charges” means charges for an educational program paid to an entity other than an institution that are specifically required for participation in an educational program.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94851

“Owner” means an individual in the case of a sole proprietorship, partners in a partnership, members in a limited liability company, or shareholders in a corporation.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94852

“Ownership” means a legal or equitable interest in an institution, including ownership of assets or stock.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94853

“Parent company” means a partnership, limited liability company, or corporation that owns more than 50 percent of the stock or interest in an institution.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94854

“Period of attendance” means a semester, quarter, or trimester for educational programs measured in credit hours and the entire educational program if measured in clock hours.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94855

“Person” means a natural person or a business organization, irrespective of its form.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94856

“Person in control” means a person who, by his or her position’s authority or conduct, directs the management of an institution.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94857

“Postsecondary education” means a formal institutional educational program whose curriculum is designed primarily for students who have completed or terminated their secondary education or are beyond the compulsory age of secondary education, including programs whose purpose is academic, vocational, or continuing professional education.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94858

“Private postsecondary educational institution” means a private entity with a physical presence in this state that offers postsecondary education to the public for an institutional charge.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94859

“Recruiter” means an employee of an institution whose principal job responsibilities are the recruitment of students other than on the institution’s premises.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94860

“Recruitment” means actions taken by recruiters seeking enrollment of students.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94861

“Reporting period” means the institution’s fiscal year or any yearly period designated by the bureau to be covered in the institution’s annual report.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94862

“Satellite location” means an auxiliary classroom or teaching site within 50 miles of the branch or main location.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94865

“Site” means a main or branch campus or satellite location.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94866

“Teach-out” means the arrangements an institution makes for its students to complete their educational programs when the institution ceases to operate.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94867

“Third-party payer” means an employer, government program, or other entity that pays a student’s total charges when no separate agreement for the repayment of the charges exists between the third-party payer and the student.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94868

“To offer to the public” means to advertise, publicize, solicit, or recruit.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94869

“To operate” means to establish, keep, or maintain any facility or location in this state where, or from which, or through which, postsecondary educational programs are provided.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94870

“Total charges” means the sum of institutional and noninstitutional charges.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94871

“Year” means a calendar year.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 4 - Exemptions

94874

Except as provided in Section 94874.2, the following are exempt from this chapter:

(a) An institution that offers solely avocational or recreational educational programs.

(b) An institution offering educational programs sponsored by a bona fide trade, business, professional, or fraternal organization, solely for that organization’s membership.

(c) A postsecondary educational institution established, operated, and governed by the federal government or by this state or its political subdivisions.

(d) An institution offering either of the following:

(1) Test preparation for examinations required for admission to a postsecondary educational institution.

(2) Continuing education or license examination preparation, if the institution or the program is approved, certified, or sponsored by any of the following:

(A) A government agency, other than the bureau, that licenses persons in a particular profession, occupation, trade, or career field.

(B) A state-recognized professional licensing body, such as the State Bar of California, that licenses persons in a particular profession, occupation, trade, or career field.

(C) A bona fide trade, business, or professional organization.

(e) (1) An institution owned, controlled, and operated and maintained by a religious organization lawfully operating as a nonprofit religious corporation pursuant to Part 4 (commencing with Section 9110) of Division 2 of Title 1 of the Corporations Code, that meets all of the following requirements:

(A) The instruction is limited to the principles of that religious organization, or to courses offered pursuant to Section 2789 of Business and Professions Code.

(B) The diploma or degree is limited to evidence of completion of that education.

(2) An institution operating under this subdivision shall offer degrees and diplomas only in the beliefs and practices of the church, religious denomination, or religious organization.

(3) An institution operating under this subdivision shall not award degrees in any area of physical science.

(4) Any degree or diploma granted under this subdivision shall contain on its face, in the written description of the title of the degree being conferred, a reference to the theological or religious aspect of the degree’s subject area.

(5) A degree awarded under this subdivision shall reflect the nature of the degree title, such as “associate of religious studies,” “bachelor of religious studies,” “master of divinity,” or “doctor of divinity.”

(f) An institution that does not award degrees and that solely provides educational programs for total charges of two thousand five hundred dollars ($2,500) or less when no part of the total charges is paid from state or federal student financial aid programs. The bureau may adjust this cost threshold based upon the California Consumer Price Index and post notification of the adjusted cost threshold on its Internet Web site, as the bureau determines, through the promulgation of regulations, that the adjustment is consistent with the intent of this chapter.

(g) A law school that is accredited by the Council of the Section of Legal Education and Admissions to the Bar of the American Bar Association or a law school or law study program that is subject to the approval, regulation, and oversight of the Committee of Bar Examiners, pursuant to Sections 6046.7 and 6060.7 of the Business and Professions Code.

(h) A nonprofit public benefit corporation that satisfies all of the following criteria:

(1) Is qualified under Section 501(c)(3) of the United States Internal Revenue Code.

(2) Is organized specifically to provide workforce development or rehabilitation services.

(3) Is accredited by an accrediting organization for workforce development or rehabilitation services recognized by the Department of Rehabilitation.

(i) An institution that is accredited by the Accrediting Commission for Senior Colleges and Universities, Western Association of Schools and Colleges, or the Accrediting Commission for Community and Junior Colleges, Western Association of Schools and Colleges.

(j) An institution that satisfies all of the following criteria:

(1) The institution has been accredited, for at least 10 years, by an accrediting agency that is recognized by the United States Department of Education.

(2) The institution has operated continuously in this state for at least 25 years.

(3) During its existence, the institution has not filed for bankruptcy protection pursuant to Title 11 of the United States Code.

(4) The institution’s cohort default rate on guaranteed student loans does not exceed 10 percent for the most recent three years, as published by the United States Department of Education.

(5) The institution maintains a composite score of 1.5 or greater on its equity, primary reserve, and net income ratios, as provided under Section 668.172 of Title 34 of the Code of Federal Regulations.

(6) The institution provides a pro rata refund of unearned institutional charges to students who complete 75 percent or less of the period of attendance.

(7) The institution provides to all students the right to cancel the enrollment agreement and obtain a refund of charges paid through attendance at the second class session, or the 14th day after enrollment, whichever is later.

(8) The institution submits to the bureau copies of its most recent IRS Form 990, the institution’s Integrated Postsecondary Education Data System Report of the United States Department of Education, and its accumulated default rate.

(9) The institution is incorporated and lawfully operates as a nonprofit public benefit corporation pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code and is not managed or administered by an entity for profit.

(k) Flight instruction providers or programs that provide flight instruction pursuant to Federal Aviation Administration regulations and meet both of the following criteria:

(1) The flight instruction provider or program does not require students to enter into written or oral contracts of indebtedness.

(2) The flight instruction provider or program does not require or accept prepayment of instruction-related costs in excess of two thousand five hundred dollars ($2,500).

(Amended by Stats. 2014, Ch. 840, Sec. 9. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94874.1

(a) Except as provided in Section 94874.2, an institution that is accredited by a regional accrediting agency that is recognized by the United States Department of Education, and is not an agency described in subdivision (i) of Section 94874, is exempt from this chapter, except Article 14 (commencing with Section 94923).

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 840, Sec. 10. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



94874.2

Beginning January 1, 2016, an institution that is approved to participate in veterans’ financial aid programs pursuant to Section 21.4253 of Title 38 of the Code of Federal Regulations that is not an independent institution of higher education, as defined in subdivision (b) of Section 66010, may not claim an exemption from this chapter.

(Added by Stats. 2014, Ch. 840, Sec. 11. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94874.5

Notwithstanding Sections 94874 and 94874.1, an institution that is otherwise exempt from this chapter shall comply with the requirements of Section 94927.5.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94874.7

The bureau shall establish, by regulation, a process pursuant to which an institution that is exempt from this chapter may request, and obtain, from the bureau verification that the institution is exempt. The bureau shall establish a reasonable fee to reimburse the bureau’s costs associated with the implementation of this section.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94874.8

(a) An institution exempt from all or part of this chapter pursuant to subdivision (i) or (j) of Section 94874 or Section 94874.1 may apply to the bureau for an approval to operate pursuant to this section, but only subject to all of the following provisions:

(1) The bureau may approve the operation of an institution that is exempt from all or part of this chapter as specified above in accordance with the authority granted pursuant to Article 6 (commencing with Section 94885). Upon issuing an approval to operate to an institution pursuant to this section, the bureau is authorized to regulate that institution through the full set of powers granted, and duties imposed, by this chapter, as those powers and duties would apply to an institution that is not exempt from this chapter.

(2) Notwithstanding any other law, upon issuance of an approval to operate pursuant to this section, the institution is no longer eligible for exemption, from the provisions of this chapter pursuant to subdivision (i) or (j) of Section 94874 or Section 94874.1, unless authorized by subsequent legislation.

(3) Upon issuance of an approval to operate pursuant to this section, an institution is subject to all provisions of this chapter, and any regulations adopted pursuant to this chapter, that apply to an institution subject to this chapter, except as expressly provided in paragraph (4).

(4) (A) With respect to the placement and salary or wage data required to be collected, calculated, and reported by Article 16 (commencing with Section 94928), an institution issued an approval to operate pursuant to this section is not required to report on its first School Performance Fact Sheet any data from the period prior to the date of the issuance of the approval to operate that the institution was not required to collect and does not have available to it. An institution shall, however, report available data collected and calculated in accordance with this chapter and applicable regulations, regardless of the purpose for which the data was collected. If the required data is unavailable, the institution shall also disclose the unavailability of the data on all documents required by this chapter and regulations adopted pursuant to this chapter. Upon receiving an approval to operate pursuant to this section, an institution shall commence to collect and calculate all information necessary to comply with Article 16 (commencing with Section 94928).

(B) An institution receiving an approval to operate pursuant to this section shall provide to prospective students the School Performance Fact Sheet, file that fact sheet with the bureau, and post it on the institution’s Internet Web site no later than the first August 1 after the institution is approved to operate and no later than August 1 of each year thereafter. These School Performance Fact Sheets shall report data for the previous two calendar years based upon the number of students who began the program or the number of graduates for each reported calendar year. If two calendar years have not passed since the issuance of the approval to operate by the August 1 deadline for the School Performance Fact Sheet, unless data for two years is available, the institution shall report the required data for the period subsequent to the date of the issuance of the notice of approval.

(b) An institution exempt from all or part of this chapter pursuant to subdivision (i) or (j) of Section 94874 or Section 94874.1 that was approved to operate by the bureau before the effective date of this section shall be deemed to have been approved pursuant to this section.

(Added by Stats. 2013, Ch. 28, Sec. 1. Effective June 27, 2013. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 5 - Bureau Powers and Duties

94875

The Bureau for Private Postsecondary Education, as established by Section 6 of Chapter 635 of the Statutes of 2007, is continued in existence and shall commence operations. This chapter establishes the functions and responsibilities of the bureau, for the purposes of Section 6 of Chapter 635 of the Statutes of 2007. The bureau shall regulate private postsecondary educational institutions through the powers granted, and duties imposed, by this chapter. In exercising its powers, and performing its duties, the protection of the public shall be the bureau’s highest priority. If protection of the public is inconsistent with other interests sought to be promoted, the protection of the public shall be paramount.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94876

(a) The powers and duties set forth in this chapter are vested in the Director of Consumer Affairs, who may delegate them to a bureau chief, subject to the provisions of this section. The bureau chief shall work in collaboration with the director. The director is responsible for the implementation of this chapter and he or she shall ensure that the protection of the public is the bureau’s highest priority.

(b) The bureau chief shall be appointed by the Governor, subject to confirmation by the Senate, and is exempt from the State Civil Service Act pursuant to Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code.

(c) Each power granted to, or duty imposed upon, the bureau under this chapter shall be exercised and performed in the name of the bureau, subject to any conditions and limitations the director may prescribe. The bureau chief may delegate any powers or duties to a designee.

(d) As may be necessary to carry out this chapter, the director, in accordance with the State Civil Service Act, may appoint and fix the compensation of personnel.

(Amended by Stats. 2014, Ch. 840, Sec. 12. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94877

(a) The bureau shall adopt and shall enforce regulations to implement this chapter pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(b) The bureau shall develop and implement an enforcement program, pursuant to Article 18 (commencing with Section 94932) to implement this chapter. The enforcement program shall include a plan for investigating complaints filed with the bureau. The bureau shall contract with the office of the Attorney General, or other appropriate state agency, to establish a process for the bureau’s staff to be trained to investigate complaints, including, but not limited to, the information, evidence, and materials needed to process complaints.

(c) The bureau shall institute training to ensure that its staff are equipped to review and verify the accuracy of the data contained in consumer disclosures, including, but not limited to, the School Performance Fact Sheet.

(d) The bureau shall establish a program to proactively identify unlicensed institutions, identify material or repeated violations of this chapter and regulations implementing this chapter, and take all appropriate legal action.

(Amended by Stats. 2014, Ch. 840, Sec. 13. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94878

(a) The bureau shall establish an Internet Web site that includes at least all of the following information:

(1) An explanation of the bureau’s scope of authority.

(2) (A) A directory of approved institutions, and a link, if feasible, to the Internet Web site of each institution.

(B) For each institution, the directory shall be developed in a manner that allows the user to search by institution and shall include all of the following information:

(i) The status of the institution’s approval to operate.

(ii) The information provided by the institutions, including, but not limited to, the annual report, as required by Section 94934, including the school catalog and the School Performance Fact Sheet. The School Performance Fact Sheet shall be maintained on the directory for at least five years after the date of its submission to the bureau.

(iii) If a law school satisfies the requirements of this chapter regarding a School Performance Fact Sheet by complying with the requirements of Section 94910.5, the bureau shall include the information provided by the institution pursuant to Section 94910.5 on its Internet Web site and shall maintain the information in the same manner as required by clause (ii).

(iv) The disciplinary history of the institution, which shall include, but shall not be limited to, all of the following:

(I) Pending formal accusations filed by the bureau.

(II) Suspensions, revocations, citations, fines, infractions, probations, pending litigation filed by the bureau, and final judgments resulting from litigation filed by the bureau.

(III) Pending or final civil or criminal cases filed by the Attorney General, a city attorney, or a district attorney in this state, or filed in any state by an attorney general or a federal regulatory or prosecutorial agency if the case would be actionable under California or federal law, of which the bureau has received notice.

(IV) Final administrative actions by the United States Department of Education, including orders requiring restitution to students.

(V) All disciplinary actions ordered by an accreditation agency, including any order to show cause, of which the bureau has received notice pursuant to Section 94934 or other information otherwise publicly available of which the bureau has received notice.

(b) The bureau shall maintain the Internet Web site described in subdivision (a). The bureau shall ensure that the information specified in subdivision (a) is kept current. The bureau shall update the Internet Web site at least annually, to coincide with the submission of annual reports by the institutions pursuant to Section 94934.

(c) (1) The bureau shall post on its Internet Web site a list of all institutions that were denied approval to operate, after the denial is final, and describe in clear and conspicuous language the reason the institution was denied approval. The bureau shall include with this list the statement provided in paragraph (2) on its Internet Web site.

(2) “The following institutions were denied approval to operate by the Bureau for Private Postsecondary Education for failing to satisfy the standards relating to educational quality, or consumer protection, or both. These unlicensed institutions are not operating in compliance with the law, and students are strongly discouraged from attending these institutions.”

(Amended by Stats. 2014, Ch. 840, Sec. 14. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94879

The bureau shall conduct an outreach program to secondary school pupils as well as prospective and current private postsecondary students, to provide them with information on how to best select a private postsecondary institution, how to enter into enrollment agreements, how to make informed decisions in the private postsecondary education marketplace, and how to contact the bureau for assistance. The bureau may accomplish the purposes of this section in cooperation with other federal, state, or local entities, or any combination of these entities.

(Amended by Stats. 2014, Ch. 840, Sec. 15. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94880

(a) There is within the bureau a 14-member advisory committee. On or before July 1, 2015, the members of the committee shall be appointed as follows:

(1) Three members, who shall have a demonstrated record of advocacy on behalf of consumers, of which the director, the Senate Committee on Rules, and the Speaker of the Assembly shall each appoint one member.

(2) Two members, who shall be current or past students of institutions, appointed by the director.

(3) Three members, who shall be representatives of institutions, appointed by the director.

(4) Two members, which shall be employers that hire students, appointed by the director.

(5) One public member appointed by the Senate Committee on Rules.

(6) One public member appointed by the Speaker of the Assembly.

(7) Two nonvoting, ex officio members as follows:

(A) The chair of the policy committee of the Assembly with jurisdiction over legislation relating to the bureau or designee appointed by the Speaker of the Assembly.

(B) The chair of the policy committee of the Senate with jurisdiction over legislation relating to the bureau or designee appointed by the Senate Committee on Rules.

(b) (1) A public member shall not, either at the time of his or her appointment or during his or her tenure in office, have any financial interest in any organization currently or previously subject to regulation by the bureau, be a close family member of an employee, officer, or the director of any institution subject to regulation by the bureau, or currently have, or previously have had, a business relationship, in the five years preceding his or her appointment, with any institution subject to regulation by the bureau.

(2) A public member shall not, within the five years immediately preceding his or her appointment, have engaged in pursuits on behalf of an institution or institutional accreditor or have provided representation to the postsecondary educational industry or a profession regulated by the bureau, if he or she is employed in the industry or a member of the profession, respectively, and he or she shall not engage in those pursuits or provide that representation during his or her term of office.

(c) The advisory committee shall examine the oversight functions and operational policies of the bureau and advise the bureau with respect to matters relating to private postsecondary education and the administration of this chapter, including annually reviewing the fee schedule and the equity of the schedule relative to the way institutions are structured, and the licensing and enforcement provisions of this chapter. The advisory committee shall make recommendations with respect to policies, practices, and regulations relating to private postsecondary education, and shall provide any assistance as may be requested by the bureau.

(d) The bureau shall actively seek input from, and consult with, the advisory committee regarding the development of regulations to implement this chapter prior to the adoption, amendment, or repeal of its regulations, and provide the advisory committee with sufficient time to review and comment on those regulations. The bureau shall take into consideration and respond to all feedback provided by members of the advisory committee.

(e) The bureau chief shall attend all advisory committee meetings and shall designate staff to provide ongoing administrative support to the advisory committee.

(f) Until January 1, 2017, the director shall personally attend, and testify and answer questions at, each meeting of the advisory committee.

(g) The advisory committee shall have the same access to records within the Department of Consumer Affairs related to the operation and administration of this chapter as do members of constituent boards of the department in regard to records related to their functions.

(h) Advisory committee meetings shall be subject to the Bagley-Keene Open Meeting Act. Advisory committee meeting materials shall be posted on the Internet.

(i) The advisory committee shall meet at least quarterly and shall appoint a member of the committee to represent the committee for purposes of communicating with the Legislature.

(j) The Department of Consumer Affairs shall review, and revise if necessary, the department’s conflicts of interest regulations to ensure that each advisory committee member is required to disclose conflicts of interest to the public.

(Amended by Stats. 2014, Ch. 840, Sec. 16. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94880.1

(a) (1) The bureau shall establish a task force no later than March 1, 2015, to review standards for educational and training programs specializing in innovative subject matters and instructing students in high-demand technology fields for which there is a demonstrated shortage of skilled employees. The members of the task force may include postsecondary education experts, owners of institutions, consumer advocates focused on education, high technology employers, students of short-term focused high technology training programs, and providers of high technology training in subjects including, but not necessarily limited to, programming, software development, computer science, and coding.

(2) At least two members of the task force shall be members of the advisory committee. One of these members shall serve as chair of the task force.

(3) The task force shall transmit a report with its recommendations and findings to the advisory committee no later than January 1, 2016. The task force’s report shall include, but not necessarily be limited to, all of the following:

(A) Whether students attending institutions should receive certain disclosures prior to enrolling in an educational program offered by those institutions.

(B) Whether the means of reporting student outcomes and the content of those reports are appropriate.

(C) The steps the state may take to promote the growth of high-quality training programs in skills for high technology occupations.

(b) The advisory committee shall review and approve, modify, or reject the report prepared pursuant to paragraph (3) of subdivision (a). The bureau shall provide the approved report to the Legislature no later than July 1, 2016.

(c) The requirement for submitting a report imposed under this subdivision is inoperative on January 1, 2017, pursuant to Section 10231.5 of the Government Code.

(d) The report to be submitted to the Legislature pursuant to subdivision (c) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2014, Ch. 840, Sec. 17. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94881

The bureau may conduct workshops to provide applicants and institutions information on application processes, compliance with this chapter, best practices for providing postsecondary educational programs, and other subjects concerning postsecondary education.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94882

The bureau may empanel visiting committees to assist in evaluating an institution’s application for an approval to operate. The members of visiting committees shall serve at no expense to the state, except that the bureau may reimburse the members of visiting committees for actual travel and per diem expenses incurred during the evaluation. The bureau may seek reimbursement for the travel and per diem costs from the institution that is the subject of an evaluation.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94883

(a) Any individual serving on a visiting committee who provides information to the bureau, or its staff, in the course of evaluating any institution, or who testifies in any administrative hearing arising under this chapter, is entitled to a defense and indemnification in any action arising out of the information or testimony provided as if he or she were a public employee.

(b) Any defense and indemnification shall be solely with respect to the action pursuant to Article 4 (commencing with Section 825) of Chapter 1 of Part 2 of, and Part 7 (commencing with Section 995) of Division 3.6 of Title 1 of, the Government Code.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94884

The bureau is subject to Section 27 of the Business and Professions Code.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 6 - Approval to Operate

94885

(a) The bureau shall adopt by regulation minimum operating standards for an institution that shall reasonably ensure that all of the following occur:

(1) The content of each educational program can achieve its stated objective.

(2) The institution maintains specific written standards for student admissions for each educational program and those standards are related to the particular educational program.

(3) The facilities, instructional equipment, and materials are sufficient to enable students to achieve the educational program’s goals.

(4) The institution maintains a withdrawal policy and provides refunds.

(5) The directors, administrators, and faculty are properly qualified.

(6) The institution is financially sound and capable of fulfilling its commitments to students.

(7) That, upon satisfactory completion of an educational program, the institution gives students a document signifying the degree or diploma awarded.

(8) Adequate records and standard transcripts are maintained and are available to students.

(9) The institution is maintained and operated in compliance with this chapter and all other applicable ordinances and laws.

(b) Except as provided in Section 94855.1, an institution offering a degree must satisfy one of the following requirements:

(i) Accreditation by an accrediting agency recognized by the United States Department of Education, with the scope of that accreditation covering the offering of at least one degree program by the institution.

(ii) An accreditation plan, approved by the bureau, for the institution to become fully accredited within five years of the bureau’s issuance of a provisional approval to operate to the institution. The provisional approval to operate to an unaccredited degree-offering institution shall be in compliance with Section 94885.5.

(Amended by Stats. 2014, Ch. 840, Sec. 18. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94885.1

(a) An institution that is not accredited by an accrediting agency recognized by the United States Department of Education and offering at least one degree program, and that has obtained an approval to operate from the bureau on or before January 1, 2015, shall be required to satisfy at least one of the following no later than July 1, 2015:

(1) Accreditation by an accrediting agency recognized by the United States Department of Education, with the scope of that accreditation covering the offering of at least one degree program by the institution.

(2) Compliance with subdivision (b).

(b) The bureau shall identify institutions that are subject to subdivision (a) and notify those institutions by February 1, 2015, of the accreditation requirements pursuant to this section and that the institution is required provide the following information to the bureau if the institution plans to continue to offer a degree program after July 1, 2015:

(1) An accreditation plan that, at a minimum, identifies an accrediting agency recognized by the United States Department of Education from which the institution will seek accreditation, with the scope of that accreditation covering the offering of at least one degree program, and outlines the process by which the institution will achieve accreditation candidacy or pre-accreditation by July 1, 2017, and full accreditation by July 1, 2020.

(2) Evidence of having achieved accreditation candidacy or pre-accreditation by July 1, 2017.

(3) Evidence of having obtained full accreditation by July 1, 2020.

(4) Any additional documentation the bureau deems necessary.

(c) An institution that satisfies the requirements of subdivision (b) shall comply with all of the following:

(1) Notify students seeking to enroll in the institution, in writing, prior to the execution of the student’s enrollment agreement, that the institution’s approval to offer a degree program is contingent upon the institution being subsequently accredited.

(2) A visiting committee, empaneled by the bureau pursuant to Section 94882, shall review the institution by January 1, 2017, and determine if the institution is likely to achieve full accreditation by July 1, 2020. If the visiting committee finds the institution deficient in its accreditation plan, the bureau may prohibit the institution from enrolling new students in its degree program or programs, and require the execution of a teach-out plan for its enrolled students.

(d) Any institution that fails to comply with the requirements of this section by the dates provided, as required, shall have its approval to operate automatically suspended on the applicable date. The bureau shall issue an order suspending the institution and that suspension shall not be lifted until the institution complies with the requirements of this section. A suspended institution shall not enroll new students in any of its degree programs, and shall execute a teach-out plan for its enrolled students.

(e) The bureau shall adopt emergency regulations for purposes of implementing this section. The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code. These emergency regulations shall become law through the regular rulemaking process within one year of the enactment of this section.

(f)  This section shall remain in effect until January 1, 2021, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2021, deletes or extends that date.

(Added by Stats. 2014, Ch. 840, Sec. 19. Effective January 1, 2015. Repealed as of January 1, 2021, by its own provisions.)



94885.5

(a) If an institution that has not been accredited by an accrediting agency recognized by the United States Department of Education seeks to offer one or more degree programs, the institution shall satisfy the following requirements in order to be issued a provisional approval to operate from the bureau:

(1) The institution may not offer more than two degree programs during the term of its provisional approval to operate.

(2) The institution shall submit an accreditation plan, approved by the bureau, for the institution to become fully accredited within five years of issuance of its provisional approval to operate. The plan shall include, at a minimum, identification of an accreditation agency recognized by the United States Department of Education, from which the institution plans to seek accreditation, and outline the process by which the institution will achieve accreditation candidacy or pre-accreditation within two years, and full accreditation within five years, of issuance of its provisional approval.

(3) The institution shall submit to the bureau all additional documentation the bureau deems necessary to determine if the institution will become fully accredited within five years of issuance of its provisional approval to operate.

(b) If an institution is granted a provisional approval to operate pursuant to subdivision (a), the following is required:

(1) Students seeking to enroll in that institution shall be notified in writing by the institution, prior to the execution of the student’s enrollment agreement, that the institution’s approval to operate is contingent upon it being subsequently accredited.

(2) Within the first two years of issuance of the provisional approval, a visiting committee, empaneled by the bureau pursuant to Section 94882, shall review the institution’s application for approval and its accreditation plan, and make a recommendation to the bureau regarding the institution’s progress to achieving full accreditation.

(3) The institution shall provide evidence of accreditation candidacy or pre-accreditation within two years of issuance of its provisional approval, and evidence of accreditation within five years of issuance of its provisional approval, with the scope of that accreditation covering the offering of at least one degree program.

(c) An institution required to comply with this section that fails to do so by the dates provided, as required, shall have its provisional approval to operate automatically suspended on the applicable date. The bureau shall issue an order suspending the institution and that suspension shall not be lifted until the institution complies with the requirements of this section. A suspended institution shall not enroll new students in any of its degree programs and shall execute a teach-out plan for its enrolled students.

(d) An institution issued a provisional approval under this section is required to comply with all other laws and regulations.

(e) The bureau shall adopt emergency regulations for purposes of implementing this section. The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code. These emergency regulations shall become law through the regular rulemaking process within one year of the enactment of this section.

(Added by Stats. 2014, Ch. 840, Sec. 20. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94886

Except as exempted in Article 4 (commencing with Section 94874) or in compliance with the transition provisions in Article 2 (commencing with Section 94802), a person shall not open, conduct, or do business as a private postsecondary educational institution in this state without obtaining an approval to operate under this chapter.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94887

An approval to operate shall be granted only after an applicant has presented sufficient evidence to the bureau, and the bureau has independently verified the information provided by the applicant through site visits or other methods deemed appropriate by the bureau, that the applicant has the capacity to satisfy the minimum operating standards. The bureau shall deny an application for an approval to operate if the application does not satisfy those standards.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94888

(a) The bureau shall adopt by regulation both of the following:

(1) The process and procedures whereby an institution seeking approval to operate may apply for and obtain an approval to operate.

(2) The process and procedures governing the bureau’s approval and denial of applications for approval to operate, including the process and procedures whereby an applicant for which an application has been denied may appeal that denial.

(b) The bureau shall, by regulation, establish both of the following:

(1) A process for issuing a notification of a denial of an approval to operate to an institution that submits an application for approval to operate and for which that application is denied. The notification of denial shall include a statement of reasons for the denial.

(2) Application processing goals and timelines to ensure an institution that has submitted a complete application for approval to operate has that application promptly reviewed for compliance within 30 days of bureau receipt of the application, or within an appropriate timeline as determined by the bureau. The timelines shall ensure that an institution that has submitted a complete and compliant application receives approval within 30 days of the application being deemed compliant by the bureau, or within an appropriate timeline as determined by the bureau.

(Amended by Stats. 2014, Ch. 840, Sec. 21. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94889

Except as provided in subdivision (b) of Section 94890, an approval to operate shall be for a term of five years.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94890

(a) (1) The bureau shall grant an institution that is accredited an approval to operate by means of its accreditation.

(2) The bureau shall adopt by regulation the process and procedures whereby an institution that is accredited may apply for and obtain an approval by means of that accreditation. The bureau shall establish application processing goals and timelines to ensure that an institution that has submitted a complete application for approval to operate by means of its accreditation has that application promptly reviewed for compliance within 30 days of the bureau’s receipt of the application or within an appropriate timeline as determined by the bureau. The timelines shall ensure that an institution that has submitted a complete and compliant application receives approval within 30 days of the application being deemed compliant by the bureau, or within an appropriate timeline as determined by the bureau.

(b) The term of an approval to operate pursuant to this section shall be coterminous with the term of accreditation. Upon renewal of the institution’s accreditation, the institution shall submit verification to the bureau, on a form provided by the bureau, that the institution’s accreditation has been renewed.

(c) Institutions that are granted an approval to operate by means of the institution’s accreditation shall comply with all other applicable requirements in this chapter.

(Amended by Stats. 2014, Ch. 840, Sec. 22. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94891

(a) The bureau shall adopt by regulation the process and procedures whereby an institution may obtain a renewal of an approval to operate.

(b) To be granted a renewal of an approval to operate, the institution shall demonstrate its continued capacity to meet the minimum operating standards.

(c) (1) An institution that is denied renewal of an approval to operate may file an appeal in accordance with the procedures established by the bureau pursuant to Section 94888.

(2) An institution that has filed an appeal of a denial of a renewal application may continue to operate during the appeal process, but must disclose in a written statement, approved by the bureau, to all current and prospective students, that the institution’s application for renewal of approval to operate was denied by the bureau because the bureau determined the application did not satisfy the requirements to operate in California, that the institution is appealing the bureau’s decision, and that the loss of the appeal may result in the institution’s closure.

(3) If the bureau determines that the continued operation of the institution during the appeal process poses a significant risk of harm to students, the bureau shall make an emergency decision pursuant to its authority provided in Section 94938.

(Amended by Stats. 2014, Ch. 840, Sec. 23. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94892

If an agency of this state other than the bureau or of the federal government provides an approval to offer an educational program and the institution already has a valid approval to operate issued by the bureau, that agency’s educational program approval may satisfy the requirements of this article without any further review by the bureau. The bureau may incorporate that educational program into the institution’s approval to operate when the bureau receives documentation signifying the conferral of the educational program approval by that agency.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 7 - Substantive Changes to an Approval to Operate

94893

If an institution intends to make a substantive change to its approval to operate, the institution shall receive prior authorization from the bureau. Except as provided in subdivision (a) of Section 94896, if the institution makes the substantive change without prior bureau authorization, the institution’s approval to operate may be suspended or revoked.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94894

The following changes to an approval to operate are considered substantive changes and require prior authorization:

(a) A change in educational objectives, including an addition of a new diploma or a degree educational program unrelated to the approved educational programs offered by the institution.

(b) A change in ownership.

(c) A change in control.

(d) A change in business organization form.

(e) A change of location.

(f) A change of name.

(g) A significant change in the method of instructional delivery.

(h) An addition of a separate branch more than five miles from the main or branch campus.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94895

The bureau shall, by January 1, 2011, adopt by regulation the process and procedures whereby an institution shall seek authorization for substantive changes to an approval to operate.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94896

(a) An institution that has been granted an approval to operate by means of accreditation shall only make a substantive change in accordance with the institution’s accreditation standards.

(b) The institution shall notify the bureau of the substantive change on a form provided by the bureau.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 8 - Fair Business Practices

94897

An institution shall not do any of the following:

(a) Use, or allow the use of, any reproduction or facsimile of the Great Seal of the State of California on a diploma.

(b) Promise or guarantee employment, or otherwise overstate the availability of jobs upon graduation.

(c) Advertise concerning job availability, degree of skill, or length of time required to learn a trade or skill unless the information is accurate and not misleading.

(d) Advertise, or indicate in promotional material, without including the fact that the educational programs are delivered by means of distance education if the educational programs are so delivered.

(e) Advertise, or indicate in promotional material, that the institution is accredited, unless the institution has been accredited by an accrediting agency.

(f) Solicit students for enrollment by causing an advertisement to be published in “help wanted” columns in a magazine, newspaper, or publication, or use “blind” advertising that fails to identify the institution.

(g) Offer to compensate a student to act as an agent of the institution with regard to the solicitation, referral, or recruitment of any person for enrollment in the institution, except that an institution may award a token gift to a student for referring an individual, provided that the gift is not in the form of money, no more than one gift is provided annually to a student, and the gift’s cost is not more than one hundred dollars ($100).

(h) Pay any consideration to a person to induce that person to sign an enrollment agreement for an educational program.

(i) Use a name in any manner improperly implying any of the following:

(1) The institution is affiliated with any government agency, public or private corporation, agency, or association if it is not, in fact, thus affiliated.

(2) The institution is a public institution.

(3) The institution grants degrees, if the institution does not grant degrees.

(j) In any manner make an untrue or misleading change in, or untrue or misleading statement related to, a test score, grade or record of grades, attendance record, record indicating student completion, placement, employment, salaries, or financial information, including any of the following:

(1) A financial report filed with the bureau.

(2) Information or records relating to the student’s eligibility for student financial aid at the institution.

(3) Any other record or document required by this chapter or by the bureau.

(k) Willfully falsify, destroy, or conceal any document of record while that document of record is required to be maintained by this chapter.

(l) Use the terms “approval,” “approved,” “approval to operate,” or “approved to operate” without stating clearly and conspicuously that approval to operate means compliance with state standards as set forth in this chapter. If the bureau has granted an institution approval to operate, the institution may indicate that the institution is “licensed” or “licensed to operate,” but may not state or imply either of the following:

(1) The institution or its educational programs are endorsed or recommended by the state or by the bureau.

(2) The approval to operate indicates that the institution exceeds minimum state standards as set forth in this chapter.

(m) Direct any individual to perform an act that violates this chapter, to refrain from reporting unlawful conduct to the bureau or another government agency, or to engage in any unfair act to persuade a student not to complain to the bureau or another government agency.

(n) Compensate an employee involved in recruitment, enrollment, admissions, student attendance, or sales of educational materials to students on the basis of a commission, commission draw, bonus, quota, or other similar method related to the recruitment, enrollment, admissions, student attendance, or sales of educational materials to students, except as provided in paragraph (1) or (2):

(1) If the educational program is scheduled to be completed in 90 days or less, the institution shall pay compensation related to a particular student only if that student completes the educational program.

(2) For institutions participating in the federal student financial aid programs, this subdivision shall not prevent the payment of compensation to those involved in recruitment, admissions, or the award of financial aid if those payments are in conformity with federal regulations governing an institution’s participation in the federal student financial aid programs.

(o) Require a prospective student to provide personal contact information in order to obtain, from the institution’s Internet Web site, educational program information that is required to be contained in the school catalog or any information required pursuant to the consumer information requirements of Title IV of the federal Higher Education Act of 1965, and any amendments thereto.

(p) Offer an associate, baccalaureate, master’s, or doctoral degree without disclosing to prospective students prior to enrollment whether the institution or the degree program is unaccredited and any known limitation of the degree, including, but not limited to, all of the following:

(1) Whether a graduate of the degree program will be eligible to sit for the applicable licensure exam in California and other states.

(2) A statement that reads: “A degree program that is unaccredited or a degree from an unaccredited institution is not recognized for some employment positions, including, but not limited to, positions with the State of California.”

(3) That a student enrolled in an unaccredited institution is not eligible for federal financial aid programs.

(Amended by Stats. 2012, Ch. 585, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2017, pursuant to Section 94950.)



94898

(a) An institution shall not merge classes unless all of the students have received the same amount of instruction. This subdivision does not prevent the placement of students, who are enrolled in different educational programs, in the same class if that class is part of each of the educational programs and the placement in a merged class will not impair the students’ learning of the subject matter of the class.

(b) After a student has enrolled in an educational program, the institution shall not do either of the following:

(1) Make any unscheduled suspension of any class unless caused by circumstances beyond the institution’s control.

(2) Change the day or time during the period of attendance in which any class is offered to a day when the student is not scheduled to attend the institution or to a time that is outside of the range of time that the student is scheduled to attend the institution on the day for which the change is proposed unless at least 90 percent of the students who are enrolled consent to the change and the institution offers full refunds to the students who do not consent to the change. For the purpose of this paragraph, “range of time” means the period beginning with the time at which the student’s first scheduled class session for the day is set to start and ending with the time the student’s last scheduled class session for that day is set to finish.

(c) If an institution enrolls a student in an educational program that is conducted at a specific site at the time of enrollment, the institution shall not convert the educational program to another method of delivery, such as by means of distance education. This subdivision does not apply to an educational program that also includes a distance education component, if the student is notified during the enrollment process, in writing, that the program contains a distance education component.

(d) An institution shall not move the location of class instruction more than 25 miles from the location of instruction at the time of enrollment unless any of the following occur:

(1) The institution discloses in writing to each student before enrollment in the educational program that the location of instruction will change after the educational program begins and the address of the new location.

(2) The institution applies for, and the bureau grants, approval to change the location. The bureau shall grant the application within 60 days if the bureau, after notice to affected students and an opportunity for them to be heard as prescribed by the bureau, concludes that the change in location would not be unfair or unduly burdensome to students. The bureau may grant approval to change the location subject to reasonable conditions, such as requiring the institution to provide transportation, transportation costs, or refunds to adversely affected students.

(3) The institution offers a full refund to students enrolled in the educational program who do not voluntarily consent to the change.

(4) An unforeseeable and unavoidable circumstance outside of the control of the institution requires the change in the location of instruction.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94899

If an institution offers an educational program in a profession, occupation, trade, or career field that requires licensure in this state, the institution shall have an educational program approval from the appropriate state licensing agency to conduct that educational program in order that a student who completes the educational program, except as provided in Section 94905, is eligible to sit for any required licensure examination.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94899.5

(a) Institutions that offer short-term programs designed to be completed in one term or four months, whichever is less, may require payment of all tuition and fees on the first day of instruction.

(b) For those programs designed to be four months or longer, an institution shall not require more than one term or four months of advance payment of tuition at a time. When 50 percent of the program has been offered, the institution may require full payment.

(c) The limitations in this section shall not apply to any funds received by an institution through federal and state student financial aid grant and loan programs, or through any other federal or state programs.

(d) An institution that provides private institutional loan funding to a student shall ensure that the student is not obligated for indebtedness that exceeds the total charges for the current period of attendance.

(e) At the student’s option, an institution may accept payment in full for tuition and fees, including any funds received through institutional loans, after the student has been accepted and enrolled and the date of the first class session is disclosed on the enrollment agreement.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 9 - Recordkeeping

94900

(a) An institution shall maintain records of the name, address, e-mail address, and telephone number of each student who is enrolled in an educational program in that institution.

(b) An institution shall maintain, for each student granted a degree or certificate by that institution, permanent records of all of the following:

(1) The degree or certificate granted and the date on which that degree or certificate was granted.

(2) The courses and units on which the certificate or degree was based.

(3) The grades earned by the student in each of those courses.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94900.5

An institution shall maintain, for a period of not less than five years, at its principal place of business in this state, complete and accurate records of all of the following information:

(a) The educational programs offered by the institution and the curriculum for each.

(b) The names and addresses of the members of the institution’s faculty and records of the educational qualifications of each member of the faculty.

(c) Any other records required to be maintained by this chapter, including, but not limited to, records maintained pursuant to Article 16 (commencing with Section 94928).

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94900.7

The recordkeeping requirements of this article shall not apply to an institution that is accredited, if the recordkeeping requirements of the accrediting organization are substantially similar to the recordkeeping requirements of this article, as determined by the bureau.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 10 - Recruiters

94901

(a) An institution’s recruiters shall be employees.

(b) (1) An institution shall issue identification to each recruiter identifying the recruiter and the institution.

(2) The recruiter shall have the issued identification with him or her while recruiting.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 11 - Enrollment Agreements and Disclosures

94902

(a) A student shall enroll solely by means of executing an enrollment agreement. The enrollment agreement shall be signed by the student and by an authorized employee of the institution.

(b) An enrollment agreement is not enforceable unless all of the following requirements are met:

(1) The student has received the institution’s catalog and School Performance Fact Sheet prior to signing the enrollment agreement.

(2) At the time of the execution of the enrollment agreement, the institution held a valid approval to operate.

(3) Prior to the execution of the enrollment agreement, the student and the institution have signed and dated the information required to be disclosed in the Student Performance Fact Sheet pursuant to subdivisions (a) to (d), inclusive, of Section 94910. Each of these items in the Student Performance Fact Sheet shall include a line for the student to initial and shall be initialed and dated by the student.

(c) A student shall receive a copy of the signed enrollment agreement, in writing or electronically, regardless of whether total charges are paid by the student.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94903

A student may not waive any term or receipt of any disclosure required by this article.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94904

(a) Before an ability-to-benefit student may execute an enrollment agreement, the institution shall have the student take an independently administered examination from the list of examinations prescribed as of July 1, 2012, by the United States Department of Education pursuant to Section 484(d) of the federal Higher Education Act of 1965 (20 U.S.C. Sec. 1070a et seq.). The student shall not enroll unless the student achieves a score, as specified by the United States Department of Education, demonstrating that the student may benefit from the education and training being offered.

(b) If the United States Department of Education does not have a list of relevant examinations that pertain to the intended occupational training, the bureau may publish its own list of acceptable examinations and required passing scores.

(Amended by Stats. 2014, Ch. 840, Sec. 24. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94905

(a) During the enrollment process, an institution offering educational programs designed to lead to positions in a profession, occupation, trade, or career field requiring licensure in this state shall exercise reasonable care to determine if the student will not be eligible to obtain licensure in the profession, occupation, trade, or career field at the time of the student’s graduation and shall provide all students enrolled in those programs with a written copy of the requirements for licensure established by the state, including any applicable course requirements established by the state. If the minimum course requirements of the institution exceed the minimum requirements for state licensure, the institution shall disclose this information, including a list of those courses that are not required for state licensure. The institution shall not execute an enrollment agreement with a student that is known to be ineligible for licensure, unless the student’s stated objective is other than licensure.

(b) During the enrollment process, an institution may discuss internships and student jobs available to the student during the student’s attendance at the institution. If the institution discusses internships and student jobs, the institution shall disclose the number of requests for internship and student job placement assistance received by the institution during the immediately preceding calendar year and the number of actual placements during that year.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94906

(a) An enrollment agreement shall be written in language that is easily understood. If English is not the student’s primary language, and the student is unable to understand the terms and conditions of the enrollment agreement, the student shall have the right to obtain a clear explanation of the terms and conditions and all cancellation and refund policies in his or her primary language.

(b) If the recruitment leading to enrollment was conducted in a language other than English, the enrollment agreement, disclosures, and statements shall be in that language.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94907

An enrollment agreement shall not contain a provision that requires a student to invoke an internal institutional dispute procedure before enforcing any contractual or other legal rights or remedies.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94908

Any information or statement required by this article to be included in the catalog, School Performance Fact Sheet, or enrollment agreement shall be printed in at least the same size font as the majority of the text in that document.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94909

(a) Except as provided in subdivision (d), prior to enrollment, an institution shall provide a prospective student, either in writing or electronically, with a school catalog containing, at a minimum, all of the following:

(1) The name, address, telephone number, and, if applicable, Internet Web site address of the institution.

(2) Except as specified in Article 2 (commencing with Section 94802), a statement that the institution is a private institution and that it is approved to operate by the bureau.

(3) The following statements:

(A) “Any questions a student may have regarding this catalog that have not been satisfactorily answered by the institution may be directed to the Bureau for Private Postsecondary Education at (address), Sacramento, CA (ZIP Code), (Internet Web site address), (telephone and fax numbers).”

(B) “As a prospective student, you are encouraged to review this catalog prior to signing an enrollment agreement. You are also encouraged to review the School Performance Fact Sheet, which must be provided to you prior to signing an enrollment agreement.”

(C) “A student or any member of the public may file a complaint about this institution with the Bureau for Private Postsecondary Education by calling (toll-free telephone number) or by completing a complaint form, which can be obtained on the bureau’s Internet Web site (Internet Web site address).”

(4) The address or addresses where class sessions will be held.

(5) A description of the programs offered and a description of the instruction provided in each of the courses offered by the institution, the requirements for completion of each program, including required courses, any final tests or examinations, any required internships or externships, and the total number of credit hours, clock hours, or other increments required for completion.

(6) If the educational program is designed to lead to positions in a profession, occupation, trade, or career field requiring licensure in this state, a notice to that effect and a list of the requirements for eligibility for licensure.

(7) Information regarding the faculty and their qualifications.

(8) A detailed description of institutional policies in the following areas:

(A) Admissions policies, including the institution’s policies regarding the acceptance of credits earned at other institutions or through challenge examinations and achievement tests, admissions requirements for ability-to-benefit students, and a list describing any transfer or articulation agreements between the institution and any other college or university that provides for the transfer of credits earned in the program of instruction. If the institution has not entered into an articulation or transfer agreement with any other college or university, the institution shall disclose that fact.

(B) Cancellation, withdrawal, and refund policies, including an explanation that the student has the right to cancel the enrollment agreement and obtain a refund of charges paid through attendance at the first class session, or the seventh day after enrollment, whichever is later. The text shall also include a description of the procedures that a student is required to follow to cancel the enrollment agreement or withdraw from the institution and obtain a refund consistent with the requirements of Article 13 (commencing with Section 94919).

(C) Probation and dismissal policies.

(D) Attendance policies.

(E) Leave-of-absence policies.

(9) The schedule of total charges for a period of attendance and an estimated schedule of total charges for the entire educational program.

(10) A statement reporting whether the institution participates in federal and state financial aid programs, and if so, all consumer information that is required to be disclosed to the student pursuant to the applicable federal and state financial aid programs.

(11) A statement specifying that, if a student obtains a loan to pay for an educational program, the student will have the responsibility to repay the full amount of the loan plus interest, less the amount of any refund, and that, if the student has received federal student financial aid funds, the student is entitled to a refund of the moneys not paid from federal student financial aid program funds.

(12) A statement specifying whether the institution has a pending petition in bankruptcy, is operating as a debtor in possession, has filed a petition within the preceding five years, or has had a petition in bankruptcy filed against it within the preceding five years that resulted in reorganization under Chapter 11 of the United States Bankruptcy Code (11 U.S.C. Sec. 1101 et seq.).

(13) If the institution provides placement services, a description of the nature and extent of the placement services.

(14) A description of the student’s rights and responsibilities with respect to the Student Tuition Recovery Fund. This statement shall specify that it is a state requirement that a student who pays his or her tuition is required to pay a state-imposed assessment for the Student Tuition Recovery Fund. This statement shall also describe the purpose and operation of the Student Tuition Recovery Fund and the requirements for filing a claim against the Student Tuition Recovery Fund.

(15) The following statement:

“NOTICE CONCERNING TRANSFERABILITY OF CREDITS AND CREDENTIALS EARNED AT OUR INSTITUTION

The transferability of credits you earn at (name of institution) is at the complete discretion of an institution to which you may seek to transfer. Acceptance of the (degree, diploma, or certificate) you earn in (name of educational program) is also at the complete discretion of the institution to which you may seek to transfer. If the (credits or degree, diploma, or certificate) that you earn at this institution are not accepted at the institution to which you seek to transfer, you may be required to repeat some or all of your coursework at that institution. For this reason you should make certain that your attendance at this institution will meet your educational goals. This may include contacting an institution to which you may seek to transfer after attending (name of institution) to determine if your (credits or degree, diploma, or certificate) will transfer.”

(16) A statement specifying whether the institution, or any of its degree programs, are accredited by an accrediting agency recognized by the United States Department of Education. If the institution is unaccredited and offers an associate, baccalaureate, master’s, or doctoral degree, or is accredited and offers an unaccredited program for an associate, baccalaureate, master’s, or doctoral degree, the statement shall disclose the known limitations of the degree program, including, but not limited to, all of the following:

(A) Whether a graduate of the degree program will be eligible to sit for the applicable licensure exam in California and other states.

(B) A degree program that is unaccredited or a degree from an unaccredited institution is not recognized for some employment positions, including, but not limited to, positions with the State of California.

(C) That a student enrolled in an unaccredited institution is not eligible for federal financial aid programs.

(b) If the institution has a general student brochure, the institution shall provide that brochure to the prospective student prior to enrollment. In addition, if the institution has a program-specific student brochure for the program in which the prospective student seeks to enroll, the institution shall provide the program-specific student brochure to the prospective student prior to enrollment.

(c) An institution shall provide the school catalog to any person upon request. In addition, if the institution has student brochures, the institution shall disclose the requested brochures to any interested person upon request.

(d) An accredited institution is not required to provide a School Performance Fact Sheet to a prospective student who is not a California resident, not residing in California at the time of his or her enrollment, and enrolling in an accredited distance learning degree program offered by the institution, if the institution complies with all federal laws, the applicable laws of the state where the student is located, and other appropriate laws, including, but not limited to, consumer protection and student disclosure requirements.

(Amended by Stats. 2014, Ch. 840, Sec. 25. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94910

Except as provided in subdivision (d) of Section 94909 and Section 94910.5, prior to enrollment, an institution shall provide a prospective student with a School Performance Fact Sheet containing, at a minimum, the following information, as it relates to the educational program:

(a) Completion rates, as calculated pursuant to Article 16 (commencing with Section 94928).

(b) Placement rates for each educational program, as calculated pursuant to Article 16 (commencing with Section 94928), if the educational program is designed to lead to, or the institution makes any express or implied claim related to preparing students for, a recognized career, occupation, vocation, job, or job title.

(c) License examination passage rates for programs leading to employment for which passage of a state licensing examination is required, as calculated pursuant to Article 16 (commencing with Section 94928).

(d) Salary or wage information, as calculated pursuant to Article 16 (commencing with Section 94928).

(e) If a program is too new to provide data for any of the categories listed in this subdivision, the institution shall state on its fact sheet: “This program is new. Therefore, the number of students who graduate, the number of students who are placed, or the starting salary you can earn after finishing the educational program are unknown at this time. Information regarding general salary and placement statistics may be available from government sources or from the institution, but is not equivalent to actual performance data.”

(f) All of the following:

(1) A description of the manner in which the figures described in subdivisions (a) to (d), inclusive, are calculated or a statement informing the reader of where he or she may obtain a description of the manner in which the figures described in subdivisions (a) to (d), inclusive, are calculated.

(2) A statement informing the reader of where he or she may obtain from the institution a list of the employment positions determined to be within the field for which a student received education and training for the calculation of job placement rates as required by subdivision (b).

(3) A statement informing the reader of where he or she may obtain from the institution a list of the objective sources of information used to substantiate the salary disclosure as required by subdivision (d).

(g) The following statements:

(1) “This fact sheet is filed with the Bureau for Private Postsecondary Education. Regardless of any information you may have relating to completion rates, placement rates, starting salaries, or license exam passage rates, this fact sheet contains the information as calculated pursuant to state law.”

(2) “Any questions a student may have regarding this fact sheet that have not been satisfactorily answered by the institution may be directed to the Bureau for Private Postsecondary Education at (address), Sacramento, CA (ZIP Code), (Internet Web site address), (telephone and fax numbers).”

(h) If the institution participates in federal financial aid programs, the most recent three-year cohort default rate reported by the United States Department of Education for the institution and the percentage of enrolled students receiving federal student loans.

(i) Data and information disclosed pursuant to subdivisions (a) to (d), inclusive, is not required to include students who satisfy the qualifications specified in subdivision (d) of Section 94909, but an institution shall disclose whether the data, information, or both provided in its fact sheet excludes students pursuant to this subdivision. An institution shall not actively use data specific to the fact sheet in its recruitment materials or other recruitment efforts of students who are not California residents and do not reside in California at the time of their enrollment.

(Amended by Stats. 2014, Ch. 840, Sec. 26. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94910.5

(a) Notwithstanding any other law, a law school that meets the criteria of subdivision (b) shall be deemed to satisfy the requirements of this chapter regarding a School Performance Fact Sheet by doing all of the following:

(1) Complying with Standard 509 of the American Bar Association’s Standards and Rules of Procedure for Approval of Law Schools, as that standard may be amended.

(2) Providing completion rates of students and placement rates, bar passage rates, and salary and wage information of graduates to prospective students prior to enrollment through the law school application process administered by the Law School Admission Council.

(3) (A) Providing to prospective students any additional information required to be reported on a School Performance Fact Sheet that is not reported pursuant to paragraphs (1) and (2), including, but not limited to, the most recent three-year cohort default rate reported by the United States Department of Education for the law school and the percentage of enrolled students receiving federal student loans.

(B) If the law school’s three-year cohort default rate reported by the United States Department of Education is aggregated with the three-year cohort default rate of an institution to which the law school belongs, then the law school shall provide to prospective students the law school’s three-year cohort default rate disaggregated from the institution’s three-year cohort default rate.

(C) The law school shall, at a minimum, provide the information described in this paragraph to prospective students by clearly posting the information in a conspicuous location on the law school’s Internet Web site.

(4) Annually providing the information required to be disclosed pursuant to this subdivision to the bureau.

(b) Subdivision (a) shall apply to a law school that meets all of the following criteria:

(1) The law school is accredited by the Council of the Section of Legal Education and Admissions to the Bar of the American Bar Association.

(2) The law school is owned by an institution authorized to operate by the bureau.

(3) The law school reports graduate salary information and other information to the National Association for Law Placement.

(4) The law school is approved to operate by the bureau pursuant to Section 94874.8.

(Added by Stats. 2014, Ch. 176, Sec. 2. Effective July 23, 2014. Repealed as of January 1, 2017, pursuant to Section 94950.)



94911

An enrollment agreement shall include, at a minimum, all of the following:

(a) The name of the institution and the name of the educational program, including the total number of credit hours, clock hours, or other increment required to complete the educational program.

(b) A schedule of total charges, including a list of any charges that are nonrefundable and the student’s obligations to the Student Tuition Recovery Fund, clearly identified as nonrefundable charges.

(c) In underlined capital letters on the same page of the enrollment agreement in which the student’s signature is required, the total charges for the current period of attendance, the estimated total charges for the entire educational program, and the total charges the student is obligated to pay upon enrollment.

(d) A clear and conspicuous statement that the enrollment agreement is legally binding when signed by the student and accepted by the institution.

(e) (1) A disclosure with a clear and conspicuous caption, “STUDENT’S RIGHT TO CANCEL,” under which it is explained that the student has the right to cancel the enrollment agreement and obtain a refund of charges paid through attendance at the first class session, or the seventh day after enrollment, whichever is later.

(2) The disclosure shall contain the institution’s refund policy and a statement that, if the student has received federal student financial aid funds, the student is entitled to a refund of moneys not paid from federal student financial aid program funds.

(3) The text shall also include a description of the procedures that a student is required to follow to cancel the enrollment agreement or withdraw from the institution and obtain a refund.

(f) A statement specifying that, if the student obtains a loan to pay for an educational program, the student will have the responsibility to repay the full amount of the loan plus interest, less the amount of any refund.

(g) A statement specifying that, if the student is eligible for a loan guaranteed by the federal or state government and the student defaults on the loan, both of the following may occur:

(1) The federal or state government or a loan guarantee agency may take action against the student, including applying any income tax refund to which the person is entitled to reduce the balance owed on the loan.

(2) The student may not be eligible for any other federal student financial aid at another institution or other government assistance until the loan is repaid.

(h) The transferability disclosure that is required to be included in the school catalog, as specified in paragraph (15) of subdivision (a) of Section 94909.

(i) (1) The following statement: “Prior to signing this enrollment agreement, you must be given a catalog or brochure and a School Performance Fact Sheet, which you are encouraged to review prior to signing this agreement. These documents contain important policies and performance data for this institution. This institution is required to have you sign and date the information included in the School Performance Fact Sheet relating to completion rates, placement rates, license examination passage rates, salaries or wages, and the most recent three-year cohort default rate, if applicable, prior to signing this agreement.”

(2) Immediately following the statement required by paragraph (1), a line for the student to initial, including the following statement: “I certify that I have received the catalog, School Performance Fact Sheet, and information regarding completion rates, placement rates, license examination passage rates, salary or wage information, and the most recent three-year cohort default rate, if applicable, included in the School Performance Fact sheet, and have signed, initialed, and dated the information provided in the School Performance Fact Sheet.”

(j) The following statements:

(1) “Any questions a student may have regarding this enrollment agreement that have not been satisfactorily answered by the institution may be directed to the Bureau for Private Postsecondary Education at (address), Sacramento, CA (ZIP Code), (Internet Web site address), (telephone and fax numbers).”

(2) “A student or any member of the public may file a complaint about this institution with the Bureau for Private Postsecondary Education by calling (toll-free telephone number) or by completing a complaint form, which can be obtained on the bureau’s Internet Web site (Internet Web site address).”

(k) The following statement above the space for the student’s signature:

“I understand that this is a legally binding contract. My signature below certifies that I have read, understood, and agreed to my rights and responsibilities, and that the institution’s cancellation and refund policies have been clearly explained to me.”

(Amended by Stats. 2012, Ch. 585, Sec. 4. Effective January 1, 2013. Repealed as of January 1, 2017, pursuant to Section 94950.)



94912

Prior to the execution of an enrollment agreement, the information required to be disclosed pursuant to subdivisions (a) to (d), inclusive, of Section 94910 shall be signed and dated by the institution and the student. Each of these items shall also be initialed and dated by the student.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94913

(a) An institution that maintains an Internet Web site shall provide on that Internet Web site all of the following:

(1) The school catalog.

(2) A School Performance Fact Sheet for each educational program offered by the institution.

(3) Student brochures offered by the institution.

(4) A link to the bureau’s Internet Web site.

(5) The institution’s most recent annual report submitted to the bureau.

(b) An institution shall include information concerning where students may access the bureau’s Internet Web site anywhere the institution identifies itself as being approved by the bureau.

(Added by Stats. 2012, Ch. 585, Sec. 5. Effective January 1, 2013. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 12 - Consumer Loans to Students

94916

An institution extending credit or lending money to an individual for institutional and noninstitutional charges for an educational program shall cause any note, instrument, or other evidence of indebtedness taken in connection with that extension of credit or loan to be conspicuously marked on its face in at least 12-point type with the following notice:

“NOTICE”

“You may assert against the holder of the promissory note you signed in order to finance the cost of the educational program all of the claims and defenses that you could assert against this institution, up to the amount you have already paid under the promissory note.”

(Amended by Stats. 2014, Ch. 840, Sec. 27. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94917

A note, instrument, or other evidence of indebtedness relating to payment for an educational program is not enforceable by an institution unless, at the time of execution of the note, instrument, or other evidence of indebtedness, the institution held an approval to operate.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94918

In making consumer loans to students, an institution shall also comply with the requirements of the Federal Truth in Lending Act pursuant to Title 15 of the United States Code.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 13 - Cancellations, Withdrawals, and Refunds

94919

(a) An institution that participates in the federal student financial aid programs complies with this article by complying with applicable regulations of the federal student financial aid programs under Title IV of the federal Higher Education Act of 1965.

(b) The institution shall advise each student that a notice of cancellation shall be in writing, and that a withdrawal may be effectuated by the student’s written notice or by the student’s conduct, including, but not necessarily limited to, a student’s lack of attendance.

(c) The institution shall also provide a pro rata refund of nonfederal student financial aid program moneys paid for institutional charges to students who have completed 60 percent or less of the period of attendance.

(d) Institutions shall refund 100 percent of the amount paid for institutional charges, less a reasonable deposit or application fee not to exceed two hundred fifty dollars ($250), if notice of cancellation is made through attendance at the first class session, or the seventh day after enrollment, whichever is later.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94920

An institution that does not participate in the federal student financial aid programs shall do all of the following:

(a) The institution shall advise each student that a notice of cancellation shall be in writing, and that a withdrawal may be effectuated by the student’s written notice or by the student’s conduct, including, but not necessarily limited to, a student’s lack of attendance.

(b) Institutions shall refund 100 percent of the amount paid for institutional charges, less a reasonable deposit or application fee not to exceed two hundred fifty dollars ($250), if notice of cancellation is made through attendance at the first class session, or the seventh day after enrollment, whichever is later.

(c) The bureau may adopt by regulation a different method of calculation for instruction delivered by other means, including, but not necessarily limited to, distance education.

(d) The institution shall have a refund policy for the return of unearned institutional charges if the student cancels an enrollment agreement or withdraws during a period of attendance. The refund policy for students who have completed 60 percent or less of the period of attendance shall be a pro rata refund.

(e) The institution shall pay or credit refunds within 45 days of a student’s cancellation or withdrawal.

(Amended by Stats. 2011, Ch. 167, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 94950.)



94921

An institution offering an educational program for which the refund calculations set forth in this article cannot be utilized because of the unique way in which the educational program is structured, may petition the bureau for an alternative method of calculating tuition refunds.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94922

A student may not waive any provision of this article.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 14 - Student Tuition Recovery Fund

94923

(a) The Student Tuition Recovery Fund relieves or mitigates economic loss suffered by a student while enrolled in an educational program, as defined in Section 94837, at an institution not exempt from this article pursuant to Article 4 (commencing with Section 94874), who, at the time of his or her enrollment, was a California resident or was enrolled in a California residency program, prepaid tuition, and suffered economic loss.

(b) The bureau shall adopt by regulation procedures governing the administration and maintenance of the Student Tuition Recovery Fund, including requirements relating to assessments on students and student claims against the Student Tuition Recovery Fund. The regulations shall provide for awards to students who suffer economic loss.

The regulations shall ensure that the following students, and any other students deemed appropriate, are eligible for payment from the Student Tuition Recovery Fund:

(1) Any student who was enrolled at an institution, at a location of the institution, or in an educational program offered by the institution, at the time that institution, location, or program was closed or discontinued, as applicable, who did not choose to participate in a teach-out plan approved by the bureau or did not complete a chosen teach-out plan approved by the bureau.

(2) Any student who was enrolled at an institution or a location of the institution within the 120-day period before the closure of the institution or location of the institution, or who was enrolled in an educational program within the 120-day period before the program was discontinued, if the bureau determines there was a significant decline in the quality or value of that educational program during that time period.

(3) Any student who was enrolled at an institution or a location of the institution more than 120 days before the closure of the institution or location of the institution, in an educational program offered by the institution as to which the bureau determines there was a significant decline in the quality or value of the program more than 120 days before closure.

(4) A student to whom an institution has been ordered to pay a refund by the bureau but has failed to do so.

(5) A student to whom an institution has failed to pay or reimburse loan proceeds under a federal student loan program as required by law, or has failed to pay or reimburse proceeds received by the institution in excess of tuition and other costs.

(6) A student who has been awarded restitution, a refund, or other monetary award by an arbitrator or court, based on a violation of this chapter by an institution or representative of an institution, but who has been unable to collect the award from the institution. The bureau shall review the award or judgment and shall ensure the amount to be paid from the fund does not exceed the student’s economic loss.

(c) Any student who is required to pay a Student Tuition Recovery Fund assessment who pays tuition equal to or greater than the required assessment shall be deemed to have paid the required assessment, whether or not his or her enrollment agreement specifies collection of the required assessment, and whether or not the institution identifies any money collected from the student as a Student Tuition Recovery Fund assessment.

(d) The bureau shall establish regulations ensuring, as permissible under California law, that a student who suffers educational opportunity losses, whose charges are paid by a third-party payer, is eligible for educational credits under the fund.

(e) The bureau may seek repayment to the Student Tuition Recovery Fund from an institution found in violation of the law for which a student claim was paid. An institution shall not be eligible to renew its approval to operate with the bureau if the repayment is not made to the bureau as requested.

(f) The bureau shall, by regulation, define “economic loss.” The regulation shall ensure that the definition of “economic loss” includes, but is not necessarily limited to, pecuniary loss, which is the sum of the student’s tuition, all other institutional charges as defined in Section 94844, the cost of equipment and materials required for the educational program as defined in Section 94837, interest on any student loan used to pay for such charges, collection costs, penalties, and any license or examination fees the student paid to the institution but is unable to recover. Economic loss shall also include the amount the institution collected and failed to pay to third parties on behalf of the student for license fees or any other purpose. Economic loss does not include Student Tuition Recovery Fund assessments, unless the student is entitled to a full refund under Section 94919 or 94920, room and board, supplies, transportation, application fees, or nonpecuniary damages such as inconvenience, aggravation, emotional distress, or punitive damages. Economic loss does not include legal fees, attorney fees, court costs, or arbitration fees. Nothing in this subdivision shall prevent the bureau from further defining economic loss to include loss of educational opportunity.

(Amended by Stats. 2014, Ch. 840, Sec. 28. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94924

(a) The bureau shall determine the amount of Student Tuition Recovery Fund assessments to be collected for each student.

(b) All assessments collected pursuant to this article shall be credited to the Student Tuition Recovery Fund, along with any accrued interest, for the purpose of this article. Notwithstanding Section 13340 of the Government Code, the moneys in the Student Tuition Recovery Fund are continuously appropriated to the bureau, without regard to fiscal year, for the purposes of this article.

(c) Except when an institution provides a full refund pursuant to Section 94919 or Section 94920, the Student Tuition Recovery Fund assessment is nonrefundable.

(Amended by Stats. 2014, Ch. 840, Sec. 29. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94925

(a) The amount in the Student Tuition Recovery Fund shall not exceed twenty-five million dollars ($25,000,000) at any time.

(b) If the bureau has temporarily stopped collecting the Student Tuition Recovery Fund assessments because the fund has approached the twenty-five million dollar limit in subdivision (a), the bureau shall resume collecting Student Tuition Recovery Fund assessments when the fund falls below twenty million dollars ($20,000,000).

(c) An otherwise eligible student who enrolled during a period when institutions were not required to collect Student Tuition Recovery Fund assessments is eligible for Student Tuition Recovery Fund payments despite not having paid any Student Tuition Recovery Fund assessment.

(Amended by Stats. 2014, Ch. 840, Sec. 30. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 15 - Orderly Institutional Closure and Teach-outs

94926

At least 30 days prior to closing, the institution shall notify the bureau in writing of its intention to close. The notice shall be accompanied by a closure plan, which shall include, but not necessarily be limited to, all of the following:

(a) A plan for providing teach-outs of educational programs, including any agreements with any other postsecondary educational institutions to provide teach-outs.

(b) If no teach-out plan is contemplated, or for students who do not wish to participate in a teach-out, arrangements for making refunds within 45 days from the date of closure, or for institutions that participate in federal student financial aid programs arrangements for making refunds and returning federal student financial aid program funds.

(c) If the institution is a participant in federal student financial aid programs, it shall provide students information concerning these programs and institutional closures.

(d) A plan for the disposition of student records.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94927

An institution shall be considered in default of the enrollment agreement when an educational program is discontinued or canceled or the institution closes prior to completion of the educational program. When an institution is in default, student institutional charges may be refunded on a pro rata basis if the bureau determines that the school has made provision for students enrolled at the time of default to complete a comparable educational program at another institution at no additional charge to the students beyond the amount of the total charges in the original enrollment agreement. If the institution does not make that provision, a total refund of all institutional charges shall be made to students.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94927.5

(a) Prior to closing, an institution shall provide the bureau with the following:

(1) Pertinent student records, including transcripts, as determined by the bureau, pursuant to regulations adopted by the bureau.

(2) If the institution is an accredited institution, a plan for the retention of records and transcripts, approved by the institution’s accrediting agency, that provides information as to how a student may obtain a transcript or any other information about the student’s coursework and degrees completed.

(b) Subdivision (a) applies to all private postsecondary institutions, including institutions that are otherwise exempt from this chapter pursuant to Article 4 (commencing with Section 94874).

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 16 - Completion, Placement, Licensure, and Salary Disclosure Requirements

94928

As used in this article, the following terms have the following meanings:

(a) “Cohort population” means the number of students that began a program on a cohort start date.

(b) “Cohort start date” means the first class day after the cancellation period during which a cohort of students attends class for a specific program.

(c) “Graduates” means the number of students who complete a program within 100 percent of the published program length. An institution may separately state completion information for students completing the program within 150 percent of the original contracted time, but that information may not replace completion information for students completing within the original scheduled time. Completion information shall be separately stated for each campus or branch of the institution.

(d) “Graduates available for employment” means the number of graduates minus the number of graduates unavailable for employment.

(e) (1) “Graduates employed in the field” means graduates who are gainfully employed in a single position for which the institution represents the program prepares its graduates within six months after a student completes the applicable educational program. For occupations for which the state requires passing an examination, the period of employment shall begin within six months of the announcement of the examination results for the first examination available after a student completes an applicable educational program.

(2) The bureau shall define by July 1, 2014, specific measures and standards for determining whether a student is gainfully employed in a full-time or part-time position for which the institution represents the program prepares its graduates, including self-employment or conducting freelance work, and may set the standards for the hours per week and duration of employment and utilize any job classification methodology the bureau determines appropriate for this purpose, including, but not limited to, the United States Department of Labor’s Standard Occupational Classification codes.

(3) This subdivision does not prohibit the bureau from authorizing an institution to aggregate single positions held by a graduate for purposes of meeting the hours per week standards established by the bureau.

(f) “Graduates unavailable for employment” means graduates who, after graduation, die, become incarcerated, are called to active military duty, are international students that leave the United States or do not have a visa allowing employment in the United States, or are continuing their education at an accredited or bureau-approved postsecondary institution.

(g) “Students available for graduation” means the cohort population minus the number of students unavailable for graduation.

(h) “Students unavailable for graduation” means students who have died, been incarcerated, or called to active military duty.

(Amended by Stats. 2012, Ch. 585, Sec. 6. Effective January 1, 2013. Repealed as of January 1, 2017, pursuant to Section 94950.)



94929

(a) An institution shall annually report to the bureau, as part of the annual report, and publish in its School Performance Fact Sheet, the completion rate for each program. Except as provided in subdivision (b), the completion rate shall be calculated by dividing the number of graduates by the number of students available for graduation.

(b) In lieu of calculating graduation data pursuant to subdivision (a), an institution may report graduation data reported to, and calculated by, the Integrated Postsecondary Education Data System of the United States Department of Education.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94929.5

(a) An institution shall annually report to the bureau, as part of the annual report, and shall publish in its School Performance Fact Sheet, all of the following:

(1) The job placement rate, calculated by dividing the number of graduates employed in the field by the number of graduates available for employment for each program that is either (1) designed, or advertised, to lead to a particular career, or (2) advertised or promoted with any claim regarding job placement.

(2) The license examination passage rates for the immediately preceding two years for programs leading to employment for which passage of a state licensing examination is required, calculated by dividing the number of graduates who pass the examination by the number of graduates who take the licensing examination the first time that the examination is available after completion of the educational program. The institution shall use state agency licensing data to calculate license examination passage rates. If those data are unavailable, the institution shall calculate the license examination passage rate in a manner consistent with regulations adopted by the bureau.

(3) Salary and wage information, consisting of the total number of graduates employed in the field and the annual wages or salaries of those graduates stated in increments of five thousand dollars ($5,000).

(4) If applicable, the most recent official three-year cohort default rate reported by the United States Department of Education for the institution and the percentage of enrolled students receiving federal student loans.

(b) Nothing in this section shall limit the bureau’s authority to collect information from an institution to comply with this section and ensure, by regulation and other lawful means, that the information required by this section, and the manner in which it is collected and reported, is all of the following:

(1) Useful to students.

(2) Useful to policymakers.

(3) Based upon the most credible and verifiable data available.

(4) Does not impose undue compliance burdens on an institution.

(c) Data and information disclosed pursuant to paragraphs (1) to (3), inclusive, of subdivision (a) is not required to include students who satisfy the qualifications specified in subdivision (d) of Section 94909, but an institution shall disclose on its fact sheet and to the bureau whether its data, information, or both, excludes any students pursuant to this subdivision.

(Amended by Stats. 2014, Ch. 840, Sec. 31. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94929.7

(a) The information used to substantiate the rates and information calculated pursuant to Sections 94929 and 94929.5 shall do both of the following:

(1) Be documented and maintained by the institution for five years from the date of the publication of the rates and information.

(2) Be retained in an electronic format and made available to the bureau upon request.

(b) An institution shall provide a list of employment positions used to determine the number of graduates employed in the field for purposes of calculating job placement rates pursuant to this article.

(c) The bureau shall identify the specific information that an institution is required to document and maintain to substantiate rates and information pursuant to this section.

(Amended by Stats. 2012, Ch. 585, Sec. 8. Effective January 1, 2013. Repealed as of January 1, 2017, pursuant to Section 94950.)



94929.8

(a) On or before January 1, 2011, and pursuant to Section 94877, the bureau shall establish, by regulation, a uniform method for institutions to obtain statistically valid, current, and representative data to comply with this article.

(b) A violation of the regulations adopted pursuant to subdivision (a) is a material violation of this chapter.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94929.9

(a) The bureau shall consider the graduate salary and other outcome data and reporting requirements that are utilized by the United States Department of Education, the Student Aid Commission, accrediting agencies, and student advocate associations. The bureau shall consider the reporting requirements of public postsecondary institutions in California to evaluate the feasibility of adopting these reporting requirements for private postsecondary institutions. The bureau shall make recommendations to the Legislature, on or before December 31, 2016, on how reporting requirements under this chapter should be altered to ensure accurate, useful, and consistent reporting by private postsecondary institutions to the bureau and students.

(b) The bureau is authorized to enter into a personal services contract with an appropriate independent contractor to assist in the evaluation required by subdivision (a). In this connection, the Legislature finds, pursuant to Section 19130 of the Government Code, that this is a new state function.

(c) (1) A report to be submitted to the Legislature pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(2) Pursuant to Section 10231.5 of the Government Code, this section is repealed January 1, 2017.

(Added by Stats. 2014, Ch. 840, Sec. 32. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 17 - Fees

94930

(a) All fees collected pursuant to this article, including any interest on those fees, shall be deposited in the Private Postsecondary Education Administration Fund, and shall be available, upon appropriation by the Legislature, for expenditure by the bureau for the administration of this chapter.

(b) If the bureau determines by regulation that the adjustment of the fees established by this article is consistent with the intent of this chapter, the bureau may adjust the fees. However, the bureau shall not maintain a reserve balance in the Private Postsecondary Education Administration Fund in an amount that is greater than the amount necessary to fund six months of authorized operating expenses of the bureau in any fiscal year.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94930.5

Subject to Section 94930, an institution shall remit to the bureau for deposit in the Private Postsecondary Education Administration Fund the following fees, in accordance with the following schedule:

(a) The following fees shall be remitted by an institution submitting an application for an approval to operate, if applicable:

(1) Application fee for an approval to operate: five thousand dollars ($5,000).

(2) Application fee for the approval to operate a new branch of the institution: three thousand dollars ($3,000).

(3) Application fee for an approval to operate by means of accreditation: seven hundred fifty dollars ($750).

(b) The following fees shall be remitted by an institution seeking a renewal of its approval to operate, if applicable:

(1) Renewal fee for the main campus of the institution: three thousand five hundred dollars ($3,500).

(2) Renewal fee for a branch of the institution: three thousand dollars ($3,000).

(3) Renewal fee for an institution that is approved to operate by means of accreditation: five hundred dollars ($500).

(c) The following fees shall apply to an institution seeking authorization of a substantive change to its approval to operate, if applicable:

(1) Processing fee for authorization of a substantive change to an approval to operate: five hundred dollars ($500).

(2) Processing fee in connection with a substantive change to an approval to operate by means of accreditation: two hundred fifty dollars ($250).

(d) (1) In addition to any fees paid to the bureau pursuant to subdivisions (a) to (c), inclusive, each institution that is approved to operate pursuant to this chapter shall remit both of the following:

(A) An annual institutional fee, in an amount equal to three-quarters of 1 percent of the institution’s annual revenues derived from students in California, but not exceeding a total of twenty-five thousand dollars ($25,000) annually.

(B) An annual branch fee of one thousand dollars ($1,000) for each branch or campus of the institution operating in California.

(2) The amount of the annual fees pursuant to paragraph (1) shall be proportional to the bureau’s cost of regulating the institution under this chapter.

(Amended by Stats. 2014, Ch. 840, Sec. 33. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94931

(a) A fee that is not paid on or before the 30th calendar day after the due date for the payment of the fee shall be subject to a 25 percent late payment penalty fee.

(b) A fee that is not paid on or before the 90th calendar day after the due date for payment of the fee shall be subject to a 35 percent late payment penalty fee.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94931.5

(a) The bureau may propose modifications to the fee schedule in Section 94930.5 to the Governor and the Legislature to add or delete categories of fees related to work performed by the bureau and propose to the Governor and the Legislature the maximum amount to be charged for each fee category added to the fee schedule. The fee schedule shall provide adequate resources for the bureau to effectively implement this chapter.

(b) The bureau shall annually publish a schedule of the current fees to be charged pursuant to this article and shall make this schedule available to the public.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 18 - Compliance, Enforcement, Process, and Penalties

94932

The bureau shall determine an institution’s compliance with the requirements of this chapter. The bureau shall have the power to require reports that institutions shall file with the bureau in addition to the annual report, to send staff to an institution’s sites, and to require documents and responses from an institution to monitor compliance. When the bureau has reason to believe that an institution may be out of compliance, it shall conduct an investigation of the institution. If the bureau determines, after completing an investigation, that an institution has violated any applicable law or regulation, the bureau shall take appropriate action pursuant to this article.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94932.5

(a) As part of its compliance program, the bureau shall perform announced and unannounced inspections of institutions at least every five years.

(b) On or before January 1, 2017, the bureau shall adopt regulations setting forth policies and practices to ensure that student protections are the highest priority of inspections and that inspections are conducted based on risk and potential harm to students. The regulations shall also set forth policies and practices for providing notice to students enrolled at an institution of the results of each inspection of the institution.

(Amended by Stats. 2014, Ch. 840, Sec. 34. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94933

The bureau shall provide an institution with the opportunity to remedy noncompliance, impose fines, place the institution on probation, or suspend or revoke the institution’s approval to operate, in accordance with this article, as it deems appropriate based on the severity of an institution’s violations of this chapter, and the harm caused to students.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94933.5

As much as is practicable, the bureau shall seek to resolve instances of noncompliance, including the use of alternative dispute resolution procedures in Article 5 (commencing with Section 11420.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94934

(a) As part of the compliance program, an institution shall submit an annual report to the bureau, under penalty of perjury, signed by a responsible corporate officer, by July 1 of each year, or another date designated by the bureau, and it shall include the following information for educational programs offered in the reporting period:

(1) The total number of students enrolled by level of degree or for a diploma.

(2) The number of degrees, by level, and diplomas awarded.

(3) The degree levels and diplomas offered.

(4) The Student Performance Fact Sheet, as required pursuant to Section 94910.

(5) The school catalog, as required pursuant to Section 94909.

(6) The total charges for each educational program by period of attendance.

(7) A statement indicating whether the institution is, or is not, current in remitting Student Tuition Recovery Fund assessments.

(8) A statement indicating whether an accrediting agency has taken any final disciplinary action against the institution.

(9) Additional information deemed by the bureau to be reasonably required to ascertain compliance with this chapter.

(b) The bureau, by January 1, 2011, shall prescribe the annual report’s format and method of delivery.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94935

(a) Bureau staff who, during an inspection of an institution, detect a violation of this chapter, or regulations adopted pursuant to this chapter, that is a minor violation as determined by the bureau, pursuant to regulations adopted by January 1, 2011, shall issue a notice to comply before leaving the institution. The bureau shall establish a voluntary informal appeal process, by regulation, within one year of the enactment of this chapter.

(b) An institution that receives a notice to comply shall have no more than 30 days from the date of inspection to remedy the noncompliance.

(c) Upon achieving compliance, the institution shall sign and return the notice to comply to the bureau.

(d) A single notice to comply shall be issued listing separately all the minor violations cited during the inspection.

(e) A notice to comply shall not be issued for any minor violation that is corrected immediately in the presence of the bureau staff. Immediate compliance may be noted in the inspection report, but the institution shall not be subject to any further action by the bureau.

(f) A notice to comply shall be the only means the bureau shall use to cite a minor violation discovered during an inspection. The bureau shall not take any other enforcement action specified in this chapter against an institution that has received a notice to comply if the institution remedies the violation within 30 days from the date of the inspection.

(g) If an institution that receives a notice to comply pursuant to subdivision (a) disagrees with one or more of the alleged minor violations listed in the notice to comply, an institution shall send the bureau a written notice of disagreement. The agency may take administrative enforcement action to seek compliance with the requirements of the notice to comply.

(h) If an institution fails to comply with a notice to comply within the prescribed time, the bureau shall take appropriate administrative enforcement action.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94936

(a) As a consequence of an investigation, and upon a finding that the institution has committed a violation of this chapter or that the institution has failed to comply with a notice to comply pursuant to Section 94935, the bureau shall issue a citation to an institution for violation of this chapter, or regulations adopted pursuant to this chapter.

(b) The citation may contain either or both of the following:

(1) An order of abatement that may require an institution to demonstrate how future compliance with this chapter or regulations adopted pursuant to this chapter will be accomplished.

(2) Notwithstanding Section 125.9 of the Business and Professions Code, an administrative fine not to exceed five thousand dollars ($5,000) for each violation. The bureau shall base its assessment of the administrative fine on:

(A) The nature and seriousness of the violation.

(B) The persistence of the violation.

(C) The good faith of the institution.

(D) The history of previous violations.

(E) The purposes of this chapter.

(F) The potential harm to students.

(c) (1) The citation shall be in writing and describe the nature of the violation and the specific provision of law or regulation that is alleged to have been violated.

(2) The citation shall inform the institution of its right to request a hearing in writing within 30 days from service of the citation.

(3) If a hearing is requested, the bureau shall select an informal hearing pursuant to Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code or a formal hearing pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(4) If a hearing is not requested, payment of the administrative fine is due 30 days from the date of service, and shall not constitute an admission of the violation charged.

(5) If a hearing is conducted and payment of an administrative fine is ordered, the administrative fine is due 30 days from when the final order is entered.

(6) The bureau may enforce the administrative fine as if it were a money judgment pursuant to Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure.

(d) All administrative fines shall be deposited in the Private Postsecondary Education Administration Fund.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94937

(a) As a consequence of an investigation, and upon a finding that an institution has committed a violation, the bureau may place an institution on probation or may suspend or revoke an institution’s approval to operate for:

(1) Obtaining an approval to operate by fraud.

(2) A material violation or repeated violations of this chapter or regulations adopted pursuant to this chapter that have resulted in harm to students. For purposes of this paragraph, “material violation” includes, but is not limited to, misrepresentation, fraud in the inducement of a contract, and false or misleading claims or advertising, upon which a student reasonably relied in executing an enrollment agreement and that resulted in harm to the student.

(b) The bureau shall adopt regulations, within one year of the enactment of this chapter, governing probation and suspension of an approval to operate.

(c) The bureau may seek reimbursement pursuant to Section 125.3 of the Business and Professions Code.

(d) An institution shall not be required to pay the cost of investigation to more than one agency.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94938

(a) If the bureau determines that it needs to make an emergency decision to protect students, prevent misrepresentation to the public, or prevent the loss of public funds or moneys paid by students, it may do so pursuant to Article 13 (commencing with Section 11460.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The bureau shall, by January 1, 2011, adopt regulations to give this section effect pursuant to Section 11460.20 of the Government Code.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94939

(a) The bureau may bring an action for equitable relief for any violation of this chapter. The equitable relief may include restitution, a temporary restraining order, the appointment of a receiver, and a preliminary or permanent injunction. The action may be brought in the county in which the defendant resides or in which any violation has occurred or may occur.

(b) The remedies provided in this section supplement, and do not supplant, the remedies and penalties under other provisions of law.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94940

As consequence of an adverse administrative action against an institution, the institution may request a hearing pursuant to Article 10 (commencing with Section 11445.10) of Chapter 4.5 or Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94941

(a) An individual who has cause to believe that an institution has violated this chapter, or regulations adopted pursuant to this chapter, may file a complaint with the bureau against the institution. The complaint shall set forth the alleged violation, and shall contain any other information as may be required by the bureau.

(b) To ensure that the bureau’s resources are maximized for the protection of the public, the bureau, in consultation with the advisory committee, shall establish priorities for its inspections and other investigative and enforcement resources to ensure that institutions representing the greatest threat of harm to the greatest number of students are identified and disciplined by the bureau or referred to the Attorney General.

(c) In developing its priorities for inspection, investigation, and enforcement regarding institutions, the bureau shall consider as posing heightened risks the characteristics of the following institutions:

(1) An institution that receives significant public resources, including an institution that receives more than 70 percent of its revenues from federal financial aid, state financial aid, financial aid for veterans, and other public student aid funds.

(2) An institution with a large number of students defaulting on their federal loans, including an institution with a three-year cohort default rate above 15.5 percent.

(3) An institution with reported placement rates, completion rates, or licensure rates in an educational program that are far higher or lower than comparable educational institutions or programs.

(4) An institution that experiences a dramatic increase in enrollment, recently expanded educational programs or campuses, or recently consolidated campuses.

(5) An institution that offers only nonremedial educational program courses in English, but enrolls students with limited or no English language proficiency.

(6) An institution that has experienced a recent change of ownership or control, or a change in the business organization of the institution.

(7) An institution with audited financial statements that do not satisfy the bureau’s requirements for financial stability.

(8) An institution that has recently been the subject of an investigation, judgment, or regulatory action by, or a settlement with, a governmental agency.

(9) An institution that experiences institutional or programmatic accreditation restriction by an accreditor, government restriction of, or injunction against, its approval to operate, or placement on cash-reimbursement or heightened monitoring status by the United States Department of Education.

(d) The bureau shall indicate in an annual report, to be made publicly available on its Internet Web site, the number of temporary restraining orders, interim suspension orders, and disciplinary actions taken by the bureau, disaggregated by each priority category established pursuant to subdivision (b).

(e) The bureau shall, in consultation with the advisory committee, adopt regulations to establish categories of complaints or cases that are to be handled on a priority basis. The priority complaints or cases shall include, but not be limited to, those alleging unlawful, unfair or fraudulent business acts or practices, including unfair, deceptive, untrue, or misleading statements, including all statements made or required to be made pursuant to the requirements of this chapter, related to any of the following:

(1) Degrees, educational programs, or internships offered, the appropriateness of available equipment for a program, or the qualifications or experience of instructors.

(2) Job placement, graduation, time to complete an educational program, or educational program or graduation requirements.

(3) Loan eligibility, terms, whether the loan is federal or private, or default or forbearance rates.

(4) Passage rates on licensing or certification examinations or whether an institution’s degrees or educational programs provide students with the necessary qualifications to take these exams and qualify for professional licenses or certifications.

(5) Cost of an educational program, including fees and other nontuition charges.

(6) Affiliation with or endorsement by any government agency, or by any organization or agency related to the Armed Forces, including, but not limited to, groups representing veterans.

(7) Terms of withdrawal and refunds from an institution.

(8) Payment of bonuses, commissions, or other incentives offered by an institution to its employees or contractors.

(Amended by Stats. 2014, Ch. 840, Sec. 35. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94942

(a) The bureau shall establish a toll-free telephone number staffed by a bureau employee by which a student or a member of the public may file a complaint under this chapter.

(b) The bureau shall make a complaint form available on its Internet Web site. The bureau shall permit students and members of the public to file a complaint under this chapter through the bureau’s Internet Web site.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94943

The following violations of this chapter are public offenses:

(a) Knowingly operating a private postsecondary institution without an approval to operate is an infraction subject to the procedures described in Sections 19.6 and 19.7 of the Penal Code.

(b) Knowingly providing false information to the bureau on an application for an approval to operate is an infraction subject to the procedures described in Sections 19.6 and 19.7 of the Penal Code.

(c) Knowingly submitting, to the bureau, false information that is required to be reported pursuant to Article 16 (commencing with Section 94928) is an infraction subject to the procedures described in Sections 19.6 and 19.7 of the Penal Code.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94943.5

An institution shall designate and maintain an agent for service of process within this state, and provide the name, address, and telephone number of the agent to the bureau. The bureau shall furnish the agent’s name, address, and telephone number to a person upon request.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94944

Notwithstanding any other provision of law, the bureau shall cite any person, and that person shall be subject to a fine not to exceed fifty thousand dollars ($50,000), for operating an institution without proper approval to operate issued by the bureau pursuant to this chapter.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94944.5

Each institution subject to this chapter shall be deemed to have authorized its accrediting agency to provide the bureau, the Attorney General, any district attorney, city attorney, or the Student Aid Commission, within 30 days of written notice, copies of all documents and other material concerning the institution that are maintained by the accrediting agency.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94944.6

Within 30 days of receiving a written notice from the bureau, the Attorney General, district attorney, city attorney, or the Student Aid Commission pursuant to Section 94944.5, an accrediting agency shall provide the requesting entity with all documents or other material concerning an institution accredited by that agency that are designated specifically or by category in the written notice.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94945

(a) This chapter does not limit or preclude the enforcement of rights or remedies under any other applicable statute or law.

(b) This chapter does not limit or preclude the Attorney General, a district attorney, or a city attorney from taking any action otherwise authorized under any other applicable statute or law.

(c) If the bureau has reason to believe that an institution has engaged in a pattern or practice of violating the provisions of this chapter or any other applicable law that involves multiple students or other claimants, the bureau shall contract with the Attorney General for investigative and prosecutorial services, as necessary.

(Amended by Stats. 2014, Ch. 840, Sec. 36. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 19 - Severability

94946

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2009, Ch. 310, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 94950.)



94947

(a) Notwithstanding Section 94874.2, an institution described in subdivision (i) of Section 94874 that satisfies all of the following requirements may claim an exemption from this chapter.

(1) The institution has been accredited by an accrediting agency recognized by the United States Department of Education for at least 10 years, and has not been placed on probation or on a greater level than standard monitoring, or sanctioned, by its accrediting agency.

(2) The institution is headquartered in California and has operated continuously in this state for at least 25 years.

(3) The institution is privately held and prior to its current exemption, the institution was granted an approval to operate by the Bureau for Private Postsecondary Education, or its predecessor agency and has experienced no change of ownership since the institution was last approved.

(4) During its existence, the institution has not filed for bankruptcy protection.

(5) The institution maintains an equity ratio composite score of at least 1.5 based on the current financial stability test.

(6) At least 12.5 percent of the institution’s revenues are derived from sources other than financial aid. For purposes of this requirement, financial aid includes all forms of state or federal student assistance, including, but not limited to, financial aid provided to veterans and financial aid through the Cal Grant Program.

(7) The institution’s cohort default rate does not exceed 13 percent for the most recent three years, as published by the United States Department of Education.

(8) The institution has a graduation rate that exceeds 60 percent, as reported to the Integrated Postsecondary Education Data System.

(9) The institution has not been subject to any legal or regulatory actions by a state attorney general for a violation of consumer protection laws that resulted in monetary settlement, fines, or other documented violations.

(10) The institution provides a pro rata refund of unearned institutional charges to students who complete 75 percent or less of the period of attendance.

(11) The institution provides to all students the right to cancel the enrollment agreement and obtain a refund of charges paid through attendance at the second class session, or the 14th day after enrollment, whichever is later.

(12) The institution complies with all other reasonable criteria, necessary to ensure educational quality and protection of veterans, established by the California State Approving Agency for Veterans Education.

(13) The institution verifies its exemption pursuant to Section 94874.1.

(b) An institution exempt from this chapter pursuant to this section may apply to the bureau for an approval to operate pursuant to Section 94874.8

(c) It is the intent of the Legislature that if the exemption provided in this section is declared by a court to be invalid for any reason, the requirements of this chapter shall apply to an institution that would otherwise be subject to receive this exemption.

(Added by Stats. 2014, Ch. 840, Sec. 37. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 20 - Reporting

94948

In addition to any other reporting requirements under this chapter, the director shall provide written updates to the Legislature every six months and shall participate in all oversight hearings conducted by the appropriate policy committees and budget subcommittees of the Senate and Assembly. The updates shall describe the bureau’s progress in protecting consumers and enforcing the provisions of this chapter.

(Amended by Stats. 2014, Ch. 840, Sec. 38. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)



94949

(a) The director shall provide to the Legislature a copy of an independent review of the bureau’s staffing resources needs and requirements no later than March 15, 2015. The director shall include with this report an overview of how the director intends to ensure that the bureau’s staff are sufficiently qualified for purposes of implementing the provisions of this chapter, and the estimated costs of meeting staffing and other requirements to implement this chapter based on findings of the independent review. The director shall include a brief evaluation of whether the current fee structure is appropriate to satisfy those staffing and other requirements.

(b) (1) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(2) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2017.

(Repealed and added by Stats. 2014, Ch. 840, Sec. 40. Effective January 1, 2015. Repealed as of January 1, 2017, pursuant to Section 94950.)






ARTICLE 21 - Termination

94950

This chapter shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2014, Ch. 840, Sec. 41. Effective January 1, 2015. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Chapter 8, commencing with Section 94800.)









CHAPTER 8.5 - Continuation of the Student Tuition Recovery Fund

ARTICLE 1 - General Provisions

95000

(a) Notwithstanding any other law, upon the repeal of Chapter 8 (commencing with Section 94800), the Student Tuition Recovery Fund shall be continued in existence under the administration of the Department of Consumer Affairs, and the moneys remaining in the fund shall be continuously appropriated to the Department of Consumer Affairs for the purpose of paying claims filed under Chapter 8 (commencing with Section 94800).

(b) Notwithstanding any other law, upon the repeal of Chapter 8 (commencing with Section 94800), the Department of Consumer Affairs shall continue to process and pay claims against the Student Tuition Recovery Fund until all claims pending as of the repeal of Chapter 8 (commencing with Section 94800) are processed, or until the moneys remaining in the fund are exhausted, whichever occurs first.

(Added by Stats. 2009, Ch. 310, Sec. 7. Effective January 1, 2010. Operative January 1, 2016, pursuant to Section 95010.)






ARTICLE 2 - Operative Date

95010

This chapter shall become operative upon the repeal of Chapter 8 (commencing with Section 94800), as added by Assembly Bill 48 of the 2009–10 Regular Session.

(Added by Stats. 2009, Ch. 310, Sec. 7. Effective January 1, 2010. Note: This section provides for delayed operation of Chapter 8.5, commencing with Section 95000.)















DIVISION 14 - MISCELLANEOUS

PART 65 - MISCELLANEOUS

CHAPTER 1 - Western Regional Education Compact

ARTICLE 1 - The Compact

99000

The Governor is hereby authorized and directed to execute a compact on behalf of this state with each or all of the 11 western states and the States of Alaska and Hawaii for the purpose of cooperating with such states in the formation of a Western Interstate Commission for Higher Education. Notice of intention to withdraw from such compact shall be executed and transmitted by the Governor.

(Enacted by Stats. 1976, Ch. 1010.)



99001

The form and contents of such compact shall be substantially as provided in this section and the effect of its provisions shall be interpreted and administered in conformity with the provisions of this chapter.

Western Regional Higher Education Compact

The contracting states do hereby agree as follows:

Article 1

Whereas, The future of this Nation and of the Western States is dependent upon the quality of the education of its youth; and

Whereas, Many of the Western States individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional, and graduate training, nor do all of the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Whereas, It is believed that the Western States, or groups of such states within the region, co-operatively can provide acceptable and efficient educational facilities to meet the needs of the region and of the students thereof; now, therefore,

The States of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, and the Territories of Alaska and Hawaii, do hereby covenant and agree as follows:

Article 2

Each of the compacting states and territories pledges to each of the other compacting states and territories faithful co-operation in carrying out all the purposes of this compact.

Article 3

The compacting states and territories hereby create the Western Interstate Commission for Higher Education, hereinafter called the commission. Said commission shall be a body corporate of each compacting state and territory and an agency thereof. The commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

Article 4

The commission shall consist of three resident members from each compacting state or territory. At all times one commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

The commissioners from each state and territory shall be appointed by the governor thereof as provided by law in such state or territory. Any commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

The terms of each commissioner shall be four years; provided, however, that the first three commissioners shall be appointed as follows; one for two years, one for three years, and one for four years. Each commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the governor shall appoint a commissioner to fill the office for the remainder of the unexpired term.

Article 5

Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

One or more commissioners from a majority of the compacting states and territories shall constitute a quorum for the transacting of business.

Each compacting state and territory represented at any meeting of the commission is entitled to one vote.

Article 6

The commission shall elect from its number a chairman and a vice chairman, and may appoint, and at its pleasure dismiss or remove, such officers, agents, and employees as may be required to carry out the purpose of this compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

Article 7

The commission shall adopt a seal and bylaws and shall adopt and promulgate rules and regulations for its management and control.

The commission may elect such committees as it deems necessary for the carrying out of its functions.

The commission shall establish and maintain an office within one of the compacting states for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The chairman may call such additional meetings and upon the request of a majority of the commissioners of three or more compacting states or territories shall call additional meetings.

The commission shall submit a budget to the governor of each compacting state and territory at such time and for such period as may be required.

The commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the region.

On or before the fifteenth day of January of each year, the commission shall submit to the governors and legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the governor of any compacting state or territory or his designated representative. The commission shall not be subject to the audit and accounting procedure of any of the compacting states or territories. The commission shall provide for an independent annual audit.

Article 8

It shall be the duty of the commission to enter into such contractual agreements with any institutions in the region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health, and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

For this purpose the commission may enter into contractual agreements—

(a) With the governing authority of any educational institution in the region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

(b) With the governing authority of any educational institution in the region or with any compacting state or territory to assist in the placement of graduate or professional students in educational institutions in the region providing the desired services and facilities, upon such terms and conditions as the commission may prescribe.

It shall be the duty of the commission to undertake studies of needs for professional and graduate educational facilities in the region, the resources for meeting such needs, and the long-range effects of the compact on higher education; and from time to time prepare comprehensive reports on such research for presentation to the Western Governors’ Conference and to the legislatures of the compacting states and territories. In conducting such studies, the commission may confer with any national or regional planning body which may be established. The commission shall draft and recommend to the governors of the various compacting states and territories, uniform legislation dealing with problems of higher education in the region.

For the purposes of this compact the word “region” shall be construed to mean the geographical limits of the several compacting states and territories.

Article 9

The operating costs of the commission shall be apportioned equally among the compacting states and territories.

Article 10

This compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the States or Territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska, and Hawaii have duly adopted it prior to July 1, 1953. This compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

Article 11

This compact may be terminated at any time by consent of a majority of the compacting states or territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and governor of such terminating state. Any state or territory may at any time withdraw from this compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the governor of the withdrawing state or territory accompanied by a certified copy of the requisite legislative action is received by the commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the commission.

Article 12

If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder, shall be suspended from the effective date of such default as fixed by the commission.

Unless such default shall be remedied within a period of two years following the effective date of such default, this compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Any such defaulting state may be reinstated by: (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the commission.

(Enacted by Stats. 1976, Ch. 1010.)



99002

In furtherance of the provisions contained in the compact, there shall be three commissioners from the State of California, appointed by the Governor by and with the advice and consent of the Senate. The qualifications and terms of the commissioners shall be in accordance with Article 4 of the compact. A commissioner shall hold office until his successor is appointed and qualified but such successor’s term shall expire four years from the legal date of expiration of the term of his predecessor. Any commissioner may be removed from office by the Governor upon charges and after a hearing. The term of any commissioner who ceases to hold the required qualifications shall terminate when a successor may be duly appointed. Vacancies occurring in the office of a commissioner from any reason or cause shall be filled for the unexpired term in the same manner as for a full term appointment.

Each commissioner shall receive his necessary travel expenses incurred in the performance of his official duties in behalf of the commission.

(Enacted by Stats. 1976, Ch. 1010.)



99003

All officers of the state are hereby authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of the compact in every particular; it being hereby declared to be the policy of this state to perform and carry out the compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the state government or administration of the state are hereby authorized and directed at convenient times and upon request of the commission to furnish the commission with information and data possessed by them and to aid such commission by any means lying within their legal rights.

(Enacted by Stats. 1976, Ch. 1010.)



99004

The commission shall keep accurate accounts of its activities and shall report to the Governor and the Legislature on or before the 31st day of December in each year, setting forth in detail the transactions conducted by it during that calendar year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes which may be necessary to carry out the intent and purposes of the compact between the signatory states.

(Enacted by Stats. 1976, Ch. 1010.)



99005

When the Governor on behalf of the state executes the compact, he shall attach his signature thereto under a recital that such compact is executed pursuant to the provisions of this chapter, subject to the limitations and qualifications contained in this chapter in aid and furtherance thereof.

(Enacted by Stats. 1976, Ch. 1010.)









CHAPTER 1.3 - The Student Financial Responsibility Act

99030

The Regents of the University of California and the governing body of each accredited private or independent college or university in the state are requested to, and the Trustees of the California State University and the Board of Governors of the California Community Colleges shall, adopt policies to regulate the marketing practices used on campuses by credit card companies. In adopting the policies, it is the intent of the Legislature that those entities consider including all of the following requirements:

(a) That sites at which student credit cards are marketed be registered with the campus administration and that consideration be given to limiting the number of sites allowed on a campus.

(b) That marketers of student credit cards be prohibited from offering gifts to students for filling out credit card applications.

(c) That credit card and debt education and counseling sessions become a regular part of campus orientation of new students. For purposes of this section, colleges and universities shall utilize existing debt education materials prepared by nonprofit entities and thus not incur the expense of preparing new materials.

(d) For the purposes of this chapter, “student credit card” has the meaning set forth in subdivision (m) of Section 1747.02 of the Civil Code.

(Added by Stats. 2001, Ch. 294, Sec. 2. Effective January 1, 2002.)






CHAPTER 1.4 - The College Student Credit Protection Act

99040

(a) The Regents of the University of California are urged to, and the Trustees of the California State University and the Board of Governors of the California Community Colleges shall, perform the following functions:

(1) Annually direct each campus to disclose all exclusive arrangements, excluding proprietary information, with banks or other commercial entities to engage in on-campus marketing of credit cards to students through solicitation activities in public campus areas, hereafter referred to as “tabling” activities.

(2) Prohibit banks and other commercial entities, including their third-party representatives, during on-campus tabling activities from offering gifts to students for filling out student credit card applications. Banks and other commercial entities, including their third-party representatives, may rely on the self-identification of students for purposes of complying with this paragraph.

(b) The Regents of the University of California are urged to revise the University of California Policy on the On-Campus Marketing of Credit Cards to Students (July 28, 2004) by removing the exemptions in Section VIII of the policy as it relates to all future contractual agreements with any bank or other commercial entity that provides banking and other financial services to the campus community.

(Added by Stats. 2007, Ch. 679, Sec. 2. Effective January 1, 2008.)






CHAPTER 2 - Human Corps

99100

(a) The Legislature finds and declares all of the following:

(1) California students have a long and rich tradition of participation in community service which should be recognized, commended, and expanded.

(2) There is a growing national consensus that student participation in community services enhances the undergraduate experience.

(3)  Student community service is an activity of extreme importance to the mission of the university and deserves to be conducted both for academic credit and otherwise.

(4) The state’s postsecondary educational institutions are charged to maintain a tradition of public service as well as teaching and research.

(5) Access to the privilege of attending the university is made possible for many by our state’s tradition of keeping fees and tuition low.

(6) Practical learning experiences in the real world are valuable for the development of a student’s sense of self, skills, and education.

(7) Our state faces enormous unmet human needs and social challenges including undereducated children, increasing illiteracy and teenage parenting, environmental contamination, homelessness, school dropouts, and growing needs for elder care.

(8) The state’s ability to face these challenges requires policymakers to find creative and cost-effective solutions including increased efforts for community and student public service.

(9) The Legislature and the State of California provide substantial incentives and subsidies for its citizens to attend the state’s postsecondary education institutions, public and private, which are among the finest in the world.

(10) Current volunteer efforts conducted by community organizations reach only a fraction of the need. The need for public service is great because private, state, and federal funding are insufficient to pay for all the social services needed.

(11) Existing community service efforts have successfully demonstrated that participation in public service is of mutual benefit to participating students and the recipients of their services.

(b) It is the intent of the Legislature in enacting this article to do all of the following:

(1) Complete the college experience by providing students an opportunity to develop themselves and their skills in real-world learning experiences.

(2) To help nurture a sense of human community and social responsibility in our college students.

(3) Invite the fullest possible cooperation between postsecondary education institutions, schools, public, private, and nonprofit agencies, and philanthropies to plan, fund, and implement expanded opportunities for student participation in community life through public service in organized programs.

(4) To substantially increase college student participation in community services, with the ultimate goal of 100 percent participation.

(Amended by Stats. 1995, Ch. 758, Sec. 285. Effective January 1, 1996.)



99101

There is hereby created a program known as The Human Corps within the University of California and the California State University. The California Community Colleges, proprietary schools, and member institutions of the Association of Independent California Colleges and Universities are strongly encouraged to implement Human Corps programs. The purpose of the corps is to provide every student an ongoing opportunity throughout his or her college career to participate in a community service activity. Toward this goal, beginning in the fall term in 1988, full-time students, including both undergraduate and graduate students, entering the University of California, the California State University, or an institution that is a member of the Association of Independent California Colleges and Universities to pursue a degree shall be strongly encouraged and expected, although not required, to participate in the Human Corps by providing an average of 30 hours of community service in each academic year. The segments shall determine how to encourage and monitor student participation. The segments are strongly encouraged to develop flexible programs that permit the widest possible student involvement, including participation by part-time students and others for whom participation may be difficult due to financial, academic, personal, or other considerations.

(Added by Stats. 1987, Ch. 1245, Sec. 1.)



99102

For the purposes of this article, community service shall be defined as work or service performed by students either voluntarily or for some form of compensation or academic credit through nonprofit, governmental, and community-based organizations, schools, or college campuses. In general, the work or service should be designed to provide direct experience with people or project planning, and should have the goal of improving the quality of life for the community. Eligible activities may include, but are not limited to, tutoring, literacy training, neighborhood improvement, increasing environmental safety, assisting the elderly or disabled, and providing mental health care, particularly for disadvantaged or low-income residents.

In developing community service programs, campuses shall emphasize efforts which can most effectively use the skills of students such as tutoring programs or literacy programs.

(Added by Stats. 1987, Ch. 1245, Sec. 1.)



99103

There are hereby created Human Corps task forces in each segment, which shall be established on each campus by March 1, 1988. Community colleges and member institutions of the Association of Independent California Colleges and Universities are strongly encouraged to establish task forces for the purposes set forth in this section. Each task force shall be composed of students, faculty, and campus administration. Each task force also shall include community representatives from groups such as schools, local businesses and government, nonprofit associations, social service agencies, and philanthropies. Each task force shall reflect the ethnic and racial diversity of the institution and the surrounding community. The purpose of the task forces is to strengthen and coordinate existing oncampus and external community service opportunities, expand and make new service opportunities available, promote the Human Corps to make students, community groups, faculty, employment recruiters, and administrators aware of the service expectation, and develop rules and guidelines for the program.

(Amended by Stats. 1995, Ch. 758, Sec. 286. Effective January 1, 1996.)



99104

It is the intent of the Legislature that segments maximize the use of existing resources to implement the Human Corps. This responsibility includes seeking the resources of the private and independent sectors, philanthropies, and the federal government to supplement state support for Human Corps programs. The Legislature intends that the funds appropriated for purposes of this chapter to the Regents of the University of California and the Trustees of the California State University be used to offset some of the costs of developing the Human Corps. The segmental and campus Human Corps Task Forces shall jointly determine how those funds are used. It is the further intent of the Legislature that funds be allocated competitively for programs and not on a pro rata basis for each campus. Preference in funding should be given to strengthen and expand exemplary efforts to implement the Human Corps and to stimulate new efforts on campuses where the establishment of student community service programs has been limited.

Campuses may develop numerous approaches to implement the Human Corps on each campus. Activities eligible for funding may include a wide variety of incentives for student participation such as:

(a) Recognition programs.

(b) Fellowships.

(c) Awareness programs.

(d) Periodic conferences for students and community organizations.

(e) Transportation costs.

(f) Matching grants.

(g) Intersegmental programs.

(Added by Stats. 1987, Ch. 1245, Sec. 1.)



99106

Funding for purposes of this chapter is contingent upon Budget Act appropriations. No provision of this chapter shall apply to the University of California unless the Regents of the University of California, by resolution, make that provision applicable.

(Amended by Stats. 1995, Ch. 758, Sec. 288. Effective January 1, 1996.)






CHAPTER 2.5 - Social Media Privacy

99120

As used in this chapter, “social media” means an electronic service or account, or electronic content, including, but not limited to, videos or still photographs, blogs, video blogs, podcasts, instant and text messages, email, online services or accounts, or Internet Web site profiles or locations.

(Added by Stats. 2012, Ch. 619, Sec. 2. Effective January 1, 2013.)



99121

(a) Public and private postsecondary educational institutions, and their employees and representatives, shall not require or request a student, prospective student, or student group to do any of the following:

(1) Disclose a user name or password for accessing personal social media.

(2) Access personal social media in the presence of the institution’s employee or representative.

(3) Divulge any personal social media information.

(b) A public or private postsecondary educational institution shall not suspend, expel, discipline, threaten to take any of those actions, or otherwise penalize a student, prospective student, or student group in any way for refusing to comply with a request or demand that violates this section.

(c) This section shall not do either of the following:

(1) Affect a public or private postsecondary educational institution’s existing rights and obligations to protect against and investigate alleged student misconduct or violations of applicable laws and regulations.

(2) Prohibit a public or private postsecondary educational institution from taking any adverse action against a student, prospective student, or student group for any lawful reason.

(Added by Stats. 2012, Ch. 619, Sec. 2. Effective January 1, 2013.)



99122

A private nonprofit or for-profit postsecondary educational institution shall post its social media privacy policy on the institution’s Internet Web site.

(Added by Stats. 2012, Ch. 619, Sec. 2. Effective January 1, 2013.)






CHAPTER 3 - Standardized Tests

99150

(a) The Legislature finds and declares that:

(1) Education is fundamental to the development of all residents and to the progress of the state as a whole.

(2) Standardized tests are a major factor in the admission and placement of students in postsecondary education.

(3) There is increasing concern among residents, educators, and public officials regarding the proper uses of standardized tests in the admissions and placement decisions of postsecondary education institutions.

(4) The rights of test subjects should be assured without infringing upon the proprietary rights of the test agencies.

(b) It is the intent and purpose of the Legislature in enacting this chapter to do all of the following:

(1) Ensure that test subjects and persons who use test results are fully aware of the characteristics, uses, and limitations of standardized tests used in postsecondary education admissions and placement.

(2) Ensure due process protection of test subjects whose scores are being questioned for suspected inauthenticity or irregularity in test administration.

(3) Provide test subjects with the opportunity to review the basis on which the test subject has been scored.

(4) Make available to the public appropriate information regarding the procedure, development, and administration of standardized tests.

(5) Promote more knowledge about the proper use of standardized test results and promote greater accuracy, validity, and reliability in the development, administration, and interpretation of standardized tests.

(Repealed and added by Stats. 1984, Ch. 1505, Sec. 2.)



99151

(a) “Admissions data assembly service” means any summary or report of grades, grade point averages, standardized test scores, or any combination of grades and test scores, of a test subject used by any test score recipient.

(b) “Commission” means the California Postsecondary Education Commission.

(c) “Standardized test” or “test” means any test administered in California at the expense of the test subject which is used for the purposes of admission to, or class placement in, postsecondary educational institutions or their programs, or any test used for preliminary preparation for those tests.

“Standardized test” or “test” includes, but is not limited to, the Preliminary Scholastic Aptitude Test, the Scholastic Aptitude Test, the College Board Achievement Tests and Advanced Placement Tests, the ACT Assessment, the Graduate Record Examination, the Medical College Admission Test, the Law School Admission Test, the Dental Admission Testing Program, the Graduate Management Admission Test, and the Miller Analogies Test.

The standardized test does not include a test, or part of a test, which has been in use for less than five years, or which is administered to a selected group of individuals principally for research, pre-test, equating, guidance, counseling, or for the purposes of meeting graduation requirements of secondary schools and postsecondary educational institutions.

Tests which are administered as supplements or auxiliaries to another test, or which form a specialized component of a test, may be combined for the purposes of this chapter.

(d) “Secure test” means any test which contains items not available to the public and which, to allow the further use of test items and to protect the validity and reliability of the test, is subject to special security procedures in its publication, distribution, and administration.

(e) “Test subject” or “subject” means an individual who takes a standardized test.

(f) “Test sponsor” or “test agency” means an individual, partnership, corporation, association, company, firm, institution, society, trust, or joint stock company which develops, sponsors, or administers standardized tests.

(g) “Testing year” means the 12 calendar months which the test agency considers either its operational cycle or its fiscal year.

(h) “Test score” or “score” means the value given to the test subject’s performance on a standardized test, administered by the test agency, whether reported in numerical, percentile, or any other form.

(i) “Test score recipient” means any person, organization, association, corporation, postsecondary education institution, or governmental agency or subdivision to which the test subject requests or designates that a test agency report a test score.

(j) “Score reporting service” means the reporting of a test subject’s standardized score to a test score recipient by a test agency.

(k) “Test preparation course” means any curriculum, course of study, plan of instruction, or method of preparation given for a fee which is specifically designed or constructed to prepare or improve a test subject’s score on a standardized test.

(l) “Test program” means all of the administrations of a test of the same name during a testing year.

(Repealed and added by Stats. 1984, Ch. 1505, Sec. 2.)



99152

Each test sponsor shall report the closing date of its testing year to the commission by February 1, 1985, or within 90 days after it first becomes a test sponsor, whichever is later. Each test sponsor shall report any change in the closing date of its testing year within 90 days after the change.

(Repealed and added by Stats. 1984, Ch. 1505, Sec. 2.)



99153

On or before November 15 of each year, the test sponsor shall submit to the commission all of the following data and information:

(a) Three copies of each version of the test which was disclosed in the prior testing year, along with the corresponding acceptable answers, and the methods used to convert raw scores into the test scores reported to test subjects and test score recipients, together with an explanation of that method.

(b) The dates of major or national administration of each test administered by the test agency during the testing year.

(c) The total number of test subjects who have taken the test once, who have taken it twice, and who have taken it more than twice during the testing year.

(d) The total number of test subjects who registered for, but did not take, the test.

(e) The total amount of fees received from test subjects by the test agency for the test for that testing year.

(f) The expenses to the test sponsor of the test, as follows:

(1) Those expenses which are directly attributable to the test.

(2) Those expenses which are indirectly attributable to the test. However, if the test sponsor also sponsors another test or related activities, it shall be sufficient for compliance with this section for the test sponsor to list indirectly attributable expenses, to the extent that they are identifiable, as they are proportionately related to the test. The test sponsor shall also list expenses indirectly attributable to all activities of the test’s sponsor, including expenses not identifiable as attributable to a test.

The financial disclosure required by this section shall be submitted within 135 days after the close of the testing year and in sufficient detail to indicate the major categories of revenues and expenses associated with the test. Except as provided in this section, the information for different tests administered by the same test sponsor shall be reported separately and by individual test.

(g) A copy of all documents, pamphlets, and literature provided to the test subject and the test score recipient.

(h) Where applicable, the national average test scores, state average test scores, the standard error of measurement, and any other existing information relevant to a comparison of the test scores of the state’s test subjects with test scores of previous test subjects of the past five years.

(i) For those tests used to predict academic performance, the most recent national or regional aggregation of data concerning the predictive validity of all of the following:

(1) Academic record or grades alone.

(2) Standardized test score alone.

(3) Academic record and test score combined.

(4) Standardized test scores over and above the predictive validity of academic record alone.

(j) Using available data, the racial, ethnic, and sex breakdown of all test subjects taking each test during the testing year.

(k) If a separate fee is charged test subjects for admissions data assembly service, the test sponsor shall report information concerning the data assembly service in substantially the same form as would be required for a test under this section.

(l) The test sponsor shall also supply to the commission any other information mutually identified by the commission and the test sponsor that will be reasonably available and helpful in either (1) assessing the state’s progress in increasing the number of Hispanic, Black, or American Indian students who graduate from high school eligible to enroll in either the University of California or the California State University or (2) developing strategies to involve the testing companies in cooperative actions with schools, colleges, and universities to expand access to college for Hispanic, Black, and American Indian students.

(m) This section shall not be construed to require any test agency to submit to the commission any reports or documents containing information relating to any individual test subject. Any information relating to any individual test subject shall be deleted or obliterated from any reports or documents filed with the commission pursuant to this section.

(n) This section shall not apply to any standardized test which is administered to fewer than 3,000 test subjects in California during a testing year.

(Amended by Stats. 1989, Ch. 446, Sec. 1.)



99154

(a) Within 90 days of the close of each testing year, the test sponsor shall file with the commission standard technical data sufficient to describe the psychometric quality of the test.

For purposes of compliance with this section, it is sufficient to deposit with the commission information conforming to the guidelines specified in the Standards for Educational and Psychological Tests of the American Psychological Association, which were in effect 180 days prior to the testing year, and which are appropriate to the particular test and its uses.

(b) Data, reports, or other documents submitted pursuant to this section shall be accompanied by a description of the test, including, but not limited to, the title, purpose or purposes of the test, and when and where the test was administered in the state.

(c) Data, reports, or other documents submitted pursuant to this chapter shall not contain information in a form identifiable with individuals or particular postsecondary educational institutions.

(Repealed and added by Stats. 1984, Ch. 1505, Sec. 2.)



99155

(a) A test sponsor shall provide alternative methods to verify the identity of those test subjects who are unable to provide the required identification for purposes of admitting a test subject to take a standardized test administered by the sponsor.

(b) A test sponsor shall clearly post on the test sponsor’s Internet Web site contact information for test subjects who are unable to provide the required identification and who need further assistance.

(c) Test sponsors may require test subjects to obtain approval from the test sponsor in advance of the test registration deadline in order to be admitted to the test with an alternative form of identification.

(Added by Stats. 2011, Ch. 58, Sec. 1. Effective January 1, 2012.)



99156

A test agency shall prepare a clear, easily understandable written description of each standardized test it administers. A copy of the appropriate description shall be provided to the test subject or the test score recipient prior to the administration of the test or coinciding with the initial reporting of a test score. The description shall include all of the following information:

(a) The purposes for which the test is constructed and intended to be used.

(b) For those tests used to predict performance, the subject matter included on these tests and the knowledge and skills that the test purports to measure.

(c) Statements designed to provide information for interpreting the test scores, including the explanations of the test, the standard error of measurement, and for those tests used to predict performance, the correlation between test score and performance.

(d) Statements concerning the effects and uses of test scores, including both of the following:

(1) If the test score is used by itself or with other information to predict future grade point average, a summary of existing data on the extent to which the use of this test score will improve the accuracy of predicting future grade point average, over and above all other information used.

(2) A summary of existing data on the extent to which the improvement in test scores results from test preparation courses.

(e) A description of the form in which test scores will be reported, and whether the raw test scores will be altered in any way before being reported to the test subject.

(f) A complete description of any promises or covenants that the test agency makes to the test subject with regard to any of the following matters:

(1) The accuracy of scoring.

(2) The time period within which the test subject’s score will be reported to the test subject and to the test score recipients.

(3) The privacy of information relating to the test subject, including his or her test scores.

(g) The property interest in the test score held by the test subject, if any.

(h) The period of time the test agency will retain the test score, and the test agency’s policies regarding the storage, disposal, and future use of test scores.

(i) A description of all special services that will be provided at the location of the test administration to accommodate handicapped or disabled test subjects.

(j) The policies and procedures of the test agency when there is a delay in reporting the test scores pursuant to Section 99158.

(k) A representative set of sample test items.

(l) The fees to be charged by the test sponsor for various services made available to the test subject.

(m) Each test agency shall comply with the requirements of this section beginning with the start of its testing year that begins after January 1, 1985.

(Amended by Stats. 2006, Ch. 538, Sec. 147. Effective January 1, 2007.)



99157

(a) Within 90 days of the release to the test subject of the results of a standardized test as specified in subdivision (c), and upon the request of the test subject, the test sponsor shall provide to the test subject an opportunity to examine operational test questions and answers under closely monitored conditions. The examination shall occur at a location to be mutually agreed upon by the test sponsor and test subject.

Unless authorized by the test sponsor, questions, answers, or copies of questions or answers shall not be removed from the facility, except by a representative of the test sponsor. During the examination of test materials, the test subject may file with a representative of the test sponsor, and with an educational institution or institutions seeking results of the test examined, a written protest to any question or answer.

(b) As an alternative to the procedure described in subdivision (a), and within 90 days of the release of the results of any standardized test score to the test subject, and upon request of the test subject, the test sponsor shall make available to the test subject the test materials, including operational test questions, a copy of the test subject’s response to each question, the test subject’s raw scores, a copy of scoring and scaling instructions, a copy of the correct responses, and a copy of the conversion factor or table, or both.

Each test sponsor shall, prior to the administration of a test, give written notification to the test subject of his or her right to request and receive test disclosure as provided in this section.

(c) Except for test administrations described in subdivision (d), the test sponsor shall provide to test subjects the test materials specified in subdivisions (a) and (b) for not fewer than 50 percent of regular test administrations, as determined by the test sponsor. If the application of 50 percent results in a number which includes a fraction, the number shall be rounded to the nearest larger whole number.

(d) In order to accommodate test subjects who, because of religion, are unable to participate in regular test administrations, the test sponsor shall provide test materials specified in subdivisions (a) and (b) to test subjects of not fewer than one non-Saturday test administration during every 12-month period following December 1, 1984.

(e) Each test sponsor shall, prior to the administration of a test, give written notification to the test subjects of their right to request and receive test materials as provided in subdivisions (a), (b), and (c), provided that the request has been made within 90 days of the release of the test score to the test subject.

(f) The test sponsors may charge a nominal fee, not to exceed the direct costs thereof, for test materials provided pursuant to this section.

(g) For the purposes of this section only, a “standardized test” or “test” means any test administered in California to at least 3,000 individuals during a testing year and which is designed for, and formally required by, institutions of postsecondary education in California for the purposes of admission to those institutions for undergraduate studies. This section does not apply to tests that have been administered for less than five years, the College Board Achievement tests, the Advanced Placement tests, the Medical College Admissions tests, or the test of English as a foreign language.

(Repealed and added by Stats. 1984, Ch. 1505, Sec. 2.)



99158

If the test agency will be delayed in reporting a test subject’s score for a time period amounting to 10 calendar days beyond the period specified in paragraph (2) of subdivision (f) of Section 99156, the test agency shall notify the test subject immediately. The notice shall indicate the reasons for delay, including, but not limited to, incorrect, incomplete, or inconsistent personal identifying information furnished by a test subject.

(Repealed and added by Stats. 1984, Ch. 1505, Sec. 2.)



99159

(a) Whenever a test agency is presented with information which renders the test subject’s test score suspect, whether that information is in the form of allegations of collusion or cheating, or irregular test administration, or irregular statistical data, or any other form, the test agency is responsible for reviewing the information and determining if withholding the test subject’s score is warranted.

(b) If the test agency determines that withholding the test subject’s score is warranted, the test agency shall give the test subject written notice of the test agency’s decision. The notice shall be sent by registered mail not later than five working days after the test agency’s decision.

(c) The notice to the test subject shall include all of the following:

(1) A complete summary of the information submitted to the test agency and relied upon by the test agency to withhold the score.

(2) A complete summary of the pertinent facts surrounding the investigation.

(3) A statement of the test subject’s right to receive, upon request, details supporting complete summaries referred to in paragraphs (1) and (2).

(4) The policies and procedures that were followed by the test agency in reviewing and rendering a decision to withhold the test score.

(5) The potential consequences which may result from the investigation, such as withholding or invalidating the test scores.

(6) A summary of the information that may be submitted to the test agency by the test subject to support the authenticity of the test score.

(7) A statement informing the test subject that the opportunity to respond to the notice will be afforded for not more than 15 working days following the date the notice was delivered. No final decision on the question of suspected irregularity or inauthenticity shall be rendered by the test agency until the test subject under investigation has responded, or the time for doing so has expired, whichever occurs first.

(d) After the time period specified in paragraph (7) of subdivision (c) has expired, the test agency shall review all of the evidence and shall render a decision regarding the authenticity of the score.

No test agency shall cancel or invalidate a test subject’s test scores on the basis of an alleged irregularity or inauthenticity unless, after all evidence has been considered by the test agency, substantial evidence resulting from an investigation conducted pursuant to this section supports the cancellation or invalidation.

(Repealed and added by Stats. 1984, Ch. 1505, Sec. 2.)



99160

(a) Whenever the test agency determines that substantial evidence exists to support cancellation or invalidation of a test score, the test agency shall provide the test subject with a choice of the following options:

(1) A cancellation of the test scores in question, with full refund of all test fees.

(2) Opportunity to take the test again privately and without charge.

(3) Opportunity to seek judicial review of the matter.

(b) The test subject shall have 30 days following receipt of the notice by registered mail to respond to the notice of inauthenticity.

(c) If the test subject responds to the notice of inauthenticity or irregularity of test scores sent by the test agency within the time period specified by subdivision (b), the test agency shall review the contents of the response and comply with one of the following:

(1) If the test subject requests cancellation of the test scores, a full refund of all test fees will be provided within a reasonable period.

(2) If the test subject requests an opportunity to take the test again privately and without charge, the test agency shall make appropriate accommodations that are mutually agreed upon by the test agency and test subject so that the test subject has sufficient time to prepare for the retest. The retest shall be given in a reasonable and timely manner.

(3) Nothing in this section precludes the parties from seeking resolution of the testing problems by either judicial review or arbitration.

(d) The test agency shall not release confidential information to any authorized test score recipients regarding a test subject under pending investigation, unless authorized to do so by the test subject.

(e) The test agency shall immediately release the test score to the test subject and the test score recipients where no substantial evidence exists to render the inauthenticity or irreguarity of the test score.

(f) The procedures prescribed in Section 99159 and this section do not apply to instances where the cancellation of all test scores results from the complete disruption of the administration of the test, such as by natural disasters, national emergencies, inadequate or improper test conditions, answer sheet printing errors, or testing agency errors.

(g) Time procedures described in Section 99159 and this section shall not apply in those instances where test scores have already been reported to test score recipients.

(Repealed and added by Stats. 1984, Ch. 1505, Sec. 2.)



99160.5

(a) A test agency shall immediately initiate an investigation upon learning of a complaint or a notice of inadequate or improper test conditions relating to an administration of an Advanced Placement test. In order to expedite the investigation and ensure a timely resolution, the school in charge of the test site shall cooperate with the test agency’s investigation by providing information requested by the test agency within five business days. If, upon completing the investigation, the test agency determines that the inadequate or improper test conditions will prevent it from reporting valid test scores, the test agency shall notify the school in charge of the test site of the decision within two business days. Upon notification from the test agency that the test agency has determined that the inadequate or improper test conditions will prevent it from reporting valid test scores, the school in charge of the test site shall notify the affected test subjects of the decision within two business days. The school in charge of the test site shall provide all affected test subjects with at least five business days’ prior notice of an opportunity to retest. That retest shall be administered within 30 calendar days of the completion of the investigation.

(b) Proctors administering an Advanced Placement test shall create a seating chart, including the seat location of each test subject, for each Advanced Placement test administered at the test site. The test agency shall provide seating chart templates for use by each test site. The school in charge of the test site shall retain and preserve each seating chart created pursuant to this subdivision for at least one year after the administration of the Advanced Placement test to which that seating chart applies. The school in charge of the test site shall submit these seating charts to the test agency upon its request to assist with its investigation of a complaint or notice of inadequate or improper test conditions.

(Added by Stats. 2014, Ch. 245, Sec. 1. Effective January 1, 2015.)



99161

(a) No test agency shall release or disclose any test score identifiable with any individual test subject, in any form whatsoever, to any test score recipient, unless the agency is specifically authorized by the test subject to release that test score to the recipient. A test agency may, however, release all scores received by a test subject on a test to anyone designated by the test subject to receive the test score.

(b) A test agency may release test scores and other information in a form which does not identify any individual test subject for purposes of research, studies, and reports primarily concerning the test itself.

(Added by Stats. 1984, Ch. 1505, Sec. 2.)



99161.5

(a) (1) The test sponsor of the Law School Admission Test shall provide testing accommodations to a test subject with a disability who makes a timely request to ensure that the Law School Admission Test accurately reflects the aptitude, achievement levels, or other factors that the test purports to measure and does not reflect the test subject’s disability. This paragraph does not constitute a change in, but is declaratory of, existing law.

(2) The process for determining whether to grant an accommodation under paragraph (1) shall be made public, and the decision whether or not to approve a request for an accommodation shall be conveyed to the requester within a reasonable amount of time. If the test sponsor of the Law School Admission Test does not approve a request for accommodation, the test sponsor shall state the reasons for the denial of the request to the requester in writing.

(3) The test sponsor of the Law School Admission Test shall establish a timely appeals process for a test subject who is denied an accommodation request. The test sponsor of the Law School Admission Test shall clearly post on the Law School Admission Test Internet Web site information regarding refund policies for individuals whose requests for accommodation are denied.

(b) Whenever a test subject has received formal testing accommodations from a postsecondary educational institution for a disability as defined in subdivision (j), (l), or (m) of Section 12926 of the Government Code, the test sponsor of the Law School Admission Test shall, consistent with existing law, give considerable weight to documentation of past modifications, accommodations, or auxiliary aids or services received by the test subject in similar testing situations when determining whether to grant an accommodation to the test subject.

(c) (1) The test sponsor of the Law School Admission Test shall not notify a test score recipient that the score of any test subject was obtained by a subject who received an accommodation pursuant to this section.

(2) The test sponsor of the Law School Admission Test shall not withhold any information that would lead a test score recipient to deduce that a score was earned by a subject who received an accommodation pursuant to this section.

(3) This subdivision does not constitute a change in, but is declaratory of, existing law.

(d) This section shall not be construed to limit or replace any other right or remedy that exists under state or federal law.

(e) This section shall not provide greater protections to persons with disabilities than those provided by Section 51 of the Civil Code.

(Added by Stats. 2012, Ch. 583, Sec. 1. Effective January 1, 2013.)



99162

Any information or report required to be submitted to the commission pursuant to this chapter shall be public record subject to disclosure under the provisions of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

Nothing in this section shall be construed to diminish or authorize the infringement of any rights protected by law relating to copyright, to the protection of trade secrets, or other proprietary rights.

(Added by Stats. 1984, Ch. 1505, Sec. 2.)



99163

Any test sponsor who intentionally violates any provision of this chapter shall be liable for a civil penalty not to exceed seven hundred fifty dollars ($750) for each violation.

(Added by Stats. 1984, Ch. 1505, Sec. 2.)



99164

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1984, Ch. 1505, Sec. 2.)






CHAPTER 4.5 - Higher Education Accountability Program

99180

(a) It is the intent of the Legislature that demonstrable improvements in student knowledge, capacities, and skills between entrance and graduation be publicly announced and available, and that these improvements be achieved efficiently through the effective use of student and institutional resources of time, effort, and money.

(b) It is further the intent of the Legislature that public and private institutions of higher education express expectations of student performance in a manner that is clear to students.

(c) It is further the intent of the Legislature that existing accountability requirements be strengthened through the elimination of unnecessary and redundant reports submitted by the educational institutions to various state agencies. The elimination of these unnecessary reports will save money and allow the institutions to focus their efforts on only the most important reporting requirements.

(Added by Stats. 1991, Ch. 741, Sec. 1.)



99181

The University of California, the California State University, and the California Community Colleges shall each prepare a list of reports required to be submitted on a regular basis to the Legislature and to state agencies. The purpose of each report shall be identified, as well as the costs associated with production of the report. Prior to March 1, 1992, this information shall be submitted to the education policy and fiscal committees of the Legislature, the Department of Finance, and the California Postsecondary Education Commission. The California Postsecondary Education Commission shall review and comment on the utility of the required reports identified by the educational institutions, and offer recommendations for consolidating or eliminating existing reporting requirements in order to reduce operating expenses and streamline reporting provisions.

(Added by Stats. 1991, Ch. 741, Sec. 1.)



99182

(a) On or before November 15, 1994, and each November 15 thereafter, the California Postsecondary Education Commission shall submit a higher education report to the Legislature and the Governor which provides information to the citizens of the state on the significant indicators of performance of the public colleges and universities. This annual report shall be presented in a readable format. Prior to publication, the commission shall distribute a draft of the report to all public colleges and universities for comment.

(b) The commission, in cooperation with the public colleges and universities, shall develop and adopt a format for the higher education report specified in subdivision (a) and the information to be included. The following types of information shall be considered for inclusion in the report with respect to public universities:

(1) The retention rate of students.

(2) The proportion of lower division instructional courses taught by tenured and tenure-track faculty.

(3) The minimum number of hours per semester required to be spent by faculty in student advisement.

(4) The proportion of graduate and undergraduate students participating in sponsored research programs.

(5) Placement data on graduates.

(6) The proportional changes in the participation and graduation rates of students from groups historically underrepresented in higher education.

(7) The proportion of graduate students who received undergraduate degrees (A) at the institution, (B) within the state, (C) within the United States, and (D) from other nations.

(8) The number of full-time students who have transferred from a California community college.

(9) Demonstrable evidence of improvements in student knowledge, capacities, and skills between entrance and graduation, where this evidence exists.

(10) Results of surveys of students regarding student attitudes and experiences, where these surveys exist.

(c) The following types of information shall be considered for inclusion in the report with respect to public community colleges:

(1) The retention rate of students.

(2) The proportion of remedial or developmental education courses taught by full-time faculty.

(3) The number of hours per student per semester spent by faculty in student advisement.

(4) Placement data on graduates.

(5) The proportional change in the participation and graduation rate of students from groups historically underrepresented in higher education.

(6) The number of students who have transferred into a four-year, postsecondary institution, by ethnicity and gender.

(7) Demonstrable evidence of improvements in student knowledge, capacities, and skills between entrance and graduation, where this evidence exists.

(8) Results of surveys of students regarding student attitudes and experiences, where these surveys exist.

(Added by Stats. 1991, Ch. 741, Sec. 1.)






CHAPTER 5 - Instructional Strategies

ARTICLE 1 - Subject Matter Projects

99200

(a) With funds appropriated therefor, and with the approval of the Concurrence Committee, the Regents of the University of California shall establish and maintain cooperative endeavors designed to accomplish the following:

(1) Develop and enhance teachers’ subject matter and content knowledge in the subject matter areas specified in Section 99201.

(2) Develop and enhance teachers’ instructional strategies to improve student learning and academic performance as measured against State Board of Education standards adopted pursuant to Section 60605 and, where applicable, to standards adopted pursuant to Section 60811.

(3) Provide teachers with instructional strategies for working with English learners.

(4) Provide teachers with access to and opportunity to examine current research that is demonstrably linked to improved student learning and achievement as measured by performance levels on state tests administered pursuant to Section 60605 or on English language development assessments developed, pursuant to Chapter 7 (commencing with Section 60810) of Part 33 of Division 4 of Title 2, for English language learners.

(5) Maintain subject-specific professional communities that create and encourage ongoing opportunities for teacher learning and research.

(6) Develop and deploy as teacher leaders, teachers with demonstrated levels of expertise in the classroom and certifiable levels of content knowledge.

(b) The duties of the Concurrence Committee shall include, but need not be limited to, all of the following:

(1) Ensuring that the statewide and local subject matter projects comply with requirements of this chapter.

(2) Developing rules and regulations for the statewide subject matter projects.

(3) Providing a final report to the Governor and to appropriate policy and fiscal committees of the Legislature on or before January 1, 2011, on the subject matter projects. The report shall include, but need not be limited to, all of the following information, compiled for a four-year period:

(A) The number, and level of experience, of participants in each subject matter project.

(B) The total amount of funds expended, on an annual basis, for each subject matter project.

(C) An explanation of the type of professional development activities offered pursuant to each subject matter project.

(D) A list including the name and location of each school affiliated with a subject matter project.

(c) Grants to establish local sites of statewide subject matter projects shall be available to institutions of higher education, county offices of education and school districts, or any combination thereof, with a subject matter proposal approved pursuant to this article. Once established, each subject matter project shall be administered by the University of California in cooperation with the Concurrence Committee. Local sites of statewide subject matter projects shall be distributed throughout the state so that elementary, secondary, and postsecondary school personnel located in rural, urban, and suburban areas may avail themselves of subject matter projects.

(d) The Concurrence Committee shall be composed of individuals who are affiliated with leadership, management, or instruction, in education or education policy entities and shall be selected as follows:

(1) One representative selected by the Regents of the University of California.

(2) One representative selected by the Board of Trustees of the California State University.

(3) Two representatives selected by the State Board of Education, at least one of whom has significant experience with direct classroom instruction.

(4) One representative selected by the Governor.

(5) One representative selected by the Commission on Teacher Credentialing.

(6) One representative selected by the Curriculum Development and Supplemental Materials Commission.

(7) One representative of the California Community Colleges selected by the Board of Governors of the California Community Colleges.

(8) One representative of an independent postsecondary institution selected by the Association of Independent California Colleges and Universities.

(Amended by Stats. 2007, Ch. 292, Sec. 1. Effective January 1, 2008. See later amendment by Stats. 2011, Ch. 632. Inoperative on June 30, 2012, and repealed on January 1, 2013, pursuant to Section 99206 as amended by Stats. 2007, Ch. 292. Note: The inoperative and repeal dates are five years later if the condition in Stats. 2011, Ch. 632, Sec. 8, was satisfied.)



99200-1

(a) With funds appropriated therefor, and with the approval of the Concurrence Committee, the Regents of the University of California are requested to establish and maintain cooperative endeavors designed to accomplish the following:

(1) Develop and enhance teachers’ subject matter and content knowledge in the subject matter areas specified in Section 99201.

(2) Develop and enhance teachers’ instructional strategies to improve pupil learning and academic performance as measured against State Board of Education standards adopted pursuant to Sections 60605 and 60605.8 and, where applicable, to standards adopted pursuant to Section 60811 and any subsequently adopted standards.

(3) Provide teachers with instructional strategies for working with English learners.

(4) Provide teachers with instructional strategies for delivering career-oriented, integrated academic and technical content in a manner that is linked to high priority industry sectors identified in the California career technical education model curriculum standards as adopted by the State Board of Education. The Concurrence Committee, in consultation with the appropriate state entities, industry leaders, representatives of organized labor, educators, and other parties, shall determine the priority of industry sectors.

(5) Provide teachers with access to and opportunity to examine current research that is demonstrably linked to improved pupil learning and achievement as measured by performance levels on state tests administered pursuant to Section 60605, or any successor assessment system, or on English language development assessments developed, pursuant to Chapter 7 (commencing with Section 60810) of Part 33 of Division 4 of Title 2, or any successor assessments, for English language learners.

(6) Maintain subject-specific professional communities that create and encourage ongoing opportunities for teacher collaboration, learning, and research.

(7) Develop and deploy as teacher leaders, teachers with demonstrated levels of expertise in the classroom and certifiable levels of content knowledge.

(8) Provide teachers with instructional strategies for ongoing collaboration on the delivery of career-oriented, integrated academic and technical content.

(b) The duties of the Concurrence Committee shall include, but need not be limited to, all of the following:

(1) Ensuring that the statewide and local subject matter projects comply with requirements of this chapter.

(2) Developing rules and regulations for the statewide subject matter projects.

(3) On or before January 1, 2016, providing a report on the subject matter projects to the Governor and to appropriate policy and fiscal committees of the Legislature. The report shall include, but need not be limited to, all of the following information, compiled for a four-year period:

(A) The number, and level of experience, of participants in each subject matter project.

(B) The total amount of funds expended, on an annual basis, for each subject matter project.

(C) An explanation of the type of professional development activities offered pursuant to each subject matter project, including the extent to which teachers were provided professional development focused on delivering career-oriented, integrated academic and technical content.

(D) A list of the name and location of each school affiliated with a subject matter project.

(c) Grants to establish local sites of statewide subject matter projects shall be available to institutions of higher education, county offices of education and school districts, or any combination thereof, with a subject matter proposal approved pursuant to this article. Once established, each subject matter project shall be administered by the University of California in cooperation with the Concurrence Committee. Local sites of statewide subject matter projects shall be distributed throughout the state so that elementary, secondary, and postsecondary school personnel located in rural, urban, and suburban areas may avail themselves of subject matter projects.

(d) The Concurrence Committee shall be composed of individuals who are affiliated with leadership, management, or instruction in education or education policy entities, including educational expertise on instructional strategies for English learners and academic language acquisition. They shall be selected as follows:

(1) One representative selected by the Regents of the University of California.

(2) One representative selected by the Board of Trustees of the California State University.

(3) One representative selected by the State Board of Education, who has significant experience with direct classroom instruction.

(4) One representative selected by the Governor.

(5) One representative selected by the Superintendent of Public Instruction.

(6) One representative selected by the Commission on Teacher Credentialing.

(7) One representative selected by the Curriculum Development and Supplemental Materials Commission.

(8) One representative of the California Community Colleges selected by the Board of Governors of the California Community Colleges.

(9) One representative of an independent postsecondary institution selected by the Association of Independent California Colleges and Universities.

(e) (1) The requirement for submitting a report pursuant to paragraph (3) of subdivision (b) is inoperative on January 1, 2018, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to paragraph (3) of subdivision (b) shall be in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2011, Ch. 632, Sec. 2. Effective January 1, 2012. Amendment operative if condition in Sec. 8 of Ch. 632 was satisfied. Inoperative as of June 30, 2017, and repealed as of January 1, 2018, pursuant to Section 99206 as amended by Ch. 632.)



99200.5

The statewide subject matter projects shall accomplish all of the following goals:

(a) Create opportunities for researchers, higher education faculty, and elementary and secondary school faculty to work together to accomplish all of the following:

(1) Identify exemplary teaching practices.

(2) Examine and develop research on learning, knowledge, and educational materials.

(3) Provide support to teachers to develop and enhance the content knowledge and pedagogical skills necessary to implement State Board of Education standards adopted pursuant to Section 60605.

(b) Collect the necessary data to perform the evaluation required by subdivision (c) of Section 99200.

(Amended by Stats. 1998, Ch. 333, Sec. 2. Effective August 21, 1998. See later amendment by Stats. 2011, Ch. 632. Inoperative on June 30, 2012, and repealed on January 1, 2013, pursuant to Section 99206 as amended by Stats. 2007, Ch. 292. Note: The inoperative and repeal dates are five years later if the condition in Stats. 2011, Ch. 632, Sec. 8, was satisfied.)



99200.5-1

The statewide subject matter projects shall accomplish all of the following goals:

(a) Create opportunities for researchers, higher education faculty, and elementary and secondary school faculty to work together to accomplish all of the following:

(1) Identify exemplary teaching practices.

(2) Examine and develop research on learning, knowledge, and educational materials.

(3) Provide support to teachers to develop and enhance the content knowledge and pedagogical skills necessary to implement State Board of Education standards or curriculum frameworks adopted pursuant to Sections 51226, 60605, 60605.1, 60605.2, 60605.3, and 60605.8 and any subsequently adopted standards or curriculum frameworks.

(4) In partnership with the University of California Curriculum Integration Institute or other appropriate entities, provide teachers with support in the implementation of career-oriented, integrated academic and technical courses that meet course requirements for admission to the University of California and the California State University, and align with high-priority industry sectors as determined pursuant to paragraph (4) of subdivision (a) of Section 99200.

(b) Collect the necessary data to perform the evaluation required by subdivision (c) of Section 99200.

(Amended by Stats. 2011, Ch. 632, Sec. 3. Effective January 1, 2012. Amendment operative if condition in Sec. 8 of Ch. 632 was satisfied. Inoperative as of June 30, 2017, and repealed as of January 1, 2018, pursuant to Section 99206 as amended by Ch. 632.)



99201

The following subject matter projects shall be authorized pursuant to this chapter:

(a) The California Writing Project.

(b) The California Reading and Literature Project.

(c) The California Mathematics Project.

(d) The California Science Project.

(e) The California History-Social Science Project.

(f) The World History and International Studies Project.

(g) The California Physical Education-Health Project.

(h) The California Arts Project.

(i) The California World Language Project.

(Amended by Stats. 2011, Ch. 632, Sec. 4. Effective January 1, 2012. Inoperative on June 30, 2012, and repealed on January 1, 2013, pursuant to Section 99206 as amended by Stats. 2007, Ch. 292, if the condition in Stats. 2011, Ch. 632, Sec. 8, was not satisfied. Inoperative as of June 30, 2017, and repealed as of January 1, 2018, pursuant to Section 99206 as amended by Stats. 2011, Ch. 632, if the condition in Sec. 8 of Ch. 632 was satisfied.)



99201.5

Nothing in this chapter shall preclude the University of California from establishing other subject matter projects in subject areas not specified in Section 99201. However, no funds allocated in the annual Budget Act for the purposes of this chapter shall be used for subject matter projects in subject areas not specified in Section 99201.

(Added by Stats. 1998, Ch. 333, Sec. 5. Effective August 21, 1998. Inoperative on June 30, 2012, and repealed on January 1, 2013, pursuant to Section 99206 as amended by Stats. 2007, Ch. 292, if the condition in Stats. 2011, Ch. 632, Sec. 8, was not satisfied. Inoperative as of June 30, 2017, and repealed as of January 1, 2018, pursuant to Section 99206 as amended by Stats. 2011, Ch. 632, if the condition in Sec. 8 of Ch. 632 was satisfied.)



99202

(a) Within each subject matter project, a project advisory board shall be established to do all of the following:

(1) Set guidelines for project sites.

(2) Review and recommend site proposals for funding.

(3) Monitor project activities to ensure that they adequately reflect the priorities of the project and that projects comply with the requirements of this chapter.

(4) Perform other duties as determined by the Concurrence Committee rules and regulations adopted pursuant to subdivision (b) of Section 99200.

(b) The composition of each advisory board shall be as follows:

(1) One representative selected by the California Postsecondary Education Commission.

(2) Two representatives selected by the President of the University of California, one of whom is a member of the faculty in the discipline addressed by the project.

(3) Two representatives selected by the Chancellor of the California State University, one of whom is a member of the faculty in the discipline addressed by the project.

(4) Three representatives selected by the Superintendent of Public Instruction, one of whom is a classroom teacher in the subject areas addressed by the project.

(5) Two representatives of the State Board of Education, one of whom is a classroom teacher in the subject areas addressed by the subject.

(6) One representative selected by the Governor.

(7) One representative selected by the Commission on Teacher Credentialing.

(8) One representative of the statewide professional organization of teachers in the subject matter addressed by the project, to be selected by the president of that organization. If there is more than one statewide professional organization of teachers in that subject area, the members of the advisory board may choose which organization shall select the representative and may choose to include a representative of one or more of the other organizations as nonvoting members of the advisory board.

(9) Two representatives of the California community colleges selected by the Chancellor of the California Community Colleges, one of whom is a faculty member in the subject matter area addressed by the project.

(10) Two representatives of an independent postsecondary institution selected by the Association of Independent California Colleges and Universities, one of whom is a member of the faculty in the discipline addressed by the project.

(Amended by Stats. 1998, Ch. 333, Sec. 6. Effective August 21, 1998. See later amendment by Stats. 2011, Ch. 632. Inoperative on June 30, 2012, and repealed on January 1, 2013, pursuant to Section 99206 as amended by Stats. 2007, Ch. 292. Note: The inoperative and repeal dates are five years later if the condition in Stats. 2011, Ch. 632, Sec. 8, was satisfied.)



99202-1

(a) Within each subject matter project, a project advisory board shall be established to do all of the following:

(1) Set guidelines for project sites.

(2) Review and recommend site proposals for funding.

(3) Monitor project activities to ensure that they adequately reflect the priorities of the project and that projects comply with the requirements of this chapter.

(4) Perform other duties as determined by the Concurrence Committee rules and regulations adopted pursuant to subdivision (b) of Section 99200.

(b) The composition of each advisory board shall be as follows:

(1) One representative selected by the President of the University of California, who is a member of the faculty in the discipline addressed by the project.

(2) One representative selected by the Chancellor of the California State University, who is a member of the faculty in the discipline addressed by the project.

(3) One representative selected by the Superintendent of Public Instruction, who is a classroom teacher in the subject areas addressed by the project.

(4) One representative of the State Board of Education, who is a classroom teacher in the subject areas addressed by the subject.

(5) One representative selected by the Governor.

(6) One representative selected by the Commission on Teacher Credentialing.

(7) One representative of the statewide professional organization of teachers in the subject matter addressed by the project, to be selected by the president of that organization. If there is more than one statewide professional organization of teachers in that subject area, the members of the advisory board may choose which organization shall select the representative and may choose to include a representative of one or more of the other organizations as nonvoting members of the advisory board.

(8) One representative of the California Community Colleges selected by the Chancellor of the California Community Colleges, who is a faculty member in the subject matter area addressed by the project.

(9) One representative of an independent postsecondary institution selected by the Association of Independent California Colleges and Universities, who is a member of the faculty in the discipline addressed by the project.

(10) One representative who is from an industry sector that principally utilizes the discipline addressed by the project and who is selected by the advisory board.

(Amended by Stats. 2011, Ch. 632, Sec. 5. Effective January 1, 2012. Amendment operative if condition in Sec. 8 of Ch. 632 was satisfied. Inoperative as of June 30, 2017, and repealed as of January 1, 2018, pursuant to Section 99206 as amended by Ch. 632.)



99203

The project advisory board of each statewide subject matter project shall use the following criteria in recommending funding for local project sites:

(a) The proposed site is designed to provide support to teachers to develop and enhance the content knowledge and pedagogical skills necessary to implement State Board of Education standards adopted pursuant to Section 60605.

(b) The proposed site allocates a minimum of 75 percent of program slots to teachers from schools achieving scores on the state tests administered pursuant to Section 60605 that rank the school in the bottom 40 percent of all California schools.

(c) The proposed site develops formal partnerships with high-priority schools that achieve scores on the state tests administered pursuant to Section 60605 that rank the school in the bottom 40 percent of all California schools.

(d) The proposed site maintains evaluation data as required by subdivision (c) of Section 99200.

(e) The proposed site gives attention to instructional strategies that make use of educational technology to support the instructional program.

(f) The proposed site involves various levels and segments of education in a cooperative approach.

(g) Participating school districts, colleges, and universities provide financial and personnel support for the proposed site.

(h) The proposed site uses participants as professional development providers in school districts, colleges, and universities.

(i) The proposed site provides continuing professional development to project participants.

(j) The proposed site addresses the need to integrate existing standards of competence in the subject matter into the curriculum at the grade level taught by each participating teacher.

(k) The proposed site contributes to the effectiveness of school and district development plans and coordinates with existing agencies or entities, such as the resource agency or consortia established pursuant to Article 2 (commencing with Section 44680) of Chapter 3.1 of Part 25.

(l) Neighboring institutions have worked collaboratively to develop a proposal which clearly indicates their intention to continue to work cooperatively throughout the duration of the local project.

(Amended by Stats. 2003, Ch. 91, Sec. 34. Effective January 1, 2004. See later amendment by Stats. 2011, Ch. 632. Inoperative on June 30, 2012, and repealed on January 1, 2013, pursuant to Section 99206 as amended by Stats. 2007, Ch. 292. Note: The inoperative and repeal dates are five years later if the condition in Stats. 2011, Ch. 632, Sec. 8, was satisfied.)



99203-1

The project advisory board of each statewide subject matter project shall use the following criteria in recommending funding for local project sites:

(a) The proposed site is designed to provide support to teachers to develop and enhance the content knowledge and pedagogical skills necessary to implement State Board of Education standards adopted pursuant to Sections 60605 and 60605.8 and any subsequently adopted standards.

(b) The proposed site allocates a minimum of 75 percent of program slots to teachers from schools achieving scores on the state tests administered pursuant to Section 60605, or any successor state assessment system, that rank the school in the bottom 40 percent of all California schools or have pupil dropout rates that exceed the statewide average.

(c) The proposed site develops formal partnerships with high-priority schools that achieve scores on the state tests administered pursuant to Section 60605, or any successor state assessment system, that rank the school in the bottom 40 percent of all California schools or have pupil dropout rates that exceed the statewide average.

(d) The proposed site maintains evaluation data as required by subdivision (c) of Section 99200.

(e) The proposed site gives attention to instructional strategies that make use of educational technology to support the instructional program.

(f) The proposed site involves various levels and segments of education in a cooperative approach.

(g) Participating school districts, colleges, and universities provide financial and personnel support for the proposed site.

(h) The proposed site uses participants as professional development providers in school districts, colleges, and universities.

(i) The proposed site provides continuing professional development to project participants.

(j) The proposed site addresses the need to integrate existing standards of competence in the subject matter into the curriculum at the grade level taught by each participating teacher.

(k) The proposed site contributes to the effectiveness of school and district development plans and coordinates with existing agencies or entities, such as the resource agency or consortia established pursuant to Article 2 (commencing with Section 44680) of Chapter 3.1 of Part 25.

(l) Neighboring institutions have worked collaboratively to develop a proposal that clearly indicates their intention to continue to work cooperatively throughout the duration of the local project.

(m) For purposes of recommending funding for local project sites that serve middle or high school teachers, the project advisory board shall give special consideration to sites that utilize or are preparing to utilize instructional strategies to deliver career-oriented, integrated academic and technical content.

(Amended by Stats. 2011, Ch. 632, Sec. 6. Effective January 1, 2012. Amendment operative if condition in Sec. 8 of Ch. 632 was satisfied . Inoperative as of June 30, 2017, and repealed as of January 1, 2018, pursuant to Section 99206 as amended by Ch. 632.)



99204

This chapter shall be operative, and shall apply to the University of California, only for such times as the Legislature has appropriated funds therefor and the Regents of the University of California have accepted the funds. No provision of this chapter shall apply to the University of California unless the Regents of the University of California, by resolution, makes that provision applicable.

(Added by Stats. 1988, Ch. 1362, Sec. 17. Inoperative on June 30, 2012, and repealed on January 1, 2013, pursuant to Section 99206 as amended by Stats. 2007, Ch. 292, if the condition in Stats. 2011, Ch. 632, Sec. 8, was not satisfied. Inoperative as of June 30, 2017, and repealed as of January 1, 2018, pursuant to Section 99206 as amended by Stats. 2011, Ch. 632, if the condition in Sec. 8 of Ch. 632 was satisfied.)



99206

This article shall become inoperative on June 30, 2012, and, as of January 1, 2013, is repealed, unless a later enacted statute that is enacted before January 1, 2013, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2007, Ch. 292, Sec. 2. Effective January 1, 2008. See later amendment by Stats. 2011, Ch. 632. Repealed as of January 1, 2013, by its own provisions. Note: These termination dates (which affect Article 1, commencing with Section 99200) will be five years later if the amendment by Stats. 2011, Ch. 632, became operative.)



99206-1

This article shall become inoperative on June 30, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute that is enacted before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 632, Sec. 7. Effective January 1, 2012. Amendment operative if condition in Sec. 8 of Ch. 632 was satisfied. Repealed as of January 1, 2018, by its own provisions. Note: These termination dates affect Article 1, commencing with Section 99200, if this amendment became operative.)






ARTICLE 2 - California Professional Development Institutes

99220

The Regents of the University of California are requested to jointly develop with the Trustees of California State University and the independent colleges and universities, the California Reading Professional Development Institutes, to be administered by the university, in partnership with the California State University and with private, independent universities in California, in accordance with all of the following criteria:

(a) (1) In June 1999, the University of California and its institutes’ partners shall commence instruction for 6,000 participants who either provide direct instruction in reading to pupils in kindergarten or in grade 1, 2, or 3, or who supervise beginning teachers of reading. Commencing in July 2000, the institutes shall provide instruction for an additional 14,000 participants who either provide direct instruction in reading to pupils, including special education pupils, in prekindergarten, kindergarten or in grade 1, 2, or 3, or supervise beginning teachers of reading. Of the 14,000 new positions, at least 2,000 shall be reserved for prekindergarten teachers who teach in state preschool programs located in the attendance area of high-priority schools in order to link prekindergarten literacy development and reading readiness to the state’s reading goals for pupils enrolled in kindergarten and grades 1 to 3, inclusive. If there are not enough applicants to fill the 2,000 positions, the remaining positions may be filled by teachers of pupils enrolled in kindergarten or any of grades 1 to 3, inclusive.

(2) Ongoing support for second-year participants shall include a second-year institute focusing on the use of instructional materials, leveraging of school district resources, and the development of teacher leadership within the school district to improve pupil achievement in reading.

(b) (1) The institutes shall provide instruction for school teams from each participating school. These school teams may include both beginning and experienced teachers and the schoolsite administrator, with the majority of the team composed of beginning teachers.

(2) Criteria and priority for selection of participating school teams shall include, but not necessarily be limited to, all of the following:

(A) Schools whose pupils’ reading scores are at or below the 40th percentile on the reading portion of the achievement test authorized by Section 60640.

(B) Schools with a high number of beginning and noncredentialed teachers.

(C) Schools with high poverty levels, as determined by the percentage of pupils eligible for free or reduced price meals.

(D) Schools with a full complement of team members as outlined above.

(E) School teams committed to participate in the Elementary School Intensive Reading Program established pursuant to Article 1 (commencing with Section 53025) of Chapter 16 of Part 28 for a minimum of three years.

(F) Schools that have adopted standards-based materials approved by the State Board of Education.

(3) In any fiscal year, if funding is inadequate to accommodate the participation of all eligible school teams, first priority shall be given to schools meeting the criteria set forth in subparagraph (B) of paragraph (2).

(c) (1) The institutes shall provide instruction in the teaching of reading in a manner consistent with the standard for a comprehensive reading instruction program that is research-based, as described in subparagraphs (A) and (B) of paragraph (4) of subdivision (b) of Section 44259, and shall include all of the following components:

(A) The study of organized, systematic, explicit skills including phonemic awareness, direct, systematic explicit phonics, and decoding skills.

(B) A strong literature, language and comprehension component with a balance of oral and written language.

(C) Ongoing diagnostic techniques that inform teaching and assessment.

(D) Early intervention techniques.

(2) Instruction provided pursuant to this section shall be consistent with state-adopted academic content standards and with the curriculum framework on reading/language arts adopted by the State Board of Education.

(3) Instruction provided pursuant to this section shall acquaint teachers with the value in the diagnostic nature of standardized tests.

(d) (1) Each participant who satisfactorily completes an institute authorized by this section shall receive a stipend, commensurate with the duration of the institute, of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000), as determined by the University of California.

(2) A participant in an institute authorized by this section who satisfactorily completes additional institute activities or leadership and mentoring responsibilities in his or her school in subsequent years in accordance with institute guidelines shall receive a stipend, commensurate with the participant’s responsibilities, of not less than five hundred dollars ($500) and not more than two thousand dollars ($2,000), as determined by the University of California. It is the intent of the Legislature that stipends paid to participants under this paragraph average approximately one thousand dollars ($1,000) per stipend recipient per year.

(e) In order to provide maximum access, the institutes shall be offered through multiple university and college campuses that are widely distributed throughout the state or in a regionally accredited program offered through instructor-led, interactive online courses. In order to maximize access to teachers and administrators who may be precluded from participating in an onsite institute due to geographical, physical, or time constraints, each institute shall be required to accommodate at least 5 percent of the participants through state-approved instructor-led, interactive online courses. Instruction at the institutes shall consist of an intensive, sustained training period of no less than 40 hours nor more than 120 hours during the summer or during an intersession break or an equivalent instructor-led, online course, and shall be supplemented, during the following school year, with no fewer than 80 additional hours nor more than 120 additional hours of instruction and schoolsite meetings, held on at least a monthly basis, to focus on the academic progress of that school’s pupils in reading.

(f) It is the intent of the Legislature that a local education agency or postsecondary institution that offers an accredited program of professional preparation consider providing partial and proportional credit toward satisfaction of reading course requirements to an enrolled candidate who satisfactorily completes a California Reading Professional Development Institute program if the institute has been certified by the Commission on Teacher Credentialing as meeting reading preparation standards.

(g) This section does not prohibit a participant from attending an institute authorized by this section in more than one academic year.

(h) “Beginning teachers,” for purposes of this article, are teachers with three or fewer years of teaching experience.

(Amended by Stats. 2003, Ch. 91, Sec. 35. Effective January 1, 2004.)



99221

The Regents of the University of California are requested to develop jointly with the Trustees of the California State University and the independent colleges and universities, the High School English Professional Development Institutes, to be administered by the university, in partnership with the California State University and with private, independent universities in California, in accordance with all of the following criteria:

(a) In July 2000, the University of California and its institutes’ partners shall commence instruction for 12,000 participants who either provide direct instruction in reading and writing to California public high school pupils in grades 9 to 12, inclusive, or supervise beginning teachers of high school reading and writing.

(b) (1) The institutes shall provide instruction for school teams from each participating school. These school teams may include both beginning and experienced teachers and the schoolsite administrator.

(2) Criteria and priority for selection of participating school teams shall include, but is not limited to, all of the following:

(A) Schools whose pupils’ scores on the English language arts portion of the achievement test authorized by Section 60640 are at or below the 40th percentile.

(B) Teams composed of a large percentage of the members of their schools’ English departments, which may include the chair of that department.

(C) Schools with high poverty levels, as determined by the percentage of pupils eligible for free or reduced price meals.

(D) Teams of teachers from various departments within a school.

(E) Schools with a high number of beginning and noncredentialed teachers.

(F) Schools that have adopted standards-based materials approved by the State Board of Education.

(3) In any fiscal year, if funding is inadequate to accommodate the participation of all eligible school teams, first priority shall be given to schools meeting the criteria set forth in subparagraph (E) of paragraph (2).

(c) (1) The institutes shall provide instruction in the teaching of reading and writing in a manner consistent with the standard for a comprehensive reading and writing instruction program that is research-based, as described in subparagraphs (A) and (B) of paragraph (4) of subdivision (b) of Section 44259.

(2) Instruction provided pursuant to this section shall be consistent with state-adopted academic content standards and with the curriculum frameworks on reading/language arts for kindergarten and grades 1 to 12, inclusive, that are adopted by the State Board of Education.

(3) Instruction provided pursuant to this section shall acquaint teachers with the value in the diagnostic nature of standardized tests.

(d) In order to provide maximum access, the institutes shall be offered through multiple university and college campuses that are widely distributed throughout the state or in a regionally accredited program offered through instructor-led, interactive online courses. In order to maximize access to teachers and administrators who may be precluded from participating in an onsite institute due to geographical, physical, or time constraints, each institute shall be required to accommodate at least 5 percent of the participants through state-approved instructor-led, interactive online courses. Instruction at the institutes shall consist of an intensive, sustained training period of no less than 40 hours nor more than 120 hours during the summer or during an intersession break or an equivalent instructor-led, online course and shall be supplemented, during the following school year, with no fewer than 80 additional hours nor more than 120 additional hours of instruction and schoolsite meetings, held on at least a monthly basis, to focus on the academic progress of that school’s pupils in English language arts.

(e) It is the intent of the Legislature that a local education agency or postsecondary institution that offers an accredited program of professional preparation consider providing partial and proportional credit toward satisfaction of English language arts requirements to an enrolled candidate who satisfactorily completes a High School English Professional Development Institute if the institute has been certified by the Commission on Teacher Credentialing as meeting English language arts standards.

(Amended by Stats. 2001, Ch. 737, Sec. 3. Effective January 1, 2002.)



99221.5

(a) The Regents of the University of California are requested to authorize the President of the University of California or his or her designee to jointly develop English Language Development Professional Institutes with the Chancellor of the California State University, the Chancellor of the California Community Colleges, the independent colleges and universities, and the Superintendent, or their designees. In order to provide maximum access, the institutes shall be offered at sites widely distributed throughout the state, which shall include programs offered through instructor-led, interactive online courses, in accordance with existing state law. In order to maximize access to teachers and administrators who may be precluded from participating in an onsite institute due to geographical, physical, or time constraints, each institute shall accommodate at least 5 percent of the participants through existing state-approved online instructor-led courses, programs, or both. The California subject matter projects, an intersegmental, discipline-based professional development network administered by the University of California, is requested to be the organizing entity for the institutes and followup programs.

(b) (1) The institutes shall provide instruction for school teams from each school participating in the program established pursuant to this section. The institutes may provide instruction for school teams serving English language learners in kindergarten and grades 1 to 12, inclusive. A school team shall include teachers who do not hold crosscultural or bilingual-crosscultural certificates or their equivalents, teachers who hold those certificates or their equivalents, and a schoolsite administrator. The majority of the team shall be teachers who do not hold those crosscultural certificates or their equivalents. If the participating school team employs instructional assistants who provide instructional services to English language learners, the team may include these instructional assistants.

(2) Commencing in July 2000, the English Language Professional Development Institutes shall provide instruction to an additional 10,000 participants. These participants shall be in addition to the 5,000 participants authorized as of January 1, 2000. Commencing July 2001, and each fiscal year thereafter, the number of participants receiving instruction through the English Language Development Professional Institutes shall be specified in the annual Budget Act.

(3) Criteria and priority for selection of participating school teams shall include, but not necessarily be limited to, all of the following:

(A) Schools whose pupils’ reading scores are at or below the 40th percentile on the English language arts portion of the achievement test authorized by Section 60640.

(B) Schools in which a high percentage of pupils score below grade level on the English language development assessment authorized by Section 60810, when it is developed.

(C) Schools with a high number of new, underprepared, and noncredentialed teachers. Underprepared teachers shall be defined as teachers who do not possess a crosscultural or bilingual-crosscultural certificate, or their equivalents.

(D) Schools in which the enrollment of English language learners exceeds 25 percent of the total school enrollment.

(E) Schools with a full complement of team members as described in paragraph (1).

(4) In any fiscal year, if funding is inadequate to accommodate the participation of all eligible school teams, first priority shall be given to schools meeting the criteria set forth in subparagraph (C) of paragraph (3).

(c) Each team member who satisfactorily completes an institute authorized by this section shall receive a stipend, commensurate with the duration of the institute, of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000), as determined by the University of California.

(d) Instruction provided by the institutes shall be consistent with state-adopted academic content standards and with the English language development standards adopted pursuant to Section 60811.

(e) (1) Instruction at the institutes shall consist of an intensive, sustained training period of no less than 40 hours nor more than 80 hours during the summer or during an intersession break or an equivalent instructor-led, online course and shall be supplemented during the following school year with no fewer than 80 hours nor more than 120 hours of instruction and schoolsite meetings, held on at least a monthly basis, to focus on the academic progress of English language learners at that school.

(2) Instruction at the institutes shall be of sufficient scope, depth, and duration to fully equip instructional personnel to offer a comprehensive and rigorous instructional program for English language learners and to assess pupil progress so these pupils can meet the academic content and performance standards adopted by the state board. The instruction shall be designed to increase the capacity of teachers and other school personnel to provide and assess standards-based instruction for English language learners.

(3) The instruction shall be multidisciplinary and focus on instruction in disciplines for which the state board has adopted academic content standards. The instruction shall also be research-based and provide effective models of professional development in order to ensure that instructional personnel increase their skills, at a minimum, in all of the following:

(A) Literacy instruction and assessment for diverse pupil populations, including instruction in the teaching of reading that is research-based and consistent with the balanced, comprehensive strategies required under Section 44757.

(B) English language development and second language acquisition strategies.

(C) Specially designed instruction and assessment in English.

(D) Application of appropriate assessment instruments to assess language proficiency and utilization of benchmarks for reclassification of pupils from English language learners to fully English proficient.

(E) Examination of pupil work as a basis for the alignment of standards, instruction, and assessment.

(F) Use of appropriate instructional materials to assist English language learners to attain academic content standards.

(G) Instructional technology and its integration into the school curriculum for English language learners.

(H) Parent involvement and effective practices for building partnerships with parents.

(f) A local educational agency may use its economic impact aid funds for purposes of this section.

(g) It is the intent of the Legislature that a local educational agency or postsecondary institution that offers an accredited program of professional preparation consider providing partial and proportional credit toward satisfaction of the course requirements to an enrolled candidate who satisfactorily completes a California English Language Development Institute program if the program has been certified by the Commission on Teacher Credentialing as meeting preparation standards.

(h) This section does not prohibit a team member from attending an institute authorized by this section in more than one academic year.

(i) This section shall not apply to the University of California unless and until the Regents of the University of California act, by resolution, to make it applicable.

(Amended by Stats. 2011, Ch. 296, Sec. 77. Effective January 1, 2012.)



99222

The Regents of the University of California are requested to develop jointly with the Trustees of California State University and the independent colleges and universities, the High School Mathematics Professional Development Institutes, to be administered by the university, in partnership with the California State University and with private, independent universities in California, in accordance with all of the following criteria:

(a) In July 2000, the University of California and its institutes’ partners shall commence instruction for 5,500 participants who either provide direct instruction in mathematics to California public high school pupils in grades 9 to 12, inclusive, or supervise beginning teachers of high school mathematics.

(b) (1) The institutes shall provide instruction for school teams from each participating school. The school teams may include both beginning and experienced teachers and the schoolsite administrator.

(2) Criteria and priority for selection of participating school teams shall include, but not necessarily be limited to, all of the following:

(A) Schools whose pupils’ scores on the mathematics portion of the achievement test authorized by Section 60640 are at or below the 40th percentile.

(B) Teams composed of a large percentage of members of their schools’ mathematics departments, which may include the chair of that department.

(C) Schools with high poverty levels, as determined by the percentage of pupils eligible for free or reduced price meals.

(D) Schools with a high number of beginning and noncredentialed teachers.

(E) Schools that have adopted standards-based materials approved by the State Board of Education.

(3) In any fiscal year, if funding is inadequate to accommodate the participation of all eligible school teams, first priority shall be given to schools meeting the criteria set forth in subparagraph (D) of paragraph (2).

(c) (1) The institutes shall provide instruction in the teaching of mathematics in a manner consistent with the standard for a comprehensive mathematics instruction program that is research-based and shall include all of the following components:

(A) Instruction in topics commonly found in high school mathematics courses, including, but not limited to, geometry, algebra II, trigonometry, and calculus, that will enhance the ability of teachers to prepare pupils for the achievement test authorized pursuant to Section 60640 and the high school exit examination authorized pursuant to Section 60850 and to prepare pupils for advanced placement and college coursework.

(B) Ongoing diagnostic techniques that inform teaching and assessment.

(C) Early intervention techniques for pupils experiencing difficulty in mathematics.

(2) Instruction provided pursuant to this section shall be consistent with state-adopted academic content standards and with the curriculum frameworks on mathematics for kindergarten and grades 1 to 12, inclusive, that are adopted by the State Board of Education.

(3) Instruction provided pursuant to this section shall acquaint teachers with the value in the diagnostic nature of standardized tests.

(d) In order to provide maximum access, the institutes shall be offered through multiple university and college campuses that are widely distributed throughout the state or in a regionally accredited program offered through instructor-led, interactive online courses. In order to maximize access to teachers and administrators who may be precluded from participating in an onsite institute due to geographical, physical, or time constraints, each institute shall be required to accommodate at least 5 percent of the participants through state-approved instructor-led, interactive online courses. Instruction at the institutes shall consist of an intensive, sustained training period of no less than 40 hours nor more than 120 hours during the summer or during an intersession break or an equivalent instructor-led, online course and shall be supplemented, during the following school year, with no fewer than 80 additional hours nor more than 120 additional hours of instruction and schoolsite meetings, held on at least a monthly basis, to focus on the academic progress of that school’s pupils in mathematics.

(e) It is the intent of the Legislature that a local education agency or postsecondary institution that offers an accredited program of professional preparation consider providing partial and proportional credit toward satisfaction of mathematics course requirements to an enrolled candidate who satisfactorily completes a High School Mathematics Professional Development Institute if the institute has been certified by the Commission on Teacher Credentialing as meeting mathematics standards.

(Amended by Stats. 2001, Ch. 737, Sec. 4. Effective January 1, 2002.)



99223

The Regents of the University of California are requested to jointly develop with the Trustees of the California State University and the independent colleges and universities, the Algebra Academies Professional Development Institutes, to be administered by the university, in partnership with the California State University and with private, independent universities in California, in accordance with all of the following criteria:

(a) In July 2000, the University of California and its institutes’ partners shall commence instruction for 1,000 participants who either provide direct instruction in prealgebra and algebra to pupils in grades 7 and 8, or supervise beginning teachers of algebra.

(b) (1) The institutes shall provide instruction for school teams from each participating school. These school teams may include both beginning and experienced teachers and the schoolsite administrator.

(2) Criteria and priority for selection of participating school teams shall include, but are not necessarily limited to, all of the following:

(A) Schools whose pupils’ scores on the mathematics portion of the achievement test authorized by Section 60640 are at or below the 40th percentile.

(B) Teams composed of a large percentage of members of their schools’ mathematics departments, which may include the chair of that department.

(C) Schools with high poverty levels, as determined by the percentage of pupils eligible for free or reduced price meals.

(D) Schools with a high number of beginning and noncredentialed teachers.

(E) Schools that have adopted standards-based materials approved by the State Board of Education.

(3) In any fiscal year, if funding is inadequate to accommodate the participation of all eligible school teams, first priority shall be given to schools that meet the criteria described in subparagraph (D) of paragraph (2).

(c) (1) The institutes shall provide instruction in the teaching of prealgebra and algebra in a manner consistent with the standard for a comprehensive mathematics instruction program that is research-based and shall include all of the following components:

(A) Instruction in prealgebra and algebra that will enhance the ability of teachers to prepare pupils for the achievement test authorized pursuant to Section 60640 and the high school exit examination authorized pursuant to Section 60850.

(B) Ongoing diagnostic techniques that inform teaching and assessment.

(C) Early intervention techniques for pupils experiencing difficulty in prealgebra and algebra.

(2) Instruction provided pursuant to this section shall be consistent with state-adopted academic content standards and with the curriculum frameworks on mathematics for kindergarten and grades 1 to 12, inclusive, that are adopted by the State Board of Education.

(3) Instruction provided pursuant to this section shall acquaint teachers with the value in the diagnostic nature of standardized tests.

(d) Each participant who satisfactorily completes an institute authorized by this section shall receive a stipend, commensurate with the duration of the institute, of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000), as determined by the University of California.

(e) In order to provide maximum access, the institutes shall be offered on multiple university and college campuses that are widely distributed throughout the state. Instruction at the institutes shall consist of an intensive, sustained training period of no less than 40 hours during the summer or during an intersession break, and shall be supplemented, during the following school year, with no fewer than the equivalent of five additional days of instruction and schoolsite meetings, held on at least a monthly basis, to focus on the academic progress of that school’s pupils in prealgebra and algebra.

(f) Teachers attending the institutes authorized by this section shall, as a condition of attendance and subsequent to that attendance, serve as instructors in the program authorized by Chapter 17 (commencing with Section 53081) of Part 28. These teachers shall continue to receive followup professional development during the same time period they are providing instruction. Followup professional development during this time period shall occur outside of instructional time.

(g) It is the intent of the Legislature that a local education agency or postsecondary institution that offers an accredited program of professional preparation consider providing partial and proportional credit toward satisfaction of mathematics course requirements to an enrolled candidate who satisfactorily completes an Algebra Academies Professional Development Institute if the institute has been certified by the Commission on Teacher Credentialing as meeting mathematics standards.

(Amended by Stats. 2001, Ch. 737, Sec. 5. Effective January 1, 2002.)



99224

The Regents of the University of California are requested to develop jointly with the Trustees of the California State University and the independent colleges and universities, the Algebra Professional Development Institutes, to be administered by the university, in partnership with the California State University and with private, independent universities in California, in accordance with all of the following criteria:

(a) In July 2000, the University of California and its institutes’ partners shall commence instruction for 5,000 participants who either provide direct instruction in algebra or the coursework in the two years leading to algebra to pupils enrolled in a public school in grades 6 to 12, inclusive, or supervise beginning teachers of algebra.

(b) (1) The institutes shall provide instruction for school teams from each participating school. These school teams may include both beginning and experienced teachers and the schoolsite administrator.

(2) Criteria and priority for selection of participating school teams shall include, but not necessarily be limited to, all of the following:

(A) Schools whose pupils’ scores on the mathematics portion of the achievement examination authorized by Section 60640 are at or below the 40th percentile.

(B) Teams composed of a large percentage of members of their schools’ mathematics departments, which may include the chair of that department.

(C) Schools with high poverty levels, as determined by the percentage of pupils eligible for free or reduced price meals.

(D) Schools with a high number of beginning and noncredentialed teachers.

(E) Schools that have adopted standards-based materials approved by the State Board of Education.

(3) In any fiscal year, if funding is inadequate to accommodate the participation of all eligible school teams, first priority shall be given to schools meeting the criteria set forth in subparagraph (D) of paragraph (2).

(c) (1) The institutes shall provide instruction in the teaching of prealgebra and algebra in a manner consistent with the standard for a comprehensive mathematics instruction program that is research-based, and shall include all of the following components:

(A) Instruction in prealgebra and algebra that will enhance the ability of teachers to prepare pupils for the achievement test authorized pursuant to Section 60640 and the high school exit examination authorized pursuant to Section 60850.

(B) Ongoing diagnostic techniques that inform teaching and assessment.

(C) Intervention techniques for pupils experiencing difficulty in prealgebra and algebra.

(2) Instruction provided pursuant to this section shall be consistent with state-adopted academic content standards and with the curriculum frameworks on mathematics for kindergarten and grades 1 to 12, inclusive, that are adopted by the State Board of Education.

(3) Instruction provided pursuant to this section shall acquaint teachers with the value in the diagnostic nature of standardized tests.

(d) In order to provide maximum access, the institutes shall be offered through multiple university and college campuses that are widely distributed throughout the state or in a regionally accredited program offered through instructor-led, interactive online courses. In order to maximize access to teachers and administrators who may be precluded from participating in an onsite institute due to geographical, physical, or time constraints, each institute shall be required to accommodate at least 5 percent of the participants through state-approved instructor-led, interactive online courses. Instruction at the institutes shall consist of an intensive, sustained training period of no less than 40 hours nor more than 120 hours during the summer or during an intersession break or an equivalent instructor-led, online course and shall be supplemented, during the following school year, with no fewer than 80 additional hours nor more than 120 additional hours of instruction and schoolsite meetings, held on at least a monthly basis, to focus on the academic progress of that school’s pupils in prealgebra and algebra.

(e) It is the intent of the Legislature that a local education agency or postsecondary institution that offers an accredited program of professional preparation consider providing partial and proportional credit toward satisfaction of mathematics course requirements to an enrolled candidate who satisfactorily completes a High School Algebra Professional Development Institute if the institute has been certified by the Commission on Teacher Credentialing as meeting mathematics standards.

(Amended by Stats. 2001, Ch. 737, Sec. 6. Effective January 1, 2002.)



99225

The Regents of the University of California are requested to develop collaboratively with the Trustees of the California State University, the independent colleges and universities, and the county offices of education, the Elementary Mathematics Professional Development Institutes, to be administered by the university, in partnership with the California State University and with private, independent universities in California, in accordance with all of the following criteria:

(a) In July 2000, the University of California and its institutes’ partners shall commence instruction for 5,000 participants who either provide direct instruction in elementary mathematics to pupils in grades 4 to 6, inclusive, or supervise beginning teachers of elementary mathematics.

(b) (1) The institutes shall provide instruction for school teams from each participating school. These school teams may include both beginning and experienced teachers and the schoolsite administrator.

(2) Criteria and priority for selection of participating school teams shall include, but not necessarily be limited to, all of the following:

(A) Schools whose pupils’ scores on the mathematics portion of the achievement test authorized by Section 60640 are at or below the 40th percentile.

(B) Schools with high poverty levels, as determined by the percentage of pupils eligible for free or reduced price meals.

(C) Schools with a high number of beginning and noncredentialed teachers.

(D) Schools that have adopted standards-based materials approved by the State Board of Education.

(3) In any fiscal year, if funding is inadequate to accommodate the participation of all eligible school teams, first priority shall be given to schools meeting the criteria set forth in subparagraph (C) of paragraph (2).

(c) (1) The institutes shall provide instruction in the teaching of elementary mathematics in a manner consistent with the standard for a comprehensive mathematics instruction program that is research-based, and shall include all of the following components:

(A) Instruction in elementary mathematics that will enhance the ability of teachers to prepare pupils for the achievement test authorized pursuant to Section 60640 and the high school exit examination authorized pursuant to Section 60850.

(B) Instruction that will prepare teachers as mathematics specialists and to become teacher trainers at their schools, assuming more of the responsibility for mathematics instruction.

(C) Ongoing diagnostic techniques that inform teaching and assessment.

(D) Early and continuing intervention techniques for pupils experiencing difficulty in elementary mathematics.

(2) Instruction provided pursuant to this section shall be consistent with state-adopted academic content standards and with the curriculum frameworks on mathematics for kindergarten and grades 1 to 12, inclusive, that are adopted by the State Board of Education.

(3) Instruction provided pursuant to this section shall acquaint teachers with the value in the diagnostic nature of standardized tests.

(d) In order to provide maximum access, the institutes shall be offered through multiple university and college campuses that are widely distributed throughout the state or in a regionally accredited program offered through instructor-led, interactive online courses. In order to maximize access to teachers and administrators who may be precluded from participating in an onsite institute due to geographical, physical, or time constraints, each institute shall be required to accommodate at least 5 percent of the participants through state-approved instructor-led, interactive online courses. Instruction at the institutes shall consist of an intensive, sustained training period of no less than 40 hours nor more than 120 hours during the summer or during an intersession break or an equivalent instructor-led, online course, and shall be supplemented, during the following school year, with no fewer than 40 additional hours nor more than 120 additional hours of instruction and schoolsite meetings, held on at least a monthly basis, to focus on the academic progress of that school’s pupils in elementary mathematics.

(e) It is the intent of the Legislature that a local education agency or postsecondary institution that offers an accredited program of professional preparation consider providing partial and proportional credit toward satisfaction of mathematics course requirements to an enrolled candidate who satisfactorily completes an Algebra Professional Development Institute if the institute has been certified by the Commission on Teacher Credentialing as meeting mathematics standards.

(Amended by Stats. 2001, Ch. 737, Sec. 7. Effective January 1, 2002.)



99225.5

In addition to providing the Legislature with quarterly enrollment and completion reports, the University of California and its partners in administering professional development institutes under this article shall annually contract for an independent evaluation of the professional development institutes authorized by Sections 406, 99220, 99221, 99222, 99224, and 99225. The results of this evaluation shall be reported, in writing, to the Legislature no later than January 1, 2002, and annually thereafter.

(Amended by Stats. 2000, Ch. 986, Sec. 9. Effective January 1, 2001.)



99226

(a) This article shall apply to the University of California only during periods for which the Legislature has appropriated funds therefor in the annual Budget Act and the Regents of the University of California have accepted the funds.

(b) This article shall not apply to the University of California unless and until the Regents of the University of California act, by resolution, to make it applicable.

(c) The Regents of the University of California are requested to jointly develop with the Trustees of California State University and the independent colleges and universities, the institutes described in this article, to be administered by the University of California, in partnership with the California State University and with private, independent universities in California.

(d) Each participant who satisfactorily completes an institute authorized by this article shall receive a stipend commensurate with the duration of the institute, of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000), as determined by the University of California. However, in making this determination, the University of California may not exceed the amount provided in the Budget Act for stipends for each of the institutes authorized by this article and must serve at each institute the number of participants specified pursuant to this section.

(e) Commencing July 2001, and each fiscal year thereafter, the number of participants receiving instruction through each of these institutes shall be designated in the annual Budget Act.

(f) These institutes shall be developed in accordance with all of the criteria specified in each section, as described therein.

(g) Notwithstanding any other provision of law, on a case-by-case basis, and subject to the concurrence of the State Board of Education that priorities for service to high-need schools are met, the University of California and the programs authorized pursuant to Sections 99220 through 99226, inclusive, may serve prekindergarten teachers, kindergarten teachers, and teachers of grades 1 to 12, inclusive, in participating school districts with programs in reading or mathematics when the average of the reading or mathematics portions of the achievement test authorized pursuant to Section 60640 is at or below the priority level for service in schools otherwise served by the California Professional Development Institutes.

(Amended by Stats. 2002, Ch. 664, Sec. 72. Effective January 1, 2003.)



99227

Within the criteria and priority for the selection of participating school teams set forth in paragraph (2) of subdivision (b) of Sections 99220, 99221, 99222, 99223, 99224, and 99225, priority for the selection of teachers to participate in the professional development institutes authorized pursuant to those sections shall be determined in the following manner:

(a) Teachers who have not participated in a professional development institute in reading or mathematics that is authorized pursuant to this article shall be accorded first priority for training pursuant to this article.

(b) Teachers who have participated in a professional development institute in reading or mathematics that is authorized pursuant to this article, but who have not yet received supplemental training in the areas specified in paragraph (2) of subdivision (a) of Section 99237 shall be accorded second priority for training pursuant to this article.

(c) Teachers who have participated in a professional development institute in reading or mathematics that is authorized pursuant to this article, and have received supplemental training in the areas specified in paragraph (2) of subdivision (a) of Section 99237 shall be accorded third priority for training pursuant to this article.

(Added by Stats. 2001, Ch. 737, Sec. 9. Effective January 1, 2002.)









CHAPTER 6 - The Early Assessment Program

99300

(a) (1) Commencing with the 2014–15 school year and for purposes of the Early Assessment Program established by this chapter, the California Standards Test and the augmented California Standards Tests in English language arts and mathematics may be replaced with the grade 11 consortium computer-adaptive assessments in English language arts and mathematics.

(2) The Legislature finds and declares that in 2004, the California State University (CSU) established the Early Assessment Program (EAP), a collaborative effort among the State Board of Education, the State Department of Education, and CSU, to enable pupils to learn about their readiness for college-level English and mathematics before their senior year of high school. It is the intent of the Legislature that the office of the Chancellor of the California Community Colleges, the office of the Chancellor of the California State University, the State Board of Education, and the State Department of Education work together to modify the existing EAP to expand it to include the California Community Colleges (CCC) so that, beginning in the 2009–10 school year, high school juniors who are considering attending either system can take the EAP and receive information in the summer before their senior year concerning their preparation for college-level work at both CSU and CCC.

(b) It is also the intent of the Legislature that the existing EAP student notification system, as currently operated by agreement between CSU and the State Department of Education, be modified to do both of the following:

(1) Reassure pupils that they are eligible to attend a community college and that taking the EAP test has no bearing on their eligibility to attend a community college.

(2) Inform pupils of their readiness for college-level coursework in English or mathematics, or both, and recommend the next appropriate steps as they pertain to achieving success at a community college, similar to how CSU communicates with pupils who take the EAP test and are prospective CSU students.

(c) It is also the intent of the Legislature that the EAP be modified to include all of the following requirements:

(1) That the participating community college districts utilize the existing EAP secure data repository and clearinghouse for test score distribution of the assessment, as referenced in Section 60641.

(2) That the modified EAP not affect the statutory reporting requirements provided in Section 60641, or increase the costs of either the assessment program referenced in Section 60640 or the State Department of Education.

(3) That the modified EAP be titled the “Early Assessment Program.”

(Amended by Stats. 2013, Ch. 489, Sec. 27. Effective January 1, 2014.)



99301

(a) Notwithstanding subdivision (a) of Section 78213, the individual grade 11 assessment results, as referenced in Section 60641, or a standards-aligned successor assessment, in addition to any other purposes, may be used by community college districts to provide diagnostic advice to, or for the placement of, prospective community college students participating in the EAP.

(b) (1) As authorized pursuant to subparagraph (B) of paragraph (3) of subdivision (a) of Section 60641, the individual assessment results, as referenced in Section 60641, or a standards-aligned successor assessment, shall be provided to the office of the Chancellor of the California Community Colleges.

(2) The office of the Chancellor of the California Community Colleges shall coordinate with community college districts that choose to voluntarily participate in the EAP as follows, and, to the extent possible, shall accomplish all of the following activities using existing resources:

(A) Encourage community college districts to choose to voluntarily participate in the EAP and notify them of the requirements of subdivision (c), including the requirements that the standards utilized by CSU to assess readiness for college-level English and mathematics courses, as expressed in the assessment referenced in Section 60641, or a standards-aligned successor assessment, shall also be used for the purposes of the EAP.

(B) Coordinate the progress of the program, provide technical assistance to participating community college districts pursuant to subdivision (c) as needed, identify additional reporting and program criteria as needed, and provide a report to the Legislature and Governor on or before February 15, 2015, on the implementation and results of the EAP for community college students.

(C) Provide access to the individual assessment results, as referenced in Section 60641, or a standards-aligned successor assessment, to participating community college districts.

(c) For those community college districts that choose to work directly with high school pupils within their respective district boundaries who took the assessment, as referenced in Section 60641, or a standards-aligned successor assessment, and choose to offer assistance to these pupils in strengthening their college readiness skills, all of the following provisions apply:

(1) The individual results of the assessment, as referenced in Section 60641, or a standards-aligned successor assessment, shall be released by the office of the Chancellor of the California Community Colleges, as authorized pursuant to subparagraph (B) of paragraph (3) of subdivision (a) of Section 60641, to participating community college districts upon their request for this information and may be used to provide diagnostic advice to prospective community college students participating in the EAP.

(2) Pursuant to subparagraph (A) of paragraph (2) of subdivision (b), the same standards utilized by CSU to assess readiness shall also be used for purposes of this section.

(3) The assessment, as referenced in Section 60641, and utilized by CSU for purposes of early assessment, or a standards-aligned successor assessment, shall be used to assess the college readiness of pupils in the EAP.

(4) Participating community college districts are encouraged to consult with the Academic Senate for the California Community Colleges to work toward sequencing their precollegiate level courses and transfer-level courses in English and mathematics to the common core academic content standards adopted pursuant to Section 60605.8.

(5) Participating community college districts shall identify an EAP coordinator and shall coordinate with CSU campuses and schools offering instruction in kindergarten and any of grades 1 to 12, inclusive, in their respective district boundaries on EAP-related activities that assist pupils in making decisions that increase their college readiness skills and likelihood of pursuing a postsecondary education.

(6) In order to provide high school pupils with an indicator of their college readiness, a community college district participating in the EAP shall use individual assessment results provided to that college pursuant to paragraph (1) of, and subparagraph (C) of paragraph (2) of, subdivision (b) to provide diagnostic advice to prospective community college students participating in the EAP.

(7) The individual results of the assessment, as referenced in Section 60641 for purposes of the EAP, or a standards-aligned successor assessment, shall not be used by a community college as a criterion for admission.

(8) Participating community college districts shall utilize the existing infrastructure of academic opportunities, as developed by CSU, to provide additional preparation in grade 12 for prospective community college students participating in the EAP.

(d) Both of the following provisions apply to CSU:

(1) The individual results of the assessment, as referenced in Section 60641, or a standards-aligned successor assessment, as authorized pursuant to subparagraph (B) of paragraph (3) of subdivision (a) of Section 60641, shall be released to, and, in addition to any other purposes, may be used by, CSU to provide diagnostic advice to, or for the placement of, prospective CSU students participating in the EAP.

(2) The individual results of the assessment, as referenced in Section 60641 for purposes of the EAP, or a standards-aligned successor assessment, shall not be used by CSU as a criterion for admission.

(Amended by Stats. 2014, Ch. 71, Sec. 47. Effective January 1, 2015.)









PART 66 - PUBLIC EDUCATION BONDS

CHAPTER 1 - Public Education Facilities Bond Act of 1996

ARTICLE 1 - General Provisions

100000

This chapter shall be known and may be cited as the Public Education Facilities Bond Act of 1996.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)






ARTICLE 2 - School Facilities Program Provisions

100010

Two billion twelve million thirty-five thousand dollars ($2,012,035,000) of the proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the State School Building Lease-Purchase Fund.

(Amended by Stats. 2013, Ch. 28, Sec. 2. Effective June 27, 2013. Note: Addition of this section was approved on March 26, 1996, by adoption of Prop. 203.)



100015

All moneys deposited in the State School Building Lease-Purchase Fund shall be available to provide aid to school districts of the state in accordance with the Leroy F. Greene State School Building Lease-Purchase Law of 1976 (Chapter 22 (commencing with Section 17700) of Part 10), and of all acts amendatory thereof and supplementary thereto, to provide aid to school districts, county superintendents of schools, and county boards of education of the state in accordance with Sections 100020, 100025, 100030, and 100035, to provide funds to repay any money advanced or loaned to the State School Building Lease-Purchase Fund under any act of the Legislature, together with interest provided for in that act, and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100020

Of the proceeds from the sale of bonds pursuant to this chapter, not more than nine hundred million dollars ($900,000,000) may be used for one or more of the following purposes:

(a) The acquisition of portable classrooms for use in accordance with Chapter 25 (commencing with Section 17785) of Part 10.

(b) The reconstruction or modernization of facilities pursuant to Chapter 22 (commencing with Section 17700) of Part 10. In addition to the current program requirements, the State Allocation Board may allocate funding pursuant to this subdivision for the reconstruction or modernization of any existing structure, including the wiring and cabling in that structure, to enable that structure to accommodate computers and other high technology equipment.

(c) The purchase and installation of air-conditioning equipment and insulation materials, and related costs, pursuant to Section 42250.1, for schools operated on a year-round multitrack schedule in a manner that increases school capacity and reduces or eliminates the school district’s need for the construction of additional classroom space.

(d) Project funding for applicant districts under Chapter 22 (commencing with Section 17700) of Part 10 that have incurred or will incur enrollment increases due to the locating or expansion of state or federal prisons.

(e) The acquisition of relocatable child care and development facilities for the purpose of providing extended day care services pursuant to Article 22 (commencing with Section 8460) of Chapter 2 of Part 6.

(f) Project funding, without regard to funding priorities, for applicant county boards of education under Chapter 22 (commencing with Section 17700) of Part 10 that are eligible for that funding for classrooms for severely handicapped pupils.

(g) Project funding for applicant districts under Chapter 22 (commencing with Section 17700) of Part 10 that are eligible for that funding, but that lack funding priority due to the size of pupil enrollment in the district.

(h) Project funding for high priority roof replacement projects.

(i) Construction projects or the purchase of furniture or equipment designed to increase school security.

(j) The identification, assessment, or abatement in school facilities of hazardous asbestos pursuant to either Chapter 22 (commencing with Section 17700) of Part 10 or Section 39619.6 and of lead.

(k) The reconstruction or modernization of facilities pursuant to Chapter 22 (commencing with Section 17700) of Part 10. Notwithstanding Section 17721.3, the State Allocation Board may allocate funding pursuant to this subdivision for the reconstruction or modernization of an existing structure in an amount that exceeds 25 percent of the replacement cost of that structure in order to finance structural improvements needed to avert future earthquake damage.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100025

Of the proceeds from the sale of bonds pursuant to this chapter, not more than one hundred million dollars ($100,000,000) may be used for seismic retrofit projects of existing public school facilities.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100030

Of the proceeds from the sale of bonds pursuant to this chapter, not more than forty million dollars ($40,000,000) may be used for projects for school districts that agree to contribute 60 percent or more of the cost of those projects.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100035

Of the proceeds from the sale of bonds pursuant to this chapter, not more than twenty-five million dollars ($25,000,000) may be used for projects that include joint use of facilities pursuant to Section 17750 or 17751.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)






ARTICLE 3 - Higher Education Facilities Program

100110

The Legislature finds and declares all of the following:

(a) California’s economic and social prosperity relies on a higher education system that keeps pace with California’s growth. In the coming decades, the state’s economic prosperity will depend on increasing the productivity of the work force and on the ability to compete successfully in the world marketplace.

(b) The system of public higher education in this state includes the University of California, comprising nine campuses, the California State University, comprising 22 campuses, including the California Maritime Academy, a specialized institution, the California Community Colleges, consisting of 71 districts and 107 campuses, the Hastings College of the Law, and their respective off-campus centers. Each of these institutions plays a vital role in maintaining California’s dominance in higher education in the United States.

(c) Over the last several years, studies have been completed by the University of California, the California State University, and the California Community Colleges to assess their long-term and short-term capital needs. Those studies demonstrate that the long-term and short-term needs total, in the aggregate, several billion dollars.

(d) The purpose of this article is to assist in meeting the capital outlay financing needs of California’s public higher education system.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100115

Nine hundred seventy-five million dollars ($975,000,000) of the proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the 1996 Higher Education Capital Outlay Bond Fund, which is hereby created.

(Amended by Stats. 2013, Ch. 28, Sec. 3. Effective June 27, 2013. Note: Addition of this section was approved on March 26, 1996, by adoption of Prop. 203.)



100120

The Higher Education Facilities Finance Committee created pursuant to Section 67353 shall be and is hereby authorized to create a debt or debts, liability or liabilities, of the State of California pursuant to this chapter for the purpose of funding aid to the University of California, the California State University, the California Community Colleges, and the Hastings College of the Law for the construction, including the construction of buildings and the acquisition of related fixtures; the equipping of new, renovated, or reconstructed facilities; funding for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings; renovation and reconstruction of facilities; and the construction or improvement of off-campus facilities of the California State University approved by the Trustees of the California State University on or before July 1, 1990, including the acquisition of sites upon which these facilities are to be constructed.

The addition of the Hastings College of the Law to this section is not intended to mark a change from the funding authorizations made by Section 67354, as contained in the Higher Education Facilities Bond Act of 1986, or Section 67334, as contained in the Higher Education Facilities Bond Act of 1988, but is intended to state more clearly what was intended by the Legislature in those sections as well.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100121

The Board of Governors of the California Community Colleges shall consider the historic significance of community college district buildings that are 50 years of age or older if those buildings are to be renovated, reconstructed, or demolished in connection with the construction of buildings utilizing the funds provided by this chapter.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)






ARTICLE 4 - Fiscal Provisions

100125

(a) Bonds in the total amount of two billion nine hundred eighty-seven million thirty-five thousand dollars ($2,987,035,000), not including the amount of any refunding bonds issued in accordance with Section 100175, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the Higher Education Facilities Finance Committee created pursuant to Section 67353 at any different times necessary to service expenditures required by the apportionments.

(Amended by Stats. 2012, Ch. 39, Sec. 5. Effective June 27, 2012. Note: Addition of this section was approved on March 26, 1996, by adoption of Prop. 203.)



100130

The State School Building Finance Committee, created by Section 15909 and composed of the Governor, Controller, Treasurer, Director of Finance, and the Superintendent of Public Instruction, or their designated representatives, all of whom shall serve thereon without compensation, and a majority of whom shall constitute a quorum, is continued in existence for the purpose of this chapter. The Treasurer shall be designated to chair the committee. Two Members of the Senate appointed by the Senate Committee on Rules, and two Members of the Assembly appointed by the Speaker of the Assembly, shall meet with and provide advice to the committee to the extent that the advisory participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this chapter, the Members of the Legislature shall constitute an interim investigating committee on the subject of this chapter and, as that committee, shall have the powers and duties imposed upon those committees by the Joint Rules of the Senate and the Assembly. The Director of Finance shall provide the assistance to the committee as it may require. The Attorney General of the state shall be the legal adviser of the committee.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100135

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(b) For purposes of the State General Obligation Bond Law, the State Allocation Board is designated the “board” for purposes of administering the State School Building Lease-Purchase Fund.

(c) For purposes of the State General Obligation Bond Law, each state agency administering an appropriation of the 1996 Higher Education Capital Outlay Bond Fund is designated as the “board” for projects funded by those appropriations.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100140

(a) Upon request of the State Allocation Board from time to time, supported by a statement of the apportionments made and to be made for the purposes described in Sections 100015, 100020, 100025, 100030, and 100035, the State School Building Finance Committee created pursuant to Section 15909 shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to fund the apportionments and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to fund those apportionments progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(b) The Higher Education Facilities Finance Committee created pursuant to Section 67353 shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments for the purposes described in Section 100120 that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 100120 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100145

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100150

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum that is necessary to carry out the provisions of Section 100165, appropriated without regard to fiscal years.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100155

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. The board shall execute those documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100160

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes subject to designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and for the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds that is required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100165

(a) For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized by the State School Building Finance Committee or the Higher Education Facilities Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the State School Building Lease-Purchase Fund and the 1996 Higher Education Capital Outlay Bond Fund. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(b) Any request forwarded to the Legislature and the Department of Finance for funds from this bond issue for expenditure for the purposes described in Section 100120 by the University of California, the California State University, or the California Community Colleges shall be accompanied by the five-year capital outlay plan of the particular university or college and shall include a schedule that prioritizes the seismic retrofitting needed to significantly reduce, by the 2002–03 fiscal year, in the judgment of the particular university or college, seismic hazards in buildings identified as high priority by the university or college.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100170

All money deposited in the State School Building Lease-Purchase Fund, the Education Technology Fund, and the 1996 Higher Education Capital Outlay Bond Fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100175

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the electors of the state for the issuance of the bonds described in this chapter shall include approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)



100180

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)






ARTICLE 5 - Miscellaneous

100185

(a) Any remaining funds resulting or derived from the sale of bonds pursuant to Chapter 9 (commencing with Section 16400), Chapter 10 (commencing with Section 16500), Chapter 11 (commencing with Section 16600), Chapter 12 (commencing with Section 16700), Chapter 13 (commencing with Section 16800), Chapter 15 (commencing with Section 17000), Chapter 16 (commencing with Section 17100), Chapter 17 (commencing with Section 17200), Chapter 18 (commencing with Section 17300), Chapter 19 (commencing with Section 17400), and Chapter 20 (commencing with Section 17500), of Part 10, shall be transferred to the State School Building Lease-Purchase Fund and may be apportioned by the State Allocation Board for the purposes of the Leroy F. Greene State School Building Lease-Purchase Law of 1976 (Chapter 22 (commencing with Section 17700) of Part 10).

(b) Any unsold bonds, authorized for issuance under Chapter 9 (commencing with Section 16400), Chapter 10 (commencing with Section 16500), Chapter 11 (commencing with Section 16600), Chapter 12 (commencing with Section 16700), Chapter 13 (commencing with Section 16800), Chapter 15 (commencing with Section 17000), Chapter 16 (commencing with Section 17100), Chapter 17 (commencing with Section 17200), Chapter 18 (commencing with Section 17300), Chapter 19 (commencing with Section 17400), and Chapter 20 (commencing with Section 17500), of Part 10 may be sold by the Treasurer, upon authorization by the State School Building Finance Committee for the purposes of the Leroy F. Greene State School Building Lease-Purchase Law of 1976 (Chapter 22 (commencing with Section 17700) of Part 10).

(Added by Stats. 1996, Ch. 1, Sec. 1. Approved March 26, 1996, by adoption of Proposition 203.)












PART 68 - PUBLIC EDUCATION BONDS

CHAPTER 1 - Class Size Reduction Kindergarten–University Public Education Facilities Bond Act of 1998

100400

This part shall be known and may be cited as the Class Size Reduction Kindergarten–University Public Education Facilities Bond Act of 1998.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100401

The incorporation of, or reference to, any provisions of California statutory law in this part includes all acts amendatory thereof and supplementary thereto.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100403

(a) Bonds in the total amount of nine billion two hundred million dollars ($9,200,000,000), not including the amount of any refunding bonds issued in accordance with Chapter 2 (commencing with Section 100410) and Chapter 3 (commencing with Section 100450), or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this part and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the State School Building Finance Committee established by Section 15909 and the Higher Education Facilities Finance Committee established pursuant to Section 67353 at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100405

For purposes of this part, “Chapter 12” means Chapter 12 (commencing with Section 17000) of Part 10 and “Chapter 12.5” means Chapter 12.5 (commencing with Section 17070.10) of Part 10.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)






CHAPTER 2 - Kindergarten Through 12th Grade

ARTICLE 1 - Kindergarten Through 12th Grade School Facilities Program Provisions

100410

(a) Three billion three hundred fifty million dollars ($3,350,000,000) of the proceeds of bonds issued and sold pursuant to this part shall be deposited in the 1998 State School Facilities Fund, which is established by Section 17070.40, and allocated by the State Allocation Board pursuant to this chapter. Before requesting the sale of bonds pursuant to Section 100432 for deposit in the State School Facilities Fund, the State Allocation Board shall request, pursuant to Section 100432, the sale of bonds sufficient to finance all projects for which application was made pursuant to the Leroy F. Greene State School Building Lease-Purchase Law of 1976 (Chapter 12 (commencing with Section 17000) of Part 10) and for which an application was approved for construction, but funding was not available, prior to November 4, 1998.

(b) In addition to the amount specified in subdivision (a), three billion three hundred fifty million dollars ($3,350,000,000) of the bonds authorized by this chapter shall only be issued and sold pursuant to this chapter on or after July 1, 2000, and the proceeds of those bonds shall be deposited in the 1998 State School Facilities Fund and allocated by the State Allocation Board pursuant to this chapter.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100415

(a) All moneys deposited in the 1998 State School Facilities Fund pursuant to this chapter shall be available and, notwithstanding any other provision of law to the contrary, are hereby appropriated to provide aid to school districts of the state in accordance with the Leroy F. Greene State School Building Lease-Purchase Law of 1976 (Chapter 12 (commencing with Section 17000) of Part 10) and in accordance with the Leroy F. Greene School Facilities Act of 1998 (Chapter 12.5 (commencing with Section 17070.10) of Part 10), to provide aid to school districts, county superintendents of schools, and county boards of education of the state in accordance with Section 100420, to provide funds to repay any money advanced or loaned to the 1998 State School Facilities Fund under any act of the Legislature, together with interest provided for in that act, and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(b) The bonds issued and sold pursuant to this chapter shall fund kindergarten and grades 1 through 12, inclusive, school constructions for a four-year period.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100420

(a) Of the proceeds from the sale of bonds, issued and sold pursuant to this chapter, as specified in subdivision (a) of Section 100410, not more than three billion three hundred fifty million dollars ($3,350,000,000) shall be allocated beginning in the 1998–99 fiscal year in accordance with the following schedule:

(1) Not less than one billion three hundred fifty million dollars ($1,350,000,000) for project funding related to the growth in enrollment of applicant school districts under Chapter 12 and Chapter 12.5 that have incurred or will incur enrollment increases.

(2) Not less than eight hundred million dollars ($800,000,000) for the reconstruction or modernization of facilities pursuant to Chapter 12 and Chapter 12.5.

(3) Not more than five hundred million dollars ($500,000,000) shall be deposited in the Public School Critical Hardship Account, which is hereby established in the 1998 State School Facilities Fund and shall be allocated by the State Allocation Board to fund critical hardships as defined in Chapter 12.5. These funds may be expended for the acquisition of portable classrooms for use in accordance with Chapter 14 (commencing with Section 17085) of Part 10.

(4) (A) Not more than seven hundred million dollars ($700,000,000) may be allocated to assist school districts with site acquisition and facilities-related costs of kindergarten and grades 1 to 3, inclusive, that are in the Class Size Reduction Program contained in Chapter 6.10 (commencing with Section 52120) of Part 28 and Chapter 19 (commencing with Section 17200) of Part 10, and to assist districts with the restoration of facilities that previously accommodated other programs and were displaced as a result of the implementation of class size reduction. On and after July 1, 2000, if applications for the total funds available under this paragraph have not been filed with the State Allocation Board, the funds for which applications have not been received may be allocated by the board to other high priority needs as the board determines. On and after July 1, 2003, any funds not allocated are available for other high priority needs.

(B) The funds allocated in subparagraph (A) shall be allocated to the State Department of Education to provide class size reduction facilities grants necessary to implement the K–3 Class Size Reduction Program established pursuant to Chapter 6.10 (commencing with Section 52120) of Part 28 and Chapter 19 (commencing with Section 17200) of Part 10. The department shall certify to the State Allocation Board the amount of funds needed for this purpose. The board shall transfer the amount of funds needed to the department. From these funds, the department shall award eligible districts forty thousand dollars ($40,000) for each new option one class established for class size reduction for which the district had not previously received funding under class size reduction facilities programs.

(C) The remaining funds provided pursuant to subparagraph (A) shall be to provide funding for schoolsites that were eligible to receive a class size reduction land-locked waiver pursuant to Section 52122.6. The funds may be provided to districts to provide 50 percent of the cost of funding a facilities mitigation plan developed for the impacted site pursuant to Section 52122.7.

(D) Any funds not expended pursuant to subparagraphs (A), (B), or (C) may be allocated to districts that request funding of forty thousand dollars ($40,000) for each teaching station that (1) was displaced as a result of the implementation of class size reduction and (2) received less than forty thousand dollars ($40,000) per teaching station in 1996–97 pursuant to Chapter 19 (commencing with Section 17200) of Part 10. Programs for which teaching stations may be restored may include child care, extended day care, school libraries, computer labs, and special education classrooms.

(b) Of the proceeds from the sale of bonds issued and sold pursuant to this chapter, as specified in subdivision (b) of Section 100410, not more than three billion three hundred fifty million dollars ($3,350,000,000) shall be allocated beginning in the 2000–01 fiscal year in accordance with the following schedule:

(1) Not less than one billion five hundred fifty million dollars ($1,550,000,000) for project funding related to the growth in enrollment of applicant school districts under Chapter 12.5 that have incurred or will incur enrollment increases.

(2) Not less than one billion three hundred million dollars ($1,300,000,000) for the reconstruction or modernization of facilities pursuant to Chapter 12.5.

(3) Not more than five hundred million dollars ($500,000,000) shall be deposited in the Public School Critical Hardship Account in the 1998 State School Facilities Fund and shall be allocated by the State Allocation Board to fund critical hardships as defined in Chapter 12.5. These funds may be expended for the acquisition of portable classrooms for use in accordance with Chapter 14 (commencing with Section 17085) of Part 10.

(c) Districts may use funds allocated pursuant to paragraph (2) of subdivision (a) and paragraph (2) of subdivision (b) for one or more of the following purposes in accordance with Chapter 12.5:

(1) The purchase and installation of air-conditioning equipment and insulation materials, and related costs.

(2) Construction projects or the purchase of furniture or equipment designed to increase school security or playground safety.

(3) The identification, assessment, or abatement in school facilities of hazardous asbestos.

(4) Project funding for high priority roof replacement projects.

(5) Any other renovation or modernization of facilities pursuant to Chapter 12.5.

(d) Funds allocated pursuant to paragraph (1) of subdivision (a) and paragraph (1) of subdivision (b) may be utilized to provide new construction grants, without regard to funding priorities, for applicant county boards of education under Chapter 12.5 that are eligible for that funding or classrooms for severely handicapped pupils and funding for classrooms for county community school pupils.

(e) (1) The Legislature may amend this section to adjust the minimum funding amounts specified in paragraphs (1) and (2) of subdivision (a) and the maximum funding amounts specified in paragraphs (3) and (4) of subdivision (a), and to adjust the minimum funding amounts specified in paragraphs (1) and (2) of subdivision (b) and the maximum funding amount specified in paragraph (3) of subdivision (b), by either of the following methods:

(A) By a statute, passed in each house of the Legislature by rollcall vote entered in the respective journals, by not less than two-thirds of the membership in each house concurring, if the statute is consistent with, and furthers the purposes of, this chapter.

(B) By a statute that becomes effective only when approved by the voters.

(2) Amendments pursuant to this subdivision may adjust the amounts to be expended pursuant to paragraphs (1) to (4), inclusive, of subdivision (a) or paragraphs (1) to (3), inclusive, of subdivision (b) or both, but may not increase or decrease the total amount to be expended pursuant to either subdivision.

(Amended by Stats. 1999, Ch. 858, Sec. 14. Effective January 1, 2000.)






ARTICLE 2 - Kindergarten Through 12th Grade School Facilities Fiscal Provisions

100425

(a) Bonds in the total amount of six billion seven hundred million dollars ($6,700,000,000), not including the amount of any refunding bonds issued in accordance with Section 100444, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the State School Building Finance Committee established pursuant to Section 15909 at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100427

The State School Building Finance Committee, established by Section 15909 and composed of the Governor, the Controller, the Treasurer, the Director of Finance, and the Superintendent of Public Instruction, or their designated representatives, all of whom shall serve thereon without compensation, and a majority of whom shall constitute a quorum, is continued in existence for the purpose of this chapter. The Treasurer shall serve as chairperson of the committee. Two Members of the Senate appointed by the Senate Committee on Rules, and two Members of the Assembly appointed by the Speaker of the Assembly, shall meet with and provide advice to the committee to the extent that the advisory participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this chapter, the Members of the Legislature shall constitute an interim investigating committee on the subject of this chapter and, as that committee, shall have the powers and duties imposed upon those committees by the Joint Rules of the Senate and the Assembly. The Director of Finance shall provide the assistance to the committee as it may require. The Attorney General of the state is the legal adviser of the committee.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100430

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except Section 16727 of the Government Code, apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(b) For purposes of the State General Obligation Bond Law, the State Allocation Board is designated the “board” for purposes of administering the 1998 State School Facilities Fund.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100432

Upon request of the State Allocation Board from time to time, supported by a statement of the apportionments made and to be made for the purposes described in Sections 100415 and 100420, the State School Building Finance Committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to fund the apportionments and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to fund those apportionments progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100434

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100435

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 100440, appropriated without regard to fiscal years.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100436

The State Allocation Board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account or any other approved form of interim financing, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100438

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100440

For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the State School Building Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the 1998 State School Facilities Fund consistent with this chapter. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100442

All money deposited in the 1998 State School Facilities Fund, that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100444

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100446

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)









CHAPTER 3 - Higher Education Facilities

ARTICLE 1 - Program Provision

100450

The Legislature finds and declares all of the following:

(a) California’s economic and social prosperity relies on a higher education system that keeps pace with California’s growth. In the coming decades, the state’s economic prosperity will depend on increasing the productivity of the work force and on the ability to compete successfully in the world marketplace.

(b) The system of public higher education in this state includes the University of California, the Hastings College of the Law, the California State University, the California Community Colleges, and their respective off-campus centers. Each of these institutions plays a vital role in maintaining California’s dominance in higher education in the United States.

(c) Over the last several years, studies have been completed by the California Postsecondary Education Commission, the University of California, the California State University, and the California Community Colleges to assess their long-term and short-term capital needs. Those studies demonstrate that the long-term and short-term needs total, in the aggregate, seven hundred fifty million dollars ($750,000,000) per year into the next century.

(d) Proceeds from the sale of bonds issued and sold pursuant to this chapter may be used to fund construction on existing or new campuses and off-campus centers, including the construction of buildings and the acquisition of related fixtures, the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings at the University of California, the Hastings College of the Law, the California State University and the California Community Colleges.

(e) The purposes of this article include assisting in meeting the capital outlay financing needs of California’s public higher education system.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100455

(a) Two billion five hundred million dollars ($2,500,000,000) of the proceeds of bonds issued and sold pursuant to this part shall be deposited in the 1998 Higher Education Capital Outlay Bond Fund which is hereby established in the State Treasury. These funds shall be available for expenditure when appropriated.

(b) One billion two hundred fifty million dollars ($1,250,000,000) of the bonds described in subdivision (a), shall only be issued and sold pursuant to this chapter on or after July 1, 2000.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100457

(a) Of the amount of bonds issued and sold pursuant to subdivision (b) of Section 100455, one hundred sixty-five million dollars ($165,000,000) shall be allocated in the 2000–01 fiscal year to be available only for the following purposes:

(1) The development of new campuses of the University of California.

(2) The development of new campuses, small campuses with enrollments of less than 5,000 full-time equivalent students, and off-campus centers at the California State University and the California Community Colleges.

(b) The amount of the allocation of funds required pursuant to this section for the development of new campuses may be reduced by a future legislative act if the Legislature finds that state funds have been provided from sources other than the proceeds of bonds for capital outlay costs. The reduction shall be limited to the amount actually provided from sources other than bond proceeds.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100460

The Higher Education Facilities Finance Committee established pursuant to Section 67353 is hereby authorized to create a debt or debts, liability or liabilities, of the State of California pursuant to this chapter for the purpose of providing funds to aid the University of California, the Hastings College of the Law, the California State University, and the California Community Colleges.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)






ARTICLE 2 - Higher Education Fiscal Provisions

100500

(a) Bonds in the total amount of two billion five hundred million dollars ($2,500,000,000), not including the amount of any refunding bonds issued in accordance with Section 100555, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the Higher Education Facilities Finance Committee established pursuant to Section 67353 at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100510

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except Section 16727 of the Government Code, apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(b) For the purposes of the State General Obligation Bond Law, each state agency administering an appropriation of the 1998 Higher Education Capital Outlay Bond Fund is designated as the “board” for projects funded pursuant to this chapter.

(c) The proceeds of the bonds issued and sold pursuant to this chapter shall be available for the purpose of funding aid to the University of California, the Hastings College of the Law, the California State University, and the California Community Colleges, for the construction on existing or new campuses, and their respective off-campus centers, including the construction of buildings and the acquisition of related fixtures, renovation, and reconstruction of facilities, for the acquisition of sites upon which these facilities are to be constructed, for the equipping of new, renovated, or reconstructed facilities, which equipment shall have a useful life of at least 10 years, to provide funds for payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100520

The Higher Education Facilities Finance Committee established pursuant to Section 67353 shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments for the purposes described in this chapter that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the purposes described in this chapter and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100525

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100530

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 100545, appropriated without regard to fiscal years.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100535

The board, as defined in subdivision (b) of Section 100510, may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account or any other approved form of interim financing, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The board, as defined in subdivision (b) of Section 100510, shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100540

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100545

(a) For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the Higher Education Facilities Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the 1998 Higher Education Capital Outlay Bond Fund consistent with this chapter. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(b) Any request forwarded to the Legislature and the Department of Finance for funds from this bond issue for expenditure for the purposes described in this chapter by the University of California, the California State University, or the California Community Colleges shall be accompanied by the five-year capital outlay plan. Requests forwarded by a university or college shall include a schedule that prioritizes the seismic retrofitting needed to significantly reduce, by the 2002–03 fiscal year, in the judgment of the particular university or college, seismic hazards in buildings identified as high priority by the university or college. Requests forwarded by the California Community Colleges shall be accompanied by a five-year capital outlay plan reflecting the needs and priorities of the community college system, prioritized on a statewide basis.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100550

All money deposited in the 1998 Higher Education Capital Outlay Bond Fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100555

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)



100560

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1998, Ch. 407, Sec. 16. Approved November 3, 1998, by adoption of Proposition 1A.)












PART 68.1 - KINDERGARTEN–UNIVERSITY PUBLIC EDUCATION FACILITIES BOND ACT OF 2002

CHAPTER 1 - General

100600

This part shall be known and may be cited as the Kindergarten–University Public Education Facilities Bond Act of 2002.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100601

The incorporation of, or reference to, any provision of California statutory law in this part includes all acts amendatory thereof and supplementary thereto.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100603

(a) Bonds in the total amount of thirteen billion fifty million dollars ($13,050,000,000), not including the amount of any refunding bonds issued in accordance with Sections 100644 and 100755, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this part and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the State School Building Finance Committee established by Section 15909 or the Higher Education Facilities Finance Committee established pursuant to Section 67353, as the case may be, at any different times necessary to service expenditures required by the apportionments.

(Amended by Stats. 2006, Ch. 538, Sec. 148. Effective January 1, 2007. Note: Addition of this section was approved Nov. 5, 2002, by adoption of Prop. 47.)






CHAPTER 2 - Kindergarten Through 12th Grade

ARTICLE 1 - Kindergarten Through 12th Grade School Facilities Program Provisions

100610

The proceeds of bonds issued and sold pursuant to Article 2 (commencing with Section 100625) shall be deposited in the 2002 State School Facilities Fund, which is established in Section 17070.40, and shall be allocated by the State Allocation Board pursuant to this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100615

All moneys deposited in the 2002 State Facilities Fund for the purposes of this chapter shall be available and, notwithstanding any other provision of law to the contrary, are hereby appropriated to provide aid to school districts, county superintendents of schools, and county boards of education of the state in accordance with the Leroy F. Greene School Facilities Act of 1998 (Chapter 12.5 (commencing with Section 17070.10) of Part 10), as set forth in Section 100620, to provide funds to repay any money advanced or loaned to the 2002 State School Facilities Fund under any act of the Legislature, together with interest provided for in that act, and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100620

(a) The proceeds from the sale of bonds, issued and sold for the purposes of this chapter, shall be allocated in accordance with the following schedule:

(1) The amount of three billion four hundred fifty million dollars ($3,450,000,000) for new construction of school facilities of applicant school districts under Chapter 12.5 (commencing with Section 17070.10) of Part 10 for those school districts that file an application with the Office of Public School Construction after February 1, 2002, including, but not limited to, hardship applications.

(A) Of the amount allocated pursuant to this paragraph, up to one hundred million dollars ($100,000,000) shall be available for providing school facilities to charter schools pursuant to a statute enacted after the effective date of the act enacting this section.

(B) If the Housing and Emergency Shelter Trust Fund Act of 2002 is submitted to the voters at the November 5, 2002, general election and fails passage by the voters, of the amount allocated pursuant to this paragraph, twenty-five million dollars ($25,000,000) shall be available for the purposes of Sections 51451.5, 51453, and 51455 of the Health and Safety Code.

(2) The amount of one billion four hundred million dollars ($1,400,000,000) for the modernization of school facilities pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10 for those school districts that file an application with the Office of Public School Construction after February 1, 2002, including, but not limited to, hardship applications.

(3) The amount of two billion nine hundred million dollars ($2,900,000,000) for new construction of school facilities pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10 for those school districts that have filed an application with the Office of Public School Construction on or before February 1, 2002, including, but not limited to, hardship applications. If the amount made available for purposes of this paragraph is not needed and expended for the purposes of this paragraph, the State Allocation Board may allocate the remainder of these funds for purposes of paragraph (1).

(4) The amount of one billion nine hundred million dollars ($1,900,000,000) for the modernization of school facilities pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10, for those school districts that have filed an application with the Office of Public School Construction on or before February 1, 2002, including, but not limited to, hardship applications. If the amount made available for purposes of this paragraph is not needed and expended for the purposes of this paragraph, the State Allocation Board may allocate these funds for purposes of paragraph (2).

(5) The amount of one billion seven hundred million dollars ($1,700,000,000) for deposit into the 2002 Critically Overcrowded School Facilities Account established within the 2002 State School Facilities Fund pursuant to subdivision (e) of Section 17078.10, for the purposes set forth in Article 11 (commencing with Section 17078.10) of Chapter 12.5 of Part 10 relating to critically overcrowded schools, including, but not limited to, hardship applications, and any other new construction or modernization projects as authorized pursuant to Section 17078.30.

(6) The amount of fifty million dollars ($50,000,000) for the purposes set forth in Article 10.6 (commencing with Section 17077.40) of Chapter 12.5 of Part 10 relating to joint-use projects, including, but not limited to, hardship applications.

(b) School districts may use funds allocated pursuant to paragraphs (2) and (4) of subdivision (a) only for one or more of the following purposes in accordance with Chapter 12.5 (commencing with Section 17070.10) of Part 10:

(1) The purchase and installation of air-conditioning equipment and insulation materials, and related costs.

(2) Construction projects or the purchase of furniture or equipment designed to increase school security or playground safety.

(3) The identification, assessment, or abatement in school facilities of hazardous asbestos.

(4) Project funding for high priority roof replacement projects.

(5) Any other modernization of facilities pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10.

(c) Funds allocated pursuant to paragraphs (1) and (3) of subdivision (a) may, also, be utilized to provide new construction grants for eligible applicant county boards of education under Chapter 12.5 (commencing with Section 17070.10) of Part 10 for funding classrooms for severely handicapped pupils, or for funding classrooms for county community school pupils.

(d) (1) The Legislature may amend this section to adjust the funding amounts specified in paragraphs (1) to (6), inclusive, of subdivision (a), only by either of the following methods:

(A) By a statute, passed in each house of the Legislature by rollcall vote entered in the respective journals, by not less than two-thirds of the membership in each house concurring, if the statute is consistent with, and furthers the purposes of, this chapter.

(B) By a statute that becomes effective only when approved by the voters.

(2) Amendments pursuant to this subdivision may adjust the amounts to be expended pursuant to paragraphs (1) to (6), inclusive, of subdivision (a), but may not increase or decrease the total amount to be expended pursuant to that subdivision.

(e) From the total amounts set forth in paragraphs (1) to (6), inclusive, of subdivision (a), a total of no more than twenty million dollars ($20,000,000) shall be used for the costs of energy conservation adjustments authorized pursuant to Section 17077.35.

(f) Funds available pursuant to this section may be used for acquisition of school facilities authorized pursuant to Section 17280.5.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)






ARTICLE 2 - Kindergarten Through 12th Grade School Facilities Fiscal Provisions

100625

(a) Of the total amount of bonds authorized to be issued and sold pursuant to Chapter 1 (commencing with Section 100600), bonds in the total amount of eleven billion four hundred million dollars ($11,400,000,000) not including the amount of any refunding bonds issued in accordance with Section 100644, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the State School Building Finance Committee established pursuant to Section 15909 at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100627

The State School Building Finance Committee, established by Section 15909 and composed of the Governor, the Controller, the Treasurer, the Director of Finance, and the Superintendent of Public Instruction, or their designated representatives, all of whom shall serve thereon without compensation, and a majority of whom shall constitute a quorum, is continued in existence for the purpose of this chapter. The Treasurer shall serve as chairperson of the committee. Two Members of the Senate appointed by the Senate Committee on Rules, and two Members of the Assembly appointed by the Speaker of the Assembly, shall meet with and provide advice to the committee to the extent that the advisory participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this chapter, the Members of the Legislature shall constitute an interim investigating committee on the subject of this chapter and, as that committee, shall have the powers granted to, and duties imposed upon, those committees by the Joint Rules of the Senate and the Assembly. The Director of Finance shall provide assistance to the committee as it may require. The Attorney General of the state is the legal adviser of the committee.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100630

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except Section 16727 of the Government Code, apply to the bonds and to this chapter and are hereby incorporated into this chapter as though set forth in full within this chapter.

(b) For purposes of the State General Obligation Bond Law, the State Allocation Board is designated the “board” for purposes of administering the 2002 State School Facilities Fund.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100632

Upon request of the State Allocation Board from time to time, supported by a statement of the apportionments made and to be made for the purposes described in Sections 100615 and 100620, the State School Building Finance Committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to fund the apportionments and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to fund those apportionments progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100634

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100635

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 100640, appropriated without regard to fiscal years.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100636

The State Allocation Board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account or any other approved form of interim financing, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100638

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100640

For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the State School Building Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the 2002 State School Facilities Fund consistent with this chapter. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100642

All money deposited in the 2002 State School Facilities Fund, that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100644

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100646

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)









CHAPTER 3 - Higher Education Facilities

ARTICLE 1 - General

100650

(a) The system of public higher education in this state includes the University of California, the Hastings College of the Law, the California State University, the California Community Colleges, and their respective off-campus centers.

(b) The 2002 Higher Education Capital Outlay Bond Fund is hereby established in the State Treasury for deposit of funds from the proceeds of bonds issued and sold for the purposes of this chapter.

(c)The Higher Education Facilities Finance Committee established pursuant to Section 67353 is hereby authorized to create a debt or debts, liability or liabilities, of the State of California pursuant to this chapter for the purpose of providing funds to aid the University of California, the Hastings College of the Law, the California State University, and the California Community Colleges.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)






ARTICLE 2 - Program Provisions Applicable to the University of California and the Hastings College of the Law

100652

(a) From the proceeds of bonds issued and sold pursuant to Article 5 (commencing with Section 100700), the sum of four hundred eight million two hundred sixteen thousand dollars ($408,216,000) shall be deposited in the 2002 Higher Education Capital Outlay Bond Fund for the purposes of this article. When appropriated, these funds shall be available for expenditure for the purposes of this article.

(b) The purposes of this article include assisting in meeting the capital outlay financing needs of the University of California and the Hastings College of the Law.

(c) Proceeds from the sale of bonds issued and sold for the purposes of this article may be used to fund construction on existing campuses, including the construction of buildings and the acquisition of related fixtures, construction of facilities that may be used by more than one segment of public higher education (intersegmental), the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings for facilities of the University of California and the Hastings College of the Law.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)






ARTICLE 3 - Program Provisions Applicable to the California State University

100653

(a) From the proceeds of bonds issued and sold pursuant to Article 5 (commencing with Section 100700), the sum of four hundred ninety-five million nine hundred thirty-two thousand dollars ($495,932,000) shall be deposited in the 2002 Higher Education Capital Outlay Bond Fund for the purposes of this article. When appropriated, these funds shall be available for expenditure for the purposes of this article.

(b) The purposes of this article include assisting in meeting the capital outlay financing needs of the California State University.

(c) Proceeds from the sale of bonds issued and sold for the purposes of this article may be used to fund construction on existing campuses, including the construction of buildings and the acquisition of related fixtures, construction of facilities that may be used by more than one segment of public higher education (intersegmental), the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings for facilities of the California State University.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)






ARTICLE 4 - Program Provisions Applicable to the California Community Colleges

100654

(a) From the proceeds of bonds issued and sold pursuant to Article 5 (commencing with Section 100700), the sum of seven hundred forty-five million eight hundred fifty-three thousand dollars ($745,853,000) shall be deposited in the 2002 Higher Education Capital Outlay Bond Fund for the purposes of this article. When appropriated, these funds shall be available for expenditure for the purposes of this article.

(b) The purposes of this article include assisting in meeting the capital outlay financing needs of the California Community Colleges.

(c) Proceeds from the sale of bonds issued and sold for the purposes of this article may be used to fund construction on existing campuses, including the construction of buildings and the acquisition of related fixtures, construction of facilities that may be used by more than one segment of public higher education (intersegmental), the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings for facilities of the California Community Colleges.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)






ARTICLE 5 - Higher Education Fiscal Provisions

100700

(a) Of the total amount of bonds authorized to be issued and sold pursuant to Chapter 1 (commencing with Section 100600), bonds in the total amount of one billion six hundred fifty million dollars ($1,650,000,000), not including the amount of any refunding bonds issued in accordance with Section 100755, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the Higher Education Facilities Finance Committee established pursuant to Section 67353 at any different times necessary to service expenditures required by the apportionments.

(Amended by Stats. 2009, Ch. 386, Sec. 21. Effective January 1, 2010. Note: Addition of this section was approved Nov. 5, 2002, by adoption of Prop. 47.)



100710

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except Section 16727 of the Government Code, apply to the bonds and to this chapter and are hereby incorporated into this chapter as though set forth in full within this chapter.

(b) For the purposes of the State General Obligation Bond Law, each state agency administering an appropriation of the 2002 Higher Education Capital Outlay Bond Fund is designated as the “board” for projects funded pursuant to this chapter.

(c) The proceeds of the bonds issued and sold pursuant to this chapter shall be available for the purpose of funding aid to the University of California, the Hastings College of the Law, the California State University, and the California Community Colleges, for the construction on existing or new campuses, and their respective off-campus centers and joint use and intersegmental facilities, as set forth in this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100720

The Higher Education Facilities Finance Committee established pursuant to Section 67353 shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments for the purposes described in this chapter that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the purposes described in this chapter and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100725

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100730

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 100745, appropriated without regard to fiscal years.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100735

The board, as defined in subdivision (b) of Section 100710, may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account or any other approved form of interim financing, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The board, as defined in subdivision (b) of Section 100710, shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100740

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100745

(a) For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the Higher Education Facilities Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the 2002 Higher Education Capital Outlay Bond Fund consistent with this chapter. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(b) Any request forwarded to the Legislature and the Department of Finance for funds from this bond issue for expenditure for the purposes described in this chapter by the University of California, the Hastings College of the Law, the California State University, or the California Community Colleges shall be accompanied by the five-year capital outlay plan. Requests forwarded by a university or college shall include a schedule that prioritizes the seismic retrofitting needed to significantly reduce, in the judgment of the particular university or college, seismic hazards in buildings identified as high priority by the university or college. Requests forwarded by the California Community Colleges shall be accompanied by a five-year capital outlay plan reflecting the needs and priorities of the community college system, prioritized on a statewide basis.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100750

All money deposited in the 2002 Higher Education Capital Outlay Bond Fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100755

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)



100760

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2002, Ch. 33, Sec. 30. Approved November 5, 2002, by adoption of Proposition 47.)












PART 68.2 - KINDERGARTEN–UNIVERSITY PUBLIC EDUCATION FACILITIES BOND ACT OF 2004

CHAPTER 1 - General

100800

This part shall be known and may be cited as the Kindergarten-University Public Education Facilities Bond Act of 2004.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100801

The incorporation of, or reference to, any provision of California statutory law in this part includes all acts amendatory thereof and supplementary thereto.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100803

(a) Bonds in the total amount of twelve billion three hundred million dollars ($12,300,000,000), not including the amount of any refunding bonds issued in accordance with Sections 100844 and 100955, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this part and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the State School Building Finance Committee established by Section 15909 or the Higher Education Facilities Finance Committee established pursuant to Section 67353, as the case may be, at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)






CHAPTER 2 - Kindergarten Through 12th Grade

ARTICLE 1 - Kindergarten Through 12th Grade School Facilities Program Provisions

100810

The proceeds of bonds issued and sold pursuant to Article 2 (commencing with Section 100825) shall be deposited in the 2004 State School Facilities Fund, which is established in Section 17070.40, and shall be allocated by the State Allocation Board pursuant to this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100815

All moneys deposited in the 2004 State Facilities Fund for the purposes of this chapter shall be available and, notwithstanding any other provision of law to the contrary, are hereby appropriated to provide aid to school districts, county superintendents of schools, and county boards of education of the state in accordance with the Leroy F. Greene School Facilities Act of 1998 (Chapter 12.5 (commencing with Section 17070.10) of Part 10), as set forth in Section 100820, to provide funds to repay any money advanced or loaned to the 2004 State School Facilities Fund under any act of the Legislature, together with interest provided for in that act, and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100820

(a) The proceeds from the sale of bonds, issued and sold for the purposes of this chapter, shall be allocated in accordance with the following schedule:

(1) The amount of five billion two hundred sixty million dollars ($5,260,000,000) for project funding for new construction of school facilities of applicant school districts under Chapter 12.5 (commencing with Section 17070.10) of Part 10, including, but not limited to, hardship applications.

(A) Of the amount allocated pursuant to this paragraph, up to three hundred million dollars ($300,000,000) shall be available for providing school facilities to charter schools pursuant to a statute enacted after the effective date of the act enacting this section.

(B) If the Housing and Emergency Shelter Trust Fund Act of 2002 is submitted to the voters at the November 5, 2002, general election and fails passage by the voters, of the amount allocated pursuant to this paragraph, twenty-five million dollars ($25,000,000) shall be available for the purposes of Sections 51451.5, 51453, and 51455 of the Health and Safety Code.

(2) The amount of two billion two hundred fifty million dollars ($2,250,000,000) for the modernization of school facilities pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10, including, but not limited to, hardship applications.

(3) The amount of two billion four hundred forty million dollars ($2,440,000,000) for deposit into the 2004 Critically Overcrowded School Facilities Account established within the 2004 State School Facilities Fund pursuant to subdivision (e) of Section 17078.10 for the purposes set forth in Article 11 (commencing with Section 17078.10) of Chapter 12.5 of Part 10 relating to critically overcrowded schools, including, but not limited to, hardship applications, and any other new construction or modernization projects as authorized pursuant to Section 17078.30.

(4) The amount of fifty million dollars ($50,000,000) for the purposes set forth in Article 10.6 (commencing with Section 17077.40) of Chapter 12.5 of Part 10 relating to joint-use projects, including, but not limited to, hardship applications.

(b) School districts may use funds allocated pursuant to paragraph (2) of subdivision (a) only for one or more of the following purposes in accordance with Chapter 12.5 (commencing with Section 17070.10) of Part 10:

(1) The purchase and installation of air-conditioning equipment and insulation materials, and related costs.

(2) Construction projects or the purchase of furniture or equipment designed to increase school security or playground safety.

(3) The identification, assessment, or abatement in school facilities of hazardous asbestos.

(4) Project funding for high priority roof replacement projects.

(5) Any other modernization of facilities pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10.

(c) Funds allocated pursuant to paragraph (1) of subdivision (a) may, also, be utilized to provide new construction grants for eligible applicant county boards of education under Chapter 12.5 (commencing with Section 17070.10) of Part 10 for funding classrooms for severely handicapped pupils, or for funding classrooms for county community school pupils.

(d) (1) The Legislature may amend this section to adjust the funding amounts specified in paragraphs (1) to (4), inclusive, of subdivision (a), only by either of the following methods:

(A) By a statute, passed in each house of the Legislature by rollcall vote entered in the respective journals, by not less than two-thirds of the membership in each house concurring, if the statute is consistent with, and furthers the purposes of, this chapter.

(B) By a statute that becomes effective only when approved by the voters.

(2) Amendments pursuant to this subdivision may adjust the amounts to be expended pursuant to paragraphs (1) to (4), inclusive, of subdivision (a), but may not increase or decrease the total amount to be expended pursuant to that subdivision.

(e) From the total amounts set forth in paragraphs (1) to (4), inclusive, of subdivision (a), a total of no more than twenty million dollars ($20,000,000) shall be used for the costs of energy conservation adjustments authorized pursuant to Section 17077.35.

(f) Funds available pursuant to this section may be used for acquisition of school facilities authorized pursuant to Section 17280.5.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)






ARTICLE 2 - Kindergarten Through 12th Grade School Facilities Fiscal Provisions

100825

(a) Of the total amount of bonds authorized to be issued and sold pursuant to Chapter 1 (commencing with Section 100800), bonds in the total amount of ten billion dollars ($10,000,000,000), not including the amount of any refunding bonds issued in accordance with Section 100844, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the State School Building Finance Committee established pursuant to Section 15909 at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100827

The State School Building Finance Committee, established by Section 15909 and composed of the Governor, the Controller, the Treasurer, the Director of Finance, and the Superintendent of Public Instruction, or their designated representatives, all of whom shall serve thereon without compensation, and a majority of whom shall constitute a quorum, is continued in existence for the purpose of this chapter. The Treasurer shall serve as chairperson of the committee. Two Members of the Senate appointed by the Senate Committee on Rules, and two Members of the Assembly appointed by the Speaker of the Assembly, shall meet with and provide advice to the committee to the extent that the advisory participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this chapter, the Members of the Legislature shall constitute an interim investigating committee on the subject of this chapter and, as that committee, shall have the powers granted to, and duties imposed upon, those committees by the Joint Rules of the Senate and the Assembly. The Director of Finance shall provide assistance to the committee as it may require. The Attorney General of the state is the legal adviser of the committee.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100830

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except Section 16727 of the Government Code, apply to the bonds and to this chapter and are hereby incorporated into this chapter as though set forth in full within this chapter.

(b) For purposes of the State General Obligation Bond Law, the State Allocation Board is designated the “board” for purposes of administering the 2004 State School Facilities Fund.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100832

Upon request of the State Allocation Board from time to time, supported by a statement of the apportionments made and to be made for the purposes described in Sections 100815 and 100820, the State School Building Finance Committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to fund the apportionments and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to fund those apportionments progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100834

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100835

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 100840, appropriated without regard to fiscal years.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100836

The State Allocation Board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account or any other approved form of interim financing, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100838

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100840

For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the State School Building Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the 2004 State School Facilities Fund consistent with this chapter. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100842

All money deposited in the 2004 State School Facilities Fund, that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100844

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100846

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)









CHAPTER 3 - Higher Education Facilities

ARTICLE 1 - General

100850

(a) The system of public higher education in this state includes the University of California, the Hastings College of the Law, the California State University, the California Community Colleges, and their respective off-campus centers.

(b) The 2004 Higher Education Capital Outlay Bond Fund is hereby established in the State Treasury for deposit of funds from the proceeds of bonds issued and sold for the purposes of this chapter.

(c)The Higher Education Facilities Finance Committee established pursuant to Section 67353 is hereby authorized to create a debt or debts, liability or liabilities, of the State of California pursuant to this chapter for the purpose of providing funds to aid the University of California, the Hastings College of the Law, the California State University, and the California Community Colleges.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)






ARTICLE 2 - Program Provisions Applicable to the University of California and the Hastings College of the Law

100852

(a) From the proceeds of bonds issued and sold pursuant to Article 5 (commencing with Section 100900), the sum of six hundred ninety million dollars ($690,000,000) shall be deposited in the 2004 Higher Education Capital Outlay Bond Fund for the purposes of this article. When appropriated, these funds shall be available for expenditure for the purposes of this article.

(b) The purposes of this article include assisting in meeting the capital outlay financing needs of the University of California and the Hastings College of the Law.

(c) Proceeds from the sale of bonds issued and sold for the purposes of this article may be used to fund construction on existing campuses, including the construction of buildings and the acquisition of related fixtures, construction of facilities that may be used by more than one segment of public higher education (intersegmental), the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings for facilities of the University of California and the Hastings College of the Law.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)






ARTICLE 3 - Program Provisions Applicable to the California State University

100853

(a) From the proceeds of bonds issued and sold pursuant to Article 5 (commencing with Section 100900), the sum of six hundred ninety million dollars ($690,000,000) shall be deposited in the 2004 Higher Education Capital Outlay Bond Fund for the purposes of this article. When appropriated, these funds shall be available for expenditure for the purposes of this article.

(b) The purposes of this article include assisting in meeting the capital outlay financing needs of the California State University.

(c) Proceeds from the sale of bonds issued and sold for the purposes of this article may be used to fund construction on existing campuses, including the construction of buildings and the acquisition of related fixtures, construction of facilities that may be used by more than one segment of public higher education (intersegmental), the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings for facilities of the California State University.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)






ARTICLE 4 - Program Provisions Applicable to the California Community Colleges

100854

(a) From the proceeds of bonds issued and sold pursuant to Article 5 (commencing with Section 100900), the sum of nine hundred twenty million dollars ($920,000,000) shall be deposited in the 2004 Higher Education Capital Outlay Bond Fund for the purposes of this article. When appropriated, these funds shall be available for expenditure for the purposes of this article.

(b) The purposes of this article include assisting in meeting the capital outlay financing needs of the California Community Colleges.

(c) Proceeds from the sale of bonds issued and sold for the purposes of this article may be used to fund construction on existing campuses, including the construction of buildings and the acquisition of related fixtures, construction of facilities that may be used by more than one segment of public higher education (intersegmental), the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings for facilities of the California Community Colleges.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)






ARTICLE 5 - Higher Education Fiscal Provisions

100900

(a) Of the total amount of bonds authorized to be issued and sold pursuant to Chapter 1 (commencing with Section 100800), bonds in the total amount of two billion three hundred million dollars ($2,300,000,000), not including the amount of any refunding bonds issued in accordance with Section 100955, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the Higher Education Facilities Finance Committee established pursuant to Section 67353 at any different times necessary to service expenditures required by the apportionments.

(Amended by Stats. 2009, Ch. 386, Sec. 22. Effective January 1, 2010.)



100910

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except Section 16727 of the Government Code, apply to the bonds and to this chapter and are hereby incorporated into this chapter as though set forth in full within this chapter.

(b) For the purposes of the State General Obligation Bond Law, each state agency administering an appropriation of the 2004 Higher Education Capital Outlay Bond Fund is designated as the “board” for projects funded pursuant to this chapter.

(c) The proceeds of the bonds issued and sold pursuant to this chapter shall be available for the purpose of funding aid to the University of California, the Hastings College of the Law, the California State University, and the California Community Colleges, for the construction on existing or new campuses, and their respective off-campus centers and joint use and intersegmental facilities, as set forth in this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100920

The Higher Education Facilities Finance Committee established pursuant to Section 67353 shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments for the purposes described in this chapter that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the purposes described in this chapter and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100925

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100930

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 100945, appropriated without regard to fiscal years.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100935

The board, as defined in subdivision (b) of Section 100910, may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account or any other approved form of interim financing, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The board, as defined in subdivision (b) of Section 100910, shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100940

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100945

(a) For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the Higher Education Facilities Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the 2004 Higher Education Capital Outlay Bond Fund consistent with this chapter. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(b) Any request forwarded to the Legislature and the Department of Finance for funds from this bond issue for expenditure for the purposes described in this chapter by the University of California, the Hastings College of the Law, the California State University, or the California Community Colleges shall be accompanied by the five-year capital outlay plan. Requests forwarded by a university or college shall include a schedule that prioritizes the seismic retrofitting needed to significantly reduce, in the judgment of the particular university or college, seismic hazards in buildings identified as high priority by the university or college. Requests forwarded by the California Community Colleges shall be accompanied by a five-year capital outlay plan reflecting the needs and priorities of the community college system, prioritized on a statewide basis.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100950

All money deposited in the 2004 Higher Education Capital Outlay Bond Fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100955

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)



100960

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2002, Ch. 33, Sec. 31. Approved March 2, 2004, by adoption of Proposition 55.)












PART 69 - KINDERGARTEN–UNIVERSITY PUBLIC EDUCATION FACILITIES BOND ACT OF 2006

CHAPTER 1 - General

101000

This part shall be known and may be cited as the Kindergarten-University Public Education Facilities Bond Act of 2006.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101001

The incorporation of, or reference to, any provision of California statutory law in this part includes all acts amendatory thereof and supplementary thereto.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101002

(a) Bonds in the total amount of ten billion four hundred sixteen million dollars ($10,416,000,000), not including the amount of any refunding bonds issued in accordance with Sections 101030, 101039, and 101059, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this part and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the State School Building Finance Committee established by Section 15909 or the Higher Education Facilities Finance Committee established pursuant to Section 67353, as the case may be, at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)






CHAPTER 2 - Kindergarten Through 12th Grade

ARTICLE 1 - Kindergarten Through 12th Grade School Facilities Program Provisions

101010

The proceeds of bonds issued and sold pursuant to Article 2 (commencing with Section 101020) shall be deposited in the 2006 State School Facilities Fund established in the State Treasury under subdivision (d) of Section 17070.40 and shall be allocated by the State Allocation Board pursuant to this chapter.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101011

All moneys deposited in the 2006 State School Facilities Fund for the purposes of this chapter shall be available to provide aid to school districts, county superintendents of schools, and county boards of education of the state in accordance with the Leroy F. Greene School Facilities Act of 1998 (Chapter 12.5 (commencing with Section 17070.10) of Part 10), as set forth in Section 101012, to provide funds to repay any money advanced or loaned to the 2006 State School Facilities Fund under any act of the Legislature, together with interest provided for in that act, and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101012

(a) The proceeds from the sale of bonds, issued and sold for the purposes of this chapter, shall be allocated in accordance with the following schedule:

(1) The amount of one billion nine hundred million dollars ($1,900,000,000) for new construction of school facilities of applicant school districts under Chapter 12.5 (commencing with Section 17070.10) of Part 10. Of the amount allocated under this paragraph, up to 10.5 percent shall be available for purposes of seismic repair, reconstruction, or replacement, pursuant to Section 17075.10.

(2) The amount of five hundred million dollars ($500,000,000) shall be available for providing school facilities to charter schools pursuant to Article 12 (commencing with Section 17078.52) of Chapter 12.5 of Part 10.

(3) The amount of three billion three hundred million dollars ($3,300,000,000) for the modernization of school facilities pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10.

(4) (A)  The amount of five hundred million dollars ($500,000,000) for the purposes set forth in Article 13 (commencing with Section 17078.70) of Chapter 12.5 of Part 10, relating to facilities for career technical education programs.

(B) Of the amount not yet approved for allocation by the State Allocation Board pursuant to this paragraph by January 1, 2015, 50 percent shall be available for the purpose of paragraph (1), and 50 percent shall be available for purposes of paragraph (3). If an apportionment or State Allocation Board approval pursuant to this paragraph is rescinded after January 1, 2015, the rescinded amount shall be available for the purposes of paragraphs (1) and (3). The State Allocation Board shall determine the percentage of the rescinded amount to be used for purposes of paragraph (1) and the percentage of the rescinded amount to be used for purposes of paragraph (3).

(5) Of the amounts allocated under paragraphs (1) and (3), up to two hundred million dollars ($200,000,000) for the purposes set forth in Chapter 894 of the Statutes of 2004, relating to incentives for the creation of smaller learning communities and small high schools.

(6) The amount of twenty-nine million dollars ($29,000,000) for the purposes set forth in Article 10.6 (commencing with Section 17077.40) of Chapter 12.5 of Part 10 of Division 1 of Title 1, relating to joint use projects.

(7) The amount of one billion dollars ($1,000,000,000) shall be available for providing new construction funding to severely overcrowded schoolsites pursuant to Article 14 (commencing with Section 17079) of Chapter 12.5 of Part 10 of Division 1 of Title 1.

(8) (A)  The amount of one hundred million dollars ($100,000,000) for incentive grants to promote the use of designs and materials in new construction and modernization projects that include the attributes of high-performance schools, including, but not limited to, the elements set forth in Section 17070.96, pursuant to regulations adopted by the State Allocation Board.

(B) Of the amount not yet approved for allocation by the State Allocation Board pursuant to this paragraph by January 1, 2015, 50 percent shall be available for purposes of paragraph (1), and 50 percent shall be available for purposes of paragraph (3). If an apportionment or State Allocation Board approval pursuant to this paragraph is rescinded on or after January 1, 2015, the rescinded amount shall be available for purposes of paragraphs (1) and (3). The State Allocation Board shall determine the percentage of the rescinded amount to be used for purposes of paragraph (1) and the percentage of the rescinded amount to be used for purposes of paragraph (3).

(b) School districts may use funds allocated pursuant to paragraph (3) of subdivision (a) only for one or more of the following purposes in accordance with Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of Title 1:

(1) The purchase and installation of air-conditioning equipment and insulation materials, and related costs.

(2) Construction projects or the purchase of furniture or equipment designed to increase school security or playground safety.

(3) The identification, assessment, or abatement in school facilities of hazardous asbestos.

(4) Project funding for high-priority roof replacement projects.

(5) Any other modernization of facilities pursuant to Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of Title 1.

(c) Funds allocated pursuant to paragraph (1) of subdivision (a) may also be used to provide new construction grants for eligible applicant county boards of education under Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of Title 1 for funding classrooms for severely handicapped pupils, or for funding classrooms for county community school pupils.

(d) (1) The Legislature may amend this section to adjust the funding amounts specified in paragraphs (1) to (8), inclusive, of subdivision (a), only by either of the following methods:

(A) By a statute, passed in each house of the Legislature by rollcall vote entered in the respective journals, by not less than two-thirds of the membership in each house concurring, if the statute is consistent with, and furthers the purposes of, this chapter.

(B) By a statute that becomes effective only when approved by the voters.

(2) Amendments pursuant to this subdivision may adjust the amounts to be expended pursuant to paragraphs (1) to (8), inclusive, of subdivision (a), but may not increase or decrease the total amount to be expended pursuant to that subdivision.

(e) Funds available pursuant to this section may be used for acquisition of school facilities authorized pursuant to Section 17280.5.

(Amended by Stats. 2014, Ch. 39, Sec. 4. Effective June 20, 2014. Note: Addition of this section was approved Nov. 7, 2006, by adoption of Prop. 1D.)






ARTICLE 2 - Kindergarten Through 12th Grade School Facilities Fiscal Provisions

101020

(a) Of the total amount of bonds authorized to be issued and sold pursuant to Chapter 1 (commencing with Section 101000), bonds in the amount of seven billion three hundred twenty-nine million dollars ($7,329,000,000) not including the amount of any refunding bonds issued in accordance with Section 101030, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the State School Building Finance Committee established pursuant to Section 15909 at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101021

The State School Building Finance Committee, established by Section 15909 and composed of the Governor, the Controller, the Treasurer, the Director of Finance, and the Superintendent, or their designated representatives, all of whom shall serve thereon without compensation, and a majority of whom shall constitute a quorum, is continued in existence for the purpose of this chapter. The Treasurer shall serve as chairperson of the committee. Two Members of the Senate appointed by the Senate Committee on Rules, and two Members of the Assembly appointed by the Speaker of the Assembly, shall meet with and provide advice to the committee to the extent that the advisory participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this chapter, the Members of the Legislature shall constitute an interim investigating committee on the subject of this chapter and, as that committee, shall have the powers granted to, and duties imposed upon, those committees by the Joint Rules of the Senate and the Assembly. The Director of Finance shall provide assistance to the committee as it may require. The Attorney General of the state is the legal adviser of the committee.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101022

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except Section 16727 of the Government Code to the extent that it conflicts with this part, apply to the bonds and to this chapter and are hereby incorporated into this chapter as though set forth in full within this chapter.

(b) For purposes of the State General Obligation Bond Law, the State Allocation Board is designated the “board” for purposes of administering the 2006 State School Facilities Fund.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101023

(a) Upon request of the State Allocation Board, the State School Building Finance Committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to fund the apportionments and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to fund those apportionments progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(b) A request of the State Allocation Board pursuant to subdivision (a) shall be supported by a statement of the apportionments made and to be made for the purposes described in Sections 101011 and 101012.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101024

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101025

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 101028, appropriated without regard to fiscal years.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101026

The State Allocation Board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account or any other approved form of interim financing, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101027

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101028

For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the State School Building Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the 2006 State School Facilities Fund consistent with this chapter. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101029

All money deposited in the 2006 State School Facilities Fund, that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101030

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101031

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)









CHAPTER 3 - California Community College Facilities

ARTICLE 1 - General

101032

(a) The 2006 California Community College Capital Outlay Bond Fund is hereby established in the State Treasury for deposit of funds from the proceeds of bonds issued and sold for the purposes of this chapter.

(b) The Higher Education Facilities Finance Committee established pursuant to Section 67353 is hereby authorized to create a debt or debts, liability or liabilities, of the State of California pursuant to this chapter for the purpose of providing funds to aid the California Community Colleges.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)






ARTICLE 2 - California Community College Program Provisions

101033

(a) From the proceeds of bonds issued and sold pursuant to Article 3 (commencing with Section 101034), the sum of one billion five hundred seven million dollars ($1,507,000,000) shall be deposited in the 2006 California Community College Capital Outlay Bond Fund for the purposes of this article. When appropriated, these funds shall be available for expenditure for the purposes of this article.

(b) The purposes of this article include assisting in meeting the capital outlay financing needs of the California Community Colleges.

(c) Proceeds from the sale of bonds issued and sold for the purposes of this article may be used to fund construction on existing campuses, including the construction of buildings and the acquisition of related fixtures, construction of facilities that may be used by more than one segment of public higher education (intersegmental), the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings for facilities of the California Community Colleges.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)






ARTICLE 3 - California Community College Fiscal Provisions

101034

(a) Of the total amount of bonds authorized to be issued and sold pursuant to Chapter 1 (commencing with Section 101000), bonds in the total amount of one billion five hundred seven million dollars ($1,507,000,000), not including the amount of any refunding bonds issued in accordance with Section 101039, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) It is the intent of the Legislature that the California Community Colleges annually consider, as part of their annual capital outlay planning process, the inclusion of facilities that may be used by more than one segment of public higher education (intersegmental), and, that on or before May 15th of each year, those entities report their findings to the budget committees of each house of the Legislature.

(c) Pursuant to this section, the Treasurer shall sell the bonds authorized by the Higher Education Facilities Finance Committee established pursuant to Section 67353 at any different times necessary to service expenditures required by the apportionments.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101034.5

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except Section 16727 of the Government Code to the extent that it conflicts with this part, apply to the bonds and to this chapter and are hereby incorporated into this chapter as though set forth in full within this chapter.

(b) For the purposes of the State General Obligation Bond Law, each state agency administering an appropriation of the 2006 Community College Capital Outlay Bond Fund is designated as the “board” for projects funded pursuant to this chapter.

(c) The proceeds of the bonds issued and sold pursuant to this chapter shall be available for the purpose of funding aid to the California Community Colleges for the construction on existing or new campuses, and their respective off-campus centers and joint use and intersegmental facilities, as set forth in this chapter.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101035

The Higher Education Facilities Finance Committee established pursuant to Section 67353 shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments for the purposes described in this chapter that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the purposes described in this chapter and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101035.5

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101036

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 101037.5, appropriated without regard to fiscal years.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101036.5

The board, as defined in subdivision (b) of Section 101034.5, may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account or any other approved form of interim financing, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The board, as defined in subdivision (b) of Section 101034.5, shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101037

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101037.5

(a) For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the Higher Education Facilities Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the 2006 California Community College Capital Outlay Bond Fund consistent with this chapter. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(b) Any request forwarded to the Legislature and the Department of Finance for funds from this bond issue for expenditure for the purposes described in this chapter by the California Community Colleges shall be accompanied by the five-year capital outlay plan that reflects the needs and priorities of the community college system and is prioritized on a statewide basis. Requests shall include a schedule that prioritizes the seismic retrofitting needed to significantly reduce, in the judgment of the particular college, seismic hazards in buildings identified as high priority by the college.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101038

All money deposited in the 2006 California Community College Capital Outlay Bond Fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101039

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101039.5

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)









CHAPTER 4 - University Facilities

ARTICLE 1 - General

101040

(a) The system of public universities in this state includes the University of California, the Hastings College of the Law, and the California State University, and their respective off-campus centers.

(b) The 2006 University Capital Outlay Bond Fund is hereby established in the State Treasury for deposit of funds from the proceeds of bonds issued and sold for the purposes of this chapter.

(c) The Higher Education Facilities Finance Committee established pursuant to Section 67353 is hereby authorized to create a debt or debts, liability or liabilities, of the State of California pursuant to this chapter for the purpose of providing funds to aid the University of California, the Hastings College of the Law, and the California State University.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)






ARTICLE 2 - Program Provisions Applicable to the University of California and the Hastings College of the Law

101041

(a) From the proceeds of bonds issued and sold pursuant to Article 4 (commencing with Section 101050), the sum of eight hundred ninety million dollars ($890,000,000) shall be deposited in the 2006 University Capital Outlay Bond Fund for the purposes of this article. When appropriated, these funds shall be available for expenditure for the purposes of this article.

(b) The purposes of this article include assisting in meeting the capital outlay financing needs of the University of California and the Hastings College of the Law.

(c) Of the amount made available under subdivision (a), the amount of two hundred million dollars ($200,000,000) shall be used for capital improvements that expand and enhance medical education programs with an emphasis on telehealth aimed at developing high-tech approaches to health care.

(d) Proceeds from the sale of bonds issued and sold for the purposes of this article may be used to fund construction on existing campuses, including the construction of buildings and the acquisition of related fixtures, construction of facilities that may be used by more than one segment of public higher education (intersegmental), the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings for facilities of the University of California and the Hastings College of the Law.

(Amended by Stats. 2012, Ch. 782, Sec. 5. Effective January 1, 2013.)






ARTICLE 3 - Program Provisions Applicable to the California State University

101042

(a) From the proceeds of bonds issued and sold pursuant to Article 4 (commencing with Section 101050), the sum of six hundred ninety million dollars ($690,000,000) shall be deposited in the 2006 University Capital Outlay Bond Fund for the purposes of this article. When appropriated, these funds shall be available for expenditure for the purposes of this article.

(b) The purposes of this article include assisting in meeting the capital outlay financing needs of the California State University.

(c) Proceeds from the sale of bonds issued and sold for the purposes of this article may be used to fund construction on existing campuses, including the construction of buildings and the acquisition of related fixtures, construction of facilities that may be used by more than one segment of public higher education (intersegmental), the renovation and reconstruction of facilities, site acquisition, the equipping of new, renovated, or reconstructed facilities, which equipment shall have an average useful life of 10 years; and to provide funds for the payment of preconstruction costs, including, but not limited to, preliminary plans and working drawings for facilities of the California State University.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)






ARTICLE 4 - University Fiscal Provisions

101050

(a) Of the total amount of bonds authorized to be issued and sold pursuant to Chapter 1 (commencing with Section 101000), bonds in the amount of one billion five hundred eighty million dollars ($1,580,000,000), not including the amount of any refunding bonds issued in accordance with Section 101059, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) Pursuant to this section, the Treasurer shall sell the bonds authorized by the Higher Education Facilities Finance Committee established pursuant to Section 67353 at any different times necessary to service expenditures required by the apportionments.

(Amended by Stats. 2009, Ch. 386, Sec. 24. Effective January 1, 2010. Note: Addition of this section was approved Nov. 7, 2006, by adoption of Prop. 1D.)



101051

(a) The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except Section 16727 of the Government Code to the extent that it conflicts with this part, apply to the bonds and to this chapter and are hereby incorporated into this chapter as though set forth in full within this chapter.

(b) For the purposes of the State General Obligation Bond Law, each state agency administering an appropriation of the 2006 University Capital Outlay Bond Fund is designated as the “board” for projects funded pursuant to this chapter.

(c) The proceeds of the bonds issued and sold pursuant to this chapter shall be available for the purpose of funding aid to the University of California, the Hastings College of the Law, and the California State University, for the construction on existing or new campuses, and their respective off-campus centers and joint use and intersegmental facilities, as set forth in this chapter.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101052

The Higher Education Facilities Finance Committee established pursuant to Section 67353 shall authorize the issuance of bonds under this chapter only to the extent necessary to fund the apportionments for the purposes described in this chapter that are expressly authorized by the Legislature in the annual Budget Act. Pursuant to that legislative direction, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the purposes described in this chapter and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101053

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101054

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 101057, appropriated without regard to fiscal years.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101055

The board, as defined in subdivision (b) of Section 101051, may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account or any other approved form of interim financing, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The board, as defined in subdivision (b) of Section 101051, shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101056

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101057

(a) For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the Higher Education Facilities Finance Committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the 2006 University Capital Outlay Bond Fund consistent with this chapter. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(b) Any request forwarded to the Legislature and the Department of Finance for funds from this bond issue for expenditure for the purposes described in this chapter by the University of California, the Hastings College of the Law, or the California State University shall be accompanied by the five-year capital outlay plan. Requests forwarded by a university or college shall include a schedule that prioritizes the seismic retrofitting needed to significantly reduce, in the judgment of the particular university or college, seismic hazards in buildings identified as high priority by the university or college.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101058

All money deposited in the 2006 University Capital Outlay Bond Fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101059

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)



101060

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2006, Ch. 35, Sec. 16. Approved November 7, 2006, by adoption of Proposition 1D.)





















Elections Code - ELEC

DIVISION 0.5 - PRELIMINARY PROVISIONS

CHAPTER 1 - General Provisions

1

This act shall be known as the Elections Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2

The provisions of this code, insofar as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations, and not as new enactments.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



3

If any provision of this code or the application thereof to any person or circumstance is held invalid, the remainder of the code and the application of that provision to other persons or circumstances shall not be affected thereby.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



4

Unless the provision or the context otherwise requires, these general provisions, rules of construction, and definitions shall govern the construction of this code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



5

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of this code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6

Whenever a power is granted to, or a duty is imposed upon, a public officer, the power may be exercised or the duty may be performed by a deputy of the officer or by a person authorized, pursuant to law, by the officer, unless this code expressly provides otherwise.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement or record is required or authorized by this code, it shall be made in writing in the English language unless it is expressly provided otherwise.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8

As used in this code, the present tense includes the past and future tenses, and the future the present; the masculine gender includes the feminine; and the singular includes the plural, and the plural, the singular.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9

(a) Counting of words, for purposes of this code, shall be as follows:

(1) Punctuation is not counted.

(2) Each word shall be counted as one word except as specified in this section.

(3) All proper nouns, including geographical names, shall be considered as one word; for example, “City and County of San Francisco” shall be counted as one word.

(4) Each abbreviation for a word, phrase, or expression shall be counted as one word.

(5) Hyphenated words that appear in any generally available standard reference dictionary, published in the United States at any time within the 10 calendar years immediately preceding the election for which the words are counted, shall be considered as one word. Each part of all other hyphenated words shall be counted as a separate word.

(6) Dates shall be counted as one word.

(7) Any number consisting of a digit or digits shall be considered as one word. Any number which is spelled, such as “one,” shall be considered as a separate word or words. “One” shall be counted as one word whereas “one hundred” shall be counted as two words. “100” shall be counted as one word.

(8) Telephone numbers shall be counted as one word.

(9) Internet Web site addresses shall be counted as one word.

(b) This section shall not apply to counting words for ballot designations under Section 13107.

(Amended by Stats. 2014, Ch. 697, Sec. 3. Effective January 1, 2015.)



10

The Secretary of State is the chief elections officer of the state, and has the powers and duties specified in Section 12172.5 of the Government Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11

On written call of the Secretary of State, the county elections officials, city elections officials, and registrars of voters of this state may meet with the approval of their legislative bodies, at the time and place within this state designated in the call, to discuss matters affecting the administration of the election laws and to promote uniformity of procedure in those matters. Meetings shall not exceed three in any calendar year. Any deputy of a county elections official, city elections official, or registrar of voters, designated for the purpose by his or her principal, may attend these meetings, alone or with his or her principal. The actual and necessary expenses of the county elections official, city elections official, or registrar of voters, and of a deputy, incurred in traveling to and from meetings and in attending the same, for each officer for any one meeting, shall be a charge of the county or city of the elections official or registrar, and payable as other county or city charges.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12

Whenever any candidate files a declaration of candidacy, nomination paper, or any other paper evidencing an intention to be a candidate for any public office at any election in this state with either the Secretary of State or a county elections official, the candidate shall by the filing irrevocably appoint the Secretary of State or the county elections official with whom the filing is made, and their successors in office, the candidate’s attorneys upon whom all process in any action or proceeding against him or her concerning his or her candidacy or the election laws may be served with the same effect as if the candidate had been lawfully served with process. The appointment shall continue until the day of the election.

If in any action or proceeding arising out of or in connection with any matters concerning his or her candidacy or the election laws it is shown by affidavit to the satisfaction of a court or judge that personal service of process against the candidate cannot be made with the exercise of due diligence, the court or judge may make an order that the service be made upon the candidate by delivering by hand to the Secretary of State or the county elections official appointed as the candidate’s attorney for service of process, or to any person employed in his or her office in the capacity of assistant or deputy, one copy of the process for the defendant to be served, together with a copy of the order authorizing the service. Service in this manner constitutes personal service upon the candidate. The Secretary of State and the county elections officials of all counties shall keep a record of all process served upon them under this section, and shall record therein the time of service and their action with reference thereto.

Upon the receipt of service of process the Secretary of State or the county elections official shall immediately give notice of the service of the process to the candidate by forwarding the copy of the process to the candidate at the address shown on his or her declaration, nomination paper, affidavit, or other evidence of intention to be a candidate filed with that officer, by special delivery registered mail with request for return receipt.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13

(a) A person shall not be considered a legally qualified candidate for an office, for party nomination for a partisan office, or for nomination to participate in the general election for a voter-nominated office, under the laws of this state unless that person has filed a declaration of candidacy or statement of write-in candidacy with the proper official for the particular election or primary, or is entitled to have his or her name placed on a general election ballot by reason of having been nominated at a primary election, or having been selected to fill a vacancy on the general election ballot as provided in Section 8807, or having been selected as an independent candidate pursuant to Section 8304.

(b) Nothing in this section shall be construed as preventing or prohibiting any qualified voter of this state from casting a ballot for a person by writing the name of that person on the ballot, or from having that ballot counted or tabulated, nor shall this section be construed as preventing or prohibiting a person from standing or campaigning for an elective office by means of a “write-in” campaign. However, nothing in this section shall be construed as an exception to the requirements of Section 15341 or to permit a person to be a write-in candidate contrary to Sections 8600 and 8606.

(c) It is the intent of the Legislature, in enacting this section, to enable the Federal Communications Commission to determine who is a “legally qualified candidate” in this state for the purposes of administering Section 315 of Title 47 of the United States Code.

(Amended by Stats. 2012, Ch. 3, Sec. 1. Effective February 10, 2012.)



13.5

(a) (1) Notwithstanding subdivision (a) of Section 13, no person shall be considered a legally qualified candidate for any of the offices set forth in subdivision (b) unless that person has filed a declaration of candidacy, nomination papers, or statement of write-in candidacy, accompanied by documentation, including, but not necessarily limited to, certificates, declarations under penalty of perjury, diplomas, or official correspondence, sufficient to establish, in the determination of the official with whom the declaration or statement is filed, that the person meets each qualification established for service in that office by the provision referenced in subdivision (b).

(2) The provision of “documentation,” for purposes of compliance with the requirements of paragraph (1), may include the submission of either an original, as defined in Section 255 of the Evidence Code, or a duplicate, as defined in Section 260 of the Evidence Code.

(b) This section shall be applicable to the following offices and qualifications therefor:

(1) For the office of county auditor, the qualifications set forth in Sections 26945 and 26946 of the Government Code.

(2) For the office of county district attorney, the qualifications set forth in Sections 24001 and 24002 of the Government Code.

(3) For the office of county sheriff, the qualifications set forth in Section 24004.3 of the Government Code.

(4) For the office of county superintendent of schools, the qualifications set forth in Sections 1205 to 1208, inclusive, of the Education Code.

(5) For the office of judge of the superior court, the qualifications set forth in Section 15 of Article VI of the California Constitution.

(6) For the office of county treasurer, county tax collector, or county treasurer-tax collector, the qualifications set forth in Section 27000.7 of the Government Code, provided that the board of supervisors has adopted the provisions of that section pursuant to Section 27000.6 of the Government Code.

(Amended by Stats. 2002, Ch. 784, Sec. 92. Effective January 1, 2003.)



14

In case of a disaster in which a portion or all of the voting records of any county are destroyed, the Governor may appoint an election commission to outline and recommend procedures to be followed in the conduct of regular or special elections. The commission shall consist of the Governor, the Secretary of State, the Attorney General, and the county elections official of each county in which destruction occurs.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15

Notwithstanding any other provision of law, if the last day for the performance of any act provided for or required by this code shall be a holiday, as defined in Chapter 7 (commencing with Section 6700) of Division 7 of Title 1 of the Government Code, the act may be performed upon the next business day with the same effect as if it had been performed upon the day appointed.

For purposes of this section, the Friday in November immediately after Thanksgiving Day shall be considered a holiday.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16

A copy of Section 84305 of the Government Code shall be provided by the elections official to each candidate or his or her agent at the time of filing the declaration of candidacy and to the proponents of a local initiative or referendum at the time of filing the petitions.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



17

The Secretary of State shall establish and maintain administrative complaint procedures, pursuant to the requirements of the Help America Vote Act of 2002 (42 U.S.C. Sec. 15512), in order to remedy grievances in the administration of elections. The Secretary of State may not require that the administrative remedies provided in the complaint procedures established pursuant to this section be exhausted in order to pursue any other remedies provided by state or federal law.

(Amended by Stats. 2004, Ch. 592, Sec. 1. Effective January 1, 2005.)



20

(a) A person shall not be considered a candidate for, and is not eligible to be elected to, any state or local elective office if the person has been convicted of a felony involving accepting or giving, or offering to give, any bribe, the embezzlement of public money, extortion or theft of public money, perjury, or conspiracy to commit any of those crimes.

(b) For purposes of this section, “conviction of a felony” includes a conviction of a felony in this state and a conviction under the laws of any other state, the United States, or any foreign government or country of a crime that, if committed in this state, would be a felony, and for which the person has not received a pardon from the Governor of this state, the governor or other officer authorized to grant pardons in another state, the President of the United States, or the officer of the foreign government or country authorized to grant pardons in that foreign jurisdiction.

(Added by Stats. 2012, Ch. 160, Sec. 1. Effective January 1, 2013.)






CHAPTER 2 - Petitions and Petition Signers

100

(a) Notwithstanding any other provision of law, whenever an initiative, referendum, recall, nominating petition or paper, or any other petition or paper, is required to be signed by voters of a county, city, school district, or special district subject to petitioning, only a person who is an eligible registered voter at the time of signing the petition or paper is entitled to sign it.

(b) A signer shall at the time of signing the petition or paper personally affix his or her signature, printed name, and place of residence, including the street and number of the place of residence, and if no street or number for the place of residence exists, then a designation of the place of residence that will enable the location to be readily ascertained. An incomplete or inaccurate apartment or unit number in the signer’s residence address shall not invalidate his or her signature pursuant to Section 105. A space at least one inch wide shall be left blank after each name for the use of the elections official in verifying the petition or paper.

(c) The part of a petition for the signatures, printed names, and residence addresses of the voters and for the blank spaces for verification purposes shall be numbered consecutively commencing with the number one and continuing through the number of signature spaces allotted to each section. The petition format shall be substantially in the following form:

Official
Use
Only

(Print Name)

1.

(Signature)

(Residence Address
ONLY)

(City)

(Print Name)

2.

(Signature)

(Residence Address
ONLY)

(City)

(Amended (as enacted by Stats. 2004, Ch. 920) by Stats. 2014, Ch. 909, Sec. 2. Effective January 1, 2015. Superseded on operative date of amendment by Stats. 2009, Ch. 364, as further amended by Stats. 2014, Ch. 909, Sec. 3.)



100-1

(a) Notwithstanding any other provision of law, whenever an initiative, referendum, recall, nominating petition or paper, or any other petition or paper, is required to be signed by voters of a county, city, school district, or special district subject to petitioning, only a person who is an eligible registered voter at the time of signing the petition or paper is entitled to sign the petition or paper. A person who submits his or her affidavit of registration pursuant to subdivision (d) of Section 2102 is not eligible to sign a petition or paper unless at the time of the signing of the petition or paper he or she is 18 years of age.

(b) A signer shall at the time of signing the petition or paper personally affix his or her signature, printed name, and place of residence, including the street and number of the place of residence, and if no street or number for the place of residence exists, then a designation of the place of residence that will enable the location to be readily ascertained. An incomplete or inaccurate apartment or unit number in the signer’s residence address shall not invalidate his or her signature pursuant to Section 105. A space at least one inch wide shall be left blank after each name for the use of the elections official in verifying the petition or paper.

(c) The part of a petition for the signatures, printed names, and residence addresses of the voters and for the blank spaces for verification purposes shall be numbered consecutively commencing with the number one and continuing through the number of signature spaces allotted to each section. The petition format shall be substantially in the following form:

Official

Use

Only

(Print Name)

1.

(Signature)

(Residence Address
ONLY)

(City)

(Print Name)

2.

(Signature)

(Residence Address
ONLY)

(City)

(Amended (as amended by Stats. 2009, Ch. 364) by Stats. 2014, Ch. 909, Sec. 3. Effective January 1, 2015. Amending action by Stats. 2009, Ch. 364, with text revised by this amendment, is conditionally operative as prescribed by Sec. 7 of Ch. 364.)



100.5

Notwithstanding Section 100, a voter who is unable to personally affix on a petition or paper the information required by Section 100 may request another person to print the voter’s name and place of residence on the appropriate spaces of the petition or paper, but the voter shall personally affix his or her mark or signature on the appropriate space of the petition or paper, which shall be witnessed by one person by subscribing his or her name thereon.

(Amended by Stats. 2001, Ch. 922, Sec. 2. Effective January 1, 2002.)



101

(a) Notwithstanding any other law, a state or local initiative petition required to be signed by voters shall contain in 12-point type, before that portion of the petition for voters’ signatures, printed names, and residence addresses, the following language:

“NOTICE TO THE PUBLIC

THIS PETITION MAY BE CIRCULATED BY A PAID SIGNATURE GATHERER OR A VOLUNTEER. YOU HAVE THE RIGHT TO ASK.”

(b) A state initiative petition shall contain, in the same location and type size described in subdivision (a), the following language:

“THE PROPONENTS OF THIS PROPOSED INITIATIVE MEASURE HAVE THE RIGHT TO WITHDRAW THIS PETITION AT ANY TIME BEFORE THE MEASURE QUALIFIES FOR THE BALLOT.”

(Amended by Stats. 2014, Ch. 697, Sec. 4. Effective January 1, 2015.)



102

A person shall not circulate a state or local initiative, referendum, or recall petition or nominating paper unless the person is 18 years of age or older.

(Amended by Stats. 2013, Ch. 278, Sec. 1. Effective January 1, 2014.)



103

A voter who has signed an initiative, referendum, or recall petition pursuant to the Constitution or laws of this state shall have his or her signature withdrawn from the petition upon filing a written request therefor with the appropriate county elections official or city elections official prior to the day the petition is filed. A written request made under this section shall not constitute a petition or paper for purposes of Section 104.

(Amended by Stats. 2009, Ch. 510, Sec. 1. Effective January 1, 2010.)



104

(a) Wherever any petition or paper is submitted to the elections official, each section of the petition or paper shall have attached to it a declaration signed by the circulator of the petition or paper, setting forth, in the circulator’s own hand, the following:

(1) The printed name of the circulator.

(2) The residence address of the circulator, giving street and number, or if no street or number exists, adequate designation of residence so that the location may be readily ascertained.

(3) The dates between which all the signatures to the petition or paper were obtained.

(b) Each declaration submitted pursuant to this section shall also set forth the following:

(1) That the circulator circulated that section and witnessed the appended signatures being written.

(2) That according to the best information and belief of the circulator, each signature is the genuine signature of the person whose name it purports to be.

(3) That the circulator is 18 years of age or older.

(c) The circulator shall certify the content of the declaration as to its truth and correctness, under penalty of perjury under the laws of the State of California, with the signature of his or her name. The circulator shall state the date and the place of execution on the declaration immediately preceding his or her signature.

(Amended by Stats. 2013, Ch. 278, Sec. 2. Effective January 1, 2014.)



105

(a) (1) For purposes of verifying a signature on an initiative, referendum, recall, nomination, or other election petition or paper, the elections official shall determine that the residence address on the petition or paper is the same as the residence address on the affidavit of registration. If the addresses are different, or if the petition or paper does not specify the residence address, or, in the case of an initiative or referendum petition, the information specified in Section 9020 is not contained in the petition, the affected signature shall not be counted as valid.

(2) Notwithstanding paragraph (1), the elections official shall not invalidate a signature for an incomplete or inaccurate apartment or unit number in the signer’s residence address.

(b) A signature invalidated pursuant to this section shall not affect the validity of another valid signature on the particular petition or paper.

(Amended by Stats. 2014, Ch. 909, Sec. 4. Effective January 1, 2015.)



106

Notwithstanding any other provision of law:

(a) Any registered voter who is a candidate for any office may obtain signatures to and sign his or her own nomination papers. The candidate’s signature shall be given the same effect as that of any other qualified signer.

(b) Any person engaged in obtaining signatures to the nomination papers of a candidate for any office or to any recall, initiative or referendum petition, may, if otherwise qualified to sign the papers or petition, sign the papers or petition. The signature of the person shall be given the same effect as that of any other qualified signer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 3 - Nominations

200

Notwithstanding any provision of law to the contrary, there shall be set forth in full in the declaration of candidacy required for any primary or final election the oath or affirmation set forth in Section 3 of Article XX of the Constitution.

(Amended by Stats. 1996, Ch. 724, Sec. 1. Effective January 1, 1997.)



201

Unless otherwise specifically provided, no person is eligible to be elected or appointed to an elective office unless that person is a registered voter and otherwise qualified to vote for that office at the time that nomination papers are issued to the person or at the time of the person’s appointment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



202

Notwithstanding any other law, a person who is deployed on active military service outside of the state and is unable to appear to file a declaration of candidacy, nomination paper, or any other paper necessary to run for office may have that declaration or paper completed and filed by an attorney-in-fact, commissioned and empowered in writing for that purpose through a power of attorney. At the time of filing the declaration or paper, the attorney-in-fact shall present the original power of attorney duly signed by the deployed person. The power of attorney shall state the office that the deployed person is seeking, including the district number, if any, and shall include a declaration that the deployed person meets the statutory and constitutional qualifications for office that he or she is seeking and that if nominated, the deployed person will accept the nomination and will not withdraw. The power of attorney shall further state that the power of attorney is solely for the purpose of authorizing the attorney-in-fact to file a declaration or paper necessary to run for office. The original or a copy of the power of attorney shall be filed with and attached to the declaration or paper.

(Added by Stats. 2011, Ch. 57, Sec. 1. Effective January 1, 2012.)






CHAPTER 4 - Definitions

300

(a) “Vote by mail voter” means any voter casting a ballot in any way other than at the polling place.

(b) “Military or overseas voter” means an elector absent from the county in which he or she is otherwise eligible to vote who is any of the following:

(1) A member of the active or reserve components of the United States Army, Navy, Air Force, Marine Corps, or Coast Guard; a Merchant Marine; a member of the United States Public Health Service Commissioned Corps; a member of the National Oceanic and Atmospheric Administration Commissioned Corps of the United States; or a member on activated status of the National Guard or state militia.

(2) A citizen of the United States living outside of the territorial limits of the United States or the District of Columbia.

(3) A spouse or dependent of a person described in paragraph (1).

(Amended by Stats. 2012, Ch. 744, Sec. 1. Effective January 1, 2013.)



300.5

“Affiliated with a political party” as used in reference to a voter or to a candidate for a voter-nominated office means the party preference that the voter or candidate has disclosed on his or her affidavit of registration.

(Added by Stats. 2009, Ch. 1, Sec. 2. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



301

A “ballot” means any of the following:

(a) A single card with prescored, number positions that is marked by the voter with a punching device and the accompanying reference page or pages containing the names of candidates and the ballot titles of measures to be voted on with numbered positions corresponding to the numbers on the card.

(b) One or more cards upon which are printed the names of the candidates and the ballot titles of measures to be voted on by punching or marking in the designated area.

(c) One or more sheets of paper upon which are printed the names of candidates and the ballot titles of measures to be voted on by marking the designated area and that are tabulated manually or by optical scanning equipment.

(d) A large sheet of paper upon which is printed the names of candidates and ballot titles of measures to be voted on by pressing the designated area on a direct-recording electronic device.

(e) An electronic touchscreen upon which appears the names of candidates and ballot titles of measures to be voted on by touching the designated area on the screen of a direct-recording electronic device.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 2. Effective January 1, 1999.)



302

“Ballot card” means a card or a number of cards upon which are printed, or identified by reference to the ballot, the names of candidates for nomination or election to one or more offices or the ballot titles of one or more measures. The ballot card shall also contain proper blank spaces to allow the voter to write in names not printed on the ballot unless a separate write-in ballot is used. The separate write-in ballot may be a paper ballot, a card, or the envelope used to enclose a ballot card. Determination of the format of a separate write-in ballot shall be within the discretion of the elections board. The separate write-in ballot shall provide a blank space followed by the word “office” and a second blank space followed by the word “name” for purposes of facilitating write-in votes for offices for which write-in votes may be cast, or may provide a space for writing in the name followed by a space for punching or slotting in order that the vote may be tabulated. All separate write-in ballots may, in the discretion of the elections board, have attached thereto two stubs that comply with Section 13261 regarding the stubs attached to a ballot card, except that the information required under subparagraphs (C) to (G), inclusive, of paragraph (2) of subdivision (b) of Section 13261 and instructions to voters on how to vote for persons whose names do not appear on the ballot may be printed on the write-in ballot and not upon a stub. Any serial numbers appearing on the write-in ballot stubs need not be identical to the serial numbers appearing on the stubs attached to the ballot card or cards handed to the voter. Sections 13002 to 13006, inclusive, shall not apply to the preparation and composition of separate write-in ballots authorized by this section. Sections 14403 and 14404 shall not apply to separate write-in ballots used in an election in which a punchcard voting system is used.

(Amended by Stats. 2011, Ch. 118, Sec. 1. Effective January 1, 2012.)



303

“Ballot label” means that portion of the ballot containing the names of the candidates or a statement of a measure. For statewide measures, the ballot label shall contain no more than 75 words and shall be a condensed version of the ballot title and summary including the fiscal impact summary prepared pursuant to Section 9087 of this code and Section 88003 of the Government Code.

(Amended by Stats. 2009, Ch. 373, Sec. 1. Effective January 1, 2010.)



303.3

“Ballot marking system” means a mechanical, electromechanical, or electronic system and its software that is used for the sole purpose of marking a ballot for a military or overseas voter and is not connected to a voting system at any time.

(Amended by Stats. 2013, Ch. 560, Sec. 1. Effective January 1, 2014.)



303.5

(a) “Ballot title” is the name of a statewide measure included in the ballot label and the ballot title and summary.

(b) “Ballot title and summary” means the summary of the chief purpose and points including the fiscal impact summary of any measure that appears in the state ballot pamphlet. The ballot title and summary shall include a statement of the measure’s fiscal impact. This summary shall not exceed 100 words, not including the fiscal impact statement.

(c) (1) “Circulating title and summary” means the text that is required to be placed on a petition for signatures that is either one of the following:

(A) The summary of the chief purpose and points of a proposed initiative measure that affects the Constitution or laws of the state, and the fiscal impact of the proposed initiative measure.

(B) The summary of the chief purpose and points of a referendum measure that affects a law or laws of the state.

(2) The circulating title and summary shall not exceed 100 words, not including the fiscal impact summary.

(Added by Stats. 2009, Ch. 373, Sec. 2. Effective January 1, 2010.)



304

“Campaign advertising or communication” means a communication authorized by a candidate or a candidate’s controlled committee, as defined in Section 82016 of the Government Code, or by a committee making independent expenditures, as defined in Section 82031 of the Government Code, or by a committee formed primarily to support or oppose a ballot measure, as defined in Section 82047.5 of the Government Code, for the purpose of advocating the election or defeat of a qualified candidate or ballot measure through any broadcasting station, newspaper, magazine, outdoor advertising facility, direct mailing, or any other type of general, public, political advertising.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



305

(a)“Candidate,” for purposes of Section 2184, includes any person who declares in writing, under penalty of perjury that he or she is a candidate, naming the office.

(b) “Candidate,” as used in Article 1 (commencing with Section 20200) of Chapter 3 of Division 20, means an individual listed on the ballot, or who has qualified to have write-in votes on his or her behalf counted by election officials, for nomination or for election to any elective state or local office, or who receives a contribution or makes an expenditure or gives his or her consent for any other person to receive a contribution or makes an expenditure with a view to bringing about his or her nomination or election to any elective state or local office, whether or not the specific elective office for which he or she will seek nomination or election is known at the time the contribution is received or the expenditure is made. The term “candidate” includes any officeholder who is subject to a recall election.

(c) “Candidate for public office,” as used in Chapter 5 (commencing with Section 20400) of Division 20, means an individual who has qualified to have his or her name listed on the ballot of any election, or who has qualified to have written votes on his or her behalf counted by election officials, for nomination for, or election to, any state, regional, county, municipal, or district office which is filled at an election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



306

“City measure” includes any proposed city charter, any proposed amendment to a city charter, any proposition for the issuance of bonds by the city, any advisory question, or any other question or proposition submitted to the voters of a city.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



307

“Clerk” means the county elections official, registrar of voters, city clerk, or other officer or board charged with the duty of conducting any election.

(Amended by Stats. 2002, Ch. 221, Sec. 14. Effective January 1, 2003.)



308

“District elections official,” for the purposes of initiative and referendum under Article 1 (commencing with Section 9300) of Chapter 4 of Division 9, includes the county elections official or other officer or board charged with performing the duties required of the clerk of the district by that chapter.

(Amended by Stats. 2002, Ch. 221, Sec. 15. Effective January 1, 2003.)



309

“Committee,” as used in Article 1 (commencing with Section 20200) of Chapter 3 of Division 20, means any person or combination of persons who, directly or indirectly, receive contributions or make expenditures or contributions for the purpose of influencing or attempting to influence the action of voters for or against the nomination or election of one or more candidates, or the passage, or defeat of any measure, and who is required to file campaign reports or statements under Chapter 4 (commencing with Section 84100) of Title 9 of the Government Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



310

“County” and “city” both include “city and county.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



312

“County measure” includes any proposed county charter, any proposed amendment to a county charter, any proposition for the issuance of funding or refunding bonds of the county, any other question or proposition submitted to the voters of a county at any election held throughout an entire single county, any advisory question, or any bond proposal or any advisory question submitted to the voters of any public district although the boundaries of the district may be coterminous with those of the county.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



313

“County office” means the office filled by any county officer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



314

“County officer” means any elected officer enumerated in Division 2 (commencing with Section 24000) of Title 3 of the Government Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



316

“Direct primary” is the primary election held on the first Tuesday after the first Monday in June in each even-numbered year, to nominate candidates to be voted for at the ensuing general election or to elect members of a party central committee.

(Amended by Stats. 2004, Ch. 817, Sec. 1. Effective January 1, 2005.)



317

“District,” for purposes of initiative and referendum under Chapter 4 (commencing with Section 9300) of Division 9, includes any regional agency that has the power to tax, to regulate land use, or to condemn and purchase land.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



318

“Election” means any election including a primary that is provided for under this code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



319

“Election board” means the board of supervisors of each county, the city council or other governing body of a city, or any board or officer to whom similar powers and duties are given by any charter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



319.5

“Electioneering” means the visible display or audible dissemination of information that advocates for or against any candidate or measure on the ballot within 100 feet of a polling place, an elections official’s office, or a satellite location under Section 3018. Prohibited electioneering information includes, but is not limited to, any of the following:

(a) A display of a candidate’s name, likeness, or logo.

(b) A display of a ballot measure’s number, title, subject, or logo.

(c) Buttons, hats, pencils, pens, shirts, signs, or stickers containing electioneering information.

(d) Dissemination of audible electioneering information.

(Added by Stats. 2009, Ch. 146, Sec. 1. Effective January 1, 2010.)



320

“Elections official” means any of the following:

(a) A clerk or any person who is charged with the duty of conducting an election.

(b) A county clerk, city clerk, registrar of voters, or elections supervisor having jurisdiction over elections within any county, city, or district within the state.

(Amended by Stats. 2007, Ch. 125, Sec. 1. Effective January 1, 2008.)



321

(a) “Elector” means any person who is a United States citizen 18 years of age or older and, except as specified in subdivision (b), is a resident of an election precinct at least 15 days prior to an election.

(b) “Elector” also means any person described in paragraph (2) of subdivision (b) of Section 300, who, except for the residence requirement specified in subdivision (a), is eligible to vote in this state and meets any of the following conditions:

(1) He or she was a resident of this state when he or she was last living within the territorial limits of the United States or the District of Columbia.

(2) He or she was born outside of the United States or the District of Columbia, his or her parent or legal guardian was a resident of this state when the parent or legal guardian was last living within the territorial limits of the United States or the District of Columbia, and he or she has not previously registered to vote in any other state.

(c) Each person qualifying as an elector under subdivision (b) shall be deemed to be a resident of this state for purposes of this code and Section 2 of Article II of the California Constitution.

(Amended by Stats. 2012, Ch. 744, Sec. 2. Effective January 1, 2013.)



322

“Electoral jurisdiction,” as used in Division 11 (commencing with Section 11000), means the area within which the voters reside who are qualified to vote for the officer sought to be recalled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



323

“Federal election” means any presidential election, general election, primary election, or special election held solely or in part for the purpose of selecting, nominating, or electing any candidate for the office of President, Vice President, presidential elector, Member of the United States Senate, or Member of the United States House of Representatives.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



324

(a) “General election” means either of the following:

(1) The election held throughout the state on the first Tuesday after the first Monday of November in each even-numbered year.

(2) Any statewide election held on a regular election date as specified in Section 1000.

(b) At each general election there shall be elected to the Congress of the United States:

(1) One Representative for each congressional district.

(2) One Senator, when the general election immediately precedes the commencement of a full term.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



326

“Judicial office” means the office filled by any judicial officer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



327

“Judicial officer” means any Justice of the Supreme Court, justice of a court of appeal, or judge of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 94. Effective January 1, 2003.)



328

“Local election” is a municipal, county, or district election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



329

“Measure” means any constitutional amendment or other proposition submitted to a popular vote at any election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



330

“Municipal election” means elections in general law cities and where applicable in chartered cities.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



331

“New citizen” means any person who meets all requirements of an elector of, and has established residency in, the state, except that he or she will become a United States citizen after the 15th day prior to an election.

(Amended by Stats. 2011, Ch. 186, Sec. 1. Effective January 1, 2012.)



332

“New resident” means a person who meets all requirements of an elector of the State of California except that his or her residency was established subsequent to the 15th day prior to the election.

The new resident is eligible to vote for President and Vice President and for no other office.

(Amended by Stats. 2004, Ch. 592, Sec. 3. Effective January 1, 2005.)



332.5

“Nominate” means the selection, at a state-conducted primary election, of candidates who are entitled by law to participate in the general election for that office, but does not mean any other lawful mechanism that a political party may adopt for the purposes of choosing the candidate who is preferred by the party for a nonpartisan or voter-nominated office.

(Amended by Stats. 2011, Ch. 296, Sec. 78. Effective January 1, 2012.)



333

“Nomination documents” means declaration of candidacy and nomination papers.

(Added by renumbering Section 6489 by Stats. 1996, Ch. 1143, Sec. 43. Effective September 30, 1996.)



334

“Nonpartisan office” means an office, except for a voter-nominated office, for which no party may nominate a candidate. Judicial, school, county, and municipal offices, including the Superintendent of Public Instruction, are nonpartisan offices.

(Amended by Stats. 2012, Ch. 3, Sec. 3. Effective February 10, 2012.)



335

“Oath” includes affirmation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



335.5

The “official canvass” is the public process of processing and tallying all ballots received in an election, including, but not limited to, provisional ballots and vote by mail ballots not included in the semifinal official canvass. The official canvass also includes the process of reconciling ballots, attempting to prohibit duplicate voting by vote by mail and provisional voters, and performance of the manual tally of 1 percent of all precincts.

(Amended by Stats. 2007, Ch. 508, Sec. 2. Effective January 1, 2008.)



336

The “official summary date” is the date a circulating title and summary of a proposed initiative measure is delivered or mailed by the Attorney General to the proponents of the proposed measure.

(Amended by Stats. 2009, Ch. 373, Sec. 3. Effective January 1, 2010.)



336.5

“One percent manual tally” is the public process of manually tallying votes in 1 percent of the precincts, selected at random by the elections official, and in one precinct for each race not included in the randomly selected precincts. This procedure is conducted during the official canvass to verify the accuracy of the automated count.

(Added by Stats. 1998, Ch. 1073, Sec. 4. Effective January 1, 1999.)



336.7

“Out-of-state emergency worker” means a voter who is officially engaged in responding to the proclamation of an out-of-state emergency and whose vocation has been identified in an executive order relating to the state of emergency.

(Added by Stats. 2013, Ch. 566, Sec. 2. Effective January 1, 2014.)



337

“Partisan office” or “party-nominated office” means any of the following offices:

(a) President of the United States, Vice President of the United States, and the delegates therefor.

(b) Elected member of a party committee.

(Amended by Stats. 2011, Ch. 296, Sec. 79. Effective January 1, 2012.)



338

“Party” means a political party or organization that has qualified for participation in any primary or presidential general election.

(Amended by Stats. 2013, Ch. 511, Sec. 2. Effective January 1, 2014.)



339

(a) “Precinct board” is the board appointed by the elections official to serve at a single precinct or a consolidated precinct.

(b) “Precinct board,” when used in relation to proceedings taking place after the polls have closed, likewise includes any substitutive canvassing and counting board that may have been appointed to take the place of the board theretofore serving.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



340

“Presidential primary” is the primary election that is held on the first Tuesday after the first Monday in June in any year that is evenly divisible by the number four, and at which delegations to national party conventions are to be chosen.

(Amended by Stats. 2011, Ch. 138, Sec. 1. Effective January 1, 2012.)



341

“Primary election” includes all primary nominating elections provided for by this code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



342

“Proponent or proponents of an initiative or referendum measure” means, for statewide initiative and referendum measures, the elector or electors who submit the text of a proposed initiative or referendum to the Attorney General with a request that he or she prepare a circulating title and summary of the chief purpose and points of the proposed measure; or for other initiative and referendum measures, the person or persons who publish a notice or intention to circulate petitions, or, where publication is not required, who file petitions with the elections official or legislative body.

(Amended by Stats. 2009, Ch. 373, Sec. 4. Effective January 1, 2010.)



343

“Proponent or proponents of a recall petition” means the person or persons who have charge or control of the circulation of, or obtaining signatures, to such petitions.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



344

“Punchcard” means a tabulating card on which the voter may record his or her vote by punching, marking, or slotting.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



345

“Punching” includes marking a ballot card to record a vote.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



346

“Rebuttable presumption” shall be deemed a presumption which affects the burden of producing evidence.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



348

“Regular election” is an election, the specific time for the holding of which is prescribed by law.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



349

(a) “Residence” for voting purposes means a person’s domicile.

(b) The domicile of a person is that place in which his or her habitation is fixed, wherein the person has the intention of remaining, and to which, whenever he or she is absent, the person has the intention of returning. At a given time, a person may have only one domicile.

(c) The residence of a person is that place in which the person’s habitation is fixed for some period of time, but wherein he or she does not have the intention of remaining. At a given time, a person may have more than one residence.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



350

“School measure” means any proposition, including but not limited to, a proposal for the issuance of bonds by a school district or community college district, an increase in the maximum tax rate of a school district or community college district, or the acceptance, expenditure, and repayment of state funds by a school district or community college district to enable the district to construct buildings and other facilities, submitted to the voters of the district at any election held in the district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



351

“School office” means the office filled by any school officer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



352

“School officer” means the Superintendent of Public Instruction and the superintendent of schools of a county.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



353

“Section” means a section of this code unless some other statute is specifically mentioned.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



353.5

The “semifinal official canvass” is the public process of collecting, processing, and tallying ballots and, for state or statewide elections, reporting results to the Secretary of State on election night. The semifinal official canvass may include some or all of the vote by mail and provisional vote totals.

(Amended by Stats. 2007, Ch. 508, Sec. 3. Effective January 1, 2008.)



354

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



354.5

(a) “Signature” includes either of the following:

(1) A person’s mark if the name of the person affixing the mark is written near the mark by a witness over 18 years of age designated by the person and the designee subscribes his or her own name as a witness thereto. For purposes of this paragraph, a signature stamp may be used as a mark, provided that the authorized user complies with the provisions of this paragraph.

(2) An impression made by the use of a signature stamp pursuant to the requirements specified in subdivision (c).

(b) A mark attested as provided in paragraph (1) of subdivision (a), or an impression made by a signature stamp as provided in paragraph (2) of subdivision (a), may serve as a signature for any purpose specified in this code, including a sworn statement.

(c) An authorized user of a signature stamp may use it to affix a signature to a document or writing any time that a signature is required by this code, provided that all of the following conditions, as applicable, are met:

(1) A signature stamp used to obtain a ballot or vote by mail ballot in any local, state, or federal election shall be used only by the authorized user of that signature stamp.

(2) A signature stamp shall be affixed by the authorized user in the presence of the Secretary of State, his or her designee, the local elections official, or his or her designee, to obtain a ballot, in any local, state, or federal election unless the authorized user of the signature stamp votes by vote by mail ballot. If the owner of a signature stamp votes by vote by mail ballot, he or she shall affix the signature stamp on the identification envelope in accordance with Section 3019.

(d) A signature affixed with a signature stamp by an authorized user in accordance with this section shall be treated in the same manner as a signature made in writing.

(e) A registered voter or any person who is eligible to vote, who qualifies as an authorized user pursuant to paragraph (1) of subdivision (f), may use a signature stamp only after he or she first submits his or her affidavit of registration or a new affidavit of registration by one of the following means:

(1) Using the signature stamp to sign the affidavit in the presence of a county elections official.

(2) Submitting an affidavit pursuant to Section 2196 that utilizes a signature stamp that has been approved by the Department of Motor Vehicles and transmitted to the Secretary of State.

(f) The following definitions apply for purposes of this section:

(1) “Authorized user” means either of the following:

(A) A person with a disability who, by reason of that disability, is unable to write and who owns a signature stamp.

(B) A person using the signature stamp on behalf of the owner of the stamp with the owner’s express consent and in the presence of the owner.

(2) “Disability” means a medical condition, mental disability, or physical disability, as those terms are defined in subdivisions (i), (j), and (l) of Section 12926 of the Government Code.

(3) “Signature stamp” means a stamp that contains the impression of any of the following:

(A) The actual signature of a person with a disability.

(B) A mark or symbol that is adopted by the person with the disability.

(C) A signature of the name of a person with a disability that is made by another person and is adopted by the person with the disability.

(Amended by Stats. 2013, Ch. 151, Sec. 1. Effective January 1, 2014.)



355

“Software” includes all programs, voting devices, cards, ballot cards or papers, operating manuals or instructions, test procedures, printouts, and other nonmechanical or nonelectrical items necessary to the operation of a voting system.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



356

“Special election” is an election, the specific time for the holding of which is not prescribed by law.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



357

“Statewide election” is an election held throughout the state.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



358

“Vote tabulating device” means any piece of equipment, other than a voting machine, that compiles a total of votes cast by means of ballot card sorting, ballot card reading, paper ballot scanning, electronic data processing, or a combination of that type of equipment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



359

“Voter” means any elector who is registered under this code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



359.5

(a)  “Voter-nominated office” means a congressional or state elective office for which a candidate may choose to have his or her party preference or lack of party preference indicated upon the ballot. A political party or party central committee shall not nominate a candidate at a state-conducted primary election for a voter-nominated office. The primary conducted for a voter-nominated office does not serve to determine the nominees of a political party but serves to winnow the candidates for the general election to the candidates receiving the highest or second highest number of votes cast at the primary election. The following offices are voter-nominated offices:

(1) Governor.

(2) Lieutenant Governor.

(3) Secretary of State.

(4) Controller.

(5) Treasurer.

(6) Attorney General.

(7) Insurance Commissioner.

(8) Member of the State Board of Equalization.

(9) United States Senator.

(10) Member of the United States House of Representatives.

(11) State Senator.

(12) Member of the Assembly.

(b) This section does not prohibit a political party or party central committee from endorsing, supporting, or opposing a candidate for an office listed in subdivision (a).

(Amended by Stats. 2012, Ch. 3, Sec. 4. Effective February 10, 2012.)



360

“Voting device” means any device used in conjunction with a ballot card or cards to indicate the choice of the voter by marking, punching, or slotting the ballot card.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



361

“Voting machine” means any electronic device, including, but not limited to, a precinct optical scanner and a direct recording voting system, into which a voter may enter his or her votes, and which, by means of electronic tabulation and generation of printouts or other tangible, human-readable records, furnishes a total of the number of votes cast for each candidate and for or against each measure.

(Amended by Stats. 2014, Ch. 911, Sec. 1. Effective January 1, 2015.)



362

“Voting system” means a mechanical, electromechanical, or electronic system and its software, or any combination of these used for casting a ballot, tabulating votes, or both. “Voting system” does not include a ballot marking system.

(Amended by Stats. 2012, Ch. 694, Sec. 2. Effective September 28, 2012.)









DIVISION 1 - ESTABLISHED ELECTION DATES

CHAPTER 1 - Election Dates

1000

The established election dates in each year are as follows:

(a) The second Tuesday of April in each even-numbered year.

(b) The first Tuesday after the first Monday in March of each odd-numbered year.

(c) The first Tuesday after the first Monday in June in each year.

(d) The first Tuesday after the first Monday in November of each year.

(Amended by Stats. 2011, Ch. 138, Sec. 2. Effective January 1, 2012.)



1001

Elections held in June and November of each even-numbered year are statewide elections and the dates of those elections are statewide election dates.

(Amended by Stats. 2011, Ch. 138, Sec. 3. Effective January 1, 2012.)



1002

Except as provided in Section 1003, notwithstanding any other provisions of law, all state, county, municipal, district, and school district elections shall be held on an established election date.

(Amended by Stats. 1996, Ch. 1143, Sec. 19. Effective September 30, 1996.)



1003

This chapter shall not apply to the following:

(a) Any special election called by the Governor.

(b) Elections held in chartered cities or chartered counties in which the charter provisions are inconsistent with this chapter.

(c) School governing board elections consolidated pursuant to Section 1302.2 or initiated by petition pursuant to Section 5091 of the Education Code.

(d) Elections of any kind required or permitted to be held by a school district located in a chartered city or county when the election is consolidated with a regular city or county election held in a jurisdiction that includes 95 percent or more of the school district’s population.

(e) County, municipal, district, and school district initiative, referendum, or recall elections.

(f) Any election conducted solely by mailed ballot pursuant to Division 4 (commencing with Section 4000).

(g) Elections held pursuant to Article 1 (commencing with Section 15100) of Chapter 1, or pursuant to Article 4 (commencing with Section 15340) of Chapter 2 of, Part 10 of the Education Code.

(Amended by Stats. 2000, Ch. 1081, Sec. 4. Effective January 1, 2001.)






CHAPTER 2 - Election Day

1100

No election shall be held on any day other than a Tuesday, nor shall any election be held on the day before, the day of, or the day after, a state holiday.

(Amended by Stats. 1996, Ch. 1143, Sec. 20. Effective September 30, 1996.)






CHAPTER 3 - Statewide Elections

1200

The statewide general election shall be held on the first Tuesday after the first Monday in November of each even-numbered year.

(Amended by Stats. 1996, Ch. 1143, Sec. 21. Effective September 30, 1996.)



1201

The statewide direct primary shall be held on the first Tuesday after the first Monday in June of each even-numbered year.

(Amended by Stats. 2007, Ch. 2, Sec. 4. Effective March 15, 2007.)



1202

The presidential primary shall be held on the first Tuesday after the first Monday in June in any year that is evenly divisible by the number four, and shall be consolidated with the statewide direct primary held in that year.

(Amended by Stats. 2011, Ch. 138, Sec. 4. Effective January 1, 2012.)






CHAPTER 4 - Local Elections

1300

Except as otherwise provided in the Government Code, an election to select county officers shall be held with the statewide primary at which candidates for Governor are nominated. In the event that county officers are not elected pursuant to Sections 8140 and 8141, this election shall be deemed a primary election and a county general election shall be held with the statewide general election to select county officers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



1301

(a) Except as required by Section 57379 of the Government Code, and except as provided in subdivision (b), a general municipal election shall be held on an established election date pursuant to Section 1000.

(b) (1) Notwithstanding subdivision (a), a city council may enact an ordinance, pursuant to Division 10 (commencing with Section 10000), requiring its general municipal election to be held on the same day as the statewide direct primary election, the day of the statewide general election, on the day of school district elections as set forth in Section 1302, the first Tuesday after the first Monday of March in each odd-numbered year, or the second Tuesday of April in each year. Any ordinance adopted pursuant to this subdivision shall become operative upon approval by the board of supervisors.

(2) In the event of consolidation, the general municipal election shall be conducted in accordance with all applicable procedural requirements of this code pertaining to that primary, general, or school district election, and shall thereafter occur in consolidation with that election.

(c) If a city adopts an ordinance described in subdivision (b), the municipal election following the adoption of the ordinance and each municipal election thereafter shall be conducted on the date specified by the city council, in accordance with subdivision (b), unless the ordinance in question is later repealed by the city council.

(d) If the date of a general municipal election is changed pursuant to subdivision (b), at least one election shall be held before the ordinance, as approved by the board of supervisors, may be subsequently repealed or amended.

(Amended by Stats. 2004, Ch. 785, Sec. 1. Effective January 1, 2005.)



1302

(a) Except as provided in subdivision (b), the regular election to select governing board members in any school district, community college district, or county board of education shall be held on the first Tuesday after the first Monday in November of each odd-numbered year.

(b) (1) Notwithstanding any other provision of law, and except as provided in Section 1302.5, after the initial election of governing board members in any school district, community college district, or of members of a county board of education, the election of governing board members for the district or of members of the county board of education may be established, upon the adoption of an appropriate resolution by the governing board or the county board of education, respectively, to regularly occur on the same day as the statewide direct primary election, the statewide general election, or the general municipal election as set forth in Section 1301. The resolution shall become operative upon approval by the board of supervisors pursuant to Section 10404.5 or 10405.7, as applicable. If a school district, community college district, or county board of education is located in more than one county, the district may not consolidate an election if any county in which the district is located denies the request for consolidation.

(2) If the board of supervisors approves the resolution pursuant to Section 10404.5 or 10405.7, as applicable, the election of the governing board members of the school district or community college district or of members of the county board of education shall be conducted on the date specified by the board of supervisors, in accordance with paragraph (1), unless the approval is later rescinded by the board of supervisors.

(3) In the event of consolidation, the election of governing board members of the school district or community college district or of members of the county board of education shall be conducted in accordance with all applicable procedural requirements of the Elections Code pertaining to that primary, general, or municipal election, and shall thereafter occur in consolidation with that election.

(4) If the date of an election is changed pursuant to this section, at least one election shall be held before the resolution, as approved by the board of supervisors, may be subsequently repealed or amended.

(Amended by Stats. 1996, Ch. 1143, Sec. 25. Effective September 30, 1996.)



1302.1

In a community college district that includes the trustee areas authorized to be established pursuant to the second paragraph of Section 72022 of the Education Code, the consolidation of the election of trustees on the same date as the statewide general election pursuant to Section 1302 may be approved by any county or counties for the trustee areas located entirely within the county or counties. Approval by any county or counties in which the other trustee areas are located shall be deemed to meet the requirement of staggered terms set forth in Section 72022 of the Education Code.

(Added by Stats. 1996, Ch. 1143, Sec. 26. Effective September 30, 1996.)



1302.2

(a) Notwithstanding any other provision of law, when an elementary, unified, high school, or community college district includes within its boundaries the same territory, or territory that is in part the same, as a chartered city, the governing board member elections of the elementary, unified, high school, or community college district may be consolidated with the city election pursuant to Part 3 (commencing with Section 10400) of Division 10. The consolidation shall be effected by the officer conducting the election having jurisdiction of the elementary, unified, high school, or community college district, upon the written request of the governing board of the elementary, unified, high school, or community college district and with the written consent of the legislative body of the city. This section shall control in the event of any conflict with a prior order of the county superintendent of schools made pursuant to Section 5340 of the Education Code.

(b) When a high school district or community college district election is consolidated with that of a city pursuant to this section, and the high school district or community college district has within its boundaries component districts whose elections would otherwise be held on a date specified in this code, the elections in the component districts may be consolidated with the election in the high school district or community college district. The consolidation shall be effected by the officer conducting the election having jurisdiction of the component districts upon the written request of the governing boards thereof and with the written consent of the governing boards of the districts whose governing board member elections are to be consolidated with those of the component districts.

(c) Successors to incumbents holding office upon the effective date of this section, who in the absence of this section would have been elected at a different time, shall be chosen for office at the election nearest the time the terms of office of the incumbents would have otherwise expired. If an incumbent’s term of office is extended because of this section, he or she shall hold office until a successor qualifies for the office, but in no event shall the term of an incumbent be extended to more than four years.

(Added by Stats. 1996, Ch. 1143, Sec. 27. Effective September 30, 1996.)



1302.3

An annual election for members of the board of education shall be held in each unified district that is coterminous with or includes in its boundaries all or any portion of a chartered city or city and county the charter of which provides for a board of education, of five members with five-year terms, with the term of one member expiring each year. The election shall be held annually on the first Tuesday after the first Monday in November. The election shall be called by the county superintendent of schools and conducted in substantially the same manner as prescribed by Section 5000 of the Education Code.

(Added by Stats. 1996, Ch. 1143, Sec. 28. Effective September 30, 1996.)



1302.4

Notwithstanding any other provision of law, a regular election for members of the Long Beach Community College District governing board may be held, upon the adoption of an appropriate resolution by the governing board, on the same date upon which the election for members of the City Board of Education of the Long Beach Unified School District is held pursuant to the City Charter of the City of Long Beach and Article 3 (commencing with Section 5340) of Chapter 3 of the Education Code.

(Added by Stats. 1996, Ch. 1143, Sec. 29. Effective September 30, 1996.)



1302.5

(a) Notwithstanding any other provision of law, upon recommendation of the county superintendent of schools and with the approval of the county board of supervisors, the election of governing board members of school districts whose boundaries are coterminous with the boundaries of the county, shall be consolidated with the November general election pursuant to Part 3 (commencing with Section 10400) of Division 10.

(1) The terms of members of the governing board elected pursuant to this section shall begin at noon on the first Monday after the first day in January following the general election and shall end at noon on the first Monday after the first day in January four years thereafter.

(2) The terms of members of the governing board expiring on March 31 of any odd-numbered year next succeeding any general election shall expire at noon on the first Monday after the first day in January following the general election.

(b) When the term of an incumbent expires at midnight on March 31 of an odd-numbered year and no successor has been elected because of the provisions of subdivision (a), the members of the board whose terms have not expired shall appoint a successor to serve until a successor is elected and qualifies pursuant to subdivision (a).

(Added by Stats. 1996, Ch. 1143, Sec. 30. Effective September 30, 1996.)



1303

(a) Unless the principal act of a district provides that an election shall be held on one of the other dates specified in Chapter 1 (commencing with Section 1000) of Division 1, or except as provided in Section 1500, or except as provided in subdivision (b), a general district election to elect members of the governing board shall be held in each special district subject to Division 10 (commencing with Section 10000) on the first Tuesday following the first Monday in November of each odd-numbered year.

(b) Notwithstanding any other provision of law, a governing body of a special district may require, by resolution, that its elections of governing body members be held on the same day as the statewide general election. The resolution shall become operative upon the approval of the board of supervisors pursuant to Section 10404.

(Amended by Stats. 2003, Ch. 810, Sec. 4. Effective January 1, 2004.)



1304

Unless the principal act of a district provides that an election shall be held on one of the other dates specified in Chapter 1 (commencing with Section 1000) of Division 1, a general district election shall be held in each district on the first Tuesday after the first Monday in November in each odd-numbered year to choose a successor for each elective officer the term of whose office will expire on the following first Friday in December.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 5 - Special Elections

1400

Each special election shall be held on one of the established election dates set by this division or on the date of any statewide special election except as provided in Section 1003.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



1405

(a) Except as provided below, the election for a county, municipal, or district initiative that qualifies pursuant to Section 9116, 9214, or 9310 shall be held not less than 88 nor more than 103 days after the date of the order of election.

(1) When it is legally possible to hold a special election on an initiative measure that has qualified pursuant to Section 9116, 9214, or 9310 within 180 days prior to a regular or special election occurring wholly or partially within the same territory, the election on the initiative measure may be held on the same date as, and be consolidated with, that regular or special election.

(2) When it is legally possible to hold a special election on an initiative measure that has qualified pursuant to Section 9116, 9214, or 9310 during the period between a regularly scheduled statewide direct primary election and a regularly scheduled statewide general election in the same year, the election on the initiative measure may be held on the same date as, and be consolidated with, the statewide general election.

(3) To avoid holding more than one special election within any 180-day period, the date for holding the special election on an initiative measure that has qualified pursuant to Section 9116, 9214, or 9310, may be fixed later than 103 days but at as early a date as practicable after the expiration of 180 days from the last special election.

(4) Not more than one special election for an initiative measure that qualifies pursuant to Section 9116, 9214, or 9310 may be held by a jurisdiction during any period of 180 days.

(b) The election for a county initiative that qualifies pursuant to Section 9118 shall be held at the next statewide election occurring not less than 88 days after the date of the order of election. The election for a municipal or district initiative that qualifies pursuant to Section 9215 or 9311 shall be held at the jurisdiction’s next regular election occurring not less than 88 days after the date of the order of election.

(Amended by Stats. 2002, Ch. 664, Sec. 73. Effective January 1, 2003.)



1410

The election for a county or municipal referendum that qualifies pursuant to Section 9144 or 9237 shall be held at the jurisdiction’s next regular election occurring not less than 88 days after the date of the order of election or at a special election called for that purpose not less than 88 days after the date of the order of election.

(Added by Stats. 1996, Ch. 1143, Sec. 33. Effective September 30, 1996.)



1415

(a) (1) Except as provided in paragraph (2), a city or city and county charter proposal proposed by the governing body of a city or city and county on its own motion that qualifies pursuant to Section 9255 shall be submitted to the voters at the next established statewide general election pursuant to Section 1200 occurring not less than 88 days after the date of the order of election.

(2) The governing body of a city or city and county may direct that either of the following be submitted to the voters at the next regularly scheduled general municipal election pursuant to Section 1301, or at any established statewide general or statewide primary election pursuant to Section 1200 or 1201, occurring not less than 88 days after the date of the order of election:

(A) A charter proposal that proposes to amend a charter in a manner that does not alter any procedural or substantive protection, right, benefit, or employment status of any local government employee or retiree or of any local government employee organization.

(B) A charter proposal that proposes to amend a charter solely to comply with a court injunction or consent decree or with federal or state voting rights laws.

(b) A city or city and county charter proposal that proposes to amend or repeal a charter and is proposed by a petition signed by 15 percent of the registered voters of a city or 10 percent of the registered voters of a city and county, pursuant to subdivision (c) of Section 9255, shall be submitted to the voters at the next regularly scheduled general municipal election pursuant to Section 1301, or at any established statewide general or statewide primary election pursuant to Section 1200 or 1201, occurring not less than 88 days after the date of the order of election.

(Amended by Stats. 2013, Ch. 184, Sec. 1. Effective January 1, 2014.)






CHAPTER 6 - Mail Ballot Elections

1500

The established mailed ballot election dates are as follows:

(a) The first Tuesday after the first Monday in May of each year.

(b) The first Tuesday after the first Monday in March of each even-numbered year.

(c) The last Tuesday in August of each year.

(Amended by Stats. 2004, Ch. 817, Sec. 7. Effective January 1, 2005.)









DIVISION 2 - VOTERS

CHAPTER 1 - Voter Qualifications

ARTICLE 1 - General Provisions

2000

(a) Every person who qualifies under Section 2 of Article II of the California Constitution and who complies with this code governing the registration of electors may vote at any election held within the territory within which he or she resides and the election is held.

(b) Any person who will be at least 18 years of age at the time of the next election is eligible to register and vote at that election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Determination of Residence and Domicile

2020

The term of domicile is computed by including the day on which the person’s domicile commenced and by excluding the day of the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2021

(a) A person who leaves his or her home to go into another state or precinct in this state for temporary purposes merely, with the intention of returning, does not lose his or her domicile.

(b) A person does not gain a domicile in any precinct into which he or she comes for temporary purposes merely, without the intention of making that precinct his or her home.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2022

If a person moves to another state with the intention of making it his or her domicile, the voter loses his or her domicile in this state.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2023

If a person moves to another state as a place of permanent residence, with the intention of remaining there for an indefinite time, he or she loses his or her domicile in this state, notwithstanding that he or she intends to return at some future time.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2024

The mere intention to acquire a new domicile, without the fact of removal avails nothing, neither does the fact of removal without the intention.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2025

A person does not gain or lose a domicile solely by reason of his or her presence or absence from a place while employed in the service of the United States or of this state, nor while engaged in navigation, nor while a student of any institution of learning, nor while kept in an almshouse, asylum or prison. This section shall not be construed to prevent a student at an institution of learning from qualifying as an elector in the locality where he or she domiciles while attending that institution, when in fact the student has abandoned his or her former domicile.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2026

The domicile of a Member of the Legislature or a Representative in the Congress of the United States shall be conclusively presumed to be at the residence address indicated on that person’s currently filed affidavit of registration.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2027

The place where a person’s family is domiciled is his or her domicile unless it is a place for temporary establishment for his or her family or for transient objects.

Residence in a trailer or vehicle or at any public camp or camping ground may constitute a domicile for voting purposes if the registrant complies with the other requirements of this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2028

If a person has a family fixed in one place, and he or she does business in another, the former is his or her place of domicile, but any person having a family, who has taken up an abode with the intention of remaining and whose family does not so reside with him or her, is a domiciliary where he or she has so taken up the abode.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2029

The domicile of one spouse shall not be presumed to be that of the other, but shall be determined independently in accordance with this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2030

A domiciliary of this state who marries a person employed temporarily in this state in the service of the United States government, may elect to retain his or her domicile for the purpose of qualifying as an elector only, except that his or her domicile in this state shall terminate if the domiciliary qualifies as an elector in any other state or any territory.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2031

If a person has more than one residence and that person maintains a homeowner’s property tax exemption on the dwelling of one of the residences pursuant to Section 218 of the Revenue and Taxation Code, there shall be a rebuttable presumption that the residence subject to the homeowner’s property tax exemption is that person’s domicile. However, this presumption shall not apply in the event any other residence is listed as the person’s current residence address on any driver’s license, identification card or vehicle registration issued to that person by, and on file with, the Department of Motor Vehicles.

If a person has more than one residence and that person claims a renter’s tax credit for one of the residences pursuant to Section 17053.5 of the Revenue and Taxation Code, there shall be a rebuttable presumption that the residence subject to the renter’s tax credit is that person’s domicile. However, this presumption shall not apply in the event any other residence is listed as the person’s current residence address on any driver’s license, identification card, or vehicle registration issued to that person by, and on file with, the Department of Motor Vehicles.

This section shall not be applicable to state or federal elected officials.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2032

Except as provided in this article, if a person has more than one residence and that person has not physically resided at any one of the residences within the immediate preceding year, there shall be a rebuttable presumption that those residences in which he or she has not so resided within the immediate preceding year are merely residences as defined in subdivision (c) of Section 349 and not his or her domicile.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2033

Whenever the house number or the mailing address of a voter has been changed and the voter’s domicile is the same, the public agency authorizing the change shall notify the county elections official in writing of the change and the county elections official shall make the change on the voter’s affidavit of registration and a new affidavit shall not be required.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2034

A person domiciled in a house or apartment lying in more than one precinct shall be registered as domiciled in the precinct designated by the county elections official on the basis of the street address or other precinct the county elections official considers appropriate unless the person requests, either by letter or in person at the office of the county elections official, that he or she wishes to be domiciled for registration purposes in another precinct in which his or her house or apartment lies. In order to fulfill the requirements of this section, the letter of request shall include the name, signature, and residence address of the requester.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2035

A person duly registered as a voter in any precinct in California who removes therefrom within 14 days prior to an election shall, for the purpose of that election, be entitled to vote in the precinct from which the person so removed until the close of the polls on the date of that election.

(Amended by Stats. 2000, Ch. 899, Sec. 1. Effective January 1, 2001.)






ARTICLE 3 - Visually Impaired Voters

2050

This article shall be known, and may be cited, as the Visually Impaired Voter Assistance Act of 1989.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2051

As used in this article, “visually impaired” means a person having central visual acuity not to exceed 20-200 in the better eye, with corrected lenses, or visual acuity greater than 20-200, but with a limitation in the field of vision such that the widest diameter of the visual field subtends at an angle of not greater than 20 degrees.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2052

It is the intent of the Legislature to promote the fundamental right to vote of visually impaired individuals, and to make efforts to improve public awareness of the availability of ballot pamphlet audio recordings and improve their delivery to these voters.

(Amended by Stats. 2009, Ch. 88, Sec. 30. Effective January 1, 2010.)



2053

(a) The Secretary of State shall establish a Visually Impaired Voter Assistance Advisory Board. This board shall consist of the Secretary of State or his or her designee and the following membership, appointed by the Secretary of State:

(1) A representative from the State Advisory Council on Libraries.

(2) One member from each of three private organizations. Two of the organizations shall be representative of organizations for blind persons in the state.

(b) The board shall do all of the following:

(1) Establish guidelines for reaching as many visually impaired persons as practical.

(2) Make recommendations to the Secretary of State for improving the availability and accessibility of ballot pamphlet audio recordings and their delivery to visually impaired voters. The Secretary of State may implement the recommendations made by the board.

(3) Increase the distribution of public service announcements identifying the availability of ballot pamphlet audio recordings at least 45 days before any federal, state, and local election.

(4) Promote the Secretary of State’s toll-free voter registration telephone line for citizens needing voter registration information, including information for those who are visually handicapped, and the toll-free telephone service regarding the California State Library and regional library service for the visually impaired.

(c) No member shall receive compensation, but each member shall be reimbursed for his or her reasonable and necessary expenses in connection with service on the board.

(Amended by Stats. 2009, Ch. 88, Sec. 31. Effective January 1, 2010.)









CHAPTER 2 - Registration

ARTICLE 1 - General Provisions

2100

No person shall be registered except as provided in this chapter except upon the production and filing of a certified copy of a judgment of the superior court directing registration to be made.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2101

A person entitled to register to vote shall be a United States citizen, a resident of California, not in prison or on parole for the conviction of a felony, and at least 18 years of age at the time of the next election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2102

(a) A person may not be registered as a voter except by affidavit of registration. The affidavit shall be mailed or delivered to the county elections official and shall set forth all of the facts required to be shown by this chapter. A properly executed registration shall be deemed effective upon receipt of the affidavit by the county elections official if received on or before the 15th day prior to an election to be held in the registrant’s precinct. A properly executed registration shall also be deemed effective upon receipt of the affidavit by the county elections official if any of the following apply:

(1) The affidavit is postmarked on or before the 15th day prior to the election and received by mail by the county elections official.

(2) The affidavit is submitted to the Department of Motor Vehicles or accepted by any other public agency designated as a voter registration agency pursuant to the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.) on or before the 15th day prior to the election.

(3) The affidavit is delivered to the county elections official by means other than those described in paragraphs (1) and (2) on or before the 15th day prior to the election.

(4) The affidavit is submitted electronically on the Internet Web site of the Secretary of State pursuant to Section 2196 on or before the 15th day prior to the election.

(b) For purposes of verifying a signature on a recall, initiative, or referendum petition or a signature on a nomination paper or any other election petition or election paper, a properly executed affidavit of registration shall be deemed effective for verification purposes if both of the following conditions are satisfied:

(1) The affidavit is signed on the same date or a date prior to the signing of the petition or paper.

(2) The affidavit is received by the county elections official on or before the date on which the petition or paper is filed.

(c) Notwithstanding any other law to the contrary, the affidavit of registration required under this chapter shall not be taken under sworn oath, but the content of the affidavit shall be certified as to its truthfulness and correctness, under penalty of perjury, by the signature of the affiant.

(Amended (as amended by Stats. 2000, Ch. 899, Sec. 2) by Stats. 2014, Ch. 909, Sec. 5. Effective January 1, 2015. Superseded on operative date of amendment by Stats. 2009, Ch. 364, as further amended by Stats. 2014, Ch. 909, Sec. 6.5.)



2102-1

(a) A person shall not be registered as a voter except by affidavit of registration. The affidavit shall be mailed or delivered to the county elections official and shall set forth all of the facts required to be shown by this chapter. A properly executed registration shall be deemed effective upon receipt of the affidavit by the county elections official if received on or before the 15th day prior to an election to be held in the registrant’s precinct. A properly executed registration shall also be deemed effective upon receipt of the affidavit by the county elections official if any of the following apply:

(1) The affidavit is postmarked on or before the 15th day prior to the election and received by mail by the county elections official.

(2) The affidavit is submitted to the Department of Motor Vehicles or accepted by any other public agency designated as a voter registration agency pursuant to the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.) on or before the 15th day prior to the election.

(3) The affidavit is delivered to the county elections official by means other than those described in paragraph (1) and (2) on or before the 15th day prior to the election.

(4) The affidavit is submitted electronically on the Internet Web site of the Secretary of State pursuant to Section 2196 on or before the 15th day prior to the election.

(b) For purposes of verifying a signature on a recall, initiative, or referendum petition or a signature on a nomination paper or any other election petition or election paper, a properly executed affidavit of registration shall be deemed effective for verification purposes if both of the following conditions are satisfied:

(1) The affidavit is signed on the same date or a date prior to the signing of the petition or paper.

(2) The affidavit is received by the county elections official on or before the date on which the petition or paper is filed.

(c) Notwithstanding any other law to the contrary, the affidavit of registration required under this chapter shall not be taken under sworn oath, but the content of the affidavit shall be certified as to its truthfulness and correctness, under penalty of perjury, by the signature of the affiant.

(d) A person who is at least 16 years of age and otherwise meets all eligibility requirements to vote may submit his or her affidavit of registration as prescribed by this section. A properly executed registration made pursuant to this subdivision shall be deemed effective as of the date the affiant will be 18 years of age, if the information in the affidavit of registration is still current at that time. If the information provided by the affiant in the affidavit of registration is not current at the time that the registration would otherwise become effective, for his or her registration to become effective, the affiant shall provide the current information to the proper county elections official as prescribed by this chapter.

(Amended (as amended by Stats. 2009, Ch. 364) by Stats. 2014, Ch. 909, Sec. 6.5. Effective January 1, 2015. Amending action by Stats. 2009, Ch. 364, with text revised by this amendment, is conditionally operative as prescribed by Sec. 7 of Ch. 364.)



2103

(a) It is the intent of the Legislature that the election board of each county, in order to promote and encourage voter registrations, shall establish a sufficient number of registration places throughout the county, and outside the county courthouse, for the convenience of persons desiring to register, to the end that registration may be maintained at a high level.

(b) It is also the intent of the Legislature that county elections officials, in order to promote and encourage voter registrations, shall enlist the support and cooperation of interested citizens and organizations, and shall deputize as registrars qualified citizens in such a way as to reach most effectively every resident of the county. The persons so deputized shall be permitted to register voters anywhere within the county, including at the places of residence of the persons to be registered, and the county elections official shall not deny deputy registrars the right to register voters anywhere in the county.

(c) It is also the intent of the Legislature that non-English-speaking citizens, like all other citizens, should be encouraged to vote. Therefore, appropriate efforts should be made to minimize obstacles to registration by citizens who lack sufficient skill in English to register without assistance.

(d) Where the county elections official finds that citizens described in subdivision (c) approximate 3 percent or more of the voting age residents of a precinct, or in the event that interested citizens or organizations provide information which the county elections official believes indicates a need for registration assistance for qualified citizens described in subdivision (c), the county elections official shall make reasonable efforts to recruit deputy registrars who are fluent in a language used by citizens described in subdivision (c) and in English. That recruitment shall be conducted through the cooperation of interested citizens and organizations and through voluntarily donated public service notices in the media, including newspapers, radio, and television, particularly those media that serve the non-English-speaking citizens described in subdivision (c). Deputy registrars so appointed shall facilitate registration in the particular precincts concerned and shall have the right to register voters anywhere in the county.

(e) In furtherance of the purposes of this section, the governing board of any county, city, city and county, district, or other public agency may authorize and assign any of its officers or employees to become deputy registrars of voters and to register qualified citizens on any premises and facilities owned or controlled by those public agencies during the regular working hours of the officers or employees. With the exception of firefighters, any compensation to which the officer or employee may be entitled in payment for the services of the officer or employee as a deputy registrar may be paid by the authority that appointed the officer or employee as a deputy registrar to the public agency that regularly employs the officer or employee.

(f) It is the intent of the Legislature that no limitation be imposed on the number of persons appointed to act as deputy registrars of voters.

(g) It is the intent of the Legislature that county elections officials be permitted to distribute affidavits of registration and voter registration cards, in all languages required by Section 203 (42 U.S.C. Sec. 1973aa-1a) or Section 4(f)(4) (42 U.S.C. Sec. 1973b(f)(4)) of the federal Voting Rights Act of 1965, by using the county’s Internet Web site.

(Amended by Stats. 2011, Ch. 192, Sec. 1. Effective January 1, 2012.)



2104

It is the intent of the Legislature that the introduction of registration by mail shall not in any way lead to administrative limitations on the use of deputy registrars of voters for the purpose of assisting in the registration of persons who may continue to require such assistance.

It is the intent of the Legislature that registrars continue to be deputized by the county elections official pursuant to Section 2103, but that as the electorate becomes more conversant with mail registration procedures, the number of deputy registrars will naturally diminish due to a decrease in the demand for the services of the deputy registrars of voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2105

It is the intent of the Legislature that voter registration be maintained at the highest possible level. The Secretary of State shall adopt regulations requiring each county to design and implement programs intended to identify qualified electors who are not registered voters, and to register those persons to vote. The Secretary of State shall adopt regulations prescribing minimum requirements for those programs. If the Secretary of State finds that a county has not designed and implemented a program meeting the prescribed minimum requirements, the Secretary of State shall design a program for the county and report the violation to the Attorney General.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2105.5

(a) The Department of Corrections and Rehabilitation shall do one of the following:

(1) Establish and maintain on the department’s Internet Web site a hyperlink to the Internet Web site at which the Secretary of State’s voting rights guide for incarcerated persons may be found.

(2) Post, in each parole office where parolees are seen, a notice that contains the Internet Web site address at which the Secretary of State’s voting rights guide for incarcerated persons may be found.

(b) Each county probation department shall do one of the following:

(1) Establish and maintain on the county probation department’s Internet Web site a hyperlink to the Internet Web site at which the Secretary of State’s voting rights guide for incarcerated persons may be found.

(2) Post, in each probation office where probationers are seen, a notice that contains the Internet Web site address at which the Secretary of State’s voting rights guide for incarcerated persons may be found.

(Amended by Stats. 2014, Ch. 899, Sec. 1. Effective January 1, 2015.)



2105.7

(a) A state or local juvenile detention facility, including, but not limited to, a juvenile hall, juvenile ranch, juvenile camp, or a facility of the Department of Corrections and Rehabilitation, Division of Juvenile Justice, shall do all of the following:

(1) Identify each individual housed in the facility who is of age to register to vote and not in prison or on parole for the conviction of a felony.

(2) Provide an affidavit of registration to each individual housed in the facility who is of age to register to vote and not in prison or on parole for the conviction of a felony by doing either of the following:

(A) Providing the individual a paper affidavit of registration.

(B) Directing the individual to an affidavit of registration provided on the Internet Web site of the Secretary of State.

(3) Assist each individual housed in the facility who is of age to register to vote and not in prison or on parole for the conviction of a felony with the completion of the affidavit of registration, unless the individual declines assistance.

(b) A facility providing paper affidavits of registration pursuant to subdivision (a) shall do either of the following:

(1) Assist the individual who completed the voter registration card in returning the completed card to the county elections official.

(2) Accept any completed voter registration card and transmit the card to the county elections official.

(Added by Stats. 2014, Ch. 624, Sec. 1. Effective January 1, 2015.)



2106

Any program adopted by a county pursuant to Section 2103 or 2105, that is designed to encourage the registration of electors, shall, with respect to any printed literature or media announcements made in connection with these programs, contain this statement: “A person entitled to register to vote must be a United States citizen, a resident of California, not in prison or on parole for the conviction of a felony, and at least 18 years of age at the time of the election.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2. Superseded on operative date of amendment by Stats. 2009, Ch. 364, as further amended by Stats. 2014, Ch. 619.)



2106-1

A program adopted by a county pursuant to Section 2103 or 2105, that is designed to encourage the registration of electors, shall, with respect to a printed literature or media announcement made in connection with these programs, contain this statement: “A person entitled to register to vote must be a United States citizen, a resident of California, not in prison or on parole for the conviction of a felony, and at least 18 years of age at the time of the election. A person may preregister to vote if he or she is a United States citizen, a resident of California, not in prison or on parole for the conviction of a felony, and at least 16 years of age.” A county elections official may continue to use existing materials before printing new or revised materials required by any changes to this section.

(Amended (as amended by Stats. 2009, Ch. 364, Sec. 3) by Stats. 2014, Ch. 619, Sec. 2. Effective January 1, 2015. Amending action by Stats. 2009, Ch. 364, with text revised by this amendment, is conditionally operative as prescribed by Sec. 7 of Ch. 364.)



2107

(a) Except as provided in subdivision (b), the county elections official shall accept affidavits of registration at all times except during the 14 days immediately preceding an election, when registration shall cease for that election as to electors residing in the territory within which the election is held. Transfers of registration for an election may be made from one precinct to another precinct in the same county at any time registration is in progress in the precinct to which the elector seeks to transfer.

(b) The county elections official shall accept an affidavit of registration executed as part of a voter registration card in the forthcoming election if the affidavit is executed on or before the 15th day prior to the election, and if any of the following apply:

(1) The affidavit is postmarked on or before the 15th day prior to the election and received by mail by the county elections official.

(2) The affidavit is submitted to the Department of Motor Vehicles or accepted by any other public agency designated as a voter registration agency pursuant to the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.) on or before the 15th day prior to the election.

(3) The affidavit is delivered to the county elections official by means other than those described in paragraphs (1) and (2) on or before the 15th day prior to the election.

(4) The affidavit is submitted electronically on the Internet Web site of the Secretary of State pursuant to Section 2196 on or before the 15th day prior to the election.

(Amended (as amended by Stats. 2000, Ch. 899, Sec. 3) by Stats. 2014, Ch. 909, Sec. 7. Effective January 1, 2015. Superseded on operative date of amendment by Stats. 2012, Ch. 497, as further amended by Stats. 2014, Ch. 909, Sec. 8.)



2107-1

(a) Except as provided in subdivision (b) and Article 4.5 (commencing with Section 2170), the county elections official shall accept affidavits of registration at all times except during the 14 days immediately preceding an election, when registration shall cease for that election as to electors residing in the territory within which the election is held. Transfers of registration for an election may be made from one precinct to another precinct in the same county at any time registration is in progress in the precinct to which the elector seeks to transfer.

(b) The county elections official shall accept an affidavit of registration executed as part of a voter registration card in the forthcoming election if the affidavit is executed on or before the 15th day prior to the election, and if any of the following apply:

(1) A mailed affidavit is postmarked on or before the 15th day prior to the election and received by mail by the county elections official before the close of the polls on election day.

(2) The affidavit is submitted to the Department of Motor Vehicles or accepted by any other public agency designated as a voter registration agency pursuant to the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.) on or before the 15th day prior to the election.

(3) The affidavit is delivered to the county elections official by means other than those described in paragraphs (1) and (2) on or before the 15th day prior to the election.

(4) The affidavit is submitted electronically on the Internet Web site of the Secretary of State pursuant to Section 2196 on or before the 15th day prior to the election.

(Amended (as amended by Stats. 2012, Ch. 497) by Stats. 2014, Ch. 909, Sec. 8. Effective January 1, 2015. Amending action by Stats. 2012, Ch. 497, with text revised by this amendment, is operative on date prescribed by Sec. 6 of Ch. 497.)



2108

The county elections official shall keep and maintain a current file listing all persons appointed or deputized by the county elections official to register voters, which file shall be open to public inspection. The file shall include the party affiliation, if any, of each person listed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2109

Any person who is a registered voter qualifies for appointment as a deputy registrar of voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2110

No county elections official may refuse to deputize any person to register voters because of ancestry, marital status, political affiliation, or any characteristic listed or defined in Section 11135 of the Government Code.

(Amended by Stats. 2007, Ch. 568, Sec. 30. Effective January 1, 2008.)



2111

A person may prove he or she is a citizen by his or her certification under penalty of perjury on the affidavit of registration.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2112

Notwithstanding any other provision of law to the contrary, the fact that a person certifies to his or her United States citizenship by signing his or her affidavit of registration shall be deemed evidence of citizenship for voting purposes only.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2113

Any elector absent from the county in which he or she claims residence may request a voter registration card from the county elections official of the county of residence. The county elections official shall furnish a voter registration card, to each elector requesting a card and showing that he or she will be temporarily absent from his or her home county. Upon receipt by the county elections official, the affidavit of registration shall be processed as required by this chapter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2114

The county elections official of any county in this state may receive the affidavit of registration of any elector who resides or claims residence in another county in this state. The affidavit shall be forwarded to the county elections official of the county in which the elector resides. The county elections official of the county in which the elector resides shall use the affidavit of registration from the other county as his or her permanent record.

Registration by this method shall be effective for all elections occurring 29 or more days after receipt of the affidavit of registration by the county elections official or his or her deputy to which the affidavit is mailed or delivered by the elector.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2115

Whenever a voter, between the time of that person’s last registration and the time for the closing of registration for any given election in the same county, has lawfully changed his or her surname, the voter may reregister under the new or changed name. The voter shall make an additional statement at the time of reregistration, giving the name under which he or she was last registered in that county.

This additional statement shall be given in the prior registration portion of the affidavit of registration before the affidavit is signed, and shall be deemed a part of the affidavit. Upon reregistration, the last previous registration of the voter shall be canceled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2116

(a) Whenever a voter, between the time of that person’s last voter registration and the time for the closing of registration for any given election, has changed his or her residence address by moving, the voter shall execute a new affidavit of registration or a notice or a letter of the change of address as permitted in Section 2119, in order to be eligible to vote at the next election.

(b) Notwithstanding subdivision (a), a voter who has changed his or her residence address by moving may vote at the election immediately following the change of residence if he or she is entitled to vote under Section 2035 or 14311.

(Amended by Stats. 1996, Ch. 1123, Sec. 3. Effective January 1, 1997.)



2117

Except as provided in Section 2119, if a voter reregisters or transfers his or her registration from one precinct to another, the former address shall be entered in the prior registration portion of the affidavit, and the former registration shall thereupon be canceled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2118

No person shall register in one county when his or her registration in another remains uncanceled unless he or she complies with this section. Any person who is registered in one county may, if otherwise legally qualified, register in another county in which he or she then resides, at any time before the closing of registration for any election, if in the prior registration portion of the affidavit of registration he or she enters his or her former address.

The county elections official shall at once notify the county elections official of the county in which the old registration is still uncanceled that the voter has reregistered. Upon receipt of the notice of reregistration, the former registration shall be canceled immediately.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2118.5

(a) If a voter is erroneously assigned to a precinct, the voter may apply to the elections official for a certificate showing the record of registration. The elections official shall give the voter the certificate on or before election day. Upon presentation of this certificate to the precinct board of the proper precinct, the board shall permit the voter to vote. If the voter does not obtain the certificate provided for in this section, and votes in the precinct into which the voter has been erroneously assigned by the elections official, and the election is contested, the voter’s vote shall not be rejected for those candidates and on those measures with respect to which the voter would have been entitled to vote had the voter voted in the proper precinct, and no inquiry shall be made as to how the voter voted for those candidates or on those measures.

(b) No voter who receives a certificate of registration under this section shall be charged a fee by the elections official.

(Added by Stats. 1996, Ch. 725, Sec. 1. Effective January 1, 1997.)



2119

(a) In lieu of executing a new affidavit of registration for a change of address within the county the county elections official shall accept a notice or letter of the change of address signed by a voter as he or she is registered.

(b) The county elections official shall accept a notification for the forthcoming election and shall change the address on the voter’s affidavit of registration accordingly if the notification is executed on or before the 15th day prior to the election and if any of the following apply:

(1) The notification is postmarked on or before the 15th day prior to the election and received by mail by the county elections official.

(2) The notification is submitted to the Department of Motor Vehicles or accepted by any other public agency designated as a voter registration agency pursuant to the National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg) prior to the election.

(3) The notification is delivered to the county elections official by means other than those described in paragraphs (2) and (3) on or before the 14th day prior to the election.

(Amended by Stats. 2000, Ch. 899, Sec. 4. Effective January 1, 2001.)



2120

If the county elections official receives a letter from a voter stating that the voter has moved to a new address in another county in the state, the elections official shall immediately notify the elections official of the county to which the voter has moved. Upon receipt of the notice, the elections official of the county to which the voter has moved shall send to the voter a voter registration card, and shall instruct the voter that in order to record a change of address, the voter must reregister on a new affidavit of registration. The elections official shall cancel the old registration for any election occurring at least 29 days after the receipt of the letter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2121

No fees may be charged for registration.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2122

The county elections official may cause to be written or printed upon the top margin, or in the body of the affidavit, in addition to any matter provided for in this code, any words necessary or convenient to designate the precinct, district, or political subdivision for which the affidavit is taken, or to indicate any removal or transfer of registration. Any other reasonable memoranda may be added that is necessary or convenient to enable the county elections official to perform his or her duties in assorting or classifying or handling affidavits with correctness and dispatch. However, the memoranda shall not include notations, whether coded or not, that indicate that the registrant has signed a particular initiative, referendum, or recall petition unless the notations are made other than on the body of the affidavit of registration. Any memoranda, notations, devices, computer data, or other means or material employed by the elections official indicating which petition or petitions have been signed by any registrant shall be destroyed as soon as practicable after the certification of the results of the election for which the memoranda, notations, devices, computer data, or other means or material was used, or if no election is held, as soon as practicable after the final certification of the elections official showing the results of the examination of the petition. In no event shall the memoranda, notations, devices, computer data, or other means or material be retained for more than 30 days.

The memoranda, notations, devices, computer data, or other means or material employed by the elections official indicating which petition or petitions have been signed by any registrant shall be available for the use of the elections official and his or her staff only and then only for the purposes for which they were prepared. Except as previously provided, they shall not be made available to any person or entity, public or private, for any purpose whatsoever.

Memoranda added to the body of the affidavit of registration, which are not applicable to the requirements of Section 2150, shall not be deemed a portion of the affidavit.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2123

In accordance with Section 11 of the initiative act approved by a majority of the voters at the general election held on November 4, 1930, (Statutes of 1931, p. lxxxiii) and entitled “An act to amend Sections 1083a, 1094, 1095a, 1097, 1103, 1105, 1106, 1115, 1120, and to repeal Sections 1228 and 1229 of the Political Code, relating to registration of electors and conduct of elections,” no amendment by the Legislature shall provide for a general biennial or other periodic reregistration of voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2124

The Secretary of State shall, by regulation, adopt uniform standards for proof of residency, which shall apply in all instances where voters and new registrants are required by law to prove residency.

(Added by Stats. 2003, Ch. 809, Sec. 2. Effective January 1, 2004.)






ARTICLE 2 - Reimbursable Voter Outreach Costs

2130

From moneys appropriated by the Legislature, the Controller shall allocate and disburse to the counties the amounts necessary to reimburse them for net costs incurred by them in complying with the voter registration provisions, including the provisions authorizing voter registration by mail and voter outreach programs, as set forth in Chapter 704 of the Statutes of 1975, as amended. The Secretary of State, in consultation with the Controller, shall develop a formula for the reimbursement of these costs. The Controller shall prescribe the forms for filing claims pursuant to this section. These claims shall be submitted to the Controller by February 15 in the year following the fiscal year in which the costs were incurred.

(Amended by Stats. 2010, Ch. 402, Sec. 2. Effective January 1, 2011.)



2131

The Secretary of State may provide grants to local elections officials, nonprofit corporations, and unincorporated associations for the following purposes:

(a) To conduct voter outreach and voter education programs, in accordance with the requirements of the Help America Vote Act of 2002 (P.L. 107-252), using funds provided to the state by Sections 101 and 251 of that act.

(b) To increase accessibility for eligible voters with disabilities, in accordance with the requirements of the Help America Vote Act of 2002 (P.L. 107-252), using funds provided to the state by Section 261 of that act.

(Added by Stats. 2003, Ch. 809, Sec. 3. Effective January 1, 2004.)






ARTICLE 3 - Registration Procedures

2135

The county elections official shall provide voter registration forms for use in registration by deputy registrars of voters. The voter registration forms shall be bound into books or pads. The affidavits included in the voter registration forms shall be numbered and shall have a stub attached as prescribed by Section 2160.

Each affidavit and stub shall bear the same number. The numbering shall begin with one and continue in a sequence until all of the blanks provided are numbered. The numbering shall begin anew with each 1,000,000 affidavits of registration numbered pursuant to this section. Each set of numbers shall be designated alphabetically as a series, beginning with series A, following the first 1,000,000.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2136

Each deputy registrar of voters shall be issued a receipt by the county elections official for all books or pads issued, specifying the numbers of the affidavits received. The deputy is responsible for them until they are returned to the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2137

When any elector is registered, his or her name, residence, and residence telephone number, if furnished, shall be entered on the stub attached to the original affidavit. If for any cause the affidavit is spoiled in the course of execution or a mistake is made, the affidavit shall not be destroyed, but the name of the elector for whom it was intended, with his or her residence, shall be entered on the stub as in other cases, and the stubs and affidavits each marked with the word “spoiled.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2138

Individuals and organizations distributing voter registration cards pursuant to subdivision (b) of Section 2158 and who receive completed voter registration cards from voters shall return the completed cards to the county elections official or shall deposit the cards in the postal service within three days, excluding Saturdays, Sundays, and state holidays, of receipt from a voter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2138.5

(a) Notwithstanding any other law, an affiant’s driver’s license number, identification card number, social security number, and signature contained on an affidavit of registration are confidential and shall not be disclosed by an individual or organization that distributes voter registration cards pursuant to subdivision (b) of Section 2158, or by a person entrusted with an affidavit of registration from an elector pursuant to paragraph (2) of subdivision (b) of Section 2158. However, this subdivision shall not be construed to prohibit a person entrusted with an affidavit of registration from an elector pursuant to paragraph (2) of subdivision (b) of Section 2158 from returning the affidavit to the individual or organization that distributed the voter registration card pursuant to subdivision (b) of Section 2158.

(b) An individual or organization that distributes voter registration cards pursuant to subdivision (b) of Section 2158, a person entrusted with an affidavit of registration from an elector pursuant to paragraph (2) of subdivision (b) of Section 2158, or an individual or organization that assists with the submission of an affidavit of registration electronically on the Internet Web site of the Secretary of State shall comply with both of the following:

(1) Shall not use affidavit of registration information for any personal, private, or commercial purpose, including for any of the following:

(A) The harassment of a voter or voter’s household.

(B) The advertising, solicitation, sale, or marketing of products or services to a voter or voter’s household.

(C) Reproduction in print, broadcast visual or audio, or display on the Internet.

(2) Shall employ reasonable security measures, including employing administrative and physical safeguards, and, for affidavit of registration information available in an electronic form, technical safeguards, to protect the voter registration information from unlawful disclosure and misuse.

(Amended by Stats. 2014, Ch. 593, Sec. 1. Effective January 1, 2015.)



2139

On the day of the close of registration for any election all deputy registrars of voters or individuals and organizations that have submitted plans for distribution shall immediately return all completed affidavits of registration in their possession to the county elections official. Unused affidavits shall be returned upon completion of the distribution plan.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2140

The county elections official shall report to the district attorney of the county, under oath, the name of any deputy registrar of voters who has not complied with this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2141

If the county elections official deems a duplicate file of voter registration cards to be necessary for administrative purposes, the county elections official may prepare, upon the receipt in his or her office of each original affidavit of registration, a reproduction thereof in compliance with the following conditions:

(a) The affidavit is photographed, microphotographed, or reproduced in a manner approved for permanent records by the National Bureau of Standards.

(b) The device used to reproduce the affidavit is one that accurately reproduces the original thereof in all details.

(c) The photographs, microphotographs, or other reproductions are placed in conveniently accessible files and provision is made for preserving, examining, and using the same.

Wherever in this code the term duplicate affidavit is used it shall be deemed to include the reproduced affidavit authorized by this section.

Any signature comparison required by this code may be made against these duplicates.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2142

(a) If the county elections official refuses to register any qualified elector in the county, the elector may proceed by action in the superior court to compel his or her registration. In an action under this section, as many persons may join as plaintiffs as have causes of action.

(b) If the county elections official has not registered any qualified elector who claims to have registered to vote through the Department of Motor Vehicles or any other public agency designated as a voter registration agency pursuant to the National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg), the elector may proceed by action in the superior court to compel his or her registration. In an action under this section, as many persons may join as plaintiffs as have causes of action.

(c) No fee shall be charged by the clerk of the court for services rendered in an action under this section.

(Amended by Stats. 2007, Ch. 738, Sec. 10. Effective January 1, 2008.)



2143

Costs shall not be recovered against the county elections official in any action under this chapter, unless it is alleged in the complaint, and established on the trial, that the county elections official knowingly and willfully violated his or her duty.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3.5 - Student Voter Registration

2145

This article shall be known and may be cited as the Student Voter Registration Act of 2003.

(Added by Stats. 2003, Ch. 819, Sec. 1. Effective January 1, 2004.)



2146

(a) The Secretary of State shall annually provide every high school, community college, and California State University and University of California campus with voter registration forms. The Secretary of State shall provide additional forms to a school, free of charge, if so requested by a school.

(b) The Secretary of State shall provide a written notice with each registration form describing eligibility requirements and informing each student that he or she may return the completed form in person or by mail to the elections official of the county in which the student resides or to the Secretary of State.

(c) (1) (A) Every community college and California State University campus that operates an automated class registration system on or before January 1, 2008, shall, through an automated program, in coordination with the Secretary of State, permit students, during the class registration process, to apply to register to vote online by submitting an affidavit of voter registration electronically on the Internet Web site of the Secretary of State.

(B) A community college or California State University campus that does not operate an automated class registration system on or before January 1, 2008, shall, within two years of implementing an automated class registration system, through an automated program in coordination with the Secretary of State, permit students, during the class registration process, to apply to register to vote online by submitting an affidavit of voter registration electronically on the Internet Web site of the Secretary of State.

(2) As soon as a community college or California State University or University of California campus complies with paragraph (1), the Secretary of State may continue, at his or her discretion, to provide the campus with voter registration forms unless the campus requests not to receive the voter registration forms.

(3) The University of California is encouraged to comply with this subdivision.

(d) The Secretary of State shall submit to the Legislature, on or before January 1 of each year, a report on its student voter registration efforts pursuant to this article. This report shall include estimates as to how many voter registration forms were sent to high schools, community colleges, and California State University and University of California campuses; how many voter registration forms were submitted; and how many electronic affidavits of voter registration were submitted by students pursuant to subdivision (c).

(e) It is the intent of the Legislature that every eligible high school and college student receive a meaningful opportunity to apply to register to vote. It is also the intent of the Legislature that every school do all in its power to ensure that students are provided the opportunity and means to apply to register to vote. This may include providing voter registration forms at the start of the school year, including voter registration forms with orientation materials; placing voter registration forms at central locations, including voter registration forms with graduation materials; or providing hyperlinks to, and the Internet Web site address of, the Secretary of State’s electronic voter registration system in notices sent by electronic mail to students and placed on the Internet Web site of the high school, college, or university.

(Amended by Stats. 2014, Ch. 593, Sec. 2. Effective January 1, 2015.)



2148

(a) Every high school, community college, and California State University campus shall designate a contact person and provide his or her address, telephone number, and e-mail address, when possible, to the Secretary of State for the Secretary of State to contact in order to facilitate the distribution of voter registration cards, as provided under this article.

(b) The University of California is encouraged to comply with this subdivision.

(Added by Stats. 2007, Ch. 481, Sec. 2. Effective January 1, 2008.)






ARTICLE 4 - Forms

2150

(a) The affidavit of registration shall show:

(1) The facts necessary to establish the affiant as an elector.

(2) The affiant’s name at length, including his or her given name, and a middle name or initial, or if the initial of the given name is customarily used, then the initial and middle name. The affiant’s given name may be preceded, at affiant’s option, by the designation of Miss, Ms., Mrs., or Mr. A person shall not be denied the right to register because of his or her failure to mark a prefix to the given name and shall be so advised on the voter registration card. This subdivision shall not be construed as requiring the printing of prefixes on an affidavit of registration.

(3) The affiant’s place of residence, residence telephone number, if furnished, and e-mail address, if furnished. No person shall be denied the right to register because of his or her failure to furnish a telephone number or e-mail address, and shall be so advised on the voter registration card.

(4) The affiant’s mailing address, if different from the place of residence.

(5) The affiant’s date of birth to establish that he or she will be at least 18 years of age on or before the date of the next election.

(6) The state or country of the affiant’s birth.

(7) (A) In the case of an applicant who has been issued a current and valid driver’s license, the applicant’s driver’s license number.

(B) In the case of any other applicant, other than an applicant to whom subparagraph (C) applies, the last four digits of the applicant’s social security number.

(C) If an applicant for voter registration has not been issued a current and valid driver’s license or a social security number, the state shall assign the applicant a number that will serve to identify the applicant for voter registration purposes. To the extent that the state has a computerized list in effect under this subdivision and the list assigns unique identifying numbers to registrants, the number assigned under this subparagraph shall be the unique identifying number assigned under the list.

(8) The affiant’s political party preference.

(9) That the affiant is currently not imprisoned or on parole for the conviction of a felony.

(10) A prior registration portion indicating whether the affiant has been registered at another address, under another name, or as preferring another party. If the affiant has been so registered, he or she shall give an additional statement giving that address, name, or party.

(b) The affiant shall certify the content of the affidavit as to its truth and correctness, under penalty of perjury, with the signature of his or her name and the date of signing. If the affiant is unable to write he or she shall sign with a mark or cross.

(c) The affidavit of registration shall also contain a space that would enable the affiant to state his or her ethnicity or race, or both. An affiant may not be denied the ability to register because he or she declines to state his or her ethnicity or race.

(d) If any person, including a deputy registrar, assists the affiant in completing the affidavit, that person shall sign and date the affidavit below the signature of the affiant.

(e) The affidavit of registration shall also contain a space to permit the affiant to apply for permanent vote by mail status.

(f) The Secretary of State may continue to supply existing affidavits of registration to county elections officials prior to printing new or revised forms that reflect the changes made to this section by the act that added this subdivision.

(Amended by Stats. 2009, Ch. 1, Sec. 8. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1. Superseded on operative date of amendment by Stats. 2009, Ch. 364, Sec. 4.5, as further amended by Stats. 2014, Ch. 619.)



2150-1

(a) The affidavit of registration shall show:

(1) The facts necessary to establish the affiant as an elector.

(2) The affiant’s name at length, including his or her given name, and a middle name or initial, or if the initial of the given name is customarily used, then the initial and middle name. The affiant’s given name may be preceded, at affiant’s option, by the designation of Miss, Ms., Mrs., or Mr. A person shall not be denied the right to register because of his or her failure to mark a prefix to the given name and shall be so advised on the voter registration card. This subdivision shall not be construed as requiring the printing of prefixes on an affidavit of registration.

(3) The affiant’s place of residence, residence telephone number, if furnished, and e-mail address, if furnished. A person shall not be denied the right to register because of his or her failure to furnish a telephone number or e-mail address, and shall be so advised on the voter registration card.

(4) The affiant’s mailing address, if different from the place of residence.

(5) The affiant’s date of birth to establish that he or she will be at least 18 years of age on or before the date of the next election. In the case of an affidavit of registration submitted pursuant to subdivision (d) of Section 2102, the affiant’s date of birth to establish that he or she is at least 16 years of age.

(6) The state or country of the affiant’s birth.

(7) (A) In the case of an applicant who has been issued a current and valid driver’s license, the applicant’s driver’s license number.

(B) In the case of any other applicant, other than an applicant to whom subparagraph (C) applies, the last four digits of the applicant’s social security number.

(C) If an applicant for voter registration has not been issued a current and valid driver’s license or a social security number, the state shall assign the applicant a number that will serve to identify the applicant for voter registration purposes. To the extent that the state has a computerized list in effect under this subdivision and the list assigns unique identifying numbers to registrants, the number assigned under this subparagraph shall be the unique identifying number assigned under the list.

(8) The affiant’s political party preference.

(9) That the affiant is currently not imprisoned or on parole for the conviction of a felony.

(10) A prior registration portion indicating whether the affiant has been registered at another address, under another name, or as preferring another party. If the affiant has been so registered, he or she shall give an additional statement giving that address, name, or party.

(b) The affiant shall certify the content of the affidavit as to its truth and correctness, under penalty of perjury, with the signature of his or her name and the date of signing. If the affiant is unable to write he or she shall sign with a mark or cross.

(c) The affidavit of registration shall also contain a space that would enable the affiant to state his or her ethnicity or race, or both. An affiant shall not be denied the ability to register because he or she declines to state his or her ethnicity or race.

(d) If a person, including a deputy registrar, assists the affiant in completing the affidavit, that person shall sign and date the affidavit below the signature of the affiant.

(e) The affidavit of registration shall also contain a space to permit the affiant to apply for permanent vote by mail status.

(f) The Secretary of State may continue to supply existing affidavits of registration to county elections officials prior to printing new or revised forms that reflect the changes made to this section by the act that added this subdivision.

(Amended (as amended by Stats. 2009, Ch. 364, Sec. 4.5) by Stats. 2014, Ch. 619, Sec. 3. Effective January 1, 2015. Amending action by Stats. 2009, Ch. 364, Sec. 4.5, with text revised by this amendment, is conditionally operative as prescribed by Sec. 7 of ch. 364.)



2151

(a) At the time of registering and of transferring registration, an elector may disclose the name of the political party that he or she prefers. The name of that political party shall be stated in the affidavit of registration and the index.

(b) (1) The voter registration card shall inform the affiant that an elector may decline to disclose a political party preference, but a person shall not be entitled to vote the ballot of a political party at a primary election for President of the United States or for a party committee unless he or she has disclosed the name of the party that he or she prefers or unless he or she has declined to disclose a party preference and the political party, by party rule duly noticed to the Secretary of State, authorizes a person who has declined to disclose a party preference to vote the ballot of that political party. The voter registration card shall further inform the affiant that a registered voter may vote for any candidate at a primary election for state elective office or congressional office, regardless of the disclosed party preference of the registrant or the candidate seeking that office or the refusal of the registrant or candidate to disclose a party preference.

(2) The voter registration card shall include a listing of all qualified political parties. As part of that listing, the voter registration card shall also contain an option that permits the affiant to decline to disclose a party preference. This option shall be placed at the end of the listing of qualified political parties.

(c) A person shall not be permitted to vote the ballot of a party or for delegates to the convention of a party other than the party disclosed as preferred in his or her registration, except as provided by Section 2152 or unless he or she has declined to disclose a party preference and the party, by party rule duly noticed to the Secretary of State, authorizes a person who has declined to disclose a party preference to vote the party ballot or for delegates to the party convention.

(d) As of the effective date of the statute that added this subdivision, any voter who previously stated a political party affiliation when registering to vote shall be deemed to have disclosed that same party as his or her political party preference unless the voter files a new affidavit of registration disclosing a different political party preference or no political party preference. Any voter who previously declined to state a party affiliation shall be deemed to have declined to disclose a party preference unless the voter files a new affidavit of registration disclosing a different political party preference.

(e) The Secretary of State may continue to supply existing affidavits of registration prior to printing new or revised forms that reflect the changes required pursuant to any amendment made to this section.

(Amended by Stats. 2012, Ch. 3, Sec. 5. Effective February 10, 2012.)



2152

Whenever any voter has declined to disclose or has changed his or her party preference prior to the close of registration for an election, he or she may either so disclose or have a change recorded by executing a new affidavit of registration and completing the prior registration portion of the affidavit.

(Amended by Stats. 2009, Ch. 1, Sec. 10. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



2153

(a) Except as provided in Section 2154, the affidavit of registration shall show all the facts required to be stated.

(b) If the affidavit does not contain all of the information required, but the telephone number of the affiant is legible, the county elections official shall telephone the affiant and attempt to collect the missing information.

(c) If the affidavit does not contain all of the information required, and the county elections official is not able to collect the missing information by telephone, but the mailing address of the affiant is legible, the county elections official shall inform the affiant of the reason for rejection and shall send to the affiant either of the following:

(1) A new voter registration card.

(2) Any other document, as determined by the elections official, on which the affiant may provide the missing information. An affiant who provides information pursuant to this paragraph shall certify under penalty of perjury that the information provided is true and correct.

(Amended by Stats. 2014, Ch. 586, Sec. 1. Effective January 1, 2015.)



2154

In the event that the county elections official receives an affidavit of registration, executed under penalty of perjury, that does not include portions of the information for which space is provided, the county elections official shall apply the following rebuttable presumptions:

(a) If no middle name or initial is shown, it shall be presumed that none exists.

(b) If no party preference is shown, it shall be presumed that the affiant has declined to disclose a party preference.

(c) If no execution date is shown, it shall be presumed that the affidavit was executed on or before the 15th day prior to the election, provided that (1) the affidavit is received by the county elections official on or before the 15th day prior to the election, or (2) the affidavit is postmarked on or before the 15th day prior to the election and received by mail by the county elections official.

(d) If the affiant fails to identify his or her state of birth within the United States, it shall be presumed that the affiant was born in a state or territory of the United States if the birthplace of the affiant is shown as “United States,” “U.S.A.,” or other recognizable term designating the United States. The affiant’s failure to furnish his or her place of birth shall not preclude his or her affidavit of registration from being deemed complete.

(Amended by Stats. 2013, Ch. 93, Sec. 1. Effective January 1, 2014.)



2155

Upon receipt of a properly executed affidavit of registration or address correction notice or letter pursuant to Section 2119, Article 2 (commencing with Section 2220), or the National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg), the county elections official shall send the voter a voter notification by nonforwardable, first-class mail, address correction requested. The voter notification shall state the party preference for which the voter has registered in the following format:

Party: (Name of political party)

The voter notification shall be substantially in the following form:

VOTER NOTIFICATION

You are registered to vote. The party preference you chose, if any, is on this card. This card is being sent as a notification of:

1. Your recently completed affidavit of registration.

OR,

2. A change to your registration because of an official notice that you have moved. If your residence address has not changed or if your move is temporary, please call or write to our office immediately.

OR,

3. Your recent registration with a change in party preference. If this change is not correct, please call or write to our office immediately.

You may vote in any election held 15 or more days after the date on this card.

Your name will appear on the index kept at the polls.

Please contact our office if the information shown on the reverse side of this card is incorrect.

(Signature of Voter)

(Amended by Stats. 2012, Ch. 3, Sec. 7. Effective February 10, 2012.)



2155.3

(a) In lieu of the voter notification required by Section 2155, a person under 18 years of age who submits an affidavit of registration pursuant to Section 2101 or subdivision (d) of Section 2102, as amended by the act adding this section shall be sent a voter preregistration notice upon a determination that the affidavit of registration is properly executed and that the person otherwise satisfies all eligibility requirements to vote, except that he or she is under 18 years of age. The county elections official shall send the voter preregistration notice by nonforwardable, first-class mail, address correction requested.

(b) The voter preregistration notice required by subdivision (a) shall be substantially in the following form:

VOTER PREREGISTRATION NOTICE

Thank you for registering to vote. You may vote in any election held on or after your 18th birthday.

Your party preference is: (Name of political party)

Before any election in which you are eligible to vote, you will receive a sample ballot and voter pamphlet by mail.

If the information on this card is incorrect, please contact our office or update your registration at the Internet Web site of the Secretary of State.

(Added by Stats. 2014, Ch. 619, Sec. 4. Effective January 1, 2015. Conditionally operative as prescribed by Stats. 2014, Ch. 619, Sec. 8.)



2155.5

(a) The Secretary of State may, in coordination with county elections officials who choose to participate, develop specific procedures to address complaints related to voter registration, including procedures to promptly reregister voters who believe their registration was changed improperly.

(b) The procedures adopted pursuant to this section shall not provide any exemption to laws related to voter registration within the 15 days prior to an election.

(Added by Stats. 2007, Ch. 316, Sec. 2. Effective January 1, 2008.)



2156

The Secretary of State shall print, or cause to be printed, the blank forms of the voter notification prescribed by Section 2155. The Secretary of State shall supply the forms to the county elections official in quantities and at times requested by the county elections official. The Secretary of State may continue to supply, and the county elections officials may continue to use, existing voter notification forms prior to printing new or revised forms as required by any changes to Section 2155.

(Amended by Stats. 2007, Ch. 316, Sec. 3. Effective January 1, 2008. Superseded on operative date of amendment by Stats. 2014, Ch. 619.)



2156-1

The Secretary of State shall print, or cause to be printed, the blank forms of the voter notification prescribed by Section 2155 and the voter preregistration notice prescribed by Section 2155.3. The Secretary of State shall supply the forms to the county elections official in quantities and at times requested by the county elections official. The Secretary of State may continue to supply, and the county elections officials may continue to use, existing forms prior to printing new or revised forms as required by any changes to Section 2155 or 2155.3.

(Amended by Stats. 2014, Ch. 619, Sec. 5. Effective January 1, 2015. Conditionally operative as prescribed by Stats. 2014, Ch. 619, Sec. 8.)



2157

(a) Subject to this chapter, the paper affidavit of registration shall be in a form prescribed by regulations adopted by the Secretary of State. The affidavit shall comply with all of the following:

(1) Contain the information prescribed in Section 2150.

(2) Be sufficiently uniform among the separate counties to allow for the processing and use by one county of an affidavit completed in another county.

(3) Allow for the inclusion of informational language to meet the specific needs of that county, including, but not limited to, the return address of the elections official in that county, and a telephone number at which a voter can obtain elections information in that county.

(4) Be included on one portion of a multipart card, to be known as a voter registration card, the other portions of which shall include information sufficient to facilitate completion and mailing of the affidavit. The affidavit portion of the multipart card shall be numbered according to regulations adopted by the Secretary of State. For purposes of facilitating the distribution of voter registration cards as provided in Section 2158, there shall be attached to the affidavit portion a receipt. The receipt shall be separated from the body of the affidavit by a perforated line.

(5) Contain, in a type size and color of ink that is clearly distinguishable from surrounding text, a statement identical or substantially similar to the following:

“Certain voters facing life-threatening situations may qualify for confidential voter status. For more information, please contact the Secretary of State’s Safe At Home program or visit the Secretary of State’s Web site.”

(6) Contain, in a type size and color of ink that is clearly distinguishable from surrounding text, a statement that the use of voter registration information for commercial purposes is a misdemeanor pursuant to subdivision (a) of Section 2194 and Section 18109, and any suspected misuse shall be reported to the Secretary of State.

(7) Contain a toll-free fraud hotline telephone number maintained by the Secretary of State that the public may use to report suspected fraudulent activity concerning misuse of voter registration information.

(8) Be returnable to the county elections official as a self-enclosed mailer with postage prepaid by the Secretary of State.

(b) Nothing contained in this division shall prevent the use of voter registration cards and affidavits of registration in existence on the effective date of this section and produced pursuant to regulations of the Secretary of State, and all references to voter registration cards and affidavits in this division shall be applied to the existing voter registration cards and affidavits of registration.

(c) The Secretary of State may continue to supply existing affidavits of registration prior to printing new or revised forms that reflect the changes required pursuant to this section, Section 2150, or Section 2160.

(d)  An affidavit of registration shall not be submitted electronically on a county’s Internet Web site. However, a county may provide a hyperlink on the county’s Internet Web site to the Secretary of State’s electronic voter registration system.

(Amended by Stats. 2014, Ch. 593, Sec. 3. Effective January 1, 2015.)



2157.1

It is the intent of the Legislature that a voter be fully informed of the permissible uses of personal information supplied by him or her for the purpose of completing a voter registration affidavit.

(Added by Stats. 2005, Ch. 726, Sec. 3. Effective January 1, 2006.)



2157.2

In order that a voter be fully informed of the permissible uses of personal information supplied by him or her for the purpose of completing a voter registration affidavit, local elections officials shall post on any local elections official’s Internet Web site relating to voter information, and the Secretary of State shall print in the state ballot pamphlet and post on his or her Internet Web site, a statement identical or substantially similar to the following:

“Information on your voter registration affidavit will be used by elections officials to send you official information on the voting process, such as the location of your polling place and the issues and candidates that will appear on the ballot. Commercial use of voter registration information is prohibited by law and is a misdemeanor. Voter information may be provided to a candidate for office, a ballot measure committee, or other persons for election, scholarly, journalistic, political, or governmental purposes, as determined by the Secretary of State. Driver’s license and social security numbers, or your signature as shown on your voter registration card, cannot be released for these purposes. If you have any questions about the use of voter information or wish to report suspected misuse of such information, please call the Secretary of State’s Voter Protection and Assistance Hotline.

“Certain voters facing life-threatening situations may qualify for confidential voter status. For more information, please contact the Secretary of State’s Safe At Home program or visit the Secretary of State’s Web site.”

(Amended by Stats. 2010, Ch. 328, Sec. 60.5. Effective January 1, 2011.)



2158

In addition to registration conducted by deputy registrars of voters, the county elections official shall do all of the following:

(a) Provide voter registration cards designed pursuant to subdivision (a) of Section 2157 for the registration of voters at his or her office and in a sufficient number of locations throughout the county for the convenience of persons desiring to register, to the end that registration may be maintained at a high level. The cards shall be available in all languages required by Section 203 (42 U.S.C. Sec. 1973aa-1a) or Section 4(f)(4) (42 U.S.C. Sec. 1973b(f)(4)) of the federal Voting Rights Act of 1965.

(b) Provide voter registration cards designed pursuant to subdivision (a) of Section 2157 in sufficient quantities to any individuals or organizations that wish to distribute the cards other than to persons who have been convicted of violating this section within the last five years. Individuals and organizations shall be permitted to distribute voter registration cards anywhere within the county.

(1) An individual or organization that distributes voter registration cards designed pursuant to subdivision (a) of Section 2157 shall obtain the voter registration cards from the county elections official or the Secretary of State. The individual or organization shall comply with all applicable regulations established by the Secretary of State when distributing the cards.

(2) If, after completing his or her voter registration card, an elector entrusts it to another person, the latter shall sign and date the attached, numbered receipt indicating his or her address and telephone number, if any, and give the receipt to the elector. Failure to comply with this paragraph shall not cause the invalidation of the registration of a voter.

(3) An individual or organization that distributes voter registration cards designed pursuant to subdivision (a) of Section 2157 shall give a voter registration card to any elector requesting it, provided that the individual or organization has a sufficient number of cards.

(4) If distribution of voter registration cards pursuant to this subdivision is undertaken by mailing cards to persons who have not requested the cards, the person mailing the cards shall enclose a cover letter or other notice with each card instructing the recipients to disregard the cards if they are currently registered voters.

(c) Mail a voter registration card immediately to a person who wishes to register to vote and requests a voter registration card.

(Amended by Stats. 2014, Ch. 593, Sec. 4. Effective January 1, 2015.)



2159

(a) Notwithstanding paragraph (1) of subdivision (b) of Section 2158, any person who, in exchange for money or other valuable consideration, assists another to register to vote by receiving the completed affidavit of registration from the elector, shall sign in his or her handwriting and affix directly on the affidavit of registration his or her full name, telephone number, and address, and the name and telephone number of the person, company, or organization, if any, that agrees to pay money or other valuable consideration for the completed affidavit of registration. Failure to comply with this section shall not cause the invalidation of the registration of the voter.

(b) Any person who in exchange for money or other valuable consideration assists another to register to vote by receiving the completed affidavit of registration from the elector, and knowingly misrepresents himself or herself as having helped register another to vote on a registration form is guilty of a misdemeanor, pursuant to Section 18108.1.

(Amended by Stats. 2006, Ch. 377, Sec. 1. Effective January 1, 2007.)



2159.5

A person, company, or other organization that agrees to pay money or other valuable consideration, whether on a per-affidavit basis or otherwise, to a person who assists another person to register to vote by receiving the completed affidavit of registration or by assisting with the submission of an affidavit of registration electronically on the Internet Web site of the Secretary of State, shall do all of the following:

(a) Maintain a list of the names, addresses, and telephone numbers of all individuals that the person, company, or other organization has agreed to compensate for assisting others to register to vote, and shall provide to each person receiving that consideration a written statement of that person’s personal responsibilities and liabilities under Sections 2138, 2138.5, 2139, 2150, 2158, 2159, 18100, 18101, 18103, 18106, 18108, 18108.1, and 18108.5. Receipt of the written statement shall be acknowledged, in writing, by the person receiving the consideration, and the acknowledgment shall be kept by the person, company, or organization that agrees to compensate that person. All records required by this subdivision shall be maintained for a minimum of three years, and shall be made available to the elections official, the Secretary of State, or an appropriate prosecuting agency, upon demand. As an alternate to maintaining the records required by this subdivision, the records may be filed with the county elections official, who shall retain those records for a minimum of three years. The county elections official may charge a fee, not to exceed actual costs, for storing records pursuant to this subdivision.

(b) Not render any payment or promised consideration unless the information specified in Section 2159 has been affixed personally on the affidavit in the handwriting of the person with whom the agreement for payment was made.

(c) At the time of submission of paper affidavits to an elections official, identify and separate those affidavits into groups that do and that do not comply with the requirements of Sections 2150 and 2159. A signed acknowledgment shall be attached to each group of affidavits identifying a group as in compliance with Sections 2150 and 2159, and a group as not in compliance with either Section 2150 or 2159, or both.

(d) Failure to comply with this section shall not cause the invalidation of the registration of the voter.

(Amended by Stats. 2014, Ch. 593, Sec. 5. Effective January 1, 2015.)



2160

(a) Each affidavit of registration issued to a deputy registrar of voters shall meet the requirements prescribed by Section 2157, except that the voter registration card shall be modified, pursuant to regulations adopted by the Secretary of State, to reflect the use of a deputy registrar of voters in lieu of mail delivery. A stub, separated from the body of the voter registration card by a perforated line, shall be attached to each affidavit. Upon the stub shall be printed the following:

(1) The number of the affidavit.

(2) Blank lines for the following information:

(A) The name of the voter.

(B) The residence of the voter.

(C) The political affiliation of the voter.

(D) The signature of the voter.

(E) The signature of the deputy taking the registration.

(F) The date.

At the time of registering the voter, the deputy shall fill in the blanks in the stub, and require the voter to sign the stub in the place provided. The deputy shall then detach the stub and the informational portion of the voter registration form from the affidavit and hand the stub and information to the voter.

(b) The Secretary of State may continue to supply existing affidavits of registration prior to printing new or revised forms that reflect the changes required pursuant to this section, Section 2150, or Section 2157.

(Amended by Stats. 2005, Ch. 726, Sec. 5. Effective January 1, 2006.)



2161

The Secretary of State shall print, or cause to be printed, the blank forms of the affidavits of registration and voter registration cards prescribed by this code. The Secretary of State shall bind and number, or cause to be bound and numbered, affidavits of registration and voter registration cards as required by this code. The Secretary of State shall supply the forms to the county elections official in quantities and at times as requested by the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2162

(a) No affidavits of registration other than those provided by the Secretary of State to the county elections officials or the national voter registration forms authorized pursuant to the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.) shall be used for the registration of voters.

(b) A voter registration card shall not be altered, defaced, or changed in any way, other than by the insertion of a mailing address and the affixing of postage, if mailed, or as otherwise specifically authorized by the Secretary of State, prior to distribution of the cards.

(c) The affidavit portion of a voter registration card shall not be marked, stamped, or partially or fully completed by a person other than an elector attempting to register to vote or by a person assisting the elector in completing the affidavit at the request of the elector.

(Amended by Stats. 2013, Ch. 76, Sec. 53. Effective January 1, 2014.)



2163

The Secretary of State shall prepare and print or cause to be printed an appropriate logo that may be displayed on the windows of offices, stores, and other establishments indicating the availability of voter registration cards for the public. The Secretary of State, upon request, shall provide these logos free of charge to any person or organization that distributes voter registration cards.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2164

(a) The Secretary of State shall pay all postage for all of the following:

(1) Mailing of the voter notification and the address correction service pursuant to Section 2153.

(2) Return to the county elections official of the affidavits of registration pursuant to Section 2157.

(3) Mailing of blank voter registration cards pursuant to subdivision (c) of Section 2158.

(4) Any mailing of blank voter registration cards pursuant to programs adopted under Section 2105.

(b) All payments made pursuant to this section shall be made directly from funds appropriated to the Secretary of State for this purpose.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2165

Affidavits of registration for the whole of each county shall be filed, as fast as the registration progresses, in any orderly arrangement as prescribed by the county elections official. If the affidavits are not filed alphabetically without regard to precinct, the county elections official shall, by electronic, electromechanical, or other suitable means, provide, for general use in his or her office, a comprehensive, printed alphabetical index to the surnames of voters on all uncanceled affidavits for the whole of the county, whereby the affidavit of registration of any voter may be ascertained and produced. In the case of voters having the same surname, the classification of names appearing on the index shall extend to the given and, where necessary, the middle name or initial.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2166

(a) Any person filing with the county elections official a new affidavit of registration or reregistration may have the information relating to his or her residence address, telephone number, and e-mail address appearing on the affidavit, or any list or roster or index prepared therefrom, declared confidential upon order of a superior court issued upon a showing of good cause that a life-threatening circumstance exists to the voter or a member of the voter’s household, and naming the county elections official as a party.

(b) Any person granted confidentiality under subdivision (a) shall:

(1) Be considered a vote by mail voter for all subsequent elections or until the county elections official is notified otherwise by the court or in writing by the voter. A voter requesting termination of vote by mail status thereby consents to placement of his or her residence address, telephone number, and e-mail address in the roster of voters.

(2) In addition to the required residence address, provide a valid mailing address to be used in place of the residence address for election, scholarly, or political research, and government purposes. The elections official, in producing any list, roster, or index may, at his or her choice, use the valid mailing address or the word “confidential” or some similar designation in place of the residence address.

(c) No action in negligence may be maintained against any government entity or officer or employee thereof as a result of the disclosure of the information which is the subject of this section unless by a showing of gross negligence or willfulness.

(Amended by Stats. 2007, Ch. 508, Sec. 5. Effective January 1, 2008.)



2166.5

(a) Any person filing with the county elections official a new affidavit of registration or reregistration may have the information relating to his or her residence address, telephone number, and e-mail address appearing on the affidavit, or any list or roster or index prepared therefrom, declared confidential upon presentation of certification that the person is a participant in the Address Confidentiality for Victims of Domestic Violence, Sexual Assault, and Stalking program pursuant to Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code or a participant in the Address Confidentiality for Reproductive Health Care Service Providers, Employees, Volunteers, and Patients program pursuant to Chapter 3.2 (commencing with Section 6215) of that division.

(b) Any person granted confidentiality under subdivision (a) shall:

(1) Be considered a vote by mail voter for all subsequent elections or until the county elections official is notified otherwise by the Secretary of State or in writing by the voter. A voter requesting termination of vote by mail status thereby consents to placement of his or her residence address, telephone number, and e-mail address in the roster of voters.

(2) In addition to the required residence address, provide a valid mailing address to be used in place of the residence address for election, scholarly, or political research, and government purposes. The elections official, in producing any list, roster, or index may, at his or her choice, use the valid mailing address or the word “confidential” or some similar designation in place of the residence address.

(c) No action in negligence may be maintained against any government entity or officer or employee thereof as a result of the disclosure of the information that is the subject of this section unless by a showing of gross negligence or willfulness.

(d) Subdivisions (a) and (b) shall not apply to any person granted confidentiality upon receipt by the county elections official of a written notice by the address confidentiality program manager of the withdrawal, invalidation, expiration, or termination of the program participant’s certification.

(Amended by Stats. 2010, Ch. 326, Sec. 1. Effective January 1, 2011.)



2166.7

(a) If authorized by his or her county board of supervisors, a county elections official shall, upon application of a public safety officer, make confidential that officer’s residence address, telephone number, and e-mail address appearing on the affidavit of registration, in accordance with the terms and conditions of this section.

(b) The application by the public safety officer shall contain a statement, signed under penalty of perjury, that the person is a public safety officer as defined in subdivision (f) and that a life-threatening circumstance exists to the officer or a member of the officer’s family. The application shall be a public record.

(c) The confidentiality granted pursuant to subdivision (a) shall terminate no more than two years after commencement, as determined by the county elections official. The officer may submit a new application for confidentiality pursuant to subdivision (a), and the new request may be granted for an additional period of not more than two years.

(d) Any person granted confidentiality under subdivision (a) shall:

(1) Be considered a vote by mail voter for all subsequent elections or until the county elections official is notified otherwise by the Secretary of State or in writing by the voter. A voter requesting termination of vote by mail status thereby consents to placement of his or her residence address, telephone number, and e-mail address in the roster of voters.

(2) In addition to the required residence address, provide a valid mailing address to be used in place of the residence address for election, scholarly, or political research, and government purposes. The elections official, in producing any list, roster, or index may, at his or her choice, use the valid mailing address or the word “confidential” or some similar designation in place of the residence address.

(e) No action in negligence may be maintained against any government entity or officer or employee thereof as a result of the disclosure of the information that is the subject of this section unless by a showing of gross negligence or willfulness.

(f) “A public safety officer” has the same meaning as defined in subdivision (a), (d), (e), (f), or (j) of Section 6254.24 of the Government Code.

(Amended by Stats. 2007, Ch. 508, Sec. 7. Effective January 1, 2008.)



2167

Upon the personal or written application of any person, the county elections official shall, at a fee not to exceed one dollar and fifty cents ($1.50), provide the applicant with a certified copy of the entries upon the register relating to the applicant.

A certified copy of an uncanceled affidavit of registration is prima facie evidence that the person named in the entry is a voter of the county.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2168

(a) The Secretary of State shall establish a statewide system to facilitate removal of duplicate or prior registrations, to facilitate the reporting of election results and voter and candidate information, and to otherwise administer and enhance election administration.

(b) The statewide system established pursuant to this section shall not replace county voter registration systems or processes.

(Added by Stats. 1995, Ch. 913, Sec. 3. Effective October 16, 1995.)






ARTICLE 4.5 - Conditional Voter Registration

2170

(a) “Conditional voter registration” means a properly executed affidavit of registration, which is delivered by the registrant to a county elections official during the 14 days immediately preceding an election or on election day and which may be deemed effective pursuant to this article after the elections official processes the affidavit, determines the registrant’s eligibility to register, and validates the registrant’s information, as specified in subdivision (c).

(b) In addition to other methods of voter registration provided by this code, an elector who is otherwise qualified to register to vote under this code and Section 2 of Article II of the California Constitution may complete a conditional voter registration and cast a provisional ballot during the 14 days immediately preceding an election or on election day pursuant to this article.

(c) (1) A conditional voter registration shall be deemed effective if the county elections official is able to determine before or during the canvass period for the election that the registrant is eligible to register to vote and that the information provided by the registrant on the registration affidavit matches information contained in a database maintained by the California Department of Motor Vehicles or the federal Social Security Administration.

(2) If the information provided by the registrant on the registration affidavit cannot be verified pursuant to paragraph (1) but the registrant is otherwise eligible to vote, the registrant shall be issued a unique identification number pursuant to Section 2150 and the conditional voter registration shall be deemed effective.

(d) The county elections official shall offer conditional voter registration and provisional voting pursuant to this article, in accordance with the following procedures:

(1) The elections official shall provide conditional voter registration and provisional voting pursuant to this article at all permanent offices of the county elections official in the county.

(2) The elections official shall advise registrants that a conditional voter registration will be effective only if the registrant is determined to be eligible to register to vote for the election and the information provided by the registrant on the registration affidavit is verified pursuant to subdivision (c).

(3) The elections official shall conduct the receipt and handling of each conditional voter registration and offer and receive a corresponding provisional ballot in a manner that protects the secrecy of the ballot and allows the elections official to process the registration, to determine the registrant’s eligibility to register, and to validate the registrant’s information before counting or rejecting the corresponding provisional ballot.

(4) After receiving a conditional voter registration, the elections official shall process the registration, determine the registrant’s eligibility to register, and attempt to validate the information.

(5) If a conditional registration is deemed effective, the elections official shall include the corresponding provisional ballot in the official canvass.

(e) The county elections official may offer conditional voter registration and provisional voting pursuant to this article on election day at satellite offices of the county elections office, in accordance with the procedures specified in paragraphs (2) to (5), inclusive, of subdivision (d).

(Added by Stats. 2012, Ch. 497, Sec. 2. Effective January 1, 2013. Operative on date prescribed by Sec. 6 of Ch. 497.)



2171

(a) A conditional voter registration accepted under this article shall include the information required by Article 4 (commencing with Section 2150).

(b) A conditional voter registration accepted under this article shall be processed in accordance with general voter registration procedures provided in this chapter and established by regulations adopted by the Secretary of State.

(c) A provisional ballot cast under this article shall be subject to the requirements for provisional voting in Article 5 (commencing with Section 14310) of Chapter 3 of Division 14.

(Added by Stats. 2012, Ch. 497, Sec. 2. Effective January 1, 2013. Operative on date prescribed by Sec. 6 of Ch. 497.)



2172

(a) The elections official shall cancel any duplicate voter registrations that may exist as a result of a conditional registration deemed effective and shall cancel the duplicate registrations in accordance with Chapter 3 (commencing with Section 2200).

(b) If it appears that a registrant may have committed fraud within the meaning of Section 18560, the elections official shall immediately notify in writing both the district attorney and the Secretary of State.

(Added by Stats. 2012, Ch. 497, Sec. 2. Effective January 1, 2013. Operative on date prescribed by Sec. 6 of Ch. 497.)



2173

(a) Notwithstanding any other law, a person who commits fraud in the execution of a conditional voter registration pursuant to this article shall be punishable by imprisonment in the county jail for up to one year, or a fine up to twenty-five thousand dollars ($25,000), or by both that fine and imprisonment.

(b) In addition to the criminal penalties prescribed in subdivision (a), a person who commits fraud in the execution of a conditional voter registration pursuant to this article shall be subject to a civil fine of an amount up to twenty-five thousand dollars ($25,000). An action for a civil penalty under this subdivision may be brought by the Secretary of State or any public prosecutor with jurisdiction.

(c) Nothing in this section shall preclude the prosecution of a person under any other applicable provision of law.

(Added by Stats. 2012, Ch. 497, Sec. 2. Effective January 1, 2013. Operative on date prescribed by Sec. 6 of Ch. 497.)






ARTICLE 5 - Voter Registration Index

2180

(a) At least once, and more often if he or she deems it necessary, within each two-year period commencing on the first day of January in each odd-numbered year, the county elections official shall have printed a complete index, by precinct, to the affidavits of registration current at the date of printing.

(b) (1) The index shall contain the name, address, residence telephone number if furnished, and political affiliation of each voter, and also a ruled space to the left of each name, within which to write, in figures, the line number designating the position of the name of the voter on the roster of voters.

(2) The name shall include the given name and the middle name or initials, if any. At the affiant’s option, the given name may be preceded by the designation “Miss,” “Ms.,” “Mrs.,” or “Mr.”

(c) The index shall be printed in a size no smaller than eight-point roman type on eight-point body and shall be arranged in alphabetical order in accordance with the surnames of the voters.

(d) A space of not less than one-quarter inch or one line of printing shall be left between the names of voters beginning with one letter of the alphabet and those starting with the next letter of the alphabet.

(e) Supplements of the same content and style may be printed as need for them appears.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2181

In addition to printing a complete index within and for each two-year period, as provided in Section 2180, the county elections official may print and maintain one complete and continuing index, by precinct, to the affidavits of registration and keep the index current by supplements and deletions as provided in Sections 2180 and 2183, and by reprinting portions of the index by precinct, as the need appears, the reprinted portions to contain the same information concerning each voter and to be in the same style, spacing, and type of print as provided in Section 2180.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2182

The number of copies of the precinct index printed shall be as many as in the judgment of the county elections official may be necessary for the business of the office. In counties where the precinct index is printed by means of a punched card or other high-speed data processing equipment, the number of copies of precinct indexes so prepared shall be the number required to be furnished by law and as many more as in the judgment of the county elections official may be necessary for the business of the office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2183

The elections official shall supply copies of the index and of supplements to the index, necessary to bring it up to date, for all elections to be held within the county. The county elections official shall also supply as many copies of the index and supplements, not to exceed four in number, as may be requested by the elections official of a city, school district or other body. The name of each voter whose affidavit of registration has been canceled shall be lined out of the index and supplement. The county elections official may charge an amount as will reimburse the county for the expense incurred in preparing and furnishing lined out indexes of registrations and supplements other than for those provided for by Sections 2180 and 2182.

In the case of a municipal election, an index provided pursuant to this section shall be supplied to the city elections official not less than 25 days prior to the day of the election for which it is provided. If the index does not contain the names of all people eligible to vote in the election, the county elections official shall supply a supplement to the index, including all voters who registered after the 54th day before the election, not less than seven days prior to the election for which it is provided.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2184

Upon demand of any Member of the Legislature, of Congress, or any candidate who is to be voted for in the county, in a city therein, or in a political subdivision of either, or upon written demand of his or her campaign committee, of any committee for or against any proposed ballot measure, or of any committee for or against any referendum or initiative measure for which legal publication has been made, the county elections official shall furnish to the Member of the Legislature, of Congress, or to either the candidate or his or her campaign committee or to the ballot measure committee no more than two copies of the printed indexes of the registration for the primary and general elections in which the Member of the Legislature or Congress may participate as a candidate, or for the election in which the candidate will participate, or the ballot measure will be voted upon, at a charge of fifty cents ($0.50) per thousand names. All moneys collected shall be deposited in the county treasury to the credit of the general fund.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2185

Upon written demand of the chair or vice chair of a party state central committee or of the chair of a party county central committee, the county elections official shall furnish to each committee, without charge therefor, the index of registration for the primary and general elections, for any special election at which a partisan office is to be filled, or for any statewide special election. The index of registration shall be furnished to the committee demanding the index not less than 25 days prior to the day of the primary, general, or special election for which they are provided. Upon written demand, the county elections official shall also furnish to the committee the index of registration of voters who registered after the 54th day before the election, which shall be compiled and prepared by Assembly districts. The county elections official shall furnish either two printed copies or, if available, one copy in an electronic form of the indexes specified in this section.

(Amended by Stats. 2006, Ch. 379, Sec. 1. Effective January 1, 2007.)



2187

(a) Each county elections official shall send to the Secretary of State, in a format described by the Secretary of State, a summary statement of the number of voters in the county. The statement shall show the total number of voters in the county, the number registered as affiliated with each qualified political party, the number registered in nonqualified parties, and the number who declined to state any party affiliation. The statement shall also show the number of voters, by political affiliations, in each city, supervisorial district, Assembly district, Senate district, and congressional district located in whole or in part within the county.

(b) The Secretary of State, on the basis of the statements sent by the county elections officials and within 30 days after receiving those statements, shall compile a statewide list showing the number of voters, by party affiliations, in the state and in each county, city, supervisorial district, Assembly district, Senate district, and congressional district in the state. A copy of this list shall be made available, upon request, to any elector in this state.

(c) Each county that uses data-processing equipment to store the information set forth in the affidavit of registration shall send to the Secretary of State one copy of the electronic data file with the information requested by the Secretary of State. Each county that does not use data-processing storage shall send to the Secretary of State one copy of the index setting forth that information.

(d) The summary statements and the electronic data file copy or the index shall be sent at the following times:

(1) On the 135th day before each presidential primary and before each direct primary, with respect to voters registered on the 154th day before the primary election.

(2) Not less than 50 days prior to the primary election, with respect to voters registered on the 60th day before the primary election.

(3) Not less than seven days prior to the primary election, with respect to voters registered before the 14th day prior to the primary election.

(4) Not less than 102 days prior to each presidential general election, with respect to voters registered before the 123rd day before the presidential general election.

(5) Not less than 50 days prior to the general election, with respect to voters registered on the 60th day before the general election.

(6) Not less than seven days prior to the general election, with respect to voters registered before the 14th day prior to the general election.

(7) On or before March 1 of each odd-numbered year, with respect to voters registered as of February 10.

(e) The Secretary of State may adopt regulations prescribing the content and format of the electronic data file or index referred to in subdivision (c) that contains the registered voter information from the affidavits of registration.

(f) The Secretary of State may adopt regulations prescribing additional regular reporting times, except that the total number of reporting times in any one calendar year shall not exceed 12.

(g) The Secretary of State shall make the information from the electronic data files or the printed indexes available, under conditions prescribed by the Secretary of State, to any candidate for federal, state, or local office, to any committee for or against any proposed ballot measure, to any committee for or against any initiative or referendum measure for which legal publication is made, and to any person for election, scholarly or political research, or governmental purposes as determined by the Secretary of State.

(h) For purposes of this section, “electronic data file” means either a magnetic tape or a data file in an alternative electronic format, at the discretion of the county elections official.

(Amended by Stats. 2014, Ch. 71, Sec. 48. Effective January 1, 2015.)



2188

(a) Any application for voter registration information available pursuant to law and maintained by the Secretary of State or by the elections official of any county shall be made pursuant to this section.

(b) The application shall set forth all of the following:

(1) The printed or typed name of the applicant in full.

(2) The complete residence address and complete business address of the applicant, giving street and number. If no street or number exists, a postal mailing address as well as an adequate designation sufficient to readily ascertain the location.

(3) The telephone number of the applicant, if one exists.

(4) The number of the applicant’s driver’s license, state identification card, or other identification approved by the Secretary of State if the applicant does not have a driver’s license or state identification card.

(5) The specific information requested.

(6) A statement of the intended use of the information requested.

(c) If the application is on behalf of a person other than the applicant, the applicant shall, in addition to the information required by subdivision (b), set forth all of the following:

(1) The name of the person, organization, company, committee, association, or group requesting the voter registration information, including their complete mailing address and telephone number.

(2) The name of the person authorizing or requesting the applicant to obtain the voter registration information.

(d) The elections official shall request the applicant to display his or her identification for purposes of verifying that identifying numbers of the identification document match those written by the applicant on the application form.

(e) The applicant shall certify to the truth and correctness of the content of the application, under penalty of perjury, with the signature of his or her name at length, including given name, middle name or initial, or initial and middle name. The applicant shall state the date and place of execution of the declaration.

(f) Completed applications for voter registration information shall be retained by the elections official for five years from the date of application.

(g) This section shall not apply to requests for information by elections officials for election purposes or by other public agencies for governmental purposes.

(h) The Secretary of State may prescribe additional information to be included in the application for voter registration information.

(Added by Stats. 1994, Ch. 777, Sec. 2. Effective January 1, 1995. Note: Pursuant to Sec. 5 of Stats. 1994, Ch. 920, this section prevailed over Ch. 920's addition of Section 2188 (both derived from Section 608).)



2188.1

The Secretary of State shall study the feasibility of inserting fictitious names of voters into the voter registration information database as a possible investigative and enforcement tool for determining inappropriate or unauthorized uses of voter registration information.

(Added by Stats. 2005, Ch. 726, Sec. 6. Effective January 1, 2006.)



2188.5

(a) A person who requests voter information pursuant to Section 2188 or who obtains signatures or other information collected for an initiative, referendum, or recall petition shall not send that information outside of the United States or make it available in any way electronically to persons outside the United States, including, but not limited to, access over the Internet.(b) For purposes of this section, “United States” includes each of the several states of the United States, the District of Columbia, and the territories and possessions of the United States.

(Added by Stats. 2005, Ch. 121, Sec. 2. Effective January 1, 2006.)



2189

Before the day of any election held throughout the county, the county elections official shall deliver to the precinct board in each precinct three copies of the index to the affidavits of registration for that precinct, with canceled names lined out and with necessary supplements to bring the index up to date. The index and supplements shall constitute the register to be used at the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2190

If the county elections official maintains tabulating cards containing the information set forth in the affidavits of registration of voters, or sets forth that information on electronic data processing tape, he or she shall provide, upon request, not less than 30 days prior to each direct primary election and general election, one set of those cards or a copy of the tape to the county central committee of a party for all voters allowed to participate in the subsequent direct primary election or general election. The county elections official shall also furnish to the county central committee, not less than seven days prior to each direct primary election and general election, one set of those cards or a copy of the tape of those voters who registered after the 54th day before the election. The cards or tape shall be provided without charge, except that the county central committee shall provide a replacement for the tape.

In addition to those provided to county central committees, the county elections official shall provide, upon request, a set of cards or a copy of a tape to any candidate or committee specified in Section 2184, provided that the candidate or committee reimburses the county for whatever actual costs are involved in providing this service.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2191

The elections official shall compile an index, list, or file, by precinct, of all persons who voted in the previous statewide general election. This information shall be compiled in conjunction with the purge of voter registration files conducted pursuant to Article 2 (commencing with Section 2220) of Chapter 3.

Information compiled pursuant to this section shall include that information which is required to appear in the index as set forth in Section 2180.

Any person, candidate, or committee who is entitled to obtain a copy of any information contained in this article shall, upon written request to the elections official, be entitled to obtain the index, list, or file compiled pursuant to this section. The elections official shall inform any recipient of this information as to whether the index, list, or file includes a voting history of vote by mail voters. The elections official may require the payment of a fee not to exceed the cost of duplicating the information or providing the tape as a condition to furnishing the information contained in this section.

If the elections official uses data-processing equipment, he or she shall make the index available on a data-processing tape file on request. The elections official shall be required to retain this file until the next November general election in an even-numbered year has been conducted.

(Amended by Stats. 2007, Ch. 508, Sec. 8. Effective January 1, 2008.)



2192

Notwithstanding anything contained in this article, in any county in which tabulating equipment is used to produce the indexes of registration, the indexes shall be furnished to persons, committees, and agencies as provided in this article by street addresses in numerical order, but the indexes may be maintained in alphabetical order. In the event the county contains precincts for which the majority of voters have no street addresses, the indexes for those precincts may be arranged and furnished for all purposes in alphabetical order in accordance with the surnames of voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2193

The Secretary of State shall, upon the request of a county elections official, compile, from the information furnished by the county elections officials pursuant to Section 2187, a file of potential duplicate voter registrations. The county elections official may immediately cancel those voter registrations which, upon investigation, are determined to be duplicates. The voter registration bearing the later date shall remain in effect.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2194

(a) Except as provided in Section 2194.1, the affidavit of voter registration information identified in Section 6254.4 of the Government Code:

(1) Shall be confidential and shall not appear on any computer terminal, list, affidavit, duplicate affidavit, or other medium routinely available to the public at the county elections official’s office.

(2) Shall not be used for any personal, private, or commercial purpose, including, but not limited to:

(A) The harassment of any voter or voter’s household.

(B) The advertising, solicitation, sale, or marketing of products or services to any voter or voter’s household.

(C) Reproduction in print, broadcast visual or audio, or display on the Internet or any computer terminal unless pursuant to paragraph (3).

(3) Shall be provided with respect to any voter, subject to the provisions of Sections 2166.5, 2166.7, and 2188, to any candidate for federal, state, or local office, to any committee for or against any initiative or referendum measure for which legal publication is made, and to any person for election, scholarly, journalistic, or political purposes, or for governmental purposes, as determined by the Secretary of State.

(b) (1) Notwithstanding any other law, the California driver’s license number, the California identification card number, the social security number, and any other unique identifier used by the State of California for purposes of voter identification shown on the affidavit of voter registration of a registered voter, or added to voter registration records to comply with the requirements of the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15301 et seq.), are confidential and shall not be disclosed to any person.

(2) Notwithstanding any other law, the signature of the voter shown on the affidavit of voter registration is confidential and shall not be disclosed to any person, except as provided in subdivision (c).

(c) (1) The home address or signature of any voter shall be released whenever the person’s vote is challenged pursuant to Sections 15105 to 15108, inclusive, or Article 3 (commencing with Section 14240) of Chapter 3 of Division 14. The address or signature shall be released only to the challenger, to elections officials, and to other persons as necessary to make, defend against, or adjudicate the challenge.

(2) An elections official shall permit a person to view the signature of a voter for the purpose of determining whether the signature matches a signature on an affidavit of registration or a petition, but shall not permit a signature to be copied.

(d) A governmental entity, or officer or employee thereof, shall not be held civilly liable as a result of disclosure of the information referred to in this section, unless by a showing of gross negligence or willfulness.

(e) For the purposes of this section, “voter’s household” is defined as the voter’s place of residence or mailing address or any persons who reside at the place of residence or use the mailing address as supplied on the affidavit of registration pursuant to paragraphs (3) and (4) of subdivision (a) of Section 2150.

(Amended by Stats. 2014, Ch. 593, Sec. 6. Effective January 1, 2015.)



2194.1

Any affidavit of registration information identified in Section 6254.4 of the Government Code in existence 100 years after the creation of the record shall be available to the public. If records are contained in the great registers of voters and the bound register contains information covering more than one year, the records shall not be available to the public until the entire contents of the register have been recorded for at least 100 years.

(Amended by Stats. 2014, Ch. 593, Sec. 7. Effective January 1, 2015.)









CHAPTER 2.5 - Online Voter Registration

2196

(a) (1) Notwithstanding any other provision of law, a person who is qualified to register to vote and who has a valid California driver’s license or state identification card may submit an affidavit of voter registration electronically on the Internet Web site of the Secretary of State.

(2) An affidavit submitted pursuant to this section is effective upon receipt of the affidavit by the Secretary of State if the affidavit is received on or before the last day to register for an election to be held in the precinct of the person submitting the affidavit.

(3) The affiant shall affirmatively attest to the truth of the information provided in the affidavit.

(4) For voter registration purposes, the applicant shall affirmatively assent to the use of his or her signature from his or her driver’s license or state identification card.

(5) For each electronic affidavit, the Secretary of State shall obtain an electronic copy of the applicant’s signature from his or her driver’s license or state identification card directly from the Department of Motor Vehicles.

(6) The Secretary of State shall require a person who submits an affidavit pursuant to this section to submit all of the following:

(A) The number from his or her California driver’s license or state identification card.

(B) His or her date of birth.

(C) The last four digits of his or her social security number.

(D) Any other information the Secretary of State deems necessary to establish the identity of the affiant.

(7) Upon submission of an affidavit pursuant to this section, the electronic voter registration system shall provide for immediate verification of both of the following:

(A) That the applicant has a California driver’s license or state identification card and that the number for that driver’s license or identification card provided by the applicant matches the number for that person’s driver’s license or identification card that is on file with the Department of Motor Vehicles.

(B) That the date of birth provided by the applicant matches the date of birth for that person that is on file with the Department of Motor Vehicles.

(8) The Secretary of State shall employ security measures to ensure the accuracy and integrity of voter registration affidavits submitted electronically pursuant to this section.

(b) The Department of Motor Vehicles shall utilize the electronic voter registration system required by this section to comply with its duties and responsibilities as a voter registration agency pursuant to the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(c) The Department of Motor Vehicles and the Secretary of State shall develop a process and the infrastructure to allow the electronic copy of the applicant’s signature and other information required under this section that is in the possession of the department to be transferred to the Secretary of State and to the county election management systems to allow a person who is qualified to register to vote in California to register to vote under this section.

(d) If an applicant cannot electronically submit the information required pursuant to paragraph (6) of subdivision (a), he or she shall nevertheless be able to complete the affidavit of voter registration electronically on the Secretary of State’s Internet Web site, print a hard copy of the completed affidavit, and mail or deliver the hard copy of the completed affidavit to the Secretary of State or the appropriate county elections official.

(e) This chapter shall become operative upon the date that either of the following occurs:

(1) The Secretary of State certifies that the state has a statewide voter registration database that complies with the requirements of the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15301 et seq.).

(2) The Secretary of State executes a declaration stating that all of the following conditions have occurred:

(A) The United States Election Assistance Commission has approved the use of the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15301) funding to provide online voter registration in advance of the deployment of the statewide voter registration database or other federal funding is available and approved for the same purpose.

(B) The Department of Motor Vehicles and the Secretary of State have developed a process and the infrastructure necessary to implement paragraph (5) of subdivision (a).

(C) All county election management systems have been modified to receive and store electronic voter registration information received from the Secretary of State in order to allow a person who is qualified to register to vote in California to register to vote under this section.

(f) For purposes of implementing this chapter as expeditiously as possible, if it becomes operative pursuant to paragraph (2) of subdivision (e), the Secretary of State’s office shall be exempt from information technology requirements included in Sections 11545, 11546, and 11547 of the Government Code and Section 12100 of the Public Contract Code, and from information technology project and funding approvals included in any other provision of law.

(Amended by Stats. 2012, Ch. 162, Sec. 45. Effective January 1, 2013. Section becomes fully operative on date prescribed in subd. (e). Note: Operational condition in subd. (e) applies to Chapter 2.5, comprising Sections 2196 to 2198.)



2197

No later than July 1, 2014, the California Health Benefit Exchange shall implement a process and the infrastructure to allow a person who applies online with the California Health Benefit Exchange for service or assistance, or who submits a recertification, renewal, or change of address form relating to the service or assistance online, to submit an affidavit of voter registration electronically on the Internet Web site of the Secretary of State in accordance with this chapter.

(Added by Stats. 2012, Ch. 505, Sec. 1. Effective January 1, 2013. Section operative on date prescribed in subd. (e) of Section 2196.)



2198

Each Internet Web site maintained by the state shall include a hyperlink on the site’s homepage to the online voter registration page of the Internet Web site of the Secretary of State.

(Added by Stats. 2013, Ch. 277, Sec. 1. Effective January 1, 2014. Section operative on date prescribed in subd. (e) of Section 2196.)






CHAPTER 3 - Cancellation and Voter File Maintenance

ARTICLE 1 - General Provisions

2200

The registration of a voter is permanent for all purposes during his or her life, unless and until the affidavit of registration is canceled by the county elections official for any of the causes specified in this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2201

The county elections official shall cancel the registration in the following cases:

(a) At the signed, written request of the person registered.

(b) When the mental incompetency of the person registered is legally established as provided in Sections 2208, 2209, 2210, and 2211.

(c) Upon proof that the person is presently imprisoned or on parole for conviction of a felony.

(d) Upon the production of a certified copy of a judgment directing the cancellation to be made.

(e) Upon the death of the person registered.

(f) Pursuant to Article 2 (commencing with Section 2220).

(g) Upon official notification that the voter is registered to vote in another county or state.

(h) Upon proof that the person is otherwise ineligible to vote.

(Amended by Stats. 1996, Ch. 1123, Sec. 8. Effective January 1, 1997.)



2202

(a) The county elections official shall preserve all uncanceled affidavits of registration in a secure manner that will protect the confidentiality of the voter information consistent with Section 2194.

The affidavits of registration shall constitute the register required to be kept by Article 5 (commencing with Section 2180) of Chapter 2.

(b) In lieu of maintaining uncanceled affidavits of registration, the county elections official may, following the first general election after the date of registration, microfilm, record on optical disc, or record on any other electronic medium that does not permit additions, deletions, or changes to the original document, the uncanceled affidavits of registration. Any such use of an electronic medium to record uncanceled affidavits shall protect the security and confidentiality of the voter information. The county elections official may dispose of any uncanceled affidavits of registration transferred pursuant to this section. The disposal of any uncanceled affidavits shall be performed in a manner that does not compromise the security or confidentiality of the voter information contained therein. Any medium utilized by the county elections official shall meet the minimum standards, guidelines, or both, as recommended by the American National Standards Institute or the Association of Information and Image Management. For purposes of this section, a duplicate copy of an affidavit of registration shall be deemed an original.

(Amended by Stats. 2005, Ch. 726, Sec. 8. Effective January 1, 2006.)



2203

(a) Cancellation is made by writing or stamping on the affidavit of registration the word “canceled,” the reason the affidavit was canceled, and the date of cancellation.

(b) Whenever a voter transfers his or her registration from one precinct to another precinct in the same county, or reregisters in another precinct in the same county as shown by the new affidavit of registration, the county elections official shall immediately cancel the affidavit of registration from the precinct in which the voter was first registered, and shall remove the affidavit from the file of uncanceled affidavits.

(c) Except as provided in Section 2119, whenever a voter removes from one county to another county and registers in the latter county, the county elections official of the county in which he or she was first registered, upon being informed of his or her removal either by the voter personally or by receipt of a notice of reregistration under Section 2118, shall likewise cancel his or her registration and remove the affidavit of registration in that county.

(d) The county elections official in distributing to each precinct the three indexes of registration, as required by Section 2189, shall cross out of those indexes the names of all voters whose affidavits of registration from the precinct have been canceled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2204

Notwithstanding any other provision of law, whenever a voter changes his or her residence within the same precinct, the voter’s affidavit of registration shall not be cancelled. Whenever notified by the voter, the elections official shall change the voter’s affidavit of registration to reflect the new residence address within the same precinct.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2205

The local registrar of births and deaths shall notify the county elections official not later than the 15th day of each month of all deceased persons 18 years of age and over, whose deaths were registered with him or her or of whose deaths he or she was notified by the state registrar of vital statistics during the preceding month. This notification shall include at least the name, sex, age, birthplace, birthdate, place of residence, date and place of death of each decedent.

The county elections official shall cancel the affidavit of registration of each deceased voter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2. Superseded on operative date of amendment by Stats. 2009, Ch. 364, as further amended by Stats. 2014, Ch. 619.)



2205-1

The local registrar of births and deaths shall notify the county elections official not later than the 15th day of each month of all deceased persons 16 years of age and over, whose deaths were registered with him or her or of whose deaths he or she was notified by the State Registrar of Vital Statistics during the preceding month. This notification shall include at least the name, sex, age, birthplace, birth date, place of residence, and date and place of death of each decedent.

The county elections official shall cancel the affidavit of registration of the deceased voter.

(Amended (as amended by Stats. 2009, Ch. 364, Sec. 5) by Stats. 2014, Ch. 619, Sec. 6. Effective January 1, 2015. Amending action by Stats. 2009, Ch. 364, with text revised by this amendment, is conditionally operative as prescribed by Sec. 7 of Ch. 364.)



2206

The Secretary of State shall adopt regulations to facilitate the availability of death statistics from the State Department of Health Services. The data shall be used by county elections officials in canceling the affidavit of registration of deceased persons.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2208

(a) A person shall be deemed mentally incompetent, and therefore disqualified from voting, if, during the course of any of the proceedings set forth below, the court finds that the person is not capable of completing an affidavit of voter registration in accordance with Section 2150 and any of the following apply:

(1) A conservator for the person or the person and estate is appointed pursuant to Division 4 (commencing with Section 1400) of the Probate Code.

(2) A conservator for the person or the person and estate is appointed pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code.

(3) A conservator is appointed for the person pursuant to proceedings initiated under Section 5352.5 of the Welfare and Institutions Code, the person has been found not competent to stand trial, and the person’s trial or judgment has been suspended pursuant to Section 1370 of the Penal Code.

(4) A person has plead not guilty by reason of insanity, has been found to be not guilty pursuant to Section 1026 of the Penal Code, and is deemed to be gravely disabled at the time of judgment as defined in paragraph (2) of subdivision (h) of Section 5008 of the Welfare and Institutions Code.

(b) If the proceeding under the Welfare and Institutions Code is heard by a jury, the jury shall unanimously find that the person is not capable of completing an affidavit of voter registration before the person shall be disqualified from voting.

(c) If an order establishing a conservatorship is made and in connection with the order it is found that the person is not capable of completing an affidavit of voter registration, the court shall forward the order and determination to the county elections official of the person’s county of residence.

(d) A person shall not be disqualified from voting pursuant to this section on the basis that he or she does, or would need to do, any of the following to complete an affidavit of voter registration:

(1) Signs the affidavit of voter registration with a mark or a cross pursuant to subdivision (b) of Section 2150.

(2) Signs the affidavit of voter registration by means of a signature stamp pursuant to Section 354.5.

(3) Completes the affidavit of voter registration with the assistance of another person pursuant to subdivision (d) of Section 2150.

(Amended by Stats. 2014, Ch. 591, Sec. 1. Effective January 1, 2015.)



2209

(a) For conservatorships established pursuant to Division 4 (commencing with Section 1400) of the Probate Code, the court investigator shall, during the yearly or biennial review of the conservatorship as required by Chapter 2 (commencing with Section 1850) of Part 3 of Division 4 of the Probate Code, review the person’s capability of completing an affidavit of voter registration in accordance with Section 2150.

(b) (1) If the person had been disqualified from voting by reason of being incapable of completing an affidavit of voter registration, the court investigator shall determine whether the person has become capable of completing the affidavit in accordance with Section 2150 and subdivision (d) of Section 2208, and the investigator shall so inform the court.

(2) If the investigator finds that the person is capable of completing the affidavit in accordance with Section 2150 and subdivision (d) of Section 2208, the court shall hold a hearing to determine whether the person is in fact capable of completing the affidavit. If the person is found to be capable of completing the affidavit, the person’s right to register to vote shall be restored, and the court shall so notify the county elections official.

(c) If the person had not been found to be incapable of completing an affidavit of voter registration, and the court investigator determines that the person is no longer capable of completing the affidavit in accordance with Section 2150 and subdivision (d) of Section 2208, the investigator shall so notify the court. The court shall hold a hearing to determine whether the person is capable of completing an affidavit of voter registration in accordance with Section 2150 and subdivision (d) of Section 2208. If the court determines that the person is not so able, the court shall order the person to be disqualified from voting pursuant to Section 2208, and the court shall so notify the county elections official.

(Amended by Stats. 2014, Ch. 591, Sec. 2. Effective January 1, 2015.)



2210

(a) If the person or the person and estate is under a conservatorship established pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code, the person may contest his or her disqualification from voting pursuant to the procedure set forth in Section 5358.3 of the Welfare and Institutions Code.

(b) When the conservatorship described in subdivision (a) terminates after one year, the person’s right to register to vote shall also be automatically restored and notification to the appropriate county elections official shall be made. If a petition is filed for the reappointment of the conservator, a new determination shall be made as to whether the person should be disqualified from voting.

(c) If the right to vote is restored pursuant to Section 5358.3 of the Welfare and Institutions Code or if the conservatorship is terminated in a proceeding held pursuant to Section 5364 of the Welfare and Institutions Code, the court shall notify the county elections official of the person’s county of residence that the person’s right to register to vote is restored.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2211

(a) Any person who (1) has plead not guilty by reason of insanity and who has been found to be not guilty pursuant to Section 1026 of the Penal Code, (2) has been found incompetent to stand trial and whose trial or judgment has been suspended pursuant to Section 1370 of the Penal Code, (3) has been convicted of a felony and who was judicially determined to be a mentally disordered sex offender pursuant to former Section 6300 of the Welfare and Institutions Code, as repealed by Chapter 928 of the Statutes of 1981, or (4) has been convicted of a felony and is being treated at a state hospital pursuant to Section 2684 of the Penal Code shall be disqualified from voting or registering to vote during that time that the person is involuntarily confined, pursuant to a court order, in a public or private facility.

(b) Upon the order of commitment to a treatment facility referred to in subdivision (a), the court shall notify the elections official of the county of residence of the person and order the person to be disqualified from voting or registering to vote.

(c) If the person is later released from the public or private treatment facility, the court shall notify the county elections official of the county of residence of the person that the right of the person to register to vote is restored.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2212

The clerk of the superior court of each county, on the basis of the records of the court, shall furnish to the chief elections official of the county, not less frequently than the first day of April and the first day of September of each year, a statement showing the names, addresses, and dates of birth of all persons who have been convicted of felonies since the clerk’s last report. The elections official shall, during the first week of April and the first week of September in each year, cancel the affidavits of registration of those persons who are currently imprisoned or on parole for the conviction of a felony. The clerk shall certify the statement under the seal of the court.

(Amended by Stats. 2002, Ch. 784, Sec. 95. Effective January 1, 2003.)



2213

Any person may proceed by action in the superior court to compel the county elections official to cancel any registration made illegally or which should be canceled by reason of facts that have occurred subsequent to the registration. If the voter whose registration is sought to be canceled is not a party to the action, the court may order him or her to be made a party defendant.

The county elections official and as many persons against whom there are causes of action may be joined as defendants.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Residency Confirmation Procedures

2220

(a) The county elections official shall conduct a preelection residency confirmation procedure as provided in this article. This procedure shall be completed by the 90th day immediately prior to the primary election. The procedure shall be initiated by mailing a nonforwardable postcard to each registered voter of the county preceding the direct primary election. Postcards mailed pursuant to this article shall be sent “Address Correction Requested, Return Postage Guaranteed,” and shall be in substantially the following form:

“We are requesting your assistance in correcting the addresses of voters who have moved and have not reregistered.

“1. If you still live at the address noted on this postcard, your voter registration will remain in effect and you may disregard this notice.

“2. If the person named on this postcard is not at this address, please return this postcard to your mail carrier.”

(b) The county elections official, at his or her discretion, shall not be required to mail a residency confirmation postcard pursuant to subdivision (a), to any voter who has voted at an election held within the last six months preceding the start of the confirmation procedure.

(Amended (as added by Stats. 1996, Ch. 5) by Stats. 1996, Ch. 1123, Sec. 9. Effective January 1, 1997. Superseded on operative date of amendment by Stats. 2014, Ch. 619.)



2220-1

(a) The county elections official shall conduct a preelection residency confirmation procedure as provided in this article. This procedure shall be completed by the 90th day immediately prior to the primary election. The procedure shall be initiated by mailing a nonforwardable postcard to each registered voter of the county preceding the direct primary election. Postcards mailed pursuant to this article shall be sent “Address Correction Requested, Return Postage Guaranteed,” and shall be in substantially the following form:

“We are requesting your assistance in correcting the addresses of voters who have moved and have not reregistered.

“1. If you still live at the address noted on this postcard, your voter registration will remain in effect and you may disregard this notice.

“2. If the person named on this postcard is not at this address, please return this postcard to your mail carrier.”

(b) The county elections official, at his or her discretion, shall not be required to mail a residency confirmation postcard pursuant to subdivision (a) to any voter who has voted at an election held within the last six months preceding the start of the confirmation procedure or to any person under 18 years of age who has submitted a properly executed affidavit of registration pursuant to subdivision (d) of Section 2102 and who will not be 18 years of age on or before the primary election.

(Amended by Stats. 2014, Ch. 619, Sec. 7. Effective January 1, 2015. Conditionally operative as prescribed by Stats. 2014, Ch. 619, Sec. 8.)



2221

(a) Based on the postal notices on the returned residency confirmation postcards received pursuant to Section 2220, the county elections official shall take the following actions:

(1) The affidavits of registration of persons whose residency confirmation postcards are returned by the post office as undeliverable and who have no forwarding address shall be placed in the inactive file pursuant to paragraph (2) of subdivision (a) of Section 2226. These persons shall be mailed the confirmation notices described in subdivision (d) of Section 2225.

(2) The affidavits of registration of persons for whom forwarding addresses within the county are received shall be corrected to reflect the new address provided by the post office.

(3) The affidavits of registration of persons for whom forwarding addresses outside of the county are received shall be placed in the inactive file pursuant to paragraph (2) of subdivision (a) of Section 2226. These persons shall be mailed the confirmation notices described in subdivision (c) of Section 2225.

(b) Blank affidavits of registration shall immediately be mailed to the addresses from which voter registrations were canceled or changed pursuant to this section.

(c) All address corrections and cancellations of affidavits of registration made pursuant to this section shall be reflected on the voter index as required by Section 2191.

(Amended (as added by Stats. 1996, Ch. 5) by Stats. 1996, Ch. 1123, Sec. 10. Effective January 1, 1997.)



2222

In lieu of mailing a residency confirmation postcard, as prescribed in subdivision (a) of Section 2220, the county elections official may contract with the United States Postal Service or its licensees to obtain use of postal service change-of-address data, such as the National Change of Address System (NCOA) and Operation Mail.

(Repealed and added by Stats. 1996, Ch. 5, Sec. 2. Effective January 1, 1997.)



2223

(a) In lieu of mailing a residency confirmation postcard to each registered voter in the county, the county elections official may include the return address of the county elections official’s office on the outside portion of the sample ballot or sample ballot envelope mailed to the voter for an election conducted within the last six months preceding the start of the confirmation process, along with the statements “Address Correction Requested” and “Notice: If the person named on the sample ballot is not at the address, please help keep the voter rolls current and save taxpayer dollars by returning this sample ballot to your mail carrier.”

(b) A voter not eligible for an election during the last six months preceding the start of the confirmation process, or a voter not mailed a sample ballot with an address correction requested, shall have his or her address confirmed by either a residency confirmation postcard or an address verification mailing conducted pursuant to this article using NCOA/Operation Mail data pursuant to Section 2222 or consumer credit reporting agency data pursuant to Section 2227.

(Amended by Stats. 2012, Ch. 495, Sec. 1. Effective January 1, 2013.)



2224

(a) If a voter has not voted in an election within the preceding four years, and his or her residence address, name, or party affiliation has not been updated during that time, the county elections official may send an alternate residency confirmation postcard. The use of this postcard may be sent subsequent to NCOA or sample ballot returns, but shall not be used in the residency confirmation process conducted under Section 2220. The postcard shall be forwardable, including a postage-paid and preaddressed return form to enable the voter to verify or correct the address information, and shall be in substantially the following form:

“If the person named on the postcard is not at this address, PLEASE help keep the voter rolls current and save taxpayer dollars by returning this postcard to your mail carrier.”

“IMPORTANT NOTICE”

“According to our records you have not voted in any election during the past four years, which may indicate that you no longer reside in ____ County. If you continue to reside in this county you must confirm your residency address in order to remain on the active voter list and receive election materials in the mail.”

“If confirmation has not been received within 15 days, you may be required to provide proof of your residence address in order to vote at future elections. If you no longer live in ____ County, you must reregister at your new residence address in order to vote in the next election. California residents may obtain a mail registration form by calling the county elections office or the Secretary of State’s office.”

(b) The use of a toll-free number to confirm the old residence address is optional. Any change to a voter’s address shall be received in writing.

(c) A county using the alternate residency confirmation procedure shall notify all voters of the procedure in the sample ballot pamphlet or in a separate mailing.

(Amended by Stats. 2013, Ch. 76, Sec. 54. Effective January 1, 2014.)



2225

(a) Based on change-of-address data received from the United States Postal Service or its licensees, the county elections official shall send a forwardable notice, including a postage-paid and preaddressed return form, to enable the voter to verify or correct address information.

Notification received through NCOA or Operation Mail that a voter has moved and has given no forwarding address shall not require the mailing of a forwardable notice to that voter.

(b) If postal service change-of-address data indicates that the voter has moved to a new residence address in the same county, the forwardable notice shall be in substantially the following form:

“We have received notification that the voter has moved to a new residence address in ____ County. You will be registered to vote at your new address unless you notify our office within 15 days that the address to which this card was mailed is not a change of your permanent residence. You must notify our office by either returning the attached postage-paid postcard, or by calling toll free. If this is not a permanent residence, and if you do not notify us within 15 days, you may be required to provide proof of your residence address in order to vote at future elections.”

(c) If postal service change-of-address data indicates that the voter has moved to a new address in another county, the forwardable notice shall be in substantially the following form:

“We have received notification that you have moved to a new address not in ____ County. Please use the attached postage-paid postcard to: (1) advise us if this is or is not a permanent change of residence address, or (2) to advise us if our information is incorrect. If you do not return this card within 15 days and continue to reside in ____ County, you may be required to provide proof of your residence address in order to vote at future elections and, if you do not offer to vote at any election in the period between the date of this notice and the second federal general election following this notice, your voter registration will be canceled and you will have to reregister in order to vote. If you no longer live in ____ County, you must reregister at your new residence address in order to vote in the next election. California residents may obtain a mail registration form by calling the county elections officer or 1-800-345-VOTE.”

(d) If postal service change-of-address data received from a nonforwardable mailing indicates that a voter has moved and left no forwarding address, a forwardable notice shall be sent in substantially the following form:

“We are attempting to verify postal notification that the voter to whom this card is addressed has moved and left no forwarding address. If the person receiving this card is the addressed voter, please confirm your continued residence or provide current residence information on the attached postage-paid postcard within 15 days. If you do not return this card and continue to reside in ____ County, you may be required to provide proof of your residence address in order to vote at future elections and, if you do not offer to vote at any election in the period between the date of this notice and the second federal general election following this notice, your voter registration will be cancelled and you will have to reregister in order to vote. If you no longer live in ____ County, you must reregister at your new residence address in order to vote in the next election. California residents may obtain a mail registration form by calling the county elections office or the Secretary of State’s office.”

(e) The use of a toll-free number to confirm the old residence address is optional. Any change to the voter address must be received in writing.

(Amended by Stats. 2013, Ch. 76, Sec. 55. Effective January 1, 2014.)



2226

(a) Based on change-of-address information received pursuant to Sections 2220 to 2225, inclusive, or change-of-address information provided directly by the voter, the county elections official shall take the following actions as appropriate:

(1) If the information indicates the voter has moved to a new address within the same county, the county elections official shall update and correct the voter’s registration.

(2) If the information indicates the voter has moved to a new address in another county, if the mailings have been returned as undeliverable, or if the voter fails to confirm his or her address as required by Section 2224, the county elections official may place the voter’s name on the inactive file of registered voters who do not receive election materials and are not included in calculations to determine the number of signatures required for qualification of candidates and measures, precinct size, or other election administration-related processes.

(3) If the voter verifies in writing that he or she has moved to a residence address in another county, the county elections official shall cancel the voter registration in the county from which the voter has moved.

(b) The voter registration of any voter whose name has been placed on the inactive file of registered voters for failure to respond to an address verification mailing required by Section 2225, and who does not offer to vote or vote at any election between the date of the mailing and two federal general elections after the date of that mailing, may be canceled.

(c) Any voter whose name has been placed on the inactive file of registered voters and offers to vote at any election between the date of the verification notice, and two federal general elections after the date of notice, or who notifies the elections official of a continued residency, shall be removed from the inactive file and placed on the active voter file.

(d) All address corrections, cancellations, and inactive transactions made to the voter registration file pursuant to this section shall be reflected on the voter index as required by Section 2191.

(Amended by Stats. 2012, Ch. 495, Sec. 4. Effective January 1, 2013.)



2227

(a) In lieu of mailing a residency confirmation postcard, as prescribed in subdivision (a) of Section 2220, the county elections official may contract with a consumer credit reporting agency or its licensees to obtain use of change-of-address data in accordance with this section.

(b) If the county elections official contracts with a consumer credit reporting agency or its licensees pursuant to subdivision (a), all of the following shall occur:

(1) For each registered voter in the county, the county elections official shall initiate a search for change-of-address data with the consumer credit reporting agency or its licensees by providing the name and residence address of each registered voter in the county to the consumer credit reporting agency or its licensees.

(2) The consumer credit reporting agency or its licensees shall search their databases for each name and address provided by the county elections official and shall report to the county elections official any information indicating that the registered voter changed his or her residence address.

(c) (1) Notwithstanding Section 2194 of this code or Section 6254.4 of the Government Code, and except as provided in paragraph (2), a county elections official may disclose a registered voter’s name and residence address to a consumer credit reporting agency or its licensees pursuant to, and in accordance with, this section.

(2) A county elections official shall not disclose to a consumer credit reporting agency or its licensees the name and residence address of a registered voter if that information is deemed confidential pursuant to Section 2166, 2166.5, or 2166.7 of this code, or Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code.

(d) A consumer credit reporting agency or its licensees shall use the information provided by a county elections official only pursuant to paragraph (2) of subdivision (b), and shall not retain any information received from the county elections official pursuant to this section.

(e) Based on change-of-address data received from a consumer credit reporting agency or its licensees, the county elections official shall send a forwardable notice, including a postage-paid and preaddressed return form, which may be in the form of a postcard, to the registered voter to enable the voter to verify or correct address information. The forwardable notice shall be in substantially the following form:

“We have received notification that you have moved to a new residence address in ____ County. You will remain registered to vote at your old address unless you notify our office that the address to which this card was mailed is a change of your permanent residence. Please notify our office in writing by returning the attached postage-paid postcard. If this is not a permanent residence, and you do not wish to change your address for voting purposes, please disregard this notice.”

(f) The county elections official shall take all of the following actions as appropriate:

(1) If a voter responds to the forwardable notice sent pursuant to subdivision (e) or otherwise verifies in a signed writing that he or she has moved to a new residence address within the same county, the county elections official shall verify the signature on the response by comparing it to the signature on file for the voter and, if appropriate, correct the voter’s registration with the new residence address.

(2) If a voter responds to the forwardable notice sent pursuant to subdivision (e) or otherwise verifies in a signed writing that he or she has moved to a new residence address in another county, the county elections official shall verify the signature on the response by comparing it to the signature on file for the voter and, if appropriate, cancel the voter’s registration in the county from which the voter has moved.

(3) If a voter does not respond to the forwardable notice sent pursuant to subdivision (e) and does not otherwise verify in a signed writing that he or she has moved to a new residence address, the elections official shall not place the voter’s name on the inactive file of registered voters or cancel the voter registration.

(g) For purposes of this section, “consumer credit reporting agency” has the same meaning as set forth in subdivision (d) of Section 1785.3 of the Civil Code.

(Added by Stats. 2012, Ch. 495, Sec. 5. Effective January 1, 2013.)






ARTICLE 3 - Reimbursable File Maintenance

2240

From moneys appropriated by the Legislature, the Controller shall reimburse counties for additional costs incurred by counties for purging voter registration files pursuant to Article 2 (commencing with Section 2220).

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



2241

Any claim submitted to the Controller pursuant to this article shall state that the county had reimbursable costs and the number of registered voters in the county as determined by the Secretary of State under subdivisions (c) and (d) of Section 2187. The claims shall be made to the Controller by October 31 of the even-numbered year in which a direct primary and general election are held.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 4 - Motor Voter

2250

On and after July 1, 2007, in any document mailed by a state agency that offers a person the opportunity to register to vote pursuant to the National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg), that state agency shall include a notice informing prospective voters that if they have not received voter registration information within 30 days of requesting it, they should contact their local elections office or the office of the Secretary of State.

(Added by Stats. 2005, Ch. 660, Sec. 1. Effective January 1, 2006.)






CHAPTER 5 - Voter Bill of Rights

2300

(a) All voters, pursuant to the California Constitution and this code, shall be citizens of the United States. There shall be a Voter Bill of Rights for voters, available to the public, which shall read:

(1) (A) You have the right to cast a ballot if you are a valid registered voter.

(B) A valid registered voter means a United States citizen who is a resident in this state, who is at least 18 years of age and not in prison or on parole for conviction of a felony, and who is registered to vote at his or her current residence address.

(2) You have the right to cast a provisional ballot if your name is not listed on the voting rolls.

(3) You have the right to cast a ballot if you are present and in line at the polling place prior to the close of the polls.

(4) You have the right to cast a secret ballot free from intimidation.

(5) (A) You have the right to receive a new ballot if, prior to casting your ballot, you believe you made a mistake.

(B) If at any time before you finally cast your ballot, you feel you have made a mistake, you have the right to exchange the spoiled ballot for a new ballot. Vote by mail voters may also request and receive a new ballot if they return their spoiled ballot to an elections official prior to the closing of the polls on election day.

(6) You have the right to receive assistance in casting your ballot, if you are unable to vote without assistance.

(7) You have the right to return a completed vote by mail ballot to any precinct in the county.

(8) You have the right to election materials in another language, if there are sufficient residents in your precinct to warrant production.

(9) (A) You have the right to ask questions about election procedures and observe the election process.

(B) You have the right to ask questions of the precinct board and elections officials regarding election procedures and to receive an answer or be directed to the appropriate official for an answer. However, if persistent questioning disrupts the execution of their duties, the board or election officials may discontinue responding to questions.

(10) You have the right to report any illegal or fraudulent activity to a local elections official or to the Secretary of State’s office.

(b) Beneath the Voter Bill of Rights there shall be listed a toll-free telephone number to call if a person has been denied a voting right or to report election fraud or misconduct.

(c) The Secretary of State may develop regulations to implement and clarify the Voter Bill of Rights set forth in subdivision (a).

(d) The Voter Bill of Rights set forth in subdivisions (a) and (b) shall be made available to the public before each election and on election day, at a minimum, as follows:

(1) The Voter Bill of Rights shall be printed in the statewide voter pamphlet, pursuant to Section 9084, in a minimum of 12-point type. Subparagraph (B) of paragraph (1) of subdivision (a), subparagraph (B) of paragraph (5) of subdivision (a), and subparagraph (B) of paragraph (9) of subdivision (a) may be printed in a smaller point type than the rest of the Voter Bill of Rights.

(2) Posters or other printed materials containing the Voter Bill of Rights shall be included in precinct supplies pursuant to Section 14105.

(Amended by Stats. 2007, Ch. 508, Sec. 9. Effective January 1, 2008.)






CHAPTER 6 - Voter Registration Agencies

2400

It is the intent of the Legislature, in enacting this chapter, to facilitate compliance with the requirements set forth in the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.) relating to voter registration services.

(Added by Stats. 2012, Ch. 505, Sec. 2. Effective January 1, 2013.)



2401

For purposes of this chapter, the following terms have the following meanings:

(a) “Voter preference form” means the form described in Section 1973gg-5(a)(6)(B) of Title 42 of the United States Code.

(b) “Voter registration agency” means either of the following:

(1) A department, division, or office of state or local government, or a program supported by state funds, that is designated by executive order of the Governor or pursuant to the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.) as a voter registration agency.

(2) A private entity under contract with a designated voter registration agency to provide services or assistance on behalf of the designated voter registration agency.

(Added by Stats. 2012, Ch. 505, Sec. 2. Effective January 1, 2013.)



2402

(a) The Secretary of State is the chief state elections official responsible for coordination of the state’s responsibilities under the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(b) The Secretary of State shall adopt such regulations as are necessary to implement this chapter and the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(Added by Stats. 2012, Ch. 505, Sec. 2. Effective January 1, 2013.)



2403

(a) A voter registration agency shall comply with the applicable duties and responsibilities of a voter registration agency set forth in the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(b) A voter registration agency, with each application for service or assistance and with each recertification, renewal, or change of address form relating to the service or assistance, and in accordance with the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.), shall provide to an applicant all of the following:

(1) A voter preference form.

(2) A voter registration card, unless the applicant, in writing, declines to register to vote.

(3) Assistance in completing the voter registration card, unless the applicant refuses the assistance.

(c) For purposes of subdivision (b), an applicant’s failure to respond to the question of whether he or she would like to register to vote does not constitute a declination to register.

(Added by Stats. 2012, Ch. 505, Sec. 2. Effective January 1, 2013.)



2404

(a) The Secretary of State shall do all of the following:

(1) Coordinate with each county elections official and voter registration agency to implement this chapter.

(2) Prepare written training materials that describe the responsibilities of a county elections official and voter registration agency pursuant to this chapter and the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(3) Contact a voter registration agency if the agency is not complying with the requirements of this chapter and the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(4) Coordinate with each state agency that evaluates the performance of an agency designated as a voter registration agency, including doing both of the following:

(A) Communicate to the state agency the requirements of, and best practices for complying with, this chapter and the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(B) Assist the state agency in its effort to help a voter registration agency comply with the requirements of this chapter or the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(b) The Secretary of State may do any of the following:

(1) Conduct a review of a voter registration agency’s compliance with the requirements of this chapter or the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(2) Conduct a review of a county elections official’s compliance with the requirements of this chapter or the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.) if the county elections official fails to timely submit a report pursuant to Section 2407, or if a report indicates that the county elections official is not complying with the requirements of this chapter or the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(3) Post the results of a review conducted pursuant to this subdivision on the Secretary of State’s Internet Web site.

(Added by Stats. 2012, Ch. 505, Sec. 2. Effective January 1, 2013.)



2405

(a) A county elections official shall be responsible for coordinating with the Secretary of State and each applicable voter registration agency within the county to administer the voter registration services required pursuant to this chapter and the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(b) The county elections official shall do all of the following:

(1) Provide voter registration cards to a voter registration agency upon request of the voter registration agency.

(2) Maintain a record of the number of voter registration cards provided to and received from each voter registration agency, and each office or site thereof.

(3) Assist a voter registration agency, upon request, in conducting a training program for its employees based on the training materials prepared by the Secretary of State on the requirements of this chapter and the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(Added by Stats. 2012, Ch. 505, Sec. 2. Effective January 1, 2013.)



2406

(a) A voter registration agency shall do all of the following:

(1) Notify the county elections official of each applicable county of the location of each of the voter registration agency’s offices or sites within the county.

(2) Designate an agency employee to be responsible for the agency’s compliance with this section.

(3) Request voter registration cards from the applicable county elections official, as needed.

(4) Take steps to ensure that the voter registration agency, and each office or site thereof, has a sufficient supply of voter preference forms and voter registration cards available, including voter preference forms and voter registration cards in all languages required by Section 203 (42 U.S.C. Sec. 1973aa-1a) or Section 4(f)(4) (42 U.S.C. Sec. 1973b(f)(4)) of the federal Voting Rights Act of 1965.

(5) Ensure that each employee of the voter registration agency who may provide voter registration services completes, at least once per year, a training based on the training materials prepared by the Secretary of State on the requirements of this chapter and the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.). The voter registration agency may incorporate this training into any other training program provided by the voter registration agency for its employees.

(b) A voter registration agency may conduct a review of the agency, or an office or site of the agency, as necessary, to ensure compliance with this chapter and the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.).

(Added by Stats. 2012, Ch. 505, Sec. 2. Effective January 1, 2013.)



2407

Within 10 days after the beginning of each calendar month, a county elections official shall report to the Secretary of State, on a form prescribed by the Secretary of State, the number of voter registration cards received from each voter registration agency and from each office or site thereof. The Secretary of State shall post the information contained in each report received from a county elections official on the Secretary of State’s Internet Web site.

(Added by Stats. 2012, Ch. 505, Sec. 2. Effective January 1, 2013.)



2408

(a) A voter registration agency that allows a person to apply online for service or assistance, or to submit a recertification, renewal, or change of address form relating to the service or assistance online, shall implement a process and infrastructure that allows an applicant to electronically submit a voter preference form to the voter registration agency, and to submit an affidavit of voter registration electronically on the Internet Web site of the Secretary of State in accordance with Chapter 2.5 (commencing with Section 2196).

(b) If a person indicates on his or her electronic voter preference form that he or she would like to register to vote, the person shall be informed that he or she may register to vote through one of the following options, if applicable:

(1) Submit an affidavit of voter registration electronically on the Secretary of State’s Internet Web site pursuant to subdivision (a) of Section 2196.

(2) Complete an affidavit of voter registration electronically on the Secretary of State’s Internet Web site, print a hard copy of the completed affidavit, and mail or deliver the hard copy of the completed affidavit to the Secretary of State or the appropriate county elections official pursuant to subdivision (d) of Section 2196.

(c) A voter registration agency may take steps to ensure that the information entered into a person’s electronic application for service or assistance, or his or her electronic recertification, renewal, or change of address form relating to the service or assistance, will be automatically transferred to the electronic affidavit of voter registration if the person indicates that he or she would like to register to vote.

(d) The Secretary of State shall take steps to ensure that the electronic affidavit of voter registration is available, and may be electronically submitted and verified, in all languages in which a county is required to provide voting materials pursuant to Section 203 (42 U.S.C. Sec. 1973aa-1a) or Section 4(f)(4) (42 U.S.C. Sec. 1973b(f)(4)) of the federal Voting Rights Act of 1965.

(Added by Stats. 2012, Ch. 505, Sec. 2. Effective January 1, 2013.)






CHAPTER 7 - Election Management Systems

2500

As used in this chapter, an “election management system” is a system that is used by a county in the state to track voter registration or voter preferences, including, for example, a voter’s vote-by-mail status.

(Added by Stats. 2013, Ch. 268, Sec. 1. Effective January 1, 2014.)



2501

(a) No later than January 31, 2014, and annually thereafter, the vendor of an election management system shall cause an exact copy of the source code for each component of the election management system, including complete build and configuration instructions and related documents for compiling the source code into object code, to be deposited into an approved escrow facility. The vendor shall place in escrow source codes for each version of the election management system in use in a county in the state.

(b) The Secretary of State shall adopt regulations relating to all of the following:

(1) The definition of source code components of an election management system, including source code for all firmware and software of the election management system. Firmware and software shall include commercial off-the-shelf or other third-party firmware and software that is available and able to be disclosed by the vendor of the election management system.

(2) Specifications for the escrow facility, including security and environmental specifications necessary for the preservation of the election management system source codes.

(3) Procedures for submitting election management system source codes.

(4) Criteria for access to election management system source codes.

(5) Requirements for the vendor to include in the materials deposited in escrow build and configuration instructions and documents so that a neutral third party may create, from the source codes in escrow, executable object codes identical to the code installed on the election management system.

(c) The Secretary of State shall have reasonable access to the materials placed in escrow, under the following circumstances:

(1) In the course of an investigation or prosecution regarding election management system equipment or procedures.

(2) Upon a finding by the Secretary of State that an escrow facility or escrow company is unable or unwilling to maintain materials in escrow in compliance with this section.

(3) For any other purpose deemed necessary to fulfill the provisions of this code or Section 12172.5 of the Government Code.

(d) The Secretary of State may seek injunctive relief requiring the elections officials, approved escrow facility, or any vendor or manufacturer of an election management system to comply with this section and related regulations. Venue for a proceeding under this section shall be exclusively in Sacramento County.

(e) This section applies to all elections.

(Added by Stats. 2013, Ch. 268, Sec. 1. Effective January 1, 2014.)









DIVISION 3 - VOTE BY MAIL VOTING, NEW RESIDENT, AND NEW CITIZEN VOTING

CHAPTER 1 - Vote by Mail Application and Voting Procedures

3000

This division shall be liberally construed in favor of the vote by mail voter.

(Amended by Stats. 2007, Ch. 508, Sec. 12. Effective January 1, 2008.)



3001

Except as provided in Chapter 3 (commencing with Section 3200) and Sections 3007.5, 3007.7, and 3007.8, application for a vote by mail voter’s ballot shall be made in writing to the elections official having jurisdiction over the election between the 29th and the 7th day prior to the election. The application shall be signed by the applicant and shall show his or her place of residence. Any applications received by the elections official prior to the 29th day shall be kept and processed during the application period.

(Amended by Stats. 2013, Ch. 501, Sec. 1. Effective January 1, 2014.)



3002

(a) Notwithstanding Section 3001, a person granted confidentiality pursuant to Section 2166 shall be considered a vote by mail voter.

(b) The provisions of Chapter 3 (commencing with Section 3200) relating to permanent vote by mail voters shall apply so far as they may be consistent with this section and Section 2166.

(c) All persons granted confidentiality pursuant to Section 2166 shall (1) be required to vote by mail ballot, and (2) in addition to the required residence address, provide a valid mailing address to the county elections official to be used in place of the residence address.

(Amended by Stats. 2007, Ch. 508, Sec. 14. Effective January 1, 2008.)



3003

The vote by mail ballot shall be available to any registered voter.

(Amended by Stats. 2007, Ch. 508, Sec. 15. Effective January 1, 2008.)



3004

A county elections official shall place a notice in an office within the county where applications are taken for federal passports or where military enlistments are received to inform potential military or overseas voters of their right to a vote by mail voter’s ballot and where to obtain registration materials and application forms.

(Amended by Stats. 2013, Ch. 560, Sec. 2. Effective January 1, 2014.)



3005

Whenever, on the 88th day before the election, there are 250 or less persons registered to vote in any precinct, the elections official may furnish each voter with a vote by mail ballot along with a statement that there will be no polling place for the election. The elections official shall also notify each voter of the location of the two nearest polling places in the event the voter chooses to return the ballot on election day. The voter shall not be required to file an application for the vote by mail ballot and the ballot shall be sent as soon as the ballots are available.

No precinct shall be divided in order to conform to this section.

(Amended by Stats. 2007, Ch. 508, Sec. 17. Effective January 1, 2008.)



3006

(a) A printed application that is to be distributed to a voter for requesting a vote by mail voter’s ballot shall inform the voter that the application for the vote by mail voter’s ballot must be received by the elections official not later than seven days prior to the date of the election and shall contain spaces for the following:

(1) The printed name and residence address of the voter as it appears on the affidavit of registration.

(2) The address to which the ballot is to be mailed.

(3) The voter’s signature.

(4) The name and date of the election for which the request is to be made.

(b) (1) The information required by paragraphs (1) and (4) of subdivision (a) may be preprinted on the application. The information required by paragraphs (2) and (3) of subdivision (a) shall be personally affixed by the voter.

(2) An address, as required by paragraph (2) of subdivision (a), may not be the address of a political party, a political campaign headquarters, or a candidate’s residence. However, a candidate, his or her spouse, immediate family members, and any other voter who shares the same residence address as the candidate may request that a vote by mail ballot be mailed to the candidate’s residence address.

(3) An application that contains preprinted information shall contain a conspicuously printed statement substantially similar to the following: “You have the legal right to mail or deliver this application directly to the local elections official of the county where you reside.”

(4) A printed vote by mail application that allows a voter to submit the application by mail shall inform the voter of the address for the elections official and specify that address as the only appropriate destination address for mailing the application. Nothing in this subdivision shall be construed to prohibit an individual, organization, or group that distributes applications for vote by mail voter ballots from collecting or receiving applications from voters, as described in Section 3008, by means other than having the applications mailed directly to the address of the distributing individual, organization, or group.

(c) The application shall inform the voter that if he or she has declined to disclose a preference for a political party, the voter may request a vote by mail ballot for a particular political party for the partisan primary election, if that political party has adopted a party rule, duly noticed to the Secretary of State, authorizing that vote. The application shall contain a toll-free telephone number, established by the Secretary of State, that the voter may call to access information regarding which political parties have adopted such a rule. The application shall contain a checkoff box with a conspicuously printed statement that reads substantially similar to the following: “I have declined to disclose a preference for a qualified political party. However, for this primary election only, I request a vote by mail ballot for the _________ Party.” The name of the political party shall be personally affixed by the voter.

(d) The application shall provide the voter with information concerning the procedure for establishing permanent vote by mail voter status, and the basis upon which permanent vote by mail voter status is claimed.

(e) The application shall be attested to by the voter as to the truth and correctness of its content, and shall be signed under penalty of perjury.

(Amended by Stats. 2014, Ch. 596, Sec. 1. Effective January 1, 2015.)



3007

The Secretary of State shall prepare and distribute to appropriate elections officials a uniform application format for a vote by mail voter’s ballot that conforms to this chapter. This format shall be followed by all individuals, organizations, and groups who distribute applications for a vote by mail voter’s ballot. The uniform format need not be utilized by elections officials in preparing a vote by mail voter’s ballot application to be included with the sample ballot.

(Amended by Stats. 2007, Ch. 508, Sec. 19. Effective January 1, 2008.)



3007.5

(a) The Secretary of State shall prepare and distribute to appropriate elections officials a uniform electronic application format for a vote by mail voter’s ballot that conforms to this section.

(b) The uniform electronic application shall inform the voter that the application for the vote by mail voter’s ballot must be received by the elections official not later than seven days prior to the date of the election and shall contain spaces for at least the following information:

(1) The name and residence address of the registered voter as it appears on the affidavit of registration.

(2) The address to which the ballot is to be mailed.

(3) The name and date of the election for which the request is made.

(4) The date of birth of the registered voter.

(c) The uniform electronic application shall inform the voter that if he or she has declined to disclose a preference for a political party, the voter may request a vote by mail ballot for a particular political party for the partisan primary election, if that political party has adopted a party rule, duly noticed to the Secretary of State, authorizing that vote. The application shall contain a toll-free telephone number, established by the Secretary of State, that the voter may call to access information regarding which political parties have adopted such a rule. The application shall list the parties that have notified the Secretary of State of the adoption of such a rule. The application shall contain a checkoff box with a conspicuously printed statement that reads substantially similar to the following: “I have declined to disclose a preference for a qualified political party. However, for this primary election only, I request a vote by mail ballot for the ____ Party.” The name of the political party shall be personally affixed by the voter.

(d) The uniform electronic application shall contain a conspicuously printed statement substantially similar to the following: “Only the registered voter himself or herself may apply for a vote by mail ballot. An application for a vote by mail ballot made by a person other than the registered voter is a criminal offense.”

(e) The uniform electronic application shall include a statement substantially similar to the following: “A ballot will not be sent to you if this application is incomplete or inaccurate.”

(f) The uniform electronic application format shall not permit the form to be electronically submitted unless all of the information required to complete the application is contained in the appropriate fields.

(Amended by Stats. 2012, Ch. 3, Sec. 9. Effective February 10, 2012.)



3007.7

(a) The local elections official may offer a voter the ability to electronically apply for a vote by mail voter’s ballot. If the local elections official offers the uniform electronic application, the electronic application shall be in an interactive Internet format to be completed through the local elections official’s secure Internet Web site and may not be a downloadable form. The nondownloadable form shall be of a format that would allow the registered voter making an application for a vote by mail voter’s ballot to enter the required information and submit the single form directly to the elections official’s secure Internet Web site. The local elections official shall make every effort to ensure the security of the submitted information.

(b) Upon receiving an electronic vote by mail ballot application that contains the required information within the proper time, the elections official shall check the information provided against the voter’s information on file. If the elections official deems the applicant entitled to a vote by mail voter’s ballot, the elections official shall deliver the appropriate vote by mail voter’s ballot by mail or in person.

(c) If the elections official determines that an electronic vote by mail ballot application does not contain all of the required information, or for any other reason is defective, and the elections official is able to ascertain the voter’s address, the elections official may not mail the voter a vote by mail voter’s ballot, but shall mail the voter a notice of defect. The notice of defect shall do both of the following:

(1) Specifically inform the voter of the information that is required or the reason for the defect in the application.

(2) State the procedure necessary to remedy the defective application.

(d) An address, as required by paragraph (2) of subdivision (b) of Section 3007.5, may not be the address of any political party, a political campaign headquarters, or a candidate’s residence. However, a candidate, his or her spouse, immediate family members, and any other voter who shares the same residence address as the candidate may request that a vote by mail ballot be mailed to the candidate’s residence address.

(e) Except as provided in Section 3007.5 and this section, all other sections of this code pertaining to vote by mail voter applications, submissions, deadlines, and canvassing shall apply to electronic vote by mail ballot applications and applicants.

(Amended by Stats. 2007, Ch. 508, Sec. 21. Effective January 1, 2008.)



3007.8

(a) A local elections official may offer a voter the ability to apply for a vote by mail voter’s ballot by telephone.

(b) To apply by telephone, the applicant shall provide to the elections official personal identifying information that matches the information contained on the applicant’s affidavit of registration, including first and last name, home address, and date of birth. The applicant’s signature shall not be required.

(c) A person shall not apply for a vote by mail voter’s ballot pursuant to this section using the name of, or on behalf of, another person.

(d) Prior to being asked for personal identifying information, an applicant applying for a vote by mail voter’s ballot pursuant to this section shall be advised as follows:

“Only the registered voter himself or herself may apply for a vote by mail ballot. An application for a vote by mail ballot that is made by any person other than the registered voter is a criminal offense.”

(e) Except as otherwise provided in this section, all provisions of this code governing written applications for vote by mail voters’ ballots shall apply to applications made by telephone.

(Amended by Stats. 2014, Ch. 71, Sec. 49. Effective January 1, 2015.)



3008

(a) Any individual, organization, or group that distributes applications for vote by mail voter ballots and receives completed application forms shall return the forms to the appropriate elections official within 72 hours of receiving the completed forms, or before the deadline for application, whichever is sooner. The name, address, and telephone number of any organization that authorizes the distribution of the applications shall be included on the application.

(b) Any application for a vote by mail voter’s ballot that is sent by an individual, group, or organization to a voter shall be nonforwardable. Any vote by mail voter’s ballot that is returned to an elections official as undeliverable shall not be forwarded by the elections official.

(c) A person may not submit a vote by mail ballot application electronically for another registered voter.

(Amended by Stats. 2007, Ch. 508, Sec. 22. Effective January 1, 2008.)



3009

(a) Upon receipt of any vote by mail ballot application signed by the voter that arrives within the proper time, the elections official should determine if the signature and residence address on the ballot application appear to be the same as that on the original affidavit of registration. The elections official may make this signature check upon receiving the voted ballot, but the signature must be compared before the vote by mail voter ballot is canvassed.

(b) If the elections official deems the applicant entitled to a vote by mail voter’s ballot he or she shall deliver by mail or in person the appropriate ballot. The ballot may be delivered to the applicant, his or her spouse, child, parent, grandparent, grandchild, or sibling, or a person residing in the same household as the vote by mail voter, except that in no case shall the ballot be delivered to an individual under 16 years of age. The elections official shall deliver the vote by mail ballot to the applicant’s spouse, child, parent, grandparent, grandchild, or sibling, or a person residing in the same household as the vote by mail voter only if that person signs a statement attested to under penalty of perjury that provides the name of the applicant and his or her relationship to the applicant, and affirms that he or she is 16 years of age or older, and is authorized by the applicant to deliver the vote by mail ballot.

(c) If the elections official determines that an application does not contain all of the information prescribed in Section 3001 or 3006, or for any other reason is defective, and the elections official is able to ascertain the voter’s address, the elections official shall, within one working day of receiving the application, mail the voter a vote by mail voter’s ballot together with a notice. The notice shall inform the voter that the voter’s vote by mail voter’s ballot shall not be counted unless the applicant provides the elections official with the missing information or corrects the defects prior to, or at the time of, receipt of the voter’s executed vote by mail voter’s ballot. The notice shall specifically inform the voter of the information that is required or the reason for the defects in the application, and shall state the procedure necessary to remedy the defective application.

If the voter substantially complies with the requirements contained in the elections official’s notice, the voter’s ballot shall be counted.

In determining from the records of registration if the signature and residence address on the application appear to be the same as that on the original affidavit of registration, the elections official or registrar of voters may use the duplicate file of affidavits of registered voters or the facsimiles of voter’s signatures, provided that the method of preparing and displaying the facsimiles complies with law.

(Amended by Stats. 2007, Ch. 508, Sec. 23. Effective January 1, 2008.)



3010

The elections official shall deliver to each qualified applicant:

(a) The ballot for the precinct in which he or she resides. In primary elections this shall also be accompanied by the ballot for the central committee of the party with which the voter is affiliated, if any.

(b) All supplies necessary for the use and return of the ballot.

No officer of this state may make any charge for services rendered to any voter under this chapter.

(Amended by Stats. 1998, Ch. 199, Sec. 5. Effective January 1, 1999.)



3011

(a) The identification envelope shall contain all of the following:

(1) A declaration, under penalty of perjury, stating that the voter resides within the precinct in which he or she is voting and is the person whose name appears on the envelope.

(2) The signature of the voter.

(3) The residence address of the voter as shown on the affidavit of registration.

(4) The date of signing.

(5) A notice that the envelope contains an official ballot and is to be opened only by the canvassing board.

(6) A warning plainly stamped or printed on it that voting twice constitutes a crime.

(7) A warning plainly stamped or printed on it that the voter must sign the envelope in his or her own handwriting in order for the ballot to be counted.

(8) A statement that the voter has neither applied, nor intends to apply, for a vote by mail voter’s ballot from any other jurisdiction for the same election.

(9) The name of the person authorized by the voter to return the vote by mail ballot pursuant to Section 3017.

(10) The relationship to the voter of the person authorized to return the vote by mail ballot.

(11) The signature of the person authorized to return the vote by mail ballot.

(b) Except at a primary election for partisan office, and notwithstanding any other provision of law, the vote by mail voter’s party affiliation may not be stamped or printed on the identification envelope.

(Amended by Stats. 2007, Ch. 508, Sec. 24. Effective January 1, 2008.)



3012

Whenever the elections official is required to mail a vote by mail voter’s ballot to any elector and the address to which the ballot is to be mailed is a point outside the territorial limits of the United States, the elections official shall mail the vote by mail voter’s ballot to the elector by airmail and, if under any law of the United States official election ballots may be mailed without the payment of postage, the elections official shall so mail them.

(Amended by Stats. 2007, Ch. 508, Sec. 25. Effective January 1, 2008.)



3013

Upon delivering or mailing a vote by mail voter’s ballot, the elections official shall enter on the application of the vote by mail voter, or on the affidavit of registration, the type of ballot and the date of delivering or mailing. Before the election the elections official shall send to the inspector of each precinct in his or her county or city a list of the voters in that precinct applying for and receiving ballots under the provisions of this chapter.

(Amended by Stats. 2007, Ch. 508, Sec. 26. Effective January 1, 2008.)



3014

The elections official shall send a second vote by mail voter ballot to any voter upon receipt of a statement under penalty of perjury that the voter has failed to receive, lost, or destroyed his or her original ballot.

The elections official shall keep a record of each vote by mail voter ballot sent to and received from a voter and shall verify, prior to counting any duplicate ballot, that the voter has not attempted to vote twice. If it is determined that a voter has attempted to vote twice, both ballots shall be void.

(Amended by Stats. 2007, Ch. 508, Sec. 27. Effective January 1, 2008.)



3015

Vote by mail voters who return to their home precincts on election day may vote only if they surrender their vote by mail voter ballots to the inspector of the precinct board.

The precinct board shall return the unused vote by mail voters’ ballots to the elections official in an envelope designated for this purpose.

(Amended by Stats. 2007, Ch. 508, Sec. 28. Effective January 1, 2008.)



3016

Any vote by mail voter who is unable to surrender his or her vote by mail voter’s ballot within the meaning of Section 3015 shall be issued a provisional ballot in accordance with Section 14310.

(Amended by Stats. 2007, Ch. 508, Sec. 29. Effective January 1, 2008.)



3017

(a) All vote by mail ballots cast under this division shall be voted on or before the day of the election. After marking the ballot, the vote by mail voter shall do either of the following: (1) return the ballot by mail or in person to the elections official from whom it came or (2) return the ballot in person to a member of a precinct board at a polling place within the jurisdiction. However, a vote by mail voter who is unable to return the ballot may designate his or her spouse, child, parent, grandparent, grandchild, brother, sister, or a person residing in the same household as the vote by mail voter to return the ballot to the elections official from whom it came or to the precinct board at a polling place within the jurisdiction. The ballot must, however, be received by either the elections official from whom it came or the precinct board before the close of the polls on election day.

(b) The elections official shall establish procedures to ensure the secrecy of a ballot returned to a precinct polling place and the security, confidentiality, and integrity of any personal information collected, stored, or otherwise used pursuant to this section.

(c) On or before March 1, 2008, the elections official shall establish procedures to track and confirm the receipt of voted vote by mail ballots and to make this information available by means of online access using the county’s elections division Internet Web site. If the county does not have an elections division Internet Web site, the elections official shall establish a toll-free telephone number that may be used to confirm the date a voted vote by mail ballot was received.

(d) The provisions of this section are mandatory, not directory, and a ballot shall not be counted if it is not delivered in compliance with this section.

(e) Notwithstanding subdivision (a), a vote by mail voter’s ballot shall not be returned by a paid or volunteer worker of a general purpose committee, controlled committee, independent expenditure committee, political party, candidate’s campaign committee, or any other group or organization at whose behest the individual designated to return the ballot is performing a service. However, this subdivision does not apply to a candidate or a candidate’s spouse.

(Amended by Stats. 2012, Ch. 501, Sec. 1. Effective January 1, 2013.)



3018

(a) Any voter using a vote by mail ballot may, prior to the close of the polls on election day, vote the ballot at the office of the elections official. The voter shall vote the ballot in the presence of an officer of the elections official or in a voting booth, at the discretion of the elections official, but in no case may his or her vote be observed. Where direct recording electronic voting systems, as defined in subdivision (b) of Section 19271, are used the elections official shall provide sufficient direct recording electronic voting systems to include all ballot types in the election.

(b) For purposes of this section, the office of an elections official may include satellite locations. Notice of the satellite locations shall be made by the elections official by the issuance of a general news release, issued not later than 14 days prior to voting at the satellite location, except that in a county with a declared emergency or disaster, notice shall be made not later than 48 hours prior to voting at the satellite location. The news release shall set forth the following information:

(1) The satellite location or locations.

(2) The dates and hours the satellite location or locations will be open.

(3) A telephone number that voters may use to obtain information regarding vote by mail ballots and the satellite locations.

(c) Vote by mail ballots voted at a satellite location pursuant to this section shall be placed in a vote by mail voter identification envelope to be completed by the voter pursuant to Section 3011. However, if the elections official provides sufficient direct recording electronic voting systems such that all ballot types in the election may be cast, the vote by mail ballot may be cast on a direct recording electronic voting system.

(Amended by Stats. 2014, Ch. 911, Sec. 2. Effective January 1, 2015.)



3019

(a) Upon receipt of a vote by mail ballot, the elections official shall compare the signature on the identification envelope with either of the following to determine whether the signatures compare:

(1) The signature appearing on the voter’s affidavit of registration or any previous affidavit of registration of the voter.

(2) The signature appearing on a form issued by an elections official that contains the voter’s signature, that is part of the voter’s registration record, and that the elections official has determined compares with the signature on the voter’s affidavit of registration or any previous affidavit of registration of the voter. The elections official may make this determination by reviewing a series of signatures appearing on official forms in the voter’s registration record that have been determined to compare, that demonstrates the progression of the voter’s signature, and makes evident that the signature on the identification envelope is that of the voter.

(b) In comparing signatures pursuant to subdivision (a), the elections official may use the duplicate file of affidavits of registered voters or facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles complies with the law.

(c) (1) If upon conducting the comparison of signatures pursuant to subdivision (a) the elections official determines that the signatures compare, he or she shall deposit the ballot, still in the identification envelope, in a ballot container in his or her office.

(2) If upon conducting the comparison of signatures pursuant to subdivision (a) the elections official determines that the signatures do not compare, the identification envelope shall not be opened and the ballot shall not be counted. The cause of the rejection shall be written on the face of the identification envelope.

(d) The variation of a signature caused by the substitution of initials for the first or middle name, or both, shall not be grounds for the elections official to determine that the signatures do not compare.

(e) In comparing signatures pursuant to this section, an elections official is authorized to use signature verification technology. If signature verification technology determines the signatures do not compare, the elections official shall not reject the ballot unless he or she visually examines the signatures and verifies that the signatures do not compare.

(f) A ballot shall not be removed from its identification envelope until the time for processing ballots. A ballot shall not be rejected for cause after the identification envelope has been opened.

(Amended by Stats. 2014, Ch. 906, Sec. 1. Effective January 1, 2015.)



3019.5

(a) A county elections official shall establish a free access system that allows a vote by mail voter to learn whether his or her vote by mail ballot was counted and, if not, the reason why the ballot was not counted. For each election, the elections official shall make the free access system available to a vote by mail voter upon completion of the official canvass and for 30 days thereafter.

(b) For purposes of establishing the free access system for vote by mail ballots required by subdivision (a), a county elections official may use the free access system for provisional ballots established by the county pursuant to Section 302 of the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15482).

(c) If a county elections official elects not to mail a sample ballot to a voter pursuant to Section 13305, the elections official shall use any savings achieved to offset the costs associated with establishing the free access system for vote by mail ballots required by subdivision (a).

(Added by Stats. 2013, Ch. 280, Sec. 1. Effective January 1, 2014.)



3020

(a) All vote by mail ballots cast under this division shall be received by the elections official from whom they were obtained or by the precinct board no later than the close of the polls on election day.

(b) Notwithstanding subdivision (a), any vote by mail ballot cast under this division shall be timely cast if it is received by the voter’s elections official via the United States Postal Service or a bona fide private mail delivery company no later than three days after election day and either of the following is satisfied:

(1) The ballot is postmarked on or before election day or is time stamped or date stamped by a bona fide private mail delivery company on or before election day.

(2) If the ballot has no postmark, a postmark with no date, or an illegible postmark, the vote by mail ballot identification envelope is date stamped by the elections official upon receipt of the vote by mail ballot from the United States Postal Service or a bona fide private mail delivery company, and is signed and dated pursuant to Section 3011 on or before election day.

(Amended by Stats. 2014, Ch. 618, Sec. 1. Effective January 1, 2015.)



3021

After the close of the period for requesting vote by mail voter ballots by mail any voter unable to go to the polls because of illness or disability resulting in his or her confinement in a hospital, sanatorium, nursing home, or place of residence, or any voter unable because of a physical handicap to go to his or her polling place or because of that handicap is unable to vote at his or her polling place due to existing architectural barriers at his or her polling place denying him or her physical access to the polling place, voting booth, or voting apparatus or machinery, or any voter unable to go to his or her polling place because of conditions resulting in his or her absence from the precinct on election day may request in a written statement, signed under penalty of perjury that a ballot be delivered to him or her. This written statement shall not be required if the vote by mail ballot is voted in the office of the elections official as defined by subdivision (b) of Section 3018, at the time of the request. This ballot shall be delivered by the elections official to any authorized representative of the voter who presents this written statement to the elections official.

Before delivering the ballot the elections official may compare the signature on the request with the signature on the voter’s affidavit of registration, but in any event, the signature shall be compared before the vote by mail ballot is canvassed.

The voter shall mark the ballot, place it in the identification envelope, fill out and sign the envelope and return the ballot, personally or through the authorized representative, to either the elections official or any polling place within the jurisdiction.

These ballots shall be processed and counted in the same manner as other vote by mail ballots.

(Amended by Stats. 2007, Ch. 508, Sec. 34. Effective January 1, 2008.)



3021.5

(a) Upon the declaration of an out-of-state emergency by the Governor and the issuance of an executive order authorizing an out-of-state emergency worker to cast a ballot outside of his or her home precinct, a county elections official shall, upon request of an out-of-state emergency worker pursuant to this chapter, issue a vote by mail ballot to the out-of-state emergency worker using a process to be determined by that elections official. The process shall include all of the following:

(1) Authorization for an out-of-state emergency worker to request a vote by mail ballot after the close of the vote by mail ballot application period specified in Section 3001.

(2) Authorization for a vote by mail ballot and accompanying voting materials to be sent to an out-of-state emergency worker by mail, facsimile transmission, or electronic transmission, as requested by the out-of-state emergency worker. An elections official may use reasonable facsimiles of the sample ballots sent to voters as vote by mail ballots.

(3) A requirement that an out-of-state emergency worker mark the vote by mail ballot provided to him or her, place it in the vote by mail ballot identification envelope, and return the vote by mail ballot to the elections official from whom it was obtained. If no identification envelope is provided, the envelope used to return the vote by mail ballot to the elections official shall include the information required by subdivision (a) of Section 3011 and a statement signed under penalty of perjury that the voter is an out-of-state emergency worker.

(b) In order to be counted, a vote by mail ballot cast pursuant to this section shall be received in compliance with Section 3020.

(c) An elections official shall receive and canvass vote by mail ballots cast pursuant to this section by the same procedure as for all other vote by mail ballots cast pursuant to this chapter.

(Added by Stats. 2013, Ch. 566, Sec. 3. Effective January 1, 2014.)



3022

The elections official shall include with the sample ballot an application for a vote by mail ballot.

(Amended by Stats. 2007, Ch. 508, Sec. 35. Effective January 1, 2008.)



3023

Each ballot that is delivered pursuant to this chapter shall be accompanied by a ballot pamphlet, unless the voter has already been provided a ballot pamphlet.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



3024

The cost to administer vote by mail ballots where issues and elective offices related to school districts, as defined by Section 17519 of the Government Code, are included on a ballot election with noneducation issues and elective offices shall not be fully or partially prorated to a school district. The Commission on State Mandates shall delete school districts, county boards of education, and community college districts from the list of eligible claimants in the Parameters and Guidelines for the Absentee Ballot Mandates.

(Amended by Stats. 2007, Ch. 508, Sec. 36. Effective January 1, 2008.)






CHAPTER 2 - Military and Overseas Voters Application and Voting Procedures

3101

(a) The Secretary of State shall see that this chapter is enforced pursuant to Section 12172.5 of the Government Code.

(b) The Secretary of State shall make available to any person who qualifies as a military or overseas voter information regarding voter registration procedures for military or overseas voters and procedures for casting ballots by military or overseas voters.

(c) The elections official for each district shall ensure that his or her jurisdiction has available a system that would allow a military or overseas voter to electronically request and receive a vote by mail application, an unvoted ballot, and other information pursuant to this chapter.

(d) The Secretary of State shall develop standardized military or overseas voter voting materials as required by this chapter.

(e) The Secretary of State shall prescribe the form and content of a declaration for use by a military or overseas voter to swear or affirm specific representations pertaining to the voter’s identity, eligibility to vote, and status as a military or overseas voter, and shall further prescribe requirements for the timely and proper completion of a military or overseas voter’s ballot. The declaration shall be based on the declaration prescribed to accompany a federal write-in absentee ballot, as modified to be consistent with this chapter. The elections official for each jurisdiction shall ensure that a form for the execution of the declaration, including an indication of the date of execution of the declaration, is a prominent part of all balloting materials for which the declaration is required.

(Added by Stats. 2012, Ch. 744, Sec. 6. Effective January 1, 2013.)



3102

(a) Any voter who qualifies as a military or overseas voter pursuant to subdivision (b) of Section 300 shall have the right to register for, and to vote by a vote by mail ballot in, any election within the state, including any general, special, or primary election for any federal or statewide office or state ballot measure that is voted on statewide. Any voter who qualifies as a military or overseas voter pursuant to subdivision (b) of Section 300 shall also have the right to register for, and to vote by a vote by mail ballot in, any other election for any office or ballot measure held in the precinct in which he or she was a resident when he or she was last living within the territorial limits of the United States or the District of Columbia, or, for a military or overseas voter qualified pursuant to paragraph (2) of subdivision (b) of Section 321, in any precinct of the state in which his or her parent or legal guardian resided when the parent or legal guardian last lived within the territorial limits of the United States or the District of Columbia.

(b) When a military or overseas voter applies for a vote by mail ballot, the application shall be deemed to be an affidavit of registration and an application for permanent vote by mail status, pursuant to Chapter 3 (commencing with Section 3200). The application shall be completed by the voter and shall contain the voter’s name; the voter’s date of birth; the address of the voter’s residence in the state when the voter was last living within the territorial limits of the United States or the District of Columbia or, if qualified as a military or overseas voter pursuant to paragraph (2) of subdivision (b) of Section 321, the address of the voter’s parent or legal guardian when the parent or legal guardian was last living within the territorial limits of the United States or the District of Columbia; the address to which the ballot is to be sent; the voter’s political party preference or a statement that the voter declines to disclose a political party preference; and the voter’s signature.

(c) If an elections official receives a completed federal postcard application from a person qualified as a military or overseas voter, the application shall be deemed to be an affidavit of registration, an application for a vote by mail ballot, and an application for permanent vote by mail status, pursuant to Chapter 3 (commencing with Section 3200).

(d) If the applicant is not a resident of the county to which he or she has applied, the elections official receiving an application from a military or overseas voter shall forward it immediately to the county in which the applicant resided when he or she was last living within the territorial limits of the United States or the District of Columbia or, for a military or overseas voter qualified pursuant to paragraph (2) of subdivision (b) of Section 321, to the county in which his or her parent or legal guardian resided when the parent or legal guardian last lived within the territorial limits of the United States or the District of Columbia.

(e) An application made pursuant to this section shall be received by the elections official having jurisdiction over the election no later than seven days prior to the date of the election if the application is made solely as an application for a vote by mail ballot. An application made pursuant to this section and deemed to be an affidavit of registration shall be effective only if it is postmarked on or before the 15th day prior to the election.

(Added by renumbering Section 3100 by Stats. 2012, Ch. 744, Sec. 4. Effective January 1, 2013.)



3103

Upon timely receipt of an application received pursuant to Section 3102, the elections official shall examine the application to ascertain that it is properly executed in accordance with this code. If the elections official is satisfied of this fact, the applicant shall be deemed a duly registered voter as of the date appearing on the application to the same extent and with the same effect as though he or she had registered in proper time prior to the election.

(Added by renumbering Section 3101 by Stats. 2012, Ch. 744, Sec. 5. Effective January 1, 2013.)



3104

Applications for the ballots of military or overseas voters shall be received and, except as provided in Section 3106, the ballots shall be received and canvassed, at the same time and under the same procedure as vote by mail ballots, insofar as that procedure is not inconsistent with this chapter.

(Added by renumbering Section 3102 by Stats. 2012, Ch. 744, Sec. 7. Effective January 1, 2013.)



3105

(a) Any application made pursuant to this chapter that is received by the elections official prior to the 60th day before the election shall be kept and processed on or after the 60th day before the election.

(b) (1) The elections official shall send the ballot not earlier than 60 days but not later than 45 days before the election and shall include with the ballot a list of all candidates who have qualified for the ballot and a list of all measures that are to be submitted to the voters and on which the voter is qualified to vote. The voter shall be entitled to write in the name of any specific candidate seeking nomination or election to any office listed on the ballot.

(2) The military or overseas voter may, in the alternative to the ballot provided pursuant to paragraph (1), use a federal write-in absentee ballot to vote in any election in which the military or overseas voter is qualified to vote.

(c) Notwithstanding Section 15341 or any other provision of law, any name written upon a ballot for a particular office pursuant to subdivision (b) shall be counted for the office or nomination, providing the candidate whose name has been written on the ballot has, as of the date of the election, qualified to have his or her name placed on the ballot for the office, or has qualified as a write-in candidate for the office.

(d) Except as provided in Section 3106, the elections official shall receive and canvass military or overseas voter ballots described in this section under the same procedure as vote by mail ballots, insofar as that procedure is not inconsistent with this section.

(e) In the event that a military or overseas voter executes a ballot pursuant to this section and an application for a vote by mail ballot pursuant to Section 3102, the elections official shall process the application and the ballot in accordance with this chapter.

(f) Notwithstanding any other provision of law, a military or overseas voter who qualifies pursuant to this chapter may, by facsimile transmission, register to vote and apply for a ballot pursuant to this section or a vote by mail ballot. Upon request, the elections official shall send the ballot to the qualified military or overseas voter either by mail, facsimile, or electronic transmission, as requested by the voter.

(Added by renumbering Section 3103 by Stats. 2012, Ch. 744, Sec. 8. Effective January 1, 2013.)



3106

(a) A military or overseas voter who is living outside of the territorial limits of the United States or the District of Columbia, or is called for military service within the United States on or after the final date to make application for a vote by mail ballot, may return his or her ballot by facsimile transmission. To be counted, the ballot returned by facsimile transmission shall be received by the voter’s elections official no later than the closing of the polls on election day and shall be accompanied by an identification envelope containing all of the information required by Section 3011 and an oath of voter declaration in substantially the following form:

“OATH OF VOTER

I,, acknowledge that by returning my voted

My residence address is(Street Address) _____ _____ (City) _____ _____ (ZIP Code).

My current mailing address is(Street Address) _____ (City) _____ _____ (ZIP Code).

My email address is _________________. My facsimile transmission
number is _________________.

I am a resident of __________ County, State of California, or am qualified
as an elector pursuant to paragraph (2) of subdivision (b) of Section 321 of
the Elections Code and I have not applied, nor intend to apply, for a vote by
mail ballot from any other jurisdiction for the same election.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Dated this __________ day of ______, 20_____.

(Signature)

(voter)(power of attorney cannot be accepted)

YOUR BALLOT CANNOT BE COUNTED UNLESS YOU SIGN THE
ABOVE OATH AND INCLUDE IT WITH YOUR BALLOT AND
IDENTIFICATION ENVELOPE, ALL OF WHICH ARE RETURNED
BY FACSIMILE TRANSMISSION.”

(b) Notwithstanding the voter’s waiver of the right to a secret ballot, each elections official shall adopt appropriate procedures to protect the secrecy of ballots returned by facsimile transmission.

(c) Upon receipt of a ballot returned by facsimile transmission, the elections official shall determine the voter’s eligibility to vote by comparing the signature on the return information with the signature on the voter’s affidavit of registration or any signature permitted for comparison under Section 3019. The ballot shall be duplicated and all materials preserved according to procedures set forth in this code.

(d) Notwithstanding subdivision (a), a military or overseas voter who is permitted to return his or her ballot by facsimile transmission is, nonetheless, encouraged to return his or her ballot by mail or in person if possible. A military or overseas voter should return a ballot by facsimile transmission only if doing so is necessary for the ballot to be received before the close of polls on election day.

(Amended by Stats. 2013, Ch. 271, Sec. 3. Effective January 1, 2014.)



3107

When the application is received by an elections official, other than a county elections official, the elections official receiving it shall, after the election, transmit it to the county elections official who, if the application is not subject to rejection, shall file the original. If an application is rejected, it shall be returned to the applicant with the reason for rejection endorsed on it, together with a new blank application.

(Added by renumbering Section 3106 by Stats. 2012, Ch. 744, Sec. 11. Effective January 1, 2013.)



3108

If a military or overseas voter who is qualified pursuant to paragraph (1) of subdivision (b) of Section 300 is released from service after the closing date of registration for an election and has returned to the county of his or her residence and is not a registered voter, he or she may apply in person to the elections official for permission to register. If the elector furnishes documentary proof of release from service after the closing date of registration for the election, the elections official shall allow him or her to be registered and to vote in the election. On or before the day of election the elections official shall deliver to the precinct board a list of military or overseas voters registered under this section.

(Added by renumbering Section 3107 by Stats. 2012, Ch. 744, Sec. 12. Effective January 1, 2013.)



3109

If any military or overseas voter to whom a vote by mail ballot has been mailed and which ballot has not been voted by him or her returns to the county in which he or she is registered, or for a military or overseas voter qualified pursuant to paragraph (2) of subdivision (b) of Section 321, to the county in which the applicant’s parent or legal guardian resided when the parent or legal guardian last lived within the territorial limits of the United States or the District of Columbia on or before election day, he or she may apply for a second vote by mail ballot pursuant to Section 3014. The elections official shall require him or her to sign an authorization to cancel the vote by mail ballot previously issued when it is returned to the county elections official. The elections official shall then issue another vote by mail ballot to the voter, or the elections official shall certify to the precinct board that the voter is eligible to vote in the precinct polling place of his or her residence.

(Added by renumbering Section 3108 by Stats. 2012, Ch. 744, Sec. 13. Effective January 1, 2013.)



3110

If any military or overseas voter returns to the county of his or her residence, or for a military or overseas voter qualified pursuant to paragraph (2) of subdivision (b) of Section 321, to the county in which the applicant’s parent or legal guardian resided when the parent or legal guardian last lived within the territorial limits of the United States or the District of Columbia, after the final day for making application for a vote by mail ballot, he or she may appear before the elections official and make application for registration, vote by mail ballot, or both. The elections official shall register the voter, if he or she is not registered, and deliver to him or her a vote by mail ballot which may be voted in the elections official’s office or voted outside the elections official’s office on or before the close of the polls on the day of election and returned as are other vote by mail ballots.

(Added by renumbering Section 3109 by Stats. 2012, Ch. 744, Sec. 14. Effective January 1, 2013.)



3111

If a military or overseas voter is unable to appear at his or her polling place because of being recalled to service after the final day for making application for a vote by mail ballot, but before 5 p.m. on the day before the day of election, he or she may appear before the elections official in the county in which the military or overseas voter is registered or, if within the state, in the county in which he or she is recalled to service and make application for a vote by mail ballot, which may be submitted by facsimile, or by electronic mail or online transmission if the elections official makes the transmission option available. The elections official shall deliver to him or her a vote by mail ballot which may be voted in the elections official’s office or voted outside the elections official’s office on or before the close of the polls on the day of election and returned as are other vote by mail ballots. To be counted, the ballot shall be returned to the elections official’s office in person, by facsimile transmission, or by an authorized person on or before the close of the polls on the day of the election. If the military or overseas voter appears in the county in which he or she is recalled to service, rather than the county to which he or she is registered, the elections official shall coordinate with the elections official in the county in which the military or overseas voter is registered to provide the ballot that contains the appropriate measures and races for the precinct in which the military or overseas voter is registered.

(Amended by Stats. 2013, Ch. 76, Sec. 56. Effective January 1, 2014.)



3112

Whenever by any statute of the United States, provision is made for vote by mail, an application for a vote by mail ballot made under that law may be given the same effect as an application for a vote by mail ballot made under this code.

If, by any federal statute, provision is made for the transmission of applications for vote by mail status to the Secretary of State, he or she shall transmit the applications to the county elections official of the county in which the applicant claims residence, or for a military or overseas voter qualified pursuant to paragraph (2) of subdivision (b) of Section 321, to the county in which the applicant’s parent or legal guardian resided when the parent or legal guardian last lived within the territorial limits of the United States or the District of Columbia.

(Added by renumbering Section 3111 by Stats. 2012, Ch. 744, Sec. 16. Effective January 1, 2013.)



3113

If by any act of Congress which is now or may become effective during the effective period of this section, provision is made for voting by military or overseas voters, that act shall control and be superior to any conflicting provisions of this code, and all state, county, municipal, and district officers who are charged with the performance of duties with reference to the election laws of this state shall perform the duties and discharge the obligations placed upon them by that act of Congress. It is the purpose and intent of this section that full effect shall be given to ballots cast by military or overseas voters under federal statutes in order that no person shall be deprived of his or her vote by virtue of having cast his or her ballot under any federal statute rather than under the laws of this state.

(Added by renumbering Section 3112 by Stats. 2012, Ch. 744, Sec. 17. Effective January 1, 2013.)



3114

(a) For an election for which this state has not received a waiver pursuant to the Military and Overseas Voter Empowerment Act (42 U.S.C. Sec. 1973ff et seq.), not sooner than 60 days but not later than 45 days before the election, the elections official shall transmit a ballot and balloting materials to each military or overseas voter who by that date submits a valid ballot application pursuant to Section 3102.

(b) If a valid ballot application from a military or overseas voter arrives after the 45th day before the election, the elections official charged with distributing a ballot and balloting materials to that voter shall transmit them to the voter as soon as practicable after the application arrives.

(Amended by Stats. 2013, Ch. 560, Sec. 3. Effective January 1, 2014.)



3116

A military or overseas voter may use a federal write-in absentee ballot to vote for all offices and ballot measures described in subdivision (a) of Section 3102.

(Added by Stats. 2012, Ch. 744, Sec. 19. Effective January 1, 2013.)



3117

A valid ballot cast shall be counted if it is received by the elections official in accordance with Section 3020.

(Amended by Stats. 2014, Ch. 618, Sec. 2. Effective January 1, 2015.)



3118

The elections official shall include with the ballot a declaration to be signed by the military or overseas voter that a material misstatement of fact in completing the ballot may be grounds for a conviction of perjury under the laws of this state or the United States.

(Added by Stats. 2012, Ch. 744, Sec. 21. Effective January 1, 2013.)



3119

Elections officials shall implement an electronic free access system by which a military or overseas voter may determine by telephone, electronic mail, or Internet whether the military or overseas voter’s ballot has been received.

(Added by Stats. 2012, Ch. 744, Sec. 22. Effective January 1, 2013.)



3120

The elections official shall request an electronic mail address from each military or overseas voter who registers to vote. A military or overseas voter who provides an electronic mail address may request that his or her application for a ballot be considered a standing request for electronic delivery of a ballot for all elections conducted in the jurisdiction in which he or she is eligible to vote. An elections official shall provide for electronic delivery of a ballot to a military or overseas voter who makes a standing request for all elections conducted in the jurisdiction in which he or she is eligible to vote.

(Amended by Stats. 2014, Ch. 649, Sec. 1. Effective January 1, 2015.)



3121

(a) As soon as practicable before an election, each elections official shall publish on his or her Internet Web site a list of all of the ballot measures and federal, state, and local offices that, as of that date, the elections official expects to be on the ballot on the date of the election. The list shall also contain specific instructions for how a voter is to indicate on a federal write-in absentee ballot the voter’s choice for each office to be filled and for each ballot measure to be contested.

(b) A military or overseas voter may request a copy of the list described in subdivision (a). The elections official shall send the list to the voter by facsimile, electronic mail, or regular mail, as the voter requests.

(c) Not later than 60 days before a regularly scheduled election and as soon as practicable before a special election, the elections official shall update on his or her Internet Web site the list described in subdivision (a) with the certified candidates for each office and certified ballot measures and make the updated list publicly available.

(Added by Stats. 2012, Ch. 744, Sec. 24. Effective January 1, 2013.)



3122

(a) If a military or overseas voter’s mistake or omission in the completion of a document under this chapter does not prevent determining whether a military or overseas voter is eligible to vote, the mistake or omission does not invalidate the document. In a write-in ballot authorized by this chapter, if the intention of the voter is discernible under this state’s uniform definition of what constitutes a vote and the ballot is eligible to be counted pursuant to Sections 3019 and 3106, an abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party shall be accepted as a valid vote.

(b) An authentication, other than the declaration specified in Section 3106 or 3118 or the declaration on the federal postcard application and federal write-in absentee ballot, is not required for execution of a document under this chapter. The declaration and any information in the declaration may be compared with information on file to ascertain the validity of the document.

(Amended by Stats. 2013, Ch. 560, Sec. 4. Effective January 1, 2014.)



3123

A court may issue an injunction or grant other equitable relief appropriate to ensure substantial compliance with, or enforce, this chapter on application by either of the following:

(a) A military or overseas voter.

(b) An elections official in this state.

(Added by Stats. 2012, Ch. 744, Sec. 26. Effective January 1, 2013.)






CHAPTER 3 - Permanent Vote by Mail Application and Procedures

3200

A voter who qualifies under this chapter shall be entitled to become a permanent vote by mail voter.

(Amended by Stats. 2007, Ch. 508, Sec. 50. Effective January 1, 2008.)



3201

Any voter may apply for permanent vote by mail status. Application for permanent vote by mail status shall be made in accordance with Section 3001 or 3102. The voter shall complete an application, which shall be available from the county elections official, and which shall contain all of the following:

(a) The applicant’s name at length.

(b) The applicant’s residence address.

(c) The address where the ballot is to be mailed, if different from the place of residence.

(d) The signature of the applicant.

(Amended by Stats. 2013, Ch. 560, Sec. 5. Effective January 1, 2014.)



3202

In lieu of executing the application set forth in Section 3201, any voter may execute a request for permanent vote by mail status by making a written request to the county elections official requesting the status. If a written request is received by the county elections official and it contains the information set forth in Section 3201, the elections official shall process that application in the manner provided in Section 3203.

(Amended by Stats. 2007, Ch. 508, Sec. 52. Effective January 1, 2008.)



3203

(a) Upon receipt of an application for permanent vote by mail status, the county elections official shall process the application in the same manner as an application for a vote by mail ballot, or, in the case of an application made pursuant to Section 3102, in the same manner as an application for a special absent voter ballot or overseas ballot.

(b) In addition to processing applications in accordance with Chapter 1 (commencing with Section 3000), if it is determined that the applicant is a registered voter, the county elections official shall do the following:

(1) Place the voter’s name upon a list of those to whom a vote by mail ballot is sent each time there is an election within their precinct.

(2) Include in all vote by mail mailings to the voter an explanation of the vote by mail procedure and an explanation of Section 3206.

(3) Maintain a copy of the vote by mail ballot list on file open to public inspection for election and governmental purposes.

(Amended by Stats. 2013, Ch. 560, Sec. 6. Effective January 1, 2014.)



3204

The county elections official shall send a copy of the list of all voters who qualify as permanent vote by mail voters to each city elections official or district elections official charged with the duty of conducting an election within the county. The list shall be sent by the sixth day before an election.

(Amended by Stats. 2007, Ch. 508, Sec. 54. Effective January 1, 2008.)



3205

(a) Vote by mail ballots mailed to, and received from, voters on the permanent vote by mail voter list are subject to the same deadlines and shall be processed and counted in the same manner as all other vote by mail ballots.

(b) Prior to each partisan primary election, county elections officials shall mail to every voter who has declined to disclose a preference for a political party whose name appears on the permanent vote by mail voter list a notice and application regarding voting in the primary election. The notice shall inform the voter that he or she may request a vote by mail ballot for a particular political party for the primary election, if that political party adopted a party rule, duly noticed to the Secretary of State, authorizing these voters to vote in their primary. The notice shall also contain a toll-free telephone number, established by the Secretary of State, that the voter may call to access information regarding which political parties have adopted such a rule. The application shall contain a checkoff box with a conspicuously printed statement that reads substantially similar to the following: “I have declined to disclose a preference for a qualified political party. However, for this primary election only, I request a vote by mail ballot for the ____ Party.” The name of the political party shall be personally affixed by the voter.

(Amended by Stats. 2012, Ch. 3, Sec. 10. Effective February 10, 2012.)



3206

A voter whose name appears on the permanent vote by mail voter list shall remain on the list and shall be mailed a vote by mail ballot for each election conducted within the precinct in which he or she is eligible to vote. If the voter fails to return an executed vote by mail ballot in four consecutive statewide general elections in accordance with Section 3017, the voter’s name shall be deleted from the list.

(Amended by Stats. 2012, Ch. 162, Sec. 46. Effective January 1, 2013.)






CHAPTER 5 - New Residents Application and Voting Procedures

3400

Registration for new residents shall be in progress beginning with the 14th day prior to an election and ending on the seventh day prior to election day.

This registration must be executed in the county elections office and the new resident shall vote a new resident’s ballot in that office.

(Amended by Stats. 2004, Ch. 592, Sec. 4. Effective January 1, 2005.)



3402

The Secretary of State shall have blank affidavits of registration prepared for new residents that contain the information required in Section 2157. The affidavit shall be the same as the regular affidavit of registration except that it shall have a removable portion with the caption “new resident.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



3403

The envelope into which a new resident is to place the ballot shall bear upon its face the name and official title of the county elections official and upon the other side a printed affidavit in substantially the following form:

State of California

County of

⎱
⎰

ss.

I, ________, declare that I am a citizen of the United States, that on the day of the next election for federal offices shall be at least 18 years of age, a resident of this state prior to the election, and am a resident of the City or Town of ________, County of ________, State of California; I have not voted, nor shall I cast a vote on a ballot from the state from which I have removed.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

_____ (Date) _____

_____ (Signature) _____

_____ (Residence address) _____

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



3404

The new resident shall mark the ballot, place it in the identification envelope, and fill out and sign the declaration printed on the identification envelope.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



3405

The ballots of new residents shall be received and canvassed at the same time and under the same procedure as vote by mail voter ballots, insofar as that procedure is not inconsistent with this chapter.

(Amended by Stats. 2007, Ch. 508, Sec. 65. Effective January 1, 2008.)



3408

The county elections official shall keep open to public inspection a list showing the names and addresses of all persons who have voted as new residents.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 6 - New Citizens Application and Voting Procedures

3500

A new citizen is eligible to register and vote at the office of, or at another location designated by, the county elections official at any time beginning on the 14th day before an election and ending at the close of polls on the election day following the date on which that person became a citizen.

(Amended by Stats. 2011, Ch. 186, Sec. 2. Effective January 1, 2012.)



3501

A new citizen registering to vote after the close of registration shall provide the county elections official with proof of citizenship prior to voting, and shall declare that he or she has established residency in California. Upon receipt of proof of citizenship and California residency, the county elections official shall instate the affiant as a registered voter and include his or her affidavit of registration in the permanent file of affidavits.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



3502

The ballots of new citizens shall be received and canvassed at the same time and under the same procedure as vote by mail voter ballots, insofar as that procedure is not inconsistent with this chapter.

(Amended by Stats. 2007, Ch. 508, Sec. 66. Effective January 1, 2008.)



3503

The county elections official shall keep open to public inspection a list of all persons who have registered as new citizens.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









DIVISION 4 - MAIL BALLOT ELECTIONS

CHAPTER 1 - Conditions for Mail Ballot Election

4000

A local, special, or consolidated election may be conducted wholly by mail provided that all of the following conditions apply:

(a) The governing body of the local agency authorizes the use of mailed ballots for the election.

(b) The election is held on an established mailed ballot election date pursuant to Section 1500.

(c) The election is one of the following:

(1) An election in which no more than 1,000 registered voters are eligible to participate.

(2) An election on a measure or measures restricted to (A) the imposition of special taxes, or (B) expenditure limitation overrides, or (C) both (A) and (B), in a city, county, or special district with 5,000 or less registered voters calculated as of the time of the last report of registration by the county elections official to the Secretary of State.

(3) An election on the issuance of a general obligation water bond in accordance with Section 12944.5 of the Water Code.

(4) An election of the Directors of the Monterey Peninsula Water Management District as authorized in Section 122 of Chapter 527 of the Statutes of 1977, known as the Monterey Peninsula Water Management District Law.

(5) An election of the Aliso Water Management Agency, or its affected member agencies, pursuant to Sections 13416 and 13417 of the Water Code.

(6) An election of the San Jacinto Mountain Area Water Study Agency pursuant to Sections 13416 and 13417 of the Water Code.

(7) An election of the San Lorenzo Valley Water District pursuant to Sections 13416 and 13417 of the Water Code.

(8) An election or assessment ballot proceeding required or authorized by Article XIII C or XIII D of the California Constitution. However, when an assessment ballot proceeding is conducted by mail pursuant to this section, the following rules apply:

(A) The proceeding shall be denominated an “assessment ballot proceeding” rather than an election.

(B) Ballots shall be denominated “assessment ballots.”

(Amended by Stats. 2007, Ch. 286, Sec. 1. Effective January 1, 2008.)



4000.5

(a) Notwithstanding Section 4000 or any other law, as a pilot program, an all-mailed ballot special election or special consolidated election in San Diego County may be conducted to fill a vacancy in a congressional or legislative office if all of the following apply:

(1) The congressional or legislative district lies wholly within San Diego County.

(2) The Board of Supervisors of San Diego County, by resolution, authorizes the use of mailed ballots for the election.

(3) The election does not occur on the same date as a statewide direct primary election, statewide general election, or any other election conducted in an overlapping jurisdiction that is not consolidated and conducted wholly by mail.

(4) (A) If the boundaries of the congressional or legislative district overlap with the boundaries of a city, at least one ballot dropoff location is provided per city and is open during business hours to receive voted ballots beginning not less than seven days before the date of the election.

(B) The number of dropoff locations in unincorporated areas shall be based on the number of unincorporated registered voters divided by 100,000 (rounded to the next whole number) with no less than one location to be selected.

(C) A ballot dropoff location provided for under this section shall consist of a locked ballot box located in a secure public building that meets the accessibility requirements for a polling place.

(5) On at least one Saturday and Sunday on or after the date the county elections official first delivers ballots to voters, the elections official allows any voter to vote the ballot at a satellite location within the congressional or legislative district pursuant to Section 3018. The elections official shall determine the hours of operation for each Saturday and Sunday, provided that the satellite location shall be open to voters for a minimum of six hours on each designated Saturday and Sunday.

(6) (A) At least one polling place is provided per city or the polling places are fixed in a manner so that there is one polling place for every 10,000 registered voters within the congressional or legislative district, as determined on the 88th day prior to the day of the election, whichever results in more polling places. A polling place shall allow a voter to request and vote a ballot between 7 a.m. and 8 p.m. on the day of the election.

(B) The polling places provided under this section shall be established in accordance with the accessibility requirements described in Article 5 (commencing with Section 12280) of Chapter 3 of Division 12, the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15301 et seq.), and the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971 et seq.), and shall, to the extent possible, ensure that access is evenly distributed throughout the congressional or legislative district.

(C) The polling places provided under this section shall be established at accessible locations and shall be equipped with voting units or systems that are accessible to individuals with disabilities and that provide the same opportunity for access and participation as is provided to voters who are not disabled, including the ability to vote privately and independently in accordance with Sections 12280 and 19240.

(D) If a polling place consolidates one or more precincts for which the county elections official is required to recruit precinct board members who are fluent in a language in addition to English pursuant to subdivision (c) of Section 12303 or the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971 et seq.), the elections official shall make reasonable efforts to ensure that the polling place is staffed by precinct board members who speak those languages.

(7) (A) The county elections official delivers to each voter all supplies necessary for the use and return of the mail ballot, including an envelope for the return of the voted mail ballot with postage prepaid.

(B) The county elections official delivers to each voter, with either the sample ballot sent pursuant to Section 13303 or with the voter’s ballot, all of the following:

(i) A notice, translated in all languages required under subdivision (c) of Section 14201 and Section 203 of the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971 et seq.), that informs voters of all of the following:

(I) An all-mailed ballot election is being conducted and each eligible voter will receive a ballot by mail.

(II) The voter may cast a ballot in person at a satellite location provided for under paragraph (5) or at a polling place on election day.

(III) The voter may request the county elections official to send a vote by mail ballot in a language other than English pursuant to Section 203 of the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971 et seq.) or a facsimile copy of the ballot printed in other languages pursuant to Section 14201.

(ii) A list of the ballot dropoff locations, satellite locations, and polling places established pursuant to this section. The list shall also be posted on the Internet Web site of the county elections official.

(iii) A postage-paid postcard that the voter may return to the county elections official for the purpose of requesting a vote by mail ballot in a language other than English.

(8) (A) The county elections official submits to the Secretary of State a voter education and outreach plan to be implemented by the county for any election conducted pursuant to this section. The voter education and outreach plan shall include, but shall not be limited to, all of the following:

(i) One education and outreach meeting that shall include representatives, advocates, and other stakeholders representing each community for which the county is required to provide voting materials and assistance in other languages under subdivision (c) of Section 14201 and the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971 et seq.).

(ii) One education and outreach meeting that shall include representatives from community organizations and individuals that advocate on behalf of, or provide services to, individuals with disabilities.

(iii) At least one bilingual voter education program for each language in which the county is required to provide voting materials and assistance under subdivision (c) of Section 14201 and the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971 et seq.).

(iv) At least one voter education program to increase accessibility for participation of eligible voters with disabilities.

(v) A toll-free voter assistance hotline maintained by the county elections official that shall be operational no later than the date that vote by mail ballots are mailed to voters until 5 p.m. on the day after the special election. The toll-free voter assistance hotline shall provide assistance to voters in all languages in which the county is required to provide voting materials and assistance under subdivision (c) of Section 14201 and the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971 et seq.).

(vi) At least one public service announcement in the media, including newspapers, radio, and television, that serve English-speaking citizens for purposes of informing voters of the upcoming election and promoting the toll-free voter assistance hotline.

(vii) At least one public service announcement in the media, including newspapers, radio, and television, that serve non-English-speaking citizens for each language in which the county is required to provide voting materials and assistance under subdivision (c) of Section 14201 and the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971 et seq.) for purposes of informing voters of the upcoming election and promoting the toll-free voter assistance hotline.

(viii) A voter education social media strategy that is developed in partnership with community organizations and individuals that advocate on behalf of, or provide services to, non-English-speaking individuals and individuals with disabilities.

(B) The voter education and outreach plan shall be posted on the Internet Web site of the Secretary of State and on the Internet Web site of the county elections official.

(b) Except as otherwise provided in this section, the election day procedures shall be conducted in accordance with Division 14 (commencing with Section 14000).

(c) The county elections official may provide, at his or her discretion, additional ballot dropoff locations and polling places for purposes of this section.

(d) The return of voted mail ballots is subject to Sections 3017 and 3020.

(e) (1) If the county conducts a special election pursuant to this section, it may process vote by mail ballot return envelopes beginning 29 days before the election. Processing vote by mail ballot return envelopes may include verifying the voter’s signature on the vote by mail ballot return envelope and updating voter history records.

(2) If the county conducts a special election pursuant to this section, it may start to process vote by mail ballots on the 10th business day before the election. Processing vote by mail ballots includes opening vote by mail ballot return envelopes, removing ballots, duplicating any damaged ballots, and preparing the ballots to be machine read, or machine reading them, but under no circumstances shall a vote count be accessed or released until 8 p.m. on the day of the election.

(f) Results of any vote by mail ballot tabulation or count shall not be released before the close of the polls on the day of the election.

(g) For the sole purpose of reporting the results of an election conducted pursuant to this section, upon completion of the ballot count, the county elections official shall divide the jurisdiction into precincts pursuant to Article 2 (commencing with Section 12220) of Chapter 3 of Division 12 and shall prepare a statement of the results of the election in accordance with Sections 15373 and 15374.

(h) The county elections official shall compile an index, list, or file of all persons who voted in an election conducted pursuant to this section. If the elections official uses data-processing equipment to compile the index, list, or file, he or she shall retain an accurate copy of that index, list, or file in electronic format for a period of 10 years.

(i) (1) If an election is conducted pursuant to this section, San Diego County shall report to the Legislature and to the Secretary of State regarding the success of the election, including, but not limited to, any statistics on the cost to conduct the election; the turnout of different populations, including, but not limited to and to the extent possible, the population categories of race, ethnicity, language preference, age, gender, disability, permanent vote by mail status, and political party affiliation as it relates to the languages required under the federal Voting Rights Act of 1965; the number of ballots that were not counted and the reasons they were rejected; voter fraud; and any other problems that became known to the county during the election or canvass.

(2) Whenever possible, using the criteria set forth in paragraph (1), the report shall compare the election conducted pursuant to this section to similar elections not conducted pursuant to this section in the same jurisdiction or comparable jurisdictions.

(3) Within six months after the date of the election or prior to the date of a subsequent election conducted pursuant to this section, whichever is sooner, San Diego County shall do all of the following with respect to the report required by this subdivision:

(A) Submit the report to the Legislature in compliance with Section 9795 of the Government Code.

(B) Submit the report to the Secretary of State.

(C) Post the report on the Internet Web site of the county elections official.

(j) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 598, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions.)



4001

(a) Notwithstanding Section 4000 or any other law, as a pilot program, elections in San Mateo County and Yolo County may be conducted wholly by mail if all of the following conditions are satisfied:

(1) The governing body of the city, county, or district, by resolution, authorizes the all-mailed ballot election and notifies the Secretary of State of its intent to conduct an all-mailed ballot election at least 88 days prior to the date of the election.

(2) The election does not occur on the same date as a statewide primary or general election or any other election conducted in an overlapping jurisdiction that is not consolidated and conducted wholly by mail pursuant to this section.

(3) The election is not a special election to fill a vacancy in a state office, the Legislature, or Congress.

(4) (A) At least one ballot dropoff location is provided per city or the ballot dropoff locations are fixed in a manner so that the number of residents for each ballot dropoff location does not exceed 100,000 on the 88th day prior to the day of election, whichever results in more dropoff locations. A ballot dropoff location shall be open during business hours to receive voted ballots beginning 28 days before the date of the election and until 8 p.m. on the day of the election.

(B) At least one polling place is provided per city where voters can request a ballot between 7 a.m. and 8 p.m. on the day of the election if they have not received their ballots in the mail or if they need replacement ballots for any other reason.

(C) Upon the request of the city, county, or district, the elections official, at his or her discretion, may provide additional ballot dropoff locations and polling places.

(5) The elections official delivers to each voter all supplies necessary for the use and return of the mail ballot, including an envelope for the return of the voted mail ballot with postage prepaid.

(6) The elections official delivers to each voter, with either the sample ballot sent pursuant to Section 13303 or with the voter’s ballot, a list of the ballot dropoff locations and polling places provided pursuant to paragraph (4), and also posts that list on the Internet Web site of the county elections office.

(7) The return of voted mail ballots is subject to Section 3017.

(8) (A) The polling places provided under this section are at an accessible location and are equipped with voting units or systems that are accessible to individuals with disabilities and that provide the same opportunity for access and participation, including the ability to vote privately and independently.

(B) A ballot dropoff location provided for under this section shall consist of a locked ballot box located in a secure public building that meets the accessibility requirements for a polling place.

(9) Elections in the county conducted pursuant to this section may be held on no more than three different dates.

(b) (1) If the county conducts an all-mailed ballot election pursuant to this section, on or before December 31, 2017, the county shall report to the Legislature and to the Secretary of State regarding the success of the election, including, but not limited to, any statistics on the cost to conduct the election; the turnout of different populations, including, but not limited to, to the extent possible, the population categories of race, ethnicity, age, gender, disability, permanent vote by mail status, and political party affiliation; the number of ballots that are not counted and the reasons they were rejected; voter fraud; and any other problems that become known to the county during the election or canvass.

(2) Whenever possible, using the criteria set forth in paragraph (1), the report of the county shall compare the success of the all-mailed ballot election to similar elections not conducted wholly by mail in the same jurisdiction or comparable jurisdictions.

(3) The report of the county shall be submitted to the Legislature pursuant to Section 9795 of the Government Code within six months after the date of the all-mailed ballot election or prior to the date of any other all-mailed ballot election subject to this section to be conducted in the county, whichever is sooner.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 209, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions.)



4002

Notwithstanding Section 4000, a special district may conduct its elections by mail in accordance with Sections 1500, 4104, 4105, and 4108.

(Amended by Stats. 2005, Ch. 86, Sec. 1. Effective July 19, 2005.)



4003

Notwithstanding any other provision of law, whenever any district has adopted the all-mailed ballot procedure for conducting general district elections pursuant to Section 4104 and any other election is scheduled to be held in territory that is the same or partly the territory of the district on the first Tuesday after the first Monday in November of the odd-numbered year, the district may, by resolution of the governing board, revoke the adoption of the all-mailed ballot procedure and order the general district election consolidated with the other election pursuant to Section 10402.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



4004

(a) “Small city” means a city with a population of 100,000 or less, as determined by the annual city total population rankings by the Demographic Research Unit of the Department of Finance.

(b) “Eligible entity” means a school district or a special district.

(c) Notwithstanding Sections 1500 and 4000, an election in a small city or an eligible entity may be conducted wholly as an all-mail ballot election, subject to the following conditions:

(1) The legislative body of the small city or the governing body of the eligible entity, by resolution, authorizes the use of mailed ballots for the election.

(2) The election is a special election to fill a vacancy in the legislative body or governing body.

(3) The election is not held on the same date as a statewide primary or general election.

(4) The election is not consolidated with any other election.

(5) The return of voted mail ballots is subject to Section 3017.

(Amended by Stats. 2005, Ch. 86, Sec. 2. Effective July 19, 2005.)






CHAPTER 2 - Conduct of Mail Ballot Elections

4100

Except as otherwise provided in this chapter, mail ballot elections shall be conducted in accordance with Chapter 1 (commencing with Section 3000) of Division 3.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



4101

Notwithstanding Sections 13300 and 13303, the elections official shall not commence to mail the combined sample ballot and mail ballot prior to the 29th day before the election and shall complete the mailing by the 10th day before the election.

(Amended by Stats. 2003, Ch. 811, Sec. 5.5. Effective January 1, 2004.)



4102

The elections official may include in the mailings set forth in Section 4101 a printed notice to the voters informing the voters that they may return the voted ballot by certified or registered mail.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



4103

(a) Notwithstanding Section 3020, ballots cast under this chapter shall be returned to the elections official from whom they were obtained no later than 8 p.m. on election day.

(b) Notwithstanding subdivision (a), any vote by mail ballot cast under this chapter shall be timely cast if it is received by the voter’s elections official via the United States Postal Service or a bona fide private mail delivery company no later than three days after election day and either of the following is satisfied:

(1) The ballot is postmarked on or before election day or is time stamped or date stamped by a bona fide private mail delivery company on or before election day.

(2) If the ballot has no postmark, a postmark with no date, or an illegible postmark, the vote by mail ballot identification envelope is date stamped by the elections official upon receipt of the vote by mail ballot from the United States Postal Service or a bona fide private mail delivery company, and is signed and dated pursuant to Section 3011 on or before election day.

(Amended by Stats. 2014, Ch. 618, Sec. 3. Effective January 1, 2015.)



4104

(a) At the first general district election conducted by all-mailed ballot the following question shall be printed on the ballot and boxes shall be provided for the voter to indicate “Yes” or “No”:

“SHALL THE MAILED BALLOT BE USED TO CONDUCT ALL FUTURE GENERAL DISTRICT ELECTIONS?”

(b) If the majority of the voters favor the all-mailed ballot election it shall be adopted as the procedure for conducting future general district elections. If the question is rejected by the voters it may be resubmitted at any subsequent general district election in the manner provided for in Section 4105.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



4105

The question set forth in Section 4104, as to whether an all-mailed ballot election is required to be used in the conduct of all future general district elections, shall be printed on the ballot of any general district election upon (a) the adoption of an appropriate resolution by the governing board, or (b) upon the submission of an initiative petition to the governing board signed by voters not less in number than 10 percent of the voters in the district pursuant to the procedure set forth in Chapter 4 (commencing with Section 9300) of Division 9.

This section shall apply only to those districts in which an election by all-mailed ballots was conducted pursuant to a resolution adopted by the governing board of the district in the manner provided for by Section 4108.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



4106

(a) Notwithstanding any other provision of law to the contrary, a governing board in the County of San Diego may adopt a resolution requiring its general district election to be held on the same day as the statewide direct primary election or the day of the statewide general election.

(b) If an election is held pursuant to subdivision (a), and the election is consolidated with another election, Part 3 (commencing with Section 10400) of Division 10 shall govern the consolidation and, if the county elections official is requested to conduct the election, Section 10002 shall apply to that election.

(c) If, pursuant to subdivision (a), a general district election is held on the same day as a statewide election, those officers whose four-year terms of office would have, prior to the adoption of the resolution, expired on the first Friday in December following the general district election in an odd-numbered year shall, instead, either continue in their offices until no later than the fourth Tuesday after the day of the general district election or, at the option of the governing board, cease to hold office prior to the expiration of their four-year term and upon the qualification of their successors at the time prescribed by the governing board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



4107

(a) Notwithstanding any other provision of law, the governing board of the Marina County Water District in the County of Monterey may adopt a resolution requiring its general district election to be held on the same day as the statewide direct primary election or the day of the statewide general election.

(b) If an election is held pursuant to subdivision (a), and the election is consolidated with another election, Part 3 (commencing with Section 10400) of Division 10 shall govern the consolidation, and, if the county elections official is requested to conduct the election, Section 10002 shall apply to that election.

(c) If, pursuant to subdivision (a), a general district election is held on the same day as a statewide election, those officers whose four-year terms of office would have, prior to the adoption of the resolution, expired on the first Friday in December following the general district election in an odd-numbered year shall, instead, either continue in their offices until no later than the fourth Tuesday after the day of the general district election or, at the option of the governing board, cease to hold office prior to the expiration of their four-year term and upon the qualification of their successors at the time prescribed by the governing board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



4108

Notwithstanding any other provisions of law and regardless of the number of eligible voters within its boundaries a district may, by resolution of its governing board, conduct any election by all-mailed ballots pursuant to Division 4 (commencing with Section 4000).

An election conducted pursuant to this section shall be held on a date prescribed in Section 1500 or on any other date other than an established election date.

(Amended by Stats. 2005, Ch. 86, Sec. 3. Effective July 19, 2005.)









DIVISION 5 - POLITICAL PARTY QUALIFICATIONS

CHAPTER 1 - New Party Qualifications

5000

(a) For purposes of this division, the definition of “party” in Section 338 is applicable.

(b) This chapter shall apply to political bodies and to parties not otherwise provided for in Division 7 (commencing with Section 7050).

(Amended by Stats. 2000, Ch. 1081, Sec. 6. Effective January 1, 2001.)



5001

Whenever a group of electors desires to qualify a new political party meeting the requirements of Section 5100 or 5151, that group shall form a political body by:

(a) Holding a caucus or convention at which temporary officers shall be elected and a party name designated. The designated name shall not be so similar to the name of an existing party so as to mislead the voters, and shall not conflict with that of any existing party or political body that has previously filed notice pursuant to subdivision (b).

(b) Filing formal notice with the Secretary of State that the political body has organized, elected temporary officers, and declared an intent to qualify a political party pursuant to either Section 5100 or 5151, but not both. The notice shall include the names and addresses of the temporary officers of the political body.

(Amended by Stats. 2014, Ch. 71, Sec. 50. Effective January 1, 2015.)



5002

Upon receipt of the notice specified in Section 5001, the Secretary of State shall notify each county elections official of the name of the political body, its intent to qualify as a political party, and whether it intends to qualify for the next primary election or for the next presidential general election.

In preparing the statement of voters and their political affiliations, the county elections officials shall tabulate by political affiliation the affidavits of registration of members of political parties qualified pursuant to Section 5100 or 5151, and political bodies formally declaring an intent to qualify as political parties pursuant to Section 5001. All other affidavits of registration, except those of persons declining to state a political affiliation, shall be tabulated as miscellaneous registrations.

(Amended by Stats. 2013, Ch. 511, Sec. 5. Effective January 1, 2014.)



5003

A political body within the first 70 days after filing the formal notice required by Section 5001 is entitled, upon request to the Secretary of State, to have counted toward its qualification as a political party affidavits of registration in which voters declared affiliation with the political body prior to the date the political body filed the formal notice with the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



5004

(a) If by the 135th day before any primary election, a political body filing notice of its intent to qualify for a primary election pursuant to Section 5001 has not qualified as a political party pursuant to Section 5100, the political body shall be considered to have abandoned its attempt to qualify as a political party and shall be ineligible to participate in the following primary election.

(b) If by the 102nd day before a presidential general election, a political body filing notice of its intent to qualify for a presidential general election pursuant to Section 5001 has not qualified as a political party pursuant to Section 5151, the political body shall be considered to have abandoned its attempt to qualify as a political party and shall be ineligible to participate in the following presidential general election.

(Amended by Stats. 2013, Ch. 511, Sec. 6. Effective January 1, 2014.)



5005

(a) Until otherwise provided for by statute, a political party newly qualified pursuant to Section 5100 shall carry on its activities in accordance with procedures applicable to any other political party that has detailed statutory provisions applicable to its operation as shall be designated by the newly qualified party. The temporary officers of the newly qualified political party elected pursuant to Section 5001 shall file notice of its selection with the Secretary of State not later than 30 days after the political party qualifies.

(b) Until otherwise provided for by statute, a political party newly qualified pursuant to Section 5151 shall carry on its activities in accordance with procedures applicable to any other political party that has detailed statutory provisions applicable to its operation as shall be designated by the newly qualified party, except that the newly qualified party shall not be required to use a primary election to nominate candidates for the offices of President and Vice President of the United States prior to the presidential general election at which the party qualifies to participate, whose names shall appear on the presidential general election ballot. The temporary officers of the newly qualified political party elected pursuant to Section 5001 shall file notice of its selection with the Secretary of State not later than 30 days after the political party qualifies.

(Amended by Stats. 2013, Ch. 511, Sec. 7. Effective January 1, 2014.)



5006

Any political party newly qualifying pursuant to Section 5100 shall conduct its presidential primary election in accordance with procedures applicable to any other political party that has detailed statutory provisions applicable to its presidential primary as shall be designated by the newly qualified party.

If a newly qualified political party has not elected permanent officers, the temporary officers shall notify the Secretary of State of the designated procedures the party has selected for its presidential primary, on or before the 125th day before the presidential primary election.

(Amended by Stats. 1996, Ch. 724, Sec. 4. Effective January 1, 1997.)






CHAPTER 2 - Parties Qualified to Participate in the Primary Election

5100

A party is qualified to participate in a primary election under any of the following conditions:

(a) (1) At the last preceding gubernatorial primary election, the sum of the votes cast for all of the candidates for an office voted on throughout the state who disclosed a preference for that party on the ballot was at least 2 percent of the entire vote of the state for that office.

(2) Notwithstanding paragraph (1), a party may inform the Secretary of State that it declines to have the votes cast for any candidate who has disclosed that party as his or her party preference on the ballot counted toward the 2-percent qualification threshold. If the party wishes to have votes for any candidate not counted in support of its qualification under paragraph (1), the party shall notify the secretary in writing of that candidate’s name by the seventh day prior to the gubernatorial primary election.

(b) On or before the 135th day before a primary election, it appears to the Secretary of State, as a result of examining and totaling the statement of voters and their declared political preference transmitted to him or her by the county elections officials, that voters equal in number to at least 0.33 percent of the total number of voters registered on the 154th day before the primary election have declared their preference for that party.

(c) On or before the 135th day before a primary election, there is filed with the Secretary of State a petition signed by voters, equal in number to at least 10 percent of the entire vote of the state at the last preceding gubernatorial election, declaring that they represent a proposed party, the name of which shall be stated in the petition, which proposed party those voters desire to have participate in that primary election. This petition shall be circulated, signed, and verified, and the signatures of the voters on it shall be certified to and transmitted to the Secretary of State by the county elections officials substantially as provided for initiative petitions. Each page of the petition shall bear a caption in 18-point boldface type, which caption shall be the name of the proposed party followed by the words “Petition to participate in the primary election.”

(Amended by Stats. 2014, Ch. 903, Sec. 1. Effective January 1, 2015.)



5100.5

(a) Upon the occurrence of the gubernatorial election, each party shall have its qualifications reviewed by the Secretary of State. A party that does not meet the standards for qualification set forth in Section 5100 shall be prohibited from participating in any primary election. A party shall maintain its qualification to participate in any subsequent primary election by complying with any of the conditions specified in Section 5100.

(b) A party seeking qualification under provisions of this section and subdivision (b) or (c) of Section 5100 shall file formal notice with the Secretary of State that the party intends to regain qualification.

(c) Unless formal notice as required in subdivision (b) is timely received by the Secretary of State, he or she may have the name of the party omitted from any list, notice, ballot, or other publication containing the names of the parties qualified or seeking qualification that the Secretary of State may cause to be printed or published.

(d) For purposes of subdivision (b) of Section 8001, this section shall only be applicable to a party that has successfully obtained that status for the first time after having been a political body, and shall not apply to a political party that has been disqualified.

(Added by Stats. 2000, Ch. 1081, Sec. 7. Effective January 1, 2001.)



5101

Whenever the registration of any party that qualified in the previous direct primary election falls below one-fifteenth of 1 percent of the total state registration, that party shall not be qualified to participate in the primary election but shall be deemed to have been abandoned by the voters. The Secretary of State shall immediately remove the name of the party from any list, notice, ballot, or other publication containing the names of the parties qualified to participate in the primary election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



5102

No party shall be recognized or qualified to participate in any primary election that either directly or indirectly carries on, advocates, teaches, justifies, aids, or abets the overthrow by any unlawful means of, or that directly or indirectly carries on, advocates, teaches, justifies, aids, or abets a program of sabotage, force and violence, sedition or treason against, the government of the United States or of this state.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 2.5 - Parties Qualified to Participate in the Presidential General Election

5150

This chapter applies to a political body that did not qualify to participate in a presidential primary election pursuant to Section 5100 but nevertheless seeks qualification to participate in the following presidential general election through the nomination of candidates for President and Vice President of the United States by nominating convention, or some means other than a primary election, to appear on the ballot at the presidential general election. For purposes of this chapter, participating in a presidential general election does not include using the general election ballot for the purpose of electing state party or county central committee officers.

(Added by Stats. 2013, Ch. 511, Sec. 8. Effective January 1, 2014.)



5151

A party is qualified to participate in a presidential general election under any of the following conditions:

(a) The party qualified to participate and participated in the presidential primary election preceding the presidential general election pursuant to Section 5100.

(b) (1) At the last preceding gubernatorial primary election, the sum of the votes cast for all of the candidates for an office voted on throughout the state who disclosed a preference for that party on the ballot was at least 2 percent of the entire vote of the state for that office.

(2) Notwithstanding paragraph (1), a party may inform the Secretary of State that it declines to have the votes cast for any candidate who has disclosed that party as his or her party preference on the ballot counted toward the 2-percent qualification threshold. If the party wishes to have votes for any candidate not counted in support of its qualification under paragraph (1), the party shall notify the secretary in writing of that candidate’s name by the seventh day prior to the gubernatorial primary election.

(c) If on or before the 102nd day before a presidential general election, it appears to the Secretary of State, as a result of examining and totaling the statement of voters and their declared political preference transmitted to him or her by the county elections officials, that voters equal in number to at least 0.33 percent of the total number of voters registered on the 123rd day before the presidential general election have declared their preference for that party.

(d) On or before the 135th day before a presidential general election, there is filed with the Secretary of State a petition signed by voters, equal in number to at least 10 percent of the entire vote of the state at the last preceding gubernatorial election, declaring that they represent a proposed party, the name of which shall be stated in the petition, which proposed party those voters desire to have participate in that presidential general election. This petition shall be circulated, signed, and verified, and the signatures of the voters on it shall be certified to and transmitted to the Secretary of State by the county elections officials substantially as provided for initiative petitions. Each page of the petition shall bear a caption in 18-point boldface type, which caption shall be the name of the proposed party followed by the words “Petition to participate in the presidential general election.”

(Amended by Stats. 2014, Ch. 903, Sec. 2. Effective January 1, 2015.)



5152

(a) Upon the occurrence of the gubernatorial election, each party shall have its qualifications reviewed by the Secretary of State. A party that does not meet the standards for qualification set forth in Section 5151 shall be prohibited from participating in the presidential general election. A party shall maintain its qualification to participate in any subsequent presidential general election by complying with any of the conditions specified in Section 5151.

(b) A party seeking qualification under provisions of this section and subdivision (c) or (d) of Section 5151 shall file formal notice with the Secretary of State that the party intends to regain qualification.

(c) Unless formal notice as required in subdivision (b) is timely received by the Secretary of State, he or she may have the name of the party omitted from any list, notice, ballot, or other publication containing the names of the parties qualified or seeking qualification that the Secretary of State may cause to be printed or published.

(d) For purposes of subdivision (b) of Section 8001, this section shall only be applicable to a party that has successfully obtained that status for the first time after having been a political body, and shall not apply to a political party that has been disqualified.

(Added by Stats. 2013, Ch. 511, Sec. 8. Effective January 1, 2014.)



5153

Whenever the registration of any party that qualified in the previous general election falls below one-fifteenth of 1 percent of the total state registration, that party shall not be qualified to participate in a presidential general election but shall be deemed to have been abandoned by the voters. The Secretary of State shall immediately remove the name of the party from any list, notice, ballot, or other publication containing the names of the parties qualified to participate in a presidential general election.

(Added by Stats. 2013, Ch. 511, Sec. 8. Effective January 1, 2014.)



5154

No party shall be recognized or qualified to participate in a presidential general election that either directly or indirectly carries on, advocates, teaches, justifies, aids, or abets the overthrow by any unlawful means of, or that directly or indirectly carries on, advocates, teaches, justifies, aids, or abets a program of sabotage, force and violence, sedition or treason against, the government of the United States or of this state.

(Added by Stats. 2013, Ch. 511, Sec. 8. Effective January 1, 2014.)






CHAPTER 3 - Disqualification of Political Parties

5200

(a) Not less than 123 days before a primary or presidential general election, the Secretary of State shall, with the advice and consent of the Attorney General, determine which parties are disqualified to participate in any primary election under Section 5102 or a presidential general election under Section 5154. If it is proposed to disqualify a party that was qualified to participate in the next preceding direct primary, notice of intention to disqualify shall be served by registered mail on the chairperson of the state central committee of the party, as shown by the records of the Secretary of State. In any event, notice of intention to disqualify shall be given in each county of the state by publication pursuant to Section 6061 of the Government Code. If there is no newspaper of general circulation printed and published in any county, publication shall be made in a newspaper of general circulation printed and published in an adjoining county.

(b) If the party desires a hearing on the notice of intention to disqualify, it shall, within 10 days after service by mail or within 10 days after the last date upon which the notice was published in any county, whichever is later, file an affidavit in the Supreme Court pursuant to Section 13314 setting forth facts showing that the political party is not disqualified to participate in any primary election under Section 5102 or a presidential general election under Section 5154. If the party does not file the affidavit within the time specified, the notice of intention to disqualify shall constitute final disqualification. Before the affidavit is filed, a copy shall be personally served on the Secretary of State. When filed, the matter shall be set for return in not more than 10 days and shall have priority over any other pending cases.

(c) In connection with proceedings in the Supreme Court under this section, the Legislature hereby declares its intent to create a speedy and expeditious method for judicial determination of the vital questions involved, and urges the Supreme Court to accept jurisdiction in any such proceeding. The Legislature further urges that the court instruct any referee before whom the taking of evidence is ordered to report back to the court in sufficient time so that the court’s final order may be made effective on or before the 80th day before the primary or presidential general election.

(Amended by Stats. 2013, Ch. 511, Sec. 9. Effective January 1, 2014.)









DIVISION 6 - PRESIDENTIAL ELECTIONS

PART 1 - PARTISAN PRESIDENTIAL PRIMARIES

CHAPTER 0.5 - General Provisions

6000

All references to a voter’s or candidate’s party “registration” or “affiliation” in this part shall refer to the party preference or lack of party preference disclosed by the voter or candidate in accordance with Sections 2151 and 2152 and subdivision (b) of Section 2154.

(Added by Stats. 2009, Ch. 1, Sec. 13. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)






CHAPTER 1 - Democratic Presidential Primary

ARTICLE 1 - General Provisions

6000a

This chapter shall be known and may be cited as the “Alquist Open Presidential Primary Act.”

(Added by renumbering Section 6000 by Stats. 2009, Ch. 1, Sec. 12. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



6001

This chapter applies to the Democratic Party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6002

(a) This chapter applies both to the selection of delegates and alternates pledged to the candidacy of a particular candidate and to the selection of delegates and alternates not expressing a preference for a particular candidate.

(b) Except as otherwise specified in this chapter, the elements and practices to select delegates and alternates shall be the same as set forth in the standing rules and bylaws of the Democratic National Committee and the Democratic Party of California, including the following:

(1) The form and timeline for any required statement of candidacy for delegate candidates.

(2) The identification of the presidential preference of delegate candidates.

(3) The schedule for, conduct of, and type of districts used to organize, caucuses for the selection of district delegate and alternate candidates.

(4) The selection of delegates and alternates other than those elected based on the results of district caucuses.

(5) The allocation of delegates and alternates to presidential preferences based on the results of the primary election.

(6) Any other goals relating to the composition of the delegation.

(c) The Democratic Party of California shall post any standing rules and bylaws relating to this chapter on its Internet Web site.

(Amended by Stats. 2010, Ch. 190, Sec. 1. Effective January 1, 2011.)



6003

Participation in the delegate selection process in primaries shall be restricted to voters whose affidavits of registration declare the Democratic Party as their party affiliation and any other voter authorized under subdivision (c) of Section 13102.

(Amended by Stats. 2010, Ch. 190, Sec. 2. Effective January 1, 2011.)






ARTICLE 2 - Number and Certification of Delegates and Alternates

6020

(a) The Chairperson of the Democratic State Central Committee shall notify the Secretary of State on or before the 120th day preceding the presidential primary as to the number of delegates and alternates to represent the state in the next national convention of the Democratic Party.

(b) The chairperson shall also notify the Secretary of State at the time prescribed in subdivision (a) as to the type of districts that may be used to select delegates and the number of delegates that may be selected from each district in connection with the presidential primary. The number of delegates and alternates that may be selected from each district shall be based on a formula adopted by the Democratic Party of California in compliance with the standing rules and bylaws of the Democratic National Committee for the national convention where the nominee of the Democratic Party for President of the United States will be selected.

(Amended by Stats. 2010, Ch. 190, Sec. 5. Effective January 1, 2011.)



6023

The notification of the number of delegates and alternate delegates shall be in substantially the following form:

Statement of Number of Delegates and Alternate Delegates to Democratic National Convention and of Number of Delegates and Alternate Delegates to Be Selected from ____ Districts

To the Secretary of State

Sacramento, California

You are hereby notified that the number of delegates and alternate delegates to represent the State of California in the next national convention of the Democratic Party is ____.

You are hereby notified that the number of delegates which may be selected from all ____ districts as a part of the delegation to the national convention of the Democratic Party is as follows:

District No. 1.__ delegates __ alternates.

District No. 2.__ delegates __ alternates.

District No. 3.__ delegates __ alternates.

(Followed by the remaining districts).

You are hereby notified that the categories and number of delegates, other than those selected by ____ districts, are as follows:

Category ____. ____ Delegates. ____ Alternates.

(Followed by the remaining categories and number of delegates and alternates).

Dated this ____ day of ____, 20__.

_____ Chairperson of the State Central Committee of

the Democratic Party.

(Amended by Stats. 2010, Ch. 190, Sec. 7. Effective January 1, 2011.)



6024

If the Chairperson of the Democratic State Central Committee fails to file the notice required by Section 6020 with the Secretary of State, the Secretary of State shall ascertain the total number of delegates from the call for the national convention issued by the Democratic National Committee and shall compute the number of delegates that may be selected from each district based on a formula specified by the Democratic National Committee.

(Amended by Stats. 2010, Ch. 190, Sec. 8. Effective January 1, 2011.)






ARTICLE 3 - Selection of Candidates by the Secretary of State

6040

This article shall apply to the designation of candidates by the Secretary of State for placement only on the presidential primary ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6041

The Secretary of State shall place the name of a candidate upon the presidential primary ballot when he or she has determined that the candidate is generally advocated for or recognized throughout the United States or California as actively seeking the nomination of the Democratic Party for President of the United States. The Secretary of State shall include as criteria for selecting candidates the fact of qualifying for funding under the Federal Elections Campaign Act of 1974, as amended.

Between the 150th day and the 68th day preceding a presidential primary election, the Secretary of State shall publicly announce and distribute to the news media for publication a list of the selected candidates that he or she intends to place on the ballot at the following presidential primary election.

(Amended by Stats. 2010, Ch. 190, Sec. 9. Effective January 1, 2011.)



6042

When the Secretary of State decides to place the name of a candidate on the ballot pursuant to Section 6041, he or she shall notify the candidate that the candidate’s name will appear on the ballot of this state in the presidential primary election.

The secretary shall also notify the candidate that the candidate may withdraw his or her name from the list of recognized candidates by filing with the Secretary of State an affidavit pursuant to Section 6043 no later than the 68th day before the presidential primary election.

(Amended by Stats. 2010, Ch. 190, Sec. 10. Effective January 1, 2011.)



6043

If a selected candidate or an unselected candidate files with the Secretary of State, no later than the time specified in Section 6042, an affidavit stating without qualification that he or she is not now a candidate for the office of President of the United States, and stating that similar documents, also without qualification, have been or will be timely filed, where applicable, with the appropriate public election official in all other states holding open presidential primaries, that candidate’s name shall be omitted from the list of names certified by the Secretary of State to the county elections officials for the ballot and his or her name shall not appear on the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Qualification of Candidates and Uncommitted Delegations

6060

This article shall apply to the qualification for placement on the presidential primary ballot of candidates who are not selected candidates as referred to in Section 6041, and each group, consisting of at least seven voters of the state who are registered as affiliated with the Democratic Party, proposing the selection of delegates expressing no preference for a candidate for President, hereinafter referred to as an “uncommitted delegation.” The additional candidates who qualify under this article shall hereinafter be referred to as unselected candidates.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6061

Any unselected candidate or uncommitted delegation desiring to be placed on the presidential primary ballot shall have nomination papers circulated on behalf of the candidacy. In order to qualify for placement on the presidential primary ballot, the candidate’s or uncommitted delegation’s nomination papers shall be signed by voters registered as affiliated with the Democratic Party equal in number to not less than 1 percent or 500, whichever is fewer, in each congressional district of the number of persons registered as members of the Democratic Party in the report of registration issued by the Secretary of State on the 135th day preceding the presidential primary election.

The unselected candidates or uncommitted delegations shall meet the statewide signature requirements from each congressional district in order to be eligible for placement on the ballot in any one congressional district.

(Amended by Stats. 1998, Ch. 913, Sec. 10. Effective January 1, 1999.)






ARTICLE 5 - Steering Committees

6080

Each candidate who seeks to qualify under Article 4 (commencing with Section 6060) and each group proposing an uncommitted delegation shall appoint a steering committee of seven members and shall appoint one of the members to serve as the chairperson.

(Amended by Stats. 2010, Ch. 190, Sec. 11. Effective January 1, 2011.)



6081

The chairperson of a steering committee, at least 82 days prior to the presidential primary, shall file with the Secretary of State a statement containing the names and addresses of the members of the steering committee.

(Amended by Stats. 1999, Ch. 791, Sec. 6. Effective October 10, 1999.)



6082

Each steering committee shall be responsible for the circulation of nomination papers of candidates who seek to qualify under Article 4 (commencing with Section 6060) and groups proposing uncommitted delegations.

(Amended by Stats. 2010, Ch. 190, Sec. 12. Effective January 1, 2011.)






ARTICLE 6 - Nomination Papers

6101

Nomination papers to be circulated pursuant to Section 6061 shall be prepared, circulated, signed, and verified and shall be left for examination with the county elections official of the county in which they are circulated at least 73 days prior to the presidential primary election.

(Amended by Stats. 2010, Ch. 190, Sec. 16. Effective January 1, 2011.)



6102

Upon the filing of nomination papers pursuant to Section 6061 signed by the required number of voters, the candidate or uncommitted delegation named in the papers shall be eligible to select a delegation for placement on the ballot which shall be voted upon in the presidential primary election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6103

Upon receipt of a sufficient number of signatures for the presidential primary ballot, the Secretary of State shall notify the chairperson of the steering committee of each unselected candidate or uncommitted delegation of that fact and advise him or her that no more signatures will be received.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6104

Each signer of a nomination paper may sign only one paper. Each signer shall print his or her name, indicate his or her place of residence, and declare his or her intention to support the candidate or delegation named on the nomination paper.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6105

Any nomination paper may be presented in sections. Each section shall contain the name of the candidate or chairperson of the steering committee in the case of uncommitted delegations. Each section shall bear the name of the county in which it is circulated. Only voters of the county whose affidavits of registration declare the Democratic Party as their party affiliation are competent to sign.

(Amended by Stats. 2010, Ch. 190, Sec. 17. Effective January 1, 2011.)



6106

Each section shall be prepared with the lines for signatures numbered, and shall have attached the affidavit of the circulator who obtained signatures to it, which shall meet all of the requirements of Section 104. No other affidavit is required. The affidavit of any circulator shall be verified free of charge by any officer authorized to administer oaths.

(Amended by Stats. 2013, Ch. 278, Sec. 3. Effective January 1, 2014.)



6107

A verified nomination paper is prima facie evidence that the signatures are genuine and that the persons signing it are voters, until it is otherwise proved by comparison of the signatures with the affidavits of registration in the office of the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6108

The nomination paper for the presidential primary ballot shall be in substantially the following form:

SECTION OF NOMINATION PAPER SIGNED BY VOTER ON
BEHALF OF A PRESIDENTIAL CANDIDATE OR
UNCOMMITTED DELEGATE

Section _________Page _____

County of ______________. Nomination paper of a candidate or uncommitted delegation for the presidential primary ballot.

State of California

County of

⎱
⎰

ss.

SIGNER’S STATEMENT

I, the undersigned, am a voter of the County of ____, State of California, and am registered as affiliated with the Democratic Party. I hereby nominate ____ for the presidential primary to be held on the ____ day of ____, 20__. I have not signed the nomination paper of any other candidate or uncommitted delegation, and I further declare that I intend to support the candidate or uncommitted delegation named herein.

Number _____ Signature _____ Printed name _____ Residence

1.

2.

3.

etc.

CIRCULATOR’S AFFIDAVIT

I, ____________, solemnly swear (or affirm) all of the following:

1.That I am 18 years of age or older.

2.That my residence address, including street and number, is
.
[If no street or number exists, a designation of my residence adequate to readily ascertain its location is
______________________________________________________________.]

3.That I secured signatures in the County of ____________ to the nomination paper of a candidate or uncommitted delegation for the presidential primary ballot named in the signer’s statement above; that all the signatures on this section of the nomination paper numbered from 1 to ___, inclusive, were made in my presence, and that to the best of my knowledge and belief each signature is the genuine signature of the person whose name it purports to be. The signatures were obtained between ____________, 20___, and ____________, 20____.

(Signed) _____ Circulator _____

Subscribed and sworn to before me this ____ day of ____, 20____.

(SEAL)

_____ Notary Public (or other official) _____

(Amended by Stats. 2013, Ch. 278, Sec. 4. Effective January 1, 2014.)






ARTICLE 7 - Circulators

6122

Circulators may obtain signatures to the nomination paper for which they were appointed at any time between the period of 130 days and 73 days, inclusive, prior to the presidential primary election.

(Amended by Stats. 2010, Ch. 190, Sec. 19. Effective January 1, 2011.)



6123

A county elections official or his or her deputy may not circulate a nomination paper and circulators may not obtain signatures within 100 feet of any election booth or polling place.

(Amended by Stats. 1999, Ch. 790, Sec. 5. Effective January 1, 2000.)






ARTICLE 8 - Arrangement and Examination of Nomination Papers

6140

Each section of a nomination paper, after being verified, shall be returned by the circulator who circulated it to the steering committee, or to its duly authorized representatives. All the sections circulated in any county shall be collected by the steering committee, or its duly authorized representatives, and they shall arrange and leave the sections with the county elections official for examination.

(Amended by Stats. 1999, Ch. 790, Sec. 6. Effective January 1, 2000.)



6141

Prior to filing, the sections of a nomination paper shall be numbered in order.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6142

Nomination papers, properly assembled, may be consolidated and fastened together by counties, but nomination papers signed by voters in different counties shall not be fastened together.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6143

The county elections official shall examine all nomination papers left with him or her for examination and shall disregard and mark “not sufficient” the name of any voter of his or her county which does not appear in the same handwriting on an affidavit of registration in the office of the county elections official. The county elections official shall also disregard and mark “not sufficient” the name of any voter of his or her county who has not stated his or her intention to affiliate with the Democratic Party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6144

Within five days after any nomination papers are left with him or her for examination, the county elections official shall:

(a) Examine and affix to them a certificate reciting that he or she has examined them and stating the number of names which have not been marked “not sufficient.”

(b) Transmit the papers with the certificate of examination to the Secretary of State, who shall file the papers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6145

The county elections official’s certificate to nomination papers shall be in substantially the following form:

Certificate of County Elections Official to Nomination Papers

To the Secretary of State:
I, Elections Official of the County of ____________, hereby certify that I have examined the nomination papers to which this certificate is attached, of the candidate or uncommitted delegation, as the case may be, for purposes of qualifying for placement on the ballot at the ensuing presidential primary, that the number of names which I have not marked “not sufficient” is ______________.
Dated this ____________ day of ____________, 20____.

____________________, County Elections Official

(SEAL)By , Deputy _____

(Amended by Stats. 2010, Ch. 190, Sec. 20. Effective January 1, 2011.)



6146

No filing fee shall be required from any person in order to file nomination papers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 9 - Notification of Qualification from Secretary of State

6160

At least 68 days before a presidential primary, the Secretary of State shall notify each steering committee whether or not it has qualified a candidate or uncommitted delegation for placement on the ballot pursuant to Section 6060.

(Amended by Stats. 2010, Ch. 190, Sec. 21. Effective January 1, 2011.)






ARTICLE 10 - Certified List of Candidates and Uncommitted Delegations, Notice of Election

6180

At least 68 days before a presidential primary election, the Secretary of State shall transmit to each county elections official a certified list containing the name of each candidate who is entitled to be voted for on the ballot at the presidential primary, and the name of each chairperson of a steering committee of an uncommitted delegation who is to be voted for on the same ballot.

The certified list shall be in substantially the following form:

Certified List of Presidential Candidates and Uncommitted Delegations

To the County Elections Official of ________ County:
I, ________, Secretary of State, do hereby certify that the following list contains the name of each person who is entitled to be voted for as a candidate of the Democratic Party at the presidential primary election to be held on the ________ day of ____, 20__, and the name of each chairperson of a steering committee of an uncommitted delegation which is entitled to be voted for on the ballot.

List of Presidential Candidates and Uncommitted Delegations

Linda Adams
Joseph Black
John Reardon
Unpledged delegation
Paul Minor,
Chairperson

Dated at Sacramento, California, this ________ day of ________, 20____.

(SEAL)

_____ Secretary of State _____

(Amended by Stats. 2010, Ch. 190, Sec. 22. Effective January 1, 2011.)






ARTICLE 12 - Canvass of Returns and Certificate of Selection

6220

The Secretary of State shall, not later than the 32nd day after the election, compile and file in his or her office a statement of the canvassed returns filed with him or her by the county elections officials.

The compiled statement shall show for each candidate and uncommitted delegation the total of the votes received, and the votes received in each county.

(Amended by Stats. 2000, Ch. 55, Sec. 2. Effective January 1, 2001.)



6222

No fee shall be required of any person as a condition of receiving a certificate of selection as a delegate or an alternate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 13 - Write-in Candidates

6240

Notwithstanding any other provision of law, a space shall be provided on the presidential primary ballot for a voter to write in the name of a candidate for nomination by the Democratic Party for President of the United States.

(Amended by Stats. 2010, Ch. 190, Sec. 24. Effective January 1, 2011.)



6241

Any person who believes his or her name may be used as a write-in candidate for nomination by the Democratic Party for President of the United States shall, not later than 21 days before the primary election, file for endorsement of his or her write-in candidacy with the Secretary of State, or no votes shall be counted for him or her.

(Amended by Stats. 2010, Ch. 190, Sec. 25. Effective January 1, 2011.)









CHAPTER 2 - Republican Presidential Primary

ARTICLE 1 - General Provisions

6300

(a) This chapter shall be applicable only to the presidential primary ballot of the Republican Party, and qualified parties for which no other provisions apply.

(b) This chapter shall be applicable to the selection of delegates to the Republican Party National Convention to the extent that the constitution, bylaws, and rules of the Republican Party do not provide otherwise. The California Republican Party shall notify the Secretary of State of any material changes in the constitution, bylaws, and rules of the Republican Party relating to the selection of delegates to the Republican Party National Convention.

(Amended by Stats. 1999, Ch. 159, Sec. 1. Effective July 23, 1999.)






ARTICLE 2 - Number and Certification of Delegates

6320

The chairperson of the state central committee shall notify the Secretary of State on or before the 120th day preceding the presidential primary as to the number of delegates to represent the state in the next national convention of his or her party.

(Amended by Stats. 1998, Ch. 913, Sec. 15. Effective January 1, 1999.)



6321

The notification of the number of delegates shall be in substantially the following form:

STATEMENT OF NUMBER OF DELEGATES TO THE
REPUBLICAN PARTY NATIONAL CONVENTION

To the Secretary of State

Sacramento, California

_____

You are hereby notified that the number of delegates to represent the State of California in the next national convention of the Republican Party is ____.

Dated this ________ day of ________, 19__

Chairperson of the State Central Committee
of the Republican Party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6322

If the chairperson of the state central committee fails to file a notice as to the number of delegates, the Secretary of State shall ascertain the number from the call for the national convention issued by the national committee of the party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6323

The Secretary of State shall, on or before the 110th day preceding the presidential primary, certify to the county elections official of each county the number of delegates to be elected by the Republican Party.

(Amended by Stats. 1998, Ch. 913, Sec. 16. Effective January 1, 1999.)






ARTICLE 3 - Selection of Candidates by the Secretary of State

6340

The Secretary of State shall place the name of a candidate upon the Republican presidential primary ballot when the Secretary of State has determined that the candidate is generally recognized throughout the United States or California as a candidate for the nomination of the Republican Party for President of the United States.

On or before the 120th day preceding a presidential primary election the Secretary of State shall publicly announce and distribute to the news media for publication a list of the candidates he or she intends to place on the ballot at the following presidential primary election. Following this announcement he or she may add candidates to his or her selection, but he or she may not delete any candidate whose name appears on the announced list.

(Amended by Stats. 1998, Ch. 913, Sec. 17. Effective January 1, 1999.)



6341

When the Secretary of State decides to place the name of a candidate on the ballot pursuant to Section 6340, he or she shall notify the candidate that his or her name will appear on the ballot of this state in the presidential primary election.

The secretary shall also notify the candidate that he or she may withdraw his or her name from the ballot by filing with the Secretary of State an affidavit pursuant to Section 6342 no later than the 68th day before that election.

(Amended by Stats. 1999, Ch. 312, Sec. 8. Effective January 1, 2000.)



6342

If a selected candidate or a nonselected candidate files with the Secretary of State, no later than the 68th day before the presidential primary, an affidavit stating without qualification that he or she is not now a candidate for the office of President of the United States at the forthcoming presidential primary election, his or her name shall be omitted from the list of names certified by the Secretary of State to the county elections officials for the ballot and his or her name shall not appear on the presidential primary ballot.

(Amended by Stats. 1999, Ch. 312, Sec. 9. Effective January 1, 2000.)



6343

Any unselected candidate desiring to have his or her name placed on the presidential primary ballot shall have nomination papers circulated in his or her behalf. In order to qualify his or her name for placement on the presidential primary ballot, the candidate’s nomination papers shall be signed by voters registered as affiliated with the Republican Party equal in number to not less than 1 percent of the number of persons registered as members of the Republican Party, as reflected in the report of registration issued by the Secretary of State on the 135th day preceding the presidential primary election.

(Amended by Stats. 1998, Ch. 913, Sec. 18. Effective January 1, 1999.)






ARTICLE 4 - Nomination Papers

6360

Nomination papers properly prepared, circulated, signed and verified shall be left, for examination, with the county elections official of the county in which they are circulated, at least 74 days prior to the presidential primary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6361

Each signer of a nomination paper may sign only one paper. He or she shall declare his or her intention to support the candidate for nomination, add his or her place of residence, and give his or her street and number if any.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6362

Any nomination paper may be presented in sections. Each section shall contain the names of the candidate. Each section shall bear the name of the county in which it is circulated. Only voters of the county registered as intending to affiliate with the political party by which the nominations are to be made are competent to sign.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6363

Each section shall be prepared with the lines for signatures numbered, and shall have attached the affidavit of the circulator who obtained signatures to it, which shall meet all of the requirements of Section 104. No other affidavit is required. The affidavit of any circulator shall be verified free of charge by any officer authorized to administer oaths.

(Amended by Stats. 2013, Ch. 278, Sec. 5. Effective January 1, 2014.)



6364

A verified nomination paper is prima facie evidence that the signatures are genuine and that the persons signing it are voters, until it is otherwise proved by comparison of the signatures with the affidavits of registration in the office of the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6365

The nomination paper for a candidate shall be in substantially the following form:

SECTION OF NOMINATION PAPER SIGNED BY VOTER ON
BEHALF OF CANDIDATE

Section ____________Page ____________

County of __________. Nomination paper for ____________ as presidential nominee of the Republican Party.

State of California

County of

⎱
⎰

ss.

SIGNER’S STATEMENT

I, the undersigned, am a voter of the County of ____________, State of California, and am registered as intending to affiliate with the Republican Party. I have not signed the nomination paper of any other candidates for the same office, and further declare that I intend to support the nomination of the candidate named herein at the Republican Party presidential primary to be held on the ____________ day of ____________, 20____.

Number _____ Signature _____ Printed name _____ Residence

1.

2.

3.

etc.

CIRCULATOR’S AFFIDAVIT

I, ________, solemnly swear (or affirm) all of the following:

1.That I am 18 years of age or older.

2.That my residence address, including street and number, is
.
[If no street or number exists, a designation of my residence adequate to readily ascertain its location is
.]

3.That I secured signatures in the County of ________ to the nomination paper of the candidate named in the signer’s statement above as candidate for nomination by the Republican Party at its presidential primary election; that all the signatures on this section of the nomination paper numbered from 1 to ____________, inclusive, were made in my presence, that the signatures were obtained between ____________, 20__, and ____________, 20__, and that to the best of my knowledge and belief each signature is the genuine signature of the person whose name it purports to be.

(Signed) _____ Circulator _____

Subscribed and sworn to before me this ____________ day of ____________, 20 ____.

(SEAL)

Notary Public (or other official)

(Amended by Stats. 2013, Ch. 278, Sec. 6. Effective January 1, 2014.)






ARTICLE 5 - Circulators

6382

Circulators may obtain signatures to the nomination paper of a candidate at any time not more than 104 nor less than 74 days prior to the presidential primary.

(Amended by Stats. 1999, Ch. 790, Sec. 10. Effective January 1, 2000.)



6383

A county elections official or deputy county elections official may not circulate a nomination paper. Circulators may not obtain signatures within 100 feet of any election booth or polling place.

(Amended by Stats. 1999, Ch. 790, Sec. 11. Effective January 1, 2000.)






ARTICLE 6 - Arrangement and Examination of Nomination Papers

6400

Each section of a nomination paper shall be returned by the circulator who circulated it to the candidate or his or her designee. All the sections circulated in any county shall be collected by the candidate or his or her designee and he or she shall arrange and leave the sections with the county elections official for examination.

(Amended by Stats. 1999, Ch. 790, Sec. 12. Effective January 1, 2000.)



6401

Prior to filing, the sections of a nomination paper for a candidate shall be numbered in order.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6402

Nomination papers, properly assembled, may be consolidated and fastened together by counties, but nomination papers signed by voters in different counties shall not be thus fastened together.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6403

The county elections official shall examine all nomination papers left with him or her for examination and shall disregard and mark “not sufficient” the name of any voter of his or her county which does not appear in the same handwriting on an affidavit of registration in the office of the county elections official. He or she shall also disregard and mark “not sufficient” the name of any voter of his or her county who has not stated his or her intention to affiliate with the Republican Party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6404

Within five days after any nomination papers are left with him or her for examination, the county elections official shall:

(a) Examine and affix to them a certificate reciting that he or she has examined them and stating the number of names which have not been marked “not sufficient.”

(b) Transmit the papers with the certificate of examination to the Secretary of State, who shall file the papers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6405

The county elections official’s certificate to nomination papers of a candidate shall be in substantially the following form:

COUNTY ELECTION OFFICIAL’S CERTIFICATE TO NOMINATION
PAPERS OF A CANDIDATE

To the Secretary of State:

I, County Elections Official of the County of _____________, hereby certify that I have examined the nomination papers, to which this certificate is attached, of the candidate for the ensuing presidential primary, and that the number of names which I have not marked “not sufficient” is ______________.

The candidate named in the nomination papers is ______________.

Dated this ____________ day of ____________, 19____.

________________________ , County Elections Official

By____________________ , Deputy

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6406

No filing fee is required from any person to be voted for at a presidential primary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 7 - Canvass of Returns. Certificate of Election

6420

The Secretary of State shall, not later than the 32nd day after the election, compile and file in his or her office a statement of the canvassed returns filed with him or her by the county elections officials.

The compiled statement shall show for each candidate the total of the votes received and the votes received in each county.

(Amended by Stats. 2000, Ch. 55, Sec. 3. Effective January 1, 2001.)



6421

The Secretary of State shall, not later than the 32nd day after the election, issue a certificate of election to the candidate who received the largest vote cast of that party, that person thereby being the party’s presidential nominee candidate from California.

(Amended by Stats. 2000, Ch. 55, Sec. 4. Effective January 1, 2001.)



6422

The Secretary of State shall, not later than the 32nd day after the election, issue a certification to each person selected as a delegate.

(Amended by Stats. 2000, Ch. 55, Sec. 5. Effective January 1, 2001.)






ARTICLE 8 - Write-in Candidates

6440

Notwithstanding any other provision of law, a space shall be provided on the presidential primary ballot for an elector to write in the name of a candidate for President of the United States.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6441

Any person who believes his or her name may be used as a write-in candidate for President of the United States shall, not later than 21 days before the primary election, file his or her endorsement of his or her write-in candidacy with the Secretary of State, or no votes shall be counted for him or her.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6442

Any person who receives, by write-in vote, a plurality of the votes cast for President of the United States shall, within 10 days after the primary election, file a list of delegates to the national convention of his or her political party with the Secretary of State in the manner prescribed in Section 6471.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6443

If the candidate fails to file a list of delegates, the state central committee of the party in whose primary the candidate received the plurality vote shall, within 10 days of the end of the 10-day period required in Section 6442, file a list of delegates with the Secretary of State. The delegation shall go to the convention unpledged to any candidate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 9 - Selection of Delegates

6460

Every candidate whether selected pursuant to Section 6340, or unselected as referred to in Section 6343, who wishes to have a delegation of electors pledged to his or her candidacy in accordance with the result of the presidential preference primary or who wishes to have an official California delegation at the Republican National Convention shall form a delegation in compliance with Section 6461.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6461

(a) The delegation of each candidate shall be composed as follows:

(1) Seventy-eight percent of the delegation, or the nearest whole number thereto which provides for a total number of district delegates equal to at least three times the number of congressional districts within the state, shall be composed of three delegates selected for each congressional district.

(2) The remainder of the delegation shall be composed of delegates selected at large from throughout the state.

The names of the persons chosen as delegates shall be submitted to the Secretary of State, by the candidate or his or her designee, no later than 30 days before the presidential primary election for certification.

(b) There shall be no more than one alternate per delegate. Alternates shall be appointed by the candidate or his or her designee and shall be appointed by congressional districts, the number per congressional district to be no less than three. Such alternates shall be submitted to the Secretary of State within 30 days after the primary for certification.

(c) Each delegate to the Republican National Convention shall use his or her best efforts at the convention for the party’s presidential nominee candidate from California to whom the delegate has pledged support until the person is nominated for the office of President of the United States by the convention, receives less than 10 percent of the votes for nomination by the convention, releases the delegate from his or her obligation, or until two convention nominating ballots have been taken. Thereafter, each delegate shall be free to vote as he or she chooses, and no rule may be adopted by a delegation requiring the delegation to vote as a body or causing the vote of any delegate to go uncounted or unreported.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 10 - Republican Presidential Primary Ballot

6480

The format of the presidential portion of the Republican primary ballot shall be governed by Chapter 2 (commencing with Section 13100) of Division 13, with the following exceptions:

(a) Instructions to voters shall exclude any reference to groups of candidates preferring a person whose name appears on the ballot or references to any group of candidates not expressing a preference for a particular candidate.

(b) In place of the heading: “for delegates to national convention. Vote for One Group Only.” shall appear the heading: “presidential preference. Vote for One.”

(c) Candidates for President shall be listed on the ballot in the same order provided for in Chapter 2 (commencing with Section 13100) of Division 13 for statewide candidates.

(d) Only the names of selected and unselected presidential candidates shall appear on the ballot in the spaces provided. No reference shall be made to their being preferred by candidates for delegates to the national convention.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 3 - American Independent Party Presidential Primary

ARTICLE 1 - General Provisions

6500

This chapter shall be applicable to the presidential primary ballot of the American Independent Party only.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6501

The presidential primary ballot shall be divided into a presidential preference portion and a delegate selection portion.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6502

No filing fee is required from any person to be voted for at any presidential primary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Qualification of Candidates for Presidential Preference Portion of Primary Ballot

6520

The Secretary of State shall place the name of a candidate upon the American Independent Party presidential preference ballot when the Secretary of State has determined that the candidate is generally advocated for or recognized in the news media throughout the United States or California as actively seeking the nomination of the American Independent Party for President of the United States.

On or before the 120th day preceding a presidential primary election, the Secretary of State shall publicly announce and distribute to the news media for publication a list of the candidates he or she intends to place on the ballot at the following presidential primary election. Following this announcement he or she may add candidates to his or her selection, but he or she may not delete any candidate whose name appears on the announced list.

(Amended by Stats. 1998, Ch. 913, Sec. 19. Effective January 1, 1999.)



6521

When the Secretary of State decides to place the name of a candidate on the ballot pursuant to Section 6520, he or she shall notify the candidate that his or her name will appear on the ballot of this state in the presidential primary.

The Secretary of State shall also notify the candidate that he or she may withdraw his or her name from the ballot by filing with the Secretary of State an affidavit pursuant to Section 6522, no later than the 68th day before that election.

(Amended by Stats. 1999, Ch. 312, Sec. 10. Effective January 1, 2000.)



6522

If a selected candidate or an unselected candidate files with the Secretary of State, no later than the 68th day before the presidential primary, an affidavit stating without qualification that he or she is not now a candidate for the office of President of the United States at the forthcoming presidential primary election, his or her name shall be omitted from the list of names certified by the Secretary of State to the county elections officials for the ballot and his or her name shall not appear on the presidential preference portion of the primary ballot.

(Amended by Stats. 1999, Ch. 312, Sec. 11. Effective January 1, 2000.)



6523

Any unselected candidate desiring to have his or her name placed on the presidential preference primary ballot without filing a group of candidates for delegates, shall have nomination papers circulated in his or her behalf. In order to qualify his or her name for placement on the presidential preference primary ballot, the candidate’s nomination papers shall be signed by voters registered as affiliated with the American Independent Party equal in number to not less than 1 percent of the number of persons registered as members of the American Independent Party as reflected in the report of registration issued by the Secretary of State on the 135th day preceding the presidential primary election.

(Amended by Stats. 1998, Ch. 913, Sec. 20. Effective January 1, 1999.)



6524

The name of any presidential candidate, to whom are pledged a group of candidates who have qualified by petition for the delegate selection portion of the presidential primary ballot, shall, in addition, be automatically placed on the presidential preference portion of the ballot, without the filing of a separate petition for the presidential preference portion of the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Determination of Number of Delegates to National Convention

6540

The Chairperson of the State Central Committee of the American Independent Party shall notify the Secretary of State on or before the 120th day preceding the presidential primary as to the number of delegates to represent the state in the next national convention of his or her party.

(Amended by Stats. 1998, Ch. 913, Sec. 21. Effective January 1, 1999.)



6541

The notification of the number of delegates shall be in substantially the following form:

STATEMENT OF NUMBER OF DELEGATES TO AMERICAN INDEPENDENT PARTY NATIONAL CONVENTION

To the Secretary of State
Sacramento, California

You are hereby notified that the number of delegates to represent the State of California in the next national convention of the American Independent Party is ____.

Dated this ____ day of ____, 19__.

Chairperson of the State Central Committee of
the American Independent Party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6542

If the chairperson of the state central committee fails to file a notice as to the number of delegates, the Secretary of State shall ascertain the number from the call for the national convention issued by the national committee of the party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6543

The Secretary of State shall, on or before the 110th day preceding the presidential primary, certify to the county elections official of each county the number of delegates to be elected by the American Independent Party.

(Amended by Stats. 1998, Ch. 913, Sec. 22. Effective January 1, 1999.)






ARTICLE 4 - Qualification of Groups of Candidates for Delegate Selection Portion of Primary Ballot

6560

Any three or more voters of the state who are registered as intending to affiliate with the American Independent Party may join as a committee in proposing the nomination of a group of candidates for delegates. The committee may elect its officers, select the candidates for delegates, select the chairman of the committee, secure the endorsement of the person, if any, preferred by the committee as candidate for presidential nominee, appoint alternates, assemble and file all necessary papers, and take all other action which may be necessary for the organization and election of the group. The committee in performing its functions may act through its officers or designated representatives.

(Amended by Stats. 1999, Ch. 790, Sec. 13. Effective January 1, 2000.)



6561

The committee, on or before the 104th day before the presidential primary election, shall file with the Secretary of State a statement containing the name of the committee and the names of its officers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6562

The number of candidates for delegates grouped on a nomination paper shall be equal to the total number of delegates to be elected by the party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6563

The candidates of each group shall be selected as follows:

(a) No less than two-thirds shall be selected to represent congressional districts, and each of these candidates shall be a resident of the district which he or she is selected to represent. Congressional district candidates shall be apportioned among congressional districts according to the ratio which the American Independent Party registration in the district bears to the total statewide registration of the party as determined by the Secretary of State on January 1 of the year in which the presidential primary is held, except that at least one candidate in the group shall be a resident of each congressional district.

(b) No more than one-third may be selected from the state at large without regard to congressional district of residence.

If the names are not so selected, the names shall not be certified to the county elections official by the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6564

The number of alternates to be selected shall be no greater than one for each delegate, and the alternates shall be selected in the manner prescribed by Section 6563.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6565

Each group of candidates for delegates that intends to pledge itself to the candidacy of a particular candidate for presidential nominee shall have the endorsement of the candidate for presidential nominee for whom the members of the group have filed a preference. The endorsement of the candidate for presidential nominee shall be filed with the Secretary of State before the circulation of any nomination papers of a group of candidates pledged to the support of his or her candidacy as presidential nominee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6566

Any candidate whose nomination paper is filed in more than one group is disqualified from running as a member of any group.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6567

Each candidate for delegate to the American Independent Party convention shall file with the Secretary of State, before the circulation of nomination papers of the group of candidates of which he or she is a member, an affidavit which shall be in substantially the following form:

AFFIDAVIT OF CANDIDATE FOR DELEGATE

State of California

County of

⎱
⎰

ss.

I, ____, reside at No. ____ Street, in the City (or Town) of ____, in the County of ____ in the ____ Congressional District, State of California; my election precinct is ____ and I reside and am a voter therein, my post office address is ____, County of ____.

I desire to be a candidate, at the presidential primary to be held on the ____ day of ____, 19__, for delegate to the next national convention of the American Independent Party, and if elected as delegate I will qualify.

I personally prefer ____ as nominee of the American Independent Party for President of the United States, and hereby declare to the voters of my party in the State of California that if elected as delegate to their national party convention, I shall to the best of my judgment and ability, support ____ as nominee of the American Independent Party for president of the United States. (This statement of preference shall be omitted where the candidate for delegate is part of a group not expressing a preference for a particular candidate.)

I express no preference for a particular candidate. The chairman of my group is ____. (This statement shall be omitted where the candidate for delegate is part of a group expressing a preference for a particular candidate.)

I declare under penalty of perjury that the foregoing is true and correct.

(Signed) _________________________________________________________

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6568

Nomination papers for candidates for delegates shall be signed by voters registered as affiliated with the American Independent Party equal in number to not less than 1 percent of the number of persons registered as members of the American Independent Party as reflected in the report of registration issued by the Secretary of State on the 135th day preceding the presidential primary election.

(Amended by Stats. 1998, Ch. 913, Sec. 23. Effective January 1, 1999.)






ARTICLE 5 - Preparation, Circulation, and Filing of Nomination Papers

6580

This article applies to the nomination of a candidate for the presidential preference portion of the primary ballot, to the nomination of a slate of delegates pledged to the candidacy of a particular candidate, and to the nomination of a slate of delegates not expressing a preference for a particular candidate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6581

Nomination papers properly prepared, circulated, signed and verified shall be left, for examination, with the elections official of the county in which they are circulated at least 74 days prior to the presidential primary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6582

Each signer of a nomination paper for the presidential primary ballot may sign only one paper. He or she shall declare his or her intention to support the presidential preference candidate or the group of candidates for delegates, add his or her place of residence, and give his or her street and number if any.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6583

Any nomination paper may be presented in sections. Each section shall contain the name of the presidential preference candidate, or the names of the candidates for delegates comprising the group, and, if applicable, that they have expressed a preference for a named person as candidate for presidential nominee of the party. Each section shall bear the name of the county in which it is circulated. Only voters of the county registered as intending to affiliate with the American Independent Party are competent to sign.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6584

Each section shall be prepared with the lines for signatures numbered, and shall have attached the affidavit of the circulator who obtained signatures to it, which shall meet all of the requirements of Section 104. No other affidavit is required.

(Amended by Stats. 2013, Ch. 278, Sec. 7. Effective January 1, 2014.)



6585

A verified nomination paper is prima facie evidence that the signatures are genuine and that the persons signing it are voters, until it is otherwise proved by comparison of the signatures with the affidavits of registration in the office of the elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6586

The nomination paper for a candidate for the presidential preference portion of the ballot shall be in substantially the following form:

SECTION OF NOMINATION PAPER SIGNED BY VOTER ON
BEHALF OF PRESIDENTIAL PREFERENCE PRIMARY
CANDIDATE

Section ____________Page ____________

County of ______________. Nomination paper of a presidential preference candidate for the American Independent Party presidential primary ballot.

State of California

County of

⎱
⎰

ss.

SIGNER’S STATEMENT

I, the undersigned, am a voter of the County of ____________, State of California, and am registered as intending to affiliate with the American Independent Party. I hereby nominate ____________ for the presidential preference portion of the American Independent Party’s presidential primary ballot, to be voted for at the presidential primary to be held on the ____________ day of ____________, 20____. I have not signed the nomination paper of any other candidate for the same office, or for any group of delegates, to the national convention of the party, and I further declare that I intend to support the candidate named herein.

Number _____ Signature _____ Printed name _____ Residence

1.

2.

3.

etc.

CIRCULATOR’S AFFIDAVIT

I, ______, solemnly swear (or affirm) all of the following:

1.That I am 18 years of age or older.

2.That my residence address, including street and number, is
.
[If no street or number exists, a designation of my residence adequate to readily ascertain its location is
.]

3.That I secured signatures in the County of ____ to the nomination paper of a candidate in the presidential preference primary of the American Independent Party; that all the signatures on this section of the nomination paper numbered from 1 to ____, inclusive, were made in my presence, that the signatures were obtained between ____, 20_, and ____, 20_, and that to the best of my knowledge and belief each signature is the genuine signature of the person whose name it purports to be.
I declare under penalty of perjury that the foregoing is true and correct.

(Signed) _____ Circulator _____

(Amended by Stats. 2013, Ch. 278, Sec. 8. Effective January 1, 2014.)



6587

The nomination paper for a group of candidates for delegates, to the national convention shall be in substantially the following form:

SECTION OF NOMINATION PAPER SIGNED BY VOTER ON
BEHALF OF GROUP OF CANDIDATES FOR DELEGATES
TO NATIONAL CONVENTION

Section ____________Page ____________

County of ______________. Nomination paper of group of candidates for election as delegates by the American Independent Party pledged to the candidacy of ____________ as presidential nominee or expressing no preference, as the case may be.

State of California

County of

⎱
⎰

ss.

SIGNER’S STATEMENT

I, the undersigned, am a voter of the County of ____________, State of California, and am registered as intending to affiliate with the American Independent Party. I hereby nominate the following:

_____ Residence

city

Number _____ Names _____ or town _____ County

1.

2.

3.

etc.

(to such number as may be required) etc., as candidates for delegates to the American Independent Party’s National Convention, to be voted for at the presidential primary to be held on the ____________ day of ____________, 20____. I have not signed the nomination paper of any other candidates for the same office, or of any candidate for the presidential preference portion of the primary ballot, and I further declare that I intend to support for nomination the candidates named herein.

Number _____ Signature _____ Printed name _____ Residence

1.

2.

3.

etc.

CIRCULATOR’S AFFIDAVIT

I, ______, solemnly swear (or affirm) all of the following:

1.That I am 18 years of age or older.

2.That my residence address, including street and number, is
.
[If no street or number exists, a designation of my residence adequate to readily ascertain its location is
.]

3.That I secured signatures in the County of ____ to the nomination paper of the group of candidates named in the signer’s statement above as candidates for nomination and election by the American Independent Party as delegates to represent the State of California in the party’s next national convention; that all the signatures on this section of the nomination paper numbered from 1 to ____, inclusive, were made in my presence, that the signatures were obtained between ____, 20_, and ____, 20_, and that to the best of my knowledge and belief each signature is the genuine signature of the person whose name it purports to be.
I declare under penalty of perjury that the foregoing is true and correct.

(Signed) _____ Circulator _____

(Amended by Stats. 2013, Ch. 278, Sec. 9. Effective January 1, 2014.)



6591

Circulators may obtain signatures to the nomination paper of the candidate or group of candidates at any time not more than 104 nor less than 74 days prior to the presidential primary.

(Amended by Stats. 1999, Ch. 790, Sec. 19. Effective January 1, 2000.)



6592

An elections official or deputy elections official may not serve as a circulator and circulators may not obtain signatures within 100 feet of any election booth or polling place.

(Amended by Stats. 1999, Ch. 790, Sec. 20. Effective January 1, 2000.)



6593

Each section of a nomination paper, after being verified, shall be returned to the candidate, committee, or duly authorized representatives. All the sections circulated in any county shall be collected by the candidate, committee, or duly authorized representatives, who shall arrange and leave the sections with the elections official for examination.

(Amended by Stats. 1999, Ch. 790, Sec. 21. Effective January 1, 2000.)



6594

Prior to filing, the sections of a nomination paper for any candidate or group of candidates shall be numbered in order.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6595

Nomination papers, properly assembled, may be consolidated and fastened together by counties, but nomination papers signed by voters in different counties shall not be fastened together.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6596

The elections official shall examine all nomination papers left with him or her for examination and shall disregard and mark “not sufficient” the name of any voter of his or her county that does not appear in the same handwriting on an affidavit of registration in the office of the elections official. He or she shall also disregard and mark “not sufficient” the name of any voter of his or her county who has not stated his or her intention to affiliate with the political party named in the nomination papers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6597

Within five days after any nomination papers are left with him or her for examination, the elections official shall:

(a) Examine and affix to them a certificate reciting that he or she has examined them and stating the number of names which have not been marked “not sufficient.”

(b) Transmit the papers with the certificate of examination to the Secretary of State, who shall file the papers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6598

The certificate of the elections official to nomination papers of a candidate or group of candidates shall be in substantially the following form:

Certificate of County Elections Official to Nomination
Papers of Candidate or Group of Candidates

To the Secretary of State:
I, County Elections Official of the County of ________, hereby certify that I have examined the nomination papers, to which this certificate is attached, of the candidate or group of candidates for election at the ensuing presidential primary, and that the number of names which I have not marked “not sufficient” is __________.
The candidate or group of candidates named in the nomination papers comprise the following (state names of candidates):

etc.

etc.

etc.

Dated this ________ day of ________, 19___.

________________________

(SEAL)

County Elections Official

By Deputy

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6599

Upon receipt of a sufficient number of signatures for the nomination of a candidate for the presidential preference primary ballot, the Secretary of State shall notify the candidate, or his or her duly authorized representative, of that fact.

Upon receipt of a sufficient number of signatures for the nomination of a group of candidates for delegates, the Secretary of State shall notify the chairperson of the committee of that fact.

In each case, the Secretary of State shall advise the person receiving the notification that no more signatures will be received.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 6 - American Independent Presidential Primary Ballot

6620

For the presidential primary election, the format of the American Independent Party ballot shall be governed by Chapter 2 (commencing with Section 13100) of Division 13, with the following exceptions:

(a) In place of the heading “Delegates to National Convention, vote for one group only” shall appear the heading “Presidential Preference, vote for one”.

(b) Selected and unselected presidential candidates shall be listed below the heading specified in subdivision (a).

(c) Below the presidential candidates shall appear in the same column, or in the next column if there is not sufficient space in the first column, the heading “Delegates to National Convention, vote for one group.”

(d) The instructions to voters shall be the same as provided for in Chapter 2 (commencing with Section 13100) of Division 13 except that they shall begin with the words, “To express your preference for a candidate for nomination for President, stamp a cross (+) in the square opposite the name of the candidate. Your vote in this portion of the ballot is advisory only. Delegates to the national convention will be elected in the delegate selection portion of the ballot.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6621

Any person who believes his or her name may be used as a write-in candidate for President of the United States shall, not later than 21 days before the primary election, file his or her endorsement of his or her write-in candidacy with the Secretary of State, or no votes shall be counted for him or her.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 7 - Postelection Proceedings

6640

The Secretary of State shall, not later than the 32nd day after the election, compile and file in his or her office a statement of the canvassed returns filed with him or her by the election officials.

The compiled statement shall show for each group the total of the votes received, the votes received in each county, and the names of the candidates comprising that group.

(Amended by Stats. 2000, Ch. 55, Sec. 6. Effective January 1, 2001.)



6641

The Secretary of State shall, not later than the 32nd day after the election, issue a certificate of election to each person who is a member of the group that received the largest vote cast for any group of that party, the person thereby being elected as delegate to his or her national party convention.

(Amended by Stats. 2000, Ch. 55, Sec. 7. Effective January 1, 2001.)



6642

Any person who receives, by write-in vote, a plurality of the votes cast in the delegate selection primary shall, within 37 days after the primary election, file a list of delegates to the national convention with the Secretary of State in the manner prescribed in Sections 6563 and 6564.

(Amended by Stats. 2000, Ch. 55, Sec. 8. Effective January 1, 2001.)



6643

If the candidate fails to file a list of delegates, the state central committee of the party shall, within 10 days of the end of the 37-day period required in Section 6642, file a list of delegates with the Secretary of State. The delegation shall go to the convention unpledged to any candidate.

(Amended by Stats. 2000, Ch. 55, Sec. 9. Effective January 1, 2001.)



6644

If a group of candidates for delegates preferring a particular presidential candidate are elected at the presidential primary, the delegates to the national convention shall, before leaving the state to attend the convention, meet together and select a chairperson of the delegation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6645

If a group of candidates for delegates expressing no preference for a particular presidential candidate are elected, the chairperson of the group shall serve as chairperson of the delegation. If, for any reason, the chairperson of the group becomes unable to serve as chairperson of the delegation, the delegates shall meet and select a new chairperson as provided in Section 6644.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6646

If a vacancy exists in the office of the delegate or alternate, the chairperson of the delegation shall designate a person to fill that vacancy.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6647

The alternate of any delegate who is unable to attend the convention shall attend the convention in his or her place and shall otherwise discharge the duties of that delegate. An alternate shall not vote in place of the delegate whom he or she represents when the delegate is occupying his or her seat at the convention.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 4 - Peace and Freedom Party Presidential Primary

ARTICLE 1 - General Provisions

6700

This chapter shall be applicable to the presidential primary ballot of the Peace and Freedom Party only.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6701

The Peace and Freedom Party presidential primary ballot shall be divided into a presidential preference portion and a national convention delegate selection portion.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6702

No filing fee is required from any person to be voted for at any Peace and Freedom Party presidential primary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Qualification of Candidates for Presidential Preference Portion of Primary Ballot

6720

The Secretary of State shall place the name of a candidate upon the Peace and Freedom Party presidential preference ballot when the Secretary of State has determined that the candidate is generally advocated for or recognized throughout the United States or California as actively seeking the presidential nomination of the Peace and Freedom Party or the national party with which the Peace and Freedom Party is affiliated.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6721

On or before the 150th day preceding a presidential primary election, the Secretary of State shall send a letter by first-class mail to the Chairpersons of record of the Peace and Freedom Party State and County Central Committees, informing them that, while a response is not required, any information they wish to submit will be considered by the Secretary of State in the determination of candidates to be placed on the Peace and Freedom Party presidential preference primary ballot pursuant to Section 6720.

(Amended by Stats. 1998, Ch. 913, Sec. 24. Effective January 1, 1999.)



6722

On or before the 120th day preceding a presidential primary election, the Secretary of State shall publicly announce and distribute to the news media for publication a list of the candidates she or he intends to place on the ballot at the following presidential primary election. Following this announcement, the Secretary of State may add to her or his selection, but she or he may not delete any candidate whose name appears on the announced list. The Secretary of State shall mail a copy of the list and any subsequent additions thereto to the Chairpersons of the Peace and Freedom Party State and County Central Committees.

(Amended by Stats. 1998, Ch. 913, Sec. 25. Effective January 1, 1999.)



6723

When the Secretary of State decides to place the name of a candidate on the ballot pursuant to Sections 6720 and 6722, the Secretary of State shall notify the candidate that her or his name will appear on the Peace and Freedom Party presidential preference primary ballot of this state, but that a committee must be formed, delegates certified, and a petition filed pursuant to this chapter in order to have her or his name appear on the delegate selection portion of the presidential primary ballot.

The Secretary of State shall also notify the candidate that she or he may withdraw her or his name from the ballot by filing with the Secretary of State an affidavit pursuant to Section 6724, no later than the 68th day before that election.

(Amended by Stats. 1999, Ch. 312, Sec. 12. Effective January 1, 2000.)



6724

If a selected candidate or an unselected candidate files with the Secretary of State, no later than the 68th day before the presidential primary, an affidavit stating without qualification that she or he is not a candidate for the office of President of the United States at the forthcoming presidential primary election, the name of that candidate shall be omitted from the list of names certified by the Secretary of State to the elections official for the ballot and the name of that candidate shall not appear on the presidential preference portion of the primary ballot.

(Amended by Stats. 1999, Ch. 312, Sec. 13. Effective January 1, 2000.)



6725

Any unselected candidate desiring to have her or his name placed on the presidential preference primary ballot without filing a group of candidates for delegates, shall have nomination papers circulated on her or his behalf. In order to qualify the name of that candidate for placement on the presidential preference primary ballot, the nomination papers of the candidate shall be signed by voters registered as affiliated with the Peace and Freedom Party equal in number to not less than 1 percent of the number of persons registered as members of the Peace and Freedom Party as reflected in the report of registration issued by the Secretary of State on the 135th day preceding the presidential primary election.

(Amended by Stats. 1998, Ch. 913, Sec. 26. Effective January 1, 1999.)



6726

Whenever a group of candidates for delegates pledged to a particular presidential candidate qualifies by petition for the national convention delegate selection portion of the presidential primary ballot, the name of the presidential candidate to whom the group is pledged shall automatically be placed on the presidential preference portion of the ballot, without the filing of a separate petition for the presidential preference portion of the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Determination of Number to National Convention

6740

The Chairperson of the Peace and Freedom Party State Central Committee shall notify the Secretary of State on or before the 120th day preceding the presidential primary as to both of the following:

(a) The name of that national party with which the Peace and Freedom Party has affiliated, by vote of its state central committee, and the address and telephone number of the principal office of that national party.

(b) The number of delegates to represent the Peace and Freedom Party of California at the next national convention of that national party.

(Amended by Stats. 1998, Ch. 913, Sec. 27. Effective January 1, 1999.)



6741

The notification of national affiliation and number of national convention delegates shall be in substantially the following form:

Statement of National Affiliation and Number of
National Convention Delegates for the Peace and
Freedom Party of California

To the Secretary of State:
Sacramento, California

You are hereby notified that the Peace and Freedom Party of California, by vote of its state central committee, has affiliated on the national level with the ______ Party. The address of the ______ Party’s principal office is ______, and its telephone number is _______.
You are further notified that the number of delegates to represent the Peace and Freedom Party of California in the next national convention of the ______ Party is ______.

Dated this ______ day of ______, 19__.

Chairperson of the State Central Committee of
the Peace and Freedom Party of California

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6742

If the Chairperson of the Peace and Freedom Party State Central Committee fails to file the notice required by Section 6741 by the 120th day preceding the presidential primary, the Secretary of State shall ascertain the national affiliation of the party and the number of delegates from the chairperson or any other officer of record of the party state central committee or from the national party with which the Peace and Freedom Party was affiliated as indicated by the most recent statement of the affiliation on file by the chairperson of the party state central committee.

(Amended by Stats. 1998, Ch. 913, Sec. 28. Effective January 1, 1999.)



6743

On or before the 110th day before the presidential primary, the Secretary of State shall certify all of the following to the elections official of each county:

(a) The name of that national party with which the Peace and Freedom Party is presently affiliated and the address and telephone number of the principal office of that national party.

(b) The number of delegates to represent the Peace and Freedom Party of California in the next national convention of that national party.

(c) The number of delegate candidates to be selected from each territory pursuant to Sections 6744 and 6745 by each committee proposing a group of national convention delegates.

(Amended by Stats. 1998, Ch. 913, Sec. 29. Effective January 1, 1999.)



6744

For the purposes of this chapter, the boundary between the northern and southern territories of the state shall be that latitudinal line coinciding with the northern boundaries of San Luis Obispo, Kern, and San Bernardino Counties.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6745

The number of delegate candidates to be selected from each territory by each group shall be, to the nearest whole number, proportional to that portion of the state’s registered Peace and Freedom Party voters residing in each territory as reflected in statements of voters and political affiliation transmitted to the Secretary of State on the 135th day before the presidential primary election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Qualification of Group of Candidates for National Convention Delegate Portion of Primary Ballot

6760

Any five or more voters of the state who are registered as affiliated with the Peace and Freedom Party may join as a committee in proposing the nomination of a group of candidates for delegates. The committee may elect its officers, select the candidates for delegates, select the chairperson of the committee, secure the endorsement of the person, if any, preferred by the committee as candidate for presidential nominee, appoint alternates, assemble and file all necessary papers, and take all other action that may be necessary for the organization and election of the group. The committee in performing its functions may act through its officers or designated representatives.

(Amended by Stats. 1999, Ch. 790, Sec. 22. Effective January 1, 2000.)



6761

The committee, on or before the 104th day before the presidential primary election, shall file with the Secretary of State a statement containing the name of the committee and the names, residence addresses and telephone numbers of at least five of its members, and its officers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6762

The number of candidates for delegate grouped on a nomination paper shall be equal to the total number of delegates to be elected by the Peace and Freedom Party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6763

The names of the grouped candidates shall be so selected that the portion of the candidates for national convention delegates residing in the northern and southern territories shall be proportional, to the nearest whole number, to the portion of the state’s Peace and Freedom Party registered voters residing in each territory as computed and certified by the Secretary of State pursuant to Section 6743. If the names are not so selected, the names shall not be certified by the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6764

The number of alternates to be selected shall be no greater than one for each delegate, and the alternates shall be selected in the manner prescribed by Section 6763.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6765

Each group of candidates for delegate that intends to pledge itself to the candidacy of a particular candidate for presidential nominee shall have the endorsement of the candidate for presidential nominee for whom the members of the group have filed a preference. The endorsement of the candidate for presidential nominee shall be filed with the Secretary of State before the circulation of any nomination papers of a group of candidates pledged to the support of her or his candidacy as presidential nominee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6766

Any candidate for delegate whose nomination paper is filed in more than one group is disqualified from running as a member of any group.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6767

Each candidate for Peace and Freedom Party delegate to the national convention shall file with the Secretary of State, before the circulation of nomination papers of the group of candidates of which she or he is a member, a declaration which shall state all of the following:

(a) Her or his residence, with street and number, if any.

(b) That she or he is a voter registered as affiliated with the Peace and Freedom Party at her or his residence address.

(c) That she or he is a candidate for office of delegate.

(d) That she or he will not withdraw as a candidate before the presidential primary.

(e) That she or he will qualify as a delegate if elected.

(f) In the case of a candidate for delegate on a slate of delegates pledging itself to the candidacy of a particular candidate for presidential nominee, the following statement: “I personally prefer ____ as the nominee of the Peace and Freedom Party for President of the United States, and hereby declare to the voters of the Peace and Freedom Party in the State of California that if elected as delegate to the national convention, I shall to the best of my judgment and ability, support ____ as the nominee of the Peace and Freedom Party for President of the United States.”

(g) In the case of a candidate for delegate on a slate of delegates not expressing a preference for a particular presidential candidate the following statement: “I express no preference for a particular presidential candidate. The chairperson of my group is ____.”

The name of a candidate for presidential nominee shall not be placed on the ballot unless this declaration has been properly filed by each candidate for delegate of the group supporting the candidate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6768

The declaration of a candidate for delegate shall be in substantially the following form:

_____ (Signed)

Declaration of Candidate for Delegate

State of California

County of

⎱
⎰

ss.

I, ______, reside and am a registered voter at

_____ (street address) _____ ,

in the (city or town) of ,

in the County of _______, State of California.

I desire to be a candidate, at the presidential primary to be held on
the ____ day of June 19_, for delegate to the next national
convention of the ____ Party with which the Peace and Freedom
Party of California is affiliated on the national level and I will qualify
as a delegate if elected.

I personally prefer ____ as the nominee of the Peace and
Freedom Party for President of the United States, and hereby declare
to the voters of the Peace and Freedom Party in the State of
California that if elected as delegate to the national party convention,
I shall to the best of my judgment and ability, support ____ as the
nominee of the Peace and Freedom Party for President of the United
States. (This statement of preference shall be omitted where the
candidate for delegate is part of a group not expressing a preference
for a particular presidential candidate.)

I declare under penalty of perjury that the foregoing is true and
correct.

Executed at ______, California, this ____ day of ____,
19_.

_____ (Signed)

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6769

Nomination papers for candidates for delegates shall be signed by voters registered as affiliated with the Peace and Freedom Party equal in number to not less than 1 percent of the number of persons registered as members of the Peace and Freedom Party, as reflected in the reports of registration transmitted to the Secretary of State on the 135th day before the presidential primary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 5 - Preparation, Circulation and Filing of Nominating Papers

6780

This article applies to the nomination of a candidate for the presidential preference portion of the primary ballot, to the nomination of a slate of delegates pledged to the candidacy of a particular candidate, and to the nomination of a slate of delegates not expressing a preference for a particular candidate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6781

Nomination papers properly prepared, circulated, signed and verified shall be left for examination with the elections official of the county in which they are circulated, at least 74 days prior to the presidential primary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6782

Each signer of a nomination paper for the presidential primary ballot may sign only one paper. The signer shall add her or his printed name and place of residence indicating city and giving the street and number, if any.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6783

Any nomination paper may be presented in sections. Each section shall contain the name of the presidential preference candidate, or the names of the candidates for delegates comprising the group, and, if applicable, that they have expressed a preference for a named person as candidate for presidential nominee of the party. Each section shall bear the name of the county in which it is circulated. Only voters of the county registered as affiliated with the Peace and Freedom Party are competent to sign.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6784

Each section shall be prepared with the lines, for signatures numbered, and shall have attached the declaration of the circulator who obtained signatures to it, which shall meet all of the requirements of Section 104. No other declaration is required to be made.

(Amended by Stats. 2013, Ch. 278, Sec. 10. Effective January 1, 2014.)



6785

A verified nomination paper is prima facie evidence that the signatures are genuine and that the persons signing it are voters registered as affiliated with the Peace and Freedom Party until it is otherwise proven by comparison of the signatures with the affidavits of registration in the office of the elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6786

The nomination paper for a candidate for the presidential preference portion of the ballot shall be in substantially the following form:

SECTION OF NOMINATION PAPER SIGNED BY VOTER
ON BEHALF OF PRESIDENTIAL PREFERENCE
PRIMARY CANDIDATE

Section ______Page ______
County of _________.

Nomination paper of a presidential preference candidate for the Peace and Freedom Party presidential primary ballot.

State of California

County of

⎱
⎰

ss.

SIGNER’S STATEMENT

I, the undersigned, am a voter of the County of ______, State of California, and am registered as affiliated with the Peace and Freedom Party. I hereby nominate ________ for the presidential preference portion of the Peace and Freedom Party’s presidential primary ballot, to be voted for at the presidential primary to be held on the ______ day of June, 20__. I have not signed the nomination paper of any other candidate for the same office, or for any group of delegates to the national convention of the ______ Party, with which the Peace and Freedom Party of California is affiliated on the national level.

Number

Signature

Printed
name

Residence
street address
/city

1.

2.

3.

etc.

CIRCULATOR’S AFFIDAVIT

I, ______, affirm all of the following:

1.That I am 18 years of age or older.

2.That my residence address, including street and number, is
.
[If no street or number exists, a designation of my residence adequate to readily ascertain its location is
.]

3.That I secured signatures in the County of ____ to the nomination paper of a candidate in the presidential preference primary of the Peace and Freedom Party, that all the signatures on this section of the nomination paper numbered from 1 to ____, inclusive, were made in my presence, that the signatures were obtained between ____, 20_, and ____, 20_, and that to the best of my knowledge and belief each signature is the genuine signature of the person whose name it purports to be.
I declare under penalty of perjury that the foregoing is true and correct.

Executed at ____, California, this ____ day of ____, 20_.

(Signed) _____ Circulator _____

(Printed name)

(Amended by Stats. 2013, Ch. 278, Sec. 11. Effective January 1, 2014.)



6787

The nomination paper for a group of candidates for delegates to the national convention shall be in substantially the following form:

SECTION OF NOMINATION PAPER SIGNED BY VOTER ON
BEHALF OF GROUP OF CANDIDATES FOR DELEGATES
TO NATIONAL CONVENTION

Section ______Page ______
County of _________.

Nomination paper of group of candidates for election as delegates by the Peace and Freedom Party pledged to the candidacy of ______ as presidential nominee, or expressing no preference, as the case may be.

State of California

County of

⎱
⎰

ss.

SIGNER’S STATEMENT

I, the undersigned, am a voter of the County of ______, State of California, and am registered as affiliated with the Peace and Freedom Party. I hereby nominate the following:

Number

Names

Residence
city or
town

County

1.

2.

3.

etc.

(to the number as may be required) as candidates for delegate to the national convention of the ______ Party, with which the Peace and Freedom Party of California is affiliated on the national level, to be voted for at the presidential primary to be held on the ______ day of June, 20___. I have not signed the nomination paper of any other group of candidates for delegates to the national convention or of any candidate for the presidential preference portion of the primary ballot.

Number

Signature

Printed
name

Residence
street address
/city

1.

2.

3.

etc.

CIRCULATOR’S AFFIDAVIT

I, ______, affirm all of the following:

1.That I am 18 years of age or older.

2.That my residence address, including street and number, is
.
[If no street or number exists, a designation of my residence adequate to readily ascertain its location is
.]

3.That I secured signatures in the County of ____ to the nomination paper of the group of candidates named in the signer’s statement above as candidates for nomination and election by the Peace and Freedom Party as delegates to represent the Peace and Freedom Party of California in the ____ Party’s next national convention, that all the signatures on this section of the nomination paper numbered from 1 to ____, inclusive, were made in my presence, that the signatures were obtained between ____, 20__, and ____, 20__, and that to the best of my knowledge and belief each signature is the genuine signature of the person whose name it purports to be.
I declare under penalty of perjury that the foregoing is true and correct.

Executed at ____, California, this ____ day of ____, 20__.

(Signed) _____ Circulator _____

(Printed name)

(Amended by Stats. 2013, Ch. 278, Sec. 12. Effective January 1, 2014.)



6791

Circulators may obtain signatures to the nomination paper of the candidate or group of candidates at any time not more than 104 nor less than 74 days prior to the presidential primary.

(Amended by Stats. 1999, Ch. 790, Sec. 28. Effective January 1, 2000.)



6792

Each section of a nomination paper, after being verified, shall be returned by the verification deputy who circulated it to the candidate, committee, or duly authorized representatives. All the sections circulated in any county shall be collected by the candidate, committee, or duly authorized representatives, who shall arrange and leave the sections with the elections official for examination.

(Amended by Stats. 1999, Ch. 790, Sec. 29. Effective January 1, 2000.)



6793

Prior to filing, the sections of a nomination paper for any candidate or group of candidates shall be numbered in order.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6794

Nomination papers, properly assembled, may be consolidated and fastened together by counties, but nomination papers signed by voters in different counties shall not be fastened together.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6795

The elections official shall examine all nomination papers left with her or him for examination and shall disregard and mark “not sufficient” the name of any voter of that county that does not appear in the same handwriting on an affidavit of registration in the office of the elections official. The elections official shall also disregard and mark “not sufficient” the name of any voter of the county who is not registered as affiliated with the Peace and Freedom Party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6796

Within five days after any nomination papers are left with the elections official for examination, the elections official shall:

(a) Examine and affix to them a certificate reciting that she or he has examined them and stating the number of names that have not been marked “not sufficient.”

(b) Transmit the papers with the certificate of examination to the Secretary of State, who shall file the papers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6797

The certificate of the elections official to nomination papers of a candidate or group of candidates shall be in substantially the following form:

CERTIFICATE OF COUNTY ELECTIONS OFFICIAL TO NOMINATION
PAPERS OF CANDIDATE OR GROUP OF CANDIDATES

To the Secretary of State:

I, County Elections Official of the County of ______, hereby certify that I have examined the nomination papers, to which this certificate is attached, of the presidential candidate or group of candidates for delegates at the ensuing presidential primary, and that the number of names which I have not marked “not sufficient” is _______.
The candidate or group of candidates named in the nomination papers comprise the following (state names of candidates):

etc.

etc.

etc.

Dated this ________ day of ________, 20___.

________________________

(SEAL)

County Elections Official

By Deputy

(Amended by Stats. 1999, Ch. 790, Sec. 30. Effective January 1, 2000.)



6798

(a) Upon receipt of a sufficient number of signatures for the nomination of a candidate for the presidential preference primary ballot, the Secretary of State shall notify the candidate or his or her duly authorized representative of that fact.

(b) Upon receipt of a sufficient number of signatures for the nomination of a group of candidates for delegates, the Secretary of State shall notify the chairperson of the committee of that fact.

(c) In each case, the Secretary of State shall advise the person receiving the notification that no more signatures will be received.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 6 - Peace and Freedom Party Presidential Primary Ballot

6820

Upon the filing of nomination papers, the presidential preference primary candidate or slate of delegate candidates shall be voted upon, but the names of candidates for delegates to the national convention shall not be printed upon the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6821

For the presidential primary election, the format of the Peace and Freedom Party ballot shall be governed by Chapter 2 (commencing with Section 13100) of Division 13, with the following exceptions:

(a) In place of the heading “Delegates to National Convention, vote for one group only” shall appear the heading “Presidential Preference, vote for one.”

(b) Selected and unselected presidential candidates shall be listed below the heading specified in subdivision (a).

(c) Below the presidential candidates shall appear in the same column, or in the next column if there is not sufficient space in the first column, the heading “Delegates to National Convention, vote for one group”.

(d) Presidential candidates who have qualified for the ballot and to whom delegations are pledged, and the chairpersons of unpledged delegations which have qualified for the ballot, shall be listed below the heading specified in subdivision (c).

(e) The instructions to voters shall be the same as provided for in Chapter 2 (commencing with Section 13100) of Division 13, except that they shall begin with the words, “To express your preference for a candidate for nomination for President, stamp a cross (+) in the square opposite the name of the candidate. Your vote in this portion of the ballot is advisory only. Delegates to the national convention will be elected in the delegate selection portion of the ballot.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6822

Any person who believes his or her name may be used as a write-in candidate for President of the United States shall, not later than 21 days before the primary election, file an endorsement of his or her write-in candidacy with the Secretary of State, or no votes shall be counted for that write-in candidate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 7 - Certification of National Convention Delegates Elected and Postelection Proceedings

6840

The number of delegates to be certified as elected from each group of delegate candidates shall be the whole number nearest the product obtained by multiplying the total number of delegates to be elected by the ratio which that group’s vote bears to the total of votes cast for all those groups of delegates, with the following to apply in order to adjust the total number of delegates certified to the total number to which the state is entitled:

(a) If this procedure would result in a total number of delegates being elected greater than the number to which the state is entitled, the calculation outlined above shall be repeated using a total vote cast for all groups of delegates that is sufficiently larger than the actual total vote so as to give a total number of delegates elected equal to the number to which the state is entitled.

(b) If this procedure would result in a total number of delegates being elected smaller than the number to which the state is entitled, the calculation outlined above shall be repeated using a total vote cast for all groups of delegates that is sufficiently smaller than the actual total vote so as to give a total number of delegates elected equal to the number to which the state is entitled.

(c) If a tie renders unworkable the procedure for adjusting to the proper delegate total outlined in subdivisions (a) and (b), those delegate candidates so tied shall be certified as elected with a fractional vote proportional to their group’s total vote so that the total number of delegates certified, including the fractional-vote delegates, equals the number to which the state is entitled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6841

The Secretary of State shall send, not more than three business days after the presidential primary, to the chairperson of each committee qualifying a group of candidates for national convention delegates for the Peace and Freedom Party presidential primary ballot a copy of the semiofficial canvass of the vote for each of the group of delegates showing the vote for each group in each county, the total statewide vote for each group, and the tentative number of delegates which each group will be entitled to have declared elected.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6842

Each group of candidates for delegate shall meet or confer after the presidential primary and by majority vote shall determine the order in which members of the group shall be certified as elected by the Secretary of State. The order so determined shall commence with a resident of either the northern or the southern territories, and the names thereafter shall alternate between residents of the northern and southern territories until the alternation is no longer possible. The order so determined shall be certified to the Secretary of State by the chairperson of the committee forming the group not later than the 28th day after the election.

(Amended by Stats. 2000, Ch. 55, Sec. 10. Effective January 1, 2001.)



6843

The Secretary of State shall, not later than the 32nd day after the election, file in her or his office a statement of the canvassed returns for the Peace and Freedom Party presidential preferential primary and the national convention delegate selection election, compiled from the returns filed with the Secretary of State by the county elections officials. The compiled statement shall show, for each candidate or group, the total of the votes received, the votes received in each county, and, in the case of a group, the names of the candidates comprising that group.

(Amended by Stats. 2000, Ch. 55, Sec. 11. Effective January 1, 2001.)



6844

The Secretary of State shall, not later than the 32nd day after the election, issue a certificate of election to as many persons in each group as are entitled to be declared elected from that group pursuant to Section 6840. The names certified from each group shall be certified in the order in which they were specified by the group pursuant to Section 6842. If no order was specified, the Secretary of State shall certify as many persons from the group as are entitled to be elected from the order in which the names of the candidates appeared on the nomination paper of the group, with the additional requirement that an equal number of names be selected of persons residing in the northern and the southern territories, or, if the number to be selected is odd, that one more person residing in the territory with the greater portion of the state’s registered Peace and Freedom Party voters shall be certified than the number of persons certified residing in the other territory. Certification of any delegates to which a write-in candidate is entitled shall be made within three business days of the receipt of the names of those delegates pursuant to Sections 6846 and 6847.

(Amended by Stats. 2000, Ch. 55, Sec. 12. Effective January 1, 2001.)



6845

Any person who receives, by write-in vote, a sufficient number of votes in the national convention delegate selection portion of the Peace and Freedom Party presidential primary to be entitled to one or more convention delegates pursuant to Section 6840, shall, within 37 days after the primary election, file a list of as many delegates as the person is entitled to with the Secretary of State. The delegates selected shall meet the residence distribution requirement specified in Section 6763 and shall be voters registered as affiliated with the Peace and Freedom Party in California.

(Amended by Stats. 2000, Ch. 55, Sec. 13. Effective January 1, 2001.)



6846

If a write-in candidate fails to file the list of delegates pursuant to Section 6845, the state central committee of the party shall, within 10 days of the end of the 31-day period specified in Section 6845, file a list of those delegates with the Secretary of State. Any delegates so certified by the state central committee shall attend the convention unpledged to any candidate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6847

The elected delegates may, if they desire, meet or confer prior to attending the convention to select a chairperson of the delegation and to fill any vacancies in the office of delegate or alternate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6848

The alternate of any delegate who is unable to attend the convention shall attend the convention in the place of the delegate and shall otherwise discharge the duties of that delegate. An alternate shall not vote in the place of the delegate whom the alternate represents when the delegate is occupying her or his seat at the convention.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6849

The Secretary of State shall, as soon as practicable, certify to the chairperson of the state central committee and to the chairperson of each party county central committee of record, the final list of national convention delegates.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)












PART 2 - ELECTIONS FOR PRESIDENTIAL ELECTORS

CHAPTER 1 - General Provisions

6900

The term “elector” or “presidential elector” as used in this chapter means an elector of President and Vice President of the United States, and not an elector as defined in Section 321.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6901

Whenever a political party, in accordance with Section 7100, 7300, 7578, or 7843, submits to the Secretary of State its certified list of nominees for electors of President and Vice President of the United States, the Secretary of State shall notify each candidate for elector of his or her nomination by the party. The Secretary of State shall cause the names of the candidates for President and Vice President of the several political parties to be placed upon the ballot for the ensuing general election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6902

At the general election in each leap year, or at any other time as may be prescribed by the laws of the United States, there shall be chosen by the voters of the state as many electors of President and Vice President of the United States as the state is then entitled to.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6903

On or before the day of meeting of the electors, the Governor shall deliver to the electors a list of the names of electors, and he or she shall perform any other duties relating to presidential electors which are required of him or her by the laws of the United States.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6904

The electors chosen shall assemble at the State Capitol at 2 o’clock in the afternoon on the first Monday after the second Wednesday in December next following their election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6905

In case of the death or absence of any elector chosen, or if the number of electors is deficient for any other reason, the electors then present shall elect, from the citizens of the state, as many persons as will supply the deficiency.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6906

The electors, when convened, if both candidates are alive, shall vote by ballot for that person for President and that person for Vice President of the United States, who are, respectively, the candidates of the political party which they represent, one of whom, at least, is not an inhabitant of this state.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6907

The electors shall name in their ballots the person voted for as President, and in separate ballots the person voted for as Vice President.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6908

The electors shall make separate lists of all persons voted for as President and of all persons voted for as Vice President, and of the number of votes for each, which lists they shall sign, certify, seal, and transmit by mail to the seat of the Government of the United States, directed to the President of the Senate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



6909

Each presidential elector shall receive ten dollars ($10) for his or her services, and mileage at the rate of five cents ($0.05) per mile for each mile of travel from his or her domicile to the State Capitol and return.

Their accounts therefor shall be certified by the Secretary of State, and audited by the Controller, who shall draw his or her warrants for the same on the Treasurer, payable out of the General Fund.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 1.5 - Voting Compact

6920

The Legislature of the State of California hereby ratifies the Agreement Among the States to Elect the President by National Popular Vote as set forth in Section 6921.

(Added by Stats. 2011, Ch. 188, Sec. 1. Effective January 1, 2012.)



6921

The provisions of the Agreement Among the States to Elect the President by National Popular Vote are as follows:

Article 1. Membership

Any state of the United States and the District of Columbia may become a member of this agreement by enacting this agreement.

Article 2. Right of the People in Member States to Vote for President and Vice President

Each member state shall conduct a statewide popular election for President and Vice President of the United States.

Article 3. Manner of Appointing Presidential Electors in Member States

Prior to the time set by law for the meeting and voting by the presidential electors, the chief election official of each member state shall determine the number of votes for each presidential slate in each state of the United States and in the District of Columbia in which votes have been cast in a statewide popular election and shall add such votes together to produce a “national popular vote total” for each presidential slate.

The chief election official of each member state shall designate the presidential slate with the largest national popular vote total as the “national popular vote winner.”

The presidential elector certifying official of each member state shall certify the appointment in that official’s own state of the elector slate nominated in that state in association with the national popular vote winner.

At least six days before the day fixed by law for the meeting and voting by the presidential electors, each member state shall make a final determination of the number of popular votes cast in the state for each presidential slate and shall communicate an official statement of such determination within 24 hours to the chief election official of each other member state.

The chief election official of each member state shall treat as conclusive an official statement containing the number of popular votes in a state for each presidential slate made by the day established by federal law for making a state’s final determination conclusive as to the counting of electoral votes by Congress.

In event of a tie for the national popular vote winner, the presidential elector certifying official of each member state shall certify the appointment of the elector slate nominated in association with the presidential slate receiving the largest number of popular votes within that official’s own state.

If, for any reason, the number of presidential electors nominated in a member state in association with the national popular vote winner is less than or greater than that state’s number of electoral votes, the presidential candidate on the presidential slate that has been designated as the national popular vote winner shall have the power to nominate the presidential electors for that state and that state’s presidential elector certifying official shall certify the appointment of such nominees.

The chief election official of each member state shall immediately release to the public all vote counts or statements of votes as they are determined or obtained.

This article shall govern the appointment of presidential electors in each member state in any year in which this agreement is, on July 20, in effect in states cumulatively possessing a majority of the electoral votes.

Article 4. Other Provisions

This agreement shall take effect when states cumulatively possessing a majority of the electoral votes have enacted this agreement in substantially the same form and the enactments by such states have taken effect in each state.

Any member state may withdraw from this agreement, except that a withdrawal occurring six months or less before the end of a President’s term shall not become effective until a President or Vice President shall have been qualified to serve the next term.

The chief executive of each member state shall promptly notify the chief executive of all other states of when this agreement has been enacted and has taken effect in that official’s state, when the state has withdrawn from this agreement, and when this agreement takes effect generally.

This agreement shall terminate if the electoral college is abolished.

If any provision of this agreement is held invalid, the remaining provisions shall not be affected.

Article 5. Definitions

For purposes of this agreement, “chief executive” shall mean the governor of a state of the United States or the Mayor of the District of Columbia; “elector slate” shall mean a slate of candidates who have been nominated in a state for the position of presidential elector in association with a presidential slate; “chief election official” shall mean the state official or body that is authorized to certify the total number of popular votes for each presidential slate; “presidential elector” shall mean an elector for President and Vice President of the United States; “presidential elector certifying official” shall mean the state official or body that is authorized to certify the appointment of the state’s presidential electors; “presidential slate” shall mean a slate of two persons, the first of whom has been nominated as a candidate for President of the United States and the second of whom has been nominated as a candidate for Vice President of the United States, or any legal successors to such persons, regardless of whether both names appear on the ballot presented to the voter in a particular state; “state” shall mean a state of the United States and the District of Columbia; and “statewide popular election” shall mean a general election in which votes are cast for presidential slates by individual voters and counted on a statewide basis.

(Added by Stats. 2011, Ch. 188, Sec. 1. Effective January 1, 2012.)






CHAPTER 2 - Duties of the Secretary of State

6950

Within three days of receiving the names of delegate candidates from the chairpersons of the steering committees, the Secretary of State shall transmit to each elections official a certified list, for each congressional district wholly or partially within that county, containing the names of the delegate candidates selected and pledged to each candidate or uncommitted delegation who is entitled to be voted for on the ballot at the presidential primary.

The certified list shall be in substantially the following form:

Certified List of Delegate Candidates
In the ____ Congressional District

To the County Elections Official of ____ County:

I, ____, Secretary of State, do hereby certify that the following persons, listed beneath the name of the presidential candidate or uncommitted delegation they are pledged to, are the delegate candidates who will represent the voters of this congressional district at the ____ Democratic National Convention to the extent, based on his or her proportional share of the total votes for president in this district, that each presidential candidate or uncommitted delegation is entitled to delegates from this district.

List of Delegates Pledged to Presidential
Candidates and Uncommitted Delegations
In the _____ Congressional District

Delegates Pledged to
Rosaly Lever

Deborah Seiler
Elaine Ginnold
George Mann
Darren Chesin

Delegates Pledged to
Janice Atkinson

John Mott-Smith
Rosa Garcia-Viteri
Bruce Bolinger
Mary DeLost

Delegates Pledged to
Christopher Zirkle

Delegates Pledged to
Unpledged Delegation,
James Ashford, Chairperson

Mark Terry
Romulo Lopez
Linda M. Gonzalez
Joe Ayala
Lori Joseph

Abra Reynaga
Sylvia Cheng
Michael Ognisty
Bill Pitts
Lynne Chinn

Dated at Sacramento, California, this ____ day of ______, 20__.

(seal)

______________ Secretary of State

(Amended by Stats. 2011, Ch. 296, Sec. 82. Effective January 1, 2012.)



6951

At least 68 days before the presidential primary, the Secretary of State shall transmit to each elections official a certified list containing the names of the candidates to appear on the Peace and Freedom Party presidential preference primary ballot and the names and addresses of the candidates for delegates for whom nomination papers have been filed and who are entitled to be voted for at the presidential primary.

(Amended by Stats. 1999, Ch. 312, Sec. 14. Effective January 1, 2000.)



6952

The certified list required by Section 6951 shall be in substantially the following form:

CERTIFIED LIST OF CANDIDATES FOR PRESIDENTIAL
PREFERENCE PRIMARY AND CANDIDATES FOR NATIONAL
CONVENTION DELEGATE

To the County Elections Official of ______ County:
I, ____, Secretary of State, do hereby certify that the names of the candidates to appear on the June ____, 20__, Peace and Freedom Party presidential preference primary ballot, in the order in which they are to appear, are:

etc.

etc.

I further certify that the following list contains the name and post office address of each person who is entitled to be voted for at the June ____, 20__, Peace and Freedom Party presidential primary election as a candidate for delegate to the next national convention of the ____ Party with which the Peace and Freedom Party of California is affiliated on the national level. I further certify that the groups of candidates for delegate each appear under the name of the person for whom the group has expressed a preference as nominee of the Peace and Freedom Party for President, or under the name of the group chairperson in case of a group not expressing a preference, and that the groups are listed in the order in which they are to appear on the national convention delegate portion of the Peace and Freedom Party presidential primary ballot.

LIST OF CANDIDATES FOR NATIONAL CONVENTION
DELEGATE

PEACE AND FREEDOM PARTY

Candidates
preferring
__________________
_________________________________________________________________
Name Address

Top of group

_____

_____

1

_____

2

_____

3

_____

etc.

_____

etc.

Candidates expressing
no preference
(Name of chairperson)
______________________
_________________________________________________________________
Name Address

Top of group

_____

_____

1

_____

2

_____

3

_____

etc.

_____

etc.

Dated at Sacramento, California, this ____ day of _____, 20___.

(SEAL)

Secretary of State

(Amended by Stats. 2004, Ch. 817, Sec. 9. Effective January 1, 2005.)



6953

At least 68 days before a presidential primary, the Secretary of State shall transmit to each elections official a certified list containing the names and addresses of the candidates for delegates for whom nomination papers have been filed and who are entitled to be voted for at the presidential primary.

The certified list shall be in substantially the following form:

Certified List of Candidates for Delegate
Secretary of State

To the Elections Official of ____ County:

I, ____, Secretary of State, do hereby certify that the following list contains the name and post office address of each person for whom nomination papers have been filed in my office and who is entitled to be voted for at the presidential primary to be held on the ____ day of ____, 20__, as delegate to the next national convention of the American Independent Party; I further certify that in the list, under the name of the person for whom a preference as nominee of the American Independent Party for President has been expressed, or under the name of the chairman of a group not expressing a preference, there is stated the name of each candidate for delegate who has filed a statement pursuant to Section 6567, and who may be voted for as one of a group.

LIST OF CANDIDATES

American Independent Party

Candidates
preferring

Candidates
preferring

No preference
(Name of chairman)

Name Address
Top of group

Name Address
Top of group

Name Address
Top of group

1.

1.

1.

2.

2.

2.

3.

3.

3.

etc.

etc.

etc.

Dated at Sacramento, California, this ______ day of ______, 20___.

(SEAL)

(Secretary of State)

(Amended by Stats. 1999, Ch. 312, Sec. 15. Effective January 1, 2000.)



6954

At least 68 days before a presidential primary, the Secretary of State shall transmit to each county elections official a certified list containing the names and addresses of the candidates for whom nomination papers have been filed and who are entitled to be voted for at the presidential primary.

The certified list shall be in substantially the following form:

CERTIFIED LIST OF CANDIDATES

secretary of state

To the County Elections Official of ____ County:

I, ____, Secretary of State, do hereby certify that the following list contains the name and post office address of each person for whom nomination papers have been filed in my office and who is entitled to be voted for at the presidential primary to be held on the ____ day of ____, 20__, as nominee of the Republican Party.

List of Candidates
Republican Party

Name

Address

1

2

3

etc.

etc.

Dated at Sacramento, California, this ______ day of ______,
20___.

(SEAL)

Secretary of State

(Amended by Stats. 1999, Ch. 312, Sec. 16. Effective January 1, 2000.)












DIVISION 7 - POLITICAL PARTY ORGANIZATION AND CENTRAL COMMITTEE ELECTIONS

PART 1 - GENERAL PROVISIONS

All references to a voter’s or candidate’s party “registration” or “affiliation” in this division shall refer to the party preference or lack of party preference disclosed by the voter or candidate in accordance with Sections 2151 and 2152 and subdivision (b) of Section 2154.

(Added by Stats. 2009, Ch. 1, Sec. 16. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



PART 2 - DEMOCRATIC PARTY

CHAPTER 1 - General Provisions

7050

This part shall apply to the organization, operation, and functions of that political party known as the Democratic Party of California.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 2 - Presidential Electors

7100

In each year of the general election at which electors of President and Vice President of the United States are to be chosen, the candidate in each congressional district who received the largest number of votes in the primary election among the candidates who disclosed a preference for the Democratic Party shall designate one presidential elector and shall file his or her name and residence and business address with the state chairperson by a date specified by the state chairperson. The candidate for United States Senate who received the largest number of votes in the primary election among the candidates who disclosed a preference for the Democratic Party in each of the last two United States senatorial elections shall designate one presidential elector and shall file his or her name and residence and business address with the state chairperson by a date specified by the state chairperson. In the event there is no candidate for United States Senate or for any particular congressional district who disclosed a preference for the Democratic Party, or if any candidate fails to designate a presidential elector by the date specified by the state chairperson, the state chairperson shall designate one presidential elector for each vacancy. The state chairperson shall file the names and residence and business addresses of all the electors designated pursuant to this section with the Secretary of State by October 1 of the presidential election year.

(Amended by Stats. 2012, Ch. 3, Sec. 11. Effective February 10, 2012.)






CHAPTER 3 - State Central Committee

7150

Notwithstanding any other provision of law, the elements and practices of the state central committee shall be the same as set forth in the standing rules and bylaws of the Democratic Party of California, including the following:

(a) The membership of the state central committee.

(b) The procedures for notifying members of appointments.

(c) Proxy provisions.

(d) The form of appointment of members to the state central committee.

(e) The officers, methods of electing officers, and their terms.

(f) Quorum requirements for meetings of the state central committee.

(g) The procedures for the conduct of committee proceedings.

(Added by Stats. 2009, Ch. 392, Sec. 2. Effective January 1, 2010.)



7151

The state central committee shall conduct party campaigns for the party and on behalf of the candidates of the party. It shall appoint committees and appoint and employ campaign directors and perform all other activities relating to campaign organizations it deems suitable or desirable and in the best interest of the party.

(Added by Stats. 2009, Ch. 392, Sec. 2. Effective January 1, 2010.)



7152

The Democratic Party of California shall post a current copy of its standing rules and bylaws for public inspection on its Internet Web site.

(Added by Stats. 2009, Ch. 392, Sec. 2. Effective January 1, 2010.)






CHAPTER 4 - County Central Committee

ARTICLE 1 - Members

7200

(a) In each county containing less than five Assembly districts, a county committee shall be elected by supervisor districts, and the number to be elected from any supervisor district shall be determined as follows: There shall be taken the number of votes cast in the supervisor district at the last gubernatorial election for that party’s candidate for Governor, or, if the party had no candidate for Governor, for the candidate of the party voted on throughout the state who received the greatest number of votes and who was the candidate of that party alone. This number shall be divided by one-twentieth of the number of votes cast in that county for Governor or, where the party had no candidate for Governor, for the candidate mentioned above. The integer next larger than the quotient obtained by that division shall constitute the number of members of the committee to be elected by that party in that supervisor district.

(b) The committees in counties containing less than five Assembly districts shall be composed of not less than 21 members. If the procedure outlined above would result in less than 21 members being elected for any committee, the number of votes cast for this party’s candidate in each supervisor district shall be divided by an amount sufficiently smaller than one-twentieth of the votes cast for Governor in that county as to give a membership in the committee equal to or the nearest amount that is greater than 21 members.

(Amended by Stats. 2012, Ch. 8, Sec. 1. Effective March 8, 2012.)



7201

Notwithstanding any other provision of law, in a county of the fifth class as defined in Section 28026 of the Government Code, the elected members of the county central committee shall be elected by Assembly districts and shall consist of six members elected from each Assembly district, whether wholly or partly within the county, provided each such member is a resident of the county and of the Assembly district which the member represents. Only a person who is a resident of the county may vote for a candidate for membership to the county central committee and may vote only for candidates seeking to represent the Assembly district in which the voter resides.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7201.1

(a) Notwithstanding any other provision of law, in the County of Sacramento, the elected members of the county central committee shall be elected by supervisor districts with six members elected from each supervisor district. Each member shall be a resident of the county and of the supervisor district that the member represents. Only a person who is a resident of the county may vote for a candidate for membership to the county central committee and may vote only for candidates seeking to represent the supervisor district in which the voter resides.

(b) Notwithstanding any other provision of law, for the June 5, 2012, statewide primary election, signers of nomination papers for candidates for the county central committee shall be voters who disclosed a preference, pursuant to Section 2151, for the Democratic Party and who are residents in the County of Sacramento, regardless of whether they are residents of the district in which the candidate is to be voted on.

(Added by Stats. 2012, Ch. 8, Sec. 2. Effective March 8, 2012.)



7201.2

(a) Notwithstanding any other provision of law, in the County of Alameda, the elected members of the county central committee shall be elected by Assembly districts and the number to be elected from any Assembly district shall be determined as follows: There shall be taken the number of votes cast in that portion of the Assembly district lying within the County of Alameda at the last gubernatorial election for that party’s candidate for Governor, or, if the party had no candidate for Governor, for the candidate of the party voted on throughout the state who received the greatest number of votes and who was the candidate of that party alone. This number shall be divided by one-thirtieth of the number of votes cast in the county for Governor or, where the party had no candidate for Governor, for the candidate mentioned above. The integer next larger than the quotient obtained by that division shall constitute the number of members of the committee to be elected by that party in that Assembly district.

(b) If the procedure described above would result in less than 30 members being elected for any committee, the number of votes cast for this party’s candidate in that portion of each Assembly district lying within the County of Alameda shall be divided by an amount sufficiently smaller than one-thirtieth of the votes cast for Governor in the county as to give a membership in the committee equal to or the nearest amount that is greater than 30 members.

Only a person who is a resident of the county may vote for a candidate for membership to the county central committee and may vote only for candidates seeking to represent the Assembly district in which the voter resides.

(Added by Stats. 2012, Ch. 8, Sec. 3. Effective March 8, 2012.)



7202

In each county containing more than four and less than 20 Assembly districts, a county central committee shall be elected from Assembly districts and shall consist of six members elected from each Assembly district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7203

In each county containing 20 or more Assembly districts a county central committee shall consist of seven members elected from each Assembly district contained either wholly or partially within the county. In an Assembly district that lies only partially within a county containing 20 or more Assembly districts, the seven members shall be elected from that portion of the Assembly district contained within the county.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7204

(a) In the City and County of San Francisco, the county central committee shall be elected from the two Assembly districts located in the city and county and shall consist of 24 members. Whichever of the two Assembly districts consists of the majority of the registered Democrats in the city and county shall elect 14 members and the Assembly district that consists of the minority of the registered Democrats in the city and county shall elect 10 members.

(b) Both of the following shall apply for purposes of this section:

(1) “Registered Democrat” means any voter in the city and county who has expressed a preference for the Democratic Party on his or her affidavit of registration pursuant to Sections 2150, 2151, and 2152 as of the 154th day prior to the first direct primary election after any redistricting of Assembly district boundaries.

(2) The City and County of San Francisco Department of Elections, or any comparable successor agency, shall calculate the percentage of the total registered Democrats in each Assembly district in the city and county.

(c) Notwithstanding any other provision of law, for the June 5, 2012, statewide primary election, signers of nomination papers for candidates for the county central committee shall be voters who disclosed a preference, pursuant to Section 2151, for the Democratic Party and who are residents in the County of San Francisco, regardless of whether they are residents of the district in which the candidate is to be voted on.

(Amended by Stats. 2012, Ch. 8, Sec. 4. Effective March 8, 2012.)



7205

Notwithstanding this article, each county central committee by resolution may provide for the election of all or a portion of central committee members to represent individual central committee districts. The member shall reside in the district he or she represents but shall be elected at large within the Assembly district in which the county central committee district he or she represents is located.

The county central committee shall reapportion itself at least every 10 years, prior to the June primary election of that year. Each district shall be apportioned on the basis of the number of registered Democrats for the June primary in each even-numbered year, with no more than a 10-percent deviation from the average. Each district shall be compact, contiguous, and utilize any natural and neighborhood boundaries. The district boundaries shall not cut across any district lines of a precinct as drawn by the elections official for the last general or consolidated election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7206

In each county the nominee of this party for Senator or the incumbent Senator, the nominees of this party for the Assembly, and any person elected to either the Senate or Assembly at a special election to fill a vacancy in that house, and the nominee of this party for Representative in Congress, and any person elected at a special election to fill a vacancy in the House of Representatives, shall be ex officio members of this committee. If the person elected from one party at the special election for an Assembly or Senate seat, or for the House of Representatives, shall be other than the nominee of that party for the same office at the prior election, the ex officio membership of the nominee shall expire immediately upon certification by the Secretary of State of the election. Ex officio members shall be entitled to all the rights and privileges, including the right to vote, and shall have the same standing in every way as other members of this committee, except they shall not be entitled to a ballot designation of incumbent upon seeking election to this committee in the next presidential primary.

(Amended by Stats. 2012, Ch. 507, Sec. 1. Effective January 1, 2013.)



7207

The incumbent or nominee of each of the following offices shall be an ex officio member of the committee in the county in which he or she resides:

(a) Governor.

(b) Lieutenant Governor.

(c) Secretary of State.

(d) Controller.

(e) Treasurer.

(f) Attorney General.

(g) Member of the State Board of Equalization.

(h) United States Senator from California.

His or her rights and privileges shall be the same as those prescribed for other ex officio members in Section 7206.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7208

A committee may authorize any member of that committee, whether elected or ex officio, to appoint an alternate if a member desires to appoint an alternate. An incumbent Member of the Senate or Assembly at the time of the meeting of the committee may appoint an alternate member without authorization from that committee, if the member desires to appoint an alternate.

That alternate member shall have the right to vote only with the written authorization of the member who appointed him or her. An alternate member of a county central committee shall be subject to the rules and regulations of the committee.

An alternate member must meet the same qualifications as the regular member and may vote only in the absence of the member who appointed him or her.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7209

A person shall not be eligible for appointment or election to a committee who is not registered as affiliated with this party at the time of his or her appointment or election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7211

In the event that the candidates elected to a committee from a district do not equal the number of party committeepersons to which the district is entitled to be represented, a vacancy or vacancies exist to the extent of the difference between the number of elected committeepersons and the number of committeepersons by which the district is entitled to be represented. When the vacancy or vacancies exist they shall be filled by the committee to which insufficient members were elected, in the manner provided for in Section 7212.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7212

In the event of the appointment or election to a committee of an ineligible person, or whenever any member of the committee dies, resigns or becomes incapacitated to act, or removes from the jurisdiction of the committee, or ceases to be a member of this party, a vacancy exists which shall be filled by appointment by the committee in which the ineligibility or vacancy occurs. A vacancy shall also exist on a committee when a member is removed from the committee pursuant to Section 7213 or 7215.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7213

Any member of a committee, other than an ex officio member, who misses more than three consecutive regularly called meetings may be removed by a vote of the committee concerned, unless his or her absence is caused by illness or temporary absence from the county on the date of the meeting.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7214

The removal of residence by an elected or appointed member of a committee from the Assembly district or supervisor district from which he or she has been elected or appointed a member of that committee shall constitute his or her automatic resignation from the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7215

A committee may remove any member, other than an ex officio member, who during his or her term of membership affiliates with, or registers as a member of another party, who publicly advocates that the voters should not vote for the nominee of this party for any office, or who gives support or avows a preference for a candidate of another party or candidate who is opposed to a candidate nominated by this party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7216

Whenever any person is appointed to fill a vacancy on a committee, the chairperson of the committee shall file notices of the appointment with the elections official and the chairperson of the state central committee within 30 days after it is made. The notices shall contain the name and address of the person appointed and the name of the person replaced, and shall indicate the date of the appointment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Elections

7225

At every presidential primary election, a county central committee may be elected in each county.

(Amended by Stats. 2012, Ch. 507, Sec. 2. Effective January 1, 2013.)



7226

The elections official, no later than January 31 preceding the presidential primary, shall compute the number of members of the committee allotted to each Assembly district or supervisor district, as the case may be, pursuant to this article.

(Amended by Stats. 2012, Ch. 507, Sec. 3. Effective January 1, 2013.)



7227

In each county the name of each candidate for member of a committee shall appear upon the ballot only upon the filing of a nomination paper pursuant to Article 2 (commencing with Section 8020) to Article 6 (commencing with Section 8100), inclusive, of Chapter 1 of Part 1 of Division 8, signed in his or her behalf by the voters of the Assembly or supervisorial district in which he or she is a candidate.

(Amended by Stats. 2003, Ch. 811, Sec. 6. Effective January 1, 2004.)



7228

If the elections official, on the 73rd day prior to the presidential primary election, finds that the number of candidates nominated for election to a committee from an Assembly or supervisorial district does not exceed the number of candidates to be elected from that Assembly or supervisorial district, the designation of the office and the names of the candidates shall not be printed on this party’s ballot in the Assembly or supervisorial district. In lieu thereof, the board of supervisors shall declare elected the candidates who have been nominated.

(Amended by Stats. 2012, Ch. 507, Sec. 4. Effective January 1, 2013.)



7229

Whenever a candidate for election to a committee dies on or before the day of election, and a sufficient number of ballots are marked as being voted for him or her to entitle him or her to election if he or she had lived until after the election, a vacancy exists on the county central committee, which shall be filled by the committee in the same manner as other vacancies are filled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7230

Notwithstanding any other provision of law, a county central committee, in accordance with the rules and regulations adopted by the committee, may select its members at any time by holding a caucus or convention, or by using any other method of selection approved by the committee.

(Added by Stats. 2012, Ch. 507, Sec. 5. Effective January 1, 2013.)






ARTICLE 3 - Meetings

7235

All meetings of the committee shall be held in quarters that shall be accessible to persons with disabilities.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7236

The Department of General Services shall permit any committee to hold meetings in a state building within the county. At least one committee meeting each month shall be free of charge.

(Added by Stats. 1998, Ch. 199, Sec. 8. Effective January 1, 1999.)






ARTICLE 4 - General Business

7240

A committee shall have charge of the party campaign under general direction of the state central committee or of the executive committee selected by the state central committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7241

A committee may make rules and regulations providing:

(a) How officers of the committee may be removed.

(b) How meetings may be called, and any provisions so made shall supersede anything in this chapter to the contrary.

(c) Whether or not proxies may be used and the conditions under which they may be used.

Any rule adopted prior to statutory authorization by any committee by majority vote of the members elected to the committee is hereby validated and made of the same effect as if subsequently adopted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7242

The committees shall perform any other duties and services for this political party as seem to be for the benefit of the party. They shall continue to function and exist until the election at the succeeding presidential primary, or the selection pursuant to Section 7230, and qualification of the members of the new committees.

(Amended by Stats. 2012, Ch. 507, Sec. 6. Effective January 1, 2013.)



7243

If the chairperson of a committee refuses to call a meeting, a meeting may be called upon five days’ notice by a majority of the members of the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7244

Within five days after a committee meets for its organizational meeting, the newly elected chairperson of the committee shall notify the county elections official of his or her name.

(Amended by Stats. 1998, Ch. 199, Sec. 9. Effective January 1, 1999.)












PART 3 - REPUBLICAN PARTY

CHAPTER 1 - General Provisions

7250

This part shall apply to the organization, operation, and function of that political party known as the California Republican Party.

(Amended by Stats. 2007, Ch. 60, Sec. 1. Effective January 1, 2008.)






CHAPTER 2 - Presidential Electors

7300

In each year of the general election at which electors of President and Vice President of the United States are to be chosen, the Republican nominees for Governor, Lieutenant Governor, Treasurer, Controller, Attorney General, and Secretary of State, the Republican nominees for United States Senator at the last two United States senatorial elections, the Assembly Republican leader, the Senate Republican leader, all elected officers of the Republican State Central Committee, the National Committeeman and National Committeewoman, the President of the Republican County Central Committee Chairmen’s Association, and the chairperson or president of each Republican volunteer organization officially recognized by the Republican State Central Committee shall act as presidential electors, except that Senators, Representatives, and persons holding an office of trust or profit of the United States shall not act as electors. The remaining presidential elector positions, and any vacant positions, shall be filled by appointment of the chairperson of the Republican State Central Committee in accordance with the bylaws of the committee. The name, residence address, and business address of each appointee shall be filed with the Secretary of State by October 1 of the presidential election year. The Republican State Central Committee shall adopt bylaws implementing this section.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 3 - State Central Committee

7350

The membership of delegates to the state central committee, procedures for notification of members of appointments, proxy provisions, and form of appointment of delegate members shall be as set forth in the standing rules and bylaws of the California Republican Party. The California Republican Party shall maintain a current copy of its standing rules and bylaws for public inspection on the Internet.

(Repealed and added by Stats. 2007, Ch. 60, Sec. 3. Effective January 1, 2008.)



7352

The officers, methods of electing officers, terms of officers, quorum requirements for meetings of the state central committee and procedures for the conduct of committee proceedings and adoption of a state party platform shall be as set forth in the standing rules and bylaws of the California Republican Party.

(Repealed and added by Stats. 2007, Ch. 60, Sec. 3. Effective January 1, 2008.)



7353

The state central committee shall conduct party campaigns for the party and on behalf of the candidates of the party. It shall appoint committees and appoint and employ campaign directors and perfect whatever campaign organizations it deems suitable or desirable and for the best interest of the party.

(Repealed and added by Stats. 2007, Ch. 60, Sec. 3. Effective January 1, 2008.)



7354

(a) The state central committee may prohibit or limit the power of county central committees established pursuant to Chapter 4 (commencing with Section 7400) to endorse, support, or oppose any candidate for nomination by the California Republican Party for partisan office in the direct primary election.

(b) The superior court, in any case brought before it by the state central committee or by any registered voter, may issue a temporary or permanent restraining order or injunction to prohibit the endorsement, support, or opposition by a county central committee of any candidate for nomination by the California Republican Party for partisan office in the direct primary election, if the endorsement, support, or opposition is in violation of the bylaws or rules of the state central committee. All cases of this nature shall be in a preferred position for purposes of trial and appeal, so as to ensure the speedy disposition thereof.

(Repealed and added by Stats. 2007, Ch. 60, Sec. 3. Effective January 1, 2008.)






CHAPTER 4 - County Central Committee

ARTICLE 1 - Members

7400

In each county containing less than five Assembly districts, a county central committee shall be elected by supervisor districts, and the number to be elected from any supervisor district shall be determined as follows: There shall be taken the number of votes cast in the supervisor district at the last gubernatorial election for that party’s candidate for Governor, or, if the party had no candidate for Governor, for the candidate of the party voted on throughout the state who received the greatest number of votes and who was the candidate of that party alone. This number shall be divided by one-twentieth of the number of votes cast in that county for Governor or, where the party had no candidate for Governor, for the candidate mentioned above. The integer next larger than the quotient obtained by such division shall constitute the number of members of the committee to be elected by that party in that supervisor district.

The committees in counties containing less than five Assembly districts shall be composed of not less than 21 members. If the procedure outlined above would result in less than 21 members being elected for any committee, the number of votes cast for this party’s candidate in each supervisor district shall be divided by an amount sufficiently smaller than one-twentieth of the votes cast for Governor in that county as to give a membership in the committee equal to or the nearest amount which is greater than 21 members.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7400.1

(a) Notwithstanding Sections 7400 and 7401, in the County of Sacramento, the county central committee shall be elected by supervisor districts, and the number to be elected from any supervisor district shall be determined as follows: There shall be taken the number of votes cast in the supervisor district at the last gubernatorial election for that party’s candidate for Governor, or, if the party did not have a candidate for Governor, for the candidate of the party voted on throughout the state who received the greatest number of votes and who was the candidate of that party alone. This number shall be divided by one-thirtieth of the number of votes cast in Sacramento County for Governor or, where the party did not have a candidate for Governor, for the candidate mentioned above. The integer next larger than the quotient obtained by that division shall constitute the number of members of the committee to be elected by that party in that supervisor district.

(b) The Sacramento County Central Committee shall be composed of not less than 31 members. If the procedure outlined above would result in less than 31 members being elected for any committee, the number of votes cast for this party’s candidate in each supervisor district shall be divided by an amount sufficiently smaller than one-thirtieth of the votes cast for Governor in Sacramento County as to give a membership on the committee equal to or the nearest amount that is greater than 31 members.

(Added by Stats. 2002, Ch. 257, Sec. 1. Effective January 1, 2003.)



7400.3

(a) Notwithstanding Sections 7400 and 7401, in the County of Santa Clara, the county central committee shall be elected by supervisor districts, and the number to be elected from any supervisor district shall be determined as follows:

(1) There shall be taken the number of votes cast in the supervisor district at the last gubernatorial election for that party’s candidate for Governor, or, if the party did not have a candidate for Governor, for the candidate of the party voted on throughout the state who received the greatest number of votes and who was the candidate of that party alone.

(2) This number shall be divided by one-twenty-second of the number of votes cast in Santa Clara County for Governor or, where the party did not have a candidate for Governor, for the candidate mentioned above. The integer next larger than the quotient obtained by that division shall constitute the number of members of the committee to be elected by that party in that supervisor district.

(b) The Santa Clara County Central Committee shall be composed of not less than 23 members. If the procedure outlined above would result in less than 23 members being elected to the committee, the number of votes cast for this party’s candidate in each supervisor district shall be divided by an amount sufficiently smaller than one-twenty-second of the votes cast for Governor in Santa Clara County as to give a membership on the committee equal to or the nearest amount that is greater than 23 members.

(Added by Stats. 2002, Ch. 257, Sec. 2. Effective January 1, 2003.)



7400.5

(a) Notwithstanding Sections 7400 and 7401, in the County of San Bernardino, the county central committee shall be elected by supervisor districts, and the number to be elected from any supervisor district shall be determined as follows:

(1) There shall be taken the number of votes cast in the supervisor district at the last gubernatorial election for that party’s candidate for Governor, or, if the party did not have a candidate for Governor, for the candidate of the party voted on throughout the state who received the greatest number of votes and who was the candidate of that party alone.

(2) This number shall be divided by one-thirtieth of the number of votes cast in San Bernardino County for Governor or, where the party did not have a candidate for Governor, for the candidate mentioned above. The integer next larger than the quotient obtained by that division shall constitute the number of members of the committee to be elected by that party in that supervisor district.

(b) The San Bernardino County Central Committee shall be composed of not fewer than 30 members. If the procedure outlined above would result in fewer than 30 members being elected to the committee, the number of votes cast for this party’s candidate in each supervisor district shall be divided by an amount sufficiently smaller than one-thirtieth of the votes cast for Governor in San Bernardino County as to give a membership on the committee equal to or the nearest amount that is greater than 30 members.

(Added by Stats. 2005, Ch. 65, Sec. 1. Effective January 1, 2006.)



7401

In each county containing more than four and less than 20 Assembly districts, a county central committee shall be elected from Assembly districts and shall consist of six members elected from each Assembly district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7402

In each county containing 20 or more Assembly districts a county central committee shall consist of seven members elected from each Assembly district contained either wholly or partially within the county. In an Assembly district that lies only partially within a county containing 20 or more Assembly districts, the seven members shall be elected from that portion of the Assembly district contained within the county.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7403

(a) In the City and County of San Francisco, the county central committee shall be elected from the two Assembly districts located in the city and county and shall consist of 25 members. Whichever of the two Assembly districts consists of the majority of the registered Republicans in the city and county shall elect 13 members plus one additional member for every 4 percent of the registered Republicans in the district above a majority of the registered Republicans in the city and county. The remainder of the members shall be elected from the Assembly district that consists of the minority of the registered Republicans in the city and county.

(b) Both of the following shall apply for purposes of this section:

(1) “Registered Republican” means any voter in the city and county who has expressed a preference for the Republican Party on his or her affidavit of registration pursuant to Sections 2150, 2151, and 2152 as of the 154th day prior to the first direct primary election after any redistricting of Assembly district boundaries.

(2) The City and County of San Francisco Department of Elections, or any comparable successor agency, shall calculate the percentage of the total registered Republicans in each Assembly district in the city and county.

(c) Notwithstanding any other provision of law, for the June 5, 2012, statewide primary election, signers of nomination papers for candidates for the county central committee shall be voters who disclosed a preference, pursuant to Section 2151, for the Republican Party and who are residents in the County of San Francisco, regardless of whether they are residents of the district in which the candidate is to be voted on.

(Amended by Stats. 2012, Ch. 8, Sec. 6. Effective March 8, 2012.)



7404

(a) In each county, the nominee of the party for State Senator, the nominees of the party for the Assembly, and any person nominated to either the Senate or Assembly at a special election to fill a vacancy in the house, and the nominee of the party for Representative in Congress shall be ex officio members of this committee. If the person most recently nominated or elected from one party at the special election for an Assembly or Senate seat, or for the House of Representatives shall be other than the nominee of that party for the same office at the earlier election, the ex officio membership of the latter nominee shall expire immediately upon certification by the Secretary of State of the nomination or, if there is no runoff, the election of the person most recently nominated or elected. Ex officio members shall be entitled to all the rights and privileges, including the right to vote, and shall have the same standing in every way as other members of this committee, except they shall not be entitled to a ballot designation of incumbent upon seeking election to this committee in the next presidential primary. A person shall be entitled to ex officio membership upon receiving a certificate of nomination from the Secretary of State pursuant to Section 8147, at which time the term of the former nominee shall expire.

(b) If the person most recently nominated to the Senate, Assembly, or House of Representatives received fewer votes for the particular office at the ensuing general election than a write-in candidate for the same office, and the write-in candidate is elected to that office, the write-in candidate shall, for purposes of this part, be considered the ex officio member of each affected county, provided that the write-in candidate’s affidavit of registration reflects that that candidate has been affiliated with the party for at least six months prior to the general election.

(c) If a write-in candidate is entitled to ex officio membership on each affected county central committee pursuant to subdivision (b), each affected county central committee shall designate the party nominee described in subdivision (b) as an additional ex officio member to its committee. Any person designated as an ex officio member under this subdivision shall be entitled to all the rights and privileges as other ex officio members of the committee.

(Amended by Stats. 2012, Ch. 507, Sec. 7. Effective January 1, 2013.)



7405

The nominee for each of the following offices shall be an ex officio member of the committee in the county in which he or she resides:

(a) Governor.

(b) Lieutenant Governor.

(c) Treasurer.

(d) Controller.

(e) Attorney General.

(f) Secretary of State.

(g) Member of the State Board of Equalization.

(h) United States Senator from California. His or her rights and privileges, including the right to membership, shall be the same as those prescribed for other ex officio members in Section 7404.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7406

A committee may authorize each elected member and each ex officio member of that committee to appoint an alternate member. An ex officio member who is also an incumbent officeholder of any of the offices listed in Sections 7404 and 7405 at the time of the meeting of the committee may appoint an alternate member without authorization from that committee, if the member desires to appoint an alternate.

The alternate member shall have the right to vote only with the written authorization of the member who appointed him or her. An alternate member of a committee shall be subject to the rules and regulations of the committee.

An alternate member must meet the same qualifications as the regular member, and may vote only in the absence of the member who appointed him or her, except that an alternate member appointed by an incumbent Senator, Member of the Assembly, or Representative in Congress need not reside in the district of the appointing power but need only reside in the county of jurisdiction of the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7407

A person shall not be eligible for appointment or election to a committee who is not registered as affiliated with this party at the time of his or her appointment or election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7409

In the event that the candidates elected to a committee from a district do not equal the number of party committeemembers to which that district is entitled to be represented, a vacancy or vacancies exist to the extent of the difference between the number of elected committeemembers and the number of committeemembers by which the district is entitled to be represented. When a vacancy or vacancies exist they shall be filled by the committee to which insufficient members were elected, in the manner provided for in Section 7410.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7410

In the event of the appointment or election to a committee of an ineligible person, or whenever any member of the committee dies, resigns or becomes incapacitated to act, or removes from the jurisdiction of the committee, or ceases to be a member of this party, a vacancy exists which shall be filled by appointment by the committee in which the ineligibility or vacancy occurs. A vacancy shall also exist on a committee when a member is removed from the committee pursuant to Section 7411 or 7413.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7411

(a) Any member of a committee, other than an ex officio member, who misses four regularly called meetings within one 12-month period shall be removed from the committee concerned, unless his or her absence is caused by illness or temporary absence from the county on the date of the meeting.

(b) A committee may, in its sole discretion and in accordance with its bylaws, remove a member who misses four or more regularly called meetings within one 12-month period, regardless of the reasons for the absences.

(Amended by Stats. 2002, Ch. 257, Sec. 3. Effective January 1, 2003.)



7412

The removal of residence by an elected or appointed member of a committee from the Assembly district or supervisor district from which he or she has been elected or appointed a member of that committee shall constitute his or her automatic resignation from the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7413

A committee may remove any member, other than an ex officio member, who during his or her term of membership affiliates with, or registers as a member of another party, who publicly advocates that the voters should not vote for the nominee of this party for any office, or who gives support or avows a preference for a candidate of another party or candidate who is opposed to a candidate nominated by this party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7414

Whenever any person is appointed to fill a vacancy on a committee, the chairperson of the committee shall file notices of the appointment with the elections official and the chairperson of the state central committee within 30 days after it is made. The notices shall contain the name and address of the person appointed and the name of the person replaced, and shall indicate the date of the appointment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Election

7420

(a) At every presidential primary election, a member may be elected to a county central committee to replace a member whose term is expiring.

(b) When district boundaries are redrawn and districts are renumbered in accordance with the decennial census, a member of a county central committee may run for election in a newly numbered district at the next election even though his or her current term of office has not expired. If a person is elected in the newly numbered district and takes the oath of office, the person is deemed to have resigned from his or her previous district office at that time.

(Amended by Stats. 2012, Ch. 507, Sec. 8. Effective January 1, 2013.)



7421

The elections official, no later than January 31 preceding the presidential primary, shall compute the number of members of the committee allotted to each Assembly district or supervisor district, as the case may be, pursuant to this article.

(Amended by Stats. 2012, Ch. 507, Sec. 9. Effective January 1, 2013.)



7422

In each county the name of each candidate for member of a committee shall appear upon the ballot only upon the filing of a nomination paper pursuant to Article 2 (commencing with Section 8020) to Article 6 (commencing with Section 8100), inclusive, of Chapter 1 of Part 1 of Division 8, signed on his or her behalf by the voters of the Assembly or supervisorial district in which he or she is a candidate.

(Amended by Stats. 2003, Ch. 811, Sec. 7. Effective January 1, 2004.)



7423

If the elections official, on the 73rd day prior to the presidential primary election, finds that the number of candidates nominated for election to a committee from an Assembly or supervisorial district does not exceed the number of candidates to be elected from that Assembly or supervisorial district, the designation of the office and the names of the candidates shall not be printed on this party’s ballot in the Assembly or supervisorial district. In lieu thereof, the board of supervisors shall declare elected the candidates who have been nominated.

(Amended by Stats. 2012, Ch. 507, Sec. 10. Effective January 1, 2013.)



7424

Whenever a candidate for election to a committee dies on or before the day of election, and a sufficient number of ballots are marked as being voted for him or her to entitle him or her to election if he or she had lived until after the election, a vacancy exists on the county central committee, which shall be filled by the committee in the same manner as other vacancies are filled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7425

(a) Notwithstanding any other provision of law, a county central committee, in accordance with the rules and regulations adopted by the committee, may determine the number, the district allocation, and the manner of election of its members at any time by holding a caucus or convention, or by using any other method approved by the committee.

(b) Nothing in this section shall be construed to permit a county central committee to remove an ex officio member of the committee.

(Added by Stats. 2012, Ch. 507, Sec. 11. Effective January 1, 2013.)






ARTICLE 3 - Meetings

7430

The Department of General Services shall permit any committee that desires to do so to hold meetings in a state building within the county, at least one of which meetings each month shall be without charge.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7431

All meetings of the committee shall be held in quarters that shall be accessible to persons with disabilities.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - General Business

7440

A committee shall have charge of the party campaign under general direction of the state central committee or of the executive committee selected by the state central committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7441

(a) At the first meeting, a committee shall organize by selecting a chairperson, a secretary, and any other officers and committees as it deems necessary for carrying on the affairs of this party.

(b) The members of the central committee shall assume office and hold their first meeting during the month of December or January following a general election. A member shall hold office for a two-year term commencing with that first meeting held in December or January following a general election.

(Amended by Stats. 2000, Ch. 494, Sec. 2. Effective January 1, 2001.)



7442

A committee may make rules and regulations providing for any of the following:

(a) How officers of the committee may be removed.

(b) How meetings may be called, and any provisions so made shall supersede anything in this chapter to the contrary.

(c) Whether or not proxies may be used and the conditions under which they may be used.

Any rule adopted prior to statutory authorization by any county central committee by majority vote of the members elected to the committee is hereby validated and made of the same effect as if subsequently adopted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7443

The committees shall perform any other duties and services for this political party as seem to be for the benefit of the party. Members of a county central committee may serve after the expiration date of their terms until the election, or the selection pursuant to Section 7425, and qualification of the new members replacing them on the county central committees.

(Amended by Stats. 2012, Ch. 507, Sec. 12. Effective January 1, 2013.)



7444

If the chairperson of a committee refuses to call a meeting, a meeting may be called upon five days’ notice by a majority of the members of the committee.

(Amended by Stats. 2012, Ch. 8, Sec. 8. Effective March 8, 2012.)






ARTICLE 5 - District Committees

7460

This article applies only to committees established by Assembly districts or supervisorial districts within a county pursuant to the bylaws of the county central committee of that county.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7461

The committees shall be called county Assembly district committees or county supervisorial district committees.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7462

Each committee shall consist of the persons elected to the county central committee of a single Assembly or supervisorial district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7463

The district committees of a county and the ex officio members of the county central committee constitute the county central committee of that county.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7464

The district committees may elect any officers and undertake any action as the bylaws of the county central committee of which they are a part provide.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7465

In the event that the candidates elected to a district committee do not equal the number of party committeemembers by which the district is entitled to be represented under Article 1 (commencing with Section 7400), a vacancy or vacancies exist to the extent of the difference between the number of elected committeemembers and the number of committeemembers by which the district is entitled to be represented. When a vacancy or vacancies exist, they shall be filled by the district committee to which insufficient members were elected.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7466

In the event of the appointment or election to a district committee of an ineligible person, or whenever any member of the committee dies, resigns or becomes incapacitated to act, is removed from office, or removes from the jurisdiction of the district committee, or ceases to be a member of this party, a vacancy exists which shall be filled by appointment by the district committee in which the ineligibility or vacancy occurs.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7467

Any member of a district committee who misses more than three consecutive regularly called meetings of the county central committee may be removed by a vote of that district committee concerned, unless his or her absence is caused by illness or temporary absence from the county on the date of the meeting.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7468

The removal of residence by an elected or appointed member of a district committee from the Assembly district or supervisorial district from which he or she has been elected or appointed a member of that committee shall constitute his or her automatic resignation from that committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7469

A district committee shall remove any member of that committee who is required to be removed under Section 7413.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7470

Whenever any person is appointed to fill a vacancy on a district committee, the district committee shall notify within 10 days the chairperson of the county central committee who shall file a notice of the appointment with the elections official within 30 days after it is made. The notices shall contain the name and address of the person appointed and the name of the person replaced, and shall indicate the date of the appointment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)












PART 4 - AMERICAN INDEPENDENT PARTY

CHAPTER 1 - General Provisions

7500

This part shall apply to the organization, operation, and functions of that political party known as the American Independent Party of California.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 2 - State Convention

ARTICLE 1 - Delegates

7550

The state convention shall consist of one delegate for each of the following officers:

(a) Governor.

(b) Lieutenant Governor.

(c) Treasurer.

(d) Controller.

(e) Attorney General.

(f) Secretary of State.

(g) All members of the State Board of Equalization.

(h) All Senators and Representatives of Congress from California.

(i) All Members of the Legislature.

(j) National committeemen and committeewomen.

(k) Chairperson and state vice chairperson of the state central committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7551

The state convention shall be composed of the following delegates:

(a) Each officer named in Section 7550 who was nominated and elected as a candidate of the party and whose term of office extends beyond the first Monday in December in the case of legislators and the Monday after January 1 in the case of other officers next following the direct primary election, or the appointee or successor appointed, elected, or otherwise designated by law to fill a vacancy in the office of any such officer. These delegates are “holdover delegates.”

(b) Each candidate of the party in whose behalf nomination papers were filed and who was nominated at the direct primary election by that party. These delegates are “nominee delegates.” Nominees for an office the term of which extends beyond two years are delegates to each succeeding state convention until that following the direct primary election at which nominations for the office are again to be made. If a candidate is a “nominee delegate” to the state convention held in the year in which he or she is nominated, and is elected to the office at the succeeding general election, he or she shall be considered a “holdover delegate” to the state convention of his or her party in the next odd-numbered year, if his or her party is required to hold the convention.

(c) One delegate appointed for each of the officers named in Section 7550 not represented by a “holdover delegate” nor by a “nominee delegate” of the party. These delegates shall be chosen and appointed in the manner provided in this chapter for filing vacancies in the state convention and shall be known as “appointive delegates.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7555

Membership in the state convention shall not be granted to any party nominee unless he or she is registered as being a member of this party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7556

A vacancy exists in the membership under any of the following circumstances:

(a) When there is no “holdover delegate” nor “nominee delegate” of the party.

(b) When any nominee is disqualified for membership under the provisions of Section 7555 or for any other reason stated in this division.

(c) When no nomination for an elective office has been made.

(d) When a delegate dies prior to the convention.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7557

Delegates shall be appointed to fill vacancies in the membership as follows:

(a) If the vacancy occurs in a senatorial or Assembly district situated wholly within the limits of a single county, by appointment by the county central committee of the party in the county. Whenever a vacancy occurs by reason of the failure to nominate a person affiliated with the party, no person shall be chosen to fill the vacancy who does not reside in the senatorial or Assembly district involved.

(b) If the vacancy occurs in a senatorial or Assembly district comprising two or more counties, parts of two or more counties, or one or more counties and parts of one or more counties, by appointment by the county central committee representing more voters affiliated with the American Independent Party than does any other county central committee in the district.

(c) If there is no county central committee qualified to act, or the qualified county central committee fails to act, under the provisions of subdivision (a) or (b) of this section, the appointment shall be made by the state central committee of the party.

(d) If the vacancy occurs as to a delegate for a United States Senator from California or as to a delegate for any of the state officers named in Section 7550 by appointment by the state central committee of the party.

(e) If the vacancy occurs as to a delegate for any Representative in Congress from California, by appointment by the state central committee of the party of a voter who resides within the congressional district to be represented.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7559

A county central committee may authorize its chairperson to appoint delegates to fill vacancies in the membership of party state conventions that the county central committee has power to fill.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7561

If a person is a delegate to the state convention and qualified independently of that fact to be a delegate to the same state convention, he or she shall be a delegate by reason of the most recent election at which he or she becomes a delegate. The resulting vacancy shall be filled pursuant to Section 7557.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Meetings

7570

The state convention shall meet biennially, at a location designated by the state central committee, at 10 a.m. on a Saturday following the direct primary election, but in no event later than August 15.

(Amended by Stats. 1998, Ch. 199, Sec. 15. Effective January 1, 1999.)






ARTICLE 3 - General Business

7575

The convention shall be called to order by the chairperson of the state central committee at 10 a.m. of the day designated for the convention. It shall at once proceed to the election of a chairperson. The election shall be by alphabetical rollcall, if requested by a petition signed by 50 members. The convention shall elect other officers as the convention may determine.

(Amended by Stats. 1996, Ch. 724, Sec. 6. Effective January 1, 1997.)



7576

The chairperson shall appoint a committee consisting of one delegate from each senatorial district, which shall serve as the committee on credentials of the convention, and he or she shall appoint other committees as the convention may direct.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7577

The convention, upon election of permanent officers, shall adopt a state platform for this party. This platform shall be made public upon its adoption.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7578

In each year of the general election at which electors of President and Vice President of the United States are to be chosen, the convention shall also nominate as the candidates of its party as many electors of President and Vice President of the United States as the state is then entitled to, and shall certify the name of each elector nominated, and his or her residence address to the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7579

The vote on any issue at the convention, including the election of officers, may be by rollcall or any other method as may be prescribed by the convention.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7580

The proceedings at the convention shall be governed by any manual of parliamentary procedure designated by the convention.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 3 - State Central Committee

ARTICLE 1 - Members

7600

The state central committee shall consist of all of the following persons:

(a) All delegates to the state convention.

(b) The chairperson of each county central committee of the party.

(c) Members appointed pursuant to this part.

(d) Any person nominated to fill a vacancy in a partisan office in a special election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7603

Each delegate to the state convention shall appoint to membership on this committee one voter of the same sex as the delegate and two voters of the opposite sex. These appointments when so made shall be absolute.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7604

A delegate to the state convention who at the date of that state convention is the incumbent of any of the offices listed in Section 7550 may appoint, without regard to sex, two additional voters to membership on this committee of this party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7605

Any person who is a member of this committee by virtue of having been nominated to fill a vacancy in a partisan office in a special election, shall within 60 days of the special election, appoint members to this committee in the same manner as delegates to the state convention make those appointments.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7608

Each delegate to the state convention shall send a notice by mail to each person whom he or she has appointed as a member of this committee, that will inform him or her that:

(a) He or she is a member of the committee.

(b) The committee will meet in Sacramento and the date of the meeting.

(c) The meeting may be attended either in person or by proxy.

(d) The proxy shall be in writing, and signed by the member under penalty of perjury.

(Amended by Stats. 1998, Ch. 199, Sec. 20. Effective January 1, 1999.)



7609

A person is not eligible for appointment to this committee if he or she is not registered as affiliated with this party at the time of his or her appointment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7610

This committee may remove any member who, during his or her term of membership, affiliates with or registers as a member of another party. This committee may also remove any appointed member who publicly advocates that the voters should not vote for the nominee of the party for any office, or who publicly gives support to or avows a preference for a candidate of another party who is opposed to a candidate nominated by this party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7611

In the event of the appointment of an ineligible person, or whenever any member of this committee dies, resigns, or becomes incapacitated to act, or removes from the jurisdiction of the committee, or ceases to be a member of the committee’s party, a vacancy exists that shall be filled in the manner prescribed in Section 7612. A vacancy shall also exist on this committee when a member is removed from the committee pursuant to Section 7642, or Section 7610, and the vacancy shall be filled in the manner prescribed in Section 7612, the member to serve the remainder of the unexpired term of the member removed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7612

Should a member appointed to membership pursuant to Section 7603 or 7604 cease to be a member for any of the reasons specified in Section 7611, the vacancy shall be filled by the person who appointed him or her, unless that person is himself or herself no longer a member of this committee or indicates that he or she does not wish to fill the vacancy, in which instances the committee shall do so.

Notice shall be given by the committee to a person entitled to fill a vacancy under this section as soon as possible after the occurrence of the vacancy.

(Amended by Stats. 1998, Ch. 199, Sec. 21. Effective January 1, 1999.)



7613

In the event the appointment of alternate or associate members is authorized by statute or the rules of the committee, this committee shall supply forms to the members for the appointment of those members. The forms shall be in substantially the same language as set forth in Section 7602, and shall contain suitable spaces wherein there can be listed the addresses and the numbers of the congressional, Assembly, and senatorial districts in which the appointees reside.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7614

Each delegate to the state convention may appoint three voters as associate members of this committee. An associate member shall have those privileges and obligations as are given to him or her by the rules of the committee but shall not be able to vote.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Meetings

7620

The committee shall convene in the same community where the state convention is held, at 10 a.m. on the Sunday following the state convention.

(Amended by Stats. 1998, Ch. 199, Sec. 22. Effective January 1, 1999.)






ARTICLE 3 - Proxies

7628

Revocation or change of proxies shall be recognized by this committee on proxies and credentials only upon a personal request made by the member before the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - General Business

7635

The chairperson of this committee shall call the committee to order at 10 a.m. on the day of first meeting. The next business in order shall be the election of a temporary chairperson, which may be by acclamation, unless there is a contest, in which event the roll shall be called.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7636

The temporary chairperson, upon election, shall immediately appoint a committee on proxies and credentials, consisting of one member from each senatorial district, selected from among the members of this committee certified by the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7637

This committee shall choose its officers by rollcall vote, poll of senatorial district delegations, or any other method as may be prescribed by the committee. Its officers shall have the power usually exercised by the officers of those committees insofar as may be consistent with this chapter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7638

This committee may select from its membership an executive committee, to which it may grant all or any portion of its powers and duties. If this committee grants any portion of its powers to an executive committee, it shall provide for the election to its executive committee of two members, one of each sex, from each senatorial district delegation. A senatorial district delegation shall consist only of those state central committee members who reside within that senatorial district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7639

The state central committee or its executive committee shall designate by resolution or bylaw the national committee or party organization with which the American Independent Party is affiliated and shall file a copy of the resolution or bylaw with the Secretary of State. In the event of controversy over the national affiliation of the party, the most recent resolution or bylaw filed shall be determinative.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7640

The chairperson of this committee shall serve a two-year term, but shall not succeed himself or herself.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7641

The elective officers provided for in the bylaws of this committee shall serve for two-year terms.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7642

This committee may prescribe dues to be paid by those persons specified in Section 7600 in the manner and by the time prescribed by vote of the majority of the members of the committee. The dues charged shall not exceed twenty-four dollars ($24) per year.

Any member of this committee who fails to pay the dues prescribed by the committee may, upon first notifying the delegate to the state convention who appointed that member, be removed from the committee in the manner provided by the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7643

This committee shall conduct party campaigns for this party and in behalf of the candidates of this party. It shall appoint committees and appoint and employ campaign directors and perfect whatever campaign organizations it deems suitable or desirable and for the best interest of the party.

This committee shall have power to appoint interim county central committees in all counties in which the voters have not elected one or more county central committee members in the presidential primary preceding the organization of this committee. Persons appointed to interim county central committees pursuant to this section shall meet the qualifications otherwise required by Chapter 4 (commencing with Section 7650) for appointees to fill vacancies on county central committees. Notice of all appointments pursuant to this section shall be filed by the state central committee with the elections official of the county for which that interim county central committee is appointed. Interim county central committees appointed pursuant to this section shall have all of the powers and privileges afforded county central committees by the provisions of Chapter 4 (commencing with Section 7650), but members of interim county central committees shall not be designated as incumbents on the ballot in the succeeding primary election.

(Amended by Stats. 2012, Ch. 507, Sec. 13. Effective January 1, 2013.)



7644

A quorum of this committee is a majority of the entire membership, represented either in person or by proxy.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7645

The proceedings at all meetings of this committee shall be governed by any manual of parliamentary procedures designated by the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 4 - County Central Committee

ARTICLE 1 - Members

7650

In each county containing less than five Assembly districts or portions thereof, except the City and County of San Francisco, a county central committee of at least 25 members shall be elected by supervisor districts, and the number elected from each supervisor district shall be determined as follows:

The number of voters registered as members of the American Independent Party, as reflected in the statement of voters and their political affiliations transmitted to the Secretary of State on or before the 135th day before any primary election, shall be divided by 25. The number thus derived shall be divided into the number of American Independent Party voters registered in each supervisor district, and the integer nearest the resulting quotient shall be the number of central committee members to be elected to represent that supervisor district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7651

In each county containing more than four Assembly districts or portions thereof, and the City and County of San Francisco, a county central committee shall be elected by Assembly districts, and the number elected shall be that number derived by multiplying 7 times the number of Assembly districts in whole or in part within the county. The number elected from each Assembly district shall be determined as follows:

The number of voters registered as members of the American Independent Party, as reflected in the statement of voters and their political affiliations transmitted to the Secretary of State on or before the 135th day before any primary election, shall be divided by the total number of members to be elected in the county. The number thus derived shall be divided into the number of American Independent Party voters registered in each Assembly district or portion thereof, and the integer nearest the resulting quotient shall be the number of central committee members to be elected to represent that Assembly district or portion thereof.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7652

The incumbent or nominee of each of the following offices shall be an ex officio member of the committee in the county in which he or she resides:

(a) Governor.

(b) Lieutenant Governor.

(c) Secretary of State.

(d) Controller.

(e) Treasurer.

(f) Attorney General.

(g) Member of the State Board of Equalization.

(h) United States Senator from California.

(i) Representative in Congress from California.

(j) All Members of the Legislature.

(k) Any person nominated to a partisan office at a special election to fill a vacancy in that office.

Ex officio members shall be entitled to all the rights and privileges, including the right to vote, and shall have the same standing in every way as other members of this committee, except they shall not be entitled to a ballot designation of incumbent upon seeking election to this committee in the next presidential primary.

(Amended by Stats. 2012, Ch. 507, Sec. 14. Effective January 1, 2013.)



7653

A committee may authorize any member of that committee, whether elected or ex officio, to appoint an alternate if a member desires to appoint an alternate. An incumbent of an elected partisan office at the time of the meeting of the committee may appoint an alternate member without authorization from that committee, if the member desires to appoint an alternate.

The alternate member shall have the right to vote only with the written authorization of the member who appointed him or her. An alternate member of a county central committee shall be subject to the rules and regulations of the committee.

An alternate member must meet the same qualifications as the regular member and may vote only in the absence of the member who appointed him or her.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7654

A person shall not be eligible for appointment or election to a committee who is not registered as affiliated with this party at the time of his or her appointment or election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7656

In the event that the candidates elected to a committee from a district do not equal the number of party committeepersons to which that district is entitled to be represented under this chapter, a vacancy or vacancies exist to the extent of the difference between the number of elected committeemembers and the number of committeemembers by which the district is entitled to be represented. When a vacancy or vacancies exist they shall be filled by the committee to which insufficient members were elected, in the manner provided for in Section 7657.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7657

In the event of the appointment or election to a committee of an ineligible person, or whenever any member of the committee dies, resigns or becomes incapacitated to act, or removes from the jurisdiction of the committee, or ceases to be a member of this party, a vacancy exists which shall be filled by appointment by the committee in which the ineligibility or vacancy occurs. A vacancy shall also exist on a committee when a member is removed from the committee pursuant to Section 7658 or 7660.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7658

Any member, other than an ex officio member, of a committee who misses more than three consecutive regularly called meetings may be removed by a vote of the committee concerned, unless his or her absence is caused by illness or temporary absence from the county on the date of the meeting.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7659

The removal of residence by an elected or appointed member of a committee from the Assembly district or supervisor district from which he or she has been elected or appointed a member of that committee shall constitute his or her automatic resignation from the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7660

A committee may remove any member who during his or her term of membership affiliates with, or registers as a member of another party.

A committee may remove any member, other than an ex officio member, who publicly advocates that the voters should not vote for the nominee of this party for any office, or who gives support or avows a preference for a candidate of another party who is opposed to a candidate nominated by this party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7661

Whenever any person is appointed to fill a vacancy on a committee, the chairperson of the committee shall file notices of the appointment with the elections official and the chairperson of the state central committee within 30 days after it is made. The notices shall contain the name and address of the person appointed and the name of the person replaced, and shall indicate the date of the appointment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Election

7670

At every presidential primary election, a county central committee may be elected in each county.

(Amended by Stats. 2012, Ch. 507, Sec. 15. Effective January 1, 2013.)



7671

The Secretary of State, no later than 125 days before the presidential primary, shall compute the number of members of central committees to be elected in each county, and shall mail a certificate reporting that information to the elections official of each county and to the Chairperson of the American Independent Party State Central Committee.

(Amended by Stats. 2012, Ch. 507, Sec. 16. Effective January 1, 2013.)



7672

In each county the name of each candidate for member of a committee shall appear upon the ballot only upon the filing of a nomination paper pursuant to Article 2 (commencing with Section 8020) to Article 6 (commencing with Section 8100), inclusive, of Chapter 1 of Part 1 of Division 8, signed on his or her behalf by the voters of the Assembly or supervisorial district in which he or she is a candidate.

(Amended by Stats. 2003, Ch. 811, Sec. 8. Effective January 1, 2004.)



7673

If the elections official, on the 73rd day prior to the presidential primary election, finds that the number of candidates nominated for election to a committee from an Assembly or supervisor district does not exceed the number of candidates to be elected from that Assembly or supervisor district, the designation of the office and the names of the candidates shall not be printed on this party’s ballot in the Assembly or supervisor district. In lieu thereof, the board of supervisors shall declare elected the candidates who have been nominated.

(Amended by Stats. 2012, Ch. 507, Sec. 17. Effective January 1, 2013.)



7674

Whenever a candidate for election to a committee dies on or before the day of election, and a sufficient number of ballots are marked as being voted for him or her to entitle him or her to election if he or she had lived until after the election, a vacancy exists on the county central committee, which shall be filled by the committee in the same manner as other vacancies are filled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7675

Notwithstanding any other provision of law, a county central committee may select its members at any time by holding a caucus or convention in accordance with the rules and regulations adopted by the county central committee and the state central committee, or by using any other method of selection approved by the state central committee.

(Added by Stats. 2012, Ch. 507, Sec. 18. Effective January 1, 2013.)






ARTICLE 3 - Meetings

7680

Each committee shall meet at its county seat, upon call, which shall be given by the chairperson of the county central committee or the immediate predecessor of the current chairperson of the county committee on the second Tuesday in July following the presidential primary election, except that in any year in which a national convention of the party includes that date, the existing executive committee of a committee shall set the date of the meeting, not to exceed 30 days after the date herein specified.

(Amended by Stats. 2012, Ch. 507, Sec. 19. Effective January 1, 2013.)



7682

The Department of General Services shall permit any committee that desires to do so to hold meetings in a state building within the county, at least one of which meetings each month shall be without charge.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7683

All meetings of the committee shall be held in quarters that shall be accessible to persons with disabilities.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - General Business

7690

A committee shall have charge of the party campaign under general direction of the state central committee or of the executive committee selected by the state central committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7691

A committee may make rules and regulations providing for any of the following:

(a) How officers of the committee may be removed.

(b) How meetings may be called.

(c) Whether or not proxies may be used and the conditions under which they may be used.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7692

The committee shall perform other duties and services for this political party as seem to be for the benefit of the party. They shall continue to function and exist until the election at the succeeding presidential primary, or the selection pursuant to Section 7675, and qualification of the members of the new committees.

(Amended by Stats. 2012, Ch. 507, Sec. 20. Effective January 1, 2013.)



7693

If the chairperson of a committee refuses to call a meeting, a meeting may be called upon five days’ notice by a majority of the members of the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7694

Within five days after a committee meets for its organizational meeting, the newly elected chairperson of the committee shall notify the elections official of his or her name.

(Amended by Stats. 1998, Ch. 199, Sec. 28. Effective January 1, 1999.)



7695

Each committee may establish annual dues not to exceed twenty-four dollars ($24) per year for elected, ex officio and alternate members. The committee may remove members or alternates for nonpayment of dues.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)












PART 5 - PEACE AND FREEDOM PARTY

CHAPTER 1 - General Provisions

7700

This part applies to the organization, operation, and functions of that political party known as the Peace and Freedom Party of California.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 2 - Members of Central Committees

ARTICLE 1 - Members

7750

At each presidential primary election, members of central committees may be elected in each county.

(Amended by Stats. 2012, Ch. 507, Sec. 21. Effective January 1, 2013.)



7751

For the purposes of this chapter, the registration figures used shall be those taken from the statement of voters and their political affiliations transmitted by the elections officials to the Secretary of State on the 135th day prior to the next presidential primary election.

(Amended by Stats. 2012, Ch. 507, Sec. 22. Effective January 1, 2013.)



7752

The number of members of central committees to be elected in a county shall be the greater of either of the following:

(a) The number seven.

(b) The integer nearest the resulting quotient obtained by dividing 400 times the number of Peace and Freedom Party registered voters in the county by the number of Peace and Freedom Party registered voters in the state.

However, the number of members of central committees to be elected in a county shall be five if the number of Peace and Freedom Party registered voters in the county is less than 150.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7753

In each county where the number of members of central committees to be elected is 12 or less, the members shall be elected in a countywide, at large district. In each county where the number to be elected is 13 or greater, the members shall be elected by supervisorial district, except in Los Angeles County and in the City and County of San Francisco, wherein the members shall be elected by Assembly district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7754

The number to be elected from each supervisorial or Assembly district shall be the greater of either of the following:

(a) The number one.

(b) The integer nearest the resulting quotient obtained by dividing the number of members to be elected in that county times the number of Peace and Freedom Party registered voters in the district by the number of Peace and Freedom Party registered voters in the county.

If the procedure outlined above would result in less members being elected in a county than the number to which the county is entitled under Section 7752, the calculation in subdivision (b) shall be repeated using a number of Peace and Freedom Party registered voters in the county sufficiently smaller than the actual number in the county so as to give a total number of members of central committees to be elected equal to or the nearest amount which is greater than the number to which the county is entitled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7755

Each person receiving a Peace and Freedom Party nomination for any partisan public office at the preceding direct primary election or at any special election subsequent thereto shall be declared elected as a member of central committees. Any members elected pursuant to this section shall be in addition to the number a county is entitled to elect pursuant to Section 7752.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Election

7770

The state party chairperson, no later than the 135th day before the presidential primary election, shall notify the Secretary of State whether or not a county central committee election will be held. In the event that a county central committee election is not held, a county central committee will be convened pursuant to rules adopted by the party.

(Amended by Stats. 2012, Ch. 507, Sec. 23. Effective January 1, 2013.)



7771

The elections official, no later than the 115th day before the presidential primary election, shall compute the number of members of central committees to be elected in each supervisorial or Assembly district if the election of the members is to be by supervisorial or Assembly district pursuant to this chapter.

(Amended by Stats. 2012, Ch. 507, Sec. 24. Effective January 1, 2013.)



7772

In each county, the name of each candidate for member of central committees shall appear on the ballot only if she or he has done either of the following:

(a) Filed a nomination paper pursuant to Article 2 (commencing with Section 8020) to Article 6 (commencing with Section 8100), inclusive, of Chapter 1 of Part 1 of Division 8, signed in the candidate’s behalf by the voters of the central committee election district in which she or he is a candidate.

(b) Qualified to have her or his name printed on the presidential primary ballot as a candidate for the Peace and Freedom Party nomination to a partisan public office.

(Amended by Stats. 2012, Ch. 507, Sec. 25. Effective January 1, 2013.)



7772.1

Notwithstanding any other provision of law, if the elections official, on the 73rd day prior to the presidential primary election, finds that the number of candidates nominated for election to a central committee from any election jurisdiction does not exceed the number to be elected from that jurisdiction, the designation of the office and the names of the candidates shall not be printed on this party’s ballot in that jurisdiction. In lieu thereof, the board of supervisors shall declare elected the candidates who have been nominated.

(Amended by Stats. 2012, Ch. 507, Sec. 26. Effective January 1, 2013.)



7773

In counties where members of central committees are to be elected by supervisorial or Assembly district, a person seeking election as a member of central committees may seek election only in the supervisorial or Assembly district in which he or she resides.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7774

A person qualifying as a candidate for member of central committees by virtue of qualification to have her or his name appear on the primary ballot for a partisan public office shall have her or his name listed on the ballot for member of central committees only in the central committee election district of her or his residence.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7775

Notwithstanding any other provision of this code, a person may obtain and circulate nomination papers both for nomination to a public office and for election as a member of central committees.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7776

Notwithstanding any other provision of this code, the number of sponsors which shall be required of a person to be a candidate for member of central committees shall be the lesser of either of the following:

(a) Not less than 20 nor more than 30.

(b) Not less than 2 percent of the number of voters registered as affiliated with the Peace and Freedom Party in the central committee election district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7777

Notwithstanding any other provision of this code, up to three candidates for member of central committees in a single central committee election district may have their names listed on a single sponsor’s certificate, and the signatures thereon shall be counted toward the sponsor requirement of each and every candidate whose name is listed on the certificate. However, in no case shall the number of candidates having their names on a sponsor’s certificate exceed the number of members of central committees to be elected in the district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7778

The elections official of each county shall include the office of member of central committees and the candidates therefor in a place and manner similar to the office of county central committee and the candidates therefor on various official lists.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7779

The order of appearance of the names of the candidates for member of central committees on the ballot shall be determined by a public drawing held at the time, place, and manner prescribed for determining the order of names of county central committee members pursuant to Chapter 2 (commencing with Section 13100) of Division 13.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7780

The office of member of central committees may be placed on the presidential primary ballot under the heading “Party Central Committees” in the place and manner designated for the office of county central committee pursuant to Chapter 2 (commencing with Section 13100) of Division 13. The subheading printed under party central committees on the presidential primary ballot shall be in substantially the following form:

Member of Peace and Freedom Party
Central Committees, 55th Assembly District
or
Member of Peace and Freedom Party
Central Committees, Alpine County

(Amended by Stats. 2012, Ch. 507, Sec. 27. Effective January 1, 2013.)



7781

A party nominee for partisan office qualifying to be declared elected as a member of central committees pursuant to Section 7755 shall not be additionally declared directly elected as a member of central committees pursuant to Section 15490 and shall not possess a multiple membership on either the state central committee or on a county central committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7783

The votes cast for each candidate for member of central committees shall be included in the canvass and statement of results in a manner similar to the vote for each candidate for county central committee pursuant to Division 15 (commencing with Section 15000).

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7784

Notwithstanding any other provision of law, a county central committee, in accordance with the rules and regulations adopted by the committee and subject to the bylaws of the state central committee, may select its members at any time by holding a caucus or convention, or by using any other method of selection approved by the committee.

(Added by Stats. 2012, Ch. 507, Sec. 28. Effective January 1, 2013.)









CHAPTER 3 - State Central Committee

ARTICLE 1 - Members

7800

At the convention meeting of the state central committee, the state central committee shall consist initially of only those members of central committees elected at the most recent presidential primary election or selected pursuant to Section 7784.

(Amended by Stats. 2012, Ch. 507, Sec. 29. Effective January 1, 2013.)



7802

At its convention and subsequent meetings the state central committee, in its sole discretion, may appoint any additional members to the state central committee as it may desire.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7803

The state central committee may require a balance of elected and appointed members so that 50 percent of the state central committee members from each county are women and 50 percent are men.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7804

No person shall be appointed to membership on the state central committee unless she or he is registered as a voter affiliated with the Peace and Freedom Party or would register as a voter affiliated with this party if not legally prohibited from doing so.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7805

This committee may remove any elected or appointed member who, during the term of membership, affiliates with or registers as a member of another political party, publicly advocates that the voters should not vote for the nominee of the party for any office, publicly gives support to or avows a preference for a candidate of another party or candidate who is opposed to a candidate nominated by this party, or has violated the bylaws or constitution of the state central committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Meetings

7820

The state central committee shall hold meetings not less than once during each year.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - General Business

7830

The state central committee’s convention meeting shall be called to order by the chairperson of the committee at 10 a.m. on the Saturday on which it is to be held. It shall at once proceed to the election of temporary chairpeople, 50 percent of whom shall be women and 50 percent of whom shall be men. This committee may hold the election by alphabetical rollcall by county if a majority of its members vote to do so. The state central committee shall elect any other temporary officers as it may determine.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7831

The temporary chairpersons shall appoint any committees as the state central committee may direct.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7832

The convention meeting of the state central committee shall elect the officers of the state central committee and adopt the party’s platform, which shall be made public upon its adoption.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7833

The vote on any issue at the convention meeting of the state central committee may be by alphabetical rollcall by county if a majority of its members vote to do so, or any other method prescribed by this committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7834

The proceedings at the convention meeting of the state central committee shall be governed by any manual of parliamentary procedure designated by this committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7835

This committee may select from its membership an executive committee to which it may grant all or any portion of its powers and duties. If this committee grants any portion of its powers to an executive committee, it shall provide for the election to its executive committee of any number of persons it shall determine, 50 percent of whom shall be women and 50 percent of whom shall be men. All officers of the state central committee shall be members of any executive committee so selected.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7836

The chairperson of the state central committee shall serve a two-year term but shall not succeed herself or himself, and the chairperson shall alternate each biennium between the northern and southern territories. The boundary between the northern and southern territories of the state shall be that latitudinal line coinciding with the northern boundaries of San Luis Obispo, Kern, and San Bernardino Counties.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7838

All officers elected at the convention meeting of the state central committee shall serve for two-year terms, unless a shorter term is specified by the committee. Any officer of the state central committee may be removed by a majority vote of the state central committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7839

This committee shall conduct party campaigns for this party and in behalf of the candidates of this party. It shall appoint committees and appoint and employ campaign directors and perfect whatever campaign organizations it deems suitable or desirable and for the best interest of the party.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7840

The state central committee shall have power to appoint interim county central committees in the following counties:

(a) Counties in which the voters have not elected one or more members of central committees in the presidential primary election preceding the organization of this committee.

(b) Counties in which all members of a county central committee are removed from office or cease to be registered as affiliated with the Peace and Freedom Party.

Persons appointed to interim county central committees pursuant to this section shall meet the qualifications otherwise required of appointees to membership on the county central committees. Notice of any appointments pursuant to this section shall be filed by the state central committee with the elections official of the county for which that interim county central committee is appointed. Interim county central committees appointed pursuant to this section shall have all the powers and privileges afforded county central committees by this part.

(Amended by Stats. 2012, Ch. 507, Sec. 30. Effective January 1, 2013.)



7841

A quorum of this committee is 10 percent of the entire membership, represented in person. However, the committee may make rules and regulations establishing a different quorum requirement, and any provisions so made shall supersede the provisions of this section.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7842

The state central committee shall designate by resolution the national political party with which the Peace and Freedom Party is affiliated, and shall file a copy of that resolution signed by the chairperson and one other officer of this committee with the Secretary of State. In the event of controversy over the national affiliation of the party, the most recent resolution filed shall be determinative.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7843

In each year of the general election at which electors of President and Vice President of the United States are to be chosen, the convention meeting of the state central committee shall also nominate as the candidates of its party as many electors of President and Vice President of the United States as the state is then entitled to, 50 percent of whom shall be women and 50 percent men, unless an odd number of electors is to be chosen, in which case the difference between the number of women and men shall be not more than one. The chairperson of the state central committee shall certify the name of each elector nominated, and the elector’s residence address to the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 4 - County Central Committee

ARTICLE 1 - Members

7850

At its first meeting on the second Tuesday in July following the presidential primary election and at subsequent meetings, a county central committee, in its sole discretion, may appoint any additional members to the county central committee as it may desire.

(Amended by Stats. 2012, Ch. 507, Sec. 31. Effective January 1, 2013.)



7851

A county central committee may require a balance of elected and appointed committee members to create a total membership division of 50 percent women and 50 percent men.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7852

No person shall be appointed to membership on a county central committee unless she or he is registered as a voter affiliated with the Peace and Freedom Party in the county, or is a resident of the county who would register as a voter affiliated with this party if not legally prohibited from doing so.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7853

Any member of a committee who misses more than three consecutive regularly scheduled meetings may be removed by a vote of the committee concerned, unless the absence of the member is caused by illness or temporary absence from the county on the date of the meeting.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7854

The removal of residence by an elected or appointed member of a county central committee from the county from which the member was elected shall constitute the member’s automatic resignation from the committee.

(Amended by Stats. 2006, Ch. 538, Sec. 150. Effective January 1, 2007.)



7855

A committee may remove any elected or appointed member, who during the term of membership, affiliates with or registers as a member of another political party, publicly advocates that the voters should not vote for the nominee of the party for any office, publicly gives support to or avows a preference for a candidate of another party or candidate who is opposed to a candidate nominated by this party, or has violated the bylaws or constitution of the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7856

Whenever any person is appointed to a committee, the chairperson of the committee shall file notices of the appointment with the county elections official and the chairperson of the state central committee within 30 days after it is made. The notices shall contain the name and address of the person appointed and shall indicate the date of the appointment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7857

If no members of central committees have been elected in a county at the preceding presidential primary election or selected in a county pursuant to Section 7784, or, if for any reason all the members of a county central committee are removed from office or cease to be registered as affiliated as members of the Peace and Freedom Party, then an interim county central committee with full powers may be appointed by the state central committee under the procedures specified in Section 7840.

(Amended by Stats. 2012, Ch. 507, Sec. 32. Effective January 1, 2013.)






ARTICLE 2 - Meetings

7870

The Department of General Services shall permit any committee that desires to do so to hold meetings in a state building within the county, at least one of which meetings each month shall be without charge.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7871

All meetings of the committee shall be held in quarters which shall be accessible to persons with disabilities.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - General

7880

A committee shall have charge of the party campaign under general direction of the state central committee or of the executive committee selected by the state central committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7881

A committee may make rules and regulations providing for the following:

(a) How officers of the committee may be removed.

(b) How meetings may be called, and any provisions so made shall supersede anything in this chapter to the contrary.

(c) Whether or not proxies may be used and the conditions under which they may be used.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7882

The committees shall perform other duties and services for this political party as seem to be for the benefit of the party. They shall continue to function and exist until the members of the new committees take office after the succeeding presidential primary election or pursuant to Section 7784.

(Amended by Stats. 2012, Ch. 507, Sec. 33. Effective January 1, 2013.)



7883

If the chairperson of a committee refuses to call a meeting, a meeting may be called upon five days’ notice by a majority of the members of the committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



7884

Within five days after a committee meets for its organizational meeting, the newly elected chairperson of the committee shall notify the county elections official of his or her name.

(Amended by Stats. 1998, Ch. 199, Sec. 34. Effective January 1, 1999.)















DIVISION 8 - NOMINATIONS

PART 1 - PRIMARY ELECTION NOMINATIONS

CHAPTER 1 - Direct Primary

ARTICLE 1 - General Provisions

8000

This chapter does not apply to:

(a) Recall elections.

(b) Presidential primary.

(c) Nomination of officers of cities or counties whose charters provide a system for nominating candidates for those offices.

(d) Nomination of officers for any district not formed for municipal purposes.

(e) Nomination of officers for general law cities.

(f) Nomination of school district officers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8001

(a) No declaration of candidacy for a partisan office or for membership on a county central committee shall be filed by a candidate unless (1) at the time of presentation of the declaration and continuously for not less than three months immediately prior to that time, or for as long as he or she has been eligible to register to vote in the state, the candidate is shown by his or her affidavit of registration to be affiliated with the political party the nomination of which he or she seeks, and (2) the candidate has not been registered as affiliated with a qualified political party other than that political party the nomination of which he or she seeks within 12 months, or, in the case of an election governed by Chapter 1 (commencing with Section 10700) of Part 6 of Division 10, within three months immediately prior to the filing of the declaration.

(b) The elections official shall attach a certificate to the declaration of candidacy showing the date on which the candidate registered as intending to affiliate with the political party the nomination of which he or she seeks, and indicating that the candidate has not been affiliated with any other qualified political party for the period specified in subdivision (a) immediately preceding the filing of the declaration. This section does not apply to a declaration of candidacy filed by a candidate of a political party participating in its first direct primary election subsequent to its qualification as a political party pursuant to Section 5100 or by a candidate of a political party participating in its first presidential general election subsequent to its qualification as a political party pursuant to Section 5151.

(c) Notwithstanding subdivision (a), a county central committee, subject to the bylaws of the state central committee, may establish the length of time that a candidate for membership on that committee must be shown by his or her affidavit of registration to be affiliated with the political party of that committee, and may establish the length of time that a candidate for membership on that committee must not have been registered as affiliated with a qualified political party other than the political party of that committee.

(Amended by Stats. 2013, Ch. 511, Sec. 10. Effective January 1, 2014.)



8002

If a candidate is a candidate for a nonpartisan office, all reference to party affiliation shall be omitted on all forms required to be filed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8002.5

(a) A candidate for a voter-nominated office shall indicate one of the following upon his or her declaration of candidacy, which shall be consistent with what appears on the candidate’s most recent affidavit of registration:

(1) “Party Preference: ______ (insert the name of the qualified political party as disclosed upon your affidavit of registration).”

(2) “Party Preference: None (if you have declined to disclose a preference for a qualified political party upon your affidavit of registration).”

(b) The selection made by a candidate pursuant to subdivision (a) shall appear on the primary and general election ballot in conjunction with his or her name, and shall not be changed between the primary and general election.

(c) Regardless of the party preference, or lack of party preference, of the candidate or the voter, any qualified voter may vote for any candidate for a voter-nominated office if the voter is otherwise entitled to vote for candidates for the office to be filled. Nothing in Section 2151, 3006, 3007.5, 3205, or 13102 shall be construed to limit the ability of a voter to cast a primary election ballot for any candidate for a voter-nominated office, regardless of the party preference, or lack of party preference, designated by the candidate for inclusion upon the ballot pursuant to this section, provided that the voter is otherwise qualified to cast a ballot for the office at issue.

(d) A candidate designating a party preference pursuant to subdivision (a) shall not be deemed to be the official nominee of the party designated as preferred by the candidate. A candidate’s designation of party preference shall not be construed as an endorsement of that candidate by the party designated. The party preference designated by the candidate is shown for the information of the voters only and may in no way limit the options available to voters.

(e) All references to party preference or affiliation shall be omitted from all forms required to be filed by a voter-nominated candidate pursuant to this division in the same manner that such references are omitted from forms required to be filed by nonpartisan candidates pursuant to Section 8002, except that the declaration of candidacy required by Section 8040 shall include space for the candidate to list the party preference disclosed upon the candidate’s most recent affidavit of registration, in accordance with subdivision (a).

(Amended by Stats. 2012, Ch. 3, Sec. 12. Effective February 10, 2012.)



8003

This chapter does not prohibit the independent nomination of candidates under Part 2 (commencing with Section 8300), subject to the following limitations:

(a) A candidate whose name has been on the ballot as a candidate of a party at the direct primary and who has been defeated for that party nomination is ineligible for nomination as an independent candidate. He is also ineligible as a candidate named by a party central committee to fill a vacancy on the ballot for a general election.

(b) No person may file nomination papers for a party nomination and an independent nomination for the same office, or for more than one office at the same election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8004

(a) In the event that no candidate files for a party’s nomination for any partisan office that would appear on the ballot in a county or a political subdivision within that county, the elections official shall do both of the following:

(1) Refrain from printing a partisan ballot for that party in that county or a political subdivision within that county in which there are no candidates for that political party’s nomination.

(2) Send notification to those voters registered as affiliated with that party that there were no qualified candidates for the partisan office for which the voter is eligible to vote, together with a nonpartisan ballot, unless, within 10 days after the final date for filing nomination papers for the office, a petition indicating that a write-in campaign will be conducted is filed with the elections official and signed by 10 percent of the registered voters, or 100 registered voters, whichever is less, affiliated with that party within the county or a political subdivision within that county, whichever is applicable.

(b) A separate petition shall be filed for each specific office for which a write-in campaign is to be conducted.

(Added by Stats. 2006, Ch. 289, Sec. 6. Effective January 1, 2007.)



8005

In addition to satisfying the requirements of Sections 9083.5, 9084.5, and 14105.1, the Secretary of State shall conduct public voter education campaigns, using existing resources, for the purpose of publicly disseminating information regarding the roles of the parties in primary elections for party-nominated offices, voter-nominated offices, and nonpartisan offices.

(Added by Stats. 2009, Ch. 1, Sec. 18. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)






ARTICLE 2 - Nomination Documents

8020

(a) No candidate’s name shall be printed on the ballot to be used at the direct primary unless the following nomination documents are delivered for filing to the county elections official:

(1) Declaration of candidacy pursuant to Section 8040.

(2) Nomination papers signed by signers pursuant to Section 8041.

(b) The forms shall first be available on the 113th day prior to the direct primary election, or on the 158th day prior to the primary election for a candidate for membership on a county central committee, and shall be delivered not later than 5 p.m. on the 88th day prior to the primary election. The forms may be delivered to the county elections official by a person other than the candidate.

(c) Upon the receipt of an executed nomination document, the county elections official shall give the person delivering the document a receipt, properly dated, indicating that the document was delivered to the county elections official.

(d) Notwithstanding Section 8028, upon request of a candidate, the county elections official shall provide the candidate with a declaration of candidacy. The county elections official shall not require a candidate to sign, file, or sign and file, a declaration of candidacy as a condition of receiving nomination papers.

(Amended by Stats. 2012, Ch. 507, Sec. 35. Effective January 1, 2013.)



8021

All nomination documents which are delivered for filing to the elections official in compliance with Section 8020 and that are not required by this chapter to be filed in the office of the Secretary of State shall be filed with the elections official by the 83rd day before the primary election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8022

Notwithstanding Section 8020 or any other provision of the law, if nomination documents for an incumbent state Senator, Member of the Assembly, state constitutional officer, Insurance Commissioner, Member of the United States House of Representatives, or United States Senator are not delivered by 5 p.m. on the 88th day before the direct primary election, any person other than the person who was the incumbent on the 88th day shall have until 5 p.m. on the 83rd day before the election to file nomination documents for the elective office.

However, if the incumbent’s failure to file nomination documents is because he or she has already served the maximum number of terms permitted by the California Constitution for that office, there shall be no extension of the period for filing the nomination documents.

(Amended by Stats. 2006, Ch. 152, Sec. 1. Effective January 1, 2007.)



8023

(a) Except in the case of a judicial office filled in accordance with subdivision (d) of Section 16 of Article VI of the Constitution, every candidate for a judicial office, not more than 14 nor less than five days prior to the first day on which his or her nomination papers may be circulated and signed or may be presented for filing, shall file in the office of the elections official in which his or her nomination papers are required to be filed, a written and signed declaration of his or her intention to become a candidate for that office on a form to be supplied by the elections official. A candidate for a numerically designated judicial office shall state in his or her declaration for which office he or she intends to become a candidate.

(b) No person may be a candidate nor have his or her name printed on any ballot as a candidate for judicial office unless he or she has filed the declaration of intention provided for in this section. If the incumbent of a judicial office fails to file a declaration of intention by the end of the period specified in subdivision (a), persons other than the incumbent may file declarations of intention no later than the first day for filing nomination papers.

(c) Declarations shall be in substantially the following form:

“I hereby declare my intention to become a candidate for the office of____(name of office and district, if any) at the ____, 2____ election.”

No candidate for a judicial office shall be required to state his or her residential address on the declaration of intention. However, if the address is not stated on the declaration of intention, the address must be provided to the elections official for verification.

(d) This section shall apply to all judicial offices whether numerically designated or not.

(Amended by Stats. 2007, Ch. 199, Sec. 3. Effective January 1, 2008.)



8024

Notwithstanding Section 8020 or any other provision of the law, if nomination documents for an incumbent officer of a county are not delivered by 5 p.m. on the 88th day before the direct primary election, any person other than the person who was the incumbent on the 88th day shall have until 5 p.m. on the 83rd day before the election to file nomination documents for the elective office.

This section is not applicable where there is no incumbent eligible to be elected.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8025

If a candidate who has declared a candidacy for a nomination at the direct primary election for a voter-nominated office dies after the last day prescribed for the delivery of nomination documents to the elections official, as provided in Section 8020, but not less than 83 days before the election, any person, regardless of his or her party preference or lack of party preference, may circulate and deliver nomination documents for the office to the elections official up to 5 p.m. on the 74th day prior to the election. In that case, the elections official shall, immediately after receipt of those nomination documents, certify and transmit them to the Secretary of State in the manner specified in this article.

(Amended by Stats. 2012, Ch. 3, Sec. 13. Effective February 10, 2012.)



8026

(a) Notwithstanding any other provision of law, except for an election for a judicial office, an election shall not be conducted and no votes cast for the office shall be counted, and if counted the votes shall be null and void, if an incumbent is a candidate for a nonpartisan statewide, countywide, or citywide office, or for a nonpartisan office that is elected by division, area, or district, which he or she currently holds at an election at which only one other candidate, excluding any write-in candidates, has qualified to have his or her name placed on the ballot for that office, and either the challenger or the incumbent dies after the hour of 12:01 a.m. of the 68th day before the election.

(b) A special election shall be called and held when the death of the challenger or the incumbent occurs within the period set in subdivision (a). The special election shall be called by the appropriate governing body within 14 days after the death of the incumbent or challenger. The special election shall be held no later than 88 days after the proclamation or resolution calling for the election. Candidates at the special election shall be nominated in accordance with this part, except that forms for securing signatures in lieu of a filing fee need not be made available until 15 days before the first day for circulating nomination papers, in-lieu-filing-fee petitions shall be filed at least seven days prior to the closing of the nomination period, nomination papers shall be delivered for filing to the elections official not less than 68 days and not more than 87 days before the special election, any candidate’s statement shall be filed with the clerk no later than the 68th day before the special election, and the Secretary of State shall conduct the randomized alphabet drawing under procedures similar to Sections 13112 and 13113 on the 67th day before the special election. Any candidate who paid a filing fee in connection with the previously scheduled election shall not be required to pay any additional filing fee, but shall be required to file new nomination papers.

(c) The Secretary of State or elections official shall take appropriate action to ensure that voters do not erroneously vote in a canceled election.

(d) This section applies to a primary election. If a candidate in a runoff election dies under the circumstances prescribed in subdivision (a), Section 15402 applies to govern the results of that election.

(Amended by Stats. 2007, Ch. 97, Sec. 1. Effective January 1, 2008.)



8027

(a) Filing of nomination papers for a nonpartisan office, except for a judicial office, shall be reopened when an incumbent who is a candidate for a nonpartisan statewide, countywide, or citywide office, or for a nonpartisan office that is elected by division, area, or district which he or she currently holds at an election at which only one other candidate, excluding any write-in candidates, has qualified to have his or her name placed on the ballot for that office and either the challenger or the incumbent dies after the 88th day but before the 68th day before the election.

(b) Any person qualified to be a candidate for the office for which either the deceased challenger or the deceased incumbent was a candidate may circulate and deliver nomination papers commencing the day after the death of either the challenger or the incumbent. Candidates shall be nominated in accordance with this part, except that in-lieu-filing-fee petitions shall not be made available and nomination papers shall be returned to the elections official no later than 5 p.m. on the 68th day before the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8028

(a) Except as provided in subdivision (b), a candidate shall not remove a declaration of candidacy form from the office of the elections official, and the elections official shall require all candidates filing a declaration of candidacy to execute the declaration in the office of the elections official.

(b) A candidate may, in a written statement signed and dated by the candidate, designate a person to receive a declaration of candidacy form from the elections official and deliver it to the candidate. The statement shall include language indicating that the candidate is aware that the declaration of candidacy must be properly executed and delivered to the elections official of the county of the candidate’s residence by the 88th day prior to the direct primary election. That statement shall be retained by the elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Form of Nomination Documents

8040

(a) The declaration of candidacy by a candidate shall be substantially as follows:

DECLARATION OF CANDIDACY

I hereby declare myself a candidate for nomination to the office of ________ District Number ________ to be voted for at the primary election to be held ________, 20__, and declare the following to be true:

My name is .

I want my name and occupational designation to appear on the ballot as follows: ______________________________________.

Addresses:

Residence

Business

Mailing

Telephone numbers: Day _________ Evening _________

Web site: _______________________________________

I meet the statutory and constitutional qualifications for this office (including, but not limited to, citizenship, residency, and party preference, if required).

I am at present an incumbent of the following public office

(if any) __________.

If nominated, I will accept the nomination and not withdraw.

Signature of candidate

A candidate for voter-nominated office shall also complete all of the following:

(1) I hereby certify that:

(a) At the time of presentation of this declaration, as shown by my current affidavit of registration, I have disclosed the following political party preference, if any: .

(b) My complete voter registration and party affiliation/preference history, from [10 years prior to current year] through the date of signing this document, is as follows:

Party Registration

County

Timeframe (by year)

(2) Pursuant to Section 8002.5 of the Elections Code, select one of the following:

______ Party Preference: _____________________ (insert the name of the qualified political party as disclosed upon your affidavit of registration).

______ Party Preference: None (if you have declined to disclose a preference for a qualified political party upon your affidavit of registration).

Dated this ___ day of _____, 20___.

Signature of candidate

State of California

)

County of

) ss.

)

Subscribed and sworn to before me this ___ day of ________, 20____.

Notary Public (or other official)

Examined and certified by me this ________ day of ________, 20____.

County Elections Official

WARNING: Every person acting on behalf of a candidate is guilty of a misdemeanor who deliberately fails to file at the proper time and in the proper place any declaration of candidacy in his or her possession which is entitled to be filed under the provisions of the Elections Code Section 18202.

(b) At the discretion of the elections official,a candidate for a judicial office, or a candidate for any office whose voter registration information is confidential under Section 2166, 2166.5, or 2166.7, may withhold his or her residence address from the declaration of candidacy. If a candidate does not state his or her residence address on the declaration of candidacy, the elections official shall verify whether the candidate’s address is within the appropriate political subdivision and add the notation “verified” where appropriate on the declaration.

(Amended by Stats. 2014, Ch. 130, Sec. 1. Effective January 1, 2015.)



8041

(a) The nomination paper shall be in substantially the following form:

NOMINATION PAPER

I, the undersigned signer for ______ for nomination to the office of ____, to be voted for at the primary election to be held on the ____ day of ____, 20__, hereby assert as follows:

I am a resident of ____ County and registered to vote at the address shown on this paper. I am not at this time a signer of any other nomination paper of any other candidate for the above-named office, or in case there are several places to be filled in the above-named office, I have not signed more nomination papers than there are places to be filled in the above-named office. My residence is correctly set forth after my signature hereto:

Name

Residence

(b) The affidavit of the circulator shall read as follows:

AFFIDAVIT OF THE CIRCULATOR

I, ______, solemnly swear (or affirm) all of the following:

1.That I am 18 years of age or older.

2.That my residence address, including street and number, is
.
[If no street or number exists, a designation of my residence adequate to readily ascertain its location is
.]

3.That the signatures on this section of the nomination paper were obtained between _____, 20__, and _____, 20__; that I circulated the petition and I witnessed the signatures on this section of the nomination paper being written; and that, to the best of my information and belief, each signature is the genuine signature of the person whose name it purports to be.

Signed

Subscribed and sworn to before me this ___________ day of _____________, 20__.

(SEAL)Notary Public (or other official) _____

Examined and certified by me this ___________ day of _____________, 20__.

Elections Official

WARNING: Every person acting on behalf of a candidate is guilty of a misdemeanor who deliberately fails to file at the proper time and in the proper place any nomination paper in his or her possession which is entitled to be filed under Section 18202 of the Elections Code.

(c) If the nomination paper is for a partisan office, the nomination paper shall include a statement indicating the party preference of the signer of the nomination paper.

(Amended by Stats. 2013, Ch. 278, Sec. 13. Effective January 1, 2014.)






ARTICLE 4 - Circulation and Signatures—Nomination Documents

8060

A candidate who declares his or her candidacy shall have registered voters sign his or her nomination papers pursuant to this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8061

If a candidate submits an in-lieu-filing-fee petition pursuant to Section 8106, any or all signatures appearing on the petition, which would be valid under Section 8041, shall be counted towards the number of voters required to sign a nomination paper. If an in-lieu-filing-fee petition contains a requisite number of valid signatures under Section 8062, the candidate shall not be required to file nomination papers, but may request the elections official to accept the petition instead of filing nomination papers.

If an in-lieu-filing-fee petition does not contain the requisite number of valid signatures as set forth in Section 8062, the candidate shall be entitled to file, within the time period allowed for filing nomination papers, a nomination paper in order to obtain the requisite number of valid signatures required to be submitted to the elections official on a nomination paper. A candidate who submits a nomination paper pursuant to this paragraph shall only be required to obtain the number of signatures thereon needed to supplement the in-lieu-filing-fee petition so that the combination of signatures appearing on the in-lieu-filing-fee petition and the nomination paper equals or exceeds the requisite number of signatures set forth in Section 8062.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8062

(a) The number of registered voters required to sign a nomination paper for the respective offices are as follows:

(1) State office or United States Senate, not fewer than 65 nor more than 100.

(2) House of Representatives in Congress, State Senate or Assembly, State Board of Equalization, or any office voted for in more than one county, and not statewide, not fewer than 40 nor more than 60.

(3) Candidacy in a single county or any political subdivision of a county, other than State Senate or Assembly, not fewer than 20 nor more than 40.

(4) With respect to a candidate for a political party committee, if any political party has fewer than 50 voters in the state or in the county or district in which the election is to be held, one-tenth the number of voters of the party.

(5) If there are fewer than 150 voters in the county or district in which the election is to be held, not fewer than 10 nor more than 20.

(b) The provisions of this section are mandatory, not directory, and no nomination paper shall be deemed sufficient that does not comply with this section. However, this subdivision shall not be construed to prohibit withdrawal of signatures pursuant to Section 8067. This subdivision also shall not be construed to prohibit a court from validating a signature which was previously rejected upon showing of proof that the voter whose signature is in question is otherwise qualified to sign the nomination paper.

(Amended by Stats. 2012, Ch. 3, Sec. 16. Effective February 10, 2012.)



8063

The nomination paper shall be delivered to the elections official of the county in which the signer resides and is a voter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8064

The declaration of candidacy shall be obtained from, and delivered to, the elections official of the county in which the candidate resides and is a voter in accordance with Section 8028.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8065

The elections official shall not accept for filing any nomination paper unless all blanks in the certificate are filled.

(Amended by Stats. 1999, Ch. 790, Sec. 33. Effective January 1, 2000.)



8066

Circulators shall meet the requirements of Section 102.

(Amended by Stats. 2013, Ch. 278, Sec. 14. Effective January 1, 2014.)



8067

No more signers shall be secured for any candidate than the maximum number required in this article. If, however, through miscalculation or otherwise, more signers are secured than the maximum number, the officer with whom the nomination papers are filed shall, with the written consent of the candidate, withdraw the excess number.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8068

Signers shall be voters in the district or political subdivision in which the candidate is to be voted on. With respect to a candidacy for partisan office, signers shall be voters who disclosed a preference, pursuant to Section 2151, for the party, if any, for which the nomination is proposed. With respect to a candidacy for voter-nominated office, signers need not have disclosed a preference for any party.

(Amended by Stats. 2012, Ch. 3, Sec. 17. Effective February 10, 2012.)



8069

No signer shall, at the time of signing a certificate, have his or her name signed to any other nomination paper for any other candidate for the same office or, in case there are several places to be filled in the same office, signed to more nomination papers for candidates for that office than there are places to be filled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8070

The elections official shall transmit to the Secretary of State the nomination document for each candidate for state office, United States Senator, Representative in Congress, Member of the Senate or Assembly, or the members of the State Board of Equalization.

(Amended by Stats. 1995, Ch. 736, Sec. 2. Effective October 10, 1995.)






ARTICLE 5 - Verification of Nomination Signatures

8080

No fee or charge shall be made or collected by any officer for verifying any nomination document or circulator’s affidavit.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8081

Before any nomination document is filed in the office of the county elections official or forwarded for filing in the office of the Secretary of State, the county elections official shall verify the signatures and the political preferences, if required, of the signers on the nomination paper with the registration affidavits on file in the office of the county elections official. The county elections official shall mark “not sufficient” any signature that does not appear in the same handwriting as appears on the affidavit of registration in his or her office, or that is accompanied by a declaration of party preference that is not in accordance with the declaration of party preference in the affidavit of registration. The county elections official may cease to verify signatures once the minimum requisite number of signatures has been verified.

(Amended by Stats. 2009, Ch. 1, Sec. 22. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



8082

All nomination documents that are required to be filed in the office of the Secretary of State, within five days after being left with the county elections official in compliance with Section 8020, shall be forwarded by the county elections official to the Secretary of State, who shall receive and file them. The county elections official shall forward with the nomination documents a statement showing the total number of signatures on the nomination document that have not been marked “not sufficient.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8083

The county elections official’s statement to the Secretary of State of the number of signers shall be in substantially the following form:

statement of county elections official of number of signers

I, County Elections Official of the County of ____, hereby certify that I have examined the ____ hereto attached filed on behalf of ____, candidate for nomination to the office of ____ at the primary election to be held on the __ day of ____, 19_, and that the total number of signatures which I have not marked “not sufficient” is ____.

Dated this __ day of ____, 19_.

__County Elections Official

(seal)By _________ Deputy

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8084

If the number of signatures affixed to an in-lieu filing fee petition filed pursuant to Section 8106 is 100 or more, the county elections official may use a random sampling technique for verification of the signatures. If a random sampling technique is used, and the number of signatures on a petition is 100 or more but less than 2,000, the random sampling shall include an examination of 100 signatures. If the number of signatures on a petition is 2,000 or more, the random sampling shall include an examination of 5 percent of the signatures. Upon completion of the verification of signatures in the sample, the percentage of signatures which are valid shall be applied and projected to the total number of signatures submitted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 6 - Nomination Papers. Place of Filing. Fees

8100

All nomination documents shall be filed as follows:

(a) For state offices, United States Senators, Representatives in Congress, Members of the State Senate and Assembly, and members of the Board of Equalization, in the office of the Secretary of State.

(b) For all officers to be voted for wholly within one county, except as provided in subdivision (a), in the office of the elections official of that county.

(Amended by Stats. 1995, Ch. 736, Sec. 3. Effective October 10, 1995.)



8101

All forms required for nomination and election to all congressional, state, county, and political party county central committee offices shall be furnished only by the county elections official. At the time of issuance of those forms the county elections official shall type in the forms the name of the candidate and the office for which he or she is a candidate, shall imprint a stamp which reads “Official Filing Form,” and shall affix his or her signature. The forms shall be distributed without charge to all candidates applying for them.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8102

No defect in any nomination document presented shall prevent the filing of another nomination document within the period allowed for presenting the nomination document.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8103

(a) The following fees for filing declarations of candidacy shall be paid to the Secretary of State by each candidate:

(1) Two percent of the first-year salary for the office of United States Senator or for any state office. The fee prescribed in this subdivision does not apply to the office of state Senator, Member of the Assembly, member of the State Board of Equalization, or justice of the court of appeal.

(2) One percent of the first-year salary for the office of Representative in Congress, member of the State Board of Equalization, or justice of the court of appeal.

(3) One percent of the first-year salary for the office of state Senator or Member of the Assembly.

(b) For purposes of this section, “salary” means the annual salary for the office as of the first day on which a candidate may circulate petitions in lieu of filing fees pursuant to Section 8106.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8104

The filing fee to be paid to the county elections official for filing a declaration of candidacy for an office to be voted for wholly within one county other than a legislative or congressional office shall be as follows:

(a) No filing fee is required from any candidate for an office for which no fixed compensation is payable, or for which the annual salary is two thousand five hundred dollars ($2,500) or less.

(b) A filing fee of 1 percent of the annual salary of the office shall be paid to the county elections official by each candidate for a judicial office or for a county office. This subdivision shall not apply to any candidate for any office for which the annual salary is two thousand five hundred dollars ($2,500) or less.

The filing fee shall be calculated on the basis of the annual salary for the office on the first day to circulate petitions to gather signatures in lieu of filing fees.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8105

(a) The filing fees for all candidates shall be paid at the time the candidates obtain their nomination forms from the county elections official. The county elections official shall not accept any papers unless the fees are paid at the time required by this section, or unless satisfactory evidence is given to the county elections official or to the registrar of voters that the fee has been paid at the time of the declaration of candidacy in another county. The county elections official shall transmit the appropriate fees to the Secretary of State at the time he or she delivers the declarations of candidacy for filing. All filing fees received by the Secretary of State and county elections officials are nonrefundable.

(b) The filing fees for candidates required to file declarations of intention pursuant to Section 8023 shall be paid at the time the declarations are filed with the county elections official.

(Amended by Stats. 2006, Ch. 466, Sec. 4. Effective January 1, 2007.)



8106

(a) Notwithstanding any other provision of this article, a candidate may submit a petition containing signatures of registered voters in lieu of a filing fee as follows:

(1) For the office of California State Assembly, 1,500 signatures.

(2) For the office of California State Senate and the United States House of Representatives, 3,000 signatures.

(3) For candidates running for statewide office, 10,000 signatures.

(4) For all other offices for which a filing fee is required, if the number of registered voters in the district in which he or she seeks nomination is 2,000 or more, a candidate may submit a petition containing four signatures of registered voters for each dollar of the filing fee, or 10 percent of the total of registered voters in the district in which he or she seeks nomination, whichever is less.

(5) For all other offices for which a filing fee is required, if the number of registered voters in the district in which he or she seeks nomination is less than 2,000, a candidate may submit a petition containing four signatures of registered voters for each dollar of the filing fee, or 20 percent of the total of registered voters in the district in which he or she seeks nomination, whichever is less.

(6) A voter may sign both a candidate’s nomination papers and his or her in-lieu-filing-fee petition. However, if signatures appearing on the documents are counted towards both the nomination paper and the in-lieu-filing-fee petition signature requirements, a person may only sign one of the documents.

(b) The Secretary of State or an elections official shall furnish to each candidate, upon request, and without charge therefor, forms for securing signatures. The number of forms which the elections official shall furnish a candidate shall be a quantity that provides the candidates with spaces for signatures sufficient in number to equal the number of signatures that the candidate is required to secure pursuant to subdivision (a) if the candidate desires that number of forms. However, the elections official, rather than provide the candidate with the number of forms set forth in the preceding sentence, or upon the request of a candidate, may provide the candidate with a master form that may be duplicated by the candidate at the candidate’s expense for the purpose of circulating additional petitions. The Secretary of State shall provide the master form. The elections official may provide candidates a form other than the master form provided by the Secretary of State. However, that form shall meet all statutory requirements, and the elections official shall also make available and accept the master form provided by the Secretary of State. All forms shall be made available commencing 45 days before the first day for circulating nomination papers. However, in cases of vacancies for which a special election is authorized or required to be held to fill the vacancy, and where the prescribed nomination period would commence less than 45 days after the creation of the vacancy, the forms shall be made available within five working days after the creation of the vacancy. No other form except the form furnished by the Secretary of State or the elections official or forms duplicated from a master form shall be used to secure signatures. Each petition section shall bear an affidavit signed by the circulator, in substantially the same form as set forth in Section 8041. The substitution of signatures for fees shall be subject to the following provisions:

(1) Any registered voter may sign an in-lieu-filing-fee petition for any candidate for whom he or she is eligible to vote.

(2) If a voter signs more candidates’ petitions than there are offices to be filled, the voter’s signatures shall be valid only on those petitions which, taken in the order they were filed, do not exceed the number of offices to be filled.

(3) In-lieu-filing-fee petitions shall be filed at least 15 days prior to the close of the nomination period. Upon receipt of the minimum number of in-lieu-filing-fee signatures required, or a sufficient combination of signatures and pro rata filing fee, the elections official shall issue nomination papers provisionally. Within 10 days after receipt of a petition, the elections official shall notify the candidate of any deficiency. The candidate shall then, prior to the close of the nomination period, either submit a supplemental petition, or pay a pro rata portion of the filing fee to cover the deficiency.

(4) If the petition is circulated for an office in more than one county, the candidate shall submit the signatures to the elections official in the county in which the petition was circulated. The elections official shall, at least two days after verifying the signatures on the petition, notify the Secretary of State of the total number of valid signatures. If the number of signatures is insufficient, the Secretary of State shall notify the candidate and the elections officials of the fact. The candidate may submit the necessary number of valid signatures at any time prior to the close of the period for circulating nomination papers. Each circulator shall meet the requirements of Section 102.

(5) Each candidate may submit a greater number of signatures to allow for subsequent losses due to invalidity of some signatures. The elections official shall not be required to determine the validity of a greater number of signatures than that required by this section.

(c) For the purposes of this section, the requisite number of signatures shall be computed from the latest registration figures forwarded to the Secretary of State pursuant to Section 2187 prior to the first day on which petitions are available.

(d) All valid signatures obtained pursuant to this section shall be counted toward the number of voters required to sign a nomination paper in accordance with Section 8061 or 8405.

(Amended by Stats. 2013, Ch. 278, Sec. 15. Effective January 1, 2014.)



8106.5

(a) If the number of days for a candidate to collect signatures on a petition in lieu of a filing fee for a special election that is held to fill a vacancy is less than the number of days that a candidate would have to collect signatures on a petition for a regular election for the same office, the elections official shall reduce the required number of signatures for the petition, as specified in subdivision (a) of Section 8106, by the same proportion as the reduction in time for the candidate to collect signatures. In determining the proportion of time by which the period for a candidate to collect signatures has been reduced, the elections official shall exclude any days allotted for filing a supplemental petition pursuant to paragraph (3) of subdivision (b) of Section 8106.

(b) Notwithstanding subdivision (a), the number of signatures required on an in-lieu-filing-fee petition for a special election held to fill a vacancy in the office of Representative in Congress, state Senator, or Member of the Assembly shall be not less than 100.

(Added by Stats. 2014, Ch. 270, Sec. 1. Effective January 1, 2015.)



8107

The county elections official shall pay to the county treasurer all fees received from candidates pursuant to Section 8105. Within 10 days after the direct primary, the Secretary of State shall pay to the State Treasurer all fees received from candidates pursuant to Section 8103, which shall be deposited in the General Fund.

It is the intention of the Legislature that the funds deposited in the General Fund pursuant to this section will be used by the Secretary of State in the performance of his or her duties pursuant to Chapter 1 (commencing with Section 19000) of Division 19, to the extent that appropriations are made in the Budget Act from year to year.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 7 - Certified List of Candidates

8120

At least 68 days before the direct primary, the Secretary of State shall transmit to each county elections official a certified list of candidates who are eligible to be voted for in his or her county at the direct primary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8121

(a) Not less than five days before he or she transmits the certified list of candidates to the county elections officials, as provided in Section 8120, the Secretary of State shall notify each candidate for partisan office and voter-nominated office of the names, addresses, offices, occupations, and party preferences of all other persons who have filed for the same office.

(b) (1) Beginning not less than five days before he or she transmits the certified list of candidates to the county elections officials, as required by Section 8120, the Secretary of State shall post, in a conspicuous place on his or her Internet Web site, the party preference history of each candidate for voter-nominated office for the preceding 10 years, or for as long as he or she has been eligible to vote in the state if less than 10 years. The candidates’ party preference history shall be continuously posted until such time as the official canvass is completed for the general or special election at which a candidate is elected to the voter-nominated office sought, except that, in the case of a candidate who participated in the primary election and who was not nominated to participate in the general election, the candidate’s party preference history need not continue to be posted following the completion of the official canvass for the primary election in question.

(2) For purposes of this subdivision, “party preference history” also refers to the candidate’s history of party registration during the 10 years preceding the effective date of this section.

(3) The Secretary of State shall also conspicuously post on the same Internet Web site as that containing the candidates’ party preference history the notice specified by subdivision (b) of Section 9083.5.

(Amended by Stats. 2012, Ch. 3, Sec. 19. Effective February 10, 2012.)



8122

The Secretary of State shall certify and transmit the list of candidates for nomination to each office according to Assembly districts, in the order of arrangement prescribed in Chapter 2 (commencing with Section 13100) of Division 13. In the case of each county containing more than one Assembly district, the Secretary of State shall transmit separate lists for each Assembly district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8123

The Secretary of State, at the time he or she transmits the list of candidates to the county elections official, shall inform the county elections official of the address of each candidate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8124

The certified list of candidates sent to each county elections official by the Secretary of State shall show all of the following:

(a) The name of each candidate.

(b) The office for which each person is a candidate.

(c) With respect to candidates for partisan offices, the party each person represents.

(d) With respect to candidates for voter-nominated offices, the designation made by the candidate pursuant to Section 8002.5.

(e) If applicable, the ballot designation specified in accordance with Section 13107.

(Amended by Stats. 2012, Ch. 3, Sec. 20. Effective February 10, 2012.)



8125

The certified list of candidates sent to each county elections official by the Secretary of State shall be in a form prescribed by the Secretary of State.

(Repealed and added by Stats. 2009, Ch. 1, Sec. 26. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)






ARTICLE 8 - Nominated Candidates

8140

Any candidate for a nonpartisan office who at a primary election receives votes on a majority of all the ballots cast for candidates for that office shall be elected to that office. Where two or more candidates are to be elected to a given office and a greater number of candidates receive a majority than the number to be elected, those candidates shall be elected who secure the highest votes of those receiving a majority, and equal in number to the number to be elected.

Where a candidate has been elected to a nonpartisan office at the primary election, that office shall not appear on the ballot at the ensuing general election, notwithstanding the death, resignation, or other disqualification of the candidate at a time subsequent to the primary election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8141

If no candidate has been elected to a nonpartisan office pursuant to Section 8140 or if the number of candidates elected at the primary election is less than the total number to be elected to that office, then candidates for that office at the ensuing election shall be those candidates not elected at the primary who received the next highest number of votes cast for nomination to that office, equal in number to twice the number remaining to be elected to that office, or less, if the total number of candidates not elected is less.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8141.5

Except as provided in subdivision (b) of Section 8142, only the candidates for a voter-nominated office who receive the highest or second highest number of votes cast at the primary election shall appear on the ballot as candidates for that office at the ensuing general election. More than one candidate with the same party preference designation may participate in the general election pursuant to this subdivision. Notwithstanding the designation made by the candidate pursuant to Section 8002.5, no candidate for a voter-nominated office shall be deemed to be the official nominee for that office of any political party, and no party is entitled to have a candidate with its party preference designation participate in the general election unless that candidate is one of the candidates receiving the highest or second highest number of votes cast at the primary election.

(Amended by Stats. 2012, Ch. 3, Sec. 21. Effective February 10, 2012.)



8142

(a) In the case of a tie vote, nonpartisan candidates receiving the same number of votes shall be candidates at the ensuing general election if they qualify pursuant to Section 8141 whether or not there are more candidates at the general election than prescribed by this article. In no case shall the tie be determined by lot.

(b) In the case of a tie vote among candidates at a primary election for a voter-nominated office, the following applies:

(1) All candidates receiving the highest number of votes cast for any candidate shall be candidates at the ensuing general election whether or not there are more candidates at the general election than prescribed by this article.

(2) Notwithstanding Section 8141.5, if a tie vote among candidates results in more than one primary candidate qualifying for the general election pursuant to subdivision (a), candidates receiving fewer votes shall not be candidates at the general election, even if they receive the second highest number of votes cast.

(3) If only one candidate receives the highest number of votes cast but there is a tie vote among two or more candidates receiving the second highest number of votes cast, each of those second-place candidates shall be a candidate at the ensuing general election along with the candidate receiving the highest number of votes cast, regardless of whether there are more candidates at the general election than prescribed by this article.

(4) In no case shall the tie be determined by lot.

(Amended by Stats. 2012, Ch. 3, Sec. 22. Effective February 10, 2012.)



8143

If the number of candidates elected at a primary election to any nonpartisan office is less than the number of persons to be elected to that office, there shall be printed on the ballot, in a group, only the names of the other candidates receiving the next highest number of votes for nomination to that office as may equal twice the number of persons remaining to be elected to that office, or a smaller number if the list of candidates is exhausted. This group shall be preceded by the designation of the office and the words “vote for ____,” the blank being filled by a number equal to the number of persons remaining to be elected to that office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8144

The candidates for election to membership on the county central committee, equal in number to the number to be elected, receiving the highest number of votes in their supervisorial district or Assembly district, as the case may be, shall be declared elected.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8145

It is the duty of the officers charged with the canvass of the returns of any primary election in any county or city to issue certificates of nomination to candidates nominated for nonpartisan offices voted for wholly within one county.

(Amended by Stats. 2012, Ch. 8, Sec. 14. Effective March 8, 2012.)



8146

Certificates of nomination or election issued by county or municipal officers shall be issued immediately upon the completion of the canvass of the returns at the primary election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8147

The Secretary of State shall issue certificates of nomination to candidates nominated for Representatives in Congress, Members of the State Senate and Assembly, members of the State Board of Equalization, and for all statewide offices.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8147.5

Not less than 73 days, and not more than 90 days, before the general election, the Secretary of State shall notify each candidate for partisan office and voter-nominated office of the names, addresses, offices, ballot designations, and party preferences of all other persons whose names are to appear on the ballot for the same office at the general election.

(Added by Stats. 2013, Ch. 560, Sec. 7. Effective January 1, 2014.)



8148

Not less than 68 days before the general election, the Secretary of State shall deliver to the appropriate county elections official a certificate showing:

(a) The name of every person entitled to receive votes within that county at the general election who has received the nomination as a candidate for public office pursuant to this chapter, the designation of the public office for which he or she has been nominated, and, if applicable, the ballot designation specified in accordance with Section 13107.

(b) For each nominee for a partisan office, the name of the party that has nominated him or her.

(c) For each nominee for a voter-nominated office, the designation made by the candidate pursuant to Section 8002.5.

(Amended by Stats. 2012, Ch. 3, Sec. 23. Effective February 10, 2012.)



8149

The Secretary of State shall certify and transmit the list of candidates for each office according to Assembly districts, in the order of arrangement prescribed by Chapter 2 (commencing with Section 13100) of Division 13. In the case of each county containing more than one Assembly district, he or she shall transmit separate lists for each Assembly district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8150

The certificate of the Secretary of State showing candidates nominated or selected at a primary election, and justices of the Supreme Court and courts of appeal to appear on the general elections ballot, shall be in a form prescribed by the Secretary of State.

(Amended by Stats. 2009, Ch. 1, Sec. 30. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)









CHAPTER 2 - Judicial Officers

ARTICLE 1 - Distinguishing Number on Ballot

8200

In any election at which two or more judges or justices of any court are to be voted for or elected for the same term, it shall be deemed that there are as many separate judicial offices to be filled as there are judges or justices of the court to be elected. Each separate office shall be designated by a distinguishing number not greater than the total number of the offices. The designation shall remain the same for all purposes of both primary and general election and shall be used on all nomination papers, certificates of nomination, ballots, certificates of election, and all election papers referring to the office. After election and the issuance of the certificates of election, the designating number shall have no further significance.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8201

(a) A declaration of candidacy for election or a nomination by the Governor, made pursuant to subdivision (d) of Section 16 of Article VI of the California Constitution, shall be filed with the officer charged with the duty of certifying nominations for publication in the official ballot.

(b) No candidate described in subdivision (a) shall be required to state his or her residential address on the declaration of candidacy. However, in cases where the candidate does not state his or her residential address on the declaration of candidacy, the elections official shall verify whether his or her address is within the appropriate political subdivision and add the notation “verified” where appropriate.

(Amended by Stats. 1998, Ch. 932, Sec. 30. Effective January 1, 1999.)



8202

The numerically designated offices shall be grouped and arranged on all ballots in numerical order. No person may be a candidate nor have his or her name printed upon any ballot as a candidate for any numerically designated office other than the one indicated by him or her in his or her declaration of intention to become a candidate.

(Amended by Stats. 2006, Ch. 466, Sec. 5. Effective January 1, 2007.)



8203

(a) In any county in which only the incumbent has filed nomination papers for the office of superior court judge, his or her name shall not appear on the ballot unless there is filed with the elections official, within 10 days after the final date for filing nomination papers for the office, a petition indicating that a write-in campaign will be conducted for the office and signed by at least 0.1 percent of the registered voters qualified to vote with respect to the office, provided that the petition shall contain at least 100 signatures but need not contain more than 600 signatures.

(b) If a petition indicating that a write-in campaign will be conducted for the office at the general election, signed by the number of registered voters qualified to vote with respect to the office specified in subdivision (a), is filed with the elections official not less than 83 days before the general election, the name of the incumbent shall be placed on the general election ballot if it has not appeared on the direct primary election ballot.

(c) If, in conformity with this section, the name of the incumbent does not appear either on the primary ballot or general election ballot, the elections official, on the day of the general election, shall declare the incumbent reelected. Certificates of election specified in Section 15401 or 15504 shall not be issued to a person reelected pursuant to this section before the day of the general election.

(Amended by Stats. 2011, Ch. 214, Sec. 1. Effective January 1, 2012.)



8204

(a) If an incumbent of a judicial office dies on or before the last day prescribed for the filing of nomination papers, or files a declaration of intention but for any reason fails to file his or her nomination papers by the last day prescribed for the filing of the papers, an additional five days shall be allowed for the filing of nomination papers for the office.

(b) Any person other than the person who was the incumbent, if otherwise qualified, may file nomination papers for the office during the extended period, notwithstanding that he or she has not filed a written and signed declaration of intention to become a candidate for the office as provided in Sections 8023 and 8201.

(Amended by Stats. 2006, Ch. 466, Sec. 6. Effective January 1, 2007.)






ARTICLE 2 - Adoption of Subdivision (d) of Section 16 of Article VI of the California Constitution

8220

The voters of any county may adopt subdivision (d) of Section 16 of Article VI of the Constitution of this state as applicable to the judge of the superior court of the county if a majority of the voters of the county, voting on the question of its adoption, vote in favor thereof.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8221

Subdivision (d) of Section 16 of Article VI may be adopted:

(a) In pursuance of an ordinance or resolution adopted by the board of supervisors of the county, declaring that the public interest requires the submission at an election of the proposal to adopt the provisions as applicable to the judge of the superior court of the county.

(b) In pursuance of a petition of voters of the county as provided in this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8222

The petition shall state the name and address of a person to whom notice of the insufficiency of the petition shall be sent in the event the petition has not the required number of signatures of voters signed thereto.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8223

The petition shall be signed by 10 percent of the voters of the county, computed upon the total number of votes cast therein for all candidates for Governor at the last preceding gubernatorial election, and it shall pray for the adoption of the provisions as applicable to the judge of the superior court of the county. The petition shall be filed in the office of the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8224

Within 20 days after the filing of the petition, the county elections official shall examine it and ascertain from the record of the registration of the voters of the county whether the petition is signed by the requisite number. If needed by the county elections official, the board of supervisors shall authorize him or her to employ persons to assist him or her in the work of examining the petition, and the board shall provide for their compensation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8225

Upon the completion of his or her examination, the elections official shall forthwith attach to the petition his or her certificate, duly dated, showing the results of his or her examination. If the certificate shows that the petition is signed by the requisite number of voters, he or she shall immediately present the petition to the board of supervisors if it is in session, otherwise at its next meeting.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8226

If it appears by the certificate that the petition has not the required number of signatures, the elections official shall so notify the person designated as the person to whom notification of the insufficiency of the petition is to be sent. The petitioners shall have 30 days from and after the date of receiving the notice of insufficiency to present and file a supplement bearing additional signatures. Upon the receipt of the supplement, the elections official shall proceed forthwith to examine it. He or she shall complete his or her examination within 10 days from the date of its receipt by him or her. If it appears that the additional signatures and those which have not been legally rejected upon the original petition total the requisite number, the county elections official shall forthwith attach to the petition his certificate, duly dated, showing that the petition has been signed by the requisite number of voters, and shall immediately present it to the board of supervisors if it is in session, otherwise at its next meeting.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8227

Upon the adoption of the ordinance or resolution or the presentation of a petition, the board of supervisors shall submit the proposal to the voters at the next succeeding general election, presidential primary, or countywide special election, occurring subsequent to 90 days after the adoption of the ordinance or resolution or the presentation of the petition.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8228

If the proposal is approved by a majority of the votes cast thereon, the board of supervisors shall file a certificate, signed by the chairman of the board and duly dated, with the Secretary of State, reciting that the proposal to adopt subdivision (d) of Section 16 of Article VI of the California Constitution as applicable to the judge of the superior court of the county was approved by a majority of the votes cast thereon at the election. Upon the filing of the certificate the provisions of subdivision (d) of Section 16 of the California Constitution shall thereupon be applicable to the judge of the superior court of that county, and effective as to all vacancies in the office occurring after the date of filing of the certificate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)












PART 2 - INDEPENDENT NOMINATIONS

CHAPTER 1 - General Provisions

8300

A candidate for a partisan office, including that of presidential elector, may be nominated subsequent to, or by other means than, a primary election pursuant to this chapter. A candidate for nonpartisan office or for voter-nominated office may be nominated subsequent to, or by other means than, a primary election pursuant to this chapter only if a candidate was not nominated or elected at the primary election for that office.

(Amended by Stats. 2012, Ch. 3, Sec. 24. Effective February 10, 2012.)



8301

A candidate for whom a nomination paper has been filed as a partisan candidate at a primary election, and who is defeated for his or her party nomination at the primary election, is ineligible for nomination as an independent candidate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8302

For the purposes of this chapter, Chapter 1 (commencing with Section 8000) of Part 1, and Part 4 (commencing with Section 8800), so far as consistent with this chapter, shall apply to all offices for which nominations are made at the presidential primary and direct primary elections, as well as to elections for any other office to which those provisions would not ordinarily apply.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8303

Whenever a group of candidates for presidential electors, equal in number to the number of presidential electors to which this state is entitled, files a nomination paper with the Secretary of State pursuant to this chapter, the nomination paper may contain the name of the candidate for President of the United States and the name of the candidate for Vice President of the United States for whom all of those candidates for presidential electors pledge themselves to vote.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8304

When a group of candidates for presidential electors designates the presidential and vice presidential candidates for whom all of the group pledge themselves to vote, the names of the presidential candidate and vice presidential candidate designated by that group shall be printed on the ballot pursuant to Chapter 2 (commencing with Section 13100) of Division 13.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 3 - Nomination Papers

8400

Nomination papers for a statewide office for which the candidate is to be nominated shall be signed by voters of the state equal to not less in number than 1 percent of the entire number of registered voters of the state at the time of the close of registration prior to the preceding general election. Nomination papers for an office, other than a statewide office, shall be signed by the voters of the area for which the candidate is to be nominated, not less in number than 3 percent of the entire number of registered voters in the area at the time of the close of registration prior to the preceding general election. Nomination papers for Representative in Congress, State Senator or Assembly Member, to be voted for at a special election to fill a vacancy, shall be signed by voters in the district not less in number than 500 or 1 percent of the entire vote cast in the area at the preceding general election, whichever is less, nor more than 1,000.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8401

(a) Upon receiving the nomination paper if, from the examination of such pursuant to Section 8400, more than 500 signatures have been signed on the nomination paper petition, the elections official may use a random sampling technique for verification of signatures. The random sample of signatures to be verified shall be drawn in such a manner that every signature filed with the elections official shall be given an equal opportunity to be included in the sample. The random sampling shall include an examination of at least 500 or 5 percent of the signatures, whichever is greater.

(b) If the statistical sampling shows that the number of valid signatures is within 90 to 110 percent of the number of signatures of qualified voters needed to declare the nomination paper sufficient, the elections official shall examine and verify each signature filed.

(c) In determining from the records of registration, what number of valid signatures are signed on the nomination paper, the elections official may use the duplicate file of affidavits maintained, or may check the signatures against facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles is permitted by law.

(d) The elections official shall attach to the nomination paper, a certificate showing the result of this examination, and shall notify the candidate of either the sufficiency or insufficiency of the nomination paper.

(e) If the nomination paper is found insufficient, no action shall be taken on the nomination paper. However, the failure to secure sufficient signatures, shall not preclude the submission later of an entirely new nomination paper to the same effect.

(f) If the nomination paper is found to be sufficient, the elections official shall certify the results of the examination.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8402

When a nomination paper or sections of a nomination paper have been received which contain the number of valid signatures required in Section 8400, the officer with whom those papers are required to be left shall not accept additional sections of the nomination paper for the candidate named in it.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8403

(a) (1) Nomination papers shall be prepared, circulated, signed, and delivered to the county elections official for examination no earlier than 148 days before the election and no later than 5 p.m. 88 days before the election.

(2) For offices for which no filing fee is required, nomination papers shall be prepared, circulated, signed, and delivered to the county elections official for examination no earlier than 193 days before the election and no later than 5 p.m. 88 days before the election.

(b) All nomination documents that are required to be filed in the office of the Secretary of State shall, within 24 days after being left with the county elections official in compliance with paragraph (1) or (2) of subdivision (a), be forwarded by the county elections official to the Secretary of State, who shall receive and file them.

(c) If the total number of signatures submitted to a county elections official for an office entirely within that county does not equal the number of signatures needed to qualify the candidate, the county elections official shall declare the petition void and is not required to verify the signatures. If the district falls within two or more counties, the county elections official shall within two working days report in writing to the Secretary of State the total number of signatures submitted.

(d) If the Secretary of State finds that the total number of signatures submitted in the district or state is less than the minimum number required to qualify the candidate he or she shall within one working day notify in writing the counties involved that they need not verify the signatures.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8404

Each signer of a nomination paper shall sign but one paper for the same office, except that in case two or more persons are to be elected to the same office at the same election, an elector may sign the nomination papers of as many persons as there are persons to be elected to the office, and that act on the part of an elector shall not be deemed in conflict with the signer’s statement prescribed in this chapter.

The signer shall state his or her place of residence, giving his or her street and number, if any.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8405

Notwithstanding any other provision of law to the contrary, if an independent candidate submits an in-lieu-filing-fee petition pursuant to Section 8106, the county elections official, upon the request of the candidate, shall accept all valid signatures appearing on the candidate’s in-lieu-filing-fee petition toward the number of signatures required to be submitted on an in-lieu-filing-fee petition and on a nomination paper.

If the in-lieu-filing-fee petition does not contain the requisite number of signatures required under Section 8400, the candidate shall be entitled to file, within the time period allowed for filing nomination papers, a nomination paper in order to obtain the requisite number of valid signatures required to be submitted to the elections official pursuant to this chapter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8406

Any nomination paper may be presented in sections, but each section shall contain the name of the candidate and the name of the office for which he or she is proposed for nomination. Each section shall bear the name of the county in which it is circulated.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8407

The affidavit of any circulator obtaining signatures under this chapter shall be verified free of charge by any officer authorized to administer oaths.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8408

A verified nomination paper is prima facie evidence that the signatures to it are genuine and that the persons signing it are voters unless it is otherwise proven by comparison of the signatures with the affidavits of registration in the office of the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8409

Each candidate or group of candidates shall submit a nomination paper that shall be substantially in the following form:

County of _______.Nomination paper of ______, candidate for the office of _______.

State of California

County of

⎱
⎰

ss.

SIGNER’S STATEMENT

I, undersigned, am a voter of the County of ______, State of California. I hereby nominate __________, who resides at No. ______, ________ Street, City of ________, County of ______, State of California, as a candidate for the office of _______ to be voted for at the election to be held on the ______ day of ______, 20___. I have not signed the nomination paper of any other candidate for the same office.

Number Signature

Printed Name

Residence

1.

2.

3.

4.

5.

etc.

CIRCULATOR’S AFFIDAVIT

I, ________, solemnly swear (or affirm) all of the following:

1.That I am 18 years of age or older.

2.That my residence address, including street and number, is
.
[If no street or number exists, a designation of my residence adequate to readily ascertain its location is
.]

3.That I secured signatures in the County of ______ to the nomination paper of ________ as candidate for the office of ______; that the signatures were obtained between _______, 20__, and ________, 20__; that I saw all the signatures on this section of the nomination paper being signed and that, to the best of my information and belief, each signature is the genuine signature of the person whose name it purports to be.

_____ (Signed) Circulator

Subscribed and sworn to before me this ______ day of ______, 20__.

(SEAL) _____

Notary Public (or other official)

(Amended by Stats. 2013, Ch. 278, Sec. 16. Effective January 1, 2014.)






CHAPTER 4 - Circulators

8451

Circulators shall meet the requirements of Section 102.

(Amended by Stats. 2013, Ch. 278, Sec. 17. Effective January 1, 2014.)



8452

A county elections official or a deputy county elections official may not circulate nomination papers, and circulators shall not obtain signatures within 100 feet of any election booth or polling place. This section does not prohibit a county elections official or a deputy county elections official from circulating his or her own nomination papers.

(Amended by Stats. 2002, Ch. 228, Sec. 1. Effective January 1, 2003.)



8454

(a) Circulators obtaining signatures to the nomination paper of any candidate may, at any time not more than 148 nor less than 88 days prior to the election, obtain signatures to the nomination paper of the candidate.

(b) Circulators obtaining signatures to the nomination paper of any candidate for presidential elector may, at any time not more than 193 nor less than 88 days prior to the election, obtain signatures to the nomination paper of the candidate.

(Amended by Stats. 1999, Ch. 790, Sec. 40. Effective January 1, 2000.)






CHAPTER 5 - Arrangement and Examination of Nomination Papers

8500

Each section of a nomination paper, after being verified, shall be returned by the circulator who circulated it to the candidate. All the sections circulated in any area shall be collected by the candidate and shall be arranged for filing and examination.

(Amended by Stats. 1999, Ch. 790, Sec. 41. Effective January 1, 2000.)



8501

For all nominations of candidates to be voted for in more than one county or throughout the state, the nomination papers, properly assembled, may be fastened together by counties, but in no case shall nomination papers signed by voters of different counties be fastened together.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8502

Nomination papers shall be left with the county elections official for examination and filed by him or her pursuant to the time limitations set forth in Section 8403.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8503

The county elections official shall examine all nomination papers left with him or her for filing or for examination and shall disregard and mark “not sufficient” any name appearing on them which does not appear in the same handwriting on an affidavit of registration in his or her office made on or before the date when the name was signed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8504

Within 24 days after any nomination papers are left for examination, the county elections official shall examine them and prepare a certificate reciting that he or she has examined them, and stating the number of names which have not been marked “not sufficient.” The certificate shall be forwarded immediately to the Secretary of State for those offices that are certified by the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 6 - Affidavit of Candidate

8550

At least 88 days prior to the election, each candidate shall leave with the officer with whom his or her nomination papers are required to be left, a declaration of candidacy which states all of the following:

(a) The candidate’s residence, with street and number, if any.

(b) That the candidate is a voter in the precinct in which he or she resides.

(c) The name of the office for which he or she is a candidate.

(d) That the candidate will not withdraw as a candidate before the election.

(e) That, if elected, the candidate will qualify for the office.

The name of a candidate shall not be placed on the ballot unless the declaration of candidacy provided for in this section has been properly filed.

(Amended by Stats. 2009, Ch. 1, Sec. 32. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)









PART 3 - WRITE-IN CANDIDATES

CHAPTER 1 - General

8600

Every person who desires to be a write-in candidate and have his or her name as written on the ballot of an election counted for a particular office shall file:

(a) A statement of write-in candidacy that contains the following information:

(1) Candidate’s name.

(2) Residence address.

(3) A declaration stating that he or she is a write-in candidate.

(4) The title of the office for which he or she is running.

(5) The party nomination which he or she seeks, if running in a partisan primary election.

(6) The date of the election.

(7) A certification of the candidate’s complete voter registration and party affiliation/preference history for the preceding 10 years, or for as long as he or she has been eligible to vote in the state if less than 10 years, if running for a voter-nominated office.

(8) For any of the offices described in Section 13.5, a statement that the candidate meets the statutory and constitutional requirements for that office as described in that section.

(b) The requisite number of signatures on the nomination papers, if any, required pursuant to Sections 8062, 10220, and 10510, or, in the case of a special district not subject to the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10), the number of signatures required by the principal act of the district.

(c) Notwithstanding any other provision of law, a person may not be a write-in candidate at the general election for a voter-nominated office.

(Amended by Stats. 2012, Ch. 3, Sec. 25. Effective February 10, 2012.)



8601

The statement and nomination papers shall be available on the 57th day prior to the election for which the candidate is filing as a write-in candidate, and shall be delivered to the elections official responsible for the conduct of the election no later than the 14th day prior to the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8602

The nomination papers for a write-in candidate shall be substantially in the same form as set forth in Section 8041.

(Amended by Stats. 1999, Ch. 790, Sec. 42. Effective January 1, 2000.)



8603

Signers of nomination papers for write-in candidates shall be voters in the district or political subdivision in which the candidate is to be voted on. In addition, if the candidate is seeking a party nomination for an office, the signers shall also be affiliated with the party whose nomination is sought.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8604

No fee or charge shall be required of a write-in candidate except in the case of a candidate for city office, as provided in Section 10228.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8605

No person whose name has been written in upon a ballot for an office at the direct primary may have his or her name placed upon the ballot as a candidate for that office for the ensuing general election unless one of the following is applicable:

(a) At that direct primary he or she received for a partisan office votes equal in number to 1 percent of all votes cast for the office at the last preceding general election at which the office was filled. In the case of an office that has not appeared on the ballot since its creation, the requisite number of votes shall equal 1 percent of the number of all votes cast for the office that had the least number of votes in the most recent general election in the jurisdiction in which the write-in candidate is seeking office.

(b) He or she is an independent nominee for a partisan office pursuant to Part 2 (commencing with Section 8300).

(c) At that direct primary he or she received for a voter-nominated office the highest number of votes cast for that office or the second highest number of votes cast for that office, except as provided by subdivision (b) of Section 8142 or Section 8807.

(Amended by Stats. 2009, Ch. 1, Sec. 34. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



8606

Notwithstanding any other provision of law, a person may not be a write-in candidate at the general election for a voter-nominated office.

(Amended by Stats. 2012, Ch. 3, Sec. 26. Effective February 10, 2012.)






CHAPTER 2 - Presidential Electors

8650

Any group of individuals, equal in number to the number of presidential electors to which this state is entitled, who desire to be write-in candidates for presidential electors pledged to a particular candidate for President and Vice President of the United States shall file a declaration of write-in candidacy.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8651

The declaration of write-in candidacy for presidential elector shall contain the following information:

(a) Candidate’s name.

(b) Residence address.

(c) A declaration stating that he or she is a write-in candidate for the office of presidential elector.

(d) Oath or affirmation as set forth in Section 3 of Article XX of the California Constitution.

(e) The date of the general election.

(f) The names of the candidates for President and Vice President of the United States for which the group of presidential electors are pledged.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8652

The declaration of write-in candidacy shall be filed with the Secretary of State no later than the 14th day prior to the general election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8653

Only those names written on the ballot at the general election for the office of President and Vice President of the United States for which a group of presidential electors are pledged on the declaration of write-in candidacy filed pursuant to Section 8650 shall be counted as votes.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 3 - Term Limits

8700

(a) FEDERAL LEGISLATIVE CANDIDATES; BALLOT ACCESS.  Notwithstanding any other provision of law, the Secretary of State, or other elections official authorized by law, shall not accept or verify the signatures on any nomination paper for any person, nor shall he or she certify or place on the list of certified candidates, nor print or cause to be printed on any ballot, ballot pamphlet, sample ballot, or ballot label the name of any person, who does either of the following:

(1) Seeks to become a candidate for a seat in the United States House of Representatives, and who, by the end of the then current term of office will have served, or but for resignation would have served, as a member of the United States House of Representatives representing any portion or district of the State of California during six or more of the previous eleven years;

(2) Seeks to become a candidate for a seat in the United States Senate, and who, by the end of the then current term of office will have served, or but for resignation would have served, as a member of the United States Senate representing the State of California during twelve or more of the previous seventeen years.

(b) “WRITE-IN” CANDIDACIES.  Nothing in this section shall be construed as preventing or prohibiting any qualified voter of this state from casting a ballot for any person by writing the name of that person on the ballot, or from having such a ballot counted or tabulated, nor shall any provision of this section be construed as preventing or prohibiting any person from standing or campaigning for any elective office by means of a “write-in” campaign.

(c) CONSTRUCTION.  Nothing in this section shall be construed as preventing or prohibiting the name of any person from appearing on the ballot at any direct primary or general election unless that person is specifically prohibited from doing so by the provisions of subdivision (a), and to that end, the provisions of subdivision (a) shall be strictly construed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2. Note: This section is the reenactment of Section 25003 as added on Nov. 3, 1992, by initiative Prop. 164 (The California Term Limitations Act of 1992).)









PART 4 - WITHDRAWAL OF CANDIDATES: VACANCIES

8800

No candidate whose declaration of candidacy has been filed for any primary election may withdraw as a candidate at that primary election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8801

No candidate nominated at any primary election may withdraw as a candidate at the ensuing general election except those candidates permitted to withdraw by this part.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8803

(a) No vacancy on the ballot for a nonpartisan office at a general election shall be filled except if the candidate dies and that fact has been ascertained by the officer charged with the duty of printing the ballots at least 68 days before the date of the next ensuing general election.

(b) No vacancy on the ballot for a voter-nominated office at a general election shall be filled. If a candidate who is entitled to appear on the general election ballot dies, the name of that candidate shall appear on the general election ballot and any votes cast for that candidate shall be counted in determining the results of the election for that office. If the deceased candidate receives a majority of the votes cast for the office, he or she shall be considered elected to that office and the office shall be considered vacant at the beginning of the term for which the candidate was elected. The vacancy shall be filled in the same manner as if the candidate had died after taking office for that term.

(Amended by Stats. 2012, Ch. 3, Sec. 27. Effective February 10, 2012.)



8804

Notwithstanding Sections 8803 and 8810, any candidate who has been nominated at any primary election for superior court judge in which election there were at least two other candidates and who, after the date prescribed for the filing of declaration of candidacy pursuant to Article 2 (commencing with Section 8020) of Chapter 1 of Part 1, has been appointed to any federal or state office, may request the county elections official to have his or her name removed from the ballot of the next ensuing general election. If the request is received by the county elections official at least 68 days before the next ensuing general election, the county elections official shall remove the candidate’s name from the ballot.

If a candidate’s name is removed from the ballot pursuant to this section, the two remaining candidates who received the highest number of votes cast on all the ballots of all the voters participating in the primary election for nomination for that office of superior court judge shall be the candidates for that office at the ensuing general election, and their names as candidates for that office shall be placed on the official ballot at the ensuing election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8805

(a) Whenever a candidate for nomination for a nonpartisan office at a primary election dies on or before the day of the election, and a sufficient number of ballots are marked as being voted for him or her to entitle him or her to nomination if he or she had lived until after the election, a vacancy exists on the general election ballot, which shall be filled in the manner provided in Section 8807 for filling a vacancy caused by the death of a candidate.

(b) Whenever a candidate for nomination for a voter-nominated office at a primary election dies on or before the day of the election, and a sufficient number of ballots are marked as being voted for him or her to entitle him or her to nomination if he or she had lived until after the election, the name of the deceased candidate shall appear on the general election ballot and the general election shall proceed in accordance with subdivision (b) of Section 8803.

(Amended by Stats. 2012, Ch. 3, Sec. 28. Effective February 10, 2012.)



8807

If the vacancy occurs among candidates chosen at the direct primary to go on the ballot for the succeeding general election for a nonpartisan office, the name of that candidate receiving at the primary election the next highest number of votes shall appear on the ballot to fill the vacancy.

(Amended by Stats. 2012, Ch. 3, Sec. 29. Effective February 10, 2012.)



8808

A vacancy authorized to be filled because of the death of a candidate shall be filled, and the name of the person named to fill the vacancy shall be certified to the officer charged with the duty of printing the ballots, 68 days before the day of election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8809

Whenever a candidate has declared a candidacy for a primary election, the candidate’s name shall be printed upon the ballot for the primary election, unless the candidate has died, and that fact has been ascertained by the officer charged with the duty of printing the ballots, at least 68 days before the day of the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8810

Whenever a candidate has been nominated at any primary election after having filed a declaration of candidacy, the name of the candidate shall be printed upon the ballot for the ensuing general election unless the candidate has died and that fact has been ascertained by the officer charged with the duty of printing the ballots, at least 68 days before the day of election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



8811

Whenever, upon the death of any candidate, the vacancy created is filled by a party committee, a certificate to that effect shall be filed with the officer with whom a declaration of candidacy for that office may be filed, and, upon payment of the filing fee applicable to the office, shall be accepted and acted upon by that officer as in the case of an original declaration certificate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









DIVISION 9 - MEASURES SUBMITTED TO THE VOTERS

CHAPTER 1 - State Elections

ARTICLE 1 - Initiative and Referendum Petitions

9000

This article applies only to initiative and referendum measures affecting the Constitution or laws of the state.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9001

(a) Prior to the circulation of any initiative or referendum petition for signatures, the text of the proposed measure shall be submitted to the Attorney General with a written request that a circulating title and summary of the chief purpose and points of the proposed measure be prepared. The electors presenting the request shall be known as the “proponents.” The Attorney General shall preserve the written request until after the next general election.

(b) Each and every proponent of any proposed initiative measure shall, at the time of submitting the text of the proposed measure, provide both of the following:

(1) An original signed certification stating that “I, (insert name), declare under penalty of perjury that I am a citizen of the United States, 18 years of age or older, and a resident of (insert county), California.”

(2) Public contact information.

(c) The proponents of any initiative measure, at the time of submitting the text of the proposed measure to the Attorney General, shall pay a fee of two hundred dollars ($200), which shall be placed in a trust fund in the office of the Treasurer and refunded to the proponents if the measure qualifies for the ballot within two years from the date the summary is furnished to the proponents. If the measure does not qualify within that period, the fee shall be immediately paid into the General Fund of the state.

(d) All referenda and proposed initiative measures must be submitted to the Attorney General’s Initiative Coordinator located in the Sacramento Attorney General’s Office via U.S. Postal Service, alternative mail service, or personal delivery. Only printed documents will be accepted, facsimile or e-mail delivery will not be accepted.

(e) The Attorney General’s office shall not deem a request for a circulating title and summary submitted until all of the requirements of this section are met.

(Repealed and added by Stats. 2009, Ch. 373, Sec. 6. Effective January 1, 2010.)



9002

(a) Upon receipt of a request from the proponents of a proposed initiative measure for a circulating title and summary, the Attorney General shall initiate a public review process for a period of 30 days by doing all of the following:

(1) Posting the text of the proposed initiative measure on the Attorney General’s Internet Web site.

(2) Inviting, and providing for the submission of, written public comments on the proposed initiative measure on the Attorney General’s Internet Web site. The site shall accept written public comments for the duration of the public review period. The written public comments shall be public records, available for inspection upon request pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, but shall not be displayed to the public on the Attorney General’s Internet Web site during the public review period. The Attorney General shall transmit any written public comments received during the public review period to the proponents of the proposed initiative measure.

(b) During the public review period, the proponents of the proposed initiative measure may submit amendments to the measure that are reasonably germane to the theme, purpose, or subject of the initiative measure as originally proposed. However, amendments shall not be submitted if the initiative measure as originally proposed would not effect a substantive change in law.

(1) An amendment shall be submitted with a signed request by all the proponents to prepare a circulating title and summary using the amended language.

(2) An amendment shall be submitted to the Attorney General’s Initiative Coordinator located in the Attorney General’s Sacramento Office via United States Postal Service, alternative mail service, or personal delivery. Only printed documents shall be accepted; facsimile or email delivery shall not be accepted.

(3) The submission of an amendment shall not extend the period to prepare the estimate required by Section 9005.

(4) An amendment shall not be accepted more than five days after the public review period is concluded. However, a proponent shall not be prohibited from proposing a new initiative measure and requesting that a circulating title and summary be prepared for that measure pursuant to Section 9001.

(Amended by Stats. 2014, Ch. 697, Sec. 5. Effective January 1, 2015.)



9003

In the event that the Attorney General is a proponent of a proposed measure, the circulating title and summary of the chief purpose and points of the proposed measure, including an estimate or opinion on the financial impact of the measure, shall be prepared by the Legislative Counsel, and the other duties of the Attorney General specified in this chapter with respect to the circulating title and ballot title and summary and an estimate of the financial effect of the measure shall be performed by the Legislative Counsel.

(Amended by Stats. 2009, Ch. 373, Sec. 9. Effective January 1, 2010.)



9004

(a) Upon receipt of the text of a proposed initiative measure, and after the public review period provided for in Section 9002, the Attorney General shall prepare a circulating title and summary of the chief purposes and points of the proposed measure. The circulating title and summary shall not exceed 100 words. The Attorney General shall also provide a unique numeric identifier for each proposed initiative measure. The circulating title and summary shall be prepared in the manner provided for the preparation of ballot titles and summaries in Article 5 (commencing with Section 9050), the provisions of which, in regard to the preparation, filing, and settlement of ballot titles and summaries, are applicable to the circulating title and summary.

(b) The Attorney General shall provide a copy of the circulating title and summary and its unique numeric identifier to the proponents and to the Secretary of State within 15 days after receipt of the fiscal estimate or opinion prepared by the Department of Finance and the Legislative Analyst pursuant to Section 9005. The date the copy is delivered or mailed to the proponents is the “official summary date.”

(c) Upon receipt of the circulating title and summary from the Attorney General, the Secretary of State shall, within one business day, notify the proponents and county elections official of each county of the official summary date and provide a copy of the circulating title and summary to each county elections official. This notification shall also include a complete schedule showing the maximum filing deadline, and the certification deadline by the counties to the Secretary of State.

(Amended by Stats. 2014, Ch. 697, Sec. 6. Effective January 1, 2015.)



9005

(a) The Attorney General, in preparing a circulating title and summary for a proposed initiative measure, shall, in boldface print, include in the circulating title and summary either the estimate of the amount of any increase or decrease in revenues or costs to the state or local government, or an opinion as to whether or not a substantial net change in state or local finances would result if the proposed initiative is adopted.

(b) The estimate as required by this section shall be made jointly by the Department of Finance and the Legislative Analyst, who shall deliver the estimate to the Attorney General so that he or she may include the estimate in the circulating title and summary prepared by him or her.

(c) The estimate shall be delivered to the Attorney General within 50 days of the date of receipt of the proposed initiative measure by the Attorney General, unless, in the opinion of both the Department of Finance and the Legislative Analyst, a reasonable estimate of the net impact of the proposed initiative measure cannot be prepared within the 50-day period. In the latter case, the Department of Finance and the Legislative Analyst shall, within the 50-day period, give the Attorney General their opinion as to whether or not a substantial net change in state or local finances would result if the proposed initiative measure is adopted.

(d) A statement of fiscal impact prepared by the Legislative Analyst pursuant to subdivision (b) of Section 12172 of the Government Code may be used by the Department of Finance and the Legislative Analyst in the preparation of the fiscal estimate or the opinion.

(Amended by Stats. 2014, Ch. 697, Sec. 7. Effective January 1, 2015.)



9006

(a) Upon receipt of the text of a proposed referendum, the Attorney General shall prepare a circulating title and summary of the chief purpose and points of the proposed statute at issue. The circulating title and summary shall not exceed a total of 100 words. No fiscal analysis shall be included.

(b) The Attorney General shall provide a copy of the circulating title and summary of the proposed referendum to the proponents and to the Secretary of State within 10 days after receipt of the proposed referendum.

(c) Upon receipt of the circulating title and summary from the Attorney General, the Secretary of State shall, within one business day, notify the proponents and county elections official of each county of the official summary date and provide a copy of the circulating title and summary to each county elections official. This notification shall also include a complete schedule showing the maximum filing deadline, and the certification deadline by the counties to the Secretary of State.

(Repealed and added by Stats. 2009, Ch. 373, Sec. 13. Effective January 1, 2010.)



9007

Immediately upon the preparation of the circulating title and summary of a proposed initiative or referendum measure, the Attorney General shall forthwith transmit copies of the text of the measure and the circulating title and summary to the Senate and the Assembly. The appropriate committees of each house may hold public hearings on the subject of the measure. However, nothing in this section shall be construed as authority for the Legislature to alter the measure or prevent it from appearing on the ballot.

(Amended by Stats. 2009, Ch. 373, Sec. 14. Effective January 1, 2010.)



9008

Every proposed initiative measure, prior to circulation, shall have placed across the top of the petition in 12-point or larger roman boldface type, all of the following:

(a) The Attorney General’s unique numeric identifier placed before the circulating title and summary upon each page where the circulating title and summary is to appear.

(b) The circulating title and summary prepared by the Attorney General upon each page of the petition on which signatures are to appear.

(c) The circulating title and summary prepared by the Attorney General upon each section of the petition preceding the text of the measure.

(d) The circulating title and summary prepared by the Attorney General as required by subdivision (c) shall be preceded by the following statement: “Initiative measure to be submitted directly to the voters.”

(Amended by Stats. 2009, Ch. 373, Sec. 15. Effective January 1, 2010.)



9009

The heading of an initiative petition shall be in substantially the following form:

Initiative Measure to Be Submitted Directly to the Voters

The Attorney General of California has prepared the following circulating title and summary of the chief purpose and points of the proposed measure:

(Here set forth the unique numeric identifier provided by the Attorney General and circulating title and summary prepared by the Attorney General. Both the Attorney General’s unique numeric identifier and the circulating title and summary must also be printed across the top of each page of the petition whereon signatures are to appear.)

To the Honorable Secretary of State of California

We, the undersigned, registered, qualified voters of California, residents of ____ County (or City and County), hereby propose amendments to the Constitution of California (the ____ Code, relating to ____) and petition the Secretary of State to submit the same to the voters of California for their adoption or rejection at the next succeeding general election or at any special statewide election held prior to that general election or as otherwise provided by law. The proposed constitutional (or statutory) amendments (full title and text of the measure) read as follows:

(Repealed and added by Stats. 2009, Ch. 373, Sec. 17. Effective January 1, 2010.)



9010

Across the top of each page of a referendum petition, there shall be printed in 12-point boldface type the following:

“Referendum Against an Act Passed by the Legislature.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9011

Across the top of each page after the first page of every referendum petition or section of a referendum petition, which is prepared and circulated, there shall be printed in 18-point gothic type a short title, in 20 words or less, showing the nature of the petition and the subject to which it relates.

A space at least one inch wide shall be left blank at the top of each page and after each name, for the use of the county elections official, in verifying the petition.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9012

Any petition for a proposed initiative measure or referendum may be presented in sections, but each section shall contain a full and correct copy of the circulating title and summary and text of the proposed measure. The text of the proposed measure shall be printed in type not smaller than 8 point.

(Repealed and added by Stats. 2009, Ch. 373, Sec. 19. Effective January 1, 2010.)



9013

A space at least one inch wide shall be left blank across the top of each page of every initiative and referendum petition and after the name of each voter who has signed the petition for the use of the county elections official in verifying the petition.

(Repealed and added by Stats. 2009, Ch. 373, Sec. 21. Effective January 1, 2010.)



9014

(a) A petition for a proposed initiative or referendum measure shall not be circulated for signatures prior to the official summary date.

(b) Subject to subdivision (d), a petition with signatures for a proposed initiative measure shall be filed with the county elections official not later than 180 days from the official summary date, and a county elections official shall not accept a petition for the proposed initiative measure after that period.

(c) Subject to subdivision (d), a petition for a proposed referendum measure shall be filed with the county elections official not later than 90 days from the date the legislative bill was chaptered by the Secretary of State, and a county elections official shall not accept a petition for the proposed referendum measure after that period.

(d) If the last day to file a petition pursuant to subdivision (b) or (c) is a holiday, as defined in Chapter 7 (commencing with Section 6700) of Division 7 of Title 1 of the Government Code, the petition may be filed with the county elections official on the next business day.

(Amended (as amended by Stats. 2014, Ch. 106, Sec. 2) by Stats. 2014, Ch. 697, Sec. 8. Effective January 1, 2015.)



9015

Officers required by law to receive or file in their offices any initiative or referendum petition shall not receive or file any initiative or referendum petition not in conformity with this article.

(Repealed and added by Stats. 2009, Ch. 373, Sec. 25. Effective January 1, 2010.)



9016

(a) Notwithstanding Section 324, for purposes of subdivision (c) of Section 8 of, and subdivision (c) of Section 9 of, Article II of the California Constitution, “general election” means only the election held throughout the state on the first Tuesday after the first Monday in November of each even-numbered year with respect to an initiative or referendum measure that is certified for the ballot on or after July 1, 2011.

(b) Notwithstanding any other provision of law, an initiative measure shall not be submitted to the voters at a statewide special election held less than 131 days after the date the measure is certified for the ballot.

(Amended by Stats. 2011, Ch. 558, Sec. 1. Effective January 1, 2012.)



9017

If, for any reason, any initiative or referendum measure proposed by petition as provided by this article is not submitted to the voters at the next succeeding statewide election, that failure shall not prevent its submission at a succeeding statewide election.

(Added by Stats. 2009, Ch. 373, Sec. 27. Effective January 1, 2010.)



9018

The Secretary of State shall prepare and provide to any person, upon request, a pamphlet describing the procedures and requirements for preparing and circulating a statewide initiative measure and for filing sections of the petition, and describing the procedure used in determining and verifying the number of qualified voters who have signed the petition.

(Added by Stats. 2009, Ch. 373, Sec. 28. Effective January 1, 2010.)






ARTICLE 2 - Petition Signatures

9020

(a) The petition sections shall be designed so that each signer shall personally affix all of the following:

(1) His or her signature.

(2) His or her printed name.

(3) His or her residence address, giving street and number, or if no street or number exists, adequate designation of residence so that the location may be readily ascertained. An incomplete or inaccurate apartment or unit number in his or her residence address shall not invalidate his or her signature pursuant to Section 105.

(4) The name of his or her incorporated city or unincorporated community.

(b) Only a person who is a qualified registered voter at the time of signing the petition is entitled to sign it.

(c) The number of signatures attached to each section shall be at the pleasure of the person soliciting the signatures.

(Amended by Stats. 2014, Ch. 909, Sec. 9. Effective January 1, 2015.)



9021

(a) A person who meets the requirements of Section 102 may circulate a statewide initiative or referendum petition anywhere within the state. Each section of the petition shall bear the name of a county or city and county, and only qualified registered voters of that county or city and county may sign that section.

(b) The circulator may sign the section he or she is circulating as provided in Section 106.

(Amended by Stats. 2013, Ch. 278, Sec. 18. Effective January 1, 2014.)



9022

(a) Each section shall have attached thereto the declaration of the person soliciting the signatures setting forth the information required by Section 104.

(b) The circulator shall certify to the content of the declaration as to its truth and correctness, under penalty of perjury under the laws of the State of California, with the signature of his or her name. The circulator shall state the date and the place of execution on the declaration immediately preceding his or her signature.

(c) Another declaration shall not be required.

(d) Petitions so verified shall be prima facie evidence that the signatures are genuine and that the persons signing are qualified voters. Unless and until otherwise proven upon official investigation, it shall be presumed that the petition presented contains the signatures of the requisite number of qualified voters.

(Amended by Stats. 2013, Ch. 278, Sec. 19. Effective January 1, 2014.)






ARTICLE 3 - Filing Petitions

9030

(a) Each section of the petition shall be filed with the elections official of the county or city and county in which it was circulated, but all sections circulated in any county or city and county shall be filed at the same time. Once filed, no petition section shall be amended except by order of a court of competent jurisdiction.

(b) Within eight days after the filing of the petition, excluding Saturdays, Sundays, and holidays, the elections official shall determine the total number of signatures affixed to the petition and shall transmit this information to the Secretary of State. If the total number of signatures filed with all elections officials is less than 100 percent of the number of qualified voters required to find the petition sufficient, the Secretary of State shall so notify the proponents and the elections officials, and no further action shall be taken with regard to the petition.

(c) If the number of signatures filed with all elections officials is 100 percent or more of the number of qualified voters needed to declare the petition sufficient, the Secretary of State shall immediately so notify the elections officials.

(d) Within 30 days after this notification, excluding Saturdays, Sundays, and holidays, the elections official shall determine the number of qualified voters who have signed the petition. If more than 500 names have been signed on sections of the petition filed with an elections official, the elections official shall use a random sampling technique for verification of signatures, as determined by the Secretary of State. The random sample of signatures to be verified shall be drawn in such a manner that every signature filed with the elections official shall be given an equal opportunity to be included in the sample. The random sampling shall include an examination of at least 500 or 3 percent of the signatures, whichever is greater. In determining from the records of registration what number of qualified voters have signed the petition, the elections official may use the duplicate file of affidavits of registered voters or the facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles complies with law.

(e) The elections official, upon the completion of the examination, shall immediately attach to the petition, except the signatures thereto appended, a properly dated certificate, showing the result of the examination, and shall immediately transmit the petition and the certificate to the Secretary of State. A copy of this certificate shall be filed in the elections official’s office.

(f) If the certificates received from all elections officials by the Secretary of State establish that the number of valid signatures does not equal 95 percent of the number of qualified voters needed to find the petition sufficient, the petition shall be deemed to have failed to qualify, and the Secretary of State shall immediately so notify the proponents and the elections officials.

(g) If the certificates received from all elections officials by the Secretary of State total more than 110 percent of the number of qualified voters needed to find the petition sufficient, the Secretary of State shall certify that the measure is qualified for the ballot as provided in Section 9033.

(Amended by Stats. 2014, Ch. 697, Sec. 9. Effective January 1, 2015.)



9031

(a) If the statistical sampling shows that the number of valid signatures is within 95 to 110 percent of the number of signatures of qualified voters needed to declare the petition sufficient, the Secretary of State shall order the examination and verification of the signatures filed, and shall so notify the elections officials.

(b) Within 30 days, excluding Saturdays, Sundays, and holidays, after receipt of the order, the elections official or registrar of voters shall determine from the records of registration what number of qualified voters have signed the petition and if necessary the board of supervisors shall allow the elections official or registrar additional assistance for the purpose of examining the petition and provide for their compensation. In determining from the records of registration what number of qualified voters have signed the petition, the elections official or registrar of voters may use any file or list of registered voters maintained by his or her office, or the facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles complies with law.

(c) (1) During the examination and verification of the signatures filed, the elections official or registrar of voters shall submit one or more reports to the Secretary of State showing the number of signatures of qualified voters that have been verified as of that date. The Secretary of State shall determine the number of reports required to be submitted and the manner of their submission.

(2) The Secretary of State shall maintain a list indicating the number of verified signatures of qualified voters who have signed the petition based on the most recent reports submitted pursuant to paragraph (1). If the Secretary of State determines, prior to each county’s completing the examination of each signature filed, that based on the list the petition is signed by the requisite number of voters needed to declare the petition sufficient, the Secretary of State shall immediately notify the elections official or registrar of voters of every county or city and county in the state of this fact. Immediately after receipt of this notification, the elections official or registrar of voters may suspend signature verification until receipt of a certificate pursuant to Section 9033 or until otherwise instructed by the Secretary of State.

(d) The elections official or registrar, upon the completion of the examination or notification pursuant to paragraph (2) of subdivision (c), shall immediately attach to the petition, except the signatures thereto appended, an amended certificate properly dated, showing the result of the examination and shall immediately transmit the petition, together with the amended certificate, to the Secretary of State. A copy of the amended certificate shall be filed in the elections official’s office.

(e) (1) If the amended certificates establish the petition’s sufficiency, the Secretary of State shall certify that the measure is qualified for the ballot as provided in Section 9033.

(2) If the amended certificates received from all elections officials by the Secretary of State establish that the petition has still been found insufficient, the Secretary of State shall immediately so notify the proponents and the elections officials.

(Amended by Stats. 2014, Ch. 697, Sec. 10.5. Effective January 1, 2015.)



9032

The right to file the petition shall be reserved to its proponents, and any section thereof presented for filing by any person or persons other than the proponents of a measure or by persons duly authorized in writing by one or more of the proponents shall be disregarded by the elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9033

(a) When the Secretary of State has received from one or more elections officials or registrars a petition, certified to have been signed by the requisite number of qualified voters, the Secretary of State shall forthwith notify the proponents and immediately transmit to the elections official or registrar of voters of every county or city and county in the state a notice directing that signature verification be terminated.

(b) (1) In the case of an initiative measure, the Secretary of State shall identify the date of the next statewide general election as defined in subdivision (a) of Section 9016, or the next special statewide election, that will occur not less than 131 days after the date the Secretary of State receives a petition certified to have been signed by the requisite number of qualified voters.

(2) On the 131st day prior to the date of the election identified pursuant to paragraph (1), the Secretary of State shall do all of the following:

(A) Issue a certificate of qualification certifying that the initiative measure, as of that date, is qualified for the ballot at the election identified pursuant to paragraph (1).

(B) Notify the proponents of the initiative measure and the elections official of each county that the measure, as of that date, is qualified for the ballot at the election identified pursuant to paragraph (1).

(C) Include the initiative measure in a list of all statewide initiative measures that are eligible to be placed on the ballot at the election identified pursuant to paragraph (1) and publish the list on the Secretary of State’s Internet Web site.

(3) Upon the issuance of a certificate of qualification pursuant to paragraph (2), an initiative measure shall be deemed qualified for the ballot for purposes of subdivision (c) of Section 8 of Article II of the California Constitution.

(c) (1) In the case of a referendum measure, upon receipt of a petition certified to have been signed by the requisite number of qualified voters, the Secretary of State shall do all of the following:

(A) Issue a certificate of qualification certifying that the referendum measure, as of that date, is qualified for the ballot.

(B) Notify the proponents of the referendum measure and the elections official of each county that the measure, as of that date, is qualified for the ballot.

(C) Include the referendum measure in a list of all statewide referendum measures that have qualified for the ballot and publish the list on the Secretary of State’s Internet Web site.

(2) Upon the issuance of a certificate of qualification pursuant to paragraph (1), a referendum measure shall be deemed qualified for the ballot for purposes of subdivision (c) of Section 9 of Article II of the California Constitution.

(Amended by Stats. 2014, Ch. 697, Sec. 11. Effective January 1, 2015.)



9034

(a) The proponents of a proposed initiative measure shall submit a certification, signed under penalty of perjury, to the Secretary of State immediately upon the collection of 25 percent of the number of signatures needed to qualify the initiative measure for the ballot.

(b) Upon the receipt of the certification required by subdivision (a), the Secretary of State shall transmit copies of the initiative measure, together with the circulating title and summary as prepared by the Attorney General pursuant to Section 9004, to the Senate and the Assembly. Each house shall assign the initiative measure to its appropriate committees. The appropriate committees shall hold joint public hearings on the subject of the measure not later than 131 days before the date of the election at which the measure is to be voted upon.

(c) This section shall not be construed as authority for the Legislature to alter the initiative measure or prevent it from appearing on the ballot.

(Amended by Stats. 2014, Ch. 697, Sec. 12. Effective January 1, 2015.)



9035

An initiative measure may be proposed by presenting to the Secretary of State a petition that sets forth the text of the proposed statute or amendment to the Constitution and is certified to have been signed by registered voters equal in number to 5 percent in the case of a statute, and 8 percent in the case of an amendment to the Constitution, of the voters for all candidates for Governor at the last gubernatorial election preceding the issuance of the circulating title and summary for the initiative measure by the Attorney General.

(Amended by Stats. 2009, Ch. 373, Sec. 30. Effective January 1, 2010.)






ARTICLE 4 - Measures Proposed by the Legislature

9040

Every constitutional amendment, bond measure, or other legislative measure submitted to the people by the Legislature shall appear on the ballot of the first statewide election occurring at least 131 days after the adoption of the proposal by the Legislature.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9041

Whenever the Legislature submits any measure to the voters of the state, the author of the measure and no more than two persons appointed by the author may draft an argument for the adoption of the measure, or the author of the measure may appoint no more than three persons to draft the argument. In no case shall more than three persons write the argument. This argument shall not exceed 500 words in length.

If the author of the measure desires separate arguments to be written in its favor by each person appointed, separate arguments may be written, but the combined length of the arguments shall not exceed 500 words.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9042

If a measure submitted to the voters by the Legislature was not adopted unanimously, one Member of the Senate who voted against it shall be appointed by the President pro Tempore of the Senate and one Member of the Assembly who voted against it shall be appointed by the Speaker of the Assembly, at the same time as appointments to draft an argument in its favor are made, to write an argument against the measure. An argument shall not exceed 500 words.

If those members appointed to write an argument against the measure choose, each may write a separate argument opposing it, but the combined length of the two arguments shall not exceed 500 words.

(Amended by Stats. 2005, Ch. 22, Sec. 58. Effective January 1, 2006.)



9043

Arguments prepared by legislators and their appointees shall be submitted to the Secretary of State no later than a date to be designated by the Secretary of State. The arguments may not be amended or changed after submission.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9044

If an argument for or an argument against a measure submitted to the voters by the Legislature has not been filed by a Member of the Legislature, any voter may request the Secretary of State’s permission to prepare and file an argument for either side, on which no argument has been prepared by a Member of the Legislature. The Secretary of State shall grant permission unless two or more voters request permission to submit arguments on the same side of a measure, in which event the Secretary of State shall designate one of the voters to write the argument. Any argument prepared pursuant to this section shall be submitted to the Secretary of State by a date sufficient to meet ballot printing deadlines.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 5 - Ballot Titles

9050

After the Secretary of State determines that a measure will appear on the ballot at the next statewide election, the Secretary of State shall promptly transmit a copy of the measure to the Attorney General. The Attorney General shall provide and return to the Secretary of State a ballot title and summary and ballot label for each measure submitted to the voters of the whole state by a date sufficient to meet the ballot pamphlet public display deadlines.

(Amended by Stats. 2009, Ch. 373, Sec. 31. Effective January 1, 2010.)



9051

(a) (1) The ballot title and summary may differ from the legislative, circulating, or other title and summary of the measure and shall not exceed 100 words, not including the fiscal impact statement.

(2) The ballot title and summary shall include a summary of the Legislative Analyst’s estimate of the net state and local government fiscal impact prepared pursuant to Section 9087 of this code and Section 88003 of the Government Code.

(b) The ballot label shall not contain more than 75 words and shall be a condensed version of the ballot title and summary including the financial impact summary prepared pursuant to Section 9087 of this code and Section 88003 of the Government Code.

(c) In providing the ballot title and summary, the Attorney General shall give a true and impartial statement of the purpose of the measure in such language that the ballot title and summary shall neither be an argument, nor be likely to create prejudice, for or against the proposed measure.

(d) The Attorney General shall invite and consider public comment in preparing each ballot title and summary.

(Amended by Stats. 2014, Ch. 697, Sec. 13. Effective January 1, 2015.)



9053

Each measure shall be designated on the ballot by the ballot label certified to the Secretary of State by the Attorney General.

(Amended by Stats. 2009, Ch. 373, Sec. 35. Effective January 1, 2010.)



9054

(a) Whenever a city, county, or city and county is required by Section 203 (42 U.S.C. Sec. 1973aa-1a) or Section 4(f)(4) (42 U.S.C. Sec. 1973b(f)(4)) of the federal Voting Rights Act of 1965 to provide a translation of ballot materials in a language other than English, the Secretary of State shall provide a translation of the ballot title and summary prepared pursuant to Sections 9050 and 9051 and of the ballot label prepared pursuant to Section 13247 in that language to the city, county, or city and county for each state measure submitted to the voters in a statewide election not later than 68 days prior to that election.

(b) When preparing a translation in a language other than English pursuant to subdivision (a), the Secretary of State shall consult with an advisory body consisting of language experts and nonpartisan organizations that advocate on behalf of, or provide services to, individuals that speak that language.

(c) All translations prepared pursuant to this section shall be made available for public examination in the same time and manner as the ballot pamphlet is made available for public examination in accordance with Section 88006 of the Government Code and Section 9092 of this code.

(d) The local elections official shall use that translation of the ballot label on the sample ballot and the official ballot and may not select or contract with another person to provide translations of the same text.

(Amended by Stats. 2009, Ch. 373, Sec. 36. Effective January 1, 2010.)






ARTICLE 6 - Arguments Concerning Measures Submitted to Voters

9060

In case either the argument for or the argument against any measure placed on the ballot is not prepared and filed, the Secretary of State shall, by a general press release, request voters to submit arguments.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9061

The press release shall be mailed at least 120 days prior to the date of the election at which a measure is to be voted upon.

(Amended by Stats. 1995, Ch. 345, Sec. 1. Effective January 1, 1996.)



9062

The press release shall consist of an announcement containing:

(a) A summary of the essential nature or purpose of the measure for or against which no argument has been prepared or filed.

(b) A statement that the affirmative or negative arguments, or both, have not been filed.

(c) An invitation to any voter or group of voters to submit and file with the Secretary of State, within the time limit, arguments for or against the measure as to which affirmative or negative arguments have not been filed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9063

The summary of a measure given in the press release shall be the official circulating title and summary that has been prepared by the Attorney General. The Legislative Counsel Bureau shall prepare the summary on all other measures.

(Amended by Stats. 2009, Ch. 373, Sec. 37. Effective January 1, 2010.)



9064

Any voter or group of voters may, at any time within the time limit, prepare and file with the Secretary of State an argument for or against any measure as to which arguments have not been prepared or filed. This argument shall not exceed 500 words in length.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9065

A ballot argument shall not be accepted under this article unless accompanied by all of the following:

(a) The name, business or home address, and telephone number of each person submitting the argument.

(b) If the argument is submitted on behalf of an organization, the name, business address, and telephone number of the organization and of at least two of its principal officers.

(c) The name, business or home address, and telephone number of a contact person for each individual or organization submitting the argument.

(d) If the argument is signed by anyone other than the proponent or legislative author, the name and official title of the person or persons authorized by the proponent to sign the argument.

(e) The signed statement required by Section 9600.

(f) No person signing an argument for or against a measure or a rebuttal to an argument for or against a measure may identify himself or herself in reference to that signature as a candidate for any office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9067

If more than one argument for or more than one argument against any measure is filed within the time prescribed, the Secretary of State shall select one of the arguments for printing in the ballot pamphlets. In selecting the argument the Secretary of State shall give preference and priority in the order named to the arguments of the following:

(a) In the case of a measure submitted by the Legislature, Members of the Legislature.

(b) In the case of an initiative or referendum measure, the proponent of the petition.

(c) Bona fide associations of citizens.

(d) Individual voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9068

(a) No more than three signatures shall appear with any argument printed in the ballot pamphlet. In case any argument is signed by more than three persons the signatures of the first three shall be printed.

(b) The Secretary of State shall provide, upon request, the name of, and a telephone number for, each signer of a ballot argument printed in the ballot pamphlet.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9069

When the Secretary of State has received the arguments that will be printed in the ballot pamphlet, the Secretary of State, within five days of receipt thereof, shall send copies of the arguments in favor of the proposition to the authors of the arguments against and copies of the arguments against to the authors of the arguments in favor. The authors may prepare and submit rebuttal arguments not exceeding 250 words, or may authorize in writing any other person or persons to prepare, submit, or sign the rebuttal argument. The rebuttal arguments shall be filed with the Secretary of State no later than a date to be designated by the Secretary of State.

Rebuttal arguments shall be printed in the same manner as the direct arguments. Each rebuttal argument shall immediately follow the direct argument which it seeks to rebut.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 7 - Ballot Pamphlet

9080

The provisions of Sections 9084 to 9093, inclusive, are a restatement of, and shall be construed in conformity with, Sections 88001 to 88007, inclusive, of the Government Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9081

There shall be a state ballot pamphlet, that the Secretary of State shall prepare.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9082

The Secretary of State shall cause to be printed as many ballot pamphlets as needed to comply with this code.

The ballot pamphlets shall be printed in the Office of State Printing unless the Director of General Services determines that the printing of the pamphlets in the Office of State Printing cannot be done adequately, competently, or satisfactorily, in which case the Secretary of State, subject to the approval of the Director of General Services, shall contract with a private printing concern for the printing of all or a part of the pamphlets.

Copy for preparation of the ballot pamphlets shall be furnished to the Office of State Printing at least 40 days prior to the date for required delivery to the elections officials as provided in Section 9094.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9082.5

The Secretary of State shall cause to be produced an audio recorded version of the state ballot pamphlet. This audio recorded version shall be made available in quantities to be determined by the Secretary of State and shall contain an impartial summary, arguments for and against, rebuttal arguments, and other information concerning each measure that the Secretary of State determines will make the audio recorded version of the state ballot pamphlet easier to understand or more useful to the average voter.

(Amended by Stats. 2009, Ch. 88, Sec. 32. Effective January 1, 2010.)



9082.7

(a) The Secretary of State shall make available the complete state ballot pamphlet over the Internet. The online version of the state ballot pamphlet shall contain all of the following:

(1) For each candidate listed in the pamphlet, a means to access campaign contribution disclosure reports for the candidate that are available online.

(2) For each state ballot measure listed in the pamphlet, a means to access the consolidated information specified in subdivision (b).

(b) The Secretary of State shall create an Internet Web site, or use other available technology, to consolidate information about each state ballot measure in a manner that is easy for voters to access and understand. The information shall include all of the following:

(1) A summary of the ballot measure’s content.

(2) The total amount of reported contributions made in support of and opposition to the ballot measure, calculated and updated as follows:

(A) (i) The total amount of contributions in support of the ballot measure shall be calculated by adding together the total amounts of contributions made in support of the ballot measure and reported in semiannual statements required by Section 84200 of the Government Code, preelection statements required by Section 84200.5 of the Government Code, campaign statements required by Section 84202.3 of the Government Code, and late contribution reports required by Section 84203 of the Government Code that are reported within 16 days of the election at which the measure will appear on the ballot.

(ii) The total amount of contributions in opposition to the ballot measure shall be calculated by adding together the total amounts of contributions made in opposition to the ballot measure and reported in semiannual statements required by Section 84200 of the Government Code, preelection statements required by Section 84200.5 of the Government Code, campaign statements required by Section 84202.3 of the Government Code, and late contribution reports required by Section 84203 of the Government Code that are reported within 16 days of the election at which the measure will appear on the ballot.

(iii) For purposes of determining the total amount of reported contributions pursuant to this subparagraph, the Secretary of State shall, to the extent practicable with respect to committees primarily formed to support or oppose a ballot measure, do both of the following:

(I) Ensure that transfers of funds between primarily formed committees are not counted twice.

(II) Treat a contribution made to a primarily formed committee that supports or opposes more than one state ballot measure as if the total amount of that contribution was made for each state ballot measure that the committee supports or opposes.

(B) The total amount of reported contributions calculated under this paragraph for each state ballot measure shall be updated not later than five business days after receipt of a semiannual statement, campaign statement, or preelection statement and not later than two business days after receipt of a late contribution report within 16 days of the election at which the measure will appear on the ballot.

(C) The total amount of reported contributions calculated under this paragraph for each state ballot measure shall be accompanied by an explanation that the contribution totals may be overstated due to the inclusion of contributions made to committees supporting or opposing more than one state ballot measure, as required by subclause (II) of clause (iii) of subparagraph (A).

(3) A current list of the top 10 contributors supporting and opposing the ballot measure, if compiled by the Fair Political Practices Commission pursuant to subdivision (e) of Section 84223 of the Government Code.

(4) (A) A list of each committee primarily formed to support or oppose the ballot measure, as described in Section 82047.5 of the Government Code, and a means to access information about the sources of funding reported for each committee.

(B) Information about the sources of contributions shall be updated as new information becomes available to the public pursuant to the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(C) If a committee identified in subparagraph (A) receives one million dollars ($1,000,000) or more in contributions for an election, the Secretary of State shall provide a means to access online information about the committee’s top 10 contributors reported to the Fair Political Practices Commission pursuant to subdivision (a) of Section 84223 of the Government Code.

(D) Notwithstanding paragraph (1) of subdivision (c) of Section 84223 of the Government Code, the Fair Political Practices Commission shall automatically provide any list of top 10 contributors created pursuant to Section 84223 of the Government Code, and any subsequent updates to that list, to the Secretary of State for purposes of compliance with this section.

(5) Any other information deemed relevant by the Secretary of State.

(Amended by Stats. 2014, Ch. 920, Sec. 1.5. Effective January 1, 2015.)



9083

If the ballot contains a question as to the confirmation of a justice of the Supreme Court or a court of appeal, the Secretary of State shall include in the state ballot pamphlet a written explanation of the electoral procedure for justices of the Supreme Court and the courts of appeal. The explanation shall state the following:

“Under the California Constitution, justices of the Supreme Court and the courts of appeal are subject to confirmation by the voters. The public votes “yes” or “no” on whether to retain each justice.

“These judicial offices are nonpartisan.

“Before a person can become an appellate justice, the Governor must submit the candidate’s name to the Judicial Nominees Evaluation Commission, which is comprised of public members and lawyers. The commission conducts a thorough review of the candidate’s background and qualifications, with community input, and then forwards its evaluation of the candidate to the Governor.

“The Governor then reviews the commission’s evaluation and officially nominates the candidate, whose qualifications are subject to public comment before examination and review by the Commission on Judicial Appointments. That commission consists of the Chief Justice of California, the Attorney General of California, and a senior Presiding Justice of the Courts of Appeal. The Commission on Judicial Appointments must then confirm or reject the nomination. Only if confirmed does the nominee become a justice.

“Following confirmation, the justice is sworn into office and is subject to voter approval at the next gubernatorial election, and thereafter at the conclusion of each term. The term prescribed by the California Constitution for justices of the Supreme Court and courts of appeal is 12 years. Justices are confirmed by the Commission on Judicial Appointments only until the next gubernatorial election, at which time they run for retention of the remainder of the term, if any, of their predecessor, which will be either four or eight years.”

(Amended by Stats. 1996, Ch. 218, Sec. 1. Effective January 1, 1997.)



9083.5

(a) If a candidate for nomination or election to a partisan office will appear on the ballot, the Secretary of State shall include in the state ballot pamphlet a written explanation of the election procedure for such offices. The explanation shall read substantially similar to the following:

PARTY-NOMINATED/PARTISAN OFFICES

Under the California Constitution, political parties may formally nominate candidates for party-nominated/partisan offices at the primary election. A candidate so nominated will then represent that party as its official candidate for the office in question at the ensuing general election and the ballot will reflect an official designation to that effect. The top votegetter for each party at the primary election is entitled to participate in the general election. Parties also elect officers of official party committees at a partisan primary.

No voter may vote in the primary election of any political party other than the party he or she has disclosed a preference for upon registering to vote. However, a political party may authorize a person who has declined to disclose a party preference to vote in that party’s primary election.

(b) If any candidate for nomination or election to a voter-nominated office will appear on the ballot, the Secretary of State shall include in the state ballot pamphlet a written explanation of the election procedure for such offices. The explanation shall read substantially similar to the following:

VOTER-NOMINATED OFFICES

Under the California Constitution, political parties are not entitled to formally nominate candidates for voter-nominated offices at the primary election. A candidate nominated for a voter-nominated office at the primary election is the nominee of the people and not the official nominee of any party at the following general election. A candidate for nomination or election to a voter-nominated office shall have his or her party preference, or lack of party preference, reflected on the primary and general election ballot, but the party preference designation is selected solely by the candidate and is shown for the information of the voters only. It does not constitute or imply an endorsement of the candidate by the party designated, or affiliation between the party and candidate, and no candidate nominated by the qualified voters for any voter-nominated office shall be deemed to be the officially nominated candidate of any political party. The parties may list the candidates for voter-nominated offices who have received the official endorsement of the party in the sample ballot.

All voters may vote for any candidate for a voter-nominated office, provided they meet the other qualifications required to vote for that office. The top two votegetters at the primary election advance to the general election for the voter-nominated office, even if both candidates have specified the same party preference designation. No party is entitled to have a candidate with its party preference designation participate in the general election unless such candidate is one of the two highest votegetters at the primary election.

(c) If any candidate for nomination or election to a nonpartisan office, other than judicial office, shall appear on the ballot, the Secretary of State shall include in the state ballot pamphlet a written explanation of the election procedure for such offices. The explanation shall read substantially similar to the following:

NONPARTISAN OFFICES

Under the California Constitution, political parties are not entitled to nominate candidates for nonpartisan offices at the primary election, and a candidate nominated for a nonpartisan office at the primary election is not the official nominee of any party for the office in question at the ensuing general election. A candidate for nomination or election to a nonpartisan office may NOT designate his or her party preference, or lack of party preference, on the primary and general election ballot. The top two votegetters at the primary election advance to the general election for the nonpartisan office.

(d) Posters or other printed materials containing the notices specified in subdivisions (a) to (c), inclusive, shall be included in the precinct supplies pursuant to Section 14105.

(Amended by Stats. 2012, Ch. 3, Sec. 30. Effective February 10, 2012.)



9084

The ballot pamphlet shall contain all of the following:

(a) A complete copy of each state measure.

(b) A copy of the specific constitutional or statutory provision, if any, that each state measure would repeal or revise.

(c) A copy of the arguments and rebuttals for and against each state measure.

(d) A copy of the analysis of each state measure.

(e) Tables of contents, indexes, art work, graphics, and other materials that the Secretary of State determines will make the ballot pamphlet easier to understand or more useful for the average voter.

(f) A notice, conspicuously printed on the cover of the ballot pamphlet, indicating that additional copies of the ballot pamphlet will be mailed by the county elections official upon request.

(g) A written explanation of the judicial retention procedure as required by Section 9083.

(h) The Voter Bill of Rights pursuant to Section 2300.

(i) If the ballot contains an election for the office of United States Senator, information on candidates for United States Senator. A candidate for United States Senator may purchase the space to place a statement in the state ballot pamphlet that does not exceed 250 words. The statement may not make any reference to any opponent of the candidate. The statement shall be submitted in accordance with timeframes and procedures set forth by the Secretary of State for the preparation of the state ballot pamphlet.

(j) If the ballot contains a question on the confirmation or retention of a justice of the Supreme Court, information on justices of the Supreme Court who are subject to confirmation or retention.

(k) If the ballot contains an election for the offices of President and Vice President of the United States, a notice that refers voters to the Secretary of State’s Internet Web site for information about candidates for the offices of President and Vice President of the United States.

(l) A written explanation of the appropriate election procedures for party-nominated, voter-nominated, and nonpartisan offices as required by Section 9083.5.

(m) A written explanation of the top 10 contributor lists required by Section 84223 of the Government Code, including a description of the Internet Web sites where those lists are available to the public.

(Amended by Stats. 2014, Ch. 16, Sec. 2. Effective May 14, 2014. Operative July 1, 2014, by Stats. 2014, Ch. 16, Sec. 10.)



9085

(a) The ballot pamphlet shall also contain a section, located near the front of the pamphlet, that provides a concise summary of the general meaning and effect of “yes” and “no” votes on each state measure.

(b) The summary statements required by this section shall be prepared by the Legislative Analyst. These statements are not intended to provide comprehensive information on each measure. The Legislative Analyst shall be solely responsible for determining the contents of these statements. The statements shall be available for public examination and amendment pursuant to Section 9092.

(Added by Stats. 1999, Ch. 312, Sec. 19. Effective January 1, 2000.)



9086

The ballot pamphlet shall contain as to each state measure to be voted upon, the following, in the order set forth in this section:

(a) (1) Upon the top portion of the first page, and not exceeding one-third of the page, shall appear:

(A) Identification of the measure by number and title.

(B) The official summary prepared by the Attorney General.

(C) The total number of votes cast for and against the measure in both the State Senate and Assembly, if the measure was passed by the Legislature.

(2) The space in the title and summary that is used for an explanatory table prepared pursuant to paragraph (2) of subdivision (e) of Section 9087 and Section 88003 of the Government Code shall not be included when measuring the amount of space the information described in paragraph (1) has taken for purposes of determining compliance with the restriction prohibiting the information described in paragraph (1) from exceeding one-third of the page.

(b) Beginning at the top of the right page shall appear the analysis prepared by the Legislative Analyst, provided that the analysis fits on a single page. If it does not fit on a single page, the analysis shall begin on the lower portion of the first left page and shall continue on subsequent pages until it is completed.

(c) Immediately below the analysis prepared by the Legislative Analyst shall appear a printed statement that refers voters to the Secretary of State’s Internet Web site for a list of committees primarily formed to support or oppose a ballot measure, and information on how to access the committee’s top 10 contributors.

(d) Arguments for and against the measure shall be placed on the next left and right pages, respectively, following the final page of the analysis of the Legislative Analyst. The rebuttals shall be placed immediately below the arguments.

(e) If no argument against the measure has been submitted, the argument for the measure shall appear on the right page facing the analysis.

(f) The complete text of each measure shall appear at the back of the pamphlet. The text of the measure shall contain the provisions of the proposed measure and the existing provisions of law repealed or revised by the measure. The provisions of the proposed measure differing from the existing provisions of law affected shall be distinguished in print, so as to facilitate comparison.

(g) The following statement shall be printed at the bottom of each page where arguments appear: “Arguments printed on this page are the opinions of the authors, and have not been checked for accuracy by any official agency.”

(Amended by Stats. 2014, Ch. 920, Sec. 2. Effective January 1, 2015.)



9087

(a) The Legislative Analyst shall prepare an impartial analysis of the measure describing the measure and including a fiscal analysis of the measure showing the amount of any increase or decrease in revenue or cost to state or local government. If it is estimated that a measure would result in increased cost to the state, an analysis of the measure’s estimated impact on the state shall be provided, including an estimate of the percentage of the General Fund that would be expended due to the measure, using visual aids when appropriate. An estimate of increased cost to the state or local governments shall be set out in boldface print in the ballot pamphlet.

(b) The analysis shall be written in clear and concise terms, so as to be easily understood by the average voter, and shall avoid the use of technical terms wherever possible. The analysis may contain background information, including the effect of the measure on existing law and the effect of enacted legislation which will become effective if the measure is adopted, and shall generally set forth in an impartial manner the information the average voter needs to adequately understand the measure. To the extent practicable, the Legislative Analyst shall utilize a uniform method in each analysis to describe the estimated increase or decrease in revenue or cost of a measure, so that the average voter may draw comparisons among the fiscal impacts of measures. The condensed statement of the fiscal impact summary for the measure prepared by the Attorney General to appear on the ballot shall contain the uniform estimate of increase or decrease in revenue or cost of the measure prepared pursuant to this subdivision.

(c) The Legislative Analyst may contract with a professional writer, educational specialist, or another person for assistance in writing an analysis that fulfills the requirements of this section, including the requirement that the analysis be written so that it will be easily understood by the average voter. The Legislative Analyst may also request the assistance of a state department, agency, or official in preparing his or her analysis.

(d) Prior to submitting the analysis to the Secretary of State, the Legislative Analyst shall submit the analysis to a committee of five persons, appointed by the Legislative Analyst, for the purpose of reviewing the analysis to confirm its clarity and easy comprehension to the average voter. The committee shall be drawn from the public at large, and one member shall be a specialist in education, one member shall be bilingual, and one member shall be a professional writer. Members of the committee shall be reimbursed for reasonable and necessary expenses incurred in performing their duties. Within five days of the submission of the analysis to the committee, the committee shall make recommendations to the Legislative Analyst as it deems appropriate to guarantee that the analysis can be easily understood by the average voter. The Legislative Analyst shall consider the committee’s recommendations, and he or she shall incorporate in the analysis those changes recommended by the committee that he or she deems to be appropriate. The Legislative Analyst is solely responsible for determining the content of the analysis required by this section.

(e) (1) The title and summary of any measure that appears on the ballot shall be amended to contain a summary of the Legislative Analyst’s estimate of the net state and local government fiscal impact.

(2) For state bond measures that are submitted to the voters for their approval or rejection, the summary of the Legislative Analyst’s estimate described in paragraph (1) shall include an explanatory table of the information in the summary.

(Amended by Stats. 2011, Ch. 453, Sec. 2. Effective January 1, 2012.)



9088

(a) At each statewide election at which state bond measures will be submitted to the voters for their approval or rejection, the ballot pamphlet for that election shall include a discussion, prepared by the Legislative Analyst, of the state’s current bonded indebtedness situation.

(b) This discussion shall include information as to the dollar amount of the state’s current authorized and outstanding bonded indebtedness, the approximate percentage of the state’s General Fund revenues which are required to service this indebtedness, and the expected impact of the issuance of the bonds to be approved at the election on the items specified in this subdivision. In cases where a bond measure allocates funds for programs, the discussion shall also include, to the extent practicable, the proportionate share of funds for each major program funded by the measure.

(c) The discussion required by this section shall appear on a separate page in the ballot pamphlet immediately following the rebuttal to the argument against the last ballot measure included in the ballot pamphlet.

(Amended by Stats. 2002, Ch. 213, Sec. 1. Effective January 1, 2003.)



9089

Measures shall be printed in the ballot pamphlet, so far as possible, in the same order, manner and form in which they are designated upon the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9090

The ballot pamphlet shall be printed according to the following specifications:

(a) The pamphlet shall be printed in clear readable type, no less than 10-point, except that the text of any measure may be set forth in eight-point type.

(b) The pamphlet shall be of a size and printed on a quality and weight of paper which, in the judgment of the Secretary of State, best serves the voters.

(c) The pamphlet shall contain a certificate of correctness by the Secretary of State.

(Amended by Stats. 2008, Ch. 133, Sec. 1. Effective July 17, 2008.)



9091

The Legislative Counsel shall prepare and proofread the texts of all measures and the provisions which are repealed or revised.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9092

Not less than 20 days before he or she submits the copy for the ballot pamphlet to the State Printer, the Secretary of State shall make the copy available for public examination. Any elector may seek a writ of mandate requiring any copy to be amended or deleted from the ballot pamphlet. A peremptory writ of mandate shall issue only upon clear and convincing proof that the copy in question is false, misleading, or inconsistent with the requirements of this code or Chapter 8 (commencing with Section 88000) of Title 9 of the Government Code, and that issuance of the writ will not substantially interfere with the printing and distribution of the ballot pamphlet as required by law. Venue for a proceeding under this section shall be exclusively in Sacramento County. The Secretary of State shall be named as the respondent and the State Printer and the person or official who authored the copy in question shall be named as real parties in interest. If the proceeding is initiated by the Secretary of State, the State Printer shall be named as the respondent.

(Amended by Stats. 1996, Ch. 724, Sec. 11. Effective January 1, 1997.)



9093

Notwithstanding Section 81012 of the Government Code, the Legislature may without restriction amend this article to add to the ballot pamphlet information regarding candidates or any other information.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9094

(a) The Secretary of State shall mail ballot pamphlets to voters, in those instances in which the county elections official uses data processing equipment to store the information set forth in the affidavits of registration, before the election at which measures contained in the ballot pamphlet are to be voted on unless a voter has registered fewer than 29 days before the election. The mailing shall commence not less than 40 days before the election and shall be completed no later than 21 days before the election for those voters who registered on or before the 60th day before the election. The Secretary of State shall mail one copy of the ballot pamphlet to each registered voter at the postal address stated on the voter’s affidavit of registration, or the Secretary of State may mail only one ballot pamphlet to two or more registered voters having the same postal address.

(b) In those instances in which the county elections official does not utilize data processing equipment to store the information set forth in the affidavits of registration, the Secretary of State shall furnish ballot pamphlets to the county elections official not less than 45 days before the election at which measures contained in the ballot pamphlet are to be voted on and the county elections official shall mail ballot pamphlets to voters, on the same dates and in the same manner provided by subdivision (a).

(c) The Secretary of State shall provide for the mailing of ballot pamphlets to voters registering after the 60th day before the election and before the 28th day before the election, by either: (1) mailing in the manner as provided in subdivision (a), or (2) requiring the county elections official to mail ballot pamphlets to those voters registering in the county after the 60th day before the election and before the 28th day before the election pursuant to the provisions of this section. The second mailing of ballot pamphlets shall be completed no later than 10 days before the election. The county elections official shall mail a ballot pamphlet to any person requesting a ballot pamphlet. Three copies, to be supplied by the Secretary of State, shall be kept at every polling place, while an election is in progress, so that they may be freely consulted by the voters.

(Amended by Stats. 2008, Ch. 133, Sec. 2. Effective July 17, 2008.)



9094.5

(a) The Secretary of State shall establish processes to enable a voter to do both of the following:

(1) Opt out of receiving by mail the state ballot pamphlet prepared pursuant to Section 9081.

(2) When the state ballot pamphlet is available, receive either the state ballot pamphlet in an electronic format or an electronic notification making the pamphlet available by means of online access.

(b) The processes described in subdivision (a) shall become effective only after the Secretary of State certifies that the state has a statewide voter registration database that complies with the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15301 et seq.).

(c) The processes described in subdivision (a) shall not apply where two or more registered voters have the same postal address unless each voter who shares the same postal address has chosen to discontinue receiving the ballot pamphlet by mail.

(d) The Secretary of State shall also establish a procedure to permit a voter to begin receiving the ballot pamphlet by mail again after the voter has discontinued receiving it pursuant to subdivision (a).

(Amended by Stats. 2014, Ch. 697, Sec. 15. Effective January 1, 2015.)



9095

Any costs incurred by a county for mailing the ballot pamphlets pursuant to the provisions of subdivisions (b) and (c) of Section 9094 shall be reimbursed to the county by the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9096

(a) As soon as copies of the ballot pamphlet are available, the Secretary of State shall immediately mail the following number of copies to the listed persons and places:

(1) Five copies to each county elections official or registrar of voters.

(2) Six copies to each city elections official.

(3) Five copies to each Member of the Legislature.

(4) Five copies to the proponents of each ballot measure.

(b) The Secretary of State shall also mail:

(1) Two copies to each public library and branch thereof.

(2) Twelve copies to each public high school or other public school teaching at least the 11th and 12th grades, and 25 copies to each public institution of higher learning. Upon request, and in the discretion of the Secretary of State, additional copies may be furnished to these persons and institutions.

(Amended by Stats. 2006, Ch. 538, Sec. 152. Effective January 1, 2007.)









CHAPTER 2 - County Elections

ARTICLE 1 - Initiative

9100

In addition to any other method provided by law, ordinances may be enacted by any county pursuant to this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9101

Any proposed ordinance may be submitted to the board of supervisors by filing an initiative petition with the county elections official, signed by not less than the number of voters specified in this article.

Each petition section shall comply with Sections 100 and 9020 and contain a full and correct copy of the notice of intention and accompanying statement including the full text of the proposed ordinance.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9102

Any proposal to enact, amend, or otherwise revise a county charter by initiative petition may be submitted to the board of supervisors and shall be subject to this article. However, nothing in this article shall be construed to allow a board of supervisors to enact, amend, or otherwise revise a county charter without submitting the proposal to the voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9103

(a) Before circulating any initiative petition in a county, or any petition relating to the annexation of territory by a county, the consolidation of counties, or the dissolution of a county, its proponents shall file with the county elections official a notice of intention to do so. The notice shall include the names and business or residence addresses of at least one but not more than five proponents of the petition, and shall be accompanied by the written text of the initiative and a request that a ballot title and summary be prepared.

(b) Any person filing a notice of intent with the county elections official shall pay a fee to be established by the board of supervisors not to exceed two hundred dollars ($200) to be refunded to the filer if, within one year of the date of filing the notice of intent, the county elections official certifies the sufficiency of the petition.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9103.5

From the time materials pertaining to an initiative petition are filed pursuant to Section 9103 until the day after the county elections official determines that the initiative petition does not contain the minimum number of signatures required, the day after the election at which the initiative measure is put before the voters, or the day after the proposed ordinance is adopted by the board of supervisors after being submitted to the board of supervisors pursuant to Section 9101, as applicable, the county elections official shall do both of the following:

(a) Keep on file at his or her office the notice of intention, written text of the initiative, and request for a ballot title and summary that the proponents of the initiative measure filed with the county elections official pursuant to Section 9103.

(b) Furnish copies of the materials he or she is required to keep on file pursuant to subdivision (a) to any person upon request. The county elections official may charge a fee to a person obtaining copies pursuant to this subdivision. The fee may not exceed the actual cost incurred by the county elections official in providing the copies.

(Added by Stats. 2012, Ch. 240, Sec. 1. Effective January 1, 2013.)



9104

The notice of intention shall contain the printed name, signature, and business or residence address of at least one but not more than five proponents, and may include a printed statement, not exceeding 500 words in length, stating the reasons for the proposed petition. The notice shall be in substantially the following form:

Notice of Intention to Circulate Petition

Notice is hereby given by the persons whose names appear hereon of their intention to circulate the petition within the County of ____ for the purpose of ____. A statement of the reasons of the proposed action as contemplated in the petition is as follows: (optional statement).

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9105

(a) The county elections official shall immediately transmit a copy of any proposed measure to the county counsel. Within 15 days after the proposed measure is filed, the county counsel shall provide and return to the county elections official a ballot title and summary for the proposed measure. The ballot title may differ from any other title of the proposed measure and shall express in 500 words or less the purpose of the proposed measure. In providing the ballot title, the county counsel shall give a true and impartial statement of the purpose of the proposed measure in such language that the ballot title shall neither be an argument, nor be likely to create prejudice, for or against the proposed measure.

(b) The county elections official shall furnish a copy of the ballot title and summary to the proponents of the proposed measure. The proponents shall, prior to the circulation of the petition, publish the Notice of Intention, and the ballot title and summary of the proposed measure in a newspaper of general circulation published in that county, and file proof of publication with the county elections official.

(c) The ballot title and summary prepared by the county counsel shall appear upon each section of the petition, above the text of the proposed measure and across the top of each page of the petition on which signatures are to appear, in roman boldface type not smaller than 12 point. The ballot title and summary shall be clearly separated from the text of the measure. The text of the measure shall be printed in type not smaller than 8 point.

The heading of the proposed measure shall be in substantially the following form:

Initiative Measure to be Submitted Directly to the Voters

The county counsel has prepared the following title and summary of the chief purpose and points of the proposed measure:

(Here set forth the title and summary prepared by the county counsel. This title and summary must also be printed across the top of each page of the petition whereon signatures are to appear.)

(Amended by Stats. 1999, Ch. 312, Sec. 20. Effective January 1, 2000.)



9106

Any elector of the county may seek a writ of mandate requiring the ballot title or summary prepared by the county counsel to be amended. The court shall expedite hearing on the writ. A peremptory writ of mandate shall be issued only upon clear and convincing proof that the ballot title or summary is false, misleading, or inconsistent with the requirements of Section 9105.

(Amended by Stats. 2002, Ch. 237, Sec. 1. Effective January 1, 2003.)



9107

The county elections official shall ascertain the number of signatures required to sign the petition by obtaining the number of votes cast within the county for all candidates for Governor at the last gubernatorial election preceding the publication of the notice of intention to circulate the initiative petition.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9108

The proponents may commence to circulate the petitions among the voters of the county for signatures by any registered voter of the county after publication of the title and summary prepared by the county counsel. Each section of the petition shall bear a copy of the notice of intention, and the title and summary prepared by the county counsel.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9109

Each petition section shall have attached to it an affidavit to be completed by the circulator. The affidavit shall be substantially in the same form as set forth in Section 104.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9110

Signatures shall be secured and the petition shall be presented to the county elections official for filing within 180 days from the date of receipt of the title and summary, or after termination of any action for a writ of mandate pursuant to Section 9106 and, if applicable, after receipt of an amended title or summary or both, whichever occurs later.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9111

(a) During the circulation of the petition or before taking either action described in subdivisions (a) and (b) of Section 9116, or Section 9118, the board of supervisors may refer the proposed initiative measure to any county agency or agencies for a report on any or all of the following:

(1) Its fiscal impact.

(2) Its effect on the internal consistency of the county’s general and specific plans, including the housing element, the consistency between planning and zoning, and the limitations on county actions under Section 65008 of the Government Code and Chapters 4.2 (commencing with Section 65913) and 4.3 (commencing with Section 65915) of Division 1 of Title 7 of the Government Code.

(3) Its effect on the use of land, the impact on the availability and location of housing, and the ability of the county to meet its regional housing needs.

(4) Its impact on funding for infrastructure of all types, including, but not limited to, transportation, schools, parks, and open space. The report may also discuss whether the measure would be likely to result in increased infrastructure costs or savings, including the costs of infrastructure maintenance, to current residents and businesses.

(5) Its impact on the community’s ability to attract and retain business and employment.

(6) Its impact on the uses of vacant parcels of land.

(7) Its impact on agricultural lands, open space, traffic congestion, existing business districts, and developed areas designated for revitalization.

(8) Any other matters the board of supervisors request to be in the report.

(b) The report shall be presented to the board of supervisors within the time prescribed by the board of supervisors, but no later than 30 days after the county elections official certifies to the board of supervisors the sufficiency of the petition.

(Amended by Stats. 2000, Ch. 496, Sec. 1. Effective January 1, 2001.)



9112

On or before April 1 of each odd-numbered year, the county elections official of each county shall file a report with the Secretary of State containing the following information:

(a) The number of county initiative petitions circulated during the preceding two calendar years that did not qualify for the ballot, and the number of these proposed initiatives for which reports were prepared pursuant to Section 9111.

(b) With respect to county initiative measures that qualified for the ballot in the preceding two calendar years, the number that were approved by the voters, and the number of these ballot measures for which reports were prepared pursuant to Section 9111.

(c) With respect to county initiative measures that qualified for the ballot in the preceding two calendar years, the number which were not approved by the voters, and the number of these ballot measures for which reports were prepared pursuant to Section 9111.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9113

The petition shall be filed by the proponents, or by any person or persons authorized in writing by the proponents. All sections of the petition shall be filed at one time. Any sections of the petition not so filed shall be void for all purposes. Once filed, no petition section shall be amended except by order of a court of competent jurisdiction.

When the petition is filed, the county elections official shall determine the total number of signatures affixed to the petition. If, from this examination, the county elections official determines that the number of signatures, prima facie, equals or is in excess of the minimum number of signatures required, the county elections official shall examine the petition in accordance with Section 9114 or 9115. If, from this examination, the county elections official determines that the number of signatures, prima facie, does not equal or exceed the minimum number of signatures required, no further action shall be taken.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9114

Except as provided in Section 9115, within 30 days from the date of filing of the petition, excluding Saturdays, Sundays, and holidays, the elections official shall examine the petition, and from the records of registration ascertain whether or not the petition is signed by the requisite number of voters. A certificate showing the results of this examination shall be attached to the petition.

In determining the number of valid signatures, the elections official may use the duplicate file of affidavits maintained, or may check the signatures against facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles complies with law.

The elections official shall notify the proponents of the petition as to the sufficiency or insufficiency of the petition.

If the petition is found insufficient, no further action shall be taken. However, the failure to secure sufficient signatures, shall not preclude the filing of a new petition on the same subject, at a later date.

If the petition is found sufficient, the elections official shall certify the results of the examination to the board of supervisors at the next regular meeting of the board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9115

(a) Within 30 days from the date of filing of the petition, excluding Saturdays, Sundays, and holidays, if, from the examination of petitions pursuant to Section 9114 shows that more than 500 signatures have been signed on the petition, the elections official may use a random sampling technique for verification of signatures. The random sample of signatures to be verified shall be drawn so that every signature filed with the elections official shall be given an equal opportunity to be included in the sample. The random sampling shall include an examination of at least 500, or 3 percent of the signatures, whichever is greater.

(b) If the statistical sampling shows that the number of valid signatures is within 95 to 110 percent of the number of signatures of qualified voters needed to declare the petition sufficient, the elections official shall, within 60 days from the date of the filing of the petition, excluding Saturdays, Sundays, and holidays, examine and verify the signatures filed. If the elections official determines, prior to completing the examination of each signature filed, that the petition is signed by the requisite number of qualified voters to declare the petition sufficient, the elections official may terminate the verification of the remaining unverified signatures.

(c) In determining from the records of registration, what number of valid signatures are signed on the petition, the elections official may use the duplicate file of affidavits maintained, or may check the signatures against facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles complies with law.

(d) The elections official shall attach to the petition a certificate showing the result of this examination and shall notify the proponents of either the sufficiency or insufficiency of the petition.

(e) If the petition is found insufficient, no action shall be taken on the petition. However, the failure to secure sufficient signatures shall not preclude the filing later of an entirely new petition to the same effect.

(f) If the petition is found to be sufficient, the elections official shall certify the results of the examination to the board of supervisors at the next regular meeting of the board.

(Amended by Stats. 2014, Ch. 681, Sec. 2. Effective January 1, 2015.)



9116

If the initiative petition is signed by voters not less in number than 20 percent of the entire vote cast within the county for all candidates for Governor at the last gubernatorial election preceding the publication of the notice of intention to circulate an initiative petition, and contains a request that the ordinance be submitted immediately to a vote of the people at a special election, the board of supervisors shall do one of the following:

(a) Adopt the ordinance without alteration either at the regular meeting at which the certification of the petition is presented, or within 10 days after it is presented.

(b) Immediately call a special election pursuant to subdivision (a) of Section 1405, at which the ordinance, without alteration, shall be submitted to a vote of the voters of the county.

(c) Order a report pursuant to Section 9111 at the regular meeting at which the certification of the petition is presented. When the report is presented to the board of supervisors, it shall either adopt the ordinance within 10 days or order an election pursuant to subdivision (b).

(Amended by Stats. 2000, Ch. 55, Sec. 14. Effective January 1, 2001.)



9118

If the initiative petition is signed by voters not less in number than 10 percent of the entire vote cast in the county for all candidates for Governor at the last gubernatorial election preceding the publication of the notice of intention to circulate an initiative petition, the board of supervisors shall do one of the following:

(a) Adopt the ordinance without alteration at the regular meeting at which the certification of the petition is presented, or within 10 days after it is presented.

(b) Submit the ordinance, without alteration, to the voters pursuant to subdivision (b) of Section 1405, unless the ordinance petitioned for is required to be, or for some reason is, submitted to the voters at a special election pursuant to subdivision (a) of Section 1405.

(c) Order a report pursuant to Section 9111 at the regular meeting at which the certification of the petition is presented. When the report is presented to the board of supervisors, it shall either adopt the ordinance within 10 days or order an election pursuant to subdivision (b).

(Amended by Stats. 2001, Ch. 159, Sec. 88. Effective January 1, 2002.)



9119

Whenever any ordinance is required by this article to be submitted to the voters of a county at any election, the county elections official shall cause the ordinance to be printed. A copy of the ordinance shall be made available to any voter upon request.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9120

Article 3 (commencing with Section 9160) shall govern the procedures for submitting arguments for county initiatives.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9121

Any number of proposed ordinances may be voted upon at the same election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9122

If a majority of the voters voting on a proposed ordinance vote in its favor, the ordinance shall become a valid and binding ordinance of the county. The ordinance shall be considered as adopted upon the date the vote is declared by the board of supervisors, and shall go into effect 10 days after that date.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9123

If the provisions of two or more ordinances adopted at the same election conflict, the ordinance receiving the highest number of affirmative votes shall control.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9124

The enacting clause of an ordinance submitted to the voters of a county shall be substantially in the following form:

“The people of the County of ____ ordain as follows:”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9125

No ordinance proposed by initiative petition and adopted either by the board of supervisors without submission to the voters or adopted by the voters shall be repealed or amended except by a vote of the people, unless provision is otherwise made in the original ordinance. In all other respects, an ordinance proposed by initiative petition and adopted shall have the same force and effect as any ordinance adopted by the board of supervisors.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9126

This article does not apply to any statewide initiative measure.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Referendum

9140

The board of supervisors may submit to the voters, without a petition, an ordinance for the repeal, amendment, or enactment of any ordinance. The ordinance shall be voted upon at any succeeding regular or special election and, if it receives a majority of the votes cast, the ordinance shall be repealed, amended, or enacted accordingly.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9141

(a) Except an ordinance granting a franchise, the following ordinances shall take effect immediately:

(1) Those calling or otherwise relating to an election.

(2) Those specifically required by law to take immediate effect.

(3) Those fixing the amount of money to be raised by taxation or the rate of taxes to be levied.

(4) Those for the immediate preservation of the public peace, health, or safety. The ordinances referred to in this subdivision shall contain a declaration of the facts constituting the necessity and shall be passed by a four-fifths vote of the board of supervisors.

(b) All other ordinances, including ordinances granting a franchise, shall become effective 30 days from and after the date of final passage.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9142

(a) Notwithstanding Section 9141, ordinances authorizing the issuance of revenue bonds by a county as part of a joint powers entity pursuant to Section 6547 of the Government Code shall not take effect for 60 days.

(b) When the number of votes cast for all candidates for Governor at the last gubernatorial election within the boundaries of the county described in subdivision (a) exceeds 500,000, the ordinance is subject to referendum upon presentation of a petition bearing signatures of at least 5 percent of the entire vote cast within the boundaries of the county for all candidates for Governor at the last gubernatorial election. When the number of votes cast for all candidates for Governor at the last gubernatorial election within the boundaries of the county is less than 500,000, the ordinance is subject to referendum upon presentation of a petition bearing signatures of at least 10 percent of the entire vote cast within the boundaries of the county for all candidates for Governor at the last gubernatorial election.

(c) For the purpose of submitting the question to the voters pursuant to subdivision (b), the ballot wording shall approximate the following:

“Shall the _____ (county name) _____ ,

as a member of the _____ (joint powers entity name) _____ ,

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9143

Notwithstanding Section 9141, that portion of any ordinance that changes supervisorial salaries shall become effective 60 days from the date of its final passage.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9144

If a petition protesting the adoption of an ordinance is presented to the board of supervisors prior to the effective date of the ordinance, the ordinance shall be suspended and the supervisors shall reconsider the ordinance. The petition shall be signed by voters of the county equal in number to at least 10 percent of the entire vote cast within the county for all candidates for Governor at the last gubernatorial election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9145

If the board of supervisors does not entirely repeal the ordinance against which a petition is filed, the board shall submit the ordinance to the voters either at the next regularly scheduled county election occurring not less than 88 days after the date of the order, or at a special election called for that purpose not less than 88 days after the date of the order. The ordinance shall not become effective unless and until a majority of the voters voting on the ordinance vote in favor of it.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9146

The provisions of this code relating to the form of petitions, the duties of the county elections official, and the manner of holding elections, when an ordinance is proposed by initiative petition, govern the procedure on ordinances against which a protest is filed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9147

(a) The heading of a proposed referendum measure shall be in substantially the following form:

Referendum Against an Ordinance Passed by the Board of Supervisors.

(b) Each section of the referendum petition shall contain the title and text of the ordinance or the portion of the ordinance which is the subject of the referendum.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Arguments Concerning County Measures

9160

(a) Whenever a county measure qualifies for a place on the ballot, the county elections official shall transmit a copy of the measure to the county auditor and to the county counsel or to the district attorney in a county that has no county counsel.

(b) The county counsel or district attorney shall prepare an impartial analysis of the measure showing the effect of the measure on the existing law and the operation of the measure. The analysis shall include a statement indicating whether the measure was placed on the ballot by a petition signed by the requisite number of voters or by the board of supervisors. The analysis shall be printed preceding the arguments for and against the measure. The analysis may not exceed 500 words in length.

In the event the entire text of the measure is not printed on the ballot, nor in the voter information portion of the sample ballot, there shall be printed immediately below the impartial analysis, in no less than 10-point boldface type, a legend substantially as follows:

“The above statement is an impartial analysis of Ordinance or Measure ____. If you desire a copy of the ordinance or measure, please call the elections official’s office at (insert telephone number) and a copy will be mailed at no cost to you.”

The elections official may, at his or her discretion, add the following message: “You may also access the full text of the measure on the county Web site at the following Web site address (insert Web site address).”

(c) Not later than 88 days prior to an election that includes a county ballot measure, the board of supervisors may direct the county auditor to review the measure and determine whether the substance thereof, if adopted, would affect the revenues or expenditures of the county. He or she shall prepare a fiscal impact statement which estimates the amount of any increase or decrease in revenues or costs to the county if the proposed measure is adopted. The fiscal impact statement is “official matter” within the meaning of Section 13303, and shall be printed preceding the arguments for and against the measure. The fiscal impact statement may not exceed 500 words in length.

(Amended by Stats. 2013, Ch. 265, Sec. 1. Effective January 1, 2014.)



9161

If there is no other method provided by law, arguments for and against any county measure may be submitted to the qualified voters of the county pursuant to this article. If a method is otherwise provided by law for submitting such arguments as to a particular kind of county measure, that method shall control.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9162

(a) The board of supervisors or any member or members of the board, or any individual voter who is eligible to vote on the measure, or bona fide association of citizens, or any combination of these voters and associations may file a written argument for or against any county measure. No argument shall exceed 300 words in length. The county elections official shall cause an argument for and an argument against the measure, and the analysis of the measure, to be printed, and shall enclose a copy of both arguments preceded by the analysis with each sample ballot. The printed arguments and the analysis are “official matter” within the meaning of Section 13303.

(b) The following statement shall be printed on the front cover, or if none, on the heading of the first page, of the printed arguments:

“Arguments in support of or in opposition to the proposed laws are the opinions of the authors.”

(c) Printed arguments submitted to voters in accordance with this section shall be titled either “Argument In Favor Of Measure ____” or “Argument Against Measure ____,” accordingly, the blank spaces being filled in only with the letter or number, if any, which designates the measure. At the discretion of the county elections official, the word “Proposition” may be substituted for the word “Measure” in the titles. Words used in the title shall not be counted when determining the length of any argument.

(Amended by Stats. 2009, Ch. 549, Sec. 1. Effective January 1, 2010.)



9163

Based on the time reasonably necessary to prepare and print the arguments, analysis, and sample ballots and to permit the 10-calendar-day public examination as provided in Article 5 (commencing with Section 9190) for the particular election, the county elections official shall fix and determine a reasonable date prior to the election after which no arguments for or against any county measure may be submitted for printing and distribution to the voters as provided in this article. Notice of the date fixed shall be published by the county elections official pursuant to Section 6061 of the Government Code. Arguments may be changed until and including the date fixed by the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9164

A ballot argument shall not be accepted under this article unless accompanied by the printed name and signature or printed names and signatures of the person or persons submitting it, or, if submitted on behalf of an organization, the name of the organization and the printed name and signature of at least one of its principal officers.

No more than five signatures shall appear with any argument submitted under this article. In case any argument is signed by more than five persons, the signatures of the first five shall be printed.

(Amended by Stats. 2000, Ch. 1081, Sec. 10. Effective January 1, 2001.)



9166

If more than one argument for or more than one argument against any county measure is submitted to the county elections official within the time prescribed, the county elections official shall select one of the arguments in favor and one of the arguments against the measure for printing and distribution to the voters. In selecting the argument the county elections official shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or a member or members of the board.

(b) The individual voter, or bona fide association of citizens, or combination of voters and associations, who are the bona fide sponsors or proponents of the measure.

(c) Bona fide associations of citizens.

(d) Individual voters who are eligible to vote on the measure.

(Amended by Stats. 2010, Ch. 401, Sec. 1. Effective January 1, 2011.)



9167

(a) When an argument in favor and an argument against a measure have been selected for publication in the voter information pamphlet the official responsible for conducting the election shall send copies of the argument in favor of the measure to the authors of the argument against the measure and copies of the arguments against the measure to the authors of the argument in favor. The authors may prepare and submit rebuttal arguments not exceeding 250 words, or may authorize in writing any other person or persons to prepare, submit, or sign the rebuttal argument. The rebuttal arguments shall be submitted to the elections official conducting the election no later than a date designated by the elections official.

(b) Rebuttal arguments shall be printed in the same manner as the direct arguments. Each rebuttal argument shall immediately follow the direct argument that it seeks to rebut and shall be titled “Rebuttal to Argument in Favor of Measure (or Proposition) ____,” or “Rebuttal to Argument Against Measure (or Proposition) ____,” the blank spaces being filled in only with the letter or number, if any, designating the measure. Words used in the title may not be counted when determining the length of any rebuttal argument.

(Repealed and added by Stats. 2002, Ch. 228, Sec. 3. Effective January 1, 2003.)



9168

(a) Notwithstanding any provision of law to the contrary, this article shall apply to any district bond election called by, and the returns of which are canvassed by, the board of supervisors, or to any district bond election conducted by a district. This article shall also apply to any special election, if the board of supervisors so provides in its proclamation or notice thereof.

(b) At any election subject to this section:

(1) “County measure” shall be deemed to refer to any measure as defined in Section 329. Section 312 shall not apply.

(2) Section 9160, and the reference to the analysis of the measure in Section 9162, shall not apply unless the board of supervisors directs the officer to prepare the analysis.

(c) This article shall not apply to any school district bond election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Mailings

9180

Whenever the county elections official is required to mail official matter, as provided in Sections 9119, 9120, 9160, 9162, and 9167, only one copy of each official matter shall be mailed to a postal address where two or more registered voters have the same surname and the same postal address.

This section shall only apply if the board of supervisors adopts this section.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 5 - Public Examinations

9190

(a) The county elections official shall make a copy of the materials referred to in Sections 9119, 9120, 9160, 9162, and 9167 available for public examination in the county elections official’s office for a period of 10 calendar days immediately following the deadline for submission of those materials. Any person may obtain a copy of the materials from the county elections official for use outside of the county elections official’s office. The county elections official may charge a fee to any person obtaining a copy of the material. The fee may not exceed the actual cost incurred by the county elections official in providing the copy.

(b) (1) During the 10-calendar-day public examination period provided by this section, any voter of the jurisdiction in which the election is being held, or the county elections official, himself or herself, may seek a writ of mandate or an injunction requiring any or all of the materials to be amended or deleted. The writ of mandate or injunction request shall be filed no later than the end of the 10-calendar-day public examination period.

(2) A peremptory writ of mandate or an injunction shall be issued only upon clear and convincing proof that the material in question is false, misleading, or inconsistent with this chapter, and that issuance of the writ or injunction will not substantially interfere with the printing or distribution of official election materials as provided by law.

(3) The county elections official shall be named as respondent and the person or official who authored the material in question shall be named as real parties in interest. In the case of the county elections official bringing the mandamus or injunctive action, the board of supervisors of the county shall be named as the respondent and the person or official who authored the material in question shall be named as the real party in interest.

(Amended by Stats. 2002, Ch. 228, Sec. 4. Effective January 1, 2003.)









CHAPTER 3 - Municipal Elections

ARTICLE 1 - Initiative

9200

Ordinances may be enacted by and for any incorporated city pursuant to this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9201

Any proposed ordinance may be submitted to the legislative body of the city by a petition filed with the elections official of the legislative body, in the manner hereinafter prescribed, after being signed by not less than the number of voters specified in this article. The petition may be in separate sections, providing that the petition complies with this article. The first page of each section shall contain the title of the petition and the text of the measure. The petition sections shall be designated in the manner set forth in Section 9020.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9202

(a) Before circulating an initiative petition in any city, the proponents of the matter shall file with the elections official a notice of intention to do so, which shall be accompanied by the written text of the initiative and may be accompanied by a written statement not in excess of 500 words, setting forth the reasons for the proposed petition. The notice shall be signed by at least one, but not more than three, proponents and shall be in substantially the following form:

Notice of Intent to Circulate Petition

Notice is hereby given by the persons whose names appear hereon of their intention to circulate the petition within the City of ____ for the purpose of ____. A statement of the reasons of the proposed action as contemplated in the petition is as follows:

(b) Any person filing a notice of intent with the elections official shall pay a fee to be established by the legislative body not to exceed two hundred dollars ($200) to be refunded to the filer if, within one year of the date of filing the notice of intent, the elections official certifies the sufficiency of the petition.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9202.5

From the time materials pertaining to an initiative petition are filed pursuant to Section 9202 until the day after the elections official determines that the initiative petition does not contain the minimum number of signatures required, the day after the election at which the initiative measure is put before the voters, or the day after the proposed ordinance is adopted by the legislative body of the city after being submitted to the legislative body of the city pursuant to Section 9201, as applicable, the elections official shall do both of the following:

(a) Keep on file at his or her office the notice of intention, written text of the initiative, and written statement setting forth the reasons for the proposed petition, if any, that the proponents of the initiative measure filed with the elections official pursuant to Section 9202.

(b) Furnish copies of the materials he or she is required to keep on file pursuant to subdivision (a) to any person upon request. The elections official may charge a fee to a person obtaining copies pursuant to this subdivision. The fee may not exceed the actual cost incurred by the elections official in providing the copies.

(Added by Stats. 2012, Ch. 240, Sec. 2. Effective January 1, 2013.)



9203

(a) Any person who is interested in any proposed measure shall file a copy of the proposed measure with the elections official with a request that a ballot title and summary be prepared. This request shall be accompanied by the address of the person proposing the measure. The elections official shall immediately transmit a copy of the proposed measure to the city attorney. Within 15 days after the proposed measure is filed, the city attorney shall provide and return to the city elections official a ballot title for and summary of the proposed measure. The ballot title may differ from any other title of the proposed measure and shall express in 500 words or less the purpose of the proposed measure. In providing the ballot title, the city attorney shall give a true and impartial statement of the purpose of the proposed measure in such language that the ballot title shall neither be an argument, nor be likely to create prejudice, for or against the proposed measure.

(b) The elections official shall furnish a copy of the ballot title and summary to the person filing the proposed measure. The person proposing the measure shall, prior to its circulation, place upon each section of the petition, above the text of the proposed measure and across the top of each page of the petition on which signatures are to appear, in roman boldface type not smaller than 12 point, the ballot title prepared by the city attorney. The text of the measure shall be printed in type not smaller than 8 point.

The heading of the proposed measure shall be in substantially the following form:

Initiative Measure to be Submitted Directly to the Voters

The city attorney has prepared the following title and summary of the chief purpose and points of the proposed measure:

(Here set forth the title and summary prepared by the city attorney. This title and summary must also be printed across the top of each page of the petition whereon signatures are to appear.)

(Amended by Stats. 1999, Ch. 312, Sec. 21. Effective January 1, 2000.)



9204

Any elector of the city may seek a writ of mandate requiring the ballot title or summary prepared by the city attorney to be amended. The court shall expedite hearing on the writ. A peremptory writ of mandate shall be issued only upon clear and convincing proof that the ballot title or summary is false, misleading, or inconsistent with the requirements of Section 9203.

(Amended by Stats. 2002, Ch. 237, Sec. 2. Effective January 1, 2003.)



9205

A notice of intention and the title and summary of the proposed measure shall be published or posted or both as follows:

(a) If there is a newspaper of general circulation, as described in Chapter 1 (commencing with Section 6000) of Division 7 of Title 1 of the Government Code, adjudicated as such, the notice, title, and summary shall be published therein at least once.

(b) If the petition is to be circulated in a city in which there is no adjudicated newspaper of general circulation, the notice, title, and summary shall be published at least once, in a newspaper circulated within the city and adjudicated as being of general circulation within the county in which the city is located and the notice, title, and summary shall be posted in three (3) public places within the city, which public places shall be those utilized for the purpose of posting ordinances as required in Section 36933 of the Government Code.

(c) If the petition is to be circulated in a city in which there is no adjudicated newspaper of general circulation, and there is no newspaper of general circulation adjudicated as such within the county, circulated within the city, then the notice, title, and summary shall be posted in the manner described in subdivision (b).

This section does not require the publication or posting of the text of the proposed measure.

(Amended by Stats. 2011, Ch. 248, Sec. 1. Effective January 1, 2012.)



9206

Within 10 days after the date of publication or posting, or both, of the notice of intention and title and summary, the proponents shall file a copy of the notice and title and summary as published or posted together with an affidavit made by a representative of the newspaper in which the notice was published or, if the notice was posted, by a voter of the city, certifying to the fact of publication or posting.

If the notice and title and summary are both published and posted pursuant to subdivision (b) of Section 9205, the proponents shall file affidavits as required by this section made by a representative of the newspaper in which the notice was published certifying to the fact that the notice was published and by a voter of the city certifying to the fact that the notice was posted.

These affidavits, together with a copy of the notice of intention and title and summary, shall be filed with the elections official of the legislative body of the city in his or her office during normal office hours as posted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9207

The proponents may commence to circulate the petitions among the voters of the city for signatures by any registered voter of the city after publication or posting, or both, as required by Section 9205, of the title and summary prepared by the city attorney. Each section of the petition shall bear a copy of the notice of intention and the title and summary prepared by the city attorney.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9208

Signatures upon petitions and sections of petitions shall be secured, and the petition, together with all sections of the petition, shall be filed within 180 days from the date of receipt of the title and summary, or after termination of any action for a writ of mandate pursuant to Section 9204, and, if applicable, after receipt of an amended title or summary or both, whichever occurs later. Petitions and sections thereof shall be filed in the office of the elections official during normal office hours as posted. If the petitions are not filed within the time permitted by this section, the petitions shall be void for all purposes.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9209

Each section shall have attached thereto the declaration of the person soliciting the signatures. This declaration shall be substantially in the same form as set forth in Section 9022.

(Amended by Stats. 2013, Ch. 278, Sec. 20. Effective January 1, 2014.)



9210

The petition shall be filed by the proponents or by any person or persons authorized in writing by the proponents. All sections of the petition shall be filed at one time. Once filed, no petition section shall be amended except by order of a court of competent jurisdiction.

When the petition is presented for filing, the elections official shall do all of the following:

(a) Ascertain the number of registered voters of the city last reported by the county elections official to the Secretary of State pursuant to Section 2187 effective at the time the notice specified in Section 9202 was published.

(b) Determine the total number of signatures affixed to the petition. If, from this examination, the elections official determines that the number of signatures, prima facie, equals or is in excess of the minimum number of signatures required, he or she shall accept the petition for filing. The petition shall be deemed as filed on that date. Any petition not accepted for filing shall be returned to the proponents.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9211

After the petition has been filed, as herein provided, the elections official shall examine the petition in the same manner as are county petitions in accordance with Sections 9114 and 9115, except that for the purposes of this section, references to the board of supervisors shall be treated as references to the legislative body of the city.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9212

(a) During the circulation of the petition, or before taking either action described in subdivisions (a) and (b) of Section 9214, or Section 9215, the legislative body may refer the proposed initiative measure to any city agency or agencies for a report on any or all of the following:

(1) Its fiscal impact.

(2) Its effect on the internal consistency of the city’s general and specific plans, including the housing element, the consistency between planning and zoning, and the limitations on city actions under Section 65008 of the Government Code and Chapters 4.2 (commencing with Section 65913) and 4.3 (commencing with Section 65915) of Division 1 of Title 7 of the Government Code.

(3) Its effect on the use of land, the impact on the availability and location of housing, and the ability of the city to meet its regional housing needs.

(4) Its impact on funding for infrastructure of all types, including, but not limited to, transportation, schools, parks, and open space. The report may also discuss whether the measure would be likely to result in increased infrastructure costs or savings, including the costs of infrastructure maintenance, to current residents and businesses.

(5) Its impact on the community’s ability to attract and retain business and employment.

(6) Its impact on the uses of vacant parcels of land.

(7) Its impact on agricultural lands, open space, traffic congestion, existing business districts, and developed areas designated for revitalization.

(8) Any other matters the legislative body requests to be in the report.

(b) The report shall be presented to the legislative body within the time prescribed by the legislative body, but no later than 30 days after the elections official certifies to the legislative body the sufficiency of the petition.

(Amended by Stats. 2000, Ch. 496, Sec. 2. Effective January 1, 2001.)



9213

On or before April 1 of each odd-numbered year, the elections official of each legislative body shall file a report with the Secretary of State containing the following information:

(a) The number of municipal initiative petitions circulated during the preceding two calendar years which did not qualify for the ballot, and the number of these proposed initiatives for which reports were prepared pursuant to Section 9212.

(b) With respect to municipal initiative measures that qualified for the ballot in the preceding two calendar years, the number that were approved by the voters, and the number of these ballot measures for which reports were prepared pursuant to Section 9212.

(c) With respect to municipal initiative measures that qualified for the ballot in the preceding two calendar years, the number that were not approved by the voters, and the number of these ballot measures for which reports were prepared pursuant to Section 9212.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9214

If the initiative petition is signed by not less than 15 percent of the voters of the city according to the last report of registration by the county elections official to the Secretary of State pursuant to Section 2187, effective at the time the notice specified in Section 9202 was published, or, in a city with 1,000 or less registered voters, by 25 percent of the voters or 100 voters of the city, whichever is the lesser number, and contains a request that the ordinance be submitted immediately to a vote of the people at a special election, the legislative body shall do one of the following:

(a) Adopt the ordinance, without alteration, at the regular meeting at which the certification of the petition is presented, or within 10 days after it is presented.

(b) Immediately order a special election, to be held pursuant to subdivision (a) of Section 1405, at which the ordinance, without alteration, shall be submitted to a vote of the voters of the city.

(c) Order a report pursuant to Section 9212 at the regular meeting at which the certification of the petition is presented. When the report is presented to the legislative body, the legislative body shall either adopt the ordinance within 10 days or order an election pursuant to subdivision (b).

(Amended by Stats. 2000, Ch. 55, Sec. 17. Effective January 1, 2001.)



9215

If the initiative petition is signed by not less than 10 percent of the voters of the city, according to the last report of registration by the county elections official to the Secretary of State pursuant to Section 2187, effective at the time the notice specified in Section 9202 was published, or, in a city with 1,000 or less registered voters, by 25 percent of the voters or 100 voters of the city, whichever is the lesser number, the legislative body shall do one of the following:

(a) Adopt the ordinance, without alteration, at the regular meeting at which the certification of the petition is presented, or within 10 days after it is presented.

(b) Submit the ordinance, without alteration, to the voters pursuant to subdivision (b) of Section 1405, unless the ordinance petitioned for is required to be, or for some reason is, submitted to the voters at a special election pursuant to subdivision (a) of Section 1405.

(c) Order a report pursuant to Section 9212 at the regular meeting at which the certification of the petition is presented. When the report is presented to the legislative body, the legislative body shall either adopt the ordinance within 10 days or order an election pursuant to subdivision (b).

(Amended by Stats. 2000, Ch. 55, Sec. 18. Effective January 1, 2001.)



9216

In cities having a mayor, or like officer, with the veto power, when the passage of an ordinance petitioned for by the voters is vetoed, the failure of the legislative body to pass the ordinance over the veto shall be deemed a refusal of the legislative body to pass the ordinance within the meaning of this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9217

If a majority of the voters voting on a proposed ordinance vote in its favor, the ordinance shall become a valid and binding ordinance of the city. The ordinance shall be considered as adopted upon the date that the vote is declared by the legislative body, and shall go into effect 10 days after that date. No ordinance that is either proposed by initiative petition and adopted by the vote of the legislative body of the city without submission to the voters, or adopted by the voters, shall be repealed or amended except by a vote of the people, unless provision is otherwise made in the original ordinance.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9218

Any number of proposed ordinances may be voted upon at the same election, but the same subject matter shall not be voted upon twice within any 12-month period at a special election under the provisions of this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9221

If the provisions of two or more ordinances adopted at the same election conflict, the ordinance receiving the highest number of affirmative votes shall control.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9222

The legislative body of the city may submit to the voters, without a petition therefor, a proposition for the repeal, amendment, or enactment of any ordinance, to be voted upon at any succeeding regular or special city election, and if the proposition submitted receives a majority of the votes cast on it at the election, the ordinance shall be repealed, amended, or enacted accordingly. A proposition may be submitted, or a special election may be called for the purpose of voting on a proposition, by ordinance or resolution. The election shall be held not less than 88 days after the date of the order of election.

(Amended by Stats. 2002, Ch. 371, Sec. 1. Effective January 1, 2003.)



9223

Whenever any ordinance or measure is required by this article to be submitted to the voters of a city at any election, the elections official of the legislative body shall cause the ordinance or measure to be printed. A copy of the ordinance or measure shall be made available to any voter upon request.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9224

The enacting clause of an ordinance submitted to the voters of a city shall be substantially in the following form:

“The people of the City of ________ do ordain as follows:”.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9226

This article does not apply to any statewide initiative measure.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Referendum

9235

No ordinance shall become effective until 30 days from and after the date of its final passage, except:

(a) An ordinance calling or otherwise relating to an election.

(b) An ordinance for the immediate preservation of the public peace, health, or safety that contains a declaration of, and the facts constituting, its urgency and is passed by a four-fifths vote of the city council.

(c) Ordinances relating to street improvement proceedings.

(d) Other ordinances governed by particular provisions of state law prescribing the manner of their passage and adoption.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9236

(a) Notwithstanding Section 9235, ordinances authorizing the issuance of revenue bonds by a city as part of a joint powers entity pursuant to Section 6547 of the Government Code shall not take effect for 60 days.

(b) When the number of votes cast for all candidates for Governor at the last gubernatorial election within the boundaries of the city described in subdivision (a) exceeds 500,000, the ordinance is subject to referendum upon presentation of a petition bearing signatures of at least 5 percent of the entire vote cast within the boundaries of the city for all candidates for Governor at the last gubernatorial election. When the number of votes cast for all candidates for Governor at the last gubernatorial election within the boundaries of the city is less than 500,000, the ordinance is subject to referendum upon presentation of a petition bearing signatures of at least 10 percent of the entire vote cast within the boundaries of the city for all candidates for Governor at the last gubernatorial election.

(c) For the purpose of submitting the question to the voters pursuant to subdivision (b), the ballot wording shall approximate the following:

“Shall the _____ (county name) _____ ,

as a member of the _____ (joint powers entity name) _____ ,

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9237

If a petition protesting the adoption of an ordinance, and circulated by a person who meets the requirements of Section 102, is submitted to the elections official of the legislative body of the city in his or her office during normal office hours, as posted, within 30 days of the date the adopted ordinance is attested by the city clerk or secretary to the legislative body, and is signed by not less than 10 percent of the voters of the city according to the county elections official’s last official report of registration to the Secretary of State, or, in a city with 1,000 or less registered voters, is signed by not less than 25 percent of the voters or 100 voters of the city, whichever is the lesser, the effective date of the ordinance shall be suspended and the legislative body shall reconsider the ordinance.

(Amended by Stats. 2013, Ch. 278, Sec. 21. Effective January 1, 2014.)



9237.5

The provisions of this code relating to the form of petitions, the duties of the county elections official, and the manner of holding elections shall govern the petition procedure and submission of the ordinance to the voters.

(Added by Stats. 1999, Ch. 312, Sec. 23. Effective January 1, 2000.)



9238

(a) Across the top of each page of the referendum petition there shall be printed the following:

“Referendum Against an Ordinance Passed by the City Council”

(b) Each section of the referendum petition shall contain (1) the identifying number or title, and (2) the text of the ordinance or the portion of the ordinance that is the subject of the referendum.

The petition sections shall be designed in the same form as specified in Section 9020.

(c) Each section shall have attached thereto the declaration of the person soliciting the signatures. This declaration shall be substantially in the same form as set forth in Section 9022.

(Amended by Stats. 2013, Ch. 278, Sec. 22. Effective January 1, 2014.)



9239

Petitions shall be accepted for filing by the elections official and the determination of the number of signatures thereon shall be made by the elections official in accordance with Section 9210. Petitions shall be filed with the elections official of the legislative body of the city in his or her office during normal office hours, as posted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9240

After the petition has been filed as herein provided, the elections official shall examine the petition and certify the results in the same manner as are county petitions in Sections 9114 and 9115 except that, for the purposes of this section, references to the board of supervisors shall be treated as references to the legislative body of the city.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9241

If the legislative body does not entirely repeal the ordinance against which the petition is filed, the legislative body shall submit the ordinance to the voters, either at the next regular municipal election occurring not less than 88 days after the order of the legislative body, or at a special election called for the purpose, not less than 88 days after the order of the legislative body. The ordinance shall not become effective until a majority of the voters voting on the ordinance vote in favor of it. If the legislative body repeals the ordinance or submits the ordinance to the voters, and a majority of the voters voting on the ordinance do not vote in favor of it, the ordinance shall not again be enacted by the legislative body for a period of one year after the date of its repeal by the legislative body or disapproval by the voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9242

Signatures upon petitions, and sections thereof, shall be secured, and the petition, together with all sections thereof, shall be filed, within 30 days from the date of the adoption of the ordinance to which it relates. Petitions and sections thereof shall be filed with the elections official of the legislative body of the city in his or her office during normal office hours as posted. Petitions which are not filed within the time permitted by this section shall be void for all purposes.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9243

Elections pursuant to this article shall be held in accordance with Sections 9217 to 9225, inclusive.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9244

Whenever the legislative body of a city has voted in favor of the repeal of an ordinance protested against by the voters, as provided in this article, and the mayor, or like officer, has vetoed the repeal, the failure of the legislative body to pass the repeal over the veto shall be deemed a refusal to repeal the ordinance.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9245

If approval of an ordinance by the mayor or like officer is necessary, the date of approval shall be deemed the date of its final passage by the legislative body within the meaning of this article.

If an ordinance becomes law when the time for approval or veto has expired, and no action has been taken, the date of the expiration of that time shall be deemed the date of its final passage by the legislative body within the meaning of this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9246

Any duty imposed in this chapter upon the legislative body of a city with regard to calling a municipal election, or in connection with an election called pursuant to this chapter, is likewise imposed upon any officer having any duty to perform connected with the election, so far as may be necessary to carry out this chapter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9247

Article 1 (commencing with Section 9200) and this article do not apply to cities having a charter adopted under Section 3 of Article XI of the California Constitution, and having in their charters any provision for the direct initiation of ordinances by the voters; nor to proceedings had for the improvement of streets in or rights-of-way owned by cities, the opening or closing of streets, the changing of grades or the doing of other work, the cost of which, or any portion of the cost which is to be borne by special assessments upon real property.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - City or City and County Charters

9255

(a) A charter or charter amendment proposed by a charter commission, whether elected or appointed by a governing body, for a city or city and county shall be submitted to the voters at an established statewide general election pursuant to Section 1200, provided there are at least 95 days before the election. A charter commission may also submit a charter pursuant to Section 34455 of the Government Code.

(b) Except as provided in paragraph (2) of subdivision (a) of Section 1415, the following city or city and county charter proposals shall be submitted to the voters at an established statewide general election pursuant to Section 1200, provided there are at least 88 days before the election:

(1) A proposal to adopt a charter, or an amendment or repeal of a charter, proposed by the governing body of a city or a city and county on its own motion.

(2) A recodification of the charter proposed by the governing body on its own motion, provided that the recodification does not, in any manner, substantially change the provisions of the charter.

(c) The following city or city and county charter proposals shall be submitted to the voters at an established statewide general, statewide primary, or regularly scheduled municipal election pursuant to Section 1200, 1201, or 1301 occurring not less than 88 days after the date of the order of election:

(1) An amendment or repeal of a city charter proposed by a petition signed by 15 percent of the registered voters of the city.

(2) An amendment or repeal of a city and county charter proposed by a petition signed by 10 percent of the registered voters of the city and county.

(d) Charter proposals by the governing body and charter proposals by petition of the voters may be submitted at the same election.

(e) The total number of registered voters of the city or city and county shall be determined according to the county elections official’s last official report of registration to the Secretary of State that was effective at the time the notice required pursuant to Section 9256 was given.

(Amended by Stats. 2013, Ch. 184, Sec. 2. Effective January 1, 2014.)



9256

The proponents of a measure proposing to amend a charter shall publish or post, or both, a notice of intent to circulate the petition in the same form and manner as prescribed in Sections 9202, 9203, 9204, and 9205. The proponents shall also file an affidavit prescribed in Section 9206 with the clerk of the legislative body of the city, and, with respect to the petition, shall be subject to Section 9207.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9257

The petition signed by registered voters of the city or city and county proposing an amendment to a charter shall set forth in full the text of the proposed amendment, in no less than 10-point type.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9258

The petition may be circulated in sections, but each section shall contain a correct copy of the text of the proposed amendment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9259

Each signer of the petition shall sign it in the manner prescribed by Section 9020.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9260

The petition shall be in substantially the following form:

Petition for Submission to Voters of Proposed Amendment to the Charter of the City (or City and County) of ____

To the city council (or other legislative body) of the City (or City and County) of ____:

We, the undersigned, registered and qualified voters of the State of California, residents of the City (or City and County) of ____, pursuant to Section 3 of Article XI of the California Constitution and Chapter 2 (commencing with Section 34450) of Part 1 of Division 2 of Title 4 of the Government Code, present to the city council (or other legislative body) of the city (or city and county) this petition and request that the following proposed amendment to the charter of the city (or city and county) be submitted to the registered and qualified voters of the city (or city and county) for their adoption or rejection at the next statewide general, statewide primary, or regularly scheduled municipal election pursuant to Section 1200, 1201, or 1301.

The proposed charter amendment reads as follows:

First. (setting forth the text of the amendment) ____ (etc.)

Signature

Printed Name

Residence

Date

(Amended by Stats. 2013, Ch. 184, Sec. 3. Effective January 1, 2014.)



9261

Each section shall have attached thereto the affidavit of the person soliciting the signatures. This affidavit shall be substantially in the same form as set forth in Section 9022 and shall comply with Sections 104 and 9209.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9262

Each petition section shall consist of sheets of white paper, uniform in size, with dimensions no smaller than 81/2 by 11 inches or greater than 81/2 by 14 inches.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9263

The sheets comprising each petition section shall be fastened together securely and remain so during circulation and filing.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9264

A voter may withdraw his or her signature from a petition in the manner prescribed in Section 9602.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9265

The petition shall be filed with the elections official by the proponents, or by any person or persons authorized in writing by the proponents. All sections of the petition shall be filed at one time, and a petition section submitted subsequently may not be accepted by the elections official. The petition shall be filed (1) within 180 days from the date of receipt of the title and summary, or (2) after termination of any action for a writ of mandate pursuant to Section 9204, and, if applicable, receipt of an amended title or summary, or both, whichever comes later.

(Amended by Stats. 2002, Ch. 53, Sec. 2. Effective January 1, 2003.)



9266

After the petition has been filed, the elections official shall examine the petition in the same manner as are county petitions in accordance with Sections 9114 and 9115, except that, for the purposes of this section, references in those sections to the board of supervisors shall be treated as references to the legislative body of the city or city and county. The expenses of signature verification shall be provided by the governing body receiving the petition from the elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9267

Petitions that do not substantially conform to the form requirements of this article shall not be accepted for filing by the elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9268

The conduct of election and publication requirements shall substantially conform with Part 1 (commencing with Section 10000) and Part 2 (commencing with Section 10100) of Division 10.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9269

Upon the completion of the canvass of votes, the governing body of a city or city and county shall pass a resolution reciting the fact of the election and such other matters as are enumerated in Section 10264. The elections official of the city or city and county shall then cause the adopted measures to be submitted to the Secretary of State pursuant to Sections 34459 and 34460 of the Government Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Arguments Concerning City Measures

9280

Whenever a city measure qualifies for a place on the ballot, the governing body may direct the city elections official to transmit a copy of the measure to the city attorney, unless the organization or salaries of the office of the city attorney are affected. The city attorney shall prepare an impartial analysis of the measure showing the effect of the measure on the existing law and the operation of the measure. The analysis shall include a statement indicating whether the measure was placed on the ballot by a petition signed by the requisite number of voters or by the governing body of the city. If the measure affects the organization or salaries of the office of the city attorney, the governing board may direct the city elections official to prepare the impartial analysis. The analysis shall be printed preceding the arguments for and against the measure. The analysis shall not exceed 500 words in length.

In the event the entire text of the measure is not printed on the ballot, nor in the voter information portion of the sample ballot, there shall be printed immediately below the impartial analysis, in no less than 10-point bold type, a legend substantially as follows:

“The above statement is an impartial analysis of Ordinance or Measure ____. If you desire a copy of the ordinance or measure, please call the elections official’s office at (insert telephone number) and a copy will be mailed at no cost to you.”

(Amended by Stats. 2013, Ch. 265, Sec. 2. Effective January 1, 2014.)



9281

If no other method is provided by general law, or, in the case of a chartered city, by the charter or by city ordinance, arguments for and against any city measure may be submitted to the qualified voters of the city pursuant to this article. If a method is otherwise provided by general law, or, in the case of a chartered city, by charter or city ordinance, for submitting arguments as to a particular kind of city measure, that method shall control.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9282

(a) For measures placed on the ballot by petition, the persons filing an initiative petition pursuant to this article may file a written argument in favor of the ordinance, and the legislative body may submit an argument against the ordinance.

(b) For measures placed on the ballot by the legislative body, the legislative body, or any member or members of the legislative body authorized by that body, or any individual voter who is eligible to vote on the measure, or bona fide association of citizens, or any combination of voters and associations, may file a written argument for or against any city measure.

(c) No argument shall exceed 300 words in length.

(d) The city elections official shall include the following statement on the front cover, or if none, on the heading of the first page, of the printed arguments:

“Arguments in support or opposition of the proposed laws are the opinions of the authors.”

(e) The city elections official shall enclose a printed copy of both arguments with each sample ballot; provided, that only those arguments filed pursuant to this section shall be printed and enclosed with the sample ballot. The printed arguments are “official matter” within the meaning of Section 13303.

(f) Printed arguments submitted to voters in accordance with this section shall be titled either “Argument In Favor Of Measure ____” or “Argument Against Measure ____,” accordingly, the blank spaces being filled in only with the letter or number, if any, designating the measure. At the discretion of the elections official, the word “Proposition” may be substituted for the word “Measure” in these titles.

(Amended by Stats. 2006, Ch. 508, Sec. 4. Effective January 1, 2007.)



9283

A ballot argument may not be accepted under this article unless accompanied by the printed name and signature or printed names and signatures of the author or authors submitting it, or, if submitted on behalf of an organization, the name of the organization and the printed name and signature of at least one of its principal officers who is the author of the argument.

No more than five signatures shall appear with any argument submitted under this article. In case any argument is signed by more than five authors, the signatures of the first five shall be printed.

(Amended by Stats. 2004, Ch. 785, Sec. 2. Effective January 1, 2005.)



9285

(a) (1) When an argument in favor and an argument against a measure have been selected to be printed in the ballot pamphlet, the elections official shall send a copy of the argument in favor of the measure to the authors of the argument against the measure and a copy of an argument against the measure to the authors of the argument in favor of the measure.

(2) The author or a majority of the authors of an argument relating to a city measure may prepare and submit a rebuttal argument or may authorize in writing any other person or persons to prepare, submit, or sign the rebuttal argument.

(3) No rebuttal argument may exceed 250 words.

(4) A rebuttal argument relating to a city measure shall be filed with the elections official no later than 10 days after the final filing date for primary arguments.

(5) A rebuttal argument relating to a city measure may not be signed by more than five persons and shall be printed in the same manner as a direct argument and shall immediately follow the direct argument which it seeks to rebut.

(b) Subdivision (a) applies only if, not later than the day on which the legislative body calls an election, the legislative body adopts its provisions by majority vote, in which case subdivision (a) applies at the next ensuing municipal election and at each municipal election thereafter, unless later repealed by the legislative body in accordance with the procedures of this subdivision.

(Amended by Stats. 2014, Ch. 909, Sec. 10. Effective January 1, 2015.)



9286

(a) Based on the time reasonably necessary to prepare and print the arguments and sample ballots and to permit the 10-calendar-day public examination as provided in Article 6 (commencing with Section 9295) for the particular election, the city elections official shall fix a date 14 days from the calling of the election as a deadline, after which no arguments for or against any city measure may be submitted for printing and distribution to the voters, as provided in this article. Arguments may be changed or withdrawn by their proponents until and including the date fixed by the city elections official during the normal business hours of the elections official’s office, as posted.

(b) The requirement in subdivision (a) that the period for submitting arguments for inclusion with the sample ballot materials must be 14 days from the calling of the election is not applicable when the election is consolidated with another election pursuant to Part 3 (commencing with Section 10400) of Division 10.

(Amended by Stats. 2009, Ch. 549, Sec. 2. Effective January 1, 2010.)



9287

If more than one argument for or more than one argument against any city measure is submitted to the city elections official within the time prescribed, he or she shall select one of the arguments in favor and one of the arguments against the measure for printing and distribution to the voters. In selecting the argument the city elections official shall give preference and priority, in the order named, to the arguments of the following:

(a) The legislative body, or member or members of the legislative body authorized by that body.

(b) The individual voter, or bona fide association of citizens, or combination of voters and associations, who are the bona fide sponsors or proponents of the measure.

(c) Bona fide associations of citizens.

(d) Individual voters who are eligible to vote on the measure.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 5 - Mailings

9290

Whenever the elections official is required to mail official matter, as provided in Sections 9223, 9280, 9281, 9282, and 9285, only one copy of each piece of official matter shall be mailed to a postal address where two or more registered voters have the same surname and the same postal address.

This section shall only apply if the legislative body of the city adopts this section and the election official conducting the election approves of the procedure.

(Amended by Stats. 2007, Ch. 286, Sec. 2. Effective January 1, 2008.)






ARTICLE 6 - Public Examination

9295

(a) The elections official shall make a copy of the material referred to in Sections 9223, 9280, 9281, 9282, and 9285 available for public examination in the elections official’s office for a period of 10 calendar days immediately following the filing deadline for submission of those materials. Any person may obtain a copy of the materials from the elections official for use outside of the elections official’s office. The elections official may charge a fee to any person obtaining a copy of the material. The fee may not exceed the actual cost incurred by the elections official in providing the copy.

(b) (1) During the 10-calendar-day public examination period provided by this section, any voter of the jurisdiction in which the election is being held, or the elections official, himself or herself, may seek a writ of mandate or an injunction requiring any or all of the materials to be amended or deleted. The writ of mandate or injunction request shall be filed no later than the end of the 10-calendar-day public examination period.

(2) A peremptory writ of mandate or an injunction shall be issued only upon clear and convincing proof that the material in question is false, misleading, or inconsistent with the requirements of this chapter, and that issuance of the writ or injunction will not substantially interfere with the printing or distribution of official election materials as provided by law.

(3) The elections official shall be named as respondent, and the person or official who authored the material in question shall be named as real parties in interest. In the case of the elections official bringing the mandamus or injunctive action, the board of supervisors of the county shall be named as the respondent and the person or official who authored the material in question shall be named as the real party in interest.

(Amended by Stats. 2007, Ch. 286, Sec. 3. Effective January 1, 2008.)









CHAPTER 4 - District Elections

ARTICLE 1 - Initiative

9300

In addition to any other method provided by law, ordinances may be enacted by any district pursuant to this article, except that this article shall not apply to irrigation districts, to a district formed under a law that does not provide a procedure for elections, to a district formed under a law which does not provide for action by ordinance, to a district governed by an election procedure that permits voters, in electing the district’s directors or trustees, to cast more than one vote per voter, or to a district in which the directors are empowered to cast more than one vote per director when acting on any matter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9301

Any proposed ordinance may be submitted to the governing board of the district by an initiative petition filed with the district elections official. Signatures to these petitions shall be obtained in the same manner as set forth in Section 9020. Affidavits shall be attached to each petition section in the form and in the manner set forth in Section 9022.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9302

Before circulating an initiative petition in any district, the proponents of that measure shall publish a notice of intention. The notice shall be accompanied by a printed statement stating the reasons for the proposed petition. The printed statement shall not exceed 500 words. The notice shall be signed by at least one, but not more than five, proponents, and shall be in substantially the following form:

“Notice of Intention to Circulate Initiative Petition

Notice is hereby given of the intention of the persons whose names appear hereon of their intention to circulate the petition within the ____ district for the purpose of ____. A statement of the reasons for the proposed action as contemplated in the petition is as follows:”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9303

A notice of intention and statement as referred to in Section 9302 shall be published or posted, or both, as follows:

(a) If there is a newspaper of general circulation within the district, as described in Section 6000 of the Government Code, the notice and statement shall be published therein at least once.

(b) If the petition is to be circulated in a district in which there is no newspaper of general circulation, the notice and statement shall be published at least once in a newspaper of general circulation within the county in which the district is located, and the notice and statement shall be posted in three public places within the district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9304

Within 10 days after the date of publication or posting, or both, of the notice of intention and statement of the reasons for the proposed petition, the proponents shall file with the district elections official a copy of the notice and statement as published or posted, or both, together with the written text of the initiative and an affidavit made by a representative of the newspaper in which the notice was published or, if the notice was posted, by a voter of the district certifying to the fact of publication or posting.

(Amended by Stats. 2012, Ch. 240, Sec. 3. Effective January 1, 2013.)



9304.5

From the time materials pertaining to an initiative petition are filed pursuant to Section 9304 until the day after the district elections official determines that the initiative petition does not contain the minimum number of signatures required, the day after the election at which the initiative measure is put before the voters, or the day after the proposed ordinance is adopted by the governing board of the district after being submitted to the governing board of the district pursuant to Section 9301, as applicable, the district elections official shall do both of the following:

(a) Keep on file at his or her office the notice of intention, statement of the reasons for the proposed petition, written text of the initiative, and affidavit of publication or posting that the proponents of the initiative measure filed with the district elections official pursuant to Section 9304.

(b) Furnish copies of the materials he or she is required to keep on file pursuant to subdivision (a) to any person upon request. The district elections official may charge a fee to a person obtaining copies pursuant to this subdivision. The fee may not exceed the actual cost incurred by the district elections official in providing the copies.

(Added by Stats. 2012, Ch. 240, Sec. 4. Effective January 1, 2013.)



9305

After filing a copy of the notice of intention, statement of the reasons for the proposed petition, written text of the initiative, and affidavit of publication or posting with the district elections official pursuant to Section 9304, the petition may be circulated among the voters of the district for signatures by any person who meets the requirements of Section 102. Each section of the petition shall bear a copy of the notice of intention and statement.

(Amended by Stats. 2013, Ch. 278, Sec. 23. Effective January 1, 2014.)



9306

Signatures upon petitions and sections thereof shall be secured, and the petition, together with all sections thereof, shall be filed within 180 days from the date of filing the materials specified in Section 9304 with the district elections official. If the petitions are not filed within the time permitted by this section, the petition and its sections shall be void for all purposes.

(Amended by Stats. 2012, Ch. 240, Sec. 6. Effective January 1, 2013.)



9307

Each section of the petition shall have attached thereto the affidavit of the person soliciting the signatures. This affidavit shall be substantially in the same form as set forth in Section 9022.

(Amended by Stats. 2013, Ch. 278, Sec. 24. Effective January 1, 2014.)



9308

(a) Except as provided in Section 9309, within 30 days from the date of filing of the petition, excluding Saturdays, Sundays, and holidays, the district elections official shall examine the petition, and from the records of registration ascertain whether the petition is signed by the requisite number of voters. A certificate showing the results of this examination shall be attached to the petition.

(b) In determining the number of valid signatures, the district elections official may use the duplicate file of affidavits maintained, or may check the signatures against facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles complies with law.

(c) The district elections official shall notify the proponents of the petition as to the sufficiency or insufficiency of the petition.

(d) If the petition is found insufficient, no further action shall be taken. However, the failure to secure sufficient signatures, shall not preclude the filing of a new petition on the same subject, at a later date.

(e) If the petition is found sufficient, the district elections official shall certify the results of the examination to the governing board of the district at the next regular meeting of the board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9309

(a) Within 30 days from the date of filing of the petition, excluding Saturdays, Sundays, and holidays, if, from the examination of petitions pursuant to Section 9308, more than 500 signatures have been signed on the petition, the district elections official may use a random sampling technique for verification of signatures. The random sample of signatures to be verified shall be drawn in such a manner that every signature filed with the elections official shall be given an equal opportunity to be included in the sample. A random sampling shall include an examination of at least 500 or 3 percent of the signatures, whichever is greater.

(b) If the statistical sampling shows that the number of valid signatures is within 95 to 110 percent of the number of signatures of qualified voters needed to declare the petition sufficient, the district elections official, within 60 days from the date of the filing of the petition, excluding Saturdays, Sundays, and holidays, shall examine and verify each signature filed.

(c) In determining from the records of registration, what number of valid signatures are signed on the petition, the district elections official may use the duplicate file of affidavits maintained, or may check the signatures against facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles complies with law.

(d) The district elections official shall attach to the petition, a certificate showing the result of this examination, and shall notify the proponents of either the sufficiency or insufficiency of the petition.

(e) If the petition is found insufficient, no action shall be taken on the petition. However, the failure to secure sufficient signatures shall not preclude the filing later of an entirely new petition to the same effect.

(f) If the petition is found to be sufficient, the district elections official shall certify the results of the examination to the governing board of the district at the next regular meeting of the board.

(Amended by Stats. 2001, Ch. 70, Sec. 2. Effective January 1, 2002.)



9310

(a) If the initiative petition is signed by voters not less in number than 10 percent of the voters in the district, where the total number of registered voters is less than 500,000, or not less in number than 5 percent of the voters in the district, where the total number of registered voters is 500,000 or more, and the petition contains a request that the ordinance be submitted immediately to a vote of the people at a special election, the district board shall do either of the following:

(1) Adopt the ordinance, without alteration, either at the regular meeting at which the certification of the petition is presented, or within 10 days after it is presented.

(2) Immediately order that the ordinance be submitted to the voters, without alteration, pursuant to subdivision (a) of Section 1405.

(b) The number of registered voters referred to in subdivision (a) shall be calculated as of the time of the last report of registration by the county elections official to the Secretary of State made prior to publication or posting of the notice of intention to circulate the initiative petition.

(Amended by Stats. 2000, Ch. 55, Sec. 20. Effective January 1, 2001.)



9311

If the initiative petition does not request a special election, the district board shall do either of the following:

(a) Adopt the ordinance, without alteration, either at the regular meeting at which the certification of the petition is presented, or within 10 days after it is presented.

(b) Submit the ordinance to the voters, without alteration, pursuant to subdivision (b) of Section 1405, unless the ordinance petitioned for is required to be, or for some reason is, submitted to the voters at a special election pursuant to subdivision (a) of Section 1405.

(Amended by Stats. 2000, Ch. 55, Sec. 21. Effective January 1, 2001.)



9312

Whenever any ordinance is required by this article to be submitted to the voters of a district at any election, the district elections official shall cause the ordinance to be printed. A copy of the ordinance shall be made available to any voter upon request.

The district elections official shall mail with the sample ballot to each voter the following notice printed in no less than 10-point type.

“If you desire a copy of the proposed ordinance, please call the district elections official’s office at (insert telephone number) and a copy will be mailed at no cost to you.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9313

Except as provided in Section 9314, whenever a district measure is submitted to the voters, the district elections official shall transmit a copy of the measure to the county counsel, or to the district attorney if there is no county counsel, of the county that contains the largest number of registered voters of the district. The county counsel or district attorney shall prepare an impartial analysis of the measure showing the effect of the measure on the existing law and the operation of the measure. The analysis shall include a statement indicating whether the measure was placed on the ballot by a petition signed by the requisite number of voters or by the governing body of the district. The analysis shall be printed preceding the arguments for and against the measure. The analysis shall not exceed 500 words in length.

In the event the entire text of the measure is not printed on the ballot nor in the voter information portion of the sample ballot, there shall be printed immediately below the impartial analysis, in no less than 10-point bold type, a legend substantially as follows:

“The above statement is an impartial analysis of Ordinance or Measure ____. If you desire a copy of the ordinance or measure, please call the district elections official’s office at (insert telephone number) and a copy will be mailed at no cost to you.”

(Amended by Stats. 2013, Ch. 265, Sec. 3. Effective January 1, 2014.)



9314

(a) Whenever a district measure is submitted to the voters of a water district, the district elections official shall transmit a copy of the measure to the legal counsel for the water district, or to the county counsel if there is no legal counsel for the water district, of the county that contains the largest number of registered voters of the water district. Except as otherwise provided in subdivision (b), if there is a legal counsel for the water district, he or she shall prepare, subject to review and revision by the county counsel, an impartial analysis of the measure showing the effect of the measure on the existing law and the operation of the measure. The analysis shall include a statement indicating whether the measure was placed on the ballot by a petition signed by the requisite number of voters or by the governing body of the water district. The analysis shall be printed preceding the arguments for and against the measure. The analysis shall not exceed 500 words in length.

In the event the entire text of the measure is not printed on the ballot nor in the voter information portion of the sample ballot, there shall be printed immediately below the impartial analysis, in no less than 10-point bold type, a legend substantially as follows:

“The above statement is an impartial analysis of Ordinance or Measure ____. If you desire a copy of the ordinance or measure, please call the district elections official’s office at (insert telephone number) and a copy will be mailed at no cost to you.”

(b) If there is no legal counsel for the water district, or if the legal counsel for the water district and the county counsel so agree, the county counsel shall prepare the impartial analysis.

(c) As used in this section:

(1) “Legal counsel for the water district” means the attorney designated under the district’s conflict of interest code as its legal officer pursuant to Article 3 (commencing with Section 87300) of Chapter 7 of Title 9 of the Government Code.

(2) “County counsel” means the district attorney if there is no county counsel.

(3) “Water district” means a water district as defined in Section 20200 of the Water Code.

(Amended by Stats. 2013, Ch. 265, Sec. 4. Effective January 1, 2014.)



9315

The persons filing an initiative petition pursuant to this article may file a written argument in favor of the ordinance. The district board may submit an argument against the ordinance. Neither argument shall exceed 300 words in length, and both arguments shall be printed and mailed to each voter with the sample ballot for the election.

The following statement shall be printed on the front cover, or if none, on the heading of the first page, of the printed arguments:

“Arguments in support of or in opposition to the proposed laws are the opinions of the authors.”

Printed arguments submitted to voters in accordance with this section shall be titled either “Argument In Favor Of Measure ____” or “Argument Against Measure ____,” accordingly, the blank spaces being filled in only with the letter or number, if any, designating the measure. At the discretion of the district elections official, the word “Proposition” may be substituted for the word “Measure” in the titles. Words used in the title shall not be counted when determining the length of any argument.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9316

Based on the time reasonably necessary to prepare and print the arguments and sample ballots, and to permit the 10-calendar-day public examination as provided in Article 4 (commencing with Section 9380) for the particular election, the district elections official charged with the duty of conducting the election shall fix and determine a reasonable date prior to the election for the submission to the district elections official of an argument in favor of and against the ordinance, and additional rebuttal arguments as provided in Section 9317. Arguments may be changed or withdrawn by their proponents until and including the date fixed by the district elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9317

(a) When an argument in favor and an argument against a measure have been selected for publication in the voter information pamphlet the elections official responsible for conducting the election shall send copies of the argument in favor of the measure to the authors of the argument against the measure and copies of the arguments against the measure to the authors of the argument in favor. The authors may prepare and submit rebuttal arguments not exceeding 250 words, or may authorize in writing any other person or persons to prepare, submit, or sign the rebuttal argument. The rebuttal arguments shall be submitted to the elections official conducting the election no later than a date designated by the elections official.

(b) Rebuttal arguments shall be printed in the same manner as the direct arguments. Each rebuttal argument shall immediately follow the direct argument that it seeks to rebut and shall be titled “Rebuttal to Argument in Favor of Measure (or Proposition) ____,” or “Rebuttal to Argument Against Measure (or Proposition) ____,” the blank spaces being filled in only with the letter or number, if any, designating the measure. Words used in the title may not be counted when determining the length of any rebuttal argument.

(Repealed and added by Stats. 2002, Ch. 228, Sec. 7. Effective January 1, 2003.)



9319

Any number of proposed ordinances may be voted upon at the same election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9320

If a majority of the voters voting on a proposed ordinance vote in its favor, the ordinance shall become a valid and binding ordinance of the district. The ordinance shall be considered as adopted upon the date the vote is declared by the district board, and shall go into effect 10 days after that date.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9321

If the provisions of two or more ordinances adopted at the same election conflict, the ordinance receiving the highest number of affirmative votes shall control.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9322

The enacting clause of an ordinance submitted to the voters of a district shall be substantially in the following form:

“The people of the ____ District do ordain as follows:”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9323

No ordinance proposed by initiative petition and adopted either by the district board without submission to the voters or adopted by the voters shall be repealed or amended except by a vote of the people, unless provision is otherwise made in the original ordinance. In all other respects, an ordinance proposed by initiative petition and adopted shall have the same force and effect as any ordinance adopted by the board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Referendum

9340

The voters of any district that is a local public entity as defined by Section 900.4 of the Government Code, and to which Section 9300 applies, shall have the right to petition for referendum on legislative acts of the district in the same manner and subject to the same rules as are set forth in Sections 9141, 9142, 9143, 9144, 9145, 9146, and 9147, except that all computations referred to in those sections and officers of the county mentioned in those sections shall be construed to refer to comparable computations and officers of the district.

(Amended by Stats. 2007, Ch. 199, Sec. 4. Effective January 1, 2008.)



9341

(a) Notwithstanding Section 9340, ordinances authorizing the issuance of revenue bonds by a school district, special district, or any other local agency as part of a joint powers entity pursuant to Section 6547 of the Government Code, shall not take effect for 60 days.

(b) When the number of votes cast for all candidates for Governor at the last gubernatorial election within the boundaries of the school district, special district, or any other local agency described in subdivision (a) exceeds 500,000, the ordinance is subject to referendum upon presentation of a petition bearing signatures of at least 5 percent of the entire vote cast within the boundaries of the school district, special district, or any other local agency for all candidates for Governor at the last gubernatorial election. When the number of votes cast for all candidates for Governor at the last gubernatorial election within the boundaries of the school district, special district, or any other local agency is less than 500,000, the ordinance is subject to referendum upon presentation of a petition bearing signatures of at least 10 percent of the entire vote cast within the boundaries of the school district, special district, or any other local agency for all candidates for Governor at the last gubernatorial election.

(c) For the purpose of submitting the question to the voters pursuant to subdivision (b), the ballot wording shall approximate the following:

“Shall the ___________________,
(school district,
special district,
or any other local
agency name)
as a member of the _____________,
(joint powers
entity name)
authorize the issuance of revenue bonds by the joint powers entity in the amount of $____ pursuant to ordinance number ____ dated ____, the bonds to be used for the following purposes and to be redeemed in the following manner: ________?”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9342

The governing board of any district to which Section 9340 applies may refer legislative questions to the voters of the district in the same manner as the board of supervisors may refer county questions pursuant to Section 9140.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Mailings

9360

Whenever the elections official is required to mail official matter, as provided in Sections 9312, 9315, and 9317, only one copy of each such official matter shall be mailed to a postal address where two or more registered voters have the same surname and the same postal address.

This section shall only apply if the legislative body of the district adopts this section, and the elections official conducting the election approves of the procedure.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Public Examination

9380

(a) The elections official shall make a copy of the materials referred to in Sections 9312, 9315, and 9317 available for public examination in his or her office for a period of 10 calendar days immediately following the filing deadline for submission of those documents. Any person may obtain a copy of the materials from the elections official for use outside of the elections official’s office. The elections official may charge a fee to any person obtaining a copy of the material. The fee may not exceed the actual cost incurred by the elections official in providing the copy.

(b) (1) During the 10-calendar-day public examination period provided by this section, any voter of the jurisdiction in which the election is being held, or the elections official, himself or herself, may seek a writ of mandate or an injunction requiring any material to be amended or deleted. The writ of mandate or injunction request shall be filed no later than the end of the 10-calendar-day public examination period.

(2) A peremptory writ of mandate or an injunction shall be issued only upon clear and convincing proof that the material in question is false, misleading, or inconsistent with this chapter, and that issuance of the writ or injunction will not substantially interfere with the printing or distribution of official election materials as provided by law.

(3) The elections official shall be named as respondent and the person or official who authored the material in question shall be named as real parties in interest. In the case of the elections official bringing the mandamus or injunctive action, the board of supervisors of the county shall be named as the respondent and the person or official who authored the material in question shall be named as the real party in interest.

(Amended by Stats. 2012, Ch. 191, Sec. 1. Effective January 1, 2013.)









CHAPTER 5 - Bond Issues

9400

Notwithstanding any other provision of law, this chapter applies to all bond issues proposed by a county, city and county, city, district, or other political subdivision, or by any agency, department, or board thereof, the security for which constitutes a lien on the property for ad valorem taxes within the jurisdiction and the proposal for which is required to be submitted to the voters for approval.

(Amended by Stats. 2006, Ch. 289, Sec. 7. Effective January 1, 2007.)



9401

(a) In connection with each bond issue specified in Section 9400, a statement shall be mailed to the voters with the sample ballot for the bond election. The statement required by this section shall be filed with the elections official conducting the election not later than the 88th day before the election, and shall include all of the following:

(1) The best estimate from official sources of the tax rate that would be required to be levied to fund that bond issue during the first fiscal year after the first sale of the bonds based on assessed valuations available at the time of the election or a projection based on experience within the same jurisdiction or other demonstrable factors.

(2) The best estimate from official sources of the tax rate that would be required to be levied to fund that bond issue during the first fiscal year after the last sale of the bonds if the bonds are proposed to be sold in series, and an estimate of the year in which that rate will apply, based on assessed valuations available at the time of the election or a projection based on experience within the same jurisdiction or other demonstrable factors.

(3) The best estimate from official sources of the highest tax rate that would be required to be levied to fund that bond issue, and an estimate of the year in which that rate will apply, based on assessed valuations available at the time of the election or a projection based on experience within the same jurisdiction or other demonstrable factors.

(4) The best estimate from official sources of the total debt service, including the principal and interest, that would be required to be repaid if all the bonds are issued and sold. The estimate may include information about the assumptions used to determine the estimate.

(b) In addition, the statement may contain a declaration of policy of the legislative or governing body of the applicable jurisdiction, proposing to use revenues other than ad valorem taxes to fund the bond issue, and the best estimate from official sources of these revenues and the reduction in the tax rate levied to fund the bond issue resulting from the substitution of revenue.

(c) The words “tax rate” as used in this chapter means tax rate per one hundred dollars ($100) of assessed valuation on all property to be taxed to fund a bond issue described in Section 9400.

(Amended by Stats. 2014, Ch. 908, Sec. 1. Effective January 1, 2015.)



9402

All official materials, including any ballot pamphlet prepared, sponsored, or distributed by the jurisdiction that has proposed the bond issue or that is financed in whole or part by funds furnished by that jurisdiction, directed at or including a bond issue proposal, but excluding a notice of election required by law to be posted or published, shall contain a statement of the tax rate data specified in Section 9401.

(Amended by Stats. 2006, Ch. 289, Sec. 8. Effective January 1, 2007.)



9403

Failure to comply with this chapter shall not affect the validity of any bond issue following the sale and delivery of the bonds.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9404

The Legislature declares that the essence of compliance with this chapter is good faith in presenting to voters the most accurate available information for their use in effecting comparisons and exercising judgment in casting their ballots.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9405

Whenever the elections official is required to mail a statement, as provided in Section 9401, only one copy of the statement shall be mailed to a postal address where two or more registered voters have the same surname and the same postal address.

This section shall only apply if the legislative body adopts this section and the election official conducting the election approves of the procedure.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 6 - School District Elections

9500

(a) Whenever a school measure qualifies for a place on the ballot, the county elections official shall transmit a copy of the measure to the county counsel or to the district attorney in a county that has no county counsel.

(b) The county counsel or district attorney shall prepare an impartial analysis of the measure, showing the effect of the measure on the existing law and the operation of the measure. The analysis shall include a statement indicating that the measure was placed on the ballot by the governing board of the district. The analysis shall be printed preceding the arguments for and against the measure. The analysis shall not exceed 500 words in length.

(Amended by Stats. 2013, Ch. 265, Sec. 5. Effective January 1, 2014.)



9501

(a) The governing board of the district or any member or members of the board, or any individual voter who is eligible to vote on the measure, or bona fide association of citizens, or any combination of such voters and associations may file a written argument for or against any school measure. No argument shall exceed 300 words in length. The elections official shall cause an argument for and an argument against the measure, if submitted, to be printed, and shall include the arguments, preceded by the analysis, in the voter information pamphlet that accompanies the sample ballot.

(b) Printed arguments submitted to voters in accordance with this section shall be titled either “Argument in Favor of Measure ____” or “Argument Against Measure ____,” accordingly, the blank spaces being filled in only with the letter or number, if any, designating the measure. At the discretion of the elections official, the word “Proposition” may be substituted for the word “Measure” in the titles. Words used in the title shall not be counted when determining the length of any measure.

(Amended by Stats. 2010, Ch. 401, Sec. 2. Effective January 1, 2011.)



9501.5

A ballot argument shall not be accepted under this article unless accompanied by the printed name and signature or printed names and signatures of the person or persons submitting it or, if submitted on behalf of an organization, the name of the organization and the printed name and signature of at least one of its principal officers.

No more than five signatures shall appear with any argument submitted under this article. If any argument is signed by more than five persons, the signatures of the first five shall be printed.

(Added by Stats. 2000, Ch. 1081, Sec. 15. Effective January 1, 2001.)



9502

Based on the time reasonably necessary to prepare and print the arguments, and to permit the 10-calendar-day public examination as provided in Section 9509, the person conducting the election shall fix and determine a reasonable date prior to the election after which no arguments for or against any school measure may be submitted to him or her for printing and distribution to the voters. Notice of the date fixed shall be published pursuant to Section 6061 of the Government Code. Arguments may be changed until and including the date fixed by the person conducting the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9503

If more than one argument for or more than one argument against any school measure is submitted to the person conducting the election within the time prescribed, the person conducting the election shall select one of the arguments in favor and one of the arguments against the measure for printing and distribution to the voters. In selecting the arguments, the person conducting the election shall give preference and priority, in the order named, to the arguments of the following:

(a) The governing board of the district or a member or members of the board.

(b) The individual voter, or bona fide associations of citizens, or combination of voters and associations, who are the bona fide sponsors or proponents of the measure.

(c) Bona fide associations of citizens.

(d) Individual voters who are eligible to vote on the measure.

(Amended by Stats. 2010, Ch. 401, Sec. 3. Effective January 1, 2011.)



9504

(a) When an argument in favor and an argument against a measure have been selected for publication in the voter information pamphlet the elections official responsible for conducting the election shall send copies of the argument in favor of the measure to the authors of the argument against the measure and copies of the arguments against the measure to the authors of the argument in favor. The authors may prepare and submit rebuttal arguments not exceeding 250 words, or may authorize in writing any other person or persons to prepare, submit, or sign the rebuttal argument. The rebuttal arguments shall be submitted to the elections official conducting the election no later than a date designated by the elections official.

(b) Rebuttal arguments shall be printed in the same manner as the direct arguments. Each rebuttal argument shall immediately follow the direct argument that it seeks to rebut and shall be titled “Rebuttal to Argument in Favor of Measure (or Proposition) ____,” or “Rebuttal to Argument Against Measure (or Proposition) ____,” the blank spaces being filled in only with the letter or number, if any, designating the measure. Words used in the title may not be counted when determining the length of any rebuttal argument.

(Repealed and added by Stats. 2002, Ch. 228, Sec. 10. Effective January 1, 2003.)



9508

Whenever a proposition relating to the approval of district bonds and a proposition, which is conditioned by the State Allocation Board on the approval of the bond issue, relating to the acceptance and expenditure of state school building aid funds, are to be submitted to the voters of a district on the same ballot, both propositions may be combined in such a manner that the proposed obligations of the district are clearly expressed, and the voter may cast one “Yes” or “No” vote upon the combined proposition.

The combined proposition shall, as nearly as practicable, be worded in accordance with the statutory requirements for the wording of each component proposition.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9509

(a) The elections official shall make a copy of the materials referred to in Sections 9500, 9501, and 9504 available for public examination in his or her office for a period of 10 calendar days immediately following the filing deadline for submission of those documents. Any person may obtain a copy of the materials from the elections official for use outside of the elections official’s office. The elections official may charge a fee to any person obtaining a copy of the material. The fee may not exceed the actual cost incurred by the elections official in providing the copy.

(b) (1) During the 10-calendar-day public examination period provided by this section, any voter of the jurisdiction in which the election is being held, or the elections official, himself or herself, may seek a writ of mandate or an injunction requiring any or all of the materials to be amended or deleted. The writ of mandate or injunction request shall be filed no later than the end of the 10-calendar-day public examination period.

(2) A peremptory writ of mandate or an injunction shall be issued only upon clear and convincing proof that the material in question is false, misleading, or inconsistent with this chapter, and that issuance of the writ or injunction will not substantially interfere with the printing or distribution of official election materials as provided by law.

(3) The elections official shall be named as respondent and the person or official who authored the material in question shall be named as real parties in interest. In the case of the elections official bringing the mandamus or injunctive action, the board of supervisors of the county shall be named as the respondent and the person or official who authored the material in question shall be named as the real party in interest.

(Amended by Stats. 2012, Ch. 191, Sec. 2. Effective January 1, 2013.)






CHAPTER 7 - General Provisions

9600

All arguments concerning measures filed pursuant to this division shall be accompanied by the following form statement, to be signed by each proponent and by each author, if different, of the argument:

The undersigned proponent(s) or author(s) of the

_____ (primary/rebuttal) _____

argument _____ (in favor of/against) _____

ballot proposition _____ (name or number) _____

at the _____ (title of election) _____

election for the _____ (jurisdiction) _____

to be held on _____ (date) _____ hereby state

that this argument is true and correct to the best of
(his/her/their)knowledge and belief.

Signed

Date

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9601

Notwithstanding any other provisions of this code, whenever any ballot arguments for or against any measure submitted to the voters for approval are authorized, these arguments may be withdrawn by their proponents at any time prior to and including the final date fixed for filing arguments.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9602

A voter who has signed an initiative or referendum petition, and who subsequently wishes his or her name withdrawn, may do so by filing a written request for the withdrawal with the appropriate elections official. This request shall be filed in the elections official’s office prior to the date the petition is filed. A written request made under this section shall not constitute a petition or paper for purposes of Section 104.

(Amended by Stats. 2009, Ch. 510, Sec. 2. Effective January 1, 2010.)



9603

(a) Each city, county, school district, community college district, county board of education, and special district may hold, at its discretion, an advisory election on any date on which that jurisdiction is currently permitted to hold a regular or special election for the purpose of allowing voters within the jurisdiction, or a portion thereof, to voice their opinions on substantive issues, or to indicate to the local legislative body approval or disapproval of the ballot proposal.

(b) An advisory vote will be indicated as a ballot heading, above the ballot proposal, and by only the following description: “Advisory Vote Only.”

(c) As used in this section, “advisory vote” means an indication of general voter opinion regarding the ballot proposal. The results of the advisory vote will in no manner be controlling on the sponsoring legislative body.

(d) An advisory election may be held in territory outside of the jurisdiction of the local entity calling the advisory election if the ballot proposal affects the residents of the territory. The sponsoring legislative body shall determine the territory in which the advisory election shall be held. However, the conduct of an advisory election in territory outside of the jurisdiction of the local entity shall only be held if all of the following conditions are met:

(1) A regular election or special election is to be held in that territory.

(2) The advisory election can be consolidated with it.

(3) The board of supervisors of the county in which the outside territory is located approves the consolidation.

(e) An advisory election shall not be consolidated with an election if the ballot’s capacity will be exceeded because of the addition of the advisory election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9604

(a) Notwithstanding any other law, any person may engage in good faith bargaining between competing interests to secure legislative approval of matters embraced in a statewide or local initiative or referendum measure, and the proponents may, as a result of these negotiations, withdraw the measure at any time before filing the petition with the appropriate elections official.

(b) In addition to the procedure under subdivision (a), the proponents of a statewide initiative or referendum measure may withdraw the measure after filing the petition with the appropriate elections official at any time before the Secretary of State certifies that the measure has qualified for the ballot pursuant to Section 9033.

(c) Withdrawal of a statewide initiative or referendum measure shall be effective upon receipt by the Secretary of State of a written notice of withdrawal, signed by all proponents of the measure.

(d) Withdrawal of a local initiative or referendum measure shall be effective upon receipt by the appropriate local elections official of a written notice of withdrawal, signed by all proponents of the measure.

(Amended by Stats. 2014, Ch. 697, Sec. 16. Effective January 1, 2015.)



9605

Notwithstanding any other provision of law, whenever a legislative body has ordered that a measure or proposal be submitted to the voters of any jurisdiction at a special election, the order of election shall not be amended or withdrawn after the 83rd day prior to the election.

The order of election shall be amended or withdrawn upon the filing of a resolution by the legislative body stating the specifics concerning the amendment or withdrawal. The resolution shall be filed with the election official not later than the 83rd day prior to the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9606

A county elections official who is required, pursuant to this division, to examine signatures on an initiative, referendum, recall, nomination, or other election petition, may employ temporary assistants, as required, to complete the necessary procedure. The costs for the temporary assistants shall be paid by the jurisdiction in which the election on the proposition is intended to be held.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



9607

The proponents of an initiative measure shall ensure that any person, company, or other organization that is paid, or who volunteers, to solicit signatures to qualify the proposed measure for the ballot shall receive instruction on the requirements and prohibitions imposed by state law with respect to circulation of the petition and signature gathering thereon, with an emphasis on the prohibition on the use of signatures on an initiative petition for a purpose other than qualification of the proposed measure for the ballot.

(Added by Stats. 2005, Ch. 726, Sec. 9. Effective January 1, 2006.)



9608

(a) A proponent of an initiative measure shall execute and submit, along with the request for a title and summary for the proposed measure, a signed statement that reads as follows:

I, ___, acknowledge that it is a misdemeanor under state law (Section 18650 of the Elections Code) to knowingly or willfully allow the signatures on an initiative petition to be used for any purpose other than qualification of the proposed measure for the ballot. I certify that I will not knowingly or willfully allow the signatures for this initiative to be used for any purpose other than qualification of the measure for the ballot.

(Signature of Proponent) _____

Dated this ________ day of __________, 20___

(b) The certification required by subdivision (a) shall be kept on file by the agency authorized to prepare the title and summary for the proposed initiative measure for not less than eight months after the certification of the results of the election for which the measure qualified, or if the measure, for any reason, is not submitted to the voters, eight months after the deadline for submission of the petition to the elections official.

(c) Failure to comply with this section shall not invalidate any signatures on a state or local initiative petition.

(Added by Stats. 2005, Ch. 726, Sec. 10. Effective January 1, 2006.)



9609

(a) Prior to allowing a person to circulate an initiative petition for signatures, the person, company official, or other organizational officer who is in charge of signature gathering shall execute and submit to the proponents a signed statement that reads as follows:

I, ___, acknowledge that it is a misdemeanor under state law (Section 18650 of the Elections Code) to knowingly or willfully allow the signatures on an initiative petition to be used for any purpose other than qualification of the proposed measure for the ballot. I certify that I will not knowingly or willfully allow the signatures for this initiative to be used for any purpose other than qualification of the measure for the ballot.

(Signature of Official) _____

Dated this ________ day of __________, 20___

(b) The certification required by subdivision (a) shall be kept on file by the proponents of the proposed initiative measure for not less than eight months after the certification of the results of the election for which the measure qualified, or if the measure, for any reason, is not submitted to the voters, eight months after the deadline for submission of the petition to the elections official.

(c) Failure to comply with this section shall not invalidate any signatures on a state or local initiative petition.

(Added by Stats. 2005, Ch. 726, Sec. 11. Effective January 1, 2006.)



9610

(a) Prior to soliciting signatures on an initiative petition, a circulator shall execute and submit to the person, company official, or other organizational officer who is in charge of signature gathering a signed statement that reads as follows:

I, ___, acknowledge that it is a misdemeanor under state law (Section 18650 of the Elections Code) to knowingly or willfully allow the signatures on an initiative petition to be used for any purpose other than qualification of the proposed measure for the ballot. I certify that I will not knowingly or willfully allow the signatures for this initiative to be used for any purpose other than qualification of the measure for the ballot.

(Signature of Circulator) _____

Dated this ________ day of __________, 20___

(b) The certification required by subdivision (a) shall be kept on file by the person, company official, or other organizational officer who is in charge of signature gathering for the proposed initiative measure for not less than eight months after the certification of the results of the election for which the measure qualified, or if the measure, for any reason, is not submitted to the voters, eight months after the deadline for submission of the petition to the elections official.

(c) This section shall not apply to unpaid circulators of state or local initiative petitions.

(d) Failure to comply with this section shall not invalidate any signatures on a state or local initiative petition.

(Added by Stats. 2005, Ch. 726, Sec. 12. Effective January 1, 2006.)









DIVISION 10 - LOCAL, SPECIAL, VACANCY, AND CONSOLIDATED ELECTIONS

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Voters and Procedure

10000

Every person is entitled to vote at a local, special, or consolidated election who is registered in any one of the precincts which compose the local, special, or consolidated election precincts, in accordance with this code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10001

Except as otherwise specifically provided by law, all statewide special elections shall be called, conducted, and canvassed as provided by this code for the calling, conducting, and canvassing of general elections.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10002

The governing body of any city or district may by resolution request the board of supervisors of the county to permit the county elections official to render specified services to the city or district relating to the conduct of an election. Subject to approval of the board of supervisors, these services shall be performed by the county elections official.

The resolution of the governing body of the city or district shall specify the services requested.

Any city that requests the board of supervisors to permit the elections official to prepare the city’s election materials shall, if the board of supervisors agrees to provide such services, supply the county elections official with a list of its precincts, or consolidated precincts, as applicable, no later than 61 days before the election.

Unless other arrangements satisfactory to the county have been made, the city or district shall reimburse the county in full for the services performed upon presentation of a bill to the city or district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10003

A county may by ordinance or resolution limit campaign contributions in county elections.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10004

If the governing body of any special district fails to call or to take any other steps necessary to the holding of the regular district election at which any member or members of the governing body of the district are to be selected, the board of supervisors of the county in which the district is located, upon being notified of this fact by any voter in the district, may call a special election within the district for the selection of the governing board member or members involved. The election shall be held not later than 90 days after it is called by the board of supervisors, and shall be conducted in the same manner as the regular district election. The costs of the special election shall be borne by the district for which the election is held.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 2 - District Boundaries

10010

(a) A political subdivision that changes from an at-large method of election to a district-based election shall hold at least two public hearings on a proposal to establish the district boundaries of the political subdivision prior to a public hearing at which the governing body of the political subdivision votes to approve or defeat the proposal.

(b) This section applies to, but is not limited to, a proposal that is required due to a court-imposed change from an at-large method of election to a district-based election.

(c) For purposes of this section, the following terms have the following meanings:

(1) “At-large method of election” has the same meaning as set forth in subdivision (a) of Section 14026.

(2) “District-based election” has the same meaning as set forth in subdivision (b) of Section 14026.

(3) “Political subdivision” has the same meaning as set forth in subdivision (c) of Section 14026.

(Added by Stats. 2014, Ch. 873, Sec. 1. Effective January 1, 2015.)









PART 2 - MUNICIPAL ELECTIONS

CHAPTER 1 - General Provisions

10100

Whenever the county elections official is required to examine the signatures upon any nomination paper or petition of any candidate for a municipal office, he or she may employ necessary help for the examination. The cost shall be paid by the city.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10101

This part shall apply to all municipal elections, except where otherwise provided for in the Constitution of the state, or in a charter duly adopted or amended pursuant to the Constitution of this state.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10102

Section 13107, relating to ballot designations, shall apply to municipal elections, whether held in a general law or chartered city.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10103

Part 3 (commencing with Section 8600) of Division 8 and Chapter 7 (commencing with Section 15350) of Division 15, relating to write-in votes, shall apply to municipal elections held in general law cities.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10104

(a) Notwithstanding Section 15, if the last day for the performance of any act provided for or required by this code is a day when the elections official’s office is closed pursuant to a resolution or ordinance of the legislative body, the act may be performed upon the next business day with the same effect as if it had been performed upon the day appointed.

(b) This section is not applicable when the election is consolidated with another election pursuant to Part 3 (commencing with Section 10400) of Division 10.

(Added by Stats. 2002, Ch. 371, Sec. 3. Effective January 1, 2003.)






CHAPTER 2 - Regulations Governing Elections in Cities

ARTICLE 1 - General Provisions

10200

This chapter shall be liberally construed to promote its objects, and no error, omission or irregularity shall invalidate an election if there has been a substantial compliance with this chapter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10201

A proposition may be submitted at a regular election, or a special election may be called, by ordinance or resolution, for the purpose of voting on a proposition.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10202

A city may, by ordinance or resolution, limit campaign contributions in municipal elections.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 1.2 - The Congressional Term Limits Act

10204.1

It is the official position of the People of the State of California that our elected officials should vote to enact, by amendment to the U.S. Constitution, congressional term limits which are not longer than three terms in the U.S. House of Representatives, nor two terms in the U.S. Senate.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)



10204.2

It is the will of the People of the State of California that application be made to Congress on behalf of the People of California and the California Legislature that Congress adopt the following amendment to the U.S. Constitution:

Congressional Term Limits Amendment

Section A.No person may serve in the office of U.S. Representative for more than three terms, but upon ratification of the Term Limits Amendment no person who has held the office of U.S. Representative or who then holds the office may serve for more than two additional terms.

Section B.No person may serve in the office of U.S. Senator for more than two terms, but upon ratification of the Term Limits Amendment no person who has held the office of U.S. Senator or who then holds the office may serve more than one additional term.

Section C.This article shall have no time limit within which it must be ratified by the legislatures of three-fourths of the several states.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)



10204.3

The California Legislature, due to the desire of the People of the State of California to establish term limits on the Congress of the United States, is hereby instructed to make the following application to Congress, pursuant to its power under Article V of the U.S. Constitution:

“We, the People and Legislature of the State of California, due to our desire to establish term limits on the Congress of the United States, hereby make application to Congress, pursuant to our power under Article V of the U.S. Constitution, to call a convention for proposing amendments to the Constitution.”

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)



10204.4

Each state legislator is hereby instructed to use all of his or her delegated powers to pass the Article V application to Congress set forth in Section 10204.3, and to ratify, if proposed by Congress, the Congressional Term Limits Amendment set forth in Section 10204.2.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)



10204.5

(a) As provided in this act, at each election for the office of United States Representative, United States Senator, State Senator, or Member of the Assembly, the ballot shall inform voters regarding any incumbent or nonincumbent candidate’s failure to support the above proposed Congressional Term Limits Amendment.

(b) All primary, general, and special election ballots shall have the information “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” printed adjacent to the name of any State Senator or Member of the Assembly who during the regular legislative session following the most recent general election:

(1) Failed to vote in favor of the application set forth in Section 10204.3 when brought to a vote; or

(2) Failed to second the application set forth in Section 10204.3 if it lacked for a second; or

(3) Failed to vote in favor of all votes bringing the application set forth in Section 10204.3 before any committee or subcommittee upon which he or she served in the respective houses; or

(4) Failed to propose or otherwise bring to a vote of the full legislative body the application set forth in Section 10204.3 if it otherwise lacked a legislator who so proposed or brought to a vote of the full legislative body the application set forth above; or

(5) Failed to vote against any attempt to delay, table, or otherwise prevent a vote by the full legislative body of the application set forth in Section 10204.3; or

(6) Failed in any way to ensure that all votes on the application set forth in Section 10204.3 were recorded and made available to the public; or

(7) Failed to vote against any change, addition, or modification to the application set forth in Section 10204.3; or

(8) Failed to vote in favor of the amendment set forth in Section 10204.2 if it was sent to the states for ratification; or

(9) Failed to vote against any term limits amendment other than the proposed amendment set forth in Section 10204.2, if such an amendment was sent to the states for ratification.

(c) The information “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” as required by any of paragraphs (1) to (7), inclusive, of subdivision (b) shall not appear adjacent to the names of candidates for the State Senate or Assembly if the State of California has made the application to Congress for a convention for proposing amendments to the U.S. Constitution pursuant to this article and such application has not been withdrawn.

(d) The information “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” as required by either of paragraphs (8) and (9) of subdivision (b), shall not appear adjacent to the names of candidates for the State Senate or Assembly if the Congressional Term Limits Amendment set forth in Section 10204.2 has been submitted to the states for ratification and ratified by the California Legislature, or the proposed Congressional Term Limits Amendment set forth in Section 10204.2 has become part of the U.S. Constitution.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)



10204.6

Each member of the California congressional delegation is hereby instructed to use all of his or her delegated powers to pass the Congressional Term Limits Amendment set forth in Section 10204.2.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)



10204.7

All primary, general, and special election ballots shall have the information “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” printed adjacent to the name of any U.S. Representative or U.S. Senator who during the first 12 months of the regular legislative session following the most recent general election:

(a) Failed to vote in favor of the proposed Congressional Term Limits Amendment set forth in Section 10204.2 when brought to a vote; or

(b) Failed to second the proposed Congressional Term Limits Amendment set forth in Section 10204.2 if it lacked for a second before any proceeding of the legislative body; or

(c) Failed to propose or otherwise bring to a vote of the full legislative body the proposed Congressional Term Limits Amendment set forth in Section 10204.2 if it otherwise lacked a legislator who so proposed or brought to a vote of the full legislative body the proposed Congressional Term Limits Amendment set forth in Section 10204.2; or

(d) Failed to vote in favor of all votes bringing the proposed Congressional Term Limits Amendment set forth in Section 10204.2 before any committee or subcommittee upon which he or she served in the respective houses; or

(e) Failed to vote against or reject any attempt to delay, table, or otherwise prevent a vote by the full legislative body of the proposed Congressional Term Limits Amendment set forth in Section 10204.2; or

(f) Failed to vote against any term limits proposal other than the proposed Congressional Term Limits Amendment set forth in Section 10204.2; or

(g) Sponsored or co-sponsored any proposed Constitutional amendment or law that proposes term limits other than those in the proposed Congressional Term Limits Amendment set forth in Section 10204.2; or

(h) Failed to ensure that all votes on the proposed Constitutional Term Limits Amendment set forth in Section 10204.2 were recorded and made available to the public.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)



10204.8

The information “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” may not appear adjacent to the names of a candidate for Congress if the Congressional Term Limits Amendment set forth in Section 10204.2 is before the states for ratification or has become part of the U.S. Constitution.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)



10204.9

Notwithstanding any other provision of California law,

(a) A nonincumbent candidate for the office of U.S. Representative and U.S. Senator, State Senator, or Member of the Assembly shall be permitted to sign a ‛Term Limits Pledge‛ each time he or she files as a candidate for such an office. A candidate who declines to sign the “Term Limits Pledge” shall have “DECLINED TO PLEDGE TO SUPPORT TERM LIMITS” printed adjacent to his or her name on the election ballot.

(b) Each time a nonincumbent candidate for U.S. Senator, U.S. Representative, State Senator, or Member of the Assembly files for candidacy, he or she shall be offered the “Term Limits Pledge,” until such time as the U.S. Constitution has been amended to limit U.S. Senators to two terms in office and U.S. Representatives to three terms in office.

(c) The “Term Limits Pledge” that each nonincumbent candidate set forth above shall be offered is as follows:

“I support congressional term limits and pledge to use all of my legislative powers to enact the proposed Congressional Term Limits Amendment set forth in the Congressional Term Limits Act. If elected, I pledge to act and vote in such a way that the information “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS‛ will not appear next to my name.”

The pledge form will provide a space for the signature of the candidate and the date signed.

(d) The Secretary of State shall be responsible to make an accurate determination as to whether a candidate for the state or federal legislature shall have placed adjacent to his or her name on the election ballot “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” or “DECLINED TO PLEDGE TO SUPPORT TERM LIMITS.”

(e) The Secretary of State shall consider timely submitted public comments prior to making the determination required in subdivision (d).

(f) The Secretary of State, in accordance with subdivision (d) shall determine and declare what information, if any, shall appear adjacent to the names of each incumbent state and federal legislator if he or she is to be a candidate in the next general election. In the case of U.S. Representatives and U.S. Senators, this determination and declaration shall be made not later than 13 months after a new Congress has been convened, and shall be based upon Congressional action in the first 12 months of the regular session following the most recent general election. In the case of incumbent state legislators, this determination and declaration shall be made not later than 13 months after a new Legislature has been convened, and shall be based upon state congressional action in the first 12 months of the regular session following the most recent general election.

(g) The Secretary of State shall determine and declare what information, if any, will appear adjacent to the names of nonincumbent candidates for Congress and the California Legislature, not later than five days after the deadline for filing for the office.

(h) If the Secretary of State makes the determination that “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” or “DECLINED TO PLEDGE TO SUPPORT TERM LIMITS” may not be placed on the ballot adjacent to the name of a candidate for senator or representative for state or federal office, any elector shall appeal such decision within five days to the California Supreme Court as an original action or waive any right to appeal such decision; in which case the burden of proof shall be upon the Secretary of State to demonstrate by clear and convincing evidence that the candidate has met the requirements set forth in this article and therefore should not have the information “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” or “DECLINED TO PLEDGE TO SUPPORT TERM LIMITS” printed on the ballot adjacent to the candidate’s name.

(i) If the Secretary of State determines that “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” or “DECLINED TO PLEDGE TO SUPPORT TERM LIMITS” shall be placed on the ballot adjacent to a candidate’s name, the candidate shall appeal such decision within five days to the California Supreme Court as an original action or waive any right to appeal such decision; in which case the burden of proof shall be upon the candidate to demonstrate by clear and convincing evidence that he or she should not have the information “DISREGARDED VOTERS’ INSTRUCTION ON TERM LIMITS” or “DECLINED TO PLEDGE TO SUPPORT TERM LIMITS” printed on the ballot adjacent to the candidate’s name.

(j) The Supreme Court shall hear the appeal provided for in subdivision (h) and issue a decision within 120 days. The Supreme Court shall hear the appeal provided for in subdivision (i) and issue a decision not later than 61 days before the date of the election.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)



10204.10

At such time as the Congressional Term Limits Amendment set forth in Section 10204.2 has become part of the U.S. Constitution, this article automatically shall be repealed.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed by its own provisions. Note: Repeal affects Article 1.2, comprising Sections 10204.1 to 10204.11.)



10204.11

Severability. If any portion, clause, or phrase of this act is for any reason held to be invalid or unconstitutional by a court of competent jurisdiction, the remaining portions, clauses, and phrases shall not be affected, but shall remain in full force and effect. The portions of this act shall supersede all inconsistent provisions of state law.

(Added June 2, 1998, by initiative Proposition 225. Repealed conditionally as prescribed in Section 10204.10.)






ARTICLE 2 - Nomination of Candidates

10220

Candidates may be nominated for any of the elective offices of the city in the following manner:

Not earlier than the 113th day nor later than the 88th day before a municipal election during normal office hours, as posted, the voters may nominate candidates for election by signing a nomination paper. Each candidate shall be proposed by not less than 20 nor more than 30 voters in a city of 1,000 registered voters or more, and not less than five nor more than 10 voters in a city of less than 1,000 registered voters, but only one candidate may be named in any one nomination paper. No voter may sign more than one nomination paper for the same office, and in the event the voter does so, that voter’s signature shall count only on the first nomination paper filed which contains the voter’s signature. Nomination papers subsequently filed and containing that voter’s signature shall be considered as though that signature does not appear thereon. Each seat on the governing body is a separate office. Any person who meets the requirements of Section 102 may circulate a nomination paper. Only one person may circulate each nomination paper. Where there are full terms and short terms to be filled, the term shall be specified in the nomination paper.

(Amended by Stats. 2013, Ch. 278, Sec. 25. Effective January 1, 2014.)



10220.5

Notwithstanding any other provision of law, a candidate shall not file nomination papers for more than one municipal office or term of office for the same municipality in the same election.

(Added by Stats. 2006, Ch. 508, Sec. 6. Effective January 1, 2007.)



10221

(a) Except as provided in subdivision (b), the signatures to each nomination paper shall be appended on the same sheet of paper, and each signer shall add his or her place of residence, giving the street and number, if any, or another designation of his or her place of residence, so as to enable its location to be readily ascertained.

(b) Once a nomination paper is filed with the elections official, the nomination paper may not be returned to the candidate to obtain additional signatures. If the nomination paper is determined to be insufficient or the candidate fails to obtain the correct number of valid signatures on his or her nomination paper, the elections official shall retain the original nomination paper, provide a copy of the nomination paper to the candidate with an indication on of which signatures are valid, and issue one supplemental petition to the candidate on which the candidate may collect additional signatures. The supplemental petition shall be filed not later than the last day for filing for that office. The form of the supplemental petition shall be the same as the nomination paper, except that the word “Supplemental” shall be inserted above the phrase “Nomination Paper.”

(Amended by Stats. 2004, Ch. 785, Sec. 4. Effective January 1, 2005.)



10222

Every nomination paper shall have annexed an affidavit of the person who circulated it, to the effect that he or she saw written all the signatures appended thereto, and knows that they are the signatures of the persons whose names they purport to be.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10223

Each nomination paper shall be accompanied by a verified statement of the candidate that he or she will accept the nomination, and will also accept the office in the event of his election. The statement shall contain a blank space wherein the candidate shall be required to fill in his or her name in the manner in which he or she wishes the same to appear on the ballot and also the designation which he or she wishes to have under his or her name on the ballot, which designation shall conform to one of the designations permitted under this code relating to the forms of ballots generally.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10224

All nomination papers shall be filed with the city elections official during regular business hours as posted, not later than the 88th day before the election. Until that time, but not after, a candidate may withdraw his or her nomination paper after it is filed with the elections official as provided in this section.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10225

(a) Notwithstanding Sections 10220 and 10224, if nomination papers for an incumbent officer of the city are not filed by or on the 88th day before the election, during normal business hours, as posted, the voters shall have until the 83rd day before the election during normal business hours, as posted, to nominate candidates other than the person who was the incumbent on the 88th day, for that incumbent’s elective office.

(b) This section is not applicable where there is no incumbent eligible to be elected. If this section is applicable, notwithstanding Section 10224, a candidate may withdraw his or her nomination paper until the 83rd day before the election during normal business hours, as posted.

(Amended by Stats. 2006, Ch. 538, Sec. 153. Effective January 1, 2007.)



10226

The nomination papers and affidavits shall be substantially in the following form:

“NOMINATION PAPER

We, the undersigned voters of the ____ of ____ here­by nominate ____ for the office of ____ of the city:

Name

Residence

AFFIDAVIT OF THE CIRCULATOR

State of California

County of

⎱
⎰

ss.

I, ______, solemnly swear (or affirm) all of the following:

1.That I am 18 years of age or older.

2.That my residence address, including street and number, is
.
[If no street or number exists, a designation of my residence adequate to readily ascertain its location is
.]

3.That the signatures on this nomination paper were obtained between _____, 2__, and _____, 2__; that I circulated this petition and I saw the signatures on this section of the nomination papers being written; and that, to the best of my information and belief, each signature is the genuine signature of the person whose name it purports to be.

(Signature)

I certify (or declare) under the penalty of perjury under the laws of the
State of California that the foregoing is true and correct.
Executed by me at ____, on ____, 2__.

AFFIDAVIT OF THE NOMINEE

State of California

County of

⎱
⎰

ss.

______ being duly sworn, says that he or she is the above-named nominee
for the office of ____, that he or she will accept the office in the event of his
or her election, that he or she desires his or her name to appear on the ballot
as follows:

(Print name above),

and that he or she desires the following designation to appear on the ballot
under his or her name:

(Print desired designation above),

and that his or her residence address is .

(Print residence address as provided by affiant)

I certify (or declare) under the penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Executed by me at ____, on ____, 2___.”

(Amended by Stats. 2013, Ch. 278, Sec. 26. Effective January 1, 2014.)



10227

All forms required for nomination and election to all municipal offices shall be furnished only by the city elections official during regular business hours. At the time of issuance of those forms the city elections official shall type in the forms the name of the candidate and the office for which he is a candidate, shall imprint a stamp which reads “Official Filing Form,” and shall affix his or her signature. At the time nomination papers are issued to a candidate, the city elections official shall imprint the date. The forms shall be distributed without charge to all candidates applying for them.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10228

A filing fee proportionate to the costs of processing a candidate’s nomination papers or a candidate’s supplemental nomination papers filed pursuant to subdivision (b) of Section 10221 as determined by the city council and set by ordinance, but not exceeding twenty-five dollars ($25), may be imposed, to be paid upon the filing of the nomination papers.

(Amended by Stats. 2004, Ch. 785, Sec. 6. Effective January 1, 2005.)



10229

(a) If, by the 88th day, during normal business hours as posted, prior to the day fixed for a regularly scheduled municipal election or the 83rd day before the election, during normal business hours as posted, if an incumbent fails to file pursuant to Section 10225, (i) no one or only one person has been nominated for any office that is elected on a citywide basis, or (ii) no one or only one person is nominated to be elected from or by a legislative district, or (iii) in the case of any office or offices to be elected at large, the number of persons who have been nominated for those offices does not exceed the number to be filled at that election; or, if, by the 88th day, during normal business hours as posted, before a municipal election to fill any vacancy in office, no one or only one person has been nominated for any elective office to be filled at that election, and the election is subject to Section 36512 of the Government Code, the city elections official shall submit a certificate of these facts to the governing body of the city and inform the governing body of the city that it may, at a regular or special meeting held before the municipal election, adopt one of the following courses of action:

(1) Appoint to the office the person who has been nominated.

(2) Appoint to the office an eligible elector if no one has been nominated.

(3) Hold the election, if either no one or only one person has been nominated. The city elections official shall publish a notice of the facts described in this section and the courses of action available under this subdivision. Publication shall be made pursuant to Section 6061 of the Government Code in any newspaper of general circulation as designated by the city elections official.

After the fifth day following the date of posting or publication, the governing body of the city may make the appointment or direct an election to be held in the affected territory. The person appointed, if any, shall qualify and take office and serve exactly as if elected at a municipal election for the office.

Notwithstanding Section 10403, if, by the 75th day before the municipal election, no person has been appointed to office pursuant to paragraph (1) or (2), the election shall be held.

(b) Subdivision (a) shall not apply if, at the regularly scheduled municipal election, more than one person has been nominated to another city office to be elected on a citywide basis or a city measure has qualified and is to be submitted to the voters at that municipal election.

(c) Notwithstanding Chapter 1 (commencing with Section 8600) of Part 3 of Division 8, or any other provision of the law to the contrary, if the governing body of a city makes an appointment pursuant to subdivision (a), the elections official shall not accept for filing any statement of write-in candidacy that is submitted after the appointment is made.

(d) Nothing in this section shall be construed to prevent a city from enacting an ordinance pursuant to Section 36512 of the Government Code, requiring that a special election be held, or from enacting an ordinance pursuant to Section 36512 of the Government Code, providing that a person appointed to fill a vacancy on the city council shall hold office only until the date of the special election, or both. Any ordinance or ordinances may allow for appointment consistent with subdivision (a) without requiring or providing for a special election.

If an appointment to office is made in a particular legislative district pursuant to subdivision (a), that appointment shall not affect the conduct of the municipal election in other legislative districts of the city.

(Amended by Stats. 2009, Ch. 549, Sec. 3. Effective January 1, 2010.)



10230

If the date of a general municipal election is changed by municipal ordinance pursuant to subdivision (a) of Section 10403.5 or by charter, the period to file as a candidate for the general municipal election shall be the same as the nomination period to file as a candidate for the election in which the general municipal election is consolidated, notwithstanding Section 10220.

(Added by Stats. 1996, Ch. 1143, Sec. 46.5. Effective September 30, 1996.)






ARTICLE 3 - Conduct of Elections

10240

The city elections official shall have the necessary ballots printed and shall procure and furnish to the election officers the necessary supplies and equipment as specified in Sections 14105 and 14110. The elections official shall see that they are properly distributed to each precinct prior to the opening of the polls on the day of election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10241

Before opening the polls, the election officers shall sign a declaration to discharge faithfully the duties of an election officer, before the inspector or before any other of themselves.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10242

The polls shall be open on the day of election between the hours that the governing body determines, but not less than eight consecutive hours. The hours of opening and closing the polls shall be specified in the notice of election, or shall otherwise be the same as provided for general elections. Before the precinct board receives any ballots, it shall cause it to be proclaimed aloud at the place of election that the polls are open.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10243

A majority of the members of any precinct board shall be present at the polling place at all times while the polling place is open.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Canvass of Ballots and Returns

10260

The votes shall be counted, the result of the votes cast shall be posted, the supplies and records of the election shall be returned to the city elections official and shall be disposed of by him or her in accordance with the provisions of this code governing elections generally, so far as they may be applicable.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10261

The city elections official, or a canvassing board appointed by him or her, shall count the votes cast by vote by mail voters. The city elections official or board shall commence this count as soon as the polls close on the day of election, and the count shall continue, for not less than six hours each day providing ballots remain to be counted, until all vote by mail voter ballots have been received within the time provided by law. The result of the vote by mail vote count shall be included with the canvass of returns from the precincts.

The canvassing board, if any, shall be appointed, and the vote by mail vote count shall be conducted in the manner prescribed by Chapter 1 (commencing with Section 15000) of Division 15, insofar as that chapter is not inconsistent with this section.

(Amended by Stats. 2007, Ch. 508, Sec. 67. Effective January 1, 2008.)



10262

The canvass shall be conducted by the elections official. Sections 15302 and 15303 shall govern the conduct of the canvass. Upon the completion of the canvass, the elections official shall certify the results to the governing body.

(a) Except as provided in subdivision (b), the canvass shall be completed by the elections official no later than the fourth Friday after the election. Upon completion of the canvass, the elections official shall certify the results to the governing body which shall, no later than the fourth Friday after the election, comply with the applicable provisions of Section 10263.

(b) For a consolidated election, the city elections official, upon receipt of the results of the election from the elections official conducting the election, shall certify the results to the governing body which shall, no later than the next regularly scheduled city council meeting following presentation of the 28-day canvass of the returns, or at a special meeting called for this purpose, comply with the applicable provisions of Section 10263.

(Amended by Stats. 2004, Ch. 785, Sec. 7. Effective January 1, 2005.)



10263

Upon the completion of the canvass and before installing the new officers, the governing body shall adopt a resolution reciting the fact of the election and the other matters that are enumerated in Section 10264. The governing body shall declare elected the persons for whom the highest number of votes were cast for each office.

(a) Except as provided in subdivision (b), the governing body shall meet at its usual place of meeting no later than the fourth Friday after the election to declare the results and to install the newly elected officers.

(b) For a consolidated election, the governing body shall meet at its usual place of meeting no later than the next regularly scheduled city council meeting following presentation of the 28-day canvass of the returns, or at a special meeting called for this purpose, to declare the results and to install the newly elected officers.

(Amended by Stats. 2004, Ch. 785, Sec. 8. Effective January 1, 2005.)



10264

As soon as the result of the election is declared, the elections official of the governing body shall enter on its records a statement of the result.

The statement shall show:

(a) The whole number of votes cast in the city.

(b) The names of the persons voted for.

(c) The measures voted upon.

(d) For what office each person was voted for.

(e) The number of votes given at each precinct to each person and for and against each measure.

(f) The number of votes given in the city to each person and for and against each measure.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10265

The elections official shall immediately sign and deliver to each person elected a certificate of election. He or she shall also administer to each person elected the oath of office prescribed in the California Constitution.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10266

Recount of votes in municipal elections shall be governed by Article 1 (commencing with Section 15600) of Chapter 12 of Division 15.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 3 - Emergency Elections in Cities

10300

The voters of a city may present a petition to the Governor for the appointment of three commissioners of election pursuant to this chapter if:

(a) The city has failed to elect officers in accordance with its charter, and there are no officers to carry on the city government, or the city has failed to call an election of officers.

(b) The city has attempted to adopt a freeholders charter under the State Constitution, and has failed to legally elect officers, and the freeholders charter is held to be invalid.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10301

The petition to the Governor shall set forth:

(a) The name of the city, with the date and manner of organization.

(b) The date of the last election for officers; whether they are performing their duties, and if not, how long since they have ceased to do so.

(c) The provision of the charter relating to the qualifications of voters.

(d) That each person signing the petition possesses the qualifications provided for voters by the charter.

(e) That each of the signers of the petition is a householder and freeholder in the city.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10302

The petition shall be signed by not less than 75 persons in the city, each of whom possesses all the qualifications mentioned in the body of the petition. The petition shall be verified by at least two of the signers, that, of their own knowledge, the petition is true, and that all the signers are qualified.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10303

Upon the presentation of the petition to the Governor, he or she shall either act upon it or require additional evidence of the matters set forth in the petition. Upon being satisfied of the truth of the matters set forth in the petition, the Governor shall appoint three persons as commissioners of election for that city. The commission shall be known as the board of election commissioners for (here give name of the city).

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10304

The Governor shall issue a commission to the commissioners, and the issuance of the commission shall be conclusive evidence of the regularity of all the proceedings to and including the appointment of the commissioners. Within 10 days after their appointment, the commissioners shall take the constitutional oath of office before some officer authorized to administer oaths. The oath shall be indorsed upon the commission, and a copy filed in the office of the Secretary of State. The commission shall organize by the election of a president and secretary from their own members. The commission shall keep minutes of all its proceedings, which minutes shall be signed at the close of each meeting by the president and secretary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10305

The commissioners may, by an order entered in their minutes, call an election for the officers required by the charter of the city, to be elected only by the voters in the city. The order shall specify the names of the offices to be filled and the date of the election. When any office is to be filled by an election in any ward or subdivision of the city, the order shall so state.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10306

Prior to the election, the commission shall appoint precinct boards and fix the places of holding the election, as required in the city charter. The commission shall cause notice of the election to be published in one or more newspapers published in the city, or if none is published therein, then by posting notices for at least 20 days before election. The election shall be conducted as required by the city charter for the election of officers, except that it shall not be necessary to use printed registers. If a voter is challenged on the ground that his or her name does not appear on the register of the county, it shall be sufficient for him or her to state, under oath, that he or she believes his or her name is upon the register, and if no other evidence is offered, the precinct board shall accept that statement as true.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10307

Except that the returns shall be returned and delivered to the commission, the precinct boards shall make return of the election as required in the charter of all officers voted for at the election, without reference to whether they were voted for in the whole or only a ward or subdivision of the city. A member of a precinct board shall not issue a certificate of election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10308

Within five days after the election, the commissioners shall canvass the returns and declare which persons were elected. The commission shall issue certificates of election to the persons so declared to be elected. The certificates shall be signed by all the commissioners, and shall be conclusive evidence of the regularity of all the proceedings taken in the election and by the commission, except as against any suit or proceeding to oust from office any person holding a certificate.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10309

Within 10 days after issuance of the certificates of election, the officers shall qualify and enter upon the discharge of their duties, in accordance with the charter. If any person chosen at the election fails to take the oath of office and enter upon the discharge of his or her duties within the time above specified, the office to which he or she shall have been elected shall be deemed vacant.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10310

At the first meeting of the governing body of the city after the election, the commissioners shall deliver to the governing body all books and papers in their possession, relating to their office of election commissioners. The governing body shall cause them to be filed by their elections official, and shall cause the commission issued by the Governor to the commissioners, the minutes of the commissioners, and notice of the election to be entered in the book of minutes of the governing body. These entries shall thereupon be evidence of all the matters therein stated, and as conclusive as the originals.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10311

Whenever the officers elected at the election, and the officers authorized by the charter to be elected or appointed by the governing body or executive department of the city, have qualified and entered upon the discharge of their duties, the city shall be as fully organized and in operation as if the election had been held at the time and in the manner required by the charter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10312

Whenever the government of the city is in full operation, the governing body shall enter a resolution in its minutes declaring that fact. The resolution shall be conclusive evidence of that fact, except as against a direct action or proceeding to set aside or annul the government.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









PART 3 - CONSOLIDATION OF ELECTIONS

10400

Whenever two or more elections, including bond elections, of any legislative or congressional district, public district, city, county or other political subdivision are called to be held on the same day, in the same territory, or in territory that is in part the same, they may be consolidated pursuant to this chapter upon the order of the governing body or bodies or officer or officers calling the elections.

The elections, whether held under a freeholder charter or under any state law, or both, may be consolidated, and different elections called by the same governing body may be consolidated.

(Amended by Stats. 2007, Ch. 199, Sec. 5. Effective January 1, 2008.)



10401

Where one of the elections to be consolidated is a statewide election, the board of supervisors of the county in which the consolidation is to be effected may order the consolidation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10402

When local elections are to be consolidated, and no specific procedure is specified for their consolidation, the procedure set forth in Section 10403 shall govern the consolidation, except that the governing body of the jurisdiction that receives a request for the consolidation, or an officer otherwise authorized by law, may order the consolidation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10402.5

Any state, county, municipal, district, and school district election held on a statewide election date pursuant to Section 1002 shall be consolidated with the statewide election pursuant to this part except that, in counties of the first class, the board of supervisors may deny any request for consolidation if it finds that the ballot style, voting equipment, or computer capacity is such that additional elections or materials cannot be handled. The procedural requirements prescribed for that type of election shall be construed as if this section were specifically set forth in the provisions relating to that election.

(Added by Stats. 1996, Ch. 1143, Sec. 47. Effective September 30, 1996.)



10403

(a) Whenever an election called by a district, city, or other political subdivision for the submission of a question, proposition, or office to be filled is to be consolidated with a statewide election, and the question, proposition, or office to be filled is to appear upon the same ballot as that provided for the statewide election, the district, city, or other political subdivision shall, at least 88 days prior to the date of the election, file with the board of supervisors, and a copy with the elections official, a resolution of its governing board that does all of the following:

(1) Requests that the district, city, or other political subdivision election be consolidated with the statewide election.

(2) Sets forth the exact form of the question, proposition, or office to be voted upon at the election, as it is to appear on the ballot. The question or proposition to appear on the ballot shall conform to this code governing the wording of propositions submitted to the voters at a statewide election.

(3) Acknowledges that the consolidated election will be held and conducted in the manner prescribed in Section 10418.

(b) The resolution requesting the consolidation shall be adopted and filed at the same time as the adoption of the ordinance, resolution, or order calling the election.

(c) The names of the candidates to appear upon the ballot where district, city, or other political subdivision offices are to be filled shall be filed with the county elections official no later than 81 days prior to the election.

(Amended by Stats. 2013, Ch. 98, Sec. 1. Effective January 1, 2014.)



10403.5

(a) (1) Any city ordinance requiring its general municipal election to be held on a day specified in subdivision (b) of Section 1301 shall be approved by the board of supervisors unless the ballot style, voting equipment, or computer capability is such that additional elections or materials cannot be handled. Prior to adoption of a resolution to either approve or deny a consolidation request, the board or boards of supervisors shall each obtain from the elections official a report on the cost-effectiveness of the proposed action.

(2) A city, by itself or in concert with other cities, may purchase or otherwise contribute to the purchase of elections equipment, including, but not limited to, a computer for the purposes of conducting a consolidated election when the equipment shall be owned by the county.

(b) As a result of the adoption of an ordinance pursuant to this section, no term of office shall be increased or decreased by more than 12 months. As used in this subdivision, “12 months” means the period between the day upon which the term of office would otherwise have commenced and the first Tuesday after the second Monday in the 12th month before or after that day, inclusive.

(c) If an election is held on a day specified in subdivision (b) of Section 1301, and the election is consolidated with another election this part, except Section 10403, shall govern the consolidation and, if the county elections official is requested to conduct the municipal election, Section 10002 shall be applicable to that election.

(d) If a general municipal election is held on the same day as a statewide election, those city officers whose terms of office would have, prior to the adoption of the ordinance, expired no later than the next regularly scheduled city council meeting after receipt of the certification of the results from the elections official shall, instead, continue in their offices until not later than that meeting.

(e) Within 30 days after the ordinance becomes operative, the city elections official shall cause a notice to be mailed to all registered voters informing the voters of the change in the election date. The notice shall also inform the voters that as a result in the change in the election date, the terms of office of the elected city officeholders will be changed.

(Amended by Stats. 2004, Ch. 785, Sec. 9. Effective January 1, 2005.)



10404

(a) This section applies only to special districts electing members of the governing body in November of odd-numbered years. As used in this section, “special district” means an agency of the state formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries, except a city, county, city and county, school or community college district, or special assessment district.

(b) Notwithstanding any other provision of law, a governing body of a special district may, by resolution, require that its elections of governing body members be held on the same day as the statewide general election.

(1) The resolution setting the election shall also include dates that are consistent with the primary or general election with respect to nominations, notices, canvass of votes, certification of election, and all other procedural requirements of the Elections Code pertaining to the primary or general election.

(2) The resolution shall be submitted to the board of supervisors no later than 240 days prior to the date of the currently scheduled district election.

(c) The board of supervisors shall notify all districts located in the county of the receipt of the resolution to consolidate and shall request input from each district on the effect of consolidation.

(d) The elections official shall prepare and transmit to the board of supervisors an impact analysis of the proposed consolidation.

(e) The board of supervisors, within 60 days from the date of submission, shall approve the resolution unless it finds that the ballot style, voting equipment, or computer capacity is such that additional elections or materials cannot be handled. Prior to the adoption of a resolution to either approve or deny a consolidation request, the board or boards of supervisors shall each obtain from the elections official a report on the cost-effectiveness of the proposed action.

(f) Within 30 days after the approval of the resolution, the elections official shall notify all registered voters of the districts affected by the consolidation of the approval of the resolution by the board of supervisors. The notice shall be delivered by mail and at the expense of the district.

(g) Public notices of the proceedings in which the resolution is to be considered for adoption shall be made pursuant to Section 25151 of the Government Code.

(h) If a special district is located in more than one county, the special district may not consolidate an election if any county in which the special district is located denies the request for consolidation.

(i) If, pursuant to subdivision (b), a special district election is held on the same day as the statewide general election, those governing body members whose terms of office would have, prior to the adoption of the resolution, expired prior to that election shall, instead, continue in their offices until their successors are elected and qualified, but in no event shall the term be extended beyond December 31 of the year following the year in which the request for consolidation is approved by the board of supervisors.

(j) If a board of supervisors approves the resolution pursuant to subdivision (e), the special district election shall be conducted on the date specified by the board of supervisors, in accordance with subdivision (a), unless the approval is later rescinded by the board of supervisors.

(k) If the date of a special district election is changed pursuant to this section, at least one election shall be held before the resolution, as approved by the board of supervisors, may be subsequently repealed or amended.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10404.5

(a) A resolution of the governing board of a school district or county board of education to establish an election day pursuant to subdivision (b) of Section 1302 shall be adopted and submitted to the board of supervisors not later than 240 days prior to the date of the currently scheduled election of the district or for the members of the county board of education.

(b) The final date for the submission of the resolution by the governing board of a school district or county board of education to the board of supervisors is not subject to waiver.

(c) The board of supervisors shall notify all school districts and the county board of education located in the county of the receipt of the resolution to consolidate and shall request input from each district on the effect of consolidation.

(d) (1) The board of supervisors, within 60 days from the date of submission, shall approve the resolution unless it finds that the ballot style, voting equipment, or computer capacity is such that additional elections or materials cannot be handled. Prior to the adoption of a resolution to either approve or deny a consolidation request, the board or boards of supervisors may obtain from the elections official a report on the cost-effectiveness of the proposed action.

(2) Public notices of the proceedings in which the resolution is to be considered for adoption shall be made pursuant to Section 25151 of the Government Code.

(e) Within 30 days after the approval of the resolution by the board of supervisors, the elections official shall notify all registered voters of the districts affected by the consolidation of the approval of the resolution by the board of supervisors. The notice shall be delivered by mail and at the expense of the school district or if applicable, the county board of education.

(f) An election day established pursuant to subdivision (b) of Section 1302 shall be prescribed to occur not less than one month, nor more than 12 months, subsequent to the election day prescribed in Section 5000 of the Education Code or pursuant to Section 1007 of the Education Code, as appropriate. As used in this subdivision, “12 months” means the period from the election day prescribed in Section 5000 of the Education Code or pursuant to Section 1007 of the Education Code, as appropriate, to the first Tuesday after the first Monday in the 12th month subsequent to that day, inclusive.

(g) In the event that the election day for a school district governing board or county board of education is established pursuant to subdivision (b) of Section 1302, the term of office of all then incumbent members of that governing board or county board of education shall be extended accordingly.

(Amended by Stats. 2004, Ch. 227, Sec. 16. Effective August 16, 2004.)



10404.7

A school district in Tehama County or the Tehama County Board of Education, by itself or in concert with other school districts or county boards of education, may purchase or otherwise contribute to the purchase of elections equipment, including, but not limited to, a computer for the purposes of conducting a consolidated election when the equipment shall be owned by Tehama County.

(Added by Stats. 1996, Ch. 1143, Sec. 50. Effective September 30, 1996.)



10405

Notwithstanding any other provision of law, the Registrar-Recorder of the County of Los Angeles and the Registrar of Voters of Orange County may, pursuant to agreement between those counties, perform, either on behalf of the other, any and all duties relating to the conducting of the election, the counting of votes, and any other election procedures to the extent that those duties are for the conduct of an election of governing board members for any school district whose territory lies within both the County of Los Angeles and Orange County, pursuant to the consolidation of that election with a primary, municipal, or general election under Sections 1302 and 10404.5.

(Amended by Stats. 2003, Ch. 810, Sec. 18. Effective January 1, 2004.)



10405.7

(a) The resolution of the community college district governing board to establish an election day pursuant to subdivision (b) of Section 1302 shall be adopted and submitted to the board of supervisors not later than 240 days prior to the date of the currently scheduled election for the governing board members of the community college district.

(b) The final date for the submission of the resolution by the community college district governing board to the board of supervisors is not subject to waiver.

(c) The board of supervisors shall notify all community college districts located in the county of the receipt of the resolution to consolidate and shall request input from each district on the effect of consolidation.

(d) (1) The board of supervisors, within 60 days from the date of submission, shall approve the resolution unless it finds that the ballot style, voting equipment, or computer capacity is such that additional elections or materials cannot be handled. Prior to the adoption of a resolution to either approve or deny a consolidation request, the board or boards of supervisors may each obtain from the elections official a report on the cost-effectiveness of the proposed action.

(2) Public notices of the proceedings in which the resolution is to be considered for adoption shall be made pursuant to Section 25151 of the Government Code.

(e) Within 30 days after the approval of the resolution by the board of supervisors, the elections official shall notify all registered voters of the districts affected by the consolidation of the approval of the resolution by the board of supervisors. The notice shall be delivered by mail and at the expense of the community college district.

(f) An election day established pursuant to subdivision (b) of Section 1302 shall be prescribed to occur not less than one month, nor more than 12 months, subsequent to the election day prescribed in Section 5000 of the Education Code. As used in this subdivision, “12 months” means the period from the election day prescribed in Section 5000 of the Education Code to the first Tuesday after the first Monday in the 12th month subsequent to that day, inclusive.

(g) If, pursuant to subdivision (b) of Section 1302, a district governing board member election is held on the same day as a statewide general election, those district governing board members whose four-year terms of office would have, prior to the adoption of the resolution, expired prior to that election shall, instead, continue in their offices until successors are elected and qualified.

(Amended by Stats. 2011, Ch. 118, Sec. 2. Effective January 1, 2012.)



10405.8

In a community college district that includes the trustee areas authorized to be established pursuant to the third paragraph of Section 72023 of the Education Code, the consolidation of the election of trustees on the same date as the statewide general election pursuant to Section 10405.7 may be approved by any county or counties for the trustee areas located entirely within that county or counties. The approval of any county or counties in which the other trustee areas are located shall not be required. Elections resulting from changes in election dates pursuant to this section shall be deemed to meet the requirement of staggered terms set forth in Section 72023 of the Education Code.

(Added by Stats. 1996, Ch. 1143, Sec. 52. Effective September 30, 1996.)



10406

Notwithstanding any other provision of law, if a statewide special election is called less than 88 days prior to the date of that election, a district, city, or other political subdivision may call for a special local election for the submission of any question, proposition, or office to be filled, to be consolidated with the statewide special election if the call is issued within four days from the date of issuance of the Governor’s proclamation or the effective date of a statute calling for a statewide special election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10407

(a) Notwithstanding any other provision of law, whenever other elections are consolidated with a regularly scheduled election, the period for the filing of nomination documents by candidates in elections consolidated with the regularly scheduled election shall commence on the 113th day prior to the election. The nomination documents shall be filed not later than the close of business on the 88th day prior to the regularly scheduled election in the office of the appropriate officer, during regular office hours.

(b) Notwithstanding subdivision (a), if nomination documents for an incumbent officer of a political subdivision are not filed by the close of business on the 88th day before the election, any person other than the person who was the incumbent on the 88th day shall have until the close of business on the 83rd day before the election to file nomination documents for the elective office. This section is not applicable where there is no incumbent eligible to be elected.

(Amended by Stats. 2011, Ch. 248, Sec. 4. Effective January 1, 2012.)



10408

When the county precinct boundaries at a consolidated election called by the board of supervisors of the county in which the city, district or other political subdivision is located do not coincide with the boundaries of the city, district or other political subdivision, the board of supervisors may by order, and for the purpose of the election only, reprecinct the territory in which the boundaries do not coincide, at any time prior to 30 days before the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10409

When the boundaries of the territory within which an election is to be held, or the boundaries of the precincts established therefor, do not fully coincide with the boundaries of the territory within which some other election is to be held, or the boundaries of the precincts established for the other election, the elections may be consolidated as to all precincts which are the same for both elections. The elections may also be consolidated as to those precincts where a single precinct established for one election lies entirely within a single precinct established for the other election. Separate ballots shall be provided for those voters who reside outside the territory within which one of the elections is called.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10410

Within the territory affected by the order of consolidation, the election precincts, polling places and voting booths shall, in every case, be the same, and there shall be only one set of election officers in each of the precincts. When the returns of elections consolidated pursuant to this part are required to be canvassed by different canvassing boards, the elections shall be conducted separately in the same manner as if they had not been consolidated, except as provided in this part.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10411

In case of the consolidation of any election called by the legislative body of a city, district, or other political subdivision with an election held in the county or counties in which the city, district, or other political subdivision is situated, the governing body of the city, district, or other political subdivision may authorize the board of supervisors to canvass the returns of the election. If this authority is given:

(a) The election shall be held in all respects as if there were only one election.

(b) Only one form of ballot shall be used.

(c) The returns of the election need not be canvassed by the legislative body of the authorizing city, district or other political subdivision.

If the authority is given to the board of supervisors, the canvass shall be made in accordance with Article 1 (commencing with Section 15300) of Chapter 4 of Division 15.

(Amended by Stats. 2003, Ch. 811, Sec. 21. Effective January 1, 2004.)



10412

In the case of the consolidation of any election called by the governing body of a city, district or other political subdivision with an election held in another city, district or other political subdivision, the governing body of one city, district or political subdivision may authorize the governing body of the other city, district or political subdivision to canvass the returns of the election. If this authority is given:

(a) The elections shall be held in all respects as if there were only one election.

(b) Only one form of ballot shall be used.

(c) The returns of the election need not be canvassed by the governing body of the authorizing city, district, or other political subdivision.

If that authority is given, the canvass may be made by any body or official authorized by law to canvass the returns of the election of such other city, district or political subdivision.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10413

When the returns of any elections consolidated pursuant to this part are required to be canvassed by the same body, the elections shall be held in all respects as if there were only one election, and only one form of ballot shall be used.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10416

Except as otherwise provided in this part, when elections are consolidated, the governing body ordering consolidation may, in the territory affected thereby, provide for:

(a) The appointment of precinct boards.

(b) The formation of precincts for such elections.

(c) The expenses of the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10417

Where under any law of the state the precincts, polling places or names of members of precinct boards are required to be described or otherwise set forth in the ordinance, resolution, order, notice or other document calling, giving notice of or otherwise pertaining to any election, and the election is consolidated, in whole or in part, with another election, the ordinance, resolution, order, notice or other document need not describe or set forth the precincts, polling places and the names of precinct board members pertaining to the territory affected by the consolidation but may instead state that these precincts, polling places, and precinct board members shall be the same as those provided for the other election within the territory affected by the consolidation, and in that event, the ordinance, resolution, order, notice, or other document shall refer to some ordinance, order, resolution, or notice calling, providing for or giving notice of the other election and which sets forth these precincts, polling places, and the names of precinct board members. This reference may be made by giving the number and title or date of adoption of the ordinance, resolution, or order, or the date or proposed date of any publication of the notice and the name of the newspaper in which the notice has been or will be published, or by any other definite description. Notwithstanding the provision of any other provision of law, this reference need not be made in the case of an election consolidated with a statewide election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10418

(a) Whenever an election is to be held on the same day as a statewide election, a special election, or an election held pursuant to Section 1302 or 1303, the election may be consolidated with the statewide or special election, or the election held pursuant to Section 1302 or 1303, as applicable. If consolidated, the consolidated election shall be held and conducted, election boards appointed, voting precincts designated, candidates nominated, ballots printed, polls opened and closed, voter challenges determined, ballots counted and returned, returns canvassed, results declared, certificates of election issued, recounts conducted, election contests presented, and all other proceedings incidental to and connected with the election shall be regulated and done in accordance with the provisions of law regulating the statewide or special election, or the election held pursuant to Section 1302 or 1303, as applicable.

(b) The precincts used at the consolidated election shall be those used for the statewide, special, or regularly scheduled election and, where necessary, the county elections official may adjust precinct lines to coincide with the boundaries of the particular jurisdiction.

(Amended by Stats. 2013, Ch. 98, Sec. 2. Effective January 1, 2014.)






PART 4 - UNIFORM DISTRICT ELECTION LAW

10500

(a) This part may be cited as the Uniform District Election Law.

(b) As used in this part, the following definitions apply:

(1) “Affected county” means a county in which any land of the district or agency is situated.

(2) “Director” means a member of the governing body.

(3) “District” or “agency” means any district or agency of the type designated by and formed pursuant to the provisions of any principal act that incorporates this part.

(4) “Elective office” means any office that may, under the principal act of the district or agency, be filled by way of an election.

(5) “Elective officer” means “elective officer” as defined by the principal act of each district or agency or if not defined, any officer of a district or agency holding an office that can be filled by election.

(6) “General district election” means an election held pursuant to the provisions of this part.

(7) “Governing body” means the board of directors of a district or agency or the board or body which governs the activities of the district or agency.

(8) “Landowner voting district” means a district whose principal act requires an elector to be an owner of land located within the district.

(9) “Principal act” means the law providing for the creation of a particular district or agency or type of district or agency.

(10) “Principal county” means the county in which all the land in the district or agency is situated, or if the district or agency is situated in more than one county, the county in which the greatest portion of the land in the district or agency is situated.

(11) “Resident voting district” means any district other than a landowner voting district.

(12) “Secretary” means the secretary of the governing body or a person designated by him or her to perform a duty of the secretary.

(13) “Supervising authority” means the board of supervisors of the county in which is situated all or most of the land of a district.

(14) “Voter” means a voter or elector as respectively defined in the principal act of each district or agency.

(Amended by Stats. 2002, Ch. 221, Sec. 19. Effective January 1, 2003.)



10501

It is the purpose of this part to provide a procedure for the election of elective officers of districts. These elections shall be called and conducted and the results canvassed, returned, and declared pursuant to this part.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10502

(a) This part shall apply to all districts and agencies whose principal acts so provide. However, the provisions of this part requiring the county elections official to conduct elections shall apply to all resident voting districts and agencies, and, at the discretion of the county elections official, may apply to landowner voting districts, notwithstanding any other provision of law.

(b) Notwithstanding subdivision (a), the county elections official shall conduct an election on behalf of a landowner voting district if the governing body of the district, by resolution, requests that assistance and agrees to reimburse the county pursuant to Section 10520 and any county ordinances or resolutions consistent therewith. A district making that request shall supply information regarding qualified voters pursuant to Section 10525, and any other pertinent information requested by the county elections official. The election may be conducted by all-mailed ballots at the discretion of the county elections official. The election may not be held on the same date as a regularly scheduled election. The county elections official may rely upon the list of qualified voters and other information supplied by the district and shall not be required to determine the qualified voters. If the district does not supply the required information regarding qualified voters and other pertinent information requested by the county elections official within the time specified in Section 10525, the county elections official shall have no further obligation with respect to the election, and the district shall be responsible for conducting all remaining election activities.

(c) Where this part conflicts with the principal act, this part shall apply and control.

(d) This part shall not apply to the election of elective officers of the district upon formation of the district, except as to the term of office of the officers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10503

Where this part provides that the principal act shall govern, and the principal act contains no provisions on the matter, the general election laws of this state shall govern. Where neither this part nor the principal act apply, the general election laws of this state shall govern.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10504

Whenever this part requires the secretary of a district to deliver a notice or other information to the county elections official on or before a designated date, the secretary may personally deliver the notice or other information on or before that date, or may deliver the notice or other information by certified mail if the notice or other information will be received by the county elections official in the ordinary course of the mails on or before that designated date.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10505

The terms of office of elective officers in all new districts shall be determined as follows:

(a) If the district is formed in an odd-numbered year, the officers elected at the formation election shall hold office until noon on the first Friday in December of the next following odd-numbered year, provided officers elected at an election held on the first Tuesday after the first Monday in November shall hold office as provided in subdivision (c).

(b) If the district is formed in an even-numbered year, the officers elected at the formation election shall hold office until noon on the first Friday in December of the second next following odd-numbered year.

(c) The directors elected at the first general district election held in a district and at a formation election held at the same time as the general district election shall meet as soon as practicable after taking office and classify themselves by lot into two classes, as nearly equal in number as possible, and the terms of office of the class having the greater number shall be four years and the terms of office of the class having the lesser number shall be two years. All other elective officers elected at the election shall hold office for a term of four years or until their successor is elected and qualifies.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10506

Whenever a district shall increase the number of divisions, if there are any, the terms of office of the offices of director thus created shall be determined by the governing body, but in no event shall the term designated by the governing body be for more than four years. The terms of office thus created shall be determined in such a manner as to keep as nearly equal as practicable the number of directors to be elected at each subsequent general district election. Upon the expiration of the term so designated by the governing body, the directorship shall be filled at the next general district election and general district elections held thereafter. The term of office of each subsequent director thus elected is four years or until his or her successor qualifies and takes office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10507

Except as otherwise provided in this part, the term of office of each elective officer, elected or appointed pursuant to this part, is four years or until his or her successor qualifies and takes office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10508

The principal act shall govern whether directors of a district are elected by divisions or by the district at large.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10509

On the 125th day prior to the day fixed for the general district election, the secretary shall deliver a notice to the county elections official. The notice shall bear the secretary’s signature and the district seal and shall also contain both of the following:

(a) The elective offices of the district to be filled at the next general district election, specifying which offices, if any, are for the balance of an unexpired term.

(b) Whether the district or the candidate is to pay for the publication of a statement of qualifications pursuant to Section 13307.

(Amended by Stats. 2002, Ch. 454, Sec. 2. Effective January 1, 2003.)



10510

(a) Forms for declarations of candidacy for all district offices shall be obtained from the office of the county elections official. The county elections official may, for convenience or necessity, authorize the district secretary to issue declarations of candidacy. The forms shall first be available on the 113th day prior to the general district election and shall be filed not later than 5 p.m. on the 88th day prior to the general district election in the office of the county elections official during regular office hours or may be filed by certified mail so that the forms reach the office of the county election official no later than the deadline for filing in that office. The county elections official shall record the date of filing upon the first page of each declaration of candidacy filed pursuant to this section. No candidate shall withdraw his or her declaration of candidacy after 5 p.m. on the 88th day prior to the general district election.

(b) Notwithstanding any other provision of law, a person shall not file nomination papers for more than one district office or term of office for the same district at the same election.

(c) On request of the district secretary, the county elections official shall provide the secretary with a copy of each declaration of candidacy filed pursuant to this section.

(Amended by Stats. 2005, Ch. 86, Sec. 4. Effective July 19, 2005.)



10511

The declaration of candidacy shall be in substantially the following form:

I, _________________, do hereby declare myself as a candidate for election to the office of ___________________. (__ Initial here if the office for which you are running is for the balance of an unexpired term.) I am a registered voter. If elected, I will qualify and accept the office of __________________ and serve to the best of my ability. I request my name be placed on the official ballot of the district for the election to be held on the ___ day of _______, 20__, and that my name appear on the ballot as follows:

_____ (Print name above) _____

My current residence address is

and my telephone number is .

I desire the following occupational designation to appear on the
ballot under my name:

_____ (Print desired designation, if any, above) _____

This occupational designation is true and in conformance with Section 13107 of the Elections Code.

I am aware that any person who files or submits for filing a declaration of candidacy knowing that it or any part of it has been made falsely is punishable by a fine or imprisonment, or both, as set forth in Section 18203 of the Elections Code.
I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Executed on  , 20__,

at (Place)

_____ (Signature of Candidate) _____

(Amended by Stats. 2003, Ch. 296, Sec. 2. Effective January 1, 2004.)



10512

Each candidate shall set forth in full the oath or affirmation set forth in Section 3 of Article XX of the California Constitution, which shall be filed with the declaration of candidacy. The county elections official or district secretary, or a person designated by the county elections official or district secretary, shall administer the oath.

(Amended by Stats. 1998, Ch. 199, Sec. 39. Effective January 1, 1999.)



10513

Upon filing each declaration of candidacy, the county elections official shall examine the declaration to determine if it conforms with the provisions of this part and shall certify whether it is sufficient. For this purpose, the elections official shall be entitled to obtain from any officer of an affected county all information necessary to make this determination.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10514

The qualifications of a candidate for elective office, and of an elective officer, of a district shall be determined by the principal act of that district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10515

(a) If, by 5 p.m. on the 83rd day prior to the day fixed for the general district election: (1) only one person has filed a declaration of candidacy for any elective office to be filled at that election, (2) no one has filed a declaration of candidacy for such an office, (3) in the case of directors to be elected from the district at large, the number of persons who have filed a declaration of candidacy for director at large does not exceed the number of offices of director at large to be filled at that election, or (4) in the case of directors who must reside in a division but be elected at large, the number of candidates for director at large from a division does not exceed the number required to be elected director at large while residing in that division; and if a petition signed by 10 percent of the voters or 50 voters, whichever is the smaller number, in the district or division if elected by division, requesting that the general district election be held has not been presented to the officer conducting the election, he or she shall submit a certificate of these facts to the supervising authority and request that the supervising authority, at a regular or special meeting held prior to the Monday before the first Friday in December in which the election is held, appoint to the office or offices the person or persons, if any, who have filed declarations of candidacy. The supervising authority shall make these appointments.

(b) If no person has filed a declaration of candidacy for any office, the supervising authority shall appoint any person to the office who is qualified on the date when the election would have been held. The person appointed shall qualify and take office and serve exactly as if elected at a general district election for the office.

(c) Where a director must be appointed to represent a division, all or most of which is not within the county governed by the supervising authority, then the board of supervisors of the county within which all or most of that division is located shall be the body to which request for appointment is made and which shall make the appointment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10516

(a) Notwithstanding any other provision of law, in any district or agency election, if a declaration of candidacy for an incumbent elective officer of a district is not filed by 5 p.m. on the 88th day before the general district election, any person other than the person who was the incumbent on the 88th day shall have until 5 p.m. on the 83rd day before the election to file a declaration of candidacy for the elective office.

(b) This section is not applicable where there is no incumbent to be elected. If this section is applicable, notwithstanding Section 10510, a candidate may withdraw his or her declaration of candidacy until 5 p.m. on the 83rd day before the general election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10517

Except as otherwise provided by this part, the county elections official of each affected county shall conduct the general district election for the portion of the district located within the county. Where a district is located in two or more counties, the county elections officials of these counties may contract among themselves to have one of their number conduct the election for the district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10518

If, within any portion of a county, only one district has scheduled a general district election, the county elections official may authorize the appropriate officer of the district to perform any of the functions required of the county elections official under this part.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10519

At the request of a district governing body, the county elections official may perform any of the duties of the district secretary and the supervising authority may perform any of the duties of the district governing body.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10520

Each district involved in a general district election in an affected county shall reimburse the county for the actual costs incurred by the county elections official thereof in conducting the general district election for that district. The county elections official of the affected county shall determine the amount due from each district and shall bill each district accordingly.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10521

Qualifications of voters of a district, the number of votes each voter may cast, and the method of determining that number of votes shall be governed by the principal act of that district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10522

At least 125 days prior to the day fixed for the general district election, the secretary of a resident voting district shall deliver to the county elections official of each affected county a map showing the boundaries of the district and the boundaries of the divisions of the district, if any, within that county and a statement indicating in which divisions a director is to be elected and whether any elective officer is to be elected at large at the next general district election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10523

Notwithstanding any provision in the principal act, elections shall be at large in any resident voter district in which there are fewer than 100 voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10524

At least 125 days prior to the date fixed by the general district election, the secretary of a landowner voting district shall deliver to the county elections official of each affected county a map or description of the boundaries of the district or divisions for which elections are to be held.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10525

(a) At least 35 days prior to the date fixed for the landowner district election, the secretary of a landowner district for which an election has not been canceled pursuant to Section 10515, shall deliver to the county elections official of each affected county a list of voters qualified under the principal act of that district to vote in that county at the next landowner district election. For this purpose, the secretary of a landowner voting district shall be entitled to obtain from any office of an affected county all information necessary to prepare the list.

(b) The list delivered pursuant to subdivision (a) shall contain the name of each voter qualified under the principal act of the landowner voting district to vote at the next landowner district election, the residence of each voter, the division, if any, of the district in which each voter is entitled to vote, and the manner in which the votes are to be distributed.

(c) The secretary of the landowner district shall sign his or her name and affix the seal of the district at the bottom of the last page of the list. One copy of this list shall be conspicuously posted in the office of the district in a place to which the public generally has access. If the office is located in a private home, the list shall be posted in some public building.

(d) The governing board may, by resolution, determine that the duties of the secretary set forth in this section would best be performed by the county elections official, in which case the county elections official shall thereafter assume these duties.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10526

At least 30 days prior to the day fixed for the next general district election, the county elections official shall have prepared a sufficient number of ballots for the voters of each resident voter district participating in the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10527

At least 20 days prior to the date fixed for the next general district election, the county elections official shall have prepared a sufficient number of ballots for the voters of each landowner voting district participating in the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10528

Except as otherwise provided by this part, the form of the ballot to be used by the voters of a landowner voting district participating in the general district election shall be governed by the principal act of that district. The county elections official shall determine and specify the form of the ballot to be used by the voters of resident voting districts and may, if practicable, provide a consolidated ballot covering two or more district elections in the same precinct.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10529

Whenever a candidate has filed a declaration of candidacy, and the candidate’s declaration of candidacy has been certified as sufficient pursuant to Section 10513, the name of the candidate shall be printed upon the ballot unless the candidate has died and that fact has been ascertained by the officer charged with the duty of printing the ballots, at least 68 days before the day of the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10530

Vote by mail voting shall be allowed and conducted as nearly as practicable in accordance with Division 3 (commencing with Section 3000) pertaining to general elections, except in those districts in which voting by proxy is allowed unless a particular district shall, by resolution pursuant to Section 4108, provide for an all-mail ballot election.

(Amended by Stats. 2007, Ch. 508, Sec. 68. Effective January 1, 2008.)



10531

Notwithstanding any other provision of law, vote by mail voting shall be allowed in lieu of voting by proxy in any landowner district election in which voting by proxy is allowed, provided that, at least 110 days before the election, the governing board of the district adopts this section. If a district adopts this section, the voting shall be conducted as follows:

(a) The vote by mail ballot shall be available to any eligible voter of the district.

(b) The form of application for the ballot shall be distributed to each voter with the sample ballot and shall contain spaces for each of the following:

(1) The printed name and address of the voter.

(2) The address to which the ballot is to be mailed.

(3) The voter’s signature.

(4) The authorization of a legal representative, as defined in Section 34030 of the Water Code, to receive the vote by mail voter’s ballot if the voter so chooses.

(5) The name and date of the election for which the request is made.

(6) The date the application shall be received by the county elections official, which date shall be at least seven days before the election.

(7) The insertion of the sample ballot name and address label on the application.

(c) Upon receipt of vote by mail ballot application and verification that it has been properly completed, the county elections official shall mail vote by mail voter’s ballot to the voter or legal representative with an identification envelope, which shall contain each of the following:

(1) A declaration under penalty of perjury stating that the voter is entitled to vote in the election.

(2) Space for the signature of the voter or legal representative and the date of signing.

(3) A notice that the envelope contains an official ballot and is to be opened only by the appropriate elections officials.

(d) The voting shall be pursuant to those additional procedures, if any, that the county elections official shall deem necessary to the proper conduct of the election, provided that the overall additional procedures shall substantially comply with Division 3 (commencing with Section 3000) and Chapter 1 (commencing with Section 15000) of Division 15, and shall be consistent with landowner voting requirements.

(e) Notwithstanding Section 10525, the list of voters for landowner voting district elections in which vote by mail voting is allowed shall be delivered to the county elections official at least 40 days prior to the election.

(f) The sample ballot for landowner voting district elections in which vote by mail voting is allowed shall be mailed at least 20 days before the election.

(Amended by Stats. 2007, Ch. 508, Sec. 69. Effective January 1, 2008.)



10532

Nothing in this part shall prohibit a voter of a district, or his legal representative, from voting by proxy if this right is provided for by the principal act of that district, and the requirements and qualifications necessary for voting by proxy shall be governed, as nearly as practicable, by the principal act of that district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10533

(a) The county elections official shall prepare for each precinct one voter list and one roster for each ballot form to be used at the polling place of the precinct at the general district election. Where, as provided by Section 10528, the county elections official provides for a consolidated ballot covering two or more district elections in the same precinct, the county elections official may also provide a consolidated voter list and consolidated roster for the voters receiving the consolidated ballot. The county elections official shall furnish each precinct board with its respective lists and rosters prior to the opening of the polls.

(b) For a landowner voting district election, the voter list shall specify the number of votes each voter is entitled to cast.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10534

If the county elections official fails to appoint a precinct board or the members appointed are not present when the polls open on the day of the general district election, a majority of the voters of the precinct present at that hour, including members of the precinct board, may appoint the precinct board or appoint a person in place of an absent member.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10535

The inspector is chairman of the precinct board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10536

If during the election any judge or elections official ceases to act, the inspector may appoint a substitute.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10537

If the inspector ceases to act, a majority of the remaining members of the precinct board may appoint a substitute.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10538

Any member of a precinct board may administer and certify oaths required to be administered during an election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10539

Before opening the polls, each member of the precinct board shall sign a declaration to perform faithfully his or her duties, before the inspector or before any other member of the board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10540

Candidates’ statements of their qualifications submitted in accordance with Section 13307 shall be filed with the county elections official, who shall cause the voters’ pamphlet, if any is required, to be mailed.

(Amended by Stats. 2002, Ch. 221, Sec. 20. Effective January 1, 2003.)



10541

The polls shall open at 7 a.m. and remain open until 8 p.m. In any precinct in which all of the eligible voters have voted prior to the time for closing the polls, the precinct board may thereupon close the polls, canvass the votes and make the returns as required by law. However, regardless of the time of closing the polls, no totals of votes cast or other returns shall be announced or disclosed prior to 8 p.m.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10542

The principal act of each landowner voting district participating in the general district election shall govern the manner in which the ballot is delivered by the clerk or judge to a voter of that district, the method by which the voter casts his vote or votes, and the manner in which the ballot is returned by the voter to the clerk or judge and placed in the ballot box.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10543

Voting shall be conducted, the canvass at the polls made, and the returns delivered to the county elections official, except as otherwise provided by this part, as nearly as practicable in accordance with the provisions of this code pertaining to general elections.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10544

A governing body of a district may, by resolution, limit campaign contributions in elections to district offices.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10545

The envelope, certificate with the roster of voters, tally lists, voter list, and the marked copy of index of voters, if it is used, shall be:

(a) Sealed in an envelope by the inspector in the presence of the judge and clerk.

(b) Endorsed “Election returns of (naming the precinct) precinct.”

(c) Directed to the county elections official.

(d) Immediately delivered by the inspector or by a responsible person designated by him, to the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10546

Recount of votes in any general district election shall be governed by the provisions of Chapter 12 (commencing with Section 15600) of Division 15.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10547

The county elections official shall commence the canvass of the returns not later than the first Thursday after each general district election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10548

The canvass shall be made in public and by opening the returns and determining the vote for each person voted for and declaring the results thereof.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10549

No roster, tally list, or certificate returned from any general district election shall be set aside or rejected for want of form if it can be satisfactorily understood.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10550

As soon as the result of the canvass by the county elections official is declared, the county elections official shall prepare and mail a statement of the result to the secretary of each district participating in the general district election. The statement shall be signed by the county elections official, authenticated by the seal of the county and shall show:

(a) The number of ballots cast for elective offices of that district and, when directors of that district are elected by divisions, the number of ballots cast in each division.

(b) The name of each candidate for an elective office of that district voted for and the office.

(c) The number of votes cast in each precinct for each candidate.

(d) When directors are elected by divisions, the number of votes cast in each division for each candidate for the office of director from that division.

(e) The number of votes cast in the district for all other elective offices of that district.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10551

(a) No later than the Monday before the first Friday in December the county elections official shall declare the elected candidate or candidates. If there is but one person to be elected to an elective office, the candidate receiving the highest number of votes cast for the candidates for that office shall be declared elected. If there are two or more persons to be elected to an elective office, those candidates equal in number to the number to be elected who receive the highest number of votes for the office shall be declared elected.

(b) If a tie vote makes it impossible to determine which of two or more candidates has been elected, the county elections official shall notify the governing body of the district thereof, and the governing body shall forthwith notify the candidates who have received the tie votes to appear before it either personally or by representative at a time and place designated by the governing body. The governing body shall, at that time and place, determine the tie by lot and the results thereof shall be declared by the governing body. The candidate so chosen shall qualify, take office and serve as though elected at the preceding general district election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10553

The county elections official shall immediately make and deliver to each person elected a certificate of election signed by the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10554

Elective officers, elected or appointed pursuant to this part, take office at noon on the first Friday in December next following the general district election. Prior to taking office, each elective officer shall take the official oath and execute any bond required by the principal act.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10555

Notwithstanding Chapter 1 (commencing with Section 1000) of Division 1, no landowner voting district election shall be consolidated with any resident voter election regardless of whether it is held pursuant to this part. Except as specified in the preceding sentence, an election conducted by a district subject to this part may be consolidated with any other election pursuant to Part 3 (commencing with Section 10400).

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10556

No informalities in the conduct of the general district election or any matters related to it shall invalidate the election if fairly conducted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






PART 5 - SCHOOL DISTRICT AND COMMUNITY COLLEGE DISTRICT GOVERNING BOARD ELECTIONS

10600

When one member of the governing board of a school district or community college district is to be elected, the candidate receiving the highest number of votes shall be elected. When two or more members are to be elected, the two or more candidates receiving the highest number of votes shall be elected. Each voter may vote for as many candidates as there are members to be elected. The ballot shall contain instructions stating the maximum number of candidates for whom each voter may vote.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10601

Notwithstanding Section 10600, the governing board of any community college district may, by a resolution adopted by a majority vote of the board, assign a number to each seat on the board to be selected by lot. Once the numbers are assigned, any candidate for election to the board shall be required to run for a particular numbered seat on the board and be elected by the voters of the district at large.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10602

(a) The forms for declaration of candidacy for governing board elections shall be in substantially the following form:

“I, _____, do hereby declare myself as a candidate for election to the governing board of _____ District, of the County of ____; I am a registered voter; if elected I will qualify and serve to the best of my ability; and I request my name be placed on the official ballots of the district, for the election to be held on the ___ day of ____, 19__.

Residence address: ”

(b) In an election held under Section 5018 of the Education Code to elect additional governing board members, all candidates for member of the governing board shall also indicate on their declaration of candidacy whether they are candidates for the existing office or for the new offices.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10603

(a) In any school district or community college district governing board election the name of any person shall be placed on the ballot, subject to Sections 35107 and 72103 of the Education Code, if there is filed with the county elections official having jurisdiction, not more than 113 days nor less than 88 days prior to the election, a declaration of candidacy containing the appropriate information in the blank spaces and signed by the person whose name is thereby to be placed on the ballot.

(b) No candidate whose declaration of candidacy has been filed for any school district or community college district governing board election or county board of education election may withdraw as a candidate after the 88th day prior to the election.

(c) Notwithstanding any other provision of law, except as provided in subdivision (d), no person shall file nomination papers for more than one district office, including a county board of education office, at the same election.

(d) Notwithstanding any other provision of law, if a proposal to form a unified school district is on the same ballot as the election of governing board members of that district, any candidate for a position on the existing governing board may file nomination papers for that position pursuant to subdivision (a) and may, at the same election, also file nomination papers for a position on the governing board of the proposed unified school district.

(Added by Stats. 1996, Ch. 1143, Sec. 54. Effective September 30, 1996.)



10604

(a) Notwithstanding Section 10603, if a declaration of candidacy for an incumbent member of a school district or community college district governing board or of a county board of education is not filed by 5 p.m. on the 88th day before the election, any person, other than the person who was the incumbent on the 88th day, shall have until 5 p.m. on the 83rd day before an election to file a declaration of candidacy for the elective office.

(b) This section is not applicable where there is no incumbent eligible to be elected. If this section is applicable, notwithstanding Section 10603, a candidate whose declaration of candidacy has been filed for any school district or community college district governing board election or county board of education election may withdraw as a candidate until 5 p.m. on the 83rd day before the election.

(Added by renumbering Section 10603 by Stats. 1996, Ch. 1143, Sec. 53. Effective September 30, 1996.)






PART 6 - ELECTIONS TO FILL VACANCIES

CHAPTER 1 - Nomination of Candidates for Legislative and Congressional Offices at Special Elections

10700

The Governor shall call all statewide special elections by issuing a proclamation pursuant to Section 12000. Except as provided by Chapter 3 (commencing with Section 10730), in the case of a vacancy in a congressional or legislative office the Governor shall issue a proclamation, within 14 calendar days of the occurrence of the vacancy, calling a special election in accordance with Section 10703. A copy of the proclamation shall be sent to the board of supervisors of each affected county.

(Amended by Stats. 2002, Ch. 658, Sec. 1. Effective January 1, 2003.)



10701

(a) When a vacancy occurs in a congressional office after the close of the nomination period in the final year of the term of office, the Governor may decline to issue an election proclamation at his discretion.

(b) When a vacancy occurs in a legislative office after the close of the nomination period in the final year of the term of office, no special election shall be held.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



10702

Except as provided by Chapter 3 (commencing with Section 10730), this chapter provides the procedures for nomination and election of candidates at any special election to fill a vacancy in the office of Representative in Congress, State Senator, or Member of the Assembly.

(Amended by Stats. 2002, Ch. 658, Sec. 2. Effective January 1, 2003.)



10703

(a) A special election to fill a vacancy in the office of Representative in Congress, State Senator, or Member of the Assembly shall be conducted on a Tuesday at least 126 days, but not more than 140 days, following the issuance of an election proclamation by the Governor pursuant to Section 1773 of the Government Code, except that the special election may be conducted within 180 days following the proclamation in order that the election or the primary election may be consolidated with the next regularly scheduled statewide election or local election occurring wholly or partially within the same territory in which the vacancy exists, provided that the voters eligible to vote in the local election comprise at least 50 percent of all the voters eligible to vote on the vacancy.

(b) Except as provided in Chapter 3 (commencing with Section 10730), a special election or a primary election may not be conducted on the day after a state holiday.

(c) (1) A special election described in this section may be conducted as an all-mailed ballot election pursuant to Section 4000.5.

(2) This subdivision shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2014, Ch. 598, Sec. 3. Effective January 1, 2015. Subd. (c) is inoperative January 1, 2020, by its own provisions.)



10704

(a) Except as provided in subdivision (b), a special primary election shall be held in the district in which the vacancy occurred on the 9th Tuesday or, if the 9th Tuesday is the day of or the day following a state holiday, the 10th Tuesday preceding the day of the special general election at which the vacancy is to be filled. Candidates at the primary election shall be nominated in the manner set forth in Chapter 1 (commencing with Section 8000) of Part 1 of Division 8, except that nomination papers shall not be circulated more than 73 days before the primary election, shall be left with the county elections official for examination not less than 53 days before the primary election, and shall be filed with the Secretary of State not less than 53 days before the primary election.

(b) A special primary election shall be held in the district in which the vacancy occurred on the 10th Tuesday preceding the day of the special general election at which the vacancy is to be filled if both of the following conditions apply:

(1) The 10th Tuesday preceding the day of the special general election is an established election date pursuant to Section 1000.

(2) A statewide or local election occurring wholly or partially within the same territory in which the vacancy exists is scheduled for the 10th Tuesday preceding the day of the special general election.

(c) An application for a vote by mail ballot for a special election shall be made and processed in the manner required by Section 3001.

(d) The sample ballot for a special election shall contain a written explanation of the election procedure for voter-nominated office as specified in subdivision (b) of Section 9083.5. Immediately after the explanation shall be printed the following: “If one candidate receives more than 50% of the votes cast at the special primary election, he or she will be elected to fill the vacancy and no special general election will be held.”

(e) On the ballot for a special election, immediately below the instructions to voters, there shall be a box not less than one-half inch high enclosed by a heavy-ruled line the same as the borderline. This box shall be as long as there are columns for the ballot and shall be set directly above these columns. Within the box shall be printed the words “Voter-Nominated Office.” Immediately below that phrase within the same box shall be printed the following:

“All voters, regardless of the party preference they disclosed upon registration, or refusal to disclose a party preference, may vote for any candidate for a voter-nominated office. The party preference, if any, designated by a candidate is selected by the candidate and is shown for the information of the voters only. It does not imply that the candidate is nominated or endorsed by the party or that the party approves of the candidate.”

(Amended by Stats. 2012, Ch. 685, Sec. 2. Effective January 1, 2013.)



10705

(a) All candidates shall be listed on one ballot and, except as provided in subdivision (b), if any candidate receives a majority of all votes cast, he or she shall be declared elected, and no special general election shall be held.

(b) If only one candidate qualifies to have his or her name printed on the special general election ballot, that candidate shall be declared elected, and no special general election shall be held.

(Amended by Stats. 2009, Ch. 1, Sec. 42. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



10706

If no candidate receives a majority of votes cast, the names of the candidates who receive the highest or second highest number of votes cast at the special primary election shall be placed on the special general election ballot. In the case of a tie vote, subdivision (b) of Section 8142 shall apply.

(Amended by Stats. 2012, Ch. 3, Sec. 33. Effective February 10, 2012.)



10707

Notwithstanding any other provisions of this code, whenever a special general election, or a special primary election, to fill a vacancy in Congress or the State Legislature is consolidated with a statewide election, the candidates to fill the vacancy shall appear on the consolidated ballot immediately preceding the candidates for that same seat in Congress or the seat in the Legislature that most nearly encompasses the same geographical area at the statewide election, or the elections official at his or her option may print a separate and distinct ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 2 - Vacancy in Senate

10720

If a vacancy occurs in the representation of this state in the Senate of the United States, the Governor may appoint and commission an elector of this state who possesses the qualifications for the office to fill the vacancy until his or her successor is elected and qualifies and is admitted to his or her seat by the United States Senate. However, whenever a vacancy occurs within a term fixed by law to expire on the third day of January following the next general election, the person so appointed shall hold office for the remainder of the unexpired term unless the vacancy is filled at a special election held prior to the general election, in which case the person elected at the special election shall hold office for the remainder of the unexpired term. An election to fill a vacancy in the term of a United States Senator shall be held at the general election next succeeding the occurrence of the vacancy or at any special election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 3 - Vacancies in Congressional Offices caused by Catastrophe

10730

(a) This chapter provides the procedures for nomination and election of candidates at a special election to fill vacancies in the House of Representatives caused by a catastrophe.

(b) The procedures provided by Chapter 1 (commencing with Section 10700) shall apply to special elections to the extent those provisions are not inconsistent with this chapter or Section 8 of Title 2 of the United States Code.

(Amended by Stats. 2010, Ch. 306, Sec. 2. Effective January 1, 2011.)



10731

For purposes of this chapter, the following terms have the following meanings:

(a) “Catastrophe” means a natural or man-made event that causes a vacancy in at least 101 of the offices of the United States House of Representatives, including at least one of the offices representing California, or at least one-fourth of the total number of offices representing California.

(b) “Vacancy” means the death or disappearance, as a result of a catastrophe, of a Representative in Congress.

(c) “Disappearance” means the inability to establish conclusively whether a Representative in Congress has survived a catastrophe.

(Amended by Stats. 2010, Ch. 306, Sec. 3. Effective January 1, 2011.)



10732

Within seven calendar days of a catastrophe, the Governor shall issue a proclamation calling a special election pursuant to Section 10703.

(Added by Stats. 2002, Ch. 658, Sec. 4. Effective January 1, 2003.)



10733

(a) In the event of a catastrophe that causes a vacancy in at least 101 of the offices of the United States House of Representatives, including at least one of the offices representing California, a special election to fill a vacancy in the office of Representative in Congress shall be conducted on a Tuesday not more than 49 days following the announcement of the vacancy by the Speaker of the United States House of Representatives pursuant to subsection (b) of Section 8 of Title 2 of the United States Code. Notwithstanding Section 10732, the Governor shall issue a proclamation calling the special election within one day of the Speaker of the United States House of Representatives announcing the vacancy. In the event of a catastrophe that causes a vacancy in at least one-fourth of the total offices of the United States House of Representatives representing California but not a vacancy in at least 101 of the offices of the United States House of Representatives, the special election shall occur on a Tuesday not more than 49 days following the issuance of an election proclamation by the Governor.

(b) A special election may be conducted within 75 days following the proclamation in order that the special election may be consolidated with the next regularly scheduled statewide election or local election occurring wholly or partially within the same territory in which the vacancy exists, provided that the voters eligible to vote in the local election comprise at least 50 percent of all the voters eligible to vote on the vacancy.

(c) A special election to fill a vacancy caused by a catastrophe that causes vacancies in at least 101 of the offices of the United States House of Representatives pursuant to subdivision (a) shall not be conducted if any of the following is scheduled to occur within 75 days of the Speaker of the United States House of Representatives calling the vacancy:

(1) A regularly scheduled general election for the vacant office.

(2) A special election for the vacant office, conducted pursuant to a proclamation issued by the Governor prior to the date on which the Speaker of the United States House of Representatives announced the vacancy.

(Amended by Stats. 2010, Ch. 306, Sec. 4. Effective January 1, 2011.)



10734

(a) A special primary election shall not be held for a special general election conducted pursuant to this chapter. Candidates at the special general election shall be nominated in the manner set forth in Chapter 1 (commencing with Section 8000) of Part 1 of Division 8, except that nomination papers shall not be circulated more than 46 days before the special general election, shall be left with the county elections official for examination not less than 39 days before the special general election, and shall be filed with the Secretary of State not less than 35 days before the special general election.

(b) Notwithstanding Section 3001, applications for vote by mail voter ballots may be submitted not more than 30 days before the special general election. Applications received by the elections official prior to the 30th day shall not be returned to the sender, but shall be held by the elections official and processed by him or her following the 30th day prior to the election in the same manner as if received at that time.

(Amended by Stats. 2010, Ch. 306, Sec. 5. Effective January 1, 2011.)



10735

(a) (1) In the case of a special election due to a catastrophe that causes a vacancy in at least 101 offices of the United States House of Representatives, the county elections official shall, to the greatest extent practicable, deliver vote by mail ballots requested pursuant to Chapter 2 (commencing with Section 3101) of Division 3 not later than 15 days after the date on which the Speaker of the United States House of Representatives announces the vacancy.

(2) In the case of a special election due to a catastrophe that causes a vacancy in at least one-fourth of the total offices of the United States House of Representatives representing California but not a vacancy in at least 101 of the offices of the United States House of Representatives, the county elections official shall, to the greatest extent practicable, deliver vote by mail ballots requested pursuant to Chapter 2 (commencing with Section 3101) of Division 3 not later than 15 days after the date on which the Governor issues the proclamation calling the election to fill the vacancy.

(b) A vote by mail ballot cast pursuant to Chapter 2 (commencing with Section 3101) of Division 3 in a special general election conducted pursuant to this chapter shall be postmarked not later than the date of the election, shall be received by the county elections official not later than 45 days after the date on which the elections official transmitted the ballot to the voter, and shall comply with all other relevant requirements of this code.

(c) Notwithstanding any other provision of law, any deadlines relating to canvassing, announcement of election results, or certification of election results may be extended for a reasonable period of time to facilitate the tabulating and processing of ballots cast pursuant to Chapter 2 (commencing with Section 3101) of Division 3. An extension of a deadline pursuant to this section must be authorized by the Secretary of State.

(Amended by Stats. 2013, Ch. 560, Sec. 8. Effective January 1, 2014.)












DIVISION 11 - RECALL ELECTIONS

CHAPTER 1 - General Procedures: General Provisions and Initial Steps in the Recall

ARTICLE 1 - General Provisions

11000

This division governs the recall of elective officers of the State of California and of all counties, cities, school districts, county boards of education, community college districts, special districts, and judges of courts of appeal and trial courts. It does not supersede the provisions of a city charter or county charter, or of ordinances adopted pursuant to a city charter or county charter, relating to recall.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11001

For the purposes of this division, judges of courts of appeal shall be considered state officers, and judges of trial courts shall be considered county officers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11002

For the purposes of this division, “elections official” means one of the following:

(a) A county elections official in the case of the recall of elective officers of a county, school district, county board of education, community college district, or resident voting district, and of judges of trial courts.

(b) A city elections official, including, but not necessarily limited to, a city clerk, in the case of the recall of elective officers of a city.

(c) The secretary of the governing board in the case of the recall of elective officers of a landowner voting district or any district in which, at a regular election, candidate’s nomination papers are filed with the secretary of the governing board.

(Amended by Stats. 2002, Ch. 221, Sec. 21. Effective January 1, 2003.)



11003

For the purposes of this division, “governing board” means a city council, the board of supervisors of a county, the board of trustees of a school district or community college district, or the legislative body of a special district, as the context requires. In the case of the recall of a trial court judge, “governing board” means the board of supervisors.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11004

For the purposes of this division, a “local officer” is an elective officer of a city, county, school district, community college district, or special district, or a judge of a trial court.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11005

The proponents of a recall must be registered voters of the electoral jurisdiction of the officer they seek to recall.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11006

Proceedings may be commenced for the recall of any elective officer, including any officer appointed in lieu of election or to fill a vacancy, by the service, filing and publication or posting of a notice of intention to circulate a recall petition pursuant to this chapter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11007

Except when a person has been appointed to office pursuant to Section 10229 because no person had been nominated to office, proceedings may not be commenced against an officer of a city, county, special district, school district, community college district, or county board of education in the event of one or more of any of the following:

(a) He or she has not held office during his current term for more than 90 days.

(b) A recall election has been determined in his or her favor within the last six months.

(c) His or her term of office ends within six months or less.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - The Notice of Intention, Statement, and Answer

11020

The notice of intention shall contain all of the following:

(a) The name and title of the officer sought to be recalled.

(b) A statement, not exceeding 200 words in length, of the reasons for the proposed recall.

(c) The printed name, signature, and residence address of each of the proponents of the recall. If a proponent cannot receive mail at the residence address, he or she must provide an alternative mailing address. The minimum number of proponents is 10, or equal to the number of signatures required to have been filed on the nomination paper of the officer sought to be recalled, whichever is higher.

(d) The provisions of Section 11023.

(Amended by Stats. 2003, Ch. 811, Sec. 22. Effective January 1, 2004.)



11021

A copy of the notice of intention shall be served by personal delivery, or by certified mail, on the officer sought to be recalled. Within seven days of serving the notice of intention, the original thereof shall be filed, along with an affidavit of the time and manner of service, with the elections official or, in the case of the recall of a state officer, the Secretary of State. A separate notice of intention shall be filed for each officer sought to be recalled.

(Amended by Stats. 1996, Ch. 714, Sec. 2. Effective January 1, 1997.)



11022

A copy of the notice, except the provisions required by subdivision (d) of Section 11020, shall be published at the proponents’ expense pursuant to Section 6061 of the Government Code. Publication shall be required unless there is no newspaper of general circulation able to provide timely publication in the jurisdiction of the officer sought to be recalled. If this publication is not possible, the notice, except the provisions required by subdivision (d) of Section 11020, shall be posted in at least three public places within the jurisdiction of the officer to be recalled.

(Amended by Stats. 1996, Ch. 714, Sec. 3. Effective January 1, 1997.)



11023

(a) Within seven days after the filing of the notice of intention, the officer sought to be recalled may file with the elections official, or in the case of a state officer, the Secretary of State, an answer, in not more than 200 words, to the statement of the proponents.

(b) If an answer is filed, the officer shall, within seven days after the filing of the notice of intention, also serve a copy of it, by personal delivery or by certified mail, on one of the proponents named in the notice of intention.

(c) The answer shall be signed and shall be accompanied by the printed name and business or residence address of the officer sought to be recalled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11024

The statement and answer are intended solely for the information of the voters. No insufficiency in form or substance thereof shall affect the validity of the election proceedings.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Recall Petition

11040

(a) The petition may consist of any number of separate sections, which shall be duplicates except as to signatures and matters required to be affixed by signers and circulators. The number of signatures attached to each section shall be at the pleasure of the person soliciting the signatures.

(b) Each section of the petition may consist of any number of separate pages. A page shall consist of each side of a sheet of paper on which any signatures appear.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11041

(a) The proponents shall use the recall petition format provided by the Secretary of State and available from the county elections official or the Secretary of State. Before any signature may be affixed to a recall petition, each page of each section must bear all of the following in no less than 8-point type:

(1) A request that an election be called to elect a successor to the officer. However, if the officer is a justice of the Supreme Court or of a court of appeal, as specified in subdivision (a) of Section 16 of Article VI of the California Constitution, the request shall be that the Governor appoint a successor to the officer.

(2) A copy of the notice of intention, including the statement of grounds for recall. For purposes of this paragraph, the copy of the notice of intention shall contain the names of at least 10 recall proponents that appear on the notice of intention and that are selected by the proponents. The elections official shall not require the names of more than 10 proponents to be included as part of the language of the notice of intention. The provisions of Section 11023 do not need to be included as part of the language of the notice of intention.

(3) The answer of the officer sought to be recalled, if any. If the officer sought to be recalled has not answered, the petition shall so state.

(b) All petition sections shall be printed in uniform size and darkness with uniform spacing.

(Amended by Stats. 1996, Ch. 714, Sec. 4. Effective January 1, 1997.)



11042

(a) Within 10 days after filing of the answer to the notice of intention, or, if no answer is filed, within 10 days after the expiration of the seven-day period specified in Section 11023, the proponents shall file two blank copies of the petition with the elections official in his or her office during normal office hours as posted or, in the case of a recall of a state officer, with the Secretary of State, in his or her office during normal office hours as posted, who shall ascertain if the proposed form and wording of the petition meets the requirements of this chapter.

(b) At the time of the filing of the two blank copies of the petition, the proponents shall also file proof of publication of the notice of intention, if the notice of intention was published, or an affidavit of posting of the notice of intention, if the notice of intention was posted. The elections official or, in the case of a recall of a state officer, the Secretary of State, shall, within 10 days of receiving the blank copies of the petition, notify the proponents in writing of his or her finding.

(c) If the elections official finds that the requirements of this chapter are not met, the elections official shall include in his or her findings a statement as to what alterations in the petition are necessary. The proponents shall, within 10 days after receiving the notification, file two blank copies of the corrected petition with the elections official in his or her office during normal office hours as posted. The 10-day correction notification period and the 10-day filing period for corrected petitions shall be repeated until the elections official or the Secretary of State finds no alterations are required.

(d) No signature may be affixed to a recall petition until the elections official or, in the case of the recall of a state officer, the Secretary of State, has notified the proponents that the form and wording of the proposed petition meet the requirements of this chapter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11043

(a) The petition sections shall be designed so that each signer shall personally affix all of the following:

(1) His or her signature.

(2) His or her printed name.

(3) His or her residence address, giving street and number, or if no street or number exists, adequate designation of residence so that the location may be readily ascertained.

(4) The name of the incorporated city or unincorporated community in which he or she resides.

(b) A margin, at least one inch wide, shall be left blank across the top of each page of the petition. A margin, at least one-half inch wide, shall be left blank along the bottom of each page of the petition.

(c) A space, at least one inch wide, shall be left blank after each name for the use of the elections official in verifying the petition.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11043.5

(a) The Secretary of State shall provide to county elections officials a recall petition format for distribution to proponents of a recall. The recall petition format shall be made available upon request by the county elections official and by the Secretary of State.

(b) The recall petition format made available pursuant to this section shall be utilized by proponents of a recall election.

(Added by Stats. 1996, Ch. 714, Sec. 5. Effective January 1, 1997.)



11044

Separate petitions are necessary to propose the recall of each officer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11045

Only registered voters of the electoral jurisdiction of the officer sought to be recalled are qualified to sign a recall petition for that officer. A person who meets the requirements of Section 102 may circulate the petition.

(Amended by Stats. 2013, Ch. 278, Sec. 27. Effective January 1, 2014.)



11046

To each section of a petition shall be attached a declaration, signed by the circulator thereof, that complies with Section 104.

(Amended by Stats. 2013, Ch. 278, Sec. 28. Effective January 1, 2014.)



11047

When a petition is circulated in more than one county for the recall of an officer, each section of the petition shall bear the name of the county for which it is circulated, and only registered voters of that county may sign that section.

(Amended by Stats. 2004, Ch. 156, Sec. 1. Effective January 1, 2005.)









CHAPTER 2 - Recall of State Officers: Intermediate Steps in the Recall

11100

(a) This chapter applies only to the recall of state officers.

(b) In addition to this chapter, Sections 13 to 18, inclusive, of Article II of the California Constitution and the applicable provisions of Chapter 1 (commencing with Section 11000) and Chapter 4 (commencing with Section 11300) shall govern the recall of state officers.

(Amended by Stats. 2010, Ch. 328, Sec. 62. Effective January 1, 2011.)



11101

Unless and until it is otherwise proven upon official investigation, it shall be presumed that the petition presented contains the signatures of the requisite number of registered voters.

(Amended by Stats. 1996, Ch. 714, Sec. 8. Effective January 1, 1997.)



11102

Each section of a recall petition shall be filed with the elections official of the county for which it was circulated.

(Amended by Stats. 2004, Ch. 156, Sec. 2. Effective January 1, 2005.)



11103

Each section of the petition shall be filed by the proponents or by any person or persons authorized, in writing, by a proponent. Each time an authorized person or persons files a section or sections of a petition, a copy of the written authorization shall be submitted to the elections official.

(Repealed and added by Stats. 1996, Ch. 714, Sec. 12. Effective January 1, 1997.)



11104

(a) The elections official, 30 days after a recall has been initiated and every 30 days thereafter, or more frequently at the discretion of the elections official, shall report to the Secretary of State all of the following:

(1) The number of signatures submitted on the recall petition sections for the period ending five days previously, excluding Saturdays, Sundays, and holidays.

(2) The cumulative total of all signatures received since the time the recall was initiated and through the period ending five days previously, excluding Saturdays, Sundays, and holidays.

(3) The number of valid signatures, verified pursuant to subdivision (b), submitted during the previous reporting period, and of valid signatures verified during the current reporting period.

(4) The cumulative total of all valid signatures received since the time the recall was initiated and ending five days previously, excluding Saturdays, Sundays, and holidays.

(b) Signatures shall be verified in the same manner set forth in subdivisions (b), (c), (d), (e), (f), and (g) of Section 9030, and in Section 9031.

(c) The elections official, at the end of each 30-day period, shall attach to the petition a form provided by the Secretary of State, properly dated, that includes the information required by subdivision (a), and submit a copy of the petition, except as to the signatures appended thereto, to the Secretary of State and file a copy of the form in his or her office.

(d) Notwithstanding subdivisions (a) and (b), and Section 11106, the elections official shall not be required to verify signatures on a recall petition until the signatures submitted equal at least 10 percent of the total signatures required to qualify the recall for the ballot, as determined by the Secretary of State.

(Repealed and added by Stats. 1996, Ch. 714, Sec. 14. Effective January 1, 1997.)



11105

Upon each submission, if fewer than 500 signatures are submitted to the elections official, he or she shall count the number of signatures and submit those results to the Secretary of State. If 500 or more signatures are submitted, the elections official may verify, using a random sampling technique, either 3 percent of the signatures submitted, or 500, whichever is greater. The random sample of signatures to be verified shall be drawn in a manner that every signature filed with the elections official shall be given an equal opportunity to be included in the sample. Upon completion of the signature verification, the elections official shall report the results to the Secretary of State pursuant to Section 11104.

(Amended by Stats. 2014, Ch. 586, Sec. 2. Effective January 1, 2015.)



11106

Immediately after the deadline for submission of all signatures, the elections official shall verify any remaining signatures in the same manner set forth in subdivisions (b), (c), (d), (e), (f), and (g) of Section 9030, and in Section 9031. This verification shall apply to all signatures submitted to each county elections official.

(Added by Stats. 1996, Ch. 714, Sec. 16. Effective January 1, 1997.)



11107

The elections official, upon the completion of each examination, shall forthwith attach to the petition a certificate, properly dated, showing the result of the examination, and submit a copy of the petition, except as to the signatures appended thereto, to the Secretary of State and file a copy of the certificate in his or her office.

(Added by Stats. 1996, Ch. 714, Sec. 17. Effective January 1, 1997.)



11108

When the Secretary of State has received from one or more county elections officials a petition certified to have been signed by the stated number of registered voters, he or she shall, within 10 days, transmit to each county elections official a certificate showing that fact, and showing the total number of signatures collected by the proponents. The county elections official shall file the certificate in his or her office.

(Added by Stats. 1996, Ch. 714, Sec. 18. Effective January 1, 1997.)



11109

When the Secretary of State determines that the proponents have collected sufficient signatures, he or she shall certify that fact to the Governor.

(Added by Stats. 1996, Ch. 714, Sec. 19. Effective January 1, 1997.)



11110

Upon receiving certification of the sufficiency of the recall petitions from the Secretary of State, the Governor shall make or cause to be made publication of notice for the holding of the election. Officers charged by law with duties concerning elections shall make all arrangements for the election. The election shall be conducted, returned, and the results declared, in all respects as are other state elections.

(Added by Stats. 1996, Ch. 714, Sec. 20. Effective January 1, 1997.)






CHAPTER 3 - Recall of Local Officers: Intermediate Steps in the Recall

ARTICLE 1 - General Provisions

11200

This chapter shall apply to the recall of local officers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11201

When the city or county elections official is the officer sought to be recalled, the duties imposed upon him or her shall be performed by some other person designated by the governing board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Recall Petitions

11220

(a) A recall petition shall be submitted to the elections official for filing in his or her office during normal office hours as posted within the following number of days after the clerk or, in the case of a recall of a state officer, the Secretary of State, notifies the proponents that the form and wording of the petition meets the requirements of Article 3 (commencing with Section 11040) of Chapter 1:

(1) Forty days if the electoral jurisdiction has less than 1,000 registered voters.

(2) Sixty days if the electoral jurisdiction has less than 5,000 registered voters but at least 1,000.

(3) Ninety days if the electoral jurisdiction has less than 10,000 registered voters but at least 5,000.

(4) One hundred twenty days if the electoral jurisdiction has less than 50,000 registered voters but at least 10,000.

(5) One hundred sixty days if the electoral jurisdiction has 50,000 registered voters or more.

(b) For purposes of this section, the number of registered voters shall be that which was reported at the last report of registration by the county elections official to the Secretary of State pursuant to Section 2187 and prior to a finding of the elections official or Secretary of State that no alterations are required in the form of the recall petition pursuant to Section 11042.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11221

The number of qualified signatures required in order to qualify a recall for the ballot shall be as follows:

(a) In the case of an officer of a city, county, school district, community college district, county board of education, or resident voting district, the number of signatures shall be equal in number to not less than the following percent of the registered voters in the electoral jurisdiction:

(1) Thirty percent if the registration is less than 1,000.

(2) Twenty-five percent if the registration is less than 10,000 but at least 1,000.

(3) Twenty percent if the registration is less than 50,000 but at least 10,000.

(4) Fifteen percent if the registration is less than 100,000 but at least 50,000.

(5) Ten percent if the registration is 100,000 or above.

(b) For purposes of this section, the number of registered voters shall be calculated as of the time of the last report of registration by the county elections official to the Secretary of State pursuant to Section 2187, and prior to the finding by the elections official or Secretary of State that no alterations are required in the form of the recall petition pursuant to Section 11042.

(c) (1) In the case of a state officer, including judges of courts of appeal and trial courts, the number of signatures shall be as provided for in subdivision (b) of Section 14 of Article II of the California Constitution. In the case of a judge of a superior court, which office has never appeared on the ballot since its creation, or did not appear on the ballot at its last election pursuant to Section 8203, the number of signatures shall be as provided in subdivision (b) of Section 14 of Article II of the California Constitution, except that the percentage shall be based on the number of votes cast within the judicial jurisdiction for the countywide office which had the least number of votes in the most recent general election in the county in which the judge holds his or her office.

(2) For purposes of this subdivision, “countywide office” means an elective office wholly within the county which is voted on throughout the county.

(d) In the case of a landowner voting district, signatures of voters owning at least 10 percent of the assessed value of land within the electoral jurisdiction of the officer sought to be recalled.

(Amended by Stats. 2002, Ch. 784, Sec. 97. Effective January 1, 2003.)



11222

(a) The petition shall be filed by the proponents, or by any person or persons authorized, in writing, by a proponent. All sections of the petition shall be filed at the same time.

(b) When the petition is presented for filing, the elections official shall determine the total number of signatures affixed to the petition. If, from this examination, the elections official determines that the number of signatures, prima facie, equals or is in excess of the minimum number of signatures required, the elections official shall accept the petition for filing. The petition shall be deemed as filed on that date. Any sections of the petition not so filed shall be void for all purposes. If, from the elections official’s examination, the elections official determines that the number of signatures, prima facie, does not equal or exceed the minimum number of signatures required, the petition shall not be filed. Any petition not accepted for filing shall be returned to the proponents.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11223

If the petition was circulated in more than one county, the elections official of each county shall affix, with the certificate showing the results of his or her examination, the number of registered voters of the county residing within the electoral jurisdiction of the officer sought to be recalled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11224

(a) Except as provided in Section 11225, within 30 days from the date of filing of the petition, excluding Saturdays, Sundays, and holidays, the elections official shall examine the petition, and from the records of registration, ascertain whether or not the petition is signed by the requisite number of voters. If the elections official’s examination shows that the number of valid signatures is greater than the required number, the elections official shall certify the petition to be sufficient. If the number of valid signatures is less than the required number, the elections official shall certify the petition to be insufficient.

(b) In determining the number of valid signatures, the elections official may use the duplicate file of affidavits maintained, or may check the signatures against facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles complies with law.

(c) The elections official shall attach to the petition a certificate showing the result of this examination, and shall notify the proponents of either the sufficiency or insufficiency of the petition.

(d) If the petition is found sufficient, the elections official shall certify the results of the examination to the governing board at its next regular meeting.

(Amended by Stats. 2007, Ch. 51, Sec. 1. Effective January 1, 2008.)



11225

(a) Within 30 days from the date of filing of the petition, excluding Saturdays, Sundays, and holidays, if, from the examination of petitions pursuant to Section 11222, more than 500 signatures have been signed on the petition, the elections official may use a random sampling technique for verification of signatures. The random sample of signatures to be verified shall be drawn in a manner so that every signature filed with the elections official shall have an equal opportunity to be included in the sample. The random sampling shall include an examination of at least 500 or 5 percent of the signatures, whichever is greater.

(b) If the statistical sampling shows that the number of valid signatures is greater than 110 percent of the required number, the elections official shall certify the petition to be sufficient.

(c) If the statistical sampling shows that the number of valid signatures is within 90 to 110 percent of the number of signatures of qualified voters needed to declare the petition sufficient, the elections official shall examine and verify each signature filed. If the elections official’s examination of each signature shows that the number of valid signatures is greater than the required number, the elections official shall certify the petition to be sufficient. If the number of valid signatures is less than the required number, the elections official shall certify the petition to be insufficient.

(d) If the statistical sampling shows that the number of valid signatures is less than 90 percent of the required number, the elections official shall certify the petition to be insufficient.

(e) In determining from the records of registration the number of valid signatures signed on the petition, the elections official may use the duplicate file of affidavits maintained, or may check the signatures against facsimiles of voters’ signatures, provided that the method of preparing and displaying the facsimiles complies with law.

(f) The elections official shall attach to the petition, a certificate showing the result of this examination, and shall notify the proponents of either the sufficiency or insufficiency of the petition.

(g) If the petition is found insufficient, no action shall be taken on the petition. However, the failure to secure sufficient signatures shall not preclude the filing later of an entirely new petition to the same effect.

(h) If the petition is found to be sufficient, the elections official shall certify the results of the examination to the governing body at its next regular meeting.

(Amended by Stats. 2007, Ch. 51, Sec. 2. Effective January 1, 2008.)



11226

If the certificate shows that the petition is insufficient, no action shall be taken on it, but the petition shall remain on file.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11227

If the elections official finds the signatures on the petition to be sufficient, he or she shall submit his or her certificate as to the sufficiency of the petition to the governing body at its next regular meeting. The certificate shall contain:

(a) The name of the officer whose recall is sought.

(b) The title of his or her office.

(c) The number of signatures required by law.

(d) The total number of signatures on the petition.

(e) The number of valid signatures on the petition.

(f) The number of signatures which were disqualified.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - The Recall Election

11240

Within 14 days after the meeting at which the governing body received the certificate of sufficiency as specified in Section 11227, the governing body shall issue an order stating that an election shall be held pursuant to this article to determine whether or not the officer named in the petition shall be recalled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11241

If the governing board fails to issue the order within the time specified in Section 11240, the county elections official, within five days, shall set the date for holding the election. If the recall is to be voted on by voters in more than one county, the elections official of the county with the largest number of registered voters who will be voting in the election shall set the date for holding the election in consultation with the elections officials of the other counties.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11242

The election shall be held not less than 88, nor more than 125, days after the issuance of the order, and if a regular or special election is to be held throughout the electoral jurisdiction of the officer sought to be recalled within this time period, the recall election shall be held on the same day, and consolidated with, the regular or special election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 4 - General Procedures: Final Steps in the Recall

ARTICLE 1 - General Provisions

11300

No insufficiency in a petition against any officer shall bar the later filing of a new petition against that officer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11301

If a petition is found insufficient by the elections official or, in the case of the recall of a state officer, the Secretary of State, the petition signatures may be examined in accordance with Section 6253.5 of the Government Code.

(Amended by Stats. 1996, Ch. 714, Sec. 22. Effective January 1, 1997.)



11302

(a) Except as described in paragraph (3) of subdivision (b), if a vacancy occurs in an office after a recall petition is filed against the vacating officer, the recall election shall nevertheless proceed.

(b) (1) Upon the occurrence of the vacancy, the elections official for each county in which a section of the recall petition has been filed shall immediately verify the signatures on the petition submitted to the elections official as of the date of the vacancy.

(2) If the elections official verifies that a sufficient number of signatures were filed as of the date of the vacancy, the recall election shall proceed.

(3) If the elections official verifies that an insufficient number of signatures, or no signatures, were filed as of the date of the vacancy, the recall election shall not proceed and a vacancy in the office that is the subject of the recall election shall be filled as otherwise provided by law.

(4) A person who was subject to a recall petition may not be appointed to fill the vacancy in the office that he or she vacated and that person may not be appointed to fill any other vacancy in office on the same governing board for the duration of the term of office of the seat that he or she vacated.

(Amended by Stats. 2014, Ch. 591, Sec. 3. Effective January 1, 2015.)



11303

A voter who has signed a recall petition shall have his or her signature withdrawn from the petition upon filing a written request therefor with the elections official prior to the day the petition section bearing the voter’s signature is filed. A written request made under this section shall not constitute a petition or paper for purposes of Section 104.

(Amended by Stats. 2009, Ch. 510, Sec. 3. Effective January 1, 2010.)






ARTICLE 2 - Ballots

11320

The following shall appear on the ballots at every recall election, except in the case of a landowner voting district, with respect to each officer sought to be recalled:

(a) The question “Shall [name of officer sought to be recalled] be recalled (removed) from the office of [title of office]?”

(b) To the right of the foregoing question, the words “Yes” and “No” on separate lines with an enclosed voting space to the right of each.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11322

In addition to the material contained in Section 11320, the following shall appear on ballots at all recall elections, except at a landowner voting district recall election:

(a) The names of the candidates nominated to succeed the officer sought to be recalled shall appear under each recall question.

(b) Following each list of candidates, the ballot shall provide one blank line with a voting space to the right of it for the voter to write in a name not printed on the ballot.

(Added by renumbering Section 27312 by Stats. 1996, Ch. 1143, Sec. 67. Effective September 30, 1996.)



11323

A voter shall indicate, by using the stamp or other marking device to place a mark in the voting space opposite either “Yes” or “No”, his vote for or against the recall proposal, respectively.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11324

The official responsible for preparing the ballot shall, at least 10 days prior to the recall election, mail a sample ballot to each registered voter of the electoral jurisdiction of the officer sought to be recalled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11325

(a) With the sample ballot there shall be mailed for each officer whose recall is sought, a printed copy of the following:

(1) The statement of reasons for recall that appeared on the notice of intent to recall that was filed by the proponents of the recall with the elections official, or in the case of a state officer, with the Secretary of State.

(2) The answer to the statement of reasons for recall that was filed by the officer whose recall is sought with the elections official or, in the case of a state officer, with the Secretary of State, if any answer was filed.

(b) The printed copies of the statement and the answer to that statement shall be mailed with the sample ballot either in a document separate from the sample ballot or in the same document in which the sample ballot appears. Both the statement and answer shall be printed on the same page, or on facing pages of the document, and shall be of equal prominence.

(c) If the recall of more than one officer is sought, the statement and answer for each officer shall be printed together and shall be clearly distinguished from those of any other officer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11327

An officer whose recall is being sought may file a statement with the elections official in accordance with Section 13307, to be sent to each voter, together with the sample ballot.

(Amended by Stats. 1996, Ch. 714, Sec. 24. Effective January 1, 1997.)






ARTICLE 3 - Elections in General

11328

A recall election shall be conducted, canvassed, and the results declared in substantially the manner provided by law for a regular election for the office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11329

One election is sufficient for the recall of several officers.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Recall Elections

11381

Nominations of candidates to succeed the recalled officer shall be made in the manner prescribed for nominating a candidate to that office in a regular election insofar as that procedure is consistent with this article. The following exceptions shall be made to that procedure:

(a) For recalls of state officers, the nomination papers and the declaration of candidacy shall, in each case, be filed no less than 59 days prior to the date of the election and not before the day the order of the election is issued. The Secretary of State shall certify the names of the candidates to be placed on the ballot by the 55th day prior to the election.

(b) For recalls of local officers, the nomination papers and the declaration of candidacy shall, in each case, be filed not less than 75 days prior to the date of the election and not before the day the order of the election is issued. If the elections official is required to certify to the governing board the names of the candidates to be placed on the ballot, that shall be done by the 71st day prior to the election.

(c) No person whose recall is being sought may be a candidate to succeed himself or herself at a recall election nor to succeed any other member of the same governing board whose recall is being sought at the same election.

(Amended by Stats. 1996, Ch. 714, Sec. 25. Effective January 1, 1997.)



11383

If one-half or more of the votes at a recall election are “No”, the officer sought to be recalled shall continue in office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11384

If a majority of the votes on a recall proposal are “Yes”, the officer sought to be recalled shall be removed from office upon the qualification of his successor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11385

If at a recall election an officer is recalled, the candidate receiving the highest number of votes for the office shall be declared elected for the unexpired term of the recalled officer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



11386

If the candidate who received the highest number of votes fails to qualify within 10 days after receiving his or her certificate of election, the office to which he or she was elected shall be vacant, and shall be filled according to law.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)












DIVISION 12 - PREELECTION PROCEDURES

CHAPTER 1 - Proclamations And Election Orders

12000

For each statewide election, the Governor shall issue a proclamation calling the election. The proclamation shall be issued by the Governor under his or her hand and the Great Seal of the state no later than the 148th day prior to the election and shall state the time of the election and the offices, if any, to be filled. Copies of the proclamation shall be transmitted by the Governor to the boards of supervisors of the counties.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12001

For a special local election, the governing body of the local agency shall issue a proclamation or a resolution calling the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 2 - Preelection Notices

12101

(a) Not earlier than the 127th nor later than the 113th day before any municipal election to fill offices, the city elections official shall publish a notice of the election in the city pursuant to Section 6061 of the Government Code. The notice shall be headed “Notice of Election,” and shall contain a statement of:

(1) The time of the election.

(2) The offices to be filled, specifying full term or short term, as the case may be.

(b) With respect to a special election to fill a vacancy in office, unless the city has enacted an ordinance as referred to in subdivision (d) of Section 10229, and the ordinance does not allow for appointment to fill the vacancy and requires the vacancy to be filled in the special election, the notice shall also state that if no one or only one person is nominated for an elected office, appointment to the elective office may be made as prescribed by Section 10229.

If there is no newspaper of general circulation published and circulated in the city, the notice shall be typewritten and copies shall be posted conspicuously within the time prescribed in at least three public places in the city.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 3. Effective January 1, 1997.)



12102

The notice of the municipal election shall be substantially in the following form:

Notice is hereby given that a ____ (general or special) municipal election will be held in the ____ of ____ on ____, the ____ day of ____, 19__, for the following officers: (name them).

The polls will be open between the hours of __ m. and __ m.

City Elections Official

Dated, _______, ___.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 3. Effective January 1, 1997.)



12103

At least 158 days before the direct primary, the Secretary of State shall prepare and transmit to each county elections official a notice designating all the offices, except those of county officers and judges, for which candidates are to be nominated.

At least 125 days before the direct primary election, the Secretary of State shall prepare and transmit to each county elections official a notice designating the political parties qualified to participate in the primary.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 3. Effective January 1, 1997.)



12104

(a) A notice designating the offices for which candidates are to be nominated shall be in substantially the following form:

NOTICE BY SECRETARY OF STATE OF OFFICES FOR WHICH CANDIDATES ARE TO BE NOMINATED AT THE DIRECT PRIMARY

Secretary of State

Sacramento,__. 19 __.

To the County Elections Official of the County of ____:

Notice is hereby given that the offices for which candidates are to be nominated at the primary election to be held on the ____ day of___, 19__, together with the names of the political parties qualified to participate in the election, are as follows:

STATE AND DISTRICT OFFICES

CONGRESSIONAL OFFICES

LEGISLATIVE OFFICES

Notice is also hereby given that at the primary election, candi–
dates are to be nominated for the following office:

SUPERINTENDENT OF PUBLIC INSTRUCTION

Notice is also hereby given that at the primary election, in the county first above mentioned, candidates are to be nominated for any county offices or judicial offices to which candidates are to be elected at the ensuing general election;

And notice is also hereby given that at the primary election there shall be elected in each county a county central committee for each political party above named pursuant to Division 7 (commencing with Section 7000) of the Elections Code.

_____

(seal) _____ Secretary of State

(b) The notice designating the political parties qualified to participate in this election for nomination of candidates shall be in substantially the following form:

NOTICE BY SECRETARY OF STATE OF POLITICAL PARTIES QUALIFIED TO PARTICIPATE IN THE DIRECT PRIMARY ELECTION

Secretary of State

Sacramento, __. 19__.

To the County Elections Official of the County of ____:

Notice is hereby given that the political parties qualified to participate in this election for nomination of candidates to partisan offices are as follows:

_____

(seal) _____ Secretary of State

(Repealed and added by Stats. 1996, Ch. 725, Sec. 3. Effective January 1, 1997.)



12105

(a) The elections official shall, not less than one week before the election, publish the list of the polling places designated for each election precinct.

(b) Publication shall be pursuant to Section 6061 of the Government Code in the jurisdiction where the election is to be held and in any newspaper of general circulation designated by the elections official. If there is no newspaper of general circulation published and circulated in the jurisdiction, the list shall be typewritten and copies shall be posted conspicuously within the time prescribed in at least three public places within the city.

(Amended by Stats. 2005, Ch. 201, Sec. 1. Effective January 1, 2006.)



12105.5

(a) Not less than one week before the election, the elections official shall post a list of all current polling places in each precinct and a list of precinct board members appointed by the 15th day before the election. Not later than 28 days after the election, the elections official shall post an updated list of the precinct board members who actually served on election day. The election official shall post these lists in his or her office and on his or her official Web site, if any.

(b) In each jurisdiction in which he or she determines that the public interest, convenience, and necessity requires the local posting of polling places and precinct board members, the elections official shall divide and distribute the lists for posting in any City Clerk’s office within the jurisdiction having the election.

(c) Each list required by this section shall remain posted for 30 days after completion of the canvass, shall then be archived by the elections official, and shall remain available for public inspection as long as election materials are required to be retained. Copies shall be made available upon request for a price not to exceed the cost of reproduction and mailing.

(Added by Stats. 2005, Ch. 201, Sec. 2. Effective January 1, 2006.)



12106

(a) The elections official shall publish, as provided in this section and Section 12105, the list of polling places designated for each election precinct in each jurisdiction where the elections official determines that the public interest, convenience, and necessity require the local publication of the list to afford adequate notice of this subject to the electorate.

(b) After making a determination pursuant to subdivision (a), the elections official shall divide and distribute the list of polling places and cause the same to be published at least one week before the election in newspapers of general circulation published in different places in the jurisdiction.

(c) Divisions of the list of polling places may be published in that daily newspaper of general circulation published or circulated in one or more cities in the county, with the exception of the county seat, that is determined will give to the electorate in each city adequate notice of the election. If there is no daily newspaper, publication may be made in a semiweekly newspaper, a biweekly newspaper, or a weekly newspaper of general circulation that is determined will give the electorate in the city adequate notice of the election.

(d) The list of polling places designated for various portions of the unincorporated area of the county and of the county seat may be published in those daily, semiweekly, biweekly, or weekly newspapers of general circulation published or circulated within the various portions of the unincorporated area and the county seat, deemed by the county elections official to be those newspapers that will give adequate notice of the election to the voters of the respective portions of the unincorporated area and the county seat.

(Amended by Stats. 2005, Ch. 201, Sec. 3. Effective January 1, 2006.)



12107

(a) The elections official shall let the contracts for publication, pursuant to Section 12106, of the list of polling places designated for each election precinct, and shall determine the rate to be paid for the publication of the list or any portion of the list.

(b) The publication rate shall be based on a common denominator of measurement for all newspapers and may be graduated according to circulation.

Contracts for the publication shall include the publication of the proper portion of the list of polling places and all other items relating to that portion required by law to be published.

(Amended by Stats. 2005, Ch. 201, Sec. 4. Effective January 1, 2006.)



12108

In a case in which this chapter requires the posting or distribution of a list of the names of precinct board members, or a portion of the list, the officers charged with the duty of posting shall ascertain the name of the political party, if any, for which each precinct board member has expressed a preference, as shown in the affidavit of registration of that person. When the list is posted or distributed, there shall be printed the name of the board member’s party preference or an abbreviation of the name to the right of the name, or immediately below the name, of each precinct board member. If a precinct board member has not expressed a preference for a political party, the word “None” shall be printed in place of the party name.

(Amended by Stats. 2012, Ch. 3, Sec. 34. Effective February 10, 2012.)



12109

Whenever the ballots at any election or from any precincts are to be tallied at a central place and not at the precincts, the elections official or secretary of the jurisdiction conducting the election shall specify the public place to be used and give notice thereof as follows:

(a) By at least one publication in a newspaper of general circulation published in the jurisdiction where the election is to be held, provided that the publication is made at least 10 days before the day of the election.

(b) If a newspaper of general circulation is not published in that jurisdiction, then by prominently posting the notice in the office of the elections official for at least 10 days before the day of the election.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 3. Effective January 1, 1997.)



12110

In case of a municipal election to fill offices, the city elections official shall not later than one week before the election publish a list of the names of the nominees, in the order in which they appear on the ballot, and the respective offices for which they have been nominated. Publication shall be in the city in a newspaper of general circulation. If there is no newspaper of general circulation published and circulated in the city, the notice shall be typewritten and copies shall be posted conspicuously within the time prescribed in at least three public places in the city. This list shall be headed, “Nominees for Public Office,” in conspicuous type, and shall be substantially in the following form:

NOMINEES FOR PUBLIC OFFICE

Notice is hereby given that the following persons have been nominated for the offices mentioned below to be filled at the general municipal election to be held in the ____ of ____on ____ the ____ day of ____, 20__.

(Here follow with the list of nominees.)

Dated, ____

_____ City Elections Official _____

(Amended by Stats. 2002, Ch. 344, Sec. 2. Effective January 1, 2003.)



12111

(a) In case of a municipal election on any measure, the city elections official shall publish a synopsis of the measure at least one time not later than one week before the election in a newspaper of general circulation in the city. If there is no newspaper of general circulation published and circulated in the city, the notice shall be typewritten and copies shall be posted conspicuously within the time prescribed in at least three public places in the city.

The notice shall be headed “Measure To Be Voted On” in conspicuous type and shall be substantially in the following form:

MEASURE TO BE VOTED ON

Notice is hereby given that the following measure is to be voted on at the ____ (general or special) municipal election to be held in the City of ____, on Tuesday, the ____ day of ____, 2___.

(Synopsis of measure or measures)

Dated ____

_____ City Elections Official _____

City of ______________

(b) The city elections official shall consolidate the notice of election and the notice of measure to be voted on into one notice if the measure was placed on the ballot before the notice of election is published pursuant to Section 12101.

(Amended by Stats. 2004, Ch. 785, Sec. 10. Effective January 1, 2005.)



12112

(a) At least 90 days, and not more than 120 days, before the day fixed for the general district election, the elections official of the principal county shall publish a notice of the election once in a newspaper of general circulation published in the district or, if no such newspaper is published in the district, in a newspaper having general circulation in the district published in any affected county in the district. The notice shall contain the date of the general district election, name the offices for which candidates may file, and state the qualifications required by the principal act for each office. The notice shall state the location where official declarations of candidacy for eligible candidates desiring to file for any of the elective offices may be obtained, the office in which completed declarations of candidacy are required to be filed, and the date and time after which no declarations of candidacy may be accepted for filing. The notice shall state that appointment to each elective office will be made as prescribed by Section 10515 in the event there are no nominees or an insufficient number of nominees for the office and a petition for an election is not filed with the elections official within the time period prescribed by Section 10515.

(b) In addition to the requirements of subdivision (a), the county elections official shall, by a general press release, set forth both of the following:

(1) The elective offices of the district to be filled at the ensuing district election.

(2) A telephone number that voters of the district may utilize in order to obtain information regarding filing for the elective district office.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 3. Effective January 1, 1997.)



12113

For each school or special district, the county elections official immediately shall deliver a copy of all published notices to the district secretary. Each notice shall be posted in the district office.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 3. Effective January 1, 1997.)






CHAPTER 3 - Precincts

ARTICLE 1 - General Provisions

12200

This chapter applies to all jurisdictions.

(Amended by Stats. 1996, Ch. 725, Sec. 4. Effective January 1, 1997.)






ARTICLE 2 - Precinct Formation

12220

The elections official shall divide the jurisdiction into precincts and prepare detail maps or exterior descriptions thereof, or both, and as many copies as the elections official may determine. The county surveyor, if requested by an elections official, shall provide assistance to the elections official in the preparation of these maps or exterior descriptions.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 6. Effective January 1, 1997.)



12221

In any order establishing precincts, their boundaries shall be defined by reference to exterior descriptions or delineation thereof on a map or maps.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 6. Effective January 1, 1997.)



12222

(a) No precinct shall be established so that its boundary crosses the boundary of any supervisorial district, congressional district, senatorial district, Assembly district, board of equalization district, judicial district, incorporated city, ward, or city council district.

(b) If, at any election, any precinct contains an insufficient number of qualified persons to make up a precinct board, the precinct may be consolidated with an adjoining precinct.

(Amended by Stats. 2012, Ch. 504, Sec. 1. Effective January 1, 2013.)



12223

(a) Whenever a jurisdiction is divided into election precincts or whenever the boundary of an established precinct is changed or a new precinct is created, the precinct boundary shall be fixed in a manner so that the number of voters in the precinct does not exceed 1,000 on the 88th day prior to the day of election, unless otherwise provided by law.

(b) An elections official may subtract the number of permanent vote by mail voters, pursuant to Chapter 3 (commencing with Section 3200) of Division 3, from the total number of voters for purposes of complying with subdivision (a) if after subtracting the number of permanent vote by mail voters, the number of voters in the precinct does not exceed the percentage of nonpermanent vote by mail voters in the jurisdiction on the 88th day prior to the election multiplied by 1,000, unless otherwise provided by law.

(Amended by Stats. 2010, Ch. 111, Sec. 1. Effective January 1, 2011. Section operative January 1, 2005, by its own provisions.)



12224

At the discretion of the elections official, the voters of the precinct may be divided into two or more groups, as nearly equal as possible, and one precinct board appointed to serve each group. When the voters of a precinct are so divided, there may be one or more polling places, but there shall be a ballot box for and a set of returns from each group.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 6. Effective January 1, 1997.)



12225

Whenever a precinct is entirely owned or controlled by the United States, and no permission is granted by the federal authorities for the establishment of precinct boards and polling places, precinct boards need not be appointed nor polling places designated, but in lieu thereof the elections official shall, not less than 88 days prior to election day, establish the precinct as a mail ballot precinct and conduct the election for that precinct in accordance with Section 3005.

(Repealed and added by Stats. 1996, Ch. 725, Sec. 6. Effective January 1, 1997.)






ARTICLE 3 - Precinct Consolidations

12241

(a) The elections official conducting local, special, or consolidated elections, or statewide elections other than the direct primary, presidential primary, or general election, for the purpose of the election, may divide the territory within which the election is to be held into special election or consolidated election precincts by consolidating existing precincts, or otherwise, subject to Section 12222, and may change and alter the precincts for those elections as often as occasion requires. Not more than six existing precincts may be consolidated into one special election or consolidated election precinct. The polling place used for a consolidated precinct shall be located within the boundaries of the consolidated precinct.

(b) This section shall become operative on January 1, 2005.

(Repealed (in Sec. 4) and added by Stats. 2001, Ch. 904, Sec. 5. Effective January 1, 2002. Section operative January 1, 2005, by its own provisions.)






ARTICLE 4 - Precinct Boundary Changes

12260

(a) The elections official may change or alter any precinct boundaries.

(b) If any changes or alterations are made the elections official shall prepare new detail maps or exterior descriptions thereof, or both. The county surveyor shall, if so requested, provide assistance to the elections official in the preparation of the detail maps or exterior descriptions.

(c) The elections official shall provide, at the request of any interested person, the following information:

(1) All precinct boundary changes and alterations made within the current calendar year and the immediately preceding two calendar years.

(2) All precinct consolidations made within the current calendar year and the immediately preceding two calendar years, specifying the election or elections in which the consolidations were made.

(d) The information provided to persons pursuant to subdivision (c) shall include the precinct numbers before the change or alteration and then a description, including precinct numbers, of the changes or alterations. The description may include maps.

(e) The information described in subdivisions (c) and (d) shall be compiled for each calendar year and shall be kept and filed so as to be accessible to any person upon request.

(f) The elections official may charge a person requesting information the amount needed to reimburse the jurisdiction for the actual expenses incurred in providing copies of the information required under this section.

(Amended by Stats. 1996, Ch. 725, Sec. 9. Effective January 1, 1997.)



12261

(a) The boundaries of precincts for the general election shall be the same as those established for the direct primary election, except to the extent necessary to add or subtract precincts as the result of population change or to divide precincts containing more than 1,000 voters or to change precinct boundaries due to jurisdictional boundary changes, or consolidations of elections. Changes of precinct boundaries may also be made when consolidating precincts.

(b) This section shall become operative on January 1, 2005.

(Repealed (in Sec. 6) and added by Stats. 2001, Ch. 904, Sec. 7. Effective January 1, 2002. Section operative January 1, 2005, by its own provisions.)



12262

Jurisdictional boundary changes occurring less than 88 days before an election shall not be effective for purposes of that election. Voters residing within an area affected by a boundary change, occurring within 88 days before an election, shall vote at the ensuing election in all respects as if no boundary change had occurred. However, any district that holds a general district election on the first Tuesday after the first Monday in November of an odd-numbered year shall complete any boundary change not less than 130 days prior to the election in order to comply with Section 10522.

(Amended by Stats. 1996, Ch. 725, Sec. 11. Effective January 1, 1997.)






ARTICLE 5 - Polling Places

12280

When designating polling places, the elections official shall undertake necessary measures in the locating of polling places to ensure that polling places meet the guidelines promulgated by the Secretary of State for accessibility by the physically handicapped.

(Amended by Stats. 1996, Ch. 725, Sec. 12. Effective January 1, 1997.)



12281

(a) If, for any valid reason, the polling place designated for any precinct cannot be used, and this fact is known in sufficient time to allow a mailed notice to be received before the election, the elections official may designate another polling place and shall mail, to each voter in the precinct a notice showing this change.

(b) If the information is not known in sufficient time for a mailing pursuant to subdivision (a), either the elections official or, in the case of an emergency, the precinct board on the day of election, shall designate another polling place as near the place first designated as possible, post notice on or near the place first designated, and conduct the election at the new location.

(Amended by Stats. 1996, Ch. 725, Sec. 13. Effective January 1, 1997.)



12282

Property exempted from taxation pursuant to Section 214 of the Revenue and Taxation Code shall be made available free of charge to the elections official for use as a polling place pursuant to Section 213.5 of the Revenue and Taxation Code.

(Amended by Stats. 1996, Ch. 725, Sec. 14. Effective January 1, 1997.)



12283

(a) The governing body having jurisdiction over school buildings or other public buildings may authorize the use of its buildings for polling places on any election day, and may also authorize the use of its buildings, without cost, for the storage of voting machines and other vote-tabulating devices. However, if a city or county elections official specifically requests the use of a school building for polling places on an election day, the governing body having jurisdiction over the particular school building shall allow its use for the purpose requested. When allowing use of a school building for polling places, the governing body may, but is not required to, do any of the following:

(1) Continue school in session, provided that the governing body shall identify to the elections official making the request the specific areas of the school buildings not occupied by school activities that will be allowed for use as polling places.

(2) Designate the day for staff training and development.

(3) Close the school to students and nonclassified employees. Classified employees are those so defined by Section 41401 of the Education Code.

(b) An elections official making a request for use of a school building pursuant to subdivision (a) shall include in his or her request a list of the schools from which the use of a building for polling places is needed. Requests must be made within sufficient time in advance of the school year for the governing body to determine, on a school-by-school or districtwide basis, whether to keep the affected schools in session, designate the schoolday for staff training and development, or close the school to students and nonclassified employees before school calendars are printed and distributed to parents.

(c) Once a governing body has approved the use of a school building as a polling place, the governing body shall instruct the school administrator to provide the elections official a site with an adequate amount of space that will allow the precinct board to perform its duties in a manner that will not impede, interfere, or interrupt the normal process of voting and to make a telephone line for Internet access available for use by local elections officials, if requested by those officials.

(d) The school administrator shall also make a reasonable effort to ensure that the site is accessible to the handicapped.

(Amended by Stats. 2003, Ch. 219, Sec. 1. Effective January 1, 2004.)



12284

Upon request of the elections official, state-owned buildings, parking lots, and other facilities shall be made available free of charge for use as polling places, except that the Department of General Services may exclude from use as polling places state facilities at which access to confidential materials cannot be reasonably safeguarded, which are inaccessible to the public, the use of which would disrupt state business, or which are otherwise impractical for use as polling places.

(Amended by Stats. 1996, Ch. 725, Sec. 15. Effective January 1, 1997.)



12285

A mobilehome may be used as a polling place if the elections official determines that no other facilities are available for the convenient exercise of voting rights by mobilehome park residents and the mobilehome is designated as a polling place by the elections official pursuant to Section 12286. No rental agreement shall prohibit the use of a mobilehome for those purposes.

(Amended by Stats. 2000, Ch. 1081, Sec. 20. Effective January 1, 2001.)



12286

(a) At least 29 days prior to the election, the elections official shall do all of the following:

(1) Establish a convenient number of election precincts within the affected jurisdiction.

(2) Define the precinct boundaries.

(3) Designate a polling place for each precinct.

(4) Appoint for each precinct a precinct board pursuant to Sections 12302 to 12304, inclusive.

(5) Notify the members of each precinct board of their appointment and the location of the precinct and polling place where they will serve.

(b) The elections official, in establishing precincts and defining their boundaries, shall, to the extent practicable, provide for a single polling place where a voter entitled to vote in more than one district may cast all of his or her ballots.

(c) In a landowner voting district, the county elections official shall designate the polling place at which a nonresident landowner shall vote.

(Amended by Stats. 1996, Ch. 725, Sec. 17. Effective January 1, 1997.)



12287

A candidate’s residence shall not be designated as a polling place for an election at which that candidate’s name will appear on the ballot.

(Added by Stats. 2000, Ch. 29, Sec. 1. Effective January 1, 2001.)



12287.5

A single-family residence shall not be designated as a polling place if elections officials determine that it has the registered address of a person who is required to register pursuant to the Sex Offender Registration Act. Elections officials shall, not more than 60 days prior to designating a single-family residence as a polling place, use the Megan’s Law Internet Web site maintained by the Department of Justice to determine if the residence has the registered address of a sex offender. In accordance with subdivision (k) of Section 290.46 of the Penal Code, an elections official who is required to register as a sex offender shall be prohibited from accessing the Megan’s Law public Internet Web site.

(Added by Stats. 2011, Ch. 137, Sec. 1. Effective January 1, 2012.)



12288

A place where the primary purpose of the establishment is the sale and dispensation of alcoholic beverages may not be used as a polling place. A polling place may not be connected by a door, window, or other opening with any place where any alcoholic beverage is sold or dispensed while the polls are open.

(Added by renumbering Section 14226 by Stats. 2002, Ch. 228, Sec. 13. Effective January 1, 2003.)









CHAPTER 4 - Precinct Boards

ARTICLE 1 - General Provisions

12300

Any voter, or any individual who possesses the qualifications set forth in paragraph (1) of subdivision (c) of Section 12302, may file an application with the elections official for the position of precinct board member. The elections official may require the application be made on specific forms supplied by the elections official.

(Amended by Stats. 2013, Ch. 162, Sec. 1. Effective January 1, 2014.)



12301

The persons appointed to serve as election officers for each precinct at any election shall constitute the precinct board for that precinct.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12302

(a) Except as provided in subdivisions (b) and (c), a member of a precinct board shall be a voter of the state. The member may serve only in the precinct for which his or her appointment is received.

(b) (1) In order to provide for a greater awareness of the elections process, the rights and responsibilities of voters, and the importance of participating in the electoral process, as well as to provide additional members of precinct boards, an elections official may appoint not more than five pupils per precinct to serve under the direct supervision of precinct board members designated by the elections official. A pupil may be appointed, notwithstanding his or her lack of eligibility to vote, subject to the approval of the governing board of the educational institution in which the pupil is enrolled, if the pupil possesses the following qualifications:

(A) Is at least 16 years of age at the time of the election for which he or she is serving as a member of a precinct board.

(B) Is a United States citizen or will be a citizen at the time of the election for which he or she is serving as a member of a precinct board.

(C) Is a pupil in good standing attending a public or private secondary educational institution.

(D) Is a pupil who has a grade point average of at least 2.5 on a 4.0 scale.

(2) A pupil appointed pursuant to this subdivision may not be used by a precinct board to tally votes.

(c) (1) In order to promote civic engagement among residents of the state and to provide additional members of precinct boards, an elections official may appoint not more than five nonvoters per precinct to serve as precinct board members. A nonvoter may be appointed, notwithstanding his or her lack of eligibility to vote, if the nonvoter possesses the following qualifications:

(A) Is lawfully admitted for permanent residence in the United States, as defined in Section 101(a)(20) of the federal Immigration and Nationality Act (8 U.S.C. Sec. 1101(a)(20)).

(B) Is otherwise eligible to register to vote pursuant to Section 2101 except for his or her lack of United States citizenship.

(2) A nonvoter appointed to a precinct board pursuant to this subdivision shall not be permitted to do either of the following:

(A) Serve as, or perform any of the duties of, the inspector of a precinct board.

(B) Tally votes for the precinct board.

(Amended by Stats. 2013, Ch. 162, Sec. 2. Effective January 1, 2014.)



12303

(a) No person who cannot read or write the English language is eligible to act as a member of any precinct board.

(b) It is the intent of the Legislature that non-English-speaking citizens, like all other citizens, should be encouraged to vote. Therefore, appropriate efforts should be made to minimize obstacles to voting by citizens who lack sufficient skill in English to vote without assistance.

(c) Where the elections official finds that citizens described in subdivision (b) approximate 3 percent or more of the voting-age residents of a precinct, or in the event that interested citizens or organizations provided information which the elections official believes indicates a need for voting assistance for qualified citizens described in subdivision (b), the elections official shall make reasonable efforts to recruit election officials who are fluent in a language used by citizens described in subdivision (b) and in English. This recruitment shall be conducted through the cooperation of interested citizens and organizations and through voluntarily donated public service notices in the media, including newspapers, radio, and television, particularly those media that serve the non-English-speaking citizens described in subdivision (b).

(d) At least 14 days before an election, the elections official shall prepare and make available to the public a list of the precincts to which officials were appointed pursuant to this section, and the language or languages other than English in which they will provide assistance.

(Amended by Stats. 1996, Ch. 725, Sec. 19. Effective January 1, 1997.)



12304

(a) The composition of the precinct board shall be determined by the elections official based on election precinct size. The precinct board shall consist of a minimum of one inspector and two clerks. Additional clerk positions may be allocated in proportion to the number of registered voters within the precinct.

(b) This section shall become operative on January 1, 2005.

(Repealed (in Sec. 8) and added by Stats. 2001, Ch. 904, Sec. 9. Effective January 1, 2002. Section operative January 1, 2005, by its own provisions.)



12306

The county elections official of any county, in appointing members of the several precinct boards to serve in the direct primary and general elections under the provisions of this code, shall permit the county central committee of each qualified political party to nominate for appointment to the precinct board a member of that party who is registered and resident in that precinct. Nomination pursuant to this section shall be made in writing to the county elections official not less than 90 days before the election for which the nomination is made. In making appointments to precinct boards from nominations submitted by political parties, the county elections official shall give preference to the nominee of any qualified political party with at least 10 percent of the registered voters in the precinct for which the nomination is made.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12307

Upon filing the list of names and addresses of those who have been appointed members of the precinct board, the elections official shall immediately mail or deliver to each voter so appointed, a notice stating the appointment and the position to which assigned, the penalty for failure to serve, and any other matter that the elections official determines.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12309

(a) Following the appointment of members of precinct boards, the elections official shall instruct inspectors so appointed concerning their duties in connection with the conduct of the election, which instruction shall conform to the uniform standards adopted by the Secretary of State pursuant to Section 12309.5.

(b) A person may not serve as an inspector of a precinct board at an election unless instruction has been received in accordance with this section except that, in the case of the emergency disability of a regular inspector, substitute inspectors shall be given any instruction found necessary by the elections official.

(c) At the request of the elections official, the legislative body may contract with any qualified person or organization for purposes of instructing inspectors in accordance with this section.

(d) This section shall become operative on June 30, 2005.

(Repealed (in Sec. 3) and added by Stats. 2003, Ch. 530, Sec. 4. Effective January 1, 2004. Section operative June 30, 2005, by its own provisions.)



12309.5

(a) No later than June 30, 2005, the Secretary of State shall adopt uniform standards for the training of precinct board members, based upon the recommendations of the task force appointed pursuant to subdivision (b). The uniform standards shall, at a minimum, address the following:

(1) The rights of voters, including, but not limited to, language access rights for linguistic minorities, the disabled, and protected classes as referenced and defined in the federal Voting Rights Act (42 U.S.C. Sec. 1973 et seq.).

(2) Election challenge procedures such as challenging precinct administrator misconduct, fraud, bribery, or discriminatory voting procedures as referenced and defined in the federal Voting Rights Act (42 U.S.C. Sec. 1973 et seq.).

(3) Operation of a jurisdiction’s voting system, including, but not limited to, modernized voting systems, touch-screen voting, and proper tabulation procedures.

(4) Poll hours and procedures concerning the opening and closing of polling locations on election day. Procedures shall be developed that, notwithstanding long lines or delays at a polling location, ensure that all eligible voters who arrive at the polling location prior to closing time are allowed to cast a ballot.

(5) Relevant election laws and any other subjects that will assist an inspector in carrying out his or her duties.

(6) Cultural competency, including, but not limited to, having adequate knowledge of diverse cultures, including languages, that may be encountered by a poll worker during the course of an election, and the appropriate skills to work with the electorate.

(7) Knowledge regarding issues confronting voters who have disabilities, including, but not limited to, access barriers and the need for reasonable accommodations.

(8) Procedures involved with provisional, fail-safe provisional, vote by mail, and provisional vote by mail voting.

(b) The Secretary of State shall appoint a task force of at least 12 members who have experience in the administration of elections and other relevant backgrounds to study and recommend uniform guidelines for the training of precinct board members. The task force shall consist of the chief elections officer of the two largest counties, the two smallest counties, and two county elections officers selected by the Secretary of State, or their designees. The Secretary of State shall appoint at least six other members who have elections expertise, or their designees, including members of community-based organizations that may include citizens familiar with different ethnic, cultural, and disabled populations to ensure that the task force is representative of the state’s diverse electorate. The task force shall make its recommendations available for public review and comment prior to the submission of the recommendations to the Secretary of State and the Legislature.

(c) The task force shall file its recommendations with the Secretary of State and the Legislature no later than January 1, 2005.

(Amended by Stats. 2007, Ch. 508, Sec. 72. Effective January 1, 2008.)



12310

Each member of a precinct board shall receive a stipend for services fixed by the governing body of the jurisdiction. This sum shall be paid out of the treasury of the jurisdiction in which the election is held. The inspector may receive more compensation than the other members of the precinct board. The additional compensation to the inspector is for services rendered in securing precinct board members and other duties which may be directed by the elections official.

(Amended by Stats. 1996, Ch. 725, Sec. 22. Effective January 1, 1997.)



12311

No public agency shall be required as the result of any assignment or transfer to pay the stipend of an election officer for services to any person other than the election officer to whom the stipend is due.

(Amended by Stats. 1996, Ch. 725, Sec. 23. Effective January 1, 1997.)



12312

No person shall be suspended or discharged from any service or employment because of absence while serving as an election officer on election day.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12313

If any member of a precinct board does not appear at the opening of the polls on the morning of an election, those voters present, including members of the board, shall appoint a voter to fill the vacancy. If none of the members appointed appears at that time, the voters of the precinct present at that time may appoint a board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12314

The inspector may appoint a voter to replace any precinct board member who ceases to act or becomes incapacitated during the progress of an election.

(Amended by Stats. 1996, Ch. 725, Sec. 24. Effective January 1, 1997.)



12315

If the inspector ceases to act, a majority of the remaining members of the precinct board may appoint a substitute.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12316

In constituting precinct boards, the elections official may excuse persons appointed whom the elections official is satisfied ought to be excused. Substitutions may be made when any person appointed is excused or found disqualified or incompetent, until a final or amended list of election officers is sent to the inspector for that precinct.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12318

(a) Following the notification of the precinct board members appointed pursuant to Section 12307, the county elections official shall mail or deliver to the county central committee of each qualified political party a copy of the list, and the elections official may notify the same committee of any substitute appointments that are made until the time the notice of final order is sent to the precinct inspector. This list shall have the names of precinct board members in precinct order.

(b) In addition, the elections official shall make available a copy of the list prescribed in subdivision (a) to any person requesting a copy. Any person requesting a copy of the list shall sign a roster specifying his or her name, telephone number, and address, and shall provide the elections official with adequate personal identification.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12319

The elections official shall immediately mail or deliver to each person appointed as inspector a notice showing the precinct polling place and the voters appointed to serve as election officers in that precinct.

(Amended by Stats. 1996, Ch. 725, Sec. 26. Effective January 1, 1997.)



12320

No person is eligible to act as an election officer until the declaration required by Section 12321 has been signed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



12321

(a) (1) Each inspector shall sign a declaration of intention to faithfully discharge the duties of inspector and shall return it to the elections official at least 15 days before election day. If the inspector fails or refuses to sign and file the declaration, the elections official shall appoint a substitute who shall make and file the application.

(2) The declaration of an inspector and each of the declarations of other members of the precinct board provided for in this article shall be signed in the presence of a witness and shall be as binding on the signer as would be an oath of office.

(3) The declaration of an inspector shall be in substantially the following form:

State of California

County of

⎱
⎰

ss.

I do hereby solemnly declare that I will support the Constitution of the United States and the Constitution of the State of California, and that I will to the best of my ability, faithfully discharge the duties of inspector for precinct ______ for the election to be held on ______, 19__.

.

Signed in the presence of  _____ (Signature) _____

on ______, 19__.

(b) On the day of election, and before entering upon the performance of duties, each of the precinct board members, other than the inspector, shall sign a declaration of intention to faithfully discharge the duties of an election officer. The declaration shall be signed before any member of the precinct board. The form for each of the declarations shall be provided in the roster for the precinct. The declaration of the precinct board member shall be in substantially the following form:

State of California

County of

⎱
⎰

ss.

I do hereby solemnly declare that I will support the Constitution of the United States and the Constitution of the State of California, and that I will to the best of my ability, faithfully discharge the duties of precinct board member for precinct ______ for the election to be held on ______, 19__.

.

Signed in the presence of  _____ (Signature) _____

on ______, 19__.

(c) Any precinct board member may administer and certify oaths required to be administered during the progress of an election. This authorization shall include the power to give any type of oath required of a public employee. There shall be no fee or charge for administering an oath.

(d) In lieu of signing and returning the declaration of the inspector, as provided in this chapter, the county elections official may require the inspector to sign the declaration on the day of election and before entering upon the performance of these duties.

(Amended by Stats. 1996, Ch. 725, Sec. 27. Effective January 1, 1997.)



12327

(a) If the precinct board members for any precinct have not been appointed or cannot serve, or the polling place has not been designated prior to an election, the county elections official shall, by written order, immediately appoint the precinct board members or designate the polling place for the precinct, as the case may require, and shall notify each precinct board member of the appointment.

(b) If, at this time, the elections official cannot make suitable arrangements for a polling place in any precinct in which none has been designated, the elections official may designate a polling place in any contiguous precinct. Any precinct board member serving in this polling place shall be regarded as serving in the proper precinct within the meaning of this chapter.

(Amended by Stats. 1996, Ch. 725, Sec. 33. Effective January 1, 1997.)












DIVISION 13 - BALLOTS, SAMPLE BALLOTS, AND VOTER PAMPHLETS

CHAPTER 1 - Purchasing Procedures

13000

The person in charge of elections for any county, city and county, city, or district shall provide ballots for any elections within his or her jurisdiction, and shall cause to be printed on them the name of every candidate whose name has been certified to or filed with the proper officer pursuant to law and who, therefore, is entitled to a place on the appropriate ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13001

All expenses authorized and necessarily incurred in the preparation for, and conduct of, elections as provided in this code shall be paid from the county treasuries, except that when an election is called by the governing body of a city the expenses shall be paid from the treasury of the city. All payments shall be made in the same manner as other county or city expenditures are made. The elections official, in providing the materials required by this division, need not utilize the services of the county or city purchasing agent.

(Amended by Stats. 2008, Ch. 179, Sec. 74. Effective January 1, 2009.)



13002

Ballot paper and ballot cards used by a jurisdiction holding an election pursuant to the laws of California shall be tinted and watermarked or overprinted with a design, to be furnished by the Secretary of State, so that the watermark or overprint is plainly discernible.

(Amended by Stats. 2010, Ch. 333, Sec. 1. Effective January 1, 2011.)



13004

(a) The Secretary of State shall adopt regulations governing the manufacture, finishing, quality standards, distribution, and inventory control of ballot cards and requiring the biennial inspection of the manufacturing, finishing, and storage facilities involving ballot cards. The Secretary of State shall also approve each ballot card manufacturer or finisher prior to a manufacturer or finisher providing ballot cards for use in California elections.

(b) Not later than five working days before the Secretary of State begins his or her initial inspection, the ballot card manufacturer or finisher shall disclose to the Secretary of State in writing any known flaw or defect in its ballot card manufacturing or finishing process or manufactured or finished ballot cards that could adversely affect the future casting or tallying of votes. Once approved by the Secretary of State, the ballot card manufacturer or finisher shall notify the Secretary of State and the affected local elections officials in writing within two business days after it discovers any flaw or defect in its ballot card manufacturing or finishing process or manufactured or finished ballot cards that could adversely affect the future casting or tallying of votes.

(Amended by Stats. 2010, Ch. 333, Sec. 2. Effective January 1, 2011.)



13005

(a) Before a user may purchase ballot cards, the user shall request in writing a release for a specific quantity of these ballot cards from the Secretary of State. If the request is in order, the Secretary of State shall issue a written release for that quantity to the manufacturer, or to the authorized warehouse, and to the user. The format, text, and use of the request and release shall be governed by regulations adopted by the Secretary of State.

(b) Nothing in this section prohibits a verbal request or verbal release, provided that this verbal request or verbal release is immediately confirmed in writing. The regulations shall expressly deny the manufacturing of ballot cards without a specific release.

(Amended by Stats. 2010, Ch. 333, Sec. 3. Effective January 1, 2011.)



13006

A user, vendor, or manufacturer shall not warehouse for a subsequent election ballot paper or ballot cards furnished or released by the Secretary of State for a specific election without first obtaining authorization in writing from the Secretary of State for the storage. The authorization shall include the particular details of the amount to be stored so that audit controls may be established and maintained. Ballot paper or ballot cards not used in that election, not authorized to be retained for subsequent elections, and not returned to the Secretary of State, shall be destroyed. A certificate of destruction setting forth the date of destruction and the amount of the ballot paper or ballot cards destroyed shall be transmitted to the Secretary of State.

(Amended by Stats. 2010, Ch. 333, Sec. 4. Effective January 1, 2011.)






CHAPTER 2 - Forms of Ballots: Ballot Order

13100

All ballots used in all elections shall be governed by this chapter unless otherwise specifically provided.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13101

In the case of the prevention of an election in any precinct by the loss or destruction of the ballots intended for that precinct, the inspector or other precinct officer for that precinct shall make an affidavit setting forth the fact and transmit it to the Governor. Upon receipt of the affidavit, the Governor may, and upon the application of any candidate for any office to be voted for by the voters of that precinct the Governor shall, order a new election in that precinct.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13102

(a) All voting shall be by ballot. There shall be provided, at each polling place, at each election at which public officers are to be voted for, but one form of ballot for all candidates for public office, except that, for partisan primary elections, one form of ballot shall be provided for each qualified political party as well as one form of nonpartisan ballot, in accordance with subdivision (b).

(b) At partisan primary elections, each voter not registered disclosing a preference with any one of the political parties participating in the election shall be furnished only a nonpartisan ballot, unless he or she requests a ballot of a political party and that political party, by party rule duly noticed to the Secretary of State, authorizes a person who has declined to disclose a party preference to vote the ballot of that political party. The nonpartisan ballot shall contain only the names of all candidates for nonpartisan offices, voter-nominated offices, and measures to be voted for at the primary election. Each voter registered as preferring a political party participating in the election shall be furnished only a ballot for which he or she disclosed a party preference in accordance with Section 2151 or 2152 and the nonpartisan ballot, both of which shall be printed together as one ballot in the form prescribed by Section 13207.

(c) A political party may adopt a party rule in accordance with subdivision (b) that authorizes a person who has declined to disclose a party preference to vote the ballot of that political party at the next ensuing partisan primary election. The political party shall notify the party chair immediately upon adoption of that party rule. The party chair shall provide written notice of the adoption of that rule to the Secretary of State not later than the 135th day prior to the partisan primary election at which the vote is authorized.

(d) The county elections official shall maintain a record of which political party’s ballot was requested pursuant to subdivision (b), or whether a nonpartisan ballot was requested, by each person who declined to disclose a party preference. The record shall be made available to any person or committee who is authorized to receive copies of the printed indexes of registration for primary and general elections pursuant to Section 2184. A record produced pursuant to this subdivision shall be made available in either a printed or electronic format, as requested by the authorized person or committee.

(Amended by Stats. 2009, Ch. 1, Sec. 45. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



13103

Every ballot shall contain all of the following:

(a) The title of each office, arranged to conform as nearly as practicable to the plan set forth in this chapter.

(b) The names of all qualified candidates, except that:

(1) Instead of the names of candidates for delegate to the national conventions, there shall be printed the names of the presidential candidates to whom they are pledged or the names of candidates for chairmen of party national convention delegations.

(2) Instead of the names of candidates for presidential electors, there shall be printed in pairs the names of the candidates of the respective parties for President and Vice President of the United States. These names shall appear under the title “President and Vice President.”

(c) The titles and summaries of measures submitted to vote of the voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13104

If a candidate changes his or her name within one year of any election, the new name shall not appear upon the ballot unless the change was made by either of the following:

(a) Marriage.

(b) Decree of any court of competent jurisdiction.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13105

(a) In the case of a candidate for a voter-nominated office in a primary election, a general election, or a special election to fill a vacancy in the office of United States Senator, Member of the United States House of Representatives, State Senator, or Member of the Assembly, immediately to the right of and on the same line as the name of the candidate, or immediately below the name if there is not sufficient space to the right of the name, there shall be identified, as specified by the Secretary of State, the designation made by the candidate pursuant to Section 8002.5. The identification shall be in substantially the following form:

(1) In the case of a candidate who designated a political party preference pursuant to Section 8002.5, “Party Preference: ______.”

(2) In the case of a candidate who did not state a preference for a political party pursuant to Section 8002.5, “Party Preference: None.”

(b) In the case of candidates for President and Vice President, the name of the party shall appear to the right of and equidistant from the pair of names of these candidates and on the same line as the name of the candidate for President, or immediately below the name of the vice presidential candidate if there is not sufficient space to the right of the name.

(c) If for a general election any candidate for President of the United States or Vice President of the United States has received the nomination of any additional party or parties, the name(s) shall be printed to the right of the name of the candidate’s own party. Party names of a candidate shall be separated by commas. If a candidate has qualified for the ballot by virtue of an independent nomination, the word “Independent” shall be printed instead of the name of a political party in accordance with the above rules.

(Amended by Stats. 2012, Ch. 3, Sec. 35. Effective February 10, 2012.)



13106

No title or degree shall appear on the same line on a ballot as a candidate’s name, either before or after the candidate’s name, in the case of any election to any office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13107

(a) With the exception of candidates for Justice of the State Supreme Court or Court of Appeal, immediately under the name of each candidate, and not separated from the name by any line, unless the designation made by the candidate pursuant to Section 8002.5 must be listed immediately below the name of the candidate pursuant to Section 13105, and in that case immediately under the designation, may appear at the option of the candidate only one of the following designations:

(1) Words designating the elective city, county, district, state, or federal office which the candidate holds at the time of filing the nomination documents to which he or she was elected by vote of the people, or to which he or she was appointed, in the case of a superior court judge.

(2) The word “incumbent” if the candidate is a candidate for the same office which he or she holds at the time of filing the nomination papers, and was elected to that office by a vote of the people, or, in the case of a superior court judge, was appointed to that office.

(3) No more than three words designating either the current principal professions, vocations, or occupations of the candidate, or the principal professions, vocations, or occupations of the candidate during the calendar year immediately preceding the filing of nomination documents. For purposes of this section, all California geographical names shall be considered to be one word. Hyphenated words that appear in any generally available standard reference dictionary, published in the United States at any time within the 10 calendar years immediately preceding the election for which the words are counted, shall be considered as one word. Each part of all other hyphenated words shall be counted as a separate word.

(4) The phrase “appointed incumbent” if the candidate holds an office other than a judicial office by virtue of appointment, and the candidate is a candidate for election to the same office, or, if the candidate is a candidate for election to the same office or to some other office, the word “appointed” and the title of the office. In either instance, the candidate may not use the unmodified word “incumbent” or any words designating the office unmodified by the word “appointed.” However, the phrase “appointed incumbent” shall not be required of a candidate who seeks reelection to an office which he or she holds and to which he or she was appointed, as a nominated candidate, in lieu of an election, pursuant to Sections 5326 and 5328 of the Education Code or Section 7228, 7423, 7673, 10229, or 10515 of this code.

(b) Neither the Secretary of State nor any other elections official shall accept a designation of which any of the following would be true:

(1) It would mislead the voter.

(2) It would suggest an evaluation of a candidate, such as outstanding, leading, expert, virtuous, or eminent.

(3) It abbreviates the word “retired” or places it following any word or words which it modifies.

(4) It uses a word or prefix, such as “former” or “ex-,” which means a prior status. The only exception is the use of the word “retired.”

(5) It uses the name of any political party, whether or not it has qualified for the ballot.

(6) It uses a word or words referring to a racial, religious, or ethnic group.

(7) It refers to any activity prohibited by law.

(c) If, upon checking the nomination documents and the ballot designation worksheet described in Section 13107.3, the elections official finds the designation to be in violation of any of the restrictions set forth in this section, the elections official shall notify the candidate by registered or certified mail return receipt requested, addressed to the mailing address provided on the candidate’s ballot designation worksheet.

(1) The candidate shall, within three days, excluding Saturday, Sunday, and state holidays, from the date he or she receives notice by registered or certified mail, or from the date the candidate receives actual notice of the violation, whichever occurs first, appear before the elections official or, in the case of the Secretary of State, notify the Secretary of State by telephone, and provide a designation that complies with subdivision (a).

(2) In the event the candidate fails to provide a designation that complies with subdivision (a) within the three-day period specified in paragraph (1), no designation shall appear after the candidate’s name.

(d) No designation given by a candidate shall be changed by the candidate after the final date for filing nomination documents, except as specifically requested by the elections official as specified in subdivision (c) or as provided in subdivision (e). The elections official shall maintain a copy of the ballot designation worksheet for each candidate that appears on the ballot in the county for the same period of time as applied to nomination documents pursuant to Section 17100.

(e) The designation shall remain the same for all purposes of both primary and general elections, unless the candidate, at least 98 days prior to the general election, requests in writing a different designation which the candidate is entitled to use at the time of the request.

(f) In all cases, the words so used shall be printed in 8-point roman uppercase and lowercase type except that, if the designation selected is so long that it would conflict with the space requirements of Sections 13207 and 13211, the elections official shall use a type size for the designation for each candidate for that office sufficiently smaller to meet these requirements.

(g) Whenever a foreign language translation of a candidate’s designation is required under the Voting Rights Act of 1965 (42 U.S.C. Sec. 1971), as amended, to appear on the ballot in addition to the English language version, it shall be as short as possible, as consistent as is practicable with this section, and shall employ abbreviations and initials wherever possible in order to avoid undue length.

(Amended by Stats. 2012, Ch. 3, Sec. 36. Effective February 10, 2012.)



13107.3

(a) A candidate who submits a ballot designation pursuant to subdivision (a) of Section 13107 shall file a ballot designation worksheet that supports the use of that ballot designation by the candidate, in a format prescribed by the Secretary of State.

(b) The ballot designation worksheet shall be filed with the elections official at the same time that the candidate files his or her declaration of candidacy.

(c) In the event that a candidate fails to file a ballot designation worksheet in accordance with subdivision (a), no designation shall appear under the candidate’s name on the ballot.

(Amended by Stats. 2009, Ch. 547, Sec. 3. Effective January 1, 2010.)



13107.5

(a) A candidate’s ballot designation as “community volunteer” shall constitute a valid principal vocation or occupation for purposes of subdivision (a) of Section 13107, if not otherwise in violation of any of the restrictions set forth in that section, and subject to the following conditions:

(1) A candidate’s community volunteer activities constitute his or her principal profession, vocation, or occupation.

(2) A candidate is not engaged concurrently in another principal profession, vocation, or occupation.

(3) A candidate may not use the designation of “community volunteer” in combination with any other principal profession, vocation, or occupation designation.

(b) The Secretary of State shall by regulation define what constitutes a community volunteer for purposes of this section.

(Added by Stats. 2002, Ch. 364, Sec. 1. Effective January 1, 2003.)



13108

(a) At the first elections for Representative in Congress, State Senator, Member of the Assembly, and Member of the Board of Equalization in each congressional, senatorial, Assembly, and Board of Equalization district following the adjustment of the boundary lines of the congressional, senatorial, Assembly, and Board of Equalization districts by the Citizens Redistricting Commission pursuant to Section 6 of Article IV, Section 17 of Article XIII, and Section 1 of Article XXI, of the California Constitution, that candidate who shall be deemed the incumbent in a given district for purposes of the election shall be that candidate who is running for the same office that he or she then holds, and who is running for reelection in a district that has the identical boundaries and number as the district from which he or she was last elected.

(b) In the event there is no candidate to whom subdivision (a) applies, the incumbent shall be that candidate who is running for the same office that he or she then holds, and who is running for reelection in a district that has the identical boundaries as the district from which he or she was last elected, but that has a different number.

(c) In the event there is no candidate to whom subdivision (a) or (b) apply, the incumbent shall be that candidate who is running for the same office that he or she then holds, and who is running for reelection in a district that contains some portion of the territory previously contained within the district from which he or she was last elected. However, in a new district that contains portions of the territory of more than one former district, the incumbent shall be that candidate the greater portion of the population, as determined by the most recent federal decennial census, of whose former district is included within the new district.

(d) In the event there is no candidate to whom subdivision (a), (b), or (c) apply, the incumbent shall be that candidate who is running for the same office that he or she then holds, and who is running for reelection in a district that has the identical number as the district from which he or she was last elected. However, a candidate for the office of Member of the Assembly shall be considered the incumbent in this case only if the district bearing the same number is located in the same county as the district that previously bore that number.

(e) If there is no candidate in a given district to which any of the above provisions apply, the incumbent shall be the person who is a candidate for the same office that he or she then holds who fulfills the residency requirements of law for candidacy within the district.

(Amended by Stats. 2014, Ch. 887, Sec. 1. Effective January 1, 2015.)



13109

The order of precedence of offices on the ballot shall be as listed below for those offices and measures that apply to the election for which this ballot is provided. Beginning in the column to the left:

(a) Under the heading, PRESIDENT AND VICE PRESIDENT:

Nominees of the qualified political parties and independent nominees for President and Vice President.

(b) Under the heading, PRESIDENT OF THE UNITED STATES:

(1) Names of the presidential candidates to whom the delegates are pledged.

(2) Names of the chairpersons of unpledged delegations.

(c) Under the heading, STATE:

(1) Governor.

(2) Lieutenant Governor.

(3) Secretary of State.

(4) Controller.

(5) Treasurer.

(6) Attorney General.

(7) Insurance Commissioner.

(8) Member, State Board of Equalization.

(d) Under the heading, UNITED STATES SENATOR:

Candidates or nominees to the United States Senate.

(e) Under the heading, UNITED STATES REPRESENTATIVE:

Candidates or nominees to the House of Representatives of the United States.

(f) Under the heading, STATE SENATOR:

Candidates or nominees to the State Senate.

(g) Under the heading, MEMBER OF THE STATE ASSEMBLY:

Candidates or nominees to the Assembly.

(h) Under the heading, COUNTY COMMITTEE:

Members of the County Central Committee.

(i) Under the heading, JUDICIAL:

(1) Chief Justice of California.

(2) Associate Justice of the Supreme Court.

(3) Presiding Justice, Court of Appeal.

(4) Associate Justice, Court of Appeal.

(5) Judge of the Superior Court.

(6) Marshal.

(j) Under the heading, SCHOOL:

(1) Superintendent of Public Instruction.

(2) County Superintendent of Schools.

(3) County Board of Education Members.

(4) College District Governing Board Members.

(5) Unified District Governing Board Members.

(6) High School District Governing Board Members.

(7) Elementary District Governing Board Members.

(k) Under the heading, COUNTY:

(1) County Supervisor.

(2) Other offices in alphabetical order by the title of the office.

(l) Under the heading, CITY:

(1) Mayor.

(2) Member, City Council.

(3) Other offices in alphabetical order by the title of the office.

(m) Under the heading, DISTRICT:

Directors or trustees for each district in alphabetical order according to the name of the district.

(n) Under the heading, MEASURES SUBMITTED TO THE VOTERS and the appropriate heading from subdivisions (a) through (m), above, ballot measures in the order, state through district shown above, and within each jurisdiction, in the order prescribed by the official certifying them for the ballot.

(o) In order to allow for the most efficient use of space on the ballot in counties that use a voting system, as defined in Section 362, the county elections official may vary the order of subdivisions (j), (k), (l), (m), and (n) as well as the order of offices within these subdivisions. However, the office of Superintendent of Public Instruction shall always precede any school, county, or city office, and state measures shall always precede local measures.

(Amended by Stats. 2002, Ch. 784, Sec. 99. Effective January 1, 2003.)



13109.5

Notwithstanding anything in Section 13109 to the contrary, and to facilitate compliance with Section 13206, the elections official may list the offices specified in subdivision (h) of Section 13109 directly after the offices specified in subdivisions (a) and (b) of Section 13109, when the offices specified in those subsections are on the ballot, or at the end of the ballot in elections at which the offices specified in subdivisions (a) and (b) of Section 13109 are not listed on the ballot.

(Added by Stats. 2009, Ch. 1, Sec. 47. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



13110

The group of names of candidates for any partisan office, voter-nominated office, or nonpartisan office shall be the same on the ballots of all voters entitled to vote for candidates for that office, except that in partisan primary elections, the names of candidates for nomination to partisan office shall appear only on the ballots of the political party, the nomination of which they seek, and candidates for election to a political party committee shall appear only on the ballots of the political party for which the candidate seeks election.

(Amended by Stats. 2009, Ch. 1, Sec. 48. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



13111

Candidates for each office shall be printed on the ballot in accordance with the following rules:

(a) The names of presidential candidates to whom candidates for delegate to the national convention are pledged, and the names of chairpersons of groups of candidates for delegate expressing no preference, shall be arranged on the primary election ballot by the Secretary of State by the names of the candidates in accordance with the randomized alphabet as provided for in Section 13112 in the case of the ballots for the First Assembly District. Thereafter, for each succeeding Assembly district, the name appearing first in the last preceding Assembly district shall be placed last, the order of the other names remaining unchanged.

(b) The names of the pairs of candidates for President and Vice President shall be arranged on the general election ballot by the Secretary of State by the names of the candidates for President in accordance with the randomized alphabet as provided for in Section 13112 in the case of the ballots for the First Assembly District. Thereafter, for each succeeding Assembly district, the pair appearing first in the last preceding Assembly district shall be placed last, the order of the other pairs remaining unchanged.

(c) In the case of all other offices, the candidates for which are to be voted on throughout the state, the Secretary of State shall arrange the names of the candidates for the office in accordance with the randomized alphabet as provided for in Section 13112 for the First Assembly District. Thereafter, for each succeeding Assembly district, the name appearing first in the last preceding Assembly district shall be placed last, the order of the other names remaining unchanged.

(d) If the office is that of Representative in Congress or member of the State Board of Equalization, the Secretary of State shall arrange the names of candidates for the office in accordance with the randomized alphabet as provided for in Section 13112 for that Assembly district that has the lowest number of all the Assembly districts in which candidates are to be voted on. Thereafter, for each succeeding Assembly district in which the candidates are to be voted on, the names appearing first in the last preceding Assembly district shall be placed last, the order of the other names remaining unchanged.

(e) If the office is that of State Senator or Member of the Assembly, the county elections official shall arrange the names of the candidates for the office in accordance with the randomized alphabet as provided for in Section 13112, unless the district encompasses more than one county, in which case the arrangement shall be made pursuant to subdivision (i).

(f) If the office is to be voted upon wholly within, but not throughout, one county, as in the case of municipal, district, county supervisor, and county central committee offices, the official responsible for conducting the election shall determine the order of names in accordance with the randomized alphabet as provided for in Section 13112.

(g) If the office is to be voted on throughout a single county, and there are not more than four Assembly districts wholly or partly in the county, the county elections official shall determine the order of names in accordance with the randomized alphabet as provided for in Section 13112 for the first supervisorial district. Thereafter, for each succeeding supervisorial district, the name appearing first for each office in the last preceding supervisorial district shall be placed last, the order of the other names remaining unchanged.

(h) If there are five or more Assembly districts wholly or partly in the county, an identical procedure shall be followed, except that rotation shall be by Assembly district, commencing with the Assembly district which has the lowest number.

(i) Except as provided in subdivision (d) of Section 13112, if the office is that of State Senator or Member of the Assembly, and the district includes more than one county, the county elections official in each county shall conduct a drawing of the letters of the alphabet, pursuant to the same procedures specified in Section 13112. The results of the drawing shall be known as a county randomized ballot and shall be used only to arrange the names of the candidates when the district includes more than one county.

(j) If the office is that of Justice of the California Supreme Court or a court of appeal, the appropriate elections officials shall arrange the names of the candidates for the office in accordance with the randomized alphabet as provided for in Section 13112. However, the names of the judicial candidates shall not be rotated among the applicable districts.

(Amended by Stats. 2002, Ch. 784, Sec. 100. Effective January 1, 2003.)



13112

The Secretary of State shall conduct a drawing of the letters of the alphabet, the result of which shall be known as a randomized alphabet. The procedure shall be as follows:

(a) Each letter of the alphabet shall be written on a separate slip of paper, each of which shall be folded and inserted into a capsule. Each capsule shall be opaque and of uniform weight, color, size, shape, and texture. The capsules shall be placed in a container, which shall be shaken vigorously in order to mix the capsules thoroughly. The container then shall be opened and the capsules removed at random one at a time. As each is removed, it shall be opened and the letter on the slip of paper read aloud and written down. The resulting random order of letters constitutes the randomized alphabet, which is to be used in the same manner as the conventional alphabet in determining the order of all candidates in all elections. For example, if two candidates with the surnames Campbell and Carlson are running for the same office, their order on the ballot will depend on the order in which the letters M and R were drawn in the randomized alphabet drawing.

(b) (1) There shall be six drawings, three in each even-numbered year and three in each odd-numbered year. Each drawing shall be held at 11 a.m. on the date specified in this subdivision. The results of each drawing shall be mailed immediately to each county elections official responsible for conducting an election to which the drawing is applicable, who shall use it in determining the order on the ballot of the names of the candidates for office.

(A) The first drawing under this subdivision shall take place on the 82nd day before the April general law city elections of an even-numbered year, and shall apply to those elections and any other elections held at the same time.

(B) The second drawing under this subdivision shall take place on the 82nd day before the direct primary of an even-numbered year, and shall apply to all candidates on the ballot in that election.

(C) (i) The third drawing under this subdivision shall take place on the 82nd day before the November general election of an even-numbered year, and shall apply to all candidates on the ballot in the November general election.

(ii) In the case of the primary election and the November general election, the Secretary of State shall certify and transmit to each county elections official the order in which the names of federal and state candidates, with the exception of candidates for State Senate and Assembly, shall appear on the ballot. The elections official shall determine the order on the ballot of all other candidates using the appropriate randomized alphabet for that purpose.

(D) The fourth drawing under this subdivision shall take place on the 82nd day before the March general law city elections of each odd-numbered year, and shall apply to those elections and any other elections held at the same time.

(E) The fifth drawing under this subdivision shall take place on the 82nd day before the first Tuesday after the first Monday in June of each odd-numbered year, and shall apply to all candidates on the ballot in the elections held on that date.

(F) The sixth drawing under this subdivision shall take place on the 82nd day before the first Tuesday after the first Monday in November of the odd-numbered year, and shall apply to all candidates on the ballot in the elections held on that date.

(2) In the event there is to be an election of candidates to a special district, school district, charter city, or other local government body at the same time as one of the five major election dates specified in subparagraphs (A) to (F), inclusive, and the last possible day to file nomination papers for the local election would occur after the date of the drawing for the major election date, the procedure set forth in Section 13113 shall apply.

(c) Each randomized alphabet drawing shall be open to the public. At least 10 days prior to a drawing, the Secretary of State shall notify the news media and other interested parties of the date, time, and place of the drawing. The president of each statewide association of local officials with responsibilities for conducting elections shall be invited by the Secretary of State to attend each drawing or send a representative. The state chairman of each qualified political party shall be invited to attend or send a representative in the case of drawings held to determine the order of candidates on the primary election ballot, the November general election ballot, or a special election ballot as provided for in subdivision (d).

(d) In the case of any special election for State Assembly, State Senate, or Representative in Congress, on the first weekday after the close of filing of nomination papers for the office, the Secretary of State shall conduct a public drawing to produce a randomized alphabet in the same manner as provided for in subdivisions (a) and (c). The resulting randomized alphabet shall be used for determining the order on the ballot of the candidates in both the primary election for the special election and in the special election.

(Amended by Stats. 2006, Ch. 508, Sec. 7. Effective January 1, 2007.)



13113

(a) In the case of an election of candidates in a special district, school district, charter city (whose charter does not provide to the contrary), or other local government body, occurring on other than one of the election dates specified in subdivision (b) of Section 13112, the official responsible for conducting the election shall, at the same time that the election is called, notify the Secretary of State by registered mail of the date of the election, the date of the close of filing, and the last possible date for filing in the event there is an extension of filing due to an incumbent failing to file. The Secretary of State shall conduct a randomized alphabet drawing pursuant to subdivision (a) of Section 13112 on the first weekday following the last possible day of filing in the event there is an extension for the election.

(b) Except as provided for runoff elections in subdivision (d), if two or more drawings for local government elections would occur on the same date, the Secretary of State may use a single randomized alphabet drawing for all of these elections. The Secretary of State shall communicate the results of the drawing by registered mail to each respective official responsible for conducting the election who shall use it to determine the order on the ballot of all candidates’ names.

(c) All drawings held pursuant to this section shall be open to the public.

(d) If a charter city conducts a runoff election, it shall use the results of a randomized alphabet drawing separate from the results of the randomized alphabet drawing used for the initial election for that runoff election. The city shall, within three days following the initial election, notify the Secretary of State by registered mail of the date of the election and request that he or she conduct a randomized alphabet drawing for the runoff election. The Secretary of State shall immediately conduct a randomized alphabet drawing for the runoff election and communicate the results of the drawing to the elections official responsible for conducting the runoff election who shall use the results to determine the order of all the candidates’ names on the ballot. The results of the randomized alphabet drawing shall be clearly labeled “FOR USE IN A RUNOFF ELECTION ONLY.”

(Amended by Stats. 2006, Ch. 508, Sec. 8. Effective January 1, 2007.)



13114

(a) At any regular meeting of a city council held prior to the date on which the Secretary of State conducts the randomized alphabet drawing applicable to the regular municipal election under Section 13112, or, under Section 13113, applicable to a special election called to fill a vacancy on the city council, the city council may, by resolution, provide for the rotation on the ballot of the names of candidates for any elective city office.

(b) A resolution adopted pursuant to subdivision (a) shall specify which regular statewide election precincts or, if precincts have been consolidated for purposes of the city election, which consolidated precincts, shall constitute each cluster of precincts for purposes of the rotation of candidates’ names on the ballot.

(c) (1) As used in this section, a “cluster” shall consist of one or more precincts which need not be contiguous. The clusters of precincts shall be numbered in consecutive order for purposes of ballot rotation of candidates’ names, and the resolution shall list the clusters by number and identify which precincts are in each cluster.

(2) No cluster of precincts shall contain a number of registered voters which is more than 10 percent greater or lesser than the average number of registered voters for a cluster as of the most recent estimate by the county elections official of the number of registered voters in each regular precinct in the city prior to the adoption of the resolution. The resolution shall set forth the total number of registered voters in each cluster.

(d) A resolution adopted pursuant to subdivision (a) shall specify that, in the cluster designated as cluster number one, the names shall appear on the ballot in the order determined by the Secretary of State’s randomized alphabet drawing. For each successive cluster, the resolution shall specify the manner of determining the order of the candidates’ names by applying the following:

(1) If the number of candidates for an office is equal to or less than the number of clusters, in cluster number two and each successive cluster, the name appearing first in the last preceding cluster shall be placed last, the order of the other names remaining unchanged.

(2) If the number of candidates for an office is greater than the number of clusters, the former shall be divided by the latter. If the resulting quotient is a mixed number and the fractional part of the mixed number is less than one-half, the fraction shall be discarded. If the fractional part of the mixed number is one-half or greater, the quotient shall be raised to the next largest whole number. The whole number that results from this process shall be the number of candidates that, in cluster number two and each successive cluster, shall be taken from the beginning of the list and placed at the end of the list, the order of the other names remaining unchanged.

(e) (1) No city may provide for rotation of candidates’ names on the ballot for a particular election unless the resolution authorizing it, in accordance with this section, is adopted by the city council at a regular meeting, at which the city elections official has provided cost estimates of this rotation, prior to the date of the randomized alphabet drawing applicable to the election.

(2) A city council resolution that provides for rotation of candidates’ names pursuant to this section for any election which is consolidated with any county or state election shall also provide for the payment of computer programming, formatting, preparation, and all similar related administrative costs associated with development of the ballot on which those names appear.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13115

The order in which all state measures that are to be submitted to the voters shall appear on the ballot is as follows:

(a) Bond measures, including those proposed by initiative, in the order in which they qualify.

(b) Constitutional amendments, including those proposed by initiative, in the order in which they qualify.

(c) Legislative measures, other than those described in subdivision (a) or (b), in the order in which they are approved by the Legislature.

(d) Initiative measures, other than those described in subdivision (a) or (b), in the order in which they qualify.

(e) Referendum measures, in the order in which they qualify.

(Amended by Stats. 2013, Ch. 76, Sec. 57. Effective January 1, 2014.)



13116

(a) In an election at which state, county, city, or other local measures are submitted to a vote of the voters, all state measures shall be numbered in numerical order, as provided in this chapter or division. All county, city, or other local measures shall be designated by a letter, instead of a figure, printed on the left margin of the square containing the description of the measure, commencing with the letter “A” and continuing in alphabetical order, one letter for each of these measures appearing on the ballot.

(b) An elections official may commence designating local measures with any letter of the alphabet following the letter “A,” and continuing in alphabetical order, in order to avoid voter confusion that might result from different local measures carrying the same letter designation in successive elections.

(c) Where two or more counties or cities submitting measures to the voters are in close proximity, the elections officials of those counties or cities may mutually agree to use letter designation for ballot measures that will not conflict or confuse the voter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13117

(a) Commencing with the November 3, 1998, general election, all state measures in all elections at which state measures are submitted to a vote of the voters shall be numbered in a continuous sequence, commencing with the number “1” and continuing in numerical sequence for a period of 10 years from the year of commencement.

(b) At the completion of a 10-year cycle, the numbering sequence shall recommence with the number “1” at the next election at which state measures are submitted to a vote of the voters.

(Amended by Stats. 1996, Ch. 58, Sec. 2. Effective January 1, 1997.)



13118

The following rules apply when a person who is a candidate for any office believes that another person with a name that is so similar that it may be confused with his or her name has filed or will file a nomination paper for the same office:

(a) The candidate may, at the time of filing his or her nomination paper, or within five days after the time for filing nomination papers has expired, file with the elections official a statement that shall be in substance as follows:

“I ____, believe that another person, whose name is so similar to mine that it may be confused with mine, has filed or will file a nomination paper for the same office for which I have filed a nomination paper, and I therefore request and direct that the elections official assign a number to each candidate with a similar name to be printed on the ballot as a distinguishing mark.

_____

_____ Name

Candidate for the office

of  ”

(b) The distinguishing mark shall be a number, commencing with the number “1” and continuing in numerical sequence until each candidate with a similar name has been assigned a distinguishing number, and shall be printed at the right of the name on the ballot.

(c) The first candidate who filed his or her nomination papers shall have the number “1” and each subsequent candidate, based on the time of filing his or her nomination papers, shall be assigned the next number in numerical sequence.

(d) In addition to the designated numbers that the elections official shall place on the ballot when the above conditions are met, he or she shall place on the ballot, immediately preceding the names of the candidates to be voted upon, the following warning:

“Warning!   There are two (or applicable number) candidates for this office with identical names.”

This warning shall also be included, in a prominent manner, on any sample ballot, ballot pamphlet, or other mailing sent by the elections official, prior to the election, to persons eligible to vote for this office.

(e) To determine the order on the ballot for the candidates with similar names, the elections official shall conduct a drawing of the numbers assigned to the candidates in a similar manner as provided for in Section 13112.

(Amended by Stats. 2013, Ch. 106, Sec. 1. Effective January 1, 2014.)



13119

The ballots used when voting upon a proposed county, city, or district ordinance submitted to the voters of the respective local government as an initiative measure pursuant to Division 9 (commencing with Section 9000) shall have printed on them the words “Shall the ordinance (stating the nature thereof) be adopted?” Opposite the statement of the ordinance to be voted on, and to its right, the words “Yes” and “No” shall be printed on separate lines, with voting squares. If a voter stamps a cross (+) in the voting square after the printed word “Yes,” his or her vote shall be counted in favor of the adoption of the ordinance. If he or she stamps a cross (+) in the voting square after the printed word “No,” his or her vote shall be counted against its adoption.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13120

The ballots used when voting upon a state, county, city, or district statute or ordinance referred to the voters of the respective jurisdiction as a referendum measure pursuant to Division 9 (commencing with Section 9000) shall have printed on them the words “Shall the statute (or ordinance) (stating the nature thereof, including any identifying number or title) be adopted?” Opposite the statement of the statute or ordinance to be voted on and to its right, the words “Yes” and “No” shall be printed on separate lines, with voting squares. If a voter stamps a cross (+) in the voting square after the printed word “Yes,” his or her vote shall be counted in favor of the adoption of the ordinance or statute. If he or she stamps a cross (+) in the voting square after the printed word “No,” his or her vote shall be counted against its adoption.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13121

Notwithstanding any other provision of this code, the county elections official conducting any school election shall not be required to provide more than one ballot to the same voter for the purpose of voting on separate propositions at the same election. However, no voter shall be presented with a ballot containing a proposition on which he or she is not entitled to vote by reason of not residing within the district or area affected by the proposition.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 3 - Ballot Printing Specifications

ARTICLE 1 - General Provisions

13200

Ballots not printed in accordance with this chapter shall not be cast nor counted at any election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13201

The ballots of each political party’s central committee shall be designed so that each ballot may be easily and clearly distinguished from, and not confused with, a ballot of any other political party.

(Amended by Stats. 1998, Ch. 199, Sec. 43. Effective January 1, 1999.)



13202

All ballots of the same sort prepared by any county elections official, clerk or secretary of a legislative body, or other person having charge of preparing ballots for the same polling place, shall be precisely the same size, arrangement, quality and tint of paper, and kind of type, and shall be printed with black ink of the same tint, so that without the numbers on the stubs it is impossible to distinguish any one of the ballots from the other ballots of the same sort. The names of all candidates printed upon the ballot shall be in type of the same size and character.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13203

Across the top of the ballot shall be printed in heavy-faced gothic capital type not smaller than 30-point, the words “OFFICIAL BALLOT.” However, if the ballot is no wider than a single column, the words “OFFICIAL BALLOT” may be as small as 24-point. Beneath this heading, in the case of a partisan primary election, shall be printed in 18-point boldface gothic capital type the official party designation or the words “NONPARTISAN BALLOT” as applicable. Beneath the heading line or lines, there shall be printed, in boldface type as large as the width of the ballot makes possible, the number of the congressional, Senate, and Assembly district, the name of the county in which the ballot is to be voted, and the date of the election.

(Repealed and added by Stats. 2000, Ch. 898, Sec. 11. Effective January 1, 2001.)



13204

(a) The instructions to voters shall be printed at least three-eighths of an inch below the district designation. The instructions shall begin with the words “INSTRUCTIONS TO VOTERS:” in no smaller than 16-point gothic condensed capital type. Thereafter, there shall be printed in 10-point gothic condensed capital type all of the following directions that are applicable to the ballot:

“To vote for a candidate for Chief Justice of California; Associate Justice of the Supreme Court; Presiding Justice, Court of Appeal; or Associate Justice, Court of Appeal, stamp a cross (+) in the voting square after the word “Yes,” to the right of the name of the candidate. To vote against that candidate, stamp a cross (+) in the voting square after the word “No,” to the right of the name of that candidate.”

“To vote for any other candidate of your selection, stamp a cross (+) in the voting square to the right of the candidate’s name. [When justices of the Supreme Court or Court of Appeal do not appear on the ballot, the instructions referring to voting after the word “Yes” or the word “No” will be deleted and the above sentence shall read: “To vote for a candidate whose name appears on the ballot, stamp a cross (+) in the voting square to the right of the candidate’s name.”] Where two or more candidates for the same office are to be elected, stamp a cross (+) after the names of all candidates for the office for whom you desire to vote, not to exceed, however, the number of candidates to be elected.”

“To vote for a qualified write-in candidate, write the person’s name in the blank space provided for that purpose after the names of the other candidates for the same office.”

“To vote on any measure, stamp a cross (+) in the voting square after the word “Yes” or after the word “No.”

“Marking the ballot outside of the designated space to vote for a candidate or measure may compromise the secrecy of the ballot.”

“If you wrongly stamp, tear, or deface this ballot, return it to the precinct board member and obtain another.”

“On vote by mail ballots mark a cross (+) with pen or pencil.”

(b) The instructions to voters shall be separated by no smaller than a 2-point rule from the portion of the ballot which contains the various offices and measures to be voted on.

(Amended by Stats. 2011, Ch. 739, Sec. 1. Effective January 1, 2012.)



13205

Additional instructions to voters shall appear on the ballot prior to those provided for in Section 13204 under the following conditions:

(a) In a primary election at which candidates for delegate to national convention are to be voted upon, the instructions shall read:

“To vote for the group of candidates preferring a person whose name appears on the ballot, stamp a cross (+) in the square opposite the name of the person preferred. To vote for a group of candidates not expressing a preference for a particular candidate, stamp a cross (+) in the square opposite the name of the chairman of the group.”

(b) In elections when electors of President and Vice President of the United States are to be chosen, there shall be placed upon the ballot, in addition to the instructions to voters as provided in this chapter, an instruction as follows:

“To vote for all of the electors of a party, stamp a cross (+) in the square opposite the names of the presidential and vice presidential candidates of that party. A cross (+) stamped in the square opposite the name of a party and its presidential and vice presidential candidate, is a vote for all of the electors of that party, but for no other candidates.”

(c) If a group of candidates for electors has been nominated under Chapter 3 (commencing with Section 8400) of Division 8, and has under Chapter 1 (commencing at Section 8300) of Division 8 designated the names of the candidates for President and Vice President of the United States for whom those candidates have pledged themselves to vote, the instructions to voters shall also contain the following:

“To vote for those electors who have pledged themselves to vote for a candidate for President and Vice President not supported by any particular party stamp a cross (+) in the square opposite the names of those presidential and vice presidential candidates.”

(d) If a group of candidates for electors has been nominated by a party not qualified to participate in the election, the instructions to voters shall also contain the following:

“To vote for those electors who have pledged themselves to vote for a candidate for President and for Vice President of any party not qualified to participate in the election write in the names and party of those presidential and vice presidential candidates in the blank space provided for that purpose.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13206

(a) On the partisan ballot used in a direct primary election, immediately below the instructions to voters, there shall be a box not less than one-half inch high enclosed by a heavy-ruled line the same as the borderline. This box shall be as long as there are columns for the partisan ballot and shall be set directly above these columns. Within the box shall be printed the words “Party-Nominated Offices.” Immediately below that phrase within the same box shall be printed the following: “Only voters who disclosed a preference upon registering to vote for the same party as the candidate seeking the nomination of any party for the Presidency or election to a party committee may vote for that candidate at the primary election, unless the party has adopted a rule to permit non-party voters to vote in its primary elections.”

(b) The same style of box described in subdivision (a) shall also appear over the columns of the nonpartisan part of the ballot and within the box in the same style and point size of type shall be printed “Voter-Nominated and Nonpartisan Offices.” Immediately below that phrase within the same box shall be printed the following:

“All voters, regardless of the party preference they disclosed upon registration, or refusal to disclose a party preference, may vote for any candidate for a voter-nominated or nonpartisan office. The party preference, if any, designated by a candidate for a voter-nominated office is selected by the candidate and is shown for the information of the voters only. It does not imply that the candidate is nominated or endorsed by the party or that the party approves of the candidate. The party preference, if any, of a candidate for a nonpartisan office does not appear on the ballot.”

(Amended by Stats. 2012, Ch. 3, Sec. 37. Effective February 10, 2012.)



13206.5

(a) (1) On the ballot used in a statewide general election in each year evenly divisible by the number four, immediately below the instructions to voters, there shall be a box not less than one-half inch high enclosed by a heavy-ruled line the same as the borderline. This box shall be as long as there are columns for the ballot and shall be set directly above these columns. Within the box shall be printed the words “Party-Nominated Offices.” Immediately below that phrase within the same box shall be printed the following: “The party label accompanying the name of a candidate for party-nominated office on the general election ballot means that the candidate is the official nominee of the party shown.”

(2) On the ballot used in a statewide general election in each year evenly divisible by the number four, following the portion of the ballot for party-nominated offices, the same style of box described in paragraph (1) shall appear and within the box in the same style and point size of type shall be printed “Voter-Nominated and Nonpartisan Offices.” Immediately below that phrase within the same box shall be printed the following: “All voters, regardless of the party preference they disclosed upon registration, or refusal to disclose a party preference, may vote for any candidate for a voter-nominated or nonpartisan office. The party preference, if any, designated by a candidate for a voter-nominated office is selected by the candidate and is shown for the information of the voters only. It does not imply that the candidate is nominated or endorsed by the party or that the party approves of the candidate. The party preference, if any, of a candidate for a nonpartisan office does not appear on the ballot.”

(b) On the ballot used in a statewide general election in each even-numbered year that is not evenly divisible by the number four, immediately below the instructions to voters, there shall be a box not less than one-half inch high enclosed by a heavy-ruled line the same as the borderline. This box shall be as long as there are columns for the ballot and shall be set directly above these columns. Within the box shall be printed the words “Voter-Nominated and Nonpartisan Offices.” Immediately below that phrase within the same box shall be printed the following: “All voters, regardless of the party preference they disclosed upon registration, or refusal to disclose a party preference, may vote for any candidate for a voter-nominated or nonpartisan office. The party preference, if any, designated by a candidate for a voter-nominated office is selected by the candidate and is shown for the information of the voters only. It does not imply that the candidate is nominated or endorsed by the party or that the party approves of the candidate. The party preference, if any, of a candidate for a nonpartisan office does not appear on the ballot.”

(Added by Stats. 2012, Ch. 3, Sec. 38. Effective February 10, 2012.)



13207

(a) There shall be printed on the ballot in parallel columns all of the following:

(1) The respective offices.

(2) The names of candidates with sufficient blank spaces to allow the voters to write in names not printed on the ballot, except that no spaces shall be printed for voter-nominated offices at a general election.

(3) Whatever measures have been submitted to the voters.

(b) In the case of a ballot which is intended for use in a party primary and which carries partisan offices, voter-nominated offices, and nonpartisan offices, a vertical solid black line shall divide the columns containing partisan offices, on the left, from the columns containing nonpartisan offices and voter-nominated offices, on the right.

(c) The standard width of columns containing partisan offices, nonpartisan offices, and voter-nominated offices, shall be three inches except that an elections official may vary the width of these columns by up to three-tenths of an inch. The column containing presidential and vice presidential candidates may be as wide as four inches.

(d) A measure that is to be submitted to the voters shall be printed in one or more parallel columns to the right of the columns containing the names of candidates and shall be of sufficient width to contain the title and summary of the measure. To the right of the title and summary shall be printed, on separate lines, the words “Yes” and “No.”

(Amended by Stats. 2012, Ch. 3, Sec. 39. Effective February 10, 2012.)



13208

(a) In the right-hand margin of each column light vertical lines shall be printed in such a way as to create a voting square after the name of each candidate for partisan office, voter-nominated office, nonpartisan office (except for Justice of the Supreme Court or justice of a court of appeal), or for chairperson of a group of candidates for delegate to a national convention who express no preference for a presidential candidate. In the case of Supreme Court or appellate justices and in the case of measures submitted to the voters, the lines shall be printed so as to create voting squares to the right of the words “Yes” and “No.” The voting squares shall be used by the voters to express their choices as provided for in the instruction to voters.

(b) The standard voting square shall be at least three-eighths of an inch square but may be up to one-half inch square. Voting squares for measures may be as tall as is required by the space occupied by the title and summary.

(Amended by Stats. 2011, Ch. 296, Sec. 89. Effective January 1, 2012.)



13209

Whenever a foreign translation of the ballot is required by the federal Voting Rights Act of 1965, as amended by Public Law 94-73, to appear on the ballot as well as the English language version, the ballot, including a ballot reference page or pages as specified in Section 301, may be so designed as to place the foreign translation to the right of the voting square.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13210

(a) In the case of candidates for delegate to national convention, there shall be printed in boldface gothic type, not smaller than 12-point, across the column above the names of the persons preferred by the groups of candidates for delegates, the words, “President of the United States.” The words “Vote for one group only” shall extend to the extreme right-hand margin of the column and over the voting square.

(b) In the case of candidates for President and Vice President, the words “Vote for One Party” shall appear just below the heading “President and Vice President” and shall be printed so as to appear above the voting squares for that office. The heading “President and Vice President” shall be printed in boldface 12-point gothic type, and shall be centered above the names of the candidates.

(c) In that section of the ballot designated for judicial offices, next to the heading “judicial” shall appear the instruction: “Vote yes or no for each office.”

(d) In the case of candidates for Justice of the Supreme Court and court of appeal, within the rectangle provided for each candidate, and immediately above each candidate’s name, there shall appear the following: “For (designation of judicial office). ” There shall be as many of these headings as there are candidates for these judicial offices. No heading shall apply to more than one judicial office. Underneath each heading shall appear the words “Shall (title and name of Justice) be elected to the office for the term provided by law ?”

(e) In the case of all other candidates, each group of candidates to be voted on shall be preceded by the designation of the office for which they are running, and the words “vote for one” or “vote for no more than two,” or more, according to the number to be nominated or elected. The designation of the office shall be printed flush with the left-hand margin in boldfaced gothic type not smaller than 8-point. The words, “vote for ____” shall extend to the extreme right-hand margin of the column and over the voting square. The designation of the office and the directions for voting shall be separated from the candidates by a light line. There shall be no line between the headings for federal or legislative offices and the designation of the office and the directions for voting.

(Amended by Stats. 1996, Ch. 218, Sec. 2. Effective January 1, 1997.)



13211

The names of the candidates shall be printed on the ballot, without indentation, in roman capital, boldface type not smaller than eight-point, between light lines or rules at least three-eighths of an inch apart but no more than one-half inch apart. However, in the case of candidates for President and Vice President, the lines or rules may be as much as five-eighths of an inch apart.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13211.5

(a) Each group of names of candidates for a particular office shall be printed in immediate succession to another group of names of candidates for a particular office so as to avoid unnecessary spacing or gaps in the sequence in which each series of groups of names are listed on the ballot.

(b) If it is necessary to leave spaces on the ballot in order to provide for the most efficient and least costly process of printing ballots, the spaces shall be located at the end of a column, page, or ballot card wherever possible.

(c) If due to voting system constraints it is necessary to leave a space between offices on a column, page, or ballot card, and the space exceeds one inch, written instructions and a downward arrow or other visual indicator shall be printed on the ballot to direct the voter to the next voting space.

(Added by Stats. 1996, Ch. 333, Sec. 1. Effective August 5, 1996.)



13212

Except for a voter-nominated office at a general election, under the designation of each office shall be printed as many blank spaces, defined by light lines or rules at least three-eighths of an inch apart but no more than one-half inch apart, as there are candidates to be nominated or elected to the office.

(Amended by Stats. 2012, Ch. 3, Sec. 40. Effective February 10, 2012.)



13213

Each group of names of candidates for a particular office shall be separated from the succeeding group by a three-point rule. Each series of groups shall be headed by the caption “President of the United States,” “President and Vice President,” “State,” “United States Senator,” “United States Representative,” “State Senator,” “Member of the State Assembly,” “County,” or “City” or other proper general classification, as the case may be, printed in boldfaced gothic capital type, not smaller than 12-point. Each caption shall be separated from the names of the candidates beneath by a two-point line.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13214

The left-hand side of the first column of names on the ballot and the right-hand side of the last column of voting squares on the ballot shall be bordered by a six-point rule. The side edges of the ballot shall be one-half inch outside of the six-point down rule. The binding or stitching of each package of ballots shall be along the top or head of the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13215

The ballots shall be printed on the same leaf with a stub not over one inch in depth. The stub shall be separated from the ballot by a horizontal perforated line or rule from side to side. Upon this stub shall be printed only the number of the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13216

(a) On each ballot a horizontal non-solid-ruled line shall extend across the top of the ballot one inch below the horizontal perforated line. The same number appearing on the stub shall be printed above the horizontal, non-solid-ruled line within two inches of the left side of the ballot. Above this number shall be printed in parentheses in small type as follows: “(This number shall be torn off by a precinct board member and handed to the voter.)”. The words “I HAVE VOTED—HAVE YOU?” may also be printed immediately above or below the number.

(b) (1) One-half inch to the right of the ballot number there shall be a short vertical perforated rule or line extending upward from the horizontal non-solid-ruled line to the horizontal perforated line. Immediately above this horizontal non-solid-ruled line shall be printed in boldface lowercase type, at least 12-point in size, and enclosed in parentheses, the following: “Fold ballot to this line leaving top margin exposed.”

(2) Above this printed direction and midway between it and the top edge of the ballot shall be printed in boldface uppercase type, at least 12-point in size, with the four middle words underlined or otherwise made prominent, the following: “Mark crosses (+) on ballot ONLY WITH RUBBER STAMP; never with pen or pencil.”

(3) Below this direction and midway between it and the next line shall be printed in boldface uppercase type, at least 12-point in size, enclosed in parentheses and with the first four and last five words underlined or otherwise made prominent, the following: “(VOTE BY MAIL BALLOTS MAY BE MARKED WITH PEN AND INK OR PENCIL.)”

(Amended by Stats. 2007, Ch. 508, Sec. 74. Effective January 1, 2008.)



13217

The number on each ballot shall be the same as that on the corresponding stub, and the ballots and stubs shall be numbered consecutively in each county, or the ballots and stubs may be numbered consecutively within each combination of congressional, senatorial, and Assembly districts in each county. In a partisan primary election, the sequence of numbers on the official ballots and stubs for each party within each county, or within each political subdivision in each county, shall begin with the number 1.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13219

When printed, all ballots shall be bound in stub books, of such size as the clerk may determine. A record of the number of ballots printed shall be kept by the officer authorizing the printing.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13220

If two or more officers are to be elected for the same office for different terms, the terms for which each candidate for the office is nominated shall be printed on the ballot as a part of the title of the office. If at a general election an office is to be filled for a full term and also for a vacancy in another term, the list of candidates for the full term shall be placed on the ballot under the designation of the office with the words “Full Term” printed immediately after that designation, and the list of candidates to fill the vacancy shall be placed on the ballot under the designation of the office with the words “Short Term” printed immediately after that designation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Allowable Changes in Ballot Format and Printing

13230

(a) If the county elections official determines that, due to the number of candidates and measures that must be printed on the ballot, the ballot will be larger than may be conveniently handled, the county elections official may provide that a nonpartisan ballot shall be given to each partisan voter, together with his or her partisan ballot, and that the material appearing under the heading “Voter-Nominated and Nonpartisan Offices” on partisan ballots, as well as the heading itself, shall be omitted from the partisan ballots.

(b) If the county elections official so provides, the procedure prescribed for the handling and canvassing of ballots shall be modified to the extent necessary to permit the use of two ballots by partisan voters. The county elections official may, in this case, order the second ballot to be printed on paper of a different tint, and assign to those ballots numbers higher than those assigned to the ballots containing partisan offices.

(c) “Partisan voters,” for purposes of this section, includes both persons who have disclosed a party preference pursuant to Section 2151 or 2152 and persons who have declined to disclose a party preference, but who have chosen to vote the ballot of a political party as authorized by that party’s rules duly noticed to the Secretary of State.

(Amended by Stats. 2012, Ch. 3, Sec. 41. Effective February 10, 2012.)



13231

If the elections official of any county finds it necessary in connection with the use of any approved method of vote counting, he or she may provide for any of the following changes in the format of ballots in one or more precincts at any election:

(a) Ballots may be bound and padded at the side.

(b) The left and right edge of ballots may be trimmed to the edge of printed material.

(c) A series of punched holes may be provided in the upper right-hand portion of each ballot.

(d) The ballot number may be placed at any place along the top left-hand corner of the ballot.

(e) A cutout section, not to exceed two inches in depth, commencing at the left-hand edge of the far right column of the ballot, may be provided along the top edge of the ballot.

(f) Press perforations may be placed between columns of the ballot, from top to bottom, to permit the folding of the ballot at each perforation.

(g) “Yes” and “No” columns where necessary, may be as narrow as one-quarter inch wide.

(h) The instructions to voters may be placed at the bottom of the ballot instead of at the top of the ballot, and an appropriate reference to the location of the instructions may be printed in the upper right portion of the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13232

Notwithstanding any other provision of law, for the purpose of conducting the Democratic Party Presidential Primary Election, the Secretary of State may, if it is reasonably necessary to accommodate the limitations of a voter system or vote tabulating device, authorize the county elections officials to do any or all of the following:

(a) Vary the order of any office or measure listed in Section 13109, with the exception of President of the United States, United States Representative, State Senator, Member of the Assembly, and judicial offices.

(b) Place any office listed in Section 13109 on a second ballot, with the exception of United States Representative, State Senator, Member of the State Assembly, judicial offices, County Superintendent of Schools, County Board of Education Members, and county officers.

(c) Place any ballot measure, other than a state measure, on a separate ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13233

In a municipal election, if the number of candidates for an office is such that all of the names will not fit in one column of reasonable length, a double column may be used, and all of the following provisions shall apply:

(a) The space between the two halves of the double column shall be less than that between the double column and any other columns on the ballot, and the lines separating the columns and the two halves of the double column shall be printed so as to emphasize the fact that the candidates in the double column are running for the same office.

(b) The designation of the office and any other words required to be at the top of a single column shall be printed across the top of the entire double column with no dividing line. The words “Vote for one,” “Vote for two,” or more, as the case may be, shall be centered over the entire double column and shall be printed below any other words at the top of the double column.

(c) The names of the candidates, including the blank space or spaces necessary to permit the voter to write in the names of persons not printed on the ballot, shall be apportioned as equally as possible between the two columns. The odd space, if any, shall be included in the left-hand column.

(d) The double column shall be used for no more than one office and for no more than one term for any office.

(e) The order of names and blank spaces in the double column shall be the same as would apply to a single column with the left-hand side of the double column taken first.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Vote Tabulating Devices

13240

Notwithstanding any other provisions of this code, the ballots to be counted by means of electronic or electromechanical devices may be of a size, composition, and texture that, and may be printed in any type of ink or combination of inks that, will be suitable for use in the counting devices in which they are intended to be placed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13241

The names of the candidates and the respective offices shall be printed on the ballot in parallel columns at least 21/2 inches wide.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13242

Where electromechanical vote tabulating devices are used to count all or part of the ballots, the names of presidential candidates may be printed in the same column as the names of candidates for other offices.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13243

The ballots may contain printed code marks or punched holes that may be used for placing the ballots in correct reading position in the counting devices. The code marks or punched holes shall not be used in any way that will reveal the identity of the voters voting the ballots.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13244

The sample ballot provided pursuant to Chapter 4 (commencing with Section 13300) shall be a substantial facsimile of the official ballot, including instructions to voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13246

The device for marking the ballot may be of any size, shape, or form, and the impression made on the ballot may be in the form of a cross, square, circle, rectangle, or any other design that will clearly indicate the choice of the voter. Any type of ink or other substance that will clearly show the voter’s choice may be used in or in conjunction with the marking device.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13247

The statement of all measures submitted to the voters shall be abbreviated on the ballot in a ballot label as provided for in Section 9051. The ballot label shall be followed by the words, “Yes” and “No.”

(Amended by Stats. 2009, Ch. 373, Sec. 38. Effective January 1, 2010.)






ARTICLE 4 - Punchcards

13260

In approving ballots and ballot cards, the Secretary of State shall not give his or her approval unless the following are true:

(a) The size, shape, and texture of the ballot card are suitable for use in the automatic device in which it is intended to be placed.

(b) The ballot cards are so designed that they can readily be arranged with a section or ballot stub containing the serial number of the ballot and a section with places for the voter to slot or punch holes indicating his or her choices of candidates and votes on measures.

(c) If the ballot is to consist of two or more series of cards, appropriate provision may be made for identifying the related series which comprise the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13261

(a) Each ballot card shall have two stubs attached. The stubs shall be separated from the ballot card and from each other by perforated lines so that they may be readily detached.

(b) (1) One stub shall have the serial ballot number printed on it, and shall be detached from the remainder of the ballot before it is handed to the voter.

(2) The second stub shall have printed on it all of the following:

(A) The same ballot serial number.

(B) The words “This ballot stub shall be removed and retained by the voter.”

(C) The words “OFFICIAL BALLOT” in uppercase boldface type no smaller than 12 point.

(D) In primary elections, the party name, e.g., “Democratic Party,” or the words “Nonpartisan Ballot,” as applicable.

(E) The name of the county.

(F) The date of the election.

(G) Where not otherwise provided, instructions to the voter on how to mark the ballot with the marking device, how to vote for a candidate whose name is not printed on the ballot, and how to secure an additional ballot card if the ballot card is spoiled or marked erroneously.

(3) If the information listed in subparagraphs (A) to (G), inclusive, of paragraph (2) must also appear in one or more languages other than English under the provisions of the federal Voting Rights Act of 1965 as extended by Public Law 94-73, and there is insufficient room for all the information to be set forth in all the required languages while at the same time appearing in a type size sufficiently large to be readable, the official in charge of the election may delete information set forth in subparagraphs (E) and (F) of paragraph (2), in the order listed, until there is sufficient room.

(c) In addition to the instructions to voters printed on the ballot or ballot stub, there shall be displayed in each voting booth instructions to voters substantially in the same form and wording as appears on paper ballots.

Precinct numbers may also be placed on the ballot.

(Amended by Stats. 1996, Ch. 118, Sec. 1. Effective January 1, 1997.)



13262

(a) The ballot shall contain the same material as to candidates and measures, and shall be printed in the same order as provided for paper ballots, and may be arranged in parallel columns on one or more ballot cards as required, except that the column in which the voter marks his or her choices may be at the left of the names of candidates and the designation of measures.

(b) If there are a greater number of candidates for an office or for a party nomination for an office than the number whose names can be placed on one pair of facing ballot pages, a series of overlaying pages printed only on the same, single side shall be used, and the ballot shall be clearly marked to indicate that the list of candidates for the office is continued on the following page or pages. If the names of candidates for the office are not required to be rotated, they shall be rotated by groups of candidates in a manner so that the name of each candidate shall appear on each page of the ballot in approximately the same number of precincts as the names of all other candidates.

(c) Space shall be provided on the ballot or on a separate write-in ballot to permit voters to write in names not printed on the ballot when authorized by law. The size of the voting square and the spacing of the material may be varied to suit the conditions imposed by the use of ballot cards, provided the size of the type is not reduced below the minimum size requirements set forth in Chapter 2 (commencing with Section 13100).

(d) The statement of measure submitted to the voters may be abbreviated if necessary on the ballot, provided that each and every statement of measures on that ballot is abbreviated. Abbreviation of matters to be voted on throughout the state shall be composed by the Attorney General.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13263

The sample ballot provided pursuant to Chapter 4 (commencing with Section 13300) shall be printed in either of two formats: (a) booklet form, or (b) on one or more sheets on one or both sides. The sample ballot shall be printed on white or tinted paper and shall be a substantial facsimile of the ballot, including instructions to voters.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13264

If more than one ballot card is used at an election, different tints of cardboard stock or other suitable means may be used for each series of ballot cards to facilitate the sorting of ballots.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13265

If the number of offices and measures to be voted upon at an election cannot be accommodated on one ballot card, the elections official may, at his or her discretion, place part of the ballot upon more than one ballot card. He or she may also place part of the ballot upon the ballot card or ballot cards and the remainder upon paper, provided that a single ballot measure or the candidates for a single office may not be so split.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13266

If punchcard ballots are used for vote by mail voting, the ballots shall be marked by pencil, or by a marking device that enables the voter to register his or her vote by punching or slotting the ballot card. Counting of punchcard ballots marked by pencil may be as with paper ballots, or a true duplicate copy of each ballot may be prepared using the same procedure as provided by Section 15271. Vote by mail voter ballots so prepared shall be counted by the counting device.

(Amended by Stats. 2007, Ch. 508, Sec. 75. Effective January 1, 2008.)



13267

If an official ballot consisting of one or more individual ballot cards upon which the names of candidates and measures are printed is used for vote by mail voting, the two stubs specified in Section 13261 may be eliminated from the ballot cards by printing a group style number on each card and by printing the information required by subparagraphs (C), (D), (E), (F), and (G) of paragraph (2) of subdivision (b) of Section 13261 on a separate form accompanying the official ballot. If the two stubs are not eliminated, the language required by subparagraph (B) of paragraph (2) of subdivision (b) of Section 13261 to be printed on the second stub may be omitted.

(Amended by Stats. 2007, Ch. 508, Sec. 76. Effective January 1, 2008.)






ARTICLE 5 - Ballot Labels

13282

Whenever the Attorney General prepares a ballot label, the Attorney General shall file a copy of the ballot label with the Secretary of State. The Secretary of State shall make a copy of the ballot label available for public examination prior to the printing of the ballot label on any ballot. The public shall be permitted to examine the ballot label for at least 20 days, and the Secretary of State may consolidate the examination requirement under this section with the public examination requirements set forth in Section 9092. A voter may seek a writ of mandate requiring a ballot label, or portion thereof, to be amended or deleted. The provisions set forth in Section 9092 concerning the issuance of the writ and the nature of the proceedings shall be applicable to this section.

(Amended by Stats. 2009, Ch. 373, Sec. 41. Effective January 1, 2010.)









CHAPTER 4 - Sample Ballots and Voter Pamphlets

13300

(a) By at least 29 days before the partisan primary, each county elections official shall prepare a separate sample ballot for each political party and a separate sample nonpartisan ballot. The county elections official shall place on each ballot, as applicable, in the order provided in Chapter 2 (commencing with Section 13100), and under the appropriate title of each office, the names of all candidates for whom nomination papers have been duly filed with him or her, or have been certified to him or her by the Secretary of State, to be voted for in his or her county at the partisan primary election.

(b) The sample ballots shall be identical to the official ballots, except as otherwise provided by law. The sample ballots shall be printed on paper of a different texture from the paper to be used for the official ballot.

(c) One sample ballot of the party for which the voter has disclosed a preference, as evidenced by his or her registration, shall be mailed not more than 40 nor fewer than 10 days before the election to each voter entitled to vote at the primary who registered at least 29 days prior to the election. A nonpartisan sample ballot shall be so mailed to each voter who is not registered as preferring any of the parties participating in the primary election, provided that on election day the voter may, upon request, vote the ballot of a political party if authorized by the party’s rules, duly noticed to the Secretary of State.

(Amended by Stats. 2012, Ch. 3, Sec. 42. Effective February 10, 2012.)



13300.5

In order to facilitate the timely production and distribution of sample ballots, the county elections official may prepare a combined sample ballot.

(Added by Stats. 1999, Ch. 312, Sec. 26. Effective January 1, 2000.)



13300.7

Notwithstanding any other provision of law, county and city elections officials may establish procedures designed to permit a voter to opt out of receiving his or her sample ballot, voter pamphlet, notice of polling place, and associated materials by mail, and instead obtain them electronically via e-mail or by accessing them on the county’s or city’s Internet Web site, provided that all of the following conditions are met:

(a) The procedures establish a method of providing notice of and an opportunity by which a voter can notify elections officials of his or her desire to obtain ballot materials electronically in lieu of receiving them by mail.

(b) The voter e-mail address or any other information provided by the voter under this section remains confidential pursuant to Section 6254.4 of the Government Code and Section 2194 of this code.

(c) The procedures provide notice and opportunity for a voter who has opted out of receiving a sample ballot and other materials by mail to opt back into receiving them by mail.

(d) The procedures establish a process by which a voter can apply electronically to become a vote by mail voter.

(e) A voter may only opt out of, or opt back into, receiving his or her sample ballot and other ballot materials by mail if the elections official receives the request and can process it prior to the statutory deadline for the mailing of those materials for the next election, pursuant to Section 13303. If a voter misses this deadline, the request shall take effect the following election.

(f) The procedures must include a verification process to confirm the voter’s identity, either in writing with a signature card that can be matched to the one on file with elections officials, or if the request is submitted electronically, it shall contain the voter’s California driver’s license number, California identification number, or a partial social security number.

(Added by Stats. 2010, Ch. 119, Sec. 1. Effective January 1, 2011.)



13302

(a) The county elections official shall forthwith submit the sample ballot of each political party to the chairperson of the county central committee of that party, and shall mail a copy to each candidate for whom nomination papers have been filed in his or her office or whose name has been certified to him or her by the Secretary of State, to the post office address given in the nomination paper or certification. The county elections official shall post a copy of each sample ballot in a conspicuous place in his or her office.

(b) In connection with an election at which a candidate for a voter-nominated office will appear on the ballot, a qualified political party may submit to the county elections official a list of all candidates for voter-nominated office who will appear on a ballot in the county in question, and who have been endorsed by the party by whatever lawful mechanism the party adopts for endorsing candidates for voter-nominated office. If a political party timely submits a list to the county elections official pursuant to this subdivision, the county elections official shall print the names of the candidates for voter-nominated office who were endorsed by that political party in the voter information portion of the sample ballot. The party chairperson shall provide a written copy of the list of candidates endorsed by the party not later than 83 days prior to the election at which the candidate for a voter-nominated office will appear on the ballot.

(Amended by Stats. 2012, Ch. 3, Sec. 43. Effective February 10, 2012.)



13303

(a) For each election, each appropriate elections official shall cause to be printed, on plain white paper or tinted paper, without watermark, at least as many copies of the form of ballot provided for use in each voting precinct as there are voters in the precinct. These copies shall be designated “sample ballot” upon their face and shall be identical to the official ballots used in the election, except as otherwise provided by law. A sample ballot shall be mailed, postage prepaid, not more than 40 nor less than 21 days before the election to each voter who is registered at least 29 days prior to the election.

(b) The elections official shall send notice of the polling place to each voter with the sample ballot. Only official matter shall be sent out with the sample ballot as provided by law.

(c) The elections official shall send notice of the polling place to each voter who registered after the 29th day prior to the election and is eligible to participate in the election. The notice shall also include information as to where the voter can obtain a sample ballot and a ballot pamphlet prior to the election, a statement indicating that those documents will be available at the polling place at the time of the election, and the address of the Secretary of State’s website and, if applicable, of the county website where a sample ballot may be viewed.

(Amended by Stats. 2000, Ch. 899, Sec. 12. Effective January 1, 2001.)



13304

The notice of the polling place which is sent to each voter as provided in Section 13303 may, at the option of the local elections official, inform the voter as to whether the polling place is accessible to the physically handicapped. In addition, this notice may inform the voter of his or her rights under Section 14282, if applicable.

(Amended by Stats. 2005, Ch. 72, Sec. 2. Effective July 19, 2005.)



13305

(a) Notwithstanding Sections 13300 and 13303, a county elections official may elect not to mail a sample ballot to a voter if all of the following are satisfied:

(1) The voter is one of the following:

(A) A permanent vote by mail voter pursuant to Chapter 3 (commencing with Section 3200) of Division 3.

(B) A voter in a mail ballot election conducted pursuant to Division 4 (commencing with Section 4000).

(C) A voter in a precinct in which an election is conducted pursuant to Section 3005.

(2) The county elections official prepares and mails to each voter a voter information guide. The voter information guide shall include all of the information required to be included in, and shall be accompanied by all the election materials required to accompany, the sample ballot, except for both of the following:

(A) An application for a vote by mail ballot.

(B) A notice that a vote by mail ballot application is enclosed.

(3) The voter is furnished with an official ballot pursuant to Section 3005 or 3010.

(b) Notwithstanding subdivision (a) of Section 13303, for each voter to whom the elections official elects not to mail a sample ballot pursuant to subdivision (a), the elections official may cause to be printed one less copy of the sample ballot.

(c) If a county elections official elects not to mail a sample ballot to a voter pursuant to this section, the elections official shall use any savings achieved to offset the costs associated with establishing a free access system for vote by mail ballots pursuant to Section 3019.5 before the savings may be used for any other purpose.

(Added by Stats. 2013, Ch. 280, Sec. 2. Effective January 1, 2014.)



13306

Notwithstanding Sections 13300, 13303, and 13307, sample ballots and candidates’ statements need not be mailed to voters who registered after the 54th day before an election, but all of these voters shall receive polling place notices and state ballot pamphlets. A state ballot pamphlet is not required to be mailed to a voter who registered after the 29th day prior to an election. Each of these voters shall receive a notice in bold print that states: “Because you are a late registrant, you are not receiving a sample ballot or candidates’ statements.”

(Amended by Stats. 2013, Ch. 560, Sec. 10. Effective January 1, 2014.)



13307

(a) (1) Each candidate for nonpartisan elective office in any local agency, including any city, county, city and county, or district, may prepare a candidate’s statement on an appropriate form provided by the elections official. The statement may include the name, age, and occupation of the candidate and a brief description, of no more than 200 words, of the candidate’s education and qualifications expressed by the candidate himself or herself. However, the governing body of the local agency may authorize an increase in the limitations on words for the statement from 200 to 400 words. The statement shall not include the party affiliation of the candidate, nor membership or activity in partisan political organizations.

(2) The statement authorized by this subdivision shall be filed in the office of the elections official when the candidate’s nomination papers are returned for filing, if it is for a primary election, or for an election for offices for which there is no primary. The statement shall be filed in the office of the elections official no later than the 88th day before the election, if it is for an election for which nomination papers are not required to be filed. If a runoff election or general election occurs within 88 days of the primary or first election, the statement shall be filed with the elections official by the third day following the governing body’s declaration of the results from the primary or first election.

(3) Except as provided in Section 13309, the statement may be withdrawn, but not changed, during the period for filing nomination papers and until 5 p.m. of the next working day after the close of the nomination period.

(b) The elections official shall send to each voter, together with the sample ballot, a voter’s pamphlet which contains the written statements of each candidate that is prepared pursuant to this section. The statement of each candidate shall be printed in type of uniform size and darkness, and with uniform spacing. The elections official shall provide a Spanish translation to those candidates who wish to have one, and shall select a person to provide that translation from the list of approved Spanish language translators and interpreters of the superior court of the county or from an institution accredited by the Western Association of Schools and Colleges.

(c) The local agency may estimate the total cost of printing, handling, translating, and mailing the candidate’s statements filed pursuant to this section, including costs incurred as a result of complying with the federal Voting Rights Act of 1965, as amended. The local agency may require each candidate filing a statement to pay in advance to the local agency his or her estimated pro rata share as a condition of having his or her statement included in the voter’s pamphlet. In the event the estimated payment is required, the receipt for the payment shall include a written notice that the estimate is just an approximation of the actual cost that varies from one election to another election and may be significantly more or less than the estimate, depending on the actual number of candidates filing statements. Accordingly, the local agency is not bound by the estimate and may, on a pro rata basis, bill the candidate for additional actual expense or refund any excess paid depending on the final actual cost. In the event of underpayment, the local agency may require the candidate to pay the balance of the cost incurred. In the event of overpayment, the local agency which, or the elections official who, collected the estimated cost shall prorate the excess amount among the candidates and refund the excess amount paid within 30 days of the election.

(d) Nothing in this section shall be deemed to make any statement, or the authors thereof, free or exempt from any civil or criminal action or penalty because of any false, slanderous, or libelous statements offered for printing or contained in the voter’s pamphlet.

(e) Before the nominating period opens, the local agency for that election shall determine whether a charge shall be levied against that candidate for the candidate’s statement sent to each voter. This decision shall not be revoked or modified after the seventh day prior to the opening of the nominating period. A written statement of the regulations with respect to charges for handling, packaging, and mailing shall be provided to each candidate or his or her representative at the time he or she picks up the nomination papers.

(f) For purposes of this section and Section 13310, the board of supervisors shall be deemed the governing body of judicial elections.

(Amended by Stats. 2010, Ch. 328, Sec. 63. Effective January 1, 2011.)



13307.5

A candidate for United States Representative may purchase the space to place a statement in the voter information portion of the sample ballot that does not exceed 250 words. The statement may not make reference to any opponent of the candidate. The statement shall be submitted in accordance with the timeframes and procedures set forth in this code for the preparation of the voter information portion of the sample ballot.

(Added by Stats. 2008, Ch. 137, Sec. 2. Effective January 1, 2009.)



13308

In addition to the restrictions set forth in Section 13307, any candidate’s statement submitted pursuant to Section 13307 shall be limited to a recitation of the candidate’s own personal background and qualifications, and shall not in any way make reference to other candidates for that office or to another candidate’s qualifications, character, or activities. The elections official shall not cause to be printed or circulated any statement that the elections official determines is not so limited or that includes any reference prohibited by this section.

(Amended by Stats. 2007, Ch. 125, Sec. 3. Effective January 1, 2008.)



13309

(a) Notwithstanding Section 13307, if a candidate alleges to be indigent and unable to pay in advance the requisite fee for submitting a candidate statement, the candidate shall submit to the local agency a statement of financial worth to be used in determining whether or not he or she is eligible to submit a candidate statement without payment of the fee in advance.

(b) The statement of financial worth required by this section shall be submitted by the candidate together with his or her candidate statement in accordance with the deadline specified in Section 13307. The statement of financial worth form shall be furnished by the local agency, and may include questions relating to the candidate’s employer, income, real estate holdings, tangible personal property, and financial obligations. The candidate shall certify the content of the statement as to its truth and correctness under penalty of perjury. The candidate shall also sign a release form of the candidate’s most recent federal income tax report.

(c) Upon receipt of a statement of financial worth, a determination shall be made by the local agency of whether or not the candidate is indigent. The local agency shall notify the candidate of its findings.

(d) If it is determined that the candidate is not indigent, the candidate shall, within three days of the notification, excluding Saturdays, Sundays, and state holidays, withdraw the statement or pay the requisite fee. If the candidate fails to respond within the time prescribed, the local agency shall not be obligated to print and mail the statement.

(e) If the local agency determines that the candidate is indigent, the local agency shall print and mail the statement.

(f) Nothing in this section shall prohibit the local agency from billing the candidate his or her actual pro rata share of the cost after the election.

(Amended by Stats. 2013, Ch. 560, Sec. 11. Effective January 1, 2014.)



13310

Prior to the nomination period for an election, the governing body of the local agency conducting the election may determine that Section 13307 is inapplicable to that election. This section shall become operative only if the United States Supreme Court or the California Supreme Court rules that candidates (other than indigent candidates) may not be required to pay for candidates’ statements authorized pursuant to Section 13307.

(Enacted by Stats. 1994, Ch. 920, Sec. 2. Section conditionally operative by its own provisions.)



13311

Notwithstanding the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), the statements filed pursuant to Section 13307 shall remain confidential until the expiration of the filing deadline.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13312

Each voter’s pamphlet prepared pursuant to Section 13307 shall contain a statement in the heading of the first page in heavy-faced gothic type, not smaller than 10-point, that: (a), the pamphlet does not contain a complete list of candidates and that a complete list of candidates appears on the sample ballot (if any candidate is not listed in the pamphlet), and that (b), each candidate’s statement in the pamphlet is volunteered by the candidate, and (if printed at the candidate’s expense) is printed at his or her expense.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



13313

(a) The elections official shall make a copy of the material referred to in Section 13307 available for public examination in the elections official’s office for a period of 10 calendar days immediately following the filing deadline for submission of those documents. Any person may obtain a copy of the candidate’s statements from the elections official for use outside of the elections official’s office. The elections official may charge a fee to any person obtaining a copy of the material, and the fee may not exceed the actual cost incurred by the elections official in providing the copy.

(b) (1) During the 10-calendar-day public examination period provided by this section, any voter of the jurisdiction in which the election is being held, or the elections official, himself or herself, may seek a writ of mandate or an injunction requiring any or all of the material in the candidates statements to be amended or deleted. The writ of mandate or injunction request shall be filed no later than the end of the 10-calendar-day public examination period.

(2) A peremptory writ of mandate or an injunction shall issue only upon clear and convincing proof that the material in question is false, misleading, or inconsistent with the requirements of this chapter, and that issuance of the writ or injunction will not substantially interfere with the printing or distribution of official election materials as provided by law.

(3) The elections official shall be named as respondent and the candidate who authored the material in question shall be named as the real party in interest. In the case of the elections official bringing the mandamus or injunctive action pursuant to this subdivision, the board of supervisors of the county shall be named as the respondent and the candidate who authored the material in question shall be named as the real party in interest.

(Amended by Stats. 2002, Ch. 228, Sec. 12. Effective January 1, 2003.)



13314

(a) (1) An elector may seek a writ of mandate alleging that an error or omission has occurred, or is about to occur, in the placing of a name on, or in the printing of, a ballot, sample ballot, voter pamphlet, or other official matter, or that any neglect of duty has occurred, or is about to occur.

(2) A peremptory writ of mandate shall issue only upon proof of both of the following:

(A) That the error, omission, or neglect is in violation of this code or the Constitution.

(B) That issuance of the writ will not substantially interfere with the conduct of the election.

(3) The action or appeal shall have priority over all other civil matters.

(4) The Secretary of State shall be named as a respondent or a real party in interest in any proceeding under this section concerning a measure or a candidate described in Section 15375, except for a candidate for judge of the superior court.

(b) Venue for a proceeding under this section shall be exclusively in Sacramento County in any of the following cases:

(1) The Secretary of State is named as a real party in interest or as a respondent.

(2) A candidate for statewide elective office is named as a party.

(3) A statewide measure that is to be placed on the ballot is the subject of the proceeding.

(Amended by Stats. 2009, Ch. 548, Sec. 1. Effective January 1, 2010.)



13315

The officer charged with the duty of providing sample ballots for any election at which vote by mail voter ballots may be cast shall cause to be printed on the envelope containing the sample ballot in heavy-faced gothic type, not smaller than 12-point, the following:

Notice: Vote By Mail Ballot Application Enclosed.

(Amended by Stats. 2007, Ch. 508, Sec. 77. Effective January 1, 2008.)



13316

Notwithstanding any other provision of law to the contrary, a county, city, city and county, or district using voting machines may use reasonable facsimiles of the sample ballots sent to the voters of the local jurisdiction as vote by mail ballots.

(Amended by Stats. 2007, Ch. 508, Sec. 78. Effective January 1, 2008.)



13317

Notwithstanding any other provision of law to the contrary, a county, city, city and county, or district using vote tabulating devices may use reasonable facsimiles of the sample ballots sent to the voters of the local jurisdiction as vote by mail ballots.

(Amended by Stats. 2007, Ch. 508, Sec. 79. Effective January 1, 2008.)









DIVISION 14 - ELECTION DAY PROCEDURES

CHAPTER 1 - Privileges of Voters

14000

(a) If a voter does not have sufficient time outside of working hours to vote at a statewide election, the voter may, without loss of pay, take off enough working time that, when added to the voting time available outside of working hours, will enable the voter to vote.

(b) No more than two hours of the time taken off for voting shall be without loss of pay. The time off for voting shall be only at the beginning or end of the regular working shift, whichever allows the most free time for voting and the least time off from the regular working shift, unless otherwise mutually agreed.

(c) If the employee on the third working day prior to the day of election, knows or has reason to believe that time off will be necessary to be able to vote on election day, the employee shall give the employer at least two working days’ notice that time off for voting is desired, in accordance with this section.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14001

Not less than 10 days before every statewide election, every employer shall keep posted conspicuously at the place of work, if practicable, or elsewhere where it can be seen as employees come or go to their place of work, a notice setting forth the provisions of Section 14000.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14002

Sections 14000 and 14001 shall apply to all public agencies and the employees thereof, as well as to employers and employees in private industry.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14003

Except in time of war or public danger, no voter is obliged to perform militia duty on any election day.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 1.5 - Rights of Voters

14025

This act shall be known and may be cited as the California Voting Rights Act of 2001.

(Added by Stats. 2002, Ch. 129, Sec. 1. Effective January 1, 2003.)



14026

As used in this chapter:

(a) “At-large method of election” means any of the following methods of electing members to the governing body of a political subdivision:

(1) One in which the voters of the entire jurisdiction elect the members to the governing body.

(2) One in which the candidates are required to reside within given areas of the jurisdiction and the voters of the entire jurisdiction elect the members to the governing body.

(3) One which combines at-large elections with district-based elections.

(b) “District-based elections” means a method of electing members to the governing body of a political subdivision in which the candidate must reside within an election district that is a divisible part of the political subdivision and is elected only by voters residing within that election district.

(c) “Political subdivision” means a geographic area of representation created for the provision of government services, including, but not limited to, a city, a school district, a community college district, or other district organized pursuant to state law.

(d) “Protected class” means a class of voters who are members of a race, color or language minority group, as this class is referenced and defined in the federal Voting Rights Act (42 U.S.C. Sec. 1973 et seq.).

(e) “Racially polarized voting” means voting in which there is a difference, as defined in case law regarding enforcement of the federal Voting Rights Act (42 U.S.C. Sec. 1973 et seq.), in the choice of candidates or other electoral choices that are preferred by voters in a protected class, and in the choice of candidates and electoral choices that are preferred by voters in the rest of the electorate. The methodologies for estimating group voting behavior as approved in applicable federal cases to enforce the federal Voting Rights Act (42 U.S.C. Sec. 1973 et seq.) to establish racially polarized voting may be used for purposes of this section to prove that elections are characterized by racially polarized voting.

(Added by Stats. 2002, Ch. 129, Sec. 1. Effective January 1, 2003.)



14027

An at-large method of election may not be imposed or applied in a manner that impairs the ability of a protected class to elect candidates of its choice or its ability to influence the outcome of an election, as a result of the dilution or the abridgment of the rights of voters who are members of a protected class, as defined pursuant to Section 14026.

(Added by Stats. 2002, Ch. 129, Sec. 1. Effective January 1, 2003.)



14028

(a) A violation of Section 14027 is established if it is shown that racially polarized voting occurs in elections for members of the governing body of the political subdivision or in elections incorporating other electoral choices by the voters of the political subdivision. Elections conducted prior to the filing of an action pursuant to Section 14027 and this section are more probative to establish the existence of racially polarized voting than elections conducted after the filing of the action.

(b) The occurrence of racially polarized voting shall be determined from examining results of elections in which at least one candidate is a member of a protected class or elections involving ballot measures, or other electoral choices that affect the rights and privileges of members of a protected class. One circumstance that may be considered in determining a violation of Section 14027 and this section is the extent to which candidates who are members of a protected class and who are preferred by voters of the protected class, as determined by an analysis of voting behavior, have been elected to the governing body of a political subdivision that is the subject of an action based on Section 14027 and this section. In multiseat at-large election districts, where the number of candidates who are members of a protected class is fewer than the number of seats available, the relative groupwide support received by candidates from members of a protected class shall be the basis for the racial polarization analysis.

(c) The fact that members of a protected class are not geographically compact or concentrated may not preclude a finding of racially polarized voting, or a violation of Section 14027 and this section, but may be a factor in determining an appropriate remedy.

(d) Proof of an intent on the part of the voters or elected officials to discriminate against a protected class is not required.

(e) Other factors such as the history of discrimination, the use of electoral devices or other voting practices or procedures that may enhance the dilutive effects of at-large elections, denial of access to those processes determining which groups of candidates will receive financial or other support in a given election, the extent to which members of a protected class bear the effects of past discrimination in areas such as education, employment, and health, which hinder their ability to participate effectively in the political process, and the use of overt or subtle racial appeals in political campaigns are probative, but not necessary factors to establish a violation of Section 14027 and this section.

(Added by Stats. 2002, Ch. 129, Sec. 1. Effective January 1, 2003.)



14029

Upon a finding of a violation of Section 14027 and Section 14028, the court shall implement appropriate remedies, including the imposition of district-based elections, that are tailored to remedy the violation.

(Added by Stats. 2002, Ch. 129, Sec. 1. Effective January 1, 2003.)



14030

In any action to enforce Section 14027 and Section 14028, the court shall allow the prevailing plaintiff party, other than the state or political subdivision thereof, a reasonable attorney’s fee consistent with the standards established in Serrano v. Priest (1977) 20 Cal.3d 25, 48-49, and litigation expenses including, but not limited to, expert witness fees and expenses as part of the costs. Prevailing defendant parties shall not recover any costs, unless the court finds the action to be frivolous, unreasonable, or without foundation.

(Added by Stats. 2002, Ch. 129, Sec. 1. Effective January 1, 2003.)



14031

This chapter is enacted to implement the guarantees of Section 7 of Article I and of Section 2 of Article II of the California Constitution.

(Added by Stats. 2002, Ch. 129, Sec. 1. Effective January 1, 2003.)



14032

Any voter who is a member of a protected class and who resides in a political subdivision where a violation of Sections 14027 and 14028 is alleged may file an action pursuant to those sections in the superior court of the county in which the political subdivision is located.

(Added by Stats. 2002, Ch. 129, Sec. 1. Effective January 1, 2003.)






CHAPTER 2 - Precinct Supplies

14100

The county elections official, in providing the materials required by this division, shall not be required to utilize the services of the county purchasing agent.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14101

(a) On or before the first day of January of each even-numbered year, the Secretary of State and the Attorney General shall prepare a brief digest containing the substance of those provisions of this code and of other statutes that pertain to the duties of precinct officers during the casting and the canvassing of the vote. This digest shall contain in each case a reference to the section of this code or other statute, by reference to which further examination of its provisions may be made.

(b) Immediately upon the completion of the digest set forth in subdivision (a), the Secretary of State shall send a copy to each county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14102

(a) (1) For each statewide election, the elections official shall provide a sufficient number of official ballots in each precinct to reasonably meet the needs of the voters in that precinct on election day using the precinct’s voter turnout history as the criterion, but in no case shall this number be less than 75 percent of registered voters in the precinct, and for vote by mail and emergency purposes shall provide the additional number of ballots that may be necessary.

(2) The number of party ballots to be furnished to any precinct for a primary election shall be computed from the number of voters registered in that precinct as intending to affiliate with a party, and the number of nonpartisan ballots to be furnished to any precinct shall be computed from the number of voters registered in that precinct without statement of intention to affiliate with any of the parties participating in the primary election.

(b) For all other elections, the elections official shall provide a sufficient number of official ballots in each precinct to reasonably meet the needs of the voters in that precinct on election day, using the precinct’s voter turnout history as the criterion, but in no case shall this number be less than 75 percent of the number of registered voters in the precinct, and for vote by mail and emergency purposes shall provide the additional number of ballots that may be necessary.

(Amended by Stats. 2007, Ch. 508, Sec. 80. Effective January 1, 2008.)



14103

Before the opening of the polls at any election, the elections official shall cause to be delivered to the precinct board in each precinct in which the election is to be held, the proper number of ballots of the kinds to be used in that precinct. The ballots shall be delivered in sealed packages with marks on the outside clearly designating the precinct or polling place for which they are intended, and the number of ballots enclosed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14104

The elections official shall prepare a receipt for each polling place, enumerating the packages and stating the date of delivery to the precinct board member. The precinct board member shall sign the receipt upon receipt of the packages. The signed receipt shall be returned to the elections official. Messengers may be employed to insure the safe and expeditious delivery of the ballots. The elections official shall fix a reasonable compensation for the services of these messengers, to be paid in the same manner as other election expenses.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14105

The elections official shall furnish to the precinct officers all of the following:

(a) Printed copies of the indexes.

(b) Necessary printed blanks for the roster, tally sheets, lists of voters, declarations, and returns.

(c) Envelopes in which to enclose returns.

(d) Not less than six nor more than 12 instruction cards to each precinct for the guidance of voters in obtaining and marking their ballots. On each card shall be printed necessary instructions and the provisions of Sections 14225, 14279, 14280, 14287, 14291, 14295, 15271, 15272, 15273, 15276, 15277, 15278, 18370, 18380, 18403, 18563, and 18569.

(e) A digest of the election laws with any further instructions the county elections official may desire to make.

(f) An American flag of sufficient size to adequately assist the voter in identifying the polling place. The flag is to be erected at or near the polling place on election day.

(g) A ballot container, properly marked on the outside indicating its contents.

(h) When it is necessary to supply additional ballot containers, these additional containers shall also be marked on the outside, indicating their contents.

(i) Sufficient ink pads and stamps for each booth. The stamps shall be one solid piece and shall be made so that a cross (+) may be made with either end. If ballots are to be counted by vote tabulating equipment, an adequate supply of other approved voting devices shall be furnished. All voting stamps or voting devices shall be maintained in good usable condition.

(j) When a candidate or candidates have qualified to have his or her or their names counted pursuant to Article 3 (commencing with Section 15340) of Chapter 4 of Division 15, a sufficient number of ink pens or pencils in the voting booths for the purpose of writing in on the ballot the name of the candidate or candidates.

(k) A sufficient number of cards to each polling place containing the telephone number of the office to which a voter may call to obtain information about his or her precinct location. The card shall state that the voter may call collect during polling hours.

(l) An identifying badge or insignia for each member of the precinct board. The member shall print his or her name and the precinct number thereon and shall wear the badge or insignia at all times in the performance of duties, so as to be readily identified as a member of the precinct board by all persons entering the polling place.

(m) Facsimile copies of the ballot containing ballot measures and ballot instructions printed in Spanish or other languages as provided in Section 14201.

(n) Sufficient copies of the notices to be posted on the indexes used at the polls. The notice shall read as follows: “This index shall not be marked in any manner except by a member of the precinct board acting pursuant to Section 14297 of the Elections Code. Any person who removes, tears, marks, or otherwise defaces this index with the intent to falsify or prevent others from readily ascertaining the name, address, or political affiliation of any voter, or the fact that a voter has or has not voted, is guilty of a misdemeanor.”

(o) A roster of voters for each precinct in the form prescribed in Section 14107.

(p) In addition, the elections official may, with the approval of the board of supervisors, furnish the original books of affidavits of registration or other material necessary to verify signatures to the precinct officers.

(q) Printed copies of the Voter Bill of Rights, as supplied by the Secretary of State. The Voter Bill of Rights shall be conspicuously posted both inside and outside every polling place.

This section shall become operative on January 1, 1990.

(Amended by Stats. 2003, Ch. 810, Sec. 21. Effective January 1, 2004.)



14105.1

In addition to the materials identified in Section 14105, the elections official shall furnish to the precinct officers printed copies of the notices specified in Section 9083.5, as supplied by the Secretary of State. The notices shall be conspicuously posted both inside and outside every polling place.

(Added by Stats. 2009, Ch. 1, Sec. 56. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



14105.3

(a) The federal Help America Vote Act of 2002 (P.L. 107-252) requires voting information to be publicly posted at each polling place on the day of each election for federal office. Voting information is defined as including general information on voting rights under applicable federal and state laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated.

(b) The Secretary of State shall print posters and other appropriate materials setting forth the voter rights listed in Section 2300. The posters shall be printed in as many languages as the Secretary of State determines are necessary, but, at a minimum, in sufficient languages to comply with Section 14201 and with the federal Voting Rights Act of 1965, as amended by Public Law 94-73. The Secretary of State shall distribute the posters and materials to all county elections officials sufficiently in advance of statewide elections.

(Added by Stats. 2003, Ch. 425, Sec. 5. Effective January 1, 2004.)



14105.5

Members of the precinct board shall not display, distribute, or make available at the polling place any materials other than those required pursuant to this division without the express approval of the county elections official.

(Added by Stats. 1994, Ch. 1189, Sec. 8. Effective January 1, 1995.)



14106

In addition to the materials required by Section 14105, the elections official shall provide signs, or materials for making signs, advising voters that an election has been canceled pursuant to Section 8026 due to the death of the candidate-incumbent and that a special election will be held to fill the vacancy.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14107

(a) The roster to be kept by each precinct board shall be substantially in the following form:

Roster

of the ________ election held in the ________ precinct ________ district, County of ________, on the ________ day of ________, 20___.
Following are the voters of above precinct desiring to vote under Sections 14216, 14218, 14278, and 14284 of the Elections Code:

No.

Signature of voter

Residence of voter

1

2

3

etc.

We hereby certify that all voters whose signatures appear hereinbefore in this roster voted this day excepting the following who, after signing the roster, failed to vote or were challenged and denied the right to vote.

No. _____ Name

No. _____ Name

We further certify that the number of voters who voted in this precinct at this election is ____, and that the above list of voters, less those who did not vote as enumerated, constitutes the roster of this precinct for this election.

We further certify that the total number of official ballots received, voted, rejected, spoiled and canceled, found in the ballot container and the number accounted for is as indicated on the ballot statement.

We further certify that the assisted voters list and challenge list show a complete list of all voters assisted or challenged.

_____ Clerk

_____ Clerk

_____ Clerk

_____ Inspector

_____ Judge

_____ Judge

All members of the precinct board shall sign this certificate.

(b) When votes are counted at the precinct, all members of the board shall also sign the certificate of performance prescribed in Section 15280.

(Amended by Stats. 2002, Ch. 344, Sec. 3. Effective January 1, 2003.)



14108

In addition to the provisions contained in Section 14107, the roster shall contain, in no less than 6-point type at the head of each page, the following words: “WARNING: It is a crime punishable by imprisonment in the state prison or in county jail for anyone to fraudulently vote, fraudulently attempt to vote, vote more than once, attempt to vote more than once, impersonate a voter, or attempt to impersonate a voter (Elections Code Sec. 18560).”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14109

Notwithstanding Sections 14105 and 14107, the roster to be kept by each precinct board may be in a form of an index to the affidavits of registration for that precinct, in which case the index shall provide space of sufficient size to allow each voter to sign his or her name pursuant to Section 14216.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14110

All officers required by law to designate polling places shall furnish the polling places with a sufficient number of places, booths, or compartments, at or in which voters may conveniently mark their ballots, so that they may be screened from the observation of others. Each place, compartment, or booth shall be so adjusted as to conceal from any observation the voter’s marking of the ballot. The number of voting booths or compartments shall be determined by the officer conducting the election.

This section shall become operative on January 1, 1990.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14111

Translations of the ballot measures and ballot instructions, as required by Section 14201, shall be provided by a person selected by the elections official from the list of approved translators and interpreters of the superior court of the county or from an institution accredited by the Western Association of Schools and Colleges.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14112

All voting equipment shall be transferred to the polling places in charge of an authorized official, who shall certify to their delivery in good order.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14113

Ballots and other election supplies appropriate to the system shall be furnished as provided for other precincts except that:

(a) No rubber stamps or ink pads shall be supplied when only ballots to be punched are used.

(b) Ballots shall be suitable to be punched or slotted in the marking device and subsequently counted on an approved mechanical or electronic counting device.

(c) The containers of the ballots shall be of a type so that they will adequately protect the ballots and that they can be opened without mutilation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 3 - Procedures at Polls

ARTICLE 1 - Election Day Posting Requirements

14200

A member of each precinct board shall cause the following voting information to be publicly posted at each polling place on the day of each election:

(a) A sample version of the ballot that will be used for the election.

(b) Information regarding the date of the election and the hours during which polling places will be open.

(c) Instructions on how to vote, including how to cast a vote and how to cast a provisional ballot.

(d) Instructions for mail-in registrants and first-time voters under Section 303(b) of the Help America Vote Act of 2002 (P.L. 107-252).

(e) General information on voting rights under applicable federal and state laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated.

(f) General information on federal and state laws regarding prohibitions on acts of fraud and misrepresentation as they pertain to elections.

(Repealed and added by Stats. 2003, Ch. 809, Sec. 6. Effective January 1, 2004.)



14201

(a) (1) The precinct board shall post, in a conspicuous location in the polling place, at least one facsimile copy of the ballot with the ballot measures and ballot instructions printed in Spanish. Facsimile ballots shall also be printed in other languages and posted in the same manner if a significant and substantial need is found by the elections official.

(2) In those counties which are required under the provisions of the federal Voting Rights Act of 1965, as extended by Public Law 94-73, to furnish ballots in other than the English language, the posting of the facsimile ballot in that particular language shall not be required.

(3) This subdivision shall remain in effect until the Secretary of State makes the determinations and findings required by this section.

(b) In counties where the Secretary of State has determined that it is appropriate, each precinct board shall post, in a conspicuous location in the polling place, at least one facsimile copy of the ballot with the ballot measures and ballot instructions printed in Spanish. If the Secretary of State determines that it is appropriate to post the election materials in Spanish in only certain precincts in the county, the material shall be posted in the polling places situated in those precincts. Facsimile ballots shall also be printed in other languages and posted in the same manner if a significant and substantial need is found by the Secretary of State.

(c) In determining whether it is appropriate to post the election materials in Spanish or other languages, the Secretary of State shall determine the number of residents of voting age in each county and precinct who are members of a single language minority, and who lack sufficient skills in English to vote without assistance. If the number of these residents equals 3 percent or more of the voting age residents of a particular county or precinct, or in the event that interested citizens or organizations provide the Secretary of State with information which gives the Secretary of State sufficient reason to believe a need for the furnishing of facsimile ballots, the Secretary of State shall find a need to post at least one facsimile copy of the ballot with the ballot measures and ballot instructions printed in Spanish or other applicable language in the affected polling places.

(d) The Secretary of State shall make the determinations and findings set forth in subdivisions (b) and (c) by January 1 of each year in which the Governor is elected.

(e) In those precincts where ballots printed in a language other than English are available for use by the voters at the polls, the posting of a facsimile ballot in that particular language shall not be required.

(f) It is the intent of the Legislature that non-English-speaking citizens, like all other citizens, should be encouraged to vote. Therefore, appropriate efforts should be made on a statewide basis to minimize obstacles to voting by citizens who lack sufficient skill in English to vote without assistance.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14202

(a) Before opening the polls, the precinct board shall post in separate, convenient places at or near the polling place, and of easy access to the voters, not less than two of the copies of the index to the affidavits of registration for that precinct.

(b) In any county in which tabulating equipment is used to produce the index of registration, the copies of the index posted pursuant to this section shall be by street addresses in numerical order, unless otherwise provided by Section 2192.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14203

The precinct officer shall post the signs required by Section 14106 in plain view within each voting booth or compartment whenever an election has been canceled pursuant to Section 8026.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Election Day Procedures

14210

The members of each precinct board shall distribute the duties devolving upon the precinct board, which are in addition to their individual duties, in a manner they deem most advantageous.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14211

The polling places shall be arranged so that neither the ballot containers nor the voting booths or compartments shall be hidden from the view of those present.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14212

The polls shall be open at 7 a.m. of the day of any election, and shall be kept open until 8 p.m. of the same day, when the polls shall be closed, except as provided in Section 14401.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14213

Before the precinct board receives any ballots, it shall proclaim aloud at the place of election that the polls are open.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14214

Voting shall commence as soon as the polls are opened and shall be continued during the time the polls remain open.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14215

Before receiving any ballots, the precinct board, in the presence of any persons assembled at the polling place, shall open and exhibit and close the ballot container or containers. Thereafter, the ballot container or containers shall not be removed from the polling place or presence of the bystanders until all the ballots are counted, nor opened until after the polls are finally closed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14216

Any person desiring to vote shall announce his or her name and address in an audible tone of voice, and when one of the precinct officers finds the name in the index, the officer shall in a like manner repeat the name and address. The voter shall then write his or her name and residence address or, if the voter is unable to write, shall have the name and residence address written by another person on a roster of voters provided for that purpose, whereupon a challenge may be interposed as provided in this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14217

If the precinct board is unable to find a voter’s name upon the index of registration, it shall inform the voter that he or she may cast a provisional ballot and the procedure for doing so. If the voter elects to cast a provisional ballot, the precinct board shall furnish the voter with a provisional ballot, in accordance with Section 14310.

(Amended by Stats. 2003, Ch. 809, Sec. 7. Effective January 1, 2004.)



14218

If the surname of any person offering to vote has been changed since the person has registered, the person shall sign his or her name as it was before the change and also the appropriate name as it is at the time the person votes, indicating on the roster on the same line by brackets or other means that the two names are the name of one person.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14219

The precinct board shall provide, upon request, to any voter for use in the voting booth or compartment, a copy of the facsimile ballot containing ballot measures and instructions printed in Spanish or in other languages, as required by Section 14201, unless sample ballots and ballots for voting are already being provided in that language under the federal Voting Rights Act of 1965, as amended by Public Law 94-73.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14220

At any election, a majority of the members of any precinct board shall be present at the polling place at all times while the polling place is open.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14221

Only voters engaged in receiving, preparing, or depositing their ballots and persons authorized by the precinct board to keep order and enforce the law may be permitted to be within the voting booth area before the closing of the polls.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14222

Nothing contained in this code shall prevent a voter from being accompanied by a child or children under the age of 18 years while the voter is within the voting booth area if the child is, or children are, under the voter’s care.

(Amended by Stats. 2001, Ch. 104, Sec. 1. Effective January 1, 2002.)



14223

(a) Only members of the precinct board, and persons while signing their names on the roster, shall be permitted, during the hours within which voting is in progress, to sit at the desk or table used by the precinct board.

(b) Any person may inspect the roster while voting is in progress and while votes are being counted. However, this shall not be done at a time or in a manner which will impede, interfere, or interrupt the normal process of voting.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14224

(a) Except as provided in Section 14222, a voting booth or compartment shall not be occupied by more than one person at a time, unless the voter is eligible under the assisted-voter provisions.

(b) (1) Except as provided in paragraph (2), a voter shall not remain in or occupy a voting booth or compartment longer than is necessary to mark his or her ballot, which shall not exceed 10 minutes.

(2) If a voter informs a precinct board member that the voter requires additional time to mark his or her ballot, a longer period shall be allowed. However, if the precinct board member determines that the voter is attempting to interfere with the conduct of the election and does not require additional time to mark his or her ballot, the precinct board member may contact the elections official, who may order that the voter not be provided with additional time to mark his or her ballot.

(Amended by Stats. 2012, Ch. 238, Sec. 1. Effective January 1, 2013.)



14225

Members of the precinct board shall not deposit in the ballot container any ballot from which the slip containing the number of the ballot has not been removed by a member of the precinct board and handed to the voter. This section does not apply to a vote by mail ballot.

(Amended by Stats. 2009, Ch. 547, Sec. 5. Effective January 1, 2010.)



14227

Any member of the precinct board, when using a language other than English at the polls, shall communicate with voters in that language only as he or she would be lawfully permitted to communicate in English under the code. The member shall be subject to like penalty for any illegal communication as if it had occurred in English.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Challenging a Voter

14240

(a) A person offering to vote may be orally challenged within the polling place only by a member of the precinct board upon any or all of the following grounds:

(1) That the voter is not the person whose name appears on the index.

(2) That the voter is not a resident of the precinct.

(3) That the voter is not a citizen of the United States.

(4) That the voter has voted that day.

(5) That the voter is presently on parole for the conviction of a felony.

(b) On the day of the election no person, other than a member of a precinct board or other official responsible for the conduct of the election, shall challenge or question any voter concerning the voter’s qualifications to vote.

(c) If any member of a precinct board receives, by mail or otherwise, any document or list concerning the residence or other voting qualifications of any person or persons, with the express or implied suggestion, request, or demand that the person or persons be challenged, the board member shall first determine whether the document or list contains or is accompanied by evidence constituting probable cause to justify or substantiate a challenge. In any case, before making any use whatever of such a list or document, the member of the precinct board shall immediately contact the elections official, charged with the duty of conducting the election, and describe the contents of the document or list and the evidence, if any, received bearing on voting qualifications. The elections official shall advise the members of the precinct board as to the sufficiency of probable cause for instituting and substantiating the challenge and as to the law as herein provided, relating to hearings and procedures for challenges by members of the precinct board and determination thereof by a precinct board. The elections official may, if necessary, designate a deputy to receive and answer inquiries from precinct board members as herein provided.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14241

A piece of mailed matter returned undelivered by the post office shall not be accepted or used as evidence upon which to initiate a challenge as to residency by any member of the precinct board unless other evidence or testimony is also presented, nor shall the mailed matter, standing alone without other evidence or testimony, be accepted as evidence by the precinct board in determining a challenge.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14242

The ground for challenge set forth in paragraph (2) of subdivision (a) of Section 14240 shall not apply to any person duly registered as a voter in any precinct in California and moving from that precinct within 14 days prior to an election.

(Amended by Stats. 2003, Ch. 811, Sec. 25. Effective January 1, 2004.)



14243

If the challenge is on the ground that the person seeking to vote is not the person whose name appears on the index, a member of the precinct board shall tender the following oath: “You do swear (or affirm) that you are the person whose name is entered on the index.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14244

If the challenge is on the ground that the person seeking to vote is not a resident of the precinct, the person challenged shall be sworn to answer questions, and after having been sworn, a member of the precinct board shall ask that person: “Are you a resident of this precinct?” If the answer to the question is “Yes,” without significant qualification, no other questions shall be asked.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14245

If the challenge is on the ground that the person challenged has already cast a ballot for this election, a member of the precinct board shall tender to the person challenged this oath:

“You do swear (or affirm) that you have not previously voted in this election, either by vote by mail ballot or at a polling place.”

(Amended by Stats. 2007, Ch. 508, Sec. 81. Effective January 1, 2008.)



14246

If the challenge is on the ground either that the person challenged is not the person whose name appears on the index, or that he or she has voted that day, the challenge shall be determined in favor of the person challenged if that person takes the oath as set forth either in Section 14243 or 14245.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14247

Challenges of voters that they are not residents of the precinct or citizens of the United States shall be tried and determined by the precinct board at the time of the challenge. The precinct board may, at its discretion, also request any other person, present in the polling place to be sworn and answer questions, whom the board believes may have knowledge or information concerning the facts of the challenge.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14248

Before administering an oath to a person regarding his or her place of residence, a member of the precinct board shall read to the person challenged, the rules prescribed by Section 14249 and Article 2 (commencing with Section 2020) of Chapter 1 of Division 2.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14249

If any person challenged refuses to take the oaths tendered, or refuses to be sworn and to answer the questions concerning the matter of residence, that person shall not be allowed to vote.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14250

The precinct board, in determining the place of residence of any person, shall be governed by the rules set forth in Article 2 (commencing with Section 2020) of Chapter 1 of Division 2.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14251

Any doubt in the interpretation of the law shall be resolved in favor of the challenged voter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14252

The precinct board shall compile a list showing all of the following:

(a) The name and address of each person challenged.

(b) The name, address, and any other identification as a voter, of each person offering information concerning any person’s qualifications to vote, or testifying pursuant to Section 14247, together with the name and address and any other identification of the person about whom the information or testimony is given.

(c) The grounds of each challenge.

(d) The determination of the board upon the challenge, together with any written evidence pertaining thereto.

(e) If evidence has been presented to the board requesting challenges, the evidence shall be returned to the elections official responsible for the conduct of the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14253

In the event that the precinct board determines that persistent challenging of voters is resulting in a delay of voting sufficient to cause voters to forego voting because of insufficient time or for fear of unwarranted intimidation, the board shall discontinue all challenges, and so note on the roster.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Issuing Ballots and Voting

14270

The procedure at the polls where voting is conducted pursuant to this division shall be the same as at other polling places, except as provided in this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14271

After the opening of the polls, the precinct board shall not allow any voter to enter the voting booth until it ascertains that he or she is entitled to vote.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14272

Before each voter enters the voting booth, the precinct board shall inform him or her how to operate the voting device. If a marking or punching device is used, the voter shall be instructed to use only that device. The voter shall also be instructed how to fold the ballot and place it in the envelope. If any voter, after entering the booth, asks for information regarding the operation of the machine or device, the precinct board shall give him or her the information.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14273

The device for marking the ballot may be handed to the voter with his or her ballot before the voter goes into the voting booth, and shall be returned to the precinct board after he or she has finished marking his or her ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14274

In any election where ballots are to be counted both manually and by electromechanical tabulating devices, the marking device used for marking ballots to be counted electromechanically may be used for marking ballots to be counted manually.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14275

Before leaving the voting booth or compartment, the voter shall fold or place the ballot card in the envelope so that the ballot markings of the voter will not be exposed, and the ballot stub will be outside of the envelope or other container, to be removed by the precinct board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14276

After his or her ballot is marked, a voter shall not show it to any person in such a way as to reveal its contents.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14277

The voter shall hand the folded ballot or the envelope containing the ballot to a precinct board member, who shall remove the ballot stub, hand it to the voter, and deposit the ballot in the ballot container. If the ballot is to be transferred from the envelope to the ballot container, care shall be taken not to disclose the markings of the voter on the ballot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14278

The precinct board shall give each voter only one ballot, as provided in Section 13102.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14279

Unless otherwise provided by law, no person shall apply for or receive any ballot at any precinct other than that in which the voter is entitled to vote.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14280

Unless otherwise provided by law, a voter shall not receive a ballot from any person other than one of the precinct officers. No person other than a precinct officer or officer authorized by law shall deliver a ballot to any voter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14281

On receiving a ballot, the voter shall forthwith retire alone to one of the booths or compartments provided, and mark the ballot, unless Section 14222 or 14224 is applicable.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14282

(a) When a voter declares under oath, administered by any member of the precinct board at the time the voter appears at the polling place to vote, that the voter is then unable to mark a ballot, the voter shall receive the assistance of not more than two persons selected by the voter, other than the voter’s employer, an agent of the voter’s employer, or an officer or agent of the union of which the voter is a member.

(b) No person assisting a voter shall divulge any information regarding the marking of the ballot.

(c) In those polling places that are inaccessible under the guidelines promulgated by the Secretary of State for accessibility by the physically handicapped, a physically handicapped person may appear outside the polling place and vote a regular ballot. The person may vote the ballot in a place that is as near as possible to the polling place and that is accessible to the physically handicapped. A precinct board member shall take a regular ballot to that person, qualify that person to vote, and return the voted ballot to the polling place. In those precincts in which it is impractical to vote a regular ballot outside the polling place, vote by mail ballots shall be provided in sufficient numbers to accommodate physically handicapped persons who present themselves on election day. The vote by mail ballot shall be presented to and voted by a physically handicapped person in the same manner as a regular ballot may be voted by that person outside the polling place.

(Amended by Stats. 2007, Ch. 508, Sec. 82. Effective January 1, 2008.)



14283

The precinct officers shall keep a list of the voters who have been assisted in marking their ballots. The list of assisted voters shall be returned to the elections official and preserved with other election materials and records.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14284

(a) All ballots, except vote by mail voter ballots, shall be marked only with the marking device provided by law.

(b) To prevent voters from marking their ballots with a pen or pencil, at the time of delivering a ballot to a voter, the precinct officer shall distinctly state that the voter shall mark the ballot with the device provided by law or the ballot will not be counted.

(Amended by Stats. 2007, Ch. 508, Sec. 83. Effective January 1, 2008.)



14285

Where two or more candidates for the same office are to be elected, and the voter desires to vote for candidates for that office, the voter shall, by using the provided marking device, place a mark in the voting square, rectangle, or other specific voting space following the names of the candidates for that office for whom the voter intends to vote, not exceeding, however, the number of candidates to be elected.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14286

When a measure is submitted to the voters, the voter shall place a mark on the ballot in the appropriate space opposite the answer the voter desires to give as to that measure. The voter, in marking the ballot, shall use the marking device provided.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14287

No voter shall place personal information upon a ballot that identifies the voter. “Personal information” includes all of the following:

(a) The signature of the voter.

(b) The initials, name, or address of the voter.

(c) A voter identification number.

(d) A social security number.

(e) A driver’s license number.

(Amended by Stats. 2011, Ch. 739, Sec. 2. Effective January 1, 2012.)



14288

If a voter spoils or defaces a ballot, the voter shall at once return it to the ballot clerk and receive another ballot. A voter shall not receive more than a total of three ballots, including his or her original ballot, in this manner.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14290

The precinct board shall immediately cancel, without unfolding them, all the spoiled ballots returned. The board shall write the word “spoiled” on the back of each spoiled ballot in ink or indelible pencil and return the spoiled ballots with the unused ballots.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14291

After the ballot is marked, a voter shall not show it to any person in such a way as to reveal its contents.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14292

Before leaving the voting booth or compartment, the voter shall fold the ballot according to the instructions on it, so that the marks on its face are not visible and only the number on the ballot and the top margin are exposed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14293

Having folded the ballot, the voter shall deliver it folded to a member of the precinct board, who shall then separate the slip containing the number from the ballot, hand the slip to the voter, and deposit the ballot in the ballot box in the presence of the voter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14294

At all elections, a member of the precinct board shall mark, on one of the copies of the index posted at or near the polling place, the name of each person who has voted, by drawing a line through the name of the voter, with a pen or indelible pencil. The board member shall mark off the names at least once each hour, to and including 6 p.m. In all counties not using the index roster, the board member shall draw a line under the last name signed in the roster at 6 p.m. or at the time of discontinuation of this procedure, whichever occurs last.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14295

No voter shall deliver to any member of the precinct board any ballot other than the one received from the board member.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14296

Any voter who does not vote the ballot he or she has received, shall, before leaving the polling place, return it to the board member having charge of the ballots, who shall immediately cancel it. All canceled ballots shall be returned to the ballot clerk in the same manner as spoiled ballots.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14297

No later than the time at which the voter delivers the voted ballot, a precinct board member in charge of the index shall write in the space opposite the name of the voter the line number designating the position of the name on the roster. In those counties using the combined index roster, the voter’s name shall be crossed off of the index in lieu of numbering.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14298

(a) The precinct board shall maintain the copies of the index posted during the whole time of voting. These copies shall not be marked in any manner except by a member of the precinct board acting pursuant to Section 14294.

(b) A member of the precinct board shall post a notice on each index which reads as follows: “This index shall not be marked in any manner except by a member of the precinct board acting pursuant to Section 14294. Any person who removes, tears, marks, or otherwise defaces this index with the intent to falsify or prevent others from readily ascertaining the name, address, or political affiliation of any voter, or the fact that a voter has or has not voted, is guilty of a misdemeanor.”

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14299

(a) If a precinct board is unable to furnish a ballot to a qualified voter because there is an insufficient number of ballots at the precinct, the elections official shall deliver to the precinct additional ballots to ensure that all eligible voters can cast their ballots within two hours.

(b) While awaiting the delivery of additional ballots, the precinct board shall provide each voter with the option of casting his or her vote immediately using an alternative procedure established prior to the election or waiting for the delivery of the additional ballots.

(c) The alternative procedure required by this section shall be subject to approval by the Secretary of State. The elections official shall submit the alternative procedure to the Secretary of State for approval by a date to be determined by the Secretary of State.

(Amended by Stats. 2007, Ch. 501, Sec. 2. Effective January 1, 2008.)



14300

(a) In the case of an election for a state or federal office, each polling place using a direct recording electronic voting system, as defined by Section 19271, the elections official shall provide paper ballots equivalent to the following percentages:

(1) For a statewide general election, no less than 10 percent of the registered voters in the polling place.

(2) For a statewide direct primary election, for each partisan ballot form for which at least 10 percent of the registered voters in the polling place are eligible to request, no less than 5 percent of the registered voters in the precinct eligible to request that ballot form at the polling place. For nonpartisan voters, the total number of paper ballots among all ballot forms that they are eligible to request shall be no less than 5 percent of registered nonpartisan voters at the polling place.

(3) For any other state or federal election contest, no less than 5 percent of registered voters at the polling place.

(4) For purposes of this section, the number of registered voters shall be based on the registration on the 88th day prior to the day of the election.

(b) The elections official shall establish procedures for the use of the paper ballots described in this section in the event the direct recording electronic voting system becomes nonfunctional.

(c) Upon request, the precinct board shall provide a paper ballot to a voter, regardless of the availability of the direct recording electronic voting system, as long as supplies remain available.

(d) The paper ballots described in this section may consist of provisional ballots.

(e) Any vote cast on a provisional ballot subject to this section by an otherwise qualified voter shall be counted as a regular ballot and shall not be subject to the requirements of Section 14310.

(Amended by Stats. 2014, Ch. 909, Sec. 12. Effective January 1, 2015.)






ARTICLE 5 - Provisional Voting

14310

(a) At all elections, a voter claiming to be properly registered, but whose qualification or entitlement to vote cannot be immediately established upon examination of the index of registration for the precinct or upon examination of the records on file with the county elections official, shall be entitled to vote a provisional ballot as follows:

(1) An elections official shall advise the voter of the voter’s right to cast a provisional ballot.

(2) The voter shall be provided a provisional ballot, written instructions regarding the process and procedures for casting the provisional ballot, and a written affirmation regarding the voter’s registration and eligibility to vote. The written instructions shall include the information set forth in subdivisions (c) and (d).

(3) The voter shall be required to execute, in the presence of an elections official, the written affirmation stating that the voter is eligible to vote and registered in the county where the voter desires to vote.

(b) Once voted, the voter’s ballot shall be sealed in a provisional ballot envelope, and the ballot in its envelope shall be deposited in the ballot box. All provisional ballots voted shall remain sealed in their envelopes for return to the elections official in accordance with the elections official’s instructions. The provisional ballot envelopes specified in this subdivision shall be a color different than the color of, but printed substantially similar to, the envelopes used for vote by mail ballots, and shall be completed in the same manner as vote by mail envelopes.

(c) (1) During the official canvass, the elections official shall examine the records with respect to all provisional ballots cast. Using the procedures that apply to the comparison of signatures on vote by mail ballots pursuant to Section 3019, the elections official shall compare the signature on each provisional ballot envelope with the signature on the voter’s affidavit of registration or other signature in the voter’s registration record. If the signatures do not compare or the provisional ballot envelope is not signed, the ballot shall be rejected. A variation of the signature caused by the substitution of initials for the first or middle name, or both, shall not invalidate the ballot.

(2) Provisional ballots shall not be included in any semiofficial or official canvass, except upon: (A) the elections official’s establishing prior to the completion of the official canvass, from the records in his or her office, the claimant’s right to vote; or (B) the order of a superior court in the county of the voter’s residence. A voter may seek the court order specified in this paragraph regarding his or her own ballot at any time prior to completion of the official canvass. Any judicial action or appeal shall have priority over all other civil matters. A fee shall not be charged to the claimant by the clerk of the court for services rendered in an action under this section.

(3) The provisional ballot of a voter who is otherwise entitled to vote shall not be rejected because the voter did not cast his or her ballot in the precinct to which he or she was assigned by the elections official.

(A) If the ballot cast by the voter contains the same candidates and measures on which the voter would have been entitled to vote in his or her assigned precinct, the elections official shall count the votes for the entire ballot.

(B) If the ballot cast by the voter contains candidates or measures on which the voter would not have been entitled to vote in his or her assigned precinct, the elections official shall count only the votes for the candidates and measures on which the voter was entitled to vote in his or her assigned precinct.

(d) The Secretary of State shall establish a free access system that any voter who casts a provisional ballot may access to discover whether the voter’s provisional ballot was counted and, if not, the reason why it was not counted.

(e) The Secretary of State may adopt appropriate regulations for the purpose of ensuring the uniform application of this section.

(f) This section shall apply to any vote by mail voter described by Section 3015 who is unable to surrender his or her unvoted vote by mail voter’s ballot.

(g) Any existing supply of envelopes marked “special challenged ballot” may be used until the supply is exhausted.

(Amended (as amended by Stats. 2009, Ch. 611, Sec. 1) by Stats. 2014, Ch. 906, Sec. 2. Effective January 1, 2015. Superseded on operative date of amendment by Stats. 2012, Ch. 497, as further amended by Stats. 2014, Ch. 906, Sec. 3.)



14310-1

(a) At all elections, a voter claiming to be properly registered, but whose qualification or entitlement to vote cannot be immediately established upon examination of the index of registration for the precinct or upon examination of the records on file with the county elections official, shall be entitled to vote a provisional ballot as follows:

(1) An elections official shall advise the voter of the voter’s right to cast a provisional ballot.

(2) The voter shall be provided a provisional ballot, written instructions regarding the process and procedures for casting the ballot, and a written affirmation regarding the voter’s registration and eligibility to vote. The written instructions shall include the information set forth in subdivisions (c) and (d).

(3) The voter shall be required to execute, in the presence of an elections official, the written affirmation stating that the voter is eligible to vote and registered in the county where the voter desires to vote.

(b) Once voted, the voter’s ballot shall be sealed in a provisional ballot envelope, and the ballot in its envelope shall be deposited in the ballot box. All provisional ballots voted shall remain sealed in their envelopes for return to the elections official in accordance with the elections official’s instructions. The provisional ballot envelopes specified in this subdivision shall be of a color different than the color of, but printed substantially similar to, the envelopes used for vote by mail ballots, and shall be completed in the same manner as vote by mail envelopes.

(c) (1) During the official canvass, the elections official shall examine the records with respect to all provisional ballots cast. Using the procedures that apply to the comparison of signatures on vote by mail ballots pursuant to Section 3019, the elections official shall compare the signature on each provisional ballot envelope with the signature on the voter’s affidavit of registration or other signature in the voter’s registration record. If the signatures do not compare or the provisional ballot envelope is not signed, the ballot shall be rejected. A variation of the signature caused by the substitution of initials for the first or middle name, or both, shall not invalidate the ballot.

(2) (A) Provisional ballots shall not be included in any semiofficial or official canvass, except under one or more of the following conditions:

(i) The elections official establishes prior to the completion of the official canvass, from the records in his or her office, the claimant’s right to vote.

(ii) The provisional ballot has been cast and included in the canvass pursuant to Article 4.5 (commencing with Section 2170) of Chapter 2 of Division 2.

(iii) Upon the order of a superior court in the county of the voter’s residence.

(B)  A voter may seek the court order specified in this paragraph regarding his or her own ballot at any time prior to completion of the official canvass. Any judicial action or appeal shall have priority over all other civil matters. A fee shall not be charged to the claimant by the clerk of the court for services rendered in an action under this section.

(3) The provisional ballot of a voter who is otherwise entitled to vote shall not be rejected because the voter did not cast his or her ballot in the precinct to which he or she was assigned by the elections official.

(A) If the ballot cast by the voter contains the same candidates and measures on which the voter would have been entitled to vote in his or her assigned precinct, the elections official shall count the votes for the entire ballot.

(B) If the ballot cast by the voter contains candidates or measures on which the voter would not have been entitled to vote in his or her assigned precinct, the elections official shall count only the votes for the candidates and measures on which the voter was entitled to vote in his or her assigned precinct.

(d) The Secretary of State shall establish a free access system that any voter who casts a provisional ballot may access to discover whether the voter’s provisional ballot was counted and, if not, the reason why it was not counted.

(e) The Secretary of State may adopt appropriate regulations for the purpose of ensuring the uniform application of this section.

(f) This section shall apply to any vote by mail voter described by Section 3015 who is unable to surrender his or her unvoted vote by mail voter’s ballot.

(g) Any existing supply of envelopes marked “special challenged ballot” may be used until the supply is exhausted.

(Amended (as amended by Stats. 2012, Ch. 497) by Stats. 2014, Ch. 906, Sec. 3. Effective January 1, 2015. Amending action by Stats. 2012, Ch. 497, with text revised by this amendment, is operative on date prescribed by Sec. 6 of Ch. 497.)



14311

(a) A voter who has moved from one address to another within the same county and who has not reregistered to vote at that new address may, at his or her option, vote on the day of the election at the polling place at which he or she is entitled to vote based on his or her current residence address, or at the office of the county elections official or other central location designated by that elections official. The voter shall be reregistered at the place of voting for future elections.

(b) Voters casting ballots under this section shall be required to vote by provisional ballot, as provided in Section 14310.

(Amended by Stats. 2003, Ch. 809, Sec. 9.5. Effective January 1, 2004.)



14312

This article shall be liberally construed in favor of the provisional voter.

(Added by Stats. 2003, Ch. 175, Sec. 1. Effective January 1, 2004.)



14313

(a) Upon the declaration of a state of emergency by the Governor and the issuance of an executive order authorizing an emergency worker to cast a ballot outside of his or her home precinct, elections officials in the counties included in the executive order shall, upon demand, issue to an emergency worker a provisional ballot that may be identical to the provisional ballot offered to other voters in the county, using a process to be determined by the elections official. The elections official shall transmit for processing any ballot cast, including any materials necessary to process the ballot, pursuant to this section to the elections official in the county where the voter is registered to vote.

(b) To be counted, a ballot cast pursuant to this section shall satisfy both of the following requirements:

(1) Be cast by the voter no later than the close of the polls on election day.

(2) Be received by the county elections official where the voter is registered on or before the 10th day following the date of the election.

(c) Upon receipt of the returned ballot, the elections official shall process the ballot pursuant to the procedures in subdivision (c) of Section 14310.

(d) If the requirements in subdivisions (b) and (c) are met and the ballot is eligible to be counted, the ballot shall be duplicated and all other materials preserved according to the procedures set forth in this code.

(e) “Emergency worker” for the purposes of this section means a person who is officially engaged in responding to the proclaimed state of emergency and whose vocation has been identified in an executive order relating to the state of emergency.

(Added by Stats. 2009, Ch. 395, Sec. 1. Effective January 1, 2010.)









CHAPTER 4 - Closing of the Polls

ARTICLE 1 - General Provisions

14400

At any election, all members of the precinct board shall be present at the closing of the polls.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14401

When the polls are closed, the precinct board shall proclaim that fact aloud at the place of election. After the proclamation no ballot shall be received. However, if at the hour of closing there are any other voters in the polling place, or in line at the door, who are qualified to vote and have not been able to do so since appearing, the polls shall be kept open a sufficient time to enable them to vote.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14402

Any one who arrives at the polling place after the time provided for closing the polls shall not be entitled to vote, even though the polls are open when the voter arrives.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



14402.5

If the time for closing the polls is extended pursuant to a court order, all votes cast during the time that the closing of the polls is extended shall be by provisional ballot. Any provisional ballots cast pursuant to this section shall be separated and held apart from other provisional ballots cast by voters prior to the time the closing of the polls was extended.

(Added by Stats. 2003, Ch. 809, Sec. 10. Effective January 1, 2004.)



14403

Immediately upon the closing of the polls and before any voted ballot is taken from any of the ballot containers, the precinct board member shall, in the presence of all persons in the room who may desire to observe them, proceed to render the unused ballots unusable in one of the following ways:

(a) By drawing across its face, in ink or indelible pencil, two lines that cross each other, the cross to be more than three inches square. The precinct board member shall thereupon, immediately and before any ballots are taken from any ballot container, place all defaced ballots within an envelope or other receptacle provided for that purpose.

(b) By tearing or cutting in a manner so that it is apparent that the ballot has been intentionally destroyed to prevent its use. If this method of destruction is used, it shall be done in a manner so that the serial number of the ballots is retained for the purposes of reconciliation.

(c) By placing all of the unused ballots into a special container provided for that purpose. A tamperproof seal containing spaces for entering the total number of unused ballots enclosed, the beginning and ending serial numbers thereof, and signature lines for all members of the precinct board following a statement certifying that all of the ballots were placed in the container in their presence and the information on the seal is true and correct, shall be provided. After signing the seal, it shall be placed on the container in a manner so that the container cannot be opened without tearing the seal.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 10. Effective January 1, 1999.)



14404

Immediately upon the arrival of the hour when the polls are required by law to be closed on election day, the elections official conducting the election shall openly, in the elections official’s main office, in the presence of any persons who are present to observe, according to the procedure set forth in Section 14403, proceed to render every unused ballot remaining in the control of the elections official unusable. The elections official shall forthwith make and file an affidavit, in writing, as to the number of ballots destroyed. If the procedure in subdivision (c) of Section 14403 is used, the tamperproof seal shall be signed by the elections official and at least one deputy or assistant elections official or registrar. The sealed container shall then be placed, with the sealed containers containing unused ballots from the precincts, in a security area by the elections official until disposition is made pursuant to Section 17301 or 17302.

Alternatively, the elections official may, immediately upon the arrival of the hour when the polls are closed, recycle for any other lawful purpose any unused ballots remaining in the control of the elections official that clearly identify the election for which they were prepared. No later than 30 days following the last day to certify the official results of the election, the elections official shall make and file an affidavit, in writing, as to the number of ballots recycled. At the elections official’s discretion, the unused ballots may be recycled up to six months following an election or at the conclusion of an election contest proceeding, whichever is later.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 12. Effective January 1, 1999.)



14405

(a) The members of the precinct board shall account for the ballots delivered to them by returning a sufficient number of unused ballots to make up, when added to the number of official ballots cast and the number of spoiled and canceled ballots returned, the number of ballots given to them. The officers receiving returned ballots shall compel this accounting.

(b) The precinct board shall complete the roster as required in Section 14107, and shall also complete and sign the certificate of performance prescribed in Section 15280, if that section applies.

(Amended by Stats. 1998, Ch. 1073, Sec. 13. Effective January 1, 1999.)






ARTICLE 2 - Elections Using Voting Systems

14420

(a) As soon as the polls are closed, the precinct board shall remove the voted ballots from the ballot container and take them out of the secrecy envelopes or detach them from the secrecy stubs. Where the envelope or stub is also the write-in ballot, and a write-in vote has been registered thereon, the ballot card shall not be separated from the envelope or stub. If two or more separate ballot cards have been used in the election, the precinct board shall sort them into groups, each of which shall contain the same series of ballot cards.

(b) After completing the action described in subdivision (a), the precinct board shall count the number of ballot cards in each group, and certify the number of ballots cast on the voting roster as provided by Section 14105. If there is any discrepancy between the number of voters listed in the roster and the number of ballots voted, this fact shall be noted with an explanation of the difference and signed by all the members of the precinct board.

(Added by renumbering Section 14421 by Stats. 1998, Ch. 1073, Sec. 16. Effective January 1, 1999.)



14421

The precinct board shall group voted ballot cards and voted separate write-in ballots, as directed by the elections official, and place them in containers. The board shall also place spoiled and void ballots, if any, in containers as directed by the elections official. All of these ballots, along with the containers for voted ballot cards, shall be placed in one or more boxes, which shall then be sealed and delivered as soon as possible to the receiving centers or central counting places with the unused ballots, supplies, and other materials as directed by the elections official.

(Added by renumbering Section 14423 by Stats. 1998, Ch. 1073, Sec. 18. Effective January 1, 1999.)






ARTICLE 3 - Return of Supplies to the Clerk

14430

The precinct board, as soon after the polls are closed as possible, shall prepare the supplies, including the copies of the index posted at or near the polling place, and records of the election for delivery to the elections official.

(Added by Stats. 1998, Ch. 1073, Sec. 19. Effective January 1, 1999.)



14431

The precinct board shall enclose and seal in one or more packages, as determined by the elections official, all voted, spoiled, canceled, or unused ballots.

(Added by Stats. 1998, Ch. 1073, Sec. 19. Effective January 1, 1999.)



14432

The precinct board shall enclose and seal in one or two packages, as determined by the elections official, all of the following:

(a) Two tally sheets, if ballots are to be tabulated manually at the precinct.

(b) The roster of voters.

(c) The copy of the index used as the voting record.

(d) The challenge list.

(e) The assisted voter’s list.

(Added by Stats. 1998, Ch. 1073, Sec. 19. Effective January 1, 1999.)



14433

If ballots are counted at precincts pursuant to Article 3 (commencing with Section 15340) or Article 5 (commencing with Section 15360) of Chapter 4 of Division 15, the precinct board immediately shall transmit, unsealed, to the elections official a statement showing the result of the votes cast at the polling place. The statement shall be open to public inspection.

(Added by Stats. 1998, Ch. 1073, Sec. 19. Effective January 1, 1999.)



14434

The sealed packages containing the lists, papers, and ballots shall be delivered by two of its members without delay, unopened, to the elections official or to a receiving station designated by the elections official.

(Added by Stats. 1998, Ch. 1073, Sec. 19. Effective January 1, 1999.)



14435

No list, tally, paper, or certificate returned from any election shall be set aside or rejected for want of form, nor because it is not strictly in accordance with this code, if it can be satisfactorily understood.

(Added by Stats. 1998, Ch. 1073, Sec. 19. Effective January 1, 1999.)






ARTICLE 4 - Snap Tallies

14440

Before any election, the governing body of the jurisdiction holding the election shall decide that certain offices or measures to be voted on are of more than ordinary public interest and require an early tabulation and announcement. The decision shall be transmitted to the elections official not less than 30 days before the election.

(Added by Stats. 1998, Ch. 1073, Sec. 20. Effective January 1, 1999.)



14441

The elections official shall prepare and forward to each selected precinct forms containing a list of the offices and measures designated as being of more than ordinary interest, and stating the number of ballots to be counted for the snap tally. In each general election, the special form shall, for each office listed on it, include the names of all candidates for that office whose names appear on the ballot.

The inspector at each selected precinct shall note the results of the count and the total number of votes cast in the precinct on the snap tally forms as soon as the designated number of ballots has been tallied. The inspector shall then communicate the figures in the manner directed by the elections official. In each general election, the figures shall include the votes cast for every candidate whose name appears on the ballot for an office listed on the forms. The inspector shall continue, each time the designated number of ballots have been tallied, to note and report the results as directed.

(Added by Stats. 1998, Ch. 1073, Sec. 20. Effective January 1, 1999.)



14442

Upon receipt from the precincts of the reports of votes cast on the specially designated offices and measures, the elections official shall tabulate the results and make the results available to the public. In each general election, all these reports of the election results shall include the votes cast for all candidates whose names appear on the ballot for each office for which returns are reported.

(Added by Stats. 1998, Ch. 1073, Sec. 20. Effective January 1, 1999.)



14443

If ballots are counted by means of electronic, electromechanical, or punchcard device, the elections official may provide for early tabulation and announcement of the returns in a manner consistent with the use of the tabulating devices.

(Added by Stats. 1998, Ch. 1073, Sec. 20. Effective January 1, 1999.)












DIVISION 15 - SEMIFINAL OFFICIAL CANVASS, OFFICIAL CANVASS, RECOUNT, AND TIE VOTE PROCEDURES

CHAPTER 1 - Preparation for Canvass

15000

No later than seven days prior to any election conducted pursuant to this code, the elections official shall conduct a test or series of tests to ensure that every device used to tabulate ballots accurately records each vote. The exact methods employed in this test shall conform to the voting procedures for the specific voting systems, as adopted by the Secretary of State.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 23. Effective January 1, 1999.)



15001

(a) A copy of each election computer vote count program for a statewide election or state special election to fill vacancies shall be deposited with the Secretary of State. The copy of the election computer vote count program shall be received by the Secretary of State no later than 5 p.m. on the seventh day before the election.

(b) If the election computer vote count program is modified or altered after the submission specified in subdivision (a), the elections official immediately shall deposit the subsequent program no later than 12 p.m. on the day of the election.

(c) The Secretary of State shall hold the deposited programs for a period of not less than six months, at which time the program shall be returned to the elections official.

(1) The elections official shall preserve the returned program for a period of 16 months.

(2) The programs deposited in accordance with this section shall be used only for a recanvass of the vote, an official recount, court action, or for logic and accuracy tests required by the Secretary of State.

(3) Any tape, diskette, cartridge, or other magnetic or electronic storage medium containing the vote count program submitted pursuant to this section shall be maintained by the Secretary of State in a secure location when not in use for an official purpose specified in paragraph (2).

(d) The Secretary of State may, by mandamus or other appropriate proceeding, require and compel the county elections officials to submit the computer vote count program specified in subdivision (a). Venue for a proceeding under this section shall be exclusively in Sacramento County.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 23. Effective January 1, 1999.)



15002

No later than January 1 of each even-numbered year, the Secretary of State shall review, and if necessary amend, administrative procedures for use with each of the voting systems pursuant to Division 19.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 23. Effective January 1, 1999.)



15003

Elections officials shall adopt semifinal official and official canvass procedures to conform to the applicable voting system procedures that have been approved by the Secretary of State. These procedures shall be available for public inspection no later than 29 days before each election.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 23. Effective January 1, 1999.)



15004

(a)  Each qualified political party may employ, and may have present at the central counting place or places, not more than two representatives to check and review the preparation and operation of the tabulating devices, their programming and testing, and have the representatives in attendance at any or all phases of the election.

(b) Any bona fide association of citizens or a media organization may employ, and may have present at the central counting place or places, not more than two representatives to check and review the preparation and operation of the tabulating devices, their programming and testing, and have the representatives in attendance at any or all phases of the election.

(c) The county elections official may limit the total number of representatives employed pursuant to subdivision (b) in attendance to no more than 10 by a manner in which each interested bona fide association of citizens or media organization has an equal opportunity to participate. Any representatives employed and in attendance pursuant to subdivision (a) shall not be subject to the limit specified in this subdivision.

(Amended by Stats. 2006, Ch. 690, Sec. 1. Effective January 1, 2007.)






CHAPTER 2 - Vote by Mail Ballot Processing

15100

The provisions of this chapter apply to the processing of vote by mail ballots during the 29-day period before any election, during the semifinal official canvass, and during the official canvass.

(Amended by Stats. 2007, Ch. 508, Sec. 86. Effective January 1, 2008.)



15101

(a) Any jurisdiction in which vote by mail ballots are cast may begin to process vote by mail ballot return envelopes beginning 29 days before the election. Processing vote by mail ballot return envelopes may include verifying the voter’s signature on the vote by mail ballot return envelope pursuant to Section 3019 and updating voter history records.

(b) Any jurisdiction having the necessary computer capability may start to process vote by mail ballots on the 10th business day before the election. Processing vote by mail ballots includes opening vote by mail ballot return envelopes, removing ballots, duplicating any damaged ballots, and preparing the ballots to be machine read, or machine reading them, but under no circumstances may a vote count be accessed or released until 8 p.m. on the day of the election. All other jurisdictions shall start to process vote by mail ballots at 5 p.m. on the day before the election.

(c) Results of any vote by mail ballot tabulation or count shall not be released before the close of the polls on the day of the election.

(Amended by Stats. 2014, Ch. 906, Sec. 4.5. Effective January 1, 2015.)



15102

The official shall appoint a special counting board or boards in numbers that he or she deems adequate to count the vote by mail ballots. The official shall provide for the forms of tally books and the distribution of the duties of the members of the canvassing board.

When the tally is done by hand, there shall be no less than four persons for each office or proposition to be counted. One shall read from the ballot, the second shall keep watch for any error or improper vote, and the other two shall keep the tally.

(Amended by Stats. 2007, Ch. 508, Sec. 88. Effective January 1, 2008.)



15103

The elections official shall pay a reasonable compensation to each member of the canvassing board of vote by mail ballots. This compensation shall be paid out of the treasury of the agency conducting the election as other claims against it are paid.

(Amended by Stats. 2007, Ch. 508, Sec. 89. Effective January 1, 2008.)



15104

(a) The processing of vote by mail ballot return envelopes, and the processing and counting of vote by mail ballots, shall be open to the public, both prior to and after the election.

(b) A member of the county grand jury, and at least one member each of the Republican county central committee, the Democratic county central committee, and of any other party with a candidate on the ballot, and any other interested organization, shall be permitted to observe and challenge the manner in which the vote by mail ballots are handled, from the processing of vote by mail ballot return envelopes through the counting and disposition of the ballots.

(c) The elections official shall notify vote by mail voter observers and the public at least 48 hours in advance of the dates, times, and places where vote by mail ballots will be processed and counted.

(d) Notwithstanding paragraph (2) of subdivision (b) of Section 2194, vote by mail voter observers shall be allowed sufficiently close access to enable them to observe the vote by mail ballot return envelopes and the signatures thereon and challenge whether those individuals handling vote by mail ballots are following established procedures, including all of the following:

(1) Verifying signatures and addresses on the vote by mail ballot return envelopes by comparing them to voter registration information.

(2) Duplicating accurately damaged or defective ballots.

(3) Securing vote by mail ballots to prevent tampering with them before they are counted on election day.

(e) A vote by mail voter observer shall not interfere with the orderly processing of vote by mail ballot return envelopes or the processing and counting of vote by mail ballots, including the touching or handling of the ballots.

(Amended by Stats. 2009, Ch. 548, Sec. 2. Effective January 1, 2010.)



15105

Prior to processing and opening the identification envelopes of vote by mail voters, the elections official shall make available a list of vote by mail voters for public inspection, from which challenges may be presented. Challenges may be made for the same reasons as those made against a voter voting at a polling place. In addition, a challenge may be entered on the grounds that the ballot was not received within the time provided by this code or that a person is imprisoned for a conviction of a felony. All challenges shall be made prior to the opening of the identification envelope of the challenged vote by mail voter.

(Amended by Stats. 2007, Ch. 508, Sec. 91. Effective January 1, 2008.)



15106

Except as otherwise provided, the processing of vote by mail ballot return envelopes, the processing and counting of vote by mail ballots, and the disposition of challenges of vote by mail ballots shall be according to the laws now in force pertaining to the election for which they are cast. Because the voter is not present, the challenger shall have the burden of establishing extraordinary proof of the validity of the challenge at the time the challenge is made.

(Amended by Stats. 2007, Ch. 508, Sec. 92. Effective January 1, 2008.)



15107

If a challenge is overruled, the board shall open the identification envelope without defacing the affidavit printed on it or mutilating the enclosed ballot and, without viewing the ballot, remove it and destroy the numbered slip, if any remains, and store the ballots in a secure location.

(Added by Stats. 1998, Ch. 1073, Sec. 25. Effective January 1, 1999.)



15108

If a challenge is allowed, the board shall endorse on the face of the identification envelope the cause of the challenge and its action thereon.

(Added by Stats. 1998, Ch. 1073, Sec. 25. Effective January 1, 1999.)



15109

Except as otherwise provided in this chapter, the counting and canvassing of vote by mail ballots shall be conducted in the same manner and under the same regulations as used for ballots cast in a precinct polling place.

(Amended by Stats. 2007, Ch. 508, Sec. 93. Effective January 1, 2008.)



15110

Reports to the Secretary of State of the findings of the canvass of vote by mail ballots shall be made by the elections official pursuant to Chapter 3 (commencing with Section 15150) and Chapter 4 (commencing with Section 15300).

(Amended by Stats. 2007, Ch. 508, Sec. 94. Effective January 1, 2008.)



15111

The elections official shall keep an accurate list of all voters who have received and voted a vote by mail ballot at each election and compare this list with the roster of voters as provided in Section 15278. That list shall include the election precinct of the voter.

(Amended by Stats. 2007, Ch. 508, Sec. 95. Effective January 1, 2008.)



15112

When elections are consolidated pursuant to Division 10 (commencing with Section 10000), and only one form of ballot is used at the consolidated election, the ballots cast by vote by mail voters shall be counted only in connection with elections to which vote by mail voter privileges have been extended by law.

Whenever the period of time within which vote by mail voters’ ballots shall be received by the elections official in order to be counted, as provided for any election by this code or any other law of this state, is different from that period of time provided for another election, and the elections are consolidated and only one form of ballot used for both elections, all vote by mail voters’ ballots issued for the consolidated election may be counted for both elections if received by the elections official within whichever period of time is longer.

(Amended by Stats. 2007, Ch. 508, Sec. 96. Effective January 1, 2008.)






CHAPTER 3 - Semifinal Official Canvass

ARTICLE 1 - General Provisions

15150

For every election, the elections official shall conduct a semifinal official canvass by tabulating vote by mail and precinct ballots and compiling the results. The semifinal official canvass shall commence immediately upon the close of the polls and shall continue without adjournment until all precincts are accounted for.

(Amended by Stats. 2007, Ch. 508, Sec. 97. Effective January 1, 2008.)



15151

(a) The elections official shall transmit the semifinal official results to the Secretary of State in the manner and according to the schedule prescribed by the Secretary of State prior to each election, for the following:

(1) All candidates voted for statewide office.

(2) All candidates voted for the following offices:

(A) State Assembly.

(B) State Senate.

(C) Member of the United States House of Representatives.

(D) Member of the State Board of Equalization.

(E) Justice of the Court of Appeals.

(3) All persons voted for at the presidential primary or for electors of President and Vice President of the United States.

(4) Statewide ballot measures.

(b) The elections official shall transmit the results to the Secretary of State at intervals no greater than two hours, following commencement of the semifinal official canvass.

(Amended by Stats. 2005, Ch. 72, Sec. 4. Effective July 19, 2005.)



15152

Neither the elections official, any member of a precinct board, nor any other person shall count any votes, either for a ballot proposition or candidate, until the close of the polls in that county. After that time, the ballots for all candidates and ballot propositions voted upon solely within the county shall be counted and the results of the balloting made public. However, the results for any candidate or ballot proposition also voted upon in another county or counties shall not be made public until after all the polls in that county and the other county or counties have closed. This paragraph applies regardless of whether the counting is done by manual tabulation or by a vote tabulating device.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15153

During the semifinal official canvass, write-in votes shall be counted in accordance with Article 3 (commencing with Section 15340) of Chapter 4.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15154

(a) Any ballot that is not marked as provided by law shall be rejected. The rejected ballots shall be placed in the package marked for voted ballots or in a separate container as directed by the elections official. All rejected ballots shall have written on the ballot the cause for rejection and be signed by a majority of processing board members who are assigned by the elections official to process ballots.

(b) The following ballot conditions shall not render a ballot invalid:

(1) Soiled or defaced.

(2) Two or more impressions of the voting stamp or mark in one voting square.

(3) Contains personal information, as defined in Section 14287.

(c) If a voter indicates, either by a combination of both marking and writing in, a choice of more names than there are candidates to be elected or nominated for any office, or if for any reason the choice of the voter is impossible to determine, the vote for that office shall not be counted, but the remainder of the ballot, if properly marked, shall be counted.

(d) This section applies to all ballots counted pursuant to this chapter and Chapter 4 (commencing with Section 15300).

(Amended by Stats. 2011, Ch. 739, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Automated Count in a Central Location

15200

If paper ballots are used in conjunction with this system, counting shall be as provided in Article 5 (commencing with Section 15270) and Article 6 (commencing with Section 15290).

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15201

(a) As soon as the polls are closed, the precinct board shall, in the presence of the public do all of the following:

(1) Seal the container used to transport voted ballots and insure that the precinct number is designated on the ballot container.

(2) Certify, sign, and seal the several packages or envelopes as directed by the elections official.

(3) By not less than two of their number, deliver the ballot container and packages to the elections official at the central counting place in the manner prescribed by the elections official. The ballot container and packages shall remain in their exclusive possession until delivered to the elections official.

(b) This section also applies to ballots counted manually pursuant to Article 6 (commencing with Section 15290).

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15202

If the ballots are to be counted at a central counting place, no fewer than two precinct board members shall, following the close of the polls, deliver the ballots, in a sealed container, to the central counting place or a designated receiving station. There may be two or more central counting places.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15203

The vote tabulating device may be located at any place within the state approved by the elections official of the county or other political subdivision using the device. The same device may be jointly owned, borrowed, leased, or used by two or more counties, cities, or other political subdivisions to tabulate ballots cast in any election.

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15204

All proceedings at the central counting place, or counting places, if applicable, shall be open to the view of the public but no person, except one employed and designated for the purpose by the elections official or his or her authorized deputy, shall touch any ballot container. Access to the area where electronic data processing equipment is being operated may be restricted to those persons authorized by the elections official.

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15205

(a) A person may be employed to count, tally, and certify the ballots if he or she is not a candidate at the election and if he or she satisfies either of the following requirements:

(1) Has the qualifications required for a precinct board member.

(2) Is a deputy or employee of either of the following:

(A) The governing board.

(B) The elections official.

(b) No person selected to count ballots need reside in any particular precinct.

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15206

The elections official or any deputy authorized by the elections official may excuse or dismiss any person from any counting board and enforce the order.

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15207

The elections official or authorized deputy shall segregate the persons employed to count the ballots into counting boards. These counting boards shall be deemed to be precinct boards, and are subject to all laws governing precinct boards where ballots are counted at the polling place.

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15208

(a) Each container of ballots shall be opened and its contents removed. The ballots shall be checked to ascertain if the ballots are properly grouped and shall be arranged, if necessary, so that all similar ballots from the precinct are together.

(b) Any ballot that contains personal information, as defined in Section 14287, or is torn, bent, or mutilated shall be segregated in the manner directed by the elections official and a duplicate shall be prepared as provided in Section 15210.

(Amended by Stats. 2011, Ch. 739, Sec. 4. Effective January 1, 2012.)



15209

Any magnetic or electronic storage medium used for the ballot tabulation program and any magnetic or electronic storage medium containing election results shall be kept in a secure location and shall be retained for six months following any local election and 22 months following any federal election or so long thereafter as any contest involving the vote at the local or federal election remains undetermined.

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15210

In preparing the voted ballots for processing, any ballot that is torn, bent, or otherwise defective shall be corrected so that every vote cast by the voter shall be counted by the automatic tabulating equipment. If necessary, a true duplicate copy of the defective ballot shall be made and substituted therefor, following the intention of the voter insofar as it can be ascertained from the defective ballot. All duplicate ballots shall be clearly labeled “duplicate,” and shall bear a serial number that shall be recorded on the damaged or defective ballot.

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15211

If paper ballots are used for vote by mail voting, the canvass may be conducted in accordance with Chapter 1 (commencing with Section 15000), or the elections official may have a true duplicate copy of vote by mail voter paper ballots made on punchcard ballots that shall be verified in the presence of witnesses. After verification the punchcard ballots shall be counted in the same manner as other punchcard ballots.

(Amended by Stats. 2007, Ch. 508, Sec. 98. Effective January 1, 2008.)



15212

If voting at all precincts within a county is not conducted using the same voting system, the result as to the precincts not subject to this article shall be determined in accordance with other provisions of this code and the result of the vote at precincts subject to this article shall be determined as provided in this article. The statement of the vote in that case shall represent the consolidation of all the results and the results of the canvass of all vote by mail voter ballots.

(Amended by Stats. 2007, Ch. 508, Sec. 99. Effective January 1, 2008.)



15213

In case of an emergency in which it becomes impossible to transport the ballots from the precinct to a central counting place, the elections official may direct that the ballots be counted at the precinct. In those cases, counting shall be conducted substantially in accordance with Article 5 (commencing with Section 15270).

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)






ARTICLE 3 - Automated Vote Count in Precincts

15250

This article applies to all elections in which votes are counted by means of a voting machine.

(Amended by Stats. 2014, Ch. 911, Sec. 11. Effective January 1, 2015.)



15250.5

(a) As soon as the polls are closed, the precinct board, in the presence of the watchers and all others lawfully present, shall immediately lock the voting machine against voting and do all of the following:

(1) Count the votes cast on voting machines and report the results pursuant to subdivisions (b) and (c).

(2) Complete, sign, and return to the elections official all furnished forms requiring its signatures.

(b) When votes are counted on one or more voting machines at the precinct, all members of the precinct board, upon the completion of their duties, shall sign a certificate of performance, which shall be substantially in the following form:

Certificate of Performance

This certificate of performance is for precinct ____, for the ____ election, held on the ____ day of ____, (year).

We hereby certify ONE of the following: (Please check only the one that applies.)

⁭(A) RESULTS OF VOTES CAST FROM ALL VOTING MACHINES ARE POSTED.

(1) The results of the votes cast form posted outside the polling place includes the total number of votes cast on each voting machine for each candidate for each office, and the total number of votes cast on each voting machine for and against each ballot measure.

(2) The results of votes cast form provided to the county elections official shows the same numbers.

⁭(B) RESULTS OF VOTES CAST ARE NOT POSTED FOR VOTING MACHINES THAT RECORDED FEWER THAN 10 BALLOTS. RESULTS OF VOTES CAST ON ALL OTHER VOTING MACHINES ARE POSTED.

(1) The results of the votes cast form posted outside the polling place includes the total number of votes cast on each voting machine for each candidate for each office, and the total number of votes cast on each voting machine for and against each ballot measure, except as provided in paragraph (2).

(2) For each voting machine recording fewer than 10 ballots, only the number of ballots cast on that machine is posted.

(3) The results of votes cast form provided to the county elections official shows the same numbers.

(C) RESULTS OF VOTES CAST ARE NOT POSTED FOR ANY VOTING MACHINES BECAUSE FEWER THAN 10 BALLOTS WERE CAST IN THE PRECINCT.

In this case, only the number of ballots cast on each voting machine is posted and included on the results of votes cast form provided to the county elections official.

_____ Inspector

_____ Assistant Inspector

_____ Judge

_____ Judge

_____ Clerk

_____ Clerk

_____ Clerk

_____ Clerk

(c) (1) The precinct board shall sign and post conspicuously on the outside of the polling place a copy of the results of votes cast form. The copy shall remain posted for at least 48 hours after the official time fixed for the closing of the polls.

(2) To protect a person’s right to cast a secret ballot under Section 7 of Article II of the California Constitution, in cases where fewer than 10 voters cast ballots on any single voting machine on which the results are tallied at the precinct, the precinct board shall post only the total number of people who voted on that voting machine, and shall not post the total number of votes cast on each voting machine for each candidate for each office or the total number of votes cast on each voting machine for and against each ballot measure.

(Added by Stats. 2014, Ch. 911, Sec. 12. Effective January 1, 2015.)



15251

Upon receipt of the result of votes cast from the precinct boards, the elections official shall compile and make available to the public the results so received as to the offices and measures.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)






ARTICLE 4 - Establishing Election Return Centers and Multiple Counting Centers

15260

(a) The elections official of the jurisdiction shall establish one or more election return centers for the purpose of facilitating the compilation of election returns and expediting their announcement to the public.

(b) In establishing a return center, the elections official may designate a group of precincts which the center shall serve and this designation shall be available for public inspection no later than 15 days before the election. The election return center may be at any public place as the elections official designates.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15261

The elections official may establish one or more centers to count ballots from designated precincts and transmit the results via voice telephone connection or facsimile transmission. The count shall be conducted in all other respects in accordance with the central counting provisions of Article 2 (commencing with Section 15200). The list of designated precincts for each counting center shall be available for public inspection no later than 15 days before the election.

(Amended by Stats. 2008, Ch. 200, Sec. 1. Effective January 1, 2009.)






ARTICLE 5 - Manual Vote Count in the Precinct

15270

This article applies to all elections in which ballots are counted by hand.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15271

As soon as the polls are finally closed, the precinct board shall commence to count the votes by taking the ballots cast, unopened, out of the box and counting them to ascertain whether the number of ballots corresponds with the number of signatures on the roster. The precinct board shall make a record upon the roster of the number of ballots in the ballot box, the number of signatures on the roster, and the difference, if any.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15272

The count shall be public and shall be continued without adjournment until completed and the result is declared. During the reading and tallying, the ballot read and the tally sheet kept shall be within the clear view of watchers.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15273

Unless otherwise provided in this code, the precinct board members may not constitute themselves into separate squads in an attempt to conduct more than one count of the ballots at the same time.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15274

The members of the precinct board may relieve each other in the duties of counting ballots.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15275

Those ballots not rejected shall be placed in one pile, and the board shall proceed to count by tallying the vote for one or more offices or measures at a time.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15276

The precinct board members shall ascertain the number of votes cast for each person and for and against each measure in the following manner:

One precinct board member shall read from the ballots. As the ballots are read, at least one other precinct board member shall keep watch of each vote so as to check on any possible error or omission on the part of the officer reading or calling the ballot.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15277

(a) Two of the precinct board members shall each keep a tally sheet in a form prescribed by the elections official. Each tally sheet shall contain all of the following:

(1) The name of each candidate being voted for and the specific office for which each candidate is being voted. The offices shall be in the same order as on the ballot.

(2) A list of each measure being voted upon.

(3) Sufficient space to permit the tallying of the full vote cast for each candidate and for and against each measure.

(b) The precinct board members keeping the tally sheets shall record opposite each name or measure, with pen or indelible pencil, the number of votes by tallies as the name of each candidate or measure voted upon is read aloud from the respective ballot.

(c) Immediately upon the completion of the tallies, the precinct board members keeping the tally shall draw two heavy lines in ink or indelible pencil from the last tally mark to the end of the line in which the tallies terminate and initial that line. The total number of votes counted for each candidate and for and against each measure shall be recorded on the tally sheets in words and figures.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15278

On completion of the canvass of the returns for each election, the elections official shall compare the vote by mail voters’ list with the roster of voters in each precinct to determine if any voter cast more than one ballot at that election.

(Amended by Stats. 2007, Ch. 508, Sec. 100. Effective January 1, 2008.)



15278.5

No precinct board member may make any tally of votes in any other manner than is provided in this article, nor in any place other than on the tally sheets provided for that purpose.

(Added by renumbering Section 15278 (as added by Stats. 1998, Ch. 1073) by Stats. 2002, Ch. 344, Sec. 4. Effective January 1, 2003.)



15279

The ballots, as soon as all of the names and measures marked on them as voted for are read and tallied, shall not thereafter be examined by any person, but, as soon as all are counted, shall be carefully sealed in a strong envelope. The signatures of each member of the precinct board shall be written across the seal.

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15280

The precinct board shall complete, sign, and return to the elections official all furnished forms requiring its signatures.

When votes are counted at the precinct, all members of the precinct board, upon the completion of their duties, shall sign the following certificate of performance, which shall be substantially in the following form:

Certificate of Performance

for ____ precinct, for the ____ election, held on the ____ day of ____, (year).

We hereby certify that the total number of votes received by each candidate for each office and the total number of votes cast for and against each measure is as indicated on the tally sheets.

We further certify that the results of votes cast forms posted outside the polling place and transmitted to the county elections official show the total number of votes received by each candidate for each office and the total number of votes cast for and against each measure is as indicated.

_____ Inspector

_____ Assistant Inspector

_____ Judge

_____ Judge

_____ Clerk

_____ Clerk

_____ Clerk

_____ Clerk

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)



15281

The precinct board shall sign and post conspicuously on the outside of the polling place a copy of the result of the votes cast. The copy shall remain posted for at least 48 hours after the official time fixed for the closing of the polls. To protect a person’s right to cast a secret ballot under Section 7 of Article II of the California Constitution, in cases where fewer than 10 voters cast ballots and the precinct board tallies the results at the precinct, the precinct board shall post only the total number of people who voted at the precinct.

(Amended by Stats. 2010, Ch. 402, Sec. 3. Effective January 1, 2011.)






ARTICLE 6 - Manual Vote Count in a Central Place

15290

Ballots that are to be counted manually in a central place shall be transported as provided in Sections 15201 and 15202. Each counting board shall proceed to count and tally the ballots by precincts, separately, under the direction of the elections official or authorized deputies, in the same manner as provided where ballots are counted at the polling place pursuant to Article 5 (commencing with Section 15270).

(Added by Stats. 1998, Ch. 1073, Sec. 27. Effective January 1, 1999.)









CHAPTER 4 - Official Canvass

ARTICLE 1 - General Provisions

15300

This chapter applies to all elections.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)



15301

The canvass shall commence no later than the Thursday following the election, shall be open to the public, and, for state or statewide elections, shall result in a report of results to the Secretary of State. The canvass shall be continued daily, Saturdays, Sundays, and holidays excepted, for not less than six hours each day until completed.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)



15302

The official canvass shall include, but not be limited to, the following tasks:

(a) An inspection of all materials and supplies returned by poll workers.

(b) A reconciliation of the number of signatures on the roster with the number of ballots recorded on the ballot statement.

(c) In the event of a discrepancy in the reconciliation required by subdivision (b), the number of ballots received from each polling place shall be reconciled with the number of ballots cast, as indicated on the ballot statement.

(d) A reconciliation of the number of ballots counted, spoiled, canceled, or invalidated due to identifying marks, overvotes, or as otherwise provided by statute, with the number of votes recorded, including vote by mail and provisional ballots, by the vote counting system.

(e) Processing and counting any valid vote by mail and provisional ballots not included in the semifinal official canvass.

(f) Counting any valid write-in votes.

(g) Reproducing any damaged ballots, if necessary.

(h) Reporting final results to the governing board and the Secretary of State, as required.

(Amended by Stats. 2007, Ch. 508, Sec. 101. Effective January 1, 2008.)



15303

If the returns from any precinct are incomplete, ambiguous, not properly authenticated, or otherwise defective, the elections official may issue and serve subpoenas requiring members of the precinct board to appear and be examined under oath concerning the manner in which votes were counted and the result of the count in their precinct. This section shall apply when ballots are tabulated manually or automatically at the polls.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)



15304

In jurisdictions using a central counting place, the elections official may appoint not less than three deputies to open the envelopes or containers with the materials returned from the precincts. If, after examination, any of the materials are incomplete, ambiguous, not properly authenticated, or otherwise defective, the precinct officers may be summoned before the elections official and examined under oath to describe polling place procedures and to correct the errors or omissions.

(Repealed and added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)






ARTICLE 2 - Processing Vote by Mail Ballots and Mail Ballot Precinct Ballots

15320

Vote by mail ballots and mail ballot precinct ballots returned to the elections office and to the polls on election day that are not included in the semifinal official canvass phase of the election shall be processed and counted during the official canvass in the manner prescribed by Chapter 2 (commencing with Section 15100) and pursuant to the requirements of Section 3019.

(Amended by Stats. 2014, Ch. 906, Sec. 5. Effective January 1, 2015.)



15321

For any statewide election or special election to fill a vacancy in a congressional or legislative office, votes cast by vote by mail ballot and votes cast at the polling place shall be tabulated by precinct.

(Amended by Stats. 2007, Ch. 508, Sec. 104. Effective January 1, 2008.)






ARTICLE 3 - Processing Write-In Votes

15340

Except for a voter-nominated office at a general election, each voter is entitled to write on the ballot the name of any candidate for any public office, including that of President and Vice President of the United States.

(Amended by Stats. 2012, Ch. 3, Sec. 44. Effective February 10, 2012.)



15341

Notwithstanding any other provision of law, no name written upon a ballot in any election shall be counted for an office or nomination unless the candidate whose name has been written on the ballot has complied with Part 3 (commencing with Section 8600) of Division 8.

(Added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)



15342

Any name written upon a ballot for a qualified write-in candidate, including a reasonable facsimile of the spelling of a name, shall be counted for the office, if it is written in the blank space provided and voted as specified below:

(a) For voting systems in which write-in spaces appear directly below the list of candidates for that office and provide a voting space, no write-in vote shall be counted unless the voting space next to the write-in space is marked or slotted as directed in the voting instructions, except as provided in subdivision (f).

(b) For voting systems in which write-in spaces appear separately from the list of candidates for that office and do not provide a voting space, the name of the write-in candidate, if otherwise qualified, shall be counted if it is written in the manner described in the voting instructions.

(c) The use of pressure-sensitive stickers, glued stamps, or any other device not provided for in the voting procedures for the voting systems approved by the Secretary of State to indicate the name of the write-in candidate are not valid, and a name indicated by these methods shall not be counted.

(d) Neither a vote cast for a candidate whose name appears on the ballot nor a vote cast for a write-in candidate shall be counted if the voter has indicated, by a combination of marking and writing, a choice of more names than there are candidates to be nominated or elected to the office.

(e) All valid write-in votes shall be tabulated and certified to the elections official on forms provided for this purpose, and the write-in votes shall be added to the results of the count of the ballots at the counting place and be included in the official returns for the precinct.

(f) (1) In an election that uses a voting system described in subdivision (a), after tallying all eligible votes but prior to completion of the official canvass and the issuance of the certified statement of the results pursuant to this chapter, the elections official, upon the request of a qualified write-in candidate for an office being voted on in that election for an examination of undervotes that is received within five days of completion of the semiofficial canvass, may hand tally the remaining undervotes if any of the following is applicable:

(A) In the case of a primary election or a special election, the sum of the total number of votes cast for the write-in candidate and the total number of undervotes cast for the office but not examined pursuant to a hand tally is equal to or greater than the total number of votes cast for the candidate receiving the second highest number of votes for that office.

(B) In the case of a general election or a special runoff election, the sum of the total number of votes cast for the write-in candidate and the total number of undervotes cast for the office but not examined pursuant to a hand tally is equal to or greater than the total number of votes cast for the candidate receiving the highest number of votes for that office.

(C) In the case of an office for which a voter may vote for more than one candidate, the sum of the total number of votes cast for the write-in candidate and the total number of undervotes cast for the office but not examined pursuant to a hand tally is equal to or greater than the total number of votes cast for the candidate receiving the least number of votes that would be sufficient in order to be elected.

(2) The elections official may stop a hand tally conducted pursuant to this subdivision when the official determines that the applicable condition in any of subparagraphs (A) to (C), inclusive, of paragraph (1) is no longer applicable, or when all of the undervotes for the office have been examined.

(3) In conducting a hand tally pursuant to this subdivision, the elections official shall count a vote for the office if the intent of the voter can be determined, regardless of whether the voter has complied with the voting instructions. The elections official shall include the results of a hand tally conducted pursuant to this subdivision in the official canvass of the election.

(4) For purposes of this subdivision, “undervote” means a ballot on which a voter failed to cast any vote for a specific office or failed to cast the maximum number of votes permitted, as detected by an electronic, mechanical, or other vote-tabulating device.

(5) Notwithstanding Section 15624, a qualified write-in candidate is not responsible for the costs of a hand tally requested pursuant to this subdivision.

(g) This section does not prohibit a request for a recount.

(Amended by Stats. 2011, Ch. 190, Sec. 1. Effective January 1, 2012.)



15342.5

In the event of a manual recount conducted pursuant to Section 15610 or requested pursuant to Section 15620 or 15621, the process set forth in Section 15342 shall be liberally construed to ensure that each ballot is counted if the intent of the voter can be determined, regardless of whether the voter has complied with the voting instructions.

(Added by Stats. 2011, Ch. 189, Sec. 1. Effective January 1, 2012.)






ARTICLE 4 - Processing and Counting Provisional Ballots

15350

Provisional ballots cast pursuant to Section 14310 shall be processed and counted in accordance with the provisions outlined in Chapter 2 (commencing with Section 15100) and pursuant to the requirements of Sections 14310 and 14311.

(Amended by Stats. 2014, Ch. 906, Sec. 6. Effective January 1, 2015.)






ARTICLE 5 - One Percent Manual Tally

15360

(a) During the official canvass of every election in which a voting system is used, the official conducting the election shall conduct a public manual tally of the ballots tabulated by those devices, including vote by mail ballots, using either of the following methods:

(1) (A) A public manual tally of the ballots, including vote by mail ballots, cast in 1 percent of the precincts chosen at random by the elections official. If 1 percent of the precincts is less than one whole precinct, the tally shall be conducted in one precinct chosen at random by the elections official.

(B) (i) In addition to the 1 percent manual tally, the elections official shall, for each race not included in the initial group of precincts, count one additional precinct. The manual tally shall apply only to the race not previously counted.

(ii) Additional precincts for the manual tally may be selected at the discretion of the elections official.

(2) A two-part public manual tally, which includes both of the following:

(A) A public manual tally of the ballots, not including vote by mail ballots, cast in 1 percent of the precincts chosen at random by the elections official and conducted pursuant to paragraph (1).

(B) (i) A public manual tally of not less than 1 percent of the vote by mail ballots cast in the election. Batches of vote by mail ballots shall be chosen at random by the elections official.

(ii) For the purposes of this section, a “batch” means a set of ballots tabulated by the voting system devices, for which the voting system can produce a report of the votes cast.

(iii) (I) In addition to the 1 percent manual tally of the vote by mail ballots, the elections official shall, for each race not included in the initial 1 percent manual tally of vote by mail ballots, count one additional batch of vote by mail ballots. The manual tally shall apply only to the race not previously counted.

(II) Additional batches for the manual tally may be selected at the discretion of the elections official.

(b) If vote by mail ballots are cast on a direct recording electronic voting system at the office of an elections official or at a satellite location of the office of an elections official pursuant to Section 3018, the official conducting the election shall either include those ballots in the manual tally conducted pursuant to paragraph (1) or (2) of subdivision (a) or conduct a public manual tally of those ballots cast on no fewer than 1 percent of all the direct recording electronic voting machines used in that election chosen at random by the elections official.

(c) The elections official shall use either a random number generator or other method specified in regulations that shall be adopted by the Secretary of State to randomly choose the initial precincts, batches of vote by mail ballots, or direct recording electronic voting machines subject to the public manual tally.

(d) The manual tally shall be a public process, with the official conducting the election providing at least a five-day public notice of the time and place of the manual tally and of the time and place of the selection of the precincts, batches, or direct recording electronic voting machines subject to the public manual tally prior to conducting the selection and tally.

(e) The official conducting the election shall include a report on the results of the 1 percent manual tally in the certification of the official canvass of the vote. This report shall identify any discrepancies between the machine count and the manual tally and a description of how each of these discrepancies was resolved. In resolving any discrepancy involving a vote recorded by means of a punchcard voting system or by electronic or electromechanical vote tabulating devices, the voter verified paper audit trail shall govern if there is a discrepancy between it and the electronic record.

(Amended by Stats. 2011, Ch. 52, Sec. 1. Effective January 1, 2012.)






ARTICLE 6 - Ballot Security and Reporting of Results

15370

After ballots are counted and sealed, the elections official may not open any ballots nor permit any ballots to be opened except as permitted in Sections 15303 and 15304, or in the event of a recount.

(Added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)



15371

Upon completion of the count, the elections official shall add to the results as so determined, the results of the write-in votes and any paper ballots used as certified by the precinct board, and thereupon shall declare the vote, and forthwith post one copy at the counting place for public inspection.

(Added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)



15372

(a) The elections official shall prepare a certified statement of the results of the election and submit it to the governing body within 30 days of the election or, in the case of school district, community college district, county board of education, or special district elections conducted on the first Tuesday after the first Monday in November of odd-numbered years, no later than the last Monday before the last Friday of that month.

(b) The elections official shall post the certified statement of the results of the election on his or her Internet Web site in a downloadable spreadsheet format that may include, but is not limited to, a comma-separated values file or a tab-separated values file and that is compatible with a spreadsheet software application that is widely used at the time of the posting. The certified statement of the election results shall be posted and maintained on the elections official’s Internet Web site for a period of at least 10 years following the election. This subdivision shall apply only to an elections official who uses a computer system that has the capability of producing the election results in a downloadable spreadsheet format without requiring modification of the computer system.

(Amended by Stats. 2014, Ch. 618, Sec. 5. Effective January 1, 2015.)



15373

When ballots are counted under this article, the result of the vote shall be shown by precinct.

(Added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)



15374

(a) The statement of the result shall show all of the following:

(1) The total number of ballots cast.

(2) The number of votes cast at each precinct for each candidate and for and against each measure.

(3) The total number of votes cast for each candidate and for and against each measure.

(b) The statement of the result shall also show the number of votes cast in each city, Assembly district, congressional district, senatorial district, State Board of Equalization district, and supervisorial district located in whole or in part in the county, for each candidate for the offices of presidential elector and all statewide offices, depending on the offices to be filled, and on each statewide ballot proposition.

(Added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)



15375

The elections official shall send to the Secretary of State within 31 days of the election in an electronic format in the manner requested one complete copy of all results as to all of the following:

(a) All candidates voted for statewide office.

(b) All candidates voted for the following offices:

(1) Member of the Assembly.

(2) Member of the Senate.

(3) Member of the United States House of Representatives.

(4) Member of the State Board of Equalization.

(5) Justice of the Court of Appeal.

(6) Judge of the superior court.

(c) All persons voted for at the presidential primary. The results for all persons voted for at the presidential primary for delegates to national conventions shall be canvassed and shall be sent within 28 days after the election.

(d) The vote given for persons for electors of President and Vice President of the United States. The results for presidential electors shall be endorsed “Presidential Election Returns” and shall be canvassed and sent within 28 days after the election.

(e) All statewide measures.

(f) The total number of ballots cast.

(Amended by Stats. 2009, Ch. 149, Sec. 1. Effective January 1, 2010.)



15376

The elections official shall deliver a duplicate of the certified statement of the result of votes cast to the chairperson of the county central committee of each party.

(Added by Stats. 1998, Ch. 1073, Sec. 31. Effective January 1, 1999.)









CHAPTER 5 - Announcement of Results

15400

The governing body shall declare elected or nominated to each office voted on at each election under its jurisdiction the person having the highest number of votes for that office, or who was elected or nominated under the exceptions noted in Section 15452. The governing board shall also declare the results of each election under its jurisdiction as to each measure voted on at the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15401

The elections official shall make out and deliver to each person elected or nominated, as declared by the governing body, except those elected to a central committee, a certificate of election or nomination, signed and authenticated by the elections official.

(Amended by Stats. 2012, Ch. 8, Sec. 15. Effective March 8, 2012.)



15402

(a) Whenever a candidate whose name appears upon the ballot at any election for an office other than a voter-nominated office dies after the 68th day before the election, the votes cast for the deceased candidate shall be counted in determining the results of the election for the office for which the decedent was a candidate. If the deceased candidate receives a majority of the votes cast for the office, he or she shall be considered elected and the office to which he or she was elected shall be vacant at the beginning of the term for which he or she was elected. The vacancy thus created shall be filled in the same manner as if the candidate had died subsequent to taking office for that term.

(b) Whenever a candidate whose name appears on the ballot at any election for a voter-nominated office dies, the votes cast for the deceased candidate shall be counted in determining the results of the election for the office for which the decedent was a candidate. If the deceased candidate receives a majority of the votes cast for the office at the general election, he or she shall be considered elected and the office to which he or she was elected shall be vacant at the beginning of the term for which he or she was elected. The vacancy thus created shall be filled in the same manner as if the candidate had died subsequent to taking office for that term.

(Amended by Stats. 2012, Ch. 3, Sec. 45. Effective February 10, 2012.)






CHAPTER 6 - Determination of Elected or Nominated Candidates

ARTICLE 1 - General Provisions

15450

A plurality of the votes given at any election shall constitute a choice where not otherwise directed in the California Constitution, provided that it shall be competent in all charters of cities, counties, or cities and counties framed under the authority of the California Constitution to provide the manner in which their respective elective officers may be elected and to prescribe a higher proportion of the vote therefor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15451

The nominees for a voter-nominated office shall be determined in accordance with Section 8141.5 and subdivision (b) of Section 8142.

(Amended by Stats. 2009, Ch. 1, Sec. 57. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



15452

The person who receives a plurality of the votes cast for any office is elected or nominated to that office in any election, except:

(a) An election for which different provision is made by any city or county charter.

(b) A municipal election for which different provision is made by the laws under which the city is organized.

(c) The election of local officials in primary elections as specified in Article 8 (commencing with Section 8140) of Part 1 of Division 8.

(d) The nomination of candidates for voter-nominated office at the primary election to participate in the general election for that office as specified in Article 8 (commencing with Section 8140) of Part 1 of Division 8.

(Amended by Stats. 2009, Ch. 1, Sec. 58. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)






ARTICLE 2 - Democratic Central Committee Conditions for Election of Candidate

15460

In each county the number of candidates for membership in a county central committee in each Assembly or supervisorial district who receive the highest number of votes shall be declared elected. However, a candidate for membership shall not be declared elected unless he or she has received votes equal in number to the minimum number of signatures to the nomination paper which would have been required to place his or her name on the direct primary ballot as a candidate for member of a committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Republican Central Committee Conditions for Election of Candidate

15470

In each county the number of candidates for membership in a committee in each Assembly or supervisorial district who receive the highest number of votes shall be declared elected. However, a candidate for membership shall not be declared elected unless he or she has received votes equal in number to the minimum number of signatures to the nomination paper which would have been required to place his or her name on the direct primary ballot as a candidate for member of a committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - American Independent Central Committee Conditions for Election of Candidate

15480

In each county the number of candidates for membership in a county central committee in each Assembly or supervisor district who receive the highest number of votes shall be declared elected. However, a candidate for membership shall not be declared elected unless he or she has received votes equal in number to the minimum number of signatures to the nomination paper which would have been required to place his or her name on the direct primary ballot as a candidate for member of a committee.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 5 - Peace and Freedom Central Committee Conditions for Election of Candidate

15490

In each county the number of candidates for member of central committees to be elected in each central committee election district who receive the highest number of votes shall be declared elected. The names and votes of all nominees for partisan public office qualified for central committees membership pursuant to Section 7755 shall be excluded from the list of candidates for member of central committees and disregarded in the determination of the candidates with the highest number of votes.

No write-in candidate for member of central committees shall be declared elected, however, unless that candidate has received a number of votes equal to or greater than 2 percent of the number of party members voting in the central committee election district at the direct primary, or 20 votes, whichever is less.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 7 - Duties of the Secretary of State

15500

The Secretary of State, commencing with the first results from the semifinal official canvass received from the elections officials, shall compile the results for the offices and measures listed in Section 15151, which compilation shall be continued without adjournment until completed. The Secretary of State shall immediately make public the results of the compilation as to those offices and measures. The Secretary of State also shall compile and make those results reported pursuant to subdivision (c) of Section 15375 available to any person or organization upon request.

(Amended by Stats. 1999, Ch. 18, Sec. 3. Effective May 4, 1999.)



15501

(a) Except as to presidential electors, the Secretary of State shall compile the results for all of the following:

(1) All candidates for statewide office.

(2) All candidates for Assembly, State Senate, Congress, State Board of Equalization, Supreme Court, and Courts of Appeal.

(3) All statewide measures.

(b) The Secretary of State shall prepare, certify, and file a statement of the vote from the compiled results no later than the 38th day after the election. The Secretary of State shall post the certified statement of the vote on his or her Internet Web site in a downloadable spreadsheet format that may include, but is not limited to, a comma-separated values file or a tab-separated values file and that is compatible with a spreadsheet software application that is widely used at the time of the posting. The certified statement of the vote shall be posted and maintained on the Secretary of State’s Internet Web site for a period of at least 10 years following the election.

(c) The Secretary of State may gather returns for local elections, including, but not limited to, the following:

(1) Candidates for county office.

(2) Candidates for city office.

(3) Candidates for school and district office.

(4) County ballot measures.

(5) City ballot measures.

(6) School and district ballot measures.

(Amended by Stats. 2013, Ch. 112, Sec. 2. Effective January 1, 2014.)



15502

Within 120 days of the filing of the statement of the vote, the Secretary of State, upon the basis of the information provided, shall compile a supplement to the statement of the vote, showing the number of votes cast in each county, city, Assembly district, senatorial district, congressional district and supervisorial district for each candidate for the offices of presidential elector, Governor, and United States Senator, depending on the offices to be filled, and on each statewide ballot proposition. A copy of this supplement shall be made available, upon request, to any elector of this state.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15503

On the 38th day after the election, or as soon within that time as the returns have been received from the entire state or a congressional district, as the case may be, the Secretary of State shall determine the votes cast for candidates for Senator and Representative and certify to the persons having the highest number of votes for the respective offices as duly elected.

(Amended by Stats. 2009, Ch. 149, Sec. 3. Effective January 1, 2010.)



15504

The Secretary of State shall make out and deliver, or transmit by mail, a certificate of election or nomination to each person elected or nominated.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15505

No later than the 32nd day following the election, the Secretary of State shall analyze the votes given for presidential electors, and certify to the Governor the names of the proper number of persons having the highest number of votes. The Secretary of State shall thereupon issue and transmit to each presidential elector a certificate of election. The certificate shall be accompanied by a notice of the time and place of the meeting of the presidential electors and a statement that each presidential elector will be entitled to a per diem allowance and mileage in the amounts specified.

(Amended by Stats. 2009, Ch. 149, Sec. 4. Effective January 1, 2010.)






CHAPTER 8 - Disposition of Ballots and Supplies by the Elections Official

15550

The records and supplies of any election when received by the elections official shall be disposed of in the manner set forth in this chapter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15551

If a contest or any such criminal prosecution has been commenced prior to the date fixed for its destruction, the package containing the voted ballots shall be subject to the order of the court in which the contest or criminal prosecution is pending and shall not be destroyed until after final determination of the contest or criminal prosecution.

In the case of a congressional election contest, the elections official shall hold the ballots of that congressional district in custody subject to the inspection of any committee of the House of Representatives having in charge the investigation of the contest, until the final determination of the contest by the House of Representatives.

In the case of a contest in the State Legislature, the elections official shall hold the ballots of the Senate or Assembly district in custody subject to the inspection of any committee of the Senate or Assembly having in charge the investigation of the contest until the final determination of the contest or the final adjournment of the session of the Legislature in which the contest is filed, whichever is the later.

In no event shall the package or its contents be taken from the custody of the elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 8.5 - Postcanvass Risk-Limiting Audit Pilot Program

15560

(a) The Secretary of State is authorized to establish a postcanvass risk-limiting audit pilot program in five or more counties to improve the accuracy of, and public confidence in, election results. The Secretary of State is encouraged to include urban and rural counties; counties from northern, central, and southern California; and counties with various different voting systems.

(b) The pilot program described in subdivision (a) shall be conducted as follows:

(1) During the year 2011, each county that chooses to participate in the pilot program shall conduct a postcanvass risk-limiting audit of one or more contests after each election in that county.

(2) An elections official conducting an audit pursuant to this section shall do all of the following:

(A) Provide at least a five-day public notice of the time and place of the random selection of the audit units to be manually tallied and of the time and place of the audit.

(B) Make available to the public a report of the vote tabulating device results for the contest, including the results for each audit unit in the contest, prior to the random selection of audit units to be manually tallied and prior to the commencement of the audit.

(C) Conduct the audit upon tabulation of the unofficial final results or upon completion of the official canvass for the election.

(D) Conduct the audit in public view by hand without the use of electronic scanning equipment using the tally procedures established by Section 15360 for conducting a manual tally.

(3) On or before March 1, 2012, the Secretary of State shall report to the Legislature on the effectiveness and efficiency of postcanvass risk-limiting audits conducted pursuant to this section. The report shall include an analysis of the efficiency of postcanvass risk-limiting audits, including the costs of performing the audits, as compared to the 1-percent manual tallies conducted in the same election pursuant to Section 15360.

(c) An audit shall not be conducted pursuant to this section with respect to a state or multijurisdictional contest unless all of the counties involved in the contest choose to participate in the pilot program authorized by this section.

(d) For purposes of this section, the following terms have the following meanings:

(1) “Audit unit” means a precinct, a set of ballots, or a single ballot. A precinct, a set of ballots, or a single ballot may be used as an audit unit for purposes of this section only if all of the following conditions are satisfied:

(A) The relevant vote tabulating device is able to produce a report of the votes cast in the precinct, set of ballots, or single ballot.

(B) The elections official is able to match the report described in subparagraph (A) with the ballots corresponding to the report for purposes of conducting an audit pursuant to this section.

(C) Each ballot is assigned to not more than one audit unit.

(2) “Contest” means an election for an office or for a measure. “Contest” shall not include either of the following:

(A) An election for a political party central committee, as provided in Division 7 (commencing with Section 7000).

(B) An advisory election, as provided in Section 9603.

(3) “Risk-limiting audit” means a manual tally employing a statistical method that ensures a large, predetermined minimum chance of requiring a full manual tally whenever a full manual tally would show an electoral outcome that differs from the outcome reported by the vote tabulating device for the audited contest. A risk-limiting audit shall begin with a hand tally of the votes in one or more audit units and shall continue to hand tally votes in additional audit units until there is strong statistical evidence that the electoral outcome is correct. In the event that counting additional audit units does not provide strong statistical evidence that the electoral outcome is correct, the audit shall continue until there has been a full manual tally to determine the correct electoral outcome of the audited contest.

(4) “Unofficial final results” means election results tabulated pursuant to an official canvass conducted pursuant to Chapter 4 (commencing with Section 15300) but not yet reported to the governing board or the Secretary of State pursuant to subdivision (h) of Section 15302.

(Added by Stats. 2010, Ch. 122, Sec. 1. Effective January 1, 2011.)






CHAPTER 9 - Recount

ARTICLE 1 - General Provisions

15600

Except as provided in this chapter, this chapter applies to all elections. The recount of votes cast for candidates for presidential electors shall be governed by this chapter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15601

The Secretary of State, within the Secretary of State’s existing budget, shall adopt regulations no later than January 1, 2008, for each voting system approved for use in the state and specify the procedures for recounting ballots, including vote by mail and provisional ballots, using those voting systems.

(Amended by Stats. 2007, Ch. 508, Sec. 106. Effective January 1, 2008.)






ARTICLE 2 - Elections Official-Ordered Recounts

15610

If no election contest is pending wherein a recount of the ballots in a precinct has been or will be ordered, the elections official may order that the ballots voted in the precinct be publicly recounted if both of the following apply:

(a) The elections official has reasonable cause to believe the ballots in the precinct have been miscounted.

(b) The elections official has examined, under oath, the precinct board members or, in the case of ballots counted by a central counting system, the counting board members, and they are unable to explain the returns of their respective precincts.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Voter-Requested Recounts

15620

Following completion of the official canvass and again following completion of any postcanvass risk-limiting audit conducted pursuant to Section 15560, any voter may, within five days thereafter, file with the elections official responsible for conducting an election in the county wherein the recount is sought a written request for a recount of the votes cast for candidates for any office, for slates of presidential electors, or for or against any measure, provided the office, slate, or measure is not voted on statewide. The request shall specify on behalf of which candidate, slate of electors, or position on a measure (affirmative or negative) it is filed.

If an election is conducted in more than one county, the request for the recount may be filed by any voter within five days, beginning on the 29th day after the election, with the elections official of, and the recount may be conducted within, any or all of the affected counties.

For the purposes of this section, “completion of the canvass” shall be presumed to be that time when the elections official signs the certified statement of the results of the election except that, in the case of a city election, if a city council canvasses the returns itself and does not order the elections official to conduct the canvass, “completion of the canvass” shall be presumed to be that time when the governing body declares the persons elected or the measures approved or defeated.

(Amended by Stats. 2010, Ch. 122, Sec. 2. Effective January 1, 2011.)



15621

Following completion of the official canvass any voter may, within five days beginning on the 29th day after a statewide election, file with the Secretary of State a written request for a recount of the votes cast for candidates for any statewide office or for or against any measure voted on statewide. Additionally, any voter may file with the Secretary of State a written request for a recount of the votes cast for candidates for any statewide office or for or against any measure voted on statewide within five days following completion of any postcanvass risk-limiting audit conducted pursuant to Section 15560. A request filed pursuant to this section shall specify in which county or counties the recount is sought and shall specify on behalf of which candidate, slate of electors, or position on a measure (affirmative or negative) it is filed.

The Secretary of State shall forthwith send by registered mail one copy of the request to the elections official of each county in which a recount of the votes is sought.

All the other provisions of this article shall apply to recounts conducted under this section.

(Amended by Stats. 2010, Ch. 122, Sec. 3. Effective January 1, 2011.)



15622

The request may specify the order in which the precincts shall be recounted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15623

Any time during the conduct of a recount and for 24 hours thereafter, any other voter may request the recount of any precincts in an election for the same office, slate of presidential electors, or measure not recounted as a result of the original request.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15624

The voter or the campaign committee, as defined in Section 82013 of the Government Code, represented by the voter filing the request seeking the recount shall, before the recount is commenced and at the beginning of each day following, deposit with the elections official a sum as required by the elections official to cover the cost of the recount for that day. The money deposited shall be returned to the depositor if, upon completion of the recount, the candidate, slate of presidential electors, or the position on the measure (affirmative or negative) for which the declaration is filed is found to have received the plurality of votes cast which it had not received according to the official canvass or, in an election where there are two or more candidates, the recount results in the candidate for whom the recount was requested appearing on the ballot in a subsequent runoff election or general election who would not have so appeared in the absence of the recount. The depositor shall be entitled to the return of any money deposited in excess of the cost of the recount if the candidate, slate, or position on the measure has not received the plurality of the votes cast or, in an election where there are two or more candidates, the recount does not result in the candidate for whom the recount was requested appearing on the ballot in a subsequent runoff or general election as a result of the recount. Money not required to be refunded shall be deposited in the appropriate public treasury.

(Amended by Stats. 2014, Ch. 904, Sec. 1. Effective January 1, 2015.)



15625

The recount shall be conducted under the supervision of the elections official by special recount boards consisting of four voters of the county appointed by the elections official. Each member of a recount board shall receive the same compensation per day as is paid in the jurisdiction within which the recount is being conducted to members of precinct boards, other than inspectors, to be paid out of the appropriate public treasury.

If the office of the elections official is the subject of the recount, the governing body shall appoint an officer, other than the elections official, to appoint and supervise the special recount boards.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15626

The recount shall be commenced not more than seven days following the receipt by the elections official of the request for the recount under Section 15620 or 15621, and shall be continued daily, Saturdays, Sundays, and holidays excepted, for not less than six hours each day until completed. The recount shall not be commenced until the first day following notification of the individuals specified in Section 15628.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15627

(a) If in the election which is to be recounted the votes were recorded by means of a punchcard voting system or by electronic or electromechanical vote tabulating devices, the voter who files the declaration requesting the recount may select whether the recount shall be conducted manually, or by means of the voting system used originally, or both.

(b) For purposes of direct recording electronic voting systems, “conducted manually” means that either the paper record copies or the voter verified paper audit trail of the electronically recorded vote are counted manually, as selected by the voter who requests the recount.

(Amended by Stats. 2005, Ch. 724, Sec. 1. Effective January 1, 2006.)



15628

Not less than one day prior to commencement of the recount, the elections official shall post a notice as to the date and place of the recount and shall notify the following persons of it in person or by any federally regulated overnight mail service:

(a) All candidates for any office the votes for which are to be recounted.

(b) Authorized representatives of presidential candidates to whom electors are pledged if the votes to be recounted were cast for presidential electors.

(c) Proponents of any initiative or referendum or persons filing ballot arguments for or against any initiative, referendum, or measure placed on the ballot by the governing body the votes for which are to be recounted.

(d) The Secretary of State in the case of a recount of the votes cast for candidates for any state office, presidential electors, the House of Representatives of the United States, the Senate of the United States, or delegates to a national convention or on any state measure.

(Amended by Stats. 1998, Ch. 199, Sec. 48. Effective January 1, 1999.)



15629

The recount shall be conducted publicly.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15630

All ballots, whether voted or not, and any other relevant material, may be examined as part of any recount if the voter filing the declaration requesting the recount so requests.

No examination of any ballot shall include touching or handling the ballot without the express consent of the elections official or the election officer supervising the special recount board. No ballot may be touched or handled during the examination unless the elections official or the elections officer supervising the special recount is present to observe the examination.

Except as provided in this section no ballot shall be touched or handled by any person during the recount unless that person is the elections official, a person acting at the direction of the elections official, a member of the special recount board, or by order of the superior court.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15631

On recount, ballots may be challenged for incompleteness, ambiguity, or other defects, in accordance with the following procedure:

(a) The person challenging the ballot shall state the reason for the challenge.

(b) The official counting the ballot shall count it as he or she believes proper and then set it aside with a notation as to how it was counted.

(c) The elections official shall, before the recount is completed, determine whether the challenge is to be allowed. The decision of the elections official is final.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15632

In lieu of the returns as reported in the official canvass, upon completion of the recount showing that a different candidate was nominated or elected, that a different presidential slate of electors received a plurality of the votes, or that a measure was defeated instead of approved or approved instead of defeated, there shall be entered the result of the recount in each precinct affected, which result shall, for all purposes thereafter, be the official returns of those precincts for the office, slates of presidential electors, or measure involved in the recount. If the office, slates of presidential electors, or measure are not voted on statewide, the results of any recount which is not completed by counting the votes in each and every precinct in the jurisdiction within which votes were cast on the candidates for the office, on the slates of electors, or on the measure in question shall be declared null and void. If the office, slates of presidential electors, or measure are voted on statewide, the results of any recount will be declared null and void where there is not recounted each vote cast for the office, slates, or measure in any county specified in the request for recount filed with the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15633

A copy of the results of any recount conducted pursuant to this chapter shall be posted conspicuously in the office of the elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15634

This chapter does not:

(a) Authorize the opening or recounting of ballots for any precinct except for the purposes specified in this chapter.

(b) Limit other provisions of law regarding an election contest or recount.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Court-Ordered Recounts

15640

(a) When requested by the board of supervisors or the grand jury, the district attorney may petition the superior court for an order directing a public recount to be made of ballots tabulated by a voting system in any precincts in the county that it designates for any election occurring not over 25 days before the request. The request and petition shall be made only on one or more of the following grounds, and the order may be issued only with a finding that there is probable cause to believe that one or more of the grounds exist:

(1) Misconduct by anyone sufficient to make it likely that the result of the election was affected as to the successful candidates or propositions or tie holders, including any of the conduct specified in Section 16100.

(2) Errors or failures, whether electronic, mechanical or otherwise, in the safekeeping, handling, tallying, counting, recording, or certification of the ballots or votes cast, sufficient to make it likely that the result of the election was affected as to the successful candidates or propositions or tie holders, or sufficient to cast substantial doubt on the substantial accuracy of the results without regard to affecting any result.

The petition shall be set for hearing and may be opposed by any interested party.

(b) The court may order any further recounts that it may deem proper based on the results of the recounts provided for in subdivision (a) or in Section 15645, and shall declare the results of all the recounts, and shall determine and order corrected the results of any election affected by any recount.

(c) The court may order payment of the costs of any such recount in whole or in just proportion by any person or any public agency, or both, who petition for a recount. In the case of public agencies the costs shall be provided for and paid pursuant to Section 19212.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15641

Section 15001 shall apply unless a court orders the program held pending the conclusion of litigation challenging the outcome of an election. If court action or an official recount is initiated while the program is on deposit, the Secretary of State shall make the program available to the court or the elections official in whose jurisdiction the court action or recount takes place, upon written request.

(Amended by Stats. 2003, Ch. 810, Sec. 22. Effective January 1, 2004.)



15642

Any tape, diskette, cartridge, or other magnetic or electronic storage medium used in the programming of vote totals shall be kept in a secure location and, if there is a recanvass of votes, the officer entrusted with the magnetic storage medium shall submit his or her affidavit stating that they are the true media used in the election and have not been altered.

(Amended by Stats. 1998, Ch. 1073, Sec. 42. Effective January 1, 1999.)









CHAPTER 10 - Tie Votes

ARTICLE 1 - Elections Other than Primary Elections

15650

This article does not apply to any primary election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15651

(a) If at any election, except as provided in subdivision (b) and an election for Governor or Lieutenant Governor, two or more persons receive an equal and the highest number of votes for an office to be voted for in more than one county, the Secretary of State shall forthwith summon the candidates who have received the tie votes, whether upon the canvass of the returns by the Secretary of State or upon recount by a court, to appear before him or her at the Secretary of State’s office at the State Capitol at a time to be designated by him or her. The Secretary of State shall at that time and place determine the tie by lot. Except as provided in subdivision (b), in the same manner, at a time and place designated by it, the election board shall determine a tie vote, whether upon the canvass of the returns by the election board or upon a recount by a court, for candidates voted for wholly within one county or city.

(b) In lieu of resolving a tie vote by lot as provided in subdivision (a), the legislative body of any county, city, or special district not subject to the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10) may resolve a tie vote by the conduct of a special runoff election involving those candidates who received an equal number of votes and the highest number of votes.

A special runoff election shall be held only if the legislative body adopts the provisions of this subdivision prior to the conduct of the election resulting in the tie vote. If a legislative body decides to call a special runoff election in the event of a tie vote, all future elections conducted by that body shall be resolved by the conduct of a special runoff election, unless the legislative body later repeals the authority for the conduct of a special runoff election.

If a special runoff election is held pursuant to this subdivision, the legislative body shall call for the runoff election to be held in the local entity on a Tuesday not less than 40 nor more than 125 days after the administrative or judicial certification of the election that resulted in a tie vote. If a regular election is to be held throughout the jurisdiction within that time period, the special runoff election shall be held on the same day as, and consolidated with, the regular election.

(Amended by Stats. 1998, Ch. 199, Sec. 49. Effective January 1, 1999.)



15652

If the tie vote has been determined pursuant to Section 15651, the person declared elected by the Secretary of State or the election board is entitled to a certificate of election. The Secretary of State, the county elections official or the city elections official, whichever the case may be, shall immediately make out and deliver to that person a certificate of election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15653

When two or more persons have an equal and highest number of votes for either Governor or Lieutenant Governor, the Secretary of State shall deliver a certificate to that effect to each of the tied candidates. Each tied candidate may present the certificate to the Legislature in the manner that he or she sees fit.

(Amended by Stats. 2000, Ch. 1081, Sec. 22. Effective January 1, 2001.)



15654

In case any two or more persons have an equal and highest number of votes for either Governor or Lieutenant Governor, the Legislature shall, by a joint vote of both houses, choose one of the persons to fill the office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - At Primary Elections

15670

This article applies only to:

(a) Candidates for delegates to a national convention for the nomination of party candidates for President and Vice President of the United States.

(b) Candidates for nomination at the direct primary to offices other than nonpartisan offices or voter-nominated offices.

(Amended by Stats. 2009, Ch. 1, Sec. 59. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



15671

In case of a tie vote for member of a county central committee, where the office is to be voted for wholly within one county, the election board shall forthwith summon the candidates who have received tie votes to appear before it, at a time and place to be designated by the board, and the board shall at that time and place determine the tie by lot.

(Amended by Stats. 2009, Ch. 1, Sec. 60. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



15672

In the case of a tie vote for an office other than a judicial or school office to be voted on in more than one county, the Secretary of State shall forthwith summon the candidates who have received tie votes to appear before him or her at his or her office at the State Capitol at a time to be designated by him or her. The Secretary of State shall at that time and place determine the tie by lot.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



15673

The summons mentioned in this article shall in every case be mailed to the address of the candidate as it appears upon his or her affidavit of registration, at least five days before the day fixed for the determination of the tie vote.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 11 - Extension of Deadlines

15700

It is the intent of the Legislature in enacting this chapter to provide guidance in interpreting Section 2.5 of Article II of the California Constitution.

(Added by Stats. 2001, Ch. 919, Sec. 1. Effective January 1, 2002. Operative after March 5, 2002 (Prop. 43 was adopted) by Sec. 2 of Ch. 919.)



15701

If a postelection deadline imposed by this code prevents the proper tabulation or recounting of ballots, the county elections official of the affected county may petition the superior court of that county for an extension sufficient to permit the tabulation or recounting of ballots. The court may grant the petition if it finds that the time limitation would prevent the counting of all votes as required by Section 2.5 of Article II of the California Constitution.

(Added by Stats. 2001, Ch. 919, Sec. 1. Effective January 1, 2002. Operative after March 5, 2002 (Prop. 43 was adopted) by Sec. 2 of Ch. 919.)



15702

For purposes of Section 2.5 of Article II of the California Constitution, “vote” includes all action necessary to make a vote effective in any primary, special, or general election, including, but not limited to, voter registration, any other act prerequisite to voting, casting a ballot, and having the ballot counted properly and included in the appropriate totals of votes cast with respect to candidates for public office and ballot measures.

(Added by Stats. 2001, Ch. 919, Sec. 1. Effective January 1, 2002. Operative after March 5, 2002 (Prop. 43 was adopted) by Sec. 2 of Ch. 919.)









DIVISION 16 - ELECTIONS CONTESTS

CHAPTER 1 - General Provisions

16000

The general election contest provisions of this division, exclusive of Article 1 (commencing with Section 16700) of Chapter 8, Chapter 9 (commencing with Section 16800), and Article 1 (commencing with Section 16900) of Chapter 10, shall also apply to the recount of votes cast on a ballot measure, insofar as they can be made applicable.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16002

When used in this division, “contestant” means any person initiating an election contest. “Defendant” means that person whose election or nomination is contested or those persons receiving an equal and highest number of votes, other than the contestant, where, in other than primary elections, the body canvassing the returns declares that no one person has received the highest number of votes for the contested office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16003

In a contest of the election of presidential electors the action or appeal shall have priority over all other civil matters. Final determination and judgment shall be rendered at least six days before the first Monday after the second Wednesday in December.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 2 - Grounds for Contest

16100

Any elector of a county, city, or of any political subdivision of either may contest any election held therein, for any of the following causes:

(a) That the precinct board or any member thereof was guilty of malconduct.

(b) That the person who has been declared elected to an office was not, at the time of the election, eligible to that office.

(c) That the defendant has given to any elector or member of a precinct board any bribe or reward, or has offered any bribe or reward for the purpose of procuring his election, or has committed any other offense against the elective franchise defined in Division 18 (commencing with Section 18000).

(d) That illegal votes were cast.

(e) That eligible voters who attempted to vote in accordance with the laws of the state were denied their right to vote.

(f) That the precinct board in conducting the election or in canvassing the returns, made errors sufficient to change the result of the election as to any person who has been declared elected.

(g) That there was an error in the vote-counting programs or summation of ballot counts.

(Amended by Stats. 2003, Ch. 173, Sec. 1. Effective January 1, 2004.)



16101

Any candidate at a primary election may contest the right of another candidate to nomination to the same office by filing an affidavit alleging any of the following grounds, that:

(a) The defendant is not eligible to the office in dispute.

(b) The defendant has committed any offense against the elective franchise defined in Division 18 (commencing with Section 18000).

(c) A sufficient number of votes were illegal, fraudulent, forged, or otherwise improper, and that had those votes not been counted, the defendant would not have received as many votes as the contestant.

(d) A sufficient number of eligible voters who attempted to vote in accordance with the laws of the state were denied their right to vote, and that had those voters been permitted to vote, the defendant would not have received as many votes as the contestant.

(e) Due to mistake, error, or misconduct the votes in any precinct were so incorrectly counted as to change the result.

(Amended by Stats. 2003, Ch. 173, Sec. 2. Effective January 1, 2004.)






CHAPTER 3 - Contests at General Elections

16200

This chapter shall not apply to elections for the office of state Senator or Member of the Assembly of the California Legislature.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16201

No irregularity or improper conduct in the proceedings of the precinct board members, or any of them, is malconduct that avoids an election, unless the irregularity or improper conduct is such as to procure the defendant to be declared either elected or one of those receiving an equal and highest number of votes where no one person has received the highest number of votes.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16202

When any election held for an office exercised in and for a county is contested on account of any malconduct on the part of the precinct board of any precinct, or any member thereof, the election shall not be annulled or set aside upon any proof thereof, unless the rejection of the vote of that precinct would change the result as to that office in the remaining vote of the county.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16203

An election shall not be set aside on account of illegal votes, unless it appears that a number of illegal votes has been given to the person whose right to the office is contested or who has been certified as having tied for first place, which, if taken from him, would reduce the number of his legal votes below the number of votes given to some other person for the same office, after deducting therefrom the illegal votes which may be shown to have been given to that other person.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16204

An election shall not be set aside on account of eligible voters being denied the right to vote, unless it appears that a sufficient number of voters were denied the right to vote as to change the result.

(Added by Stats. 2003, Ch. 173, Sec. 3. Effective January 1, 2004.)






CHAPTER 4 - Contests at Primary Elections

16300

Irregularity or improper conduct shall annul or set aside a nomination only if it appears that illegal votes in the precinct have been given to the defendant, which if taken from him or her, would reduce the number of his legal votes below the number of votes given to the contestant.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 5 - Form of Contest Statement

ARTICLE 1 - General Elections

16400

When an elector contests any election he or she shall file with the clerk of the superior court having jurisdiction a written statement setting forth specifically:

(a) The name of the contestant and that he or she is an elector of the district or county, as the case may be, in which the contested election was held.

(b) The name of the defendant.

(c) The office.

(d) The particular grounds of contest and the section of this code under which the statement is filed.

(e) The date of declaration of the result of the election by the body canvassing the returns thereof.

(Amended by Stats. 1996, Ch. 1143, Sec. 56. Effective September 30, 1996.)



16401

The contestant shall verify the statement of contest, as provided by Section 446 of the Code of Civil Procedure, and shall file it within the following times after either the declaration of the result of the election or the declaration of the results of any postcanvass risk-limiting audit conducted pursuant to Section 15560 by the body canvassing the returns thereof:

(a) In cases other than cases of a tie, where the contest is brought on any of the grounds mentioned in subdivision (c) of Section 16100, six months.

(b) In all cases of tie, 20 days.

(c) In cases involving presidential electors, 10 days.

(d) In all other cases, 30 days.

(Amended by Stats. 2010, Ch. 122, Sec. 4. Effective January 1, 2011.)



16402

When the reception of illegal votes is alleged as a cause of contest, it is sufficient to state generally that in one or more specified voting precincts illegal votes were given to the defendant, which, if taken from him or her, will reduce the number of his or her legal votes below the number of legal votes given to some other person for the same office.

Testimony shall not be received of any illegal votes, unless the contestant delivers to the defendant, at least three days before the trial, a written list of the number of illegal votes, and by whom given, which he or she intends to prove. No testimony may be received of any illegal votes except those that are specified in the list.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16402.5

An election shall not be set aside on account of eligible voters being denied the right to vote, unless it appears that a sufficient number of voters were denied the right to vote as to change the result.

(Added by Stats. 2003, Ch. 173, Sec. 4. Effective January 1, 2004.)



16403

A statement of the grounds of contest shall not be rejected nor the proceedings dismissed by any court for want of form, if the grounds of contest are alleged with such certainty as will advise the defendant of the particular proceeding or cause for which the election is contested.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16404

The affidavit shall specify separately each precinct in which any irregularity or improper conduct took place, or in which a recount is demanded, and the nature of the mistake, error, misconduct, or other cause of contest, and the date of completion of the official canvass of the board of supervisors of the county last making the declaration.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Primary Elections

16420

The defendant shall be named in the affidavit.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16421

The affidavit shall be filed in the office of the clerk of the superior court having jurisdiction within five days after either the completion of the official canvass or the completion of any postcanvass risk-limiting audit conducted pursuant to Section 15560 by the county last making the declaration. In the case of an office for which candidates are certified for the ballot by the Secretary of State, or in the case of a statewide ballot measure, the superior court having jurisdiction shall be the Superior Court for the County of Sacramento.

(Amended by Stats. 2010, Ch. 122, Sec. 5. Effective January 1, 2011.)






ARTICLE 3 - Contests Other than Recount

16440

This article applies only to contests on the grounds that:

(a) The defendant is not eligible to the office in dispute.

(b) The defendant has committed any offense against the elective franchise as defined in Division 18 (commencing with Section 18000).

(c) A sufficient number of votes were illegal, fraudulent, forged, or otherwise improper, and that had those votes not been counted the defendant would not have received as many votes as the contestant.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16441

If the nomination contested is for an office including a political subdivision of more than one county, the superior court of any county within the political subdivision has jurisdiction, and the contestant may file in any county within the political subdivision. There shall be no change of venue therefrom to any other county within the political subdivision.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16442

After the affidavit is filed with the clerk of the superior court, a copy of the affidavit shall be personally served upon the defendant or sent to him or her by registered mail in a sealed envelope with postage prepaid, addressed to the defendant at the place of residence named in his or her affidavit of registration. The contestant shall make an affidavit of mailing if he or she serves the affidavit by mail, and file it on the same day with the county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16443

The defendant, after receipt of the copy of the affidavit, may file an answer and a cross-contest affidavit within five days.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16444

No special appearance, demurrer or objection may be taken other than by the affidavits which shall be considered a general appearance in the contest.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Contests Involving a Recount

16460

This article applies only to contests on the ground that due to mistake, error, or misconduct the votes in any precinct were so incorrectly counted as to change the result.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16461

The superior court of that county in which is located the precinct in which the contestant demands a recount has jurisdiction.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16462

No service other than as provided in this section need be made upon the defendant. The affidavit shall be filed in the office of the clerk of the superior court within five days after the completion of the official canvass. Upon the filing of the affidavit the county elections official shall forthwith post, in a conspicuous place in his or her office, a copy of the affidavit. Upon the filing of the affidavit and its posting, the superior court of the county shall have jurisdiction of the subject matter and of the parties to the contest. The contestant on the date of filing the affidavit shall send by registered mail a copy thereof to the defendant in a sealed envelope, with postage prepaid, addressed to the defendant at the place of residence named in the affidavit of registration of the defendant, and shall make and file an affidavit of mailing with the county elections official, which shall become a part of the records of the contest.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16463

All candidates at any primary election are permitted to be candidates under this code only upon the condition that jurisdiction for the purposes of the proceeding authorized by this article shall exist in the manner and under the conditions provided for by Section 16462.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16464

At any time within three days after the filing of the affidavit of the contestant to the effect that he or she has sent by registered mail a copy of the affidavit to the defendant, the defendant may file with the clerk of the superior court an affidavit in his or her own behalf, setting up his or her desire to have the votes counted in any precincts, designating them, in addition to the precincts designated in the affidavit of the contestant, and setting up his or her grounds therefor. On the trial of the contest all of the precincts named in the affidavits of the contestant and the defendant shall be considered, and a recount had with reference to all of those precincts. The contestant shall have the same right to answer the affidavit of the defendant as is given to the defendant with reference to the affidavit of the contestant except that the contestant’s answer shall be filed not later than the first day of the trial of the contest.

(Amended by Stats. 1996, Ch. 1143, Sec. 57. Effective September 30, 1996.)



16465

The defendant shall appear, either in person or by attorney, at the time and place fixed for the hearing, and shall take notice of the order fixing the time and place from the records of the court, without service.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16466

The defendant may not make any special appearance for any purpose except as provided in this article. Any appearance whatever of the defendant or any request to the court by the defendant or his or her attorney shall be entered as a general appearance in the contest.

No demurrer or objection may be taken by the parties in any other manner than by answer, and all the objections shall be contained in the answer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16467

The court, if the defendant appears, shall require the answer to be made within three days from the time and place set for hearing. If the defendant does not appear the court shall note his default, and shall proceed to hear and determine the contest with all convenient speed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 6 - Elections Official’s Duties

ARTICLE 1 - Contest Procedures at General Elections

16500

Within five days after the end of the time allowed for filing statements of contest, the clerk of the superior court shall notify the superior court of the county of all statements filed. The presiding judge shall forthwith designate the time and place of hearing, which time shall be not less than 10 nor more than 20 days from the date of the order.

(Amended by Stats. 1996, Ch. 1143, Sec. 58. Effective September 30, 1996.)



16501

The clerk of the superior court shall thereupon issue a citation for the defendant to appear at the time and place specified in the order, which citation shall be delivered to the sheriff and served upon the party at least five days before the time so specified, by either of the following methods:

(a) Personally.

(b) If the party cannot be found, by leaving a copy at the house where he or she last resided.

(Amended by Stats. 1996, Ch. 1143, Sec. 59. Effective September 30, 1996.)



16502

The clerk of the superior court shall issue subpoenas for witnesses at the request of any party, which shall be served as other subpoenas. The superior court may issue attachments to compel the attendance of witnesses who have been subpoenaed to attend.

(Amended by Stats. 1996, Ch. 1143, Sec. 60. Effective September 30, 1996.)



16503

The contestant shall, in the first instance, be liable for the expenses involved in making any recount. He or she shall pay into court in advance each day a sum that the judge finds sufficient to pay all recount expenses that will have accrued by the end of that day. The sums paid shall be part of the costs. The elections official may pay each day the clerical assistants necessary for the recount from the amount advanced by the contestant without the necessity of the funds being first deposited with the county treasurer.

(Amended by Stats. 1996, Ch. 1143, Sec. 61. Effective September 30, 1996.)






ARTICLE 2 - Contest Procedures at Primary Elections: Contests Other Than Recount

16520

The clerk of the superior court, within five days after the end of the time for filing affidavits, shall present all the affidavits to the presiding judge of the superior court. The presiding judge shall forthwith designate the time and place of hearing, which shall be not less than 10 nor more than 20 days from the date of the order.

(Amended by Stats. 1996, Ch. 1143, Sec. 62. Effective September 30, 1996.)



16521

The clerk of the superior court, after an order setting a contest for trial, shall issue a citation to both parties containing a copy of the order. He or she shall deliver it to the sheriff who shall serve it either upon the parties or leave it at the residences named in the affidavits of registration of the parties.

(Amended by Stats. 1996, Ch. 1143, Sec. 63. Effective September 30, 1996.)






ARTICLE 3 - Contest Procedures at Primary Elections: Involving a Recount

16540

On the fifth day after the end of the time for filing contestant’s affidavit, the clerk of the superior court shall present the affidavits of the contestant and the defendant and proof of posting of contestant’s affidavit to the presiding judge of the superior court, or anyone acting in his or her stead, who shall forthwith designate the time and place of hearing, the time for which shall be not less than 10 nor more than 20 days from the date of the order.

(Amended by Stats. 1996, Ch. 1143, Sec. 64. Effective September 30, 1996.)









CHAPTER 7 - Court’s Duties

ARTICLE 1 - General Elections

16600

The court shall meet at the time and place designated, to determine the contested election, and shall have all the powers necessary to the determination thereof. It may adjourn from day to day until the trial is ended, and may also continue the trial before its commencement for any time not exceeding 20 days for good cause shown by any party upon affidavit, at the costs of the party applying for the continuance.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16601

At the trial the ballots shall be opened and a recount taken, in the presence of all the parties, of the votes cast for the various candidates in all contests where it appears from the statements filed that a recount is necessary for the proper determination of the contest. The recount shall include a tabulation of all names written upon a ballot and which are subject to canvass pursuant to Chapter 7 (commencing with Section 15350) of Division 15.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16602

In the trial and determination of election contests, the court shall be governed by the rules of law and evidence governing the determination of questions of law and fact, so far as the same may be applicable. It may dismiss the proceedings if the statement of the cause of the contest is insufficient, or for want of prosecution.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16603

The court shall continue in session to hear and determine all issues arising in contested elections. After hearing the proofs and allegations of the parties and within 10 days after the submission thereof, the court shall file its findings of fact and conclusions of law, and immediately thereafter shall pronounce judgment in the premises, either confirming or annulling and setting aside the election. The judgment shall be entered immediately thereafter.

(Amended by Stats. 2003, Ch. 149, Sec. 10. Effective January 1, 2004.)






ARTICLE 2 - Primary Elections: Contests Other than Recount

16620

The court shall meet at the time and place designated in the order setting the contest for trial, and shall have all powers necessary to determine the issues.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Primary Elections: Contests Involving a Recount

16640

If the number of votes that are sought to be recounted or the number of contests are such that the judge in a county in which there is but one superior court judge is of the opinion that it will require additional judges to enable the contest or contests to be determined in time to print the ballots for the election, he or she may obtain the service of any other superior judge, and the proceedings shall be the same as provided for a county in which there is more than one superior court judge.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16641

If the proceeding is in a county where there is more than one superior court judge, the judge to whom the case is assigned shall notify the presiding judge forthwith of the number of judges which he or she deems necessary to participate in order to finish the contest in time to print the ballots for the final election. The presiding judge shall forthwith designate as many judges as are necessary to completion of the contest, by order in writing and thereupon all of the judges so designated shall participate in the recount of the ballots and the giving of judgment in the contest in the manner specified in this article.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16642

The judges designated by the order to hear the contest, including the judge to whom the contest was originally assigned, shall convene upon notice from the judge to whom the contest was originally assigned, and agree upon the precincts which each one of them, sitting separately, will recount. Thereupon the recount shall so proceed that each judge, sitting separately, shall respectively determine the recount in those precincts which have been assigned to him or her, so that the ballots opened before one judge need not be opened before another judge or department.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16643

The proceedings before every judge in making a recount of the precincts assigned to him or her, as to the appointment of the elections official and persons necessary to be assistants of the court in making it, shall be the same as in contested elections. Section 16503 applies to the recount.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 8 - Court’s Decisions, Judgment, and Determinations

ARTICLE 1 - General Elections

16700

The person declared elected by the superior court is entitled to a certificate of election. If a certificate has not already been issued to him or her, the elections official shall immediately make out and deliver to that person a certificate of election signed by him or her.

(Amended by Stats. 1996, Ch. 1143, Sec. 65. Effective September 30, 1996.)



16701

If the elections official has issued any certificate for the same office to any other person than the one declared elected by the court, or if the court finds a tie vote in a general election contest brought under this division, the certificate is annulled by the judgment.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16702

Whenever an election is annulled or set aside by the judgment of the superior court, and no appeal has been taken within 10 days thereafter, the commission, if any has issued, is void and the office vacant.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16703

If in any election contest it appears that another person than the defendant has the highest number of legal votes, the court shall declare that person elected.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Primary Elections: Other than Recount

16720

After the court has heard the proofs and allegations of the parties, it shall file its findings of fact and conclusions of law and immediately pronounce judgment either confirming the nomination or setting it aside and decreeing contestant nominated.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Primary Elections: Involving a Recount

16740

When the recount has been completed in the manner required by Article 4 (commencing with Section 16460) of Chapter 5, and Article 3 (commencing with Section 16640) of Chapter 7, all the judges who took part, if more than one, shall assemble and make the decision of the court. If there is any difference of opinion, a majority of the judges shall finally determine all questions, and give a separate decision or judgment in each contest.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16741

A certified copy of the judgment shall be served upon the elections official and may be enforced summarily in the same manner as provided in Section 13314.

(Amended by Stats. 1996, Ch. 1143, Sec. 66. Effective September 30, 1996.)



16742

If the contest proceeds in more than one county, and the nominee is to be certified by the Secretary of State from the compilation of election returns in his or her office, the judgment in each county in which there has been a contest shall show what, if any, changes in the returns in the office of the Secretary of State relating to that county ought to be made. Certified copies of the judgments shall be served upon the Secretary of State. He or she shall make the changes in the record in his or her office as each judgment requires, and conform his or her compilation and his or her certificate of nomination accordingly.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 9 - Costs

16800

If the proceedings in a general election contest under this division are dismissed for insufficiency or for want of prosecution, or the election is confirmed by the court, judgment for costs shall be rendered against the contestant and in favor of the defendant. If the election is annulled or set aside on the ground of errors of a precinct board in conducting the election or in canvassing the returns, the costs shall be a charge against the county or city where the election was held. When the election is annulled or set aside on any other ground, judgment for costs shall be given in favor of contestant and against the defendant.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16801

Where two or more contested elections are joined for the purpose of recounting votes, the costs shall be apportioned among the parties in the discretion of the court.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16802

Primarily each party is liable for the costs created by himself or herself to the officers and witnesses entitled thereto, which costs may be collected in the same manner as similar costs are collected in other cases.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



16803

The provisions relating to costs in contested final elections apply to primary election contests conducted under this division.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 10 - Appeals

ARTICLE 1 - General Elections

16900

Any party aggrieved by the judgment of the court may appeal therefrom to the court of appeal, as in other cases of appeal thereto from the superior court. During the pendency of proceedings on appeal, and until final determination thereof, the person declared elected by the superior court shall be entitled to the office in like manner as if no appeal had been taken.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Primary Elections: Other than a Recount

16920

Either party to a contest may appeal to the district court of appeal of the district where the contest is brought, if the appeal is perfected by the appellant within 10 days after judgment of the superior court is pronounced. The appeal shall have precedence over all other appeals and shall be acted upon by the district court of appeal within 10 days after the appeal is filed.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Primary Elections: Involving a Recount

16940

The judgment of the court is final in every respect. No party may appeal.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)












DIVISION 17 - RETENTION AND PRESERVATION OF ELECTION RECORDS

CHAPTER 1 - Affidavits of Registration and Voter Registration Indexes

17000

(a) The elections official shall preserve all canceled original affidavits of registration for a period of five years, after which they may be destroyed by that officer.

(b) In lieu of preserving the canceled original affidavit of registration, the elections official may, by filming or other suitable method, record the canceled affidavit and destroy the affidavit following the first general election after the date of cancellation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



17001

The elections official shall keep a copy of the index to the affidavits of registration described in Section 2180 on file as a public record for election, political research, and governmental purposes for a period of five years.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 2 - Nomination Documents

17100

(a) All nomination documents and signatures in lieu of filing fee petitions filed in accordance with this code shall be held by the officer with whom they are filed during the term of office for which they are filed and for four years after the expiration of the term.

(b) Thereafter, the documents and petitions shall be destroyed as soon as practicable unless they either are in evidence in some action or proceeding then pending or unless the elections official has received a written request from the Attorney General, the Secretary of State, the Fair Political Practices Commission, a district attorney, a grand jury, or the governing body of a county, city and county, or district, including a school district, that the documents and petitions be preserved for use in a pending or ongoing investigation into election irregularities, the subject of which relates to the placement of a candidate’s name on the ballot, or in a pending or ongoing investigation into a violation of the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(c) Public access to the documents described in subdivision (a) shall be limited to viewing the documents only. The public may not copy or distribute copies of the documents described in subdivision (a) that contain signatures of voters.

(Amended by Stats. 2004, Ch. 785, Sec. 12. Effective January 1, 2005.)






CHAPTER 3 - Initiative and Referendum Petitions

17200

(a) Elections officials required by law to receive or file in their offices any initiative or referendum petition shall preserve the petition until eight months after the certification of the results of the election for which the petition qualified or, if the measure, for any reason, is not submitted to the voters, eight months after the final examination of the petition by the elections official.

(b) Thereafter, the petition shall be destroyed as soon as practicable unless it is in evidence in some action or proceeding then pending or unless the elections official has received a written request from the Attorney General, the Secretary of State, the Fair Political Practices Commission, a district attorney, a grand jury, or the governing body of a county, city and county, or district, including a school district, that the petition be preserved for use in a pending or ongoing investigation into election irregularities, the subject of which relates to the petition’s qualification or disqualification for placement on the ballot, or in a pending or ongoing investigation into a violation of the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(c) Public access to any such petition shall be restricted in accordance with Section 6253.5 of the Government Code.

(d) This section shall apply to the following petitions:

(1) Statewide initiative and referendum petitions.

(2) County initiative and referendum petitions.

(3) Municipal initiative and referendum petitions.

(4) Municipal city charter amendment petitions.

(5) District initiative and referendum petitions.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 4 - Precinct Supplies and Ballots

17300

(a) The elections official shall preserve all rosters of voters or combined rosters and indexes as provided for in Section 14109, if applicable, until five years after the date of the election, after which they may be destroyed by that official.

(b) In lieu of preserving the original roster of voters, the elections official may, by filming or other suitable method, record the original roster of voters and destroy the roster following the next subsequent general election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



17301

(a) The following provisions shall apply to those elections where candidates for one or more of the following offices are voted upon: President, Vice President, United States Senator, and United States Representative.

(b) The packages containing the following ballots and identification envelope shall be kept by the elections official, unopened and unaltered, for 22 months from the date of the election:

(1) Voted polling place ballots.

(2) Paper record copies, as defined by Section 19271, if any, of voted polling place ballots.

(3) Voted vote by mail voter ballots.

(4) Vote by mail voter identification envelopes.

(5) Voted provisional voter ballots.

(6) Provisional ballot voter identification envelopes.

(7) Spoiled ballots.

(8) Canceled ballots.

(9) Unused vote by mail ballots surrendered by the voter pursuant to Section 3015.

(10) Ballot receipts.

(c) If a contest is not commenced within the 22-month period, or if a criminal prosecution involving fraudulent use, marking or falsification of ballots, or forgery of vote by mail voters’ signatures is not commenced within the 22-month period, either of which may involve the vote of the precinct from which voted ballots were received, the elections official shall have the ballots destroyed or recycled. The packages shall otherwise remain unopened until the ballots are destroyed or recycled.

(Amended by Stats. 2014, Ch. 909, Sec. 13. Effective January 1, 2015.)



17302

(a) The following provisions shall apply to all state or local elections not provided for in subdivision (a) of Section 17301. An election is not deemed a state or local election if votes for candidates for federal office may be cast on the same ballot as votes for candidates for state or local office.

(b) The packages containing the following ballots and identification envelopes shall be kept by the elections official, unopened and unaltered, for six months from the date of the election:

(1) Voted polling place ballots.

(2) Paper record copies, as defined by Section 19271, if any, of voted polling place ballots.

(3) Voted vote by mail voter ballots.

(4) Vote by mail voter identification envelopes.

(5) Voted provisional voter ballots.

(6) Provisional ballot voter identification envelopes.

(7) Spoiled ballots.

(8) Canceled ballots.

(9) Unused vote by mail ballots surrendered by the voter pursuant to Section 3015.

(10) Ballot receipts.

(c) If a contest is not commenced within the six-month period, or if a criminal prosecution involving fraudulent use, marking or falsification of ballots, or forgery of vote by mail voters’ signatures is not commenced within the six-month period, either of which may involve the vote of the precinct from which voted ballots were received, the elections official shall have the packages destroyed or recycled. The packages shall otherwise remain unopened until the ballots are destroyed or recycled.

(Amended by Stats. 2014, Ch. 909, Sec. 14. Effective January 1, 2015.)



17303

(a) The following provisions shall apply to those elections where candidates for one or more of the following offices are voted upon: President, Vice President, United States Senator, and United States Representative.

(b) The elections official shall preserve the package or packages containing the following items for a period of 22 months:

(1) Two tally sheets.

(2) The copy of the index used as the voting record.

(3) The challenge lists.

(4) The assisted voters’ list.

(c) All voters may inspect the contents of the package or packages at all times following commencement of the official canvass of the votes.

(d) If a contest is not commenced within the 22-month period, or if a criminal prosecution involving fraudulent use, marking, or falsification of ballots, or forgery of vote by mail voters’ signatures is not commenced within the 22-month period, either of which may involve the vote of the precinct from which voted ballots were received, the elections official may have the packages destroyed or recycled.

(Amended by Stats. 2007, Ch. 508, Sec. 109. Effective January 1, 2008.)



17304

(a) The following provisions shall apply to all state or local elections not provided for in subdivision (a) of Section 17303. An election is not deemed a state or local election if votes for candidates for federal office may be cast on the same ballot as votes for candidates for state or local office.

(b) The elections official shall preserve the package or packages containing the following items for a period of six months:

(1) Two tally sheets.

(2) The copy of the index used as the voting record.

(3) The challenge lists.

(4) The assisted voters’ list.

(c) All voters may inspect the contents of the package or packages at all times following commencement of the official canvass of the votes, except that items that contain signatures of voters may not be copied or distributed.

(d) If a contest is not commenced within the six-month period, or if a criminal prosecution involving fraudulent use, marking or falsification of ballots, or forgery of vote by mail voters’ signatures is not commenced within the six-month period, either of which may involve the vote of the precinct from which voted ballots were received, the elections official may have the packages destroyed or recycled.

(Amended by Stats. 2007, Ch. 508, Sec. 110. Effective January 1, 2008.)



17305

(a) The following provisions shall apply to those elections where candidates for one or more of the following offices are voted upon: President, Vice President, United States Senator, and United States Representative.

(b) Upon the completion of the counting of the votes as provided in Article 4 (commencing with Section 15640) of Chapter 12 of Division 15, all ballot cards shall be arranged by precincts and shall be kept by the elections official for 22 months from the date of the election or so long thereafter as any contest involving the vote at the election remains undetermined.

(c) Notwithstanding any other provision of this code, the final disposition of all voted ballot cards shall be determined by the elections official.

(d) Sealed ballot containers may be opened if the elections official determines it is necessary in a shredding or recycling process. Nothing in this section shall be construed to allow packages or containers to be opened except for purposes specified herein. The packages or containers shall otherwise remain unopened until the ballots are destroyed or recycled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



17306

(a) The following provisions shall apply to all state or local elections not provided for in subdivision (a) of Section 17305. An election is not deemed a state or local election if votes for candidates for federal office may be cast on the same ballot as votes for candidates for state or local office.

(b) Upon the completion of the counting of the votes as provided in Article 4 (commencing with Section 15640) of Chapter 12 of Division 15, all ballot cards shall be arranged by precincts and shall be kept by the elections official for six months from the date of the election or so long thereafter as any contest involving the vote at the election remains undetermined.

(c) Notwithstanding any other provision of this code, the final disposition of all voted ballot cards shall be determined by the elections official.

(d) Sealed ballot containers may be opened if the elections official determines it is necessary in a shredding or recycling process. Nothing in this section shall be construed to allow packages or containers to be opened except for purposes specified herein. The packages or containers shall otherwise remain unopened until the ballots are destroyed or recycled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 5 - Recall Petitions

17400

(a) The elections official or, in the case of the recall of a state officer, the Secretary of State, shall preserve in his or her office all recall petitions filed for eight months after the results of the election for which the petition qualified or, if no election is held, eight months after the elections official’s final examination of the petition.

(b) Thereafter, the petition shall be destroyed as soon as practicable, unless it is in evidence in some action or proceeding then pending or unless the elections official has received a written request from the Attorney General, the Secretary of State, the Fair Political Practices Commission, a district attorney, a grand jury, or the governing body of a county, city and county, city, or district, including a school district, that the petition be preserved for use in a pending or ongoing investigation into election irregularities, or in a pending or ongoing investigation into a violation of the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(c) Public access to any such petition shall be restricted in accordance with Section 6253.5 of the Government Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 6 - Miscellaneous Provisions

17501

Following each general election, the county elections official shall file copies of all precinct maps with the Secretary of State. If there is no change in the precinct maps from those maps that are currently on file, in lieu of filing copies of those maps with the Secretary of State, the elections official may submit a written statement informing the Secretary of State of that fact. The Secretary of State shall maintain a file of all the copies for 12 years and shall, upon request, make them available for examination.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



17502

(a) The following provisions shall apply to those elections where candidates for one or more of the following offices are voted upon: President, Vice President, United States Senator, and United States Representative.

(b) The elections official shall preserve the following records reflecting the appointment of precinct officials until 22 months from the date of any election.

(1) Precinct officers’ declaration of intention required by Section 12321.

(2) Precinct board member applications specified in Section 12300.

(3) Order appointing members of the several precinct boards and designating the polling places specified in Section 12286.

(4) Nominations for appointment to the precinct board by the county central committee of each qualified political party specified in Section 12306.

(5) Written orders appointing precinct board members or designating the polling place for the precinct pursuant to Section 12327.

(Amended by Stats. 2003, Ch. 810, Sec. 23. Effective January 1, 2004.)



17503

(a) The following provisions shall apply to all state or local elections not provided for in subdivision (a) of Section 17502. An election is not deemed a state or local election if votes for candidates for federal office may be cast on the same ballot as votes for candidates for state or local office.

(b) The elections official shall preserve the following records reflecting the appointment of precinct officials until six months from the date of an election.

(1) Precinct officers’ declaration of intention required by Section 12321.

(2) Precinct board member applications specified in Section 12300.

(3) Order appointing members of the several precinct boards and designating the polling places specified in Section 12286.

(4) Nominations for appointment to the precinct board by the county central committee of each qualified political party specified in Section 12306.

(5) Written orders appointing precinct board members or designating the polling place for the precinct pursuant to Section 12327.

(Amended by Stats. 2003, Ch. 810, Sec. 24. Effective January 1, 2004.)



17504

(a) The following provisions apply to those elections where candidates for one or more of the following offices are voted upon: President of the United States, Vice President of the United States, United States Senator, and United States Representative.

(b) The elections official shall preserve all applications for vote by mail ballots for a period of 22 months from the date of the election.

(Amended by Stats. 2007, Ch. 508, Sec. 111. Effective January 1, 2008.)



17505

(a) The following provisions apply to all state or local elections not provided for in subdivision (a) of Section 17504. An election is not deemed a state or local election if votes for candidates for federal office may be cast on the same ballot as votes for candidates for state or local office.

(b) The elections official shall preserve all applications for vote by mail ballots for a period of six months from the date of the election.

(Amended by Stats. 2007, Ch. 508, Sec. 112. Effective January 1, 2008.)



17506

The elections official shall preserve the list of new resident voters voting pursuant to Chapter 5 (commencing with Section 3400) of Division 3 for 22 months from the date of the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









DIVISION 18 - PENAL PROVISIONS

CHAPTER 1 - General Provisions

18000

This division applies to all elections.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18001

Upon a conviction for any crime punishable by imprisonment in any jail or prison, in relation to which no fine is herein prescribed, the court may impose a fine on the offender not exceeding one thousand dollars ($1,000) in cases of misdemeanors or up to twenty-five thousand dollars ($25,000) in cases of felonies, in addition to the imprisonment prescribed.

(Amended by Stats. 2012, Ch. 497, Sec. 4. Effective January 1, 2013.)



18002

Every person charged with the performance of any duty under any law of this state relating to elections, who willfully neglects or refuses to perform it, or who, in his or her official capacity, knowingly and fraudulently acts in contravention or violation of any of those laws, is, unless a different punishment is prescribed by this code, punishable by fine not exceeding one thousand dollars ($1,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 57. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 2 - Voter Registration

18100

(a) Every person who willfully causes, procures, or allows himself or herself or any other person to be registered as a voter, knowing that he or she or that other person is not entitled to registration, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail for not more than one year.

(b) Every person who knowingly and willfully signs, or causes or procures the signing of, an affidavit of registration of a nonexistent person, and who mails or delivers, or causes or procures the mailing or delivery of, that affidavit to a county elections official is guilty of a crime punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail for not more than one year. For purposes of this subdivision, “nonexistent person” includes, but is not limited to, deceased persons, animals, and inanimate objects.

(Amended by Stats. 2011, Ch. 15, Sec. 58. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18101

Every person who knowingly and willfully completes, or causes or procures the completion of, in whole or in part, an affidavit of registration or a voter registration card, with the intent to cause the registration or reregistration as a voter of a fictitious person or of any person who has not requested registration or reregistration as a voter, is guilty of a crime punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail for not more than one year.

(Amended by Stats. 2011, Ch. 15, Sec. 59. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18102

Any deputy elections official or registration elections official who knowingly registers a nonexistent person, knowingly registers a person under a false name or address, or knowingly registers a person who is ineligible to register is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail for not more than one year.

(Amended by Stats. 2011, Ch. 15, Sec. 60. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18103

Any person who knowingly or negligently (a) interferes with the prompt transfer of a completed affidavit of registration to the county elections official, (b) retains a voter’s completed registration card, without the voter’s authorization, for more than three days, excluding Saturdays, Sundays, and state holidays, or after the close of registration, or (c) denies a voter the right to return to the county elections official the voter’s own completed registration card, is guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000).

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18104

Any deputy registrar of voters having charge of affidavits of registration is guilty of a misdemeanor who knowingly neglects or refuses to return affidavits of registration as provided in Article 3 (commencing with Section 2135) of Chapter 2 of Division 2. The county elections official shall report to the district attorney of the county, under oath, the names of any deputies who have failed to return the affidavits. The district attorney shall take appropriate civil or criminal action.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18105

No affidavit of registration or voter registration card shall contain, and no person other than the registrant shall write on or affix thereto, or cause to be written on or affixed thereto, any statement urging or indicating support or opposition to any candidate or measure.

Any person who violates this section is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18106

Every person is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail for not more than one year who, without the specific consent of the affiant, willfully and with the intent to affect the affiant’s voting rights, causes, procures, or allows the completion, alteration, or defacement of the affiant’s party affiliation declaration contained in an executed, or partially executed, affidavit of registration pursuant to paragraph (8) of subdivision (a) of Section 2150 and Section 2151.

This section shall not apply to a county elections official carrying out his or her official duties.

(Amended by Stats. 2012, Ch. 162, Sec. 47. Effective January 1, 2013.)



18107

Every person who willfully violates Section 2158 is guilty of an infraction, punishable by a fine not to exceed two hundred dollars ($200).

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18107.5

Every person who willfully violates subdivision (c) of Section 3008 is guilty of an infraction, punishable by a fine not to exceed two hundred dollars ($200) per application.

(Added by Stats. 2002, Ch. 753, Sec. 6. Effective January 1, 2003.)



18108

(a) Except as provided in subdivision (c), any person who receives money or other valuable consideration to assist another to register to vote by receiving the completed affidavit of registration from the elector, and fails to comply with Section 2159, is guilty of a misdemeanor, and shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding six months or when the failure to comply is found to be willful, not exceeding one year, or both.

(b) Any person who receives money or other valuable consideration to assist another to register to vote by receiving the completed affidavit of registration from the elector, upon a third or subsequent conviction, on charges brought and separately tried, for failure to comply with Section 2159 shall be punished by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in the county jail not to exceed one year, or both.

(c) This section shall not apply to any public agency or its employees that is designated as a voter registration agency pursuant to the National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg), when an elector asks for assistance to register to vote during the course and scope of the agency’s normal business.

(Amended by Stats. 1997, Ch. 456, Sec. 4. Effective January 1, 1998.)



18108.1

(a) Except as provided in subdivision (c), any person who receives money or other valuable consideration to assist another to register to vote by receiving the completed affidavit of registration from the elector, and knowingly misrepresents himself or herself as having helped register another to vote on a registration form, pursuant to Section 2159, is guilty of a misdemeanor, and shall be punished by a fine not exceeding one thousand dollars ($1,000), by imprisonment in the county jail not exceeding six months, or by both the fine and imprisonment.

(b) Any person who receives money or other valuable consideration to assist another to register to vote by receiving the completed affidavit of registration from the elector, upon a third or subsequent conviction, on charges brought and separately tried, for misrepresenting himself or herself as having helped register another to vote on a registration form, pursuant to Section 2159, shall be punished by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail not to exceed one year, or by both the fine and imprisonment.

(c) This section shall not apply to any public agency or its employees that is designated as a voter registration agency pursuant to the National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg), when an elector asks for assistance to register to vote during the course and scope of the agency’s normal business.

(Added by Stats. 2006, Ch. 377, Sec. 3. Effective January 1, 2007.)



18108.5

(a)  A person, company, or other organization that agrees to pay money or other valuable consideration, whether on a per-affidavit basis or otherwise, to a person who assists another person to register to vote by receiving the completed affidavit of registration, or by assisting with the submission of an affidavit of registration electronically on the Internet Web site of the Secretary of State, who fails to comply with Section 2159.5, is guilty of a misdemeanor, and shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding six months or when the failure to comply is found to be willful, not exceeding one year, or both.

(b)  A person, company, or other organization that agrees to pay money or other valuable consideration, whether on a per-affidavit basis or otherwise, to a person who assists another person to register to vote by receiving the completed affidavit of registration, or by assisting with the submission of an affidavit of registration electronically on the Internet Web site of the Secretary of State, upon a third or subsequent conviction, on charges brought and separately tried, for failure to comply with Section 2159.5 shall be punished by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in the county jail not to exceed one year, or both.

(c) An elections official shall notify a person, company, or other organization that agrees to pay money or other valuable consideration, whether on a per-affidavit basis or otherwise, to a person who assists another person to register to vote by receiving the completed affidavit of registration or by assisting with the submission of an affidavit of registration electronically on the Internet Web site of the Secretary of State, that three or more affidavits of registration submitted by a person who assisted another to register to vote do not comply with Sections 18100, 18101, 18103, or 18106. The elections official may forward a copy of each of the noncomplying affidavits of registration to the district attorney, who may make a determination whether probable cause exists to believe that a violation of law has occurred.

(d) This section shall not apply to a public agency or its employees that is designated as a voter registration agency pursuant to the federal National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg et seq.), when an elector asks for assistance to register to vote during the course and scope of the agency’s normal business.

(Amended by Stats. 2014, Ch. 593, Sec. 8. Effective January 1, 2015.)



18109

(a) It is a misdemeanor for a person in possession of information identified in Section 2138.5, or obtained pursuant to Article 5 (commencing with Section 2180) of Chapter 2 of Division 2 of this code or Section 6254.4 of the Government Code, knowingly to use or permit the use of all or any part of that information for any purpose other than as permitted by law.

(b) It is a misdemeanor for a person knowingly to acquire possession or use of voter registration information from the Secretary of State or a county elections official without first complying with Section 2188.

(Amended by Stats. 2014, Ch. 593, Sec. 9. Effective January 1, 2015.)



18110

(a) For purposes of this section, “home address” means only street address and does not include an individual’s city or post office address.

(b) Any person or public entity who, in violation of Section 2194, discloses the home address or telephone number listed on a voter registration card of any of the following individuals is guilty of a misdemeanor:

(1) An active or retired peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(2) An employee of a city police department or a county sheriff’s office.

(3) The spouse or children of the individuals specified in paragraphs (1) and (2) who live with those individuals.

(c) Any person or public entity, who in violation of Section 2194, discloses the home address or telephone number listed on a voter registration card of any individual specified in paragraph (1), (2), or (3) of subdivision (b), and that violation results in bodily injury to any of those individuals, is guilty of a felony.

(Added by Stats. 1994, Ch. 1207, Sec. 9. Effective January 1, 1995.)



18111

Any person, individual, or organization that knowingly violates Section 2138.5 is guilty of an infraction, punishable by a fine not to exceed five hundred dollars ($500). Prosecution for a violation of Section 2138.5 shall not prohibit prosecution under any other applicable provision of law.

(Added by Stats. 2007, Ch. 305, Sec. 2. Effective January 1, 2008.)



18112

Upon conviction of a violation of any provision of this chapter, the court may order as a condition of probation that the convicted person be prohibited from receiving money or other valuable consideration for assisting another person to register to vote by receiving the completed affidavit of registration.

(Added by Stats. 2010, Ch. 372, Sec. 1. Effective January 1, 2011.)






CHAPTER 3 - Nomination of Candidates

18200

Every person who subscribes to any nomination petition a fictitious name, or who intentionally subscribes thereto the name of another, or who causes another to subscribe a fictitious name to a nomination petition, is guilty of a felony and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 62. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18201

Any person who falsely makes or fraudulently defaces or destroys all or any part of a nomination paper, is punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 63. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18202

Every person acting on behalf of a candidate is guilty of a misdemeanor who deliberately fails to file at the proper time and in the proper place any nomination paper or declaration of candidacy in his or her possession that is entitled to be filed under this code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18203

Any person who files or submits for filing a nomination paper or declaration of candidacy knowing that it or any part of it has been made falsely is punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 64. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18204

Any person who willfully suppresses all or any part of a nomination paper or declaration of candidacy either before or after filing is punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 65. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18205

A person shall not directly or through any other person advance, pay, solicit, or receive or cause to be advanced, paid, solicited, or received, any money or other valuable consideration to or for the use of any person in order to induce a person not to become or to withdraw as a candidate for public office. Violation of this section shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 66. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 4 - Election Campaigns

ARTICLE 1 - Campaign Literature

18301

In addition to any other penalty, any person who prints or otherwise duplicates, or causes to be printed or duplicated, a simulated ballot or simulated sample ballot that does not contain the statement required by Section 20009 or that uses an official seal or insignia in violation thereof, is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18302

Every person is guilty of a misdemeanor who knowingly causes to be mailed or distributed, or knowingly mails or distributes, literature to any voter that includes a designation of the voter’s precinct polling place other than a precinct polling place listed for that voter in an official precinct polling list that constituted the latest official precinct polling list at sometime not more than 30 days prior to the mailing or distribution.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18303

Every person who violates Section 84305 of the Government Code relating to mass mailing is subject to the penal provisions set forth in Chapter 11 (commencing with Section 91000) of Title 9 of the Government Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18304

(a) Any person who uses or allows to be used any reproduction or facsimile of the seal of the county or the seal of a local government agency in any campaign literature or mass mailing, as defined in Section 82041.5 of the Government Code, with intent to deceive the voters, is guilty of a misdemeanor.

(b) For purposes of this section, the use of a reproduction or facsimile of a seal in a manner that creates a misleading, erroneous, or false impression that the document is authorized by a public official is evidence of intent to deceive.

(c) For purposes of this section, the term “local government agency” means a school district, special or other district, or any other board, commission, or agency of local jurisdiction.

(Added by Stats. 2003, Ch. 380, Sec. 1. Effective January 1, 2004.)






ARTICLE 2 - Political Party Caucuses

18310

A person shall not directly or through any other person pay or receive any money or other valuable consideration before, during, or after an election in order to reward any person or as a reward for voting for or against or agreeing to vote for or against the election or endorsement of any other person as the nominee or candidate of any caucus, convention, organized assemblage of delegates, or other body representing or claiming to represent a political party, candidate, or principle, or any club, society, or association. A violation of this section shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 67. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18311

Every person is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years who:

(a) Gives or offers a bribe to any officer or member of any political convention, committee, or political gathering of any kind, held for the purpose of nominating candidates for offices of honor, trust, or profit in this state, with intent to influence the person to whom the bribe is given or offered to be more favorable to one candidate than another.

(b) Being a member of any of the bodies mentioned in this section receives or offers to receive any bribe described in subdivision (a).

(Amended by Stats. 2011, Ch. 15, Sec. 68. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 3 - Deceptive Online Activities

18320

(a) This act shall be known and may be cited as the “California Political Cyberfraud Abatement Act.”

(b) It is unlawful for a person, with intent to mislead, deceive, or defraud, to commit an act of political cyberfraud.

(c) As used in this section:

(1) “Political cyberfraud” means a knowing and willful act concerning a political Web site that is committed with the intent to deny a person access to a political Web site, deny a person the opportunity to register a domain name for a political Web site, or cause a person reasonably to believe that a political Web site has been posted by a person other than the person who posted the Web site, and would cause a reasonable person, after reading the Web site, to believe the site actually represents the views of the proponent or opponent of a ballot measure. Political cyberfraud includes, but is not limited to, any of the following acts:

(A) Intentionally diverting or redirecting access to a political Web site to another person’s Web site by the use of a similar domain name, meta-tags, or other electronic measures.

(B) Intentionally preventing or denying exit from a political Web site by the use of frames, hyperlinks, mousetrapping, popup screens, or other electronic measures.

(C) Registering a domain name that is similar to another domain name for a political Web site.

(D) Intentionally preventing the use of a domain name for a political Web site by registering and holding the domain name or by reselling it to another with the intent of preventing its use, or both.

(2) “Domain name” means any alphanumeric designation that is registered with or assigned by any domain name registrar, domain name registry, or other domain registration authority as part of an electronic address on the Internet.

(3) “Political Web site” means a Web site that urges or appears to urge the support or opposition of a ballot measure.

(Added by Stats. 2003, Ch. 277, Sec. 5. Effective January 1, 2004.)



18321

This article does not apply to a domain name registrar, registry, or registration authority.

(Added by Stats. 2003, Ch. 277, Sec. 5. Effective January 1, 2004.)



18322

In addition to any other remedies available under law, a court may order the transfer of a domain name as part of the relief awarded for a violation of this article.

(Added by Stats. 2003, Ch. 277, Sec. 5. Effective January 1, 2004.)



18323

Jurisdiction for actions brought pursuant to this article shall be in accordance with Section 410.10 of the Code of Civil Procedure.

(Added by Stats. 2003, Ch. 277, Sec. 5. Effective January 1, 2004.)






ARTICLE 4 - Political Meetings

18340

Every person who, by threats, intimidations, or unlawful violence, willfully hinders or prevents electors from assembling in public meetings for the consideration of public questions is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 5 - Misrepresentation by Candidates

18350

Every person is guilty of a misdemeanor who, with intent to mislead the voters in connection with his or her campaign for nomination or election to a public office or in connection with the campaign of another person for nomination or election to a public office, does either of the following acts:

(a) Assume, pretend, or imply, by his or her statements or conduct, that he or she is the incumbent of a public office when that is not the case.

(b) Assume, pretend, or imply, by his or her statements or conduct, that he or she is or has been acting in the capacity of a public officer when that is not the case.

Any violation of this section may be enjoined in a civil action brought by any candidate for the public office involved.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18351

Any candidate in an election or incumbent in a recall election who knowingly makes a false statement of a material fact in a candidate’s statement, prepared pursuant to Section 11327 or 13307, with the intent to mislead the voters in connection with his or her campaign for nomination or election to a nonpartisan office is punishable by a fine not to exceed one thousand dollars ($1,000).

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 6 - Solicitation of Funds

18360

Any person who violates Section 20201 is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18361

Upon the complaint of the affected candidate or committee, any person who violates Section 20202 or 20203 is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 7 - Electioneering

18370

No person, on election day, or at any time that a voter may be casting a ballot, shall, within 100 feet of a polling place, a satellite location under Section 3018, or an elections official’s office:

(a) Circulate an initiative, referendum, recall, or nomination petition or any other petition.

(b) Solicit a vote or speak to a voter on the subject of marking his or her ballot.

(c) Place a sign relating to voters’ qualifications or speak to a voter on the subject of his or her qualifications except as provided in Section 14240.

(d) Do any electioneering as defined by Section 319.5.

As used in this section, “100 feet of a polling place, a satellite location under Section 3018, or an elections official’s office” means a distance 100 feet from the room or rooms in which voters are signing the roster and casting ballots.

Any person who violates any of the provisions of this section is guilty of a misdemeanor.

(Amended by Stats. 2009, Ch. 146, Sec. 2. Effective January 1, 2010.)



18371

(a) No candidate or representative of a candidate, and no proponent, opponent, or representative of a proponent or opponent, of an initiative, referendum, or recall measure, or of a charter amendment, shall solicit the vote of a vote by mail voter, or do any electioneering, while in the residence or in the immediate presence of the voter, and during the time he or she knows the vote by mail voter is voting.

(b) Any person who knowingly violates this section is guilty of a misdemeanor.

(c) This section shall not be construed to conflict with any provision of the federal Voting Rights Act of 1965, as amended, nor to preclude electioneering by mail or telephone or in public places, except as prohibited by Section 18370, or by any other provision of law.

(Amended by Stats. 2007, Ch. 508, Sec. 113. Effective January 1, 2008.)






ARTICLE 8 - Vandalism at Polling Places

18380

(a) No person, during any election, shall do any of the following:

(1) Remove or destroy any of the supplies or other conveniences placed in the voting booths or compartments for the purpose of enabling the voter to prepare his or her ballot.

(2) Remove, tear down, or deface the cards printed for the instruction of voters.

(3) Remove, tear, mark or otherwise deface any voter index with the intent to falsify or prevent others from readily ascertaining the name, address, or political affiliation of any voter, or the fact that a voter has or has not voted.

(4) Remove, tear down, or deface the signs identifying the location of a polling place or identifying areas within 100 feet of a polling place.

(b) Any person who violates any of the provisions of this section is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 9 - Misuse of State Publications

18390

No agency or department of the state may use its publications to advise state employees of any constitutional officer’s choice of candidates for public office or for recommending positions on specific ballot propositions not related to the functions of that agency or department.

For purposes of this section “publications” means any written or printed matter including, but not limited to, agency or department memorandums or directives, but shall not include legislative newsletters or state ballot pamphlets.

Any state officer who violates this section is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 5 - Ballots

18400

A person who makes, uses, keeps, or furnishes to others, paper or cards watermarked or overprinted in imitation of ballot paper or ballot cards is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two or three years, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 69. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18401

Every person who prints any ballot not in conformity with Chapter 2 (commencing with Section 13100) of Division 13, or who circulates or gives to another any ballot, knowing at the time that the ballot does not conform to Chapter 2 (commencing with Section 13100) of Division 13, is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18402

Any individual, group, or organization that knowingly distributes any application for a vote by mail ballot that does not conform to Chapter 1 (commencing with Section 3000) of Division 3 is guilty of a misdemeanor.

(Amended by Stats. 2007, Ch. 508, Sec. 114. Effective January 1, 2008.)



18403

Any person other than an elections official or a member of the precinct board who receives a voted ballot from a voter or who examines or solicits the voter to show his or her voted ballot is punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment. This section shall not apply to persons returning a vote by mail ballot pursuant to Sections 3017 and 3021 or persons assisting a voter pursuant to Section 14282.

(Amended by Stats. 2011, Ch. 15, Sec. 70. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 6 - Corruption of the Voting Process

ARTICLE 1 - General Provisions

18500

Any person who commits fraud or attempts to commit fraud, and any person who aids or abets fraud or attempts to aid or abet fraud, in connection with any vote cast, to be cast, or attempted to be cast, is guilty of a felony, punishable by imprisonment for 16 months or two or three years.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18501

Any public official who knowingly violates any of the provisions of this chapter, and thereby aids in any way the illegal casting or attempting to cast a vote, or who connives to nullify any of the provisions of this chapter in order that fraud may be perpetrated, shall forever be disqualified from holding office in this state and upon conviction shall be sentenced to a state prison for 16 months or two or three years.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18502

Any person who in any manner interferes with the officers holding an election or conducting a canvass, or with the voters lawfully exercising their rights of voting at an election, as to prevent the election or canvass from being fairly held and lawfully conducted, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 71. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 2 - Corruption of Voters

18520

A person shall not directly or through another person give, offer, or promise any office, place, or employment, or promise to procure or endeavor to procure any office, place, or employment to or for any voter, or to or for any other person, in order to induce that voter at any election to:

(a) Refrain from voting.

(b) Vote for any particular person.

(c) Refrain from voting for any particular person.

A violation of any of the provisions of this section shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 72. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18521

A person shall not directly or through any other person receive, agree, or contract for, before, during or after an election, any money, gift, loan, or other valuable consideration, office, place, or employment for himself or any other person because he or any other person:

(a) Voted, agreed to vote, refrained from voting, or agreed to refrain from voting for any particular person or measure.

(b) Remained away from the polls.

(c) Refrained or agreed to refrain from voting.

(d) Induced any other person to:

(1) Remain away from the polls.

(2) Refrain from voting.

(3) Vote or refrain from voting for any particular person or measure.

Any person violating this section is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 73. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18522

Neither a person nor a controlled committee shall directly or through any other person or controlled committee pay, lend, or contribute, or offer or promise to pay, lend, or contribute, any money or other valuable consideration to or for any voter or to or for any other person to:

(a) Induce any voter to:

(1) Refrain from voting at any election.

(2) Vote or refrain from voting at an election for any particular person or measure.

(3) Remain away from the polls at an election.

(b) Reward any voter for having:

(1) Refrained from voting.

(2) Voted for any particular person or measure.

(3) Refrained from voting for any particular person or measure.

(4) Remained away from the polls at an election.

Any person or candidate violating this section is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 74. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18523

A person shall not directly or through any other person advance or pay, or cause to be paid, any money or other valuable thing to or for the use of any other person, with the intent that it, or any part thereof, shall be used in bribery at any election, or knowingly pay or cause to be paid any money or other valuable thing to any person in discharge or repayment of any money, wholly or in part, expended in bribery at any election.

Any person violating this section is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 75. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18524

A person shall not directly or through any other person advance or pay, or cause to be paid, any money or other valuable thing to or for the use of any other person, with the intent that it, or any part thereof, will be used for boarding, lodging, or maintaining a person at any place or domicile in any election precinct, ward, or district, with intent to secure the vote of that person or to induce that person to vote for any particular person or measure.

Any person violating this section is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 76. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 3 - Intimidation of Voters

18540

(a) Every person who makes use of or threatens to make use of any force, violence, or tactic of coercion or intimidation, to induce or compel any other person to vote or refrain from voting at any election or to vote or refrain from voting for any particular person or measure at any election, or because any person voted or refrained from voting at any election or voted or refrained from voting for any particular person or measure at any election is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(b) Every person who hires or arranges for any other person to make use of or threaten to make use of any force, violence, or tactic of coercion or intimidation, to induce or compel any other person to vote or refrain from voting at any election or to vote or refrain from voting for any particular person or measure at any election, or because any person voted or refrained from voting at any election or voted or refrained from voting for any particular person or measure at any election is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 77. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18541

(a) No person shall, with the intent of dissuading another person from voting, within 100 feet of a polling place, do any of the following:

(1) Solicit a vote or speak to a voter on the subject of marking his or her ballot.

(2) Place a sign relating to voters’ qualifications or speak to a voter on the subject of his or her qualifications except as provided in Section 14240.

(3) Photograph, video record, or otherwise record a voter entering or exiting a polling place.

(b) Any violation of this section is punishable by imprisonment in a county jail for not more than 12 months, or in the state prison. Any person who conspires to violate this section is guilty of a felony.

(c) For purposes of this section, 100 feet means a distance of 100 feet from the room or rooms in which voters are signing the roster and casting ballots.

(Amended by Stats. 2009, Ch. 88, Sec. 33. Effective January 1, 2010.)



18542

Every employer, whether a corporation or natural person, or any other person who employs, is guilty of a misdemeanor if, in paying his or her employees the salary or wages due them, encloses their pay in pay envelopes upon which or in which there is written or printed the name of any candidate or any political mottoes, devices, or arguments containing threats, express or implied, intended or calculated to influence the political opinions or actions of the employees.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18543

(a) Every person who knowingly challenges a person’s right to vote without probable cause or on fraudulent or spurious grounds, or who engages in mass, indiscriminate, and groundless challenging of voters solely for the purpose of preventing voters from voting or to delay the process of voting, or who fraudulently advises any person that he or she is not eligible to vote or is not registered to vote when in fact that person is eligible or is registered, or who violates Section 14240, is punishable by imprisonment in the county jail for not more than 12 months or in the state prison.

(b) Every person who conspires to violate subdivision (a) is guilty of a felony.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18544

(a) Any person in possession of a firearm or any uniformed peace officer, private guard, or security personnel or any person who is wearing a uniform of a peace officer, guard, or security personnel, who is stationed in the immediate vicinity of, or posted at, a polling place without written authorization of the appropriate city or county elections official is punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(b) This section shall not apply to any of the following:

(1) An unarmed uniformed guard or security personnel who is at the polling place to cast his or her vote.

(2) A peace officer who is conducting official business in the course of his or her public employment or who is at the polling place to cast his or her vote.

(3) A private guard or security personnel hired or arranged for by a city or county elections official.

(4) A private guard or security personnel hired or arranged for by the owner or manager of the facility or property in which the polling place is located if the guard or security personnel is not hired or arranged solely for the day on which an election is held.

(Amended by Stats. 2011, Ch. 15, Sec. 78. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18545

Any person who hires or arranges for any other person in possession of a firearm or any uniformed peace officer, private guard, or security personnel or any person who is wearing a uniform of a peace officer, guard, or security personnel, to be stationed in the immediate vicinity of, or posted at, a polling place without written authorization of the appropriate elections official is punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment. This section shall not apply to the owner or manager of the facility or property in which the polling place is located if the private guard or security personnel is not hired or arranged solely for the day on which the election is held.

(Amended by Stats. 2011, Ch. 15, Sec. 79. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18546

As used in this article:

(a) “Elections official” means the county elections official, registrar of voters, or city clerk.

(b) “Immediate vicinity” means the area within a distance of 100 feet from the room or rooms in which the voters are signing the roster and casting ballots.

(Amended by Stats. 2002, Ch. 221, Sec. 22. Effective January 1, 2003.)



18547

(a) In addition to any other fine or penalty imposed by this article, the court may order any person convicted of violating this article to pay a restitution fine, the amount of which shall be determined by the court and be commensurate with the seriousness of the offense.

(b) The moneys derived from the fine assessed pursuant to subdivision (a) shall be deposited in the Voter Intimidation Restitution Fund, created in Section 18548.

(Added by Stats. 2007, Ch. 491, Sec. 1. Effective January 1, 2008.)



18548

The Voter Intimidation Restitution Fund is hereby established in the State Treasury. Upon appropriation by the Legislature, moneys in the fund shall be allocated to the Secretary of State to be used in voter education campaigns addressing the specific crime committed by anyone convicted of violating this article. The funds shall also be used for the administrative costs associated with distribution of the fund.

(Added by Stats. 2007, Ch. 491, Sec. 2. Effective January 1, 2008.)






ARTICLE 4 - Corruption of Voting

18560

Every person is guilty of a crime punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, who:

(a) Not being entitled to vote at an election, fraudulently votes or fraudulently attempts to vote at that election.

(b) Being entitled to vote at an election, votes more than once, attempts to vote more than once, or knowingly hands in two or more ballots folded together at that election.

(c) Impersonates or attempts to impersonate a voter at an election.

(Amended by Stats. 2011, Ch. 15, Sec. 80. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18561

Every person is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years who:

(a) Procures, assists, counsels, or advises another to give or offer his vote at any election, knowing that the person is not qualified to vote.

(b) Aids or abets in the commission of any of the offenses mentioned in Section 18560.

(Amended by Stats. 2011, Ch. 15, Sec. 81. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18562

Every member of a precinct board is guilty of a misdemeanor who, prior to putting the ballot of a voter in the ballot box, commits any of the following:

(a) Attempts to find out any name on the ballot.

(b) Opens or suffers to be opened or examined the folded ballot of any voter which has been handed in.

(c) Makes or places any mark or device on any folded ballot with a view to ascertaining the name of any person for whom the voter has voted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18562.5

(a) A member of the public is guilty of a misdemeanor if, while observing any of the following, he or she willfully engages in any conduct set forth in subdivision (b):

(1) The processing of vote by mail ballots conducted pursuant to Chapter 2 (commencing with Section 15100) of Division 15.

(2) The semifinal official canvass conducted pursuant to Chapter 3 (commencing with Section 15150) of Division 15.

(3) The official canvass conducted pursuant to Chapter 4 (commencing with Section 15300) of Division 15.

(4) A recount conducted pursuant to Chapter 9 (commencing with Section 15600) of Division 15.

(b) (1) Attempting to ascertain the identity and ballot choices of a voter, or having observed or learned the identity of a voter, attempting to ascertain the ballot choices of that voter.

(2) Opening a provisional or vote by mail ballot envelope containing a voted ballot in order to ascertain the voter’s ballot choices.

(3) Making or placing a mark or device on a ballot or secrecy envelope in an attempt to ascertain the voter’s ballot choices.

(Added by Stats. 2009, Ch. 94, Sec. 1. Effective January 1, 2010.)



18563

Every member of a precinct board is guilty of a misdemeanor who, without the consent of a voter, discloses the name of any candidate the board member has discovered in his capacity as a member of the board to have been voted for by the voter.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18564

Any person is guilty of a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years who, before or during an election:

(a) Tampers with, interferes with, or attempts to interfere with, the correct operation of, or willfully damages in order to prevent the use of, any voting machine, voting device, voting system, vote tabulating device, or ballot tally software program source codes.

(b) Interferes or attempts to interfere with the secrecy of voting or ballot tally software program source codes.

(c) Knowingly, and without authorization, makes or has in his or her possession a key to a voting machine that has been adopted and will be used in elections in this state.

(d) Willfully substitutes or attempts to substitute forged or counterfeit ballot tally software program source codes.

(Amended by Stats. 2011, Ch. 15, Sec. 82. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18564.5

(a) The Secretary of State, Attorney General, and any local elections official in the county in which the act occurs, may bring a civil action against an individual, business, or other legal entity that commits any of the following acts before, during, or after an election:

(1) Tampers, interferes, or attempts to interfere with the correct operation of, or willfully damages in order to prevent the use of, any voting machine, voting device, voting system, vote tabulating device, or ballot tally software.

(2) Interferes or attempts to interfere with the secrecy of voting or interferes or attempts to interfere with ballot tally software program source codes.

(3) Knowingly, and without authorization, gains access to or provides another person or persons with access to a voting machine for the purpose of committing one of the acts specified by this section.

(4) Willfully substitutes or attempts to substitute forged, counterfeit, or malicious ballot tally software program source codes.

(5) Knowingly, and without authorization, inserts or causes the insertion of uncertified hardware, software, or firmware, for whatever purpose, into any voting machine, voting device, voting system, vote tabulating device, or ballot tally software.

(6) Fails to notify the Secretary of State prior to any change in hardware, software, or firmware to a voting machine, voting device, voting system, or vote tabulating device, certified or conditionally certified for use in this state.

(b) A civil action may be brought pursuant to this section for a civil penalty not to exceed fifty thousand dollars ($50,000) for each act and for injunctive relief, if appropriate.

(Added by Stats. 2004, Ch. 813, Sec. 3. Effective January 1, 2005.)



18565

Any person who aids or abets in the commission of any of the offenses described in Section 18564 is punishable by imprisonment in the county jail for a period of six months or in the state prison for 16 months or two or three years.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18566

Every person is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years who:

(a) Forges or counterfeits returns of an election purported to have been held at a precinct where no election was in fact held.

(b) Willfully substitutes forged or counterfeit returns of election in the place of true returns for a precinct where an election was actually held.

(Amended by Stats. 2011, Ch. 15, Sec. 83. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18567

Every person who willfully adds to or subtracts from the votes actually cast at an election, in any official or unofficial returns, or who alters the returns, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 84. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18568

Every person is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or by both that fine and imprisonment, who:

(a) Aids in changing or destroying any poll list or official ballot.

(b) Aids in wrongfully placing any ballots in the ballot container or in taking any therefrom.

(c) Adds or attempts to add any ballots to those legally polled at any election by fraudulently putting them into the ballot container, either before or after the ballots therein have been counted.

(d) Adds to or mixes with, or attempts to add to or mix with, the ballots polled, any other ballots, while they are being counted or canvassed or at any other time, with intent to change the result of the election, or allows another to do so, when in his or her power to prevent it.

(e) Carries away or destroys, attempts to carry away or destroy, or knowingly allows another to carry away or destroy, any poll list, ballot container, or ballots lawfully polled or who willfully detains, mutilates, or destroys any election returns.

(f) Removes any unvoted ballots from the polling place before the completion of the ballot count.

(Amended by Stats. 2011, Ch. 15, Sec. 85. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18569

Every person who aids or abets in the commission of any of the offenses mentioned in Section 18566, 18567, or 18568 is punishable by imprisonment in the county jail for the period of six months or in the state prison for 16 months or two or three years.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18570

Every person is guilty of a misdemeanor who does any one of the following:

(a) Removes or defaces any posted copy of the results of votes cast within the period of 48 hours from the official time fixed for the closing of the polls.

(b) Delays delivery of or changes the copy of the result of votes cast that is to be delivered to the city or county elections official.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18571

Any person acting on any counting board who refuses to obey any lawful order of the county elections official or his or her deputy is guilty of a misdemeanor, unless he or she is by his or her refusal guilty of a higher crime under the laws of this state.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18572

Each counting board and its members are subject to the liabilities and penalties to which precinct boards or their members are subject where the votes and returns are counted at the precincts where they were polled.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18573

Every person is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years who furnishes any voter wishing to vote, who cannot read, with a ballot, informing or giving that voter to understand that it contains a name written or printed thereon different from the name which is written or printed thereon, or defrauds any voter at any election by deceiving and causing him or her to vote for a different person for any office than he or she intended or desired to vote for.

(Amended by Stats. 2011, Ch. 15, Sec. 86. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18573.5

(a) It is a misdemeanor for a person who is providing care or direct supervision to an elder in a state-licensed or state-subsidized facility or program to coerce or deceive the elder into voting for or against a candidate or measure contrary to the elder’s intent or in the absence of any intent of the elder to cast a vote for or against that candidate or measure.

(b) For purposes of this section, “elder” has the same meaning as set forth in Section 15610.27 of the Welfare and Institutions Code.

(c) A violation of this section is punishable by imprisonment in a county jail not to exceed six months or by a fine not to exceed ten thousand dollars ($10,000) per ballot containing a vote cast by the elder as a result of the coercion or deception or by both that imprisonment and fine.

(d) Nothing in this section shall preclude prosecution under any other provision.

(Added by Stats. 2011, Ch. 260, Sec. 1. Effective January 1, 2012.)



18574

Every person who, after being required by the precinct board at an election, refuses to be sworn or, being sworn, refuses to answer any pertinent questions propounded by the board touching the right of another to vote, is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18575

Every person is guilty of a felony, and on conviction shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three or four years, who at any election:

(a) Without first having been appointed and qualified, acts as an election officer.

(b) Not being an election officer, performs or discharges any of the duties of an election officer in regard to the handling, counting, or canvassing of any ballots.

(Amended by Stats. 2011, Ch. 15, Sec. 87. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18576

Any person who willfully (a) interferes with the prompt delivery of a completed vote by mail ballot application, (b) retains a completed vote by mail ballot application, without the voter’s authorization, for more than three days excluding weekends and state holidays, or by the deadline for return of vote by mail ballot applications, whichever is earlier, or (c) denies an applicant the right to return his or her own completed vote by mail ballot application to the local elections official having jurisdiction over the election, is guilty of a misdemeanor.

(Amended by Stats. 2007, Ch. 508, Sec. 116. Effective January 1, 2008.)



18577

Any person having charge of a completed vote by mail ballot who willfully interferes or causes interference with its return to the local elections official having jurisdiction over the election is guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six months, by a fine not exceeding ten thousand dollars ($10,000), or by both the fine and imprisonment.

(Amended by Stats. 2007, Ch. 508, Sec. 117. Effective January 1, 2008.)



18578

Any person who applies for, or who votes or attempts to vote, a vote by mail ballot by fraudulently signing the name of a fictitious person, or of a regularly qualified voter, or of a person who is not qualified to vote, is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 88. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









CHAPTER 7 - Initiative, Referendum, and Recall

ARTICLE 1 - Improper Signature-Gathering Tactics

18600

Every person is guilty of a misdemeanor who:

(a) Circulating, as principal or agent, or having charge or control of the circulation of, or obtaining signatures to, any state or local initiative, referendum or recall petition, intentionally misrepresents or intentionally makes any false statement concerning the contents, purport or effect of the petition to any person who signs, or who desires to sign, or who is requested to sign, or who makes inquiries with reference to it, or to whom it is presented for his or her signature.

(b) Willfully and knowingly circulates, publishes, or exhibits any false statement or misrepresentation concerning the contents, purport or effect of any state or local initiative, referendum, or recall petition for the purpose of obtaining any signature to, or persuading or influencing any person to sign, that petition.

(c) Circulating, as principal or agent, or having charge or control of the circulation of, or obtaining signatures to, any state or local initiative, intentionally makes any false statement in response to any inquiry by any voter as to whether he or she is a paid signature gatherer or a volunteer.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18601

Any person working for the proponent or proponents of an initiative or referendum measure or recall petition who refuses to allow a prospective signer to read the measure or petition is guilty of a misdemeanor.

An arrest or conviction pursuant to this section shall not invalidate or otherwise affect the validity of any signature obtained by the person arrested or convicted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18602

Any person working for the proponent or proponents of a statewide initiative or referendum measure who covers or otherwise obscures the summary of the measure prepared by the Attorney General from the view of a prospective signer is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18603

Every person who offers or gives money or other valuable consideration to another in exchange for his or her signature on a state, county, municipal, or district initiative, referendum, or recall petition is guilty of a misdemeanor.

(Amended by Stats. 1996, Ch. 714, Sec. 26. Effective January 1, 1997.)



18604

Upon conviction of a violation of any provision of this article, Article 2 (commencing with Section 18610), Article 3 (commencing with Section 18620), Article 5 (commencing with Section 18640), Article 6 (commencing with Section 18650), or Article 7 (commencing with Section 18660), the court may order as a condition of probation that the convicted person be prohibited from receiving money or other valuable consideration for gathering signatures on an initiative, referendum, or recall petition.

(Added by Stats. 2010, Ch. 372, Sec. 2. Effective January 1, 2011.)






ARTICLE 2 - False or Ineligible Signatures on Petition

18610

Every person who solicits any circulator to affix to any initiative, referendum, or recall petition any false or forged signature, or to cause or permit a false or forged signature to be affixed, is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18611

Every person is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment, who circulates or causes to be circulated any initiative, referendum, or recall petition, knowing it to contain false, forged, or fictitious names.

(Amended by Stats. 2011, Ch. 15, Sec. 89. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18612

Every person is guilty of a misdemeanor who knowingly signs his or her own name more than once to any initiative, referendum, or recall petition, or signs his or her name to that petition knowing himself or herself at the time of signing not to be qualified to sign it.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18613

Every person who subscribes to any initiative, referendum, or recall petition a fictitious name, or who subscribes thereto the name of another, or who causes another to subscribe such a name to that petition, is guilty of a felony and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 90. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18614

Every person is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment, who files in the office of the elections official or other officer designated by law to receive the filing, any initiative, referendum, or recall petition to which is attached, appended or subscribed any signature which the person filing the petition knows to be false or fraudulent or not the genuine signature of the person whose name it purports to be.

(Amended by Stats. 2011, Ch. 15, Sec. 91. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 3 - Improper Payments to Prevent Petition Circulation and Filing

18620

Every person who seeks, solicits, bargains for, or obtains any money, thing of value, or advantage of or from any person, firm, or corporation for the purpose or represented purpose of fraudulently inducing, persuading, or seeking the proponent or proponents of any initiative or referendum measure or recall petition to (a) abandon the measure or petition, (b) fail, neglect, or refuse to file in the office of the elections official or other officer designated by law, within the time required by law, the initiative or referendum measure or recall petition after securing the number of signatures required to qualify the measure or petition, (c) stop the circulation of the initiative or referendum measure or recall petition, or (d) perform any act that will prevent or aid in preventing the initiative or referendum measure or recall petition from qualifying as an initiative or referendum measure, or the recall petition from resulting in a recall election, is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 92. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18621

Any proponent of an initiative or referendum measure or recall petition who seeks, solicits, bargains for, or obtains any money or thing of value of or from any person, firm, or corporation for the purpose of abandoning the same or stopping the circulation of petitions concerning the same, or failing or neglecting or refusing to file the measure or petition in the office of the elections official or other officer designated by law within the time required by law after obtaining the number of signatures required under the law to qualify the measure or petition, or withdrawing an initiative petition after filing it with the appropriate elections official, or performing any act that will prevent or aid in preventing the initiative, referendum, or recall proposed from qualifying as an initiative or referendum measure, or resulting in a recall election is punishable by a fine not exceeding five thousand dollars ($5,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2014, Ch. 697, Sec. 17. Effective January 1, 2015.)



18622

Every person who offers to buy or does buy from a circulator any referendum, initiative, or recall petition on which one or more persons have affixed their signatures is guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one year, or by a fine not exceeding one thousand dollars ($1,000), or both. This section is not intended to prohibit compensation of a circulator, for his or her services, by a proponent of the petition or his or her agent.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Threats and Theft to Prevent Petition Circulation and Filing

18630

Every person who threatens to commit an assault or battery on a person circulating a referendum, initiative, or recall petition or on a relative of a person circulating a referendum, initiative, or recall petition or to inflict damage on the property of the circulator or the relative, with the intent to dissuade the circulator from circulating the petition or in retribution for the circulation, is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18631

Every person who forcibly or by stealth takes from the possession of a circulator any initiative, referendum, or recall petition on which one or more persons have affixed their signatures is guilty of a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 5 - Refusal of Circulators to Turn in Petitions

18640

Any person working for the proponent or proponents of an initiative or referendum measure or recall petition who solicits signatures to qualify the measure or petition and accepts any payment therefor and who fails to surrender the measure or petition to the proponents thereof for filing is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 94. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 6 - Misuse of Signatures on Petition

18650

No one shall knowingly or willfully permit the list of signatures on an initiative, referendum, or recall petition to be used for any purpose other than qualification of the initiative or referendum measure or recall question for the ballot, except as provided in Section 6253.5 of the Government Code. Violation of this section is a misdemeanor.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 7 - False Affidavits Concerning Petitions

18660

Every person is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment, who makes any false affidavit concerning any initiative, referendum, or recall petition or the signatures appended thereto.

(Amended by Stats. 2011, Ch. 15, Sec. 95. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18661

Every public official or employee is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment, who knowingly makes any false return, certification or affidavit concerning any initiative, referendum, or recall petition or the signatures appended thereto.

(Amended by Stats. 2011, Ch. 15, Sec. 96. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 8 - Filing Petitions to Defeat an Initiative or Referendum

18670

Every person is guilty of a misdemeanor who, either as principal or agent, files in the office of the Secretary of State, county elections official, or in the office of any other officer designated by law to receive the filing, a petition or any section of a petition relating to the Constitution or the laws of this state, authorized by the Constitution or laws of this state regulating the statewide initiative or referendum, with the intention of thereby defeating that initiative or referendum measure that is embraced in the petition. Nothing in this section applies to any person who, in good faith, files a petition embracing an initiative or referendum measure that conflicts with a similar measure already on file.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



18671

Any petition, or any section of a petition, filed by any person other than the proponents of an initiative or referendum measure and with an intention of defeating an expression of the public will is null and void.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 9 - Misuse of Campaign Funds

18680

Every person who is entrusted with money or things of value for the purpose of promoting or defeating any initiative, referendum, or recall petition or any measure that has qualified for the ballot is a trustee of the money or things of value. If a person wrongfully appropriates the money or things of value to any use or purpose not in the due and lawful execution of the trust, the person shall be punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or in a county jail not exceeding one year, or by both that fine and imprisonment. The following expenses are within the due and lawful execution of the trust:

(a) Securing signatures to initiative, referendum, or recall petitions.

(b) Circulating initiative, referendum, or recall petitions.

(c) Holding and conducting public meetings.

(d) Printing and circulating prior to an election:

(1) Specimen ballots.

(2) Handbills.

(3) Cards.

(4) Other papers.

(e) Advertising.

(f) Postage.

(g) Expressage.

(h) Telegraphing.

(i) Telephoning.

(j) All salaries and expenses of:

(1) Campaign managers.

(2) Lecturers.

(3) Solicitors.

(4) Agents.

(5) All persons employed in transacting business at headquarters or branch offices, if the business transacted is related to promoting or defeating an initiative, referendum, or recall petition or any measure which has qualified for the ballot.

(k) Maintaining headquarters and branch offices.

(l) Renting of rooms for the transaction of the business of an association.

(m) Attorney’s fees and other costs in connection with litigation where the litigation arises directly out of any of the following:

(1) Activities related to promoting or defeating an initiative, referendum, or recall petition or any measure that has qualified for the ballot.

(2) The enactment, by the initiative process, of any ordinance, charter amendment, statute, or constitutional amendment.

(3) An election contest or recount.

(4) A violation of state or local campaign, disclosure, or election laws.

The amendment of this section by adding subdivision (m) thereto, made at the 1991–92 Regular Session of the Legislature, does not constitute a change in, but is declaratory of, the existing law.

Expenses for food, clothing, shelter and other personal needs of the trustee are not within the due and lawful execution of the trust. However, expenses for travel and necessary accommodations for the trustee are within the due and lawful execution of the trust, if the travel and accommodations are related to promoting or defeating an initiative, referendum, or recall petition or any measure that has qualified for the ballot.

(Amended by Stats. 2011, Ch. 15, Sec. 97. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









CHAPTER 8 - Obligations of Precinct Board

18700

Any voter who has filed an application for the position of, and been appointed as a precinct board member and who, without being excused by the county elections official, knowingly fails to act as a precinct board member, is guilty of a misdemeanor punishable by a fine not to exceed one hundred dollars ($100).

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









DIVISION 19 - CERTIFICATION OF VOTING SYSTEMS

CHAPTER 1 - General Provisions

19001

This division shall be liberally construed so that the real will of the electors will not be defeated by any informality or failure to comply with all of the provisions of the law.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19002

Any provision of this division, insofar as it is inconsistent with any other provision of this code relating to the same subject matter, shall be controlling as to any election or precinct for which the provisions of this division are adopted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19003

Notwithstanding any other provision of the law to the contrary, including any city or county ordinance, unless that other provision of the law is deemed consistent with this division, this division shall govern voting systems.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19004

Voting equipment may be loaned or rented for any purposes with the consent of the board of supervisors, if payment for the expenses incident to the use of the machine is made.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19005

In the case of electrical failure or other emergency, the official conducting the election may direct that ballots may be marked by pencil or ink. In that event, the elections official may duplicate the voted ballot cards as provided in Section 15210 and count the duplicate ballots by automatic tabulating device, or may count the voted ballots pursuant to Article 5 (commencing with Section 15270) of Chapter 3 of Division 15.

(Amended by Stats. 2003, Ch. 810, Sec. 25. Effective January 1, 2004.)



19006

It is the intent of the Legislature that:

(a) All voting systems be certified or conditionally approved by the Secretary of State, independent of voluntary federal qualification or certification, before they are used in future elections to ensure that the voting systems have the ability to meet accuracy, accessibility, and security standards.

(b) The Secretary of State adopt and publish testing standards that meet or exceed federal voluntary standards set by the United States Election Assistance Commission or its successor agency.

(c) The Secretary of State study and encourage the development of voting systems that use nonproprietary source code and that are easy to audit.

(d) A local jurisdiction may use available public funds to purchase and maintain any certified or conditionally approved voting system or part of a voting system.

(e) California receive the benefits of the publicly funded development of a nonproprietary voting system in the state.

(f) A local jurisdiction may use available public funds to research and develop a nonproprietary voting system that uses disclosed source codes, including the manufacture of a limited number of voting system units, for use in a pilot program or for submission to the Secretary of State for certification.

(Added by Stats. 2013, Ch. 602, Sec. 2. Effective January 1, 2014.)






CHAPTER 2 - Secretary of State Requirements

19100

The Secretary of State shall study and adopt regulations governing the use of voting machines, voting devices, vote tabulating devices, and ballot marking systems, and shall be responsible for certifying voting systems for use in this state.

(Amended by Stats. 2013, Ch. 602, Sec. 3. Effective January 1, 2014.)



19101

(a) The Secretary of State shall adopt and publish voting system standards and regulations governing the use of voting systems. The Secretary of State shall adopt standards that meet or exceed federal voluntary voting system guidelines set forth by the United States Election Assistance Commission or its successor agency. Until state standards are adopted, the Voluntary Voting System Guidelines Draft Version 1.1, as submitted to the United States Election Assistance Commission on August 31, 2012, shall be used as state standards to the extent that they do not conflict with this code. The Secretary of State may require additional testing to ensure that voting systems meet the requirements of this code.

(b) Voting system standards adopted by the Secretary of State pursuant to subdivision (a) shall include, but not be limited to, all of the following requirements:

(1) The machine or device and its software shall be suitable for the purpose for which it is intended.

(2) The system shall preserve the secrecy of the ballot.

(3) The system shall be safe from fraud or manipulation.

(4) The system shall be accessible to voters with disabilities pursuant to Section 19242 and applicable federal laws.

(5) The system shall be accessible to voters who require assistance in a language other than English if the language is one in which a ballot or ballot materials are required to be made available to voters pursuant to Section 14201 and applicable federal laws.

(Added by Stats. 2013, Ch. 602, Sec. 5. Effective January 1, 2014.)



19102

The Secretary of State shall study the performance of voting systems in use in the state.

(Added by Stats. 2013, Ch. 602, Sec. 7. Effective January 1, 2014.)



19103

The Chairperson of the Senate Standing Committee on Elections and Constitutional Amendments and the Chairperson of the Assembly Standing Committee on Elections and Redistricting shall meet with the Secretary of State and assist the Secretary of State to the extent that the participation is not incompatible with their positions as Members of the Legislature. For purposes of this division, the chairpersons of the committees named shall constitute a joint interim legislative committee on the subject of this chapter and Chapter 3 (commencing with Section 19200) and shall have the powers and duties imposed upon those committees by the Joint Rules of the Senate and Assembly.

(Added by renumbering Section 19101 by Stats. 2013, Ch. 602, Sec. 4. Effective January 1, 2014.)



19104

(a) The Secretary of State shall do both of the following by December 31, 2014:

(1) In consultation with county elections officials, establish the procedures and guidelines for voting in the event of a natural disaster or other state of emergency. The Secretary of State shall publish the procedures and guidelines on his or her Internet Web site.

(2) Submit a report to the Legislature on the readiness of the state to hold elections during or following a natural disaster or other state of emergency.

(b) (1) The requirement for submitting a report imposed under paragraph (2) of subdivision (a) is inoperative on December 31, 2018, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to paragraph (2) of subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2013, Ch. 498, Sec. 1. Effective January 1, 2014.)



19105

The Secretary of State may investigate any alleged violation of this code or the Secretary of State’s regulations with the power to subpoena all necessary persons and records.

(Added by renumbering Section 19102 by Stats. 2013, Ch. 602, Sec. 6.5. Effective January 1, 2014.)






CHAPTER 3 - Certification of Voting Systems

ARTICLE 1 - Procedures for Certification of Voting Systems

19200

The Secretary of State shall not approve any voting system, or part of a voting system, unless it fulfills the requirements of this code and the regulations of the Secretary of State.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19201

(a) The Secretary of State may grant conditional approval to a voting system or part of a voting system under either of the following circumstances:

(1) A voting system or part of a voting system was decertified as a result of a review by the Secretary of State pursuant to Section 19232.

(2) A certified voting system or part of that voting system is modified to comply with voting system standards or changes in statute.

(b) The Secretary of State may withdraw conditional approval at any time pursuant to Section 19232.

(Added by Stats. 2013, Ch. 602, Sec. 13. Effective January 1, 2014.)



19202

(a) Except as authorized by Section 19209, a voting system, in whole or in part, shall not be used unless it has been certified or conditionally approved by the Secretary of State prior to any election at which it is to be used.

(b) A voting system that has been tested and approved for use in all elections by the Secretary of State before January 1, 2014, shall be deemed certified or conditionally approved by the Secretary of State and may be used in an election subject to any conditions placed on the use of the voting system by the Secretary of State before January 1, 2014, including conditions imposed in the reapproval documents issued by the Secretary of State in 2007 and 2008 following the Top-to-Bottom Review, and its subsequent revisions. The voting systems described in this subdivision shall remain subject to review and decertification by the Secretary of State at any time pursuant to Section 19232.

(c) A vendor or county that has submitted a voting system for federal qualification before September 1, 2013, upon obtaining federal qualification before January 1, 2015, may request approval of the voting system from the Secretary of State based on the examination and review requirements in place before January 1, 2014.

(d) A jurisdiction shall not purchase or contract for a voting system unless it has been certified or conditionally approved by the Secretary of State.

(e) Notwithstanding subdivision (d), a local jurisdiction may contract and pay for the following:

(1) Research and development of a new voting system that has not been certified or conditionally approved by the Secretary of State and uses only nonproprietary software and firmware with disclosed source code, except for unmodified commercial off-the-shelf software and firmware, as defined in paragraph (1) of subdivision (a) of Section 19209.

(2) Manufacture of the minimum number of voting system units reasonably necessary for either of the following purposes:

(A) To test and seek certification or conditional approval of the voting system pursuant to Sections 19210 to 19214, inclusive.

(B) To test and demonstrate the capabilities of the voting system in a pilot program pursuant to paragraph (2) of subdivision (b) of, and subdivision (c) of, Section 19209.

(Amended by Stats. 2014, Ch. 909, Sec. 15. Effective January 1, 2015.)



19203

The Secretary of State shall not certify or conditionally approve a voting system or a part of a voting system that uses paper ballots unless the paper used for the ballots is of sufficient quality that it maintains its integrity and readability throughout the retention period specified in Chapter 4 (commencing with Section 17300) of Division 17.

(Added by renumbering Section 19216 by Stats. 2013, Ch. 602, Sec. 31. Effective January 1, 2014.)



19204

The Secretary of State shall not certify or conditionally approve any voting system that includes features that permit a voter to produce, and leave the polling place with, a copy or facsimile of the ballot cast by the voter at that polling place.

(Added by renumbering Section 19200.5 by Stats. 2013, Ch. 602, Sec. 11. Effective January 1, 2014.)



19205

A voting system shall comply with all of the following:

(a) No part of the voting system shall be connected to the Internet at any time.

(b) No part of the voting system shall electronically receive or transmit election data through an exterior communication network, including the public telephone system, if the communication originates from or terminates at a polling place, satellite location, or counting center.

(c) No part of the voting system shall receive or transmit wireless communications or wireless data transfers.

(Added by renumbering Section 19217 by Stats. 2013, Ch. 602, Sec. 32. Effective January 1, 2014.)



19206

Except as authorized by Section 19209, both of the following apply:

(a) If more than one voting system is used to count ballots, the names of candidates shall, insofar as possible, be placed on the primary voting system.

(b) If more than one voting system or a combination of a voting system and paper ballots is used to count ballots, a single ballot measure or the candidates for a single office may not be split between voting systems or between a voting system and paper ballots.

(Repealed and added by Stats. 2013, Ch. 602, Sec. 19. Effective January 1, 2014.)



19207

The governing board may adopt for use at elections any kind of voting system, any combination of voting systems, or any combination of a voting system and paper ballots, provided that the voting system or systems involved have been certified or conditionally approved by the Secretary of State or specifically authorized by law pursuant to Section 19209.

(Added by renumbering Section 19210 by Stats. 2013, Ch. 602, Sec. 23. Effective January 1, 2014.)



19208

The governing board may provide for the payment of the cost of the voting system equipment in any manner and by any method as it deems best for local interests, and also may for that purpose issue bonds, certificates of indebtedness, or other obligations that shall be a charge on the county or city. The bonds, certificates, or other obligations may be issued with or without interest, payable at any time as the authorities may determine, but shall not be issued or sold at less than par. The governing board may enter into lease agreements or lease-purchase agreements for the use of equipment.

(Added by renumbering Section 19212 by Stats. 2013, Ch. 602, Sec. 25. Effective January 1, 2014.)



19209

(a) For purposes of this section, the following terms have the following meanings:

(1) “Commercial off-the-shelf” means mass-produced, readily available hardware devices, including card readers, printers, or personal computers, and their firmware or software products, including operating systems, programming language compilers, or database management systems.

(2) “Incorrect in part” means a full manual tally of the votes cast on the pilot system would reveal rates of error in the pilot system tally that, if extrapolated to the entire contest, would alter the electoral outcome.

(3) “Partial risk-limiting audit” means a procedure that guarantees a large minimum chance of a full manual tally of the votes cast on the pilot system if the electoral outcome is incorrect in part.

(4) “Risk-limiting audit” means a procedure that ensures a large, predetermined minimum chance of requiring a full manual tally whenever a full manual tally would show an electoral outcome that differs from the outcome reported by the voting system for the audited contest.

(b) The governing board, without formally adopting a voting system, may provide for the experimental use of the voting system in a pilot program held in one or more precincts at a single election or, in the case of a special election, the special primary election and the special general election, if the voting system complies with either of the following:

(1) The voting system is certified or conditionally approved prior to its experimental use.

(2) The voting system meets all of the following requirements:

(A) Uses only software and firmware with disclosed source code, except for unmodified commercial off-the-shelf software and firmware.

(B) Meets the requirements of subdivision (b) of Section 19101.

(C) Meets the requirements of the regulations adopted by the Secretary of State pursuant to subdivision (g).

(D) Implements risk-limiting audits.

(c) A voting system that meets all of the requirements of paragraph (2) of subdivision (b) need not be certified or conditionally approved prior to its experimental use in a pilot program if the number of voting system units deployed in the pilot program is limited to the number necessary to test and demonstrate the capabilities of the voting system in a limited number of precincts or locations, including a prudent number of reserve units to ensure that sufficient working units will be available to conduct the pilot program. In no event shall the number of voting system units exceed 50 percent of the estimated number of units that would be required for full deployment of the voting system at every polling place and early voting site in a statewide election throughout the jurisdiction. Capabilities that may be taken into account in determining the number of voting system units reasonably necessary to test and demonstrate the capabilities of the voting system include, but are not limited to, all of the following:

(1) The capability of the voting system to accommodate voting in all languages in which the jurisdiction is required to provide ballots under applicable state and federal laws.

(2) The capability of the voting system to accommodate voting by persons with a broad range of physical and cognitive disabilities, as required by applicable state and federal laws.

(3) The current and projected number of voting-eligible individuals in the jurisdiction.

(4) The geography and distribution of the population in the jurisdiction.

(d) No later than nine months before the election at which the pilot program of a voting system is proposed to be conducted, the governing board shall submit to the Secretary of State a plan for the pilot program. The Secretary of State shall approve or reject the plan no later than three months after receipt of the plan.

(e) The votes cast on a voting system during a pilot program pursuant to subdivision (b) shall be subject to risk-limiting audits.

(1) For each contest conducted entirely on the pilot voting system, the jurisdiction conducting the pilot program shall conduct a risk-limiting audit with at least a 90-percent chance of requiring a full manual tally of the contest whenever a full manual tally would show an outcome that differs from the outcome reported by the pilot voting system.

(2) For each contest conducted partially on the pilot voting system, the jurisdiction conducting the pilot program shall conduct a partial risk-limiting audit of the portion of the contest in which the voters cast their votes on the pilot voting system, with at least a 90-percent chance of requiring a full manual tally of all votes cast using the pilot voting system whenever the outcome is incorrect in part.

(3) (A) If a risk-limiting audit of a contest leads to a full manual tally of all of the ballots cast in the contest, then the contest outcome according to that manual tally shall become the official result.

(B) If a partial risk-limiting audit of a contest leads to a full manual tally of the ballots cast using the pilot voting system, the vote counts according to that manual tally shall replace the vote counts reported by the pilot voting system for the purpose of determining the official contest results.

(4) Risk-limiting audit procedures shall comply with all other requirements in regulations adopted by the Secretary of State pursuant to subdivision (g).

(f) Upon completion of the pilot program, the governing board shall notify the Secretary of State in writing of any defect, fault, or failure of the hardware, software, or firmware of the voting system or a part of the voting system.

(g) A voting system pilot program shall not be conducted in a legally binding election without the prior approval of the Secretary of State. The Secretary of State shall adopt and publish regulations governing voting system pilot programs.

(Added by renumbering Section 19211 by Stats. 2013, Ch. 602, Sec. 24. Effective January 1, 2014.)



19210

(a) A person, corporation, or public agency owning or having an interest in the sale or acquisition of a voting system or a part of a voting system may apply to the Secretary of State for certification that includes testing and examination of the applicant’s system by a state-approved testing agency or expert technicians and a report on the findings, which shall include the accuracy and efficiency of the voting system. As part of its application, the applicant shall notify the Secretary of State in writing of any known defect, fault, or failure of the version of the hardware, software, or firmware of the voting system or a part of the voting system submitted. The Secretary of State shall not begin his or her certification process until he or she receives a completed application. The applicant shall also notify the Secretary of State in writing of any defect, fault, or failure of the version of the hardware, software, or firmware of the voting system or a part of the voting system submitted that is discovered after the application is submitted and before the Secretary of State submits the report required by Section 19213. The Secretary of State shall complete his or her certification process without undue delay.

(b) The Secretary of State shall publish and make publicly available on his or her Internet Web site a quarterly report of regulatory activities related to voting systems.

(c)  As used in this article:

(1) “Defect” means any flaw in the hardware or documentation of a voting system that could result in a state of unfitness for use or nonconformance to the manufacturer’s specifications or applicable law.

(2) “Failure” means a discrepancy between the external results of the operation of any software or firmware in a voting system and the manufacturer’s product requirements for that software or firmware or applicable law.

(3) “Fault” means a step, process, or data definition in any software or firmware in a voting system that is incorrect under the manufacturer’s program specification or applicable law.

(Added by renumbering Section 19202 by Stats. 2013, Ch. 602, Sec. 14. Effective January 1, 2014.)



19211

(a) Prior to publishing his or her decision to certify, conditionally approve, or withhold certification of a voting system or part of a voting system, the Secretary of State shall provide for a 30-day public review period and conduct a public hearing to give persons interested an opportunity to review testing and examination reports and express their views for or against certification or conditional approval of the voting system.

(b) The Secretary of State shall give notice of the public review period and hearing in the manner prescribed in Section 6064 of the Government Code in a newspaper of general circulation published in Sacramento County. The Secretary of State shall also provide notice of the hearing on his or her Internet Web site. The Secretary of State shall transmit written notice of the hearing, at least 14 days prior to the public review period and hearing, to each county elections official, to any person that the Secretary of State believes will be interested in the public review period and hearing, and to any person who requests, in writing, notice of the public review period and hearing.

(c) The decision of the Secretary of State to certify, conditionally approve, or withhold certification of a voting system or part of a voting system shall be in writing and shall state the findings of the Secretary of State. The decision shall be open to public inspection.

(Added by renumbering Section 19204 by Stats. 2013, Ch. 602, Sec. 16. Effective January 1, 2014.)



19212

(a) (1) No later than 10 business days after the Secretary of State certifies or conditionally approves the use of a new or updated voting system, the vendor or county seeking certification or approval of the voting system shall cause an exact copy of the approved source code for each component of the voting system, including complete build and configuration instructions and related documents for compiling the source code into object code, to be transferred directly from either the United States Election Assistance Commission or the voting system testing agency that evaluated the voting system and is approved by the Secretary of State, and deposited into an approved escrow facility.

(2) No later than 10 business days after the Secretary of State certifies or conditionally approves a new or updated ballot marking system, the vendor or county seeking certification or approval of the ballot marking system shall cause an exact copy of the approved source code for each component of the ballot marking system, including complete build and configuration instructions and related documents for compiling the source code into object code, to be deposited into an approved escrow facility.

(b) The Secretary of State shall adopt regulations relating to all of the following:

(1) The definition of source code components of a voting system or ballot marking system, including source code for all firmware and software of the voting system or ballot marking system. Firmware and software shall include commercial off-the-shelf or other third-party firmware and software that is available and able to be disclosed by the vendor or county seeking certification or approval of a voting system or ballot marking system.

(2) Specifications for the escrow facility, including security and environmental specifications necessary for the preservation of the voting system or ballot marking system source codes.

(3) Procedures for submitting voting system or ballot marking system source codes.

(4) Criteria for access to voting system or ballot marking system source codes.

(5) Requirements for the applicant to include in the materials deposited in escrow build and configuration instructions and documents so that a neutral third party may create, from the source codes in escrow, executable object codes identical to the code installed on certified or conditionally approved voting systems or ballot marking systems.

(c) The Secretary of State shall have reasonable access to the materials placed in escrow, under any of the following circumstances:

(1) In the course of an investigation or prosecution regarding vote counting or ballot marking equipment or procedures.

(2) Upon a finding by the Secretary of State that an escrow facility or escrow company is unable or unwilling to maintain materials in escrow in compliance with this section.

(3) In order to fulfill the provisions of this chapter related to the examination and certification or conditional approval of voting systems or ballot marking systems.

(4) In order to verify that the software on a voting system is identical to the certified or conditionally approved version.

(5) For any other purpose deemed necessary to fulfill the provisions of this code or Section 12172.5 of the Government Code.

(d) The Secretary of State may seek injunctive relief requiring the elections officials, approved escrow facility, or any vendor or manufacturer of a voting system or part of a voting system to comply with this section and related regulations. Venue for a proceeding under this section shall be exclusively in Sacramento County.

(e) This section applies to all elections.

(Added by renumbering Section 19103 by Stats. 2013, Ch. 602, Sec. 8. Effective January 1, 2014.)



19213

Within 60 days after the completion of the examination of a voting system, the Secretary of State shall make publicly available a report stating whether the voting system has been certified or conditionally approved, or whether certification has been withheld. The report shall also contain a written or printed description and drawings and photographs that clearly identify the machine or device and its mechanical operation.

(Added by renumbering Section 19207 by Stats. 2013, Ch. 602, Sec. 20. Effective January 1, 2014.)



19214

Within 10 days after issuing and filing a certification decision and associated testing reports, the Secretary of State shall make available to the public a full and complete copy of the certification report and all associated documentation, except that portions of the report or documentation that contain information that the Secretary of State determines to be confidential or proprietary shall not be made publicly available. The Secretary of State shall also notify the board of supervisors and elections official of each county of the availability of the report and associated documentation.

(Added by renumbering Section 19209 by Stats. 2013, Ch. 602, Sec. 22. Effective January 1, 2014.)



19215

(a) If a voting system or a part of a voting system has been certified or conditionally approved by the Secretary of State or has been federally qualified, the vendor or, in cases where the system is publicly owned, the jurisdiction shall notify the Secretary of State and all local elections officials who use the system in writing of any defect, fault, or failure of the hardware, software, or firmware of the voting system or a part of the voting system within 30 calendar days after the vendor learns of the defect, fault, or failure.

(b) After receiving written notification of a defect, fault, or failure pursuant to subdivision (a), the Secretary of State shall notify the United States Election Assistance Commission or its successor agency of the problem as soon as practicable so as to present a reasonably complete description of the problem. The Secretary of State shall subsequently submit a report regarding the problem to the United States Election Assistance Commission or its successor agency. The report shall include any report regarding the problem submitted to the Secretary of State.

(Added by renumbering Section 19212.5 by Stats. 2013, Ch. 602, Sec. 26. Effective January 1, 2014.)



19216

If a voting system or a part of a voting system has been certified or conditionally approved by the Secretary of State, it shall not be changed or modified until the Secretary of State has been notified in writing and has determined that the change or modification does not impair its accuracy and efficiency sufficient to require a reexamination and recertification, or conditional approval, pursuant to this article. The Secretary of State may adopt rules and regulations governing the procedures to be followed in making his or her determination as to whether the change or modification impairs accuracy or efficiency.

(Added by renumbering Section 19213 by Stats. 2013, Ch. 602, Sec. 27. Effective January 1, 2014.)



19217

The Secretary of State may seek injunctive and administrative relief if a voting system or a part of a voting system has been compromised by the addition or deletion of hardware, software, or firmware without prior approval or is defective due to a known hardware, software, or firmware defect, fault, or failure that has not been disclosed pursuant to Section 19210 or 19215.

(Added by renumbering Section 19214 by Stats. 2013, Ch. 602, Sec. 28. Effective January 1, 2014.)



19218

(a) The Secretary of State may seek all of the following relief for an unauthorized change in hardware, software, or firmware in a voting system certified or conditionally approved in California:

(1) A civil penalty from the offending party or parties, not to exceed ten thousand dollars ($10,000) per violation. For purposes of this subdivision, each voting system component found to contain the unauthorized hardware, software, or firmware shall be considered a separate violation. A penalty imposed pursuant to this subdivision shall be apportioned 50 percent to the county in which the violation occurred, if applicable, and 50 percent to the office of the Secretary of State for purposes of bolstering voting systems security efforts.

(2) Immediate commencement of proceedings to withdraw certification or conditional approval for the voting system in question.

(3) Prohibiting the manufacturer or vendor of a voting system from doing elections-related business in the state for one, two, or three years.

(4) Refund of all moneys paid by a local agency for a voting system or a part of a voting system that is compromised by an unauthorized change or modification, whether or not the voting system has been used in an election.

(5) Any other remedial actions authorized by law to prevent unjust enrichment of the offending party.

(b) (1) The Secretary of State may seek all of the following relief for a known but undisclosed defect, fault, or failure in a voting system or part of a voting system certified or conditionally approved in California:

(A) Refund of all moneys paid by a local agency for a voting system or part of a voting system that is defective due to a known but undisclosed defect, fault, or failure, whether or not the voting system has been used in an election.

(B) A civil penalty from the offending party or parties, not to exceed fifty thousand dollars ($50,000) per violation. For purposes of this subdivision, each defect, fault, or failure shall be considered a separate violation. A defect, fault, or failure constitutes a single violation regardless of the number of voting system units in which the defect, fault, or failure is found.

(C) In addition to any other penalties or remedies established by this section, the offending party or parties shall be liable in the amount of one thousand dollars ($1,000) per day after the applicable deadline established in Section 19215 until the required disclosure is filed with the Secretary of State.

(2) A penalty imposed pursuant to subparagraph (B) or (C) of paragraph (1) shall be deposited in the General Fund.

(c)  Before seeking any measure of relief under this section, the Secretary of State shall hold a public hearing. The Secretary of State shall give notice of the hearing in the manner prescribed by Section 6064 of the Government Code in a newspaper of general circulation published in Sacramento County. The Secretary of State also shall transmit written notice of the hearing, at least 30 days prior to the hearing, to each county elections official, the offending party or parties, a person that the Secretary of State believes will be interested in the hearing, and a person who requests, in writing, notice of the hearing.

(d) The decision of the Secretary of State to seek relief under this section shall be in writing and state his or her findings. The decision shall be open to public inspection.

(Added by renumbering Section 19214.5 by Stats. 2013, Ch. 602, Sec. 29. Effective January 1, 2014.)



19219

(a) The Secretary of State may seek injunctive relief requiring an elections official, or any vendor or manufacturer of a voting machine, voting system, or vote tabulating device, to comply with the requirements of this code, the regulations of the Secretary of State, and the specifications for voting machines, voting devices, vote tabulating devices, and any software used for each, including the programs and procedures for vote tabulating and testing.

(b) Venue for a proceeding under this section shall be exclusively in Sacramento County.

(Added by renumbering Section 19215 by Stats. 2013, Ch. 602, Sec. 30. Effective January 1, 2014.)






ARTICLE 2 - Voting System Testing Agencies

19220

For purposes of this division, “state-approved testing agency” means a person or entity that is authorized by the Secretary of State to conduct the testing and examination of a voting system in connection with certification or conditional approval of the voting system pursuant to this division.

(Added by Stats. 2013, Ch. 602, Sec. 35. Effective January 1, 2014.)



19221

The Secretary of State shall do all of the following:

(a) Publish requirements for the approval of state-approved testing agencies that are authorized to conduct the testing and examination of voting systems. Until the requirements are published, federally accredited voting system laboratories shall be used to conduct testing and examination.

(b) Approve and publish a list of authorized state-approved testing agencies.

(Added by Stats. 2013, Ch. 602, Sec. 35. Effective January 1, 2014.)



19222

The person, corporation, or public agency applying for certification of a voting system is responsible for all costs associated with the testing of the voting system.

(Added by Stats. 2013, Ch. 602, Sec. 35. Effective January 1, 2014.)



19223

The Secretary of State shall use a state-approved testing agency or expert technicians to examine and test voting systems or parts of voting systems proposed for use or sale in this state. He or she shall furnish a complete report of the findings of the examination and testing to the Governor and the Attorney General.

(Added by renumbering Section 19203 by Stats. 2013, Ch. 602, Sec. 15. Effective January 1, 2014.)






ARTICLE 3 - Inspection of Certified and Conditionally Approved Voting Systems

19230

The elections official of any county or city using a voting system shall inspect the machines or devices at least once every two years to determine their accuracy. Any county or city using leased or rented equipment shall determine if the equipment has been inspected for accuracy within the last two years before using it for any election. The inspection shall be made in accordance with regulations adopted and promulgated by the Secretary of State. The elections official shall certify the results of the inspection to the Secretary of State.

(Added by renumbering Section 19220 by Stats. 2013, Ch. 602, Sec. 34. Effective January 1, 2014.)



19231

(a) If the Secretary of State has reason to believe that a local inspection of equipment is not adequate, he or she may cause the equipment to be reexamined, at any time prior to six months before a statewide election, to ensure that the voting system or parts of the voting system perform to adopted standards and tabulate votes accurately.

(b) For the purpose of reexamining voting equipment, the Secretary of State may use state-approved testing agencies or expert technicians at the cost of the elections official.

(c) The Secretary of State shall furnish a complete report of the findings to the Governor, to the Attorney General, to each county elections official, to the chairpersons of the elections committees of the Assembly and Senate, and to the manufacturer of the equipment.

(Added by renumbering Section 19221 by Stats. 2013, Ch. 602, Sec. 36. Effective January 1, 2014.)



19232

The Secretary of State shall review voting systems periodically to determine if they are defective, obsolete, or otherwise unacceptable. The Secretary of State has the right to withdraw his or her certification or conditional approval previously granted under this chapter of any voting system or part of a voting system should it be defective or prove unacceptable after such review. Six months’ notice shall be given before withdrawing certification or conditional approval unless the Secretary of State for good cause shown makes a determination that a shorter notice period is necessary. Any withdrawal by the Secretary of State of his or her previous certification or conditional approval of a voting system or part of a voting system shall not be effective as to any election conducted within six months of that withdrawal.

(Added by renumbering Section 19222 by Stats. 2013, Ch. 602, Sec. 37. Effective January 1, 2014.)



19233

The Secretary of State shall conduct random audits of the software installed on direct recording electronic voting systems, as defined in Section 19271, to ensure that the installed software is identical to the software that has been approved for use on that voting system. The Secretary of State shall take steps to ensure that the process for conducting random audits does not intentionally cause a direct recording electronic voting system to become more vulnerable to any unauthorized changes to the software that has been approved for its use.

(Added by renumbering Section 19223 by Stats. 2013, Ch. 602, Sec. 38. Effective January 1, 2014.)






ARTICLE 4 - Accessible Voting Systems

19240

It is the intent of the Legislature that California voting system standards and elections comply with the provisions of the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15301 et seq.) that require voting systems be accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation, including privacy and independence, as provided to other voters who are not disabled.

(Added by renumbering Section 19225 by Stats. 2013, Ch. 602, Sec. 40. Effective January 1, 2014.)



19241

As used in this article:

(a) “Access” means the ability to receive, use, select, and manipulate data and operate controls included in voting technology and systems.

(b) “Nonvisual” means synthesized speech, braille, and other output methods that do not require sight.

(Added by renumbering Section 19226 by Stats. 2013, Ch. 602, Sec. 41. Effective January 1, 2014.)



19242

(a) The Secretary of State shall adopt and publish rules and regulations governing any voting technology and systems used by the state or any political subdivision that provide voters with disabilities the access required under the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15301 et seq.).

(b) At each polling place, at least one voting unit certified or conditionally approved by the Secretary of State shall provide voters with disabilities the access required under the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15301 et seq.).

(c) A local agency is not required to comply with subdivision (b) in an election in which a candidate for federal office does not appear on the ballot unless sufficient funds are available to implement that provision. Funds received from the proceeds of the Voting Modernization Bond Act of 2002 (Article 5 (commencing with Section 19250)), from federal funds made available to purchase new voting systems, or from any other source except the General Fund, shall be used for that purpose.

(Added by renumbering Section 19227 by Stats. 2013, Ch. 602, Sec. 42. Effective January 1, 2014.)



19243

In requiring access for voters with disabilities pursuant to this article, the Secretary of State shall obtain recommendations from representatives of blind consumer organizations, experts in accessible software and hardware design, and any other individual or organization the Secretary of State determines to be appropriate.

(Added by renumbering Section 19227.5 by Stats. 2013, Ch. 602, Sec. 43. Effective January 1, 2014.)



19244

Compliance with this article in regard to voting technology and systems purchased prior to the effective date of this article shall be achieved at the time of procurement of an upgrade or replacement of existing voting equipment or systems.

(Added by renumbering Section 19228 by Stats. 2013, Ch. 602, Sec. 44. Effective January 1, 2014.)



19245

(a) A person injured by a violation of this article may maintain an action for injunctive relief to enforce this article.

(b) An action for injunctive relief shall be commenced within four years after the cause of action accrues.

(c) For purposes of this section, a cause of action for a continuing violation accrues at the time of the latest violation.

(Added by renumbering Section 19229 by Stats. 2013, Ch. 602, Sec. 45. Effective January 1, 2014.)



19246

This article does not apply to voting by vote by mail ballot.

(Added by renumbering Section 19229.5 by Stats. 2013, Ch. 602, Sec. 46. Effective January 1, 2014.)






ARTICLE 5 - Voting Modernization Bond Act of 2002 (Shelley-Hertzberg Act)

19250

This article shall be known and may be cited as the Voting Modernization Bond Act of 2002 (Shelley-Hertzberg Act).

(Added by renumbering Section 19230 by Stats. 2013, Ch. 602, Sec. 48. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19251

The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full.

(Added by renumbering Section 19231 by Stats. 2013, Ch. 602, Sec. 49. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19252

As used in this article:

(a) “Board” means the Voting Modernization Board, established pursuant to Section 19256.

(b) “Bond” means a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(c) “Bond act” means this article authorizing the issuance of state general obligation bonds and adopting the State General Obligation Bond Law by reference.

(d) “Committee” means the Voting Modernization Finance Committee, established pursuant to Section 19253.

(e) “Fund” means the Voting Modernization Fund, created pursuant to subdivision (b) of Section 19254.

(f) “Voting system” means any voting machine, voting device, or vote tabulating device that does not use prescored punch card ballots.

(Added by renumbering Section 19232 by Stats. 2013, Ch. 602, Sec. 50. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19253

(a) The Voting Modernization Finance Committee is hereby established for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this article.

(b) The committee consists of the Controller, the Director of Finance, and the Treasurer, or their designated representatives, all of whom shall serve without compensation, and a majority of whom shall constitute a quorum. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(c) For purposes of this article, the Voting Modernization Finance Committee is “the committee” as that term is used in the State General Obligation Bond Law.

(Added by renumbering Section 19233 by Stats. 2013, Ch. 602, Sec. 51. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19254

(a) The committee may create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of not more than two hundred million dollars ($200,000,000), exclusive of refunding bonds, in the manner provided herein for the purpose of creating a fund to assist counties in the purchase of updated voting systems.

(b) The proceeds of bonds issued and sold pursuant to this article shall be deposited in the Voting Modernization Fund, which is hereby established.

(c) A county is eligible to apply to the board for fund money if it meets all of the following requirements:

(1) The county has purchased a new voting system after January 1, 1999, and is continuing to make payments on that system on the date that this article becomes effective.

(2) The county matches fund moneys at a ratio of one dollar ($1) of county moneys for every three dollars ($3) of fund moneys.

(3) The county has not previously requested fund money for the purchase of a new voting system. Applications for expansion of an existing system or components related to a previously certified or conditionally approved application shall be accepted.

(d) (1) Fund moneys shall only be used to purchase systems certified or conditionally approved by the Secretary of State.

(2) A county may use fund moneys to contract and pay for the following:

(A) Research and development of a new voting system that has not been certified or conditionally approved by the Secretary of State and uses only nonproprietary software and firmware with disclosed source code, except for unmodified commercial off-the-shelf software and firmware, as defined in paragraph (1) of subdivision (a) of Section 19209.

(B) Manufacture of the minimum number of voting system units reasonably necessary for either of the following purposes:

(i) To test and seek certification or conditional approval for the voting system pursuant to Sections 19210 to 19214, inclusive.

(ii) To test and demonstrate the capabilities of the voting system in a pilot program pursuant to paragraph (2) of subdivision (b) of, and subdivision (c) of, Section 19209.

(3) Fund moneys shall not be used to purchase a voting system that uses prescored punch card ballots.

(e) Any voting system purchased using bond funds that does not require a voter to directly mark on the ballot must produce, at the time the voter votes his or her ballot or at the time the polls are closed, a paper version or representation of the voted ballot or of all the ballots cast on a unit of the voting system. The paper version shall not be provided to the voter but shall be retained by elections officials for use during the 1 percent manual recount or other recount, audit, or contest.

(Added by renumbering Section 19234 by Stats. 2013, Ch. 602, Sec. 52. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19255

The Legislature may amend subdivisions (c) and (d) of Section 19254 and Section 19256 by a statute, passed in each house of the Legislature by rollcall vote entered in the respective journals, by not less than two-thirds of the membership in each house concurring, if the statute is consistent with, and furthers the purposes of, this article.

(Added by renumbering Section 19234.5 by Stats. 2013, Ch. 602, Sec. 53. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19256

The Voting Modernization Board is hereby established and designated the “board” for purposes of the State General Obligation Bond Law, and for purposes of administering the Voting Modernization Fund. The board consists of five members, three selected by the Governor and two selected by the Secretary of State. The board shall have the authority to reject any application for fund money it deems inappropriate, excessive, or that does not comply with the intent of this article. A county whose application is rejected shall be allowed to submit an amended application.

(Added by renumbering Section 19235 by Stats. 2013, Ch. 602, Sec. 54. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19257

(a) All bonds authorized by this article, when duly sold and delivered as provided herein, constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the state is hereby pledged for the punctual payment of both principal and interest thereof. The bonds issued pursuant to this article shall be repaid within 10 years from the date they are issued.

(b) There shall be collected annually, in the same manner and at the same time as other state revenue is collected, a sum of money, in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, the bonds as provided herein. All officers required by law to perform any duty in regard to the collection of state revenues shall collect this additional sum.

(c) On the dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal of, and interest on, the bonds in each fiscal year, there shall be returned to the General Fund all of the money in the fund, not in excess of the principal of, and interest on, any bonds then due and payable. If the money so returned on the remittance dates is less than the principal and interest then due and payable, the balance remaining unpaid shall be returned to the General Fund out of the fund as soon as it shall become available, together with interest thereon from the dates of maturity until returned, at the same rate of interest as borne by the bonds, compounded semiannually. This subdivision does not grant any lien on the fund or the moneys therein to holders of any bonds issued under this article. However, this subdivision shall not apply in the case of any debt service that is payable from the proceeds of any refunding bonds. For purposes of this subdivision, “debt service” means the principal (whether due at maturity, by redemption, or acceleration), premium, if any, or interest payable on any date to any series of bonds.

(Added by renumbering Section 19236 by Stats. 2013, Ch. 602, Sec. 55. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19258

Notwithstanding Section 13340 of the Government Code, there is hereby continuously appropriated from the General Fund, for purposes of this article, a sum of money that will equal both of the following:

(a) That sum annually necessary to pay the principal of, and the interest on, the bonds issued and sold as provided herein, as that principal and interest become due and payable.

(b) That sum necessary to carry out Section 19259, appropriated without regard to fiscal years.

(Added by renumbering Section 19237 by Stats. 2013, Ch. 602, Sec. 56. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19259

For purposes of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of a sum of money not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold pursuant to this article. Any sums withdrawn shall be deposited in the fund. All moneys made available under this section to the board shall be returned by the board to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from the sale of bonds for the purpose of carrying out this article.

(Added by renumbering Section 19238 by Stats. 2013, Ch. 602, Sec. 57. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19260

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this article. The amount of the request shall not exceed the amount of unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this article. The board shall execute whatever documents are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this article.

(Added by renumbering Section 19239 by Stats. 2013, Ch. 602, Sec. 58. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19261

Upon request of the board, supported by a statement of its plans and projects approved by the Governor, the committee shall determine whether to issue any bonds authorized under this article in order to carry out the board’s plans and projects and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out these plans and projects progressively, and it is not necessary that all of the bonds be issued or sold at any one time.

(Added by renumbering Section 19240 by Stats. 2013, Ch. 602, Sec. 59. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19262

(a) The committee may authorize the Treasurer to sell all or any part of the bonds authorized by this article at the time or times established by the Treasurer.

(b) Whenever the committee deems it necessary for an effective sale of the bonds, the committee may authorize the Treasurer to sell any issue of bonds at less than their par value, notwithstanding Section 16754 of the Government Code. However, the discount on the bonds shall not exceed 3 percent of the par value thereof.

(Added by renumbering Section 19241 by Stats. 2013, Ch. 602, Sec. 60. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19263

Out of the first money realized from the sale of bonds as provided by this article, there shall be redeposited in the General Obligation Bond Expense Revolving Fund, established by Section 16724.5 of the Government Code, the amount of all expenditures made for purposes specified in that section, and this money may be used for the same purpose and repaid in the same manner whenever additional bond sales are made.

(Added by renumbering Section 19242 by Stats. 2013, Ch. 602, Sec. 61. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19264

Any bonds issued and sold pursuant to this article may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. The approval of the voters for the issuance of bonds under this article includes approval for the issuance of bonds issued to refund bonds originally issued or any previously issued refunding bonds.

(Added by renumbering Section 19243 by Stats. 2013, Ch. 602, Sec. 62. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19265

Notwithstanding any provision of the bond act, if the Treasurer sells bonds under this article for which bond counsel has issued an opinion to the effect that the interest on the bonds is excludable from gross income for purposes of federal income tax, subject to any conditions which may be designated, the Treasurer may establish separate accounts for the investment of bond proceeds and for the earnings on those proceeds, and may use those proceeds or earnings to pay any rebate, penalty, or other payment required by federal law or take any other action with respect to the investment and use of bond proceeds required or permitted under federal law necessary to maintain the tax-exempt status of the bonds or to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by renumbering Section 19244 by Stats. 2013, Ch. 602, Sec. 63. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)



19266

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this article are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by Article XIII B.

(Added by renumbering Section 19245 by Stats. 2013, Ch. 602, Sec. 64. Effective January 1, 2014. Note: The addition of this section (by its original number), as proposed by Stats. 2001, Ch. 902, was approved on March 5, 2002, by adoption of Proposition 41.)






ARTICLE 6 - Direct Recording Electronic Voting Systems

19270

(a) The Secretary of State shall not certify or conditionally approve a direct recording electronic voting system unless the system includes an accessible voter verified paper audit trail.

(b) On and after January 1, 2006, a city or county shall not contract for or purchase a direct recording electronic voting system unless the system has been certified or conditionally approved for use by the Secretary of State.

(c) As of January 1, 2006, all direct recording electronic voting systems in use on that date, regardless of the date it was contracted for or purchased, shall have received federal qualification and include an accessible voter verified paper audit trail. If the direct recording electronic voting system does not include an accessible voter verified paper audit trail, the system shall be replaced or modified to include an accessible voter verified paper audit trail.

(d) All direct recording electronic voting systems shall include a method by which a voter may electronically verify, through a nonvisual method, the information that is contained on the paper record copy of that voter’s ballot.

(e) A paper record copy that is printed by a voter verified paper audit trail component shall be printed in the same language that the voter used when casting his or her ballot on the direct recording electronic voting system. For languages that lack a written form, the paper record copy shall be printed in English.

(Added by renumbering Section 19250 by Stats. 2013, Ch. 602, Sec. 66. Effective January 1, 2014.)



19271

As used in this article:

(a) “Accessible” means that the information provided on the paper record copy from the voter verified paper audit trail mechanism is provided or conveyed to voters via both a visual and a nonvisual method, such as through an audio component.

(b) “Direct recording electronic voting system” means a voting system that records a vote electronically and does not require or permit the voter to record his or her vote directly onto a tangible ballot.

(c) “Voter verified paper audit trail” means a component of a direct recording electronic voting system that prints a contemporaneous paper record copy of each electronic ballot and allows each voter to confirm his or her selections before the voter casts his or her ballot.

(d) “Federal qualification” means the system has been certified, if applicable, by means of qualification testing by a nationally recognized test laboratory and has met or exceeded the minimum requirements set forth in the Performance and Text Standards for Punch Card, Mark Sense, and Direct Recording Electronic Voting Systems, or in any successor voluntary standard document, developed and promulgated by the Federal Election Commission, the Election Assistance Commission, or the National Institute of Standards and Technology.

(e) “Paper record copy” means an auditable document printed by a voter verified paper audit trail component that corresponds to the voter’s electronic vote and lists the contests on the ballot and the voter’s selections for those contests. A paper record copy is not a ballot.

(f) “Parallel monitoring” means the testing of a randomly selected sampling of voting equipment on election day designed to simulate actual election conditions to confirm that the system is registering votes accurately.

(Added by renumbering Section 19251 by Stats. 2013, Ch. 602, Sec. 67. Effective January 1, 2014.)



19272

To the extent that they are available for expenditure for the purposes of this article, federal funds or moneys from the Voting Modernization Fund, created pursuant to subdivision (b) of Section 19254, shall be used. No moneys from the General Fund shall be expended for the purposes of this article.

(Added by renumbering Section 19252 by Stats. 2013, Ch. 602, Sec. 68. Effective January 1, 2014.)



19273

(a) On a direct recording electronic voting system, the electronic record of each vote shall be considered the official record of the vote, except as provided in subdivision (b).

(b) (1) The voter verified paper audit trail shall be considered the official paper audit record and shall be used for the required 1-percent manual tally described in Section 15360 and any full recount or post-election audit.

(2) The voter verified paper audit trail shall govern if there is any difference between it and the electronic record during a 1-percent manual tally, full recount, or post-election audit.

(Added by renumbering Section 19253 by Stats. 2013, Ch. 602, Sec. 69. Effective January 1, 2014.)



19274

The Secretary of State shall not certify or conditionally approve a direct recording electronic voting system unless the paper used for its voter verified paper audit trail is of sufficient quality that it maintains its integrity and readability throughout the retention period specified in Chapter 4 (commencing with Section 17300) of Division 17.

(Added by renumbering Section 19254 by Stats. 2013, Ch. 602, Sec. 70. Effective January 1, 2014.)



19275

(a) For each statewide election, the Secretary of State shall conduct parallel monitoring of each direct recording electronic voting system on which ballots will be cast. This section shall only apply to precincts that have more than one direct recording electronic voting system.

(b) The results of the parallel monitoring shall be made available prior to the certification of the election.

(Added by renumbering Section 19255 by Stats. 2013, Ch. 602, Sec. 71. Effective January 1, 2014.)









CHAPTER 3.5 - Certification of Ballot Marking Systems

19280

The Secretary of State shall not certify or conditionally approve a ballot marking system, or part of a ballot marking system, unless it fulfills the requirements of this code and the regulations of the Secretary of State.

(Added by renumbering Section 19260 by Stats. 2013, Ch. 602, Sec. 73. Effective January 1, 2014.)



19281

(a) A ballot marking system, in whole or in part, shall not be used unless it has been certified or conditionally approved by the Secretary of State prior to the election at which it is to be first used.

(b) All other uses of a ballot marking system shall be subject to the provisions of Section 19202.

(Added by renumbering Section 19261 by Stats. 2013, Ch. 602, Sec. 74. Effective January 1, 2014.)



19282

The Secretary of State shall not certify or conditionally approve any ballot marking system that includes features that permit a voter to produce, and leave the polling place with, a copy or facsimile of the ballot cast by the voter at that polling place.

(Added by Stats. 2013, Ch. 602, Sec. 89. Effective January 1, 2014.)



19283

(a) The Secretary of State shall adopt and publish standards and regulations governing the use of ballot marking systems. The Secretary of State may also adopt, in whole or in part, voluntary federal ballot marking voting system standards established by the United States Election Assistance Commission or its successor agency.

(b) Ballot marking system standards adopted by the Secretary of State pursuant to subdivision (a) shall include, but not be limited to, all of the following requirements:

(1) The machine or device and its software shall be suitable for the purpose for which it is intended.

(2) The ballot marking system shall preserve the secrecy of the ballot.

(3) The ballot marking system shall be safe from fraud or manipulation.

(4) The ballot marking system shall be accessible to voters with disabilities and to voters who require assistance in a language other than English if the language is one in which a ballot or ballot materials are required to be made available to voters.

(Added by Stats. 2013, Ch. 602, Sec. 90. Effective January 1, 2014.)



19284

(a) A person, corporation, or public agency owning or having an interest in the sale or acquisition of a ballot marking system or a part of a ballot marking system may apply to the Secretary of State for certification or conditional approval that includes testing and examination of the applicant’s system and a report on the findings, which shall include the accuracy and efficiency of the ballot marking system. As part of its application, the applicant of a ballot marking system or a part of a ballot marking system shall notify the Secretary of State in writing of any known defect, fault, or failure of the version of the hardware, software, or firmware of the ballot marking system or a part of the ballot marking system submitted. The Secretary of State shall not begin his or her certification process until he or she receives a completed application from the applicant of the ballot marking system or a part of the ballot marking system. The applicant shall also notify the Secretary of State in writing of any defect, fault, or failure of the version of the hardware, software, or firmware of the ballot marking system or a part of the ballot marking system submitted that is discovered after the application is submitted and before the Secretary of State submits the report required by Section 19288. The Secretary of State shall complete his or her examination without undue delay.

(b) After receiving an applicant’s written notification of a defect, fault, or failure, the Secretary of State shall notify the United States Election Assistance Commission or its successor agency of the problem as soon as practicable so as to present a reasonably complete description of the problem. The Secretary of State shall subsequently submit a report regarding the problem to the United States Election Assistance Commission or its successor agency. The report shall include any report regarding the problem submitted to the Secretary of State by the applicant.

(c)  As used in this chapter:

(1) “Defect” means any flaw in the hardware or documentation of a ballot marking system that could result in a state of unfitness for use or nonconformance to the manufacturer’s specifications or applicable law.

(2) “Failure” means a discrepancy between the external results of the operation of any software or firmware in a ballot marking system and the manufacturer’s product requirements for that software or firmware or applicable law.

(3) “Fault” means a step, process, or data definition in any software or firmware in a ballot marking system that is incorrect under the manufacturer’s program specification or applicable law.

(Amended by Stats. 2014, Ch. 71, Sec. 51. Effective January 1, 2015.)



19285

The Secretary of State shall use a state-approved testing agency or expert technicians to examine ballot marking systems proposed for use or sale in this state. He or she shall furnish a complete report of the findings of the examination and testing to the Governor and the Attorney General.

(Added by renumbering Section 19263 by Stats. 2013, Ch. 602, Sec. 76. Effective January 1, 2014.)



19286

The person, corporation, or public agency applying for certification of a ballot marking system is responsible for all costs associated with the testing and examination of the ballot marking system.

(Added by Stats. 2013, Ch. 602, Sec. 91. Effective January 1, 2014.)



19287

(a) Prior to publishing his or her decision to certify, conditionally approve, or withhold certification of a ballot marking system, the Secretary of State shall provide for a 30-day public review period and conduct a public hearing to give interested persons an opportunity to review testing and examination reports and express their views for or against certification or conditional approval of the ballot marking system.

(b) The Secretary of State shall give notice of the public review period and hearing in the manner prescribed in Section 6064 of the Government Code in a newspaper of general circulation published in Sacramento County. The Secretary of State shall also provide notice of the hearing on his or her Internet Web site. The Secretary of State shall transmit written notice of the hearing, at least 14 days prior to the public review period and hearing, to each county elections official, to any person that the Secretary of State believes will be interested in the public review period and hearing, and to any person who requests, in writing, notice of the public review period and hearing.

(c) The decision of the Secretary of State to certify, conditionally approve, or withhold certification of a ballot marking system shall be in writing and shall state the findings of the Secretary of State. The decision shall be open to public inspection.

(Added by renumbering Section 19264 by Stats. 2013, Ch. 602, Sec. 77. Effective January 1, 2014.)



19288

Within 60 days after the completion of the examination of a ballot marking system, the Secretary of State shall make publicly available a report stating whether the ballot marking system has been certified or conditionally approved, or whether certification has been withheld.

(Added by renumbering Section 19267 by Stats. 2013, Ch. 602, Sec. 80. Effective January 1, 2014.)



19289

Within 10 days after issuing and filing a certification decision and associated testing reports, the Secretary of State shall make available to the public a full and complete copy of the certification report and all associated documentation, except that portions of the report or documentation that contain information that the Secretary of State determines to be confidential or proprietary shall not be made publicly available. The Secretary of State shall notify the board of supervisors and elections official of each county of the availability of the report and associated documentation.

(Added by renumbering Section 19269 by Stats. 2013, Ch. 602, Sec. 82. Effective January 1, 2014.)



19290

(a) If a ballot marking system has been certified or conditionally approved by the Secretary of State, the vendor or, in cases where the system is publicly owned, the jurisdiction shall notify the Secretary of State and all local elections officials who use the system in writing of any defect, fault, or failure of the hardware, software, or firmware of the system or a part of the system within 30 calendar days after the vendor or jurisdiction learns of the defect, fault, or failure.

(b) After receiving written notification of a defect, fault, or failure pursuant to subdivision (a), the Secretary of State shall notify the United States Election Assistance Commission or its successor agency of the problem as soon as practicable so as to present a reasonably complete description of the problem. The Secretary of State shall subsequently submit a report regarding the problem to the United States Election Assistance Commission or its successor agency. The report shall include any report regarding the problem submitted to the Secretary of State.

(Amended by Stats. 2014, Ch. 71, Sec. 52. Effective January 1, 2015.)



19291

If a ballot marking system has been certified or conditionally approved by the Secretary of State, it shall not be changed or modified until the Secretary of State has been notified in writing and has determined that the change or modification does not impair its accuracy and efficiency sufficient to require a reexamination and recertification or reapproval pursuant to this chapter. The Secretary of State may adopt rules and regulations governing the procedures to be followed in making his or her determination as to whether the change or modification impairs accuracy or efficiency.

(Added by renumbering Section 19271 by Stats. 2013, Ch. 602, Sec. 84. Effective January 1, 2014.)



19292

The Secretary of State may seek injunctive and administrative relief if a ballot marking system has been compromised by the addition or deletion of hardware, software, or firmware without prior approval or is defective due to a known hardware, software, or firmware defect, fault, or failure that has not been disclosed pursuant to Section 19284 or 19290.

(Added by renumbering Section 19272 by Stats. 2013, Ch. 602, Sec. 85. Effective January 1, 2014.)



19293

(a) The Secretary of State may seek all of the following relief for an unauthorized change in hardware, software, or firmware in a ballot marking system certified or conditionally approved in California:

(1) A civil penalty from the offending party or parties, not to exceed ten thousand dollars ($10,000) per violation. For purposes of this subdivision, each ballot marking system component found to contain the unauthorized hardware, software, or firmware shall be considered a separate violation. A penalty imposed pursuant to this subdivision shall be apportioned 50 percent to the county in which the violation occurred, if applicable, and 50 percent to the office of the Secretary of State for purposes of bolstering ballot marking system security efforts.

(2) Immediate commencement of proceedings to withdraw certification or conditional approval for the ballot marking system in question.

(3) Prohibiting the manufacturer or vendor of a ballot marking system from doing elections-related business in the state for one, two, or three years.

(4) Refund of all moneys paid by a local agency for a ballot marking system or a part of a ballot marking system that is compromised by an unauthorized change or modification, whether or not the ballot marking system has been used in an election.

(5) Any other remedial actions authorized by law to prevent unjust enrichment of the offending party.

(b) (1) The Secretary of State may seek all of the following relief for a known but undisclosed defect, fault, or failure in a ballot marking system or part of a ballot marking system certified or conditionally approved in California:

(A) Refund of all moneys paid by a local agency for a ballot marking system or part of a ballot marking system that is defective due to a known but undisclosed defect, fault, or failure, whether or not the ballot marking system has been used in an election.

(B) A civil penalty from the offending party or parties, not to exceed fifty thousand dollars ($50,000) per violation. For purposes of this subdivision, each defect, fault, or failure shall be considered a separate violation. A defect, fault, or failure constitutes a single violation regardless of the number of ballot marking system units in which the defect, fault, or failure is found.

(C) In addition to any other penalties or remedies established by this section, the offending party or parties shall be liable in the amount of one thousand dollars ($1,000) per day after the applicable deadline established in Section 19290 until the required disclosure is filed with the Secretary of State.

(2) A penalty imposed pursuant to subparagraph (B) or (C) of paragraph (1) shall be deposited in the General Fund.

(c)  Before seeking any measure of relief under this section, the Secretary of State shall hold a public hearing. The Secretary of State shall give notice of the hearing in the manner prescribed by Section 6064 of the Government Code in a newspaper of general circulation published in Sacramento County. The Secretary of State also shall transmit written notice of the hearing, at least 30 days prior to the hearing, to each county elections official, the offending party or parties, any persons that the Secretary of State believes will be interested in the hearing, and any persons who request, in writing, notice of the hearing.

(d) The decision of the Secretary of State to seek relief under this section shall be in writing and state his or her findings. The decision shall be open to public inspection.

(Added by renumbering Section 19273 by Stats. 2013, Ch. 602, Sec. 86. Effective January 1, 2014.)



19294

(a) The Secretary of State may seek injunctive relief requiring an elections official, or any vendor or manufacturer of a ballot marking system, to comply with the requirements of this code, the regulations of the Secretary of State, and the specifications for the ballot marking system and its software, including the programs and procedures for vote marking and testing.

(b) Venue for a proceeding under this section shall be exclusively in Sacramento County.

(Added by renumbering Section 19274 by Stats. 2013, Ch. 602, Sec. 87. Effective January 1, 2014.)



19295

A ballot marking system or part of a ballot marking system shall not do any of the following:

(a) Have the capability, including an optional capability, to use a remote server to mark a voter’s selections transmitted to the server from the voter’s computer via the Internet.

(b) Have the capability, including an optional capability, to store any voter identifiable selections on any remote server.

(c) Have the capability, including the optional capability, to tabulate votes.

(Added by renumbering Section 19275 by Stats. 2013, Ch. 602, Sec. 88. Effective January 1, 2014.)






CHAPTER 4 - Elections Using Voting Machines

ARTICLE 1 - General Provisions

19300

A voting machine shall, except at a direct primary election or any election at which a candidate for voter-nominated office is to appear on the ballot, permit the voter to vote for all the candidates of one party or in part for the candidates of one party and in part for the candidates of one or more other parties.

(Amended by Stats. 2009, Ch. 1, Sec. 61. Effective January 1, 2010. Operative January 1, 2011, pursuant to Sec. 67 of Ch. 1.)



19301

(a) A voting machine shall provide in the general election for grouping under the name of the office to be voted on, all the candidates for the office with the designation of the parties, if any, by which they were respectively nominated or which they designated pursuant to Section 8002.5.

(b) With respect to a party-nominated office, the designation may be by usual or reasonable abbreviation of party names. With respect to a voter-nominated office, the voting machine shall conform to the format specified in subdivision (a) of Section 13105.

(Amended by Stats. 2012, Ch. 3, Sec. 46. Effective February 10, 2012.)



19302

The labels on voting machines and the way in which candidates’ names are grouped shall conform as nearly as possible to the form of ballot provided for in elections where voting machines are not used.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19303

If the voting machine is so constructed that a voter can cast a vote in part for presidential electors of one party and in part for those of one or more other parties or those not nominated by any party, it may also be provided with: (a) one device for each party for voting for all the presidential electors of that party by one operation, (b) a ballot label therefor containing only the words “presidential electors” preceded by the name of the party and followed by the names of its candidates for the offices of President and Vice President, and (c) a registering device therefor which shall register the vote cast for the electors when thus voted collectively.

If a voting machine is so constructed that a voter can cast a vote in part for delegates to a national party convention of one party and in part for those of one or more other parties or those not nominated by any party, it may be provided with one device for each party for voting by one operation for each group of candidates to national conventions that may be voted for as a group according to the law governing presidential primaries.

No straight party voting device shall be used except for delegates to a national convention or for presidential electors.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19304

A write-in ballot shall be cast in its appropriate place on the machine, or it shall be void and not counted.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Pre-election Procedures

19320

Before preparing a voting machine for any general election, the elections official shall mail written notice to the chairperson of the county central committee of at least two of the principal political parties, stating the time and place where machines will be prepared. At the specified time one representative of each of the political parties shall be afforded an opportunity to see that the machines are in proper condition for use in the election.

The party representatives shall be sworn to perform faithfully their duties but shall not interfere with the officials or assume any of their duties. When a machine has been so examined by the representatives, it shall be sealed with a numbered metal seal. The representatives shall certify to the number of the machines, whether all of the counters are set at zero (000), and the number registered on the protective counter and on the seal.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19321

The elections official shall affix ballot labels to the machines to correspond with the sample ballot for the election. He or she shall employ competent persons to assist him or her in affixing the labels and in putting the machines in order. Each machine shall be tested to ascertain whether it is operating properly.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19322

When a voting machine has been properly prepared for an election, it shall be locked against voting and sealed. After that initial preparation, a member of the precinct board or some duly authorized person, other than the one preparing the machines, shall inspect each machine and submit a written report. The report shall note the following:

(1) Whether all of the registering counters are set at zero (000), (2) whether the machine is arranged in all respects in good order for the election, (3) whether the machine is locked, (4) the number on the protective counter, (5) the number on the seal. The keys shall be delivered to the election board together with a copy of the written report, made on the proper blanks, stating that the machine is in every way properly prepared for the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19323

The elections official shall deliver to the polling place the supplies necessary to conduct the election, including two sample ballots, one envelope containing the seal for sealing the machine after the polls are closed, one envelope for the return of the keys, and as many copies of the statement of votes cast as are necessary.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Precincts and Board Members

19340

Any member of a precinct board who has not previously attended a training class in the use of the voting machines and the duties of a board member shall be required to do so, unless appointed to fill an emergency vacancy.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19341

The precinct board shall consist of one inspector and two judges who shall be appointed and compensated pursuant to the general election laws. One additional inspector or judge shall be appointed for each additional voting machine used in the polling place.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 4 - Procedures at the Polls

19360

Before unsealing the envelope containing the keys and opening the doors concealing the counters the precinct board shall determine that the number on the seal on the machine and the number registered on the protective counter correspond to the numbers on the envelope.

Each member of the precinct board shall then carefully examine the counters to see that each registers zero (000). If the machine is provided with embossing, printing, or photography devices that record the readings of the counters the board shall, instead of opening the counter compartment, cause a “before election proofsheet” to be produced and determined by it that all counters register zero (000).

If any discrepancy is found in the numbers registered on the counters or the “before election proofsheet” the precinct board shall make, sign, and post a written statement attesting to this fact. In filling out the statement of return of votes cast, the precinct board shall subtract any number shown on the counter from the number shown on the counter at the close of the polls.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19361

The keys to the voting machines shall be delivered to the precinct board no later than 12 hours before the opening of the polls. They shall be in an envelope upon which is written the designation and location of the election precinct, the number of the voting machine, the number on the seal, and the number registered on the protective counter. The precinct board member receiving the key shall sign a receipt.

The envelope shall not be opened until at least two members of the precinct board are present to determine that the envelope has not been opened.

At the close of the polls the keys shall be placed in the envelope supplied by the official and the number of the machine, the number of the seal, the number registered on the protective counter, shall be written on the envelope.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



19362

The exterior of the voting machine and every part of the polling place shall be in plain view of the election precinct board and the poll watchers. The ballot labels shall be clearly visible when the machine is not in use and shall be inspected by a member of the precinct board after each voter has left the booth. Each machine shall be at least four feet from the poll clerk’s table.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 5 - Closing the Polls

19371

Before adjourning, the precinct board shall do all of the following:

(a) Comply with the requirements of Section 15250.5.

(b) Seal each voting machine with the seal or seals provided.

(c) Lock the voting machines.

(Amended by Stats. 2014, Ch. 911, Sec. 14. Effective January 1, 2015.)






ARTICLE 6 - Counting Procedures

19380

The statement of the result of votes cast, which shall be certified by the precinct board, shall contain:

(a) The total number of votes cast.

(b) The number of votes cast for each candidate and measure as shown on the statement of return of votes cast.

(c) The number of votes for persons not nominated.

(d) Printed directions to the precinct board for their guidance before the polls are opened and when the polls are closed.

(e) A certificate which shall be signed by the election officers before the polls are opened, showing:

(1) The delivery of the keys in a sealed envelope.

(2) The number on the seal or seals.

(3) The number registered on the protective counter.

(4) Whether all of the counters are set at zero (000).

(5) Whether the public counter is set at zero (000).

(f) A certificate that shall be filled out after the polls have been closed, showing:

(1) That the voting machine has been locked against voting and sealed.

(2) The number of voters as shown on the public counter.

(3) The number on the seal or seals.

(4) The number registered on the protective counter.

(5) That the voting machine is closed and locked.

(Added by renumbering Section 19382 by Stats. 2014, Ch. 911, Sec. 17. Effective January 1, 2015.)



19381

The precinct board shall immediately transmit unsealed to the elections official a copy of the result of the votes cast at the polling place, the copy shall be signed by the members of the precinct board, and shall be open to public inspection.

(Added by renumbering Section 19385 by Stats. 2014, Ch. 911, Sec. 20. Effective January 1, 2015.)












DIVISION 20 - ELECTION CAMPAIGNS

CHAPTER 1 - Endorsements of Candidates

20000

This chapter shall be known and may be cited as the Truth in Endorsements Law.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20001

The Legislature hereby finds the following to be true:

(1) The major political parties have become an integral part of the American governmental system requiring regulation as to their structure, governing bodies, and functions by state government in the public interest.

(2) The Legislature has found it necessary and appropriate in the regulation of political parties to create and provide for the convening of state conventions, state central committees, and county central committees for parties qualified by law to participate in the direct primary election, by statute.

(3) Over the several years preceding the adoption of this section organizations of electors using as a part of their names the name of a political party qualified to participate in the direct primary election have endorsed candidates for nomination of that party for partisan office in the direct primary election and have publicized and promulgated the endorsements in a manner that has resulted in considerable public doubt and confusion as to whether the endorsements are those of a private group of citizens or of an official governing body of a political party.

(4) The voting public is entitled to protection by law from deception in political campaigns in the same manner and for the same reasons that it is entitled to protection from deception by advertisers of commercial products.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20006

The superior court, in any case brought before it by any registered voter, may issue a temporary or permanent restraining order or injunction against the publication, printing, circulation, posting, broadcasting, or telecasting of any matter in violation of this chapter, and all cases of this nature shall be in a preferred position for purposes of trial and appeal, so as to assure the speedy disposition thereof.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20007

No candidate or committee in his or her behalf shall represent in connection with an election campaign, either orally or in campaign material, that the candidate has the support of a committee or organization that includes as part of its name the name or any variation upon the name of a qualified political party with which the candidate is not affiliated, together with the words “county committee,” “central committee,” “county,” or any other term that might tend to mislead the voters into believing that the candidate has the support of that party’s county central committee or state central committee, when that is not the case.

This section shall not be construed to prevent a candidate or committee from representing that the candidate has the support of a committee or group of voters affiliated with another political party, which committee or group is identified by the name of that party, where the name of the committee or group also includes the name of the candidate.

Any member of a county central committee or state central committee may commence an action in the superior court to enjoin misrepresentation by a candidate or committee in his or her behalf, in the manner prohibited by this section, to the effect that the candidate has the support of the state or county central committee involved.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20008

Any paid political advertisement that refers to an election or to any candidate for state or local elective office and that is contained in or distributed with a newspaper, shall bear on each surface or page thereof, in type or lettering at least half as large as the type or lettering of the advertisement or in 10-point roman type, whichever is larger, the words “Paid Political Advertisement.” The words shall be set apart from any other printed matter.

As used in this section “paid political advertisement” shall mean and shall be limited to, published statements paid for by advertisers for purposes of supporting or defeating any person who has filed for an elective state or local office.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20009

(a) Every simulated ballot or simulated sample ballot shall bear on each surface or page thereof, in type or lettering at least half as large as the type or lettering of the statement or words or in 10-point roman type, whichever is larger, in a printed or drawn box and set apart from any other printed matter, the following statement:

“NOTICE TO VOTERS
“(Required by Law)

“This is not an official ballot or an official sample ballot prepared by the county elections official or the Secretary of State.

“This is an unofficial, marked ballot prepared by ____ (insert name and address of the person or organization responsible for preparation thereof).”

Nothing in this section shall be construed to require this notice in any editorial or other statement appearing in a regularly published newspaper or magazine other than a paid political advertisement.

(b) No simulated ballot or simulated sample ballot referred to in subdivision (a) shall bear any official seal or the insignia of any public entity, nor shall that seal or insignia appear upon the envelope in which it is mailed or otherwise delivered.

(c) The superior court, in any case brought before it by any registered voter, may issue a temporary or permanent restraining order or injunction against the publication, printing, circulation, posting, or distribution of any matter in violation of this section, and all cases of this nature shall be in a preferred position for purposes of trial and appeal, so as to assure the speedy disposition thereof.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20010

(a) Except as provided in subdivision (b), no person, firm, association, corporation, campaign committee, or organization may, with actual malice, produce, distribute, publish, or broadcast campaign material that contains (1) a picture or photograph of a person or persons into which the image of a candidate for public office is superimposed or (2) a picture or photograph of a candidate for public office into which the image of another person or persons is superimposed. “Campaign material” includes, but is not limited to, any printed matter, advertisement in a newspaper or other periodical, television commercial, or computer image. For purposes of this section, “actual malice” means the knowledge that the image of a person has been superimposed on a picture or photograph to create a false representation, or a reckless disregard of whether or not the image of a person has been superimposed on a picture or photograph to create a false representation.

(b) A person, firm, association, corporation, campaign committee, or organization may produce, distribute, publish, or broadcast campaign material that contains a picture or photograph prohibited by subdivision (a) only if each picture or photograph in the campaign material includes the following statement in the same point size type as the largest point size type used elsewhere in the campaign material: “This picture is not an accurate representation of fact.” The statement shall be immediately adjacent to each picture or photograph prohibited by subdivision (a).

(c) (1) Any registered voter may seek a temporary restraining order and an injunction prohibiting the publication, distribution, or broadcasting of any campaign material in violation of this section. Upon filing a petition under this section, the plaintiff may obtain a temporary restraining order in accordance with Section 527 of the Code of Civil Procedure.

(2) A candidate for public office whose likeness appears in a picture or photograph prohibited by subdivision (a) may bring a civil action against any person, firm, association, corporation, campaign committee, or organization that produced, distributed, published, or broadcast the picture or photograph prohibited by subdivision (a). The court may award damages in an amount equal to the cost of producing, distributing, publishing, or broadcasting the campaign material that violated this section, in addition to reasonable attorney’s fees and costs.

(d) (1) This act shall not apply to a holder of a license granted pursuant to the federal Communications Act of 1934 (47 U.S.C. Sec. 151 et seq.) in the performance of the functions for which the license is granted.

(2) This act shall not apply to the publisher or an employee of a newspaper, magazine, or other periodical that is published on a regular basis for any material published in that newspaper, magazine, or other periodical. For purposes of this subdivision, a “newspaper, magazine, or other periodical that is published on a regular basis” shall not include any newspaper, magazine, or other periodical that has as its primary purpose the publication of campaign advertising or communication, as defined by Section 304.

(Added by Stats. 1998, Ch. 718, Sec. 2. Effective January 1, 1999.)






CHAPTER 2 - Political Corporations

ARTICLE 1 - Incorporation

20100

If the name of a corporation includes all or part of the name of any person, together with either (a) all or part of the title of any elective office, (b) the date (by year or otherwise) of the election for any office, or (c) any other words or figures indicating the candidacy or nomination of that person for elective office, the Secretary of State shall not accept its articles of incorporation for filing unless there is first filed with him or her a statement signed and acknowledged by that person consenting to the use of his or her name.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 3 - Campaign Funds

ARTICLE 1 - Solicitation

20200

As used in this article “person” includes a firm, association, corporation, campaign committee or organization.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20201

It is unlawful for any person that includes in any part of its name the name of any political party that was qualified to participate in the last preceding primary election, to directly or indirectly solicit funds for any purpose whatsoever upon the representation either express or implied that the funds are being solicited for the use of that political party unless that person shall have previously obtained the written consent of one of the following: a member of the national committee from California or the majority of the members of the national committee if there are more than two national committee members from California, chairman of the state central committee, executive committee of the state central committee, or executive committee of the county central committee of the party whose name is being used in the county in which the solicitation is to be made. If the county central committee of the party in that county does not have an executive committee, the written consent of the chairman and secretary of that county central committee is sufficient.

All persons soliciting funds in accordance with this section shall be furnished with adequate credentials bearing the name of the solicitor and a copy of the written consent that bears the signature of the person authorizing the solicitation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20202

It is unlawful for any person who solicits funds for the purpose of supporting or promoting any candidates or committees to include in any part of its name the name of that candidate or committee unless that person shall have previously obtained the authorization of the candidate or committee or the candidate’s or committee’s designated agent to use the candidate’s or committee’s name in the name of that person.

Authorization by a candidate or committee shall not be construed as rendering the person soliciting funds a controlled committee as defined by Section 82016 of the Government Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20203

Any person who solicits or receives contributions on behalf of any candidate or committee for the purported and exclusive use of that committee or the candidate’s election campaign and who is not authorized by the candidate or committee or the candidate’s or committee’s designated agent to do so, shall include a notice in any fundraising communication, whether through any broadcasting station, newspaper, magazine, printed literature, direct mailing, or any other type of general public advertising, or through telephone or individual oral fundraising appeal, clearly and conspicuously stating that the person is not authorized by the candidate or committee and that the candidate or committee is not responsible for the actions of that person.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 4 - Limitations on the Use of Surplus Campaign Funds

20301

This chapter shall not be construed to impose any reporting obligations in addition to those obligations imposed by other provisions of law, nor shall this chapter apply to the expenditure of campaign funds in conjunction with any pending litigation.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






CHAPTER 5 - Fair Campaign Practices

ARTICLE 1 - General Intent

20400

The Legislature declares that the purpose of this chapter is to encourage every candidate for public office in this state to subscribe to the Code of Fair Campaign Practices.

It is the ultimate intent of the Legislature that every candidate for public office in this state who subscribes to the Code of Fair Campaign Practices will follow the basic principles of decency, honesty, and fair play in order that, after vigorously contested, but fairly conducted campaigns, the citizens of this state may exercise their constitutional right to vote, free from dishonest and unethical practices which tend to prevent the full and free expression of the will of the voters.

The purpose in creating the Code of Fair Campaign Practices is to give voters guidelines in determining fair play and to encourage candidates to discuss issues instead of untruths or distortions.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 2 - Definitions

20420

As used in this chapter, “Code” means the Code of Fair Campaign Practices.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)






ARTICLE 3 - Code of Fair Campaign Practices

20440

At the time an individual is issued his or her declaration of candidacy, nomination papers, or any other paper evidencing an intention to be a candidate for public office, the elections official shall give the individual a blank form of the code and a copy of this chapter. The elections official shall inform each candidate for public office that subscription to the code is voluntary.

In the case of a committee making an independent expenditure, as defined in Section 82031 of the Government Code, the Secretary of State shall provide a blank form and a copy of this chapter to the individual filing, in accordance with Title 9 (commencing with Section 81000) of the Government Code, an initial campaign statement on behalf of the committee.

The text of the code shall read, as follows:

“CODE OF FAIR CAMPAIGN PRACTICES

There are basic principles of decency, honesty, and fair play which every candidate for public office in the State of California has a moral obligation to observe and uphold in order that, after vigorously contested but fairly conducted campaigns, our citizens may exercise their constitutional right to a free and untrammeled choice and the will of the people may be fully and clearly expressed on the issues.

THEREFORE:

(1) I SHALL CONDUCT my campaign openly and publicly, discussing the issues as I see them, presenting my record and policies with sincerity and frankness, and criticizing without fear or favor the record and policies of my opponents or political parties that merit this criticism.

(2) I SHALL NOT USE OR PERMIT the use of character defamation, whispering campaigns, libel, slander, or scurrilous attacks on any candidate or his or her personal or family life.

(3) I SHALL NOT USE OR PERMIT any appeal to negative prejudice based on a candidate’s actual or perceived race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, marital status, age, sexual orientation, sex, including gender identity, or any other characteristic set forth in Section 12940 of the Government Code, or association with another person who has any of the actual or perceived characteristics set forth in Section 12940 of the Government Code.

(4) I SHALL NOT USE OR PERMIT any dishonest or unethical practice that tends to corrupt or undermine our American system of free elections, or that hampers or prevents the full and free expression of the will of the voters including acts intended to hinder or prevent any eligible person from registering to vote, enrolling to vote, or voting.

(5) I SHALL NOT coerce election help or campaign contributions for myself or for any other candidate from my employees.

(6) I SHALL IMMEDIATELY AND PUBLICLY REPUDIATE support deriving from any individual or group that resorts, on behalf of my candidacy or in opposition to that of my opponent, to the methods and tactics that I condemn. I shall accept responsibility to take firm action against any subordinate who violates any provision of this code or the laws governing elections.

(7) I SHALL DEFEND AND UPHOLD the right of every qualified American voter to full and equal participation in the electoral process.

I, the undersigned, candidate for election to public office in the State of California or treasurer or chairperson of a committee making any independent expenditures, hereby voluntarily endorse, subscribe to, and solemnly pledge myself to conduct my campaign in accordance with the above principles and practices.”

(Amended by Stats. 2006, Ch. 551, Sec. 2. Effective January 1, 2007.)



20441

The Secretary of State shall print, or cause to be printed, blank forms of the code. The Secretary of State shall supply the forms to the elections officials in quantities and at times requested by the elections officials.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20442

The elections official shall accept, at all times prior to the election, all completed forms that are properly subscribed to by a candidate for public office and shall retain them for public inspection until 30 days after the election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20443

Every code subscribed to by a candidate for public office pursuant to this chapter is a public record open for public inspection.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20444

In no event shall a candidate for public office be required to subscribe to or endorse the code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









CHAPTER 6 - Libel and Slander

20500

The provisions of Part 2 (commencing with Section 43) of Division 1 of the Civil Code, relating to libel and slander, are fully applicable to any campaign advertising or communication.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20501

(a) A candidate or state measure proponent is liable for any slander or libel committed by a committee that is controlled by that candidate or state measure proponent as defined by Section 82016 of the Government Code if the candidate or state measure proponent willfully and knowingly directs or permits the libel or slander.

(b) A person who is a sponsor of a sponsored committee, as defined by Section 82048.7 of the Government Code, is liable for any slander or libel committed by the sponsored committee if the sponsor willfully and knowingly directs or permits the libel or slander.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



20502

(a) In any action for libel or slander brought by a candidate, the willingness or unwillingness of the defendant to retract or correct a communication made in the course of a campaign, and his or her action in doing so, shall be admissible in evidence in the exemplary damages phase of a bifurcated trial.

(b) The remedy provided by this section is in addition to any other remedy provided by law.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)









DIVISION 21 - STATE AND LOCAL REAPPORTIONMENT

CHAPTER 1 - General Provisions

21000

The county elections official in each county shall compile and make available to the Legislature or any appropriate committee of the Legislature any information and statistics that may be necessary for use in connection with the reapportionment of legislative districts, including, but not limited to, precinct maps indicating the boundaries of municipalities, school districts, judicial districts, Assembly districts, senatorial districts, and congressional districts, lists showing the election returns for each precinct, and election returns for each precinct reflecting the vote total for all ballots cast, including both vote by mail ballots and ballots cast at polling places, compiled pursuant to Section 15321 in the county at each statewide election. If the county elections official stores the information and statistics in data-processing files, he or she shall make the files available, along with whatever documentation shall be necessary in order to allow the use of the files by the appropriate committee of the Legislature and shall retain these files until the next reapportionment has been completed.

(Amended by Stats. 2013, Ch. 76, Sec. 58. Effective January 1, 2014.)



21001

(a) Appropriate committees of the Legislature shall prepare detailed maps showing the boundaries of any districts established by this division on or after January 1, 1991. These maps shall be prepared no later than 90 days following the enactment of any redistricting plan pursuant to this division, and shall illustrate the boundary lines of every district described in the redistricting plan. The maps shall be provided to the Secretary of State for distribution in accordance with subdivisions (b) and (c), and to the county elections officials for use in their administrative functions involved in the conduct of elections, not later than the first day on which in-lieu-filing-fee petitions may be obtained for the 2002 direct primary election.

(b) The Secretary of State shall provide each Member of the Senate, Assembly, and the State Board of Equalization, and each Member of Congress from California, with one copy of a map or maps of his or her district. One copy of the entire set of maps for the Assembly shall be provided to the Assembly Committee on Rules, one copy of the entire set of maps for the Senate shall be provided to the Senate Committee on Rules, and one copy of the entire set of maps for the State Board of Equalization shall be provided to the State Board of Equalization.

(c) The Secretary of State shall also make copies of the maps available for public inspection.

(d) There shall be no charge for the maps provided pursuant to this section.

(Amended by Stats. 2000, Ch. 1081, Sec. 23. Effective January 1, 2001.)



21002

Each house of the Legislature shall be a proper party to, and, if not originally named as a party, shall have the right to intervene in, any action involving the validity or application of any statute that provides for changes in the boundaries of any legislative districts of members of that particular house.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21003

(a) (1) Not sooner than April 1, 2020, and not later than July 1, 2020, the Department of Corrections and Rehabilitation shall furnish to the Citizens Redistricting Commission information regarding the last known place of residence of each inmate incarcerated in a state adult correctional facility, except an inmate whose last known place of residence is outside of California.

(2) The information furnished by the Department of Corrections and Rehabilitation pursuant to paragraph (1) shall include the following for each inmate:

(A) A unique identifier, other than the inmate’s name or Department of Corrections and Rehabilitation number.

(B) If the Statewide Offender Management System is fully operational on or before April 1, 2020, last known place of residence information that is sufficiently specific to determine the congressional, State Senatorial, State Assembly, or State Board of Equalization district in which the inmate’s last known place of residence is located. This information may include, but not be limited to, census block information or street address information from which a census block can be derived.

(C) If the Statewide Offender Management System is not fully operational on or before April 1, 2020, last known place of residence information that is as specific as feasible under the Department of Corrections and Rehabilitation’s database system and from which census block information can be derived.

(3) In 2030 and in each year ending in the number zero thereafter, the Department of Corrections and Rehabilitation shall furnish the information specified in paragraphs (1) and (2) to the Citizens Redistricting Commission not sooner than the decennial Census Day and not later than 90 days thereafter.

(4) For purposes of this subdivision, “inmate incarcerated in a state adult correctional facility” includes an inmate who, as of April 1, 2020, has been transferred to a facility outside of California to complete his or her term of incarceration.

(5) The Department of Corrections and Rehabilitation shall exclude all inmates in state custody for whom a last known place of residence within California cannot be determined and all inmates in federal custody in a facility within California from the information furnished pursuant to this section.

(b) Consistent with Section 2025, the Legislature hereby requests the Citizens Redistricting Commission to deem each incarcerated person as residing at his or her last known place of residence, rather than at the institution of his or her incarceration, and to utilize the information furnished to it pursuant to subdivision (a) in carrying out its redistricting responsibilities under Article XXI of the California Constitution. The Legislature also requests the commission to do all of the following when it uses information regarding inmates that is furnished pursuant to this section:

(1) Regardless of the form in which the information is furnished, refrain from publishing any information regarding a specific inmate’s last known place of residence.

(2) Deem an inmate in state custody in a facility within California for whom the last known place of residence is either outside California or cannot be determined, or an inmate in federal custody in a facility within California, to reside at an unknown geographical location in the state and exclude the inmate from the population count for any district, ward, or precinct.

(3) Adjust race and ethnicity data in districts, wards, and precincts that contain prisons in a manner that reflects reductions in the local population as inmates are included in the population count of the district, ward, or precinct of their last known place of residence.

(c) For purposes of this section, “last known place of residence” means the address at which the inmate was last domiciled prior to his or her current term of incarceration, as determined from the court records of the county in which the inmate was sentenced to his or her current term of incarceration.

(Amended by Stats. 2012, Ch. 318, Sec. 1. Effective January 1, 2013.)






CHAPTER 6 - Supervisorial Districts

21500

Following each decennial federal census, and using that census as a basis, the board shall adjust the boundaries of any or all of the supervisorial districts of the county so that the districts shall be as nearly equal in population as may be and shall comply with the applicable provisions of Section 1973 of Title 42 of the United States Code, as amended. In establishing the boundaries of the districts the board may give consideration to the following factors: (a) topography, (b) geography, (c) cohesiveness, contiguity, integrity, and compactness of territory, and (d) community of interests of the districts.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21501

The boundaries of the supervisorial districts shall be adjusted by the board before the first day of November of the year following the year in which each decennial federal census is taken. If the board fails to adjust the boundaries before the first day of November following the year in which the federal census is taken, a supervisorial redistricting commission shall do so before the 31st day of December of the same year. The adjustment of the district boundaries shall be immediately effective the same as if the act of the supervisorial redistricting commission were an ordinance of the board, subject, however, to the same provisions of referendum as apply to ordinances of the board.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21502

The supervisorial redistricting commission shall be composed of the district attorney, who shall be chairman, the county assessor, and the county elections official if he or she is elected by the qualified electors of the county, or, if not, the county superintendent of schools if he or she is elected by the qualified electors of the county, or, if not, the sheriff.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21503

At any time between the decennial adjustments of district boundaries, the board may cause a census of the county to be taken as provided in Section 26203 of the Government Code, and may adjust the boundaries of the supervisorial districts on the basis of that census, or on the basis of population estimates prepared by the State Department of Finance or the county planning department or planning commission, pursuant to Section 21500.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21504

Any person claiming that the estimates of population used in the redistricting pursuant to Section 21503 do not reflect the current population within the district boundaries more accurately than the most recent census data, may commence an action in the superior court in declaratory relief to determine that fact. The action shall be brought within 30 days after the adoption of the redistricting ordinance.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21505

The board may appoint a committee composed of residents of the county to study the matter of changing the boundaries of the supervisorial districts. The committee shall make its report to the board of its findings on the need for change of boundaries, and the recommended changes, within six months after the final population figures determined in each federal decennial census have been released, but in any event not later than August 1st of the year following the year in which the census is taken. Recommendations of the committee are advisory only.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21506

The term of office of any supervisor who has been elected and whose term of office has not expired shall not be affected by any change in the boundaries of the district from which he or she was elected.

At the first election for county supervisors in each county following adjustment of the boundaries of supervisorial districts, a supervisor shall be elected for each district under the readjusted district plan that has the same district number as a district whose incumbent’s term is due to expire.

A change in the boundaries of a supervisorial district shall not be made within 45 days before the first day for circulating nomination papers for an election of supervisors in the county or between the direct primary election and the general election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21507

Before adjusting the boundaries of a district pursuant to Section 21500, 21503, or 21504, or for any other reason, the board shall hold at least one public hearing on the proposal to adjust the boundaries of the district prior to the public hearing at which the board votes to approve or defeat the proposal.

(Added by Stats. 2014, Ch. 873, Sec. 3. Effective January 1, 2015.)






CHAPTER 6.5 - County of San Diego Independent Redistricting Commission

21550

(a) As used in this section, the following terms have the following meanings:

(1) “Board” means the Board of Supervisors of the County of San Diego.

(2) “Clerk” means the clerk of the Board of Supervisors of the County of San Diego.

(3) “Commission” means the Independent Redistricting Commission established by subdivision (b).

(b) (1) There is, in the County of San Diego, an Independent Redistricting Commission.

(2) The commission shall be comprised of five members and two alternates who shall each meet the following qualifications:

(A) Be a resident of the County of San Diego.

(B) Be a registered voter of the County of San Diego.

(C) Be a former or retired state or federal judge.

(D) Not be a current member of the board.

(3) Any interested person meeting the qualifications specified in paragraph (2) may submit his or her name to the clerk to be included in a random drawing. The clerk shall conduct a random drawing at a regularly scheduled meeting of the board to select the members of the commission.

(4) The presiding judge of the Superior Court of the County of San Diego may assist the clerk in identifying former or retired judges that may be qualified to be included in the drawing.

(c) (1) The commission shall adjust the supervisorial district boundaries after each decennial federal census in accordance with this subdivision.

(2) The commission shall adjust the boundaries of the supervisorial district of the county so that the districts are equal, or nearly equal in population. The commission may adjust some or all of the supervisorial district boundaries to accomplish this goal.

(3) The resulting supervisorial districts shall comply with any applicable provisions of Section 1973 of Title 42 of the United States Code, as amended.

(4) The commission may consider all of the following factors in establishing the boundaries of the supervisorial districts:

(A) Topography.

(B) Geography.

(C) Cohesiveness, contiguity, integrity, and compactness of territory.

(D) Community of interests in each district.

(5) The commission shall utilize federal census tracts and blocks in establishing the boundaries of supervisorial districts.

(d) The board shall provide for reasonable staffing and logistical support for the commission.

(e) The commission shall be subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), and shall conduct at least seven public hearings with at least one public hearing held in each supervisorial district.

(f) (1) The commission shall adopt a redistricting plan adjusting the boundaries of the supervisorial districts, as specified in subdivision (c), and shall file the plan with the clerk prior to the first day of October of the year following the year in which each decennial federal census is taken.

(2) The plan shall be effective 30 days after it is filed with the clerk.

(3) The plan shall be subject to referendum in the same manner as ordinances.

(Added by Stats. 2012, Ch. 508, Sec. 1. Effective January 1, 2013.)






CHAPTER 7 - City Elections

ARTICLE 1 - General Law Cities

21600

This article applies only to general law cities electing members of the legislative body by districts or from districts, as defined in Section 34871 of the Government Code.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21601

Following each decennial federal census, and using that census as a basis, the council shall, by ordinance or resolution, adjust the boundaries of any or all of the council districts of the city so that the districts shall be as nearly equal in population as may be and shall comply with the applicable provisions of Section 1973 of Title 42 of the United States Code, as amended. In establishing the boundaries of the districts the council may give consideration to the following factors: (a) topography, (b) geography, (c) cohesiveness, contiguity, integrity, and compactness of territory, and (d) community of interests of the districts.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21602

The boundaries of the council districts shall be adjusted by the council before the first day of November of the year following the year in which each decennial federal census is taken.

Notwithstanding Article 2 (commencing with Section 34870) of Chapter 7 of Part 1 of Division 2 of Title 4 of the Government Code, if the council fails to adjust the boundaries prior to the 90th day before the final date for registration of electors for an election of council members in the city, each council member to be elected at that election and at any succeeding election shall have the qualifications required by Section 34883 of the Government Code, but shall be elected at large. Council members shall continue to be so elected until the council adjusts the boundaries of the districts.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21603

If at any time between each decennial federal census, a city annexes territory or consolidates with another city, the legislative body of the city annexing the territory or the legislative body of the consolidated city, shall reexamine the boundaries of its council districts after the first census is taken or the first current population estimates are obtained, following the annexation or consolidation.

If upon reexamination, the legislative body finds that the population of any council district has varied so that the districts no longer meet the criteria specified in Section 21601, the legislative body shall, within 60 days after the census is taken, or current population estimate received, by ordinance or resolution, adjust the boundaries of any or all of the council districts of the city so that the districts shall be as nearly equal in population as may be.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21604

Any person claiming that the estimates of population used in the redistricting pursuant to Section 21603 do not reflect the current population within the district boundaries more accurately than the most recent census data, may commence an action in the superior court in declaratory relief to determine that fact. The action shall be brought within 42 days after the adoption of the redistricting ordinance or resolution.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21605

The council may appoint a committee composed of residents of the city to study the matter of changing the boundaries of the council districts. The committee shall make its report to the council of its findings on the need for change of boundaries, and the recommended changes by the first day of August of the year following the year in which the decennial federal census is taken. Recommendations of the committee are advisory only.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21606

(a) The term of office of any council member who has been elected and whose term of office has not expired shall not be affected by any change in the boundaries of the district from which he or she was elected.

(b) At the first election for council members in each city following adjustment of the boundaries of councilmanic districts, a council member shall be elected for each district under the readjusted district plan that has the same district number as a district whose incumbent’s term is due to expire.

(c) Notwithstanding any other provision of this article, a change in the boundaries of a council district shall not be made within 90 days prior to the final date of voter registration for an election of council members in the city or between the municipal primary election and the general municipal election.

(Enacted by Stats. 1994, Ch. 920, Sec. 2.)



21607

Before adjusting the boundaries of a district pursuant to Section 21601, 21603, or 21604, or for any other reason, the council shall hold at least one public hearing on the proposal to adjust the boundaries of the district prior to the public hearing at which the council votes to approve or defeat the proposal.

(Added by Stats. 2014, Ch. 873, Sec. 5. Effective January 1, 2015.)






ARTICLE 2 - Chartered Cities

21620

If the members of the governing body of a chartered city are nominated or elected “by districts” or “from districts,” as defined in Section 34871 of the Government Code, upon the initial establishment thereof, the districts shall be as nearly equal in population as may be according to the latest federal decennial census or, if the city’s charter so provides, according to the federal mid-decade census or the official census of the city, as provided for pursuant to Chapter 17 (commencing with Section 40200) of Part 2 of Division 3 of Title 4 of the Government Code, as the case may be. After the initial establishment of the districts, the districts shall continue to be as nearly equal in population as may be according to the latest federal decennial census or, if authorized by the charter of the city, according to the federal mid-decade census. The districts shall comply with the applicable provisions of the federal Voting Rights Act of 1965, Section 1973 of Title 42 of the United States Code, as amended. In establishing the boundaries of the districts, the council may give consideration to the following factors: (1) topography, (2) geography, (3) cohesiveness, contiguity, integrity, and compactness of territory, and (4) community of interest of the districts.

(Amended by Stats. 1999, Ch. 429, Sec. 3. Effective January 1, 2000.)



21621

Before adjusting the boundaries of a district pursuant to Section 21620 or for any other reason, the governing body shall hold at least one public hearing on the proposal to adjust the boundaries of the district prior to the public hearing at which the governing body votes to approve or defeat the proposal.

(Added by Stats. 2014, Ch. 873, Sec. 7. Effective January 1, 2015.)









CHAPTER 8 - Special Districts

22000

(a) Each district required by its authorizing act to adjust division boundaries pursuant to this section shall, by resolution, after each federal decennial census, and using that census as a basis, adjust the boundaries of any divisions so that the divisions are, as far as practicable, equal in population and in compliance with Section 1973 of Title 42 of the United States Code, as amended, to the extent those provisions are applicable. In adjusting the boundaries of the district, the board may give consideration to the following factors: (1) topography, (2) geography, (3) cohesiveness, contiguity, integrity, and compactness of territory, and (4) community of interests of the district. This section does not apply to districts in which only landowners vote for directors or whose directors are all elected at large or appointed.

(b) The resolution specified in subdivision (a) shall be adopted by a vote of not less than a majority of the directors.

(c) At the time of, or after, any annexation of territory to the district, the board of directors shall designate, by resolution, the division of which the annexed territory shall be a part.

(d) No change in division boundaries may be made within 180 days preceding the election of any director.

(e) (1) A change in division boundaries shall not affect the term of office of any director.

(2) If division boundaries are adjusted, the director of the division whose boundaries have been adjusted shall continue to be the director of the division bearing the number of his or her division as formerly comprised until the office becomes vacant by means of term expiration or otherwise, whether or not the director is a resident within the boundaries of the division as adjusted.

(f) The successor to the office in a division whose boundaries have been adjusted shall be a resident and voter of that division.

(g) A district is not required to adjust the boundaries of any divisions pursuant to this section until after the 2000 federal decennial census.

(h) Nothing in this section shall be construed to prohibit or restrict a district from adjusting the boundaries of any divisions whenever the governing body of the district determines by a two-thirds vote of the governing body that a sufficient change in population has occurred that makes it desirable in the opinion of the governing body to adjust the boundaries of any divisions, or whenever any territory is added by or excluded from the district.

(Added by Stats. 1998, Ch. 435, Sec. 1. Effective January 1, 1999.)



22001

Before adjusting the boundaries of a division pursuant to Section 22000 or for any other reason, the governing body of the district shall hold at least one public hearing on the proposal to adjust the boundaries of the division prior to the public hearing at which the governing body votes to approve or defeat the proposal.

(Added by Stats. 2014, Ch. 873, Sec. 8. Effective January 1, 2015.)












Evidence Code - EVID

DIVISION 1 - PRELIMINARY PROVISIONS AND CONSTRUCTION

1

This code shall be known as the Evidence Code.

(Enacted by Stats. 1965, Ch. 299.)



2

The rule of the common law, that statutes in derogation thereof are to be strictly construed, has no application to this code. This code establishes the law of this state respecting the subject to which it relates, and its provisions are to be liberally construed with a view to effecting its objects and promoting justice.

(Enacted by Stats. 1965, Ch. 299.)



3

If any provision or clause of this code or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are declared to be severable.

(Enacted by Stats. 1965, Ch. 299.)



4

Unless the provision or context otherwise requires, these preliminary provisions and rules of construction shall govern the construction of this code.

(Enacted by Stats. 1965, Ch. 299.)



5

Division, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1965, Ch. 299.)



6

Whenever any reference is made to any portion of this code or of any other statute, such reference shall apply to all amendments and additions heretofore or hereafter made.

(Enacted by Stats. 1965, Ch. 299.)



7

Unless otherwise expressly stated:

(a) “Division” means a division of this code.

(b) “Chapter” means a chapter of the division in which that term occurs.

(c) “Article” means an article of the chapter in which that term occurs.

(d) “Section” means a section of this code.

(e) “Subdivision” means a subdivision of the section in which that term occurs.

(f) “Paragraph” means a paragraph of the subdivision in which that term occurs.

(Enacted by Stats. 1965, Ch. 299.)



8

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1965, Ch. 299.)



9

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1965, Ch. 299.)



10

The singular number includes the plural; and the plural, the singular.

(Enacted by Stats. 1965, Ch. 299.)



11

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1965, Ch. 299.)



12

(a) This code shall become operative on January 1, 1967, and shall govern proceedings in actions brought on or after that date and, except as provided in subdivision (b), further proceedings in actions pending on that date.

(b) Subject to subdivision (c), a trial commenced before January 1, 1967, shall not be governed by this code. For the purpose of this subdivision:

(1) A trial is commenced when the first witness is sworn or the first exhibit is admitted into evidence and is terminated when the issue upon which such evidence is received is submitted to the trier of fact. A new trial, or a separate trial of a different issue, commenced on or after January 1, 1967, shall be governed by this code.

(2) If an appeal is taken from a ruling made at a trial commenced before January 1, 1967, the appellate court shall apply the law applicable at the time of the commencement of the trial.

(c) The provisions of Division 8 (commencing with Section 900) relating to privileges shall govern any claim of privilege made after December 31, 1966.

(Enacted by Stats. 1965, Ch. 299.)






DIVISION 2 - WORDS AND PHRASES DEFINED

100

Unless the provision or context otherwise requires, these definitions govern the construction of this code.

(Enacted by Stats. 1965, Ch. 299.)



105

“Action” includes a civil action and a criminal action.

(Enacted by Stats. 1965, Ch. 299.)



110

“Burden of producing evidence” means the obligation of a party to introduce evidence sufficient to avoid a ruling against him on the issue.

(Enacted by Stats. 1965, Ch. 299.)



115

“Burden of proof” means the obligation of a party to establish by evidence a requisite degree of belief concerning a fact in the mind of the trier of fact or the court. The burden of proof may require a party to raise a reasonable doubt concerning the existence or nonexistence of a fact or that he establish the existence or nonexistence of a fact by a preponderance of the evidence, by clear and convincing proof, or by proof beyond a reasonable doubt.

Except as otherwise provided by law, the burden of proof requires proof by a preponderance of the evidence.

(Enacted by Stats. 1965, Ch. 299.)



120

“Civil action” includes civil proceedings.

(Enacted by Stats. 1965, Ch. 299.)



125

“Conduct” includes all active and passive behavior, both verbal and nonverbal.

(Enacted by Stats. 1965, Ch. 299.)



130

“Criminal action” includes criminal proceedings.

(Enacted by Stats. 1965, Ch. 299.)



135

“Declarant” is a person who makes a statement.

(Enacted by Stats. 1965, Ch. 299.)



140

“Evidence” means testimony, writings, material objects, or other things presented to the senses that are offered to prove the existence or nonexistence of a fact.

(Enacted by Stats. 1965, Ch. 299.)



145

“The hearing” means the hearing at which a question under this code arises, and not some earlier or later hearing.

(Enacted by Stats. 1965, Ch. 299.)



150

“Hearsay evidence” is defined in Section 1200.

(Enacted by Stats. 1965, Ch. 299.)



160

“Law” includes constitutional, statutory, and decisional law.

(Enacted by Stats. 1965, Ch. 299.)



165

“Oath” includes affirmation or declaration under penalty of perjury.

(Enacted by Stats. 1965, Ch. 299.)



170

“Perceive” means to acquire knowledge through one’s senses.

(Enacted by Stats. 1965, Ch. 299.)



175

“Person” includes a natural person, firm, association, organization, partnership, business trust, corporation, limited liability company, or public entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 103. Effective January 1, 1995.)



177

“Dependent person” means any person who has a physical or mental impairment that substantially restricts his or her ability to carry out normal activities or to protect his or her rights, including, but not limited to, persons who have physical or developmental disabilities or whose physical or mental abilities have significantly diminished because of age. “Dependent person” includes any person who is admitted as an inpatient to a 24-hour health facility, as defined in Sections 1250, 1250.2, and 1250.3 of the Health and Safety Code.

(Added by Stats. 2004, Ch. 823, Sec. 2. Effective January 1, 2005.)



180

“Personal property” includes money, goods, chattels, things in action, and evidences of debt.

(Enacted by Stats. 1965, Ch. 299.)



185

“Property” includes both real and personal property.

(Enacted by Stats. 1965, Ch. 299.)



190

“Proof” is the establishment by evidence of a requisite degree of belief concerning a fact in the mind of the trier of fact or the court.

(Enacted by Stats. 1965, Ch. 299.)



195

“Public employee” means an officer, agent, or employee of a public entity.

(Enacted by Stats. 1965, Ch. 299.)



200

“Public entity” includes a nation, state, county, city and county, city, district, public authority, public agency, or any other political subdivision or public corporation, whether foreign or domestic.

(Enacted by Stats. 1965, Ch. 299.)



205

“Real property” includes lands, tenements, and hereditaments.

(Enacted by Stats. 1965, Ch. 299.)



210

“Relevant evidence” means evidence, including evidence relevant to the credibility of a witness or hearsay declarant, having any tendency in reason to prove or disprove any disputed fact that is of consequence to the determination of the action.

(Enacted by Stats. 1965, Ch. 299.)



220

“State” means the State of California, unless applied to the different parts of the United States. In the latter case, it includes any state, district, commonwealth, territory, or insular possession of the United States.

(Enacted by Stats. 1965, Ch. 299.)



225

“Statement” means (a) oral or written verbal expression or (b) nonverbal conduct of a person intended by him as a substitute for oral or written verbal expression.

(Enacted by Stats. 1965, Ch. 299.)



230

“Statute” includes a treaty and a constitutional provision.

(Enacted by Stats. 1965, Ch. 299.)



235

“Trier of fact” includes (a) the jury and (b) the court when the court is trying an issue of fact other than one relating to the admissibility of evidence.

(Enacted by Stats. 1965, Ch. 299.)



240

(a) Except as otherwise provided in subdivision (b), “unavailable as a witness” means that the declarant is any of the following:

(1) Exempted or precluded on the ground of privilege from testifying concerning the matter to which his or her statement is relevant.

(2) Disqualified from testifying to the matter.

(3) Dead or unable to attend or to testify at the hearing because of then-existing physical or mental illness or infirmity.

(4) Absent from the hearing and the court is unable to compel his or her attendance by its process.

(5) Absent from the hearing and the proponent of his or her statement has exercised reasonable diligence but has been unable to procure his or her attendance by the court’s process.

(6) Persistent in refusing to testify concerning the subject matter of the declarant’s statement despite having been found in contempt for refusal to testify.

(b) A declarant is not unavailable as a witness if the exemption, preclusion, disqualification, death, inability, or absence of the declarant was brought about by the procurement or wrongdoing of the proponent of his or her statement for the purpose of preventing the declarant from attending or testifying.

(c) Expert testimony that establishes that physical or mental trauma resulting from an alleged crime has caused harm to a witness of sufficient severity that the witness is physically unable to testify or is unable to testify without suffering substantial trauma may constitute a sufficient showing of unavailability pursuant to paragraph (3) of subdivision (a). As used in this section, the term “expert” means a physician and surgeon, including a psychiatrist, or any person described by subdivision (b), (c), or (e) of Section 1010.

The introduction of evidence to establish the unavailability of a witness under this subdivision shall not be deemed procurement of unavailability, in absence of proof to the contrary.

(Amended by Stats. 2010, Ch. 537, Sec. 1. Effective January 1, 2011.)



250

“Writing” means handwriting, typewriting, printing, photostating, photographing, photocopying, transmitting by electronic mail or facsimile, and every other means of recording upon any tangible thing, any form of communication or representation, including letters, words, pictures, sounds, or symbols, or combinations thereof, and any record thereby created, regardless of the manner in which the record has been stored.

(Amended by Stats. 2002, Ch. 945, Sec. 1. Effective January 1, 2003.)



255

“Original” means the writing itself or any counterpart intended to have the same effect by a person executing or issuing it. An “original” of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an “original.”

(Added by Stats. 1977, Ch. 708.)



260

A “duplicate” is a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic rerecording, or by chemical reproduction, or by other equivalent technique which accurately reproduces the original.

(Added by Stats. 1977, Ch. 708.)






DIVISION 3 - GENERAL PROVISIONS

CHAPTER 1 - Applicability of Code

300

Except as otherwise provided by statute, this code applies in every action before the Supreme Court or a court of appeal or superior court, including proceedings in such actions conducted by a referee, court commissioner, or similar officer, but does not apply in grand jury proceedings.

(Amended by Stats. 2002, Ch. 784, Sec. 101. Effective January 1, 2003.)






CHAPTER 2 - Province of Court and Jury

310

(a) All questions of law (including but not limited to questions concerning the construction of statutes and other writings, the admissibility of evidence, and other rules of evidence) are to be decided by the court. Determination of issues of fact preliminary to the admission of evidence are to be decided by the court as provided in Article 2 (commencing with Section 400) of Chapter 4.

(b) Determination of the law of an organization of nations or of the law of a foreign nation or a public entity in a foreign nation is a question of law to be determined in the manner provided in Division 4 (commencing with Section 450).

(Enacted by Stats. 1965, Ch. 299.)



311

If the law of an organization of nations, a foreign nation or a state other than this state, or a public entity in a foreign nation or a state other than this state, is applicable and such law cannot be determined, the court may, as the ends of justice require, either:

(a) Apply the law of this state if the court can do so consistently with the Constitution of the United States and the Constitution of this state; or

(b) Dismiss the action without prejudice or, in the case of a reviewing court, remand the case to the trial court with directions to dismiss the action without prejudice.

(Enacted by Stats. 1965, Ch. 299.)



312

Except as otherwise provided by law, where the trial is by jury:

(a) All questions of fact are to be decided by the jury.

(b) Subject to the control of the court, the jury is to determine the effect and value of the evidence addressed to it, including the credibility of witnesses and hearsay declarants.

(Enacted by Stats. 1965, Ch. 299.)






CHAPTER 3 - Order of Proof

320

Except as otherwise provided by law, the court in its discretion shall regulate the order of proof.

(Enacted by Stats. 1965, Ch. 299.)






CHAPTER 4 - Admitting and Excluding Evidence

ARTICLE 1 - General Provisions

350

No evidence is admissible except relevant evidence.

(Enacted by Stats. 1965, Ch. 299.)



351

Except as otherwise provided by statute, all relevant evidence is admissible.

(Enacted by Stats. 1965, Ch. 299.)



351.1

(a) Notwithstanding any other provision of law, the results of a polygraph examination, the opinion of a polygraph examiner, or any reference to an offer to take, failure to take, or taking of a polygraph examination, shall not be admitted into evidence in any criminal proceeding, including pretrial and post conviction motions and hearings, or in any trial or hearing of a juvenile for a criminal offense, whether heard in juvenile or adult court, unless all parties stipulate to the admission of such results.

(b) Nothing in this section is intended to exclude from evidence statements made during a polygraph examination which are otherwise admissible.

(Added by Stats. 1983, Ch. 202, Sec. 1. Effective July 12, 1983.)



352

The court in its discretion may exclude evidence if its probative value is substantially outweighed by the probability that its admission will (a) necessitate undue consumption of time or (b) create substantial danger of undue prejudice, of confusing the issues, or of misleading the jury.

(Enacted by Stats. 1965, Ch. 299.)



352.1

In any criminal proceeding under Section 261, 262, or 264.1, subdivision (d) of Section 286, or subdivision (d) of Section 288a of the Penal Code, or in any criminal proceeding under subdivision (c) of Section 286 or subdivision (c) of Section 288a of the Penal Code in which the defendant is alleged to have compelled the participation of the victim by force, violence, duress, menace, or threat of great bodily harm, the district attorney may, upon written motion with notice to the defendant or the defendant’s attorney, if he or she is represented by an attorney, within a reasonable time prior to any hearing, move to exclude from evidence the current address and telephone number of any victim at the hearing.

The court may order that evidence of the victim’s current address and telephone number be excluded from any hearings conducted pursuant to the criminal proceeding if the court finds that the probative value of the evidence is outweighed by the creation of substantial danger to the victim.

Nothing in this section shall abridge or limit the defendant’s right to discover or investigate the information.

(Amended by Stats. 1996, Ch. 1075, Sec. 5. Effective January 1, 1997.)



353

A verdict or finding shall not be set aside, nor shall the judgment or decision based thereon be reversed, by reason of the erroneous admission of evidence unless:

(a) There appears of record an objection to or a motion to exclude or to strike the evidence that was timely made and so stated as to make clear the specific ground of the objection or motion; and

(b) The court which passes upon the effect of the error or errors is of the opinion that the admitted evidence should have been excluded on the ground stated and that the error or errors complained of resulted in a miscarriage of justice.

(Enacted by Stats. 1965, Ch. 299.)



354

A verdict or finding shall not be set aside, nor shall the judgment or decision based thereon be reversed, by reason of the erroneous exclusion of evidence unless the court which passes upon the effect of the error or errors is of the opinion that the error or errors complained of resulted in a miscarriage of justice and it appears of record that:

(a) The substance, purpose, and relevance of the excluded evidence was made known to the court by the questions asked, an offer of proof, or by any other means;

(b) The rulings of the court made compliance with subdivision (a) futile; or

(c) The evidence was sought by questions asked during cross-examination or recross-examination.

(Enacted by Stats. 1965, Ch. 299.)



355

When evidence is admissible as to one party or for one purpose and is inadmissible as to another party or for another purpose, the court upon request shall restrict the evidence to its proper scope and instruct the jury accordingly.

(Enacted by Stats. 1965, Ch. 299.)



356

Where part of an act, declaration, conversation, or writing is given in evidence by one party, the whole on the same subject may be inquired into by an adverse party; when a letter is read, the answer may be given; and when a detached act, declaration, conversation, or writing is given in evidence, any other act, declaration, conversation, or writing which is necessary to make it understood may also be given in evidence.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 2 - Preliminary Determinations on Admissibility of Evidence

400

As used in this article, “preliminary fact” means a fact upon the existence or nonexistence of which depends the admissibility or inadmissibility of evidence. The phrase “the admissibility or inadmissibility of evidence” includes the qualification or disqualification of a person to be a witness and the existence or nonexistence of a privilege.

(Enacted by Stats. 1965, Ch. 299.)



401

As used in this article, “proffered evidence” means evidence, the admissibility or inadmissibility of which is dependent upon the existence or nonexistence of a preliminary fact.

(Enacted by Stats. 1965, Ch. 299.)



402

(a) When the existence of a preliminary fact is disputed, its existence or nonexistence shall be determined as provided in this article.

(b) The court may hear and determine the question of the admissibility of evidence out of the presence or hearing of the jury; but in a criminal action, the court shall hear and determine the question of the admissibility of a confession or admission of the defendant out of the presence and hearing of the jury if any party so requests.

(c) A ruling on the admissibility of evidence implies whatever finding of fact is prerequisite thereto; a separate or formal finding is unnecessary unless required by statute.

(Enacted by Stats. 1965, Ch. 299.)



403

(a) The proponent of the proffered evidence has the burden of producing evidence as to the existence of the preliminary fact, and the proffered evidence is inadmissible unless the court finds that there is evidence sufficient to sustain a finding of the existence of the preliminary fact, when:

(1) The relevance of the proffered evidence depends on the existence of the preliminary fact;

(2) The preliminary fact is the personal knowledge of a witness concerning the subject matter of his testimony;

(3) The preliminary fact is the authenticity of a writing; or

(4) The proffered evidence is of a statement or other conduct of a particular person and the preliminary fact is whether that person made the statement or so conducted himself.

(b) Subject to Section 702, the court may admit conditionally the proffered evidence under this section, subject to evidence of the preliminary fact being supplied later in the course of the trial.

(c) If the court admits the proffered evidence under this section, the court:

(1) May, and on request shall, instruct the jury to determine whether the preliminary fact exists and to disregard the proffered evidence unless the jury finds that the preliminary fact does exist.

(2) Shall instruct the jury to disregard the proffered evidence if the court subsequently determines that a jury could not reasonably find that the preliminary fact exists.

(Enacted by Stats. 1965, Ch. 299.)



404

Whenever the proffered evidence is claimed to be privileged under Section 940, the person claiming the privilege has the burden of showing that the proffered evidence might tend to incriminate him; and the proffered evidence is inadmissible unless it clearly appears to the court that the proffered evidence cannot possibly have a tendency to incriminate the person claiming the privilege.

(Enacted by Stats. 1965, Ch. 299.)



405

With respect to preliminary fact determinations not governed by Section 403 or 404:

(a) When the existence of a preliminary fact is disputed, the court shall indicate which party has the burden of producing evidence and the burden of proof on the issue as implied by the rule of law under which the question arises. The court shall determine the existence or nonexistence of the preliminary fact and shall admit or exclude the proffered evidence as required by the rule of law under which the question arises.

(b) If a preliminary fact is also a fact in issue in the action:

(1) The jury shall not be informed of the court’s determination as to the existence or nonexistence of the preliminary fact.

(2) If the proffered evidence is admitted, the jury shall not be instructed to disregard the evidence if its determination of the fact differs from the court’s determination of the preliminary fact.

(Enacted by Stats. 1965, Ch. 299.)



406

This article does not limit the right of a party to introduce before the trier of fact evidence relevant to weight or credibility.

(Enacted by Stats. 1965, Ch. 299.)









CHAPTER 5 - Weight of Evidence Generally

410

As used in this chapter, “direct evidence” means evidence that directly proves a fact, without an inference or presumption, and which in itself, if true, conclusively establishes that fact.

(Enacted by Stats. 1965, Ch. 299.)



411

Except where additional evidence is required by statute, the direct evidence of one witness who is entitled to full credit is sufficient for proof of any fact.

(Enacted by Stats. 1965, Ch. 299.)



412

If weaker and less satisfactory evidence is offered when it was within the power of the party to produce stronger and more satisfactory evidence, the evidence offered should be viewed with distrust.

(Enacted by Stats. 1965, Ch. 299.)



413

In determining what inferences to draw from the evidence or facts in the case against a party, the trier of fact may consider, among other things, the party’s failure to explain or to deny by his testimony such evidence or facts in the case against him, or his willful suppression of evidence relating thereto, if such be the case.

(Enacted by Stats. 1965, Ch. 299.)









DIVISION 4 - JUDICIAL NOTICE

450

Judicial notice may not be taken of any matter unless authorized or required by law.

(Enacted by Stats. 1965, Ch. 299.)



451

Judicial notice shall be taken of the following:

(a) The decisional, constitutional, and public statutory law of this state and of the United States and the provisions of any charter described in Section 3, 4, or 5 of Article XI of the California Constitution.

(b) Any matter made a subject of judicial notice by Section 11343.6, 11344.6, or 18576 of the Government Code or by Section 1507 of Title 44 of the United States Code.

(c) Rules of professional conduct for members of the bar adopted pursuant to Section 6076 of the Business and Professions Code and rules of practice and procedure for the courts of this state adopted by the Judicial Council.

(d) Rules of pleading, practice, and procedure prescribed by the United States Supreme Court, such as the Rules of the United States Supreme Court, the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, the Admiralty Rules, the Rules of the Court of Claims, the Rules of the Customs Court, and the General Orders and Forms in Bankruptcy.

(e) The true signification of all English words and phrases and of all legal expressions.

(f) Facts and propositions of generalized knowledge that are so universally known that they cannot reasonably be the subject of dispute.

(Amended by Stats. 1986, Ch. 248, Sec. 43.)



452

Judicial notice may be taken of the following matters to the extent that they are not embraced within Section 451:

(a) The decisional, constitutional, and statutory law of any state of the United States and the resolutions and private acts of the Congress of the United States and of the Legislature of this state.

(b) Regulations and legislative enactments issued by or under the authority of the United States or any public entity in the United States.

(c) Official acts of the legislative, executive, and judicial departments of the United States and of any state of the United States.

(d) Records of (1) any court of this state or (2) any court of record of the United States or of any state of the United States.

(e) Rules of court of (1) any court of this state or (2) any court of record of the United States or of any state of the United States.

(f) The law of an organization of nations and of foreign nations and public entities in foreign nations.

(g) Facts and propositions that are of such common knowledge within the territorial jurisdiction of the court that they cannot reasonably be the subject of dispute.

(h) Facts and propositions that are not reasonably subject to dispute and are capable of immediate and accurate determination by resort to sources of reasonably indisputable accuracy.

(Enacted by Stats. 1965, Ch. 299.)



452.5

(a) The official acts and records specified in subdivisions (c) and (d) of Section 452 include any computer-generated official court records, as specified by the Judicial Council which relate to criminal convictions, when the record is certified by a clerk of the superior court pursuant to Section 69844.5 of the Government Code at the time of computer entry.

(b) (1) An official record of conviction certified in accordance with subdivision (a) of Section 1530, or an electronically digitized copy thereof, is admissible under Section 1280 to prove the commission, attempted commission, or solicitation of a criminal offense, prior conviction, service of a prison term, or other act, condition, or event recorded by the record.

(2) For purposes of this subdivision, “electronically digitized copy” means a copy that is made by scanning, photographing, or otherwise exactly reproducing a document, is stored or maintained in a digitized format, and bears an electronic signature or watermark unique to the entity responsible for certifying the document.

(Amended by Stats. 2013, Ch. 150, Sec. 1. Effective January 1, 2014.)



453

The trial court shall take judicial notice of any matter specified in Section 452 if a party requests it and:

(a) Gives each adverse party sufficient notice of the request, through the pleadings or otherwise, to enable such adverse party to prepare to meet the request; and

(b) Furnishes the court with sufficient information to enable it to take judicial notice of the matter.

(Enacted by Stats. 1965, Ch. 299.)



454

(a) In determining the propriety of taking judicial notice of a matter, or the tenor thereof:

(1) Any source of pertinent information, including the advice of persons learned in the subject matter, may be consulted or used, whether or not furnished by a party.

(2) Exclusionary rules of evidence do not apply except for Section 352 and the rules of privilege.

(b) Where the subject of judicial notice is the law of an organization of nations, a foreign nation, or a public entity in a foreign nation and the court resorts to the advice of persons learned in the subject matter, such advice, if not received in open court, shall be in writing.

(Enacted by Stats. 1965, Ch. 299.)



455

With respect to any matter specified in Section 452 or in subdivision (f) of Section 451 that is of substantial consequence to the determination of the action:

(a) If the trial court has been requested to take or has taken or proposes to take judicial notice of such matter, the court shall afford each party reasonable opportunity, before the jury is instructed or before the cause is submitted for decision by the court, to present to the court information relevant to (1) the propriety of taking judicial notice of the matter and (2) the tenor of the matter to be noticed.

(b) If the trial court resorts to any source of information not received in open court, including the advice of persons learned in the subject matter, such information and its source shall be made a part of the record in the action and the court shall afford each party reasonable opportunity to meet such information before judicial notice of the matter may be taken.

(Enacted by Stats. 1965, Ch. 299.)



456

If the trial court denies a request to take judicial notice of any matter, the court shall at the earliest practicable time so advise the parties and indicate for the record that it has denied the request.

(Enacted by Stats. 1965, Ch. 299.)



457

If a matter judicially noticed is a matter which would otherwise have been for determination by the jury, the trial court may, and upon request shall, instruct the jury to accept as a fact the matter so noticed.

(Enacted by Stats. 1965, Ch. 299.)



458

The failure or refusal of the trial court to take judicial notice of a matter, or to instruct the jury with respect to the matter, does not preclude the trial court in subsequent proceedings in the action from taking judicial notice of the matter in accordance with the procedure specified in this division.

(Enacted by Stats. 1965, Ch. 299.)



459

(a) The reviewing court shall take judicial notice of (1) each matter properly noticed by the trial court and (2) each matter that the trial court was required to notice under Section 451 or 453. The reviewing court may take judicial notice of any matter specified in Section 452. The reviewing court may take judicial notice of a matter in a tenor different from that noticed by the trial court.

(b) In determining the propriety of taking judicial notice of a matter, or the tenor thereof, the reviewing court has the same power as the trial court under Section 454.

(c) When taking judicial notice under this section of a matter specified in Section 452 or in subdivision (f) of Section 451 that is of substantial consequence to the determination of the action, the reviewing court shall comply with the provisions of subdivision (a) of Section 455 if the matter was not theretofore judicially noticed in the action.

(d) In determining the propriety of taking judicial notice of a matter specified in Section 452 or in subdivision (f) of Section 451 that is of substantial consequence to the determination of the action, or the tenor thereof, if the reviewing court resorts to any source of information not received in open court or not included in the record of the action, including the advice of persons learned in the subject matter, the reviewing court shall afford each party reasonable opportunity to meet such information before judicial notice of the matter may be taken.

(Enacted by Stats. 1965, Ch. 299.)



460

Where the advice of persons learned in the subject matter is required in order to enable the court to take judicial notice of a matter, the court on its own motion or on motion of any party may appoint one or more such persons to provide such advice. If the court determines to appoint such a person, he shall be appointed and compensated in the manner provided in Article 2 (commencing with Section 730) of Chapter 3 of Division 6.

(Enacted by Stats. 1965, Ch. 299.)






DIVISION 5 - BURDEN OF PROOF; BURDEN OF PRODUCING EVIDENCE; PRESUMPTIONS AND INFERENCES

CHAPTER 1 - Burden of Proof

ARTICLE 1 - General

500

Except as otherwise provided by law, a party has the burden of proof as to each fact the existence or nonexistence of which is essential to the claim for relief or defense that he is asserting.

(Enacted by Stats. 1965, Ch. 299.)



501

Insofar as any statute, except Section 522, assigns the burden of proof in a criminal action, such statute is subject to Penal Code Section 1096.

(Enacted by Stats. 1965, Ch. 299.)



502

The court on all proper occasions shall instruct the jury as to which party bears the burden of proof on each issue and as to whether that burden requires that a party raise a reasonable doubt concerning the existence or nonexistence of a fact or that he establish the existence or nonexistence of a fact by a preponderance of the evidence, by clear and convincing proof, or by proof beyond a reasonable doubt.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 2 - Burden of Proof on Specific Issues

520

The party claiming that a person is guilty of crime or wrongdoing has the burden of proof on that issue.

(Enacted by Stats. 1965, Ch. 299.)



521

The party claiming that a person did not exercise a requisite degree of care has the burden of proof on that issue.

(Enacted by Stats. 1965, Ch. 299.)



522

The party claiming that any person, including himself, is or was insane has the burden of proof on that issue.

(Enacted by Stats. 1965, Ch. 299.)



523

In any action where the state is a party, regardless of who is the moving party, where (a) the boundary of land patented or otherwise granted by the state is in dispute, or (b) the validity of any state patent or grant dated prior to 1950 is in dispute, the state shall have the burden of proof on all issues relating to the historic locations of rivers, streams, and other water bodies and the authority of the state in issuing the patent or grant.

This section is not intended to nor shall it be construed to supersede existing statutes governing disputes where the state is a party and regarding title to real property.

(Added by Stats. 1994, Ch. 128, Sec. 2. Effective January 1, 1995.)



524

(a) Notwithstanding any other provision of law, in a civil proceeding to which the State Board of Equalization is a party, that board shall have the burden of proof by clear and convincing evidence in sustaining its assertion of a penalty for intent to evade or fraud against a taxpayer, with respect to any factual issue relevant to ascertaining the liability of a taxpayer.

(b) Nothing in this section shall be construed to override any requirement for a taxpayer to substantiate any item on a return or claim filed with the State Board of Equalization.

(c) Nothing in this section shall subject a taxpayer to unreasonable search or access to records in violation of the United States Constitution, the California Constitution, or any other law.

(d) For purposes of this section, “taxpayer” includes a person on whom fees administered by the State Board of Equalization are imposed.

(Added by Stats. 2010, Ch. 168, Sec. 1. Effective January 1, 2011.)









CHAPTER 2 - Burden of Producing Evidence

550

(a) The burden of producing evidence as to a particular fact is on the party against whom a finding on that fact would be required in the absence of further evidence.

(b) The burden of producing evidence as to a particular fact is initially on the party with the burden of proof as to that fact.

(Enacted by Stats. 1965, Ch. 299.)






CHAPTER 3 - Presumptions and Inferences

ARTICLE 1 - General

600

(a) A presumption is an assumption of fact that the law requires to be made from another fact or group of facts found or otherwise established in the action. A presumption is not evidence.

(b) An inference is a deduction of fact that may logically and reasonably be drawn from another fact or group of facts found or otherwise established in the action.

(Enacted by Stats. 1965, Ch. 299.)



601

A presumption is either conclusive or rebuttable. Every rebuttable presumption is either (a) a presumption affecting the burden of producing evidence or (b) a presumption affecting the burden of proof.

(Enacted by Stats. 1965, Ch. 299.)



602

A statute providing that a fact or group of facts is prima facie evidence of another fact establishes a rebuttable presumption.

(Enacted by Stats. 1965, Ch. 299.)



603

A presumption affecting the burden of producing evidence is a presumption established to implement no public policy other than to facilitate the determination of the particular action in which the presumption is applied.

(Enacted by Stats. 1965, Ch. 299.)



604

The effect of a presumption affecting the burden of producing evidence is to require the trier of fact to assume the existence of the presumed fact unless and until evidence is introduced which would support a finding of its nonexistence, in which case the trier of fact shall determine the existence or nonexistence of the presumed fact from the evidence and without regard to the presumption. Nothing in this section shall be construed to prevent the drawing of any inference that may be appropriate.

(Enacted by Stats. 1965, Ch. 299.)



605

A presumption affecting the burden of proof is a presumption established to implement some public policy other than to facilitate the determination of the particular action in which the presumption is applied, such as the policy in favor of establishment of a parent and child relationship, the validity of marriage, the stability of titles to property, or the security of those who entrust themselves or their property to the administration of others.

(Amended by Stats. 1975, Ch. 1244.)



606

The effect of a presumption affecting the burden of proof is to impose upon the party against whom it operates the burden of proof as to the nonexistence of the presumed fact.

(Enacted by Stats. 1965, Ch. 299.)



607

When a presumption affecting the burden of proof operates in a criminal action to establish presumptively any fact that is essential to the defendant’s guilt, the presumption operates only if the facts that give rise to the presumption have been found or otherwise established beyond a reasonable doubt and, in such case, the defendant need only raise a reasonable doubt as to the existence of the presumed fact.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 2 - Conclusive Presumptions

620

The presumptions established by this article, and all other presumptions declared by law to be conclusive, are conclusive presumptions.

(Enacted by Stats. 1965, Ch. 299.)



622

The facts recited in a written instrument are conclusively presumed to be true as between the parties thereto, or their successors in interest; but this rule does not apply to the recital of a consideration.

(Enacted by Stats. 1965, Ch. 299.)



623

Whenever a party has, by his own statement or conduct, intentionally and deliberately led another to believe a particular thing true and to act upon such belief, he is not, in any litigation arising out of such statement or conduct, permitted to contradict it.

(Enacted by Stats. 1965, Ch. 299.)



624

A tenant is not permitted to deny the title of his landlord at the time of the commencement of the relation.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 3 - Presumptions Affecting the Burden of Producing Evidence

630

The presumptions established by this article, and all other rebuttable presumptions established by law that fall within the criteria of Section 603, are presumptions affecting the burden of producing evidence.

(Enacted by Stats. 1965, Ch. 299.)



631

Money delivered by one to another is presumed to have been due to the latter.

(Enacted by Stats. 1965, Ch. 299.)



632

A thing delivered by one to another is presumed to have belonged to the latter.

(Enacted by Stats. 1965, Ch. 299.)



633

An obligation delivered up to the debtor is presumed to have been paid.

(Enacted by Stats. 1965, Ch. 299.)



634

A person in possession of an order on himself for the payment of money, or delivery of a thing, is presumed to have paid the money or delivered the thing accordingly.

(Enacted by Stats. 1965, Ch. 299.)



635

An obligation possessed by the creditor is presumed not to have been paid.

(Enacted by Stats. 1965, Ch. 299.)



636

The payment of earlier rent or installments is presumed from a receipt for later rent or installments.

(Enacted by Stats. 1965, Ch. 299.)



637

The things which a person possesses are presumed to be owned by him.

(Enacted by Stats. 1965, Ch. 299.)



638

A person who exercises acts of ownership over property is presumed to be the owner of it.

(Enacted by Stats. 1965, Ch. 299.)



639

A judgment, when not conclusive, is presumed to correctly determine or set forth the rights of the parties, but there is no presumption that the facts essential to the judgment have been correctly determined.

(Enacted by Stats. 1965, Ch. 299.)



640

A writing is presumed to have been truly dated.

(Enacted by Stats. 1965, Ch. 299.)



641

A letter correctly addressed and properly mailed is presumed to have been received in the ordinary course of mail.

(Enacted by Stats. 1965, Ch. 299.)



642

A trustee or other person, whose duty it was to convey real property to a particular person, is presumed to have actually conveyed to him when such presumption is necessary to perfect title of such person or his successor in interest.

(Enacted by Stats. 1965, Ch. 299.)



643

A deed or will or other writing purporting to create, terminate, or affect an interest in real or personal property is presumed to be authentic if it:

(a) Is at least 30 years old;

(b) Is in such condition as to create no suspicion concerning its authenticity;

(c) Was kept, or if found was found, in a place where such writing, if authentic, would be likely to be kept or found; and

(d) Has been generally acted upon as authentic by persons having an interest in the matter.

(Enacted by Stats. 1965, Ch. 299.)



644

A book, purporting to be printed or published by public authority, is presumed to have been so printed or published.

(Enacted by Stats. 1965, Ch. 299.)



645

A book, purporting to contain reports of cases adjudged in the tribunals of the state or nation where the book is published, is presumed to contain correct reports of such cases.

(Enacted by Stats. 1965, Ch. 299.)



645.1

Printed materials, purporting to be a particular newspaper or periodical, are presumed to be that newspaper or periodical if regularly issued at average intervals not exceeding three months.

(Added by Stats. 1986, Ch. 330, Sec. 1.)



646

(a) As used in this section, “defendant” includes any party against whom the res ipsa loquitur presumption operates.

(b) The judicial doctrine of res ipsa loquitur is a presumption affecting the burden of producing evidence.

(c) If the evidence, or facts otherwise established, would support a res ipsa loquitur presumption and the defendant has introduced evidence which would support a finding that he was not negligent or that any negligence on his part was not a proximate cause of the occurrence, the court may, and upon request shall, instruct the jury to the effect that:

(1) If the facts which would give rise to res ipsa loquitur presumption are found or otherwise established, the jury may draw the inference from such facts that a proximate cause of the occurrence was some negligent conduct on the part of the defendant; and

(2) The jury shall not find that a proximate cause of the occurrence was some negligent conduct on the part of the defendant unless the jury believes, after weighing all the evidence in the case and drawing such inferences therefrom as the jury believes are warranted, that it is more probable than not that the occurrence was caused by some negligent conduct on the part of the defendant.

(Added by Stats. 1970, Ch. 69.)



647

The return of a process server registered pursuant to Chapter 16 (commencing with Section 22350) of Division 8 of the Business and Professions Code upon process or notice establishes a presumption, affecting the burden of producing evidence, of the facts stated in the return.

(Added by Stats. 1978, Ch. 528.)






ARTICLE 4 - Presumptions Affecting the Burden of Proof

660

The presumptions established by this article, and all other rebuttable presumptions established by law that fall within the criteria of Section 605, are presumptions affecting the burden of proof.

(Enacted by Stats. 1965, Ch. 299.)



662

The owner of the legal title to property is presumed to be the owner of the full beneficial title. This presumption may be rebutted only by clear and convincing proof.

(Enacted by Stats. 1965, Ch. 299.)



663

A ceremonial marriage is presumed to be valid.

(Enacted by Stats. 1965, Ch. 299.)



664

It is presumed that official duty has been regularly performed. This presumption does not apply on an issue as to the lawfulness of an arrest if it is found or otherwise established that the arrest was made without a warrant.

(Enacted by Stats. 1965, Ch. 299.)



665

A person is presumed to intend the ordinary consequences of his voluntary act. This presumption is inapplicable in a criminal action to establish the specific intent of the defendant where specific intent is an element of the crime charged.

(Enacted by Stats. 1965, Ch. 299.)



666

Any court of this state or the United States, or any court of general jurisdiction in any other state or nation, or any judge of such a court, acting as such, is presumed to have acted in the lawful exercise of its jurisdiction. This presumption applies only when the act of the court or judge is under collateral attack.

(Enacted by Stats. 1965, Ch. 299.)



667

A person not heard from in five years is presumed to be dead.

(Amended by Stats. 1983, Ch. 201, Sec. 1.)



668

An unlawful intent is presumed from the doing of an unlawful act. This presumption is inapplicable in a criminal action to establish the specific intent of the defendant where specific intent is an element of the crime charged.

(Enacted by Stats. 1965, Ch. 299.)



669

(a) The failure of a person to exercise due care is presumed if:

(1) He violated a statute, ordinance, or regulation of a public entity;

(2) The violation proximately caused death or injury to person or property;

(3) The death or injury resulted from an occurrence of the nature which the statute, ordinance, or regulation was designed to prevent; and

(4) The person suffering the death or the injury to his person or property was one of the class of persons for whose protection the statute, ordinance, or regulation was adopted.

(b) This presumption may be rebutted by proof that:

(1) The person violating the statute, ordinance, or regulation did what might reasonably be expected of a person of ordinary prudence, acting under similar circumstances, who desired to comply with the law; or

(2) The person violating the statute, ordinance, or regulation was a child and exercised the degree of care ordinarily exercised by persons of his maturity, intelligence, and capacity under similar circumstances, but the presumption may not be rebutted by such proof if the violation occurred in the course of an activity normally engaged in only by adults and requiring adult qualifications.

(Added by Stats. 1967, Ch. 650.)



669.1

A rule, policy, manual, or guideline of state or local government setting forth standards of conduct or guidelines for its employees in the conduct of their public employment shall not be considered a statute, ordinance, or regulation of that public entity within the meaning of Section 669, unless the rule, manual, policy, or guideline has been formally adopted as a statute, as an ordinance of a local governmental entity in this state empowered to adopt ordinances, or as a regulation by an agency of the state pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code), or by an agency of the United States government pursuant to the federal Administrative Procedure Act (Chapter 5 (commencing with Section 5001) of Title 5 of the United States Code). This section affects only the presumption set forth in Section 669, and is not otherwise intended to affect the admissibility or inadmissibility of the rule, policy, manual, or guideline under other provisions of law.

(Repealed and added by Stats. 1987, Ch. 1207, Sec. 2.)



669.5

(a) Any ordinance enacted by the governing body of a city, county, or city and county which (1) directly limits, by number, the building permits that may be issued for residential construction or the buildable lots which may be developed for residential purposes, or (2) changes the standards of residential development on vacant land so that the governing body’s zoning is rendered in violation of Section 65913.1 of the Government Code is presumed to have an impact on the supply of residential units available in an area which includes territory outside the jurisdiction of the city, county, or city and county.

(b) With respect to any action which challenges the validity of an ordinance specified in subdivision (a) the city, county, or city and county enacting the ordinance shall bear the burden of proof that the ordinance is necessary for the protection of the public health, safety, or welfare of the population of the city, county, or city and county.

(c) This section does not apply to state and federal building code requirements or local ordinances which (1) impose a moratorium, to protect the public health and safety, on residential construction for a specified period of time, if, under the terms of the ordinance, the moratorium will cease when the public health or safety is no longer jeopardized by the construction, (2) create agricultural preserves under Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code, or (3) restrict the number of buildable parcels or designate lands within a zone for nonresidential uses in order to protect agricultural uses as defined in subdivision (b) of Section 51201 of the Government Code or open-space land as defined in subdivision (b) of Section 65560 of the Government Code.

(d) This section shall not apply to a voter approved ordinance adopted by referendum or initiative prior to the effective date of this section which (1) requires the city, county, or city and county to establish a population growth limit which represents its fair share of each year’s statewide population growth, or (2) which sets a growth rate of no more than the average population growth rate experienced by the state as a whole. Paragraph (2) of subdivision (a) does not apply to a voter-approved ordinance adopted by referendum or initiative which exempts housing affordable to persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, or which otherwise provides low- and moderate-income housing sites equivalent to such an exemption.

(Amended by Stats. 1988, Ch. 541, Sec. 1.)



670

(a) In any dispute concerning payment by means of a check, a copy of the check produced in accordance with Section 1550 of the Evidence Code, together with the original bank statement that reflects payment of the check by the bank on which it was drawn or a copy thereof produced in the same manner, creates a presumption that the check has been paid.

(b) As used in this section:

(1) “Bank” means any person engaged in the business of banking and includes, in addition to a commercial bank, a savings and loan association, savings bank, or credit union.

(2) “Check” means a draft, other than a documentary draft, payable on demand and drawn on a bank, even though it is described by another term, such as “share draft” or “negotiable order of withdrawal.”

(Amended by Stats. 2001, Ch. 854, Sec. 3. Effective January 1, 2002.)












DIVISION 6 - WITNESSES

CHAPTER 1 - Competency

700

Except as otherwise provided by statute, every person, irrespective of age, is qualified to be a witness and no person is disqualified to testify to any matter.

(Amended by Stats. 1985, Ch. 884, Sec. 1.)



701

(a) A person is disqualified to be a witness if he or she is:

(1) Incapable of expressing himself or herself concerning the matter so as to be understood, either directly or through interpretation by one who can understand him; or

(2) Incapable of understanding the duty of a witness to tell the truth.

(b) In any proceeding held outside the presence of a jury, the court may reserve challenges to the competency of a witness until the conclusion of the direct examination of that witness.

(Amended by Stats. 1985, Ch. 884, Sec. 2.)



702

(a) Subject to Section 801, the testimony of a witness concerning a particular matter is inadmissible unless he has personal knowledge of the matter. Against the objection of a party, such personal knowledge must be shown before the witness may testify concerning the matter.

(b) A witness’ personal knowledge of a matter may be shown by any otherwise admissible evidence, including his own testimony.

(Enacted by Stats. 1965, Ch. 299.)



703

(a) Before the judge presiding at the trial of an action may be called to testify in that trial as a witness, he shall, in proceedings held out of the presence and hearing of the jury, inform the parties of the information he has concerning any fact or matter about which he will be called to testify.

(b) Against the objection of a party, the judge presiding at the trial of an action may not testify in that trial as a witness. Upon such objection, the judge shall declare a mistrial and order the action assigned for trial before another judge.

(c) The calling of the judge presiding at a trial to testify in that trial as a witness shall be deemed a consent to the granting of a motion for mistrial, and an objection to such calling of a judge shall be deemed a motion for mistrial.

(d) In the absence of objection by a party, the judge presiding at the trial of an action may testify in that trial as a witness.

(Enacted by Stats. 1965, Ch. 299.)



703.5

No person presiding at any judicial or quasi-judicial proceeding, and no arbitrator or mediator, shall be competent to testify, in any subsequent civil proceeding, as to any statement, conduct, decision, or ruling, occurring at or in conjunction with the prior proceeding, except as to a statement or conduct that could (a) give rise to civil or criminal contempt, (b) constitute a crime, (c) be the subject of investigation by the State Bar or Commission on Judicial Performance, or (d) give rise to disqualification proceedings under paragraph (1) or (6) of subdivision (a) of Section 170.1 of the Code of Civil Procedure. However, this section does not apply to a mediator with regard to any mediation under Chapter 11 (commencing with Section 3160) of Part 2 of Division 8 of the Family Code.

(Amended by Stats. 1994, Ch. 1269, Sec. 7. Effective January 1, 1995.)



704

(a) Before a juror sworn and impaneled in the trial of an action may be called to testify before the jury in that trial as a witness, he shall, in proceedings conducted by the court out of the presence and hearing of the remaining jurors, inform the parties of the information he has concerning any fact or matter about which he will be called to testify.

(b) Against the objection of a party, a juror sworn and impaneled in the trial of an action may not testify before the jury in that trial as a witness. Upon such objection, the court shall declare a mistrial and order the action assigned for trial before another jury.

(c) The calling of a juror to testify before the jury as a witness shall be deemed a consent to the granting of a motion for mistrial, and an objection to such calling of a juror shall be deemed a motion for mistrial.

(d) In the absence of objection by a party, a juror sworn and impaneled in the trial of an action may be compelled to testify in that trial as a witness.

(Enacted by Stats. 1965, Ch. 299.)






CHAPTER 2 - Oath and Confrontation

710

Every witness before testifying shall take an oath or make an affirmation or declaration in the form provided by law, except that a child under the age of 10 or a dependent person with a substantial cognitive impairment, in the court’s discretion, may be required only to promise to tell the truth.

(Amended by Stats. 2004, Ch. 823, Sec. 3. Effective January 1, 2005.)



711

At the trial of an action, a witness can be heard only in the presence and subject to the examination of all the parties to the action, if they choose to attend and examine.

(Enacted by Stats. 1965, Ch. 299.)



712

Notwithstanding Sections 711 and 1200, at the trial of a criminal action, evidence of the technique used in taking blood samples may be given by a registered nurse, licensed vocational nurse, or licensed clinical laboratory technologist or clinical laboratory bioanalyst, by means of an affidavit. The affidavit shall be admissible, provided the party offering the affidavit as evidence has served all other parties to the action, or their counsel, with a copy of the affidavit no less than 10 days prior to trial. Nothing in this section shall preclude any party or his counsel from objecting to the introduction of the affidavit at any time, and requiring the attendance of the affiant, or compelling attendance by subpoena.

(Added by Stats. 1978, Ch. 93.)






CHAPTER 3 - Expert Witnesses

ARTICLE 1 - Expert Witnesses Generally

720

(a) A person is qualified to testify as an expert if he has special knowledge, skill, experience, training, or education sufficient to qualify him as an expert on the subject to which his testimony relates. Against the objection of a party, such special knowledge, skill, experience, training, or education must be shown before the witness may testify as an expert.

(b) A witness’ special knowledge, skill, experience, training, or education may be shown by any otherwise admissible evidence, including his own testimony.

(Enacted by Stats. 1965, Ch. 299.)



721

(a) Subject to subdivision (b), a witness testifying as an expert may be cross-examined to the same extent as any other witness and, in addition, may be fully cross-examined as to (1) his or her qualifications, (2) the subject to which his or her expert testimony relates, and (3) the matter upon which his or her opinion is based and the reasons for his or her opinion.

(b) If a witness testifying as an expert testifies in the form of an opinion, he or she may not be cross-examined in regard to the content or tenor of any scientific, technical, or professional text, treatise, journal, or similar publication unless any of the following occurs:

(1) The witness referred to, considered, or relied upon such publication in arriving at or forming his or her opinion.

(2) The publication has been admitted in evidence.

(3) The publication has been established as a reliable authority by the testimony or admission of the witness or by other expert testimony or by judicial notice.

If admitted, relevant portions of the publication may be read into evidence but may not be received as exhibits.

(Amended by Stats. 1997, Ch. 892, Sec. 11. Effective January 1, 1998.)



722

(a) The fact of the appointment of an expert witness by the court may be revealed to the trier of fact.

(b) The compensation and expenses paid or to be paid to an expert witness by the party calling him is a proper subject of inquiry by any adverse party as relevant to the credibility of the witness and the weight of his testimony.

(Enacted by Stats. 1965, Ch. 299.)



723

The court may, at any time before or during the trial of an action, limit the number of expert witnesses to be called by any party.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 2 - Appointment of Expert Witness by Court

730

When it appears to the court, at any time before or during the trial of an action, that expert evidence is or may be required by the court or by any party to the action, the court on its own motion or on motion of any party may appoint one or more experts to investigate, to render a report as may be ordered by the court, and to testify as an expert at the trial of the action relative to the fact or matter as to which the expert evidence is or may be required. The court may fix the compensation for these services, if any, rendered by any person appointed under this section, in addition to any service as a witness, at the amount as seems reasonable to the court.

Nothing in this section shall be construed to permit a person to perform any act for which a license is required unless the person holds the appropriate license to lawfully perform that act.

(Amended by Stats. 1990, Ch. 295, Sec. 1.)



731

(a) (1) In all criminal actions and juvenile court proceedings, the compensation fixed under Section 730 shall be a charge against the county in which the action or proceeding is pending and shall be paid out of the treasury of that county on order of the court.

(2) Notwithstanding paragraph (1), if the expert is appointed for the court’s needs, the compensation shall be a charge against the court.

(b) In any county in which the superior court so provides, the compensation fixed under Section 730 for medical experts appointed for the court’s needs in civil actions shall be a charge against the court. In any county in which the board of supervisors so provides, the compensation fixed under Section 730 for medical experts appointed in civil actions, for purposes other than the court’s needs, shall be a charge against and paid out of the treasury of that county on order of the court.

(c) Except as otherwise provided in this section, in all civil actions, the compensation fixed under Section 730 shall, in the first instance, be apportioned and charged to the several parties in a proportion as the court may determine and may thereafter be taxed and allowed in like manner as other costs.

(Amended by Stats. 2012, Ch. 470, Sec. 8. Effective January 1, 2013.)



732

Any expert appointed by the court under Section 730 may be called and examined by the court or by any party to the action. When such witness is called and examined by the court, the parties have the same right as is expressed in Section 775 to cross-examine the witness and to object to the questions asked and the evidence adduced.

(Enacted by Stats. 1965, Ch. 299.)



733

Nothing contained in this article shall be deemed or construed to prevent any party to any action from producing other expert evidence on the same fact or matter mentioned in Section 730; but, where other expert witnesses are called by a party to the action, their fees shall be paid by the party calling them and only ordinary witness fees shall be taxed as costs in the action.

(Enacted by Stats. 1965, Ch. 299.)









CHAPTER 4 - Interpreters and Translators

750

A person who serves as an interpreter or translator in any action is subject to all the rules of law relating to witnesses.

(Enacted by Stats. 1965, Ch. 299.)



751

(a) An interpreter shall take an oath that he or she will make a true interpretation to the witness in a language that the witness understands and that he or she will make a true interpretation of the witness’ answers to questions to counsel, court, or jury, in the English language, with his or her best skill and judgment.

(b) In any proceeding in which a deaf or hard-of-hearing person is testifying under oath, the interpreter certified pursuant to subdivision (f) of Section 754 shall advise the court whenever he or she is unable to comply with his or her oath taken pursuant to subdivision (a).

(c) A translator shall take an oath that he or she will make a true translation in the English language of any writing he or she is to decipher or translate.

(d) An interpreter regularly employed by the court and certified or registered in accordance with Article 4 (commencing with Section 68560) of Chapter 2 of Title 8 of the Government Code, or a translator regularly employed by the court, may file an oath as prescribed by this section with the clerk of the court. The filed oath shall serve for all subsequent court proceedings until the appointment is revoked by the court.

(Amended by Stats. 1997, Ch. 376, Sec. 1. Effective January 1, 1998.)



752

(a) When a witness is incapable of understanding the English language or is incapable of expressing himself or herself in the English language so as to be understood directly by counsel, court, and jury, an interpreter whom the witness can understand and who can understand the witness shall be sworn to interpret for the witness.

(b) The record shall identify the interpreter, who may be appointed and compensated as provided in Article 2 (commencing with Section 730) of Chapter 3, with that compensation charged as follows:

(1) In all criminal actions and juvenile court proceedings, the compensation for an interpreter under this section shall be a charge against the court.

(2) In all civil actions, the compensation for an interpreter under this section shall, in the first instance, be apportioned and charged to the several parties in a proportion as the court may determine and may thereafter be taxed and allowed in a like manner as other costs.

(Amended by Stats. 2012, Ch. 470, Sec. 9. Effective January 1, 2013.)



753

(a) When the written characters in a writing offered in evidence are incapable of being deciphered or understood directly, a translator who can decipher the characters or understand the language shall be sworn to decipher or translate the writing.

(b) The record shall identify the translator, who may be appointed and compensated as provided in Article 2 (commencing with Section 730) of Chapter 3, with that compensation charged as follows:

(1) In all criminal actions and juvenile court proceedings, the compensation for a translator under this section shall be a charge against the court.

(2) In all civil actions, the compensation for a translator under this section shall, in the first instance, be apportioned and charged to the several parties in a proportion as the court may determine and may thereafter be taxed and allowed in like manner as other costs.

(Amended by Stats. 2012, Ch. 470, Sec. 10. Effective January 1, 2013.)



754

(a) As used in this section, “individual who is deaf or hearing impaired” means an individual with a hearing loss so great as to prevent his or her understanding language spoken in a normal tone, but does not include an individual who is hearing impaired provided with, and able to fully participate in the proceedings through the use of, an assistive listening system or computer-aided transcription equipment provided pursuant to Section 54.8 of the Civil Code.

(b) In any civil or criminal action, including, but not limited to, any action involving a traffic or other infraction, any small claims court proceeding, any juvenile court proceeding, any family court proceeding or service, or any proceeding to determine the mental competency of a person, in any court-ordered or court-provided alternative dispute resolution, including mediation and arbitration, or any administrative hearing, where a party or witness is an individual who is deaf or hearing impaired and the individual who is deaf or hearing impaired is present and participating, the proceedings shall be interpreted in a language that the individual who is deaf or hearing impaired understands by a qualified interpreter appointed by the court or other appointing authority, or as agreed upon.

(c) For purposes of this section, “appointing authority” means a court, department, board, commission, agency, licensing or legislative body, or other body for proceedings requiring a qualified interpreter.

(d) For the purposes of this section, “interpreter” includes, but is not limited to, an oral interpreter, a sign language interpreter, or a deaf-blind interpreter, depending upon the needs of the individual who is deaf or hearing impaired.

(e) For purposes of this section, “intermediary interpreter” means an individual who is deaf or hearing impaired, or a hearing individual who is able to assist in providing an accurate interpretation between spoken English and sign language or between variants of sign language or between American Sign Language and other foreign languages by acting as an intermediary between the individual who is deaf or hearing impaired and the qualified interpreter.

(f) For purposes of this section, “qualified interpreter” means an interpreter who has been certified as competent to interpret court proceedings by a testing organization, agency, or educational institution approved by the Judicial Council as qualified to administer tests to court interpreters for individuals who are deaf or hearing impaired.

(g) In the event that the appointed interpreter is not familiar with the use of particular signs by the individual who is deaf or hearing impaired or his or her particular variant of sign language, the court or other appointing authority shall, in consultation with the individual who is deaf or hearing impaired or his or her representative, appoint an intermediary interpreter.

(h) Prior to July 1, 1992, the Judicial Council shall conduct a study to establish the guidelines pursuant to which it shall determine which testing organizations, agencies, or educational institutions will be approved to administer tests for certification of court interpreters for individuals who are deaf or hearing impaired. It is the intent of the Legislature that the study obtain the widest possible input from the public, including, but not limited to, educational institutions, the judiciary, linguists, members of the State Bar, court interpreters, members of professional interpreting organizations, and members of the deaf and hearing-impaired communities. After obtaining public comment and completing its study, the Judicial Council shall publish these guidelines. By January 1, 1997, the Judicial Council shall approve one or more entities to administer testing for court interpreters for individuals who are deaf or hearing impaired. Testing entities may include educational institutions, testing organizations, joint powers agencies, or public agencies.

Commencing July 1, 1997, court interpreters for individuals who are deaf or hearing impaired shall meet the qualifications specified in subdivision (f).

(i) Persons appointed to serve as interpreters under this section shall be paid, in addition to actual travel costs, the prevailing rate paid to persons employed by the court to provide other interpreter services unless such service is considered to be a part of the person’s regular duties as an employee of the state, county, or other political subdivision of the state. Except as provided in subdivision (j), payment of the interpreter’s fee shall be a charge against the court. Payment of the interpreter’s fee in administrative proceedings shall be a charge against the appointing board or authority.

(j) Whenever a peace officer or any other person having a law enforcement or prosecutorial function in any criminal or quasi-criminal investigation or non-court proceeding questions or otherwise interviews an alleged victim or witness who demonstrates or alleges deafness or hearing impairment, a good faith effort to secure the services of an interpreter shall be made, without any unnecessary delay unless either the individual who is deaf or hearing impaired affirmatively indicates that he or she does not need or cannot use an interpreter, or an interpreter is not otherwise required by Title II of the Americans with Disabilities Act of 1990 (Public Law 101-336) and federal regulations adopted thereunder. Payment of the interpreter’s fee shall be a charge against the county, or other political subdivision of the state, in which the action is pending.

(k) No statement, written or oral, made by an individual who the court finds is deaf or hearing impaired in reply to a question of a peace officer, or any other person having a law enforcement or prosecutorial function in any criminal or quasi-criminal investigation or proceeding, may be used against that individual who is deaf or hearing impaired unless the question was accurately interpreted and the statement was made knowingly, voluntarily, and intelligently and was accurately interpreted, or the court makes special findings that either the individual could not have used an interpreter or an interpreter was not otherwise required by Title II of the Americans with Disabilities Act of 1990 (Public Law 101-336) and federal regulations adopted thereunder and that the statement was made knowingly, voluntarily, and intelligently.

(l) In obtaining services of an interpreter for purposes of subdivision (j) or (k), priority shall be given to first obtaining a qualified interpreter.

(m) Nothing in subdivision (j) or (k) shall be deemed to supersede the requirement of subdivision (b) for use of a qualified interpreter for individuals who are deaf or hearing impaired participating as parties or witnesses in a trial or hearing.

(n) In any action or proceeding in which an individual who is deaf or hearing impaired is a participant, the appointing authority shall not commence proceedings until the appointed interpreter is in full view of and spatially situated to assure proper communication with the participating individual who is deaf or hearing impaired.

(o) Each superior court shall maintain a current roster of qualified interpreters certified pursuant to subdivision (f).

(Amended by Stats. 2012, Ch. 470, Sec. 11. Effective January 1, 2013.)



754.5

Whenever an otherwise valid privilege exists between an individual who is deaf or hearing impaired and another person, that privilege is not waived merely because an interpreter was used to facilitate their communication.

(Amended by Stats. 1992, Ch. 913, Sec. 15. Effective January 1, 1993.)



755.5

(a) During any medical examination, requested by an insurer or by the defendant, of a person who is a party to a civil action and who does not proficiently speak or understand the English language, conducted for the purpose of determining damages in a civil action, an interpreter shall be present to interpret the examination in a language that the person understands. The interpreter shall be certified pursuant to Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The fees of interpreters used under subdivision (a) shall be paid by the insurer or defendant requesting the medical examination.

(c) The record of, or testimony concerning, any medical examination conducted in violation of subdivision (a) shall be inadmissible in the civil action for which it was conducted or any other civil action.

(d) This section does not prohibit the presence of any other person to assist a party.

(e) In the event that interpreters certified pursuant to Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code cannot be present at the medical examination, upon stipulation of the parties the requester specified in subdivision (a) shall have the discretionary authority to provisionally qualify and use other interpreters.

(Amended by Stats. 1995, Ch. 938, Sec. 8. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



756

(a) To the extent required by other state or federal laws, the Judicial Council shall reimburse courts for court interpreter services provided in civil actions and proceedings to any party who is present in court and who does not proficiently speak or understand the English language for the purpose of interpreting the proceedings in a language the party understands, and assisting communications between the party, his or her attorney, and the court.

(b) If sufficient funds are not appropriated to provide an interpreter to every party that meets the standard of eligibility, court interpreter services in civil cases reimbursed by the Judicial Council, pursuant to subdivision (a), shall be prioritized by case type by each court in the following order:

(1) Actions and proceedings under Division 10 (commencing with Section 6200) of the Family Code, actions or proceedings under the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12 of the Family Code) in which a protective order has been granted or is being sought pursuant to Section 6221 of the Family Code, and actions and proceedings for dissolution or nullity of marriage or legal separation of the parties in which a protective order has been granted or is being sought pursuant to Section 6221 of the Family Code; actions and proceedings under subdivision (w) of Section 527.6 of the Code of Civil Procedure; and actions and proceedings for physical abuse or neglect under the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code).

(2) Actions and proceedings relating to unlawful detainer.

(3) Actions and proceedings to terminate parental rights.

(4) Actions and proceedings relating to conservatorship or guardianship, including the appointment or termination of a probate guardian or conservator.

(5) Actions and proceedings by a parent to obtain sole legal or physical custody of a child or rights to visitation.

(6) All other actions and proceedings under Section 527.6 of the Code of Civil Procedure or the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code).

(7) All other actions and proceedings related to family law.

(8) All other civil actions or proceedings.

(c) (1) If funds are not available to provide an interpreter to every party that meets the standard of eligibility, preference shall be given for parties proceeding in forma pauperis pursuant to Section 68631 of the Government Code in any civil action or proceeding described in paragraph (3), (4), (5), (6), (7), or (8) of subdivision (b).

(2) Courts may provide an interpreter to a party outside the priority order listed in subdivision (b) when a qualified interpreter is present and available at the court location and no higher priority action that meets the standard of eligibility described in subdivision (a) is taking place at that location during the period of time for which the interpreter has already been compensated.

(d) A party shall not be charged a fee for the provision of a court interpreter.

(e) In seeking reimbursement for court interpreter services, the court shall identify to the Judicial Council the case types for which the interpretation to be reimbursed was provided. Courts shall regularly certify that in providing the interpreter services, they have complied with the priorities and preferences set forth in subdivisions (b) and (c), which shall be subject to review by the Judicial Council.

(f) This section shall not be construed to alter, limit, or negate any right to an interpreter in a civil action or proceeding otherwise provided by state or federal law, or the right to an interpreter in criminal, traffic, or other infraction, juvenile, or mental competency actions or proceedings.

(g) This section shall not result in a reduction in staffing or compromise the quality of interpreting services in criminal, juvenile, or other types of matters in which interpreters are provided.

(Added by Stats. 2014, Ch. 721, Sec. 2. Effective January 1, 2015.)



757

Pursuant to this chapter, other applicable law, and existing Judicial Council policy, including the policy adopted on January 23, 2014, existing authority to provide interpreters in civil court includes the authority to provide an interpreter in a proceeding in which a petitioner requests an order from the superior court to make the findings regarding special immigrant juvenile status pursuant to Section 1101(a)(27)(J) of Title 8 of the United States Code.

(Added by Stats. 2014, Ch. 685, Sec. 2. Effective September 27, 2014.)






CHAPTER 5 - Method and Scope of Examination

ARTICLE 1 - Definitions

760

“Direct examination” is the first examination of a witness upon a matter that is not within the scope of a previous examination of the witness.

(Enacted by Stats. 1965, Ch. 299.)



761

“Cross-examination” is the examination of a witness by a party other than the direct examiner upon a matter that is within the scope of the direct examination of the witness.

(Enacted by Stats. 1965, Ch. 299.)



762

“Redirect examination” is an examination of a witness by the direct examiner subsequent to the cross-examination of the witness.

(Enacted by Stats. 1965, Ch. 299.)



763

“Recross-examination” is an examination of a witness by a cross-examiner subsequent to a redirect examination of the witness.

(Enacted by Stats. 1965, Ch. 299.)



764

A “leading question” is a question that suggests to the witness the answer that the examining party desires.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 2 - Examination of Witnesses

765

(a) The court shall exercise reasonable control over the mode of interrogation of a witness so as to make interrogation as rapid, as distinct, and as effective for the ascertainment of the truth, as may be, and to protect the witness from undue harassment or embarrassment.

(b) With a witness under the age of 14 or a dependent person with a substantial cognitive impairment, the court shall take special care to protect him or her from undue harassment or embarrassment, and to restrict the unnecessary repetition of questions. The court shall also take special care to ensure that questions are stated in a form which is appropriate to the age or cognitive level of the witness. The court may, in the interests of justice, on objection by a party, forbid the asking of a question which is in a form that is not reasonably likely to be understood by a person of the age or cognitive level of the witness.

(Amended by Stats. 2004, Ch. 823, Sec. 4. Effective January 1, 2005.)



766

A witness must give responsive answers to questions, and answers that are not responsive shall be stricken on motion of any party.

(Enacted by Stats. 1965, Ch. 299.)



767

(a) Except under special circumstances where the interests of justice otherwise require:

(1) A leading question may not be asked of a witness on direct or redirect examination.

(2) A leading question may be asked of a witness on cross-examination or recross-examination.

(b) The court may, in the interests of justice permit a leading question to be asked of a child under 10 years of age or a dependent person with a substantial cognitive impairment in a case involving a prosecution under Section 273a, 273d, 288.5, 368, or any of the acts described in Section 11165.1 or 11165.2 of the Penal Code.

(Amended by Stats. 2004, Ch. 823, Sec. 5. Effective January 1, 2005.)



768

(a) In examining a witness concerning a writing, it is not necessary to show, read, or disclose to him any part of the writing.

(b) If a writing is shown to a witness, all parties to the action must be given an opportunity to inspect it before any question concerning it may be asked of the witness.

(Enacted by Stats. 1965, Ch. 299.)



769

In examining a witness concerning a statement or other conduct by him that is inconsistent with any part of his testimony at the hearing, it is not necessary to disclose to him any information concerning the statement or other conduct.

(Enacted by Stats. 1965, Ch. 299.)



770

Unless the interests of justice otherwise require, extrinsic evidence of a statement made by a witness that is inconsistent with any part of his testimony at the hearing shall be excluded unless:

(a) The witness was so examined while testifying as to give him an opportunity to explain or to deny the statement; or

(b) The witness has not been excused from giving further testimony in the action.

(Enacted by Stats. 1965, Ch. 299.)



771

(a) Subject to subdivision (c), if a witness, either while testifying or prior thereto, uses a writing to refresh his memory with respect to any matter about which he testifies, such writing must be produced at the hearing at the request of an adverse party and, unless the writing is so produced, the testimony of the witness concerning such matter shall be stricken.

(b) If the writing is produced at the hearing, the adverse party may, if he chooses, inspect the writing, cross-examine the witness concerning it, and introduce in evidence such portion of it as may be pertinent to the testimony of the witness.

(c) Production of the writing is excused, and the testimony of the witness shall not be stricken, if the writing:

(1) Is not in the possession or control of the witness or the party who produced his testimony concerning the matter; and

(2) Was not reasonably procurable by such party through the use of the court’s process or other available means.

(Enacted by Stats. 1965, Ch. 299.)



772

(a) The examination of a witness shall proceed in the following phases: direct examination, cross-examination, redirect examination, recross-examination, and continuing thereafter by redirect and recross-examination.

(b) Unless for good cause the court otherwise directs, each phase of the examination of a witness must be concluded before the succeeding phase begins.

(c) Subject to subdivision (d), a party may, in the discretion of the court, interrupt his cross-examination, redirect examination, or recross-examination of a witness, in order to examine the witness upon a matter not within the scope of a previous examination of the witness.

(d) If the witness is the defendant in a criminal action, the witness may not, without his consent, be examined under direct examination by another party.

(Enacted by Stats. 1965, Ch. 299.)



773

(a) A witness examined by one party may be cross-examined upon any matter within the scope of the direct examination by each other party to the action in such order as the court directs.

(b) The cross-examination of a witness by any party whose interest is not adverse to the party calling him is subject to the same rules that are applicable to the direct examination.

(Enacted by Stats. 1965, Ch. 299.)



774

A witness once examined cannot be reexamined as to the same matter without leave of the court, but he may be reexamined as to any new matter upon which he has been examined by another party to the action. Leave may be granted or withheld in the court’s discretion.

(Enacted by Stats. 1965, Ch. 299.)



775

The court, on its own motion or on the motion of any party, may call witnesses and interrogate them the same as if they had been produced by a party to the action, and the parties may object to the questions asked and the evidence adduced the same as if such witnesses were called and examined by an adverse party. Such witnesses may be cross-examined by all parties to the action in such order as the court directs.

(Enacted by Stats. 1965, Ch. 299.)



776

(a) A party to the record of any civil action, or a person identified with such a party, may be called and examined as if under cross-examination by any adverse party at any time during the presentation of evidence by the party calling the witness.

(b) A witness examined by a party under this section may be cross-examined by all other parties to the action in such order as the court directs; but, subject to subdivision (e), the witness may be examined only as if under redirect examination by:

(1) In the case of a witness who is a party, his own counsel and counsel for a party who is not adverse to the witness.

(2) In the case of a witness who is not a party, counsel for the party with whom the witness is identified and counsel for a party who is not adverse to the party with whom the witness is identified.

(c) For the purpose of this section, parties represented by the same counsel are deemed to be a single party.

(d) For the purpose of this section, a person is identified with a party if he is:

(1) A person for whose immediate benefit the action is prosecuted or defended by the party.

(2) A director, officer, superintendent, member, agent, employee, or managing agent of the party or of a person specified in paragraph (1), or any public employee of a public entity when such public entity is the party.

(3) A person who was in any of the relationships specified in paragraph (2) at the time of the act or omission giving rise to the cause of action.

(4) A person who was in any of the relationships specified in paragraph (2) at the time he obtained knowledge of the matter concerning which he is sought to be examined under this section.

(e) Paragraph (2) of subdivision (b) does not require counsel for the party with whom the witness is identified and counsel for a party who is not adverse to the party with whom the witness is identified to examine the witness as if under redirect examination if the party who called the witness for examination under this section:

(1) Is also a person identified with the same party with whom the witness is identified.

(2) Is the personal representative, heir, successor, or assignee of a person identified with the same party with whom the witness is identified.

(Amended by Stats. 1967, Ch. 650.)



777

(a) Subject to subdivisions (b) and (c), the court may exclude from the courtroom any witness not at the time under examination so that such witness cannot hear the testimony of other witnesses.

(b) A party to the action cannot be excluded under this section.

(c) If a person other than a natural person is a party to the action, an officer or employee designated by its attorney is entitled to be present.

(Enacted by Stats. 1965, Ch. 299.)



778

After a witness has been excused from giving further testimony in the action, he cannot be recalled without leave of the court. Leave may be granted or withheld in the court’s discretion.

(Enacted by Stats. 1965, Ch. 299.)









CHAPTER 6 - Credibility of Witnesses

ARTICLE 1 - Credibility Generally

780

Except as otherwise provided by statute, the court or jury may consider in determining the credibility of a witness any matter that has any tendency in reason to prove or disprove the truthfulness of his testimony at the hearing, including but not limited to any of the following:

(a) His demeanor while testifying and the manner in which he testifies.

(b) The character of his testimony.

(c) The extent of his capacity to perceive, to recollect, or to communicate any matter about which he testifies.

(d) The extent of his opportunity to perceive any matter about which he testifies.

(e) His character for honesty or veracity or their opposites.

(f) The existence or nonexistence of a bias, interest, or other motive.

(g) A statement previously made by him that is consistent with his testimony at the hearing.

(h) A statement made by him that is inconsistent with any part of his testimony at the hearing.

(i) The existence or nonexistence of any fact testified to by him.

(j) His attitude toward the action in which he testifies or toward the giving of testimony.

(k) His admission of untruthfulness.

(Enacted by Stats. 1965, Ch. 299.)



782

(a) In any of the circumstances described in subdivision (c), if evidence of sexual conduct of the complaining witness is offered to attack the credibility of the complaining witness under Section 780, the following procedure shall be followed:

(1) A written motion shall be made by the defendant to the court and prosecutor stating that the defense has an offer of proof of the relevancy of evidence of the sexual conduct of the complaining witness proposed to be presented and its relevancy in attacking the credibility of the complaining witness.

(2) The written motion shall be accompanied by an affidavit in which the offer of proof shall be stated. The affidavit shall be filed under seal and only unsealed by the court to determine if the offer of proof is sufficient to order a hearing pursuant to paragraph (3). After that determination, the affidavit shall be resealed by the court.

(3) If the court finds that the offer of proof is sufficient, the court shall order a hearing out of the presence of the jury, if any, and at the hearing allow the questioning of the complaining witness regarding the offer of proof made by the defendant.

(4) At the conclusion of the hearing, if the court finds that evidence proposed to be offered by the defendant regarding the sexual conduct of the complaining witness is relevant pursuant to Section 780, and is not inadmissible pursuant to Section 352, the court may make an order stating what evidence may be introduced by the defendant, and the nature of the questions to be permitted. The defendant may then offer evidence pursuant to the order of the court.

(5) An affidavit resealed by the court pursuant to paragraph (2) shall remain sealed, unless the defendant raises an issue on appeal or collateral review relating to the offer of proof contained in the sealed document. If the defendant raises that issue on appeal, the court shall allow the Attorney General and appellate counsel for the defendant access to the sealed affidavit. If the issue is raised on collateral review, the court shall allow the district attorney and defendant’s counsel access to the sealed affidavit. The use of the information contained in the affidavit shall be limited solely to the pending proceeding.

(b) As used in this section, “complaining witness” means:

(1) The alleged victim of the crime charged, the prosecution of which is subject to this section, pursuant to paragraph (1) of subdivision (c).

(2) An alleged victim offering testimony pursuant to paragraph (2) or (3) of subdivision (c).

(c) The procedure provided by subdivision (a) shall apply in any of the following circumstances:

(1) In a prosecution under Section 261, 262, 264.1, 286, 288, 288a, 288.5, or 289 of the Penal Code, or for assault with intent to commit, attempt to commit, or conspiracy to commit any crime defined in any of those sections, except if the crime is alleged to have occurred in a local detention facility, as defined in Section 6031.4 of the Penal Code, or in the state prison, as defined in Section 4504.

(2) When an alleged victim testifies pursuant to subdivision (b) of Section 1101 as a victim of a crime listed in Section 243.4, 261, 261.5, 269, 285, 286, 288, 288a, 288.5, 289, 314, or 647.6 of the Penal Code, except if the crime is alleged to have occurred in a local detention facility, as defined in Section 6031.4 of the Penal Code, or in the state prison, as defined in Section 4504 of the Penal Code.

(3) When an alleged victim of a sexual offense testifies pursuant to Section 1108, except if the crime is alleged to have occurred in a local detention facility, as defined in Section 6031.4 of the Penal Code, or in the state prison, as defined in Section 4504 of the Penal Code.

(Amended by Stats. 2007, Ch. 130, Sec. 83. Effective January 1, 2008.)



782.1

In any prosecution under Sections 647 and 653.22 of the Penal Code, if the possession of one or more condoms is to be introduced as evidence in support of the commission of the crime, the following procedure shall be followed:

(a) A written motion shall be made by the prosecutor to the court and to the defendant stating that the prosecution has an offer of proof of the relevancy of the possession by the defendant of one or more condoms.

(b) The written motion shall be accompanied by an affidavit in which the offer of proof shall be stated. The affidavit shall be filed under seal and only unsealed by the court to determine if the offer of proof is sufficient to order a hearing pursuant to subdivision (c). After that determination, the affidavit shall be resealed by the court.

(c) If the court finds that the offer of proof is sufficient, the court shall order a hearing out of the presence of the jury, if any, and at the hearing allow questioning regarding the offer of proof made by the prosecution.

(d) At the conclusion of the hearing, if the court finds that evidence proposed to be offered by the prosecutor regarding the possession of condoms is relevant pursuant to Section 210, and is not inadmissible pursuant to Section 352, the court may make an order stating what evidence may be introduced by the prosecutor. The prosecutor may then offer evidence pursuant to the order of the court.

(e) An affidavit resealed by the court pursuant to subdivision (b) shall remain sealed, unless the defendant raises an issue on appeal or collateral review relating to the offer of proof contained in the sealed document. If the defendant raises that issue on appeal, the court shall allow the Attorney General and appellate counsel for the defendant access to the sealed affidavit. If the issue is raised on collateral review, the court shall allow the district attorney and defendant’s counsel access to the sealed affidavit. The use of the information contained in the affidavit shall be limited solely to the pending proceeding.

(Added by Stats. 2014, Ch. 403, Sec. 1. Effective January 1, 2015.)



783

In any civil action alleging conduct which constitutes sexual harassment, sexual assault, or sexual battery, if evidence of sexual conduct of the plaintiff is offered to attack credibility of the plaintiff under Section 780, the following procedures shall be followed:

(a) A written motion shall be made by the defendant to the court and the plaintiff’s attorney stating that the defense has an offer of proof of the relevancy of evidence of the sexual conduct of the plaintiff proposed to be presented.

(b) The written motion shall be accompanied by an affidavit in which the offer of proof shall be stated.

(c) If the court finds that the offer of proof is sufficient, the court shall order a hearing out of the presence of the jury, if any, and at the hearing allow the questioning of the plaintiff regarding the offer of proof made by the defendant.

(d) At the conclusion of the hearing, if the court finds that evidence proposed to be offered by the defendant regarding the sexual conduct of the plaintiff is relevant pursuant to Section 780, and is not inadmissible pursuant to Section 352, the court may make an order stating what evidence may be introduced by the defendant, and the nature of the questions to be permitted. The defendant may then offer evidence pursuant to the order of the court.

(Added by Stats. 1985, Ch. 1328, Sec. 3.)






ARTICLE 2 - Attacking or Supporting Credibility

785

The credibility of a witness may be attacked or supported by any party, including the party calling him.

(Enacted by Stats. 1965, Ch. 299.)



786

Evidence of traits of his character other than honesty or veracity, or their opposites, is inadmissible to attack or support the credibility of a witness.

(Enacted by Stats. 1965, Ch. 299.)



787

Subject to Section 788, evidence of specific instances of his conduct relevant only as tending to prove a trait of his character is inadmissible to attack or support the credibility of a witness.

(Enacted by Stats. 1965, Ch. 299.)



788

For the purpose of attacking the credibility of a witness, it may be shown by the examination of the witness or by the record of the judgment that he has been convicted of a felony unless:

(a) A pardon based on his innocence has been granted to the witness by the jurisdiction in which he was convicted.

(b) A certificate of rehabilitation and pardon has been granted to the witness under the provisions of Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(c) The accusatory pleading against the witness has been dismissed under the provisions of Penal Code Section 1203.4, but this exception does not apply to any criminal trial where the witness is being prosecuted for a subsequent offense.

(d) The conviction was under the laws of another jurisdiction and the witness has been relieved of the penalties and disabilities arising from the conviction pursuant to a procedure substantially equivalent to that referred to in subdivision (b) or (c).

(Enacted by Stats. 1965, Ch. 299.)



789

Evidence of his religious belief or lack thereof is inadmissible to attack or support the credibility of a witness.

(Enacted by Stats. 1965, Ch. 299.)



790

Evidence of the good character of a witness is inadmissible to support his credibility unless evidence of his bad character has been admitted for the purpose of attacking his credibility.

(Enacted by Stats. 1965, Ch. 299.)



791

Evidence of a statement previously made by a witness that is consistent with his testimony at the hearing is inadmissible to support his credibility unless it is offered after:

(a) Evidence of a statement made by him that is inconsistent with any part of his testimony at the hearing has been admitted for the purpose of attacking his credibility, and the statement was made before the alleged inconsistent statement; or

(b) An express or implied charge has been made that his testimony at the hearing is recently fabricated or is influenced by bias or other improper motive, and the statement was made before the bias, motive for fabrication, or other improper motive is alleged to have arisen.

(Enacted by Stats. 1965, Ch. 299.)









CHAPTER 7 - Hypnosis of Witnesses

795

(a) The testimony of a witness is not inadmissible in a criminal proceeding by reason of the fact that the witness has previously undergone hypnosis for the purpose of recalling events that are the subject of the witness’s testimony, if all of the following conditions are met:

(1) The testimony is limited to those matters that the witness recalled and related prior to the hypnosis.

(2) The substance of the prehypnotic memory was preserved in a writing, audio recording, or video recording prior to the hypnosis.

(3) The hypnosis was conducted in accordance with all of the following procedures:

(A) A written record was made prior to hypnosis documenting the subject’s description of the event, and information that was provided to the hypnotist concerning the subject matter of the hypnosis.

(B) The subject gave informed consent to the hypnosis.

(C) The hypnosis session, including the pre- and post-hypnosis interviews, was video recorded for subsequent review.

(D) The hypnosis was performed by a licensed physician and surgeon, psychologist, licensed clinical social worker, licensed marriage and family therapist, or licensed professional clinical counselor experienced in the use of hypnosis and independent of and not in the presence of law enforcement, the prosecution, or the defense.

(4) Prior to admission of the testimony, the court holds a hearing pursuant to Section 402 at which the proponent of the evidence proves by clear and convincing evidence that the hypnosis did not so affect the witness as to render the witness’s prehypnosis recollection unreliable or to substantially impair the ability to cross-examine the witness concerning the witness’s prehypnosis recollection. At the hearing, each side shall have the right to present expert testimony and to cross-examine witnesses.

(b) Nothing in this section shall be construed to limit the ability of a party to attack the credibility of a witness who has undergone hypnosis, or to limit other legal grounds to admit or exclude the testimony of that witness.

(Amended by Stats. 2011, Ch. 381, Sec. 20. Effective January 1, 2012.)









DIVISION 7 - OPINION TESTIMONY AND SCIENTIFIC EVIDENCE

CHAPTER 1 - Expert and Other Opinion Testimony

ARTICLE 1 - Expert and Other Opinion Testimony Generally

800

If a witness is not testifying as an expert, his testimony in the form of an opinion is limited to such an opinion as is permitted by law, including but not limited to an opinion that is:

(a) Rationally based on the perception of the witness; and

(b) Helpful to a clear understanding of his testimony.

(Enacted by Stats. 1965, Ch. 299.)



801

If a witness is testifying as an expert, his testimony in the form of an opinion is limited to such an opinion as is:

(a) Related to a subject that is sufficiently beyond common experience that the opinion of an expert would assist the trier of fact; and

(b) Based on matter (including his special knowledge, skill, experience, training, and education) perceived by or personally known to the witness or made known to him at or before the hearing, whether or not admissible, that is of a type that reasonably may be relied upon by an expert in forming an opinion upon the subject to which his testimony relates, unless an expert is precluded by law from using such matter as a basis for his opinion.

(Enacted by Stats. 1965, Ch. 299.)



802

A witness testifying in the form of an opinion may state on direct examination the reasons for his opinion and the matter (including, in the case of an expert, his special knowledge, skill, experience, training, and education) upon which it is based, unless he is precluded by law from using such reasons or matter as a basis for his opinion. The court in its discretion may require that a witness before testifying in the form of an opinion be first examined concerning the matter upon which his opinion is based.

(Enacted by Stats. 1965, Ch. 299.)



803

The court may, and upon objection shall, exclude testimony in the form of an opinion that is based in whole or in significant part on matter that is not a proper basis for such an opinion. In such case, the witness may, if there remains a proper basis for his opinion, then state his opinion after excluding from consideration the matter determined to be improper.

(Enacted by Stats. 1965, Ch. 299.)



804

(a) If a witness testifying as an expert testifies that his opinion is based in whole or in part upon the opinion or statement of another person, such other person may be called and examined by any adverse party as if under cross-examination concerning the opinion or statement.

(b) This section is not applicable if the person upon whose opinion or statement the expert witness has relied is (1) a party, (2) a person identified with a party within the meaning of subdivision (d) of Section 776, or (3) a witness who has testified in the action concerning the subject matter of the opinion or statement upon which the expert witness has relied.

(c) Nothing in this section makes admissible an expert opinion that is inadmissible because it is based in whole or in part on the opinion or statement of another person.

(d) An expert opinion otherwise admissible is not made inadmissible by this section because it is based on the opinion or statement of a person who is unavailable for examination pursuant to this section.

(Enacted by Stats. 1965, Ch. 299.)



805

Testimony in the form of an opinion that is otherwise admissible is not objectionable because it embraces the ultimate issue to be decided by the trier of fact.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 2 - Evidence of Market Value of Property

810

(a) Except where another rule is provided by statute, this article provides special rules of evidence applicable to any action in which the value of property is to be ascertained.

(b) This article does not govern ad valorem property tax assessment or equalization proceedings.

(Amended by Stats. 1980, Ch. 381.)



811

As used in this article, “value of property” means market value of any of the following:

(a) Real property or any interest therein.

(b)  Real property or any interest therein and tangible personal property valued as a unit.

(Amended by Stats. 1980, Ch. 381.)



812

This article is not intended to alter or change the existing substantive law, whether statutory or decisional, interpreting the meaning of “market value,” whether denominated “fair market value” or otherwise.

(Amended by Stats. 1978, Ch. 294.)



813

(a) The value of property may be shown only by the opinions of any of the following:

(1) Witnesses qualified to express such opinions.

(2) The owner or the spouse of the owner of the property or property interest being valued.

(3) An officer, regular employee, or partner designated by a corporation, partnership, or unincorporated association that is the owner of the property or property interest being valued, if the designee is knowledgeable as to the value of the property or property interest.

(b) Nothing in this section prohibits a view of the property being valued or the admission of any other admissible evidence (including but not limited to evidence as to the nature and condition of the property and, in an eminent domain proceeding, the character of the improvement proposed to be constructed by the plaintiff) for the limited purpose of enabling the court, jury, or referee to understand and weigh the testimony given under subdivision (a); and such evidence, except evidence of the character of the improvement proposed to be constructed by the plaintiff in an eminent domain proceeding, is subject to impeachment and rebuttal.

(c) For the purposes of subdivision (a), “owner of the property or property interest being valued” includes, but is not limited to, the following persons:

(1) A person entitled to possession of the property.

(2) Either party in an action or proceeding to determine the ownership of the property between the parties if the court determines that it would not be in the interest of efficient administration of justice to determine the issue of ownership prior to the admission of the opinion of the party.

(Amended by Stats. 1980, Ch. 381.)



814

The opinion of a witness as to the value of property is limited to such an opinion as is based on matter perceived by or personally known to the witness or made known to the witness at or before the hearing, whether or not admissible, that is of a type that reasonably may be relied upon by an expert in forming an opinion as to the value of property, including but not limited to the matters listed in Sections 815 to 821, inclusive, unless a witness is precluded by law from using such matter as a basis for an opinion.

(Amended by Stats. 1980, Ch. 381.)



815

When relevant to the determination of the value of property, a witness may take into account as a basis for an opinion the price and other terms and circumstances of any sale or contract to sell and purchase which included the property or property interest being valued or any part thereof if the sale or contract was freely made in good faith within a reasonable time before or after the date of valuation, except that in an eminent domain proceeding where the sale or contract to sell and purchase includes only the property or property interest being taken or a part thereof, such sale or contract to sell and purchase may not be taken into account if it occurs after the filing of the lis pendens.

(Amended by Stats. 1978, Ch. 294.)



816

When relevant to the determination of the value of property, a witness may take into account as a basis for his opinion the price and other terms and circumstances of any sale or contract to sell and purchase comparable property if the sale or contract was freely made in good faith within a reasonable time before or after the date of valuation. In order to be considered comparable, the sale or contract must have been made sufficiently near in time to the date of valuation, and the property sold must be located sufficiently near the property being valued, and must be sufficiently alike in respect to character, size, situation, usability, and improvements, to make it clear that the property sold and the property being valued are comparable in value and that the price realized for the property sold may fairly be considered as shedding light on the value of the property being valued.

(Added by Stats. 1965, Ch. 1151.)



817

(a) Subject to subdivision (b), when relevant to the determination of the value of property, a witness may take into account as a basis for an opinion the rent reserved and other terms and circumstances of any lease which included the property or property interest being valued or any part thereof which was in effect within a reasonable time before or after the date of valuation, except that in an eminent domain proceeding where the lease includes only the property or property interest being taken or a part thereof, such lease may not be taken into account in the determination of the value of property if it is entered into after the filing of the lis pendens.

(b) A witness may take into account a lease providing for a rental fixed by a percentage or other measurable portion of gross sales or gross income from a business conducted on the leased property only for the purpose of arriving at an opinion as to the reasonable net rental value attributable to the property or property interest being valued as provided in Section 819 or determining the value of a leasehold interest.

(Amended by Stats. 1978, Ch. 294.)



818

For the purpose of determining the capitalized value of the reasonable net rental value attributable to the property or property interest being valued as provided in Section 819 or determining the value of a leasehold interest, a witness may take into account as a basis for his opinion the rent reserved and other terms and circumstances of any lease of comparable property if the lease was freely made in good faith within a reasonable time before or after the date of valuation.

(Added by Stats. 1965, Ch. 1151.)



819

When relevant to the determination of the value of property, a witness may take into account as a basis for his opinion the capitalized value of the reasonable net rental value attributable to the land and existing improvements thereon (as distinguished from the capitalized value of the income or profits attributable to the business conducted thereon).

(Added by Stats. 1965, Ch. 1151.)



820

When relevant to the determination of the value of property, a witness may take into account as a basis for his opinion the value of the property or property interest being valued as indicated by the value of the land together with the cost of replacing or reproducing the existing improvements thereon, if the improvements enhance the value of the property or property interest for its highest and best use, less whatever depreciation or obsolescence the improvements have suffered.

(Added by Stats. 1965, Ch. 1151.)



821

When relevant to the determination of the value of property, a witness may take into account as a basis for his opinion the nature of the improvements on properties in the general vicinity of the property or property interest being valued and the character of the existing uses being made of such properties.

(Added by Stats. 1965, Ch. 1151.)



822

(a) In an eminent domain or inverse condemnation proceeding, notwithstanding the provisions of Sections 814 to 821, inclusive, the following matter is inadmissible as evidence and shall not be taken into account as a basis for an opinion as to the value of property:

(1) The price or other terms and circumstances of an acquisition of property or a property interest if the acquisition was for a public use for which the property could have been taken by eminent domain.

The price or other terms and circumstances shall not be excluded pursuant to this paragraph if the proceeding relates to the valuation of all or part of a water system as defined in Section 240 of the Public Utilities Code.

(2) The price at which an offer or option to purchase or lease the property or property interest being valued or any other property was made, or the price at which the property or interest was optioned, offered, or listed for sale or lease, except that an option, offer, or listing may be introduced by a party as an admission of another party to the proceeding; but nothing in this subdivision permits an admission to be used as direct evidence upon any matter that may be shown only by opinion evidence under Section 813.

(3) The value of any property or property interest as assessed for taxation purposes or the amount of taxes which may be due on the property, but nothing in this subdivision prohibits the consideration of actual or estimated taxes for the purpose of determining the reasonable net rental value attributable to the property or property interest being valued.

(4) An opinion as to the value of any property or property interest other than that being valued.

(5) The influence upon the value of the property or property interest being valued of any noncompensable items of value, damage, or injury.

(6) The capitalized value of the income or rental from any property or property interest other than that being valued.

(b) In an action other than an eminent domain or inverse condemnation proceeding, the matters listed in subdivision (a) are not admissible as evidence, and may not be taken into account as a basis for an opinion as to the value of property, except to the extent permitted under the rules of law otherwise applicable.

(Amended by Stats. 2000, Ch. 948, Sec. 1. Effective January 1, 2001.)



823

Notwithstanding any other provision of this article, the value of property for which there is no relevant, comparable market may be determined by any method of valuation that is just and equitable.

(Amended by Stats. 1992, Ch. 7, Sec. 4. Effective January 1, 1993.)



824

(a) Notwithstanding any other provision of this article, a just and equitable method of determining the value of nonprofit, special use property, as defined by Section 1235.155 of the Code of Civil Procedure, for which there is no relevant, comparable market, is the cost of purchasing land and the reasonable cost of making it suitable for the conduct of the same nonprofit, special use, together with the cost of constructing similar improvements. The method for determining compensation for improvements shall be as set forth in subdivision (b).

(b) Notwithstanding any other provision of this article, a witness providing opinion testimony on the value of nonprofit, special use property, as defined by Section 1235.155 of the Code of Civil Procedure, for which there is no relevant, comparable market, shall base his or her opinion on the value of reproducing the improvements without taking into consideration any depreciation or obsolescence of the improvements.

(c) This section does not apply to actions or proceedings commenced by a public entity or public utility to acquire real property or any interest in real property for the use of water, sewer, electricity, telephone, natural gas, or flood control facilities or rights-of-way where those acquisitions neither require removal or destruction of existing improvements, nor render the property unfit for the owner’s present or proposed use.

(Added by Stats. 1992, Ch. 7, Sec. 5. Effective January 1, 1993.)






ARTICLE 3 - Opinion Testimony on Particular Subjects

870

A witness may state his opinion as to the sanity of a person when:

(a) The witness is an intimate acquaintance of the person whose sanity is in question;

(b) The witness was a subscribing witness to a writing, the validity of which is in dispute, signed by the person whose sanity is in question and the opinion relates to the sanity of such person at the time the writing was signed; or

(c) The witness is qualified under Section 800 or 801 to testify in the form of an opinion.

(Enacted by Stats. 1965, Ch. 299.)












DIVISION 8 - PRIVILEGES

CHAPTER 1 - Definitions

900

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this division. They do not govern the construction of any other division.

(Enacted by Stats. 1965, Ch. 299.)



901

“Proceeding” means any action, hearing, investigation, inquest, or inquiry (whether conducted by a court, administrative agency, hearing officer, arbitrator, legislative body, or any other person authorized by law) in which, pursuant to law, testimony can be compelled to be given.

(Enacted by Stats. 1965, Ch. 299.)



902

“Civil proceeding” means any proceeding except a criminal proceeding.

(Enacted by Stats. 1965, Ch. 299.)



903

“Criminal proceeding” means:

(a) A criminal action; and

(b) A proceeding pursuant to Article 3 (commencing with Section 3060) of Chapter 7 of Division 4 of Title 1 of the Government Code to determine whether a public officer should be removed from office for willful or corrupt misconduct in office.

(Enacted by Stats. 1965, Ch. 299.)



905

“Presiding officer” means the person authorized to rule on a claim of privilege in the proceeding in which the claim is made.

(Enacted by Stats. 1965, Ch. 299.)






CHAPTER 2 - Applicability of Division

910

Except as otherwise provided by statute, the provisions of this division apply in all proceedings. The provisions of any statute making rules of evidence inapplicable in particular proceedings, or limiting the applicability of rules of evidence in particular proceedings, do not make this division inapplicable to such proceedings.

(Enacted by Stats. 1965, Ch. 299.)






CHAPTER 3 - General Provisions Relating to Privileges

911

Except as otherwise provided by statute:

(a) No person has a privilege to refuse to be a witness.

(b) No person has a privilege to refuse to disclose any matter or to refuse to produce any writing, object, or other thing.

(c) No person has a privilege that another shall not be a witness or shall not disclose any matter or shall not produce any writing, object, or other thing.

(Enacted by Stats. 1965, Ch. 299.)



912

(a) Except as otherwise provided in this section, the right of any person to claim a privilege provided by Section 954 (lawyer-client privilege), 966 (lawyer referral service-client privilege), 980 (privilege for confidential marital communications), 994 (physician-patient privilege), 1014 (psychotherapist-patient privilege), 1033 (privilege of penitent), 1034 (privilege of clergy member), 1035.8 (sexual assault counselor-victim privilege), 1037.5 (domestic violence counselor-victim privilege), or 1038 (human trafficking caseworker-victim privilege) is waived with respect to a communication protected by the privilege if any holder of the privilege, without coercion, has disclosed a significant part of the communication or has consented to disclosure made by anyone. Consent to disclosure is manifested by any statement or other conduct of the holder of the privilege indicating consent to the disclosure, including failure to claim the privilege in any proceeding in which the holder has legal standing and the opportunity to claim the privilege.

(b) Where two or more persons are joint holders of a privilege provided by Section 954 (lawyer-client privilege), 966 (lawyer referral service-client privilege), 994 (physician-patient privilege), 1014 (psychotherapist-patient privilege), 1035.8 (sexual assault counselor-victim privilege), 1037.5 (domestic violence counselor-victim privilege), or 1038 (human trafficking caseworker-victim privilege), a waiver of the right of a particular joint holder of the privilege to claim the privilege does not affect the right of another joint holder to claim the privilege. In the case of the privilege provided by Section 980 (privilege for confidential marital communications), a waiver of the right of one spouse to claim the privilege does not affect the right of the other spouse to claim the privilege.

(c) A disclosure that is itself privileged is not a waiver of any privilege.

(d) A disclosure in confidence of a communication that is protected by a privilege provided by Section 954 (lawyer-client privilege), 966 (lawyer referral service-client privilege), 994 (physician-patient privilege), 1014 (psychotherapist-patient privilege), 1035.8 (sexual assault counselor-victim privilege), 1037.5 (domestic violence counselor-victim privilege), or 1038 (human trafficking caseworker-victim privilege), when disclosure is reasonably necessary for the accomplishment of the purpose for which the lawyer, lawyer referral service, physician, psychotherapist, sexual assault counselor, domestic violence counselor, or human trafficking caseworker was consulted, is not a waiver of the privilege.

(Amended by Stats. 2014, Ch. 913, Sec. 13. Effective January 1, 2015.)



913

(a) If in the instant proceeding or on a prior occasion a privilege is or was exercised not to testify with respect to any matter, or to refuse to disclose or to prevent another from disclosing any matter, neither the presiding officer nor counsel may comment thereon, no presumption shall arise because of the exercise of the privilege, and the trier of fact may not draw any inference therefrom as to the credibility of the witness or as to any matter at issue in the proceeding.

(b) The court, at the request of a party who may be adversely affected because an unfavorable inference may be drawn by the jury because a privilege has been exercised, shall instruct the jury that no presumption arises because of the exercise of the privilege and that the jury may not draw any inference therefrom as to the credibility of the witness or as to any matter at issue in the proceeding.

(Enacted by Stats. 1965, Ch. 299.)



914

(a) The presiding officer shall determine a claim of privilege in any proceeding in the same manner as a court determines such a claim under Article 2 (commencing with Section 400) of Chapter 4 of Division 3.

(b) No person may be held in contempt for failure to disclose information claimed to be privileged unless he has failed to comply with an order of a court that he disclose such information. This subdivision does not apply to any governmental agency that has constitutional contempt power, nor does it apply to hearings and investigations of the Industrial Accident Commission, nor does it impliedly repeal Chapter 4 (commencing with Section 9400) of Part 1 of Division 2 of Title 2 of the Government Code. If no other statutory procedure is applicable, the procedure prescribed by Section 1991 of the Code of Civil Procedure shall be followed in seeking an order of a court that the person disclose the information claimed to be privileged.

(Enacted by Stats. 1965, Ch. 299.)



915

(a) Subject to subdivision (b), the presiding officer may not require disclosure of information claimed to be privileged under this division or attorney work product under subdivision (a) of Section 2018.030 of the Code of Civil Procedure in order to rule on the claim of privilege; provided, however, that in any hearing conducted pursuant to subdivision (c) of Section 1524 of the Penal Code in which a claim of privilege is made and the court determines that there is no other feasible means to rule on the validity of the claim other than to require disclosure, the court shall proceed in accordance with subdivision (b).

(b) When a court is ruling on a claim of privilege under Article 9 (commencing with Section 1040) of Chapter 4 (official information and identity of informer) or under Section 1060 (trade secret) or under subdivision (b) of Section 2018.030 of the Code of Civil Procedure (attorney work product) and is unable to do so without requiring disclosure of the information claimed to be privileged, the court may require the person from whom disclosure is sought or the person authorized to claim the privilege, or both, to disclose the information in chambers out of the presence and hearing of all persons except the person authorized to claim the privilege and any other persons as the person authorized to claim the privilege is willing to have present. If the judge determines that the information is privileged, neither the judge nor any other person may ever disclose, without the consent of a person authorized to permit disclosure, what was disclosed in the course of the proceedings in chambers.

(Amended by Stats. 2004, Ch. 182, Sec. 29. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



916

(a) The presiding officer, on his own motion or on the motion of any party, shall exclude information that is subject to a claim of privilege under this division if:

(1) The person from whom the information is sought is not a person authorized to claim the privilege; and

(2) There is no party to the proceeding who is a person authorized to claim the privilege.

(b) The presiding officer may not exclude information under this section if:

(1) He is otherwise instructed by a person authorized to permit disclosure; or

(2) The proponent of the evidence establishes that there is no person authorized to claim the privilege in existence.

(Enacted by Stats. 1965, Ch. 299.)



917

(a) If a privilege is claimed on the ground that the matter sought to be disclosed is a communication made in confidence in the course of the lawyer-client, lawyer referral service-client, physician-patient, psychotherapist-patient, clergy-penitent, husband-wife, sexual assault counselor-victim, domestic violence counselor-victim, or human trafficking caseworker-victim relationship, the communication is presumed to have been made in confidence and the opponent of the claim of privilege has the burden of proof to establish that the communication was not confidential.

(b) A communication between persons in a relationship listed in subdivision (a) does not lose its privileged character for the sole reason that it is communicated by electronic means or because persons involved in the delivery, facilitation, or storage of electronic communication may have access to the content of the communication.

(c) For purposes of this section, “electronic” has the same meaning provided in Section 1633.2 of the Civil Code.

(Amended by Stats. 2014, Ch. 913, Sec. 14. Effective January 1, 2015.)



918

A party may predicate error on a ruling disallowing a claim of privilege only if he is the holder of the privilege, except that a party may predicate error on a ruling disallowing a claim of privilege by his spouse under Section 970 or 971.

(Enacted by Stats. 1965, Ch. 299.)



919

(a) Evidence of a statement or other disclosure of privileged information is inadmissible against a holder of the privilege if:

(1) A person authorized to claim the privilege claimed it but nevertheless disclosure erroneously was required to be made; or

(2) The presiding officer did not exclude the privileged information as required by Section 916.

(b) If a person authorized to claim the privilege claimed it, whether in the same or a prior proceeding, but nevertheless disclosure erroneously was required by the presiding officer to be made, neither the failure to refuse to disclose nor the failure to seek review of the order of the presiding officer requiring disclosure indicates consent to the disclosure or constitutes a waiver and, under these circumstances, the disclosure is one made under coercion.

(Amended by Stats. 1974, Ch. 227.)



920

Nothing in this division shall be construed to repeal by implication any other statute relating to privileges.

(Enacted by Stats. 1965, Ch. 299.)






CHAPTER 4 - Particular Privileges

ARTICLE 1 - Privilege of Defendant in Criminal Case

930

To the extent that such privilege exists under the Constitution of the United States or the State of California, a defendant in a criminal case has a privilege not to be called as a witness and not to testify.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 2 - Privilege Against Self-Incrimination

940

To the extent that such privilege exists under the Constitution of the United States or the State of California, a person has a privilege to refuse to disclose any matter that may tend to incriminate him.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 3 - Lawyer-Client Privilege

950

As used in this article, “lawyer” means a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation.

(Enacted by Stats. 1965, Ch. 299.)



951

As used in this article, “client” means a person who, directly or through an authorized representative, consults a lawyer for the purpose of retaining the lawyer or securing legal service or advice from him in his professional capacity, and includes an incompetent (a) who himself so consults the lawyer or (b) whose guardian or conservator so consults the lawyer in behalf of the incompetent.

(Enacted by Stats. 1965, Ch. 299.)



952

As used in this article, “confidential communication between client and lawyer” means information transmitted between a client and his or her lawyer in the course of that relationship and in confidence by a means which, so far as the client is aware, discloses the information to no third persons other than those who are present to further the interest of the client in the consultation or those to whom disclosure is reasonably necessary for the transmission of the information or the accomplishment of the purpose for which the lawyer is consulted, and includes a legal opinion formed and the advice given by the lawyer in the course of that relationship.

(Amended by Stats. 2002, Ch. 72, Sec. 3. Effective January 1, 2003.)



953

As used in this article, “holder of the privilege” means:

(a) The client, if the client has no guardian or conservator.

(b) A guardian or conservator of the client, if the client has a guardian or conservator.

(c) The personal representative of the client if the client is dead, including a personal representative appointed pursuant to Section 12252 of the Probate Code.

(d) A successor, assign, trustee in dissolution, or any similar representative of a firm, association, organization, partnership, business trust, corporation, or public entity that is no longer in existence.

(Amended by Stats. 2009, Ch. 8, Sec. 1. Effective January 1, 2010.)



954

Subject to Section 912 and except as otherwise provided in this article, the client, whether or not a party, has a privilege to refuse to disclose, and to prevent another from disclosing, a confidential communication between client and lawyer if the privilege is claimed by:

(a) The holder of the privilege;

(b) A person who is authorized to claim the privilege by the holder of the privilege; or

(c) The person who was the lawyer at the time of the confidential communication, but such person may not claim the privilege if there is no holder of the privilege in existence or if he is otherwise instructed by a person authorized to permit disclosure.

The relationship of attorney and client shall exist between a law corporation as defined in Article 10 (commencing with Section 6160) of Chapter 4 of Division 3 of the Business and Professions Code and the persons to whom it renders professional services, as well as between such persons and members of the State Bar employed by such corporation to render services to such persons. The word “persons” as used in this subdivision includes partnerships, corporations, limited liability companies, associations and other groups and entities.

(Amended by Stats. 1994, Ch. 1010, Sec. 104. Effective January 1, 1995.)



955

The lawyer who received or made a communication subject to the privilege under this article shall claim the privilege whenever he is present when the communication is sought to be disclosed and is authorized to claim the privilege under subdivision (c) of Section 954.

(Enacted by Stats. 1965, Ch. 299.)



956

There is no privilege under this article if the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit a crime or a fraud.

(Enacted by Stats. 1965, Ch. 299.)



956.5

There is no privilege under this article if the lawyer reasonably believes that disclosure of any confidential communication relating to representation of a client is necessary to prevent a criminal act that the lawyer reasonably believes is likely to result in the death of, or substantial bodily harm to, an individual.

(Amended by Stats. 2004, Ch. 183, Sec. 94. Effective January 1, 2005.)



957

There is no privilege under this article as to a communication relevant to an issue between parties all of whom claim through a deceased client, regardless of whether the claims are by testate or intestate succession, nonprobate transfer, or inter vivos transaction.

(Amended by Stats. 2009, Ch. 8, Sec. 2. Effective January 1, 2010.)



958

There is no privilege under this article as to a communication relevant to an issue of breach, by the lawyer or by the client, of a duty arising out of the lawyer-client relationship.

(Enacted by Stats. 1965, Ch. 299.)



959

There is no privilege under this article as to a communication relevant to an issue concerning the intention or competence of a client executing an attested document of which the lawyer is an attesting witness, or concerning the execution or attestation of such a document.

(Enacted by Stats. 1965, Ch. 299.)



960

There is no privilege under this article as to a communication relevant to an issue concerning the intention of a client, now deceased, with respect to a deed of conveyance, will, or other writing, executed by the client, purporting to affect an interest in property.

(Enacted by Stats. 1965, Ch. 299.)



961

There is no privilege under this article as to a communication relevant to an issue concerning the validity of a deed of conveyance, will, or other writing, executed by a client, now deceased, purporting to affect an interest in property.

(Enacted by Stats. 1965, Ch. 299.)



962

Where two or more clients have retained or consulted a lawyer upon a matter of common interest, none of them, nor the successor in interest of any of them, may claim a privilege under this article as to a communication made in the course of that relationship when such communication is offered in a civil proceeding between one of such clients (or his successor in interest) and another of such clients (or his successor in interest).

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 3.5 - Lawyer Referral Service-Client Privilege

965

For purposes of this article, the following terms have the following meanings:

(a) “Client” means a person who, directly or through an authorized representative, consults a lawyer referral service for the purpose of retaining, or securing legal services or advice from, a lawyer in his or her professional capacity, and includes an incompetent who consults the lawyer referral service himself or herself or whose guardian or conservator consults the lawyer referral service on his or her behalf.

(b) “Confidential communication between client and lawyer referral service” means information transmitted between a client and a lawyer referral service in the course of that relationship and in confidence by a means that, so far as the client is aware, does not disclose the information to third persons other than those who are present to further the interests of the client in the consultation or those to whom disclosure is reasonably necessary for the transmission of the information or the accomplishment of the purpose for which the lawyer referral service is consulted.

(c) “Holder of the privilege” means any of the following:

(1) The client, if the client has no guardian or conservator.

(2) A guardian or conservator of the client, if the client has a guardian or conservator.

(3) The personal representative of the client if the client is dead, including a personal representative appointed pursuant to Section 12252 of the Probate Code.

(4) A successor, assign, trustee in dissolution, or any similar representative of a firm, association, organization, partnership, business trust, corporation, or public entity that is no longer in existence.

(d) “Lawyer referral service” means a lawyer referral service certified under, and operating in compliance with, Section 6155 of the Business and Professions Code or an enterprise reasonably believed by the client to be a lawyer referral service certified under, and operating in compliance with, Section 6155 of the Business and Professions Code.

(Added by Stats. 2013, Ch. 123, Sec. 2. Effective January 1, 2014.)



966

(a) Subject to Section 912 and except as otherwise provided in this article, the client, whether or not a party, has a privilege to refuse to disclose, and to prevent another from disclosing, a confidential communication between client and lawyer referral service if the privilege is claimed by any of the following:

(1) The holder of the privilege.

(2) A person who is authorized to claim the privilege by the holder of the privilege.

(3) The lawyer referral service or a staff person thereof, but the lawyer referral service or a staff person thereof may not claim the privilege if there is no holder of the privilege in existence or if the lawyer referral service or a staff person thereof is otherwise instructed by a person authorized to permit disclosure.

(b) The relationship of lawyer referral service and client shall exist between a lawyer referral service, as defined in Section 965, and the persons to whom it renders services, as well as between such persons and anyone employed by the lawyer referral service to render services to such persons. The word “persons” as used in this subdivision includes partnerships, corporations, limited liability companies, associations, and other groups and entities.

(Added by Stats. 2013, Ch. 123, Sec. 2. Effective January 1, 2014.)



967

A lawyer referral service that has received or made a communication subject to the privilege under this article shall claim the privilege if the communication is sought to be disclosed and the client has not consented to the disclosure.

(Added by Stats. 2013, Ch. 123, Sec. 2. Effective January 1, 2014.)



968

There is no privilege under this article if either of the following applies:

(a) The services of the lawyer referral service were sought or obtained to enable or aid anyone to commit or plan to commit a crime or a fraud.

(b) A staff person of the lawyer referral service who receives a confidential communication in processing a request for legal assistance reasonably believes that disclosure of the confidential communication is necessary to prevent a criminal act that the staff person of the lawyer referral service reasonably believes is likely to result in the death of, or substantial bodily harm to, an individual.

(Added by Stats. 2013, Ch. 123, Sec. 2. Effective January 1, 2014.)






ARTICLE 4 - Privilege Not to Testify Against Spouse

970

Except as otherwise provided by statute, a married person has a privilege not to testify against his spouse in any proceeding.

(Enacted by Stats. 1965, Ch. 299.)



971

Except as otherwise provided by statute, a married person whose spouse is a party to a proceeding has a privilege not to be called as a witness by an adverse party to that proceeding without the prior express consent of the spouse having the privilege under this section unless the party calling the spouse does so in good faith without knowledge of the marital relationship.

(Enacted by Stats. 1965, Ch. 299.)



972

A married person does not have a privilege under this article in:

(a) A proceeding brought by or on behalf of one spouse against the other spouse.

(b) A proceeding to commit or otherwise place his or her spouse or his or her spouse’s property, or both, under the control of another because of the spouse’s alleged mental or physical condition.

(c) A proceeding brought by or on behalf of a spouse to establish his or her competence.

(d) A proceeding under the Juvenile Court Law, Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code.

(e) A criminal proceeding in which one spouse is charged with:

(1) A crime against the person or property of the other spouse or of a child, parent, relative, or cohabitant of either, whether committed before or during marriage.

(2) A crime against the person or property of a third person committed in the course of committing a crime against the person or property of the other spouse, whether committed before or during marriage.

(3) Bigamy.

(4) A crime defined by Section 270 or 270a of the Penal Code.

(f) A proceeding resulting from a criminal act which occurred prior to legal marriage of the spouses to each other regarding knowledge acquired prior to that marriage if prior to the legal marriage the witness spouse was aware that his or her spouse had been arrested for or had been formally charged with the crime or crimes about which the spouse is called to testify.

(g) A proceeding brought against the spouse by a former spouse so long as the property and debts of the marriage have not been adjudicated, or in order to establish, modify, or enforce a child, family or spousal support obligation arising from the marriage to the former spouse; in a proceeding brought against a spouse by the other parent in order to establish, modify, or enforce a child support obligation for a child of a nonmarital relationship of the spouse; or in a proceeding brought against a spouse by the guardian of a child of that spouse in order to establish, modify, or enforce a child support obligation of the spouse. The married person does not have a privilege under this subdivision to refuse to provide information relating to the issues of income, expenses, assets, debts, and employment of either spouse, but may assert the privilege as otherwise provided in this article if other information is requested by the former spouse, guardian, or other parent of the child.

Any person demanding the otherwise privileged information made available by this subdivision, who also has an obligation to support the child for whom an order to estabish, modify, or enforce child support is sought, waives his or her marital privilege to the same extent as the spouse as provided in this subdivision.

(Amended by Stats. 1989, Ch. 1359, Sec. 9.7.)



973

(a) Unless erroneously compelled to do so, a married person who testifies in a proceeding to which his spouse is a party, or who testifies against his spouse in any proceeding, does not have a privilege under this article in the proceeding in which such testimony is given.

(b) There is no privilege under this article in a civil proceeding brought or defended by a married person for the immediate benefit of his spouse or of himself and his spouse.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 5 - Privilege for Confidential Marital Communications

980

Subject to Section 912 and except as otherwise provided in this article, a spouse (or his guardian or conservator when he has a guardian or conservator), whether or not a party, has a privilege during the marital relationship and afterwards to refuse to disclose, and to prevent another from disclosing, a communication if he claims the privilege and the comunication was made in confidence between him and the other spouse while they were husband and wife.

(Enacted by Stats. 1965, Ch. 299.)



981

There is no privilege under this article if the communication was made, in whole or in part, to enable or aid anyone to commit or plan to commit a crime or a fraud.

(Enacted by Stats. 1965, Ch. 299.)



982

There is no privilege under this article in a proceeding to commit either spouse or otherwise place him or his property, or both, under the control of another because of his alleged mental or physical condition.

(Enacted by Stats. 1965, Ch. 299.)



983

There is no privilege under this article in a proceeding brought by or on behalf of either spouse to establish his competence.

(Enacted by Stats. 1965, Ch. 299.)



984

There is no privilege under this article in:

(a) A proceeding brought by or on behalf of one spouse against the other spouse.

(b) A proceeding between a surviving spouse and a person who claims through the deceased spouse, regardless of whether such claim is by testate or intestate succession or by inter vivos transaction.

(Enacted by Stats. 1965, Ch. 299.)



985

There is no privilege under this article in a criminal proceeding in which one spouse is charged with:

(a) A crime committed at any time against the person or property of the other spouse or of a child of either.

(b) A crime committed at any time against the person or property of a third person committed in the course of committing a crime against the person or property of the other spouse.

(c) Bigamy.

(d) A crime defined by Section 270 or 270a of the Penal Code.

(Amended by Stats. 1975, Ch. 71.)



986

There is no privilege under this article in a proceeding under the Juvenile Court Law, Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code.

(Amended by Stats. 1982, Ch. 256, Sec. 2.)



987

There is no privilege under this article in a criminal proceeding in which the communication is offered in evidence by a defendant who is one of the spouses between whom the communication was made.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 6 - Physician-Patient Privilege

990

As used in this article, “physician” means a person authorized, or reasonably believed by the patient to be authorized, to practice medicine in any state or nation.

(Enacted by Stats. 1965, Ch. 299.)



991

As used in this article, “patient” means a person who consults a physician or submits to an examination by a physician for the purpose of securing a diagnosis or preventive, palliative, or curative treatment of his physical or mental or emotional condition.

(Enacted by Stats. 1965, Ch. 299.)



992

As used in this article, “confidential communication between patient and physician” means information, including information obtained by an examination of the patient, transmitted between a patient and his physician in the course of that relationship and in confidence by a means which, so far as the patient is aware, discloses the information to no third persons other than those who are present to further the interest of the patient in the consultation or those to whom disclosure is reasonably necessary for the transmission of the information or the accomplishment of the purpose for which the physician is consulted, and includes a diagnosis made and the advice given by the physician in the course of that relationship.

(Amended by Stats. 1967, Ch. 650.)



993

As used in this article, “holder of the privilege” means:

(a) The patient when he has no guardian or conservator.

(b) A guardian or conservator of the patient when the patient has a guardian or conservator.

(c) The personal representative of the patient if the patient is dead.

(Enacted by Stats. 1965, Ch. 299.)



994

Subject to Section 912 and except as otherwise provided in this article, the patient, whether or not a party, has a privilege to refuse to disclose, and to prevent another from disclosing, a confidential communication between patient and physician if the privilege is claimed by:

(a) The holder of the privilege;

(b) A person who is authorized to claim the privilege by the holder of the privilege; or

(c) The person who was the physician at the time of the confidential communication, but such person may not claim the privilege if there is no holder of the privilege in existence or if he or she is otherwise instructed by a person authorized to permit disclosure.

The relationship of a physician and patient shall exist between a medical or podiatry corporation as defined in the Medical Practice Act and the patient to whom it renders professional services, as well as between such patients and licensed physicians and surgeons employed by such corporation to render services to such patients. The word “persons” as used in this subdivision includes partnerships, corporations, limited liability companies, associations, and other groups and entities.

(Amended by Stats. 1994, Ch. 1010, Sec. 105. Effective January 1, 1995.)



995

The physician who received or made a communication subject to the privilege under this article shall claim the privilege whenever he is present when the communication is sought to be disclosed and is authorized to claim the privilege under subdivision (c) of Section 994.

(Enacted by Stats. 1965, Ch. 299.)



996

There is no privilege under this article as to a communication relevant to an issue concerning the condition of the patient if such issue has been tendered by:

(a) The patient;

(b) Any party claiming through or under the patient;

(c) Any party claiming as a beneficiary of the patient through a contract to which the patient is or was a party; or

(d) The plaintiff in an action brought under Section 376 or 377 of the Code of Civil Procedure for damages for the injury or death of the patient.

(Enacted by Stats. 1965, Ch. 299.)



997

There is no privilege under this article if the services of the physician were sought or obtained to enable or aid anyone to commit or plan to commit a crime or a tort or to escape detection or apprehension after the commission of a crime or a tort.

(Enacted by Stats. 1965, Ch. 299.)



998

There is no privilege under this article in a criminal proceeding.

(Enacted by Stats. 1965, Ch. 299.)



999

There is no privilege under this article as to a communication relevant to an issue concerning the condition of the patient in a proceeding to recover damages on account of the conduct of the patient if good cause for disclosure of the communication is shown.

(Amended by Stats. 1975, Ch. 318.)



1000

There is no privilege under this article as to a communication relevant to an issue between parties all of whom claim through a deceased patient, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction.

(Enacted by Stats. 1965, Ch. 299.)



1001

There is no privilege under this article as to a communication relevant to an issue of breach, by the physician or by the patient, of a duty arising out of the physician-patient relationship.

(Enacted by Stats. 1965, Ch. 299.)



1002

There is no privilege under this article as to a communication relevant to an issue concerning the intention of a patient, now deceased, with respect to a deed of conveyance, will, or other writing, executed by the patient, purporting to affect an interest in property.

(Enacted by Stats. 1965, Ch. 299.)



1003

There is no privilege under this article as to a communication relevant to an issue concerning the validity of a deed of conveyance, will, or other writing, executed by a patient, now deceased, purporting to affect an interest in property.

(Enacted by Stats. 1965, Ch. 299.)



1004

There is no privilege under this article in a proceeding to commit the patient or otherwise place him or his property, or both, under the control of another because of his alleged mental or physical condition.

(Enacted by Stats. 1965, Ch. 299.)



1005

There is no privilege under this article in a proceeding brought by or on behalf of the patient to establish his competence.

(Enacted by Stats. 1965, Ch. 299.)



1006

There is no privilege under this article as to information that the physician or the patient is required to report to a public employee, or as to information required to be recorded in a public office, if such report or record is open to public inspection.

(Enacted by Stats. 1965, Ch. 299.)



1007

There is no privilege under this article in a proceeding brought by a public entity to determine whether a right, authority, license, or privilege (including the right or privilege to be employed by the public entity or to hold a public office) should be revoked, suspended, terminated, limited, or conditioned.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 7 - Psychotherapist-Patient Privilege

1010

As used in this article, “psychotherapist” means a person who is, or is reasonably believed by the patient to be:

(a) A person authorized to practice medicine in any state or nation who devotes, or is reasonably believed by the patient to devote, a substantial portion of his or her time to the practice of psychiatry.

(b) A person licensed as a psychologist under Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(c) A person licensed as a clinical social worker under Article 4 (commencing with Section 4996) of Chapter 14 of Division 2 of the Business and Professions Code, when he or she is engaged in applied psychotherapy of a nonmedical nature.

(d) A person who is serving as a school psychologist and holds a credential authorizing that service issued by the state.

(e) A person licensed as a marriage and family therapist under Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code.

(f) A person registered as a psychological assistant who is under the supervision of a licensed psychologist or board certified psychiatrist as required by Section 2913 of the Business and Professions Code, or a person registered as a marriage and family therapist intern who is under the supervision of a licensed marriage and family therapist, a licensed clinical social worker, a licensed psychologist, or a licensed physician and surgeon certified in psychiatry, as specified in Section 4980.44 of the Business and Professions Code.

(g) A person registered as an associate clinical social worker who is under supervision as specified in Section 4996.23 of the Business and Professions Code.

(h) A person exempt from the Psychology Licensing Law pursuant to subdivision (d) of Section 2909 of the Business and Professions Code who is under the supervision of a licensed psychologist or board certified psychiatrist.

(i) A psychological intern as defined in Section 2911 of the Business and Professions Code who is under the supervision of a licensed psychologist or board certified psychiatrist.

(j) A trainee, as defined in subdivision (c) of Section 4980.03 of the Business and Professions Code, who is fulfilling his or her supervised practicum required by subparagraph (B) of paragraph (1) of subdivision (d) of Section 4980.36 of, or subdivision (c) of Section 4980.37 of, the Business and Professions Code and is supervised by a licensed psychologist, a board certified psychiatrist, a licensed clinical social worker, a licensed marriage and family therapist, or a licensed professional clinical counselor.

(k) A person licensed as a registered nurse pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, who possesses a master’s degree in psychiatric-mental health nursing and is listed as a psychiatric-mental health nurse by the Board of Registered Nursing.

(l) An advanced practice registered nurse who is certified as a clinical nurse specialist pursuant to Article 9 (commencing with Section 2838) of Chapter 6 of Division 2 of the Business and Professions Code and who participates in expert clinical practice in the specialty of psychiatric-mental health nursing.

(m) A person rendering mental health treatment or counseling services as authorized pursuant to Section 6924 of the Family Code.

(n) A person licensed as a professional clinical counselor under Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code.

(o) A person registered as a clinical counselor intern who is under the supervision of a licensed professional clinical counselor, a licensed marriage and family therapist, a licensed clinical social worker, a licensed psychologist, or a licensed physician and surgeon certified in psychiatry, as specified in Sections 4999.42 to 4999.46, inclusive, of the Business and Professions Code.

(p) A clinical counselor trainee, as defined in subdivision (g) of Section 4999.12 of the Business and Professions Code, who is fulfilling his or her supervised practicum required by paragraph (3) of subdivision (c) of Section 4999.32 of, or paragraph (3) of subdivision (c) of Section 4999.33 of, the Business and Professions Code, and is supervised by a licensed psychologist, a board-certified psychiatrist, a licensed clinical social worker, a licensed marriage and family therapist, or a licensed professional clinical counselor.

(Amended by Stats. 2011, Ch. 381, Sec. 21. Effective January 1, 2012.)



1010.5

A communication between a patient and an educational psychologist, licensed under Article 5 (commencing with Section 4986) of Chapter 13 of Division 2 of the Business and Professions Code, shall be privileged to the same extent, and subject to the same limitations, as a communication between a patient and a psychotherapist described in subdivisions (c), (d), and (e) of Section 1010.

(Added by Stats. 1985, Ch. 545, Sec. 1.)



1011

As used in this article, “patient” means a person who consults a psychotherapist or submits to an examination by a psychotherapist for the purpose of securing a diagnosis or preventive, palliative, or curative treatment of his mental or emotional condition or who submits to an examination of his mental or emotional condition for the purpose of scientific research on mental or emotional problems.

(Enacted by Stats. 1965, Ch. 299.)



1012

As used in this article, “confidential communication between patient and psychotherapist” means information, including information obtained by an examination of the patient, transmitted between a patient and his psychotherapist in the course of that relationship and in confidence by a means which, so far as the patient is aware, discloses the information to no third persons other than those who are present to further the interest of the patient in the consultation, or those to whom disclosure is reasonably necessary for the transmission of the information or the accomplishment of the purpose for which the psychotherapist is consulted, and includes a diagnosis made and the advice given by the psychotherapist in the course of that relationship.

(Amended by Stats. 1970, Ch. 1397.)



1013

As used in this article, “holder of the privilege” means:

(a) The patient when he has no guardian or conservator.

(b) A guardian or conservator of the patient when the patient has a guardian or conservator.

(c) The personal representative of the patient if the patient is dead.

(Enacted by Stats. 1965, Ch. 299.)



1014

Subject to Section 912 and except as otherwise provided in this article, the patient, whether or not a party, has a privilege to refuse to disclose, and to prevent another from disclosing, a confidential communication between patient and psychotherapist if the privilege is claimed by:

(a) The holder of the privilege.

(b) A person who is authorized to claim the privilege by the holder of the privilege.

(c) The person who was the psychotherapist at the time of the confidential communication, but the person may not claim the privilege if there is no holder of the privilege in existence or if he or she is otherwise instructed by a person authorized to permit disclosure.

The relationship of a psychotherapist and patient shall exist between a psychological corporation as defined in Article 9 (commencing with Section 2995) of Chapter 6.6 of Division 2 of the Business and Professions Code, a marriage and family therapist corporation as defined in Article 6 (commencing with Section 4987.5) of Chapter 13 of Division 2 of the Business and Professions Code, a licensed clinical social workers corporation as defined in Article 5 (commencing with Section 4998) of Chapter 14 of Division 2 of the Business and Professions Code, or a professional clinical counselor corporation as defined in Article 7 (commencing with Section 4999.123) of Chapter 16 of Division 2 of the Business and Professions Code, and the patient to whom it renders professional services, as well as between those patients and psychotherapists employed by those corporations to render services to those patients. The word “persons” as used in this subdivision includes partnerships, corporations, limited liability companies, associations, and other groups and entities.

(Amended by Stats. 2011, Ch. 381, Sec. 22. Effective January 1, 2012.)



1015

The psychotherapist who received or made a communication subject to the privilege under this article shall claim the privilege whenever he is present when the communication is sought to be disclosed and is authorized to claim the privilege under subdivision (c) of Section 1014.

(Enacted by Stats. 1965, Ch. 299.)



1016

There is no privilege under this article as to a communication relevant to an issue concerning the mental or emotional condition of the patient if such issue has been tendered by:

(a) The patient;

(b) Any party claiming through or under the patient;

(c) Any party claiming as a beneficiary of the patient through a contract to which the patient is or was a party; or

(d) The plaintiff in an action brought under Section 376 or 377 of the Code of Civil Procedure for damages for the injury or death of the patient.

(Enacted by Stats. 1965, Ch. 299.)



1017

(a) There is no privilege under this article if the psychotherapist is appointed by order of a court to examine the patient, but this exception does not apply where the psychotherapist is appointed by order of the court upon the request of the lawyer for the defendant in a criminal proceeding in order to provide the lawyer with information needed so that he or she may advise the defendant whether to enter or withdraw a plea based on insanity or to present a defense based on his or her mental or emotional condition.

(b) There is no privilege under this article if the psychotherapist is appointed by the Board of Prison Terms to examine a patient pursuant to the provisions of Article 4 (commencing with Section 2960) of Chapter 7 of Title 1 of Part 3 of the Penal Code.

(Amended by Stats. 1987, Ch. 687, Sec. 1.)



1018

There is no privilege under this article if the services of the psychotherapist were sought or obtained to enable or aid anyone to commit or plan to commit a crime or a tort or to escape detection or apprehension after the commission of a crime or a tort.

(Enacted by Stats. 1965, Ch. 299.)



1019

There is no privilege under this article as to a communication relevant to an issue between parties all of whom claim through a deceased patient, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction.

(Enacted by Stats. 1965, Ch. 299.)



1020

There is no privilege under this article as to a communication relevant to an issue of breach, by the psychotherapist or by the patient, of a duty arising out of the psychotherapist-patient relationship.

(Enacted by Stats. 1965, Ch. 299.)



1021

There is no privilege under this article as to a communication relevant to an issue concerning the intention of a patient, now deceased, with respect to a deed of conveyance, will, or other writing, executed by the patient, purporting to affect an interest in property.

(Enacted by Stats. 1965, Ch. 299.)



1022

There is no privilege under this article as to a communication relevant to an issue concerning the validity of a deed of conveyance, will, or other writing, executed by a patient, now deceased, purporting to affect an interest in property.

(Enacted by Stats. 1965, Ch. 299.)



1023

There is no privilege under this article in a proceeding under Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 of the Penal Code initiated at the request of the defendant in a criminal action to determine his sanity.

(Enacted by Stats. 1965, Ch. 299.)



1024

There is no privilege under this article if the psychotherapist has reasonable cause to believe that the patient is in such mental or emotional condition as to be dangerous to himself or to the person or property of another and that disclosure of the communication is necessary to prevent the threatened danger.

(Enacted by Stats. 1965, Ch. 299.)



1025

There is no privilege under this article in a proceeding brought by or on behalf of the patient to establish his competence.

(Enacted by Stats. 1965, Ch. 299.)



1026

There is no privilege under this article as to information that the psychotherapist or the patient is required to report to a public employee or as to information required to be recorded in a public office, if such report or record is open to public inspection.

(Enacted by Stats. 1965, Ch. 299.)



1027

There is no privilege under this article if all of the following circumstances exist:

(a) The patient is a child under the age of 16.

(b) The psychotherapist has reasonable cause to believe that the patient has been the victim of a crime and that disclosure of the communication is in the best interest of the child.

(Added by Stats. 1970, Ch. 1397.)






ARTICLE 8 - Clergy Penitent Privileges

1030

As used in this article, a “member of the clergy” means a priest, minister, religious practitioner, or similar functionary of a church or of a religious denomination or religious organization.

(Amended by Stats. 2002, Ch. 806, Sec. 19. Effective January 1, 2003.)



1031

As used in this article, “penitent” means a person who has made a penitential communication to a member of the clergy.

(Amended by Stats. 2002, Ch. 806, Sec. 20. Effective January 1, 2003.)



1032

As used in this article, “penitential communication” means a communication made in confidence, in the presence of no third person so far as the penitent is aware, to a member of the clergy who, in the course of the discipline or practice of the clergy member’s church, denomination, or organization, is authorized or accustomed to hear those communications and, under the discipline or tenets of his or her church, denomination, or organization, has a duty to keep those communications secret.

(Amended by Stats. 2002, Ch. 806, Sec. 21. Effective January 1, 2003.)



1033

Subject to Section 912, a penitent, whether or not a party, has a privilege to refuse to disclose, and to prevent another from disclosing, a penitential communication if he or she claims the privilege.

(Amended by Stats. 2002, Ch. 806, Sec. 22. Effective January 1, 2003.)



1034

Subject to Section 912, a member of the clergy, whether or not a party, has a privilege to refuse to disclose a penitential communication if he or she claims the privilege.

(Amended by Stats. 2002, Ch. 806, Sec. 23. Effective January 1, 2003.)






ARTICLE 8.5 - Sexual Assault Counselor-Victim Privilege

1035

As used in this article, “victim” means a person who consults a sexual assault counselor for the purpose of securing advice or assistance concerning a mental, physical, or emotional condition caused by a sexual assault.

(Amended by Stats. 2006, Ch. 689, Sec. 4. Effective January 1, 2007.)



1035.2

As used in this article, “sexual assault counselor” means any of the following:

(a) A person who is engaged in any office, hospital, institution, or center commonly known as a rape crisis center, whose primary purpose is the rendering of advice or assistance to victims of sexual assault and who has received a certificate evidencing completion of a training program in the counseling of sexual assault victims issued by a counseling center that meets the criteria for the award of a grant established pursuant to Section 13837 of the Penal Code and who meets one of the following requirements:

(1)  Is a psychotherapist as defined in Section 1010; has a master’s degree in counseling or a related field; or has one year of counseling experience, at least six months of which is in rape crisis counseling.

(2)  Has 40 hours of training as described below and is supervised by an individual who qualifies as a counselor under paragraph (1). The training, supervised by a person qualified under paragraph (1), shall include, but not be limited to, the following areas:

(A) Law.

(B) Medicine.

(C) Societal attitudes.

(D) Crisis intervention and counseling techniques.

(E) Role playing.

(F) Referral services.

(G) Sexuality.

(b) A person who is employed by any organization providing the programs specified in Section 13835.2 of the Penal Code, whether financially compensated or not, for the purpose of counseling and assisting sexual assault victims, and who meets one of the following requirements:

(1)  Is a psychotherapist as defined in Section 1010; has a master’s degree in counseling or a related field; or has one year of counseling experience, at least six months of which is in rape assault counseling.

(2) Has the minimum training for sexual assault counseling required by guidelines established by the employing agency pursuant to subdivision (c) of Section 13835.10 of the Penal Code, and is supervised by an individual who qualifies as a counselor under paragraph (1). The training, supervised by a person qualified under paragraph (1), shall include, but not be limited to, the following areas:

(A)  Law.

(B) Victimology.

(C) Counseling.

(D) Client and system advocacy.

(E) Referral services.

(Amended by Stats. 2006, Ch. 689, Sec. 5. Effective January 1, 2007.)



1035.4

As used in this article, “confidential communication between the sexual assault counselor and the victim” means information transmitted between the victim and the sexual assault counselor in the course of their relationship and in confidence by a means which, so far as the victim is aware, discloses the information to no third persons other than those who are present to further the interests of the victim in the consultation or those to whom disclosures are reasonably necessary for the transmission of the information or an accomplishment of the purposes for which the sexual assault counselor is consulted. The term includes all information regarding the facts and circumstances involving the alleged sexual assault and also includes all information regarding the victim’s prior or subsequent sexual conduct, and opinions regarding the victim’s sexual conduct or reputation in sexual matters.

The court may compel disclosure of information received by the sexual assault counselor which constitutes relevant evidence of the facts and circumstances involving an alleged sexual assault about which the victim is complaining and which is the subject of a criminal proceeding if the court determines that the probative value outweighs the effect on the victim, the treatment relationship, and the treatment services if disclosure is compelled. The court may also compel disclosure in proceedings related to child abuse if the court determines the probative value outweighs the effect on the victim, the treatment relationship, and the treatment services if disclosure is compelled.

When a court is ruling on a claim of privilege under this article, the court may require the person from whom disclosure is sought or the person authorized to claim the privilege, or both, to disclose the information in chambers out of the presence and hearing of all persons except the person authorized to claim the privilege and such other persons as the person authorized to claim the privilege is willing to have present. If the judge determines that the information is privileged and must not be disclosed, neither he or she nor any other person may ever disclose, without the consent of a person authorized to permit disclosure, what was disclosed in the course of the proceedings in chambers.

If the court determines certain information shall be disclosed, the court shall so order and inform the defendant. If the court finds there is a reasonable likelihood that particular information is subject to disclosure pursuant to the balancing test provided in this section, the following procedure shall be followed:

(1) The court shall inform the defendant of the nature of the information which may be subject to disclosure.

(2) The court shall order a hearing out of the presence of the jury, if any, and at the hearing allow the questioning of the sexual assault counselor regarding the information which the court has determined may be subject to disclosure.

(3) At the conclusion of the hearing, the court shall rule which items of information, if any, shall be disclosed. The court may make an order stating what evidence may be introduced by the defendant and the nature of questions to be permitted. The defendant may then offer evidence pursuant to the order of the court. Admission of evidence concerning the sexual conduct of the complaining witness is subject to Sections 352, 782, and 1103.

(Amended by Stats. 1983, Ch. 1072, Sec. 2.)



1035.6

As used in this article, “holder of the privilege” means:

(a) The victim when such person has no guardian or conservator.

(b) A guardian or conservator of the victim when the victim has a guardian or conservator.

(c) The personal representative of the victim if the victim is dead.

(Added by Stats. 1980, Ch. 917.)



1035.8

A victim of a sexual assault, whether or not a party, has a privilege to refuse to disclose, and to prevent another from disclosing, a confidential communication between the victim and a sexual assault counselor if the privilege is claimed by any of the following :

(a) The holder of the privilege;

(b) A person who is authorized to claim the privilege by the holder of the privilege; or

(c) The person who was the sexual assault counselor at the time of the confidential communication, but that person may not claim the privilege if there is no holder of the privilege in existence or if he or she is otherwise instructed by a person authorized to permit disclosure.

(Amended by Stats. 2006, Ch. 689, Sec. 6. Effective January 1, 2007.)



1036

The sexual assault counselor who received or made a communication subject to the privilege under this article shall claim the privilege if he or she is present when the communication is sought to be disclosed and is authorized to claim the privilege under subdivision (c) of Section 1035.8.

(Amended by Stats. 2006, Ch. 689, Sec. 7. Effective January 1, 2007.)



1036.2

As used in this article, “sexual assault” includes all of the following:

(a) Rape, as defined in Section 261 of the Penal Code.

(b) Unlawful sexual intercourse, as defined in Section 261.5 of the Penal Code.

(c) Rape in concert with force and violence, as defined in Section 264.1 of the Penal Code.

(d) Rape of a spouse, as defined in Section 262 of the Penal Code.

(e) Sodomy, as defined in Section 286 of the Penal Code, except a violation of subdivision (e) of that section.

(f) A violation of Section 288 of the Penal Code.

(g) Oral copulation, as defined in Section 288a of the Penal Code, except a violation of subdivision (e) of that section.

(h) Sexual penetration, as defined in Section 289 of the Penal Code.

(i) Annoying or molesting a child under 18, as defined in Section 647a of the Penal Code.

(j) Any attempt to commit any of the above acts.

(Amended by Stats. 2001, Ch. 854, Sec. 4. Effective January 1, 2002.)






ARTICLE 8.7 - Domestic Violence Counselor-Victim Privilege

1037

As used in this article, “victim” means any person who suffers domestic violence, as defined in Section 1037.7.

(Added by Stats. 1986, Ch. 854, Sec. 1.)



1037.1

(a) (1) As used in this article, “domestic violence counselor” means a person who is employed by a domestic violence victim service organization, as defined in this article, whether financially compensated or not, for the purpose of rendering advice or assistance to victims of domestic violence and who has at least 40 hours of training as specified in paragraph (2).

(2)  The 40 hours of training shall be supervised by an individual who qualifies as a counselor under paragraph (1), and who has at least one year of experience counseling domestic violence victims for the domestic violence victim service organization. The training shall include, but need not be limited to, the following areas: history of domestic violence, civil and criminal law as it relates to domestic violence, the domestic violence victim-counselor privilege and other laws that protect the confidentiality of victim records and information, societal attitudes towards domestic violence, peer counseling techniques, housing, public assistance and other financial resources available to meet the financial needs of domestic violence victims, and referral services available to domestic violence victims.

(3) A domestic violence counselor who has been employed by the domestic violence victim service organization for a period of less than six months shall be supervised by a domestic violence counselor who has at least one year of experience counseling domestic violence victims for the domestic violence victim service organization.

(b) As used in this article, “domestic violence victim service organization” means a nongovernmental organization or entity that provides shelter, programs, or services to victims of domestic violence and their children, including, but not limited to, either of the following:

(1) Domestic violence shelter-based programs, as described in Section 18294 of the Welfare and Institutions Code.

(2) Other programs with the primary mission to provide services to victims of domestic violence whether or not that program exists in an agency that provides additional services.

(Amended by Stats. 2007, Ch. 206, Sec. 2. Effective January 1, 2008.)



1037.2

(a) As used in this article, “confidential communication” means any information, including, but not limited to, written or oral communication, transmitted between the victim and the counselor in the course of their relationship and in confidence by a means which, so far as the victim is aware, discloses the information to no third persons other than those who are present to further the interests of the victim in the consultation or those to whom disclosures are reasonably necessary for the transmission of the information or an accomplishment of the purposes for which the domestic violence counselor is consulted. The term includes all information regarding the facts and circumstances involving all incidences of domestic violence, as well as all information about the children of the victim or abuser and the relationship of the victim with the abuser.

(b) The court may compel disclosure of information received by a domestic violence counselor which constitutes relevant evidence of the facts and circumstances involving a crime allegedly perpetrated against the victim or another household member and which is the subject of a criminal proceeding, if the court determines that the probative value of the information outweighs the effect of disclosure of the information on the victim, the counseling relationship, and the counseling services. The court may compel disclosure if the victim is either dead or not the complaining witness in a criminal action against the perpetrator. The court may also compel disclosure in proceedings related to child abuse if the court determines that the probative value of the evidence outweighs the effect of the disclosure on the victim, the counseling relationship, and the counseling services.

(c) When a court rules on a claim of privilege under this article, it may require the person from whom disclosure is sought or the person authorized to claim the privilege, or both, to disclose the information in chambers out of the presence and hearing of all persons except the person authorized to claim the privilege and such other persons as the person authorized to claim the privilege consents to have present. If the judge determines that the information is privileged and shall not be disclosed, neither he nor she nor any other person may disclose, without the consent of a person authorized to permit disclosure, any information disclosed in the course of the proceedings in chambers.

(d) If the court determines that information shall be disclosed, the court shall so order and inform the defendant in the criminal action. If the court finds there is a reasonable likelihood that any information is subject to disclosure pursuant to the balancing test provided in this section, the procedure specified in subdivisions (1), (2), and (3) of Section 1035.4 shall be followed.

(Amended by Stats. 2007, Ch. 206, Sec. 3. Effective January 1, 2008.)



1037.3

Nothing in this article shall be construed to limit any obligation to report instances of child abuse as required by Section 11166 of the Penal Code.

(Added by Stats. 1986, Ch. 854, Sec. 1.)



1037.4

As used in this article, “holder of the privilege” means:

(a) The victim when he or she has no guardian or conservator.

(b) A guardian or conservator of the victim when the victim has a guardian or conservator, unless the guardian or conservator is accused of perpetrating domestic violence against the victim.

(Amended by Stats. 2007, Ch. 206, Sec. 4. Effective January 1, 2008.)



1037.5

A victim of domestic violence, whether or not a party to the action, has a privilege to refuse to disclose, and to prevent another from disclosing, a confidential communication between the victim and a domestic violence counselor in any proceeding specified in Section 901 if the privilege is claimed by any of the following persons:

(a) The holder of the privilege.

(b) A person who is authorized to claim the privilege by the holder of the privilege.

(c) The person who was the domestic violence counselor at the time of the confidential communication. However, that person may not claim the privilege if there is no holder of the privilege in existence or if he or she is otherwise instructed by a person authorized to permit disclosure.

(Amended by Stats. 2007, Ch. 206, Sec. 5. Effective January 1, 2008.)



1037.6

The domestic violence counselor who received or made a communication subject to the privilege granted by this article shall claim the privilege whenever he or she is present when the communication is sought to be disclosed and he or she is authorized to claim the privilege under subdivision (c) of Section 1037.5.

(Added by Stats. 1986, Ch. 854, Sec. 1.)



1037.7

As used in this article, “domestic violence” means “domestic violence” as defined in Section 6211 of the Family Code.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 77.4. Effective January 1, 1994.)



1037.8

A domestic violence counselor shall inform a domestic violence victim of any applicable limitations on confidentiality of communications between the victim and the domestic violence counselor. This information may be given orally.

(Added by Stats. 2002, Ch. 629, Sec. 1. Effective January 1, 2003.)






ARTICLE 8.8 - Human Trafficking Caseworker-Victim Privilege

1038

(a) A trafficking victim, whether or not a party to the action, has a privilege to refuse to disclose, and to prevent another from disclosing, a confidential communication between the victim and a human trafficking caseworker if the privilege is claimed by any of the following persons:

(1) The holder of the privilege.

(2) A person who is authorized to claim the privilege by the holder of the privilege.

(3) The person who was the human trafficking caseworker at the time of the confidential communication. However, that person may not claim the privilege if there is no holder of the privilege in existence or if he or she is otherwise instructed by a person authorized to permit disclosure. The human trafficking caseworker who received or made a communication subject to the privilege granted by this article shall claim the privilege whenever he or she is present when the communication is sought to be disclosed and he or she is authorized to claim the privilege under this section.

(b) A human trafficking caseworker shall inform a trafficking victim of any applicable limitations on confidentiality of communications between the victim and the caseworker. This information may be given orally.

(Added by Stats. 2005, Ch. 240, Sec. 4. Effective January 1, 2006.)



1038.1

(a) The court may compel disclosure of information received by a human trafficking caseworker that constitutes relevant evidence of the facts and circumstances involving a crime allegedly perpetrated against the victim and that is the subject of a criminal proceeding, if the court determines that the probative value of the information outweighs the effect of disclosure of the information on the victim, the counseling relationship, and the counseling services. The court may compel disclosure if the victim is either dead or not the complaining witness in a criminal action against the perpetrator.

(b) When a court rules on a claim of privilege under this article, it may require the person from whom disclosure is sought or the person authorized to claim the privilege, or both, to disclose the information in chambers out of the presence and hearing of all persons except the person authorized to claim the privilege and those other persons that the person authorized to claim the privilege consents to have present.

(c) If the judge determines that the information is privileged and shall not be disclosed, neither he nor she nor any other person may disclose, without the consent of a person authorized to permit disclosure, any information disclosed in the course of the proceedings in chambers. If the court determines that information shall be disclosed, the court shall so order and inform the defendant in the criminal action. If the court finds there is a reasonable likelihood that any information is subject to disclosure pursuant to the balancing test provided in this section, the procedure specified in paragraphs (1), (2), and (3) of Section 1035.4 shall be followed.

(Added by Stats. 2005, Ch. 240, Sec. 4. Effective January 1, 2006.)



1038.2

(a)  As used in this article, “victim” means any person who is a “trafficking victim” as defined in Section 236.1 of the Penal Code.

(b) As used in this article, “human trafficking caseworker” means any of the following:

(1) A person who is employed by any organization providing the programs specified in Section 18294 of the Welfare and Institutions Code, whether financially compensated or not, for the purpose of rendering advice or assistance to victims of human trafficking, who has received specialized training in the counseling of human trafficking victims, and who meets one of the following requirements:

(A) Has a master’s degree in counseling or a related field; or has one year of counseling experience, at least six months of which is in the counseling of human trafficking victims.

(B) Has at least 40 hours of training as specified in this paragraph and is supervised by an individual who qualifies as a counselor under subparagraph (A), or is a psychotherapist, as defined in Section 1010. The training, supervised by a person qualified under subparagraph (A), shall include, but need not be limited to, the following areas: history of human trafficking, civil and criminal law as it relates to human trafficking, societal attitudes toward human trafficking, peer counseling techniques, housing, public assistance, and other financial resources available to meet the financial needs of human trafficking victims, and referral services available to human trafficking victims. A portion of this training must include an explanation of privileged communication.

(2) A person who is employed by any organization providing the programs specified in Section 13835.2 of the Penal Code, whether financially compensated or not, for the purpose of counseling and assisting human trafficking victims, and who meets one of the following requirements:

(A) Is a psychotherapist as defined in Section 1010, has a master’s degree in counseling or a related field, or has one year of counseling experience, at least six months of which is in rape assault counseling.

(B) Has the minimum training for human trafficking counseling required by guidelines established by the employing agency pursuant to subdivision (c) of Section 13835.10 of the Penal Code, and is supervised by an individual who qualifies as a counselor under subparagraph (A). The training, supervised by a person qualified under subparagraph (A), shall include, but not be limited to, law, victimology, counseling techniques, client and system advocacy, and referral services. A portion of this training must include an explanation of privileged communication.

(c) As used in this article, “confidential communication” means information transmitted between the victim and the caseworker in the course of their relationship and in confidence by a means which, so far as the victim is aware, discloses the information to no third persons other than those who are present to further the interests of the victim in the consultation or those to whom disclosures are reasonably necessary for the transmission of the information or an accomplishment of the purposes for which the human trafficking counselor is consulted. It includes all information regarding the facts and circumstances involving all incidences of human trafficking.

(d) As used in this article, “holder of the privilege” means the victim when he or she has no guardian or conservator, or a guardian or conservator of the victim when the victim has a guardian or conservator.

(Amended by Stats. 2014, Ch. 913, Sec. 15. Effective January 1, 2015.)






ARTICLE 9 - Official Information and Identity of Informer

1040

(a) As used in this section, “official information” means information acquired in confidence by a public employee in the course of his or her duty and not open, or officially disclosed, to the public prior to the time the claim of privilege is made.

(b) A public entity has a privilege to refuse to disclose official information, and to prevent another from disclosing official information, if the privilege is claimed by a person authorized by the public entity to do so and:

(1) Disclosure is forbidden by an act of the Congress of the United States or a statute of this state; or

(2) Disclosure of the information is against the public interest because there is a necessity for preserving the confidentiality of the information that outweighs the necessity for disclosure in the interest of justice; but no privilege may be claimed under this paragraph if any person authorized to do so has consented that the information be disclosed in the proceeding. In determining whether disclosure of the information is against the public interest, the interest of the public entity as a party in the outcome of the proceeding may not be considered.

(c) Notwithstanding any other provision of law, the Employment Development Department shall disclose to law enforcement agencies, in accordance with the provisions of subdivision (k) of Section 1095 and subdivision (b) of Section 2714 of the Unemployment Insurance Code, information in its possession relating to any person if an arrest warrant has been issued for the person for commission of a felony.

(Amended by Stats. 1984, Ch. 1127, Sec. 2.)



1041

(a) Except as provided in this section, a public entity has a privilege to refuse to disclose the identity of a person who has furnished information as provided in subdivision (b) purporting to disclose a violation of a law of the United States or of this state or of a public entity in this state, and to prevent another from disclosing the person’s identity, if the privilege is claimed by a person authorized by the public entity to do so and either of the following apply:

(1) Disclosure is forbidden by an act of the Congress of the United States or a statute of this state.

(2) Disclosure of the identity of the informer is against the public interest because the necessity for preserving the confidentiality of his or her identity outweighs the necessity for disclosure in the interest of justice. The privilege shall not be claimed under this paragraph if a person authorized to do so has consented that the identity of the informer be disclosed in the proceeding. In determining whether disclosure of the identity of the informer is against the public interest, the interest of the public entity as a party in the outcome of the proceeding shall not be considered.

(b) The privilege described in this section applies only if the information is furnished in confidence by the informer to any of the following:

(1) A law enforcement officer.

(2) A representative of an administrative agency charged with the administration or enforcement of the law alleged to be violated.

(3) Any person for the purpose of transmittal to a person listed in paragraph (1) or (2). As used in this paragraph, “person” includes a volunteer or employee of a crime stopper organization.

(c) The privilege described in this section shall not be construed to prevent the informer from disclosing his or her identity.

(d) As used in this section, “crime stopper organization” means a private, nonprofit organization that accepts and expends donations used to reward persons who report to the organization information concerning alleged criminal activity, and forwards the information to the appropriate law enforcement agency.

(Amended by Stats. 2013, Ch. 19, Sec. 1. Effective January 1, 2014.)



1042

(a) Except where disclosure is forbidden by an act of the Congress of the United States, if a claim of privilege under this article by the state or a public entity in this state is sustained in a criminal proceeding, the presiding officer shall make such order or finding of fact adverse to the public entity bringing the proceeding as is required by law upon any issue in the proceeding to which the privileged information is material.

(b) Notwithstanding subdivision (a), where a search is made pursuant to a warrant valid on its face, the public entity bringing a criminal proceeding is not required to reveal to the defendant official information or the identity of an informer in order to establish the legality of the search or the admissibility of any evidence obtained as a result of it.

(c) Notwithstanding subdivision (a), in any preliminary hearing, criminal trial, or other criminal proceeding, any otherwise admissible evidence of information communicated to a peace officer by a confidential informant, who is not a material witness to the guilt or innocence of the accused of the offense charged, is admissible on the issue of reasonable cause to make an arrest or search without requiring that the name or identity of the informant be disclosed if the judge or magistrate is satisfied, based upon evidence produced in open court, out of the presence of the jury, that such information was received from a reliable informant and in his discretion does not require such disclosure.

(d) When, in any such criminal proceeding, a party demands disclosure of the identity of the informant on the ground the informant is a material witness on the issue of guilt, the court shall conduct a hearing at which all parties may present evidence on the issue of disclosure. Such hearing shall be conducted outside the presence of the jury, if any. During the hearing, if the privilege provided for in Section 1041 is claimed by a person authorized to do so or if a person who is authorized to claim such privilege refuses to answer any question on the ground that the answer would tend to disclose the identity of the informant, the prosecuting attorney may request that the court hold an in camera hearing. If such a request is made, the court shall hold such a hearing outside the presence of the defendant and his counsel. At the in camera hearing, the prosecution may offer evidence which would tend to disclose or which discloses the identity of the informant to aid the court in its determination whether there is a reasonable possibility that nondisclosure might deprive the defendant of a fair trial. A reporter shall be present at the in camera hearing. Any transcription of the proceedings at the in camera hearing, as well as any physical evidence presented at the hearing, shall be ordered sealed by the court, and only a court may have access to its contents. The court shall not order disclosure, nor strike the testimony of the witness who invokes the privilege, nor dismiss the criminal proceeding, if the party offering the witness refuses to disclose the identity of the informant, unless, based upon the evidence presented at the hearing held in the presence of the defendant and his counsel and the evidence presented at the in camera hearing, the court concludes that there is a reasonable possibility that nondisclosure might deprive the defendant of a fair trial.

(Amended by Stats. 1969, Ch. 1412.)



1043

(a) In any case in which discovery or disclosure is sought of peace or custodial officer personnel records or records maintained pursuant to Section 832.5 of the Penal Code or information from those records, the party seeking the discovery or disclosure shall file a written motion with the appropriate court or administrative body upon written notice to the governmental agency which has custody and control of the records. The written notice shall be given at the times prescribed by subdivision (b) of Section 1005 of the Code of Civil Procedure. Upon receipt of the notice the governmental agency served shall immediately notify the individual whose records are sought.

(b) The motion shall include all of the following:

(1) Identification of the proceeding in which discovery or disclosure is sought, the party seeking discovery or disclosure, the peace or custodial officer whose records are sought, the governmental agency which has custody and control of the records, and the time and place at which the motion for discovery or disclosure shall be heard.

(2) A description of the type of records or information sought.

(3) Affidavits showing good cause for the discovery or disclosure sought, setting forth the materiality thereof to the subject matter involved in the pending litigation and stating upon reasonable belief that the governmental agency identified has the records or information from the records.

(c) No hearing upon a motion for discovery or disclosure shall be held without full compliance with the notice provisions of this section except upon a showing by the moving party of good cause for noncompliance, or upon a waiver of the hearing by the governmental agency identified as having the records.

(Amended by Stats. 2002, Ch. 391, Sec. 1. Effective January 1, 2003.)



1044

Nothing in this article shall be construed to affect the right of access to records of medical or psychological history where such access would otherwise be available under Section 996 or 1016.

(Added by Stats. 1978, Ch. 630.)



1045

(a) Nothing in this article shall be construed to affect the right of access to records of complaints, or investigations of complaints, or discipline imposed as a result of those investigations, concerning an event or transaction in which the peace officer or custodial officer, as defined in Section 831.5 of the Penal Code, participated, or which he or she perceived, and pertaining to the manner in which he or she performed his or her duties, provided that information is relevant to the subject matter involved in the pending litigation.

(b) In determining relevance, the court shall examine the information in chambers in conformity with Section 915, and shall exclude from disclosure:

(1) Information consisting of complaints concerning conduct occurring more than five years before the event or transaction that is the subject of the litigation in aid of which discovery or disclosure is sought.

(2) In any criminal proceeding the conclusions of any officer investigating a complaint filed pursuant to Section 832.5 of the Penal Code.

(3) Facts sought to be disclosed that are so remote as to make disclosure of little or no practical benefit.

(c) In determining relevance where the issue in litigation concerns the policies or pattern of conduct of the employing agency, the court shall consider whether the information sought may be obtained from other records maintained by the employing agency in the regular course of agency business which would not necessitate the disclosure of individual personnel records.

(d) Upon motion seasonably made by the governmental agency which has custody or control of the records to be examined or by the officer whose records are sought, and upon good cause showing the necessity thereof, the court may make any order which justice requires to protect the officer or agency from unnecessary annoyance, embarrassment or oppression.

(e) The court shall, in any case or proceeding permitting the disclosure or discovery of any peace or custodial officer records requested pursuant to Section 1043, order that the records disclosed or discovered may not be used for any purpose other than a court proceeding pursuant to applicable law.

(Amended by Stats. 2002, Ch. 391, Sec. 2. Effective January 1, 2003.)



1046

In any case, otherwise authorized by law, in which the party seeking disclosure is alleging excessive force by a peace officer or custodial officer, as defined in Section 831.5 of the Penal Code, in connection with the arrest of that party, or for conduct alleged to have occurred within a jail facility, the motion shall include a copy of the police report setting forth the circumstances under which the party was stopped and arrested, or a copy of the crime report setting forth the circumstances under which the conduct is alleged to have occurred within a jail facility.

(Amended by Stats. 2002, Ch. 391, Sec. 3. Effective January 1, 2003.)



1047

Records of peace officers or custodial officers, as defined in Section 831.5 of the Penal Code, including supervisorial officers, who either were not present during the arrest or had no contact with the party seeking disclosure from the time of the arrest until the time of booking, or who were not present at the time the conduct is alleged to have occurred within a jail facility, shall not be subject to disclosure.

(Amended by Stats. 2002, Ch. 391, Sec. 4. Effective January 1, 2003.)






ARTICLE 10 - Political Vote

1050

If he claims the privilege, a person has a privilege to refuse to disclose the tenor of his vote at a public election where the voting is by secret ballot unless he voted illegally or he previously made an unprivileged disclosure of the tenor of his vote.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 11 - Trade Secret

1060

If he or his agent or employee claims the privilege, the owner of a trade secret has a privilege to refuse to disclose the secret, and to prevent another from disclosing it, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice.

(Enacted by Stats. 1965, Ch. 299.)



1061

(a) For purposes of this section, and Sections 1062 and 1063:

(1) “Trade secret” means “trade secret,” as defined in subdivision (d) of Section 3426.1 of the Civil Code, or paragraph (9) of subdivision (a) of Section 499c of the Penal Code.

(2) “Article” means “article,” as defined in paragraph (2) of subdivision (a) of Section 499c of the Penal Code.

(b) In addition to Section 1062, the following procedure shall apply whenever the owner of a trade secret wishes to assert his or her trade secret privilege, as provided in Section 1060, during a criminal proceeding:

(1) The owner of the trade secret shall file a motion for a protective order, or the people may file the motion on the owner’s behalf and with the owner’s permission. The motion shall include an affidavit based upon personal knowledge listing the affiant’s qualifications to give an opinion concerning the trade secret at issue, identifying, without revealing, the alleged trade secret and articles which disclose the secret, and presenting evidence that the secret qualifies as a trade secret under either subdivision (d) of Section 3426.1 of the Civil Code or paragraph (9) of subdivision (a) of Section 499c of the Penal Code. The motion and affidavit shall be served on all parties in the proceeding.

(2) Any party in the proceeding may oppose the request for the protective order by submitting affidavits based upon the affiant’s personal knowledge. The affidavits shall be filed under seal, but shall be provided to the owner of the trade secret and to all parties in the proceeding. Neither the owner of the trade secret nor any party in the proceeding may disclose the affidavit to persons other than to counsel of record without prior court approval.

(3) The movant shall, by a preponderance of the evidence, show that the issuance of a protective order is proper. The court may rule on the request without holding an evidentiary hearing. However, in its discretion, the court may choose to hold an in camera evidentiary hearing concerning disputed articles with only the owner of the trade secret, the people’s representative, the defendant, and defendant’s counsel present. If the court holds such a hearing, the parties’ right to examine witnesses shall not be used to obtain discovery, but shall be directed solely toward the question of whether the alleged trade secret qualifies for protection.

(4) If the court finds that a trade secret may be disclosed during any criminal proceeding unless a protective order is issued and that the issuance of a protective order would not conceal a fraud or work an injustice, the court shall issue a protective order limiting the use and dissemination of the trade secret, including, but not limited to, articles disclosing that secret. The protective order may, in the court’s discretion, include the following provisions:

(A) That the trade secret may be disseminated only to counsel for the parties, including their associate attorneys, paralegals, and investigators, and to law enforcement officials or clerical officials.

(B) That the defendant may view the secret only in the presence of his or her counsel, or if not in the presence of his or her counsel, at counsel’s offices.

(C) That any party seeking to show the trade secret, or articles containing the trade secret, to any person not designated by the protective order shall first obtain court approval to do so:

(i) The court may require that the person receiving the trade secret do so only in the presence of counsel for the party requesting approval.

(ii) The court may require the person receiving the trade secret to sign a copy of the protective order and to agree to be bound by its terms. The order may include a provision recognizing the owner of the trade secret to be a third-party beneficiary of that agreement.

(iii) The court may require a party seeking disclosure to an expert to provide that expert’s name, employment history, and any other relevant information to the court for examination. The court shall accept that information under seal, and the information shall not be disclosed by any court except upon termination of the action and upon a showing of good cause to believe the secret has been disseminated by a court-approved expert. The court shall evaluate the expert and determine whether the expert poses a discernible risk of disclosure. The court shall withhold approval if the expert’s economic interests place the expert in a competitive position with the victim, unless no other experts are available. The court may interview the expert in camera in aid of its ruling. If the court rejects the expert, it shall state its reasons for doing so on the record and a transcript of those reasons shall be prepared and sealed.

(D) That no articles disclosing the trade secret shall be filed or otherwise made a part of the court record available to the public without approval of the court and prior notice to the owner of the secret. The owner of the secret may give either party permission to accept the notice on the owner’s behalf.

(E) Other orders as the court deems necessary to protect the integrity of the trade secret.

(c) A ruling granting or denying a motion for a protective order filed pursuant to subdivision (b) shall not be construed as a determination that the alleged trade secret is or is not a trade secret as defined by subdivision (d) of Section 3426.1 of the Civil Code or paragraph (9) of subdivision (a) of Section 499c of the Penal Code. Such a ruling shall not have any effect on any civil litigation.

(d) This section shall have prospective effect only and shall not operate to invalidate previously entered protective orders.

(Amended by Stats. 2002, Ch. 784, Sec. 103. Effective January 1, 2003.)



1062

(a) Notwithstanding any other provision of law, in a criminal case, the court, upon motion of the owner of a trade secret, or upon motion by the People with the consent of the owner, may exclude the public from any portion of a criminal proceeding where the proponent of closure has demonstrated a substantial probability that the trade secret would otherwise be disclosed to the public during that proceeding and a substantial probability that the disclosure would cause serious harm to the owner of the secret, and where the court finds that there is no overriding public interest in an open proceeding. No evidence, however, shall be excluded during a criminal proceeding pursuant to this section if it would conceal a fraud, work an injustice, or deprive the People or the defendant of a fair trial.

(b) The motion made pursuant to subdivision (a) shall identify, without revealing, the trade secrets which would otherwise be disclosed to the public. A showing made pursuant to subdivision (a) shall be made during an in camera hearing with only the owner of the trade secret, the People’s representative, the defendant, and defendant’s counsel present. A court reporter shall be present during the hearing. Any transcription of the proceedings at the in camera hearing, as well as any articles presented at that hearing, shall be ordered sealed by the court and only a court may allow access to its contents upon a showing of good cause. The court, in ruling upon the motion made pursuant to subdivision (a), may consider testimony presented or affidavits filed in any proceeding held in that action.

(c) If, after the in camera hearing described in subdivision (b), the court determines that exclusion of trade secret information from the public is appropriate, the court shall close only that portion of the criminal proceeding necessary to prevent disclosure of the trade secret. Before granting the motion, however, the court shall find and state for the record that the moving party has met its burden pursuant to subdivision (b), and that the closure of that portion of the proceeding will not deprive the People or the defendant of a fair trial.

(d) The owner of the trade secret, the People, or the defendant may seek relief from a ruling denying or granting closure by petitioning a higher court for extraordinary relief.

(e) Whenever the court closes a portion of a criminal proceeding pursuant to this section, a transcript of that closed proceeding shall be made available to the public as soon as practicable. The court shall redact any information qualifying as a trade secret before making that transcript available.

(f) The court, subject to Section 867 of the Penal Code, may allow witnesses who are bound by a protective order entered in the criminal proceeding protecting trade secrets, pursaunt to Section 1061, to remain within the courtroom during the closed portion of the proceeding.

(Amended by Stats. 1990, Ch. 714, Sec. 2.)



1063

The following provisions shall govern requests to seal articles which are protected by a protective order entered pursuant to Evidence Code Section 1060 or 1061:

(a) The People shall request sealing of articles reasonably expected to be filed or admitted into evidence as follows:

(1) No less than 10 court days before trial, and no less than five court days before any other criminal proceeding, the People shall file with the court a list of all articles which the People reasonably expect to file with the court, or admit into evidence, under seal at that proceeding. That list shall be available to the public. The People may be relieved from providing timely notice upon showing that exigent circumstances prevent that notice.

(2) The court shall not allow the listed articles to be filed, admitted into evidence, or in any way made a part of the court record otherwise open to the public before holding a hearing to consider any objections to the People’s request to seal the articles. The court at that hearing shall allow those objecting to the sealing to state their objections.

(3) After hearing any objections to sealing, the court shall conduct an in camera hearing with only the owner of the trade secret contained within those articles, the People’s representative, defendant, and defendant’s counsel present. The court shall review the articles sought to be sealed, evaluate objections to sealing, and determine whether the People have satisfied the constitutional standards governing public access to articles which are part of the judicial record. The court may consider testimony presented or affidavits filed in any proceeding held in that action. The People, defendant, and the owner of the trade secret may file affidavits based on the affiant’s personal knowledge to be considered at that hearing. Those affidavits are to be sealed and not released to the public, but shall be made available to the parties. The court may rule on the request to seal without taking testimony. If the court takes testimony, examination of witnesses shall not be used to obtain discovery, but shall be directed solely toward whether sealing is appropriate.

(4) If the court finds that the movant has satisfied appropriate constitutional standards with respect to sealing particular articles, the court shall seal those articles if and when they are filed, admitted into evidence, or in any way made a part of the court record otherwise open to the public. The articles shall not be unsealed absent an order of a court upon a showing of good cause. Failure to examine the court file for notice of a request to seal shall not constitute good cause to consider objections to sealing.

(b) The following procedure shall apply to other articles made a part of the court record:

(1) Where any articles protected by a protective order entered pursuant to Section 1060 or 1061 are filed, admitted into evidence, or in any way made a part of the court record in such a way as to be otherwise open to the public, the People, a defendant, or the owner of a trade secret contained within those articles may request the court to seal those articles.

(2) The request to seal shall be made by noticed motion filed with the court. It may also be made orally in court at the time the articles are made a part of the court record. Where the request is made orally, the movant must file within 24 hours a written description of that request, including a list of the articles which are the subject of that request. These motions and lists shall be available to the public.

(3) The court shall promptly conduct hearings as provided in paragraphs (2), (3), and (4) of subdivision (a). The court shall, pending the hearings, seal those articles which are the subject of the request. Where a request to seal is made orally, the court may conduct hearings at the time the articles are made a part of the court record, but shall reconsider its ruling in light of additional objections made by objectors within two court days after the written record of the request to seal is made available to the public.

(4) Any articles sealed pursuant to these hearings shall not be unsealed absent an order of a court upon a showing of good cause. Failure to examine the court file for notice of a request to seal shall not constitute good cause to consider objections to sealing.

(Added by Stats. 1990, Ch. 714, Sec. 3.)









CHAPTER 5 - Immunity of Newsman From Citation for Contempt

1070

(a) A publisher, editor, reporter, or other person connected with or employed upon a newspaper, magazine, or other periodical publication, or by a press association or wire service, or any person who has been so connected or employed, cannot be adjudged in contempt by a judicial, legislative, administrative body, or any other body having the power to issue subpoenas, for refusing to disclose, in any proceeding as defined in Section 901, the source of any information procured while so connected or employed for publication in a newspaper, magazine or other periodical publication, or for refusing to disclose any unpublished information obtained or prepared in gathering, receiving or processing of information for communication to the public.

(b) Nor can a radio or television news reporter or other person connected with or employed by a radio or television station, or any person who has been so connected or employed, be so adjudged in contempt for refusing to disclose the source of any information procured while so connected or employed for news or news commentary purposes on radio or television, or for refusing to disclose any unpublished information obtained or prepared in gathering, receiving or processing of information for communication to the public.

(c) As used in this section, “unpublished information” includes information not disseminated to the public by the person from whom disclosure is sought, whether or not related information has been disseminated and includes, but is not limited to, all notes, outtakes, photographs, tapes or other data of whatever sort not itself disseminated to the public through a medium of communication, whether or not published information based upon or related to such material has been disseminated.

(Amended by Stats. 1974, Ch. 1456, Sec. 2.)









DIVISION 9 - EVIDENCE AFFECTED OR EXCLUDED BY EXTRINSIC POLICIES

CHAPTER 1 - Evidence of Character, Habit, or Custom

1100

Except as otherwise provided by statute, any otherwise admissible evidence (including evidence in the form of an opinion, evidence of reputation, and evidence of specific instances of such person’s conduct) is admissible to prove a person’s character or a trait of his character.

(Enacted by Stats. 1965, Ch. 299.)



1101

(a) Except as provided in this section and in Sections 1102, 1103, 1108, and 1109, evidence of a person’s character or a trait of his or her character (whether in the form of an opinion, evidence of reputation, or evidence of specific instances of his or her conduct) is inadmissible when offered to prove his or her conduct on a specified occasion.

(b) Nothing in this section prohibits the admission of evidence that a person committed a crime, civil wrong, or other act when relevant to prove some fact (such as motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake or accident, or whether a defendant in a prosecution for an unlawful sexual act or attempted unlawful sexual act did not reasonably and in good faith believe that the victim consented) other than his or her disposition to commit such an act.

(c) Nothing in this section affects the admissibility of evidence offered to support or attack the credibility of a witness.

(Amended by Stats. 1996, Ch. 261, Sec. 1. Effective January 1, 1997.)



1102

In a criminal action, evidence of the defendant’s character or a trait of his character in the form of an opinion or evidence of his reputation is not made inadmissible by Section 1101 if such evidence is:

(a) Offered by the defendant to prove his conduct in conformity with such character or trait of character.

(b) Offered by the prosecution to rebut evidence adduced by the defendant under subdivision (a).

(Enacted by Stats. 1965, Ch. 299.)



1103

(a) In a criminal action, evidence of the character or a trait of character (in the form of an opinion, evidence of reputation, or evidence of specific instances of conduct) of the victim of the crime for which the defendant is being prosecuted is not made inadmissible by Section 1101 if the evidence is:

(1) Offered by the defendant to prove conduct of the victim in conformity with the character or trait of character.

(2) Offered by the prosecution to rebut evidence adduced by the defendant under paragraph (1).

(b) In a criminal action, evidence of the defendant’s character for violence or trait of character for violence (in the form of an opinion, evidence of reputation, or evidence of specific instances of conduct) is not made inadmissible by Section 1101 if the evidence is offered by the prosecution to prove conduct of the defendant in conformity with the character or trait of character and is offered after evidence that the victim had a character for violence or a trait of character tending to show violence has been adduced by the defendant under paragraph (1) of subdivision (a).

(c) (1) Notwithstanding any other provision of this code to the contrary, and except as provided in this subdivision, in any prosecution under Section 261, 262, or 264.1 of the Penal Code, or under Section 286, 288a, or 289 of the Penal Code, or for assault with intent to commit, attempt to commit, or conspiracy to commit a crime defined in any of those sections, except where the crime is alleged to have occurred in a local detention facility, as defined in Section 6031.4, or in a state prison, as defined in Section 4504, opinion evidence, reputation evidence, and evidence of specific instances of the complaining witness’ sexual conduct, or any of that evidence, is not admissible by the defendant in order to prove consent by the complaining witness.

(2) Notwithstanding paragraph (3), evidence of the manner in which the victim was dressed at the time of the commission of the offense shall not be admissible when offered by either party on the issue of consent in any prosecution for an offense specified in paragraph (1), unless the evidence is determined by the court to be relevant and admissible in the interests of justice. The proponent of the evidence shall make an offer of proof outside the hearing of the jury. The court shall then make its determination and at that time, state the reasons for its ruling on the record. For the purposes of this paragraph, “manner of dress” does not include the condition of the victim’s clothing before, during, or after the commission of the offense.

(3) Paragraph (1) shall not be applicable to evidence of the complaining witness’ sexual conduct with the defendant.

(4) If the prosecutor introduces evidence, including testimony of a witness, or the complaining witness as a witness gives testimony, and that evidence or testimony relates to the complaining witness’ sexual conduct, the defendant may cross-examine the witness who gives the testimony and offer relevant evidence limited specifically to the rebuttal of the evidence introduced by the prosecutor or given by the complaining witness.

(5) Nothing in this subdivision shall be construed to make inadmissible any evidence offered to attack the credibility of the complaining witness as provided in Section 782.

(6) As used in this section, “complaining witness” means the alleged victim of the crime charged, the prosecution of which is subject to this subdivision.

(Amended by Stats. 1998, Ch. 127, Sec. 1. Effective January 1, 1999.)



1104

Except as provided in Sections 1102 and 1103, evidence of a trait of a person’s character with respect to care or skill is inadmissible to prove the quality of his conduct on a specified occasion.

(Enacted by Stats. 1965, Ch. 299.)



1105

Any otherwise admissible evidence of habit or custom is admissible to prove conduct on a specified occasion in conformity with the habit or custom.

(Enacted by Stats. 1965, Ch. 299.)



1106

(a) In any civil action alleging conduct which constitutes sexual harassment, sexual assault, or sexual battery, opinion evidence, reputation evidence, and evidence of specific instances of plaintiff’s sexual conduct, or any of such evidence, is not admissible by the defendant in order to prove consent by the plaintiff or the absence of injury to the plaintiff, unless the injury alleged by the plaintiff is in the nature of loss of consortium.

(b) Subdivision (a) shall not be applicable to evidence of the plaintiff’s sexual conduct with the alleged perpetrator.

(c)  If the plaintiff introduces evidence, including testimony of a witness, or the plaintiff as a witness gives testimony, and the evidence or testimony relates to the plaintiff’s sexual conduct, the defendant may cross-examine the witness who gives the testimony and offer relevant evidence limited specifically to the rebuttal of the evidence introduced by the plaintiff or given by the plaintiff.

(d)  Nothing in this section shall be construed to make inadmissible any evidence offered to attack the credibility of the plaintiff as provided in Section 783.

(Added by Stats. 1985, Ch. 1328, Sec. 4.)



1107

(a) In a criminal action, expert testimony is admissible by either the prosecution or the defense regarding intimate partner battering and its effects, including the nature and effect of physical, emotional, or mental abuse on the beliefs, perceptions, or behavior of victims of domestic violence, except when offered against a criminal defendant to prove the occurrence of the act or acts of abuse which form the basis of the criminal charge.

(b) The foundation shall be sufficient for admission of this expert testimony if the proponent of the evidence establishes its relevancy and the proper qualifications of the expert witness. Expert opinion testimony on intimate partner battering and its effects shall not be considered a new scientific technique whose reliability is unproven.

(c) For purposes of this section, “abuse” is defined in Section 6203 of the Family Code, and “domestic violence” is defined in Section 6211 of the Family Code and may include acts defined in Section 242, subdivision (e) of Section 243, Section 262, 273.5, 273.6, 422, or 653m of the Penal Code.

(d) This section is intended as a rule of evidence only and no substantive change affecting the Penal Code is intended.

(e) This section shall be known, and may be cited, as the Expert Witness Testimony on Intimate Partner Battering and Its Effects Section of the Evidence Code.

(f) The changes in this section that become effective on January 1, 2005, are not intended to impact any existing decisional law regarding this section, and that decisional law should apply equally to this section as it refers to “intimate partner battering and its effects” in place of “battered women’s syndrome.”

(Amended by Stats. 2004, Ch. 609, Sec. 1. Effective January 1, 2005.)



1108

(a) In a criminal action in which the defendant is accused of a sexual offense, evidence of the defendant’s commission of another sexual offense or offenses is not made inadmissible by Section 1101, if the evidence is not inadmissible pursuant to Section 352.

(b) In an action in which evidence is to be offered under this section, the people shall disclose the evidence to the defendant, including statements of witnesses or a summary of the substance of any testimony that is expected to be offered in compliance with the provisions of Section 1054.7 of the Penal Code.

(c) This section shall not be construed to limit the admission or consideration of evidence under any other section of this code.

(d) As used in this section, the following definitions shall apply:

(1) “Sexual offense” means a crime under the law of a state or of the United States that involved any of the following:

(A) Any conduct proscribed by Section 243.4, 261, 261.5, 262, 264.1, 266c, 269, 286, 288, 288a, 288.2, 288.5, or 289, or subdivision (b), (c), or (d) of Section 311.2 or Section 311.3, 311.4, 311.10, 311.11, 314, or 647.6, of the Penal Code.

(B) Any conduct proscribed by Section 220 of the Penal Code, except assault with intent to commit mayhem.

(C) Contact, without consent, between any part of the defendant’s body or an object and the genitals or anus of another person.

(D) Contact, without consent, between the genitals or anus of the defendant and any part of another person’s body.

(E) Deriving sexual pleasure or gratification from the infliction of death, bodily injury, or physical pain on another person.

(F) An attempt or conspiracy to engage in conduct described in this paragraph.

(2) “Consent” shall have the same meaning as provided in Section 261.6 of the Penal Code, except that it does not include consent which is legally ineffective because of the age, mental disorder, or developmental or physical disability of the victim.

(Amended by Stats. 2002, Ch. 828, Sec. 1. Effective January 1, 2003.)



1109

(a) (1) Except as provided in subdivision (e) or (f), in a criminal action in which the defendant is accused of an offense involving domestic violence, evidence of the defendant’s commission of other domestic violence is not made inadmissible by Section 1101 if the evidence is not inadmissible pursuant to Section 352.

(2) Except as provided in subdivision (e) or (f), in a criminal action in which the defendant is accused of an offense involving abuse of an elder or dependent person, evidence of the defendant’s commission of other abuse of an elder or dependent person is not made inadmissible by Section 1101 if the evidence is not inadmissible pursuant to Section 352.

(3) Except as provided in subdivision (e) or (f) and subject to a hearing conducted pursuant to Section 352, which shall include consideration of any corroboration and remoteness in time, in a criminal action in which the defendant is accused of an offense involving child abuse, evidence of the defendant’s commission of child abuse is not made inadmissible by Section 1101 if the evidence is not inadmissible pursuant to Section 352. Nothing in this paragraph prohibits or limits the admission of evidence pursuant to subdivision (b) of Section 1101.

(b) In an action in which evidence is to be offered under this section, the people shall disclose the evidence to the defendant, including statements of witnesses or a summary of the substance of any testimony that is expected to be offered, in compliance with the provisions of Section 1054.7 of the Penal Code.

(c) This section shall not be construed to limit or preclude the admission or consideration of evidence under any other statute or case law.

(d) As used in this section:

(1) “Abuse of an elder or dependent person” means physical or sexual abuse, neglect, financial abuse, abandonment, isolation, abduction, or other treatment that results in physical harm, pain, or mental suffering, the deprivation of care by a caregiver, or other deprivation by a custodian or provider of goods or services that are necessary to avoid physical harm or mental suffering.

(2) “Child abuse” means an act proscribed by Section 273d of the Penal Code.

(3) “Domestic violence” has the meaning set forth in Section 13700 of the Penal Code. Subject to a hearing conducted pursuant to Section 352, which shall include consideration of any corroboration and remoteness in time, “domestic violence” has the further meaning as set forth in Section 6211 of the Family Code, if the act occurred no more than five years before the charged offense.

(e) Evidence of acts occurring more than 10 years before the charged offense is inadmissible under this section, unless the court determines that the admission of this evidence is in the interest of justice.

(f) Evidence of the findings and determinations of administrative agencies regulating the conduct of health facilities licensed under Section 1250 of the Health and Safety Code is inadmissible under this section.

(Amended by Stats. 2005, Ch. 464, Sec. 1. Effective January 1, 2006.)






CHAPTER 2 - Mediation

1115

For purposes of this chapter:

(a) “Mediation” means a process in which a neutral person or persons facilitate communication between the disputants to assist them in reaching a mutually acceptable agreement.

(b) “Mediator” means a neutral person who conducts a mediation. “Mediator” includes any person designated by a mediator either to assist in the mediation or to communicate with the participants in preparation for a mediation.

(c) “Mediation consultation” means a communication between a person and a mediator for the purpose of initiating, considering, or reconvening a mediation or retaining the mediator.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1116

(a) Nothing in this chapter expands or limits a court’s authority to order participation in a dispute resolution proceeding. Nothing in this chapter authorizes or affects the enforceability of a contract clause in which parties agree to the use of mediation.

(b) Nothing in this chapter makes admissible evidence that is inadmissible under Section 1152 or any other statute.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1117

(a) Except as provided in subdivision (b), this chapter applies to a mediation as defined in Section 1115.

(b) This chapter does not apply to either of the following:

(1) A proceeding under Part 1 (commencing with Section 1800) of Division 5 of the Family Code or Chapter 11 (commencing with Section 3160) of Part 2 of Division 8 of the Family Code.

(2) A settlement conference pursuant to Rule 3.1380 of the California Rules of Court.

(Amended by Stats. 2007, Ch. 130, Sec. 84. Effective January 1, 2008.)



1118

An oral agreement “in accordance with Section 1118” means an oral agreement that satisfies all of the following conditions:

(a) The oral agreement is recorded by a court reporter or reliable means of audio recording.

(b) The terms of the oral agreement are recited on the record in the presence of the parties and the mediator, and the parties express on the record that they agree to the terms recited.

(c) The parties to the oral agreement expressly state on the record that the agreement is enforceable or binding, or words to that effect.

(d) The recording is reduced to writing and the writing is signed by the parties within 72 hours after it is recorded.

(Amended by Stats. 2010, Ch. 328, Sec. 64. Effective January 1, 2011.)



1119

Except as otherwise provided in this chapter:

(a) No evidence of anything said or any admission made for the purpose of, in the course of, or pursuant to, a mediation or a mediation consultation is admissible or subject to discovery, and disclosure of the evidence shall not be compelled, in any arbitration, administrative adjudication, civil action, or other noncriminal proceeding in which, pursuant to law, testimony can be compelled to be given.

(b) No writing, as defined in Section 250, that is prepared for the purpose of, in the course of, or pursuant to, a mediation or a mediation consultation, is admissible or subject to discovery, and disclosure of the writing shall not be compelled, in any arbitration, administrative adjudication, civil action, or other noncriminal proceeding in which, pursuant to law, testimony can be compelled to be given.

(c) All communications, negotiations, or settlement discussions by and between participants in the course of a mediation or a mediation consultation shall remain confidential.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1120

(a) Evidence otherwise admissible or subject to discovery outside of a mediation or a mediation consultation shall not be or become inadmissible or protected from disclosure solely by reason of its introduction or use in a mediation or a mediation consultation.

(b) This chapter does not limit any of the following:

(1) The admissibility of an agreement to mediate a dispute.

(2) The effect of an agreement not to take a default or an agreement to extend the time within which to act or refrain from acting in a pending civil action.

(3) Disclosure of the mere fact that a mediator has served, is serving, will serve, or was contacted about serving as a mediator in a dispute.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1121

Neither a mediator nor anyone else may submit to a court or other adjudicative body, and a court or other adjudicative body may not consider, any report, assessment, evaluation, recommendation, or finding of any kind by the mediator concerning a mediation conducted by the mediator, other than a report that is mandated by court rule or other law and that states only whether an agreement was reached, unless all parties to the mediation expressly agree otherwise in writing, or orally in accordance with Section 1118.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1122

(a) A communication or a writing, as defined in Section 250, that is made or prepared for the purpose of, or in the course of, or pursuant to, a mediation or a mediation consultation, is not made inadmissible, or protected from disclosure, by provisions of this chapter if either of the following conditions is satisfied:

(1) All persons who conduct or otherwise participate in the mediation expressly agree in writing, or orally in accordance with Section 1118, to disclosure of the communication, document, or writing.

(2) The communication, document, or writing was prepared by or on behalf of fewer than all the mediation participants, those participants expressly agree in writing, or orally in accordance with Section 1118, to its disclosure, and the communication, document, or writing does not disclose anything said or done or any admission made in the course of the mediation.

(b) For purposes of subdivision (a), if the neutral person who conducts a mediation expressly agrees to disclosure, that agreement also binds any other person described in subdivision (b) of Section 1115.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1123

A written settlement agreement prepared in the course of, or pursuant to, a mediation, is not made inadmissible, or protected from disclosure, by provisions of this chapter if the agreement is signed by the settling parties and any of the following conditions are satisfied:

(a) The agreement provides that it is admissible or subject to disclosure, or words to that effect.

(b) The agreement provides that it is enforceable or binding or words to that effect.

(c) All parties to the agreement expressly agree in writing, or orally in accordance with Section 1118, to its disclosure.

(d) The agreement is used to show fraud, duress, or illegality that is relevant to an issue in dispute.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1124

An oral agreement made in the course of, or pursuant to, a mediation is not made inadmissible, or protected from disclosure, by the provisions of this chapter if any of the following conditions are satisfied:

(a) The agreement is in accordance with Section 1118.

(b) The agreement is in accordance with subdivisions (a), (b), and (d) of Section 1118, and all parties to the agreement expressly agree, in writing or orally in accordance with Section 1118, to disclosure of the agreement.

(c) The agreement is in accordance with subdivisions (a), (b), and (d) of Section 1118, and the agreement is used to show fraud, duress, or illegality that is relevant to an issue in dispute.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1125

(a) For purposes of confidentiality under this chapter, a mediation ends when any one of the following conditions is satisfied:

(1) The parties execute a written settlement agreement that fully resolves the dispute.

(2) An oral agreement that fully resolves the dispute is reached in accordance with Section 1118.

(3) The mediator provides the mediation participants with a writing signed by the mediator that states that the mediation is terminated, or words to that effect, which shall be consistent with Section 1121.

(4) A party provides the mediator and the other mediation participants with a writing stating that the mediation is terminated, or words to that effect, which shall be consistent with Section 1121. In a mediation involving more than two parties, the mediation may continue as to the remaining parties or be terminated in accordance with this section.

(5) For 10 calendar days, there is no communication between the mediator and any of the parties to the mediation relating to the dispute. The mediator and the parties may shorten or extend this time by agreement.

(b) For purposes of confidentiality under this chapter, if a mediation partially resolves a dispute, mediation ends when either of the following conditions is satisfied:

(1) The parties execute a written settlement agreement that partially resolves the dispute.

(2) An oral agreement that partially resolves the dispute is reached in accordance with Section 1118.

(c) This section does not preclude a party from ending a mediation without reaching an agreement. This section does not otherwise affect the extent to which a party may terminate a mediation.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1126

Anything said, any admission made, or any writing that is inadmissible, protected from disclosure, and confidential under this chapter before a mediation ends, shall remain inadmissible, protected from disclosure, and confidential to the same extent after the mediation ends.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1127

If a person subpoenas or otherwise seeks to compel a mediator to testify or produce a writing, as defined in Section 250, and the court or other adjudicative body determines that the testimony or writing is inadmissible under this chapter, or protected from disclosure under this chapter, the court or adjudicative body making the determination shall award reasonable attorney’s fees and costs to the mediator against the person seeking the testimony or writing.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)



1128

Any reference to a mediation during any subsequent trial is an irregularity in the proceedings of the trial for the purposes of Section 657 of the Code of Civil Procedure. Any reference to a mediation during any other subsequent noncriminal proceeding is grounds for vacating or modifying the decision in that proceeding, in whole or in part, and granting a new or further hearing on all or part of the issues, if the reference materially affected the substantial rights of the party requesting relief.

(Added by Stats. 1997, Ch. 772, Sec. 3. Effective January 1, 1998.)






CHAPTER 3 - Other Evidence Affected or Excluded by Extrinsic Policies

1150

(a) Upon an inquiry as to the validity of a verdict, any otherwise admissible evidence may be received as to statements made, or conduct, conditions, or events occurring, either within or without the jury room, of such a character as is likely to have influenced the verdict improperly. No evidence is admissible to show the effect of such statement, conduct, condition, or event upon a juror either in influencing him to assent to or dissent from the verdict or concerning the mental processes by which it was determined.

(b) Nothing in this code affects the law relating to the competence of a juror to give evidence to impeach or support a verdict.

(Enacted by Stats. 1965, Ch. 299.)



1151

When, after the occurrence of an event, remedial or precautionary measures are taken, which, if taken previously, would have tended to make the event less likely to occur, evidence of such subsequent measures is inadmissible to prove negligence or culpable conduct in connection with the event.

(Enacted by Stats. 1965, Ch. 299.)



1152

(a) Evidence that a person has, in compromise or from humanitarian motives, furnished or offered or promised to furnish money or any other thing, act, or service to another who has sustained or will sustain or claims that he or she has sustained or will sustain loss or damage, as well as any conduct or statements made in negotiation thereof, is inadmissible to prove his or her liability for the loss or damage or any part of it.

(b) In the event that evidence of an offer to compromise is admitted in an action for breach of the covenant of good faith and fair dealing or violation of subdivision (h) of Section 790.03 of the Insurance Code, then at the request of the party against whom the evidence is admitted, or at the request of the party who made the offer to compromise that was admitted, evidence relating to any other offer or counteroffer to compromise the same or substantially the same claimed loss or damage shall also be admissible for the same purpose as the initial evidence regarding settlement. Other than as may be admitted in an action for breach of the covenant of good faith and fair dealing or violation of subdivision (h) of Section 790.03 of the Insurance Code, evidence of settlement offers shall not be admitted in a motion for a new trial, in any proceeding involving an additur or remittitur, or on appeal.

(c) This section does not affect the admissibility of evidence of any of the following:

(1) Partial satisfaction of an asserted claim or demand without questioning its validity when such evidence is offered to prove the validity of the claim.

(2) A debtor’s payment or promise to pay all or a part of his or her preexisting debt when such evidence is offered to prove the creation of a new duty on his or her part or a revival of his or her preexisting duty.

(Amended by Stats. 1987, Ch. 496, Sec. 1.)



1153

Evidence of a plea of guilty, later withdrawn, or of an offer to plead guilty to the crime charged or to any other crime, made by the defendant in a criminal action is inadmissible in any action or in any proceeding of any nature, including proceedings before agencies, commissions, boards, and tribunals.

(Enacted by Stats. 1965, Ch. 299.)



1153.5

Evidence of an offer for civil resolution of a criminal matter pursuant to the provisions of Section 33 of the Code of Civil Procedure, or admissions made in the course of or negotiations for the offer shall not be admissible in any action.

(Added by Stats. 1982, Ch. 1518, Sec. 2.)



1154

Evidence that a person has accepted or offered or promised to accept a sum of money or any other thing, act, or service in satisfaction of a claim, as well as any conduct or statements made in negotiation thereof, is inadmissible to prove the invalidity of the claim or any part of it.

(Enacted by Stats. 1965, Ch. 299.)



1155

Evidence that a person was, at the time a harm was suffered by another, insured wholly or partially against loss arising from liability for that harm is inadmissible to prove negligence or other wrongdoing.

(Enacted by Stats. 1965, Ch. 299.)



1156

(a) In-hospital medical or medical-dental staff committees of a licensed hospital may engage in research and medical or dental study for the purpose of reducing morbidity or mortality, and may make findings and recommendations relating to such purpose. Except as provided in subdivision (b), the written records of interviews, reports, statements, or memoranda of such in-hospital medical or medical-dental staff committees relating to such medical or dental studies are subject to Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure (relating to discovery proceedings) but, subject to subdivisions (c) and (d), shall not be admitted as evidence in any action or before any administrative body, agency, or person.

(b) The disclosure, with or without the consent of the patient, of information concerning him to such in-hospital medical or medical-dental staff committee does not make unprivileged any information that would otherwise be privileged under Section 994 or 1014; but, notwithstanding Sections 994 and 1014, such information is subject to discovery under subdivision (a) except that the identity of any patient may not be discovered under subdivision (a) unless the patient consents to such disclosure.

(c) This section does not affect the admissibility in evidence of the original medical or dental records of any patient.

(d) This section does not exclude evidence which is relevant evidence in a criminal action.

(Amended by Stats. 2004, Ch. 182, Sec. 30. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



1156.1

(a) A committee established in compliance with Sections 4070 and 5624 of the Welfare and Institutions Code may engage in research and medical or psychiatric study for the purpose of reducing morbidity or mortality, and may make findings and recommendations to the county and state relating to such purpose. Except as provided in subdivision (b), the written records of interviews, reports, statements, or memoranda of such committees relating to such medical or psychiatric studies are subject to Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure but, subject to subdivisions (c) and (d), shall not be admitted as evidence in any action or before any administrative body, agency, or person.

(b) The disclosure, with or without the consent of the patient, of information concerning him or her to such committee does not make unprivileged any information that would otherwise be privileged under Section 994 or 1014. However, notwithstanding Sections 994 and 1014, such information is subject to discovery under subdivision (a) except that the identity of any patient may not be discovered under subdivision (a) unless the patient consents to such disclosure.

(c) This section does not affect the admissibility in evidence of the original medical or psychiatric records of any patient.

(d) This section does not exclude evidence which is relevant evidence in a criminal action.

(Amended by Stats. 2004, Ch. 182, Sec. 31. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



1157

(a) Neither the proceedings nor the records of organized committees of medical, medical-dental, podiatric, registered dietitian, psychological, marriage and family therapist, licensed clinical social worker, professional clinical counselor, or veterinary staffs in hospitals, or of a peer review body, as defined in Section 805 of the Business and Professions Code, having the responsibility of evaluation and improvement of the quality of care rendered in the hospital, or for that peer review body, or medical or dental review or dental hygienist review or chiropractic review or podiatric review or registered dietitian review or veterinary review or acupuncturist review committees of local medical, dental, dental hygienist, podiatric, dietetic, veterinary, acupuncture, or chiropractic societies, marriage and family therapist, licensed clinical social worker, professional clinical counselor, or psychological review committees of state or local marriage and family therapist, state or local licensed clinical social worker, state or local licensed professional clinical counselor, or state or local psychological associations or societies having the responsibility of evaluation and improvement of the quality of care, shall be subject to discovery.

(b) Except as hereinafter provided, no person in attendance at a meeting of any of those committees shall be required to testify as to what transpired at that meeting.

(c) The prohibition relating to discovery or testimony does not apply to the statements made by any person in attendance at a meeting of any of those committees who is a party to an action or proceeding the subject matter of which was reviewed at that meeting, or to any person requesting hospital staff privileges, or in any action against an insurance carrier alleging bad faith by the carrier in refusing to accept a settlement offer within the policy limits.

(d) The prohibitions in this section do not apply to medical, dental, dental hygienist, podiatric, dietetic, psychological, marriage and family therapist, licensed clinical social worker, professional clinical counselor, veterinary, acupuncture, or chiropractic society committees that exceed 10 percent of the membership of the society, nor to any of those committees if any person serves upon the committee when his or her own conduct or practice is being reviewed.

(e) The amendments made to this section by Chapter 1081 of the Statutes of 1983, or at the 1985 portion of the 1985–86 Regular Session of the Legislature, at the 1990 portion of the 1989–90 Regular Session of the Legislature, at the 2000 portion of the 1999–2000 Regular Session of the Legislature, or at the 2011 portion of the 2011–12 Regular Session of the Legislature, do not exclude the discovery or use of relevant evidence in a criminal action.

(Amended by Stats. 2011, Ch. 381, Sec. 23. Effective January 1, 2012.)



1157.5

Except in actions involving a claim of a provider of health care services for payment for such services, the prohibition relating to discovery or testimony provided by Section 1157 shall be applicable to the proceedings or records of an organized committee of any nonprofit medical care foundation or professional standards review organization which is organized in a manner which makes available professional competence to review health care services with respect to medical necessity, quality of care, or economic justification of charges or level of care.

(Amended by Stats. 1980, Ch. 524.)



1157.6

Neither the proceedings nor the records of a committee established in compliance with Sections 4070 and 5624 of the Welfare and Institutions Code having the responsibility of evaluation and improvement of the quality of mental health care rendered in county operated and contracted mental health facilities shall be subject to discovery. Except as provided in this section, no person in attendance at a meeting of any such committee shall be required to testify as to what transpired thereat. The prohibition relating to discovery or testimony shall not apply to the statements made by any person in attendance at such a meeting who is a party to an action or proceeding the subject matter of which was reviewed at such meeting, or to any person requesting facility staff privileges.

(Added by Stats. 1982, Ch. 234, Sec. 5. Effective June 2, 1982.)



1157.7

The prohibition relating to discovery or testimony provided in Section 1157 shall be applicable to proceedings and records of any committee established by a local governmental agency to monitor, evaluate, and report on the necessity, quality, and level of specialty health services, including, but not limited to, trauma care services, provided by a general acute care hospital which has been designated or recognized by that governmental agency as qualified to render specialty health care services. The provisions of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code and Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code shall not be applicable to the committee records and proceedings.

(Added by Stats. 1983, Ch. 1237, Sec. 1.)



1158

Whenever, prior to the filing of any action or the appearance of a defendant in an action, an attorney at law or his or her representative presents a written authorization therefor signed by an adult patient, by the guardian or conservator of his or her person or estate, or, in the case of a minor, by a parent or guardian of the minor, or by the personal representative or an heir of a deceased patient, or a copy thereof, a physician and surgeon, dentist, registered nurse, dispensing optician, registered physical therapist, podiatrist, licensed psychologist, osteopathic physician and surgeon, chiropractor, clinical laboratory bioanalyst, clinical laboratory technologist, or pharmacist or pharmacy, duly licensed as such under the laws of the state, or a licensed hospital, shall make all of the patient’s records under his, hers or its custody or control available for inspection and copying by the attorney at law or his, or her, representative, promptly upon the presentation of the written authorization.

No copying may be performed by any medical provider or employer enumerated above, or by an agent thereof, when the requesting attorney has employed a professional photocopier or anyone identified in Section 22451 of the Business and Professions Code as his or her representative to obtain or review the records on his or her behalf. The presentation of the authorization by the agent on behalf of the attorney shall be sufficient proof that the agent is the attorney’s representative.

Failure to make the records available, during business hours, within five days after the presentation of the written authorization, may subject the person or entity having custody or control of the records to liability for all reasonable expenses, including attorney’s fees, incurred in any proceeding to enforce this section.

All reasonable costs incurred by any person or entity enumerated above in making patient records available pursuant to this section may be charged against the person whose written authorization required the availability of the records.

“Reasonable cost,” as used in this section, shall include, but not be limited to, the following specific costs: ten cents ($0.10) per page for standard reproduction of documents of a size 81/2 by 14 inches or less; twenty cents ($0.20) per page for copying of documents from microfilm; actual costs for the reproduction of oversize documents or the reproduction of documents requiring special processing which are made in response to an authorization; reasonable clerical costs incurred in locating and making the records available to be billed at the maximum rate of sixteen dollars ($16) per hour per person, computed on the basis of four dollars ($4) per quarter hour or fraction thereof; actual postage charges; and actual costs, if any, charged to the witness by a third person for the retrieval and return of records held by that third person.

Where the records are delivered to the attorney or the attorney’s representative for inspection or photocopying at the record custodian’s place of business, the only fee for complying with the authorization shall not exceed fifteen dollars ($15), plus actual costs, if any, charged to the record custodian by a third person for retrieval and return of records held offsite by the third person.

(Amended by Stats. 1997, Ch. 442, Sec. 15. Effective January 1, 1998.)



1159

(a) No evidence pertaining to live animal experimentation, including, but not limited to, injury, impact, or crash experimentation, shall be admissible in any product liability action involving a motor vehicle or vehicles.

(b) This section shall apply to cases for which a trial has not actually commenced, as described in paragraph (6) of subdivision (a) of Section 581 of the Code of Civil Procedure, on January 1, 1993.

(Added by Stats. 1992, Ch. 188, Sec. 1. Effective January 1, 1993.)



1160

(a) The portion of statements, writings, or benevolent gestures expressing sympathy or a general sense of benevolence relating to the pain, suffering, or death of a person involved in an accident and made to that person or to the family of that person shall be inadmissible as evidence of an admission of liability in a civil action. A statement of fault, however, which is part of, or in addition to, any of the above shall not be inadmissible pursuant to this section.

(b) For purposes of this section:

(1) “Accident” means an occurrence resulting in injury or death to one or more persons which is not the result of willful action by a party.

(2) “Benevolent gestures” means actions which convey a sense of compassion or commiseration emanating from humane impulses.

(3) “Family” means the spouse, parent, grandparent, stepmother, stepfather, child, grandchild, brother, sister, half brother, half sister, adopted children of parent, or spouse’s parents of an injured party.

(Added by Stats. 2000, Ch. 195, Sec. 1. Effective January 1, 2001.)



1161

(a) Evidence that a victim of human trafficking, as defined in Section 236.1 of the Penal Code, has engaged in any commercial sexual act as a result of being a victim of human trafficking is inadmissible to prove the victim’s criminal liability for the commercial sexual act.

(b) Evidence of sexual history or history of any commercial sexual act of a victim of human trafficking, as defined in Section 236.1 of the Penal Code, is inadmissible to attack the credibility or impeach the character of the victim in any civil or criminal proceeding.

(Amended by Stats. 2013, Ch. 126, Sec. 1. Effective January 1, 2014. Note: Prop. 35 is titled the Californians Against Sexual Exploitation (CASE) Act.)









DIVISION 10 - HEARSAY EVIDENCE

CHAPTER 1 - General Provisions

1200

(a) “Hearsay evidence” is evidence of a statement that was made other than by a witness while testifying at the hearing and that is offered to prove the truth of the matter stated.

(b) Except as provided by law, hearsay evidence is inadmissible.

(c) This section shall be known and may be cited as the hearsay rule.

(Enacted by Stats. 1965, Ch. 299.)



1201

A statement within the scope of an exception to the hearsay rule is not inadmissible on the ground that the evidence of such statement is hearsay evidence if such hearsay evidence consists of one or more statements each of which meets the requirements of an exception to the hearsay rule.

(Amended by Stats. 1967, Ch. 650.)



1202

Evidence of a statement or other conduct by a declarant that is inconsistent with a statement by such declarant received in evidence as hearsay evidence is not inadmissible for the purpose of attacking the credibility of the declarant though he is not given and has not had an opportunity to explain or to deny such inconsistent statement or other conduct. Any other evidence offered to attack or support the credibility of the declarant is admissible if it would have been admissible had the declarant been a witness at the hearing. For the purposes of this section, the deponent of a deposition taken in the action in which it is offered shall be deemed to be a hearsay declarant.

(Enacted by Stats. 1965, Ch. 299.)



1203

(a) The declarant of a statement that is admitted as hearsay evidence may be called and examined by any adverse party as if under cross-examination concerning the statement.

(b) This section is not applicable if the declarant is (1) a party, (2) a person identified with a party within the meaning of subdivision (d) of Section 776, or (3) a witness who has testified in the action concerning the subject matter of the statement.

(c) This section is not applicable if the statement is one described in Article 1 (commencing with Section 1220), Article 3 (commencing with Section 1235), or Article 10 (commencing with Section 1300) of Chapter 2 of this division.

(d) A statement that is otherwise admissible as hearsay evidence is not made inadmissible by this section because the declarant who made the statement is unavailable for examination pursuant to this section.

(Enacted by Stats. 1965, Ch. 299.)



1203.1

Section 1203 is not applicable if the hearsay statement is offered at a preliminary examination, as provided in Section 872 of the Penal Code.

(Added June 5, 1990, by initiative Proposition 115, Sec. 8. Note: Prop. 115 is titled the Crime Victims Justice Reform Act.)



1204

A statement that is otherwise admissible as hearsay evidence is inadmissible against the defendant in a criminal action if the statement was made, either by the defendant or by another, under such circumstances that it is inadmissible against the defendant under the Constitution of the United States or the State of California.

(Enacted by Stats. 1965, Ch. 299.)



1205

Nothing in this division shall be construed to repeal by implication any other statute relating to hearsay evidence.

(Enacted by Stats. 1965, Ch. 299.)






CHAPTER 2 - Exceptions to the Hearsay Rule

ARTICLE 1 - Confessions and Admissions

1220

Evidence of a statement is not made inadmissible by the hearsay rule when offered against the declarant in an action to which he is a party in either his individual or representative capacity, regardless of whether the statement was made in his individual or representative capacity.

(Enacted by Stats. 1965, Ch. 299.)



1221

Evidence of a statement offered against a party is not made inadmissible by the hearsay rule if the statement is one of which the party, with knowledge of the content thereof, has by words or other conduct manifested his adoption or his belief in its truth.

(Enacted by Stats. 1965, Ch. 299.)



1222

Evidence of a statement offered against a party is not made inadmissible by the hearsay rule if:

(a) The statement was made by a person authorized by the party to make a statement or statements for him concerning the subject matter of the statement; and

(b) The evidence is offered either after admission of evidence sufficient to sustain a finding of such authority or, in the court’s discretion as to the order of proof, subject to the admission of such evidence.

(Enacted by Stats. 1965, Ch. 299.)



1223

Evidence of a statement offered against a party is not made inadmissible by the hearsay rule if:

(a) The statement was made by the declarant while participating in a conspiracy to commit a crime or civil wrong and in furtherance of the objective of that conspiracy;

(b) The statement was made prior to or during the time that the party was participating in that conspiracy; and

(c) The evidence is offered either after admission of evidence sufficient to sustain a finding of the facts specified in subdivisions (a) and (b) or, in the court’s discretion as to the order of proof, subject to the admission of such evidence.

(Enacted by Stats. 1965, Ch. 299.)



1224

When the liability obligation, or duty of a party to a civil action is based in whole or in part upon the liability, obligation, or duty of the declarant, or when the claim or right asserted by a party to a civil action is barred or diminished by a breach of duty by the declarant, evidence of a statement made by the declarant is as admissible against the party as it would be if offered against the declarant in an action involving that liability, obligation, duty, or breach of duty.

(Enacted by Stats. 1965, Ch. 299.)



1225

When a right, title, or interest in any property or claim asserted by a party to a civil action requires a determination that a right, title, or interest exists or existed in the declarant, evidence of a statement made by the declarant during the time the party now claims the declarant was the holder of the right, title, or interest is as admissible against the party as it would be if offered against the declarant in an action involving that right, title, or interest.

(Enacted by Stats. 1965, Ch. 299.)



1226

Evidence of a statement by a minor child is not made inadmissible by the hearsay rule if offered against the plaintiff in an action brought under Section 376 of the Code of Civil Procedure for injury to such minor child.

(Enacted by Stats. 1965, Ch. 299.)



1227

Evidence of a statement by the deceased is not made inadmissible by the hearsay rule if offered against the plaintiff in an action for wrongful death brought under Section 377 of the Code of Civil Procedure.

(Enacted by Stats. 1965, Ch. 299.)



1228

Notwithstanding any other provision of law, for the purpose of establishing the elements of the crime in order to admit as evidence the confession of a person accused of violating Section 261, 264.1, 285, 286, 288, 288a, 289, or 647a of the Penal Code, a court, in its discretion, may determine that a statement of the complaining witness is not made inadmissible by the hearsay rule if it finds all of the following:

(a) The statement was made by a minor child under the age of 12, and the contents of the statement were included in a written report of a law enforcement official or an employee of a county welfare department.

(b) The statement describes the minor child as a victim of sexual abuse.

(c) The statement was made prior to the defendant’s confession. The court shall view with caution the testimony of a person recounting hearsay where there is evidence of personal bias or prejudice.

(d) There are no circumstances, such as significant inconsistencies between the confession and the statement concerning material facts establishing any element of the crime or the identification of the defendant, that would render the statement unreliable.

(e) The minor child is found to be unavailable pursuant to paragraph (2) or (3) of subdivision (a) of Section 240 or refuses to testify.

(f) The confession was memorialized in a trustworthy fashion by a law enforcement official.

If the prosecution intends to offer a statement of the complaining witness pursuant to this section, the prosecution shall serve a written notice upon the defendant at least 10 days prior to the hearing or trial at which the prosecution intends to offer the statement.

If the statement is offered during trial, the court’s determination shall be made out of the presence of the jury. If the statement is found to be admissible pursuant to this section, it shall be admitted out of the presence of the jury and solely for the purpose of determining the admissibility of the confession of the defendant.

(Amended by Stats. 1985, Ch. 1572, Sec. 1. Effective October 2, 1985.)



1228.1

(a) Except as provided in subdivision (b), neither the signature of any parent or legal guardian on a child welfare services case plan nor the acceptance of any services prescribed in the child welfare services case plan by any parent or legal guardian shall constitute an admission of guilt or be used as evidence against the parent or legal guardian in a court of law.

(b) A parent’s or guardian’s failure to cooperate, except for good cause, in the provision of services specified in the child welfare services case plan may be used as evidence, if relevant, in any hearing held pursuant to Section 366.21, 366.22, or 388 of the Welfare and Institutions Code and at any jurisdictional or dispositional hearing held on a petition filed pursuant to Section 300, 342, or 387 of the Welfare and Institutions Code.

(Amended by Stats. 1997, Ch. 793, Sec. 1. Effective January 1, 1998.)






ARTICLE 2 - Declarations Against Interest

1230

Evidence of a statement by a declarant having sufficient knowledge of the subject is not made inadmissible by the hearsay rule if the declarant is unavailable as a witness and the statement, when made, was so far contrary to the declarant’s pecuniary or proprietary interest, or so far subjected him to the risk of civil or criminal liability, or so far tended to render invalid a claim by him against another, or created such a risk of making him an object of hatred, ridicule, or social disgrace in the community, that a reasonable man in his position would not have made the statement unless he believed it to be true.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 2.5 - Sworn Statements Regarding Gang-Related Crimes

1231

Evidence of a prior statement made by a declarant is not made inadmissible by the hearsay rule if the declarant is deceased and the proponent of introducing the statement establishes each of the following:

(a) The statement relates to acts or events relevant to a criminal prosecution under provisions of the California Street Terrorism Enforcement and Prevention Act (Chapter 11 (commencing with Section 186.20) of Title 7 of Part 1 of the Penal Code).

(b) A verbatim transcript, copy, or record of the statement exists. A record may include a statement preserved by means of an audio or video recording or equivalent technology.

(c) The statement relates to acts or events within the personal knowledge of the declarant.

(d) The statement was made under oath or affirmation in an affidavit; or was made at a deposition, preliminary hearing, grand jury hearing, or other proceeding in compliance with law, and was made under penalty of perjury.

(e) The declarant died from other than natural causes.

(f) The statement was made under circumstances that would indicate its trustworthiness and render the declarant’s statement particularly worthy of belief. For purposes of this subdivision, circumstances relevant to the issue of trustworthiness include, but are not limited to, all of the following:

(1) Whether the statement was made in contemplation of a pending or anticipated criminal or civil matter, in which the declarant had an interest, other than as a witness.

(2) Whether the declarant had a bias or motive for fabricating the statement, and the extent of any bias or motive.

(3) Whether the statement is corroborated by evidence other than statements that are admissible only pursuant to this section.

(4) Whether the statement was a statement against the declarant’s interest.

(Added by Stats. 1997, Ch. 499, Sec. 1. Effective January 1, 1998.)



1231.1

A statement is admissible pursuant to Section 1231 only if the proponent of the statement makes known to the adverse party the intention to offer the statement and the particulars of the statement sufficiently in advance of the proceedings to provide the adverse party with a fair opportunity to prepare to meet the statement.

(Added by Stats. 1997, Ch. 499, Sec. 1. Effective January 1, 1998.)



1231.2

A peace officer may administer and certify oaths for purposes of this article.

(Amended by Stats. 1998, Ch. 606, Sec. 2. Effective January 1, 1999.)



1231.3

Any law enforcement officer testifying as to any hearsay statement pursuant to this article shall either have five years of law enforcement experience or have completed a training course certified by the Commission on Peace Officer Standards and Training which includes training in the investigation and reporting of cases and testifying at preliminary hearings and trials.

(Added by Stats. 1997, Ch. 499, Sec. 1. Effective January 1, 1998.)



1231.4

If evidence of a prior statement is introduced pursuant to this article, the jury may not be told that the declarant died from other than natural causes, but shall merely be told that the declarant is unavailable.

(Added by Stats. 1997, Ch. 499, Sec. 1. Effective January 1, 1998.)






ARTICLE 3 - Prior Statements of Witnesses

1235

Evidence of a statement made by a witness is not made inadmissible by the hearsay rule if the statement is inconsistent with his testimony at the hearing and is offered in compliance with Section 770.

(Enacted by Stats. 1965, Ch. 299.)



1236

Evidence of a statement previously made by a witness is not made inadmissible by the hearsay rule if the statement is consistent with his testimony at the hearing and is offered in compliance with Section 791.

(Enacted by Stats. 1965, Ch. 299.)



1237

(a) Evidence of a statement previously made by a witness is not made inadmissible by the hearsay rule if the statement would have been admissible if made by him while testifying, the statement concerns a matter as to which the witness has insufficient present recollection to enable him to testify fully and accurately, and the statement is contained in a writing which:

(1) Was made at a time when the fact recorded in the writing actually occurred or was fresh in the witness’ memory;

(2) Was made (i) by the witness himself or under his direction or (ii) by some other person for the purpose of recording the witness’ statement at the time it was made;

(3) Is offered after the witness testifies that the statement he made was a true statement of such fact; and

(4) Is offered after the writing is authenticated as an accurate record of the statement.

(b) The writing may be read into evidence, but the writing itself may not be received in evidence unless offered by an adverse party.

(Enacted by Stats. 1965, Ch. 299.)



1238

Evidence of a statement previously made by a witness is not made inadmissible by the hearsay rule if the statement would have been admissible if made by him while testifying and:

(a) The statement is an identification of a party or another as a person who participated in a crime or other occurrence;

(b) The statement was made at a time when the crime or other occurrence was fresh in the witness’ memory; and

(c) The evidence of the statement is offered after the witness testifies that he made the identification and that it was a true reflection of his opinion at that time.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 4 - Spontaneous, Contemporaneous, and Dying Declarations

1240

Evidence of a statement is not made inadmissible by the hearsay rule if the statement:

(a) Purports to narrate, describe, or explain an act, condition, or event perceived by the declarant; and

(b) Was made spontaneously while the declarant was under the stress of excitement caused by such perception.

(Enacted by Stats. 1965, Ch. 299.)



1241

Evidence of a statement is not made inadmissible by the hearsay rule if the statement:

(a) Is offered to explain, qualify, or make understandable conduct of the declarant; and

(b) Was made while the declarant was engaged in such conduct.

(Enacted by Stats. 1965, Ch. 299.)



1242

Evidence of a statement made by a dying person respecting the cause and circumstances of his death is not made inadmissible by the hearsay rule if the statement was made upon his personal knowledge and under a sense of immediately impending death.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 5 - Statements of Mental or Physical State

1250

(a) Subject to Section 1252, evidence of a statement of the declarant’s then existing state of mind, emotion, or physical sensation (including a statement of intent, plan, motive, design, mental feeling, pain, or bodily health) is not made inadmissible by the hearsay rule when:

(1) The evidence is offered to prove the declarant’s state of mind, emotion, or physical sensation at that time or at any other time when it is itself an issue in the action; or

(2) The evidence is offered to prove or explain acts or conduct of the declarant.

(b) This section does not make admissible evidence of a statement of memory or belief to prove the fact remembered or believed.

(Enacted by Stats. 1965, Ch. 299.)



1251

Subject to Section 1252, evidence of a statement of the declarant’s state of mind, emotion, or physical sensation (including a statement of intent, plan, motive, design, mental feeling, pain, or bodily health) at a time prior to the statement is not made inadmissible by the hearsay rule if:

(a) The declarant is unavailable as a witness; and

(b) The evidence is offered to prove such prior state of mind, emotion, or physical sensation when it is itself an issue in the action and the evidence is not offered to prove any fact other than such state of mind, emotion, or physical sensation.

(Enacted by Stats. 1965, Ch. 299.)



1252

Evidence of a statement is inadmissible under this article if the statement was made under circumstances such as to indicate its lack of trustworthiness.

(Enacted by Stats. 1965, Ch. 299.)



1253

Subject to Section 1252, evidence of a statement is not made inadmissible by the hearsay rule if the statement was made for purposes of medical diagnosis or treatment and describes medical history, or past or present symptoms, pain, or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment. This section applies only to a statement made by a victim who is a minor at the time of the proceedings, provided the statement was made when the victim was under the age of 12 describing any act, or attempted act, of child abuse or neglect. “Child abuse” and “child neglect,” for purposes of this section, have the meanings provided in subdivision (c) of Section 1360. In addition, “child abuse” means any act proscribed by Chapter 5 (commencing with Section 281) of Title 9 of Part 1 of the Penal Code committed against a minor.

(Added by Stats. 1995, Ch. 87, Sec. 2. Effective January 1, 1996.)






ARTICLE 6 - Statements Relating to Wills and to Claims Against Estates

1260

(a) Except as provided in subdivision (b), evidence of any of the following statements made by a declarant who is unavailable as a witness is not made inadmissible by the hearsay rule:

(1) That the declarant has or has not made a will or established or amended a revocable trust.

(2) That the declarant has or has not revoked his or her will, revocable trust, or an amendment to a revocable trust.

(3) That identifies the declarant’s will, revocable trust, or an amendment to a revocable trust.

(b) Evidence of a statement is inadmissible under this section if the statement was made under circumstances that indicate its lack of trustworthiness.

(Amended by Stats. 2010, Ch. 106, Sec. 1. Effective January 1, 2011.)



1261

(a) Evidence of a statement is not made inadmissible by the hearsay rule when offered in an action upon a claim or demand against the estate of the declarant if the statement was made upon the personal knowledge of the declarant at a time when the matter had been recently perceived by him and while his recollection was clear.

(b) Evidence of a statement is inadmissible under this section if the statement was made under circumstances such as to indicate its lack of trustworthiness.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 7 - Business Records

1270

As used in this article, “a business” includes every kind of business, governmental activity, profession, occupation, calling, or operation of institutions, whether carried on for profit or not.

(Enacted by Stats. 1965, Ch. 299.)



1271

Evidence of a writing made as a record of an act, condition, or event is not made inadmissible by the hearsay rule when offered to prove the act, condition, or event if:

(a) The writing was made in the regular course of a business;

(b) The writing was made at or near the time of the act, condition, or event;

(c) The custodian or other qualified witness testifies to its identity and the mode of its preparation; and

(d) The sources of information and method and time of preparation were such as to indicate its trustworthiness.

(Enacted by Stats. 1965, Ch. 299.)



1272

Evidence of the absence from the records of a business of a record of an asserted act, condition, or event is not made inadmissible by the hearsay rule when offered to prove the nonoccurrence of the act or event, or the nonexistence of the condition, if:

(a) It was the regular course of that business to make records of all such acts, conditions, or events at or near the time of the act, condition, or event and to preserve them; and

(b) The sources of information and method and time of preparation of the records of that business were such that the absence of a record of an act, condition, or event is a trustworthy indication that the act or event did not occur or the condition did not exist.

(Added by Stats. 1965, Ch. 299.)






ARTICLE 8 - Official Records and Other Official Writings

1280

Evidence of a writing made as a record of an act, condition, or event is not made inadmissible by the hearsay rule when offered in any civil or criminal proceeding to prove the act, condition, or event if all of the following applies:

(a) The writing was made by and within the scope of duty of a public employee.

(b) The writing was made at or near the time of the act, condition, or event.

(c) The sources of information and method and time of preparation were such as to indicate its trustworthiness.

(Amended by Stats. 1996, Ch. 642, Sec. 4. Effective January 1, 1997.)



1281

Evidence of a writing made as a record of a birth, fetal death, death, or marriage is not made inadmissible by the hearsay rule if the maker was required by law to file the writing in a designated public office and the writing was made and filed as required by law.

(Enacted by Stats. 1965, Ch. 299.)



1282

A written finding of presumed death made by an employee of the United States authorized to make such finding pursuant to the Federal Missing Persons Act (56 Stats. 143, 1092, and P.L. 408, Ch. 371, 2d Sess. 78th Cong.; 50 U.S.C. App. 1001–1016), as enacted or as heretofore or hereafter amended, shall be received in any court, office, or other place in this state as evidence of the death of the person therein found to be dead and of the date, circumstances, and place of his disappearance.

(Enacted by Stats. 1965, Ch. 299.)



1283

An official written report or record that a person is missing, missing in action, interned in a foreign country, captured by a hostile force, beleaguered by a hostile force, beseiged by a hostile force, or detained in a foreign country against his will, or is dead or is alive, made by an employee of the United States authorized by any law of the United States to make such report or record shall be received in any court, office, or other place in this state as evidence that such person is missing, missing in action, interned in a foreign country, captured by a hostile force, beleaguered by a hostile force, besieged by a hostile force, or detained in a foreign country against his will, or is dead or is alive.

(Enacted by Stats. 1965, Ch. 299.)



1284

Evidence of a writing made by the public employee who is the official custodian of the records in a public office, reciting diligent search and failure to find a record, is not made inadmissible by the hearsay rule when offered to prove the absence of a record in that office.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 9 - Former Testimony

1290

As used in this article, “former testimony” means testimony given under oath in:

(a) Another action or in a former hearing or trial of the same action;

(b) A proceeding to determine a controversy conducted by or under the supervision of an agency that has the power to determine such a controversy and is an agency of the United States or a public entity in the United States;

(c) A deposition taken in compliance with law in another action; or

(d) An arbitration proceeding if the evidence of such former testimony is a verbatim transcript thereof.

(Enacted by Stats. 1965, Ch. 299.)



1291

(a) Evidence of former testimony is not made inadmissible by the hearsay rule if the declarant is unavailable as a witness and:

(1) The former testimony is offered against a person who offered it in evidence in his own behalf on the former occasion or against the successor in interest of such person; or

(2) The party against whom the former testimony is offered was a party to the action or proceeding in which the testimony was given and had the right and opportunity to cross-examine the declarant with an interest and motive similar to that which he has at the hearing.

(b) The admissibility of former testimony under this section is subject to the same limitations and objections as though the declarant were testifying at the hearing, except that former testimony offered under this section is not subject to:

(1) Objections to the form of the question which were not made at the time the former testimony was given.

(2) Objections based on competency or privilege which did not exist at the time the former testimony was given.

(Enacted by Stats. 1965, Ch. 299.)



1292

(a) Evidence of former testimony is not made inadmissible by the hearsay rule if:

(1) The declarant is unavailable as a witness;

(2) The former testimony is offered in a civil action; and

(3) The issue is such that the party to the action or proceeding in which the former testimony was given had the right and opportunity to cross-examine the declarant with an interest and motive similar to that which the party against whom the testimony is offered has at the hearing.

(b) The admissibility of former testimony under this section is subject to the same limitations and objections as though the declarant were testifying at the hearing, except that former testimony offered under this section is not subject to objections based on competency or privilege which did not exist at the time the former testimony was given.

(Enacted by Stats. 1965, Ch. 299.)



1293

(a) Evidence of former testimony made at a preliminary examination by a minor child who was the complaining witness is not made inadmissible by the hearsay rule if:

(1) The former testimony is offered in a proceeding to declare the minor a dependent child of the court pursuant to Section 300 of the Welfare and Institutions Code.

(2) The issues are such that a defendant in the preliminary examination in which the former testimony was given had the right and opportunity to cross-examine the minor child with an interest and motive similar to that which the parent or guardian against whom the testimony is offered has at the proceeding to declare the minor a dependent child of the court.

(b) The admissibility of former testimony under this section is subject to the same limitations and objections as though the minor child were testifying at the proceeding to declare him or her a dependent child of the court.

(c) The attorney for the parent or guardian against whom the former testimony is offered or, if none, the parent or guardian may make a motion to challenge the admissibility of the former testimony upon a showing that new substantially different issues are present in the proceeding to declare the minor a dependent child than were present in the preliminary examination.

(d) As used in this section, “complaining witness” means the alleged victim of the crime for which a preliminary examination was held.

(e) This section shall apply only to testimony made at a preliminary examination on and after January 1, 1990.

(Added by Stats. 1989, Ch. 322, Sec. 1.)



1294

(a) The following evidence of prior inconsistent statements of a witness properly admitted in a preliminary hearing or trial of the same criminal matter pursuant to Section 1235 is not made inadmissible by the hearsay rule if the witness is unavailable and former testimony of the witness is admitted pursuant to Section 1291:

(1) A video recorded statement introduced at a preliminary hearing or prior proceeding concerning the same criminal matter.

(2) A transcript, containing the statements, of the preliminary hearing or prior proceeding concerning the same criminal matter.

(b) The party against whom the prior inconsistent statements are offered, at his or her option, may examine or cross-examine any person who testified at the preliminary hearing or prior proceeding as to the prior inconsistent statements of the witness.

(Amended by Stats. 2009, Ch. 88, Sec. 36. Effective January 1, 2010.)






ARTICLE 10 - Judgments

1300

Evidence of a final judgment adjudging a person guilty of a crime punishable as a felony is not made inadmissible by the hearsay rule when offered in a civil action to prove any fact essential to the judgment whether or not the judgment was based on a plea of nolo contendere.

(Amended by Stats. 1982, Ch. 390, Sec. 2.)



1301

Evidence of a final judgment is not made inadmissible by the hearsay rule when offered by the judgment debtor to prove any fact which was essential to the judgment in an action in which he seeks to:

(a) Recover partial or total indemnity or exoneration for money paid or liability incurred because of the judgment;

(b) Enforce a warranty to protect the judgment debtor against the liability determined by the judgment; or

(c) Recover damages for breach of warranty substantially the same as the warranty determined by the judgment to have been breached.

(Enacted by Stats. 1965, Ch. 299.)



1302

When the liability, obligation, or duty of a third person is in issue in a civil action, evidence of a final judgment against that person is not made inadmissible by the hearsay rule when offered to prove such liability, obligation, or duty.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 11 - Family History

1310

(a) Subject to subdivision (b), evidence of a statement by a declarant who is unavailable as a witness concerning his own birth, marriage, divorce, a parent and child relationship, relationship by blood or marriage, race, ancestry, or other similar fact of his family history is not made inadmissible by the hearsay rule, even though the declarant had no means of acquiring personal knowledge of the matter declared.

(b) Evidence of a statement is inadmissible under this section if the statement was made under circumstances such as to indicate its lack of trustworthiness.

(Amended by Stats. 1975, Ch. 1244.)



1311

(a) Subject to subdivision (b), evidence of a statement concerning the birth, marriage, divorce, death, parent and child relationship, race, ancestry, relationship by blood or marriage, or other similar fact of the family history of a person other than the declarant is not made inadmissible by the hearsay rule if the declarant is unavailable as a witness and:

(1) The declarant was related to the other by blood or marriage; or

(2) The declarant was otherwise so intimately associated with the other’s family as to be likely to have had accurate information concerning the matter declared and made the statement (i) upon information received from the other or from a person related by blood or marriage to the other or (ii) upon repute in the other’s family.

(b) Evidence of a statement is inadmissible under this section if the statement was made under circumstances such as to indicate its lack of trustworthiness.

(Amended by Stats. 1975, Ch. 1244.)



1312

Evidence of entries in family Bibles or other family books or charts, engravings on rings, family portraits, engravings on urns, crypts, or tombstones, and the like, is not made inadmissible by the hearsay rule when offered to prove the birth, marriage, divorce, death, parent and child relationship, race, ancestry, relationship by blood or marriage, or other similar fact of the family history of a member of the family by blood or marriage.

(Amended by Stats. 1975, Ch. 1244.)



1313

Evidence of reputation among members of a family is not made inadmissible by the hearsay rule if the reputation concerns the birth, marriage, divorce, death, parent and child relationship, race, ancestry, relationship by blood or marriage, or other similar fact of the family history of a member of the family by blood or marriage.

(Amended by Stats. 1975, Ch. 1244.)



1314

Evidence of reputation in a community concerning the date or fact of birth, marriage, divorce, or death of a person resident in the community at the time of the reputation is not made inadmissible by the hearsay rule.

(Enacted by Stats. 1965, Ch. 299.)



1315

Evidence of a statement concerning a person’s birth, marriage, divorce, death, parent and child relationship, race, ancestry, relationship by blood or marriage, or other similar fact of family history which is contained in a writing made as a record of a church, religious denomination, or religious society is not made inadmissible by the hearsay rule if:

(a) The statement is contained in a writing made as a record of an act, condition, or event that would be admissible as evidence of such act, condition, or event under Section 1271; and

(b) The statement is of a kind customarily recorded in connection with the act, condition, or event recorded in the writing.

(Amended by Stats. 1975, Ch. 1244.)



1316

Evidence of a statement concerning a person’s birth, marriage, divorce, death, parent and child relationship, race, ancestry, relationship by blood or marriage, or other similar fact of family history is not made inadmissible by the hearsay rule if the statement is contained in a certificate that the maker thereof performed a marriage or other ceremony or administered a sacrament and:

(a) The maker was a clergyman, civil officer, or other person authorized to perform the acts reported in the certificate by law or by the rules, regulations, or requirements of a church, religious denomination, or religious society; and

(b) The certificate was issued by the maker at the time and place of the ceremony or sacrament or within a reasonable time thereafter.

(Amended by Stats. 1975, Ch. 1244.)






ARTICLE 12 - Reputation and Statements Concerning Community History, Property Interests, and Character

1320

Evidence of reputation in a community is not made inadmissible by the hearsay rule if the reputation concerns an event of general history of the community or of the state or nation of which the community is a part and the event was of importance to the community.

(Enacted by Stats. 1965, Ch. 299.)



1321

Evidence of reputation in a community is not made inadmissible by the hearsay rule if the reputation concerns the interest of the public in property in the community and the reputation arose before controversy.

(Enacted by Stats. 1965, Ch. 299.)



1322

Evidence of reputation in a community is not made inadmissible by the hearsay rule if the reputation concerns boundaries of, or customs affecting, land in the community and the reputation arose before controversy.

(Enacted by Stats. 1965, Ch. 299.)



1323

Evidence of a statement concerning the boundary of land is not made inadmissible by the hearsay rule if the declarant is unavailable as a witness and had sufficient knowledge of the subject, but evidence of a statement is not admissible under this section if the statement was made under circumstances such as to indicate its lack of trustworthiness.

(Enacted by Stats. 1965, Ch. 299.)



1324

Evidence of a person’s general reputation with reference to his character or a trait of his character at a relevant time in the community in which he then resided or in a group with which he then habitually associated is not made inadmissible by the hearsay rule.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 13 - Dispositive Instruments and Ancient Writings

1330

Evidence of a statement contained in a deed of conveyance or a will or other writing purporting to affect an interest in real or personal property is not made inadmissible by the hearsay rule if:

(a) The matter stated was relevant to the purpose of the writing;

(b) The matter stated would be relevant to an issue as to an interest in the property; and

(c) The dealings with the property since the statement was made have not been inconsistent with the truth of the statement.

(Enacted by Stats. 1965, Ch. 299.)



1331

Evidence of a statement is not made inadmissible by the hearsay rule if the statement is contained in a writing more than 30 years old and the statement has been since generally acted upon as true by persons having an interest in the matter.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 14 - Commercial, Scientific, and Similar Publications

1340

Evidence of a statement, other than an opinion, contained in a tabulation, list, directory, register, or other published compilation is not made inadmissible by the hearsay rule if the compilation is generally used and relied upon as accurate in the course of a business as defined in Section 1270.

(Enacted by Stats. 1965, Ch. 299.)



1341

Historical works, books of science or art, and published maps or charts, made by persons indifferent between the parties, are not made inadmissible by the hearsay rule when offered to prove facts of general notoriety and interest.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 15 - Declarant Unavailable as Witness

1350

(a) In a criminal proceeding charging a serious felony, evidence of a statement made by a declarant is not made inadmissible by the hearsay rule if the declarant is unavailable as a witness, and all of the following are true:

(1) There is clear and convincing evidence that the declarant’s unavailability was knowingly caused by, aided by, or solicited by the party against whom the statement is offered for the purpose of preventing the arrest or prosecution of the party and is the result of the death by homicide or the kidnapping of the declarant.

(2) There is no evidence that the unavailability of the declarant was caused by, aided by, solicited by, or procured on behalf of, the party who is offering the statement.

(3) The statement has been memorialized in a tape recording made by a law enforcement official, or in a written statement prepared by a law enforcement official and signed by the declarant and notarized in the presence of the law enforcement official, prior to the death or kidnapping of the declarant.

(4) The statement was made under circumstances which indicate its trustworthiness and was not the result of promise, inducement, threat, or coercion.

(5) The statement is relevant to the issues to be tried.

(6) The statement is corroborated by other evidence which tends to connect the party against whom the statement is offered with the commission of the serious felony with which the party is charged. The corroboration is not sufficient if it merely shows the commission of the offense or the circumstances thereof.

(b) If the prosecution intends to offer a statement pursuant to this section, the prosecution shall serve a written notice upon the defendant at least 10 days prior to the hearing or trial at which the prosecution intends to offer the statement, unless the prosecution shows good cause for the failure to provide that notice. In the event that good cause is shown, the defendant shall be entitled to a reasonable continuance of the hearing or trial.

(c) If the statement is offered during trial, the court’s determination shall be made out of the presence of the jury. If the defendant elects to testify at the hearing on a motion brought pursuant to this section, the court shall exclude from the examination every person except the clerk, the court reporter, the bailiff, the prosecutor, the investigating officer, the defendant and his or her counsel, an investigator for the defendant, and the officer having custody of the defendant. Notwithstanding any other provision of law, the defendant’s testimony at the hearing shall not be admissible in any other proceeding except the hearing brought on the motion pursuant to this section. If a transcript is made of the defendant’s testimony, it shall be sealed and transmitted to the clerk of the court in which the action is pending.

(d) As used in this section, “serious felony” means any of the felonies listed in subdivision (c) of Section 1192.7 of the Penal Code or any violation of Section 11351, 11352, 11378, or 11379 of the Health and Safety Code.

(e) If a statement to be admitted pursuant to this section includes hearsay statements made by anyone other than the declarant who is unavailable pursuant to subdivision (a), those hearsay statements are inadmissible unless they meet the requirements of an exception to the hearsay rule.

(Amended by Stats. 2001, Ch. 854, Sec. 5. Effective January 1, 2002.)






ARTICLE 16 - Statements by Children Under the Age of 12 in Child Neglect and Abuse Proceedings

1360

(a) In a criminal prosecution where the victim is a minor, a statement made by the victim when under the age of 12 describing any act of child abuse or neglect performed with or on the child by another, or describing any attempted act of child abuse or neglect with or on the child by another, is not made inadmissible by the hearsay rule if all of the following apply:

(1) The statement is not otherwise admissible by statute or court rule.

(2) The court finds, in a hearing conducted outside the presence of the jury, that the time, content, and circumstances of the statement provide sufficient indicia of reliability.

(3) The child either:

(A) Testifies at the proceedings.

(B) Is unavailable as a witness, in which case the statement may be admitted only if there is evidence of the child abuse or neglect that corroborates the statement made by the child.

(b) A statement may not be admitted under this section unless the proponent of the statement makes known to the adverse party the intention to offer the statement and the particulars of the statement sufficiently in advance of the proceedings in order to provide the adverse party with a fair opportunity to prepare to meet the statement.

(c) For purposes of this section, “child abuse” means an act proscribed by Section 273a, 273d, or 288.5 of the Penal Code, or any of the acts described in Section 11165.1 of the Penal Code, and “child neglect” means any of the acts described in Section 11165.2 of the Penal Code.

(Added by Stats. 1995, Ch. 87, Sec. 3. Effective January 1, 1996.)






ARTICLE 17 - Physical Abuse

1370

(a) Evidence of a statement by a declarant is not made inadmissible by the hearsay rule if all of the following conditions are met:

(1) The statement purports to narrate, describe, or explain the infliction or threat of physical injury upon the declarant.

(2) The declarant is unavailable as a witness pursuant to Section 240.

(3) The statement was made at or near the time of the infliction or threat of physical injury. Evidence of statements made more than five years before the filing of the current action or proceeding shall be inadmissible under this section.

(4) The statement was made under circumstances that would indicate its trustworthiness.

(5) The statement was made in writing, was electronically recorded, or made to a physician, nurse, paramedic, or to a law enforcement official.

(b) For purposes of paragraph (4) of subdivision (a), circumstances relevant to the issue of trustworthiness include, but are not limited to, the following:

(1) Whether the statement was made in contemplation of pending or anticipated litigation in which the declarant was interested.

(2) Whether the declarant has a bias or motive for fabricating the statement, and the extent of any bias or motive.

(3) Whether the statement is corroborated by evidence other than statements that are admissible only pursuant to this section.

(c) A statement is admissible pursuant to this section only if the proponent of the statement makes known to the adverse party the intention to offer the statement and the particulars of the statement sufficiently in advance of the proceedings in order to provide the adverse party with a fair opportunity to prepare to meet the statement.

(Amended by Stats. 2000, Ch. 1001, Sec. 2. Effective January 1, 2001.)



1380

(a) In a criminal proceeding charging a violation, or attempted violation, of Section 368 of the Penal Code, evidence of a statement made by a declarant is not made inadmissible by the hearsay rule if the declarant is unavailable as a witness, as defined in subdivisions (a) and (b) of Section 240, and all of the following are true:

(1) The party offering the statement has made a showing of particularized guarantees of trustworthiness regarding the statement, the statement was made under circumstances which indicate its trustworthiness, and the statement was not the result of promise, inducement, threat, or coercion. In making its determination, the court may consider only the circumstances that surround the making of the statement and that render the declarant particularly worthy of belief.

(2) There is no evidence that the unavailability of the declarant was caused by, aided by, solicited by, or procured on behalf of, the party who is offering the statement.

(3) The entire statement has been memorialized in a videotape recording made by a law enforcement official, prior to the death or disabling of the declarant.

(4) The statement was made by the victim of the alleged violation.

(5) The statement is supported by corroborative evidence.

(6) The victim of the alleged violation is an individual who meets both of the following requirements:

(A) Was 65 years of age or older or was a dependent adult when the alleged violation or attempted violation occurred.

(B) At the time of any criminal proceeding, including, but not limited to, a preliminary hearing or trial, regarding the alleged violation or attempted violation, is either deceased or suffers from the infirmities of aging as manifested by advanced age or organic brain damage, or other physical, mental, or emotional dysfunction, to the extent that the ability of the person to provide adequately for the person’s own care or protection is impaired.

(b) If the prosecution intends to offer a statement pursuant to this section, the prosecution shall serve a written notice upon the defendant at least 10 days prior to the hearing or trial at which the prosecution intends to offer the statement, unless the prosecution shows good cause for the failure to provide that notice. In the event that good cause is shown, the defendant shall be entitled to a reasonable continuance of the hearing or trial.

(c) If the statement is offered during trial, the court’s determination as to the availability of the victim as a witness shall be made out of the presence of the jury. If the defendant elects to testify at the hearing on a motion brought pursuant to this section, the court shall exclude from the examination every person except the clerk, the court reporter, the bailiff, the prosecutor, the investigating officer, the defendant and his or her counsel, an investigator for the defendant, and the officer having custody of the defendant. Notwithstanding any other provision of law, the defendant’s testimony at the hearing shall not be admissible in any other proceeding except the hearing brought on the motion pursuant to this section. If a transcript is made of the defendant’s testimony, it shall be sealed and transmitted to the clerk of the court in which the action is pending.

(Added by Stats. 1999, Ch. 383, Sec. 1. Effective January 1, 2000.)



1390

(a) Evidence of a statement is not made inadmissible by the hearsay rule if the statement is offered against a party that has engaged, or aided and abetted, in the wrongdoing that was intended to, and did, procure the unavailability of the declarant as a witness.

(b) (1) The party seeking to introduce a statement pursuant to subdivision (a) shall establish, by a preponderance of the evidence, that the elements of subdivision (a) have been met at a foundational hearing.

(2) The hearsay evidence that is the subject of the foundational hearing is admissible at the foundational hearing. However, a finding that the elements of subdivision (a) have been met shall not be based solely on the unconfronted hearsay statement of the unavailable declarant, and shall be supported by independent corroborative evidence.

(3) The foundational hearing shall be conducted outside the presence of the jury. However, if the hearing is conducted after a jury trial has begun, the judge presiding at the hearing may consider evidence already presented to the jury in deciding whether the elements of subdivision (a) have been met.

(4) In deciding whether or not to admit the statement, the judge may take into account whether it is trustworthy and reliable.

(c) This section shall apply to any civil, criminal, or juvenile case or proceeding initiated or pending as of January 1, 2011.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date. If this section is repealed, the fact that it is repealed, should it occur, shall not be deemed to give rise to any ground for an appeal or a postverdict challenge based on its use in a criminal or juvenile case or proceeding before January 1, 2016.

(Amended by Stats. 2011, Ch. 296, Sec. 90. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)












DIVISION 11 - WRITINGS

CHAPTER 1 - Authentication and Proof of Writings

ARTICLE 1 - Requirement of Authentication

1400

Authentication of a writing means (a) the introduction of evidence sufficient to sustain a finding that it is the writing that the proponent of the evidence claims it is or (b) the establishment of such facts by any other means provided by law.

(Enacted by Stats. 1965, Ch. 299.)



1401

(a) Authentication of a writing is required before it may be received in evidence.

(b) Authentication of a writing is required before secondary evidence of its content may be received in evidence.

(Enacted by Stats. 1965, Ch. 299.)



1402

The party producing a writing as genuine which has been altered, or appears to have been altered, after its execution, in a part material to the question in dispute, must account for the alteration or appearance thereof. He may show that the alteration was made by another, without his concurrence, or was made with the consent of the parties affected by it, or otherwise properly or innocently made, or that the alteration did not change the meaning or language of the instrument. If he does that, he may give the writing in evidence, but not otherwise.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 2 - Means of Authenticating and Proving Writings

1410

Nothing in this article shall be construed to limit the means by which a writing may be authenticated or proved.

(Enacted by Stats. 1965, Ch. 299.)



1410.5

(a) For purposes of this chapter, a writing shall include any graffiti consisting of written words, insignia, symbols, or any other markings which convey a particular meaning.

(b) Any writing described in subdivision (a), or any photograph thereof, may be admitted into evidence in an action for vandalism, for the purpose of proving that the writing was made by the defendant.

(c) The admissibility of any fact offered to prove that the writing was made by the defendant shall, upon motion of the defendant, be ruled upon outside the presence of the jury, and is subject to the requirements of Sections 1416, 1417, and 1418.

(Added by Stats. 1989, Ch. 660, Sec. 1.)



1411

Except as provided by statute, the testimony of a subscribing witness is not required to authenticate a writing.

(Enacted by Stats. 1965, Ch. 299.)



1412

If the testimony of a subscribing witness is required by statute to authenticate a writing and the subscribing witness denies or does not recollect the execution of the writing, the writing may be authenticated by other evidence.

(Enacted by Stats. 1965, Ch. 299.)



1413

A writing may be authenticated by anyone who saw the writing made or executed, including a subscribing witness.

(Enacted by Stats. 1965, Ch. 299.)



1414

A writing may be authenticated by evidence that:

(a) The party against whom it is offered has at any time admitted its authenticity; or

(b) The writing has been acted upon as authentic by the party against whom it is offered.

(Enacted by Stats. 1965, Ch. 299.)



1415

A writing may be authenticated by evidence of the genuineness of the handwriting of the maker.

(Enacted by Stats. 1965, Ch. 299.)



1416

A witness who is not otherwise qualified to testify as an expert may state his opinion whether a writing is in the handwriting of a supposed writer if the court finds that he has personal knowledge of the handwriting of the supposed writer. Such personal knowlegde may be acquired from:

(a) Having seen the supposed writer write;

(b) Having seen a writing purporting to be in the handwriting of the supposed writer and upon which the supposed writer has acted or been charged;

(c) Having received letters in the due course of mail purporting to be from the supposed writer in response to letters duly addressed and mailed by him to the supposed writer; or

(d) Any other means of obtaining personal knowledge of the handwriting of the supposed writer.

(Enacted by Stats. 1965, Ch. 299.)



1417

The genuineness of handwriting, or the lack thereof, may be proved by a comparison made by the trier of fact with handwriting (a) which the court finds was admitted or treated as genuine by the party against whom the evidence is offered or (b) otherwise proved to be genuine to the satisfaction of the court.

(Enacted by Stats. 1965, Ch. 299.)



1418

The genuineness of writing, or the lack thereof, may be proved by a comparison made by an expert witness with writing (a) which the court finds was admitted or treated as genuine by the party against whom the evidence is offered or (b) otherwise proved to be genuine to the satisfaction of the court.

(Enacted by Stats. 1965, Ch. 299.)



1419

Where a writing whose genuineness is sought to be proved is more than 30 years old, the comparison under Section 1417 or 1418 may be made with writing purporting to be genuine, and generally respected and acted upon as such, by persons having an interest in knowing whether it is genuine.

(Enacted by Stats. 1965, Ch. 299.)



1420

A writing may be authenticated by evidence that the writing was received in response to a communication sent to the person who is claimed by the proponent of the evidence to be the author of the writing.

(Enacted by Stats. 1965, Ch. 299.)



1421

A writing may be authenticated by evidence that the writing refers to or states matters that are unlikely to be known to anyone other than the person who is claimed by the proponent of the evidence to be the author of the writing.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 3 - Presumptions Affecting Acknowledged Writings and Official Writings

1450

The presumptions established by this article are presumptions affecting the burden of producing evidence.

(Enacted by Stats. 1965, Ch. 299.)



1451

A certificate of the acknowledgment of a writing other than a will, or a certificate of the proof of such a writing, is prima facie evidence of the facts recited in the certificate and the genuineness of the signature of each person by whom the writing purports to have been signed if the certificate meets the requirements of Article 3 (commencing with Section 1180) of Chapter 4, Title 4, Part 4, Division 2 of the Civil Code.

(Enacted by Stats. 1965, Ch. 299.)



1452

A seal is presumed to be genuine and its use authorized if it purports to be the seal of:

(a) The United States or a department, agency, or public employee of the United States.

(b) A public entity in the United States or a department, agency, or public employee of such public entity.

(c) A nation recognized by the executive power of the United States or a department, agency, or officer of such nation.

(d) A public entity in a nation recognized by the executive power of the United States or a department, agency, or officer of such public entity.

(e) A court of admiralty or maritime jurisdiction.

(f) A notary public within any state of the United States.

(Enacted by Stats. 1965, Ch. 299.)



1453

A signature is presumed to be genuine and authorized if it purports to be the signature, affixed in his official capacity, of:

(a) A public employee of the United States.

(b) A public employee of any public entity in the United States.

(c) A notary public within any state of the United States.

(Enacted by Stats. 1965, Ch. 299.)



1454

A signature is presumed to be genuine and authorized if it purports to be the signature, affixed in his official capacity, of an officer, or deputy of an officer, of a nation or public entity in a nation recognized by the executive power of the United States and the writing to which the signature is affixed is accompanied by a final statement certifying the genuineness of the signature and the official position of (a) the person who executed the writing or (b) any foreign official who has certified either the genuineness of the signature and official position of the person executing the writing or the genuineness of the signature and official position of another foreign official who has executed a similar cetificate in a chain of such certificates beginning with a certificate of the genuineness of the signature and official position of the person executing the writing. The final statement may be made only by a secretary of an embassy or legation, consul general, consul, vice consul, consular agent, or other officer in the foreign service of the United States stationed in the nation, authenticated by the seal of his office.

(Enacted by Stats. 1965, Ch. 299.)









CHAPTER 2 - Secondary Evidence of Writings

ARTICLE 1 - Proof of the Content of a Writing

1520

The content of a writing may be proved by an otherwise admissible original.

(Added by Stats. 1998, Ch. 100, Sec. 2. Effective January 1, 1999.)



1521

(a) The content of a writing may be proved by otherwise admissible secondary evidence. The court shall exclude secondary evidence of the content of writing if the court determines either of the following:

(1) A genuine dispute exists concerning material terms of the writing and justice requires the exclusion.

(2) Admission of the secondary evidence would be unfair.

(b) Nothing in this section makes admissible oral testimony to prove the content of a writing if the testimony is inadmissible under Section 1523 (oral testimony of the content of a writing).

(c) Nothing in this section excuses compliance with Section 1401 (authentication).

(d) This section shall be known as the “Secondary Evidence Rule.”

(Added by Stats. 1998, Ch. 100, Sec. 2. Effective January 1, 1999.)



1522

(a) In addition to the grounds for exclusion authorized by Section 1521, in a criminal action the court shall exclude secondary evidence of the content of a writing if the court determines that the original is in the proponent’s possession, custody, or control, and the proponent has not made the original reasonably available for inspection at or before trial. This section does not apply to any of the following:

(1) A duplicate as defined in Section 260.

(2) A writing that is not closely related to the controlling issues in the action.

(3) A copy of a writing in the custody of a public entity.

(4) A copy of a writing that is recorded in the public records, if the record or a certified copy of it is made evidence of the writing by statute.

(b) In a criminal action, a request to exclude secondary evidence of the content of a writing, under this section or any other law, shall not be made in the presence of the jury.

(Added by Stats. 1998, Ch. 100, Sec. 2. Effective January 1, 1999.)



1523

(a) Except as otherwise provided by statute, oral testimony is not admissible to prove the content of a writing.

(b) Oral testimony of the content of a writing is not made inadmissible by subdivision (a) if the proponent does not have possession or control of a copy of the writing and the original is lost or has been destroyed without fraudulent intent on the part of the proponent of the evidence.

(c) Oral testimony of the content of a writing is not made inadmissible by subdivision (a) if the proponent does not have possession or control of the original or a copy of the writing and either of the following conditions is satisfied:

(1) Neither the writing nor a copy of the writing was reasonably procurable by the proponent by use of the court’s process or by other available means.

(2) The writing is not closely related to the controlling issues and it would be inexpedient to require its production.

(d) Oral testimony of the content of a writing is not made inadmissible by subdivision (a) if the writing consists of numerous accounts or other writings that cannot be examined in court without great loss of time, and the evidence sought from them is only the general result of the whole.

(Added by Stats. 1998, Ch. 100, Sec. 2. Effective January 1, 1999.)






ARTICLE 2 - Official Writings and Recorded Writings

1530

(a) A purported copy of a writing in the custody of a public entity, or of an entry in such a writing, is prima facie evidence of the existence and content of such writing or entry if:

(1) The copy purports to be published by the authority of the nation or state, or public entity therein in which the writing is kept;

(2) The office in which the writing is kept is within the United States or within the Panama Canal Zone, the Trust Territory of the Pacific Islands, or the Ryukyu Islands, and the copy is attested or certified as a correct copy of the writing or entry by a public employee, or a deputy of a public employee, having the legal custody of the writing; or

(3) The office in which the writing is kept is not within the United States or any other place described in paragraph (2) and the copy is attested as a correct copy of the writing or entry by a person having authority to make attestation. The attestation must be accompanied by a final statement certifying the genuineness of the signature and the official position of (i) the person who attested the copy as a correct copy or (ii) any foreign official who has certified either the genuineness of the signature and official position of the person attesting the copy or the genuineness of the signature and official position of another foreign official who has executed a similar certificate in a chain of such certificates beginning with a certificate of the genuineness of the signature and official position of the person attesting the copy. Except as provided in the next sentence, the final statement may be made only by a secretary of an embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. Prior to January 1, 1971, the final statement may also be made by a secretary of an embassy or legation, consul general, consul, vice consul, consular agent, or other officer in the foreign service of the United States stationed in the nation in which the writing is kept, authenticated by the seal of his office. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of the documents, the court may, for good cause shown, (i) admit an attested copy without the final statement or (ii) permit the writing or entry in foreign custody to be evidenced by an attested summary with or without a final statement.

(b) The presumptions established by this section are presumptions affecting the burden of producing evidence.

(Amended by Stats. 1970, Ch. 41.)



1531

For the purpose of evidence, whenever a copy of a writing is attested or certified, the attestation or certificate must state in substance that the copy is a correct copy of the original, or of a specified part thereof, as the case may be.

(Enacted by Stats. 1965, Ch. 299.)



1532

(a) The official record of a writing is prima facie evidence of the existence and content of the original recorded writing if:

(1) The record is in fact a record of an office of a public entity; and

(2) A statute authorized such a writing to be recorded in that office.

(b) The presumption established by this section is a presumption affecting the burden of producing evidence.

(Enacted by Stats. 1965, Ch. 299.)






ARTICLE 3 - Photographic Copies and Printed Representations of Writings

1550

A nonerasable optical image reproduction provided that additions, deletions, or changes to the original document are not permitted by the technology, a photostatic, microfilm, microcard, miniature photographic, or other photographic copy or reproduction, or an enlargement thereof, of a writing is as admissible as the writing itself if the copy or reproduction was made and preserved as a part of the records of a business (as defined by Section 1270) in the regular course of that business. The introduction of the copy, reproduction, or enlargement does not preclude admission of the original writing if it is still in existence. A court may require the introduction of a hard copy printout of the document.

(Amended by Stats. 1992, Ch. 876, Sec. 10. Effective January 1, 1993. Superseded on operative date of amendment by Stats. 2002, Ch. 124.)



1550-1

(a) If made and preserved as a part of the records of a business, as defined in Section 1270, in the regular course of that business, the following types of evidence of a writing are as admissible as the writing itself:

(1) A nonerasable optical image reproduction or any other reproduction of a public record by a trusted system, as defined in Section 12168.7 of the Government Code, if additions, deletions, or changes to the original document are not permitted by the technology.

(2) A photostatic copy or reproduction.

(3) A microfilm, microcard, or miniature photographic copy, reprint, or enlargement.

(4) Any other photographic copy or reproduction, or an enlargement thereof.

(b) The introduction of evidence of a writing pursuant to subdivision (a) does not preclude admission of the original writing if it is still in existence. A court may require the introduction of a hard copy printout of the document.

(Amended by Stats. 2002, Ch. 124, Sec. 1. Effective January 1, 2003. Operative, by Sec. 2 of Ch. 124, when Secretary of State adopts specified standards regarding storage of documents in electronic media.)



1550.1

Reproductions of files, records, writings, photographs, fingerprints or other instruments in the official custody of a criminal justice agency that were microphotographed or otherwise reproduced in a manner that conforms with the provisions of Section 11106.1, 11106.2, or 11106.3 of the Penal Code shall be admissible to the same extent and under the same circumstances as the original file, record, writing or other instrument would be admissible.

(Added by Stats. 2004, Ch. 65, Sec. 1. Effective January 1, 2005.)



1551

A print, whether enlarged or not, from a photographic film (including a photographic plate, microphotographic film, photostatic negative, or similar reproduction) of an original writing destroyed or lost after such film was taken or a reproduction from an electronic recording of video images on magnetic surfaces is admissible as the original writing itself if, at the time of the taking of such film or electronic recording, the person under whose direction and control it was taken attached thereto, or to the sealed container in which it was placed and has been kept, or incorporated in the film or electronic recording, a certification complying with the provisions of Section 1531 and stating the date on which, and the fact that, it was so taken under his direction and control.

(Amended by Stats. 1969, Ch. 646.)



1552

(a) A printed representation of computer information or a computer program is presumed to be an accurate representation of the computer information or computer program that it purports to represent. This presumption is a presumption affecting the burden of producing evidence. If a party to an action introduces evidence that a printed representation of computer information or computer program is inaccurate or unreliable, the party introducing the printed representation into evidence has the burden of proving, by a preponderance of evidence, that the printed representation is an accurate representation of the existence and content of the computer information or computer program that it purports to represent.

(b) Subdivision (a) applies to the printed representation of computer-generated information stored by an automated traffic enforcement system.

(c) Subdivision (a) shall not apply to computer-generated official records certified in accordance with Section 452.5 or 1530.

(Amended by Stats. 2012, Ch. 735, Sec. 1. Effective January 1, 2013.)



1553

(a) A printed representation of images stored on a video or digital medium is presumed to be an accurate representation of the images it purports to represent. This presumption is a presumption affecting the burden of producing evidence. If a party to an action introduces evidence that a printed representation of images stored on a video or digital medium is inaccurate or unreliable, the party introducing the printed representation into evidence has the burden of proving, by a preponderance of evidence, that the printed representation is an accurate representation of the existence and content of the images that it purports to represent.

(b) Subdivision (a) applies to the printed representation of video or photographic images stored by an automated traffic enforcement system.

(Amended by Stats. 2012, Ch. 735, Sec. 2. Effective January 1, 2013.)






ARTICLE 4 - Production of Business Records

1560

(a) As used in this article:

(1) “Business” includes every kind of business described in Section 1270.

(2) “Record” includes every kind of record maintained by a business.

(b) Except as provided in Section 1564, when a subpoena duces tecum is served upon the custodian of records or other qualified witness of a business in an action in which the business is neither a party nor the place where any cause of action is alleged to have arisen, and the subpoena requires the production of all or any part of the records of the business, it is sufficient compliance therewith if the custodian or other qualified witness delivers by mail or otherwise a true, legible, and durable copy of all of the records described in the subpoena to the clerk of the court or to another person described in subdivision (d) of Section 2026.010 of the Code of Civil Procedure, together with the affidavit described in Section 1561, within one of the following time periods:

(1) In any criminal action, five days after the receipt of the subpoena.

(2) In any civil action, within 15 days after the receipt of the subpoena.

(3) Within the time agreed upon by the party who served the subpoena and the custodian or other qualified witness.

(c) The copy of the records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, name of witness, and date of subpoena clearly inscribed thereon; the sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and directed as follows:

(1) If the subpoena directs attendance in court, to the clerk of the court.

(2) If the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at the place designated in the subpoena for the taking of the deposition or at the officer’s place of business.

(3) In other cases, to the officer, body, or tribunal conducting the hearing, at a like address.

(d) Unless the parties to the proceeding otherwise agree, or unless the sealed envelope or wrapper is returned to a witness who is to appear personally, the copy of the records shall remain sealed and shall be opened only at the time of trial, deposition, or other hearing, upon the direction of the judge, officer, body, or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at the trial, deposition, or hearing. Records that are original documents and that are not introduced in evidence or required as part of the record shall be returned to the person or entity from whom received. Records that are copies may be destroyed.

(e) As an alternative to the procedures described in subdivisions (b), (c), and (d), the subpoenaing party in a civil action may direct the witness to make the records available for inspection or copying by the party’s attorney, the attorney’s representative, or deposition officer as described in Section 2020.420 of the Code of Civil Procedure, at the witness’ business address under reasonable conditions during normal business hours. Normal business hours, as used in this subdivision, means those hours that the business of the witness is normally open for business to the public. When provided with at least five business days’ advance notice by the party’s attorney, attorney’s representative, or deposition officer, the witness shall designate a time period of not less than six continuous hours on a date certain for copying of records subject to the subpoena by the party’s attorney, attorney’s representative, or deposition officer. It shall be the responsibility of the attorney’s representative to deliver any copy of the records as directed in the subpoena. Disobedience to the deposition subpoena issued pursuant to this subdivision is punishable as provided in Section 2020.240 of the Code of Civil Procedure.

(Amended by Stats. 2006, Ch. 538, Sec. 155. Effective January 1, 2007.)



1561

(a) The records shall be accompanied by the affidavit of the custodian or other qualified witness, stating in substance each of the following:

(1) The affiant is the duly authorized custodian of the records or other qualified witness and has authority to certify the records.

(2) The copy is a true copy of all the records described in the subpoena duces tecum, or pursuant to subdivision (e) of Section 1560 the records were delivered to the attorney, the attorney’s representative, or deposition officer for copying at the custodian’s or witness’ place of business, as the case may be.

(3) The records were prepared by the personnel of the business in the ordinary course of business at or near the time of the act, condition, or event.

(4) The identity of the records.

(5) A description of the mode of preparation of the records.

(b) If the business has none of the records described, or only part thereof, the custodian or other qualified witness shall so state in the affidavit, and deliver the affidavit and those records that are available in one of the manners provided in Section 1560.

(c) Where the records described in the subpoena were delivered to the attorney or his or her representative or deposition officer for copying at the custodian’s or witness’ place of business, in addition to the affidavit required by subdivision (a), the records shall be accompanied by an affidavit by the attorney or his or her representative or deposition officer stating that the copy is a true copy of all the records delivered to the attorney or his or her representative or deposition officer for copying.

(Amended by Stats. 1999, Ch. 444, Sec. 5. Effective January 1, 2000.)



1562

If the original records would be admissible in evidence if the custodian or other qualified witness had been present and testified to the matters stated in the affidavit, and if the requirements of Section 1271 have been met, the copy of the records is admissible in evidence. The affidavit is admissible as evidence of the matters stated therein pursuant to Section 1561 and the matters so stated are presumed true. When more than one person has knowledge of the facts, more than one affidavit may be made. The presumption established by this section is a presumption affecting the burden of producing evidence.

(Amended by Stats. 1996, Ch. 146, Sec. 2. Effective January 1, 1997.)



1563

(a) This article shall not be interpreted to require tender or payment of more than one witness fee and one mileage fee or other charge, to a witness or witness’ business, unless there is an agreement to the contrary between the witness and the requesting party.

(b) All reasonable costs incurred in a civil proceeding by any witness which is not a party with respect to the production of all or any part of business records the production of which is requested pursuant to a subpoena duces tecum may be charged against the party serving the subpoena duces tecum.

(1) “Reasonable cost,” as used in this section, shall include, but not be limited to, the following specific costs: ten cents ($0.10) per page for standard reproduction of documents of a size 81/2 by 14 inches or less; twenty cents ($0.20) per page for copying of documents from microfilm; actual costs for the reproduction of oversize documents or the reproduction of documents requiring special processing which are made in response to a subpoena; reasonable clerical costs incurred in locating and making the records available to be billed at the maximum rate of twenty-four dollars ($24) per hour per person, computed on the basis of six dollars ($6) per quarter hour or fraction thereof; actual postage charges; and the actual cost, if any, charged to the witness by a third person for the retrieval and return of records held offsite by that third person.

(2) The requesting party, or the requesting party’s deposition officer, shall not be required to pay those costs or any estimate thereof prior to the time the records are available for delivery pursuant to the subpoena, but the witness may demand payment of costs pursuant to this section simultaneous with actual delivery of the subpoenaed records, and until payment is made, is under no obligation to deliver the records.

(3) The witness shall submit an itemized statement for the costs to the requesting party, or the requesting party’s deposition officer, setting forth the reproduction and clerical costs incurred by the witness. Should the costs exceed those authorized in paragraph (1), or the witness refuses to produce an itemized statement of costs as required by paragraph (3), upon demand by the requesting party, or the requesting party’s deposition officer, the witness shall furnish a statement setting forth the actions taken by the witness in justification of the costs.

(4) The requesting party may petition the court in which the action is pending to recover from the witness all or a part of the costs paid to the witness, or to reduce all or a part of the costs charged by the witness, pursuant to this subdivision, on the grounds that those costs were excessive. Upon the filing of the petition the court shall issue an order to show cause and from the time the order is served on the witness the court has jurisdiction over the witness. The court may hear testimony on the order to show cause and if it finds that the costs demanded and collected, or charged but not collected, exceed the amount authorized by this subdivision, it shall order the witness to remit to the requesting party, or reduce its charge to the requesting party by an amount equal to, the amount of the excess. In the event that the court finds the costs excessive and charged in bad faith by the witness, the court shall order the witness to remit the full amount of the costs demanded and collected, or excuse the requesting party from any payment of costs charged but not collected, and the court shall also order the witness to pay the requesting party the amount of the reasonable expenses incurred in obtaining the order including attorney’s fees. If the court finds the costs were not excessive, the court shall order the requesting party to pay the witness the amount of the reasonable expenses incurred in defending the petition, including attorney’s fees.

(5) If a subpoena is served to compel the production of business records and is subsequently withdrawn, or is quashed, modified or limited on a motion made other than by the witness, the witness shall be entitled to reimbursement pursuant to paragraph (1) for all costs incurred in compliance with the subpoena to the time that the requesting party has notified the witness that the subpoena has been withdrawn or quashed, modified or limited. In the event the subpoena is withdrawn or quashed, if those costs are not paid within 30 days after demand therefor, the witness may file a motion in the court in which the action is pending for an order requiring payment, and the court shall award the payment of expenses and attorney’s fees in the manner set forth in paragraph (4).

(6) Where the records are delivered to the attorney, the attorney’s representative, or the deposition officer for inspection or photocopying at the witness’ place of business, the only fee for complying with the subpoena shall not exceed fifteen dollars ($15), plus the actual cost, if any, charged to the witness by a third person for retrieval and return of records held offsite by that third person. If the records are retrieved from microfilm, the reasonable cost, as defined in paragraph (1), shall also apply.

(c) When the personal attendance of the custodian of a record or other qualified witness is required pursuant to Section 1564, in a civil proceeding, he or she shall be entitled to the same witness fees and mileage permitted in a case where the subpoena requires the witness to attend and testify before a court in which the action or proceeding is pending and to any additional costs incurred as provided by subdivision (b).

(Amended by Stats. 1999, Ch. 444, Sec. 6. Effective January 1, 2000.)



1564

The personal attendance of the custodian or other qualified witness and the production of the original records is not required unless, at the discretion of the requesting party, the subpoena duces tecum contains a clause which reads:

“The personal attendance of the custodian or other qualified witness and the production of the original records are required by this subpoena. The procedure authorized pursuant to subdivision (b) of Section 1560, and Sections 1561 and 1562, of the Evidence Code will not be deemed sufficient compliance with this subpoena.”

(Amended by Stats. 1987, Ch. 19, Sec. 4. Effective May 12, 1987.)



1565

If more than one subpoena duces tecum is served upon the custodian of records or other qualified witness and the personal attendance of the custodian or other qualified witness is required pursuant to Section 1564, the witness shall be deemed to be the witness of the party serving the first such subpoena duces tecum.

(Amended by Stats. 1969, Ch. 199.)



1566

This article applies in any proceeding in which testimony can be compelled.

(Enacted by Stats. 1965, Ch. 299.)



1567

A completed form described in Section 3664 of the Family Code for income and benefit information provided by the employer may be admissible in a proceeding for modification or termination of an order for child, family, or spousal support if both of the following requirements are met:

(a) The completed form complies with Sections 1561 and 1562.

(b) A copy of the completed form and notice was served on the employee named therein pursuant to Section 3664 of the Family Code.

(Added by Stats. 1995, Ch. 506, Sec. 1. Effective January 1, 1996.)









CHAPTER 3 - Official Writings Affecting Property

1600

(a) The record of an instrument or other document purporting to establish or affect an interest in property is prima facie evidence of the existence and content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed if:

(1) The record is in fact a record of an office of a public entity; and

(2) A statute authorized such a document to be recorded in that office.

(b) The presumption established by this section is a presumption affecting the burden of proof.

(Amended by Stats. 1967, Ch. 650.)



1601

(a) Subject to subdivisions (b) and (c), when in any action it is desired to prove the contents of the official record of any writing lost or destroyed by conflagration or other public calamity, after proof of such loss or destruction, the following may, without further proof, be admitted in evidence to prove the contents of such record:

(1) Any abstract of title made and issued and certified as correct prior to such loss or destruction, and purporting to have been prepared and made in the ordinary course of business by any person engaged in the business of preparing and making abstracts of title prior to such loss or destruction; or

(2) Any abstract of title, or of any instrument affecting title, made, issued, and certified as correct by any person engaged in the business of insuring titles or issuing abstracts of title to real estate, whether the same was made, issued, or certified before or after such loss or destruction and whether the same was made from the original records or from abstract and notes, or either, taken from such records in the preparation and upkeeping of its plant in the ordinary course of its business.

(b) No proof of the loss of the original writing is required other than the fact that the original is not known to the party desiring to prove its contents to be in existence.

(c) Any party desiring to use evidence admissible under this section shall give reasonable notice in writing to all other parties to the action who have appeared therein, of his intention to use such evidence at the trial of the action, and shall give all such other parties a reasonable opportunity to inspect the evidence, and also the abstracts, memoranda, or notes from which it was compiled, and to take copies thereof.

(Enacted by Stats. 1965, Ch. 299.)



1603

A deed of conveyance of real property, purporting to have been executed by a proper officer in pursuance of legal process of any of the courts of record of this state, acknowledged and recorded in the office of the recorder of the county wherein the real property therein described is situated, or the record of such deed, or a certified copy of such record, is prima facie evidence that the property or interest therein described was thereby conveyed to the grantee named in such deed. The presumption established by this section is a presumption affecting the burden of proof.

(Amended by Stats. 1967, Ch. 650.)



1604

A certificate of purchase, or of location, of any lands in this state, issued or made in pursuance of any law of the United States or of this state, is prima facie evidence that the holder or assignee of such certificate is the owner of the land described therein; but this evidence may be overcome by proof that, at the time of the location, or time of filing a preemption claim on which the certificate may have been issued, the land was in the adverse possession of the adverse party, or those under whom he claims, or that the adverse party is holding the land for mining purposes.

(Enacted by Stats. 1965, Ch. 299.)



1605

Duplicate copies and authenticated translations of original Spanish title papers relating to land claims in this state, derived from the Spanish or Mexican governments, prepared under the supervision of the Keeper of Archives, authenticated by the Surveyor-General or his successor and by the Keeper of Archives, and filed with a county recorder, in accordance with Chapter 281 of the Statutes of 1865–66, are admissible as evidence with like force and effect as the originals and without proving the execution of such originals.

(Amended by Stats. 1967, Ch. 650.)












Family Code - FAM

DIVISION 1 - PRELIMINARY PROVISIONS AND DEFINITIONS

PART 1 - PRELIMINARY PROVISIONS

1

This code shall be known as the Family Code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2

A provision of this code, insofar as it is substantially the same as a previously existing provision relating to the same subject matter, shall be considered as a restatement and continuation thereof and not as a new enactment, and a reference in a statute to the provision of this code shall be deemed to include a reference to the previously existing provision unless a contrary intent appears.

(Amended by Stats. 1993, Ch. 219, Sec. 78. Effective January 1, 1994.)



3

A provision of this code, insofar as it is the same in substance as a provision of a uniform act, shall be construed to effectuate the general purpose to make uniform the law in those states which enact that provision.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4

(a) As used in this section:

(1) “New law” means either of the following, as the case may be:

(A) The act that enacted this code.

(B) The act that makes a change in this code, whether effectuated by amendment, addition, or repeal of a provision of this code.

(2) “Old law” means the applicable law in effect before the operative date of the new law.

(3) “Operative date” means the operative date of the new law.

(b) This section governs the application of the new law except to the extent otherwise expressly provided in the new law.

(c) Subject to the limitations provided in this section, the new law applies on the operative date to all matters governed by the new law, regardless of whether an event occurred or circumstance existed before, on, or after the operative date, including, but not limited to, commencement of a proceeding, making of an order, or taking of an action.

(d) If a document or paper is filed before the operative date, the contents, execution, and notice thereof are governed by the old law and not by the new law; but subsequent proceedings taken after the operative date concerning the document or paper, including an objection or response, a hearing, an order, or other matter relating thereto is governed by the new law and not by the old law.

(e) If an order is made before the operative date, or an action on an order is taken before the operative date, the validity of the order or action is governed by the old law and not by the new law. Nothing in this subdivision precludes proceedings after the operative date to modify an order made, or alter a course of action commenced, before the operative date to the extent proceedings for modification of an order or alteration of a course of action of that type are otherwise provided in the new law.

(f) No person is liable for an action taken before the operative date that was proper at the time the action was taken, even though the action would be improper if taken on or after the operative date, and the person has no duty, as a result of the enactment of the new law, to take any step to alter the course of action or its consequences.

(g) If the new law does not apply to a matter that occurred before the operative date, the old law continues to govern the matter notwithstanding its repeal or amendment by the new law.

(h) If a party shows, and the court determines, that application of a particular provision of the new law or of the old law in the manner required by this section or by the new law would substantially interfere with the effective conduct of the proceedings or the rights of the parties or other interested persons in connection with an event that occurred or circumstance that existed before the operative date, the court may, notwithstanding this section or the new law, apply either the new law or the old law to the extent reasonably necessary to mitigate the substantial interference.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of this code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6

Unless the provision or context otherwise requires, the general provisions and rules of construction in this part govern the construction of this code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7

Whenever a reference is made to a portion of this code or to another law, the reference applies to all amendments and additions regardless of when made.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8

Unless otherwise expressly stated:

(a) “Division” means a division of this code.

(b) “Part” means a part of the division in which that term occurs.

(c) “Chapter” means a chapter of the division or part, as the case may be, in which that term occurs.

(d) “Article” means an article of the chapter in which that term occurs.

(e) “Section” means a section of this code.

(f) “Subdivision” means a subdivision of the section in which that term occurs.

(g) “Paragraph” means a paragraph of the subdivision in which that term occurs.

(h) “Subparagraph” means a subparagraph of the paragraph in which that term occurs.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9

The present tense includes the past and future tenses, and the future, the present.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



10

The singular number includes the plural, and the plural, the singular.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



11

A reference to “husband” and “wife,” “spouses,” or “married persons,” or a comparable term, includes persons who are lawfully married to each other and persons who were previously lawfully married to each other, as is appropriate under the circumstances of the particular case.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



12

“Shall” is mandatory and “may” is permissive. “Shall not” and “may not” are prohibitory.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



13

If a provision or clause of this code or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are severable.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 2 - DEFINITIONS

50

Unless the provision or context otherwise requires, the definitions and rules of construction in this part govern the construction of this code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



58

“Child for whom support may be ordered” means a minor child and a child for whom support is authorized under Section 3587, 3901, or 3910.

(Added by Stats. 1993, Ch. 219, Sec. 79. Effective January 1, 1994.)



63

“Community estate” includes both community property and quasi-community property.

(Added by Stats. 1993, Ch. 219, Sec. 79.3. Effective January 1, 1994.)



65

“Community property” is property that is community property under Part 2 (commencing with Section 760) of Division 4.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



67

“County” includes city and county.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



80

“Employee benefit plan” includes public and private retirement, pension, annuity, savings, profit sharing, stock bonus, stock option, thrift, vacation pay, and similar plans of deferred or fringe benefit compensation, whether of the defined contribution or defined benefit type whether or not such plan is qualified under the Employee Retirement Income Security Act of 1974 (P.L. 93-406) (ERISA), as amended. The term also includes “employee benefit plan” as defined in Section 3 of ERISA (29 U.S.C.A. Sec. 1002(3)).

(Amended by Stats. 1994, Ch. 1269, Sec. 9. Effective January 1, 1995.)



92

“Family support” means an agreement between the parents, or an order or judgment, that combines child support and spousal support without designating the amount to be paid for child support and the amount to be paid for spousal support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



95

“Income and expense declaration” means the form for an income and expense declaration in family law matters adopted by the Judicial Council.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



100

“Judgment” and “order” include a decree, as appropriate under the circumstances.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



105

“Person” includes a natural person, firm, association, organization, partnership, business trust, corporation, limited liability company, or public entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 107. Effective January 1, 1995.)



110

“Proceeding” includes an action.

(Added by Stats. 1993, Ch. 219, Sec. 81. Effective January 1, 1994.)



113

“Property” includes real and personal property and any interest therein.

(Added by Stats. 2000, Ch. 808, Sec. 21. Effective September 28, 2000.)



115

“Property declaration” means the form for a property declaration in family law matters adopted by the Judicial Council.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



125

“Quasi-community property” means all real or personal property, wherever situated, acquired before or after the operative date of this code in any of the following ways:

(a) By either spouse while domiciled elsewhere which would have been community property if the spouse who acquired the property had been domiciled in this state at the time of its acquisition.

(b) In exchange for real or personal property, wherever situated, which would have been community property if the spouse who acquired the property so exchanged had been domiciled in this state at the time of its acquisition.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



126

“Petitioner” includes plaintiff, where appropriate.

(Added by Stats. 1999, Ch. 980, Sec. 1. Effective January 1, 2000.)



127

“Respondent” includes defendant, where appropriate.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



130

“Separate property” is property that is separate property under Part 2 (commencing with Section 760) of Division 4.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



142

“Spousal support” means support of the spouse of the obligor.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



145

“State” means a state of the United States, the District of Columbia, or a commonwealth, territory, or insular possession subject to the jurisdiction of the United States.

(Amended by Stats. 1999, Ch. 661, Sec. 3. Effective January 1, 2000. Operative January 1, 1994.)



150

“Support” refers to a support obligation owing on behalf of a child, spouse, or family, or an amount owing pursuant to Section 17402. It also includes past due support or arrearage when it exists. “Support,” when used with reference to a minor child or a child described in Section 3901, includes maintenance and education.

(Amended by Stats. 2000, Ch. 808, Sec. 22. Effective September 28, 2000.)



155

“Support order” means a judgment or order of support in favor of an obligee, whether temporary or final, or subject to modification, termination, or remission, regardless of the kind of action or proceeding in which it is entered. For the purposes of Section 685.020 of the Code of Civil Procedure, only the initial support order, whether temporary or final, whether or not the order is contained in a judgment, shall be considered an installment judgment. No support order or other order or notice issued, which sets forth the amount of support owed for prior periods of time or establishes a periodic payment to liquidate the support owed for prior periods, shall be considered a money judgment for purposes of subdivision (b) of Section 685.020 of the Code of Civil Procedure.

(Amended by Stats. 2002, Ch. 539, Sec. 2. Effective January 1, 2003.)






PART 3 - Indian Children

170

(a) As used in this code, unless the context otherwise requires, the terms “Indian,” “Indian child,” “Indian child’s tribe,” “Indian custodian,” “Indian organization,” “Indian tribe,” “reservation,” and “tribal court” shall be defined as provided in Section 1903 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(b) When used in connection with an Indian child custody proceeding, the terms “extended family member” and “parent” shall be defined as provided in Section 1903 of the Indian Child Welfare Act.

(c) “Indian child custody proceeding” means a “child custody proceeding” within the meaning of Section 1903 of the Indian Child Welfare Act, including a voluntary or involuntary proceeding that may result in an Indian child’s temporary or long-term foster care or guardianship placement if the parent or Indian custodian cannot have the child returned upon demand, termination of parental rights, or adoptive placement. An “Indian child custody proceeding” does not include a proceeding under this code commenced by the parent of an Indian child to determine the custodial rights of the child’s parents, unless the proceeding involves a petition to declare an Indian child free from the custody or control of a parent or involves a grant of custody to a person or persons other than a parent, over the objection of a parent.

(d) If an Indian child is a member of more than one tribe or is eligible for membership in more than one tribe, the court shall make a determination, in writing together with the reasons for it, as to which tribe is the Indian child’s tribe for purposes of the Indian child custody proceeding. The court shall make that determination as follows:

(1) If the Indian child is or becomes a member of only one tribe, that tribe shall be designated as the Indian child’s tribe, even though the child is eligible for membership in another tribe.

(2) If an Indian child is or becomes a member of more than one tribe, or is not a member of any tribe but is eligible for membership in more than one tribe, the tribe with which the child has the more significant contacts shall be designated as the Indian child’s tribe. In determining which tribe the child has the more significant contacts with, the court shall consider, among other things, the following factors:

(A) The length of residence on or near the reservation of each tribe and frequency of contact with each tribe.

(B) The child’s participation in activities of each tribe.

(C) The child’s fluency in the language of each tribe.

(D) Whether there has been a previous adjudication with respect to the child by a court of one of the tribes.

(E) Residence on or near one of the tribes’ reservations by the child’s parents, Indian custodian or extended family members.

(F) Tribal membership of custodial parent or Indian custodian.

(G) Interest asserted by each tribe in response to the notice specified in Section 180.

(H) The child’s self identification.

(3) If an Indian child becomes a member of a tribe other than the one designated by the court as the Indian child’s tribe under paragraph (2), actions taken based on the court’s determination prior to the child’s becoming a tribal member shall continue to be valid.

(Added by Stats. 2006, Ch. 838, Sec. 1. Effective January 1, 2007.)



175

(a) The Legislature finds and declares the following:

(1) There is no resource that is more vital to the continued existence and integrity of recognized Indian tribes than their children, and the State of California has an interest in protecting Indian children who are members of, or are eligible for membership in, an Indian tribe. The state is committed to protecting the essential tribal relations and best interest of an Indian child by promoting practices, in accordance with the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) and other applicable law, designed to prevent the child’s involuntary out-of-home placement and, whenever the placement is necessary or ordered, by placing the child, whenever possible, in a placement that reflects the unique values of the child’s tribal culture and is best able to assist the child in establishing, developing, and maintaining a political, cultural, and social relationship with the child’s tribe and tribal community.

(2) It is in the interest of an Indian child that the child’s membership in the child’s Indian tribe and connection to the tribal community be encouraged and protected, regardless of any of the following:

(A)  Whether the child is in the physical custody of an Indian parent or Indian custodian at the commencement of a child custody proceeding.

(B)  Whether the parental rights of the child’s parents have been terminated.

(C)  Where the child has resided or been domiciled.

(b) In all Indian child custody proceedings the court shall consider all of the findings contained in subdivision (a), strive to promote the stability and security of Indian tribes and families, comply with the federal Indian Child Welfare Act, and seek to protect the best interest of the child. Whenever an Indian child is removed from a foster care home or institution, guardianship, or adoptive placement for the purpose of further foster care, guardianship, or adoptive placement, placement of the child shall be in accordance with the Indian Child Welfare Act.

(c) A determination by an Indian tribe that an unmarried person, who is under the age of 18 years, is either (1) a member of an Indian tribe or (2) eligible for membership in an Indian tribe and a biological child of a member of an Indian tribe shall constitute a significant political affiliation with the tribe and shall require the application of the federal Indian Child Welfare Act to the proceedings.

(d) In any case in which this code or other applicable state or federal law provides a higher standard of protection to the rights of the parent or Indian custodian of an Indian child, or the Indian child’s tribe, than the rights provided under the Indian Child Welfare Act, the court shall apply the higher standard.

(e) Any Indian child, the Indian child’s tribe, or the parent or Indian custodian from whose custody the child has been removed, may petition the court to invalidate an action in an Indian child custody proceeding for foster care, guardianship placement, or termination of parental rights if the action violated Sections 1911, 1912, and 1913 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.). Nothing in this section is intended to prohibit, restrict, or otherwise limit any rights under Section 1914 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(Added by Stats. 2006, Ch. 838, Sec. 1. Effective January 1, 2007.)



177

(a) In an Indian child custody proceeding, the court shall apply Sections 224.2 to 224.6, inclusive, and Sections 305.5, 361.31, and 361.7 of the Welfare and Institutions Code, and the following rules from the California Rules of Court, as they read on January 1, 2007:

(1) Paragraph (7) of subdivision (b) of Rule 5.530.

(2) Subdivision (i) of Rule 5.534.

(b) In the provisions cited in subdivision (a), references to social workers, probation officers, county welfare department, or probation department shall be construed as meaning the party seeking a foster care placement, guardianship, or adoption under this code.

(c) This section shall only apply to proceedings involving an Indian child.

(Amended by Stats. 2007, Ch. 130, Sec. 85. Effective January 1, 2008.)



180

(a) In an Indian child custody proceeding notice shall comply with subdivision (b) of this section.

(b) Any notice sent under this section shall be sent to the minor’s parent or legal guardian, Indian custodian, if any, and the Indian child’s tribe and shall comply with all of the following requirements:

(1) Notice shall be sent by registered or certified mail with return receipt requested. Additional notice by first-class mail is recommended, but not required.

(2) Notice to the tribe shall be to the tribal chairperson, unless the tribe has designated another agent for service.

(3) Notice shall be sent to all tribes of which the child may be a member or eligible for membership until the court makes a determination as to which tribe is the Indian child’s tribe in accordance with subdivision (d) of Section 170, after which notice need only be sent to the tribe determined to be the Indian child’s tribe.

(4)  Notice, to the extent required by federal law, shall be sent to the Secretary of the Interior’s designated agent, the Sacramento Area Director, Bureau of Indian Affairs. If the identity or location of the Indian child’s tribe is known, a copy of the notice shall also be sent directly to the Secretary of the Interior unless the Secretary of the Interior has waived that notice in writing and the person responsible for giving notice under this section has filed proof of the waiver with the court.

(5) In addition to the information specified in other sections of this article, notice shall include all of the following information:

(A) The name, birthdate, and birthplace of the Indian child, if known.

(B) The name of any Indian tribe in which the child is a member or may be eligible for membership, if known.

(C) All names known of the Indian child’s biological parents, grandparents, and great-grandparents, or Indian custodians, including maiden, married, and former names or aliases, as well as their current and former addresses, birthdates, places of birth and death, tribal enrollment numbers, and any other identifying information, if known.

(D) A copy of the petition by which the proceeding was initiated.

(E) A copy of the child’s birth certificate, if available.

(F) The location, mailing address, and telephone number of the court and all parties notified pursuant to this section.

(G) A statement of the following:

(i) The absolute right of the child’s parents, Indian custodians, and tribe to intervene in the proceeding.

(ii) The right of the child’s parents, Indian custodians, and tribe to petition the court to transfer the proceeding to the tribal court of the Indian child’s tribe, absent objection by either parent and subject to declination by the tribal court.

(iii) The right of the child’s parents, Indian custodians, and tribe to, upon request, be granted up to an additional 20 days from the receipt of the notice to prepare for the proceeding.

(iv)  The potential legal consequences of the proceedings on the future custodial rights of the child’s parents or Indian custodians.

(v)  That if the parents or Indian custodians are unable to afford counsel, counsel will be appointed to represent the parents or Indian custodians pursuant to Section 1912 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(vi)  That the information contained in the notice, petition, pleading, and other court documents is confidential, so any person or entity notified shall maintain the confidentiality of the information contained in the notice concerning the particular proceeding and not reveal it to anyone who does not need the information in order to exercise the tribe’s rights under the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(c) Notice shall be sent whenever it is known or there is reason to know that an Indian child is involved, and for every hearing thereafter, including, but not limited to, the hearing at which a final adoption order is to be granted. After a tribe acknowledges that the child is a member or eligible for membership in that tribe, or after the Indian child’s tribe intervenes in a proceeding, the information set out in subparagraphs (C), (D), (E), and (G) of paragraph (5) of subdivision (b) need not be included with the notice.

(d) Proof of the notice, including copies of notices sent and all return receipts and responses received, shall be filed with the court in advance of the hearing except as permitted under subdivision (e).

(e) No proceeding shall be held until at least 10 days after receipt of notice by the parent, Indian custodian, the tribe, or the Bureau of Indian Affairs. The parent, Indian custodian, or the tribe shall, upon request, be granted up to 20 additional days to prepare for the proceeding. Nothing herein shall be construed as limiting the rights of the parent, Indian custodian, or tribe to 10 days’ notice if a lengthier notice period is required under this code.

(f) With respect to giving notice to Indian tribes, a party shall be subject to court sanctions if that person knowingly and willfully falsifies or conceals a material fact concerning whether the child is an Indian child, or counsels a party to do so.

(g) The inclusion of contact information of any adult or child that would otherwise be required to be included in the notification pursuant to this section, shall not be required if that person is at risk of harm as a result of domestic violence, child abuse, sexual abuse, or stalking.

(Added by Stats. 2006, Ch. 838, Sec. 1. Effective January 1, 2007.)



185

(a) In a custody proceeding involving a child who would otherwise be an Indian child based on the definition contained in paragraph (4) of Section 1903 of the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), but is not an Indian child based on status of the child’s tribe, as defined in paragraph (8) of Section 1903 of the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), the court may permit the tribe from which the child is descended to participate in the proceeding upon request of the tribe.

(b) If the court permits a tribe to participate in a proceeding, the tribe may do all of the following, upon consent of the court:

(1) Be present at the hearing.

(2) Address the court.

(3) Request and receive notice of hearings.

(4) Request to examine court documents relating to the proceeding.

(5) Present information to the court that is relevant to the proceeding.

(6) Submit written reports and recommendations to the court.

(7) Perform other duties and responsibilities as requested or approved by the court.

(c) If more than one tribe requests to participate in a proceeding under subdivision (a), the court may limit participation to the tribe with which the child has the most significant contacts, as determined in accordance with paragraph (2) of subdivision (d) of Section 170.

(d) This section is intended to assist the court in making decisions that are in the best interest of the child by permitting a tribe in the circumstances set out in subdivision (a) to inform the court and parties to the proceeding about placement options for the child within the child’s extended family or the tribal community, services and programs available to the child and the child’s parents as Indians, and other unique interests the child or the child’s parents may have as Indians. This section shall not be construed to make the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), or any state law implementing the Indian Child Welfare Act, applicable to the proceedings, or to limit the court’s discretion to permit other interested persons to participate in these or any other proceedings.

(e) This section shall only apply to proceedings involving an Indian child.

(Added by Stats. 2006, Ch. 838, Sec. 1. Effective January 1, 2007.)









DIVISION 2 - GENERAL PROVISIONS

PART 1 - JURISDICTION

200

The superior court has jurisdiction in proceedings under this code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 2 - GENERAL PROCEDURAL PROVISIONS

210

Except to the extent that any other statute or rules adopted by the Judicial Council provide applicable rules, the rules of practice and procedure applicable to civil actions generally, including the provisions of Title 3a (commencing with Section 391) of Part 2 of the Code of Civil Procedure, apply to, and constitute the rules of practice and procedure in, proceedings under this code.

(Amended by Stats. 2002, Ch. 1118, Sec. 2. Effective January 1, 2003.)



211

Notwithstanding any other provision of law, the Judicial Council may provide by rule for the practice and procedure in proceedings under this code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



212

A petition, response, application, opposition, or other pleading filed with the court under this code shall be verified.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



213

(a) In a hearing on an order to show cause, or on a modification thereof, or in a hearing on a motion, other than for contempt, the responding party may seek affirmative relief alternative to that requested by the moving party, on the same issues raised by the moving party, by filing a responsive declaration within the time set by statute or rules of court.

(b) This section applies in any of the following proceedings:

(1) A proceeding for dissolution of marriage, for nullity of marriage, or for legal separation of the parties.

(2) A proceeding relating to a protective order described in Section 6218.

(3) Any other proceeding in which there is at issue the visitation, custody, or support of a child.

(Amended by Stats. 1993, Ch. 219, Sec. 83. Effective January 1, 1994.)



214

Except as otherwise provided in this code or by court rule, the court may, when it considers it necessary in the interests of justice and the persons involved, direct the trial of any issue of fact joined in a proceeding under this code to be private, and may exclude all persons except the officers of the court, the parties, their witnesses, and counsel.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



215

(a) Except as provided in subdivision (b), after entry of a judgment of dissolution of marriage, nullity of marriage, legal separation of the parties, or paternity, or after a permanent order in any other proceeding in which there was at issue the visitation, custody, or support of a child, no modification of the judgment or order, and no subsequent order in the proceedings, is valid unless any prior notice otherwise required to be given to a party to the proceeding is served, in the same manner as the notice is otherwise permitted by law to be served, upon the party. For the purposes of this section, service upon the attorney of record is not sufficient.

(b) A postjudgment motion to modify a custody, visitation, or child support order may be served on the other party or parties by first-class mail or airmail, postage prepaid, to the persons to be served. For any party served by mail, the proof of service must include an address verification.

(Amended by Stats. 2010, Ch. 352, Sec. 2. Effective January 1, 2011.)



216

(a) In the absence of a stipulation by the parties to the contrary, there shall be no ex parte communication between the attorneys for any party to an action and any court-appointed or court-connected evaluator or mediator, or between a court-appointed or court-connected evaluator or mediator and the court, in any proceedings under this code, except with regard to the scheduling of appointments.

(b) There shall be no ex parte communications between counsel appointed by the court pursuant to Section 3150 and any court-appointed or court-connected evaluator or mediator, except where it is expressly authorized by the court or undertaken pursuant to paragraph (5) of subdivision (c) of Section 3151.

(c) Subdivisions (a) and (b) shall not apply in the following situations:

(1) To allow a mediator or evaluator to address a case involving allegations of domestic violence as set forth in Sections 3113, 3181, and 3192.

(2) To allow a mediator or evaluator to address a case involving allegations of domestic violence as set forth in Rule 5.215 of the California Rules of Court.

(3) If the mediator or evaluator determines that ex parte communication is needed to inform the court of his or her belief that a restraining order is necessary to prevent an imminent risk to the physical safety of the child or the party.

(d) Nothing in this section shall be construed to limit the responsibilities a mediator or evaluator may have as a mandated reporter pursuant to Section 11165.9 of the Penal Code or the responsibilities a mediator or evaluator may have to warn under Tarasoff v. Regents of the University of California (1976) 17 Cal.3d 425, Hedlund v. Superior Court (1983) 34 Cal.3d 695, and Section 43.92 of the Civil Code.

(e) The Judicial Council shall, by July 1, 2006, adopt a rule of court to implement this section.

(Amended by Stats. 2007, Ch. 130, Sec. 86. Effective January 1, 2008.)



217

(a) At a hearing on any order to show cause or notice of motion brought pursuant to this code, absent a stipulation of the parties or a finding of good cause pursuant to subdivision (b), the court shall receive any live, competent testimony that is relevant and within the scope of the hearing and the court may ask questions of the parties.

(b) In appropriate cases, a court may make a finding of good cause to refuse to receive live testimony and shall state its reasons for the finding on the record or in writing. The Judicial Council shall, by January 1, 2012, adopt a statewide rule of court regarding the factors a court shall consider in making a finding of good cause.

(c) A party seeking to present live testimony from witnesses other than the parties shall, prior to the hearing, file and serve a witness list with a brief description of the anticipated testimony. If the witness list is not served prior to the hearing, the court may, on request, grant a brief continuance and may make appropriate temporary orders pending the continued hearing.

(Added by Stats. 2010, Ch. 352, Sec. 3. Effective January 1, 2011.)



218

With respect to the ability to conduct formal discovery in family law proceedings, when a request for order or other motion is filed and served after entry of judgment, discovery shall automatically reopen as to the issues raised in the postjudgment pleadings currently before the court. The date initially set for trial of the action specified in subdivision (a) of Section 2024.020 of the Code of Civil Procedure shall mean the date the postjudgment proceeding is set for hearing on the motion or any continuance thereof, or evidentiary trial, whichever is later.

(Added by Stats. 2014, Ch. 169, Sec. 1. Effective January 1, 2015.)






PART 3 - TEMPORARY RESTRAINING ORDER IN SUMMONS

231

This part applies to a temporary restraining order in a summons issued under any of the following provisions:

(a) Section 2040 (proceeding for dissolution of marriage, for nullity of marriage, or for legal separation of the parties).

(b) Section 7700 (proceeding under Uniform Parentage Act).

(Amended by Stats. 1993, Ch. 219, Sec. 84.5. Effective January 1, 1994.)



232

The summons shall state on its face that the order is enforceable in any place in this state by any law enforcement agency that has received mailed notice of the order or has otherwise received a copy of the order and any officer who has been shown a copy of the order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



233

(a) Upon filing the petition and issuance of the summons and upon personal service of the petition and summons on the respondent or upon waiver and acceptance of service by the respondent, the temporary restraining order under this part shall be in effect against the parties until the final judgment is entered or the petition is dismissed, or until further order of the court.

(b) The temporary restraining order is enforceable in any place in this state, but is not enforceable by a law enforcement agency of a political subdivision unless that law enforcement agency has received mailed notice of the order or has otherwise received a copy of the order or the officer enforcing the order has been shown a copy of the order.

(c) A willful and knowing violation of the order included in the summons by removing a child from the state without the written consent of the other party or an order of the court is punishable as provided in Section 278.5 of the Penal Code. A willful and knowing violation of any of the other orders included in the summons is punishable as provided in Section 273.6 of the Penal Code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



234

The automatic granting of the ex parte temporary restraining order under this part is not a court determination or competent evidence in any proceeding of any prior history of the conduct so proscribed occurring between the parties.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



235

Nothing in this part precludes either party from applying to the court for modification or revocation of the temporary restraining order provided for in this part or for further temporary orders or an expanded temporary ex parte order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 4 - EX PARTE TEMPORARY RESTRAINING ORDERS

240

This part applies where a temporary restraining order, including a protective order as defined in Section 6218, is issued under any of the following provisions:

(a) Article 2 (commencing with Section 2045) of Chapter 4 of Part 1 of Division 6 (dissolution of marriage, nullity of marriage, or legal separation of the parties).

(b) Article 3 (commencing with Section 4620) of Chapter 3 of Part 5 of Division 9 (deposit of assets to secure future child support payments).

(c) Article 1 (commencing with Section 6320) of Chapter 2 of Part 4 of Division 10 (Domestic Violence Prevention Act), other than an order under Section 6322.5.

(d) Article 2 (commencing with Section 7710) of Chapter 6 of Part 3 of Division 12 (Uniform Parentage Act).

(Amended by Stats. 1998, Ch. 511, Sec. 1. Effective January 1, 1999.)



241

Except as provided in Section 6300, an order described in Section 240 may not be granted without notice to the respondent unless it appears from facts shown by the declaration in support of the petition for the order, or in the petition for the order, that great or irreparable injury would result to the petitioner before the matter can be heard on notice.

(Amended by Stats. 2010, Ch. 572, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



242

(a) Within 21 days, or, if good cause appears to the court, 25 days from the date that a temporary order is granted or denied, a hearing shall be held on the petition. If no request for temporary orders is made, the hearing shall be held within 21 days, or, if good cause appears to the court, 25 days from the date that the petition is filed.

(b) If a hearing is not held within the time provided in subdivision (a), the court may nonetheless hear the matter, but the order is unenforceable unless reissued under Section 245.

(Amended by Stats. 2010, Ch. 572, Sec. 7. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



243

(a) When the matter first comes up for hearing, the petitioner must be ready to proceed.

(b) If a petition under this part has been filed, the respondent shall be personally served with a copy of the petition, the temporary order, if any, and the notice of hearing on the petition. Service shall be made at least five days before the hearing.

(c) If the petitioner fails to comply with subdivision (a) or subdivision (b), the court shall dissolve the order.

(d) If service is made under subdivision (b), the respondent may file a response that explains or denies the allegations in the petition. The respondent is entitled, as a matter of course, to one continuance for a reasonable period, to respond to the petition for orders.

(e) On motion of the petitioner or on its own motion, the court may shorten the time provided in this section for service on the respondent.

(f) If the response is served on the petitioner at least two days before the hearing, the petitioner is not entitled to a continuance on account of the response.

(Amended by Stats. 2010, Ch. 572, Sec. 8. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



244

(a) On the day of the hearing, the hearing on the petition shall take precedence over all other matters on the calendar that day, except older matters of the same character, and matters to which special precedence may be given by law.

(b) The hearing on the petition shall be set for trial at the earliest possible date and shall take precedence over all other matters, except older matters of the same character, and matters to which special precedence may be given by law.

(Amended by Stats. 2010, Ch. 572, Sec. 9. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



245

(a) The court may, upon the filing of a declaration by the petitioner that the respondent could not be served within the time required by statute, reissue an order previously issued and dissolved by the court for failure to serve the respondent. The reissued order shall remain in effect until the date set for hearing.

(b) The reissued order shall state on its face the date of expiration of the order.

(c) No fee shall be charged for the reissuance of the order unless the order had been dissolved three times previously.

(Amended by Stats. 2010, Ch. 572, Sec. 10. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



246

A request for a temporary restraining order described in Section 240, issued without notice, shall be granted or denied on the same day that the petition is submitted to the court, unless the petition is filed too late in the day to permit effective review, in which case the order shall be granted or denied on the next day of judicial business in sufficient time for the order to be filed that day with the clerk of the court.

(Amended by Stats. 2010, Ch. 572, Sec. 11. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)






PART 5 - ATTORNEY'S FEES AND COSTS

270

If a court orders a party to pay attorney’s fees or costs under this code, the court shall first determine that the party has or is reasonably likely to have the ability to pay.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 87. Effective January 1, 1994.)



271

(a) Notwithstanding any other provision of this code, the court may base an award of attorney’s fees and costs on the extent to which the conduct of each party or attorney furthers or frustrates the policy of the law to promote settlement of litigation and, where possible, to reduce the cost of litigation by encouraging cooperation between the parties and attorneys. An award of attorney’s fees and costs pursuant to this section is in the nature of a sanction. In making an award pursuant to this section, the court shall take into consideration all evidence concerning the parties’ incomes, assets, and liabilities. The court shall not impose a sanction pursuant to this section that imposes an unreasonable financial burden on the party against whom the sanction is imposed. In order to obtain an award under this section, the party requesting an award of attorney’s fees and costs is not required to demonstrate any financial need for the award.

(b) An award of attorney’s fees and costs as a sanction pursuant to this section shall be imposed only after notice to the party against whom the sanction is proposed to be imposed and opportunity for that party to be heard.

(c) An award of attorney’s fees and costs as a sanction pursuant to this section is payable only from the property or income of the party against whom the sanction is imposed, except that the award may be against the sanctioned party’s share of the community property.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 87. Effective January 1, 1994.)



272

(a) Where the court orders one of the parties to pay attorney’s fees and costs for the benefit of the other party, the fees and costs may, in the discretion of the court, be made payable in whole or in part to the attorney entitled thereto.

(b) Subject to subdivision (c), the order providing for payment of the attorney’s fees and costs may be enforced directly by the attorney in the attorney’s own name or by the party in whose behalf the order was made.

(c) If the attorney has ceased to be the attorney for the party in whose behalf the order was made, the attorney may enforce the order only if it appears of record that the attorney has given to the former client or successor counsel 10 days’ written notice of the application for enforcement of the order. During the 10-day period, the client may file in the proceeding a motion directed to the former attorney for partial or total reallocation of fees and costs to cover the services and cost of successor counsel. On the filing of the motion, the enforcement of the order by the former attorney shall be stayed until the court has resolved the motion.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 87. Effective January 1, 1994.)



273

Notwithstanding any other provision of this code, the court shall not award attorney’s fees against any governmental agency involved in a family law matter or child support proceeding except when sanctions are appropriate pursuant to Section 128.5 of the Code of Civil Procedure or Section 271 of this code.

(Added by Stats. 1994, Ch. 1269, Sec. 10. Effective January 1, 1995.)



274

(a) Notwithstanding any other provision of law, if the injured spouse is entitled to a remedy authorized pursuant to Section 4324, the injured spouse shall be entitled to an award of reasonable attorney’s fees and costs as a sanction pursuant to this section.

(b) An award of attorney’s fees and costs as a sanction pursuant to this section shall be imposed only after notice to the party against whom the sanction is proposed to be imposed and opportunity for that party to be heard.

(c) An award of attorney’s fees and costs as a sanction pursuant to this section is payable only from the property or income of the party against whom the sanction is imposed, except that the award may be against the sanctioned party’s share of the community property. In order to obtain an award under this section, the party requesting an award of attorney’s fees and costs is not required to demonstrate any financial need for the award.

(Amended by Stats. 2006, Ch. 538, Sec. 156. Effective January 1, 2007.)






PART 6 - ENFORCEMENT OF JUDGMENTS AND ORDERS

290

A judgment or order made or entered pursuant to this code may be enforced by the court by execution, the appointment of a receiver, or contempt, or by any other order as the court in its discretion determines from time to time to be necessary.

(Amended by Stats. 2006, Ch. 86, Sec. 2. Effective January 1, 2007.)



291

(a) A money judgment or judgment for possession or sale of property that is made or entered under this code, including a judgment for child, family, or spousal support, is enforceable until paid in full or otherwise satisfied.

(b) A judgment described in this section is exempt from any requirement that a judgment be renewed. Failure to renew a judgment described in this section has no effect on the enforceability of the judgment.

(c) A judgment described in this section may be renewed pursuant to Article 2 (commencing with Section 683.110) of Chapter 3 of Division 1 of Title 9 of Part 2 of the Code of Civil Procedure. An application for renewal of a judgment described in this section, whether or not payable in installments, may be filed:

(1) If the judgment has not previously been renewed as to past due amounts, at any time.

(2) If the judgment has previously been renewed, the amount of the judgment as previously renewed and any past due amount that became due and payable after the previous renewal may be renewed at any time after a period of at least five years has elapsed from the time the judgment was previously renewed.

(d) In an action to enforce a judgment for child, family, or spousal support, the defendant may raise, and the court may consider, the defense of laches only with respect to any portion of the judgment that is owed to the state.

(e) Nothing in this section supersedes the law governing enforcement of a judgment after the death of the judgment creditor or judgment debtor.

(f) On or before January 1, 2008, the Judicial Council shall develop self-help materials that include: (1) a description of the remedies available for enforcement of a judgment under this code, and (2) practical advice on how to avoid disputes relating to the enforcement of a support obligation. The self-help materials shall be made available to the public through the Judicial Council self-help Internet Web site.

(g) As used in this section, “judgment” includes an order.

(Amended by Stats. 2007, Ch. 130, Sec. 87. Effective January 1, 2008.)



292

(a) The Judicial Council shall modify the title of its existing form, “Order to Show Cause and Declaration for Contempt (Family Law),” to “Order to Show Cause and Affidavit for Contempt (Family Law).”

(b) The Judicial Council shall prescribe a form entitled “Affidavit of Facts Constituting Contempt” that a party seeking to enforce a judgment or order made or entered pursuant to this code by contempt may use as an attachment to the Judicial Council form entitled “Order to Show Cause and Affidavit for Contempt (Family Law).” The form shall provide in the simplest language possible:

(1) The basic information needed to sustain a cause of action for contempt, including, but not limited to, the elements of a cause of action for contempt.

(2) Instructions on how to prepare and submit the Order to Show Cause and Affidavit for Contempt (Family Law) and the Affidavit of Facts Constituting Contempt.

(3) Lines for the date and a signature made under penalty of perjury.

(c) Section 1211.5 of the Code of Civil Procedure shall apply to the Order to Show Cause and Affidavit for Contempt (Family Law) and the Affidavit of Facts Constituting Contempt.

(Added by Stats. 1995, Ch. 904, Sec. 2. Effective January 1, 1996.)






PART 7 - TRIBAL MARRIAGES AND DIVORCES

295

(a) For the purpose of application of the laws of succession set forth in the Probate Code to a decedent, and for the purpose of determining the validity of a marriage under the laws of this state, an alliance entered into before 1958, which, by custom of the Indian tribe, band, or group of which the parties to the alliance, or either of them, are members, is commonly recognized in the tribe, band, or group as marriage, is deemed a valid marriage under the laws of this state.

(b) In the case of these marriages and for the purposes described in subdivision (a), a separation, which, by custom of the Indian tribe, band, or group of which the separating parties, or either of them, are members, is commonly recognized in the tribe, band, or group as a dissolution of marriage, is deemed a valid divorce under the laws of this state.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)









DIVISION 2.5 - DOMESTIC PARTNER REGISTRATION

PART 1 - DEFINITIONS

297

(a) Domestic partners are two adults who have chosen to share one another’s lives in an intimate and committed relationship of mutual caring.

(b) A domestic partnership shall be established in California when both persons file a Declaration of Domestic Partnership with the Secretary of State pursuant to this division, and, at the time of filing, all of the following requirements are met:

(1) Neither person is married to someone else or is a member of another domestic partnership with someone else that has not been terminated, dissolved, or adjudged a nullity.

(2) The two persons are not related by blood in a way that would prevent them from being married to each other in this state.

(3) Both persons are at least 18 years of age, except as provided in Section 297.1.

(4) Either of the following:

(A) Both persons are members of the same sex.

(B) One or both of the persons meet the eligibility criteria under Title II of the Social Security Act as defined in Section 402(a) of Title 42 of the United States Code for old-age insurance benefits or Title XVI of the Social Security Act as defined in Section 1381 of Title 42 of the United States Code for aged individuals. Notwithstanding any other provision of this section, persons of opposite sexes may not constitute a domestic partnership unless one or both of the persons are over 62 years of age.

(5) Both persons are capable of consenting to the domestic partnership.

(Amended by Stats. 2011, Ch. 721, Sec. 1. Effective January 1, 2012.)



297.1

(a) A person under 18 years of age who, together with the person with whom he or she proposes to establish a domestic partnership, otherwise meets the requirements for a domestic partnership other than the requirement of being at least 18 years of age, is capable of consenting to and establishing a domestic partnership upon obtaining a court order granting permission to the underage person or persons to establish a domestic partnership.

(b) (1) The court order and written consent of the parents of each person under 18 years of age or of one of the parents or the guardian of each person under 18 years of age, except as provided in paragraph (2), shall be filed with the clerk of the court, and a certified copy of the order shall be filed with the Secretary of State with the Declaration of Domestic Partnership.

(2) If it appears to the satisfaction of the court by application of a person under 18 years of age that the person requires a written consent to establish a domestic partnership and that the minor has no parent or guardian, or has no parent or guardian capable of consenting, the court may make an order consenting to establishing the domestic partnership. The order shall be filed with the clerk of the court and a certified copy of the order shall be filed with the Secretary of State with the Declaration of Domestic Partnership.

(Added by Stats. 2011, Ch. 721, Sec. 2. Effective January 1, 2012.)



297.5

(a) Registered domestic partners shall have the same rights, protections, and benefits, and shall be subject to the same responsibilities, obligations, and duties under law, whether they derive from statutes, administrative regulations, court rules, government policies, common law, or any other provisions or sources of law, as are granted to and imposed upon spouses.

(b) Former registered domestic partners shall have the same rights, protections, and benefits, and shall be subject to the same responsibilities, obligations, and duties under law, whether they derive from statutes, administrative regulations, court rules, government policies, common law, or any other provisions or sources of law, as are granted to and imposed upon former spouses.

(c) A surviving registered domestic partner, following the death of the other partner, shall have the same rights, protections, and benefits, and shall be subject to the same responsibilities, obligations, and duties under law, whether they derive from statutes, administrative regulations, court rules, government policies, common law, or any other provisions or sources of law, as are granted to and imposed upon a widow or a widower.

(d) The rights and obligations of registered domestic partners with respect to a child of either of them shall be the same as those of spouses. The rights and obligations of former or surviving registered domestic partners with respect to a child of either of them shall be the same as those of former or surviving spouses.

(e) To the extent that provisions of California law adopt, refer to, or rely upon, provisions of federal law in a way that otherwise would cause registered domestic partners to be treated differently than spouses, registered domestic partners shall be treated by California law as if federal law recognized a domestic partnership in the same manner as California law.

(f) Registered domestic partners shall have the same rights regarding nondiscrimination as those provided to spouses.

(g) No public agency in this state may discriminate against any person or couple on the ground that the person is a registered domestic partner rather than a spouse or that the couple are registered domestic partners rather than spouses, except that nothing in this section applies to modify eligibility for long-term care plans pursuant to Chapter 15 (commencing with Section 21660) of Part 3 of Division 5 of Title 2 of the Government Code.

(h) This act does not preclude any state or local agency from exercising its regulatory authority to implement statutes providing rights to, or imposing responsibilities upon, domestic partners.

(i) This section does not amend or modify any provision of the California Constitution or any provision of any statute that was adopted by initiative.

(j) Where necessary to implement the rights of registered domestic partners under this act, gender-specific terms referring to spouses shall be construed to include domestic partners.

(k) (1) For purposes of the statutes, administrative regulations, court rules, government policies, common law, and any other provision or source of law governing the rights, protections, and benefits, and the responsibilities, obligations, and duties of registered domestic partners in this state, as effectuated by this section, with respect to community property, mutual responsibility for debts to third parties, the right in particular circumstances of either partner to seek financial support from the other following the dissolution of the partnership, and other rights and duties as between the partners concerning ownership of property, any reference to the date of a marriage shall be deemed to refer to the date of registration of a domestic partnership with the state.

(2) Notwithstanding paragraph (1), for domestic partnerships registered with the state before January 1, 2005, an agreement between the domestic partners that the partners intend to be governed by the requirements set forth in Sections 1600 to 1620, inclusive, and which complies with those sections, except for the agreement’s effective date, shall be enforceable as provided by Sections 1600 to 1620, inclusive, if that agreement was fully executed and in force as of June 30, 2005.

(Amended by Stats. 2006, Ch. 802, Sec. 2. Effective January 1, 2007.)






PART 2 - REGISTRATION

298

(a) (1) The Secretary of State shall prepare forms entitled “Declaration of Domestic Partnership” and “Notice of Termination of Domestic Partnership” to meet the requirements of this division. These forms shall require the signature and seal of an acknowledgment by a notary public to be binding and valid.

(2) When funding allows, the Secretary of State shall include on the form notice that a lesbian, gay, bisexual, and transgender specific domestic abuse brochure is available upon request.

(b) (1) The Secretary of State shall distribute these forms to each county clerk. These forms shall be available to the public at the office of the Secretary of State and each county clerk.

(2) The Secretary of State shall, by regulation, establish fees for the actual costs of processing each of these forms, and the cost for preparing and sending the mailings and notices required pursuant to Section 299.3, and shall charge these fees to persons filing the forms.

(3) There is hereby established a fee of twenty-three dollars ($23) to be charged in addition to the existing fees established by regulation to persons filing domestic partner registrations pursuant to Section 297 for development and support of a lesbian, gay, bisexual, and transgender curriculum for training workshops on domestic violence, conducted pursuant to Section 13823.15 of the Penal Code, and for the support of a grant program to promote healthy nonviolent relationships in the lesbian, gay, bisexual, and transgender community. This paragraph shall not apply to persons of opposite sexes filing a domestic partnership registration and who meet the qualifications described in subparagraph (B) of paragraph (5) of subdivision (b) of Section 297.

(4) The fee established by paragraph (3) shall be deposited in the Equality in Prevention and Services for Domestic Abuse Fund, which is hereby established. The fund shall be administered by the Office of Emergency Services, and expenditures from the fund shall be used to support the purposes of paragraph (3).

(c) The Declaration of Domestic Partnership shall require each person who wants to become a domestic partner to (1) state that he or she meets the requirements of Section 297 at the time the form is signed, (2) provide a mailing address, (3) state that he or she consents to the jurisdiction of the Superior Courts of California for the purpose of a proceeding to obtain a judgment of dissolution or nullity of the domestic partnership or for legal separation of partners in the domestic partnership, or for any other proceeding related to the partners’ rights and obligations, even if one or both partners ceases to be a resident of, or to maintain a domicile in, this state, (4) sign the form with a declaration that representations made therein are true, correct, and contain no material omissions of fact to the best knowledge and belief of the applicant, and (5) have a notary public acknowledge his or her signature. Both partners’ signatures shall be affixed to one Declaration of Domestic Partnership form, which form shall then be transmitted to the Secretary of State according to the instructions provided on the form. Filing an intentionally and materially false Declaration of Domestic Partnership shall be punishable as a misdemeanor.

(d) The Declaration of Domestic Partnership form shall contain an optional section for either party or both parties to indicate a change in name pursuant to Section 298.6. The optional section shall require a party indicating a change in name to provide his or her date of birth.

(Amended by Stats. 2013, Ch. 352, Sec. 78. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



298.5

(a) Two persons desiring to become domestic partners may complete and file a Declaration of Domestic Partnership with the Secretary of State.

(b) The Secretary of State shall register the Declaration of Domestic Partnership in a registry for those partnerships, and shall return a copy of the registered form and a Certificate of Registered Domestic Partnership and, except for those opposite sex domestic partners who meet the qualifications described in subparagraph (B) of paragraph (5) of subdivision (b) of Section 297, a copy of the brochure that is made available to county clerks and the Secretary of State by the State Department of Public Health pursuant to Section 358 and distributed to individuals receiving a confidential marriage license pursuant to Section 503, to the domestic partners at the mailing address provided by the domestic partners.

(c) No person who has filed a Declaration of Domestic Partnership may file a new Declaration of Domestic Partnership or enter a civil marriage with someone other than their registered domestic partner unless the most recent domestic partnership has been terminated or a final judgment of dissolution or nullity of the most recent domestic partnership has been entered. This prohibition does not apply if the previous domestic partnership ended because one of the partners died.

(d) When funding allows, the Secretary of State shall print and make available upon request, pursuant to Section 358, a lesbian, gay, bisexual, and transgender specific domestic abuse brochure developed by the State Department of Public Health and made available to the Secretary of State to domestic partners who qualify pursuant to Section 297.

(e) The Certificate of Registered Domestic Partnership shall include the name used by each party before registration of the domestic partnership and the new name, if any, selected by each party upon registration of the domestic partnership.

(Amended by Stats. 2007, Ch. 567, Sec. 5. Effective January 1, 2008.)



298.6

(a) Parties to a registered domestic partnership shall not be required to have the same name. Neither party shall be required to change his or her name. A person’s name shall not change upon registration as a domestic partner unless that person elects to change his or her name pursuant to subdivision (b).

(b) (1) One party or both parties to a registered domestic partnership may elect to change the middle or last names by which that party wishes to be known after registration of the domestic partnership by entering the new name in the space provided on the Declaration of Domestic Partnership form without intent to defraud.

(2) A person may adopt any of the following middle or last names pursuant to paragraph (1):

(A) The current last name of the other domestic partner.

(B) The last name of either domestic partner given at birth.

(C) A name combining into a single last name all or a segment of the current last name or the last name of either domestic partner given at birth.

(D) A hyphenated combination of last names.

(3) (A) An election by a person to change his or her name pursuant to paragraph (1) shall serve as a record of the name change. A certified copy of the Certificate of Registered Domestic Partnership containing the new name, or retaining the former name, shall constitute proof that the use of the new name or retention of the former name is lawful.

(B) A certified copy of a Certificate of Registered Domestic Partnership shall be accepted as identification establishing a true, full name for purposes of Section 12800.7 of the Vehicle Code.

(C) Nothing in this section shall be construed to prohibit the Department of Motor Vehicles from accepting as identification other documents establishing a true, full name for purposes of Section 12800.7 of the Vehicle Code. Those documents may include, without limitation, a certified copy of a document that is substantially equivalent to a Certificate of Registered Domestic Partnership that records either of the following:

(i) A legal union of two persons that was validly formed in another jurisdiction and is recognized as a valid domestic partnership in this state pursuant to Section 299.2.

(ii) A legal union of domestic partners as defined by a local jurisdiction pursuant to Section 299.6.

(D) This section shall be applied in a manner consistent with the requirements of Sections 1653.5 and 12801 of the Vehicle Code.

(4) The adoption of a new name, or the choice not to adopt a new name, by means of a Declaration of Domestic Partnership pursuant to paragraph (1) shall not abrogate the right of either party to adopt a different name through usage at a future date, or to petition the superior court for a change of name pursuant to Title 8 (commencing with Section 1275) of Part 3 of the Code of Civil Procedure.

(c) Nothing in this section shall be construed to abrogate the common law right of any person to change his or her name, or the right of any person to petition the superior court for a change of name pursuant to Title 8 (commencing with Section 1275) of Part 3 of the Code of Civil Procedure.

(Added by Stats. 2007, Ch. 567, Sec. 6. Effective January 1, 2008.)



298.7

The Secretary of State shall establish a process by which two persons, who have been living together as domestic partners and who meet the requirements of paragraphs (1) to (5), inclusive, of subdivision (b) of Section 297, may enter into a confidential domestic partnership. This process shall do all of the following:

(a) Maintain each confidential Declaration of Domestic Partnership as a permanent record that is not open to public inspection except upon order of the court issued upon a showing of good cause.

(b) Authorize the Secretary of State to charge a reasonable fee to offset costs directly connected with maintaining confidentiality of a Declaration of Domestic Partnership.

(Added by Stats. 2011, Ch. 721, Sec. 3. Effective January 1, 2012.)






PART 3 - TERMINATION

299

(a) A registered domestic partnership may be terminated without filing a proceeding for dissolution of domestic partnership by the filing of a Notice of Termination of Domestic Partnership with the Secretary of State pursuant to this section, provided that all of the following conditions exist at the time of the filing:

(1) The Notice of Termination of Domestic Partnership is signed by both registered domestic partners.

(2) There are no children of the relationship of the parties born before or after registration of the domestic partnership or adopted by the parties after registration of the domestic partnership, and neither of the registered domestic partners, to their knowledge, is pregnant.

(3) The registered domestic partnership is not more than five years in duration.

(4) Neither party has any interest in real property wherever situated, with the exception of the lease of a residence occupied by either party which satisfies the following requirements:

(A) The lease does not include an option to purchase.

(B) The lease terminates within one year from the date of filing of the Notice of Termination of Domestic Partnership.

(5) There are no unpaid obligations in excess of the amount described in paragraph (6) of subdivision (a) of Section 2400, as adjusted by subdivision (b) of Section 2400, incurred by either or both of the parties after registration of the domestic partnership, excluding the amount of any unpaid obligation with respect to an automobile.

(6) The total fair market value of community property assets, excluding all encumbrances and automobiles, including any deferred compensation or retirement plan, is less than the amount described in paragraph (7) of subdivision (a) of Section 2400, as adjusted by subdivision (b) of Section 2400, and neither party has separate property assets, excluding all encumbrances and automobiles, in excess of that amount.

(7) The parties have executed an agreement setting forth the division of assets and the assumption of liabilities of the community property, and have executed any documents, title certificates, bills of sale, or other evidence of transfer necessary to effectuate the agreement.

(8) The parties waive any rights to support by the other domestic partner.

(9) The parties have read and understand a brochure prepared by the Secretary of State describing the requirements, nature, and effect of terminating a domestic partnership.

(10) Both parties desire that the domestic partnership be terminated.

(b) The registered domestic partnership shall be terminated effective six months after the date of filing of the Notice of Termination of Domestic Partnership with the Secretary of State pursuant to this section, provided that neither party has, before that date, filed with the Secretary of State a notice of revocation of the termination of domestic partnership, in the form and content as shall be prescribed by the Secretary of State, and sent to the other party a copy of the notice of revocation by first-class mail, postage prepaid, at the other party’s last known address. The effect of termination of a domestic partnership pursuant to this section shall be the same as, and shall be treated for all purposes as, the entry of a judgment of dissolution of a domestic partnership.

(c) The termination of a domestic partnership pursuant to subdivision (b) does not prejudice nor bar the rights of either of the parties to institute an action in the superior court to set aside the termination for fraud, duress, mistake, or any other ground recognized at law or in equity. A court may set aside the termination of domestic partnership and declare the termination of the domestic partnership null and void upon proof that the parties did not meet the requirements of subdivision (a) at the time of the filing of the Notice of Termination of Domestic Partnership with the Secretary of State.

(d) The superior courts shall have jurisdiction over all proceedings relating to the dissolution of domestic partnerships, nullity of domestic partnerships, and legal separation of partners in a domestic partnership. The dissolution of a domestic partnership, nullity of a domestic partnership, and legal separation of partners in a domestic partnership shall follow the same procedures, and the partners shall possess the same rights, protections, and benefits, and be subject to the same responsibilities, obligations, and duties, as apply to the dissolution of marriage, nullity of marriage, and legal separation of spouses in a marriage, respectively, except as provided in subdivision (a), and except that, in accordance with the consent acknowledged by domestic partners in the Declaration of Domestic Partnership form, proceedings for dissolution, nullity, or legal separation of a domestic partnership registered in this state may be filed in the superior courts of this state even if neither domestic partner is a resident of, or maintains a domicile in, the state at the time the proceedings are filed.

(e) Parties to a registered domestic partnership who are also married to one another may petition the court to dissolve both their domestic partnership and their marriage in a single proceeding, in a form that shall be prescribed by the Judicial Council.

(Amended by Stats. 2010, Ch. 397, Sec. 1. Effective January 1, 2011.)



299.2

A legal union of two persons of the same sex, other than a marriage, that was validly formed in another jurisdiction, and that is substantially equivalent to a domestic partnership as defined in this part, shall be recognized as a valid domestic partnership in this state regardless of whether it bears the name domestic partnership.

(Added by Stats. 2003, Ch. 421, Sec. 9. Effective January 1, 2004. Operative January 1, 2005, by Sec. 14 of Ch. 421.)



299.3

(a) On or before June 30, 2004, and again on or before December 1, 2004, and again on or before January 31, 2005, the Secretary of State shall send the following letter to the mailing address on file of each registered domestic partner who registered more than one month prior to each of those dates: “Dear Registered Domestic Partner:

This letter is being sent to all persons who have registered with the Secretary of State as a domestic partner.

Effective January 1, 2005, California’s law related to the rights and responsibilities of registered domestic partners will change (or, if you are receiving this letter after that date, the law has changed, as of January 1, 2005). With this new legislation, for purposes of California law, domestic partners will have a great many new rights and responsibilities, including laws governing community property, those governing property transfer, those regarding duties of mutual financial support and mutual responsibilities for certain debts to third parties, and many others. The way domestic partnerships are terminated is also changing. After January 1, 2005, under certain circumstances, it will be necessary to participate in a dissolution proceeding in court to end a domestic partnership.

Domestic partners who do not wish to be subject to these new rights and responsibilities MUST terminate their domestic partnership before January 1, 2005. Under the law in effect until January 1, 2005, your domestic partnership is automatically terminated if you or your partner marry or die while you are registered as domestic partners. It is also terminated if you send to your partner or your partner sends to you, by certified mail, a notice terminating the domestic partnership, or if you and your partner no longer share a common residence. In all cases, you are required to file a Notice of Termination of Domestic Partnership.

If you do not terminate your domestic partnership before January 1, 2005, as provided above, you will be subject to these new rights and responsibilities and, under certain circumstances, you will only be able to terminate your domestic partnership, other than as a result of your domestic partner’s death, by the filing of a court action.

Further, if you registered your domestic partnership with the state prior to January 1, 2005, you have until June 30, 2005, to enter into a written agreement with your domestic partner that will be enforceable in the same manner as a premarital agreement under California law, if you intend to be so governed.

If you have any questions about any of these changes, please consult an attorney. If you cannot find an attorney in your locale, please contact your county bar association for a referral.Sincerely,The Secretary of State”

(b) From January 1, 2004, to December 31, 2004, inclusive, the Secretary of State shall provide the following notice with all requests for the Declaration of Domestic Partnership form. The Secretary of State also shall attach the Notice to the Declaration of Domestic Partnership form that is provided to the general public on the Secretary of State’s Web site:

“NOTICE TO POTENTIAL DOMESTIC PARTNER REGISTRANTS

As of January 1, 2005, California’s law of domestic partnership will change.

Beginning at that time, for purposes of California law, domestic partners will have a great many new rights and responsibilities, including laws governing community property, those governing property transfer, those regarding duties of mutual financial support and mutual responsibilities for certain debts to third parties, and many others. The way domestic partnerships are terminated will also change. Unlike current law, which allows partners to end their partnership simply by filing a “Termination of Domestic Partnership” form with the Secretary of State, after January 1, 2005, it will be necessary under certain circumstances to participate in a dissolution proceeding in court to end a domestic partnership.

If you have questions about these changes, please consult an attorney. If you cannot find an attorney in your area, please contact your county bar association for a referral.”

(Amended by Stats. 2005, Ch. 22, Sec. 59. Effective January 1, 2006.)






PART 4 - LEGAL EFFECT

299

(a) A registered domestic partnership may be terminated without filing a proceeding for dissolution of domestic partnership by the filing of a Notice of Termination of Domestic Partnership with the Secretary of State pursuant to this section, provided that all of the following conditions exist at the time of the filing:

(1) The Notice of Termination of Domestic Partnership is signed by both registered domestic partners.

(2) There are no children of the relationship of the parties born before or after registration of the domestic partnership or adopted by the parties after registration of the domestic partnership, and neither of the registered domestic partners, to their knowledge, is pregnant.

(3) The registered domestic partnership is not more than five years in duration.

(4) Neither party has any interest in real property wherever situated, with the exception of the lease of a residence occupied by either party which satisfies the following requirements:

(A) The lease does not include an option to purchase.

(B) The lease terminates within one year from the date of filing of the Notice of Termination of Domestic Partnership.

(5) There are no unpaid obligations in excess of the amount described in paragraph (6) of subdivision (a) of Section 2400, as adjusted by subdivision (b) of Section 2400, incurred by either or both of the parties after registration of the domestic partnership, excluding the amount of any unpaid obligation with respect to an automobile.

(6) The total fair market value of community property assets, excluding all encumbrances and automobiles, including any deferred compensation or retirement plan, is less than the amount described in paragraph (7) of subdivision (a) of Section 2400, as adjusted by subdivision (b) of Section 2400, and neither party has separate property assets, excluding all encumbrances and automobiles, in excess of that amount.

(7) The parties have executed an agreement setting forth the division of assets and the assumption of liabilities of the community property, and have executed any documents, title certificates, bills of sale, or other evidence of transfer necessary to effectuate the agreement.

(8) The parties waive any rights to support by the other domestic partner.

(9) The parties have read and understand a brochure prepared by the Secretary of State describing the requirements, nature, and effect of terminating a domestic partnership.

(10) Both parties desire that the domestic partnership be terminated.

(b) The registered domestic partnership shall be terminated effective six months after the date of filing of the Notice of Termination of Domestic Partnership with the Secretary of State pursuant to this section, provided that neither party has, before that date, filed with the Secretary of State a notice of revocation of the termination of domestic partnership, in the form and content as shall be prescribed by the Secretary of State, and sent to the other party a copy of the notice of revocation by first-class mail, postage prepaid, at the other party’s last known address. The effect of termination of a domestic partnership pursuant to this section shall be the same as, and shall be treated for all purposes as, the entry of a judgment of dissolution of a domestic partnership.

(c) The termination of a domestic partnership pursuant to subdivision (b) does not prejudice nor bar the rights of either of the parties to institute an action in the superior court to set aside the termination for fraud, duress, mistake, or any other ground recognized at law or in equity. A court may set aside the termination of domestic partnership and declare the termination of the domestic partnership null and void upon proof that the parties did not meet the requirements of subdivision (a) at the time of the filing of the Notice of Termination of Domestic Partnership with the Secretary of State.

(d) The superior courts shall have jurisdiction over all proceedings relating to the dissolution of domestic partnerships, nullity of domestic partnerships, and legal separation of partners in a domestic partnership. The dissolution of a domestic partnership, nullity of a domestic partnership, and legal separation of partners in a domestic partnership shall follow the same procedures, and the partners shall possess the same rights, protections, and benefits, and be subject to the same responsibilities, obligations, and duties, as apply to the dissolution of marriage, nullity of marriage, and legal separation of spouses in a marriage, respectively, except as provided in subdivision (a), and except that, in accordance with the consent acknowledged by domestic partners in the Declaration of Domestic Partnership form, proceedings for dissolution, nullity, or legal separation of a domestic partnership registered in this state may be filed in the superior courts of this state even if neither domestic partner is a resident of, or maintains a domicile in, the state at the time the proceedings are filed.

(e) Parties to a registered domestic partnership who are also married to one another may petition the court to dissolve both their domestic partnership and their marriage in a single proceeding, in a form that shall be prescribed by the Judicial Council.

(Amended by Stats. 2010, Ch. 397, Sec. 1. Effective January 1, 2011.)



299.2

A legal union of two persons of the same sex, other than a marriage, that was validly formed in another jurisdiction, and that is substantially equivalent to a domestic partnership as defined in this part, shall be recognized as a valid domestic partnership in this state regardless of whether it bears the name domestic partnership.

(Added by Stats. 2003, Ch. 421, Sec. 9. Effective January 1, 2004. Operative January 1, 2005, by Sec. 14 of Ch. 421.)



299.3

(a) On or before June 30, 2004, and again on or before December 1, 2004, and again on or before January 31, 2005, the Secretary of State shall send the following letter to the mailing address on file of each registered domestic partner who registered more than one month prior to each of those dates: “Dear Registered Domestic Partner:

This letter is being sent to all persons who have registered with the Secretary of State as a domestic partner.

Effective January 1, 2005, California’s law related to the rights and responsibilities of registered domestic partners will change (or, if you are receiving this letter after that date, the law has changed, as of January 1, 2005). With this new legislation, for purposes of California law, domestic partners will have a great many new rights and responsibilities, including laws governing community property, those governing property transfer, those regarding duties of mutual financial support and mutual responsibilities for certain debts to third parties, and many others. The way domestic partnerships are terminated is also changing. After January 1, 2005, under certain circumstances, it will be necessary to participate in a dissolution proceeding in court to end a domestic partnership.

Domestic partners who do not wish to be subject to these new rights and responsibilities MUST terminate their domestic partnership before January 1, 2005. Under the law in effect until January 1, 2005, your domestic partnership is automatically terminated if you or your partner marry or die while you are registered as domestic partners. It is also terminated if you send to your partner or your partner sends to you, by certified mail, a notice terminating the domestic partnership, or if you and your partner no longer share a common residence. In all cases, you are required to file a Notice of Termination of Domestic Partnership.

If you do not terminate your domestic partnership before January 1, 2005, as provided above, you will be subject to these new rights and responsibilities and, under certain circumstances, you will only be able to terminate your domestic partnership, other than as a result of your domestic partner’s death, by the filing of a court action.

Further, if you registered your domestic partnership with the state prior to January 1, 2005, you have until June 30, 2005, to enter into a written agreement with your domestic partner that will be enforceable in the same manner as a premarital agreement under California law, if you intend to be so governed.

If you have any questions about any of these changes, please consult an attorney. If you cannot find an attorney in your locale, please contact your county bar association for a referral.Sincerely,The Secretary of State”

(b) From January 1, 2004, to December 31, 2004, inclusive, the Secretary of State shall provide the following notice with all requests for the Declaration of Domestic Partnership form. The Secretary of State also shall attach the Notice to the Declaration of Domestic Partnership form that is provided to the general public on the Secretary of State’s Web site:

“NOTICE TO POTENTIAL DOMESTIC PARTNER REGISTRANTS

As of January 1, 2005, California’s law of domestic partnership will change.

Beginning at that time, for purposes of California law, domestic partners will have a great many new rights and responsibilities, including laws governing community property, those governing property transfer, those regarding duties of mutual financial support and mutual responsibilities for certain debts to third parties, and many others. The way domestic partnerships are terminated will also change. Unlike current law, which allows partners to end their partnership simply by filing a “Termination of Domestic Partnership” form with the Secretary of State, after January 1, 2005, it will be necessary under certain circumstances to participate in a dissolution proceeding in court to end a domestic partnership.

If you have questions about these changes, please consult an attorney. If you cannot find an attorney in your area, please contact your county bar association for a referral.”

(Amended by Stats. 2005, Ch. 22, Sec. 59. Effective January 1, 2006.)






PART 5 - PREEMPTION

299.6

(a) Any local ordinance or law that provides for the creation of a “domestic partnership” shall be preempted on and after July 1, 2000, except as provided in subdivision (c).

(b) Domestic partnerships created under any local domestic partnership ordinance or law before July 1, 2000, shall remain valid. On and after July 1, 2000, domestic partnerships previously established under a local ordinance or law shall be governed by this division and the rights and duties of the partners shall be those set out in this division, except as provided in subdivision (c), provided a Declaration of Domestic Partnership is filed by the domestic partners under Section 298.5.

(c) Any local jurisdiction may retain or adopt ordinances, policies, or laws that offer rights within that jurisdiction to domestic partners as defined by Section 297 or as more broadly defined by the local jurisdiction’s ordinances, policies, or laws, or that impose duties upon third parties regarding domestic partners as defined by Section 297 or as more broadly defined by the local jurisdiction’s ordinances, policies, or laws, that are in addition to the rights and duties set out in this division, and the local rights may be conditioned upon the agreement of the domestic partners to assume the additional obligations set forth in this division.

(Added by Stats. 1999, Ch. 588, Sec. 2. Effective January 1, 2000.)









DIVISION 3 - MARRIAGE

PART 1 - VALIDITY OF MARRIAGE

300

(a) Marriage is a personal relation arising out of a civil contract between two persons, to which the consent of the parties capable of making that contract is necessary. Consent alone does not constitute marriage. Consent must be followed by the issuance of a license and solemnization as authorized by this division, except as provided by Section 425 and Part 4 (commencing with Section 500).

(b) For purposes of this part, the document issued by the county clerk is a marriage license until it is registered with the county recorder, at which time the license becomes a marriage certificate.

(Amended by Stats. 2014, Ch. 82, Sec. 2. Effective January 1, 2015.)



301

Two unmarried persons 18 years of age or older, who are not otherwise disqualified, are capable of consenting to and consummating marriage.

(Amended by Stats. 2014, Ch. 82, Sec. 3. Effective January 1, 2015.)



302

(a) An unmarried person under 18 years of age is capable of consenting to and consummating marriage upon obtaining a court order granting permission to the underage person or persons to marry.

(b) The court order and written consent of the parents of each underage person, or of one of the parents or the guardian of each underage person shall be filed with the clerk of the court, and a certified copy of the order shall be presented to the county clerk at the time the marriage license is issued.

(Amended by Stats. 2014, Ch. 82, Sec. 4. Effective January 1, 2015.)



303

If it appears to the satisfaction of the court by application of a minor that the minor requires a written consent to marry and that the minor has no parent or has no parent capable of consenting, the court may make an order consenting to the issuance of a marriage license and granting permission to the minor to marry. The order shall be filed with the clerk of the court and a certified copy of the order shall be presented to the county clerk at the time the marriage license is issued.

(Amended by Stats. 2006, Ch. 816, Sec. 3. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



304

As part of the court order granting permission to marry under Section 302 or 303, the court shall require the parties to the prospective marriage of a minor to participate in premarital counseling concerning social, economic, and personal responsibilities incident to marriage, if the court considers the counseling to be necessary. The parties shall not be required, without their consent, to confer with counselors provided by religious organizations of any denomination. In determining whether to order the parties to participate in the premarital counseling, the court shall consider, among other factors, the ability of the parties to pay for the counseling. The court may impose a reasonable fee to cover the cost of any premarital counseling provided by the county or the court. The fees shall be used exclusively to cover the cost of the counseling services authorized by this section.

(Amended by Stats. 2007, Ch. 738, Sec. 12. Effective January 1, 2008.)



305

Consent to and solemnization of marriage may be proved under the same general rules of evidence as facts are proved in other cases.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



306

Except as provided in Section 307, a marriage shall be licensed, solemnized, and authenticated, and the authenticated marriage license shall be returned to the county recorder of the county where the marriage license was issued, as provided in this part. Noncompliance with this part by a nonparty to the marriage does not invalidate the marriage.

(Amended by Stats. 2006, Ch. 816, Sec. 4. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



306.5

(a) Parties to a marriage shall not be required to have the same name. Neither party shall be required to change his or her name. A person’s name shall not change upon marriage unless that person elects to change his or her name pursuant to subdivision (b).

(b) (1) One party or both parties to a marriage may elect to change the middle or last names, or both, by which that party wishes to be known after solemnization of the marriage by entering the new name in the spaces provided on the marriage license application without intent to defraud.

(2) A person may adopt any of the following last names pursuant to paragraph (1):

(A) The current last name of the other spouse.

(B) The last name of either spouse given at birth.

(C) A name combining into a single last name all or a segment of the current last name or the last name of either spouse given at birth.

(D) A hyphenated combination of last names.

(3) A person may adopt any of the following middle names pursuant to paragraph (1):

(A) The current last name of either spouse.

(B) The last name of either spouse given at birth.

(C) A hyphenated combination of the current middle name and the current last name of the person or spouse.

(D) A hyphenated combination of the current middle name and the last name given at birth of the person or spouse.

(4) (A) An election by a person to change his or her name pursuant to paragraph (1) shall serve as a record of the name change. A certified copy of a marriage certificate containing the new name, or retaining the former name, shall constitute proof that the use of the new name or retention of the former name is lawful.

(B) A certified copy of a marriage certificate shall be accepted as identification establishing a true, full name for purposes of Section 12800.7 of the Vehicle Code.

(C) Nothing in this section shall be construed to prohibit the Department of Motor Vehicles from accepting as identification other documents establishing a true, full name for purposes of Section 12800.7 of the Vehicle Code. Those documents may include, without limitation, a certified copy of a marriage certificate recording a marriage outside of this state.

(D) This section shall be applied in a manner consistent with the requirements of Sections 1653.5 and 12801 of the Vehicle Code.

(5) The adoption of a new name, or the choice not to adopt a new name, by means of a marriage license application pursuant to paragraph (1) shall only be made at the time the marriage license is issued. After a marriage certificate is registered by the local registrar, the certificate may not be amended to add a new name or change the name adopted pursuant to paragraph (1). An amendment may be issued to correct a clerical error in the new name fields on the marriage license. In this instance, the amendment must be signed by one of the parties to the marriage and the county clerk or his or her deputy, and the reason for the amendment must be stated as correcting a clerical error. A clerical error as used in this part is an error made by the county clerk, his or her deputy, or a notary authorized to issue confidential marriage licenses, whereby the information shown in the new name field does not match the information shown on the marriage license application. This requirement shall not abrogate the right of either party to adopt a different name through usage at a future date, or to petition the superior court for a change of name pursuant to Title 8 (commencing with Section 1275) of Part 3 of the Code of Civil Procedure.

(c) Nothing in this section shall be construed to abrogate the common law right of any person to change his or her name, or the right of any person to petition the superior court for a change of name pursuant to Title 8 (commencing with Section 1275) of Part 3 of the Code of Civil Procedure.

(d) This section shall become operative on January 1, 2009.

(Amended by Stats. 2009, Ch. 512, Sec. 1. Effective January 1, 2010.)



307

This division, so far as it relates to the solemnizing of marriage, is not applicable to members of a particular religious society or denomination not having clergy for the purpose of solemnizing marriage or entering the marriage relation, if all of the following requirements are met:

(a) The parties to the marriage sign and endorse on the form prescribed by the State Department of Public Health, showing all of the following:

(1) The fact, time, and place of entering into the marriage.

(2) The printed names, signatures, and mailing addresses of two witnesses to the ceremony.

(3) The religious society or denomination of the parties to the marriage, and that the marriage was entered into in accordance with the rules and customs of that religious society or denomination. The statement of the parties to the marriage that the marriage was entered into in accordance with the rules and customs of the religious society or denomination is conclusively presumed to be true.

(b) The License and Certificate of Non-Clergy Marriage, endorsed pursuant to subdivision (a), is returned to the county recorder of the county in which the license was issued within 10 days after the ceremony.

(Amended (as amended by Stats. 2006, Ch. 816) by Stats. 2007, Ch. 483, Sec. 9. Effective January 1, 2008.)



308

A marriage contracted outside this state that would be valid by laws of the jurisdiction in which the marriage was contracted is valid in this state.

(Repealed and added by Stats. 2014, Ch. 82, Sec. 6. Effective January 1, 2015.)



309

If either party to a marriage denies the marriage, or refuses to join in a declaration of the marriage, the other party may proceed, by action pursuant to Section 103450 of the Health and Safety Code, to have the validity of the marriage determined and declared.

(Amended by Stats. 2006, Ch. 816, Sec. 6. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



310

Marriage is dissolved only by one of the following:

(a) The death of one of the parties.

(b) A judgment of dissolution of marriage.

(c) A judgment of nullity of marriage.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 2 - MARRIAGE LICENSE

350

(a) Before entering a marriage, or declaring a marriage pursuant to Section 425, the parties shall first obtain a marriage license from a county clerk.

(b) If a marriage is to be entered into pursuant to subdivision (b) of Section 420, the attorney-in-fact shall appear before the county clerk on behalf of the party who is overseas, as prescribed in subdivision (a).

(Amended by Stats. 2004, Ch. 476, Sec. 1. Effective September 10, 2004.)



351

The marriage license shall show all of the following:

(a) The identity of the parties to the marriage.

(b) The parties’ full given names at birth or by court order, and mailing addresses.

(c) The parties’ dates of birth.

(Amended by Stats. 2006, Ch. 816, Sec. 8. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



351.5

Notwithstanding subdivision (b) of Section 351 or 359 of this code, or Section 103175 of the Health and Safety Code, if either of the applicants for, or any witness to, a certificate of registry of marriage and a marriage license requests, the certificate of registry and the marriage license shall show the business address or United States Postal Service post office box for that applicant or witness instead of the residential address of that person.

(Added by Stats. 2006, Ch. 60, Sec. 1. Effective January 1, 2007.)



351.6

Notwithstanding Section 307, 351, 351.5, 359, or 422 of this code, or Section 103175 or 103180 of the Health and Safety Code, a mailing address used by an applicant, witness, or person solemnizing or performing the marriage ceremony shall be a residential address, a business address, or a United States Postal Service post office box.

(Added by Stats. 2006, Ch. 816, Sec. 8.5. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



352

No marriage license shall be granted if either of the applicants lacks the capacity to enter into a valid marriage or is, at the time of making the application for the license, under the influence of an intoxicating liquor or narcotic drug.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



354

(a) Each applicant for a marriage license shall be required to present authentic photo identification acceptable to the county clerk as to name and date of birth. A credible witness affidavit or affidavits may be used in lieu of authentic photo identification.

(b) For the purpose of ascertaining the facts mentioned or required in this part, if the clerk deems it necessary, the clerk may examine the applicants for a marriage license on oath at the time of the application. The clerk shall reduce the examination to writing and the applicants shall sign it.

(c) If necessary, the clerk may request additional documentary proof as to the accuracy of the facts stated.

(d) Applicants for a marriage license shall not be required to state, for any purpose, their race or color.

(e) If a marriage is to be entered into pursuant to subdivision (b) of Section 420, the attorney in fact shall comply with the requirements of this section on behalf of the applicant who is overseas, if necessary.

(Amended by Stats. 2006, Ch. 816, Sec. 10. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



355

(a) The forms for the marriage license shall be prescribed by the State Department of Public Health, and shall be adapted to set forth the facts required in this part.

(b) The marriage license shall include an affidavit, which the applicants shall sign, affirming that they have received the brochure provided for in Section 358. If the marriage is to be entered into pursuant to subdivision (b) of Section 420, the attorney in fact shall sign the affidavit on behalf of the applicant who is overseas.

(c) The forms for the marriage license shall contain spaces for either party or both parties to indicate a change in name pursuant to Section 306.5.

(Amended (as amended by Stats. 2006, Ch. 816) by Stats. 2007, Ch. 567, Sec. 8. Effective January 1, 2008. Operative January 1, 2009, by Sec. 13 of Ch. 567.)



356

A marriage license issued pursuant to this part expires 90 days after its issuance. The calendar date of expiration shall be clearly noted on the face of the license.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



357

(a) The county clerk shall number each marriage license issued and shall transmit at periodic intervals to the county recorder a list or copies of the licenses issued.

(b) Not later than 60 days after the date of issuance, the county recorder shall notify licenseholders whose marriage license has not been returned of that fact and that the marriage license will automatically expire on the date shown on its face.

(c) The county recorder shall notify the licenseholders of the obligation of the person solemnizing their marriage to return the marriage license to the recorder’s office within 10 days after the ceremony.

(Amended by Stats. 2006, Ch. 816, Sec. 12. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



358

(a) The State Department of Public Health shall prepare and publish a brochure that shall contain the following:

(1) Information concerning the possibilities of genetic defects and diseases and a listing of centers available for the testing and treatment of genetic defects and diseases.

(2) Information concerning acquired immunodeficiency syndrome (AIDS) and the availability of testing for antibodies to the probable causative agent of AIDS.

(3) Information concerning domestic violence, including resources available to victims and a statement that physical, emotional, psychological, and sexual abuse, and assault and battery, are against the law.

(4) Information concerning options for changing a name upon solemnization of marriage pursuant to Section 306.5, or upon registration of a domestic partnership pursuant to Section 298.6. That information shall include a notice that the recording of a change in name or the absence of a change in name on a marriage license application and certificate pursuant to Section 306.5 may not be amended once the marriage license is issued, but that options to adopt a change in name in the future through usage, common law, or petitioning the superior court are preserved, as set forth in Section 306.5.

(b) The State Department of Public Health shall make the brochures available to county clerks who shall distribute a copy of the brochure to each applicant for a marriage license, including applicants for a confidential marriage license and notaries public receiving a confidential marriage license pursuant to Section 503. The department shall also make the brochure available to the Secretary of State, who shall distribute a copy of the brochure to persons who qualify as domestic partners pursuant to Section 297 and shall make the brochure available electronically on the Internet Web site of the Secretary of State.

(c) The department shall prepare a lesbian, gay, bisexual, and transgender specific domestic abuse brochure and make the brochure available to the Secretary of State who shall print and make available the brochure, as funding allows, pursuant to Section 298.5.

(d) Each notary public issuing a confidential marriage license under Section 503 shall distribute a copy of the brochure to the applicants for a confidential marriage license.

(e) To the extent possible, the State Department of Public Health shall seek to combine in a single brochure all statutorily required information for marriage license applicants.

(Amended by Stats. 2007, Ch. 567, Sec. 9. Effective January 1, 2008.)



359

(a)  Except as provided in Sections 420 and 426, applicants to be married shall first appear together in person before the county clerk to obtain a marriage license.

(b) The contents of the marriage license are provided in Part 1 (commencing with Section 102100) of Division 102 of the Health and Safety Code.

(c) The issued marriage license shall be presented to the person solemnizing the marriage by the parties to be married.

(d) The person solemnizing the marriage shall complete the solemnization sections on the marriage license, and shall cause to be entered on the marriage license the printed name, signature, and mailing address of at least one, and no more than two, witnesses to the marriage ceremony.

(e) The marriage license shall be returned by the person solemnizing the marriage to the county recorder of the county in which the license was issued within 10 days after the ceremony.

(f) As used in this division, “returned” means presented to the appropriate person in person, or postmarked, before the expiration of the specified time period.

(Amended by Stats. 2006, Ch. 816, Sec. 14. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



360

(a) If a marriage license is lost, damaged, or destroyed after the marriage ceremony, but before it is returned to the county recorder, or deemed unacceptable for registration by the county recorder, the person solemnizing the marriage, in order to comply with Section 359, shall obtain a duplicate marriage license by filing an affidavit setting forth the facts with the county clerk of the county in which the license was issued.

(b) The duplicate marriage license may not be issued later than one year after issuance of the original license and shall be returned by the person solemnizing the marriage to the county recorder within one year of the issuance date shown on the original marriage license.

(c) The county clerk may charge a fee to cover the actual costs of issuing a duplicate marriage license.

(d) If a marriage license is lost, damaged, or destroyed before a marriage ceremony takes place, the applicants shall purchase a new marriage license and the old license shall be voided.

(Amended by Stats. 2006, Ch. 816, Sec. 15. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)






PART 3 - SOLEMNIZATION OF MARRIAGE

CHAPTER 1 - Persons Authorized to Solemnize Marriage

400

Although marriage is a personal relation arising out of a civil, and not a religious, contract, a marriage may be solemnized by any of the following who is 18 years of age or older:

(a) A priest, minister, rabbi, or authorized person of any religious denomination. A person authorized by this subdivision shall not be required to solemnize a marriage that is contrary to the tenets of his or her faith. Any refusal to solemnize a marriage under this subdivision, either by an individual or by a religious denomination, shall not affect the tax-exempt status of any entity.

(b) A judge or retired judge, commissioner of civil marriages or retired commissioner of civil marriages, commissioner or retired commissioner, or assistant commissioner of a court of record in this state.

(c) A judge or magistrate who has resigned from office.

(d) Any of the following judges or magistrates of the United States:

(1) A justice or retired justice of the United States Supreme Court.

(2) A judge or retired judge of a court of appeals, a district court, or a court created by an act of Congress the judges of which are entitled to hold office during good behavior.

(3) A judge or retired judge of a bankruptcy court or a tax court.

(4) A United States magistrate or retired magistrate.

(e) A legislator or constitutional officer of this state or a Member of Congress who represents a district within this state, while that person holds office.

(Amended by Stats. 2012, Ch. 834, Sec. 1. Effective January 1, 2013.)



400.1

In addition to the persons specified in Section 400, marriage may also be solemnized by a county supervisor, the city clerk of a charter city or serving in accordance with subdivision (b) of Section 36501 of the Government Code, or a mayor of a city elected in accordance with Article 3 (commencing with Section 34900) of Chapter 4 of Part 1 of Division 2 of Title 4 of the Government Code, while that person holds office. The county supervisor, the city clerk, or mayor shall obtain and review from the county clerk all available instructions for marriage solemnization before the county supervisor, the city clerk, or mayor first solemnizes a marriage.

(Amended by Stats. 2014, Ch. 450, Sec. 1. Effective January 1, 2015.)



401

(a) For each county, the county clerk is designated as a commissioner of civil marriages.

(b) The commissioner of civil marriages may appoint deputy commissioners of civil marriages who may solemnize marriages under the direction of the commissioner of civil marriages and shall perform other duties directed by the commissioner.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



402

In addition to the persons permitted to solemnize marriages under Section 400, a county may license officials of a nonprofit religious institution, whose articles of incorporation are registered with the Secretary of State, to solemnize the marriages of persons who are affiliated with or are members of the religious institution. The licensee shall possess the degree of doctor of philosophy and must perform religious services or rites for the institution on a regular basis. The marriages shall be performed without fee to the parties.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Solemnization of Marriage

420

(a) No particular form for the ceremony of marriage is required for solemnization of the marriage, but the parties shall declare, in the physical presence of the person solemnizing the marriage and necessary witnesses, that they take each other as spouses.

(b) Notwithstanding subdivision (a), a member of the Armed Forces of the United States who is stationed overseas and serving in a conflict or a war and is unable to appear for the licensure and solemnization of the marriage may enter into that marriage by the appearance of an attorney in fact, commissioned and empowered in writing for that purpose through a power of attorney. The attorney in fact must personally appear at the county clerk’s office with the party who is not stationed overseas, and present the original power of attorney duly signed by the party stationed overseas and acknowledged by a notary or witnessed by two officers of the United States Armed Forces. Copies in any form, including by facsimile, are not acceptable. The power of attorney shall state the full given names at birth, or by court order, of the parties to be married, and that the power of attorney is solely for the purpose of authorizing the attorney in fact to obtain a marriage license on the person’s behalf and participate in the solemnization of the marriage. The original power of attorney shall be a part of the marriage certificate upon registration.

(c) No contract of marriage, if otherwise duly made, shall be invalidated for want of conformity to the requirements of any religious sect.

(Amended by Stats. 2014, Ch. 82, Sec. 8. Effective January 1, 2015.)



421

Before solemnizing a marriage, the person solemnizing the marriage shall require the presentation of the marriage license. If the person solemnizing the marriage has reason to doubt the correctness of the statement of facts in the marriage license, the person must be satisfied as to the correctness of the statement of facts before solemnizing the marriage. For this purpose, the person may administer oaths and examine the parties and witnesses in the same manner as the county clerk does before issuing the license.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



422

The person solemnizing a marriage shall, sign and print or type upon the marriage license a statement, in the form prescribed by the State Department of Public Health, showing all of the following:

(a) The fact, date (month, day, year), and place (city and county) of solemnization.

(b) The printed names, signatures, and mailing addresses of at least one, and no more than two, witnesses to the ceremony.

(c) The official position of the person solemnizing the marriage, or of the denomination of which that person is a priest, minister, rabbi, or other authorized person of any religious denomination.

(d) The person solemnizing the marriage shall also type or print his or her name and mailing address.

(Amended (as amended by Stats. 2006, Ch. 816) by Stats. 2007, Ch. 483, Sec. 12. Effective January 1, 2008.)



423

The person solemnizing the marriage shall return the marriage license, endorsed as required in Section 422, to the county recorder of the county in which the license was issued within 10 days after the ceremony.

(Amended by Stats. 2001, Ch. 39, Sec. 4. Effective January 1, 2002.)



425

If no record of the solemnization of a California marriage previously contracted under this division for that marriage is known to exist, the parties may purchase a License and Certificate of Declaration of Marriage from the county clerk in the parties’ county of residence one year or more from the date of the marriage. The license and certificate shall be returned to the county recorder of the county in which the license was issued.

(Amended by Stats. 2006, Ch. 816, Sec. 20. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



426

If for sufficient reason, as described in subdivision (d), either or both of the parties to be married are physically unable to appear in person before the county clerk, a marriage license may be issued by the county clerk to the person solemnizing the marriage if the following requirements are met:

(a) The person solemnizing the marriage physically presents an affidavit to the county clerk explaining the reason for the inability to appear.

(b) The affidavit is signed under penalty of perjury by the person solemnizing the marriage and by both parties.

(c) The signature of any party to be married who is unable to appear in person before the county clerk is authenticated by a notary public or a court prior to the county clerk issuing the marriage license.

(d) Sufficient reason includes proof of hospitalization, incarceration, or any other reason proved to the satisfaction of the county clerk.

(Added by Stats. 2006, Ch. 816, Sec. 21. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)









PART 4 - CONFIDENTIAL MARRIAGE

CHAPTER 1 - General Provisions

500

When two unmarried people, not minors, have been living together as spouses, they may be married pursuant to this chapter by a person authorized to solemnize a marriage under Chapter 1 (commencing with Section 400) of Part 3, without the necessity of first obtaining health certificates.

(Amended by Stats. 2014, Ch. 82, Sec. 9. Effective January 1, 2015.)



500.5

For purposes of this part, the document issued by the county clerk is a marriage license until it is registered with the county clerk, at which time the license becomes a marriage certificate.

(Added by Stats. 2006, Ch. 816, Sec. 22. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



501

Except as provided in Section 502, a confidential marriage license shall be issued by the county clerk upon the personal appearance together of the parties to be married and their payment of the fees required by Sections 26840.1 and 26840.8 of the Government Code and any fee imposed pursuant to the authorization of Section 26840.3 of the Government Code.

(Amended by Stats. 2006, Ch. 816, Sec. 23. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



502

If for sufficient reason, as described in subdivision (d), either or both of the parties to be married are physically unable to appear in person before the county clerk, a confidential marriage license may be issued by the county clerk to the person solemnizing the marriage if the following requirements are met:

(a) The person solemnizing the marriage physically presents an affidavit to the county clerk explaining the reason for the inability to appear.

(b) The affidavit is signed under penalty of perjury by the person solemnizing the marriage and by both parties.

(c) The signature of any party to be married who is unable to appear in person before the county clerk is authenticated by a notary public or a court prior to the county clerk issuing the confidential marriage license.

(d) Sufficient reason includes proof of hospitalization, incarceration, or any other reason proved to the satisfaction of the county clerk.

(Amended by Stats. 2006, Ch. 816, Sec. 24. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



503

The county clerk shall issue a confidential marriage license upon the request of a notary public approved by the county clerk to issue confidential marriage licenses pursuant to Chapter 2 (commencing with Section 530) and upon payment by the notary public of the fees specified in Sections 26840.1 and 26840.8 of the Government Code. The parties shall reimburse a notary public who issues a confidential marriage license for the amount of the fees.

(Amended by Stats. 2006, Ch. 816, Sec. 25. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



504

A confidential marriage license is valid only for a period of 90 days after its issuance by the county clerk.

(Amended by Stats. 2014, Ch. 913, Sec. 16. Effective January 1, 2015.)



505

(a) The form of the confidential marriage license shall be prescribed by the State Registrar of Vital Statistics.

(b) The form shall be designed to require that the parties to be married declare or affirm that they meet all of the requirements of this chapter.

(c) The form shall include an affidavit, which the bride and groom shall sign, affirming that they have received the brochure provided for in Section 358.

(Amended by Stats. 2006, Ch. 816, Sec. 26. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



506

(a) The confidential marriage license shall be presented to the person solemnizing the marriage.

(b) Upon performance of the ceremony, the solemnization section on the confidential marriage license shall be completed by the person solemnizing the marriage.

(c) The confidential marriage license shall be returned by the person solemnizing the marriage to the office of the county clerk in the county in which the license was issued within 10 days after the ceremony.

(Amended by Stats. 2006, Ch. 816, Sec. 27. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



508

Upon issuance of a confidential marriage license, parties shall be provided with an application to obtain a certified copy of the confidential marriage certificate from the county clerk.

(Amended by Stats. 2006, Ch. 816, Sec. 28. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



509

(a) A party to a confidential marriage may obtain a certified copy of the confidential marriage certificate from the county clerk of the county in which the certificate is filed by submitting an application that satisfies the requirements of Chapter 14 (commencing with Section 103525) of Part 1 of Division 102 of the Health and Safety Code.

(b) Copies of a confidential marriage certificate may be issued to the parties to the marriage upon payment of the fee equivalent to that charged for copies of a marriage certificate.

(Amended by Stats. 2009, Ch. 412, Sec. 2. Effective January 1, 2010.)



510

(a) If a confidential marriage license is lost, damaged, or destroyed after the performance of the marriage, but before it is returned to the county clerk, or deemed unacceptable for registration by the county clerk, the person solemnizing the marriage, in order to comply with Section 506, shall obtain a duplicate marriage license by filing an affidavit setting forth the facts with the county clerk of the county in which the license was issued.

(b) The duplicate license may not be issued later than one year after issuance of the original license and shall be returned by the person solemnizing the marriage to the county clerk within one year of the issuance date shown on the original marriage license.

(c) The county clerk may charge a fee to cover the actual costs of issuing a duplicate marriage license.

(d) If a marriage license is lost, damaged, or destroyed before a marriage ceremony takes place, the applicants shall purchase a new marriage license and the old license shall be voided.

(Amended by Stats. 2006, Ch. 816, Sec. 30. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



511

(a) Except as provided in subdivision (b), the county clerk shall maintain confidential marriage certificates filed pursuant to Section 506 as permanent records which shall not be open to public inspection except upon order of the court issued upon a showing of good cause. The confidential marriage license is a confidential record and not open to public inspection without an order from the court.

(b) The county clerk shall keep all original certificates of confidential marriages for one year from the date of filing. After one year, the clerk may reproduce the certificates pursuant to Section 26205 of the Government Code, and dispose of the original certificates. The county clerk shall promptly seal and store at least one original negative of each microphotographic film made in a manner and place as reasonable to ensure its preservation indefinitely against loss, theft, defacement, or destruction. The microphotograph shall be made in a manner that complies with the minimum standards or guidelines, or both, recommended by the American National Standards Institute or the Association for Information and Image Management. Every reproduction shall be deemed and considered an original. A certified copy of any reproduction shall be deemed and considered a certified copy of the original.

(c) The county clerk may conduct a search for a confidential marriage certificate for the purpose of confirming the existence of a marriage, but the date of the marriage and any other information contained in the certificate shall not be disclosed except upon order of the court.

(d) The county clerk shall, not less than quarterly, transmit copies of all original confidential marriage certificates retained, or originals of reproduced confidential marriage certificates filed after January 1, 1982, to the State Registrar of Vital Statistics. The registrar may destroy the copies so transmitted after they have been indexed. The registrar may respond to an inquiry as to the existence of a marriage performed pursuant to this chapter, but shall not disclose the date of the marriage.

(Amended by Stats. 2006, Ch. 816, Sec. 31. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)






CHAPTER 2 - Approval of Notaries to Authorize Confidential Marriages

530

(a) No notary public shall issue a confidential marriage license pursuant to this part unless the notary public is approved by the county clerk to issue confidential marriage licenses pursuant to this chapter.

(b) A violation of subdivision (a) is a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000) or six months in jail.

(Amended by Stats. 2006, Ch. 816, Sec. 32. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



531

(a) An application for approval to authorize confidential marriages pursuant to this part shall be submitted to the county clerk in the county in which the notary public who is applying for the approval resides. The county clerk shall exercise reasonable discretion as to whether to approve applications.

(b) The application shall include all of the following:

(1) The full name of the applicant.

(2) The date of birth of the applicant.

(3) The applicant’s current residential address and telephone number.

(4) The address and telephone number of the place where the applicant will issue confidential marriage licenses.

(5) The full name of the applicant’s employer if the applicant is employed by another person.

(6) Whether or not the applicant has engaged in any of the acts specified in Section 8214.1 of the Government Code.

(c) The application shall be accompanied by the fee provided for in Section 536.

(Amended by Stats. 2006, Ch. 816, Sec. 33. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



532

No approval, or renewal of the approval, shall be granted pursuant to this chapter unless the notary public shows evidence of successful completion of a course of instruction concerning the issuance of confidential marriage licenses that was conducted by the county clerk in the county of registration. The course of instruction shall not exceed six hours in duration.

(Amended by Stats. 2006, Ch. 816, Sec. 34. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



533

An approval to issue confidential marriage licenses pursuant to this chapter is valid for one year. The approval may be renewed for additional one-year periods provided the following conditions are met:

(a) The applicant has not violated any of the provisions provided for in Section 531.

(b) The applicant has successfully completed the course prescribed in Section 532.

(c) The applicant has paid the renewal fee provided for in Section 536.

(Amended by Stats. 2006, Ch. 816, Sec. 35. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



534

(a) The county clerk shall maintain a list of the notaries public who are approved to issue confidential marriage licenses. The list shall be available for inspection by the public.

(b) It is the responsibility of a notary public approved to issue confidential marriage licenses pursuant to this chapter to keep current the information required in paragraphs (1), (3), (4), and (5) of subdivision (b) of Section 531. This information shall be used by the county clerk to update the list required to be maintained by this section.

(Amended by Stats. 2006, Ch. 816, Sec. 36. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



535

(a) If, after an approval to issue confidential marriage licenses is granted pursuant to this chapter, it is discovered that the notary public has engaged in any of the actions specified in Section 8214.1 of the Government Code, the approval shall be revoked, and the county clerk shall notify the Secretary of State for whatever action the Secretary of State deems appropriate. Any fees paid by the notary public shall be retained by the county clerk.

(b) If a notary public who is approved to authorize confidential marriages pursuant to this chapter is alleged to have violated a provision of this division, the county clerk shall conduct a hearing to determine if the approval of the notary public should be suspended or revoked. The notary public may present any evidence as is necessary in the notary public’s defense. If the county clerk determines that the notary public has violated a provision of this division, the county clerk may place the notary public on probation or suspend or revoke the notary public’s registration, and any fees paid by the notary public shall be retained by the county clerk. The county clerk shall report the findings of the hearing to the Secretary of State for whatever action the Secretary of State deems appropriate.

(Amended by Stats. 2006, Ch. 816, Sec. 37. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



536

(a) The fee for an application for approval to authorize confidential marriages pursuant to this chapter is three hundred dollars ($300).

(b) The fee for renewal of an approval is three hundred dollars ($300).

(c) Fees received pursuant to this chapter shall be deposited in a trust fund established by the county clerk. The money in the trust fund shall be used exclusively for the administration of the programs described in this chapter.

(Amended by Stats. 2006, Ch. 816, Sec. 38. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)












DIVISION 4 - RIGHTS AND OBLIGATIONS DURING MARRIAGE

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Definitions

700

For the purposes of this division, a leasehold interest in real property is real property, not personal property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Relation of Spouses

720

Spouses contract toward each other obligations of mutual respect, fidelity, and support.

(Amended by Stats. 2014, Ch. 82, Sec. 11. Effective January 1, 2015.)



721

(a) Subject to subdivision (b), either spouse may enter into any transaction with the other, or with any other person, respecting property, which either might if unmarried.

(b) Except as provided in Sections 143, 144, 146, 16040, and 16047 of the Probate Code, in transactions between themselves, spouses are subject to the general rules governing fiduciary relationships that control the actions of persons occupying confidential relations with each other. This confidential relationship imposes a duty of the highest good faith and fair dealing on each spouse, and neither shall take any unfair advantage of the other. This confidential relationship is a fiduciary relationship subject to the same rights and duties of nonmarital business partners, as provided in Sections 16403, 16404, and 16503 of the Corporations Code, including, but not limited to, the following:

(1) Providing each spouse access at all times to any books kept regarding a transaction for the purposes of inspection and copying.

(2) Rendering upon request, true and full information of all things affecting any transaction that concerns the community property. Nothing in this section is intended to impose a duty for either spouse to keep detailed books and records of community property transactions.

(3) Accounting to the spouse, and holding as a trustee, any benefit or profit derived from any transaction by one spouse without the consent of the other spouse that concerns the community property.

(Amended by Stats. 2014, Ch. 82, Sec. 12. Effective January 1, 2015.)






CHAPTER 3 - Property Rights During Marriage

750

Spouses may hold property as joint tenants or tenants in common, or as community property, or as community property with a right of survivorship.

(Amended by Stats. 2014, Ch. 82, Sec. 13. Effective January 1, 2015.)



751

The respective interests of each spouse in community property during continuance of the marriage relation are present, existing, and equal interests.

(Amended by Stats. 2014, Ch. 82, Sec. 14. Effective January 1, 2015.)



752

Except as otherwise provided by statute, neither spouse has any interest in the separate property of the other.

(Amended by Stats. 2014, Ch. 82, Sec. 15. Effective January 1, 2015.)



753

Notwithstanding Section 752 and except as provided in Article 2 (commencing with Section 2045), Article 3 (commencing with Section 2047), or Article 4 (commencing with Section 2049) of Chapter 4 of Part 1 of Division 6, neither spouse may be excluded from the other’s dwelling.

(Amended by Stats. 1993, Ch. 219, Sec. 99.5. Effective January 1, 1994.)



754

If notice of the pendency of a proceeding for dissolution of the marriage, for nullity of the marriage, or for legal separation of the parties is recorded in any county in which either spouse resides on real property that is the separate property of the other, the real property shall not for a period of three months thereafter be transferred, encumbered, or otherwise disposed of voluntarily or involuntarily without the joinder of both spouses, unless the court otherwise orders.

(Amended by Stats. 2014, Ch. 82, Sec. 16. Effective January 1, 2015.)



755

(a) The terms “participant,” “beneficiary,” “employer,” “employee organization,” “named fiduciary,” “fiduciary,” and “administrator,” as used in subdivision (b), have the same meaning as provided in Section 3 of the Employee Retirement Income Security Act of 1974 (P.L. 93-406) (ERISA), as amended (29 U.S.C.A. Sec. 1002). The term “employee benefit plan” has the same meaning as provided in Section 80 of this code. The term “trustee” shall include a “named fiduciary” as that term is employed in ERISA. The term “plan sponsor” shall include an “employer” or “employee organization,” as those terms are used in ERISA (29 U.S.C.A. Sec. 1002).

(b) Notwithstanding Sections 751 and 1100, if payment or refund is made to a participant or the participant’s, employee’s, or former employee’s beneficiary or estate pursuant to an employee benefit plan including a plan governed by the Employee Retirement Income Security Act of 1974 (P.L. 93-406), as amended, the payment or refund fully discharges the plan sponsor and the administrator, trustee, or insurance company making the payment or refund from all adverse claims thereto unless, before the payment or refund is made, the plan sponsor or the administrator of the plan has received written notice by or on behalf of some other person that the other person claims to be entitled to the payment or refund or some part thereof. Nothing in this section affects or releases the participant from claims which may exist against the participant by a person other than the plan sponsor, trustee, administrator, or other person making the benefit payment.

(Amended by Stats. 1994, Ch. 1269, Sec. 12. Effective January 1, 1995.)









PART 2 - CHARACTERIZATION OF MARITAL PROPERTY

CHAPTER 1 - Community Property

760

Except as otherwise provided by statute, all property, real or personal, wherever situated, acquired by a married person during the marriage while domiciled in this state is community property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



761

(a) Unless the trust instrument or the instrument of transfer expressly provides otherwise, community property that is transferred in trust remains community property during the marriage, regardless of the identity of the trustee, if the trust, originally or as amended before or after the transfer, provides that the trust is revocable as to that property during the marriage and the power, if any, to modify the trust as to the rights and interests in that property during the marriage may be exercised only with the joinder or consent of both spouses.

(b) Unless the trust instrument expressly provides otherwise, a power to revoke as to community property may be exercised by either spouse acting alone. Community property, including any income or appreciation, that is distributed or withdrawn from a trust by revocation, power of withdrawal, or otherwise, remains community property unless there is a valid transmutation of the property at the time of distribution or withdrawal.

(c) The trustee may convey and otherwise manage and control the trust property in accordance with the provisions of the trust without the joinder or consent of either spouse unless the trust expressly requires the joinder or consent of one or both spouses.

(d) This section applies to a transfer made before, on, or after July 1, 1987.

(e) Nothing in this section affects the community character of property that is transferred before, on, or after July 1, 1987, in any manner or to a trust other than described in this section.

(Amended by Stats. 2014, Ch. 82, Sec. 17. Effective January 1, 2015.)






CHAPTER 2 - Separate Property

770

(a) Separate property of a married person includes all of the following:

(1) All property owned by the person before marriage.

(2) All property acquired by the person after marriage by gift, bequest, devise, or descent.

(3) The rents, issues, and profits of the property described in this section.

(b) A married person may, without the consent of the person’s spouse, convey the person’s separate property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



771

(a) The earnings and accumulations of a spouse and the minor children living with, or in the custody of, the spouse, while living separate and apart from the other spouse, are the separate property of the spouse.

(b) Notwithstanding subdivision (a), the earnings and accumulations of an unemancipated minor child related to a contract of a type described in Section 6750 shall remain the sole legal property of the minor child.

(Amended by Stats. 1999, Ch. 940, Sec. 1. Effective January 1, 2000.)



772

After entry of a judgment of legal separation of the parties, the earnings or accumulations of each party are the separate property of the party acquiring the earnings or accumulations.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 3 - Damages for Injuries to Married Person

780

Except as provided in Section 781 and subject to the rules of allocation set forth in Section 2603, money and other property received or to be received by a married person in satisfaction of a judgment for damages for personal injuries, or pursuant to an agreement for the settlement or compromise of a claim for such damages, is community property if the cause of action for the damages arose during the marriage.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



781

(a) Money or other property received or to be received by a married person in satisfaction of a judgment for damages for personal injuries, or pursuant to an agreement for the settlement or compromise of a claim for those damages, is the separate property of the injured person if the cause of action for the damages arose as follows:

(1) After the entry of a judgment of dissolution of a marriage or legal separation of the parties.

(2) While either spouse, if he or she is the injured person, is living separate from the other spouse.

(b) Notwithstanding subdivision (a), if the spouse of the injured person has paid expenses by reason of the personal injuries from separate property or from the community property, the spouse is entitled to reimbursement of the separate property or the community property for those expenses from the separate property received by the injured person under subdivision (a).

(c) Notwithstanding subdivision (a), if one spouse has a cause of action against the other spouse which arose during the marriage of the parties, money or property paid or to be paid by or on behalf of a party to the party’s spouse of that marriage in satisfaction of a judgment for damages for personal injuries to that spouse, or pursuant to an agreement for the settlement or compromise of a claim for the damages, is the separate property of the injured spouse.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



782

(a) Where an injury to a married person is caused in whole or in part by the negligent or wrongful act or omission of the person’s spouse, the community property may not be used to discharge the liability of the tortfeasor spouse to the injured spouse or the liability to make contribution to a joint tortfeasor until the separate property of the tortfeasor spouse, not exempt from enforcement of a money judgment, is exhausted.

(b) This section does not prevent the use of community property to discharge a liability referred to in subdivision (a) if the injured spouse gives written consent thereto after the occurrence of the injury.

(c) This section does not affect the right to indemnity provided by an insurance or other contract to discharge the tortfeasor spouse’s liability, whether or not the consideration given for the contract consisted of community property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



782.5

In addition to any other remedy authorized by law, when a spouse is convicted of attempting to murder the other spouse, as punishable pursuant to subdivision (a) of Section 664 of the Penal Code, or of soliciting the murder of the other spouse, as punishable pursuant to subdivision (b) of Section 653f of the Penal Code, the injured spouse shall be entitled to an award to the injured spouse of 100 percent of the community property interest in the retirement and pension benefits of the injured spouse.

As used in this section, “injured spouse” has the same meaning as defined in Section 4324.

(Amended by Stats. 2010, Ch. 65, Sec. 1. Effective January 1, 2011.)



783

If a married person is injured by the negligent or wrongful act or omission of a person other than the married person’s spouse, the fact that the negligent or wrongful act or omission of the spouse of the injured person was a concurring cause of the injury is not a defense in an action brought by the injured person to recover damages for the injury except in cases where the concurring negligent or wrongful act or omission would be a defense if the marriage did not exist.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 4 - Presumptions Concerning Nature of Property

802

The presumption that property acquired during marriage is community property does not apply to any property to which legal or equitable title is held by a person at the time of the person’s death if the marriage during which the property was acquired was terminated by dissolution of marriage more than four years before the death.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



803

Notwithstanding any other provision of this part, whenever any real or personal property, or any interest therein or encumbrance thereon, was acquired before January 1, 1975, by a married woman by an instrument in writing, the following presumptions apply, and are conclusive in favor of any person dealing in good faith and for a valuable consideration with the married woman or her legal representatives or successors in interest, regardless of any change in her marital status after acquisition of the property:

(a) If acquired by the married woman, the presumption is that the property is the married woman’s separate property.

(b) If acquired by the married woman and any other person, the presumption is that the married woman takes the part acquired by her as tenant in common, unless a different intention is expressed in the instrument.

(c) If acquired by husband and wife by an instrument in which they are described as husband and wife, the presumption is that the property is the community property of the husband and wife, unless a different intention is expressed in the instrument.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 5 - Transmutation of Property

850

Subject to Sections 851 to 853, inclusive, married persons may by agreement or transfer, with or without consideration, do any of the following:

(a) Transmute community property to separate property of either spouse.

(b) Transmute separate property of either spouse to community property.

(c) Transmute separate property of one spouse to separate property of the other spouse.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



851

A transmutation is subject to the laws governing fraudulent transfers.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



852

(a) A transmutation of real or personal property is not valid unless made in writing by an express declaration that is made, joined in, consented to, or accepted by the spouse whose interest in the property is adversely affected.

(b) A transmutation of real property is not effective as to third parties without notice thereof unless recorded.

(c) This section does not apply to a gift between the spouses of clothing, wearing apparel, jewelry, or other tangible articles of a personal nature that is used solely or principally by the spouse to whom the gift is made and that is not substantial in value taking into account the circumstances of the marriage.

(d) Nothing in this section affects the law governing characterization of property in which separate property and community property are commingled or otherwise combined.

(e) This section does not apply to or affect a transmutation of property made before January 1, 1985, and the law that would otherwise be applicable to that transmutation shall continue to apply.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



853

(a) A statement in a will of the character of property is not admissible as evidence of a transmutation of the property in a proceeding commenced before the death of the person who made the will.

(b) A waiver of a right to a joint and survivor annuity or survivor’s benefits under the federal Retirement Equity Act of 1984 (Public Law 98-397) is not a transmutation of the community property rights of the person executing the waiver.

(c) A written joinder or written consent to a nonprobate transfer of community property on death that satisfies Section 852 is a transmutation and is governed by the law applicable to transmutations and not by Chapter 2 (commencing with Section 5010) of Part 1 of Division 5 of the Probate Code.

(Amended by Stats. 1993, Ch. 219, Sec. 100. Effective January 1, 1994.)









PART 3 - LIABILITY OF MARITAL PROPERTY

CHAPTER 1 - Definitions

900

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



902

“Debt” means an obligation incurred by a married person before or during marriage, whether based on contract, tort, or otherwise.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



903

A debt is “incurred” at the following time:

(a) In the case of a contract, at the time the contract is made.

(b) In the case of a tort, at the time the tort occurs.

(c) In other cases, at the time the obligation arises.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - General Rules of Liability

910

(a) Except as otherwise expressly provided by statute, the community estate is liable for a debt incurred by either spouse before or during marriage, regardless of which spouse has the management and control of the property and regardless of whether one or both spouses are parties to the debt or to a judgment for the debt.

(b) “During marriage” for purposes of this section does not include the period during which the spouses are living separate and apart before a judgment of dissolution of marriage or legal separation of the parties.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



911

(a) The earnings of a married person during marriage are not liable for a debt incurred by the person’s spouse before marriage. After the earnings of the married person are paid, they remain not liable so long as they are held in a deposit account in which the person’s spouse has no right of withdrawal and are uncommingled with other property in the community estate, except property insignificant in amount.

(b) As used in this section:

(1) “Deposit account” has the meaning prescribed in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code.

(2) “Earnings” means compensation for personal services performed, whether as an employee or otherwise.

(Amended by Stats. 1999, Ch. 991, Sec. 42.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



912

For the purposes of this part, quasi-community property is liable to the same extent, and shall be treated the same in all other respects, as community property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



913

(a) The separate property of a married person is liable for a debt incurred by the person before or during marriage.

(b) Except as otherwise provided by statute:

(1) The separate property of a married person is not liable for a debt incurred by the person’s spouse before or during marriage.

(2) The joinder or consent of a married person to an encumbrance of community estate property to secure payment of a debt incurred by the person’s spouse does not subject the person’s separate property to liability for the debt unless the person also incurred the debt.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



914

(a) Notwithstanding Section 913, a married person is personally liable for the following debts incurred by the person’s spouse during marriage:

(1) A debt incurred for necessaries of life of the person’s spouse while the spouses are living together.

(2) Except as provided in Section 4302, a debt incurred for common necessaries of life of the person’s spouse while the spouses are living separately.

(b) The separate property of a married person may be applied to the satisfaction of a debt for which the person is personally liable pursuant to this section. If separate property is so applied at a time when nonexempt property in the community estate or separate property of the person’s spouse is available but is not applied to the satisfaction of the debt, the married person is entitled to reimbursement to the extent such property was available.

(c) (1) Except as provided in paragraph (2), the statute of limitations set forth in Section 366.2 of the Code of Civil Procedure shall apply if the spouse for whom the married person is personally liable dies.

(2) If the surviving spouse had actual knowledge of the debt prior to expiration of the period set forth in Section 366.2 of the Code of Civil Procedure and the personal representative of the deceased spouse’s estate failed to provide the creditor asserting the claim under this section with a timely written notice of the probate administration of the estate in the manner provided for pursuant to Section 9050 of the Probate Code, the statute of limitations set forth in Section 337 or 339 of the Code of Civil Procedure, as applicable, shall apply.

(Amended by Stats. 2014, Ch. 71, Sec. 53. Effective January 1, 2015.)



915

(a) For the purpose of this part, a child or spousal support obligation of a married person that does not arise out of the marriage shall be treated as a debt incurred before marriage, regardless of whether a court order for support is made or modified before or during marriage and regardless of whether any installment payment on the obligation accrues before or during marriage.

(b) If property in the community estate is applied to the satisfaction of a child or spousal support obligation of a married person that does not arise out of the marriage, at a time when nonexempt separate income of the person is available but is not applied to the satisfaction of the obligation, the community estate is entitled to reimbursement from the person in the amount of the separate income, not exceeding the property in the community estate so applied.

(c) Nothing in this section limits the matters a court may take into consideration in determining or modifying the amount of a support order, including, but not limited to, the earnings of the spouses of the parties.

(Amended by Stats. 1993, Ch. 219, Sec. 100.5. Effective January 1, 1994.)



916

(a) Notwithstanding any other provision of this chapter, after division of community and quasi-community property pursuant to Division 7 (commencing with Section 2500):

(1) The separate property owned by a married person at the time of the division and the property received by the person in the division is liable for a debt incurred by the person before or during marriage and the person is personally liable for the debt, whether or not the debt was assigned for payment by the person’s spouse in the division.

(2) The separate property owned by a married person at the time of the division and the property received by the person in the division is not liable for a debt incurred by the person’s spouse before or during marriage, and the person is not personally liable for the debt, unless the debt was assigned for payment by the person in the division of the property. Nothing in this paragraph affects the liability of property for the satisfaction of a lien on the property.

(3) The separate property owned by a married person at the time of the division and the property received by the person in the division is liable for a debt incurred by the person’s spouse before or during marriage, and the person is personally liable for the debt, if the debt was assigned for payment by the person in the division of the property. If a money judgment for the debt is entered after the division, the property is not subject to enforcement of the judgment and the judgment may not be enforced against the married person, unless the person is made a party to the judgment for the purpose of this paragraph.

(b) If property of a married person is applied to the satisfaction of a money judgment pursuant to subdivision (a) for a debt incurred by the person that is assigned for payment by the person’s spouse, the person has a right of reimbursement from the person’s spouse to the extent of the property applied, with interest at the legal rate, and may recover reasonable attorney’s fees incurred in enforcing the right of reimbursement.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 3 - Reimbursement

920

A right of reimbursement provided by this part is subject to the following provisions:

(a) The right arises regardless of which spouse applies the property to the satisfaction of the debt, regardless of whether the property is applied to the satisfaction of the debt voluntarily or involuntarily, and regardless of whether the debt to which the property is applied is satisfied in whole or in part. The right is subject to an express written waiver of the right by the spouse in whose favor the right arises.

(b) The measure of reimbursement is the value of the property or interest in property at the time the right arises.

(c) The right shall be exercised not later than the earlier of the following times:

(1) Within three years after the spouse in whose favor the right arises has actual knowledge of the application of the property to the satisfaction of the debt.

(2) In proceedings for division of community and quasi-community property pursuant to Division 7 (commencing with Section 2500) or in proceedings upon the death of a spouse.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 4 - Transitional Provisions

930

Except as otherwise provided by statute, this part governs the liability of separate property and property in the community estate and the personal liability of a married person for a debt enforced on or after January 1, 1985, regardless of whether the debt was incurred before, on, or after that date.

(Amended by Stats. 1993, Ch. 219, Sec. 100.6. Effective January 1, 1994.)



931

The provisions of this part that govern reimbursement apply to all debts, regardless of whether satisfied before, on, or after January 1, 1985.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 5 - Liability for Death or Injury

1000

(a) A married person is not liable for any injury or damage caused by the other spouse except in cases where the married person would be liable therefor if the marriage did not exist.

(b) The liability of a married person for death or injury to person or property shall be satisfied as follows:

(1) If the liability of the married person is based upon an act or omission which occurred while the married person was performing an activity for the benefit of the community, the liability shall first be satisfied from the community estate and second from the separate property of the married person.

(2) If the liability of the married person is not based upon an act or omission which occurred while the married person was performing an activity for the benefit of the community, the liability shall first be satisfied from the separate property of the married person and second from the community estate.

(c) This section does not apply to the extent the liability is satisfied out of proceeds of insurance for the liability, whether the proceeds are from property in the community estate or from separate property. Notwithstanding Section 920, no right of reimbursement under this section shall be exercised more than seven years after the spouse in whose favor the right arises has actual knowledge of the application of the property to the satisfaction of the debt.

(Amended by Stats. 1993, Ch. 219, Sec. 100.7. Effective January 1, 1994.)









PART 4 - MANAGEMENT AND CONTROL OF MARITAL PROPERTY

1100

(a) Except as provided in subdivisions (b), (c), and (d) and Sections 761 and 1103, either spouse has the management and control of the community personal property, whether acquired prior to or on or after January 1, 1975, with like absolute power of disposition, other than testamentary, as the spouse has of the separate estate of the spouse.

(b) A spouse may not make a gift of community personal property, or dispose of community personal property for less than fair and reasonable value, without the written consent of the other spouse. This subdivision does not apply to gifts mutually given by both spouses to third parties and to gifts given by one spouse to the other spouse.

(c) A spouse may not sell, convey, or encumber community personal property used as the family dwelling, or the furniture, furnishings, or fittings of the home, or the clothing or wearing apparel of the other spouse or minor children which is community personal property, without the written consent of the other spouse.

(d) Except as provided in subdivisions (b) and (c), and in Section 1102, a spouse who is operating or managing a business or an interest in a business that is all or substantially all community personal property has the primary management and control of the business or interest. Primary management and control means that the managing spouse may act alone in all transactions but shall give prior written notice to the other spouse of any sale, lease, exchange, encumbrance, or other disposition of all or substantially all of the personal property used in the operation of the business (including personal property used for agricultural purposes), whether or not title to that property is held in the name of only one spouse. Written notice is not, however, required when prohibited by the law otherwise applicable to the transaction.

Remedies for the failure by a managing spouse to give prior written notice as required by this subdivision are only as specified in Section 1101. A failure to give prior written notice shall not adversely affect the validity of a transaction nor of any interest transferred.

(e) Each spouse shall act with respect to the other spouse in the management and control of the community assets and liabilities in accordance with the general rules governing fiduciary relationships which control the actions of persons having relationships of personal confidence as specified in Section 721, until such time as the assets and liabilities have been divided by the parties or by a court. This duty includes the obligation to make full disclosure to the other spouse of all material facts and information regarding the existence, characterization, and valuation of all assets in which the community has or may have an interest and debts for which the community is or may be liable, and to provide equal access to all information, records, and books that pertain to the value and character of those assets and debts, upon request.

(Amended by Stats. 1993, Ch. 219, Sec. 100.8. Effective January 1, 1994.)



1101

(a) A spouse has a claim against the other spouse for any breach of the fiduciary duty that results in impairment to the claimant spouse’s present undivided one-half interest in the community estate, including, but not limited to, a single transaction or a pattern or series of transactions, which transaction or transactions have caused or will cause a detrimental impact to the claimant spouse’s undivided one-half interest in the community estate.

(b) A court may order an accounting of the property and obligations of the parties to a marriage and may determine the rights of ownership in, the beneficial enjoyment of, or access to, community property, and the classification of all property of the parties to a marriage.

(c) A court may order that the name of a spouse shall be added to community property held in the name of the other spouse alone or that the title of community property held in some other title form shall be reformed to reflect its community character, except with respect to any of the following:

(1) A partnership interest held by the other spouse as a general partner.

(2) An interest in a professional corporation or professional association.

(3) An asset of an unincorporated business if the other spouse is the only spouse involved in operating and managing the business.

(4) Any other property, if the revision would adversely affect the rights of a third person.

(d) (1) Except as provided in paragraph (2), any action under subdivision (a) shall be commenced within three years of the date a petitioning spouse had actual knowledge that the transaction or event for which the remedy is being sought occurred.

(2) An action may be commenced under this section upon the death of a spouse or in conjunction with an action for legal separation, dissolution of marriage, or nullity without regard to the time limitations set forth in paragraph (1).

(3) The defense of laches may be raised in any action brought under this section.

(4) Except as to actions authorized by paragraph (2), remedies under subdivision (a) apply only to transactions or events occurring on or after July 1, 1987.

(e) In any transaction affecting community property in which the consent of both spouses is required, the court may, upon the motion of a spouse, dispense with the requirement of the other spouse’s consent if both of the following requirements are met:

(1) The proposed transaction is in the best interest of the community.

(2) Consent has been arbitrarily refused or cannot be obtained due to the physical incapacity, mental incapacity, or prolonged absence of the nonconsenting spouse.

(f) Any action may be brought under this section without filing an action for dissolution of marriage, legal separation, or nullity, or may be brought in conjunction with the action or upon the death of a spouse.

(g) Remedies for breach of the fiduciary duty by one spouse, including those set out in Sections 721 and 1100, shall include, but not be limited to, an award to the other spouse of 50 percent, or an amount equal to 50 percent, of any asset undisclosed or transferred in breach of the fiduciary duty plus attorney’s fees and court costs. The value of the asset shall be determined to be its highest value at the date of the breach of the fiduciary duty, the date of the sale or disposition of the asset, or the date of the award by the court.

(h) Remedies for the breach of the fiduciary duty by one spouse, as set forth in Sections 721 and 1100, when the breach falls within the ambit of Section 3294 of the Civil Code shall include, but not be limited to, an award to the other spouse of 100 percent, or an amount equal to 100 percent, of any asset undisclosed or transferred in breach of the fiduciary duty.

(Amended by Stats. 2001, Ch. 703, Sec. 1. Effective January 1, 2002.)



1102

(a) Except as provided in Sections 761 and 1103, either spouse has the management and control of the community real property, whether acquired prior to or on or after January 1, 1975, but both spouses, either personally or by a duly authorized agent, must join in executing any instrument by which that community real property or any interest therein is leased for a longer period than one year, or is sold, conveyed, or encumbered.

(b) Nothing in this section shall be construed to apply to a lease, mortgage, conveyance, or transfer of real property or of any interest in real property between spouses.

(c) Notwithstanding subdivision (b):

(1) The sole lease, contract, mortgage, or deed of the husband, holding the record title to community real property, to a lessee, purchaser, or encumbrancer, in good faith without knowledge of the marriage relation, shall be presumed to be valid if executed prior to January 1, 1975.

(2) The sole lease, contract, mortgage, or deed of either spouse, holding the record title to community real property to a lessee, purchaser, or encumbrancer, in good faith without knowledge of the marriage relation, shall be presumed to be valid if executed on or after January 1, 1975.

(d) No action to avoid any instrument mentioned in this section, affecting any property standing of record in the name of either spouse alone, executed by the spouse alone, shall be commenced after the expiration of one year from the filing for record of that instrument in the recorder’s office in the county in which the land is situated.

(e) Nothing in this section precludes either spouse from encumbering his or her interest in community real property, as provided in Section 2033, to pay reasonable attorney’s fees in order to retain or maintain legal counsel in a proceeding for dissolution of marriage, for nullity of marriage, or for legal separation of the parties.

(Amended by Stats. 2014, Ch. 82, Sec. 18. Effective January 1, 2015.)



1103

(a) Where one or both of the spouses either has a conservator of the estate or lacks legal capacity to manage and control community property, the procedure for management and control (which includes disposition) of the community property is that prescribed in Part 6 (commencing with Section 3000) of Division 4 of the Probate Code.

(b) Where one or both spouses either has a conservator of the estate or lacks legal capacity to give consent to a gift of community personal property or a disposition of community personal property without a valuable consideration as required by Section 1100 or to a sale, conveyance, or encumbrance of community personal property for which a consent is required by Section 1100, the procedure for that gift, disposition, sale, conveyance, or encumbrance is that prescribed in Part 6 (commencing with Section 3000) of Division 4 of the Probate Code.

(c) Where one or both spouses either has a conservator of the estate or lacks legal capacity to join in executing a lease, sale, conveyance, or encumbrance of community real property or any interest therein as required by Section 1102, the procedure for that lease, sale, conveyance, or encumbrance is that prescribed in Part 6 (commencing with Section 3000) of Division 4 of the Probate Code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 5 - MARITAL AGREEMENTS

CHAPTER 1 - General Provisions

1500

The property rights of spouses prescribed by statute may be altered by a premarital agreement or other marital property agreement.

(Amended by Stats. 2014, Ch. 82, Sec. 19. Effective January 1, 2015.)



1501

A minor may make a valid premarital agreement or other marital property agreement if the minor is emancipated or is otherwise capable of contracting marriage.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1502

(a) A premarital agreement or other marital property agreement that is executed and acknowledged or proved in the manner that a grant of real property is required to be executed and acknowledged or proved may be recorded in the office of the recorder of each county in which real property affected by the agreement is situated.

(b) Recording or nonrecording of a premarital agreement or other marital property agreement has the same effect as recording or nonrecording of a grant of real property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1503

Nothing in this chapter affects the validity or effect of premarital agreements made before January 1, 1986, and the validity and effect of those agreements shall continue to be determined by the law applicable to the agreements before January 1, 1986.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Uniform Premarital Agreement Act

ARTICLE 1 - Preliminary Provisions

1600

This chapter may be cited as the Uniform Premarital Agreement Act.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1601

This chapter is effective on and after January 1, 1986, and applies to any premarital agreement executed on or after that date.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 2 - Premarital Agreements

1610

As used in this chapter:

(a) “Premarital agreement” means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

(b) “Property” means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1611

A premarital agreement shall be in writing and signed by both parties. It is enforceable without consideration.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1612

(a) Parties to a premarital agreement may contract with respect to all of the following:

(1) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located.

(2) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property.

(3) The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event.

(4) The making of a will, trust, or other arrangement to carry out the provisions of the agreement.

(5) The ownership rights in and disposition of the death benefit from a life insurance policy.

(6) The choice of law governing the construction of the agreement.

(7) Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(b) The right of a child to support may not be adversely affected by a premarital agreement.

(c) Any provision in a premarital agreement regarding spousal support, including, but not limited to, a waiver of it, is not enforceable if the party against whom enforcement of the spousal support provision is sought was not represented by independent counsel at the time the agreement containing the provision was signed, or if the provision regarding spousal support is unconscionable at the time of enforcement. An otherwise unenforceable provision in a premarital agreement regarding spousal support may not become enforceable solely because the party against whom enforcement is sought was represented by independent counsel.

(Amended by Stats. 2001, Ch. 286, Sec. 1. Effective January 1, 2002.)



1613

A premarital agreement becomes effective upon marriage.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1614

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1615

(a) A premarital agreement is not enforceable if the party against whom enforcement is sought proves either of the following:

(1) That party did not execute the agreement voluntarily.

(2) The agreement was unconscionable when it was executed and, before execution of the agreement, all of the following applied to that party:

(A) That party was not provided a fair, reasonable, and full disclosure of the property or financial obligations of the other party.

(B) That party did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided.

(C) That party did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

(c) For the purposes of subdivision (a), it shall be deemed that a premarital agreement was not executed voluntarily unless the court finds in writing or on the record all of the following:

(1) The party against whom enforcement is sought was represented by independent legal counsel at the time of signing the agreement or, after being advised to seek independent legal counsel, expressly waived, in a separate writing, representation by independent legal counsel.

(2) The party against whom enforcement is sought had not less than seven calendar days between the time that party was first presented with the agreement and advised to seek independent legal counsel and the time the agreement was signed.

(3) The party against whom enforcement is sought, if unrepresented by legal counsel, was fully informed of the terms and basic effect of the agreement as well as the rights and obligations he or she was giving up by signing the agreement, and was proficient in the language in which the explanation of the party’s rights was conducted and in which the agreement was written. The explanation of the rights and obligations relinquished shall be memorialized in writing and delivered to the party prior to signing the agreement. The unrepresented party shall, on or before the signing of the premarital agreement, execute a document declaring that he or she received the information required by this paragraph and indicating who provided that information.

(4) The agreement and the writings executed pursuant to paragraphs (1) and (3) were not executed under duress, fraud, or undue influence, and the parties did not lack capacity to enter into the agreement.

(5) Any other factors the court deems relevant.

(Amended by Stats. 2001, Ch. 286, Sec. 2. Effective January 1, 2002.)



1616

If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1617

Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)









CHAPTER 3 - Agreements Between Spouses

1620

Except as otherwise provided by law, spouses cannot, by a contract with each other, alter their legal relations, except as to property.

(Amended by Stats. 2014, Ch. 82, Sec. 21. Effective January 1, 2015.)












DIVISION 5 - CONCILIATION PROCEEDINGS

PART 1 - FAMILY CONCILIATION COURT LAW

CHAPTER 1 - General Provisions

1800

This part may be cited as the Family Conciliation Court Law.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1801

The purposes of this part are to protect the rights of children and to promote the public welfare by preserving, promoting, and protecting family life and the institution of matrimony, and to provide means for the reconciliation of spouses and the amicable settlement of domestic and family controversies.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1802

(a) This part applies only in counties in which the superior court determines that the social conditions in the county and the number of domestic relations cases in the courts render the procedures provided in this part necessary to the full and proper consideration of those cases and the effectuation of the purposes of this part.

(b) The determination under subdivision (a) shall be made annually in the month of January by:

(1) The judge of the superior court in counties having only one superior court judge.

(2) A majority of the judges of the superior court in counties having more than one superior court judge.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Family Conciliation Courts

1810

Each superior court shall exercise the jurisdiction conferred by this part. While sitting in the exercise of this jurisdiction, the court shall be known and referred to as the “family conciliation court.”

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1811

The presiding judge of the superior court shall annually, in the month of January, designate at least one judge to hear all cases under this part.

(Amended by Stats. 2003, Ch. 149, Sec. 11. Effective January 1, 2004.)



1812

(a) The judge of the family conciliation court may transfer any case before the family conciliation court pursuant to this part to the department of the presiding judge of the superior court for assignment for trial or other proceedings by another judge of the court, whenever in the opinion of the judge of the family conciliation court the transfer is necessary to expedite the business of the family conciliation court or to ensure the prompt consideration of the case.

(b) When a case is transferred pursuant to subdivision (a), the judge to whom it is transferred shall act as the judge of the family conciliation court in the matter.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1813

(a) The presiding judge of the superior court may appoint a judge of the superior court other than the judge of the family conciliation court to act as judge of the family conciliation court during any period when the judge of the family conciliation court is on vacation, absent, or for any reason unable to perform the duties as judge of the family conciliation court.

(b) The judge appointed under subdivision (a) has all of the powers and authority of a judge of the family conciliation court in cases under this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1814

(a) In each county in which a family conciliation court is established, the superior court may appoint one supervising counselor of conciliation and one secretary to assist the family conciliation court in disposing of its business and carrying out its functions. When superior courts by contract have established joint family conciliation court services, the contracting courts jointly may make the appointments under this subdivision.

(b) The supervising counselor of conciliation has the power to do all of the following:

(1) Hold conciliation conferences with parties to, and hearings in, proceedings under this part, and make recommendations concerning the proceedings to the judge of the family conciliation court.

(2) Provide supervision in connection with the exercise of the counselor’s jurisdiction as the judge of the family conciliation court may direct.

(3) Cause reports to be made, statistics to be compiled, and records to be kept as the judge of the family conciliation court may direct.

(4) Hold hearings in all family conciliation court cases as may be required by the judge of the family conciliation court, and make investigations as may be required by the court to carry out the intent of this part.

(5) Make recommendations relating to marriages where one or both parties are underage.

(6) Make investigations, reports, and recommendations as provided in Section 281 of the Welfare and Institutions Code under the authority provided the probation officer in that code.

(7) Act as domestic relations cases investigator.

(8) Conduct mediation of child custody and visitation disputes.

(c) The superior court, or contracting superior courts, may also appoint associate counselors of conciliation and other office assistants as may be necessary to assist the family conciliation court in disposing of its business. The associate counselors shall carry out their duties under the supervision of the supervising counselor of conciliation and have the powers of the supervising counselor of conciliation. Office assistants shall work under the supervision and direction of the supervising counselor of conciliation.

(d) The classification and salaries of persons appointed under this section shall be determined by:

(1) The superior court of the county in which a noncontracting family conciliation court operates.

(2) The superior court of the county which by contract has the responsibility to administer funds of the joint family conciliation court service.

(Amended by Stats. 2012, Ch. 470, Sec. 12. Effective January 1, 2013.)



1815

(a) A person employed as a supervising counselor of conciliation or as an associate counselor of conciliation shall have all of the following minimum qualifications:

(1) A master’s degree in psychology, social work, marriage, family and child counseling, or other behavioral science substantially related to marriage and family interpersonal relationships.

(2) At least two years of experience in counseling or psychotherapy, or both, preferably in a setting related to the areas of responsibility of the family conciliation court and with the ethnic population to be served.

(3) Knowledge of the court system of California and the procedures used in family law cases.

(4) Knowledge of other resources in the community that clients can be referred to for assistance.

(5) Knowledge of adult psychopathology and the psychology of families.

(6) Knowledge of child development, child abuse, clinical issues relating to children, the effects of divorce on children, the effects of domestic violence on children, and child custody research sufficient to enable a counselor to assess the mental health needs of children.

(7) Training in domestic violence issues as described in Section 1816.

(b) The family conciliation court may substitute additional experience for a portion of the education, or additional education for a portion of the experience, required under subdivision (a).

(c) This section does not apply to any supervising counselor of conciliation who was in office on March 27, 1980.

(Amended by Stats. 2006, Ch. 130, Sec. 1. Effective January 1, 2007.)



1816

(a)  For purposes of this section, the following definitions apply:

(1) “Eligible provider” means the Administrative Office of the Courts or an educational institution, professional association, professional continuing education group, a group connected to the courts, or a public or private group that has been authorized by the Administrative Office of the Courts to provide domestic violence training.

(2) “Evaluator” means a supervising or associate counselor described in Section 1815, a mediator described in Section 3164, a court-connected or private child custody evaluator described in Section 3110.5, or a court-appointed investigator or evaluator as described in Section 3110 or Section 730 of the Evidence Code.

(b) An evaluator shall participate in a program of continuing instruction in domestic violence, including child abuse, as may be arranged and provided to that evaluator. This training may utilize domestic violence training programs conducted by nonprofit community organizations with an expertise in domestic violence issues.

(c) Areas of basic instruction shall include, but are not limited to, the following:

(1) The effects of domestic violence on children.

(2) The nature and extent of domestic violence.

(3) The social and family dynamics of domestic violence.

(4) Techniques for identifying and assisting families affected by domestic violence.

(5) Interviewing, documentation of, and appropriate recommendations for families affected by domestic violence.

(6) The legal rights of, and remedies available to, victims.

(7) Availability of community and legal domestic violence resources.

(d) An evaluator shall also complete 16 hours of advanced training within a 12-month period. Four hours of that advanced training shall include community resource networking intended to acquaint the evaluator with domestic violence resources in the geographical communities where the family being evaluated may reside. Twelve hours of instruction, as approved by the Administrative Office of the Courts, shall include all of the following:

(1) The appropriate structuring of the child custody evaluation process, including, but not limited to, all of the following:

(A) Maximizing safety for clients, evaluators, and court personnel.

(B) Maintaining objectivity.

(C) Providing and gathering balanced information from the parties and controlling for bias.

(D) Providing separate sessions at separate times as described in Section 3113.

(E) Considering the impact of the evaluation report and recommendations with particular attention to the dynamics of domestic violence.

(2) The relevant sections of local, state, and federal laws, rules, or regulations.

(3) The range, availability, and applicability of domestic violence resources available to victims, including, but not limited to, all of the following:

(A) Shelters for battered women.

(B) Counseling, including drug and alcohol counseling.

(C) Legal assistance.

(D) Job training.

(E) Parenting classes.

(F) Resources for a victim who is an immigrant.

(4) The range, availability, and applicability of domestic violence intervention available to perpetrators, including, but not limited to, all of the following:

(A) Certified treatment programs described in Section 1203.097 of the Penal Code.

(B) Drug and alcohol counseling.

(C) Legal assistance.

(D) Job training.

(E) Parenting classes.

(5) The unique issues in a family and psychological assessment in a domestic violence case, including all of the following:

(A) The effects of exposure to domestic violence and psychological trauma on children, the relationship between child physical abuse, child sexual abuse, and domestic violence, the differential family dynamics related to parent-child attachments in families with domestic violence, intergenerational transmission of familial violence, and manifestations of post-traumatic stress disorders in children.

(B) The nature and extent of domestic violence, and the relationship of gender, class, race, culture, and sexual orientation to domestic violence.

(C) Current legal, psychosocial, public policy, and mental health research related to the dynamics of family violence, the impact of victimization, the psychology of perpetration, and the dynamics of power and control in battering relationships.

(D) The assessment of family history based on the type, severity, and frequency of violence.

(E) The impact on parenting abilities of being a victim or perpetrator of domestic violence.

(F) The uses and limitations of psychological testing and psychiatric diagnosis in assessing parenting abilities in domestic violence cases.

(G) The influence of alcohol and drug use and abuse on the incidence of domestic violence.

(H) Understanding the dynamics of high conflict relationships and relationships between an abuser and victim.

(I) The importance of and procedures for obtaining collateral information from a probation department, children’s protective services, police incident report, a pleading regarding a restraining order, medical records, a school, and other relevant sources.

(J) Accepted methods for structuring safe and enforceable child custody and parenting plans that ensure the health, safety, welfare, and best interest of the child, and safeguards for the parties.

(K) The importance of discouraging participants in child custody matters from blaming victims of domestic violence for the violence and from minimizing allegations of domestic violence, child abuse, or abuse against a family member.

(e) After an evaluator has completed the advanced training described in subdivision (d), that evaluator shall complete four hours of updated training annually that shall include, but is not limited to, all of the following:

(1) Changes in local court practices, case law, and state and federal legislation related to domestic violence.

(2) An update of current social science research and theory, including the impact of exposure to domestic violence on children.

(f) Training described in this section shall be acquired from an eligible provider and that eligible provider shall comply with all of the following:

(1) Ensure that a training instructor or consultant delivering the education and training programs either meets the training requirements of this section or is an expert in the subject matter.

(2) Monitor and evaluate the quality of courses, curricula, training, instructors, and consultants.

(3) Emphasize the importance of focusing child custody evaluations on the health, safety, welfare, and best interest of the child.

(4) Develop a procedure to verify that an evaluator completes the education and training program.

(5) Distribute a certificate of completion to each evaluator who has completed the training. That certificate shall document the number of hours of training offered, the number of hours the evaluator completed, the dates of the training, and the name of the training provider.

(g) (1) If there is a local court rule regarding the procedure to notify the court that an evaluator has completed training as described in this section, the evaluator shall comply with that local court rule.

(2) Except as provided in paragraph (1), an evaluator shall attach copies of his or her certificates of completion of the training described in subdivision (d) and the most recent updated training described in subdivision (e).

(h) An evaluator may satisfy the requirement for 12 hours of instruction described in subdivision (d) by training from an eligible provider that was obtained on or after January 1, 1996. The advanced training of that evaluator shall not be complete until that evaluator completes the four hours of community resource networking described in subdivision (d).

(i) The Judicial Council shall develop standards for the training programs. The Judicial Council shall solicit the assistance of community organizations concerned with domestic violence and child abuse and shall seek to develop training programs that will maximize coordination between conciliation courts and local agencies concerned with domestic violence.

(Amended by Stats. 2007, Ch. 130, Sec. 88. Effective January 1, 2008.)



1817

The probation officer in every county shall do all of the following:

(a) Give assistance to the family conciliation court that the court may request to carry out the purposes of this part, and to that end shall, upon request, make investigations and reports as requested.

(b) In cases pursuant to this part, exercise all the powers and perform all the duties granted or imposed by the laws of this state relating to probation or to probation officers.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1818

(a) All superior court hearings or conferences in proceedings under this part shall be held in private and the court shall exclude all persons except the officers of the court, the parties, their counsel, and witnesses. The court shall not allow ex parte communications, except as authorized by Section 216. All communications, verbal or written, from parties to the judge, commissioner, or counselor in a proceeding under this part shall be deemed to be official information within the meaning of Section 1040 of the Evidence Code.

(b) The files of the family conciliation court shall be closed. The petition, supporting affidavit, conciliation agreement, and any court order made in the matter may be opened to inspection by a party or the party’s counsel upon the written authority of the judge of the family conciliation court.

(Amended by Stats. 2005, Ch. 489, Sec. 2. Effective January 1, 2006.)



1819

(a) Except as provided in subdivision (b), upon order of the judge of the family conciliation court, the supervising counselor of conciliation may destroy any record, paper, or document filed or kept in the office of the supervising counselor of conciliation which is more than two years old.

(b) Records described in subdivision (a) of child custody or visitation mediation may be destroyed when the minor or minors involved are 18 years of age.

(c) In the judge’s discretion, the judge of the family conciliation court may order the microfilming of any record, paper, or document described in subdivision (a) or (b).

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1820

(a) A court may contract with any other court or courts to provide joint family conciliation court services.

(b) An agreement between two or more courts for the operation of a joint family conciliation court service may provide that one participating court shall be the custodian of moneys made available for the purposes of the joint services, and that the custodian court may make payments from the moneys upon audit of the appropriate auditing officer or body of the court.

(c) An agreement between two or more courts for the operation of a joint family conciliation court service may also provide:

(1) For the joint provision or operation of services and facilities or for the provision or operation of services and facilities by one participating court under contract for the other participating courts.

(2) For appointments of members of the staff of the family conciliation court including the supervising counselor.

(3) That, for specified purposes, the members of the staff of the family conciliation court including the supervising counselor, but excluding the judges of the family conciliation court, shall be considered to be employees of one participating court.

(4) For other matters that are necessary or proper to effectuate the purposes of the Family Conciliation Court Law.

(d) The provisions of this part relating to family conciliation court services provided by a single court shall be equally applicable to courts which contract, pursuant to this section, to provide joint family conciliation court services.

(Amended by Stats. 2012, Ch. 470, Sec. 13. Effective January 1, 2013.)






CHAPTER 3 - Proceedings for Conciliation

1830

(a) When a controversy exists between spouses, or when a controversy relating to child custody or visitation exists between parents regardless of their marital status, and the controversy may, unless a reconciliation is achieved, result in dissolution of the marriage, nullity of the marriage, or legal separation of the parties, or in the disruption of the household, and there is a minor child of the spouses or parents or of either of them whose welfare might be affected thereby, the family conciliation court has jurisdiction as provided in this part over the controversy and over the parties to the controversy and over all persons having any relation to the controversy.

(b) The family conciliation court also has jurisdiction over the controversy, whether or not there is a minor child of the parties or either of them, where the controversy involves domestic violence.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1831

Before the filing of a proceeding for determination of custody or visitation rights, for dissolution of marriage, for nullity of a voidable marriage, or for legal separation of the parties, either spouse or parent, or both, may file in the family conciliation court a petition invoking the jurisdiction of the court for the purpose of preserving the marriage by effecting a reconciliation between the parties, or for amicable settlement of the controversy between the spouses or parents, so as to avoid further litigation over the issue involved.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1832

The petition shall be captioned substantially as follows:

In the Superior Court of the State of California
in and for the County of ____

Upon the petition of

⎫

⎪

Petition for

(Petitioner)

⎪

Conciliation

And concerning

⎬

(Under the Family

and

⎪

Conciliation

⎪

Court Law)

_____________ , Respondents

⎭

To the Family Conciliation Court:

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1833

The petition shall:

(a) Allege that a controversy exists between the spouses or parents and request the aid of the court to effect a reconciliation or an amicable settlement of the controversy.

(b) State the name and age of each minor child whose welfare may be affected by the controversy.

(c) State the name and address of the petitioner or the names and addresses of the petitioners.

(d) If the petition is presented by one spouse or parent only, the name of the other spouse or parent as a respondent, and state the address of that spouse or parent.

(e) Name as a respondent any other person who has any relation to the controversy, and state the address of the person if known to the petitioner.

(f) If the petition arises out of an instance of domestic violence, so state generally and without specific allegations as to the incident.

(g) State any other information the court by rule requires.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1834

(a) The clerk of the court shall provide, at the expense of the court, blank forms for petitions for filing pursuant to this part.

(b) The probation officers of the county and the attachés and employees of the family conciliation court shall assist a person in the preparation and presentation of a petition under this part if the person requests assistance.

(c) All public officers in each county shall refer to the family conciliation court all petitions and complaints made to them in respect to controversies within the jurisdiction of the family conciliation court.

(d) The jurisdiction of the family conciliation court in respect to controversies arising out of an instance of domestic violence is not exclusive but is coextensive with any other remedies either civil or criminal in nature that may be available.

(Amended by Stats. 2012, Ch. 470, Sec. 14. Effective January 1, 2013.)



1835

No fee shall be charged by any officer for filing the petition.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1836

(a) The court shall fix a reasonable time and place for hearing on the petition. The court shall cause notice to be given to the respondents of the filing of the petition and of the time and place of the hearing that the court deems necessary.

(b) The court may, when it deems it necessary, issue a citation to a respondent requiring the respondent to appear at the time and place stated in the citation. The court may require the attendance of witnesses as in other civil cases.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1837

(a) Except as provided in subdivision (b), for the purpose of conducting hearings pursuant to this part, the family conciliation court may be convened at any time and place within the county, and the hearing may be had in chambers or otherwise.

(b) The time and place for hearing shall not be different from the time and place provided by law for the trial of civil actions if any party, before the hearing, objects to any different time or place.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1838

(a) The hearing shall be conducted informally as a conference or a series of conferences to effect a reconciliation of the spouses or an amicable adjustment or settlement of the issues in controversy.

(b) To facilitate and promote the purposes of this part, the court may, with the consent of both parties to the proceeding, recommend or invoke the aid of medical or other specialists or scientific experts, or of the pastor or director of any religious denomination to which the parties may belong. Aid under this subdivision shall not be at the expense of the court unless the presiding judge specifically authorizes the aid, nor at the expense of the county unless the board of supervisors of the county specifically provides and authorizes the aid.

(Amended by Stats. 2012, Ch. 470, Sec. 15. Effective January 1, 2013.)



1839

(a) At or after the hearing, the court may make orders in respect to the conduct of the spouses or parents and the subject matter of the controversy that the court deems necessary to preserve the marriage or to implement the reconciliation of the spouses. No such order shall be effective for more than 30 days from the hearing of the petition unless the parties mutually consent to a continuation of the time the order remains effective.

(b) A reconciliation agreement between the parties may be reduced to writing and, with the consent of the parties, a court order may be made requiring the parties to comply fully with the agreement.

(c) During the pendency of a proceeding under this part, the superior court may order a spouse or parent, as the case may be, to pay an amount necessary for the support and maintenance of the other spouse and for the support, maintenance, and education of the minor children, as the case may be. In determining the amount, the superior court may take into consideration the recommendations of a financial referee if one is available to the court. An order made pursuant to this subdivision shall not prejudice the rights of the parties or children with respect to any subsequent order that may be made. An order made pursuant to this subdivision may be modified or terminated at any time except as to an amount that accrued before the date of filing of the notice of motion or order to show cause to modify or terminate.

(Amended by Stats. 2014, Ch. 82, Sec. 22. Effective January 1, 2015.)



1840

(a) During a period beginning upon the filing of the petition for conciliation and continuing until 30 days after the hearing of the petition for conciliation, neither spouse shall file a petition for dissolution of marriage, for nullity of a voidable marriage, or for legal separation of the parties.

(b) After the expiration of the period under subdivision (a), if the controversy between the spouses, or the parents, has not been terminated, either spouse may institute a proceeding for dissolution of marriage, for nullity of a voidable marriage, or for legal separation of the parties, or a proceeding to determine custody or visitation of the minor child or children.

(c) The pendency of a proceeding for dissolution of marriage, for nullity of marriage, or for legal separation of the parties, or a proceeding to determine custody or visitation of the minor child or children, does not operate as a bar to the instituting of proceedings for conciliation under this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1841

If a petition for dissolution of marriage, for nullity of marriage, or for legal separation of the parties is filed, the case may be transferred at any time during the pendency of the proceeding to the family conciliation court for proceedings for reconciliation of the spouses or amicable settlement of issues in controversy in accordance with this part if both of the following appear to the court:

(a) There is a minor child of the spouses, or of either of them, whose welfare may be adversely affected by the dissolution of the marriage or the disruption of the household or a controversy involving child custody.

(b) There is some reasonable possibility of a reconciliation being effected.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1842

(a) If an application is made to the family conciliation court for conciliation proceedings in respect to a controversy between spouses, or a contested proceeding for dissolution of marriage, for nullity of a voidable marriage, or for legal separation of the parties, but there is no minor child whose welfare may be affected by the results of the controversy, and it appears to the court that reconciliation of the spouses or amicable adjustment of the controversy can probably be achieved, and that the work of the court in cases involving children will not be seriously impeded by acceptance of the case, the court may accept and dispose of the case in the same manner as similar cases involving the welfare of children are disposed of.

(b) If the court accepts the case under subdivision (a), the court has the same jurisdiction over the controversy and the parties to the controversy and those having a relation to the controversy that it has under this part in similar cases involving the welfare of children.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)









PART 2 - STATEWIDE COORDINATION OF FAMILY MEDIATION AND CONCILIATION SERVICES

1850

The Judicial Council shall do all of the following:

(a) Assist courts in implementing mediation and conciliation proceedings under this code.

(b) Establish and implement a uniform statistical reporting system relating to proceedings brought for dissolution of marriage, for nullity of marriage, or for legal separation of the parties, including, but not limited to, a custody disposition survey.

(c) Administer a program of grants to public and private agencies submitting proposals for research, study, and demonstration projects in the area of family law, including, but not limited to, all of the following:

(1) The development of conciliation and mediation and other newer dispute resolution techniques, particularly as they relate to child custody and to avoidance of litigation.

(2) The establishment of criteria to ensure that a child support order is adequate.

(3) The development of methods to ensure that a child support order is paid.

(4) The study of the feasibility and desirability of guidelines to assist judges in making custody decisions.

(d) Administer a program for the training of court personnel involved in family law proceedings, which shall be available to the court personnel and which shall be totally funded from funds specified in Section 1852. The training shall include, but not be limited to, the order of preference for custody of minor children and the meaning of the custody arrangements under Part 2 (commencing with Section 3020) of Division 8.

(e) Conduct research on the effectiveness of current family law for the purpose of shaping future public policy.

(Amended by Stats. 2012, Ch. 470, Sec. 16. Effective January 1, 2013.)



1851

The Judicial Council shall establish an advisory committee of persons representing a broad spectrum of interest in and knowledge about family law. The committee shall recommend criteria for determining grant recipients pursuant to subdivision (c) of Section 1850, which shall include proposal evaluation guidelines and procedures for submission of the results to the Legislature, the Governor, and family law courts. In accordance with established criteria, the committee shall receive grant proposals and shall recommend the priority of submitted proposals.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



1852

(a) There is in the State Treasury the Family Law Trust Fund.

(b) Moneys collected by the state pursuant to subdivision (c) of Section 103625 of the Health and Safety Code, Section 70674 of the Government Code, and grants, gifts, or devises made to the state from private sources to be used for the purposes of this part shall be deposited into the Family Law Trust Fund.

(c) Moneys deposited in the Family Law Trust Fund shall be placed in an interest bearing account. Any interest earned shall accrue to the fund and shall be disbursed pursuant to subdivision (d).

(d) Money deposited in the Family Law Trust Fund shall be disbursed for purposes specified in this part and for other family law related activities.

(e) Moneys deposited in the Family Law Trust Fund shall be administered by the Judicial Council. The Judicial Council may, with appropriate guidelines, delegate the administration of the fund to the Administrative Office of the Courts.

(f) Any moneys in the Family Law Trust Fund that are unencumbered at the end of the fiscal year are automatically appropriated to the Family Law Trust Fund of the following year.

(g) In order to defray the costs of collection of these funds, pursuant to this section, the local registrar, county clerk, or county recorder may retain a percentage of the funds collected, not to exceed 10 percent of the fee payable to the state pursuant to subdivision (c) of Section 103625 of the Health and Safety Code.

(Amended by Stats. 2005, Ch. 75, Sec. 45. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)









DIVISION 6 - NULLITY, DISSOLUTION, AND LEGAL SEPARATION

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Application of Part

2000

This part applies to a proceeding for dissolution of marriage, for nullity of marriage, or for legal separation of the parties.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Jurisdiction

2010

In a proceeding for dissolution of marriage, for nullity of marriage, or for legal separation of the parties, the court has jurisdiction to inquire into and render any judgment and make orders that are appropriate concerning the following:

(a) The status of the marriage, including any marriage under subdivision (c) of Section 308.

(b) The custody of minor children of the marriage.

(c) The support of children for whom support may be ordered, including children born after the filing of the initial petition or the final decree of dissolution.

(d) The support of either party.

(e) The settlement of the property rights of the parties.

(f) The award of attorney’s fees and costs.

(Amended by Stats. 2010, Ch. 397, Sec. 2. Effective January 1, 2011.)



2011

When service of summons on a spouse is made pursuant to Section 415.50 of the Code of Civil Procedure, the court, without the aid of attachment or the appointment of a receiver, shall have and may exercise the same jurisdiction over:

(a) The community real property of the spouse so served situated in this state as it has or may exercise over the community real property of a spouse who is personally served with process within this state.

(b) The quasi-community real property of the spouse so served situated in this state as it has or may exercise over the quasi-community real property of a spouse who is personally served with process within this state.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2012

(a) During the time a motion pursuant to Section 418.10 of the Code of Civil Procedure is pending, the respondent may appear in opposition to an order made during the pendency of the proceeding and the appearance shall not be deemed a general appearance by the respondent.

(b) As used in this section, a motion pursuant to Section 418.10 of the Code of Civil Procedure is pending from the time notice of motion is served and filed until the time within which to petition for a writ of mandate has expired or, if a petition is made, until the time final judgment in the mandate proceeding is entered.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2013

(a) If a written agreement is entered into by the parties, the parties may utilize a collaborative law process to resolve any matter governed by this code over which the court is granted jurisdiction pursuant to Section 2000.

(b) “Collaborative law process” means the process in which the parties and any professionals engaged by the parties to assist them agree in writing to use their best efforts and to make a good faith attempt to resolve disputes related to the family law matters as referenced in subdivision (a) on an agreed basis without resorting to adversary judicial intervention.

(Added by Stats. 2006, Ch. 496, Sec. 2. Effective January 1, 2007.)






CHAPTER 3 - Procedural Provisions

2020

A responsive pleading, if any, shall be filed and a copy served on the petitioner within 30 days of the date of the service on the respondent of a copy of the petition and summons.

(Amended by Stats. 1998, Ch. 581, Sec. 4. Effective January 1, 1999.)



2021

(a) Subject to subdivision (b), the court may order that a person who claims an interest in the proceeding be joined as a party to the proceeding in accordance with rules adopted by the Judicial Council pursuant to Section 211.

(b) An employee benefit plan may be joined as a party only in accordance with Chapter 6 (commencing with Section 2060).

(Amended by Stats. 1996, Ch. 1061, Sec. 3. Effective January 1, 1997.)



2022

(a) Evidence collected by eavesdropping in violation of Chapter 1.5 (commencing with Section 630) of Title 15 of Part 1 of the Penal Code is inadmissible.

(b) If it appears that a violation described in subdivision (a) exists, the court may refer the matter to the proper authority for investigation and prosecution.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2023

(a) On a determination that payment of an obligation of a party would benefit either party or a child for whom support may be ordered, the court may order one of the parties to pay the obligation, or a portion thereof, directly to the creditor.

(b) The creditor has no right to enforce the order made under this section, nor are the creditor’s rights affected by the determination made under this section.

(Amended by Stats. 1993, Ch. 219, Sec. 104. Effective January 1, 1994.)



2024

(a) A petition for dissolution of marriage, nullity of marriage, or legal separation of the parties, or a joint petition for summary dissolution of marriage, shall contain the following notice:

“Dissolution or annulment of your marriage may automatically cancel your spouse’s rights under your will, trust, retirement benefit plan, power of attorney, pay on death bank account, transfer on death vehicle registration, survivorship rights to any property owned in joint tenancy, and any other similar thing. It does not automatically cancel your spouse’s rights as beneficiary of your life insurance policy. If these are not the results that you want, you must change your will, trust, account agreement, or other similar document to reflect your actual wishes.

Dissolution or annulment of your marriage may also automatically cancel your rights under your spouse’s will, trust, retirement benefit plan, power of attorney, pay on death bank account, transfer on death vehicle registration, and survivorship rights to any property owned in joint tenancy, and any other similar thing. It does not automatically cancel your rights as beneficiary of your spouse’s life insurance policy.

You should review these matters, as well as any credit cards, other credit accounts, insurance policies, retirement benefit plans, and credit reports to determine whether they should be changed or whether you should take any other actions in view of the dissolution or annulment of your marriage, or your legal separation. However, some changes may require the agreement of your spouse or a court order (see Part 3 (commencing with Section 231) of Division 2 of the Family Code).”

(b) A judgment for dissolution of marriage, for nullity of marriage, or for legal separation of the parties shall contain the following notice:

“Dissolution or annulment of your marriage may automatically cancel your spouse’s rights under your will, trust, retirement benefit plan, power of attorney, pay on death bank account, transfer on death vehicle registration, survivorship rights to any property owned in joint tenancy, and any other similar thing. It does not automatically cancel your spouse’s rights as beneficiary of your life insurance policy. If these are not the results that you want, you must change your will, trust, account agreement, or other similar document to reflect your actual wishes.

Dissolution or annulment of your marriage may also automatically cancel your rights under your spouse’s will, trust, retirement benefit plan, power of attorney, pay on death bank account, transfer on death vehicle registration, survivorship rights to any property owned in joint tenancy, and any other similar thing. It does not automatically cancel your rights as beneficiary of your spouse’s life insurance policy.

You should review these matters, as well as any credit cards, other credit accounts, insurance policies, retirement benefit plans, and credit reports to determine whether they should be changed or whether you should take any other actions in view of the dissolution or annulment of your marriage, or your legal separation.”

(Amended by Stats. 2001, Ch. 417, Sec. 1. Effective January 1, 2002.)



2024.5

(a) Except as provided in subdivision (b), the petitioner or respondent may redact any social security number from any pleading, attachment, document, or other written material filed with the court pursuant to a petition for dissolution of marriage, nullity of marriage, or legal separation. The Judicial Council form used to file such a petition, or a response to such a petition, shall contain a notice that the parties may redact any social security numbers from those pleadings, attachments, documents, or other material filed with the court.

(b) An abstract of support judgment, the form required pursuant to subdivision (b) of Section 4014, or any similar form created for the purpose of collecting child or spousal support payments may not be redacted pursuant to subdivision (a).

(Repealed and added by Stats. 2004, Ch. 45, Sec. 2. Effective June 7, 2004.)



2024.6

(a) Upon request by a party to a petition for dissolution of marriage, nullity of marriage, or legal separation, the court shall order a pleading that lists the parties’ financial assets and liabilities and provides the location or identifying information about those assets and liabilities sealed. The request may be made by ex parte application. Nothing sealed pursuant to this section may be unsealed except upon petition to the court and good cause shown.

(b) Commencing not later than July 1, 2005, the Judicial Council form used to declare assets and liabilities of the parties in a proceeding for dissolution of marriage, nullity of marriage, or legal separation of the parties shall require the party filing the form to state whether the declaration contains identifying information on the assets and liabilities listed therein. If the party making the request uses a pleading other than the Judicial Council form, the pleading shall exhibit a notice on the front page, in bold capital letters, that the pleading lists and identifies financial information and is therefore subject to this section.

(c) For purposes of this section, “pleading” means a document that sets forth or declares the parties’ assets and liabilities, income and expenses, a marital settlement agreement that lists and identifies the parties’ assets and liabilities, or any document filed with the court incidental to the declaration or agreement that lists and identifies financial information.

(d) The party making the request to seal a pleading pursuant to subdivision (a) shall serve a copy of the pleading on the other party to the proceeding and file a proof of service with the request to seal the pleading.

(e) Nothing in this section precludes a party to a proceeding described in this section from using any document or information contained in a sealed pleading in any manner that is not otherwise prohibited by law.

(Amended by Stats. 2005, Ch. 22, Sec. 61. Effective January 1, 2006.)



2024.7

On and after January 1, 2014, upon the filing of a petition for dissolution of marriage, nullity of marriage, or legal separation, the court shall provide to the petitioner and the respondent a notice informing him or her that he or she may be eligible for reduced-cost coverage through the California Health Benefit Exchange established under Title 22 (commencing with Section 100500) of the Government Code or no-cost coverage through Medi-Cal. The notice shall include information on obtaining coverage pursuant to those programs, and shall be developed by the California Health Benefit Exchange.

(Added by Stats. 2012, Ch. 851, Sec. 1. Effective January 1, 2013.)



2025

Notwithstanding any other provision of law, if the court has ordered an issue or issues bifurcated for separate trial or hearing in advance of the disposition of the entire case, a court of appeal may order an issue or issues transferred to it for hearing and decision when the court that heard the issue or issues certifies that the appeal is appropriate. Certification by the court shall be in accordance with rules promulgated by the Judicial Council.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2026

The reconciliation of the parties, whether conditional or unconditional, is an ameliorating factor to be considered by the court in considering a contempt of an existing court order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 3.5 - Attorney’s Fees and Costs

2030

(a) (1) In a proceeding for dissolution of marriage, nullity of marriage, or legal separation of the parties, and in any proceeding subsequent to entry of a related judgment, the court shall ensure that each party has access to legal representation, including access early in the proceedings, to preserve each party’s rights by ordering, if necessary based on the income and needs assessments, one party, except a governmental entity, to pay to the other party, or to the other party’s attorney, whatever amount is reasonably necessary for attorney’s fees and for the cost of maintaining or defending the proceeding during the pendency of the proceeding.

(2) When a request for attorney’s fees and costs is made, the court shall make findings on whether an award of attorney’s fees and costs under this section is appropriate, whether there is a disparity in access to funds to retain counsel, and whether one party is able to pay for legal representation of both parties. If the findings demonstrate disparity in access and ability to pay, the court shall make an order awarding attorney’s fees and costs. A party who lacks the financial ability to hire an attorney may request, as an in pro per litigant, that the court order the other party, if that other party has the financial ability, to pay a reasonable amount to allow the unrepresented party to retain an attorney in a timely manner before proceedings in the matter go forward.

(b) Attorney’s fees and costs within this section may be awarded for legal services rendered or costs incurred before or after the commencement of the proceeding.

(c) The court shall augment or modify the original award for attorney’s fees and costs as may be reasonably necessary for the prosecution or defense of the proceeding, or any proceeding related thereto, including after any appeal has been concluded.

(d) Any order requiring a party who is not the spouse of another party to the proceeding to pay attorney’s fees or costs shall be limited to an amount reasonably necessary to maintain or defend the action on the issues relating to that party.

(e) The Judicial Council shall, by January 1, 2012, adopt a statewide rule of court to implement this section and develop a form for the information that shall be submitted to the court to obtain an award of attorney’s fees under this section.

(Amended by Stats. 2010, Ch. 352, Sec. 4. Effective January 1, 2011.)



2031

(a) (1) Except as provided in subdivision (b), during the pendency of a proceeding for dissolution of marriage, for nullity of marriage, for legal separation of the parties, or any proceeding subsequent to entry of a related judgment, an application for a temporary order making, augmenting, or modifying an award of attorney’s fees, including a reasonable retainer to hire an attorney, or costs or both shall be made by motion on notice or by an order to show cause.

(2) The court shall rule on an application within 15 days of the hearing on the motion or order to show cause.

(b) An order described in subdivision (a) may be made without notice by an oral motion in open court at either of the following times:

(1) At the time of the hearing of the cause on the merits.

(2) At any time before entry of judgment against a party whose default has been entered pursuant to Section 585 or 586 of the Code of Civil Procedure. The court shall rule on any motion made pursuant to this subdivision within 15 days and prior to the entry of any judgment.

(Amended by Stats. 2004, Ch. 472, Sec. 2. Effective January 1, 2005.)



2032

(a) The court may make an award of attorney’s fees and costs under Section 2030 or 2031 where the making of the award, and the amount of the award, are just and reasonable under the relative circumstances of the respective parties.

(b) In determining what is just and reasonable under the relative circumstances, the court shall take into consideration the need for the award to enable each party, to the extent practical, to have sufficient financial resources to present the party’s case adequately, taking into consideration, to the extent relevant, the circumstances of the respective parties described in Section 4320. The fact that the party requesting an award of attorney’s fees and costs has resources from which the party could pay the party’s own attorney’s fees and costs is not itself a bar to an order that the other party pay part or all of the fees and costs requested. Financial resources are only one factor for the court to consider in determining how to apportion the overall cost of the litigation equitably between the parties under their relative circumstances.

(c) The court may order payment of an award of attorney’s fees and costs from any type of property, whether community or separate, principal or income.

(d) Either party may, at any time before the hearing of the cause on the merits, on noticed motion, request the court to make a finding that the case involves complex or substantial issues of fact or law related to property rights, visitation, custody, or support. Upon that finding, the court may in its discretion determine the appropriate, equitable allocation of attorney’s fees, court costs, expert fees, and consultant fees between the parties. The court order may provide for the allocation of separate or community assets, security against these assets, and for payments from income or anticipated income of either party for the purpose described in this subdivision and for the benefit of one or both parties. Payments shall be authorized only on agreement of the parties or, in the absence thereof, by court order. The court may order that a referee be appointed pursuant to Section 639 of the Code of Civil Procedure to oversee the allocation of fees and costs.

(Amended by Stats. 2010, Ch. 352, Sec. 5. Effective January 1, 2011.)



2033

(a) Either party may encumber his or her interest in community real property to pay reasonable attorney’s fees in order to retain or maintain legal counsel in a proceeding for dissolution of marriage, for nullity of marriage, or for legal separation of the parties. This encumbrance shall be known as a “family law attorney’s real property lien” and attaches only to the encumbering party’s interest in the community real property.

(b) Notice of a family law attorney’s real property lien shall be served either personally or on the other party’s attorney of record at least 15 days before the encumbrance is recorded. This notice shall contain a declaration signed under penalty of perjury containing all of the following:

(1) A full description of the real property.

(2) The party’s belief as to the fair market value of the property and documentation supporting that belief.

(3) Encumbrances on the property as of the date of the declaration.

(4) A list of community assets and liabilities and their estimated values as of the date of the declaration.

(5) The amount of the family law attorney’s real property lien.

(c) The nonencumbering party may file an ex parte objection to the family law attorney’s real property lien. The objection shall include a request to stay the recordation until further notice of the court and shall contain a copy of the notice received. The objection shall also include a declaration signed under penalty of perjury as to all of the following:

(1) Specific objections to the family law attorney’s real property lien and to the specific items in the notice.

(2) The objector’s belief as to the appropriate items or value and any documentation supporting that belief.

(3) A declaration specifically stating why recordation of the encumbrance at this time would likely result in an unequal division of property or would otherwise be unjust under the circumstances of the case.

(d) Except as otherwise provided by this section, general procedural rules regarding ex parte motions apply.

(e) An attorney for whom a family law attorney’s real property lien is obtained shall comply with Rule 3-300 of the Rules of Professional Conduct of the State Bar of California.

(Added by Stats. 1993, Ch. 219, Sec. 106.1. Effective January 1, 1994.)



2034

(a) On application of either party, the court may deny the family law attorney’s real property lien described in Section 2033 based on a finding that the encumbrance would likely result in an unequal division of property because it would impair the encumbering party’s ability to meet his or her fair share of the community obligations or would otherwise be unjust under the circumstances of the case. The court may also for good cause limit the amount of the family law attorney’s real property lien. A limitation by the court is not to be construed as a determination of reasonable attorney’s fees.

(b) On receiving an objection to the establishment of a family law attorney’s real property lien, the court may on its own motion determine whether the case involves complex or substantial issues of fact or law related to property rights, visitation, custody, or support. If the court finds that the case involves one or more of these complex or substantial issues, the court may determine the appropriate, equitable allocation of fees and costs as provided in subdivision (d) of Section 2032.

(c) The court has jurisdiction to resolve any dispute arising from the existence of a family law attorney’s real property lien.

(Amended by Stats. 2010, Ch. 352, Sec. 6. Effective January 1, 2011.)






CHAPTER 4 - Protective and Restraining Orders

ARTICLE 1 - Orders in Summons

2040

(a) In addition to the contents required by Section 412.20 of the Code of Civil Procedure, the summons shall contain a temporary restraining order:

(1) Restraining both parties from removing the minor child or children of the parties, if any, from the state, or from applying for a new or replacement passport for the minor child or children, without the prior written consent of the other party or an order of the court.

(2) Restraining both parties from transferring, encumbering, hypothecating, concealing, or in any way disposing of any property, real or personal, whether community, quasi-community, or separate, without the written consent of the other party or an order of the court, except in the usual course of business or for the necessities of life, and requiring each party to notify the other party of any proposed extraordinary expenditures at least five business days before incurring those expenditures and to account to the court for all extraordinary expenditures made after service of the summons on that party.

Notwithstanding the foregoing, nothing in the restraining order shall preclude a party from using community property, quasi-community property, or the party’s own separate property to pay reasonable attorney’s fees and costs in order to retain legal counsel in the proceeding. A party who uses community property or quasi-community property to pay his or her attorney’s retainer for fees and costs under this provision shall account to the community for the use of the property. A party who uses other property that is subsequently determined to be the separate property of the other party to pay his or her attorney’s retainer for fees and costs under this provision shall account to the other party for the use of the property.

(3) Restraining both parties from cashing, borrowing against, canceling, transferring, disposing of, or changing the beneficiaries of any insurance or other coverage, including life, health, automobile, and disability, held for the benefit of the parties and their child or children for whom support may be ordered.

(4) Restraining both parties from creating a nonprobate transfer or modifying a nonprobate transfer in a manner that affects the disposition of property subject to the transfer, without the written consent of the other party or an order of the court.

(b) Nothing in this section restrains any of the following:

(1) Creation, modification, or revocation of a will.

(2) Revocation of a nonprobate transfer, including a revocable trust, pursuant to the instrument, provided that notice of the change is filed and served on the other party before the change takes effect.

(3) Elimination of a right of survivorship to property, provided that notice of the change is filed and served on the other party before the change takes effect.

(4) Creation of an unfunded revocable or irrevocable trust.

(5) Execution and filing of a disclaimer pursuant to Part 8 (commencing with Section 260) of Division 2 of the Probate Code.

(c) In all actions filed on and after January 1, 1995, the summons shall contain the following notice:

“WARNING: California law provides that, for purposes of division of property upon dissolution of marriage or legal separation, property acquired by the parties during marriage in joint form is presumed to be community property. If either party to this action should die before the jointly held community property is divided, the language of how title is held in the deed (i.e., joint tenancy, tenants in common, or community property) will be controlling and not the community property presumption. You should consult your attorney if you want the community property presumption to be written into the recorded title to the property.”

(d) For the purposes of this section:

(1) “Nonprobate transfer” means an instrument, other than a will, that makes a transfer of property on death, including a revocable trust, pay on death account in a financial institution, Totten trust, transfer on death registration of personal property, or other instrument of a type described in Section 5000 of the Probate Code.

(2) “Nonprobate transfer” does not include a provision for the transfer of property on death in an insurance policy or other coverage held for the benefit of the parties and their child or children for whom support may be ordered, to the extent that the provision is subject to paragraph (3) of subdivision (a).

(e) The restraining order included in the summons shall include descriptions of the notices required by paragraphs (2) and (3) of subdivision (b).

(Amended by Stats. 2012, Ch. 276, Sec. 2. Effective January 1, 2013.)



2041

Nothing in Section 2040 adversely affects the rights, title, and interest of a purchaser for value, encumbrancer for value, or lessee for value who is without actual knowledge of the restraining order.

(Added by Stats. 1993, Ch. 219, Sec. 106.7. Effective January 1, 1994.)






ARTICLE 2 - Ex Parte Orders

2045

During the pendency of the proceeding, on application of a party in the manner provided by Part 4 (commencing with Section 240) of Division 2, the court may issue ex parte any of the following orders:

(a) An order restraining any person from transferring, encumbering, hypothecating, concealing, or in any way disposing of any property, real or personal, whether community, quasi-community, or separate, except in the usual course of business or for the necessities of life, and if the order is directed against a party, requiring that party to notify the other party of any proposed extraordinary expenditures and to account to the court for all extraordinary expenditures.

(b) A protective order, as defined in Section 6218, and any other order as provided in Article 1 (commencing with Section 6320) of Chapter 2 of Part 4 of Division 10.

(Added by Stats. 1993, Ch. 219, Sec. 106.7. Effective January 1, 1994.)






ARTICLE 3 - Orders After Notice and Hearing

2047

(a) After notice and a hearing, the court may issue a protective order, as defined in Section 6218, and any other restraining order as provided in Article 2 (commencing with Section 6340) of Chapter 2 of Part 4 of Division 10.

(b) The court may not issue a mutual protective order pursuant to subdivision (a) unless it meets the requirements of Section 6305.

(Amended by Stats. 1995, Ch. 246, Sec. 1. Effective January 1, 1996.)






ARTICLE 4 - Orders Included in Judgment

2049

A judgment may include a protective order, as defined in Section 6218, and any other restraining order as provided in Article 3 (commencing with Section 6360) of Chapter 2 of Part 4 of Division 10.

(Added by Stats. 1993, Ch. 219, Sec. 106.7. Effective January 1, 1994.)









CHAPTER 5 - Notice to Insurance Carriers

2050

Upon filing of the petition, or at any time during the proceeding, a party may transmit to, or the court may order transmittal to, a health, life, or disability insurance carrier or plan the following notice in substantially the following form:

“YOU ARE HEREBY NOTIFIED, PURSUANT TO A PENDING PROCEEDING, IN RE MARRIAGE OF ____, CASE NUMBER ____, FILED IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA, COUNTY OF ____, THAT OWNERSHIP OF, OR BENEFITS PAYABLE UNDER, A POLICY OF HEALTH, LIFE, OR DISABILITY INSURANCE WHICH YOU HAVE ISSUED TO ONE OF THE PARTIES TO THIS PROCEEDING, POLICY NO. ____, IS AT ISSUE OR MAY BE AT ISSUE IN THE PROCEEDING.

YOU ARE HEREBY INSTRUCTED TO MAINTAIN THE NAMED BENEFICIARIES OR COVERED DEPENDENTS UNDER THE POLICY, UNLESS THE TERMS OF THE POLICY OR OTHER PROVISIONS OF LAW REQUIRE OTHERWISE, OR UNTIL RECEIPT OF A COURT ORDER, JUDGMENT, OR STIPULATION BETWEEN THE PARTIES PROVIDING OTHER INSTRUCTIONS.

YOU ARE FURTHER INSTRUCTED TO SEND NOTICE TO THE NAMED BENEFICIARIES, COVERED DEPENDENTS, OR OTHER SPECIFIED PERSONS UPON CANCELLATION, LAPSE, OR CHANGE OF THE COVERAGE, OR CHANGE OF DESIGNATED BENEFICIARIES UNDER THE POLICY.”

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2051

Upon the entry of an order or judgment in the proceeding requiring a party to maintain existing health, life, or disability insurance coverage for a spouse or children or after an order or judgment in the proceeding requiring a party to purchase life or disability insurance and name the spouse or children as beneficiaries and upon receipt of the name, title, and address of the insurer, or the name of the plan’s trustee, administrator, or agent for service of process, a party may transmit to, or the court may order transmittal to, the insurer or plan a copy of the order or judgment endorsed by the court, together with the following notice in substantially the following form:

“PURSUANT TO A PROCEEDING, IN RE MARRIAGE OF ____, CASE NUMBER ____, IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA, COUNTY OF ____, YOUR INSURED, ____, HAS BEEN ORDERED TO MAINTAIN THE EXISTING (HEALTH) (LIFE) (DISABILITY) INSURANCE COVERAGE, POLICY NO. ____, IN FORCE FOR THE NAMED BENEFICIARIES OR COVERED DEPENDENTS AS SPECIFIED IN THE ATTACHED ORDER OR JUDGMENT.

THE ATTACHED ORDER OR JUDGMENT REQUIRES YOU TO MAINTAIN THE NAMED BENEFICIARIES UNDER THE POLICY AS IRREVOCABLE BENEFICIARIES OR COVERED DEPENDENTS OF THE POLICY AND YOU MUST ADMINISTER THE COVERAGE ACCORDINGLY, UNTIL THE DATE SPECIFIED, IF ANY, IN THE ORDER OR JUDGMENT, OR UNTIL THE RECEIPT OF A COURT ORDER, JUDGMENT, OR STIPULATION PROVIDING OTHER INSTRUCTIONS.

YOU ARE FURTHER INSTRUCTED TO SEND NOTICE TO THE NAMED BENEFICIARIES, COVERED DEPENDENTS, OR OTHER SPECIFIED PERSONS UPON ANY CANCELLATION, LAPSE, OR CHANGE OF COVERAGE, OR CHANGE OF DESIGNATED BENEFICIARIES UNDER THIS POLICY.”

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2052

Notice pursuant to this chapter may be sent by first-class mail, postage prepaid, to the last known address of the covered dependents, named beneficiaries, or other specified persons who have requested receipt of notification.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2053

The insured or policyholder who is a party to the proceeding shall furnish to the other party the name, title, and address of the insurer or the insurer’s agent for service of process.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 6 - Employee Pension Benefit Plan as Party

ARTICLE 1 - Joinder of Plan

2060

(a) Upon written application by a party, the clerk shall enter an order joining as a party to the proceeding any employee benefit plan in which either party to the proceeding claims an interest that is or may be subject to disposition by the court.

(b) An order or judgment in the proceeding is not enforceable against an employee benefit plan unless the plan has been joined as a party to the proceeding.

(Amended by Stats. 1996, Ch. 1061, Sec. 4. Effective January 1, 1997.)



2061

Upon entry of the order under Section 2060, the party requesting joinder shall file an appropriate pleading setting forth the party’s claim against the plan and the nature of the relief sought.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2062

(a) The party requesting joinder shall serve all of the following upon the employee benefit plan:

(1) A copy of the pleading on joinder.

(2) A copy of the request for joinder and order of joinder.

(3) A copy of the summons (joinder).

(4) A blank copy of a notice of appearance in form and content approved by the Judicial Council.

(b) Service shall be made in the same manner as service of papers generally. Service of the summons upon a trustee or administrator of the plan in its capacity as trustee or administrator, or upon an agent designated by the plan for service of process in its capacity as agent, constitutes service upon the plan.

(c) To facilitate identification and service, the employee spouse shall furnish to the nonemployee spouse within 30 days after written request, as to each employee benefit plan covering the employee, the name of the plan, the name, title, address, and telephone number of the plan’s trustee, administrator, or agent for service of process. If necessary, the employee shall obtain the information from the plan or plan sponsor.

(Amended by Stats. 1994, Ch. 1269, Sec. 15. Effective January 1, 1995.)



2063

(a) The employee benefit plan shall file and serve a copy of a notice of appearance upon the party requesting joinder within 30 days of the date of the service upon the plan of a copy of the joinder request and summons.

(b) The employee benefit plan may, but need not, file an appropriate responsive pleading with its notice of appearance. If the plan does not file a responsive pleading, all statements of fact and requests for relief contained in any pleading served on the plan are deemed to be controverted by the plan’s notice of appearance.

(Amended by Stats. 1994, Ch. 1269, Sec. 16. Effective January 1, 1995.)



2064

Notwithstanding any contrary provision of law, the employee benefit plan is not required to pay any fee to the clerk of the court as a condition to filing the notice of appearance or any subsequent paper in the proceeding.

(Amended by Stats. 1994, Ch. 1269, Sec. 17. Effective January 1, 1995.)



2065

If the employee benefit plan has been served and no notice of appearance, notice of motion to quash service of summons pursuant to Section 418.10 of the Code of Civil Procedure, or notice of the filing of a petition for writ of mandate as provided in that section, has been filed with the clerk of the court within the time specified in the summons or such further time as may be allowed, the clerk, upon written application of the party requesting joinder, shall enter the default of the employee benefit plan in accordance with Chapter 2 (commencing with Section 585) of Title 8 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1994, Ch. 1269, Sec. 18. Effective January 1, 1995.)






ARTICLE 2 - Proceedings After Joinder

2070

(a) This article governs a proceeding in which an employee benefit plan has been joined as a party.

(b) To the extent not in conflict with this article and except as otherwise provided by rules adopted by the Judicial Council pursuant to Section 211, all provisions of law applicable to civil actions generally apply, regardless of nomenclature, to the portion of the proceeding as to which an employee benefit plan has been joined as a party if those provisions would otherwise apply to the proceeding without reference to this article.

(Amended by Stats. 1994, Ch. 1269, Sec. 19. Effective January 1, 1995.)



2071

Either party or their representatives may notify the employee benefit plan of any proposed property settlement as it concerns the plan before any hearing at which the proposed property settlement will be a matter before the court. If so notified, the plan may stipulate to the proposed settlement or advise the representative that it will contest the proposed settlement.

(Amended by Stats. 1994, Ch. 1269, Sec. 20. Effective January 1, 1995.)



2072

The employee benefit plan is not required to, but may, appear at any hearing in the proceeding. For purposes of the Code of Civil Procedure, the plan shall be considered a party appearing at the trial with respect to any hearing at which the interest of the parties in the plan is an issue before the court.

(Amended by Stats. 1994, Ch. 1269, Sec. 21. Effective January 1, 1995.)



2073

(a) Subject to subdivisions (b) and (c), the provisions of an order entered by stipulation of the parties or entered at or as a result of a hearing not attended by the employee benefit plan (whether or not the plan received notice of the hearing) which affect the plan or which affect any interest either the petitioner or respondent may have or claim under the plan, shall be stayed until 30 days after the order has been served upon the plan.

(b) The plan may waive all or any portion of the 30-day period under subdivision (a).

(c) If within the 30-day period, the plan files in the proceeding a motion to set aside or modify those provisions of the order affecting it, those provisions shall be stayed until the court has resolved the motion.

(d) The duration of the stay described in subdivision (a), and the time period for filing the motion to set aside or modify provisions of the order, shall be extended to 60 days if the plan files with the court and serves on all affected parties a request for extension within the 30-day period.

(e) Either spousal party may seek an order staying any other provisions of the order and associated orders or judgments related to or affected by the provisions to which the plan has objected, until the court has resolved the motion, in order to protect the right of the party to seek relief under subdivision (c) of Section 2074.

(Amended by Stats. 1994, Ch. 1269, Sec. 22. Effective January 1, 1995.)



2074

(a) At any hearing on a motion to set aside or modify an order pursuant to Section 2073, any party may present further evidence on any issue relating to the rights of the parties under the employee benefit plan or the extent of the parties’ community or quasi-community property interest in the plan, except where the parties have agreed in writing to the contrary.

(b) Any statement of decision issued by the court with respect to the order which is the subject of the motion shall take account of the evidence referred to in subdivision (a).

(c) If the provisions of the order affecting the employee benefit plan are modified or set aside, the court, on motion by either party, may set aside or modify other provisions of the order and associated orders or judgments related to or affected by the provisions affecting the plan.

(Amended by Stats. 1994, Ch. 1269, Sec. 23. Effective January 1, 1995.)









CHAPTER 7 - Restoration of Wife’s Former Name

2080

In a proceeding for dissolution of marriage or for nullity of marriage, but not in a proceeding for legal separation of the parties, the court, upon the request of a party, shall restore the birth name or former name of that party, regardless of whether or not a request for restoration of the name was included in the petition.

(Amended by Stats. 1996, Ch. 1061, Sec. 5. Effective January 1, 1997.)



2081

The restoration of a former name or birth name requested under Section 2080 shall not be denied (a) on the basis that the party has custody of a minor child who bears a different name or (b) for any other reason other than fraud.

(Amended by Stats. 1996, Ch. 1061, Sec. 6. Effective January 1, 1997.)



2082

Nothing in this code shall be construed to abrogate the common law right of any person to change one’s name.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 8 - Uniform Divorce Recognition Act

2090

This chapter may be cited as the Uniform Divorce Recognition Act.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2091

A divorce obtained in another jurisdiction shall be of no force or effect in this state if both parties to the marriage were domiciled in this state at the time the proceeding for the divorce was commenced.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2092

Proof that a person hereafter obtaining a divorce from the bonds of matrimony in another jurisdiction was (a) domiciled in this state within 12 months before the commencement of the proceeding therefor, and resumed residence in this state within 18 months after the date of the person’s departure therefrom, or (b) at all times after the person’s departure from this state and until the person’s return maintained a place of residence within this state, shall be prima facie evidence that the person was domiciled in this state when the divorce proceeding was commenced.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2093

The application of this chapter is limited by the requirement of the Constitution of the United States that full faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 9 - Disclosure of Assets and Liabilities

2100

The Legislature finds and declares the following:

(a) It is the policy of the State of California (1) to marshal, preserve, and protect community and quasi-community assets and liabilities that exist at the date of separation so as to avoid dissipation of the community estate before distribution, (2) to ensure fair and sufficient child and spousal support awards, and (3) to achieve a division of community and quasi-community assets and liabilities on the dissolution or nullity of marriage or legal separation of the parties as provided under California law.

(b) Sound public policy further favors the reduction of the adversarial nature of marital dissolution and the attendant costs by fostering full disclosure and cooperative discovery.

(c) In order to promote this public policy, a full and accurate disclosure of all assets and liabilities in which one or both parties have or may have an interest must be made in the early stages of a proceeding for dissolution of marriage or legal separation of the parties, regardless of the characterization as community or separate, together with a disclosure of all income and expenses of the parties. Moreover, each party has a continuing duty to immediately, fully, and accurately update and augment that disclosure to the extent there have been any material changes so that at the time the parties enter into an agreement for the resolution of any of these issues, or at the time of trial on these issues, each party will have a full and complete knowledge of the relevant underlying facts.

(Amended by Stats. 2001, Ch. 703, Sec. 2. Effective January 1, 2002.)



2101

Unless the provision or context otherwise requires, the following definitions apply to this chapter:

(a) “Asset” includes, but is not limited to, any real or personal property of any nature, whether tangible or intangible, and whether currently existing or contingent.

(b) “Default judgment” does not include a stipulated judgment or any judgment pursuant to a marital settlement agreement.

(c) “Earnings and accumulations” includes income from whatever source derived, as provided in Section 4058.

(d) “Expenses” includes, but is not limited to, all personal living expenses, but does not include business related expenses.

(e) “Income and expense declaration” includes the Income and Expense Declaration forms approved for use by the Judicial Council, and any other financial statement that is approved for use by the Judicial Council in lieu of the Income and Expense Declaration, if the financial statement form satisfies all other applicable criteria.

(f) “Liability” includes, but is not limited to, any debt or obligation, whether currently existing or contingent.

(Amended by Stats. 1998, Ch. 581, Sec. 5. Effective January 1, 1999.)



2102

(a) From the date of separation to the date of the distribution of the community or quasi-community asset or liability in question, each party is subject to the standards provided in Section 721, as to all activities that affect the assets and liabilities of the other party, including, but not limited to, the following activities:

(1) The accurate and complete disclosure of all assets and liabilities in which the party has or may have an interest or obligation and all current earnings, accumulations, and expenses, including an immediate, full, and accurate update or augmentation to the extent there have been any material changes.

(2) The accurate and complete written disclosure of any investment opportunity, business opportunity, or other income-producing opportunity that presents itself after the date of separation, but that results from any investment, significant business activity outside the ordinary course of business, or other income-producing opportunity of either spouse from the date of marriage to the date of separation, inclusive. The written disclosure shall be made in sufficient time for the other spouse to make an informed decision as to whether he or she desires to participate in the investment opportunity, business, or other potential income-producing opportunity, and for the court to resolve any dispute regarding the right of the other spouse to participate in the opportunity. In the event of nondisclosure of an investment opportunity, the division of any gain resulting from that opportunity is governed by the standard provided in Section 2556.

(3) The operation or management of a business or an interest in a business in which the community may have an interest.

(b) From the date that a valid, enforceable, and binding resolution of the disposition of the asset or liability in question is reached, until the asset or liability has actually been distributed, each party is subject to the standards provided in Section 721 as to all activities that affect the assets or liabilities of the other party. Once a particular asset or liability has been distributed, the duties and standards set forth in Section 721 shall end as to that asset or liability.

(c) From the date of separation to the date of a valid, enforceable, and binding resolution of all issues relating to child or spousal support and professional fees, each party is subject to the standards provided in Section 721 as to all issues relating to the support and fees, including immediate, full, and accurate disclosure of all material facts and information regarding the income or expenses of the party.

(Amended by Stats. 2001, Ch. 703, Sec. 3. Effective January 1, 2002.)



2103

In order to provide full and accurate disclosure of all assets and liabilities in which one or both parties may have an interest, each party to a proceeding for dissolution of the marriage or legal separation of the parties shall serve on the other party a preliminary declaration of disclosure under Section 2104 and a final declaration of disclosure under Section 2105, unless service of the final declaration of disclosure is waived pursuant to Section 2105 or 2110, and shall file proof of service of each with the court.

(Amended by Stats. 1998, Ch. 581, Sec. 6. Effective January 1, 1999.)



2104

(a) Except by court order for good cause, as provided in Section 2107, in the time period set forth in subdivision (f), each party shall serve on the other party a preliminary declaration of disclosure, executed under penalty of perjury on a form prescribed by the Judicial Council. The commission of perjury on the preliminary declaration of disclosure may be grounds for setting aside the judgment, or any part or parts thereof, pursuant to Chapter 10 (commencing with Section 2120), in addition to any and all other remedies, civil or criminal, that otherwise are available under law for the commission of perjury. The preliminary declaration of disclosure shall include all tax returns filed by the declarant within the two years prior to the date that the party served the declaration.

(b) The preliminary declaration of disclosure shall not be filed with the court, except on court order. However, the parties shall file proof of service of the preliminary declaration of disclosure with the court.

(c) The preliminary declaration of disclosure shall set forth with sufficient particularity, that a person of reasonable and ordinary intelligence can ascertain, all of the following:

(1) The identity of all assets in which the declarant has or may have an interest and all liabilities for which the declarant is or may be liable, regardless of the characterization of the asset or liability as community, quasi-community, or separate.

(2) The declarant’s percentage of ownership in each asset and percentage of obligation for each liability where property is not solely owned by one or both of the parties. The preliminary declaration may also set forth the declarant’s characterization of each asset or liability.

(d) A declarant may amend his or her preliminary declaration of disclosure without leave of the court. Proof of service of any amendment shall be filed with the court.

(e) Along with the preliminary declaration of disclosure, each party shall provide the other party with a completed income and expense declaration unless an income and expense declaration has already been provided and is current and valid.

(f) The petitioner shall serve the other party with the preliminary declaration of disclosure either concurrently with the petition for dissolution, or within 60 days of filing the petition. The respondent shall serve the other party with the preliminary declaration of disclosure either concurrently with the response to the petition, or within 60 days of filing the response. The time periods specified in this subdivision may be extended by written agreement of the parties or by court order.

(Amended by Stats. 2012, Ch. 107, Sec. 1. Effective January 1, 2013.)



2105

(a) Except by court order for good cause, before or at the time the parties enter into an agreement for the resolution of property or support issues other than pendente lite support, or, if the case goes to trial, no later than 45 days before the first assigned trial date, each party, or the attorney for the party in this matter, shall serve on the other party a final declaration of disclosure and a current income and expense declaration, executed under penalty of perjury on a form prescribed by the Judicial Council, unless the parties mutually waive the final declaration of disclosure. The commission of perjury on the final declaration of disclosure by a party may be grounds for setting aside the judgment, or any part or parts thereof, pursuant to Chapter 10 (commencing with Section 2120), in addition to any and all other remedies, civil or criminal, that otherwise are available under law for the commission of perjury.

(b) The final declaration of disclosure shall include all of the following information:

(1) All material facts and information regarding the characterization of all assets and liabilities.

(2) All material facts and information regarding the valuation of all assets that are contended to be community property or in which it is contended the community has an interest.

(3) All material facts and information regarding the amounts of all obligations that are contended to be community obligations or for which it is contended the community has liability.

(4) All material facts and information regarding the earnings, accumulations, and expenses of each party that have been set forth in the income and expense declaration.

(c) In making an order setting aside a judgment for failure to comply with this section, the court may limit the set aside to those portions of the judgment materially affected by the nondisclosure.

(d) The parties may stipulate to a mutual waiver of the requirements of subdivision (a) concerning the final declaration of disclosure, by execution of a waiver under penalty of perjury entered into in open court or by separate stipulation. The waiver shall include all of the following representations:

(1) Both parties have complied with Section 2104 and the preliminary declarations of disclosure have been completed and exchanged.

(2) Both parties have completed and exchanged a current income and expense declaration, that includes all material facts and information regarding that party’s earnings, accumulations, and expenses.

(3) Both parties have fully complied with Section 2102 and have fully augmented the preliminary declarations of disclosure, including disclosure of all material facts and information regarding the characterization of all assets and liabilities, the valuation of all assets that are contended to be community property or in which it is contended the community has an interest, and the amounts of all obligations that are contended to be community obligations or for which it is contended the community has liability.

(4) The waiver is knowingly, intelligently, and voluntarily entered into by each of the parties.

(5) Each party understands that this waiver does not limit the legal disclosure obligations of the parties, but rather is a statement under penalty of perjury that those obligations have been fulfilled. Each party further understands that noncompliance with those obligations will result in the court setting aside the judgment.

(Amended by Stats. 2001, Ch. 703, Sec. 4. Effective January 1, 2002.)



2106

Except as provided in subdivision (d) of Section 2105, Section 2110, or absent good cause as provided in Section 2107, no judgment shall be entered with respect to the parties’ property rights without each party, or the attorney for that party in this matter, having executed and served a copy of the final declaration of disclosure and current income and expense declaration. Each party, or his or her attorney, shall execute and file with the court a declaration signed under penalty of perjury stating that service of the final declaration of disclosure and current income and expense declaration was made on the other party or that service of the final declaration of disclosure has been waived pursuant to subdivision (d) of Section 2105 or in Section 2110.

(Amended by Stats. 2009, Ch. 110, Sec. 2. Effective January 1, 2010.)



2107

(a) If one party fails to serve on the other party a preliminary declaration of disclosure under Section 2104 or a final declaration of disclosure under Section 2105, or fails to provide the information required in the respective declarations with sufficient particularity, and if the other party has served the respective declaration of disclosure on the noncomplying party, the complying party may, within a reasonable time, request preparation of the appropriate declaration of disclosure or further particularity.

(b) If the noncomplying party fails to comply with a request under subdivision (a), the complying party may do one or more of the following:

(1) File a motion to compel a further response.

(2) File a motion for an order preventing the noncomplying party from presenting evidence on issues that should have been covered in the declaration of disclosure.

(3) File a motion showing good cause for the court to grant the complying party’s voluntary waiver of receipt of the noncomplying party’s preliminary declaration of disclosure pursuant to Section 2104 or final declaration of disclosure pursuant to Section 2105. The voluntary waiver does not affect the rights enumerated in subdivision (d).

(c) If a party fails to comply with any provision of this chapter, the court shall, in addition to any other remedy provided by law, impose money sanctions against the noncomplying party. Sanctions shall be in an amount sufficient to deter repetition of the conduct or comparable conduct, and shall include reasonable attorney’s fees, costs incurred, or both, unless the court finds that the noncomplying party acted with substantial justification or that other circumstances make the imposition of the sanction unjust.

(d) Except as otherwise provided in this subdivision, if a court enters a judgment when the parties have failed to comply with all disclosure requirements of this chapter, the court shall set aside the judgment. The failure to comply with the disclosure requirements does not constitute harmless error. If the court granted the complying party’s voluntary waiver of receipt of the noncomplying party’s preliminary declaration of disclosure pursuant to paragraph (3) of subdivision (b), the court shall set aside the judgment only at the request of the complying party, unless the motion to set aside the judgment is based on one of the following:

(1) Actual fraud if the defrauded party was kept in ignorance or in some other manner was fraudulently prevented from fully participating in the proceeding.

(2) Perjury, as defined in Section 118 of the Penal Code, in the preliminary or final declaration of disclosure, in the waiver of the final declaration of disclosure, or in the current income and expense statement.

(e) Upon the motion to set aside judgment, the court may order the parties to provide the preliminary and final declarations of disclosure that were exchanged between them. Absent a court order to the contrary, the disclosure declarations shall not be filed with the court and shall be returned to the parties.

(Amended by Stats. 2009, Ch. 110, Sec. 3. Effective January 1, 2010.)



2108

At any time during the proceeding, the court has the authority, on application of a party and for good cause, to order the liquidation of community or quasi-community assets so as to avoid unreasonable market or investment risks, given the relative nature, scope, and extent of the community estate. However, in no event shall the court grant the application unless, as provided in this chapter, the appropriate declaration of disclosure has been served by the moving party.

(Added by Stats. 1993, Ch. 219, Sec. 107. Effective January 1, 1994.)



2109

The provisions of this chapter requiring a final declaration of disclosure do not apply to a summary dissolution of marriage, but a preliminary declaration of disclosure is required.

(Added by Stats. 1993, Ch. 1101, Sec. 11. Effective October 11, 1993. Operative January 1, 1994, by Sec. 18 of Ch. 1101.)



2110

In the case of a default judgment, the petitioner may waive the final declaration of disclosure requirements provided in this chapter, and shall not be required to serve a final declaration of disclosure on the respondent nor receive a final declaration of disclosure from the respondent. However, a preliminary declaration of disclosure by the petitioner is required.

(Amended by Stats. 1998, Ch. 581, Sec. 10. Effective January 1, 1999.)



2111

A disclosure required by this chapter does not abrogate the attorney work product privilege or impede the power of the court to issue protective orders.

(Added by Stats. 1993, Ch. 1101, Sec. 13. Effective October 11, 1993. Operative January 1, 1994, by Sec. 18 of Ch. 1101.)



2112

The Judicial Council shall adopt appropriate forms and modify existing forms to effectuate the purposes of this chapter.

(Added by Stats. 1993, Ch. 1101, Sec. 14. Effective October 11, 1993. Operative January 1, 1994, by Sec. 18 of Ch. 1101.)



2113

This chapter applies to any proceeding commenced on or after January 1, 1993.

(Added by renumbering Section 2109 (as added by Stats. 1993, Ch. 219) by Stats. 1993, Ch. 1101, Sec. 10. Effective October 11, 1993. Operative January 1, 1994, by Sec. 18 of Ch. 1101.)






CHAPTER 10 - Relief From Judgment

2120

The Legislature finds and declares the following:

(a) The State of California has a strong policy of ensuring the division of community and quasi-community property in the dissolution of a marriage as set forth in Division 7 (commencing with Section 2500), and of providing for fair and sufficient child and spousal support awards. These policy goals can only be implemented with full disclosure of community, quasi-community, and separate assets, liabilities, income, and expenses, as provided in Chapter 9 (commencing with Section 2100), and decisions freely and knowingly made.

(b) It occasionally happens that the division of property or the award of support, whether made as a result of agreement or trial, is inequitable when made due to the nondisclosure or other misconduct of one of the parties.

(c) The public policy of assuring finality of judgments must be balanced against the public interest in ensuring proper division of marital property, in ensuring sufficient support awards, and in deterring misconduct.

(d) The law governing the circumstances under which a judgment can be set aside, after the time for relief under Section 473 of the Code of Civil Procedure has passed, has been the subject of considerable confusion which has led to increased litigation and unpredictable and inconsistent decisions at the trial and appellate levels.

(Added by Stats. 1993, Ch. 219, Sec. 108. Effective January 1, 1994.)



2121

(a) In proceedings for dissolution of marriage, for nullity of marriage, or for legal separation of the parties, the court may, on any terms that may be just, relieve a spouse from a judgment, or any part or parts thereof, adjudicating support or division of property, after the six-month time limit of Section 473 of the Code of Civil Procedure has run, based on the grounds, and within the time limits, provided in this chapter.

(b) In all proceedings under this chapter, before granting relief, the court shall find that the facts alleged as the grounds for relief materially affected the original outcome and that the moving party would materially benefit from the granting of the relief.

(Added by Stats. 1993, Ch. 219, Sec. 108. Effective January 1, 1994.)



2122

The grounds and time limits for a motion to set aside a judgment, or any part or parts thereof, are governed by this section and shall be one of the following:

(a) Actual fraud where the defrauded party was kept in ignorance or in some other manner was fraudulently prevented from fully participating in the proceeding. An action or motion based on fraud shall be brought within one year after the date on which the complaining party either did discover, or should have discovered, the fraud.

(b) Perjury. An action or motion based on perjury in the preliminary or final declaration of disclosure, the waiver of the final declaration of disclosure, or in the current income and expense statement shall be brought within one year after the date on which the complaining party either did discover, or should have discovered, the perjury.

(c) Duress. An action or motion based upon duress shall be brought within two years after the date of entry of judgment.

(d) Mental incapacity. An action or motion based on mental incapacity shall be brought within two years after the date of entry of judgment.

(e) As to stipulated or uncontested judgments or that part of a judgment stipulated to by the parties, mistake, either mutual or unilateral, whether mistake of law or mistake of fact. An action or motion based on mistake shall be brought within one year after the date of entry of judgment.

(f) Failure to comply with the disclosure requirements of Chapter 9 (commencing with Section 2100). An action or motion based on failure to comply with the disclosure requirements shall be brought within one year after the date on which the complaining party either discovered, or should have discovered, the failure to comply.

(Amended by Stats. 2001, Ch. 703, Sec. 7. Effective January 1, 2002.)



2123

Notwithstanding any other provision of this chapter, or any other law, a judgment may not be set aside simply because the court finds that it was inequitable when made, nor simply because subsequent circumstances caused the division of assets or liabilities to become inequitable, or the support to become inadequate.

(Added by Stats. 1993, Ch. 219, Sec. 108. Effective January 1, 1994.)



2124

The negligence of an attorney shall not be imputed to a client to bar an order setting aside a judgment, unless the court finds that the client knew, or should have known, of the attorney’s negligence and unreasonably failed to protect himself or herself.

(Added by Stats. 1993, Ch. 219, Sec. 108. Effective January 1, 1994.)



2125

When ruling on an action or motion to set aside a judgment, the court shall set aside only those provisions materially affected by the circumstances leading to the court’s decision to grant relief. However, the court has discretion to set aside the entire judgment, if necessary, for equitable considerations.

(Amended (as added by Stats. 1993, Ch. 219) by Stats. 1993, Ch. 1101, Sec. 16. Effective October 11, 1993. Operative January 1, 1994, by Sec. 18 of Ch. 1101.)



2126

As to assets or liabilities for which a judgment or part of a judgment is set aside, the date of valuation shall be subject to equitable considerations. The court shall equally divide the asset or liability, unless the court finds upon good cause shown that the interests of justice require an unequal division.

(Added by Stats. 1993, Ch. 219, Sec. 108. Effective January 1, 1994.)



2127

As to actions or motions filed under this chapter, if a timely request is made, the court shall render a statement of decision where the court has resolved controverted factual evidence.

(Amended (as added by Stats. 1993, Ch. 219) by Stats. 1993, Ch. 1101, Sec. 17. Effective October 11, 1993. Operative January 1, 1994, by Sec. 18 of Ch. 1101.)



2128

(a) Nothing in this chapter prohibits a party from seeking relief under Section 2556.

(b) Nothing in this chapter changes existing law with respect to contract remedies where the contract has not been merged or incorporated into a judgment.

(c) Nothing in this chapter is intended to restrict a family law court from acting as a court of equity.

(d) Nothing in this chapter is intended to limit existing law with respect to the modification or enforcement of support orders.

(e) Nothing in this chapter affects the rights of a bona fide lessee, purchaser, or encumbrancer for value of real property.

(Added by Stats. 1993, Ch. 219, Sec. 108. Effective January 1, 1994.)



2129

This chapter applies to judgments entered on or after January 1, 1993.

(Added by Stats. 1993, Ch. 219, Sec. 108. Effective January 1, 1994.)









PART 2 - JUDICIAL DETERMINATION OF VOID OR VOIDABLE MARRIAGE

CHAPTER 1 - Void Marriage

2200

Marriages between parents and children, ancestors and descendants of every degree, and between siblings of the half as well as the whole blood, and between uncles or aunts and nieces or nephews, are incestuous, and void from the beginning, whether the relationship is legitimate or illegitimate.

(Amended by Stats. 2014, Ch. 82, Sec. 23. Effective January 1, 2015.)



2201

(a) A subsequent marriage contracted by a person during the life of his or her former spouse, with a person other than the former spouse, is illegal and void, unless:

(1) The former marriage has been dissolved or adjudged a nullity before the date of the subsequent marriage.

(2) The former spouse (A) is absent, and not known to the person to be living for the period of five successive years immediately preceding the subsequent marriage, or (B) is generally reputed or believed by the person to be dead at the time the subsequent marriage was contracted.

(b) In either of the cases described in paragraph (2) of subdivision (a), the subsequent marriage is valid until its nullity is adjudged pursuant to subdivision (b) of Section 2210.

(Amended by Stats. 2014, Ch. 82, Sec. 24. Effective January 1, 2015.)






CHAPTER 2 - Voidable Marriage

2210

A marriage is voidable and may be adjudged a nullity if any of the following conditions existed at the time of the marriage:

(a) The party who commences the proceeding or on whose behalf the proceeding is commenced was without the capability of consenting to the marriage as provided in Section 301 or 302, unless, after attaining the age of consent, the party for any time freely cohabited with the other as his or her spouse.

(b) The spouse of either party was living and the marriage with that spouse was then in force and that spouse (1) was absent and not known to the party commencing the proceeding to be living for a period of five successive years immediately preceding the subsequent marriage for which the judgment of nullity is sought or (2) was generally reputed or believed by the party commencing the proceeding to be dead at the time the subsequent marriage was contracted.

(c) Either party was of unsound mind, unless the party of unsound mind, after coming to reason, freely cohabited with the other as his or her spouse.

(d) The consent of either party was obtained by fraud, unless the party whose consent was obtained by fraud afterwards, with full knowledge of the facts constituting the fraud, freely cohabited with the other as his or her spouse.

(e) The consent of either party was obtained by force, unless the party whose consent was obtained by force afterwards freely cohabited with the other as his or her spouse.

(f) Either party was, at the time of marriage, physically incapable of entering into the marriage state, and that incapacity continues, and appears to be incurable.

(Amended by Stats. 2014, Ch. 82, Sec. 25. Effective January 1, 2015.)



2211

A proceeding to obtain a judgment of nullity of marriage, for causes set forth in Section 2210, must be commenced within the periods and by the parties, as follows:

(a) For causes mentioned in subdivision (a) of Section 2210, by any of the following:

(1) The party to the marriage who was married under the age of legal consent, within four years after arriving at the age of consent.

(2) A parent, guardian, conservator, or other person having charge of the minor, at any time before the married minor has arrived at the age of legal consent.

(b) For causes mentioned in subdivision (b) of Section 2210, by either of the following:

(1) Either party during the life of the other.

(2) The former spouse.

(c) For causes mentioned in subdivision (c) of Section 2210, by the party injured, or by a relative or conservator of the party of unsound mind, at any time before the death of either party.

(d) For causes mentioned in subdivision (d) of Section 2210, by the party whose consent was obtained by fraud, within four years after the discovery of the facts constituting the fraud.

(e) For causes mentioned in subdivision (e) of Section 2210, by the party whose consent was obtained by force, within four years after the marriage.

(f) For causes mentioned in subdivision (f) of Section 2210, by the injured party, within four years after the marriage.

(Amended by Stats. 2014, Ch. 82, Sec. 26. Effective January 1, 2015.)



2212

(a) The effect of a judgment of nullity of marriage is to restore the parties to the status of unmarried persons.

(b) A judgment of nullity of marriage is conclusive only as to the parties to the proceeding and those claiming under them.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 3 - Procedural Provisions

2250

(a) A proceeding based on void or voidable marriage is commenced by filing a petition entitled “In re the marriage of ____ and ____” which shall state that it is a petition for a judgment of nullity of the marriage.

(b) A copy of the petition together with a copy of a summons in form and content approved by the Judicial Council shall be served upon the other party to the marriage in the same manner as service of papers in civil actions generally.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2251

(a) If a determination is made that a marriage is void or voidable and the court finds that either party or both parties believed in good faith that the marriage was valid, the court shall:

(1) Declare the party or parties to have the status of a putative spouse.

(2) If the division of property is in issue, divide, in accordance with Division 7 (commencing with Section 2500), that property acquired during the union which would have been community property or quasi-community property if the union had not been void or voidable. This property is known as “quasi-marital property”.

(b) If the court expressly reserves jurisdiction, it may make the property division at a time after the judgment.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2252

The property divided pursuant to Section 2251 is liable for debts of the parties to the same extent as if the property had been community property or quasi-community property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2253

In a proceeding under this part, custody of the children shall be determined according to Division 8 (commencing with Section 3000).

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2254

The court may, during the pendency of a proceeding for nullity of marriage or upon judgment of nullity of marriage, order a party to pay for the support of the other party in the same manner as if the marriage had not been void or voidable if the party for whose benefit the order is made is found to be a putative spouse.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2255

The court may grant attorney’s fees and costs in accordance with Chapter 3.5 (commencing with Section 2030) of Part 1 in proceedings to have the marriage adjudged void and in those proceedings based upon voidable marriage in which the party applying for attorney’s fees and costs is found to be innocent of fraud or wrongdoing in inducing or entering into the marriage, and free from knowledge of the then existence of any prior marriage or other impediment to the contracting of the marriage for which a judgment of nullity is sought.

(Amended by Stats. 1993, Ch. 219, Sec. 108.5. Effective January 1, 1994.)









PART 3 - DISSOLUTION OF MARRIAGE AND LEGAL SEPARATION

CHAPTER 1 - Effect of Dissolution

2300

The effect of a judgment of dissolution of marriage when it becomes final is to restore the parties to the state of unmarried persons.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Grounds for Dissolution or Legal Separation

2310

Dissolution of the marriage or legal separation of the parties may be based on either of the following grounds, which shall be pleaded generally:

(a) Irreconcilable differences, which have caused the irremediable breakdown of the marriage.

(b) Permanent legal incapacity to make decisions.

(Amended by Stats. 2014, Ch. 144, Sec. 9. Effective January 1, 2015.)



2311

Irreconcilable differences are those grounds which are determined by the court to be substantial reasons for not continuing the marriage and which make it appear that the marriage should be dissolved.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2312

A marriage may be dissolved on the grounds of permanent legal incapacity to make decisions only upon proof, including competent medical or psychiatric testimony, that the spouse was at the time the petition was filed, and remains, permanently lacking the legal capacity to make decisions.

(Amended by Stats. 2014, Ch. 144, Sec. 10. Effective January 1, 2015.)



2313

No dissolution of marriage granted on the ground of permanent legal incapacity to make decisions relieves a spouse from any obligation imposed by law as a result of the marriage for the support of the spouse who lacks legal capacity to make decisions, and the court may make an order for support, or require a bond therefor, as the circumstances require.

(Amended by Stats. 2014, Ch. 144, Sec. 11. Effective January 1, 2015.)






CHAPTER 3 - Residence Requirements

2320

(a) Except as provided in subdivision (b), a judgment of dissolution of marriage may not be entered unless one of the parties to the marriage has been a resident of this state for six months and of the county in which the proceeding is filed for three months next preceding the filing of the petition.

(b) (1) A judgment for dissolution, nullity, or legal separation of a marriage between persons of the same sex may be entered, even if neither spouse is a resident of, or maintains a domicile in, this state at the time the proceedings are filed, if the following apply:

(A) The marriage was entered in California.

(B) Neither party to the marriage resides in a jurisdiction that will dissolve the marriage. If the jurisdiction does not recognize the marriage, there shall be a rebuttable presumption that the jurisdiction will not dissolve the marriage.

(2) For the purposes of this subdivision, the superior court in the county where the marriage was entered shall be the proper court for the proceeding. The dissolution, nullity, or legal separation shall be adjudicated in accordance with California law.

(Amended by Stats. 2011, Ch. 721, Sec. 4. Effective January 1, 2012.)



2321

(a) In a proceeding for legal separation of the parties in which neither party, at the time the proceeding was commenced, has complied with the residence requirements of Section 2320, either party may, upon complying with the residence requirements, amend the party’s petition or responsive pleading in the proceeding to request that a judgment of dissolution of the marriage be entered. The date of the filing of the amended petition or pleading shall be deemed to be the date of commencement of the proceeding for the dissolution of the marriage for the purposes only of the residence requirements of Section 2320.

(b) If the other party has appeared in the proceeding, notice of the amendment shall be given to the other party in the manner provided by rules adopted by the Judicial Council. If no appearance has been made by the other party in the proceeding, notice of the amendment may be given to the other party by mail to the last known address of the other party, or by personal service, if the intent of the party to so amend upon satisfaction of the residence requirements of Section 2320 is set forth in the initial petition or pleading in the manner provided by rules adopted by the Judicial Council.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2322

For the purpose of a proceeding for dissolution of marriage, each spouse may have a separate domicile or residence depending upon proof of the fact and not upon legal presumptions.

(Amended by Stats. 2014, Ch. 82, Sec. 27. Effective January 1, 2015.)






CHAPTER 4 - General Procedural Provisions

2330

(a) A proceeding for dissolution of marriage or for legal separation of the parties is commenced by filing a petition entitled “In re the marriage of ____ and ____” which shall state whether it is a petition for dissolution of the marriage or for legal separation of the parties.

(b) In a proceeding for dissolution of marriage or for legal separation of the parties, the petition shall set forth among other matters, as nearly as can be ascertained, the following facts:

(1) The date of marriage.

(2) The date of separation.

(3) The number of years from marriage to separation.

(4) The number of children of the marriage, if any, and if none a statement of that fact.

(5) The age and birth date of each minor child of the marriage.

(Amended by Stats. 1998, Ch. 581, Sec. 11. Effective January 1, 1999.)



2330.1

In any proceeding for dissolution of marriage, for legal separation of the parties, or for the support of children, the petition or complaint may list children born before the marriage to the same parties and, pursuant to the terms of the Uniform Parentage Act, a determination of paternity may be made in the action. In addition, a supplemental complaint may be filed, in any of those proceedings, pursuant to Section 464 of the Code of Civil Procedure, seeking a judgment or order of paternity or support for a child of the mother and father of the child whose paternity and support are already in issue before the court. A supplemental complaint for paternity or support of children may be filed without leave of court either before or after final judgment in the underlying action. Service of the supplemental summons and complaint shall be made in the manner provided for the initial service of a summons by this code.

(Amended by Stats. 1998, Ch. 581, Sec. 12. Effective January 1, 1999.)



2330.3

(a) All dissolution actions, to the greatest extent possible, shall be assigned to the same superior court department for all purposes, in order that all decisions in a case through final judgment shall be made by the same judicial officer. However, if the assignment will result in a significant delay of any family law matter, the dissolution action need not be assigned to the same superior court department for all purposes, unless the parties stipulate otherwise.

(b) The Judicial Council shall adopt a standard of judicial administration prescribing a minimum length of assignment of a judicial officer to a family law assignment.

(c) This section shall be operative on July 1, 1997.

(Amended by Stats. 2010, Ch. 352, Sec. 7. Effective January 1, 2011.)



2330.5

Notwithstanding any other provision of law, if no demand for money, property, costs, or attorney’s fees is contained in the petition and the judgment of dissolution of marriage is entered by default, the filing of income and expense declarations and property declarations in connection therewith shall not be required.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2331

A copy of the petition, together with a copy of a summons, in form and content approved by the Judicial Council shall be served upon the other party to the marriage in the same manner as service of papers in civil actions generally.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2332

(a) If the petition for dissolution of the marriage is based on the ground of permanent legal incapacity to make decisions and the spouse who lacks legal capacity to make decisions has a guardian or conservator, other than the spouse filing the petition, the petition and summons shall be served upon the spouse and the guardian or conservator. The guardian or conservator shall defend and protect the interests of the spouse who lacks legal capacity to make decisions.

(b) If the spouse who lacks legal capacity to make decisions has no guardian or conservator, or if the spouse filing the petition is the guardian or conservator, the court shall appoint a guardian ad litem, who may be the district attorney or the county counsel, if any, to defend and protect the interests of the spouse who lacks legal capacity to make decisions. If a district attorney or county counsel is appointed guardian ad litem pursuant to this subdivision, the successor in the office of district attorney or county counsel, as the case may be, succeeds as guardian ad litem, without further action by the court or parties.

(c) “Guardian or conservator” as used in this section means:

(1) With respect to the issue of the dissolution of the marriage relationship, the guardian or conservator of the person.

(2) With respect to support and property division issues, the guardian or conservator of the estate.

(Amended by Stats. 2014, Ch. 144, Sec. 12. Effective January 1, 2015.)



2333

Subject to Section 2334, if from the evidence at the hearing the court finds that there are irreconcilable differences which have caused the irremediable breakdown of the marriage, the court shall order the dissolution of the marriage or a legal separation of the parties.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2334

(a) If it appears that there is a reasonable possibility of reconciliation, the court shall continue the proceeding for the dissolution of the marriage or for a legal separation of the parties for a period not to exceed 30 days.

(b) During the period of the continuance, the court may make orders for the support and maintenance of the parties, the custody of the minor children of the marriage, the support of children for whom support may be ordered, attorney’s fees, and for the preservation of the property of the parties.

(c) At any time after the termination of the period of the continuance, either party may move for the dissolution of the marriage or a legal separation of the parties, and the court may enter a judgment of dissolution of the marriage or legal separation of the parties.

(Amended by Stats. 1993, Ch. 219, Sec. 109. Effective January 1, 1994.)



2335

Except as otherwise provided by statute, in a pleading or proceeding for dissolution of marriage or legal separation of the parties, including depositions and discovery proceedings, evidence of specific acts of misconduct is improper and inadmissible.

(Amended by Stats. 1993, Ch. 219, Sec. 110. Effective January 1, 1994.)



2335.5

In a proceeding for dissolution of marriage or legal separation of the parties, where the judgment is to be entered by default, the petitioner shall provide the court clerk with a stamped envelope bearing sufficient postage addressed to the spouse who has defaulted, with the address of the court clerk as the return address, and the court clerk shall mail a copy of the request to enter default to that spouse in the envelope provided. A judgment of dissolution or legal separation, including relief requested in the petition, shall not be denied solely on the basis that the request to enter default was returned unopened to the court. The court clerk shall maintain any such document returned by the post office as part of the court file in the case.

(Added by Stats. 1996, Ch. 810, Sec. 1. Effective January 1, 1997.)



2336

(a) No judgment of dissolution or of legal separation of the parties may be granted upon the default of one of the parties or upon a statement or finding of fact made by a referee; but the court shall, in addition to the statement or finding of the referee, require proof of the grounds alleged, and the proof, if not taken before the court, shall be by affidavit. In all cases where there are minor children of the parties, each affidavit or offer of proof shall include an estimate by the declarant or affiant of the monthly gross income of each party. If the declarant or affiant has no knowledge of the estimated monthly income of a party, the declarant or affiant shall state why he or she has no knowledge. In all cases where there is a community estate, each affidavit or offer of proof shall include an estimate of the value of the assets and the debts the declarant or affiant proposes to be distributed to each party, unless the declarant or affiant has filed, or concurrently files, a complete and accurate property declaration with the court.

(b) If the proof is by affidavit, the personal appearance of the affiant is required only when it appears to the court that any of the following circumstances exist:

(1) Reconciliation of the parties is reasonably possible.

(2) A proposed child custody order is not in the best interest of the child.

(3) A proposed child support order is less than a noncustodial parent is capable of paying.

(4) A personal appearance of a party or interested person would be in the best interests of justice.

(c) An affidavit submitted pursuant to this section shall contain a stipulation by the affiant that the affiant understands that proof will be by affidavit and that the affiant will not appear before the court unless so ordered by the court.

(Amended by Stats. 1998, Ch. 581, Sec. 13. Effective January 1, 1999.)



2337

(a) In a proceeding for dissolution of marriage, the court, upon noticed motion, may sever and grant an early and separate trial on the issue of the dissolution of the status of the marriage apart from other issues.

(b) A preliminary declaration of disclosure with a completed schedule of assets and debts shall be served on the nonmoving party with the noticed motion unless it has been served previously, or unless the parties stipulate in writing to defer service of the preliminary declaration of disclosure until a later time.

(c) The court may impose upon a party any of the following conditions on granting a severance of the issue of the dissolution of the status of the marriage, and in case of that party’s death, an order of any of the following conditions continues to be binding upon that party’s estate:

(1) The party shall indemnify and hold the other party harmless from any taxes, reassessments, interest, and penalties payable by the other party in connection with the division of the community estate that would not have been payable if the parties were still married at the time the division was made.

(2) Until judgment has been entered on all remaining issues and has become final, the party shall maintain all existing health and medical insurance coverage for the other party and any minor children as named dependents, so long as the party is eligible to do so. If at any time during this period the party is not eligible to maintain that coverage, the party shall, at the party’s sole expense, provide and maintain health and medical insurance coverage that is comparable to the existing health and medical insurance coverage to the extent it is available. To the extent that coverage is not available, the party shall be responsible to pay, and shall demonstrate to the court’s satisfaction the ability to pay, for the health and medical care for the other party and the minor children, to the extent that care would have been covered by the existing insurance coverage but for the dissolution of marital status, and shall otherwise indemnify and hold the other party harmless from any adverse consequences resulting from the loss or reduction of the existing coverage. For purposes of this subdivision, “health and medical insurance coverage” includes any coverage for which the parties are eligible under any group or individual health or other medical plan, fund, policy, or program.

(3) Until judgment has been entered on all remaining issues and has become final, the party shall indemnify and hold the other party harmless from any adverse consequences to the other party if the bifurcation results in a termination of the other party’s right to a probate homestead in the residence in which the other party resides at the time the severance is granted.

(4) Until judgment has been entered on all remaining issues and has become final, the party shall indemnify and hold the other party harmless from any adverse consequences to the other party if the bifurcation results in the loss of the rights of the other party to a probate family allowance as the surviving spouse of the party.

(5) Until judgment has been entered on all remaining issues and has become final, the party shall indemnify and hold the other party harmless from any adverse consequences to the other party if the bifurcation results in the loss of the other party’s rights with respect to any retirement, survivor, or deferred compensation benefits under any plan, fund, or arrangement, or to any elections or options associated therewith, to the extent that the other party would have been entitled to those benefits or elections as the spouse or surviving spouse of the party.

(6) The party shall indemnify and hold the other party harmless from any adverse consequences if the bifurcation results in the loss of rights to social security benefits or elections to the extent the other party would have been entitled to those benefits or elections as the surviving spouse of the party.

(7) (A) The court may make an order pursuant to paragraph (3) of subdivision (b) of Section 5600 of the Probate Code, if appropriate, that a party maintain a beneficiary designation for a nonprobate transfer, as described in Section 5000 of the Probate Code, for a spouse or domestic partner for up to one-half of or, upon a showing of good cause, for all of a nonprobate transfer asset until judgment has been entered with respect to the community ownership of that asset, and until the other party’s interest therein has been distributed to him or her.

(B) Except upon a showing of good cause, this paragraph does not apply to any of the following:

(i) A nonprobate transfer described in Section 5000 of the Probate Code that was not created by either party or that was acquired by either party by gift, descent, or devise.

(ii) An irrevocable trust.

(iii) A trust of which neither party is the grantor.

(iv) Powers of appointment under a trust instrument that was not created by either party or of which neither party is a grantor.

(v) The execution and filing of a disclaimer pursuant to Part 8 (commencing with Section 260) of Division 2 of the Probate Code.

(vi) The appointment of a party as a trustee.

(8) In order to preserve the ability of the party to defer the distribution of the Individual Retirement Account or annuity (IRA) established under Section 408 or 408A of the Internal Revenue Code of 1986, as amended, (IRC) upon the death of the other party, the court may require that one-half, or all upon a showing of good cause, of the community interest in any IRA, by or for the benefit of the party, be assigned and transferred to the other party pursuant to Section 408(d)(6) of the Internal Revenue Code. This paragraph does not limit the power granted pursuant to subdivision (g).

(9) Upon a showing that circumstances exist that would place a substantial burden of enforcement upon either party’s community property rights or would eliminate the ability of the surviving party to enforce his or her community property rights if the other party died before the division and distribution or compliance with any court-ordered payment of any community property interest therein, including, but not limited to, a situation in which preemption under federal law applies to an asset of a party, or purchase by a bona fide purchaser has occurred, the court may order a specific security interest designed to reduce or eliminate the likelihood that a postmortem enforcement proceeding would be ineffective or unduly burdensome to the surviving party. For this purpose, those orders may include, but are not limited to, any of the following:

(A) An order that the party provide an undertaking.

(B) An order to provide a security interest by Qualified Domestic Relations Order from that party’s share of a retirement plan or plans.

(C) An order for the creation of a trust as defined in paragraph (2) of subdivision (a) of Section 82 of the Probate Code.

(D) An order for other arrangements as may be reasonably necessary and feasible to provide appropriate security in the event of the party’s death before judgment has been entered with respect to the community ownership of that asset, and until the other party’s interest therein has been distributed to him or her.

(E) If a retirement plan is not subject to an enforceable court order for the payment of spousal survivor benefits to the other party, an interim order requiring the party to pay or cause to be paid, and to post adequate security for the payment of, any survivor benefit that would have been payable to the other party on the death of the party but for the judgment granting a dissolution of the status of the marriage, pending entry of judgment on all remaining issues.

(10) Any other condition the court determines is just and equitable.

(d) Prior to, or simultaneously with, entry of judgment granting dissolution of the status of the marriage, all of the following shall occur:

(1) The party’s retirement or pension plan shall be joined as a party to the proceeding for dissolution, unless joinder is precluded or made unnecessary by Title 1 of the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.), as amended (ERISA), or any other applicable law.

(2) To preserve the claims of each spouse in all retirement plan benefits upon entry of judgment granting a dissolution of the status of the marriage, the court shall enter one of the following in connection with the judgment for each retirement plan in which either party is a participant:

(A) An order pursuant to Section 2610 disposing of each party’s interest in retirement plan benefits, including survivor and death benefits.

(B) An interim order preserving the nonemployee party’s right to retirement plan benefits, including survivor and death benefits, pending entry of judgment on all remaining issues.

(C) An attachment to the judgment granting a dissolution of the status of the marriage, as follows:

EACH PARTY (insert names and addresses) IS PROVISIONALLY AWARDED WITHOUT PREJUDICE AND SUBJECT TO ADJUSTMENT BY A SUBSEQUENT DOMESTIC RELATIONS ORDER, A SEPARATE INTEREST EQUAL TO ONE-HALF OF ALL BENEFITS ACCRUED OR TO BE ACCRUED UNDER THE PLAN (name each plan individually) AS A RESULT OF EMPLOYMENT OF THE OTHER PARTY DURING THE MARRIAGE OR DOMESTIC PARTNERSHIP AND PRIOR TO THE DATE OF SEPARATION. IN ADDITION, PENDING FURTHER NOTICE, THE PLAN SHALL, AS ALLOWED BY LAW, OR IN THE CASE OF A GOVERNMENTAL PLAN, AS ALLOWED BY THE TERMS OF THE PLAN, CONTINUE TO TREAT THE PARTIES AS MARRIED OR DOMESTIC PARTNERS FOR PURPOSES OF ANY SURVIVOR RIGHTS OR BENEFITS AVAILABLE UNDER THE PLAN TO THE EXTENT NECESSARY TO PROVIDE FOR PAYMENT OF AN AMOUNT EQUAL TO THAT SEPARATE INTEREST OR FOR ALL OF THE SURVIVOR BENEFIT IF AT THE TIME OF THE DEATH OF THE PARTICIPANT, THERE IS NO OTHER ELIGIBLE RECIPIENT OF THE SURVIVOR BENEFIT.

(e) The moving party shall promptly serve a copy of any order, interim order, or attachment entered pursuant to paragraph (2) of subdivision (d), and a copy of the judgment granting a dissolution of the status of the marriage, on the retirement or pension plan administrator.

(f) A judgment granting a dissolution of the status of the marriage shall expressly reserve jurisdiction for later determination of all other pending issues.

(g) If the party dies after the entry of judgment granting a dissolution of marriage, any obligation imposed by this section shall be enforceable against any asset, including the proceeds thereof, against which these obligations would have been enforceable prior to the person’s death.

(Amended by Stats. 2007, Ch. 141, Sec. 1. Effective January 1, 2008.)



2338

(a) In a proceeding for dissolution of the marriage or legal separation of the parties, the court shall file its decision and any statement of decision as in other cases.

(b) If the court determines that no dissolution should be granted, a judgment to that effect only shall be entered.

(c) If the court determines that a dissolution should be granted, a judgment of dissolution of marriage shall be entered. After the entry of the judgment and before it becomes final, neither party has the right to dismiss the proceeding without the consent of the other.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2338.5

Where a judgment of dissolution or nullity of marriage or legal separation of the parties is to be granted upon the default of one of the parties:

(a) The signature of the spouse who has defaulted on any marital settlement agreement or on any stipulated judgment shall be notarized.

(b) The court clerk shall give notice of entry of judgment of dissolution of marriage, nullity of marriage, or legal separation to the attorney for each party or to the party, if unrepresented.

(c) For the purpose of mailing the notice of entry of judgment, the party submitting the judgment shall provide the court clerk with a stamped envelope bearing sufficient postage addressed to the attorney for the other party or to the party, if unrepresented, with the address of the court clerk as the return address. The court clerk shall maintain any such document returned by the post office as part of the court file in the case.

(Added by Stats. 1996, Ch. 810, Sec. 3. Effective January 1, 1997.)



2339

(a) Subject to subdivision (b) and to Sections 2340 to 2344, inclusive, no judgment of dissolution is final for the purpose of terminating the marriage relationship of the parties until six months have expired from the date of service of a copy of summons and petition or the date of appearance of the respondent, whichever occurs first.

(b) The court may extend the six-month period described in subdivision (a) for good cause shown.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2340

A judgment of dissolution of marriage shall specify the date on which the judgment becomes finally effective for the purpose of terminating the marriage relationship of the parties.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2341

(a) Notwithstanding Section 2340, if an appeal is taken from the judgment or a motion for a new trial is made, the dissolution of marriage does not become final until the motion or appeal has been finally disposed of, nor then, if the motion has been granted or judgment reversed.

(b) Notwithstanding any other provision of law, the filing of an appeal or of a motion for a new trial does not stay the effect of a judgment insofar as it relates to the dissolution of the marriage status and restoring the parties to the status of unmarried persons, unless the appealing or moving party specifies in the notice of appeal or motion for new trial an objection to the termination of the marriage status. No party may make such an objection to the termination of the marriage status unless such an objection was also made at the time of trial.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2342

Where a joint petition under Chapter 5 (commencing with Section 2400) is thereafter revoked and either party commences a proceeding pursuant to Section 2330 within 90 days from the date of the filing of the revocation, the date the judgment becomes a final judgment under Section 2339 shall be calculated by deducting the period of time which has elapsed from the date of filing the joint petition to the date of filing the revocation.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2343

The court may, upon notice and for good cause shown, or on stipulation of the parties, retain jurisdiction over the date of termination of the marital status, or may order that the marital status be terminated at a future specified date. On the date of termination of the marital status, the parties are restored to the status of unmarried persons.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2344

(a) The death of either party after entry of the judgment does not prevent the judgment from becoming a final judgment under Sections 2339 to 2343, inclusive.

(b) Subdivision (a) does not validate a marriage by either party before the judgment becomes final, nor does it constitute a defense in a criminal prosecution against either party.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2345

The court may not render a judgment of the legal separation of the parties without the consent of both parties unless one party has not made a general appearance and the petition is one for legal separation.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2346

(a) If the court determines that a judgment of dissolution of the marriage should be granted, but by mistake, negligence, or inadvertence, the judgment has not been signed, filed, and entered, the court may cause the judgment to be signed, dated, filed, and entered in the proceeding as of the date when the judgment could have been signed, dated, filed, and entered originally, if it appears to the satisfaction of the court that no appeal is to be taken in the proceeding or motion made for a new trial, to annul or set aside the judgment, or for relief under Chapter 8 (commencing with Section 469) of Title 6 of Part 2 of the Code of Civil Procedure.

(b) The court may act under subdivision (a) on its own motion or upon the motion of either party to the proceeding. In contested cases, the motion of a party shall be with notice to the other party.

(c) The court may cause the judgment to be entered nunc pro tunc as provided in this section, even though the judgment may have been previously entered, where through mistake, negligence, or inadvertence the judgment was not entered as soon as it could have been entered under the law if applied for.

(d) The court shall not cause a judgment to be entered nunc pro tunc as provided in this section as of a date before trial in the matter, before the date of an uncontested judgment hearing in the matter, or before the date of submission to the court of an application for judgment on affidavit pursuant to Section 2336. Upon the entry of the judgment, the parties have the same rights with regard to the dissolution of marriage becoming final on the date that it would have become final had the judgment been entered upon the date when it could have been originally entered.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2347

A judgment of legal separation of the parties does not bar a subsequent judgment of dissolution of the marriage granted pursuant to a petition for dissolution filed by either party.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2348

(a) In addition to the requirements of Section 103200 of the Health and Safety Code, the clerk of the superior court of each county shall report annually to the Judicial Council the number of judgments entered in the county during the preceding calendar year or other 12-month period as required by the Judicial Council for each of the following:

(1) Dissolution of marriage.

(2) Legal separation of the parties.

(3) Nullity of marriage.

(b) After the Judicial Branch Statistical Information System (JBSIS) is operational statewide, the clerk of the superior court of each county shall also report annually to the Judicial Council the number of each of those judgments specified in paragraphs (1), (2), and (3) of subdivision (a), entered in the county during the preceding calendar year or other 12-month period as required by the Judicial Council, that include orders relating to child custody, visitation, or support.

(c) The Judicial Council shall include in its annual report to the Legislature on court statistics the number of each of the types of judgments entered in the state reported pursuant to subdivisions (a) and (b).

(d) The Judicial Council shall establish the applicable 12-month reporting period, the due date, and forms to be used, for submission of data pursuant to subdivisions (a) and (b). Until the Judicial Branch Statistical Information System (JBSIS) is operational statewide, the clerk of the superior court may report the data described in subdivision (a) using existing data collection systems, according to current Judicial Council statistical reporting regulations.

(Added by Stats. 1998, Ch. 225, Sec. 1. Effective January 1, 1999.)






CHAPTER 5 - Summary Dissolution

2400

(a) A marriage may be dissolved by the summary dissolution procedure provided in this chapter if all of the following conditions exist at the time the proceeding is commenced:

(1) Either party has met the jurisdictional requirements of Chapter 3 (commencing with Section 2320) with regard to dissolution of marriage.

(2) Irreconcilable differences have caused the irremediable breakdown of the marriage and the marriage should be dissolved.

(3) There are no children of the relationship of the parties born before or during the marriage or adopted by the parties during the marriage, and neither party, to that party’s knowledge, is pregnant.

(4) The marriage is not more than five years in duration as of the date of separation of the parties.

(5) Neither party has any interest in real property wherever situated, with the exception of the lease of a residence occupied by either party which satisfies the following requirements:

(A) The lease does not include an option to purchase.

(B) The lease terminates within one year from the date of the filing of the petition.

(6) There are no unpaid obligations in excess of four thousand dollars ($4,000) incurred by either or both of the parties after the date of their marriage, excluding the amount of any unpaid obligation with respect to an automobile.

(7) The total fair market value of community property assets, excluding all encumbrances and automobiles, including any deferred compensation or retirement plan, is less than twenty-five thousand dollars ($25,000), and neither party has separate property assets, excluding all encumbrances and automobiles, in excess of twenty-five thousand dollars ($25,000).

(8) The parties have executed an agreement setting forth the division of assets and the assumption of liabilities of the community, and have executed any documents, title certificates, bills of sale, or other evidence of transfer necessary to effectuate the agreement.

(9) The parties waive any rights to spousal support.

(10) The parties, upon entry of the judgment of dissolution of marriage pursuant to Section 2403, irrevocably waive their respective rights to appeal and their rights to move for a new trial.

(11) The parties have read and understand the summary dissolution brochure provided for in Section 2406.

(12) The parties desire that the court dissolve the marriage.

(b) On January 1, 1985, and on January 1 of each odd-numbered year thereafter, the amounts in paragraph (6) of subdivision (a) shall be adjusted to reflect any change in the value of the dollar. On January 1, 1993, and on January 1 of each odd-numbered year thereafter, the amounts in paragraph (7) of subdivision (a) shall be adjusted to reflect any change in the value of the dollar. The adjustments shall be made by multiplying the base amounts by the percentage change in the California Consumer Price Index as compiled by the Department of Industrial Relations, with the result rounded to the nearest thousand dollars. The Judicial Council shall compute and publish the amounts.

(Amended by Stats. 2014, Ch. 82, Sec. 28. Effective January 1, 2015.)



2401

(a) A proceeding for summary dissolution of the marriage shall be commenced by filing a joint petition in the form prescribed by the Judicial Council.

(b) The petition shall be signed under oath by both spouses, and shall include all of the following:

(1) A statement that as of the date of the filing of the joint petition all of the conditions set forth in Section 2400 have been met.

(2) The mailing address of each spouse.

(3) A statement whether a spouse elects to have his or her former name restored, and, if so, the name to be restored.

(Amended by Stats. 2014, Ch. 82, Sec. 29. Effective January 1, 2015.)



2402

(a) At any time before the filing of application for judgment pursuant to Section 2403, either party to the marriage may revoke the joint petition and thereby terminate the summary dissolution proceeding filed pursuant to this chapter.

(b) The revocation shall be effected by filing with the clerk of the court where the proceeding was commenced a notice of revocation in such form and content as shall be prescribed by the Judicial Council.

(c) The revoking party shall send a copy of the notice of revocation to the other party by first-class mail, postage prepaid, at the other party’s last known address.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2403

When six months have expired from the date of the filing of the joint petition for summary dissolution, the court shall, unless a revocation has been filed pursuant to Section 2402, enter the judgment dissolving the marriage. The judgment restores to the parties the status of single persons, and either party may marry after the entry of the judgment. The clerk shall send a notice of entry of judgment to each of the parties at the party’s last known address.

(Amended by Stats. 2010, Ch. 352, Sec. 9. Effective January 1, 2011.)



2404

Entry of the judgment pursuant to Section 2403 constitutes:

(a) A final adjudication of the rights and obligations of the parties with respect to the status of the marriage and property rights.

(b) A waiver of their respective rights to spousal support, rights to appeal, and rights to move for a new trial.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2405

(a) Entry of the judgment pursuant to Section 2403 does not prejudice nor bar the rights of either of the parties to institute an action to set aside the judgment for fraud, duress, accident, mistake, or other grounds recognized at law or in equity or to make a motion pursuant to Section 473 of the Code of Civil Procedure.

(b) The court shall set aside a judgment entered pursuant to Section 2403 regarding all matters except the status of the marriage, upon proof that the parties did not meet the requirements of Section 2400 at the time the petition was filed.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2406

(a) Each superior court shall make available a brochure, the contents and form of which shall be prescribed by the Judicial Council, describing the requirements, nature, and effect of proceedings under this chapter. The brochure shall be printed and distributed by the Judicial Council in both English and Spanish.

(b) The brochure shall state, in nontechnical language, all the following:

(1) It is in the best interests of the parties to consult an attorney regarding the dissolution of their marriage. The services of an attorney may be obtained through lawyer referral services, group or prepaid legal services, or legal aid organizations.

(2) The parties should not rely exclusively on this brochure which is not intended as a guide for self-representation in proceedings under this chapter.

(3) A concise summary of the provisions and procedures of this chapter and Sections 2320 and 2322 and Sections 2339 to 2344, inclusive.

(4) The nature of services of the conciliation court, where available.

(5) Neither party to the marriage can in the future obtain spousal support from the other.

(6) A statement in boldface type to the effect that upon entry of the judgment, the rights and obligations of the parties to the marriage with respect to the marriage, including property and spousal support rights, will be permanently adjudicated without right of appeal, except that neither party will be barred from instituting an action to set aside the judgment for fraud, duress, accident, mistake, or other grounds at law or in equity, or to make a motion pursuant to Section 473 of the Code of Civil Procedure.

(7) The parties to the marriage retain the status of married persons and cannot remarry until the judgment dissolving the marriage is entered.

(8) Other matters as the Judicial Council considers appropriate.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 6 - Case Management

2450

(a) The purpose of family centered case resolution is to benefit the parties by providing judicial assistance and management to the parties in actions for dissolution of marriage for the purpose of expediting the processing of the case, reducing the expense of litigation, and focusing on early resolution by settlement. Family centered case resolution is a tool to allow the courts to better assist families. It does not increase the authority of the court to appoint any third parties to the case.

(b) The court may order a family centered case resolution plan as provided in Section 2451. If the court orders family centered case resolution, it shall state the family centered case resolution plan in writing or on the record.

(Amended by Stats. 2010, Ch. 352, Sec. 10. Effective January 1, 2011.)



2451

(a) A court-ordered family centered case resolution plan must be in conformance with due process requirements and may include, but is not limited to, all of the following:

(1) Early neutral case evaluation.

(2) Alternative dispute resolution consistent with the requirements of subdivision (a) of Section 3181.

(3) Limitations on discovery, including temporary suspension pending exploration of settlement. There is a rebuttable presumption that an attorney who carries out discovery as provided in a family centered case resolution plan has fulfilled his or her duty of care to the client as to the existence of community property.

(4) Use of telephone conference calls to ascertain the status of the case, encourage cooperation, and assist counsel in reaching agreement. However, if the court is required to issue an order other than by stipulation, a hearing shall be held.

(5) If stipulated by the parties, modification or waiver of the requirements of procedural statutes.

(6) A requirement that any expert witness be selected by the parties jointly or be appointed by the court. However, if at any time the court determines that the issues for which experts are required cannot be settled under these conditions, the court shall permit each party to employ his or her own expert.

(7) Bifurcation of issues for trial.

(b) This section does not provide any additional authority to the court to appoint experts beyond that permitted under other provisions of law.

(c) The Judicial Council shall, by January 1, 2012, adopt a statewide rule of court to implement this section.

(d) The changes made to this section by the act adding this subdivision shall become operative on January 1, 2012.

(Amended by Stats. 2010, Ch. 352, Sec. 11. Effective January 1, 2011. Amended version operative January 1, 2012, pursuant to earlier operation of new subdivision (d).)



2452

The Judicial Council may, by rule, increase the procedures set forth in this chapter.

(Amended by Stats. 2014, Ch. 311, Sec. 1. Effective January 1, 2015.)












DIVISION 7 - DIVISION OF PROPERTY

PART 1 - DEFINITIONS

2500

Unless the provision or context otherwise requires, the definitions in this part govern the construction of this division.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2502

“Separate property” does not include quasi-community property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 2 - GENERAL PROVISIONS

Except upon the written agreement of the parties, or on oral stipulation of the parties in open court, or as otherwise provided in this division, in a proceeding for dissolution of marriage or for legal separation of the parties, the court shall, either in its judgment of dissolution of the marriage, in its judgment of legal separation of the parties, or at a later time if it expressly reserves jurisdiction to make such a property division, divide the community estate of the parties equally.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)

2551.

For the purposes of division and in confirming or assigning the liabilities of the parties for which the community estate is liable, the court shall characterize liabilities as separate or community and confirm or assign them to the parties in accordance with Part 6 (commencing with Section 2620).

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)

2552.

(a) For the purpose of division of the community estate upon dissolution of marriage or legal separation of the parties, except as provided in subdivision (b), the court shall value the assets and liabilities as near as practicable to the time of trial.

(b) Upon 30 days’ notice by the moving party to the other party, the court for good cause shown may value all or any portion of the assets and liabilities at a date after separation and before trial to accomplish an equal division of the community estate of the parties in an equitable manner.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)

2553.

The court may make any orders the court considers necessary to carry out the purposes of this division.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)

2554.

(a) Notwithstanding any other provision of this division, in any case in which the parties do not agree in writing to a voluntary division of the community estate of the parties, the issue of the character, the value, and the division of the community estate may be submitted by the court to arbitration for resolution pursuant to Chapter 2.5 (commencing with Section 1141.10) of Title 3 of Part 3 of the Code of Civil Procedure, if the total value of the community and quasi-community property in controversy in the opinion of the court does not exceed fifty thousand dollars ($50,000). The decision of the court regarding the value of the community and quasi-community property for purposes of this section is not appealable.

(b) The court may submit the matter to arbitration at any time it believes the parties are unable to agree upon a division of the property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)

2555.

The disposition of the community estate, as provided in this division, is subject to revision on appeal in all particulars, including those which are stated to be in the discretion of the court.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)

2556.

In a proceeding for dissolution of marriage, for nullity of marriage, or for legal separation of the parties, the court has continuing jurisdiction to award community estate assets or community estate liabilities to the parties that have not been previously adjudicated by a judgment in the proceeding. A party may file a postjudgment motion or order to show cause in the proceeding in order to obtain adjudication of any community estate asset or liability omitted or not adjudicated by the judgment. In these cases, the court shall equally divide the omitted or unadjudicated community estate asset or liability, unless the court finds upon good cause shown that the interests of justice require an unequal division of the asset or liability.

(Amended by Stats. 1993, Ch. 219, Sec. 111. Effective January 1, 1994.)



PART 3 - PRESUMPTION CONCERNING PROPERTY HELD IN JOINT FORM

2580

The Legislature hereby finds and declares as follows:

(a) It is the public policy of this state to provide uniformly and consistently for the standard of proof in establishing the character of property acquired by spouses during marriage in joint title form, and for the allocation of community and separate interests in that property between the spouses.

(b) The methods provided by case and statutory law have not resulted in consistency in the treatment of spouses’ interests in property they hold in joint title, but rather, have created confusion as to which law applies to property at a particular point in time, depending on the form of title, and, as a result, spouses cannot have reliable expectations as to the characterization of their property and the allocation of the interests therein, and attorneys cannot reliably advise their clients regarding applicable law.

(c) Therefore, a compelling state interest exists to provide for uniform treatment of property. Thus, former Sections 4800.1 and 4800.2 of the Civil Code, as operative on January 1, 1987, and as continued in Sections 2581 and 2640 of this code, apply to all property held in joint title regardless of the date of acquisition of the property or the date of any agreement affecting the character of the property, and those sections apply in all proceedings commenced on or after January 1, 1984. However, those sections do not apply to property settlement agreements executed before January 1, 1987, or proceedings in which judgments were rendered before January 1, 1987, regardless of whether those judgments have become final.

(Amended (as added by Stats. 1993, Ch. 219) by Stats. 1993, Ch. 876, Sec. 15.2. Effective October 6, 1993. Operative January 1, 1994, by Sec. 37 of Ch. 876.)



2581

For the purpose of division of property on dissolution of marriage or legal separation of the parties, property acquired by the parties during marriage in joint form, including property held in tenancy in common, joint tenancy, or tenancy by the entirety, or as community property, is presumed to be community property. This presumption is a presumption affecting the burden of proof and may be rebutted by either of the following:

(a) A clear statement in the deed or other documentary evidence of title by which the property is acquired that the property is separate property and not community property.

(b) Proof that the parties have made a written agreement that the property is separate property.

(Added by Stats. 1993, Ch. 219, Sec. 111.7. Effective January 1, 1994.)






PART 4 - SPECIAL RULES FOR DIVISION OF COMMUNITY ESTATE

2600

Notwithstanding Sections 2550 to 2552, inclusive, the court may divide the community estate as provided in this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2601

Where economic circumstances warrant, the court may award an asset of the community estate to one party on such conditions as the court deems proper to effect a substantially equal division of the community estate.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2602

As an additional award or offset against existing property, the court may award, from a party’s share, the amount the court determines to have been deliberately misappropriated by the party to the exclusion of the interest of the other party in the community estate.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2603

(a) “Community estate personal injury damages” as used in this section means all money or other property received or to be received by a person in satisfaction of a judgment for damages for the person’s personal injuries or pursuant to an agreement for the settlement or compromise of a claim for the damages, if the cause of action for the damages arose during the marriage but is not separate property as described in Section 781, unless the money or other property has been commingled with other assets of the community estate.

(b) Community estate personal injury damages shall be assigned to the party who suffered the injuries unless the court, after taking into account the economic condition and needs of each party, the time that has elapsed since the recovery of the damages or the accrual of the cause of action, and all other facts of the case, determines that the interests of justice require another disposition. In such a case, the community estate personal injury damages shall be assigned to the respective parties in such proportions as the court determines to be just, except that at least one-half of the damages shall be assigned to the party who suffered the injuries.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2603.5

The court may, if there is a judgment for civil damages for an act of domestic violence perpetrated by one spouse against the other spouse, enforce that judgment against the abusive spouse’s share of community property, if a proceeding for dissolution of marriage or legal separation of the parties is pending prior to the entry of final judgment.

(Added by Stats. 2004, Ch. 299, Sec. 1. Effective January 1, 2005.)



2604

If the net value of the community estate is less than five thousand dollars ($5,000) and one party cannot be located through the exercise of reasonable diligence, the court may award all the community estate to the other party on conditions the court deems proper in its judgment of dissolution of marriage or legal separation of the parties.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 5 - RETIREMENT PLAN BENEFITS

2610

(a) Except as provided in subdivision (b), the court shall make whatever orders are necessary or appropriate to ensure that each party receives the party’s full community property share in any retirement plan, whether public or private, including all survivor and death benefits, including, but not limited to, any of the following:

(1) Order the disposition of any retirement benefits payable upon or after the death of either party in a manner consistent with Section 2550.

(2) Order a party to elect a survivor benefit annuity or other similar election for the benefit of the other party, as specified by the court, in any case in which a retirement plan provides for such an election, provided that no court shall order a retirement plan to provide increased benefits determined on the basis of actuarial value.

(3) Upon the agreement of the nonemployee spouse, order the division of accumulated community property contributions and service credit as provided in the following or similar enactments:

(A) Article 2 (commencing with Section 21290) of Chapter 9 of Part 3 of Division 5 of Title 2 of the Government Code.

(B) Chapter 12 (commencing with Section 22650) of Part 13 of the Education Code.

(C) Article 8.4 (commencing with Section 31685) of Chapter 3 of Part 3 of Division 4 of Title 3 of the Government Code.

(D) Article 2.5 (commencing with Section 75050) of Chapter 11 of Title 8 of the Government Code.

(E) Chapter 15 (commencing with Section 27400) of Part 14 of the Education Code.

(4) Order a retirement plan to make payments directly to a nonmember party of his or her community property interest in retirement benefits.

(b) A court shall not make any order that requires a retirement plan to do either of the following:

(1) Make payments in any manner that will result in an increase in the amount of benefits provided by the plan.

(2) Make the payment of benefits to any party at any time before the member retires, except as provided in paragraph (3) of subdivision (a), unless the plan so provides.

(c) This section shall not be applied retroactively to payments made by a retirement plan to any person who retired or died prior to January 1, 1987, or to payments made to any person who retired or died prior to June 1, 1988, for plans subject to paragraph (3) of subdivision (a).

(Amended by Stats. 2009, Ch. 130, Sec. 1. Effective January 1, 2010.)






PART 6 - DEBTS AND LIABILITIES

2620

The debts for which the community estate is liable which are unpaid at the time of trial, or for which the community estate becomes liable after trial, shall be confirmed or divided as provided in this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2621

Debts incurred by either spouse before the date of marriage shall be confirmed without offset to the spouse who incurred the debt.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2622

(a) Except as provided in subdivision (b), debts incurred by either spouse after the date of marriage but before the date of separation shall be divided as set forth in Sections 2550 to 2552, inclusive, and Sections 2601 to 2604, inclusive.

(b) To the extent that community debts exceed total community and quasi-community assets, the excess of debt shall be assigned as the court deems just and equitable, taking into account factors such as the parties’ relative ability to pay.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2623

Debts incurred by either spouse after the date of separation but before entry of a judgment of dissolution of marriage or legal separation of the parties shall be confirmed as follows:

(a) Debts incurred by either spouse for the common necessaries of life of either spouse or the necessaries of life of the children of the marriage for whom support may be ordered, in the absence of a court order or written agreement for support or for the payment of these debts, shall be confirmed to either spouse according to the parties’ respective needs and abilities to pay at the time the debt was incurred.

(b) Debts incurred by either spouse for nonnecessaries of that spouse or children of the marriage for whom support may be ordered shall be confirmed without offset to the spouse who incurred the debt.

(Amended by Stats. 1993, Ch. 219, Sec. 113. Effective January 1, 1994.)



2624

Debts incurred by either spouse after entry of a judgment of dissolution of marriage but before termination of the parties’ marital status or after entry of a judgment of legal separation of the parties shall be confirmed without offset to the spouse who incurred the debt.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2625

Notwithstanding Sections 2620 to 2624, inclusive, all separate debts, including those debts incurred by a spouse during marriage and before the date of separation that were not incurred for the benefit of the community, shall be confirmed without offset to the spouse who incurred the debt.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2626

The court has jurisdiction to order reimbursement in cases it deems appropriate for debts paid after separation but before trial.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2627

Notwithstanding Sections 2550 to 2552, inclusive, and Sections 2620 to 2624, inclusive, educational loans shall be assigned pursuant to Section 2641 and liabilities subject to paragraph (2) of subdivision (b) of Section 1000 shall be assigned to the spouse whose act or omission provided the basis for the liability, without offset.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



2628

Notwithstanding Sections 2550 to 2552, inclusive, and Sections 2620 to 2624, inclusive, joint California income tax liabilities may be revised by a court in a proceeding for dissolution of marriage, provided the requirements of Section 19006 of the Revenue and Taxation Code are satisfied.

(Added by Stats. 2002, Ch. 374, Sec. 1. Effective January 1, 2003.)






PART 7 - REIMBURSEMENTS

2640

(a) “Contributions to the acquisition of property,” as used in this section, include downpayments, payments for improvements, and payments that reduce the principal of a loan used to finance the purchase or improvement of the property but do not include payments of interest on the loan or payments made for maintenance, insurance, or taxation of the property.

(b) In the division of the community estate under this division, unless a party has made a written waiver of the right to reimbursement or has signed a writing that has the effect of a waiver, the party shall be reimbursed for the party’s contributions to the acquisition of property of the community property estate to the extent the party traces the contributions to a separate property source. The amount reimbursed shall be without interest or adjustment for change in monetary values and may not exceed the net value of the property at the time of the division.

(c) A party shall be reimbursed for the party’s separate property contributions to the acquisition of property of the other spouse’s separate property estate during the marriage, unless there has been a transmutation in writing pursuant to Chapter 5 (commencing with Section 850) of Part 2 of Division 4, or a written waiver of the right to reimbursement. The amount reimbursed shall be without interest or adjustment for change in monetary values and may not exceed the net value of the property at the time of the division.

(Amended by Stats. 2004, Ch. 119, Sec. 1. Effective January 1, 2005.)



2641

(a) “Community contributions to education or training” as used in this section means payments made with community or quasi-community property for education or training or for the repayment of a loan incurred for education or training, whether the payments were made while the parties were resident in this state or resident outside this state.

(b) Subject to the limitations provided in this section, upon dissolution of marriage or legal separation of the parties:

(1) The community shall be reimbursed for community contributions to education or training of a party that substantially enhances the earning capacity of the party. The amount reimbursed shall be with interest at the legal rate, accruing from the end of the calendar year in which the contributions were made.

(2) A loan incurred during marriage for the education or training of a party shall not be included among the liabilities of the community for the purpose of division pursuant to this division but shall be assigned for payment by the party.

(c) The reimbursement and assignment required by this section shall be reduced or modified to the extent circumstances render such a disposition unjust, including, but not limited to, any of the following:

(1) The community has substantially benefited from the education, training, or loan incurred for the education or training of the party. There is a rebuttable presumption, affecting the burden of proof, that the community has not substantially benefited from community contributions to the education or training made less than 10 years before the commencement of the proceeding, and that the community has substantially benefited from community contributions to the education or training made more than 10 years before the commencement of the proceeding.

(2) The education or training received by the party is offset by the education or training received by the other party for which community contributions have been made.

(3) The education or training enables the party receiving the education or training to engage in gainful employment that substantially reduces the need of the party for support that would otherwise be required.

(d) Reimbursement for community contributions and assignment of loans pursuant to this section is the exclusive remedy of the community or a party for the education or training and any resulting enhancement of the earning capacity of a party. However, nothing in this subdivision limits consideration of the effect of the education, training, or enhancement, or the amount reimbursed pursuant to this section, on the circumstances of the parties for the purpose of an order for support pursuant to Section 4320.

(e) This section is subject to an express written agreement of the parties to the contrary.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 8 - JOINTLY HELD SEPARATE PROPERTY

2650

In a proceeding for division of the community estate, the court has jurisdiction, at the request of either party, to divide the separate property interests of the parties in real and personal property, wherever situated and whenever acquired, held by the parties as joint tenants or tenants in common. The property shall be divided together with, and in accordance with the same procedure for and limitations on, division of community estate.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 9 - REAL PROPERTY LOCATED IN ANOTHER STATE

2660

(a) Except as provided in subdivision (b), if the property subject to division includes real property situated in another state, the court shall, if possible, divide the community property and quasi-community property as provided for in this division in such a manner that it is not necessary to change the nature of the interests held in the real property situated in the other state.

(b) If it is not possible to divide the property in the manner provided for in subdivision (a), the court may do any of the following in order to effect a division of the property as provided for in this division:

(1) Require the parties to execute conveyances or take other actions with respect to the real property situated in the other state as are necessary.

(2) Award to the party who would have been benefited by the conveyances or other actions the money value of the interest in the property that the party would have received if the conveyances had been executed or other actions taken.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)









DIVISION 8 - CUSTODY OF CHILDREN

PART 1 - DEFINITIONS AND GENERAL PROVISIONS

CHAPTER 1 - Definitions

3000

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this division.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3002

“Joint custody” means joint physical custody and joint legal custody.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3003

“Joint legal custody” means that both parents shall share the right and the responsibility to make the decisions relating to the health, education, and welfare of a child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3004

“Joint physical custody” means that each of the parents shall have significant periods of physical custody. Joint physical custody shall be shared by the parents in such a way so as to assure a child of frequent and continuing contact with both parents, subject to Sections 3011 and 3020.

(Amended by Stats. 1997, Ch. 849, Sec. 1. Effective January 1, 1998.)



3006

“Sole legal custody” means that one parent shall have the right and the responsibility to make the decisions relating to the health, education, and welfare of a child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3007

“Sole physical custody” means that a child shall reside with and be under the supervision of one parent, subject to the power of the court to order visitation.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - General Provisions

3010

(a) The mother of an unemancipated minor child and the father, if presumed to be the father under Section 7611, are equally entitled to the custody of the child.

(b) If one parent is dead, is unable or refuses to take custody, or has abandoned the child, the other parent is entitled to custody of the child.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 115.5. Effective January 1, 1994.)



3011

In making a determination of the best interest of the child in a proceeding described in Section 3021, the court shall, among any other factors it finds relevant, consider all of the following:

(a) The health, safety, and welfare of the child.

(b) Any history of abuse by one parent or any other person seeking custody against any of the following:

(1) Any child to whom he or she is related by blood or affinity or with whom he or she has had a caretaking relationship, no matter how temporary.

(2) The other parent.

(3) A parent, current spouse, or cohabitant, of the parent or person seeking custody, or a person with whom the parent or person seeking custody has a dating or engagement relationship.

As a prerequisite to considering allegations of abuse, the court may require substantial independent corroboration, including, but not limited to, written reports by law enforcement agencies, child protective services or other social welfare agencies, courts, medical facilities, or other public agencies or private nonprofit organizations providing services to victims of sexual assault or domestic violence. As used in this subdivision, “abuse against a child” means “child abuse” as defined in Section 11165.6 of the Penal Code and abuse against any of the other persons described in paragraph (2) or (3) means “abuse” as defined in Section 6203 of this code.

(c) The nature and amount of contact with both parents, except as provided in Section 3046.

(d) The habitual or continual illegal use of controlled substances, the habitual or continual abuse of alcohol, or the habitual or continual abuse of prescribed controlled substances by either parent. Before considering these allegations, the court may first require independent corroboration, including, but not limited to, written reports from law enforcement agencies, courts, probation departments, social welfare agencies, medical facilities, rehabilitation facilities, or other public agencies or nonprofit organizations providing drug and alcohol abuse services. As used in this subdivision, “controlled substances” has the same meaning as defined in the California Uniform Controlled Substances Act, Division 10 (commencing with Section 11000) of the Health and Safety Code.

(e) (1) Where allegations about a parent pursuant to subdivision (b) or (d) have been brought to the attention of the court in the current proceeding, and the court makes an order for sole or joint custody to that parent, the court shall state its reasons in writing or on the record. In these circumstances, the court shall ensure that any order regarding custody or visitation is specific as to time, day, place, and manner of transfer of the child as set forth in subdivision (b) of Section 6323.

(2) The provisions of this subdivision shall not apply if the parties stipulate in writing or on the record regarding custody or visitation.

(Amended by Stats. 2012, Ch. 258, Sec. 1. Effective January 1, 2013.)









PART 2 - RIGHT TO CUSTODY OF MINOR CHILD

CHAPTER 1 - General Provisions

3020

(a) The Legislature finds and declares that it is the public policy of this state to assure that the health, safety, and welfare of children shall be the court’s primary concern in determining the best interest of children when making any orders regarding the physical or legal custody or visitation of children. The Legislature further finds and declares that the perpetration of child abuse or domestic violence in a household where a child resides is detrimental to the child.

(b) The Legislature finds and declares that it is the public policy of this state to assure that children have frequent and continuing contact with both parents after the parents have separated or dissolved their marriage, or ended their relationship, and to encourage parents to share the rights and responsibilities of child rearing in order to effect this policy, except where the contact would not be in the best interest of the child, as provided in Section 3011.

(c) Where the policies set forth in subdivisions (a) and (b) of this section are in conflict, any court’s order regarding physical or legal custody or visitation shall be made in a manner that ensures the health, safety, and welfare of the child and the safety of all family members.

(Amended by Stats. 1999, Ch. 980, Sec. 5. Effective January 1, 2000.)



3021

This part applies in any of the following:

(a) A proceeding for dissolution of marriage.

(b) A proceeding for nullity of marriage.

(c) A proceeding for legal separation of the parties.

(d) An action for exclusive custody pursuant to Section 3120.

(e) A proceeding to determine physical or legal custody or for visitation in a proceeding pursuant to the Domestic Violence Prevention Act (Division 10 (commencing with Section 6200)).

In an action under Section 6323, nothing in this subdivision shall be construed to authorize physical or legal custody, or visitation rights, to be granted to any party to a Domestic Violence Prevention Act proceeding who has not established a parent and child relationship pursuant to paragraph (2) of subdivision (a) of Section 6323.

(f) A proceeding to determine physical or legal custody or visitation in an action pursuant to the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12).

(g) A proceeding to determine physical or legal custody or visitation in an action brought by the district attorney pursuant to Section 17404.

(Amended by Stats. 2000, Ch. 135, Sec. 58. Effective January 1, 2001.)



3022

The court may, during the pendency of a proceeding or at any time thereafter, make an order for the custody of a child during minority that seems necessary or proper.

(Added by renumbering Section 3021 by Stats. 1993, Ch. 219, Sec. 116.12. Effective January 1, 1994.)



3022.3

Upon the trial of a question of fact in a proceeding to determine the custody of a minor child, the court shall, upon the request of either party, issue a statement of the decision explaining the factual and legal basis for its decision pursuant to Section 632 of the Code of Civil Procedure.

(Added by Stats. 2006, Ch. 496, Sec. 3. Effective January 1, 2007.)



3022.5

A motion by a parent for reconsideration of an existing child custody order shall be granted if the motion is based on the fact that the other parent was convicted of a crime in connection with falsely accusing the moving parent of child abuse.

(Added by Stats. 1995, Ch. 406, Sec. 1. Effective January 1, 1996.)



3023

(a) If custody of a minor child is the sole contested issue, the case shall be given preference over other civil cases, except matters to which special precedence may be given by law, for assigning a trial date and shall be given an early hearing.

(b) If there is more than one contested issue and one of the issues is the custody of a minor child, the court, as to the issue of custody, shall order a separate trial. The separate trial shall be given preference over other civil cases, except matters to which special precedence may be given by law, for assigning a trial date.

(Amended by Stats. 1993, Ch. 219, Sec. 116.14. Effective January 1, 1994.)



3024

In making an order for custody, if the court does not consider it inappropriate, the court may specify that a parent shall notify the other parent if the parent plans to change the residence of the child for more than 30 days, unless there is prior written agreement to the removal. The notice shall be given before the contemplated move, by mail, return receipt requested, postage prepaid, to the last known address of the parent to be notified. A copy of the notice shall also be sent to that parent’s counsel of record. To the extent feasible, the notice shall be provided within a minimum of 45 days before the proposed change of residence so as to allow time for mediation of a new agreement concerning custody. This section does not affect orders made before January 1, 1989.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3025

Notwithstanding any other provision of law, access to records and information pertaining to a minor child, including, but not limited to, medical, dental, and school records, shall not be denied to a parent because that parent is not the child’s custodial parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3025.5

(a) In a proceeding involving child custody or visitation rights, if a report containing psychological evaluations of a child or recommendations regarding custody of, or visitation with, a child is submitted to the court, including, but not limited to, a report created pursuant to Chapter 6 (commencing with Section 3110) of this part and a recommendation made to the court pursuant to Section 3183, that information shall be contained in a document that shall be placed in the confidential portion of the court file of the proceeding, and may not be disclosed, except to the following persons:

(1) A party to the proceeding and his or her attorney.

(2) A federal or state law enforcement officer, the licensing entity of a child custody evaluator, a judicial officer, court employee, or family court facilitator of the superior court of the county in which the action was filed, or an employee or agent of that facilitator, acting within the scope of his or her duties.

(3) Counsel appointed for the child pursuant to Section 3150.

(4) Any other person upon order of the court for good cause.

(b) Confidential information contained in a report prepared pursuant to Section 3111 that is disclosed to the licensing entity of a child custody evaluator pursuant to subdivision (a) shall remain confidential and shall only be used for purposes of investigating allegations of unprofessional conduct by the child custody evaluator, or in a criminal, civil, or administrative proceeding involving the child custody evaluator. All confidential information, including, but not limited to, the identity of any minors, shall retain their confidential nature in any criminal, civil, or administrative proceeding resulting from the investigation of unprofessional conduct and shall be sealed at the conclusion of the proceeding and shall not subsequently be released. Names that are confidential shall be listed in attachments separate from the general pleadings. If the confidential information does not result in a criminal, civil, or administrative proceeding, it shall be sealed after the licensing entity decides that no further action will be taken in the matter of suspected licensing violations.

(Amended by Stats. 2014, Ch. 283, Sec. 2. Effective January 1, 2015.)



3026

Family reunification services shall not be ordered as a part of a child custody or visitation rights proceeding. Nothing in this section affects the applicability of Section 16507 of the Welfare and Institutions Code.

(Amended by Stats. 1993, Ch. 219, Sec. 116.16. Effective January 1, 1994.)



3027

(a) If allegations of child abuse, including child sexual abuse, are made during a child custody proceeding and the court has concerns regarding the child’s safety, the court may take any reasonable, temporary steps as the court, in its discretion, deems appropriate under the circumstances to protect the child’s safety until an investigation can be completed. Nothing in this section shall affect the applicability of Section 16504 or 16506 of the Welfare and Institutions Code.

(b) If allegations of child abuse, including child sexual abuse, are made during a child custody proceeding, the court may request that the local child welfare services agency conduct an investigation of the allegations pursuant to Section 328 of the Welfare and Institutions Code. Upon completion of the investigation, the agency shall report its findings to the court.

(Amended by Stats. 2010, Ch. 352, Sec. 12. Effective January 1, 2011.)



3027.1

(a) If a court determines, based on the investigation described in Section 3027 or other evidence presented to it, that an accusation of child abuse or neglect made during a child custody proceeding is false and the person making the accusation knew it to be false at the time the accusation was made, the court may impose reasonable money sanctions, not to exceed all costs incurred by the party accused as a direct result of defending the accusation, and reasonable attorney’s fees incurred in recovering the sanctions, against the person making the accusation. For the purposes of this section, “person” includes a witness, a party, or a party’s attorney.

(b) On motion by any person requesting sanctions under this section, the court shall issue its order to show cause why the requested sanctions should not be imposed. The order to show cause shall be served on the person against whom the sanctions are sought and a hearing thereon shall be scheduled by the court to be conducted at least 15 days after the order is served.

(c) The remedy provided by this section is in addition to any other remedy provided by law.

(Added by renumbering Section 3027 by Stats. 2000, Ch. 926, Sec. 2. Effective January 1, 2001.)



3027.5

(a) No parent shall be placed on supervised visitation, or be denied custody of or visitation with his or her child, and no custody or visitation rights shall be limited, solely because the parent (1) lawfully reported suspected sexual abuse of the child, (2) otherwise acted lawfully, based on a reasonable belief, to determine if his or her child was the victim of sexual abuse, or (3) sought treatment for the child from a licensed mental health professional for suspected sexual abuse.

(b) The court may order supervised visitation or limit a parent’s custody or visitation if the court finds substantial evidence that the parent, with the intent to interfere with the other parent’s lawful contact with the child, made a report of child sexual abuse, during a child custody proceeding or at any other time, that he or she knew was false at the time it was made. Any limitation of custody or visitation, including an order for supervised visitation, pursuant to this subdivision, or any statute regarding the making of a false child abuse report, shall be imposed only after the court has determined that the limitation is necessary to protect the health, safety, and welfare of the child, and the court has considered the state’s policy of assuring that children have frequent and continuing contact with both parents as declared in subdivision (b) of Section 3020.

(Added by Stats. 1999, Ch. 985, Sec. 1. Effective January 1, 2000.)



3028

(a) The court may order financial compensation for periods when a parent fails to assume the caretaker responsibility or when a parent has been thwarted by the other parent when attempting to exercise custody or visitation rights contemplated by a custody or visitation order, including, but not limited to, an order for joint physical custody, or by a written or oral agreement between the parents.

(b) The compensation shall be limited to (1) the reasonable expenses incurred for or on behalf of a child, resulting from the other parent’s failure to assume caretaker responsibility or (2) the reasonable expenses incurred by a parent for or on behalf of a child, resulting from the other parent’s thwarting of the parent’s efforts to exercise custody or visitation rights. The expenses may include the value of caretaker services but are not limited to the cost of services provided by a third party during the relevant period.

(c) The compensation may be requested by noticed motion or an order to show cause, which shall allege, under penalty of perjury, (1) a minimum of one hundred dollars ($100) of expenses incurred or (2) at least three occurrences of failure to exercise custody or visitation rights or (3) at least three occurrences of the thwarting of efforts to exercise custody or visitation rights within the six months before filing of the motion or order.

(d) Attorney’s fees shall be awarded to the prevailing party upon a showing of the nonprevailing party’s ability to pay as required by Section 270.

(Amended by Stats. 1993, Ch. 219, Sec. 116.18. Effective January 1, 1994.)



3029

An order granting custody to a parent who is receiving, or in the opinion of the court is likely to receive, assistance pursuant to the Family Economic Security Act of 1982 (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code) for the maintenance of the child shall include an order pursuant to Chapter 2 (commencing with Section 4000) of Part 2 of Division 9 of this code, directing the noncustodial parent to pay any amount necessary for the support of the child, to the extent of the noncustodial parent’s ability to pay.

(Added by Stats. 1993, Ch. 219, Sec. 116.19. Effective January 1, 1994.)



3030

(a) (1) No person shall be granted physical or legal custody of, or unsupervised visitation with, a child if the person is required to be registered as a sex offender under Section 290 of the Penal Code where the victim was a minor, or if the person has been convicted under Section 273a, 273d, or 647.6 of the Penal Code, unless the court finds that there is no significant risk to the child and states its reasons in writing or on the record. The child may not be placed in a home in which that person resides, nor permitted to have unsupervised visitation with that person, unless the court states the reasons for its findings in writing or on the record.

(2) No person shall be granted physical or legal custody of, or unsupervised visitation with, a child if anyone residing in the person’s household is required, as a result of a felony conviction in which the victim was a minor, to register as a sex offender under Section 290 of the Penal Code, unless the court finds there is no significant risk to the child and states its reasons in writing or on the record. The child may not be placed in a home in which that person resides, nor permitted to have unsupervised visitation with that person, unless the court states the reasons for its findings in writing or on the record.

(3) The fact that a child is permitted unsupervised contact with a person who is required, as a result of a felony conviction in which the victim was a minor, to be registered as a sex offender under Section 290 of the Penal Code, shall be prima facie evidence that the child is at significant risk. When making a determination regarding significant risk to the child, the prima facie evidence shall constitute a presumption affecting the burden of producing evidence. However, this presumption shall not apply if there are factors mitigating against its application, including whether the party seeking custody or visitation is also required, as the result of a felony conviction in which the victim was a minor, to register as a sex offender under Section 290 of the Penal Code.

(b) No person shall be granted custody of, or visitation with, a child if the person has been convicted under Section 261 of the Penal Code and the child was conceived as a result of that violation.

(c) No person shall be granted custody of, or unsupervised visitation with, a child if the person has been convicted of murder in the first degree, as defined in Section 189 of the Penal Code, and the victim of the murder was the other parent of the child who is the subject of the order, unless the court finds that there is no risk to the child’s health, safety, and welfare, and states the reasons for its finding in writing or on the record. In making its finding, the court may consider, among other things, the following:

(1) The wishes of the child, if the child is of sufficient age and capacity to reason so as to form an intelligent preference.

(2) Credible evidence that the convicted parent was a victim of abuse, as defined in Section 6203, committed by the deceased parent. That evidence may include, but is not limited to, written reports by law enforcement agencies, child protective services or other social welfare agencies, courts, medical facilities, or other public agencies or private nonprofit organizations providing services to victims of domestic abuse.

(3) Testimony of an expert witness, qualified under Section 1107 of the Evidence Code, that the convicted parent experiences intimate partner battering.

Unless and until a custody or visitation order is issued pursuant to this subdivision, no person shall permit or cause the child to visit or remain in the custody of the convicted parent without the consent of the child’s custodian or legal guardian.

(d) The court may order child support that is to be paid by a person subject to subdivision (a), (b), or (c) to be paid through the local child support agency, as authorized by Section 4573 of the Family Code and Division 17 (commencing with Section 17000) of this code.

(e) The court shall not disclose, or cause to be disclosed, the custodial parent’s place of residence, place of employment, or the child’s school, unless the court finds that the disclosure would be in the best interest of the child.

(Amended by Stats. 2006, Ch. 207, Sec. 1. Effective January 1, 2007.)



3030.5

(a) Upon the motion of one or both parents, or the legal guardian or custodian, or upon the court’s own motion, an order granting physical or legal custody of, or unsupervised visitation with, a child may be modified or terminated if either of the following circumstances has occurred since the order was entered, unless the court finds that there is no significant risk to the child and states its reasons in writing or on the record:

(1) The person who has been granted physical or legal custody of, or unsupervised visitation with the child is required, as a result of a felony conviction in which the victim was a minor, to be registered as a sex offender under Section 290 of the Penal Code.

(2) The person who has been granted physical or legal custody of, or unsupervised visitation with, the child resides with another person who is required, as a result of a felony conviction in which the victim was a minor, to be registered as a sex offender under Section 290 of the Penal Code.

(b) The fact that a child is permitted unsupervised contact with a person who is required, as a result of a felony conviction in which the victim was a minor, to be registered as a sex offender under Section 290 of the Penal Code, shall be prima facie evidence that the child is at significant risk. When making a determination regarding significant risk to the child, the prima facie evidence shall constitute a presumption affecting the burden of producing evidence. However, this presumption shall not apply if there are factors mitigating against its application, including whether the party seeking custody or visitation is also required, as the result of a felony conviction in which the victim was a minor, to register as a sex offender under Section 290 of the Penal Code.

(c) The court shall not modify an existing custody or visitation order upon the ex parte petition of one party pursuant to this section without providing notice to the other party and an opportunity to be heard. This notice provision applies only when the motion for custody or visitation change is based solely on the fact that the child is allowed unsupervised contact with a person required, as a result of a felony conviction in which the victim was a minor, to register as a sex offender under Section 290 of the Penal Code and does not affect the court’s ability to remove a child upon an ex parte motion when there is a showing of immediate harm to the child.

(Added by Stats. 2005, Ch. 483, Sec. 3. Effective January 1, 2006.)



3031

(a) Where the court considers the issue of custody or visitation the court is encouraged to make a reasonable effort to ascertain whether or not any emergency protective order, protective order, or other restraining order is in effect that concerns the parties or the minor. The court is encouraged not to make a custody or visitation order that is inconsistent with the emergency protective order, protective order, or other restraining order, unless the court makes both of the following findings:

(1) The custody or visitation order cannot be made consistent with the emergency protective order, protective order, or other restraining order.

(2) The custody or visitation order is in the best interest of the minor.

(b) Whenever custody or visitation is granted to a parent in a case in which domestic violence is alleged and an emergency protective order, protective order, or other restraining order has been issued, the custody or visitation order shall specify the time, day, place, and manner of transfer of the child for custody or visitation to limit the child’s exposure to potential domestic conflict or violence and to ensure the safety of all family members. Where the court finds a party is staying in a place designated as a shelter for victims of domestic violence or other confidential location, the court’s order for time, day, place, and manner of transfer of the child for custody or visitation shall be designed to prevent disclosure of the location of the shelter or other confidential location.

(c) When making an order for custody or visitation in a case in which domestic violence is alleged and an emergency protective order, protective order, or other restraining order has been issued, the court shall consider whether the best interest of the child, based upon the circumstances of the case, requires that any custody or visitation arrangement shall be limited to situations in which a third person, specified by the court, is present, or whether custody or visitation shall be suspended or denied.

(Amended by Stats. 1994, Ch. 320, Sec. 1. Effective January 1, 1995.)



3032

(a) The Judicial Council shall establish a state-funded one-year pilot project beginning July 1, 1999, in at least two counties, including Los Angeles County, pursuant to which, in any child custody proceeding, including mediation proceedings pursuant to Section 3170, any action or proceeding under Division 10 (commencing with Section 6200), any action or proceeding under the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12), and any proceeding for dissolution or nullity of marriage or legal separation of the parties in which a protective order as been granted or is being sought pursuant to Section 6221, the court shall, notwithstanding Section 68092 of the Government Code, appoint an interpreter to interpret the proceedings at court expense, if both of the following conditions are met:

(1) One or both of the parties is unable to participate fully in the proceeding due to a lack of proficiency in the English language.

(2) The party who needs an interpreter appears in forma pauperis, pursuant to Section 68511.3 of the Government Code, or the court otherwise determines that the parties are financially unable to pay the cost of an interpreter. In all other cases where an interpreter is required pursuant to this section, interpreter fees shall be paid as provided in Section 68092 of the Government Code.

(3) This section shall not prohibit the court doing any of the following when an interpreter is not present:

(A) Issuing an order when the necessity for the order outweighs the necessity for an interpreter.

(B) Extending the duration of a previously issued temporary order if an interpreter is not readily available.

(C) Issuing a permanent order where a party who requires an interpreter fails to make appropriate arrangements for an interpreter after receiving proper notice of the hearing, including notice of the requirement to have an interpreter present, along with information about obtaining an interpreter.

(b) The Judicial Council shall submit its findings and recommendations with respect to the pilot project to the Legislature by January 31, 2001. Measurable objectives of the program may include increased utilization of the court by parties not fluent in English, increased efficiency in proceedings, increased compliance with orders, enhanced coordination between courts and culturally relevant services in the community, increased client satisfaction, and increased public satisfaction.

(Added by Stats. 1998, Ch. 981, Sec. 2. Effective January 1, 1999.)






CHAPTER 2 - Matters To Be Considered in Granting Custody

3040

(a) Custody should be granted in the following order of preference according to the best interest of the child as provided in Sections 3011 and 3020:

(1) To both parents jointly pursuant to Chapter 4 (commencing with Section 3080) or to either parent. In making an order granting custody to either parent, the court shall consider, among other factors, which parent is more likely to allow the child frequent and continuing contact with the noncustodial parent, consistent with Sections 3011 and 3020, and shall not prefer a parent as custodian because of that parent’s sex. The court, in its discretion, may require the parents to submit to the court a plan for the implementation of the custody order.

(2) If to neither parent, to the person or persons in whose home the child has been living in a wholesome and stable environment.

(3) To any other person or persons deemed by the court to be suitable and able to provide adequate and proper care and guidance for the child.

(b) The immigration status of a parent, legal guardian, or relative shall not disqualify the parent, legal guardian, or relative from receiving custody under subdivision (a).

(c) This section establishes neither a preference nor a presumption for or against joint legal custody, joint physical custody, or sole custody, but allows the court and the family the widest discretion to choose a parenting plan that is in the best interest of the child.

(d) In cases where a child has more than two parents, the court shall allocate custody and visitation among the parents based on the best interest of the child, including, but not limited to, addressing the child’s need for continuity and stability by preserving established patterns of care and emotional bonds. The court may order that not all parents share legal or physical custody of the child if the court finds that it would not be in the best interest of the child as provided in Sections 3011 and 3020.

(Amended by Stats. 2013, Ch. 564, Sec. 2. Effective January 1, 2014.)



3041

(a) Before making an order granting custody to a person or persons other than a parent, over the objection of a parent, the court shall make a finding that granting custody to a parent would be detrimental to the child and that granting custody to the nonparent is required to serve the best interest of the child. Allegations that parental custody would be detrimental to the child, other than a statement of that ultimate fact, shall not appear in the pleadings. The court may, in its discretion, exclude the public from the hearing on this issue.

(b) Subject to subdivision (d), a finding that parental custody would be detrimental to the child shall be supported by clear and convincing evidence.

(c) As used in this section, “detriment to the child” includes the harm of removal from a stable placement of a child with a person who has assumed, on a day-to-day basis, the role of his or her parent, fulfilling both the child’s physical needs and the child’s psychological needs for care and affection, and who has assumed that role for a substantial period of time. A finding of detriment does not require any finding of unfitness of the parents.

(d) Notwithstanding subdivision (b), if the court finds by a preponderance of the evidence that the person to whom custody may be given is a person described in subdivision (c), this finding shall constitute a finding that the custody is in the best interest of the child and that parental custody would be detrimental to the child absent a showing by a preponderance of the evidence to the contrary.

(e) Notwithstanding subdivisions (a) to (d), inclusive, if the child is an Indian child, when an allegation is made that parental custody would be detrimental to the child, before making an order granting custody to a person or persons other than a parent, over the objection of a parent, the court shall apply the evidentiary standards described in subdivisions (d), (e), and (f) of Section 1912 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) and Sections 224.6 and 361.7 of the Welfare and Institutions Code and the placement preferences and standards set out in Section 361.31 of the Welfare and Institutions Code and Section 1922 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(Amended by Stats. 2006, Ch. 838, Sec. 2. Effective January 1, 2007.)



3041.5

In any custody or visitation proceeding brought under this part, as described in Section 3021, or any guardianship proceeding brought under the Probate Code, the court may order any person who is seeking custody of, or visitation with, a child who is the subject of the proceeding to undergo testing for the illegal use of controlled substances and the use of alcohol if there is a judicial determination based upon a preponderance of evidence that there is the habitual, frequent, or continual illegal use of controlled substances or the habitual or continual abuse of alcohol by the parent, legal custodian, person seeking guardianship, or person seeking visitation in a guardianship. This evidence may include, but may not be limited to, a conviction within the last five years for the illegal use or possession of a controlled substance. The court shall order the least intrusive method of testing for the illegal use of controlled substances or the habitual or continual abuse of alcohol by either or both parents, the legal custodian, person seeking guardianship, or person seeking visitation in a guardianship. If substance abuse testing is ordered by the court, the testing shall be performed in conformance with procedures and standards established by the United States Department of Health and Human Services for drug testing of federal employees. The parent, legal custodian, person seeking guardianship, or person seeking visitation in a guardianship who has undergone drug testing shall have the right to a hearing, if requested, to challenge a positive test result. A positive test result, even if challenged and upheld, shall not, by itself, constitute grounds for an adverse custody or guardianship decision. Determining the best interests of the child requires weighing all relevant factors. The court shall also consider any reports provided to the court pursuant to the Probate Code. The results of this testing shall be confidential, shall be maintained as a sealed record in the court file, and may not be released to any person except the court, the parties, their attorneys, the Judicial Council, until completion of its authorized study of the testing process, and any person to whom the court expressly grants access by written order made with prior notice to all parties. Any person who has access to the test results may not disseminate copies or disclose information about the test results to any person other than a person who is authorized to receive the test results pursuant to this section. Any breach of the confidentiality of the test results shall be punishable by civil sanctions not to exceed two thousand five hundred dollars ($2,500). The results of the testing may not be used for any purpose, including any criminal, civil, or administrative proceeding, except to assist the court in determining, for purposes of the proceeding, the best interest of the child pursuant to Section 3011 and the content of the order or judgment determining custody or visitation. The court may order either party, or both parties, to pay the costs of the drug or alcohol testing ordered pursuant to this section. As used in this section, “controlled substances” has the same meaning as defined in the California Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code).

(Amended by Stats. 2012, Ch. 258, Sec. 2. Effective January 1, 2013.)



3042

(a) If a child is of sufficient age and capacity to reason so as to form an intelligent preference as to custody or visitation, the court shall consider, and give due weight to, the wishes of the child in making an order granting or modifying custody or visitation.

(b) In addition to the requirements of subdivision (b) of Section 765 of the Evidence Code, the court shall control the examination of a child witness so as to protect the best interests of the child.

(c) If the child is 14 years of age or older and wishes to address the court regarding custody or visitation, the child shall be permitted to do so, unless the court determines that doing so is not in the child’s best interests. In that case, the court shall state its reasons for that finding on the record.

(d) Nothing in this section shall be interpreted to prevent a child who is less than 14 years of age from addressing the court regarding custody or visitation, if the court determines that is appropriate pursuant to the child’s best interests.

(e) If the court precludes the calling of any child as a witness, the court shall provide alternative means of obtaining input from the child and other information regarding the child’s preferences.

(f) To assist the court in determining whether the child wishes to express his or her preference or to provide other input regarding custody or visitation to the court, a minor’s counsel, an evaluator, an investigator, or a mediator who provides recommendations to the judge pursuant to Section 3183 shall indicate to the judge that the child wishes to address the court, or the judge may make that inquiry in the absence of that request. A party or a party’s attorney may also indicate to the judge that the child wishes to address the court or judge.

(g) Nothing in this section shall be construed to require the child to express to the court his or her preference or to provide other input regarding custody or visitation.

(h) The Judicial Council shall, no later than January 1, 2012, promulgate a rule of court establishing procedures for the examination of a child witness, and include guidelines on methods other than direct testimony for obtaining information or other input from the child regarding custody or visitation.

(i) The changes made to subdivisions (a) to (g), inclusive, by the act adding this subdivision shall become operative on January 1, 2012.

(Amended by Stats. 2010, Ch. 187, Sec. 1. Effective January 1, 2011.)



3043

In determining the person or persons to whom custody should be granted under paragraph (2) or (3) of subdivision (a) of Section 3040, the court shall consider and give due weight to the nomination of a guardian of the person of the child by a parent under Article 1 (commencing with Section 1500) of Chapter 1 of Part 2 of Division 4 of the Probate Code.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.50. Effective January 1, 1994.)



3044

(a) Upon a finding by the court that a party seeking custody of a child has perpetrated domestic violence against the other party seeking custody of the child or against the child or the child’s siblings within the previous five years, there is a rebuttable presumption that an award of sole or joint physical or legal custody of a child to a person who has perpetrated domestic violence is detrimental to the best interest of the child, pursuant to Section 3011. This presumption may only be rebutted by a preponderance of the evidence.

(b) In determining whether the presumption set forth in subdivision (a) has been overcome, the court shall consider all of the following factors:

(1) Whether the perpetrator of domestic violence has demonstrated that giving sole or joint physical or legal custody of a child to the perpetrator is in the best interest of the child. In determining the best interest of the child, the preference for frequent and continuing contact with both parents, as set forth in subdivision (b) of Section 3020, or with the noncustodial parent, as set forth in paragraph (1) of subdivision (a) of Section 3040, may not be used to rebut the presumption, in whole or in part.

(2) Whether the perpetrator has successfully completed a batterer’s treatment program that meets the criteria outlined in subdivision (c) of Section 1203.097 of the Penal Code.

(3) Whether the perpetrator has successfully completed a program of alcohol or drug abuse counseling if the court determines that counseling is appropriate.

(4) Whether the perpetrator has successfully completed a parenting class if the court determines the class to be appropriate.

(5) Whether the perpetrator is on probation or parole, and whether he or she has complied with the terms and conditions of probation or parole.

(6) Whether the perpetrator is restrained by a protective order or restraining order, and whether he or she has complied with its terms and conditions.

(7) Whether the perpetrator of domestic violence has committed any further acts of domestic violence.

(c) For purposes of this section, a person has “perpetrated domestic violence” when he or she is found by the court to have intentionally or recklessly caused or attempted to cause bodily injury, or sexual assault, or to have placed a person in reasonable apprehension of imminent serious bodily injury to that person or to another, or to have engaged in any behavior involving, but not limited to, threatening, striking, harassing, destroying personal property or disturbing the peace of another, for which a court may issue an ex parte order pursuant to Section 6320 to protect the other party seeking custody of the child or to protect the child and the child’s siblings.

(d) (1) For purposes of this section, the requirement of a finding by the court shall be satisfied by, among other things, and not limited to, evidence that a party seeking custody has been convicted within the previous five years, after a trial or a plea of guilty or no contest, of any crime against the other party that comes within the definition of domestic violence contained in Section 6211 and of abuse contained in Section 6203, including, but not limited to, a crime described in subdivision (e) of Section 243 of, or Section 261, 262, 273.5, 422, or 646.9 of, the Penal Code.

(2)  The requirement of a finding by the court shall also be satisfied if any court, whether that court hears or has heard the child custody proceedings or not, has made a finding pursuant to subdivision (a) based on conduct occurring within the previous five years.

(e) When a court makes a finding that a party has perpetrated domestic violence, the court may not base its findings solely on conclusions reached by a child custody evaluator or on the recommendation of the Family Court Services staff, but shall consider any relevant, admissible evidence submitted by the parties.

(f) In any custody or restraining order proceeding in which a party has alleged that the other party has perpetrated domestic violence in accordance with the terms of this section, the court shall inform the parties of the existence of this section and shall give them a copy of this section prior to any custody mediation in the case.

(Amended by Stats. 2003, Ch. 243, Sec. 1. Effective January 1, 2004.)



3046

(a) If a party is absent or relocates from the family residence, the court shall not consider the absence or relocation as a factor in determining custody or visitation in either of the following circumstances:

(1) The absence or relocation is of short duration and the court finds that, during the period of absence or relocation, the party has demonstrated an interest in maintaining custody or visitation, the party maintains, or makes reasonable efforts to maintain, regular contact with the child, and the party’s behavior demonstrates no intent to abandon the child.

(2) The party is absent or relocates because of an act or acts of actual or threatened domestic or family violence by the other party.

(b) The court may consider attempts by one party to interfere with the other party’s regular contact with the child in determining if the party has satisfied the requirements of subdivision (a).

(c)This section does not apply to either of the following:

(1)A party against whom a protective or restraining order has been issued excluding the party from the dwelling of the other party or the child, or otherwise enjoining the party from assault or harassment against the other party or the child, including, but not limited to, orders issued under Part 4 (commencing with Section 6300) of Division 10, orders preventing civil harassment or workplace violence issued pursuant to Section 527.6 or 527.8 of the Code of Civil Procedure, and criminal protective orders issued pursuant to Section 136.2 of the Penal Code.

(2) A party who abandons a child as provided in Section 7822.

(Amended by Stats. 2006, Ch. 538, Sec. 157. Effective January 1, 2007.)



3047

(a) A party’s absence, relocation, or failure to comply with custody and visitation orders shall not, by itself, be sufficient to justify a modification of a custody or visitation order if the reason for the absence, relocation, or failure to comply is the party’s activation to military duty or temporary duty, mobilization in support of combat or other military operation, or military deployment out of state.

(b) (1) If a party with sole or joint physical custody or visitation receives temporary duty, deployment, or mobilization orders from the military that require the party to move a substantial distance from his or her residence or otherwise has a material effect on the ability of the party to exercise custody or visitation rights, any necessary modification of the existing custody order shall be deemed a temporary custody order made without prejudice, which shall be subject to review and reconsideration upon the return of the party from military deployment, mobilization, or temporary duty.

(2) If the temporary order is reviewed upon return of the party from military deployment, mobilization, or temporary duty, there shall be a presumption that the custody order shall revert to the order that was in place before the modification, unless the court determines that it is not in the best interest of the child. The court shall not, as part of its review of the temporary order upon the return of the deploying party, order a child custody evaluation under Section 3111 of this code or Section 730 of the Evidence Code, unless the party opposing reversion of the order makes a prima facie showing that reversion is not in the best interest of the child.

(3) (A) If the court makes a temporary custody order, it shall consider any appropriate orders to ensure that the relocating party can maintain frequent and continuing contact with the child by means that are reasonably available.

(B) Upon a motion by the relocating party, the court may grant reasonable visitation rights to a stepparent, grandparent, or other family member if the court does all of the following:

(i) Finds that there is a preexisting relationship between the family member and the child that has engendered a bond such that visitation is in the best interest of the child.

(ii) Finds that the visitation will facilitate the child’s contact with the relocating party.

(iii) Balances the interest of the child in having visitation with the family member against the right of the parents to exercise parental authority.

(C) Nothing in this paragraph shall increase the authority of the persons described in subparagraph (B) to seek visitation orders independently.

(D) The granting of visitation rights to a nonparent pursuant to subparagraph (B) shall not impact the calculation of child support.

(c) If a party’s deployment, mobilization, or temporary duty will have a material effect on his or her ability, or anticipated ability, to appear in person at a regularly scheduled hearing, the court shall do either of the following:

(1) Upon motion of the party, hold an expedited hearing to determine custody and visitation issues prior to the departure of the party.

(2) Upon motion of the party, allow the party to present testimony and evidence and participate in court-ordered child custody mediation by electronic means, including, but not limited to, telephone, video teleconferencing, or the Internet, to the extent that this technology is reasonably available to the court and protects the due process rights of all parties.

(d) A relocation by a nondeploying parent during a period of a deployed parent’s absence while a temporary modification order for a parenting plan is in effect shall not, by itself, terminate the exclusive and continuing jurisdiction of the court for purposes of later determining custody or parenting time under this chapter.

(e) When a court of this state has issued a custody or visitation order, the absence of a child from this state during the deployment of a parent shall be considered a “temporary absence” for purposes of the Uniform Child Custody Jurisdiction and Enforcement Act (Part 3 (commencing with Section 3400)), and the court shall retain exclusive continuing jurisdiction under Section 3422.

(f) The deployment of a parent shall not be used as a basis to assert inconvenience of the forum under Section 3427.

(g) For purposes of this section, the following terms have the following meanings:

(1) “Deployment” means the temporary transfer of a member of the Armed Forces in active-duty status in support of combat or some other military operation.

(2) “Mobilization” means the transfer of a member of the National Guard or Military Reserve to extended active-duty status, but does not include National Guard or Military Reserve annual training.

(3) “Temporary duty” means the transfer of a service member from one military base to a different location, usually another base, for a limited period of time to accomplish training or to assist in the performance of a noncombat mission.

(h) It is the intent of the Legislature that this section provide a fair, efficient, and expeditious process to resolve child custody and visitation issues when a party receives temporary duty, deployment, or mobilization orders from the military, as well as at the time that the party returns from service and files a motion to revert back to the custody order in place before the deployment. The Legislature intends that family courts shall, to the extent feasible within existing resources and court practices, prioritize the calendaring of these cases, avoid unnecessary delay or continuances, and ensure that parties who serve in the military are not penalized for their service by a delay in appropriate access to their children.

(Amended by Stats. 2013, Ch. 76, Sec. 59. Effective January 1, 2014.)



3048

(a) Notwithstanding any other provision of law, in any proceeding to determine child custody or visitation with a child, every custody or visitation order shall contain all of the following:

(1) The basis for the court’s exercise of jurisdiction.

(2) The manner in which notice and opportunity to be heard were given.

(3) A clear description of the custody and visitation rights of each party.

(4) A provision stating that a violation of the order may subject the party in violation to civil or criminal penalties, or both.

(5) Identification of the country of habitual residence of the child or children.

(b) (1) In cases in which the court becomes aware of facts which may indicate that there is a risk of abduction of a child, the court shall, either on its own motion or at the request of a party, determine whether measures are needed to prevent the abduction of the child by one parent. To make that determination, the court shall consider the risk of abduction of the child, obstacles to location, recovery, and return if the child is abducted, and potential harm to the child if he or she is abducted. To determine whether there is a risk of abduction, the court shall consider the following factors:

(A) Whether a party has previously taken, enticed away, kept, withheld, or concealed a child in violation of the right of custody or of visitation of a person.

(B) Whether a party has previously threatened to take, entice away, keep, withhold, or conceal a child in violation of the right of custody or of visitation of a person.

(C) Whether a party lacks strong ties to this state.

(D) Whether a party has strong familial, emotional, or cultural ties to another state or country, including foreign citizenship. This factor shall be considered only if evidence exists in support of another factor specified in this section.

(E) Whether a party has no financial reason to stay in this state, including whether the party is unemployed, is able to work anywhere, or is financially independent.

(F) Whether a party has engaged in planning activities that would facilitate the removal of a child from the state, including quitting a job, selling his or her primary residence, terminating a lease, closing a bank account, liquidating other assets, hiding or destroying documents, applying for a passport, applying to obtain a birth certificate or school or medical records, or purchasing airplane or other travel tickets, with consideration given to whether a party is carrying out a safety plan to flee from domestic violence.

(G) Whether a party has a history of a lack of parental cooperation or child abuse, or there is substantiated evidence that a party has perpetrated domestic violence.

(H) Whether a party has a criminal record.

(2) If the court makes a finding that there is a need for preventative measures after considering the factors listed in paragraph (1), the court shall consider taking one or more of the following measures to prevent the abduction of the child:

(A) Ordering supervised visitation.

(B) Requiring a parent to post a bond in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to offset the cost of recovery of the child in the event there is an abduction.

(C) Restricting the right of the custodial or noncustodial parent to remove the child from the county, the state, or the country.

(D) Restricting the right of the custodial parent to relocate with the child, unless the custodial parent provides advance notice to, and obtains the written agreement of, the noncustodial parent, or obtains the approval of the court, before relocating with the child.

(E) Requiring the surrender of passports and other travel documents.

(F) Prohibiting a parent from applying for a new or replacement passport for the child.

(G) Requiring a parent to notify a relevant foreign consulate or embassy of passport restrictions and to provide the court with proof of that notification.

(H) Requiring a party to register a California order in another state as a prerequisite to allowing a child to travel to that state for visits, or to obtain an order from another country containing terms identical to the custody and visitation order issued in the United States (recognizing that these orders may be modified or enforced pursuant to the laws of the other country), as a prerequisite to allowing a child to travel to that county for visits.

(I) Obtaining assurances that a party will return from foreign visits by requiring the traveling parent to provide the court or the other parent or guardian with any of the following:

(i) The travel itinerary of the child.

(ii) Copies of round trip airline tickets.

(iii) A list of addresses and telephone numbers where the child can be reached at all times.

(iv) An open airline ticket for the left-behind parent in case the child is not returned.

(J) Including provisions in the custody order to facilitate use of the Uniform Child Custody Jurisdiction and Enforcement Act (Part 3 (commencing with Section 3400)) and the Hague Convention on the Civil Aspects of International Child Abduction (implemented pursuant to 42 U.S.C. Sec. 11601 et seq.), such as identifying California as the home state of the child or otherwise defining the basis for the California court’s exercise of jurisdiction under Part 3 (commencing with Section 3400), identifying the United States as the country of habitual residence of the child pursuant to the Hague Convention, defining custody rights pursuant to the Hague Convention, obtaining the express agreement of the parents that the United States is the country of habitual residence of the child, or that California or the United States is the most appropriate forum for addressing custody and visitation orders.

(K) Authorizing the assistance of law enforcement.

(3) If the court imposes any or all of the conditions listed in paragraph (2), those conditions shall be specifically noted on the minute order of the court proceedings.

(4) If the court determines there is a risk of abduction that is sufficient to warrant the application of one or more of the prevention measures authorized by this section, the court shall inform the parties of the telephone number and address of the Child Abduction Unit in the office of the district attorney in the county where the custody or visitation order is being entered.

(c) The Judicial Council shall make the changes to its child custody order forms that are necessary for the implementation of subdivision (b). This subdivision shall become operative on July 1, 2003.

(d) Nothing in this section affects the applicability of Section 278.7 of the Penal Code.

(Amended by Stats. 2003, Ch. 52, Sec. 1. Effective July 14, 2003.)



3049

It is the intent of the Legislature in enacting this section to codify the decision of the California Supreme Court in In re Marriage of Carney (1979) 24 Cal.3d 725, with respect to custody and visitation determinations by the court involving a disabled parent.

(Added by Stats. 2010, Ch. 179, Sec. 1. Effective January 1, 2011.)






CHAPTER 3 - Temporary Custody Order During Pendency of Proceeding

3060

A petition for a temporary custody order, containing the statement required by Section 3409, may be included with the initial filing of the petition or action or may be filed at any time after the initial filing.

(Amended by Stats. 1993, Ch. 219, Sec. 116.60. Effective January 1, 1994.)



3061

If the parties have agreed to or reached an understanding on the custody or temporary custody of their children, a copy of the agreement or an affidavit as to their understanding shall be attached to the petition or action. As promptly as possible after this filing, the court shall, except in exceptional circumstances, enter an order granting temporary custody in accordance with the agreement or understanding or in accordance with any stipulation of the parties.

(Amended by Stats. 1993, Ch. 219, Sec. 116.61. Effective January 1, 1994.)



3062

(a) In the absence of an agreement, understanding, or stipulation, the court may, if jurisdiction is appropriate, enter an ex parte temporary custody order, set a hearing date within 20 days, and issue an order to show cause on the responding party. If the responding party does not appear or respond within the time set, the temporary custody order may be extended as necessary, pending the termination of the proceedings.

(b) If, despite good faith efforts, service of the ex parte order and order to show cause has not been effected in a timely fashion and there is reason to believe, based on an affidavit, or other manner of proof made under penalty of perjury, by the petitioner, that the responding party has possession of the minor child and seeks to avoid the jurisdiction of the court or is concealing the whereabouts of the child, then the hearing date may be reset and the ex parte order extended up to an additional 90 days. After service has been effected, either party may request ex parte that the hearing date be advanced or the ex parte order be dissolved or modified.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3063

In conjunction with any ex parte order seeking or modifying an order of custody, the court shall enter an order restraining the person receiving custody from removing the child from the state pending notice and a hearing on the order seeking or modifying custody.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3064

(a) The court shall refrain from making an order granting or modifying a custody order on an ex parte basis unless there has been a showing of immediate harm to the child or immediate risk that the child will be removed from the State of California.

(b) “Immediate harm to the child” includes, but is not limited to, the following:

(1) Having a parent who has committed acts of domestic violence, where the court determines that the acts of domestic violence are of recent origin or are a part of a demonstrated and continuing pattern of acts of domestic violence.

(2) Sexual abuse of the child, where the court determines that the acts of sexual abuse are of recent origin or are a part of a demonstrated and continuing pattern of acts of sexual abuse.

(Amended by Stats. 2008, Ch. 54, Sec. 1. Effective January 1, 2009.)






CHAPTER 4 - Joint Custody

3080

There is a presumption, affecting the burden of proof, that joint custody is in the best interest of a minor child, subject to Section 3011, where the parents have agreed to joint custody or so agree in open court at a hearing for the purpose of determining the custody of the minor child.

(Amended by Stats. 1993, Ch. 219, Sec. 116.70. Effective January 1, 1994.)



3081

On application of either parent, joint custody may be ordered in the discretion of the court in cases other than those described in Section 3080, subject to Section 3011. For the purpose of assisting the court in making a determination whether joint custody is appropriate under this section, the court may direct that an investigation be conducted pursuant to Chapter 6 (commencing with Section 3110).

(Amended by Stats. 1993, Ch. 219, Sec. 116.71. Effective January 1, 1994.)



3082

When a request for joint custody is granted or denied, the court, upon the request of any party, shall state in its decision the reasons for granting or denying the request. A statement that joint physical custody is, or is not, in the best interest of the child is not sufficient to satisfy the requirements of this section.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3083

In making an order of joint legal custody, the court shall specify the circumstances under which the consent of both parents is required to be obtained in order to exercise legal control of the child and the consequences of the failure to obtain mutual consent. In all other circumstances, either parent acting alone may exercise legal control of the child. An order of joint legal custody shall not be construed to permit an action that is inconsistent with the physical custody order unless the action is expressly authorized by the court.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3084

In making an order of joint physical custody, the court shall specify the rights of each parent to physical control of the child in sufficient detail to enable a parent deprived of that control to implement laws for relief of child snatching and kidnapping.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3085

In making an order for custody with respect to both parents, the court may grant joint legal custody without granting joint physical custody.

(Amended by Stats. 1993, Ch. 219, Sec. 116.72. Effective January 1, 1994.)



3086

In making an order of joint physical custody or joint legal custody, the court may specify one parent as the primary caretaker of the child and one home as the primary home of the child, for the purposes of determining eligibility for public assistance.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3087

An order for joint custody may be modified or terminated upon the petition of one or both parents or on the court’s own motion if it is shown that the best interest of the child requires modification or termination of the order. If either parent opposes the modification or termination order, the court shall state in its decision the reasons for modification or termination of the joint custody order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3088

An order for the custody of a minor child entered by a court in this state or any other state may, subject to the jurisdictional requirements in Sections 3403 and 3414, be modified at any time to an order for joint custody in accordance with this chapter.

(Amended by Stats. 1993, Ch. 219, Sec. 116.73. Effective January 1, 1994.)



3089

In counties having a conciliation court, the court or the parties may, at any time, pursuant to local rules of court, consult with the conciliation court for the purpose of assisting the parties to formulate a plan for implementation of the custody order or to resolve a controversy which has arisen in the implementation of a plan for custody.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 5 - Visitation Rights

3100

(a) In making an order pursuant to Chapter 4 (commencing with Section 3080), the court shall grant reasonable visitation rights to a parent unless it is shown that the visitation would be detrimental to the best interest of the child. In the discretion of the court, reasonable visitation rights may be granted to any other person having an interest in the welfare of the child.

(b) If a protective order, as defined in Section 6218, has been directed to a parent, the court shall consider whether the best interest of the child requires that any visitation by that parent be limited to situations in which a third person, specified by the court, is present, or whether visitation shall be suspended or denied. The court shall include in its deliberations a consideration of the nature of the acts from which the parent was enjoined and the period of time that has elapsed since that order. A parent may submit to the court the name of a person that the parent deems suitable to be present during visitation.

(c)  If visitation is ordered in a case in which domestic violence is alleged and an emergency protective order, protective order, or other restraining order has been issued, the visitation order shall specify the time, day, place, and manner of transfer of the child, so as to limit the child’s exposure to potential domestic conflict or violence and to ensure the safety of all family members. If a criminal protective order has been issued pursuant to Section 136.2 of the Penal Code, the visitation order shall make reference to, and, unless there is an emergency protective order that has precedence in enforcement pursuant to paragraph (1) of subdivision (c) of Section 136.2 of the Penal Code or a no-contact order, as described in Section 6320, acknowledge the precedence of enforcement of, an appropriate criminal protective order.

(d)  If the court finds a party is staying in a place designated as a shelter for victims of domestic violence or other confidential location, the court’s order for time, day, place, and manner of transfer of the child for visitation shall be designed to prevent disclosure of the location of the shelter or other confidential location.

(Amended by Stats. 2013, Ch. 263, Sec. 1. Effective January 1, 2014. Operative July 1, 2014, by Sec. 5 of Ch. 263.)



3101

(a) Notwithstanding any other provision of law, the court may grant reasonable visitation to a stepparent, if visitation by the stepparent is determined to be in the best interest of the minor child.

(b) If a protective order, as defined in Section 6218, has been directed to a stepparent to whom visitation may be granted pursuant to this section, the court shall consider whether the best interest of the child requires that any visitation by the stepparent be denied.

(c) Visitation rights may not be ordered under this section that would conflict with a right of custody or visitation of a birth parent who is not a party to the proceeding.

(d) As used in this section:

(1) “Birth parent” means “birth parent” as defined in Section 8512.

(2) “Stepparent” means a person who is a party to the marriage that is the subject of the proceeding, with respect to a minor child of the other party to the marriage.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.76. Effective January 1, 1994.)



3102

(a) If either parent of an unemancipated minor child is deceased, the children, siblings, parents, and grandparents of the deceased parent may be granted reasonable visitation with the child during the child’s minority upon a finding that the visitation would be in the best interest of the minor child.

(b) In granting visitation pursuant to this section to a person other than a grandparent of the child, the court shall consider the amount of personal contact between the person and the child before the application for the visitation order.

(c) This section does not apply if the child has been adopted by a person other than a stepparent or grandparent of the child. Any visitation rights granted pursuant to this section before the adoption of the child automatically terminate if the child is adopted by a person other than a stepparent or grandparent of the child.

(Amended by Stats. 1994, Ch. 164, Sec. 1. Effective January 1, 1995.)



3103

(a) Notwithstanding any other provision of law, in a proceeding described in Section 3021, the court may grant reasonable visitation to a grandparent of a minor child of a party to the proceeding if the court determines that visitation by the grandparent is in the best interest of the child.

(b) If a protective order as defined in Section 6218 has been directed to the grandparent during the pendency of the proceeding, the court shall consider whether the best interest of the child requires that visitation by the grandparent be denied.

(c) The petitioner shall give notice of the petition to each of the parents of the child, any stepparent, and any person who has physical custody of the child, by certified mail, return receipt requested, postage prepaid, to the person’s last known address, or to the attorneys of record of the parties to the proceeding.

(d) There is a rebuttable presumption affecting the burden of proof that the visitation of a grandparent is not in the best interest of a minor child if the child’s parents agree that the grandparent should not be granted visitation rights.

(e) Visitation rights may not be ordered under this section if that would conflict with a right of custody or visitation of a birth parent who is not a party to the proceeding.

(f) Visitation ordered pursuant to this section shall not create a basis for or against a change of residence of the child, but shall be one of the factors for the court to consider in ordering a change of residence.

(g) When a court orders grandparental visitation pursuant to this section, the court in its discretion may, based upon the relevant circumstances of the case:

(1) Allocate the percentage of grandparental visitation between the parents for purposes of the calculation of child support pursuant to the statewide uniform guideline (Article 2 (commencing with Section 4050) of Chapter 2 of Part 2 of Division 9).

(2) Notwithstanding Sections 3930 and 3951, order a parent or grandparent to pay to the other, an amount for the support of the child or grandchild. For purposes of this paragraph, “support” means costs related to visitation such as any of the following:

(A) Transportation.

(B) Provision of basic expenses for the child or grandchild, such as medical expenses, day care costs, and other necessities.

(h) As used in this section, “birth parent” means “birth parent” as defined in Section 8512.

(Amended (as added by Stats. 1993, Ch. 219) by Stats. 1993, Ch. 832, Sec. 1. Effective January 1, 1994.)



3104

(a) On petition to the court by a grandparent of a minor child, the court may grant reasonable visitation rights to the grandparent if the court does both of the following:

(1) Finds that there is a preexisting relationship between the grandparent and the grandchild that has engendered a bond such that visitation is in the best interest of the child.

(2) Balances the interest of the child in having visitation with the grandparent against the right of the parents to exercise their parental authority.

(b) A petition for visitation under this section shall not be filed while the natural or adoptive parents are married, unless one or more of the following circumstances exist:

(1) The parents are currently living separately and apart on a permanent or indefinite basis.

(2) One of the parents has been absent for more than one month without the other spouse knowing the whereabouts of the absent spouse.

(3) One of the parents joins in the petition with the grandparents.

(4) The child is not residing with either parent.

(5) The child has been adopted by a stepparent.

(6) One of the parents is incarcerated or involuntarily institutionalized.

At any time that a change of circumstances occurs such that none of these circumstances exist, the parent or parents may move the court to terminate grandparental visitation and the court shall grant the termination.

(c) The petitioner shall give notice of the petition to each of the parents of the child, any stepparent, and any person who has physical custody of the child, by personal service pursuant to Section 415.10 of the Code of Civil Procedure.

(d) If a protective order as defined in Section 6218 has been directed to the grandparent during the pendency of the proceeding, the court shall consider whether the best interest of the child requires that any visitation by that grandparent should be denied.

(e) There is a rebuttable presumption that the visitation of a grandparent is not in the best interest of a minor child if the natural or adoptive parents agree that the grandparent should not be granted visitation rights.

(f) There is a rebuttable presumption affecting the burden of proof that the visitation of a grandparent is not in the best interest of a minor child if the parent who has been awarded sole legal and physical custody of the child in another proceeding, or the parent with whom the child resides if there is currently no operative custody order objects to visitation by the grandparent.

(g) Visitation rights may not be ordered under this section if that would conflict with a right of custody or visitation of a birth parent who is not a party to the proceeding.

(h) Visitation ordered pursuant to this section shall not create a basis for or against a change of residence of the child, but shall be one of the factors for the court to consider in ordering a change of residence.

(i) When a court orders grandparental visitation pursuant to this section, the court in its discretion may, based upon the relevant circumstances of the case:

(1) Allocate the percentage of grandparental visitation between the parents for purposes of the calculation of child support pursuant to the statewide uniform guideline (Article 2 (commencing with Section 4050) of Chapter 2 of Part 2 of Division 9).

(2) Notwithstanding Sections 3930 and 3951, order a parent or grandparent to pay to the other, an amount for the support of the child or grandchild. For purposes of this paragraph, “support” means costs related to visitation such as any of the following:

(A) Transportation.

(B) Provision of basic expenses for the child or grandchild, such as medical expenses, day care costs, and other necessities.

(j) As used in this section, “birth parent” means “birth parent” as defined in Section 8512.

(Amended by Stats. 2014, Ch. 328, Sec. 1. Effective January 1, 2015.)



3105

(a) The Legislature finds and declares that a parent’s fundamental right to provide for the care, custody, companionship, and management of his or her children, while compelling, is not absolute. Children have a fundamental right to maintain healthy, stable relationships with a person who has served in a significant, judicially approved parental role.

(b) The court may grant reasonable visitation rights to a person who previously served as the legal guardian of a child, if visitation is determined to be in the best interest of the minor child.

(c) In the absence of a court order granting or denying visitation between a former legal guardian and his or her former minor ward, and if a dependency proceeding is not pending, a former legal guardian may maintain an independent action for visitation with his or her former minor ward. If the child does not have at least one living parent, visitation shall not be determined in a proceeding under the Family Code, but shall instead be determined in a guardianship proceeding which may be initiated for that purpose.

(Added by Stats. 2004, Ch. 301, Sec. 1. Effective January 1, 2005.)






CHAPTER 6 - Custody Investigation and Report

3110

As used in this chapter, “court-appointed investigator” means a probation officer, domestic relations investigator, or court-appointed evaluator directed by the court to conduct an investigation pursuant to this chapter.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.81. Effective January 1, 1994.)



3110.5

(a) No person may be a court-connected or private child custody evaluator under this chapter unless the person has completed the domestic violence and child abuse training program described in Section 1816 and has complied with Rules 5.220 and 5.230 of the California Rules of Court.

(b) (1) On or before January 1, 2002, the Judicial Council shall formulate a statewide rule of court that establishes education, experience, and training requirements for all child custody evaluators appointed pursuant to this chapter, Section 730 of the Evidence Code, or Chapter 15 (commencing with Section 2032.010) of Title 4 of Part 4 of the Code of Civil Procedure.

(A) The rule shall require a child custody evaluator to declare under penalty of perjury that he or she meets all of the education, experience, and training requirements specified in the rule and, if applicable, possesses a license in good standing. The Judicial Council shall establish forms to implement this section. The rule shall permit court-connected evaluators to conduct evaluations if they meet all of the qualifications established by the Judicial Council. The education, experience, and training requirements to be specified for court-connected evaluators shall include, but not be limited to, knowledge of the psychological and developmental needs of children and parent-child relationships.

(B) The rule shall require all evaluators to utilize comparable interview, assessment, and testing procedures for all parties that are consistent with generally accepted clinical, forensic, scientific, diagnostic, or medical standards. The rule shall also require evaluators to inform each adult party of the purpose, nature, and method of the evaluation.

(C) The rule may allow courts to permit the parties to stipulate to an evaluator of their choosing with the approval of the court under the circumstances set forth in subdivision (d). The rule may require courts to provide general information about how parties can contact qualified child custody evaluators in their county.

(2) On or before January 1, 2004, the Judicial Council shall include in the statewide rule of court created pursuant to this section a requirement that all court-connected and private child custody evaluators receive training in the nature of child sexual abuse. The Judicial Council shall develop standards for this training that shall include, but not be limited to, the following:

(A) Children’s patterns of hiding and disclosing sexual abuse occurring in a family setting.

(B) The effects of sexual abuse on children.

(C) The nature and extent of child sexual abuse.

(D) The social and family dynamics of child sexual abuse.

(E) Techniques for identifying and assisting families affected by child sexual abuse.

(F) Legal rights, protections, and remedies available to victims of child sexual abuse.

(c) In addition to the education, experience, and training requirements established by the Judicial Council pursuant to subdivision (b), on or after January 1, 2005, no person may be a child custody evaluator under this chapter, Section 730 of the Evidence Code, or Chapter 15 (commencing with Section 2032.010) of Title 4 of Part 4 of the Code of Civil Procedure unless the person meets one of the following criteria:

(1) He or she is licensed as a physician under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code and either is a board certified psychiatrist or has completed a residency in psychiatry.

(2) He or she is licensed as a psychologist under Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(3) He or she is licensed as a marriage and family therapist under Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code.

(4) He or she is licensed as a clinical social worker under Article 4 (commencing with Section 4996) of Chapter 14 of Division 2 of the Business and Professions Code.

(5) He or she is a court-connected evaluator who has been certified by the court as meeting all of the qualifications for court-connected evaluators as specified by the Judicial Council pursuant to subdivision (b).

(d) Subdivision (c) does not apply in any case where the court determines that there are no evaluators who meet the criteria of subdivision (c) who are willing and available, within a reasonable period of time, to perform child custody evaluations. In those cases, the parties may stipulate to an individual who does not meet the criteria of subdivision (c), subject to approval by the court.

(e) A child custody evaluator who is licensed by the Medical Board of California, the Board of Psychology, or the Board of Behavioral Sciences shall be subject to disciplinary action by that board for unprofessional conduct, as defined in the licensing law applicable to that licensee.

(f) On or after January 1, 2005, a court-connected or private child custody evaluator may not evaluate, investigate, or mediate an issue of child custody in a proceeding pursuant to this division unless that person has completed child sexual abuse training as required by this section.

(Amended by Stats. 2004, Ch. 811, Sec. 1.5. Effective January 1, 2005. Operative July 1, 2005, by Sec. 16 of Ch. 811.)



3111

(a) In any contested proceeding involving child custody or visitation rights, the court may appoint a child custody evaluator to conduct a child custody evaluation in cases where the court determines it is in the best interests of the child. The child custody evaluation shall be conducted in accordance with the standards adopted by the Judicial Council pursuant to Section 3117, and all other standards adopted by the Judicial Council regarding child custody evaluations. If directed by the court, the court-appointed child custody evaluator shall file a written confidential report on his or her evaluation. At least 10 days before any hearing regarding custody of the child, the report shall be filed with the clerk of the court in which the custody hearing will be conducted and served on the parties or their attorneys, and any other counsel appointed for the child pursuant to Section 3150. The report may be considered by the court.

(b) The report shall not be made available other than as provided in subdivision (a) or Section 3025.5, or as described in Section 204 of the Welfare and Institutions Code or Section 1514.5 of the Probate Code. Any information obtained from access to a juvenile court case file, as defined in subdivision (e) of Section 827 of the Welfare and Institutions Code, is confidential and shall only be disseminated as provided by paragraph (4) of subdivision (a) of Section 827 of the Welfare and Institutions Code.

(c) The report may be received in evidence on stipulation of all interested parties and is competent evidence as to all matters contained in the report.

(d) If the court determines that an unwarranted disclosure of a written confidential report has been made, the court may impose a monetary sanction against the disclosing party. The sanction shall be in an amount sufficient to deter repetition of the conduct, and may include reasonable attorney’s fees, costs incurred, or both, unless the court finds that the disclosing party acted with substantial justification or that other circumstances make the imposition of the sanction unjust. The court shall not impose a sanction pursuant to this subdivision that imposes an unreasonable financial burden on the party against whom the sanction is imposed. This subdivision shall become operative on January 1, 2010.

(e) The Judicial Council shall, by January 1, 2010, do the following:

(1) Adopt a form to be served with every child custody evaluation report that informs the report recipient of the confidentiality of the report and the potential consequences for the unwarranted disclosure of the report.

(2) Adopt a rule of court to require that, when a court-ordered child custody evaluation report is served on the parties, the form specified in paragraph (1) shall be included with the report.

(f) For purposes of this section, a disclosure is unwarranted if it is done either recklessly or maliciously, and is not in the best interests of the child.

(Amended by Stats. 2014, Ch. 283, Sec. 3. Effective January 1, 2015.)



3112

(a) Where a court-appointed investigator is directed by the court to conduct a custody investigation or evaluation pursuant to this chapter or to undertake visitation work, including necessary evaluation, supervision, and reporting, the court shall inquire into the financial condition of the parent, guardian, or other person charged with the support of the minor. If the court finds the parent, guardian, or other person able to pay all or part of the expense of the investigation, report, and recommendation, the court may make an order requiring the parent, guardian, or other person to repay the court the amount the court determines proper.

(b) The repayment shall be made to the court. The court shall keep suitable accounts of the expenses and repayments and shall deposit the collections as directed by the Judicial Council.

(Amended by Stats. 2000, Ch. 926, Sec. 5. Effective January 1, 2001.)



3113

Where there has been a history of domestic violence between the parties, or where a protective order as defined in Section 6218 is in effect, at the request of the party alleging domestic violence in a written declaration under penalty of perjury or at the request of a party who is protected by the order, the parties shall meet with the court-appointed investigator separately and at separate times.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.81. Effective January 1, 1994.)



3114

Nothing in this chapter prohibits a court-appointed investigator from recommending to the court that counsel be appointed pursuant to Chapter 10 (commencing with Section 3150) to represent the minor child. In making that recommendation, the court-appointed investigator shall inform the court of the reasons why it would be in the best interest of the child to have counsel appointed.

(Added by Stats. 1993, Ch. 219, Sec. 116.81. Effective January 1, 1994.)



3115

No statement, whether written or oral, or conduct shall be held to constitute a waiver by a party of the right to cross-examine the court-appointed investigator, unless the statement is made, or the conduct occurs, after the report has been received by a party or his or her attorney.

(Amended by Stats. 1996, Ch. 761, Sec. 2. Effective January 1, 1997.)



3116

Nothing in this chapter limits the duty of a court-appointed investigator to assist the appointing court in the transaction of the business of the court.

(Added by Stats. 1993, Ch. 219, Sec. 116.81. Effective January 1, 1994.)



3117

The Judicial Council shall, by January 1, 1999, do both of the following:

(a) Adopt standards for full and partial court-connected evaluations, investigations, and assessments related to child custody.

(b) Adopt procedural guidelines for the expeditious and cost-effective cross-examination of court-appointed investigators, including, but not limited to, the use of electronic technology whereby the court-appointed investigator may not need to be present in the courtroom. These guidelines shall in no way limit the requirement that the court-appointed investigator be available for the purposes of cross-examination. These guidelines shall also provide for written notification to the parties of the right to cross-examine these investigators after the parties have had a reasonable time to review the investigator’s report.

(Added by Stats. 1996, Ch. 761, Sec. 3. Effective January 1, 1997.)



3118

(a) In any contested proceeding involving child custody or visitation rights, where the court has appointed a child custody evaluator or has referred a case for a full or partial court-connected evaluation, investigation, or assessment, and the court determines that there is a serious allegation of child sexual abuse, the court shall require an evaluation, investigation, or assessment pursuant to this section. When the court has determined that there is a serious allegation of child sexual abuse, any child custody evaluation, investigation, or assessment conducted subsequent to that determination shall be considered by the court only if the evaluation, investigation, or assessment is conducted in accordance with the minimum requirements set forth in this section in determining custody or visitation rights, except as specified in paragraph (1). For purposes of this section, a serious allegation of child sexual abuse means an allegation of child sexual abuse, as defined in Section 11165.1 of the Penal Code, that is based in whole or in part on statements made by the child to law enforcement, a child welfare services agency investigator, any person required by statute to report suspected child abuse, or any other court-appointed personnel, or that is supported by substantial independent corroboration as provided for in subdivision (b) of Section 3011. When an allegation of child abuse arises in any other circumstances in any proceeding involving child custody or visitation rights, the court may require an evaluator or investigator to conduct an evaluation, investigation, or assessment pursuant to this section. The order appointing a child custody evaluator or investigator pursuant to this section shall provide that the evaluator or investigator have access to all juvenile court records pertaining to the child who is the subject of the evaluation, investigation, or assessment. The order shall also provide that any juvenile court records or information gained from those records remain confidential and shall only be released as specified in Section 3111.

(1) This section does not apply to any emergency court-ordered partial investigation that is conducted for the purpose of assisting the court in determining what immediate temporary orders may be necessary to protect and meet the immediate needs of a child. This section does apply when the emergency is resolved and the court is considering permanent child custody or visitation orders.

(2) This section does not prohibit a court from considering evidence relevant to determining the safety and protection needs of the child.

(3) Any evaluation, investigation, or assessment conducted pursuant to this section shall be conducted by an evaluator or investigator who meets the qualifications set forth in Section 3110.5.

(b) The evaluator or investigator shall, at a minimum, do all of the following:

(1) Consult with the agency providing child welfare services and law enforcement regarding the allegations of child sexual abuse, and obtain recommendations from these professionals regarding the child’s safety and the child’s need for protection.

(2) Review and summarize the child welfare services agency file. No document contained in the child welfare services agency file may be photocopied, but a summary of the information in the file, including statements made by the children and the parents, and the recommendations made or anticipated to be made by the child welfare services agency to the juvenile court, may be recorded by the evaluator or investigator, except for the identity of the reporting party. The evaluator’s or investigator’s notes summarizing the child welfare services agency information shall be stored in a file separate from the evaluator’s or investigator’s file and may only be released to either party under order of the court.

(3) Obtain from a law enforcement investigator all available information obtained from criminal background checks of the parents and any suspected perpetrator that is not a parent, including information regarding child abuse, domestic violence, or substance abuse.

(4) Review the results of a multidisciplinary child interview team (hereafter MDIT) interview if available, or if not, or if the evaluator or investigator believes the MDIT interview is inadequate for purposes of the evaluation, investigation, or assessment, interview the child or request an MDIT interview, and shall wherever possible avoid repeated interviews of the child.

(5) Request a forensic medical examination of the child from the appropriate agency, or include in the report required by paragraph (6) a written statement explaining why the examination is not needed.

(6) File a confidential written report with the clerk of the court in which the custody hearing will be conducted and which shall be served on the parties or their attorneys at least 10 days prior to the hearing. This report may not be made available other than as provided in this subdivision. This report shall include, but is not limited to, the following:

(A) Documentation of material interviews, including any MDIT interview of the child or the evaluator or investigator, written documentation of interviews with both parents by the evaluator or investigator, and interviews with other witnesses who provided relevant information.

(B) A summary of any law enforcement investigator’s investigation, including information obtained from the criminal background check of the parents and any suspected perpetrator that is not a parent, including information regarding child abuse, domestic violence, or substance abuse.

(C) Relevant background material, including, but not limited to, a summary of a written report from any therapist treating the child for suspected child sexual abuse, excluding any communication subject to Section 1014 of the Evidence Code, reports from other professionals, and the results of any forensic medical examination and any other medical examination or treatment that could help establish or disprove whether the child has been the victim of sexual abuse.

(D) The written recommendations of the evaluator or investigator regarding the therapeutic needs of the child and how to ensure the safety of the child.

(E) A summary of the following information: whether the child and his or her parents are or have been the subject of a child abuse investigation and the disposition of that investigation; the name, location, and telephone number of the children’s services worker; the status of the investigation and the recommendations made or anticipated to be made regarding the child’s safety; and any dependency court orders or findings that might have a bearing on the custody dispute.

(F) Any information regarding the presence of domestic violence or substance abuse in the family that has been obtained from a child protective agency in accordance with paragraphs (1) and (2), a law enforcement agency, medical personnel or records, prior or currently treating therapists, excluding any communication subject to Section 1014 of the Evidence Code, or from interviews conducted or reviewed for this evaluation, investigation, or assessment.

(G) Which, if any, family members are known to have been deemed eligible for assistance from the Victims of Crime Program due to child abuse or domestic violence.

(H) Any other information the evaluator or investigator believes would be helpful to the court in determining what is in the best interests of the child.

(c) If the evaluator or investigator obtains information as part of a family court mediation, that information shall be maintained in the family court file, which is not subject to subpoena by either party. If, however, the members of the family are the subject of an ongoing child welfare services investigation, or the evaluator or investigator has made a child welfare services referral, the evaluator or investigator shall so inform the family law judicial officer in writing and this information shall become part of the family law file. This subdivision may not be construed to authorize or require a mediator to disclose any information not otherwise authorized or required by law to be disclosed.

(d) In accordance with subdivision (d) of Section 11167 of the Penal Code, the evaluator or investigator may not disclose any information regarding the identity of any person making a report of suspected child abuse. Nothing in this section is intended to limit any disclosure of information by any agency that is otherwise required by law or court order.

(e) The evaluation, investigation, or assessment standards set forth in this section represent minimum requirements of evaluation and the court shall order further evaluation beyond these minimum requirements when necessary to determine the safety needs of the child.

(f) If the court orders an evaluation, investigation, or assessment pursuant to this section, the court shall consider whether the best interests of the child require that a temporary order be issued that limits visitation with the parent against whom the allegations have been made to situations in which a third person specified by the court is present or whether visitation will be suspended or denied in accordance with Section 3011.

(g) An evaluation, investigation, or assessment pursuant to this section shall be suspended if a petition is filed to declare the child a dependent child of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code, and all information gathered by the evaluator or investigator shall be made available to the juvenile court.

(h) This section may not be construed to authorize a court to issue any orders in a proceeding pursuant to this division regarding custody or visitation with respect to a minor child who is the subject of a dependency hearing in juvenile court or to otherwise supersede Section 302 of the Welfare and Institutions Code.

(Amended by Stats. 2003, Ch. 62, Sec. 87. Effective January 1, 2004.)






CHAPTER 7 - Action for Exclusive Custody

3120

Without filing a petition for dissolution of marriage or legal separation of the parties, a spouse may bring an action for the exclusive custody of the children of the marriage. The court may, during the pendency of the action, or at the final hearing thereof, or afterwards, make such order regarding the support, care, custody, education, and control of the children of the marriage as may be just and in accordance with the natural rights of the parents and the best interest of the children. The order may be modified or terminated at any time thereafter as the natural rights of the parties and the best interest of the children may require.

(Amended by Stats. 2014, Ch. 82, Sec. 30. Effective January 1, 2015.)



3121

(a) In any proceeding pursuant to Section 3120, and in any proceeding subsequent to entry of a related judgment, the court shall ensure that each party has access to legal representation, including access early in the proceedings, to preserve each party’s rights by ordering, if necessary based on the income and needs assessments, one party, except a government entity, to pay to the other party, or to the other party’s attorney, whatever amount is reasonably necessary for attorney’s fees and for the cost of maintaining or defending the proceeding during the pendency of the proceeding.

(b) When a request for attorney’s fees and costs is made, the court shall make findings on whether an award of attorney’s fees and costs under this section is appropriate, whether there is a disparity in access to funds to retain counsel, and whether one party is able to pay for legal representation of both parties. If the findings demonstrate disparity in access and ability to pay, the court shall make an order awarding attorney’s fees and costs. A party who lacks the financial ability to hire an attorney may request, as an in pro per litigant, that the court order the other party, if that other party has the financial ability, to pay a reasonable amount to allow the unrepresented party to retain an attorney in a timely manner before proceedings in the matter go forward.

(c) Attorney’s fees and costs within this section may be awarded for legal services rendered or costs incurred before or after the commencement of the proceeding.

(d) The court shall augment or modify the original award for attorney’s fees and costs as may be reasonably necessary for the prosecution or defense of a proceeding described in Section 3120, or any proceeding related thereto, including after any appeal has been concluded.

(e) Except as provided in subdivision (f), an application for a temporary order making, augmenting, or modifying an award of attorney’s fees, including a reasonable retainer to hire an attorney, or costs, or both, shall be made by motion on notice or by an order to show cause during the pendency of any proceeding described in Section 3120.

(f) The court shall rule on an application for fees under this section within 15 days of the hearing on the motion or order to show cause. An order described in subdivision (a) may be made without notice by an oral motion in open court at either of the following times:

(1) At the time of the hearing of the cause on the merits.

(2) At any time before entry of judgment against a party whose default has been entered pursuant to Section 585 or 586 of the Code of Civil Procedure. The court shall rule on any motion made pursuant to this subdivision within 15 days and prior to the entry of any judgment.

(g) The Judicial Council shall, by January 1, 2012, adopt a statewide rule of court to implement this section and develop a form for the information that shall be submitted to the court to obtain an award of attorney’s fees under this section.

(Amended by Stats. 2010, Ch. 352, Sec. 13. Effective January 1, 2011.)






CHAPTER 8 - Location of Missing Party or Child

3130

If a petition to determine custody of a child has been filed in a court of competent jurisdiction, or if a temporary order pending determination of custody has been entered in accordance with Chapter 3 (commencing with Section 3060), and the whereabouts of a party in possession of the child are not known, or there is reason to believe that the party may not appear in the proceedings although ordered to appear personally with the child pursuant to Section 3430, the district attorney shall take all actions necessary to locate the party and the child and to procure compliance with the order to appear with the child for purposes of adjudication of custody. The petition to determine custody may be filed by the district attorney.

(Amended by Stats. 2008, Ch. 699, Sec. 2. Effective January 1, 2009.)



3131

If a custody or visitation order has been entered by a court of competent jurisdiction and the child is taken or detained by another person in violation of the order, the district attorney shall take all actions necessary to locate and return the child and the person who violated the order and to assist in the enforcement of the custody or visitation order or other order of the court by use of an appropriate civil or criminal proceeding.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3132

In performing the functions described in Sections 3130 and 3131, the district attorney shall act on behalf of the court and shall not represent any party to the custody proceedings.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3133

If the district attorney represents to the court, by a written declaration under penalty of perjury, that a temporary custody order is needed to recover a child who is being detained or concealed in violation of a court order or a parent’s right to custody, the court may issue an order, placing temporary sole physical custody in the parent or person recommended by the district attorney to facilitate the return of the child to the jurisdiction of the court, pending further hearings. If the court determines that it is not in the best interest of the child to place temporary sole physical custody in the parent or person recommended by the district attorney, the court shall appoint a person to take charge of the child and return the child to the jurisdiction of the court.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3134

(a) When the district attorney incurs expenses pursuant to this chapter, including expenses incurred in a sister state, payment of the expenses may be advanced by the county subject to reimbursement by the state, and shall be audited by the Controller and paid by the State Treasury according to law.

(b) The court in which the custody proceeding is pending or which has continuing jurisdiction shall, if appropriate, allocate liability for the reimbursement of actual expenses incurred by the district attorney to either or both parties to the proceedings, and that allocation shall constitute a judgment for the state for the funds advanced pursuant to this section. The county shall take reasonable action to enforce that liability and shall transmit all recovered funds to the state.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3134.5

(a) Upon request of the district attorney, the court may issue a protective custody warrant to secure the recovery of an unlawfully detained or concealed child. The request by the district attorney shall include a written declaration under penalty of perjury that a warrant for the child is necessary in order for the district attorney to perform the duties described in Sections 3130 and 3131. The protective custody warrant for the child shall contain an order that the arresting agency shall place the child in protective custody, or return the child as directed by the court. The protective custody warrant for the child may also contain an order to freeze the California assets of the party alleged to be in possession of the child. The protective custody warrant may be served in any county in the same manner as a warrant of arrest and may be served at any time of the day or night. For purposes of this subdivision, “assets” means funds held in a depository institution, as defined in subdivision (a) of Section 1420 of the Financial Code, in California.

(b) Upon a declaration of the district attorney that the child has been recovered or that the warrant is otherwise no longer required, the court may dismiss the warrant without further court proceedings.

(c) Upon noticed motion, any order to freeze assets pursuant to subdivision (a) may be terminated, modified, or vacated by the court upon a finding that the release of the assets will not jeopardize the safety or best interest of the child.

(d) If an asset freeze order is entered pursuant to subdivision (a), and the court subsequently dismisses the warrant pursuant to subdivision (b), notice of the dismissal shall be immediately served on the depository institutions holding any assets pursuant to the freeze order.

(Amended by Stats. 2012, Ch. 276, Sec. 3. Effective January 1, 2013.)



3135

Part 3 (commencing with Section 3400) does not limit the authority of a district attorney or arresting agency to act pursuant to this chapter, Section 279.6 of the Penal Code, or any other applicable law.

(Added by Stats. 1999, Ch. 867, Sec. 1. Effective January 1, 2000.)






CHAPTER 9 - Check to Determine Whether Child is Missing Person

3140

(a) Subject to subdivisions (b) and (c), before granting or modifying a custody order in a case in which one or both parents of the child have not appeared either personally or by counsel, the court shall require the parent, petitioner, or other party appearing in the case to submit a certified copy of the child’s birth certificate to the court. The court or its designee shall forward the certified copy of the birth certificate to the local police or sheriff’s department which shall check with the National Crime Information Center Missing Person System to ascertain whether the child has been reported missing or is the victim of an abduction and shall report the results of the check to the court.

(b) If the custody matter before the court also involves a petition for the dissolution of marriage or the adjudication of paternity rights or duties, this section applies only to a case in which there is no proof of personal service of the petition on the absent parent.

(c) For good cause shown, the court may waive the requirements of this section.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 10 - Appointment of Counsel to Represent Child

3150

(a) If the court determines that it would be in the best interest of the minor child, the court may appoint private counsel to represent the interests of the child in a custody or visitation proceeding, provided that the court and counsel comply with the requirements set forth in Rules 5.240, 5.241, and 5.242 of the California Rules of Court.

(b) Upon entering an appearance on behalf of a child pursuant to this chapter, counsel shall continue to represent that child unless relieved by the court upon the substitution of other counsel by the court or for cause.

(Amended by Stats. 2010, Ch. 352, Sec. 14. Effective January 1, 2011.)



3151

(a) The child’s counsel appointed under this chapter is charged with the representation of the child’s best interests. The role of the child’s counsel is to gather evidence that bears on the best interests of the child, and present that admissible evidence to the court in any manner appropriate for the counsel of a party. If the child so desires, the child’s counsel shall present the child’s wishes to the court. The counsel’s duties, unless under the circumstances it is inappropriate to exercise the duty, include interviewing the child, reviewing the court files and all accessible relevant records available to both parties, and making any further investigations as the counsel considers necessary to ascertain evidence relevant to the custody or visitation hearings.

(b) Counsel shall serve notices and pleadings on all parties, consistent with requirements for parties. Counsel shall not be called as a witness in the proceeding. Counsel may introduce and examine counsel’s own witnesses, present arguments to the court concerning the child’s welfare, and participate further in the proceeding to the degree necessary to represent the child adequately.

(c) The child’s counsel shall have the following rights:

(1) Reasonable access to the child.

(2) Standing to seek affirmative relief on behalf of the child.

(3) Notice of any proceeding, and all phases of that proceeding, including a request for examination affecting the child.

(4) The right to take any action that is available to a party to the proceeding, including, but not limited to, the following: filing pleadings, making evidentiary objections, and presenting evidence and being heard in the proceeding, which may include, but shall not be limited to, presenting motions and orders to show cause, and participating in settlement conferences, trials, seeking writs, appeals, and arbitrations.

(5) Access to the child’s medical, dental, mental health, and other health care records, school and educational records, and the right to interview school personnel, caretakers, health care providers, mental health professionals, and others who have assessed the child or provided care to the child. The release of this information to counsel shall not constitute a waiver of the confidentiality of the reports, files, and any disclosed communications. Counsel may interview mediators; however, the provisions of Sections 3177 and 3182 shall apply.

(6) The right to reasonable advance notice of and the right to refuse any physical or psychological examination or evaluation, for purposes of the proceeding, which has not been ordered by the court.

(7) The right to assert or waive any privilege on behalf of the child.

(8) The right to seek independent psychological or physical examination or evaluation of the child for purposes of the pending proceeding, upon approval by the court.

(Amended by Stats. 2010, Ch. 352, Sec. 15. Effective January 1, 2011.)



3152

(a) The child’s counsel may, upon noticed motion to all parties and the local child protective services agency, request the court to authorize release of relevant reports or files, concerning the child represented by the counsel, of the relevant local child protective services agency.

(b) The court shall review the reports or files in camera in order to determine whether they are relevant to the pending action and whether and to what extent they should be released to the child’s counsel.

(c) Neither the review by the court nor the release to counsel shall constitute a waiver of the confidentiality of the reports and files. Counsel shall not disclose the contents or existence of the reports or files to anyone unless otherwise permitted by law.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3153

(a) If the court appoints counsel under this chapter to represent the child, counsel shall receive a reasonable sum for compensation and expenses, the amount of which shall be determined by the court. Except as provided in subdivision (b), this amount shall be paid by the parties in the proportions the court deems just.

(b) Upon its own motion or that of a party, the court shall determine whether both parties together are financially unable to pay all or a portion of the cost of counsel appointed pursuant to this chapter, and the portion of the cost of that counsel which the court finds the parties are unable to pay shall be paid by the county. The Judicial Council shall adopt guidelines to assist in determining financial eligibility for county payment of counsel appointed by the court pursuant to this chapter.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 11 - Mediation of Custody and Visitation Issues

ARTICLE 1 - General Provisions

3160

Each superior court shall make a mediator available. The court is not required to institute a family conciliation court in order to provide mediation services.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3161

The purposes of a mediation proceeding are as follows:

(a) To reduce acrimony that may exist between the parties.

(b) To develop an agreement assuring the child close and continuing contact with both parents that is in the best interest of the child, consistent with Sections 3011 and 3020.

(c) To effect a settlement of the issue of visitation rights of all parties that is in the best interest of the child.

(Amended by Stats. 1997, Ch. 849, Sec. 5. Effective January 1, 1998.)



3162

(a) Mediation of cases involving custody and visitation concerning children shall be governed by uniform standards of practice adopted by the Judicial Council.

(b) The standards of practice shall include, but not be limited to, all of the following:

(1) Provision for the best interest of the child and the safeguarding of the rights of the child to frequent and continuing contact with both parents, consistent with Sections 3011 and 3020.

(2) Facilitation of the transition of the family by detailing factors to be considered in decisions concerning the child’s future.

(3) The conducting of negotiations in such a way as to equalize power relationships between the parties.

(c) In adopting the standards of practice, the Judicial Council shall consider standards developed by recognized associations of mediators and attorneys and other relevant standards governing mediation of proceedings for the dissolution of marriage.

(d) The Judicial Council shall offer training with respect to the standards to mediators.

(Amended by Stats. 1997, Ch. 849, Sec. 6. Effective January 1, 1998.)



3163

Courts shall develop local rules to respond to requests for a change of mediators or to general problems relating to mediation.

(Added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3164

(a) The mediator may be a member of the professional staff of a family conciliation court, probation department, or mental health services agency, or may be any other person or agency designated by the court.

(b) The mediator shall meet the minimum qualifications required of a counselor of conciliation as provided in Section 1815.

(Added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3165

Any person, regardless of administrative title, hired on or after January 1, 1998, who is responsible for clinical supervision of evaluators, investigators, or mediators or who directly supervises or administers the Family Court Services evaluation or mediation programs shall meet the same continuing education requirements specified in Section 1816 for supervising and associate counselors of conciliation.

(Added by Stats. 1996, Ch. 761, Sec. 4. Effective January 1, 1997.)






ARTICLE 2 - Availability of Mediation

3170

(a) If it appears on the face of a petition, application, or other pleading to obtain or modify a temporary or permanent custody or visitation order that custody, visitation, or both are contested, the court shall set the contested issues for mediation.

(b) Domestic violence cases shall be handled by Family Court Services in accordance with a separate written protocol approved by the Judicial Council. The Judicial Council shall adopt guidelines for services, other than services provided under this chapter, that courts or counties may offer to parents who have been unable to resolve their disputes. These services may include, but are not limited to, parent education programs, booklets, video recordings, or referrals to additional community resources.

(Amended by Stats. 2012, Ch. 470, Sec. 18. Effective January 1, 2013.)



3171

(a) If a stepparent or grandparent has petitioned, or otherwise applied, for a visitation order pursuant to Chapter 5 (commencing with Section 3100), the court shall set the matter for mediation.

(b) A natural or adoptive parent who is not a party to the proceeding is not required to participate in the mediation proceeding, but failure to participate is a waiver of that parent’s right to object to a settlement reached by the other parties during mediation or to require a hearing on the matter.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3172

Mediation shall not be denied to the parties on the basis that paternity is at issue in a proceeding before the court.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3173

(a) Upon an order of the presiding judge of a superior court authorizing the procedure in that court, a petition may be filed pursuant to this chapter for mediation of a dispute relating to an existing order for custody, visitation, or both.

(b) The mediation of a dispute concerning an existing order shall be set not later than 60 days after the filing of the petition.

(Amended by Stats. 2012, Ch. 470, Sec. 19. Effective January 1, 2013.)






ARTICLE 3 - Mediation Proceedings

3175

If a matter is set for mediation pursuant to this chapter, the mediation shall be set before or concurrent with the setting of the matter for hearing.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3176

(a) Notice of mediation and of any hearing to be held pursuant to this chapter shall be given to the following persons:

(1) Where mediation is required to settle a contested issue of custody or visitation, to each party and to each party’s counsel of record.

(2) Where a stepparent or grandparent seeks visitation rights, to the stepparent or grandparent seeking visitation rights, to each parent of the child, and to each parent’s counsel of record.

(b) Notice shall be given by certified mail, return receipt requested, postage prepaid, to the last known address.

(c) Notice of mediation pursuant to Section 3188 shall state that all communications involving the mediator shall be kept confidential between the mediator and the disputing parties.

(Amended by Stats. 2002, Ch. 1077, Sec. 1. Effective January 1, 2003.)



3177

Mediation proceedings pursuant to this chapter shall be held in private and shall be confidential. All communications, verbal or written, from the parties to the mediator made in the proceeding are official information within the meaning of Section 1040 of the Evidence Code.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3178

An agreement reached by the parties as a result of mediation shall be limited as follows:

(a) Where mediation is required to settle a contested issue of custody or visitation, the agreement shall be limited to the resolution of issues relating to parenting plans, custody, visitation, or a combination of these issues.

(b) Where a stepparent or grandparent seeks visitation rights, the agreement shall be limited to the resolution of issues relating to visitation.

(Added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3179

A custody or visitation agreement reached as a result of mediation may be modified at any time at the discretion of the court, subject to Chapter 1 (commencing with Section 3020), Chapter 2 (commencing with Section 3040), Chapter 4 (commencing with Section 3080), and Chapter 5 (commencing with Section 3100).

(Added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3180

(a) In mediation proceedings pursuant to this chapter, the mediator has the duty to assess the needs and interests of the child involved in the controversy, and is entitled to interview the child where the mediator considers the interview appropriate or necessary.

(b) The mediator shall use his or her best efforts to effect a settlement of the custody or visitation dispute that is in the best interest of the child, as provided in Section 3011.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3181

(a) In a proceeding in which mediation is required pursuant to this chapter, where there has been a history of domestic violence between the parties or where a protective order as defined in Section 6218 is in effect, at the request of the party alleging domestic violence in a written declaration under penalty of perjury or protected by the order, the mediator appointed pursuant to this chapter shall meet with the parties separately and at separate times.

(b) Any intake form that an agency charged with providing family court services requires the parties to complete before the commencement of mediation shall state that, if a party alleging domestic violence in a written declaration under penalty of perjury or a party protected by a protective order so requests, the mediator will meet with the parties separately and at separate times.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3182

(a) The mediator has authority to exclude counsel from participation in the mediation proceedings pursuant to this chapter if, in the mediator’s discretion, exclusion of counsel is appropriate or necessary.

(b) The mediator has authority to exclude a domestic violence support person from a mediation proceeding as provided in Section 6303.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3183

(a) Except as provided in Section 3188, the mediator may, consistent with local court rules, submit a recommendation to the court as to the custody of or visitation with the child, if the mediator has first provided the parties and their attorneys, including counsel for any minor children, with the recommendations in writing in advance of the hearing. The court shall make an inquiry at the hearing as to whether the parties and their attorneys have received the recommendations in writing. If the mediator is authorized to submit a recommendation to the court pursuant to this subdivision, the mediation and recommendation process shall be referred to as “child custody recommending counseling” and the mediator shall be referred to as a “child custody recommending counselor.” Mediators who make those recommendations are considered mediators for purposes of Chapter 11 (commencing with Section 3160), and shall be subject to all requirements for mediators for all purposes under this code and the California Rules of Court. On and after January 1, 2012, all court communications and information regarding the child custody recommending counseling process shall reflect the change in the name of the process and the name of the providers.

(b) If the parties have not reached agreement as a result of the mediation proceedings, the mediator may recommend to the court that an investigation be conducted pursuant to Chapter 6 (commencing with Section 3110) or that other services be offered to assist the parties to effect a resolution of the controversy before a hearing on the issues.

(c) In appropriate cases, the mediator may recommend that restraining orders be issued, pending determination of the controversy, to protect the well-being of the child involved in the controversy.

(Amended by Stats. 2010, Ch. 352, Sec. 16. Effective January 1, 2011.)



3184

Except as provided in Section 3188, nothing in this chapter prohibits the mediator from recommending to the court that counsel be appointed, pursuant to Chapter 10 (commencing with Section 3150), to represent the minor child. In making this recommendation, the mediator shall inform the court of the reasons why it would be in the best interest of the minor child to have counsel appointed.

(Amended by Stats. 2002, Ch. 1077, Sec. 3. Effective January 1, 2003.)



3185

(a) If issues that may be resolved by agreement pursuant to Section 3178 are not resolved by an agreement of all the parties who participate in mediation, the mediator shall inform the court in writing and the court shall set the matter for hearing on the unresolved issues.

(b) Where a stepparent or grandparent requests visitation, each natural or adoptive parent and the stepparent or grandparent shall be given an opportunity to appear and be heard on the issue of visitation.

(Added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3186

(a) An agreement reached by the parties as a result of mediation shall be reported to counsel for the parties by the mediator on the day set for mediation or as soon thereafter as practical, but before the agreement is reported to the court.

(b) An agreement may not be confirmed or otherwise incorporated in an order unless each party, in person or by counsel of record, has affirmed and assented to the agreement in open court or by written stipulation.

(c) An agreement may be confirmed or otherwise incorporated in an order if a party fails to appear at a noticed hearing on the issue involved in the agreement.

(Added by Stats. 1993, Ch. 219, Sec. 116.87. Effective January 1, 1994.)



3188

(a)Any court selected by the Judicial Council under subdivision (c) may voluntarily adopt a confidential mediation program that provides for all of the following:

(1) The mediator may not make a recommendation as to custody or visitation to anyone other than the disputing parties, except as otherwise provided in this section.

(2) If total or partial agreement is reached in mediation, the mediator may report this fact to the court. If both parties consent in writing, where there is a partial agreement, the mediator may report to the court a description of the issues still in dispute, without specific reference to either party.

(3) In making the recommendation described in Section 3184, the mediator may not inform the court of the reasons why it would be in the best interest of the minor child to have counsel appointed.

(4) If the parties have not reached agreement as a result of the initial mediation, this section does not prohibit the court from requiring subsequent mediation that may result in a recommendation as to custody or visitation with the child if the subsequent mediation is conducted by a different mediator with no prior involvement with the case or knowledge of any communications, as defined in Section 1040 of the Evidence Code, with respect to the initial mediation. The court, however, shall inform the parties that the mediator will make a recommendation to the court regarding custody or visitation in the event that the parties cannot reach agreement on these issues.

(5) If an initial screening or intake process indicates that the case involves serious safety risks to the child, such as domestic violence, sexual abuse, or serious substance abuse, the mediator may provide an initial emergency assessment service that includes a recommendation to the court concerning temporary custody or visitation orders in order to expeditiously address those safety issues.

(b) This section shall become operative upon the appropriation of funds in the annual Budget Act sufficient to implement this section.

(c) This section shall apply only in four or more superior courts selected by the Judicial Council that currently allow a mediator to make custody recommendations to the court and have more than 1,000 family law case filings per year. The Judicial Council may also make this section applicable to additional superior courts that have fewer than 1,000 family law case filings per year.

(Amended by Stats. 2012, Ch. 470, Sec. 20. Effective January 1, 2013. Section operative as provided in subd. (b).)









CHAPTER 12 - Counseling of Parents and Child

3190

(a) The court may require parents or any other party involved in a custody or visitation dispute, and the minor child, to participate in outpatient counseling with a licensed mental health professional, or through other community programs and services that provide appropriate counseling, including, but not limited to, mental health or substance abuse services, for not more than one year, provided that the program selected has counseling available for the designated period of time, if the court finds both of the following:

(1) The dispute between the parents, between the parent or parents and the child, between the parent or parents and another party seeking custody or visitation rights with the child, or between a party seeking custody or visitation rights and the child, poses a substantial danger to the best interest of the child.

(2) The counseling is in the best interest of the child.

(b) In determining whether a dispute, as described in paragraph (1) of subdivision (a), poses a substantial danger to the best interest of the child, the court shall consider, in addition to any other factors the court determines relevant, any history of domestic violence, as defined in Section 6211, within the past five years between the parents, between the parent or parents and the child, between the parent or parents and another party seeking custody or visitation rights with the child, or between a party seeking custody or visitation rights and the child.

(c) Subject to Section 3192, if the court finds that the financial burden created by the order for counseling does not otherwise jeopardize a party’s other financial obligations, the court shall fix the cost and shall order the entire cost of the services to be borne by the parties in the proportions the court deems reasonable.

(d) The court, in its finding, shall set forth reasons why it has found both of the following:

(1) The dispute poses a substantial danger to the best interest of the child and the counseling is in the best interest of the child.

(2) The financial burden created by the court order for counseling does not otherwise jeopardize a party’s other financial obligations.

(e) The court shall not order the parties to return to court upon the completion of counseling. Any party may file a new order to show cause or motion after counseling has been completed, and the court may again order counseling consistent with this chapter.

(Amended by Stats. 1998, Ch. 229, Sec. 1. Effective January 1, 1999.)



3191

The counseling pursuant to this chapter shall be specifically designed to facilitate communication between the parties regarding their minor child’s best interest, to reduce conflict regarding custody or visitation, and to improve the quality of parenting skills of each parent.

(Amended by Stats. 1993, Ch. 219, Sec. 116.91. Effective January 1, 1994.)



3192

In a proceeding in which counseling is ordered pursuant to this chapter, where there has been a history of abuse by either parent against the child or by one parent against the other parent and a protective order as defined in Section 6218 is in effect, the court may order the parties to participate in counseling separately and at separate times. Each party shall bear the cost of his or her own counseling separately, unless good cause is shown for a different apportionment. The costs associated with a minor child participating in counseling shall be apportioned in accordance with Section 4062.

(Amended by Stats. 1994, Ch. 1269, Sec. 31. Effective January 1, 1995.)






CHAPTER 13 - Supervised Visitation and Exchange Services, Education, and Counseling

3200

The Judicial Council shall develop standards for supervised visitation providers in accordance with the guidelines set forth in this section. For the purposes of the development of these standards, the term “provider” shall include any individual who functions as a visitation monitor, as well as supervised visitation centers. Provisions shall be made within the standards to allow for the diversity of supervised visitation providers.

(a) When developing standards, the Judicial Council shall consider all of the following issues:

(1) The provider’s qualifications, experience, and education.

(2) Safety and security procedures, including ratios of children per supervisor.

(3) Any conflict of interest.

(4) Maintenance and disclosure of records, including confidentiality policies.

(5) Procedures for screening, delineation of terms and conditions, and termination of supervised visitation services.

(6) Procedures for emergency or extenuating situations.

(7) Orientation to and guidelines for cases in which there are allegations of domestic violence, child abuse, substance abuse, or special circumstances.

(8) The legal obligations and responsibilities of supervisors.

(b) The Judicial Council shall consult with visitation centers, mothers’ groups, fathers’ groups, judges, the State Bar of California, children’s advocacy groups, domestic violence prevention groups, Family Court Services, and other groups it regards as necessary in connection with these standards.

(c) It is the intent of the Legislature that the safety of children, adults, and visitation supervisors be a precondition to providing visitation services. Once safety is assured, the best interest of the child is the paramount consideration at all stages and particularly in deciding the manner in which supervision is provided.

(Amended by Stats. 2004, Ch. 193, Sec. 17. Effective January 1, 2005.)



3200.5

(a) Any standards for supervised visitation providers adopted by the Judicial Council pursuant to Section 3200 shall conform to this section. A provider, as described in Section 3200, shall be a professional provider or nonprofessional provider.

(b) In any case in which the court has determined that there is domestic violence or child abuse or neglect, as defined in Section 11165.6 of the Penal Code, and the court determines supervision is necessary, the court shall consider whether to use a professional or nonprofessional provider based upon the child’s best interest.

(c) For the purposes of this section, the following definitions apply:

(1) “Nonprofessional provider” means any person who is not paid for providing supervised visitation services. Unless otherwise ordered by the court or stipulated by the parties, the nonprofessional provider shall:

(A) Have no record of a conviction for child molestation, child abuse, or other crimes against a person.

(B) Have proof of automobile insurance if transporting the child.

(C) Have no current or past court order in which the provider is the person being supervised.

(D) Agree to adhere to and enforce the court order regarding supervised visitation.

(2) “Professional provider” means any person paid for providing supervised visitation services, or an independent contractor, employee, intern, or volunteer operating independently or through a supervised visitation center or agency. The professional provider shall:

(A) Be at least 21 years of age.

(B) Have no record of a conviction for driving under the influence (DUI) within the last five years.

(C) Not have been on probation or parole for the last 10 years.

(D) Have no record of a conviction for child molestation, child abuse, or other crimes against a person.

(E) Have proof of automobile insurance if transporting the child.

(F) Have no civil, criminal, or juvenile restraining orders within the last 10 years.

(G) Have no current or past court order in which the provider is the person being supervised.

(H) Be able to speak the language of the party being supervised and of the child, or the provider must provide a neutral interpreter over 18 years of age who is able to do so.

(I) Agree to adhere to and enforce the court order regarding supervised visitation.

(J) Meet the training requirements set forth in subdivision (d).

(d) (1) Professional providers shall have received 24 hours of training that includes training in the following subjects:

(A)  The role of a professional provider.

(B)  Child abuse reporting laws.

(C)  Recordkeeping procedures.

(D)  Screening, monitoring, and termination of visitation.

(E)  Developmental needs of children.

(F)  Legal responsibilities and obligations of a provider.

(G)  Cultural sensitivity.

(H)  Conflicts of interest.

(I)  Confidentiality.

(J)  Issues relating to substance abuse, child abuse, sexual abuse, and domestic violence.

(K)  Basic knowledge of family and juvenile law.

(2) Professional providers shall sign a declaration or any Judicial Council form that they meet the training and qualifications of a provider.

(e) The ratio of children to a professional provider shall be contingent on:

(1) The degree of risk factors present in each case.

(2) The nature of supervision required in each case.

(3) The number and ages of the children to be supervised during a visit.

(4) The number of people visiting the child during the visit.

(5) The duration and location of the visit.

(6) The experience of the provider.

(f) Professional providers of supervised visitation shall:

(1) Advise the parties before commencement of supervised visitation that no confidential privilege exists.

(2) Report suspected child abuse to the appropriate agency, as provided by law, and inform the parties of the provider’s obligation to make those reports.

(3) Suspend or terminate visitation under subdivision (h).

(g) Professional providers shall:

(1) Prepare a written contract to be signed by the parties before commencement of the supervised visitation. The contract should inform each party of the terms and conditions of supervised visitation.

(2) Review custody and visitation orders relevant to the supervised visitation.

(3) Keep a record for each case, including, at least, all of the following:

(A) A written record of each contact and visit.

(B) Who attended the visit.

(C) Any failure to comply with the terms and conditions of the visitation.

(D) Any incidence of abuse, as required by law.

(h) (1) Each provider shall make every reasonable effort to provide a safe visit for the child and the noncustodial party.

(2) If a provider determines that the rules of the visit have been violated, the child has become acutely distressed, or the safety of the child or the provider is at risk, the visit may be temporarily interrupted, rescheduled at a later date, or terminated.

(3) All interruptions or terminations of visits shall be recorded in the case file.

(4) All providers shall advise both parties of the reasons for the interruption or termination of a visit.

(i) A professional provider shall state the reasons for temporary suspension or termination of supervised visitation in writing and shall provide the written statement to both parties, their attorneys, the attorney for the child, and the court.

(Amended by Stats. 2013, Ch. 76, Sec. 60. Effective January 1, 2014.)



3201

Any supervised visitation maintained or imposed by the court shall be administered in accordance with Section 26.2 of the California Standards of Judicial Administration recommended by the Judicial Council.

(Added by Stats. 1999, Ch. 985, Sec. 2. Effective January 1, 2000. See same-numbered section added by Stats. 1999, Ch. 1004.)



3201-1

(a) The programs described in this chapter shall be administered by the family law division of the superior court in the county.

(b) For purposes of this chapter, “education about protecting children during family disruption” includes education on parenting skills and the impact of parental conflict on children, how to put a parenting agreement into effect, and the responsibility of both parents to comply with custody and visitation orders.

(Added by Stats. 1999, Ch. 1004, Sec. 2. Effective January 1, 2000. See same-numbered section added by Stats. 1999, Ch. 985.)



3202

(a) All supervised visitation and exchange programs funded pursuant to this chapter shall comply with all requirements of the Uniform Standards of Practice for Providers of Supervised Visitation set forth in Standard 5.20 of the Standards of Judicial Administration as amended. The family law division of the superior court may contract with eligible providers of supervised visitation and exchange services, education, and group counseling to provide services under this chapter.

(b) As used in this section, “eligible provider” means:

(1) For providers of supervised visitation and exchange services, a local public agency or nonprofit entity that satisfies the Uniform Standards of Practice for Providers of Supervised Visitation.

(2) For providers of group counseling, a professional licensed to practice psychotherapy in this state, including, but not limited to, a licensed psychiatrist, licensed psychologist, licensed clinical social worker, licensed marriage and family therapist, or licensed professional clinical counselor; or a mental health intern working under the direct supervision of a professional licensed to practice psychotherapy.

(3) For providers of education, a professional with a bachelor’s or master’s degree in human behavior, child development, psychology, counseling, family-life education, or a related field, having specific training in issues relating to child and family development, substance abuse, child abuse, domestic violence, effective parenting, and the impact of divorce and interparental conflict on children; or an intern working under the supervision of that professional.

(Amended by Stats. 2013, Ch. 61, Sec. 1. Effective January 1, 2014.)



3203

Subject to the availability of federal funding for the purposes of this chapter, the family law division of the superior court in each county may establish and administer a supervised visitation and exchange program, programs for education about protecting children during family disruption, and group counseling programs for parents and children under this chapter. The programs shall allow parties and children to participate in supervised visitation between a custodial party and a noncustodial party or joint custodians, and to participate in the education and group counseling programs, irrespective of whether the parties are or are not married to each other or are currently living separately and apart on a permanent or temporary basis.

(Added by Stats. 1999, Ch. 1004, Sec. 4. Effective January 1, 2000.)



3204

(a) The Judicial Council shall annually submit an application to the federal Administration for Children and Families, pursuant to Section 669B of the “1996 Federal Personal Responsibility and Work Opportunity Recovery Act” (PRWORA), for a grant to fund child custody and visitation programs pursuant to this chapter.

The Judicial Council shall be charged with the administration of the grant funds.

(b) (1) It is the intention of the Legislature that, effective October 1, 2000, the grant funds described in subdivision (a) shall be used to fund the following three types of programs: supervised visitation and exchange services, education about protecting children during family disruption, and group counseling for parents and children, as set forth in this chapter. Contracts shall follow a standard request for proposal procedure, that may include multiple year funding. Requests for proposals shall meet all state and federal requirements for receiving access and visitation grant funds.

(2) The grant funds shall be awarded with the intent of approving as many requests for proposals as possible while assuring that each approved proposal would provide beneficial services and satisfy the overall goals of the program under this chapter. The Judicial Council shall determine the final number and amount of grants. Requests for proposals shall be evaluated based on the following criteria:

(A) Availability of services to a broad population of parties.

(B) The ability to expand existing services.

(C) Coordination with other community services.

(D) The hours of service delivery.

(E) The number of counties or regions participating.

(F) Overall cost-effectiveness.

(G) The purpose of the program to promote and encourage healthy parent and child relationships between noncustodial parents and their children, while ensuring the health, safety, and welfare of the children.

(3) Special consideration for grant funds shall be given to proposals that coordinate supervised visitation and exchange services, education, and group counseling with existing court-based programs and services.

(c) The family law division of the superior court in each county shall approve sliding scale fees that are based on the ability to pay for all parties, including low-income families, participating in a supervised visitation and exchange, education, and group counseling programs under this chapter.

(d) The Judicial Council shall, on March 1, 2002, and on the first day of March of each subsequent even-numbered year, report to the Legislature on the programs funded pursuant to this chapter and whether and to what extent those programs are achieving the goal of promoting and encouraging healthy parent and child relationships between noncustodial or joint custodial parents and their children while ensuring the health, safety, and welfare of children, and the other goals described in this chapter.

(Amended by Stats. 2007, Ch. 738, Sec. 13. Effective January 1, 2008.)









PART 3 - UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

CHAPTER 1 - General Provisions

3400

This part may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3402

As used in this part:

(a) “Abandoned” means left without provision for reasonable and necessary care or supervision.

(b) “Child” means an individual who has not attained 18 years of age.

(c) “Child custody determination” means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(d) “Child custody proceeding” means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for dissolution of marriage, legal separation of the parties, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Chapter 3 (commencing with Section 3441).

(e) “Commencement” means the filing of the first pleading in a proceeding.

(f) “Court” means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

(g) “Home state” means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(h) “Initial determination” means the first child custody determination concerning a particular child.

(i) “Issuing court” means the court that makes a child custody determination for which enforcement is sought under this part.

(j) “Issuing state” means the state in which a child custody determination is made.

(k) “Modification” means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(l) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(m) “Person acting as a parent” means a person, other than a parent, who: (1) has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and (2) has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(n) “Physical custody” means the physical care and supervision of a child.

(o) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(p) “Tribe” means an Indian tribe or band, or Alaskan Native village, that is recognized by federal law or formally acknowledged by a state.

(q) “Warrant” means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3403

This part does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3404

(a) A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) is not subject to this part to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying this chapter and Chapter 2 (commencing with Section 3421).

(c) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this part must be recognized and enforced under Chapter 3 (commencing with Section 3441).

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3405

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying this chapter and Chapter 2 (commencing with Section 3421).

(b) Except as otherwise provided in subdivision (c), a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this part must be recognized and enforced under Chapter 3 (commencing with Section 3441).

(c) A court of this state need not apply this part if the child custody law of a foreign country violates fundamental principles of human rights.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3406

A child custody determination made by a court of this state that had jurisdiction under this part binds all persons who have been served in accordance with the laws of this state or notified in accordance with Section 3408 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3407

If a question of existence or exercise of jurisdiction under this part is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3408

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3409

(a) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subdivision (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this part committed by an individual while present in this state.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3410

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this part.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subdivision (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, “record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3411

(a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court, on its own motion, may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3412

(a) A court of this state may request the appropriate court of another state to do all of the following:

(1) Hold an evidentiary hearing.

(2) Order a person to produce or give evidence pursuant to procedures of that state.

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding.

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request.

(5) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subdivision (a).

(c) Travel and other necessary and reasonable expenses incurred under subdivisions (a) and (b) may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)






CHAPTER 2 - Jurisdiction

3421

(a) Except as otherwise provided in Section 3424, a court of this state has jurisdiction to make an initial child custody determination only if any of the following are true:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state.

(2) A court of another state does not have jurisdiction under paragraph (1), or a court of the home state of the child has declined to exercise jurisdiction on the grounds that this state is the more appropriate forum under Section 3427 or 3428, and both of the following are true:

(A) The child and the child’s parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence.

(B) Substantial evidence is available in this state concerning the child’s care, protection, training, and personal relationships.

(3) All courts having jurisdiction under paragraph (1) or (2) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under Section 3427 or 3428.

(4) No court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2), or (3).

(b) Subdivision (a) is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3422

(a) Except as otherwise provided in Section 3424, a court of this state that has made a child custody determination consistent with Section 3421 or 3423 has exclusive, continuing jurisdiction over the determination until either of the following occurs:

(1) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child’s care, protection, training, and personal relationships.

(2) A court of this state or a court of another state determines that the child, the child’s parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state that has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under Section 3421.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3423

Except as otherwise provided in Section 3424, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under paragraph (1) or (2) of subdivision (a) of Section 3421 and either of the following determinations is made:

(a) The court of the other state determines it no longer has exclusive, continuing jurisdiction under Section 3422 or that a court of this state would be a more convenient forum under Section 3427.

(b) A court of this state or a court of the other state determines that the child, the child’s parents, and any person acting as a parent do not presently reside in the other state.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3424

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to, or threatened with, mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under this part and a child custody proceeding has not been commenced in a court of a state having jurisdiction under Sections 3421 to 3423, inclusive, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under Sections 3421 to 3423, inclusive. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under Sections 3421 to 3423, inclusive, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under this part, or a child custody proceeding has been commenced in a court of a state having jurisdiction under Sections 3421 to 3423, inclusive, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under Sections 3421 to 3423, inclusive. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state that has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under Sections 3421 to 3423, inclusive, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to Sections 3421 to 3423, inclusive, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

(e) It is the intent of the Legislature in enacting subdivision (a) that the grounds on which a court may exercise temporary emergency jurisdiction be expanded. It is further the intent of the Legislature that these grounds include those that existed under Section 3403 of the Family Code as that section read on December 31, 1999, particularly including cases involving domestic violence.

(Repealed and added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3425

(a) Before a child custody determination is made under this part, notice and an opportunity to be heard in accordance with the standards of Section 3408 must be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This part does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this part are governed by the law of this state as in child custody proceedings between residents of this state.

(Amended by Stats. 2008, Ch. 699, Sec. 3. Effective January 1, 2009.)



3426

(a) Except as otherwise provided in Section 3424, a court of this state may not exercise its jurisdiction under this chapter if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this part, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under Section 3427.

(b) Except as otherwise provided in Section 3424, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to Section 3429. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this part, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this part does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may do any of the following:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement.

(2) Enjoin the parties from continuing with the proceeding for enforcement.

(3) Proceed with the modification under conditions it considers appropriate.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3427

(a) A court of this state that has jurisdiction under this part to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court’s own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child.

(2) The length of time the child has resided outside this state.

(3) The distance between the court in this state and the court in the state that would assume jurisdiction.

(4) The degree of financial hardship to the parties in litigating in one forum over the other.

(5) Any agreement of the parties as to which state should assume jurisdiction.

(6) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child.

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence.

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this part if a child custody determination is incidental to an action for dissolution of marriage or another proceeding while still retaining jurisdiction over the dissolution of marriage or other proceeding.

(e) If it appears to the court that it is clearly an inappropriate forum, the court may require the party who commenced the proceeding to pay, in addition to the costs of the proceeding in this state, necessary travel and other expenses, including attorney’s fees, incurred by the other parties or their witnesses. Payment is to be made to the clerk of the court for remittance to the proper party.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3428

(a) Except as otherwise provided in Section 3424 or by any other law of this state, if a court of this state has jurisdiction under this part because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless one of the following are true:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction.

(2) A court of the state otherwise having jurisdiction under Sections 3421 to 3423, inclusive, determines that this state is a more appropriate forum under Section 3427.

(3) No court of any other state would have jurisdiction under the criteria specified in Sections 3421 to 3423, inclusive.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subdivision (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under Sections 3421 to 3423, inclusive.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subdivision (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney’s fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this part.

(d) In making a determination under this section, a court shall not consider as a factor weighing against the petitioner any taking of the child, or retention of the child after a visit or other temporary relinquishment of physical custody, from the person who has legal custody, if there is evidence that the taking or retention of the child was a result of domestic violence against the petitioner, as defined in Section 6211.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3429

(a) In a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child’s present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. However, where there are allegations of domestic violence or child abuse, any addresses of the party alleging violence or abuse and of the child which are unknown to the other party are confidential and may not be disclosed in the pleading or affidavit. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of, or visitation with, the child and, if so, identify the court, the case number, and the date of the child custody determination, if any.

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding.

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subdivision (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in paragraphs (1) to (3), inclusive, of subdivision (a) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court’s jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3430

(a) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to Section 3408 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child custody proceeding who is outside this state is directed to appear under subdivision (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)






CHAPTER 3 - Enforcement

3441

In this chapter:

(a) “Petitioner” means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(b) “Respondent” means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3442

Under this chapter, a court of this state may enforce an order for the return of a child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3443

(a) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this part or the determination was made under factual circumstances meeting the jurisdictional standards of this part and the determination has not been modified in accordance with this part.

(b) A court of this state may utilize any remedy available under other laws of this state to enforce a child custody determination made by a court of another state. The remedies provided in this chapter are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3444

(a) A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing either:

(1) A visitation schedule made by a court of another state.

(2) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under paragraph (2) of subdivision (a), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Chapter 2 (commencing with Section 3421). The order remains in effect until an order is obtained from the other court or the period expires.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3445

(a) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending all of the following to the appropriate court in this state:

(1) A letter or other document requesting registration.

(2) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified.

(3) Except as otherwise provided in Section 3429, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) On receipt of the documents required by subdivision (a), the registering court shall do both of the following:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form.

(2) Serve notice upon the persons named pursuant to paragraph (3) of subdivision (a) and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by paragraph (2) of subdivision (b) shall state all of the following:

(1) That a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state.

(2) That a hearing to contest the validity of the registered determination must be requested within 20 days after service of the notice.

(3) That failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes any of the following:

(1) That the issuing court did not have jurisdiction under Chapter 2 (commencing with Section 3421).

(2) That the child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Chapter 2 (commencing with Section 3421).

(3) That the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of Section 3408, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served shall be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3446

(a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with Chapter 2 (commencing with Section 3421), a registered child custody determination of a court of another state.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3447

If a proceeding for enforcement under this chapter is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Chapter 2 (commencing with Section 3421), the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3448

(a) A petition under this chapter must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child custody determination must state all of the following:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was.

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this part and, if so, identify the court, the case number, and the nature of the proceeding.

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding.

(4) The present physical address of the child and the respondent, if known.

(5) Whether relief in addition to the immediate physical custody of the child and attorney’s fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought.

(6) If the child custody determination has been registered and confirmed under Section 3445, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subdivision (c) must state the time and place of the hearing and advise the respondent that, at the hearing, the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under Section 3452, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes either of the following:

(1) That the child custody determination has not been registered and confirmed under Section 3445 and all of the following are true:

(A) The issuing court did not have jurisdiction under Chapter 2 (commencing with Section 3421).

(B) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Chapter 2 (commencing with Section 3421).

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of Section 3408, in the proceedings before the court that issued the order for which enforcement is sought.

(2) That the child custody determination for which enforcement is sought was registered and confirmed under Section 3445, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Chapter 2 (commencing with Section 3421).

(Amended by Stats. 2008, Ch. 699, Sec. 4. Effective January 1, 2009.)



3449

Except as otherwise provided in Section 3451, the petition and order shall be served, by any method authorized by the law of this state, upon the respondent and any person who has physical custody of the child.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3450

(a) Unless the court issues a temporary emergency order pursuant to Section 3424, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes either of the following:

(1) That the child custody determination has not been registered and confirmed under Section 3445 and one of the following is true:

(A) The issuing court did not have jurisdiction under Chapter 2 (commencing with Section 3421).

(B) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Chapter 2 (commencing with Section 3421).

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of Section 3408, in the proceedings before the court that issued the order for which enforcement is sought.

(2) That the child custody determination for which enforcement is sought was registered and confirmed under Section 3445 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Chapter 2 (commencing with Section 3421).

(b) The court shall award the fees, costs, and expenses authorized under Section 3452 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of spouses or parent and child may not be invoked in a proceeding under this chapter.

(Amended by Stats. 2014, Ch. 82, Sec. 31. Effective January 1, 2015.)



3451

(a) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is imminently likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by subdivision (b) of Section 3448.

(c) A warrant to take physical custody of a child must do all of the following:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based.

(2) Direct law enforcement officers to take physical custody of the child immediately.

(3) Provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child’s custodian.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3452

(a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney’s fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this part.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3453

A court of this state shall accord full faith and credit to an order issued by another state, and consistent with this part, enforce a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Chapter 2 (commencing with Section 3421).

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3454

An appeal may be taken from a final order in a proceeding under this chapter in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under Section 3424, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3455

(a) In a case arising under this part or involving the Hague Convention on the Civil Aspects of International Child Abduction, a district attorney is authorized to proceed pursuant to Chapter 8 (commencing with Section 3130) of Part 2.

(b) A district attorney acting under this section acts on behalf of the court and may not represent any party.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3456

At the request of a district attorney acting under Section 3455, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist the district attorney with responsibilities under Section 3455.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3457

The court may assess all direct expenses and costs incurred by a district attorney under Section 3455 or 3456 pursuant to the provisions of Section 3134.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)






CHAPTER 4 - Miscellaneous Provisions

3461

In applying and construing this Uniform Child Custody Jurisdiction and Enforcement Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3462

If any provision of this part or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this part that can be given effect without the invalid provision or application, and to this end the provisions of this part are severable.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)



3465

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination that was commenced before the effective date of this part is governed by the law in effect at the time the motion or other request was made.

(Added by Stats. 1999, Ch. 867, Sec. 3. Effective January 1, 2000.)












DIVISION 9 - SUPPORT

PART 1 - DEFINITIONS AND GENERAL PROVISIONS

CHAPTER 1 - Definitions

3500

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this division.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3515

“Separate property” does not include quasi-community property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - General Provisions

3550

(a) As used in this section:

(1) “Obligee” means a person to whom a duty of support is owed.

(2) “Obligor” means a person who owes a duty of support.

(b) An obligor present or resident in this state has the duty of support as defined in Sections 3900, 3901, 3910, 4300, and 4400, regardless of the presence or residence of the obligee.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3551

Laws attaching a privilege against the disclosure of communications between spouses are inapplicable under this division. Spouses are competent witnesses to testify to any relevant matter, including marriage and parentage.

(Amended by Stats. 2014, Ch. 82, Sec. 32. Effective January 1, 2015.)



3552

(a) In a proceeding involving child, family, or spousal support, no party to the proceeding may refuse to submit copies of the party’s state and federal income tax returns to the court, whether individual or joint.

(b) The tax returns may be examined by the other party and are discoverable by the other party. A party also may be examined by the other party as to the contents of a tax return submitted pursuant to this section.

(c) If the court finds that it is relevant to the case to retain the tax return, the tax return shall be sealed and maintained as a confidential record of the court. If the court finds that the tax return is not relevant to disposition of the case, all copies of the tax return shall be returned to the party who submitted it.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3554

An appeal may be taken from an order or judgment under this division as in other civil actions.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3555

Where support is ordered to be paid through the county officer designated by the court on behalf of a child or other party not receiving public assistance pursuant to the Family Economic Security Act of 1982 (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code), the designated county officer shall forward the support received to the designated payee within the time standards prescribed by federal law and the Department of Child Support Services.

(Amended by Stats. 2000, Ch. 808, Sec. 27. Effective September 28, 2000.)



3556

The existence or enforcement of a duty of support owed by a noncustodial parent for the support of a minor child is not affected by a failure or refusal by the custodial parent to implement any rights as to custody or visitation granted by a court to the noncustodial parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3557

(a) Notwithstanding any other provision of law, absent good cause to the contrary, the court, in order to ensure that each party has access to legal representation to preserve each party’s rights, upon determining (1) an award of attorney’s fees and cost under this section is appropriate, (2) there is a disparity in access to funds to retain counsel, and (3) one party is able to pay for legal representation for both parties, shall award reasonable attorney’s fees to any of the following persons:

(1) A custodial parent or other person to whom payments should be made in any action to enforce any of the following:

(A) An existing order for child support.

(B) A penalty incurred pursuant to Chapter 5 (commencing with Section 4720) of Part 5 of Division 9.

(2) A supported spouse in an action to enforce an existing order for spousal support.

(b) This section shall not be construed to allow an award of attorney’s fees to or against a governmental entity.

(Amended by Stats. 2010, Ch. 352, Sec. 17. Effective January 1, 2011.)



3558

In a proceeding involving child or family support, a court may require either parent to attend job training, job placement and vocational rehabilitation, and work programs, as designated by the court, at regular intervals and times and for durations specified by the court, and provide documentation of participation in the programs, in a format that is acceptable to the court, in order to enable the court to make a finding that good faith attempts at job training and placement have been undertaken by the parent.

(Added by Stats. 1996, Ch. 490, Sec. 1. Effective January 1, 1997.)






CHAPTER 3 - Support Agreements

ARTICLE 1 - General Provisions

3580

Subject to this chapter and to Section 3651, spouses may agree, in writing, to an immediate separation, and may provide in the agreement for the support of either of them and of their children during the separation or upon the dissolution of their marriage. The mutual consent of the parties is sufficient consideration for the agreement.

(Amended by Stats. 2014, Ch. 82, Sec. 33. Effective January 1, 2015.)






ARTICLE 2 - Child Support

3585

The provisions of an agreement between the parents for child support shall be deemed to be separate and severable from all other provisions of the agreement relating to property and support of either spouse. An order for child support based on the agreement shall be imposed by law and shall be made under the power of the court to order child support.

(Amended by Stats. 2014, Ch. 82, Sec. 34. Effective January 1, 2015.)



3586

If an agreement between the parents combines child support and spousal support without designating the amount to be paid for child support and the amount to be paid for spousal support, the court is not required to make a separate order for child support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3587

Notwithstanding any other provision of law, the court has the authority to approve a stipulated agreement by the parents to pay for the support of an adult child or for the continuation of child support after a child attains the age of 18 years and to make a support order to effectuate the agreement.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 3 - Spousal Support

3590

The provisions of an agreement for support of either party shall be deemed to be separate and severable from the provisions of the agreement relating to property. An order for support of either party based on the agreement shall be law-imposed and shall be made under the power of the court to order spousal support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3591

(a) Except as provided in subdivisions (b) and (c), the provisions of an agreement for the support of either party are subject to subsequent modification or termination by court order.

(b) An agreement may not be modified or terminated as to an amount that accrued before the date of the filing of the notice of motion or order to show cause to modify or terminate.

(c) An agreement for spousal support may not be modified or revoked to the extent that a written agreement, or, if there is no written agreement, an oral agreement entered into in open court between the parties, specifically provides that the spousal support is not subject to modification or termination.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3592

If an obligation under an agreement for settlement of property to a spouse or for support of a spouse is discharged in bankruptcy, the court may make all proper orders for the support of the spouse, as the court determines are just, having regard for the circumstances of the parties and the amount of the obligations under the agreement that are discharged.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3593

Sections 3590 and 3591 are effective only with respect to a property settlement agreement entered into on or after January 1, 1970, and do not affect an agreement entered into before January 1, 1970, as to which Chapter 1308 of the Statutes of 1967 shall apply.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)









CHAPTER 4 - Spousal and Child Support During Pendency of Proceeding

3600

During the pendency of any proceeding for dissolution of marriage or for legal separation of the parties or under Division 8 (commencing with Section 3000) (custody of children) or in any proceeding where there is at issue the support of a minor child or a child for whom support is authorized under Section 3901 or 3910, the court may order (a) either spouse to pay any amount that is necessary for the support of the other spouse, consistent with the requirements of subdivisions (i) and (m) of Section 4320 and Section 4325, or (b) either or both parents to pay any amount necessary for the support of the child, as the case may be.

(Amended by Stats. 2014, Ch. 82, Sec. 35. Effective January 1, 2015.)



3601

(a) An order for child support entered pursuant to this chapter continues in effect until the order (1) is terminated by the court or (2) terminates by operation of law pursuant to Sections 3900, 3901, 4007, and 4013.

(b) Subject to Section 3602, subdivision (a) applies notwithstanding any other provision of law and notwithstanding that the proceeding has not been brought to trial within the time limits specified in Chapter 1.5 (commencing with Section 583.110) of Title 8 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1993, Ch. 219, Sec. 121. Effective January 1, 1994.)



3602

Unless the order specifies otherwise, an order made pursuant to this chapter is not enforceable during any period in which the parties have reconciled and are living together.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3603

An order made pursuant to this chapter may be modified or terminated at any time except as to an amount that accrued before the date of the filing of the notice of motion or order to show cause to modify or terminate.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3604

An order made pursuant to this chapter does not prejudice the rights of the parties or the child with respect to any subsequent order which may be made.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 5 - Expedited Child Support Order

3620

An order under this chapter shall be known as an expedited support order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3621

In an action for child support that has been filed and served, the court may, without a hearing, make an order requiring a parent or parents to pay for the support of their minor child or children during the pendency of that action, pursuant to this chapter, the amount required by Section 4055 or, if the income of the obligated parent or parents is unknown to the applicant, then the minimum amount of support as provided in Section 11452 of the Welfare and Institutions Code.

(Amended by Stats. 1993, Ch. 219, Sec. 122. Effective January 1, 1994.)



3622

The court shall make an expedited support order upon the filing of all of the following:

(a) An application for an expedited child support order, setting forth the minimum amount the obligated parent or parents are required to pay pursuant to Section 4055 of this code or the minimum basic standards of adequate care for Region 1 as specified in Sections 11452 and 11452.018 of the Welfare and Institutions Code.

(b) An income and expense declaration for both parents, completed by the applicant.

(c) A worksheet setting forth the basis of the amount of support requested.

(d) A proposed expedited child support order.

(Amended by Stats. 1997, Ch. 14, Sec. 2. Effective May 30, 1997.)



3623

(a) An application for the expedited support order confers jurisdiction on the court to hear only the issue of support of the child or children for whom support may be ordered.

(b) Nothing in this chapter prevents either party from bringing before the court at the hearing other separately noticed issues otherwise relevant and proper to the action in which the application for the expedited support order has been filed.

(Amended by Stats. 1993, Ch. 219, Sec. 124. Effective January 1, 1994.)



3624

(a) Subject to Section 3625, an expedited support order becomes effective 30 days after service on the obligated parent of all of the following:

(1) The application for an expedited child support order.

(2) The proposed expedited child support order, which shall include a notice of consequences of failure to file a response.

(3) The completed income and expense declaration for both parents.

(4) A worksheet setting forth the basis of the amount of support requested.

(5) Three blank copies of the income and expense declaration form.

(6) Three blank copies of the response to an application for expedited child support order and notice of hearing form.

(b) Service on the obligated parent of the application and other required documents as set forth in subdivision (a) shall be by personal service or by any method available under Sections 415.10 to 415.40, inclusive, of the Code of Civil Procedure.

(c) Unless there is a response to the application for an expedited support order as provided in Section 3625, the expedited support order shall be effective on the obligated parent without further action by the court.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3625

(a) A response to the application for the proposed expedited support order and the obligated parent’s income and expense declaration may be filed with the court at any time before the effective date of the expedited support order and, on filing, shall be served upon the applicant by any method by which a response to a notice of motion may be served.

(b) The response to the application for an expedited support order shall state the objections of the obligated parent to the proposed expedited support order.

(c) The simultaneous filing of the response to the application for an expedited support order and the obligated parent’s income and expense declaration shall stay the effective date of the expedited support order.

(d) No fee shall be charged for, or in connection with, the filing of the response.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3626

The obligated parent shall cause the court clerk to, and the court clerk shall, set a hearing on the application for the expedited support order not less than 20 nor more than 30 days after the filing of the response to the application for the expedited support order and income and expense declaration.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3627

The obligated parent shall give notice of the hearing to the other parties or their counsel by first-class mail not less than 15 days before the hearing.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3628

If notice of the hearing is not given as provided in Section 3627, the expedited support order becomes effective as provided in Section 3624, subject to the relief available to the responding party as provided by Section 473 of the Code of Civil Procedure or any other available relief whether in law or in equity.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3629

(a) At the hearing on the application for the expedited support order, all parties who are parents of the child or children who are the subject of the action shall produce copies of their most recently filed federal and state income tax returns.

(b) A tax return so submitted may be reviewed by the other parties, and a party also may be examined by the other parties as to the contents of the return.

(c) Except as provided in subdivision (d), a party who fails to submit documents to the court as required by this chapter shall not be granted the relief that the party has requested.

(d) The court may grant the requested relief if the party submits a declaration under penalty of perjury that (1) no such document exists, or (2) in the case of a tax return, it cannot be produced, but a copy has been requested from the Internal Revenue Service or Franchise Tax Board.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3630

(a) Except as provided in subdivision (b), the amount of the expedited support order shall be the minimum amount the obligated parent is required to pay as set forth in the application.

(b) If a hearing is held on the application, the court shall order an amount of support in accordance with Article 2 (commencing with Section 4050) of Chapter 2 of Part 2.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3631

When there is a hearing, the resulting order shall be called an order after hearing.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3632

An order after hearing shall become effective not more than 30 days after the filing of the response to the application for the expedited support order and may be given retroactive effect to the date of the filing of the application.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3633

An order entered under this chapter may be modified or terminated at any time on the same basis as any other order for child support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3634

The Judicial Council shall prepare all forms necessary to give effect to this chapter.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 6 - Modification,Termination, or Set Aside of Support Orders

ARTICLE 1 - General Provisions

3650

Unless the provision or context otherwise requires, as used in this chapter, “support order” means a child, family, or spousal support order.

(Amended by Stats. 1993, Ch. 219, Sec. 124.5. Effective January 1, 1994.)



3651

(a) Except as provided in subdivisions (c) and (d) and subject to Article 3 (commencing with Section 3680) and Sections 3552, 3587, and 4004, a support order may be modified or terminated at any time as the court determines to be necessary.

(b) Upon the filing of a supplemental complaint pursuant to Section 2330.1, a child support order in the original proceeding may be modified in conformity with the statewide uniform guideline for child support to provide for the support of all of the children of the same parents who were named in the initial and supplemental pleadings, to consolidate arrearages and wage assignments for children of the parties, and to consolidate orders for support.

(c) (1) Except as provided in paragraph (2) and subdivision (b), a support order may not be modified or terminated as to an amount that accrued before the date of the filing of the notice of motion or order to show cause to modify or terminate.

(2) If a party to a support order is activated to United States military duty or National Guard service and deployed out of state, the service member may file and serve a notice of activation of military service and request to modify a support order, in lieu of a notice of motion or order to show cause, by informing the court and the other party of the request to modify the support order based on the change in circumstance. The service member shall indicate the date of deployment, and if possible, the court shall schedule the hearing prior to that date. If the court cannot hear the matter prior to the date of deployment out of state, and the service member complies with the conditions set forth in the Servicemembers Civil Relief Act, Section 522 of the Appendix of Title 50 of the United States Code, the court shall grant a stay of proceedings consistent with the timelines for stays set forth in that section. If, after granting the mandatory stay required by Section 522 of the Appendix of Title 50 of the United States Code, the court fails to grant the discretionary stay described under the law, it shall comply with the federal mandate to appoint counsel to represent the interests of the deployed service member. The court may not proceed with the matter if it does not appoint counsel, unless the service member is represented by other counsel. If the court stays the proceeding until after the return of the service member, the service member shall request the court to set the matter for hearing within 90 days of return from deployment or the matter shall be taken off calendar and the existing order may not be made retroactive pursuant to subdivision (c) of Section 3653.

(3) A service member who does not file a notice of activation of military service and request to modify a support order or order to show cause or notice of motion prior to deployment out of state nonetheless shall not be subject to penalties otherwise authorized by Chapter 5 (commencing with Section 4720) of Part 5 on the amount of child support that would not have accrued if the order had been modified pursuant to paragraph (2), absent a finding by the court of good cause. Any such finding shall be stated on the record.

(4) Notwithstanding any other provision of law, no interest shall accrue on that amount of a child support obligation that would not have become due and owing if the activated service member modified his or her support order upon activation to reflect the change in income due to the activation. Upon a finding by the court that good cause did not exist for the service member’s failure to seek, or delay in seeking, the modification, interest shall accrue as otherwise allowed by law.

(d) An order for spousal support may not be modified or terminated to the extent that a written agreement, or, if there is no written agreement, an oral agreement entered into in open court between the parties, specifically provides that the spousal support is not subject to modification or termination.

(e) This section applies whether or not the support order is based upon an agreement between the parties.

(f) This section is effective only with respect to a property settlement agreement entered into on or after January 1, 1970, and does not affect an agreement entered into before January 1, 1970, as to which Chapter 1308 of the Statutes of 1967 shall apply.

(g) (1) The Judicial Council, no later than 90 days after the effective date of the act adding this section, shall develop any forms and procedures necessary to implement paragraph (2) of subdivision (c). The Judicial Council shall ensure that all forms adopted pursuant to this section are in plain language.

(2) The form developed by the Judicial Council, in addition to other items the Judicial Council determines to be necessary or appropriate, shall include the following:

(A) The date of deployment and all information relevant to the determination of the amount of child support, including whether the service member’s employer will supplement the service member’s income during the deployment.

(B) A notice informing the opposing party that, absent a finding of good cause, the order will be made retroactive to the date of service of the form or the date of deployment, whichever is later.

(C) Notice that the requesting party must notify the court and the other party upon return from military duty and seek to bring any unresolved request for modification to hearing within 90 days of return, or else lose the right to modify the order pursuant to this section.

(Amended by Stats. 2005, Ch. 154, Sec. 2. Effective August 30, 2005.)



3652

Except as against a governmental agency, an order modifying, terminating, or setting aside a support order may include an award of attorney’s fees and court costs to the prevailing party.

(Amended by Stats. 1999, Ch. 653, Sec. 3. Effective January 1, 2000.)



3653

(a) An order modifying or terminating a support order may be made retroactive to the date of the filing of the notice of motion or order to show cause to modify or terminate, or to any subsequent date, except as provided in subdivision (b) or by federal law (42 U.S.C. Sec. 666(a)(9)).

(b) If an order modifying or terminating a support order is entered due to the unemployment of either the support obligor or the support obligee, the order shall be made retroactive to the later of the date of the service on the opposing party of the notice of motion or order to show cause to modify or terminate or the date of unemployment, subject to the notice requirements of federal law (42 U.S.C. Sec. 666(a)(9)), unless the court finds good cause not to make the order retroactive and states its reasons on the record.

(c) If an order modifying or terminating a support order is entered due to a change in income resulting from the activation to United States military service or National Guard duty and deployment out of state for either the support obligor or the support obligee, the order shall be made retroactive to the later of the date of the service on the opposing party of the notice of activation, notice of motion, order to show cause to modify or terminate, or the date of activation, subject to the notice requirements of federal law (42 U.S.C. Sec. 666(a)(9)), unless the court finds good cause not to make the order retroactive and states its reasons on the record. Good cause shall include, but not be limited to, a finding by the court that the delay in seeking the modification was not reasonable under the circumstances faced by the service member.

(d) If an order decreasing or terminating a support order is entered retroactively pursuant to this section, the support obligor may be entitled to, and the support obligee may be ordered to repay, according to the terms specified in the order, any amounts previously paid by the support obligor pursuant to the prior order that are in excess of the amounts due pursuant to the retroactive order. The court may order that the repayment by the support obligee shall be made over any period of time and in any manner, including, but not limited to, by an offset against future support payments or wage assignment, as the court deems just and reasonable. In determining whether to order a repayment, and in establishing the terms of repayment, the court shall consider all of the following factors:

(1) The amount to be repaid.

(2) The duration of the support order prior to modification or termination.

(3) The financial impact on the support obligee of any particular method of repayment such as an offset against future support payments or wage assignment.

(4) Any other facts or circumstances that the court deems relevant.

(Amended by Stats. 2005, Ch. 154, Sec. 3. Effective August 30, 2005.)



3654

At the request of either party, an order modifying, terminating, or setting aside a support order shall include a statement of decision.

(Amended by Stats. 1999, Ch. 653, Sec. 5. Effective January 1, 2000. Operative January 1, 1994.)






ARTICLE 2 - Discovery Before Commencing Modification or Termination Proceeding

3660

The purpose of this article is to permit inexpensive discovery of facts before the commencement of a proceeding for modification or termination of an order for child, family, or spousal support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3662

Methods of discovery other than that described in this article may only be used if a motion for modification or termination of the support order is pending.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3663

In the absence of a pending motion for modification or termination of a support order, a request for discovery pursuant to this article may be undertaken not more frequently than once every 12 months.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3664

(a) At any time following a judgment of dissolution of marriage or legal separation of the parties, or a determination of paternity, that provides for payment of support, either the party ordered to pay support or the party to whom support was ordered to be paid or that party’s assignee, without leave of court, may serve a request on the other party for the production of a completed current income and expense declaration in the form adopted by the Judicial Council.

(b) If there is no response within 35 days of service of the request or if the responsive income and expense declaration is incomplete as to any wage information, including the attachment of pay stubs and income tax returns, the requesting party may serve a request on the employer of the other party for information limited to the income and benefits provided to the party in the form adopted by the Judicial Council. The employer may require the requesting party to pay the reasonable costs of copying this information for the requesting party. The date specified in the request served on the employer for the production of income and benefit information shall not be less than 15 days from the date this request is issued.

(c) The requesting party shall serve or cause to be served on the employee described in this section or on his or her attorney a copy of the request served on the employer prior to the date specified in the request served on the employer for the production of income and benefit information. This copy shall be accompanied by a notice that, in a typeface that is intended to call attention to its terms, indicates all of the following:

(1) That information limited to the income and benefits provided to the employee by his or her employer is being sought from the employer named in the request for production.

(2) That the information may be protected by right of privacy.

(3) That, if the employee objects to the production of this information by the employer to the requesting party, the employee shall notify the court, in writing, of this objection prior to the date specified in the request served on the employer for the production of income and benefit information.

(4) That, if the requesting party does not agree, in writing, to cancel or narrow the scope of the request for the production of this information by the employer, the employee should consult an attorney regarding the employee’s right to privacy and how to protect this right.

(d) The employee described in this section may, prior to the date specified in the request served on the employer for the production of income and benefit information, bring a motion pursuant to Section 1987.1 of the Code of Civil Procedure to quash or modify this request in the same manner as a subpoena duces tecum. Notice of this motion shall be given to the employer prior to the date specified in the request served on the employer for the production of income and benefit information. No employer shall be required to produce information limited to the income and benefits of the employee, except upon order of the court or upon agreement of the parties, employers, and employee affected.

(e) Service of a request for production of an income and expense declaration or for income and benefit information pursuant to this section or a copy thereof shall be by certified mail, postage prepaid, return receipt requested, to the last known address of the party to be served, or by personal service.

(f) The form adopted by the Judicial Council for purposes of the request on an employer described in subdivision (b) shall state that compliance with the request is voluntary, except upon order of the court or upon agreement of the parties, employers, and employee affected.

(Amended by Stats. 1995, Ch. 506, Sec. 2. Effective January 1, 1996.)



3665

(a) A copy of the prior year’s federal and state personal income tax returns shall be attached to the income and expense declaration of each party.

(b) A party shall not disclose the contents or provide copies of the other party’s tax returns to anyone except the court, the party’s attorney, the party’s accountant, or other financial consultant assisting with matters relating to the proceeding, or any other person permitted by the court.

(c) The tax returns shall be controlled by the court as provided in Section 3552.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3666

This article may be enforced in the manner specified in Sections 1991, 1991.1, 1991.2, 1992, and 1993 of the Code of Civil Procedure and in the Civil Discovery Act (Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure), and any other statutes applicable to the enforcement of procedures for discovery.

(Amended by Stats. 2004, Ch. 182, Sec. 34. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



3667

Upon the subsequent filing of a motion for modification or termination of the support order by the requesting party, if the court finds that the income and expense declaration submitted by the responding party pursuant to this article was incomplete, inaccurate, or missing the prior year’s federal and state personal income tax returns, or that the declaration was not submitted in good faith, the court may order sanctions against the responding party in the form of payment of all costs of the motion, including the filing fee and the costs of the depositions and subpoenas necessary to be utilized in order to obtain complete and accurate information. This section is applicable regardless of whether a party has utilized subdivision (b) of Section 3664.

(Amended by Stats. 1995, Ch. 506, Sec. 3. Effective January 1, 1996.)



3668

The Judicial Council shall adopt forms which shall be used in the procedure provided by this article.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 3 - Simplified Procedure for Modification of Support Order

3680

(a) The Legislature finds and declares the following:

(1) There is currently no simple method available to parents to quickly modify their support orders when circumstances warrant a change in the amount of support.

(2) The lack of a simple method for parents to use to modify support orders has led to orders in which the amount of support ordered is inappropriate based on the parents’ financial circumstances.

(3) Parents should not have to incur significant costs or experience significant delays in obtaining an appropriate support order.

(b) Therefore, it is the intent of the Legislature that the Judicial Council adopt rules of court and forms for a simplified method to modify support orders. This simplified method should be designed to be used by parents who are not represented by counsel.

(Added by Stats. 1996, Ch. 957, Sec. 5. Effective January 1, 1997.)



3680.5

(a) The local child support agency shall monitor child support cases and seek modifications, when needed.

(b) At least once every three years, the local child support agency shall review, and, if appropriate, seek modification of, each child support case for which assistance is being provided under the CalWORKs program, pursuant to Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Amended by Stats. 2007, Ch. 488, Sec. 1. Effective January 1, 2008.)






ARTICLE 4 - Relief From Orders

3690

(a) The court may, on any terms that may be just, relieve a party from a support order, or any part or parts thereof, after the six-month time limit of Section 473 of the Code of Civil Procedure has run, based on the grounds, and within the time limits, provided in this article.

(b) In all proceedings under this division, before granting relief, the court shall find that the facts alleged as the grounds for relief materially affected the original order and that the moving party would materially benefit from the granting of the relief.

(c) Nothing in this article shall limit or modify the provisions of Section 11356 or 11356.2 of the Welfare and Institutions Code.

(d) This section shall not be operative if Assembly Bill 196, of the 1999–2000 Regular Session, is enacted and becomes operative.

(Added by Stats. 1999, Ch. 653, Sec. 6 (1st of two). Effective January 1, 2000. Subds. (a) through (c) are nonoperative, pursuant to subd. (d). See the second Section 21562.5 (fully operative) added by Sec. 6 of Ch. 653.)



3690-1

(a) The court may, on any terms that may be just, relieve a party from a support order, or any part or parts thereof, after the six-month time limit of Section 473 of the Code of Civil Procedure has run, based on the grounds, and within the time limits, provided in this article.

(b) In all proceedings under this division, before granting relief, the court shall find that the facts alleged as the grounds for relief materially affected the original order and that the moving party would materially benefit from the granting of the relief.

(c) Nothing in this article shall limit or modify the provisions of Section 17432 or 17433.

(d) This section shall only be operative if Assembly Bill 196, of the 1999–2000 Regular Session, is enacted and becomes operative.

(Added by Stats. 1999, Ch. 653, Sec. 6 (2nd of two). Effective January 1, 2000. Note: Operational condition in subd. (d) was satisfied; AB 196 was enacted as Stats. 1999, Ch. 478.)



3691

The grounds and time limits for an action or motion to set aside a support order, or any part or parts thereof, are governed by this section and shall be one of the following:

(a) Actual fraud. Where the defrauded party was kept in ignorance or in some other manner, other than his or her own lack of care or attention, was fraudulently prevented from fully participating in the proceeding. An action or motion based on fraud shall be brought within six months after the date on which the complaining party discovered or reasonably should have discovered the fraud.

(b) Perjury. An action or motion based on perjury shall be brought within six months after the date on which the complaining party discovered or reasonably should have discovered the perjury.

(c) Lack of Notice.

(1) When service of a summons has not resulted in notice to a party in time to defend the action for support and a default or default judgment has been entered against him or her in the action, he or she may serve and file a notice of motion to set aside the default and for leave to defend the action. The notice of motion shall be served and filed within a reasonable time, but in no event later than six months after the party obtains or reasonably should have obtained notice (A) of the support order, or (B) that the party’s income and assets are subject to attachment pursuant to the order.

(2) A notice of motion to set aside a support order pursuant to this subdivision shall be accompanied by an affidavit showing, under oath, that the party’s lack of notice in time to defend the action was not caused by his or her avoidance of service or inexcusable neglect. The party shall serve and file with the notice a copy of the answer, motion, or other pleading proposed to be filed in the action.

(3) The court may not set aside or otherwise relieve a party from a support order pursuant to this subdivision if service of the summons was accomplished in accordance with existing requirements of law regarding service of process.

(Added by Stats. 1999, Ch. 653, Sec. 6. Effective January 1, 2000.)



3692

Notwithstanding any other provision of this article, or any other law, a support order may not be set aside simply because the court finds that it was inequitable when made, nor simply because subsequent circumstances caused the support ordered to become excessive or inadequate.

(Added by Stats. 1999, Ch. 653, Sec. 6. Effective January 1, 2000.)



3693

When ruling on an action or motion to set aside a support order, the court shall set aside only those provisions materially affected by the circumstances leading to the court’s decision to grant relief. However, the court has discretion to set aside the entire order, if necessary, for equitable considerations.

(Added by Stats. 1999, Ch. 653, Sec. 6. Effective January 1, 2000.)









CHAPTER 7 - Health Insurance

ARTICLE 1 - Health Insurance Coverage for Supported Child

3750

“Health insurance coverage” as used in this article includes all of the following:

(a) Vision care and dental care coverage whether the vision care or dental care coverage is part of existing health insurance coverage or is issued as a separate policy or plan.

(b) Provision for the delivery of health care services by a fee for service, health maintenance organization, preferred provider organization, or any other type of health care delivery system under which medical services could be provided to a dependent child of an absent parent.

(Amended by Stats. 1996, Ch. 1062, Sec. 1. Effective January 1, 1997.)



3751

(a) (1) Support orders issued or modified pursuant to this chapter shall include a provision requiring the child support obligor to keep the agency designated under Title IV-D of the Social Security Act (42 U.S.C. Sec. 651 et seq.) informed of whether the obligor has health insurance coverage at a reasonable cost and, if so, the health insurance policy information.

(2) In any case in which an amount is set for current support, the court shall require that health insurance coverage for a supported child shall be maintained by either or both parents if that insurance is available at no cost or at a reasonable cost to the parent. Health insurance coverage shall be rebuttably presumed to be reasonable in cost if the cost to the responsible parent providing medical support does not exceed 5 percent of his or her gross income. In applying the 5 percent for the cost of health insurance, the cost is the difference between self-only and family coverage. If the obligor is entitled to a low-income adjustment as provided in paragraph (7) of subdivision (b) of Section 4055, medical support shall be deemed not reasonable, unless the court determines that not requiring medical support would be unjust and inappropriate in the particular case. If the court determines that the cost of health insurance coverage is not reasonable, the court shall state its reasons on the record. If the court determines that, although the obligor is entitled to a low-income adjustment, not requiring medical support would be unjust and inappropriate, the court shall state its reasons on the record.

(b) If the court determines that health insurance coverage is not available at no cost or at a reasonable cost, the court’s order for support shall contain a provision that specifies that health insurance coverage shall be obtained if it becomes available at no cost or at a reasonable cost. Upon health insurance coverage at no cost or at a reasonable cost becoming available to a parent, the parent shall apply for that coverage.

(c) The court’s order for support shall require the parent who, at the time of the order or subsequently, provides health insurance coverage for a supported child to seek continuation of coverage for the child upon attainment of the limiting age for a dependent child under the health insurance coverage if the child meets the criteria specified under Section 1373 of the Health and Safety Code or Section 10277 or 10278 of the Insurance Code and that health insurance coverage is available at no cost or at a reasonable cost to the parent or parents, as applicable.

(Amended by Stats. 2010, Ch. 103, Sec. 1. Effective January 1, 2011.)



3751.5

(a) Notwithstanding any other provision of law, an employer or insurer shall not deny enrollment of a child under the health insurance coverage of a child’s parent on any of the following grounds:

(1) The child was born out of wedlock.

(2) The child is not claimed as a dependent on the parent’s federal income tax return.

(3) The child does not reside with the parent or within the insurer’s service area.

(b) Notwithstanding any other provision of law, in any case in which a parent is required by a court or administrative order to provide health insurance coverage for a child and the parent is eligible for family health coverage through an employer or an insurer, the employer or insurer shall do all of the following, as applicable:

(1) Permit the parent to enroll under health insurance coverage any child who is otherwise eligible to enroll for that coverage, without regard to any enrollment period restrictions.

(2) If the parent is enrolled in health insurance coverage but fails to apply to obtain coverage of the child, enroll that child under the health coverage upon presentation of the court order or request by the local child support agency, the other parent or person having custody of the child, or the Medi-Cal program.

(3) The employer or insurer shall not disenroll or eliminate coverage of a child unless either of the following applies:

(A) The employer has eliminated family health insurance coverage for all of the employer’s employees.

(B) The employer or insurer is provided with satisfactory written evidence that either of the following apply:

(i) The court order or administrative order is no longer in effect or is terminated pursuant to Section 3770.

(ii) The child is or will be enrolled in comparable health insurance coverage through another insurer that will take effect not later than the effective date of the child’s disenrollment.

(c) In any case in which health insurance coverage is provided for a child pursuant to a court or administrative order, the insurer shall do all of the following:

(1) Provide any information, including, but not limited to, the health insurance membership or identification card regarding the child, the evidence of coverage and disclosure form, and any other information provided to the covered parent about the child’s health care coverage to the noncovered parent having custody of the child or any other person having custody of the child and to the local child support agency when requested by the local child support agency.

(2) Permit the noncovered parent or person having custody of the child, or a provider with the approval of the noncovered parent or person having custody, to submit claims for covered services without the approval of the covered parent.

(3) Make payment on claims submitted in accordance with subparagraph (2) directly to the noncovered parent or person having custody, the provider, or to the Medi-Cal program. Payment on claims for services provided to the child shall be made to the covered parent for claims submitted or paid by the covered parent.

(d) For purposes of this section, “insurer” includes every health care service plan, self-insured welfare benefit plan, including those regulated pursuant to the Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001, et seq.), self-funded employer plan, disability insurer, nonprofit hospital service plan, labor union trust fund, employer, and any other similar plan, insurer, or entity offering a health coverage plan.

(e) For purposes of this section, “person having custody of the child” is defined as a legal guardian, a caregiver who is authorized to enroll the child in school or to authorize medical care for the child pursuant to Section 6550, or a person with whom the child resides.

(f) For purposes of this section, “employer” has the meaning provided in Section 5210.

(g) For purposes of this section, the insurer shall notify the covered parent and noncovered parent having custody of the child or any other person having custody of the child in writing at any time that health insurance for the child is terminated.

(h) The requirements of subdivision (g) shall not apply unless the court, employer, or person having custody of the child provides the insurer with one of the following:

(1) A qualified medical child support order that meets the requirements of subdivision (a) of Section 1169 of Title 29 of the United States Code.

(2) A health insurance coverage assignment or assignment order made pursuant to Section 3761.

(3) A national medical support notice made pursuant to Section 3773.

(i) The noncovered parent or person having custody of the child may contact the insurer, by telephone or in writing, and request information about the health insurance coverage for the child. Upon request of the noncovered parent or person having custody of the child, the insurer shall provide the requested information that is specific to the health insurance coverage for the child.

(Amended by Stats. 2001, Ch. 755, Sec. 2. Effective October 12, 2001.)



3752

(a) If the local child support agency has been designated as the assigned payee for child support, the court shall order the parent to notify the local child support agency upon applying for and obtaining health insurance coverage for the child within a reasonable period of time.

(b) The local child support agency shall obtain a completed medical form from the parent in accordance with Section 17422 and shall forward the completed form to the State Department of Health Services.

(c) In those cases where the local child support agency is providing medical support enforcement services, the local child support agency shall provide the parent or person having custody of the child with information pertaining to the health insurance policy that has been secured for the child.

(Amended by Stats. 2000, Ch. 808, Sec. 30. Effective September 28, 2000.)



3752.5

(a) A child support order issued or modified pursuant to this division shall include a provision requiring the child support obligor to keep the obligee informed of whether the obligor has health insurance made available through the obligor’s employer or has other group health insurance and, if so, the health insurance policy information. The support obligee under a child support order shall inform the support obligor of whether the obligee has health insurance made available through the employer or other group health insurance and, if so, the health insurance policy information.

(b) A child support order issued or modified pursuant to this division shall include a provision requiring the child support obligor and obligee to provide the information described in subdivision (a) for a child or an adult who meets the criteria for continuation of health insurance coverage upon attaining the limiting age pursuant to Section 1373 of the Health and Safety Code or Section 10277 or 10278 of the Insurance Code.

(c) The Judicial Council shall modify the form of the order for health insurance coverage (family law) to notify child support obligors of the requirements of this section and of Section 3752. Notwithstanding any other provision of law, the Judicial Council shall not be required to modify the form of the order for health insurance coverage (family law) to include the provisions described in subdivision (b) until January 1, 2010.

(Amended by Stats. 2007, Ch. 617, Sec. 2. Effective January 1, 2008.)



3753

The cost of the health insurance shall be in addition to the child support amount ordered under Article 2 (commencing with Section 4050), with allowance for the costs of health insurance actually obtained given due consideration under subdivision (d) of Section 4059.

(Repealed and added by Stats. 1994, Ch. 1269, Sec. 36. Effective January 1, 1995.)






ARTICLE 2 - Health Insurance Coverage Assignment

3760

As used in this article, unless the provision or context otherwise requires:

(a) “Employer” includes the United States government and any public entity as defined in Section 811.2 of the Government Code.

(b) “Health insurance,” “health insurance plan,” “health insurance coverage,” “health care services,” or “health insurance coverage assignment” includes vision care and dental care coverage whether the vision care or dental care coverage is part of existing health insurance coverage or is issued as a separate policy or plan.

(c) “Health insurance coverage assignment” or “assignment order” means an order made under Section 3761.

(d) “National medical support notice” means the notice required by Section 666(a)(19) of Title 42 of the United States Code with respect to an order made pursuant to Section 3773.

(Amended by Stats. 2000, Ch. 119, Sec. 1. Effective January 1, 2001.)



3761

(a) Upon application by a party or local child support agency in any proceeding where the court has ordered either or both parents to maintain health insurance coverage under Article 1 (commencing with Section 3750), the court shall order the employer of the obligor parent or other person providing health insurance to the obligor to enroll the supported child in the health insurance plan available to the obligor through the employer or other person and to deduct the appropriate premium or costs, if any, from the earnings of the obligor unless the court makes a finding of good cause for not making the order.

(b) (1) The application shall state that the party or local child support agency seeking the assignment order has given the obligor a written notice of the intent to seek a health insurance coverage assignment order in the event of a default in instituting coverage required by court order on behalf of the parties’ child and that the notice was transmitted by first-class mail, postage prepaid, or personally served at least 15 days before the date of the filing of the application for the order. The written notice of the intent to seek an assignment order required by this subdivision may be given at the time of filing a petition or complaint for support or at any later time, but shall be given at least 15 days before the date of filing the application under this section. The obligor may at any time waive the written notice required by this subdivision.

(2) The party or local child support agency seeking the assignment order shall file a certificate of service showing the method and date of service of the order and the statements required under Section 3772 upon the employer or provider of health insurance.

(c) The total amount that may be withheld from earnings for all obligations, including health insurance assignments, is limited by subdivision (a) of Section 706.052 of the Code of Civil Procedure or Section 1673 of Title 15 of the United States Code, whichever is less.

(Amended by Stats. 2000, Ch. 808, Sec. 31. Effective September 28, 2000.)



3762

Good cause for not making a health insurance coverage assignment order shall be limited to either of the following:

(a) The court finds that one of the conditions listed in subdivision (a) of Section 3765 or in Section 3770 exists.

(b) The court finds that the health insurance coverage assignment order would cause extraordinary hardship to the obligor. The court shall specify the nature of the extraordinary hardship and, whenever possible, a date by which the obligor shall obtain health insurance coverage or be subject to a health insurance coverage assignment.

(Amended by Stats. 1994, Ch. 1269, Sec. 38. Effective January 1, 1995.)



3763

(a) The health insurance coverage assignment order may be ordered at the time of trial or entry of a judgment ordering health insurance coverage. The order operates as an assignment and is binding on any existing or future employer of the obligor parent, or other person providing health insurance to the obligor, upon whom a copy of the order has been served.

(b) The order of assignment may be modified at any time by the court.

(Amended by Stats. 1994, Ch. 1269, Sec. 39. Effective January 1, 1995.)



3764

(a) A health insurance coverage assignment order does not become effective until 20 days after service by the applicant of the assignment order on the employer.

(b) Within 10 days after service of the order, the employer or other person providing health insurance to the obligor shall deliver a copy of the order to the obligor, together with a written statement of the obligor’s rights and the relevant procedures under the law to move to quash the order.

(c) Service of a health insurance coverage assignment order on any employer or other person providing health insurance may be made by first class mail in the manner prescribed in Section 1013 of the Code of Civil Procedure.

(Amended by Stats. 1994, Ch. 1269, Sec. 40. Effective January 1, 1995.)



3765

(a) The obligor may move to quash a health insurance coverage assignment order as provided in this section if the obligor declares under penalty of perjury that there is error on any of the following grounds:

(1) No order to maintain health insurance has been issued under Article 1 (commencing with Section 3750).

(2) The amount to be withheld for premiums is greater than that permissible under Article 1 (commencing with Section 3750) or greater than the amount otherwise ordered by the court.

(3) The amount of the increased premium is unreasonable.

(4) The alleged obligor is not the obligor from whom health insurance coverage is due.

(5) The child is or will be otherwise provided health care coverage.

(6) The employer’s choice of coverage is inappropriate.

(b) The motion and notice of motion to quash the assignment order, including the declaration required by subdivision (a), shall be filed with the court issuing the assignment order within 15 days after delivery of a copy of the order to the obligor pursuant to subdivision (b) of Section 3764. The court clerk shall set the motion for hearing not less than 15 days, nor more than 30 days, after receipt of the notice of motion. The clerk shall, within five days after receipt of the notice of motion, deliver a copy of the notice of motion to (1) the district attorney personally or by first-class mail, and (2) the applicant and the employer or other person providing health insurance, at the appropriate addresses contained in the application, by first-class mail.

(c) Upon a finding of error described in subdivision (a), the court shall quash the assignment.

(Amended by Stats. 1994, Ch. 1269, Sec. 41. Effective January 1, 1995.)



3766

(a) The employer, or other person providing health insurance, shall take steps to commence coverage, consistent with the order for the health insurance coverage assignment, within 30 days after service of the assignment order upon the obligor under Section 3764 unless the employer or other person providing health insurance coverage receives an order issued pursuant to Section 3765 to quash the health insurance coverage assignment. The employer, or the person providing health insurance, shall commence coverage at the earliest possible time and, if applicable, consistent with the group plan enrollment rules.

(b) If the obligor has made a selection of health coverage prior to the issuance of the court order, the selection shall not be superseded unless the child to be enrolled in the plan will not be provided benefits or coverage where the child resides or the court order specifically directs other health coverage.

(c) If the obligor has not enrolled in an available health plan, there is a choice of coverage, and the court has not ordered coverage by a specific plan, the employer or other person providing health insurance shall enroll the child in the plan that will provide reasonable benefits or coverage where the child resides. If that coverage is not available, the employer or other person providing health insurance shall, within 20 days, return the assignment order to the attorney or person initiating the assignment.

(d) If an assignment order is served on an employer or other person providing health insurance and no coverage is available for the supported child, the employer or other person shall, within 20 days, return the assignment to the attorney or person initiating the assignment.

(Amended by Stats. 2002, Ch. 927, Sec. 2. Effective January 1, 2003.)



3767

The employer or other person providing health insurance shall do all of the following:

(a) Notify the applicant for the assignment order or notice of assignment of the commencement date of the coverage of the child.

(b) Provide evidence of coverage and any information necessary for the child to obtain benefits through the coverage to both parents or the person having custody of the child and to the local child support agency when requested by the local child support agency.

(c) Upon request by the parents or person having custody of the child, provide all forms and other documentation necessary for the purpose of submitting claims to the insurance carrier which the employer or other person providing health insurance usually provides to insureds.

(Amended by Stats. 2001, Ch. 755, Sec. 3. Effective October 12, 2001.)



3768

(a) An employer or other person providing health insurance who willfully fails to comply with a valid health insurance coverage assignment order entered and served on the employer or other person pursuant to this article is liable to the applicant for the amount incurred in health care services that would otherwise have been covered under the insurance policy but for the conduct of the employer or other person that was contrary to the assignment order.

(b) Willful failure of an employer or other person providing health insurance to comply with a health insurance coverage assignment order is punishable as contempt of court under Section 1218 of the Code of Civil Procedure.

(Amended by Stats. 1994, Ch. 1269, Sec. 43. Effective January 1, 1995.)



3769

No employer shall use a health insurance coverage assignment order as grounds for refusing to hire a person or for discharging or taking disciplinary action against an employee. An employer who violates this section may be assessed a civil penalty of a maximum of five hundred dollars ($500).

(Amended by Stats. 1994, Ch. 1269, Sec. 44. Effective January 1, 1995.)



3770

Upon notice of motion by the obligor, the court shall terminate a health insurance coverage assignment order if any of the following conditions exist:

(a) A new order has been issued under Article 1 (commencing with Section 3750) that is inconsistent with the existing assignment.

(b) The employer or other person providing health insurance has discontinued that coverage to the obligor.

(c) The court determines that there is good cause, consistent with Section 3762, to terminate the assignment.

(d) The death or emancipation of the child for whom the health insurance has been obtained.

(Amended by Stats. 1994, Ch. 1269, Sec. 45. Effective January 1, 1995.)



3771

Upon request of the local child support agency the employer shall provide the following information to the local child support agency within 30 days:

(a) The social security number of the absent parent.

(b) The home address of the absent parent.

(c) Whether the absent parent has a health insurance policy and, if so, the policy names and numbers, and the names of the persons covered.

(d) Whether the health insurance policy provides coverage for dependent children of the absent parent who do not reside in the absent parent’s home.

(e) If there is a subsequent lapse in health insurance coverage, the employer shall notify the local child support agency, giving the date the coverage ended, the reason for the lapse in coverage and, if the lapse is temporary, the date upon which coverage is expected to resume.

(Amended by Stats. 2000, Ch. 808, Sec. 32. Effective September 28, 2000.)



3772

The Judicial Council shall adopt forms for the health insurance coverage assignment required or authorized by this article, including, but not limited to, the application, the order, the statement of the obligor’s rights, and an employer’s return form which shall include information on the limitations on the total amount that may be withheld from earnings for obligations, including health insurance assignments, under subdivision (a) of Section 706.052 of the Code of Civil Procedure and Section 1673 of Title 15 of the United States Code, and the information required by Section 3771. The parties and child shall be sufficiently identified on the forms by the inclusion of birth dates, social security numbers, and any other information the Judicial Council determines is necessary.

(Amended by Stats. 1994, Ch. 1269, Sec. 46. Effective January 1, 1995.)



3773

(a) This section applies only to Title IV-D cases where support enforcement services are being provided by the local child support agency pursuant to Section 17400.

(b) After the court has ordered that a parent provide health insurance coverage, the local child support agency shall serve on the employer a national medical support notice in lieu of the health insurance coverage assignment order. The national medical support notice may be combined with the order/notice to withhold income for child support that is authorized by Section 5246.

(c) A national medical support notice shall have the same force and effect as a health insurance coverage assignment order.

(d) The obligor shall have the same right to move to quash or terminate a national medical support notice as provided in this article for a health insurance coverage assignment order.

(Amended by Stats. 2000, Ch. 119, Sec. 2. Effective January 1, 2001.)






ARTICLE 3 - Assignment of Reimbursement Rights Under Health Plan

3760

As used in this article, unless the provision or context otherwise requires:

(a) “Employer” includes the United States government and any public entity as defined in Section 811.2 of the Government Code.

(b) “Health insurance,” “health insurance plan,” “health insurance coverage,” “health care services,” or “health insurance coverage assignment” includes vision care and dental care coverage whether the vision care or dental care coverage is part of existing health insurance coverage or is issued as a separate policy or plan.

(c) “Health insurance coverage assignment” or “assignment order” means an order made under Section 3761.

(d) “National medical support notice” means the notice required by Section 666(a)(19) of Title 42 of the United States Code with respect to an order made pursuant to Section 3773.

(Amended by Stats. 2000, Ch. 119, Sec. 1. Effective January 1, 2001.)



3761

(a) Upon application by a party or local child support agency in any proceeding where the court has ordered either or both parents to maintain health insurance coverage under Article 1 (commencing with Section 3750), the court shall order the employer of the obligor parent or other person providing health insurance to the obligor to enroll the supported child in the health insurance plan available to the obligor through the employer or other person and to deduct the appropriate premium or costs, if any, from the earnings of the obligor unless the court makes a finding of good cause for not making the order.

(b) (1) The application shall state that the party or local child support agency seeking the assignment order has given the obligor a written notice of the intent to seek a health insurance coverage assignment order in the event of a default in instituting coverage required by court order on behalf of the parties’ child and that the notice was transmitted by first-class mail, postage prepaid, or personally served at least 15 days before the date of the filing of the application for the order. The written notice of the intent to seek an assignment order required by this subdivision may be given at the time of filing a petition or complaint for support or at any later time, but shall be given at least 15 days before the date of filing the application under this section. The obligor may at any time waive the written notice required by this subdivision.

(2) The party or local child support agency seeking the assignment order shall file a certificate of service showing the method and date of service of the order and the statements required under Section 3772 upon the employer or provider of health insurance.

(c) The total amount that may be withheld from earnings for all obligations, including health insurance assignments, is limited by subdivision (a) of Section 706.052 of the Code of Civil Procedure or Section 1673 of Title 15 of the United States Code, whichever is less.

(Amended by Stats. 2000, Ch. 808, Sec. 31. Effective September 28, 2000.)



3762

Good cause for not making a health insurance coverage assignment order shall be limited to either of the following:

(a) The court finds that one of the conditions listed in subdivision (a) of Section 3765 or in Section 3770 exists.

(b) The court finds that the health insurance coverage assignment order would cause extraordinary hardship to the obligor. The court shall specify the nature of the extraordinary hardship and, whenever possible, a date by which the obligor shall obtain health insurance coverage or be subject to a health insurance coverage assignment.

(Amended by Stats. 1994, Ch. 1269, Sec. 38. Effective January 1, 1995.)



3763

(a) The health insurance coverage assignment order may be ordered at the time of trial or entry of a judgment ordering health insurance coverage. The order operates as an assignment and is binding on any existing or future employer of the obligor parent, or other person providing health insurance to the obligor, upon whom a copy of the order has been served.

(b) The order of assignment may be modified at any time by the court.

(Amended by Stats. 1994, Ch. 1269, Sec. 39. Effective January 1, 1995.)



3764

(a) A health insurance coverage assignment order does not become effective until 20 days after service by the applicant of the assignment order on the employer.

(b) Within 10 days after service of the order, the employer or other person providing health insurance to the obligor shall deliver a copy of the order to the obligor, together with a written statement of the obligor’s rights and the relevant procedures under the law to move to quash the order.

(c) Service of a health insurance coverage assignment order on any employer or other person providing health insurance may be made by first class mail in the manner prescribed in Section 1013 of the Code of Civil Procedure.

(Amended by Stats. 1994, Ch. 1269, Sec. 40. Effective January 1, 1995.)



3765

(a) The obligor may move to quash a health insurance coverage assignment order as provided in this section if the obligor declares under penalty of perjury that there is error on any of the following grounds:

(1) No order to maintain health insurance has been issued under Article 1 (commencing with Section 3750).

(2) The amount to be withheld for premiums is greater than that permissible under Article 1 (commencing with Section 3750) or greater than the amount otherwise ordered by the court.

(3) The amount of the increased premium is unreasonable.

(4) The alleged obligor is not the obligor from whom health insurance coverage is due.

(5) The child is or will be otherwise provided health care coverage.

(6) The employer’s choice of coverage is inappropriate.

(b) The motion and notice of motion to quash the assignment order, including the declaration required by subdivision (a), shall be filed with the court issuing the assignment order within 15 days after delivery of a copy of the order to the obligor pursuant to subdivision (b) of Section 3764. The court clerk shall set the motion for hearing not less than 15 days, nor more than 30 days, after receipt of the notice of motion. The clerk shall, within five days after receipt of the notice of motion, deliver a copy of the notice of motion to (1) the district attorney personally or by first-class mail, and (2) the applicant and the employer or other person providing health insurance, at the appropriate addresses contained in the application, by first-class mail.

(c) Upon a finding of error described in subdivision (a), the court shall quash the assignment.

(Amended by Stats. 1994, Ch. 1269, Sec. 41. Effective January 1, 1995.)



3766

(a) The employer, or other person providing health insurance, shall take steps to commence coverage, consistent with the order for the health insurance coverage assignment, within 30 days after service of the assignment order upon the obligor under Section 3764 unless the employer or other person providing health insurance coverage receives an order issued pursuant to Section 3765 to quash the health insurance coverage assignment. The employer, or the person providing health insurance, shall commence coverage at the earliest possible time and, if applicable, consistent with the group plan enrollment rules.

(b) If the obligor has made a selection of health coverage prior to the issuance of the court order, the selection shall not be superseded unless the child to be enrolled in the plan will not be provided benefits or coverage where the child resides or the court order specifically directs other health coverage.

(c) If the obligor has not enrolled in an available health plan, there is a choice of coverage, and the court has not ordered coverage by a specific plan, the employer or other person providing health insurance shall enroll the child in the plan that will provide reasonable benefits or coverage where the child resides. If that coverage is not available, the employer or other person providing health insurance shall, within 20 days, return the assignment order to the attorney or person initiating the assignment.

(d) If an assignment order is served on an employer or other person providing health insurance and no coverage is available for the supported child, the employer or other person shall, within 20 days, return the assignment to the attorney or person initiating the assignment.

(Amended by Stats. 2002, Ch. 927, Sec. 2. Effective January 1, 2003.)



3767

The employer or other person providing health insurance shall do all of the following:

(a) Notify the applicant for the assignment order or notice of assignment of the commencement date of the coverage of the child.

(b) Provide evidence of coverage and any information necessary for the child to obtain benefits through the coverage to both parents or the person having custody of the child and to the local child support agency when requested by the local child support agency.

(c) Upon request by the parents or person having custody of the child, provide all forms and other documentation necessary for the purpose of submitting claims to the insurance carrier which the employer or other person providing health insurance usually provides to insureds.

(Amended by Stats. 2001, Ch. 755, Sec. 3. Effective October 12, 2001.)



3768

(a) An employer or other person providing health insurance who willfully fails to comply with a valid health insurance coverage assignment order entered and served on the employer or other person pursuant to this article is liable to the applicant for the amount incurred in health care services that would otherwise have been covered under the insurance policy but for the conduct of the employer or other person that was contrary to the assignment order.

(b) Willful failure of an employer or other person providing health insurance to comply with a health insurance coverage assignment order is punishable as contempt of court under Section 1218 of the Code of Civil Procedure.

(Amended by Stats. 1994, Ch. 1269, Sec. 43. Effective January 1, 1995.)



3769

No employer shall use a health insurance coverage assignment order as grounds for refusing to hire a person or for discharging or taking disciplinary action against an employee. An employer who violates this section may be assessed a civil penalty of a maximum of five hundred dollars ($500).

(Amended by Stats. 1994, Ch. 1269, Sec. 44. Effective January 1, 1995.)



3770

Upon notice of motion by the obligor, the court shall terminate a health insurance coverage assignment order if any of the following conditions exist:

(a) A new order has been issued under Article 1 (commencing with Section 3750) that is inconsistent with the existing assignment.

(b) The employer or other person providing health insurance has discontinued that coverage to the obligor.

(c) The court determines that there is good cause, consistent with Section 3762, to terminate the assignment.

(d) The death or emancipation of the child for whom the health insurance has been obtained.

(Amended by Stats. 1994, Ch. 1269, Sec. 45. Effective January 1, 1995.)



3771

Upon request of the local child support agency the employer shall provide the following information to the local child support agency within 30 days:

(a) The social security number of the absent parent.

(b) The home address of the absent parent.

(c) Whether the absent parent has a health insurance policy and, if so, the policy names and numbers, and the names of the persons covered.

(d) Whether the health insurance policy provides coverage for dependent children of the absent parent who do not reside in the absent parent’s home.

(e) If there is a subsequent lapse in health insurance coverage, the employer shall notify the local child support agency, giving the date the coverage ended, the reason for the lapse in coverage and, if the lapse is temporary, the date upon which coverage is expected to resume.

(Amended by Stats. 2000, Ch. 808, Sec. 32. Effective September 28, 2000.)



3772

The Judicial Council shall adopt forms for the health insurance coverage assignment required or authorized by this article, including, but not limited to, the application, the order, the statement of the obligor’s rights, and an employer’s return form which shall include information on the limitations on the total amount that may be withheld from earnings for obligations, including health insurance assignments, under subdivision (a) of Section 706.052 of the Code of Civil Procedure and Section 1673 of Title 15 of the United States Code, and the information required by Section 3771. The parties and child shall be sufficiently identified on the forms by the inclusion of birth dates, social security numbers, and any other information the Judicial Council determines is necessary.

(Amended by Stats. 1994, Ch. 1269, Sec. 46. Effective January 1, 1995.)



3773

(a) This section applies only to Title IV-D cases where support enforcement services are being provided by the local child support agency pursuant to Section 17400.

(b) After the court has ordered that a parent provide health insurance coverage, the local child support agency shall serve on the employer a national medical support notice in lieu of the health insurance coverage assignment order. The national medical support notice may be combined with the order/notice to withhold income for child support that is authorized by Section 5246.

(c) A national medical support notice shall have the same force and effect as a health insurance coverage assignment order.

(d) The obligor shall have the same right to move to quash or terminate a national medical support notice as provided in this article for a health insurance coverage assignment order.

(Amended by Stats. 2000, Ch. 119, Sec. 2. Effective January 1, 2001.)









CHAPTER 8 - Deferred Sale of Home Order

3800

As used in this chapter:

(a) “Custodial parent” means a party awarded physical custody of a child.

(b) “Deferred sale of home order” means an order that temporarily delays the sale and awards the temporary exclusive use and possession of the family home to a custodial parent of a minor child or child for whom support is authorized under Sections 3900 and 3901 or under Section 3910, whether or not the custodial parent has sole or joint custody, in order to minimize the adverse impact of dissolution of marriage or legal separation of the parties on the welfare of the child.

(c) “Resident parent” means a party who has requested or who has already been awarded a deferred sale of home order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3801

(a) If one of the parties has requested a deferred sale of home order pursuant to this chapter, the court shall first determine whether it is economically feasible to maintain the payments of any note secured by a deed of trust, property taxes, insurance for the home during the period the sale of the home is deferred, and the condition of the home comparable to that at the time of trial.

(b) In making this determination, the court shall consider all of the following:

(1) The resident parent’s income.

(2) The availability of spousal support, child support, or both spousal and child support.

(3) Any other sources of funds available to make those payments.

(c) It is the intent of the Legislature, by requiring the determination under this section, to do all of the following:

(1) Avoid the likelihood of possible defaults on the payments of notes and resulting foreclosures.

(2) Avoid inadequate insurance coverage.

(3) Prevent deterioration of the condition of the family home.

(4) Prevent any other circumstance which would jeopardize both parents’ equity in the home.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3802

(a) If the court determines pursuant to Section 3801 that it is economically feasible to consider ordering a deferred sale of the family home, the court may grant a deferred sale of home order to a custodial parent if the court determines that the order is necessary in order to minimize the adverse impact of dissolution of marriage or legal separation of the parties on the child.

(b) In exercising its discretion to grant or deny a deferred sale of home order, the court shall consider all of the following:

(1) The length of time the child has resided in the home.

(2) The child’s placement or grade in school.

(3) The accessibility and convenience of the home to the child’s school and other services or facilities used by and available to the child, including child care.

(4) Whether the home has been adapted or modified to accommodate any physical disabilities of a child or a resident parent in a manner that a change in residence may adversely affect the ability of the resident parent to meet the needs of the child.

(5) The emotional detriment to the child associated with a change in residence.

(6) The extent to which the location of the home permits the resident parent to continue employment.

(7) The financial ability of each parent to obtain suitable housing.

(8) The tax consequences to the parents.

(9) The economic detriment to the nonresident parent in the event of a deferred sale of home order.

(10) Any other factors the court deems just and equitable.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3803

A deferred sale of home order shall state the duration of the order and may include the legal description and assessor’s parcel number of the real property which is subject to the order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3804

A deferred sale of home order may be recorded in the office of the county recorder of the county in which the real property is located.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3806

The court may make an order specifying the parties’ respective responsibilities for the payment of the costs of routine maintenance and capital improvements.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3807

Except as otherwise agreed to by the parties in writing, a deferred sale of home order may be modified or terminated at any time at the discretion of the court.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3808

Except as otherwise agreed to by the parties in writing, if the party awarded the deferred sale of home order remarries, or if there is otherwise a change in circumstances affecting the determinations made pursuant to Section 3801 or 3802 or affecting the economic status of the parties or the children on which the award is based, a rebuttable presumption, affecting the burden of proof, is created that further deferral of the sale is no longer an equitable method of minimizing the adverse impact of the dissolution of marriage or legal separation of the parties on the children.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3809

In making an order pursuant to this chapter, the court shall reserve jurisdiction to determine any issues that arise with respect to the deferred sale of home order including, but not limited to, the maintenance of the home and the tax consequences to each party.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3810

This chapter is applicable regardless of whether the deferred sale of home order is made before or after January 1, 1989.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 9 - Software Used to Determine Support

3830

(a) On and after January 1, 1994, no court shall use any computer software to assist in determining the appropriate amount of child support or spousal support obligations, unless the software conforms to rules of court adopted by the Judicial Council prescribing standards for the software, which shall ensure that it performs in a manner consistent with the applicable statutes and rules of court for determination of child support or spousal support.

(b) The Judicial Council may contract with an outside agency or organization to analyze software to ensure that it conforms to the standards established by the Judicial Council. The cost of this analysis shall be paid by the applicant software producers and fees therefor shall be established by the Judicial Council in an amount that in the aggregate will defray its costs of administering this section.

(Added by Stats. 1993, Ch. 219, Sec. 129. Effective January 1, 1994.)









PART 2 - CHILD SUPPORT

CHAPTER 1 - Duty of Parent to Support Child

ARTICLE 1 - Support of Minor Child

3900

Subject to this division, the father and mother of a minor child have an equal responsibility to support their child in the manner suitable to the child’s circumstances.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3901

(a) The duty of support imposed by Section 3900 continues as to an unmarried child who has attained the age of 18 years, is a full-time high school student, and who is not self-supporting, until the time the child completes the 12th grade or attains the age of 19 years, whichever occurs first.

(b) Nothing in this section limits a parent’s ability to agree to provide additional support or the court’s power to inquire whether an agreement to provide additional support has been made.

(Amended by Stats. 1993, Ch. 219, Sec. 130. Effective January 1, 1994.)



3902

The court may direct that an allowance be made to the parent of a child for whom support may be ordered out of the child’s property for the child’s past or future support, on conditions that are proper, if the direction is for the child’s benefit.

(Amended by Stats. 1993, Ch. 219, Sec. 131. Effective January 1, 1994.)






ARTICLE 2 - Support of Adult Child

3910

(a) The father and mother have an equal responsibility to maintain, to the extent of their ability, a child of whatever age who is incapacitated from earning a living and without sufficient means.

(b) Nothing in this section limits the duty of support under Sections 3900 and 3901.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 3 - Support of Grandchild

3930

A parent does not have the duty to support a child of the parent’s child.

(Amended by Stats. 1993, Ch. 219, Sec. 132. Effective January 1, 1994.)






ARTICLE 4 - Liability to Others Who Provide Support for Child

3950

If a parent neglects to provide articles necessary for the parent’s child who is under the charge of the parent, according to the circumstances of the parent, a third person may in good faith supply the necessaries and recover their reasonable value from the parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3951

(a) A parent is not bound to compensate the other parent, or a relative, for the voluntary support of the parent’s child, without an agreement for compensation.

(b) A parent is not bound to compensate a stranger for the support of a child who has abandoned the parent without just cause.

(c) Nothing in this section relieves a parent of the obligation to support a child during any period in which the state, county, or other governmental entity provides support for the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



3952

If a parent chargeable with the support of a child dies leaving the child chargeable to the county or leaving the child confined in a state institution to be cared for in whole or in part at the expense of the state, and the parent leaves an estate sufficient for the child’s support, the supervisors of the county or the director of the state department having jurisdiction over the institution may claim provision for the child’s support from the parent’s estate, and for this purpose has the same remedies as a creditor against the estate of the parent and may obtain reimbursement from the successor of the deceased parent to the extent provided in Division 8 (commencing with Section 13000) of the Probate Code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)









CHAPTER 2 - Court-Ordered Child Support

ARTICLE 1 - General Provisions

4000

If a parent has the duty to provide for the support of the parent’s child and willfully fails to so provide, the other parent, or the child by a guardian ad litem, may bring an action against the parent to enforce the duty.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4001

In any proceeding where there is at issue the support of a minor child or a child for whom support is authorized under Section 3901 or 3910, the court may order either or both parents to pay an amount necessary for the support of the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4002

(a) The county may proceed on behalf of a child to enforce the child’s right of support against a parent.

(b) If the county furnishes support to a child, the county has the same right as the child to secure reimbursement and obtain continuing support. The right of the county to reimbursement is subject to any limitation otherwise imposed by the law of this state.

(c) The court may order the parent to pay the county reasonable attorney’s fees and court costs in a proceeding brought by the county pursuant to this section.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4003

In any case in which the support of a child is at issue, the court may, upon a showing of good cause, order a separate trial on that issue. The separate trial shall be given preference over other civil cases, except matters to which special precedence may be given by law, for assigning a trial date. If the court has also ordered a separate trial on the issue of custody pursuant to Section 3023, the two issues shall be tried together.

(Amended by Stats. 1993, Ch. 219, Sec. 133. Effective January 1, 1994.)



4004

In a proceeding where there is at issue the support of a child, the court shall require the parties to reveal whether a party is currently receiving, or intends to apply for, public assistance under the Family Economic Security Act of 1982 (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code) for the maintenance of the child.

(Amended by Stats. 1993, Ch. 219, Sec. 134. Effective January 1, 1994.)



4005

At the request of either party, the court shall make appropriate findings with respect to the circumstances on which the order for support of a child is based.

(Added by Stats. 1994, Ch. 1269, Sec. 47. Effective January 1, 1995.)



4006

In a proceeding for child support under this code, including, but not limited to, Division 17 (commencing with Section 17000), the court shall consider the health insurance coverage, if any, of the parties to the proceeding.

(Amended by Stats. 2000, Ch. 808, Sec. 33. Effective September 28, 2000.)



4007

(a) If a court orders a person to make specified payments for support of a child during the child’s minority, or until the child is married or otherwise emancipated, or until the death of, or the occurrence of a specified event as to, a child for whom support is authorized under Section 3901 or 3910, the obligation of the person ordered to pay support terminates on the happening of the contingency. The court may, in the original order for support, order the custodial parent or other person to whom payments are to be made to notify the person ordered to make the payments, or the person’s attorney of record, of the happening of the contingency.

(b) If the custodial parent or other person having physical custody of the child, to whom payments are to be made, fails to notify the person ordered to make the payments, or the attorney of record of the person ordered to make the payments, of the happening of the contingency and continues to accept support payments, the person shall refund all moneys received that accrued after the happening of the contingency, except that the overpayments shall first be applied to any support payments that are then in default.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4007.5

(a) Every money judgment or order for support of a child that is being enforced by a local child support agency under Title IV-D of the Social Security Act (42 U.S.C. Sec. 651 et seq.) shall provide the following:

(1) The obligation of the person ordered to pay support shall be suspended for any period exceeding 90 consecutive days in which the person ordered to pay support is incarcerated or involuntarily institutionalized, unless the obligor has the means to pay support while incarcerated or involuntarily institutionalized.

(2) The suspension of the support obligation shall only apply for the period of time during which the obligor is incarcerated or involuntarily institutionalized, after which the obligation shall immediately resume in the amount otherwise specified in the child support order.

(b) The court shall provide notice to the parties of the support obligation suspension provided in subdivision (a) at the time the order is issued or modified.

(c) Upon release from incarceration or involuntary institutionalization, an obligor may petition the court for an adjustment of the arrears pursuant to the suspension of the support obligation authorized in subdivision (b). The obligor must show proof of the dates of incarceration or involuntary institutionalization, as well as proof that during that time, the obligor did not have the means to pay the support. The obligor shall serve copies of the petition to the support obligee and the local child support agency, who may file an objection to the obligor’s petition with the court. An obligor’s arrears shall not be adjusted until the court has approved the petition.

(d) Notwithstanding subdivision (a), the court may deny the obligor’s petition if it finds that the obligor was incarcerated or involuntarily institutionalized for any offense constituting domestic violence, as defined in Section 6211, against the support obligee or supported child, or for any offense that could be enjoined by a protective order pursuant to Section 6320, or as a result of his or her failure to comply with a court order to pay child support.

(e) For purposes of this section, “incarcerated or involuntarily institutionalized” includes, but is not limited to, involuntary confinement to a state prison, county jail, juvenile facility operated by the Division of Juvenile Facilities in the Department of Corrections and Rehabilitation, or a mental health facility.

(f) For purposes of this section, “suspend” means that the child support order is modified and set to zero dollars ($0) for the period in which the obligor is incarcerated or involuntarily institutionalized.

(g) This section applies to all child support orders and modifications issued on or after July 1, 2011.

(h) The Judicial Council shall, on or before July 1, 2011, develop forms necessary for the implementation of this section, including forms for a petition to adjust arrears.

(i) This section shall remain in effect only until July 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before July 1, 2015, deletes or extends that date.

(Added by Stats. 2010, Ch. 495, Sec. 1. Effective January 1, 2011. Repealed as of July 1, 2015, by its own provisions.)



4008

The community property, the quasi-community property, and the separate property may be subjected to the support of the children in the proportions the court determines are just.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4009

An original order for child support may be made retroactive to the date of filing the petition, complaint, or other initial pleading. If the parent ordered to pay support was not served with the petition, complaint, or other initial pleading within 90 days after filing and the court finds that the parent was not intentionally evading service, the child support order shall be effective no earlier than the date of service.

(Amended by Stats. 2004, Ch. 305, Sec. 3. Effective January 1, 2005.)



4010

In a proceeding in which the court orders a payment for the support of a child, the court shall, at the time of providing written notice of the order, provide the parties with a document describing the procedures by which the order may be modified.

(Amended by Stats. 1993, Ch. 219, Sec. 136. Effective January 1, 1994.)



4011

Payment of child support ordered by the court shall be made by the person owing the support payment before payment of any debts owed to creditors.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4012

Upon a showing of good cause, the court may order a parent required to make a payment of child support to give reasonable security for the payment.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4013

If obligations for support of a child are discharged in bankruptcy, the court may make all proper orders for the support of the child that the court determines are just.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4014

(a) Any order for child support issued or modified pursuant to this chapter shall include a provision requiring the obligor and child support obligee to notify the other parent or, if the order requires payment through an agency designated under Title IV-D of the Social Security Act (42 U.S.C. Sec. 651, et seq.), the agency named in the order, of the name and address of his or her current employer.

(b) The requirements set forth in this subdivision apply only in cases in which the local child support agency is not providing child support services pursuant to Section 17400. To the extent required by federal law, and subject to applicable confidentiality provisions of state or federal law, any judgment for paternity and any order for child support entered or modified pursuant to any provision of law shall include a provision requiring the child support obligor and obligee to file with the court all of the following information:

(1) Residential and mailing address.

(2) Social security number.

(3) Telephone number.

(4) Driver’s license number.

(5) Name, address, and telephone number of the employer.

(6) Any other information prescribed by the Judicial Council.

The judgment or order shall specify that each parent is responsible for providing his or her own information, that the information must be filed with the court within 10 days of the court order, and that new or different information must be filed with the court within 10 days after any event causing a change in the previously provided information.

(c) The requirements set forth in this subdivision shall only apply in cases in which the local child support agency is not providing child support services pursuant to Section 17400. Once the child support registry, as described in Section 16576 of the Welfare and Institutions Code is operational, any judgment for paternity and any order for child support entered or modified pursuant to any provision of law shall include a provision requiring the child support obligor and obligee to file and keep updated the information specified in subdivision (b) with the child support registry.

(d) The Judicial Council shall develop forms to implement this section. The forms shall be developed so as not to delay the implementation of the Statewide Child Support Registry described in Section 16576 of the Welfare and Institutions Code and shall be available no later than 30 days prior to the implementation of the Statewide Child Support Registry.

(Amended by Stats. 2004, Ch. 339, Sec. 2. Effective January 1, 2005.)






ARTICLE 2 - Statewide Uniform Guideline

4050

In adopting the statewide uniform guideline provided in this article, it is the intention of the Legislature to ensure that this state remains in compliance with federal regulations for child support guidelines.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4051

This article takes effect on July 1, 1992.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4052

The court shall adhere to the statewide uniform guideline and may depart from the guideline only in the special circumstances set forth in this article.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4052.5

(a) The statewide uniform guideline, as required by federal regulations, shall apply in any case in which a child has more than two parents. The court shall apply the guideline by dividing child support obligations among the parents based on income and amount of time spent with the child by each parent, pursuant to Section 4053.

(b) Consistent with federal regulations, after calculating the amount of support owed by each parent under the guideline, the presumption that the guideline amount of support is correct may be rebutted if the court finds that the application of the guideline in that case would be unjust or inappropriate due to special circumstances, pursuant to Section 4057. If the court makes that finding, the court shall divide child support obligations among the parents in a manner that is just and appropriate based on income and amount of time spent with the child by each parent, applying the principles set forth in Section 4053 and this article.

(c) Nothing in this section shall be construed to require reprogramming of the California Child Support Automation System, established pursuant to Chapter 4 (commencing with Section 10080) of Part 1 of Division 9 of the Welfare and Institutions Code, a change to the statewide uniform guideline for determining child support set forth in Section 4055, or a revision by the Department of Child Support Services of its regulations, policies, procedures, forms, or training materials.

(Added by Stats. 2013, Ch. 564, Sec. 3. Effective January 1, 2014.)



4053

In implementing the statewide uniform guideline, the courts shall adhere to the following principles:

(a) A parent’s first and principal obligation is to support his or her minor children according to the parent’s circumstances and station in life.

(b) Both parents are mutually responsible for the support of their children.

(c) The guideline takes into account each parent’s actual income and level of responsibility for the children.

(d) Each parent should pay for the support of the children according to his or her ability.

(e) The guideline seeks to place the interests of children as the state’s top priority.

(f) Children should share in the standard of living of both parents. Child support may therefore appropriately improve the standard of living of the custodial household to improve the lives of the children.

(g) Child support orders in cases in which both parents have high levels of responsibility for the children should reflect the increased costs of raising the children in two homes and should minimize significant disparities in the children’s living standards in the two homes.

(h) The financial needs of the children should be met through private financial resources as much as possible.

(i) It is presumed that a parent having primary physical responsibility for the children contributes a significant portion of available resources for the support of the children.

(j) The guideline seeks to encourage fair and efficient settlements of conflicts between parents and seeks to minimize the need for litigation.

(k) The guideline is intended to be presumptively correct in all cases, and only under special circumstances should child support orders fall below the child support mandated by the guideline formula.

(l) Child support orders must ensure that children actually receive fair, timely, and sufficient support reflecting the state’s high standard of living and high costs of raising children compared to other states.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4054

(a) The Judicial Council shall periodically review the statewide uniform guideline to recommend to the Legislature appropriate revisions.

(b) The review shall include economic data on the cost of raising children and analysis of case data, gathered through sampling or other methods, on the actual application of the guideline after the guideline’s operative date. The review shall also include an analysis of guidelines and studies from other states, and other research and studies available to or undertaken by the Judicial Council.

(c) Any recommendations for revisions to the guideline shall be made to ensure that the guideline results in appropriate child support orders, to limit deviations from the guideline, or otherwise to help ensure that the guideline is in compliance with federal law.

(d) The Judicial Council may also review and report on other matters, including, but not limited to, the following:

(1) The treatment of the income of a subsequent spouse or nonmarital partner.

(2) The treatment of children from prior or subsequent relationships.

(3) The application of the guideline in a case where a payer parent has extraordinarily low or extraordinarily high income, or where each parent has primary physical custody of one or more of the children of the marriage.

(4) The benefits and limitations of a uniform statewide spousal support guideline and the interrelationship of that guideline with the state child support guideline.

(5) Whether the use of gross or net income in the guideline is preferable.

(6) Whether the guideline affects child custody litigation or the efficiency of the judicial process.

(7) Whether the various assumptions used in computer software used by some courts to calculate child support comport with state law and should be made available to parties and counsel.

(e) The initial review by the Judicial Council shall be submitted to the Legislature and to the Department of Child Support Services on or before December 31, 1993, and subsequent reviews shall occur at least every four years thereafter unless federal law requires a different interval.

(f) In developing its recommendations, the Judicial Council shall consult with a broad cross-section of groups involved in child support issues, including, but not limited to, the following:

(1) Custodial and noncustodial parents.

(2) Representatives of established women’s rights and fathers’ rights groups.

(3) Representatives of established organizations that advocate for the economic well-being of children.

(4) Members of the judiciary, district attorney’s offices, the Attorney General’s office, and the Department of Child Support Services.

(5) Certified family law specialists.

(6) Academicians specializing in family law.

(7) Persons representing low-income parents.

(8) Persons representing recipients of assistance under the CalWORKs program seeking child support services.

(g) In developing its recommendations, the Judicial Council shall seek public comment and shall be guided by the legislative intent that children share in the standard of living of both of their parents.

(Amended by Stats. 2002, Ch. 927, Sec. 2.5. Effective January 1, 2003.)



4055

(a) The statewide uniform guideline for determining child support orders is as follows: CS = K[HN - (H%)(TN)].

(b) (1) The components of the formula are as follows:

(A) CS = child support amount.

(B) K = amount of both parents’ income to be allocated for child support as set forth in paragraph (3).

(C) HN = high earner’s net monthly disposable income.

(D) H% = approximate percentage of time that the high earner has or will have primary physical responsibility for the children compared to the other parent. In cases in which parents have different time-sharing arrangements for different children, H% equals the average of the approximate percentages of time the high earner parent spends with each child.

(E) TN = total net monthly disposable income of both parties.

(2) To compute net disposable income, see Section 4059.

(3) K (amount of both parents’ income allocated for child support) equals one plus H% (if H% is less than or equal to 50 percent) or two minus H% (if H% is greater than 50 percent) times the following fraction:

Total Net Disposable
Income Per Month

K

$0–800

0.20 + TN/16,000

$801–6,666

0.25

$6,667–10,000

0.10 + 1,000/TN

Over $10,000

0.12 + 800/TN

For example, if H% equals 20 percent and the total monthly net disposable income of the parents is $1,000, K = (1 + 0.20) × 0.25, or 0.30. If H% equals 80 percent and the total monthly net disposable income of the parents is $1,000, K = (2 - 0.80) × 0.25, or 0.30.

(4) For more than one child, multiply CS by:

2 children

1.6

3 children

2

4 children

2.3

5 children

2.5

6 children

2.625

7 children

2.75

8 children

2.813

9 children

2.844

10 children

2.86

(5) If the amount calculated under the formula results in a positive number, the higher earner shall pay that amount to the lower earner. If the amount calculated under the formula results in a negative number, the lower earner shall pay the absolute value of that amount to the higher earner.

(6) In any default proceeding where proof is by affidavit pursuant to Section 2336, or in any proceeding for child support in which a party fails to appear after being duly noticed, H% shall be set at zero in the formula if the noncustodial parent is the higher earner or at 100 if the custodial parent is the higher earner, where there is no evidence presented demonstrating the percentage of time that the noncustodial parent has primary physical responsibility for the children. H% shall not be set as described above if the moving party in a default proceeding is the noncustodial parent or if the party who fails to appear after being duly noticed is the custodial parent. A statement by the party who is not in default as to the percentage of time that the noncustodial parent has primary physical responsibility for the children shall be deemed sufficient evidence.

(7) In all cases in which the net disposable income per month of the obligor is less than one thousand five hundred dollars ($1,500), adjusted annually for cost-of-living increases, there shall be a rebuttable presumption that the obligor is entitled to a low-income adjustment. On March 1, 2013, and annually thereafter, the Judicial Council shall determine the amount of the net disposable income adjustment based on the change in the annual California Consumer Price Index for All Urban Consumers, published by the California Department of Industrial Relations, Division of Labor Statistics and Research. The presumption may be rebutted by evidence showing that the application of the low-income adjustment would be unjust and inappropriate in the particular case. In determining whether the presumption is rebutted, the court shall consider the principles provided in Section 4053, and the impact of the contemplated adjustment on the respective net incomes of the obligor and the obligee. The low-income adjustment shall reduce the child support amount otherwise determined under this section by an amount that is no greater than the amount calculated by multiplying the child support amount otherwise determined under this section by a fraction, the numerator of which is 1,500 minus the obligor’s net disposable income per month, and the denominator of which is 1,500.

(8) Unless the court orders otherwise, the order for child support shall allocate the support amount so that the amount of support for the youngest child is the amount of support for one child, and the amount for the next youngest child is the difference between that amount and the amount for two children, with similar allocations for additional children. However, this paragraph does not apply to cases in which there are different time-sharing arrangements for different children or where the court determines that the allocation would be inappropriate in the particular case.

(c) If a court uses a computer to calculate the child support order, the computer program shall not automatically default affirmatively or negatively on whether a low-income adjustment is to be applied. If the low-income adjustment is applied, the computer program shall not provide the amount of the low-income adjustment. Instead, the computer program shall ask the user whether or not to apply the low-income adjustment, and if answered affirmatively, the computer program shall provide the range of the adjustment permitted by paragraph (7) of subdivision (b).

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2012, Ch. 646, Sec. 1) by Stats. 2013, Ch. 76, Sec. 61. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Ch. 646.)



4055-1

(a) The statewide uniform guideline for determining child support orders is as follows: CS = K[HN - (H%)(TN)].

(b) (1) The components of the formula are as follows:

(A) CS = child support amount.

(B) K = amount of both parents’ income to be allocated for child support as set forth in paragraph (3).

(C) HN = high earner’s net monthly disposable income.

(D) H% = approximate percentage of time that the high earner has or will have primary physical responsibility for the children compared to the other parent. In cases in which parents have different time-sharing arrangements for different children, H% equals the average of the approximate percentages of time the high earner parent spends with each child.

(E) TN = total net monthly disposable income of both parties.

(2) To compute net disposable income, see Section 4059.

(3) K (amount of both parents’ income allocated for child support) equals one plus H% (if H% is less than or equal to 50 percent) or two minus H% (if H% is greater than 50 percent) times the following fraction:

Total Net Disposable
Income Per Month

K

$0–800

0.20 + TN/16,000

$801–6,666

0.25

$6,667–10,000

0.10 + 1,000/TN

Over $10,000

0.12 + 800/TN

For example, if H% equals 20 percent and the total monthly net disposable income of the parents is $1,000, K = (1 + 0.20) × 0.25, or 0.30. If H% equals 80 percent and the total monthly net disposable income of the parents is $1,000, K = (2 - 0.80) × 0.25, or 0.30.

(4) For more than one child, multiply CS by:

2 children

1.6

3 children

2

4 children

2.3

5 children

2.5

6 children

2.625

7 children

2.75

8 children

2.813

9 children

2.844

10 children

2.86

(5) If the amount calculated under the formula results in a positive number, the higher earner shall pay that amount to the lower earner. If the amount calculated under the formula results in a negative number, the lower earner shall pay the absolute value of that amount to the higher earner.

(6) In any default proceeding where proof is by affidavit pursuant to Section 2336, or in any proceeding for child support in which a party fails to appear after being duly noticed, H% shall be set at zero in the formula if the noncustodial parent is the higher earner or at 100 if the custodial parent is the higher earner, where there is no evidence presented demonstrating the percentage of time that the noncustodial parent has primary physical responsibility for the children. H% shall not be set as described above if the moving party in a default proceeding is the noncustodial parent or if the party who fails to appear after being duly noticed is the custodial parent. A statement by the party who is not in default as to the percentage of time that the noncustodial parent has primary physical responsibility for the children shall be deemed sufficient evidence.

(7) In all cases in which the net disposable income per month of the obligor is less than one thousand dollars ($1,000), there shall be a rebuttable presumption that the obligor is entitled to a low-income adjustment. The presumption may be rebutted by evidence showing that the application of the low-income adjustment would be unjust and inappropriate in the particular case. In determining whether the presumption is rebutted, the court shall consider the principles provided in Section 4053, and the impact of the contemplated adjustment on the respective net incomes of the obligor and the obligee. The low-income adjustment shall reduce the child support amount otherwise determined under this section by an amount that is no greater than the amount calculated by multiplying the child support amount otherwise determined under this section by a fraction, the numerator of which is 1,000 minus the obligor’s net disposable income per month, and the denominator of which is 1,000.

(8) Unless the court orders otherwise, the order for child support shall allocate the support amount so that the amount of support for the youngest child is the amount of support for one child, and the amount for the next youngest child is the difference between that amount and the amount for two children, with similar allocations for additional children. However, this paragraph does not apply to cases in which there are different time-sharing arrangements for different children or where the court determines that the allocation would be inappropriate in the particular case.

(c) If a court uses a computer to calculate the child support order, the computer program shall not automatically default affirmatively or negatively on whether a low-income adjustment is to be applied. If the low-income adjustment is applied, the computer program shall not provide the amount of the low-income adjustment. Instead, the computer program shall ask the user whether or not to apply the low-income adjustment, and if answered affirmatively, the computer program shall provide the range of the adjustment permitted by paragraph (7) of subdivision (b).

(d) This section shall become operative on January 1, 2018.

(Amended (as added by Stats. 2012, Ch. 646, Sec. 2) by Stats. 2013, Ch. 76, Sec. 62. Effective January 1, 2014.)



4056

(a) To comply with federal law, the court shall state, in writing or on the record, the following information whenever the court is ordering an amount for support that differs from the statewide uniform guideline formula amount under this article:

(1) The amount of support that would have been ordered under the guideline formula.

(2) The reasons the amount of support ordered differs from the guideline formula amount.

(3) The reasons the amount of support ordered is consistent with the best interests of the children.

(b) At the request of any party, the court shall state in writing or on the record the following information used in determining the guideline amount under this article:

(1) The net monthly disposable income of each parent.

(2) The actual federal income tax filing status of each parent (for example, single, married, married filing separately, or head of household and number of exemptions).

(3) Deductions from gross income for each parent.

(4) The approximate percentage of time pursuant to paragraph (1) of subdivision (b) of Section 4055 that each parent has primary physical responsibility for the children compared to the other parent.

(Amended (as added by Stats. 1993, Ch. 219, Sec. 138) by Stats. 1993, Ch. 1156, Sec. 2. Effective January 1, 1994.)



4057

(a) The amount of child support established by the formula provided in subdivision (a) of Section 4055 is presumed to be the correct amount of child support to be ordered.

(b) The presumption of subdivision (a) is a rebuttable presumption affecting the burden of proof and may be rebutted by admissible evidence showing that application of the formula would be unjust or inappropriate in the particular case, consistent with the principles set forth in Section 4053, because one or more of the following factors is found to be applicable by a preponderance of the evidence, and the court states in writing or on the record the information required in subdivision (a) of Section 4056:

(1) The parties have stipulated to a different amount of child support under subdivision (a) of Section 4065.

(2) The sale of the family residence is deferred pursuant to Chapter 8 (commencing with Section 3800) of Part 1 and the rental value of the family residence where the children reside exceeds the mortgage payments, homeowner’s insurance, and property taxes. The amount of any adjustment pursuant to this paragraph shall not be greater than the excess amount.

(3) The parent being ordered to pay child support has an extraordinarily high income and the amount determined under the formula would exceed the needs of the children.

(4) A party is not contributing to the needs of the children at a level commensurate with that party’s custodial time.

(5) Application of the formula would be unjust or inappropriate due to special circumstances in the particular case. These special circumstances include, but are not limited to, the following:

(A) Cases in which the parents have different time-sharing arrangements for different children.

(B) Cases in which both parents have substantially equal time-sharing of the children and one parent has a much lower or higher percentage of income used for housing than the other parent.

(C) Cases in which the children have special medical or other needs that could require child support that would be greater than the formula amount.

(D) Cases in which a child is found to have more than two parents.

(Amended by Stats. 2013, Ch. 564, Sec. 4. Effective January 1, 2014.)



4057.5

(a) (1) The income of the obligor parent’s subsequent spouse or nonmarital partner shall not be considered when determining or modifying child support, except in an extraordinary case where excluding that income would lead to extreme and severe hardship to any child subject to the child support award, in which case the court shall also consider whether including that income would lead to extreme and severe hardship to any child supported by the obligor or by the obligor’s subsequent spouse or nonmarital partner.

(2) The income of the obligee parent’s subsequent spouse or nonmarital partner shall not be considered when determining or modifying child support, except in an extraordinary case where excluding that income would lead to extreme and severe hardship to any child subject to the child support award, in which case the court shall also consider whether including that income would lead to extreme and severe hardship to any child supported by the obligee or by the obligee’s subsequent spouse or nonmarital partner.

(b) For purposes of this section, an extraordinary case may include a parent who voluntarily or intentionally quits work or reduces income, or who intentionally remains unemployed or underemployed and relies on a subsequent spouse’s income.

(c) If any portion of the income of either parent’s subsequent spouse or nonmarital partner is allowed to be considered pursuant to this section, discovery for the purposes of determining income shall be based on W2 and 1099 income tax forms, except where the court determines that application would be unjust or inappropriate.

(d) If any portion of the income of either parent’s subsequent spouse or nonmarital partner is allowed to be considered pursuant to this section, the court shall allow a hardship deduction based on the minimum living expenses for one or more stepchildren of the party subject to the order.

(e) The enactment of this section constitutes cause to bring an action for modification of a child support order entered prior to the operative date of this section.

(Amended by Stats. 1994, Ch. 1269, Sec. 47.5. Effective January 1, 1995.)



4058

(a) The annual gross income of each parent means income from whatever source derived, except as specified in subdivision (c) and includes, but is not limited to, the following:

(1) Income such as commissions, salaries, royalties, wages, bonuses, rents, dividends, pensions, interest, trust income, annuities, workers’ compensation benefits, unemployment insurance benefits, disability insurance benefits, social security benefits, and spousal support actually received from a person not a party to the proceeding to establish a child support order under this article.

(2) Income from the proprietorship of a business, such as gross receipts from the business reduced by expenditures required for the operation of the business.

(3) In the discretion of the court, employee benefits or self-employment benefits, taking into consideration the benefit to the employee, any corresponding reduction in living expenses, and other relevant facts.

(b) The court may, in its discretion, consider the earning capacity of a parent in lieu of the parent’s income, consistent with the best interests of the children.

(c) Annual gross income does not include any income derived from child support payments actually received, and income derived from any public assistance program, eligibility for which is based on a determination of need. Child support received by a party for children from another relationship shall not be included as part of that party’s gross or net income.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4059

The annual net disposable income of each parent shall be computed by deducting from his or her annual gross income the actual amounts attributable to the following items or other items permitted under this article:

(a) The state and federal income tax liability resulting from the parties’ taxable income. Federal and state income tax deductions shall bear an accurate relationship to the tax status of the parties (that is, single, married, married filing separately, or head of household) and number of dependents. State and federal income taxes shall be those actually payable (not necessarily current withholding) after considering appropriate filing status, all available exclusions, deductions, and credits. Unless the parties stipulate otherwise, the tax effects of spousal support shall not be considered in determining the net disposable income of the parties for determining child support, but shall be considered in determining spousal support consistent with Chapter 3 (commencing with Section 4330) of Part 3.

(b) Deductions attributed to the employee’s contribution or the self-employed worker’s contribution pursuant to the Federal Insurance Contributions Act (FICA), or an amount not to exceed that allowed under FICA for persons not subject to FICA, provided that the deducted amount is used to secure retirement or disability benefits for the parent.

(c) Deductions for mandatory union dues and retirement benefits, provided that they are required as a condition of employment.

(d) Deductions for health insurance or health plan premiums for the parent and for any children the parent has an obligation to support and deductions for state disability insurance premiums.

(e) Any child or spousal support actually being paid by the parent pursuant to a court order, to or for the benefit of any person who is not a subject of the order to be established by the court. In the absence of a court order, any child support actually being paid, not to exceed the amount established by the guideline, for natural or adopted children of the parent not residing in that parent’s home, who are not the subject of the order to be established by the court, and of whom the parent has a duty of support. Unless the parent proves payment of the support, no deduction shall be allowed under this subdivision.

(f) Job-related expenses, if allowed by the court after consideration of whether the expenses are necessary, the benefit to the employee, and any other relevant facts.

(g) A deduction for hardship, as defined by Sections 4070 to 4073, inclusive, and applicable published appellate court decisions. The amount of the hardship shall not be deducted from the amount of child support, but shall be deducted from the income of the party to whom it applies. In applying any hardship under paragraph (2) of subdivision (a) of Section 4071, the court shall seek to provide equity between competing child support orders. The Judicial Council shall develop a formula for calculating the maximum hardship deduction and shall submit it to the Legislature for its consideration on or before July 1, 1995.

(Amended by Stats. 1994, Ch. 1056, Sec. 1. Effective January 1, 1995.)



4060

The monthly net disposable income shall be computed by dividing the annual net disposable income by 12. If the monthly net disposable income figure does not accurately reflect the actual or prospective earnings of the parties at the time the determination of support is made, the court may adjust the amount appropriately.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4061

The amounts in Section 4062 shall be considered additional support for the children and shall be computed in accordance with the following:

(a) If there needs to be an apportionment of expenses pursuant to Section 4062, the expenses shall be divided one-half to each parent, unless either parent requests a different apportionment pursuant to subdivision (b) and presents documentation which demonstrates that a different apportionment would be more appropriate.

(b) If requested by either parent, and the court determines it is appropriate to apportion expenses under Section 4062 other than one-half to each parent, the apportionment shall be as follows:

(1) The basic child support obligation shall first be computed using the formula set forth in subdivision (a) of Section 4055, as adjusted for any appropriate rebuttal factors in subdivision (b) of Section 4057.

(2) Any additional child support required for expenses pursuant to Section 4062 shall thereafter be ordered to be paid by the parents in proportion to their net disposable incomes as adjusted pursuant to subdivisions (c) and (d).

(c) In cases where spousal support is or has been ordered to be paid by one parent to the other, for purposes of allocating additional expenses pursuant to Section 4062, the gross income of the parent paying spousal support shall be decreased by the amount of the spousal support paid and the gross income of the parent receiving the spousal support shall be increased by the amount of the spousal support received for as long as the spousal support order is in effect and is paid.

(d) For purposes of computing the adjusted net disposable income of the parent paying child support for allocating any additional expenses pursuant to Section 4062, the net disposable income of the parent paying child support shall be reduced by the amount of any basic child support ordered to be paid under subdivision (a) of Section 4055. However, the net disposable income of the parent receiving child support shall not be increased by any amount of child support received.

(Amended by Stats. 2010, Ch. 103, Sec. 2. Effective January 1, 2011.)



4062

(a) The court shall order the following as additional child support:

(1) Child care costs related to employment or to reasonably necessary education or training for employment skills.

(2) The reasonable uninsured health care costs for the children as provided in Section 4063.

(b) The court may order the following as additional child support:

(1) Costs related to the educational or other special needs of the children.

(2) Travel expenses for visitation.

(Amended by Stats. 1994, Ch. 466, Sec. 1. Effective January 1, 1995.)



4063

(a) When making an order pursuant to paragraph (2) of subdivision (a) of Section 4062, the court shall:

(1) Advise each parent, in writing or on the record, of his or her rights and liabilities, including financial responsibilities.

(2) Include in its order the time period for a parent to reimburse the other parent for the reimbursing parent’s share of the reasonable additional child support costs subject to the requirements of this section.

(b) Unless there has been an assignment of rights pursuant to Section 11477 of the Welfare and Institutions Code, when either parent accrues or pays costs pursuant to an order under this section, that parent shall provide the other parent with an itemized statement of the costs within a reasonable time, but not more than 30 days after accruing the costs. These costs shall then be paid as follows:

(1) If a parent has already paid all of these costs, that parent shall provide proof of payment and a request for reimbursement of his or her court-ordered share to the other parent.

(2) If a parent has paid his or her court-ordered share of the costs only, that parent shall provide proof of payment to the other parent, request the other parent to pay the remainder of the costs directly to the provider, and provide the reimbursing parent with any necessary information about how to make the payment to the provider.

(3) The other parent shall make the reimbursement or pay the remaining costs within the time period specified by the court, or, if no period is specified, within a reasonable time not to exceed 30 days from notification of the amount due, or according to any payment schedule set by the health care provider for either parent unless the parties agree in writing to another payment schedule or the court finds good cause for setting another payment schedule.

(4) If the reimbursing parent disputes a request for payment, that parent shall pay the requested amount and thereafter may seek judicial relief under this section and Section 290. If the reimbursing parent fails to pay the other parent as required by this subdivision, the other parent may seek judicial relief under this section and Section 290.

(c) Either parent may file a noticed motion to enforce an order issued pursuant to this section. In addition to the court’s powers under Section 290, the court may award filing costs and reasonable attorney’s fees if it finds that either party acted without reasonable cause regarding his or her obligations pursuant to this section.

(d) There is a rebuttable presumption that the costs actually paid for the uninsured health care needs of the children are reasonable, except as provided in subdivision (e).

(e) Except as provided in subdivision (g):

(1) The health care insurance coverage, including, but not limited to, coverage for emergency treatment, provided by a parent pursuant to a court order, shall be the coverage to be utilized at all times, consistent with the requirements of that coverage, unless the other parent can show that the health care insurance coverage is inadequate to meet the child’s needs.

(2) If either parent obtains health care insurance coverage in addition to that provided pursuant to the court order, that parent shall bear sole financial responsibility for the costs of that additional coverage and the costs of any care or treatment obtained pursuant thereto in excess of the costs that would have been incurred under the health care insurance coverage provided for in the court order.

(f) Except as provided in subdivision (g):

(1) If the health care insurance coverage provided by a parent pursuant to a court order designates a preferred health care provider, that preferred provider shall be used at all times, consistent with the terms and requirements of that coverage.

(2) If either parent uses a health care provider other than the preferred provider inconsistent with the terms and requirements of the court-ordered health care insurance coverage, the parent obtaining that care shall bear the sole responsibility for any nonreimbursable health care costs in excess of the costs that would have been incurred under the court-ordered health care insurance coverage had the preferred provider been used.

(g) When ruling on a motion made pursuant to this section, in order to ensure that the health care needs of the child under this section are met, the court shall consider all relevant facts, including, but not limited to, the following:

(1) The geographic access and reasonable availability of necessary health care for the child which complies with the terms of the health care insurance coverage paid for by either parent pursuant to a court order. Health insurance shall be rebuttably presumed to be accessible if services to be provided are within 50 miles of the residence of the child subject to the support order. If the court determines that health insurance is not accessible, the court shall state the reason on the record.

(2) The necessity of emergency medical treatment that may have precluded the use of the health care insurance, or the preferred health care provider required under the insurance, provided by either parent pursuant to a court order.

(3) The special medical needs of the child.

(4) The reasonable inability of a parent to pay the full amount of reimbursement within a 30-day period and the resulting necessity for a court-ordered payment schedule.

(Amended by Stats. 2010, Ch. 103, Sec. 3. Effective January 1, 2011.)



4064

The court may adjust the child support order as appropriate to accommodate seasonal or fluctuating income of either parent.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4065

(a) Unless prohibited by applicable federal law, the parties may stipulate to a child support amount subject to approval of the court. However, the court shall not approve a stipulated agreement for child support below the guideline formula amount unless the parties declare all of the following:

(1) They are fully informed of their rights concerning child support.

(2) The order is being agreed to without coercion or duress.

(3) The agreement is in the best interests of the children involved.

(4) The needs of the children will be adequately met by the stipulated amount.

(5) The right to support has not been assigned to the county pursuant to Section 11477 of the Welfare and Institutions Code and no public assistance application is pending.

(b) The parties may, by stipulation, require the child support obligor to designate an account for the purpose of paying the child support obligation by electronic funds transfer pursuant to Section 4508.

(c) A stipulated agreement of child support is not valid unless the local child support agency has joined in the stipulation by signing it in any case in which the local child support agency is providing services pursuant to Section 17400. The local child support agency shall not stipulate to a child support order below the guideline amount if the children are receiving assistance under the CalWORKs program, if an application for public assistance is pending, or if the parent receiving support has not consented to the order.

(d) If the parties to a stipulated agreement stipulate to a child support order below the amount established by the statewide uniform guideline, no change of circumstances need be demonstrated to obtain a modification of the child support order to the applicable guideline level or above.

(Amended by Stats. 2000, Ch. 808, Sec. 35. Effective September 28, 2000.)



4066

Orders and stipulations otherwise in compliance with the statewide uniform guideline may designate as “family support” an unallocated total sum for support of the spouse and any children without specifically labeling all or any portion as “child support” as long as the amount is adjusted to reflect the effect of additional deductibility. The amount of the order shall be adjusted to maximize the tax benefits for both parents.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4067

It is the intent of the Legislature that the statewide uniform guideline shall be reviewed by the Legislature at least every four years and shall be revised by the Legislature as appropriate to ensure that its application results in the determination of appropriate child support amounts. The review shall include consideration of changes required by applicable federal laws and regulations or recommended from time to time by the Judicial Council pursuant to Section 4054.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4068

(a) The Judicial Council may develop the following:

(1) Model worksheets to assist parties in determining the approximate amount of child support due under the formula provided in subdivision (a) of Section 4055 and the approximate percentage of time each parent has primary physical responsibility for the children.

(2) A form to assist the courts in making the findings and orders required by this article.

(b) The Judicial Council, in consultation with representatives of the State Department of Social Services, the California Family Support Council, the Senate Judiciary Committee, the Assembly Judiciary Committee, the Family Law Section of the State Bar of California, a legal services organization providing representation on child support matters, a custodial parent group, and a noncustodial parent group, shall develop a simplified income and expense form for determining child support under the formula provided in subdivision (a) of Section 4055, by June 1, 1995. The Judicial Council, also in consultation with these groups, shall develop factors to use to determine when the simplified income and expense form may be used and when the standard income and expense form must be used.

(Amended by Stats. 1994, Ch. 953, Sec. 1. Effective January 1, 1995.)



4069

The establishment of the statewide uniform guideline constitutes a change of circumstances.

(Amended (as added by Stats. 1993, Ch. 219, Sec. 138) by Stats. 1993, Ch. 1156, Sec. 5. Effective January 1, 1994.)



4070

If a parent is experiencing extreme financial hardship due to justifiable expenses resulting from the circumstances enumerated in Section 4071, on the request of a party, the court may allow the income deductions under Section 4059 that may be necessary to accommodate those circumstances.

(Added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4071

(a) Circumstances evidencing hardship include the following:

(1) Extraordinary health expenses for which the parent is financially responsible, and uninsured catastrophic losses.

(2) The minimum basic living expenses of either parent’s natural or adopted children for whom the parent has the obligation to support from other marriages or relationships who reside with the parent. The court, on its own motion or on the request of a party, may allow these income deductions as necessary to accommodate these expenses after making the deductions allowable under paragraph (1).

(b) The maximum hardship deduction under paragraph (2) of subdivision (a) for each child who resides with the parent may be equal to, but shall not exceed, the support allocated each child subject to the order. For purposes of calculating this deduction, the amount of support per child established by the statewide uniform guideline shall be the total amount ordered divided by the number of children and not the amount established under paragraph (8) of subdivision (b) of Section 4055.

(c) The Judicial Council may develop tables in accordance with this section to reflect the maximum hardship deduction, taking into consideration the parent’s net disposable income before the hardship deduction, the number of children for whom the deduction is being given, and the number of children for whom the support award is being made.

(Amended (as added by Stats. 1993, Ch. 219, Sec. 138) by Stats. 1993, Ch. 1156, Sec. 6. Effective January 1, 1994.)



4072

(a) If a deduction for hardship expenses is allowed, the court shall do both of the following:

(1) State the reasons supporting the deduction in writing or on the record.

(2) Document the amount of the deduction and the underlying facts and circumstances.

(b) Whenever possible, the court shall specify the duration of the deduction.

(Added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4073

The court shall be guided by the goals set forth in this article when considering whether or not to allow a financial hardship deduction, and, if allowed, when determining the amount of the deduction.

(Added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4074

This article applies to an award for the support of children, including those awards designated as “family support,” that contain provisions for the support of children as well as for the support of the spouse.

(Added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4075

This article shall not be construed to affect the treatment of spousal support and separate maintenance payments pursuant to Section 71 of the Internal Revenue Code of 1954 (26 U.S.C. Sec. 71).

(Added by Stats. 1993, Ch. 219, Sec. 138. Effective January 1, 1994.)



4076

(a) Whenever the court is requested to modify a child support order issued prior to July 1, 1992, for the purpose of conforming to the statewide child support guideline, and it is not using its discretionary authority to depart from the guideline pursuant to paragraph (3), (4), or (5) of subdivision (b) of Section 4057, and the amount of child support to be ordered is the amount provided under the guideline formula in subdivision (a) of Section 4055, the court may, in its discretion, order a two-step phasein of the formula amount of support to provide the obligor with time for transition to the full formula amount if all of the following are true:

(1) The period of the phasein is carefully limited to the time necessary for the obligor to rearrange his or her financial obligations in order to meet the full formula amount of support.

(2) The obligor is immediately being ordered to pay not less than 30 percent of the amount of the child support increase, in addition to the amount of child support required under the prior order.

(3) The obligor has not unreasonably increased his or her financial obligations following notice of the motion for modification of support, has no arrearages owing, and has a history of good faith compliance with prior support orders.

(b) Whenever the court grants a request for a phasein pursuant to this section, the court shall state the following in writing:

(1) The specific reasons why (A) the immediate imposition of the full formula amount of support would place an extraordinary hardship on the obligor, and (B) this extraordinary hardship on the obligor would outweigh the hardship caused the supported children by the temporary phasein of the full formula amount of support.

(2) The full guideline amount of support, the date and amount of each phasein, and the date that the obligor must commence paying the full formula amount of support, which in no event shall be later than one year after the filing of the motion for modification of support.

(c) In the event the court orders a phasein pursuant to this section, and the court thereafter determines that the obligor has violated the phasein schedule or has intentionally lowered the income available for the payment of child support during the phasein period, the court may order the immediate payment of the full formula amount of child support and the difference in the amount of support that would have been due without the phasein and the amount of support due with the phasein, in addition to any other penalties provided for by law.

(Added by Stats. 1993, Ch. 1156, Sec. 7.5. Effective January 1, 1994.)






ARTICLE 3 - Payment to Court Designated County Officer; Enforcement by District Attorney

4200

In any proceeding where a court makes or has made an order requiring the payment of child support to a parent receiving welfare moneys for the maintenance of children for whom support may be ordered, the court shall do both of the following:

(a) Direct that the payments of support shall be made to the county officer designated by the court for that purpose. Once the State Disbursement Unit is implemented pursuant to Section 17309, all payments shall be directed to the State Disbursement Unit instead of the county officer designated by the court.

(b) Direct the local child support agency to appear on behalf of the welfare recipient in any proceeding to enforce the order.

(Amended by Stats. 2003, Ch. 387, Sec. 2. Effective January 1, 2004.)



4201

In any proceeding where a court makes or has made an order requiring the payment of child support to the person having custody of a child for whom support may be ordered, the court may do either or both of the following:

(a) Direct that the payments shall be made to the county officer designated by the court for that purpose. Once the State Disbursement Unit is implemented pursuant to Section 17309, all payments shall be directed to the State Disbursement Unit instead of the county officer designated by the court.

(b) Direct the local child support agency to appear on behalf of the minor children in any proceeding to enforce the order.

(Amended by Stats. 2003, Ch. 387, Sec. 3. Effective January 1, 2004.)



4202

(a) Notwithstanding any other provision of law, in a proceeding where the custodial parent resides in one county and the parent ordered to pay support resides in another county, the court may direct payment to be made to the county officer designated by the court for those purposes in the county of residence of the custodial parent, and may direct the local child support agency of either county to enforce the order.

(b)  If the court directs the local child support agency of the county of residence of the noncustodial parent to enforce the order, the expenses of the local child support agency with respect to the enforcement is a charge upon the county of residence of the noncustodial parent.

(Amended by Stats. 2004, Ch. 339, Sec. 3. Effective January 1, 2005.)



4203

(a) Except as provided in Section 4202, expenses of the county officer designated by the court, and expenses of the local child support agency incurred in the enforcement of an order of the type described in Section 4200 or 4201, are a charge upon the county where the proceedings are pending.

(b) Fees for service of process in the enforcement of an order of the type described in Section 4200 or 4201 are a charge upon the county where the process is served.

(Amended by Stats. 2000, Ch. 808, Sec. 39. Effective September 28, 2000.)



4204

Notwithstanding any other provision of law, in any proceeding where the court has made an order requiring the payment of child support to a person having custody of a child and the child support is subsequently assigned to the county pursuant to Section 11477 of the Welfare and Institutions Code or the person having custody has requested the local child support agency to provide child support enforcement services pursuant to Section 17400, the local child support agency may issue a notice directing that the payments shall be made to the local child support agency, another county office, or the State Disbursement Unit pursuant to Section 17309. The notice shall be served on both the support obligor and obligee in compliance with Section 1013 of the Code of Civil Procedure. The local child support agency shall file the notice in the action in which the support order was issued.

(Amended by Stats. 2003, Ch. 387, Sec. 4. Effective January 1, 2004.)



4205

Any notice from the local child support agency requesting a meeting with the support obligor for any purpose authorized under this part shall contain a statement advising the support obligor of his or her right to have an attorney present at the meeting.

(Amended by Stats. 2000, Ch. 808, Sec. 41. Effective September 28, 2000.)






ARTICLE 4 - Child Support Commissioners

4250

(a) The Legislature finds and declares the following:

(1) Child and spousal support are serious legal obligations.

(2) The current system for obtaining, modifying, and enforcing child and spousal support orders is inadequate to meet the future needs of California’s children due to burgeoning caseloads within local child support agencies and the growing number of parents who are representing themselves in family law actions.

(3) The success of California’s child support enforcement program depends upon its ability to establish and enforce child support orders quickly and efficiently.

(4) There is a compelling state interest in creating an expedited process in the courts that is cost-effective and accessible to families, for establishing and enforcing child support orders in cases being enforced by the local child support agency.

(5) There is a compelling state interest in having a simple, speedy, conflict-reducing system, that is both cost-effective and accessible to families, for resolving all issues concerning children, including support, health insurance, custody, and visitation in family law cases that do not involve enforcement by the local child support agency.

(b) Therefore, it is the intent of the Legislature to: (1) provide for commissioners to hear child support cases being enforced by the local child support agency; (2) adopt uniform and simplified procedures for all child support cases; and (3) create an Office of the Family Law Facilitator in the courts to provide education, information, and assistance to parents with child support issues.

(Amended by Stats. 2000, Ch. 808, Sec. 42. Effective September 28, 2000.)



4251

(a) Commencing July 1, 1997, each superior court shall provide sufficient commissioners to hear Title IV-D child support cases filed by the local child support agency. The number of child support commissioners required in each county shall be determined by the Judicial Council as prescribed by paragraph (3) of subdivision (b) of Section 4252. All actions or proceedings filed by the local child support agency in a support action or proceeding in which enforcement services are being provided pursuant to Section 17400, for an order to establish, modify, or enforce child or spousal support, including actions to establish paternity, shall be referred for hearing to a child support commissioner unless a child support commissioner is not available due to exceptional circumstances, as prescribed by the Judicial Council pursuant to paragraph (7) of subdivision (b) of Section 4252. All actions or proceedings filed by a party other than the local child support agency to modify or enforce a support order established by the local child support agency or for which enforcement services are being provided pursuant to Section 17400 shall be referred for hearing to a child support commissioner unless a child support commissioner is not available due to exceptional circumstances, as prescribed by the Judicial Council pursuant to paragraph (7) of subdivision (b) of Section 4252.

(b) The commissioner shall act as a temporary judge unless an objection is made by the local child support agency or any other party. The Judicial Council shall develop a notice which shall be included on all forms and pleadings used to initiate a child support action or proceeding that advises the parties of their right to review by a superior court judge and how to exercise that right. The parties shall also be advised by the court prior to the commencement of the hearing that the matter is being heard by a commissioner who shall act as a temporary judge unless any party objects to the commissioner acting as a temporary judge. While acting as a temporary judge, the commissioner shall receive no compensation other than compensation as a commissioner.

(c) If any party objects to the commissioner acting as a temporary judge, the commissioner may hear the matter and make findings of fact and a recommended order. Within 10 court days, a judge shall ratify the recommended order unless either party objects to the recommended order, or where a recommended order is in error. In both cases, the judge shall issue a temporary order and schedule a hearing de novo within 10 court days. Any party may waive his or her right to the review hearing at any time.

(d) The commissioner shall, where appropriate, do any of the following:

(1) Review and determine ex parte applications for orders and writs.

(2) Take testimony.

(3) Establish a record, evaluate evidence, and make recommendations or decisions.

(4) Enter judgments or orders based upon voluntary acknowledgments of support liability and parentage and stipulated agreements respecting the amount of child support to be paid.

(5) Enter default orders and judgments pursuant to Section 4253.

(6) In actions in which paternity is at issue, order the mother, child, and alleged father to submit to genetic tests.

(e) The commissioner shall, upon application of any party, join issues concerning custody, visitation, and protective orders in the action filed by the local child support agency, subject to Section 17404. After joinder, the commissioner shall:

(1) Refer the parents for mediation of disputed custody or visitation issues pursuant to Section 3170 of the Family Code.

(2) Accept stipulated agreements concerning custody, visitation, and protective orders and enter orders pursuant to the agreements.

(3) Refer contested issues of custody, visitation, and protective orders to a judge or to another commissioner for hearing. A child support commissioner may hear contested custody, visitation, and restraining order issues only if the court has adopted procedures to segregate the costs of hearing Title IV-D child support issues from the costs of hearing other issues pursuant to applicable federal requirements.

(f) The local child support agency shall be served notice by the moving party of any proceeding under this section in which support is at issue. Any order for support that is entered without the local child support agency having received proper notice shall be voidable upon the motion of the local child support agency.

(Amended by Stats. 2000, Ch. 808, Sec. 43. Effective September 28, 2000.)



4252

(a) The superior court shall appoint one or more subordinate judicial officers as child support commissioners to perform the duties specified in Section 4251. The child support commissioners’ first priority always shall be to hear Title IV-D child support cases. The child support commissioners shall specialize in hearing child support cases, and their primary responsibility shall be to hear Title IV-D child support cases. Notwithstanding Section 71622 of the Government Code, the number of child support commissioner positions allotted to each court shall be determined by the Judicial Council in accordance with caseload standards developed pursuant to paragraph (3) of subdivision (b), subject to appropriations in the annual Budget Act.

(b) The Judicial Council shall do all of the following:

(1) Establish minimum qualifications for child support commissioners.

(2) Establish minimum educational and training requirements for child support commissioners and other court personnel that are assigned to Title IV-D child support cases. Training programs shall include both federal and state laws concerning child support and related issues.

(3) Establish caseload, case processing, and staffing standards for child support commissioners on or before April 1, 1997, which shall set forth the maximum number of cases that each child support commissioner can process. These standards shall be reviewed and, if appropriate, revised by the Judicial Council every two years.

(4) Adopt uniform rules of court and forms for use in Title IV-D child support cases.

(5) Offer technical assistance to courts regarding issues relating to implementation and operation of the child support commissioner system, including assistance related to funding, staffing, and the sharing of resources between courts.

(6) Establish procedures for the distribution of funding to the courts for child support commissioners, family law facilitators pursuant to Division 14 (commencing with Section 10000), and related allowable costs.

(7) Adopt rules that define the exceptional circumstances in which judges may hear Title IV-D child support matters as provided in subdivision (a) of Section 4251.

(8) Undertake other actions as appropriate to ensure the successful implementation and operation of child support commissioners in the counties.

(c) As used in this article, “Title IV-D” means Title IV-D of the federal Social Security Act (42 U.S.C. Sec. 651 et seq.).

(Amended by Stats. 2002, Ch. 784, Sec. 105. Effective January 1, 2003.)



4253

Notwithstanding any other provision of law, when hearing child support matters, a commissioner or referee may enter default orders if the defendant does not respond to notice or other process within the time prescribed to respond to that notice.

(Added by Stats. 1996, Ch. 957, Sec. 6. Effective January 1, 1997.)












PART 3 - SPOUSAL SUPPORT

CHAPTER 1 - Duty to Support Spouse

4300

Subject to this division, a person shall support the person’s spouse.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4301

Subject to Section 914, a person shall support the person’s spouse while they are living together out of the separate property of the person when there is no community property or quasi-community property.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4302

A person is not liable for support of the person’s spouse when the person is living separate from the spouse by agreement unless support is stipulated in the agreement.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4303

(a) The obligee spouse, or the county on behalf of the obligee spouse, may bring an action against the obligor spouse to enforce the duty of support.

(b) If the county furnishes support to a spouse, the county has the same right as the spouse to whom the support was furnished to secure reimbursement and obtain continuing support. The right of the county to reimbursement is subject to any limitation otherwise imposed by the law of this state.

(c) The court may order the obligor to pay the county reasonable attorney’s fees and court costs in a proceeding brought by the county under this section.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Factors to be Considered in Ordering Support

4320

In ordering spousal support under this part, the court shall consider all of the following circumstances:

(a) The extent to which the earning capacity of each party is sufficient to maintain the standard of living established during the marriage, taking into account all of the following:

(1) The marketable skills of the supported party; the job market for those skills; the time and expenses required for the supported party to acquire the appropriate education or training to develop those skills; and the possible need for retraining or education to acquire other, more marketable skills or employment.

(2) The extent to which the supported party’s present or future earning capacity is impaired by periods of unemployment that were incurred during the marriage to permit the supported party to devote time to domestic duties.

(b) The extent to which the supported party contributed to the attainment of an education, training, a career position, or a license by the supporting party.

(c) The ability of the supporting party to pay spousal support, taking into account the supporting party’s earning capacity, earned and unearned income, assets, and standard of living.

(d) The needs of each party based on the standard of living established during the marriage.

(e) The obligations and assets, including the separate property, of each party.

(f) The duration of the marriage.

(g) The ability of the supported party to engage in gainful employment without unduly interfering with the interests of dependent children in the custody of the party.

(h) The age and health of the parties.

(i) Documented evidence of any history of domestic violence, as defined in Section 6211, between the parties or perpetrated by either party against either party’s child, including, but not limited to, consideration of emotional distress resulting from domestic violence perpetrated against the supported party by the supporting party, and consideration of any history of violence against the supporting party by the supported party.

(j) The immediate and specific tax consequences to each party.

(k) The balance of the hardships to each party.

(l) The goal that the supported party shall be self-supporting within a reasonable period of time. Except in the case of a marriage of long duration as described in Section 4336, a “reasonable period of time” for purposes of this section generally shall be one-half the length of the marriage. However, nothing in this section is intended to limit the court’s discretion to order support for a greater or lesser length of time, based on any of the other factors listed in this section, Section 4336, and the circumstances of the parties.

(m) The criminal conviction of an abusive spouse shall be considered in making a reduction or elimination of a spousal support award in accordance with Section 4324.5 or 4325.

(n) Any other factors the court determines are just and equitable.

(Amended by Stats. 2013, Ch. 455, Sec. 1. Effective January 1, 2014.)



4321

In a judgment of dissolution of marriage or legal separation of the parties, the court may deny support to a party out of the separate property of the other party in any of the following circumstances:

(a) The party has separate property, or is earning the party’s own livelihood, or there is community property or quasi-community property sufficient to give the party proper support.

(b) The custody of the children has been awarded to the other party, who is supporting them.

(Amended by Stats. 1993, Ch. 219, Sec. 141.5. Effective January 1, 1994.)



4322

In an original or modification proceeding, where there are no children, and a party has or acquires a separate estate, including income from employment, sufficient for the party’s proper support, no support shall be ordered or continued against the other party.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4323

(a) (1) Except as otherwise agreed to by the parties in writing, there is a rebuttable presumption, affecting the burden of proof, of decreased need for spousal support if the supported party is cohabiting with a nonmarital partner. Upon a determination that circumstances have changed, the court may modify or terminate the spousal support as provided for in Chapter 6 (commencing with Section 3650) of Part 1.

(2) Holding oneself out to be the spouse of the person with whom one is cohabiting is not necessary to constitute cohabitation as the term is used in this subdivision.

(b) The income of a supporting spouse’s subsequent spouse or nonmarital partner shall not be considered when determining or modifying spousal support.

(c) Nothing in this section precludes later modification or termination of spousal support on proof of change of circumstances.

(Amended by Stats. 2014, Ch. 82, Sec. 36. Effective January 1, 2015.)



4324

In addition to any other remedy authorized by law, when a spouse is convicted of attempting to murder the other spouse, as punishable pursuant to subdivision (a) of Section 664 of the Penal Code, or of soliciting the murder of the other spouse, as punishable pursuant to subdivision (b) of Section 653f of the Penal Code, the injured spouse shall be entitled to a prohibition of any temporary or permanent award for spousal support or medical, life, or other insurance benefits or payments from the injured spouse to the other spouse.

As used in this section, “injured spouse” means the spouse who has been the subject of the attempted murder or the solicitation of murder for which the other spouse was convicted, whether or not actual physical injury occurred.

(Amended by Stats. 2010, Ch. 65, Sec. 2. Effective January 1, 2011.)



4324.5

(a) In any proceeding for dissolution of marriage where there is a criminal conviction for a violent sexual felony perpetrated by one spouse against the other spouse and the petition for dissolution is filed before five years following the conviction and any time served in custody, on probation, or on parole, the following shall apply:

(1) An award of spousal support to the convicted spouse from the injured spouse is prohibited.

(2) Where economic circumstances warrant, the court shall order the attorney’s fees and costs incurred by the parties to be paid from the community assets. The injured spouse shall not be required to pay any attorney’s fees of the convicted spouse out of the injured spouse’s separate property.

(3) At the request of the injured spouse, the date of legal separation shall be the date of the incident giving rise to the conviction, or earlier, if the court finds circumstances that justify an earlier date.

(4) The injured spouse shall be entitled to 100 percent of the community property interest in the retirement and pension benefits of the injured spouse.

(b) As used in this section, “violent sexual felony” means those offenses described in paragraphs (3), (4), (5), (11), and (18) of subdivision (c) of Section 667.5 of the Penal Code.

(c) As used in this section, “injured spouse” means the spouse who has been the subject of the violent sexual felony for which the other spouse was convicted.

(Added by Stats. 2012, Ch. 718, Sec. 2. Effective January 1, 2013.)



4325

(a) In any proceeding for dissolution of marriage where there is a criminal conviction for an act of domestic violence perpetrated by one spouse against the other spouse entered by the court within five years prior to the filing of the dissolution proceeding, or at any time thereafter, there shall be a rebuttable presumption affecting the burden of proof that any award of temporary or permanent spousal support to the abusive spouse otherwise awardable pursuant to the standards of this part should not be made.

(b) The court may consider documented evidence of a convicted spouse’s history as a victim of domestic violence, as defined in Section 6211, perpetrated by the other spouse, or any other factors the court deems just and equitable, as conditions for rebutting this presumption.

(c) The rebuttable presumption created in this section may be rebutted by a preponderance of the evidence.

(Added by Stats. 2001, Ch. 293, Sec. 3. Effective January 1, 2002.)



4326

(a) Except as provided in subdivision (d), in a proceeding in which a spousal support order exists or in which the court has retained jurisdiction over a spousal support order, if a companion child support order is in effect, the termination of child support pursuant to subdivision (a) of Section 3901 constitutes a change of circumstances that may be the basis for a request by either party for modification of spousal support.

(b) A motion to modify spousal support based on the change of circumstances described in subdivision (a) shall be filed by either party no later than six months from the date the child support order terminates.

(c) If a motion to modify a spousal support order pursuant to subdivision (a) is filed, either party may request the appointment of a vocational training counselor pursuant to Section 4331.

(d) Notwithstanding subdivision (a), termination of the child support order does not constitute a change of circumstances under subdivision (a) in any of the following circumstances:

(1) The child and spousal support orders are the result of a marital settlement agreement or judgment and the marital settlement agreement or judgment contains a provision regarding what is to occur when the child support order terminates.

(2) The child and spousal support orders are the result of a marital settlement agreement or judgment, which provides that the spousal support order is nonmodifiable or that spousal support is waived and the court’s jurisdiction over spousal support has been terminated.

(3) The court’s jurisdiction over spousal support was previously terminated.

(e) Notwithstanding subdivision (b), a party whose six-month deadline to file expired between January 1, 2014, and September 30, 2014, may file a motion pursuant to this section until December 31, 2014.

(Added by Stats. 2014, Ch. 202, Sec. 1. Effective August 15, 2014.)






CHAPTER 3 - Spousal Support Upon Dissolution or Legal Separation

4330

(a) In a judgment of dissolution of marriage or legal separation of the parties, the court may order a party to pay for the support of the other party an amount, for a period of time, that the court determines is just and reasonable, based on the standard of living established during the marriage, taking into consideration the circumstances as provided in Chapter 2 (commencing with Section 4320).

(b) When making an order for spousal support, the court may advise the recipient of support that he or she should make reasonable efforts to assist in providing for his or her support needs, taking into account the particular circumstances considered by the court pursuant to Section 4320, unless, in the case of a marriage of long duration as provided for in Section 4336, the court decides this warning is inadvisable.

(Amended by Stats. 1999, Ch. 846, Sec. 2. Effective January 1, 2000.)



4331

(a) In a proceeding for dissolution of marriage or for legal separation of the parties, the court may order a party to submit to an examination by a vocational training counselor. The examination shall include an assessment of the party’s ability to obtain employment based upon the party’s age, health, education, marketable skills, employment history, and the current availability of employment opportunities. The focus of the examination shall be on an assessment of the party’s ability to obtain employment that would allow the party to maintain herself or himself at the marital standard of living.

(b) The order may be made only on motion, for good cause, and on notice to the party to be examined and to all parties. The order shall specify the time, place, manner, conditions, scope of the examination, and the person or persons by whom it is to be made.

(c) A party who does not comply with an order under this section is subject to the same consequences provided for failure to comply with an examination ordered pursuant to Chapter 15 (commencing with Section 2032.010) of Title 4 of Part 4 of the Code of Civil Procedure.

(d) “Vocational training counselor” for the purpose of this section means an individual with sufficient knowledge, skill, experience, training, or education in interviewing, administering, and interpreting tests for analysis of marketable skills, formulating career goals, planning courses of training and study, and assessing the job market, to qualify as an expert in vocational training under Section 720 of the Evidence Code.

(e) A vocational training counselor shall have at least the following qualifications:

(1) A master’s degree in the behavioral sciences.

(2) Be qualified to administer and interpret inventories for assessing career potential.

(3) Demonstrated ability in interviewing clients and assessing marketable skills with understanding of age constraints, physical and mental health, previous education and experience, and time and geographic mobility constraints.

(4) Knowledge of current employment conditions, job market, and wages in the indicated geographic area.

(5) Knowledge of education and training programs in the area with costs and time plans for these programs.

(f) The court may order the supporting spouse to pay, in addition to spousal support, the necessary expenses and costs of the counseling, retraining, or education.

(Amended by Stats. 2004, Ch. 182, Sec. 35. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



4332

In a proceeding for dissolution of marriage or for legal separation of the parties, the court shall make specific factual findings with respect to the standard of living during the marriage, and, at the request of either party, the court shall make appropriate factual determinations with respect to other circumstances.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4333

An order for spousal support in a proceeding for dissolution of marriage or for legal separation of the parties may be made retroactive to the date of filing the notice of motion or order to show cause, or to any subsequent date.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4334

(a) If a court orders spousal support for a contingent period of time, the obligation of the supporting party terminates on the happening of the contingency. The court may, in the order, order the supported party to notify the supporting party, or the supporting party’s attorney of record, of the happening of the contingency.

(b) If the supported party fails to notify the supporting party, or the attorney of record of the supporting party, of the happening of the contingency and continues to accept spousal support payments, the supported party shall refund payments received that accrued after the happening of the contingency, except that the overpayments shall first be applied to spousal support payments that are then in default.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4335

An order for spousal support terminates at the end of the period provided in the order and shall not be extended unless the court retains jurisdiction in the order or under Section 4336.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4336

(a) Except on written agreement of the parties to the contrary or a court order terminating spousal support, the court retains jurisdiction indefinitely in a proceeding for dissolution of marriage or for legal separation of the parties where the marriage is of long duration.

(b) For the purpose of retaining jurisdiction, there is a presumption affecting the burden of producing evidence that a marriage of 10 years or more, from the date of marriage to the date of separation, is a marriage of long duration. However, the court may consider periods of separation during the marriage in determining whether the marriage is in fact of long duration. Nothing in this subdivision precludes a court from determining that a marriage of less than 10 years is a marriage of long duration.

(c) Nothing in this section limits the court’s discretion to terminate spousal support in later proceedings on a showing of changed circumstances.

(d) This section applies to the following:

(1) A proceeding filed on or after January 1, 1988.

(2) A proceeding pending on January 1, 1988, in which the court has not entered a permanent spousal support order or in which the court order is subject to modification.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4337

Except as otherwise agreed by the parties in writing, the obligation of a party under an order for the support of the other party terminates upon the death of either party or the remarriage of the other party.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4338

In the enforcement of an order for spousal support, the court shall resort to the property described below in the order indicated:

(a) The earnings, income, or accumulations of either spouse, while living separate and apart from the other spouse, which would have been community property if the spouse had not been living separate and apart from the other spouse.

(b) The community property.

(c) The quasi-community property.

(d) The other separate property of the party required to make the support payments.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4339

The court may order the supporting party to give reasonable security for payment of spousal support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 4 - Payment to Court-Designated Officer; Enforcement by District Attorney

4350

In any proceeding where a court makes or has made an order requiring the payment of spousal support, the court may direct that payment shall be made to the county officer designated by the court for that purpose. The court may include in its order made pursuant to this section any service charge imposed under the authority of Section 279 of the Welfare and Institutions Code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4351

(a) In any proceeding where the court has entered an order pursuant to Section 4350, the court may also refer the matter of enforcement of the spousal support order to the local child support agency. The local child support agency may bring those enforcement proceedings it determines to be appropriate.

(b) Notwithstanding subdivision (a), in any case in which the local child support agency is required to appear on behalf of a welfare recipient in a proceeding to enforce an order requiring payment of child support, the local child support agency shall also enforce any order requiring payment to the welfare recipient of spousal support that is in arrears.

(c) Nothing in this section shall be construed to prohibit the district attorney or the local child support agency from bringing an action or initiating process to enforce or punish the failure to obey an order for spousal support under any provision of law that empowers the district attorney or the local child support agency to bring an action or initiate a process, whether or not there has been a referral by the court pursuant to this chapter.

(d) Any notice from the district attorney or the local child support agency requesting a meeting with the support obligor for any purpose authorized under this part shall contain a statement advising the support obligor of his or her right to have an attorney present at the meeting.

(Amended by Stats. 2000, Ch. 808, Sec. 44. Effective September 28, 2000.)



4352

(a) Insofar as expenses of the county officer designated by the court and expenses of the local child support agency incurred in the enforcement of an order referred by the court under this chapter exceed any service charge imposed under Section 279 of the Welfare and Institutions Code, the expenses are a charge upon the county where the proceedings are pending.

(b) Fees for service of process in the enforcement of an order referred by the court under this chapter are a charge upon the county where the process is served.

(Amended by Stats. 2000, Ch. 808, Sec. 45. Effective September 28, 2000.)






CHAPTER 5 - Provision for Support After Death of Supporting Party

4360

(a) For the purpose of Section 4320, where it is just and reasonable in view of the circumstances of the parties, the court, in determining the needs of a supported spouse, may include an amount sufficient to purchase an annuity for the supported spouse or to maintain insurance for the benefit of the supported spouse on the life of the spouse required to make the payment of support, or may require the spouse required to make the payment of support to establish a trust to provide for the support of the supported spouse, so that the supported spouse will not be left without means of support in the event that the spousal support is terminated by the death of the party required to make the payment of support.

(b) Except as otherwise agreed to by the parties in writing, an order made under this section may be modified or terminated at the discretion of the court at any time before the death of the party required to make the payment of support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)









PART 4 - SUPPORT OF PARENTS

CHAPTER 1 - General Provisions

4400

Except as otherwise provided by law, an adult child shall, to the extent of his or her ability, support a parent who is in need and unable to maintain himself or herself by work.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4401

The promise of an adult child to pay for necessaries previously furnished to a parent described in Section 4400 is binding.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4402

The duty of support under this part is cumulative and not in substitution for any other duty.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4403

(a) Subject to subdivision (b):

(1) A parent, or the county on behalf of the parent, may bring an action against the child to enforce the duty of support under this part.

(2) If the county furnishes support to a parent, the county has the same right as the parent to whom the support was furnished to secure reimbursement and obtain continuing support.

(b) The right of the county to proceed on behalf of the parent or to obtain reimbursement is subject to any limitation otherwise imposed by the law of this state.

(c) The court may order the child to pay the county reasonable attorney’s fees and court costs in a proceeding by the county under this section.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4404

In determining the amount to be ordered for support, the court shall consider the following circumstances of each party:

(a) Earning capacity and needs.

(b) Obligations and assets.

(c) Age and health.

(d) Standard of living.

(e) Other factors the court deems just and equitable.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4405

The court retains jurisdiction to modify or terminate an order for support where justice requires.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Relief from Duty to Support Parent Who Abandoned Child

4410

An adult child may file a petition in the county where a parent of the child resides requesting that the court make an order freeing the petitioner from the obligation otherwise imposed by law to support the parent. If the parent does not reside in this state, the petition shall be filed in the county where the adult child resides.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4411

The court shall make the order requested pursuant to Section 4410 only if the petition alleges and the court finds all of the following:

(a) The child was abandoned by the parent when the child was a minor.

(b) The abandonment continued for a period of two or more years before the time the child attained the age of 18 years.

(c) During the period of abandonment the parent was physically and mentally able to provide support for the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4412

On the filing of a petition under this chapter, the clerk shall set the matter for hearing by the court and shall issue a citation, stating the time and place of the hearing, directed to the parent and to the parent’s conservator, if any, or, if the parent is deceased, the personal representative of the parent’s estate. At least five days before the date of the hearing, the citation and a copy of the petition shall be personally served on each person to whom it is directed, in the same manner as provided by law for the service of summons.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4413

If the parent is a resident of this state, the court does not have jurisdiction to make an order under this chapter until 30 days after the county counsel, or the district attorney in a county not having a county counsel, of the county in which the parent resides has been served with notice of the pendency of the proceeding.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4414

(a) If, upon hearing, the court determines that the requirements of Section 4411 are satisfied, the court shall make an order that the petitioner is relieved from the obligation otherwise imposed by law to support the parent.

(b) An order under this section also releases the petitioner with respect to any state law under which a child is required to do any of the following:

(1) Pay for the support, care, maintenance, and the like of a parent.

(2) Reimburse the state or a local public agency for furnishing the support, care, maintenance, or the like of a parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)









PART 5 - ENFORCEMENT OF SUPPORT ORDERS

CHAPTER 1 - General Provisions

4500

An order for child, family, or spousal support that is made, entered, or enforceable in this state is enforceable under this code, whether or not the order was made or entered pursuant to this code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4501

A family support order is enforceable in the same manner and to the same extent as a child support order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4502

The period for enforcement and procedure for renewal of a judgment or order for child, family, or spousal support is governed by Section 291.

(Repealed and added by Stats. 2006, Ch. 86, Sec. 6. Effective January 1, 2007.)



4503

If a parent has been ordered to make payments for the support of a minor child, an action to recover an arrearage in those payments may be maintained at any time within the period otherwise specified for the enforcement of such a judgment, notwithstanding the fact that the child has attained the age of 18 years.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4504

(a) If the noncustodial parent is receiving payments from the federal government pursuant to the Social Security Act or Railroad Retirement Act, or from the Department of Veterans Affairs because of the retirement or disability of the noncustodial parent and the noncustodial parent notifies the custodial person, or notifies the local child support agency in a case being enforced by the local child support agency pursuant to Title IV-D of the Social Security Act, then the custodial parent or other child support obligee shall contact the appropriate federal agency within 30 days of receiving notification that the noncustodial parent is receiving those payments to verify eligibility for each child to receive payments from the federal government because of the disability of the noncustodial parent. If the child is potentially eligible for those payments, the custodial parent or other child support obligee shall apply for and cooperate with the appropriate federal agency for the receipt of those benefits on behalf of each child. The noncustodial parent shall cooperate with the custodial parent or other child support obligee in making that application and shall provide any information necessary to complete the application.

(b) If the court has ordered a noncustodial parent to pay for the support of a child, payments for the support of the child made by the federal government pursuant to the Social Security Act or Railroad Retirement Act, or by the Department of Veterans Affairs because of the retirement or disability of the noncustodial parent and received by the custodial parent or other child support obligee shall be credited toward the amount ordered by the court to be paid by the noncustodial parent for support of the child unless the payments made by the federal government were taken into consideration by the court in determining the amount of support to be paid. Any payments shall be credited in the order set forth in Section 695.221 of the Code of Civil Procedure.

(c) If the custodial parent or other child support obligee refuses to apply for those benefits or fails to cooperate with the appropriate federal agency in completing the application but the child or children otherwise are eligible to receive those benefits, the noncustodial parent shall be credited toward the amount ordered by the court to be paid for that month by the noncustodial parent for support of the child or children in the amount of payment that the child or children would have received that month had the custodial parent or other child support obligee completed an application for the benefits if the noncustodial parent provides evidence to the local child support agency indicating the amount the child or children would have received. The credit for those payments shall continue until the child or children would no longer be eligible for those benefits or the order for child support for the child or children is no longer in effect, whichever occurs first.

(Amended by Stats. 2004, Ch. 305, Sec. 4. Effective January 1, 2005.)



4505

(a) A court may require a parent who alleges that the parent’s default in a child or family support order is due to the parent’s unemployment to submit to the appropriate child support enforcement agency or any other entity designated by the court, including, but not limited to, the court itself, each two weeks, or at a frequency deemed appropriate by the court, a list of at least five different places the parent has applied for employment.

(b) This section shall become operative on January 1, 2011.

(Repealed (in Sec. 1) and added by Stats. 2007, Ch. 249, Sec. 2. Effective January 1, 2008. Section operative January 1, 2011, by its own provisions.)



4506

(a) An abstract of a judgment ordering a party to pay spousal, child, or family support to the other party shall be certified by the clerk of the court where the judgment was entered and shall contain all of the following:

(1) The title of the court where the judgment is entered and the cause and number of the proceeding.

(2) The date of entry of the judgment and of any renewal of the judgment.

(3) Where the judgment and any renewals are entered in the records of the court.

(4) The name and last known address of the party ordered to pay support.

(5) The name and address of the party to whom support payments are ordered to be paid.

(6) Only the last four digits of the social security number, birth date, and driver’s license number of the party who is ordered to pay support. If any of those numbers are not known to the party to whom support payments are to be paid, that fact shall be indicated on the abstract of the court judgment. This paragraph shall not apply to documents created prior to January 1, 2010.

(7) Whether a stay of enforcement has been ordered by the court and, if so, the date the stay ends.

(8) The date of issuance of the abstract.

(9) Any other information deemed reasonable and appropriate by the Judicial Council.

(b) The Judicial Council may develop a form for an abstract of a judgment ordering a party to pay child, family, or spousal support to another party which contains the information required by subdivision (a).

(c) Notwithstanding any other provision of law, when a support obligation is being enforced pursuant to Title IV-D of the Social Security Act, the agency enforcing the obligation may record a notice of support judgment. The notice of support judgment shall contain the same information as the form adopted by the Judicial Council pursuant to subdivision (b) and Section 4506.1. The notice of support judgment shall have the same force and effect as an abstract of judgment certified by the clerk of the court where the judgment was entered. The local child support agency or other Title IV-D agency shall not be subject to any civil liability as a consequence of causing a notice of support judgment to be recorded.

(d) As used in this section, “judgment” includes an order for child, family, or spousal support.

(Amended by Stats. 2009, Ch. 552, Sec. 3. Effective January 1, 2010.)



4506.1

Notwithstanding any other provision of law, when a support obligation is being enforced pursuant to Title IV-D of the Social Security Act, the agency enforcing the obligation may file and record an abstract of support judgment as authorized by Section 4506 and substitute the office address of the agency designated to receive support payments for the address of the party to whom support was ordered to be paid.

(Added by Stats. 1994, Ch. 1269, Sec. 48. Effective January 1, 1995.)



4506.2

(a) Notwithstanding any other provision of law, when a support obligation is being enforced pursuant to Title IV-D of the Social Security Act, the agency enforcing the obligation may file and record a substitution of payee, if a judgment or abstract of judgment has previously been recorded pursuant to Section 697.320 of the Code of Civil Procedure by the support obligee or by a different governmental agency.

(b) Notwithstanding any other provision of law, when the Title IV-D agency ceases enforcement of a support obligation at the request of the support obligee, the agency may file and record a substitution of payee, if a judgment or abstract of judgment has been previously recorded pursuant to Section 697.320 of the Code of Civil Procedure.

(c) The substitution of payee shall contain all of the following:

(1) The name and address of the governmental agency or substituted payee filing the substitution and a notice that the substituted payee is to be contacted when notice to a lienholder may or must be given.

(2) The title of the court, the cause, and number of the proceeding where the substituted payee has registered the judgment.

(3) The name and last known address of the party ordered to pay support.

(4) The recorder identification number or book and page of the recorded document to which the substitution of payee applies.

(5) Any other information deemed reasonable and appropriate by the Judicial Council.

(d) The recorded substitution of payee shall not affect the priorities created by earlier recordations of support judgments or abstracts of support judgments.

(e) An agency enforcing the support obligation pursuant to Title IV-D of the Social Security Act is not required to obtain prior court approval or a clerk’s certification when filing and recording a substitution of payee under this section.

(Amended by Stats. 1997, Ch. 599, Sec. 17. Effective January 1, 1998.)



4506.3

The Judicial Council, in consultation with the California Family Support Council, the Department of Child Support Services, and title insurance industry representatives, shall develop a single form, which conforms with the requirements of Section 27361.6 of the Government Code, for the substitution of payee, for notice directing payment of support to the local child support agency pursuant to Section 4204, and for notice that support has been assigned pursuant to Section 11477 of the Welfare and Institutions Code. The form shall be available no later than July 1, 1998.

(Amended by Stats. 2000, Ch. 808, Sec. 46. Effective September 28, 2000.)



4507

When a court orders a person to make payment for child support or family support, the court may order that individual to make that payment as provided in Section 1151.5 of the Government Code.

(Added by Stats. 1993, Ch. 176, Sec. 1. Effective January 1, 1994.)



4508

(a) This section does not apply to any child support obligor who is subject to an earnings assignment order pursuant to Chapter 8 (commencing with Section 5200).

(b) Except as provided in subdivision (a), every order or judgment to pay child support may require a child support obligor to designate an account for the purpose of paying the child support obligation by electronic funds transfer, as defined in subdivision (a) of Section 6479.5 of the Revenue and Taxation Code. The order or judgment may require the obligor to deposit funds in an interest-bearing account with a state or federally chartered commercial bank, a savings and loan association, or in shares of a federally insured credit union doing business in this state, and shall require the obligor to maintain funds in the account sufficient to pay the monthly child support obligation. The court may order that each payment be electronically transferred to either the obligee’s account or the local child support agency account. The obligor shall be required to notify the obligee if the depository institution or the account number is changed. No interest shall accrue on any amount subject to electronic funds transfer as long as funds are maintained in the account that are sufficient to pay the monthly child support obligation.

(Amended by Stats. 2001, Ch. 755, Sec. 4. Effective October 12, 2001.)






CHAPTER 2 - Deposit of Money to Secure Future Child Support Payments

ARTICLE 1 - General Provisions

4550

“Child support obligee” as used in this chapter means either the parent, guardian, or other person to whom child support has been ordered to be paid or the local child support agency designated by the court to receive the payment. The local child support agency is the “child support obligee” for the purposes of this chapter for all cases in which an application for services has been filed under Part D of Title IV of the Social Security Act (42 U.S.C. Sec. 651 et seq.).

(Amended by Stats. 2001, Ch. 755, Sec. 5. Effective October 12, 2001.)



4551

Except as provided in this section, this chapter:

(a) Does not apply to a temporary child support order.

(b) Applies to an application for modification of child support filed on or after January 1, 1992, but this chapter does not constitute the basis for the modification.

(c) Applies to an application for modification of child support in a case where the child support obligee has previously waived the establishment of a child support trust account pursuant to subdivision (b) of Section 4560 and now seeks the establishment of the child support trust account.

(d) Applies to an order or judgment entered by the court on or after January 1, 1993, ordering a child support obligor to pay a then existing child support arrearage that the child support obligor has unlawfully failed to pay as of the date of that order or judgment, including the arrearages which were incurred before January 1, 1992.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4552

The Judicial Council shall promulgate such rules of court and publish such related judicial forms as the Judicial Council determines are necessary and appropriate to implement this chapter. In taking these steps, the Judicial Council shall ensure the uniform statewide application of this chapter and compliance with Part D of Title IV of the Social Security Act (42 U.S.C. Sec. 651 et seq.) and any regulations promulgated thereunder.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4553

Nothing in this chapter shall be construed to permit any action or omission by the state or any of its political subdivisions that would place the state in noncompliance with any requirement of federal law, including, but not limited to, the state reimbursement requirements of Part D of Title IV of the Social Security Act (42 U.S.C. Sec. 651 et seq.) and any regulations promulgated thereunder.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4554

This chapter applies notwithstanding any other law.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 2 - Order for Deposit of Money

4560

(a) Except as provided in subdivision (b) or in Article 3 (commencing with Section 4565), every order or judgment to pay child support may also require the payment by the child support obligor of up to one year’s child support or such lesser amount as is equal to the child support amount due to be paid by the child support obligor between the time of the date of the order and the date when the support obligation will be terminated by operation of law. This amount shall be known as the “child support security deposit.”

(b) Unless expressly waived by the child support obligee, the court may order the establishment of a child support trust account pursuant to this chapter in every proceeding in which a child support obligation is imposed by order of the court. Among other reasons, the court may decline to establish a child support trust account upon its finding that an adequately funded child support trust account already exists pursuant to this chapter for the benefit of the child or children involved in the proceeding or that the child support obligor has provided adequate alternative security which is equivalent to the child support security deposit otherwise required by this chapter.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4561

If a child support security deposit is ordered, the court shall order that the moneys be deposited by the child support obligor in an interest-bearing account with a state or federally chartered commercial bank, a trust company authorized to transact trust business in this state, or a savings and loan association, or in shares of a federally insured credit union doing business in this state and having a trust department, subject to withdrawal only upon authorization of the court. The moneys so deposited shall be used exclusively to guarantee the monthly payment of child support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4562

The court shall also order that evidence of the deposit shall be provided by the child support obligor in the form specified by the court, which shall be served upon the child support obligee and filed with the court within a reasonable time specified by the court, not to exceed 30 days.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4563

An account established pursuant to this chapter shall be dissolved and any remaining funds in the account shall be returned to the support obligor, with any interest earned thereon, upon the full payment and cessation of the child support obligation as provided by court order or operation of law.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 3 - Application to Reduce or Eliminate Deposit

4565

(a) Before entry of a child support order pursuant to Section 4560, the court shall give the child support obligor reasonable notice and opportunity to file an application to reduce or eliminate the child support security deposit on either of the following grounds:

(1) The obligor has provided adequate alternative equivalent security to assure timely payment of the amount required by Section 4560.

(2) The obligor is unable, without undue financial hardship, to pay the support deposit required by Section 4560.

(b) The application shall be supported by all reasonable and necessary financial and other information required by the court to establish the existence of either ground for relief.

(c) After the filing of an application, the child support obligor shall also serve the application and supporting financial and other information submitted pursuant to subdivision (b) upon the child support obligee and any other party to the proceeding.

(Amended by Stats. 2007, Ch. 441, Sec. 1. Effective January 1, 2008.)



4566

Upon the filing of an application under Section 4565 with the court and the service of the application upon the child support obligee and any other party to the proceedings, the court shall provide notice and opportunity for any party opposing the application to file responsive financial and other information setting forth the factual and legal bases for the party’s opposition.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4567

The court shall then provide an opportunity for hearing, and shall thereafter enter its order exercising its discretion under all the facts and circumstances as disclosed in the admissible evidence before it so as to maximize the payment and deposit of the amount required by Section 4560, or an equivalent adequate security for the payment thereof, without imposition of undue financial hardship on the support obligor. If the court finds that the deposit of the amount required by Section 4560 would impose an undue financial hardship upon the child support obligor, the court shall reduce this amount to an amount that the child support obligor can pay as the child support security deposit without undue financial hardship.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 4 - Use of Deposit to Make Delinquent Support Payment

4570

(a) Upon the application of the child support obligee stating that the support payment is 10 or more days late, the court shall immediately order disbursement of funds from the account established pursuant to this chapter solely for the purpose of providing the amount of child support then in arrears.

(b) Funds so disbursed shall be used exclusively for the support, maintenance, and education of the child or children subject to the child support order.

(c) The court shall also order the account to be replenished by the child support obligor in the same amounts as are expended from the account to pay the amount of child support which the child support obligor has failed to pay the child support obligee in a timely manner.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4571

The court shall cause a copy of the application, as well as its order to disburse and replenish funds, to be served upon the child support obligor, who shall be subject to contempt of court for failure to comply with the order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4572

The court shall cause a copy of its order to disburse and replenish funds to be served upon the depository institution where the child support security deposit is maintained, and upon the child support agency with jurisdiction over the case.

(Amended by Stats. 2001, Ch. 755, Sec. 6. Effective October 12, 2001.)



4573

If support is ordered to be paid through the local child support agency on behalf of a child not receiving public assistance pursuant to the Family Economic Security Act of 1982 (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code), the local child support agency shall forward the support received pursuant to this chapter to the custodial parent or other person having care or control of the child or children involved.

(Amended by Stats. 2000, Ch. 808, Sec. 47. Effective September 28, 2000.)









CHAPTER 3 - Deposit of Assets to Secure Future Child Support Payments

ARTICLE 1 - General Provisions

4600

The purpose of this chapter is to provide an extraordinary remedy for cases of bad faith failure to pay child support obligations.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4601

“Deposit holder” as used in this chapter means the district attorney, county officer, or trustee designated by the court to receive assets deposited pursuant to this chapter to secure future support payments.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4602

If requested by an obligor-parent, the deposit holder shall prepare a statement setting forth disbursements and receipts made under this chapter.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4603

The deposit holder who is responsible for any money or property and for any disbursements under this chapter is not liable for any action undertaken in good faith and in conformance with this chapter.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4604

(a) If the deposit holder incurs fees or costs under this chapter which are not compensated by the deduction under subdivision (c) of Section 4630 (including, but not limited to, fees or costs incurred in a sale of assets pursuant to this chapter and in the preparation of a statement pursuant to Section 4602), the court shall, after a hearing, order the obligor-parent to pay the reasonable fees and costs incurred by the deposit holder. The hearing shall be held not less than 20 days after the deposit holder serves notice of motion or order to show cause upon the obligor-parent.

(b) Fees and costs ordered to be paid under this section shall be in addition to any deposit made under this chapter but shall not exceed whichever of the following is less:

(1) Five percent of one year’s child support obligation.

(2) The total amount ordered deposited under Section 4614.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 2 - Order for Deposit of Assets

4610

(a) Subject to Sections 4613, 4614, and 4615, in any proceeding where the court has ordered either or both parents to pay any amount for the support of a child for whom support may be ordered, upon an order to show cause or notice of motion, application, and declaration signed under penalty of perjury by the person or county officer to whom support has been ordered to have been paid stating that the parent or parents so ordered is in arrears in payment in a sum equal to the amount of 60 days of payments, the court shall issue to the parent or parents ordered to pay support, following notice and opportunity for a hearing, an order requiring that the parent or parents deposit assets to secure future support payments with the deposit holder designated by the court.

(b) In a proceeding under this article, upon request of any party, the court may also issue an ex parte restraining order as specified in Section 4620.

(Amended by Stats. 1993, Ch. 219, Sec. 145. Effective January 1, 1994.)



4611

In a proceeding under this chapter, an obligor-parent shall rebut both of the following presumptions:

(a) The nonpayment of child support was willful, without good faith.

(b) The obligor had the ability to pay the support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4612

An obligor-parent alleged to be in arrears may use any of the following grounds as a defense to the motion filed pursuant to this article or as a basis for filing a motion to stop a sale or use of assets under Section 4631:

(a) Child support payments are not in arrears.

(b) Laches.

(c) There has been a change in the custody of the children.

(d) There is a pending motion for reduction in support due to a reduction in income.

(e) Illness or disability.

(f) Unemployment.

(g) Serious adverse impact on the immediate family of the obligor-parent residing with the obligor-parent that outweighs the impact of denial of the motion or stopping the sale on obligee.

(h) Serious impairment of the ability of the obligor-parent to generate income.

(i) Other emergency conditions.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4613

The court shall not issue an order pursuant to this article unless the court determines that one or more of the following conditions exist:

(a) The obligor-parent is not receiving salary or wages subject to an assignment pursuant to Chapter 8 (commencing with Section 5200) and there is reason to believe that the obligor-parent has earned income from some source of employment.

(b) An assignment of a portion of salary or wages pursuant to Chapter 8 (commencing with Section 5200) would not be sufficient to meet the amount of the support obligation, for reasons other than a change of circumstances which would qualify for a reduction in the amount of child support ordered.

(c) The job history of the obligor-parent shows that an assignment of a portion of salary or wages pursuant to Chapter 8 (commencing with Section 5200), would be difficult to enforce or would not be a practical means for securing the payment of the support obligation, due to circumstances including, but not limited to, multiple concurrent or consecutive employers.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4614

The designation of assets subject to an order pursuant to this article shall be based upon concern for maximizing the liquidity and ready conversion into cash of the deposited asset. In all instances, the assets shall include a sum of money up to or equal in value to one year of support payments or six thousand dollars ($6,000) whichever is less, or any other assets, personal or real, designated by the court which equal in value up to one year of payments for support of the child, or six thousand dollars ($6,000), whichever is less, subject to Section 703.070 of the Code of Civil Procedure.

(Amended by Stats. 1993, Ch. 219, Sec. 146. Effective January 1, 1994.)



4615

In lieu of depositing cash or other assets as provided in Section 4614, the obligor-parent may, if approved by the court, provide a performance bond secured by real property or other assets of the obligor-parent and equal in value to one year of payments.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4616

Upon deposit of an asset which is not readily convertible into money, the court may, after a hearing, order the sale of that asset and the deposit of the proceeds with the deposit holder. Not less than 20 days written notice of the hearing shall be served on the obligor-parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4617

(a) If the asset ordered to be deposited is real property, the order shall be certified as an abstract of judgment in accordance with Section 674 of the Code of Civil Procedure.

(b) A deposit of real property is made effective by recordation of the certified abstract with the county recorder.

(c) The deposited real property and the rights, benefits, and liabilities attached to that property shall continue in the possession of the legal owner.

(d) For purposes of Section 701.545 of the Code of Civil Procedure, the date of the issuance of the order to deposit assets shall be construed as the date notice of levy on an interest in real property was served on the judgment debtor.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 3 - Ex Parte Restraining Orders

4620

(a) During the pendency of a proceeding under this chapter, upon the application of either party in the manner provided by Part 4 (commencing with Section 240) of Division 2, the court may, without a hearing, issue ex parte orders restraining any person from transferring, encumbering, hypothecating, concealing, or in any way disposing of any property, real or personal, whether community, quasi-community, or separate, except in the usual course of business or for the necessities of life, and if the order is directed against a party, requiring the party to notify the other party of any proposed extraordinary expenditures and to account to the court for all such extraordinary expenditures.

(b) The matter shall be made returnable not later than 20 days, or if good cause appears to the court, 25 days from the date of the order at which time the ex parte order shall expire.

(c) The court, at the hearing, shall determine for which property the obligor-parent shall be required to report extraordinary expenditures and shall specify what is deemed an extraordinary expenditure for purposes of this subdivision.

(d) An order issued pursuant to this section after the hearing shall state on its face the date of expiration of the order, which shall expire in one year or upon deposit of assets or money pursuant to Article 2 (commencing with Section 4610), whichever first occurs.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 4 - Use or Sale of Assets to Make Support Payments

4630

(a) Upon an obligor-parent’s failure, within the time specified by the court, to make reasonable efforts to cure the default in child support payments or to comply with a court-approved payment plan, if payments continue in arrears, the deposit holder shall, not less than 25 days after providing the obligor-parent or parents with a written notice served personally or with return receipt requested, unless a motion or order to show cause has been filed to stop the use or sale, use the money or sell or otherwise process the deposited assets for an amount sufficient to pay the arrearage and the amount ordered by the court for the support currently due for the child for whom support may be ordered.

(b) Assets deposited pursuant to an order issued under Article 2 (commencing with Section 4610) shall be construed as being assets subject to levy pursuant to Article 6 (commencing with Section 701.510) of Chapter 3 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure. The sale of assets shall be conducted in accordance with Article 6 (commencing with Section 701.510) and Article 7 (commencing with Section 701.810) of Chapter 3 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(c) The deposit holder may deduct from the deposited money the sum of one dollar ($1) for each payment made pursuant to this section.

(Amended by Stats. 1993, Ch. 219, Sec. 147. Effective January 1, 1994.)



4631

(a) An obligor-parent may file a motion to stop the use of the money or the sale of the asset under this article within 15 days after service of notice on the obligor-parent pursuant to Section 4630.

(b) The clerk of the court shall set the motion for hearing not less than 20 days after service of the notice of motion and the motion on the person or county officer to whom support has been ordered to have been paid.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4632

An obligor-parent alleged to be in arrears under this article may use any ground set forth in Section 4612 as a basis for filing a motion under Section 4631 to stop a sale or use of assets under this article.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 5 - Return of Assets of Obligor

4640

The deposit holder shall return all assets subject to court order under Article 2 (commencing with Section 4610) to the obligor-parent when both of the following occur:

(a) One year has elapsed since the court issued the order described under Article 2 (commencing with Section 4610).

(b) The obligor-parent has made all support payments on time during that one-year period.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4641

If the deposited asset is real property and the requirements of Section 4640 have been satisfied, the deposit holder shall do all of the following:

(a) Prepare a release in accordance with Section 697.370 of the Code of Civil Procedure.

(b) Request the clerk of the court where the order to deposit assets was made to certify the release.

(c) Record the certified release in the office of the county recorder where the certified abstract was recorded under Section 4617.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)









CHAPTER 4 - Child Support Delinquency Reporting

4700

This chapter may be cited as the Child Support Delinquency Reporting Law.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4701

(a) The Department of Child Support Services shall administer a statewide automated system for the reporting of court-ordered child support obligations to credit reporting agencies.

(b) The department shall design and develop standards for the system in conjunction with representatives of the California Family Support Council and the credit reporting industry.

(c) The standards for the system shall be consistent with credit reporting industry standards and reporting format and with the department’s statewide central automated system for support enforcement.

(d) The standards shall include, but not be limited to, all of the following:

(1) Court-ordered child support obligations and delinquent payments, including amounts owed and by whom. The California local child support agencies, on a monthly basis, shall update this information, and then submit it to the department which, in turn, shall consolidate and transmit it to the credit reporting agencies.

(2) Before the initial reporting of a court-ordered child support obligation or a delinquent payment, the local child support agency shall attempt to notify the obligor parent of the proposed action and give 30 days to contest in writing the accuracy of the information, or to pay the arrearage, if any, in compliance with the due process requirements of the laws of this state.

(e) The department and the local child support agencies are responsible for the accuracy of information provided pursuant to this section, and the information shall be based upon the data available at the time the information is provided. Each of these organizations and the credit reporting agencies shall follow reasonable procedures to ensure maximum possible accuracy of the information provided. Neither the department, nor the local child support agencies are liable for any consequences of the failure of a parent to contest the accuracy of the information within the time allowed under paragraph (2) of subdivision (d).

(Amended by Stats. 2000, Ch. 808, Sec. 48. Effective September 28, 2000.)






CHAPTER 5 - Civil Penalty for Child Support Delinquency

4720

“Support” for the purposes of this chapter means support as defined in Section 150.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4721

(a) This chapter applies only to installments of child support that are due on or after January 1, 1992.

(b) It is the intent of the Legislature that the penalties provided under this chapter shall be applied in egregious instances of noncompliance with child support orders.

(c) It is the intent of the Legislature that for the purposes of this chapter, payments made through wage assignments are considered timely regardless of the date of receipt by the local child support agency or obligee.

(Amended by Stats. 2000, Ch. 808, Sec. 49. Effective September 28, 2000.)



4722

(a) Any person with a court order for child support, the payments on which are more than 30 days in arrears, may file and then serve a notice of delinquency, as described in this chapter.

(b) Except as provided in Section 4726, and subject to Section 4727, any amount of child support specified in a notice of delinquency that remains unpaid for more than 30 days after the notice of delinquency has been filed and served shall incur a penalty of 6 percent of the delinquent payment for each month that it remains unpaid, up to a maximum of 72 percent of the unpaid balance due.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4723

(a) The notice of delinquency shall be signed under penalty of perjury by the support obligee.

(b) The notice of delinquency shall state all of the following:

(1) The amount that the child support obligor is in arrears.

(2) The installments of support due, the amounts, if any, that have been paid, and the balance due.

(3) That any unpaid installment of child support will incur a penalty of 6 percent of the unpaid support per month until paid, to a maximum of 72 percent of the original amount of the unpaid support, unless the support arrearage is paid within 30 days of the date of service of the notice of delinquency.

(c) In the absence of a protective order prohibiting the support obligor from knowing the whereabouts of the child or children for whom support is payable, or otherwise excusing the requirements of this subdivision, the notice of delinquency shall also include a current address and telephone number of all of the children for whom support is due and, if different from that of the support obligee, the address at which court papers may be served upon the support obligee.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4724

The notice of delinquency may be served personally or by certified mail or in any manner provided for service of summons.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4725

If the child support owed, or any arrearages, interest, or penalty, remains unpaid more than 30 days after serving the notice of delinquency, the support obligee may file a motion to obtain a judgment for the amount owed, which shall be enforceable in any manner provided by law for the enforcement of judgments.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4726

No penalties may be imposed pursuant to this chapter if, in the discretion of the court, all of the following conditions are met:

(a) Within a timely fashion after service of the notice of delinquency, the support obligor files and serves a motion to determine arrearages and to show cause why the penalties provided in this chapter should not be imposed.

(b) At the hearing on the motion filed by the support obligor, the court finds that the support obligor has proved any of the following:

(1) The child support payments were not 30 days in arrears as of the date of service of the notice of delinquency and are not in arrears as of the date of the hearing.

(2) The support obligor suffered serious illness, disability, or unemployment which substantially impaired the ability of the support obligor to comply fully with the support order and the support obligor has made every possible effort to comply with the support order.

(3) The support obligor is a public employee and for reasons relating to fiscal difficulties of the employing entity the obligor has not received a paycheck for 30 or more days.

(4) It would not be in the interests of justice to impose a penalty.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4727

Any penalty due under this chapter shall not be greater than 6 percent per month of the original amount of support arrearages or support installment, nor may the penalties on any arrearage amount or support installment exceed 72 percent of the original amount due, regardless of whether or not the installments have been listed on more than one notice of delinquency.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4728

Penalties due pursuant to this chapter may be enforced by the issuance of a writ of execution in the same manner as a writ of execution may be issued for unpaid installments of child support, as described in Chapter 7 (commencing with Section 5100), except that payment of penalties under this chapter may not take priority over payment of arrearages or current support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4729

The local child support agency or any other agency providing support enforcement services pursuant to Title IV-D of the federal Social Security Act may not enforce child support obligations utilizing the penalties provided for by this chapter.

(Amended by Stats. 2000, Ch. 808, Sec. 50. Effective September 28, 2000.)



4730

At any hearing to set or modify the amount payable for the support of a child, the court shall not consider any penalties imposed under this chapter in determining the amount of current support to be paid.

(Amended by Stats. 1993, Ch. 219, Sec. 149. Effective January 1, 1994.)



4731

A subsequent notice of delinquency may be served and filed at any time. The subsequent notice shall indicate those child support arrearages and ongoing installments that have been listed on a previous notice.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4732

The Judicial Council shall adopt forms or notices for the use of the procedures provided by this chapter.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



4733

Penalties collected pursuant to this chapter shall be paid to the custodian of the child who is the subject of the child support judgment or order, whether or not the child is a recipient of public assistance.

(Added by Stats. 1993, Ch. 219, Sec. 150. Effective January 1, 1994.)






CHAPTER 6 - Uniform Interstate Family Support Act

ARTICLE 1 - General Provisions

4900

This chapter shall be known and may be cited as the Uniform Interstate Family Support Act.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4901

The following definitions apply to this chapter:

(a) “Child” means an individual, whether over or under the age of majority, who is, or is alleged to be, owed a duty of support by the individual’s parent or who is, or is alleged to be, the beneficiary of a support order directed to the parent.

(b) “Child support order” means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

(c) “Duty of support” means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(d) “Home state” means the state in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(e) “Income” includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the laws of this state.

(f) “Income-withholding order” means an earnings assignment order for support, as defined in Section 5208, or any other order or other legal process directed to an obligor’s employer, or other debtor, to withhold from the income of the obligor an amount owed for support.

(g) “Initiating state” means a state from which a proceeding is forwarded, or in which a proceeding is filed for forwarding, to a responding state under this chapter or a law or procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(h) “Initiating tribunal” means the authorized tribunal in an initiating state.

(i) “Issuing state” means the state in which a tribunal issues a support order or renders a judgment determining parentage.

(j) “Issuing tribunal” means the tribunal that issues a support order or renders a judgment determining parentage.

(k) “Law” includes decisional and statutory law and rules and regulations having the force of law.

(l) “Obligee” means any of the following:

(1) An individual to whom a duty of support is, or is alleged to be, owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered.

(2) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on its provision of financial assistance to an individual obligee.

(3) An individual seeking a judgment determining parentage of the individual’s child.

(m) “Obligor” means an individual, or the estate of a decedent, who satisfies any of the following criteria:

(1) He or she owes or is alleged to owe a duty of support.

(2) He or she is alleged, but has not been adjudicated to be, a parent of a child.

(3) He or she is liable under a support order.

(n) “Register” means to file a support order or judgment determining parentage in the superior court in any county in which enforcement of the order is sought.

(o) “Registering tribunal” means a tribunal in which a support order is registered.

(p) “Responding state” means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law or procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(q) “Responding tribunal” means the authorized tribunal in a responding state.

(r) “Spousal support order” means a support order for a spouse or former spouse of the obligor.

(s) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term “state” also includes both of the following:

(1) An Indian tribe.

(2) A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(t) “Support enforcement agency” means a public official or agency authorized to seek any of the following:

(1) Enforcement of support orders or laws relating to the duty of support.

(2) Establishment or modification of child support.

(3) Determination of parentage.

(4) Location of obligors or their assets.

(u) “Support order” means a judgment, decree, or order, whether temporary, final, or subject to modification, for the benefit of a child, spouse, or former spouse, that provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney’s fees, or other relief.

(v) “Tribunal” means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.

(Amended by Stats. 1999, Ch. 83, Sec. 51. Effective January 1, 2000. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4901-1

The following definitions apply to this chapter:

(a) “Child” means an individual, whether over or under the age of majority, who is, or is alleged to be, owed a duty of support by the individual’s parent or who is, or is alleged to be, the beneficiary of a support order directed to the parent.

(b) “Child support order” means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

(c) “Duty of support” means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(d) “Home state” means the state in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(e) “Income” includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the laws of this state.

(f) “Income-withholding order” means an earnings assignment order for support, as defined in Section 5208, or any other order or other legal process directed to an obligor’s employer, or other debtor, to withhold from the income of the obligor an amount owed for support.

(g) “Initiating state” means a state from which a proceeding is forwarded, or in which a proceeding is filed for forwarding, to a responding state under this chapter or a law or procedure substantially similar to this chapter.

(h) “Initiating tribunal” means the authorized tribunal in an initiating state.

(i) “Issuing state” means the state in which a tribunal issues a support order or renders a judgment determining parentage.

(j) “Issuing tribunal” means the tribunal that issues a support order or renders a judgment determining parentage.

(k) “Law” includes decisional and statutory law and rules and regulations having the force of law.

(l) “Obligee” means any of the following:

(1) An individual to whom a duty of support is, or is alleged to be, owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered.

(2) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on its provision of financial assistance to an individual obligee.

(3) An individual seeking a judgment determining parentage of the individual’s child.

(m) “Obligor” means an individual, or the estate of a decedent, who satisfies any of the following criteria:

(1) He or she owes or is alleged to owe a duty of support.

(2) He or she is alleged, but has not been adjudicated to be, a parent of a child.

(3) He or she is liable under a support order.

(n) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(o) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(p) “Register” means to file a support order or judgment determining parentage in the superior court in any county in which enforcement of the order is sought.

(q) “Registering tribunal” means a tribunal in which a support order is registered.

(r) “Responding state” means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law or procedure substantially similar to this chapter

(s) “Responding tribunal” means the authorized tribunal in a responding state.

(t) “Spousal support order” means a support order for a spouse or former spouse of the obligor.

(u) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term “state” also includes both of the following:

(1) An Indian tribe.

(2) A foreign country or political subdivision that has been declared to be a foreign reciprocating country or political subdivision under federal law, has established a reciprocal arrangement for child support with this state as provided in Section 4922, or has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this chapter.

(v) “Support enforcement agency” means a public official or agency authorized to seek any of the following:

(1) Enforcement of support orders or laws relating to the duty of support.

(2) Establishment or modification of child support.

(3) Determination of parentage.

(4) Location of obligors or their assets.

(5) Determination of the controlling child support orders.

(w) “Support order” means a judgment, decree, order, or directive whether temporary, final, or subject to modification, issued by a tribunal for the benefit of a child, spouse, or former spouse, that provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney’s fees, or other relief.

(x) “Tribunal” means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.

(Amended by Stats. 2002, Ch. 349, Sec. 1. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4902

The superior court is the tribunal of this state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4903

Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4903-1

(a) Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law, including the recognition of a support order of a foreign country or political subdivision on the basis of the comity.

(b) This chapter does not provide the exclusive method of establishing or enforcing a support order under the law of this state, or grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

(Amended by Stats. 2002, Ch. 349, Sec. 2. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)






ARTICLE 2 - Jurisdiction

4905

In a proceeding to establish, enforce, or modify a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual’s guardian or conservator if any of the following apply:

(1) The individual is personally served with notice within this state.

(2) The individual submits to the jurisdiction of this state by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction.

(3) The individual resided with the child in this state.

(4) The individual resided in this state and provided prenatal expenses or support for the child.

(5) The child resides in this state as a result of the acts or directives of the individual.

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse.

(7) The individual has filed a declaration of paternity pursuant to Chapter 3 (commencing with Section 7570) of Part 2 of Division 12.

(8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349, as further amended by Stats. 2006, Ch. 538.)



4905-1

(a) In a proceeding to establish or enforce a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual’s guardian or conservator if any of the following apply:

(1) The individual is personally served with notice within this state.

(2) The individual submits to the jurisdiction of this state by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction.

(3) The individual resided with the child in this state.

(4) The individual resided in this state and provided prenatal expenses or support for the child.

(5) The child resides in this state as a result of the acts or directives of the individual.

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse.

(7) The individual has filed a declaration of paternity pursuant to Chapter 3 (commencing with Section 7570) of Part 2 of Division 12.

(8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subdivision (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of the state to modify a child support order of another state unless the requirements of Section 4960 or 4964 are met.

(Amended (as amended by Stats. 2002, Ch. 349) by Stats. 2006, Ch. 538, Sec. 159. Effective January 1, 2007. Amendments conditionally operative as provided in Stats. 2002, Ch. 349, Sec. 47. Note: This amending action operated on Jan. 1, 2007, to succeed the Ch. 349 version, but this amended version remains subject to the operational condition applicable to that previous version.)



4906

A tribunal of this state exercising personal jurisdiction over a nonresident under Section 4905 may apply Section 4930 to receive evidence from another state, and Section 4932 to obtain discovery through a tribunal of another state. In all other respects, Articles 3 (commencing with Section 4915) through 7 (commencing with Section 4965), inclusive, do not apply and the tribunal shall apply the procedural and substantive law of this state, including the rules on choice of law other than those established by this chapter.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4906-1

Personal jurisdiction acquired by a tribunal of this state in a proceeding under this chapter or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by Section 4909, 4910, or 4914.

(Amended by Stats. 2002, Ch. 349, Sec. 4. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4907

Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4908

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if all of the following circumstances exist:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state.

(2) The contesting party timely challenges the exercise of jurisdiction in the other state.

(3) If relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if all of the following circumstances exist:

(1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state.

(2) The contesting party timely challenges the exercise of jurisdiction in this state.

(3) If relevant, the other state is the home state of the child.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4909

(a) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a child support order:

(1) As long as this state remains the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Until all of the parties who are individuals have filed written consents with the tribunal of this state for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

(b) A tribunal of this state issuing a child support order consistent with the law of this state may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to this chapter or a law substantially similar to this chapter.

(c) If a child support order of this state is modified by a tribunal of another state pursuant to this chapter or a law substantially similar to this chapter, a tribunal of this state loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this state, and may only:

(1) Enforce the order that was modified as to amounts accruing before the modification;

(2) Enforce nonmodifiable aspects of that order; and

(3) Provide other appropriate relief for violations of that order which occurred before the effective date of the modification.

(d) A tribunal of this state shall recognize the continuing, exclusive jurisdiction of a tribunal of another state which has issued a child support order pursuant to this chapter or a law substantially similar to this chapter.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4909-1

(a) A tribunal of this state that has issued a support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order, if the order is the controlling order and either of the following applies:

(1) At the time of filing the request for modification, this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued.

(2) Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if either of the following applies:

(1) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction.

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(Amended by Stats. 2002, Ch. 349, Sec. 5. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4910

(a) A tribunal of this state may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

(b) A tribunal of this state having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply Section 4930 to receive evidence from another state and Section 4932 to obtain discovery through a tribunal of another state.

(c) A tribunal of this state which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4910-1

(a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce the order, if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, or a money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

(Amended by Stats. 2002, Ch. 349, Sec. 6. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4911

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child support order, the order of that tribunal controls and shall be so recognized.

(b) If a proceeding is brought under this chapter, and two or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and child, a tribunal of this state shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and shall be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter, an order issued by a tribunal in the current home state of the child controls and shall be so recognized, but if an order has not been issued in the current home state of the child, the order most recently issued controls and shall be so recognized.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state having jurisdiction over the parties shall issue a child support order, which controls and shall be so recognized.

(c) If two or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in this state, a party may request a tribunal of this state to determine which order controls and shall be so recognized under subdivision (b). The request shall be accompanied by a certified copy of every support order in effect. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(d) The tribunal that issued the controlling order under subdivision (a), (b), or (c) is the tribunal that has continuing, exclusive jurisdiction under Section 4909.

(e) A tribunal of this state which determines by order the identity of the controlling order under paragraphs (1) or (2) of subdivision (b) or which issues a new controlling order under paragraph (3) of subdivision (b) shall state in that order the basis upon which the tribunal made its determination.

(f) Within 30 days after issuance of an order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4911-1

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child support order, the order of that tribunal controls and shall be so recognized.

(b) If a proceeding is brought under this chapter, and two or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and shall be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter, an order issued by a tribunal in the current home state of the child controls, but if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state shall issue a child support order, which controls.

(c) If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subdivision (b). The request may be filed with a registration for enforcement or registration for modification pursuant to Article 6 (commencing with Section 4950), or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order shall be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subdivision (a), (b), or (c) has continuing jurisdiction to the extent provided in Section 4909 or 4910.

(f) A tribunal of this state that determines by order which is the controlling order under paragraph (1) or (2) of subdivision (b) or subdivision (c), or that issues a new controlling order under paragraph (3) of subdivision (b), shall state in that order the basis upon which the tribunal made its determination, the amount of prospective support, if any, and the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by Section 4913.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section shall be recognized in proceedings under this chapter.

(Amended by Stats. 2002, Ch. 349, Sec. 7. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4912

In responding to multiple registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4912-1

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

(Amended by Stats. 2002, Ch. 349, Sec. 8. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4913

Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state shall be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4913-1

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this or another state.

(Amended by Stats. 2002, Ch. 349, Sec. 9. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4913.5

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this state relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to Section 4930, communicate with a tribunal of another state pursuant to Section 4931, and obtain discovery through a tribunal of another state pursuant to Section 4932. In all other respects, Article 3 (commencing with Section 4905) to Article 7 (commencing with Section 4965), inclusive, do not apply and the tribunal shall apply the procedural and substantive law of this state.

(Added by Stats. 2002, Ch. 349, Sec. 10. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4914

(a) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as either of the following:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state.

(2) A responding tribunal to enforce or modify its own spousal support order.

(Added by Stats. 2002, Ch. 349, Sec. 11. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)






ARTICLE 3 - Civil Provisions of General Application

4915

(a) Except as otherwise provided in this chapter, this article applies to all proceedings under this chapter.

(b) This chapter provides for the following proceedings:

(1) Establishment of an order for spousal support or child support pursuant to Article 4 (commencing with Section 4935).

(2) Enforcement of a support order and income-withholding order of another state without registration pursuant to Article 5 (commencing with Section 4940).

(3) Registration of an order for spousal support or child support of another state for enforcement pursuant to Article 6 (commencing with Section 4950).

(4) Modification of an order for child support or spousal support issued by a tribunal of this state pursuant to Article 2 (commencing with Section 4905).

(5) Registration of an order for child support of another state for modification pursuant to Article 6 (commencing with Section 4950).

(6) Determination of parentage pursuant to Article 7 (commencing with Section 4965).

(7) Assertion of jurisdiction over nonresidents pursuant to Article 2 (commencing with Section 4905).

(c) An individual or a support enforcement agency may commence a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4915-1

(a) Except as otherwise provided in this chapter, this article applies to all proceedings under this chapter.

(b) An individual or a support enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

(Amended by Stats. 2002, Ch. 349, Sec. 12. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4916

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor’s child.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4917

Except as otherwise provided by this chapter, a responding tribunal of this state:

(a) Shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(b) Shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4917-1

Except as otherwise provided by this chapter, a responding tribunal of this state shall do both of the following:

(a) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings.

(b) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

(Amended by Stats. 2002, Ch. 349, Sec. 13. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4918

(a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward three copies of the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If a responding state has not enacted the Uniform Interstate Family Support Act or a law or procedure substantially similar to the Uniform Interstate Family Support Act, a tribunal of this state may issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4918-1

(a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward the petition and its accompanying documents to either of the following:

(1) The responding tribunal or appropriate support enforcement agency in the responding state.

(2) If the identity of the responding tribunal is unknown, the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by a responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign country or political subdivision, upon request the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding state.

(Amended by Stats. 2002, Ch. 349, Sec. 14. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4919

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subdivision (c) of Section 4915, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent otherwise authorized by law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child support order, or render a judgment to determine parentage.

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance.

(3) Order income withholding.

(4) Determine the amount of any arrearages, and specify a method of payment.

(5) Enforce orders by civil or criminal contempt, or both.

(6) Set aside property for satisfaction of the support order.

(7) Place liens and order execution on the obligor’s property.

(8) Order an obligor to keep the tribunal informed of the obligor’s current residential address, telephone number, employer, address of employment, and telephone number at the place of employment.

(9) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants.

(10) Order the obligor to seek appropriate employment by specified methods.

(11) Award reasonable attorney’s fees and other fees and costs.

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4919-1

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subdivision (b) of Section 4915, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage.

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance.

(3) Order income withholding.

(4) Determine the amount of any arrearages, and specify a method of payment.

(5) Enforce orders by civil or criminal contempt, or both.

(6) Set aside property for satisfaction of the support order.

(7) Place liens and order execution on the obligor’s property.

(8) Order an obligor to keep the tribunal informed of the obligor’s current residential address, telephone number, employer, address of employment, and telephone number at the place of employment.

(9) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants.

(10) Order the obligor to seek appropriate employment by specified methods.

(11) Award reasonable attorney’s fees and other fees and costs.

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

(Amended by Stats. 2002, Ch. 349, Sec. 15. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4920

If a petition or comparable pleading is received by an inappropriate tribunal of this state, it shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner where and when the pleading was sent.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4920-1

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner where and when the pleading was sent.

(Amended by Stats. 2002, Ch. 349, Sec. 16. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4921

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency that is providing services to the petitioner as appropriate shall do all of the following:

(1) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent.

(2) Request an appropriate tribunal to set a date, time, and place for a hearing.

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties.

(4) Within 14 days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner.

(5) Within 14 days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent’s attorney, send a copy of the communication to the petitioner.

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(7) Perform the acts required by Section 4978.

(c) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

(Amended by Stats. 1998, Ch. 511, Sec. 2. Effective January 1, 1999. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4921-1

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this state that is providing services to the petitioner shall do all of the following:

(1) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent.

(2) Request an appropriate tribunal to set a date, time, and place for a hearing.

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties.

(4) Within 14 days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner.

(5) Within 14 days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent’s attorney, send a copy of the communication to the petitioner.

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(7) Perform the acts required by Section 4978.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts to do either of the following:

(1) Ensure that the order to be registered is the controlling order.

(2) If two or more child support orders exist and the identity of the controlling order has not been determined, ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue, or request a tribunal of this state to issue, a child support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to Section 319 of the Uniform Interstate Family Support Act.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

(Amended by Stats. 2002, Ch. 349, Sec. 17. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4922

If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4922-1

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Department of Child Support Services may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

(Amended by Stats. 2002, Ch. 349, Sec. 18. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4923

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4924

(a) The Attorney General’s office is the state information agency under this chapter.

(b) The state information agency shall do all of the following:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state.

(2) Maintain a register of tribunals and support enforcement agencies received from other states.

(3) Forward to the appropriate tribunal in the place in this state in which the individual obligee or the obligor resides, or in which the obligor’s property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state.

(4) Obtain information concerning the location of the obligor and the obligor’s property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor’s address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver’s licenses, and social security.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4924-1

(a) The Department of Child Support Services is the state information agency under this chapter.

(b) The state information agency shall do all of the following:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state.

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states.

(3) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor’s property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state.

(4) Obtain information concerning the location of the obligor and the obligor’s property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor’s address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver’s licenses, and social security.

(Amended by Stats. 2002, Ch. 349, Sec. 19. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4925

(a) A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this chapter shall verify the petition. Unless otherwise ordered under Section 4926, the petition or accompanying documents shall provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee, and the name, sex, residential address, social security number, and date of birth of each child for whom support is sought. The petition shall be accompanied by a certified copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition shall specify the relief sought. The petition and accompanying documents shall conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4925-1

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state shall file a petition. Unless otherwise ordered under Section 4926, the petition or accompanying documents shall provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition shall be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition shall specify the relief sought. The petition and accompanying documents shall conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

(Amended by Stats. 2002, Ch. 349, Sec. 20. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4926

Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this chapter.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Repealed conditionally on July 1, 2004, or later, by Stats. 2002, Ch. 349. See later operative version added by Ch. 349.)



4926-1

If a party alleges in an affidavit or a pleading under penalty of perjury that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information shall be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

(Repealed and added by Stats. 2002, Ch. 349, Sec. 22. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4927

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney’s fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee’s witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney’s fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney’s own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney’s fees if it determines that a hearing was requested primarily for delay. In a proceeding under Article 6 (commencing with Section 4950), a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4928

(a) Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this state to participate in the proceeding.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4928-1

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this state to participate in the proceeding.

(Amended by Stats. 2002, Ch. 349, Sec. 23. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4929

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4930

(a) The physical presence of the petitioner in a responding tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) A verified petition, affidavit, document substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this state may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of spouses or parent and child does not apply in a proceeding under this chapter.

(Amended (as added by Stats. 1997, Ch. 194) by Stats. 2014, Ch. 82, Sec. 37. Effective January 1, 2015. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349, as further amended by Stats. 2014, Ch. 82.)



4930-1

(a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, that would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this state shall permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of spouses or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

(Amended (as amended by Stats. 2002, Ch. 349) by Stats. 2014, Ch. 82, Sec. 38. Effective January 1, 2015. Amending action by Stats. 2002, Ch. 349, with text revised by this amendment, is conditionally operative upon federal government action specified by Sec. 47 of Ch. 349.)



4931

A tribunal of this state may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state. A tribunal of this state may furnish similar information by similar means to a tribunal of another state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4931-1

A tribunal of this state may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this state may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

(Amended by Stats. 2002, Ch. 349, Sec. 25. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4932

A tribunal of this state may do both of the following:

(1) Request a tribunal of another state to assist in obtaining discovery.

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4933

A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4933-1

(a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services, and shall issue and send to the obligor’s employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subdivision (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

(Amended by Stats. 2002, Ch. 349, Sec. 26. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)






ARTICLE 4 - Establishment of Support Order

4935

(a) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state may issue a support order if either of the following conditions apply:

(1) The individual seeking the order resides in another state.

(2) The support enforcement agency seeking the order is located in another state.

(b) The tribunal may issue a temporary child support order if any of the following conditions apply:

(1) The respondent has signed a verified statement acknowledging parentage.

(2) The respondent has been determined by or pursuant to law to be the parent.

(3) There is other clear and convincing evidence that the respondent is the child’s parent.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to Section 4919.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4935-1

(a) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state may issue a support order if either of the following conditions apply:

(1) The individual seeking the order resides in another state.

(2) The support enforcement agency seeking the order is located in another state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that the order is appropriate and the individual ordered to pay is one of the following:

(1) A presumed father of the child.

(2) Petitioning to have his paternity adjudicated.

(3) Identified as the father of the child through genetic testing.

(4) An alleged father who has declined to submit to genetic testing.

(5) Shown by clear and convincing evidence to be the father of the child.

(6) An acknowledged father as provided by applicable state law.

(7) The mother of the child.

(8) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to Section 4919.

(Amended by Stats. 2002, Ch. 349, Sec. 27. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)






ARTICLE 5 - Enforcement of Order of Another State Without Registration

4940

An income-withholding order issued in another state may be sent to the person or entity defined as the obligor’s employer pursuant to Section 5210 without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4940-1

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor’s employer pursuant to Section 5210 without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

(Amended by Stats. 2002, Ch. 349, Sec. 28. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4941

(a) Upon receipt of an income-withholding order, the obligor’s employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subdivision (d) and Section 4942, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify any of the following:

(1) The duration and the amount of periodic payments of current child support, stated as a sum certain.

(2) The person or agency designated to receive payments and the address to which the payments are to be forwarded.

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor’s employment.

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee’s attorney, stated as sums certain.

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor’s principal place of employment for withholding from income with respect to any of the following:

(1) The employer’s fee for processing an income-withholding order.

(2) The maximum amount permitted to be withheld from the obligor’s income.

(3) The times within which the employer must implement the withholding order and forward the child support payment.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4941-1

(a) Upon receipt of an income-withholding order, the obligor’s employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subdivision (d) and Section 4942, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify any of the following:

(1) The duration and the amount of periodic payments of current child support, stated as a sum certain.

(2) The person designated to receive payments and the address to which the payments are to be forwarded.

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor’s employment.

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee’s attorney, stated as sums certain.

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor’s principal place of employment for withholding from income with respect to any of the following:

(1) The employer’s fee for processing an income-withholding order.

(2) The maximum amount permitted to be withheld from the obligor’s income.

(3) The times within which the employer must implement the withholding order and forward the child support payment.

(Amended by Stats. 2002, Ch. 349, Sec. 29. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4942

If an obligor’s employer receives multiple income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligor’s principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4942-1

If an obligor’s employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor’s principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

(Amended by Stats. 2002, Ch. 349, Sec. 30. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4943

An employer who complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to any individual or agency with regard to the employer’s withholding of child support from the obligor’s income.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4944

An employer who willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4945

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state in the same manner as if the order had been issued by a tribunal of this state. Section 4953 applies to the contest.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order; and

(3) The person or agency designated to receive payments in the income-withholding order or, if no person or agency is designated, to the obligee.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4945-1

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in Article 6 (commencing with Section 4950), or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to all of the following:

(1) A support enforcement agency providing services to the obligee.

(2) Each employer that has directly received an income-withholding order relating to the obligor.

(3) The person designated to receive payments in the income-withholding order or, if no person is designated, to the obligee.

(Amended by Stats. 2002, Ch. 349, Sec. 31. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4946

(a) A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4946-1

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

(Amended by Stats. 2002, Ch. 349, Sec. 32. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)






ARTICLE 6 - Enforcement and Modification of Support Order After Registration

4950

A support order or an income-withholding order issued by a tribunal of another state may be registered in this state for enforcement.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4950-1

A support order or income-withholding order issued by a tribunal of another state may be registered in this state for enforcement.

(Amended by Stats. 2002, Ch. 349, Sec. 33. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4951

(a) A support order or income-withholding order of another state may be registered in this state by sending the following documents and information to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement.

(2) Two copies, including one certified copy, of all orders to be registered, including any modification of an order.

(3) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage.

(4) The name of the obligor and, if known:

(i) The obligor’s address and social security number;

(ii) The name and address of the obligor’s employer and any other source of income of the obligor; and

(iii) A description and the location of property of the obligor in this state not exempt from execution.

(5) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading shall specify the grounds for the remedy sought.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4951-1

(a) A support order or income-withholding order of another state may be registered in this state by sending the following records and information to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement.

(2) Two copies, including one certified copy, of the order to be registered, including any modification of the order.

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage.

(4) The name of the obligor and, if known:

(A) The obligor’s address and social security number;

(B) The name and address of the obligor’s employer and any other source of income of the obligor; and

(C) A description and the location of property of the obligor in this state not exempt from execution.

(5) Except as provided in Section 4926, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading shall specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall do all of the following:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section.

(2) Specify the order alleged to be the controlling order, if any.

(3) Specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

(Amended by Stats. 2002, Ch. 349, Sec. 34. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4952

(a) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this article, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4953

(a) The law of the issuing state governs the nature, extent, amount, and duration of current payments and other obligations of support and the payment of arrearages under the order.

(b) In a proceeding for arrearages, the statute of limitation under the laws of this state or of the issuing state, whichever is longer, applies.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4953-1

(a) Except as otherwise provided in subdivision (d), the law of the issuing state governs the nature, extent, amount, and duration of current payments under a registered support order, the computation and payment of arrearages and accrual of interest on the arrearages under the support order, and the existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state or of the issuing state, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state registered in this state.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

(Amended by Stats. 2002, Ch. 349, Sec. 35. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4954

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice shall be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) The notice shall inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) Of the amount of any alleged arrearages.

(c) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor’s employer pursuant to Chapter 8 (commencing with Section 5200).

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4954-1

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice shall be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice shall inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice shall also do all of the following:

(1) Identify the two or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrears, if any.

(2) Notify the nonregistering party of the right to a determination of which is the controlling order.

(3) State that the procedures provided in subdivision (b) apply to the determination of which is the controlling order.

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor’s employer pursuant to Chapter 8 (commencing with Section 5200).

(Amended by Stats. 2002, Ch. 349, Sec. 36. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4955

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within 20 days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to Section 4956.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4956

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party.

(2) The order was obtained by fraud.

(3) The order has been vacated, suspended, or modified by a later order.

(4) The issuing tribunal has stayed the order pending appeal.

(5) There is a defense under the law of this state to the remedy sought.

(6) Full or partial payment has been made.

(7) The statute of limitation under Section 4953 precludes enforcement of some or all of the arrearages.

(b) If a party presents evidence establishing a full or partial defense under subdivision (a), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subdivision (a) to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4956-1

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party.

(2) The order was obtained by fraud.

(3) The order has been vacated, suspended, or modified by a later order.

(4) The issuing tribunal has stayed the order pending appeal.

(5) There is a defense under the law of this state to the remedy sought.

(6) Full or partial payment has been made.

(7) The statute of limitation under Section 4953 precludes enforcement of some or all of the alleged arrearages.

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subdivision (a), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subdivision (a) to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

(Amended by Stats. 2002, Ch. 349, Sec. 37. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4957

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4958

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in this article if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading shall specify the grounds for modification.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4959

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of Section 4960 have been met.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4959-1

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of Section 4960, 4962, or 4964 have been met.

(Amended by Stats. 2002, Ch. 349, Sec. 38. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4960

(a) After a child support order issued in another state has been registered in this state, the responding tribunal of this state may modify that order only if Section 4962 does not apply and after notice and hearing it finds that:

(1) The following requirements are met:

(i) The child, the individual obligee, and the obligor do not reside in the issuing state.

(ii) A petitioner who is a nonresident of this state seeks modification.

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) The child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed written consents in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted a law or established procedure substantially similar to the procedures under this chapter, the consent otherwise required of an individual residing in this state is not required for the tribunal to assume jurisdiction to modify the child support order.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and shall be so recognized under Section 4911 establishes the aspects of the support order which are nonmodifiable.

(d) On issuance of an order modifying a child support order issued in another state, a tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4960-1

(a) If Section 4962 does not apply, except as otherwise provided in Section 4964, upon petition a tribunal of this state may modify a child support order issued in another state that is registered in this state if, after notice and hearing, the tribunal finds that either paragraph (1) or paragraph (2) applies:

(1) The following requirements are met:

(A) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state.

(B) A petitioner who is a nonresident of this state seeks modification.

(C) The respondent is subject to the personal jurisdiction of the tribunal of this state.

(2) This state is the state of residence of the child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in Section 4964, a tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and shall be so recognized under Section 4911 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor’s fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On issuance of an order modifying a child support order issued in another state, a tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(Amended by Stats. 2002, Ch. 349, Sec. 39. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4961

A tribunal of this state shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to this chapter or a law substantially similar to this chapter and, upon request, except as otherwise provided in this chapter, shall:

(1) Enforce the order that was modified only as to amounts accruing before the modification;

(2) Enforce only nonmodifiable aspects of that order;

(3) Provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

(4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4961-1

If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state may enforce its order that was modified only as to arrears and interest accruing before the modification, may provide other appropriate relief for violations of its order which occurred before the effective date of the modification, and shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

(Amended by Stats. 2002, Ch. 349, Sec. 40. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4962

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state’s child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of Articles 1 (commencing with Section 4900) and 2 (commencing with Section 4905), this article, and the procedural and substantive law of this state to the proceeding for enforcement or modification. Articles 3 (commencing with Section 4915) to 5 (commencing with Section 4940), inclusive, and Articles 7 (commencing with Section 4965) and 8 (commencing with Section 4970) do not apply.

(Amended by Stats. 2004, Ch. 183, Sec. 95. Effective January 1, 2005.)



4963

Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4964

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child support order otherwise required of the individual pursuant to Section 4960 has been given or whether the individual seeking modification is a resident of this state or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

(Added by Stats. 2002, Ch. 349, Sec. 41. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)






ARTICLE 7 - Determination of Parentage

4965

(a) A tribunal of this state may serve as an initiating or responding tribunal in a proceeding brought under this chapter or a law or procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

(b) In a proceeding to determine parentage, a responding tribunal of this state shall apply the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12), procedural and substantive law of this state, and the rules of this state on choice of law.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4965-1

A court of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage brought under this chapter or a law or procedure substantially similar to this chapter.

(Amended by Stats. 2002, Ch. 349, Sec. 42. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)






ARTICLE 8 - Interstate Rendition

4970

(a) For purposes of this article, “Governor” includes an individual performing the functions of Governor or the executive authority of a state covered by this chapter.

(b) The Governor of this state may:

(1) Demand that the Governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand by the Governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4970-1

(a) For purposes of this article, “Governor” includes an individual performing the functions of Governor or the executive authority of a state covered by this chapter.

(b) The Governor of this state may:

(1) Demand that the Governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand of the Governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

(Amended by Stats. 2002, Ch. 349, Sec. 43. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4971

(a) Before making a demand that the Governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a prosecutor of this state to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b) If, under this chapter or a law substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act, the Governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4971-1

(a) Before making a demand that the Governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a prosecutor of this state to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b) If, under this chapter or a law substantially similar to this chapter, the Governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

(Amended by Stats. 2002, Ch. 349, Sec. 44. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)






ARTICLE 9 - Miscellaneous Provisions

4975

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998. Superseded on operative date (July 1, 2004, or later) of amendment by Stats. 2002, Ch. 349.)



4975-1

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Amended by Stats. 2002, Ch. 349, Sec. 45. Effective January 1, 2003. Operative July 1, 2004, or later, upon federal government action specified in Sec. 47 of Ch. 349.)



4976

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1997, Ch. 194, Sec. 2. Effective January 1, 1998.)



4977

(a) The order described in Section 4926 shall be issued upon application of a child, parent, guardian or other caretaker of a child, or party, signed under penalty of perjury, setting forth facts that demonstrate, to the satisfaction of the court, that the health, safety, freedom of movement, or physical or emotional well-being of the applicant or the applicant’s child may be put unreasonably at risk by the disclosure of the applicant’s address or other identifying information.

(b) A copy of the order issued pursuant to this section shall be served on the other party to the proceeding and the district attorney by first-class mail. The order shall include a mailing address for service of process on the protected party. The protected party shall be required to file with the court notice of any change of the mailing address and a copy of the notice shall be sent to the other party to the proceeding and the district attorney. This designated address shall not be the address of a governmental agency unless the agency has consented in writing to the designation.

(c) Notwithstanding any local or state rules of court, no notice is required prior to issuance of an order pursuant to this section.

(d) An order issued pursuant to this section shall not expire until further order of the court, issued after a hearing on a noticed motion filed by the other party to the proceeding and served by first-class mail on the protected party, at the mailing address described in subdivision (b), and the district attorney.

(e) Part 4 (commencing with Section 240) of Division 2 shall not apply to the issuance of an order pursuant to this section.

(f) The Judicial Council shall adopt forms and notices to implement this section, that shall be available no later than July 1, 1999.

(g) Nothing in this section shall be construed to require a party to obtain an order pursuant to this section before using a confidential address on court pleadings except as required by Section 4925.

(Added by Stats. 1998, Ch. 511, Sec. 3. Effective January 1, 1999.)



4978

A support enforcement agency that is providing services to a petitioner pursuant to Section 4921 shall do all of the following:

(a) Inform the petitioner of the requirement that the pleadings contain identifying information about the petitioner and the child, including the residential address, unless an order of nondisclosure is granted pursuant to Sections 4926 and 4977.

(b) Inform the petitioner of his or her right to seek an order of nondisclosure and provide information regarding how that order may be obtained.

(c) Inform the petitioner that the support enforcement agency shall seek an order of nondisclosure on behalf of the petitioner if the petitioner has previously obtained a protective or restraining order or has been granted a good cause exception from cooperation requirements pursuant to Section 11477.04 of the Welfare and Institutions Code; and instruct the petitioner to notify the agency of any such order or exception.

(d) Seek an order of nondisclosure pursuant to Sections 4926 and 4977 if the petitioner informs the agency that he or she has obtained a protective or restraining order or has been granted a good cause exception from cooperation requirements pursuant to Section 11477.04 of the Welfare and Institutions Code.

(Added by Stats. 1998, Ch. 511, Sec. 4. Effective January 1, 1999.)



5000

(a) When a petition or comparable pleading pursuant to this chapter is filed in a court of this state, the local child support agency or petitioner may either (1) request the issuance of a summons or (2) request the court to issue an order requiring the respondent to appear personally at a specified time and place to show cause why an order should not be issued as prayed in the petition or comparable pleading on file.

(b) If a summons is issued for a petition or comparable pleading pursuant to this chapter, the local child support agency or petitioner shall cause a copy of the summons, petition, and other documents to be served upon the respondent according to law.

(c) If an order to show cause is issued on a petition or comparable pleading pursuant to this chapter requiring the respondent to appear at a specified time and place to respond to the petition, a copy of the order to show cause, the petition, and other documents shall be served upon the respondent at least 15 days prior to the hearing.

(d) A petition or comparable pleading pursuant to this chapter served upon a respondent in accordance with this section shall be accompanied by a blank responsive form that shall permit the respondent to answer the petition and raise any defenses by checking applicable boxes and by a blank income and expense declaration or simplified financial statement together with instructions for completion of the forms.

(Amended by Stats. 2000, Ch. 808, Sec. 51. Effective September 28, 2000.)



5001

(a) If, prior to filing, a petition or comparable pleading pursuant to this chapter is received by the local child support agency or the superior court and the county in which the pleadings are received is not the appropriate jurisdiction for trial of the action, the court or the local child support agency shall forward the pleadings and any accompanying documents to the appropriate court of this state or to the jurisdiction of another state without filing the pleadings or order of the court, and shall notify the petitioner, the California Central Registry, and the local child support agency of the receiving county where and when the pleading was sent.

(b) If, after a petition or comparable pleading pursuant to this chapter has been filed with the superior court of a county, it appears that the respondent is not or is no longer a resident of the county in which the action has been filed, upon ex parte application by the local child support agency or petitioner, the court shall transfer the action to the appropriate court of this state or to the appropriate jurisdiction of another state and shall notify the petitioner, the respondent, the California Central Registry, and the local child support agency of the receiving county where and when the pleading was sent.

(c) If, after entry of an order by a court of this state on an action filed pursuant to this chapter or an order of another state registered in a court of this state for enforcement or modification pursuant to this chapter, it appears that the respondent is not or is no longer a resident of the county in which the foreign order has been registered, upon ex parte application by the local child support agency of the transferring or receiving county or the petitioner, the court shall transfer the registered order and all documents subsequently filed in that action to the appropriate court of this state and shall notify the petitioner, the respondent, the California Central Registry, and the local child support agency of the transferring and receiving county where and when the registered order and all other appropriate documents were sent. Transfer of certified copies of documents shall meet the requirements of this section.

(d) If, in an action initiated in a court of this state pursuant to this chapter or a predecessor law for interstate enforcement of support, the petitioner is no longer a resident of the county in which the action has been filed, upon ex parte application by the petitioner or the local child support agency, the court shall transfer the action to the appropriate court of this state and shall notify the responding jurisdiction where and when the action was transferred.

(e) Notwithstanding subdivisions (b) and (c), above, if the respondent becomes a resident of another county or jurisdiction after an action or registered order under this chapter has been filed, the action may remain in the county where the action was filed until the action is completed.

(Amended by Stats. 2000, Ch. 808, Sec. 52. Effective September 28, 2000.)



5002

(a) In an action pursuant to this chapter prosecuted by the local child support agency or the Attorney General that is initiated by service of summons and petition or other comparable pleading, the respondent may also be served with a proposed judgment consistent with the relief sought in the petition or other comparable pleading. If the respondent’s income or income history is unknown to the local child support agency, the local child support agency may serve a form of proposed judgment with the petition and other documents on the respondent that shall inform the respondent that income shall be presumed to be the amount of the minimum wage, at 40 hours per week, established by the Industrial Welfare Commission pursuant to Section 1182.11 of the Labor Code, unless information concerning the respondent’s income is provided to the court. The respondent shall also receive notice that the proposed judgment will become effective if he or she fails to file a response with the court within 30 days after service.

(b) In any action pursuant to this chapter in which the judgment was obtained pursuant to presumed income, as set forth in this section, the court may set aside that part of the judgment or order concerning the amount of child support to be paid on the grounds specified and in the manner set forth in Section 17432.

(Amended by Stats. 2004, Ch. 339, Sec. 4. Effective January 1, 2005.)



5003

The Judicial Council shall adopt court rules implementing the provisions of subdivision (f) of Section 4930 regarding hearings by telephone, audiovisual means, or other electronic means on or before July 1, 2005. Hearings by telephone, audiovisual means, or other electronic means shall also be permitted in child support cases in which the local child support agency is providing child support services, but both of the parents reside in California, provided that the hearings are conducted in accordance with the rules of court adopted pursuant to this section.

(Added by Stats. 2004, Ch. 339, Sec. 5. Effective January 1, 2005.)



5005

When the Attorney General is satisfied that reciprocal provisions will be made by a foreign jurisdiction for the establishment of support orders for obligees in California, or for enforcement of support orders made within this state, the Attorney General may declare the foreign jurisdiction to be a reciprocating state for purposes of establishing and enforcing support obligations. Any such declaration may be revoked by the Attorney General. Any such declaration may be reviewed by the court in an action brought to support a support order, or to enforce the order of a reciprocating jurisdiction.

(Added by Stats. 1999, Ch. 652, Sec. 4. Effective January 1, 2000.)









CHAPTER 7 - Enforcement by Writ of Execution

5100

Notwithstanding Section 290, a child, family, or spousal support order may be enforced by a writ of execution or a notice of levy pursuant to Section 706.030 of the Code of Civil Procedure or Section 17522 of this code without prior court approval.

(Amended by Stats. 2000, Ch. 808, Sec. 54. Effective September 28, 2000.)



5103

(a) Notwithstanding Section 2060, an order for the payment of child, family, or spousal support may be enforced against an employee benefit plan regardless of whether the plan has been joined as a party to the proceeding in which the support order was obtained.

(b) Notwithstanding Section 697.710 of the Code of Civil Procedure, an execution lien created by a levy on the judgment debtor’s right to payment of benefits from an employee benefit plan to enforce an order for the payment of child, family, or spousal support continues until the date the plan has withheld and paid over to the levying officer, as provided in Section 701.010 of the Code of Civil Procedure, the full amount specified in the notice of levy, unless the plan is directed to stop withholding and paying over before that time by court order or by the levying officer.

(c) A writ of execution pursuant to which a levy is made on the judgment debtor’s right to payment of benefits from an employee benefit plan under an order for the payment of child, family, or spousal support shall be returned not later than one year after the date the execution lien expires under subdivision (b).

(Amended by Stats. 1994, Ch. 1269, Sec. 50. Effective January 1, 1995.)



5104

(a) The application for a writ of execution shall be accompanied by an affidavit stating the total amount due and unpaid that is authorized to be enforced pursuant to Sections 5100 to 5103, inclusive, on the date of the application.

(b) If interest on the overdue installments is sought, the affidavit shall state the total amount of the interest and the amount of each due and unpaid installment and the date it became due.

(c) The affidavit shall be filed in the action and a copy shall be attached to the writ of execution delivered to the levying officer. The levying officer shall serve the copy of the affidavit on the judgment debtor when the writ of execution is first served on the judgment debtor pursuant to a levy under the writ.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 8 - Earnings Assignment Order

ARTICLE 1 - Definitions

5200

Unless the provision or context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5201

“Arrearage” or “arrearages” is the amount necessary to satisfy a support judgment or order pursuant to Section 695.210 of the Code of Civil Procedure.

(Added by Stats. 1997, Ch. 599, Sec. 21. Effective January 1, 1998.)



5202

“Assignment order” has the same meaning as “earnings assignment order for support.”

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5204

“Due date of support payments” is the date specifically stated in the order of support or, if no date is stated in the support order, the last day of the month in which the support payment is to be paid.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5206

“Earnings,” to the extent that they are subject to an earnings assignment order for support under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, include:

(a) Wages, salary, bonus, money, and benefits described in Sections 704.110, 704.113, and 704.115 of the Code of Civil Procedure.

(b) Payments due for services of independent contractors, interest, dividends, rents, royalties, residuals, patent rights, or mineral or other natural resource rights.

(c) Payments or credits due or becoming due as a result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(d) Payments due for workers’ compensation temporary disability benefits.

(e) Payments due as a result of disability from benefits described in Section 704.130 of the Code of Civil Procedure.

(f) Any other payments or credits due or becoming due, regardless of source.

(Amended by Stats. 1997, Ch. 599, Sec. 22. Effective January 1, 1998.)



5208

(a) “Earnings assignment order for support” means an order that assigns to an obligee a portion of the earnings of a support obligor due or to become due in the future.

(b) Commencing January 1, 2000, all earnings assignment orders for support in any action in which child support or family support is ordered shall be issued on an “order/notice to withhold income for child support” mandated by Section 666 of Title 42 of the United States Code.

(Amended by Stats. 1999, Ch. 480, Sec. 1. Effective January 1, 2000.)



5210

“Employer” includes all of the following:

(a) A person for whom an individual performs services as an employee, as defined in Section 706.011 of the Code of Civil Procedure.

(b) The United States government and any public entity as defined in Section 811.2 of the Government Code.

(c) Any person or entity paying earnings as defined under Section 5206.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5212

“IV-D Case” means any case being established, modified, or enforced by the local child support agency pursuant to Section 654 of Title 42 of the United States Code (Section 454 of the Social Security Act).

(Amended by Stats. 1999, Ch. 480, Sec. 2. Effective January 1, 2000.)



5214

“Obligee” or “assigned obligee” means either the person to whom support has been ordered to be paid, the local child support agency, or other person designated by the court to receive the payment. The local child support agency is the obligee for all Title IV-D cases as defined under Section 5212 or in which an application for services has been filed under Part D (commencing with Section 651) and Part E (commencing with Section 670) of Subchapter IV of Chapter 7 of Title 42 of the United States Code (Title IV-D or IV-E of the Social Security Act).

(Amended by Stats. 2001, Ch. 755, Sec. 7. Effective October 12, 2001.)



5216

“Obligor” means a person owing a duty of support.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5220

“Timely payment” means receipt of support payments by the obligee or assigned obligee within five days of the due date.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 2 - General Provisions

5230

(a) When the court orders a party to pay an amount for support or orders a modification of the amount of support to be paid, the court shall include in its order an earnings assignment order for support that orders the employer of the obligor to pay to the obligee that portion of the obligor’s earnings due or to become due in the future as will be sufficient to pay an amount to cover both of the following:

(1) The amount ordered by the court for support.

(2) An amount which shall be ordered by the court to be paid toward the liquidation of any arrearage.

(b) An earnings assignment order for support shall be issued, and shall be effective and enforceable pursuant to Section 5231, notwithstanding the absence of the name, address, or other identifying information regarding the obligor’s employer.

(Amended by Stats. 2000, Ch. 808, Sec. 57.3. Effective September 28, 2000.)



5230.1

(a) An earnings assignment or income withholding order for support issued by a court or administrative agency of another state is binding upon an employer of the obligor to the same extent as an earnings assignment order made by a court of this state.

(b) When an employer receives an earnings assignment order or an income withholding order for support from a court or administrative agency in another state, all of the provisions of this chapter shall apply.

(Added by Stats. 1997, Ch. 599, Sec. 24. Effective January 1, 1998.)



5230.5

Any obligee alleging arrearages in child support shall specify the amount thereof under penalty of perjury.

(Added by Stats. 1994, Ch. 1140, Sec. 2. Effective January 1, 1995.)



5231

Unless stayed pursuant to Article 4 (commencing with Section 5260), an assignment order is effective and binding upon any existing or future employer of the obligor upon whom a copy of the order is served in compliance with Sections 5232 and 5233, notwithstanding the absence of the name, address, or other identifying information regarding the obligor’s employer, or the inclusion of incorrect information regarding the support obligor’s employer.

(Amended by Stats. 2000, Ch. 808, Sec. 57.5. Effective September 28, 2000.)



5232

Service on an employer of an assignment order may be made by first-class mail in the manner prescribed in Section 1013 of the Code of Civil Procedure. The obligee shall serve the documents specified in Section 5234.

(Amended by Stats. 1997, Ch. 599, Sec. 25. Effective January 1, 1998.)



5233

Unless the order states a later date, beginning as soon as possible after service of the order on the employer but not later than 10 days after service of the order on the employer, the employer shall commence withholding pursuant to the assignment order from all earnings payable to the employee.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5234

Within 10 days of service of an assignment order or an order/notice to withhold income for child support on an employer, the employer shall deliver both of the following to the obligor:

(a) A copy of the assignment order or the order/notice to withhold income for child support.

(b) A written statement of the obligor’s rights under the law to seek to quash, modify, or stay service of the earnings assignment order, together with a blank form that the obligor can file with the court to request a hearing to quash, modify, or stay service of the earnings assignment order with instructions on how to file the form and obtain a hearing date.

(Amended by Stats. 1999, Ch. 480, Sec. 3. Effective January 1, 2000.)



5235

(a) The employer shall continue to withhold and forward support as required by the assignment order until served with notice terminating the assignment order. If an employer withholds support as required by the assignment order, the obligor shall not be held in contempt or subject to criminal prosecution for nonpayment of the support that was withheld by the employer but not received by the obligee. If the employer withheld the support but failed to forward the payments to the obligee, the employer shall be liable for the payments, including interest, as provided in Section 5241.

(b) Within 10 days of service of a substitution of payee on the employer, the employer shall forward all subsequent support to the governmental entity or other payee that sent the substitution.

(c) The employer shall send the amounts withheld to the obligee within the timeframe specified in federal law and shall report to the obligee the date on which the amount was withheld from the obligor’s wages.

(d) The employer may deduct from the earnings of the employee the sum of one dollar and fifty cents ($1.50) for each payment made pursuant to the order.

(e) Once the State Disbursement Unit as required by Section 17309 is operational, the employer shall send all earnings withheld pursuant to this chapter to the State Disbursement Unit instead of the obligee.

(Amended by Stats. 2004, Ch. 520, Sec. 3. Effective January 1, 2005.)



5236

The state agency or the local agency, designated to enforce support obligations as required by federal law, shall allow employers to simplify the process of assignment order withholding by forwarding, as ordered by the court, the amounts of support withheld under more than one order in a consolidated check, accompanied by an itemized accounting providing names, social security number or other identifying number, and the amount attributable to each obligor.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5237

(a) Except as provided in subdivisions (b) and (c), the obligee shall notify the employer of the obligor, by first-class mail, postage prepaid, of any change of address within a reasonable period of time after the change.

(b) Where payments have been ordered to be made to a county officer designated by the court, the obligee who is the parent, guardian, or other person entitled to receive payment through the designated county officer shall notify the designated county officer by first-class mail, postage prepaid, of any address change within a reasonable period of time after the change.

(c) If the obligee is receiving support payments from the State Disbursement Unit as required by Section 17309, the obligee shall notify the State Disbursement Unit instead of the employer of the obligor as provided in subdivision (a).

(d) (1) Except as set forth in paragraph (2), if the employer, designated county officer, or the State Disbursement Unit is unable to deliver payments under the assignment order for a period of six months due to the failure of the obligee to notify the employer, designated county officer, or State Disbursement Unit, of a change of address, the employer, designated county officer, or State Disbursement Unit shall not make any further payments under the assignment order and shall return all undeliverable payments to the obligor.

(2) If payments are being directed to the State Disbursement Unit pursuant to subdivision (e) of Section 5235, but the case is not otherwise receiving services from the Title IV-D agency, and the State Disbursement Unit is unable to deliver payments under the assignment order for a period of 45 days due to the failure of the obligee to notify the employer, designated county officer, or State Disbursement Unit of a change of address, the Title IV-D agency shall take the following actions:

(A) Immediately return the undeliverable payments to the obligor if the obligee cannot be located.

(B) Notify the employer to suspend withholding pursuant to the wage assignment until the employer or Title IV-D agency is notified of the obligee’s whereabouts.

(Amended by Stats. 2004, Ch. 806, Sec. 1. Effective January 1, 2005.)



5238

(a) Where an assignment order or assignment orders include both current support and payments towards the liquidation of arrearages, priority shall be given first to the current child support obligation, then the current spousal support obligation, and thereafter to the liquidation of child and then spousal support arrearages.

(b) Where there are multiple assignment orders for the same employee, the employer shall prorate the withheld payments as follows:

(1) If the obligor has more than one assignment for support, the employer shall add together the amount of support due for each assignment.

(2) If 50 percent of the obligor’s net disposable earnings will not pay in full all of the assignments for support, the employer shall prorate it first among all of the current support assignments in the same proportion that each assignment bears to the total current support owed.

(3) The employer shall apply any remainder to the assignments for arrearage support in the same proportion that each assignment bears to the total arrearage owed.

(Amended by Stats. 1997, Ch. 599, Sec. 29. Effective January 1, 1998.)



5239

Arrearages of support payments shall be computed on the basis of the payments owed and unpaid on the date that the obligor has been given notice of the assignment order as required by Section 5234.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5240

(a) Upon the filing and service of a motion and a notice of motion by the obligor, the court shall terminate the service of an assignment order if past due support has been paid in full, including any interest due, and if any of the following conditions exist:

(1) With regard to orders for spousal support, the death or remarriage of the spouse to whom support is owed.

(2) With regard to orders for child support, the death or emancipation of the child for whom support is owed.

(3) The court determines that there is good cause, as defined in Section 5260, to terminate the assignment order. This subdivision does not apply if there has been more than one application for an assignment order.

(4) The obligor meets the conditions of an alternative arrangement specified in paragraph (2) of subdivision (b) of Section 5260, and a wage assignment has not been previously terminated and subsequently initiated.

(5) There is no longer a current order for support.

(6) The termination of the stay of an assignment order under Section 5261 was improper, but only if that termination was based upon the obligor’s failure to make timely support payments as described in subdivision (b) of Section 5261.

(7) The employer or agency designated to provide services under Title IV-D of the Social Security Act or the State Disbursement Unit is unable to deliver payment for a period of six months due to the failure of the obligee to notify that employer or agency or the State Disbursement Unit of a change in the obligee’s address.

(b) In lieu of filing and serving a motion and a notice of motion pursuant to subdivision (a), an obligor may request ex parte relief, except ex parte relief shall not be available in the circumstances described in paragraphs (3) and (4) of subdivision (a).

(Amended by Stats. 2012, Ch. 77, Sec. 1. Effective January 1, 2013.)



5241

(a) An employer who willfully fails to withhold and forward support pursuant to a currently valid assignment order entered and served upon the employer pursuant to this chapter is liable to the obligee for the amount of support not withheld, forwarded, or otherwise paid to the obligee, including any interest thereon.

(b) If an employer withholds support as required by the assignment order, the obligor shall not be held in contempt or subject to criminal prosecution for nonpayment of the support that was withheld by the employer but not received by the obligee. In addition, the employer is liable to the obligee for any interest incurred as a result of the employer’s failure to timely forward the withheld support pursuant to an assignment earnings order.

(c) In addition to any other penalty or liability provided by law, willful failure by an employer to comply with an assignment order is punishable as a contempt pursuant to Section 1218 of the Code of Civil Procedure.

(d) If an employer withholds support, as required by the assignment order, but fails to forward the support to the obligee, the local child support agency shall take appropriate action to collect the withheld sums from the employer. The child support obligee or the local child support agency upon application may obtain an order requiring payment of support by electronic transfer from the employer’s bank account if the employer has willfully failed to comply with the assignment order or if the employer has failed to comply with the assignment order on three separate occasions within a 12-month period. Where a court finds that an employer has willfully failed to comply with the assignment order or has otherwise failed to comply with the assignment order on three separate occasions within a 12-month period, the court may impose a civil penalty, in addition to any other penalty required by law, of up to 50 percent of the support amount that has not been received by the obligee.

(e) To facilitate employer awareness, the local child support agency shall make reasonable efforts to notify any employer subject to an assignment order pursuant to this chapter of the electronic fund transfer provision and enhanced penalties provided by this act.

(f) Notwithstanding any other provision of law, any penalty payable pursuant to this subdivision shall be payable directly to the obligee. The local child support agency shall not be required to establish or collect this penalty on behalf of the obligee. The penalty shall not be included when determining the income of the obligee for the purpose of determining the eligibility of the obligee for benefits payable pursuant to state supplemental income programs. A court may issue the order requiring payment of support by electronic transfer from the employer’s bank account and impose the penalty described in this subdivision, after notice and hearing. This provision shall not be construed to expand or limit the duties and obligations of the Labor Commissioner, as set forth in Section 200 and following of the Labor Code.

(Amended by Stats. 2003, Ch. 308, Sec. 2. Effective January 1, 2004.)



5242

Service of the assignment order creates a lien on the earnings of the employee and the property of the employer to the same extent as the service of an earnings withholding order as provided in Section 706.029 of the Code of Civil Procedure.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5243

An assignment order for support has priority as against any attachment, execution, or other assignment as specified in Section 706.031 of the Code of Civil Procedure.

(Amended by Stats. 1993, Ch. 876, Sec. 26. Effective October 6, 1993. Operative January 1, 1994, by Sec. 37 of Ch. 876.)



5244

A reference to the local child support agency in this chapter applies only when the local child support agency is otherwise ordered or required to act pursuant to law. Nothing in this chapter shall be deemed to mandate additional enforcement or collection duties upon the local child support agency beyond those otherwise imposed by law.

(Amended by Stats. 2000, Ch. 808, Sec. 61. Effective September 28, 2000.)



5245

Nothing in this chapter limits the authority of the local child support agency to use any other civil and criminal remedies to enforce support obligations, regardless of whether or not the child or the obligee who is the parent, guardian, or other person entitled to receive payment is the recipient of welfare moneys.

(Amended by Stats. 2000, Ch. 808, Sec. 62. Effective September 28, 2000.)



5246

(a) This section applies only to Title IV-D cases where support enforcement services are being provided by the local child support agency pursuant to Section 17400.

(b) In lieu of an earnings assignment order signed by a judicial officer, the local child support agency may serve on the employer a notice of assignment in the manner specified in Section 5232. An order/notice to withhold income for child support shall have the same force and effect as an earnings assignment order signed by a judicial officer. An order/notice to withhold income for child support, when used under this section, shall be considered a notice and shall not require the signature of a judicial officer.

(c) Pursuant to Section 666 of Title 42 of the United States Code, the federally mandated order/notice to withhold income for child support shall be used for the purposes described in this section.

(d) (1) An order/notice to withhold income may not reduce the current amount withheld for court-ordered child support.

(2) If the underlying court order for support does not provide for an arrearage payment, or if an additional arrearage accrues after the date of the court order for support, the local child support agency may send an order/notice to withhold income for child support that shall be used for the purposes described in this section directly to the employer which specifies the updated arrearage amount and directs the employer to withhold an additional amount to be applied towards liquidation of the arrearages not to exceed the maximum amount permitted by Section 1673(b) of Title 15 of the United States Code.

(3) Notwithstanding paragraph (2), if an obligor is disabled, meets the SSI resource test, and is receiving Supplemental Security Income/State Supplementary Payments (SSI/SSP) or, but for excess income as described in Section 416.1100 et seq. of Part 416 of Title 20 of the Code of Federal Regulations, would be eligible to receive SSI/SSP, pursuant to Section 12200 of the Welfare and Institutions Code, and the obligor has supplied the local child support agency with proof of his or her eligibility for and, if applicable, receipt of, SSI/SSP or Social Security Disability Insurance benefits, then the order/notice to withhold income issued by the local child support agency for the liquidation of the arrearage shall not exceed 5 percent of the obligor’s total monthly Social Security Disability payments under Title II of the Social Security Act.

(e) If the obligor requests a hearing, a hearing date shall be scheduled within 20 days of the filing of the request with the court. The clerk of the court shall provide notice of the hearing to the local child support agency and the obligor no later than 10 days prior to the hearing.

(1) If at the hearing the obligor establishes that he or she is not the obligor or good cause or an alternative arrangement as provided in Section 5260, the court may order that service of the order/notice to withhold income for child support be quashed. If the court quashes service of the order/notice to withhold income for child support, the local child support agency shall notify the employer within 10 days.

(2) If the obligor contends at the hearing that the payment of arrearages at the rate specified in the order/notice to withhold income for child support is excessive or that the total arrearages owing is incorrect, and if it is determined that payment of the arrearages at the rate specified in this section creates an undue hardship upon the obligor or that the withholding would exceed the maximum amount permitted by Section 1673(b) of Title 15 of the United States Code Annotated, the rate at which the arrearages must be paid shall be reduced to a rate that is fair and reasonable considering the circumstances of the parties and the best interest of the child. If it is determined at a hearing that the total amount of arrearages calculated is erroneous, the court shall modify the amount calculated to the correct amount. If the court modifies the total amount of arrearages owed or reduces the monthly payment due on the arrearages, the local child support agency shall serve the employer with an amended order/notice to withhold income for child support within 10 days.

(f) If an obligor’s current support obligation has terminated by operation of law, the local child support agency may serve an order/notice to withhold income for child support on the employer which directs the employer to continue withholding from the obligor’s earnings an amount to be applied towards liquidation of the arrearages, not to exceed the maximum amount permitted by Section 1673(b) of Title 15 of the United States Code, until such time that the employer is notified by the local child support agency that the arrearages have been paid in full. The employer shall provide the obligor with a copy of the order/notice to withhold income for child support and a blank form that the obligor may file with the court to request a hearing to modify or quash the assignment with instructions on how to file the form and obtain a hearing date. The obligor shall be entitled to the same rights to a hearing as specified in subdivision (e).

(g) The local child support agency shall retain a copy of the order/notice to withhold income for child support and shall file a copy with the court whenever a hearing concerning the order/notice to withhold income for child support is requested.

(h) The local child support agency may transmit an order/notice to withhold income for child support and other forms required by this section to the employer through electronic means.

(Amended by Stats. 2001, Ch. 651, Sec. 2. Effective January 1, 2002.)



5247

Neither the local child support agency nor an employer shall be subject to any civil liability for any amount withheld and paid to the obligee, the local child support agency, or the State Disbursement Unit pursuant to an earnings assignment order or notice of assignment.

(Amended by Stats. 2003, Ch. 387, Sec. 8. Effective January 1, 2004.)






ARTICLE 3 - Support Orders Issued or Modified Before July 1, 1990

5250

For a support order first issued or modified before July 1, 1990, this article provides a procedure for obtaining an earnings assignment order for support when the court in ordering support or modification of support did not issue an assignment order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5251

The obligee seeking issuance of an assignment order to enforce a support order described in Section 5250 may use the procedure set forth in this article by filing an application under Section 5252, or by notice of motion or order to show cause, or pursuant to subdivision (b) of Section 5230.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5252

(a) An assignment order under this article may be issued only upon an application signed under penalty of perjury by the obligee that the obligor is in default in support payments in a sum equal to the amount of support payable for one month, for any other occurrence specified by the court in the support order, or earlier by court order if requested by the local child support agency or the obligor.

(b) If the order for support does not contain a provision for an earnings assignment order for support, the application shall state that the obligee has given the obligor a written notice of the obligee’s intent to seek an assignment order if there is a default in support payments and that the notice was transmitted by first-class mail, postage prepaid, or personally served at least 15 days before the date of the filing of the application. The written notice of the intent to seek an assignment order may be given at any time, including at the time of filing a petition or complaint in which support is requested or at any time subsequent thereto. The obligor may at any time waive the written notice required by this subdivision.

(c) In addition to any other penalty provided by law, the filing of the application with knowledge of the falsity of the declaration or notice is punishable as a contempt pursuant to Section 1209 of the Code of Civil Procedure.

(Amended by Stats. 2000, Ch. 808, Sec. 64. Effective September 28, 2000.)



5253

Upon receipt of the application, the court shall issue, without notice to the obligor, an assignment order requiring the employer of the obligor to pay to the obligee or the State Disbursement Unit that portion of the earnings of the obligor due or to become due in the future as will be sufficient to pay an amount to cover both of the following:

(a) The amount ordered by the court for support.

(b) An amount which shall be ordered by the court to be paid toward the liquidation of any arrearage or past due support amount.

(Amended by Stats. 2003, Ch. 387, Sec. 9. Effective January 1, 2004.)






ARTICLE 4 - Stay of Service of Assignment Order

5260

(a) The court may order that service of the assignment order be stayed only if the court makes a finding of good cause or if an alternative arrangement exists for payment in accordance with paragraph (2) of subdivision (b). Notwithstanding any other provision of law, service of wage assignments issued for foreign orders for support, and service of foreign orders for the assignment of wages registered pursuant to Article 6 (commencing with Section 4950) of Chapter 6 shall not be stayed pursuant to this subdivision.

(b) For purposes of this section, good cause or an alternative arrangement for staying an assignment order is as follows:

(1) Good cause for staying a wage assignment exists only when all of the following conditions exist:

(A) The court provides a written explanation of why the stay of the wage assignment would be in the best interests of the child.

(B) The obligor has a history of uninterrupted, full, and timely payment, other than through a wage assignment or other mandatory process of previously ordered support, during the previous 12 months.

(C) The obligor does not owe an arrearage for prior support.

(D) The obligor proves, and the court finds, by clear and convincing evidence that service of the wage assignment would cause extraordinary hardship upon the obligor. Whenever possible, the court shall specify a date that any stay ordered under this section will automatically terminate.

(2) An alternative arrangement for staying a wage assignment order shall require a written agreement between the parties that provides for payment of the support obligation as ordered other than through the immediate service of a wage assignment. Any agreement between the parties which includes the staying of a service of a wage assignment shall include the concurrence of the local child support agency in any case in which support is ordered to be paid through a county officer designated for that purpose. The execution of an agreement pursuant to this paragraph shall not preclude a party from thereafter seeking a wage assignment in accordance with the procedures specified in Section 5261 upon violation of the agreement.

(Amended by Stats. 2001, Ch. 755, Sec. 8. Effective October 12, 2001.)



5261

(a) If service of the assignment order has been ordered stayed, the stay shall terminate pursuant to subdivision (b) upon the obligor’s failure to make timely support payments or earlier by court order if requested by the local child support agency or by the obligor. The stay shall terminate earlier by court order if requested by any other obligee who can establish that good cause, as defined in Section 5260, no longer exists.

(b) To terminate a stay of the service of the assignment order, the obligee shall file a declaration signed under penalty of perjury by the obligee that the obligor is in arrears in payment of any portion of the support. At the time of filing the declaration, the stay shall terminate by operation of law without notice to the obligor.

(c) In addition to any other penalty provided by law, the filing of a declaration under subdivision (b) with knowledge of the falsity of its contents is punishable as a contempt pursuant to Section 1209 of the Code of Civil Procedure.

(Amended by Stats. 2000, Ch. 808, Sec. 66. Effective September 28, 2000.)






ARTICLE 5 - Motion to Quash Assignment Order

5270

(a) An obligor may move to quash an assignment order on any of the following grounds:

(1) The assignment order does not correctly state the amount of current or overdue support ordered by the courts.

(2) The alleged obligor is not the obligor from whom support is due.

(3) The amount to be withheld exceeds that allowable under federal law in subsection (b) of Section 1673 of Title 15 of the United States Code.

(b) If an assignment order is sought under Article 3 (commencing with Section 5250), the party ordered to pay support may also move to quash the service of the order based upon Section 5260.

(c) The obligor shall state under oath the ground on which the motion to quash is made.

(d) If an assignment order which has been issued and served on a prior employer is served on the obligor’s new employer, the obligor does not have the right to move to quash the assignment order on any grounds which the obligor previously raised when the assignment order was served on the prior employer or on any grounds which the obligor could have raised when the assignment order was served on the prior employer but failed to raise.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5271

(a) The motion and notice of motion to quash the assignment order shall be filed with the court issuing the order within 10 days after delivery of the copy of the assignment order to the obligor by the employer.

(b) The clerk of the court shall set the motion to quash for hearing within not less than 15 days, nor more than 20 days, after receipt of the notice of motion.

(c) The obligor shall serve personally or by first-class mail, postage prepaid, a copy of the motion and notice of motion on the obligee named in the assignment order no less than 10 days before the date of the hearing.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5272

A finding of error in the amount of the current support or arrearage or that the amount exceeds federal or state limits is not grounds to vacate the assignment order. The court shall modify the order to reflect the correct or allowable amount of support or arrearages. The fact that the obligor may have subsequently paid the arrearages does not relieve the court of its duty to enter the assignment order.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 6 - Information Concerning Address and Employment of Obligor

5280

If the obligee making the application under this chapter also states that the whereabouts of the obligor or the identity of the obligor’s employer is unknown to the party to whom support has been ordered to be paid, the local child support agency shall do both of the following:

(a) Contact the California parent locator service maintained by the Department of Justice in the manner prescribed in Section 17506.

(b) Upon receiving the requested information, notify the court of the last known address of the obligor and the name and address of the obligor’s last known employer.

(Amended by Stats. 2000, Ch. 808, Sec. 67. Effective September 28, 2000.)



5281

An assignment order required or authorized by this chapter shall include a requirement that the obligor notify the obligee of any change of employment and of the name and address of the obligor’s new employer within 10 days of obtaining new employment.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



5282

After the obligor has left employment with the employer, the employer, at the time the next payment is due on the assignment order, shall notify the obligee designated in the assignment order by first-class mail, postage prepaid, to the last known address of the obligee that the obligor has left employment.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 7 - Prohibited Practices

5290

No employer shall use an assignment order authorized by this chapter as grounds for refusing to hire a person, or for discharging, taking disciplinary action against, denying a promotion to, or for taking any other action adversely affecting the terms and conditions of employment of, an employee. An employer who engages in the conduct prohibited by this section may be assessed a civil penalty of a maximum of five hundred dollars ($500).

(Amended by Stats. 2004, Ch. 369, Sec. 1. Effective January 1, 2005.)






ARTICLE 8 - Judicial Council Forms

5295

The Judicial Council shall prescribe forms necessary to carry out the requirements of this chapter, including the following:

(a) The written statement of the obligor’s rights.

(b) The earnings assignment order for support.

(c) The instruction guide for obligees and obligors.

(d) The application forms required under Sections 5230, 5252, and 5261.

(e) The notice form required under Section 5252.

(f) Revised judgment and assignment order forms as necessary.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 9 - Intercounty Support Obligations

5600

(a) A local child support agency or obligee may register an order for support or earnings withholding, or both, obtained in another county of the state.

(b) An obligee may register a support order in the court of another county of this state in the manner, with the effect, and for the purposes provided in this part. The orders may be registered in any county in which the obligor, the obligee, or the child who is the subject of the order resides, or in any county in which the obligor has income, assets, or any other property.

(Amended by Stats. 2000, Ch. 808, Sec. 68. Effective September 28, 2000.)



5601

(a) When the local child support agency is responsible for the enforcement of a support order pursuant to Section 17400, the local child support agency may register a support order made in another county by utilizing the procedures set forth in Section 5602 or by filing all of the following in the superior court of his or her county:

(1) An endorsed file copy of the most recent support order or a copy thereof.

(2) A statement of arrearages, including an accounting of amounts ordered and paid each month, together with any added costs, fees, and interest.

(3) A statement prepared by the local child support agency showing the post office address of the local child support agency, the last known place of residence or post office address of the obligor; the most recent address of the obligor set forth in the licensing records of the Department of Motor Vehicles, if known; and a list of other states and counties in California that are known to the local child support agency in which the original order of support and any modifications are registered.

(b) The filing of the documents described in subdivision (a) constitutes registration under this chapter.

(c) Promptly upon registration, the local child support agency shall, in compliance with the requirements of Section 1013 of the Code of Civil Procedure, or in any other manner as provided by law, serve the obligor with copies of the documents described in subdivision (a).

(d) If a motion to vacate registration is filed under Section 5603, any party may introduce into evidence copies of any pleadings, documents, or orders that have been filed in the original court or other courts where the support order has been registered or modified. Certified copies of the documents shall not be required unless a party objects to the authenticity or accuracy of the document in which case it shall be the responsibility of the party who is asserting the authenticity of the document to obtain a certified copy of the questioned document.

(e) Upon registration, the clerk of the court shall forward a notice of registration to the courts in other counties and states in which the original order for support and any modifications were issued or registered. No further proceedings regarding the obligor’s support obligations shall be filed in other counties.

(f) The procedure prescribed by this section may also be used to register support or wage and earnings assignment orders of other California jurisdictions that previously have been registered for purposes of enforcement only pursuant to the Uniform Interstate Family Support Act (Chapter 6 (commencing with Section 4900)) in another California county. The local child support agency may register such an order by filing an endorsed file copy of the registered California order plus any subsequent orders, including procedural amendments.

(g) The Judicial Council shall develop the forms necessary to effectuate this section. These forms shall be available no later than July 1, 1998.

(Amended by Stats. 2000, Ch. 808, Sec. 69. Effective September 28, 2000.)



5602

(a) An obligee other than the local child support agency may register an order issued in this state using the same procedures specified in subdivision (a) of Section 5601, except that the obligee shall prepare and file the statement of registration. The statement shall be verified and signed by the obligee showing the mailing address of the obligee, the last known place of residence or mailing address of the obligor, and a list of other states and counties in California in which, to the obligee’s knowledge, the original order of support and any modifications are registered.

(b) Upon receipt of the documents described in subdivision (a) of Section 5601, the clerk of the court shall file them without payment of a filing fee or other cost to the obligee. The filing constitutes registration under this chapter.

(c) Promptly upon registration, the clerk of the court shall send, by any form of mail requiring a return receipt from the addressee only, to the obligor at the address given a notice of the registration with a copy of the registered support order and the post office address of the obligee. Proof shall be made to the satisfaction of the court that the obligor personally received the notice of registration by mail or other method of service. A return receipt signed by the obligor shall be satisfactory evidence of personal receipt.

(Amended by Stats. 2000, Ch. 808, Sec. 70. Effective September 28, 2000.)



5603

(a) An obligor shall have 20 days after the service of notice of the registration of a California order of support in which to file a noticed motion requesting the court to vacate the registration or for other relief. In an action under this section, there shall be no joinder of actions, coordination of actions, or cross-complaints, and the claims or defenses shall be limited strictly to the identity of the obligor, the validity of the underlying California support order, or the accuracy of the obligee’s statement of the amount of support remaining unpaid unless the amount has been previously established by a judgment or order. The obligor shall serve a copy of the motion, personally or by first-class mail, on the local child support agency, private attorney representing the obligee, or obligee representing himself or herself who filed the request for registration of the order, not less than 15 days prior to the date on which the motion is to be heard. If service is by mail, Section 1013 of the Code of Civil Procedure applies. If the obligor does not file the motion within 20 days, the registered California support order and all other documents filed pursuant to subdivision (a) of Section 5601 or Section 5602 are confirmed.

(b) At the hearing on the motion to vacate the registration of the order, the obligor may present only matters that would be available to the obligor as defenses in an action to enforce a support judgment. If the obligor shows, and the court finds, that an appeal from the order is pending or that a stay of execution has been granted, the court shall stay enforcement of the order until the appeal is concluded, the time for appeal has expired, or the order is vacated, upon satisfactory proof that the obligor has furnished security for payment of the support ordered. If the obligor shows, and the court finds, any ground upon which enforcement of a California support order may be stayed, the court shall stay enforcement of the order for an appropriate period if the obligor furnishes security for payment of support.

(Amended by Stats. 2000, Ch. 808, Sec. 71. Effective September 28, 2000.)



5604

A previous determination of paternity made by another state, whether established through voluntary acknowledgment procedures in effect in that state or through an administrative or judicial process shall be given full faith and credit by the courts in this state, and shall have the same effect as a paternity determination made in this state and may be enforced and satisfied in a like manner.

(Added by Stats. 1997, Ch. 599, Sec. 35. Effective January 1, 1998.)









CHAPTER 9 - Private Child Support Collectors

5610

For the purposes of this chapter, “private child support collector” means any individual, corporation, attorney, nonprofit organization, or other nongovernmental entity who is engaged by an obligee to collect child support ordered by a court or other tribunal for a fee or other consideration. The term does not include any attorney who addresses issues of ongoing child support or child support arrearages in the course of an action to establish parentage or a child support obligation, a proceeding under Division 10 (commencing with Section 6200), a proceeding for dissolution of marriage, legal separation, or nullity of marriage, or in postjudgment or modification proceedings related to any of those actions. A “private child support collector” includes any private, nongovernmental attorney whose business is substantially comprised of the collection or enforcement of child support. As used in this section, substantially means that at least 50 percent of the attorney’s business, either in terms of remuneration or time spent, is comprised of the activity of seeking to collect or enforce child support obligations for other individuals.

(Added by Stats. 2006, Ch. 797, Sec. 1. Effective January 1, 2007.)



5611

(a) Any contract for the collection of child support between a private child support collector and an obligee shall be in writing and written in simple language, in at least 10-point type, signed by the private child support collector and the obligee. The contract shall be delivered to the obligee in a paper form that the obligee may retain for his or her records. The contract shall include all of the following:

(1) An explanation of the fees imposed by contract and otherwise permitted by law and an example of how they are calculated and deducted.

(2) A statement that the amount of fees to be charged is set by the agency and is not set by state law.

(3) A statement that the private child support collector cannot charge fees on current support if the obligee received any current child support during the 6 months preceding execution of the contract with the private collector.

(4) An explanation of the nature of the services to be provided.

(5) The expected duration of the contract, stated as a length of time or as an amount to be collected by the collection agency.

(6) An explanation of the opportunities available to the obligee or private child support collector to cancel the contract or other conditions under which the contract terminates.

(7) The mailing address, street address, telephone numbers, facsimile numbers, and Internet address or location of the private child support collector.

(8) A statement that the private child support collector is not a governmental entity and that governmental entities in California provide child support collection and enforcement services free of charge.

(9) A statement that the private child support collector collects only money owed to the obligee and not support assigned to the state or county due to the receipt of CalWORKs or Temporary Assistance to Needy Families.

(10) A statement that the private child support collector will not retain fees from collections that are primarily attributable to the actions of a governmental entity or any other person or entity and is required by law to refund any fees improperly retained.

(11) A statement that the obligee may continue to receive, or may pursue, services through a governmental entity to collect support, and the private child support collection agency will not require or request that the obligee cease or refrain from engaging those services.

(12) A notice that the private child support collector is required to keep and maintain case records for a period of four years and four months, after the expiration of the contract and may thereafter destroy or otherwise dispose of the records. The obligee may, prior to destruction or disposal, retrieve those portions of the records that are not confidential.

(13) A “Notice of Cancellation,” which shall be included with the contract and which shall contain, in the same size font as the contract, the following statement, written in the same language as the contract:

(14) The following statement by the obligee on the first page of the contract:

“I understand that this contract calls for (name of private child support collector) to collect money owed to me, and not money owed to the state or county. If child support is owed to the state or county because I am receiving or have received program benefits from CalWORKs or Temporary Assistance to Needy Families, then (name of private child support collector) cannot collect that money for me. If I start to receive program benefits from CalWORKs or Temporary Assistance to Needy Families during this contract, I must notify (name of private child support collector) in writing.”

“I declare by my signature below that the child support to be collected for me pursuant to this contract is not assigned to the state or county as of the time I sign this contract. I agree that I will give written notice to the private child support collector if I apply for program benefits under CalWORKs or Temporary Assistance to Needy Families during the term of this contract.”

(15) (A) The following statement by the obligee immediately above the signature line of the contract:

“I understand that (name of private child support collector) will charge a fee for all the current child support and arrears it collects for me until the entire contract amount is collected or the contract terminates for another reason. I also understand that depending on the frequency and size of payments, it could take years for the amount specified in my contract to be collected. This means that if (name of private child support collector) is collecting my current support by wage withholding or other means, I will not receive the full amount of my periodic court-ordered current support until the contract terminates since (name of private child support collector) will be deducting its fee from the periodic court-ordered current support it collects for me.”

(B) The statement required by subparagraph (A) shall:

(i) Be in a type size that is at least equal to one-quarter of the largest type size used in the contract. In no event shall the disclosure be printed in less than 8-point type.

(ii) Be in a contrasting style, and contrasting color or bold type, which is equally or more visible than the type used in the contract.

(b) The disclosures required by paragraph (1) of subdivision (a) of Section 5612 shall be printed in the contract, as follows:

(1) In a type size that is at least equal to one-quarter of the largest type size used in the contract. In no event shall the disclosure be printed in less than 8-point type.

(2) In a contrasting style, and contrasting color or bold type that is equally or more visible than the type used in the contract.

(3) Immediately above, below, or beside the stated fee without any intervening words, pictures, marks, or symbols.

(4) In the same language as the contract.

(Added by Stats. 2006, Ch. 797, Sec. 1. Effective January 1, 2007.)



5612

(a) Each private child support collector:

(1) That charges any initial fee, processing fee, application fee, filing fee, or other fee or assessment that must be paid by an obligee regardless of whether any child support collection is made on behalf of the obligee shall make the following disclosure in every radio, television, or print advertisement intended for a target audience consisting primarily of California residents:

“(Name of private child support collector) is not a governmental entity and charges an upfront fee for its services even if it does not collect anything.”

(2) That does not charge any fee or assessment specified in paragraph (1) shall make the following disclosure in every radio, television, or print advertisement aired for a target audience consisting primarily of California residents:

“(Name of private child support collector) is not a governmental entity and charges a fee for its services.”

(b) The disclosures required in subdivision (a) shall also be stated during the first 30 seconds of any initial telephone conversation with an obligee and in the private child support collector’s contract.

(Added by Stats. 2006, Ch. 797, Sec. 1. Effective January 1, 2007.)



5613

(a) An obligee shall have the right to cancel a contract with a private support collector under either of the following circumstances:

(1) Within 15 business days of the later of signing the contract, or receiving a blank notice of cancellation form, or at any time if the private child support collector commits a material breach of any provision of the contract or a material violation of any provision of this chapter with respect to the obligee or the obligor.

(2) At the end of any 12-month period in which the total amount collected by the private child support collector is less than 50 percent of the amount scheduled to be paid under a payment plan.

(b) A contract shall automatically terminate when the contract term has expired or the contract amount has been collected, whichever occurs first.

(Added by Stats. 2006, Ch. 797, Sec. 1. Effective January 1, 2007.)



5614

(a) A private child support collector shall do all of the following:

(1) (A) Provide to an obligee all of the following information:

(i) The name of, and any other identifying information relating to, any obligor who made child support payments collected by the private child support collector.

(ii) The amount of support collected by the private child support collector.

(iii) The date on which each amount was received by the private child support collector.

(iv) The date on which each amount received by the private child support collector was sent to the obligee.

(v) The amount of the payment sent to the obligee.

(vi) The source of payment of support collected and the actions affirmatively taken by the private child support collector that resulted in the payment.

(vii) The amount and percentage of each payment kept by the private child support collector as its fee.

(B) The information required by paragraph (A) shall be made available, at the option of the obligee, by mail, telephone, or via secure Internet access. If provided by mail, the notice shall be sent at least quarterly and, if provided by any other method, the information shall be updated and made available at least monthly. Information accessed by telephone and the Internet shall be up to date.

(2) Establish a direct deposit account with the state disbursement unit and shall within two business days from the date the funds are disbursed from the state disbursement unit to the private child support collector, if a portion of the funds constitute an obligor’s fee, notify the Department of Child Support Services of the portion of each collection that constitutes a fee. The notification shall be sent by the private child support collector to the department in an electronic format to be determined by the department.

(3) Maintain records of all child support collections made on behalf of a client who is an obligee. The records required under this section shall be maintained by the private child support collector for the duration of the contract plus a period of four years and four months from the date of the last child support payment collected by the private child support collector on behalf of an obligee. In addition to information required by paragraph (1), the private child support collector shall maintain the following:

(A) A copy of the order establishing the child support obligation under which a collection was made by the private child support collector.

(B) Records of all correspondence between the private child support collector and the obligee or obligor in a case.

(C) Any other pertinent information relating to the child support obligation, including any case, cause, or docket number of the court having jurisdiction over the matter and official government payment records obtained by the private child support collector on behalf of, and at the request of, the obligee.

(4) Safeguard case records in a manner reasonably expected to prevent intentional or accidental disclosure of confidential information pertaining to the obligee or obligor, including providing necessary protections for records maintained in an automated system.

(5) Ensure that every person who contracts with a private child support collector has the right to review all files and documents, both paper and electronic, in the possession of the private child support collector for the information specified in this paragraph regarding that obligee’s case that are not required by law to be kept confidential. The obligee, during regular business hours, shall be provided reasonable access to and copies of the files and records of the private child support collector regarding all moneys received, collection attempts made, fees retained or paid to the private child support collector, and moneys disbursed to the obligee. The private child support collector may not charge a fee for access to the files and records, but may require the obligee to pay up to three cents ($0.03) per page for the copies prior to their release.

(6) Provide, prior to commencing collection activities, written notice of any contract with an obligee to the local child support agency that is enforcing the obligee’s support order, if known, or the local child support agency for the county in which the obligee resides as of the time the contract is signed by the obligee. The notice shall identify the obligee, the obligor, and the amount of the arrearage claimed by the obligee.

(b) A private child support collector shall not do any of the following:

(1) Charge fees on current support if the obligee received any current child support during the six months preceding execution of the contract with the private child support collector. A private child support collector shall inquire of the obligee and record the month and year of the last current support payment and may rely on information provided by the obligee in determining whether a fee may be charged on current support.

(2) Improperly retain fees from collections that are primarily attributable to the actions of a governmental entity. The private child support collector shall refund all of those fees to the obligee immediately upon discovery or notice of the improper retention of fees.

(3) Collect or attempt to collect child support by means of any conduct that is prohibited of a debt collector collecting a consumer debt under Sections 1788.10 to 1788.16, inclusive, of the Civil Code. This chapter does not modify, alter, or amend the definition of a debt or a debt collector under the Rosenthal Fair Debt Collection Practices Act (Title 1.6C (commencing with Section 1788) of Part 4 of Division 3 of the Civil Code).

(4) Misstate the amount of the fee that may be lawfully paid to the private child support collector for the performance of the contract or the identity of the person who is obligated to pay that fee.

(5) Make a false representation of the amount of child support to be collected. A private child support collector is not in violation of this paragraph if it reasonably relied on sufficient documentation provided by the government entity collecting child support, a court with jurisdiction over the support obligation, or from the obligee, or upon sufficient documentation provided by the obligor.

(6) Ask any party other than the obligor to pay the child support obligation, unless that party is legally responsible for the obligation or is the legal representative of the obligor.

(7) Require, on or after January 1, 2007, as a condition of providing services to the obligee, that the obligee waive any right or procedure provided for in any state law regarding the right to file and pursue a civil action, or that the obligee agree to resolve disputes in a jurisdiction outside of California or to the application of laws other than those of California, as provided by law. Any waiver by the obligee of the right to file and pursue a civil action, the right to file and pursue a civil action in California, or the right to rely upon California law as provided by law must be knowing, voluntary, and not made a condition of doing business with the private child support collector. Any waiver, including, but not limited to, an agreement to arbitrate or regarding choice of forum or choice of law, that is required as a condition of doing business with the private child support collector, shall be presumed involuntary, unconscionable, against public policy, and unenforceable. The private child support collector has the burden of proving that any waiver of rights, including any agreement to arbitrate a claim or regarding choice of forum or choice of law, was knowing, voluntary, and not made a condition of the contract with the obligee.

(Amended by Stats. 2007, Ch. 130, Sec. 89. Effective January 1, 2008.)



5615

(a) (1) A person may bring an action for actual damages incurred as a result of a violation of this chapter.

(2) In addition to actual damages, a private child support collector who willfully and knowingly violates the provisions of this chapter shall be liable for a civil penalty in an amount determined by the court, which may not be less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(3) (A) The prevailing party in any action pursuant to this chapter shall be entitled to recover the costs of the action. Reasonable attorney’s fees, which shall be based on the time necessarily expended to enforce the liability, shall be awarded to a prevailing party, other than the private child support collector, asserting rights under this chapter. Reasonable attorney’s fees may be awarded to a prevailing private child support collector if the court finds that the party bringing the action did not prosecute the action in good faith.

(B) In an action by an obligor under this chapter, the private child support collector shall have no civil liability under this chapter to the obligor under any circumstance in which a debt collector would not have civil liability under Section 1788.30 of the Civil Code.

(4) A private child support collector is not in violation of this chapter if the private child support collector shows, by a preponderance of the evidence, that the action complained of was not intentional and resulted from a bona fide error that occurred notwithstanding the use of reasonable procedures to avoid the error.

(5) The remedies provided in this section are cumulative and are in addition to any other procedures, rights, or remedies available under any other law.

(b) Any waiver of the rights, requirements, and remedies provided by this chapter violates public policy and is void.

(c) Notwithstanding any other provision of this chapter, including provisions establishing a right of cancellation and requiring notice thereof, any contract for the collection of child support between an attorney who is a “private child support collector” pursuant to Section 5610 shall conform to the statutes, rules, and case law governing attorney conduct, including the provisions of law providing that a contract with an attorney is cancelable by the attorney’s client at any time. Upon cancellation of that contract, the attorney may seek compensation as provided by law, including, if applicable, a claim for the reasonable value of any services rendered to the attorney’s client pursuant to the doctrine of quantum meruit, provided those services lead to the collection of support and the compensation is limited to what would have been collected had the contract been in effect. To the extent that the provisions of this chapter are in conflict with the provisions of state law governing the conduct of attorneys, this chapter shall control. If there is no conflict, an attorney who is a “private child support collector” pursuant to Section 5610 shall conform to the provisions of this chapter.

(Added by Stats. 2006, Ch. 797, Sec. 1. Effective January 1, 2007.)



5616

(a) Every court order for child support issued on or after January 1, 2010, and every child support agreement providing for the payment of child support approved by a court on or after January 1, 2010, shall include a separate money judgment owed by the child support obligor to pay a fee not to exceed 33 and 1/3 percent of the total amount in arrears, and not to exceed 50 percent of the fee as charged by a private child support collector pursuant to a contract complying with this chapter and any other child support collections costs expressly permitted by the child support order for the collection efforts undertaken by the private child support collector. The money judgment shall be in favor of the private child support collector and the child support obligee, jointly, but shall not constitute a private child support collector lien on real property unless an abstract of judgment is recorded pursuant to subdivision (d). Except as provided in subdivision (c), the money judgment may be enforced by the private child support collector by any means available to the obligee for the enforcement of the child support order without any additional action or order by the court. Nothing in this chapter shall be construed to grant the private child support collector any enforcement remedies beyond those authorized by federal or state law. Any fee collected from the obligor pursuant to a contract complying with this chapter, shall not constitute child support.

(b) If the child support order makes the obligor responsible for payment of collection fees and costs, fees that are deducted by a private child support collector may not be credited against child support arrearages or interest owing on arrearages or any other money owed by the obligor to the obligee.

(c) If the order for child support requires payment of collection fees and costs by the obligor, then not later than five days after the date that the private child support collector makes its first collection, written notice shall be provided to the obligor of (1) the amount of arrearages subject to collection, (2) the amount of the collection that shall be applied to the arrearage, and (3) the amount of the collection that shall be applied to the fees and costs of collection. The notice shall provide that, in addition to any other procedures available, the obligor has 30 days to file a motion to contest the amount of collection fees and costs assessed against the obligor.

(d) Any fees or monetary obligations resulting from the contract between an obligee parent and a private child support collector, or moneys owed to a private child support collector by the obligor parent or obligee parent as a result of the private child support collector’s efforts, does not create a lien on real property, unless an abstract of judgment is obtained from the court and recorded by the private child support collector against the real property in the county in which it is located, nor shall that amount be added to any existing lien created by a recorded abstract of support or be added to an obligation on any abstract of judgment. A private child support collector lien shall have the force, effect, and priority of a judgment lien.

(e) An assignment to a private child support collector is a voluntary assignment for the purpose of collecting the domestic support obligation as defined in Section 101 of Title 11 of the United States Bankruptcy Code (11 U.S.C. Sec. 101 (14 A)).

(Amended by Stats. 2011, Ch. 296, Sec. 92. Effective January 1, 2012.)












DIVISION 10 - PREVENTION OF DOMESTIC VIOLENCE

PART 1 - SHORT TITLE AND DEFINITIONS

6200

This division may be cited as the Domestic Violence Prevention Act.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6201

Unless the provision or context otherwise requires, the definitions in this part govern the construction of this code.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6203

(a) For purposes of this act, “abuse” means any of the following:

(1) Intentionally or recklessly to cause or attempt to cause bodily injury.

(2) Sexual assault.

(3) To place a person in reasonable apprehension of imminent serious bodily injury to that person or to another.

(4) To engage in any behavior that has been or could be enjoined pursuant to Section 6320.

(b) Abuse is not limited to the actual infliction of physical injury or assault.

(Amended by Stats. 2014, Ch. 635, Sec. 2. Effective January 1, 2015.)



6205

“Affinity,” when applied to the marriage relation, signifies the connection existing in consequence of marriage between each of the married persons and the blood relatives of the other.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6209

“Cohabitant” means a person who regularly resides in the household. “Former cohabitant” means a person who formerly regularly resided in the household.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6210

“Dating relationship” means frequent, intimate associations primarily characterized by the expectation of affection or sexual involvement independent of financial considerations.

(Added by Stats. 2001, Ch. 110, Sec. 1. Effective January 1, 2002.)



6211

“Domestic violence” is abuse perpetrated against any of the following persons:

(a) A spouse or former spouse.

(b) A cohabitant or former cohabitant, as defined in Section 6209.

(c) A person with whom the respondent is having or has had a dating or engagement relationship.

(d) A person with whom the respondent has had a child, where the presumption applies that the male parent is the father of the child of the female parent under the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12).

(e) A child of a party or a child who is the subject of an action under the Uniform Parentage Act, where the presumption applies that the male parent is the father of the child to be protected.

(f) Any other person related by consanguinity or affinity within the second degree.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6215

“Emergency protective order” means an order issued under Part 3 (commencing with Section 6240).

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6218

“Protective order” means an order that includes any of the following restraining orders, whether issued ex parte, after notice and hearing, or in a judgment:

(a) An order described in Section 6320 enjoining specific acts of abuse.

(b) An order described in Section 6321 excluding a person from a dwelling.

(c) An order described in Section 6322 enjoining other specified behavior.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6219

Subject to adequate, discretionary funding from a city or a county, the superior courts in San Diego County and in Santa Clara County may develop a demonstration project to identify the best practices in civil, juvenile, and criminal court cases involving domestic violence. The superior courts in any other county that is able and willing may also participate in the demonstration project. The superior courts participating in this demonstration project shall report their findings and recommendations to the Judicial Council and the Legislature on or before May 1, 2004. The Judicial Council may make those recommendations available to any court or county.

(Added by Stats. 2002, Ch. 192, Sec. 1. Effective January 1, 2003.)






PART 2 - GENERAL PROVISIONS

The purpose of this division is to prevent acts of domestic violence, abuse, and sexual abuse and to provide for a separation of the persons involved in the domestic violence for a period sufficient to enable these persons to seek a resolution of the causes of the violence.

(Amended by Stats. 2014, Ch. 635, Sec. 3. Effective January 1, 2015.)

6221.

(a) Unless the provision or context otherwise requires, this division applies to any order described in this division, whether the order is issued in a proceeding brought pursuant to this division, in an action brought pursuant to the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12), or in a proceeding for dissolution of marriage, for nullity of marriage, or for legal separation of the parties.

(b) Nothing in this division affects the jurisdiction of the juvenile court.

(c) Any order issued by a court to which this division applies shall be issued on forms adopted by the Judicial Council of California and that have been approved by the Department of Justice pursuant to subdivision (i) of Section 6380. However, the fact that an order issued by a court pursuant to this section was not issued on forms adopted by the Judicial Council and approved by the Department of Justice shall not, in and of itself, make the order unenforceable.

(Amended by Stats. 1999, Ch. 661, Sec. 4. Effective January 1, 2000.)

6222.

There is no filing fee for an application, a responsive pleading, or an order to show cause that seeks to obtain, modify, or enforce a protective order or other order authorized by this division when the request for the other order is necessary to obtain or give effect to a protective order. There is no fee for a subpoena filed in connection with that application, responsive pleading, or order to show cause.

(Amended by Stats. 2006, Ch. 476, Sec. 3. Effective January 1, 2007.)

6223.

A custody or visitation order issued in a proceeding brought pursuant to this division is subject to Part 2 (commencing with Section 3020) of Division 8 (custody of children).

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)

6224.

An order described in this division shall state on its face the date of expiration of the order and the following statements in substantially the following form:

“This order is effective when made. The law enforcement agency shall enforce it immediately on receipt. It is enforceable anywhere in California by any law enforcement agency that has received the order or is shown a copy of the order. If proof of service on the restrained person has not been received, the law enforcement agency shall advise the restrained person of the terms of the order and then shall enforce it.”

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)

6225.

A petition for an order described in this division is valid and the order is enforceable without explicitly stating the address of the petitioner or the petitioner’s place of residence, school, employment, the place where the petitioner’s child is provided child care services, or the child’s school.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)

6226.

The Judicial Council shall prescribe the form of the orders and any other documents required by this division and shall promulgate forms and instructions for applying for orders described in this division.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)

6227.

The remedies provided in this division are in addition to any other civil or criminal remedies that may be available to the petitioner.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)

6228.

(a) State and local law enforcement agencies shall provide, without charging a fee, one copy of all domestic violence incident report face sheets, one copy of all domestic violence incident reports, or both, to a victim of domestic violence, or to his or her representative as defined in subdivision (g), upon request. For purposes of this section, “domestic violence” has the definition given in Section 6211.

(b) A copy of a domestic violence incident report face sheet shall be made available during regular business hours to a victim of domestic violence or his or her representative no later than 48 hours after being requested by the victim or his or her representative, unless the state or local law enforcement agency informs the victim or his or her representative of the reasons why, for good cause, the domestic violence incident report face sheet is not available, in which case the domestic violence incident report face sheet shall be made available to the victim or his or her representative no later than five working days after the request is made.

(c) A copy of the domestic violence incident report shall be made available during regular business hours to a victim of domestic violence or his or her representative no later than five working days after being requested by a victim or his or her representative, unless the state or local law enforcement agency informs the victim or his or her representative of the reasons why, for good cause, the domestic violence incident report is not available, in which case the domestic violence incident report shall be made available to the victim or his or her representative no later than 10 working days after the request is made.

(d) Any person requesting copies under this section shall present state or local law enforcement with his or her identification, such as a current, valid driver’s license, a state-issued identification card, or a passport and, if the person is a representative of the victim and the victim is deceased, a certified copy of the death certificate or other satisfactory evidence of the death of the victim at the time a request is made.

(e) This section shall apply to requests for face sheets or reports made within five years from the date of completion of the domestic violence incident report.

(f) This section shall be known and may be cited as the Access to Domestic Violence Reports Act of 1999.

(g) (1) For purposes of this section, if the victim is deceased, a “representative of the victim” means any of the following:

(A) The surviving spouse.

(B) A surviving child of the decedent who has attained 18 years of age.

(C) A domestic partner, as defined in subdivision (a) of Section 297.

(D) A surviving parent of the decedent.

(E) A surviving adult relative.

(F) The personal representative of the victim, as defined in Section 58 of the Probate Code, if one is appointed.

(G) The public administrator if one has been appointed.

(2) For purposes of this section, if the victim is not deceased, a “representative of the victim” means any of the following:

(A) A parent, guardian, or adult child of the victim, or an adult sibling of a victim 12 years of age or older, who shall present to law enforcement identification pursuant to subparagraph (A) of paragraph (4), and if the victim is 12 years of age or older, a signed authorization by the victim allowing that family member or guardian to act on the victim’s behalf. A guardian shall also present to law enforcement a copy of his or her letters of guardianship demonstrating that he or she is the appointed guardian of the victim.

(B) An attorney for the victim, who shall present to law enforcement identification pursuant to subparagraph (A) of paragraph (4) and written proof that he or she is the attorney for the victim.

(C) A conservator of the victim who shall present to law enforcement identification pursuant to subparagraph (A) of paragraph (4) and a copy of his or her letters of conservatorship demonstrating that he or she is the appointed conservator of the victim.

(3) A representative of the victim does not include any person who has been convicted of murder in the first degree, as defined in Section 189 of the Penal Code, of the victim, or any person identified in the incident report face sheet as a suspect.

(4) Domestic violence incident report face sheets may not be provided to a representative of the victim unless both of the following conditions are met:

(A) The representative presents his or her identification, such as a current, valid driver’s license, a state-issued identification card, or a passport.

(B) The representative presents one of the following:

(i) If the victim is deceased, a certified copy of the death certificate or other satisfactory evidence of the death of the victim at the time of the request.

(ii) If the victim is alive, 12 years of age or older, and not the subject of a conservatorship, a written authorization signed by the victim making him or her the victim’s personal representative.

(Amended by Stats. 2011, Ch. 296, Sec. 93. Effective January 1, 2012.)

6229.

A minor, under 12 years of age, accompanied by a duly appointed and acting guardian ad litem, shall be permitted to appear in court without counsel for the limited purpose of requesting or opposing a request for a temporary restraining order or injunction, or both, under this division as provided in Section 374 of the Code of Civil Procedure.

(Added by Stats. 2010, Ch. 572, Sec. 12. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



PART 3 - EMERGENCY PROTECTIVE ORDERS

CHAPTER 1 - General Provisions

6240

As used in this part:

(a) “Judicial officer” means a judge, commissioner, or referee designated under Section 6241.

(b) “Law enforcement officer” means one of the following officers who requests or enforces an emergency protective order under this part:

(1) A police officer.

(2) A sheriff’s officer.

(3) A peace officer of the Department of the California Highway Patrol.

(4) A peace officer of the University of California Police Department.

(5) A peace officer of the California State University and College Police Departments.

(6) A peace officer of the Department of Parks and Recreation, as defined in subdivision (f) of Section 830.2 of the Penal Code.

(7) A peace officer of the Department of General Services of the City of Los Angeles, as defined in subdivision (c) of Section 830.31 of the Penal Code.

(8) A housing authority patrol officer, as defined in subdivision (d) of Section 830.31 of the Penal Code.

(9) A peace officer for a district attorney, as defined in Section 830.1 or 830.35 of the Penal Code.

(10) A parole officer, probation officer, or deputy probation officer, as defined in Section 830.5 of the Penal Code.

(11) A peace officer of a California Community College police department, as defined in subdivision (a) of Section 830.32.

(12) A peace officer employed by a police department of a school district, as defined in subdivision (b) of Section 830.32.

(c) “Abduct” means take, entice away, keep, withhold, or conceal.

(Amended by Stats. 2004, Ch. 250, Sec. 1. Effective January 1, 2005.)



6241

The presiding judge of the superior court in each county shall designate at least one judge, commissioner, or referee to be reasonably available to issue orally, by telephone or otherwise, emergency protective orders at all times whether or not the court is in session.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)






CHAPTER 2 - Issuance and Effect of Emergency Protective Order

6250

A judicial officer may issue an ex parte emergency protective order where a law enforcement officer asserts reasonable grounds to believe any of the following:

(a) That a person is in immediate and present danger of domestic violence, based on the person’s allegation of a recent incident of abuse or threat of abuse by the person against whom the order is sought.

(b) That a child is in immediate and present danger of abuse by a family or household member, based on an allegation of a recent incident of abuse or threat of abuse by the family or household member.

(c) That a child is in immediate and present danger of being abducted by a parent or relative, based on a reasonable belief that a person has an intent to abduct the child or flee with the child from the jurisdiction or based on an allegation of a recent threat to abduct the child or flee with the child from the jurisdiction.

(d) That an elder or dependent adult is in immediate and present danger of abuse as defined in Section 15610.07 of the Welfare and Institutions Code, based on an allegation of a recent incident of abuse or threat of abuse by the person against whom the order is sought, except that no emergency protective order shall be issued based solely on an allegation of financial abuse.

(Amended by Stats. 2003, Ch. 468, Sec. 3. Effective January 1, 2004.)



6250.3

An emergency protective order is valid only if it is issued by a judicial officer after making the findings required by Section 6251 and pursuant to a specific request by a law enforcement officer.

(Added by Stats. 2006, Ch. 82, Sec. 1. Effective January 1, 2007.)



6250.5

A judicial officer may issue an ex parte emergency protective order to a peace officer defined in subdivisions (a) and (b) of Section 830.32 if the issuance of that order is consistent with an existing memorandum of understanding between the college or school police department where the peace officer is employed and the sheriff or police chief of the city in whose jurisdiction the peace officer’s college or school is located and the peace officer asserts reasonable grounds to believe that there is a demonstrated threat to campus safety.

(Added by Stats. 1999, Ch. 659, Sec. 1.5. Effective January 1, 2000.)



6251

An emergency protective order may be issued only if the judicial officer finds both of the following:

(a) That reasonable grounds have been asserted to believe that an immediate and present danger of domestic violence exists, that a child is in immediate and present danger of abuse or abduction, or that an elder or dependent adult is in immediate and present danger of abuse as defined in Section 15610.07 of the Welfare and Institutions Code.

(b) That an emergency protective order is necessary to prevent the occurrence or recurrence of domestic violence, child abuse, child abduction, or abuse of an elder or dependent adult.

(Amended by Stats. 1999, Ch. 561, Sec. 2. Effective January 1, 2000.)



6252

An emergency protective order may include any of the following specific orders, as appropriate:

(a) A protective order, as defined in Section 6218.

(b) An order determining the temporary care and control of any minor child of the endangered person and the person against whom the order is sought.

(c) An order authorized in Section 213.5 of the Welfare and Institutions Code, including provisions placing the temporary care and control of the endangered child and any other minor children in the family or household with the parent or guardian of the endangered child who is not a restrained party.

(d) An order determining the temporary care and control of any minor child who is in danger of being abducted.

(e) An order authorized by Section 15657.03 of the Welfare and Institutions Code.

(Amended by Stats. 1999, Ch. 561, Sec. 3. Effective January 1, 2000.)



6252.5

(a) The court shall order that any party enjoined pursuant to an order issued under this part be prohibited from taking any action to obtain the address or location of a protected party or a protected party’s family members, caretakers, or guardian, unless there is good cause not to make that order.

(b) The Judicial Council shall promulgate forms necessary to effectuate this section.

(Added by Stats. 2005, Ch. 472, Sec. 2. Effective January 1, 2006.)



6253

An emergency protective order shall include all of the following:

(a) A statement of the grounds asserted for the order.

(b) The date and time the order expires.

(c) The address of the superior court for the district or county in which the endangered person or child in danger of being abducted resides.

(d) The following statements, which shall be printed in English and Spanish:

(1) “To the Protected Person: This order will last only until the date and time noted above. If you wish to seek continuing protection, you will have to apply for an order from the court, at the address noted above. You may seek the advice of an attorney as to any matter connected with your application for any future court orders. The attorney should be consulted promptly so that the attorney may assist you in making your application.”

(2) “To the Restrained Person: This order will last until the date and time noted above. The protected party may, however, obtain a more permanent restraining order from the court. You may seek the advice of an attorney as to any matter connected with the application. The attorney should be consulted promptly so that the attorney may assist you in responding to the application.”

(e) In the case of an endangered child, the following statement, which shall be printed in English and Spanish: “This order will last only until the date and time noted above. You may apply for a more permanent restraining order under Section 213.5 of the Welfare and Institutions Code from the court at the address noted above. You may seek the advice of an attorney in connection with the application for a more permanent restraining order.”

(f) In the case of a child in danger of being abducted, the following statement, which shall be printed in English and Spanish: “This order will last only until the date and time noted above. You may apply for a child custody order from the court, at the address noted above. You may seek the advice of an attorney as to any matter connected with the application. The attorney should be consulted promptly so that the attorney may assist you in responding to the application.”

(Amended by Stats. 1996, Ch. 988, Sec. 7. Effective January 1, 1997.)



6254

The fact that the endangered person has left the household to avoid abuse does not affect the availability of an emergency protective order.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6255

An emergency protective order shall be issued without prejudice to any person.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6256

An emergency protective order expires at the earlier of the following times:

(a) The close of judicial business on the fifth court day following the day of its issuance.

(b) The seventh calendar day following the day of its issuance.

(Amended (as added by Stats. 1993, Ch. 219) by Stats. 1993, Ch. 1229, Sec. 2. Effective January 1, 1994.)



6257

If an emergency protective order concerns an endangered child, the child’s parent or guardian who is not a restrained person, or a person having temporary custody of the endangered child, may apply to the court for a restraining order under Section 213.5 of the Welfare and Institutions Code.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)






CHAPTER 3 - Duties of Law Enforcement Officer

6270

A law enforcement officer who requests an emergency protective order shall reduce the order to writing and sign it.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6271

A law enforcement officer who requests an emergency protective order shall do all of the following:

(a) Serve the order on the restrained person, if the restrained person can reasonably be located.

(b) Give a copy of the order to the protected person or, if the protected person is a minor child, to a parent or guardian of the endangered child who is not a restrained person, if the parent or guardian can reasonably be located, or to a person having temporary custody of the endangered child.

(c) File a copy of the order with the court as soon as practicable after issuance.

(d) Have the order entered into the computer database system for protective and restraining orders maintained by the Department of Justice.

(Amended by Stats. 2013, Ch. 145, Sec. 1. Effective January 1, 2014.)



6272

(a) A law enforcement officer shall use every reasonable means to enforce an emergency protective order.

(b) A law enforcement officer who acts in good faith to enforce an emergency protective order is not civilly or criminally liable.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6274

A peace officer, as defined in Section 830.1 or 830.2 of the Penal Code, may seek an emergency protective order relating to stalking under Section 646.91 of the Penal Code if the requirements of that section are complied with.

(Added by Stats. 1997, Ch. 169, Sec. 1. Effective January 1, 1998.)



6275

(a) A law enforcement officer who responds to a situation in which the officer believes that there may be grounds for the issuance of an emergency protective order pursuant to Section 6250 of this code or Section 646.91 of the Penal Code, shall inform the person for whom an emergency protective order may be sought, or, if that person is a minor, his or her parent or guardian, provided that the parent or guardian is not the person against whom the emergency protective order may be obtained, that he or she may request the officer to request an emergency protective order pursuant to this part.

(b) Notwithstanding Section 6250, and pursuant to this part, an officer shall request an emergency protective order if the officer believes that the person requesting an emergency protective order is in immediate and present danger.

(Added by Stats. 2006, Ch. 479, Sec. 1. Effective January 1, 2007.)









PART 4 - PROTECTIVE ORDERS AND OTHER DOMESTIC VIOLENCE PREVENTION ORDERS

CHAPTER 1 - General Provisions

6300

An order may be issued under this part, with or without notice, to restrain any person for the purpose specified in Section 6220, if an affidavit or testimony and any additional information provided to the court pursuant to Section 6306, shows, to the satisfaction of the court, reasonable proof of a past act or acts of abuse. The court may issue an order under this part based solely on the affidavit or testimony of the person requesting the restraining order.

(Amended by Stats. 2014, Ch. 635, Sec. 4. Effective January 1, 2015.)



6301

(a) An order under this part may be granted to any person described in Section 6211, including a minor pursuant to subdivision (b) of Section 372 of the Code of Civil Procedure.

(b) The right to petition for relief shall not be denied because the petitioner has vacated the household to avoid abuse, and in the case of a marital relationship, notwithstanding that a petition for dissolution of marriage, for nullity of marriage, or for legal separation of the parties has not been filed.

(c) The length of time since the most recent act of abuse is not, by itself, determinative. The court shall consider the totality of the circumstances in determining whether a petition for relief will be granted or denied.

(Amended by Stats. 2014, Ch. 635, Sec. 5. Effective January 1, 2015.)



6302

A notice of hearing under this part shall notify the respondent that if he or she does not attend the hearing, the court may make orders against him or her that could last up to five years.

(Repealed and added by Stats. 2010, Ch. 572, Sec. 14. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



6303

(a) It is the function of a support person to provide moral and emotional support for a person who alleges he or she is a victim of domestic violence. The person who alleges that he or she is a victim of domestic violence may select any individual to act as a support person. No certification, training, or other special qualification is required for an individual to act as a support person. The support person shall assist the person in feeling more confident that he or she will not be injured or threatened by the other party during the proceedings where the person and the other party must be present in close proximity. The support person is not present as a legal adviser and shall not give legal advice.

(b) A support person shall be permitted to accompany either party to any proceeding to obtain a protective order, as defined in Section 6218. Where the party is not represented by an attorney, the support person may sit with the party at the table that is generally reserved for the party and the party’s attorney.

(c) Notwithstanding any other provision of law to the contrary, if a court has issued a protective order, a support person shall be permitted to accompany a party protected by the order during any mediation orientation or mediation session, including separate mediation sessions, held pursuant to a proceeding described in Section 3021. Family Court Services, and any agency charged with providing family court services, shall advise the party protected by the order of the right to have a support person during mediation. A mediator may exclude a support person from a mediation session if the support person participates in the mediation session, or acts as an advocate, or the presence of a particular support person is disruptive or disrupts the process of mediation. The presence of the support person does not waive the confidentiality of the mediation, and the support person is bound by the confidentiality of the mediation.

(d) In a proceeding subject to this section, a support person shall be permitted to accompany a party in court where there are allegations or threats of domestic violence and, where the party is not represented by an attorney, may sit with the party at the table that is generally reserved for the party and the party’s attorney.

(e) Nothing in this section precludes a court from exercising its discretion to remove a person from the courtroom when it would be in the interest of justice to do so, or when the court believes the person is prompting, swaying, or influencing the party protected by the order.

(Amended by Stats. 2012, Ch. 470, Sec. 21. Effective January 1, 2013.)



6304

When making a protective order, as defined in Section 6218, where both parties are present in court, the court shall inform both the petitioner and the respondent of the terms of the order, including notice that the respondent is prohibited from owning, possessing, purchasing or receiving or attempting to own, possess, purchase or receive a firearm or ammunition, and including notice of the penalty for violation.

(Amended by Stats. 2010, Ch. 572, Sec. 15. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



6305

(a) The court shall not issue a mutual order enjoining the parties from specific acts of abuse described in Section 6320 unless both of the following apply:

(1) Both parties personally appear and each party presents written evidence of abuse or domestic violence.

(2) The court makes detailed findings of fact indicating that both parties acted as a primary aggressor and that neither party acted primarily in self-defense.

(b) For purposes of subdivision (a), in determining if both parties acted primarily as aggressors, the court shall consider the provisions concerning dominant aggressors set forth in paragraph (3) of subdivision (c) of Section 836 of the Penal Code.

(Amended by Stats. 2014, Ch. 635, Sec. 6. Effective January 1, 2015.)



6306

(a) Prior to a hearing on the issuance or denial of an order under this part, the court shall ensure that a search is or has been conducted to determine if the subject of the proposed order has any prior criminal conviction for a violent felony specified in Section 667.5 of the Penal Code or a serious felony specified in Section 1192.7 of the Penal Code; has any misdemeanor conviction involving domestic violence, weapons, or other violence; has any outstanding warrant; is currently on parole or probation; has a registered firearm; or has any prior restraining order or any violation of a prior restraining order. The search shall be conducted of all records and databases readily available and reasonably accessible to the court, including, but not limited to, the following:

(1) The California Sex and Arson Registry (CSAR).

(2) The Supervised Release File.

(3) State summary criminal history information maintained by the Department of Justice pursuant to Section 11105 of the Penal Code.

(4) The Federal Bureau of Investigation’s nationwide database.

(5) Locally maintained criminal history records or databases.

However, a record or database need not be searched if the information available in that record or database can be obtained as a result of a search conducted in another record or database.

(b) (1) Prior to deciding whether to issue an order under this part or when determining appropriate temporary custody and visitation orders, the court shall consider the following information obtained pursuant to a search conducted under subdivision (a): any conviction for a violent felony specified in Section 667.5 of the Penal Code or a serious felony specified in Section 1192.7 of the Penal Code; any misdemeanor conviction involving domestic violence, weapons, or other violence; any outstanding warrant; parole or probation status; any prior restraining order; and any violation of a prior restraining order.

(2) Information obtained as a result of the search that does not involve a conviction described in this subdivision shall not be considered by the court in making a determination regarding the issuance of an order pursuant to this part. That information shall be destroyed and shall not become part of the public file in this or any other civil proceeding.

(c) (1) After issuing its ruling, the court shall advise the parties that they may request the information described in subdivision (b) upon which the court relied. The court shall admonish the party seeking the proposed order that it is unlawful, pursuant to Sections 11142 and 13303 of the Penal Code, to willfully release the information, except as authorized by law.

(2) Upon the request of either party to obtain the information described in subdivision (b) upon which the court relied, the court shall release the information to the parties or, upon either party’s request, to his or her attorney in that proceeding.

(3) The party seeking the proposed order may release the information to his or her counsel, court personnel, and court-appointed mediators for the purpose of seeking judicial review of the court’s order or for purposes of court proceedings under Section 213.5 of the Welfare and Institutions Code.

(d) Any information obtained as a result of the search conducted pursuant to subdivision (a) and relied upon by the court shall be maintained in a confidential case file and shall not become part of the public file in the proceeding or any other civil proceeding. However, the contents of the confidential case file shall be disclosed to the court-appointed mediator assigned to the case or to a child custody evaluator appointed by the court pursuant to Section 3111 of the Family Code or Section 730 of the Evidence Code. All court-appointed mediators and child custody evaluators appointed or contracted by the court pursuant to Section 3111 of the Family Code or Section 730 of the Evidence Code who may receive information from the search conducted pursuant to subdivision (a) shall be subject to, and shall comply with, the California Law Enforcement Telecommunications System policies, practices, and procedures adopted pursuant to Section 15160 of the Government Code.

(e) If the results of the search conducted pursuant to subdivision (a) indicate that an outstanding warrant exists against the subject of the order, the court shall order the clerk of the court to immediately notify, by the most effective means available, appropriate law enforcement officials of the issuance and contents of any protective order and of any other information obtained through the search that the court determines is appropriate. The law enforcement officials so notified shall take all actions necessary to execute any outstanding warrants or any other actions, with respect to the restrained person, as appropriate and as soon as practicable.

(f) If the results of the search conducted pursuant to subdivision (a) indicate that the subject of the order is currently on parole or probation, the court shall order the clerk of the court to immediately notify, by the most effective means available, the appropriate parole or probation officer of the issuance and contents of any protective order issued by the court and of any other information obtained through the search that the court determines is appropriate. That officer shall take all actions necessary to revoke any parole or probation, or any other actions, with respect to the restrained person, as appropriate and as soon as practicable.

(g) Nothing in this section shall delay the granting of an application for an order that may otherwise be granted without the information resulting from the database search. If the court finds that a protective order under this part should be granted on the basis of the affidavit presented with the petition, the court shall issue the protective order and shall then ensure that a search is conducted pursuant to subdivision (a) prior to the hearing.

(Amended by Stats. 2014, Ch. 54, Sec. 2. Effective January 1, 2015.)






CHAPTER 2 - Issuance of Orders

ARTICLE 1 - Ex Parte Orders

6320

(a) The court may issue an ex parte order enjoining a party from molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, credibly impersonating as described in Section 528.5 of the Penal Code, falsely personating as described in Section 529 of the Penal Code, harassing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 653m of the Penal Code, destroying personal property, contacting, either directly or indirectly, by mail or otherwise, coming within a specified distance of, or disturbing the peace of the other party, and, in the discretion of the court, on a showing of good cause, of other named family or household members.

(b) On a showing of good cause, the court may include in a protective order a grant to the petitioner of the exclusive care, possession, or control of any animal owned, possessed, leased, kept, or held by either the petitioner or the respondent or a minor child residing in the residence or household of either the petitioner or the respondent. The court may order the respondent to stay away from the animal and forbid the respondent from taking, transferring, encumbering, concealing, molesting, attacking, striking, threatening, harming, or otherwise disposing of the animal.

(c) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 260, Sec. 2. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



6320.5

(a) An order denying a petition for an ex parte order pursuant to Section 6320 shall include the reasons for denying the petition.

(b) An order denying a jurisdictionally adequate petition for an ex parte order, pursuant to Section 6320, shall provide the petitioner the right to a noticed hearing on the earliest date that the business of the court will permit, but not later than 21 days or, if good cause appears to the court, 25 days from the date of the order. The petitioner shall serve on the respondent, at least 5 days before the hearing, copies of all supporting papers filed with the court, including the application and affidavits.

(c) Notwithstanding subdivision (b), upon the denial of the ex parte order pursuant to Section 6320, the petitioner shall have the option of waiving his or her right to a noticed hearing. However, nothing in this section shall preclude a petitioner who waives his or her right to a noticed hearing from refiling a new petition, without prejudice, at a later time.

(Amended by Stats. 2010, Ch. 572, Sec. 17. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



6321

(a) The court may issue an ex parte order excluding a party from the family dwelling, the dwelling of the other party, the common dwelling of both parties, or the dwelling of the person who has care, custody, and control of a child to be protected from domestic violence for the period of time and on the conditions the court determines, regardless of which party holds legal or equitable title or is the lessee of the dwelling.

(b) The court may issue an order under subdivision (a) only on a showing of all of the following:

(1) Facts sufficient for the court to ascertain that the party who will stay in the dwelling has a right under color of law to possession of the premises.

(2) That the party to be excluded has assaulted or threatens to assault the other party or any other person under the care, custody, and control of the other party, or any minor child of the parties or of the other party.

(3) That physical or emotional harm would otherwise result to the other party, to any person under the care, custody, and control of the other party, or to any minor child of the parties or of the other party.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6322

The court may issue an ex parte order enjoining a party from specified behavior that the court determines is necessary to effectuate orders under Section 6320 or 6321.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6322.5

Pursuant to Sections 4926 and 4977, the court may issue an ex parte order prohibiting disclosure of the address or other identifying information of a party, child, parent, guardian or other caretaker of a child.

(Added by Stats. 1998, Ch. 511, Sec. 5. Effective January 1, 1999.)



6322.7

(a) The court shall order that any party enjoined pursuant to an order issued under this part be prohibited from taking any action to obtain the address or location of any protected person, unless there is good cause not to make that order.

(b) The Judicial Council shall develop forms necessary to effectuate this section.

(Amended by Stats. 2010, Ch. 572, Sec. 18. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



6323

(a) Subject to Section 3064:

(1) The court may issue an ex parte order determining the temporary custody and visitation of a minor child on the conditions the court determines to a party who has established a parent and child relationship pursuant to paragraph (2). The parties shall inform the court if any custody or visitation orders have already been issued in any other proceeding.

(2) (A) In making a determination of the best interests of the child and in order to limit the child’s exposure to potential domestic violence and to ensure the safety of all family members, if the party who has obtained the restraining order has established a parent and child relationship and the other party has not established that relationship, the court may award temporary sole legal and physical custody to the party to whom the restraining order was issued and may make an order of no visitation to the other party pending the establishment of a parent and child relationship between the child and the other party.

(B) A party may establish a parent and child relationship for purposes of subparagraph (A) only by offering proof of any of the following:

(i) The party gave birth to the child.

(ii) The child is conclusively presumed to be a child of the marriage between the parties, pursuant to Section 7540, or the party has been determined by a court to be a parent of the child, pursuant to Section 7541.

(iii) Legal adoption or pending legal adoption of the child by the party.

(iv) The party has signed a valid voluntary declaration of paternity, which has been in effect more than 60 days prior to the issuance of the restraining order, and that declaration has not been rescinded or set aside.

(v) A determination made by the juvenile court that there is a parent and child relationship between the party offering the proof and the child.

(vi) A determination of paternity made in a proceeding to determine custody or visitation in a case brought by the district attorney pursuant to Section 11350.1 of the Welfare and Institutions Code.

(vii) The party has been determined to be the parent of the child through a proceeding under the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12).

(viii) Both parties stipulate, in writing or on the record, for purposes of this proceeding, that they are the parents of the child.

(b) (1) Except as provided in paragraph (2), the court shall not make a finding of paternity in this proceeding, and any order issued pursuant to this section shall be without prejudice in any other action brought to establish a parent and child relationship.

(2) The court may accept a stipulation of paternity by the parties and, if paternity is uncontested, enter a judgment establishing paternity, subject to the set-aside provisions in Section 7646.

(c) When making any order for custody or visitation pursuant to this section, the court’s order shall specify the time, day, place, and manner of transfer of the child for custody or visitation to limit the child’s exposure to potential domestic conflict or violence and to ensure the safety of all family members. Where the court finds a party is staying in a place designated as a shelter for victims of domestic violence or other confidential location, the court’s order for time, day, place, and manner of transfer of the child for custody or visitation shall be designed to prevent disclosure of the location of the shelter or other confidential location.

(d) When making an order for custody or visitation pursuant to this section, the court shall consider whether the best interest of the child, based upon the circumstances of the case, requires that any visitation or custody arrangement shall be limited to situations in which a third person, specified by the court, is present, or whether visitation or custody shall be suspended or denied.

(Amended by Stats. 2010, Ch. 352, Sec. 18. Effective January 1, 2011.)



6324

The court may issue an ex parte order determining the temporary use, possession, and control of real or personal property of the parties and the payment of any liens or encumbrances coming due during the period the order is in effect.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6325

The court may issue an ex parte order restraining a married person from specified acts in relation to community, quasi-community, and separate property as provided in Section 2045.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6325.5

(a) The court may issue an ex parte order restraining any party from cashing, borrowing against, canceling, transferring, disposing of, or changing the beneficiaries of any insurance or other coverage held for the benefit of the parties, or their child or children, if any, for whom support may be ordered, or both.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2013, Ch. 261, Sec. 1. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



6326

An ex parte order under this article shall be issued or denied on the same day that the application is submitted to the court, unless the application is filed too late in the day to permit effective review, in which case the order shall be issued or denied on the next day of judicial business in sufficient time for the order to be filed that day with the clerk of the court.

(Added by Stats. 1993, Ch. 148, Sec. 2. Effective January 1, 1994.)



6327

Part 4 (commencing with Section 240) of Division 2 applies to the issuance of any ex parte order under this article, other than an order under Section 6322.5.

(Amended by Stats. 1998, Ch. 511, Sec. 6. Effective January 1, 1999.)






ARTICLE 2 - Orders Issuable After Notice and Hearing

6340

(a) The court may issue any of the orders described in Article 1 (commencing with Section 6320) after notice and a hearing. When determining whether to make any orders under this subdivision, the court shall consider whether failure to make any of these orders may jeopardize the safety of the petitioner and the children for whom the custody or visitation orders are sought. If the court makes any order for custody, visitation, or support, that order shall survive the termination of any protective order. The Judicial Council shall provide notice of this provision on any Judicial Council forms related to this subdivision.

(b) The court shall, upon denying a petition under this part, provide a brief statement of the reasons for the decision in writing or on the record. A decision stating “denied” is insufficient.

(c) The court may issue an order described in Section 6321 excluding a person from a dwelling if the court finds that physical or emotional harm would otherwise result to the other party, to a person under the care, custody, and control of the other party, or to a minor child of the parties or of the other party.

(Amended by Stats. 2014, Ch. 635, Sec. 7. Effective January 1, 2015.)



6341

(a) If the parties are married to each other and no other child support order exists or if there is a presumption under Section 7611 that the respondent is the natural father of a minor child and the child is in the custody of the petitioner, after notice and a hearing, the court may, if requested by the petitioner, order a party to pay an amount necessary for the support and maintenance of the child if the order would otherwise be authorized in an action brought pursuant to Division 9 (commencing with Section 3500) or the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12). When determining whether to make any orders under this subdivision, the court shall consider whether failure to make any of these orders may jeopardize the safety of the petitioner and the children for whom child support is requested, including safety concerns related to the financial needs of the petitioner and the children. The Judicial Council shall provide notice of this provision on any Judicial Council forms related to this subdivision.

(b) An order issued pursuant to subdivision (a) of this section shall be without prejudice in an action brought pursuant to the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12).

(c) If the parties are married to each other and no spousal support order exists, after notice and a hearing, the court may order the respondent to pay spousal support in an amount, if any, that would otherwise be authorized in an action pursuant to Part 1 (commencing with Section 3500) or Part 3 (commencing with Section 4300) of Division 9. When determining whether to make any orders under this subdivision, the court shall consider whether failure to make any of these orders may jeopardize the safety of the petitioner, including safety concerns related to the financial needs of the petitioner. The Judicial Council shall provide notice of this provision on any Judicial Council forms related to this subdivision.

(d) An order issued pursuant to subdivision (c) shall be without prejudice in a proceeding for dissolution of marriage, nullity of marriage, or legal separation of the parties.

(Amended by Stats. 2005, Ch. 22, Sec. 63. Effective January 1, 2006.)



6342

(a) After notice and a hearing, the court may issue any of the following orders:

(1) An order that restitution be paid to the petitioner for loss of earnings and out-of-pocket expenses, including, but not limited to, expenses for medical care and temporary housing, incurred as a direct result of the abuse inflicted by the respondent or any actual physical injuries sustained from the abuse.

(2) An order that restitution be paid by the petitioner for out-of-pocket expenses incurred by a party as a result of an ex parte order that is found by the court to have been issued on facts shown at a noticed hearing to be insufficient to support the order.

(3) An order that restitution be paid by the respondent to any public or private agency for the reasonable cost of providing services to the petitioner required as a direct result of the abuse inflicted by the respondent or any actual injuries sustained therefrom.

(b) An order for restitution under this section shall not include damages for pain and suffering.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6343

(a) After notice and a hearing, the court may issue an order requiring the restrained party to participate in a batterer’s program approved by the probation department as provided in Section 1203.097 of the Penal Code.

(b) The courts shall, in consultation with local domestic violence shelters and programs, develop a resource list of referrals to appropriate community domestic violence programs and services to be provided to each applicant for an order under this section.

(Amended by Stats. 1999, Ch. 662, Sec. 3. Effective January 1, 2000.)



6344

(a) After notice and a hearing, the court may issue an order for the payment of attorney’s fees and costs of the prevailing party.

(b) In any action in which the petitioner is the prevailing party and cannot afford to pay for the attorney’s fees and costs, the court shall, if appropriate based on the parties’ respective abilities to pay, order that the respondent pay petitioner’s attorney’s fees and costs for commencing and maintaining the proceeding. Whether the respondent shall be ordered to pay attorney’s fees and costs for the prevailing petitioner, and what amount shall be paid, shall be determined based upon (1) the respective incomes and needs of the parties, and (2) any factors affecting the parties’ respective abilities to pay.

(Amended by Stats. 2004, Ch. 472, Sec. 6. Effective January 1, 2005.)



6345

(a) In the discretion of the court, the personal conduct, stay-away, and residence exclusion orders contained in a court order issued after notice and a hearing under this article may have a duration of not more than five years, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. These orders may be renewed, upon the request of a party, either for five years or permanently, without a showing of any further abuse since the issuance of the original order, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. The request for renewal may be brought at any time within the three months before the expiration of the orders.

(b) Notwithstanding subdivision (a), the duration of any orders, other than the protective orders described in subdivision (a), that are also contained in a court order issued after notice and a hearing under this article, including, but not limited to, orders for custody, visitation, support, and disposition of property, shall be governed by the law relating to those specific subjects.

(c) The failure to state the expiration date on the face of the form creates an order with a duration of three years from the date of issuance.

(d) If an action is filed for the purpose of terminating or modifying a protective order prior to the expiration date specified in the order by a party other than the protected party, the party who is protected by the order shall be given notice, pursuant to subdivision (b) of Section 1005 of the Code of Civil Procedure, of the proceeding by personal service or, if the protected party has satisfied the requirements of Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code, by service on the Secretary of State. If the party who is protected by the order cannot be notified prior to the hearing for modification or termination of the protective order, the court shall deny the motion to modify or terminate the order without prejudice or continue the hearing until the party who is protected can be properly noticed and may, upon a showing of good cause, specify another method for service of process that is reasonably designed to afford actual notice to the protected party. The protected party may waive his or her right to notice if he or she is physically present in court and does not challenge the sufficiency of the notice.

(Amended (as amended by Stats. 2010, Ch. 572) by Stats. 2011, Ch. 101, Sec. 4. Effective January 1, 2012.)



6346

The court may make appropriate custody and visitation orders pursuant to the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12) after notice and a hearing under this section when the party who has requested custody or visitation has not established a parent and child relationship under subparagraph (B) of paragraph (2) of subdivision (a) of Section 6323, but has taken steps to establish that relationship by filing an action under the Uniform Parentage Act.

(Added by Stats. 1997, Ch. 396, Sec. 3. Effective January 1, 1998.)






ARTICLE 3 - Orders Included in Judgment

6360

A judgment entered in a proceeding for dissolution of marriage, for nullity of marriage, for legal separation of the parties, in a proceeding brought pursuant to this division, or in an action brought pursuant to the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12) may include a protective order as defined in Section 6218.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6361

If an order is included in a judgment pursuant to this article, the judgment shall state on its face both of the following:

(a) Which provisions of the judgment are the orders.

(b) The date of expiration of the orders, which shall be not more than five years from the date the judgment is issued, unless extended by the court after notice and a hearing.

(Amended by Stats. 2005, Ch. 125, Sec. 2. Effective January 1, 2006.)









CHAPTER 3 - Registration and Enforcement of Orders

6380

(a) Each county, with the approval of the Department of Justice, shall, by July 1, 1996, develop a procedure, using existing systems, for the electronic transmission of data, as described in subdivision (b), to the Department of Justice. The data shall be electronically transmitted through the California Law Enforcement Telecommunications System (CLETS) of the Department of Justice by law enforcement personnel, or with the approval of the Department of Justice, court personnel, or another appropriate agency capable of maintaining and preserving the integrity of both the CLETS and the Domestic Violence Restraining Order System, as described in subdivision (e). Data entry is required to be entered only once under the requirements of this section, unless the order is served at a later time. A portion of all fees payable to the Department of Justice under subdivision (a) of Section 1203.097 of the Penal Code for the entry of the information required under this section, based upon the proportion of the costs incurred by the local agency and those incurred by the Department of Justice, shall be transferred to the local agency actually providing the data. All data with respect to criminal court protective orders issued, modified, extended, or terminated under subdivision (g) of Section 136.2 of the Penal Code, and all data filed with the court on the required Judicial Council forms with respect to protective orders, including their issuance, modification, extension, or termination, to which this division applies pursuant to Section 6221, shall be transmitted by the court or its designee within one business day to law enforcement personnel by either one of the following methods:

(1) Transmitting a physical copy of the order to a local law enforcement agency authorized by the Department of Justice to enter orders into CLETS.

(2) With the approval of the Department of Justice, entering the order into CLETS directly.

(b) Upon the issuance of a protective order to which this division applies pursuant to Section 6221, or the issuance of a temporary restraining order or injunction relating to harassment, unlawful violence, or the threat of violence pursuant to Section 527.6, 527.8, or 527.85 of the Code of Civil Procedure, or the issuance of a criminal court protective order under subdivision (g) of Section 136.2 of the Penal Code, or the issuance of a juvenile court restraining order related to domestic violence pursuant to Section 213.5, 304, or 362.4 of the Welfare and Institutions Code, or the issuance of a protective order pursuant to Section 15657.03 of the Welfare and Institutions Code, or upon registration with the court clerk of a domestic violence protective or restraining order issued by the tribunal of another state, as defined in Section 6401, and including any of the foregoing orders issued in connection with an order for modification of a custody or visitation order issued pursuant to a dissolution, legal separation, nullity, or paternity proceeding the Department of Justice shall be immediately notified of the contents of the order and the following information:

(1) The name, race, date of birth, and other personal descriptive information of the respondent as required by a form prescribed by the Department of Justice.

(2) The names of the protected persons.

(3) The date of issuance of the order.

(4) The duration or expiration date of the order.

(5) The terms and conditions of the protective order, including stay-away, no-contact, residency exclusion, custody, and visitation provisions of the order.

(6) The department or division number and the address of the court.

(7) Whether or not the order was served upon the respondent.

(8) The terms and conditions of any restrictions on the ownership or possession of firearms.

All available information shall be included; however, the inability to provide all categories of information shall not delay the entry of the information available.

(c) The information conveyed to the Department of Justice shall also indicate whether the respondent was present in court to be informed of the contents of the court order. The respondent’s presence in court shall provide proof of service of notice of the terms of the protective order. The respondent’s failure to appear shall also be included in the information provided to the Department of Justice.

(d) (1) Within one business day of service, any law enforcement officer who served a protective order shall submit the proof of service directly into the Department of Justice Domestic Violence Restraining Order System, including his or her name and law enforcement agency, and shall transmit the original proof of service form to the issuing court.

(2) Within one business day of receipt of proof of service by a person other than a law enforcement officer, the clerk of the court shall submit the proof of service of a protective order directly into the Department of Justice Domestic Violation Restraining Order System, including the name of the person who served the order. If the court is unable to provide this notification to the Department of Justice by electronic transmission, the court shall, within one business day of receipt, transmit a copy of the proof of service to a local law enforcement agency. The local law enforcement agency shall submit the proof of service directly into the Department of Justice Domestic Violence Restraining Order System within one business day of receipt from the court.

(e) The Department of Justice shall maintain a Domestic Violence Restraining Order System and shall make available to court clerks and law enforcement personnel, through computer access, all information regarding the protective and restraining orders and injunctions described in subdivision (b), whether or not served upon the respondent.

(f) If a court issues a modification, extension, or termination of a protective order, it shall be on forms adopted by the Judicial Council of California and that have been approved by the Department of Justice, and the transmitting agency for the county shall immediately notify the Department of Justice, by electronic transmission, of the terms of the modification, extension, or termination.

(g) The Judicial Council shall assist local courts charged with the responsibility for issuing protective orders by developing informational packets describing the general procedures for obtaining a domestic violence restraining order and indicating the appropriate Judicial Council forms. The informational packets shall include a design, that local courts shall complete, that describes local court procedures and maps to enable applicants to locate filing windows and appropriate courts, and shall also include information on how to return proofs of service, including mailing addresses and fax numbers. The court clerk shall provide a fee waiver form to all applicants for domestic violence protective orders. The court clerk shall provide all Judicial Council forms required by this chapter to applicants free of charge. The informational packet shall also contain a statement that the protective order is enforceable in any state, as defined in Section 6401, and general information about agencies in other jurisdictions that may be contacted regarding enforcement of an order issued by a court of this state.

(h) For the purposes of this part, “electronic transmission” shall include computer access through the California Law Enforcement Telecommunications System (CLETS).

(i) Only protective and restraining orders issued on forms adopted by the Judicial Council of California and that have been approved by the Department of Justice shall be transmitted to the Department of Justice. However, this provision shall not apply to a valid protective or restraining order related to domestic or family violence issued by a tribunal of another state, as defined in Section 6401. Those orders shall, upon request, be registered pursuant to Section 6404.

(Amended by Stats. 2010, Ch. 572, Sec. 20. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



6381

(a) Notwithstanding Section 6380 and subject to subdivision (b), an order issued under this part is enforceable in any place in this state.

(b) An order issued under this part is not enforceable by a law enforcement agency of a political subdivision unless that law enforcement agency has received a copy of the order, or the officer enforcing the order has been shown a copy of the order or has obtained information, through the Domestic Violence Restraining Order System maintained by the Department of Justice, of the contents of the order, as described in subdivision (b).

(c) The data contained in the Domestic Violence Restraining Order System shall be deemed to be original, self-authenticating, documentary evidence of the court orders. Oral notification of the terms of the orders shall be sufficient notice for enforcement under subdivision (g) of Section 136.2 and Section 273.6 of the Penal Code.

(Amended by Stats. 1999, Ch. 661, Sec. 7. Effective January 1, 2000.)



6382

Each appropriate law enforcement agency shall make available to any law enforcement officer responding to the scene of reported domestic violence, through an existing system for verification, information as to the existence, terms, and current status of an order issued under this part.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6383

(a) A temporary restraining order or emergency protective order issued under this part shall, on request of the petitioner, be served on the respondent, whether or not the respondent has been taken into custody, by a law enforcement officer who is present at the scene of reported domestic violence involving the parties to the proceeding.

(b) The petitioner shall provide the officer with an endorsed copy of the order and a proof of service that the officer shall complete and transmit to the issuing court.

(c) It is a rebuttable presumption that the proof of service was signed on the date of service.

(d) Upon receiving information at the scene of a domestic violence incident that a protective order has been issued under this part, or that a person who has been taken into custody is the respondent to that order, if the protected person cannot produce an endorsed copy of the order, a law enforcement officer shall immediately inquire of the Domestic Violence Restraining Order System to verify the existence of the order.

(e) If the law enforcement officer determines that a protective order has been issued, but not served, the officer shall immediately notify the respondent of the terms of the order and where a written copy of the order can be obtained and the officer shall, at that time, also enforce the order. The law enforcement officer’s verbal notice of the terms of the order shall constitute service of the order and is sufficient notice for the purposes of this section and for the purposes of Sections 273.6 and 29825 of the Penal Code.

(f) If a report is required under Section 13730 of the Penal Code, or if no report is required, then in the daily incident log, the officer shall provide the name and assignment of the officer notifying the respondent pursuant to subdivision (e) and the case number of the order.

(g) Upon service of the order outside of the court, a law enforcement officer shall advise the respondent to go to the local court to obtain a copy of the order containing the full terms and conditions of the order.

(h) (1) There shall be no civil liability on the part of, and no cause of action for false arrest or false imprisonment against, a peace officer who makes an arrest pursuant to a protective or restraining order that is regular upon its face, if the peace officer, in making the arrest, acts in good faith and has reasonable cause to believe that the person against whom the order is issued has notice of the order and has committed an act in violation of the order.

(2) If there is more than one order issued and one of the orders is an emergency protective order that has precedence in enforcement pursuant to paragraph (1) of subdivision (c) of Section 136.2 of the Penal Code, the peace officer shall enforce the emergency protective order. If there is more than one order issued, none of the orders issued is an emergency protective order that has precedence in enforcement, and one of the orders issued is a no-contact order, as described in Section 6320, the peace officer shall enforce the no-contact order. If there is more than one civil order regarding the same parties and neither an emergency protective order that has precedence in enforcement nor a no-contact order has been issued, the peace officer shall enforce the order that was issued last. If there are both civil and criminal orders regarding the same parties and neither an emergency protective order that has precedence in enforcement nor a no-contact order has been issued, the peace officer shall enforce the criminal order issued last, subject to the provisions of subdivisions (h) and (i) of Section 136.2 of the Penal Code. Nothing in this section shall be deemed to exonerate a peace officer from liability for the unreasonable use of force in the enforcement of the order. The immunities afforded by this section shall not affect the availability of any other immunity that may apply, including, but not limited to, Sections 820.2 and 820.4 of the Government Code.

(Amended by Stats. 2014, Ch. 71, Sec. 54. Effective January 1, 2015.)



6384

(a) If a respondent named in an order issued under this part after a hearing has not been served personally with the order but has received actual notice of the existence and substance of the order through personal appearance in court to hear the terms of the order from the court, no additional proof of service is required for enforcement of the order.

If a respondent named in a temporary restraining order or emergency protective order is personally served with the order and notice of hearing with respect to a restraining order or protective order based on the temporary restraining order or emergency protective order, but the respondent does not appear at the hearing either in person or by counsel, and the terms and conditions of the restraining order or protective order issued at the hearing are identical to the temporary restraining or emergency protective order, except for the duration of the order, the restraining order or protective order issued at the hearing may be served on the respondent by first-class mail sent to the respondent at the most current address for the respondent that is available to the court.

(b) The Judicial Council forms for orders issued under this part shall contain a statement in substantially the following form:

“If you have been personally served with a temporary restraining order and notice of hearing, but you do not appear at the hearing either in person or by a lawyer, and a restraining order that is the same as this temporary restraining order except for the expiration date is issued at the hearing, a copy of the order will be served on you by mail at the following address: ____.

If that address is not correct or you wish to verify that the temporary restraining order was converted to a restraining order at the hearing without substantive change and to find out the duration of that order, contact the clerk of the court.”

(Amended by Stats. 2010, Ch. 572, Sec. 21. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



6385

(a) Proof of service of the protective order is not required for the purposes of Section 6380 if the order indicates on its face that both parties were personally present at the hearing at which the order was issued and that, for the purpose of Section 6384, no proof of service is required, or if the order was served by a law enforcement officer pursuant to Section 6383.

(b) The failure of the petitioner to provide the Department of Justice with the personal descriptive information regarding the person restrained does not invalidate the protective order.

(c) There is no civil liability on the part of, and no cause of action arises against, an employee of a local law enforcement agency, a court, or the Department of Justice, acting within the scope of employment, if a person described in Section 29825 of the Penal Code unlawfully purchases or receives or attempts to purchase or receive a firearm and a person is injured by that firearm or a person who is otherwise entitled to receive a firearm is denied a firearm and either wrongful action is due to a failure of a court to provide the notification provided for in this chapter.

(Amended by Stats. 2010, Ch. 178, Sec. 25. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



6386

(a) The court may, in its discretion, appoint counsel to represent the petitioner in a proceeding to enforce the terms of a protective order, as defined in Section 6218.

(b) In a proceeding in which private counsel was appointed by the court pursuant to subdivision (a), the court may order the respondent to pay reasonable attorney’s fees and costs incurred by the petitioner.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6387

The court shall order the clerk of the court to provide to a petitioner, without cost, up to three certified, stamped, and endorsed copies of any order issued under this part, and of an extension, modification, or termination of the order.

(Amended by Stats. 2010, Ch. 572, Sec. 22. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



6388

A willful and knowing violation of a protective order, as defined in Section 6218, is a crime punishable as provided by Section 273.6 of the Penal Code.

(Added by Stats. 1993, Ch. 219, Sec. 154. Effective January 1, 1994.)



6389

(a) A person subject to a protective order, as defined in Section 6218, shall not own, possess, purchase, or receive a firearm or ammunition while that protective order is in effect. Every person who owns, possesses, purchases or receives, or attempts to purchase or receive a firearm or ammunition while the protective order is in effect is punishable pursuant to Section 29825 of the Penal Code.

(b) On all forms providing notice that a protective order has been requested or granted, the Judicial Council shall include a notice that, upon service of the order, the respondent shall be ordered to relinquish possession or control of any firearms and not to purchase or receive or attempt to purchase or receive any firearms for a period not to exceed the duration of the restraining order.

(c) (1) Upon issuance of a protective order, as defined in Section 6218, the court shall order the respondent to relinquish any firearm in the respondent’s immediate possession or control or subject to the respondent’s immediate possession or control.

(2) The relinquishment ordered pursuant to paragraph (1) shall occur by immediately surrendering the firearm in a safe manner, upon request of any law enforcement officer, to the control of the officer, after being served with the protective order. A law enforcement officer serving a protective order that indicates that the respondent possesses weapons or ammunition shall request that the firearm be immediately surrendered. Alternatively, if no request is made by a law enforcement officer, the relinquishment shall occur within 24 hours of being served with the order, by either surrendering the firearm in a safe manner to the control of local law enforcement officials, or by selling the firearm to a licensed gun dealer, as specified in Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4 of Part 6 of the Penal Code. The law enforcement officer or licensed gun dealer taking possession of the firearm pursuant to this subdivision shall issue a receipt to the person relinquishing the firearm at the time of relinquishment. A person ordered to relinquish any firearm pursuant to this subdivision shall, within 48 hours after being served with the order, do both of the following:

(A) File, with the court that issued the protective order, the receipt showing the firearm was surrendered to a local law enforcement agency or sold to a licensed gun dealer. Failure to timely file a receipt shall constitute a violation of the protective order.

(B) File a copy of the receipt described in subparagraph (A) with the law enforcement agency that served the protective order. Failure to timely file a copy of the receipt shall constitute a violation of the protective order.

(3) The forms for protective orders adopted by the Judicial Council and approved by the Department of Justice shall require the petitioner to describe the number, types, and locations of any firearms presently known by the petitioner to be possessed or controlled by the respondent.

(4) It is recommended that every law enforcement agency in the state develop, adopt, and implement written policies and standards for law enforcement officers who request immediate relinquishment of firearms.

(d) If the respondent declines to relinquish possession of any firearm based on the assertion of the right against self-incrimination, as provided by the Fifth Amendment to the United States Constitution and Section 15 of Article I of the California Constitution, the court may grant use immunity for the act of relinquishing the firearm required under this section.

(e) A local law enforcement agency may charge the respondent a fee for the storage of any firearm pursuant to this section. This fee shall not exceed the actual cost incurred by the local law enforcement agency for the storage of the firearm. For purposes of this subdivision, “actual cost” means expenses directly related to taking possession of a firearm, storing the firearm, and surrendering possession of the firearm to a licensed dealer as defined in Section 26700 of the Penal Code or to the respondent.

(f) The restraining order requiring a person to relinquish a firearm pursuant to subdivision (c) shall state on its face that the respondent is prohibited from owning, possessing, purchasing, or receiving a firearm while the protective order is in effect and that the firearm shall be relinquished to the local law enforcement agency for that jurisdiction or sold to a licensed gun dealer, and that proof of surrender or sale shall be filed with the court within a specified period of receipt of the order. The order shall also state on its face the expiration date for relinquishment. Nothing in this section shall limit a respondent’s right under existing law to petition the court at a later date for modification of the order.

(g) The restraining order requiring a person to relinquish a firearm pursuant to subdivision (c) shall prohibit the person from possessing or controlling any firearm for the duration of the order. At the expiration of the order, the local law enforcement agency shall return possession of any surrendered firearm to the respondent, within five days after the expiration of the relinquishment order, unless the local law enforcement agency determines that (1) the firearm has been stolen, (2) the respondent is prohibited from possessing a firearm because the respondent is in any prohibited class for the possession of firearms, as defined in Chapter 2 (commencing with Section 29800) and Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of Part 6 of the Penal Code and Sections 8100 and 8103 of the Welfare and Institutions Code, or (3) another successive restraining order is issued against the respondent under this section. If the local law enforcement agency determines that the respondent is the legal owner of any firearm deposited with the local law enforcement agency and is prohibited from possessing any firearm, the respondent shall be entitled to sell or transfer the firearm to a licensed dealer as defined in Section 26700 of the Penal Code. If the firearm has been stolen, the firearm shall be restored to the lawful owner upon his or her identification of the firearm and proof of ownership.

(h) The court may, as part of the relinquishment order, grant an exemption from the relinquishment requirements of this section for a particular firearm if the respondent can show that a particular firearm is necessary as a condition of continued employment and that the current employer is unable to reassign the respondent to another position where a firearm is unnecessary. If an exemption is granted pursuant to this subdivision, the order shall provide that the firearm shall be in the physical possession of the respondent only during scheduled work hours and during travel to and from his or her place of employment. In any case involving a peace officer who as a condition of employment and whose personal safety depends on the ability to carry a firearm, a court may allow the peace officer to continue to carry a firearm, either on duty or off duty, if the court finds by a preponderance of the evidence that the officer does not pose a threat of harm. Prior to making this finding, the court shall require a mandatory psychological evaluation of the peace officer and may require the peace officer to enter into counseling or other remedial treatment program to deal with any propensity for domestic violence.

(i) During the period of the relinquishment order, a respondent is entitled to make one sale of all firearms that are in the possession of a local law enforcement agency pursuant to this section. A licensed gun dealer, who presents a local law enforcement agency with a bill of sale indicating that all firearms owned by the respondent that are in the possession of the local law enforcement agency have been sold by the respondent to the licensed gun dealer, shall be given possession of those firearms, at the location where a respondent’s firearms are stored, within five days of presenting the local law enforcement agency with a bill of sale.

(j) The disposition of any unclaimed property under this section shall be made pursuant to Section 1413 of the Penal Code.

(k) The return of a firearm to any person pursuant to subdivision (g) shall not be subject to the requirements of Section 27545 of the Penal Code.

(l) If the respondent notifies the court that he or she owns a firearm that is not in his or her immediate possession, the court may limit the order to exclude that firearm if the judge is satisfied the respondent is unable to gain access to that firearm while the protective order is in effect.

(m) Any respondent to a protective order who violates any order issued pursuant to this section shall be punished under the provisions of Section 29825 of the Penal Code.

(Amended by Stats. 2012, Ch. 765, Sec. 2. Effective January 1, 2013.)









PART 5 - UNIFORM INTERSTATE ENFORCEMENT OF DOMESTIC VIOLENCE PROTECTION ORDERS ACT

6400

This part may be cited as the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act.

(Added by Stats. 2001, Ch. 816, Sec. 3. Effective January 1, 2002.)



6401

In this part:

(1) “Foreign protection order” means a protection order issued by a tribunal of another state.

(2) “Issuing state” means the state whose tribunal issues a protection order.

(3) “Mutual foreign protection order” means a foreign protection order that includes provisions in favor of both the protected individual seeking enforcement of the order and the respondent.

(4) “Protected individual” means an individual protected by a protection order.

(5) “Protection order” means an injunction or other order, issued by a tribunal under the domestic violence, family violence, or antistalking laws of the issuing state, to prevent an individual from engaging in violent or threatening acts against, harassment of, contact or communication with, or physical proximity to, another individual.

(6) “Respondent” means the individual against whom enforcement of a protection order is sought.

(7) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or any branch of the United States military, that has jurisdiction to issue protection orders.

(8) “Tribunal” means a court, agency, or other entity authorized by law to issue or modify a protection order.

(Amended by Stats. 2003, Ch. 134, Sec. 1. Effective January 1, 2004.)



6402

(a) A person authorized by the law of this state to seek enforcement of a protection order may seek enforcement of a valid foreign protection order in a tribunal of this state. The tribunal shall enforce the terms of the order, including terms that provide relief that a tribunal of this state would lack power to provide but for this section. The tribunal shall enforce the order, whether the order was obtained by independent action or in another proceeding, if it is an order issued in response to a complaint, petition, or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the tribunal shall follow the procedures of this state for the enforcement of protection orders.

(b) A tribunal of this state may not enforce a foreign protection order issued by a tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

(c) A tribunal of this state shall enforce the provisions of a valid foreign protection order which govern custody and visitation, if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

(d) A foreign protection order is valid if it meets all of the following criteria:

(1) Identifies the protected individual and the respondent.

(2) Is currently in effect.

(3) Was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state.

(4) Was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order or, in the case of an order ex parte, the respondent was given notice and has had or will have an opportunity to be heard within a reasonable time after the order was issued, in a manner consistent with the rights of the respondent to due process.

(e) A foreign protection order valid on its face is prima facie evidence of its validity.

(f) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action seeking enforcement of the order.

(g) A tribunal of this state may enforce provisions of a mutual foreign protection order which favor a respondent only if both of the following are true:

(1) The respondent filed a written pleading seeking a protection order from the tribunal of the issuing state.

(2) The tribunal of the issuing state made specific findings in favor of the respondent.

(Amended by Stats. 2003, Ch. 134, Sec. 2. Effective January 1, 2004.)



6403

(a) A law enforcement officer of this state, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a tribunal of this state. Presentation of a protection order that identifies both the protected individual and the respondent and, on its face, is currently in effect constitutes, in and of itself, probable cause to believe that a valid foreign protection order exists. For the purposes of this section, the protection order may be inscribed on a tangible medium or may have been stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of a protection order is not required for enforcement.

(b) If a foreign protection order is not presented, a law enforcement officer of this state may consider other information in determining whether there is probable cause to believe that a valid foreign protection order exists.

(c) If a law enforcement officer of this state determines that an otherwise valid foreign protection order cannot be enforced because the respondent has not been notified or served with the order, the officer shall inform the respondent of the order, make a reasonable effort to serve the order upon the respondent, and allow the respondent a reasonable opportunity to comply with the order before enforcing the order. Verbal notice of the terms of the order is sufficient notice for the purposes of this section.

(d) Registration or filing of an order in this state is not required for the enforcement of a valid foreign protection order pursuant to this part.

(Added by Stats. 2001, Ch. 816, Sec. 3. Effective January 1, 2002.)



6404

(a) Any foreign protection order shall, upon request of the person in possession of the order, be registered with a court of this state in order to be entered in the Domestic Violence Restraining Order System established under Section 6380. The Judicial Council shall adopt rules of court to do the following:

(1) Set forth the process whereby a person in possession of a foreign protection order may voluntarily register the order with a court of this state for entry into the Domestic Violence Restraining Order System.

(2) Require the sealing of foreign protection orders and provide access only to law enforcement, the person who registered the order upon written request with proof of identification, the defense after arraignment on criminal charges involving an alleged violation of the order, or upon further order of the court.

(b) No fee may be charged for the registration of a foreign protection order. The court clerk shall provide all Judicial Council forms required by this part to a person in possession of a foreign protection order free of charge.

(Added by Stats. 2001, Ch. 816, Sec. 3. Effective January 1, 2002.)



6405

(a) There shall be no civil liability on the part of, and no cause of action for false arrest or false imprisonment against, a peace officer who makes an arrest pursuant to a foreign protection order that is regular upon its face, if the peace officer, in making the arrest, acts in good faith and has reasonable cause to believe that the person against whom the order is issued has notice of the order and has committed an act in violation of the order.

(b) If there is more than one order issued and one of the orders is an emergency protective order that has precedence in enforcement pursuant to paragraph (1) of subdivision (c) of Section 136.2 of the Penal Code, the peace officer shall enforce the emergency protective order. If there is more than one order issued, none of the orders issued is an emergency protective order that has precedence in enforcement, and one of the orders issued is a no-contact order, as described in Section 6320, the peace officer shall enforce the no-contact order. If there is more than one civil order regarding the same parties and neither an emergency protective order that has precedence in enforcement nor a no-contact order has been issued, the peace officer shall enforce the order that was issued last. If there are both civil and criminal orders regarding the same parties and neither an emergency protective order that has precedence in enforcement nor a no-contact order has been issued, the peace officer shall enforce the criminal order issued last.

(c) Nothing in this section shall be deemed to exonerate a peace officer from liability for the unreasonable use of force in the enforcement of the order. The immunities afforded by this section shall not affect the availability of any other immunity that may apply, including, but not limited to, Sections 820.2 and 820.4 of the Government Code.

(Amended by Stats. 2013, Ch. 263, Sec. 3. Effective January 1, 2014. Operative July 1, 2014, by Sec. 5 of Ch. 263.)



6406

A protected individual who pursues remedies under this part is not precluded from pursuing other legal or equitable remedies against the respondent.

(Added by Stats. 2001, Ch. 816, Sec. 3. Effective January 1, 2002.)



6407

In applying and construing this part, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that also have adopted the act cited in Section 6400.

(Added by Stats. 2001, Ch. 816, Sec. 3. Effective January 1, 2002.)



6408

If any provision of this part or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this part which can be given effect without the invalid provision or application, and to this end the provisions of this part are severable.

(Added by Stats. 2001, Ch. 816, Sec. 3. Effective January 1, 2002.)



6409

This part applies to protection orders issued before January 1, 2002, and to continuing actions for enforcement of foreign protection orders commenced before January 1, 2002. A request for enforcement of a foreign protection order made on or after January 1, 2002, for violations of a foreign protection order occurring before January 1, 2002, is governed by this part.

(Added by Stats. 2001, Ch. 816, Sec. 3. Effective January 1, 2002.)









DIVISION 11 - MINORS

PART 1 - AGE OF MAJORITY

6500

A minor is an individual who is under 18 years of age. The period of minority is calculated from the first minute of the day on which the individual is born to the same minute of the corresponding day completing the period of minority.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6501

An adult is an individual who is 18 years of age or older.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6502

(a) The use of or reference to the words “age of majority,” “age of minority,” “adult,” “minor,” or words of similar intent in any instrument, order, transfer, or governmental communication made in this state:

(1) Before March 4, 1972, makes reference to individuals 21 years of age and older, or younger than 21 years of age.

(2) On or after March 4, 1972, makes reference to individuals 18 years of age and older, or younger than 18 years of age.

(b) Nothing in subdivision (a) or in Chapter 1748 of the Statutes of 1971 prevents amendment of any court order, will, trust, contract, transfer, or instrument to refer to the 18-year-old age of majority if the court order, will, trust, contract, transfer, or instrument satisfies all of the following conditions:

(1) It was in existence on March 4, 1972.

(2) It is subject to amendment by law, and amendment is allowable or not prohibited by its terms.

(3) It is otherwise subject to the laws of this state.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 1.5 - CAREGIVERS

6550

(a) A caregiver’s authorization affidavit that meets the requirements of this part authorizes a caregiver 18 years of age or older who completes items 1 to 4, inclusive, of the affidavit provided in Section 6552 and signs the affidavit to enroll a minor in school and consent to school-related medical care on behalf of the minor. A caregiver who is a relative and who completes items 1 to 8, inclusive, of the affidavit provided in Section 6552 and signs the affidavit shall have the same rights to authorize medical care and dental care for the minor that are given to guardians under Section 2353 of the Probate Code. The medical care authorized by this caregiver who is a relative may include mental health treatment subject to the limitations of Section 2356 of the Probate Code.

(b) The decision of a caregiver to consent to or to refuse medical or dental care for a minor shall be superseded by any contravening decision of the parent or other person having legal custody of the minor, provided the decision of the parent or other person having legal custody of the minor does not jeopardize the life, health, or safety of the minor.

(c) A person who acts in good faith reliance on a caregiver’s authorization affidavit to provide medical or dental care, without actual knowledge of facts contrary to those stated on the affidavit, is not subject to criminal liability or to civil liability to any person, and is not subject to professional disciplinary action, for that reliance if the applicable portions of the affidavit are completed. This subdivision applies even if medical or dental care is provided to a minor in contravention of the wishes of the parent or other person having legal custody of the minor as long as the person providing the medical or dental care has no actual knowledge of the wishes of the parent or other person having legal custody of the minor.

(d) A person who relies on the affidavit has no obligation to make any further inquiry or investigation.

(e) Nothing in this section relieves any individual from liability for violations of other provisions of law.

(f) If the minor stops living with the caregiver, the caregiver shall notify any school, health care provider, or health care service plan that has been given the affidavit. The affidavit is invalid after the school, health care provider, or health care service plan receives notice that the minor is no longer living with the caregiver.

(g) A caregiver’s authorization affidavit shall be invalid, unless it substantially contains, in not less than 10-point boldface type or a reasonable equivalent thereof, the warning statement beginning with the word “warning” specified in Section 6552. The warning statement shall be enclosed in a box with 3-point rule lines.

(h) For purposes of this part, the following terms have the following meanings:

(1) “Person” includes an individual, corporation, partnership, association, the state, or any city, county, city and county, or other public entity or governmental subdivision or agency, or any other legal entity.

(2) “Relative” means a spouse, parent, stepparent, brother, sister, stepbrother, stepsister, half brother, half sister, uncle, aunt, niece, nephew, first cousin, or any person denoted by the prefix “grand” or “great,” or the spouse of any of the persons specified in this definition, even after the marriage has been terminated by death or dissolution.

(3) “School-related medical care” means medical care that is required by state or local governmental authority as a condition for school enrollment, including immunizations, physical examinations, and medical examinations conducted in schools for pupils.

(Amended by Stats. 2004, Ch. 895, Sec. 12. Effective January 1, 2005.)



6552

The caregiver’s authorization affidavit shall be in substantially the following form:

Caregiver’s Authorization Affidavit

Use of this affidavit is authorized by Part 1.5 (commencing with
Section 6550) of Division 11 of the California Family Code.

Instructions: Completion of items 1–4 and the signing of the affidavit is sufficient to authorize enrollment of a minor in school and authorize school-related medical care. Completion of items 5–8 is additionally required to authorize any other medical care. Print clearly.

The minor named below lives in my home and I am 18 years of age or older.

1.Name of minor:.

2.Minor’s birth date:.

3.My name (adult giving authorization):.

4.My home address:

.

5. ◻I am a grandparent, aunt, uncle, or other qualified relative of the minor (see back of this form for a definition of “qualified relative”).

6.Check one or both (for example, if one parent was advised and the other cannot be located):

◻I have advised the parent(s) or other person(s) having legal custody of the minor of my intent to authorize medical care, and have received no objection.

◻I am unable to contact the parent(s) or other person(s) having legal custody of the minor at this time, to notify them of my intended authorization.

7.My date of birth:.

8.My California driver’s license or identification card

number:.

Warning: Do not sign this form if any of the statements above are incorrect, or you will be committing a crime punishable by a fine, imprisonment, or both.

I declare under penalty of perjury under the laws of the State
of California that the foregoing is true and correct.

Dated:

Signed:

Notices:

1.This declaration does not affect the rights of the minor’s parents or legal guardian regarding the care, custody, and control of the minor, and does not mean that the caregiver has legal custody of the minor.

2.A person who relies on this affidavit has no obligation to make any further inquiry or investigation.

Additional Information:

TO CAREGIVERS:

1.“Qualified relative,” for purposes of item 5, means a spouse, parent, stepparent, brother, sister, stepbrother, stepsister, half brother, half sister, uncle, aunt, niece, nephew, first cousin, or any person denoted by the prefix “grand” or “great,” or the spouse of any of the persons specified in this definition, even after the marriage has been terminated by death or dissolution.

2.The law may require you, if you are not a relative or a currently licensed foster parent, to obtain a foster home license in order to care for a minor. If you have any questions, please contact your local department of social services.

3.If the minor stops living with you, you are required to notify any school, health care provider, or health care service plan to which you have given this affidavit. The affidavit is invalid after the school, health care provider, or health care service plan receives notice that the minor no longer lives with you.

4.If you do not have the information requested in item 8 (California driver’s license or I.D.), provide another form of identification such as your social security number or Medi-Cal number.

TO SCHOOL OFFICIALS:

1.Section 48204 of the Education Code provides that this affidavit constitutes a sufficient basis for a determination of residency of the minor, without the requirement of a guardianship or other custody order, unless the school district determines from actual facts that the minor is not living with the caregiver.

2.The school district may require additional reasonable evidence that the caregiver lives at the address provided in item 4.

TO HEALTH CARE PROVIDERS AND HEALTH CARE SERVICE PLANS:

1.A person who acts in good faith reliance upon a caregiver’s authorization affidavit to provide medical or dental care, without actual knowledge of facts contrary to those stated on the affidavit, is not subject to criminal liability or to civil liability to any person, and is not subject to professional disciplinary action, for that reliance if the applicable portions of the form are completed.

2.This affidavit does not confer dependency for health care coverage purposes.

(Amended by Stats. 2004, Ch. 895, Sec. 13. Effective January 1, 2005.)






PART 2 - RIGHTS AND LIABILITIES; CIVIL ACTIONS AND PROCEEDINGS

6600

A minor is civilly liable for a wrong done by the minor, but is not liable in exemplary damages unless at the time of the act the minor was capable of knowing that the act was wrongful.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6601

A minor may enforce the minor’s rights by civil action or other legal proceedings in the same manner as an adult, except that a guardian must conduct the action or proceedings.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6602

A contract for attorney’s fees for services in litigation, made by or on behalf of a minor, is void unless the contract is approved, on petition by an interested person, by the court in which the litigation is pending or by the court having jurisdiction of the guardianship estate of the minor. If the contract is not approved and a judgment is recovered by or on behalf of the minor, the attorney’s fees chargeable against the minor shall be fixed by the court rendering the judgment.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 3 - CONTRACTS

CHAPTER 1 - Capacity to Contract

6700

Except as provided in Section 6701, a minor may make a contract in the same manner as an adult, subject to the power of disaffirmance under Chapter 2 (commencing with Section 6710), and subject to Part 1 (commencing with Section 300) of Division 3 (validity of marriage).

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6701

A minor cannot do any of the following:

(a) Give a delegation of power.

(b) Make a contract relating to real property or any interest therein.

(c) Make a contract relating to any personal property not in the immediate possession or control of the minor.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Disaffirmance of Contracts

6710

Except as otherwise provided by statute, a contract of a minor may be disaffirmed by the minor before majority or within a reasonable time afterwards or, in case of the minor’s death within that period, by the minor’s heirs or personal representative.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6711

A minor cannot disaffirm an obligation, otherwise valid, entered into by the minor under the express authority or direction of a statute.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6712

A contract, otherwise valid, entered into during minority, may not be disaffirmed on that ground either during the actual minority of the person entering into the contract, or at any time thereafter, if all of the following requirements are satisfied:

(a) The contract is to pay the reasonable value of things necessary for the support of the minor or the minor’s family.

(b) These things have been actually furnished to the minor or to the minor’s family.

(c) The contract is entered into by the minor when not under the care of a parent or guardian able to provide for the minor or the minor’s family.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6713

If, before the contract of a minor is disaffirmed, goods the minor has sold are transferred to another purchaser who bought them in good faith for value and without notice of the transferor’s defect of title, the minor cannot recover the goods from an innocent purchaser.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 3 - Contracts in Art, Entertainment, and Professional Sports

6750

(a) This chapter applies to the following contracts entered into between an unemancipated minor and any third party or parties on or after January 1, 2000:

(1) A contract pursuant to which a minor is employed or agrees to render artistic or creative services, either directly or through a third party, including, but not limited to, a personal services corporation (loan-out company), or through a casting agency. “Artistic or creative services” includes, but is not limited to, services as an actor, actress, dancer, musician, comedian, singer, stunt-person, voice-over artist, or other performer or entertainer, or as a songwriter, musical producer or arranger, writer, director, producer, production executive, choreographer, composer, conductor, or designer.

(2) A contract pursuant to which a minor agrees to purchase, or otherwise secure, sell, lease, license, or otherwise dispose of literary, musical, or dramatic properties, or use of a person’s likeness, voice recording, performance, or story of or incidents in his or her life, either tangible or intangible, or any rights therein for use in motion pictures, television, the production of sound recordings in any format now known or hereafter devised, the legitimate or living stage, or otherwise in the entertainment field.

(3) A contract pursuant to which a minor is employed or agrees to render services as a participant or player in a sport.

(b) (1) If a minor is employed or agrees to render services directly for any person or entity, that person or entity shall be considered the minor’s employer for purposes of this chapter.

(2) If a minor’s services are being rendered through a third-party individual or personal services corporation (loan-out company), the person to whom or entity to which that third party is providing the minor’s services shall be considered the minor’s employer for purposes of this chapter.

(3) If a minor renders services as an extra, background performer, or in a similar capacity through an agency or service that provides one or more of those performers for a fee (casting agency), the agency or service shall be considered the minor’s employer for the purposes of this chapter.

(c) (1) For purposes of this chapter, the minor’s “gross earnings” shall mean the total compensation payable to the minor under the contract or, if the minor’s services are being rendered through a third-party individual or personal services corporation (loan-out company), the total compensation payable to that third party for the services of the minor.

(2) Notwithstanding paragraph (1), with respect to contracts pursuant to which a minor is employed or agrees to render services as a musician, singer, songwriter, musical producer, or arranger only, for purposes of this chapter, the minor’s “gross earnings” shall mean the total amount paid to the minor pursuant to the contract, including the payment of any advances to the minor pursuant to the contract, but excluding deductions to offset those advances or other expenses incurred by the employer pursuant to the contract, or, if the minor’s services are being rendered through a third-party individual or personal services corporation (loan-out company), the total amount payable to that third party for the services of the minor.

(Amended by Stats. 2003, Ch. 667, Sec. 1. Effective January 1, 2004.)



6751

(a) A contract, otherwise valid, of a type described in Section 6750, entered into during minority, cannot be disaffirmed on that ground either during the minority of the person entering into the contract, or at any time thereafter, if the contract has been approved by the superior court in any county in which the minor resides or is employed or in which any party to the contract has its principal office in this state for the transaction of business.

(b) Approval of the court may be given on petition of any party to the contract, after such reasonable notice to all other parties to the contract as is fixed by the court, with opportunity to such other parties to appear and be heard.

(c) Approval of the court given under this section extends to the whole of the contract and all of its terms and provisions, including, but not limited to, any optional or conditional provisions contained in the contract for extension, prolongation, or termination of the term of the contract.

(d) For the purposes of any proceeding under this chapter, a parent or legal guardian, as the case may be, entitled to the physical custody, care, and control of the minor at the time of the proceeding shall be considered the minor’s guardian ad litem for the proceeding, unless the court shall determine that appointment of a different individual as guardian ad litem is required in the best interests of the minor.

(Amended by Stats. 1999, Ch. 940, Sec. 3. Effective January 1, 2000.)



6752

(a) A parent or guardian entitled to the physical custody, care, and control of a minor who enters into a contract of a type described in Section 6750 shall provide a certified copy of the minor’s birth certificate indicating the minor’s minority to the other party or parties to the contract and in addition, in the case of a guardian, a certified copy of the court document appointing the person as the minor’s legal guardian.

(b) (1) Notwithstanding any other statute, in an order approving a minor’s contract of a type described in Section 6750, the court shall require that 15 percent of the minor’s gross earnings pursuant to the contract be set aside by the minor’s employer, except an employer of a minor for services as an extra, background performer, or in a similar capacity, as described in paragraph (3) of subdivision (b) of Section 6750. These amounts shall be held in trust, in an account or other savings plan, and preserved for the benefit of the minor in accordance with Section 6753.

(2) The court shall require that at least one parent or legal guardian, as the case may be, entitled to the physical custody, care, and control of the minor at the time the order is issued be appointed as trustee of the funds ordered to be set aside in trust for the benefit of the minor, unless the court shall determine that appointment of a different individual, individuals, entity, or entities as trustee or trustees is required in the best interest of the minor.

(3) Within 10 business days after commencement of employment, the trustee or trustees of the funds ordered to be set aside in trust shall provide the minor’s employer with a true and accurate photocopy of the trustee’s statement pursuant to Section 6753. Upon presentation of the trustee’s statement offered pursuant to this subdivision, the employer shall provide the parent or guardian with a written acknowledgment of receipt of the statement.

(4) The minor’s employer shall deposit or disburse the 15 percent of the minor’s gross earnings pursuant to the contract within 15 business days after receiving a true and accurate copy of the trustee’s statement pursuant to subdivision (c) of Section 6753, a certified copy of the minor’s birth certificate, and, in the case of a guardian, a certified copy of the court document appointing the person as the minor’s guardian. Notwithstanding any other law, pending receipt of these documents, the minor’s employer shall hold, for the benefit of the minor, the 15 percent of the minor’s gross earnings pursuant to the contract. This paragraph does not apply to an employer of a minor for services as an extra, background performer, or in a similar capacity, as described in paragraph (3) of subdivision (b) of Section 6750.

(5) When making the initial deposit of funds, the minor’s employer shall provide written notification to the financial institution or company that the funds are subject to Section 6753. Upon receipt of the court order, the minor’s employer shall provide the financial institution with a copy of the order.

(6) Once the minor’s employer deposits the set-aside funds pursuant to Section 6753, in trust, in an account or other savings plan, the minor’s employer shall have no further obligation or duty to monitor or account for the funds. The trustee or trustees of the trust shall be the only individual, individuals, entity, or entities with the obligation or duty to monitor and account for those funds once they have been deposited by the minor’s employer. The trustee or trustees shall do an annual accounting of the funds held in trust, in an account or other savings plan, in accordance with Sections 16062 and 16063 of the Probate Code.

(7) The court shall have continuing jurisdiction over the trust established pursuant to the order and may at any time, upon petition of the parent or legal guardian, the minor, through his or her guardian ad litem, or the trustee or trustees, on good cause shown, order that the trust be amended or terminated, notwithstanding the provisions of the declaration of trust. An order amending or terminating a trust may be made only after reasonable notice to the beneficiary and, if the beneficiary is then a minor, to the parent or guardian, if any, and to the trustee or trustees of the funds with opportunity for all parties to appear and be heard.

(8) A parent or guardian entitled to the physical custody, care, and control of the minor shall promptly notify the minor’s employer in writing of any change in facts that affect the employer’s obligation or ability to set aside the funds in accordance with the order, including, but not limited to, a change of financial institution or account number, or the existence of a new or amended order issued pursuant to paragraph (7) amending or terminating the employer’s obligations under this section. The written notification shall be accompanied by a true and accurate photocopy of the trustee’s statement pursuant to Section 6753 and, if applicable, a true and accurate photocopy of the new or amended order.

(9) (A) If a parent, guardian, or trustee fails to provide the minor’s employer with a true and accurate photocopy of the trustee’s statement pursuant to Section 6753 within 180 days after the commencement of employment, the employer shall forward to The Actors’ Fund of America 15 percent of the minor’s gross earnings pursuant to the contract, together with the minor’s name and, if known, the minor’s social security number, birth date, last known address, telephone number, email address, dates of employment, and title of the project on which the minor was employed, and shall notify the parent, guardian, or trustee of that transfer by certified mail to the last known address. Upon receipt of those forwarded funds, The Actors’ Fund of America shall become the trustee of those funds and the minor’s employer shall have no further obligation or duty to monitor or account for the funds.

(B) The Actors’ Fund of America shall make its best efforts to notify the parent, guardian, or trustee of their responsibilities to provide a true and accurate photocopy of the trustee’s statement pursuant to Section 6753, and in the case of a guardian, a certified copy of the court document appointing the person as the minor’s legal guardian. Within 15 business days after receiving those documents, The Actors’ Fund of America shall deposit or disburse the funds as directed by the trustee’s statement. When making that deposit or disbursal of the funds, The Actors’ Fund of America shall provide to the financial institution notice that the funds are subject to Section 6753 and a copy of each applicable order, and shall thereafter have no further obligation or duty to monitor or account for the funds.

(C) The Actors’ Fund of America shall notify each beneficiary of his or her entitlement to the funds that it holds for the beneficiary within 60 days after the date on which its records indicated that the beneficiary has attained 18 years of age or the date on which it received notice that the minor has been emancipated, by sending that notice to the last known address for the beneficiary or, if it has no specific separate address for the beneficiary, to the beneficiary’s parent or guardian.

(c) (1) Notwithstanding any other statute, for any minor’s contract of a type described in Section 6750 that is not being submitted for approval by the court pursuant to Section 6751, or for which the court has issued a final order denying approval, 15 percent of the minor’s gross earnings pursuant to the contract shall be set aside by the minor’s employer, except an employer of a minor for services as an extra, background performer, or in a similar capacity, as described in paragraph (3) of subdivision (b) of Section 6750. These amounts shall be held in trust, in an account or other savings plan, and preserved for the benefit of the minor in accordance with Section 6753. At least one parent or legal guardian, as the case may be, entitled to the physical custody, care, and control of the minor, shall be the trustee of the funds set aside for the benefit of the minor, unless the court, upon petition by the parent or legal guardian, the minor, through his or her guardian ad litem, or the trustee or trustees of the trust, shall determine that appointment of a different individual, individuals, entity, or entities as trustee or trustees is required in the best interest of the minor.

(2) Within 10 business days of commencement after employment, a parent or guardian, as the case may be, entitled to the physical custody, care, and control of the minor shall provide the minor’s employer with a true and accurate photocopy of the trustee’s statement pursuant to Section 6753 and in addition, in the case of a guardian, a certified copy of the court document appointing the person as the minor’s legal guardian. Upon presentation of the trustee’s statement offered pursuant to this subdivision, the employer shall provide the parent or guardian with a written acknowledgment of receipt of the statement.

(3) The minor’s employer shall deposit 15 percent of the minor’s gross earnings pursuant to the contract within 15 business days of receiving the trustee’s statement pursuant to Section 6753, or if the court denies approval of the contract, within 15 business days of receiving a final order denying approval of the contract. Notwithstanding any other statute, pending receipt of the trustee’s statement or the final court order, the minor’s employer shall hold for the benefit of the minor the 15 percent of the minor’s gross earnings pursuant to the contract. When making the initial deposit of funds, the minor’s employer shall provide written notification to the financial institution or company that the funds are subject to Section 6753. This paragraph does not apply to an employer of a minor for services as an extra, background performer, or in a similar capacity, as described in paragraph (3) of subdivision (b) of Section 6750.

(4) Once the minor’s employer deposits the set-aside funds in trust, in an account or other savings plan pursuant to Section 6753, the minor’s employer shall have no further obligation or duty to monitor or account for the funds. The trustee or trustees of the trust shall be the only individual, individuals, entity, or entities with the obligation or duty to monitor and account for those funds once they have been deposited by the minor’s employer. The trustee or trustees shall do an annual accounting of the funds held in trust, in an account or other savings plan, in accordance with Sections 16062 and 16063 of the Probate Code.

(5) Upon petition of the parent or legal guardian, the minor, through his or her guardian ad litem, or the trustee or trustees of the trust, to the superior court in any county in which the minor resides or in which the trust is established, the court may at any time, on good cause shown, order that the trust be amended or terminated, notwithstanding the provisions of the declaration of trust. An order amending or terminating a trust may be made only after reasonable notice to the beneficiary and, if the beneficiary is then a minor, to the parent or guardian, if any, and to the trustee or trustees of the funds with opportunity for all parties to appear and be heard.

(6) A parent or guardian entitled to the physical custody, care, and control of the minor shall promptly notify the minor’s employer in writing of any change in facts that affect the employer’s obligation or ability to set aside funds for the benefit of the minor in accordance with this section, including, but not limited to, a change of financial institution or account number, or the existence of a new or amended order issued pursuant to paragraph (5) amending or terminating the employer’s obligations under this section. The written notification shall be accompanied by a true and accurate photocopy of the trustee’s statement and attachments pursuant to Section 6753 and, if applicable, a true and accurate photocopy of the new or amended order.

(7) (A) If a parent, guardian, or trustee fails to provide the minor’s employer with a true and accurate photocopy of the trustee’s statement pursuant to Section 6753, within 180 days after commencement of employment, the employer shall forward to The Actors’ Fund of America the 15 percent of the minor’s gross earnings pursuant to the contract, together with the minor’s name and, if known, the minor’s social security number, birth date, last known address, telephone number, email address, dates of employment, and the title of the project on which the minor was employed, and shall notify the parent, guardian, or trustee of that transfer by certified mail to the last known address. Upon receipt of those forwarded funds, The Actors’ Fund of America shall become the trustee of those funds and the minor’s employer shall have no further obligation or duty to monitor or account for the funds.

(B) The Actors’ Fund of America shall make best efforts to notify the parent, guardian, or trustee of their responsibilities to provide a true and accurate photocopy of the trustee’s statement pursuant to Section 6753 and in the case of a guardian, a certified copy of the court document appointing the person as the minor’s legal guardian. After receiving those documents, The Actors’ Fund of America shall deposit or disburse the funds as directed by the trustee’s statement, and in accordance with Section 6753, within 15 business days. When making that deposit or disbursal of the funds, The Actors’ Fund of America shall provide notice to the financial institution that the funds are subject to Section 6753, and shall thereafter have no further obligation or duty to monitor or account for the funds.

(C) The Actors’ Fund of America shall notify each beneficiary of his or her entitlement to the funds that it holds for the beneficiary, within 60 days after the date on which its records indicate that the beneficiary has attained 18 years of age or the date on which it received notice that the minor has been emancipated, by sending that notice to the last known address that it has for the beneficiary, or to the beneficiary’s parent or guardian, where it has no specific separate address for the beneficiary.

(d) Where a parent or guardian is entitled to the physical custody, care, and control of a minor who enters into a contract of a type described in Section 6750, the relationship between the parent or guardian and the minor is a fiduciary relationship that is governed by the law of trusts, whether or not a court has issued a formal order to that effect. The parent or guardian acting in his or her fiduciary relationship, shall, with the earnings and accumulations of the minor under the contract, pay all liabilities incurred by the minor under the contract, including, but not limited to, payments for taxes on all earnings, including taxes on the amounts set aside under subdivisions (b) and (c) of this section, and payments for personal or professional services rendered to the minor or the business related to the contract. Nothing in this subdivision shall be construed to alter any other existing responsibilities of a parent or legal guardian to provide for the support of a minor child.

(e) (1) Except as otherwise provided in this subdivision, The Actors’ Fund of America, as trustee of unclaimed set-aside funds, shall manage and administer those funds in the same manner as a trustee under the Probate Code. Notwithstanding the foregoing, The Actors’ Fund of America is not required to open separate, segregated individual trust accounts for each beneficiary but may hold the set-aside funds in a single, segregated master account for all beneficiaries, provided it maintains accounting records for each beneficiary’s interest in the master account.

(2) The Actors’ Fund of America shall have the right to transfer funds from the master account, or from a beneficiary’s segregated account to its general account in an amount equal to the beneficiary’s balance. The Actors’ Fund of America shall have the right to use those funds transferred to its general account to provide programs and services for young performers. This use of the funds does not limit or alter The Actors’ Fund of America’s obligation to disburse the set-aside funds to the beneficiary, or the beneficiary’s parent, guardian, trustee, or estate pursuant to this chapter.

(3) (A) Upon receiving a certified copy of the beneficiary’s birth certificate, or United States passport, and a true and accurate photocopy of the trustee’s statement pursuant to Section 6753, The Actors’ Fund of America shall transfer the beneficiary’s balance to the trust account established for the beneficiary.

(B) The Actors’ Fund of America shall disburse the set-aside funds to a beneficiary who has attained 18 years of age, after receiving proof of the beneficiary’s identity and a certified copy of the beneficiary’s birth certificate or United States passport, or to a beneficiary who has been emancipated, after receiving proof of the beneficiary’s identity and appropriate documentation evidencing the beneficiary’s emancipation.

(C) The Actors’ Fund of America shall disburse the set-aside funds to the estate of a deceased beneficiary after receiving appropriate documentation evidencing the death of the beneficiary and the claimant’s authority to collect those funds on behalf of the beneficiary.

(f) (1) The beneficiary of an account held by The Actors’ Fund of America pursuant to this section shall be entitled to receive imputed interest on the balance in his or her account for the entire period during which the account is held at a rate equal to the lesser of the federal reserve rate in effect on the last business day of the prior calendar quarter or the national average money market rate as published in the New York Times on the last Sunday of the prior calendar quarter, adjusted quarterly.

(2) The Actors’ Fund of America may assess and deduct from the balance in the beneficiary’s account reasonable management, administrative, and investment expenses, including beneficiary-specific fees for initial setup, account notifications and account disbursements, and a reasonably allocable share of management, administrative, and investment expenses of the master account. No fees may be charged to any beneficiary’s account during the first year that the account is held by The Actors’ Fund of America.

(3) Notwithstanding paragraph (2), the amount paid on any claim made by a beneficiary or the beneficiary’s parent or guardian after The Actors’ Fund of America receives and holds funds pursuant to this section may not be less than the amount of the funds received plus the imputed interest.

(g) Notwithstanding any provision of this chapter to the contrary, any minor’s employer holding set-aside funds under this chapter, which funds remain unclaimed 180 days after the effective date hereof, shall forward those unclaimed funds to The Actors’ Fund of America, along with the minor’s name and, if known, the minor’s social security number, birth date, last known address, telephone number, email address, dates of employment, and the title of the project on which the minor was employed, and shall notify the parent, guardian, or trustee of that transfer by certified mail to the last known address. Upon receipt of those forwarded funds by The Actors’ Fund of America, the minor’s employer shall have no further obligation or duty to monitor or account for the funds.

(h) All funds received by The Actors’ Fund of America pursuant to this section shall be exempt from the application of the Unclaimed Property Law (Title 10 (commencing with Section 1300) of Part 3 of the Code of Civil Procedure), including, but not limited to, Section 1510 of the Code of Civil Procedure.

(Amended by Stats. 2013, Ch. 102, Sec. 1. Effective January 1, 2014.)



6753

(a) The trustee or trustees shall establish a trust account, that shall be known as a Coogan Trust Account, pursuant to this section at a bank, savings and loan institution, credit union, brokerage firm, or company registered under the Investment Company Act of 1940, that is located in the State of California, unless a similar trust has been previously established, for the purpose of preserving for the benefit of the minor the portion of the minor’s gross earnings pursuant to paragraph (1) of subdivision (b) of Section 6752 or pursuant to paragraph (1) of subdivision (c) of Section 6752. The trustee or trustees shall establish the trust pursuant to this section within seven business days after the minor’s contract is signed by the minor, the third-party individual or personal services corporation (loan-out company), and the employer.

(b) Except as otherwise provided in this section, prior to the date on which the beneficiary of the trust attains the age of 18 years or the issuance of a declaration of emancipation of the minor under Section 7122, no withdrawal by the beneficiary or any other individual, individuals, entity, or entities may be made of funds on deposit in trust without written order of the superior court pursuant to paragraph (7) of subdivision (b) or paragraph (5) of subdivision (c) of Section 6752. Upon reaching the age of 18 years, the beneficiary may withdraw the funds on deposit in trust only after providing a certified copy of the beneficiary’s birth certificate to the financial institution where the trust is located.

(c) The trustee or trustees shall, within 10 business days after the minor’s contract is signed by the minor, the third-party individual or personal services corporation (loan-out company), and the employer, prepare a written statement under penalty of perjury that shall include the name, address, and telephone number of the financial institution, the name of the account, the number of the account, the name of the minor beneficiary, the name of the trustee or trustees of the account, and any additional information needed by the minor’s employer to deposit into the account the portion of the minor’s gross earnings prescribed by paragraph (1) of subdivision (b) or paragraph (1) of subdivision (c) of Section 6752. The trustee or trustees shall attach to the written statement a true and accurate photocopy of any information received from the financial institution confirming the creation of the account, such as an account agreement, account terms, passbook, or other similar writings.

(d) The trust shall be established in California either with a financial institution that is and remains insured at all times by the Federal Deposit Insurance Corporation (FDIC), the Securities Investor Protection Corporation (SIPC), or the National Credit Union Share Insurance Fund (NCUSIF) or their respective successors, or with a company that is and remains registered under the Investment Company Act of 1940. The trustee or trustees of the trust shall be the only individual, individuals, entity, or entities with the obligation or duty to ensure that the funds remain in trust, in an account or other savings plan insured in accordance with this section, or with a company that is and remains registered under the Investment Company Act of 1940 as authorized by this section.

(e) Upon application by the trustee or trustees to the financial institution or company in which the trust is held, the trust funds shall be handled by the financial institution or company in one or more of the following methods:

(1) The financial institution or company may transfer funds to another account or other savings plan at the same financial institution or company, provided that the funds transferred shall continue to be held in trust, and subject to this chapter.

(2) The financial institution or company may transfer funds to another financial institution or company, provided that the funds transferred shall continue to be held in trust, and subject to this chapter and that the transferring financial institution or company has provided written notification to the financial institution or company to which the funds will be transferred that the funds are subject to this section and written notice of the requirements of this chapter.

(3) The financial institution or company may use all or a part of the funds to purchase, in the name of and for the benefit of the minor, (A) investment funds offered by a company registered under the Investment Company Act of 1940, provided that if the underlying investments are equity securities, the investment fund is a broad-based index fund or invests broadly across the domestic or a foreign regional economy, is not a sector fund, and has assets under management of at least two hundred fifty million dollars ($250,000,000); or (B) government securities and bonds, certificates of deposit, money market instruments, money market accounts, or mutual funds investing solely in those government securities and bonds, certificates, instruments, and accounts, that are available at the financial institution where the trust fund or other savings plan is held, provided that the funds shall continue to be held in trust and subject to this chapter, those purchases shall have a maturity date on or before the date upon which the minor will attain the age of 18 years, and any proceeds accruing from those purchases shall be redeposited into that account or accounts or used to further purchase any of those or similar securities, bonds, certificates, instruments, funds, or accounts.

(Amended by Stats. 2003, Ch. 667, Sec. 3. Effective January 1, 2004.)









PART 4 - MEDICAL TREATMENT

CHAPTER 1 - Definitions

6900

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6901

“Dental care” means X-ray examination, anesthetic, dental or surgical diagnosis or treatment, and hospital care by a dentist licensed under the Dental Practice Act.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6902

“Medical care” means X-ray examination, anesthetic, medical or surgical diagnosis or treatment, and hospital care under the general or special supervision and upon the advice of or to be rendered by a physician and surgeon licensed under the Medical Practice Act.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6903

“Parent or guardian” means either parent if both parents have legal custody, or the parent or person having legal custody, or the guardian, of a minor.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Consent by Person Having Care of Minor or by Court

6910

The parent, guardian, or caregiver of a minor who is a relative of the minor and who may authorize medical care and dental care under Section 6550, may authorize in writing an adult into whose care a minor has been entrusted to consent to medical care or dental care, or both, for the minor.

(Amended by Stats. 1996, Ch. 563, Sec. 2. Effective January 1, 1997.)



6911

(a) Upon application by a minor, the court may summarily grant consent for medical care or dental care or both for the minor if the court determines all of the following:

(1) The minor is 16 years of age or older and resides in this state.

(2) The consent of a parent or guardian is necessary to permit the medical care or dental care or both, and the minor has no parent or guardian available to give the consent.

(b) No fee may be charged for proceedings under this section.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 3 - Consent by Minor

6920

Subject to the limitations provided in this chapter, notwithstanding any other provision of law, a minor may consent to the matters provided in this chapter, and the consent of the minor’s parent or guardian is not necessary.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6921

A consent given by a minor under this chapter is not subject to disaffirmance because of minority.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6922

(a) A minor may consent to the minor’s medical care or dental care if all of the following conditions are satisfied:

(1) The minor is 15 years of age or older.

(2) The minor is living separate and apart from the minor’s parents or guardian, whether with or without the consent of a parent or guardian and regardless of the duration of the separate residence.

(3) The minor is managing the minor’s own financial affairs, regardless of the source of the minor’s income.

(b) The parents or guardian are not liable for medical care or dental care provided pursuant to this section.

(c) A physician and surgeon or dentist may, with or without the consent of the minor patient, advise the minor’s parent or guardian of the treatment given or needed if the physician and surgeon or dentist has reason to know, on the basis of the information given by the minor, the whereabouts of the parent or guardian.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6924

(a) As used in this section:

(1) “Mental health treatment or counseling services” means the provision of mental health treatment or counseling on an outpatient basis by any of the following:

(A) A governmental agency.

(B) A person or agency having a contract with a governmental agency to provide the services.

(C) An agency that receives funding from community united funds.

(D) A runaway house or crisis resolution center.

(E) A professional person, as defined in paragraph (2).

(2) “Professional person” means any of the following:

(A) A person designated as a mental health professional in Sections 622 to 626, inclusive, of Article 8 of Subchapter 3 of Chapter 1 of Title 9 of the California Code of Regulations.

(B) A marriage and family therapist as defined in Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code.

(C) A licensed educational psychologist as defined in Article 5 (commencing with Section 4986) of Chapter 13 of Division 2 of the Business and Professions Code.

(D) A credentialed school psychologist as described in Section 49424 of the Education Code.

(E) A clinical psychologist as defined in Section 1316.5 of the Health and Safety Code.

(F) The chief administrator of an agency referred to in paragraph (1) or (3).

(G) A person registered as a marriage and family therapist intern, as defined in Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code, while working under the supervision of a licensed professional specified in subdivision (g) of Section 4980.03 of the Business and Professions Code.

(H) A licensed professional clinical counselor, as defined in Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code.

(I) A person registered as a clinical counselor intern, as defined in Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code, while working under the supervision of a licensed professional specified in subdivision (h) of Section 4999.12 of the Business and Professions Code.

(3) “Residential shelter services” means any of the following:

(A) The provision of residential and other support services to minors on a temporary or emergency basis in a facility that services only minors by a governmental agency, a person or agency having a contract with a governmental agency to provide these services, an agency that receives funding from community funds, or a licensed community care facility or crisis resolution center.

(B) The provision of other support services on a temporary or emergency basis by any professional person as defined in paragraph (2).

(b) A minor who is 12 years of age or older may consent to mental health treatment or counseling on an outpatient basis, or to residential shelter services, if both of the following requirements are satisfied:

(1) The minor, in the opinion of the attending professional person, is mature enough to participate intelligently in the outpatient services or residential shelter services.

(2) The minor (A) would present a danger of serious physical or mental harm to self or to others without the mental health treatment or counseling or residential shelter services, or (B) is the alleged victim of incest or child abuse.

(c) A professional person offering residential shelter services, whether as an individual or as a representative of an entity specified in paragraph (3) of subdivision (a), shall make his or her best efforts to notify the parent or guardian of the provision of services.

(d) The mental health treatment or counseling of a minor authorized by this section shall include involvement of the minor’s parent or guardian unless, in the opinion of the professional person who is treating or counseling the minor, the involvement would be inappropriate. The professional person who is treating or counseling the minor shall state in the client record whether and when the person attempted to contact the minor’s parent or guardian, and whether the attempt to contact was successful or unsuccessful, or the reason why, in the professional person’s opinion, it would be inappropriate to contact the minor’s parent or guardian.

(e) The minor’s parents or guardian are not liable for payment for mental health treatment or counseling services provided pursuant to this section unless the parent or guardian participates in the mental health treatment or counseling, and then only for services rendered with the participation of the parent or guardian. The minor’s parents or guardian are not liable for payment for any residential shelter services provided pursuant to this section unless the parent or guardian consented to the provision of those services.

(f) This section does not authorize a minor to receive convulsive therapy or psychosurgery as defined in subdivisions (f) and (g) of Section 5325 of the Welfare and Institutions Code, or psychotropic drugs without the consent of the minor’s parent or guardian.

(Amended by Stats. 2011, Ch. 381, Sec. 25. Effective January 1, 2012.)



6925

(a) A minor may consent to medical care related to the prevention or treatment of pregnancy.

(b) This section does not authorize a minor:

(1) To be sterilized without the consent of the minor’s parent or guardian.

(2) To receive an abortion without the consent of a parent or guardian other than as provided in Section 123450 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 46. Effective September 29, 1996.)



6926

(a) A minor who is 12 years of age or older and who may have come into contact with an infectious, contagious, or communicable disease may consent to medical care related to the diagnosis or treatment of the disease, if the disease or condition is one that is required by law or regulation adopted pursuant to law to be reported to the local health officer, or is a related sexually transmitted disease, as may be determined by the State Public Health Officer.

(b) A minor who is 12 years of age or older may consent to medical care related to the prevention of a sexually transmitted disease.

(c) The minor’s parents or guardian are not liable for payment for medical care provided pursuant to this section.

(Amended by Stats. 2011, Ch. 652, Sec. 1. Effective January 1, 2012.)



6927

A minor who is 12 years of age or older and who is alleged to have been raped may consent to medical care related to the diagnosis or treatment of the condition and the collection of medical evidence with regard to the alleged rape.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6928

(a) “Sexually assaulted” as used in this section includes, but is not limited to, conduct coming within Section 261, 286, or 288a of the Penal Code.

(b) A minor who is alleged to have been sexually assaulted may consent to medical care related to the diagnosis and treatment of the condition, and the collection of medical evidence with regard to the alleged sexual assault.

(c) The professional person providing medical treatment shall attempt to contact the minor’s parent or guardian and shall note in the minor’s treatment record the date and time the professional person attempted to contact the parent or guardian and whether the attempt was successful or unsuccessful. This subdivision does not apply if the professional person reasonably believes that the minor’s parent or guardian committed the sexual assault on the minor.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



6929

(a) As used in this section:

(1) “Counseling” means the provision of counseling services by a provider under a contract with the state or a county to provide alcohol or drug abuse counseling services pursuant to Part 2 (commencing with Section 5600) of Division 5 of the Welfare and Institutions Code or pursuant to Division 10.5 (commencing with Section 11750) of the Health and Safety Code.

(2) “Drug or alcohol” includes, but is not limited to, any substance listed in any of the following:

(A) Section 380 or 381 of the Penal Code.

(B) Division 10 (commencing with Section 11000) of the Health and Safety Code.

(C) Subdivision (f) of Section 647 of the Penal Code.

(3) “LAAM” means levoalphacetylmethadol as specified in paragraph (10) of subdivision (c) of Section 11055 of the Health and Safety Code.

(4) “Professional person” means a physician and surgeon, registered nurse, psychologist, clinical social worker, professional clinical counselor, marriage and family therapist, registered marriage and family therapist intern when appropriately employed and supervised pursuant to Section 4980.43 of the Business and Professions Code, psychological assistant when appropriately employed and supervised pursuant to Section 2913 of the Business and Professions Code, associate clinical social worker when appropriately employed and supervised pursuant to Section 4996.18 of the Business and Professions Code, or registered clinical counselor intern when appropriately employed and supervised pursuant to Section 4999.42 of the Business and Professions Code.

(b) A minor who is 12 years of age or older may consent to medical care and counseling relating to the diagnosis and treatment of a drug- or alcohol-related problem.

(c) The treatment plan of a minor authorized by this section shall include the involvement of the minor’s parent or guardian, if appropriate, as determined by the professional person or treatment facility treating the minor. The professional person providing medical care or counseling to a minor shall state in the minor’s treatment record whether and when the professional person attempted to contact the minor’s parent or guardian, and whether the attempt to contact the parent or guardian was successful or unsuccessful, or the reason why, in the opinion of the professional person, it would not be appropriate to contact the minor’s parent or guardian.

(d) The minor’s parent or guardian is not liable for payment for any care provided to a minor pursuant to this section, except that if the minor’s parent or guardian participates in a counseling program pursuant to this section, the parent or guardian is liable for the cost of the services provided to the minor and the parent or guardian.

(e) This section does not authorize a minor to receive replacement narcotic abuse treatment, in a program licensed pursuant to Article 3 (commencing with Section 11875) of Chapter 1 of Part 3 of Division 10.5 of the Health and Safety Code, without the consent of the minor’s parent or guardian.

(f) It is the intent of the Legislature that the state shall respect the right of a parent or legal guardian to seek medical care and counseling for a drug- or alcohol-related problem of a minor child when the child does not consent to the medical care and counseling, and nothing in this section shall be construed to restrict or eliminate this right.

(g) Notwithstanding any other provision of law, in cases where a parent or legal guardian has sought the medical care and counseling for a drug- or alcohol-related problem of a minor child, the physician and surgeon shall disclose medical information concerning the care to the minor’s parent or legal guardian upon his or her request, even if the minor child does not consent to disclosure, without liability for the disclosure.

(Amended by Stats. 2011, Ch. 381, Sec. 26. Effective January 1, 2012.)









PART 5 - ENLISTMENT IN ARMED FORCES

6950

(a) Upon application by a minor, the court may summarily grant consent for enlistment by the minor in the armed forces of the United States if the court determines all of the following:

(1) The minor is 16 years of age or older and resides in this state.

(2) The consent of a parent or guardian is necessary to permit the enlistment, and the minor has no parent or guardian available to give the consent.

(b) No fee may be charged for proceedings under this section.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 6 - EMANCIPATION OF MINORS LAW

CHAPTER 1 - General Provisions

7000

This part may be cited as the Emancipation of Minors Law.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7001

It is the purpose of this part to provide a clear statement defining emancipation and its consequences and to permit an emancipated minor to obtain a court declaration of the minor’s status. This part is not intended to affect the status of minors who may become emancipated under the decisional case law that was in effect before the enactment of Chapter 1059 of the Statutes of 1978.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7002

A person under the age of 18 years is an emancipated minor if any of the following conditions is satisfied:

(a) The person has entered into a valid marriage, whether or not the marriage has been dissolved.

(b) The person is on active duty with the armed forces of the United States.

(c) The person has received a declaration of emancipation pursuant to Section 7122.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Effect of Emancipation

7050

An emancipated minor shall be considered as being an adult for the following purposes:

(a) The minor’s right to support by the minor’s parents.

(b) The right of the minor’s parents to the minor’s earnings and to control the minor.

(c) The application of Sections 300 and 601 of the Welfare and Institutions Code.

(d) Ending all vicarious or imputed liability of the minor’s parents or guardian for the minor’s torts. Nothing in this section affects any liability of a parent, guardian, spouse, or employer imposed by the Vehicle Code, or any vicarious liability that arises from an agency relationship.

(e) The minor’s capacity to do any of the following:

(1) Consent to medical, dental, or psychiatric care, without parental consent, knowledge, or liability.

(2) Enter into a binding contract or give a delegation of power.

(3) Buy, sell, lease, encumber, exchange, or transfer an interest in real or personal property, including, but not limited to, shares of stock in a domestic or foreign corporation or a membership in a nonprofit corporation.

(4) Sue or be sued in the minor’s own name.

(5) Compromise, settle, arbitrate, or otherwise adjust a claim, action, or proceeding by or against the minor.

(6) Make or revoke a will.

(7) Make a gift, outright or in trust.

(8) Convey or release contingent or expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy, and consent to a transfer, encumbrance, or gift of marital property.

(9) Exercise or release the minor’s powers as donee of a power of appointment unless the creating instrument otherwise provides.

(10) Create for the minor’s own benefit or for the benefit of others a revocable or irrevocable trust.

(11) Revoke a revocable trust.

(12) Elect to take under or against a will.

(13) Renounce or disclaim any interest acquired by testate or intestate succession or by inter vivos transfer, including exercise of the right to surrender the right to revoke a revocable trust.

(14) Make an election referred to in Section 13502 of, or an election and agreement referred to in Section 13503 of, the Probate Code.

(15) Establish the minor’s own residence.

(16) Apply for a work permit pursuant to Section 49110 of the Education Code without the request of the minor’s parents.

(17) Enroll in a school or college.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7051

An insurance contract entered into by an emancipated minor has the same effect as if it were entered into by an adult and, with respect to that contract, the minor has the same rights, duties, and liabilities as an adult.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7052

With respect to shares of stock in a domestic or foreign corporation held by an emancipated minor, a membership in a nonprofit corporation held by an emancipated minor, or other property held by an emancipated minor, the minor may do all of the following:

(a) Vote in person, and give proxies to exercise any voting rights, with respect to the shares, membership, or property.

(b) Waive notice of any meeting or give consent to the holding of any meeting.

(c) Authorize, ratify, approve, or confirm any action that could be taken by shareholders, members, or property owners.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 3 - Court Declaration of Emancipation

ARTICLE 1 - General Provisions

7110

It is the intent of the Legislature that proceedings under this part be as simple and inexpensive as possible. To that end, the Judicial Council is requested to prepare and distribute to the clerks of the superior courts appropriate forms for the proceedings that are suitable for use by minors acting as their own counsel.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7111

The issuance of a declaration of emancipation does not entitle the minor to any benefits under Division 9 (commencing with Section 10000) of the Welfare and Institutions Code which would not otherwise accrue to an emancipated minor.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 2 - Procedure for Declaration

7120

(a) A minor may petition the superior court of the county in which the minor resides or is temporarily domiciled for a declaration of emancipation.

(b) The petition shall set forth with specificity all of the following facts:

(1) The minor is at least 14 years of age.

(2) The minor willingly lives separate and apart from the minor’s parents or guardian with the consent or acquiescence of the minor’s parents or guardian.

(3) The minor is managing his or her own financial affairs. As evidence of this, the minor shall complete and attach a declaration of income and expenses as provided in Judicial Council form FL-150.

(4) The source of the minor’s income is not derived from any activity declared to be a crime by the laws of this state or the laws of the United States.

(Amended by Stats. 2004, Ch. 811, Sec. 3. Effective January 1, 2005.)



7121

(a) Before the petition for a declaration of emancipation is heard, notice the court determines is reasonable shall be given to the minor’s parents, guardian, or other person entitled to the custody of the minor, or proof shall be made to the court that their addresses are unknown or that for other reasons the notice cannot be given.

(b) The clerk of the court shall also notify the local child support agency of the county in which the matter is to be heard of the proceeding. If the minor is a ward of the court, notice shall be given to the probation department. If the child is a dependent child of the court, notice shall be given to the county welfare department.

(c) The notice shall include a form whereby the minor’s parents, guardian, or other person entitled to the custody of the minor may give their written consent to the petitioner’s emancipation. The notice shall include a warning that a court may void or rescind the declaration of emancipation and the parents may become liable for support and medical insurance coverage pursuant to Chapter 2 (commencing with Section 4000) of Part 2 of Division 9 and Sections 17400, 17402, 17404, and 17422.

(Amended by Stats. 2003, Ch. 365, Sec. 1. Effective January 1, 2004.)



7122

(a) The court shall sustain the petition if it finds that the minor is a person described by Section 7120 and that emancipation would not be contrary to the minor’s best interest.

(b) If the petition is sustained, the court shall forthwith issue a declaration of emancipation, which shall be filed by the clerk of the court.

(c) A declaration is conclusive evidence that the minor is emancipated.

(Amended by Stats. 2002, Ch. 784, Sec. 107. Effective January 1, 2003.)



7123

(a) If the petition is denied, the minor has a right to file a petition for a writ of mandate.

(b) If the petition is sustained, the parents or guardian have a right to file a petition for a writ of mandate if they have appeared in the proceeding and opposed the granting of the petition.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 3 - Voiding or Rescinding Declaration

7130

(a) A declaration of emancipation obtained by fraud or by the withholding of material information is voidable.

(b) A declaration of emancipation of a minor who is indigent and has no means of support is subject to rescission.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7131

A petition to void a declaration of emancipation on the ground that the declaration was obtained by fraud or by the withholding of material information may be filed by any person or by any public or private agency. The petition shall be filed in the court that made the declaration.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7132

(a) A petition to rescind a declaration of emancipation on the ground that the minor is indigent and has no means of support may be filed by the minor declared emancipated, by the minor’s conservator, or by the district attorney of the county in which the minor resides. The petition shall be filed in the county in which the minor or the conservator resides.

(b) The minor may be considered indigent if the minor’s only source of income is from public assistance benefits. The court shall consider the impact of the rescission of the declaration of emancipation on the minor and shall find the rescission of the declaration of emancipation will not be contrary to the best interest of the minor before granting the order to rescind.

(Amended by Stats. 1993, Ch. 219, Sec. 158. Effective January 1, 1994.)



7133

(a) Before a petition under this article is heard, notice the court determines is reasonable shall be given to the minor’s parents or guardian, or proof shall be made to the court that their addresses are unknown or that for other reasons the notice cannot be given.

(b) The notice to parents shall state that if the declaration of emancipation is voided or rescinded, the parents may be liable to provide support and medical insurance coverage for the child pursuant to Chapter 2 (commencing with Section 4000) of Part 2 of Division 9 of this code and Sections 11350, 11350.1, 11475.1, and 11490 of the Welfare and Institutions Code.

(c) No liability accrues to a parent or guardian not given actual notice, as a result of voiding or rescinding the declaration of emancipation, until that parent or guardian is given actual notice.

(Amended by Stats. 1993, Ch. 219, Sec. 159. Effective January 1, 1994.)



7134

If the petition is sustained, the court shall forthwith issue an order voiding or rescinding the declaration of emancipation, which shall be filed by the clerk of the court.

(Amended by Stats. 2002, Ch. 784, Sec. 108. Effective January 1, 2003.)



7135

Voiding or rescission of the declaration of emancipation does not alter any contractual obligation or right or any property right or interest that arose during the period that the declaration was in effect.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 4 - Identification Cards and Information

7140

On application of a minor declared emancipated under this chapter, the Department of Motor Vehicles shall enter identifying information in its law enforcement computer network, and the fact of emancipation shall be stated on the department’s identification card issued to the emancipated minor.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7141

A person who, in good faith, has examined a minor’s identification card and relies on a minor’s representation that the minor is emancipated, has the same rights and obligations as if the minor were in fact emancipated at the time of the representation.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7142

No public entity or employee is liable for any loss or injury resulting directly or indirectly from false or inaccurate information contained in the Department of Motor Vehicles records system or identification cards as provided in this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7143

If a declaration of emancipation is voided or rescinded, notice shall be sent immediately to the Department of Motor Vehicles which shall remove the information relating to emancipation in its law enforcement computer network. Any identification card issued stating emancipation shall be invalidated.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)















DIVISION 12 - PARENT AND CHILD RELATIONSHIP

PART 1 - RIGHTS OF PARENTS

7500

(a) The mother of an unemancipated minor child, and the father, if presumed to be the father under Section 7611, are equally entitled to the services and earnings of the child.

(b) If one parent is dead, is unable or refuses to take custody, or has abandoned the child, the other parent is entitled to the services and earnings of the child.

(c) This section shall not apply to any services or earnings of an unemancipated minor child related to a contract of a type described in Section 6750.

(Amended by Stats. 1999, Ch. 940, Sec. 8. Effective January 1, 2000.)



7501

(a) A parent entitled to the custody of a child has a right to change the residence of the child, subject to the power of the court to restrain a removal that would prejudice the rights or welfare of the child.

(b) It is the intent of the Legislature to affirm the decision in In re Marriage of Burgess (1996) 13 Cal.4th 25, and to declare that ruling to be the public policy and law of this state.

(Amended by Stats. 2003, Ch. 674, Sec. 1. Effective January 1, 2004.)



7502

The parent, as such, has no control over the property of the child.

(Added by Stats. 1993, Ch. 219, Sec. 165. Effective January 1, 1994.)



7503

The employer of a minor shall pay the earnings of the minor to the minor until the parent or guardian entitled to the earnings gives the employer notice that the parent or guardian claims the earnings.

(Added by Stats. 1993, Ch. 219, Sec. 166. Effective January 1, 1994.)



7504

The parent, whether solvent or insolvent, may relinquish to the child the right of controlling the child and receiving the child’s earnings. Abandonment by the parent is presumptive evidence of that relinquishment.

(Added by Stats. 1993, Ch. 219, Sec. 167. Effective January 1, 1994.)



7505

The authority of a parent ceases on any of the following:

(a) The appointment, by a court, of a guardian of the person of the child.

(b) The marriage of the child.

(c) The child attaining the age of majority.

(Added by Stats. 1993, Ch. 219, Sec. 168. Effective January 1, 1994.)



7506

Where a child, after attaining the age of majority, continues to serve and to be supported by the parent, neither party is entitled to compensation, in the absence of an agreement for the compensation.

(Added by Stats. 1993, Ch. 219, Sec. 169. Effective January 1, 1994.)



7507

The abuse of parental authority is the subject of judicial cognizance in a civil action brought by the child, or by the child’s relative within the third degree, or by the supervisors of the county where the child resides; and when the abuse is established, the child may be freed from the dominion of the parent, and the duty of support and education enforced.

(Added by Stats. 1993, Ch. 219, Sec. 170. Effective January 1, 1994.)






PART 2 - PRESUMPTION CONCERNING CHILD OF MARRIAGE AND BLOOD TESTS TO DETERMINE PATERNITY

CHAPTER 1 - Child of Wife Cohabiting With Husband

7540

Except as provided in Section 7541, the child of a wife cohabiting with her husband, who is not impotent or sterile, is conclusively presumed to be a child of the marriage.

(Added by renumbering Section 7500 by Stats. 1993, Ch. 219, Sec. 161. Effective January 1, 1994.)



7541

(a) Notwithstanding Section 7540, if the court finds that the conclusions of all the experts, as disclosed by the evidence based on blood tests performed pursuant to Chapter 2 (commencing with Section 7550), are that the husband is not the father of the child, the question of paternity of the husband shall be resolved accordingly.

(b) The notice of motion for blood tests under this section may be filed not later than two years from the child’s date of birth by the husband, or for the purposes of establishing paternity by the presumed father or the child through or by the child’s guardian ad litem. As used in this subdivision, “presumed father” has the meaning given in Sections 7611 and 7612.

(c) The notice of motion for blood tests under this section may be filed by the mother of the child not later than two years from the child’s date of birth if the child’s biological father has filed an affidavit with the court acknowledging paternity of the child.

(d) The notice of motion for blood tests pursuant to this section shall be supported by a declaration under oath submitted by the moving party stating the factual basis for placing the issue of paternity before the court.

(e) Subdivision (a) does not apply, and blood tests may not be used to challenge paternity, in any of the following cases:

(1) A case that reached final judgment of paternity on or before September 30, 1980.

(2) A case coming within Section 7613.

(3) A case in which the wife, with the consent of the husband, conceived by means of a surgical procedure.

(Amended by Stats. 1998, Ch. 581, Sec. 18. Effective January 1, 1999.)






CHAPTER 2 - Blood Tests to Determine Paternity

7550

This chapter may be cited as the Uniform Act on Blood Tests to Determine Paternity.

(Amended by Stats. 1993, Ch. 219, Sec. 174. Effective January 1, 1994.)



7551

In a civil action or proceeding in which paternity is a relevant fact, the court may upon its own initiative or upon suggestion made by or on behalf of any person who is involved, and shall upon motion of any party to the action or proceeding made at a time so as not to delay the proceedings unduly, order the mother, child, and alleged father to submit to genetic tests. If a party refuses to submit to the tests, the court may resolve the question of paternity against that party or enforce its order if the rights of others and the interests of justice so require. A party’s refusal to submit to the tests is admissible in evidence in any proceeding to determine paternity. For the purposes of this chapter, “genetic tests” means any genetic test that is generally acknowledged as reliable by accreditation bodies designated by the United States Secretary of Health and Human Services.

(Amended by Stats. 1997, Ch. 599, Sec. 36. Effective January 1, 1998.)



7551.5

All hospitals, local child support agencies, welfare offices, and family courts shall facilitate genetic tests for purposes of enforcement of this chapter. This may include having a health care professional available for purposes of extracting samples to be used for genetic testing.

(Added by Stats. 1999, Ch. 652, Sec. 6. Effective January 1, 2000.)



7552

The genetic tests shall be performed by a laboratory approved by any accreditation body that has been approved by the United States Secretary of Health and Human Services. Any party or person at whose suggestion the tests have been ordered may demand that other experts, qualified as examiners of blood types, perform independent tests under order of the court, the results of which may be offered in evidence. The number and qualifications of these experts shall be determined by the court.

(Amended by Stats. 1998, Ch. 485, Sec. 66. Effective January 1, 1999.)



7552.5

(a) A copy of the results of all genetic tests performed under Section 7552 or 7558 shall be served upon all parties, by any method of service authorized under Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of the Code of Civil Procedure except personal service, no later than 20 days prior to any hearing in which the genetic test results may be admitted into evidence. The genetic test results shall be accompanied by a declaration under penalty of perjury of the custodian of records or other qualified employee of the laboratory that conducted the genetic tests, stating in substance each of the following:

(1) The declarant is the duly authorized custodian of the records or other qualified employee of the laboratory, and has authority to certify the records.

(2) A statement which establishes in detail the chain of custody of all genetic samples collected, including the date on which the genetic sample was collected, the identity of each person from whom a genetic sample was collected, the identity of the person who performed or witnessed the collecting of the genetic samples and packaged them for transmission to the laboratory, the date on which the genetic samples were received by the laboratory, the identity of the person who unpacked the samples and forwarded them to the person who performed the laboratory analysis of the genetic sample, and the identification and qualifications of all persons who performed the laboratory analysis and published the results.

(3) A statement which establishes that the procedures used by the laboratory to conduct the tests for which the test results are attached are used in the laboratory’s ordinary course of business to ensure accuracy and proper identification of genetic samples.

(4) The genetic test results were prepared at or near the time of completion of the genetic tests by personnel of the business qualified to perform genetic tests in the ordinary course of business.

(b) The genetic test results shall be admitted into evidence at the hearing or trial to establish paternity, without the need for foundation testimony of authenticity and accuracy, unless a written objection to the genetic test results is filed with the court and served on all other parties, by any party no later than five days prior to the hearing or trial where paternity is at issue.

(c) If a written objection is filed with the court and served on all parties within the time specified in subdivision (b), experts appointed by the court shall be called by the court as witnesses to testify to their findings and are subject to cross-examination by the parties.

(d) If a genetic test reflects a paternity index of 100 or greater, the copy of the results mailed under subdivision (a) shall be accompanied with a voluntary declaration of paternity form, information prepared according to Section 7572.

(Amended by Stats. 1999, Ch. 652, Sec. 7. Effective January 1, 2000.)



7553

(a) The compensation of each expert witness appointed by the court shall be fixed at a reasonable amount. It shall be paid as the court shall order. Except as provided in subdivision (b), the court may order that it be paid by the parties in the proportions and at the times the court prescribes, or that the proportion of any party be paid by the county, and that, after payment by the parties or the county or both, all or part or none of it be taxed as costs in the action or proceeding.

(b) If the expert witness is appointed for the court’s needs, the compensation shall be paid by the court.

(Amended by Stats. 2012, Ch. 470, Sec. 22. Effective January 1, 2013.)



7554

(a) If the court finds that the conclusions of all the experts, as disclosed by the evidence based upon the tests, are that the alleged father is not the father of the child, the question of paternity shall be resolved accordingly.

(b) If the experts disagree in their findings or conclusions, or if the tests show the probability of the alleged father’s paternity, the question, subject to Section 352 of the Evidence Code, shall be submitted upon all the evidence, including evidence based upon the tests.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7555

(a) There is a rebuttable presumption, affecting the burden of proof, of paternity, if the court finds that the paternity index, as calculated by the experts qualified as examiners of genetic markers, is 100 or greater. This presumption may be rebutted by a preponderance of the evidence.

(b) As used in this section:

(1) “Genetic markers” mean separate genes or complexes of genes identified as a result of genetic tests.

(2) “Paternity index” means the commonly accepted indicator used for denoting the existence of paternity. It expresses the relative strength of the test results for and against paternity. The paternity index, computed using results of various paternity tests following accepted statistical principles, shall be in accordance with the method of expression accepted at the International Conference on Parentage Testing at Airlie House, Virginia, May 1982, sponsored by the American Association of Blood Banks.

(Amended by Stats. 1997, Ch. 599, Sec. 39. Effective January 1, 1998.)



7556

This part applies to criminal actions subject to the following limitations and provisions:

(a) An order for the tests shall be made only upon application of a party or on the court’s initiative.

(b) The compensation of the experts, other than an expert witness appointed by the court for the court’s needs, shall be paid by the county under order of court. The compensation of an expert witness appointed for the court’s needs shall be paid by the court.

(c) The court may direct a verdict of acquittal upon the conclusions of all the experts under Section 7554; otherwise, the case shall be submitted for determination upon all the evidence.

(Amended by Stats. 2012, Ch. 470, Sec. 23. Effective January 1, 2013.)



7557

Nothing in this part prevents a party to an action or proceeding from producing other expert evidence on the matter covered by this part; but, where other expert witnesses are called by a party to the action or proceeding, their fees shall be paid by the party calling them and only ordinary witness fees shall be taxed as costs in the action or proceeding.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7558

(a) This section applies only to cases where support enforcement services are being provided by the local child support agency pursuant to Section 17400.

(b) In any civil action or proceeding in which paternity is a relevant fact, and in which the issue of paternity is contested, the local child support agency may issue an administrative order requiring the mother, child, and the alleged father to submit to genetic testing if any of the following conditions exist:

(1) The person alleging paternity has signed a statement under penalty of perjury that sets forth facts that establish a reasonable possibility of the requisite sexual conduct between the mother and the alleged father.

(2) The person denying paternity has signed a statement under penalty of perjury that sets forth facts that establish a reasonable possibility of the nonexistence of the requisite sexual contact between the parties.

(3) The alleged father has filed an answer in the action or proceeding in which paternity is a relevant fact and has requested that genetic tests be performed.

(4) The mother and the alleged father agree in writing to submit to genetic tests.

(c) Notwithstanding subdivision (b), the local child support agency may not order an individual to submit to genetic tests if the individual has been found to have good cause for failure to cooperate in the determination of paternity pursuant to Section 11477 of the Welfare and Institutions Code.

(d) The local child support agency shall pay the costs of any genetic tests that are ordered under subdivision (b), subject to the county obtaining a court order for reimbursement from the alleged father if paternity is established under Section 7553.

(e) Nothing in this section prohibits any person who has been ordered by the local child support agency to submit to genetic tests pursuant to this section from filing a notice of motion with the court in the action or proceeding in which paternity is a relevant fact seeking relief from the local child support agency’s order to submit to genetic tests. In that event, the court shall resolve the issue of whether genetic tests should be ordered as provided in Section 7551. If any person refuses to submit to the tests after receipt of the administrative order pursuant to this section and fails to seek relief from the court from the administrative order either prior to the scheduled tests or within 10 days after the tests are scheduled, the court may resolve the question of paternity against that person or enforce the administrative order if the rights of others or the interest of justice so require. Except as provided in subdivision (c), a person’s refusal to submit to tests ordered by the local child support agency is admissible in evidence in any proceeding to determine paternity if a notice of motion is not filed within the timeframes specified in this subdivision.

(f) If the original test result creates a rebuttable presumption of paternity under Section 7555 and the result is contested, the local child support agency shall order an additional test only upon request and advance payment of the contestant.

(Amended by Stats. 2000, Ch. 808, Sec. 72. Effective September 28, 2000.)






CHAPTER 3 - Establishment of Paternity by Voluntary Declaration

7570

The Legislature hereby finds and declares as follows:

(a) There is a compelling state interest in establishing paternity for all children. Establishing paternity is the first step toward a child support award, which, in turn, provides children with equal rights and access to benefits, including, but not limited to, social security, health insurance, survivors’ benefits, military benefits, and inheritance rights. Knowledge of family medical history is often necessary for correct medical diagnosis and treatment. Additionally, knowing one’s father is important to a child’s development.

(b) A simple system allowing for establishment of voluntary paternity will result in a significant increase in the ease of establishing paternity, a significant increase in paternity establishment, an increase in the number of children who have greater access to child support and other benefits, and a significant decrease in the time and money required to establish paternity due to the removal of the need for a lengthy and expensive court process to determine and establish paternity and is in the public interest.

(Added by Stats. 1993, Ch. 1240, Sec. 1. Effective January 1, 1994.)



7571

(a) On and after January 1, 1995, upon the event of a live birth, prior to an unmarried mother leaving any hospital, the person responsible for registering live births under Section 102405 of the Health and Safety Code shall provide to the natural mother and shall attempt to provide, at the place of birth, to the man identified by the natural mother as the natural father, a voluntary declaration of paternity together with the written materials described in Section 7572. Staff in the hospital shall witness the signatures of parents signing a voluntary declaration of paternity and shall forward the signed declaration to the Department of Child Support Services within 20 days of the date the declaration was signed. A copy of the declaration shall be made available to each of the attesting parents.

(b) No health care provider shall be subject to any civil, criminal, or administrative liability for any negligent act or omission relative to the accuracy of the information provided, or for filing the declaration with the appropriate state or local agencies.

(c) The local child support agency shall pay the sum of ten dollars ($10) to birthing hospitals and other entities that provide prenatal services for each completed declaration of paternity that is filed with the Department of Child Support Services, provided that the local child support agency and the hospital or other entity providing prenatal services has entered into a written agreement that specifies the terms and conditions for the payment as required by federal law.

(d) If the declaration is not registered by the person responsible for registering live births at the hospital, it may be completed by the attesting parents, notarized, and mailed to the Department of Child Support Services at any time after the child’s birth.

(e) Prenatal clinics shall offer prospective parents the opportunity to sign a voluntary declaration of paternity. In order to be paid for their services as provided in subdivision (c), prenatal clinics must ensure that the form is witnessed and forwarded to the Department of Child Support Services within 20 days of the date the declaration was signed.

(f) Declarations shall be made available without charge at all local child support agency offices, offices of local registrars of births and deaths, courts, and county welfare departments within this state. Staff in these offices shall witness the signatures of parents wishing to sign a voluntary declaration of paternity and shall be responsible for forwarding the signed declaration to the Department of Child Support Services within 20 days of the date the declaration was signed.

(g) The Department of Child Support Services, at its option, may pay the sum of ten dollars ($10) to local registrars of births and deaths, county welfare departments, or courts for each completed declaration of paternity that is witnessed by staff in these offices and filed with the Department of Child Support Services. In order to receive payment, the Department of Child Support Services and the entity shall enter into a written agreement that specifies the terms and conditions for payment as required by federal law. The Department of Child Support Services shall study the effect of the ten dollar ($10) payment on obtaining completed voluntary declaration of paternity forms.

(h) The Department of Child Support Services and local child support agencies shall publicize the availability of the declarations. The local child support agency shall make the declaration, together with the written materials described in subdivision (a) of Section 7572, available upon request to any parent and any agency or organization that is required to offer parents the opportunity to sign a voluntary declaration of paternity. The local child support agency shall also provide qualified staff to answer parents’ questions regarding the declaration and the process of establishing paternity.

(i) Copies of the declaration and any rescissions filed with the Department of Child Support Services shall be made available only to the parents, the child, the local child support agency, the county welfare department, the county counsel, the State Department of Health Services, and the courts.

(j) Publicly funded or licensed health clinics, pediatric offices, Head Start programs, child care centers, social services providers, prisons, and schools may offer parents the opportunity to sign a voluntary declaration of paternity. In order to be paid for their services as provided in subdivision (c), publicly funded or licensed health clinics, pediatric offices, Head Start programs, child care centers, social services providers, prisons, and schools shall ensure that the form is witnessed and forwarded to the Department of Child Support Services.

(k) Any agency or organization required to offer parents the opportunity to sign a voluntary declaration of paternity shall also identify parents who are willing to sign, but were unavailable when the child was born. The organization shall then contact these parents within 10 days and again offer the parent the opportunity to sign a voluntary declaration of paternity.

(Amended by Stats. 2012, Ch. 728, Sec. 37. Effective January 1, 2013.)



7572

(a) The Department of Child Support Services, in consultation with the State Department of Health Care Services, the California Association of Hospitals and Health Systems, and other affected health provider organizations, shall work cooperatively to develop written materials to assist providers and parents in complying with this chapter. This written material shall be updated periodically by the Department of Child Support Services to reflect changes in law, procedures, or public need.

(b) The written materials for parents which shall be attached to the form specified in Section 7574 and provided to unmarried parents shall contain the following information:

(1) A signed voluntary declaration of paternity that is filed with the Department of Child Support Services legally establishes paternity.

(2) The legal rights and obligations of both parents and the child that result from the establishment of paternity.

(3) An alleged father’s constitutional rights to have the issue of paternity decided by a court; to notice of any hearing on the issue of paternity; to have an opportunity to present his case to the court, including his right to present and cross-examine witnesses; to have an attorney represent him; and to have an attorney appointed to represent him if he cannot afford one in a paternity action filed by a local child support agency.

(4) That by signing the voluntary declaration of paternity, the father is voluntarily waiving his constitutional rights.

(c) Parents shall also be given oral notice of the rights and responsibilities specified in subdivision (b). Oral notice may be accomplished through the use of audio or video recorded programs developed by the Department of Child Support Services to the extent permitted by federal law.

(d) The Department of Child Support Services shall, free of charge, make available to hospitals, clinics, and other places of birth any and all informational and training materials for the program under this chapter, as well as the paternity declaration form. The Department of Child Support Services shall make training available to every participating hospital, clinic, local registrar of births and deaths, and other place of birth no later than June 30, 1999.

(e) The Department of Child Support Services may adopt regulations, including emergency regulations, necessary to implement this chapter.

(Amended by Stats. 2010, Ch. 328, Sec. 65. Effective January 1, 2011.)



7573

Except as provided in Sections 7575, 7576, 7577, and 7612, a completed voluntary declaration of paternity, as described in Section 7574, that has been filed with the Department of Child Support Services shall establish the paternity of a child and shall have the same force and effect as a judgment for paternity issued by a court of competent jurisdiction. The voluntary declaration of paternity shall be recognized as a basis for the establishment of an order for child custody, visitation, or child support.

(Amended by Stats. 2011, Ch. 185, Sec. 1. Effective January 1, 2012.)



7574

(a) The voluntary declaration of paternity shall be executed on a form developed by the Department of Child Support Services in consultation with the State Department of Health Services, the California Family Support Council, and child support advocacy groups.

(b) The form described in subdivision (a) shall contain, at a minimum, the following:

(1) The name and the signature of the mother.

(2) The name and the signature of the father.

(3) The name of the child.

(4) The date of birth of the child.

(5) A statement by the mother that she has read and understands the written materials described in Section 7572, that the man who has signed the voluntary declaration of paternity is the only possible father, and that she consents to the establishment of paternity by signing the voluntary declaration of paternity.

(6) A statement by the father that he has read and understands the written materials described in Section 7572, that he understands that by signing the voluntary declaration of paternity he is waiving his rights as described in the written materials, that he is the biological father of the child, and that he consents to the establishment of paternity by signing the voluntary declaration of paternity.

(7) The name and the signature of the person who witnesses the signing of the declaration by the mother and the father.

(Amended by Stats. 2000, Ch. 808, Sec. 74. Effective September 28, 2000.)



7575

(a) Either parent may rescind the voluntary declaration of paternity by filing a rescission form with the Department of Child Support Services within 60 days of the date of execution of the declaration by the attesting father or attesting mother, whichever signature is later, unless a court order for custody, visitation, or child support has been entered in an action in which the signatory seeking to rescind was a party. The Department of Child Support Services shall develop a form to be used by parents to rescind the declaration of paternity and instruction on how to complete and file the rescission with the Department of Child Support Services. The form shall include a declaration under penalty of perjury completed by the person filing the rescission form that certifies that a copy of the rescission form was sent by any form of mail requiring a return receipt to the other person who signed the voluntary declaration of paternity. A copy of the return receipt shall be attached to the rescission form when filed with the Department of Child Support Services. The form and instructions shall be written in simple, easy to understand language and shall be made available at the local family support office and the office of local registrar of births and deaths. The department shall, upon written request, provide to a court or commissioner a copy of any rescission form filed with the department that is relevant to proceedings before the court or commissioner.

(b) (1) Notwithstanding Section 7573, if the court finds that the conclusions of all of the experts based upon the results of the genetic tests performed pursuant to Chapter 2 (commencing with Section 7550) are that the man who signed the voluntary declaration is not the father of the child, the court may set aside the voluntary declaration of paternity unless the court determines that denial of the action to set aside the voluntary declaration of paternity is in the best interest of the child, after consideration of all of the following factors:

(A) The age of the child.

(B) The length of time since the execution of the voluntary declaration of paternity by the man who signed the voluntary declaration.

(C) The nature, duration, and quality of any relationship between the man who signed the voluntary declaration and the child, including the duration and frequency of any time periods during which the child and the man who signed the voluntary declaration resided in the same household or enjoyed a parent-child relationship.

(D) The request of the man who signed the voluntary declaration that the parent-child relationship continue.

(E) Notice by the biological father of the child that he does not oppose preservation of the relationship between the man who signed the voluntary declaration and the child.

(F) The benefit or detriment to the child in establishing the biological parentage of the child.

(G) Whether the conduct of the man who signed the voluntary declaration has impaired the ability to ascertain the identity of, or get support from, the biological father.

(H) Additional factors deemed by the court to be relevant to its determination of the best interest of the child.

(2) If the court denies the action, the court shall state on the record the basis for the denial of the action and any supporting facts.

(3) (A) The notice of motion for genetic tests under this section may be filed not later than two years from the date of the child’s birth by a local child support agency, the mother, the man who signed the voluntary declaration as the child’s father, or in an action to determine the existence or nonexistence of the father and child relationship pursuant to Section 7630 or in any action to establish an order for child custody, visitation, or child support based upon the voluntary declaration of paternity.

(B) The local child support agency’s authority under this subdivision is limited to those circumstances where there is a conflict between a voluntary acknowledgment of paternity and a judgment of paternity or a conflict between two or more voluntary acknowledgments of paternity.

(4) The notice of motion for genetic tests pursuant to this section shall be supported by a declaration under oath submitted by the moving party stating the factual basis for putting the issue of paternity before the court.

(c) (1) Nothing in this chapter shall be construed to prejudice or bar the rights of either parent to file an action or motion to set aside the voluntary declaration of paternity on any of the grounds described in, and within the time limits specified in, Section 473 of the Code of Civil Procedure. If the action or motion to set aside a judgment is required to be filed within a specified time period under Section 473 of the Code of Civil Procedure, the period within which the action or motion to set aside the voluntary declaration of paternity must be filed shall commence on the date that the court makes an initial order for custody, visitation, or child support based upon a voluntary declaration of paternity.

(2) The parent or local child support agency seeking to set aside the voluntary declaration of paternity shall have the burden of proof.

(3) Any order for custody, visitation, or child support shall remain in effect until the court determines that the voluntary declaration of paternity should be set aside, subject to the court’s power to modify the orders as otherwise provided by law.

(4) Nothing in this section is intended to restrict a court from acting as a court of equity.

(5) If the voluntary declaration of paternity is set aside pursuant to paragraph (1), the court shall order that the mother, child, and alleged father submit to genetic tests pursuant to Chapter 2 (commencing with Section 7550). If the court finds that the conclusions of all the experts, as disclosed by the evidence based upon the genetic tests, are that the person who executed the voluntary declaration of paternity is not the father of the child, the question of paternity shall be resolved accordingly. If the person who executed the declaration as the father of the child is not excluded as a possible father, the question of paternity shall be resolved as otherwise provided by law. If the person who executed the declaration of paternity is ultimately determined to be the father of the child, any child support that accrued under an order based upon the voluntary declaration of paternity shall remain due and owing.

(6) The Judicial Council shall develop the forms and procedures necessary to effectuate this subdivision.

(Amended by Stats. 2004, Ch. 849, Sec. 1. Effective January 1, 2005.)



7576

The following provisions shall apply for voluntary declarations signed on or before December 31, 1996.

(a) Except as provided in subdivision (d), the child of a woman and a man executing a declaration of paternity under this chapter is conclusively presumed to be the man’s child. The presumption under this section has the same force and effect as the presumption under Section 7540.

(b) A voluntary declaration of paternity shall be recognized as the basis for the establishment of an order for child custody or support.

(c) In any action to rebut the presumption created by this section, a voluntary declaration of paternity shall be admissible as evidence to determine paternity of the child named in the voluntary declaration of paternity.

(d) The presumption established by this chapter may be rebutted by any person by requesting blood or genetic tests pursuant to Chapter 2 (commencing with Section 7550). The notice of motion for blood or genetic tests pursuant to this section shall be supported by a declaration under oath submitted by the moving party stating the factual basis for placing the issue of paternity before the court. The notice of motion for blood tests shall be made within three years from the date of execution of the declaration by the attesting father, or by the attesting mother, whichever signature is later. The two-year statute of limitations specified in subdivision (b) of Section 7541 is inapplicable for purposes of this section.

(e) A presumption under this chapter shall override all statutory presumptions of paternity except a presumption arising under Section 7540 or 7555, or as provided in Section 7612.

(Amended by Stats. 2011, Ch. 185, Sec. 2. Effective January 1, 2012.)



7577

(a) Notwithstanding Section 7573, a voluntary declaration of paternity that is signed by a minor parent or minor parents shall not establish paternity until 60 days after both parents have reached the age of 18 years or are emancipated, whichever first occurs.

(b) A parent who signs a voluntary declaration of paternity when he or she is a minor may rescind the voluntary declaration of paternity at any time up to 60 days after the parent reaches the age of 18 or becomes emancipated whichever first occurs.

(c) A voluntary declaration of paternity signed by a minor creates a rebuttable presumption of paternity until the date that it establishes paternity as specified in subdivision (a).

(d) A voluntary declaration of paternity signed by a minor shall be admissible as evidence in any civil action to establish paternity of the minor named in the voluntary declaration.

(e) A voluntary declaration of paternity that is signed by a minor shall not be admissible as evidence in a criminal prosecution for violation of Section 261.5 of the Penal Code.

(Added by Stats. 1996, Ch. 1062, Sec. 13. Effective January 1, 1997.)









PART 3 - UNIFORM PARENTAGE ACT

CHAPTER 1 - General Provisions

7600

This part may be cited as the Uniform Parentage Act.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7601

(a) “Natural parent” as used in this code means a nonadoptive parent established under this part, whether biologically related to the child or not.

(b) “Parent and child relationship” as used in this part means the legal relationship existing between a child and the child’s natural or adoptive parents incident to which the law confers or imposes rights, privileges, duties, and obligations. The term includes the mother and child relationship and the father and child relationship.

(c) This part does not preclude a finding that a child has a parent and child relationship with more than two parents.

(d) For purposes of state law, administrative regulations, court rules, government policies, common law, and any other provision or source of law governing the rights, protections, benefits, responsibilities, obligations, and duties of parents, any reference to two parents shall be interpreted to apply to every parent of a child where that child has been found to have more than two parents under this part.

(Amended by Stats. 2013, Ch. 564, Sec. 5.5. Effective January 1, 2014.)



7602

The parent and child relationship extends equally to every child and to every parent, regardless of the marital status of the parents.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7603

Section 3140 is applicable to proceedings pursuant to this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7604

A court may order pendente lite relief consisting of a custody or visitation order pursuant to Part 2 (commencing with Section 3020) of Division 8, if the court finds both of the following:

(a) Based on the tests authorized by Section 7541, a parent and child relationship exists pursuant to Section 7540.

(b) The custody or visitation order would be in the best interest of the child.

(Amended by Stats. 1993, Ch. 219, Sec. 175.5. Effective January 1, 1994.)



7604.5

Notwithstanding any other provision of law, bills for pregnancy, childbirth, and genetic testing shall be admissible as evidence without third-party foundation testimony and shall constitute prima facie evidence of costs incurred for those services.

(Added by Stats. 1997, Ch. 599, Sec. 44. Effective January 1, 1998.)



7605

(a) In any proceeding to establish physical or legal custody of a child or a visitation order under this part, and in any proceeding subsequent to entry of a related judgment, the court shall ensure that each party has access to legal representation to preserve each party’s rights by ordering, if necessary based on the income and needs assessments, one party, except a government entity, to pay to the other party, or to the other party’s attorney, whatever amount is reasonably necessary for attorney’s fees and for the cost of maintaining or defending the proceeding during the pendency of the proceeding.

(b) When a request for attorney’s fees and costs is made under this section, the court shall make findings on whether an award of attorney’s fees and costs is appropriate, whether there is a disparity in access to funds to retain counsel, and whether one party is able to pay for legal representation of both parties. If the findings demonstrate disparity in access and ability to pay, the court shall make an order awarding attorney’s fees and costs. A party who lacks the financial ability to hire an attorney may request, as an in pro per litigant, that the court order the other party, if that other party has the financial ability, to pay a reasonable amount to allow the unrepresented party to retain an attorney in a timely manner before proceedings in the matter go forward.

(c) Attorney’s fees and costs within this section may be awarded for legal services rendered or costs incurred before or after the commencement of the proceeding.

(d) The court shall augment or modify the original award for attorney’s fees and costs as may be reasonably necessary for the prosecution or defense of a proceeding described in subdivision (a), or any proceeding related thereto, including after any appeal has been concluded.

(e) Except as provided in subdivision (f), an application for a temporary order making, augmenting, or modifying an award of attorney’s fees, including a reasonable retainer to hire an attorney, or costs, or both, shall be made by motion on notice or by an order to show cause during the pendency of any proceeding described in subdivision (a).

(f) The court shall rule on an application for fees under this section within 15 days of the hearing on the motion or order to show cause. An order described in subdivision (a) may be made without notice by an oral motion in open court at either of the following times:

(1) At the time of the hearing of the cause on the merits.

(2) At any time before entry of judgment against a party whose default has been entered pursuant to Section 585 or 586 of the Code of Civil Procedure. The court shall rule on any motion made pursuant to this subdivision within 15 days and prior to the entry of any judgment.

(Amended by Stats. 2012, Ch. 107, Sec. 3. Effective January 1, 2013.)



7606

As used in this part, the following definitions shall apply:

(a) “Assisted reproduction” means conception by any means other than sexual intercourse.

(b) “Assisted reproduction agreement” means a written contract that includes a person who intends to be the legal parent of a child or children born through assisted reproduction and that defines the terms of the relationship between the parties to the contract.

(Added by Stats. 2006, Ch. 806, Sec. 1. Effective January 1, 2007.)






CHAPTER 2 - Establishing Parent and Child Relationship

7610

The parent and child relationship may be established as follows:

(a) Between a child and the natural parent, it may be established by proof of having given birth to the child, or under this part.

(b) Between a child and an adoptive parent, it may be established by proof of adoption.

(Amended by Stats. 2013, Ch. 510, Sec. 2. Effective January 1, 2014.)



7611

A person is presumed to be the natural parent of a child if the person meets the conditions provided in Chapter 1 (commencing with Section 7540) or Chapter 3 (commencing with Section 7570) of Part 2 or in any of the following subdivisions:

(a) The presumed parent and the child’s natural mother are or have been married to each other and the child is born during the marriage, or within 300 days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce, or after a judgment of separation is entered by a court.

(b) Before the child’s birth, the presumed parent and the child’s natural mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and either of the following is true:

(1) If the attempted marriage could be declared invalid only by a court, the child is born during the attempted marriage, or within 300 days after its termination by death, annulment, declaration of invalidity, or divorce.

(2) If the attempted marriage is invalid without a court order, the child is born within 300 days after the termination of cohabitation.

(c) After the child’s birth, the presumed parent and the child’s natural mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and either of the following is true:

(1) With his or her consent, the presumed parent is named as the child’s parent on the child’s birth certificate.

(2) The presumed parent is obligated to support the child under a written voluntary promise or by court order.

(d) The presumed parent receives the child into his or her home and openly holds out the child as his or her natural child.

(e) If the child was born and resides in a nation with which the United States engages in an Orderly Departure Program or successor program, he acknowledges that he is the child’s father in a declaration under penalty of perjury, as specified in Section 2015.5 of the Code of Civil Procedure. This subdivision shall remain in effect only until January 1, 1997, and on that date shall become inoperative.

(f) The child is in utero after the death of the decedent and the conditions set forth in Section 249.5 of the Probate Code are satisfied.

(Amended by Stats. 2013, Ch. 510, Sec. 3. Effective January 1, 2014.)



7611.5

Where Section 7611 does not apply, a man shall not be presumed to be the natural father of a child if either of the following is true:

(a) The child was conceived as a result of an act in violation of Section 261 of the Penal Code and the father was convicted of that violation.

(b) The child was conceived as a result of an act in violation of Section 261.5 of the Penal Code, the father was convicted of that violation, and the mother was under the age of 15 years and the father was 21 years of age or older at the time of conception.

(Added by Stats. 1993, Ch. 219, Sec. 177. Effective January 1, 1994.)



7612

(a) Except as provided in Chapter 1 (commencing with Section 7540) and Chapter 3 (commencing with Section 7570) of Part 2 or in Section 20102, a presumption under Section 7611 is a rebuttable presumption affecting the burden of proof and may be rebutted in an appropriate action only by clear and convincing evidence.

(b) If two or more presumptions arise under Section 7610 or 7611 that conflict with each other, or if a presumption under Section 7611 conflicts with a claim pursuant to Section 7610, the presumption which on the facts is founded on the weightier considerations of policy and logic controls.

(c) In an appropriate action, a court may find that more than two persons with a claim to parentage under this division are parents if the court finds that recognizing only two parents would be detrimental to the child. In determining detriment to the child, the court shall consider all relevant factors, including, but not limited to, the harm of removing the child from a stable placement with a parent who has fulfilled the child’s physical needs and the child’s psychological needs for care and affection, and who has assumed that role for a substantial period of time. A finding of detriment to the child does not require a finding of unfitness of any of the parents or persons with a claim to parentage.

(d) Unless a court orders otherwise after making the determination specified in subdivision (c), a presumption under Section 7611 is rebutted by a judgment establishing parentage of the child by another person.

(e) Within two years of the execution of a voluntary declaration of paternity, a person who is presumed to be a parent under Section 7611 may file a petition pursuant to Section 7630 to set aside a voluntary declaration of paternity. The court’s ruling on the petition to set aside the voluntary declaration of paternity shall be made taking into account the validity of the voluntary declaration of paternity, and the best interests of the child based upon the court’s consideration of the factors set forth in subdivision (b) of Section 7575, as well as the best interests of the child based upon the nature, duration, and quality of the petitioning party’s relationship with the child and the benefit or detriment to the child of continuing that relationship. In the event of any conflict between the presumption under Section 7611 and the voluntary declaration of paternity, the weightier considerations of policy and logic shall control.

(f) A voluntary declaration of paternity is invalid if, at the time the declaration was signed, any of the following conditions exist:

(1) The child already had a presumed parent under Section 7540.

(2) The child already had a presumed parent under subdivision (a), (b), or (c) of Section 7611.

(3) The man signing the declaration is a sperm donor, consistent with subdivision (b) of Section 7613.

(Amended by Stats. 2013, Ch. 564, Sec. 6.5. Effective January 1, 2014.)



7613

(a) If, under the supervision of a licensed physician and surgeon and with the consent of her spouse, a woman conceives through assisted reproduction with semen donated by a man not her husband, the spouse is treated in law as if he or she were the natural parent of a child thereby conceived. The spouse’s consent shall be in writing and signed by both spouses. The physician and surgeon shall certify their signatures and the date of the assisted reproduction procedure, and retain the spouse’s consent as part of the medical record, where it shall be kept confidential and in a sealed file. However, the physician and surgeon’s failure to do so does not affect the parent and child relationship. All papers and records pertaining to the assisted reproduction procedure, whether part of the permanent record of a court or of a file held by the supervising physician and surgeon or elsewhere, are subject to inspection only upon an order of the court for good cause shown.

(b) The donor of semen provided to a licensed physician and surgeon or to a licensed sperm bank for use in assisted reproduction of a woman other than the donor’s spouse is treated in law as if he were not the natural parent of a child thereby conceived, unless otherwise agreed to in a writing signed by the donor and the woman prior to the conception of the child.

(Amended by Stats. 2013, Ch. 510, Sec. 5. Effective January 1, 2014.)



7613.5

(a) An intended parent may, but is not required to, use the forms set forth in this section to demonstrate his or her intent to be a legal parent of a child conceived through assisted reproduction. These forms shall satisfy the writing requirement specified in Section 7613, and are designed to provide clarity regarding the intentions, at the time of conception, of intended parents using assisted reproduction. These forms do not affect any presumptions of parentage based on Section 7611, and do not preclude a court from considering any other claims to parentage under California statute or case law.

(b) These forms apply only in very limited circumstances. Please read the forms carefully to see if you qualify for use of the forms.

(c) These forms do not apply to assisted reproduction agreements for gestational carriers or surrogacy agreements.

(d) Nothing in this section shall be interpreted to require the use of one of these forms to satisfy the writing requirement of Section 7613.

(e) The following are the optional California Statutory Forms for Assisted Reproduction:

California Statutory Forms for Assisted Reproduction, Form 1:

Married Spouses or Registered Domestic Partners Using Assisted Reproduction to Conceive a Child

Use this form if: (1) You and the other person are married spouses or registered domestic partners (including registered domestic partners or civil union partners from another jurisdiction); (2) you and the other person are conceiving a child through assisted reproduction using sperm and/or egg donation; and (3) one of you will be giving birth.

WARNING: Signing this form does not terminate the parentage claim of a sperm donor. A sperm donor’s claim to parentage is terminated if the sperm is provided to a licensed physician or surgeon or to a licensed sperm bank prior to insemination as required by Section 7613(b) of the Family Code.

The laws about parentage of a child are complicated. You are strongly encouraged to consult with an attorney about your rights. Even if you do not fill out this form, a spouse or domestic partner of the parent giving birth is presumed to be a legal parent of any child born during the marriage or domestic partnership.

This form demonstrates your intent to be parents of the child you plan to conceive through assisted reproduction using sperm and/or egg donation.

I, ____________________ (print name of spouse/partner), am married to, or in a registered domestic partnership (including a registered domestic partnership or civil union from another jurisdiction) with, a person who will give birth to a child we plan to conceive through assisted reproduction using sperm and/or egg donation. I consent to the use of assisted reproduction by my spouse/domestic partner to conceive a child. I INTEND to be a parent of the child conceived.

SIGNATURES

Intended parent who will give birth: ___________________ (print name)

________________________ (signature)  ____________(date)

Intended parent spouse or registered domestic partner: ____________ (print name)

_________________________ (signature)  ___________(date)

NOTARY ACKNOWLEDGMENT

State of California

County of ) _____

On before me, (insert name and title of the officer)

personally appeared ,

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity, and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature(Seal)

California Statutory Forms for Assisted Reproduction, Form 2:

Unmarried, Intended Parents Using Intended Parent’s Sperm to Conceive a Child

Use this form if: (1) Neither you or the other person are married or in a registered domestic partnership (including a registered domestic partnership or civil union from another state); (2) one of you will give birth to a child conceived through assisted reproduction using the intended parent’s sperm; and (3) you both intend to be parents of that child.

Do not use this form if you are conceiving using a surrogate.

WARNING: If you do not sign this form, you may be treated as a sperm donor if your sperm is provided to a licensed physician or surgeon or to a licensed sperm bank prior to insemination according to Section 7613(b) of the Family Code.

The laws about parentage of a child are complicated. You are strongly encouraged to consult with an attorney about your rights.

This form demonstrates your intent to be parents of the child you plan to conceive through assisted reproduction using sperm donation.

I, ____________________ (print name of parent giving birth), plan to use assisted reproduction with another intended parent who is providing sperm to conceive the child. I am not married and am not in a registered domestic partnership (including a registered domestic partnership or civil union from another jurisdiction), and I INTEND for the person providing sperm to be a parent of the child to be conceived.

I, ____________________ (print name of parent providing sperm), plan to use assisted reproduction to conceive a child using my sperm with the parent giving birth. I am not married and am not in a registered domestic partnership (including a registered domestic partnership or civil union from another jurisdiction), and I INTEND to be a parent of the child to be conceived.

SIGNATURES

Intended parent giving birth: ___________________ (print name)

________________________ (signature)  ____________(date)

Intended parent providing sperm: ____________ (print name)

_________________________ (signature)  ___________(date)

NOTARY ACKNOWLEDGMENT

State of California

County of ) _____

On before me, (insert name and title of the officer)

personally appeared ,

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity, and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature(Seal)

California Statutory Forms for Assisted Reproduction, Form 3:

Intended Parents Conceiving a Child Using Eggs from One Parent and the Other Parent Will Give Birth

Use this form if: You are conceiving a child using the eggs from one of you and the other person will give birth to the child; (2) and you both intend to be parents to that child.

Do not use this form if you are conceiving using a surrogate.

WARNING: Signing this form does not terminate the parentage claim of a spermdonor. A sperm donor’s claim to parentage is terminated if the sperm is provided to a licensed physician or surgeon or to a licensed sperm bank prior to insemination as required by Section 7613(b) of the Family Code.

The laws about parentage of a child are complicated. You are strongly encouraged to consult with an attorney about your rights.

This form demonstrates your intent to be parents of the child you plan to conceive through assisted reproduction using eggs from one parent and the other parent will give birth to the child.

I, ____________________ (print name of parent giving birth), plan to use assisted reproduction to conceive and give birth to a child with another person who will provide eggs to conceive the child. I INTEND for the person providing eggs to be a parent of the child to be conceived.

I, ____________________ (print name of parent providing eggs), plan to use assisted reproduction to conceive a child with another person who will give birth to the child conceived using my eggs. I INTEND to be a parent of the child to be conceived.

SIGNATURES

Intended parent giving birth: ___________________ (print name)

________________________ (signature)  ____________(date)

Intended parent providing eggs: ____________ (print name)

_________________________ (signature)  ___________(date)

NOTARY ACKNOWLEDGMENT

State of California

County of ) _____

On before me, (insert name and title of the officer)

personally appeared ,

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity, and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature(Seal)

(Added by Stats. 2014, Ch. 636, Sec. 1. Effective January 1, 2015.)



7614

(a) A promise in writing to furnish support for a child, growing out of a presumed parent or alleged father and child relationship, does not require consideration and, subject to Section 7632, is enforceable according to its terms.

(b) In the best interest of the child or the other parent, the court may, and upon the promisor’s request shall, order the promise to be kept in confidence and designate a person or agency to receive and disburse on behalf of the child all amounts paid in performance of the promise.

(Amended by Stats. 2013, Ch. 510, Sec. 6. Effective January 1, 2014.)






CHAPTER 3 - Jurisdiction and Venue

7620

(a) A person who has sexual intercourse or causes conception with the intent to become a legal parent by assisted reproduction in this state thereby submits to the jurisdiction of the courts of this state as to an action brought under this part with respect to a child who may have been conceived by that act of intercourse or assisted reproduction.

(b) An action under this part shall be brought in one of the following:

(1) The county in which the child resides or is found.

(2) If the child is the subject of a pending or proposed adoption, any county in which a licensed California adoption agency to which the child has been relinquished or is proposed to be relinquished maintains an office.

(3) If the child is the subject of a pending or proposed adoption, the county in which an office of the department or a public adoption agency investigating the petition is located.

(4) If the parent is deceased, the county in which proceedings for probate of the estate of the parent of the child have been or could be commenced.

(Amended by Stats. 2013, Ch. 510, Sec. 7. Effective January 1, 2014.)






CHAPTER 4 - Determination of Parent and Child Relationship

ARTICLE 1 - Determination of Father and Child Relationship

7630

(a) A child, the child’s natural mother, a person presumed to be the child’s parent under subdivision (a), (b), or (c) of Section 7611, an adoption agency to whom the child has been relinquished, or a prospective adoptive parent of the child may bring an action as follows:

(1) At any time for the purpose of declaring the existence of the parent and child relationship presumed under subdivision (a), (b), or (c) of Section 7611.

(2) For the purpose of declaring the nonexistence of the parent and child relationship presumed under subdivision (a), (b), or (c) of Section 7611 only if the action is brought within a reasonable time after obtaining knowledge of relevant facts. After the presumption has been rebutted, parentage of the child by another person may be determined in the same action, if that person has been made a party.

(b) Any interested party may bring an action at any time for the purpose of determining the existence or nonexistence of the parent and child relationship presumed under subdivision (d) or (f) of Section 7611.

(c) Except as to cases coming within Chapter 1 (commencing with Section 7540) of Part 2, an action to determine the existence of the parent and child relationship may be brought by the child, a personal representative of the child, the Department of Child Support Services, a presumed parent or the personal representative or a parent of that presumed parent if that parent has died or is a minor, or, in cases in which the natural mother is the only presumed parent or an action under Section 300 of the Welfare and Institutions Code or adoption is pending, a man alleged or alleging himself to be the father or the personal representative or a parent of the alleged father if the alleged father has died or is a minor.

(d) (1) If a proceeding has been filed under Chapter 2 (commencing with Section 7820) of Part 4, an action under subdivision (a) or (b) shall be consolidated with that proceeding. The parental rights of the presumed parent shall be determined as set forth in Sections 7820 to 7829, inclusive.

(2) If a proceeding pursuant to Section 7662 has been filed under Chapter 5 (commencing with Section 7660), an action under subdivision (c) shall be consolidated with that proceeding. The parental rights of the alleged natural father shall be determined as set forth in Section 7664.

(3) The consolidated action under paragraph (1) or (2) shall be heard in the court in which the proceeding under Section 7662 or Chapter 2 (commencing with Section 7820) of Part 4 is filed, unless the court finds, by clear and convincing evidence, that transferring the action to the other court poses a substantial hardship to the petitioner. Mere inconvenience does not constitute a sufficient basis for a finding of substantial hardship. If the court determines there is a substantial hardship, the consolidated action shall be heard in the court in which the parentage action is filed.

(e) (1) If any prospective adoptive parent who has physical custody of the child, any licensed California adoption agency that has legal custody of the child or to which the mother proposes to relinquish the child for adoption, or any person whom the mother has designated as the prospective adoptive parent in a written statement executed before a hospital social worker, an adoption service provider, an adoption agency representative, or a notary public, has not been joined as a party to an action to determine the existence of a parent and child relationship under subdivision (a), (b), or (c), or an action for custody by the alleged natural father, the court shall join the prospective adoptive parent or licensed California adoption agency as a party upon application or on its own motion, without the necessity of a motion for joinder. A joined party shall not be required to pay a fee in connection with this action.

(2) If a person brings an action to determine parentage and custody of a child who he or she has reason to believe is in the physical or legal custody of an adoption agency, or of one or more persons other than the child’s parent who are prospective adoptive parents, he or she shall serve his or her entire pleading on, and give notice of all proceedings to, the adoption agency or the prospective adoptive parents, or both.

(f) A party to an assisted reproduction agreement may bring an action at any time to establish a parent and child relationship consistent with the intent expressed in that assisted reproduction agreement.

(g) (1) In an action to determine the existence of the parent and child relationship brought pursuant to subdivision (b), if the child’s other parent has died and there are no existing court orders or pending court actions involving custody or guardianship of the child, then the persons having physical custody of the child shall be served with notice of the proceeding at least 15 days prior to the hearing, either by mail or in any manner authorized by the court. If any person identified as having physical custody of the child cannot be located, the court shall prescribe the manner of giving notice.

(2) If known to the person bringing the parentage action, relatives within the second degree of the child shall be given notice of the proceeding at least 15 days prior to the hearing, either by mail or in any manner authorized by the court. If a person identified as a relative of the second degree of the child cannot be located, or his or her whereabouts are unknown or cannot be ascertained, the court shall prescribe the manner of giving notice, or shall dispense with giving notice to that person.

(3) Proof of notice pursuant to this subdivision shall be filed with the court before the proceeding to determine the existence of the parent and child relationship is heard.

(Amended by Stats. 2014, Ch. 763, Sec. 1. Effective January 1, 2015.)



7632

Regardless of its terms, an agreement between an alleged father or a presumed parent and the other parent or child does not bar an action under this chapter.

(Amended by Stats. 2013, Ch. 510, Sec. 9. Effective January 1, 2014.)



7633

An action under this chapter may be brought, an order or judgment may be entered before the birth of the child, and enforcement of that order or judgment shall be stayed until the birth of the child.

(Amended by Stats. 2006, Ch. 806, Sec. 4. Effective January 1, 2007.)



7634

(a) The local child support agency may, in the local child support agency’s discretion, bring an action under this chapter in any case in which the local child support agency believes it to be appropriate.

(b) The Department of Child Support Services may review the current practices of service of process used by the local child support agencies pursuant to subdivision (a), and may develop methods to increase the number of persons served using personal delivery.

(Amended by Stats. 2004, Ch. 849, Sec. 2. Effective January 1, 2005.)



7635

(a) The child may, if under the age of 12 years, and shall, if 12 years of age or older, be made a party to the action. If the child is a minor and a party to the action, the child shall be represented by a guardian ad litem appointed by the court. The guardian ad litem need not be represented by counsel if the guardian ad litem is a relative of the child.

(b) The natural parent, each person presumed to be a parent under Section 7611, and each man alleged to be the natural father, may be made parties and shall be given notice of the action in the manner prescribed in Section 7666 and an opportunity to be heard. Appointment of a guardian ad litem shall not be required for a minor who is a parent of the child who is the subject of the petition to establish parental relationship, unless the minor parent is unable to understand the nature of the proceedings or to assist counsel in preparing the case.

(c) The court may align the parties.

(d) In any initial or subsequent proceeding under this chapter where custody of, or visitation with, a minor child is in issue, the court may, if it determines it would be in the best interest of the minor child, appoint private counsel to represent the interests of the minor child pursuant to Chapter 10 (commencing with Section 3150) of Part 2 of Division 8.

(Amended by Stats. 2013, Ch. 510, Sec. 10. Effective January 1, 2014.)



7635.5

In any action brought pursuant to this article, if the alleged father is present in court for the action, the court shall inform the alleged father of his right to have genetic testing performed to determine if he is the biological father of the child. The court shall further inform the alleged father of his right to move to set aside or vacate a judgment of paternity pursuant to Section 7646 within two years of the date he received notice of the action to establish paternity, and that after that time has expired he may not move to set aside or vacate the judgment of paternity, regardless of whether genetic testing shows him not to be the biological father of the child.

(Added by Stats. 2004, Ch. 849, Sec. 3. Effective January 1, 2005.)



7636

The judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes except for actions brought pursuant to Section 270 of the Penal Code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7637

The judgment or order may contain any other provision directed against the appropriate party to the proceeding, concerning the duty of support, the custody and guardianship of the child, visitation privileges with the child, the furnishing of bond or other security for the payment of the judgment, or any other matter in the best interest of the child. The judgment or order may direct the parent to pay the reasonable expenses of the mother’s pregnancy and confinement.

(Amended by Stats. 2013, Ch. 510, Sec. 11. Effective January 1, 2014.)



7638

The procedure in an action under this part to change the name of a minor or adult child for whom a parent and child relationship is established pursuant to Section 7636, upon application in accordance with Title 8 (commencing with Section 1275) of Part 3 of the Code of Civil Procedure shall conform to those provisions, except that the application for the change of name may be included with the petition filed under this part and except as provided in Sections 1277 and 1278 of the Code of Civil Procedure.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7639

If the judgment or order of the court is at variance with the child’s birth certificate, the court shall order that a new birth certificate be issued as prescribed in Article 2 (commencing with Section 102725) of Chapter 5 of Part 1 of Division 102 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 48. Effective September 29, 1996.)



7640

The court may order reasonable fees of counsel, experts, and the child’s guardian ad litem, and other costs of the action and pretrial proceedings, including blood tests, to be paid by the parties, excluding any governmental entity, in proportions and at times determined by the court.

(Amended by Stats. 1994, Ch. 1269, Sec. 55.2. Effective January 1, 1995.)



7641

(a) If there is a voluntary declaration of paternity in place, or parentage or a duty of support has been acknowledged or adjudicated under this part or under prior law, the obligation of the parent may be enforced in the same or other proceedings by any of the following:

(1) The other parent.

(2) The child.

(3) The public authority that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support, or funeral.

(4) Any other person, including a private agency, to the extent the person has furnished or is furnishing these expenses.

(b) The court may order support payments to be made to any of the following:

(1) The other parent.

(2) The clerk of the court.

(3) A person, corporation, or agency designated to administer the payments for the benefit of the child under the supervision of the court.

(c) Willful failure to obey the judgment or order of the court is a civil contempt of the court. All remedies for the enforcement of judgments, including imprisonment for contempt, apply.

(Amended by Stats. 2013, Ch. 510, Sec. 12. Effective January 1, 2014.)



7642

The court has continuing jurisdiction to modify or set aside a judgment or order made under this part. A judgment or order relating to an adoption may only be modified or set aside in the same manner and under the same conditions as an order of adoption may be modified or set aside under Section 9100 or 9102.

(Amended by Stats. 1999, Ch. 653, Sec. 11. Effective January 1, 2000.)



7643

(a) Notwithstanding any other law concerning public hearings and records, a hearing or trial held under this part may be held in closed court without admittance of any person other than those necessary to the action or proceeding. Except as provided in subdivision (b), all papers and records, other than the final judgment, pertaining to the action or proceeding, whether part of the permanent record of the court or of a file in a public agency or elsewhere, are subject to inspection and copying only in exceptional cases upon an order of the court for good cause shown.

(b) Papers and records pertaining to the action or proceeding that are part of the permanent record of the court are subject to inspection and copying by the parties to the action, their attorneys, and by agents acting pursuant to written authorization from the parties to the action or their attorneys. An attorney shall obtain the consent of the party to the action prior to authorizing an agent to inspect and copy the permanent record. An attorney shall also state on the written authorization that he or she has obtained the consent of the party to authorize an agent to inspect and copy the permanent record.

(Amended by Stats. 2010, Ch. 212, Sec. 5. Effective January 1, 2011.)



7644

(a) Notwithstanding any other law, an action for child custody and support and for other relief as provided in Section 7637 may be filed based upon a voluntary declaration of paternity as provided in Chapter 3 (commencing with Section 7570) of Part 2.

(b) Except as provided in Section 7576, the voluntary declaration of paternity shall be given the same force and effect as a judgment of parentage entered by a court of competent jurisdiction. The court shall make appropriate orders as specified in Section 7637 based upon the voluntary declaration of paternity unless evidence is presented that the voluntary declaration of paternity has been rescinded by the parties or set aside as provided in Section 7575 of the Family Code.

(c) The Judicial Council shall develop the forms and procedures necessary to implement this section.

(Amended by Stats. 2013, Ch. 510, Sec. 13. Effective January 1, 2014.)






ARTICLE 1.5 - Setting Aside or Vacating Judgment of Paternity

7645

For purposes of this article, the following definitions shall apply:

(a) “Child” means the child of a previously established father, as determined by the superior court in a judgment that is the subject of a motion brought pursuant to this article, or as a matter of law.

(b) “Judgment” means a judgment, order, or decree entered in a court of this state that establishes paternity, including a determination of paternity made pursuant to a petition filed under Section 300, 601, or 602 of the Welfare and Institutions Code, or a voluntary declaration of paternity. For purposes of this article, “judgment” does not include a judgment in any action for marital dissolution, legal separation, or nullity.

(c) “Previously established father” means a person identified as the father of a child in a judgment that is the subject of a motion brought pursuant to this article.

(d) “Previously established mother” means a person identified as the mother of a child in a judgment that is the subject of a motion brought pursuant to this article.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7646

(a) Notwithstanding any other provision of law, a judgment establishing paternity may be set aside or vacated upon a motion by the previously established mother of a child, the previously established father of a child, the child, or the legal representative of any of these persons if genetic testing indicates that the previously established father of a child is not the biological father of the child. The motion shall be brought within one of the following time periods:

(1) Within a two-year period commencing with the date on which the previously established father knew or should have known of a judgment that established him as the father of the child or commencing with the date the previously established father knew or should have known of the existence of an action to adjudicate the issue of paternity, whichever is first, except as provided in paragraph (2) or (3) of this subdivision.

(2) Within a two-year period commencing with the date of the child’s birth if paternity was established by a voluntary declaration of paternity. Nothing in this paragraph shall bar any rights under subdivision (c) of Section 7575.

(3) In the case of any previously established father who is the legal father as a result of a default judgment as of the effective date of this section, within a two-year period from January 1, 2005, to December 31, 2006, inclusive.

(b) Subdivision (a) does not apply if the child is presumed to be a child of a marriage pursuant to Section 7540.

(c) Reconsideration of a motion brought under paragraph (3) of subdivision (a) may be requested and granted if the following requirements are met:

(1) The motion was filed with the court between September 24, 2006, and December 31, 2006, inclusive.

(2) The motion was denied solely on the basis that it was untimely.

(3) The request for reconsideration of the motion is filed on or before December 31, 2009.

(Amended by Stats. 2008, Ch. 58, Sec. 1. Effective January 1, 2009.)



7647

(a) A court may grant a motion to set aside or vacate a judgment establishing paternity only if all of the following conditions are met:

(1) The motion is filed in a court of proper venue.

(2) The motion contains, at a minimum, all of the following information, if known:

(A) The legal name, age, county of residence, and residence address of the child.

(B) The names, mailing addresses, and counties of residence, or, if deceased, the date and place of death, of the following persons:

(i) The previously established father and the previously established mother, and the biological mother and father of the child.

(ii) The guardian of the child, if any.

(iii) Any person who has physical custody of the child.

(iv) The guardian ad litem of the child, if any, as appointed pursuant to Section 7647.5.

(C) A declaration that the person filing the motion believes that the previously established father is not the biological father of the child, the specific reasons for this belief, and a declaration that the person desires that the motion be granted. The moving party is not required to present evidence of a paternity test indicating that the previously established father is not the biological father of the child in order to bring this motion pursuant to Section 7646.

(D) A declaration that the marital presumption set forth in Section 7540 does not apply.

(3) The court finds that the conclusions of the expert, as described in Section 7552, and as supported by the evidence, are that the previously established father is not the biological father of the child.

(b) The motion shall include a proof of service upon the following persons, excluding the person bringing the motion:

(1) The previously established mother.

(2) The previously established father.

(3) The local child support agency, if services are being provided to the child pursuant to Title IV-D or IV-E of the Social Security Act (42 U.S.C. Sec. 651 et seq. and 42 U.S.C. Sec. 670 et seq.).

(4) The child’s guardian ad litem, if any.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7647.5

A guardian ad litem may be appointed for the child to represent the best interests of the child in an action brought pursuant to this article.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7647.7

Any genetic testing used to support the motion to set aside or vacate shall be conducted in accordance with Section 7552. The court shall, at the request of any person authorized to make a motion pursuant to this article, or may upon its own motion, order genetic testing to assist the court in making a determination whether the previously established father is the biological father of the child.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7648

If the court finds that the conclusions of all of the experts, based upon the results of genetic tests performed pursuant to Chapter 2 (commencing with Section 7550) of Part 2, indicate that the previously established father is not the biological father of the child, the court may, nevertheless, deny the motion if it determines that denial of the motion is in the best interest of the child, after consideration of the following factors:

(a) The age of the child.

(b) The length of time since the entry of the judgment establishing paternity.

(c) The nature, duration, and quality of any relationship between the previously established father and the child, including the duration and frequency of any time periods during which the child and the previously established father resided in the same household or enjoyed a parent-child relationship.

(d) The request of the previously established father that the parent-child relationship continue.

(e) Notice by the biological father of the child that he does not oppose preservation of the relationship between the previously established father and the child.

(f) The benefit or detriment to the child in establishing the biological parentage of the child.

(g) Whether the conduct of the previously established father has impaired the ability to ascertain the identity of, or get support from, the biological father.

(h) Additional factors deemed by the court to be relevant to its determination of the best interest of the child.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7648.1

If the court denies a motion pursuant to Section 7648, the court shall state on the record the basis for the denial of that motion and any supporting facts.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7648.2

(a) This section applies only to cases where support enforcement services are being provided by a local child support agency pursuant to Section 17400.

(b) Upon receipt of any motion brought pursuant to Section 7646, the local child support agency may issue an administrative order requiring the mother, child, and the previously established father to submit to genetic testing if all of the conditions of paragraphs (1) and (2) of subdivision (a) of Section 7647 are satisfied.

(c) The local child support agency shall pay the costs of any genetic tests that are ordered under subdivision (b) or are ordered by a court for cases in which the local child support agency is providing services under Title IV-D of the Social Security Act (42 U.S.C. Sec. 651 et seq.).

(d) Nothing in this section prohibits any person who has been ordered by a local child support agency to submit to genetic tests pursuant to this section from filing a notice of motion with the court seeking relief from the local child support agency’s order to submit to genetic tests. In that event, the court shall resolve the issue of whether genetic tests should be ordered as provided in Section 7647.7. If any person refuses to submit to the tests after receipt of the administrative order pursuant to this section and fails to seek relief from the court from the administrative order either prior to the scheduled tests or within 10 days after the tests are scheduled, the court may resolve the question of paternity against that person or enforce the administrative order if the rights of others or the interest of justice so require.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7648.3

A court may not issue an order setting aside or vacating a judgment establishing paternity pursuant to this article under any of the following circumstances:

(a) The judgment was made or entered by a tribunal of another state, even if the enforcement of that judgment is sought in this state.

(b) The judgment was made or entered in this state and genetic tests were conducted prior to the entry of the judgment which did not exclude the previously established father as the biological father of the child.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7648.4

Notwithstanding any other provision of law, if the court grants a motion to set aside or vacate a paternity judgment pursuant to this article, the court shall vacate any order for child support and arrearages issued on the basis of that previous judgment of paternity. The previously established father has no right of reimbursement for any amount of support paid prior to the granting of the motion.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7648.8

This article does not establish a basis for termination of any adoption, and does not affect any obligation of an adoptive parent to an adoptive child.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7648.9

This article does not establish a basis for setting aside or vacating a judgment establishing paternity with regard to a child conceived by assisted reproduction pursuant to Section 7613 or a child conceived pursuant to a surrogacy agreement.

(Amended by Stats. 2013, Ch. 510, Sec. 14. Effective January 1, 2014.)



7649

Nothing in this article shall limit the rights and remedies available under any other provision of law with regard to setting aside or vacating a judgment of paternity or a voluntary declaration of paternity.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)



7649.5

Notwithstanding any other provision of this article, a distribution from the estate of a decedent or payment made by a trustee, insurance company, pension fund, or any other person or entity that was made in good faith reliance on a judgment establishing paternity that is final for purposes of direct appeal, may not be set aside or subject to direct or collateral attack because of the entry of an order setting aside or vacating a judgment under this article. An estate, trust, personal representative, trustee, or any other person or entity that made that distribution or payment may not incur any liability to any person because of the distribution or payment or because of the entry of an order under this article.

(Added by Stats. 2004, Ch. 849, Sec. 4. Effective January 1, 2005.)






ARTICLE 2 - Determination of Mother and Child Relationship

7650

(a) Any interested person may bring an action to determine the existence or nonexistence of a mother and child relationship. Insofar as practicable, the provisions of this part applicable to the father and child relationship apply.

(b) A woman is presumed to be the natural mother of a child if the child is in utero after the death of the decedent and the conditions set forth in Section 249.5 of the Probate Code are satisfied.

(Amended by Stats. 2004, Ch. 775, Sec. 2.3. Effective January 1, 2005.)









CHAPTER 5 - Termination of Parental Rights in Adoption Proceedings

7660

If a mother relinquishes for or consents to, or proposes to relinquish for or consent to, the adoption of a child who has a presumed parent under Section 7611, the presumed parent shall be given notice of the adoption proceeding and have the rights provided under Part 2 (commencing with Section 8600) of Division 13, unless that parent’s relationship to the child has been previously terminated or determined by a court not to exist or the presumed parent has voluntarily relinquished for or consented to the adoption of the child.

(Amended by Stats. 2013, Ch. 510, Sec. 15. Effective January 1, 2014.)



7660.5

Notwithstanding any other provision of law, a presumed father may waive the right to notice of any adoption proceeding by executing a form developed by the department before an authorized representative of the department, an authorized representative of a licensed public or private adoption agency, or a notary public or other person authorized to perform notarial acts. The waiver of notice form may be validly executed before or after the birth of the child, and once signed no notice, relinquishment for, or consent to adoption of the child shall be required from the father for the adoption to proceed. This shall be a voluntary and informed waiver without undue influence. If the child is an Indian child as defined under the Indian Child Welfare Act (ICWA), any waiver of consent by an Indian presumed father shall be executed in accordance with the requirements for voluntary adoptions set forth in Section 1913 of Title 25 of the United States Code. The waiver shall not affect the rights of any known federally recognized Indian tribe or tribes from which the child or the presumed father may be descended to notification of, or participation in, adoption proceedings as provided by the ICWA. Notice that the waiver has been executed shall be given to any known federally recognized Indian tribe or tribes from which the child or the presumed father may be descended, as required by the ICWA.

(Amended by Stats. 2008, Ch. 534, Sec. 4. Effective January 1, 2009.)



7661

If the other parent relinquishes for or consents to, or proposes to relinquish for or consent to, the adoption of a child, the mother shall be given notice of the adoption proceeding and have the rights provided under Part 2 (commencing with Section 8600) of Division 13, unless the mother’s relationship to the child has been previously terminated by a court or the mother has voluntarily relinquished for or consented to the adoption of the child.

(Amended by Stats. 2013, Ch. 510, Sec. 16. Effective January 1, 2014.)



7662

(a) If a mother relinquishes for or consents to, or proposes to relinquish for or consent to, the adoption of a child, or if a child otherwise becomes the subject of an adoption proceeding, the agency or person to whom the child has been or is to be relinquished, or the mother or the person having physical or legal custody of the child, or the prospective adoptive parent, shall file a petition to terminate the parental rights of the alleged father, unless one of the following occurs:

(1) The alleged father’s relationship to the child has been previously terminated or determined not to exist by a court.

(2) The alleged father has been served as prescribed in Section 7666 with a written notice alleging that he is or could be the biological father of the child to be adopted or placed for adoption and has failed to bring an action for the purpose of declaring the existence of the father and child relationship pursuant to subdivision (c) of Section 7630 within 30 days of service of the notice or the birth of the child, whichever is later.

(3) The alleged father has executed a written form developed by the department to waive notice, to deny his paternity, relinquish the child for adoption, or consent to the adoption of the child.

(b) The alleged father may validly execute a waiver or denial of paternity before or after the birth of the child, and, once signed, no notice of, relinquishment for, or consent to adoption of the child shall be required from the alleged father for the adoption to proceed.

(c) Except as provided in this subdivision and subdivision (d), all proceedings affecting a child, including proceedings under Divisions 8 (commencing with Section 3000) to 11 (commencing with Section 6500), inclusive, Part 1 (commencing with Section 7500) to Part 3 (commencing with Section 7600), inclusive, of this division, and Part 1 (commencing with Section 1400), Part 2 (commencing with Section 1500), and Part 4 (commencing with Section 2100) of Division 4 of the Probate Code, and any motion or petition for custody or visitation filed in a proceeding under this part, shall be stayed. The petition to terminate parental rights under this section is the only matter that may be heard during the stay until the court issues a final ruling on the petition.

(d) This section does not limit the jurisdiction of the court pursuant to Part 3 (commencing with Section 6240) and Part 4 (commencing with Section 6300) of Division 10 with respect to domestic violence orders, or pursuant to Article 6 (commencing with Section 300) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code with respect to dependency proceedings.

(Amended by Stats. 2014, Ch. 763, Sec. 2. Effective January 1, 2015.)



7663

(a) In an effort to identify all alleged fathers and presumed parents, the court shall cause inquiry to be made of the mother and any other appropriate person by one of the following:

(1) The State Department of Social Services.

(2) A licensed county adoption agency.

(3) The licensed adoption agency to which the child is to be relinquished.

(4) In the case of a stepparent adoption, the licensed clinical social worker or licensed marriage and family therapist who is performing the investigation pursuant to Section 9001, if applicable. In the case of a stepparent adoption in which no licensed clinical social worker or licensed marriage and family therapist is performing the investigation pursuant to Section 9001, the board of supervisors may assign those inquiries to a licensed county adoption agency, the county department designated by the board of supervisors to administer the public social services program, or the county probation department.

(b) The inquiry shall include all of the following:

(1) Whether the mother was married at the time of conception of the child or at any time thereafter.

(2) Whether the mother was cohabiting with a man at the time of conception or birth of the child.

(3) Whether the mother has received support payments or promises of support with respect to the child or in connection with her pregnancy.

(4) Whether any person has formally or informally acknowledged or declared his or her possible parentage of the child.

(5) The names and whereabouts, if known, of every person presumed or man alleged to be the parent of the child, and the efforts made to give notice of the proposed adoption to each person identified.

(c) The agency that completes the inquiry shall file a written report of the findings with the court.

(Amended by Stats. 2013, Ch. 510, Sec. 18. Effective January 1, 2014.)



7664

(a) If, after the inquiry, the biological father is identified to the satisfaction of the court, or if more than one man is identified as a possible biological father, notice of the proceeding shall be given in accordance with Section 7666. If any alleged biological father fails to appear or, if appearing, fails to claim parental rights, his parental rights with reference to the child shall be terminated.

(b) If the biological father or a man representing himself to be the biological father claims parental rights, the court shall determine if he is the biological father. The court shall then determine if it is in the best interest of the child that the biological father retain his parental rights, or that an adoption of the child be allowed to proceed. The court, in making that determination, may consider all relevant evidence, including the efforts made by the biological father to obtain custody, the age and prior placement of the child, and the effects of a change of placement on the child.

(c) If the court finds that it is in the best interest of the child that the biological father should be allowed to retain his parental rights, the court shall order that his consent is necessary for an adoption. If the court finds that the man claiming parental rights is not the biological father, or that if he is the biological father it is in the child’s best interest that an adoption be allowed to proceed, the court shall order that the consent of that man is not required for an adoption. This finding terminates all parental rights and responsibilities with respect to the child.

(Amended by Stats. 2013, Ch. 510, Sec. 19. Effective January 1, 2014.)



7665

If, after the inquiry, the court is unable to identify the biological father or any possible biological father and no person has appeared claiming to be the biological father and claiming custodial rights, the court shall enter an order terminating the unknown biological father’s parental rights with reference to the child.

(Amended by Stats. 2013, Ch. 510, Sec. 20. Effective January 1, 2014.)



7666

(a) Except as provided in subdivision (b), notice of the proceeding shall be given to every person identified as the biological father or a possible biological father in accordance with the Code of Civil Procedure for the service of process in a civil action in this state at least 10 days before the date of the proceeding, except that publication or posting of the notice of the proceeding is not required, and service on the parent or guardian of a biological father or possible biological father who is a minor is not required unless the minor has previously provided written authorization to serve his or her parent or guardian. Proof of giving the notice shall be filed with the court before the petition is heard.

(b) Notice to a man identified as or alleged to be the biological father shall not be required, and the court shall issue an order dispensing with notice to him, under any of the following circumstances:

(1) The relationship to the child has been previously terminated or determined not to exist by a court.

(2) The alleged father has executed a written form to waive notice, deny his paternity, relinquish the child for adoption, or consent to the adoption of the child.

(3) The whereabouts or identity of the alleged father are unknown or cannot be ascertained.

(4) The alleged father has been served with written notice of his alleged paternity and the proposed adoption, and he has failed to bring an action pursuant to subdivision (c) of Section 7630 within 30 days of service of the notice or the birth of the child, whichever is later.

(Amended by Stats. 2014, Ch. 763, Sec. 3. Effective January 1, 2015.)



7667

(a) Notwithstanding any other provision of law, an action to terminate the parental rights of an alleged father of a child as specified in this part shall be set for hearing not more than 45 days after filing of the petition, except as provided in subdivision (c).

(b) The matter so set shall have precedence over all other civil matters on the date set for trial, except an action to terminate parental rights pursuant to Part 4 (commencing with Section 7800).

(c) The court may dispense with a hearing and issue an ex parte order terminating parental rights if any of the following applies:

(1) The identity or whereabouts of the alleged father are unknown.

(2) The alleged father has validly executed a waiver of the right to notice or a denial of paternity.

(3) The alleged father has been served with written notice of his alleged paternity and the proposed adoption, and he has failed to bring an action pursuant to subdivision (c) of Section 7630 within 30 days of service of the notice or the birth of the child, whichever is later.

(Amended by Stats. 2013, Ch. 510, Sec. 22. Effective January 1, 2014.)



7668

(a) The court may continue the proceedings for not more than 30 days as necessary to appoint counsel and to enable counsel to prepare for the case adequately or for other good cause.

(b) In order to obtain an order for a continuance of the hearing, written notice shall be filed within two court days of the date set for the hearing, together with affidavits or declarations detailing specific facts showing that a continuance is necessary, unless the court for good cause entertains an oral motion for continuance.

(c) Continuances shall be granted only upon a showing of good cause. Neither a stipulation between counsel nor the convenience of the parties is in and of itself a good cause.

(d) A continuance shall be granted only for that period of time shown to be necessary by the evidence considered at the hearing on the motion. If a continuance is granted, the facts proven which require the continuance shall be entered upon the minutes of the court.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7669

(a) An order requiring or dispensing with an alleged father’s consent for the adoption of a child may be appealed from in the same manner as an order of the juvenile court declaring a person to be a ward of the juvenile court and is conclusive and binding upon the alleged father.

(b) After making the order, the court has no power to set aside, change, or modify that order.

(c) Nothing in this section limits the right to appeal from the order and judgment.

(Amended by Stats. 2013, Ch. 510, Sec. 23. Effective January 1, 2014.)



7670

There shall be no filing fee charged for a petition filed pursuant to Section 7662.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7671

A single petition may be filed pursuant to Section 7662 to terminate the parental rights of the alleged father or fathers of two or more biological siblings or to terminate the parental rights of two or more alleged fathers of the same child. A petition filed in accordance with this section may be granted in whole or in part in accordance with the procedures set forth in this chapter. The court shall retain discretion to bifurcate any case in which the petition was filed in accordance with this section, and shall do so whenever it is necessary to protect the interests of a party or a child who is the subject of the proceeding.

(Added by Stats. 2014, Ch. 763, Sec. 4. Effective January 1, 2015.)






CHAPTER 6 - Protective and Restraining Orders

ARTICLE 1 - Orders in Summons

7700

In addition to the contents required by Section 412.20 of the Code of Civil Procedure, in a proceeding under this part the summons shall contain a temporary restraining order restraining all parties, without the prior written consent of the other party or an order of the court, from removing from the state any minor child for whom the proceeding seeks to establish a parent and child relationship.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 179.6. Effective January 1, 1994.)






ARTICLE 2 - Ex Parte Orders

7710

During the pendency of a proceeding under this part, on application of a party in the manner provided by Part 4 (commencing with Section 240) of Division 2, the court may issue ex parte a protective order as defined in Section 6218 and any other order as provided in Article 1 (commencing with Section 6320) of Chapter 2 of Part 4 of Division 10.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 179.6. Effective January 1, 1994.)






ARTICLE 3 - Orders After Notice and Hearing

7720

(a) After notice and a hearing, the court may issue a protective order as defined in Section 6218 and any other restraining order as provided in Article 2 (commencing with Section 6340) of Chapter 2 of Part 4 of Division 10.

(b) The court may not issue a mutual protective order pursuant to subdivision (a) unless it meets the requirements of Section 6305.

(Amended by Stats. 1995, Ch. 246, Sec. 3. Effective January 1, 1996.)






ARTICLE 4 - Orders Included in Judgment

7730

A judgment entered in a proceeding under this part may include a protective order as defined in Section 6218 and any other restraining order as provided in Article 3 (commencing with Section 6360) of Chapter 2 of Part 4 of Division 10.

(Repealed and added by Stats. 1993, Ch. 219, Sec. 179.6. Effective January 1, 1994.)












PART 4 - FREEDOM FROM PARENTAL CUSTODY AND CONTROL

CHAPTER 1 - General Provisions

7800

The purpose of this part is to serve the welfare and best interest of a child by providing the stability and security of an adoptive home when those conditions are otherwise missing from the child’s life.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7801

This part shall be liberally construed to serve and protect the interests and welfare of the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7802

A proceeding may be brought under this part for the purpose of having a minor child declared free from the custody and control of either or both parents.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7803

A declaration of freedom from parental custody and control pursuant to this part terminates all parental rights and responsibilities with regard to the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7804

In a proceeding under this part, the court may appoint a suitable party to act in behalf of the child and may order such further notice of the proceedings to be given as the court deems proper.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7805

(a) A petition filed in a proceeding under this part, or a report of the probation officer or county department designated by the board of supervisors to administer the public social services program filed in a proceeding under this part, may be inspected only by the following persons:

(1) Court personnel.

(2) The child who is the subject of the proceeding.

(3) The parents or guardian of the child.

(4) The attorneys for the parties.

(5) Any other person designated by the judge.

(b) In a proceeding before the court of appeal or Supreme Court to review a judgment or order entered in a proceeding under this part, the court record and briefs filed by the parties may be inspected only by the following persons:

(1) Court personnel.

(2) A party to the proceeding.

(3) The attorneys for the parties.

(4) Any other person designated by the presiding judge of the court before which the matter is pending.

(c) Notwithstanding any other provision of law, if it is believed that the welfare of the child will be promoted thereby, the court and the probation officer may furnish information, pertaining to a petition under this part, to any of the following:

(1) The State Department of Social Services.

(2) A county welfare department.

(3) A public welfare agency.

(4) A private welfare agency licensed by the State Department of Social Services.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7806

There shall be no filing fee charged for a proceeding brought under this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7807

(a) Sections 3020, 3022, 3040 to 3043, inclusive, and 3409 do not apply in a proceeding under this part.

(b) Except as provided in this subdivision and subdivision (c), all proceedings affecting a child, including proceedings under Divisions 8 (commencing with Section 3000) to 11 (commencing with Section 6500), inclusive, Part 1 (commencing with Section 7500) to Part 3 (commencing with Section 7600), inclusive, of this division, and Part 1 (commencing with Section 1400), Part 2 (commencing with Section 1500), and Part 4 (commencing with Section 2100) of Division 4 of the Probate Code, and any motion or petition for custody or visitation filed in a proceeding under this part, shall be stayed. The petition to free the minor from parental custody and control under this section is the only matter that may be heard during the stay until the court issues a final ruling on the petition.

(c) This section does not limit the jurisdiction of the court pursuant to Part 3 (commencing with Section 6240) and Part 4 (commencing with Section 6300) of Division 10 with respect to domestic violence orders, or pursuant to Article 6 (commencing with Section 300) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code with respect to dependency proceedings.

(Amended by Stats. 2014, Ch. 763, Sec. 5. Effective January 1, 2015.)



7808

This part does not apply to a minor adjudged a dependent child of the juvenile court pursuant to subdivision (c) of Section 360 of the Welfare and Institutions Code on and after January 1, 1989, during the period in which the minor is a dependent child of the court. For those minors, the exclusive means for the termination of parental rights are provided in the following statutes:

(a) Section 366.26 of the Welfare and Institutions Code.

(b) Sections 8604 to 8606, inclusive, and 8700 of this code.

(c) Chapter 5 (commencing with Section 7660) of Part 3 of this division of this code.

(Amended by Stats. 1994, Ch. 1269, Sec. 55.4. Effective January 1, 1995.)






CHAPTER 2 - Circumstances Where Proceeding May Be Brought

7820

A proceeding may be brought under this part for the purpose of having a child under the age of 18 years declared free from the custody and control of either or both parents if the child comes within any of the descriptions set out in this chapter.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7821

A finding pursuant to this chapter shall be supported by clear and convincing evidence, except as otherwise provided.

(Amended by Stats. 2006, Ch. 838, Sec. 4. Effective January 1, 2007.)



7822

(a) A proceeding under this part may be brought if any of the following occur:

(1) The child has been left without provision for the child’s identification by the child’s parent or parents.

(2) The child has been left by both parents or the sole parent in the care and custody of another person for a period of six months without any provision for the child’s support, or without communication from the parent or parents, with the intent on the part of the parent or parents to abandon the child.

(3) One parent has left the child in the care and custody of the other parent for a period of one year without any provision for the child’s support, or without communication from the parent, with the intent on the part of the parent to abandon the child.

(b) The failure to provide identification, failure to provide support, or failure to communicate is presumptive evidence of the intent to abandon. If the parent or parents have made only token efforts to support or communicate with the child, the court may declare the child abandoned by the parent or parents. In the event that a guardian has been appointed for the child, the court may still declare the child abandoned if the parent or parents have failed to communicate with or support the child within the meaning of this section.

(c) If the child has been left without provision for the child’s identification and the whereabouts of the parents are unknown, a petition may be filed after the 120th day following the discovery of the child and citation by publication may be commenced. The petition may not be heard until after the 180th day following the discovery of the child.

(d) If the parent has agreed for the child to be in the physical custody of another person or persons for adoption and has not signed an adoption placement agreement pursuant to Section 8801.3, a consent to adoption pursuant to Section 8814, or a relinquishment to a licensed adoption agency pursuant to Section 8700, evidence of the adoptive placement shall not in itself preclude the court from finding an intent on the part of that parent to abandon the child. If the parent has placed the child for adoption pursuant to Section 8801.3, consented to adoption pursuant to Section 8814, or relinquished the child to a licensed adoption agency pursuant to Section 8700, and has then either revoked the consent or rescinded the relinquishment, but has not taken reasonable action to obtain custody of the child, evidence of the adoptive placement shall not in itself preclude the court from finding an intent on the part of that parent to abandon the child.

(e) Notwithstanding subdivisions (a), (b), (c), and (d), if the parent of an Indian child has transferred physical care, custody and control of the child to an Indian custodian, that action shall not be deemed to constitute an abandonment of the child, unless the parent manifests the intent to abandon the child by either of the following:

(1) Failing to resume physical care, custody, and control of the child upon the request of the Indian custodian provided that if the Indian custodian is unable to make a request because the parent has failed to keep the Indian custodian apprised of his or her whereabouts and the Indian custodian has made reasonable efforts to determine the whereabouts of the parent without success, there may be evidence of intent to abandon.

(2) Failing to substantially comply with any obligations assumed by the parent in his or her agreement with the Indian custodian despite the Indian custodian’s objection to the noncompliance.

(Amended by Stats. 2007, Ch. 47, Sec. 2. Effective January 1, 2008.)



7823

(a) A proceeding under this part may be brought where all of the following requirements are satisfied:

(1) The child has been neglected or cruelly treated by either or both parents.

(2) The child has been a dependent child of the juvenile court under any subdivision of Section 300 of the Welfare and Institutions Code and the parent or parents have been deprived of the child’s custody for one year before the filing of a petition pursuant to this part.

(b) Physical custody by the parent or parents for insubstantial periods of time does not interrupt the running of the one-year period.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7824

(a) “Disability” as used in this section means any physical or mental incapacity which renders the parent or parents unable to care for and control the child adequately.

(b) A proceeding under this part may be brought where all of the following requirements are satisfied:

(1) The child is one whose parent or parents (A) suffer a disability because of the habitual use of alcohol, or any of the controlled substances specified in Schedules I to V, inclusive, of Division 10 (commencing with Section 11000) of the Health and Safety Code, except when these controlled substances are used as part of a medically prescribed plan, or (B) are morally depraved.

(2) The child has been a dependent child of the juvenile court, and the parent or parents have been deprived of the child’s custody continuously for one year immediately before the filing of a petition pursuant to this part.

(c) Physical custody by the parent or parents for insubstantial periods of time does not interrupt the running of the one-year period.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7825

(a) A proceeding under this part may be brought where both of the following requirements are satisfied:

(1) The child is one whose parent or parents are convicted of a felony.

(2) The facts of the crime of which the parent or parents were convicted are of such a nature so as to prove the unfitness of the parent or parents to have the future custody and control of the child. In making a determination pursuant to this section, the court may consider the parent’s criminal record prior to the felony conviction to the extent that the criminal record demonstrates a pattern of behavior substantially related to the welfare of the child or the parent’s ability to exercise custody and control regarding his or her child.

(b) The mother of a child may bring a proceeding under this part against the father of the child, where the child was conceived as a result of an act in violation of Section 261 of the Penal Code, and where the father was convicted of that violation. For purposes of this subdivision, there is a conclusive presumption that the father is unfit to have custody or control of the child.

(Amended by Stats. 2006, Ch. 806, Sec. 5. Effective January 1, 2007.)



7826

A proceeding under this part may be brought where both of the following requirements are satisfied:

(a) The child is one whose parent or parents have been declared by a court of competent jurisdiction, wherever situated, to be developmentally disabled or mentally ill.

(b) In the state or country in which the parent or parents reside or are hospitalized, the Director of State Hospitals or the Director of Developmental Services, or their equivalent, if any, and the executive director of the hospital, if any, of which the parent or parents are inmates or patients, certify that the parent or parents so declared to be developmentally disabled or mentally ill will not be capable of supporting or controlling the child in a proper manner.

(Amended by Stats. 2012, Ch. 440, Sec. 6. Effective September 22, 2012.)



7827

(a) “Mentally disabled” as used in this section means that a parent or parents suffer a mental incapacity or disorder that renders the parent or parents unable to care for and control the child adequately.

(b) A proceeding under this part may be brought where the child is one whose parent or parents are mentally disabled and are likely to remain so in the foreseeable future.

(c) Except as provided in subdivision (d), the evidence of any two experts, each of whom shall be a physician and surgeon, certified either by the American Board of Psychiatry and Neurology or under Section 6750 of the Welfare and Institutions Code, a licensed psychologist who has a doctoral degree in psychology and at least five years of postgraduate experience in the diagnosis and treatment of emotional and mental disorders, is required to support a finding under this section. In addition to this requirement, the court shall have the discretion to call a licensed marriage and family therapist, or a licensed clinical social worker, either of whom shall have at least five years of relevant postlicensure experience, in circumstances where the court determines that this testimony is in the best interest of the child and is warranted by the circumstances of the particular family or parenting issues involved. However, the court may not call a licensed marriage and family therapist or licensed clinical social worker pursuant to this section who is the adoption service provider, as defined in Section 8502, of the child who is the subject of the petition to terminate parental rights.

(d) If the parent or parents reside in another state or in a foreign country, the evidence required by this section may be supplied by the affidavits of two experts, each of whom shall be either of the following:

(1) A physician and surgeon who is a resident of that state or foreign country, and who has been certified by a medical organization or society of that state or foreign country to practice psychiatric or neurological medicine.

(2) A licensed psychologist who has a doctoral degree in psychology and at least five years of postgraduate experience in the diagnosis and treatment of emotional and mental disorders and who is licensed in that state or authorized to practice in that country.

(e) If the rights of a parent are sought to be terminated pursuant to this section, and the parent has no attorney, the court shall appoint an attorney for the parent pursuant to Article 4 (commencing with Section 7860) of Chapter 3, whether or not a request for the appointment is made by the parent.

(Amended by Stats. 2002, Ch. 1013, Sec. 80. Effective January 1, 2003.)






CHAPTER 3 - Procedure

ARTICLE 1 - Authorized Petitioners

7840

(a) A petition may be filed under this part for an order or judgment declaring a child free from the custody and control of either or both parents by any of the following:

(1) The State Department of Social Services, a county welfare department, a licensed private or public adoption agency, a county adoption department, or a county probation department which is planning adoptive placement of the child with a licensed adoption agency.

(2) The State Department of Social Services acting as an adoption agency in counties which are not served by a county adoption agency.

(b) The fact that a child is in a foster care home subject to the requirements of Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code does not prevent the filing of a petition under subdivision (a).

(c) The county counsel or, if there is no county counsel, the district attorney of the county specified in Section 7845 shall, in a proper case, institute the proceeding upon the request of any of the state or county agencies mentioned in subdivision (a). The proceeding shall be instituted pursuant to this part within 30 days of the request.

(d) If, at the time of the filing of a petition by a department or agency specified in subdivision (a), the child is in the custody of the petitioner, the petitioner may continue to have custody of the child pending the hearing on the petition unless the court, in its discretion, makes such other order regarding custody pending the hearing as it finds will best serve and protect the interest and welfare of the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7841

(a) An interested person may file a petition under this part for an order or judgment declaring a child free from the custody and control of either or both parents.

(b) For purposes of this section, an “interested person” is one who has a direct interest in the action, and includes, but is not limited to, a person who has filed, or who intends to file within a period of 6 months, an adoption petition under Section 8714, 8802, or 9000, or a licensed adoption agency to whom the child has been relinquished by the other parent.

(Amended by Stats. 2007, Ch. 47, Sec. 3. Effective January 1, 2008.)



7842

A single petition may be filed under this part to free a child, or more than one child if the children are biological siblings, from the custody and control of both parents. A petition filed in accordance with this section may be granted in whole or in part in accordance with the procedures set forth in this chapter. The court shall retain discretion to bifurcate any case in which the petition was filed in accordance with this section, and shall do so whenever it is necessary to protect the interests of a party or a child who is the subject of the proceeding.

(Added by Stats. 2014, Ch. 763, Sec. 6. Effective January 1, 2015.)






ARTICLE 2 - Venue

7845

The petition shall be filed in any of the following:

(a) The county in which a minor described in Chapter 2 (commencing with Section 7820) resides or is found.

(b) The county in which any of the acts which are set forth in Chapter 2 (commencing with Section 7820) are alleged to have occurred.

(c) The county in which a petition for the adoption of the child has been filed or the adoption agency to which the child has been relinquished or proposed to be relinquished has an office.

(Amended by Stats. 2009, Ch. 492, Sec. 2. Effective January 1, 2010.)






ARTICLE 3 - Investigation and Report

7850

Upon the filing of a petition under Section 7841, the clerk of the court shall, in accordance with the direction of the court, immediately notify the juvenile probation officer, qualified court investigator, licensed clinical social worker, licensed marriage and family therapist, or the county department designated by the board of supervisors to administer the public social services program, who shall immediately investigate the circumstances of the child and the circumstances which are alleged to bring the child within any of the provisions of Chapter 2 (commencing with Section 7820).

(Amended by Stats. 2002, Ch. 260, Sec. 4. Effective January 1, 2003.)



7851

(a) The juvenile probation officer, qualified court investigator, licensed clinical social worker, licensed marriage and family therapist, or the county department shall render to the court a written report of the investigation with a recommendation of the proper disposition to be made in the proceeding in the best interest of the child.

(b) The report shall include all of the following:

(1) A statement that the person making the report explained to the child the nature of the proceeding to end parental custody and control.

(2) A statement of the child’s feelings and thoughts concerning the pending proceeding.

(3) A statement of the child’s attitude towards the child’s parent or parents and particularly whether or not the child would prefer living with his or her parent or parents.

(4) A statement that the child was informed of the child’s right to attend the hearing on the petition and the child’s feelings concerning attending the hearing.

(c) If the age, or the physical, emotional, or other condition of the child precludes the child’s meaningful response to the explanations, inquiries, and information required by subdivision (b), a description of the condition shall satisfy the requirement of that subdivision.

(d) The court shall receive the report in evidence and shall read and consider its contents in rendering the court’s judgment.

(Amended by Stats. 2002, Ch. 260, Sec. 5. Effective January 1, 2003.)



7851.5

The petitioner shall be liable for all reasonable costs incurred in connection with the termination of parental rights, including, but not limited to, costs incurred for the investigation required by this article. However, public agencies and nonprofit organizations are exempt from payment of the costs of the investigation. The liability of a petitioner for costs under this section shall not exceed nine hundred dollars ($900). The court may defer, waive, or reduce the costs when the payment would cause an economic hardship which would be detrimental to the welfare of the child.

(Added by Stats. 1994, Ch. 1286, Sec. 1. Effective January 1, 1995.)



7852

“Qualified court investigator,” as used in this article, has the meaning provided by Section 8543.

(Added by Stats. 1993, Ch. 219, Sec. 182. Effective January 1, 1994.)






ARTICLE 4 - Appointment of Counsel

7860

At the beginning of the proceeding on a petition filed pursuant to this part, counsel shall be appointed as provided in this article. The public defender or private counsel may be appointed as counsel pursuant to this article. The same counsel shall not be appointed to represent both the child and the child’s parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7861

The court shall consider whether the interests of the child require the appointment of counsel. If the court finds that the interests of the child require representation by counsel, the court shall appoint counsel to represent the child, whether or not the child is able to afford counsel. The child shall not be present in court unless the child so requests or the court so orders.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7862

If a parent appears without counsel and is unable to afford counsel, the court shall appoint counsel for the parent, unless that representation is knowingly and intelligently waived.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7863

Private counsel appointed under this article shall receive a reasonable sum for compensation and expenses, the amount of which shall be determined by the court. The amount so determined shall be paid by the real parties in interest, other than the child, in proportions the court deems just. However, if the court finds that any of the real parties in interest are unable to afford counsel, the amount shall be paid out of the general fund of the county.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7864

The court may continue the proceeding for not to exceed 30 days as necessary to appoint counsel and to enable counsel to become acquainted with the case.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 5 - Time for Hearing; Continuance

7870

(a) It is the public policy of this state that judicial proceedings to declare a child free from parental custody and control shall be fully determined as expeditiously as possible.

(b) Notwithstanding any other provision of law, a proceeding to declare a child free from parental custody and control pursuant to this part shall be set for hearing not more than 45 days after the filing of the petition. If, at the time set for hearing, or at any continuance thereof, service has been completed and no interested person appears to contest, the court may issue an order based on the verified pleadings and any other evidence as may be submitted. If any interested person appears to contest the matter, the court shall set the matter for trial. The matter so set has precedence over all other civil matters on the date set for trial.

(c) The court may continue the proceeding as provided in Section 7864 or Section 7871.

(Amended by Stats. 2012, Ch. 638, Sec. 4. Effective January 1, 2013.)



7871

(a) A continuance may be granted only upon a showing of good cause. Neither a stipulation between counsel nor the convenience of the parties is in and of itself a good cause.

(b) Unless the court for good cause entertains an oral motion for continuance, written notice of a motion for a continuance of the hearing shall be filed within two court days of the date set for the hearing, together with affidavits or declarations detailing specific facts showing that a continuance is necessary.

(c) A continuance shall be granted only for that period of time shown to be necessary by the evidence considered at the hearing on the motion. Whenever a continuance is granted, the facts proven which require the continuance shall be entered upon the minutes of the court.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 6 - Notice of Proceeding and Attendance at Hearing

7880

(a) Upon the filing of the petition, a citation shall issue requiring any person having the custody or control of the child, or the person with whom the child is, to appear at a time and place stated in the citation.

(b) The citation shall also require the person to appear with the child except that, if the child is under the age of 10 years, appearance with the child is required only upon order of the court after necessity has been shown.

(c) Service of the citation shall be made in the manner prescribed by law for service of civil process at least 10 days before the time stated in the citation for the appearance. The party or attorney responsible for serving the citation shall do so in a timely manner in order to maximize the response time available to the party being served.

(Amended by Stats. 2012, Ch. 638, Sec. 5. Effective January 1, 2013.)



7881

(a) Notice of the proceeding shall be given by service of a citation on the father or mother of the child, if the place of residence of the father or mother is known to the petitioner. If the place of residence of the father or mother is not known to the petitioner, then the citation shall be served on the grandparents and adult brothers, sisters, uncles, aunts, and first cousins of the child, if there are any and if their residences and relationships to the child are known to the petitioner.

(b) The citation shall advise the person or persons that they may appear at the time and place stated in the citation. The citation shall also advise the person or persons of the rights and procedures set forth in Article 4 (commencing with Section 7860). If the petition is filed for the purpose of freeing the child for placement for adoption, the citation shall so state.

(c) The citation shall be served in the manner provided by law for the service of a summons in a civil action, other than by publication. If one parent has relinquished the child for the purpose of adoption, or has signed a consent for adoption as provided in Sections 8700, 8814, or 9003, notice as provided in this section need not be given to the parent who has signed the relinquishment or consent.

(d) Service of the citations required by this section shall be made at least 10 days before the time stated in the citation for the appearance.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7882

(a) If the father or mother of the child or a person alleged to be or claiming to be the father or mother cannot, with reasonable diligence, be served as provided for in Section 7881, or if his or her place of residence is not known to the petitioner, the petitioner or the petitioner’s agent or attorney shall make and file an affidavit, which shall state the name of the father or mother or alleged father or mother and his or her place of residence, if known to the petitioner, and the name of the father or mother or alleged father or mother whose place of residence is unknown to the petitioner.

(b) Upon the filing of the affidavit, the court shall make an order that (1) the service shall be made by the publication of a citation requiring the father or mother or alleged father or mother to appear at the time and place stated in the citation and (2) the citation shall be published pursuant to Section 6064 of the Government Code in a newspaper to be named and designated in the order as most likely to give notice to the father or mother or alleged father or mother to be served.

(c) In case of publication where the residence of a parent or alleged parent is known, the court shall also direct a copy of the citation to be forthwith served upon that parent or alleged parent by mail by deposit in the post office properly addressed and with the postage thereon fully prepaid, directed to that parent or alleged parent at the place of residence. When publication is ordered, service of a copy of the citation in the manner provided for in Section 7881 is equivalent to publication and deposit in the post office.

(d) If one or both of the parents of the child are unknown or if the names of one or both of the child’s parents are uncertain, that fact shall be set forth in the affidavit and the court shall order the citation to be directed to either or both of the child’s parents, naming and otherwise describing the child, and to all persons claiming to be a parent of the child.

(e) Service is complete at the expiration of the time prescribed by the order for publication or when service is made as provided for in Section 7881, whichever event first occurs.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7883

If a person personally served with a citation within this state as provided in Section 7880 fails without reasonable cause to appear and abide by the order of the court, or to bring the child before the court if so required in the citation, the failure constitutes a contempt of court.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7884

(a) Unless requested by the child concerning whom the petition has been filed and any parent or guardian present, the public shall not be admitted to a proceeding under this part.

(b) Notwithstanding subdivision (a), the judge may admit those persons the judge determines have a direct and legitimate interest in the particular case or in the work of the court.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






ARTICLE 7 - Hearing and Subsequent Proceedings

7890

In a proceeding under this part, the court shall consider the wishes of the child, bearing in mind the age of the child, and shall act in the best interest of the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7891

(a) Except as otherwise provided in this section, if the child who is the subject of the petition is 10 years of age or older, the child shall be heard by the court in chambers on at least the following matters:

(1) The feelings and thoughts of the child concerning the custody proceeding about to take place.

(2) The feelings and thoughts of the child about the child’s parent or parents.

(3) The child’s preference as to custody, according to Section 3042.

(b) The court shall inform the child of the child’s right to attend the hearing. However, counsel for the child may waive the hearing in chambers by the court.

(c) This section does not apply if the child is confined because of illness or other incapacity to an institution or residence and is therefore unable to attend.

(Amended by Stats. 1993, Ch. 219, Sec. 182.5. Effective January 1, 1994.)



7892

(a) The testimony of the child may be taken in chambers and outside the presence of the child’s parent or parents if the child’s parent or parents are represented by counsel, the counsel is present, and any of the following circumstances exist:

(1) The court determines that testimony in chambers is necessary to ensure truthful testimony.

(2) The child is likely to be intimidated by a formal courtroom setting.

(3) The child is afraid to testify in front of the child’s parent or parents.

(b) The testimony of a child also may be taken in chambers and outside the presence of the guardian or guardians of a child under the circumstances specified in subdivision (a).

(c) A finding pursuant to this section shall be supported by clear and convincing evidence.

(d) After testimony in chambers, the parent or parents of the child may elect to have the court reporter read back the testimony or have the testimony summarized by counsel for the parent or parents.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7892.5

The court shall not declare an Indian child free from the custody or control of a parent, unless both of the following apply:

(a) The court finds, supported by clear and convincing evidence, that active efforts were made in accordance with Section 361.7 of the Welfare and Institutions Code.

(b) The court finds, supported by evidence beyond a reasonable doubt, including testimony of one or more “qualified expert witnesses” as described in Section 224.5 of the Welfare and Institutions Code, that the continued custody of the child by the parent is likely to result in serious emotional or physical damage to the child.

(c) This section shall only apply to proceedings involving an Indian child.

(Added by Stats. 2006, Ch. 838, Sec. 6. Effective January 1, 2007.)



7893

(a) If the court, by order or judgment, declares a child free from the custody and control of both parents under this part, or one parent if the other no longer has custody and control, the court shall at the same time take one of the following actions:

(1) Appoint a guardian for the child.

(2) At the request of the State Department of Social Services or a licensed adoption agency, or where the court finds it is in the child’s best interest, refer the child to a licensed adoption agency for adoptive placement by the agency.

(b) When the court refers the child to a licensed adoption agency for adoptive placement by the agency:

(1) The agency is responsible for the care of the child and is entitled to the exclusive custody and control of the child at all times until a petition for adoption has been granted.

(2) After the referral, no petition for guardianship may be filed without the consent of the agency.

(3) No petition for adoption may be heard until the appellate rights of the natural parents have been exhausted.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7894

(a) An order and judgment of the court declaring a child free from the custody and control of a parent or parents under this part is conclusive and binding upon the child, upon the parent or parents, and upon all other persons who have been served with citations by publication or otherwise as provided in this part.

(b) After making the order and judgment, the court has no power to set aside, change, or modify it.

(c) Nothing in this section limits the right to appeal from the order and judgment.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7895

(a) Upon appeal from a judgment freeing a child who is a dependent child of the juvenile court from parental custody and control, the appellate court shall appoint counsel for the appellant as provided by this section.

(b) Upon motion by the appellant and a finding that the appellant is unable to afford counsel, the appellate court shall appoint counsel for the indigent appellant, and appellant’s counsel shall be provided a free copy of the reporter’s and clerk’s transcript. All of those costs are a charge against the court.

(c) The reporter’s and clerk’s transcripts shall be prepared and transmitted immediately after filing of the notice of appeal, at court expense and without advance payment of fees. If the appellant is able to afford counsel, the court may seek reimbursement from the appellant for the cost of the transcripts under subdivision (c) of Section 68511.3 of the Government Code as though the appellant had been granted permission to proceed in forma pauperis.

(Amended by Stats. 2001, Ch. 754, Sec. 3. Effective January 1, 2002.)












PART 5 - INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

7900

The Interstate Compact on Placement of Children as set forth in Section 7901 is hereby adopted and entered into with all other jurisdictions joining therein.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7901

The provisions of the interstate compact referred to in Section 7900 are as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

Article 1.Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis on which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

Article 2.Definitions

As used in this compact:

(a) “Child” means a person who, by reason of minority, is legally subject to parental, guardianship, or similar control.

(b) “Sending agency” means a party state, or officer or employee thereof; subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency, or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) “Receiving state” means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) “Placement” means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for persons with developmental disabilities or mental health disorders or any institution primarily educational in character, and any hospital or other medical facility.

Article 3.Conditions for Placement

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Before sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date, and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency, or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for the proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency’s state, and shall be entitled to receive therefrom, supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

Article 4.Penalty for Illegal Placement

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. A violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any punishment or penalty, any violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

Article 5.Continuing Jurisdiction

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child which it would have had if the child had remained in the sending agency’s state, until the child is adopted, reaches majority, becomes self-supporting, or is discharged with the concurrence of the appropriate authority in the receiving state. That jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of that case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) of this article.

Article 6.Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, before being sent to the other party jurisdiction for institutional care and the court finds that both of the following exist:

(a) Equivalent facilities for the child are not available in the sending agency’s jurisdiction.

(b) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

Article 7.Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his or her jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

Article 8.Limitations

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his or her parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his or her guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

Article 9.Enactment and Withdrawal

This compact shall be open to joinder by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the government of Canada or any province thereof. It shall become effective with respect to any of these jurisdictions when that jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of the statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties, and obligations under this compact of any sending agency therein with respect to a placement made before the effective date of withdrawal.

Article 10.Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(Amended by Stats. 2014, Ch. 144, Sec. 13. Effective January 1, 2015.)



7901.1

(a) Within 60 days of receipt of a request from another state to conduct a study of a home environment for purposes of assessing the safety and suitability of placing a child in the home, a county child welfare agency shall, directly or by contract, do both of the following:

(1) Conduct and complete the study.

(2) Return a report to the requesting state on the results of the study. The report shall address the extent to which placement in the home would meet the needs of the child.

(b) Except as provided in subdivision (c), in the case of a home study commenced on or before September 30, 2008, if the agency fails to comply with subdivision (a) within the 60-day period as a result of circumstances beyond the control of the agency, the agency shall have 75 days to comply with subdivision (a). The agency shall document the circumstances involved and certify that completing the home study is in the best interests of the child. For purposes of this subdivision, “circumstances beyond the control of the agency” include, but are not limited to, the failure of a federal agency to provide the results of a background check or the failure of any entity to provide completed medical forms, if the background check or records were requested by the agency at least 45 days before the end of the 60-day period.

(c) Subdivision (b) shall not be construed to require the agency to have completed, within the applicable period, the parts of the home study involving the education and training of the prospective foster or adoptive parents.

(d) The agency shall treat any report described in subdivision (a) that is received from another state, an Indian tribe, or a private agency under contract with another state, as meeting any requirements imposed by the state for the completion of a home study before placing a child in the home, unless, within 14 days after receipt of the report, the agency determines, based on grounds that are specific to the content of the report, that making a decision in reliance on the report would be contrary to the welfare of the child.

(e) A county is not restricted from contracting with a private agency for the conduct of a home study described in subdivision (a).

(f) The department shall work with counties to identify barriers to meeting the timeframes specified in this section and to develop recommendations to reduce or eliminate those barriers.

(Added by Stats. 2007, Ch. 583, Sec. 1. Effective January 1, 2008.)



7902

Financial responsibility for a child placed pursuant to the Interstate Compact on the Placement of Children shall be determined in accordance with Article 5 of the compact in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of other state laws also may be invoked.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7903

The phrase “appropriate public authorities” as used in Article 3 of the Interstate Compact on the Placement of Children means, with reference to this state, the State Department of Social Services, and that department shall receive and act with reference to notices required by Article 3 of the compact.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7904

The phrase “appropriate authority in receiving state” as used in paragraph (a) of Article 5 of the Interstate Compact on the Placement of Children, with reference to this state, means the State Department of Social Services.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7905

The officers and agencies of this state and its subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article 5 of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof is not binding unless it has the approval in writing of the Controller in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7906

Any requirements for visitation, inspection, or supervision of children, homes, institutions, or other agencies in another party state which may apply under the law of this state shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article 5 of the Interstate Compact on the Placement of Children.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7906.5

(a) Within 60 days after an officer or agency of this state, or its political subdivision, receives a request from another state to conduct a study of a home environment for purposes of assessing the safety and suitability of placing a child, who is in the custody of the requesting state, in the home, the county child welfare agency shall, directly or indirectly, do both of the following:

(1) Conduct and complete the home study.

(2) Return to the requesting state a report on the results of the home study, which shall address the extent to which placement in the home would meet the needs of the child.

(b) A licensed private adoption agency may agree to provide the services listed in subdivision (a), and upon that agreement, shall comply with the requirements of paragraphs (1) and (2) of subdivision (a).

(c) Notwithstanding subdivision (a), in the case of a home study commenced on or before September 30, 2008, if the county fails to comply with subdivision (a) within the 60-day period as a result of circumstances beyond the control of the state, including, but not limited to, failure by a federal agency to provide the results of a background check or failure of any entity to provide completed medical forms requested by the state at least 45 days before the end of the 60-day period, the county shall have 75 days to comply with subdivision (a) if the county documents the circumstances involved and certifies that completing the home study is in the best interest of the child.

(d) Nothing in this section shall be construed to require the county to have completed, within the applicable period, those portions of the home study concerning the education and training of the prospective foster parent or adoptive parent.

(e) The county shall treat any report described in subdivision (a) that is received from another state, an Indian tribe, or a private agency under contract with another state, as meeting any requirements imposed by the state for the completion of a home study before placing a child in the home, unless, within 14 days after receipt of the report, the county determines, based on grounds that are specific to the content of the report, that making a decision in reliance on the report would be contrary to the welfare of the child.

(f) A county is not restricted from contracting with a private agency for the conduct of a home study described in subdivision (a).

(Added by Stats. 2007, Ch. 583, Sec. 2. Effective January 1, 2008.)



7907

No provision of law restricting out-of-state placement of children for adoption shall apply to placements made pursuant to the Interstate Compact on the Placement of Children.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7907.3

The Interstate Compact on the Placement of Children shall not apply to any placement, sending, or bringing of an Indian child into another state pursuant to a transfer of jurisdiction to a tribal court under Section 1911 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(Added by Stats. 2006, Ch. 838, Sec. 7. Effective January 1, 2007.)



7907.5

(a) A child who is born in this state and placed for adoption in this state with a resident of this state is not subject to the provisions of the Interstate Compact on the Placement of Children.

(b) A child who is born in this state and placed for adoption with a person who is not a resident of this state is subject to the provisions of the Interstate Compact on the Placement of Children, regardless of whether the adoption petition is filed in this state. In interstate placements, this state shall be deemed the sending state for any child born in the state.

(Added by Stats. 2004, Ch. 858, Sec. 2. Effective January 1, 2005.)



7908

A court having jurisdiction to place delinquent children may place a delinquent child in an institution in another state pursuant to Article 6 of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article 5 of the compact.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7908.5

For the purposes of an interstate adoption placement, the term “jurisdiction” as used in Article 5 of the Interstate Compact on the Placement of Children means “jurisdiction over or legal responsibility for the child.” It is the intent of the Legislature that this section make a technical clarification to the Interstate Compact on the Placement of Children and not a substantive change.

(Added by Stats. 2002, Ch. 260, Sec. 7. Effective January 1, 2003.)



7909

“Executive head” as used in Article 7 of the Interstate Compact on the Placement of Children means the Governor. The Governor shall appoint a compact administrator in accordance with the terms of Article 7 of the compact.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7910

Approval of an interstate placement of a child for adoption shall not be granted by the compact administrator if the placement is in violation of either Section 8801 of this code or Section 273 of the Penal Code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



7911

The Legislature finds and declares all of the following:

(a) The health and safety of California children placed by a county social services agency or probation department out of state pursuant to the provisions of the Interstate Compact on the Placement of Children are a matter of statewide concern.

(b) The Legislature therefore affirms its intention that the State Department of Social Services has full authority to require an assessment and placement recommendation by a county multidisciplinary team prior to placement of a child in an out-of-state group home, to investigate allegations of child abuse or neglect of minors so placed, and to ensure that out-of-state group homes, accepting California children, meet all California group home licensing standards.

(c) This section is declaratory of existing law with respect to the Governor’s designation of the State Department of Social Services to act as the compact administrator and of that department to act as the single state agency charged with supervision of public social services under Section 10600 of the Welfare and Institutions Code.

(Amended by Stats. 1999, Ch. 881, Sec. 1. Effective October 10, 1999.)



7911.1

(a) Notwithstanding any other law, the State Department of Social Services or its designee shall investigate any threat to the health and safety of children placed by a California county social services agency or probation department in an out-of-state group home pursuant to the provisions of the Interstate Compact on the Placement of Children. This authority shall include the authority to interview children or staff in private or review their file at the out-of-state facility or wherever the child or files may be at the time of the investigation. Notwithstanding any other law, the State Department of Social Services or its designee shall require certified out-of-state group homes to comply with the reporting requirements applicable to group homes licensed in California pursuant to Title 22 of the California Code of Regulations for each child in care regardless of whether he or she is a California placement, by submitting a copy of the required reports to the Compact Administrator within regulatory timeframes. The Compact Administrator within one business day of receiving a serious events report shall verbally notify the appropriate placement agencies and within five working days of receiving a written report from the out-of-state group home, forward a copy of the written report to the appropriate placement agencies.

(b) Any contract, memorandum of understanding, or agreement entered into pursuant to paragraph (b) of Article 5 of the Interstate Compact on the Placement of Children regarding the placement of a child out of state by a California county social services agency or probation department shall include the language set forth in subdivision (a).

(c) The State Department of Social Services or its designee shall perform initial and continuing inspection of out-of-state group homes in order to either certify that the out-of-state group home meets all licensure standards required of group homes operated in California or that the department has granted a waiver to a specific licensing standard upon a finding that there exists no adverse impact to health and safety. Any failure by an out-of-state group home facility to make children or staff available as required by subdivision (a) for a private interview or make files available for review shall be grounds to deny or discontinue the certification. The State Department of Social Services shall grant or deny an initial certification or a waiver under this subdivision to an out-of-state group home facility that has more than six California children placed by a county social services agency or probation department by August 19, 1999. The department shall grant or deny an initial certification or a waiver under this subdivision to an out-of-state group home facility that has six or fewer California children placed by a county social services agency or probation department by February 19, 2000. Certifications made pursuant to this subdivision shall be reviewed annually.

(d) Within six months of the effective date of this section, a county shall be required to obtain an assessment and placement recommendation by a county multidisciplinary team for each child in an out-of-state group home facility. On or after March 1, 1999, a county shall be required to obtain an assessment and placement recommendation by a county multidisciplinary team prior to placement of a child in an out-of-state group home facility.

(e) Any failure by an out-of-state group home to obtain or maintain its certification as required by subdivision (c) shall preclude the use of any public funds, whether county, state, or federal, in the payment for the placement of any child in that out-of-state group home, pursuant to the Interstate Compact on the Placement of Children.

(f) (1) A multidisciplinary team shall consist of participating members from county social services, county mental health, county probation, county superintendents of schools, and other members as determined by the county.

(2) Participants shall have knowledge or experience in the prevention, identification, and treatment of child abuse and neglect cases, and shall be qualified to recommend a broad range of services related to child abuse or neglect.

(g) (1) The department may deny, suspend, or discontinue the certification of the out-of-state group home if the department makes a finding that the group home is not operating in compliance with the requirements of subdivision (c).

(2) Any judicial proceeding to contest the department’s determination as to the status of the out-of-state group home certificate shall be held in California pursuant to Section 1085 of the Code of Civil Procedure.

(h) The certification requirements of this section shall not impact placements of emotionally disturbed children made pursuant to an individualized education program developed pursuant to the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) if the placement is not funded with federal or state foster care funds.

(i) Only an out-of-state group home authorized by the Compact Administrator to receive state funds for the placement by a county social services agency or probation department of any child in that out-of-state group home from the effective date of this section shall be eligible for public funds pending the department’s certification under this section.

(Amended by Stats. 2011, Ch. 43, Sec. 31. Effective June 30, 2011.)



7912

(a) The Legislature finds and declares that the health and safety of children in out-of-state group home care pursuant to the Interstate Compact on the Placement of Children is a matter of statewide concern. The Legislature therefore affirms its intention that children placed by a county social services agency or probation department in out-of-state group homes be accorded the same personal rights and safeguards of a child placed in a California group home. This section is in clarification of existing law.

(b) The Compact Administrator may temporarily suspend any new placements in an out-of-state group home, for a period not to exceed 100 days, pending the completion of an investigation, pursuant to subdivision (a) of Section 7911.1, regarding a threat to the health and safety of children in care. During any suspension period the department or its designee shall have staff daily onsite at the out-of-state group home.

(Added by Stats. 1998, Ch. 311, Sec. 11. Effective August 19, 1998.)



7913

(a) When a full service licensed private adoption agency has provided adoption-related services to a birth parent or prospective adoptive parent, that agency is delegated the authority to determine whether the placement shall or shall not be made pursuant to the Interstate Compact on the Placement of Children, and to sign the compact forms documenting that determination and date of placement.

(b) For children entering California in independent adoptions, prior to making a determination regarding placement and as soon as feasible, the private adoption agency shall notify the appropriate district office or delegated county adoption agency of the matter and verify that the preplacement interview of the prospective adoptive parent or parents has been completed.

(c) This section shall not apply to a child who is a dependent of the court or a child subject to a petition filed under Section 300 of the Welfare and Institutions Code.

(Added by Stats. 2011, Ch. 462, Sec. 5. Effective January 1, 2012.)






PART 6 - FOSTER CARE PLACEMENT CONSIDERATIONS

7950

(a) With full consideration for the proximity of the natural parents to the placement so as to facilitate visitation and family reunification, when a placement in foster care is being made, the following considerations shall be used:

(1) Placement shall, if possible, be made in the home of a relative, unless the placement would not be in the best interest of the child. Diligent efforts shall be made by an agency or entity to which this subdivision applies, to locate an appropriate relative. Before any child may be placed in long-term foster care, the court shall find that the agency or entity to which this subdivision applies has made diligent efforts to locate an appropriate relative and that each relative whose name has been submitted to the agency or entity as a possible caretaker, either by himself or herself or by other persons, has been evaluated as an appropriate placement resource.

(2) No agency or entity that receives any state assistance and is involved in foster care placements may do either of the following:

(A) Deny to any person the opportunity to become a foster parent on the basis of the race, color, or national origin of the person or the child involved.

(B) Delay or deny the placement of a child into foster care on the basis of the race, color, or national origin of the foster parent or the child involved.

(b) Subdivision (a) shall not be construed to affect the application of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 and following).

(c) Nothing in this section precludes a search for an appropriate relative being conducted simultaneously with a search for a foster family.

(Amended by Stats. 2003, Ch. 469, Sec. 3. Effective January 1, 2004.)



7951

This part does not apply in determining the foster care setting in which the child may be placed for a period not intended to exceed 30 days.

(Repealed and added by Stats. 1995, Ch. 884, Sec. 2. Effective January 1, 1996.)



7952

A minor 10 years of age or older being considered for placement in a foster home has the right to make a brief statement to the court making a decision on placement. The court may disregard any preferences expressed by the minor. The minor’s right to make a statement is not limited to the initial placement, but continues for any proceedings concerning continued placement or a decision to return to parental custody.

(Repealed and added by Stats. 1995, Ch. 884, Sec. 2. Effective January 1, 1996.)






PART 7 - SURROGACY FACILITATORS AND ASSISTED REPRODUCTION AGREEMENTS FOR GESTATIONAL CARRIERS

7960

For purposes of this part, the following terms have the following meanings:

(a) “Assisted reproduction agreement” has the same meaning as defined in subdivision (b) of Section 7606.

(b) “Fund management agreement” means the agreement between the intended parents and the surrogacy facilitator relating to the fee or other valuable consideration for services rendered or that will be rendered by the surrogacy facilitator.

(c) “Intended parent” means an individual, married or unmarried, who manifests the intent to be legally bound as the parent of a child resulting from assisted reproduction.

(d) “Nonattorney surrogacy facilitator” means a surrogacy practitioner who is not an attorney in good standing licensed to practice law in this state.

(e) “Surrogacy facilitator” means a person or organization that engages in either of the following activities:

(1) Advertising for the purpose of soliciting parties to an assisted reproduction agreement or acting as an intermediary between the parties to an assisted reproduction agreement.

(2) Charging a fee or other valuable consideration for services rendered relating to an assisted reproduction agreement.

(f) “Surrogate” means a woman who bears and carries a child for another through medically assisted reproduction and pursuant to a written agreement, as set forth in Sections 7606 and 7962. Within the definition of surrogate are two different and distinct types:

(1) “Traditional surrogate” means a woman who agrees to gestate an embryo, in which the woman is the gamete donor and the embryo was created using the sperm of the intended father or a donor arranged by the intended parent or parents.

(2) “Gestational carrier” means a woman who is not an intended parent and who agrees to gestate an embryo that is genetically unrelated to her pursuant to an assisted reproduction agreement.

(Amended by Stats. 2012, Ch. 466, Sec. 2. Effective January 1, 2013.)



7961

(a) A nonattorney surrogacy facilitator shall direct the client to deposit all client funds into either of the following:

(1) An independent, bonded escrow depository maintained by a licensed, independent, bonded escrow company.

(2) A trust account maintained by an attorney.

(b) For purposes of this section, a nonattorney surrogacy facilitator may not have a financial interest in any escrow company holding client funds. A nonattorney surrogacy facilitator and any of its directors or employees shall not be an agent of any escrow company holding client funds.

(c) Client funds may only be disbursed by the attorney or escrow agent as set forth in the assisted reproduction agreement and fund management agreement.

(d) This section shall not apply to funds that are both of the following:

(1) Not provided for in the fund management agreement.

(2) Paid directly to a medical doctor for medical services or a psychologist for psychological services.

(Added by Stats. 2010, Ch. 138, Sec. 1. Effective January 1, 2011.)



7962

(a) An assisted reproduction agreement for gestational carriers shall contain, but shall not be limited to, all of the following information:

(1) The date on which the assisted reproduction agreement for gestational carriers was executed.

(2) The persons from which the gametes originated, unless anonymously donated.

(3) The identity of the intended parent or parents.

(4) Disclosure of how the intended parents will cover the medical expenses of the gestational carrier and of the newborn or newborns. If health care coverage is used to cover those medical expenses, the disclosure shall include a review of the health care policy provisions related to coverage for surrogate pregnancy, including any possible liability of the gestational carrier, third-party liability liens or other insurance coverage, and any notice requirements that could affect coverage or liability of the gestational carrier. The review and disclosure do not constitute legal advice. If coverage of liability is uncertain, a statement of that fact shall be sufficient to meet the requirements of this section.

(b) Prior to executing the written assisted reproduction agreement for gestational carriers, a surrogate and the intended parent or intended parents shall be represented by separate independent licensed attorneys of their choosing.

(c) The assisted reproduction agreement for gestational carriers shall be executed by the parties and the signatures on the assisted reproduction agreement for gestational carriers shall be notarized or witnessed by an equivalent method of affirmation as required in the jurisdiction where the assisted reproduction agreement for gestational carriers is executed.

(d) The parties to an assisted reproduction agreement for gestational carriers shall not undergo an embryo transfer procedure, or commence injectable medication in preparation for an embryo transfer for assisted reproduction purposes, until the assisted reproduction agreement for gestational carriers has been fully executed as required by subdivisions (b) and (c) of this section.

(e) An action to establish the parent-child relationship between the intended parent or parents and the child as to a child conceived pursuant to an assisted reproduction agreement for gestational carriers may be filed before the child’s birth and may be filed in the county where the child is anticipated to be born, the county where the intended parent or intended parents reside, the county where the surrogate resides, the county where the assisted reproduction agreement for gestational carriers is executed, or the county where medical procedures pursuant to the agreement are to be performed. A copy of the assisted reproduction agreement for gestational carriers shall be lodged in the court action filed for the purpose of establishing the parent-child relationship. The parties to the assisted reproduction agreement for gestational carriers shall attest, under penalty of perjury, and to the best of their knowledge and belief, as to the parties’ compliance with this section in entering into the assisted reproduction agreement for gestational carriers. Submitting those declarations shall not constitute a waiver, under Section 912 of the Evidence Code, of the lawyer-client privilege described in Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code.

(f) (1) A notarized assisted reproduction agreement for gestational carriers signed by all the parties, with the attached declarations of independent attorneys, and lodged with the superior court in accordance with this section, shall rebut any presumptions contained within Part 2 (commencing with Section 7540), subdivision (b) of Section 7610, and Sections 7611 and 7613, as to the gestational carrier surrogate, her spouse, or partner being a parent of the child or children.

(2) Upon petition of any party to a properly executed assisted reproduction agreement for gestational carriers, the court shall issue a judgment or order establishing a parent-child relationship, whether pursuant to Section 7630 or otherwise. The judgment or order may be issued before or after the child’s or children’s birth subject to the limitations of Section 7633. Subject to proof of compliance with this section, the judgment or order shall establish the parent-child relationship of the intended parent or intended parents identified in the surrogacy agreement and shall establish that the surrogate, her spouse, or partner is not a parent of, and has no parental rights or duties with respect to, the child or children. The judgment or order shall terminate any parental rights of the surrogate and her spouse or partner without further hearing or evidence, unless the court or a party to the assisted reproduction agreement for gestational carriers has a good faith, reasonable belief that the assisted reproduction agreement for gestational carriers or attorney declarations were not executed in accordance with this section. Upon motion by a party to the assisted reproduction agreement for gestational carriers, the matter shall be scheduled for hearing before a judgment or order is issued. Nothing in this section shall be construed to prevent a court from finding and declaring that the intended parent is or intended parents are the parent or parents of the child where compliance with this section has not been met; however, the court shall require sufficient proof entitling the parties to the relief sought.

(g) The petition, relinquishment or consent, agreement, order, report to the court from any investigating agency, and any power of attorney and deposition filed in the office of the clerk of the court pursuant to this part shall not be open to inspection by any person other than the parties to the proceeding and their attorneys and the State Department of Social Services, except upon the written authority of a judge of the superior court. A judge of the superior court shall not authorize anyone to inspect the petition, relinquishment or consent, agreement, order, report to the court from any investigating agency, or power of attorney or deposition, or any portion of those documents, except in exceptional circumstances and where necessary. The petitioner may be required to pay the expense of preparing the copies of the documents to be inspected.

(h) Upon the written request of any party to the proceeding and the order of any judge of the superior court, the clerk of the court shall not provide any documents referred to in subdivision (g) for inspection or copying to any other person, unless the name of the gestational carrier or any information tending to identify the gestational carrier is deleted from the documents or copies thereof.

(i) An assisted reproduction agreement for gestational carriers executed in accordance with this section is presumptively valid and shall not be rescinded or revoked without a court order. For purposes of this part, any failure to comply with the requirements of this section shall rebut the presumption of the validity of the assisted reproduction agreement for gestational carriers.

(Amended by Stats. 2014, Ch. 636, Sec. 2. Effective January 1, 2015.)









DIVISION 13 - ADOPTION

PART 1 - DEFINITIONS

8500

Unless the provision or context otherwise requires, the definitions in this part govern the construction of this division.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8502

(a) “Adoption service provider” means any of the following:

(1) A licensed private adoption agency.

(2) An individual who has presented satisfactory evidence to the department that he or she is a licensed clinical social worker who also has a minimum of five years of experience providing professional social work services while employed by a licensed California adoption agency or the department.

(3) In a state other than California, or a country other than the United States, an adoption agency licensed or otherwise approved under the laws of that state or country, or an individual who is licensed or otherwise certified as a clinical social worker under the laws of that state or country.

(4) An individual who has presented satisfactory evidence to the department that he or she is a licensed marriage and family therapist who has a minimum of five years of experience providing professional adoption casework services while employed by a licensed California adoption agency or the department. The department shall review the qualifications of each individual to determine if he or she has performed professional adoption casework services for five years as required by this section while employed by a licensed California adoption agency or the department.

(b) If, in the case of a birth parent located in California, at least three adoption service providers are not reasonably available, or, in the case of a birth parent located outside of California or outside of the United States who has contacted at least three potential adoption service providers and been unsuccessful in obtaining the services of an adoption service provider who is reasonably available and willing to provide services, independent legal counsel for the birth parent may serve as an adoption service provider pursuant to subdivision (e) of Section 8801.5. “Reasonably available” means that an adoption service provider is all of the following:

(1) Available within five days for an advisement of rights pursuant to Section 8801.5, or within 24 hours for the signing of the placement agreement pursuant to paragraph (3) of subdivision (b) of Section 8801.3.

(2) Within 100 miles of the birth mother.

(3) Available for a cost not exceeding five hundred dollars ($500) to make an advisement of rights and to witness the signing of the placement agreement.

(c) Where an attorney acts as an adoption service provider, the fee to make an advisement of rights and to witness the signing of the placement agreement shall not exceed five hundred dollars ($500).

(Amended by Stats. 2004, Ch. 858, Sec. 3. Effective January 1, 2005.)



8503

“Adoptive parent” means a person who has obtained an order of adoption of a minor child or, in the case of an adult adoption, an adult.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8506

“Agency adoption” means the adoption of a minor, other than an intercountry adoption, in which the department, county adoption agency, or licensed adoption agency is a party to, or joins in, the adoption petition.

(Amended by Stats. 2012, Ch. 35, Sec. 2. Effective June 27, 2012.)



8509

“Applicant” means a person who has submitted a written application to adopt a child from the department, county adoption agency, or licensed adoption agency and who is being considered by the adoption agency for the adoptive placement of a child.

(Amended by Stats. 2012, Ch. 35, Sec. 3. Effective June 27, 2012.)



8512

“Birth parent” means the biological parent or, in the case of a person previously adopted, the adoptive parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8513

“County adoption agency” means an adoption agency operated by a county or consortium of counties.

(Added by Stats. 2012, Ch. 35, Sec. 4. Effective June 27, 2012.)



8514

“Days” means calendar days, unless otherwise specified.

(Added by Stats. 1994, Ch. 585, Sec. 2. Effective January 1, 1995.)



8515

“Delegated county adoption agency” means a county adoption agency that has agreed to provide the services described in Chapter 3 (commencing with Section 8800) of Part 2.

(Amended by Stats. 2012, Ch. 35, Sec. 5. Effective June 27, 2012.)



8518

“Department” means the State Department of Social Services.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8521

(a) “Full-service adoption agency” means a licensed or authorized entity engaged in the business of providing adoption services, that does all of the following:

(1) Assumes care, custody, and control of a child through relinquishment of the child to the agency or involuntary termination of parental rights to the child.

(2) Assesses the birth parents, prospective adoptive parents, or child.

(3) Places children for adoption.

(4) Supervises adoptive placements.

(b) Private full-service adoption agencies shall be organized and operated on a nonprofit basis. As a condition of licensure to provide intercountry adoption services, a private full-service adoption agency shall be accredited by the Council on Accreditation, or supervised by an accredited primary provider, or acting as an exempted provider, in compliance with Subpart F (commencing with Section 96.29) of Part 96 of Title 22 of the Code of Federal Regulations.

(Amended by Stats. 2012, Ch. 35, Sec. 6. Effective June 27, 2012.)



8524

“Independent adoption” means the adoption of a child in which neither the department, county adoption agency, nor agency licensed by the department is a party to, or joins in, the adoption petition.

(Amended by Stats. 2012, Ch. 35, Sec. 7. Effective June 27, 2012.)



8527

“Intercountry adoption” means the adoption of a foreign-born child for whom federal law makes a special immigration visa available. Intercountry adoption includes completion of the adoption in the child’s native country or completion of the adoption in this state.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8530

“Licensed adoption agency” means an agency licensed by the department to provide adoption services.

(Amended by Stats. 2012, Ch. 35, Sec. 8. Effective June 27, 2012.)



8533

(a) “Noncustodial adoption agency” means any licensed entity engaged in the business of providing adoption services, which does all of the following:

(1) Assesses the prospective adoptive parents.

(2) Cooperatively matches children freed for adoption, who are under the care, custody, and control of a licensed adoption agency, for adoption, with assessed and approved prospective adoptive parents.

(3) Cooperatively supervises adoptive placements with a full-service adoption agency, but does not disrupt a placement or remove a child from a placement.

(b) Private noncustodial adoption agencies shall be organized and operated on a nonprofit basis. As a condition of licensure to provide intercountry adoption services, a noncustodial adoption agency shall be accredited by the Council on Accreditation, or supervised by an accredited primary provider, or acting as an exempted provider, in compliance with Subpart F (commencing with Section 96.29) of Part 96 of Title 22 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 583, Sec. 4. Effective January 1, 2008.)



8539

“Place for adoption” means, in the case of an independent adoption, the selection of a prospective adoptive parent or parents for a child by the birth parent or parents and the completion of an adoptive placement agreement on a form prescribed by the department by the birth parent or parents placing the child with prospective adoptive parents.

This section shall become operative on January 1, 1995.

(Repealed (Jan. 1, 1994) and added by Stats. 1993, Ch. 758, Sec. 4. Effective January 1, 1994. Section operative January 1, 1995, by its own provisions.)



8542

“Prospective adoptive parent” means a person who has filed or intends to file a petition under Part 2 (commencing with Section 8600) to adopt a child who has been or who is to be placed in the person’s physical care or a petition under Part 3 (commencing with Section 9300) to adopt an adult.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8543

“Qualified court investigator” means a superior court investigator with the same minimum qualifications as a probation officer or county welfare worker designated to conduct stepparent adoption investigations in stepparent adoption proceedings and proceedings to declare a minor free from parental custody and control.

(Added by Stats. 1993, Ch. 219, Sec. 185. Effective January 1, 1994.)



8545

“Special needs child” means a child for whom all of the following are true:

(a) It has been determined that the child cannot or should not be returned to the home of his or her parents, as evidenced by a petition for termination of parental rights, a court order terminating parental rights, or a signed relinquishment.

(b) The child has at least one of the following characteristics that is a barrier to his or her adoption:

(1) Adoptive placement without financial assistance is unlikely because of membership in a sibling group that should remain intact, or by virtue of race, ethnicity, color, language, age of three years or older, or parental background of a medical or behavioral nature that can be determined to adversely affect the development of the child.

(2) Adoptive placement without financial assistance is unlikely because the child has a mental, physical, emotional, or medical disability that has been certified by a licensed professional competent to make an assessment and operating within the scope of his or her profession. This paragraph shall also apply to children with a developmental disability as defined in subdivision (a) of Section 4512 of the Welfare and Institutions Code, including those determined to require out-of-home nonmedical care as described in Section 11464 of the Welfare and Institutions Code.

(c) The need for adoption subsidy is evidenced by an unsuccessful search for an adoptive home to take the child without financial assistance, as documented in the case file of the prospective adoptive child. The requirement for this search shall be waived when it would be against the best interest of the child because of the existence of significant emotional ties with prospective adoptive parents while in the care of these persons as a foster child.

(Amended by Stats. 2009, Ch. 339, Sec. 1. Effective January 1, 2010.)



8548

“Stepparent adoption” means an adoption of a child by a stepparent where one birth parent retains custody and control of the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






PART 2 - ADOPTION OF UNMARRIED MINORS

CHAPTER 1 - General Provisions

8600

An unmarried minor may be adopted by an adult as provided in this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8600.5

Tribal customary adoption as defined in Section 366.24 of the Welfare and Institutions Code and as applied to Indian Children who are dependents of the court, does not apply to this part.

(Amended by Stats. 2012, Ch. 35, Sec. 9. Effective June 27, 2012.)



8601

(a) Except as otherwise provided in subdivision (b), a prospective adoptive parent or parents shall be at least 10 years older than the child.

(b) If the court is satisfied that the adoption of a child by a stepparent, or by a sister, brother, aunt, uncle, or first cousin and, if that person is married, by that person and that person’s spouse, is in the best interest of the parties and is in the public interest, it may approve the adoption without regard to the ages of the child and the prospective adoptive parent or parents.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8601.5

(a) A court may issue an order of adoption and declare that it shall be entered nunc pro tunc when it will serve public policy and the best interests of the child, such as cases where adoption finalization has been delayed beyond the child’s 18th birthday due to factors beyond the control of the prospective adoptive family and the proposed adoptee.

(b) The request for nunc pro tunc entry of the order shall be stated in the adoption request or an amendment thereto, and shall set forth specific facts in support thereof.

(c) To the extent that a child’s eligibility for any publicly funded benefit program is or could be altered by the entry of an order of adoption, the change in eligibility shall not be determined as of the nunc pro tunc date, but shall be determined as of the date of the adoption finalization hearing.

(d) The nunc pro tunc date shall not precede the date upon which the parental rights of the birth parent or parents were initially terminated, whether voluntarily or involuntarily.

(Added by Stats. 2011, Ch. 462, Sec. 6. Effective January 1, 2012.)



8602

The consent of a child, if over the age of 12 years, is necessary to the child’s adoption.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8603

(a) A married person, not lawfully separated from the person’s spouse, shall not adopt a child without the consent of the spouse, provided that the spouse is capable of giving that consent.

(b) The consent of the spouse shall not establish any parental rights or responsibilities on the part of the consenting spouse unless he or she has consented to adopt the child in a writing filed with the court and is named in the final decree as an adoptive parent. The court shall not name the consenting spouse as an adoptive parent in the final decree unless the consenting spouse has filed a written consent to adopt the child with the court and has an approved adoption home study.

(c) The court may dispense with the consent of a spouse who cannot be located after diligent search, or a spouse determined by the court to lack the capacity to consent. A spouse for whom consent was dispensed shall not be named as an adoptive parent in the final decree.

(Amended by Stats. 2014, Ch. 763, Sec. 7. Effective January 1, 2015.)



8604

(a) Except as provided in subdivision (b), a child having a presumed father under Section 7611 shall not be adopted without the consent of the child’s birth parents, if living. The consent of a presumed father is not required for the child’s adoption unless he became a presumed father as described in Chapter 1 (commencing with Section 7540) or Chapter 3 (commencing with Section 7570) of Part 2 of Division 12, or subdivision (a), (b), or (c) of Section 7611 before the mother’s relinquishment or consent becomes irrevocable or before the mother’s parental rights have been terminated.

(b) If one birth parent has been awarded custody by judicial order, or has custody by agreement of both parents, and the other birth parent for a period of one year willfully fails to communicate with, and to pay for, the care, support, and education of the child when able to do so, then the birth parent having sole custody may consent to the adoption, but only after the birth parent not having custody has been served with a copy of a citation in the manner provided by law for the service of a summons in a civil action that requires the birth parent not having custody to appear at the time and place set for the appearance in court under Section 8718, 8823, 8913, or 9007.

(c) Failure of a birth parent to pay for the care, support, and education of the child for the period of one year or failure of a birth parent to communicate with the child for the period of one year is prima facie evidence that the failure was willful and without lawful excuse. If the birth parent or parents have made only token efforts to support or communicate with the child, the court may disregard those token efforts.

(d) (1) If the birth mother of a child for whom there is not a presumed father leaves the child in the physical care of a licensed private adoption agency, in the physical care of a prospective adoptive parent who has an approved preplacement evaluation or private agency adoption home study, or in the hospital after designating a licensed private adoption agency or an approved prospective adoptive parent in a signed document, completed with a hospital social worker, adoption service provider, licensed private adoption agency worker, notary, or attorney, but fails to sign a placement agreement, consent, or relinquishment for adoption, the approved prospective adoptive parent or the licensed private adoption agency may apply for, and the court may issue, a temporary custody order placing the child in the care and custody of the applicant.

(2) A temporary custody order issued pursuant to this subdivision shall include all of the following:

(A) A requirement that the applicant keep the court informed of the child’s residence at all times.

(B) A requirement that the child shall not be removed from the state or concealed within the state.

(C) The expiration date of the order, which shall not be more than six months after the order is issued.

(3) A temporary custody order issued pursuant to this subdivision may be voided upon the birth mother’s request to have the child returned to her care and custody.

(Amended by Stats. 2014, Ch. 763, Sec. 8. Effective January 1, 2015.)



8605

A child not having a presumed father under Section 7611 may not be adopted without the consent of the child’s mother, if living.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8606

Notwithstanding Sections 8604 and 8605, the consent of a birth parent is not necessary in the following cases:

(a) Where the birth parent has been judicially deprived of the custody and control of the child (1) by a court order declaring the child to be free from the custody and control of either or both birth parents pursuant to Part 4 (commencing with Section 7800) of Division 12 of this code, or Section 366.25 or 366.26 of the Welfare and Institutions Code, or (2) by a similar order of a court of another jurisdiction, pursuant to a law of that jurisdiction authorizing the order.

(b) Where the birth parent has, in a judicial proceeding in another jurisdiction, voluntarily surrendered the right to the custody and control of the child pursuant to a law of that jurisdiction providing for the surrender.

(c) Where the birth parent has deserted the child without provision for identification of the child.

(d) Where the birth parent has relinquished the child for adoption as provided in Section 8700.

(e) Where the birth parent has relinquished the child for adoption to a licensed or authorized child-placing agency in another jurisdiction pursuant to the law of that jurisdiction.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8606.5

(a) Notwithstanding any other section in this part, and in accordance with Section 1913 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), consent to adoption given by an Indian child’s parent is not valid unless both of the following occur:

(1) The consent is executed in writing at least 10 days after the child’s birth and recorded before a judge.

(2) The judge certifies that the terms and consequences of the consent were fully explained in detail in English and were fully understood by the parent or that they were interpreted into a language that the parent understood.

(b) The parent of an Indian child may withdraw his or her consent to adoption for any reason at any time prior to the entry of a final decree of adoption and the child shall be returned to the parent.

(c) After the entry of a final decree of adoption of an Indian child, the Indian child’s parent may withdraw consent to the adoption upon the grounds that consent was obtained through fraud or duress and may petition the court to vacate such decree. Upon a finding that such consent was obtained through fraud or duress, the court shall vacate such decree and return the child to the parent, provided that no adoption that has been effective for at least 2 years may be invalidated unless otherwise permitted under state law.

(Added by Stats. 2006, Ch. 838, Sec. 8. Effective January 1, 2007.)



8607

All forms adopted by the department authorizing the release of an infant from a health facility to the custody of persons other than the person entitled to custody of the child pursuant to Section 3010 and authorizing these other persons to obtain medical care for the infant shall contain a statement in boldface type delineating the various types of adoptions available, the birth parents’ rights with regard thereto, including, but not limited to, rights with regard to revocation of consent to adoption, and a statement regarding the authority of the court under Part 4 (commencing with Section 7800) of Division 12 to declare the child abandoned by the birth parent or parents.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8608

(a) The department shall adopt regulations specifying the form and content of the reports required by Sections 8706, 8817, and 8909. In addition to any other material that may be required by the department, the form shall include inquiries designed to elicit information on any illness, disease, or defect of a genetic or hereditary nature.

(b) All county adoption agencies and licensed adoption agencies shall cooperate with and assist the department in devising a plan that will effectuate the effective and discreet transmission to adoptees or prospective adoptive parents of pertinent medical information reported to the department, county adoption agency, or licensed adoption agency, upon the request of the person reporting the medical information.

(Amended by Stats. 2012, Ch. 35, Sec. 10. Effective June 27, 2012.)



8609

(a) Any person or organization that, without holding a valid and unrevoked license to place children for adoption issued by the department, advertises in any periodical or newspaper, by radio, or other public medium, that he, she, or it will place children for adoption, or accept, supply, provide, or obtain children for adoption, or that causes any advertisement to be published in or by any public medium soliciting, requesting, or asking for any child or children for adoption is guilty of a misdemeanor.

(b) Any person, other than a birth parent, or any organization, association, or corporation that, without holding a valid and unrevoked license to place children for adoption issued by the department, places any child for adoption is guilty of a misdemeanor.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8609.5

An adoption request for the adoption of a nondependent minor may be filed with the court in the county in which one of the following applies:

(a) The petitioner resides.

(b) The child was born or resides at the time of filing.

(c) An office of the agency that placed the child for adoption is located.

(d) An office of the department or a public adoption agency that is investigating the petition is located.

(e) The county in which a placing birth parent or parents resided when the adoptive placement agreement, consent, or relinquishment was signed.

(f) The county in which a placing birth parent or parents resided when the petition was filed.

(g) The county in which the child was freed for adoption.

(Added by Stats. 2012, Ch. 638, Sec. 6. Effective January 1, 2013.)



8610

(a) The petitioners in a proceeding for adoption of a child shall file with the court a full accounting report of all disbursements of anything of value made or agreed to be made by them or on their behalf in connection with the birth of the child, the placement of the child with the petitioners, any medical or hospital care received by the child’s birth mother or by the child in connection with the child’s birth, any other expenses of either birth parent, or the adoption. The accounting report shall be made under penalty of perjury and shall be submitted to the court on or before the date set for the hearing on the adoption petition, unless the court grants an extension of time.

(b) The accounting report shall be itemized in detail and shall show the services relating to the adoption or to the placement of the child for adoption that were received by the petitioners, by either birth parent, by the child, or by any other person for whom payment was made by or on behalf of the petitioners. The report shall also include the dates of each payment, the names and addresses of each attorney, physician and surgeon, hospital, licensed adoption agency, or other person or organization who received any funds of the petitioners in connection with the adoption or the placement of the child with them, or participated in any way in the handling of those funds, either directly or indirectly.

(c) This section does not apply to an adoption by a stepparent where one birth parent or adoptive parent retains custody and control of the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8611

All court hearings in an adoption proceeding shall be held in private, and the court shall exclude all persons except the officers of the court, the parties, their witnesses, counsel, and representatives of the agencies present to perform their official duties under the law governing adoptions.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8612

(a) The court shall examine all persons appearing before it pursuant to this part. The examination of each person shall be conducted separately but within the physical presence of every other person unless the court, in its discretion, orders otherwise.

(b) The prospective adoptive parent or parents shall execute and acknowledge an agreement in writing that the child will be treated in all respects as their lawful child.

(c) If satisfied that the interest of the child will be promoted by the adoption, the court may make and enter an order of adoption of the child by the prospective adoptive parent or parents.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8613

(a) If the prospective adoptive parent is commissioned or enlisted in the military service, or auxiliary thereof, of the United States, or of any of its allies, or is engaged in service on behalf of any governmental entity of the United States, or in the American Red Cross, or in any other recognized charitable or religious organization, so that it is impossible or impracticable, because of the prospective adoptive parent’s absence from this state, or otherwise, to make an appearance in person, and the circumstances are established by satisfactory evidence, the appearance may be made for the prospective adoptive parent by counsel, commissioned and empowered in writing for that purpose. The power of attorney may be incorporated in the adoption petition.

(b) Where the prospective adoptive parent is permitted to appear by counsel, the agreement may be executed and acknowledged by the counsel, or may be executed by the absent party before a notary public, or any other person authorized to take acknowledgments including the persons authorized by Sections 1183 and 1183.5 of the Civil Code.

(c) Where the prospective adoptive parent is permitted to appear by counsel, or otherwise, the court may, in its discretion, cause an examination of the prospective adoptive parent, other interested person, or witness to be made upon deposition, as it deems necessary. The deposition shall be taken upon commission, as prescribed by the Code of Civil Procedure, and the expense thereof shall be borne by the petitioner.

(d) The petition, relinquishment or consent, agreement, order, report to the court from any investigating agency, and any power of attorney and deposition shall be filed in the office of the clerk of the court.

(e) The provisions of this section permitting an appearance through counsel are equally applicable to the spouse of a prospective adoptive parent who resides with the prospective adoptive parent outside this state.

(f) Where, pursuant to this section, neither prospective adoptive parent need appear before the court, the child proposed to be adopted need not appear. If the law otherwise requires that the child execute any document during the course of the hearing, the child may do so through counsel.

(g) Where none of the parties appears, the court may not make an order of adoption until after a report has been filed with the court pursuant to Section 8715, 8807, 8914, or 9001.

(Amended by Stats. 2002, Ch. 784, Sec. 109. Effective January 1, 2003.)



8613.5

(a) (1) If it is impossible or impracticable for either prospective adoptive parent to make an appearance in person, and the circumstances are established by clear and convincing documentary evidence, the court may, in its discretion, do either of the following:

(A) Waive the personal appearance of the prospective adoptive parent. The appearance may be made for the prospective adoptive parent by counsel, commissioned and empowered in writing for that purpose. The power of attorney may be incorporated in the adoption petition.

(B) Authorize the prospective adoptive parent to appear by telephone, videoconference, or other remote electronic means that the court deems reasonable, prudent, and reliable.

(2) For purposes of this section, if the circumstances that make an appearance in person by a prospective adoptive parent impossible or impracticable are temporary in nature or of a short duration, the court shall not waive the personal appearance of that prospective adoptive parent.

(b) If the prospective adoptive parent is permitted to appear by counsel, the agreement may be executed and acknowledged by the counsel, or may be executed by the absent party before a notary public, or any other person authorized to take acknowledgments including the persons authorized by Sections 1183 and 1183.5 of the Civil Code.

(c) If the prospective adoptive parent is permitted to appear by counsel, or otherwise, the court may, in its discretion, cause an examination of the prospective adoptive parent, other interested person, or witness to be made upon deposition, as it deems necessary. The deposition shall be taken upon commission, as prescribed by the Code of Civil Procedure, and the expense thereof shall be borne by the petitioner.

(d) The petition, relinquishment or consent, agreement, order, report to the court from any investigating agency, and any power of attorney and deposition shall be filed in the office of the clerk of the court.

(e) The provisions of this section permitting an appearance by counsel or electronically pursuant to subparagraph (B) of paragraph (1) of subdivision (a) are equally applicable to the spouse of a prospective adoptive parent who resides with the prospective adoptive parent outside this state.

(f) If, pursuant to this section, neither prospective adoptive parent need appear before the court, the child proposed to be adopted need not appear. If the law otherwise requires that the child execute any document during the course of the hearing, the child may do so through counsel.

(g) If none of the parties appear, the court may not make an order of adoption until after a report has been filed with the court pursuant to Section 8715, 8807, 8914, or 9001.

(Amended by Stats. 2014, Ch. 763, Sec. 9. Effective January 1, 2015.)



8613.7

On and after January 1, 2014, the court shall provide to any petitioner for adoption pursuant to this part a notice informing him or her that he or she may be eligible for reduced-cost coverage through the California Health Benefit Exchange established under Title 22 (commencing with Section 100500) of the Government Code or no-cost coverage through Medi-Cal. The notice shall include information on obtaining coverage pursuant to those programs, and shall be developed by the California Health Benefit Exchange.

(Added by Stats. 2012, Ch. 851, Sec. 2. Effective January 1, 2013.)



8614

Upon the request of the adoptive parents or the adopted child, a clerk of the superior court may issue a certificate of adoption that states the date and place of adoption, the birthday of the child, the names of the adoptive parents, and the name the child has taken. Unless the child has been adopted by a stepparent or by a relative, as defined in subdivision (c) of Section 8616.5, the certificate shall not state the name of the birth parents of the child.

(Amended by Stats. 2003, Ch. 251, Sec. 5. Effective January 1, 2004.)



8615

(a) Notwithstanding any other law, an action may be brought in the county in which the petitioner resides for the purpose of obtaining for a child adopted by the petitioner a new birth certificate specifying that a deceased spouse of the petitioner who was in the home at the time of the initial placement of the child is a parent of the child.

(b) In an adoption proceeding, the petitioner may request that the new birth certificate specify that a deceased spouse of the petitioner who was in the home at the time of the initial placement of the child is a parent of the child.

(c) The inclusion of the name of a deceased person in a birth certificate issued pursuant to a court order under this section does not affect any matter of testate or intestate succession, and is not competent evidence on the issue of the relationship between the adopted child and the deceased person in any action or proceeding.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8616

After adoption, the adopted child and the adoptive parents shall sustain towards each other the legal relationship of parent and child and have all the rights and are subject to all the duties of that relationship.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8616.5

(a) The Legislature finds and declares that some adoptive children may benefit from either direct or indirect contact with birth relatives, including the birth parent or parents or an Indian tribe, after being adopted. Postadoption contact agreements are intended to ensure children of an achievable level of continuing contact when contact is beneficial to the children and the agreements are voluntarily entered into by birth relatives, including the birth parent or parents or an Indian tribe, and adoptive parents. Nothing in this section requires all of the listed parties to participate in the development of a postadoption contact agreement in order for the agreement to be entered into.

(b) (1) Nothing in the adoption laws of this state shall be construed to prevent the adopting parent or parents, the birth relatives, including the birth parent or parents or an Indian tribe, and the child from voluntarily entering into a written agreement to permit continuing contact between the birth relatives, including the birth parent or parents or an Indian tribe, and the child if the agreement is found by the court to have been entered into voluntarily and to be in the best interests of the child at the time the adoption petition is granted.

(2) The terms of any postadoption contact agreement executed under this section shall be limited to, but need not include, all of the following:

(A) Provisions for visitation between the child and a birth parent or parents and other birth relatives, including siblings, and the child’s Indian tribe if the case is governed by the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(B) Provisions for future contact between a birth parent or parents or other birth relatives, including siblings, or both, and the child or an adoptive parent, or both, and in cases governed by the Indian Child Welfare Act, the child’s Indian tribe.

(C) Provisions for the sharing of information about the child in the future.

(3) The terms of any postadoption contact agreement with birth relatives other than the child’s birth parent or parents shall be limited to the sharing of information about the child, unless the child has a preexisting relationship with the birth relative.

(c) At the time an adoption decree is entered pursuant to a petition filed pursuant to Section 8714, 8714.5, 8802, 8912, or 9000, the court entering the decree may grant postadoption privileges if an agreement for those privileges has been entered into, including agreements entered into pursuant to subdivision (f) of Section 8620. The hearing to grant the adoption petition and issue an order of adoption may be continued as necessary to permit parties who are in the process of negotiating a postadoption agreement to reach a final agreement.

(d) The child who is the subject of the adoption petition shall be considered a party to the postadoption contact agreement. The written consent to the terms and conditions of the postadoption contact agreement and any subsequent modifications of the agreement by a child who is 12 years of age or older is a necessary condition to the granting of privileges regarding visitation, contact, or sharing of information about the child, unless the court finds by a preponderance of the evidence that the agreement, as written, is in the best interests of the child. Any child who has been found to come within Section 300 of the Welfare and Institutions Code or who is the subject of a petition for jurisdiction of the juvenile court under Section 300 of the Welfare and Institutions Code shall be represented by an attorney for purposes of consent to the postadoption contact agreement.

(e) A postadoption contact agreement shall contain the following warnings in bold type:

(1) After the adoption petition has been granted by the court, the adoption cannot be set aside due to the failure of an adopting parent, a birth parent, a birth relative, an Indian tribe, or the child to follow the terms of this agreement or a later change to this agreement.

(2) A disagreement between the parties or litigation brought to enforce or modify the agreement shall not affect the validity of the adoption and shall not serve as a basis for orders affecting the custody of the child.

(3) A court will not act on a petition to change or enforce this agreement unless the petitioner has participated, or attempted to participate, in good faith in mediation or other appropriate dispute resolution proceedings to resolve the dispute.

(f) Upon the granting of the adoption petition and the issuing of the order of adoption of a child who is a dependent of the juvenile court, juvenile court dependency jurisdiction shall be terminated. Enforcement of the postadoption contact agreement shall be under the continuing jurisdiction of the court granting the petition of adoption. The court may not order compliance with the agreement absent a finding that the party seeking the enforcement participated, or attempted to participate, in good faith in mediation or other appropriate dispute resolution proceedings regarding the conflict, prior to the filing of the enforcement action, and that the enforcement is in the best interests of the child. Documentary evidence or offers of proof may serve as the basis for the court’s decision regarding enforcement. No testimony or evidentiary hearing shall be required. The court shall not order further investigation or evaluation by any public or private agency or individual absent a finding by clear and convincing evidence that the best interests of the child may be protected or advanced only by that inquiry and that the inquiry will not disturb the stability of the child’s home to the detriment of the child.

(g) The court may not award monetary damages as a result of the filing of the civil action pursuant to subdivision (e) of this section.

(h) A postadoption contact agreement may be modified or terminated only if either of the following occurs:

(1) All parties, including the child if the child is 12 years of age or older at the time of the requested termination or modification, have signed a modified postadoption contact agreement and the agreement is filed with the court that granted the petition of adoption.

(2) The court finds all of the following:

(A) The termination or modification is necessary to serve the best interests of the child.

(B) There has been a substantial change of circumstances since the original agreement was executed and approved by the court.

(C) The party seeking the termination or modification has participated, or attempted to participate, in good faith in mediation or other appropriate dispute resolution proceedings prior to seeking court approval of the proposed termination or modification.

Documentary evidence or offers of proof may serve as the basis for the court’s decision. No testimony or evidentiary hearing shall be required. The court shall not order further investigation or evaluation by any public or private agency or individual absent a finding by clear and convincing evidence that the best interests of the child may be protected or advanced only by that inquiry and that the inquiry will not disturb the stability of the child’s home to the detriment of the child.

(i) All costs and fees of mediation or other appropriate dispute resolution proceedings shall be borne by each party, excluding the child. All costs and fees of litigation shall be borne by the party filing the action to modify or enforce the agreement when no party has been found by the court as failing to comply with an existing postadoption contact agreement. Otherwise, a party, other than the child, found by the court as failing to comply without good cause with an existing agreement shall bear all the costs and fees of litigation.

(j) The Judicial Council shall adopt rules of court and forms for motions to enforce, terminate, or modify postadoption contact agreements.

(k) The court may not set aside a decree of adoption, rescind a relinquishment, or modify an order to terminate parental rights or any other prior court order because of the failure of a birth parent, adoptive parent, birth relative, an Indian tribe, or the child to comply with any or all of the original terms of, or subsequent modifications to, the postadoption contact agreement, except as follows:

(1) Prior to issuing the order of adoption, in an adoption involving an Indian child, the court may, upon a petition of the birth parent, birth relative, or an Indian tribe, order the parties to engage in family mediation services for the purpose of reaching a postadoption contact agreement if the prospective adoptive parent fails to negotiate in good faith to enter into a postadoption contact agreement, after having agreed to enter into negotiations, provided that the failure of the parties to reach an agreement is not in and of itself proof of bad faith.

(2) Prior to issuing the order of adoption, if the parties fail to negotiate in good faith to enter into a postadoption contact agreement during the negotiations entered into pursuant to and in accordance with paragraph (1), the court may modify prior orders or issue new orders as necessary to ensure the best interest of the Indian child is met, including, but not limited to, requiring parties to engage in further family mediation services for the purpose of reaching a postadoption contact agreement, initiating guardianship proceeding in lieu of adoption, or authorizing a change of adoptive placement for the child.

(Amended by Stats. 2009, Ch. 492, Sec. 3. Effective January 1, 2010.)



8617

(a) Except as provided in subdivision (b), the existing parent or parents of an adopted child are, from the time of the adoption, relieved of all parental duties towards, and all responsibility for, the adopted child, and have no right over the child.

(b) The termination of the parental duties and responsibilities of the existing parent or parents under subdivision (a) may be waived if both the existing parent or parents and the prospective adoptive parent or parents sign a waiver at any time prior to the finalization of the adoption. The waiver shall be filed with the court.

(Amended by Stats. 2013, Ch. 564, Sec. 7. Effective January 1, 2014.)



8618

A child adopted pursuant to this part may take the family name of the adoptive parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8619

The department shall adopt rules and regulations it determines are reasonably necessary to ensure that the birth parent or parents of Indian ancestry, seeking to relinquish a child for adoption, provide sufficient information to the department, county adoption agency, or licensed adoption agency so that a certificate of degree of Indian blood can be obtained from the Bureau of Indian Affairs. The department shall immediately request a certificate of degree of Indian blood from the Bureau of Indian Affairs upon obtaining the information. A copy of all documents pertaining to the degree of Indian blood and tribal enrollment, including a copy of the certificate of degree of Indian blood, shall become a permanent record in the adoption files and shall be housed in a central location and made available to authorized personnel from the Bureau of Indian Affairs when required to determine the adopted person’s eligibility to receive services or benefits because of the adopted person’s status as an Indian. This information shall be made available to the adopted person upon reaching the age of majority.

(Amended by Stats. 2012, Ch. 35, Sec. 11. Effective June 27, 2012.)



8619.5

Whenever a final decree of adoption of an Indian child has been vacated or set aside or the adoptive parent voluntary consents to termination of his or her parental rights to the child, a biological parent or prior Indian custodian may petition for return of custody and the court shall grant that petition unless there is a showing, in a proceeding subject to the provisions of Section 1912 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), that the return of custody is not in the best interest of the child.

(Added by Stats. 2006, Ch. 838, Sec. 10. Effective January 1, 2007.)



8620

(a) (1) If a parent is seeking to relinquish a child pursuant to Section 8700 or execute an adoption placement agreement pursuant to Section 8801.3, the department, county adoption agency, licensed adoption agency, or adoption service provider, as applicable, shall ask the child and the child’s parent or custodian whether the child is, or may be, a member of, or eligible for membership in an Indian tribe or whether the child has been identified as a member of an Indian organization. The department, county adoption agency, licensed adoption agency, or adoption service provider, as applicable, shall complete the forms provided for this purpose by the department and shall make this completed form a part of the file.

(2) If there is any oral or written information that indicates that the child is, or may be, an Indian child, the department, county adoption agency, licensed adoption agency, or adoption service provider, as applicable, shall obtain the following information:

(A) The name of the child involved, and the actual date and place of birth of the child.

(B) The name, address, date of birth, and tribal affiliation of the birth parents, maternal and paternal grandparents, and maternal and paternal great-grandparents of the child.

(C) The name and address of extended family members of the child who have a tribal affiliation.

(D) The name and address of the Indian tribes or Indian organizations of which the child is, or may be, a member.

(E) A statement of the reasons why the child is, or may be, an Indian.

(3) (A) The department, county adoption agency, licensed adoption agency, attorney for the prospective adoptive parents, or adoption service provider shall send a notice, which shall include information obtained pursuant to paragraph (2) and a request for confirmation of the child’s Indian status, to any parent and any custodian of the child, and to any Indian tribe of which the child is, or may be, a member or eligible for membership. If any of the information required under paragraph (2) cannot be obtained, the notice shall indicate that fact.

(B) The notice sent pursuant to subparagraph (A) shall describe the nature of the proceeding and advise the recipient of the Indian tribe’s right to intervene in the proceeding on its own behalf or on behalf of a tribal member relative of the child.

(b) The department shall adopt regulations to ensure that if a child who is being voluntarily relinquished for adoption, pursuant to Section 8700, is an Indian child, the parent of the child shall be advised of his or her right to withdraw his or her consent and thereby rescind the relinquishment of an Indian child for any reason at any time prior to entry of a final decree of termination of parental rights or adoption, pursuant to Section 1913 of Title 25 of the United States Code.

(c) If a child who is the subject of an adoption proceeding after being relinquished for adoption pursuant to Section 8700, is an Indian child, the child’s Indian tribe may intervene in that proceeding on behalf of a tribal member relative of the child.

(d) Any notice sent under this section shall comply with Section 180.

(e) If all prior notices required by this section have been provided to an Indian tribe, the Indian tribe receiving those prior notices is encouraged to provide notice to the department and to the licensed adoption agency, county adoption agency, or adoption service provider, not later than five calendar days prior to the date of the hearing to determine whether or not the final adoption order is to be granted, indicating whether or not it intends to intervene in the proceeding required by this section, either on its own behalf or on behalf of a tribal member who is a relative of the child.

(f) The Legislature finds and declares that some adoptive children may benefit from either direct or indirect contact with an Indian tribe. Nothing in the adoption laws of this state shall be construed to prevent the adopting parent or parents, the birth relatives, including the birth parent or parents, an Indian tribe, and the child, from voluntarily entering into a written agreement to permit continuing contact between the Indian tribe and the child, if the agreement is found by the court to have been entered into voluntarily and to be in the best interest of the child at the time the adoption petition is granted.

(g) With respect to giving notice to Indian tribes in the case of voluntary placements of Indian children pursuant to this section, a person, other than a birth parent of the child, shall be subject to a civil penalty if that person knowingly and willfully:

(1) Falsifies, conceals, or covers up by any trick, scheme, or device, a material fact concerning whether the child is an Indian child or the parent is an Indian.

(2) Makes any false, fictitious, or fraudulent statement, omission, or representation.

(3) Falsifies a written document knowing that the document contains a false, fictitious, or fraudulent statement or entry relating to a material fact.

(4) Assists any person in physically removing a child from the State of California in order to obstruct the application of notification.

(h) Civil penalties for a violation of subdivision (g) by a person other than a birth parent of the child are as follows:

(1) For the initial violation, a person shall be fined not more than ten thousand dollars ($10,000).

(2) For any subsequent violation, a person shall be fined not more than twenty thousand dollars ($20,000).

(Amended by Stats. 2012, Ch. 35, Sec. 12. Effective June 27, 2012.)



8621

The department shall adopt regulations regarding the provision of adoption services by the department, county adoption agencies, licensed adoption agencies, and other adoption service providers, and shall monitor the provision of those services by county adoption agencies, licensed adoption agencies, and other adoption providers. The department shall report violations of regulations to the appropriate licensing authority.

This section shall become operative on January 1, 1995.

(Amended by Stats. 2012, Ch. 35, Sec. 13. Effective June 27, 2012.)



8622

A licensed private adoption agency whose services are limited to a particular target population shall inform all birth parents and prospective adoptive parents of its service limitations before commencing any services, signing any documents or agreements, or accepting any fees.

This section shall become operative on January 1, 1995.

(Repealed (Jan. 1, 1994) and added by Stats. 1993, Ch. 758, Sec. 6.2. Effective January 1, 1994. Section operative January 1, 1995, by its own provisions.)






CHAPTER 1.5 - Adoption Facilitators

8623

A person or organization is an adoption facilitator if the person or organization is not licensed as an adoption agency by the State of California and engages in either of the following activities:

(a) Advertises for the purpose of soliciting parties to an adoption or locating children for an adoption or acting as an intermediary between the parties to an adoption.

(b) Charges a fee or other valuable consideration for services rendered relating to an adoption.

(Amended by Stats. 2007, Ch. 130, Sec. 90. Effective January 1, 2008.)



8624

Any advertising by an adoption facilitator shall:

(a) Identify the name of the party placing the advertisement and shall state that the party is an adoption facilitator.

(b) Be subject to Section 17500 of the Business and Professions Code.

(c) Provide, in any written advertisement, the disclosure required by subdivision (a) in print that is the same size and typeface as the name required pursuant to subdivision (a) or any telephone number specified in the advertisement, whichever is the larger print size.

(d) Provide the disclosure required by subdivision (a) in the same color as the most prominent print in the advertisement where the advertisement contains more than one color.

(e) Present the disclosure required by subdivision (a) in a readily understandable manner and at the same speed and volume, if applicable, as the rest of the advertisement if the advertisement is a television advertisement.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8625

An adoption facilitator shall not:

(a) Mislead any person into believing, or imply by any document, including any form of advertising or by oral communications, that the adoption facilitator is a licensed adoption agency.

(b) Represent to any person that he or she is able to provide services for which the adoption facilitator is not properly licensed.

(c) Make use of photolisting to advertise minor children for placement in adoption.

(d) Post in any advertising specific information about particular minor children who are available for adoption placement.

(Amended by Stats. 2006, Ch. 754, Sec. 2. Effective January 1, 2007.)



8626

An adoption facilitator shall disclose in the first oral communication in which there is a description of services, that the facilitator is not a licensed adoption agency.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8627

If the facilitator is acting on behalf of more than one party, all of the parties on whose behalf the facilitator is acting shall have signed a written agreement authorizing the facilitator to act on behalf of all of the parties.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8628

An adoption facilitator shall report in writing to the prospective adoptive parents all information that is provided to the facilitator by the birthparents concerning a particular child.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8629

For a period of 72 hours after signing a contract or after the payment of any fee, the birthparents or the prospective adoptive parents may revoke the contract and request the return of any fees paid, without penalty, except for any reasonable fees actually earned by the facilitator and which are supported by written records or documentation.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8630

The amount of fees paid to an adoption facilitator and any fees or expenses an adoption facilitator pays to a third party shall be reported to the court in the adoption accounting report as an adoption-related expense.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8631

All contracts entered into by an adoption facilitator shall be in writing and, at a minimum, shall include the following:

(a) A statement that the adoption facilitator is not licensed by the State of California as an adoption agency.

(b) A statement disclosing on whose behalf the facilitator is acting.

(c) A statement that the information provided by any party is not confidential but that this waiver of confidentiality shall only apply to the parties to the facilitation contract and any disclosures required by Chapter 7 (commencing with Section 9200) of Part 2 of Division 13.

(d) A statement that the adoption facilitator cannot provide any services for which the facilitator is not properly licensed, such as legal or therapeutic counseling.

(e) A list of all the services that the adoption facilitator is required to provide under the contract.

(f) Notice that for a period of 72 hours after signing the contract any party may revoke the contract, and if a fee has been paid by the prospective adoptive parents, they may, within that 72-hour period, request the return of the fees paid, except for any reasonable fee actually earned by the facilitator that is supported by written record or documentation.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8632

The adoption facilitator shall also explain the terms of the written contract verbally to the prospective adoptive parents and the birthparents.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8632.5

(a) The department shall establish and adopt regulations for a statewide registration and enforcement process for adoption facilitators. The department shall also establish and adopt regulations to require adoption facilitators to post a bond as required by this section.

(b) The department may adapt the process it uses to register adoption service providers in order to provide a similar registration process for adoption facilitators. The process used by the department shall include a procedure for determining the status of bond compliance by adoption facilitators, a means for accepting or denying organizations seeking inclusion in the adoption facilitator registry, a means for removing adoption facilitators from the adoption facilitator registry, and an appeals process for those entities denied inclusion in or removed from the adoption facilitator registry. The department may deny or revoke inclusion in the registry for adoption facilitators to an applicant who does not possess a criminal record clearance or exemption issued by the department pursuant to Section 1522 of the Health and Safety Code and the criminal record clearance regulations applicable to personnel of private adoption agencies. Criminal record clearances and exemptions granted to adoption facilitators are not transferable.

(c) Upon the establishment by the department of a registration process, all adoption facilitators that operate independently from a licensed public or private adoption agency or an adoption attorney in this state shall be required to register with the department.

(d) An adoption facilitator, when posting a bond, shall also file with the department a disclosure form containing the adoption facilitator’s name, date of birth, residence address, business address, residence telephone number, business telephone number, and the number of adoptions facilitated for the previous year. Along with the disclosure form, the adoption facilitator shall provide all of the following information to the department:

(1) Proof that the facilitator and any member of the staff who provides direct adoption services has completed two years of college courses, with at least half of the units and hours focusing on social work or a related field.

(2) Proof that the facilitator and any member of the staff who provides direct adoption services has a minimum of three years of experience employed by a public or private adoption agency licensed by the department, a registered adoption facilitator, or an adoption attorney who assists in bringing adopting persons and placing parents together for the purpose of adoption placement.

(A) An adoption facilitator and any member of the staff subject to this paragraph may waive the educational and experience requirements by satisfying all of the following requirements:

(i) He or she has over five years of work experience providing direct adoption services for a licensed adoption agency.

(ii) He or she has not been found liable of malfeasance in connection with providing adoption services.

(iii) He or she provides three separate letters of support attesting to his or her ethics and work providing direct adoption services from any of the following:

(I) A licensed public or private adoption agency.

(II) A member of the Academy of California Adoption Lawyers.

(III) The State Department of Social Services.

(B) An adoption facilitator who is registered with the department may also register staff members under the designation of “trainee.” A trainee may provide direct adoption services without meeting the requirements of this paragraph. Any trainee registered with the department shall be directly supervised by an individual who meets all registration requirements.

(3) A valid business license.

(4) A valid, current, government-issued identification to determine the adoption facilitator’s identity, such as a California driver’s license, identification card, passport, or other form of identification that is acceptable to the department.

(5) Fingerprint images for a background check to be used by the department for the purposes described in this section.

(e) The State Department of Social Services may submit fingerprint images of adoption facilitators to the Department of Justice for the purpose of obtaining criminal offender record information regarding state- and federal-level convictions and arrests, including arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal.

(1) The Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the department.

(2) The Department of Justice shall provide a response to the department pursuant to subdivision (m) of Section 11105 of the Penal Code.

(3) The department shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code.

(4) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this section.

(5) The department may only release an applicant’s criminal record information search response as provided in subparagraph (G) of paragraph (4) of subdivision (a) of Section 1522 of the Health and Safety Code.

(f) The department may impose a fee upon applicants for each set of classifiable fingerprint cards that it processes pursuant to paragraph (5) of subdivision (d).

(g) The department shall post on its Internet Web site the registration and bond requirements required by this chapter and a list of adoption facilitators in compliance with the registration and bond requirements of this chapter. The department shall ensure that the information is current and shall update the information at least once every 30 days.

(h) The department shall develop the disclosure form required pursuant to subdivision (d) and shall make it available to any adoption facilitator posting a bond.

(i) The department may charge adoption facilitators an annual filing fee to recover all costs associated with the requirements of this section and that fee shall be set by regulation.

(j) The department may create an Adoption Facilitator Account for deposit of fees received from registrants.

(k) On or before January 1, 2008, the department shall make recommendations for the registry program to the Legislature, including a recommendation on how to implement a department program to accept and compile complaints against registered adoption facilitators and to provide public access to those complaints, by specific facilitator, through the department’s Internet Web site.

(l) The adoption facilitator registry established pursuant to this section shall become operative on the first day of the first month following an appropriation from the Adoption Facilitator Account to the State Department of Social Services for the startup costs and the costs of administration of the adoption facilitator registry.

(Amended by Stats. 2008, Ch. 534, Sec. 6. Effective January 1, 2009.)



8633

Any person or entity that violates this chapter is subject to a civil penalty of one thousand dollars ($1,000) or the amount of the contract fees, whichever is greater.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8634

Any contract entered into pursuant to this chapter is subject to the rules and remedies relating to contracts generally.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8636

(a) Prior to engaging in the business of, or acting in the capacity of, an adoption facilitator, any person shall (1) obtain a business license in the appropriate jurisdiction, and (2) post a bond in the amount of twenty-five thousand dollars ($25,000), executed by a corporate surety admitted to do business in this state, with the department in accordance with Section 8632.5.

(b) The surety bond required by subdivision (a) shall be in favor of, and payable to, the people of the State of California and shall be for the benefit of any person damaged by fraud, misstatement, misrepresentation, unlawful act or omission, or failure to provide the services of the adoption facilitator, or the agents, representatives, or employees of the adoption facilitator, while acting within the scope of that employment or agency.

(c) Whenever there is a recovery from a bond required by subdivision (a), the person shall replenish the bond or file a new bond if the former bond cannot be replenished in accordance with subdivision (a) before that person may conduct further business as an adoption facilitator.

(d) An adoption facilitator shall notify the department in writing within 30 days when a surety bond required by this section is renewed, and of any change of name, address, telephone number, or agent for service of process.

(Amended by Stats. 2006, Ch. 754, Sec. 5. Effective January 1, 2007.)



8637

Notwithstanding the provisions of this chapter, an attorney who provides services specified in Section 8623 related to facilitating an adoption shall be subject only to those provisions of law regulating the practice of law.

(Added by Stats. 1996, Ch. 1135, Sec. 1. Effective January 1, 1997.)



8638

(a) Any person aggrieved by any violation of this chapter may bring a civil action for damages, rescission, injunctive relief, or any other civil or equitable remedy.

(b) If the court finds that a person has violated this chapter, it shall award actual damages, plus an amount equal to treble the amount of the actual damages or one thousand dollars ($1,000) per violation, whichever is greater.

(c) In any civil action under this chapter, a prevailing party may recover reasonable attorney’s fees and costs.

(d) The Attorney General, a district attorney, or a city attorney may bring a civil action for injunctive relief, restitution, or other equitable relief against the adoption facilitator in the name of the people of the State of California.

(e) Any other person who, based upon information or belief, claims a violation of this chapter has been committed may bring a civil action for injunctive relief on behalf of the general public.

(Amended by Stats. 2006, Ch. 754, Sec. 6. Effective January 1, 2007.)



8639

(a) Notwithstanding any other provision of this chapter, any adoption facilitator who operates without having met the requirements established in Section 8632.5 for inclusion into the adoption facilitator registry may be assessed by the department an immediate civil penalty in the amount of one hundred dollars ($100) per day of the violation.

(b) The civil penalty authorized in subdivision (a) shall be imposed if an adoption facilitator is involved in the facilitation of adoptions and the adoption facilitator refuses to seek inclusion in the adoption facilitator registry or if the adoption facilitator’s application for inclusion into the adoption facilitator registry is denied and the adoption facilitator continues to facilitate adoptions, unless other available remedies, including criminal prosecution, are deemed more effective by the department.

(c) An adoption facilitator may appeal the assessment to the director.

(d) The department shall adopt regulations implementing this section, including the appeal process authorized in subdivision (c).

(Added by Stats. 2008, Ch. 534, Sec. 7. Effective January 1, 2009.)






CHAPTER 2 - Agency Adoptions

8700

(a) Either birth parent may relinquish a child to the department, county adoption agency, or licensed adoption agency for adoption by a written statement signed before two subscribing witnesses and acknowledged before an authorized official of the department, county adoption agency, or licensed adoption agency. The relinquishment, when reciting that the person making it is entitled to the sole custody of the child and acknowledged before the officer, is prima facie evidence of the right of the person making it to the sole custody of the child and the person’s sole right to relinquish.

(b) A relinquishing parent who is a minor has the right to relinquish his or her child for adoption to the department, county adoption agency, or licensed adoption agency, and the relinquishment is not subject to revocation by the relinquishing parent by reason of the minority, or because the parent or guardian of the relinquishing minor parent was not served with notice that the relinquishing minor parent relinquished his or her child for adoption, unless the relinquishing minor parent has previously provided written authorization to serve his or her parent or guardian with that notice.

(c) If a parent resides outside this state and the other parent has relinquished the child for adoption pursuant to subdivision (a) or (d), the parent residing out of state may relinquish the child by a written statement signed before a notary on a form prescribed by the department, and previously signed by an authorized official of the department, county adoption agency, or licensed adoption agency that signifies the willingness of the department, county adoption agency, or licensed adoption agency to accept the relinquishment.

(d) If a parent and child reside outside this state and the other parent has not relinquished the child for adoption to the department, county adoption agency, or licensed adoption agency, the parent residing out of state may relinquish the child to the department, county adoption agency, or licensed adoption agency by a written statement signed by the relinquishing parent, after the following requirements have been satisfied:

(1) Prior to signing the relinquishment, the relinquishing parent shall have received, from a representative of an agency licensed or otherwise approved to provide adoption services under the laws of the relinquishing parent’s state of residence, the same counseling and advisement services as if the relinquishing parent resided in this state.

(2) The relinquishment shall be signed before a representative of an agency licensed or otherwise approved to provide adoption services under the laws of the relinquishing parent’s state of residence whenever possible or before a licensed social worker on a form prescribed by the department, and previously signed by an authorized official of the department, county adoption agency, or licensed adoption agency, that signifies the willingness of the department, county adoption agency, or licensed adoption agency to accept the relinquishment.

(e) (1) The relinquishment authorized by this section has no effect until a certified copy is sent to, and filed with, the department. The county adoption agency or licensed adoption agency shall send that copy by certified mail, return receipt requested, or by overnight courier or messenger, with proof of delivery, to the department no earlier than the end of the business day following the signing thereof. The agency shall inform the birth parent that during this time period he or she may request that the relinquishment be withdrawn and that, if he or she makes the request, the relinquishment shall be withdrawn. The relinquishment shall be final 10 business days after receipt of the filing by the department, unless any of the following applies:

(A) The department sends written acknowledgment of receipt of the relinquishment prior to the expiration of that 10-day period, at which time the relinquishment shall be final.

(B) A longer period of time is necessary due to a pending court action or some other cause beyond control of the department.

(C) The birth parent signs a waiver of right to revoke relinquishment pursuant to Section 8700.5, in which case the relinquishment shall become final as provided in that section.

(2) After the relinquishment is final, it may be rescinded only by the mutual consent of the department, county adoption agency, or licensed adoption agency to which the child was relinquished and the birth parent or parents relinquishing the child.

(f) The relinquishing parent may name in the relinquishment the person or persons with whom he or she intends that placement of the child for adoption be made by the department, county adoption agency, or licensed adoption agency.

(g) Notwithstanding subdivision (e), if the relinquishment names the person or persons with whom placement by the department, county adoption agency, or licensed adoption agency is intended and the child is not placed in the home of the named person or persons or the child is removed from the home prior to the granting of the adoption, the department, county adoption agency, or licensed adoption agency shall mail a notice by certified mail, return receipt requested, to the birth parent signing the relinquishment within 72 hours of the decision not to place the child for adoption or the decision to remove the child from the home.

(h) The relinquishing parent has 30 days from the date on which the notice described in subdivision (g) was mailed to rescind the relinquishment.

(1) If the relinquishing parent requests rescission during the 30-day period, the department, county adoption agency, or licensed adoption agency shall rescind the relinquishment.

(2) If the relinquishing parent does not request rescission during the 30-day period, the department, county adoption agency, or licensed adoption agency shall select adoptive parents for the child.

(3) If the relinquishing parent and the department, county adoption agency, or licensed adoption agency wish to identify a different person or persons during the 30-day period with whom the child is intended to be placed, the initial relinquishment shall be rescinded and a new relinquishment identifying the person or persons completed.

(i) Subject to the requirements of subdivision (b) of Section 361 of the Welfare and Institutions Code, a parent may sign a relinquishment of a child described in paragraph (1) of subdivision (b) of Section 361 of the Welfare and Institutions Code. If the relinquishment is to a licensed private adoption agency, the parent shall be advised, in writing, that the relinquishment shall have no effect and will be not be filed with, or acknowledged by, the department, unless the court approves the relinquishment pursuant to paragraph (3) of subdivision (b) of Section 361 of the Welfare and Institutions Code. If the court issues an order approving the relinquishment, the licensed private adoption agency shall file the relinquishment and the order with the department. If the court denies the relinquishment, the licensed private adoption agency shall void the relinquishment and inform the parent of that fact.

(j) The filing of the relinquishment with the department terminates all parental rights and responsibilities with regard to the child, except as provided in subdivisions (g) and (h).

(k) The department shall adopt regulations to administer the provisions of this section.

(Amended by Stats. 2014, Ch. 763, Sec. 10. Effective January 1, 2015.)



8700.5

(a) A relinquishing birth parent may elect to sign a waiver of the right to revoke relinquishment in the presence of any of the following:

(1) A representative of the department or the delegated county adoption agency, or any public adoption agency of another state.

(2) A judicial officer of a court of record, within or outside of California, if the birth parent is represented by independent legal counsel.

(3) An authorized representative of a licensed private adoption agency within or outside of California, including a representative of the adoption agency that witnessed or accepted the relinquishment, if the birth parent is represented by independent legal counsel.

(b) The waiver of the right to revoke relinquishment may not be signed until the department, delegated county adoption agency, or public adoption agency of another state has completed an interview, unless the waiver is signed in the presence of a judicial officer of a court of record of any state or an authorized representative of a private adoption agency licensed within or outside of California. If the waiver is signed in the presence of a judicial officer, the interview and witnessing of the signing of the waiver shall be conducted by the judicial officer. If the waiver is signed in the presence of an authorized representative of a licensed adoption agency, the interview shall be conducted by the independent legal counsel for the birth parent or parents, who shall:

(1) Review the waiver with the birth parent or parents.

(2) Counsel the birth parent or parents about the nature of the intended waiver.

(3) Sign and deliver to the birth parent or parents and the licensed adoption agency a certificate in substantially the following form:

“I, (name of attorney), have counseled my client, (name of client), about the nature and legal effect of the waiver of the right to revoke the relinquishment for adoption. I am so disassociated from the interest of the prospective adoptive parent(s) and the licensed adoption agency as to be in a position to advise my client impartially and confidentially as to the consequences of the waiver. My client is aware that California law provides an indeterminate period, usually 2 to 10 business days, during which a birth parent may revoke a relinquishment for adoption. On the basis of this counsel, I conclude that it is the intent of my client to waive the right to revoke, and to make a permanent and irrevocable relinquishment for adoption. My client understands that upon signing this waiver, he or she will not be able to regain custody of the child unless the prospective adoptive parent or parents agree to withdraw the petition for adoption or the court denies the adoption petition.”

(c) If the placing birth parent signs the waiver in front of a judicial officer or the department, the relinquishment shall become final and irrevocable at the time the waiver is signed. If the waiver is signed in the presence of an authorized representative of a private licensed adoption agency, the relinquishment shall become final and irrevocable at the close of the next business day after the relinquishment was signed, or at the close of the next business day after expiration of any holding period specified in writing, whichever is later.

(d) The licensed adoption agency shall submit the waiver and certificate to the department with the relinquishment, unless the relinquishment was submitted to the department before the waiver was signed, in which case the waiver and certificate shall be submitted to the department no later than two business days after signing.

(e) A waiver executed pursuant to this section shall be void if any of the following occur:

(1) The relinquishment is determined to be invalid.

(2) The relinquishment is revoked during any holding period specified in writing.

(3) The relinquishment is rescinded pursuant to Section 8700.

(f) This section does not limit the birth parent’s right to rescind the relinquishment pursuant to Section 8700.

(Amended by Stats. 2013, Ch. 743, Sec. 1. Effective January 1, 2014.)



8701

At or before the time a relinquishment is signed, the department, county adoption agency, or licensed adoption agency shall advise the birth parent signing the relinquishment, verbally and in writing, that the birth parent may, at any time in the future, request from the department, county adoption agency, or licensed adoption agency all known information about the status of the child’s adoption, except for personal, identifying information about the adoptive family. The birth parent shall be advised that this information includes, but is not limited to, all of the following:

(a) Whether the child has been placed for adoption.

(b) The approximate date that an adoption was completed.

(c) If the adoption was not completed or was vacated, for any reason, whether adoptive placement of the child is again being considered.

(Amended by Stats. 2012, Ch. 35, Sec. 15. Effective June 27, 2012.)



8702

(a) The department shall adopt a statement to be presented to the birth parents at the time a relinquishment is signed and to prospective adoptive parents at the time of the home study. The statement shall, in a clear and concise manner and in words calculated to ensure the confidence of the birth parents in the integrity of the adoption process, communicate to the birth parents of a child who is the subject of an adoption petition all of the following facts:

(1) It is in the child’s best interest that the birth parent keep the department, county adoption agency, or licensed adoption agency to whom the child was relinquished for adoption informed of any health problems that the parent develops that could affect the child.

(2) It is extremely important that the birth parent keep an address current with the department, county adoption agency, or licensed adoption agency to whom the child was relinquished for adoption in order to permit a response to inquiries concerning medical or social history.

(3) Section 9203 of the Family Code authorizes a person who has been adopted and who attains the age of 21 years to request the department, county adoption agency, or the licensed adoption agency to disclose the name and address of the adoptee’s birth parents. Consequently, it is of the utmost importance that the birth parent indicate whether to allow this disclosure by checking the appropriate box provided on the form.

(4) The birth parent may change the decision whether to permit disclosure of the birth parent’s name and address, at any time, by sending a notarized letter to that effect, by certified mail, return receipt requested, to the department, county adoption agency, or to the licensed adoption agency that joined in the adoption petition.

(5) The relinquishment will be filed in the office of the clerk of the court in which the adoption takes place. The file is not open to inspection by any persons other than the parties to the adoption proceeding, their attorneys, and the department, except upon order of a judge of the superior court.

(b) The department shall adopt a form to be signed by the birth parents at the time the relinquishment is signed, which shall provide as follows:

“Section 9203 of the Family Code authorizes a person who has been adopted and who attains the age of 21 years to make a request to the State Department of Social Services, county adoption agency, or licensed adoption agency that joined in the adoption petition, for the name and address of the adoptee’s birth parents. Indicate by checking one of the boxes below whether or not you wish your name and address to be disclosed:

□YES

□NO

□UNCERTAIN AT THIS TIME; WILL NOTIFY

AGENCY AT LATER DATE.”

(Amended by Stats. 2012, Ch. 35, Sec. 16. Effective June 27, 2012.)



8703

When the parental rights of a birth parent are terminated pursuant to Chapter 5 (commencing with Section 7660) of Part 3 of Division 12 or Part 4 (commencing with Section 7800) of Division 12, or pursuant to Section 366.25 or 366.26 of the Welfare and Institutions Code, the department, county adoption agency, or licensed adoption agency responsible for the adoptive placement of the child shall send a written notice to the birth parent, if the birth parent’s address is known, that contains the following statement:

(a) “You are encouraged to keep the department or this agency informed of your current address in order to permit a response to any inquiry concerning medical or social history made by or on behalf of the child who was the subject of the court action terminating parental rights.

(b) Section 9203 of the Family Code authorizes a person who has been adopted and who attains the age of 21 years to make a request to the State Department of Social Services, county adoption agency, or licensed adoption agency, that joined in the adoption petition, for the name and address of the adoptee’s birth parents. Indicate by checking one of the boxes below whether or not you wish your name and address to be disclosed:

() YES

() NO

() UNCERTAIN AT THIS TIME; WILL NOTIFY AGENCY AT LATER DATE”

(Amended by Stats. 2012, Ch. 35, Sec. 17. Effective June 27, 2012.)



8704

(a) The department, county adoption agency, or licensed adoption agency to which a child has been freed for adoption by either relinquishment or termination of parental rights is responsible for the care of the child, and is entitled to the exclusive custody and control of the child until an order of adoption is granted. Any placement for temporary care, or for adoption, made by the department, county adoption agency, or licensed adoption agency may be terminated in its discretion at any time before the granting of an order of adoption. In the event of termination of any placement for temporary care or for adoption, the child shall be returned promptly to the physical custody of the department, county adoption agency, or licensed adoption agency.

(b) No petition may be filed to adopt a child relinquished to the department, county adoption agency, or licensed adoption agency or a child declared free from the custody and control of either or both birth parents and referred to the department, county adoption agency, or licensed adoption agency for adoptive placement, except by the prospective adoptive parents with whom the child has been placed for adoption by the department, county adoption agency, or licensed adoption agency. After the adoption petition has been filed, the department, county adoption agency, or licensed adoption agency may remove the child from the prospective adoptive parents only with the approval of the court, upon motion by the department, county adoption agency, or licensed adoption agency after notice to the prospective adoptive parents, supported by an affidavit or affidavits stating the grounds on which removal is sought. If the department, county adoption agency, or licensed adoption agency refuses to consent to the adoption of a child by the person or persons with whom the department, county adoption agency, or licensed adoption agency placed the child for adoption, the court may nevertheless order the adoption if it finds that the refusal to consent is not in the child’s best interest.

(Amended by Stats. 2012, Ch. 35, Sec. 18. Effective June 27, 2012.)



8704.5

(a) A foster care license or certification shall not be required for placement of a nondependent child who is relinquished for adoption to a licensed private adoption agency, if the child is placed in the care of prospective adoptive parents who have an approved adoption home study that meets the criteria established by the department for home studies conducted within the state.

(b) A placement made pursuant to subdivision (a) shall not exceed 30 days. If an adoptive placement or application for foster care licensure or certification does not occur within the 30 days, the licensed private adoption agency shall place the child in a home that is licensed or certified for foster care unless the prospective adoptive parent or parents are appointed by the court as the legal guardian or guardians of the child.

(c) During a placement made pursuant to subdivision (a), the licensed private adoption agency shall conduct in-home supervisory visits no less than once every 30 days.

(Added by Stats. 2011, Ch. 462, Sec. 7. Effective January 1, 2012.)



8705

(a) Where a child is in the custody of a public agency or licensed adoption agency, if it is established that the persons whose consent to the adoption is required by law are deceased, an action may be brought by the department, county adoption agency, or licensed adoption agency requesting the court to make an order establishing that the requesting agency has the right to custody and control of the child and the authority to place the child for adoption. The department, county adoption agency, or licensed adoption agency bringing the action shall give notice in the form prescribed by the court to all known relatives of the child up to and including the third degree of lineal or collateral consanguinity.

(b) This section does not apply where a guardian of the person of the child has been appointed pursuant to nomination by a will.

(Amended by Stats. 2012, Ch. 35, Sec. 19. Effective June 27, 2012.)



8706

(a) An agency may not place a child for adoption unless a written report on the child’s medical background and, if available, the medical background of the child’s biological parents so far as ascertainable, has been submitted to the prospective adoptive parents and they have acknowledged in writing the receipt of the report.

(b) The report on the child’s background shall contain all known diagnostic information, including current medical reports on the child, psychological evaluations, and scholastic information, as well as all known information regarding the child’s developmental history and family life.

(c) (1) The biological parents may provide a blood sample at a clinic or hospital approved by the State Department of Health Services. The biological parents’ failure to provide a blood sample shall not affect the adoption of the child.

(2) The blood sample shall be stored at a laboratory under contract with the State Department of Health Services for a period of 30 years following the adoption of the child.

(3) The purpose of the stored sample of blood is to provide a blood sample from which DNA testing can be done at a later date after entry of the order of adoption at the request of the adoptive parents or the adopted child. The cost of drawing and storing the blood samples shall be paid for by a separate fee in addition to the fee required under Section 8716. The amount of this additional fee shall be based on the cost of drawing and storing the blood samples but at no time shall the additional fee be more than one hundred dollars ($100).

(d) (1) The blood sample shall be stored and released in such a manner as to not identify any party to the adoption.

(2) Any results of the DNA testing shall be stored and released in such a manner as to not identify any party to the adoption.

(Amended by Stats. 1996, Ch. 1053, Sec. 1. Effective January 1, 1997.)



8707

(a) The department shall establish a statewide photo-listing service to serve all county adoption agencies and licensed adoption agencies in the state as a means of recruiting adoptive families. The department shall adopt regulations governing the operations of the photo-listing service and shall establish procedures for monitoring compliance with this section.

(b) The photo-listing service shall maintain child specific information that, except as provided in this section, contains a photograph and description of each child who has been legally freed for adoption and whose case plan goal is adoption. Registration of children with the photo-listing service and notification by the licensed adoption agency of changes in a child’s photo-listing status shall be reflected in the photo-listing service within 30 working days of receipt of the registration or notification.

(c) The photo-listing service shall be provided to all county adoption agencies, licensed adoption agencies, adoption support groups, and state, regional, and national photo-listings and exchanges requesting copies of the photo-listing service.

(d) All children legally freed for adoption whose case plan goal is adoption shall be photo-listed, unless deferred as provided in subdivision (e) or (f). Adoption agencies shall send a recent photograph and description of each legally freed child to the photo-listing service within 15 working days of the time a child is legally freed for adoption. When adoption has become the case plan goal for a particular child, the adoption agency may photo-list that child before the child becomes legally freed for adoption.

(e) A child shall be deferred from the photo-listing service when the child’s foster parents or other identified individuals who have applied to adopt the child are meeting the county adoption agency’s or licensed adoption agency’s requests for required documentation and are cooperating in the completion of a home study being conducted by the agency.

(f) A child who is 12 years old or older may be deferred from the photo-listing service if the child does not consent to being adopted.

(g) Within 15 working days following a one-year period in which a child is listed in the photo-listing service, the county adoption agency or licensed adoption agency shall submit a revised description and photograph of the child.

(h) County adoption agencies and licensed adoption agencies shall notify the photo-listing service, by telephone, of any adoptive placements or of significant changes in a child’s photo-listing status within two working days of the change.

(i) The department shall establish procedures for semiannual review of the photo-listing status of all legally freed children whose case plan goal is adoption, including those who are registered with the photo-listing service and those whose registration has been deferred.

(Amended by Stats. 2012, Ch. 35, Sec. 20. Effective June 27, 2012.)



8707.1

(a) The agency responsible for recruitment of potential adoptive parents shall make diligent efforts to recruit individuals who reflect the ethnic, racial, and cultural diversity of children for whom adoptive homes are needed.

(b) This section shall not be construed to affect the application of the federal Indian Child Welfare Act.

(Added by Stats. 2014, Ch. 772, Sec. 1. Effective January 1, 2015.)



8708

(a) The adoption agency to which a child has been freed for adoption by either relinquishment or termination of parental rights shall not do any of the following:

(1) Deny to any person the opportunity to become an adoptive parent on the basis of the race, color, or national origin of the person or the child involved.

(2) Delay or deny the placement of a child for adoption on the basis of the race, color, or national origin of the adoptive parent or the child involved.

(3) Delay or deny the placement of a child for adoption solely because the prospective, approved adoptive family resides outside the jurisdiction of the department, county adoption agency, or licensed adoption agency. For purposes of this paragraph, an approved adoptive family means a family approved pursuant to the California adoptive applicant assessment standards. If the adoptive applicant assessment was conducted in another state according to that state’s standards, the California placing agency shall determine whether the standards of the other state substantially meet the standards and criteria established in California adoption regulations.

(b) This section shall not be construed to affect the application of the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 and following).

(Amended by Stats. 2012, Ch. 35, Sec. 21. Effective June 27, 2012.)



8709

(a) The department, county adoption agency, or licensed adoption agency to which a child has been freed for adoption by either relinquishment or termination of parental rights may consider the child’s religious background in determining an appropriate placement.

(b) This section shall not be construed to affect the application of the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 and following).

(Amended by Stats. 2012, Ch. 35, Sec. 22. Effective June 27, 2012.)



8710

(a) If a child is being considered for adoption, the department, county adoption agency, or licensed adoption agency shall first consider adoptive placement in the home of a relative or, in the case of an Indian child, according to the placement preferences and standards set out in subdivisions (c), (d), (e), (f), (g), (h), and (i) of Section 361.31 of the Welfare and Institutions Code. However, if the birth parent refuses to consider a relative or sibling placement, if a relative is not available, if placement with an available relative is not in the child’s best interest, or if placement would permanently separate the child from other siblings who are being considered for adoption or who are in foster care and an alternative placement would not require the permanent separation, the foster parent or parents of the child shall be considered with respect to the child along with all other prospective adoptive parents where all of the following conditions are present:

(1) The child has been in foster care with the foster parent or parents for a period of more than four months.

(2) The child has substantial emotional ties to the foster parent or parents.

(3) The child’s removal from the foster home would be seriously detrimental to the child’s well-being.

(4) The foster parent or parents have made a written request to be considered to adopt the child.

(b) In the case of an Indian child whose foster parent or parents or other prospective adoptive parents do not fall within the placement preferences established in subdivision (c) or (d) of Section 361.31 of the Welfare and Institutions Code, the foster parent or parents or other prospective adoptive parents shall only be considered if the court finds, supported by clear and convincing evidence, that good cause exists to deviate from these placement preferences.

(c) This section does not apply to a child who has been adjudged a dependent of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code.

(d) Upon a request to move a child from a prospective adoptive home for the purpose of placement with siblings or other relatives, the court shall consider the best interests of the child.

(Amended by Stats. 2012, Ch. 35, Sec. 23. Effective June 27, 2012.)



8710.1

If there is not an adoptive placement plan for a child with an approved adoptive family, as defined in subdivision (c) of Section 8708, within the department’s, county adoption agency’s, or licensed adoption agency’s jurisdiction, then the department, county adoption agency, or licensed adoption agency shall register the child with the exchange system described in Section 8710.2.

(Amended by Stats. 2012, Ch. 35, Sec. 24. Effective June 27, 2012.)



8710.2

In order to preclude the delays or denials described in subdivision (c) of Section 8708, the department shall establish a statewide exchange system that interjurisdictionally matches waiting children and approved adoptive families. The department may create a new statewide exchange system, modify an existing statewide exchange system, such as the photo-listing service described in Section 8707, or designate an existing exchange system, such as the Adoption Exchange Enhancement Program, as the statewide exchange system for purposes of this section.

(Added by Stats. 1998, Ch. 1056, Sec. 5. Effective January 1, 1999.)



8710.3

If the department, county adoption agency, or licensed adoption agency has approved a family for adoption pursuant to subdivision (c) of Section 8708 and that family may be appropriate for placement of a child who has been adjudged a dependent child of the juvenile court, the department, county adoption agency, or licensed adoption agency shall register the family with the statewide exchange system established pursuant to Section 8710.2, except in either of the following circumstances:

(a) The family refuses to consent to the registration.

(b) A specific child or children have already been identified for adoptive placement with the family.

(Amended by Stats. 2012, Ch. 35, Sec. 25. Effective June 27, 2012.)



8710.4

(a) The department shall ensure that information regarding families and children registered with the statewide exchange system described in Section 8710.2 is accessible by licensed adoption agency personnel throughout the state. Provision shall be made for secure Internet, telephone, and facsimile access by authorized licensed adoption agency personnel.

(b) Information regarding children maintained by the statewide exchange system described in Section 8710.2 shall be confidential and shall not be disclosed to any parties other than authorized adoption agency personnel, except when consent to disclosure has been received in writing from the birth parents or the court that has jurisdiction.

(Added by Stats. 1998, Ch. 1056, Sec. 7. Effective January 1, 1999.)



8711

Sections 8708 to 8710.4, inclusive, apply only in determining the placement of a child who has been relinquished for adoption or has been declared free from the custody and control of the birth parents.

(Amended by Stats. 1998, Ch. 1056, Sec. 8. Effective January 1, 1999.)



8711.5

The department shall adopt regulations to administer the provisions of Sections 8708 to 8711, inclusive.

(Added by Stats. 1995, Ch. 884, Sec. 9. Effective January 1, 1996.)



8712

(a) The department, county adoption agency, or licensed adoption agency shall require each person who files an application for adoption to be fingerprinted and shall secure from an appropriate law enforcement agency any criminal record of that person to determine whether the person has ever been convicted of a crime other than a minor traffic violation. The department, county adoption agency, or licensed adoption agency may also secure the person’s full criminal record, if any, with the exception of any convictions for which relief has been granted pursuant to Section 1203.49 of the Penal Code. Any federal-level criminal offender record requests to the Department of Justice shall be submitted with fingerprint images and related information required by the Department of Justice for the purposes of obtaining information as to the existence and content of a record of an out-of-state or federal conviction or arrest of a person or information regarding any out-of-state or federal crimes or arrests for which the Department of Justice establishes that the person is free on bail, or on his or her own recognizance pending trial or appeal. The Department of Justice shall forward to the Federal Bureau of Investigation any requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and shall compile and disseminate a response to the department, county adoption agency, or licensed adoption agency.

(b) Notwithstanding subdivision (c), the criminal record, if any, shall be taken into consideration when evaluating the prospective adoptive parent, and an assessment of the effects of any criminal history on the ability of the prospective adoptive parent to provide adequate and proper care and guidance to the child shall be included in the report to the court.

(c) (1) Under no circumstances shall the department, county adoption agency, or licensed adoption agency give final approval for an adoptive placement in any home where the prospective adoptive parent or any adult living in the prospective adoptive home has either of the following:

(A) A felony conviction for child abuse or neglect, spousal abuse, crimes against a child, including child pornography, or for a crime involving violence, including rape, sexual assault, or homicide, but not including other physical assault and battery. For purposes of this subdivision, crimes involving violence means those violent crimes contained in clause (i) of subparagraph (A), and subparagraph (B), of paragraph (1) of subdivision (g) of Section 1522 of the Health and Safety Code.

(B) A felony conviction that occurred within the last five years for physical assault, battery, or a drug- or alcohol-related offense.

(2) This subdivision shall become operative on October 1, 2008, and shall remain operative only to the extent that compliance with its provisions is required by federal law as a condition of receiving funding under Title IV-E of the federal Social Security Act (42 U.S.C. Sec. 670 and following).

(d) Any fee charged by a law enforcement agency for fingerprinting or for checking or obtaining the criminal record of the applicant shall be paid by the applicant. The department, county adoption agency, or licensed adoption agency may defer, waive, or reduce the fee when its payment would cause economic hardship to prospective adoptive parents detrimental to the welfare of the adopted child, when the child has been in the foster care of the prospective adoptive parents for at least one year, or if necessary for the placement of a special-needs child.

(Amended by Stats. 2014, Ch. 708, Sec. 1. Effective January 1, 2015.)



8713

(a) In no event may a child who has been freed for adoption be removed from the county in which the child was placed, by any person who has not petitioned to adopt the child, without first obtaining the written consent of the department, county adoption agency, or licensed adoption agency responsible for the child.

(b) During the pendency of an adoption proceeding:

(1) The child proposed to be adopted may not be concealed within the county in which the adoption proceeding is pending.

(2) The child may not be removed from the county in which the adoption proceeding is pending unless the petitioners or other interested persons first obtain permission for the removal from the court, after giving advance written notice of intent to obtain the court’s permission to the department, county adoption agency, or licensed adoption agency responsible for the child. Upon proof of giving notice, permission may be granted by the court if, within a period of 15 days after the date of giving notice, no objections are filed with the court by the department, county adoption agency, or licensed adoption agency responsible for the child. If the department, county adoption agency, or licensed adoption agency files objections within the 15-day period, upon the request of the petitioners the court shall immediately set the matter for hearing and give to the objector, the petitioners, and the party or parties requesting permission for the removal reasonable notice of the hearing by certified mail, return receipt requested, to the address of each as shown in the records of the adoption proceeding. Upon a finding that the objections are without good cause, the court may grant the requested permission for removal of the child, subject to any limitations that appear to be in the child’s best interest.

(c) This section does not apply in any of the following situations:

(1) Where the child is absent for a period of not more than 30 days from the county in which the adoption proceeding is pending, unless a notice of recommendation of denial of petition has been personally served on the petitioners or the court has issued an order prohibiting the child’s removal from the county pending consideration of any of the following:

(A) The suitability of the petitioners.

(B) The care provided the child.

(C) The availability of the legally required agency consents to the adoption.

(2) Where the child has been returned to and remains in the custody and control of the child’s birth parent or parents.

(3) Where written consent for the removal of the child is obtained from the department, county adoption agency, or licensed adoption agency responsible for the child.

(d) A violation of this section is a violation of Section 280 of the Penal Code.

(e) Neither this section nor Section 280 of the Penal Code may be construed to render lawful any act that is unlawful under any other applicable law.

(Amended by Stats. 2012, Ch. 35, Sec. 27. Effective June 27, 2012.)



8714

(a) A person desiring to adopt a child may for that purpose file an adoption request in a county authorized by Section 8609.5. If a child has been adjudged to be a dependent of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code, and has thereafter been freed for adoption by the juvenile court, the petition may be filed either in the county where the petitioner resides or in the county where the child was freed for adoption.

(b) The court clerk shall immediately notify the department at Sacramento in writing of the pendency of the proceeding and of any subsequent action taken.

(c) If the petitioner has entered into a postadoption contact agreement with the birth parent as set forth in Section 8616.5, the agreement, signed by the participating parties, shall be attached to and filed with the petition for adoption under subdivision (a).

(d) The caption of the adoption petition shall contain the names of the petitioners, but not the child’s name. The petition shall state the child’s sex and date of birth. The name the child had before adoption shall appear in the joinder signed by the licensed adoption agency.

(e) If the child is the subject of a guardianship petition, the adoption petition shall so state and shall include the caption and docket number or have attached a copy of the letters of the guardianship or temporary guardianship. The petitioners shall notify the court of any petition for guardianship or temporary guardianship filed after the adoption petition. The guardianship proceeding shall be consolidated with the adoption proceeding.

(f) The order of adoption shall contain the child’s adopted name, but not the name the child had before adoption.

(Amended by Stats. 2012, Ch. 638, Sec. 9. Effective January 1, 2013.)



8714.5

(a) The Legislature finds and declares the following:

(1) It is the intent of the Legislature to expedite legal permanency for children who cannot return to their parents and to remove barriers to adoption by relatives of children who are already in the dependency system or who are at risk of entering the dependency system.

(2) This goal will be achieved by empowering families, including extended families, to care for their own children safely and permanently whenever possible, by preserving existing family relationships, thereby causing the least amount of disruption to the child and the family, and by recognizing the importance of sibling and half-sibling relationships.

(b) A relative desiring to adopt a child may for that purpose file a petition in the county in which the petitioner resides. Where a child has been adjudged to be a dependent of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code, and thereafter has been freed for adoption by the juvenile court, the petition may be filed either in the county where the petitioner resides or in the county where the child was freed for adoption.

(c) Upon the filing of a petition for adoption by a relative, the clerk of the court shall immediately notify the State Department of Social Services in Sacramento in writing of the pendency of the proceeding and of any subsequent action taken.

(d) If the adopting relative has entered into a postadoption contact agreement with the birth parent as set forth in Section 8616.5 the agreement, signed by the participating parties, shall be attached to and filed with the petition for adoption under subdivision (b).

(e) The caption of the adoption petition shall contain the name of the relative petitioner. The petition shall state the child’s name, sex, and date of birth.

(f) If the child is the subject of a guardianship petition, the adoption petition shall so state and shall include the caption and docket number or have attached a copy of the letters of the guardianship or temporary guardianship. The petitioner shall notify the court of any petition for adoption. The guardianship proceeding shall be consolidated with the adoption proceeding, and the consolidated case shall be heard and decided in the court in which the adoption is pending.

(g) The order of adoption shall contain the child’s adopted name and, if requested by the adopting relative, or if requested by the child who is 12 years of age or older, the name the child had before adoption.

(h) For purposes of this section, “relative” means an adult who is related to the child or the child’s half-sibling by blood or affinity, including all relatives whose status is preceded by the words “step,” “great,” “great-great,” or “grand,” or the spouse of any of these persons, even if the marriage was terminated by death or dissolution.

(Amended by Stats. 2008, Ch. 534, Sec. 9. Effective January 1, 2009.)



8715

(a) The department, county adoption agency, or licensed adoption agency, whichever is a party to, or joins in, the petition, shall submit a full report of the facts of the case to the court.

(b) If the child has been adjudged to be a dependent of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code, and has thereafter been freed for adoption by the juvenile court, the report required by this section shall describe whether the requirements of subdivision (e) of Section 16002 of the Welfare and Institutions Code have been completed and what, if any, plan exists for facilitation of postadoptive contact between the child who is the subject of the adoption petition and his or her siblings and half siblings.

(c) If a petition for adoption has been filed with a postadoption contact agreement pursuant to Section 8616.5, the report shall address whether the postadoption contact agreement has been entered into voluntarily, and whether it is in the best interests of the child who is the subject of the petition.

(d) The department may also submit a report in those cases in which a county adoption agency, or licensed adoption agency is a party or joins in the adoption petition.

(e)  If a petitioner is a resident of a state other than California, an updated and current homestudy report, conducted and approved by a licensed adoption agency or other authorized resource in the state in which the petitioner resides, shall be reviewed and endorsed by the department, county adoption agency, or licensed adoption agency, if the standards and criteria established for a homestudy report in the other state are substantially commensurate with the homestudy standards and criteria established in California adoption regulations.

(Amended by Stats. 2012, Ch. 35, Sec. 28. Effective June 27, 2012.)



8716

Where a petition is filed for the adoption of a child who has been placed for adoption by a county adoption agency, licensed county adoption agency, or the department, the county adoption agency, licensed adoption agency, or department may, at the time of filing a favorable report with the court, require the petitioners to pay to the agency, as agent of the state, or to the department, a fee of five hundred dollars ($500). The county adoption agency, licensed adoption agency, or department may defer, waive, or reduce the fee if its payment would cause economic hardship to the prospective adoptive parents detrimental to the welfare of the adopted child, if the child has been in the foster care of the prospective adoptive parents for at least one year, or if necessary for the placement of a special-needs child.

(Amended by Stats. 2012, Ch. 35, Sec. 29. Effective June 27, 2012.)



8717

When any report or findings are submitted to the court by the department, county adoption agency, or licensed adoption agency, a copy of the report or findings, whether favorable or unfavorable, shall be given to the petitioner’s attorney in the proceeding, if the petitioner has an attorney of record, or to the petitioner.

(Amended by Stats. 2012, Ch. 35, Sec. 30. Effective June 27, 2012.)



8718

The prospective adoptive parents and the child proposed to be adopted shall appear before the court pursuant to Sections 8612 and 8613.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8719

If the petitioners move to withdraw the adoption petition or to dismiss the proceeding, the court clerk shall immediately notify the department at Sacramento of the action.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8720

(a) If the department, county adoption agency, or licensed adoption agency finds that the home of the petitioners is not suitable for the child or that the required agency consents are not available and the department, county adoption agency, or licensed adoption agency recommends that the petition be denied, or if the petitioners desire to withdraw the petition and the department, county adoption agency, or licensed adoption agency recommends that the petition be denied, the clerk upon receipt of the report of the department, county adoption agency, or licensed adoption agency shall immediately refer it to the court for review.

(b) Upon receipt of the report, the court shall set a date for a hearing of the petition and shall give reasonable notice of the hearing to the department, county adoption agency, or licensed adoption agency, the petitioners, and, if necessary, the birth parents, by certified mail, return receipt requested, to the address of each as shown in the proceeding.

(c) The department, county adoption agency, or licensed adoption agency shall appear to represent the child.

(Amended by Stats. 2012, Ch. 35, Sec. 31. Effective June 27, 2012.)






CHAPTER 2.5 - Adoptions by Relative Caregivers or Foster Parents

8730

(a) Subject to the requirements of subdivision (b), the department, county adoption agency, or licensed adoption agency may provide an abbreviated home study assessment for any of the following:

(1) A licensed or certified foster parent with whom the child has lived for a minimum of six months.

(2) An approved relative caregiver or nonrelated extended family member with whom the child has had an ongoing and significant relationship.

(3) A court-appointed relative guardian of the child who has been investigated and approved pursuant to the guardianship investigation process and has had physical custody of the child for at least one year.

(4) A prospective adoptive parent who has completed an agency-supervised adoption within the last two years.

(b) Unless otherwise ordered by a court with jurisdiction over the child, home study assessments completed pursuant to subdivision (a) shall include, at minimum, all of the following:

(1) A criminal records check, as required by all applicable state and federal statutes and regulations.

(2) A determination that the applicant has sufficient financial stability to support the child and ensure that an adoption assistance program payment or other government assistance to which the child is entitled is used exclusively to meet the child’s needs. In making this determination, the experience of the applicant only while the child was in his or her care shall be considered. For purposes of this section, the applicant shall be required to provide verification of employment records or income or both.

(3) A determination that the applicant has not abused or neglected the child while the child has been in his or her care and has fostered the healthy growth and development of the child. This determination shall include a review of the disciplinary practices of the applicant to ensure that the practices are age appropriate and do not physically or emotionally endanger the child.

(4) A determination that the applicant is not likely to abuse or neglect the child in the future and that the applicant can protect the child, ensure necessary care and supervision, and foster the child’s healthy growth and development.

(5) A determination that the applicant can address issues that may affect the child’s well-being, including, but not limited to, the child’s physical health, mental health, and educational needs.

(6) An interview with the applicant, an interview with each individual residing in the home, and an interview with the child to be adopted.

(7) A review by the department, county adoption agency, or licensed adoption agency of all previous guardianship investigation reports, home study assessments, and preplacement evaluations of each applicant. Notwithstanding any other law regarding the confidential nature of these reports, upon the written request of the department, county adoption agency, or licensed adoption agency that is accompanied by a signed release from the applicant, the department, county adoption agency, or licensed adoption agency may receive a copy of any of these reports from a court, investigating agency, or other person or entity in possession of the report. The department, county adoption agency, or licensed adoption agency shall document attempts to obtain the report and, if applicable, the reason the report is unavailable.

(c) The department may promulgate regulations as necessary or appropriate to implement this section.

(d) This section does not apply to independent adoptions filed pursuant to Chapter 3 (commencing with Section 8800).

(Amended by Stats. 2014, Ch. 71, Sec. 55. Effective January 1, 2015.)



8731

If the prospective adoptive parent of a child is a foster parent, the assessment or home study described in Section 8730 shall not be initiated until the child to be adopted has resided in the home of the foster parent for at least six months.

(Added by Stats. 1998, Ch. 983, Sec. 3. Effective January 1, 1999.)



8732

A report of a medical examination of the foster parent with whom the child has lived for a minimum of six months or the relative caregiver who has had an ongoing and significant relationship with the child shall be included in the assessment of each applicant unless the department, county adoption agency, or licensed adoption agency determines that, based on other available information, this report is unnecessary. The assessment shall require certification that the applicant and each adult residing in the applicant’s home has received a test for communicable tuberculosis.

(Amended by Stats. 2012, Ch. 35, Sec. 33. Effective June 27, 2012.)



8733

The department, county adoption agency, or licensed adoption agency shall require the adoptive parent to be provided with information related to the specific needs of the child to be adopted, that, as determined by the licensed adoption agency, may include information regarding the following: issues surrounding birth parents, the effects of abuse and neglect on children, cultural and racial issues, sexuality, contingency planning for children in the event of the parents’ death or disability, financial assistance for adopted children, common childhood disabilities, including, but not limited to, emotional disturbances, attention deficit disorder, learning disabilities, speech and hearing impairment, and dyslexia, the importance of sibling and half-sibling relationships, and other issues related to adoption and child development and the availability of counseling to deal with these issues.

(Amended by Stats. 2012, Ch. 35, Sec. 34. Effective June 27, 2012.)



8734

The department shall encourage adoption agencies to make adoption training programs available to prospective adoptive families.

(Added by Stats. 1998, Ch. 983, Sec. 3. Effective January 1, 1999.)



8735

The department shall adopt regulations requiring county adoption agencies and licensed adoption agencies to inform the agency responsible for the foster care placement when a relative caregiver or foster parent has been denied approval to adopt based on an inability of the relative caregiver or foster parent to provide for the mental and emotional health, safety, and security of the child and to recommend either that the relative caregiver or foster parent be provided with additional support and supervision or that the child be removed from the home of the relative caregiver or foster parent.

(Amended by Stats. 2012, Ch. 35, Sec. 35. Effective June 27, 2012.)



8736

The requirements of this chapter shall not be used as basis for removing a child who has been placed with a relative caregiver or foster parent prior to January 1, 1999, unless the noncompliance with the standards described therein present a danger to the health, safety, or emotional well-being of the child.

(Added by Stats. 1998, Ch. 983, Sec. 3. Effective January 1, 1999.)






CHAPTER 3 - Independent Adoptions

8800

(a) The Legislature finds and declares that an attorney’s ability to effectively represent his or her client may be seriously impaired when conflict of interest deprives the client of the attorney’s undivided loyalty and effort. The Legislature further finds and declares that the relation between attorney and client is a fiduciary relation of the very highest character, and binds the attorney to the most conscientious fidelity.

(b) The Legislature finds that Rule 2-111(A)(2) of the State Bar Rules of Professional Conduct provides that an attorney shall not withdraw from employment until the attorney has taken reasonable steps to avoid foreseeable prejudice to the rights of the client, including giving due notice to the client, allowing time for employment of other counsel, delivering to the client all papers and property to which the client is entitled, and complying with applicable laws and rules.

(c) The Legislature declares that in an independent adoption proceeding, whether or not written consent is obtained, multiple representation by an attorney should be avoided whenever a birth parent displays the slightest reason for the attorney to believe any controversy might arise. The Legislature finds and declares that it is the duty of the attorney when a conflict of interest occurs to withdraw promptly from any case, advise the parties to retain independent counsel, refrain from taking positions in opposition to any of these former clients, and thereafter maintain an impartial, fair, and open attitude toward the new attorneys.

(d) Notwithstanding any other law, it is unethical for an attorney to undertake the representation of both the prospective adoptive parents and the birth parents of a child in any negotiations or proceedings in connection with an adoption unless a written consent is obtained from both parties. The written consent shall include all of the following:

(1) A notice to the birth parents, in the form specified in this section, of their right to have an independent attorney advise and represent them in the adoption proceeding and that the prospective adoptive parents may be required to pay the reasonable attorney’s fees up to a maximum of five hundred dollars ($500) for that representation, unless a higher fee is agreed to by the parties.

(2) A notice to the birth parents that they may waive their right to an independent attorney and may be represented by the attorney representing the prospective adoptive parents.

(3) A waiver by the birth parents of representation by an independent attorney.

(4) An agreement that the attorney representing the prospective adoptive parents shall represent the birth parents.

(e) Upon the petition or motion of any party, or upon motion of the court, the court may appoint an attorney to represent a child’s birth parent or parents in negotiations or proceedings in connection with the child’s adoption.

(f) The birth parent or parents may have an attorney, other than the attorney representing the interests of the prospective adoptive parents, to advise them fully of the adoption procedures and of their legal rights. The birth parent or parents also may retain an attorney to represent them in negotiations or proceedings in connection with the child’s adoption. The court may award attorney’s fees and costs for just cause and based upon the ability of the parties to pay those fees and costs.

(g) In the initial communication between the attorney retained by or representing the prospective adoptive parents and the birth parents, or as soon thereafter as reasonable, but before any written consent for dual representation, the attorney shall advise the birth parents of their rights regarding an independent attorney and that it is possible to waive the independent attorney.

(h) The attorney retained by or representing the prospective adoptive parents shall inform the prospective adoptive parents in writing that the birth parent or parents can revoke consent to the adoption pursuant to Section 8814.5 and that any moneys expended in negotiations or proceedings in connection with the child’s adoption are not reimbursable. The prospective adoptive parents shall sign a statement to indicate their understanding of this information.

(i) Any written consent to dual representation shall be filed with the court before the filing of the birth parent’s consent to adoption.

(Amended by Stats. 1993, Ch. 450, Sec. 2. Effective January 1, 1994. Operative, by Sec. 4 of Ch. 450, on the operative date of Stats. 1993, Ch. 758 (SB 792), which was no later than Jan. 1, 1995.)



8801

(a) The selection of a prospective adoptive parent or parents shall be personally made by the child’s birth parent or parents and may not be delegated to an agent. The act of selection by the birth parent or parents shall be based upon his, her, or their personal knowledge of the prospective adoptive parent or parents.

(b) “Personal knowledge” as used in this section includes, but is not limited to, substantially correct knowledge of all of the following regarding the prospective adoptive parents: their full legal names, ages, religion, race or ethnicity, length of current marriage and number of previous marriages, employment, whether other children or adults reside in their home, whether there are other children who do not reside in their home and the child support obligation for these children and any failure to meet these obligations, any health conditions curtailing their normal daily activities or reducing their normal life expectancies, any convictions for crimes other than minor traffic violations, any removals of children from their care due to child abuse or neglect, and their general area of residence or, upon request, their address.

(c) This section shall become operative on January 1, 1995.

(Repealed (in Sec. 6.3) and added by Stats. 1993, Ch. 758, Sec. 6.4. Effective January 1, 1994. Section operative January 1, 1995, by its own provisions.)



8801.3

A child shall not be considered to have been placed for adoption unless each of the following is true:

(a) Each birth parent placing the child for adoption has been advised of his or her rights, and if desired, has been counseled pursuant to Section 8801.5.

(b) The adoption service provider, each prospective adoptive parent, and each birth parent placing the child have signed an adoption placement agreement on a form prescribed by the department. The signing of the agreement shall satisfy all of the following requirements:

(1) Each birth parent shall have been advised of his or her rights pursuant to Section 8801.5 at least 10 days before signing the agreement, unless the adoption service provider finds exigent circumstances that shall be set forth in the adoption placement agreement.

(2) The agreement may not be signed by either the birth parents or the prospective adoptive parents until the time of discharge of the birth mother from the hospital. However, if the birth mother remains hospitalized for a period longer than the hospitalization of the child, the agreement may be signed by all parties at the time of or after the child’s discharge from the hospital but prior to the birth mother’s discharge from the hospital if her competency to sign is verified by her attending physician and surgeon before she signs the agreement.

(3) The birth parents and prospective adoptive parents shall sign the agreement in the presence of an adoption service provider.

(4) The adoption service provider who witnesses the signatures shall keep the original of the adoption placement agreement and immediately forward it and supporting documentation as required by the department to the department or delegated county adoption agency.

(5) The child is not deemed to be placed for adoption with the prospective adoptive parents until the adoption placement agreement has been signed and witnessed.

(6) If the birth parent is not located in this state or country, the adoption placement agreement shall be signed before an adoption service provider or, for purposes of identification of the birth parent only, before a notary or other person authorized to perform notarial acts in the state or country in which the birth parent is located. This paragraph is not applicable to intercountry adoptions, as defined in Section 8527, which shall be governed by Chapter 4 (commencing with Section 8900).

(c) The adoption placement agreement form shall include all of the following:

(1) A statement that the birth parent received the advisement of rights and the date upon which it was received.

(2) A statement that the birth parent understands that the placement is for the purpose of adoption and that if the birth parent takes no further action, on the 31st day after signing the adoption placement agreement, the agreement shall become a permanent and irrevocable consent to the adoption.

(3) A statement that the birth parent signs the agreement having personal knowledge of certain facts regarding the prospective adoptive parents as provided in Section 8801.

(4) A statement that the adoptive parents have been informed of the basic health and social history of the birth parents.

(5) A consent to the adoption that may be revoked as provided by Section 8814.5.

(d) The adoption placement agreement shall also meet the requirements of the Interstate Compact on the Placement of Children in Section 7901.

(e) This section shall become operative on January 1, 1995.

(Amended by Stats. 2001, Ch. 688, Sec. 1. Effective January 1, 2002.)



8801.5

(a) Each birth parent placing a child for adoption shall be advised of his or her rights by an adoption service provider.

(b) The birth parent shall be advised of his or her rights in a face-to-face meeting in which the birth parent may ask questions and have questions answered, as provided by Section 8801.3.

(c) The department shall prescribe the format and process for advising birth parents of their rights, the content of which shall include, but not be limited to, the following:

(1) The alternatives to adoption.

(2) The alternative types of adoption, including a description of the full procedures and timeframes involved in each type.

(3) The full rights and responsibilities of the birth parent with respect to adoption, including the need to keep the department informed of his or her current address in case of a medical emergency requiring contact and of providing a full health history.

(4) The right to separate legal counsel paid for by the prospective adoptive parents upon the request of the birth parent, as provided for by Section 8800.

(5) The right to a minimum of three separate counseling sessions, each to be held on different days, to be paid for by the prospective adoptive parents upon the request of the birth parents, as provided for by subdivision (d).

(d) Each person advised pursuant to this section shall be offered at least three separate counseling sessions, to be held on different days. Each counseling session shall be not less than 50 minutes in duration. The counseling may be provided by the adoption service provider who informs the birth parent of his or her rights, or by another adoption service provider, or by a licensed psychotherapist, as defined by Section 1010 of the Evidence Code, as elected by the person, and after having been informed of these choices.

(e) The counselor owes a duty of care to the birth parent being counseled, similar to the duty of care established by a psychotherapist-patient relationship, regardless of who pays the fees of the counselor. No counselor shall have a contractual relationship with the adoptive parents, an attorney for the adoptive parents, or any other individual or an organization performing any type of services for the adoptive parents and for which the adoptive parents are paying a fee, except as relates to payment of the birth parents’ fee.

(f) The advisement and counseling fees shall be paid by the prospective adoptive parents at the request of the birth parent.

(g) Failure to fulfill the duties specified in this section shall not be construed as a basis for setting aside the consent or the adoption, but may give rise to a cause of action for malpractice or negligence against those professionals or agencies serving as adoption service providers that are responsible for fulfilling the duties.

(Amended by Stats. 1997, Ch. 559, Sec. 2. Effective January 1, 1998.)



8801.7

(a) An adoption service provider shall also witness the signature of the adoption placement agreement and offer to interview the birth parent after the placement of the child with prospective adoptive parents. The interview shall occur within 10 working days after the placement of the child for adoption and shall include a consideration of any concerns or problems the birth parent has with the placement, a readvisement of the rights of the birth parent, and the taking of the health and social history of the birth parent, if not taken previously.

(b) The adoption service provider shall immediately notify the department or delegated county adoption agency if the birth parent is not interviewed as provided in subdivision (a) or if there are any concerns regarding the placement. If the birth parent wishes to revoke the consent, the adoption service provider shall assist the birth parent in obtaining the return of the child.

(c) The adoption service provider owes a very high duty of care to the birth parent being advised, regardless of who pays the provider’s fees. The duty of care specifically does not include a duty to investigate information provided by the birth parents, prospective adoptive parents, or their attorneys or agents. No adoption service provider shall have a contractual relationship with prospective adoptive parents, an attorney or representative for prospective adoptive parents, or any individual or organization providing services of any type to prospective adoptive parents for which the adoptive parents are paying a fee, except as relates to the payment of the fees for the advising and counseling of the birth parents.

(d) This section shall become operative on January 1, 1995.

(Repealed (Jan. 1, 1994) and added by Stats. 1993, Ch. 758, Sec. 9. Effective January 1, 1994. Section operative January 1, 1995, by its own provisions.)



8802

(a) (1) Any of the following persons who desire to adopt a child may, for that purpose, file an adoption request in a county authorized by Section 8609.5:

(A) An adult who is related to the child or the child’s half sibling by blood or affinity, including all relatives whose status is preceded by the words “step,” “great,” “great-great,” or “grand,” or the spouse of any of these persons, even if the marriage was terminated by death or dissolution.

(B) A person named in the will of a deceased parent as an intended adoptive parent where the child has no other parent.

(C) A person with whom a child has been placed for adoption.

(D) (i) A legal guardian who has been the child’s legal guardian for more than one year.

(ii) If the child is alleged to have been abandoned pursuant to Section 7822, a legal guardian who has been the child’s legal guardian for more than six months. The legal guardian may file a petition pursuant to Section 7822 in the same court and concurrently with a petition under this section.

(iii) However, if the parent nominated the guardian for a purpose other than adoption for a specified time period, or if the guardianship was established pursuant to Section 360 of the Welfare and Institutions Code, the guardianship shall have been in existence for not less than three years.

(2) If the child has been placed for adoption, a copy of the adoptive placement agreement shall be attached to the petition. The court clerk shall immediately notify the department at Sacramento in writing of the pendency of the proceeding and of any subsequent action taken.

(3) If the petitioner has entered into a postadoption contact agreement with the birth parent as set forth in Section 8616.5, the agreement, signed by the participating parties, shall be attached to and filed with the petition for adoption.

(b) The petition shall contain an allegation that the petitioners will file promptly with the department or delegated county adoption agency information required by the department in the investigation of the proposed adoption. The omission of the allegation from a petition does not affect the jurisdiction of the court to proceed or the validity of an adoption order or other order based on the petition.

(c) The caption of the adoption petition shall contain the names of the petitioners, but not the child’s name. The petition shall state the child’s sex and date of birth and the name the child had before adoption.

(d) If the child is the subject of a guardianship petition, the adoption petition shall so state and shall include the caption and docket number or have attached a copy of the letters of the guardianship or temporary guardianship. The petitioners shall notify the court of any petition for guardianship or temporary guardianship filed after the adoption petition. The guardianship proceeding shall be consolidated with the adoption proceeding, and the consolidated case shall be heard and decided in the court in which the adoption is pending.

(e) The order of adoption shall contain the child’s adopted name, but not the name the child had before adoption.

(Amended by Stats. 2012, Ch. 638, Sec. 10. Effective January 1, 2013.)



8803

(a) During the pendency of an adoption proceeding:

(1) The child proposed to be adopted may not be concealed within the county in which the adoption proceeding is pending.

(2) The child may not be removed from the county in which the adoption proceeding is pending unless the petitioners or other interested persons first obtain permission for the removal from the court, after giving advance written notice of intent to obtain the court’s permission to the department or delegated county adoption agency responsible for the investigation of the proposed adoption. Upon proof of giving notice, permission may be granted by the court if, within a period of 15 days after the date of giving notice, no objections are filed with the court by the department or delegated county adoption agency. If the department or delegated county adoption agency files objections within the 15-day period, upon the request of the petitioners the court shall immediately set the matter for hearing and give to the objector, the petitioners, and the party or parties requesting permission for the removal reasonable notice of the hearing by certified mail, return receipt requested, to the address of each as shown in the records of the adoption proceeding. Upon a finding that the objections are without good cause, the court may grant the requested permission for removal of the child, subject to any limitations that appear to be in the child’s best interest.

(b) This section does not apply in any of the following situations:

(1) Where the child is absent for a period of not more than 30 days from the county in which the adoption proceeding is pending, unless a notice of recommendation of denial of petition has been personally served on the petitioners or the court has issued an order prohibiting the child’s removal from the county pending consideration of any of the following:

(A) The suitability of the petitioners.

(B) The care provided the child.

(C) The availability of the legally required consents to the adoption.

(2) Where the child has been returned to and remains in the custody and control of the child’s birth parent or parents.

(c) A violation of this section is a violation of Section 280 of the Penal Code.

(d) Neither this section nor Section 280 of the Penal Code may be construed to render lawful any act that is unlawful under any other applicable law.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8804

(a) Whenever the petitioners move to withdraw the petition for the adoption or to dismiss the proceeding, the clerk of the court in which the proceeding is pending shall immediately notify the department at Sacramento of the action. The department or the delegated county adoption agency shall file a full report with the court recommending a suitable plan for the child in every case where the petitioners move to withdraw the petition for the adoption or where the department or delegated county adoption agency recommends that the petition for adoption be denied and shall appear before the court for the purpose of representing the child.

(b) Notwithstanding the withdrawal or dismissal of the petition, the court may retain jurisdiction over the child for the purposes of making any order for the child’s custody that the court deems to be in the child’s best interest.

(c) If a birth parent who did not place a child for adoption as specified in Section 8801.3 has refused to give the required consent, or a birth parent revokes consent as specified in Section 8814.5, the child shall be restored to the care and custody of the birth parent or parents, unless the court orders otherwise, subject to Section 3041.

(Amended by Stats. 2014, Ch. 763, Sec. 11. Effective January 1, 2015.)



8805

At the hearing, if the court sustains the recommendation of the department or delegated county adoption agency that the child be removed from the home of the petitioners because the department or agency recommends denial or if the petitioners move to withdraw the petition or if the court dismisses the petition and does not return the child to the birth parents, the court shall commit the child to the care of the department or delegated county adoption agency, whichever made the recommendation, for the department or agency to arrange adoptive placement or to make a suitable plan. In those counties not served by a delegated county adoption agency, the county welfare department shall act as the agent of the department and shall provide care for the child in accordance with rules and regulations established by the department.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8806

The department or delegated county adoption agency shall accept the consent of the birth parents to the adoption of the child by the petitioners and, before filing its report with the court, shall ascertain whether the child is a proper subject for adoption and whether the proposed home is suitable for the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8807

(a) Except as provided in subdivisions (b) and (c), within 180 days after receiving 50 percent of the fee, the department or delegated county adoption agency shall investigate the proposed independent adoption and, after the remaining balance of the fee is paid, submit to the court a full report of the facts disclosed by its inquiry with a recommendation regarding the granting of the petition. If the petitioners have a valid preplacement evaluation or a valid private agency adoption home study, as described in paragraph (2) of subdivision (a) of Section 8810, and no new information has been discovered and no new event has occurred subsequent to the approval of the evaluation or home study that creates a reasonable belief that further investigation is necessary, the department or delegated county adoption agency may elect not to reinvestigate any matters covered in the evaluation or home study, except that the department shall complete all background clearances required by law.

(b) If the investigation establishes that there is a serious question concerning the suitability of the petitioners, the care provided to the child, or the availability of the consent to adoption, the report shall be filed immediately.

(c) In its discretion, the court may allow additional time for the filing of the report, after at least five days’ notice to the petitioner or petitioners and an opportunity for the petitioner or petitioners to be heard with respect to the request for additional time.

(d) If a petitioner is a resident of a state other than California, an updated and current home study report, conducted and approved by a licensed adoption agency or other authorized resource in the state in which the petitioner resides, shall be reviewed and endorsed by the department or delegated county adoption agency, if the standards and criteria established for a home study report in the other state are substantially commensurate with the home study standards and criteria established in California adoption regulations.

(Amended by Stats. 2014, Ch. 763, Sec. 12. Effective January 1, 2015.)



8808

(a) The department or delegated county adoption agency shall interview the petitioners within 45 working days, excluding legal holidays, after the department or delegated county adoption agency receives 50 percent of the investigation fee together with a stamped file copy of the adoption petition.

(b) The department or delegated county adoption agency shall interview all persons from whom consent is required and whose addresses are known. The interview with the placing parent or parents shall include, but not be limited to, discussion of any concerns or problems that the parent has with the placement and, if the placing parent was not interviewed as provided in Section 8801.7, the content required in that interview. At the interview, the agency shall give the parent an opportunity to sign either a statement revoking the consent, or a waiver of the right to revoke consent, as provided in Section 8814.5, unless the parent has already signed a waiver or the time period allowed to revoke consent has expired.

(c) In order to facilitate the interview described in this section, within five business days of filing the petition, the petitioners shall provide the department or delegated county adoption agency a stamped file copy of the petition together with 50 percent of the fee, a copy of any valid preplacement evaluation or any valid private agency adoption home study, as described in paragraph (2) of subdivision (a) of Section 8810, and the names, addresses, and telephone numbers of all parties to be interviewed, if known.

(Amended by Stats. 2014, Ch. 763, Sec. 13. Effective January 1, 2015.)



8810

(a) Except as otherwise provided in this section, whenever a petition is filed under this chapter for the adoption of a child, the petitioner shall pay a nonrefundable fee to the department or to the delegated county adoption agency for the cost of investigating the adoption petition. Fifty percent of the payment shall be made to the department or delegated county adoption agency at the time the adoption petition is filed, and the remaining balance shall be paid no later than the date determined by the department or the delegated county adoption agency in an amount as follows:

(1) For petitions filed on and after October 1, 2008, four thousand five hundred dollars ($4,500).

(2) For petitioners who have a valid preplacement evaluation less than one year old pursuant to Section 8811.5, or a valid private agency adoption home study less than two years old at the time of filing a petition, one thousand five hundred fifty dollars ($1,550) for a postplacement evaluation pursuant to Sections 8806 and 8807.

(b) Revenues produced by fees collected by the department pursuant to subdivision (a) shall be used, when appropriated by the Legislature, to fund only the direct costs associated with the state program for independent adoptions. Revenues produced by fees collected by the delegated county adoption agency pursuant to subdivision (a) shall be used by the county to fund the county program for independent adoptions.

(c) The department or delegated county adoption agency may reduce the fee to no less than five hundred dollars ($500) when the prospective adoptive parents are lower income, according to the income limits published by the Department of Housing and Community Development, and when making the required payment would be detrimental to the welfare of an adopted child. The department shall develop additional guidelines regarding income and assets to determine the financial criteria for reduction of the fee under this subdivision.

(Amended by Stats. 2013, Ch. 743, Sec. 3. Effective January 1, 2014.)



8811

(a) The department or delegated county adoption agency shall require each person who files an adoption petition to be fingerprinted and shall secure from an appropriate law enforcement agency any criminal record of that person to determine whether the person has ever been convicted of a crime other than a minor traffic violation. The department or delegated county adoption agency may also secure the person’s full criminal record, if any, with the exception of any convictions for which relief has been granted pursuant to Section 1203.49 of the Penal Code. Any federal-level criminal offender record requests to the Department of Justice shall be submitted with fingerprint images and related information required by the Department of Justice for the purposes of obtaining information as to the existence and content of a record of an out-of-state or federal conviction or arrest of a person or information regarding any out-of-state or federal crimes or arrests for which the Department of Justice establishes that the person is free on bail, or on his or her own recognizance pending trial or appeal. The Department of Justice shall forward to the Federal Bureau of Investigation any requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and shall compile and disseminate a response to the department or delegated county adoption agency.

(b) Notwithstanding subdivision (c), the criminal record, if any, shall be taken into consideration when evaluating the prospective adoptive parent, and an assessment of the effects of any criminal history on the ability of the prospective adoptive parent to provide adequate and proper care and guidance to the child shall be included in the report to the court.

(c) (1) Under no circumstances shall the department or a delegated county adoption agency give final approval for an adoptive placement in any home where the prospective adoptive parent or any adult living in the prospective adoptive home has either of the following:

(A) A felony conviction for child abuse or neglect, spousal abuse, crimes against a child, including child pornography, or for a crime involving violence, including rape, sexual assault, or homicide, but not including other physical assault and battery. For purposes of this subdivision, crimes involving violence means those violent crimes contained in clause (i) of subparagraph (A), and subparagraph (B), of paragraph (1) of subdivision (g) of Section 1522 of the Health and Safety Code.

(B) A felony conviction that occurred within the last five years for physical assault, battery, or a drug- or alcohol-related offense.

(2) This subdivision shall become operative on October 1, 2008, and shall remain operative only to the extent that compliance with its provisions is required by federal law as a condition of receiving funding under Title IV-E of the federal Social Security Act (42 U.S.C. 670 and following).

(d) Any fee charged by a law enforcement agency for fingerprinting or for checking or obtaining the criminal record of the petitioner shall be paid by the petitioner. The department or delegated county adoption agency may defer, waive, or reduce the fee when its payment would cause economic hardship to the prospective adoptive parents detrimental to the welfare of the adopted child, when the child has been in the foster care of the prospective adoptive parents for at least one year, or if necessary for the placement of a special-needs child.

(Amended by Stats. 2014, Ch. 708, Sec. 2. Effective January 1, 2015.)



8811.5

(a) A licensed private or public adoption agency of the state of the petitioners’ residency may certify prospective adoptive parents by a preplacement evaluation that contains a finding that an individual is suited to be an adoptive parent.

(b) The preplacement evaluation shall include an investigation pursuant to standards included in the regulations governing independent adoption investigations established by the department. Fees for the investigation shall be commensurate with those fees charged for a comparable investigation conducted by the department or by a delegated licensed county adoption agency.

(c) The preplacement evaluation, whether it is conducted for the purpose of initially certifying prospective adoptive parents or for renewing that certification, shall be completed no more than one year prior to the signing of an adoption placement agreement. The cost for renewal of that certification shall be in proportion to the extent of the work required to prepare the renewal that is attributable to changes in family circumstances.

(Amended by Stats. 2004, Ch. 128, Sec. 1. Effective January 1, 2005.)



8812

Any request by a birth parent or birth parents for payment by the prospective adoptive parents of attorney’s fees, medical fees and expenses, counseling fees, or living expenses of the birth mother shall be in writing. The birth parent or parents shall, by first-class mail or other agreed upon means to ensure receipt, provide the prospective adoptive parents written receipts for any money provided to the birth parent or birth parents. The prospective adoptive parents shall provide the receipts to the court when the accounting report required pursuant to Section 8610 is filed.

(Added by Stats. 1993, Ch. 450, Sec. 3. Effective January 1, 1994.)



8813

At or before the time a consent to adoption is signed, the department or delegated county adoption agency shall advise the birth parent signing the consent, verbally and in writing, that the birth parent may, at any time in the future, request from the department or agency, all known information about the status of the child’s adoption, except for personal, identifying information about the adoptive family. The birth parent shall be advised that this information includes, but is not limited to, all of the following:

(a) Whether the child has been placed for adoption.

(b) The approximate date that an adoption was completed.

(c) If the adoption was not completed or was vacated, for any reason, whether adoptive placement of the child is again being considered.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8814

(a) Except as provided in Section 7662, the consent of the birth parent or parents who did not place the child for adoption, as described in Section 8801.3, to the adoption shall be signed in the presence of an agent of the department or of a delegated county adoption agency on a form prescribed by the department. The consent shall be filed with the clerk of the appropriate superior court.

(b) The consent described in subdivision (a), when reciting that the person giving it is entitled to the sole custody of the child and when acknowledged before that agent, is prima facie evidence of the right of the person making it to the sole custody of the child and that person’s sole right to consent.

(c) If the birth parent described in subdivision (a) is located outside this state for an extended period of time unrelated to the adoption at the time of signing the consent, the consent may be signed before a notary or other person authorized to perform notarial acts, and in that case the consent of the department or of the delegated county adoption agency is also necessary.

(d) A birth parent who is a minor has the right to sign a consent for the adoption of the birth parent’s child and the consent is not subject to revocation by the birth parent by reason of minority, or because the parent or guardian of the consenting minor parent was not served with notice that the minor parent consented to the adoption, unless the minor parent has previously provided written authorization to serve his or her parent or guardian with that notice.

(Amended by Stats. 2014, Ch. 763, Sec. 14. Effective January 1, 2015.)



8814.5

(a) After a consent to the adoption is signed by the birth parent or parents pursuant to Section 8801.3 or 8814, the birth parent or parents signing the consent shall have 30 days to take one of the following actions:

(1) Sign and deliver to the department or delegated county adoption agency a written statement revoking the consent and requesting the child to be returned to the birth parent or parents. After revoking consent, in cases where the birth parent or parents have not regained custody, or the birth parent or parents have failed to make efforts to exercise their rights under subdivision (b) of Section 8815, a written notarized statement reinstating the original consent may be signed and delivered to the department or delegated county adoption agency, in which case the revocation of consent shall be void and the remainder of the original 30-day period shall commence. After revoking consent, in cases in which the birth parent or parents have regained custody or made efforts to exercise their rights under subdivision (b) of Section 8815 by requesting the return of the child, upon the delivery of a written notarized statement reinstating the original consent to the department or delegated county adoption agency, the revocation of consent shall be void and a new 30-day period shall commence. The birth mother shall be informed of the operational timelines associated with this section at the time of signing of the statement reinstating the original consent.

(2) (A) Sign a waiver of the right to revoke consent on a form prescribed by the department in the presence of any of the following:

(i) A representative of the department or delegated county adoption agency.

(ii) A judicial officer of a court of record if the birth parent is represented by independent legal counsel.

(iii) An adoption service provider, including, but not limited to, the adoption service provider who advised the birth mother and witnessed the signing of the consent, if the birth parent or parents are represented by independent legal counsel. The adoption service provider shall ensure that the waiver is delivered to the department, the petitioners, or their counsel no earlier than the end of the business day following the signing of the waiver. The adoption service provider shall inform the birth parent that during this time period he or she may request that the waiver be withdrawn and that, if he or she makes that request, the waiver shall be withdrawn.

(B) An adoption service provider may assist the birth parent or parents in any activity where the primary purpose of that activity is to facilitate the signing of the waiver with the department, a delegated county agency, or a judicial officer. The adoption service provider or another person designated by the birth parent or parents may also be present at any interview conducted pursuant to this section to provide support to the birth parent or parents, except when the interview is conducted by independent legal counsel for the birth parent or parents.

(C) The waiver of the right to revoke consent may not be signed until an interview has been completed by the department or delegated county adoption agency unless the waiver of the right to revoke consent is signed in the presence of a judicial officer of a court of record or an adoption service provider as specified in this section. If the waiver is signed in the presence of a judicial officer, the interview and the witnessing of the signing of the waiver shall be conducted by the judicial officer. If the waiver is signed in the presence of an adoption service provider, the interview shall be conducted by the independent legal counsel for the birth parent or parents. If the waiver is to be signed in the presence of an adoption service provider, prior to the waiver being signed the waiver shall be reviewed by the independent legal counsel who (i) counsels the birth parent or parents about the nature of his or her intended waiver and (ii) signs and delivers to the birth parent or parents and the department a certificate in substantially the following form:

I, (name of attorney), have counseled my client, (name of client), on the nature and legal effect of the waiver of right to revoke consent to adoption. I am so disassociated from the interest of the petitioner(s)/prospective adoptive parent(s) as to be in a position to advise my client impartially and confidentially as to the consequences of the waiver. (Name of client) is aware that California law provides for a 30-day period during which a birth parent may revoke consent to adoption. On the basis of this counsel, I conclude that it is the intent of (name of client) to waive the right to revoke, and make a permanent and irrevocable consent to adoption. (Name of client) understands that he/she will not be able to regain custody of the child unless the petitioner(s)/prospective adoptive parent(s) agree(s) to withdraw their petition for adoption or the court denies the adoption petition.

(D)  Within 10 working days of a request made after the department or the delegated county adoption agency has received a copy of the petition for the adoption and the names and addresses of the persons to be interviewed, the department or the delegated county adoption agency shall interview, at the department or agency office, any birth parent requesting to be interviewed.

(E) Notwithstanding subparagraphs (A) and (C), the interview, and the witnessing of the signing of a waiver of the right to revoke consent of a birth parent residing outside of California or located outside of California for an extended period of time unrelated to the adoption may be conducted in the state where the birth parent is located, by any of the following:

(i) A representative of a public adoption agency in that state.

(ii) A judicial officer in that state where the birth parent is represented by independent legal counsel.

(iii) An adoption service provider.

(3) Allow the consent to become a permanent consent on the 31st day after signing.

(b) The consent may not be revoked after a waiver of the right to revoke consent has been signed or after 30 days, beginning on the date the consent was signed or as provided in paragraph (1) of subdivision (a), whichever occurs first.

(Amended by Stats. 2010, Ch. 588, Sec. 7. Effective January 1, 2011.)



8815

(a) Once the revocable consent to adoption has become permanent as provided in Section 8814.5, the consent to the adoption by the prospective adoptive parents may not be withdrawn.

(b) Before the time when the revocable consent becomes permanent as provided in Section 8814.5, the birth parent or parents may request return of the child. In that case the child shall immediately be returned to the requesting birth parent or parents, unless a court orders otherwise.

(c) If the person or persons with whom the child has been placed have concerns that the birth parent or parents requesting return of the child are unfit or present a danger of harm to the child, that person or those persons may report their concerns to the appropriate child welfare agency. These concerns shall not be a basis for failure to immediately return the child, unless a court orders otherwise.

(Amended by Stats. 2014, Ch. 763, Sec. 15. Effective January 1, 2015.)



8816

In an independent adoption where the consent of the birth parent or parents is not necessary, the department or delegated county adoption agency shall, before the hearing of the petition, file its consent to the adoption with the clerk of the court in which the petition is filed. The consent may not be given unless the child’s welfare will be promoted by the adoption.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8817

(a) A written report on the child’s medical background, and if available, the medical background of the child’s biological parents so far as ascertainable, shall be made by the department or delegated county adoption agency as part of the study required by Section 8806.

(b) The report on the child’s background shall contain all known diagnostic information, including current medical reports on the child, psychological evaluations, and scholastic information, as well as all known information regarding the child’s developmental history and family life.

(c) The report shall be submitted to the prospective adoptive parents who shall acknowledge its receipt in writing.

(d) (1) The biological parents may provide a blood sample at a clinic or hospital approved by the State Department of Health Services. The biological parents’ failure to provide a blood sample shall not affect the adoption of the child.

(2) The blood sample shall be stored at a laboratory under contract with the State Department of Health Services for a period of 30 years following the adoption of the child.

(3) The purpose of the stored sample of blood is to provide a blood sample from which DNA testing can be done at a later date after entry of the order of adoption at the request of the adoptive parents or the adopted child. The cost of drawing and storing the blood samples shall be paid for by a separate fee in addition to the fee required under Section 8810. The amount of this additional fee shall be based on the cost of drawing and storing the blood samples but at no time shall the additional fee be more than one hundred dollars ($100).

(e) (1) The blood sample shall be stored and released in such a manner as to not identify any party to the adoption.

(2) Any results of the DNA testing shall be stored and released in such a manner as to not identify any party to the adoption.

(Amended by Stats. 1996, Ch. 1053, Sec. 2. Effective January 1, 1997.)



8818

(a) The department shall adopt a statement to be presented to the birth parents at the time the consent to adoption is signed and to prospective adoptive parents at the time of the home study. The statement shall, in a clear and concise manner and in words calculated to ensure the confidence of the birth parents in the integrity of the adoption process, communicate to the birth parent of a child who is the subject of an adoption petition all of the following facts:

(1) It is in the child’s best interest that the birth parents keep the department informed of any health problems that the parent develops that could affect the child.

(2) It is extremely important that the birth parent keep an address current with the department in order to permit a response to inquiries concerning medical or social history.

(3) Section 9203 of the Family Code authorizes a person who has been adopted and who attains the age of 21 years to request the department to disclose the name and address of the adoptee’s birth parents. Consequently, it is of the utmost importance that the birth parent indicate whether to allow this disclosure by checking the appropriate box provided on the form.

(4) The birth parent may change the decision whether to permit disclosure of the birth parent’s name and address, at any time, by sending a notarized letter to that effect, by certified mail, return receipt requested, to the department.

(5) The consent will be filed in the office of the clerk of the court in which the adoption takes place. The file is not open to inspection by any persons other than the parties to the adoption proceeding, their attorneys, and the department, except upon order of a judge of the superior court.

(b) The department shall adopt a form to be signed by the birth parents at the time the consent to adoption is signed, which shall provide as follows:

“Section 9203 of the Family Code authorizes a person who has been adopted and who attains the age of 21 years to make a request to the State Department of Social Services, or the licensed adoption agency that joined in the adoption petition, for the name and address of the adoptee’s birth parents. Indicate by checking one of the boxes below whether or not you wish your name and address to be disclosed:

□YES

□NO

□UNCERTAIN AT THIS TIME; WILL NOTIFY

AGENCY AT LATER DATE.”

(Amended by Stats. 2002, Ch. 784, Sec. 113. Effective January 1, 2003.)



8819

When the parental rights of a birth parent are terminated pursuant to Chapter 5 (commencing with Section 7660) of Part 3 of Division 12 or Part 4 (commencing with Section 7800) of Division 12, the department or delegated county adoption agency shall send a written notice to the birth parent, if the birth parent’s address is known, that contains the following statement:

“You are encouraged to keep the department or this agency informed of your current address in order to permit a response to any inquiry concerning medical or social history made by or on behalf of the child who was the subject of the court action terminating parental rights.”

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8820

(a) The birth parent or parents or the petitioner may appeal in either of the following cases:

(1) If for a period of 180 days from the date of paying 50 percent of the fee, or upon the expiration of any extension of the period granted by the court, the department or delegated county adoption agency fails or refuses to accept the consent of the birth parent or parents to the adoption.

(2) In a case where the consent of the department or delegated county adoption agency is required by this chapter, if the department or agency fails or refuses to file or give its consent to the adoption after full payment has been received.

(b) The appeal shall be filed in the court in which the adoption petition is filed. The court clerk shall immediately notify the department or delegated county adoption agency of the appeal and the department or agency shall, within 10 days, file a report of its findings and the reasons for its failure or refusal to consent to the adoption or to accept the consent of the birth parent or parents.

(c) After the filing of the report by the department or delegated county adoption agency, the court may, if it deems that the welfare of the child will be promoted by that adoption, allow the signing of the consent by the birth parent or parents in open court or, if the appeal is from the refusal of the department or delegated county adoption agency to consent thereto, grant the petition without the consent.

(d) This section shall become operative on October 1, 2008.

(Repealed (in Sec. 13) and added by Stats. 2008, Ch. 759, Sec. 14. Effective September 30, 2008. Section operative October 1, 2008, by its own provisions.)



8821

When any report or findings are submitted to the court by the department or a delegated county adoption agency, a copy of the report or findings, whether favorable or unfavorable, shall be given to the petitioner’s attorney in the proceeding, if the petitioner has an attorney of record, or to the petitioner.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8822

(a) If the findings of the department or delegated county adoption agency are that the home of the petitioners is not suitable for the child or that the required consents are not available and the department or agency recommends that the petition be denied, or if the petitioners desire to withdraw the petition and the department or agency recommends that the petition be denied, the clerk upon receipt of the report of the department or agency shall immediately refer it to the court for review.

(b) Upon receipt of the report, the court shall set a date for a hearing of the petition and shall give reasonable notice of the hearing to the department or delegated county adoption agency, the petitioners, and the birth parents by certified mail, return receipt requested, to the address of each as shown in the proceeding.

(c) The department or delegated county adoption agency shall appear to represent the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8823

The prospective adoptive parents and the child proposed to be adopted shall appear before the court pursuant to Sections 8612 and 8613.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 4 - Intercountry Adoptions

8900

(a) Intercountry adoption services described in this chapter shall be exclusively provided by private adoption agencies licensed by the department specifically to provide these services. As a condition of licensure to provide intercountry adoption services, any private full-service adoption agency and any noncustodial adoption agency shall be accredited by the Council on Accreditation, or supervised by an accredited primary provider, or acting as an exempted provider, in compliance with Subpart F (commencing with Section 96.29) of Part 96 of Title 22 of the Code of Federal Regulations.

(b) A private full-service adoption agency or a noncustodial adoption agency, when acting as the primary provider and using a supervised provider, shall ensure that each supervised provider operates under a written agreement with the primary provider pursuant to subdivision (b) of Section 96.45 of Title 22 of the Code of Federal Regulations.

(c) The primary provider shall provide to the department a copy of the written agreement with each supervised provider containing all provisions required pursuant to subdivision (b) of Section 96.45 of Title 22 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 583, Sec. 5. Effective January 1, 2008.)



8900.5

As used in this chapter:

(a) “Accredited agency” means an agency that has been accredited by an accrediting entity, in accordance with the standards in Subpart F (commencing with Section 96.29) of Part 96 of Title 22 of the Code of Federal Regulations, to provide adoption services in the United States in cases subject to the convention. Accredited agency does not include a temporarily accredited agency.

(b) “Adoption service” means any of the following services:

(1) Identifying a child for adoption and arranging an adoption.

(2) Securing the necessary consent to termination of parental rights and to adoption.

(3) Performing a background study on a child or a home study on any prospective adoptive parent, and reporting on the study.

(4) Making nonjudicial determinations of the best interests of a child and the appropriateness of an adoptive placement for the child.

(5) Monitoring a case after a child has been placed with any prospective adoptive parent until final adoption.

(6) If necessary because of a disruption before final adoption, assuming custody and providing or facilitating child care or any other social service pending an alternative placement.

(c) “Central authority” means the entity designated under paragraph (1) of Article 6 of the convention by a convention country. The United States Department of State is designated as the United States Central Authority pursuant to the federal Intercountry Adoption Act of 2000 (42 U.S.C. Sec. 14911).

(d) “Convention” means the Hague Convention on Protection of Children and Co-operation in Respect of Intercountry Adoption, May 29, 1993.

(e) “Convention adoption” means the adoption of a child resident in a convention country by a United States citizen, or an adoption of a child resident in the United States by an individual or individuals residing in a convention country, if, in connection with the adoption, the child has moved or will move between the United States and the convention country.

(f) “Convention country” means a country that is party to the convention and with which the convention is in force for the United States.

(g) “Exempted provider” means a social work professional or organization that performs a home study on any prospective adoptive parent, or a child background study, or both, in the United States in connection with a convention adoption, and who is not currently providing and has not previously provided any other adoption service in the case.

(h) “Hague adoption certificate” means a certificate issued by the secretary in an outgoing case (where the child is emigrating from the United States to another convention country) certifying that a child has been adopted in the United States in accordance with the convention and, except as provided in subdivision (b) of Section 97.4 of Title 22 of the Code of Federal Regulations, the Intercountry Adoption Act of 2000 (42 U.S.C. Sec. 14901 et seq.; the IAA).

(i) “Hague custody declaration” means a declaration issued by the secretary in an outgoing case (where the child is emigrating from the United States to another convention country) declaring that custody of a child for purposes of adoption has been granted in the United States in accordance with the convention and, except as provided in subdivision (b) of Section 97.4 of Title 22 of the Code of Federal Regulations, the IAA.

(j) “Legal service” means any service, other than those defined in this section as an adoption service, that relates to the provision of legal advice and information or to the drafting of legal instruments. Legal service includes, but is not limited to, any of the following services:

(1) Drafting contracts, powers of attorney, and other legal instruments.

(2) Providing advice and counsel to an adoptive parent on completing forms for the State Department of Health Care Services or the United States Department of State.

(3) Providing advice and counsel to accredited agencies, temporarily accredited agencies, approved persons, or prospective adoptive parents on how to comply with the convention, the IAA, and any regulations implementing the IAA.

(k) “Primary provider” means the accredited agency that is identified pursuant to Section 96.14 of Title 22 of the Code of Federal Regulations as responsible for ensuring that all adoption services are provided and responsible for supervising any supervised providers when used.

(l) “Public domestic authority” means an authority operated by a state, local, or tribal government.

(m) “Secretary” means the United States Secretary of State, and includes any official of the United States Department of State exercising the authority of the Secretary of State under the convention, the IAA, or any regulations implementing the IAA, pursuant to a delegation of authority.

(n) “Supervised provider” means any agency, person, or other nongovernmental entity that is providing any adoption service in a convention adoption under the supervision and responsibility of an accredited agency that is acting as the primary provider in the case.

(Added by Stats. 2007, Ch. 583, Sec. 6. Effective January 1, 2008.)



8901

The department shall adopt regulations to administer the intercountry adoption program.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8902

For intercountry adoptions that will be finalized in this state, the licensed adoption agency shall provide all of the following services:

(a) Assessment of the suitability of the applicant’s home.

(b) Placement of the foreign-born child in an approved home.

(c) Postplacement supervision.

(d) Submission to the court of a report on the intercountry adoptive placement with a recommendation regarding the granting of the petition.

(e) Services to applicants seeking to adopt related children living in foreign countries. The Legislature recognizes that these children have an impelling need for adoptive placement with their relatives.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8903

(a) For each intercountry adoption finalized in this state, the licensed adoption agency shall assume all responsibilities for the child including care, custody, and control as if the child had been relinquished for adoption in this state from the time the child left the child’s native country.

(b) Notwithstanding subdivision (a), if the child’s native country requires and has given full guardianship to the prospective adoptive parents, the prospective adoptive parents shall assume all responsibilities for the child including care, custody, control, and financial support.

(c) If the licensed adoption agency or prospective adoptive parents fail to meet the responsibilities under subdivision (a) or (b) and the child becomes a dependent of the court pursuant to Section 300 of the Welfare and Institutions Code, the state shall assume responsibility for the cost of care for the child. When the child becomes a dependent of the court and if, for any reason, is ineligible for AFDC under Section 14005.1 of the Welfare and Institutions Code and loses Medi-Cal eligibility, the child shall be deemed eligible for Medi-Cal under Section 14005.4 of the Welfare and Institutions Code and the State Director of Health Services has authority to provide payment for the medical services to the child that are necessary to meet the child’s needs.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8904

For an intercountry adoption that will be finalized in a foreign country, the licensed adoption agency shall provide all of the following services:

(a) Assessment of the suitability of the applicant’s home.

(b) Certification to the Immigration and Naturalization Service that this state’s intercountry adoption requirements have been met.

(c) Readoption services as required by the Immigration and Naturalization Service.

(Amended by Stats. 1993, Ch. 219, Sec. 202. Effective January 1, 1994.)



8905

Licensed adoption agencies may work only with domestic and foreign adoption agencies with whom they have written agreements that specify the responsibilities of each. The agreements may not violate any statute or regulation of the United States or of this state.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8906

Nothing in this chapter may be construed to prohibit the licensed adoption agency from entering into an agreement with the prospective adoptive parents to share or transfer financial responsibility for the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8907

The costs incurred by a licensed adoption agency pursuant to programs established by this chapter shall be funded by fees charged by the agency for services required by this chapter. The agency’s fee schedule is required to be approved by the department initially and whenever it is altered.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8908

(a) A licensed adoption agency shall require each person filing an application for adoption to be fingerprinted and shall secure from an appropriate law enforcement agency any criminal record of that person to determine whether the person has ever been convicted of a crime other than a minor traffic violation. The licensed adoption agency may also secure the person’s full criminal record, if any, with the exception of any convictions for which relief has been granted pursuant to Section 1203.49 of the Penal Code. Any federal-level criminal offender record requests to the Department of Justice shall be submitted with fingerprint images and related information required by the Department of Justice for the purposes of obtaining information as to the existence and content of a record of an out-of-state or federal conviction or arrest of a person or information regarding any out-of-state or federal crimes or arrests for which the Department of Justice establishes that the person is free on bail, or on his or her own recognizance pending trial or appeal. The Department of Justice shall forward to the Federal Bureau of Investigation any requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and shall compile and disseminate a fitness determination to the licensed adoption agency.

(b) Notwithstanding subdivision (c), the criminal record, if any, shall be taken into consideration when evaluating the prospective adoptive parent, and an assessment of the effects of any criminal history on the ability of the prospective adoptive parent to provide adequate and proper care and guidance to the child shall be included in the report to the court.

(c) (1) Under no circumstances shall a licensed adoption agency give final approval for an adoptive placement in any home where the prospective adoptive parent, or any adult living in the prospective adoptive home, has a felony conviction for either of the following:

(A) Any felony conviction for child abuse or neglect, spousal abuse, crimes against a child, including child pornography, or for a crime involving violence, including rape, sexual assault, or homicide, but not including other physical assault and battery. For purposes of this subdivision, crimes involving violence means those violent crimes contained in clause (i) of subparagraph (A), and subparagraph (B), of paragraph (1) of subdivision (g) of Section 1522 of the Health and Safety Code.

(B) A felony conviction that occurred within the last five years for physical assault, battery, or a drug- or alcohol-related offense.

(2) This subdivision shall become operative on October 1, 2008, and shall remain operative only to the extent that compliance with its provisions is required by federal law as a condition of receiving funding under Title IV-E of the federal Social Security Act (42 U.S.C. 670 and following).

(d) Any fee charged by a law enforcement agency for fingerprinting or for checking or obtaining the criminal record of the applicant shall be paid by the applicant. The licensed adoption agency may defer, waive, or reduce the fee when its payment would cause economic hardship to the prospective adoptive parents detrimental to the welfare of the adopted child.

(Amended by Stats. 2014, Ch. 708, Sec. 3. Effective January 1, 2015.)



8909

(a) An agency may not place a child for adoption unless a written report on the child’s medical background and, if available, the medical background of the child’s biological parents so far as ascertainable, has been submitted to the prospective adoptive parents and they have acknowledged in writing the receipt of the report.

(b) The report on the child’s background shall contain all known diagnostic information, including current medical reports on the child, psychological evaluations, and scholastic information, as well as all known information regarding the child’s developmental history and family life.

(c) (1) The biological parents may provide a blood sample at a clinic or hospital approved by the State Department of Health Services. The biological parents’ failure to provide a blood sample shall not affect the adoption of the child.

(2) The blood sample shall be stored at a laboratory under contract with the State Department of Health Services for a period of 30 years following the adoption of the child.

(3) The purpose of the stored sample of blood is to provide a blood sample from which DNA testing can be done at a later date after entry of the order of adoption at the request of the adoptive parents or the adopted child. The cost of drawing and storing the blood samples shall be paid for by a separate fee in addition to any fee required under Section 8907. The amount of this additional fee shall be based on the cost of drawing and storing the blood samples but at no time shall the additional fee be more than one hundred dollars ($100).

(d) (1) The blood sample shall be stored and released in such a manner as to not identify any party to the adoption.

(2) Any results of the DNA testing shall be stored and released in such a manner as to not identify any party to the adoption.

(Amended by Stats. 1996, Ch. 1053, Sec. 3. Effective January 1, 1997.)



8910

(a) In no event may a child who has been placed for adoption be removed from the county in which the child was placed, by any person who has not petitioned to adopt the child, without first obtaining the written consent of the licensed adoption agency responsible for the child.

(b) During the pendency of an adoption proceeding:

(1) The child proposed to be adopted may not be concealed within the county in which the adoption proceeding is pending.

(2) The child may not be removed from the county in which the adoption proceeding is pending unless the petitioners or other interested persons first obtain permission for the removal from the court, after giving advance written notice of intent to obtain the court’s permission to the licensed adoption agency responsible for the child. Upon proof of giving notice, permission may be granted by the court if, within a period of 15 days after the date of giving notice, no objections are filed with the court by the licensed adoption agency responsible for the child. If the licensed adoption agency files objections within the 15-day period, upon the request of the petitioners the court shall immediately set the matter for hearing and give to the objector, the petitioners, and the party or parties requesting permission for the removal reasonable notice of the hearing by certified mail, return receipt requested, to the address of each as shown in the records of the adoption proceeding. Upon a finding that the objections are without good cause, the court may grant the requested permission for removal of the child, subject to any limitations that appear to be in the child’s best interest.

(c) This section does not apply in any of the following situations:

(1) Where the child is absent for a period of not more than 30 days from the county in which the adoption proceeding is pending, unless a notice of recommendation of denial of petition has been personally served on the petitioners or the court has issued an order prohibiting the removal of the child from the county pending consideration of any of the following:

(A) The suitability of the petitioners.

(B) The care provided the child.

(C) The availability of the legally required agency consents to the adoption.

(2) Where the child has been returned to and remains in the custody and control of the child’s birth parent or parents.

(3) Where written consent for the removal of the child is obtained from the licensed adoption agency responsible for the child.

(d) A violation of this section is a violation of Section 280 of the Penal Code.

(e) Neither this section nor Section 280 of the Penal Code may be construed to render lawful any act that is unlawful under any other applicable law.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8911

As a condition of placement, the prospective adoptive parents shall file a petition to adopt the child under Section 8912 within 30 days of placement.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8912

(a) An international adoption or readoption request may be filed by a resident of this state in a county authorized by Section 8609.5. The court clerk shall immediately notify the department at Sacramento in writing of the pendency of the proceeding and of any subsequent action taken.

(b) The caption of the adoption petition shall contain the names of the petitioners, but not the child’s name. The petition shall state the child’s sex and date of birth. The name the child had before adoption shall appear in the joinder signed by the licensed adoption agency.

(c) If the child is the subject of a guardianship petition, the adoption petition shall so state and shall include the caption and docket number or have attached a copy of the letters of the guardianship or temporary guardianship. The petitioners shall notify the court of any petition for guardianship or temporary guardianship filed after the adoption petition. The guardianship proceeding shall be consolidated with the adoption proceeding.

(d) The order of adoption shall contain the child’s adopted name, but not the name the child had before adoption.

(e) If the petitioner has entered into a postadoption contact agreement with the birth parent as set forth in Section 8616.5, the agreement, signed by the participating parties, shall be attached to and filed with the petition for adoption.

(Amended by Stats. 2012, Ch. 638, Sec. 12. Effective January 1, 2013.)



8913

The prospective adoptive parents and the child proposed to be adopted shall appear before the court pursuant to Sections 8612 and 8613.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8914

If the licensed adoption agency is a party to or joins in the adoption petition, it shall submit a full report of the facts of the case to the court. The department may also submit a report.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8915

When any report or findings are submitted to the court by a licensed adoption agency, a copy of the report or findings, whether favorable or unfavorable, shall be given to the petitioner’s attorney in the proceeding, if the petitioner has an attorney of record, or to the petitioner.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8916

(a) If the petitioners move to withdraw the adoption petition or to dismiss the proceeding, the court clerk shall immediately notify the department at Sacramento of the action. The licensed adoption agency shall file a full report with the court recommending a suitable plan for the child in every case where the petitioners desire to withdraw the adoption petition or where the licensed adoption agency recommends that the adoption petition be denied and shall appear before the court for the purpose of representing the child.

(b) Notwithstanding the petitioners’ withdrawal or dismissal, the court may retain jurisdiction over the child for the purpose of making any order for the child’s custody that the court deems to be in the child’s best interest.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8917

(a) If the licensed adoption agency finds that the home of the petitioners is not suitable for the child or that the required agency consents are not available and the agency recommends that the petition be denied, or if the petitioners desire to withdraw the petition and the agency recommends that the petition be denied, the clerk upon receipt of the report of the licensed adoption agency shall immediately refer it to the court for review.

(b) Upon receipt of the report, the court shall set a date for a hearing of the petition and shall give reasonable notice of the hearing to the licensed adoption agency and the petitioners by certified mail, return receipt requested, to the address of each as shown in the proceeding.

(c) The licensed adoption agency shall appear to represent the child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8918

At the hearing, if the court sustains the recommendation that the child be removed from the home of the petitioners because the licensed adoption agency has recommended denial or the petitioners desire to withdraw the petition or the court dismisses the petition and does not return the child to the child’s parents, the court shall commit the child to the care of the licensed adoption agency for the agency to arrange adoptive placement or to make a suitable plan.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



8919

(a) Each state resident who adopts a child through an intercountry adoption that is finalized in a foreign country shall readopt the child in this state if it is required by the Department of Homeland Security. Except as provided in subdivision (c), the readoption shall include, but is not limited to, at least one postplacement in-home visit, the filing of the adoption petition, the intercountry adoption court report, accounting reports, the home study report, and the final adoption order. If the adoptive parents have already completed a home study as part of their adoption process, a copy of that study shall be submitted in lieu of a second home study. No readoption order shall be granted unless the court receives a copy of the home study report previously completed for the international finalized adoption by an adoption agency authorized to provide intercountry adoption services pursuant to Section 8900. The court shall consider the postplacement visit or visits and the previously completed home study when deciding whether to grant or deny the petition for readoption.

(b) Each state resident who adopts a child through an intercountry adoption that is finalized in a foreign country may readopt the child in this state. Except as provided in subdivision (c), the readoption shall meet the standards described in subdivision (a).

(c) (1) A state resident who adopts a child through an intercountry adoption that is finalized in a foreign country with adoption standards that meet or exceed those of this state, as certified by the State Department of Social Services, may readopt the child in this state according to this subdivision. The readoption shall include one postplacement in-home visit and the final adoption order.

(2) The petition to readopt may be granted if all of the following apply:

(A) The adoption was finalized in accordance with the laws of the foreign country.

(B) The resident has filed with the petition a copy of both of the following:

(i) The decree, order, or certificate of adoption that evidences finalization of the adoption in the foreign country.

(ii) The child’s birth certificate and visa.

(C) A certified translation is included of all documents described in this paragraph that are not in English.

(3) If the court denies a petition for readoption, the court shall summarize its reasons for the denial on the record.

(d) The State Department of Social Services shall certify whether the adoption standards in the following countries meet or exceed those of this state:

(1) China

(2) Guatemala

(3) Kazakhstan

(4) Russia

(5) South Korea

(e) In addition to the requirement or option of the readoption process set forth in this section, each state resident who adopts a child through an intercountry adoption which is finalized in a foreign country may obtain a birth certificate in the State of California in accordance with the provisions of Section 102635 or 103450 of the Health and Safety Code.

(Amended by Stats. 2007, Ch. 130, Sec. 92. Effective January 1, 2008.)



8920

(a) A child who was adopted as part of a sibling group and who has been separated from his or her sibling or siblings through readoption by a resident of this state may petition the court to enforce any agreement for visitation to which the separate adoptive families of the siblings subscribed prior to the child’s readoption or to order visitation if no such agreement exists. The court may order that the agreement be enforced or grant visitation rights upon a finding that visitation is in the best interest of the child.

(b) In making a finding that enforcement of an existing agreement or the granting of visitation rights is in the best interest of the child under subdivision (a), the court shall take into consideration the nature and extent of the child’s sibling relationship, including, but not limited to, whether the child was raised with a sibling in the same home, whether the child shares significant common experiences or has close and strong bonds with a sibling, and whether ongoing contact with a sibling is in the child’s best interest, including the child’s long-term interest.

(c) As used in this section, “sibling” means full-siblings or half-siblings.

(d) As used in this section, “readoption” means the process by which a child who belongs to a foreign-born sibling group that was adopted together through an intercountry adoption is subsequently adopted by a different set of adoptive parents who are residents of the state.

(Added by Stats. 2003, Ch. 19, Sec. 1. Effective January 1, 2004.)



8921

An adoption facilitator shall not offer, provide, or facilitate any adoption service, as described in this chapter, in connection with a convention adoption unless it is registered and posts a bond pursuant to Section 8632.5, and is approved by the accrediting entity pursuant to Subpart F (commencing with Section 96.29) of Part 96 of Title 22 of the Code of Federal Regulations.

(Added by Stats. 2007, Ch. 583, Sec. 7. Effective January 1, 2008.)



8923

(a) A complaint against an accredited agency or approved person in connection with a convention adoption shall be filed according to the procedures set forth in Subpart J (commencing with Section 96.68) of Part 96 of Title 22 of the Code of Federal Regulations.

(b) Each private full-service adoption agency and noncustodial adoption agency licensed by the department under this chapter shall notify the department of any complaint filed against it pursuant to Subpart J (commencing with Section 96.68) of Part 96 of Title 22 of the Code of Federal Regulations.

(c) The department may revoke the license of any agency that fails to comply with the provisions of this chapter and Part 96 of Title 22 of the Code of Federal Regulations.

(Added by Stats. 2007, Ch. 583, Sec. 8. Effective January 1, 2008.)



8924

(a) For cases in which a child is emigrating from California to a convention country, an accredited agency or approved person providing any adoption service described in this chapter, shall perform all of the following:

(1) A background study on the child prepared in accordance with all requirements set forth in subdivisions (a) and (b) of Section 96.53 of Title 22 of the Code of Federal Regulations, Section 8706, and applicable state law.

(2) Consents are obtained in accordance with subdivision (c) of Section 96.53 of Title 22 of the Code of Federal Regulations and applicable state law.

(3) If the child is 12 years of age or older, the agency or person has given due consideration to the child’s wishes or opinions before determining that an intercountry adoption is in the child’s best interests and in accordance with applicable state law.

(4) Transmission to the United States Department of State or other competent authority, or accredited bodies of the convention country, of the child background study, proof that the necessary consents have been obtained, and the reasons for the determination that the placement is in the child’s best interests.

(b) The accredited agency shall comply with all placement standards set forth in Section 96.54 of Title 22 of the Code of Federal Regulations for children emigrating from California to a convention country.

(c) The accredited agency shall keep the central authority of the convention country and the Secretary informed as necessary about the adoption process and the measures taken to complete it for children emigrating from California to a convention country, in accordance with all communication and coordination functions set forth in Section 96.55 of Title 22 of the Code of Federal Regulations.

(d) For all convention and nonconvention adoption cases involving children emigrating from California to a convention country, the agency, person, or public domestic authority providing adoption services shall report information to the Secretary in accordance with Part 99 of Title 22 of the Code of Federal Regulations.

(Added by Stats. 2007, Ch. 583, Sec. 9. Effective January 1, 2008.)



8925

A Hague adoption certificate or, in outgoing cases, a Hague custody declaration, obtained pursuant to Part 97 of Title 22 of the Code of Federal Regulations shall be recognized as a final valid adoption for purposes of all state and local laws.

(Added by Stats. 2007, Ch. 583, Sec. 10. Effective January 1, 2008.)






CHAPTER 5 - Stepparent Adoptions

9000

(a) A stepparent desiring to adopt a child of the stepparent’s spouse may for that purpose file a petition in the county in which the petitioner resides.

(b) A domestic partner, as defined in Section 297, desiring to adopt a child of his or her domestic partner may for that purpose file a petition in the county in which the petitioner resides.

(c) The caption of the adoption petition shall contain the names of the petitioners, but not the child’s name. The petition shall state the child’s sex and date of birth and the name the child had before adoption.

(d) If the child is the subject of a guardianship petition, the adoption petition shall so state and shall include the caption and docket number or have attached a copy of the letters of the guardianship or temporary guardianship. The petitioners shall notify the court of any petition for guardianship or temporary guardianship filed after the adoption petition. The guardianship proceeding shall be consolidated with the adoption proceeding.

(e) The order of adoption shall contain the child’s adopted name, but not the name the child had before adoption.

(f) If the petitioner has entered into a postadoption contact agreement with the birth parent as set forth in Section 8616.5, the agreement, signed by the participating parties, shall be attached to and filed with the petition for adoption.

(g) For the purposes of this chapter, stepparent adoption includes adoption by a domestic partner, as defined in Section 297.

(Amended by Stats. 2004, Ch. 858, Sec. 7. Effective January 1, 2005.)



9000.5

(a) Stepparent adoptions where one of the spouses or partners gave birth to the child during the marriage or domestic partnership, including a registered domestic partnership or civil union from another jurisdiction, shall follow the procedure provided by this section. Unless otherwise provided in this section, the procedures for stepparent adoptions apply.

(b) The following are not required in stepparent adoptions under this section unless otherwise ordered by the court for good cause:

(1) A home investigation pursuant to Section 9001 or a home study.

(2) Costs incurred pursuant to Section 9002.

(3) A hearing pursuant to Section 9007.

(c) For stepparent adoptions filed under this section, the following shall be filed with the petition for adoption:

(1) A copy of the parties’ marriage certificate, registered domestic partner certificate, or civil union from another jurisdiction.

(2) A copy of the child’s birth certificate.

(3) Declarations by the parent who gave birth and the spouse or partner who is adopting explaining the circumstances of the child’s conception in detail sufficient to identify whether there may be other persons with a claim to parentage of the child who is required to be provided notice of, or who must consent to, the adoption.

(d) The court may order a hearing to ascertain whether there are additional persons who must be provided notice of, or who must consent to, the adoption if it appears from the face of the pleadings and the evidence that proper notice or consent have not been provided.

(e) The court shall grant the stepparent adoption under this section upon finding both of the following:

(1) That the parent who gave birth and the spouse or partner who is adopting were married or in a domestic partnership, including a registered domestic partnership or civil union from another jurisdiction, at the time of the child’s birth.

(2) Any other person with a claim to parentage of the child who is required to be provided notice of, or who must consent to, the adoption has been noticed or provided consent to the adoption.

(Added by Stats. 2014, Ch. 636, Sec. 3. Effective January 1, 2015.)



9001

(a) Except as provided in Section 9000.5, the probation officer, qualified court investigator, licensed clinical social worker, licensed marriage family therapist, private licensed adoption agency, or, at the option of the board of supervisors, the county welfare department in the county in which the adoption proceeding is pending shall make an investigation of each case of stepparent adoption. The court may not make an order of adoption until after the probation officer, qualified court investigator, licensed clinical social worker, licensed marriage family therapist, private licensed adoption agency, or county welfare department has filed its report and recommendation and they have been considered by the court.

(b) If a private licensed adoption agency conducts the investigation, it shall assign the investigation to a licensed clinical social worker or licensed marriage and family therapist associated with the agency. Any grievance regarding the investigation shall be directed to the licensing authority of the clinical social worker or marriage and family therapist, as applicable.

(c) Unless ordered by the court, no home study may be required of the petitioner’s home in a stepparent adoption. The agency conducting the investigation or any interested person may request the court to order a home study or the court may order a home study on its own motion.

(d) “Home study” as used in this section means a physical investigation of the premises where the child is residing.

(e) Nothing in this section shall be construed to require the State Department of Social Services to issue regulations for stepparent adoptions.

(Amended by Stats. 2014, Ch. 636, Sec. 4. Effective January 1, 2015.)



9002

Except as provided in Section 9000.5, in a stepparent adoption, the prospective adoptive parent is liable for all reasonable costs incurred in connection with the stepparent adoption, including, but not limited to, costs incurred for the investigation required by Section 9001, up to a maximum of seven hundred dollars ($700). The court, probation officer, qualified court investigator, or county welfare department may defer, waive, or reduce the fee if its payment would cause economic hardship to the prospective adoptive parent detrimental to the welfare of the adopted child.

(Amended by Stats. 2014, Ch. 636, Sec. 5. Effective January 1, 2015.)



9003

(a) In a stepparent adoption, the consent of either or both birth parents shall be signed in the presence of a notary public, court clerk, probation officer, qualified court investigator, authorized representative of a licensed adoption agency, or county welfare department staff member of any county of this state. The petitioner, petitioner’s counsel, or person before whom the consent is signed shall immediately file the consent with the clerk of the court where the adoption request is filed. If the request has not been filed at the time the consent has been signed, the consent shall be filed simultaneously with the adoption request. Upon filing of the adoption request, the clerk shall immediately notify the probation officer or, at the option of the board of supervisors, the county welfare department of that county.

(b) If the birth parent of a child to be adopted is outside this state at the time of signing the consent, the consent may be signed before an authorized representative of an adoption agency licensed in the state or country where the consent is being signed, a notary, or other person authorized to perform notarial acts.

(c) The consent, when reciting that the person giving it is entitled to sole custody of the child and when acknowledged before any authorized witness specified in subdivision (a), is prima facie evidence of the right of the person signing the consent to the sole custody of the child and that person’s sole right to consent.

(d) A birth parent who is a minor has the right to sign a consent for the adoption of the birth parent’s child and the consent is not subject to revocation by reason of the minority.

(Amended by Stats. 2011, Ch. 462, Sec. 8. Effective January 1, 2012.)



9004

In a stepparent adoption, the form prescribed by the department for the consent of the birth parent shall contain substantially the following notice:

“Notice to the parent who gives the child for adoption: If you and your child lived together at any time as parent and child, the adoption of your child through a stepparent adoption does not affect the child’s right to inherit your property or the property of other blood relatives.”

(Amended by Stats. 2001, Ch. 893, Sec. 7. Effective January 1, 2002.)



9005

(a) Consent of the birth parent to the adoption of the child through a stepparent adoption may not be withdrawn except with court approval. Request for that approval may be made by motion, or a birth parent seeking to withdraw consent may file with the clerk of the court where the adoption petition is pending, a petition for approval of withdrawal of consent, without the necessity of paying a fee for filing the petition. The petition or motion shall be in writing, and shall set forth the reasons for withdrawal of consent, but otherwise may be in any form.

(b) The court clerk shall set the matter for hearing and shall give notice thereof to the probation officer, qualified court investigator, or county welfare department, to the prospective adoptive parent, and to the birth parent or parents by certified mail, return receipt requested, to the address of each as shown in the proceeding, at least 10 days before the time set for hearing.

(c) The probation officer, qualified court investigator, or county welfare department shall, before the hearing of the motion or petition for withdrawal, file a full report with the court and shall appear at the hearing to represent the interests of the child.

(d) At the hearing, the parties may appear in person or with counsel. The hearing shall be held in chambers, but the court reporter shall report the proceedings and, on court order, the fee therefor shall be paid from the county treasury. If the court finds that withdrawal of the consent to adoption is reasonable in view of all the circumstances and that withdrawal of the consent is in the child’s best interest, the court shall approve the withdrawal of the consent. Otherwise the court shall withhold its approval. Consideration of the child’s best interest shall include, but is not limited to, an assessment of the child’s age, the extent of bonding with the prospective adoptive parent, the extent of bonding or the potential to bond with the birth parent, and the ability of the birth parent to provide adequate and proper care and guidance to the child. If the court approves the withdrawal of consent, the adoption proceeding shall be dismissed.

(e) A court order granting or withholding approval of a withdrawal of consent to an adoption may be appealed in the same manner as an order of the juvenile court declaring a person to be a ward of the juvenile court.

(Amended by Stats. 2001, Ch. 893, Sec. 8. Effective January 1, 2002.)



9006

(a) If the petitioner moves to withdraw the adoption petition or to dismiss the proceeding, the court clerk shall immediately notify the probation officer, qualified court investigator, or county welfare department of the action, unless a home investigation was not required pursuant to Section 9000.5.

(b) If a birth parent has refused to give the required consent, the adoption petition shall be dismissed.

(Amended by Stats. 2014, Ch. 636, Sec. 6. Effective January 1, 2015.)



9007

Except as provided in Section 9000.5, the prospective adoptive parent and the child proposed to be adopted shall appear before the court pursuant to Sections 8612, 8613, and 8613.5.

(Amended by Stats. 2014, Ch. 636, Sec. 7. Effective January 1, 2015.)






CHAPTER 6 - Vacation of Adoption

9100

(a) If a child adopted pursuant to the law of this state shows evidence of a developmental disability or mental illness as a result of conditions existing before the adoption to an extent that the child cannot be relinquished to an adoption agency on the grounds that the child is considered unadoptable, and of which conditions the adoptive parents or parent had no knowledge or notice before the entry of the order of adoption, a petition setting forth those facts may be filed by the adoptive parents or parent with the court that granted the adoption petition. If these facts are proved to the satisfaction of the court, it may make an order setting aside the order of adoption.

(b) The petition shall be filed within five years after the entry of the order of adoption.

(c) The court clerk shall immediately notify the department at Sacramento of the petition. Within 60 days after the notice, the department shall file a full report with the court and shall appear before the court for the purpose of representing the adopted child.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9101

(a) If an order of adoption is set aside as provided in Section 9100, the court making the order shall direct the district attorney, the county counsel, or the county welfare department to take appropriate action under the Welfare and Institutions Code. The court may also make any order relative to the care, custody, or confinement of the child pending the proceeding the court sees fit.

(b) The county in which the proceeding for adoption was had is liable for the child’s support until the child is able to support himself or herself.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9102

(a) Except as provided in Section 9100, an action or proceeding of any kind to vacate, set aside, or otherwise nullify an order of adoption on any ground, except fraud, shall be commenced within one year after entry of the order.

(b) Except as provided in Section 9100, an action or proceeding of any kind to vacate, set aside, or nullify an order of adoption, based on fraud, shall be commenced within three years after entry of the order, or within 90 days of discovery of the fraud, whichever is earlier.

(c) In any action to set aside an order of adoption pursuant to this section or Section 9100, the court shall first determine whether the facts presented are legally sufficient to set aside the order of adoption. If the facts are not legally sufficient, the petition shall be denied. If the facts are legally sufficient, the court’s final ruling on the matter shall take into consideration the best interests of the child, in conjunction with all other factors required by law.

(d) The department shall not be required under any circumstances to investigate a petition filed pursuant to this section or to represent a child who is the subject of a proceeding under this section.

(Amended by Stats. 2011, Ch. 462, Sec. 9. Effective January 1, 2012.)






CHAPTER 7 - Disclosure of Information

9200

(a) The petition, relinquishment or consent, agreement, order, report to the court from any investigating agency, and any power of attorney and deposition filed in the office of the clerk of the court pursuant to this part is not open to inspection by any person other than the parties to the proceeding and their attorneys and the department, except upon the written authority of the judge of the superior court. A judge of the superior court may not authorize anyone to inspect the petition, relinquishment or consent, agreement, order, report to the court from any investigating agency, or power of attorney or deposition or any portion of any of these documents, except in exceptional circumstances and for good cause approaching the necessitous. The petitioner may be required to pay the expenses for preparing the copies of the documents to be inspected.

(b) Upon written request of any party to the proceeding and upon the order of any judge of the superior court, the clerk of the court shall not provide any documents referred to in this section for inspection or copying to any other person, unless the name of the child’s birth parents or any information tending to identify the child’s birth parents is deleted from the documents or copies thereof.

(c) Upon the request of the adoptive parents or the child, a clerk of the court may issue a certificate of adoption that states the date and place of adoption, the child’s birth date, the names of the adoptive parents, and the name the child has taken. Unless the child has been adopted by a stepparent, the certificate shall not state the name of the child’s birth parents.

(Amended by Stats. 2002, Ch. 784, Sec. 114. Effective January 1, 2003.)



9201

(a) Except as otherwise permitted or required by statute, neither the department nor a licensed adoption agency shall release information that would identify persons who receive, or have received, adoption services.

(b) Employees of the department and licensed adoption agencies shall release to the department at Sacramento any requested information, including identifying information, for the purposes of recordkeeping and monitoring, evaluation, and regulation of the provision of adoption services.

(c) Prior to the placement of a child for adoption, the department or licensed adoption agency may, upon the written request of both a birth and a prospective adoptive parent, arrange for contact between these birth and prospective adoptive parents that may include the sharing of identifying information regarding these parents.

(d) The department and any licensed adoption agency may, upon written authorization for the release of specified information by the subject of that information, share information regarding a prospective adoptive parent or birth parent with other social service agencies, including the department and other licensed adoption agencies, or providers of health care as defined in Section 56.05 of the Civil Code.

(e) Notwithstanding any other law, the department and any licensed adoption agency may furnish information relating to an adoption petition or to a child in the custody of the department or any licensed adoption agency to the juvenile court, county welfare department, public welfare agency, private welfare agency licensed by the department, provider of foster care services, potential adoptive parent, or provider of health care as defined in Section 56.05 of the Civil Code, if it is believed the child’s welfare will be promoted thereby.

(f) The department and any licensed adoption agency may make adoption case records, including identifying information, available for research purposes, provided that the research will not result in the disclosure of the identity of the child or the parties to the adoption to anyone other than the entity conducting the research.

(Amended by Stats. 2006, Ch. 538, Sec. 161. Effective January 1, 2007.)



9202

(a) Notwithstanding any other law, the department or licensed adoption agency that made a medical report required by Section 8706, 8817, or 8909 shall provide a copy of the medical report, in the manner the department prescribes by regulation, to any of the following persons upon the person’s request:

(1) A person who has been adopted pursuant to this part and who has attained the age of 18 years or who presents a certified copy of the person’s marriage certificate.

(2) The adoptive parent of a person under the age of 18 years who has been adopted pursuant to this part.

(b) A person who is denied access to a medical report pursuant to regulations adopted pursuant to this section may petition the court for review of the reasonableness of the department’s or licensed adoption agency’s decision.

(c) The names and addresses of any persons contained in the report shall be removed unless the person requesting the report has previously received the information.

(Amended by Stats. 2000, Ch. 910, Sec. 6. Effective January 1, 2001.)



9202.5

(a) Notwithstanding any other law, the laboratory that is storing a blood sample pursuant to Section 8706, 8817, or 8909 shall provide access to the blood sample to only the following persons upon the person’s request:

(1) A person who has been adopted pursuant to this part.

(2) The adoptive parent of a person under the age of 18 years who has been adopted pursuant to this part. The adoptive parent may receive access to the blood sample only after entry of the order of adoption.

(b) The birth parent or parents shall be given access to any DNA test results related to the blood sample on request.

(c) Except as provided in subdivision (b), no person other than the adoptive parent and the adopted child shall have access to the blood sample or any DNA test results related to the blood sample, unless the adoptive parent or the child authorizes another person or entity to have that access.

(Added by Stats. 1996, Ch. 1053, Sec. 4. Effective January 1, 1997.)



9203

(a) The department or a licensed adoption agency shall do the following:

(1) Upon the request of a person who has been adopted pursuant to this part and who has attained the age of 21 years, disclose the identity of the person’s birth parent or parents and their most current address shown in the records of the department or licensed adoption agency, if the birth parent or parents have indicated consent to the disclosure in writing.

(2) Upon the request of the birth parent of a person who has been adopted pursuant to this part and who has attained the age of 21 years, disclose the adopted name of the adoptee and the adoptee’s most current address shown in the records of the department or licensed adoption agency, if the adult adoptee has indicated in writing, pursuant to the registration program developed by the department, that the adult adoptee wishes the adult adoptee’s name and address to be disclosed.

(3) Upon the request of the adoptive parent of a person under the age of 21 years who has been adopted pursuant to this part, disclose the identity of a birth parent and the birth parent’s most current address shown in the records of the department or licensed adoption agency if the department or licensed adoption agency finds that a medical necessity or other extraordinary circumstances justify the disclosure.

(b) The department shall prescribe the form of the request required by this section. The form shall provide for an affidavit to be executed by the requester that to the best of the requester’s knowledge the requester is an adoptee, the adoptee’s birth parent, or the adoptee’s adoptive parent. The department may adopt regulations requiring any additional means of identification from a requester that it deems necessary. The request shall advise an adoptee that if the adoptee consents, the adoptee’s adoptive parents will be notified of the filing of the request before the release of the name and address of the adoptee’s birth parent.

(c) Subdivision (a) is not applicable if a birth parent or an adoptee has indicated that he or she does not wish his or her name or address to be disclosed.

(d) Within 20 working days of receipt of a request for information pursuant to this section, the department shall either respond to the request or forward the request to a licensed adoption agency that was a party to the adoption.

(e) Notwithstanding any other law, the department shall announce the availability of the present method of arranging contact among an adult adoptee, the adult adoptee’s birth parents, and adoptive parents authorized by Section 9204 utilizing a means of communication appropriate to inform the public effectively.

(f) The department or licensed adoption agency may charge a reasonable fee in an amount the department establishes by regulation to cover the costs of processing requests for information made pursuant to subdivision (a). The department or licensed adoption agency shall waive fees authorized by this section for any person who is receiving public assistance pursuant to Part 3 (commencing with Section 11000) of Division 9 of the Welfare and Institutions Code. The revenue resulting from the fees so charged shall be utilized by the department or licensed adoption agency to increase existing staff as needed to process these requests. Fees received by the department shall be deposited in the Adoption Information Fund. This revenue shall be in addition to any other funds appropriated in support of the state adoption program.

(g) This section applies only to adoptions in which the relinquishment for or consent to adoption was signed or the birth parent’s rights were involuntarily terminated by court action on or after January 1, 1984.

(Amended by Stats. 2000, Ch. 910, Sec. 7. Effective January 1, 2001.)



9204

(a) Notwithstanding any other law, if an adult adoptee and the adult adoptee’s birth parents have each filed a written consent with the department or licensed adoption agency, the department or licensed adoption agency may arrange for contact between those persons. Neither the department nor a licensed adoption agency may solicit, directly or indirectly, the execution of a written consent.

(b) The written consent authorized by this section shall be in a form prescribed by the department.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9205

(a) Notwithstanding any other law, the department, county adoption agency, or licensed adoption agency that joined in the adoption petition shall release the names and addresses of siblings to one another if both of the siblings have attained 18 years of age and have filed the following with the department or agency:

(1) A current address.

(2) A written request for contact with any sibling whose existence is known to the person making the request.

(3) A written waiver of the person’s rights with respect to the disclosure of the person’s name and address to the sibling, if the person is an adoptee.

(b) Upon inquiry and proof that a person is the sibling of an adoptee who has filed a waiver pursuant to this section, the department, county adoption agency, or licensed adoption agency may advise the sibling that a waiver has been filed by the adoptee. The department, county adoption agency, or licensed adoption agency may charge a reasonable fee, not to exceed fifty dollars ($50), for providing the service required by this section.

(c) An adoptee may revoke a waiver filed pursuant to this section by giving written notice of revocation to the department or agency.

(d) The department shall adopt a form for the request authorized by this section. The form shall provide for an affidavit to be executed by a person seeking to employ the procedure provided by this section that, to the best of the person’s knowledge, the person is an adoptee or sibling of an adoptee. The form also shall contain a notice of an adoptee’s rights pursuant to subdivision (c) and a statement that information will be disclosed only if there is a currently valid waiver on file with the department or agency. The department may adopt regulations requiring any additional means of identification from a person making a request pursuant to this section as it deems necessary.

(e) The department, county adoption agency, or licensed adoption agency may not solicit the execution of a waiver authorized by this section. However, the department shall announce the availability of the procedure authorized by this section, utilizing a means of communication appropriate to inform the public effectively.

(f) Notwithstanding the age requirement described in subdivision (a), an adoptee or sibling who is under 18 years of age may file a written waiver of confidentiality for the release of his or her name, address, and telephone number pursuant to this section provided that, if an adoptee, the adoptive parent consents, and, if a sibling, the sibling’s legal parent or guardian consents. If the sibling is under the jurisdiction of the dependency court and has no legal parent or guardian able or available to provide consent, the dependency court may provide that consent.

(g) Notwithstanding subdivisions (a) and (e), an adoptee or sibling who seeks contact with the other for whom no waiver is on file may petition the court to appoint a confidential intermediary. If the sibling being sought is the adoptee, the intermediary shall be the department, county adoption agency, or licensed adoption agency that provided adoption services as described in Section 8521 or 8533. If the sibling being sought was formerly under the jurisdiction of the juvenile court, but is not an adoptee, the intermediary shall be the department, the county child welfare agency that provided services to the dependent child, or the licensed adoption agency that provided adoption services to the sibling seeking contact, as appropriate. If the court finds that the agency that conducted the adoptee’s adoption is unable, due to economic hardship, to serve as the intermediary, then the agency shall provide all records related to the adoptee or the sibling to the court and the court shall appoint an alternate confidential intermediary. The court shall grant the petition unless it finds that it would be detrimental to the adoptee or sibling with whom contact is sought. The intermediary shall have access to all records of the adoptee or the sibling and shall make all reasonable efforts to locate and attempt to obtain the consent of the adoptee, sibling, or adoptive or birth parent, as required to make the disclosure authorized by this section. The confidential intermediary shall notify any located adoptee, sibling, or adoptive or birth parent that consent is optional, not required by law, and does not affect the status of the adoption. If that individual denies the request for consent, the confidential intermediary shall not make any further attempts to obtain consent. The confidential intermediary shall use information found in the records of the adoptee or the sibling for authorized purposes only, and may not disclose that information without authorization. If contact is sought with an adoptee or sibling who is under 18 years of age, the confidential intermediary shall contact and obtain the consent of that child’s legal parent before contacting the child. If the sibling is under 18 years of age, under the jurisdiction of the dependency court, and has no legal parent or guardian able or available to provide consent, the intermediary shall obtain that consent from the dependency court. If the adoptee is seeking information regarding a sibling who is known to be a dependent child of the juvenile court, the procedures set forth in subdivision (b) of Section 388 of the Welfare and Institutions Code shall be utilized. If the adoptee is foreign born and was the subject of an intercountry adoption as defined in Section 8527, the adoption agency may fulfill the reasonable efforts requirement by utilizing all information in the agency’s case file, and any information received upon request from the foreign adoption agency that conducted the adoption, if any, to locate and attempt to obtain the consent of the adoptee, sibling, or adoptive or birth parent. If that information is neither in the agency’s case file, nor received from the foreign adoption agency, or if the attempts to locate are unsuccessful, then the agency shall be relieved of any further obligation to search for the adoptee or the sibling.

(h) For purposes of this section, “sibling” means a biological sibling, half-sibling, or step-sibling of the adoptee.

(i) It is the intent of the Legislature that implementation of some or all of the changes made to Section 9205 of the Family Code by Chapter 386 of the Statutes of 2006 shall continue, to the extent possible.

(j) Beginning in the 2011–12 fiscal year, and each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 36. Effective June 27, 2012.)



9206

(a) Notwithstanding any other law, the department or licensed adoption agency shall release any letters, photographs, or other items of personal property in its possession to an adoptee, birth parent, or adoptive parent, upon written request. The material may be requested by any of the following persons:

(1) The adoptee, if the adoptee has attained the age of 18 years.

(2) The adoptive parent or parents, on behalf of an adoptee under the age of 18 years, as long as instructions to the contrary have not been made by the depositor.

(3) The birth parent or parents.

(b) Notwithstanding any other law, all identifying names and addresses shall be deleted from the letters, photographs, or items of personal property before delivery to the requester.

(c) Letters, photographs, and other items of personal property deposited on or after January 1, 1985, shall be accompanied by a release form or similar document signed by the person depositing the material, specifying to whom the material may be released. At its discretion, the department or licensed adoption agency may refuse for deposit items of personal property that, because of value or bulk, would pose storage problems.

(d) Notwithstanding subdivisions (a) and (b), only the following photographs deposited before January 1, 1985, shall be released:

(1) Photographs of the adoptee that have been requested by the adoptee.

(2) Photographs that have been deposited by the adoptee, the adoptive parent or parents, or the birth parent or parents, and for which there is a letter or other document on file indicating that person’s consent to the release of the photographs.

(e) The department and licensed adoption agencies may charge a fee to cover the actual costs of any services required by this section in excess of normal postadoptive services provided by the department or agency. The department shall develop a fee schedule that shall be implemented by the department and licensed adoption agencies in assessing charges to the person who deposits the material or the person to whom the material is released. The fee may be waived by the department or licensed adoption agencies in cases in which it is established that a financial hardship exists.

(f) “Photograph” as used in this section means a photograph of the person depositing the photograph or the person making the request for the release.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9208

(a) The clerk of the superior court entering a final order of adoption concerning an Indian child shall provide the Secretary of the Interior or his or her designee with a copy of the order within 30 days of the date of the order, together with any information necessary to show the following:

(1) The name and tribal affiliation of the child.

(2) The names and addresses of the biological parents.

(3) The names and addresses of the adoptive parents.

(4) The identity of any agency having files or information relating to that adoptive placement.

(b) If the court records contain an affidavit of the biological parent or parents that their identity remain confidential, the court shall include that affidavit with the other information.

(Added by Stats. 2006, Ch. 838, Sec. 13. Effective January 1, 2007.)



9209

(a) Upon application by an Indian individual who has reached the age of 18 years and who was the subject of an adoptive placement, the court which entered the final decree of adoption shall inform that individual of the tribal affiliation, if any, of the individual’s biological parents and provide any other information as may be necessary to protect any rights flowing from the individual’s tribal relationship, including, but not limited to, tribal membership rights or eligibility for federal or tribal programs or services available to Indians.

(b) If the court records contain an affidavit of the biological parent or parents that their identity remain confidential, the court shall inform the individual that the Secretary of the Interior may, upon request, certify to the individual’s tribe that the individual’s parentage and other circumstances of birth entitle the individual to membership under the criteria established by the tribe.

(Added by Stats. 2006, Ch. 838, Sec. 14. Effective January 1, 2007.)






CHAPTER 8 - Adoption Proceedings:Conflict of Laws

9210

(a) Except as otherwise provided in subdivisions (b) and (c), a court of this state has jurisdiction over a proceeding for the adoption of a minor commenced under this part if any of the following applies:

(1) Immediately before commencement of the proceeding, the minor lived in this state with a parent, a guardian, a prospective adoptive parent, or another person acting as parent, for at least six consecutive months, excluding periods of temporary absence, or, in the case of a minor under six months of age, lived in this state with any of those individuals from soon after birth and there is available in this state substantial evidence concerning the minor’s present or future care.

(2) Immediately before commencement of the proceeding, the prospective adoptive parent lived in this state for at least six consecutive months, excluding periods of temporary absence, and there is available in this state substantial evidence concerning the minor’s present or future care.

(3) The agency that placed the minor for adoption is located in this state and both of the following apply:

(A) The minor and the minor’s parents, or the minor and the prospective adoptive parent, have a significant connection with this state.

(B) There is available in this state substantial evidence concerning the minor’s present or future care.

(4) The minor and the prospective adoptive parent are physically present in this state and the minor has been abandoned or it is necessary in an emergency to protect the minor because the minor has been subjected to or threatened with mistreatment or abuse or is otherwise neglected.

(5) It appears that no other state would have jurisdiction under requirements substantially in accordance with paragraphs (1) to (4), inclusive, or another state has declined to exercise jurisdiction on the ground that this state is the more appropriate forum to hear a petition for adoption of the minor, and there is available in this state substantial evidence concerning the minor’s present or future care.

(b) A court of this state may not exercise jurisdiction over a proceeding for adoption of a minor if at the time the petition for adoption is filed a proceeding concerning the custody or adoption of the minor is pending in a court of another state exercising jurisdiction substantially in conformity with this part, unless the proceeding is stayed by the court of the other state because this state is a more appropriate forum or for another reason.

(c) If a court of another state has issued a decree or order concerning the custody of a minor who may be the subject of a proceeding for adoption in this state, a court of this state may not exercise jurisdiction over a proceeding for adoption of the minor, unless both of the following apply:

(1) The requirements for modifying an order of a court of another state under this part are met, the court of another state does not have jurisdiction over a proceeding for adoption substantially in conformity with paragraphs (1) to (4), inclusive, of subdivision (a), or the court of another state has declined to assume jurisdiction over a proceeding for adoption.

(2) The court of this state has jurisdiction under this section over the proceeding for adoption.

(d) For purposes of subdivisions (b) and (c), “a court of another state” includes, in the case of an Indian child, a tribal court having and exercising jurisdiction over a custody proceeding involving the Indian child.

(Amended by Stats. 2006, Ch. 838, Sec. 15. Effective January 1, 2007.)



9212

(a) Sections 9210 and 9211 apply to interstate adoptions if the prospective adoptive parents reside outside of the state.

(b) This section shall become operative only if Assembly Bill 746 of the 2001–02 Regular Session is enacted. If Assembly Bill 746 is not enacted, the application of Sections 9210 and 9211 is not intended to expand jurisdiction to apply to interstate adoptions if the prospective adoptive parents reside outside of the state.

(Amended by Stats. 2003, Ch. 62, Sec. 90. Effective January 1, 2004.)









PART 3 - ADOPTION OF ADULTS AND MARRIED MINORS

CHAPTER 1 - General Provisions

9300

(a) An adult may be adopted by another adult, including a stepparent, as provided in this part.

(b) A married minor may be adopted in the same manner as an adult under this part.

(Amended by Stats. 1993, Ch. 266, Sec. 1. Effective January 1, 1994.)



9301

A married person who is not lawfully separated from the person’s spouse may not adopt an adult without the consent of the spouse, provided that the spouse is capable of giving that consent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9302

(a) A married person who is not lawfully separated from the person’s spouse may not be adopted without the consent of the spouse, provided that the spouse is capable of giving that consent.

(b) The consent of the parents of the proposed adoptee, of the department, or of any other person is not required.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9303

(a) A person may not adopt more than one unrelated adult under this part within one year of the person’s adoption of an unrelated adult, unless the proposed adoptee is the biological sibling of a person previously adopted pursuant to this part or unless the proposed adoptee is disabled or physically handicapped.

(b) A person may not adopt an unrelated adult under this part within one year of an adoption of another person under this part by the prospective adoptive parent’s spouse, unless the proposed adoptee is a biological sibling of a person previously adopted pursuant to this part.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9304

A person adopted pursuant to this part may take the family name of the adoptive parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9305

After adoption, the adoptee and the adoptive parent or parents shall sustain towards each other the legal relationship of parent and child and have all the rights and are subject to all the duties of that relationship.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9306

(a) Except as provided in subdivision (b), the birth parents of a person adopted pursuant to this part are, from the time of the adoption, relieved of all parental duties towards, and all responsibility for, the adopted person, and have no right over the adopted person.

(b) Where an adult is adopted by the spouse of a birth parent, the parental rights and responsibilities of that birth parent are not affected by the adoption.

(Amended by Stats. 1993, Ch. 266, Sec. 2. Effective January 1, 1994.)



9307

A hearing with regard to adoption under Chapter 2 (commencing with Section 9320) or termination of a parent and child relationship under Chapter 3 (commencing with Section 9340) may, in the discretion of the court, be open and public.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 2 - Procedure for Adult Adoption

9320

(a) An adult may adopt another adult who is younger, except the spouse of the prospective adoptive parent, by an adoption agreement approved by the court, as provided in this chapter.

(b) The adoption agreement shall be in writing, executed by the prospective adoptive parent and the proposed adoptee, and shall state that the parties agree to assume toward each other the legal relationship of parent and child and to have all of the rights and be subject to all of the duties and responsibilities of that relationship.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9321

(a) The prospective adoptive parent and the proposed adoptee may file in the county in which either person resides a petition for approval of the adoption agreement.

(b) The petition for approval of the adoption agreement shall state all of the following:

(1) The length and nature of the relationship between the prospective adoptive parent and the proposed adoptee.

(2) The degree of kinship, if any.

(3) The reason the adoption is sought.

(4) A statement as to why the adoption would be in the best interest of the prospective adoptive parent, the proposed adoptee, and the public.

(5) The names and addresses of any living birth parents or adult children of the proposed adoptee.

(6) Whether the prospective adoptive parent or the prospective adoptive parent’s spouse has previously adopted any other adult and, if so, the name of the adult, together with the date and place of the adoption.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9321.5

(a) Notwithstanding Section 9321, a person who is a resident of this state may file a petition for adult adoption with the court in any of the following:

(1) The county in which the prospective adoptive parent resides.

(2) The county in which the proposed adoptee was born or resides at the time the petition was filed.

(3) The county in which an office of the public or private agency that placed the proposed adoptee for foster care or adoption as a minor or dependent child is located.

(b) A petitioner who is not a resident of this state may file a petition for adult adoption with the court in a county specified in paragraph (3) of subdivision (a).

(Added by renumbering Section 9213 by Stats. 2012, Ch. 162, Sec. 48. Effective January 1, 2013.)



9322

When the petition for approval of the adoption agreement is filed, the court clerk shall set the matter for hearing.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9323

The court may require notice of the time and place of the hearing to be served on any other interested person and any interested person may appear and object to the proposed adoption.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9324

Both the prospective adoptive parent and the proposed adoptee shall appear at the hearing in person, unless an appearance is impossible, in which event an appearance may be made for either or both of the persons by counsel, empowered in writing to make the appearance.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9325

No investigation or report to the court by any public officer or agency is required, but the court may require the county probation officer or the department to investigate the circumstances of the proposed adoption and report thereon, with recommendations, to the court before the hearing.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9326

The prospective adoptive parent shall mail or personally serve notice of the hearing and a copy of the petition to the director of the regional center for the developmentally disabled, established pursuant to Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code, and to any living birth parents or adult children of the proposed adoptee, at least 30 days before the day of the hearing on an adoption petition in any case in which both of the following conditions exist:

(a) The proposed adoptee is an adult with developmental disabilities.

(b) The prospective adoptive parent is a provider of board and care, treatment, habilitation, or other services to persons with developmental disabilities or is a spouse or employee of a provider.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9327

If the prospective adoptive parent is a provider of board and care, treatment, habilitation, or other services to persons with developmental disabilities, or is a spouse or employee of a provider, and seeks to adopt an unrelated adult with developmental disabilities, the regional center for the developmentally disabled notified pursuant to Section 9326 shall file a written report with the court regarding the suitability of the proposed adoption in meeting the needs of the proposed adoptee and regarding any known previous adoption by the prospective adoptive parent.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)



9328

(a) At the hearing the court shall examine the parties, or the counsel of any party not present in person.

(b) If the court is satisfied that the adoption will be in the best interests of the persons seeking the adoption and in the public interest and that there is no reason why the petition should not be granted, the court shall approve the adoption agreement and make an order of adoption declaring that the person adopted is the child of the adoptive parent. Otherwise, the court shall withhold approval of the agreement and deny the petition.

(c) In determining whether or not the adoption of any person pursuant to this part is in the best interests of the persons seeking the adoption or the public interest, the court may consider evidence, oral or written, whether or not it is in conformity with the Evidence Code.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)






CHAPTER 3 - Procedure for Terminating Adult Adoption

9340

(a) Any person who has been adopted under this part may, upon written notice to the adoptive parent, file a petition to terminate the relationship of parent and child. The petition shall state the name and address of the petitioner, the name and address of the adoptive parent, the date and place of the adoption, and the circumstances upon which the petition is based.

(b) If the adoptive parent consents in writing to the termination, an order terminating the relationship of parent and child may be issued by the court without further notice.

(c) If the adoptive parent does not consent in writing to the termination, a written response shall be filed within 30 days of the date of mailing of the notice, and the matter shall be set for hearing. The court may require an investigation by the county probation officer or the department.

(Enacted by Stats. 1992, Ch. 162, Sec. 10. Operative January 1, 1994.)












DIVISION 14 - FAMILY LAW FACILITATOR ACT

10000

This division shall be known and may be cited as the Family Law Facilitator Act.

(Added by Stats. 1996, Ch. 957, Sec. 9. Effective January 1, 1997.)



10001

(a) The Legislature finds and declares the following:

(1) Child and spousal support are serious legal obligations. The entry of a child support order is frequently delayed while parents engage in protracted litigation concerning custody and visitation. The current system for obtaining child and spousal support orders is suffering because the family courts are unduly burdened with heavy case loads and do not have sufficient personnel to meet increased demands on the courts.

(2) Reports to the Legislature regarding the family law pilot projects in the Superior Courts of the Counties of Santa Clara and San Mateo indicate that the pilot projects have provided a cost-effective and efficient method for the courts to process family law cases that involve unrepresented litigants with issues concerning child support, spousal support, and health insurance.

(3) The reports to the Legislature further indicate that the pilot projects in both counties have been successful in making the process of obtaining court orders concerning child support, spousal support, and health insurance more accessible to unrepresented parties. Surveys conducted by both counties indicate a high degree of satisfaction with the services provided by the pilot projects.

(4) There is a compelling state interest in having a speedy, conflict-reducing system for resolving issues of child support, spousal support, and health insurance that is cost-effective and accessible to families that cannot afford legal representation.

(b) Therefore, it is the intent of the Legislature to make the services provided in the family law pilot projects in the Counties of Santa Clara and San Mateo available to unrepresented parties in the superior courts of all California counties.

(Added by Stats. 1996, Ch. 957, Sec. 9. Effective January 1, 1997.)



10002

Each superior court shall maintain an office of the family law facilitator. The office of the family law facilitator shall be staffed by an attorney licensed to practice law in this state who has mediation or litigation experience, or both, in the field of family law. The family law facilitator shall be appointed by the superior court.

(Added by Stats. 1996, Ch. 957, Sec. 9. Effective January 1, 1997.)



10003

This division shall apply to all actions or proceedings for temporary or permanent child support, spousal support, health insurance, child custody, or visitation in a proceeding for dissolution of marriage, nullity of marriage, legal separation, or exclusive child custody, or pursuant to the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12) or the Domestic Violence Prevention Act (Division 10 (commencing with Section 6200)).

(Amended by Stats. 1999, Ch. 652, Sec. 12. Effective January 1, 2000.)



10004

Services provided by the family law facilitator shall include, but are not limited to, the following: providing educational materials to parents concerning the process of establishing parentage and establishing, modifying, and enforcing child support and spousal support in the courts; distributing necessary court forms and voluntary declarations of paternity; providing assistance in completing forms; preparing support schedules based upon statutory guidelines; and providing referrals to the local child support agency, family court services, and other community agencies and resources that provide services for parents and children. In counties where a family law information center exists, the family law facilitator shall provide assistance on child support issues.

(Amended by Stats. 1999, Ch. 652, Sec. 13. Effective January 1, 2000.)



10005

(a) By local rule, the superior court may designate additional duties of the family law facilitator, which may include, but are not limited to, the following:

(1) Meeting with litigants to mediate issues of child support, spousal support, and maintenance of health insurance, subject to Section 10012. Actions in which one or both of the parties are unrepresented by counsel shall have priority.

(2) Drafting stipulations to include all issues agreed to by the parties, which may include issues other than those specified in Section 10003.

(3) If the parties are unable to resolve issues with the assistance of the family law facilitator, prior to or at the hearing, and at the request of the court, the family law facilitator shall review the paperwork, examine documents, prepare support schedules, and advise the judge whether or not the matter is ready to proceed.

(4) Assisting the clerk in maintaining records.

(5) Preparing formal orders consistent with the court’s announced order in cases where both parties are unrepresented.

(6) Serving as a special master in proceedings and making findings to the court unless he or she has served as a mediator in that case.

(7) Providing the services specified in Section 10004 concerning the issues of child custody and visitation as they relate to calculating child support, if funding is provided for that purpose.

(b) If staff and other resources are available and the duties listed in subdivision (a) have been accomplished, the duties of the family law facilitator may also include the following:

(1) Assisting the court with research and any other responsibilities that will enable the court to be responsive to the litigants’ needs.

(2) Developing programs for bar and community outreach through day and evening programs, video recordings, and other innovative means that will assist unrepresented and financially disadvantaged litigants in gaining meaningful access to family court. These programs shall specifically include information concerning underutilized legislation, such as expedited child support orders (Chapter 5 (commencing with Section 3620) of Part 1 of Division 9), and preexisting, court-sponsored programs, such as supervised visitation and appointment of attorneys for children.

(Amended by Stats. 2009, Ch. 88, Sec. 39. Effective January 1, 2010.)



10006

The court shall adopt a protocol wherein all litigants, both unrepresented by counsel and represented by counsel, have ultimate access to a hearing before the court.

(Added by Stats. 1996, Ch. 957, Sec. 9. Effective January 1, 1997.)



10007

The court shall provide the family law facilitator at no cost to the parties.

(Added by Stats. 1996, Ch. 957, Sec. 9. Effective January 1, 1997.)



10008

(a) Except as provided in subdivision (b), nothing in this chapter shall be construed to apply to a child for whom services are provided or required to be provided by a local child support agency pursuant to Section 17400.

(b) In cases in which the services of the local child support agency are provided pursuant to Section 17400, either parent may utilize the services of the family law facilitator that are specified in Section 10004. In order for a custodial parent who is receiving the services of the local child support agency pursuant to Section 17400 to utilize the services specified in Section 10005 relating to support, the custodial parent must obtain written authorization from the local child support agency. It is not the intent of the Legislature in enacting this section to limit the duties of local child support agencies with respect to seeking child support payments or to in any way limit or supersede other provisions of this code respecting temporary child support.

(Amended by Stats. 2000, Ch. 808, Sec. 78. Effective September 28, 2000.)



10010

The Judicial Council shall adopt minimum standards for the office of the family law facilitator and any forms or rules of court that are necessary to implement this division.

(Added by Stats. 1996, Ch. 957, Sec. 9. Effective January 1, 1997.)



10011

The Director of the State Department of Social Services shall seek approval from the United States Department of Health and Human Services, Office of Child Support Enforcement, to utilize funding under Title IV-D of the Social Security Act for the services provided pursuant to this division.

(Added by Stats. 1996, Ch. 957, Sec. 9. Effective January 1, 1997.)



10012

(a) In a proceeding in which mediation is required pursuant to paragraph (1) of subdivision (a) of Section 10005, where there has been a history of domestic violence between the parties or where a protective order as defined in Section 6218 is in effect, at the request of the party alleging domestic violence in a written declaration under penalty of perjury or protected by the order, the family law facilitator shall meet with the parties separately and at separate times.

(b) Any intake form that the office of the family law facilitator requires the parties to complete before the commencement of mediation shall state that, if a party alleging domestic violence in a written declaration under penalty of perjury or a party protected by a protective order so requests, the mediator will meet with the parties separately and at separate times.

(Added by Stats. 1996, Ch. 957, Sec. 9. Effective January 1, 1997.)



10013

The family law facilitator shall not represent any party. No attorney-client relationship is created between a party and the family law facilitator as a result of any information or services provided to the party by the family law facilitator. The family law facilitator shall give conspicuous notice that no attorney-client relationship exists between the facilitator, its staff, and the family law litigant. The notice shall include the advice that the absence of an attorney-client relationship means that communications between the party and the family law facilitator are not privileged and that the family law facilitator may provide services to the other party.

(Added by Stats. 1999, Ch. 652, Sec. 14. Effective January 1, 2000.)



10014

A person employed by, or directly supervised by, the family law facilitator shall not make any public comment about a pending or impending proceeding in the court as provided by paragraph (9) of subdivision (B) of Canon 3 of the Code of Judicial Ethics. All persons employed by or directly supervised by the family law facilitator shall be provided a copy of paragraph (9) of subdivision (B) of Canon 3 of the Code of Judicial Ethics, and shall be required to sign an acknowledgment that he or she is aware of its provisions.

(Added by Stats. 1999, Ch. 652, Sec. 15. Effective January 1, 2000.)



10015

The Judicial Council shall create any necessary forms to advise the parties of the types of services provided, that there is no attorney-client relationship, that the family law facilitator is not responsible for the outcome of any case, that the family law facilitator does not represent any party and will not appear in court on the party’s behalf, and that the other party may also be receiving information and services from the family law facilitator.

(Added by Stats. 1999, Ch. 652, Sec. 15.5. Effective January 1, 2000.)






DIVISION 17 - SUPPORT SERVICES

CHAPTER 1 - Department of Child Support Services

ARTICLE 1 - General

17000

The definitions contained in this section, and definitions applicable to Division 9 (commencing with Section 3500), shall govern the construction of this division, unless the context requires otherwise.

(a) “Child support debt” means the amount of money owed as child support pursuant to a court order.

(b) “Child support order” means any court order for the payment of a set or determinable amount of support by a parent or a court order requiring a parent to provide for health insurance coverage. “Child support order” includes any court order for spousal support or for medical support to the extent these obligations are to be enforced by a single state agency for child support under Title IV-D.

(c) “Court” means any superior court of this state and any court or tribunal of another state that has jurisdiction to determine the liability of persons for the support of another person.

(d) “Court order” means any judgment, decree, or order of any court of this state that orders the payment of a set or determinable amount of support by a parent. It does not include any order or decree of any proceeding in which a court did not order support.

(e) “Department” means the Department of Child Support Services.

(f) “Dependent child” means any of the following:

(1) Any person under 18 years of age who is not emancipated, self-supporting, married, or a member of the armed forces of the United States.

(2) Any unmarried person who is at least 18 years of age but who has not reached his or her 19th birthday, is not emancipated, and is a student regularly attending high school or a program of vocational or technical training designed to train that person for gainful employment.

(g) “Director” means the Director of Child Support Services or his or her authorized representative.

(h) “Local child support agency” means the new county department of child support services created pursuant to this chapter and with which the department has entered into a cooperative agreement, to secure child and spousal support, medical support, and determine paternity. Local child support agency includes county programs in multiple counties that have been consolidated into a single agency pursuant to subdivision (a) of Section 17304.

(i) “Parent” means the natural or adoptive father or mother of a dependent child, and includes any person who has an enforceable obligation to support a dependent child.

(j) “Public assistance” means any amount paid under the California Work Opportunity and Responsibility to Kids Act (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code), or any Medi-Cal benefit, for the benefit of any dependent child or the caretaker of a child.

(k) “Public assistance debt” means any amount paid under the California Work Opportunity and Responsibility to Kids Act, contained in Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, for the benefit of any dependent child or the caretaker of a child for whom the department is authorized to seek recoupment under this division, subject to applicable federal law.

(l) “Title IV-D” or “IV-D” means Part D of Title IV of the federal Social Security Act (42 U.S.C. Sec. 651 et seq.).

(Amended by Stats. 2003, Ch. 308, Sec. 3. Effective January 1, 2004.)






ARTICLE 2 - Organization

17200

The Department of Child Support Services is hereby created within the California Health and Human Services Agency. The department shall administer all services and perform all functions necessary to establish, collect, and distribute child support.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17202

The department is hereby designated the single organizational unit whose duty it shall be to administer the Title IV-D state plan for securing child and spousal support, medical support, and determining paternity. State plan functions shall be performed by other agencies as required by law, by delegation of the department, or by cooperative agreements.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17204

The department consists of the director and such division or other administrative units as the director may find necessary.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17206

The department shall ensure that there is an adequate organizational structure and sufficient staff to perform functions delegated to any governmental unit relating to Part D (commencing with Section 651) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code, including a sufficient number of attorneys to ensure that all requirements of due process are satisfied in the establishment and enforcement of child support orders.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17208

(a) The department shall reduce the cost of, and increase the speed and efficiency of, child support enforcement operations. It is the intent of the Legislature to operate the child support enforcement program through local child support agencies without a net increase in state General Fund or county general fund costs, considering all increases to the General Fund as a result of increased collections and welfare recoupment.

(b) The department shall maximize the use of federal funds available for the costs of administering a child support services department, and to the maximum extent feasible, obtain funds from federal financial incentives for the efficient collection of child support, to defray the remaining costs of administration of the department consistent with effective and efficient support enforcement.

(c) Effective October 1, 2010, the Department of Child Support Services shall impose an administrative service fee in the amount of twenty-five dollars ($25) on a never-assisted custodial party receiving services from the California child support program for order establishment, enforcement, and collection services provided. The annual amount of child support payments collected on behalf of the custodial party must be five hundred dollars ($500) or more before an administrative service fee is imposed pursuant to this subdivision. The fee shall be deducted from the custodial party’s collection payment at the time the collection payments for that year have reached levels specified by the department.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 1. Effective July 28, 2009.)



17210

The department shall ensure that the local child support agency offices and services are reasonably accessible throughout the counties, and shall establish systems for informing the public, including custodial and noncustodial parents of dependent children, of its services and operations.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17211

The department shall administer the Child Support Assurance Demonstration Project established by Article 5 (commencing with Section 18241) of Chapter 3.3 of Part 6 of the Welfare and Institutions Code, and the county demonstration projects to provide employment and training services to nonsupporting noncustodial parents authorized by Section 18205.5 of the Welfare and Institutions Code. However, the department may contract with the State Department of Social Services to continue development and implementation of these demonstration projects until they have been fully implemented. After the demonstration projects have been fully implemented, the department shall consult with the State Department of Social Services on the administration of the projects. The contracts for evaluation of the demonstration projects shall continue to be maintained by the State Department of Social Services. The department shall be responsible for the final evaluation of the projects.

(Amended by Stats. 1999, Ch. 480, Sec. 6. Effective January 1, 2000.)



17212

(a) It is the intent of the Legislature to protect individual rights of privacy, and to facilitate and enhance the effectiveness of the child and spousal support enforcement program, by ensuring the confidentiality of support enforcement and child abduction records, and to thereby encourage the full and frank disclosure of information relevant to all of the following:

(1) The establishment or maintenance of parent and child relationships and support obligations.

(2) The enforcement of the child support liability of absent parents.

(3) The enforcement of spousal support liability of the spouse or former spouse to the extent required by the state plan under Section 17604 and Chapter 6 (commencing with Section 4900) of Part 5 of Division 9.

(4) The location of absent parents.

(5) The location of parents and children abducted, concealed, or detained by them.

(b) (1) Except as provided in subdivision (c), all files, applications, papers, documents, and records established or maintained by any public entity pursuant to the administration and implementation of the child and spousal support enforcement program established pursuant to Part D (commencing with Section 651) of Subchapter IV of Chapter 7 of Title 42 of the United States Code and this division, shall be confidential, and shall not be open to examination or released for disclosure for any purpose not directly connected with the administration of the child and spousal support enforcement program. No public entity shall disclose any file, application, paper, document, or record, or the information contained therein, except as expressly authorized by this section.

(2) In no case shall information be released or the whereabouts of one party or the child disclosed to another party, or to the attorney of any other party, if a protective order has been issued by a court or administrative agency with respect to the party, a good cause claim under Section 11477.04 of the Welfare and Institutions Code has been approved or is pending, or the public agency responsible for establishing paternity or enforcing support has reason to believe that the release of the information may result in physical or emotional harm to the party or the child. When a local child support agency is prohibited from releasing information pursuant to this subdivision, the information shall be omitted from any pleading or document to be submitted to the court and this subdivision shall be cited in the pleading or other document as the authority for the omission. The information shall be released only upon an order of the court pursuant to paragraph (6) of subdivision (c).

(3) Notwithstanding any other provision of law, a proof of service filed by the local child support agency shall not disclose the address where service of process was accomplished. Instead, the local child support agency shall keep the address in its own records. The proof of service shall specify that the address is on record at the local child support agency and that the address may be released only upon an order from the court pursuant to paragraph (6) of subdivision (c). The local child support agency shall, upon request by a party served, release to that person the address where service was effected.

(c) Disclosure of the information described in subdivision (b) is authorized as follows:

(1) All files, applications, papers, documents, and records as described in subdivision (b) shall be available and may be used by a public entity for all administrative, civil, or criminal investigations, actions, proceedings, or prosecutions conducted in connection with the administration of the child and spousal support enforcement program approved under Part D (commencing with Section 651) of Subchapter IV of Chapter 7 of Title 42 of the United States Code and to the county welfare department responsible for administering a program operated under a state plan pursuant to Part A, Subpart 1 or 2 of Part B, or Part E of Subchapter IV of Chapter 7 of Title 42 of the United States Code.

(2) A document requested by a person who wrote, prepared, or furnished the document may be examined by or disclosed to that person or his or her designee.

(3) The payment history of an obligor pursuant to a support order may be examined by or released to the court, the obligor, or the person on whose behalf enforcement actions are being taken or that person’s designee.

(4) Income and expense information of either parent may be released to the other parent for the purpose of establishing or modifying a support order.

(5) Public records subject to disclosure under the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of the Government Code) may be released.

(6) After a noticed motion and a finding by the court, in a case in which establishment or enforcement actions are being taken, that release or disclosure to the obligor or obligee is required by due process of law, the court may order a public entity that possesses an application, paper, document, or record as described in subdivision (b) to make that item available to the obligor or obligee for examination or copying, or to disclose to the obligor or obligee the contents of that item. Article 9 (commencing with Section 1040) of Chapter 4 of Division 3 of the Evidence Code shall not be applicable to proceedings under this part. At any hearing of a motion filed pursuant to this section, the court shall inquire of the local child support agency and the parties appearing at the hearing if there is reason to believe that release of the requested information may result in physical or emotional harm to a party. If the court determines that harm may occur, the court shall issue any protective orders or injunctive orders restricting the use and disclosure of the information as are necessary to protect the individuals.

(7) To the extent not prohibited by federal law or regulation, information indicating the existence or imminent threat of a crime against a child, or location of a concealed, detained, or abducted child or the location of the concealing, detaining, or abducting person, may be disclosed to any district attorney, any appropriate law enforcement agency, or to any state or county child protective agency, or may be used in any judicial proceedings to prosecute that crime or to protect the child.

(8) The social security number, most recent address, and the place of employment of the absent parent may be released to an authorized person as defined in Section 653(c) of Title 42 of the United States Code, only if the authorized person has filed a request for the information, and only if the information has been provided to the California Parent Locator Service by the federal Parent Locator Service pursuant to Section 653 of Title 42 of the United States Code.

(9) A parent’s or relative’s name, social security number, most recent address, telephone number, place of employment, or other contact information may be released to a county child welfare agency or county probation department pursuant to subdivision (c) of Section 17506.

(d) (1) “Administration and implementation of the child and spousal support enforcement program,” as used in this division, means the carrying out of the state and local plans for establishing, modifying, and enforcing child support obligations, enforcing spousal support orders, and determining paternity pursuant to Part D (commencing with Section 651) of Subchapter IV of Chapter 7 of Title 42 of the United States Code and this article.

(2) For purposes of this division, “obligor” means any person owing a duty of support.

(3) As used in this division, “putative parent” shall refer to any person reasonably believed to be the parent of a child for whom the local child support agency is attempting to establish paternity or establish, modify, or enforce support pursuant to Section 17400.

(e) Any person who willfully, knowingly, and intentionally violates this section is guilty of a misdemeanor.

(f) Nothing in this section shall be construed to compel the disclosure of information relating to a deserting parent who is a recipient of aid under a public assistance program for which federal aid is paid to this state, if that information is required to be kept confidential by the federal law or regulations relating to the program.

(Amended by Stats. 2014, Ch. 772, Sec. 2. Effective January 1, 2015.)






ARTICLE 3 - Director of Child Support Services

17300

With the consent of the Senate, the Governor shall appoint, to serve at his or her pleasure, an executive officer who shall be director of the department. In making the appointment the Governor shall consider training, demonstrated ability, experience, and leadership in organized child support enforcement administration. The director shall receive the salary provided for by Chapter 6 (commencing with Section 11550), Part 1, Division 3, Title 2 of the Government Code.

The Governor also may appoint, to serve at his or her pleasure, not to exceed two chief deputy directors of the department, and one deputy director of the department. The salaries of the chief deputy directors and the deputy director shall be fixed in accordance with law.

(Amended by Stats. 1999, Ch. 480, Sec. 6.5. Effective January 1, 2000.)



17302

The director shall do all of the following:

(a) Be responsible for the management of the department.

(b) Administer all federal and state laws and regulations pertaining to the administration of child support enforcement obligations.

(c) Perform all duties as may be prescribed by law, and any other administrative and executive duties imposed by law.

(d) Observe, and report to the Governor, the Legislature, and the public on, the conditions of child support enforcement activities throughout the state pursuant to subdivision (e) of Section 17602.

(Amended by Stats. 1999, Ch. 480, Sec. 7. Effective January 1, 2000.)



17303

The Legislature finds and declares all of the following:

(a) Title IV-D of the federal Social Security Act, contained in Part D (commencing with Section 651) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code, requires that there be a single state agency for child support enforcement. California’s child support enforcement system is extremely complex, involving numerous state and local agencies. The state’s system was divided between the State Department of Social Services, the Attorney General’s office, the Franchise Tax Board, the Employment Development Department, the Department of Motor Vehicles, and the 58 county district attorneys’ offices.

(b) The lack of coordination and integration between state and local child support agencies has been a major impediment to getting support to the children of this state. An effective child support enforcement program must have strong leadership and effective state oversight and management to best serve the needs of the children of the state.

(c) The state would benefit by centralizing its obligation to hold counties responsible for collecting support. Oversight would be best accomplished by direct management by the state.

(d) A single state agency for child support enforcement with strong leadership and direct accountability for local child support agencies will benefit the taxpayers of the state by reducing the inefficiencies introduced by involving multiple layers of government in child support enforcement operations.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17304

To address the concerns stated by the Legislature in Section 17303, each county shall establish a new county department of child support services. Each department is also referred to in this division as the local child support agency. The local child support agency shall be separate and independent from any other county department and shall be responsible for promptly and effectively establishing, modifying, and enforcing child support obligations, including medical support, enforcing spousal support orders established by a court of competent jurisdiction, and determining paternity in the case of a child born out of wedlock. The local child support agency shall refer all cases requiring criminal enforcement services to the district attorney and the district attorney shall prosecute those cases, as appropriate. If a district attorney fails to comply with this section, the director shall notify the Attorney General and the Attorney General shall take appropriate action to secure compliance. The director shall be responsible for implementing and administering all aspects of the state plan that direct the functions to be performed by the local child support agencies relating to their Title IV-D operations. In developing the new system, all of the following shall apply:

(a) The director shall negotiate and enter into cooperative agreements with county and state agencies to carry out the requirements of the state plan and provide services relating to the establishment of paternity or the establishment, modification, or enforcement of child support obligations as required pursuant to Section 654 of Title 42 of the United States Code. The cooperative agreements shall require that the local child support agencies are reasonably accessible to the citizens of each county and are visible and accountable to the public for their activities. The director, in consultation with the impacted counties, may consolidate the local child support agencies, or any function of the agencies, in more than one county into a single local child support agency, if the director determines that the consolidation will increase the efficiency of the state Title IV-D program and each county has at least one local child support office accessible to the public.

(b) The director shall have direct oversight and supervision of the Title IV-D operations of the local child support agency, and no other local or state agency shall have any authority over the local child support agency as to any function relating to its Title IV-D operations. The local child support agency shall be responsible for the performance of child support enforcement activities required by law and regulation in a manner prescribed by the department. The administrator of the local child support agency shall be responsible for reporting to and responding to the director on all aspects of the child support program.

(c) Nothing in this section prohibits the local child support agency, with the prior approval of the director, from entering into cooperative arrangements with other county departments, as necessary to carry out the responsibilities imposed by this section pursuant to plans of cooperation submitted to the department and approved by the director. The local child support agency may not enter into a cooperative agreement or contract with any county department or independently elected official, including the office of the district attorney, to run, supervise, manage, or oversee the Title IV-D functions of the local child support agency. Until September 1, 2004, the local child support agency may enter into a cooperative agreement or contract of restricted scope and duration with a district attorney to utilize individual attorneys as necessary to carry out limited attorney services. Any cooperative agreement or contract for the attorney services shall be subject to approval by the department and contingent upon a written finding by the department that either the relatively small size of the local child support agency program, or other serious programmatic needs, arising as a result of the transition make it most efficient and cost-effective to contract for limited attorney services. The department shall ensure that any cooperative agreement or contract for attorney services provides that all attorneys be supervised by, and report directly to, the local child support agency, and comply with all state and federal child support laws and regulations. The office of the Legislative Analyst shall review and assess the efficiency and effectiveness of that cooperative agreement or contract, and shall report its findings to the Legislature by January 1, 2004. Within 60 days of receipt of a plan of cooperation or contract from the local child support agency, the department shall either approve the plan of cooperation or contract or notify the agency that the plan is denied. If an agency is notified that the plan is denied, the agency shall have the opportunity to resubmit a revised plan of cooperation or contract. If the director fails to respond in writing within 60 days of receipt, the plan shall otherwise be deemed approved. Nothing in this section shall be deemed an approval of program costs relative to the cooperative arrangements entered into by the counties with other county departments.

(d) In order to minimize the disruption of services provided and to capitalize on the expertise of employees, the director shall create a program that builds on existing staff and facilities to the fullest extent possible. All assets of the family support division in the district attorney’s office shall become assets of the local child support agency.

(e) (1) (A) Except as provided in subparagraph (B), all employees and other personnel who serve the office of the district attorney and perform child support collection and enforcement activities shall become the employees and other personnel of the county child support agency at their existing or equivalent classifications, and at their existing salaries and benefits that include, but are not limited to, accrued and unused vacation, sick leave, personal leave, and health and pension plans.

(B) The Title IV-D director is entitled to become an employee of the local child support agency or may be selected as the administrator pursuant to the provisions of subdivision (f).

(2) Permanent employees of the office of the district attorney on the effective date of this chapter shall be deemed qualified, and no other qualifications shall be required for employment or retention in the county child support agency. Probationary employees on the effective date of this chapter shall retain their probationary status and rights, and shall not be deemed to have transferred, so as to require serving a new probationary period.

(3) Employment seniority of an employee of the office of the district attorney on the effective date of this chapter shall be counted toward seniority in the county child support agency and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(4) An employee organization that has been recognized as the representative or exclusive representative of an established appropriate bargaining unit of employees who perform child support collection and enforcement activities shall continue to be recognized as the representative or exclusive representative of the same employees of the county.

(5) An existing memorandum of understanding or agreement between the county or the office of the district attorney and the employee organization shall remain in effect and be fully binding on the parties involved for the term of the agreement.

(6) Nothing in this section shall be construed to limit the rights of employees or employee organizations to bargain in good faith on matters of wages, hours, or other terms and conditions of employment, including the negotiation of workplace standards within the scope of bargaining as authorized by state and federal law.

(7) (A) Except as provided in subparagraph (B), a public agency shall, in implementing programs affected by the act of addition or amendment of this chapter to this code, perform program functions exclusively through the use of merit civil service employees of the public agency.

(B) Prior to transition from the district attorney to the local child support agency under Section 17305, the district attorney may continue existing contracts and their renewals, as appropriate. After the transition under Section 17305, any contracting out of program functions shall be approved by the director consistent with Section 31000 and following of the Government Code, except as otherwise provided in subdivision (c) with regard to attorney services. The director shall approve or disapprove a proposal to contract out within 60 days. Failure of the director to respond to a request to contract out within 60 days after receipt of the request shall be deemed approval, unless the director submits an extension to respond, which in no event shall be longer than 30 days.

(f) The administrator of the local child support agency shall be an employee of the county selected by the board of supervisors, or in the case of a city and county, selected by the mayor, pursuant to the qualifications established by the department. The administrator may hire staff, including attorneys, to fulfill the functions required by the agency and in conformity with any staffing requirements adopted by the department, including all those set forth in Section 17306. All staff shall be employees of the county and shall comply with all local, state, and federal child support laws, regulations, and directives.

(Amended by Stats. 2001, Ch. 755, Sec. 11. Effective October 12, 2001.)



17305

(a) In order to achieve an orderly and timely transition to the new system with minimal disruption of services, the director shall begin the transition from the office of the district attorney to the local child support agencies pursuant to Section 17304, commencing January 1, 2001. The director shall transfer the appropriate number of counties, equaling at least 50 percent of the statewide caseload into the new system by January 1, 2002. The transition shall be completed by January 1, 2003. A county that has appointed an administrator for the local child support agency and has complied with the requirements of subdivision (b) may transition prior to January 1, 2001, subject to the approval of the director. In determining the order in which counties will be transferred from the office of the district attorney to the local child support agencies, the director shall do all of the following:

(1) Consider the performance of the counties in establishing and collecting child support.

(2) Minimize the disruption of the services provided by the counties.

(3) Optimize the chances of a successful transition.

(b) In order to achieve an orderly transition with minimal disruption of services, a county shall submit a plan of transition which shall be approved by the department prior to transition.

(c) The director shall consult with the district attorney to achieve an orderly transition and to minimize the disruption of services. Each district attorney shall cooperate in the transition as requested by the director.

(d) To minimize any disruption of services provided under the child support enforcement program during the transition, each district attorney shall:

(1) Continue to be designated the single organizational unit whose duty it shall be to administer the Title IV-D state plan for securing child and spousal support, medical support, and determining paternity for that county until such time as the county is notified by the director that the county has been transferred pursuant to subdivision (a) or sooner under Section 17602.

(2) At a minimum, maintain all levels of funding, staffing, and services as of January 1, 1999, to administer the Title IV-D state plan for securing child and spousal support, medical support, and determining paternity. If the director determines that a district attorney has lowered the funding, staffing, or services of the child support enforcement program, the director may withhold part or all state and federal funds, including incentive funds, from the district attorney. Before the director withholds part of or all state and federal funds, including incentive funds, the district attorney shall have the opportunity to demonstrate good cause for any reductions in funding, staffing, or services. Good cause exceptions for reductions shall include, but not be limited to, natural staff attrition and caseload changes.

(Amended by Stats. 1999, Ch. 480, Sec. 9. Effective January 1, 2000.)



17306

(a) The Legislature finds and declares all of the following:

(1) While the State Department of Social Services has had statutory authority over the child support system, the locally elected district attorneys have operated their county programs with a great deal of autonomy.

(2) District attorneys have operated the child support programs with different forms, procedures and priorities, making it difficult to adequately evaluate and modify performance statewide.

(3) Problems collecting child support reflect a fundamental lack of leadership and accountability in the collection program. These management problems have cost California taxpayers and families billions of dollars.

(b) The director shall develop uniform forms, policies and procedures to be employed statewide by all local child support agencies. Pursuant to this subdivision, the director shall:

(1) Adopt uniform procedures and forms.

(2) Establish standard caseworker to case staffing ratios, adjusted as appropriate to meet the varying needs of local programs.

(3) Establish standard attorney to caseworker ratios, adjusted as appropriate to meet the varying needs of local programs.

(4) Institute a consistent statewide policy on the appropriateness of closing cases to ensure that, without relying solely on federal minimum requirements, all cases are fully and pragmatically pursued for collections prior to closing.

(5) Evaluate the best practices for the establishment, enforcement, and collection of child support, for the purpose of determining which practices should be implemented statewide in an effort to improve performance by local child support agencies. In evaluating the best practices, the director shall review existing practices in better performing counties within California, as well as practices implemented by other state Title IV-D programs nationwide.

(6) Evaluate the best practices for the management of effective child support enforcement operations for the purpose of determining what management structure should be implemented statewide in an effort to improve the establishment, enforcement, and collection of child support by local child support agencies, including an examination of the need for attorneys in management level positions. In evaluating the best practices, the director shall review existing practices in better performing counties within California, as well as practices implemented by other state Title IV-D programs nationwide.

(7) Set priorities for the use of specific enforcement mechanisms for use by both the local child support agency and the Franchise Tax Board. As part of establishing these priorities, the director shall set forth caseload processing priorities to target enforcement efforts and services in a way that will maximize collections and avoid welfare dependency.

(8) Develop uniform training protocols, require periodic training of all child support staff, and conduct training sessions as appropriate.

(9) Review and approve annual budgets submitted by the local child support agencies to ensure each local child support agency operates an effective and efficient program that complies with all federal and state laws, regulations, and directives, including the directive to hire sufficient staff.

(c) The director shall submit any forms intended for use in court proceedings to the Judicial Council for approval at least six months prior to the implementation of the use of the forms.

(d) In adopting the forms, policies, and procedures, the director shall consult with the California Family Support Council, the California State Association of Counties, labor organizations, custodial and noncustodial parent advocates, child support commissioners, family law facilitators, and the appropriate committees of the Legislature.

(e) (1) Notwithstanding the provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, through December 31, 2007, the department may implement the applicable provisions of this division through child support services letters or similar instructions from the director.

The department shall adopt regulations implementing the forms, policies, and procedures established pursuant to this section. The director may delay implementation of any of these regulations in any county for any time as the director deems necessary for the smooth transition and efficient operation of a local child support agency, but implementation shall not be delayed beyond the time at which the transition to the new county department of child support services is completed. The department may adopt regulations to implement this division in accordance with the Administrative Procedure Act. The adoption of any emergency regulation filed with the Office of Administrative Law on or before December 31, 2007, shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, and safety or general welfare. These emergency regulations shall remain in effect for no more than 180 days.

(2) It is the intent of the Legislature that the amendments to paragraph (1) of this subdivision made by Assembly Bill 3032 of the 2001–02 Regular Session shall be retroactive to June 30, 2002.

(Amended by Stats. 2004, Ch. 806, Sec. 2. Effective January 1, 2005.)



17307

(a) The Legislature hereby finds and declares that the Department of Child Support Services has the authority and discretion to prevent, correct, or remedy the effects of changes in the timing of the receipt of child support payments resulting solely from the initial implementation of the federally required State Disbursement Unit. This authority shall not be construed to supplant existing statutory appropriation and technology project approval processes, limits, and requirements.

(b) The Legislature hereby finds and declares that this section is declaratory of existing law.

(Added by Stats. 2006, Ch. 75, Sec. 6. Effective July 12, 2006.)



17308

The director shall assume responsibility for implementing and managing all aspects of a single statewide automated child support system that will comply with state and federal requirements. The director may delegate responsibility to, or enter into an agreement with, any agency or entity that it deems necessary to satisfy this requirement.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17309

Effective October 1, 1998, the state shall operate a State Disbursement Unit as required by federal law (42 U.S.C. Secs. 654 (27), 654a(g), and 654b).

(Amended by Stats. 2003, Ch. 387, Sec. 10. Effective January 1, 2004.)



17309.5

(a) An employer who is required to withhold and, by electronic fund transfer, pay tax pursuant to Section 19011 of the Revenue and Taxation Code or Section 13021 of the Unemployment Insurance Code, shall make child support payments to the State Disbursement Unit by electronic fund transfer. All child support payments required to be made to the State Disbursement Unit shall be remitted to the State Disbursement Unit by electronic fund transfer pursuant to Division 11 (commencing with Section 11101) of the Commercial Code.

(b) An employer not required to make payment to the State Disbursement Unit pursuant to paragraph (a), may elect to make payment by electronic fund transfer under the following conditions:

(1) The election shall be made in a form, and shall contain information, as prescribed by the Director of the Department of Child Support Services, and shall be subject to approval of the department.

(2) The election may be terminated upon written request to the Department of Child Support Services.

(c) For the purposes of this section:

(1) “Electronic fund transfer” means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic fund transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(2) “Automated clearinghouse” means any federal reserve bank, or an organization established in agreement with the National Automated Clearinghouse Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(3) “Automated clearinghouse debit” means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person’s bank account and crediting the state’s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(4) “Automated clearinghouse credit” means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state’s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(5) “Fedwire transfer” means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state’s bank account. Electronic fund transfers pursuant to this section may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the department. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2004, Ch. 806, Sec. 3. Effective January 1, 2005.)



17310

(a) The director shall formulate, adopt, amend, or repeal regulations and general policies affecting the purposes, responsibilities, and jurisdiction of the department that are consistent with law and necessary for the administration of the state plan for securing child support and enforcing spousal support orders and determining paternity.

(b) Notwithstanding any other provision of law, all regulations, including, but not limited to, regulations of the State Department of Social Services and the State Department of Health Services, relating to child support enforcement shall remain in effect and shall be fully enforceable by the department. The department may readopt, amend, or repeal the regulations in accordance with Section 17312 as necessary and appropriate.

(Amended by Stats. 1999, Ch. 480, Sec. 11. Effective January 1, 2000.)



17311

(a) The Child Support Payment Trust Fund is hereby created in the State Treasury. The department shall administer the fund.

(b) (1) The state may deposit child support payments received by the State Disbursement Unit, including those amounts that result in overpayment of child support, into the Child Support Payment Trust Fund, for the purpose of processing and providing child support payments. Notwithstanding Section 13340 of the Government Code, the fund is continuously appropriated for the purposes of disbursing child support payments from the State Disbursement Unit.

(2) The state share of the interest and other earnings that accrue on the fund shall be available to the department and used to offset the following General Fund costs in this order:

(A) Any transfers made to the Child Support Payment Trust Fund from the General Fund.

(B) The cost of administering the State Disbursement Unit, subject to appropriation by the Legislature.

(C) Other child support program activities, subject to appropriation by the Legislature.

(c) The department may establish and administer a revolving account in the Child Support Payment Trust Fund in an amount not to exceed six hundred million dollars ($600,000,000) to ensure the timely disbursement of child support. This amount may be adjusted by the Director of Finance upon notification of the Legislature as required, to meet payment timeframes required under federal law.

(d) It is the intent of the Legislature to provide transfers from the General Fund to provide startup funds for the Child Support Payment Trust Fund so that, together with the balances transferred pursuant to Section 17311.7, the Child Support Payment Trust Fund will have sufficient cash on hand to make all child support payments within the required timeframes.

(e) Notwithstanding any other law, an ongoing loan shall be made available from the General Fund, from funds not otherwise appropriated, to the Child Support Payment Trust Fund, not to exceed one hundred fifty million dollars ($150,000,000) to ensure the timely disbursement of child support payments when funds have not been recorded to the Child Support Payment Trust Fund or due to other fund liabilities, including, but not limited to, Internal Revenue Service negative adjustments to tax intercept payments. Whenever an adjustment of this amount is required to meet payment timeframes under federal law, the amount shall be adjusted after approval of the Director of Finance. In conjunction with the Department of Finance and the Controller’s office, the department shall establish repayment procedures to ensure the outstanding loan balance does not exceed the average daily cash needs. The ongoing evaluation of the fund as detailed in these procedures shall occur no less frequently than monthly.

(f) Notwithstanding any other law, the Controller may use the moneys in the Child Support Payment Trust Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the Child Support Payment Trust Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Child Support Payment Trust Fund was created.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 4. Effective February 20, 2009.)



17311.5

(a) The department may enter into a trust agreement with a trustee or fiscal intermediary to receive or disburse child support collections. The trust agreement may contain provisions the department deems reasonable and proper for the security of the child support payments. Any trust accounts created by the trust agreements may be held outside the State Treasury.

(b) For the 2012–13 fiscal year only, trust account moneys may be invested in any of the types of securities listed in Section 16430 of the Government Code or alternatives offering comparable security, including, but not limited to, mutual funds and money market funds. This subdivision does not authorize investments or transfers that would interfere with carrying out the objective for which the Child Support Payment Trust Fund was created.

(Amended by Stats. 2012, Ch. 47, Sec. 1. Effective June 27, 2012.)



17311.7

(a) Upon the transfer of collection and disbursement activities from each county to the State Disbursement Unit, the auditor and controller of each county shall perform closeout activities as directed by the Department of Child Support Services to ensure accounting for all collections, obligations, and payments. All child support collections remaining undisbursed and interest earned on these funds shall be transferred to the Department of Child Support Services for deposit in the Child Support Payment Trust Fund. The local child support agency director and auditor and controller shall perform these activities based on guidelines provided by the department and shall certify the results of these activities in a report submitted to the department within one year of transfer of collection and distribution functions to the state.

(b) The department may contract for the audit of each county report submitted under subdivision (a). Each audit shall be completed within one year after the receipt of the report from the county.

(Added by Stats. 2003, Ch. 387, Sec. 13. Effective January 1, 2004.)



17312

(a) The department shall adopt regulations, orders, or standards of general application to implement, interpret, or make specific the law enforced by the department. Regulations, orders, and standards shall be adopted, amended, or repealed by the director only in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) In adopting regulations, the department shall strive for clarity of language that may be readily understood by those administering public social services or subject to those regulations.

(c) The rules of the department need not specify or include the detail of forms, reports, or records, but shall include the essential authority by which any person, agency, organization, association, or institution subject to the supervision or investigation of the department is required to use, submit, or maintain the forms, reports, or records.

(d) The department’s regulations and other materials shall be made available pursuant to the California Code of Regulations and in the same manner as are materials of the State Department of Social Services under the provisions of Section 205.70 of Title 45 of the Code of Federal Regulations.

(Amended by Stats. 1999, Ch. 480, Sec. 12. Effective January 1, 2000.)



17314

(a) Subject to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), the director shall appoint any assistants and other employees that are necessary for the administration of the affairs of the department and shall prescribe their duties and, subject to the approval of the Department of Finance, fix their salaries.

(b) As the director adopts a plan for a local child support agency to assume responsibility for child support enforcement activities in any county served by a district attorney pursuant to Section 17304, the director shall hire a sufficient number of regional state administrators to oversee the local child support agencies to ensure compliance with all state and federal laws and regulations. The regions shall be divided based on the total caseload of each local child support agency. The responsibilities of the regional state administrators shall include all of the following:

(1) Conducting regular and comprehensive site visits to the local child support agencies assigned to their region and preparing quarterly reports to be submitted to the department. The local child support agencies shall fully cooperate with all reasonable requests made by the regional state administrators, including providing all requested data on the local child support agency’s program.

(2) Notifying a local child support agency of any potential or actual noncompliance with any state or federal law or regulation by the agency and working with the local child support agency to develop an immediate plan to ensure compliance.

(3) Participating in program monitoring teams as set forth in subdivision (c) of Section 17602.

(4) Participating in meetings with all regional state administrators and the director on at least a monthly basis to promote statewide uniformity as to the functions and structure of the local child support agencies. The regional state administrators may recommend proposals for approval and adoption by the director to achieve this goal.

(5) Responding to requests for management or technical assistance regarding program operations by local child support agencies.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17316

No person, while holding the office of director, shall be a trustee, manager, director, or other officer or employee of any agency performing any function supervised by the department or any institution that is subject to examination, inspection, or supervision by the department.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17318

Except as otherwise expressly provided, Part 1 (commencing with Section 11000) of Division 3 of Title 2 of the Government Code, as it may be added to or amended from time to time, shall apply to the conduct of the department.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17320

The department shall coordinate with the State Department of Social Services to avoid the imposition of any federal penalties that cause a reduction in the state’s Temporary Assistance to Needy Families grant, payable pursuant to Section 603(a)(1) of Title 42 of the United States Code.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17325

(a) (1) Notwithstanding any other law, if child support payments are directly deposited to an account of the recipient’s choice, as authorized under the federal Electronic Fund Transfer Act (EFTA) (15 U.S.C. Sec. 1693 et seq.), the payments may only be deposited to an account that meets the requirements of a qualifying account, as defined in paragraph (2), for deposit of child support payments.

(2) For purposes of this section, a “qualifying account” is one of the following:

(A) A demand deposit or savings account at an insured financial institution in the name of the person entitled to the receipt of child support payments.

(B) A prepaid card account that meets all of the following:

(i) The account is held at an insured financial institution.

(ii) The account is set up to meet the requirements for passthrough deposit or share insurance so that the funds accessible through the account are eligible for insurance for the benefit of the person entitled to the receipt of child support payments by the Federal Deposit Insurance Corporation in accordance with Part 330 of Title 12 of the Code of Federal Regulations, or the National Credit Union Share Insurance Fund in accordance with Part 745 of Title 12 of the Code of Federal Regulations.

(iii) The account is not attached to any credit or overdraft feature that is automatically repaid from the account after delivery of the payment.

(iv) The issuer of the card complies with all of the requirements, and provides the holder of the card with all of the consumer protections, that apply to a payroll card account under the rules implementing the EFTA or other rules subsequently adopted under the EFTA that apply to prepaid card accounts.

(3) A person or entity that issues a prepaid card or maintains or manages a prepaid card account that does not comply with paragraph (2) shall not accept or facilitate the direct deposit of child support payments to the prepaid card account.

(b) For purposes of this section, the department shall not be held liable for authorizing a direct deposit of child support payments into a prepaid card account designated by the recipient that does not comply with paragraph (2) of subdivision (a).

(c) For the purposes of this section, the following definitions shall apply:

(1) “Financial institution” means a state or national bank, a state or federal savings and loan association, a mutual savings bank, or a state or federal credit union.

(2) “Issuer” means a person or entity that issues a prepaid card.

(3) “Payroll card account” shall have the same meaning as that term is defined in the regulations implementing the EFTA.

(4) “Prepaid card” or “prepaid card account” means either of the following:

(A) A card, code, or other means of access to funds of a recipient that is usable at multiple, unaffiliated merchants for goods or services, or usable at automated teller machines.

(B) The same as those terms or related terms are defined in the regulations adopted under the EFTA regarding general use reloadable cards.

(Amended (as added by Stats. 2014, Ch. 180, Sec. 1) by Stats. 2014, Ch. 720, Sec. 1. Effective January 1, 2015.)









CHAPTER 2 - Child Support Enforcement

ARTICLE 1 - Support Obligations

17400

(a) Each county shall maintain a local child support agency, as specified in Section 17304, that shall have the responsibility for promptly and effectively establishing, modifying, and enforcing child support obligations, including medical support, enforcing spousal support orders established by a court of competent jurisdiction, and determining paternity in the case of a child born out of wedlock. The local child support agency shall take appropriate action, including criminal action in cooperation with the district attorneys, to establish, modify, and enforce child support and, if appropriate, enforce spousal support orders if the child is receiving public assistance, including Medi-Cal, and, if requested, shall take the same actions on behalf of a child who is not receiving public assistance, including Medi-Cal.

(b) (1) Notwithstanding Sections 25203 and 26529 of the Government Code, attorneys employed within the local child support agency may direct, control, and prosecute civil actions and proceedings in the name of the county in support of child support activities of the Department of Child Support Services and the local child support agency.

(2) Notwithstanding any other law, and except for pleadings or documents required to be signed under penalty of perjury, a local child support agency may substitute original signatures with any form of electronic signatures, including, but not limited to, typed, digital, or facsimile images of signatures, digital signatures, or other computer-generated signatures, on pleadings filed for the purpose of establishing, modifying, or enforcing paternity, child support, or medical support. Any substituted signature used by a local child support agency shall have the same effect as an original signature, including, but not limited to, the requirements of Section 128.7 of the Code of Civil Procedure.

(c) Actions brought by the local child support agency to establish paternity or child support or to enforce child support obligations shall be completed within the time limits set forth by federal law. The local child support agency’s responsibility applies to spousal support only if the spousal support obligation has been reduced to an order of a court of competent jurisdiction. In any action brought for modification or revocation of an order that is being enforced under Title IV-D of the Social Security Act (42 U.S.C. Sec. 651 et seq.), the effective date of the modification or revocation shall be as prescribed by federal law (42 U.S.C. Sec. 666(a)(9)), or any subsequent date.

(d) (1) The Judicial Council, in consultation with the department and representatives of the California Family Support Council, the Senate Committee on Judiciary, the Assembly Committee on Judiciary, and a legal services organization providing representation on child support matters, shall develop simplified summons, complaint, and answer forms for any action for support brought pursuant to this section or Section 17404. The Judicial Council may combine the summons and complaint in a single form.

(2) The simplified complaint form shall provide notice of the amount of child support that is sought pursuant to the guidelines set forth in Article 2 (commencing with Section 4050) of Chapter 2 of Part 2 of Division 9 based upon the income or income history of the support obligor as known to the local child support agency. If the support obligor’s income or income history is unknown to the local child support agency, the complaint shall inform the support obligor that income shall be presumed to be the amount of the minimum wage, at 40 hours per week, established by the Industrial Welfare Commission pursuant to Section 1182.11 of the Labor Code unless information concerning the support obligor’s income is provided to the court. The complaint form shall be accompanied by a proposed judgment. The complaint form shall include a notice to the support obligor that the proposed judgment will become effective if he or she fails to file an answer with the court within 30 days of service. Except as provided in paragraph (2) of subdivision (a) of Section 17402, if the proposed judgment is entered by the court, the support order in the proposed judgment shall be effective as of the first day of the month following the filing of the complaint.

(3) (A) The simplified answer form shall be written in simple English and shall permit a defendant to answer and raise defenses by checking applicable boxes. The answer form shall include instructions for completion of the form and instructions for proper filing of the answer.

(B) The answer form shall be accompanied by a blank income and expense declaration or simplified financial statement and instructions on how to complete the financial forms. The answer form shall direct the defendant to file the completed income and expense declaration or simplified financial statement with the answer, but shall state that the answer will be accepted by a court without the income and expense declaration or simplified financial statement.

(C) The clerk of the court shall accept and file answers, income and expense declarations, and simplified financial statements that are completed by hand provided they are legible.

(4) (A) The simplified complaint form prepared pursuant to this subdivision shall be used by the local child support agency or the Attorney General in all cases brought under this section or Section 17404.

(B) The simplified answer form prepared pursuant to this subdivision shall be served on all defendants with the simplified complaint. Failure to serve the simplified answer form on all defendants shall not invalidate any judgment obtained. However, failure to serve the answer form may be used as evidence in any proceeding under Section 17432 of this code or Section 473 of the Code of Civil Procedure.

(C) The Judicial Council shall add language to the governmental summons, for use by the local child support agency with the governmental complaint to establish parental relationship and child support, informing defendants that a blank answer form should have been received with the summons and additional copies may be obtained from either the local child support agency or the superior court clerk.

(e) In any action brought or enforcement proceedings instituted by the local child support agency pursuant to this section for payment of child or spousal support, an action to recover an arrearage in support payments may be maintained by the local child support agency at any time within the period otherwise specified for the enforcement of a support judgment, notwithstanding the fact that the child has attained the age of majority.

(f) The county shall undertake an outreach program to inform the public that the services described in subdivisions (a) to (c), inclusive, are available to persons not receiving public assistance. There shall be prominently displayed in every public area of every office of the agencies established by this section a notice, in clear and simple language prescribed by the Director of Child Support Services, that the services provided in subdivisions (a) to (c), inclusive, are provided to all individuals, whether or not they are recipients of public assistance.

(g) (1) In any action to establish a child support order brought by the local child support agency in the performance of duties under this section, the local child support agency may make a motion for an order effective during the pendency of that action, for the support, maintenance, and education of the child or children that are the subject of the action. This order shall be referred to as an order for temporary support. This order has the same force and effect as a like or similar order under this code.

(2) The local child support agency shall file a motion for an order for temporary support within the following time limits:

(A) If the defendant is the mother, a presumed father under Section 7611, or any father if the child is at least six months old when the defendant files his or her answer, the time limit is 90 days after the defendant files an answer.

(B) In any other case in which the defendant has filed an answer prior to the birth of the child or not more than six months after the birth of the child, then the time limit is nine months after the birth of the child.

(3) If more than one child is the subject of the action, the limitation on reimbursement shall apply only as to those children whose parental relationship and age would bar recovery were a separate action brought for support of that child or those children.

(4) If the local child support agency fails to file a motion for an order for temporary support within the time limits specified in this section, the local child support agency shall be barred from obtaining a judgment of reimbursement for any support provided for that child during the period between the date the time limit expired and the date the motion was filed, or, if no motion is filed, when a final judgment is entered.

(5) Except as provided in Section 17304, nothing in this section prohibits the local child support agency from entering into cooperative arrangements with other county departments as necessary to carry out the responsibilities imposed by this section pursuant to plans of cooperation with the departments approved by the Department of Child Support Services.

(6) Nothing in this section otherwise limits the ability of the local child support agency from securing and enforcing orders for support of a spouse or former spouse as authorized under any other law.

(h) As used in this article, “enforcing obligations” includes, but is not limited to, all of the following:

(1) The use of all interception and notification systems operated by the department for the purpose of aiding in the enforcement of support obligations.

(2) The obtaining by the local child support agency of an initial order for child support that may include medical support or that is for medical support only, by civil or criminal process.

(3) The initiation of a motion or order to show cause to increase an existing child support order, and the response to a motion or order to show cause brought by an obligor parent to decrease an existing child support order, or the initiation of a motion or order to show cause to obtain an order for medical support, and the response to a motion or order to show cause brought by an obligor parent to decrease or terminate an existing medical support order, without regard to whether the child is receiving public assistance.

(4) The response to a notice of motion or order to show cause brought by an obligor parent to decrease an existing spousal support order if the child or children are residing with the obligee parent and the local child support agency is also enforcing a related child support obligation owed to the obligee parent by the same obligor.

(5) The referral of child support delinquencies to the Franchise Tax Board under subdivision (c) of Section 17500 in support of the local child support agency.

(i) As used in this section, “out of wedlock” means that the biological parents of the child were not married to each other at the time of the child’s conception.

(j) (1) The local child support agency is the public agency responsible for administering wage withholding for current support for the purposes of Title IV-D of the Social Security Act (42 U.S.C. Sec. 651 et seq.).

(2) Nothing in this section limits the authority of the local child support agency granted by other sections of this code or otherwise granted by law.

(k) In the exercise of the authority granted under this article, the local child support agency may intervene, pursuant to subdivision (b) of Section 387 of the Code of Civil Procedure, by ex parte application, in any action under this code, or other proceeding in which child support is an issue or a reduction in spousal support is sought. By notice of motion, order to show cause, or responsive pleading served upon all parties to the action, the local child support agency may request any relief that is appropriate that the local child support agency is authorized to seek.

(l) The local child support agency shall comply with all regulations and directives established by the department that set time standards for responding to requests for assistance in locating noncustodial parents, establishing paternity, establishing child support awards, and collecting child support payments.

(m) As used in this article, medical support activities that the local child support agency is authorized to perform are limited to the following:

(1) The obtaining and enforcing of court orders for health insurance coverage.

(2) Any other medical support activity mandated by federal law or regulation.

(n) (1) Notwithstanding any other law, venue for an action or proceeding under this division shall be determined as follows:

(A) Venue shall be in the superior court in the county that is currently expending public assistance.

(B) If public assistance is not currently being expended, venue shall be in the superior court in the county where the child who is entitled to current support resides or is domiciled.

(C) If current support is no longer payable through, or enforceable by, the local child support agency, venue shall be in the superior court in the county that last provided public assistance for actions to enforce arrearages assigned pursuant to Section 11477 of the Welfare and Institutions Code.

(D) If subparagraphs (A), (B), and (C) do not apply, venue shall be in the superior court in the county of residence of the support obligee.

(E) If the support obligee does not reside in California, and subparagraphs (A), (B), (C), and (D) do not apply, venue shall be in the superior court of the county of residence of the obligor.

(2) Notwithstanding paragraph (1), if the child becomes a resident of another county after an action under this part has been filed, venue may remain in the county where the action was filed until the action is completed.

(o) The local child support agency of one county may appear on behalf of the local child support agency of any other county in an action or proceeding under this part.

(Amended by Stats. 2007, Ch. 249, Sec. 3. Effective January 1, 2008.)



17400.5

If an obligor has an ongoing child support order being enforced by a local child support agency pursuant to Title IV-D of the Social Security Act and the obligor is disabled, meets the SSI resource test, and is receiving Supplemental Security Income/State Supplemental Payments (SSI/SSP) or, but for excess income as described in Section 416.1100 et seq. of Part 416 of Title 20 of the Code of Federal Regulations, would be eligible to receive as SSI/SSP, pursuant to Section 12200 of the Welfare and Institutions Code, and the obligor has supplied the local child support agency with proof of his or her eligibility for, and, if applicable, receipt of, SSI/SSP or Social Security Disability Insurance benefits, then the local child support agency shall prepare and file a motion to modify the support obligation within 30 days of receipt of verification from the noncustodial parent or any other source of the receipt of SSI/SSP or Social Security Disability Insurance benefits. The local child support agency shall serve the motion on both the noncustodial parent and custodial person and any modification of the support order entered pursuant to the motion shall be effective as provided in Section 3653 of the Family Code.

(Amended by Stats. 2002, Ch. 787, Sec. 1. Effective January 1, 2003.)



17401

If the parent who is receiving support enforcement services provides to the local child support agency substantial, credible, information regarding the residence or work address of the support obligor, the agency shall initiate an establishment or enforcement action and serve the defendant, if service is required, within 60 days and inform the parent in writing when those actions have been taken. If the address or any other information provided by the support obligee is determined by the local child support agency to be inaccurate and if, after reasonable diligence, the agency is unable to locate and serve the support obligor within that 60-day period, the local child support agency shall inform the support obligee in writing of those facts. The requirements of this section shall be in addition to the time standards established by the Department of Child Support Services pursuant to subdivision (l) of Section 17400.

(Amended by Stats. 2001, Ch. 755, Sec. 12. Effective October 12, 2001.)



17401.5

(a) All of the following shall include notice of, and information about, the child support service hearings available pursuant to Section 17801, provided that there is federal financial participation available as set forth in subdivision (j) of Section 17801:

(1) The booklet required by subdivision (a) of Section 17434.

(2) Any notice required by subdivision (c) or (h) of Section 17406.

(b) To the extent not otherwise required by law, the local child support agency shall provide notice of, and information about, the child support services hearings available pursuant to Section 17801 in any regularly issued notices to custodial and noncustodial parents subject to Section 17400, provided that there is federal financial participation available as set forth in subdivision (e) of Section 17801.

Notice of and information about the child support service hearings and the child support complaint resolution process required under Section 17800 shall be easily accessible and shall be provided in a single section of the booklet.

(Added by renumbering Section 17401 (as added by Stats. 1999, Ch. 803) by Stats. 2000, Ch. 808, Sec. 84. Effective September 28, 2000.)



17402

(a) In any case of separation or desertion of a parent or parents from a child or children that results in aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code being granted to that family, the noncustodial parent or parents shall be obligated to the county for an amount equal to the amount specified in an order for the support and maintenance of the family issued by a court of competent jurisdiction.

(b) The local child support agency shall take appropriate action pursuant to this section as provided in subdivision (l) of Section 17400. The local child support agency may establish liability for child support as provided in subdivision (a) when public assistance was provided by another county or by other counties.

(c) The amount of the obligation established for each parent with a liability under subdivision (a) shall be determined by using the appropriate child support guideline currently in effect and shall be computed as follows:

(1) If one parent remains as a custodial parent, the support shall be computed according to the guideline.

(2) If the parents reside together and neither father nor mother remains as a custodial parent, the guideline support shall be computed by combining the noncustodial parents’ incomes. The combined incomes shall be used as the high earner’s net monthly disposable income in the guideline formula. Income shall not be attributed to the caretaker or governmental agency. The amount of guideline support resulting shall be proportionately shared between the noncustodial parents based upon their net monthly disposable incomes.

(3) If the parents reside apart and neither father nor mother remains as a custodial parent, the guideline support shall be computed separately for each parent by treating each parent as a noncustodial parent. Income shall not be attributed to the caretaker or government agency.

(d) A parent shall pay the amount of support specified in the support order to the local child support agency.

(Amended by Stats. 2004, Ch. 305, Sec. 5. Effective January 1, 2005.)



17402.1

(a) Each local child support agency shall, on a monthly basis, remit to the department both the federal and state public assistance child support payments received pursuant to Section 17402.

(b) The department shall promulgate regulations to implement this section.

(Added by Stats. 2001, Ch. 111, Sec. 4. Effective July 30, 2001.)



17404

(a) Notwithstanding any other statute, in any action brought by the local child support agency for the support of a minor child or children, the action may be prosecuted in the name of the county on behalf of the child, children, or a parent of the child or children. The parent who has requested or is receiving support enforcement services of the local child support agency shall not be a necessary party to the action but may be subpoenaed as a witness. Except as provided in subdivision (e), in an action under this section there shall be no joinder of actions, or coordination of actions, or cross-complaints, and the issues shall be limited strictly to the question of parentage, if applicable, and child support, including an order for medical support. A final determination of parentage may be made in any action under this section as an incident to obtaining an order for support. An action for support or parentage pursuant to this section shall not be delayed or stayed because of the pendency of any other action between the parties.

(b) Judgment in an action brought pursuant to this section, and in an action brought pursuant to Section 17402, if at issue, may be rendered pursuant to a noticed motion, that shall inform the defendant that in order to exercise his or her right to trial, he or she must appear at the hearing on the motion.

If the defendant appears at the hearing on the motion, the court shall inquire of the defendant if he or she desires to subpoena evidence and witnesses, if parentage is at issue and genetic tests have not already been conducted whether he or she desires genetic tests, and if he or she desires a trial. If the defendant’s answer is in the affirmative, a continuance shall be granted to allow the defendant to exercise those rights. A continuance shall not postpone the hearing to more than 90 days from the date of service of the motion. If a continuance is granted, the court may make an order for temporary support without prejudice to the right of the court to make an order for temporary support as otherwise allowed by law.

(c) In any action to enforce a spousal support order the action may be pled in the name of the county in the same manner as an action to establish a child support obligation. The same restrictions on joinder of actions, coordination of actions, cross-complaints, and delay because of the pendency of any other action as relates to actions to establish a child support obligation shall also apply to actions to enforce a spousal support order.

(d) Nothing contained in this section shall be construed to prevent the parties from bringing an independent action under other provisions of this code and litigating the issues of support, custody, visitation, or protective orders. In that event, any support, custody, visitation, or protective order issued by the court in an action pursuant to this section shall be filed in the action commenced under the other provisions of this code and shall continue in effect until modified by a subsequent order of the court. To the extent that the orders conflict, the court order last issued shall supersede all other orders and be binding upon all parties in that action.

(e) (1) After a support order, including a temporary support order and an order for medical support only, has been entered in an action brought pursuant to this section, the parent who has requested or is receiving support enforcement services of the local child support agency shall become a party to the action brought pursuant to this section, only in the manner and to the extent provided by this section, and only for the purposes allowed by this section.

(2) Notice of the parent’s status as a party shall be given to the parent by the local child support agency in conjunction with the notice required by subdivision (e) of Section 17406. The complaint shall contain this notice. Service of the complaint on the parent in compliance with Section 1013 of the Code of Civil Procedure, or as otherwise provided by law, shall constitute compliance with this section. In all actions commenced under the procedures and forms in effect on or before December 31, 1996, the parent who has requested or is receiving support enforcement services of the local child support agency shall not become a party to the action until he or she is joined as a party pursuant to an ex parte application or noticed motion for joinder filed by the local child support agency or a noticed motion filed by either parent. The local child support agency shall serve a copy of any order for joinder of a parent obtained by the local child support agency’s application on both parents in compliance with Section 1013 of the Code of Civil Procedure.

(3) Once both parents are parties to an action brought pursuant to this section in cases where Title IV-D services are currently being provided, the local child support agency shall be required, within five days of receipt, to mail the nonmoving party in the action all pleadings relating solely to the support issue in the action that have been served on the local child support agency by the moving party in the action, as provided in subdivision (f) of Section 17406. There shall be a rebuttable presumption that service on the local child support agency consistent with the provisions of this paragraph constitutes valid service on the nonmoving party. Where this procedure is used to effectuate service on the nonmoving party, the pleadings shall be served on the local child support agency not less than 30 days prior to the hearing.

(4) The parent who has requested or is receiving support enforcement services of the local child support agency is a party to an action brought under this section for issues relating to the support, custody, and visitation of a child, and for restraining orders, and for no other purpose. The local child support agency shall not be required to serve or receive service of papers, pleadings, or documents, or participate in, or attend any hearing or proceeding relating to issues of custody or visitation, except as otherwise required by law. Orders concerning custody and visitation may be made in an action pursuant to this subdivision only if orders concerning custody and visitation have not been previously made by a court of competent jurisdiction in this state or another state and the court has jurisdiction and is the proper venue for custody and visitation determinations. All issues regarding custody and visitation shall be heard and resolved in the manner provided by this code. Except as otherwise provided by law, the local child support agency shall control support and parentage litigation brought pursuant to this section, and the manner, method, and procedures used in establishing parentage and in establishing and enforcing support obligations unless and until the parent who requested or is receiving support enforcement services has requested in writing that the local child support agency close his or her case and the case has been closed in accordance with state and federal regulation or policy.

(f) (1) A parent who has requested or is receiving support enforcement services of the local child support agency may take independent action to modify a support order made pursuant to this section while support enforcement services are being provided by the local child support agency. The parent shall serve the local child support agency with notice of any action filed to modify the support order and provide the local child support agency with a copy of the modified order within 15 calendar days after the date the order is issued.

(2) A parent who has requested or is receiving support enforcement services of the local child support agency may take independent action to enforce a support order made pursuant to this section while support enforcement services are being provided by the local child support agency with the written consent of the local child support agency. At least 30 days prior to filing an independent enforcement action, the parent shall provide the local child support agency with written notice of the parent’s intent to file an enforcement action that includes a description of the type of enforcement action the parent intends to file. Within 30 days of receiving the notice, the local child support agency shall either provide written consent for the parent to proceed with the independent enforcement action or notify the parent that the local child support agency objects to the parent filing the proposed independent enforcement action. The local child support agency may object only if the local child support agency is currently using an administrative or judicial method to enforce the support obligation or if the proposed independent enforcement action would interfere with an investigation being conducted by the local child support agency. If the local child support agency does not respond to the parent’s written notice within 30 days, the local child support agency shall be deemed to have given consent.

(3) The court shall order that all payments of support shall be made to the local child support agency in any action filed under this section by the parent who has requested, or is receiving, support enforcement services of the local child support agency unless support enforcement services have been terminated by the local child support agency by case closure as provided by state and federal law. Any order obtained by a parent prior to support enforcement services being terminated in which the local child support agency did not receive proper notice pursuant to this section shall be voidable upon the motion of the local child support agency.

(g) Any notice from the local child support agency requesting a meeting with the support obligor for any purpose authorized under this section shall contain a statement advising the support obligor of his or her right to have an attorney present at the meeting.

(h) For the purpose of this section, “a parent who is receiving support enforcement services” includes a parent who has assigned his or her rights to support pursuant to Section 11477 of the Welfare and Institutions Code.

(i) The Judicial Council shall develop forms to implement this section.

(Amended by Stats. 2001, Ch. 755, Sec. 13. Effective October 12, 2001.)



17405

In carrying out duties under this article, the local child support agency shall interview the custodial parent within 10 business days of opening a child support case. This interview shall solicit financial and all other information about the noncustodial parent. This information shall be acted upon immediately. The local child support agency shall reinterview the custodial parent as needed.

(Added by Stats. 1999, Ch. 652, Sec. 16. Effective January 1, 2000.)



17406

(a) In all actions involving paternity or support, including, but not limited to, other proceedings under this code, and under Division 9 (commencing with Section 10000) of the Welfare and Institutions Code, the local child support agency and the Attorney General represent the public interest in establishing, modifying, and enforcing support obligations. No attorney-client relationship shall be deemed to have been created between the local child support agency or Attorney General and any person by virtue of the action of the local child support agency or the Attorney General in carrying out these statutory duties.

(b) Subdivision (a) is declaratory of existing law.

(c) In all requests for services of the local child support agency or Attorney General pursuant to Section 17400 relating to actions involving paternity or support, not later than the same day an individual makes a request for these services in person, and not later than five working days after either (1) a case is referred for services from the county welfare department, (2) receipt of a request by mail for an application for services, or (3) an individual makes a request for services by telephone, the local child support agency or Attorney General shall give notice to the individual requesting services or on whose behalf services have been requested that the local child support agency or Attorney General does not represent the individual or the children who are the subject of the case, that no attorney-client relationship exists between the local child support agency or Attorney General and those persons, and that no such representation or relationship shall arise if the local child support agency or Attorney General provides the services requested. Notice shall be in bold print and in plain English and shall be translated into the language understandable by the recipient when reasonable. The notice shall include the advice that the absence of an attorney-client relationship means that communications from the recipient are not privileged and that the local child support agency or Attorney General may provide support enforcement services to the other parent in the future.

(d) The local child support agency or Attorney General shall give the notice required pursuant to subdivision (c) to all recipients of services under Section 17400 who have not otherwise been provided that notice, not later than the date of the next annual notice required under Section 11476.2 of the Welfare and Institutions Code. This notice shall include notification to the recipient of services under Section 17400 that the recipient may inspect the clerk’s file at the office of the clerk of the court, and that, upon request, the local child support agency, or, if appropriate, the Attorney General, will furnish a copy of the most recent order entered in the case.

(e) The local child support agency or, if appropriate, the Attorney General shall serve a copy of the complaint for paternity or support, or both, on recipients of support services under Section 17400, as specified in paragraph (2) of subdivision (e) of Section 17404. A notice shall accompany the complaint that informs the recipient that the local child support agency or Attorney General may enter into a stipulated order resolving the complaint, and that the recipient shall assist the prosecuting attorney, by sending all information on the noncustodial parent’s earnings and assets to the prosecuting attorney.

(f) (1) (A) The local child support agency or Attorney General shall provide written notice to recipients of services under Section 17400 of the initial date and time, and purpose of every hearing in a civil action for paternity or support.

(B) Once the parent who has requested or is receiving support enforcement services becomes a party to the action pursuant to subdivision (e) of Section 17404, in lieu of the above, the local child support agency or Attorney General shall serve on a parent all pleadings relating to paternity or support that have been served on the local child support agency by the other parent. The pleading shall be accompanied by a notice.

(C) The notice provided subject to subparagraphs (A) and (B) shall include the following language:

IMPORTANT NOTICE

It may be important that you attend the hearing. The local child support agency does not represent you or your children. You may have information about the other parent, such as information about his or her income or assets that will not be presented to the court unless you attend the hearing. You have the right to attend the hearing and to be heard in court and tell the court what you think the court should do with the child support order. This hearing could change your rights or your children’s rights to support.

(2) The notice shall state the purpose of the hearing or be attached to the motion or other pleading which caused the hearing to be scheduled.

(3) The notice shall be provided separate from all other material and shall be in at least 14-point type. The failure of the local child support agency or Attorney General to provide the notice required pursuant to subparagraph (A) of paragraph (1) does not affect the validity of any order.

(4) (A) The notice required pursuant to subparagraph (A) of paragraph (1) shall be provided not later than seven calendar days prior to the hearing, or, if the local child support agency or Attorney General receives notice of the hearing less than seven days prior to the hearing, within two days of the receipt by the local child support agency or Attorney General of the notice of the hearing.

(B) Service of the notice and the pleadings required pursuant to subparagraph (B) of paragraph (1) shall be completed not later than five days after receipt of the pleadings served on the local child support agency by the parent.

(5) The local child support agency or Attorney General shall, in order to implement this subdivision, make reasonable efforts to ensure that the local child support agency or Attorney General has current addresses for all parties to the child support action.

(g) The local child support agency or Attorney General shall give notice to recipients of services under Section 17400 of every order obtained by the local child support agency or Attorney General that establishes or modifies the support obligation for the recipient or the children who are the subject of the order, by sending a copy of the order to the recipient. The notice shall be made within the time specified by federal law after the order has been filed. The local child support agency or Attorney General shall also give notice to these recipients of every order obtained in any other jurisdiction that establishes or modifies the support obligation for the recipient or the children who are the subject of the order, and which is received by the local child support agency or Attorney General, by sending a copy of the order to the recipient within the timeframe specified by federal law after the local child support agency or Attorney General has received a copy of the order. In any action enforced under Chapter 6 (commencing with Section 4900) of Part 5 of Division 9, the notice shall be made in compliance with the requirements of that chapter. The failure of the local child support agency or Attorney General to comply with this subdivision does not affect the validity of any order.

(h) The local child support agency or Attorney General shall give notice to the noncustodial parent against whom a civil action is filed that the local child support agency or Attorney General is not the attorney representing any individual, including, but not limited to, the custodial parent, the child, or the noncustodial parent.

(i) Nothing in this section shall be construed to preclude any person who is receiving services under Section 17400 from filing and prosecuting an independent action to establish, modify, and enforce an order for current support on behalf of himself or herself or a child if that person is not receiving public assistance.

(j) A person who is receiving services under Section 17400 but who is not currently receiving public assistance on his or her own behalf or on behalf of a child shall be asked to execute, or consent to, any stipulation establishing or modifying a support order in any action in which that person is named as a party, before the stipulation is filed. The local child support agency or Attorney General may not submit to the court for approval a stipulation to establish or modify a support order in the action without first obtaining the signatures of all parties to the action, their attorneys of record, or persons authorized to act on their behalf. Any stipulation approved by the court in violation of this subdivision shall be void.

(k) The local child support agency or Attorney General may not enter into a stipulation that reduces the amount of past due support, including interest and penalties accrued pursuant to an order of current support, on behalf of a person who is receiving support enforcement services under Section 17400 and who is owed support arrearages that exceed unreimbursed public assistance paid to the recipient of the support enforcement services, without first obtaining the consent of the person who is receiving services under Section 17400 on his or her own behalf or on behalf of the child.

(l) The notices required in this section shall be provided in the following manner:

(1) In all cases in which the person receiving services under Section 17400 resides in California, notice shall be provided by mailing the item by first-class mail to the last known address of, or personally delivering the item to, that person.

(2) In all actions enforced under Chapter 6 (commencing with Section 4900) of Part 5 of Division 9, unless otherwise specified, notice shall be provided by mailing the item by first-class mail to the initiating court.

(m) Notwithstanding any other provision of this section, the notices provided for pursuant to subdivisions (c) to (g), inclusive, are not required in foster care cases.

(Amended by Stats. 2004, Ch. 339, Sec. 7. Effective January 1, 2005.)



17407

(a) If the Attorney General is of the opinion that a support order or support-related order is erroneous and presents a question of law warranting an appeal, or that an order is sound and should be defended on appeal, in the public interest the Attorney General may:

(1) Perfect or oppose an appeal to the proper appellate court if the order was issued by a court of this state.

(2) If the order was issued in another state, cause an appeal to be taken or opposed in the other state.

(b) In either case, expenses of the appeal may be paid on order of the Attorney General from funds appropriated for the Office of the Attorney General.

(Added by Stats. 1999, Ch. 652, Sec. 17. Effective January 1, 2000.)



17408

(a) Notwithstanding Section 17404, upon noticed motion of the local child support agency, the superior court may consolidate or combine support or reimbursement arrearages owed by one obligor to one obligee in two or more court files into a single court file, or combine or consolidate two or more orders for current child support into a single court file. A motion to consolidate may be made by a local child support agency only if it is seeking to enforce the orders being consolidated. The motion shall be filed only in the court file the local child support agency is seeking to have designated as the primary file.

(b) Orders may be consolidated regardless of the nature of the underlying action, whether initiated under the Welfare and Institutions Code, this code, or another law. Orders for support shall not be consolidated unless the children involved have the same mother and father and venue is proper pursuant to Section 17400.

(c) Upon consolidation of orders, the court shall designate which court file the support orders are being consolidated into the primary file, and which court files are subordinate. Upon consolidation, the court shall order the local child support agency to file a notice in the subordinate court actions indicating the support orders in those actions were consolidated into the primary file. The notice shall state the date of the consolidation, the name of the court, and the primary file number.

(d) Upon consolidation of orders, the superior court shall not issue further orders pertaining to support in a subordinate court file; and all enforcement and modification of support orders shall occur in the primary court action.

(e) After consolidation of court orders, a single wage assignment for current support and arrearages may be issued when possible.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17410

In any action filed by the local child support agency pursuant to Section 17402 or 17404, the local child support agency shall provide the mother and the alleged father the opportunity to voluntarily acknowledge paternity by signing a paternity declaration as described in Section 7574 prior to a hearing or trial where the paternity of a minor child is at issue. The opportunity to voluntarily acknowledge paternity may be provided either before or after an action pursuant to Section 17402 or 17404 is filed and served upon the alleged father. For the purpose of meeting the requirements of this section, the local child support agency may afford the defendant an opportunity to enter into a stipulation for judgment of paternity after an action for paternity has been filed in lieu of the voluntary declaration of paternity.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17412

(a) Notwithstanding any other law, an action for child support may be brought by the local child support agency on behalf of a minor child or caretaker parent based upon a voluntary declaration of paternity as provided in Chapter 3 (commencing with Section 7570) of Part 2 of Division 12.

(b) Except as provided in Sections 7576 and 7577, the voluntary declaration of paternity shall be given the same force and effect as a judgment for paternity entered by a court of competent jurisdiction. The court shall make appropriate orders for support of the minor child based upon the voluntary declaration of paternity unless evidence is presented that the voluntary declaration of paternity has been rescinded by the parties or set aside by a court as provided in Section 7575.

(c) The Judicial Council shall develop the forms and procedures necessary to implement this section.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17414

In any action or proceeding brought by the local child support agency to establish parentage pursuant to Section 17400, the court shall enter a judgment establishing parentage upon the filing of a written stipulation between the parties provided that the stipulation is accompanied by a written advisement and waiver of rights which is signed by the defendant. The written advisement and waiver of rights shall be developed by the Judicial Council.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17415

(a) It shall be the duty of the county welfare department to refer all cases in which a parent is absent from the home, or in which the parents are unmarried and parentage has not been established by the completion and filing of a voluntary declaration of paternity pursuant to Section 7573 or a court of competent jurisdiction, to the local child support agency immediately at the time the application for public assistance, including Medi-Cal benefits, or certificate of eligibility, is signed by the applicant or recipient, except as provided in Section 17552 and Sections 11477 and 11477.04 of the Welfare and Institutions Code. If an applicant is found to be ineligible, the applicant shall be notified in writing that the referral of the case to the local child support agency may be terminated at the applicant’s request. The county welfare department shall cooperate with the local child support agency and shall make available all pertinent information pursuant to Section 17505.

(b) Upon referral from the county welfare department, the local child support agency shall investigate the question of nonsupport or paternity and shall take all steps necessary to obtain child support for the needy child, enforce spousal support as part of the state plan under Section 17604, and determine paternity in the case of a child born out of wedlock. Upon the advice of the county welfare department that a child is being considered for adoption, the local child support agency shall delay the investigation and other actions with respect to the case until advised that the adoption is no longer under consideration. The granting of public assistance or Medi-Cal benefits to an applicant shall not be delayed or contingent upon investigation by the local child support agency.

(c) In cases where Medi-Cal benefits are the only assistance provided, the local child support agency shall provide child and spousal support services unless the recipient of the services notifies the local child support agency that only services related to securing health insurance benefits are requested.

(d) Whenever a court order has been obtained, any contractual agreement for support between the local child support agency or the county welfare department and the noncustodial parent shall be deemed null and void to the extent that it is not consistent with the court order.

(e) Whenever a family that has been receiving public assistance, including Medi-Cal, ceases to receive assistance, including Medi-Cal, the local child support agency shall, to the extent required by federal regulations, continue to enforce support payments from the noncustodial parent until the individual on whose behalf the enforcement efforts are made sends written notice to the local child support agency requesting that enforcement services be discontinued.

(f) The local child support agency shall, when appropriate, utilize reciprocal arrangements adopted with other states in securing support from an absent parent. In individual cases where utilization of reciprocal arrangements has proven ineffective, the local child support agency may forward to the Attorney General a request to utilize federal courts in order to obtain or enforce orders for child or spousal support. If reasonable efforts to collect amounts assigned pursuant to Section 11477 of the Welfare and Institutions Code have failed, the local child support agency may request that the case be forwarded to the United States Treasury Department for collection in accordance with federal regulations. The Attorney General, when appropriate, shall forward these requests to the Secretary of Health and Human Services, or a designated representative.

(Amended by Stats. 2014, Ch. 29, Sec. 1. Effective June 20, 2014.)



17416

(a) In any case where the local child support agency has undertaken enforcement of support, the local child support agency may enter into an agreement with the noncustodial parent, on behalf of a minor child or children, a spouse, or former spouse for the entry of a judgment without action determining paternity, if applicable, and for periodic child and spousal support payments based on the noncustodial parent’s reasonable ability to pay or, if for spousal support, an amount previously ordered by a court of competent jurisdiction. An agreement for entry of a judgment under this section may be executed prior to the birth of the child and may include a provision that the judgment is not to be entered until after the birth of the child.

(b) A judgment based on the agreement shall be entered only if one of the following requirements is satisfied:

(1) The noncustodial parent is represented by legal counsel and the attorney signs a certificate stating: “I have examined the proposed judgment and have advised my client concerning his or her rights in connection with this matter and the consequences of signing or not signing the agreement for the entry of the judgment and my client, after being so advised, has agreed to the entry of the judgment.”

(2) A judge of the court in which the judgment is to be entered, after advising the noncustodial parent concerning his or her rights in connection with the matter and the consequences of agreeing or not agreeing to the entry of the judgment, makes a finding that the noncustodial parent has appeared before the judge and the judge has determined that under the circumstances of the particular case the noncustodial parent has willingly, knowingly, and intelligently waived his or her due process rights in agreeing to the entry of the judgment.

(c) The clerk shall file the agreement, together with any certificate of the attorney or finding of the court, without the payment of any fees or charges. If the requirements of this section are satisfied, the court shall enter judgment thereon without action. The provisions of Article 4 (commencing with Section 4200) of Chapter 2 of Part 2 of Division 9 or Chapter 4 (commencing with Section 4350) of Part 3 of Division 9 shall apply to the judgment. A judgment for support so entered may be enforced by any means by which any other judgment for support may be enforced.

(d) Upon request of the local child support agency in any case under this section, the clerk shall set the matter for hearing by the court. The hearing shall be held within 10 days after the clerk receives the request. The local child support agency may require the person who signed the agreement for the entry of judgment to attend the hearing by process of subpoena in the same manner as the attendance of a witness in a civil action may be required. The presence of the person who signed the agreement for entry of judgment at the hearing shall constitute the presence of the person in court at the time the order is pronounced for the purposes of Section 1209.5 of the Code of Civil Procedure if the court makes the findings required by paragraph (2) of subdivision (b).

(e) The local child support agency shall cause the following to be served, in the manner specified in Section 415.10, 415.20, 415.30, or 415.40 of the Code of Civil Procedure, upon the person who signed the agreement for entry of the judgment and shall file proof of service thereof with the court:

(1) A copy of the judgment as entered.

(2) If the judgment includes an order for child or spousal support payments, a notice stating the substance of the following: “The court has continuing authority to make an order increasing or decreasing the amount of the child or spousal support payments. You have the right to request that the court order the child and spousal support payments be decreased or eliminated entirely.”

(f) An order for child and spousal support included in a judgment entered under this section may be modified or revoked as provided in Article 1 (commencing with Section 3650) of Chapter 6 of Part 1 of Division 9 and in (1) Article 1 (commencing with Section 4000) of Chapter 2 of Part 2 of Division 9 or (2) Chapter 2 (commencing with Section 4320) and Chapter 3 (commencing with Section 4330) of Part 3 of Division 9. The court may modify the order to make the support payments payable to a different person.

(g) For the purposes of this section, in making a determination of the noncustodial parent’s reasonable ability to pay, any relevant circumstances set out in Section 4005 shall be considered.

(h) After arrest and before plea or trial, or after conviction or plea of guilty, under Section 270 of the Penal Code, if the defendant appears before the court in which the criminal action is pending and the requirements of paragraph (1) or (2) of subdivision (b) have been satisfied, the court may suspend proceedings or sentence in the criminal action, but this does not limit the later institution of a civil or criminal action or limit the use of any other procedures available to enforce the judgment entered pursuant to this section.

(i) Nothing in this section applies to a case where a civil action has been commenced.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17418

In enforcing the provisions of this division, the local child support agency shall inquire of both the custodial and noncustodial parent as to the number of minor children each is legally obligated to support. The local child support agency shall consider the needs of all of these children in computing the level of support requested to be ordered by the court.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17420

After judgment in any court action brought to enforce the support obligation of a noncustodial parent pursuant to the provisions of this division, the court shall issue an earnings assignment order for support pursuant to Chapter 8 (commencing with Section 5200) of Part 5 of Division 9.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17422

(a) The state medical insurance form required in Article 1 (commencing with Section 3750) of Chapter 7 of Part 1 of Division 9 shall include, but shall not be limited to, all of the following:

(1) The parent or parents’ names, addresses, and social security numbers.

(2) The name and address of each parent’s place of employment.

(3) The name or names, addresses, policy number or numbers, and coverage type of the medical insurance policy or policies of the parents, if any.

(4) The name, CalWORKs case number, social security number, and Title IV-E foster care case number or Medi-Cal case numbers of the parents and children covered by the medical insurance policy or policies.

(b) (1) In any action brought or enforcement proceeding instituted by the local child support agency under this division for payment of child or spousal support, a completed state medical insurance form shall be obtained and sent by the local child support agency to the State Department of Health Services in the manner prescribed by the State Department of Health Services.

(2) Where it has been determined under Section 3751 that health insurance coverage is not available at no or reasonable cost, the local child support agency shall seek a provision in the support order that provides for health insurance coverage should it become available at no or reasonable cost.

(3) Health insurance coverage shall be considered reasonable in cost if the cost to the responsible parent providing medical support does not exceed 5 percent of his or her gross income. In applying the 5 percent for the cost of health insurance, the cost is the difference between self-only and family coverage. If the obligor is entitled to a low-income adjustment as provided in paragraph (7) of subdivision (b) of Section 4055, health insurance shall not be enforced, unless the court determines that not requiring medical support would be unjust and inappropriate in the particular case. As used in this section, “health insurance coverage” also includes providing for the delivery of health care services by a fee for service, health maintenance organization, preferred provider organization, or any other type of health care delivery system under which medical services could be provided to the dependent child or children of an absent parent.

(c) (1) The local child support agency shall request employers and other groups offering health insurance coverage that is being enforced under this division to notify the local child support agency if there has been a lapse in insurance coverage. The local child support agency shall be responsible for forwarding information pertaining to the health insurance policy secured for the dependent children for whom the local child support agency is enforcing the court-ordered medical support to the custodial parent.

(2) The local child support agency shall periodically communicate with the State Department of Health Services to determine if there have been lapses in health insurance coverage for public assistance applicants and recipients. The State Department of Health Services shall notify the local child support agency when there has been a lapse in court-ordered insurance coverage.

(3) The local child support agency shall take appropriate action, civil or criminal, to enforce the obligation to obtain health insurance when there has been a lapse in insurance coverage or failure by the responsible parent to obtain insurance as ordered by the court.

(4) The local child support agency shall inform all individuals upon their application for child support enforcement services that medical support enforcement services are available.

(Amended by Stats. 2010, Ch. 103, Sec. 4. Effective January 1, 2011.)



17424

(a) A parent who has been served with a medical insurance form shall complete and return the form to the local child support agency’s office within 20 calendar days of the date the form was served.

(b) The local child support agency shall send the completed medical insurance form to the department in the manner prescribed by the department.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17428

In any action or judgment brought or obtained pursuant to Section 17400, 17402, 17404, or 17416, a supplemental complaint may be filed, pursuant to Section 464 of the Code of Civil Procedure and Section 2330.1, either before or after a final judgment, seeking a judgment or order of paternity or support for a child of the mother and father of the child whose paternity and support are already in issue before the court. A supplemental judgment entered in the proceedings shall include, when appropriate and requested in the supplemental complaint, an order establishing or modifying support for all children named in the original or supplemental actions in conformity with the statewide uniform guideline for child support. A supplemental complaint for paternity or support of children may be filed without leave of court either before or after final judgment in the underlying action. Service of the supplemental summons and complaint shall be made in the manner provided for the initial service of a summons by the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17430

(a) Notwithstanding any other provision of law, in any action filed by the local child support agency pursuant to Section 17400, 17402, or 17404, a judgment shall be entered without hearing, without the presentation of any other evidence or further notice to the defendant, upon the filing of proof of service by the local child support agency evidencing that more than 30 days have passed since the simplified summons and complaint, proposed judgment, blank answer, blank income and expense declaration, and all notices required by this division were served on the defendant.

(b) If the defendant fails to file an answer with the court within 30 days of having been served as specified in subdivision (d) of Section 17400, or at any time before the default judgment is entered, the proposed judgment filed with the original summons and complaint shall be conformed by the court as the final judgment and a copy provided to the local child support agency, unless the local child support agency has filed a declaration and amended proposed judgment pursuant to subdivision (c).

(c) If the local child support agency receives additional financial information within 30 days of service of the complaint and proposed judgment on the defendant and the additional information would result in a support order that is different from the amount in the proposed judgment, the local child support agency shall file a declaration setting forth the additional information and an amended proposed judgment. The declaration and amended proposed judgment shall be served on the defendant in compliance with Section 1013 of the Code of Civil Procedure or otherwise as provided by law. The defendant’s time to answer or otherwise appear shall be extended to 30 days from the date of service of the declaration and amended proposed judgment.

(d) Upon entry of the judgment, the clerk of the court shall provide a conformed copy of the judgment to the local child support agency. The local child support agency shall mail by first-class mail, postage prepaid, a notice of entry of judgment by default and a copy of the judgment to the defendant to the address where he or she was served with the summons and complaint and last known address if different from that address.

(Amended by Stats. 2002, Ch. 927, Sec. 5. Effective January 1, 2003.)



17432

(a) In any action filed by the local child support agency pursuant to Section 17400, 17402, or 17404, the court may, on any terms that may be just, set aside that part of the judgment or order concerning the amount of child support to be paid. This relief may be granted after the six-month time limit of Section 473 of the Code of Civil Procedure has elapsed, based on the grounds, and within the time limits, specified in this section.

(b) This section shall apply only to judgments or orders for support that were based upon presumed income as specified in subdivision (d) of Section 17400 and that were entered after the entry of the default of the defendant under Section 17430. This section shall apply only to the amount of support ordered and not that portion of the judgment or order concerning the determination of parentage.

(c) The court may set aside the child support order contained in a judgment described in subdivision (b) if the defendant’s income was substantially different for the period of time during which judgment was effective compared with the income the defendant was presumed to have. A “substantial difference” means that amount of income that would result in an order for support that deviates from the order entered by default by 10 percent or more.

(d) Application for relief under this section shall be filed together with an income and expense declaration or simplified financial statement or other information concerning income for any relevant years. The Judicial Council may combine the application for relief under this section and the proposed answer into a single form.

(e) The burden of proving that the actual income of the defendant deviated substantially from the presumed income shall be on the party seeking to set aside the order.

(f) A motion for relief under this section shall be filed within one year of the first collection of money by the local child support agency or the obligee. The one-year time period shall run from the date that the local child support agency receives the first collection.

(g) Within three months from the date the local child support agency receives the first collection for any order established using presumed income, the local child support agency shall check all appropriate sources for income information, and if income information exists, the local child support agency shall make a determination whether the order qualifies for set aside under this section. If the order qualifies for set aside, the local child support agency shall bring a motion for relief under this section.

(h) In all proceedings under this section, before granting relief, the court shall consider the amount of time that has passed since the entry of the order, the circumstances surrounding the defendant’s default, the relative hardship on the child or children to whom the duty of support is owed, the caretaker parent, and the defendant, and other equitable factors that the court deems appropriate.

(i) If the court grants the relief requested, the court shall issue a new child support order using the appropriate child support guidelines currently in effect. The new order shall have the same commencement date as the order set aside.

(j) The Judicial Council shall review and modify any relevant forms for purposes of this section. Any modifications to the forms shall be effective July 1, 2005. Prior to the implementation of any modified Judicial Council forms, the local child support agency or custodial parent may file any request to set aside a default judgment under this section using Judicial Council Form FL-680 entitled “Notice of Motion (Governmental)” and form FL-684 entitled “Request for Order and Supporting Declaration (Governmental).”

(Amended by Stats. 2004, Ch. 339, Sec. 8. Effective January 1, 2005.)



17433

In any action in which a judgment or order for support was entered after the entry of the default of the defendant under Section 17430, the court shall relieve the defendant from that judgment or order if the defendant establishes that he or she was mistakenly identified in the order or in any subsequent documents or proceedings as the person having an obligation to provide support. The defendant shall also be entitled to the remedies specified in subdivisions (d) and (e) of Section 17530 with respect to any actions taken to enforce that judgment or order. This section is only intended to apply where an order has been entered against a person who is not the support obligor named in the judgment or order.

(Amended by Stats. 2000, Ch. 808, Sec. 85.3. Effective September 28, 2000.)



17433.5

In any action enforced pursuant to this article, no interest shall accrue on an obligation for current child, spousal, family, or medical support due in a given month until the first day of the following month.

(Added by Stats. 2006, Ch. 75, Sec. 7. Effective July 12, 2006.)



17434

(a) The department shall publish a booklet describing the proper procedures and processes for the collection and payment of child and spousal support. The booklet shall be written in language understandable to the lay person and shall direct the reader to obtain the assistance of the local child support agency, the family law facilitator, or legal counsel where appropriate. The department may contract on a competitive basis with an organization or individual to write the booklet.

(b) The department shall have primary responsibility for the design and development of the contents of the booklet. The department shall solicit comment regarding the content of the booklet from the Director of the Administrative Office of the Courts. The department shall verify the appropriateness and accuracy of the contents of the booklet with at least one representative of each of the following organizations:

(1) A local child support agency.

(2) The State Attorney General’s office.

(3) The California Family Support Council.

(4) A community organization that advocates for the rights of custodial parents.

(5) A community organization that advocates for the rights of supporting parents.

(c) Upon receipt of booklets on support collection, each county welfare department shall provide a copy to each head of household whose application for public assistance under Division 9 (commencing with Section 10000) of the Welfare and Institutions Code has been approved and for whom support rights have been assigned pursuant to Section 11477 of the Welfare and Institutions Code. The department shall provide copies of the booklet to local child support agencies for distribution, and to any person upon request. The department shall also distribute the booklets to all superior courts. Upon receipt of those booklets, each clerk of the court shall provide two copies of the booklet to the petitioner or plaintiff in any action involving the support of a minor child. The moving party shall serve a copy of the booklet on the responding party.

(d) The department shall expand the information provided under its toll-free information hotline in response to inquiries regarding the process and procedures for collection and payment of child and spousal support. This toll-free number shall be advertised as providing information on child and spousal support. The hotline personnel shall not provide legal consultation or advice, but shall provide only referral services.

(e) The department shall maintain a file of referral sources to provide callers to the telephone hotline with the following information specific to the county in which the caller resides:

(1) The location and telephone number of the local child support agency, the county welfare office, the family law facilitator, and any other government agency that handles child and spousal support matters.

(2) The telephone number of the local bar association for referral to attorneys in family law practice.

(3) The name and telephone number of at least one organization that advocates the payment of child and spousal support or the name and telephone number of at least one organization that advocates the rights of supporting parents, if these organizations exist in the county.

(Amended by Stats. 2000, Ch. 808, Sec. 86. Effective September 28, 2000.)



17440

(a) The Department of Child Support Services shall work with all branches of the United States military and the National Guard to ensure that information is made available regarding the rights and abilities of activated service members to have their support orders modified based on a change in income resulting from their activation, or other change of circumstance affecting the child support calculation, or to have a portion of their child support arrearages compromised pursuant to Section 17560.

(b) No later than 90 days after the effective date of this section, the department shall develop a form for completion by the service member that will allow the local child support agency to proceed with a motion for modification without the service member being required to appear. The form shall contain only the information necessary for the local child support agency to proceed with the motion.

(c) Within five business days of receipt of a properly completed form, the local child support agency shall bring a motion to modify the support order. The local child support agency shall bring the motion if the change in circumstances would result in any change in the dollar amount of the support order.

(d) The department shall work with the United States military to have this form and the form developed pursuant to Section 3651 distributed at all mobilization stations or other appropriate locations to ensure timely notification to all activated personnel of their rights and responsibilities.

(Added by Stats. 2005, Ch. 154, Sec. 4. Effective August 30, 2005.)






ARTICLE 1.5 - Delinquent Child Support Obligations and Financial Institution Data Match

17450

(a) For purposes of this article:

(1) “Child support delinquency” means a delinquency defined in subdivision (c) of Section 17500.

(2) “Earnings” shall include the items described in Section 5206.

(b) (1) When a delinquency is submitted to the department pursuant to subdivision (c) of Section 17500, the amount of the child support delinquency shall be collected by the department in any manner authorized under state or federal law.

(2) Any compensation, fee, commission, expense, or any other fee for service incurred by the department in the collection of a child support delinquency authorized under this article shall not be an obligation of, or collected from, the obligated parent.

(c) (1) The department may return or allow a local child support agency to retain a child support delinquency for a specified purpose for collection where the department determines that the return or retention of the delinquency for the purpose so specified will enhance the collectibility of the delinquency. The department shall establish a process whereby a local child support agency may request and shall be allowed to withdraw, rescind, or otherwise recall the submittal of an account that has been submitted.

(2) If an obligor is disabled, meets the federal Supplemental Security Income resource test, and is receiving Supplemental Security Income/State Supplementary Payments (SSI/SSP), or, but for excess income as described in Section 416.1100 and following of Part 416 of Title 20 of the Code of Federal Regulations, would be eligible to receive as SSI/SSP, pursuant to Section 12200 of the Welfare and Institutions Code, and the obligor has supplied the local child support agency with proof of his or her eligibility for, and, if applicable, receipt of, SSI/SSP or Social Security Disability Insurance benefits, then the child support delinquency shall not be referred to the department for collection, and, if referred, shall be withdrawn, rescinded, or otherwise recalled from the department by the local child support agency. The department shall not take any collection action, or if the local child support agency has already taken collection action, shall cease collection actions in the case of a disabled obligor when the delinquency is withdrawn, rescinded, or otherwise recalled by the local child support agency in accordance with the process established as described in paragraph (1).

(d) It is the intent of the Legislature that when the California Child Support Automation System (CCSAS) is fully operational, any statutes that should be modified based upon the status of the system shall be revised. During the development and implementation of CCSAS, the department, as the Title IV-D agency, may, through appropriate interagency agreement, delegate any and all of the functions or procedures specified in this article to the Franchise Tax Board. The Franchise Tax Board shall perform those functions or procedures as specified in Sections 19271 to 19275, inclusive, of the Revenue and Taxation Code until such time as the director, by letter to the executive officer of the Franchise Tax Board, revokes such delegation of Title IV-D functions. Sections 19271 to 19275, inclusive, of the Revenue and Taxation Code shall be effective for these purposes until the revocation of delegation to the Franchise Tax Board.

(e) Consistent with the development and implementation of the California Child Support Automation System (CCSAS), the Franchise Tax Board and the department shall enter into a letter of agreement and an interagency agreement whereby the department shall assume responsibility for collection of child support delinquencies and the Financial Institution Data Match System as set forth in this article. The letter of agreement and interagency agreement shall, at a minimum, set forth all of the following:

(1) Contingent upon the enactment of the Budget Act, and staffing authorization from the Department of Finance and the Department of Human Resources, the department shall assume responsibility for leadership and staffing of the collection of child support delinquencies and the Financial Institution Data Match System.

(2) All employees and other personnel who staff or provide support for the collection of child support delinquencies and the Financial Institution Data Match System at the Franchise Tax Board shall become the employees of the department at their existing or equivalent classification, salaries, and benefits.

(3) Any other provisions necessary to ensure continuity of function and meet or exceed existing levels of service, including, but not limited to, agreements for continued use of automated systems used by the Franchise Tax Board to locate child support obligors and their assets.

(Amended by Stats. 2012, Ch. 665, Sec. 13. Effective January 1, 2013.)



17452

(a) Subject to state and federal privacy and information security laws, the Franchise Tax Board shall make tax return information available to the department, upon request, for the purpose of collecting child support delinquencies referred to the department.

(b) For purposes of this article, the Franchise Tax Board shall incur no obligation or liability to any person arising from any of the following:

(1) Furnishing information to the department as required by this section.

(2) Failing to disclose to a taxpayer or accountholder that the name, address, social security number, or other taxpayer identification number or other identifying information of that person was included in the data exchange with the department required by this section.

(3) Any other action taken in good faith to comply with the requirements of this section.

(c) It is the intent of the Legislature that any provision of income tax return information by the Franchise Tax Board to the department pursuant to this article shall be done in accordance with the privacy and confidential information laws of this state and of the United States, and to the satisfaction of the Franchise Tax Board.

(Added by Stats. 2004, Ch. 806, Sec. 6. Effective January 1, 2005.)



17453

(a) The department, in coordination with financial institutions doing business in this state, shall operate a Financial Institution Data Match System utilizing automated data exchanges to the maximum extent feasible. The Financial Institution Data Match System shall be implemented and maintained pursuant to guidelines prescribed by the department. These guidelines shall include a structure by which financial institutions, or their designated data-processing agents, shall receive from the department the file or files of past-due support obligors compiled in accordance with subdivision (c), so that the institution shall match with its own list of accountholders to identify past-due support obligor accountholders at the institution. To the extent allowed by the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193), the guidelines shall include an option by which financial institutions without the technical ability to process the data exchange, or without the ability to employ a third-party data processor to process the data exchange, may forward to the department a list of all accountholders and their social security numbers, so that the department shall match that list with the file or files of past-due support obligors compiled in accordance with subdivision (c).

(b) The Financial Institution Data Match System shall not be subject to any limitation set forth in Chapter 20 (commencing with Section 7460) of Division 7 of Title 1 of the Government Code. However, any use of the information provided pursuant to this section for any purpose other than the enforcement and collection of a child support delinquency, as set forth in Section 17450, shall be a violation of Section 17212.

(c) (1)  Until implementation of the California Child Support Automation System, each county shall compile a file of support obligors with judgments and orders that are being enforced by local child support agencies pursuant to Section 17400, and who are past due in the payment of their support obligations. The file shall be compiled, updated, and forwarded to the department, in accordance with the guidelines prescribed by the department.

(2) The department shall compile a file of obligors with support arrearages from requests made by other states for administrative enforcement in interstate cases, in accordance with federal requirements pursuant to paragraph 14 of subsection (a) of Section 666 of Title 42 of the United States Code. The file shall include, to the extent possible, the obligor’s address.

(d) To effectuate the Financial Institution Data Match System, financial institutions subject to this section shall do all of the following:

(1) Provide to the department on a quarterly basis, the name, record address and other addresses, social security number or other taxpayer identification number, and other identifying information for each noncustodial parent who maintains an account at the institution and who owes past-due support, as identified by the department by name and social security number or other taxpayer identification number.

(2) Except as provided in subdivision (j), in response to a notice or order to withhold issued by the department, withhold from any accounts of the obligor the amount of any past-due support stated on the notice or order and transmit the amount to the department in accordance with Section 17454.

(e) Unless otherwise required by applicable law, a financial institution furnishing a report or providing information to the department pursuant to this section shall not disclose to a depositor, accountholder, codepositor, or coaccountholder, that the name, address, social security number, or other taxpayer identification number or other identifying information of that person has been received from, or furnished to, the department.

(f) A financial institution shall incur no obligation or liability to any person arising from any of the following:

(1) Furnishing information to the department as required by this section.

(2) Failing to disclose to a depositor, accountholder, codepositor, or coaccountholder, that the name, address, social security number, or other taxpayer identification number or other identifying information of that person was included in the data exchange with the department required by this section.

(3) Withholding or transmitting any assets in response to a notice or order to withhold issued by the department as a result of the data exchange. This paragraph shall not preclude any liability that may result if the financial institution does not comply with subdivision (b) of Section 17456.

(4) Any other action taken in good faith to comply with the requirements of this section.

(g) (1) With respect to files compiled under paragraph (1) of subdivision (c), the department shall forward to the counties, in accordance with guidelines prescribed by the department, information obtained from the financial institutions pursuant to this section. No county shall use this information for directly levying on any account. Each county shall keep the information confidential as provided by Section 17212.

(2) With respect to files compiled under paragraph (2) of subdivision (c), the amount collected by the department shall be deposited and distributed to the referring state in accordance with Section 17458.

(h) For those noncustodial parents owing past-due support for which there is a match under paragraph (1) of subdivision (d), the amount past due as indicated on the file or files compiled pursuant to subdivision (c) at the time of the match shall be a delinquency under this article for the purposes of the department taking any collection action pursuant to Section 17454.

(i) A child support delinquency need not be referred to the department for collection if a jurisdiction outside this state is enforcing the support order.

(j) (1) Each county shall notify the department upon the occurrence of the circumstances described in the following subparagraphs with respect to an obligor of past-due support:

(A) A court has ordered an obligor to make scheduled payments on a child support arrearages obligation and the obligor is in compliance with that order.

(B) An earnings assignment order or an order/notice to withhold income that includes an amount for past-due support has been served on the obligated parent’s employer and earnings are being withheld pursuant to the earnings assignment order or an order/notice to withhold income.

(C) At least 50 percent of the obligated parent’s earnings are being withheld for support.

(2) Notwithstanding Section 704.070 of the Code of Civil Procedure, if any of the conditions set forth in paragraph (1) exist, the assets of an obligor held by a financial institution are subject to levy as provided by paragraph (2) of subdivision (d). However, the first three thousand five hundred dollars ($3,500) of an obligor’s assets are exempt from collection under this subdivision without the obligor having to file a claim of exemption.

(3) If any of the conditions set forth in paragraph (1) exist, an obligor may apply for a claim of exemption pursuant to Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure for an amount that is less than or equal to the total amount levied. The sole basis for a claim of exemption under this subdivision shall be the financial hardship for the obligor and the obligor’s dependents.

(4) For the purposes of a claim of exemption made pursuant to paragraph (3), Section 688.030 of the Code of Civil Procedure shall not apply.

(5) For claims of exemption made pursuant to paragraph (3), the local child support agency responsible for enforcement of the obligor’s child support order shall be the levying officer for the purpose of compliance with the provisions set forth in Article 2 (commencing with Section 703.510) of Chapter 4 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure except for the release of property required by subdivision (e) of Section 703.580 of the Code of Civil Procedure.

(6) The local child support agency shall notify the department within two business days of the receipt of a claim of exemption from an obligor. The department shall direct the financial institution subject to the order to withhold to hold any funds subject to the order pending notification by the department to remit or release the amounts held.

(7) The superior court in the county in which the local child support agency enforcing the support obligation is located shall have jurisdiction to determine the amount of exemption to be allowed. The court shall consider the needs of the obligor, the obligee, and all persons the obligor is required to support, and all other relevant circumstances in determining whether to allow any exemption pursuant to this subdivision. The court shall give effect to its determination by an order specifying the extent to which the amount levied is exempt.

(8) Within two business days of receipt of an endorsed copy of a court order issued pursuant to subdivision (e) of Section 703.580 of the Code of Civil Procedure, the local child support agency shall provide the department with a copy of the order. The department shall instruct the financial institution to remit or release the obligor’s funds in accordance with the court’s order.

(k) Out of any money received from the federal government for the purpose of reimbursing financial institutions for their actual and reasonable costs incurred in complying with this section, the state shall reimburse those institutions. To the extent that money is not provided by the federal government for that purpose, the state shall not reimburse financial institutions for their costs in complying with this section.

(l) For purposes of this section:

(1) “Account” means any demand deposit account, share or share draft account, checking or negotiable withdrawal order account, savings account, time deposit account, or a money market mutual fund account, whether or not the account bears interest.

(2) “Financial institution” has the same meaning as defined in paragraph (1) of subsection (d) of Section 669A of Title 42 of the United States Code.

(Added by Stats. 2004, Ch. 806, Sec. 6. Effective January 1, 2005.)



17454

(a) At least 45 days before sending a notice to withhold, the department shall request that a depository institution provide the department with a designated address for receiving notices to withhold.

(b) Once the depository institution has specified a designated address pursuant to subdivision (a), the department shall send all notices to that address unless the depository institution provides notification of another address. The department shall send all notices to withhold to a new designated address 30 days after notification.

(c) If a notice to withhold is mailed to the branch where the account is located or principal banking office, the depository institution shall be liable for a failure to withhold only to the extent that the accounts can be identified in information normally maintained at that location in the ordinary course of business.

(d) The department may by notice, served by magnetic media, electronic transmission, or other electronic technology, require any depository institution, as defined in the Federal Reserve Act (12 U.S.C.A. Sec. 461 (b)(1)(A)), that the department, in its sole discretion, has reason to believe may have in its possession, or under its control, any credits or other personal property or other things of value, belonging to a child support obligor, to withhold, from the credits or other personal property or other things of value, the amount of any child support delinquency, and interest, due from an obligor and transmit that amount withheld to the department at the times that it may designate, but not less than 10 business days from receipt of the notice. The notice shall state the amount due from the obligor and shall be delivered or transmitted to the branch or office reported pursuant to subdivision (a), or other address designated by that depository institution for purposes of the department serving notice by magnetic media, electronic transmission, or other electronic technology.

(e) For purposes of this section, the term “address” shall include telephone or modem number, facsimile number, or any other number designated by the depository institution to receive data by electronic means.

(Added by Stats. 2004, Ch. 806, Sec. 6. Effective January 1, 2005.)



17456

(a) Any person required to withhold and transmit any amount pursuant to this article shall comply with the requirement without resort to any legal or equitable action in a court of law or equity. Any person paying to the department any amount required by it to be withheld is not liable therefore to the person from whom withheld unless the amount withheld is refunded to the withholding agent. However, if a depository institution, as defined in the Federal Reserve Act (12 U.S.C.A. Sec. 461(b)(1)(A)) withholds and pays to the department pursuant to this article any moneys held in a deposit account in which the delinquent obligor and another person or persons have an interest, or in an account held in the name of a third party or parties in which the delinquent obligor is ultimately determined to have no interest, the depository institution paying those moneys to the department is not liable therefore to any of the persons who have an interest in the account, unless the amount withheld is refunded to the withholding agent.

(b) In the case of a deposit account or accounts for which this notice to withhold applies, the depository institution shall send a notice by first-class mail to each person named on the account or accounts included in the notice from the department, provided that a current address for each person is available to the institution. This notice shall inform each person as to the reason for the hold placed on the account or accounts, the amount subject to being withheld, and the date by which this amount is to be remitted to the department. An institution may assess the account or accounts of each person receiving this notice a reasonable service charge not to exceed three dollars ($3).

(Added by Stats. 2004, Ch. 806, Sec. 6. Effective January 1, 2005.)



17458

Any child support delinquency collected by the department, including those amounts that result in overpayment of a child support delinquency, shall be deposited in the State Treasury, after clearance of the remittance, to the credit of the Special Deposit Fund and distributed as specified by interagency agreement executed by the Franchise Tax Board and the department, with the concurrence of the Controller. Notwithstanding Section 13340 of the Government Code, all moneys deposited in the Special Deposit Fund pursuant to this article are hereby continuously appropriated, without regard to fiscal years, for purposes of making distributions. Upon availability of the State Disbursement Unit, any child support delinquency collected shall be deposited in a manner such that the deposit and subsequent disbursement is consistent with federal law.

(Added by Stats. 2004, Ch. 806, Sec. 6. Effective January 1, 2005.)



17460

(a) As necessary, the department shall seek reciprocal agreements with other states to improve its ability to collect child support payments from out-of-state obligated parents on behalf of custodial parents residing in California. The department may pursue agreements with the Internal Revenue Service, as permitted by federal law, to improve collections of child support delinquencies from out-of-state obligated parents through cooperative agreements with the service.

(b) The California Child Support Automation System, established pursuant to Chapter 4 (commencing with Section 10080) of Part 1 of Division 9 of the Welfare and Institutions Code, shall, for purposes of this article, include the capacity to interface and exchange information, if feasible, with the Internal Revenue Service, to enable the immediate reporting and tracking of obligated parent information.

(c) The department shall enter into any interagency agreements that are necessary for the implementation of this article. State departments and boards shall cooperate with the department to the extent necessary for the implementation of this article. Out of any money received from the federal government for the purpose of reimbursing state departments and boards for their actual and reasonable costs incurred in complying with this section, the department shall reimburse those departments and boards. To the extent that money is not provided by the federal government for that purpose, and subject to the annual Budget Act, the state shall fund departments and boards for their costs in complying with this section.

(Added by Stats. 2004, Ch. 806, Sec. 6. Effective January 1, 2005.)






ARTICLE 2 - Collections and Enforcement

17500

(a) In carrying out its obligations under Title IV-D of the Social Security Act (42 U.S.C. Sec. 651 et seq.), the department and the local child support agency shall have the responsibility for promptly and effectively collecting and enforcing child support obligations.

(b) The department and the local child support agency are the public agencies responsible for administering wage withholding for the purposes of Title IV-D of the Social Security Act (42 U.S.C. Sec. 651 et seq.).

(c) Except as provided in Section 17450, the local child support agency shall submit child support delinquencies to the department for purposes of supplementing the collection efforts of the local child support agencies. Submissions shall be in the form and manner and at the time prescribed by the department. Collection shall be made by the department in accordance with Section 17450. For purposes of this subdivision, “child support delinquency” means an arrearage or otherwise past due amount that accrues when an obligor fails to make any court-ordered support payment when due, which is more than 60 days past due, and the aggregate amount of which exceeds one hundred dollars ($100).

(d) If a child support delinquency exists at the time a case is opened by the local child support agency, the responsibility for the collection of the child support delinquency shall be submitted to the department no later than 30 days after receipt of the case by the local child support agency.

(Amended by Stats. 2004, Ch. 806, Sec. 4. Effective January 1, 2005.)



17502

A local child support agency that is collecting child support payments on behalf of a child and who is unable to deliver the payments to the obligee because the local child support agency is unable to locate the obligee shall make all reasonable efforts to locate the obligee for a period of six months. If the local child support agency is unable to locate the obligee within the six-month period, it shall return the undeliverable payments to the obligor, with written notice advising the obligor that (a) the return of the funds does not relieve the obligor of the support order, and (b) the obligor should consider placing the funds aside for purposes of child support in case the obligee appears and seeks collection of the undistributed amounts. No interest shall accrue on any past-due child support amount for which the obligor made payment to the local child support agency for six consecutive months, or on any amounts due thereafter until the obligee is located, provided that the local child support agency returned the funds to the obligor because the local child support agency was unable to locate the obligee and, when the obligee was located, the obligor made full payment for all past-due child support amounts.

(Amended by Stats. 2004, Ch. 806, Sec. 5. Effective January 1, 2005.)



17504

The first fifty dollars ($50) of any amount of child support collected in a month in payment of the required support obligation for that month shall be paid to a recipient of aid under Article 2 (commencing with Section 11250) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, except recipients of foster care payments under Article 5 (commencing with Section 11400) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code shall not be considered income or resources of the recipient family, and shall not be deducted from the amount of aid to which the family would otherwise be eligible. The local child support agency in each county shall ensure that payments are made to recipients as required by this section.

(Amended by Stats. 2001, Ch. 159, Sec. 90. Effective January 1, 2002.)



17505

(a) All state, county, and local agencies shall cooperate with the local child support agency (1) in the enforcement of any child support obligation or to the extent required under the state plan under Chapter 6 (commencing with Section 4900) of Part 5 of Division 9, Section 270 of the Penal Code, and Section 17604, and (2) the enforcement of spousal support orders and in the location of parents or putative parents. The local child support agency may enter into an agreement with and shall secure from a municipal, county, or state law enforcement agency, pursuant to that agreement, state summary criminal record information through the California Law Enforcement Telecommunications System. This subdivision applies irrespective of whether the children are or are not receiving aid to families with dependent children. All state, county, and local agencies shall cooperate with the district attorney in implementing Chapter 8 (commencing with Section 3130) of Part 2 of Division 8 concerning the location, seizure, and recovery of abducted, concealed, or detained minor children.

(b) On request, all state, county, and local agencies shall supply the local child support agency of any county in this state or the California Parent Locator Service with all information on hand relative to the location, income, or property of any parents, putative parents, spouses, or former spouses, notwithstanding any other provision of law making the information confidential, and with all information on hand relative to the location and prosecution of any person who has, by means of false statement or representation or by impersonation or other fraudulent device, obtained aid for a child under this chapter.

(c) The California Child Support Automation System, or its replacement, shall be entitled to the same cooperation and information provided to the California Parent Locator Service, to the extent allowed by law. The California Child Support Automation System, or its replacement, shall be allowed access to criminal offender record information only to the extent that access is allowed by law.

(d) Information exchanged between the California Parent Locator Service or the California Child Support Automation System, or its replacement, and state, county, or local agencies as specified in Sections 653(c)(4) and 666(c)(1)(D) of Title 42 of the United State Code shall be through automated processes to the maximum extent feasible.

(Amended by Stats. 2012, Ch. 637, Sec. 3. Effective January 1, 2013.)



17506

(a) There is in the department a California Parent Locator Service and Central Registry that shall collect and disseminate all of the following, with respect to any parent, putative parent, spouse, or former spouse:

(1) The full and true name of the parent together with any known aliases.

(2) Date and place of birth.

(3) Physical description.

(4) Social security number.

(5) Employment history and earnings.

(6) Military status and Veterans Administration or military service serial number.

(7) Last known address, telephone number, and date thereof.

(8) Driver’s license number, driving record, and vehicle registration information.

(9) Criminal, licensing, and applicant records and information.

(10) (A) Any additional location, asset, and income information, including income tax return information obtained pursuant to Section 19548 of the Revenue and Taxation Code, and to the extent permitted by federal law, the address, telephone number, and social security number obtained from a public utility, cable television corporation, a provider of electronic digital pager communication, or a provider of mobile telephony services that may be of assistance in locating the parent, putative parent, abducting, concealing, or detaining parent, spouse, or former spouse, in establishing a parent and child relationship, in enforcing the child support liability of the absent parent, or enforcing the spousal support liability of the spouse or former spouse to the extent required by the state plan pursuant to Section 17604.

(B) For purposes of this subdivision, “income tax return information” means all of the following regarding the taxpayer:

(i) Assets.

(ii) Credits.

(iii) Deductions.

(iv) Exemptions.

(v) Identity.

(vi) Liabilities.

(vii) Nature, source, and amount of income.

(viii) Net worth.

(ix) Payments.

(x) Receipts.

(xi) Address.

(xii) Social security number.

(b) Pursuant to a letter of agreement entered into between the Department of Child Support Services and the Department of Justice, the Department of Child Support Services shall assume responsibility for the California Parent Locator Service and Central Registry. The letter of agreement shall, at a minimum, set forth all of the following:

(1) Contingent upon funding in the Budget Act, the Department of Child Support Services shall assume responsibility for leadership and staff of the California Parent Locator Service and Central Registry commencing July 1, 2003.

(2) All employees and other personnel who staff or provide support for the California Parent Locator Service and Central Registry shall, at the time of the transition, at their option, become the employees of the Department of Child Support Services at their existing or equivalent classification, salaries, and benefits.

(3) Until the department’s automation system for the California Parent Locator Service and Central Registry functions is fully operational, the department shall use the automation system operated by the Department of Justice.

(4) Any other provisions necessary to ensure continuity of function and meet or exceed existing levels of service.

(c) To effectuate the purposes of this section, the California Child Support Automation System, the California Parent Locator Service and Central Registry, and the Franchise Tax Board shall utilize the federal Parent Locator Service to the extent necessary, and may request and shall receive from all departments, boards, bureaus, or other agencies of the state, or any of its political subdivisions, and those entities shall provide, that assistance and data that will enable the Department of Child Support Services and other public agencies to carry out their powers and duties to locate parents, spouses, and former spouses, and to identify their assets, to establish parent-child relationships, and to enforce liability for child or spousal support, and for any other obligations incurred on behalf of children, and shall also provide that information to any local child support agency in fulfilling the duties prescribed in Section 270 of the Penal Code, and in Chapter 8 (commencing with Section 3130) of Part 2 of Division 8 of this code, relating to abducted, concealed, or detained children and to any county child welfare agency or county probation department in fulfilling the duties prescribed in Article 5.5 (commencing with Section 290.1) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code, and prescribed in Article 6 (commencing with Section 300) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code to identify, locate, and notify parents or relatives of children who are the subject of juvenile court proceedings, to establish parent and child relationships pursuant to Section 316.2 of the Welfare and Institutions Code, and to assess the appropriateness of placement of a child with a noncustodial parent pursuant to Section 361.2 of the Welfare and Institutions Code. Consistent with paragraph (1) of subdivision (e) of Section 309 of, and paragraph (2) of subdivision (d) of Section 628 of, the Welfare and Institutions Code, in order for county child welfare and probation departments to carry out their duties to identify and locate all grandparents, adult siblings, and other adult relatives of the child as defined in paragraph (2) of subdivision (f) of Section 319 of the Welfare and Institutions Code, including any other adult relatives suggested by the parents, county personnel are permitted to request and receive information from the California Parent Locator Service and Federal Parent Locator Service. County child welfare agencies and probation departments shall be entitled to the information described in this subdivision regardless of whether an all-county letter or similar instruction is issued pursuant to subparagraph (C) of paragraph (8) of subdivision (c) of Section 11478.1 of the Welfare and Institutions Code. The California Child Support Automation System shall be entitled to the same cooperation and information as the California Parent Locator Service and Central Registry to the extent allowed by law. The California Child Support Automation System shall be allowed access to criminal record information only to the extent that access is allowed by state and federal law.

(d) (1) To effectuate the purposes of this section, and notwithstanding any other law, regulation, or tariff, and to the extent permitted by federal law, the California Parent Locator Service and Central Registry and the California Child Support Automation System may request and shall receive from public utilities, as defined in Section 216 of the Public Utilities Code, customer service information, including the full name, address, telephone number, date of birth, employer name and address, and social security number of customers of the public utility, to the extent that this information is stored within the computer database of the public utility.

(2) To effectuate the purposes of this section, and notwithstanding any other law, regulation, or tariff, and to the extent permitted by federal law, the California Parent Locator Service and Central Registry and the California Child Support Automation System may request and shall receive from cable television corporations, as defined in Section 216.4 of the Public Utilities Code, the providers of electronic digital pager communication, as defined in Section 629.51 of the Penal Code, and the providers of mobile telephony services, as defined in Section 224.4 of the Public Utilities Code, customer service information, including the full name, address, telephone number, date of birth, employer name and address, and social security number of customers of the cable television corporation, customers of the providers of electronic digital pager communication, and customers of the providers of mobile telephony services.

(3) In order to protect the privacy of utility, cable television, electronic digital pager communication, and mobile telephony service customers, a request to a public utility, cable television corporation, provider of electronic digital pager communication, or provider of mobile telephony services for customer service information pursuant to this section shall meet the following requirements:

(A) Be submitted to the public utility, cable television corporation, provider of electronic digital pager communication, or provider of mobile telephony services in writing, on a transmittal document prepared by the California Parent Locator Service and Central Registry or the California Child Support Automation System and approved by all of the public utilities, cable television corporations, providers of electronic digital pager communication, and providers of mobile telephony services. The transmittal shall be deemed to be an administrative subpoena for customer service information.

(B) Have the signature of a representative authorized by the California Parent Locator Service and Central Registry or the California Child Support Automation System.

(C) Contain at least three of the following data elements regarding the person sought:

(i) First and last name, and middle initial, if known.

(ii) Social security number.

(iii) Driver’s license number.

(iv) Birth date.

(v) Last known address.

(vi) Spouse’s name.

(D) The California Parent Locator Service and Central Registry and the California Child Support Automation System shall ensure that each public utility, cable television corporation, provider of electronic digital pager communication services, and provider of mobile telephony services has at all times a current list of the names of persons authorized to request customer service information.

(E) The California Child Support Automation System and the California Parent Locator Service and Central Registry shall ensure that customer service information supplied by a public utility, cable television corporation, provider of electronic digital pager communication, or provider of mobile telephony services is applicable to the person who is being sought before releasing the information pursuant to subdivision (d).

(4) During the development of the California Child Support Automation System, the department shall determine the necessity of additional locate sources, including those specified in this section, based upon the cost-effectiveness of those sources.

(5) The public utility, cable television corporation, electronic digital pager communication provider, or mobile telephony service provider may charge a fee to the California Parent Locator Service and Central Registry or the California Child Support Automation System for each search performed pursuant to this subdivision to cover the actual costs to the public utility, cable television corporation, electronic digital pager communication provider, or mobile telephony service provider for providing this information.

(6) No public utility, cable television corporation, electronic digital pager communication provider, or mobile telephony service provider or official or employee thereof, shall be subject to criminal or civil liability for the release of customer service information as authorized by this subdivision.

(e) Notwithstanding Section 14203 of the Penal Code, any records established pursuant to this section shall be disseminated only to the Department of Child Support Services, the California Child Support Automation System, the California Parent Locator Service and Central Registry, the parent locator services and central registries of other states as defined by federal statutes and regulations, a local child support agency of any county in this state, and the federal Parent Locator Service. The California Child Support Automation System shall be allowed access to criminal offender record information only to the extent that access is allowed by law.

(f) (1) At no time shall any information received by the California Parent Locator Service and Central Registry or by the California Child Support Automation System be disclosed to any person, agency, or other entity, other than those persons, agencies, and entities specified pursuant to Section 17505, this section, or any other provision.

(2) This subdivision shall not otherwise affect discovery between parties in any action to establish, modify, or enforce child, family, or spousal support, that relates to custody or visitation.

(g) (1) The Department of Justice, in consultation with the Department of Child Support Services, shall promulgate rules and regulations to facilitate maximum and efficient use of the California Parent Locator Service and Central Registry. Upon implementation of the California Child Support Automation System, the Department of Child Support Services shall assume all responsibility for promulgating rules and regulations for use of the California Parent Locator Service and Central Registry.

(2) The Department of Child Support Services, the Public Utilities Commission, the cable television corporations, providers of electronic digital pager communication, and the providers of mobile telephony services shall develop procedures for obtaining the information described in subdivision (c) from public utilities, cable television corporations, providers of electronic digital pager communication, and providers of mobile telephony services and for compensating the public utilities, cable television corporations, providers of electronic digital pager communication, and providers of mobile telephony services for providing that information.

(h) The California Parent Locator Service and Central Registry may charge a fee not to exceed eighteen dollars ($18) for any service it provides pursuant to this section that is not performed or funded pursuant to Section 651 and following of Title 42 of the United States Code.

(i) This section shall be construed in a manner consistent with the other provisions of this article.

(Amended by Stats. 2014, Ch. 772, Sec. 3.5. Effective January 1, 2015.)



17508

(a) The Employment Development Department shall, when requested by the Department of Child Support Services local child support agency, or, the Franchise Tax Board for purposes of administering Article 5 (commencing with Section 19271) of Chapter 5 of Part 10.2 of Division 2 of the Revenue and Taxation Code, the federal Parent Locator Service, or the California Parent Locator Service, provide access to information collected pursuant to Division 1 (commencing with Section 100) of the Unemployment Insurance Code to the requesting department or agency for purposes of administering the child support enforcement program, and for purposes of verifying employment of applicants and recipients of aid under this chapter or CalFresh under Chapter 10 (commencing with Section 18900) of Part 6 of Division 9 of the Welfare and Institutions Code.

(b) (1) To the extent possible, the Employment Development Department shall share information collected under Sections 1088.5 and 1088.8 of the Unemployment Insurance Code immediately upon receipt. This sharing of information may include electronic means.

(2) This subdivision shall not authorize the Employment Development Department to share confidential information with any individuals not otherwise permitted by law to receive the information or preclude batch runs or comparisons of data.

(Amended by Stats. 2011, Ch. 227, Sec. 4. Effective January 1, 2012.)



17509

Once the statewide automated system is fully implemented, the Department of Child Support Services shall periodically compare Employment Development Department information collected under Division 1 (commencing with Section 100) of the Unemployment Insurance Code to child support obligor records and identify cases where the obligor is employed but there is no earning withholding order in effect. The department shall immediately notify local child support agencies in those cases.

(Added by Stats. 1999, Ch. 652, Sec. 20. Effective January 1, 2000.)



17510

To assist local agencies in child support enforcement activities, the department shall operate a workers’ compensation notification project based on information received pursuant to Section 138.5 of the Labor Code or any other source of information.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17512

(a) Upon receipt of a written request from a local child support agency enforcing the obligation of parents to support their children pursuant to Section 17400, or from an agency of another state enforcing support obligations pursuant to Section 654 of Title 42 of the United States Code, every employer, as specified in Section 5210, and every labor organization shall cooperate with and provide relevant employment and income information that they have in their possession to the local child support agency or other requesting agency for the purpose of establishing, modifying, or enforcing the support obligation. No employer or labor organization shall incur any liability for providing this information to the local child support agency or other requesting agency.

(b) Relevant employment and income information shall include, but not be limited to, all of the following:

(1) Whether a named person has or has not been employed by an employer or whether a named person has or has not been employed to the knowledge of the labor organization.

(2) The full name of the employee or member or the first and middle initial and last name of the employee or member.

(3) The employee’s or member’s last known residence address.

(4) The employee’s or member’s date of birth.

(5) The employee’s or member’s social security number.

(6) The dates of employment.

(7) All earnings paid to the employee or member and reported as W-2 compensation in the prior tax year and the employee’s or member’s current basic rate of pay.

(8) Other earnings, as specified in Section 5206, paid to the employee or member.

(9) Whether dependent health insurance coverage is available to the employee through employment or membership in the labor organization.

(c) The local child support agency or other agency shall notify the employer and labor organization of the local child support agency case file number in making a request pursuant to this section. The written request shall include at least three of the following elements regarding the person who is the subject of the inquiry: (A) first and last name and middle initial, if known; (B) social security number; (C) driver’s license number; (D) birth date; (E) last known address; or (F) spouse’s name.

(d) The local child support agency or other requesting agency shall send a notice that a request for this information has been made to the last known address of the person who is the subject of the inquiry.

(e) An employer or labor organization that fails to provide relevant employment information to the local child support agency or other requesting agency within 30 days of receiving a request pursuant to subdivision (a) may be assessed a civil penalty of a maximum of one thousand dollars ($1,000), plus attorneys’ fees and costs. Proceedings to impose the civil penalty shall be commenced by the filing and service of an order to show cause.

(f) “Labor organization,” for the purposes of this section means a labor organization as defined in Section 1117 of the Labor Code or any related benefit trust fund covered under the federal Employee Retirement Income Security Act of 1974 (Chapter 18 (commencing with Section 1001) of Title 29 of the United States Code).

(g) Any reference to the local child support agency in this section shall apply only when the local child support agency is otherwise ordered or required to act pursuant to existing law. Nothing in this section shall be deemed to mandate additional enforcement or collection duties upon the local child support agency beyond those imposed under existing law on the effective date of this section.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17514

(a) It is the intent of the Legislature to protect individual rights of privacy, and to facilitate and enhance the effectiveness of the child abduction and recovery programs, by ensuring the confidentiality of child abduction records, and to thereby encourage the full and frank disclosure of information relevant to all of the following:

(1) The establishment or maintenance of parent and child relationships and support obligations.

(2) The enforcement of the child support liability of absent parents.

(3) The enforcement of spousal support liability of the spouse or former spouse to the extent required by the state plan under Section 17400, and Chapter 6 (commencing with Section 4800) of Part 5 of Division 9.

(4) The location of absent parents.

(5) The location of parents and children abducted, concealed, or detained by them.

(b) (1) Except as provided in this subdivision, all files, applications, papers, documents, and records, established or maintained by any public entity for the purpose of locating an abducted child, locating a person who has abducted a child, or prosecution of a person who has abducted a child shall be confidential, and shall not be open to examination or released for disclosure for any purpose not directly connected with locating or recovering the abducted child or abducting person or prosecution of the abducting person.

(2) Except as provided in subdivision (c), no public entity shall disclose any file, application, paper document, or record described in this section, or the information contained therein.

(c) (1) All files, applications, papers, documents, and records as described in subdivision (b) shall be available and may be used by a public entity for all administrative, civil, or criminal investigations, actions, proceedings, or prosecution conducted in connection with the child abduction or prosecution of the abducting person.

(2) A document requested by a person who wrote, prepared, or furnished the document may be examined by or disclosed to that person or his or her designee.

(3) Public records subject to disclosure under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code may be released.

(4) After a noticed motion and a finding by the court, in a case in which child recovery or abduction prosecution actions are being taken, that release or disclosure is required by due process of law, the court may order a public entity that possesses an application, paper, document, or record described in this subdivision to make that item available to the defendant or other party for examination or copying, or to disclose to an appropriate person the contents of that item. Article 9 (commencing with Section 1040) of Chapter 4 of Division 8 of the Evidence Code shall not be applicable to proceedings under this part.

(5) To the extent not prohibited by federal law or regulation, information indicating the existence or imminent threat of a crime against a minor child, or location of a concealed or abducted child or the location of the concealing or abducting person, may be disclosed to any appropriate law enforcement agency, or to any state or county child protective agency, or may be used in any judicial proceedings to prosecute that crime or to protect the child.

(6) Information may be released to any state or local agency for the purposes connected with establishing, modifying, and enforcing child support obligations, enforcing spousal support orders, and determining paternity as required by Part D (commencing with Section 651) of Subchapter IV of Chapter 7 of Title 42 of the United States Code and this article.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17516

In no event shall public social service benefits, as defined in Section 10051 of the Welfare and Institutions Code, or benefits paid pursuant to Title XVI of the Social Security Act be employed to satisfy a support obligation.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17518

(a) As authorized by subdivision (d) of Section 704.120 of the Code of Civil Procedure, the following actions shall be taken in order to enforce support obligations that are not being met. Whenever a support judgment or order has been rendered by a court of this state against an individual who is entitled to any unemployment compensation benefits or unemployment compensation disability benefits, the local child support agency may file a certification of support judgment or support order with the Department of Child Support Services, verifying under penalty of perjury that there is or has been a judgment or an order for support with sums overdue thereunder. The department shall periodically present and keep current, by deletions and additions, a list of the certified support judgments and orders and shall periodically notify the Employment Development Department of individuals certified as owing support obligations.

(b) If the Employment Development Department determines that an individual who owes support may have a claim for unemployment compensation disability insurance benefits under a voluntary plan approved by the Employment Development Department in accordance with Chapter 6 (commencing with Section 3251) of Part 2 of Division 1 of the Unemployment Insurance Code, the Employment Development Department shall immediately notify the voluntary plan payer. When the department notifies the Employment Development Department of changes in an individual’s support obligations, the Employment Development Department shall promptly notify the voluntary plan payer of these changes. The Employment Development Department shall maintain and keep current a record of individuals who owe support obligations who may have claims for unemployment compensation or unemployment compensation disability benefits.

(c) Notwithstanding any other law, the Employment Development Department shall withhold the amounts specified below from the unemployment compensation benefits or unemployment compensation disability benefits of individuals with unmet support obligations. The Employment Development Department shall forward the amounts to the Department of Child Support Services for distribution to the appropriate certifying county.

(d) Notwithstanding any other law, during the payment of unemployment compensation disability benefits to an individual, with respect to whom the Employment Development Department has notified a voluntary plan payer that the individual has a support obligation, the voluntary plan payer shall withhold the amounts specified below from the individual’s unemployment compensation disability benefits and shall forward the amounts to the appropriate certifying county.

(e) The amounts withheld in subdivisions (c) and (d) shall be equal to 25 percent of each weekly unemployment compensation benefit payment or periodic unemployment compensation disability benefit payment, rounded down to the nearest whole dollar, which is due the individual identified on the certified list. However, the amount withheld may be reduced to a lower whole dollar amount through a written agreement between the individual and the local child support agency or through an order of the court.

(f) The department shall ensure that the appropriate certifying county shall resolve any claims for refunds in the amounts overwithheld by the Employment Development Department or voluntary plan payer.

(g) No later than the time of the first withholding, the individuals who are subject to the withholding shall be notified by the payer of benefits of all of the following:

(1) That his or her unemployment compensation benefits or unemployment compensation disability benefits have been reduced by a court-ordered support judgment or order pursuant to this section.

(2) The address and telephone number of the local child support agency that submitted the certificate of support judgment or order.

(3) That the support order remains in effect even though he or she is unemployed or disabled unless it is modified by court order, and that if the amount withheld is less than the monthly support obligation, an arrearage will accrue.

(h) The individual may ask the appropriate court for an equitable division of the individual’s unemployment compensation or unemployment compensation disability amounts withheld to take into account the needs of all the persons the individual is required to support.

(i) The Department of Child Support Services and the Employment Development Department shall enter into any agreements necessary to carry out this section.

(j) For purposes of this section, “support obligations” means the child and related spousal support obligations that are being enforced pursuant to a plan described in Section 454 of the Social Security Act and as that section may hereafter be amended. However, to the extent “related spousal support obligation” may not be collected from unemployment compensation under federal law, those obligations shall not be included in the definition of support obligations under this section.

(Amended by Stats. 2000, Ch. 808, Sec. 89. Effective September 28, 2000.)



17520

(a) As used in this section:

(1) “Applicant” means a person applying for issuance or renewal of a license.

(2) “Board” means an entity specified in Section 101 of the Business and Professions Code, the entities referred to in Sections 1000 and 3600 of the Business and Professions Code, the State Bar, the Bureau of Real Estate, the Department of Motor Vehicles, the Secretary of State, the Department of Fish and Wildlife, and any other state commission, department, committee, examiner, or agency that issues a license, certificate, credential, permit, registration, or any other authorization to engage in a business, occupation, or profession, or to the extent required by federal law or regulations, for recreational purposes. This term includes all boards, commissions, departments, committees, examiners, entities, and agencies that issue a license, certificate, credential, permit, registration, or any other authorization to engage in a business, occupation, or profession. The failure to specifically name a particular board, commission, department, committee, examiner, entity, or agency that issues a license, certificate, credential, permit, registration, or any other authorization to engage in a business, occupation, or profession does not exclude that board, commission, department, committee, examiner, entity, or agency from this term.

(3) “Certified list” means a list provided by the local child support agency to the Department of Child Support Services in which the local child support agency verifies, under penalty of perjury, that the names contained therein are support obligors found to be out of compliance with a judgment or order for support in a case being enforced under Title IV-D of the federal Social Security Act.

(4) “Compliance with a judgment or order for support” means that, as set forth in a judgment or order for child or family support, the obligor is no more than 30 calendar days in arrears in making payments in full for current support, in making periodic payments in full, whether court ordered or by agreement with the local child support agency, on a support arrearage, or in making periodic payments in full, whether court ordered or by agreement with the local child support agency, on a judgment for reimbursement for public assistance, or has obtained a judicial finding that equitable estoppel as provided in statute or case law precludes enforcement of the order. The local child support agency is authorized to use this section to enforce orders for spousal support only when the local child support agency is also enforcing a related child support obligation owed to the obligee parent by the same obligor, pursuant to Sections 17400 and 17604.

(5) “License” includes membership in the State Bar, and a certificate, credential, permit, registration, or any other authorization issued by a board that allows a person to engage in a business, occupation, or profession, or to operate a commercial motor vehicle, including appointment and commission by the Secretary of State as a notary public. “License” also includes any driver’s license issued by the Department of Motor Vehicles, any commercial fishing license issued by the Department of Fish and Wildlife, and to the extent required by federal law or regulations, any license used for recreational purposes. This term includes all licenses, certificates, credentials, permits, registrations, or any other authorization issued by a board that allows a person to engage in a business, occupation, or profession. The failure to specifically name a particular type of license, certificate, credential, permit, registration, or other authorization issued by a board that allows a person to engage in a business, occupation, or profession, does not exclude that license, certificate, credential, permit, registration, or other authorization from this term.

(6) “Licensee” means a person holding a license, certificate, credential, permit, registration, or other authorization issued by a board, to engage in a business, occupation, or profession, or a commercial driver’s license as defined in Section 15210 of the Vehicle Code, including an appointment and commission by the Secretary of State as a notary public. “Licensee” also means a person holding a driver’s license issued by the Department of Motor Vehicles, a person holding a commercial fishing license issued by the Department of Fish and Game, and to the extent required by federal law or regulations, a person holding a license used for recreational purposes. This term includes all persons holding a license, certificate, credential, permit, registration, or any other authorization to engage in a business, occupation, or profession, and the failure to specifically name a particular type of license, certificate, credential, permit, registration, or other authorization issued by a board does not exclude that person from this term. For licenses issued to an entity that is not an individual person, “licensee” includes an individual who is either listed on the license or who qualifies for the license.

(b) The local child support agency shall maintain a list of those persons included in a case being enforced under Title IV-D of the federal Social Security Act against whom a support order or judgment has been rendered by, or registered in, a court of this state, and who are not in compliance with that order or judgment. The local child support agency shall submit a certified list with the names, social security numbers, and last known addresses of these persons and the name, address, and telephone number of the local child support agency who certified the list to the department. The local child support agency shall verify, under penalty of perjury, that the persons listed are subject to an order or judgment for the payment of support and that these persons are not in compliance with the order or judgment. The local child support agency shall submit to the department an updated certified list on a monthly basis.

(c) The department shall consolidate the certified lists received from the local child support agencies and, within 30 calendar days of receipt, shall provide a copy of the consolidated list to each board that is responsible for the regulation of licenses, as specified in this section.

(d) On or before November 1, 1992, or as soon thereafter as economically feasible, as determined by the department, all boards subject to this section shall implement procedures to accept and process the list provided by the department, in accordance with this section. Notwithstanding any other law, all boards shall collect social security numbers or individual taxpayer identification numbers from all applicants for the purposes of matching the names of the certified list provided by the department to applicants and licensees and of responding to requests for this information made by child support agencies.

(e) (1) Promptly after receiving the certified consolidated list from the department, and prior to the issuance or renewal of a license, each board shall determine whether the applicant is on the most recent certified consolidated list provided by the department. The board shall have the authority to withhold issuance or renewal of the license of an applicant on the list.

(2) If an applicant is on the list, the board shall immediately serve notice as specified in subdivision (f) on the applicant of the board’s intent to withhold issuance or renewal of the license. The notice shall be made personally or by mail to the applicant’s last known mailing address on file with the board. Service by mail shall be complete in accordance with Section 1013 of the Code of Civil Procedure.

(A) The board shall issue a temporary license valid for a period of 150 days to any applicant whose name is on the certified list if the applicant is otherwise eligible for a license.

(B) Except as provided in subparagraph (D), the 150-day time period for a temporary license shall not be extended. Except as provided in subparagraph (D), only one temporary license shall be issued during a regular license term and it shall coincide with the first 150 days of that license term. As this paragraph applies to commercial driver’s licenses, “license term” shall be deemed to be 12 months from the date the application fee is received by the Department of Motor Vehicles. A license for the full or remainder of the license term shall be issued or renewed only upon compliance with this section.

(C) In the event that a license or application for a license or the renewal of a license is denied pursuant to this section, any funds paid by the applicant or licensee shall not be refunded by the board.

(D) This paragraph shall apply only in the case of a driver’s license, other than a commercial driver’s license. Upon the request of the local child support agency or by order of the court upon a showing of good cause, the board shall extend a 150-day temporary license for a period not to exceed 150 extra days.

(3) (A) The department may, when it is economically feasible for the department and the boards to do so as determined by the department, in cases where the department is aware that certain child support obligors listed on the certified lists have been out of compliance with a judgment or order for support for more than four months, provide a supplemental list of these obligors to each board with which the department has an interagency agreement to implement this paragraph. Upon request by the department, the licenses of these obligors shall be subject to suspension, provided that the licenses would not otherwise be eligible for renewal within six months from the date of the request by the department. The board shall have the authority to suspend the license of any licensee on this supplemental list.

(B) If a licensee is on a supplemental list, the board shall immediately serve notice as specified in subdivision (f) on the licensee that his or her license will be automatically suspended 150 days after notice is served, unless compliance with this section is achieved. The notice shall be made personally or by mail to the licensee’s last known mailing address on file with the board. Service by mail shall be complete in accordance with Section 1013 of the Code of Civil Procedure.

(C) The 150-day notice period shall not be extended.

(D) In the event that any license is suspended pursuant to this section, any funds paid by the licensee shall not be refunded by the board.

(E) This paragraph shall not apply to licenses subject to annual renewal or annual fee.

(f) Notices shall be developed by each board in accordance with guidelines provided by the department and subject to approval by the department. The notice shall include the address and telephone number of the local child support agency that submitted the name on the certified list, and shall emphasize the necessity of obtaining a release from that local child support agency as a condition for the issuance, renewal, or continued valid status of a license or licenses.

(1) In the case of applicants not subject to paragraph (3) of subdivision (e), the notice shall inform the applicant that the board shall issue a temporary license, as provided in subparagraph (A) of paragraph (2) of subdivision (e), for 150 calendar days if the applicant is otherwise eligible and that upon expiration of that time period the license will be denied unless the board has received a release from the local child support agency that submitted the name on the certified list.

(2) In the case of licensees named on a supplemental list, the notice shall inform the licensee that his or her license will continue in its existing status for no more than 150 calendar days from the date of mailing or service of the notice and thereafter will be suspended indefinitely unless, during the 150-day notice period, the board has received a release from the local child support agency that submitted the name on the certified list. Additionally, the notice shall inform the licensee that any license suspended under this section will remain so until the expiration of the remaining license term, unless the board receives a release along with applications and fees, if applicable, to reinstate the license during the license term.

(3) The notice shall also inform the applicant or licensee that if an application is denied or a license is suspended pursuant to this section, any funds paid by the applicant or licensee shall not be refunded by the board. The Department of Child Support Services shall also develop a form that the applicant shall use to request a review by the local child support agency. A copy of this form shall be included with every notice sent pursuant to this subdivision.

(g) (1) Each local child support agency shall maintain review procedures consistent with this section to allow an applicant to have the underlying arrearage and any relevant defenses investigated, to provide an applicant information on the process of obtaining a modification of a support order, or to provide an applicant assistance in the establishment of a payment schedule on arrearages if the circumstances so warrant.

(2) It is the intent of the Legislature that a court or local child support agency, when determining an appropriate payment schedule for arrearages, base its decision on the facts of the particular case and the priority of payment of child support over other debts. The payment schedule shall also recognize that certain expenses may be essential to enable an obligor to be employed. Therefore, in reaching its decision, the court or the local child support agency shall consider both of these goals in setting a payment schedule for arrearages.

(h) If the applicant wishes to challenge the submission of his or her name on the certified list, the applicant shall make a timely written request for review to the local child support agency who certified the applicant’s name. A request for review pursuant to this section shall be resolved in the same manner and timeframe provided for resolution of a complaint pursuant to Section 17800. The local child support agency shall immediately send a release to the appropriate board and the applicant, if any of the following conditions are met:

(1) The applicant is found to be in compliance or negotiates an agreement with the local child support agency for a payment schedule on arrearages or reimbursement.

(2) The applicant has submitted a request for review, but the local child support agency will be unable to complete the review and send notice of its findings to the applicant within the time specified in Section 17800.

(3) The applicant has filed and served a request for judicial review pursuant to this section, but a resolution of that review will not be made within 150 days of the date of service of notice pursuant to subdivision (f). This paragraph applies only if the delay in completing the judicial review process is not the result of the applicant’s failure to act in a reasonable, timely, and diligent manner upon receiving the local child support agency’s notice of findings.

(4) The applicant has obtained a judicial finding of compliance as defined in this section.

(i) An applicant is required to act with diligence in responding to notices from the board and the local child support agency with the recognition that the temporary license will lapse or the license suspension will go into effect after 150 days and that the local child support agency and, where appropriate, the court must have time to act within that period. An applicant’s delay in acting, without good cause, which directly results in the inability of the local child support agency to complete a review of the applicant’s request or the court to hear the request for judicial review within the 150-day period shall not constitute the diligence required under this section which would justify the issuance of a release.

(j) Except as otherwise provided in this section, the local child support agency shall not issue a release if the applicant is not in compliance with the judgment or order for support. The local child support agency shall notify the applicant in writing that the applicant may, by filing an order to show cause or notice of motion, request any or all of the following:

(1) Judicial review of the local child support agency’s decision not to issue a release.

(2) A judicial determination of compliance.

(3) A modification of the support judgment or order.

The notice shall also contain the name and address of the court in which the applicant shall file the order to show cause or notice of motion and inform the applicant that his or her name shall remain on the certified list if the applicant does not timely request judicial review. The applicant shall comply with all statutes and rules of court regarding orders to show cause and notices of motion.

This section shall not be deemed to limit an applicant from filing an order to show cause or notice of motion to modify a support judgment or order or to fix a payment schedule on arrearages accruing under a support judgment or order or to obtain a court finding of compliance with a judgment or order for support.

(k) The request for judicial review of the local child support agency’s decision shall state the grounds for which review is requested and judicial review shall be limited to those stated grounds. The court shall hold an evidentiary hearing within 20 calendar days of the filing of the request for review. Judicial review of the local child support agency’s decision shall be limited to a determination of each of the following issues:

(1) Whether there is a support judgment, order, or payment schedule on arrearages or reimbursement.

(2) Whether the petitioner is the obligor covered by the support judgment or order.

(3) Whether the support obligor is or is not in compliance with the judgment or order of support.

(4) (A) The extent to which the needs of the obligor, taking into account the obligor’s payment history and the current circumstances of both the obligor and the obligee, warrant a conditional release as described in this subdivision.

(B) The request for judicial review shall be served by the applicant upon the local child support agency that submitted the applicant’s name on the certified list within seven calendar days of the filing of the petition. The court has the authority to uphold the action, unconditionally release the license, or conditionally release the license.

(C) If the judicial review results in a finding by the court that the obligor is in compliance with the judgment or order for support, the local child support agency shall immediately send a release in accordance with subdivision (l) to the appropriate board and the applicant. If the judicial review results in a finding by the court that the needs of the obligor warrant a conditional release, the court shall make findings of fact stating the basis for the release and the payment necessary to satisfy the unrestricted issuance or renewal of the license without prejudice to a later judicial determination of the amount of support arrearages, including interest, and shall specify payment terms, compliance with which are necessary to allow the release to remain in effect.

(l) The department shall prescribe release forms for use by local child support agencies. When the obligor is in compliance, the local child support agency shall mail to the applicant and the appropriate board a release stating that the applicant is in compliance. The receipt of a release shall serve to notify the applicant and the board that, for the purposes of this section, the applicant is in compliance with the judgment or order for support. Any board that has received a release from the local child support agency pursuant to this subdivision shall process the release within five business days of its receipt.

If the local child support agency determines subsequent to the issuance of a release that the applicant is once again not in compliance with a judgment or order for support, or with the terms of repayment as described in this subdivision, the local child support agency may notify the board, the obligor, and the department in a format prescribed by the department that the obligor is not in compliance.

The department may, when it is economically feasible for the department and the boards to develop an automated process for complying with this subdivision, notify the boards in a manner prescribed by the department, that the obligor is once again not in compliance. Upon receipt of this notice, the board shall immediately notify the obligor on a form prescribed by the department that the obligor’s license will be suspended on a specific date, and this date shall be no longer than 30 days from the date the form is mailed. The obligor shall be further notified that the license will remain suspended until a new release is issued in accordance with subdivision (h). Nothing in this section shall be deemed to limit the obligor from seeking judicial review of suspension pursuant to the procedures described in subdivision (k).

(m) The department may enter into interagency agreements with the state agencies that have responsibility for the administration of boards necessary to implement this section, to the extent that it is cost effective to implement this section. These agreements shall provide for the receipt by the other state agencies and boards of federal funds to cover that portion of costs allowable in federal law and regulation and incurred by the state agencies and boards in implementing this section. Notwithstanding any other provision of law, revenue generated by a board or state agency shall be used to fund the nonfederal share of costs incurred pursuant to this section. These agreements shall provide that boards shall reimburse the department for the nonfederal share of costs incurred by the department in implementing this section. The boards shall reimburse the department for the nonfederal share of costs incurred pursuant to this section from moneys collected from applicants and licensees.

(n) Notwithstanding any other law, in order for the boards subject to this section to be reimbursed for the costs incurred in administering its provisions, the boards may, with the approval of the appropriate department director, levy on all licensees and applicants a surcharge on any fee or fees collected pursuant to law, or, alternatively, with the approval of the appropriate department director, levy on the applicants or licensees named on a certified list or supplemental list, a special fee.

(o) The process described in subdivision (h) shall constitute the sole administrative remedy for contesting the issuance of a temporary license or the denial or suspension of a license under this section. The procedures specified in the administrative adjudication provisions of the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code) shall not apply to the denial, suspension, or failure to issue or renew a license or the issuance of a temporary license pursuant to this section.

(p) In furtherance of the public policy of increasing child support enforcement and collections, on or before November 1, 1995, the State Department of Social Services shall make a report to the Legislature and the Governor based on data collected by the boards and the district attorneys in a format prescribed by the State Department of Social Services. The report shall contain all of the following:

(1) The number of delinquent obligors certified by district attorneys under this section.

(2) The number of support obligors who also were applicants or licensees subject to this section.

(3) The number of new licenses and renewals that were delayed, temporary licenses issued, and licenses suspended subject to this section and the number of new licenses and renewals granted and licenses reinstated following board receipt of releases as provided by subdivision (h) by May 1, 1995.

(4) The costs incurred in the implementation and enforcement of this section.

(q) Any board receiving an inquiry as to the licensed status of an applicant or licensee who has had a license denied or suspended under this section or has been granted a temporary license under this section shall respond only that the license was denied or suspended or the temporary license was issued pursuant to this section. Information collected pursuant to this section by any state agency, board, or department shall be subject to the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code).

(r) Any rules and regulations issued pursuant to this section by any state agency, board, or department may be adopted as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare. The regulations shall become effective immediately upon filing with the Secretary of State.

(s) The department and boards, as appropriate, shall adopt regulations necessary to implement this section.

(t) The Judicial Council shall develop the forms necessary to implement this section, except as provided in subdivisions (f) and (l).

(u) The release or other use of information received by a board pursuant to this section, except as authorized by this section, is punishable as a misdemeanor.

(v) The State Board of Equalization shall enter into interagency agreements with the department and the Franchise Tax Board that will require the department and the Franchise Tax Board to maximize the use of information collected by the State Board of Equalization, for child support enforcement purposes, to the extent it is cost effective and permitted by the Revenue and Taxation Code.

(w) (1) The suspension or revocation of any driver’s license, including a commercial driver’s license, under this section shall not subject the licensee to vehicle impoundment pursuant to Section 14602.6 of the Vehicle Code.

(2) Notwithstanding any other law, the suspension or revocation of any driver’s license, including a commercial driver’s license, under this section shall not subject the licensee to increased costs for vehicle liability insurance.

(x) If any provision of this section or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(y) All rights to administrative and judicial review afforded by this section to an applicant shall also be afforded to a licensee.

(Amended by Stats. 2014, Ch. 752, Sec. 10. Effective January 1, 2015.)



17521

The order to show cause or notice of motion described in subdivision (j) of Section 17520 shall be filed and heard in the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 115. Effective January 1, 2003.)



17522

(a) Notwithstanding any other law, if any support obligor is delinquent in the payment of support for at least 30 days and the local child support agency is enforcing the support obligation pursuant to Section 17400, the local child support agency may collect the delinquency or enforce any lien by levy served on all persons having in their possession, or who will have in their possession or under their control, any credits or personal property belonging to the delinquent support obligor, or who owe any debt to the obligor at the time they receive the notice of levy.

(b) A levy may be issued by a local child support agency for a support obligation that accrued under a court order or judgment if the obligor had notice of the accrued support arrearage as provided in this section, and did not make a timely request for review.

(c) The notice requirement shall be satisfied by the local child support agency sending a statement of support arrearages to the obligor at the obligor’s last known address by first-class mail, postage prepaid. The notice shall advise the obligor of the amount of the support arrearage. The notice shall advise the obligor that the obligor may have the arrearage determination reviewed by administrative procedures and state how the review may be obtained. The local child support agency shall conduct the review pursuant to this section in the same manner and timeframe provided for resolution of a complaint pursuant to Section 17800. The notice shall also advise the obligor of his or her right to seek a judicial determination of arrearages pursuant to Section 17526 and shall include a form to be filed with the court to request a judicial determination of arrearages. If the obligor requests an administrative review of the arrearage determination within 20 days from the date the notice was mailed to the obligor, the local child support agency may not issue the levy for a disputed amount of support until the administrative review procedure is completed.

(d) If the obligor requests a judicial determination of the arrearages within 20 days from the date the notice was mailed to the obligor, the local child support agency shall not issue the levy for a disputed amount of support until the judicial determination is complete.

(e) Any person upon whom a levy has been served having in his or her possession or under his or her control any credits or personal property belonging to the delinquent support obligor or owing any debts to the delinquent support obligor at the time of receipt of the levy or coming into his or her possession or under his or her control within one year of receipt of the notice of levy, shall surrender the credits or personal property to the local child support agency or pay to the local child support agency the amount of any debt owing the delinquent support obligor within 10 days of service of the levy, and shall surrender the credits or personal property, or the amount of any debt owing to the delinquent support obligor coming into his or her own possession or control within one year of receipt of the notice of levy within 10 days of the date of coming into possession or control of the credits or personal property or the amount of any debt owing to the delinquent support obligor.

(f) Any person who surrenders any credits or personal property or pays the debts owing the delinquent support obligor to the local child support agency pursuant to this section shall be discharged from any obligation or liability to the delinquent support obligor to the extent of the amount paid to the local child support agency as a result of the levy.

(g) If the levy is made on a deposit or credits or personal property in the possession or under the control of a bank, savings and loan association, or other financial institution as defined by Section 669A(d)(1) of Title 42 of the United States Code, the notice of levy may be delivered or mailed to a centralized location designated by the bank, savings and loan association, or other financial institution pursuant to Section 689.040 of the Code of Civil Procedure.

(h) Any person who is served with a levy pursuant to this section and who fails or refuses to surrender any credits or other personal property or pay any debts owing to the delinquent support obligor shall be liable in his or her own person or estate to the local child support agency in an amount equal to the value of the credits or other personal property or in the amount of the levy, up to the amount specified in the levy.

(i) If any amount required to be paid pursuant to a levy under this section is not paid when due, the local child support agency may issue a warrant for enforcement of any lien and for the collection of any amount required to be paid to the local child support agency under this section. The warrant shall be directed to any sheriff, marshal, or the Department of the California Highway Patrol and shall have the same force and effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the manner and with the same force and effect as a levy and sale pursuant to a writ of execution. The local child support agency may pay or advance to the levying officer the same fees, commissions, and expenses for his or her services under this section as are provided by law for similar services pursuant to a writ of execution, except for those fees and expenses for which a district attorney is exempt by law from paying. The local child support agency, and not the court, shall approve the fees for publication in a newspaper.

(j) The fees, commissions, expenses, and the reasonable costs associated with the sale of property levied upon by warrant or levy pursuant to this section, including, but not limited to, appraisers’ fees, auctioneers’ fees, and advertising fees are an obligation of the support obligor and may be collected from the obligor by virtue of the warrant or levy or in any other manner as though these items were support payments delinquent for at least 30 days.

(Amended by Stats. 2001, Ch. 755, Sec. 15. Effective October 12, 2001.)



17522.5

(a) Notwithstanding Section 8112 of the Commercial Code and Section 700.130 of the Code of Civil Procedure, when a local child support agency pursuant to Section 17522, or the Franchise Tax Board pursuant to Section 18670 or 18670.5 of the Revenue and Taxation Code, or the department pursuant to Section 17454 or 17500, issues a levy upon, or requires by notice any employer, person, political officer or entity, or depository institution to withhold the amount of, as applicable, a financial asset for the purpose of collecting a delinquent child support obligation, the person, financial institution, or securities intermediary (as defined in Section 8102 of the Commercial Code) in possession or control of the financial asset shall liquidate the financial asset in a commercially reasonable manner within 20 days of the issuance of the levy or the notice to withhold. Within five days of liquidation, the person, financial institution, or securities intermediary shall transfer to the local child support agency, the Franchise Tax Board, or the department, as applicable, the proceeds of the liquidation, less any reasonable commissions or fees, or both, which are charged in the normal course of business.

(b) If the value of the financial assets exceed the total amount of support due, the obligor may, within 10 days after the service of the levy or notice to withhold upon the person, financial institution, or securities intermediary, instruct the person, financial institution, or securities intermediary who possesses or controls the financial assets as to which financial assets are to be sold to satisfy the obligation for delinquent support. If the obligor does not provide instructions for liquidation, the person, financial institution, or securities intermediary who possesses or controls the financial assets shall liquidate the financial assets in a commercially reasonable manner and in an amount sufficient to cover the obligation for delinquent child support, and any reasonable commissions or fees, or both, which are charged in the normal course of business, beginning with the financial assets purchased most recently.

(c) For the purposes of this section, a financial asset shall include, but not be limited to, an uncertificated security, certificated security, or security entitlement (as defined in Section 8102 of the Commercial Code), security (as defined in Section 8103 of the Commercial Code), or a securities account (as defined in Section 8501 of the Commercial Code).

(Amended by Stats. 2004, Ch. 806, Sec. 8. Effective January 1, 2005.)



17523

(a) Notwithstanding any other provision of law, if a support obligor is delinquent in the payment of support and the local child support agency is enforcing the support obligation pursuant to Section 17400 or 17402, a lien for child support shall arise against the personal property of the support obligor in either of the following circumstances:

(1) By operation of law for all amounts of overdue support, regardless of whether the amounts have been adjudicated or otherwise determined.

(2) When either a court having continuing jurisdiction or the local child support agency determines a specific amount of arrearages is owed by the support obligor.

(b) The lien for child support shall be perfected by filing a notice of child support lien with the Secretary of State pursuant to Section 697.510 of the Code of Civil Procedure. Once filed, the child support lien shall have the same priority, force, and effect as a judgment lien on personal property pursuant to Article 3 (commencing with Section 697.510) of Chapter 2 of Division 2 of Article 9 of the Code of Civil Procedure.

(c) For purposes of this section, the following definitions shall apply:

(1) “Notice of child support lien” means a document filed with the Secretary of State that substantially complies with the requirements of Section 697.530 of the Code of Civil Procedure.

(2) “Support obligor is delinquent in payment of support” means that the support obligor has failed to make payment equal to one month’s support obligation.

(3) “Personal property” means that property that is subject to attachment by a judgment lien pursuant to Section 697.530 of the Code of Civil Procedure.

(d) Nothing in this section shall affect the priority of any of the following interests:

(1) State tax liens as set forth in Article 2 (commencing with Section 7170) of Division 7 of Title 1 of the Government Code.

(2) Liens or security interests as set forth in Article 3 (commencing with Section 697.510) of Chapter 2 of Division 2 of Article 9 of the Code of Civil Procedure.

(e) As between competing child support liens and state tax liens, a child support lien arising under this section shall have priority over a state tax lien if (1) the child support lien is filed with the Secretary of State, (2) the notice of child support lien is filed in an action or proceeding in which the obligor may become entitled to property or money judgment, or (3) the levy for child support on personal property is made, before a notice of state tax lien is filed with the Secretary of State pursuant to Section 7171 of the Government Code or filed in an action or proceeding in accordance with Section 7173 of the Government Code.

(f) A personal property lien for child support arising in another state may be enforced in the same manner and to the same extent as a personal property lien arising in this state.

(Added by Stats. 1999, Ch. 980, Sec. 15. Effective January 1, 2000.)



17523.5

(a) (1) Notwithstanding any other law, in connection with the duty of the department and the local child support agency to promptly and effectively collect and enforce child support obligations under Title IV-D, the transmission, filing, and recording of a lien record by departmental and local child support agency staff that arises pursuant to subdivision (a) of Section 4506 of this code or Section 697.320 of the Code of Civil Procedure against the real property of a support obligor in the form of a digital or a digitized electronic record shall be permitted and governed only by this section.

(2) A facsimile signature that complies with the requirements of paragraph (2) of subdivision (b) of Section 27201 of the Government Code shall be accepted on any document relating to a lien that is filed or recorded pursuant to this section.

(3) Pursuant to Chapter 4 (commencing with Section 10080) of Part 1 of Division 9 of the Welfare and Institutions Code, the department and the local child support agency may use the California Child Support Automation System to transmit, file, and record a lien record under this section.

(b) Nothing in this section shall be construed to require a county recorder to establish an electronic recording delivery system or to enter into a contract with an entity to implement this section.

(c) For purposes of this section, the following terms have the following meanings:

(1) “Digital electronic record” means a record containing information that is created, generated, sent, communicated, received, or stored by electronic means, but not created in original paper form.

(2) “Digitized electronic record” means a scanned image of the original paper document.

(Added by Stats. 2007, Ch. 441, Sec. 2. Effective January 1, 2008.)



17524

(a) Upon making application to the local child support agency for child support enforcement services pursuant to Section 17400, every applicant shall be requested to give the local child support agency a statement of arrearages stating whether any support arrearages are owed. If the applicant alleges arrearages are owed, the statement shall be signed under penalty of perjury.

(b) For all cases opened by the district attorney or local child support agency after December 31, 1995, the local child support agency shall enforce only arrearages declared under penalty of perjury pursuant to subdivision (a), arrearages accrued after the case was opened, or arrearages determined by the court in the child support action. Arrearages may be determined by judgment, noticed motion, renewal of judgment, or registration of the support order.

(c) For all cases opened by the district attorney on or before December 31, 1995, the local child support agency shall enforce only arrearages that have been based upon a statement of arrearages signed under penalty of perjury or where the local child support agency has some other reasonable basis for believing the amount of claimed arrearages to be correct.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17525

(a) Whenever a state or local governmental agency issues a notice of support delinquency, the notice shall state the date upon which the amount of the delinquency was calculated, and shall notify the obligor that the amount calculated may, or may not, include accrued interest. This requirement shall not be imposed until the local child support agency has instituted the California Child Support Automation System defined in Section 10081 of the Welfare and Institutions Code. The notice shall further notify the obligor of his or her right to an administrative determination of arrears by requesting that the local child support agency review the arrears, but that payments on arrears continue to be due and payable unless and until the local child support agency notifies the obligor otherwise. A state agency shall not be required to suspend enforcement of any arrearages as a result of the obligor’s request for an administrative determination of arrears, unless the agency receives notification of a suspension pursuant to subdivision (b) of Section 17526.

(b) For purposes of this section, “notice of support delinquency” means a notice issued to a support obligor that includes a specific statement of the amount of delinquent support due and payable.

(c) This section shall not require a state or local entity to calculate the amount of a support delinquency, except as otherwise required by law.

(Amended by Stats. 2001, Ch. 755, Sec. 16. Effective October 12, 2001.)



17526

(a) Upon request of an obligor or obligee, the local child support agency shall review the amount of arrearages alleged in a statement of arrearages that may be submitted to the local child support agency by an applicant for child support enforcement services. The local child support agency shall complete the review in the same manner and pursuant to the same timeframes as a complaint submitted pursuant to Section 17800. In the review, the local child support agency shall consider all evidence and defenses submitted by either parent on the issues of the amount of support paid or owed.

(b) The local child support agency may, in its discretion, suspend enforcement or distribution of arrearages if it believes there is a substantial probability that the result of the administrative review will result in a finding that there are no arrearages.

(c) Any party to an action involving child support enforcement services of the local child support agency may request a judicial determination of arrearages. The party may request an administrative review of the alleged arrearages prior to requesting a judicial determination of arrearages. The local child support agency shall complete the review in the same manner and pursuant to the same timeframes specified in subdivision (a). Any motion to determine arrearages filed with the court shall include a monthly breakdown showing amounts ordered and amounts paid, in addition to any other relevant information.

(d) A county that submits a claim for reimbursement as a state-mandated local program of costs incurred with respect to the administrative review of alleged child support arrearages under this section shall be ineligible for state subventions or, to the extent permitted by federal law, state-administered federal subventions, for child support in the amount of any local costs under this section.

(Amended by Stats. 2002, Ch. 927, Sec. 6.5. Effective January 1, 2003.)



17528

(a) As authorized by subdivision (c) of Section 704.110 of the Code of Civil Procedure, the following actions shall be taken in order to enforce support obligations that are not being met:

(1) Within 18 months of implementation of the Statewide Automated Child Support System (SACSS), or its replacement as prescribed by former Section 10815 of the Welfare and Institutions Code, and certification of SACSS or its replacement by the United States Department of Health and Human Services, the department shall compile a file of all support judgments and orders that are being enforced by local child support agencies pursuant to Section 17400 that have sums overdue by at least 60 days or by an amount equal to 60 days of support.

(2) The file shall contain the name and social security number of the person who owes overdue support, the amount of overdue support as of the date the file is created, the name of the county in which the support obligation is being enforced by the local child support agency, and any other information that is deemed necessary by the department and the Public Employees’ Retirement System.

(3) The department shall provide the certified file to the Public Employees’ Retirement System for the purpose of matching the names in the file with members and beneficiaries of the Public Employees’ Retirement System that are entitled to receive Public Employees’ Retirement System benefits. The department and the Public Employees’ Retirement System shall work cooperatively to develop an interface in order to match the names in their respective electronic data processing systems. The interface required to intercept benefits that are payable periodically shall be done as soon as it is technically feasible.

(4) The department shall update the certified file no less than on a monthly basis to add new cases within the local child support agencies or existing cases that become delinquent and to delete persons who are no longer delinquent. The department shall provide the updated file no less than on a monthly basis to the Public Employees’ Retirement System.

(5) Information contained in the certified file provided to the Public Employees’ Retirement System by the department and the local child support agencies and information provided by the Public Employees’ Retirement System to the department shall be used exclusively for child support enforcement purposes and may not be used for any other purpose.

(b) Notwithstanding any other provision of law, the Public Employees’ Retirement System shall withhold the amount certified from the benefits and refunds to be distributed to members with overdue support obligations or from benefits to be distributed to beneficiaries with overdue support obligations. If the benefits are payable periodically, the amount withheld pursuant to this section shall not exceed the amount permitted to be withheld for an earnings withholding order for support under Section 706.052 of the Code of Civil Procedure.

(c) The Public Employees’ Retirement System shall forward the amounts withheld pursuant to subdivision (b) within 10 days of withholding to the department for distribution to the appropriate county.

(d) On an annual basis, the department shall notify individuals with overdue support obligations that PERS benefits or PERS contribution refunds may be intercepted for the purpose of enforcing family support obligations.

(e) No later than the time of the first withholding, the Public Employees’ Retirement System shall send those persons subject to withholding the following:

(1) Notice that his or her benefits or retirement contribution refund have been reduced by payment on a support judgment pursuant to this section.

(2) A form developed by the department that the applicant shall use to request either a review by the local child support agency or a court hearing, as appropriate.

(f) The notice shall include the address and telephone number of the local child support agency that is enforcing the support obligation pursuant to Section 17400, and shall specify that the form requesting either a review by the local child support agency or a court hearing must be received by the local child support agency within 20 days of the date of the notice.

(g) The form shall include instructions that are designed to enable the member or beneficiary to obtain a review or a court hearing as appropriate on his or her own behalf. The form shall specify that if the member or beneficiary disputes the amount of support arrearages certified by the local child support agency pursuant to this section, he or she may request a review by the local child support agency.

(h) The department shall develop procedures that are consistent with this section to be used by each local child support agency in conducting the requested review. The local child support agency shall complete the review in accordance with the procedures developed by the department and shall notify the member or beneficiary of the result of the review within 20 days of receiving the request for review. The notification of review results shall include a request for hearing form and shall inform the member or beneficiary that if he or she returns the completed request for hearing form within 20 days of the date of the notice of review results, the local child support agency shall calendar the matter for court review. If the local child support agency cannot complete the review within 20 days, the local child support agency shall calendar the matter for hearing as specified in subdivision (k).

(i) The form specified in subdivision (g) shall also notify the member or beneficiary that he or she may request a court hearing to claim an exemption of any benefit not payable periodically by returning the completed form to the local child support agency within 20 days. If the local child support agency receives a timely request for a hearing for a claim of exemption, the local child support agency shall calendar a court hearing. The amount of the exemption, if any, shall be determined by the court in accordance with the procedures set forth in Section 703.070 of the Code of Civil Procedure.

(j) If the local child support agency receives the form requesting either a review by the local child support agency or a court hearing within the 20 days specified in subdivision (f), the local child support agency shall not distribute the amount intercepted until the review by the local child support agency or the court hearing is completed. If the local child support agency determines that all or a portion of the member’s or beneficiary’s benefits were intercepted in error, or if the court determines that any amount of the benefits are exempt, the local child support agency shall refund any amount determined to be exempt or intercepted in excess of the correct amount to the member or beneficiary within 10 days of determination that a refund is due.

(k) Any hearing properly requested pursuant to this section shall be calendared by the local child support agency. The hearing shall be held within 20 days from the date that the local child support agency receives the request for hearing. The local child support agency shall provide notice of the time and place for hearing by first-class mail no later than five days prior to the hearing.

(l) Nothing in this section shall limit any existing rights of the member or beneficiary, including, but not limited to, the right to seek a determination of arrearages or other appropriate relief directly from the court. However, if the procedures of this section are not utilized by the member or beneficiary, the court may not require the local child support agency to refund any money that was distributed to the child support obligee prior to the local child support agency receiving notice of a court determination that a refund is due to the member or beneficiary.

(m) The Department of Child Support Services and the Public Employees’ Retirement System shall enter into any agreement necessary to implement this section which shall include provisions for the department to provide funding to the Public Employees’ Retirement System to develop, implement, and maintain the intercept process described in this section.

(n) The Public Employees’ Retirement System may not assess service charges on members or beneficiaries in order to recover any administrative costs resulting from complying with this section.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17530

(a) Notwithstanding any other provision of law, this section shall apply to any actions taken to enforce a judgment or order for support entered as a result of action filed by the local child support agency pursuant to Section 17400, 17402, or 17404, where it is alleged that the enforcement actions have been taken in error against a person who is not the support obligor named in the judgment or order.

(b) Any person claiming that any support enforcement actions have been taken against that person, or his or her wages or assets, in error, shall file a claim of mistaken identity with the local child support agency. The claim shall include verifiable information or documentation to establish that the person against whom the enforcement actions have been taken is not the person named in the support order or judgment. The local child support agency shall resolve a claim of mistaken identity submitted pursuant to this section in the same manner and time frames provided for resolution of a complaint pursuant to Section 17800.

(c) If the local child support agency determines that a claim filed pursuant to this section is meritorious, or if the court enters an order pursuant to Section 17433, the agency shall immediately take the steps necessary to terminate all enforcement activities with respect to the claimant, to return to the claimant any assets seized, to terminate any levying activities or attachment or assignment orders, to release any license renewal or application being withheld pursuant to Section 17520, to return any sums paid by the claimant pursuant to the judgment or order, including sums paid to any federal, state, or local government, but excluding sums paid directly to the support obligee, and to ensure that all other enforcement agencies and entities cease further actions against the claimant. With respect to a claim filed under this section, the local child support agency shall also provide the claimant with a statement certifying that the claimant is not the support obligor named in the support order or judgment, which statement shall be prima facie evidence of the claimant’s identity in any subsequent enforcement proceedings or actions with respect to that support order or judgment.

(d) If the local child support agency rejects a claim pursuant to this section, or if the agency, after finding a claim to be meritorious, fails to take any of the remedial steps provided in subdivision (c), the claimant may file an action with the superior court to establish his or her mistaken identity or to obtain the remedies described in subdivision (c), or both.

(e) Filing a false claim pursuant to this section shall be a misdemeanor.

(f) This section shall become operative on April 1, 2000.

(Amended by Stats. 2001, Ch. 755, Sec. 18. Effective October 12, 2001.)



17531

When a local child support agency closes a child support case containing summary criminal history information, the local child support agency shall delete or purge from the file and destroy any documents or information concerning or arising from offenses for or of which the parent has been arrested, charged, or convicted, other than offenses related to the parent’s having failed to provide support for minor children, no later than four years and four months, or any other timeframe that is consistent with federal regulations controlling child support records retention, after the date the local child support agency closes the case.

(Added by Stats. 2000, Ch. 808, Sec. 91. Effective September 28, 2000.)



17540

(a) (1) Commencing July 1, 2000, the department shall pay only those county claims for federal or state reimbursement under this division which are filed with the department within nine months of the end of the calendar quarter in which the costs are paid. A claim filed after that time may only be paid if the claim falls within the exceptions set forth in federal law.

(2) The department may change the nine-month limitation specified in paragraph (1), as deemed necessary by the department to comply with federal changes which affect time limits for filing a claim.

(b) (1) The department may waive the time limit imposed by subdivision (a) if the department determines there was good cause for a county’s failure to file a claim or claims within the time limit.

(2) (A) For purposes of this subdivision, “good cause” means circumstances which are beyond the county’s control, including acts of God and documented action or inaction by the state or federal government.

(B) “Circumstances beyond the county’s control” do not include neglect or failure on the part of the county or any of its offices, officers, or employees.

(C) A county shall request a waiver of the time limit imposed by this section for good cause in accordance with regulations adopted and promulgated by the department.

(3) The department’s authority to waive the time limit under this subdivision shall be subject to the availability of funds and shall not apply to claims submitted more than 18 months after the end of the calendar quarter in which costs were paid.

(Added by Stats. 2000, Ch. 808, Sec. 92. Effective September 28, 2000.)



17550

(a) The Department of Child Support Services, in consultation with the State Department of Social Services, shall establish regulations by which the local child support agency, in any case of separation or desertion of a parent from a child that results in aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code being granted to the child, may compromise the obligor parent or parents’ liability for public assistance debt, including interest thereon, owed to the state where the child for whom public assistance was paid is residing with the obligor parent, and all of the following conditions are met:

(1) The obligor parent establishes one of the following:

(A) The child has been adjudged a dependent of the court under Section 300 of the Welfare and Institutions Code and the child has been reunified with the obligor parent pursuant to a court order.

(B) The child received public assistance while living with a guardian or relative caregiver and the child has been returned to the custody of the obligor parent, provided that the obligor parent for whom the debt compromise is being considered was the parent with whom the child resided prior to the child’s placement with the guardian or relative caregiver.

(2) The obligor parent, for whom the debt compromise is being considered, has an income less than 250 percent of the current federal poverty level.

(3) The local child support agency, pursuant to regulations set forth by the department, has determined that the compromise is necessary for the child’s support.

(b) Prior to compromising an obligor parent’s liability for debt incurred for either AFDC-FC payments provided to a child pursuant to Section 11400 of the Welfare and Institutions Code, or incurred for CalWORKs payments provided on behalf of a child, the local child support agency shall consult with the county child welfare department.

(c) Nothing in this section relieves an obligor, who has not been reunified with his or her child, of any liability for public assistance debt.

(d) For the purposes of this section, the following definitions apply:

(1) “Guardian” means the legal guardian of the child, who assumed care and control of the child while the child was in the guardian’s control, and who is not a biological or adoptive parent.

(2) “Relative caregiver” means a relative as defined in subdivision (c) of Section 11362 of the Welfare and Institutions Code, who assumed primary responsibility for the child while the child was in the relative’s care and control, and who is not a biological or adoptive parent.

(e) The department shall promulgate all necessary regulations pursuant to this section on or before October 1, 2002, including regulations that set forth guidelines to be used by the local child support agency when compromising public assistance debt.

(Added by Stats. 2001, Ch. 463, Sec. 2. Effective January 1, 2002.)



17552

(a) The State Department of Social Services, in consultation with the Department of Child Support Services, shall promulgate regulations by which the county child welfare department, in any case of separation or desertion of a parent or parents from a child that results in foster care assistance payments under Section 11400 of, or a voluntary placement under Section 11401.1 of, or the payments for a minor child placed in the same home as a minor or nonminor dependent parent under Section 11401.4 of, the Welfare and Institution Code, or CalWORKs payments to a caretaker relative of a child who comes within the jurisdiction of the juvenile court under Section 300, 601, or 602 of the Welfare and Institutions Code, who has been removed from the parental home and placed with the caretaker relative by court order, and who is under the supervision of the county child welfare agency or probation department under Section 11250 of, or Kin-GAP payments under Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385) of, or aid under subdivision (c) of Section 10101 of, the Welfare and Institutions Code, shall determine whether it is in the best interests of the child or nonminor to have the case referred to the local child support agency for child support services. If reunification services are not offered or are terminated, the case may be referred to the local child support agency, unless the child’s permanent plan is legal guardianship with a relative who is receiving Kin-GAP and the payment of support by the parent may compromise the stability of the current placement with the related guardian, or the permanent plan is transitional foster care for the nonminor under Section 11403 of the Welfare and Institutions Code. In making the determination, the department regulations shall provide the factors the county child welfare department shall consider, including:

(1) Whether the payment of support by the parent will pose a barrier to the proposed reunification, in that the payment of support will compromise the parent’s ability to meet the requirements of the parent’s reunification plan.

(2) Whether the payment of support by the parent will pose a barrier to the proposed reunification in that the payment of support will compromise the parent’s current or future ability to meet the financial needs of the child.

(b) The department regulations shall provide that, where the county child welfare department determines that it is not in the best interests of the child to seek a support order against the parent, the county child welfare department shall refrain from referring the case to the local child support agency. The regulations shall define those circumstances in which it is not in the best interest of the child to refer the case to the local child support agency.

(c) The department regulations shall provide, where the county child welfare department determines that it is not in the child’s best interest to have his or her case referred to the local child support agency, the county child welfare department shall review that determination periodically to coincide with the redetermination of AFDC-FC eligibility under Section 11401.5 of, or the CalWORKs eligibility under Section 11265 of, or Kin-GAP eligibility under Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9 of, the Welfare and Institutions Code, and shall refer the child’s case to the local child support agency upon a determination that, due to a change in the child’s circumstances, it is no longer contrary to the child’s best interests to have his or her case referred to the local child support agency.

(d) The State Department of Social Services shall promulgate all necessary regulations pursuant to this section on or before October 1, 2002.

(e) Notwithstanding any other provision of law, a nonminor dependent, as described in subdivision (v) of Section 11400 of the Welfare and Institutions Code, who is over 19 years of age, is not a child for purposes of referral to the local child support agency for collection or enforcement of child support.

(f) Notwithstanding any other law, a minor or a nonminor dependent, as defined in subdivision (v) of Section 11400 of the Welfare and Institutions Code, who has a minor child placed in the same licensed or approved facility pursuant to Section 11401.4 of the Welfare and Institutions Code is not a parent for purposes of referral to the local child support agency for collection or enforcement of child support.

(Amended by Stats. 2012, Ch. 846, Sec. 2. Effective January 1, 2013.)



17555

(a)  Any appropriation made available in the annual Budget Act for the purposes of augmenting funding for local child support agencies in the furtherance of their revenue collection responsibilities shall be subject to all of the following requirements:

(1) Each local child support agency shall submit to the department an early intervention plan with all components to take effect upon receipt of their additional allocation as a result of this proposal.

(2) Funds shall be distributed to counties based on their performance on the following two federal performance measures:

(A) Measure 3: Collections on Current Support.

(B) Measure 4: Cases with Collections on Arrears.

(3) A local child support agency shall be required to use and ensure that 100 percent of the new funds allocated are dedicated to maintaining caseworker staffing levels in order to stabilize child support collections.

(4) At the end of each fiscal year that this augmentation is in effect, the department shall provide a report on the cost-effectiveness of this augmentation, including an assessment of caseload changes over time.

(b) It is the intent of the Legislature to review the results of this augmentation and the level of related appropriation during the legislative budget review process.

(Amended by Stats. 2012, Ch. 728, Sec. 38. Effective January 1, 2013.)



17560

(a) The department shall establish and operate a statewide compromise of arrears program pursuant to which the department may accept offers in compromise of child support arrears and interest accrued thereon owed to the state for reimbursement of aid paid pursuant to Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code. The program shall operate uniformly across California and shall take into consideration the needs of the children subject to the child support order and the obligor’s ability to pay.

(b) If the obligor owes current child support, the offer in compromise shall require the obligor to be in compliance with the current support order for a set period of time before any arrears and interest accrued thereon may be compromised.

(c) Absent a finding of good cause, or a determination by the director that it is in the best interest of the state to do otherwise, any offer in compromise entered into pursuant to this section shall be rescinded, all compromised liabilities shall be reestablished notwithstanding any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise may be refunded, if either of the following occurs:

(1) The department or local child support agency determines that the obligor did any of the following acts regarding the offer in compromise:

(A) Concealed from the department or local child support agency any income, assets, or other property belonging to the obligor or any reasonably anticipated receipt of income, assets, or other property.

(B) Intentionally received, withheld, destroyed, mutilated, or falsified any information, document, or record, or intentionally made any false statement, relating to the financial conditions of the obligor.

(2) The obligor fails to comply with any of the terms and conditions of the offer in compromise.

(d) Pursuant to subdivision (k) of Section 17406, in no event may the administrator, director, or director’s designee within the department, accept an offer in compromise of any child support arrears owed directly to the custodial party unless that party consents to the offer in compromise in writing and participates in the agreement. Prior to giving consent, the custodial party shall be provided with a clear written explanation of the rights with respect to child support arrears owed to the custodial party and the compromise thereof.

(e) Subject to the requirements of this section, the director shall delegate to the administrator of a local child support agency the authority to compromise an amount of child support arrears up to five thousand dollars ($5,000), and may delegate additional authority to compromise up to an amount determined by the director to support the effective administration of the offers in compromise program.

(f) For an amount to be compromised under this section, the following conditions shall exist:

(1) (A) The administrator, director or director’s designee within the department determines that acceptance of an offer in compromise is in the best interest of the state and that the compromise amount equals or exceeds what the state can expect to collect for reimbursement of aid paid pursuant to Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code in the absence of the compromise, based on the obligor’s ability to pay.

(B) Acceptance of an offer in compromise shall be deemed to be in the best interest of the state, absent a finding of good cause to the contrary, with regard to arrears that accrued as a result of a decrease in income when an obligor was a reservist or member of the National Guard, was activated to United States military service, and failed to modify the support order to reflect the reduction in income. Good cause to find that the compromise is not in the best interest of the state shall include circumstances in which the service member’s failure to seek, or delay in seeking, the modification were not reasonable under the circumstances faced by the service member. The director, no later than 90 days after the effective date of the act adding this subparagraph, shall establish rules that compromise, at a minimum, the amount of support that would not have accrued had the order been modified to reflect the reduced income earned during the period of active military service.

(2) Any other terms and conditions that the director establishes that may include, but may not be limited to, paying current support in a timely manner, making lump-sum payments, and paying arrears in exchange for compromise of interest owed.

(3) The obligor shall provide evidence of income and assets, including, but not limited to, wage stubs, tax returns, and bank statements as necessary to establish all of the following:

(A) That the amount set forth in the offer in compromise of arrears owed is the most that can be expected to be paid or collected from the obligor’s present assets or income.

(B) That the obligor does not have reasonable prospects of acquiring increased income or assets that would enable the obligor to satisfy a greater amount of the child support arrears than the amount offered, within a reasonable period of time.

(C) That the obligor has not withheld payment of child support in anticipation of the offers in compromise program.

(g) A determination by the administrator, director or the director’s designee within the department that it would not be in the best interest of the state to accept or rescind an offer in compromise in satisfaction of child support arrears shall be final and not subject to the provisions of Chapter 5 (commencing with Section 17800) of Division 17, or subject to judicial review.

(h) Any offer in compromise entered into pursuant to this section shall be filed with the appropriate court. The local child support agency shall notify the court if the compromise is rescinded pursuant to subdivision (c).

(i) Any compromise of child support arrears pursuant to this section shall maximize to the greatest extent possible the state’s share of the federal performance incentives paid pursuant to the Child Support Performance and Incentive Act of 1998 and shall comply with federal law.

(j) The department shall ensure uniform application of this section across the state.

(Amended by Stats. 2008, Ch. 759, Sec. 16. Effective September 30, 2008.)



17561

The Office of the Chief Information Officer and the Department of Child Support Services, beginning in 2010, shall jointly produce an annual report to be submitted on March 1, to the appropriate policy and fiscal committees of the Legislature on the ongoing implementation of the California Child Support Automation System (CCSAS), including all of the following components:

(a) A clear breakdown of funding elements for past, current, and future years.

(b) Descriptions of active functionalities and a description of their usefulness in child support collections by local child support agencies.

(c) A review of current considerations relative to federal law and policy.

(d) A policy narrative on future, planned changes to the CCSAS and how those changes will advance activities for workers, collections for the state, and payments for recipient families.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 3. Effective July 28, 2009.)






ARTICLE 3 - Program Compliance

17600

(a) The Legislature finds and declares all of the following:

(1) The Legislative Analyst has found that county child support enforcement programs provide a net increase in revenues to the state.

(2) The state has a fiscal interest in ensuring that county child support enforcement programs perform efficiently.

(3) The state does not provide information to counties on child support enforcement programs, based on common denominators that would facilitate comparison of program performance.

(4) Providing this information would allow county officials to monitor program performance and to make appropriate modifications to improve program efficiency.

(5) This information is required for effective management of the child support program.

(b) Except as provided in this subdivision commencing with the 1998–99 fiscal year, and for each fiscal year thereafter, each county that is participating in the state incentive program described in Section 17704 shall provide to the department, and the department shall compile from this county child support information, monthly and annually, all of the following performance-based data, as established by the federal incentive funding system, provided that the department may revise the data required by this paragraph in order to conform to the final federal incentive system data definitions:

(1) One of the following data relating to paternity establishment, as required by the department, provided that the department shall require all counties to report on the same measurement:

(A) The total number of children in the caseload governed by Part D (commencing with Section 451) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 651 et seq.), as of the end of the federal fiscal year, who were born to unmarried parents for whom paternity was established or acknowledged, and the total number of children in that caseload, as of the end of the preceding federal fiscal year, who were born to unmarried parents.

(B) The total number of minor children who were born in the state to unmarried parents for whom paternity was established or acknowledged during a federal fiscal year, and the total number of children in the state born to unmarried parents during the preceding calendar year.

(2) The number of cases governed by Part D (commencing with Section 451) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 651 et seq.) during the federal fiscal year and the total number of those cases with support orders.

(3) The total dollars collected during the federal fiscal year for current support in cases governed by Part D (commencing with Section 451) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 651 et seq.) and the total number of dollars owing for current support during that federal fiscal year in cases governed by those provisions.

(4) The total number of cases for the federal fiscal year governed by Part D (commencing with Section 451) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 651 et seq.) in which payment was being made toward child support arrearages and the total number of cases for that fiscal year governed by these federal provisions that had child support arrearages.

(5) The total number of dollars collected and expended during a federal fiscal year in cases governed by Part D (commencing with Section 451) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 651 et seq.).

(6) The total amount of child support dollars collected during a federal fiscal year, and, if and when required by federal law, the amount of these collections broken down by collections distributed on behalf of current recipients of federal Temporary Assistance for Needy Families block grant funds or federal foster care funds, on behalf of former recipients of federal Temporary Assistance for Needy Families block grant funds or federal foster care funds, or on behalf of persons who have never been recipients of these federal funds.

(c) In addition to the information required by subdivision (b), the department shall collect, on a monthly basis, from each county that is participating in the state incentive program described in Section 17704, information on the local child support agency for each federal fiscal year, and shall report semiannually on all of the following performance measurements:

(1) The percentage of cases with collections of current support. This percentage shall be calculated by dividing the number of cases with an order for current support by the number of those cases with collections of current support. The number of cases with support collected shall include only the number of cases actually receiving a collection, not the number of payments received. Cases with a medical support order that do not have an order for current support may not be counted.

(2) The average amount collected per case for all cases with collections.

(3) The percentage of cases that had a support order established during the period. A support order shall be counted as established only when the appropriate court has issued an order for child support, including an order for temporary child support, or an order for medical support.

(4) The total cost of administering the local child support agency, including the federal, state, and county share of the costs, and the federal and state incentives received by each county. The total cost of administering the program shall be broken down by the following:

(A) The direct costs of the program, broken down further by total employee salaries and benefits, a list of the number of employees broken down into at least the following categories: attorneys, administrators, caseworkers, investigators, and clerical support; contractor costs; space charges; and payments to other county agencies. Employee salaries and numbers need only be reported in the annual report.

(B) The indirect costs, showing all overhead charges.

(5) In addition, the local child support agency shall report monthly on measurements developed by the department that provide data on the following:

(A) Locating obligors.

(B) Obtaining and enforcing medical support.

(C) Providing customer service.

(D) Any other measurements that the director determines to be an appropriate determination of a local child support agency’s performance.

(6) A county may apply for an exemption from any or all of the reporting requirements of this subdivision for a fiscal year by submitting an application for the exemption to the department at least three months prior to the commencement of the fiscal year or quarter for which the exemption is sought. A county shall provide a separate justification for each data element under this subdivision for which the county is seeking an exemption and the cost to the county of providing the data. The department may not grant an exemption for more than one year. The department may grant a single exemption only if both of the following conditions are met:

(A) The county cannot compile the data being sought through its existing automated system or systems.

(B) The county cannot compile the data being sought through manual means or through an enhanced automated system or systems without significantly harming the child support collection efforts of the county.

(d) After implementation of the statewide automated system, in addition to the information required by subdivision (b), the Department of Child Support Services shall collect, on a monthly basis, from each county that is participating in the state incentive program described in Section 17704, information on the county child support enforcement program beginning with the 1998–99 fiscal year or a later fiscal year, as appropriate, and for each subsequent fiscal year, and shall report semiannually on all of the following measurements:

(1) For each of the following support collection categories, the number of cases with support collected shall include only the number of cases actually receiving a collection, not the number of payments received.

(A) (i) The number of cases with collections for current support.

(ii) The number of cases with arrears collections only.

(iii) The number of cases with both current support and arrears collections.

(B) For cases with current support only due:

(i) The number of cases in which the full amount of current support owed was collected.

(ii) The number of cases in which some amount of current support, but less than the full amount of support owed, was collected.

(iii) The number of cases in which no amount of support owed was collected.

(C) For cases in which arrears only were owed:

(i) The number of cases in which all arrears owed were collected.

(ii) The number of cases in which some amount of arrears, but less than the full amount of arrears owed, were collected.

(iii) The number of cases in which no amount of arrears owed were collected.

(D) For cases in which both current support and arrears are owed:

(i) The number of cases in which the full amount of current support and arrears owed were collected.

(ii) The number of cases in which some amount of current support and arrears, but less than the full amount of support owed, were collected.

(iii) The number of cases in which no amount of support owed was collected.

(E) The total number of cases in which an amount was due for current support only.

(F) The total number of cases in which an amount was due for both current support and arrears.

(G) The total number of cases in which an amount was due for arrears only.

(H) For cases with current support due, the number of cases without orders for medical support and the number of cases with an order for medical support.

(2) The number of alleged fathers or obligors who were served with a summons and complaint to establish paternity or a support order, and the number of alleged fathers or obligors for whom it is required that paternity or a support order be established. In order to be counted under this paragraph, the alleged father or obligor shall be successfully served with process. An alleged father shall be counted under this paragraph only once if he is served with process simultaneously for both a paternity and a support order proceeding for the same child or children. For purposes of this paragraph, a support order shall include a medical support order.

(3) The number of new asset seizures or successful initial collections on a wage assignment for purposes of child support collection. For purposes of this paragraph, a collection made on a wage assignment shall be counted only once for each wage assignment issued.

(4) The number of children requiring paternity establishment and the number of children for whom paternity has been established during the period. Paternity may only be established once for each child. Any child for whom paternity is not at issue shall not be counted in the number of children for whom paternity has been established. For this purpose, paternity is not at issue if the parents were married and neither parent challenges paternity or a voluntary paternity declaration has been executed by the parents prior to the local child support agency obtaining the case and neither parent challenges paternity.

(5) The number of cases requiring that a support order be established and the number of cases that had a support order established during the period. A support order shall be counted as established only when the appropriate court has issued an order for child support, including an order for temporary child support, or an order for medical support.

(6) The total cost of administering the local child support agency, including the federal, state, and county share of the costs and the federal and state incentives received by each county. The total cost of administering the program shall be broken down by the following:

(A) The direct costs of the program, broken down further by total employee salaries and benefits, a list of the number of employees broken down into at least the following categories: attorneys, administrators, caseworkers, investigators, and clerical support; contractor costs; space charges; and payments to other county agencies. Employee salaries and numbers need only be reported in the annual report.

(B) The indirect costs, showing all overhead charges.

(7) The total child support collections due, broken down by current support, interest on arrears, and principal, and the total child support collections that have been collected, broken down by current support, interest on arrears, and principal.

(8) The actual case status for all cases in the county child support enforcement program. Each case shall be reported in one case status only. If a case falls within more than one status category, it shall be counted in the first status category of the list set forth below in which it qualifies. The following shall be the case status choices:

(A) No support order, location of obligor parent required.

(B) No support order, alleged obligor parent located and paternity required.

(C) No support order, location and paternity not at issue but support order must be established.

(D) Support order established with current support obligation and obligor is in compliance with support obligation.

(E) Support order established with current support obligation, obligor is in arrears, and location of obligor is necessary.

(F) Support order established with current support obligation, obligor is in arrears, and location of obligor’s assets is necessary.

(G) Support order established with current support obligation, obligor is in arrears, and no location of obligor or obligor’s assets is necessary.

(H) Support order established with current support obligation, obligor is in arrears, the obligor is located, but the local child support agency has established satisfactorily that the obligor has no income or assets and no ability to earn.

(I) Support order established with current support obligation and arrears, obligor is paying the current support and is paying some or all of the interest on the arrears, but is paying no principal.

(J) Support order established for arrears only and obligor is current in repayment obligation.

(K) Support order established for arrears only, obligor is not current in arrears repayment schedule, and location of obligor is required.

(L) Support order established for arrears only, obligor is not current in arrears repayment schedule, and location of obligor’s assets is required.

(M) Support order established for arrears only, obligor is not current in arrears repayment schedule, and no location of obligor or obligor’s assets is required.

(N) Support order established for arrears only, obligor is not current in arrears repayment, and the obligor is located, but the local child support agency has established satisfactorily that the obligor has no income or assets and no ability to earn.

(O) Support order established for arrears only and obligor is repaying some or all of the interest, but no principal.

(P) Other, if necessary, to be defined in the regulations promulgated under subdivision (e).

(e) Upon implementation of the statewide automated system, or at the time that the department determines that compliance with this subdivision is possible, whichever is earlier, each county that is participating in the state incentive program described in Section 17704 shall collect and report, and the department shall compile for each participating county, information on the county child support program in each fiscal year, all of the following data, in a manner that facilitates comparison of counties and the entire state, except that the department may eliminate or modify the requirement to report any data mandated to be reported pursuant to this subdivision if the department determines that the local child support agencies are unable to accurately collect and report the information or that collecting and reporting of the data by the local child support agencies will be onerous:

(1) The number of alleged obligors or fathers who receive CalWORKs benefits, CalFresh benefits, and Medi-Cal benefits.

(2) The number of obligors or alleged fathers who are in state prison or county jail.

(3) The number of obligors or alleged fathers who do not have a social security number.

(4) The number of obligors or alleged fathers whose address is unknown.

(5) The number of obligors or alleged fathers whose complete name, consisting of at least a first and last name, is not known by the local child support agency.

(6) The number of obligors or alleged fathers who filed a tax return with the Franchise Tax Board in the last year for which a data match is available.

(7) The number of obligors or alleged fathers who have no income reported to the Employment Development Department during the third quarter of the fiscal year.

(8) The number of obligors or alleged fathers who have income between one dollar ($1) and five hundred dollars ($500) reported to the Employment Development Department during the third quarter of the fiscal year.

(9) The number of obligors or alleged fathers who have income between five hundred one dollars ($501) and one thousand five hundred dollars ($1,500) reported to the Employment Development Department during the third quarter of the fiscal year.

(10) The number of obligors or alleged fathers who have income between one thousand five hundred one dollars ($1,501) and two thousand five hundred dollars ($2,500) reported to the Employment Development Department during the third quarter of the fiscal year.

(11) The number of obligors or alleged fathers who have income between two thousand five hundred one dollars ($2,501) and three thousand five hundred dollars ($3,500) reported to the Employment Development Department during the third quarter of the fiscal year.

(12) The number of obligors or alleged fathers who have income between three thousand five hundred one dollars ($3,501) and four thousand five hundred dollars ($4,500) reported to the Employment Development Department during the third quarter of the fiscal year.

(13) The number of obligors or alleged fathers who have income between four thousand five hundred one dollars ($4,501) and five thousand five hundred dollars ($5,500) reported to the Employment Development Department during the third quarter of the fiscal year.

(14) The number of obligors or alleged fathers who have income between five thousand five hundred one dollars ($5,501) and six thousand five hundred dollars ($6,500) reported to the Employment Development Department during the third quarter of the fiscal year.

(15) The number of obligors or alleged fathers who have income between six thousand five hundred one dollars ($6,501) and seven thousand five hundred dollars ($7,500) reported to the Employment Development Department during the third quarter of the fiscal year.

(16) The number of obligors or alleged fathers who have income between seven thousand five hundred one dollars ($7,501) and nine thousand dollars ($9,000) reported to the Employment Development Department during the third quarter of the fiscal year.

(17) The number of obligors or alleged fathers who have income exceeding nine thousand dollars ($9,000) reported to the Employment Development Department during the third quarter of the fiscal year.

(18) The number of obligors or alleged fathers who have two or more employers reporting earned income to the Employment Development Department during the third quarter of the fiscal year.

(19) The number of obligors or alleged fathers who receive unemployment benefits during the third quarter of the fiscal year.

(20) The number of obligors or alleged fathers who receive state disability benefits during the third quarter of the fiscal year.

(21) The number of obligors or alleged fathers who receive workers’ compensation benefits during the third quarter of the fiscal year.

(22) The number of obligors or alleged fathers who receive Social Security Disability Insurance benefits during the third quarter of the fiscal year.

(23) The number of obligors or alleged fathers who receive Supplemental Security Income/State Supplementary Program for the Aged, Blind and Disabled benefits during the third quarter of the fiscal year.

(f) The department, in consultation with the Legislative Analyst’s Office, the Judicial Council, the California Family Support Council, and child support advocates, shall develop regulations to ensure that all local child support agencies report the data required by this section uniformly and consistently throughout California.

(g) For each federal fiscal year, the department shall provide the information for all participating counties to each member of a county board of supervisors, county executive officer, local child support agency, and the appropriate policy committees and fiscal committees of the Legislature on or before June 30, of each fiscal year. The department shall provide data semiannually, based on the federal fiscal year, on or before December 31, of each year. The department shall present the information in a manner that facilitates comparison of county performance.

(h) For purposes of this section, “case” means a noncustodial parent, whether mother, father, or putative father, who is, or eventually may be, obligated under law for support of a child or children. For purposes of this definition, a noncustodial parent shall be counted once for each family that has a dependent child he or she may be obligated to support.

(i) This section shall be operative only for as long as Section 17704 requires participating counties to report data to the department.

(Amended by Stats. 2011, Ch. 227, Sec. 5. Effective January 1, 2012. Section conditionally inoperative pursuant to its own provisions.)



17601

The department shall provide to the Legislature actual performance data on child support collections within 60 days of the end of each quarter. This data shall include all comparative data for managing program performance currently provided to local child support agencies, including national, state, and local performance data, as available. The department shall prominently post the data on its Web site, and shall require all local child support agency Web sites to prominently post a link to the state Web site. The department shall update the Legislature during the annual budget subcommittee hearing process, commencing in 2008, on the state and local progress on child support federal performance measures and collections.

(Added by Stats. 2007, Ch. 177, Sec. 1. Effective August 24, 2007.)



17602

(a) The department shall adopt the federal minimum standards as the baseline standard of performance for the local child support agencies and work in consultation with the local child support agencies to develop program performance targets on an annual federal fiscal year basis. The performance measures shall include, at a minimum, the federal performance measures and the state performance measures, as described in subdivision (c) of Section 17600. The program performance targets shall represent ongoing improvement in the performance measures for each local child support agency, as well as the department’s statewide performance level.

(b) In determining the performance measures in subdivision (a), the department shall consider the total amount of uncollected child support arrearages that are realistically collectible. The director shall analyze, in consultation with local child support agencies and child support advocates, the current amount of uncollected child support arrearages statewide and in each county to determine the amount of child support that may realistically be collected. The director shall consider, in conducting the analysis, factors that may influence collections, including demographic factors such as welfare caseload, levels of poverty and unemployment, rates of incarceration of obligors, and age of delinquencies. The director shall use this analysis to establish program priorities as provided in paragraph (7) of subdivision (b) of Section 17306.

(c) The department shall use the performance-based data, and the criteria for that data, as set forth in Section 17600 to determine a local child support agency’s performance measures for the quarter.

(d) The director shall adopt a three phase process to be used statewide when a local child support agency is out of compliance with the performance standards adopted pursuant to subdivision (a), or the director determines that the local child support agency is failing in a substantial manner to comply with any provision of the state plan, the provisions of this code, the requirements of federal law, the regulations of the department, or the cooperative agreement. The director shall adopt policies as to the implementation of each phase, including requirements for measurement of progress and improvement which shall be met as part of the performance improvement plan specified in paragraphs (1) and (2), in order to avoid implementation of the next phase of compliance. The director shall not implement any of these phases until July 1, 2001, or until six months after a local child support agency has completed its transition from the office of the district attorney to the new county department of child support services, whichever is later. The phases shall include the following:

(1) Phase I: Development of a performance improvement plan that is prepared jointly by the local child support agency and the department, subject to the department’s final approval. The plan shall provide performance expectations and goals for achieving compliance with the state plan and other state and federal laws and regulations that must be reviewed and assessed within specific timeframes in order to avoid execution of Phase II.

(2) Phase II: Onsite investigation, evaluation and oversight of the local child support agency by the department. The director shall appoint program monitoring teams to make site visits, conduct educational and training sessions, and help the local child support agency identify and attack problem areas. The program monitoring teams shall evaluate all aspects of the functions and performance of the local child support agency, including compliance with state and federal laws and regulations. Based on these investigations and evaluations, the program monitoring team shall develop a final performance improvement plan and shall oversee implementation of all recommendations made in the plan. The local child support agency shall adhere to all recommendations made by the program monitoring team. The plan shall provide performance expectations and compliance goals that must be reviewed and assessed within specific timeframes in order to avoid execution of Phase III.

(3) Phase III: The director shall assume, either directly or through agreement with another entity, responsibility for the management of the child and spousal support enforcement program in the county until the local child support agency provides reasonable assurances to the director of its intention and ability to comply. During the period of state management responsibility, the director or his or her authorized representative shall have all of the powers and responsibilities of the local child support agency concerning the administration of the program. The local child support agency shall be responsible for providing any funds as may be necessary for the continued operation of the program. If the local child support agency fails or refuses to provide these funds, including a sufficient amount to reimburse any and all costs incurred by the department in managing the program, the Controller may deduct an amount certified by the director as necessary for the continued operation of the program by the department from any state or federal funds payable to the county for any purpose.

(e) The director shall report in writing to the Legislature semiannually, beginning July 1, 2001, on the status of the state child support enforcement program. The director shall submit data semiannually to the Legislature, the Governor, and the public, on the progress of all local child support agencies in each performance measure, including identification of the local child support agencies that are out of compliance, the performance measures that they have failed to satisfy, and the performance improvement plan that is being taken for each.

(Amended by Stats. 2003, Ch. 308, Sec. 5. Effective January 1, 2004.)



17604

(a) (1) If at any time the director considers any public agency, that is required by law, by delegation of the department, or by cooperative agreement to perform functions relating to the state plan for securing child and spousal support and determining paternity, to be failing in a substantial manner to comply with any provision of the state plan, the director shall put that agency on written notice to that effect.

(2) The state plan concerning spousal support shall apply only to spousal support included in a child support order.

(3) In this chapter the term spousal support shall include support for a former spouse.

(b) After receiving notice, the public agency shall have 45 days to make a showing to the director of full compliance or set forth a compliance plan that the director finds to be satisfactory.

(c) If the director determines that there is a failure on the part of that public agency to comply with the provisions of the state plan, or to set forth a compliance plan that the director finds to be satisfactory, or if the state certifies to the director that the public agency is not in conformity with applicable merit system standards under Part 2.5 (commencing with Section 19800) of Division 5 of Title 2 of the Government Code, and that sanctions are necessary to secure compliance, the director shall withhold part or all of state and federal funds, including incentive funds, from that public agency until the public agency shall make a showing to the director of full compliance.

(d) After sanctions have been invoked pursuant to subdivision (c), if the director determines that there remains a failure on the part of the public agency to comply with the provisions of the state plan, the director may remove that public agency from performing any part or all of the functions relating to the state plan.

(e) In the event of any other audit or review that results in the reduction or modification of federal funding for the program under Part D (commencing with Section 652) of Subchapter IV of Title 42 of the United States Code, the sanction shall be assessed against those counties specifically cited in the federal findings in the amount cited in those findings.

(f) The department shall establish a process whereby any county assessed a portion of any sanction may appeal the department’s decision.

(g) Nothing in this section shall be construed as relieving the board of supervisors of the responsibility to provide funds necessary for the continued operation of the state plan as required by law.

(Amended by Stats. 2013, Ch. 427, Sec. 1. Effective January 1, 2014.)






ARTICLE 4 - Program Costs

17701

(a) There is established within California’s child support program a quality assurance and performance improvement program, pursuant to which local child support agencies, in partnership with the Department of Child Support Services, shall monitor and measure program performance and compliance, and ensure the implementation of actions necessary to meet state and federal requirements and to continuously improve the quality of child support program services.

(b) Under the direction and oversight of the department, each local child support agency shall implement a quality assurance and performance improvement program that shall include, at a minimum, all of the following:

(1) An annual planning process that incorporates statewide standards and requirements, and establishes local performance goals that the department and local agency agree are appropriate.

(2) The inclusion of local performance goals and other performance-related measures in the local child support agency’s Plan of Cooperation agreement with the department.

(3) Implementation of actions necessary to promote the delivery of enhanced program services and improved performance.

(4) An ongoing self-assessment process that evaluates progress in achieving performance improvement and compliance with program requirements.

(5) Regular and ongoing oversight by the department, including onsite reviews and the provision of technical assistance.

(c) The department shall promulgate regulations to implement this section.

(Added by Stats. 2003, Ch. 308, Sec. 6. Effective January 1, 2004.)



17702

(a) The department shall assess, at least once every three years, each county’s compliance with federal and state child support laws and regulations in effect for the time period being reviewed, using a statistically valid sample of cases. Counties found to be out of compliance shall be assessed annually, until they are found to be in compliance. The information for the assessment shall be based on reviews conducted and reports produced by either state or county staff, as determined by the department.

In addition, in order to meet federal self-assessment requirements, the department shall conduct an annual assessment of the state’s compliance, using a statistically valid statewide sample of cases.

(b) A county shall be eligible for the state incentives under Section 17704 only if the department determines that the county is in compliance with all federal and state laws and regulations or if the county has a corrective action plan in place that has been certified by the department pursuant to this subdivision. If a county is determined not to be in compliance the county shall develop and submit a corrective action plan to the department. The department shall certify a corrective action plan if the department determines that the plan will put the county into compliance with federal and state laws and regulations. A county shall be eligible for state incentives under Section 17704 only for any quarter the county remains in compliance with a corrective action plan that has been certified by the department.

(c) Counties under a corrective action plan shall be assessed on a quarterly basis until the department determines that they are in compliance with federal and state child support program requirements.

(Amended by Stats. 2003, Ch. 308, Sec. 7. Effective January 1, 2004.)



17702.5

(a) The Child Support Collections Recovery Fund is hereby created in the State Treasury, and shall be administered by the department for the purposes specified in subdivision (c).

(b) Except as otherwise provided in this section, the fund shall consist of both of the following:

(1) All public moneys transferred by public agencies to the department for deposit into the fund, as permitted under Section 304.30 of Title 45 of the Code of Federal Regulations or any other applicable federal statutes.

(2) Any interest that accrues on amounts in the fund.

(c) Upon appropriation by the Legislature, all moneys in the fund shall be used to make payments or advances to local child support agencies of the federal share of administrative payments for costs incurred pursuant to this article.

(d) Upon repeal of this section, the Legislature intends that any moneys remaining in the fund shall be returned to the federal agency that provides federal financial participation to the department.

(Added by Stats. 2001, Ch. 111, Sec. 7. Effective July 30, 2001.)



17703

(a) A revolving fund in the State Treasury is hereby created to be known as the Child Support Services Advance Fund. All moneys deposited into the fund are for the purpose of making a consolidated payment or advance to counties, state agencies, or other governmental entities, comprised of the state and federal share of costs associated with the programs administered by the Department of Child Support Services, inclusive of the payment of refunds. In addition, the fund may be used for the purpose of making a consolidated payment to any payee, comprised of the state and federal shares of local assistance costs associated with the programs administered by the Department of Child Support Services.

(b) Payments or advances of funds to counties, state agencies, or other governmental agencies and other payees doing business with the state that are properly chargeable to appropriations or other funds in the State Treasury, may be made by a Controller’s warrant drawn against the Child Support Services Advance Fund. For every warrant so issued, a remittance advice shall be issued by the Department of Child Support Services to identify the purposes and amounts for which it was drawn.

(c) The amounts to be transferred to the Child Support Services Advance Fund at any time shall be determined by the department, and, upon order of the Controller, shall be transferred from the funds and appropriations otherwise properly chargeable.

(d) Refunds of amounts disbursed from the Child Support Services Advance Fund shall, on order of the Controller, be deposited in the Child Support Services Advance Fund, and, on order of the Controller, shall be transferred therefrom to the funds and appropriations from which those amounts were originally derived. Claims for amounts erroneously deposited into the Child Support Services Advance Fund shall be submitted by the department to the Controller who, if he or she approves the claims, shall draw a warrant in payment thereof against the Child Support Services Advance Fund.

(e) All amounts increasing the cash balance in the Child Support Services Advance Fund, that were derived from the cancellation of warrants issued therefrom, shall, on order of the Controller, be transferred to the appropriations from which the amounts were originally derived.

(Added by Stats. 2000, Ch. 108, Sec. 2. Effective July 10, 2000.)



17704

(a) For the 1998–99 fiscal year the department shall pay to each county a child support incentive payment. Every county shall receive the federal child support incentive. A county shall receive the state child support incentive if it elects to do both of the following:

(1) Comply with the reporting requirements of Section 17600 while federal financial participation is available for collecting and reporting data.

(2) Comply with federal and state child support laws and regulations, or has a corrective action plan certified by the department pursuant to Section 17702. The combined federal and state incentive payment shall be 13.6 percent of distributed collections. If the amount appropriated by the Legislature for the state incentives is less than the amount necessary to satisfy each county’s actual incentives pursuant to this section, each county shall receive its proportional share of incentives.

(b) (1) Beginning July 1, 1999, the department shall pay to each county a child support incentive for child support collections. Every county shall receive the federal child support incentive. The combined federal and state incentive payments shall be 13.6 percent of distributed collections. In addition to the federal child support incentive, each county may also receive a state child support incentive. A county shall receive the state child support incentive if it elects to do both of the following:

(A) Comply with the reporting requirements of Section 17600 while federal financial participation is available for collecting and reporting data.

(B) Be in compliance with federal and state child support laws and regulations, or have a performance improvement plan certified by the department pursuant to Section 17702.

(2) (A) For purposes of paragraph (1), the federal incentive component shall be each county’s share of the child support incentive payments that the state receives from the federal government, based on the county’s collections.

(B) (i) Effective July 1, 1999, and annually thereafter, state funds appropriated for child support incentives shall first be used to fund the administrative costs incurred by local child support agencies in administering the child support program, excluding automation costs as set forth in Section 10085 of the Welfare and Institutions Code, after subtracting all federal financial participation for administrative costs and all federal child support incentives received by the state and passed on to the local child support agencies. The department shall allocate sufficient resources to each local child support agency to fully fund the remaining administrative costs of its budget as approved by the director pursuant to paragraph (9) of subdivision (b) of Section 17306, subject to the appropriation of funding in the annual Budget Act. No later than January 1, 2000, the department shall identify allowable administrative costs that may be claimed for reimbursement from the state, which shall be limited to reasonable amounts in relation to the scope of services and the total funds available. If the total amount of administrative costs claimed in any year exceeds the amount appropriated in the Budget Act, the amount provided to local child support agencies shall be reduced by the percentage necessary to ensure that projected General Fund expenditures do not exceed the amount authorized in the Budget Act.

(ii) Effective July 1, 2001, and annually thereafter, after allowable administrative costs are funded under clause (i), the department shall use any remaining unallocated incentive funds appropriated from the prior fiscal year which are hereby reappropriated to implement an incentive program that rewards up to 10 local child support agencies in each year, based on their performance or increase in performance on one or more of the federal performance standards set forth in Section 458 of the federal Social Security Act (42 U.S.C. Sec. 658), or state performance standards set forth in subdivision (a) of Section 17602, as determined by the department. The department shall determine the number of local agencies that receive state incentive funds under this program, subject to a maximum of 10 agencies and shall determine the amount received by each local agency based on the availability of funds and each local child support agency’s proportional share based on the performance standard or standards used.

(iii) Any funds received pursuant to this subdivision shall be used only for child support enforcement activities.

(c) Each county shall continue to receive its federal child support incentive funding whether or not it elects to participate in the state child support incentive funding program.

(d) The department shall provide incentive funds pursuant to this section only during any fiscal year in which funding is provided for that purpose in the Budget Act.

(Amended by Stats. 2003, Ch. 308, Sec. 8. Effective January 1, 2004.)



17706

(a) It is the intent of the Legislature to encourage counties to elevate the visibility and significance of the child support enforcement program in the county. To advance this goal, effective July 1, 2000, the counties with the 10 best performance standards pursuant to clause (ii) of subparagraph (B) of paragraph (2) of subdivision (b) of Section 17704 shall receive an additional 5 percent of the state’s share of those counties’ collections that are used to reduce or repay aid that is paid pursuant to Article 6 (commencing with Section 11450) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code. The counties shall use the increased recoupment for child support-related activities that may not be eligible for federal child support funding under Part D of Title IV of the Social Security Act, including, but not limited to, providing services to parents to help them better support their children financially, medically, and emotionally.

(b) The operation of subdivision (a) shall be suspended for the 2002–03, 2003–04, 2004–05, 2005–06, 2006–07, 2007–08, 2008–09, 2009–10, 2010–11, 2011–12, 2012–13, 2013–14, and 2014–15 fiscal years.

(Amended by Stats. 2012, Ch. 47, Sec. 2. Effective June 27, 2012. Subd. (a) inoperative until July 1, 2015, as provided in subd. (b). Note: Suspension of subd. (a) began with the 2002-03 fiscal year, pursuant to amendment by Stats. 2002, Ch. 1022, effective Sept. 28, 2002.)



17708

(a) This section shall apply to any county that elects to participate in the state incentive program described in Section 17704.

(b) Each participating county child support enforcement program shall provide the data required by Section 17600 to the department on a quarterly basis. The data shall be provided no later than 15 days after the end of each quarter.

(c) On and after July 1, 1998, a county shall be required to comply with the provisions of this section only during fiscal years in which funding is provided for that purpose in the Budget Act.

(Amended by Stats. 2001, Ch. 755, Sec. 19. Effective October 12, 2001.)



17710

(a) Each county shall be responsible for any administrative expenditures for administering the child support program not covered by federal and state funds.

(b) Notwithstanding subdivision (a), effective July 1, 1991, to June 30, 1992, inclusive, counties shall pay the nonfederal share of the administrative costs of conducting the reviews required under Section 15200.8 of the Welfare and Institutions Code from the savings counties will obtain as a result of the reduction in the maximum aid payments specified in Section 11450. Effective July 1, 1992, to June 30, 1993, inclusive, the state shall pay the nonfederal share of administrative costs of conducting the reviews required under Section 15200.8 of the Welfare and Institutions Code. Funding for county costs after June 30, 1993, shall be subject to the availability of funds in the annual Budget Act.

(c) If the federal government imposes a penalty on California’s child support program for the failure to meet the October 1, 1997, deadline for the implementation of an automated child support enforcement system required by the federal Family Support Act of 1988 (P.L. 100-485), no portion of any penalty imposed by the federal government from October 1, 1997, to the date of enactment of the act adding this subdivision shall be assessed against Los Angeles County.

(Amended by Stats. 1999, Ch. 480, Sec. 24.5. Effective January 1, 2000.)



17712

Notwithstanding subdivision (a) of Section 17708, and to the extent funds are appropriated by the annual Budget Act, funds shall be provided to the Judicial Council for the nonfederal share of costs for the costs of child support commissioners pursuant to Section 4251 and family law facilitators pursuant to Division 14 (commencing with Section 10000). The Judicial Council shall distribute the funds to the counties for the purpose of matching federal funds for the costs of child support commissioners and family law facilitators and related costs. Funds distributed pursuant to this section may also be used to offset the nonfederal share of costs incurred by the Judicial Council for performing the duties specified in Sections 4252 and 10010.

(Added by Stats. 1999, Ch. 478, Sec. 1. Effective January 1, 2000.)



17714

(a) (1) Any funds paid to a county pursuant to this chapter prior to June 30, 1999, which exceed the county’s cost of administering the child support program of the local child support agency pursuant to Section 17400 to that date, hereafter referred to as “excess funds,” shall be expended by the county only upon that program. All these excess funds shall be deposited by the county into a special fund established by the county for this purpose.

(2) Performance incentive funds shall include, but not be limited to, incentive funds paid pursuant to Section 17704, and performance incentive funds paid pursuant to Section 14124.93 of the Welfare and Institutions Code and all interest earned on deposits in the special fund. Performance incentive funds shall not include funds paid pursuant to Section 17706. Performance incentive funds shall be expended by the county only upon that program. All performance incentive funds shall be deposited by the county into a special fund established by the county for this purpose.

(b) All excess funds and performance incentive funds shall be expended by the county on the support enforcement program of the local child support agency within two fiscal years following the fiscal year of receipt of the funds by the county. Except as provided in subdivision (c), any excess funds or performance incentive funds paid pursuant to this chapter since July 1, 1992, that the department determines have not been spent within the required two-year period shall revert to the state General Fund, and shall be distributed by the department only to counties that have complied with this section. The formula for distribution shall be based on the number of CalWORKs cases within each county.

(c) A county that submits to the department a written plan approved by that county’s local child support agency for the expenditure of excess funds or performance incentive funds shall be exempted from the requirements of subdivision (b), if the department determines that the expenditure will be cost-effective, will maximize federal funds, and the expenditure plan will require more than the time provided for in subdivision (b) to expend the funds. Once the department approves a plan pursuant to this subdivision, funds received by a county and designated for an expenditure in the plan shall not be expended by the county for any other purpose.

(d) Nothing in this section shall be construed to nullify the recovery and reversion to the General Fund of unspent incentive funds as provided in Section 6 of Chapter 479 of the Statutes of 1999.

(Amended by Stats. 2001, Ch. 755, Sec. 20. Effective October 12, 2001.)









CHAPTER 5 - Complaint Resolution

17800

Each local child support agency shall maintain a complaint resolution process. The department shall specify by regulation, no later than July 1, 2001, uniform forms and procedures that each local child support agency shall use in resolving all complaints received from custodial and noncustodial parents. A complaint shall be made within 90 days after the custodial or noncustodial parent affected knew or should have known of the child support action complained of. The local child support agency shall provide a written resolution of the complaint within 30 days of the receipt of the complaint. The director of the local child support agency may extend the period for resolution of the complaint an additional 30 days in accordance with the regulations adopted pursuant to Section 17804.

(Amended by Stats. 2001, Ch. 755, Sec. 21. Effective October 12, 2001.)



17801

(a) A custodial or noncustodial parent who is dissatisfied with the local child support agency’s resolution of a complaint shall be accorded an opportunity for a state hearing when any one or more of the following actions or failures to take action by the department or the local child support agency is claimed by the parent:

(1) An application for child support services has been denied or has not been acted upon within the required timeframe.

(2) The child support services case has been acted upon in violation of state or federal law or regulation or department letter ruling, or has not yet been acted upon within the required timeframe, including services for the establishment, modification, and enforcement of child support orders and child support accountings.

(3) Child support collections have not been distributed or have been distributed or disbursed incorrectly, or the amount of child support arrears, as calculated by the department or the local child support agency is inaccurate. The amount of the court order for support, including current support and arrears, is not subject to a state hearing under this section.

(4) The child support agency’s decision to close a child support case.

(b) Prior to requesting a hearing pursuant to subdivision (a), the custodial or noncustodial parent shall exhaust the complaint resolution process required in Section 17800, unless the local child support agency has not, within the 30-day period required by that section, submitted a written resolution of the complaint. If the custodial or noncustodial parent does not receive that timely written resolution he or she may request a hearing pursuant to subdivision (a).

(c) A hearing shall be provided under subdivision (a) when the request for a hearing is made within 90 days after receiving the written notice of resolution required in Section 17800 or, if no written notice of resolution is provided within 30 days from the date the complaint was made, within 90 days after making the complaint.

(d) (1) A hearing under subdivision (a) shall be set to commence within 45 days after the request is received by the state hearing office, and at least 10 days prior to the hearing, all parties shall be given written notice of the time and place of the hearing. Unless the time period is waived by the complainant, the proposed hearing decision shall be rendered by the state hearing office within 75 days after the request for a state hearing is received by the state hearing office. The department shall have 15 days from the date the proposed decision is rendered to act upon the decision. When a hearing is postponed, continued, or reopened with the consent of the complainant, the time for issuance of the decision, and action on the decision by the department, shall be extended for a period of time consistent with the postponement, continuance, or reopening.

(2) For purposes of this subdivision, the “state hearing office” refers to the division of the office or agency designated by the department to carry out state hearings, that conducts those state hearings.

(e) To the extent not inconsistent with this section, hearings under subdivision (a) shall be provided in the same manner in which hearings are provided in Sections 10950 to 10967 of the Welfare and Institutions Code and the State Department of Social Services’ regulations implementing and interpreting those sections.

(f) Pendency of a state hearing shall not affect the obligation to comply with an existing child support order.

(g) Any child support determination that is subject to the jurisdiction of the superior court and that is required by law to be addressed by motion, order to show cause, or appeal under this code shall not be subject to a state hearing under this section. The director shall, by regulation, specify and exclude from the subject matter jurisdiction of state hearings provided under subdivision (a), grievances arising from a child support case in the superior court which must, by law, be addressed by motion, order to show cause, or appeal under this code.

(h) The local child support agency and the Franchise Tax Board shall comply with, and execute, every decision of the director rendered pursuant to this section.

(i) The director shall contract with the State Department of Social Services or the Office of Administrative Hearings for the provision of state hearings in accordance with this section.

(j) This section shall be implemented only to the extent that there is federal financial participation available at the child support funding rate set forth in Section 655(a)(2) of Title 42 of the United States Code.

(Amended by Stats. 2002, Ch. 927, Sec. 10.5. Effective January 1, 2003.)



17802

To the extent that a custodial or noncustodial parent has a complaint concerning the action or inaction of the Franchise Tax Board in any child support case referred to the Franchise Tax Board pursuant to Section 17400, that complaint shall be resolved pursuant to Section 17800 by the local child support agency that is responsible for the case. The Franchise Tax Board shall cooperate with the local child support agency in resolving the complaint within the timeframes required by Section 17800. If the custodial or noncustodial parent requests a hearing pursuant to Section 17801, the Franchise Tax Board shall ensure that a representative attends the hearing if deemed necessary by the local child support agency.

(Added by Stats. 1999, Ch. 803, Sec. 2. Effective January 1, 2000.)



17803

The custodial or noncustodial parent, within one year after receiving notice of the director’s final decision, may file a petition with the superior court, under Section 1094.5 of the Code of Civil Procedure, praying for a review of the entire proceedings in the matter, upon questions of law involved in the case. The review, if granted, shall be the exclusive remedy available to the custodial or noncustodial parent for review of the director’s decision. The director shall be the sole respondent in the proceedings. No filing fee shall be required for the filing of a petition pursuant to this section. Any such petition to the superior court shall be entitled to a preference in setting a date for hearing on the petition. No bond shall be required in the case of any petition for review, nor in any appeal therefrom. The custodial or noncustodial parent shall be entitled to reasonable attorney’s fees and costs, if he or she obtains a decision in his or her favor.

(Added by Stats. 1999, Ch. 803, Sec. 2. Effective January 1, 2000.)



17804

Each local child support agency shall establish the complaint resolution process specified in Section 17800. The department shall implement the state hearing requirements specified in Section 17801 no later than July 1, 2001.

(Amended by Stats. 2001, Ch. 755, Sec. 22. Effective October 12, 2001.)









DIVISION 20 - PILOT PROJECTS

PART 1 - FAMILY LAW PILOT PROJECTS

CHAPTER 1 - General Provisions

20000

(a) The Legislature finds and declares the following:

(1) Child and spousal support are serious legal obligations. In addition, children are frequently left in limbo while their parents engage in protracted litigation concerning custody and visitation. The current system for obtaining child and spousal support orders is suffering because the family courts are unduly burdened with heavy case loads and personnel insufficient to meet the needs of increased demands on the courts.

(2) There is a compelling state interest in the development of a child and spousal support system that is cost-effective and accessible to families with middle or low incomes.

(3) There is a compelling state interest in first implementing such a system on a small scale.

(4) There is a compelling state interest in the development of a speedy, conflict-reducing method of resolving custody and visitation disputes.

(b) Therefore, it is the intent of the Legislature in enacting this part to provide a means for experimenting with and evaluating procedural innovations with significant potential to improve the California child and spousal support systems, and the system for mediation, evaluation, and litigation of custody and visitation disputes.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20001

The Superior Courts of the Counties of Santa Clara and San Mateo may conduct pilot projects pursuant to this part. Chapter 2 (commencing with Section 20010) shall govern the San Mateo County Pilot Project, and Chapter 3 (commencing with Section 20030) shall govern the Santa Clara County Pilot Project.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20002

The duration of the pilot projects shall be two years.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)






CHAPTER 2 - San Mateo County Pilot Project

20010

The San Mateo County Pilot Project shall apply to hearings on motions for temporary child support, temporary spousal support, and temporary health insurance issuable in proceedings under this code, where at least one party is unrepresented by counsel.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20011

Motions for temporary orders under this chapter shall be heard as soon as practicable, consistent with the rules governing other civil actions.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20012

The court shall appoint a Family Law Evaluator, who shall be available to assist parties. By local rule the superior court may designate the duties of the Family Law Evaluator, which may include, but are not limited to, the following:

(a) Requiring litigants in actions which involve temporary child support, temporary spousal support, and temporary maintenance of health insurance in which at least one litigant is unrepresented, to meet with the Family Law Evaluator prior to the support hearing.

(b) Preparing support schedules based on standardized formulae accessed through existing up-to-date computer technology.

(c) Drafting stipulations to include all issues agreed to by the parties.

(d) Prior to, or at, any hearing pursuant to this chapter, reviewing the paperwork by the court, advising the judge whether or not the matter is ready to proceed, and making a recommendation to the court regarding child support, spousal support, and health insurance.

(e) Assisting the clerk in maintaining records.

(f) Preparing a formal order consistent with the court’s announced oral order, unless one of the parties is represented by an attorney.

(g) Assisting the court with research and any other responsibilities which will enable the court to be responsive to the litigants’ needs.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20013

The court shall provide the Family Law Evaluator at no cost to the parties.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20014

The clerk shall stamp all moving papers in which a party is not represented by counsel with a notice of a requirement to see the Family Law Evaluator. The unrepresented party shall serve the stamped pleadings on the other party.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20015

The court shall adopt a protocol wherein all litigants, both unrepresented by counsel and represented by counsel, have ultimate access to a hearing before the court.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20016

The court may elect to publish a low-cost booklet describing this program.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20017

The Family Law Evaluator shall be an attorney, licensed to practice in this state.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20018

Orders for temporary support issued pursuant to this chapter shall comply with the statewide uniform guideline set forth in Article 2 (commencing with Section 4050) of Chapter 2 of Part 2 of Division 9 and shall be based on the economic evidence supplied by the parties or otherwise available to the court.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20019

Where it appears from a party’s application for an order under this chapter or otherwise in the proceedings that the custody of, or visitation with, a minor child is contested, the court shall set those issues for mediation pursuant to Section 3170. The pendency of the mediation proceedings shall not delay a hearing on any other matter for which a temporary order is required, including child support, and a separate hearing, if required, shall be scheduled respecting the custody and visitation issues following mediation in accordance with Section 3170. However, the court may grant a continuance for good cause shown.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20020

In a contested proceeding for temporary child or spousal support under this chapter, both the moving party and the responding party shall provide all of the following documents to the Family Law Evaluator, and to the court at the time of the hearing:

(a) Copies of the last two federal and state income tax returns filed.

(b) Paycheck stubs for all paychecks received in the four months immediately prior to the hearing.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20021

A party who fails to submit documents to the court as required by Section 20020 may, in the court’s discretion, not be granted the relief requested, or the court may impose evidentiary sanctions.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20022

The tax return submitted pursuant to Section 20020 may be reviewed by the other party. A party may be examined by the other party as to the contents of the tax return.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20023

(a) Except as provided in subdivision (c):

(1) Nothing in this chapter shall be construed to apply to a child for whom services are provided or required to be provided by a district attorney pursuant to Section 11475.5 of the Welfare and Institutions Code.

(2) The court shall not hear or enter any order under this chapter in a matter involving such a child.

(b) Any order entered contrary to the provisions of subdivision (a) is void and without legal effect.

(c) For purposes of enabling a custodial parent receiving assistance under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code to participate in a pilot project authorized by this chapter, the district attorney, upon the request of the custodial parent, may execute a limited waiver of the obligation or representation under Section 11475.1 of the Welfare and Institutions Code. These limited waivers shall be signed by both the district attorney and custodial parent and shall only permit the custodial parent to participate in the proceedings under this chapter. It is not the intent of the Legislature in enacting this section to limit the duties of district attorneys with respect to seeking child support payments or to in any way limit or supersede other provisions of this code respecting temporary child support.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20024

(a) The costs of the Family Law Evaluator, any staff necessary to assist the Family Law Evaluator, and the cost of the booklet describing the program, if any, shall be borne by an increase and an equalization of filing fees in San Mateo County to one hundred fifty dollars ($150) for all petitions for marital dissolution, annulment, and legal separation, and all first papers on behalf of respondents in proceedings for marital dissolution, annulment, and legal separation. Alternatively, the costs associated with this pilot program may be paid from other funding sources.

(b) A donation of computers, printers, software, and other equipment shall be solicited from existing hardware and software providers.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20026

(a) It is estimated that under the pilot project authorized by this chapter, approximately 2,200 litigants will be served annually and that the following savings will occur:

(1) The program would save 520 hours, or 65 days, of court time per year.

(2) There would be a concomitant saving of time by litigants due to the expedited proceedings and, in addition, there would be a saving to litigants of wages that would otherwise be lost due to time off from work.

(b) The estimated costs of the pilot project are as follows:

(1) The salaries of the Family Law Evaluator and any staff necessary for the evaluator to carry out his or her functions.

(2) The cost of a booklet, if any, describing the program.

(c) There would be no cost for the following:

(1) Computers, printers, or other equipment. This equipment is already available in the family law department.

(2) Training for the Family Law Evaluator or his or her staff. They will be trained by already existing judicial personnel.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)






CHAPTER 3 - Santa Clara County Pilot Project

20030

The Superior Court of the County of Santa Clara may conduct a pilot project pursuant to this chapter.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20031

The pilot project applies to all hearings, for temporary or permanent child or spousal support, modifications thereof, health insurance, custody, or visitation in a proceeding for dissolution of marriage, nullity of marriage, legal separation of the parties, exclusive custody, or pursuant to the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12).

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20032

(a) Each and every hearing in a proceeding described in Section 20031 in which child or spousal support is at issue, including related contempt matters, shall be set by the clerk of the court for hearing within 30 days of filing.

(b) At any hearing in which child or spousal support is at issue, each party, both moving and responding, shall bring to the hearing, copies of the last two federal and state income tax returns filed by the party and pay stubs from the last four full months immediately preceding the hearing received by the party, and shall serve those documents on the opposing party at least five days in advance of the hearing date. Willful failure to comply with these requirements or any of the requirements of this pilot project may result in a citation for contempt under Title 5 (commencing with Section 1209) of Part 3 of the Code of Civil Procedure, or in the court’s discretion, the court may refuse to grant relief requested or may impose evidentiary sanctions on a party who fails to submit these documents. The clerk shall cause to be placed on the face sheet of any moving papers for child or spousal support at the time of filing, a notice informing the parties of the requirements of this section. The notice shall also inform the parties that prior to the hearing, they must meet with the Attorney-Mediator pursuant to Section 20034. That meeting may occur in advance of the hearing dates by agreement of the parties, or on the day of the hearing.

(c) No continuance of any hearing involving child or spousal support shall be granted by a court without an order setting an interim support level unless the parties stipulate otherwise or the court finds good cause therefor.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20033

The court may pass a local rule that suspends the use of the Income and Expense Declaration mandated by California Rule of Court 1285.50 in some or all proceedings during the pendency of the pilot project, provided that substitute forms are developed and adopted to solicit substantially the same information in a simplified format. The court may, notwithstanding the adoption of a local form, require the use of the Income and Expense Declaration mandated by California Rule of Court 1285.50 in appropriate cases on the motion of either party or on the court’s own motion.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20034

(a) An attorney, known as an Attorney-Mediator, shall be hired to assist the court in resolving child and spousal support disputes, to develop community outreach programs, and to undertake other duties as assigned by the court.

(b) The Attorney-Mediator shall be an attorney, licensed to practice in this state, with mediation or litigation experience, or both, in the field of family law.

(c) By local rule, the superior court may designate the duties of the Attorney-Mediator, which may include, but are not limited to, the following:

(1) Meeting with litigants to mediate issues of child support, spousal support, and maintenance of health insurance. Actions in which one or both of the parties are unrepresented by counsel shall have priority.

(2) Preparing support schedules based on statutory guidelines accessed through existing up-to-date computer technology.

(3) Drafting stipulations to include all issues agreed to by the parties, which may include issues other than those specified in Section 20031.

(4) If the parties are unable to resolve issues with the assistance of the Attorney-Mediator, prior to or at the hearing, and at the request of the court, the Attorney-Mediator shall review the paperwork, examine documents, prepare support schedules, and advise the judge whether or not the matter is ready to proceed.

(5) Assisting the clerk in maintaining records.

(6) Preparing formal orders consistent with the court’s announced order in cases where both parties are unrepresented.

(7) Serving as a special master to hearing proceedings and making findings to the court unless he or she has served as a mediator in that case.

(8) Assisting the court with research and any other responsibilities that will enable the court to be responsive to the litigants’ needs.

(9) Developing programs for bar and community outreach through day and evening programs, video recordings, and other innovative means that will assist unrepresented and financially disadvantaged litigants in gaining meaningful access to family court. These programs shall specifically include information concerning underutilized legislation, such as expedited temporary support orders (Chapter 5 (commencing with Section 3620) of Part 1 of Division 9), modification of support orders (Article 3 (commencing with Section 3680) of Chapter 6 of Part 1 of Division 9), and preexisting, court-sponsored programs, such as supervised visitation and appointment of attorneys for children.

(d) The court shall develop a protocol wherein all litigants, both unrepresented by counsel and represented by counsel, have ultimate access to a hearing before the court.

(Amended by Stats. 2009, Ch. 88, Sec. 40. Effective January 1, 2010.)



20035

Orders for temporary support issued pursuant to this chapter shall comply with the statewide uniform guideline set forth in Article 2 (commencing with Section 4050) of Chapter 2 of Part 2 of Division 9 and shall be based on the economic evidence supplied by the parties or otherwise available to the court.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20036

Upon motion by either party or on the court’s own motion, any proceeding that would otherwise fall within this pilot project may by judicial order be exempted from its requirements.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20037

(a) Except as provided in subdivision (c):

(1) Nothing in this chapter shall be construed to apply to a child for whom services are provided or required to be provided by a district attorney pursuant to Section 11475.1 of the Welfare and Institutions Code.

(2) The court shall not hear or enter any order under this chapter in a matter involving such a child.

(b) Any order entered contrary to subdivision (a) is void and without legal effect.

(c) For purposes of enabling a custodial parent receiving assistance under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code to participate in a pilot project authorized by this chapter, the district attorney, upon the request of the custodial parent, may execute a limited waiver of the obligation of representation under Section 11475.1 of the Welfare and Institutions Code. These limited waivers shall be signed by both the district attorney and custodial parent and shall only permit the custodial parent to participate in the proceedings under this chapter. It is not the intent of the Legislature in enacting this section to limit the duties of district attorneys with respect to seeking child support payments or to in any way limit or supersede other provisions of this code respecting temporary child support.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20038

(a) In any case where either party has filed a motion regarding a custody or visitation dispute and has not yet scheduled an appointment for the mediation orientation class by the time of the hearing on the order to show cause, the court shall order all parties to go to Family Court Services that day to schedule an appointment. The mediation orientation shall be scheduled within 14 days. Mediation orientation shall be conducted by Family Court Services and shall include general information on the effect of separation and dissolution on children and parents, the developmental and emotional needs of children in those circumstances, time-sharing considerations and various options concerning legal and physical custody of children, the effect of exposure to domestic violence and extreme conflict on children and parents, the nature of the mediation process and other Family Court Services procedures, and related community resources.

(b) After the mediation orientation, the parties may elect to utilize private mental health professionals, in which case the parties or the court may modify the fast track time guidelines provided for in this section.

(c) If, after orientation, either party requests mediation, and both parties complete Family Court Services mediation petitions, an appointment shall be scheduled within four weeks after both petitions are submitted and both parties shall attend the mediation as scheduled.

(d) At the mediation, if the parties agree to all of the issues regarding custody or visitation, the mediator shall memorialize the agreement in writing, and shall mail copies of the document to the attorneys and parents. Unless written objections to the agreement are sent to Family Court Services within 20 days of mailing the agreement, it will be submitted to the court and become a court order. A copy of the order shall be sent with proof of service to the parties and attorneys by the Family Court.

(e) If mediation is completed and there are remaining disputes, the mediator shall write a memorandum of any partial agreement and shall outline the remaining disputes which shall be sent to the attorneys and parties acting in propria persona. The mediator shall refer the parties to the Early Resolution Project. The parties shall meet and confer within 14 days of the referral to determine if a solution can be formulated. If there are remaining issues to be settled after the meeting, an early resolution judicial conference shall be scheduled within 30 days of the request of either party.

(f) At the early resolution conference, the judge may take stipulations resolving the issues of custody or visitation. The judge may also request the staff of Family Court Services to provide assessments and expedited evaluations to be held on the same day as the conference, in which case the judge, upon stipulation of the parties, may also order a hearing as soon as the same day on the issues. The judge may also order counseling, a mental health special master, psychological testing, or an extended evaluation by Family Court Services or a private evaluator on some or all issues.

(g) When the court at the early resolution judicial conference orders an extended evaluation, the parties shall complete all paperwork, submit deposits to Family Court Services, or both, within five days of the early resolution judicial conference. An evaluator shall be assigned to the case within 10 days thereafter.

(h) Evaluation shall be completed within 60 days of assignment to the evaluator, and the evaluator shall submit a report and recommendations which include a proposed order resolving all disputed issues. This report shall be served by certified mail on the attorneys of record, or on the parties if they are appearing in propria persona. If there are objections to the proposed order, the parties shall file written objections, meet with the evaluator within 30 days of service of the report, and serve a copy of the order on Family Court Services within the 30-day period. If a stipulation is reached, it shall be filed with the court. If a dispute remains, a judicial settlement conference shall be scheduled within 14 days of the meeting with the evaluator. Parties, counsel, and the evaluator shall be present at this judicial settlement conference. If there is no resolution at this settlement conference, a trial shall be set within 30 days from the settlement conference by the settlement conference judge. If no objections are filed, Family Court Services shall file the proposed order with the court, and it shall become the court’s order.

(i) For good cause shown, all deadlines in this section may be altered by the court.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20039

(a) The costs of the pilot project shall be borne by an equalization of filing fees in Santa Clara County for all petitions for marital dissolution, annulment, and legal separation, and all first papers on behalf of respondents in proceedings for marital dissolution, annulment, and legal separation and by equalization of filing fees for motions and responsive pleadings.

(b) A donation of computers, printers, software, and other equipment shall be solicited from existing hardware and software providers.

(c) The court shall administer funds for the various components of the pilot program.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20040

The court may elect to publish a low-cost booklet describing the program.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20041

The court shall centralize, augment, and coordinate all presently existing programs under the court’s supervision that relate to children, including, but not limited to, mental health special masters, appointment of attorneys for children, supervised visitation, and other supporting personnel.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)



20043

(a) It is estimated for Santa Clara County’s participation in the pilot project authorized by this chapter, that 4,000 litigants will be served annually, and that the following savings will occur:

(1) With an estimated 20 percent reduction in the use of court time over the current system, the county would save approximately 178 hours per year of court time, or approximately 22 workdays per year.

(2) With an estimated cost savings in incomes of judges, court reporters, clerks, bailiffs, and sheriffs, the project is expected to save approximately twenty thousand dollars ($20,000) per year. Cases involving child support obligations which the district attorney’s office was required to handle in one participating county, for the 1989–90 fiscal year, number 2,461. The average time spent on a typical child support order is approximately five hours. There is a potential of 12,500 man-hours per year that could be saved, resulting in a savings of three hundred sixty-seven thousand eight hundred seventy-five dollars ($367,875) per year in attorney salaries alone. This does not take into consideration costs for documents, filing, and other district attorney personnel.

(3) The average savings personally to litigants who otherwise would require private representation would be from fifty dollars ($50) to two hundred fifty dollars ($250) per hour of court time and other preparation work.

(b) The satisfaction of participating parties will be determined by requiring the litigants using the pilot project to fill out a simple exit poll. The response of at least 70 percent of those questionnaires will be analyzed to decide whether the program has been deemed satisfactory by the participants.

(c) The estimated cost of the program is as follows:

(1) The estimated salary for an Attorney-Mediator is sixty thousand dollars ($60,000) to sixty-five thousand dollars ($65,000) per year, plus an additional 25 percent of salary to cover the costs of benefits for that position. In addition, there may be other costs connected with this position for support staff at the court.

(2) The costs of exit polling and any informational materials to be handed out to the public by the Attorney-Mediator is undetermined and cannot be estimated.

(d) The estimated income to cover the costs of this program will be as follows:

(1) There are approximately 10,000 dissolution of marriage petitions filed in Santa Clara County each year. Of those cases, approximately one-third of them have responses filed. At the present time, it costs one hundred sixty-five dollars ($165) to have a petition for dissolution of marriage filed and one hundred twenty-seven dollars ($127) to have a response filed, for a cost differential of thirty-eight dollars ($38). By equalizing the response fee with the petition fee, income generated would be approximately one hundred twenty-five thousand four hundred dollars ($125,400) per year. This does not include the cost of fourteen dollars ($14) for each responsive declaration filed to a motion or order to show cause, the annual number of which is significantly greater than 3,300. It is estimated that an additional fifty thousand dollars ($50,000) per year could be generated by equalizing the responsive fees to a motion or order to show cause with the filing of those motions. These fees generated would more than offset the costs of the program.

(2) It is also anticipated that the Attorney-Mediator will develop public information and outreach programs which will be paid for by any excess revenue generated from the pilot project and ultimately will result in savings to the public and the court. The public will save by not having to pay attorneys for certain information regarding child support matters, and the court will save by not having to educate the public from the bench, thus expediting the handling of support and custody cases.

(e) The cost of computers, printers, and other equipment will be defrayed by contributions.

(Added by Stats. 1993, Ch. 219, Sec. 210. Effective January 1, 1994.)















Financial Code - FIN

GENERAL PROVISIONS

This act is known and may be cited as the Financial Code.

(Enacted by Stats. 1951, Ch. 364.)

2.

The provisions of this code insofar as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations, and not as new enactments.

(Enacted by Stats. 1951, Ch. 364.)

3.

Any action or proceeding commenced before this code takes effect, or any right accrued, is not affected by this code, but all procedure taken shall conform to the provisions of this code as far as possible.

(Enacted by Stats. 1951, Ch. 364.)

4.

Unless the context otherwise requires the general provisions hereinafter set forth govern the construction of this code.

(Enacted by Stats. 1951, Ch. 364.)

5.

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1951, Ch. 364.)

6.

Whenever a power is granted to, or a duty imposed on any person or board by any provision of this code, it may be exercised or performed by any deputy or person authorized by the person or board to whom the power is granted or on whom the duty is imposed, unless it is expressly provided that the power or duty shall be exercised or performed only by the person or board to whom the power is granted or on whom the duty is imposed.

(Enacted by Stats. 1951, Ch. 364.)

7.

Whenever any reference is made to any portion of this code or of any other law, the reference applies to all amendments and additions thereto, now or hereafter made.

(Enacted by Stats. 1951, Ch. 364.)

8.

“Writing” includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, petition, permit, statement, or record is required by this code, it shall be made in writing in the English language.

Wherever any notice or other communication is required by this code to be mailed by registered mail by or to any person or corporation, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of law.

(Amended by Stats. 1959, Ch. 426.)

9.

“Section” means a section of this code unless some other statute is specifically mentioned, and “subdivision” means a subdivision of the section in which the term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1951, Ch. 364.)

10.

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1951, Ch. 364.)

11.

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1951, Ch. 364.)

12.

The singular number includes the plural and the plural the singular.

(Enacted by Stats. 1951, Ch. 364.)

13.

“City” includes incorporated city, city and county, municipal corporation, municipality, town and incorporated town.

(Enacted by Stats. 1951, Ch. 364.)

14.

“County” includes city and county.

(Enacted by Stats. 1951, Ch. 364.)

15.

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1951, Ch. 364.)

16.

“Oath” includes affirmation.

(Enacted by Stats. 1951, Ch. 364.)

17.

“Signature” or “subscription” includes mark. The mark shall be made as required in the Civil Code.

(Enacted by Stats. 1951, Ch. 364.)

18.

“Person” includes any person, firm, partnership, association, corporation, company, limited liability company, syndicate, estate, trust, business trust, or organization of any kind.

(Amended by Stats. 1994, Ch. 1010, Sec. 108. Effective January 1, 1995.)

19.

If any provision of this code, or its application to any person or circumstance, is held invalid, the remainder of the code, or the application of the provision to other persons or circumstances is not affected.

(Enacted by Stats. 1951, Ch. 364.)

20.

The existence of corporations formed or existing on the date this code takes effect is not affected by the enactment of this code nor by any change in the requirements for the formation of corporations, nor by the amendment or repeal of the laws under which they were formed or created.

(Enacted by Stats. 1951, Ch. 364.)

21.

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold them according to their former tenure.

(Enacted by Stats. 1951, Ch. 364.)

22.

Notwithstanding any other provision of this code, Chapter 10 (commencing with Section 10000) of Division 2 shall be known and may be cited as the Vuich-Calderon Financial Institutions Act of 1986.

(Amended by Stats. 2000, Ch. 375, Sec. 8. Effective January 1, 2001.)



DIVISION 1 - FINANCIAL INSTITUTIONS

CHAPTER 1 - Definitions

99

This division, Division 1.1 (commencing with Section 1000), Division 1.2 (commencing with Section 2000), Division 1.6 (commencing with Section 4800), Division 2 (commencing with Section 5000), Division 5 (commencing with Section 14000), Division 7 (commencing with Section 18000), and Division 15 (commencing with Section 31000) shall be known, and may be cited, as the “Financial Institutions Law.”

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



101

If and to the extent that any provision of the Financial Institutions Law is preempted by federal law, the provision does not apply and shall not be enforced.

(Amended by Stats. 2013, Ch. 334, Sec. 6. Effective January 1, 2014.)



103

The word “bank” as used in the Financial Institutions Law means any incorporated banking institution that shall have been incorporated to engage in commercial banking business, industrial banking, or trust business.

(Amended by Stats. 2013, Ch. 334, Sec. 7. Effective January 1, 2014.)



105

Banks are divided into the following classes:

(a) Commercial banks.

(b) Industrial banks.

(c) Trust companies.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



107

“Commercial bank” means a corporation organized for the purpose of engaging in the commercial banking business.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



109

“Commercial banking business” includes, but is not limited to, the business of soliciting, receiving, or accepting of money or its equivalent on deposit as a regular business whether the deposit is made subject to check or is evidenced by a certificate of deposit, a passbook, a note, a receipt, or other writing, provided that nothing herein shall apply to or include money or its equivalent left in escrow, or left with an agent pending investment in real estate or securities for, or on account of, his or her principal. In addition, “commercial banking business” means to lend money on the security of real or personal property or without security; to discount or deal in bills, notes, or other commercial paper; to buy and sell for the account of customers, and, if eligible for investment, for its own account, securities, gold and silver bullion, foreign coins, and bills of exchange; and generally to transact a commercial banking business.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



111

“Industrial bank” means a corporation organized for the purpose of engaging in the industrial banking business.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



113

“Industrial banking business” includes the making of loans and acceptance of deposits, including deposits evidenced by investment or thrift certificates, but excluding demand deposits.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



115

“Trust business” means the business of acting as executor, administrator, guardian or conservator of estates, assignee, receiver, depositary or trustee under the appointment of any court, or by authority of any law of this or any other state or of the United States, or as trustee for any purpose permitted by law.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



117

“Trust company” means a corporation, industrial bank, or a commercial bank that is authorized to engage in the trust business.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



119

“Bank” or “banks” includes commercial banks, industrial banks, and trust companies unless the context otherwise requires. However, “bank” does not include a savings association or a credit union.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



121

(a) “Office” includes head office, branch office, and any other authorized place of business of a licensee.

(b) “Head office” means the principal place of business of a licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



123

“Real property” and “personal property” have the meanings defined in and shall be construed in accordance with Title 1 (commencing with Section 654) of Part 1 of Division 2 of the Civil Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



125

“Commissioner” means the Commissioner of Business Oversight and “department” means the Department of Business Oversight.

(Amended by Stats. 2013, Ch. 352, Sec. 80. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



127

“Person” means an individual, sole proprietorship, partnership, joint venture, association, trust, estate, business trust, corporation, joint stock company, limited liability company, unincorporated association, sovereign government or agency, instrumentality, or political subdivision thereof, or any similar entity or organization.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



129

Unless the provision or the context otherwise requires, the definitions set forth in this chapter govern the construction of the Financial Institutions Law.

(Amended by Stats. 2013, Ch. 334, Sec. 8. Effective January 1, 2014.)



131

References in this division to the voting of shares shall be construed in accordance with Section 111 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



133

If the articles of a bank provide for more or less than one vote for any share on any matter, the references in Sections 139 and 141 to a majority or other proportion of shares means, as to such matter, a majority or other proportion of the votes entitled to be cast. Whenever, under Division 1 (commencing with Section 100), Title 1 of the Corporations Code, this division, or Division 1.1 (commencing with Section 1000), shares are disqualified from voting on any matter, they shall not be considered outstanding for the determination of a quorum at any meeting to act upon, or the required vote to approve action upon, such matter under any provision of Division 1 (commencing with Section 100), Title 1 of the Corporations Code, of this division, Division 1.1 (commencing with Section 1000), or of the articles or bylaws.

(Amended by Stats. 2013, Ch. 334, Sec. 9. Effective January 1, 2014.)



135

Any requirement in this division for a vote of each class of outstanding shares shall be construed in accordance with Section 117 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



137

“Approved by (or approval of) the board” means approved or ratified by the vote of the board or by the vote of a committee authorized to exercise the powers of the board, except as to any matter not within the competence of the committee under Section 311 of the Corporations Code or any matter for which this division also requires approval of the shareholders or approval of the outstanding shares.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



139

“Approved by (or approval of) the outstanding shares” has the meaning set forth in Section 152 of the Corporations Code and shall include approval by the affirmative vote of a majority of the outstanding shares of each class or series entitled, by any provision of the articles, of this division, or of Division 1 (commencing with Section 100), Title 1 of the Corporations Code, to vote as a class or series on the subject matter being voted upon, and shall also include approval by the affirmative vote of such greater proportion (including all) of the outstanding shares of any class or series if such greater proportion is required by the articles, by this division, or by Division 1 (commencing with Section 100), Title 1 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



141

“Approved by (or approval of) the shareholders” has the meaning set forth in Section 153 of the Corporations Code and shall include approval or ratification by the affirmative vote or written consent of such proportion (including all) greater than a majority of the shares of any class or series as may be provided in the articles, in this division, or in Division 1 (commencing with Section 100), Title 1 of the Corporations Code for all or any specified shareholder action.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



143

“Articles” has the meaning set forth in Section 154 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



145

“Board” has the meaning set forth in Section 155 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



147

“California” means:

(a) When used with respect to a bank, in the case of a state bank, a bank that is organized under the laws of this state and, in the case of a national bank, a national bank that maintains its main office in this state.

(b) When used with respect to an office of a bank, an office which is located in this state.

(c) When used with respect to any corporation other than a bank, a corporation that is organized under the laws of this state.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



149

“CAMELS composite rating” shall have the meaning set forth in Section 327.8(j) of Title 12 of the Code of Federal Regulations.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



151

“Certificate of correction” means a certificate executed and filed with the Secretary of State pursuant to Section 109 of the Corporations Code, subject, however, to the provisions of Section 1105.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



153

“Certificate of determination” has the meaning set forth in Section 156 of the Corporations Code, subject, however, to the provisions of Section 1104.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



155

“Certificate of revocation” means a certificate executed and filed with the Secretary of State pursuant to the second and third sentences of subdivision (c) of Section 110 of the Corporations Code, subject, however, to the provisions of Section 1106.

(Amended by Stats. 2013, Ch. 334, Sec. 10. Effective January 1, 2014.)



157

“Common shares” has the meaning set forth in Section 159 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



159

(a) “Confidential information” means any information regarding a licensee contained in, or related to, any of the following:

(1) Applications filed with the commissioner.

(2) Examination, operating, condition, or any other reports prepared by, on behalf of, or for the use of, the commissioner.

(3) Information received in confidence by the commissioner.

(b) Confidential information is the property of the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



161

“Constituent corporation,” when used with respect to a corporation:

(a) In the case of a merger, has the meaning set forth in Section 161 of the Corporations Code.

(b) In the case of a consolidation, means a corporation that is consolidated with one or more other corporations.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



163

“Contributed capital” means all of shareholders’ equity other than retained earnings. However, nothing in this section shall prohibit a bank from transferring amounts from time to time from its retained earnings to its contributed capital, subject to any applicable statutes, regulations, and generally accepted accounting principles.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



165

“Credit union” means a corporation of the type described in Section 14002 organized under the laws of this state or a corporation of similar type organized under the laws of the United States or of any state of the United States other than this state.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



167

“Directors” has the meaning set forth in Section 164 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



169

“Disappearing,” when used with respect to a corporation, means a constituent corporation that is not the surviving corporation.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



171

“Distribution to its shareholders” has the meaning set forth in Section 166 of the Corporations Code. However, in Division 1 (commencing with Section 100), Title 1 of the Corporations Code, in this division, and in Division 1.1 (commencing with Section 1000), “distribution to its shareholders” does not include any purchase of shares by a bank or by a majority-owned subsidiary of a bank which is necessary to reduce or avoid loss to such bank or to such subsidiary on an extension of credit previously made in good faith. Also, in this division and in Division 1.1 (commencing with Section 1000), “distribution to its shareholders” includes any distribution made by a bank or by a majority-owned subsidiary of a bank to the shareholders of any corporation of which such bank is a majority-owned subsidiary.

(Amended by Stats. 2013, Ch. 334, Sec. 11. Effective January 1, 2014.)



173

(a) “Foreign,” when used with respect to a bank, an office of a bank, or any corporation other than a bank, means foreign (other nation) or foreign (other state).

(b) “Foreign banking corporation” means a foreign bank.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



175

“Foreign nation” means any nation other than the United States, including, without limitation, any subdivision, territory, trust territory, dependency, colony, or possession of any nation other than the United States. “Foreign nation” includes Puerto Rico, Guam, American Samoa, the Virgin Islands, and any territory, trust territory, dependency, or insular possession of the United States.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



177

(a) The definition of “state of the United States” in Section 207 does not apply to this section. In this section, “state of the United States” means any state of the United States or the District of Columbia.

(b) “Foreign (other nation)”:

(1) When used with respect to a bank, means any bank (including, without limitation, any commercial bank, merchant bank, or other institution that engages in banking activities that are usual in connection with the business of banking in the nation in which the institution is organized or operating) other than (A) a bank that is organized under the laws of a state of the United States or (B) a national bank that maintains its main office in a state of the United States.

(2) When used with respect to an office of a bank, means an office that is located in a place other than a state of the United States.

(3) When used with respect to any corporation other than a bank, means a corporation that is organized under the laws of a foreign nation.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



179

“Foreign (other state)”:

(a) When used with respect to a bank, means a bank that is organized under the laws of any state of the United States other than this state, or a national bank that maintains its main office in any state of the United States other than this state, and includes any savings bank, as defined in Section 3(g) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1813(g)), that is organized under the laws of a state other than this state.

(b) When used with respect to an office of a bank, means an office that is located in a state other than this state.

(c) When used with respect to a corporation other than a bank, means a corporation that is organized under the laws of any state of the United States other than this state or under the laws of the United States.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



181

“Insured”:

(a) When used with respect to a bank or an office of a bank, means a bank or office the deposits of which are insured by the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.).

(b) When used with respect to a deposit, means a deposit that is insured by the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.).

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



183

“Law of the domicile” means:

(a) When used with respect to a national bank, the law of the United States.

(b) When used with respect to a state bank, the law of the state of the United States under which the bank is organized.

(c) When used with respect to a foreign (other nation) bank, the law of the foreign nation under which the bank is organized.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



185

“Licensee” has the following meanings:

(a) Any bank authorized by the commissioner pursuant to Section 1042 to transact banking or trust business.

(b) Any industrial bank authorized by the commissioner pursuant to Section 1042 to transact industrial banking business.

(c) Any trust company authorized by the commissioner pursuant to Section 1042 to transact trust business.

(d) Any foreign (other nation) bank that is licensed under Article 2 (commencing with Section 1780) of Chapter 20 or under Article 3 (commencing with Section 1800) of Chapter 20.

(e) Any person licensed by the commissioner as a money transmitter pursuant to Division 1.2 (commencing with Section 2000).

(f) Any person authorized by the commissioner to conduct the business of a savings association pursuant to Division 2 (commencing with Section 5000).

(g) Any credit union authorized by the commissioner to conduct business pursuant to Section 14154.

(h) Any foreign (other state) credit union licensed by the commissioner to conduct business pursuant to Chapter 11 (commencing with Section 16000) of Division 5.

(i) Any foreign (other nation) credit union licensed by the commissioner to conduct business pursuant to Chapter 12 (commencing with Section 16500) of Division 5.

(j) Any industrial loan company authorized by the commissioner to conduct insurance premium finance business pursuant to Division 7 (commencing with Section 18000).

(k) Any corporation licensed by the commissioner as a business and industrial development corporation pursuant to Section 31154.

(Amended by Stats. 2013, Ch. 334, Sec. 12. Effective January 1, 2014.)



186

“Majority-owned subsidiary” has the meaning set forth for “subsidiary” in subdivision (a) of Section 189 of the Corporations Code.

(Added by Stats. 2013, Ch. 334, Sec. 13. Effective January 1, 2014.)



187

“Member of the public” means any person, except an agent, officer, or employee of the department acting within the scope of his or her agency, office, or employment. Member of the public does not include a director, officer, employee, attorney, accountant, or consultant of a licensee, provided that the confidential information in question only pertains to the licensee that employs or utilizes the director, officer, employee, attorney, accountant, or consultant.

(Repealed and added by Stats. 2013, Ch. 334, Sec. 15. Effective January 1, 2014.)



188

“Money transmitter” means a person authorized pursuant to Chapter 3 (commencing with Section 2030) of Division 1.2 to engage in the business of money transmission.

(Added by Stats. 2013, Ch. 334, Sec. 16. Effective January 1, 2014.)



189

(a) “National bank” or “national banking association” means a national banking association organized under the National Bank Act.

(b) For purposes of the Financial Institutions Law, a national bank is deemed to be a corporation.

(Amended by Stats. 2013, Ch. 334, Sec. 17. Effective January 1, 2014.)



190

“Officer” means:

(a) When used with respect to a corporation, any person appointed or designated as an officer of the corporation by or pursuant to applicable law or the articles of incorporation or bylaws of the corporation or any person who performs with respect to the corporation functions usually performed by an officer of a corporation.

(b) When used with respect to a specified person other than a natural person or a corporation, any person who performs with respect to the specified person, functions usually performed by an officer of a corporation with respect to the corporation.

(Added by Stats. 2013, Ch. 334, Sec. 18. Effective January 1, 2014.)



191

“Officers’ certificate” has the meaning set forth in Section 173 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



193

“Resulting,” when used with respect to a corporation, means:

(a) In the case of a consolidation, the corporation into which the constituent corporations are consolidated.

(b) In the case of a conversion, the corporation into which the converting corporation is converted.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



195

“ROCA supervisory rating” shall have the meaning set forth in Section 327.8(k) of Title 12 of the Code of Federal Regulations.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



197

“Savings association” includes a savings association, a savings and loan association, and a savings bank. However, “savings association” does not include any savings bank of the type defined in Section 3(g) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(g)).

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



199

“Series,” when used with respect to shares, has the meaning set forth in Section 183 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



201

“Shares” has the meaning set forth in Section 184 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



203

“Shareholder” has the meaning set forth in Section 185 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



205

“State”:

(a) When used with respect to a corporation, means a corporation that is organized under the laws of a state of the United States.

(b) When used with respect to an office of a foreign (other nation) bank, means an office that the bank is authorized to maintain under the laws of a state of the United States.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



207

“State of the United States” means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



209

“Surviving,” when used with respect to a corporation, means a corporation in which one or more other corporations are merged.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



211

“Uniform Interagency Trust Rating System (UITRS)” shall have the meaning set forth in the policy statement regarding the uniform interagency trust rating system published by the Federal Financial Institutions Examination Council on October 13, 1998 (63 Fed. Reg. 54704).

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



213

“Uniform Rating System for Informational Technology (URSIT)” shall have the meaning set forth in the policy statement regarding the uniform rating system for information technology published by the Federal Financial Institutions Examination Council on January 20, 1999, and implemented on or before April 1, 1999 (64 Fed. Reg. 3109).

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



215

“Vote” has the meaning set forth in Section 194 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



217

“Voting power” has the meaning set forth in Section 194.5 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






CHAPTER 2 - Transition Provisions

250

In this chapter, unless the provision or context requires otherwise:

(a) “New General Corporation Law” means Division 1 (commencing with Section 100), Title 1 of the Corporations Code, as in effect on and after January 1, 1977.

(b) “Prior Banking Law” means this division, as in effect on December 31, 1978.

(c) “Prior General Corporation Law” means Division 1 (commencing with Section 100), Title 1 of the Corporations Code, as in effect on December 31, 1976.

(d) “Revised Banking Law” means this division, as in effect on and after January 1, 1979, and as repealed and readded as of January 1, 2012.

(e) “Subject institution” means:

(1) Any corporation incorporated under the laws of this state which is, with the approval of the commissioner, incorporated for the purpose of engaging in, or which is authorized by the commissioner to engage in, the commercial banking business under this division.

(2) Any corporation incorporated under the laws of this state which is, with the approval of the commissioner, incorporated for the purpose of engaging in, or which is authorized by the commissioner to engage in, the trust business under this division.

(3) Any corporation incorporated under the laws of this state which is, with the approval of the commissioner, incorporated for the purpose of engaging in, or which is authorized by the commissioner to engage in, business under Article 1 (commencing with Section 1850) of Chapter 21 of Division 1.1.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



251

For purposes of Chapter 23 (commencing with Section 2300) of the new General Corporation Law, in the case of any subject institution existing on January 1, 1979:

(a) The term “new law” shall mean the new General Corporation Law, subject, however, to the provisions of Section 101 of the revised Banking Law.

(b) The term “prior law” shall mean the prior General Corporation Law, subject, however, to the provisions of Section 101 of the prior Banking Law.

(c) The term “effective date” shall mean January 1, 1979.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



252

(a) Sections 600 and 600.2 of the revised Banking Law shall not apply to any subject institution existing on January 1, 1979, unless and until an amendment of the articles of such subject institution is filed with the Secretary of State pursuant to Section 2302 of the new General Corporation Law.

(b) An amendment of the articles of a subject institution existing on January 1, 1979, which is filed with the Secretary of State pursuant to Section 2302 of the new General Corporation Law may be adopted by approval of the board alone in accordance with the second sentence of Section 2302 of the new General Corporation Law, notwithstanding the fact that such amendment changes such articles to conform to the provisions of Sections 600 and 600.2 of the revised Banking Law.

(c) Neither Article 6 (commencing with Section 690), Chapter 5 of the revised Banking Law nor Section 904 of the new General Corporation Law shall apply to an amendment of the articles of a subject institution existing on January 1, 1979, which is filed with the Secretary of State pursuant to Section 2302 of the new General Corporation Law on account of the fact that such amendment conforms such articles to the provisions of Section 600.2 of the revised Banking Law.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



253

In case the board of a subject institution has, prior to January 1, 1979, adopted a resolution levying an assessment on the common shares of such subject institution in accordance with an order issued by the commissioner pursuant to Section 661 of the prior Banking Law:

(a) If the assessment has, prior to January 1, 1979, become a lien on the common shares in accordance with Section 2704 of the prior General Corporation Law, the assessment shall be collected pursuant to the prior General Corporation Law:

(b) Otherwise, the resolution shall be deemed to be rescinded on January 1, 1979.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



254

Article 3 (commencing with Section 640), Chapter 5 of the revised Banking Law applies to any distribution to its shareholders made after January 1, 1979, by a subject institution existing on January 1, 1979, except that any such distribution effected pursuant to a contract for the purchase or redemption of shares entered into by such subject institution prior to January 1, 1979, may be made if permissible under the applicable provisions of the revised Banking Law and the new General Corporation Law or under the applicable provisions of the prior Banking Law and the prior General Corporation Law in effect at the time such contract was entered into.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






CHAPTER 3 - Department of Business Oversight

ARTICLE 1 - General Provisions

300

(a) In this section:

(1) “Business and industrial development corporation” means a corporation licensed under Division 15 (commencing with Section 31000).

(2) “Payment instrument” has the same meaning as set forth in Section 2003.

(3) “Stored Value” has the same meaning as set forth in subdivision (v) of Section 2003.

(b) There is in the state government, in the Business, Consumer Services, and Housing Agency, a Department of Business Oversight, which has charge of the execution of, among other laws, the laws of this state relating to any of the following: (1) banks or trust companies or the banking or trust business; (2) savings associations or the savings association business; (3) credit unions or the credit union business; (4) persons who engage in the business of receiving money for transmission or such business; (5) issuers of stored value or such business; (6) issuers of payment instruments or the payment instrument business; (7) business and industrial development corporations or the business and industrial development corporation business; (8) insurance premium finance agencies or the insurance premium finance business; (9) persons offering or making any contract constituting bucketing; (10) persons offering or selling off-exchange commodities; (11) deferred deposit originators; (12) finance lenders and brokers; (13) residential mortgage lenders and servicers; (14) capital access companies; (15) check sellers, bill payers, and proraters; (16) securities issuers, broker-dealers, agents, investment advisers, and investment adviser representatives; (17) mortgage loan originators employed or supervised by finance lenders or residential mortgage lenders; (18) escrow agents; (19) franchisors; or (20) persons holding securities as custodians on behalf of securities owners.

(Amended by Stats. 2014, Ch. 64, Sec. 8. Effective January 1, 2015.)



301

(a)  This chapter is applicable to this division, Division 1.1 (commencing with Section 1000), Division 1.2 (commencing with Section 2000), Division 1.6 (commencing with Section 4800), Division 5 (commencing with Section 14000), Division 7 (commencing with Section 18000), and Division 15 (commencing with Section 31000).

(b) Except as provided in subdivision (c), this article, and Articles 2 (commencing with Section 320) and 3 (commencing with Section 350) are applicable to the administration of laws by the Division of Corporations.

(c) Sections 329, 330, 332, 335, 336, 357, 378, 379, and 381 are not applicable to the Division of Corporations.

(Amended by Stats. 2013, Ch. 353, Sec. 47. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)






ARTICLE 2 - Commissioner of Business Oversight

320

(a)  The chief officer of the Department of Business Oversight is the Commissioner of Business Oversight. The Commissioner of Business Oversight is the head of the department with the authority and responsibility over all officers, employees, and activities in the department and, except as otherwise provided in this code and the Corporations Code, is subject to the provisions of the Government Code relating to department heads.

(b) The Commissioner of Business Oversight shall employ legal counsel to act as the attorney for the commissioner in actions or proceedings brought by or against the commissioner under or pursuant to any law under the jurisdiction of the Division of Corporations, or in which the commissioner joins or intervenes as to a matter within the jurisdiction of the Division of Corporations, as a friend of the court or otherwise.

(c) The Commissioner of Business Oversight shall employ stenographic reporters to take and transcribe the testimony in any formal hearing or investigation before the commissioner or before a person authorized by the commissioner.

(d) Sections 11040, 11042, and 11043 of the Government Code do not apply to the Division of Corporations.

(Amended by Stats. 2013, Ch. 353, Sec. 48. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



321

(a) In this section, “order” means any approval, consent, authorization, exemption, denial, prohibition, requirement, or other administrative action, applicable to a specific case.

(b) The office of the Commissioner of Financial Institutions and the Department of Financial Institutions are abolished. All powers, duties, responsibilities, and functions of the Commissioner of Financial Institutions and the Department of Financial Institutions are transferred to the Commissioner of Business Oversight and the Department of Business Oversight, respectively. The Commissioner of Business Oversight and the Department of Business Oversight succeed to all of the rights and property of the Commissioner of Financial Institutions and Department of Financial Institutions, respectively; the Commissioner of Business Oversight and the Department of Business Oversight are subject to all the debts and liabilities of the Commissioner of Financial Institutions and the Department of Financial Institutions, respectively, as if the Commissioner of Business Oversight and the Department of Business Oversight had incurred them. Any action or proceeding by or against the Commissioner of Financial Institutions or the Department of Financial Institutions may be prosecuted to judgment, which shall bind the Commissioner of Business Oversight or the Department of Business Oversight, respectively, or the Commissioner of Business Oversight or the Department of Business Oversight may be proceeded against or substituted in place of the Commissioner of Financial Institutions or the Department of Financial Institutions, respectively. References in the California Constitution or in any statute or regulation to the Superintendent of Banks or the Commissioner of Financial Institutions or to the State Banking Department or the Department of Financial Institutions mean the Commissioner of Business Oversight or the Department of Business Oversight, respectively. All agreements entered into with, and orders and regulations issued by, the Commissioner of Financial Institutions or the Department of Financial Institutions shall continue in effect as if the agreements were entered into with, and the orders and regulations were issued by, the Commissioner of Business Oversight or the Department of Business Oversight, respectively.

(c) The office of the Commissioner of Corporations and the Department of Corporations are abolished. All powers, duties, responsibilities, and functions of the Commissioner of Corporations and the Department of Corporations are transferred to the Commissioner of Business Oversight and the Department of Business Oversight, respectively. The Commissioner of Business Oversight and the Department of Business Oversight succeed to all of the rights and property of the Commissioner of Corporations and the Department of Corporations, respectively; the Commissioner of Business Oversight and the Department of Business Oversight are subject to all the debts and liabilities of the Commissioner of Corporations and the Department of Corporations, respectively, as if the Commissioner of Business Oversight and the Department of Business Oversight had incurred them. Any action or proceeding by or against the Commissioner of Corporations or the Department of Corporations may be prosecuted to judgment, which shall bind the Commissioner of Business Oversight or the Department of Business Oversight, respectively, or the Commissioner of Business Oversight or the Department of Business Oversight may be proceeded against or substituted in place of the Commissioner of Corporations or the Department of Corporations, respectively. References in the California Constitution or in any statute or regulation to the Commissioner of Corporations or the Department of Corporations mean the Commissioner of Business Oversight or the Department of Business Oversight, respectively. All agreements entered into with, and orders and regulations issued by, the Commissioner of Corporations or the Department of Corporations shall continue in effect as if the agreements were entered into with, and the orders and regulations were issued by, the Commissioner of Business Oversight or the Department of Business Oversight, respectively.

(Repealed and added by Stats. 2013, Ch. 352, Sec. 84. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



322

The commissioner is appointed by the Governor, and holds office at the pleasure of the Governor. The appointment of the commissioner is subject to confirmation by the Senate.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



323

The commissioner shall be a citizen of the United States and a resident of the state for at least three years prior to his or her appointment. The commissioner shall be chosen solely for his or her qualifications and fitness to perform the duties of his or her office.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



324

The annual salary of the commissioner is provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



325

Before entering upon the duties of his or her office, the commissioner shall take and subscribe to the constitutional oath of office and file the same with the Secretary of State.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



326

The Commissioner of Business Oversight is responsible for the performance of all duties, the exercise of all powers and jurisdiction, and the assumption and discharge of all responsibilities vested by law in the department and the divisions thereunder. The commissioner has and may exercise all the powers necessary or convenient for the administration and enforcement of, among other laws, the laws described in Section 300. The commissioner may issue rules and regulations consistent with law as he or she may deem necessary or advisable in executing the powers, duties, and responsibilities of the department.

(Amended by Stats. 2013, Ch. 353, Sec. 49. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



327

(a) The commissioner shall apply the Interagency Guidance on Nontraditional Mortgage Product Risks issued in September 2006 and the Statement on Subprime Mortgage Lending issued in June 2007 by the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of Thrift Supervision, and the National Credit Union Administration to state-regulated financial institutions, including, but not limited to, privately insured, state-chartered credit unions.

(b) The commissioner may issue emergency and final regulations to clarify the application of this section as soon as possible.

(c) A bank or credit union to which the commissioner applies the documents described in subdivision (a) shall adopt and adhere to policies and procedures that are reasonably intended to achieve the objectives set forth in those documents.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



328

(a) The commissioner may make the agreements that he or she deems necessary or appropriate in exercising his or her powers.

(b) (1) The agreements authorized under subdivision (a) may include, but are not limited to, agreements with agencies of this state, of other states of the United States, of the United States, or of foreign nations that regulate financial institutions, relating to examinations of banks, savings associations, credit unions, industrial loan companies, and other matters.

(2) Any agreement with a government agency that regulates financial institutions is exempt from the advertising and competitive bidding requirements of the Public Contract Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



329

(a) For purposes of this section, the following definitions apply:

(1) “Applicable law” means:

(A) With respect to any bank, Division 1.6 (commencing with Section 4800), and any of the following provisions:

(i) Article 6 (commencing with Section 405) of Chapter 3.

(ii) Article 3 (commencing with Section 1130) of Chapter 5 of Division 1.1.

(iii) Chapter 6 (commencing with Section 1200) of Division 1.1.

(iv) Chapter 10 (commencing with Section 1320) of Division 1.1.

(v) Chapter 14 (commencing with Section 1460) of Division 1.1.

(vi) Article 1 (commencing with Section 1530) of Chapter 15 of Division 1.1.

(vii) Chapter 16 (commencing with Section 1550) of Division 1.1.

(viii) Chapter 20 (commencing with Section 1750) of Division 1.1.

(ix) Section 456.

(x) Section 457.

(xi) Section 459.

(xii) Section 460.

(xiii) Section 461.

(xiv) Section 1331.

(xv) Chapter 21 (commencing with Section 1850) of Division 1.1.

(xvi) Chapter 18 (commencing with Section 1660) of Division 1.1.

(xvii) Chapter 19 (commencing with Section 1670) of Division 1.1.

(B) With respect to any savings association, any provision of Division 1.6 (commencing with Section 4800) and Division 2 (commencing with Section 5000).

(C) With respect to any insurance premium finance agency, any provision of Division 7 (commencing with Section 18000).

(D) With respect to any business and industrial development corporation, any provision of Division 15 (commencing with Section 31000).

(E) With respect to any credit union, any of the following provisions:

(i) Section 14252.

(ii) Section 14253.

(iii) Section 14255.

(iv) Article 4 (commencing with Section 14350) of Chapter 3 of Division 5.

(v) Section 14401.

(vi) Section 14404.

(vii) Section 14408, only as that section applies to gifts to directors, volunteers, and employees, and the related family or business interests of the directors, volunteers, and employees.

(viii) Section 14409.

(ix) Section 14410.

(x) Article 5 (commencing with Section 14600) of Chapter 4 of Division 5.

(xi) Article 6 (commencing with Section 14650) of Chapter 4 of Division 5, excluding subdivision (a) of Section 14651.

(xii) Section 14803.

(xiii) Section 14851.

(xiv) Section 14858.

(xv) Section 14860.

(xvi) Section 14861.

(xvii) Section 14863.

(F) With respect to any money transmitter, any provision of Division 1.2 (commencing with Section 2000).

(2) “Licensee” means any bank, savings association, credit union, trust company, money transmitter, insurance premium finance agency, or business and industrial development corporation that is authorized by the commissioner to conduct business in this state.

(b) Notwithstanding any other provision of this code that applies to a licensee or a subsidiary of a licensee, after notice and an opportunity to be heard, the commissioner may, by order that shall include findings of fact which incorporates a determination made in accordance with subdivision (e), levy civil penalties against any licensee or any subsidiary of a licensee who has violated any provision of applicable law, any order issued by the commissioner, any written agreement between the commissioner and the licensee or subsidiary of the licensee, or any condition of any approval issued by the commissioner. Notwithstanding any other provision of law, neither the commissioner nor any employee of the department shall disclose or permit the disclosure of any record, record of any action, or information contained in a record of any action, taken by the commissioner under the provisions of this section, unless the action was taken pursuant to paragraph (2) of subdivision (b), to persons other than federal or state government employees who are authorized by statute to obtain the records in the performance of their official duties, unless the disclosure is authorized or requested by the affected licensee or the affected subsidiary of the licensee. The commissioner shall have the sole authority to bring any action with respect to a violation of applicable law subject to a penalty imposed under this section.

Except as provided in paragraphs (1) and (2), any penalty imposed by the commissioner may not exceed one thousand dollars ($1,000) a day, provided that the aggregate penalty of all offenses in any one action against any licensee or subsidiary of a licensee shall not exceed fifty thousand dollars ($50,000).

(1) If the commissioner determines that any licensee or subsidiary of the licensee has recklessly violated any applicable law, any order issued by the commissioner, any provision of any written agreement between the commissioner and the licensee or subsidiary, or any condition of any approval issued by the commissioner, the commissioner may impose a penalty not to exceed five thousand dollars ($5,000) per day, provided that the aggregate penalty of all offenses in an action against any licensee or subsidiary of a licensee shall not exceed seventy-five thousand dollars ($75,000).

(2) If the commissioner determines that any licensee or subsidiary of the licensee has knowingly violated any applicable law, any order issued by the commissioner, any provision of any written agreement between the commissioner and the licensee or subsidiary, or any condition of any approval issued by the commissioner, the commissioner may impose a penalty not to exceed ten thousand dollars ($10,000) per day, provided that the aggregate penalty of all offenses in an action against any licensee or subsidiary of a licensee shall not exceed 1 percent of the total assets of the licensee or subsidiary of a licensee subject to the penalty.

(c) Nothing in this section shall be construed to impair or impede the commissioner from pursuing any other administrative action allowed by law.

(d) Nothing in this section shall be construed to impair or impede the commissioner from bringing an action in court to enforce any law or order he or she has issued, including orders issued under this section. Nothing in this section shall be construed to impair or impede the commissioner from seeking any other damages or injunction allowed by law.

(e) In determining the amount and the appropriateness of initiating a civil money penalty under subdivision (b), the commissioner shall consider all of the following:

(1) Evidence that the violation or practice or breach of duty was intentional or was committed with a disregard of the law or with a disregard of the consequences to the institution.

(2) The duration and frequency of the violations, practices, or breaches of duties.

(3) The continuation of the violations, practices, or breaches of duty after the licensee or subsidiary of the licensee was notified, or, alternatively, its immediate cessation and correction.

(4) The failure to cooperate with the commissioner in effecting early resolution of the problem.

(5) Evidence of concealment of the violation, practice, or breach of duty or, alternatively, voluntary disclosure of the violation, practice, or breach of duty.

(6) Any threat of loss, actual loss, or other harm to the institution, including harm to the public confidence in the institution, and the degree of that harm.

(7) Evidence that a licensee or subsidiary of a licensee received financial gain or other benefit as a result of the violation, practice, or breach of duty.

(8) Evidence of any restitution paid by a licensee or subsidiary of a licensee of losses resulting from the violation, practice, or breach of duty.

(9) History of prior violations, practices, or breaches of duty, particularly where they are similar to the actions under consideration.

(10) Previous criticism of the institution for similar actions.

(11) Presence or absence of a compliance program and its effectiveness.

(12) Tendency to engage in violations of law, unsafe or unsound financial institutions practices, or breaches of duties.

(13) The existence of agreements, commitments, orders, or conditions imposed in writing intended to prevent the violation, practice, or breach of duty.

(14) Whether the violation, practice, or breach of duty causes quantifiable, economic benefit or loss to the licensee or the subsidiary of the licensee. In those cases, removal of the benefit or recompense of the loss usually will be insufficient, by itself, to promote compliance with the applicable law, order, or written agreement. The penalty amount should reflect a remedial purpose and should provide a deterrent to future misconduct.

(15) Other factors as the commissioner may, in his or her opinion, consider relevant to assessing the penalty or establishing the amount of the penalty.

(f) The amounts collected under this section shall be deposited in the appropriate fund of the department. For purposes of this subdivision, the term “appropriate fund” means the fund to which the annual assessments of fined licensees, or the parent licensee of the fined subsidiary, are credited.

(Amended by Stats. 2013, Ch. 334, Sec. 19. Effective January 1, 2014.)



330

The authority vested in the Superintendent of Banks under subdivision (2) of Section 1 of Article XV of the California Constitution is delegated to the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



331

Notwithstanding any other provision of law, the commissioner may adopt and implement any method of accepting electronic filings of applications, reports, or other matters, which, in the opinion of the commissioner, is secure. Any method of electronic filing chosen by the commissioner shall include a method to verify the identity of the person making the filing. The verification shall be deemed to satisfy all other verifications required by the Financial Institutions Law, and shall have the same force and effect as the use of manual signatures.

(Amended by Stats. 2013, Ch. 334, Sec. 20. Effective January 1, 2014.)



332

(a) (1) In this section, “federal law” includes, but is not limited to, the United States Constitution, any federal statute, any federal court decision, and any regulation, circular, bulletin, interpretation, decision, order, and waiver issued by a federal agency.

(2) The definitions set forth in Section 1750 apply to this section.

(b) (1) Notwithstanding any other provision of law, except as provided in subdivision (c), if the commissioner finds that any provision of federal law applicable to national banking associations doing business in this state is substantively different from the provisions of this code applicable to banks organized under the laws of this state, the commissioner may by regulation make that provision of federal law applicable to banks organized under the laws of this state.

(2) If the commissioner finds that any provision of federal law applicable to foreign (other nation) banks with respect to federal agencies or federal branches in this state is substantively different from the provisions of this code applicable to foreign (other nation) banks with respect to agencies or branch offices licensed by the commissioner under Chapter 20 (commencing with Section 1750) of Division 1.1, the commissioner may by regulation make that provision of federal law applicable to foreign (other nation) banks with respect to agencies or branch offices licensed by the commissioner under Chapter 20 (commencing with Section 1750) of Division 1.1.

(c) (1) Section 11343.4 and Article 5 (commencing with Section 11346) and Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code do not apply to any regulation adopted under subdivision (b).

(2) The commissioner shall file any regulation adopted pursuant to subdivision (b), together with a citation to this section as authority for the adoption and a citation to the provisions of federal law made applicable by the regulation, with the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(3) Any regulation adopted under subdivision (b) shall become effective on the date when it is filed with the Secretary of State unless the commissioner prescribes a later date in the regulation or in a written instrument filed with the regulation.

(4) Any regulation adopted under subdivision (b) shall expire at 12 p.m. on December 31 of the year following the calendar year in which it becomes effective.

(5) Any regulation adopted pursuant to subdivision (b) shall be subject to the following restrictions:

(A) The commissioner shall not renew or reinstate the regulation adopted pursuant to subdivision (b).

(B) The commissioner shall not adopt a new regulation pursuant to subdivision (b), to address the same conformity issue that was addressed by the regulation that expired pursuant to subdivision (c).

(d) The commissioner may adopt regulations pursuant to subdivision (b) that are exempt from the expiration and restrictions of subdivision (c) if the regulations are adopted in compliance with all provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code, including those listed in paragraph (1) of subdivision (c).

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



333

The powers of supervision and examination of all licensees are vested in the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



334

The commissioner may promulgate or waive such rules and regulations as may be reasonable or necessary to carry out his or her duties and responsibilities.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



335

(a) The commissioner, whenever in his or her opinion such action is necessary or appropriate to carry out his or her duties, may call a meeting of the board of directors of a licensee.

(b) A meeting of the board of a licensee called by the commissioner shall be held upon four days’ notice by first-class mail or 24 hours’ notice delivered personally or by telephone. The notice shall be given by the commissioner or, if the commissioner so orders, by an officer of the licensee.

(c) A meeting of the board of a licensee called by the commissioner shall be held at a place within this state as may be designated by the commissioner and specified in the notice of the meeting.

(d) The expenses of a meeting of the board of a licensee called by the commissioner shall be paid by the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



336

The commissioner may, at any time, require a licensee to write down any asset held by the licensee to a valuation that will represent the asset’s then fair market value.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



337

(a) The commissioner, when conducting examinations under Section 500, 14250, 16150, or 16700, shall examine a licensee that maintains a correspondent account or payable-through account for compliance with the federal Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111-195), associated federal regulations, and any related presidential executive orders. If the commissioner finds that a licensee is in violation, the commissioner may bring an action in accordance with Section 566, 14302, 16200, or 16900, and shall forward evidence of the violation to the United States Department of the Treasury. For purposes of this section, “correspondent account” and “payable-through account” have the meanings given those terms in Section 5381A of Title 31 of the United States Code.

(b) This section shall become inoperative if both of the following conditions occur:

(1) Iran is removed from the United States Department of State’s list of countries that have been determined to repeatedly provide support for acts of international terrorism.

(2) Pursuant to the appropriate federal statute, the President determines and certifies to the appropriate committee of the United States Congress that Iran has ceased its efforts to design, develop, manufacture, or acquire a nuclear explosive device or related materials and technology.

(Added by Stats. 2013, Ch. 139, Sec. 2. Effective January 1, 2014. Conditionally inoperative by its own provisions.)






ARTICLE 3 - Deputies and Employees

350

The chief deputy shall be appointed by the Governor and hold office at the pleasure of the Governor. The annual salary of the chief deputy shall be fixed by the Governor.

(Amended by Stats. 2013, Ch. 353, Sec. 50. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



351

(a) The chief officer of the Division of Corporations is the Senior Deputy Commissioner of Business Oversight for the Division of Corporations. The Senior Deputy Commissioner of Business Oversight for the Division of Corporations shall, under the direction of the commissioner, administer the laws of this state that were, prior to July 1, 2013, under the charge of the Department of Corporations. The Senior Deputy Commissioner of Business Oversight for the Division of Corporations shall be appointed by the Governor, subject to Senate confirmation, and shall hold office at the pleasure of the Governor. The Senior Deputy Commissioner of Business Oversight for the Division of Corporations shall receive an annual salary as fixed by the Governor.

(b) The chief officer of the Division of Financial Institutions is the Senior Deputy Commissioner of Business Oversight for the Division of Financial Institutions. The Senior Deputy Commissioner of Business Oversight for the Division of Financial Institutions shall, under the direction of the commissioner, administer the laws of this state that were, prior to July 1, 2013, under the charge of the Department of Financial Institutions. The Senior Deputy Commissioner of Business Oversight for the Division of Financial Institutions shall be appointed by the Governor, subject to Senate confirmation, and shall hold office at the pleasure of the Governor. The Senior Deputy Commissioner of Business Oversight for the Division of Financial Institutions shall receive an annual salary as fixed by the Governor.

(Repealed and added by Stats. 2013, Ch. 353, Sec. 52. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



352

The commissioner may employ deputies in addition to the chief deputy, and examiners, appraisers, technical assistants, investigators, administrative assistants, clerks, and other employees that he or she may need to discharge in a proper manner the duties imposed upon him or her by law. He or she shall prescribe their duties and fix their compensation in accordance with classifications made by the State Personnel Board. The commissioner may also, at those times and on those terms as may be approved by the Governor, employ those attorneys as he or she may need.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



353

Before entering upon the duties of his or her office each deputy and examiner shall take and subscribe to the constitutional oath of office.

(Amended by Stats. 2013, Ch. 353, Sec. 53. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



354

The commissioner may require, at any time, of any deputy, examiner, or other employee of the department, an official bond in such amount as the commissioner may deem necessary. The premium for bonds required by the commissioner shall be an expense of the department.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



355

The Commissioner of Business Oversight, the Senior Deputy Commissioner of the Division of Financial Institutions, or any deputy or employee of the Division of Financial Institutions shall not do or be any of the following with respect to any bank, savings association, credit union, or industrial loan company supervised by the department:

(a) Be indebted, directly or indirectly, as borrower, endorser, surety, or guarantor to any such bank, savings association, credit union, or industrial loan company.

(b) Be an officer, director, or employee of any such bank, savings association, credit union, or industrial loan company.

(c) Own or deal in directly or indirectly, the shares or obligations of any such bank, savings association, credit union, or industrial loan company.

(d) Be interested in or, directly or indirectly, receive from any such bank, savings association, credit union, or industrial loan company or any officer, director, or employee thereof, any salary, fee, compensation, or other valuable thing by way of gift, credit, compensation for services, or otherwise. However, this subdivision does not prohibit any person from being interested in or directly or indirectly receiving (1) anything which is expressly excluded from a definition of “gift” or “honorarium” in the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code) or in regulations issued under the Political Reform Act of 1974 by the Fair Political Practices Commission or (2) anything which, if received by the commissioner, would constitute a gift or honorarium within the meaning of the Political Reform Act of 1974 or regulations issued under the Political Reform Act of 1974 by the Fair Political Practices Commission but which the commissioner would not be prohibited from receiving under the Political Reform Act of 1974 or regulations issued under the Political Reform Act of 1974 by the Fair Political Practices Commission.

(e) Be interested in or engage in the negotiation of any loan to, obligation of, or accommodation for another person to or with any such bank, savings association, credit union, or industrial loan company.

Notwithstanding the foregoing the commissioner and any deputy or employee may have and maintain one or more deposit or similar accounts in any bank, savings association, credit union, or industrial loan company in this state and may maintain with any bank, savings association, credit union, or industrial loan company in this state a loan which was not obtained in violation of this section if the person reports the loan in writing to the department within 30 days after the person commences his or her term of appointment or employment with the department and if the loan is not renewed, renegotiated, extended, or otherwise modified on or after July 1, 1997.

A violation of this section by any person shall constitute sufficient grounds for his or her removal or discharge.

(Amended by Stats. 2013, Ch. 353, Sec. 54. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



356

If the commissioner is unable to perform his or her duties for more than 30 consecutive days or if the office of the commissioner becomes vacant, the chief deputy shall have all the powers and duties of the commissioner until the return or recovery of the commissioner, or, in case of a vacancy, until a new commissioner is appointed by the Governor and qualifies to hold office.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



357

If a deputy commissioner or any examiner has knowledge of the insolvency or unsafe condition of any licensee and willfully fails to report that fact to the commissioner in writing, he or she is guilty of a felony.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 4 - Administration of the Department

370

The commissioner may have an office in the City of Sacramento, the City of Los Angeles, the City of San Diego, the City and County of San Francisco, or any other location in the state that he or she considers appropriate. The commissioner shall provide at the expense of the department such office space, furniture, and equipment as may be necessary or convenient for the transaction of the business of the department.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



371

(a) There is in the Department of Business Oversight, the Division of Corporations, under the direction of the Senior Deputy Commissioner of Business Oversight for the Division of Corporations. The senior deputy commissioner has charge of the execution of the laws of the state that were, prior to July 1, 2013, under the charge of the Department of Corporations.

(b) There is in the Department of Business Oversight, the Division of Financial Institutions under the direction of the Senior Deputy Commissioner for the Division of Financial Institutions. The senior deputy commissioner has charge of the execution of the laws of the state that were, prior to July 1, 2013, under the charge of the Department of Financial Institutions.

(Amended by Stats. 2014, Ch. 401, Sec. 24. Effective January 1, 2015.)



372

The department may expend moneys in accordance with law for the necessary travel expenses of officers and employees of the department while traveling in the line of their duties either within or without the state.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



373

The commissioner shall adopt and keep an official seal. Papers executed by the commissioner in his or her official capacity pursuant to law and bearing the seal, or copies thereof certified by him or her, shall be received in evidence in like manner as the original and may be recorded in the same manner and with the same effect as a deed regularly acknowledged.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



374

(a) Whenever it is necessary for the commissioner to approve any instrument and to affix his or her official seal thereto, the commissioner shall charge a fee of twenty-five dollars ($25) therefor.

(b) Whenever it is proper for the department to furnish a copy of any paper that has been filed therein and to certify to the paper, the commissioner may charge twenty-five cents ($0.25) for each page copied.

(c) Whenever the commissioner is required or requested to certify copies of documents, the commissioner may charge a fee of twenty-five dollars ($25) for certifying the copied documents and for affixing his or her official seal.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



375

Official reports made by the commissioner and verified reports of an examination made by the commissioner, exclusively or in conjunction with or with assistance from any agency of the United States, of a state of the United States, or of a foreign nation are prima facie evidence of the facts stated in the reports for all purposes.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



376

At least once each month, the commissioner shall issue and disseminate as the commissioner deems appropriate a bulletin containing the following information:

(a) Information regarding any of the following actions taken since issuance of the previous bulletin:

(1) The filing, approval, or denial under Chapter 1 (commencing with Section 1000) of Division 1.1 of an application for authority to organize a California state bank, or the issuance under Chapter 3 (commencing with Section 1040) of Division 1.1 of a certificate of authority to a California state bank.

(2) The filing, approval, or denial under Article 1 (commencing with Section 5400) of Chapter 2 of Division 2 of an application for the issuance of an organizing permit for the organization of a California savings association, or for the issuance under Article 2 (commencing with Section 5500) of Chapter 2 of Division 2 of a certificate of authority to a California savings association.

(3) The filing, approval, or denial under Article 2 (commencing with Section 14150) of Chapter 2 of Division 5 of an application for a certificate to act as a credit union, or the issuance of a certificate to engage in the business of a credit union.

(4) The filing, approval, or denial under Division 1.2 (commencing with Section 2000), Division 7 (commencing with Section 18000), or Division 15 (commencing with Section 31000) of an application for a license to engage in business, or the issuance under any of those laws of a license to engage in business.

(5) The filing, approval, or denial under Chapter 20 (commencing with Section 1750) of Division 1.1 of an application by a foreign (other nation) bank to establish its first office of any particular class (as determined under Section 1753) in this state, or the issuance under that chapter of a license in connection with the establishment of such an office.

(6) The filing, approval, or denial under Division 1.6 (commencing with Section 4800) of an application for approval of a sale, merger, or conversion.

(7) The filing, approval, or denial under Article 6 (commencing with Section 5700) of Chapter 2 of Division 2 of an application for approval of a conversion of a federal savings association into a state savings association, or the filing of a federal charter of a state savings association that has converted to a federal savings association.

(8) The filing, approval, or denial under Article 7 (commencing with Section 5750) of Chapter 2 of Division 2 of an application for approval of a reorganization, merger, consolidation, or transfer of assets of a state savings association.

(9) The filing, approval, or denial under Chapter 9 (commencing with Section 15200) of Division 5 of an application for approval of a merger, dissolution, or conversion of a credit union.

(10) The taking of possession of the property and business of a California state bank, savings association, credit union, or person licensed by the commissioner under any of the laws cited in paragraph (4).

(b) Other information as the commissioner deems appropriate.

(Amended by Stats. 2013, Ch. 334, Sec. 21. Effective January 1, 2014.)



377

Notwithstanding any other provision of this code, whenever any provision of the Financial Institutions Law requires the pledge of securities to be deposited with the Treasurer, to ensure the performance of any act or duty, the securities after first being approved by the commissioner and upon the written order of the commissioner, shall be deposited with the Treasurer. The Treasurer, with the consent of the owner of the securities deposited or to be deposited with the Treasurer, may place the securities in the custody of a qualified trust company or bank in the same manner and under the same conditions provided in Article 3 (commencing with Section 16550) of Chapter 4 of Part 2 of Division 4 of Title 2 of the Government Code.

(Amended by Stats. 2013, Ch. 334, Sec. 22. Effective January 1, 2014.)



378

Whenever the commissioner is notified of or discovers a violation of the state law punishable by criminal penalties, he or she shall promptly advise the Attorney General.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



379

(a) For the purposes of this section the following definitions shall apply:

(1) “Control” has the meaning set forth in subdivision (b) of Section 1250. “Control” also means the ownership of a subject person by means of sole proprietorship, partnership, or by any other similar means.

(2) “Controlling person” means a person who, directly or indirectly, controls a subject person.

(3) “Subject person” means any licensee.

(b) Notwithstanding any other provision of law, and subject to subdivision (c), the commissioner may deliver, or cause to be delivered, to local, state, or federal law enforcement agencies fingerprints taken of any of the following:

(1) An applicant for employment with the department.

(2) A person licensed, or proposed to be licensed, as a subject person.

(3) A director, officer, or employee of an existing or proposed subject person.

(4) An existing or proposed controlling person of a subject person.

(5) A director, officer, or employee of an existing or proposed controlling person of a subject person.

(6) A director, officer, or employee of an existing or proposed affiliate of a subject person.

(c) The authorization in subdivision (b) may only be used by the department for the purpose of obtaining information regarding an individual as to the existence and nature of the criminal record, if any, of that individual relating to convictions, and to any arrest for which the individual is released on bail or on his or her own recognizance pending trial, for the commission or attempted commission of a crime involving robbery, burglary, theft, embezzlement, fraud, forgery, bookmaking, receiving stolen property, counterfeiting, or involving checks or credit cards or using computers.

(d) No request shall be submitted pursuant to this section without the written consent of the person affected.

(e) Any criminal history information obtained pursuant to this section shall be confidential and no recipient shall disclose its contents other than for the purpose for which it was acquired.

(Amended by Stats. 2013, Ch. 334, Sec. 23. Effective January 1, 2014.)



380

(a) The commissioner shall inform appropriate state and federal officials charged with the regulation of financial institutions or securities transactions of any enforcement actions, including, but not limited to, civil or criminal actions, cease and desist orders, license or authorization suspensions or revocations, or an open investigation.

(b) The commissioner shall inform appropriate state and federal officials charged with the regulation of financial institutions or securities transactions if it appears that any bank, bank holding company, savings association, savings and loan holding company, credit union, industrial loan company, industrial loan holding company, or other licensee of the department is conducting its business in a fraudulent, unsafe, unsound, or injurious manner, or has suffered or will suffer substantial financial loss or damage, and it appears to the commissioner that the information is relevant to the regulatory activities of the other agency.

(Amended by Stats. 2014, Ch. 401, Sec. 25. Effective January 1, 2015.)



381

Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to hearings conducted by the department.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 5 - Financial Institutions Fund

400

As of the operative date of this section, there is established a Financial Institutions Fund in the State Treasury. Except as otherwise provided in Division 5 (commencing with Section 14000), all money collected or received by the commissioner under this code shall be deposited with the Treasurer to the credit of the Financial Institutions Fund.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 6 - State Banking Account

405

(a) The commissioner shall annually collect pro rata from the banks and trust companies under the supervision of the department a fund in an amount sufficient in the commissioner’s judgment to meet the expenses of the department in administering laws relating to banks or trust companies or to the banking or trust business that are not otherwise provided for and to provide a reasonable reserve for contingencies.

(b) The amount of the annual assessment for the fund on any bank or trust company shall not be less than five thousand dollars ($5,000). Above that minimum amount, except as otherwise provided in subdivision (c), the annual assessment shall not exceed the sum of the products of a base assessment rate, or percentage thereof, and segregated portions of its total resources, according to the following table:

Segregated Total Resources

Percentage of Base

(In Millions or Fractions Thereof)

Assessment Rate

First $2

100.0

Next $18

50.0

Next $80

12.0

Next $100

6.25

Next $800

6.0

Next $1,000

4.0

Next $4,000

3.5

Next $14,000

3.0

Next $20,000

2.5

Excess over $40,000

1.5

(c) (1) For purposes of determining the annual assessment on banks and trust companies that have one or more foreign (other state) branch offices, the resources of foreign (other state) branch offices shall be excluded from total resources, except that the commissioner may order the resources of foreign (other state) branch offices to be included in total resources if and to the extent that it is necessary in the commissioner’s judgment to meet the expenses of the department on account of foreign (other state) branch offices and a reasonable reserve for contingencies.

(2) If the commissioner finds that a bank or trust company allocated any resource to a foreign (other state) branch office for the purpose, in whole or in part, of reducing its annual assessment, the commissioner may, for purposes of calculating the annual assessment on the bank or trust company, reallocate the resource to the bank’s or trust company’s head office.

(d) The base assessment rate shall be set by the commissioner from time to time at the commissioner’s discretion, not to exceed two dollars and twenty cents ($2.20) per one thousand dollars ($1,000) of total resources.

(Amended by Stats. 2013, Ch. 334, Sec. 24. Effective January 1, 2014.)



406

The commissioner shall annually collect from national banking associations and foreign (other state) banks operating trust departments in this state an annual assessment to meet expenses of the department, not exceeding one one-hundredth of 1 percent of the amount required by law to be deposited with the Treasurer as surety for the faithful performance and execution of all court and private trusts accepted by them.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



407

Whenever the commissioner makes an assessment pursuant to Section 405 or 406, the commissioner shall fix the date when the assessment is due and payable and shall mail or otherwise deliver to each bank and trust company assessed an invoice showing the amount of its assessment and the date when the assessment is due and payable.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



408

The commissioner, in addition to the annual assessment, shall collect from each bank authorized to engage in the trust business, to defray the cost of examination, a fee not to exceed seventy-five dollars ($75) per hour for each examiner necessarily engaged in the examination of the trust company, trust business, or trust department. The commissioner shall assess the fee upon completion of the examination of the trust company or trust business and shall mail or otherwise deliver an invoice for the fee to the institution. The institution shall pay the fee within 30 days after the invoice is mailed or otherwise delivered to it.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



409

If any bank or trust company fails to make timely payment of any assessment made pursuant to Section 405, 406, or 408, the commissioner may, in the commissioner’s sole discretion, (a) cancel the certificate of authority of the bank or trust company to conduct a banking or trust business or (b) levy a civil penalty pursuant to Section 329.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



410

As of the operative date of this section:

(a) The State Banking Fund is converted into a separate account in the Financial Institutions Fund and designated as the State Banking Account.

(b) All moneys and other assets and all liabilities of the State Banking Fund shall be transferred to the State Banking Account.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



411

Except as otherwise provided in Section 413 or 414, all salaries and other expenses of the department, other than those incurred in administering laws relating to savings associations or the savings association business, credit unions or the credit union business, industrial banks, the industrial banking business, insurance premium finance agencies, the insurance premium finance business, or Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, shall be paid out of the State Banking Account in the Financial Institutions Fund. Salaries and other expenses incurred in the liquidation or conservation of any bank (other than an industrial bank) or of any person licensed under Division 1.2 (commencing with Section 2000) or Division 15 (commencing with Section 31000), including the compensation of employees of the department to the extent that they are engaged in that liquidation or conservation, if possible, and if advanced from the State Banking Account in the Financial Institutions Fund, shall constitute a first charge against the assets of the bank or licensee, as the case may be. Salaries and other expenses incurred in the liquidation or conservation of any industrial bank, including the compensation of employees of the department to the extent that they are engaged in that liquidation or conservation, if possible, and if advanced from the Industrial Bank Account in the Financial Institutions Fund, shall constitute a first charge against the assets of the industrial bank.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



412

The commissioner shall deliver all moneys received or collected by the commissioner under Section 405, 406, or 408 or otherwise, other than moneys received or collected by the commissioner under laws relating to savings associations, the savings association business, credit unions, the credit union business, industrial banks, the industrial banking business, insurance premium finance agencies, the insurance premium finance business, or Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, to the Treasurer, who shall deposit the moneys to the credit of the State Banking Account of the Financial Institutions Fund.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



413

(a) In this section, “assessment statute” means any statute that authorizes the commissioner to make or collect an assessment (other than a fine) on financial institutions, including the following:

(1) Sections 405 to 407, inclusive.

(2) Section 2042.

(3) Article 2 (commencing with Section 8030) of Chapter 7 of Division 2.

(4) Article 4 (commencing with Section 14350) of Chapter 3 of Division 5.

(5) Section 1533.

(b) The commissioner may charge to and collect from the Financial Institutions Fund, the Credit Union Fund, each of the accounts included in the Financial Institutions Fund, and each of the programs included in the State Banking Account an amount equal to the fund’s, account’s, or program’s pro rata share of those expenses of the department which, in the opinion of the commissioner, it is not feasible to attribute to any single one of the funds, accounts, or programs. The fund’s, account’s, or program’s pro rata share shall be determined and paid in the manner and at the time ordered by the commissioner.

(c) The provisions of any assessment statute that authorize the commissioner to make or collect an assessment for the purposes specified in the assessment statute include authority for the commissioner to make and collect an assessment for the additional purpose of providing money in an amount that will, in the commissioner’s judgment, be sufficient to make payments that may be required under subdivision (b).

(Amended by Stats. 2013, Ch. 334, Sec. 25. Effective January 1, 2014.)



414

Notwithstanding any other provision of this code or of Section 53667 of the Government Code, the commissioner may, at any time during a fiscal year, pay any expense of the department from any of the following accounts and funds: the State Banking Account, the Savings and Loan Account, the Industrial Bank Account, the Financial Institutions Fund, the Credit Union Fund, and the Local Agency Deposit Security Fund. However, if the commissioner pays an expense of the department from an account or fund from which the expense is not, except for this section, permitted to be paid, the commissioner shall, as of a date within that fiscal year, reimburse the account or fund from which the expense was paid by making a transfer from the account or fund from which the expense would have been permitted to be paid.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)









CHAPTER 4 - Operations

450

(a) In this section, “governmental agency” includes, without limitation, any agency of this state, of any other state of the United States, of the United States, or of any foreign nation.

(b) The commissioner may furnish information to a governmental agency that regulates financial institutions.

(c) The commissioner may furnish to a governmental agency that administers a loan guarantee or similar program, information relating to a person who participates in the program.

(d) The commissioner may furnish to a governmental agency that regulates business activities, other than the type described in subdivision (b), information relating to any of the following:

(1) A suspected violation of a law administered by the agency.

(2) A person involved in an application to the agency for a license, approval, or other authorization.

(e) The commissioner may furnish to a governmental agency that is a law enforcement agency information relating to a suspected crime.

(f) The commissioner may furnish information to any person who provides share insurance or guaranty of the shares of a credit union in accordance with Section 14858, 16004, or 16503.

(g) The commissioner may furnish confidential information regarding a licensee to the directors, officers, employees, attorneys, accountants, and consultants of that licensee in accordance with Section 452.

(h) This section does not prescribe the only circumstances under which the commissioner may furnish information.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



451

With the prior approval of the commissioner, a foreign (other state) or foreign (other nation) financial institutions regulatory agency may examine a licensee and any of its offices, provided that the agency has a regulatory interest in the licensee. Any regulatory agency approved by the commissioner under this section shall be considered a supervisory agency under subdivision (f) of Section 7480 of the Government Code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



452

(a) Directors, officers, employees, attorneys, accountants, or consultants of a licensee may not disclose in any manner to any person confidential information regarding the licensee received from the commissioner. The prohibition in this section shall not apply to disclosures of confidential information by directors, officers, employees, attorneys, accountants, or consultants of the licensee:

(1) Made pursuant to a subpoena or other discovery proceeding.

(2) Made to any state or federal prosecuting or investigatory agency or authority.

(3) Made to any state, federal, or foreign (other nation) financial institutions regulatory agency that has a direct regulatory interest in the licensee.

(4) Made to any state or federal taxing agency.

(5) Made as otherwise required by law.

(6) Made as otherwise authorized by the commissioner in writing.

(b) Any director, officer, employee, attorney, accountant, or consultant that discloses confidential information in a manner other than allowed by this section shall be liable for a civil penalty not to exceed fifty thousand dollars ($50,000). The commissioner may impose a penalty under this section in accordance with the procedures set forth in Section 329.

(c) The prohibition set forth in subdivision (a) shall not apply to any discussion, analysis, or other use of confidential information provided by the commissioner that occurs between directors, officers, employees, attorneys, accountants, or consultants of the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



453

Every licensee shall make and file with the commissioner whenever required by him or her a report in any form as the commissioner may prescribe and verified in any manner the commissioner prescribes, showing its financial condition and any other information as the commissioner may require at the close of business on any day designated by him or her. Any verification shall state that each of the officers making the verification has a personal knowledge of the matters in the report and that each of them believes that each statement in the report is true.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



454

The commissioner shall call for the report specified in Section 453 from all licensees at least four times each year upon dates selected by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



455

The commissioner may at any time require any licensee to make and file with him or her a special report furnishing any information as the commissioner may specify when necessary to inform him or her fully of the actual financial condition and all other affairs of the licensee. The reports shall be in the form and filed on a date prescribed by the commissioner and shall, if required by the commissioner, be verified in any manner that he or she prescribes.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



456

Every licensee shall keep its corporate records, financial records, and books of account in words and figures of the English language and in form satisfactory to the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



457

Every licensee shall notify the commissioner of any change in the following officers of the licensee, to the extent that those officers exist within the licensee: chairperson, chief executive officer, president, general manager, managing officer, chief financial officer, or chief credit officer.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



458

(a) Each report required under this article, or under any other provision of law administered by the commissioner, shall be filed with the commissioner at the time that the commissioner may require. If any licensee fails to make any required report at the time specified by the commissioner or fails to include therein any matter required by this article, any provision of law administered by the commissioner, or by the commissioner, it shall be liable to the people of this state in the sum of not more than one hundred dollars ($100) for each day that the report is delayed or withheld by the failure or neglect of the licensee.

(b) The provisions of Section 329 shall not apply to this section.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



459

(a) Every licensee shall file with the commissioner one copy of all material filed by the licensee with a federal agency that is charged with the supervision and regulation of that licensee, or a law enforcement agency.

(b) Each copy required to be filed pursuant to subdivision (a) shall be filed with the commissioner on or before the date upon which the original is filed with the agencies specified in subdivision (a) and shall be available for inspection by the public except to the extent the information contained therein is accorded confidential treatment under state or federal law or regulations.

(Amended by Stats. 2014, Ch. 64, Sec. 9. Effective January 1, 2015.)



460

Any person intentionally making a false statement in any report required to be rendered under this article or other provision of law administered by the commissioner is guilty of perjury.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



461

Any debt due a licensee on which interest is past due and unpaid for the period of one year shall be charged off, unless the debt is well secured or is in process of collection.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



462

Any person that provides services to any licensee, at the request of the commissioner, shall submit to an examination by the commissioner. Should the commissioner deem it necessary or desirable that an examination be made of a person, the examination shall be made at the expense of the person examined. If the person refuses to permit an examination to be made, the commissioner may order every licensee receiving services from that person to discontinue receiving those services or otherwise conducting business with that person, and the licensees shall comply with that order.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



463

(a) All references in this code and the Corporations Code to financial statements, balance sheets, income statements, and statements of changes in financial position of a licensee, and all references to assets, liabilities, earnings, retained earnings, shareholders’ equity, net worth, and similar accounting items of a licensee, mean those financial statements or those items prepared or determined in conformity with generally accepted accounting principles then applicable in the United States, fairly presenting in conformity with generally accepted accounting principles accepted in the United States the matters which they purport to present, subject to any specific accounting treatment required by any applicable provision of the Corporations Code, this code, or any regulation, order issued by the commissioner, or agreement entered into by the commissioner and a licensee.

(b) The commissioner may, by regulation or order, require that any financial statement or accounting item of a licensee be prepared or determined in a manner other than in conformity with generally accepted accounting principles accepted in the United States if the commissioner finds that such other manner is necessary or appropriate to carry out the purposes or provisions of this code.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



464

(a) An officer of a financial institution, within the meaning of Section 1101(1) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3401(1)), shall furnish the State Department of Health Care Services or its designee with information in the possession of the bank or company regarding the assets of any person who is applying for, or is receiving assistance or benefits from, the State Department of Health Care Services and has provided authorization pursuant to Section 14013.5 of the Welfare and Institutions Code.

(b) The obtaining of financial records by the State Department of Health Care Services, or its designee, pursuant to this section shall be subject to the cost reimbursement requirements of Section 1115(a) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3415(a)) and shall be at no cost to the applicant, recipient, or any other person, as defined in paragraph (3) of subdivision (c) of Section 14013.5 of the Welfare and Institutions Code.

(c) An authorization obtained by the State Department of Health Care Services, or its designee, under Section 14013.5 of the Welfare and Institutions Code shall be considered as meeting the requirements of Section 1103(a) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3403(a)) and, notwithstanding Section 1104(a) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3404(a)), need not be furnished to the financial institution.

(d) The certification requirements of Section 1103(b) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3403(b)) shall not apply to requests by the State Department of Health Care Services, or its designee, pursuant to an authorization provided under Section 14013.5 of the Welfare and Institutions Code.

(e) A request by the State Department of Health Care Services, or its designee, pursuant to an authorization provided under Section 14013.5 of the Welfare and Institutions Code shall be deemed to meet the requirements of Section 1104(a)(3) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3404(a)(3)) and of Section 1102 of the act (12 U.S.C. Sec. 3402), relating to a reasonable description of financial records.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






CHAPTER 5 - Examinations and Reports-Banking

ARTICLE 1 - Examination

500

(a) (1) For purposes of this section, “foreign bank” means the business in this state of every foreign (other nation) bank licensed under Article 3 (commencing with Section 1800) of Chapter 20 of Division 1.1.

(2) For purposes of this subdivision, an examination made by the commissioner in conjunction with or with assistance from a bank regulatory agency of the United States, of a state of the United States, or of a foreign nation is deemed to be an examination caused by the commissioner.

(3) No provision of this subdivision shall be deemed to require that the commissioner cause an examination to be made onsite at the offices of a bank.

(4) The commissioner shall cause every California state bank and every foreign bank to be examined to the extent and whenever and as often as the commissioner shall deem it advisable, but in no case less frequently than once every 12 months, except that the following banks shall be examined pursuant to federal law no less frequently than state banks and foreign banks that meet the respective federal criteria:

(A) California state banks that meet the criteria set forth in Section 1820(d)(4) of Title 12 of the United States Code.

(B) Foreign banks that meet the criteria set forth in Section 211.26(c)(2) of Title 12 of the Code of Federal Regulations.

(5) The examinations required by paragraph (4) may be conducted in alternate examination periods, as appropriate, if the commissioner determines that an examination of the state bank by the appropriate federal regulator, insuring or guaranteeing corporation during the intervening examination period carries out the purpose of this section. The commissioner may not accept two consecutive examinations, or two consecutive examination reports, made by federal regulators, insuring or guaranteeing corporations, or agencies with respect to the condition of the state bank.

(6) The commissioner shall cause every California state trust company to be examined to the extent and whenever and as often as the commissioner shall deem it advisable, but in no case less frequently than once every 24 months.

(7) The commissioner may examine subsidiaries of every California state bank, state trust company, and foreign (other nation) bank licensed under Article 3 (commencing with Section 1800) of Chapter 20 of Division 1.1 to the extent and whenever and as often as the commissioner shall deem it advisable.

(b) The commissioner may at any time examine any of the following:

(1) Any office of a bank organized under the laws of this state.

(2) Any office of a foreign (other state) bank that maintains an office in this state.

(3) Any office of a foreign (other nation) bank that maintains an office in this state.

(c) The officers and employees of every California state bank, California state trust company, and foreign bank being examined shall exhibit to the examiners, on request, any or all of its securities, books, records, and accounts and shall otherwise facilitate the examination so far as it may be in their power.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



501

(a) Whenever, in the judgment of the commissioner, it is necessary or advisable to make an extra examination of or to devote any extraordinary attention to any bank, any foreign bank, or any office of a foreign bank, he or she has the authority to do so and to charge and collect from the bank or foreign bank, in the case of an extra examination, an amount not exceeding seventy-five dollars ($75) per hour for each examiner engaged in the examination and, in the case of extraordinary attention, an amount not exceeding the department’s expenses in providing the extraordinary attention, including, but not limited to, compensation of employees.

(b) Whenever in the judgment of the commissioner it is necessary or expedient for any examiner engaged in any examination to travel outside this state, the commissioner may charge for the travel expenses of the examiner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



502

(a) The commissioner may by order or regulation grant exemptions from this section in cases where the commissioner finds that the requirements of this section are not necessary.

(b) Each California state bank shall, within 90 days after the end of each fiscal year, or within such extended time as the commissioner may prescribe, file with the commissioner an audit report for the fiscal year.

(c) The audit report called for in subdivision (b) shall comply with all of the following provisions:

(1) The audit report shall contain those audited financial statements of the bank for or as of the end of the fiscal year prepared in accordance with generally accepted accounting principles and any other information that the commissioner may require.

(2) The audit report shall be based upon an audit of the bank conducted in accordance with generally accepted auditing standards and any other requirements that the commissioner may prescribe.

(3) The audit report shall be prepared by an independent certified public accountant or independent public accountant who is not unsatisfactory to the commissioner.

(4) The audit report shall include or be accompanied by a certificate or opinion of the independent certified public accountant or independent public accountant that is satisfactory in form and content to the commissioner. If the certificate or opinion is qualified, the commissioner may order the bank to take such action as the commissioner may find necessary to enable the independent certified public accountant or independent public accountant to remove the qualification.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



503

The commissioner, whenever in his or her opinion the condition of the bank, trust company, or foreign banking corporation is such as to require such audit, may require any bank, trust company, or foreign banking corporation to employ a certified public accountant to make a special audit of the affairs of such bank or trust company at its expense.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



504

The commissioner, for good cause, at any time and from time to time may employ appraisers to appraise the value of any investment, asset, or property held or upon which a lien is held as security for a loan. The bank, trust company, or foreign banking corporation shall pay to the commissioner on demand the cost of such appraisal.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



505

The commissioner, a deputy commissioner, and every examiner assigned to an examination may administer an oath to any person whose testimony is required for the purposes of any examination authorized by this division and may by issuance of subpoena compel the appearance of any person and the production of any evidence for the purposes of the examination.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



506

Whenever he or she deems it expedient, the commissioner may call a meeting of the stockholders of any bank or trust company. Notice of the time and place of the meeting shall be given to each stockholder by a notice mailed to the stockholder by registered mail at the stockholder’s last known address at least 15 days before the date of the meeting. Any expenses of such meeting shall be borne by the bank or trust company.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



507

During any emergency period declared by the President of the United States, each bank shall conform to any order of the commissioner directed to it, relating to and conforming with regulations, limitations, or restrictions which are applicable thereto prescribed by the Secretary of the Treasury, the Comptroller of the Currency, or the Board of Governors of the Federal Reserve System regulating or governing the operations of banks which are members of the Federal Reserve System.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



508

During any emergency period declared by the Governor no bank shall transact any banking business except to such extent and subject to such regulations, limitations, or restrictions as may be prescribed by the commissioner, which, as to member banks, shall be as consistent as the exigencies of the situation permit with the provisions of the Federal Reserve Act and regulations issued thereunder or, as to insured banks, shall be as consistent as the exigencies of the situation permit with the rules and regulations governing banks whose deposits are insured by the Federal Deposit Insurance Corporation.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



509

(a) The commissioner may, in his or her discretion, bring an action in the name of the people of this state in a superior court to enjoin a violation of, to enforce compliance with, or to collect a penalty or other liability imposed under, this division or any regulation or order issued under this division. The amount of any penalty or liability collected shall be deposited into the State Banking Account in the Financial Institutions Fund. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted, and a monitor, receiver, conservator, or other designated fiduciary or officer of the court may be appointed for the defendant or the defendant’s assets, or other appropriate relief may be granted.

(b) A receiver, monitor, conservator, or other designated fiduciary officer of the court appointed by the superior court pursuant to this section may, with the approval of the court, exercise all of the powers of the defendant’s officers, directors, partners, trustees, or of persons who exercise similar powers and perform similar duties, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the commissioner, or a receiver, monitor, conservator, or any other designated fiduciary officer of the court by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the superior court.

(c) If the commissioner determines it is in the public interest, the commissioner may include in an action authorized by subdivision (a), a claim for ancillary relief, including, but not limited to, a claim for restitution, disgorgement, or damages on behalf of the person injured by the act or practice that is the subject matter of the action. The court has jurisdiction to award additional relief.

(d) The provision of subdivision (a) that authorizes the appointment of a monitor, receiver, conservator, or other designated fiduciary or officer of the court, and subdivisions (b) and (c) do not apply to any of the following:

(1) A state bank that is authorized by the commissioner to transact commercial banking or trust business.

(2) A national bank.

(3) A foreign (other state) bank that maintains a branch office in this state in accordance with federal law, the law of this state, and the law of the bank’s domicile.

(4) A foreign (other nation) bank that is licensed by the commissioner to maintain a branch office or agency, as defined in Section 1750, in this state.

(5) A foreign (other nation) bank that maintains a federal branch or agency, as defined in Section 1750, in this state.

(e) The provisions of this section that authorize the commissioner to bring actions and seek relief are not intended to, and do not, affect any right that any other person may have to bring the same or similar actions, or to seek the same or similar relief.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 2 - Reports

520

(a) A California state bank shall prominently display in the lobby of its main office and each branch office, except an automated teller machine branch office, a notice that any person may obtain a financial report from the bank. The notice shall include the address and telephone number of the person or office to be contacted for a financial report. The bank shall, promptly after receiving a request for a financial report, mail or otherwise furnish the financial report to the requester. The first financial report shall be provided without charge.

(b) The financial report called for in this section shall contain either (1) the information that the commissioner may require by regulation or (2) in the absence of a regulation, the last balance sheet and income statement, each without any schedules, that the bank filed with the commissioner pursuant to Section 453.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)









CHAPTER 6 - Enforcement

ARTICLE 1 - General Provisions

550

In this article:

(a) “Appropriate licensee business” means the business that a licensee may conduct in accordance with the charter or license that the commissioner has issued to that licensee.

(b) “Customer” means a depositor of a bank, a member of a credit union, or a customer of any other licensee.

(c) “Holding company” shall have the meaning set forth in Section 1280.

(d) “Officer of a subject institution” means any director, officer, official, or employee of the subject institution.

(e) “Person” means a subject institution or a subject person.

(f) “Subject institution” means any of the following:

(1) Licensee.

(2) Subsidiary of a licensee.

(3) Foreign (other state) or foreign (other nation) bank or credit union that maintains an office in this state, with respect to any such office other than a national bank or federal credit union.

(4) Any other person lawfully conducting the business of a bank or credit union in this state other than a national bank or federal credit union.

(g)  “Subject person,” when used with respect to a subject institution, means any of the following:

(1) Director, officer, employee, or agent of the subject institution.

(2) Member, consultant, joint venture partner, or other person that participates in the affairs of a subject institution.

(3) Independent contractor, including any attorney, appraiser, or accountant, who knowingly or recklessly participates in any of the following acts if the act caused or is likely to cause more than a minimal financial loss to, or a significant adverse effect on, the subject institution:

(A) A violation of any applicable law, regulation, or order.

(B) A breach of fiduciary duty.

(C) An unsafe or unsound act.

(h)  “Violation” includes any act performed, alone or with other persons, for or toward causing, bringing about, participating in, counseling, aiding, or abetting a violation of any applicable statute, regulation, provision of a written order issued by the commissioner, or provision of a written agreement made between the commissioner and a subject institution or subject person.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



551

Any subject person who is entitled to a hearing pursuant to this article may waive that right at any time. A waiver under this section shall relieve the commissioner from having to issue a formal notice of hearing that would otherwise be required by this article.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



552

(a) Within 30 days after an order is issued pursuant to Section 567, 581, 582, 586, or 591, or subdivision (c) of Section 587, the person to whom the order is issued may file with the commissioner an application for a hearing on the order.

(b) If the commissioner fails to commence the hearing within 15 business days after the application is filed with the commissioner or within any longer period to which the person subject to the order consents, the order shall be deemed rescinded.

(c) Within 30 days after the hearing, or within any longer period to which the person consents, the commissioner shall affirm, modify, or rescind the order. If the commissioner fails to affirm, modify, or rescind the order within that time limit, the order shall be deemed rescinded.

(d) The right to petition for judicial review of the order shall not be affected by the failure of the person subject to the order to apply to the commissioner for a hearing on the order pursuant to subdivision (a).

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



553

In addition to any other action or requirement the commissioner deems necessary or advisable, an order issued pursuant to Section 580, 581, 582, 585, 586, or 587 may require the person subject to the order to do any of the following:

(a) Make restitution or provide reimbursement, indemnification, or guarantee against loss, if the subject institution, subject person, or holding company was unjustly enriched by the action or violation or if the action or violation involved a reckless disregard for any provision of this division, of any regulation or order issued under this division, of any other applicable law, or of any agreement with the commissioner.

(b) Restrict the growth of the subject institution.

(c) Dispose of any loan or other asset.

(d) Correct violations of law.

(e) Employ qualified officers or employees, who may be subject to approval of the commissioner.

(f) Limit the activities or functions of the subject institution, subject person, or holding company.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



554

If the commissioner takes possession of a subject institution without a prior notice or hearing, or takes action against a subject person without prior notice or hearing, the commissioner shall, upon taking possession or taking that action, concurrently provide to the subject institution or subject person a written order. The order shall set forth the condition or conditions of the subject institution or action or actions of the subject person that constitute the basis or bases for the commissioner’s action. In any case where the commissioner takes possession of a subject institution, the commissioner shall establish, by clear evidence, the basis for his or her action.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 2 - Actions Involving the Conduct of Business by Unauthorized Persons

560

No person who has not received a certificate from the commissioner authorizing it to engage in the banking business shall solicit or receive deposits, issue certificates of deposit with or without provision for interest, make payments on checks, or transact business in the way or manner of a bank or trust company.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



561

No person who has not received a certificate from the commissioner authorizing it to engage in the banking business shall advertise that it is accepting deposits, and issuing notes or certificates therefore, or make use of any office sign, at the place where its business is transacted, having thereon any artificial or corporate name, or other words indicating that the place or office is the place or office of a bank or trust company, that deposits are received there or payments made on checks, or any other form of banking business is transacted, nor shall any person make use of or circulate any letterheads, billheads, blank notes, blank receipts, certificates, or circulars, or any written or printed paper, whatever, having thereon any artificial or corporate name or other words indicating that the business is the business of a bank or trust company, or transact business in a way or manner as to lead the public to believe that its business is that of a bank or trust company, except to the extent expressly authorized by this division.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



562

No person who has not received a certificate from the commissioner authorizing it to engage in the banking business shall transact business under any name or title that contains the word “bank” or “banker” or “banking” or “industrial bank” or “industrial loan company” or “investment and loan” or “savings bank” or “thrift and loan” or “trust” or “trustee” or “trust company” or act or advertise in any manner that indicates that the business is the business of a bank or trust company. Any building and loan association or savings association having in its corporate name words not clearly indicating the nature of its business shall state, on all signs, letterheads, and advertising matter, “This is a building and loan association” or “This is a savings association” or words to that effect.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



563

No provision of Section 560, 561, or 562 prohibits any of the following from transacting any business or performing any activity if it is authorized by applicable law to transact the business or perform the activity and is not prohibited by any applicable law, other than Section 560, 561, or 562, from transacting the business or performing the activity:

(a) Any California state commercial bank, industrial bank, or trust company.

(b) Any national bank.

(c) Any insured foreign (other state) state bank.

(d) Any foreign (other state) state bank that is licensed by the commissioner under Article 3 (commencing with Section 1700) of Chapter 19 of Division 1.1 to maintain a facility, as defined in Section 1670, in this state.

(e) Any foreign (other nation) bank that is licensed by the commissioner under Chapter 20 (commencing with Section 1750) of Division 1.1 to maintain an office in this state.

(f) Any foreign (other nation) bank that maintains a federal agency, as defined in subdivision (g) of Section 1750, or federal branch, as defined in subdivision (h) of Section 1750, in this state.

(g) Any California state corporation that is incorporated for the purpose of engaging in, and that is authorized by the commissioner to engage in, business under Article 1 (commencing with Section 1850) of Chapter 21 of Division 1.1.

(h) Any corporation incorporated under Section 25A of the Federal Reserve Act (12 U.S.C. Sec. 612 et seq.).

(i) Any foreign corporation that is licensed by the commissioner under Article 1 (commencing with Section 1850) of Chapter 21 of Division 1.1 to maintain an office in this state and to transact at that office business under Article 1 (commencing with Section 1850) of Chapter 21 of Division 1.1.

(j) Any industrial bank that is organized under the laws of another state of the United States and is insured by the Federal Deposit Insurance Corporation.

(Amended by Stats. 2013, Ch. 334, Sec. 26. Effective January 1, 2014.)



564

Any person or any bank violating any provision of the foregoing sections of this article shall be liable to the people of the state in the amount of one hundred dollars ($100) per day or part thereof during which that violation continues.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



565

No person shall represent by advertisement, circular, or otherwise, or in any manner mislead anyone to believe, that any securities are legal investments for savings banks in this state or conform to the requirements of law relating to such investments, unless those securities are in fact at that time legal investments for such banks or do in fact so conform. Any person violating the provisions of this section shall be guilty of a misdemeanor and shall be punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



566

(a) The commissioner may bring an action in the name of the people of this state in superior court to enjoin any violation of, to enforce compliance with, or to collect any penalty or other liability imposed under, any law subject to the jurisdiction of the commissioner. The commissioner may bring an action in the name of the people of this state in superior court to enjoin any violation of, to enforce compliance with, or to collect any penalty or other liability imposed under, any regulation promulgated under the power of the commissioner. The commissioner may bring an action in the name of the people of this state in superior court to enjoin any violation of, to enforce compliance with, or to collect any penalty or other liability imposed under, any (1) agreement entered into with the commissioner or (2) order issued by the commissioner. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted, and a monitor, receiver, conservator, or other designated fiduciary or officer of the court may be appointed for the defendant or the defendant’s assets, or other relief may be granted as appropriate.

(b) A receiver, monitor, conservator, or other designated fiduciary officer of the court appointed by the court pursuant to this section may, with the approval of the court, exercise all of the powers of the defendant’s officers, directors, partners, trustees, or persons who exercise similar powers and perform similar duties. No action at law or in equity may be maintained by any party against the commissioner or a receiver, monitor, conservator, or other designated fiduciary or officer of the court by reason of his or her exercise of those powers or performing these duties pursuant to the order of, or with the approval of, the court.

(c) If the commissioner finds that it is in the public interest, the commissioner may include in any action authorized by subdivision (a) a claim for ancillary relief, including a claim for restitution, disgorgement, or damages on behalf of the person injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award ancillary relief.

(d) Neither the provision of subdivision (a) that authorizes the appointment of a monitor, receiver, conservator, or other designated fiduciary or officer of the court nor any provision of subdivision (b) or (c) applies to any of the following:

(1) A licensee that is authorized by the commissioner to transact appropriate licensee business.

(2) A foreign (other state) or foreign (other nation) bank or credit union that maintains an office in this state in accordance with federal law, the law of this state, and the law of the bank or credit union’s domicile.

(e) The provisions of this section that authorize the commissioner to bring actions and seek relief are not intended to, and do not, affect any right that any other person may have to bring the same or similar actions or to seek the same or similar relief.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



567

If the commissioner finds that a person has conducted, or that there is reasonable cause to believe that a person is about to conduct, business that requires a license issued by the commissioner and that person has not been issued the required license, the commissioner may, without any prior notice or hearing, order the person to cease and desist from conducting any unauthorized business unless and until the person is issued a license to engage in appropriate licensee business.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 3 - Orders Against Licensees and Subject Persons

580

If, after notice and an opportunity to be heard, the commissioner finds any of the factors set forth in subdivision (a) or (b) with respect to any subject institution, subject person, or any holding company, the commissioner may order the subject institution, subject person, or holding company to cease and desist from the act or violation:

(a) That the subject institution, subject person, or holding company has engaged or participated, is engaging or participating, or that there is reasonable cause to believe that the subject institution, subject person, or holding company is about to engage or participate, in any unsafe or unsound act with respect to the business of the subject institution.

(b) That the subject institution, subject person, or holding company has violated, is violating, or that there is reasonable cause to believe that the subject institution, subject person, or holding company is about to violate any:

(1) Provision of any division subject to the jurisdiction of the commissioner.

(2) Provision of any regulation promulgated by, or subject to the jurisdiction of, the commissioner.

(3) Provision of any other applicable law.

(4) Provision of any written agreement between the subject institution, subject person, or holding company, and the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



581

If the commissioner finds that any of the factors set forth in Section 580 is true with respect to any subject institution, subject person, or holding company, and that the action, omission, or violation is likely to have any of the consequences set forth in subdivisions (a) to (d), inclusive, the commissioner may, without any prior notice or opportunity to be heard, order the subject institution or subject person to cease and desist from the following:

(a) Any act, omission, or violation that may cause the insolvency of the subject institution.

(b) Any act, omission, or violation that may cause significant dissipation of the assets or earnings of the subject institution.

(c) Any act, omission, or violation that may weaken the condition of the subject institution.

(d) Any act, omission, or violation that may otherwise prejudice the interests of the customers of the subject institution.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



582

If the commissioner finds that a subject institution’s books or records are so incomplete or inaccurate that the commissioner is unable through the normal supervisory process to determine the financial condition of the subject institution or the details or purpose of any transaction or transactions that may materially affect the financial condition of the subject institution, the commissioner may, without any prior notice or hearing, order the subject institution to do either of the following:

(a) Cease any activity or practice that gave rise, in whole or in part, to the incomplete or inaccurate state of the books or records.

(b) Take affirmative action to restore the books or records to a complete and accurate state.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



583

(a) The commissioner shall make public on the department’s Internet Web site all final orders issued pursuant to Sections 567, 580, 581, 582, 585, 586, 587, 2148, 14303, 14304, 14305, 14307, 14308, 14309, 14310, 16200.5, 16900.5, 18349.5, 18356, 18357, 18358, 18359, 18363, 18367, and 18415.3 all decisions to modify or rescind an order pursuant to Sections 588, 14311, 16205, and 16905, all decisions to revoke or suspend a license pursuant to Sections 590, 591, 2149, 16202, 16203, 16902, 16903, 18349, and 18353, all decisions to revoke or suspend the designation of an agent pursuant to Sections 2150 and 2151, all decisions to approve resumption of business pursuant to Section 14314, and all decisions to take possession of the property and business of a licensee pursuant to Sections 592, 2149, 2150.2, 14313, 14315, 14319, 16206, 16906, 18415, and 18415.4. This public notice shall be in addition to the notice required pursuant to Section 594.

(b) If the commissioner makes a determination in writing that the publication of a final order or decision referenced in subdivision (a) would seriously threaten the safety or soundness of a regulated institution subject to that order or decision, the commissioner may delay publication of the order or decision for a reasonable time.

(c) If the commissioner makes a determination that the publication of a final order or decision referenced in subdivision (a) would reveal information which would identify a customer of the institution subject to the order, the commissioner may redact from the order, prior to publication, any information that, in the determination of the commissioner, would identify any customer of the subject institution.

(Added by Stats. 2012, Ch. 356, Sec. 1. Effective January 1, 2013.)






ARTICLE 4 - Suspension or Removal of Subject Persons

585

If, after notice and an opportunity to be heard, the commissioner finds that any of the factors set forth in subdivision (a), any of the factors set forth in subdivision (b), and any of the factors set forth in subdivision (c) are true with respect to a subject person of a subject institution or holding company, the commissioner may issue an order suspending or removing the subject person from the subject person’s office, if any, with the subject institution or holding company, and prohibiting the subject person from participating in any manner in the conduct of the affairs of the subject institution or holding company without the approval of the commissioner:

(a) (1) That the subject person has, directly or indirectly, violated, or has caused a subject institution to violate, any provision of any:

(A) Division subject to the jurisdiction of the commissioner.

(B) Regulation promulgated by, or subject to the jurisdiction of, the commissioner.

(C) Other applicable law.

(D) Order issued by the commissioner or under the commissioner’s authority.

(E) Written agreement between the subject institution, subject person, or holding company and the commissioner.

(2) That the subject person has, directly or indirectly, engaged or participated in any unsafe or unsound act in connection with the business of the subject institution, holding company, or any other business institution.

(3) That the subject person has, directly or indirectly, engaged or participated in any act that constitutes a breach of the subject person’s fiduciary duty.

(b) That, by reason of the act, violation, or breach of fiduciary duty described in subdivision (a):

(1) The subject institution, holding company, or business institution has suffered or will probably suffer financial loss or other harm.

(2) The rights or interests of the customers or members of the subject institution have been or could be prejudiced.

(3) The subject person has received financial gain or other benefit.

(c) That the act, violation, or breach of fiduciary duty described in subdivision (a) either involves dishonesty on the part of the subject person or demonstrates the subject person’s willful or continuing disregard for the safety or soundness of the subject institution, holding company, or business institution.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



586

If the commissioner finds that any of the factors set forth in subdivision (a) of Section 585, any of the factors set forth in subdivision (b) of Section 585, and any of the factors set forth in subdivision (c) of Section 585 are true with respect to a subject person of a subject institution, and that it is necessary or advisable for the protection of the subject institution or holding company, or the rights or interests of the customers or members of the subject institution, the commissioner may, without any prior notice or opportunity to be heard, issue an order suspending the subject person from the subject person’s office, if any, with the subject institution or holding company, and prohibiting the subject person from participating in any manner in the conduct of the affairs of the subject institution or holding company without the prior approval of the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



587

(a) If the commissioner finds that any of the factors set forth in paragraph (1) and the factor set forth in paragraph (2) are true with respect to a subject person or former subject person of a subject institution or holding company, the commissioner may, without any prior notice or opportunity to be heard, issue an order suspending the subject person or former subject person from his or her office, if any, with the subject institution or holding company and prohibiting him or her from further participating in any manner in the conduct of the affairs of the subject institution or holding company without the approval of the commissioner:

(1) That the subject person or former subject person has been charged in an indictment issued by a grand jury or in an information, complaint, or similar pleading issued by a United States attorney, district attorney, or other governmental official or agency authorized to prosecute crimes, with commission of or participation in any of the following:

(A) A crime that involves dishonesty or breach of trust and that is punishable by imprisonment for a term exceeding one year.

(B) A criminal violation of any provision of this division.

(C) A criminal violation of Section 1956, 1957, or 1960 of Title 18 of, or Section 5322 or 5324 of Title 31 of, the United States Code.

(D) A criminal violation of a law of any jurisdiction other than the United States that is substantially similar to any of the statutes specified in subparagraph (C).

(2) That continued or resumed service or participation by the subject person or former subject person may pose a threat to the rights or interests of the customers or members of the subject institution or may threaten to impair public confidence in the subject institution.

(b) An order issued pursuant to subdivision (a) shall remain in effect until the indictment or the information, complaint, or similar pleading is finally disposed of or, if the order is earlier terminated by the commissioner, until the order is so terminated.

(c) If the commissioner finds that the factors set forth in paragraphs (1) and (2) are true with respect to a subject person or former subject person of a subject institution or holding company, the commissioner may, without any prior notice or opportunity to be heard, issue an order suspending or removing the subject person or former subject person from his or her office, if any, with the subject institution or holding company and prohibiting him or her from further participating in any manner in the affairs of the subject institution or holding company without the approval of the commissioner:

(1) That the subject person or former subject person has been finally convicted of any crime of the type described in paragraph (1) of subdivision (a). For purposes of this paragraph, an agreement to enter a pretrial diversion or similar program is deemed to be a conviction.

(2) That continued or resumed service or participation by the subject person or former subject person may pose a threat to the interests of the customers of the subject institution or may threaten to impair public confidence in the subject institution.

(d) The fact that any subject person of a subject institution charged with a crime of the type described in paragraph (1) of subdivision (a) is not finally convicted of the crime does not preclude the commissioner from issuing an order regarding the subject person pursuant to any other provision of this article.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



588

(a) Any subject institution, subject person of a subject institution, or former subject person of a subject institution to whom an order is issued under Sections 585 to 587, inclusive, may apply to the commissioner to modify or rescind the order. In deciding whether to grant or deny the application, the commissioner shall consider whether it is in the public interest to modify or rescind the order and whether it is reasonable to believe that the subject person or former subject person will, if and when he or she becomes a subject person of a subject institution or holding company, comply with all applicable provisions of law, or any regulation or order issued by the commissioner.

(b) The right of any subject person or former subject person of a subject institution or holding company to whom an order is issued under Sections 585 to 587, inclusive, to petition for judicial review of the order shall not be affected by the failure of the subject institution or holding company to apply to the commissioner pursuant to subdivision (a) to modify or rescind the order.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



589

(a) In this section, “subject financial institution” means any:

(1) Licensee or any bank or credit union that maintains an office in this state.

(2) Affiliate of any of the institutions specified in paragraph (1).

(3) Subsidiary of any of the institutions specified in paragraph (1).

(4) Holding company of any of the institutions specified in paragraph (1).

(b) It is unlawful for any subject person or former subject person of a subject financial institution to whom an order is issued under Sections 585 to 587, inclusive, willfully to do, directly or indirectly, any of the following without the approval of the commissioner, so long as the order is in effect:

(1) Act as a subject person of any subject financial institution.

(2) Vote any shares or other securities having voting rights for the election of any person as a director of a subject financial institution.

(3) Solicit, procure, transfer or attempt to transfer, or vote any proxy, consent, or authorization with respect to any shares or other securities of a subject financial institution having voting rights.

(4) Otherwise to participate in any manner in the affairs of any subject financial institution.

(Amended by Stats. 2013, Ch. 334, Sec. 27. Effective January 1, 2014.)






ARTICLE 5 - Suspension or Possession of a License

590

The commissioner may revoke or suspend any license issued by, or under the authority of, the commissioner, if, after notice and opportunity to be heard, the commissioner finds any of the following:

(a) The licensee has violated, is violating, or that there is reasonable cause to believe that the licensee is about to violate, any provision of any of the following:

(1) Any division subject to the jurisdiction of the commissioner.

(2) Any regulation promulgated by, or subject to the jurisdiction of, the commissioner.

(3) A provision of any other applicable law.

(4) A provision of any order issued by the commissioner.

(5) A provision of any written agreement between the licensee and the commissioner.

(6) A condition imposed on any written approval granted by the commissioner.

(b) Any fact or condition exists which, if it had existed at the time of the original application for the license, would be grounds for denying the application for the license.

(c) The licensee is conducting its business in an unsafe or unsound manner.

(d) The licensee is in such condition that it is unsafe or unsound for the licensee to transact appropriate licensee business.

(e) The licensee has inadequate capital or net worth or is insolvent.

(f) The licensee failed to pay any of its obligations as they came due or is reasonably expected to be unable to pay its obligations as they come due.

(g) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for any such relief under any such law against the licensee and the licensee has by any affirmative act approved of, or consented to, the action or the relief has been granted.

(h) The licensee has ceased to transact the business the licensee is authorized to conduct pursuant to its license.

(i) The licensee refuses to submit its books, papers, and affairs to the inspection of any examiner.

(j) Any officer of the licensee refuses to be examined upon oath touching the concerns of the licensee.

(k) The licensee has, with the approval of its board, requested the commissioner to take possession of its property and business.

(Amended by Stats. 2013, Ch. 334, Sec. 28. Effective January 1, 2014.)



591

If the commissioner finds that any of the factors set forth in Section 590 is true with respect to any licensee and that it is necessary for the protection of the public interest, the commissioner may issue an order immediately suspending or revoking the licensee’s license.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



592

If the commissioner finds that any of the factors set forth in subdivisions (a) to (k), inclusive, is true with respect to a licensee, the commissioner may by order, without any prior notice or opportunity to be heard, take possession of the property and business of the licensee:

(a) The licensee has violated any provision of (1) any division subject to the jurisdiction of the commissioner, (2) any regulation promulgated by, or subject to the jurisdiction of, the commissioner, (3) any provision of any other applicable law, (4) any provision of any order issued by the commissioner, (5) any provision of any written agreement made between the commissioner and the licensee, or (6) a condition imposed on any written approval granted by the commissioner.

(b) The licensee is conducting its business in an unsafe or unsound manner.

(c) The licensee is in such condition that it is unsafe or unsound for the licensee to transact appropriate licensee business.

(d) The licensee has inadequate capital or net worth or is insolvent.

(e) If the licensee is a bank, the tangible shareholders’ equity of the bank is less than the following:

(1) If the bank is a commercial bank or industrial bank, the greater of three percent of the bank’s total assets or one million dollars ($1,000,000).

(2) If the bank is a trust company other than a commercial bank authorized to engage in trust business, one million dollars ($1,000,000).

(f) The licensee failed to pay any of its obligations as they came due or is reasonably expected to be unable to pay its obligations as they come due.

(g) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for any such relief under any such law against the licensee and the licensee has by any affirmative act approved of or consented to the action or the relief has been granted.

(h) The licensee has ceased to transact the business the licensee is authorized to conduct pursuant to its license.

(i) The licensee refuses to submit its books, papers, and affairs to the inspection of any examiner.

(j) Any officer of the licensee refuses to be examined upon oath touching the concerns of the licensee.

(k) The licensee has, with the approval of its board, requested the commissioner to take possession of its property and business.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



593

(a) If the commissioner takes possession of the property and business of a licensee pursuant to Section 592, the licensee may, within 10 days, apply to the superior court in the county where its head office is located to enjoin further proceedings. The court may, after citing the commissioner to show cause why further proceedings should not be enjoined and after a hearing, dismiss the application or enjoin the commissioner from further proceedings and order the commissioner to surrender the property and business of the licensee to the licensee or make any further order as may be just. The judgment of the court may be appealed by the commissioner or by the licensee as allowed by law.

(b) At any time after the commissioner takes possession of the property and business of a licensee pursuant to Section 592, the licensee may, with the approval of the commissioner, resume business upon conditions as the commissioner may prescribe.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



594

(a) Upon taking possession of the property and business of any licensee, the commissioner shall give notice of that fact to all persons holding or having in their possession any assets of the licensee. No person knowing of the taking, or who has been notified thereof, shall have a lien or charge upon any assets of the licensee for any payment, advance, or clearance thereafter made or for any liability thereafter incurred.

(b) The giving of notice in accordance with this section shall not be deemed to be a prerequisite to the taking of possession of the property and business of the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



595

The commissioner is deemed to take possession of the entire property and business of a licensee when the commissioner takes possession of the business and property of the head office of the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)









CHAPTER 7 - Liquidation and Conservation

ARTICLE 1 - General Provisions

600

In this chapter, “Federal Insurance Agency” means the Federal Deposit Insurance Corporation or the National Credit Union Administration, as appropriate, or their respective successors-in-interest.

(Amended by Stats. 2013, Ch. 334, Sec. 29. Effective January 1, 2014.)



601

Upon taking possession of the property and business of any licensee, the commissioner has authority, and it is his or her duty, to collect all moneys due to the licensee and to do other acts as are necessary or expedient to collect, conserve, or protect the licensee’s assets, property, and business, and he or she shall proceed to conserve or liquidate the affairs of the licensee as provided in this article.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



602

No attachment shall be issued against the property of any licensee subject to conservation or liquidation pursuant to this article.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



603

Upon taking possession of the property and business of any licensee pursuant to Section 592, the commissioner may proceed to liquidate or conserve the licensee in the manner provided by this article.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



604

Upon taking possession of the property and business of a licensee pursuant to Section 592, the commissioner may tender to any person or persons an appointment as conservator, liquidator, receiver, or liquidating committee of the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



605

The commissioner shall supervise the acts of the conservator, liquidator, receiver, or liquidating committee appointed under this article and may remove the conservator, liquidator, receiver, or any or all members of the liquidating committee in his or her discretion.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



606

If required by the commissioner, the conservator, liquidator, receiver, or members of the liquidating committee appointed under this article shall provide proof of bond coverage that extends to the conservator, liquidator, receiver, or members of the liquidating committee. The bond shall include fraud, dishonesty, and faithful performance coverage. The premium for that bond shall be paid out of the assets of the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



607

(a) If the commissioner retains possession of the assets of the licensee for the purpose of liquidation or conservation, the commissioner shall, to the extent possible, use the services of civil service employees of the commissioner’s office, and the attorneys employed by the commissioner or the Department of Justice shall render all necessary legal services, as the commissioner may request.

(b) The commissioner, from time to time, under his or her official seal, may appoint one or more special deputy commissioners as his or her agent or agents with the powers specified in the certificate of appointment to assist him or her in the duties of conservation or of liquidation and distribution. The certificate of appointment shall be filed in the office of the commissioner and a certified copy in the office of the clerk of the county in which the head office of the licensee is located. The commissioner may employ counsel and procure expert assistance and advice as may be necessary in the liquidation and distribution of the assets of the licensee and for that purpose may retain any of the officers or employees of the licensee as the commissioner may deem necessary.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



608

The compensation of civil service employees, special deputies, counsel, and other employees and assistants appointed to assist in the conservation or liquidation of any licensee and the distribution of its assets and all expenses of supervision and liquidation shall be fixed by the commissioner and shall be paid out of the funds of the licensee in the hands of the commissioner. The expenses of liquidation shall be reported to the court upon each application for payment of a dividend.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



609

If a licensee is not insured by a Federal Insurance Agency, upon the commissioner taking possession of the business and property of the licensee, the superior court of the State of California for the county in which the head office of the licensee is located shall have exclusive original jurisdiction of all proceedings relating thereto and of any action or other proceedings brought under the provisions of this article. All papers relating to the proceeding, including copies of the certificate of appointment of any special deputy and the inventories required to be filed, shall be filed and be made a part of the record of the proceeding without the payment of any additional fees. No damages may be awarded in the proceeding but, if sought, may only be recovered in a separate action.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 2 - Conservation or Liquidation of an Insured Licensee

620

If the licensee whose property and business has been taken pursuant to Section 592 is insured by a Federal Insurance Agency, the commissioner may tender to the appropriate Federal Insurance Agency an appointment as conservator, liquidator, or receiver of the licensee. The commissioner shall determine whether the licensee whose property and business has been taken shall be liquidated or conserved. If the Federal Insurance Agency accepts the appointment, the Federal Insurance Agency shall have, in addition to any powers conferred by applicable federal law, the powers conferred on the commissioner pursuant to this article.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



621

The Federal Insurance Agency may be, and act as, a conservator, liquidator, or receiver without bond.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



622

If the Federal Insurance Agency accepts the appointment in accordance with Section 621, the rights of customers and other creditors of the insured licensee shall be determined in accordance with the applicable provisions of the laws of this state.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



623

The Federal Insurance Agency conservator, liquidator, or receiver shall possess with respect to the insured licensee all the powers, rights, and privileges given the commissioner under this article with respect to the conservation or liquidation of a licensee, as appropriate, and the property and assets of which he or she has taken possession, except insofar as the same may be in conflict with the provisions of applicable federal law.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



624

(a) The commissioner may sell to any other licensee any part or the whole of the business of a licensee that is subject to liquidation or conservatorship. The purchase and sale shall be approved by the purchasing licensee, as follows:

(1) If the purchasing licensee is organized under the laws of this state, by two-thirds of all of its directors.

(2) If the licensee is any licensee other than a licensee organized under the laws of this state, in accordance with the laws of the jurisdiction under which the licensee is organized.

(b) (1) Subject to any applicable federal statutes and regulations, any bank or credit union organized under the laws of this state may, with the approval of two-thirds of all of its directors, purchase from the receiver of a national banking association or a federal credit union the whole or any part of the business of the national banking association or federal credit union.

(2) Subject to any applicable federal statutes and regulations and any applicable laws of the jurisdiction under which a foreign corporation is organized, any foreign corporation or office of a foreign corporation that is licensed by the commissioner to transact business in this state and that is authorized to accept shares or deposits in this state, may purchase from the receiver of a national banking association or federal credit union the whole or any part of the business of the national banking association or federal credit union.

(c) The provisions of Chapter 12 (commencing with Section 1200) and Chapter 13 (commencing with Section 1300) of Division 1 of Title 1 of the Corporations Code shall not apply to any purchase and sale of the type described in subdivision (a) or (b).

(d) When a purchase and sale of the type described in subdivision (a) or (b) becomes effective, the licensee shall, ipso facto and by operation of law and without further transfer, substitution, act, or deed, to the extent provided in the agreement of the purchase and sale or in the order of the court approving the purchase and sale and except as withheld or limited by the agreement or by the order:

(1) Succeed to the rights, obligations, properties, assets, investments, shares, deposits, demands, and agreements of the licensee whose business is sold, subject to the right of every customer of a licensee to withdraw his or her shares or deposit in full on demand after the sale, irrespective of the terms under which the share or deposit was made.

(2) Succeed to the rights, obligations, properties, assets, investments, shares, deposits, demands, and agreements of the licensee whose business is sold under all trusts, executorships, administrations, guardianships, conservatorships, agencies, and other fiduciary or representative capacities, to the same extent as though the purchasing licensee had originally assumed, acquired, or owned the same, subject to the rights of trustors and beneficiaries under the trusts so sold to nominate another or succeeding trustee of the trust so sold after the sale.

(3) Succeed to and be entitled to take and execute the appointment to executorships, trusteeships, guardianships, conservatorships, and other fiduciary and representative capacities to which the licensee whose business is sold is or may be named in wills, whenever probated, or to which it is or may be named or appointed by any other instrument.

(e) For purposes of subdivision (d), any purchase and sale of the type referred to in subdivision (d) shall be deemed to be effective at the time provided in the agreement of the purchase and sale or in the order of the court approving the purchase and sale.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 3 - Conservatorship of an Uninsured Licensee

640

Whenever the commissioner deems it necessary in order to conserve the assets of any licensee that does not have federal deposit or share insurance for the benefit of the customers and other creditors, he or she may appoint a conservator of the licensee and require the conservator to post a bond as the commissioner deems proper. The conservator, under the direction of the commissioner, shall take possession of the books, records, and assets of every description of the licensee and take any action as the conservator may deem necessary to conserve the assets of the licensee pending further disposition of its business.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



641

A conservator appointed in accordance with Section 640 has all of the powers and rights with relation to the business and the property of the licensee for which he or she is appointed conservator as are possessed by the commissioner under this article with relation to a licensee of which the commissioner has taken possession, and the conservator is subject to the same obligations as are imposed upon the commissioner under this article. During the time that the conservator remains in possession of the licensee the rights of the licensee, and of all persons with respect thereto, subject to the other provisions of this article, are the same as if the commissioner had taken possession of the property and business of the licensee for the purposes of liquidation. All expenses of the conservatorship shall be paid out of the assets of the licensee and shall be a lien thereon which shall be prior to any other lien. The conservator shall receive a salary in an amount no greater than that which would be paid by the commissioner to a special deputy in charge of the liquidation of a licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



642

The commissioner may order an examination at the earliest possible date of a licensee for which the commissioner has appointed a conservator.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



643

While any licensee is in the hands of a conservator, the commissioner may require the conservator to set aside and make available for withdrawal by customers and for payment to other creditors on a ratable basis such amounts as in the opinion of the commissioner may safely be used for that purpose.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



644

The commissioner, in his or her discretion, may permit the conservator to receive shares or deposits, but any shares or deposits received while the licensee is in the hands of a conservator shall be held as trust funds and shall not be subject to any limitation as to payment or withdrawal. The shares or deposits shall be segregated and shall not be used to liquidate any indebtedness of the licensee existing at the time the conservator was appointed or for the payment of any later indebtedness incurred for the purpose of liquidating any indebtedness of the licensee existing at the time the conservator was appointed. The shares or deposits shall be kept on hand in cash, invested in direct obligations of the United States, or deposited with the Federal Reserve Bank.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



645

If the commissioner is satisfied that it may be done safely and that it would be in the public interest, he or she may terminate a conservatorship and permit the licensee for whom a conservator was appointed to resume the transaction of its business under the direction of its board, subject to any terms, conditions, restrictions, and limitations as the commissioner may prescribe.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



646

The conservator of a licensee that has been permitted to resume accepting member shares or deposits shall first cause a notice to be published in a newspaper of local circulation. The notice shall state the date on which the affairs of the licensee will be returned to its board and that the provisions of Section 644 will not be effective after 30 days from that date. The form of the notice and the newspaper in which the same is to be published shall be first approved by the commissioner. On the date of the publication of the notice, the conservator shall mail a copy of the notice to every person who made any deposit in the licensee after the date of the appointment of the conservator. The conservator shall address the copy of the notice to the persons who have made the deposits at the addresses appearing upon the books of the licensee. The conservator shall also mail a similar notice to every person making a deposit in the licensee after the date of the publication of the notice and before the affairs of the licensee are returned to its board.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



647

The commissioner may assess and collect from all licensees for whom a conservator is appointed their ratable share of the costs incurred in the administration of this article.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



648

Any licensee that the commissioner has taken possession of pursuant to Section 592, and for which a conservator has been appointed pursuant to this article, may be reorganized under a plan that requires the consent of any of the following:

(a) Customers and other creditors of the licensee representing at least 75 percent in amount of its total member shares or deposits and other liabilities as shown by the books of the licensee, excluding member shares or deposits and other liabilities which are to be satisfied in full under the provisions of the plan.

(b) Stockholders owning at least two-thirds of the outstanding stock as shown by the books of the licensee.

(c) Members of the licensee.

(d) Customers and other creditors of the licensee representing at least 75 percent in amount of its total shares or deposits and other liabilities as shown by the books of the licensee, excluding shares or deposits and other liabilities that are to be satisfied in full under the provisions of the plan, and, if applicable to the licensee, of stockholders owning at least two-thirds of its outstanding stock as shown by the books of the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



649

All customers, creditors, stockholders, if applicable, and other interested persons shall be given notice of any proposed plan of reorganization in the manner and at the times as the commissioner directs.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



650

No plan of reorganization shall become effective until the commissioner finds that the plan is fair and equitable to all customers, creditors, and stockholders, if applicable, and is in the public interest and until the commissioner approves the same in writing, subject to any conditions, restrictions, and limitations as the commissioner may prescribe.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



651

No creditor having security for the payment of his, her, or its claim shall be affected in his, her, or its right to enforce the security by the provisions of any plan for the reorganization of the licensee. Any plan of reorganization involving the reduction of claims of creditors shall apply only to that portion of a secured creditor’s loan that is not covered by the pledged security.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



652

When any plan of reorganization becomes effective, all books, records, and assets of the licensee shall be disposed of in accordance with the provisions of the plan and the affairs of the licensee shall be conducted by its board in the manner provided by the plan and under the conditions, restrictions, and limitations that may have been prescribed by the commissioner. When any plan of reorganization adopted and approved as herein provided becomes effective, all customers and other creditors and, if applicable, stockholders of the licensee, whether or not they have consented to the plan of reorganization, shall be fully and in all respects subject to and bound by the plan’s provisions and the claims of all customers and other creditors shall be treated as if they had consented to the plan of reorganization.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 4 - Conservatorship and Liquidation of a Bank and Liquidation of an Uninsured Licensee

670

Upon taking possession of the property and business of a licensee that does not have federal deposit or share insurance, the commissioner may sell, compromise, or compound any bad or doubtful debt owing the licensee for a principal sum not exceeding ten thousand dollars ($10,000), upon those terms as the commissioner may deem proper. If the principal sum thereof exceeds ten thousand dollars ($10,000), the commissioner may compromise, compound, or sell the debt upon those terms as the court may approve. If it appears improbable that a recovery on a debt can be had, and that the costs of an action to collect would be lost, and the principal sum thereof does not exceed five hundred dollars ($500), the commissioner may determine that no suit thereon shall be brought. If the principal sum of that debt exceeds ten thousand dollars ($10,000), the commissioner may determine that no suit thereon be brought after obtaining approval of the court.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



671

The commissioner may sell any real or personal property of the licensee for cash or on credit and on any other terms and conditions as the commissioner may deem proper, subject to the approval of the court.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



672

(a) The commissioner may, with the approval of the court, sell any part or the whole of the business of a licensee to any other licensee. The purchase and sale shall be approved by the purchasing licensee, as follows:

(1) If the purchasing licensee is organized under the laws of this state, by two-thirds of all of its directors.

(2) If the licensee is any licensee other than a licensee organized under the laws of this state, in accordance with the laws of the jurisdiction under which the licensee is organized.

(b) (1) Subject to any applicable federal statutes and regulations, any bank or credit union organized under the laws of this state may, with the approval of two-thirds of all of its directors and of the commissioner, purchase from the receiver of a national banking association or a federal credit union the whole or any part of the business of the national banking association or federal credit union.

(2) Subject to any applicable federal statutes and regulations and any applicable laws of the jurisdiction under which a foreign corporation is organized, any foreign corporation or any office of a foreign corporation that is licensed by the commissioner to transact business in this state and that is authorized to accept shares or deposits in this state, may, with the approval of the commissioner, purchase from the receiver of a national banking association or federal credit union the whole or any part of the business of the national banking association or federal credit union.

(c) The provisions of Chapter 12 (commencing with Section 1200) and Chapter 13 (commencing with Section 1300) of Division 1 of Title 1 of the Corporations Code shall not apply to any purchase and sale of the type described in subdivision (a) or (b).

(d) When a purchase and sale of the type described in subdivision (a) or (b) becomes effective, the purchasing licensee shall, by operation of law and without further transfer, substitution, act, or deed, to the extent provided in the agreement of the purchase and sale or in the order of the court approving the purchase and sale and except as withheld or limited by the agreement or by the order:

(1) Succeed to the rights, obligations, properties, assets, investments, shares, deposits, demands, and agreements of the licensee whose business is sold, subject to the right of every customer of the licensee whose shares or deposit is sold to withdraw his or her shares or deposit in full on demand after the sale, irrespective of the terms under which the deposit was made.

(2) Succeed to the rights, obligations, properties, assets, investments, shares, deposits, demands, and agreements of the licensee whose business is sold under all trusts, executorships, administrations, guardianships, conservatorships, agencies, and other fiduciary or representative capacities, to the same extent as though the purchasing licensee had originally assumed, acquired, or owned the same, subject to the rights of trustors and beneficiaries under the trusts so sold to nominate another or succeeding trustee of the trust so sold after the sale.

(3) Succeed to and be entitled to take and execute the appointment to executorships, trusteeships, guardianships, conservatorships, and other fiduciary and representative capacities to which the licensee whose business is sold is or may be named in wills, whenever probated, or to which it is or may be named or appointed by any other instrument.

(e) For purposes of subdivision (d), any purchase and sale of the type referred to in subdivision (d) shall be deemed to be effective at the time provided in the agreement of the purchase and sale or in the order of the court approving the purchase and sale.

(Amended by Stats. 2013, Ch. 334, Sec. 31. Effective January 1, 2014.)



673

Within six months after taking possession of the property and business of any licensee that does not have federal deposit or share insurance, the commissioner may terminate or adopt any executory contract to which the licensee may be a party, including leases of real or personal property. Claims for damages resulting from the termination of any contract or lease may be filed and allowed, but no claim of a landlord for damages resulting from the rejection of an unexpired lease of real property or under any covenant of the lease shall be allowed in an amount exceeding the rent reserved by the lease, without acceleration, for the year succeeding the date of the surrender of the premises plus the amount of any unpaid accrued rent without acceleration. Any claim shall be filed within 30 days of the date of the termination or within the time that claims are to be filed under Section 680, whichever is longer.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



674

The commissioner, in his or her own name or in the name of the licensee, may execute, acknowledge, and deliver any and all conveyances and other instruments necessary or appropriate to effectuate the sale of any real or personal property or to effectuate any other transaction in connection with the liquidation of a licensee or the distribution of its assets. Any conveyance or other instrument executed by the commissioner pursuant to this authority shall be valid and effectual for all purposes as though the same had been executed by the officers of the licensee by authority of its board of directors. Whenever the commissioner sells any real property of the licensee a certified copy of the order of the court approving the sale shall be recorded in the county in which any part of the real property is located.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



675

The commissioner, in the name of the delinquent licensee or in his or her own name, may prosecute and defend any and all actions and other legal proceedings appropriate or necessary to the liquidation of the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



676

The commissioner from time to time shall deposit all moneys coming into his or her hands in the course of the liquidation of the licensee in one or more state banks or state credit unions and in the event of the suspension or insolvency of the depositary shall be preferred before all other deposits.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



677

The commissioner shall make an inventory of the assets of the licensee in duplicate and file one in the office of the commissioner and one with the clerk of the county in which the head office of the licensee is located to be filed with the papers in the liquidation proceedings. The inventory shall be open for inspection at all reasonable times.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



678

When the time fixed for the presentation of claims has expired, the commissioner shall make in duplicate a full and complete list of all claims presented, including and specifying claims that have been rejected by the commissioner, and a list of all claims of customers as shown by the books or records of the licensee for which claims have not yet been presented, and shall file one copy of the list in the commissioner’s office and one with the clerk of the county in which the head office of the licensee is located to be filed with the papers in the liquidation proceedings. Before each application to the court for leave to declare a dividend, the commissioner shall file a supplemental list of claims presented since the last preceding list was filed, including and specifying any claims that have been rejected by him or her. The list of claims and of claims of customers as shown by the books or records of the licensee shall be open for inspection at all reasonable times.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



679

The commissioner shall cause notice to be given by advertisement in any newspapers of general circulation as he or she may select weekly for three consecutive months, calling on all persons who have claims against the licensee to present the same to the commissioner and make legal proof thereof at a place to be specified therein and within four months of the date of the first publication of the notice, which date shall be specified in the notice. The notice shall also state that all claims other than those of customers appearing upon the books or records of the licensee shall be forever barred if not filed within the four months’ period and that all claims of customers appearing upon the books or records of the licensee will be forever barred, except as herein provided, if not filed prior to the filing of a petition for a final dividend. The commissioner shall also mail a similar notice to all persons, including customers whose names appear as creditors upon the books of the licensee and whose addresses appear upon the books or records of the licensee, and shall enclose therewith a printed form of notice of claim.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



680

All claims of every kind against the licensee or against any property owned or held by the licensee shall be presented to the commissioner in writing verified by the claimant or someone on his or her behalf within four months of the date of the first publication of the notice to creditors. Any claim, other than the claim of a customer whose claim appears upon the books or records of the licensee, not presented within the four months’ period shall be forever barred and any claim of a customer whose claim appears upon the books or records of the licensee that is not so presented prior to the date of the filing of the petition of the commissioner with the court for approval of the payment of the final dividend shall be forever barred except as to any moneys remaining after all debts for which claims were duly filed have been paid in full with interest. If the commissioner doubts the validity of any claim, he or she may reject the claim and serve notice of the rejection upon the claimant either by mail or personally. An affidavit of the mailing or personal service of the notice shall be prima facie evidence of the receipt thereof and shall be filed with the commissioner. Any action upon a rejected claim shall be brought within three months after the date of mailing or personal service of the notice of rejection.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



681

At any time and from time to time after the expiration of the time fixed for the presentation of claims, the commissioner, after obtaining approval of the court, may declare and pay one or more dividends upon all approved claims out of the funds remaining in his or her hands after the payment of expenses and after setting aside an amount sufficient to pay to all customers, who have not yet filed claims but whose claims appear upon the books or records of the licensee, their pro rata share of the funds then available for the payment of a dividend. At any time after the expiration of one year from the date of the first publication of notice to creditors and after obtaining the approval of the court, the commissioner may declare and pay a final dividend.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



682

(a) Expenses and claims of unsecured creditors have priority in the following order:

(1) Expenses of liquidation and approved claims for fees and assessments due the department.

(2) Approved claims given priority under other provisions of state or federal law, including, but not limited to, Sections 676 and 710.

(3) Approved claims for “deposits,” as that term is defined in 12 U.S.C. Section 1813(l), but including obligations of the type described in 12 U.S.C. Section 1813(l)(5)(A) and (B).

(4) Approved claims for other general liabilities.

(5) Approved claims for obligations subordinated to deposits and other general liabilities.

(b) Interest shall be given the same priority as the claim on which it is based, but no interest shall be paid on any claim until the principal of all claims within the same class has been paid or adequately provided for in full.

(c) Any funds remaining shall be paid to the members or shareholders, as appropriate.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



683

Objections to any claim not rejected by the commissioner may be made by any person interested by filing a copy of the objection with the commissioner, who shall present the copy to the court at the time of the next application for approval of the declaration of a dividend. The court shall thereupon dispose of the objections or may order a reference for that purpose, and should the objections to any claim be sustained by the court or by the referee, the claim shall not be allowed by the commissioner until the claimant has established the claim by judgment.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



684

Dividends remaining unpaid and any sums available for payment of shares or deposits for which no claim was filed, which remain in the hands of the commissioner six months after the order for the payment of a final dividend, shall be deposited in the State Treasury. The shares or deposits shall be deemed to have been received under Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure, and shall be subject to claim or other disposition as provided in that chapter. The commissioner may pay over the moneys held by him or her to the persons respectively entitled thereto at any time prior to depositing the shares or deposits in the State Treasury, upon being furnished satisfactory evidence of the persons’ right to the same.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



685

Whenever, under the provisions of this article, the commissioner is required to transmit unclaimed money or other unclaimed property to any state officer for deposit in the State Treasury, the commissioner, upon request of the Controller, shall transmit to the Controller all signature cards and any other identifying information available from the records of the licensee, covering the money or other property. Upon receipt by the Controller of the signature cards or other identifying information, the licensee and the commissioner shall be relieved of all responsibility therefor. The signature cards and other identifying information may be destroyed or otherwise disposed of by the Controller whenever, in his or her discretion, their further retention by him or her is no longer required in the interest of the customers or the state.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



686

All approved claims of customers and other creditors shall bear interest at the rate provided by law on judgments from the date that the commissioner takes possession of the property and business of the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



687

If the licensee has in its possession for safekeeping or storage any jewelry, plate, money, specie, bullion, stocks, bonds, securities, valuable papers, or other valuable personal property, or has rented any vaults, safes, or safe-deposit boxes, the commissioner shall cause to be mailed, by registered mail, postage prepaid, to any known person claiming to be or appearing on the books of the licensee to be the owner of the property or to the person in whose name the safe, vault, or box stands a notice notifying the person to remove all of the personal property within a specified fixed period of not less than 60 days.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



688

On the last day fixed in the notice for the removal of the property or on the date when the property is removed or the box surrendered, any contract between the person owning the property or holding the box and the licensee shall cease and the amount of the unearned prepaid rent or charges, if any, shall become a debt of the licensee to the person.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



689

If any property is not removed within the time fixed by the notice mailed by the commissioner, the commissioner may dispose of the property as the court, on application thereto, shall direct. The commissioner may cause any safe, vault, or box to be opened in his or her presence or in the presence of one of the special deputy commissioners and of a notary not an officer or employee of the licensee or of the commissioner. The contents thereof, if any, shall be sealed by the notary in a package upon which the notary shall distinctly mark the name and address of the person in whose name the safe or box stands upon the books of the licensee and shall attach thereon a list and a description of the property within the package. The package so sealed and addressed, together with the list and description may be kept by the commissioner in one or more of the safes or boxes of the licensee or elsewhere until delivered to the person whose name it bears or until otherwise disposed of as directed by the court.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



690

(a) When the commissioner has completed the liquidation of the licensee, he or she shall petition the court for an order declaring the licensee duly wound up and dissolved.

(b) After any notice as the court may direct and a hearing, the court may make an order declaring the licensee duly wound up and dissolved. The order shall declare all of the following:

(1) The licensee has been duly wound up.

(2) A final franchise tax return, if any, as described by Section 23332 of the Revenue and Taxation Code, has been filed with the Franchise Tax Board as required under Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code, and any tax or penalty due under the Corporation Tax Law has been paid, and the licensee’s known debts and liabilities have been paid or adequately provided for, or any taxes, penalties, debts, and liabilities have been paid so far as the licensee’s assets permitted, as the case may be. If there are known debts or liabilities for the payment of which adequate provision has been made, the order shall describe the provision, setting forth any information necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(3) All known assets of the licensee have been distributed to its shareholders or wholly applied on account of the licensee’s debts and liabilities.

(4) The licensee is dissolved.

(c) The court may make additional orders and grant further relief as it deems proper upon the evidence submitted.

(d) Upon the making of the order declaring the licensee dissolved, the corporate existence of the licensee shall cease, except for the purposes of any necessary further winding up.

(e) Upon the making of the order declaring the licensee dissolved, the commissioner shall file with the Secretary of State a copy of the order, certified by the clerk of the court.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



691

Whenever this article requires court approval of any step in the liquidation proceedings, approval shall be given after a hearing upon notice as the court may direct. At the hearing, the court may by order approve the actions of the commissioner for which he or she has petitioned the court’s approval or it may, by appropriate order, otherwise direct the commissioner in the matter in connection with which the petition was filed.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



692

Whenever, in the opinion of the commissioner, the liquidation or reorganization of any licensee taken in charge by him or her would be facilitated, or the public interests and the interests of customers or stockholders would be served, the commissioner may borrow money on behalf of the licensee from any federal agency authorized to lend money to receivers, trustees, liquidating agents, or other agents or supervisory authorities in charge of licensees that are closed or in process of liquidation and, with approval of the court, the commissioner may secure any borrowings by the pledge of the assets of the licensee in any manner and amount the commissioner deems necessary, proper, or expedient.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 5 - Disposal of Unclaimed Trust Property

700

Whenever any licensee is being liquidated or whenever the trust business of any licensee has been discontinued and the licensee has in its possession money or other property held by it in trust or for safekeeping and the beneficiaries or persons entitled thereto are unknown or cannot be found, the commissioner or the licensee, upon obtaining approval of the superior court of the county in which the liquidation proceedings are pending or in which the head office of the licensee is situated, may do the following:

(a) In the case of money, deliver it to the Treasurer.

(b) In the case of other property, deliver it to the Controller for deposit in the State Treasury.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



701

Upon the delivery of any money to the Treasurer or upon the delivery of any property to the Controller, a certified copy of the order of the court approving the delivery shall be given to the Controller, and upon the delivery of any money to the Treasurer a notice giving the amount delivered shall be filed with the Controller. Upon the receipt of any money or other properties, the Treasurer or the Controller, as the case may be, shall issue a receipt for the same and the receipt shall be deemed a voucher in favor of the licensee to the same extent as though executed by the beneficiary or other person entitled thereto.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



702

All money or other property delivered to the Treasurer or Controller pursuant to this article shall be deemed to be delivered for deposit in the State Treasury under the provisions of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure and shall be subject to claim or other disposition as provided in that chapter.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






ARTICLE 6 - Priorities

710

The holder or transferor of a negotiable instrument transferred to a licensee for collection has a preferred claim in the amount of the liability of the licensee on the instrument if the instrument was forwarded to the licensee by any person or by any other financial institution for collection and remittance, if payment therefor has not been made and if the same has been collected either in whole or in part by the licensee, unless the holder or transferor is a voluntary depositor in the licensee and the proceeds of the collection, at his or her request, have been credited by the licensee to his or her account.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)









CHAPTER 8 - Voluntary Liquidation

720

Any licensee that voluntarily has ceased to do the business for which it is licensed shall immediately notify the commissioner and proceed to liquidate its affairs. Any share or deposit or other sum that has not been paid to the person entitled thereto within six months after the licensee ceased to conduct a business shall be paid into the State Treasury. The deposits with the State Treasury shall be deemed to have been received under the provisions of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure and shall be subject to claim or other disposition as provided in that chapter. If the commissioner has reason to conclude that the liquidation of the licensee is not being safely or expeditiously conducted, he or she may take possession of the business and property of the licensee in the same manner and with the same effect and subject to the same rights accorded the licensee as if he or she had taken possession pursuant to Chapter 7 (commencing with Section 600), and he or she may proceed to liquidate the licensee’s affairs in the same manner as provided in that article. When the licensee has been completely liquidated, its corporate existence shall be dissolved in the manner provided by law.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



721

If the licensee referred to in Section 720 is a state-chartered credit union and the commissioner has taken possession of the business and property of the credit union, the commissioner may appoint a liquidating agent or a liquidating committee of three members of the credit union to liquidate the business and assets of the credit union in the manner provided in Article 2 (commencing with Section 15250) of Chapter 9 of Division 5, except that, in lieu of the certificate required under Section 15252, the commissioner shall prepare and file in the office of the Secretary of State a certificate of commencement of liquidation proceedings upon taking possession of the business and assets, and the commissioner or his or her authorized deputy shall countersign the certificate referred to in Sections 15257 and 15258 whenever liquidation is involuntary. The commissioner may, however, prepare and file a final certificate whenever he or she retains possession of the assets of any credit union for the purpose of liquidation. The liquidating agent need not be a member of the credit union to be liquidated and may be a person, firm, or corporation, as determined by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






CHAPTER 9 - Approval of Names of Nonbank Corporations

730

In this chapter:

(a) “Nonbank corporation” means any corporation incorporated or proposed to be incorporated under the laws of this state, other than (1) any bank or (2) any corporation incorporated or proposed to be incorporated under the laws of this state for the purpose of transacting business under Article 1 (commencing with Section 1850) of Chapter 21 of Division 1.1.

(b) “Subject name,” means a name of a nonbank corporation which, as set forth, or as proposed to be set forth, in the articles of such nonbank corporation, includes “bank,” “trust,” “trustee,” or related words.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



731

An application for a certificate of approval of the subject name of a nonbank corporation shall be in such form, shall contain such information, shall be signed in such manner, and shall (if the commissioner so requires by regulation or order) be verified in such manner, as the commissioner may by regulation or order require.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



732

The fee for filing with the commissioner an application for a certificate of approval of the subject name of a nonbank corporation shall be twenty-five dollars ($25).

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



733

If the commissioner finds, with respect to an application for a certificate of approval of the subject name of a nonbank corporation, that the subject name does not indicate that the nonbank corporation is engaged in the banking, industrial banking, or trust business, the commissioner shall issue a certificate of approval of the subject name. If the commissioner finds otherwise, the commissioner shall deny the application.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



734

Promptly after the articles of a nonbank corporation, with the certificate of approval of the subject name of such nonbank corporation attached thereto, are filed with the Secretary of State, such nonbank corporation shall file with the commissioner a copy of such articles certified by the Secretary of State.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)






CHAPTER 10 - Legal Investments for Nonbank Licensees

800

As used in this chapter, unless the context requires otherwise, the following terms have the following meanings:

(a) “Net direct debt” of any public corporation means all indebtedness of every kind after deducting from the indebtedness sinking funds available for the payment thereof, any indebtedness evidenced by tax anticipation notes for the payment of which nondelinquent taxes are pledged, obligations payable only from special assessments, revenue obligations payable only from special revenues pledged for their payment, and such proportion of any indebtedness issued for revenue producing works, properties, or utilities that have been in operation for at least one year as the amount of the annual net revenue therefrom bears to the amount of the annual debt service requirements of those bonds.

(b) “Net overlapping debt” of any public corporation means the proportion of the net direct debt as above defined of any other public corporation (herein called overlapping corporation) that lies wholly or partially within the boundaries of the public corporation as the assessed valuation of the taxable property of the overlapping public corporation lying within the boundaries of the public corporation as shown by the last official equalized county assessment roll bears to the assessed valuation of all taxable property of the overlapping public corporation as shown by the last official equalized county assessment roll.

(c) “Funded debt,” as used in this chapter, means all interest-bearing indebtedness of a corporation not maturing within one year of the date the indebtedness was incurred.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



801

Any securities or other assets that are described in Sections 803 to 819, inclusive, are legal investments for savings banks.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



802

Where any laws of this state provide that the moneys of any pension fund, retirement plan, trust fund, or the moneys of any special fund the investment of which is governed by law, or the funds of any political subdivision or public corporation may or shall be invested in securities which are a legal investment for savings banks, that law shall be deemed to authorize or require, as the case may be, that those moneys be invested in securities in which savings banks were authorized to invest their funds by the provisions of the Bank Act as it read prior to January 1, 1949, other than paragraph (f) of subdivision 5 of Section 61 of that act, or in bonds, debentures, and notes legal for investments for savings banks in the State of New York or the State of Massachusetts as of the time the investment is made or in securities in which commercial banks are authorized to invest their funds by the provisions of Sections 803 to 819, inclusive.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



803

Gold and silver bullion and United States mint certificates of ascertained value.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



804

Stock of a federal reserve bank or of a federal home loan bank to the extent authorized by Section 1325.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



805

Bonds or other interest-bearing notes and obligations of the United States and those for which the faith and credit of the United States are pledged for the payment of principal and interest.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



806

Bonds of the State of California and those for which the faith and credit of the State of California are pledged for the payment of principal and interest and in registered warrants of the State of California.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



807

Bonds of any flood control and water conservation districts, or any zone thereof, having an assessed valuation on taxable real property of not less than one million dollars ($1,000,000), county, city and county, city, metropolitan water district, municipal utility district, special districts established by and within any municipal utility district, transit district, rapid transit district including sales tax revenue bonds of the district, metropolitan transit authority, flood control district, or school district of the State of California (herein referred to generally as public corporation) except the bonds of any particular such public corporation which may be declared ineligible for investment by savings banks by regulations of the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



808

Bonds of any other political subdivision, public corporation, or district of the State of California (herein referred to generally as public corporations) having the power, without limit as to rate or amount; to levy taxes to pay the principal and interest of the bonds upon all property within its boundaries subject to taxation by such public corporation, provided the net direct debt of such public corporation together with its net overlapping debt does not exceed 25 percent of the assessed valuation of the taxable property within its boundaries according to the last official equalized county assessment roll.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



809

(a) Any of the following subject to the conditions set forth in subdivision (b) to (d), inclusive.

(1) Bonds or other evidences of indebtedness of, or which are unconditionally guaranteed by the Dominion of Canada, the State of Israel, the United States of Mexico, the Commonwealth of Puerto Rico, or any state of the United States other than California, for the payment of both principal and interest of which in United States dollars, the faith and credit of the entity is pledged.

(2) Limited obligations of any state of the United States, other than California, or the Commonwealth of Puerto Rico, payable only from special taxes that are pledged to the payment of principal and interest of the limited obligations.

(3) Bonds or other evidences of indebtedness of any city, county, political subdivision, public corporation, or district (herein referred to generally as public corporations) of any state of the United States, other than California, or of the Dominion of Canada, or of the State of Israel, or of the United States of Mexico or of the Commonwealth of Puerto Rico, having the power without limit as to rate or amount to levy taxes to pay the principal and interest of the bonds upon all property within its boundaries subject to taxation by the public corporation.

(b) In the case of bonds constituting general obligations of any such state, commonwealth, dominion, or country, such state, commonwealth, dominion, or country has not within 10 years prior to the investment defaulted for a period of more than 90 days in the payment of any part of either principal or interest of any of its debts.

(c) In the case of limited obligations of any state, or commonwealth, all of the following conditions are met:

(1) The state or commonwealth has not, within 10 years prior to the date of the investment, defaulted for a period of more than 90 days in the payment of either principal or interest of any of its debts.

(2) The special taxes pledged for the payment of the limited obligations shall have been collected for five years and shall have averaged at least one and one-half times the debt service requirements, including those for principal, interest, and sinking fund, on all special obligations existing at the time.

(3) The special taxes for each of the five fiscal years shall have equaled at least the amount of all the debt service requirements on the special obligations.

(d) In the case of bonds or other evidences of indebtedness of any public corporation of any state other than California, or of any commonwealth, all of the following conditions are met:

(1) The public corporation has had a corporate existence or been otherwise established and functioning for at least 10 years prior to the time of the investment.

(2) The public corporation has a population of at least 50,000 inhabitants according to the last federal or state census.

(3) The public corporation for a period of at least 10 years prior to the investment has not defaulted in the payment of any part of the principal or interest of any of its debts for a period of more than 90 days.

(4) The net direct debt together with the net overlapping debt of the public corporation does not exceed 10 percent of the assessed valuation of the property subject to taxation by the public corporation according to the last official equalized assessment roll or list upon the basis of which taxes for debt service are based.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



810

Bonds of any irrigation district, water storage district, water conservation district, county water district, reclamation district, drainage district, and any district the primary function of which is the irrigation, reclamation or drainage of land within its boundaries, located in California, other than bonds referred to in Section 807, provided either of the following conditions are met:

(a) The bonds qualify under Section 808.

(b) The bonds have been certified as legal securities for savings banks pursuant to Chapter 1 (commencing with Section 20000) of Division 10 of the Water Code and the certification remains unrevoked and the total outstanding bonded indebtedness of the district including bonds authorized but not issued, but excluding bonds payable solely from revenues and not directly or indirectly from assessments, does not exceed 50 percent of the aggregate of the assessed value of the lands, exclusive of improvements, subject to assessment by the district, and the value of the property owned by the district or to be acquired or constructed with the proceeds of the bonds under consideration.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



811

(a) Bonds, consolidated bonds, collateral trust debentures, consolidated debentures, or other obligations issued by federal land banks or federal intermediate credit banks established under the Federal Farm Loan Act, as amended, and the Farm Credit Act of 1971.

(b) Debentures and consolidated debentures issued by the Central Bank for Cooperatives and banks for cooperatives established under the Farm Credit Act of 1933, as amended, and the Farm Credit Act of 1971.

(c) Bonds or debentures of the Federal Home Loan Bank Board established under the Federal Home Loan Bank Act.

(d) Bonds of any federal home loan bank established under the Federal Home Loan Bank Act.

(e) Stocks, bonds, debentures, participations and other obligations of or issued by the Federal National Mortgage Association, the Student Loan Marketing Association, the Government National Mortgage Association and the Federal Home Loan Mortgage Corporation.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



812

Bonds, notes or other obligations issued by the Federal Financing Bank, the United States Postal Service, or issued or assumed by the International Bank for Reconstruction and Development, the Tennessee Valley Authority, the Inter-American Development Bank, the Government Development Bank for Puerto Rico, the Asian Development Bank, the International Finance Corporation, or the African Development Bank.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



813

(a) Notes with a maturity not exceeding 15 months after the date of issue, issued in anticipation of uncollected taxes, income, revenue, cash receipts, and other moneys of the State of California or any city, county, city and county, or school district thereof; provided the notes and warrants and the interest thereon shall be a first lien and charge against, and shall be payable from, the first moneys received by the local agency from such pledged moneys; provided the total amount of the notes issued at any one time or during any specified period does not exceed 85 percent of the receipts or revenues.

(b) Grant anticipation notes issued by the agencies and payable not later than 36 months after the date of issue, provided that the total amount of the notes and interest payable thereon issued at any one time or during any specified period does not exceed 80 percent of the grant funds stated in writing by the granting authority as committed or appropriated, and shall be paid on a specified date or dates within a 36-month period from the dating of the notes.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



814

Revenue securities of any state of the United States, or of the Commonwealth of Puerto Rico, and of any city, county, city and county, political subdivision, public corporation, or district (herein referred to generally as public corporations) of any state or commonwealth and of any department, board, agency, or authority of any state or commonwealth or of any public corporation, if the following conditions are met:

(a) The revenue securities constitute obligations payable out of the revenues from a revenue-producing property owned, controlled, or operated by a state, commonwealth, public corporation, or by a department, board, agency, or authority thereof and are secured by the revenues.

(b) Either of the following paragraphs apply:

(1) (A) The net income from the property available for the payment of the securities for the five fiscal years next preceding any such investment, shall have averaged at least one and one-tenth times all debt service requirements for principal, interest, and sinking fund of all revenue securities payable only out of the revenues from that property during each of those fiscal years, and for each of the five fiscal years shall have equaled at least all debt service requirements for principal, interest, and sinking fund of the securities, and for the last fiscal year shall have amounted to at least the maximum annual debt service requirement for any fiscal year thereafter on all such securities that were outstanding during such last fiscal year and which will be outstanding in any fiscal year thereafter.

(B) The gross income from the property, the net income from which is pledged for the payment of the securities, in the last fiscal year prior to the investment was not less than one million dollars ($1,000,000) if located in California, and was not less than five million dollars ($5,000,000) if located elsewhere.

(C) The issuer is obligated to maintain rates at least sufficient to meet debt service requirements and such obligation is legally enforceable.

(2) (A) The issuer of the securities is entitled to receive under a legally enforceable contract with a corporation any of the securities of which are a legal investment for savings banks under this chapter annual payments averaging not less than nine hundred thousand dollars ($900,000) a year commencing with the completion of a project or projects as fixed in the construction contract therefor and continuing during the maximum term for which said revenue securities are to mature.

(B) The issuer of the securities is obligated to maintain rates to produce revenue, or will receive contract payments, either or both of which will be sufficient to meet debt service requirements and such obligation or contract is legally enforceable.

(c) The public corporation or any department, board, agency, or authority thereof which issues the securities, if existing elsewhere than in California, has not within 10 years prior to such investment defaulted for a period of more than 90 days in the payment of principal or interest on any of its debts.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



815

Bonds of any local public housing agency (as defined in the United States Housing Act of 1937, as amended) that are secured by either of the following:

(a) An agreement between the public housing agency and the Public Housing Administration in which the public housing agency agrees to borrow from the Public Housing Administration, and the Public Housing Administration agrees to lend to the public housing agency, prior to the maturity of the obligations (which obligations shall have a maturity of not more than 18 months), moneys in an amount that (together with any other moneys irrevocably committed to the payment of interest on such obligations) will suffice to pay the principal of the obligations with interest to maturity thereon, which moneys under the terms of the agreement are required to be used for the purpose of paying the principal of and the interest on such obligations at their maturity.

(b) A pledge of annual contributions under an annual contributions contract between such public housing agency and the Public Housing Administration if the contract shall contain the covenant by the Public Housing Administration that is authorized by subsection (b) of Section 22 of the United States Housing Act of 1937, as amended, and if the maximum sum and the maximum period specified in such contract pursuant to that subsection 22(b) shall not be less than the annual amount and the period for payment that are requisite to provide for the payment when due of all installments of principal and interest on the obligations.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



816

Bonds secured by an insurance commitment of the Federal Housing Administration.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



817

Evidences of indebtedness of companies incorporated in the United States and, directly or indirectly, engaged in manufacturing, extraction, merchandising, or commercial financing and in bonds of authorities established pursuant to the California Industrial Development Financing Act (Title 10 (commencing with Section 91500) of the Government Code), to which these companies are obligated with respect to payment subject to the following conditions:

(a) Any unsecured evidences of indebtedness shall be issued by a company substantially all of whose property is free of mortgage and shall carry a covenant by the obligor that they will be secured equally with any mortgage bond, except a purchase money mortgage, which may be later issued.

(b) The company is of a size as to attract at least statewide interest in its publicly held securities and its gross income shall have averaged not less than ten million dollars ($10,000,000) and its net income shall have averaged not less than one million dollars ($1,000,000) for the five fiscal years preceding the investment and its gross income was not less than ten million dollars ($10,000,000) and its net income not less than one million dollars ($1,000,000) for at least three of these five fiscal years.

(c) Working capital, as measured by consolidated current assets less consolidated current liabilities as shown in the latest published balance sheet, shall exceed 150 percent of the total of consolidated debt due in longer than one year and “minority interest.” For that purpose, “minority interest” means any outstanding interest in a subsidiary having a prior claim on the earnings of the subsidiary. However, the foregoing ratio requirement shall not apply in the case of evidences of indebtedness of any corporation whose consolidated gross assets less any valuation reserves exceed five hundred million dollars ($500,000,000) and whose consolidated current assets exceed consolidated current liabilities by at least one hundred million dollars ($100,000,000) as shown by the latest published balance sheet. When new financing is involved, the changes in gross assets, capital structure and working capital shall be considered and reliance may be placed on the representations made in the official prospectus prepared under the rules of the Securities and Exchange Commission as to the application of the proceeds of the financing.

(d) The total consolidated debt of the company including current liabilities and “minority interest,” as shown on the latest published balance sheet, does not exceed 331/3 percent of its gross assets less valuation reserves.

(e) The consolidated annual net income for the five fiscal years next preceding the investment, before deduction of state and federal taxes imposed on or measured by income or profits but after deducting all charges, including reserves, regularly recurring charges for amortization of discount, and expense allocable to funded debt (1) shall have averaged not less than six times the annual consolidated interest charges existing at the time the investment is made; (2) in at least three of the five fiscal years shall have been at least four times the annual consolidated interest charges for the same year; and (3) for the fiscal year next preceding the investment shall have been not less than six times the consolidated interest charges for that year and not less than six times the annual consolidated charges on the funded debt outstanding at the time of the investment.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



818

Fixed interest railroad bonds meeting the requirements of subdivisions (a) and (b); bonds secured by a mortgage on jointly operated railroad facilities meeting the requirements of subdivision (c); and railroad equipment trust certificates meeting the requirements of subdivision (d).

(a) The railroad bonds are issued by or are assumed, guaranteed, or provision made unconditionally for the payment of principal and interest on specified dates, by a solvent railroad company that meets all of the following conditions:

(1) Operates at least 500 miles of standard gauge road within the continental United States and which has had average annual operating revenues of at least ten million dollars ($10,000,000) during the five years next preceding the investment.

(2) Has an average annual balance of income available for fixed charges for the last 15 years for which the necessary statistical data are available, when divided by an amount equal to its fixed charges for the last fiscal year, shall produce a quotient which is at least 15 percent higher than the quotient obtained by dividing the average annual balance of income available for fixed charges of all class 1 railroads for the same one 5-year period by an amount equal to the fixed charges of all class 1 railroads for the last year in the period.

(3) Has an average “balance of net income” (computed by deducting the sum of its fixed charges and contingent interest charges for the latest fiscal year from the average annual balance available for fixed charges for the latest 15 years for which the necessary statistical data are available) when divided by its average annual railroad operating income for the same 15-year period, shall produce a quotient at least 15 percent greater than the quotient obtained by dividing the average balance of income of all class 1 railroads, computed in the same manner, by the average annual railway operating income of all class 1 railroads for the same 15-year period.

(4) Has an average balance of income available for fixed charges for the last three fiscal years preceding the investment that has not been less than one and one-half times its fixed charges for the last fiscal year.

(b) The railroad bonds are secured by any of the following:

(1) A mortgage, either direct or collateral, which shall be a first mortgage on not less than 75 percent of the mileage subject to the mortgage.

(2) A first mortgage on terminal properties comprising the company’s principal freight or passenger terminal in a city of not less than 250,000 population according to the latest federal or state census.

(3) A refunding mortgage on not less than 75 percent of the railroad mileage owned or operated by the issuing company under which bonds may be issued for retirement or refunding of all debts secured by prior liens on all or any part of the property (other than liens on equipment) subject to the mortgage; provided, that the amount of debt senior to the refunding mortgage is not more than 50 percent of the sum of all senior debt and the refunding mortgage, or that underlying mortgage bonds in an amount equal to at least 50 percent of the debt outstanding under the refunding mortgage are pledged as security under the refunding mortgage.

(4) A first mortgage on railroad property leased to and operated by the company where the lease extends beyond the maturity date of the bonds and the company has guaranteed, assumed, or committed itself under the terms of the lease to pay principal and interest on the bonds.

(c) Bonds secured by a mortgage on jointly operated railroad facilities must be secured by a first mortgage on a terminal, depot, tunnel, or bridge used by or leased to two or more railroads which have jointly and severally agreed unconditionally to pay the interest and principal of the bonds or have unconditionally guaranteed or assumed such payment, one of which railroads must meet the requirements set forth in subdivision (a).

(d) Railroad equipment trust certificates must be issued by a solvent class 1 railroad whose average balance of income available for fixed charges for the last three fiscal years preceding the investment shall be not less than one and one-half times its fixed charges for the last fiscal year. The certificates must be issued to provide funds for the construction or acquisition of new standard gauge railroad equipment made with the approval of the Interstate Commerce Commission and be secured by equipment trust, lease, conditional sales contract, or first lien on such equipment. The aggregate principal amount of such obligations shall not exceed 80 percent of the purchase price of the equipment and the certificates shall mature within 15 years from date of issuance in equal annual, semiannual, or monthly installments, beginning not later than one year after the date of issuance.

(e) As used in this section, the terms “balance of income available for fixed charges,” “fixed charges,” “contingent interest,” and “railway operating income” shall have the same meaning as in the accounting reports filed by common carriers by rail pursuant to regulations of the Interstate Commerce Commission except that “balance of income available for payment of fixed charges” shall be computed before deduction of federal income or excess profits taxes, and “fixed charges” and “contingent interest” of the railroad shall be such charges existing as of the time the computation is made excluding charges with respect to debt which has been retired or will be retired within six months and for the payment of which funds have been or are contemporaneously being set aside in trust but including charges with respect to new debt issued or in the process of being issued.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)



819

Bonds and debentures of gas, electric, or gas and electric companies meeting the requirements of subdivision (a); bonds and debentures of telephone companies meeting the requirements of subdivision (b); and bonds and debentures of water companies meeting the requirements of subdivision (c).

(a) Bonds or debentures of a gas, electric, or gas and electric company shall be of an issue that originally amounted to not less than one million dollars ($1,000,000) and, if bonds, be secured by a mortgage on substantially all of its physical property, and, if debentures, shall be issued by a company substantially all of whose physical property is free of mortgage and must carry a covenant to be secured equally with any mortgage indebtedness, except a purchase money mortgage, subsequently issued, and both bonds and debentures shall be issued by a public utility corporation that meets all of the following conditions:

(1) Derives more than 50 percent of its gross operating revenue from the business of supplying electricity, artificial gas, or natural gas or all or any of them, and at least 80 percent of its gross operating revenue from all or any of the public utility businesses enumerated in this section.

(2) Shall have had a gross operating revenue of not less than seven million five hundred thousand dollars ($7,500,000) for its most recent fiscal year.

(3) Has a funded debt not exceeding two-thirds of the value of its physical property as shown by the books of the corporation or by a statement of a certified public accountant issued within one year, which statement may be based upon the books of the corporation, less the amount of any reserves for depreciation, retirement, or amortization of that physical property. Physical property of a corporation shall include the physical property of a subsidiary corporation if the corporation owns not less than 90 percent of the outstanding voting shares of the subsidiary corporation.

(4) Shall have had earnings including earnings of subsidiaries mentioned in paragraph (3), available for interest payments, before deduction of state and federal taxes imposed on or measured by income or profits, during four of the five most recent fiscal years and during the most recent fiscal year equal to at least twice the existing annual interest charges on the corporation’s total funded debt during those respective fiscal years.

(b) Bonds or debentures of telephone companies shall be of an issue originally amounting to at least one million dollars ($1,000,000) and, if bonds, be secured by a mortgage on substantially all of the physical property of the company, and if debentures shall be issued by a company substantially all of whose physical property is free of mortgage and shall carry a covenant to be secured equally with any mortgage indebtedness, except a purchase money mortgage, subsequently issued, and both bonds and debentures shall be issued by a company that meets all of the following conditions:

(1) During its last fiscal year had gross revenues of at least seven million five hundred thousand dollars ($7,500,000), more than 50 percent of which was derived from owned properties used in furnishing telephone and other communication services and at least 80 percent of its gross revenues from all or any of the public utility businesses enumerated in this section.

(2) Whose funded debt does not exceed two-thirds of the value of its physical property as shown by the books of the corporation or by a statement of a certified public accountant issued within one year, which statement may be based upon the books of the corporation, less the amount of any reserves shown on the statement for depreciation, retirement or amortization of such physical property. Physical property of a corporation shall include the physical property of a subsidiary corporation if the corporation owns not less than 90 percent of the outstanding voting shares of the subsidiary corporation.

(3) Which for four of the five most recent fiscal years and for the last fiscal year had earnings including earnings of subsidiaries mentioned in paragraph (2) available for the payment of interest charges, before deduction of state and federal taxes imposed on or measured by income or profits, at least equal to twice the interest charges on the company’s total funded debt during such respective fiscal years.

(c) Water company bonds or debentures shall be of an issue originally amounting to at least one million dollars ($1,000,000) and if bonds, be secured by a first mortgage on the company’s property, and if debentures, shall be issued by a company substantially all of whose property is free of mortgage and shall carry a covenant to be secured equally with any mortgage indebtedness, except a purchase money mortgage, subsequently issued, and both bonds and debentures shall be issued by a company that meets all of the following conditions:

(1) Is the supplier of substantially all water for domestic use in a community or communities having a population of not less than 25,000.

(2) Whose funded debt does not exceed two-thirds of the value of its physical property as shown by the published statement of the company for its next preceding fiscal period, less the amount of any reserves shown for depreciation, retirement or amortization of such physical property. Physical property of a corporation shall include the physical property of a subsidiary corporation if the corporation owns not less than 90 percent of the outstanding voting shares of the subsidiary corporation.

(3) Which for four out of the five most recent fiscal years and for the most recent fiscal year shall have had earnings including those of subsidiaries mentioned in paragraph (2) available for the payment of interest charges, before deduction of state and federal taxes imposed on or measured by income or profits, of at least one and one-half times the interest charges on the company’s total funded debt during the respective fiscal years.

(Added by Stats. 2011, Ch. 243, Sec. 2. Effective January 1, 2012.)









DIVISION 1.1 - BANKING

CHAPTER 1 - General Provisions

1000

When authorized by the commissioner as provided in Chapter 3 (commencing with Section 1040) a corporation may be formed by one or more persons in accordance with the laws of this state for the purpose of conducting a commercial banking business or a trust business, or both of them. The qualification requirements of the Corporate Securities Law of 1968 shall not apply to the offer and sale of securities issued by and representing an interest in or a direct obligation of a bank or trust company incorporated under the laws of this state if the securities are offered and sold pursuant to the commissioner’s authorization described in Section 1201 or the securities are exempt from authorization pursuant to Section 1202, or by a regulation or order of the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1001

This division is known, and may be cited, as the “Banking Law.”

(Added by Stats. 2014, Ch. 64, Sec. 10. Effective January 1, 2015.)



1002

No bank shall be a close corporation (as defined in Section 158 of the Corporations Code).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1003

Except where explicitly stated or the context provides otherwise, this division is applicable to the following:

(a) All corporations engaging in commercial banking, industrial banking, or the trust business.

(b) All national banking associations authorized to transact business in this state to the extent that the provisions of this division are not inconsistent with and do not infringe paramount federal laws governing national banking associations.

(c) All other corporations that subject themselves to the special provisions and sections of this division.

(d) All other persons, associations, copartnerships, or corporations who, by violating any of its provisions, become subject to the penalties provided for in this division.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1004

(a) A California state bank is a corporation incorporated under Division 1 (commencing with Section 100) of Title 1 of the Corporations Code that is, with the approval of the commissioner, incorporated for the purpose of engaging in, or that is authorized by the commissioner to engage in, the commercial or industrial banking business.

(b) All provisions of law applicable to corporations generally, including, but not limited to, the General Corporation Law (Division 1 (commencing with Section 100), Title 1 of the Corporations Code) shall apply to banks. However, whenever any provision of this division or any regulation or order issued under any provision (other than this section) of this division applicable to banks is inconsistent with any provision of law applicable to corporations generally, that provision of this division or that regulation or order shall apply and the provision of law applicable to corporations generally shall not apply.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1005

It shall be unlawful for any person, corporation, limited liability company, partnership, firm, or any other form of business entity allowed by law, to engage in or transact commercial banking business, industrial banking business, or trust business within this state except by means of a corporation duly organized for that purpose.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1006

No corporation shall hereafter be organized under the laws of this state to transact the business of a commercial bank, industrial bank, or trust company, except as provided in this chapter.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1007

Neither the enactment of this code nor the amendment or repeal thereof, nor the repeal of any statute affected thereby, shall take away or impair any liability or cause of action existing or incurred against any bank or trust company, or the shareholders, directors, or officers thereof.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1008

The amount of funds of a bank or trust company that are deposited in any other financial institution (other than a Federal Reserve bank) shall not at any time exceed 10 percent of the sum of shareholders’ equity, allowance for loan and lease losses, capital notes, and debentures of the depositing bank or trust company unless the financial institution has been designated as a depositary for the funds of the depositing bank or trust company by a vote of the majority of the directors of the depositing bank or trust company, and unless the financial institution has been approved by the commissioner as a depositary for the purposes of this section. The commissioner may, in his or her discretion, revoke his or her approval of any such depositary and may, in his or her discretion, limit the amount of funds that may be deposited by any bank or trust company with any other financial institution. A deposit by one bank or trust company with another financial institution shall not be regarded as a loan.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 2 - Application

1020

The request for authority to organize and establish a corporation to engage in the banking or trust business shall be set forth in an application in such form and containing such information as the commissioner may require and shall be accompanied by a fee of five thousand dollars ($5,000).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1021

Upon receiving a request for an application, the commissioner shall inform the prospective applicant in writing that the commissioner is available to confer with such prospective applicant in advance of the filing of an application for the purpose of discussing questions relating to such application. However, no application shall be decided in advance of filing.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1022

Upon the filing of an application the commissioner shall make or cause to be made a careful investigation and examination relative to the following:

(a) The character, reputation, and financial standing of the organizers or incorporators and their motives in seeking to organize the proposed bank or trust company.

(b) The need for banking or trust facilities or additional banking or trust facilities, as the case may be, giving particular consideration to the adequacy of existing banking or trust facilities and the need for further banking or trust facilities.

(c) The character, financial responsibility, banking or trust experience, and business qualifications of the proposed officers of the bank or trust company.

(d) The character, financial responsibility, business experience, and standing of the proposed stockholders and directors.

(e) Other facts and circumstances bearing on the proposed bank or trust company and its relation to the locality as in the opinion of the commissioner may be relevant.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1023

The commissioner may give or withhold his or her approval of the application in his or her discretion, but he or she shall not approve the application until he or she has ascertained to his or her satisfaction:

(a) That the public convenience and advantage will be promoted by the establishment of the proposed bank or trust company.

(b) That the proposed bank or trust company will have a reasonable promise of successful operation.

(c) That the bank is being formed for no other purpose than the legitimate objects contemplated by this division.

(d) That the proposed capital structure is adequate.

(e) That the proposed officers and directors have sufficient banking or trust experience, ability, and standing to afford reasonable promise of successful operation.

(f) That the name of the proposed bank or trust company does not resemble, so closely as to be likely to cause confusion, the name of any other bank or trust company transacting business in this state or which had previously transacted business in this state.

(g) That the applicant has complied with all of the applicable provisions of this division.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1024

(a) In this section, “control” has the meaning set forth in Section 1250.

(b) For purposes of Section 1023, the commissioner may find:

(1) That a proposed officer or director of a proposed bank or trust company does not have sufficient standing to afford reasonable promise of successful operation if such person has been convicted of, or has pleaded nolo contendere to, any crime involving fraud or dishonesty.

(2) That the establishment of a proposed bank or trust company will not promote the public convenience and advantage if any person who is proposed to control the proposed bank or trust company or any director or officer of such person has been convicted of, or has pleaded nolo contendere to, any crime involving fraud or dishonesty.

(c) Subdivision (b) shall not be deemed to be the only grounds upon which the commissioner may find, for purposes of Section 1023, that a proposed officer or director of a proposed bank or trust company does not have sufficient standing to afford reasonable promise of successful operation or that the establishment of a proposed bank or trust company will not promote the public convenience and advantage.

(Amended by Stats. 2013, Ch. 334, Sec. 32. Effective January 1, 2014.)



1025

At least 30 days before denying an application, the commissioner shall by mail or other method of service give written notice of the intended denial of an application and of the right of the applicant to meet with the commissioner regarding the reasons for such denial. The request for such meeting shall be in writing and delivered to the commissioner within 20 calendar days of the date of giving of the notice of intended denial. If a request is made for such meeting, the application may not be denied until after the meeting.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1026

The commissioner may, in approving an application to organize and establish a corporation to engage in the banking or trust business pursuant to Section 1023, impose any conditions the commissioner deems reasonable or necessary or advisable in the public interest.

(Amended by Stats. 2013, Ch. 334, Sec. 33. Effective January 1, 2014.)



1027

(a) With the approval of the commissioner, a bank may be formed to facilitate a merger or an acquisition of control. The new bank may survive the merger or acquisition of control.

(b) Sections 1020, 1021, 1022, 1023, and 1024 shall not apply to the formation of a bank pursuant to subdivision (a).

(c) Article 4 (commencing with Section 370) of Chapter 3 of Division 1 shall apply to a bank formed pursuant to subdivision (a).

(d) A request for approval to form a bank in accordance with subdivision (a) shall be accompanied by a fee of two thousand five hundred dollars ($2,500).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 3 - Authorization to Engage in Banking

1040

In this article:

(a) “Preopening expenditure” means any obligation incurred, or sum disbursed, by a bank prior to the time when it commences to transact banking business, for the purpose of organizing such bank.

(b) “Preopening noncapital expenditure” means any preopening expenditure other than such preopening expenditures as may be capitalized.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1041

The articles of incorporation of the proposed bank or trust company shall be submitted to the commissioner for his or her approval before they are filed with the Secretary of State pursuant to the Corporations Code. After the articles have been filed with the Secretary of State the proposed bank or trust company shall:

(a) File with the commissioner a copy of its articles of incorporation, certified by the Secretary of State.

(b) File with the commissioner a statement in the form and with any supporting data as the commissioner may require showing that the entire contributed capital has been fully paid in lawful money, unconditionally, and that the funds representing the contributed capital, less sums spent as authorized by this article for preopening expenditures are on deposit in a state or national bank in this state, subject to withdrawal on demand.

(c) Pay to the commissioner a fee of two thousand five hundred dollars ($2,500).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1042

If the commissioner finds that the proposed bank or trust company has in good faith complied with all the requirements of law and fulfilled all the conditions precedent to commencing business imposed by this code or by regulation, the commissioner shall, within 30 days after the statement and supporting data specified in Section 1041 have been filed with him or her, issue in duplicate a certificate of authorization to transact business as a bank or trust company, as the case may be, and shall transmit one copy to the bank or trust company and place one copy on file in the department. The certificate of authorization shall state that the corporation named therein has complied with all the provisions of this code governing organization of banks or trust companies and that it is authorized to transact the business specified therein.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1043

It shall be unlawful to accept payment of subscriptions for shares of any corporation proposing to engage in the banking or trust business unless authority to organize such corporation has been granted by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1044

No corporation organized to transact a commercial banking or trust business shall transact any business until the commissioner has issued his or her certificate authorizing it to transact such business. No bank or trust company shall incur any indebtedness except that which is incidental to its organization until the amount of its contributed capital has been fully paid in lawful money to the cashier or chief financial officer thereof.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1045

If the proposed bank or trust company fails to file evidence of incorporation and organization with the commissioner pursuant to Section 1041 within one year after the approval of the application for authority to organize the bank or trust company, the right to organize the bank or trust company automatically terminates. The commissioner, however, for good cause on written application filed before the expiration of the original period or any additional period, as the case may be, and payment of a fee of one hundred dollars ($100), may extend for additional periods not in excess of six months each the time within which the bank or trust company may be organized.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1046

If the proposed bank or trust company fails to open for business within 90 days after the issuance of the certificate of authorization, the right to transact business automatically terminates. The commissioner, however, for good cause on written application filed before the end of said 90-day period, may extend for one additional period of not to exceed 90 days the time within which the bank or trust company may open for business.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1047

It is unlawful to apply any part of the funds collected from subscribers or shareholders to the payment of commissions or fees for obtaining subscriptions or selling shares or, except with the prior approval of the commissioner, to the payment of preopening noncapital expenditures.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1048

Every bank and trust company shall keep posted in a conspicuous place in its banking room at its head office the certificate of authority to transact a banking or trust business issued by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 4 - Bank Offices

1070

For purposes of this chapter, the following definitions apply:

(a) “Automated teller machine” means any electronic information processing device used by a financial institution and its customers for the primary purpose of executing transactions solely between the financial institution and its customers, if the transactions are not incidental to sales between the customer and a business entity other than a financial institution.

(b) “Branch office” means any office at which core banking business is conducted other than an automated teller machine, a device used to facilitate check guarantee or check authorization, or a remote service facility as defined in subsection (d) of Section 345.12 of Title 12 of the Code of Federal Regulations.

(c) “Core banking business” means the business of receiving deposits, paying checks, making loans, and other activities that the commissioner may specify by order or regulation. “Core banking business,” when used to describe the trust business, includes receiving fiduciary assets and administering fiduciary accounts.

(d) “Facility,” means an office in this state at which a bank engages in noncore banking business but at which it does not engage in core banking business.

(e) “Head office” means the office designated by the bank as its headquarters.

(f) “Noncore banking business” means all activities permissible for banks, except core banking business, and except those activities prohibited by law or determined by the commissioner by regulation or order not to be noncore banking business.

(g) “Office” means the head office, any branch office, and any facility office of a bank.

(h) “Redesignate offices” means (1) the relocation by a bank of its head office to the site of a branch or facility office in this state and the concurrent establishment by the bank of an office at the former site of the head office, or (2) the relocation by a bank of a branch office to the site of a facility office and the concurrent establishment by the bank of a branch or facility office at the former site of the branch office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1071

The commissioner shall issue a certificate in duplicate authorizing a bank to establish and maintain an office. A bank shall pay a fee of twenty-five dollars ($25) for every certificate the commissioner issues pursuant to this section.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1072

Every bank shall establish and maintain a head office which shall be located in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1073

A bank, with the approval of its board, may establish and maintain one or more offices.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1074

A bank, with the approval of its board, may relocate an office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1075

A bank, with the approval of its board, may redesignate offices.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1076

Each time a bank establishes an office, relocates an office, or redesignates an office, the bank shall, within 10 days of the establishment, relocation, or redesignation of the offices, file a notice with the commissioner. The notice shall include:

(a) The type of office or offices to be established, relocated, or redesignated.

(b) The complete address of the office or offices to be established, relocated, or redesignated. If an office is being relocated, the old address of the office and the address at which the office will be relocated.

(c) The date the office or offices were established, relocated, or redesignated.

(d) The appropriate fee for the certificate or certificates to be issued by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1077

On or before January 1 of each year, every bank shall file with the commissioner a list of all offices that are currently maintained and operated by the bank. The report shall designate the type of each office that is being maintained and operated, and the complete address of each office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1078

(a) A bank may close or discontinue the operation of any branch office if, before the closing or discontinuance, (1) the bank files with the commissioner a notice containing the information in subdivision (b), and (2) the commissioner within 60 days after the filing of the notice or any longer period to which the bank consents, filing of the notice or any longer period to which the bank consents, either (A) issues a written statement not objecting to the notice, or (B) does not issue a written objection to the notice.

(b) (1) A notice filed under subdivision (a) shall contain all of the following information:

(A) The name of the California state bank.

(B) The location of the branch office proposed to be closed or discontinued.

(C) The location of the office to which the business of the branch office proposed to be closed or discontinued is proposed to be transferred.

(D) The proposed date of closing or discontinuance.

(E) A detailed statement of the reasons for the decision to close the branch office.

(F) Statistical or other information in support of the reasons consistent with the institution’s written policy for branch office closings.

(G) Any other information that the commissioner may require.

(2) A notice filed under subdivision (a) shall be in the form, shall be signed in the manner, and shall, if the commissioner requires, be verified in the manner that the commissioner may require.

(c) For purposes of subdivision (a), a notice is deemed to be filed with the commissioner at the time when the complete notice, including any amendments or supplements, containing all the information required by the commissioner, and otherwise complying with subdivision (b), is received by the commissioner.

(d) In determining whether or not to object to a notice filed under subdivision (a), except if the commissioner finds that it is necessary in the interests of safety and soundness that the branch office be closed or discontinued, the commissioner shall consider whether the closing or discontinuance of the branch office will have a seriously adverse effect on the public convenience or advantage.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1079

If the commissioner finds for any reason that the establishment, relocation, or redesignation of office would be unsafe or unsound for a bank, the commissioner may order the bank not to establish, relocate, or redesignate offices without the prior approval of the commissioner. The order may contain any other restrictions and conditions as the commissioner deems necessary.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1080

If a bank violates any provision of this chapter or fails to comply with any order, the commissioner may levy a penalty against the bank pursuant to Section 329.

(Amended by Stats. 2013, Ch. 334, Sec. 34. Effective January 1, 2014.)



1081

A bank, with the approval of its board, may discontinue a facility office. Within 10 days of the date of the closure of the facility office, the bank shall file a notice of that discontinuance with the commissioner. The notice shall contain the information required by Section 1076. There shall be no fee associated with the discontinuance of a facility office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1082

Any bank that establishes a branch office in this state in accordance with Section 36(g)(1)(A) of the National Bank Act (12 U.S.C. Sec. 36(g)(1)(A)), or Section 18(d)(4)(A)(i) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1828(d)(4)(A)(i)), as those sections were amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, shall, within 10 days of the establishment, relocation, or redesignation of the offices, file a notice with the commissioner that includes all of the following:

(a) The name of the bank establishing the branch office or offices.

(b) The home state or state of incorporation of the bank establishing the branch office or offices.

(c) The complete address of the office or offices established or to be established.

(d) The date the branch office or offices were or will be opened.

(e) Any other information, if any, that the commissioner deems necessary.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 4.5 - Bank Extraordinary Situation Closing

1090

This chapter is known and may be cited as the “Bank Extraordinary Situation Closing Act.”

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1091

“Extraordinary situation” means any condition or occurrence, other than as set forth in Section 592, that may interfere or is inconsistent with the conduct of normal business operations at one or more offices of a bank or which poses a threat to the safety or security of persons or property, or both.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1092

Whenever the commissioner determines that an extraordinary situation exists anywhere in this state the commissioner may, by proclamation, authorize banks located in the affected area or areas to close any or all of their offices. The office or offices so closed shall remain closed until the commissioner proclaims that the extraordinary situation has ended or until such earlier time as the officers of the bank determine that one or more closed offices should reopen and in either event for such further time thereafter as may reasonably be required to reopen.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1093

(a) Whenever the officers of a bank are of the opinion that an extraordinary situation exists which affects or may affect one or more of a bank’s offices, they shall have the authority in the reasonable and proper exercise of their discretion to determine not to open such offices on any business or banking day, or, if such offices have opened to close one or more of them during the continuation of such extraordinary situation even if the commissioner has not issued and does not issue a proclamation of extraordinary situation. The office or offices so closed shall remain closed until such time as the officers determine with respect to each such office that the extraordinary situation has ended and for such further time thereafter as may reasonably be required to be reopened; however, in no case shall such office or offices remain closed for more than 48 consecutive hours excluding other legal holidays without requesting the approval of the commissioner nor, in case such request is denied by the commissioner, for more than 24 consecutive hours excluding other legal holidays after such denial.

(b) The officers of a bank may close one or more of the bank’s offices on any day or days designated for mourning, rejoicing, or other special observance by proclamation of the Governor or the President of the United States.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1094

A bank closing an office or offices pursuant to the authority granted under subdivision (a) of Section 1093 shall give prompt notice of its action to the commissioner, by any means available.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1095

Any day on which a bank or any one or more of its offices is closed pursuant to the authorization granted by this chapter shall be, with respect to such bank or any of its offices which are closed, a legal holiday for all purposes with respect to any banking business of any character. No liability, or loss of rights of any kind, on the part of any bank or director, officer, or employee thereof, shall accrue or result by virtue of any closing authorized by this chapter.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1096

Provisions of this chapter shall be construed and applied as being in addition to, and not a substitution for, or limitation of, any other law of this state or the United States authorizing the closing of a bank or excusing the delay by a bank in the performance of its duties and obligations because of extraordinary situations or conditions beyond the bank’s control or otherwise.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 5 - Corporate Requirements

ARTICLE 1 - Articles, Bylaws, and Names

1100

The articles of each bank shall contain the applicable one of the following statements:

(a) In case the bank is, or is proposed to be, a commercial bank not authorized to engage in trust business, that the purpose of the corporation is to engage in commercial banking business and any other lawful activities which are not, by applicable laws or regulations, prohibited to a commercial bank.

(b) In case the bank is, or is proposed to be, a commercial bank authorized to engage in trust business, that the purpose of the corporation is to engage in commercial banking business and trust business and any other lawful activities which are not, by applicable laws or regulations, prohibited to a commercial bank authorized to engage in trust business.

(c) In case the bank is, or is proposed to be, an industrial bank not authorized to engage in trust business, that the purpose of the corporation is to engage in industrial banking business and any other lawful activities which are not, by applicable laws or regulations, prohibited to an industrial bank.

(d) In case the bank is, or is proposed to be, an industrial bank authorized to engage in trust business, that the purpose of the corporation is to engage in industrial banking business and trust business and any other lawful activities which are not, by applicable laws or regulations, prohibited to an industrial bank authorized to engage in trust business.

(e) In case the bank is, or is proposed to be, a trust company (other than a commercial bank authorized to engage in trust business), that the purpose of the corporation is to engage in trust business and any other lawful activities which are not, by applicable laws or regulations, prohibited to a trust company.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1101

(a) In this section:

(1) “Assessment provision” means the provision in the articles of a bank that complies with the requirements of Section 600.2, as in effect immediately before the effective date of this section, or any predecessor statute.

(2) “Bank” means any (A) California state bank or (B) corporation organized under the laws of this state for the purpose of transacting business pursuant to Article 1 (commencing with Section 1850) of Chapter 21.

(b) On and after the effective date of this section, the assessment provision in the articles of a bank shall no longer be of any force or effect.

(c) Notwithstanding Sections 902 and 903 of the Corporations Code, a bank may, on or after the effective date of this section, amend its articles by deleting the assessment provision with the approval of its board alone and without any approval of its outstanding shares.

(d) (1) Any order issued before the effective date of this section by the commissioner pursuant to Section 662, as in effect immediately before the effective date of this section or any predecessor statute, shall, if and to the extent that the bank has not before that date levied and collected through sale of shares or otherwise, an assessment on its common shares, be deemed rescinded.

(2) Any proceeding commenced before the effective date of this section by a bank to assess its common shares in accordance with an order issued by the commissioner pursuant to Section 662, as in effect immediately before the effective date of this section or any predecessor statute, shall be terminated on the effective date of this section. On and after the effective date of this section, the bank shall take no further action to levy or collect the assessment on its common shares, and any lien on the common shares created by the assessment shall be deemed extinguished.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1102

(a) No amendment of the articles of a bank (other than an amendment set forth in an agreement of merger or in a certificate of ownership executed pursuant to Section 1110 of the Corporations Code that requires the approval of the commissioner pursuant to Chapter 4 (commencing with Section 4880) of Division 1.6) shall become effective unless the certificate of amendment or other instrument setting forth the amendment is filed with the Secretary of State with the commissioner’s approval endorsed thereon. Promptly after the amendment becomes effective, the bank shall file with the commissioner a copy of the certificate of amendment or other instrument certified by the Secretary of State.

(b) Any amendment of the articles of a bank set forth in an agreement of merger or in a certificate of ownership executed pursuant to Section 1110 of the Corporations Code that requires the approval of the commissioner pursuant to Chapter 4 (commencing with Section 4880) of Division 1.6, shall become effective at the time when the merger becomes effective pursuant to this division.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1103

No restated articles of a bank shall become effective unless the certificate setting forth such restated articles is filed with the Secretary of State with the commissioner’s approval endorsed thereon. Promptly after the restated articles become effective, such bank shall file with the commissioner a copy of such certificate certified by the Secretary of State.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1104

No certificate of determination of a bank shall become effective unless such certificate of determination is filed with the Secretary of State with the commissioner’s approval endorsed thereon. Promptly after the certificate of determination becomes effective, such bank shall file with the commissioner a copy of the certificate of determination certified by the Secretary of State.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1105

No certificate of correction of a bank shall become effective unless such certificate of correction is filed with the Secretary of State with the commissioner’s approval endorsed thereon. Promptly after the certificate of correction becomes effective, such bank shall file with the commissioner a copy of the certificate of correction certified by the Secretary of State.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1106

No certificate of revocation of a bank shall become effective unless such certificate of revocation is filed with the Secretary of State with the commissioner’s approval endorsed thereon. Promptly after the certificate of revocation becomes effective, such bank shall file with the commissioner a copy of the certificate of revocation certified by the Secretary of State.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1107

(a) A bank may change its name if it files with the commissioner a report on the proposed change not less than 30 days before the change. The report shall be in the form, shall contain the information, shall be signed in the manner, and shall, if the commissioner so requires, be verified in the manner the commissioner may require.

(b) Whenever a bank changes its name, the bank shall surrender to the commissioner for cancellation the certificates of authority under its old name for its head office, any branch offices, and any places of business. The commissioner shall issue to the bank replacement certificates under the bank’s new name and the bank shall pay to the commissioner a fee of twenty-five dollars ($25) for each replacement certificate.

(c) The commissioner may not deny an application for approval of an amendment of the articles of incorporation of a bank which changes the name of the bank or any other application of a bank relating to a change in the name of the bank because the new name of the bank resembles so closely, as to be likely to cause confusion, the name of any other bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Shares

1120

A bank may, with the approval of its board, determine and from time to time redetermine the par value of any class or series of its shares unless its articles provide that such shares shall have par value and specify the par value of such shares.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1121

No bank or trust company after October 1, 1949, shall issue any shares before they are fully paid for.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1122

No bank shall issue any shares in consideration of:

(a) Services rendered in the organization of such bank; or

(b) Any note (whether or not negotiable and whether or not secured) made by the purchaser of such shares.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 3 - Distributions to Shareholders

1130

This article does not apply to any distribution made to the shareholders of a bank in any proceeding to wind up and dissolve or to liquidate such bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1131

Section 500 of the Corporations Code does not apply to the making by a bank or by any majority-owned subsidiary of a bank of any distribution to the shareholders of such bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1132

Neither a bank nor any majority-owned subsidiary of a bank shall make any distribution to the shareholders of such bank in an amount which exceeds the lesser of:

(a) The retained earnings of the bank; or

(b) The net income of the bank for its last three fiscal years, less the amount of any distributions made by the bank or by any majority-owned subsidiary of the bank to the shareholders of the bank during such period.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1133

Notwithstanding the provisions of Section 1132, a bank or a majority-owned subsidiary of a bank may, with the prior approval of the commissioner, make a distribution to the shareholders of such bank in an amount not exceeding the greatest of:

(a) The retained earnings of the bank;

(b) The net income of the bank for its last fiscal year; or

(c) The net income of the bank for its current fiscal year.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1134

Notwithstanding the provisions of Section 1132, a bank may:

(a) With the prior approval of the commissioner, make a distribution to its shareholders by means of redeeming its redeemable shares; and

(b) With the prior approval of its outstanding shares and of the commissioner, otherwise make a distribution to its shareholders in connection with a reduction of its contributed capital.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1135

If the commissioner finds that the shareholders’ equity of a bank is not adequate or that the making by a bank or by any majority-owned subsidiary of a bank of a distribution to the shareholders of the bank would be unsafe or unsound for the bank, the commissioner may order the bank and its majority-owned subsidiaries not to make any distribution to the shareholders of the bank. In addition to the order authorized by this section, the commissioner may levy a civil penalty against the bank pursuant to Section 329.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 4 - Shareholders’ Equity

1150

In determining for purposes of this division whether the shareholders’ equity of a bank or of a proposed bank is adequate, the commissioner shall consider:

(a) The nature and volume of the business of the bank;

(b) The amount, nature, quality, and liquidity of the assets of the bank;

(c) The amount and nature of the liabilities (including, but not limited to, any capital notes or debentures and any contingent liabilities) of the bank;

(d) The amount and nature of the fixed charges of the bank;

(e) The history of, and prospects for, the bank to earn and retain income;

(f) The quality of the operations of the bank;

(g) The quality of the management of the bank;

(h) The nature and quality of the ownership of the bank; and

(i) Such other factors as are in the opinion of the commissioner relevant.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1151

For purposes of any statute, regulation, or requirement of any governmental official or agency which refers to the capital (including, without limitation, stated capital, paid-in capital, and paid-up capital, but excluding contributed capital), surplus, or undivided profits of a bank, a bank, with the approval of its board, may establish and maintain capital, surplus, and undivided profits accounts and may from time to time allocate and reallocate its shareholders’ equity among such accounts; provided, however:

(a) That no part of the contributed capital of the bank shall be allocated to the undivided profits account of the bank;

(b) That the undivided profits account of the bank shall at no time exceed the retained earnings of the bank; and

(c) That, in case the articles of the bank provide that any of the bank’s shares shall have par value and specify the par value of such shares or in case the bank has determined the par value of any of its shares pursuant to Section 1120, the capital account of the bank shall be not less than the aggregate par value of such shares which are outstanding.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1152

A bank which has deficit retained earnings may, with the prior approval of its outstanding shares and of the commissioner, readjust its accounts in a quasi-reorganization. Such readjustment may include, without limitation, eliminating such deficit retained earnings.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 5 - Directors

1170

Any reference in this article to the time a notice is given or sent shall be construed in accordance with Section 118 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1171

The board of a bank or trust company hereafter organized shall consist of not less than 5 nor more than 25 directors, and no bank or trust company shall amend its articles or bylaws so as to reduce the number of directors below five.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1172

The board of each bank and of each trust company shall hold a meeting not less than once each calendar quarter. Regular meetings of the board shall be held within this state. Any regular or special meeting is valid wherever held if held upon written consent of all members of the board given either before or after the meeting and filed with the secretary of the corporation. Special meetings of the board may be held upon four days’ notice by mail, unless the articles or bylaws provide otherwise, or 24 hours’ notice delivered personally or by telephone or by telegraph, unless the articles or bylaws provide for a shorter period.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1173

The commissioner may, in the name of the people of this state, bring or intervene in an action under Section 709 of the Corporations Code to determine the validity of any election or appointment of any director of a bank to the same extent as a shareholder of such bank might bring such an action.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1174

(a) The commissioner shall be deemed to be a party in interest within the meaning of Section 306 of the Corporations Code with respect to a bank and may, in the name of the people of this state, bring or intervene in an action under Section 306 of the Corporations Code for the appointment of directors of a bank.

(b) The commissioner may, in the name of the people of this state, bring or intervene in an action under Section 308 of the Corporations Code for the appointment of a provisional director or directors of a bank to the same extent as a shareholder who held 50 percent of the voting power of such bank might bring such an action.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1175

(a) For purposes of Section 316 of the Corporations Code, to the extent that the making by a bank or by any majority-owned subsidiary of a bank of a distribution to any shareholder of the bank is contrary to any provision of Article 3 (commencing with Section 1130), the making of the distribution shall, to that extent, be deemed to be contrary to the provisions of Section 500 of the Corporations Code.

(b) The commissioner may, in the name of the people of this state, bring or intervene in an action under Section 316 of the Corporations Code for the benefit of a bank against any or all of the directors of the bank or of any majority-owned subsidiary of the bank on account of the making of a distribution to any shareholder of the bank contrary to any provision of Article 3 (commencing with Section 1130) or any provision of Sections 501, 502, and 503 of the Corporations Code, to the same extent as a creditor of the bank who did not consent to the illegal distribution and who had a valid claim against the bank that arose prior to the time of the illegal distribution and exceeded the amount of the illegal distribution, may bring the action in the name of the bank.

(c) As an alternative to the action provided for in subdivision (b), the commissioner may levy a civil penalty against the bank pursuant to Section 329.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1176

(a) For purposes of Section 316 of the Corporations Code, the making of a loan or guarantee by a bank or any other extending of credit by a bank contrary to any provision of this division shall be deemed to be contrary to Section 315 of the Corporations Code.

(b) The commissioner may, in the name of the people of this state, bring or intervene in an action under Section 316 of the Corporations Code for the benefit of a bank against any or all of the directors of the bank on account of the making of a loan or guarantee or any other extending of credit contrary to any provision of this division, to the same extent as a creditor of the bank who did not consent to the illegal making of the loan or guarantee or the other illegal extending of credit and who had a valid claim against the bank which arose prior to the time of the illegal making of the loan or guarantee or the other illegal extending of credit and which exceeded the amount of loss suffered by the bank as a result of the illegal making of the loan or guarantee or the other illegal extending of credit, might bring the action in the name of the bank.

(c) As an alternative to the action provided for in subdivision (b), the commissioner may levy a civil penalty against the bank pursuant to Section 329.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 6 - Shareholders

1190

(a) Paragraph (1) of subdivision (b) of Section 1501 of the Corporations Code does not apply to the annual report of any bank with respect to any transaction consisting of an extension of credit by such bank or by any of its majority-owned subsidiaries.

(b) The annual report of a bank which would, but for the provisions of subdivision (a), be subject to paragraph (1) of subdivision (b) of Section 1501 of the Corporations Code, shall disclose such information regarding debts owing to such bank or to any of its majority-owned subsidiaries and transactions consisting of extensions of credit by the bank or by any of its majority-owned subsidiaries, as the commissioner may by regulation require. In issuing any such regulation, the commissioner shall give due consideration to regulations regarding such matters issued by federal bank regulatory agencies under the Securities Exchange Act of 1934.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 6 - Securities

1200

Unless the context otherwise requires, in this chapter:

(a) “Offer” or “offer to sell” includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security for value.

(b) “Sale” or “sell” includes every contract of sale of, contract to sell, or disposition of, a security for value. “Sale” or “sell” includes any exchange of securities and any change in the rights, preferences, privileges, or restrictions of or on outstanding securities.

(c) “Security” means any stock, capital note, or debenture, or any warrant, right, or option to subscribe to or purchase any of the foregoing.

(d) The terms defined in subdivisions (a) and (b) do not include any stock dividend payable with respect to common stock of a bank solely (except for any cash or scrip paid for fractional shares) in shares of such common stock, if such bank has no other class of voting stock outstanding, provided that shares issued in any such dividend shall be subject to any conditions previously imposed by the commissioner applicable to the shares with respect to which they are issued.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1201

No bank organized under the laws of this state shall offer or sell any security issued by it unless the commissioner has issued a permit authorizing such sale.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1202

The following transactions are exempt from Section 1201:

(a) (1) Any offer (but not a sale) not involving a public offering by a bank organized under the laws of this state of its securities and the execution and delivery of any agreement for the sale of the securities pursuant to the offer if no part of the consideration for the securities is paid to or received by the bank and none of the securities are issued until the sale of the securities is authorized by the commissioner or exempted from authorization.

(2) For purposes of paragraph (1), an offer does not involve any public offering if the offers are not made to more than 25 persons and any agreement for the sale of the securities is not entered into with more than 10 of those 25 persons, and if all of the offerees either have a preexisting personal or business relationship with the bank or its officers, directors, or controlling persons, or by reason of their business or financial experience the offerees could be reasonably assumed to have the capacity to protect their own interests in connection with the transaction.

(b) Any stock split by a bank organized under the laws of this state that is effected pursuant to an amendment to its articles, an agreement of merger, or a certificate of ownership that has been approved by the commissioner, unless this exemption is withheld by order of the commissioner.

(c) Any offer or sale of securities by a bank organized under the laws of this state that is either (1) to a person actually approved by the commissioner pursuant to Section 1253 to acquire control of the bank if all of the material terms and conditions of the offer and sale of securities are disclosed in the application for approval specified in Section 1253 and the offer and sale of securities is in accordance with the terms and subject to the conditions of the approval to acquire control or (2) in a transaction exempted from the approval requirement of Section 1251 by a regulation or an order of the commissioner, unless this exemption is withheld by order of the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1203

An application for a permit shall be in such form and contain such information as the commissioner may prescribe.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1204

The commissioner shall charge and collect fees for applications filed under this chapter as fixed in this section.

(a) The fee for a negotiating permit shall be fifty dollars ($50).

(b) The fee for a permit to exchange a security or to make any change in the rights, preferences, privileges, or restrictions of or on outstanding securities shall be fifty dollars ($50).

(c) The fee for any permit to sell securities other than as specified in subdivision (b) shall be one hundred dollars ($100) plus one-tenth of one percent (0.1%) of the aggregate value of the securities sought to be sold, up to a maximum aggregate fee of one thousand seven hundred fifty dollars ($1,750).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1205

If the commissioner finds that the proposed sale of securities is fair, just, and equitable, he or she shall issue to the applicant a permit authorizing it to offer and sell the securities in such amount and upon such terms and conditions as he or she may provide in the permit. If the commissioner finds otherwise, he or she shall deny the application.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1206

The commissioner may impose conditions in any permit issued under Section 1205, requiring the deposit in escrow of securities, imposing a legend condition restricting the transferability thereof, impounding the proceeds from the sale thereof, limiting the expense in connection with the sale thereof, or such other conditions as he or she deems reasonable and necessary or advisable in the public interest.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1207

Every permit issued pursuant to Section 1205 shall recite that it is permissive only and does not constitute a recommendation or endorsement of the securities permitted to be sold.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1208

The commissioner may amend, alter, suspend, or revoke any permit issued pursuant to Section 1205.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1209

Whenever a bank applies for a permit to issue any security or to deliver any other consideration (whether or not such security or such transaction is exempt from, or not subject to, the provisions of Section 1202) in exchange for one or more bona fide outstanding securities (as defined in Section 25019 of the Corporations Code), claims, or property interests, or partly in such exchange and partly for cash, the commissioner is authorized to approve the terms and conditions of such issuance and exchange or such delivery and exchange and the fairness of such terms and conditions and is authorized to hold a hearing on the fairness of such terms and conditions, at which all persons to whom it is proposed to issue any security or to deliver any other consideration in such exchange shall have the right to appear.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1210

There shall be exempted from the provisions of Section 1201 any transaction or security, including, without limitation, any type or class of transactions or securities, which the commissioner by regulation or order exempts as not being comprehended within the purposes of this chapter and the regulation of which he or she finds is not necessary or appropriate in the public interest or for the protection of investors.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1211

A bank at any time may, with the approval of its board, issue, sell or hypothecate its capital notes or debentures which may be payable upon such terms and may bear such rate of interest, if any, as may be provided therein or which may be convertible into shares. Such capital notes and debentures shall be subordinate to the claims of creditors and depositors and it shall be provided in any such capital notes or debentures that in the event of liquidation all depositors and other creditors of the bank shall be entitled to be paid in full with such interest as may be provided by law before any payment shall be made on account of principal of or interest on such capital notes or debentures and it may be provided in any such capital notes or debentures that after payment in full of all sums owing to such depositors and creditors the holders of such capital notes or debentures shall be entitled to be paid from the remaining assets of the bank the unpaid principal amount of the capital notes or debentures plus accrued and unpaid interest thereon before any payment or other distribution, whether in cash, property or otherwise, shall be made on account of any shares of the bank. It shall be provided in such capital notes or debentures that no payment shall at any time be made on account of the principal thereof, unless following such payment the aggregate of the shareholders’ equity and capital notes or debentures thereafter outstanding shall be the equal of such aggregate at the date of the original issue of such capital notes or debentures, or as may be otherwise authorized by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1212

Nothing contained in this chapter shall affect the Corporate Securities Law of 1968, Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 7 - Acquisition of Control

1250

Unless the context otherwise requires, in this chapter:

(a) “Bank” means a bank organized under the laws of this state.

(b) “Control” means possession, direct or indirect, of the power:

(1) To vote 25 percent or more of any class of the voting securities issued by a person; or

(2) To direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract (other than a commercial contract for goods or nonmanagement services), or otherwise; provided, however, that no individual shall be deemed to control a person solely on account of being a director, officer, or employee of such person.

For purposes of paragraph (2) of this subdivision, a person who, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10 percent or more of the then outstanding voting securities issued by another person is presumed to control such other person.

For purposes of this chapter, the commissioner may determine whether a person in fact controls another person.

(c) “Controlling person” means a person who, directly or indirectly, controls a bank.

(d) “Person” means an individual, a corporation, an association, a syndicate, a partnership, a limited liability company, a business trust, an estate, a trust, or an organization of any kind, or any combination of any of the foregoing acting in concert.

(e) “Shareholder” means:

(1) In the case of a corporation, a holder of a share of any class or series.

(2) In the case of a nonprofit or charitable corporation, an unincorporated association, or a syndicate, a member.

(3) In the case of a partnership, a partner.

(4) In the case of a business trust, an estate, or a trust, a holder of a beneficial interest.

(5) In the case of an organization of any other kind, a holder of an ownership interest.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1251

No person shall, directly or indirectly, unless the commissioner has approved such acquisition of control, do any of the following:

(a) Make a tender offer for, a request or invitation for tenders of, or an offer to exchange securities for, any voting security or any security convertible into a voting security of a bank or a controlling person if the person making such tender offer, request or invitation for tenders, or offer to exchange securities would, by consummation thereof, directly or indirectly, acquire control of such bank or such controlling person.

(b) Solicit approval of any shareholder of a controlling person for a merger, consolidation, sale of assets, or other transaction by which any person other than such controlling person would acquire control of the bank controlled by such controlling person.

(c) Acquire control of a bank or a controlling person; provided, however, that nothing in this subdivision shall be deemed to prohibit any person from negotiating to acquire (but not acquiring) control of a bank or a controlling person.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1252

Notwithstanding any other provision of this chapter, except for those persons approved by the commissioner prior to September 1, 2002, and for those persons who control industrial banks as of September 1, 2002, no person may directly or indirectly, including through any merger, consolidation, or any other type of business combination, acquire control of an industrial bank, as defined in Section 111, unless the person is engaged only in the activities permitted for financial holding companies, as provided in Section 103 of the federal Gramm-Leach-Bliley Act (12 U.S.C. Sec. 1843(k)(1)), or is a credit union, as defined in Section 165, when the industrial bank is a credit union service organization, as defined in Section 14651. Nothing in this section shall be construed to exempt a person seeking to acquire control of a bank that otherwise qualifies to do so pursuant to this section, from the requirements of Sections 1250 to 1263, inclusive. For the purposes of this section, the term “control” has the same meaning as in subdivision (b) of Section 1250.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1253

An application for approval to acquire control of a bank or a controlling person shall be in such form and contain such information as the commissioner may require by regulation or order and shall be accompanied by the following fee:

(a) In case the applicant has been a director or officer of the bank for not less than two years (or, if the bank has been in business for less than two years, for such lesser period), a fee of five hundred dollars ($500); and

(b) In any other case, a fee of one thousand five hundred dollars ($1,500).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1254

If the commissioner finds, with respect to the proposed acquisition of control of a bank or a controlling person, that any of the factors set forth in subdivisions (a) to (g), inclusive, is true, he or she shall deny the application. If the commissioner finds that none of such factors is true, he or she shall approve the application.

(a) That the proposed acquisition of control would result in a monopoly or would be in furtherance of any combination or conspiracy to monopolize or to attempt to monopolize the business of banking in any part of this state;

(b) That the effect of the proposed acquisition of control in any section of the state may be substantially to lessen competition or to tend to create a monopoly or that the proposed acquisition of control would in any other manner be in restraint of trade, and that the anticompetitive effects of the proposed acquisition of control are not clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served;

(c) That the financial condition of any acquiring person is such as might jeopardize the financial stability of the bank or the controlling person, or prejudice the interests of the depositors, creditors, or shareholders of the bank or the controlling person;

(d) That plans or proposals to liquidate the bank or the controlling person, to sell the assets of the bank or the controlling person, to merge or consolidate the bank or the controlling person, or to make any other major change in the business, corporation structure or management of the bank or the controlling person are not fair and reasonable to the depositors, creditors, and shareholders of the bank or the controlling person;

(e) That the competence, experience, or integrity of any acquiring person indicates that it would not be in the interest of the depositors, creditors, or shareholders of the bank or the controlling person or in the interest of the public to permit such person to control the bank or the controlling person;

(f) That the proposed acquisition is unfair, unjust, or inequitable to the bank or the controlling person or to the depositors, creditors, or shareholders of the bank or the controlling person; or

(g) That the applicant neglects, fails, or refuses to furnish to the commissioner all the information required by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1255

(a) For purposes of Section 1254, the commissioner may find:

(1) That the integrity of an acquiring person indicates that it would not be in the interest of the depositors, creditors, or shareholders of a bank or controlling person or in the interest of the public to permit the acquiring person to control the bank or controlling person if the acquiring person or any director or officer of the acquiring person has been convicted of, or has pleaded nolo contendere to, any crime involving fraud or dishonesty.

(2) That a plan to make a major change in the management of a bank or controlling person is not fair and reasonable to the depositors, creditors, or shareholders of the bank or controlling person if the plan provides for a person who has been convicted of, or has pleaded nolo contendere to, any crime involving fraud or dishonesty to become a director or officer of the bank or controlling person.

(b) Subdivision (a) shall not be deemed to be the only grounds upon which the commissioner may find, for purposes of Section 1254, that the integrity of an acquiring person indicates that it would not be in the interest of the depositors, creditors, or shareholders of a bank or controlling person or in the interest of the public to permit the acquiring person to control the bank or controlling person or that a plan to make a major change in the management of a bank or controlling person is not fair and reasonable to the depositors, creditors, or shareholders of the bank or controlling person.

(Amended by Stats. 2013, Ch. 334, Sec. 35. Effective January 1, 2014.)



1256

The commissioner may, in approving a proposal to acquire control of a bank or a controlling person pursuant to Section 1254, impose such conditions as the commissioner deems reasonable or necessary or advisable in the public interest.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1257

The commissioner may, for good cause, amend, alter, suspend, or revoke any approval of a proposal to acquire control of a bank or a controlling person issued pursuant to Section 1254.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1258

Notwithstanding any other provision of this chapter, any application for approval to acquire control of a bank or a controlling person which is not denied or approved by the commissioner within a period of 60 days after such application is filed with the commissioner or, if the applicant consents to an extension of the period within which the commissioner may act, within such extended period, shall be deemed to be approved by the commissioner as of the first day after such period of 60 days or such extended period, as the case may be.

For purposes of this section, an application for approval to acquire control of a bank or a controlling person is deemed to be filed with the commissioner at the time when the complete application, including any amendments or supplements, containing all the information in the form required by the commissioner, is received by him or her.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1259

(a) The commissioner, before determining whether, for purposes of this chapter, a person controls another person or before denying or approving an application for approval to acquire control of a bank or controlling person, may hold a hearing.

(b) After determining whether, for purposes of this chapter, a person controls another person or after denying or approving an application for approval to acquire control of a bank or controlling person, the commissioner, upon the filing of a written request for a hearing by any person prejudiced by the commissioner’s decision, shall hold a hearing and upon such hearing shall affirm, modify, or reverse his or her decision. Any such hearing shall commence within a period of 30 days after the written request for the hearing is filed with the commissioner or, if the person filing the written request for the hearing consents to an extension of the period within which the hearing is to commence, within such extended period.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1260

There shall be exempted from the provisions of Section 1251 any transaction, including, without limitation, any type or class of transactions, which the commissioner by regulation or order exempts as not being comprehended within the purposes of this chapter and the regulation of which the commissioner finds is not necessary or appropriate in the public interest or for the protection of a bank, a controlling person, or the depositors, creditors, or shareholders of a bank or a controlling person.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1261

Whenever it appears to the commissioner that any person has committed or is about to commit a violation of any provision of this chapter or of any regulation or order of the commissioner issued pursuant to this chapter, the commissioner may apply to the superior court for an order enjoining such person from violating or continuing to violate this chapter or any such regulation or order and for other equitable relief as the nature of the case or the interests of the bank, the controlling person, the depositors, creditors, or shareholders of such bank or such controlling person, or the public may require.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1262

No person shall be entitled to vote or to give a written consent with respect to any security acquired in contravention of any provision of this chapter or of any regulation or order of the commissioner issued pursuant to this chapter for a period of three years after such acquisition. If a security of a bank or a controlling person is acquired in contravention of this chapter or any such regulation or order, such bank, such controlling person, any shareholder of such bank or such controlling person, or the commissioner may apply to the superior court for equitable relief, including costs and (except with respect to the commissioner) attorney fees, to enjoin prospectively any person from voting or giving any written consent with respect to such security for a period of three years after such acquisition, and the commissioner may apply to the superior court for equitable relief, including costs, to void any voting or any giving of a written consent with respect to such security which has occurred since such acquisition.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1263

If any provision or clause of this chapter or the application thereof to any person or circumstance is held invalid, illegal, or unenforceable, such invalidity, illegality, or unenforceability shall not affect other provisions or applications of this article which can be given effect without the invalid, illegal, or unenforceable provision or application, and to this end, the provisions of this chapter are declared to be severable.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 8 - Bank Holding Companies

1280

“Bank holding company” means:

(a) Any person or company which:

(1) Directly or indirectly owns, controls, or holds with power to vote, 10 percent or more of the outstanding stock of any domestic bank, or 10 percent or more of the outstanding stock of any domestic bank together with 10 percent or more of the shares or proxy of shares of any national bank located in California.

(2) Controls in any manner whether by the holding of proxy, or otherwise, the election of a majority of the directors of any domestic bank, or of both any domestic bank and any national bank located in California.

(3) The commissioner determines, after reasonable notice and opportunity for hearing, directly or indirectly exercises, or has power to exercise, a controlling influence over the management and policies of any domestic bank, or of both any domestic bank and any national bank located in California.

(b) Any company which controls in any manner any company which is or becomes a bank holding company by virtue of this chapter.

(c) Bank holding company does not include a trust company controlled by or under common control with a title insurance company.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1281

“Company” means any domestic or foreign corporation, voting trust, business trust, limited partnership, partnership fund, joint stock company, association, syndicate, organized group of persons, or similar organization or group, whether incorporated or not.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1282

“Subsidiaries,” with respect to a specified bank holding company, means:

(a) Any company 10 percent or more of whose voting securities are directly or indirectly owned or controlled by such bank holding company;

(b) Any company a majority of whose directors are controlled in any manner by such holding company;

(c) Any company 10 percent or more of whose voting securities are held by trustees or nontrustees for the benefit of the stockholders, shareholders, or members of such holding company; or

(d) Any company 10 percent or more of the legal or beneficial ownership of which is directly or indirectly owned or controlled by such holding company.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1283

The commissioner may from time to time require, under oath or otherwise, reports from any bank holding company and its subsidiaries in such form and as to such matters as the commissioner may deem necessary and appropriate, and which are relevant to the jurisdiction and responsibilities of the commissioner under this division.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1284

Each bank holding company and its subsidiaries shall be subject to examination by the commissioner. The commissioner may use, for this purpose, his or her own examiners or independent public accountants who are disinterested persons. In lieu of making an examination, the commissioner may accept the examination of any holding company made by any federal agency, any other agency of this state, or any agency of any other state of the United States and may examine any such holding company in conjunction with these agencies. If the commissioner examines a bank holding company or any of its subsidiaries, other than a domestic bank, using the commissioner’s own examiners, the bank holding company shall pay, within 10 days after receipt of a statement from the commissioner, a fee of two hundred dollars ($200) per day for each examiner engaged in the examination plus, in the event it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner. If the commissioner examines a bank holding company or any of its subsidiaries, other than a domestic bank, using independent public accountants, the bank holding company shall pay, within 10 days after receipt of a statement from the commissioner, the fee of the independent public accountants.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1285

With respect to a trust company controlled by or under common control with a title insurance company, the commissioner in cooperation with the Insurance Commissioner shall adopt reasonable rules and regulations for the conduct of the inspection and examination authorized by Sections 1282 and 1284. Any such examination or inspection shall be conducted pursuant to the provisions of Article 4.7 (commencing with Section 1215) of Chapter 2 of Part 2 of Division 1 of the Insurance Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1286

Nothing in this chapter shall be construed to authorize the commissioner to require reports from a national bank or to examine a national bank contrary to federal law.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1287

Pursuant to the authority contained in Section 1 of Article XV of the California Constitution, the restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any obligations of, loans made or arranged by, or forbearances of or arranged by, a bank holding company or a subsidiary of a bank holding company which is not a bank. As used in this section, the terms “bank holding company” and “subsidiary” mean a bank holding company or subsidiary as defined in Chapter 17 (commencing with Section 1841) of Title 12 of the United States Code.

This section creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the Constitution. This section does not exempt a bank holding company or a subsidiary of a bank holding company from complying with all other applicable provisions of law regulating the business of these companies.

This section does not exempt a bank holding company or a subsidiary thereof from complying with all other laws or regulations governing the business in which the bank holding company or subsidiary is engaged.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 9 - Authorizations for Banks

1300

(a) Notwithstanding the provisions of Sections 1051, 1052, and 1054 of the Labor Code and Section 2947 of the Penal Code, a bank or any affiliate thereof, licensed under the laws of any state or of the United States, or any officer or employee thereof, may deliver fingerprints taken of a director, an officer, an employee, or an applicant for employment to local, state, or federal law enforcement agencies for the purpose of obtaining information as to the existence and nature of a criminal record, if any, of the person fingerprinted relating to convictions, and to any arrest for which that person is released on bail or on his or her own recognizance pending trial, for the commission or attempted commission of a crime involving robbery, burglary, theft, embezzlement, fraud, forgery, bookmaking, receiving stolen property, counterfeiting, or involving checks or credit cards or using computers.

(b) The Department of Justice shall, pursuant to Section 11105 of the Penal Code, and a local agency may, pursuant to Section 13300 of the Penal Code, furnish to the officer of the bank or affiliate responsible for the final decision regarding employment of the person fingerprinted, or to his or her designees having responsibilities for personnel or security decisions in the usual scope and course of their employment with the bank or affiliate, summary criminal history information when requested pursuant to this section. If, upon evaluation of the criminal history information received pursuant to this section, the bank or affiliate determines that employment of the person fingerprinted would constitute an unreasonable risk to that bank or affiliate or its customers, the person may be denied employment.

(c) Banks and their affiliates shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice of all directors, officers, employees, or an applicant for employment for the purpose of obtaining information regarding the existence and content of a record of state and federal convictions and also information regarding the existence and content of a record of state and federal arrests for which the Department of Justice establishes that the person is free on bail, or on his or her own recognizance, pending trial or appeal.

(d) When the Department of Justice receives a request under this section for federal summary criminal history information, it shall forward the request to the Federal Bureau of Investigation. Once the information is received from the Federal Bureau of Investigation, the Department of Justice shall review, compile, and disseminate the information to the federally chartered bank or affiliate pursuant to paragraph (1) of subdivision (o) of Section 11105 of the Penal Code.

(e) When the Department of Justice receives a request for federal summary criminal history information from a nonchartered bank, it shall forward the request to the Federal Bureau of Investigation. Once the information is received from the Federal Bureau of Investigation, the Department of Justice shall review and provide a fitness determination on an applicant for employment based on criminal convictions or on arrests for which the person is released on bail or on his or her own recognizance pending trial for the commission or attempted commission of crimes specified in subdivision (a).

(f) A bank or affiliate may request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in subdivision (a).

(g) The Department of Justice shall charge a fee sufficient to cover the cost of processing the requests described in this section.

(h) Any criminal history information obtained pursuant to this section is confidential and no recipient shall disclose its contents other than for the purpose for which it was acquired.

(i) “Affiliate,” as used in this section, means any corporation controlling, controlled by, or under common control with, a bank, whether directly, indirectly, or through one or more intermediaries.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1301

(a) Notwithstanding Section 726 of the Code of Civil Procedure or any other provision of law to the contrary, a state or nationally chartered bank, its subsidiaries or affiliates transacting business in this state, or any successor in interest thereto, that originates, acquires, or purchases, in whole or in part, any loan secured directly or collaterally, in whole or in part, by a mortgage or deed of trust on real property, or any interest therein, may bring an action for recovery of damages, including exemplary damages not to exceed 50 percent of the actual damages, against a borrower where the action is based on fraud under Section 1572 of the Civil Code and the fraudulent conduct by the borrower induced the original lender to make that loan.

(b) The provisions of this section shall not apply to loans secured by single-family, owner-occupied residential real property, when the property is actually occupied by the borrower as represented to the lender in order to obtain the loan and the loan is for an amount of one hundred fifty thousand dollars ($150,000) or less, as adjusted annually, commencing on January 1, 1987, to the Consumer Price Index as published by the United States Department of Labor.

(c) Any action maintained under this section for damages shall not constitute a money judgment for deficiency or a deficiency judgment within the meaning of Section 580a, 580b, or 580d of the Code of Civil Procedure.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 10 - Restrictions and Prohibited Practices

ARTICLE 1 - General Provisions

1320

A bank or trust company may purchase, acquire, hold, or lease real property or an interest therein only as follows:

(a) Such as may be necessary or convenient for the use, operation or housing of its head office and branch offices, or for the storage of records or other personal property, or for office space for use by its officers or employees, or which may be reasonably necessary for future expansion of its business, or which is otherwise reasonably related to the conduct of its business. Real property used by a bank as its banking premises may include in addition to the space required for the transaction of its business other space which may be let as a source of income.

(b) Such as may be conveyed to it in satisfaction in whole or in part of debts previously contracted in the course of its business.

(c) Such as it may purchase or acquire at foreclosure sales under mortgages or deeds of trust held by it, or under judgments or decrees in its favor.

(d) Such as it may purchase or otherwise acquire when necessary to minimize or prevent the loss or destruction of any lien or interest therein.

(e) Such as it may purchase or otherwise acquire pursuant to Section 1322.

A bank or trust company may sell, lease, or encumber real property or any interest therein owned by it, or, with the written approval of the commissioner, exchange the same for other real property.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1321

Any real property not held for any purpose permitted by subdivisions (a) and (e) of Section 1320 shall be sold whenever the same can be sold for an amount sufficient to reimburse the bank or trust company for all loss arising out of the loan for which such real property was security or arising out of the original investment. A bank or trust company shall not by the retention of any real property acquired pursuant to this section engage in any business not authorized by this division except to the extent necessary in the orderly liquidation of an indebtedness owing to the bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1322

(a) The Legislature finds and declares:

(1) That it is necessary to increase job opportunities in real estate development and construction and to provide additional housing and commercial facilities in this state.

(2) That within the commercial banking community there exists the expertise and ability to promote and assist in expansion of real estate development projects in this state.

(3) That it is proper and appropriate to utilize that expertise and ability by authorizing commercial banks to engage in real estate development and management on an entrepreneurial basis.

(b) As used in this section, “real property investment” means all forms of investing in real property, whether direct or in the form of partnerships, joint ventures, or other methods of investment. It includes, but is not limited to, the purchasing, subdividing, and developing of real property or any interest therein, the building of residential housing or commercial improvements, and the owning, renting, leasing, managing, operating for income, or selling of that property.

(c) A commercial bank may acquire and hold stock of one or more corporations the primary activities of which are engaging in real property investment, in which event the sum of (1) investments made by a commercial bank pursuant to the authority of this subdivision, (2) any loans and guarantees extended by a commercial bank to, or for the benefit of, corporations whose stock it holds pursuant to the authority of this subdivision, and (3) real property investments made pursuant to the authority of subdivision (d), unless a higher percentage is approved by the commissioner in writing, shall not exceed 10 percent of the total assets of the bank.

(d) A commercial bank may engage in real property investment. The total of all real property investments made pursuant to the authority of this subdivision, unless a higher percentage is approved by the commissioner in writing, shall not exceed the total shareholders’ equity of the bank.

(e) Prior to initially engaging in real property investment activities authorized by this section, a commercial bank shall make application with the commissioner for approval of its general plan of real property investment. The application for approval shall be in letter form, shall contain a copy of the general plan for real property investment as approved or adopted by the board of directors of the bank, which shall include a brief description of either the activities of the corporations the bank will invest in or the activities the bank will engage in, or both, the approximate amount to be invested, the extent, if any, of diversification of those activities or investment, and the approximate date of the initial investment, and shall be signed by the chief executive officer of the bank. Unless the commissioner finds (1) that the capital, assets, management, earnings, and liquidity of the commercial bank are, on a composite basis, not satisfactory, or (2) that the plan for the commercial bank to engage in real property investment or to acquire and hold the stock of one or more real property investment corporations is unsafe or unsound, the commissioner shall approve the application. An application for approval shall be deemed approved on the 46th day after the application is filed with the commissioner, unless the commissioner earlier makes a final decision on the application or extends the period for approving or denying the application. For purposes of this subdivision, an application for approval shall be deemed to be filed with the commissioner on the date when the application, substantially in compliance with the requirements of this subdivision, is received by the commissioner. Upon the filing of the application for approval, the applicant shall pay to the commissioner a filing fee of five hundred dollars ($500).

(f) The legality of any investment lawfully made pursuant to this section as it read prior to the amendment of this section shall not be affected by the existing form of this section, nor shall this section be construed to require the changing of any investments heretofore lawfully made.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1323

Any director, officer, or employee of a bank or of a foreign banking corporation who asks for or receives, or consents or agrees to receive, any commission, emolument, or gratuity or any money, property, or thing of value for his own personal benefit or of personal advantage for procuring or endeavoring to procure for any person any loan from such bank, or the purchase or discount of any note, draft, check, bill of exchange, or other obligation by such bank, or for permitting any person to overdraw any account with such bank, is guilty of a felony.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1324

Any director, officer, agent, or employee of any bank who knowingly receives or possesses himself or herself of any of its property otherwise than in payment of a just demand, and with intent to defraud, omits to make or cause to be made a full and true entry thereof in its books and accounts or concurs in omitting to make any material entry thereof is guilty of a felony.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1325

Any director, officer, agent, or employee of a bank who knowingly concurs in making or publishing any written report, exhibit, or statement of its affairs or pecuniary condition containing any material statement which is false, or having the custody of its books willfully refuses or neglects to make any proper entry in such books as required by law, or to exhibit or allow the same to be inspected or extracts to be taken therefrom by the commissioner or his or her deputies or examiners, is guilty of a felony.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1326

No bank shall publish a statement of its resources or liabilities in connection with those of any other bank, unless such statement shall show the resources and liabilities of each bank separately.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1327

(a) Any person who willfully and knowingly makes, circulates, or transmits to another or others, any statement or rumor, written, printed, or by word of mouth, which is untrue in fact and is directly or by inference derogatory to the financial condition or affects the solvency or financial standing of any bank doing business in this state, or who knowingly counsels, aids, procures, or induces another to start, transmit, or circulate any such statement or rumor, is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than one year, or both.

(b) The provisions of Section 329 shall not apply to this section.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1328

(a) A bank or trust company may engage in the business of renting safe deposit boxes and may receive personal property for safekeeping and storage on its banking premises.

(b) A copy of any safe deposit rental agreement, or personal property safekeeping and storage agreement, which is prepared by the bank or trust company and signed by the customer shall be delivered to the customer at the time the agreement is signed if the agreement is signed at a place of business of the bank or trust company. If the agreement is not signed at a place of business of the bank or trust company, the bank or trust company shall mail or deliver a copy of the agreement to the customer within 10 calendar days after the bank or trust company receives it. The contract shall not contain any blank spaces to be filled in after the customer signs the contract. If more than one customer has signed the agreement, the bank or trust company may comply with this section by mailing or delivering the copy to any one of the customers who reside at the same address. A copy shall also be mailed or delivered to any other customer who has signed the agreement and who does not reside at the same address. As used in this section, “copy” means a reproduction, facsimile, or duplicate. A bank or trust company which fails to comply with this section is liable to its customer for any actual damages suffered by the customer as a result of that failure. The remedy provided by this section is nonexclusive and is in addition to any remedies or penalties available under other laws of this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1329

(a) In this section, “subject person,” when used with respect to a bank, means any director or officer of the bank, any controlling person of the bank, or any director or officer of a controlling person of the bank. For purposes of this subdivision, “controlling person” has the meaning set forth in subdivision (c) of Section 1250.

(b) No bank shall purchase any real or personal property or any interest in real or personal property, including, but not limited to, a leasehold, or any contract arising from the sale of real or personal property or any note or bond in which any subject person of such bank is personally or financially interested, directly or indirectly, for such person’s own account, for such person, or as the partner or agent of others, without the prior approval by the board of directors of the bank and for not more than the current market value of the property purchased.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1330

(a) In this section, “subject person” has the meaning set forth in subdivision (a) of Section 1329.

(b) No subject person of a bank shall purchase, directly or indirectly, or be interested in the purchase of, any of the bank’s obligations or assets without the prior approval of the board of the directors of the bank and for an amount less than the then current market value. Every person violating this section shall be liable to the people of this state, for each offense, for twice the market value of the assets so purchased.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1331

(a) For purposes of this section, the following terms have the following meanings:

(1) “Carrying a security” means maintaining, reducing, or retiring indebtedness originally incurred to acquire a security.

(2) “Controlling person” has the same meaning specified in Section 1250.

(3) “Security” has the following meanings:

(A) When used with respect to a bank, “security” has the same meaning set forth in subdivision (c) of Section 1200.

(B) When used with respect to any other person, “security” has the same meaning set forth in Section 25019 of the Corporations Code.

(b) No bank shall acquire, hold, extend credit on the security of, or extend credit for the purpose of acquiring or carrying, any security of the bank or of any controlling person of the bank.

(c) (1) Any bank which acquires or holds securities in violation of this section shall be liable to the people of this state for twice the market, book, or face value of the securities, whichever is greatest.

(2) Any bank which extends credit in violation of this section shall be liable to the people of this state for twice the amount of the credit so extended.

(d) This section does not apply to any of the following transactions:

(1) Any acquisition or extension of credit by a bank which is necessary to reduce or prevent loss to the bank on debts previously contracted in good faith.

(2) Any redemption by a bank of any of its redeemable securities in accordance with applicable provisions of this division and of Division 1 (commencing with Section 100) of Title 1 of the Corporations Code.

(3) Any acquisition by a bank of any of its securities, other than an acquisition of the type described in paragraph (1) or (2), if the acquisition is approved in advance by the commissioner.

(e) The provisions of Section 329 shall not apply to this section.

(Amended by Stats. 2013, Ch. 334, Sec. 36. Effective January 1, 2014.)



1332

Any officer, director, trustee, employee, or agent of any bank in this state, who abstracts or willfully misapplies any of the money, funds, or property of the bank, or willfully misapplies its credit, is guilty of a felony. Upon conviction, the court shall, in addition to any other punishment imposed, order the person to make full restitution to the bank. Nothing in this section shall be deemed or construed to repeal, amend or impair any existing provision of law prescribing a punishment for such an offense.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1333

(a) Every director of a bank in this state who does either of the following is guilty of a misdemeanor:

(1) In case of the fraudulent insolvency of such bank, the director participated in the fraud.

(2) Willfully does any act as the director that is expressly forbidden by law or willfully omits to perform any duty imposed by law upon him or her as the director.

(b) The insolvency of a bank is deemed fraudulent for the purposes of this section, unless its affairs appear upon investigation to have been administered clearly, legally, and with the same care and diligence that agents receiving a compensation for their services are bound, by law, to observe.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1334

An officer or agent of any bank in this state, who makes or delivers any guaranty or endorsement on behalf of such bank, whereby it may become liable upon any of its discounted notes, bills or obligations, in a sum beyond the amount of loans and discounts which such bank may legally make, is guilty of a misdemeanor.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1335

A director of a bank, organized under the laws of this state, who concurs in any vote or act of the directors of such corporation, or any of them, by which it is intended to make a loan or discount to any director of such corporation, or upon paper upon which any such director is liable or responsible to an amount exceeding the amount allowed by the statutes is guilty of a misdemeanor.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1336

Any director, trustee, officer, or employee of any bank organized under the laws of this state, who makes or maintains, or attempts to make or maintain, a deposit of such bank’s funds with any other corporation on condition, or with the understanding, express or implied, that the corporation receiving such deposit make a loan or advance, directly or indirectly, to any director, trustee, officer, or employee of the corporation so making or maintaining or attempting to make or maintain such deposit is guilty of a felony.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1337

Any officer or employee of any bank organized under the laws of this state, who intentionally conceals from the directors of the bank any discounts or loans made by it between the regular meetings of its board, or the purchase of any securities or the sale of its securities during that period, or knowingly fails to report to the board when required to do so by law, all discounts or loans made by it and all securities purchased or sold by it between the regular meetings of its board, is guilty of a misdemeanor.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1338

Every officer, agent, teller, or clerk of any bank, and every individual banker, or agent, teller, or clerk of any individual banker, who receives any deposits, knowing that the bank, association, or banker is insolvent, is guilty of a misdemeanor.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1339

Any officer, director, trustee, employee, or agent of any bank, who willfully makes a false or untrue entry in any book or record or in any report, tag, or statement of the business, affairs, or condition or in connection with any transaction of the bank, with intent to deceive any officer, director or trustee thereof, or any agent or examiner, private or official, employed or lawfully appointed to examine into its condition or into any of its affairs or transactions, or any public officer, office, or board to which the bank is required by law to report, or which has authority by law to examine into its affairs or transactions, or into any of its affairs or transactions, or who, with like intent, willfully omits to make a new entry of any matter particularly pertaining to the business, property, condition, affairs, transactions, assets, or accounts of the bank in any book, record, report, statement, or tag of the bank, or who with like intent alters, abstracts, conceals, or destroys any book, record, report, statement, or tag of the bank made, written, or kept, or required to be made, written, or kept by him or her or under his or her direction, is guilty of a felony.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1340

Unless specifically authorized by law or by the commissioner, a bank shall not become, act as, or in any other manner assume the duties or liabilities of, a general partner. For purposes of this section, “general partner” has the meaning set forth in subdivision (m) of Section 15901.02 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1341

A bank, or the agent of a bank, that has received a notice pursuant to Section 7507.6 of the Business and Professions Code, shall not make a subsequent assignment to skip trace, locate, or repossess a vehicle without simultaneously, and in the same manner by which the assignment is given, advising the assignee of the assignment of the information contained in the notice. As used in this section, “assignment” has the same meaning set forth in Section 7500.1 of the Business and Professions Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Loans to Insiders

1360

It is the intent of the Legislature that the provisions of this article, insofar as they are contained in Regulation O (12 C.F.R. Part 215) of the Federal Reserve Board, conform, and be interpreted by anyone construing the provisions of this article to so conform, to Regulation O, to any rule or interpretation promulgated thereunder by the Board of Governors of the Federal Reserve System, and to any interpretation issued by an official or employee of the Federal Reserve System duly authorized to issue the interpretation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1361

As used in this article:

(a) “Bank” means:

(1) Any commercial bank, industrial bank, or trust company incorporated under the laws of this state.

(2) Any foreign (other nation) bank that is licensed by the commissioner under Article 3 (commencing with Section 1800) of Chapter 20 to maintain a depositary agency or branch office, as defined in Section 1750, in this state, with respect to any office of that type.

(3) Any corporation incorporated under the laws of this state that is incorporated for the purpose of engaging in, or that is authorized by the commissioner to engage in, business under Article 1 (commencing with Section 1850) of Chapter 21.

(4) Any foreign corporation that is licensed by the commissioner under Article 1 (commencing with Section 1850) of Chapter 21 to maintain an office in this state and to transact at the office business under that article, with respect to any office of that type.

(5) When used to designate a person that extends credit, any subsidiary of a bank, as defined in paragraph (1), (2), (3), or (4).

(b) “Company” has the meaning set forth in subdivision (b) of Section 215.2 of Regulation O.

(c) “Executive officer” has the meaning set forth in paragraph (1) of subdivision (e) of Section 215.2 of Regulation O. Also, “executive officer,” when used with respect to any bank of the type described in paragraph (2) or (4) of subdivision (a), includes the manager of each office of the type referred to in paragraph (2) or (4) of subdivision (a) that the bank maintains in this state.

(d) “Extension of credit” has the meaning set forth in Section 215.3 of Regulation O. However, for purposes of this subdivision, the term “member bank,” as used in Section 215.3, means a bank.

(e) “Regulation O” means Regulation O (Part 215 (commencing with Section 215.1) of Title 12 of the Code of Federal Regulations) of the Board of Governors of the Federal Reserve System.

(f) “Subsidiary” has the meaning set forth in Section 1841(d) of Title 12 of the United States Code. However, for purposes of this subdivision, the term “bank holding company,” as used in Section 1841(d) of Title 12 of the United States Code, means a bank holding company, as defined in Section 1841(a) of Title 12 of the United States Code, or a bank, and the term “board,” as used in Section 1841(d) of Title 12 of the United States Code, means the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1362

Sections 215.2, 215.3, 215.4, 215.5, 215.8, and 215.9 of Regulation O in all of their particulars, including footnotes, are hereby referred to, incorporated by reference into this article, and adopted, subject to the following:

(a) The term “this Subpart,” as used in the referenced sections of Regulation O, means this article.

(b) Subdivision (j) of Section 215.2 of Regulation O is not applicable. Instead, the term “member bank,” as used in the referenced sections of Regulation O, means a bank.

(c) The term “executive officer,” as used in the referenced sections of Regulation O, includes, in the case of a bank of the type described in paragraph (2) or (4) of subdivision (a) of Section 1361, the manager of each office of the type referred to in paragraph (2) or (4) of subdivision (a) of Section 1361 that the bank maintains in this state.

(d) The definition of “lending limit” in subdivision (i) of Section 215.2 of Regulation O is not applicable; instead, the term “lending limit,” as used in the referenced sections of Regulation O, means an amount equal to the limit on obligations of a single obligor set forth in Section 1481, and any reference in the referenced sections of Regulation O to the lending limit specified in subdivision (i) of Section 215.2 is considered to be a reference to the limit specified in Section 1481.

(e) (1) Any company which is majority owned by one or more executive officers or directors of a bank, individually or collectively, is deemed to be a related interest of each of those executive officers or directors for purposes of the referenced sections of Regulation O.

(2) In case an individual who is an executive officer of a bank is also a director or executive officer of a company, the company is deemed to be a related interest of the individual for purposes of the referenced sections of Regulation O except subdivision (c) of Section 215.4. However, this paragraph shall not apply to an extension of credit by a bank to any of the following companies:

(A) A bank holding company of which the bank is a subsidiary.

(B) Any subsidiary of the bank holding company.

(C) Any nonprofit company engaged in religious, charitable, educational, scientific, literary, social, or recreational purposes, provided that the individual whose position as a director or executive officer of the company at issue does not receive compensation in excess of one thousand dollars ($1,000) per year for serving as a director or executive officer of the company.

(3) In case a bank in making an extension of credit becomes subject to the requirements set forth in subdivision (b)(1)(i) of Section 215.4 of Regulation O because of paragraph (1) or (2), the bank shall be deemed to fulfill the requirement if the extension of credit is promptly reported to the board of the bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1363

No bank shall extend credit in an aggregate amount greater than the amount permitted in paragraph (4) of subdivision (c) of Section 215.5 of Regulation O to any company that is majority owned by one or more executive officers of the bank, individually or collectively. For purposes of paragraph (4) of subdivision (c) of Section 215.5 of Regulation O, the total amount of credit extended by the bank to the company is considered to be extended to each of those executive officers.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1364

In making any extension of credit that is subject to this article, a bank shall comply with all other applicable provisions of this division relating to extensions of credit by banks.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1365

No provision of this article or of Article 3 (commencing with Section 1480) of Chapter 14 shall apply to an advance of money made by a bank pursuant to Section 317 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1366

A bank may make a loan, otherwise complying with the provisions of this division, for the benefit of a trust, notwithstanding that the bank or any one or more executive officers or directors of the bank are trustees of the trust.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1367

Any bank that makes an extension of credit in violation of this article is subject to a civil penalty pursuant to Section 329. Any person, other than the bank making the extension of credit, who knowingly makes or procures an extension of credit in violation of this article is guilty of a felony.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 11 - Agency Activities

ARTICLE 1 - General Provisions

1380

In this chapter, unless the context otherwise requires:

(a) “Authorized agency activities” means receiving deposits, renewing time deposits, closing loans, servicing loans, and receiving payments on loans and other obligations. “Authorized agency activities” includes ministerial functions such as providing loan applications, assembling documents, providing a location for returning documents necessary for making a loan, providing loan account information, receiving payments, disbursing loan funds, evaluating loan applications, and other activities that the commissioner may specify by order or regulation. However, “authorized agency activities” does not include any other activities that the commissioner may specify by order or regulation.

(b) “Insured depository institution” means any bank, savings and loan association, savings association, savings bank, or industrial loan company the deposits of which are insured by the Federal Deposit Insurance Corporation. “Insured depository institution” includes any depository institution affiliate within the meaning of Section 18(r) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1828(r)).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1381

This chapter does not apply to a California state bank having an insured depository institution engage in authorized agency activities as its agent or to a California state bank engaging in authorized agency activities as agent for an insured depository institution in any case other than a case where, but for the provisions of Sections 1389 and 1396, an office of the agent would for regulatory purposes be considered to be an office of the principal.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1382

(a) In this section, “affiliated,” when used with respect to a California state bank and an insured depository institution, means that the California state bank controls the insured depository institution, the insured depository institution controls the California state bank, or the California state bank and the insured depository institution are under common control, directly or indirectly through one or more intermediaries. For purposes of this subdivision, “control” has the meaning set forth in Section 1250.

(b) In case a California state bank and an insured depository institution are affiliated, the prior approval requirement set forth in Section 1384 or 1391 is deemed to be satisfied if the California state bank files a notice with the commissioner and, within 30 days or any longer period to which the California state bank consents, the commissioner either (1) issues a written statement not objecting to the notice or (2) does not issue a written objection to the notice.

(c) (1) A notice filed by a California state bank under subdivision (b) shall contain the following information:

(A) The name of the California state bank.

(B) The name and location of the main or head office of the affiliated insured depository institution.

(C) A description of the proposed agency, including identification of the institution that is to be the principal, identification of the institution that is to be the agent, and specification of the activities in which the agent is to engage on behalf of the principal.

(D) Any other information that the commissioner may require.

(2) A notice filed by a California state bank under subdivision (b) shall be in the form, shall be signed in the manner, and shall, if the commissioner requires by regulation or order, be verified in the manner that the commissioner may by regulation or order require.

(3) A notice filed by a California state bank under subdivision (b) shall be accompanied by a filing fee of two hundred fifty dollars ($250).

(d) For purposes of subdivision (b), a notice by a California state bank is deemed to be filed with the commissioner at the time when the complete notice, including any amendments or supplements, containing all the information required by the commissioner, and otherwise complying with subdivision (c) is received by the commissioner.

(e) In determining whether or not to object to a notice by a California state bank, the commissioner shall consider the factors set forth in Section 1387 or 1394, as the case may be.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - California State Bank as Principal

1384

Notwithstanding the provisions of Chapter 4 (commencing with Section 1070), a California state bank may, with the prior approval of the commissioner and subject to any regulations that the commissioner may prescribe, have an insured depository institution engage in authorized agency activities as its agent.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1385

An application by a California state bank for approval to have an insured depository institution engage in authorized agency activities as its agent shall be in the form, shall contain the information, shall be signed in the manner, and shall, if the commissioner so requires by regulation or order, be verified in the manner that the commissioner may, by regulation or order, require.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1386

An application by a California state bank for approval to have an insured depository institution engage in authorized agency activities as its agent shall be accompanied by a filing fee of two hundred fifty dollars ($250).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1387

In determining whether to approve or deny an application by a California state bank for approval to have an insured depository institution engage in authorized agency activities as its agent, the commissioner shall consider both of the following:

(a) Whether the proposed agency arrangement is consistent with the safe and sound operation of the California state bank.

(b) Any other factors that the commissioner deems relevant.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1388

No California state bank may have an insured depository institution conduct as its agent any activity that the California state bank is prohibited from conducting itself.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1389

No office of an insured depository institution that is performing authorized agency activities as agent for a California state bank in accordance with this article shall, on that account, be deemed to be an office of the California state bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1390

If the commissioner finds that any activity performed by an insured depository institution as agent for a California state bank is not an authorized agency activity or that the agency arrangement is inconsistent with safe and sound banking practices, the commissioner may order the California state bank to terminate the agency arrangement.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 3 - California State Bank as Agent

1391

Notwithstanding the provisions of Chapter 4 (commencing with Section 1070), a California state bank may, with the prior approval of the commissioner and subject to any regulations that the commissioner may prescribe, engage in authorized agency activities as agent for an insured depository institution.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1392

An application by a California state bank for approval to engage in authorized agency activities as agent for an insured depository institution shall be in the form, shall contain the information, shall be signed in the manner, and shall, if the commissioner so requires by regulation or order, be verified in the manner that the commissioner may, by regulation or order, require.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1393

An application by a California state bank for approval to engage in authorized agency activities as agent for an insured depository institution shall be accompanied by a filing fee of two hundred fifty dollars ($250).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1394

In determining whether to approve or deny an application by a California state bank for approval to engage in authorized agency activities as agent for an insured depository institution, the commissioner shall consider both of the following factors:

(a) Whether the proposed agency arrangement is consistent with the safe and sound operation of the California state bank.

(b) Any other factors that the commissioner deems relevant.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1395

No California state bank may conduct any activity as an agent for an insured depository institution that the California state bank would be prohibited from conducting as a principal.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1396

(a) No office of a California state bank that conducts authorized agency activities as agent for an insured depository institution in accordance with this article shall, on that account, be deemed to be an office of the insured depository institution.

(b) For purposes of this division, no insured depository institution that has a California state bank engaged in authorized agency activities as its agent shall on that account be deemed to be transacting business in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1397

If the commissioner finds that any activities performed by a California state bank as agent for an insured depository institution are not authorized agency activities or that the agency arrangement is inconsistent with safe and sound banking practices, the commissioner may order the California state bank to terminate the agency arrangement.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 12 - Deposits

ARTICLE 1 - Depositors

1400

A bank account by or in the name of a minor shall be held for the exclusive right and benefit of such minor and shall be paid to such minor or to his order and payment so made is a valid release and discharge to the bank for such deposit or any part thereof.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1401

A bank account by or in the name of a married person shall be held for the exclusive right and benefit of the person, shall be free from the control or lien of any other person except a creditor, and shall be paid to the person or to the order of the person, and payment so made is a valid and sufficient release and discharge to the bank for the deposit or any part thereof.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1402

A bank account that is a multiple-party account as defined in Section 5132 of the Probate Code is governed by Part 2 (commencing with Section 5100) of Division 5 of the Probate Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1403

No bank, directly or indirectly, by any device whatever, shall pay any interest on any demand deposit except to the extent that the payment of interest on demand deposits is permitted to member banks of the Federal Reserve System or to banks whose deposits are insured by the Federal Deposit Insurance Corporation or any successor federal agency insuring bank deposits. This section shall not apply to any deposit which is payable only at an office of the bank located outside of the states of the United States and the District of Columbia.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1404

Notwithstanding Section 10145 of the Business and Professions Code or any other provision of law, but subject to the limitations of Section 854, benefits accruing from the placement in a noninterest bearing account of a financial institution of funds received by a real estate broker who collects payments or provides services in connection with a loan secured by a lien on real property under subdivision (d) of Section 10131 or Section 10131.1 of the Business and Professions Code shall inure to the broker, unless otherwise agreed in writing by the broker and the lender or note owner on the loan. A borrower shall receive at least 2 percent simple interest per annum on impound account payments covered by Section 2954.8 of the Civil Code. For purposes of this section “financial institution” means any institution the business of which is engaging in financial activities as described in Section 1843(k) of Title 12 of the United States Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1405

(a) Notwithstanding Section 10145 of the Business and Professions Code or any other provision of law, benefits accruing from the placement in an interest bearing account of a financial institution of funds received by a real estate broker, as defined in Section 10131 of the Business and Professions Code, who collects payments or provides services for an institutional investor in connection with a loan secured by commercial real property may inure to the real estate broker, if agreed to in writing by the real estate broker and that institutional investor as to that loan.

(b) For purposes of this section, the following definitions shall apply:

(1) “Commercial real property” means real estate improved with other than a one-to-four family residence.

(2) “Financial institution” means any institution the business of which is engaging in financial activities as described in Section 1843(k) of Title 12 of the United States Code.

(3) “Institutional investor” has the meaning set forth in subdivision (i) of Section 50003.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1406

(a) In this section:

(1) “Creditor” includes, but is not limited to, a depositor.

(2) “Insolvency,” when used with respect to a bank, means that the bank is unable to pay its debts as they come due.

(b) This section does not apply to any of the following:

(1) Any transaction authorized under Section 1463 or 1465.

(2) Any transaction made by a bank in the ordinary course of its business.

(c) No bank may pay or secure a creditor if the bank does so (1) after committing an act of insolvency or in contemplation of insolvency and (2) with a view to preventing the application of its assets in the manner prescribed in Chapter 7 (commencing with Section 600) of Division 1 or with a view to the preference of one creditor to another.

(d) Any transaction made by a bank in violation of this section is void.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1407

An overdraft of more than 90 days standing shall not be allowed as an asset of any bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1408

A bank may act as a depositary, paying agent, trustee, or fiscal agent for the holding or handling of public funds or securities notwithstanding the fact that a member of the legislative body or an officer or employee of the depositor is an officer, employee, or stockholder of such bank, or of a holding company that owns any of the stock of such bank. Such member of a legislative body, or such officer or employee thereof, shall not be deemed “interested in any contract” as that phrase is used in Section 1090 of the Government Code, if his sole interest is the fact that he is an officer, employee, or stockholder of the bank selected to act as such depositary, paying agent or fiscal agent.

An officer or employee of a local public agency shall be deemed to have only a “remote interest” in a contract, as that phrase is used in Section 1091 of the Government Code, where such contract is entered into without competitive bidding under a procedure established by law, if his sole interest is that of an officer, director, or employee, of a bank, bank holding company, or savings and loan association with which a party to the contract has the relationship of borrower or depositor, debtor or creditor, and if the conditions of subdivision (a) of Section 1091 of the Government Code are met.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1409

When a statement of account has been rendered by a bank to a depositor accompanied by vouchers, if any, which are the basis for debit entries in such account, such account shall, after the period of four years from the date of its rendition, in the event no objection thereto has been theretofore made by the depositor, be deemed finally adjusted and settled and its correctness conclusively presumed and such depositor shall thereafter be barred from questioning the correctness of such account for any cause.

A statement of account within the meaning of this section shall be deemed to have been rendered on a savings or time account when the bank, by making a notation in the depositor’s bank book or in some other manner reasonably calculated to give notice thereof to the depositor indicates that a certain sum is the correct balance of the account.

Nothing herein shall be construed to relieve the depositor from the duty now imposed by law of exercising due diligence in the examination of such account and vouchers, if any, when rendered by the bank and of immediate notification to the bank upon discovery of any error therein, nor from the legal consequences of neglect of such duty; nor to prevent the application of subsection (3) of Section 340 of the Code of Civil Procedure to cases governed thereby.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1410

(a) No bank shall impose any charge on a savings account or on a depositor for the failure of a depositor to deposit, or for the late deposit of, any agreed periodic installment deposit into that account. A bank shall pay interest on savings accounts as to which a depositor has agreed to make periodic installment deposits at a rate of interest per annum that is not less than the lowest rate paid on other types of savings deposits.

(b) As used in this section “savings account” means a Christmas club account, a vacation club account, or other similar periodic installment deposit account maintained by a natural person, irrespective of its classification as a savings deposit or time deposit open account for purposes of state or federal law or regulations.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1411

(a) For the purposes of this section:

(1) “Customer” means one or more natural persons.

(2) “Debt” means an interest-bearing obligation or an obligation which by its terms is payable in installments, which has not been reduced to judgment, arising from an extension of credit to a natural person primarily for personal, family, or household purposes, and does not mean a charge for bank services or a debit for uncollected funds or for an overdraft of an account imposed by a bank on a deposit account.

(b) A bank is limited in exercising any setoff for a debt claimed to be owed to the bank by a customer in that a setoff shall not result in an aggregate balance of less than one thousand dollars ($1,000) as shown on the records of the bank for all demand deposit accounts maintained by a customer with the bank or any branch thereof.

(c) Not later than the day following the exercise of any setoff with respect to a deposit account for any debt claimed to be owed to the bank by a customer, the bank shall deliver to each customer personally or send by first-class mail postage prepaid to the address of each customer as shown on the records of the bank a written notice in at least 10-point type containing the following:

(1) A statement that the bank has set off a debt or a portion thereof against the customer’s deposit account, identifying the account, and giving the respective balances before and after the setoff.

(2) A statement identifying the debt set off against the account and giving the respective balances due before and after the setoff.

(3) A statement that if the customer claims that the debt has been paid or is not now owing, or that the funds in the deposit account consist of moneys expressly exempt pursuant to Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, and listed in the notice, the customer may execute and return the notice to the bank by mail at the address shown or personally to the bank branch where the customer’s account is maintained not later than 20 days after the date of mailing or personal delivery.

(4) A statement that if the notice is executed and returned, the bank may file an action in court to collect the debt; that if a lawsuit is filed, the customer will be notified and have an opportunity to appear and defend; and that if the bank is successful, the customer will be liable for court costs, and attorney’s fees, if the debt so provides.

(5) A response form in at least 10-point type containing substantially the following:

“The debt described in the Notice of Setoff received from the
bank is ____ is not ____ my debt or the debt of another
person in whose name the account is maintained.

“I claim that the debt:

has been paid.

is not now owing.

is not subject to setoff because the money in the account is:

Paid earnings (CCP 704.070)

Proceeds from execution sale of or insurance for loss
of a motor vehicle (CCP 704.010)

Proceeds from execution sale of household furnishings
or other personal effects (CCP 704.020)

Relocation benefits (CCP 704.180)

Life insurance proceeds (CCP 704.100)

Disability and health insurance benefits (CCP
704.130)

Workers’ compensation benefits (CCP 704.160)

Unemployment or strike benefits (CCP 704.120)

Retirement benefits including, but not limited to,
social security benefits (CCP 704.080, 704.110,
704.115)

Public assistance benefits including welfare payments
and supplemental security income (SSI) or charitable
aid (CCP 704.170)

Proceeds from sale of or insurance for damage or
destruction of a dwelling (CCP 704.720, CCP 704.960)

Proceeds from execution sale of or insurance for loss
of tools of a trade (CCP 704.060)

Award of damages for personal injury (CCP 704.140)
or wrongful death (CCP 704.150)

Financial aid paid by an institution of higher
education to a student for expenses while attending
school (CCP 704.190)

“I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

Date:

Signed: ”

(Customer)

(d) If the response form described in subdivision (c) executed by the customer is received by the bank not later than 20 days after the date of mailing or personal delivery of the written notice, the amount of the setoff for any debt claimed to be owed to the bank by a customer, and any bank service charges resulting from the setoff, shall be reversed and such amount shall be credited to the deposit account not later than the end of the business day following receipt of such executed response form.

(e) The limitations provided in this section do not apply to a deposit account, other than a demand deposit account, in which the bank has a security interest expressed by a written contract as collateral for the debt owing to the bank by the customer.

(f) The limitations provided in this section do not apply when a customer previously has authorized a bank in writing to periodically debit a deposit account as the agreed method of payment of the debt.

(g) The limitations provided in this section shall apply only to the exercise by a bank a setoff with respect to debts claimed to be owing to it by customers on or after July 1, 1976.

(h) Nothing in this section shall prejudice a person’s right to assert exemptions under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, or to assert a claim or defense as to the validity of the debt, in a judicial proceeding.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Disclosure of Delayed Availability Policy

1420

As used in this article:

(a) “Depository institution” means any of the following:

(1) Any insured bank as defined in Section 3 of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.) or any bank which is eligible to make application to become an insured bank under Section 5 of the act.

(2) A mutual savings bank as defined in Section 3 of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.) or any bank which is eligible to make application to become an insured bank under Section 5 of the act.

(3) A savings bank as defined in Section 3 of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.) or any bank which is eligible to make application to become an insured bank under Section 5 of the act.

(4) An insured credit union as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. Sec. 1751 et seq.) or any credit union which is eligible to make application to become an insured credit union pursuant to Section 201 of that act.

(5) Any member as defined in Section 2 of the Federal Home Loan Bank Act (12 U. S.C. Sec. 1421 et seq.).

(6) Any insured institution as defined in Section 401 of the National Housing Act (12 U.S.C. Sec. 1701 et seq.) or any institution which is eligible to make application to become an insured institution under Section 403 of that act.

(b) “Deposit account” means an account in a depository institution on which the account holder is permitted to make withdrawals from time to time in person by negotiable or transferable instrument, payment orders of withdrawal, telephone transfers, or other similar items for the purpose of making payments or transfers to third persons or others. The term includes demand deposits, negotiable order of withdrawal draft accounts, savings deposits subject to automatic transfers, share draft accounts, and all savings deposits and share accounts, other than time deposits.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1421

(a) Prior to opening a deposit account a depository institution shall provide a written disclosure to the potential customer of its general policy with respect to when a customer may withdraw funds deposited by check or similar instrument into the customer’s deposit account.

(b) A depository institution shall furnish its customers preprinted deposit slips, envelopes for automatic teller machine deposits, or other individual notice bearing a conspicuous summary statement of its general policy with respect to when a customer may withdraw funds deposited by check or similar instrument into the customer’s deposit account; and, in the case of a particular deposit by check or similar instrument into a deposit account for which funds may not be immediately available for withdrawal, provide specific notice of the time the customer may withdraw such funds.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1422

For the purposes of computing the amount of interest or dividends payable with respect to an interest-bearing deposit account, a depository institution shall not delay beginning to compute interest on funds deposited by check or similar instrument to such an account beyond the date on which that depository institution receives provisional credit for the check or similar instrument. However, the payment of interest with respect to funds deposited by check or similar instrument which is returned unpaid shall not be required.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1423

Except as otherwise provided in this section, any depository institution which fails to comply with any requirement imposed pursuant to this article shall be liable to the aggrieved party in an amount equal to the sum of any actual damage sustained by the person as a result of the failure; and, in the case of an individual action an additional amount as the court may allow, except that the amount shall not be less than fifty dollars ($50) or greater than five hundred dollars ($500); or, in the case of a class action, such amount as the court may allow, except that as to each member of the class no minimum recovery shall be applicable, and the total recovery in any class action or series of class actions arising out of the same failure to comply by the same depository institution shall not be more than the lesser of five hundred thousand dollars ($500,000) or 1 percent of the net worth of the depository institution; and, in the case of any successful action to enforce the foregoing liability, the costs of the action, together with a reasonable attorney’s fee as determined by the court.

In determining the amount of award in any class action, the court shall consider, among other relevant factors, the amount of any actual damages awarded, the frequency and persistence of failures of compliance, the resources of the depository institution, the number of persons adversely affected, and the extent to which the failure of compliance was intentional.

A depository institution may not be held liable in any action brought under this section for a violation of this article if the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error. Examples of a bona fide error include, but are not limited to, clerical, calculation, computer malfunction and programming, and printing errors. An error of legal judgment with respect to a person’s obligations under this article shall not constitute a bona fide error.

Any action under this section may be brought in any court of competent jurisdiction, within one year from the date of the occurrence of the violation.

No provision of this section imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule, regulation, or interpretation thereof by the Federal Reserve Board or in conformity with any interpretation or approval by an official or employee of the Federal Reserve System duly authorized by the board to issue interpretations or approvals under such procedures as the board may prescribe therefor, notwithstanding that after any act or omission has occurred, the rule, regulation, interpretation, or approval is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1424

The commissioner shall issue administrative regulations to define a reasonable time for permitting customers to draw on items received for deposit in the customer’s account. It is the public policy of this state to provide retail banking customers with the right to withdraw against items deposited with any depository institution located in this state within a reasonable period of time.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1425

Pursuant to Section 1424, the commissioner shall promulgate regulations which shall be reviewed annually to establish a reasonable period of time within which a depository institution must permit a customer to draw as a matter of right on an item which has been received for deposit in the customer’s account.

In determining what constitutes a reasonable period of time the commissioner shall consider the following factors:

(a) The actual time for processing and transport between the depository and payer institutions.

(b) The fastest air transport time between depository and payer institutions to be used for purposes of setting the reasonable time for transport.

(c) The most expeditious route and means for processing of returned items.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1426

The commissioner is authorized to gather from depository institutions such information as may be necessary for the formulation and promulgation of the regulations required by Section 1424.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1427

The first regulations issued pursuant to this article shall be issued on or before July 1, 1984.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1428

The commissioner is authorized to issue regulations which provide for a different period of time for withdrawal as a matter of right against deposited items, if there has been a determination that the application of the regulations adopted pursuant to this article would result in unsafe or unsound practices by a depository institution subject to the regulatory jurisdiction of the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1429

(a) Funds deposited in an account at a depository institution shall be available on the second business day after the business day on which those funds are deposited in the case of a cashier’s check, certified check, teller’s check, or depository check subject to the following:

(1) The check is endorsed only by the person to whom it was issued.

(2) The check is deposited in a receiving depository institution that is staffed by individuals employed by that institution.

(3) The check is deposited with a special deposit slip that indicates it is a cashier’s check, certified check, teller’s check, or depository check, as the case may be.

(4) The check is deposited into an account in the name of a customer that has maintained any account with the receiving depository institution for a period of 60 days or more.

(5) The face amount of the check is for five thousand dollars ($5,000) or less.

In the case of funds deposited on any business day in an account at a depository institution by depository checks, the aggregate amount of which exceeds five thousand dollars ($5,000), this subdivision shall apply only with respect to the first five thousand dollars ($5,000) of the aggregate amount.

(b) Subdivision (a) does not apply to a depository check if the receiving depository institution reasonably believes that the check is uncollectible from the originating depository institution. For purposes of this subdivision, “reasonable cause to believe” requires the existence of facts that would cause a well-grounded belief in the mind of a reasonable person. These reasons shall include, but not be limited to, a belief that (1) the drawer or drawee of the depository check has been, or will imminently be, the subject of an order for relief in bankruptcy or placed in receivership or (2) the depository check may be involved in a fraud or in a scheme commonly known as “kiting.” In these situations, the depository institution electing to proceed under this subdivision shall so notify the drawer and drawee no later than the close of the next business day following deposit of the depository check.

(c) For purposes of this section, the following terms have the following meanings:

(1) “Account” means any demand deposit account and any other similar transaction account at a depository institution.

(2) “Business day” means any day other than a Saturday, Sunday, or legal holiday.

(3) “Cashier’s check” means any check that is subject to the following:

(A) The check is drawn on a depository institution.

(B) The check is signed by an officer or employee of the depository institution.

(C) The check is a direct obligation of the depository institution.

(4) “Certified check” means any check with respect to which a depository institution certifies the following:

(A) That the signature on the check is genuine.

(B) The depository institution has set aside funds that are equal to the amount of the check and will be used only to pay that check.

(5) “Depository check” means any cashier’s check, certified check, teller’s check, and any other functionally equivalent instrument, as determined by the Board of Governors of the Federal Reserve System or the commissioner.

(6) “Depository institution” has the meaning given in clauses (i) to (vi), inclusive, of Section 19(b)(1)(A) of the Federal Reserve Act.

(7) “Teller’s check” means any check issued by a depository institution and drawn on another depository institution.

(d) Except for the specific circumstances and checks described in this section, this section is not intended to restrict or preempt the regulatory authority of the commissioner.

(e) In the event of a suspension or modification of any similar provisions in the federal Expedited Funds Availability Act, the effect of this section shall be similarly suspended or modified.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 3 - Dormant Accounts

1440

Any bank which delivers or has heretofore delivered to the State Treasurer pursuant to law any unclaimed or abandoned deposit shall not thereafter be liable to any person for the same and any action which may be brought by any person against a bank for money so delivered to the State Treasurer shall be defended by the Attorney General without cost to the bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 13 - Withdrawals and Collections

ARTICLE 1 - General

1450

Notice to any bank of an adverse claim (the person making the adverse claim being hereafter called “adverse claimant”) to a deposit standing on its books to the credit of or to personal property held for the account of any person shall be disregarded, and the bank, notwithstanding the notice, shall honor the checks, notes, or other instruments requiring payment of money by or for the account of the person to whose credit the account stands and on demand shall deliver that property to, or on the order of, the person for whose account the property is held, without any liability on the part of the bank; subject, however, to the exceptions provided in subdivisions (a) and (b):

(a) If an adverse claimant delivers to the bank at the office at which the deposit is carried or at which the property is held an affidavit of the adverse claimant stating that of the adverse claimant’s own knowledge the person to whose credit the deposit stands or for whose account the property is held is a fiduciary for the adverse claimant and that the adverse claimant has reason to believe the fiduciary is about to misappropriate the deposit or the property, and stating the facts on which the claim of fiduciary relationship and the belief are founded, the bank shall refuse payment of the deposit and shall refuse to deliver the property for a period of not more than three court days (including the day of delivery) from the date that the bank received the adverse claimant’s affidavit, without liability on its part and without liability for the sufficiency or truth of the facts alleged in the affidavit.

(b) If at any time, either before, after, or in the absence of the filing of an affidavit by the adverse claimant, the adverse claimant procures and serves upon the bank at the office at which the deposit is carried or at which the property is held a restraining order, injunction, or other appropriate order against the bank from a court of competent jurisdiction in an action in which the adverse claimant and all persons in whose names the deposit stands or for whose account the property is held are parties, the bank shall comply with the order or injunction, without liability on its part.

(c) This section shall be applicable even though the name of the person appearing on the bank’s books to whose credit the deposit stands or for whose account the property is held is modified by a qualifying or descriptive term such as “agent,” “trustee,” or other word or phrase indicating that the person may not be the owner in his or her own right of the deposit or property.

(d) Nothing in the California Multiple-Party Accounts Law contained in Part 2 (commencing with Section 5100) of Division 5 of the Probate Code limits the applicability of this section.

(e) For purposes of this section, the term “office at which the deposit is carried” shall mean the branch, office, or other location where the account containing the subject deposit is carried or maintained.

(f) Notwithstanding subdivisions (a) and (b), if a central location has been designated by the bank pursuant Section 684.115 of the Code of Civil Procedure for service of legal process, as that term is defined in Section 684.110 of the Code of Civil Procedure, the adverse claimant shall serve a notice of adverse claim or related affidavit, order, injunction, or other order contemplated herein at the central location. If a central location has not but should have been designated by the bank pursuant Section 684.115 of the Code of Civil Procedure for service of legal process, as that term is defined in Section 684.110 of the Code of Civil Procedure, the adverse claimant may serve a notice of adverse claim or related affidavit, order, injunction, or other order contemplated herein at any branch or office of the institution located in this state.

(Amended by Stats. 2012, Ch. 484, Sec. 13. Effective January 1, 2013.)



1451

When the depositor of a commercial or savings account has authorized any person to make withdrawals from the account, the bank, in the absence of written notice otherwise, may assume that any check, receipt, or order of withdrawal drawn by such person in the authorized form or manner, including checks drawn to his personal order and withdrawal orders payable to him personally, was drawn for a purpose authorized by the depositor and within the scope of the authority conferred upon such person.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1452

A bank need not recognize or give any effect to (1) any claim to a deposit of cash or securities standing on its books to the credit of, or held by it for the account of, any corporation, firm or association in occupied territory or (2) any advice, statute, rule or regulation purporting to cancel or to give notice of the cancellation of the authority of any person at the time appearing on the books of such bank as authorized to withdraw or otherwise dispose of cash or securities of such corporation, firm or association, unless such bank is required so to do by appropriate process procured against it in a court of competent jurisdiction in the United States in a cause therein instituted by or in the name of such corporation, firm or association, or unless the person making such claim or giving such advice or invoking such statute, rule or regulation, as the case may be, shall execute to such bank, in form and with sureties acceptable to it, a bond indemnifying it from any and all liability, loss, damage, costs and expenses for and on account of recognizing or giving any effect to such claim, advice, statute, rule or regulation.

For the purposes of this section (1) the term “occupied territory” shall mean territory occupied by a dominant authority asserting governmental, military or police powers of any kind in such territory, but not recognized by the United States as the de jure government of such territory, and (2) the term “corporation, firm or association in occupied territory” shall mean a corporation, firm or association which has, or at any time has had, a place of business in territory which has at any time been occupied territory.

The provisions of this section shall be effective only in cases where (1) such claim or advice purports or appears to have been sent from or is reasonably believed to have been sent pursuant to orders originating in, such occupied territory during the period of occupation, or (2) such statute, rule or regulation appears to have emanated from such dominant authority and purports to be or to have been in force in such occupied territory during the period of occupation.

This section applies to claims, advices, statutes, rules or regulations given or invoked either before or after the effective date of this section.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Certified Checks

1455

Whenever a bank certifies a check, the amount thereof shall be immediately charged against the account of the drawer.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1456

It shall be unlawful for any officer or employee of a bank to certify any check drawn upon such bank, unless the drawer has on deposit with the bank, at the time such check is certified, an amount to his credit on the books of the bank not less than the amount specified therein.

Any bank officer or employee who wilfully violates the provisions of this section or who resorts to any device or receives any fictitious obligations directly or indirectly in order to evade the provisions of this section is guilty of a felony.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 14 - Loans and Investments

ARTICLE 1 - General Provisions

1460

A commercial bank shall not rediscount, borrow money, or hypothecate its assets as security for money borrowed except to the extent and upon the conditions set forth in this division.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1461

Assets hypothecated by a commercial bank as security for moneys borrowed shall not exceed in value the amount borrowed by more than 50 percent except with the prior written consent of the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1462

A commercial bank may borrow money by discounting or otherwise, and may borrow money secured by real property owned by the bank, to an amount not in excess of its shareholders’ equity, but shall not borrow money except as provided in Sections 1464 and 1465 in excess of such amount without the prior written approval of the commissioner.

The amounts of moneys so borrowed by a commercial bank together with the amount of any of its deposits secured by surety bonds shall not at any one time exceed the amount of its shareholders’ equity without the prior written approval of the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1463

A commercial bank may hypothecate its assets in any manner provided by law to secure the deposits of moneys of the United States, of postal savings funds, of estates in bankruptcy cases, of the State of California, or of any political subdivision, public corporation, or district of the State of California. With the prior approval of the commissioner a bank may hypothecate its assets to secure moneys payable to other states.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1464

A commercial bank may borrow for the purpose of buying from the United States, United States bonds, United States Treasury certificates, or notes or other obligations of the United States.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1465

A commercial bank may rediscount with, borrow money from, or hypothecate its assets as security for money borrowed from a Federal Reserve bank, the Federal Deposit Insurance Corporation, or the Federal Home Loan Bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1466

A commercial bank may issue negotiable certificates of deposit transferable by endorsement and delivery and nonnegotiable certificates transferable only on the books of the bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1467

A commercial bank located in a place the population of which does not exceed 5,000 persons according to the most recent official federal or state census may act as agent for any fire, life, or other insurance company authorized to do business in California by soliciting and selling insurance and collecting premiums and may receive for such services such fees and commissions as may be agreed upon with the insurance company if the bank is engaged in such business on October 1, 1949, and is duly licensed under the Insurance Code, and may act also as the broker or agent for others in making or procuring loans on real property located within 100 miles of the place in which the bank is located and may receive for such services a fee or a commission if it is engaged in such business on October 1, 1949, and is duly licensed. In engaging in either of such businesses the bank shall comply with all rules and regulations of the commissioner relating thereto and shall not guarantee either the principal or interest of any loan procured by it as broker or agent or assume or guarantee the payment of any premium on insurance policies written through it as agent or broker or guarantee the truth of any statement made by an insured in filing an application for insurance.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Loan and Investment Limitations

1470

(a) In this article and in Article 4 (commencing with Section 1710) of Chapter 19, “affiliate,” when used with respect to a specified person, means any person controlling, controlled by, or under common control with, the specified person, directly or indirectly, through one or more intermediaries.

(b) “Control” has the meaning set forth in Section 1250.

(c) “Regulated corporation” means any corporation or limited liability company or similar entity in which a bank makes an equity investment and which the bank controls.

(d) “Securities issued by a person” means any debt, equity, or other security issued by a person, and any and all affiliates of that person, issued for the benefit of that person or for the benefit of an affiliate of that person.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1471

(a) Subject to the limitations and exceptions in Sections 1481 and 1510, a bank may hold both obligations made by a person, and securities issued by that same person.

(b) The total amount of obligations and securities held by a bank pursuant to subdivision (a) shall not exceed 25 percent of the sum of the shareholders’ equity, allowance for loan and lease losses, capital notes and debentures of the bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1472

Subject to prior approval by the commissioner and to any limitations the commissioner may impose, the limitations in Sections 1471, 1481, and 1510 shall not apply to loans made by a bank to, and the bank’s investments in securities of, its regulated corporations.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1473

Sections 1481 and 1510 shall not apply to investments held by a bank prior to January 1, 2009. All authorizations regarding investments by a bank issued by the commissioner prior to January 1, 2009, are terminated.

(Amended by Stats. 2013, Ch. 334, Sec. 37. Effective January 1, 2014.)






ARTICLE 3 - Loan Limits

1480

For the purpose of this article:

(a) “Obligations” means the total sums for the payment of which a person is obligated, primarily or secondarily, to a commercial bank.

(b) Obligations of a person include obligations of others to a commercial bank arising out of loans made by the bank for the benefit of the person.

(c) Obligations of an individual include the obligations of a partnership or association for which obligations the individual is liable.

(d) Obligations of a partnership include the obligations of its members who are liable for its obligations.

(e) Obligations of a corporation include the obligations of all subsidiaries in which it owns or controls a majority interest, except to the extent and under such restrictions as the commissioner may prescribe in specific instances upon special application made by any bank prior to the creation of the obligations.

(f) Obligations of a sovereign government or agency include the obligations of instrumentalities or political subdivisions of the government or agency, except to the extent and under such restrictions as the commissioner may prescribe in specific instances upon special application made by any bank prior to the creation of the obligations.

(g) Obligations of a limited liability company include the obligations of all subsidiaries in which it owns or controls a majority interest, except to the extent and under any restrictions the commissioner may prescribe in specific instances upon special application made by any bank prior to the creation of the obligations.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1481

The obligations, as defined in Section 1480, excepting the obligations described in Section 1485 and the obligations described in Section 1483, of any one person owing to a commercial bank at any one time shall not exceed the following limitations:

(a) Obligations which are unsecured shall not exceed 15 percent of the sum of the shareholders’ equity, allowance for loan losses, capital notes, and debentures of the bank.

(b) Obligations, secured and unsecured, in all shall not exceed 25 percent of the sum of the shareholders’ equity, allowance for loan losses, capital notes, and debentures of the bank.

Obligations arising out of the discount of commercial or business paper actually owned by the person negotiating the same and endorsed by such person without limitation, together with the secured and unsecured obligations, if any, of such person, shall not exceed 40 percent of the sum of the shareholders’ equity, allowance for loan losses, capital notes, and debentures of the bank.

No commercial bank shall be required, solely by reason of the amendments of this article, to dispose of or reduce any loan which complied with the applicable limitations of this division at the time such loan was made, nor shall any such bank be prevented solely by reason of the provisions of this article from renewing any such loan from time to time.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1482

An obligation shall not be deemed secured by personal property or collateral unless the personal property or collateral held as security is of a kind which has not been declared ineligible by the commissioner and unless it has a market value at least 15 percent greater than the amount of the obligations secured thereby or, if the security is a bank deposit, it shall have a face value at least equal to the amount of the obligations secured thereby. The commissioner may by general regulation declare any particular kinds or classes of personal property ineligible as security. An obligation shall not be deemed secured by real property unless the obligation and the lien securing the same conform to the provisions of Section 1486, 1489, 1494, 1495, or 1496 or the first sentence of Section 1493. Secured and unsecured loans shall be represented by separate notes and shall not be combined in any way within one note or notes.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1483

(a) In addition to the limitations contained in Section 1481 a commercial bank may issue letters of credit and a commercial bank may accept drafts or bills of exchange drawn upon it having not more than six months’ sight to run, exclusive of days of grace, which grow out of transactions involving the importation or exportation of goods; or which grow out of transactions involving the domestic shipment of goods; or which are secured at the time of acceptance by a warehouse receipt or other such document conveying or securing title covering readily marketable staples. A commercial bank shall not accept such drafts or bills in the aggregate to an amount exceeding 150 percent of the sum of its shareholders’ equity, allowance for loan losses, capital notes, and debentures or, when authorized by the commissioner, to an amount exceeding 200 percent of the sum of its shareholders’ equity, allowance for loan losses, capital notes, and debentures. A commercial bank shall not accept such drafts or bills for any one person to an amount exceeding 10 percent of the sum of its shareholders’ equity, allowance for loan losses, capital notes, and debentures, unless the bank is and remains secured by either attached documents or some other actual security growing out of the same transaction as the acceptance.

(b) With respect to a bank which issues an acceptance, the limitations contained in this section shall not apply to that portion of an acceptance which is issued by such bank and which is covered by a participation agreement sold to another institution.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1484

With the approval of the commissioner a commercial bank may accept drafts or bills of exchange drawn upon it having not more than three months’ sight to run, exclusive of days of grace, drawn by banks or bankers in foreign countries for the purpose of furnishing dollar exchange as required by the usages of trade in the respective countries; provided, no commercial bank shall accept such drafts or bills of exchange for any one bank to any amount exceeding 10 percent of the sum of the shareholders’ equity, allowance for loan losses, capital notes, and debentures of the accepting bank unless the draft or bill of exchange is accompanied by documents conveying or securing title or unless the bank is secured by some other adequate security. A commercial bank shall not accept such drafts or bills, whether secured or unsecured, in the aggregate to an amount exceeding 50 percent of the sum of its shareholders’ equity, allowance for loan losses, capital notes, and debentures.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1485

The limitations of Section 1481 shall not apply to the following and the following shall not be included among the obligations of a person for the purpose of applying these limitations:

(a) Loans secured by obligations of the United States or by obligations unconditionally guaranteed both as to principal and interest by the United States, having a market value at least 10 percent in excess of the loans secured thereby.

(b) Loans in an amount and of a type or class previously approved in writing by the commissioner that are secured by not less than a like amount of obligations of the United States or by obligations unconditionally guaranteed both as to principal and interest by the United States.

(c) Loans to the extent that they are covered by guarantees or by commitments to take over or to purchase without recourse made by (1) any Federal Reserve bank, (2) the United States, (3) any department, bureau, board, commission, agency, or establishment of the United States, including any corporation wholly owned directly or indirectly by the United States, or (4) any small business development corporation, urban development corporation, or rural development corporation incorporated pursuant to Part 5 (commencing with Section 14000) of Division 3 of Title 1 of the Corporations Code.

(d) Drafts or bills of exchange drawn in good faith against actual existing values with negotiable bills of lading attached, whether or not accepted by the drawee.

(e) Bankers’ acceptances of other banks which are eligible for rediscount with a Federal Reserve bank.

(f) Obligations resulting from daily clearances through any clearinghouse association.

(g) Obligations that are fully guaranteed or fully insured or covered by a commitment to fully guarantee or fully insure by the Federal Housing Administration.

(h) Obligations, including portions thereof, to the extent secured by a segregated deposit account in the lending bank, provided a security interest in the deposit has been perfected under applicable law, and subject to all of the following conditions:

(1) Where the deposit is eligible for withdrawal before the secured obligation matures, the lending bank shall establish internal procedures to prevent release of the security without the lending bank’s prior consent.

(2) A deposit that is denominated and payable in a currency other than that of the obligation that it secures may be eligible for this exception if the currency is freely convertible to United States dollars.

(A) This exception applies only to that portion of the obligation that is covered by the United States dollar value of the deposit.

(B) The lending bank shall establish procedures to periodically revalue foreign currency deposits to ensure that the loan or extension of credit remains fully secured at all times.

(i) Obligations described in Section 1510.

(Amended by Stats. 2013, Ch. 334, Sec. 38. Effective January 1, 2014.)



1486

A commercial bank may lend on the security of a first lien on real property or a first lien on a leasehold under a lease which does not expire, or which has been extended or renewed so that it does not expire, for at least 10 years beyond the maturity date of the loan, if:

(a) The term of the loan does not exceed 10 years and the amount does not exceed 60 percent of the sound market value of the property or leasehold, together with the improvements located on the property which are made subject to the lien, as determined by proper appraisal.

(b) The term of the loan does not exceed 30 years, is repayable in substantially equal installments not less often than monthly (or a variation therefrom as may be authorized under a loan executed pursuant to Section 1916.5 or 1916.8 of the Civil Code), with payments commencing not later than 60 days from the date of the loan or, in the case of a construction loan, commencing not later than one year from the date of the loan, and the amount does not exceed 90 percent of the sound market value of the property or leasehold, together with the improvements located on the property which are made subject to the lien, as determined by proper appraisal, provided, however, the loan may exceed 90 percent of the sound market value of the property or leasehold if that portion of the loan which is in excess of 90 percent is guaranteed or insured by a private insurer licensed by the Insurance Commissioner.

(c) The loan is made pursuant to and in conformance with regulations adopted under Section 1916.12 of the Civil Code.

(d) The loan is on a farm or productive agricultural lands, the term does not exceed 30 years, is repayable in substantially equal installments not less often than annually, and the amount does not exceed 90 percent of the sound market value of the property or leasehold, together with the improvements located on the property which are made subject to the lien, as determined by proper appraisal.

(e) The term of the loan does not exceed six months and the amount does not exceed 85 percent of the sound market value of the property or leasehold, together with the improvements located on the property which are made subject to the lien, as determined by proper appraisal.

(f) The term of the loan does not exceed 60 months, the amount does not exceed 85 percent of the sound market value of the property or leasehold, together with the improvements located on the property which are made subject to the lien, as determined by proper appraisal, and the loan is for the purpose of financing building operations under a plan providing for payment of the loan or providing for refinancing by loans otherwise permitted by this chapter.

A commercial bank may make a loan without regard to the above restrictions when necessary to facilitate the sale of real property owned by the bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1487

(a) The provisions of any deed of trust or mortgage on real property which authorize any state or nationally chartered bank to accelerate the maturity date of the principal and interest on any loan secured thereby or to exercise any power of sale or other remedy contained in the deed of trust or mortgage, upon the failure of the trustor or mortgagor to pay, at the times provided under the terms of the deed of trust or mortgage, any taxes, rents, assessments, or insurance premiums with respect to the real property securing the loan, or upon the failure to pay any advances made with respect to the deed of trust or mortgage by the state or nationally chartered bank, shall be enforceable whether or not an impairment of the security interest in the real property has resulted from the failure of the trustor or mortgagor to pay the taxes, rents, assessments, insurance premiums, or advances.

(b) “State or nationally chartered bank,” as used in this section and Section 1488, includes any person authorized by this state to make or arrange loans secured by real property, or a holding company of a state or nationally chartered bank or any successor in interest.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1488

The provisions of any deed of trust or mortgage on real property which authorize any state or nationally chartered bank to receive and control the disbursement of the proceeds of any policy of fire, flood, or other hazard insurance respecting the real property shall be enforceable whether or not an impairment of the security interest in the property has resulted from the event that caused the proceeds of the insurance policy to become payable.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1489

A commercial bank may lend on the security of a first lien on real property or a first lien on a leasehold under a lease which does not expire, or which has been extended or renewed so that it does not expire, for at least 10 years beyond the maturity date of the loan, if the criteria of any of the following subdivisions are satisfied:

(a) The loan is fully guaranteed or insured or covered by a commitment to guarantee or insure by the United States, the Federal Housing Administrator, or by any other agency of the United States which the commissioner shall have approved for the purposes of this subdivision as an issuer of insurance or guarantees of loans on real property, whether the proceeds of the guarantee or insurance is payable in cash or in obligations of the United States.

(b) The loan is fully guaranteed by the United States or any agency thereof pursuant to the “Servicemen’s Readjustment Act of 1944” or any act of Congress supplementary or amendatory thereof, or, if a portion of the loan is so guaranteed, then if the unguaranteed portion of the loan does not exceed 80 percent of the sound market value of the property or leasehold for loan purposes as determined by proper appraisal.

(c) The loan is one in which the Small Business Administration cooperates through agreements to participate on an immediate or deferred basis under the Small Business Act, as amended.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1490

A commercial bank shall not lend in the aggregate more than 5 percent of its assets upon the security of the stock of any one corporation or upon the security of the bonds of any one obligor except bonds of the United States or for the payment of which the credit of the United States is pledged, bonds of the State of California or for the payment of which the credit of the State of California is pledged, and bonds of any county, city and county, city, metropolitan water district, school district, or irrigation district of the State of California which qualify as investments for savings banks.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1491

No loan shall be made by any commercial bank upon the securities of one or more corporations, the payment of which loan is undertaken, in whole or in part, severally, but not jointly, by two or more persons in any of the following circumstances:

(a) If the borrowers or underwriters are obligated absolutely or contingently to purchase the securities, or any of them, collateral to the loan, unless the borrowers or underwriters have paid on account of the purchase of the securities an amount in cash, or its equivalent, equal to at least 25 percent of the several amounts for which they remain obligated in completing the purchase of the securities.

(b) If the commercial bank making the loan is liable, directly or indirectly, or contingently, for the repayment of the loan or any part thereof.

(c) If its term, including any renewal thereof by agreement, express or implied, exceeds the period of one year.

(d) Or to an amount under any circumstances in excess of 25 percent of the sum of the commercial bank’s shareholders’ equity, allowance for loan losses, capital notes, and debentures.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1492

Nothing in this chapter restricts a commercial bank in taking any lien on or pledge of any property as additional security for a loan already made in good faith.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1493

A commercial bank holding a first lien on real property may take, or purchase and hold, or loan upon another and immediately junior lien but all such loans shall not exceed in the aggregate 90 percent of the sound market value of the property as determined by proper appraisal. A commercial bank may loan not to exceed the face value of a deed of trust or mortgage which constitutes a first lien upon real property, but in no event shall any such loan exceed 90 percent of the sound market value of the property covered by said mortgage or deed of trust as determined by proper appraisal.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1494

A commercial bank may lend on the security of a first security interest on stock or a membership certificate issued to a tenant-stockholder or resident-member by a completed fee simple cooperative housing corporation, as defined in Section 216 of the U.S. Internal Revenue Code, and the assignment by way of security of the borrower’s interest in the proprietary lease or right of tenancy in property issued by such cooperative housing corporation, provided all of the real property owned by such corporation is located within the state, and further provided, that:

(a) The term of the loan does not exceed 30 years, is repayable in substantially equal installments (or such variation therefrom as may be authorized under a loan executed pursuant to Section 1916.5 or 1916.8 of the Civil Code), not less often than monthly, with payments commencing not later than 60 days from the date of the loan, and the amount does not exceed 80 percent of the sound market value of such certificates of stock or membership certificates; and

(b) The proprietary lease or right of tenancy in the property provides:

(1) That no sublease in excess of one year, amendment or modification to such proprietary lease or right of tenancy in the property shall be permitted or created without the lender’s prior written consent, and

(2) That in the event of the borrower’s default under such loan, the lender shall have the right, without the prior consent or approval of the cooperative housing corporation, to sell such shares or membership certificates at public or private sale following at least 30 days prior written notice to the borrower and to the cooperative housing corporation, at the address of the premises subject to the proprietary lease or right of tenancy in the property, and assign such proprietary lease or right of tenancy in the property to the purchaser who shall agree as a condition of such assignment to cure any defaults thereunder.

For all purposes of this division, such loan shall be considered a secured residential real estate loan and shall be subject to rules and regulations implementing the provisions of this section issued by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1495

(a) A commercial bank may make amortized loans upon the security of residential real property to finance the purchase and installation of material or equipment designed to promote energy conservation or the efficient use of energy in the residential real property securing the loan, if all of the following apply:

(1) The residential real property securing the loan consists of not more than four dwelling units.

(2) The loan is made in connection with a concurrent loan authorized under Section 1486.

(3) The loan is in an amount not to exceed 10 percent of the loan made under the authority of Section 1486.

(b) A commercial bank may make additional advances, or additional loans, to an existing borrower in order to finance the purchase and installation of material and equipment designed to promote energy conservation or the efficient use of energy in the residential real property securing the loan, if all of the following apply:

(1) The residential real property securing the loan consists of not more than four dwelling units.

(2) The aggregate of the additional loan or advance and the unpaid balance of the existing loan will not exceed that percent of the appraised value of the residential real property securing the loan permitted by Section 1486 immediately after the purchase and installation of such material and equipment.

(Amended by Stats. 2013, Ch. 334, Sec. 39. Effective January 1, 2014.)



1496

For the purpose of determining whether any loan or investment is secured by a first lien on real property as required by any provision of this division, none of the following shall be deemed a prior encumbrance unless any installment or payment thereunder, other than a rental or royalty under a lease, is due and delinquent:

(a) The lien of any tax, assessment, or bond levied or issued by any state or territory of the United States or by any district, political subdivision, or municipal corporation thereof, except the lien of an assessment levied against a particular parcel of real property and of any bond given or issued pursuant to law in lieu of the payment of the assessment.

(b) A lien created by a contract and given to secure the payment for water to be furnished under the contract for the irrigation of the real property or any part thereof.

(c) A lease of the real property under which all rents or royalties are reserved to the owner.

(d) The lien of a bond given or issued pursuant to law in lieu of the payment of an assessment levied against a particular parcel of real property and the lien of any assessment levied to pay that bond, if the unpaid balance of the bond and the amount of the loan or investment combined do not exceed the percentage of the sound market value of the real property permitted to be so loaned or invested by any provision of this division.

(e) A lien given to secure the payment of any assessment or subscription to meet the requirements of any law of the United States in respect to any irrigation project of the United States in any state or territory of the United States which may be levied, made, or received by any corporation or association formed to carry out the provisions of that law, if the unpaid balance of the assessment or subscription and the amount of the loan or investment combined do not exceed the percentage of the sound market value of the real property permitted to be so loaned or invested by any provision of this division.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1497

No loan made by any bank in excess of any limitations contained in this division or which is made in violation of any of the provisions of this division shall be invalid or illegal as to the lender for that reason, nor shall any loan made to any bank in excess of the amounts permitted by this division be invalid or illegal as to the lender for that reason.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1498

(a) Any state-chartered bank that makes a refund anticipation loan to a covered borrower, as defined in Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, shall comply with the provisions of Section 670 of Public Law 109-364 and Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register pertaining to refund anticipation loans.

(b) With respect to any refund anticipation loan covered by Section 670 of Public Law 109-364 and Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, a person that does not market or extend those loans to covered borrowers shall not be in violation of Section 394 of the Military and Veterans Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 4 - Investments

1510

The total amount invested by a bank in the securities issued by a person shall not exceed 15 percent of the sum of the shareholders’ equity, allowance for loan and lease losses, capital notes and debentures of the bank, except:

(a) Obligations of the United States and those for which the faith and credit of the United States are pledged for the payment of principal and interest.

(b) Bonds, consolidated bonds, collateral trust debentures, or other obligations issued by the Federal Financing Bank, the United States Postal Service, federal land banks, or federal intermediate credit banks established under the Federal Farm Loan Act; in debentures and consolidated debentures issued by the Central Bank for Cooperatives and banks for cooperatives established under the Farm Credit Act of 1933; in consolidated notes, bonds, debentures, and other obligations issued by federal land banks, federal intermediate credit banks, and banks for cooperatives under the Farm Credit Act of 1971; in the bonds of any federal home loan bank established under the Federal Home Loan Bank Act; and in stock, bonds, debentures, participations, and other obligations of or issued by the Student Loan Marketing Association, the Federal National Mortgage Association, the Government National Mortgage Association, and the Federal Home Loan Mortgage Corporation.

(c) Obligations of the State of California and those for which the credit of the State of California is pledged for the payment of principal and interest.

(d) Obligations of a local agency or district of the State of California having the power, without limit as to rate or amount, to levy taxes to pay the principal and interest of the bonds upon all property within its boundaries subject to taxation by the local agency or district.

(e) Capital stock of the Federal Reserve bank serving the district in which the bank is located.

(f) Capital stock of a federal home loan bank in the manner provided in the Federal Home Loan Bank Act.

(g) Capital stock of the Federal Deposit Insurance Corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1511

Section 1510 shall not apply to investments made pursuant to this section. A bank may invest in shares of an investment company (1) registered with the Securities and Exchange Commission pursuant to the federal Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.) and for which the shares are registered under the federal Securities Act of 1933 (15 U.S.C. Sec. 77a et seq.), and (2) the portfolio of which consists solely of the following:

(a) Debt obligations in which a bank is permitted to invest without limitation pursuant to subdivision (a), (b), (c), or (d) of Section 1510 and repurchase agreements fully collateralized by those obligations.

(b) Loans of federal funds and similar loans of unsecured day(s) funds, maturing in six months or less to institutions insured by the Federal Deposit Insurance Corporation Federal Funds. Loans under this subdivision are limited to transactions described in subsection (a) or (b) of Section 32.102 of Title 12 of the Code of Federal Regulations involving investment companies in which the entire beneficial interest is held exclusively by depository institutions, as permitted by Section 204.123 of Title 12 of the Code of Federal Regulations.

(c) Cash or its equivalent.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1512

Notwithstanding Section 1510, a bank may purchase, acquire, or hold the stock of any corporation pursuant to a plan of reorganization approved by the commissioner by which all of the stock of one or more banks organized under the laws of this state shall be acquired and immediately reissued proportionately to the stockholders of the acquiring bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1513

If any commercial bank has made investments which it was authorized to make at the time they were made it shall not be required to dispose of such investments by reason of adoption of the Banking Code, this code, or any amendments to this article.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1514

A commercial bank may organize, sponsor, operate, control, or render investment advice to, an investment company, or underwrite, distribute, or sell securities of any investment company which has qualified to sell its securities in this state pursuant to Part 2 (commencing with Section 25100) of Division 1 of Title 4 of the Corporations Code, if the officers and employees of the bank who sell these securities meet such standards with respect to training, experience, and sales practices as established by the Secretary of Business, Consumer Services, and Housing or the secretary’s designee. For the purpose of this section, “investment company” means an investment company as defined in the Investment Company Act of 1940 (15 U.S.C., Sec. 80a-1 et seq.).

(Amended by Stats. 2014, Ch. 401, Sec. 26. Effective January 1, 2015.)



1515

A bank or trust company may acquire stock in settlement or reduction of a loan or in exchange for an investment previously made in good faith where the acquisition of the stock is necessary in order to minimize or avoid loss arising out of the loan or investment. The limitation in Section 1510 shall not apply to the stock acquired in accordance with this section. Whenever any stock that is acquired in accordance with this section can be sold for an amount sufficient to reimburse the bank or trust company for all loss arising out of the loan for which the stock was security or arising out of the original investment by the bank or trust company, the bank or trust company shall sell the same or shall convert the stock to an investment subject to Section 1510.

(Amended by Stats. 2013, Ch. 334, Sec. 40. Effective January 1, 2014.)






ARTICLE 5 - Miscellaneous

1520

Whenever the public administrator becomes the administrator of the estate of a decedent who at the time of his death left money on deposit with a commercial bank, the public administrator may allow such deposit to remain in the commercial bank and may deposit therein to the account of the decedent any moneys of said estate not required for current expenses of administration, and in such cases the public administrator need not deposit the same with the county treasurer. Moneys so deposited, whether by the decedent or by the public administrator, may be withdrawn upon the order of the public administrator countersigned by a judge of the superior court when required for the purpose of administration or otherwise.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1521

A commercial bank accepting savings deposits shall provide by its bylaws or by contract with its savings depositors the time and condition on which repayment is to be made to such depositors. The bank shall not waive any requirement of notice before payment of any savings deposit except as to all savings deposits.

Whenever there is any call by savings depositors for repayment of a greater amount than the bank may have disposable for that purpose, the bank must not make any new loan or investment until such excess call has ceased.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1522

For the purposes of any law authorizing or providing for the deposit of funds with a savings bank, a commercial bank accepting savings deposits shall be deemed a savings bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 15 - Industrial Banks

ARTICLE 1 - General Provisions

1530

Chapter 15 (commencing with Section 1530) is a restatement of Division 7 (commencing with Section 18000) as that division pertains to the licensing and regulation of industrial banks and to the insurance of deposits of industrial banks. Chapter 15 is a continuation, simplification, and recodification of the licensing and regulation of deposit-taking industrial banks.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1531

(a) Any reference in a provision of any statute or regulation of this state to banks or commercial banks includes industrial banks.

(b) Subdivision (a) does not apply in any of the following cases:

(1) In case the provision or a related provision expressly provides otherwise.

(2) In the case of any provision of Division 1.6 (commencing with Section 4800) or this division.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1532

The Industrial Loan Account of the Financial Institutions Fund is renamed to be the Industrial Bank Account.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1533

(a) The commissioner shall annually levy on and collect from industrial banks authorized to transact industrial banking business in this state, pro rata on the basis of total assets, an assessment in a total amount that is sufficient in the commissioner’s judgment to (1) meet the expenses of the department in administering laws relating to industrial banks or to the industrial banking business that are not otherwise provided for and (2) provide a reasonable reserve for contingencies.

(b) The amount of the annual assessment on any industrial bank authorized to transact the industrial banking business shall be the greater (1) five thousand dollars ($5,000) or (2) the sum of the products determined by multiplying (A) increments of the bank’s or trust company’s total assets by (B) percentages of the base assessment rate according to the following table:

Total Assets
(In Percentage of Base Millions)

Assessment Rate

First $2 ........................

100.0

Next $18 ........................

50.0

Next $80 ........................

12.0

Next $100 ........................

6.25

Next $800 ........................

6.0

Next $1,000 ........................

4.0

Next $4,000 ........................

3.5

Next $14,000 ........................

3.0

Next $20,000 ........................

2.5

Excess over $40,000 ........................

1.5

(c) (1) For purposes of the annual assessment, the total assets of an industrial bank authorized to transact industrial banking business shall be determined as of a date fixed by the commissioner. However, if an industrial loan company is not authorized to transact industrial banking business as of that date but is so authorized as of the date when the annual assessment is levied, its total assets for purposes of the annual assessment shall be determined as of the date of the levy.

(2) (A) In determining for purposes of the annual assessment on the total assets of industrial banks that are authorized to transact industrial banking business and that have one or more foreign (other state) branch offices or facilities, the assets of the foreign (other state) branch offices and facilities shall be excluded from total assets. However, the commissioner may order the assets of foreign (other state) branch offices and facilities to be included in total assets if and to the extent that it is necessary or advisable in the commissioner’s judgment to (i) meet the expenses of the department on account of foreign (other state) branch offices and facilities that are not otherwise provided for and (ii) provide a reasonable reserve for contingencies.

(B) If the commissioner finds that an industrial bank authorized to transact industrial banking business allocated any asset to a foreign (other state) branch office or facility for the purpose, in whole or in part, of reducing its annual assessment, the commissioner may, for purposes of calculating the annual assessment on the industrial bank, reallocate the asset to the industrial bank’s head office.

(d) The base assessment rate for each annual assessment shall be fixed by the commissioner but shall not exceed two dollars and twenty cents ($2.20) per one thousand dollars ($1,000) of total assets.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Industrial Bank Business

1540

Each industrial bank shall be an insured bank at all times while it is engaged in the industrial banking business.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1541

Subject to any order or regulation of the commissioner, an industrial bank may accept deposits evidenced by a deposit account or by certificates, that are redeemable prior to their stated maturity, but may not accept demand deposits.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1542

In addition to other provisions of this division that are otherwise applicable to an industrial bank, the following provisions of this division apply to the industrial bank as if it were a California state commercial bank:

(a) Chapter 4 (commencing with Section 1070).

(b) Chapter 4.5 (commencing with Section 1090).

(c) Chapter 5 (commencing with Section 1100).

(d) Chapter 8 (commencing with Section 1280).

(e) Chapter 10 (commencing with Section 1320).

(f) Chapter 11 (commencing with Section 1380).

(g) Chapter 12 (commencing with Section 1400).

(h) Chapter 13 (commencing with Section 1450).

(i) Chapter 14 (commencing with Section 1460).

(j) Chapter 16 (commencing with Section 1550).

(k) Chapter 17 (commencing with Section 1620).

(l) Chapter 18 (commencing with Section 1660).

(m) Chapter 19 (commencing with Section 1670).

(n) Chapter 5 (commencing with Section 500) of Division 1.

(o) Chapter 6 (commencing with Section 550) of Division 1.

(p) Division 1.6 (commencing with Section 4800).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 16 - Trust Companies

ARTICLE 1 - General Provisions

1550

No corporation shall engage in the trust business unless:

(a) Its articles comply with the requirements of subdivision (b), (d), or (e) of Section 1100; and

(b) It has received from the commissioner a certificate of authority pursuant to Section 1042 to engage in the trust business, or, if it is a bank, has received the authorization of the commissioner to engage in the trust business; and

(c) It has deposited with the State Treasurer money or securities in compliance with Article 3 (commencing with Section 1570) of this chapter.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1551

Any commercial bank or industrial bank, with the prior authorization of the commissioner, may engage in the trust business, if its articles comply with the requirements of subdivision (b) of Section 1100. Any bank so authorized shall, in the conduct of its trust business, comply with and be governed by all of the provisions of this chapter, except the provisions of Section 1580. An application for such authorization shall be in such form and contain such information as the commissioner may require, and be accompanied by a fee of one thousand dollars ($1,000).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1552

No California state bank may engage in trust business at a place unless the place is its head office, an authorized branch office, or an authorized place of business.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1553

The following persons are exempt from Section 1550:

(a) Any natural person serving as trustee of one or more trusts where at least one trustor is a family member of that trustee. For purposes of this section, “family member” means any lineal ancestor, lineal descendant, person having a common lineal ancestor of not more than four generations distant, spouse, father-in-law, mother-in-law, sister-in-law, brother-in-law, stepparent, or stepchild.

(b) Any member of the State Bar, as specified in Section 6002 of the Business and Professions Code, any certified public accountant, as defined in Section 5033 of the Business and Professions Code, and any professional corporation of one or more members of the State Bar or certified public accountants, where these professionals are acting as trustee of a trust established by them for their respective clients, provided that the member of the State Bar, certified public accountant, or professional corporation engages in no advertising for trust business in this state.

(c) Subject to all applicable limitations and restrictions in law for nonprofit corporations, any nonprofit corporation acting as trustee incidental to the purposes for which it was organized.

(d) Any person appointed as receiver, trustee, or other fiduciary by a court of competent jurisdiction acting pursuant to that authority.

(e) Any person licensed as a professional fiduciary pursuant to Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1554

In this section, “subject national banking association” means a national banking association that (a) maintains its main office or a branch office in this state, (b) is authorized to transact a trust business, and (c) has complied with the requirements of Article 3 (commencing with Section 1570) of this chapter and of all other laws of this state relating to the deposit of securities for the protection of court and private trusts. A subject national banking association may engage in and conduct a trust business and may be appointed by any court to act in any fiduciary capacity in which a trust company is authorized to act. All acts provided in this code to be performed by the commissioner, the State Treasurer, or other public officials for or in respect to the deposit of securities by trust companies, shall be performed for subject national banking associations equally with trust companies. Every subject national banking association shall be permitted to use the word “trust” in its corporate name and to advertise its authority to engage in and conduct a trust business and to advertise for and solicit trust business in this state, notwithstanding any contrary provision in this division or in any other law. The commissioner shall have access to reports of examination made by the Comptroller of the Currency insofar as they relate to the trust department of a subject national banking association. For purposes of Article 3 (commencing with Section 1570), the principal place of business of a national banking association that maintains its main office in another state of the United States and maintains a California branch office shall be deemed to be situated in the city where the California branch office is located or, if the national banking association maintains California branch offices in two or more cities, in the city with the largest population.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1555

No foreign corporation, other than a national banking association or a foreign (other state) state bank that is authorized to conduct a trust business in this state, shall have or exercise the powers of a trust company nor directly or indirectly transact or conduct in this state a trust business as defined in Section 115. However, a foreign corporation that is authorized by its articles to exercise trust powers may act as trustee for the following purposes:

(a) To deliver bonds and receive payments therefor.

(b) To deliver permanent bonds in exchange for temporary bonds of the same issue.

(c) To deliver refunding bonds in exchange for those of a prior issue or issues.

(d) To register bonds or to exchange registered bonds for coupon bonds or coupon bonds for registered bonds.

(e) To pay interest on the bonds, and take up and cancel coupons representing the interest payment.

(f) To redeem and cancel bonds when called for redemption or to pay and cancel bonds when due.

(g) To certify registered bonds for the purpose of exchanging registered bonds for coupon bonds.

A foreign corporation that is authorized by its articles to exercise trust powers may be appointed and may accept appointment and act as trustee under any mortgage, deed of trust, or other instrument securing bonds or other obligations issued or to be issued by any railroad corporation that owns a railroad operating in the State of California and extending into another state.

A foreign corporation exercising in this state the powers conferred by this section shall not establish or maintain directly or indirectly any branch office or agency in this state unless it has complied with all of the applicable provisions of Chapter 20 (commencing with Section 1750) or of Chapter 19 (commencing with Section 1670).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1556

Pursuant to the authority contained in Section 1 of Article XV of the California Constitution, the restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any obligations of, loans made or arranged by, or forbearances of, any of the following that is authorized to engage in the trust business, when acting in its fiduciary capacity:

(a) Any California state bank.

(b) Any national bank that maintains its main office or a branch office in this state.

(c) Any foreign (other state) state bank that maintains a branch office in this state.

This section creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the Constitution.

This section does not exempt a bank authorized to transact a trust business or a subsidiary thereof from complying with all other laws and regulations governing the business in which the bank or subsidiary is engaged.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1557

The Legislature finds and declares that it is important to inform taxpayers that they may make voluntary contributions to certain funds or programs, as provided on the state income tax return. The Legislature further finds and declares that many taxpayers remain unaware of the voluntary contribution check-offs on the state income tax return. Therefore, it is the intent of the Legislature to encourage all persons who prepare state income tax returns to inform their clients in writing, prior to the completion of any tax return, that they may make a contribution to any voluntary contribution check-off on the state income tax return if they so choose.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Fiduciary Activities

1560

It is the intent of the Legislature that the provisions of this article, insofar as they are contained in the regulations regarding fiduciary activities of national banks (Part 9 (commencing with Section 9.1) of Title 12 of the Code of Federal Regulations) of the Office of the Comptroller of the Currency, conform, and be interpreted by anyone construing the provisions of this article to so conform, to those regulations, any rule or interpretation promulgated thereunder by the Office of the Comptroller of the Currency, and to any interpretation issued by an official or employee of the Office of the Comptroller of the Currency duly authorized to issue the interpretation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1561

For purposes of Section 1562, the following terms have the following meanings:

(a) “Bank” means any of the following:

(1) A commercial bank, industrial bank, or trust company incorporated under the laws of this state.

(2) A foreign (other state) bank that may establish a branch office in this state in accordance with Article 2 (commencing with Section 1680) of Chapter 19.

(b) “Fiduciary Regulations” means the regulations regarding fiduciary activities of national banks promulgated by the Office of the Comptroller of the Currency (Part 9 (commencing with Section 9.1) of Title 12 of the Code of Federal Regulations), as amended from time to time.

(c) “Affiliate” has the meaning set forth in Section 150 of the Corporations Code.

(d) “Applicable law” means the law of the state, another state, or other jurisdiction governing a bank’s fiduciary relationships, any applicable federal laws governing those relationships, or any court order pertaining to those relationships.

(e) “Custodian under a uniform gifts to minors act” means a fiduciary relationship established pursuant to the California Uniform Transfers to Minors Act (Part 9 (commencing with 3900) of Division 4 of the Probate Code).

(f) “Fiduciary account” means an account administered by a bank acting in a fiduciary capacity.

(g) “Fiduciary capacity” means trustee, executor, administrator, registrar of stocks and bonds, transfer agent, guardian, assignee, receiver, or custodian under a uniform gifts to minors act; investment adviser, if the bank receives a fee for its investment advice; any capacity in which the bank possesses investment discretion on behalf of another; or any other similar capacity.

(h) “Fiduciary powers” means the powers granted a bank by virtue of its receipt of the authority to engage in trust business from the commissioner.

(i) “Guardian” means the guardian or conservator, by whatever name used by law, of the estate of a minor, an incompetent person, an absent person, or a person over whose estate a court has taken jurisdiction, other than under bankruptcy or insolvency laws.

(j) “Investment discretion” means, with respect to an account, the sole or shared authority, whether or not that authority is exercised, to determine what securities or other assets to purchase or sell on behalf of that account. A bank that delegates its authority over investments and a bank that receives delegated authority over investments shall both be deemed to have investment discretion.

(k) “Trust office” means an office of a bank, other than a main office, at which the bank engages in the trust business. A trust office that engages in core banking business, as defined in subdivision (b) of Section 1670, is considered a branch office of the bank.

(l) “Trust representative office” means a facility as defined in subdivision (c) of Section 1670.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1562

(a) Sections 9.4 to 9.6, inclusive, Sections 9.8 to 9.15, inclusive, and Sections 9.18 to 9.101, inclusive, of the Fiduciary Regulations in all of their particular, including footnotes, are hereby referred to, incorporated by reference into this article, and adopted.

(b) All references to the term “national bank” or “national banks” used in the Fiduciary Regulations shall mean “bank” or “banks” for purposes of this article.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 3 - Deposits with State Treasurer

1570

Every trust company shall deposit with the State Treasurer money or securities of the character described in Section 1572 as security for its court and private trusts as follows:

(a) If the trust company’s principal place of business is situated in a city the population of which does not exceed 100,000 persons, it shall deposit with the State Treasurer money or securities having a market value of at least fifty thousand dollars ($50,000) as security for the faithful performance and execution of all court trusts accepted by it, and money or securities having a market value of at least fifty thousand dollars ($50,000) as security for the faithful performance and execution of all private trusts accepted by it.

Whenever any such trust company receives trust funds or property, other than real property, from court trusts accepted by it to the amount of five hundred thousand dollars ($500,000), it shall forthwith give the commissioner written notice thereof, and within 30 days thereafter shall make an additional deposit with the State Treasurer of money or securities having a market value of fifty thousand dollars ($50,000) as security for its court trusts, and money or securities having a market value of fifty thousand dollars ($50,000) as additional security for its private trusts.

(b) If the trust company’s principal place of business is situated in a city the population of which exceeds 100,000 persons, it shall deposit with the State Treasurer money or securities having a market value of at least one hundred thousand dollars ($100,000) as security for the faithful performance and execution of all court trusts accepted by it, and money or securities having a market value of at least one hundred thousand dollars ($100,000) as security for the faithful performance and execution of all private trusts accepted by it.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1571

Whenever any trust company receives trust funds or property, other than real property, from court trusts accepted by it to the amount of one million dollars ($1,000,000), it shall forthwith give the commissioner written notice thereof, and within 30 days thereafter shall make an additional deposit with the State Treasurer of money or securities having a market value of fifty thousand dollars ($50,000). For each additional five hundred thousand dollars ($500,000) of such trust funds thereafter received by any trust company from court trusts a similar notification in writing shall forthwith be given to the commissioner and a further deposit of money or securities having a market value of twenty-five thousand dollars ($25,000) shall be made within 30 days thereafter by such trust company with the State Treasurer until money or securities having a market value of five hundred thousand dollars ($500,000) have been so deposited.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1572

Security deposited with the Treasurer by trust companies pursuant to Section 1570 or 1571 shall consist of the following:

(a) Bonds or other interest-bearing notes or obligations of the United States or those for which the faith and credit of the United States are pledged for the payment of principal and interest.

(b) Bonds of the State of California or those for which the faith and credit of the State of California are pledged for the payment of principal and interest or in registered warrants of the State of California.

(c) Obligations and securities of the type described in subdivisions (a) to (g), inclusive, of Section 1510.

(d) Obligations and assets of the type described in subdivisions (a) to (c), inclusive, of Section 1511.

(e) Loans secured by a first lien on real property and otherwise complying with the provisions of subdivision (a) of Section 1486.

(f) Obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the International Finance Corporation, or the African Development Bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1573

Such money or securities shall be approved by the commissioner and be deposited with the Treasurer upon the written order of the commissioner. Upon receiving any such deposit the Treasurer shall give his or her receipt therefor and thereafter subject to the provisions of this chapter shall hold such deposits for the sole benefit of the beneficiaries of the class of trust business for the security and protection of which the same were deposited. The state is responsible for the custody and safe return of any money or securities so deposited. The Treasurer shall deposit any such moneys under the provisions of Sections 16370 to 16375 of the Government Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1574

Securities deposited pursuant to this article may be exchanged from time to time, with the approval of the commissioner, for other like securities of equal market value. Upon written request to the commissioner, any trust company shall be entitled to withdraw from the Treasurer, from time to time, any amount of its securities so deposited in excess of the amount it is required to maintain on deposit in order to conform with the requirements of this article. Upon receiving a written request for such withdrawal or exchange, and satisfactory proof of the facts warranting the same, the commissioner shall forthwith deliver to the Treasurer a written order directing the withdrawal or exchange of such securities so as to conform with the provisions of this section. The Treasurer shall comply with such written order. So long as the trust company so depositing such securities shall continue solvent, it shall have the right and shall be permitted by the Treasurer to receive the interest and dividends on any securities deposited by it.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1575

Should any security deposited pursuant to this article so depreciate in value as to reduce the deposit below the amount required by this article, additional money or securities shall be deposited promptly in amount sufficient to meet such requirements. The commissioner may make an investigation of the value of any security deposited pursuant to this article, at the time such security is presented for deposit or at any time thereafter, whenever in his judgment such investigation is necessary. The commissioner may make such charge as may be reasonable and proper for such investigation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1576

When any revaluation of securities is made by the commissioner pursuant to Section 1575, other than at the time such securities are presented for deposit, United States Government securities having a maturity date less than five years from the date of such revaluation shall be valued at not less than par.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1577

The money and securities deposited pursuant to this article shall be subject to sale and the same or the proceeds thereof shall be subject to disposal by the State Treasurer only on the order of a court of competent jurisdiction and for the benefit respectively of the beneficiaries of that class of trust business for the security and protection of which the securities were deposited.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1578

The commissioner may, pursuant to Section 329, levy a civil penalty against any trust company that fails to comply with this article.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 4 - Investments

1580

A trust company may invest its contributed capital only in the securities and properties in which a commercial bank is permitted to invest its funds pursuant to Sections 800 to 819, inclusive, and in loans on real property which commercial banks are permitted to make pursuant to Article 3 (commencing with Section 1480) of Chapter 14.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1581

Trust funds received by any trust company in connection with its trust business, if invested, shall be invested as provided in Part 4 (commencing with Section 16000) of Division 9 of the Probate Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1582

(a) As used in this section:

(1) “Fund” means any investment company registered under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.), as amended from time to time.

(2) “Trust” means any court trust or private trust.

(3) “Trust Law” means Division 9 (commencing with Section 15000) of the Probate Code.

(b) Within the standards established by trust law, including, but not limited to, Division 9 (commencing with Section 15000) of the Probate Code, a trust company acting in any capacity under a trust may, in the exercise of its investment discretion unless the trust instrument provides expressly to the contrary, invest and reinvest in the securities of or other interests in any fund to which the trust company or its affiliate is providing services including, but not limited to, services as an investment adviser, sponsor, distributor, custodian, agent, registrar, administrator, servicer, or manager, and for which the trust company or its affiliate receives compensation.

(c) Before or within 30 days after the initial investment upon the exercise of discretionary powers authorized by subdivision (b), the trust company, acting in any capacity under a trust, shall furnish written notice of the exercise of the discretionary powers and a copy of the prospectus relating to the securities to all persons to whom the trust company is required to render statements of account pursuant to applicable provisions of the Trust Law or to whom the trust company regularly provides a statement of account unless specifically waived in writing.

(d) With respect to any trust so invested, the trust company shall disclose to all persons identified in subdivision (c), at least annually by prospectus, statement of account, or other written notice, a brief description of the fees or rates charged by the trust company and its affiliates for its services as investment adviser or investment manager to the fund.

(e) In connection with an investment or reinvestment authorized by subdivision (b), the portion of compensation a trust company receives from the trust reasonably attributable to investment advisory or investment management services to the trust shall be reduced (but not below zero) by an amount equal to compensation that is received by the trust company or its affiliates for providing investment advisory or investment management services to the fund for the portion of the trust invested in the fund.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1583

Any trust company or bank authorized to engage in the trust business holding trust funds awaiting investment or distribution may deposit or leave on deposit such funds with any state or national bank. Such funds shall not, however, be deposited or left with the same corporation or association depositing or leaving on deposit such funds or with any corporation or association holding or owning a majority of the capital stock of the trust company or bank making or leaving such deposit, unless such corporation or association shall first pledge, as security for such deposit, securities eligible for investment by savings banks having a market value of not less than the funds so deposited. No security shall be required with respect to any part of such deposits which is insured under the provisions of any law of the United States.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1584

Any trust company acting in any capacity under a court or private trust or when acting in such capacity with one or more persons as cofiduciary or cofiduciaries, unless the instrument creating such trust contains a provision to the contrary, may, with the consent of such cofiduciary or cofiduciaries cause any stock or other securities held in any such capacity to be registered in the name of a nominee or nominees of such trust company and any trust company when acting as depositary or custodian for the trustee of any other court or private trust, unless the instrument creating the trust contains a provision to the contrary, may, with the consent of the trustee of such other trust, cause any stock or other securities held by it in such capacity to be registered in the name of a nominee or nominees of such trust company. Any such trust company shall be liable for any loss occasioned by the acts of any nominee of such trust company with respect to such stock or other securities so registered. The records of such trust company shall at all times show the ownership of any such stock or other securities and of those held in bearer form. Such stock or other securities and those held in bearer form shall at all times be kept by such trust company separate and apart from its other assets and may be kept by such trust company:

(a) In a manner such that all certificates representing the stock or other securities from time to time constituting the assets of a particular estate, trust or other fiduciary account are held separate from those of all other estates, trusts or accounts; or

(b) In a manner such that, without certification as to ownership attached, certificates representing stock or other securities of the same class of the same issuer and from time to time constituting assets of particular estates, trusts or other fiduciary accounts are held in bulk, including, to the extent feasible, the merging of certificates of small denomination into one or more certificates of large denomination, provided that a trust company, when operating under the method of safekeeping security certificates described in this subdivision, shall be subject to such rules and regulations as, in the case of state chartered institutions, the commissioner and, in the case of national bank associations, the Comptroller of the Currency, may from time to time issue. Such trust company shall, on demand by any party to an accounting by such trust company as fiduciary or on demand by the attorney for such party, certify in writing the stock or other securities held by such trust company as such fiduciary for such party.

No domestic or foreign corporation or the registrar or transfer agent of any such corporation shall be liable for registering or causing to be registered on the books of such corporation any share or shares or other securities in the name of any nominee of such trust company or for transferring or causing to be transferred on the books of any such corporation any share or shares or other securities theretofore registered by such corporation in the name of any nominee of such trust company as herein provided when the transfer is made upon the authorization of such nominee.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1585

(a) For purposes of this section, two or more trust companies shall be deemed to be affiliated if they are members of the same affiliated group, within the meaning of Section 1504 of the Internal Revenue Code.

(b) Any trust company may establish and administer common trust funds composed of property permitted by law for the investment of trust funds, for the purpose of furnishing investments to any one or more of the following: (1) itself, as fiduciary; (2) itself and others, as cofiduciaries; (3) any affiliated trust company including, without limitation, any foreign (other state) affiliated trust company, as fiduciary; and (4) any affiliated trust company including, without limitation, any foreign (other state) affiliated trust company and others, as cofiduciaries. Any trust company may as such fiduciary or cofiduciary invest funds which it lawfully holds for investment in interests in common trust funds administered by itself or by any affiliated trust company including, without limitation, any foreign (other state) affiliated trust company, if such investment is not prohibited by the instrument, judgment, decree, order, or statute creating or governing such fiduciary relationship, and if, in the case of cofiduciaries, the trust company procures the consent of its cofiduciaries to such investment.

(c) Each common trust fund established hereunder shall be treated as an entity separate and distinct from the fiduciary relationships participating therein. No fiduciary in administering a participating fiduciary relationship shall be required to make any apportionment or allocation between the principal and income of this relationship different from that made for the common trust fund. No participating fiduciary relationship, nor any person having an interest in that relationship, shall have or be deemed to have any ownership in any particular property of the common trust fund, but each participating fiduciary relationship shall have a proportionate undivided interest in the fund and its income, and the ownership of all property of the common trust fund shall be in the trustee of the fund.

(d) This section shall apply to fiduciary relationships now in existence or hereafter established, whether the same be revocable or irrevocable. The commissioner, at his or her direction, may make an examination of any common trust fund established hereunder at the times and to the extent as he or she may deem advisable. The provisions of the Corporate Securities Law shall not apply to the creation, administration, or termination of common trust funds, nor to participation therein.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1586

With regard to any participation certificates heretofore issued by any trust company, secured by a trust deed or mortgage, the full legal title in the deed or mortgage and debt (referred to in this section as “security”) shall be held by the trust company issuing the certificates as trustee of an express trust, with all powers necessary to extend, renew, enforce, collect, and liquidate the same, acquire title to the property covered thereby either through foreclosure or by voluntary conveyance; manage, lease, sell (either for cash or upon deferred payments), exchange, or otherwise realize upon the security or property and distribute the net proceeds thereof. All sums so realized shall, as and when received by such trustee, after payment of its compensation and all costs, charges, and expenses, including brokers’ commissions and advances for taxes and assessments, incurred or made in connection with the protection, administration, and liquidation of the security or property, be distributed to the trusts or persons who are beneficiaries of the trust, as their interests may appear therein. The rights and interests therein of any such beneficiary failing to contribute on demand its or his pro rata of sums advanced, expended, or required by the trust company in the protection, administration, or liquidation of the trust shall be subject to a lien for all sums, with legal interest thereon advanced, expended, or required for any of such purposes by the trustee or by any other beneficiary of the trust.

The trust in such security or property shall continue in the trust company so long as any of the certificates are outstanding, irrespective of any distribution of the certificates from the trust in which the same are held.

The purpose of this section is to define and clarify the rights and obligations of trust companies and of all persons and trusts interested in participation certificates issued under any authority of law.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 5 - Miscellaneous

1600

A trust company has the following powers:

(a) It may act, or may be appointed by any court to act, in like manner as an individual, as executor, administrator, guardian or conservator of estates, assignee, receiver, depositary, trustee, custodian, or in any other fiduciary or representative capacity for any purpose permitted by law, may act as transfer agent or registrar of corporate stocks and bonds, may buy and sell securities for the account of customers, and may accept and execute any trust business permitted by any law of this or any other state or of the United States to be taken, accepted, or executed by an individual; and

(b) A trust company, upon becoming a member of the Federal Reserve System, shall continue to have such powers as may then or thereafter be conferred upon it by the laws of this state, subject to such federal rules, regulations, and laws as may govern state banks exercising trust powers or trust companies which become members of the Federal Reserve System.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1601

For the purposes of this chapter, all trusts and other business permitted to be accepted or executed by a trust company are hereby classified and defined as either court trusts or private trusts.

A “court trust” is one in which a trust company acts under appointment, order, or decree of any court, as executor, administrator, guardian, conservator, assignee, receiver, depositary, or trustee, or in which it receives on deposit money or property from a public administrator, under any provision of this code, or from any executor, administrator, guardian, assignee, receiver, depositary, or trustee, under any order or decree of any court.

A “private trust” is every other trust, agency, fiduciary relationship, or representative capacity.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1602

A trust company, its officers and employees, shall not disclose any information to any person concerning the existence, condition, management, and administration of any private trust confided to it, except:

(a) Where such disclosure is specifically authorized by the terms of the trust.

(b) Where such disclosure is determined by an officer of the trust company to be necessary in the administration of such trust.

(c) Where such disclosure is required by a court of competent jurisdiction or by a subpoena issued by an attorney pursuant to Section 1985 of the Code of Civil Procedure.

(d) Where such disclosure is made to, or upon the instructions of, any party executing the trust instrument.

(e) Where such disclosure refers to an irrevocable trust, to, or upon the instructions of, any beneficiary thereunder whether or not presently entitled to receive benefits therefrom.

(f) Where such disclosure is made to the commissioner in the course of an examination.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1603

The commissioner shall examine the court trust business of a trust company at least once every 24 months and shall examine the private trust business at such times and to such extent as he or she may deem necessary or advisable.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1604

In making the reports to the commissioner required by this division, every trust company shall report, in addition to the other facts called for, separately, the amount of real property and the amount of personal property held by such trust company in both its court trusts and in its private trusts.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1605

Any court having jurisdiction of any executor, administrator, guardian, conservator, assignee, receiver, depositary, or trustee, upon the application of any such officer or trustee or upon the application of any person having an interest in the estate or property administered by such officer or trustee, after such notice to the other parties in interest as the court may direct, or without notice if all parties in interest consent thereto, and after a hearing upon such application, may authorize or direct such officer or trustee, whether such person has duly qualified or not, to deposit any moneys then in his hands or which may come into his hands thereafter, and such portion or all of the personal assets of such estate as the court shall deem proper for safekeeping, with any such trust company. Upon such deposit being made the court shall by an order of record reduce the bond to be given, or theretofore given, by such officer or trustee so as to cover only the estate remaining in the hands of such officer or trustee. The money and property so deposited shall thereupon and thereafter be held by such trust company under the order and direction of the court.

Such trust company shall not be required to give any bond or security, except as provided in this division, in case of any deposit of moneys or other personal assets with it under this section. Its responsibility for the safekeeping of personal assets so deposited with it shall be that of a bailee for hire.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1606

Securities held by a trust company by direction of any court order issued pursuant to Section 1605 may be deposited in a securities depository, as defined in Section 30004, which is licensed under Section 30200 or exempted from licensing thereunder by Section 30005 or 30006.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1607

Whenever an executor, administrator, guardian or conservator of estates, assignee, receiver, depositary, or trustee is required to qualify by taking and subscribing an oath or to make an affidavit, any trust company acting in any such capacity may satisfy such requirement by the oath or affidavit of its president, vice president, secretary, assistant secretary, manager, trust officer, or assistant trust officer. Any such trust company shall be liable for its failure to perform any of the duties required by law to be performed by an individual acting in like capacity and shall be subject to the same penalties for such failure as would be applicable to an individual.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1608

Whenever any corporation desires to withdraw from and discontinue doing a trust business, it shall furnish to the commissioner satisfactory evidence of its release and discharge from all the obligations and trusts which it has assumed or which have been imposed on it by law. Thereupon the commissioner shall revoke his or her certificate of authority to do a trust business, and the State Treasurer shall return to it all of the securities deposited by it. Thereafter such corporation shall not be permitted to use and shall not use the word “trust” in its corporate name, or in connection with its business.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1609

The validity or legality of any act or proceeding done or taken by any trust company, relating to or in connection with the administration of its court and private trusts, shall not be affected or impaired by the neglect or failure of such trust company, or of any officer or employee thereof, to comply with any of the provisions of this division. All such acts and proceedings done or taken prior to the revocation of its certificate of authority to do a trust business by the commissioner, under the provisions of this division, or the revocation by any court or judge thereof of the appointment, order, or decree theretofore entered in such trust matter, shall be as valid and effective for all purposes as if any such neglect or failure had not occurred.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1610

Nothing in this chapter shall make it unlawful for any person or corporation to engage in the business of receiving and holding money in escrow or of acting as trustee under deeds of trust given solely for the purpose of securing obligations for the repayment of money other than corporate bonds.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1611

A bank or trust company shall not mingle trust funds received by it with other assets of the corporation or association and such funds shall not be used in the conduct of its business except to the extent that such funds are deposited with the same corporation or association in accordance with the provisions of this division. Any officer of any bank or association who knowingly violates or consents to the violation of this section is guilty of a felony.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1612

Notwithstanding any other provision of law, any bank and any trust company holding securities in a fiduciary capacity or while engaged in a trust business, or while acting in any capacity under a court or private trust, or while acting in that capacity with one or more persons as cofiduciary or cofiduciaries, unless the instrument creating the trust contains a provision to the contrary, is authorized to deposit or arrange for the deposit of the securities in a securities depository, as defined in Section 30004, which is licensed under Section 30200 or exempted from licensing thereunder by Section 30005 or 30006. When securities are so deposited, they may be held in the custody of the securities depository in which they are deposited or in the custody of any other securities depository so licensed or exempted and in which the securities depository in which the securities were deposited maintains an account, or in the custody of any bank or trust company with authority to accept custody of the securities, that accepts custody of the securities on behalf of a securities depository. The securities may be held in the name of the nominee of the securities depository in which they are deposited, or in the name of the nominee of any other securities depository with which the securities depository in which they are deposited maintains an account. The custodian of securities so deposited may merge certificates representing securities of the same class of the same issuer and may hold those certificates in bulk with any other securities deposited in any securities depository by any person regardless of the ownership of the securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. Any bank or trust company that deposits or arranges for the deposit of the securities in a securities depository shall maintain records that at all times show the ownership of the deposited securities. A bank or trust company depositing securities pursuant to this section shall be subject to such rules and regulations as in the case of state chartered institutions, the commissioner and, in the case of national banking associations, the Comptroller of the Currency may from time to time issue. This section shall apply to securities now held or hereafter held by a bank or trust company in the above designated capacities. A bank or trust company may, but shall not be required to, own capital stock of a securities depository in which it deposits securities pursuant to this section.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1613

Notwithstanding any other provision of law, any bank and any trust company holding securities in a fiduciary capacity or while engaged in a trust business, or while acting in any capacity under a court or private trust, or while acting in that capacity with one or more persons as cofiduciary or cofiduciaries, unless the instrument creating the trust contains a provision to the contrary, is authorized to deposit or arrange for the deposit with a federal reserve bank of any such securities the principal and interest of which the United States or any department, agency, or instrumentality thereof has agreed to pay, or has guaranteed payment, to be credited to one or more accounts on the books of the federal reserve bank in the name of the bank or trust company, to be designated fiduciary or safekeeping accounts, to which accounts other similar securities may be credited. Any bank or trust company that deposits or arranges for the deposit of securities pursuant to this section shall maintain records that at all times show the ownership of the securities deposited. A bank or trust company depositing securities pursuant to this section shall be subject to such rules and regulations as in the case of state-chartered institutions, the commissioner and, in the case of national banking associations, the Comptroller of the Currency, may from time to time issue. Ownership of, and other interests in, the securities credited to such account may be transferred by entries on the books of the federal reserve bank without physical delivery of any securities. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities deposited by the bank or trust company pursuant to this section for the account of the fiduciary. A fiduciary shall, on demand by any party to its accounting, certify in writing to that party the securities deposited for its account as a fiduciary pursuant to this section. This section shall apply to all fiduciaries and custodians for fiduciaries, acting on the effective date of this section or who thereafter may act regardless of the state of the instrument or court order by which they are appointed.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 17 - Safe Deposit

ARTICLE 1 - General Provisions

1620

Notice to a bank operating a safety deposit department or to a company conducting a safety deposit business of an adverse claim (the person making the adverse claim being hereafter in this section called “adverse claimant”) to any personal property in a safe-deposit box maintained by a bank or company and rented to any person, or to any personal property held by the bank or company in safekeeping or storage for any person shall be disregarded, and the bank or company, notwithstanding such notice, shall permit access to the box to the person to whom it is rented or shall deliver the contents thereof to or on the order of the person or shall deliver the property held in storage or safekeeping to or on the order of the person for whom it is held, without any liability on the part of the bank or company; subject, however, to the exceptions provided in subdivisions (a) and (b) of this section:

(a) If an adverse claimant delivers to the bank at the office at which the safe-deposit box is maintained or the property is held his or her affidavit stating that of his or her own knowledge the person in whose name the box stands or for whom the property is held is a fiduciary for the adverse claimant and that he or she has reason to believe that fiduciary is about to misappropriate the contents of the box or the property, and stating the facts upon which the claim of fiduciary relationship and the belief are founded, the bank or company shall refuse access to the safe-deposit box or refuse to deliver the personal property for a period of not more than three court days (including the day of delivery) from the date that the bank or company received the adverse claimant’s affidavit, without liability on its part and without liability for the sufficiency or truth of the facts alleged in the affidavit.

(b) If at any time, either before, after, or in the absence of the filing of an affidavit by the adverse claimant, the adverse claimant procures and serves upon the bank or company at the office at which the safe-deposit box is maintained or the property is held a restraining order, injunction, or other appropriate order against the bank or company from a court of competent jurisdiction in an action in which the adverse claimant and all persons in whose names the box stands or for whom the property is held are parties, the bank or company shall comply with that order or injunction, without liability on its part.

(c) The provisions of this section shall be applicable even though the name of the person appearing on the bank’s or company’s books as the renter of the box or as the depositor of the property held in storage or safekeeping is modified by a qualifying or descriptive term such as “agent,” “trustee,” or other word or phrase indicating that the person may not be the owner in his or her own right of the contents of the box or of the property held in storage or safekeeping.

(d) Before giving access to any safe-deposit box, the bank or company may demand payment to it of all costs and expenses of opening the safe-deposit box and all costs and expenses of repairing any damage to the safe-deposit box caused by the opening thereof.

(e) Notwithstanding subdivisions (a) and (b), if a central location has been designated by the bank pursuant Section 684.115 of the Code of Civil Procedure for service of legal process, as that term is defined in Section 684.110 of the Code of Civil Procedure, the adverse claimant shall serve a notice of adverse claim or related affidavit, order, injunction, or other order contemplated herein at the central location. If a central location has not but should have been designated by the bank pursuant Section 684.115 of the Code of Civil Procedure for service of legal process, as that term is defined in Section 684.110 of the Code of Civil Procedure, the adverse claimant may serve a notice of adverse claim or related affidavit, order, injunction, or other order contemplated herein at any branch or office of the institution located in this state.

(Amended by Stats. 2012, Ch. 484, Sec. 14. Effective January 1, 2013.)






ARTICLE 2 - Remedies for Nonpayment of Rent

1630

Every bank conducting a safe-deposit business shall be entitled to the special remedies set forth in this article in enforcing the liabilities of safe-deposit box renters and of safekeeping and storage depositors.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1631

If the rental of any safe-deposit box is not paid within six months from the day it is due, the bank, or at any time thereafter and while such rental remains unpaid, may mail a notice to the person in whose name such box stands on its records stating that if the amount due for such rental is not paid on or before a specified day, which must be at least 30 days after the date of mailing such notice, the bank will cause such box to be forced open.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1632

At any time after the date specified in such notice, if the rental for such safe-deposit box to the date of payment and the cost of giving such notice have not been paid, the bank, in the presence of two of its employees, one of whom shall be an officer of the bank, may cause such box to be opened and the contents thereof to be removed and inventoried. The inventory shall be signed by such persons.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1633

The following persons, and no others, are entitled to receive from the bank a copy of the inventory:

(a) An executor of the decedent’s will.

(b) The administrator of the decedent’s estate.

(c) The attorney for the executor or administrator.

(d) A tenant of the safe-deposit box.

(e) Any heir of the decedent or beneficiary under the decedent’s will.

(f) Any person whom the superior court having jurisdiction by order directs should be allowed to obtain a copy of the inventory.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1634

All contents removed from a safe-deposit box pursuant to Section 1632 shall be retained by the bank for at least two years unless sooner delivered to or on the order of the person in whose name such box stood on the records of the bank. The bank shall deliver the contents of such box to or on the order of the person in whose name such box stood on its records, upon payment to it before such contents are sold or destroyed, of all rental due at the time of opening the box, the cost of giving notice, the charges for opening the box and for custody of the contents, and any other proper charges. The bank may deliver such contents on the order of the person in whose name such box stood on its records, irrespective of any information disclosed by the contents indicating ownership thereof by any other person.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1635

At any time after two years from the day when a safe-deposit box has been opened pursuant to this article, the bank may mail a notice to the person in whose name such box stood on its records, stating that unless the amounts due to the bank for rental, for the cost of mailing and publishing notice of sale, and for its charges for opening the box and for custody of its contents, and any other proper charges, giving the total amount thereof, are paid, the bank will offer for sale the contents thereof at a time and place named in such notice, which time shall be at least 30 days after the mailing thereof. If the amounts specified in such notice are not paid before the time of sale designated therein, the bank may sell all or any portion of the contents of such box, other than contents of the character described in Section 1668 and other than bonds and other securities which at the time of sale are listed on an established stock exchange in the United States, at public sale at the time and place given in such notice. Notice of the time and place of sale shall be published in a newspaper of general circulation in the county in which the sale is to be held once at least five days before the date of sale, or if no such newspaper is published in the county such notice shall be posted in three public places in the county at least five days before the date of sale. Such notice need describe the property only in general terms and as the unclaimed contents of a safe-deposit box. Such sale may be postponed from time to time by public pronouncement at the time and place of sale.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1636

Notwithstanding any of the provisions of this article, no stocks, bonds, or other securities which, at the time of sale pursuant to Section 1635, are listed on any established stock exchange in the United States may be sold at public sale but may be sold at any time thereafter through an established stock exchange.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1637

Upon the making of a sale of any securities, an officer of the bank shall execute and attach to the securities so sold an affidavit reciting facts showing that such securities were sold pursuant to this article and that the provisions of this article governing such sale have been complied with. The affidavit shall be and constitute sufficient authority to any corporation whose stock is so sold or to any registrar or transfer agent of such corporation to cancel the certificates of stock so sold and to issue a new certificate or certificates representing such stock to the purchaser thereof, and to any registrar, trustee, or transfer agent of registered bonds or other securities, to register any such bonds or other securities in the name of the purchaser thereof.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1638

From the proceeds of any sale the bank shall deduct the amount set forth in such notice and any further charges which may have accrued since the mailing of the notice and shall record the balance of the proceeds, if any, on its books as a liability payable to the person in whose name the safe-deposit box was rented.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1639

Any documents, letters, or other articles found in a safe-deposit box opened pursuant to Section 1632, which in the judgment of at least two officers of the bank have no intrinsic or marketable value, need not be offered for sale. Any documents, letters, and articles and any other contents which have been offered for sale and for which no purchaser has been found, shall be retained by the bank for not less than one year from the date when the box was opened. At any time thereafter, unless sooner delivered to or on the order of the person in whose name the box stood on the records of the bank, the documents, letters, and articles and also those contents which have been offered for sale and for which no purchaser has been found, may be destroyed in the presence of an officer of the bank, but if no notice of intended sale of the contents of the box has been given pursuant to Section 1635, the bank shall mail a notice of its intention to destroy the documents, letters, and articles at least 30 days before the destruction of the same to the person in whose name the box stood on the records of the bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1640

If, before the effective date of this section, a bank or its predecessor in interest, has caused a safe-deposit box to be opened for nonpayment of rental, and the contents of such box or any part thereof remain in its custody, it shall be entitled to the special remedies in enforcing the liability of the former renter of such box as set forth in Sections 1634 to 1639, inclusive, whether or not such box was rented prior to October 1, 1949.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1641

Whenever a bank receives personal property for safekeeping or storage as bailee and issues a receipt therefor, the bank may enforce its lien as warehouseman in accordance with the provisions of the Uniform Commercial Code or at its option in the manner provided in Sections 1671 to 1673, inclusive, of this article.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1642

If the amount charged by a bank for the safekeeping or storage of personal property is not paid within six months from the day it is due, the bank, at any time thereafter and while such charges remain unpaid, may mail a notice to the person in whose name the receipt was issued, giving the amount then due for such safekeeping or storage and stating that unless such amount and any other charges accruing to the date of payment are paid, the bank will sell such personal property at a time and place named therein, which time shall be at least 30 days after the mailing of such notice. If the amount specified in such notice and all other charges of the bank and expenses of mailing and publishing notice of sale accruing to time of payment are not paid, the bank may sell all or any portion of such personal property at public sale at the time and place given in such notice. Notice of the time and place of sale shall be published once at least five days before the date of sale in a newspaper of general circulation published in the county in which the sale is to be held, or if no such newspaper is published in the county such notice shall be posted in three public places in the county at least five days before the date of sale. Such sale may be postponed from time to time by public pronouncement at the time and place of sale. The bank may include in the notice required to be mailed a statement to the effect that if the amount due at that time is not paid at least 10 days before the date set for the sale, it may cause any container in which any of such personal property may be, to be opened and the contents thereof to be sold at the time and place fixed for the sale with or without such container, or the container may be sold without the contents. If such statement is included in the notice, the bank, at any time within 10 days before the date fixed for the sale, may open any such container and remove the contents in the presence of two employees of the bank, one of whom shall be an officer thereof, both of whom shall make and sign an inventory of the contents. Thereafter, on the day fixed for the sale, the contents may be sold as a whole or separately and with or without the container, or the container may be sold without the contents.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1643

From the proceeds of the sale, the bank shall deduct all charges as stated in the final notice, together with any further charges that have accrued since the mailing thereof, and reasonable expenses for notices, advertising, and sale, and shall credit the balance of the proceeds, if any, to an account in the name of the person in whose name the receipt for such personal property was issued.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1644

Any documents, letters, or other articles which, in the judgment of an officer of the bank, have no apparent intrinsic or marketable value, need not be offered for sale. The documents, letters, and articles and any other articles which have been offered for sale and for which no purchaser has been found, shall be retained by the bank for not less than one year from the date when notice of sale was mailed. At any time thereafter, unless sooner delivered to or on the order of the person in whose name the receipt was issued, the documents, letters and articles may be destroyed in the presence of an officer of the bank and of a notary public.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1645

The power conferred on a bank to sell the contents of a safe-deposit box or personal property received for safekeeping or storage for nonpayment of rental or other charges, includes power to sell any bonds, stock certificates, promissory notes, choses in action, or other securities, and any other tangible or intangible property found in such box or in the container in which such personal property was received for safekeeping or storage, regardless of whether it appears from such securities or property that the person in whose name the box stood or to whom the safekeeping or storage receipt was issued, possesses title to any interest in such securities or other property or power to transfer such title or interest.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1646

A bank holding a safe-deposit box originally rented from, or personal property against which a safekeeping or storage receipt was issued by, a predecessor in interest, or a bank holding the contents of such box, shall be entitled to the remedies as to such box or the contents thereof or as to the safekeeping or storage of such property in like manner and to the same extent as if such box had been rented from or such safekeeping or storage of personal property had been received by such bank in the first instance.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1647

The provisions of this article do not preclude any other remedy by action or otherwise now or hereafter existing for the enforcement of the claims of a bank against the person in whose name the safe-deposit box stood or stands, or in whose name the safekeeping or storage receipt was issued, nor bar the right of a bank to so recover, at its option, either the entire amount of the debt due to it without recourse to sale of the property, if any, or so much of the debt due to it as shall not have been paid by the proceeds of the sale of all or any portion of the property deposited with it.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1648

If the principal of, or interest or dividends on, any securities that have come into the possession of any bank by reason of action taken pursuant to this article, is due and payable at the time such securities come into the bank’s possession, or thereafter while such securities remain in the possession of the bank, shall become due and payable, the bank at its election may collect such principal, interest, or dividends and from the proceeds thereof may deduct all sums then due to it from the person to whom such safe-deposit box was rented or to whom such safekeeping or storage receipt was issued. The remainder of the money so collected, if any, shall be credited by the bank to the account of the delinquent boxholder or of the person in whose name the safekeeping or storage receipt was issued.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1649

(a) Whenever this article requires that notice be sent to a person, and the box stood or stands on the records of the bank or the safekeeping or storage receipt was issued in the names of two or more persons, notice addressed to either or to any one of the two or more persons shall be binding upon and effective as to the remaining person or all remaining persons, and notice addressed to the name of any deceased individual shall be binding upon his or her legal representatives and on his or her heirs and legatees.

(b) Whenever this article requires that notice be published prior to a sale, the notice shall include the name and address of the person in whose name the safe-deposit box stood on the records of the bank or the safekeeping or storage receipt was issued. The names and addresses of all persons whose property is to be sold at the same time and place may be included in a single published notice.

(c) Whenever this article requires that an amount be credited to the account of a person in whose name a safe-deposit box stood on the records of the bank or a safekeeping or storage receipt was issued, and the box stood or the receipt was issued in two or more names, the account shall be in both or all the names, subject to withdrawal by or upon the written order of any one or more of those persons, or by their successors or legal representatives.

(d) Whenever this article requires that a notice shall be mailed to the person in whose name the safe-deposit box stood on the records of the bank or a safekeeping or storage receipt was issued, the notice shall be deemed to have been so mailed if it is enclosed in a sealed envelope addressed to the person in whose name the safe-deposit box stood in the office of the bank at which the records of the safe-deposit box rentals are kept, or to the person in whose name the receipt was issued, as the case may be, addressed to the person at the address or place appearing on the safe-deposit or storage records of the office, and the envelope with postage prepaid has been deposited by at least first-class mail in the United States mail.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1650

Whenever an amount of safe-deposit rental, custody, safekeeping, or other charge is to be paid or deducted pursuant to this article, there shall be added to and paid or deducted with said amount, the amount of any tax imposed by laws and regulations.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1651

Any bank or trust company may receive bonds issued by the United States Government for safekeeping, collection, or storage, and shall receipt therefor to the depositor and shall maintain adequate records of all transactions therewith. In every case of such deposit the depositary bank shall have the right to return to the depositor either the identical bonds deposited by him or other bonds of the same issue, par value, and character.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 18 - Interstate Acquisitions

1660

This chapter does not apply to any of the following transactions:

(a) An acquisition of control of a California state bank that requires the approval of the commissioner under Chapter 7 (commencing with Section 1250).

(b) A sale or merger that requires the approval of the commissioner under Division 1.6 (commencing with Section 4800).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1661

Each application filed with the commissioner for an approval under this chapter shall be in the form, shall contain the information, shall be signed in the manner, and shall, if the commissioner requires by regulation or order, be verified in the manner that the commissioner may by regulation or order require.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1662

The fee for filing with the commissioner an application for an approval under this chapter is two thousand five hundred dollars ($2,500).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1663

(a) The definitions that are set forth in or are applicable to Section 3(d) of the Bank Holding Company Act of 1956 (12 U.S.C. Sec. 1842(d)) apply to this section.

(b) The commissioner may approve an acquisition by a bank holding company that is subject to Section 3(d)(2)(B) and (D)(ii) of the Bank Holding Company Act of 1956 (12 U.S.C. Sec. 1842(d)(2)(B) and (D)(ii)) if the commissioner finds that the acquisition is consistent with the public convenience and advantage in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1664

(a) The definitions that are set forth in or are applicable to Section 44 of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1831u) apply to this section.

(b) This section does not apply if each bank involved in an interstate merger transaction (including each insured depository institution that is an affiliate of the surviving, resulting, or purchasing bank) that is organized under the laws of this state or that maintains a branch office in this state, is an industrial loan company (as defined in Section 4805.10).

(c) The commissioner may approve an interstate merger transaction that is subject to Section 44(b)(2)(B) and (D)(ii) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1831u(b)(2)(B) and (D)(ii)) if the commissioner finds that the transaction is consistent with the public convenience and advantage in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






CHAPTER 19 - Foreign (Other State) Banks

ARTICLE 1 - General Provisions

1670

In this chapter, unless the context otherwise requires:

(a) “Branch business unit” has the meaning set forth in subdivision (a) of Section 4840.

(b) “Core banking business” means the business of receiving deposits, paying checks, making loans, and other activities that the commissioner may specify by order or regulation. “Core banking business,” when used to describe the trust business, includes receiving fiduciary assets and administering fiduciary accounts.

(c) “Facility,” when used with respect to a foreign (other state) bank, means an office in this state at which the bank engages in noncore banking business but at which it does not engage in core banking business.

(d) “Noncore banking business” means all activities permissible for commercial banks, industrial banks, or trust companies, except core banking business, and except those activities prohibited by law or determined by the commissioner by regulation or order not to be noncore banking business.

(e) “Whole business unit” has the meaning set forth in subdivision (g) of Section 4840.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1671

Each application filed with the commissioner under this chapter or under any regulation or order issued under this chapter shall be in the form, shall contain the information, shall be signed in the manner, and shall (if the commissioner requires by regulation or order) be verified in the manner that the commissioner may by regulation or order require.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1672

(a) Each foreign (other state) bank that maintains a facility or a California branch office shall file with the commissioner such reports as and when the commissioner may by regulation or order require.

(b) Each report filed with the commissioner under this chapter or under any regulation or order issued under this chapter shall be in the form, shall contain the information, shall be signed in the manner, and shall (if the commissioner requires by regulation or order) be verified in the manner that the commissioner may by regulation or order require.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1673

Each foreign (other state) bank that maintains a facility (other than a foreign (other state) national bank that maintains a California branch office) and each foreign (other state) state bank that maintains a California branch office shall make, keep, and preserve at the facility or branch office or at another place that the commissioner may by regulation or order approve, the books, accounts, and other records relating to the business of the office, in the form, in the manner, and for the time that the commissioner may by regulation or order provide.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1674

Fees shall be paid to and collected by the commissioner as follows:

(a) The fee for filing with the commissioner an application by an uninsured foreign (other state) bank for approval to establish a facility is two hundred fifty dollars ($250).

(b) The fee for filing with the commissioner an application by an uninsured foreign (other state) bank that is licensed pursuant to Article 4 (commencing with Section 1710) to maintain a facility for approval to relocate or to close the facility is one hundred dollars ($100).

(c) The fee for issuing a license pursuant to Article 4 (commencing with Section 3860) is twenty-five dollars ($25).

(d) Each foreign (other state) state bank that on June 1 of any year maintains one or more California branch offices shall pay, on or before the following July 1, a fee of one thousand dollars ($1,000) per California branch office. However, the minimum fee paid by a foreign (other state) state bank under this subdivision shall be not less than three thousand dollars ($3,000) and the maximum fee shall be not more than fifty thousand dollars ($50,000).

(e) Each foreign (other state) bank that on June 1 of any year maintains a facility but no California branch office shall pay, on or before the following July 1, a fee of two hundred fifty dollars ($250) for each facility.

(f) If the commissioner makes an examination in connection with a pending application, as described in subdivision (a) or (b), the applicant shall pay a fee for the examination of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(g) If the commissioner makes an examination of a foreign (other state) state bank that maintains a California branch office, the bank shall pay a fee for the examination of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(h) If the commissioner makes an examination of a facility of an uninsured foreign (other state) bank licensed under Article 4 (commencing with Section 1710), the bank shall pay a fee for the examination of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(i) If the commissioner makes an examination of a facility of an insured foreign (other state) bank that does not maintain a California branch office, the bank shall pay a fee for the examination of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1675

(a) Any foreign (other state) state bank is exempted from the restrictions of Section 1 of Article XV of the California Constitution relating to rates of interest upon the loan or forbearance of any money, goods, or things in action or on accounts after demand.

(b) This section does not exempt a foreign (other state) state bank or any subsidiary from complying with all other laws and regulations governing the business in which the bank or subsidiary is engaged.

(c) This section creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the California Constitution.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1676

(a) In this section, “subject bank” means a bank organized under the laws of any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, or the Northern Mariana Islands.

(b) Nothing in this chapter, except subdivision (c), applies to a subject bank that, as a foreign (other nation) bank, maintains an office in this state licensed under Chapter 20 (commencing with Section 1750) or a federal agency (as defined in Section 1750) or federal branch (as defined in Section 1750) in this state.

(c) No subject bank may at the same time maintain (1) as a foreign (other state) state bank, an office in this state and (2) as a foreign (other nation) bank, an office in this state licensed under Chapter 20 (commencing with Section 1750) or a federal agency (as defined in Section 1750) or federal branch (as defined in Section 1750) in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - California Branch Offices

1680

No foreign (other state) state bank may transact core banking business in this state except at a branch office established in accordance with federal law and the law of the domicile of the bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1681

Section 1680 does not prohibit:

(a) Any foreign (other state) state bank that does not maintain a California branch office from carrying on the activities described in subdivision (d) of Section 191 of the Corporations Code.

(b) Any foreign (other state) state bank that does not maintain a California branch office from making, in this state, loans secured by liens on real property located in this state.

(c) Any foreign (other state) state bank from having a California state bank as its agent pursuant to Chapter 6.5 (commencing with Section 800).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1682

No foreign (other state) bank may establish or maintain a California branch office unless it is qualified to transact intrastate business in this state under Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1683

No foreign (other state) bank may establish or maintain a California branch office unless the bank is insured.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1684

(a) (1) No foreign (other state) bank may merge as the surviving corporation with a California bank, except that an insured foreign (other state) bank may do so in accordance with federal law, the law of the domicile of the foreign (other state) bank, this chapter, and Division 1.6 (commencing with Section 4800).

(2) No foreign (other state) bank may purchase the whole business unit of a California bank, except that an insured foreign (other state) bank may do so in accordance with federal law, the law of the domicile of the foreign (other state) bank, this chapter, and Division 1.6 (commencing with Section 4800).

(3) No foreign (other state) bank that does not already maintain a California branch office may establish or maintain a California branch office except in the manner described in paragraph (1) or (2) and in accordance with federal law, the law of the domicile of the foreign (other state) bank, and this chapter.

(b) This section constitutes:

(1) An election to permit early interstate merger transactions pursuant to Section 44(a)(3) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1831u(a)(3)).

(2) An express prohibition against interstate branching through the acquisition of a branch business unit located in this state of a California bank (without acquisition of the whole business unit of the California bank) pursuant to Section 44(a)(4) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1831u(a)(4)).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1685

(a) No foreign (other state) bank that does not already maintain a California branch office may:

(1) Merge as the surviving bank with a California bank pursuant to paragraph (1) of subdivision (a) of Section 1684, unless the California bank has been in existence for at least five years.

(2) Purchase the whole business unit of a California bank pursuant to paragraph (2) of subdivision (a) of Section 1684 unless the California bank has been in existence for at least five years.

(b) For purposes of this section, a California bank that is established solely for the purpose of, and does not open for business prior to, acquiring the whole business unit of a second California bank through a merger or purchase is deemed to have been in existence for the same period of time as the second California bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1686

The minimum age requirement set forth in Section 1685 does not apply in any case in which the factor set forth in subdivision (a) and any of the factors set forth in subdivision (b) apply.

(a) The foreign (other state) bank, by itself or in concurrent transactions with other depository corporations (as defined in Section 4805.06), acquires the whole business unit of the California bank or, if the California bank has been closed or placed in conservatorship, all or substantially all of the insured deposits of the California bank.

(b) (1) If the California bank is a national bank, one of the following:

(A) The bank is in default or in danger of default, as defined in Section 3(x) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1813(x)).

(B) The purchase or merger is one with respect to which the Federal Deposit Insurance Corporation provides assistance under Section 13(c) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1823(c)).

(2) If the California bank is a state bank, one of the following:

(A) The commissioner has taken possession of the property and business of the bank pursuant to Section 592.

(B) The purchase or merger is one with respect to which the Federal Deposit Insurance Corporation provides assistance under Section 13(c) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1823(c)).

(C) The commissioner finds that one or more of the factors listed in Section 592 exists and that imposing the minimum age requirement of Section 3825 is not in the public interest.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1687

(a) In case a foreign (other state) state bank that maintains a California branch office is a commercial bank, in addition to other provisions of this division and Division 1 (commencing with Section 99) that are otherwise applicable to the bank, the following provisions of this division apply to the bank with respect to its business in this state as if the bank were a California state commercial bank:

(1) Chapter 10 (commencing with Section 1320).

(2) Chapter 12 (commencing with Section 1400).

(3) Chapter 13 (commencing with Section 1450).

(4) Sections 1487, 1488, 1514, 1520, and 1522.

(5) Chapter 17 (commencing with Section 1620).

(b) In case a foreign (other state) state bank that maintains a California branch office is an industrial bank, in addition to other provisions of this division and Division 1 (commencing with Section 99) that are otherwise applicable to the bank, the provisions cited in paragraphs (1) to (7), inclusive, of subdivision (a) and the provisions of Chapter 15 (commencing with Section 1530) apply to the industrial bank with respect to its business in this state as if the bank were a California state industrial bank.

(c) In case a foreign (other state) state bank that maintains a California branch office is authorized pursuant to the law of its domicile to transact trust business, in addition to other provisions of this division and Division 1 (commencing with Section 99) that are otherwise applicable to the bank, the following provisions of Chapter 16 (commencing with Section 1550) apply to the bank with respect to its business in this state as if the bank were a California state bank authorized to transact trust business:

(1) Article 3 (commencing with Section 1570). For purposes of Article 3 (commencing with Section 1570), the bank’s principal place of business is deemed to be situated in the city in which its California branch office is located or, if it maintains California branch offices in two or more cities, in the city with the largest population.

(2) Article 4 (commencing with Section 1580), except Section 1580.

(3) Article 5 (commencing with Section 1600), except Sections 1583, 1584, 1585, 1588, and 1590.

(d) Subject to the provisions of subdivision (d), in case a foreign (other state) state bank that maintains a California branch office is authorized pursuant to the law of its domicile to transact trust business, the bank may engage in and conduct trust business in this state and may be appointed by any court to act in any fiduciary capacity in which a California state trust company is authorized to act.

(e) No foreign (other state) state bank that maintains a California branch office may transact at the branch office any business that it is not authorized to transact or is prohibited from transacting under the law of its domicile or that banks organized under the laws of this state are not authorized to transact or are prohibited from transacting.

(f) Whenever any provision of this chapter or of any regulation or order issued under this chapter that is applicable to or with respect to a foreign (other state) state bank that maintains a California branch office is inconsistent with any provision of any other chapter of this division, the former provision applies, and the latter provision does not apply.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1688

Notwithstanding Section 1684, a foreign (other state) bank that does not maintain offices in California may merge with or purchase the whole business unit of a foreign (other state) bank that already maintains one or more offices in California in accordance with Section 1684 pursuant to federal law and the law of the domicile of the surviving or purchasing bank. The surviving or purchasing bank may retain the offices established in this state by the disappearing or selling bank. Thereafter, the surviving or purchasing bank may establish and maintain additional offices as if it were the disappearing or selling bank.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 3 - Facilities of Insured Foreign (Other State) Banks

1700

No provision of this article applies to an insured foreign (other state) bank that maintains a California branch office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1701

(a) No insured foreign (other state) bank may establish or maintain an office in this state at which it engages in noncore banking business unless the bank complies with this article and applicable provisions of Article 1 (commencing with Section 1670).

(b) (1) No person may establish or maintain an office in this state as representative of an insured foreign (other state) bank unless the bank complies with this article and applicable provisions of Article 1 (commencing with Section 1670).

(2) For purposes of this article, if any person establishes or maintains an office in this state as representative of an insured foreign (other state) bank, the insured foreign (other state) bank is deemed to establish and maintain the office as a facility.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1702

Not less than 30 days before an insured foreign (other state) bank establishes a facility, the bank shall file with the commissioner a report and the appointment required pursuant to Section 1703.

(Amended by Stats. 2013, Ch. 334, Sec. 41. Effective January 1, 2014.)



1703

(a) Not less than 30 days before establishing a facility, an insured foreign (other state) bank shall file with the commissioner, in the form that the commissioner may by regulation or order require, an appointment irrevocably appointing the commissioner and the commissioner’s successor from time to time in office to be the bank’s attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors that arises out of the activities in this state of the facility after the appointment has been filed, with the same force and validity as if served personally on the bank or its successors, as the case may be.

(b) Any insured foreign (other state) bank that maintains a facility and that has not filed with the commissioner an appointment pursuant to subdivision (a) is deemed by the maintenance of the facility to have appointed the commissioner as its attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors that arises out of the activities in this state of the facility, with the same force and validity as if served personally on the bank or its successor, as the case may be.

(c) Service may be made on an uninsured foreign (other state) bank that has appointed or is deemed to have appointed the commissioner as its attorney for service of process by leaving a copy of the process at any office of the commissioner. However, the service is not effective unless (1) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the bank served at the last address on file with the commissioner for any of the bank’s offices in this state or at its head office, and (2) an affidavit of compliance with this subdivision by the party making the service is filed in the case on or before the return date, if any, or within any further time that the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1704

Not less than 30 days before an insured foreign (other state) bank relocates a facility, it shall file a report with the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1705

Not less than 30 days before an insured foreign (other state) bank closes a facility, it shall file a report with the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 4 - Facilities of Uninsured Foreign (Other State) Banks

1710

In this article, unless the context otherwise requires:

(a) “Controlling person,” when used with respect to an uninsured foreign (other state) bank, means any person who directly or indirectly controls the bank. For purposes of this subdivision, “control” has the meaning set forth in subdivision (b) of Section 1250, and “person” has the meaning set forth in subdivision (d) of Section 1250.

(b) “Executive officer,” when used with respect to an uninsured foreign (other state) bank or a controlling person of an uninsured foreign (other state) bank, means the chief executive officer, the chief operating officer, the chief financial officer, and any other person who participates or has authority to participate in major policymaking functions of the bank or controlling person.

(c) (1) “License” means a license issued under this article, authorizing an uninsured foreign (other state) bank to maintain a facility.

(2) “Licensed” means to be issued or to hold a license.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1711

(a) In this section, “act” includes (without limitation) omission.

(b) For purposes of making findings on an application by an uninsured foreign (other state) bank for approval to establish a facility:

(1) The commissioner may, in the absence of credible evidence to the contrary, presume that the directors, executive officers, and any controlling person of the bank, the directors and executive officers of any controlling person of the bank, and the members of the proposed management of the facility are each of good character and sound financial standing.

(2) The commissioner may find that the bank, a director, executive officer, or controlling person of the bank, a director or executive officer of a controlling person of the bank, or any member of the proposed management of the facility is not of good character if the person has done any of the following:

(A) Has been convicted of, or has pleaded nolo contendere to, any crime involving an act of fraud or dishonesty.

(B) Has consented to or suffered a judgment in any civil action based upon conduct involving an act of fraud or dishonesty.

(C) Has consented to or suffered the suspension or revocation of any professional, occupational, or vocational license based upon conduct involving an act of fraud or dishonesty.

(D) Has willfully made or caused to be made in any application or report filed with the commissioner or in any proceeding before the commissioner any statement that was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has willfully omitted to state in any such application or report any material fact that was required to be stated in the application or report.

(E) Has willfully committed any violation of, or has willfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person of, any provision of this division or of any regulation or order issued under this division.

(c) Paragraph (2) of subdivision (b) is not an exclusive list of the grounds upon which the commissioner may find, for purposes of making findings on an application by an uninsured foreign (other state) bank for approval to establish a facility, that the bank, a director, executive officer, or controlling person of the bank, a director or executive officer of a controlling person of the bank, or any member of the proposed management of the facility is not of good character.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1712

(a) No uninsured foreign (other state) bank may establish or maintain an office in this state at which it engages in noncore banking business unless the uninsured foreign (other state) bank is licensed to maintain the office as a facility.

(b) (1) No person may establish or maintain an office in this state as representative of an uninsured foreign (other state) bank unless the uninsured foreign (other state) bank is licensed to maintain the office as a facility.

(2) For purposes of this article, if any person establishes or maintains an office in this state as representative of an uninsured foreign (other state) bank, the uninsured foreign (other state) bank is deemed to establish and maintain the office as a facility.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1713

(a) No uninsured foreign (other state) bank may establish or maintain a facility unless the commissioner has first approved the establishment of the office and issued a license authorizing the bank to maintain the office.

(b) If the commissioner finds all the following with respect to an application by an uninsured foreign (other state) bank for approval to establish a facility, the commissioner shall approve the application:

(1) The bank, any controlling person of the bank, the directors and executive officers of the bank or of any controlling person of the bank, and the proposed management of the office are each of good character and sound financial standing.

(2) The financial history and condition of the bank are satisfactory.

(3) The management of the bank and the proposed management of the office are adequate.

(4) It is reasonable to believe that, if licensed to maintain the office, the bank will operate the office in compliance with all applicable laws, regulations, and orders.

(5) The bank’s establishment and maintenance of the office will promote the public convenience and advantage.

(6) The activities in which the bank proposes to engage at the office are noncore banking business and do not constitute core banking business.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by an uninsured foreign (other state) bank for approval to establish a facility has been approved and all conditions precedent to the issuance of a license authorizing the bank to maintain the office have been fulfilled, the commissioner shall issue the license.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1714

(a) No uninsured foreign (other state) bank that is licensed to maintain a facility may relocate the office unless the commissioner has first approved the relocation and issued a license authorizing the bank to maintain the office at the new site.

(b) If the commissioner finds the following with respect to an application by an uninsured foreign (other state) bank for approval to relocate a facility, the commissioner shall approve the application:

(1) In case the new site of the office is in the same vicinity as the old site, that the relocation of the office will not be substantially detrimental to the public convenience.

(2) In case the new site of the office is not in the same vicinity as the old site, both of the following:

(A) The relocation of the office from the old site will not be substantially detrimental to the public convenience and advantage in the area that is primarily served by the office at the old site.

(B) The relocation of the office to the new site will promote the public convenience and advantage.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by an uninsured foreign (other state) bank for approval to relocate a facility has been approved and all conditions precedent to the issuance of a license authorizing the bank to maintain the office at the new site have been fulfilled, the commissioner shall issue the license.

(d) Promptly after an uninsured foreign (other state) bank that is licensed to maintain a facility relocates the office, the bank shall surrender to the commissioner the license that authorized it to maintain the office at the old site.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1715

An uninsured foreign (other state) bank that is licensed to maintain a facility may, subject to any regulations that the commissioner may prescribe, engage in any noncore banking business at the office but may not solicit deposits, receive deposits, pay checks, make loans, or otherwise conduct core banking business at the office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1716

(a) (1) No uninsured foreign (other state) bank that is licensed to maintain a facility may close the office unless the commissioner has first approved the closing.

(2) Paragraph (1) does not prohibit an uninsured foreign (other state) bank that is licensed to maintain a facility from closing the office in accordance with Section 1717.

(b) If the commissioner finds, with respect to an application by an uninsured foreign (other state) bank for approval to close a facility, that the closing of the office will not be substantially detrimental to the public convenience and advantage, the commissioner shall approve the application. If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by an uninsured foreign (other state) bank for approval to close a facility has been approved and all conditions precedent to the closing have been fulfilled, the bank may close the office and shall promptly thereafter surrender to the commissioner the license that authorized it to maintain the office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1717

(a) Any uninsured foreign (other state) bank that holds a license to maintain a facility may voluntarily surrender the license by filing the license and a report with the commissioner. However, any uninsured foreign (other state) bank that holds licenses to maintain two or more facilities may not voluntarily surrender fewer than all of the licenses.

(b) (1) Except as provided in paragraph (2), a voluntary surrender of a license is effective on the 30th day after the license and the report called for in subdivision (a) are filed with the commissioner, or on any earlier date that the commissioner may by order specify.

(2) If a proceeding to revoke or suspend a license is pending when the license and the report called for in subdivision (a) are filed with the commissioner, or if a proceeding to revoke or suspend a license or to impose conditions upon the surrender of a license is instituted before the 30th day after the license and the report called for in subdivision (a) are filed with the commissioner, the voluntary surrender of the license is effective at the time and upon the conditions that the commissioner may by order specify.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1718

(a) (1) No uninsured foreign (other state) bank may be issued a license to maintain a facility unless it has first filed with the commissioner, in the form that the commissioner may by regulation or order require, an appointment irrevocably appointing the commissioner and the commissioner’s successor from time to time in office as the bank’s attorney to receive service of process in any noncriminal judicial or administrative proceeding against the bank or any of its successors that arises out of the activities in this state of the facility after the appointment has been filed, with the same force and validity as if served personally on the bank or its successors, as the case may be.

(2) Any uninsured foreign (other state) bank that maintains a facility and that has not filed with the commissioner an appointment pursuant to paragraph (1) is deemed by the maintenance of the facility to have appointed the commissioner and the commissioner’s successor from time to time in office as its attorney to receive service of any lawful process in a noncriminal judicial or administrative proceeding against the bank or any of its successors that arises out of the activities in this state of the facility with the same force and validity as if served personally on the bank or its successors, as the case may be.

(b) Service may be made on an uninsured foreign (other state) bank that has appointed or is deemed to have appointed the commissioner as its attorney for service of process by leaving a copy of the process at an office of the commissioner. However, the service is not effective unless (1) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the bank served at the last address on file with the commissioner for any of its offices in this state or at its head office, and (2) an affidavit of compliance with this subdivision by the party making the service is filed in the case on or before the return date, if any, or within any further time that the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1719

Each uninsured foreign (other state) bank that is licensed to maintain a facility shall assign to the office a popular name that includes the term “facility” and that consists of a specific designation by name or number. The bank shall post the popular name and the name of the bank in a conspicuous place at the office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1720

Each uninsured foreign (other state) bank that is licensed to maintain a facility shall post its license in a conspicuous place at the office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1721

No license is transferable or assignable.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)









CHAPTER 20 - Foreign (Other Nation) Banks

ARTICLE 1 - General Provisions

1750

In this chapter, unless the context otherwise requires:

(a) “Agency” means a depositary agency or a nondepositary agency.

(b) “Branch office” means a limited branch office, a retail branch office, or a wholesale branch office.

(c) “Business in this state,” when used with respect to a foreign (other nation) bank which is licensed to maintain one or more agencies or branch offices, includes (without limitation) the aggregate business of all the offices.

(d) “Controlling person,” when used with respect to a foreign (other nation) bank, means any person who, directly or indirectly, controls the bank. For purposes of this subdivision, “control” has the meaning set forth in subdivision (b) of Section 1250, and “person” has the meaning set forth in subdivision (d) of Section 1250.

(e) “Depositary agency,” when used with respect to a foreign (other nation) bank, means a place in this state at which the bank transacts commercial banking business but at which it does not transact the business of receiving deposits, except as permitted under paragraph (2) of subdivision (a) of Section 1805.

(f) “Executive officer,” when used with respect to a foreign (other nation) bank or a controlling person of a foreign (other nation) bank, means the chief executive officer, the chief operating officer, the chief financial officer, and any other person who participates or has authority to participate in major policymaking functions of the bank or controlling person. “Executive officer,” when used with respect to a foreign (other nation) bank, includes the head of the international division (or, if there is no such division, the closest equivalent division or unit) of such bank.

(g) “Federal agency” has the meaning set forth in Section 1(b) of the International Banking Act of 1978.

(h) “Federal branch” has the meaning set forth in Section 1(b) of the International Banking Act of 1978.

(i) (1) “License” means a license issued under this chapter, authorizing a foreign bank to maintain an office.

(2) To be “licensed” means to be issued or to hold a license.

(3) To be “licensed to transact business in this state,” when used with respect to a foreign (other nation) bank, means that the bank is licensed to maintain an agency or branch office.

(j) “Limited branch office,” when used with respect to a foreign (other nation) bank, means a place in this state at which the bank transacts commercial banking business but at which it does not transact the business of receiving deposits except as permitted under paragraph (3) of subdivision (a) of Section 1805.

(k) “Nondepositary agency,” when used with respect to a foreign (other nation) bank, means a place in this state at which the bank transacts commercial banking business, except the business of receiving deposits.

(l) “Office,” when used with respect to a foreign (other nation) bank, means any agency, branch office, or representative office of the bank.

(m) “Primary office,” when used with respect to a foreign (other nation) bank that is licensed to maintain a single agency or branch office, means the agency or branch office and, when used with respect to a foreign (other nation) bank that is licensed to maintain two or more agencies or branch offices, means that one of the offices which the bank has designated as its primary office in accordance with Section 1766.

(n) “Representative office,” when used with respect to a foreign (other nation) bank, means an office in this state at which the bank engages in representational functions but at which it does not transact commercial banking business.

(o) “Retail branch office,” when used with respect to a foreign (other nation) bank, means a place in this state at which the bank transacts commercial banking business, including (without limitation) the business of receiving deposits.

(p) “Wholesale branch office,” when used with respect to a foreign (other nation) bank, means a place in this state at which the bank transacts commercial banking business but at which it does not transact the business of receiving deposits except as permitted under paragraph (4) of subdivision (a) of Section 1805.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1751

Nothing in this chapter, except Section 1760, applies to a federal agency or branch in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1752

(a) In this section, “subject bank” means a bank organized under the laws of any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, or the Northern Mariana Islands.

(b) Nothing in this chapter, except subdivision (c), shall apply to a subject bank that maintains a branch office in this state as a foreign (other state) state bank pursuant to Chapter 19 (commencing with Section 1670), Section 13(f), 13(k), 18(d), or 44 of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1823(f), 1823(k), 1828(d), or 1831u), or Section 9 of the Federal Reserve Act (12 U.S.C. Sec. 321).

(c) No subject bank shall at the same time maintain (1) as a foreign (other nation) bank, an office in this state licensed under this chapter and (2) as a foreign (other state) state bank, a branch office in this state pursuant to Chapter 19 (commencing with Section 1670), Section 13(f), 13(k), 18(d), or 44 of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1823(f), 1823(k), 1828(d), or 1831u), or Section 9 of the Federal Reserve Act (12 U.S.C. Sec. 321).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1753

For purposes of this chapter, offices of foreign (other nation) banks are divided into classes and ranked in ascending order, as follows:

(a) Representative office.

(b) Nondepositary agency.

(c) Depositary agency.

(d) Limited branch office.

(e) Wholesale branch office.

(f) Retail branch office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1754

(a) For purposes of this chapter:

(1) Changing a lower class office into a higher class office shall be treated as establishing the higher class office, but not as closing the lower class office.

(2) Changing a higher class office into a lower class office shall be treated as closing the higher class office, but not as establishing the lower class office.

(b) In the case of changing a higher class office into a lower class office, when the application for approval to close the higher class office has been approved and all conditions precedent to the closing have been fulfilled, the foreign (other nation) bank may change the higher class office into the lower class office, and the commissioner shall issue a license authorizing the bank to maintain the lower class office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1755

Fees shall be paid to, and collected by, the commissioner, as follows:

(a) The fee for filing with the commissioner an application by a foreign (other nation) bank that is not licensed to transact business in this state for approval to establish a branch office shall be two thousand dollars ($2,000).

(b) The fee for filing with the commissioner an application by a foreign (other nation) bank that is not licensed to transact business in this state for approval to establish an agency shall be one thousand five hundred dollars ($1,500).

(c) The fee for filing with the commissioner an application by a foreign (other nation) bank that is licensed to transact business in this state for approval to establish a branch office shall be one thousand dollars ($1,000).

(d) The fee for filing with the commissioner an application by a foreign (other nation) bank that is licensed to transact business in this state for approval to establish an agency shall be seven hundred fifty dollars ($750).

(e) The fee for filing with the commissioner an application by a foreign (other nation) bank for approval to establish a representative office shall be two hundred fifty dollars ($250).

(f) The fee for filing with the commissioner an application by a foreign (other nation) bank that is licensed to maintain an agency or branch office for approval to relocate or to close the office shall be two hundred fifty dollars ($250).

(g) The fee for filing with the commissioner an application by a foreign (other nation) bank that is licensed to maintain a representative office for approval to relocate or to close the representative office shall be one hundred dollars ($100).

(h) The fee for issuing a license shall be twenty-five dollars ($25).

(i) Each foreign (other nation) bank that on June 1st of any year is licensed to maintain a representative office but is not licensed to transact business in this state shall pay, on or before the following July 1st, a fee of two hundred fifty dollars ($250) for each such representative office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1756

Each application filed with the commissioner under this chapter or under any regulation or order issued under this chapter shall be in such form, shall contain such information, shall be signed in such manner, and shall (if the commissioner so requires by regulation or order) be verified in such manner, as the commissioner may by regulation or order require.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1757

(a) In this section, “act” includes (without limitation) omission.

(b) For purposes of making findings on an application by a foreign (other nation) bank for approval to establish an office:

(1) The commissioner may, in the absence of credible evidence to the contrary, presume that the directors, executive officers, and any controlling person of the bank and the directors and executive officers of any controlling person of the bank are each of good character and sound financial standing.

(2) The commissioner may find that the bank, a director, executive officer, or a controlling person of the bank, or a director or executive officer of a controlling person of the bank is not of good character if that person has done any of the following:

(A) Has been convicted of, or has pleaded nolo contendere to, any crime involving an act of fraud or dishonesty.

(B) Has consented to or suffered a judgment in any civil action based upon conduct involving an act of fraud or dishonesty.

(C) Has consented to or suffered the suspension or revocation of any professional, occupational, or vocational license based upon conduct involving an act of fraud or dishonesty.

(D) Has willfully made or caused to be made in any application or report filed with the commissioner or in any proceeding before the commissioner, any statement that was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has willfully omitted to state in any application or report filed with the commissioner or in any proceeding before the commissioner, any material fact that was required to be stated therein.

(E) Has willfully committed any violation of, or has willfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person of, any provision of this division or of any regulation or order issued under this division.

(c) Paragraph (2) of subdivision (b) shall not be deemed to be an exclusive list of the grounds upon which the commissioner may find, for purposes of making findings on an application by a foreign (other nation) bank for approval to establish an office, that the bank, a director, executive officer, or controlling person of the bank, or a director or executive officer of a controlling person of the bank is not of good character.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1758

(a) Each foreign (other nation) bank that is licensed to maintain an office shall file with the commissioner reports as and when the commissioner may, by regulation or order, require.

(b) Each report filed with the commissioner under this chapter or under any regulation or order issued under this chapter shall be in the form, shall contain the information, shall be signed in the manner, and shall (if the commissioner so requires by regulation or order) be verified in the manner, that the commissioner may, by regulation or order, require.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1759

Each foreign (other nation) bank that is licensed to maintain an office shall make, keep, and preserve at the office or at another place that the commissioner may, by regulation or order, approve, the books, accounts, and other records relating to the business of the office, in the form, in the manner, and for the time that the commissioner may, by regulation or order, provide.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1760

(a) No foreign (other nation) bank which is licensed to maintain an agency or branch office shall concurrently maintain a federal agency or federal branch in this state.

(b) No foreign (other nation) bank which maintains a federal agency or federal branch in this state shall concurrently be licensed to maintain an agency or branch office in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1761

(a) No foreign (other nation) bank shall concurrently be licensed to maintain offices of different classes.

(b) Subdivision (a) does not prohibit a foreign (other nation) bank that is licensed to maintain a representative office from being concurrently licensed to maintain an office of a different class or to prohibit a foreign (other nation) bank that is licensed to maintain an office other than a representative office from being concurrently licensed to maintain a representative office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1762

(a) (1) No foreign (other nation) bank (other than a bank that is licensed to maintain an agency or branch office) shall be issued a license to maintain a representative office unless it shall have first filed with the commissioner, in the form that the commissioner may by regulation or order require, an appointment irrevocably appointing the commissioner and the commissioner’s successor from time to time in office to be the bank’s attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors that arises out of the activities in this state of the representative office after the appointment has been filed, with the same force and validity as if served personally on the bank or its successor, as the case may be.

(2) Any foreign (other nation) bank (other than a bank that is licensed to maintain an agency or branch office or that maintains a federal agency or federal branch in this state) that maintains a representative office and that has not filed with the commissioner an appointment pursuant to paragraph (1) shall be deemed by the maintenance of that office to have appointed the commissioner as its attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors that arises out of the activities in this state of the representative office with the same force and validity as if served personally on the bank or its successor, as the case may be.

(b) (1) No foreign (other nation) bank shall be issued a license to maintain an agency or branch office unless it shall have first filed with the commissioner, in the form that the commissioner may by regulation or order require, an appointment irrevocably appointing the commissioner and the commissioner’s successor from time to time in office to be the bank’s attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors that arises after the appointment has been filed, with the same force and validity as if served personally on the bank or its successor, as the case may be.

(2) Any foreign (other nation) bank that maintains an agency or branch office (other than a federal agency or federal branch) and that has not filed with the commissioner an appointment pursuant to paragraph (1) shall be deemed by the maintenance of that office to have appointed the commissioner as its attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors with the same force and validity as if served personally on the bank or its successor, as the case may be.

(c) Service may be made on a foreign (other nation) bank that has appointed or is deemed to have appointed the commissioner as its attorney for service of process by leaving a copy of the process at any office of the commissioner. However, the service is not effective unless (1) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the bank served at its last address on file with the commissioner at any of its offices in this state or at its head office, and (2) an affidavit of compliance with this subdivision by the party making service is filed in the case on or before the return date, if any, or within any further time that the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1763

No license shall be transferable or assignable.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1764

Each foreign (other nation) bank that is licensed to maintain an office shall post its license in a conspicuous place at the office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1765

(a) Each foreign (other nation) bank that is licensed to maintain an office shall assign to the office a popular name that consists of a specific designation by name or number and shall post the popular name and the name of the bank in a conspicuous place at the office.

(b) The popular name that a foreign (other nation) bank assigns to a representative office that it is licensed to maintain shall include the term “representative office.”

(c) The popular name that a foreign (other nation) bank assigns to an agency that it is licensed to maintain shall not include the term “branch” unless the term is modified by the word “foreign” or “overseas” or by a similar word.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1766

Whenever a foreign (other nation) bank is licensed to maintain two or more agencies or branch offices, it shall designate one of such offices as its primary office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1767

Each foreign (other nation) bank that is licensed to maintain an office shall conduct all of the business of the office in a single building or in adjoining buildings. However, for good cause and with the approval of the commissioner, the bank may conduct part of the business of the office elsewhere in the same vicinity.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1768

Any foreign (other nation) bank that, at the time it makes a loan or forbearance or executes a contract therefor, has assets equal to at least one hundred million dollars ($100,000,000), is licensed to maintain an office in California, is licensed or otherwise authorized by another state of the United States to maintain an agency or branch office in that state, or maintains a federal agency or federal branch in any state of the United States is exempted from the restrictions of Section 1 of Article XV of the Constitution relating to rates of interest upon the loan or forbearance of any money, goods, or things in action or on accounts after demand.

This section does not exempt a foreign (other nation) bank or a subsidiary thereof from complying with all other laws and regulations governing the business in which such a bank or subsidiary is engaged.

This section creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the Constitution.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Representative Offices

1780

(a) No foreign (other nation) bank shall establish or maintain an office in this state at which it engages in representational functions unless it is licensed to maintain a representative office, agency, or branch office at that place.

(b) (1) No person shall establish or maintain an office in this state as representative of a foreign (other nation) bank unless the bank is licensed to maintain the office as a representative office.

(2) For purposes of this chapter, if any person establishes or maintains an office in this state as representative of a foreign (other nation) bank, the bank shall be deemed to establish and maintain the office as a representative office.

(c) Neither subdivision (a) nor subdivision (b) shall be deemed to prohibit a foreign (other nation) bank that maintains a federal agency or federal branch in this state from establishing or maintaining one or more representative offices in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1781

(a) (1) No foreign (other nation) bank shall establish or maintain a representative office unless the commissioner shall have first approved the establishment of the office and issued a license authorizing the bank to maintain the office.

(2) Paragraph (1) shall not be deemed to prohibit a foreign (other nation) bank that maintains a federal agency or federal branch in this state from establishing or maintaining one or more representative offices in this state.

(b) If the commissioner finds the following with respect to an application by a foreign (other nation) bank for approval to establish a representative office, the commissioner shall approve the application:

(1) That the bank, any controlling person of the bank, the directors and executive officers of the bank or of any controlling person of the bank, and the proposed management of the office are each of good character and sound financial standing.

(2) That the financial history and condition of the bank are satisfactory.

(3) That the management of the bank and the proposed management of the office are adequate.

(4) That it is reasonable to believe that, if licensed to maintain the office, the bank will operate the office in compliance with all applicable laws, regulations, and orders.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) bank for approval to establish a representative office has been approved and all conditions precedent to the issuance of a license authorizing the bank to maintain the office have been fulfilled, the commissioner shall issue the license.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1782

(a) No foreign (other nation) bank that is licensed to maintain a representative office shall relocate the office unless the commissioner shall have first approved the relocation and issued a license authorizing the bank to maintain the office at the new site.

(b) If the commissioner finds the following with respect to an application by a foreign (other nation) bank for approval to relocate a representative office, the commissioner shall approve the application:

(1) In case the new site of the office is in the same vicinity as the old site, that the relocation of the office will not be substantially detrimental to the public convenience and advantage; or

(2) In case the new site of the office is not in the same vicinity as the old site:

(A) That the relocation of the office from the old site will not be substantially detrimental to the public convenience and advantage in the area that is primarily served by the office at the old site; and

(B) That the relocation of the office to the new site will promote the public convenience and advantage.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) bank for approval to relocate a representative office has been approved and all conditions precedent to the issuance of a license authorizing the bank to maintain the office at the new site have been fulfilled, the commissioner shall issue the license.

(d) Promptly after a foreign (other nation) bank that is licensed to maintain a representative office relocates the office, the bank shall surrender to the commissioner the license that authorized it to maintain the office at the old site.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1783

A foreign (other nation) bank that is licensed to maintain a representative office may, subject to any regulations that the commissioner may prescribe, engage in representational functions at the office but shall not solicit or accept deposits or otherwise transact business at the office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1784

(a) (1) No foreign (other nation) bank that is licensed to maintain a representative office shall close the office unless the commissioner shall have first approved the closing.

(2) Paragraph (1) shall not be deemed to prohibit a foreign (other nation) bank that is licensed to maintain a representative office from closing the office in accordance with Article 4 (commencing with Section 1825).

(b) If the commissioner finds, with respect to an application by a foreign (other nation) bank for approval to close a representative office, that the closing of the office will not be substantially detrimental to the public convenience and advantage, the commissioner shall approve the application. If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) bank for approval to close a representative office has been approved and all conditions precedent to the closing have been fulfilled, the bank may close the office and shall promptly thereafter surrender to the commissioner the license that authorized it to maintain the office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 3 - Agencies and Branch Offices

1800

(a) No foreign (other nation) bank shall transact business in this state except at an agency or branch office that it is licensed to maintain and at which it is permitted by this chapter to transact the business transacted.

(b) Subdivision (a) shall not be deemed to prohibit:

(1) Any foreign (other nation) bank that maintains a federal agency or federal branch in this state from transacting at the federal agency or federal branch any business that it may be authorized to transact under applicable federal laws and regulations;

(2) Any foreign (other nation) bank from carrying on the activities described in subdivision (d) of Section 191 of the Corporations Code;

(3) Any foreign (other nation) bank that does not maintain an agency or branch office from making in this state loans secured by liens on real property located in this state; or

(4) Any foreign (other nation) bank that does not maintain an agency or branch office from transacting trust business as permitted under Section 1555.

(c) For purposes of subdivision (a), no foreign (other nation) bank shall be deemed to be transacting business in this state merely because a majority-owned subsidiary transacts business in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1801

No foreign (other nation) bank shall be licensed to maintain any agency or branch office unless it is qualified to transact intrastate business in this state under Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1802

No foreign (other nation) bank shall be licensed to maintain a retail branch office unless the deposits in such office are insured by the Federal Deposit Insurance Corporation in accordance with the provisions of the Federal Deposit Insurance Act.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1803

(a) (1) No foreign (other nation) bank shall establish or maintain an agency or branch office unless the commissioner shall have first approved the establishment of that office and issued a license authorizing the bank to maintain the office.

(2) Paragraph (1) shall not be deemed to prohibit a foreign (other nation) bank from establishing or maintaining a federal agency or federal branch in this state.

(b) If the commissioner finds the following with respect to an application by a foreign (other nation) bank for approval to establish an agency or branch office, the commissioner shall approve the application:

(1) That the bank, any controlling person of the bank, the directors and executive officers of the bank or of any controlling person of the bank, and the proposed management of the office are each of good character and sound financial standing.

(2) That the financial history and condition of the bank are satisfactory.

(3) That the management of the bank and the proposed management of the office are adequate.

(4) That it is reasonable to believe that, if licensed to maintain the office, the bank will operate the office in a safe and sound manner and in compliance with all applicable laws, regulations, and orders.

(5) That the bank’s plan to establish and to maintain the office affords reasonable promise of successful operation.

(6) That the bank’s establishment and maintenance of the office will promote the public convenience and advantage.

(7) In case the office is to be a branch office, that the foreign nation where the bank is domiciled permits banks organized under the laws of this state and national banks headquartered in this state to establish and maintain in those foreign nation offices substantially equivalent to agencies, offices substantially equivalent to branch offices, or wholly (except for directors’ qualifying shares) owned banks organized under the laws of the foreign nation.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) bank for approval to establish an agency or branch office has been approved and all conditions precedent to the issuance of a license authorizing the bank to maintain the office have been fulfilled, the commissioner shall issue the license.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1804

(a) No foreign (other nation) bank which is licensed to maintain an agency or branch office shall relocate such office unless the commissioner shall have first approved such relocation and issued a license authorizing such bank to maintain the office at the new site.

(b) If the commissioner finds the following with respect to an application by a foreign (other nation) bank for approval to relocate any agency or branch office, the commissioner shall approve such application:

(1) In case the new site of the office is in the same vicinity as the old site:

(A) That it will not be unsafe or unsound for the bank to relocate the office; and

(B) That the relocation of the office will not be substantially detrimental to the public convenience and advantage, or that the relocation is necessary in the interests of the safety and soundness of the bank; or

(2) In case the new site of the office is not in the same vicinity as the old site:

(A) That the bank’s plan to relocate the office and to maintain the office at the new site affords reasonable promise of successful operation;

(B) That the relocation of the office from the old site will not be substantially detrimental to the public convenience and advantage in the area which is primarily served by the office at the old site, or that the relocation is necessary in the interests of the safety and soundness of the bank; and

(C) That the relocation of the office to the new site will promote the public convenience and advantage.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) bank for approval to relocate an agency or branch office has been approved and all conditions precedent to the issuance of a license authorizing such bank to maintain such office at the new site have been fulfilled, the commissioner shall issue such license.

(d) Promptly after a foreign (other nation) bank which is licensed to maintain an agency or branch office relocates such office, such bank shall surrender to the commissioner the license which authorized it to maintain such office at the old site.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1805

(a) A foreign (other nation) bank that is licensed to maintain an agency or branch office may transact commercial banking business at the office, subject to the following:

(1) In case the office is a nondepositary agency, the bank shall not transact the business of accepting deposits.

(2) In case the office is a depositary agency, the bank shall not transact the business of accepting any deposits other than deposits of (A) a foreign nation, (B) an agency or instrumentality of a foreign nation, or (C) a person which resides, is domiciled, and maintains its principal place of business in a foreign nation. For purposes of this paragraph, “person” means any individual, proprietorship, joint venture, partnership, trust, business trust, syndicate, association, joint stock company, corporation, limited liability company, or any other organization or any branch or division thereof.

(3) In case the office is a limited branch office, the bank shall not transact the business of accepting any deposits other than (A) deposits of the kind described in paragraph (2), or (B) deposits that a corporation organized under Section 25A of the Federal Reserve Act (12 U.S.C. Sec. 612 et seq.) is permitted to accept.

(4) In case the office is a wholesale branch office, the bank shall not transact the business of accepting any deposits other than (A) deposits of the kind described in paragraph (2), (B) deposits of two hundred fifty thousand dollars ($250,000) or more, or (C) deposits the acceptance of which the commissioner determines by regulation or order do not constitute engaging in domestic retail deposit activities requiring deposit insurance protection.

(5) In case the office is an agency, limited branch office, or wholesale branch office, the bank may, subject to any regulations that the commissioner may prescribe, maintain credit balances.

(6) In any case, the bank shall not transact any business that it is not authorized to transact or is prohibited from transacting under the law of its domicile or that commercial banks organized under the laws of this state are not authorized to transact or are prohibited from transacting.

(b) No foreign (other nation) bank that is licensed to maintain an agency or branch office shall transact any trust business at the office except as permitted under Section 1555.

(Amended by Stats. 2013, Ch. 334, Sec. 42. Effective January 1, 2014.)



1806

(a) In addition to other provisions of this division and Division 1 (commencing with Section 99) that are otherwise applicable to or with respect to foreign (other nation) banks licensed to maintain nondepositary agencies, the following provisions of this division shall apply to or with respect to each foreign (other nation) bank licensed to maintain a nondepositary agency with respect to its business in this state as if the bank were a commercial bank organized under the laws of this state:

(1) Article 6 (commencing with Section 405) of Chapter 3 of Division 1.

(2) Chapter 6 (commencing with Section 550) of Division 1.

(3) Chapter 4.5 (commencing with Section 1090).

(4) Chapter 17 (commencing with Section 1620).

(5) Chapter 19 (commencing with Section 1670).

(b) In addition to other provisions of this division and Division 1 (commencing with Section 99) which are otherwise applicable to or with respect to foreign (other nation) banks licensed to maintain depositary agencies or branch offices, the following provisions of this division and Division 1 (commencing with Section 99) shall apply to or with respect to each foreign (other nation) bank licensed to maintain a depositary agency or branch office with respect to its business in this state as if the bank were a commercial bank organized under the laws of this state:

(1) Article 6 (commencing with Section 405) of Chapter 3 of Division 1.

(2) Chapter 6 (commencing with Section 550) of Division 1.

(3) Chapter 4.5 (commencing with Section 1090).

(4) Chapter 10 (commencing with Section 1320).

(5) Chapter 12 (commencing with Section 1400).

(6) Chapter 13 (commencing with Section 1450).

(7) Chapter 14 (commencing with Section 1460).

(8) Chapter 17 (commencing with Section 1620).

(9) Chapter 19 (commencing with Section 1670).

(10) Section 1864 and Article 2 (commencing with Section 1900), Article 3 (commencing with Section 1905), and Article 4 (commencing with Section 1910) of Chapter 21.

(c) Whenever any provision of this chapter or of any regulation or order issued under this chapter that is applicable to or with respect to foreign (other nation) banks licensed to transact business in this state is inconsistent with any provision of any other chapter of this division and Division 1 (commencing with Section 99) that is applicable to or with respect to foreign (other nation) banks licensed to transact business in this state, the former provision shall apply, and the latter provision shall not apply.

(d) (1) Whenever any provision of this division (other than the provisions of this chapter) and Division 1 (commencing with Section 99) is applicable to or with respect to foreign (other nation) banks licensed to transact business in this state, the provision shall be applied with any changes in points of detail as may be necessary or appropriate.

(2) Without limiting the provisions of paragraph (1), for purposes of any provision of this division (other than the provisions of this chapter) and Division 1 (commencing with Section 99) that is applicable to or with respect to a foreign (other nation) bank licensed to transact business in this state:

(A) “Approved by (or approval of) the board” means approved or ratified by the board of the bank, by a committee of the board authorized to exercise the powers of the board with respect to the particular matter, or by an officer of the bank who is assigned to the head office of the bank and who has authority over the bank’s business in this state, including authority to approve or ratify the particular matter.

(B) “Head office” means the primary office of the bank.

(C) “Shareholders’ equity” means the shareholders’ equity of the bank or, if the bank has no shareholders’ equity, the closest equivalent account or accounts.

(e) Whenever any provision of this division (other than the provisions of this chapter) and Division 1 (commencing with Section 99) that is applicable to or with respect to a foreign (other nation) bank licensed to transact business in this state limits the amount of any assets or liabilities of the bank (including, by way of example, the amount of borrowings of, obligations to, or investments of the bank), for purposes of calculating the amount of the assets or liabilities, only the assets or liabilities of the agencies or branch offices of the bank shall be included, and the assets and liabilities of offices of the bank outside this state shall be excluded.

(Amended by Stats. 2013, Ch. 334, Sec. 43. Effective January 1, 2014.)



1807

(a) Whenever the commissioner calls for a report under Section 453 from commercial banks organized under the laws of this state, the commissioner shall call for a report from each foreign (other nation) bank that is licensed to transact business in this state.

(b) (1) A foreign (other nation) bank that is licensed to transact business in this state shall prominently display in the lobby of each agency and branch office, except an automated teller machine branch office (as defined in Section 1330), a notice that any person may obtain a financial report from the bank. The notice shall include the address and telephone number of the person or office to be contacted for a financial report. The bank shall, promptly after receiving a request for a financial report, mail or otherwise furnish the financial report to the requester. The first financial report shall be provided without charge.

(2) The financial report called for in this subdivision shall contain either (A) the information that the commissioner may require by regulation or (B) in the absence of a regulation, the last balance sheet and income statement, each without any schedules, that the bank filed with the commissioner pursuant to Section 453.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1808

Each foreign (other nation) bank which is licensed to maintain a depositary agency, limited branch office, or wholesale branch office shall, in accordance with such regulations as the commissioner may prescribe, give notice that deposits in such office are not insured by the Federal Deposit Insurance Corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1809

(a) In case a foreign (other nation) bank is licensed to maintain a depositary agency or branch office and such office is not subject to the regulations of the Depository Institutions Deregulation Committee, Regulation Q of the Board of Governors of the Federal Reserve System, or Part 329 of the regulations of the Federal Deposit Insurance Corporation, such bank shall, with respect to deposits accepted at the office, comply with such regulations regarding maximum interest rates on deposits, prepayment of time deposits, and related matters as the commissioner may prescribe as being necessary and appropriate to maintain competitive equality between foreign (other nation) banks and banks organized under the laws of this state which are subject to the regulations of the Depository Institutions Deregulation Committee, Regulation Q of the Board of Governors of the Federal Reserve System, or Part 329 of the regulations of the Federal Deposit Insurance Corporation.

(b) For purposes of, and notwithstanding any contrary provisions of, Chapter 3.5 (commencing with Section 11340), Part 1 of Division 3 of Title 2 of the Government Code, whenever the commissioner adopts a regulation or order of repeal of a regulation under subdivision (a), the commissioner may, without describing specific facts showing the need for immediate action, find that adoption of such regulation or order of repeal is necessary for the immediate preservation of the public peace, health and safety, or general welfare, and such regulation or order of repeal shall be deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1810

(a) Each foreign (other nation) bank which is licensed to transact business in this state shall keep the assets of such business separate and apart from the assets of its business outside this state.

(b) The creditors of the business in this state of a foreign (other nation) bank which is licensed to transact business in this state shall be entitled to priority over other creditors with respect to the assets of such bank’s business in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1811

(a) In this section:

(1) “Adjusted liabilities,” when used with respect to a foreign (other nation) bank, means the liabilities of such bank’s business in this state, excluding (A) accrued expenses, (B) any liability to an office (whether in or outside of this state) or majority-owned subsidiary of the bank, and (C) such other liabilities as the commissioner may by regulation or order exclude.

(2) “Applicable minimum,” when used with respect to eligible assets deposited or to be deposited with an approved depository by a foreign (other nation) bank, means such amount as the commissioner may from time to time by regulation or order determine to be necessary for the maintenance of sound financial condition, for the protection of the interests of creditors of the bank’s business in this state, or for the protection of the public interest. However, in the case of a foreign (other nation) bank which is licensed to maintain a branch office, the applicable minimum shall in no event be less than 1 percent of the adjusted liabilities of such bank.

(3) “Approved depository,” when used with respect to a foreign (other nation) bank, means a bank organized under the laws of this state or a national bank headquartered in this state which has been selected by such foreign (other nation) bank and approved by the commissioner for the purpose of acting as the approved depository of the foreign (other nation) bank and which has filed with the commissioner, in such form as the commissioner may by regulation or order prescribe, an agreement to comply with all applicable provisions of this section and of any regulation or order issued under this section.

(4) “Eligible assets” when used with respect to a foreign (other nation) bank, means any of the following:

(A) Cash.

(B) Any security of the type described in Section 1572.

(C) Any negotiable certificate of deposit which (i) has a maturity of not more than one year, (ii) is payable in the United States, and (iii) is issued by a bank organized under the laws of a state of the United States, by a national bank, or by a branch office of a foreign (other nation) bank which is located in the United States.

(D) Any commercial paper which is payable in the United States and which is rated P-1 or its equivalent by a nationally recognized rating service; provided, however, that any conflict in rating shall be resolved in favor of the lower rating.

(E) Any banker’s acceptance which is payable in the United States and which is eligible for discount with a Federal Reserve bank.

(F) Any other asset which the commissioner by regulation or order determines to be eligible.

Notwithstanding the foregoing provisions of this paragraph, “eligible asset,” when used with respect to a foreign (other nation) bank, does not include any instrument the issuer of which (i) is, or is affiliated with, such foreign (other nation) bank, (ii) is domiciled in, or controlled by a bank or other person domiciled in, the same foreign nation as the foreign (other nation) bank, or (iii) is, or is controlled by, such foreign nation. For purposes of the foregoing provision, to be “affiliated” means to control, to be controlled by, or to be under common control with; and to “control” has the meaning set forth in subdivision (b) of Section 1250.

(b) For purposes of this section:

(1) The amount of adjusted liabilities of a foreign (other nation) bank’s business in this state shall be computed for such period, in such manner, and on such basis as the commissioner may by regulation or order prescribe.

(2) Any eligible asset shall be valued at the lesser of market or par.

(c) (1) Before any foreign (other nation) bank is licensed to transact business in this state, such bank shall deposit, and each foreign (other nation) bank which is licensed to transact business in this state shall maintain on deposit, with an approved depository eligible assets having a value in an amount not less than the applicable minimum.

(2) Whenever a foreign (other nation) bank which is licensed to transact business in this state ceases to be so licensed, such bank shall thereafter maintain on deposit with an approved depository eligible assets having a value in an amount not less than the applicable minimum for such period of time as the commissioner may determine to be necessary for the protection of creditors of the bank’s business in this state or for the protection of the public interest.

(d) (1) No foreign (other nation) bank which maintains eligible assets on deposit with an approved depository pursuant to this section shall withdraw any such eligible assets except with the prior approval of the commissioner.

(2) No approved depository which holds eligible assets on deposit from a foreign (other nation) bank pursuant to this section shall release any such eligible assets except with the prior approval of the commissioner or as otherwise provided in subdivision (h).

(e) Any foreign (other nation) bank which maintains eligible assets on deposit with an approved depository pursuant to this section shall, unless the commissioner shall have suspended or revoked its license to transact business in this state or taken possession of its property and business in this state, be entitled to receive any income paid on such eligible assets.

(f) (1) Whenever a foreign (other nation) bank deposits eligible assets with, or withdraws eligible assets from, an approved depository pursuant to this section, such bank shall do so in accordance with such procedures and requirements as the commissioner may by regulation or order prescribe.

(2) Whenever an approved depository receives, holds, or releases eligible assets pursuant to this section, such approved depository shall do so in accordance with such procedures and requirements as the commissioner may by regulation or order prescribe and shall file with the commissioner such reports as and when the commissioner may by regulation or order require.

(g) Whenever a foreign (other nation) bank maintains eligible assets on deposit with an approved depository pursuant to this section:

(1) The eligible assets shall be deemed to be pledged to the commissioner for the benefit of the creditors of the bank’s business in this state; and, notwithstanding any provision of the Uniform Commercial Code to the contrary, the commissioner, for the benefit of such creditors, shall be deemed to have a security interest in such eligible assets.

(2) The eligible assets shall be free from any lien, charge, right of setoff, credit, or preference in connection with any claim of the approved depository against the bank.

(h) (1) In case the commissioner takes possession of the property and business of a foreign (other nation) bank which maintains eligible assets on deposit with an approved depository pursuant to this section, such approved depository shall, upon order of the commissioner, release such eligible assets to the commissioner, as liquidator of the property and business of such bank.

(2) In case a foreign (other nation) bank which maintains eligible assets on deposit with an approved depository pursuant to this section fails to pay any judgment creditor of its business in this state and the commissioner has not taken possession of the property and business of such bank, such approved depository shall release such eligible assets to the commissioner, and the commissioner shall make such disposition of the eligible assets, as a court of competent jurisdiction of this state or of the United States may order for the benefit of such judgment creditor. For purposes of this paragraph, “judgment creditor of its business in this state” means a person to whom the bank is required to pay money under a judgment which (A) arose out of the bank’s business in this state, (B) has been entered by a court of this state or of the United States, (C) has become final, in that all possibility of direct attack on such judgment by way of appeal, motion for new trial, motion to vacate, or petition for extraordinary writ has been exhausted, and (D) has remained unpaid for a period of not less than 60 days after becoming final.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1812

(a) In this section:

(1) “Adjusted liabilities,” when used with respect to a foreign (other nation) bank which is licensed to maintain a branch office in this state, means the liabilities of such bank’s business in this state, excluding (A) accrued expenses, (B) any liability to an office (whether in or outside of this state) or majority-owned subsidiary of the bank, and (C) such other liabilities as the commissioner may by regulation or order exclude.

(2) “Eligible assets” means any asset which the commissioner by regulation or order determines to be eligible for purposes of this section. However, “eligible asset,” when used with respect to a foreign (other nation) bank which is licensed to maintain a branch office, includes (A) any asset which such bank maintains on deposit pursuant to Section 1811 and (B) any reserves which the bank maintains with respect to its business in this state in accordance with requirements prescribed by the Board of Governors of the Federal Reserve System.

(b) For purposes of this section, the amount of eligible assets and the amount of adjusted liabilities of a foreign (other nation) bank which is licensed to maintain a branch office in this state shall each be computed for such period, in such manner, and on such basis as the commissioner may by regulation or order prescribe.

(c) A foreign (other nation) bank licensed to maintain a branch office in this state shall hold at its branch offices in this state or at such other places as the commissioner may approve, eligible assets in such amount, if any, as the commissioner may from time to time by regulation or order determine to be necessary for the maintenance of sound financial condition, for the protection of the interests of creditors of the bank’s business in this state, or for the protection of the public interest. However, in no event shall such amount exceed 108 percent of the adjusted liabilities of the bank’s business in this state.

(d) If the commissioner finds, with respect to a foreign (other nation) bank licensed to maintain a branch office in this state, that such action is necessary for the maintenance of sound financial condition, for the protection of the interests of creditors of such bank’s business in this state, or for the protection of the public interest, the commissioner may order the bank to place all or part of the eligible assets which the bank is required to hold under subdivision (c) in the custody of such bank organized under the laws of this state or such national bank headquartered in this state as the commissioner may designate.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1813

(a) (1) No foreign (other nation) bank which is licensed to maintain an agency or branch office shall close such office unless the commissioner shall have first approved such closing.

(2) Paragraph (1) shall not be deemed to prohibit a foreign (other nation) bank which is licensed to maintain an agency or branch office from closing such office in accordance with Article 4 (commencing with Section 1825).

(b) If the commissioner finds the following with respect to an application by a foreign (other nation) bank for approval to close an agency or branch office, the commissioner shall approve such application:

(1) That it will not be unsafe or unsound for the bank to close the office; and

(2) That the closing of the office will not be substantially detrimental to the public convenience and advantage or that the closing of the office is necessary in the interests of the safety and soundness of the bank.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) bank for approval to close an agency or branch office has been approved and all conditions precedent to such closing have been fulfilled, such bank may close such office and shall promptly thereafter surrender to the commissioner the license which authorized it to maintain the office.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 4 - Voluntary Surrender of License

1825

(a) Any foreign (other nation) bank that holds a license to maintain an office may voluntarily surrender the license by filing the license and a report with the commissioner. However, any foreign (other nation) bank that holds licenses to maintain two or more offices may not voluntarily surrender less than all of the licenses.

(b) (1) Except as otherwise provided in paragraph (2), a voluntary surrender of a license shall be effective on the 30th day after the license and the report called for in subdivision (a) are filed with the commissioner or on an earlier date as the commissioner may by order specify.

(2) If a proceeding to revoke or suspend a license is pending at the time when the license and the report called for in subdivision (a) are filed with the commissioner or if a proceeding to revoke or suspend a license or to impose conditions upon the surrender of a license is instituted before the 30th day after the license and the report called for in subdivision (a) are filed with the commissioner, the voluntary surrender of the license shall become effective at the time and upon the conditions that the commissioner may by order specify.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 5 - Enforcement

1830

If the commissioner finds that any person has violated any provision of this chapter or of any regulation or order issued under this chapter, the commissioner may order the person to pay to the commissioner a civil penalty imposed pursuant to Section 329.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1831

If, after notice and a hearing, the commissioner finds any of the following with respect to a foreign (other nation) bank that is licensed to maintain an office, the commissioner may issue an order suspending or revoking the license of the bank:

(a) That the bank has violated any provision of this division or of any regulation or order issued under this division or any provision of any other applicable law, regulation, or order;

(b) That the bank, in case it is licensed to transact business in this state, is transacting the business in an unsafe or unsound manner or, in any case, is transacting business elsewhere in an unsafe or unsound manner;

(c) That the bank is in unsafe or unsound condition;

(d) That the bank has ceased to operate its office;

(e) That the bank is insolvent in that it has ceased to pay its debts in the ordinary course of business, it cannot pay its debts as they become due, or its liabilities exceed its assets;

(f) That the bank has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due;

(g) That the bank is the subject of an order for relief in bankruptcy or has sought other relief under any bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for any such relief under any such law against the bank and the bank has by any affirmative act approved of or consented to the action or the relief has been granted;

(h) That a receiver, liquidator, or conservator has been appointed for the bank or that any proceeding for such an appointment or any similar proceeding has been initiated in the place where the bank is domiciled;

(i) That the existence of the bank or the authority of the bank to transact banking business under the laws of the place where the bank is domiciled has been suspended or terminated; or

(j) That any fact or condition exists that, if it had existed at the time when the bank applied for its license to transact business in this state, would have been grounds for denying the application.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1832

(a) If the commissioner finds that any of the factors set forth in Section 1831 is true with respect to any foreign (other nation) bank that is licensed to maintain an office and that it is necessary, in case the bank is licensed to transact business in this state, for the protection of the interests of creditors of the bank’s business in this state or, in any case, for the protection of the public interest that the commissioner immediately suspend or revoke the license of the bank, the commissioner may issue an order suspending or revoking the license of the bank.

(b) (1) Within 30 days after an order is issued pursuant to subdivision (a), the foreign (other nation) bank to which the order is issued may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence the hearing within 15 business days after the application is filed with the commissioner (or within any longer period to which the bank consents), the order shall be deemed rescinded. Within 30 days after the hearing, the commissioner shall affirm, modify, or rescind the order; otherwise, the order shall be deemed rescinded.

(2) The right of any foreign (other nation) bank to which an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the bank to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1833

Any foreign (other nation) bank whose license to maintain an office is suspended or revoked shall immediately surrender the license to the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1834

(a) Any foreign (other nation) bank to which an order is issued under Section 1831 or 1832 may apply to the commissioner to modify or rescind such order. The commissioner shall not grant the application unless he or she finds that it is in the public interest to do so and that it is reasonable to believe that the bank will, if and when it is again licensed to maintain an office, comply with all applicable provisions of this division and of any regulation or order issued under this division.

(b) The right of any foreign (other nation) bank to which an order is issued under Section 1831 or 1832 to petition for judicial review of the order shall not be affected by the failure of the bank to apply to the commissioner pursuant to subdivision (a) to modify or rescind the order.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1835

(a) If the commissioner finds that any of the factors set forth in Section 1831 is true with respect to any foreign (other nation) bank which is licensed to transact business in this state and that it is necessary for the protection of the interests of the creditors of such bank’s business in this state or for the protection of the public interest that he or she take immediate possession of the property and business of the bank, the commissioner may by order forthwith take possession of the property and business of the bank and retain possession until the bank resumes business in this state or is finally liquidated. The bank may, with the consent of the commissioner, resume business in this state upon such conditions as the commissioner may prescribe.

(b) (1) Whenever the commissioner takes possession of the property and business of a foreign (other nation) bank pursuant to subdivision (a), such bank may, within 10 days, apply to the superior court in the county in which the primary office of the bank is located to enjoin further proceedings. The court may, after citing the commissioner to show cause why further proceedings should not be enjoined and after a hearing, dismiss such application or enjoin the commissioner from further proceedings and order him or her to surrender the property and business of the bank to the bank or make such further order as may be just.

(2) The judgment of the court may be appealed by the commissioner or by the bank in the manner provided by law for appeals from the judgment of a superior court to the court of appeal. In case the commissioner appeals the judgment of the court, such appeal shall operate as a stay of the judgment, and the commissioner shall not be required to post any bond.

(c) Whenever the commissioner takes possession of the property and business of a foreign (other nation) bank pursuant to subdivision (a), the commissioner shall conserve or liquidate the property and business of the bank pursuant to Chapter 6 (commencing with Section 550) and Chapter 7 (commencing with Section 600) of Division 1, and the provisions of those chapters shall apply, except Sections 592, 593, and 690, as if the bank were a bank organized under the laws of this state.

(d) When the commissioner has completed the liquidation of the property and business of a foreign (other nation) bank, the commissioner shall transfer any remaining assets to such bank in accordance with such orders as the court may issue. However, in case the bank has an office in another state of the United States which is in liquidation and the assets of such office appear to be insufficient to pay in full the creditors of the office, the court shall order the commissioner to transfer to the liquidator of the office such amount of any such remaining assets as appears to be necessary to cover such insufficiency; if there are two or more such offices and the amount of remaining assets is less than the aggregate amount of insufficiencies with respect to the offices, the court shall order the commissioner to distribute the remaining assets among the liquidators of such offices in such manner as the court finds equitable.

(Amended by Stats. 2013, Ch. 334, Sec. 44. Effective January 1, 2014.)









CHAPTER 21 - International and Foreign Banking and Financing

ARTICLE 1 - International and Foreign Banking and Financing Corporations

1850

As used in this article, unless the context otherwise requires, “corporation” means a corporation organized under the laws of this state for the purpose of transacting business pursuant to this article.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1851

The provisions of Chapter 1 (commencing with Section 99) of Division 1 applicable to, or with respect to, banks shall apply to, or with respect to, as the case may be, corporations.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1852

When authorized by the previous written consent of the commissioner as provided by Chapter 3 (commencing with Section 1040) one or more persons may organize a corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1853

The articles of a corporation shall provide that the purpose of the corporation is to engage in the business of international and foreign banking and other international and foreign financial operations, the business of banking and other financial operations in any dependency or insular possession of the United States, and any other lawful activities which are not, by applicable laws or regulations, prohibited to a corporation transacting business under this article.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1854

The articles of incorporation shall be submitted to the commissioner for his or her approval before they are filed with the Secretary of State pursuant to the Corporations Code. After the articles have been filed with the Secretary of State the corporation shall file with the commissioner a copy thereof, certified by the Secretary of State, and, after the organization meeting of the directors, a copy of its bylaws certified by its secretary.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1855

Each corporation shall have power, under such rules and regulations as the commissioner may prescribe:

(a) To purchase, sell, discount, and negotiate, with or without its endorsement or guaranty, notes, drafts, checks, bills of exchange, acceptances, including bankers’ acceptances, cable transfers, and other evidences of indebtedness; to purchase and sell, with or without its endorsement or guaranty, securities, including the obligations of the United States or of any state thereof but not including shares of stock in any corporation except as herein provided; to accept bills or drafts drawn upon it subject to such limitations and restrictions as the commissioner may impose; to issue letters of credit; to purchase and sell coin, bullion, and exchange; to borrow and to lend money; to issue debentures, bonds, and promissory notes under such general conditions as to security and such limitations as the commissioner may prescribe; to receive deposits outside of the United States and to receive only such deposits in this state or in any other state of the United States as may be incidental to or for the purpose of carrying out transactions in foreign countries or dependencies or insular possessions of the United States.

(b) Generally, to exercise such powers as are incidental to the powers conferred by this article or as may be usual, in the determination of the commissioner, in connection with the transaction of the business of banking or other financial operations in the countries, colonies, dependencies, or possessions in which it shall transact business and not inconsistent with the power specifically granted herein. Nothing contained in this article shall be construed to prohibit the commissioner, under his or her power to prescribe rules and regulations, from limiting the aggregate amount of liabilities of any or all classes incurred by the corporation and outstanding at any one time.

(c) To establish and maintain for the transaction of its business branches or agencies in foreign countries, their dependencies or colonies, and in any state of the United States, and in the dependencies or insular possessions of the United States, at such places as may be approved by the commissioner and under such rules and regulations as he or she may prescribe, including any state of the United States, or countries or dependencies not specified in the original organization certificate.

(d) With the consent of the commissioner to purchase and hold stock or other certificates of ownership in any other corporation organized under the laws of this state for the purpose of transacting business pursuant to this article, or under the laws of the United States, or under the laws of any foreign country or a colony of dependency thereof, or under the laws of any state, dependency or insular possession of the United States but not engaged in the general business of buying or selling goods, wares, merchandise, or commodities in the United States, and not transacting any business in the United States except such as in the judgment of the commissioner may be incidental to its international or foreign business.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1856

Except with the approval of the commissioner, no corporation shall invest in any one corporation an amount in excess of 10 percent of its own shareholders’ equity, except in a corporation engaged in the business of banking, when 15 percent of its shareholders’ equity may be so invested.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1857

No corporation shall purchase, own, or hold stock or certificates of ownership in any other corporation organized under this article or under the laws of any state which is in substantial competition therewith, or which holds stock or certificates of ownership in corporations which are in substantial competition with the purchasing corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1858

Nothing contained in this article shall prevent corporations from purchasing and holding stock in any corporation where such purchase shall be necessary to prevent a loss upon a debt previously contracted in good faith; and stock so purchased or acquired in corporations shall within six months from such purchase be sold or disposed of at public or private sale unless the time to so dispose of same is extended by the commissioner.

(Amended by Stats. 2013, Ch. 334, Sec. 45. Effective January 1, 2014.)



1859

No corporation shall carry on any part of its business in the United States except such as, in the judgment of the commissioner, shall be incidental to its international or foreign business. Except such as is incidental and preliminary to its organization no corporation shall exercise any of the powers conferred by this article until it has been duly authorized by the commissioner to commence business under the provisions of this article.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1860

No corporation shall engage in commerce or trade in commodities except as specifically provided in this article, nor shall it either directly or indirectly control or fix or attempt to control or fix the price of any such commodities. The license of any corporation violating this section shall be subject to forfeiture as provided in this article.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1861

It shall be unlawful for any director, officer, agent, or employee of any corporation to use or to conspire to use the credit, the funds, or the power of the corporation to fix or control the price of any commodities, and any person violating this section shall be punished by a fine of not less than two thousand dollars ($2,000) nor more than ten thousand dollars ($10,000), imprisonment in a county jail for not more than one year, imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment, in the discretion of the court.

(Added by Stats. 2011, Ch. 243, Sec. 13. Effective January 1, 2012.)



1862

No corporation shall be organized without adequate shareholders’ equity.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1863

The provisions of Chapter 5 (commencing with Section 1100) (except the provisions of Section 1121) applicable to, or with respect to, banks shall apply to, or with respect to, as the case may be, corporations.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1864

Any bank may invest in the shares of any corporation organized under the provisions of this article, but the aggregate amount of stock held in all corporations engaged in business of the kind described in this chapter shall not exceed 10 percent of the subscribing bank’s shareholders’ equity.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1865

(a) In this section, “foreign bank” means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, which engages in the business of banking, or any subsidiary or affiliate, organized under such laws, of any such company. “Foreign bank” includes, without limitation, foreign commercial banks, foreign merchant banks, and other foreign institutions that engage in banking activities usual in connection with the business of banking in the countries where such foreign institutions are organized or operating.

(b) Except as otherwise provided in subdivision (c), a majority of the shares of the capital stock of any corporation shall at all times be held and owned by citizens of the United States, by corporations the controlling interest in which is owned by citizens of the United States, chartered under the laws of the United States or of a state of the United States, or by firms or companies, the controlling interest in which is owned by citizens of the United States.

(c) Notwithstanding the provisions of subdivision (b), one or more foreign banks, institutions organized under the laws of foreign countries which own or control foreign banks, or banks organized under the laws of the United States, the states of the United States, or the District of Columbia, the controlling interests in which are owned by any such foreign banks or institutions, may, with the approval of the commissioner and upon such terms and conditions and subject to such rules and regulations as the commissioner may prescribe, own and hold 50 percent or more of the shares of the capital stock of any corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1866

Whenever it shall appear to the commissioner that any corporation has violated the provisions of its articles of incorporation or any law of this state, or is conducting its business in an unsafe or unauthorized manner, or if the contributed capital of any such corporation is impaired, or if the corporation shall refuse to submit its books, papers and concerns to the inspection of any examiner of the department or if any officer thereof shall refuse to be examined upon oath touching the concerns of the corporation or if the corporation shall suspend payment of its obligations, or if from any examination or report provided for by this article the commissioner shall have reason to conclude that the corporation is in an unsound or unsafe condition to transact the business for which it is organized, or that it is unsafe and inexpedient for it to continue business, or if any corporation shall neglect or refuse to observe any order of the commissioner specified in Section 580 or 581, the commissioner may forthwith take possession of the property and business of such corporation and retain such possession until such corporation shall resume business, or its affairs be finally liquidated as provided by this code for the liquidation of banks.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1867

No corporation shall deposit any of its funds with any other moneyed corporation unless the other corporation has been nominated and designated as a depositary for the funds of the depositing corporation by the vote of a majority of the directors of the depositing corporation and has been approved by the commissioner as a depositary. The commissioner may in his or her discretion revoke his or her approval of any such depositary. This limitation shall not apply to the deposit of funds by a corporation with another moneyed corporation, that owns all or a majority of the capital stock of the corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1868

No corporation shall be the holder of any shares of its own capital stock unless such stock shall have been taken to prevent loss upon a debt previously contracted in good faith, and stock so acquired shall, within six months from the time of its acquisition, be sold or disposed of at public or private sale.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1869

No corporation shall, either directly or indirectly, make any discount to any person for the purpose of enabling him to pay for or hold shares of its stock either subscribed for or purchased by him. Any corporation making any such discount shall forfeit to the people of the state twice the amount of such discount.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1870

No corporation shall by any system of accounting or any device of bookkeeping, directly or indirectly enter any of its assets upon its books in the name of any other person, or under any title or designation that is not truly descriptive thereof.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1871

Every corporation shall conform its methods of keeping its books and records to such orders in respect thereto as have been made and promulgated by the commissioner. Any corporation that refuses or neglects to obey such order shall be subject to a penalty of one hundred dollars ($100) for each day it so refuses or neglects.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1872

Each official communication directed by the commissioner to a corporation or to any officer thereof, relating to an examination or investigation conducted by the department or containing suggestions or recommendations as to the conduct of the business of such corporation, shall be submitted, by the officer receiving it, to the board at the next meeting of such board, and duly noted in the minutes of the meetings of such board.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1873

On or before the first day of February in each year, each corporation and every foreign corporation licensed by the commissioner to transact the business of such a corporation in this state, shall make a written report to the commissioner which shall contain a statement of its condition on the morning of the first day of January in that year and shall be in the form and contain the matters prescribed by the commissioner. The commissioner may, however, in his or her discretion, accept from a corporation, which has branches in a foreign country or countries, a report containing a statement of its condition as of a date not later than the first day of January and not earlier than the first day of November in the preceding year. Every report shall be verified by the oaths of the two principal officers in charge of the affairs of the corporation or foreign corporation at the time of the verification, which shall state that the report is true and correct in all respects to the best of the knowledge and belief of the persons verifying it, and that the usual business of the corporation or foreign corporation has been transacted at the location required by this article and not elsewhere.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1874

Every corporation and foreign corporation shall also make such other special reports to the commissioner as he or she may from time to time require, which shall be in such form and filed at such date as may be prescribed by the commissioner and shall, if required by the commissioner, be verified in such manner as he or she may prescribe.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1875

If any corporation or foreign corporation shall fail to make any report required by this article on or before the day designated for the making thereof, or shall fail to include therein any matter required by the commissioner, it shall forfeit to the people of the state the sum of one hundred dollars ($100) for every day that such report shall be delayed or withheld, and for every day that it shall fail to report any such omitted matter, unless the time therefor shall have been extended by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1876

Every corporation shall hold a meeting of its stockholders annually upon a date fixed in its bylaws at its main office, or if its main office is to be located outside of this state, at its branch or other office in this state.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1877

Every corporation shall keep at its main office, or if its main office is to be located outside of this state, at its branch or other office in this state, books containing the names of all stockholders thereof, and the names and addresses of the members of its board of directors, together with copies of all reports made by it to the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1878

Every corporation shall make reports to the commissioner at such times and in such form as the commissioner may require and is subject to examination by examiners appointed by the commissioner, to the extent and whenever and as often as the commissioner shall deem it advisable, but in no case less than once every two calendar years. The cost of such examinations shall be fixed by the commissioner and be paid by the corporation examined.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1879

No officer, director, clerk or other employee of any corporation, and no person in any way interested or concerned in the management of its affairs, shall as individuals discount, or directly or indirectly, make any loan upon any note or other evidence of debt, which he shall know to have been offered for discount to such corporation, and to have been refused. Every person violating the provisions of this section, shall, for each offense, forfeit to the people of the state twice the amount of the loan which he shall have made.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1880

Every officer, director, clerk, employee, or agent of any corporation who embezzles, abstracts, or willfully misapplies any of the moneys, funds, credits, securities, evidence of indebtedness or assets of any character of such corporation, or who, without authority from the directors, issues or puts forth any certificate of deposit, draws any order or bill of exchange, makes any acceptance, assigns any note, bond, debenture, draft, bill of exchange, mortgage, judgment, or decree, or who makes any false entry in any book, report, or statement of such corporation with intent, in either case, to injure or defraud such corporation or any other company, body politic or corporate, or any individual person, or to deceive any officer of such corporation, the commissioner, or any agent or examiner appointed to examine the affairs of any such corporation; and every receiver of any corporation and every clerk or employee of such receiver who shall embezzle, abstract, or willfully misapply or wrongfully convert to his or her own use any moneys, funds, credits, or assets of any character which may come into his or her possession or under his or her control in the execution of his or her trust or the performance of the duties of his or her employment; and every such receiver or clerk or employee of such receiver who shall, with intent to injure or defraud any person, body politic or corporate, or to deceive or mislead the commissioner or any agent or examiner appointed to examine the affairs of such receiver, shall make any false entry in any book, report, or record of any matter connected with the duties of such receiver; and every person who with like intent aids or abets any officer, director, clerk, employee, or agent of any corporation, or receiver or clerk or employee of such receiver as aforesaid in any violation of this article shall upon conviction thereof be imprisoned for two, three, or four years, and may also be fined not more than five thousand dollars ($5,000), in the discretion of the court.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1881

Whoever being connected in any capacity with any corporation represents in any way that the State of California is liable for the payment of any bond or other obligation, or the interest thereon, issued or incurred by any corporation, or that the State of California incurs any liability in respect of any act or omission of the corporation, shall be punished by a fine of not more than ten thousand dollars ($10,000) and by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Added by Stats. 2011, Ch. 243, Sec. 14. Effective January 1, 2012.)



1882

No person shall act in this state as the representative of any foreign corporation in transacting the business described in this article as the business of a corporation unless such corporation shall have complied with the provisions of this article relating to such corporations.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1883

Every foreign corporation before being licensed by the commissioner to transact in this state the business of a corporation, or any part thereof, shall subscribe and acknowledge and submit to the commissioner at his or her office, an application certificate in duplicate, which shall specifically state:

(a) The name of such foreign corporation.

(b) The place where its business is to be transacted in this state.

(c) The amount of its capital stock actually paid in cash and the amount subscribed for and unpaid.

(d) A complete and detailed statement of its financial condition as of a date within 60 days prior to the date of such application certificate.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1884

At the time the application certificate is first submitted to the commissioner, such corporation shall also submit a duly authenticated copy of its charter, or articles, and its bylaws.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1885

No foreign corporation shall transact in this state the business defined in this article or any part thereof, unless such corporation shall have:

(a) Been authorized by its charter to carry on such business and shall have complied with the laws of the state or country under which it is incorporated.

(b) Made the deposit with the State Treasurer required by this article.

(c) Designated the commissioner, by an instrument in writing duly executed, its true and lawful attorney upon whom all process in any action or proceeding by any resident of this state against it may be served with the same effect as if it were a domestic corporation and had been lawfully served with process within this state.

(d) Received a license duly issued to it by the commissioner.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1886

When the commissioner shall have issued a license to any foreign corporation, it may engage in the business of a corporation of the kind authorized by this article at the location specified in the license.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1887

Every foreign corporation, before receiving a license to transact business in this state, shall deposit with the State Treasurer of the State of California upon authorization of the commissioner, in trust as security for the depositors with and creditors of such corporation in this state, lawful money of the United States or securities of the kind and character described in Article 3 (commencing at Section 1570) of Chapter 16, of the value of one hundred thousand dollars ($100,000). Such foreign corporation so long as it shall continue solvent and comply with the laws of this state, may be permitted by the commissioner to collect the interest on the securities so deposited and from time to time to exchange such securities for others, and examine and compare such securities, as provided by said article.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1888

The foreign corporation shall pay a license fee of five hundred dollars ($500).

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1889

Every foreign corporation, duly licensed by the commissioner to transact in this state the business defined and authorized in this article, or any part thereof, shall within 30 days after the date of such license, submit to the commissioner a statement verified by two of its principal officers, which shall contain the full name and business address of every individual, partnership or unincorporated association, who is acting or whom it proposes to have act as its agent or representative in this state. Whenever any such corporation shall engage any person to act for it in this state and the name and address of such person is not contained in such verified statement submitted to the commissioner, such foreign corporation shall forthwith submit to the commissioner an amended statement verified in the same manner as the original. A violation of this provision shall subject such foreign corporation to a forfeiture of one thousand dollars ($1,000) for each offense.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1890

Whenever the commissioner shall have revoked the license of any such foreign corporation and shall have taken the action to make such revocation effective, all the rights and privileges of the foreign corporation to transact business in this state shall forthwith cease and determine.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1891

Nothing in this division restricts the right of a state international or foreign banking or financing corporation to convert into an international or foreign banking or financing corporation organized under the laws of the United States upon compliance with such laws.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1892

An international or foreign banking or financing corporation organized under the laws of the United States may convert into a state international or foreign banking or financing corporation with the approval of the commissioner which he or she shall not grant unless he or she is satisfied that such international or foreign banking or financing corporation organized under the laws of the United States meets all of the requirements set forth in this article for the establishment of a state international or foreign banking or financing corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1893

Nothing in this division restricts the right of any one or more state international or foreign banking or financing corporations to merge into or consolidate with one or more international or foreign banking or financing corporations organized under the laws of the United States.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1894

Nothing in this division restricts one or more international or foreign banking or financing corporations organized under the laws of the United States from merging into one or more state, international or foreign banking or financing corporations. For the purpose of effecting any such merger any such international or foreign banking or financing corporation shall be deemed a “foreign corporation” as that term is used in Section 1108 of the Corporations Code and the laws of Congress shall be deemed the “laws of the state” in which such international or foreign banking or financing corporation is formed.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1895

Whenever a state international or foreign banking or financing corporation survives the merger of one or more international or foreign banking or financing corporations and the agreement for merger has been filed with the Secretary of State with the approval of the commissioner endorsed thereon, a copy thereof, certified by the Secretary of State, shall immediately be filed with the commissioner and upon, but not until, such filing the merger shall be and become effective for all purposes.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1896

Whenever one or more state international or foreign banking or financing corporations and one or more international or foreign banking or financing corporations organized under the laws of the United States have been merged or consolidated, the surviving or resulting international or foreign banking or financing corporation succeeds without other transfer to all the rights and property of each constituent international or foreign banking or financing corporation and is subject to all the debts and liabilities of each such constituent corporation in the same manner as if the surviving or resulting international or foreign banking or financing corporation had incurred them.

All rights of creditors of each constituent international or foreign banking or financing corporation are preserved unimpaired, limited in lien to the property affected by such liens immediately prior to the time of the consolidation or merger.

Any action or proceeding pending by or against any one of the constituent international or foreign banking or financing corporations may be prosecuted through judgment, which binds the resulting or surviving international or foreign banking or financing corporation; or such consolidated or surviving corporation may be proceeded against or substituted in the place of any such constituent corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1897

Whenever an international or foreign banking or financing corporation organized under the laws of the United States converts into a state international or foreign banking or financing corporation, or whenever such state corporation converts into such corporation organized under the laws of the United States, or if any such state corporation merges or consolidates with any such corporation organized under the laws of the United States, the surviving or resulting corporation shall be deemed to be the same corporate entity as the converting or constituent corporation and any reference to the converting corporation or to any constituent corporation, whether executed or taking effect before or after the conversion, merger or consolidation, shall be deemed a reference to the surviving or resulting corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 2 - Bank Investments in International or Foreign Banking or Financing Companies Organized Under the Laws of the United States

1900

Any bank may, with the consent of the commissioner, upon such conditions and under such regulations as the commissioner may prescribe, invest in the stock of one or more corporations organized under the laws of the United States for the purpose of engaging in international or foreign banking or other international or foreign financial operations, or in banking or other financial operations in a dependency or insular possession of the United States, either directly or through the agency, ownership or control of local institutions in foreign countries, or in dependencies or insular possessions of the United States and to act when required by the Secretary of the Treasury of the United States as fiscal agents of the United States; provided, however, that the aggregate amount of stock held in all corporations engaged in business of the kind described in this chapter shall not exceed 10 percent of the subscribing bank’s shareholders’ equity.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1901

Every bank investing in the capital stock of any corporation described in Section 1900 shall be required to furnish information concerning the condition of such corporation to the commissioner upon demand, and the commissioner may order special examinations of said corporation at such time or times as he or she may deem appropriate. The cost of such special examinations shall be paid by said corporation.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)



1902

Before any bank shall be permitted to purchase stock in any corporation described in Section 1900 the said corporation shall enter into an agreement or undertaking with the commissioner to restrict its operations or conduct of its business in such manner or under such limitations and restrictions as the said commissioner may prescribe for the place or places wherein such business is to be conducted. If at any time the commissioner shall ascertain that the regulations prescribed by him or her are not being complied with, said commissioner is hereby authorized and shall have power to institute an investigation of the matter and to send for persons and papers, subpoena witnesses and administer oaths in order to satisfy himself or herself as to the actual nature of the transactions referred to. Should such investigation result in establishing the failure of the corporation in question, or any bank which may be a stockholder therein, to comply with the regulations laid down by the said commissioner, said bank may be required to dispose of its stockholding in the said corporation upon reasonable notice.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 3 - Bank Investments in International or Foreign Banking or Financing Corporations Organized Under the Laws of any State of the United States

1905

Any bank may, with the consent of the commissioner, upon such conditions and under such regulations as the commissioner may prescribe, invest in the stock of one or more corporations organized under the laws of any state of the United States (other than a corporation organized under the laws of this state for the purposes of transacting business under the provisions of Article 1 (commencing with Section 1850) and principally engaged in international or foreign banking, or banking in a dependency or insular possession of the United States either directly or through the agency, ownership, or control of local institutions in foreign countries, or in dependencies or insular possessions of the United States; provided, however, that the stock at the time of the acquisition would constitute a permissible investment for a national bank; and provided, further, that the aggregate amount of stock held in all corporations engaged in business of the kind described in this chapter shall not exceed 10 percent of the subscribing bank’s shareholders’ equity. Nothing in this section shall be construed in any way to limit the powers conferred by Section 1864.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)






ARTICLE 4 - Bank Investments in Foreign Banks

1910

Any bank may, with the consent of the commissioner, upon such conditions and under such regulations as the commissioner may prescribe, acquire and hold, directly or indirectly, the stock or other evidences of ownership in one or more banks organized under the laws of a foreign country or a dependency or insular possession of the United States and not engaged, directly or indirectly, in any activity in the United States except as, in the judgment of the commissioner, shall be incidental to the international or foreign business of the bank. An application for consent shall be in such form and contain such information as the commissioner may require, and be accompanied by a fee of five hundred dollars ($500). The aggregate amount invested by any bank in the stock or other evidences of ownership shall not in any way be subject to, or included in, the limitations prescribed in Sections 1864, 1900, and 1905, but the aggregate amount invested directly or indirectly (other than through a corporation organized under the laws of this state for the purpose of transacting business under Article 1 (commencing with Section 1850) or operating under Article 2 (commencing with Section 1900) or Article 3 (commencing with Section 1905) in the stock or other evidences of ownership of all foreign banks, taken together with investments by the subscribing bank in the shares of corporations organized under the laws of this state for the purpose of transacting business under Article 1 (commencing with Section 1850) or operating under Article 2 (commencing with Section 1900) or Article 3 (commencing with Section 1905), shall not at any one time exceed 25 percent of the subscribing bank’s shareholders’ equity.

(Added by Stats. 2011, Ch. 243, Sec. 3. Effective January 1, 2012.)












DIVISION 1.2 - MONEY TRANSMISSION ACT

CHAPTER 1 - General Provisions

2000

This division shall be known and may be cited as the Money Transmission Act.

(Amended by Stats. 2012, Ch. 356, Sec. 2. Effective January 1, 2013.)



2001

The Legislature finds and declares all of the following:

(a) Money transmission businesses conduct a significant amount of business in this state and technological advances are occurring in the provision of money transmission services, which have expanded money transmission to include the use of mobile applications, alternative point of sale systems, and other consumer payment systems.

(b) Persons who use money transmission businesses in this state use those businesses for, among other purposes, paying for the necessities of life and transmitting money to family members.

(c) The failure of money transmission businesses to fulfill their obligations would cause loss to consumers, disrupt the payments mechanism in this state, undermine public confidence in financial institutions doing business in this state, and adversely affect the health, safety, and general welfare of persons in this state.

(d) To protect the interests of consumers of money transmission businesses in this state, to maintain public confidence in financial institutions doing business in this state, and to preserve the health, safety, and general welfare of the people of this state, it is necessary to regulate money transmission businesses in this state.

(Amended by Stats. 2014, Ch. 499, Sec. 1. Effective January 1, 2015.)



2002

It is the intent of the Legislature that the provisions of this act accomplish all of the following:

(a) Protect the interests of persons in this state who use money transmission services.

(b) Provide for the safe and sound conduct of the business of licensees.

(c) Maintain public confidence in licensees.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2003

For purposes of this division, the following definitions shall apply:

(a) “Affiliate,” when used with respect to a specified person, means any person controlling, controlled by, or under common control with, that specified person, directly or indirectly through one or more intermediaries. For purposes of subdivisions (s) and (x), a specified person is affiliated with another person if that person controls, is controlled by, or under common control through the ownership directly or indirectly of shares or equity securities possessing more than 50 percent of the voting power of that specified person.

(b) “Agent” means a person that is not itself licensed as a money transmitter in California and provides money transmission in California on behalf of the licensee, provided that the licensee becomes liable for the money transmission from the time money or monetary value is received by that person. However, “agent” does not include any officer or employee of the licensee when acting as such at an office of a licensee.

(c) “Applicant” means a person that files an application for a license or for acquisition of control of a licensee under this division.

(d) “Average daily outstanding” means the amount of outstanding money transmission obligations in California at the end of each day in a given period of time, added together, and divided by the total number of days in that period of time.

(e)  “Branch office” means any office in this state of a licensee or agent at which the licensee receives money or monetary value to provide money transmission, either directly or through an agent.

(f) “Business day” means one of the following:

(1) When used with respect to any act to be performed in this state, any day other than Saturday, Sunday, or any other day that is provided for as a holiday in the Government Code.

(2) When used with respect to any act to be performed in any jurisdiction other than this state, any day other than a day that is a legal holiday under the laws of that jurisdiction.

(g) “Commissioner” means the Commissioner of Business Oversight.

(h) “Control” has the meaning set forth in Section 1250.

(i) “Day” means calendar day.

(j) “E-commerce” means any transaction where the payment for goods or services is initiated via a mobile application or an Internet Web site.

(k) “In California” or “in this state” means physically located in California, or with, to, or from persons located in California.

(l) “Issue” and “issuer” mean, with regard to a payment instrument, the entity that is the maker or drawer of the instrument in accordance with the California Commercial Code and is liable for payment. With regard to stored value, “issue” and “issuer” mean the entity that is liable to the holder of stored value and has undertaken or is obligated to pay the stored value. Only a licensee may issue stored value or payment instruments.

(m) “Licensee” means a corporation or limited liability company licensed under this division.

(n) “Material litigation” means litigation that according to United States generally accepted accounting principles is significant to an applicant’s or a licensee’s financial health and would be required to be disclosed in the applicant’s or licensee’s annual audited financial statements, report to shareholders, or similar records.

(o) “Monetary value” means a medium of exchange, whether or not redeemable in money.

(p) “Money” means a medium of exchange that is authorized or adopted by the United States or a foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more governments.

(q) “Money transmission” means any of the following:

(1) Selling or issuing payment instruments.

(2) Selling or issuing stored value.

(3) Receiving money for transmission.

(r) “Outstanding,” with respect to payment instruments and stored value, means issued or sold by the licensee in the United States and not yet paid or refunded by the licensee, or issued or sold on behalf of the licensee in the United States by its agent and reported as sold, but not yet paid or refunded by the licensee. “Outstanding,” with respect to receiving money for transmission means all money or monetary value received in the United States for transmission by the licensee or its agents but not yet paid to the beneficiaries or refunded to the person from whom the money or monetary value was received. All outstanding money transmission of a licensee is and shall remain a liability of the licensee until it is no longer outstanding.

(s) “Payment instrument” means a check, draft, money order, traveler’s check, or other instrument for the transmission or payment of money or monetary value, whether or not negotiable. The term does not include a credit card voucher, letter of credit, or any instrument that is redeemable by the issuer for goods or services provided by the issuer or its affiliate.

(t) “Person” means an individual, corporation, business trust, estate, trust, partnership, proprietorship, syndicate, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or joint stock company, or any other organization or legal or commercial entity, provided, however, that “person,” when used with respect to acquiring control of or controlling a specified person, includes any combination of two or more persons acting in concert.

(u) “Receiving money for transmission” or “money received for transmission” means receiving money or monetary value in the United States for transmission within or outside the United States by electronic or other means. The term does not include sale or issuance of payment instruments and stored value.

(v) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(w) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(x) “Stored value” means monetary value representing a claim against the issuer that is stored on an electronic or digital medium and evidenced by an electronic or digital record, and that is intended and accepted for use as a means of redemption for money or monetary value or payment for goods or services. The term does not include a credit card voucher, letter of credit, or any stored value that is only redeemable by the issuer for goods or services provided by the issuer or its affiliate, except to the extent required by applicable law to be redeemable in cash for its cash value.

(y) “Traveler’s check” means an instrument that meets all of the following:

(1) Is designated on its face by the term “traveler’s check” or by any substantially similar term or is commonly known and marketed as a traveler’s check.

(2) Contains a provision for a specimen signature of the purchaser to be completed at the time of purchase.

(3) Contains a provision for a countersignature of the purchaser to be completed at the time of negotiation.

(Amended by Stats. 2014, Ch. 499, Sec. 2. Effective January 1, 2015.)






CHAPTER 2 - Exemptions

2010

This division does not apply to the following:

(a) The United States or a department, agency, or instrumentality thereof, including any federal reserve bank and any federal home loan bank.

(b) Money transmission by the United States Postal Service or by a contractor on behalf of the United States Postal Service.

(c) A state, county, city, or any other governmental agency or governmental subdivision of a state.

(d) A commercial bank or industrial bank, the deposits of which are insured by the Federal Deposit Insurance Corporation or its successor, or any foreign (other nation) bank that is licensed under Chapter 20 (commencing with Section 1750) or that is authorized under federal law to maintain a federal agency or federal branch office in this state; a trust company licensed pursuant to Section 1042 or a national association authorized under federal law to engage in a trust banking business; an association or federal association, as defined in Section 5102, the deposits of which are insured by the Federal Deposit Insurance Corporation or its successor; and any federally or state chartered credit union, with an office in California, the member accounts of which are insured or guaranteed as provided in Section 14858.

(e) Electronic funds transfer of governmental benefits for a federal, state, county, or local governmental agency by a contractor on behalf of the United States or a department, agency, or instrumentality thereof, or a state or governmental subdivision, agency, or instrumentality thereof.

(f) A board of trade designated as a contract market under the federal Commodity Exchange Act (7 U.S.C. Sec. 1 et seq.) or a person that, in the ordinary course of business, provides clearance and settlement services for a board of trade to the extent of its operation as or for such a board.

(g) A person that provides clearance or settlement services pursuant to a registration as a clearing agency or an exemption from registration granted under the federal securities laws to the extent of its operation as such a provider.

(h) An operator of a payment system to the extent that it provides processing, clearing, or settlement services, between or among persons excluded by this section, in connection with wire transfers, credit card transactions, debit card transactions, stored value transactions, automated clearing house transfers, or similar funds transfers, to the extent of its operation as such a provider.

(i) A person registered as a securities broker-dealer under federal or state securities laws to the extent of its operation as such a broker-dealer.

(j) A person that delivers wages or salaries on behalf of employers to employees or facilitates the payment of payroll taxes to state and federal agencies, makes payments relating to employee benefit plans, makes distribution of other authorized deductions from employees’ wages or salaries, or transmits other funds on behalf of an employer in connection with transactions related to employees. Notwithstanding this subdivision, a person described herein that offers money transmission services or provides stored value cards directly to individual customers shall comply with this division to the extent of that activity.

(k) A person listed under subdivision (d) is exempted from all the provisions of this division, except Sections 2062 and 2063.

(l) A transaction in which the recipient of the money or other monetary value is an agent of the payee pursuant to a preexisting written contract and delivery of the money or other monetary value to the agent satisfies the payor’s obligation to the payee.

(1) For purposes of this subdivision, “agent” has the same meaning as that term is defined in Section 2295 of the Civil Code.

(2) For purposes of this subdivision, “payee” means the provider of goods or services, who is owed payment of money or other monetary value from the payor for the goods or services.

(3) For purposes of this subdivision, “payor” means the recipient of goods or services, who owes payment of money or monetary value to the payee for the goods or services.

(Amended by Stats. 2014, Ch. 499, Sec. 3. Effective January 1, 2015.)



2011

(a) The commissioner may, by regulation or order, either unconditionally or upon specified terms and conditions or for specified periods, exempt from all or part of this division any person or transaction or class of persons or transactions, if the commissioner finds such action to be in the public interest and that the regulation of such persons or transactions is not necessary for the purposes of this division. The commissioner shall post on the commissioner’s Internet Web site a list of all persons, transactions, or classes of person or transactions exempt pursuant to this section, and the part or parts of this division from which they are exempt.

(b) The commissioner shall adopt regulations to carry out and implement this section.

(Amended by Stats. 2013, Ch. 533, Sec. 3. Effective January 1, 2014.)






CHAPTER 3 - Licenses

2030

(a) A person shall not engage in the business of money transmission in this state, or advertise, solicit, or hold itself out as providing money transmission in this state, unless the person is licensed or exempt from licensure under this division or is an agent of a person licensed or exempt from licensure under this division.

(b) A license under this division is not transferable or assignable.

(Amended by Stats. 2012, Ch. 356, Sec. 6. Effective January 1, 2013.)



2031

Only the following persons may apply for or be issued a license:

(a) A corporation or limited liability company organized under the laws of this state.

(b) A corporation, other than a corporation organized under the laws of this state, that is qualified to transact intrastate business in this state under Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code.

(c) A limited liability company, other than a limited liability company organized under the laws of this state, that is qualified to transact intrastate business in this state under Article 8 (commencing with Section 17708.01) of the Corporations Code, except a limited liability company that is organized outside the United States shall not be issued a license.

(Amended by Stats. 2014, Ch. 499, Sec. 4. Effective January 1, 2015.)



2032

(a) An applicant for licensure under this division shall pay to the commissioner a nonrefundable fee of five thousand dollars ($5,000).

(b) An applicant for a license under this division shall do so in a form and in a medium prescribed by the commissioner by order or regulation. The application shall state or contain all of the following:

(1) The legal name and residential business address of the applicant and any fictitious or trade name used by the applicant in conducting its business.

(2) A list of any criminal convictions of the applicant and any material litigation in which the applicant has been involved in the 10-year period next preceding the submission of the application.

(3) A description of any money transmission services previously provided by the applicant and the money transmission services that the applicant seeks to provide in this state.

(4) A list of the applicant’s proposed agents and the locations in this state where the applicant and its agents propose to engage in money transmission.

(5) A list of other states in which the applicant is licensed to engage in money transmission and any license revocations, suspensions, or other disciplinary action taken against the applicant in another state.

(6) Information concerning any bankruptcy or receivership proceedings affecting the licensee.

(7) A sample form of payment instrument or instrument upon which stored value is recorded, if applicable.

(8) A sample form of receipt for transactions that involve money received for transmission.

(9) The name and address of any bank through which the applicant’s payment instruments and stored value will be paid.

(10) A description of the source of money and credit to be used by the applicant to provide money transmission services.

(11) The date of the applicant’s incorporation or formation and the state or country of incorporation or formation.

(12) A certificate of good standing from the state or country in which the applicant is incorporated or formed.

(13) A description of the structure or organization of the applicant, including any parent or subsidiary of the applicant, and whether any parent or subsidiary is publicly traded.

(14) The legal name, any fictitious or trade name, all business and residential addresses, and the employment, in the 10-year period next preceding the submission of the application, of each executive officer, manager, director, or person that has control, of the applicant, and the educational background for each person.

(15) A list of any criminal convictions and material litigation in which any executive officer, manager, director, or person in control, of the applicant has been involved in the 10-year period next preceding the submission of the application.

(16) A copy of the applicant’s audited financial statements for the most recent fiscal year and, if available, for the two-year period next preceding the submission of the application.

(17) A copy of the applicant’s unconsolidated financial statements for the current fiscal year, whether audited or not, and, if available, for the two-year period next preceding the submission of the application.

(18) If the applicant is publicly traded, a copy of the most recent report filed with the United States Securities and Exchange Commission under Section 13 of the federal Securities Exchange Act of 1934 (15 U.S.C. Sec. 78m).

(19) If the applicant is a wholly owned subsidiary of:

(A) A corporation publicly traded in the United States, a copy of audited financial statements for the parent corporation for the most recent fiscal year or a copy of the parent corporation’s most recent report filed under Section 13 of the federal Securities Exchange Act of 1934 (15 U.S.C. Sec. 78m) and, if available, for the two-year period next preceding the submission of the application.

(B) A corporation publicly traded outside the United States, a copy of similar documentation filed with the regulator of the parent corporation’s domicile outside the United States.

(20) The name and address of the applicant’s registered agent in this state.

(21) The applicant’s plan for engaging in money transmission business, including without limitation three years of pro forma financial statements.

(22) Any other information the commissioner requires with respect to the applicant.

(c) The commissioner may waive any of the information required under subdivision (b) or permit an applicant to submit other information instead of the required information.

(Amended by Stats. 2014, Ch. 499, Sec. 5. Effective January 1, 2015.)



2033

(a) The commissioner may conduct an examination of the applicant and the applicant shall pay the reasonable cost of the examination.

(b) If the commissioner finds all of the following with respect to an application for a license, the commissioner shall approve the application:

(1) The applicant has adequate tangible shareholders’ equity, as specified in Section 2040 to engage in the business of money transmission and the financial condition of the applicant is otherwise such that it will be safe and sound for the applicant to engage in the business of money transmission.

(2) The applicant, the directors and officers of the applicant, any person that controls the applicant, and the directors and officers of any person that controls the applicant are of good character and sound financial standing.

(3) The applicant is competent to engage in the business of money transmission.

(4) The applicant’s plan for engaging in the business of money transmission affords reasonable promise of successful operation.

(5) It is reasonable to believe that the applicant, if licensed, will engage in the business of money transmission and will comply with all applicable provisions of this division and of any regulation or order issued under this division.

(c) The commissioner shall deny an application for a license if he or she finds, after notice and a hearing, that the requirements of subdivision (b) have not been satisfied.

(Amended by Stats. 2012, Ch. 356, Sec. 8. Effective January 1, 2013.)



2034

(a) Before any corporation or limited liability company is issued a license, the corporation or limited liability company shall file with the commissioner, in such form as the commissioner may by regulation or order require, an appointment irrevocably appointing the commissioner to be the corporation’s or limited liability company’s attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the corporation or limited liability company, or any of its successors, that arises under this division or under any regulation or order issued under this division after such appointment has been filed, with the same force and validity as if served personally on the corporation or limited liability company or its successor, as the case may be.

(b) Service may be made by leaving a copy of the process at any office of the commissioner, but that service is not effective unless (1) the party making that service, who may be the commissioner, sends notice of service and a copy of the process by registered or certified mail to the party served at its last address on file with the commissioner, and (2) an affidavit of compliance with this section by the party making service is filed in the case on or before the return date, if any, or within such further time as the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(c) The provisions of this section are in addition to, and not in limitation of, other provisions of law relating to service of process.

(Amended by Stats. 2012, Ch. 356, Sec. 9. Effective January 1, 2013.)



2035

(a) No person shall, directly or indirectly, acquire control of a licensee unless the commissioner has first approved, in writing, the acquisition of control. An application to acquire control of a licensee shall be in writing, under oath, and in a form prescribed by the commissioner. The application shall contain that information which the commissioner may require.

(b) The commissioner shall not approve the application unless the commissioner finds all of the following:

(1) The applicant and all of the officers and directors of the applicant are of good character and sound financial standing.

(2) The applicant is competent to engage in the business of money transmission.

(3) It is reasonable to believe that, if the applicant acquires control of the licensee, the applicant and the licensee will comply with all applicable provisions of this division and any regulation or order issued under this division.

(4) The applicant’s plans, if any, to make any major change in the business, corporate structure, or management of the licensee are not detrimental to the safety and soundness of the licensee.

(c) For the purposes of subdivision (b), the commissioner may find an applicant’s plan to make major changes in the management of a licensee is detrimental to the licensee if the plan provides for a person who is not of good character to become a director or officer of the licensee. The grounds specified in this subdivision shall not be deemed to be the only grounds upon which the commissioner may find, for the purposes of subdivision (b), that an applicant’s plan to make a major change in the management of a licensee is detrimental to the licensee.

(d) If it appears to the commissioner that any person is violating or failing to comply with this section, the commissioner may direct the person to comply with this section by an order issued over the commissioner’s official seal.

(e) Whenever it appears to the commissioner that any person has committed or is about to commit a violation of any provision of this section or of any regulation or order of the commissioner issued pursuant to this section, the commissioner may apply to the superior court for an order enjoining the person from violating or continuing to violate this section or that regulation or order, and for other equitable relief as the nature of the case or interests of the licensee, the controlling person, the creditors or shareholders of the licensee or controlling person or the public may require.

(f) The commissioner may, for good cause, amend, alter, suspend, or revoke any approval of a proposal to acquire control of a licensee issued pursuant to this section.

(g) There shall be exempted from the provisions of this section any transaction which the commissioner by regulation or order exempts as not being comprehended within the purposes of this section and the regulation of which he or she finds is not necessary or appropriate in the public interest or for the protection of a licensee or the customers of a licensee.

(h) The commissioner may conduct an examination of the applicant and the applicant shall pay the reasonable cost of the examination.

(Amended by Stats. 2012, Ch. 356, Sec. 10. Effective January 1, 2013.)



2036

The commissioner may impose on any authorization, approval, license, or order issued pursuant to this division any conditions that are necessary for the safety and soundness of the licensee, or reasonable or necessary to maintain or enhance consumer protection.

(Amended by Stats. 2014, Ch. 499, Sec. 6. Effective January 1, 2015.)



2037

(a) As security, each licensee shall deposit and thereafter maintain on deposit with the Treasurer cash in an amount not less than, or securities having a market value not less than, such amount as the commissioner may find and order from time to time as necessary to secure the faithful performance of the obligations of the licensee with respect to money transmission in California. These securities shall be subject to the approval of the commissioner and shall consist of interest-bearing bonds, notes, or other obligations of the United States or any agency or instrumentality thereof, or of the State of California, or of any city, county, or city and county, political subdivision or district of the State of California, or that are guaranteed by the United States or the State of California.

(b) So long as a licensee that maintains securities on deposit with the Treasurer pursuant to this section is solvent, that licensee shall be entitled to receive any interest paid on the securities.

(c) In lieu of the deposit of cash or securities pursuant to subdivision (a), a licensee may deliver to the commissioner the bond of a surety company, in form and written by a company satisfactory to the commissioner, in an amount not less than the amount of the deposit of cash or securities required of the licensee, conditioned upon the faithful performance of the obligations of the licensee with respect to money transmission in California. The commissioner shall deposit such bond with the Treasurer.

(d) A licensee that sells or issues payment instruments or stored value shall maintain securities on deposit or a bond of a surety company in an amount of no less than five hundred thousand dollars ($500,000) or 50 percent of the average daily outstanding payment instrument and stored value obligations in California, whichever is greater; provided that such amount shall not be more than two million dollars ($2,000,000).

(e) A licensee that engages in receiving money for transmission shall maintain securities on deposit or a bond of a surety company in an amount greater than the average daily outstanding obligations for money received for transmission in California, provided that such amount shall not be less than two hundred fifty thousand dollars ($250,000) nor more than seven million dollars ($7,000,000).

(f) The amount of securities on deposit or a bond of a surety company required to be maintained by subdivisions (d) and (e) are cumulative.

(g) The money and securities deposited with the Treasurer pursuant to this section and the proceeds of any bond held by the Treasurer pursuant to this section shall constitute a trust fund for the benefit of persons in California who purchased payment instruments or stored value from the licensee or its agent, or persons in California who delivered to any licensee or its agent money or monetary value for money transmission. Suit to recover on any bond may be brought by any party aggrieved in a court of competent jurisdiction of any county in which the licensee has an agent.

(h) Securities on deposit or a bond shall cover claims for so long as the commissioner specifies, but for at least four years after the licensee ceases to provide services under this division in this state. However, the commissioner may permit the amount of the security to be reduced or eliminated before the expiration of that time to the extent the amount of the licensee’s payment instruments or stored value obligations outstanding, or outstanding money or monetary value received for money transmission, is less than the deposit or bond. The commissioner may permit a licensee to substitute another form of security acceptable to the commissioner for the security effective at the time the licensee ceases to provide money transmissions in this state.

(Amended by Stats. 2012, Ch. 356, Sec. 12. Effective January 1, 2013.)



2038

Fees shall be paid to, and collected by, the commissioner, as follows:

(a) The fee for filing an application for a license is five thousand dollars ($5,000), as provided in subdivision (a) of Section 2032.

(b) The fee for filing an application for approval to acquire control of a licensee is three thousand five hundred dollars ($3,500).

(c) A licensee shall pay annually on or before July 1, a licensee fee of two thousand five hundred dollars ($2,500).

(d) A licensee shall pay annually on or before July 1, one hundred twenty-five dollars ($125) for each licensee branch office in this state.

(e) A licensee shall pay annually on or before July 1, twenty-five dollars ($25) for each agent branch office in this state.

(f) Whenever the commissioner examines a licensee or any agent of a licensee, the licensee shall pay, within 10 days after receipt of a statement from the commissioner, a fee of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(g) Whenever the commissioner examines an applicant, the applicant shall pay, within 10 days after receipt of a statement from the commissioner, a fee of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(h) Each fee for filing an application shall be paid at the time the application is filed with the commissioner. No fee for filing an application shall be refundable, regardless of whether the application is approved, denied, or withdrawn.

(Amended by Stats. 2014, Ch. 499, Sec. 7. Effective January 1, 2015.)



2039

(a) The commissioner may by order or regulation grant exemptions from this section in cases where the commissioner finds that the requirements of this section are not necessary or may be duplicative.

(b) In addition to any other reports as may be required pursuant to Sections 453, 454, and 455, each licensee shall, within 90 days after the end of each fiscal year, or within any extended time as the commissioner may prescribe, file with the commissioner an audit report for the fiscal year that shall comply with all of the following provisions:

(1) The audit report shall contain audited financial statements of the licensee for or as of the end of the fiscal year prepared in accordance with United States generally accepted accounting principles and any other information as the commissioner may require.

(2) The audit report shall be based upon an audit of the licensee conducted in accordance with United States generally accepted auditing standards and any other requirements as the commissioner may prescribe.

(3) The audit report shall be prepared by an independent certified public accountant or independent public accountant who is not unsatisfactory to the commissioner.

(4) The audit report shall include or be accompanied by a certificate of opinion of the independent certified public accountant or independent public accountant that is satisfactory in form and content to the commissioner. If the certificate or opinion is qualified, the commissioner may order the licensee to take any action as the commissioner may find necessary to enable the independent or certified public accountant or independent public accountant to remove the qualification.

(c) Each licensee shall, not more than 45 days after the end of each calendar year quarter, or within a longer period as the commissioner may by regulation or order specify, file with the commissioner a report containing all of the following:

(1) Financial statements, including balance sheet, income statement, statement of changes in shareholders’ equity, and statement of cashflows, for, or as of the end of, that calendar year quarter, verified by two of the licensee’s principal officers. The verification shall state that each of the officers making the verification has a personal knowledge of the matters in the report and that each of them believes that each statement on the report is true.

(2) For issuers and sellers of payment instruments and stored value, a schedule of eligible securities owned by the licensee pursuant to Section 2081.

(3) Other information as the commissioner may by regulation or order require.

(d) Each licensee, not more than 45 days after the end of each calendar year quarter, shall file with the commissioner a report containing all of the following:

(1) The current address of each branch office of the licensee in this state. If a branch office was opened or closed during the calendar year quarter, the date it was opened or closed. If a branch office was relocated during the calendar year quarter, the addresses of the old and new locations and the date of relocation.

(2) The name of each person who acted as an agent in this state of the licensee during the calendar year quarter and the address for each agent branch office. If a person was appointed or terminated as an agent during the calendar year quarter, the date of appointment or termination. If an agent branch office relocated, the addresses for the old and new locations and the date of relocation.

(3) The total volume of activities, number of transactions conducted, and outstanding money transmission obligations in California under this division and in the United States in the calendar year quarter categorized by type of money transmission, and, if feasible whether the transmission was conducted via a mobile application or an Internet Web site. For money received for transmission, a report of the average daily outstanding transmission liabilities in California, and, if applicable, a schedule of each foreign country to which money was sent, along with the total amount of money sent to that foreign country in that calendar year quarter. For payment instruments and stored value, a report of the average daily outstanding payment instruments and stored value liabilities in California in that calendar year quarter.

(4) Other information as the commissioner may by regulation or order require.

(e) Each licensee shall file with the commissioner other reports as and when the commissioner may by regulation or order require.

(Amended by Stats. 2014, Ch. 499, Sec. 8. Effective January 1, 2015.)



2040

(a) An applicant shall possess, and a licensee shall maintain at all times, tangible shareholder’s equity of two hundred fifty thousand dollars ($250,000) to five hundred thousand dollars ($500,000), depending on estimated or actual transaction volume, as determined by the commissioner based on the factors described in subdivision (c).

(b) The commissioner may increase the amount of net worth required of an applicant or licensee if the commissioner determines, with respect to the applicant or licensee, that a higher net worth is necessary to achieve the purposes of this division based on the factors described in subdivision (c).

(c) When making a determination pursuant to subdivision (a) or (b), the commissioner shall consider the following factors:

(1) The nature and volume of the projected or established business.

(2) The number of locations at or through which money transmission is or will be conducted.

(3) The amount, nature, quality, and liquidity of its assets.

(4) The amount and nature of its liabilities.

(5) The history of its operations and prospects for earning and retaining income.

(6) The quality of its operations.

(7) The quality of its management.

(8) The nature and quality of its principals.

(9) The nature and quality of the persons in control.

(10) The history of its compliance with applicable state and federal law.

(11) Any other factor the commissioner considers relevant.

(d) The commissioner at any time may require a licensee to write down any asset held by it to a valuation that will represent its then fair market value. Any receivable or debt due to a licensee that is past due and unpaid for the period of one year shall be charged off, unless it is well secured or is in process of collection.

(e) The aggregate value of a licensee’s accounts receivable, excluding money transmission receivables, loans or extensions of credit to any one person, or that person’s affiliates, cannot exceed 50 percent of the licensee’s tangible shareholders’ equity without the advanced written approval of the commissioner. Whenever such amount equals or exceeds 20 percent of the licensee’s tangible shareholders’ equity, the licensee shall maintain records evidencing such amount and any security or other source of payment for the amount owed, and such other records as the commissioner may require by order or regulation.

(f) The commissioner shall adopt regulations to carry out and implement the factors described in subdivision (c).

(Amended by Stats. 2013, Ch. 533, Sec. 4. Effective January 1, 2014.)



2041

(a) A licensee shall conduct money transmission in California under its true name unless it has complied with Chapter 5 (commencing with Section 17900) of Part 3 of Division 7 of the Business and Professions Code.

(b) A licensee may only conduct money transmission in California under its true name unless it has provided 30-day advance written notice to the commissioner. A licensee may also use a trade name or logo, so long as there is reasonable disclosure of its true name.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2042

(a) In addition to the fees provided in Section 2038, the commissioner shall levy an assessment each fiscal year, on a pro rata basis, on those licensees that at any time during the preceding calendar year engaged in the business of money transmission in California in an amount that is, in his or her judgment, sufficient to meet the commissioner’s expenses in administering the provisions of this division and to provide a reasonable reserve for contingencies.

(b) For licensees that sell or issue payment instruments or stored value, the amount of the annual assessment on any licensee shall not exceed the sum of the products determined by multiplying (1) increments of the aggregate face amount of payment instruments and stored value issued or sold in California by the licensee, directly or indirectly through agents, in the calendar year next preceding the date of such assessment, by (2) percentages of the base assessment rate, according to the following table:

Aggregate face amount of payment instruments and stored value sold (in millions)

Percentage of base assessment rate

First $1 ........................

100.0

Next $9 ........................

25.0

Next $40 ........................

12.5

Next $50 ........................

6.0

Next $400 ........................

3

Next $500 ........................

2

Excess over $1,000 ........................

1

The base assessment rate shall be fixed from time to time by the commissioner but shall not exceed one dollar ($1) per one thousand dollars ($1,000) face amount of payment instruments and stored value sold.

(c) For licensees receiving money for transmission, the basis of the apportionment of the assessment among the licensees assessed shall be the proportion that the total amount of money received for transmission by the licensee in California bears in relation to the total amount of money received for transmission by all licensees in California, as shown by the reports of licensees to the commissioner for the preceding calendar year. The assessment rate shall be fixed from time to time by the commissioner but shall not exceed one dollar ($1) per one thousand dollars ($1,000) of money received for transmission in California by the licensee.

(d) The commissioner shall notify each licensee by mail of the amount levied against it. The licensee shall pay the amount levied within 20 days. If payment is not made to the commissioner within that time, the commissioner shall assess and collect, in addition to the annual assessment, a penalty of 5 percent of the assessment for each month or part thereof that the payment is delinquent.

(Amended by Stats. 2012, Ch. 356, Sec. 15. Effective January 1, 2013.)



2043

(a) On or before April 1, 2013, and annually thereafter, each licensee shall provide its agents under contract with training materials on recognizing elder or dependent adult financial abuse, and how to appropriately respond if the agent suspects that he or she is being asked to engage in money transmission for a fraudulent transaction involving an elder or dependent adult.

(b) To ensure that agents that are newly appointed by licensees pursuant to Section 2060 receive the training materials described in subdivision (a) in a timely manner, each licensee shall provide those materials to any newly appointed agent no later than one month following the appointment of that agent.

(c) This section shall not apply to licensees that are engaged solely in selling or issuing stored value pursuant to paragraph (2) of subdivision (q) of Section 2003. Licensees that engage in money transmission activities pursuant to paragraph (1) or (3) of that subdivision, shall be subject to this section only with respect to their agents under contract for activities described in those paragraphs. Additionally, this section shall not apply to licensees who exclusively offer their services via an Internet Web site, a mobile application, or both.

(Amended by Stats. 2014, Ch. 499, Sec. 9. Effective January 1, 2015.)






CHAPTER 4 - Agents

2060

(a) In this section, “remit” means to make direct payments of money to a licensee or its representative authorized to receive money or to deposit money in a bank in an account specified by the licensee.

(b) No licensee shall appoint or continue any person as agent, unless the licensee and the person have made a written contract. A written contract between a licensee and an agent shall require the agent to operate in full compliance with this division.

(c) The written contract shall contain each of the following provisions:

(1) That the licensee appoints the person as its agent with authority to conduct money transmission on behalf of the licensee.

(2) That the agent shall make and keep accounts, correspondence, memoranda, papers, books, and other records as the commissioner by regulation or order requires and preserve the records for the time specified by the regulation or order.

(3) That all money or monetary value, less fees due agents provided for and expressly set forth in the written agreement, received by the agent for money transmission on behalf of the licensee shall be trust funds owned by and belonging to the licensee until the time when the money or an equivalent amount are remitted by the agent to the licensee in accordance with this section.

(4) That the money must be remitted in accordance with the provisions of this division.

(5) Any other provisions that the commissioner may by regulation or order find to be necessary to carry out the provisions and purposes of this division.

(d) An agent shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the agent.

(e) An agent of a licensee shall remit any money, less fees, received on behalf of the licensee for money transmission as follows:

(1) Within three business days of receipt.

(2) In case the aggregate face amount of the money, less fees, does not in any calendar week exceed ten thousand dollars ($10,000), within 10 business days of receipt.

(3) Within a period longer than three business days of receipt, if the agent has previously deposited with, and during such period maintains on deposit with, an office of an insured bank or of an insured savings and loan association located in the United States in an account that is in the sole and exclusive name of the licensee an amount that, for each day by which such period exceeds three business days, is not less than the aggregate face amount of money received on behalf of the licensee for money transmission that the agent usually sells per day.

(4) Within such shorter period as the licensee may provide.

(f) An agent may not provide money transmission outside the scope of activity permissible under the contract between the agent and the licensee. All money or monetary value, less fees, received by an agent of a licensee shall, from the time when the money is received by the agent until the time when the money or an equivalent amount is remitted by the agent to the licensee, constitute trust funds owned by and belonging to the licensee.

(g) An agent may not use a subagent to conduct money transmissions on behalf of a licensee.

(h) Each licensee shall exercise reasonable supervision over its agents to ensure compliance with applicable laws, rules, and regulations with respect to money transmission.

(i) No agent of a licensee shall, nor shall any licensee cause or knowingly permit any of its agents to, conduct money transmission on behalf of the licensee without concurrently receiving money, monetary value or its equivalent, credit card, or payment instrument, or a combination of same believed to be valid in an amount not less than the amount of the money transmission being provided. In the case of a sale of payment instruments or stored value to an insured bank, an insured savings and loan association, or an insured credit union, the licensee or agents of the licensee may receive such amounts the next business day after the sale.

(j) If any agent of a licensee shall commingle any money or monetary value, less fees, received on behalf of the licensee for money transmission with any other property owned or controlled by the agent, all such property shall be impressed with a trust in favor of the licensee in an amount equal to the aggregate amount of such money so commingled. No money or monetary value, less fees, received by any agent on behalf of the licensee for money transmission, while held by such agent, nor any property impressed with a trust pursuant to this subdivision, shall be subject to attachment, levy of execution, or sequestration by order of any court, except for the benefit of the licensee.

(k) Each licensee shall be liable as a principal for the money or monetary value from the time when the money or monetary value is received by the agent. Each licensee shall be liable as the maker or drawer on each payment instrument issued or sold by such licensee.

(Amended by Stats. 2012, Ch. 356, Sec. 16. Effective January 1, 2013.)



2061

(a) No licensee shall appoint any person as an agent unless it has conducted a review of the proposed agent’s fitness to act as an agent and has determined that the proposed agent and any persons who control the proposed agent are of good character and sound financial standing.

(b) A licensee shall maintain records of this review for each agent while the agent is providing money transmission on behalf of the licensee, and for three years after the relationship with the agent has terminated.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2062

A person may not provide money transmissions on behalf of a person not licensed or not exempt from licensure under this division. A person that engages in that activity provides money transmissions services to the same extent as if the person was a licensee, and shall be jointly and severally liable with the unlicensed or nonexempt person.

(Amended by Stats. 2012, Ch. 356, Sec. 17. Effective January 1, 2013.)



2063

(a) No agent of a licensee who has actual notice that the commissioner has suspended or revoked the license of the licensee or that the commissioner has issued an order taking possession of the property and business of the licensee shall conduct money transmission on behalf of the licensee.

(b) If any agent of a licensee, after first having actual notice that the commissioner has suspended or revoked the license of the licensee or that the commissioner has issued an order taking possession of the property and business of the licensee, conducts money transmission on behalf of the licensee, the agent shall be jointly and severally liable with the licensee for payment of the money transmission.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)






CHAPTER 5 - Eligible Securities

2081

(a) A licensee shall at all times own eligible securities having an aggregate market value computed in accordance with United States generally accepted accounting principles of not less than the aggregate amount of all of its outstanding payment instruments and stored value obligations issued or sold in the United States and all outstanding money received for transmission in the United States.

(b) If the commissioner finds that the financial condition of a licensee is impaired, or that the financial condition of a licensee is such that its business is being conducted in an unsafe and unsound manner, the commissioner, to protect the public interest, may issue an order, subject to the procedures set forth in Section 2148, doing one or both of the following:

(1) Increasing the amount of eligible securities that the licensee must maintain.

(2) Requiring the licensee to obtain, as security for the payment of outstanding money transmission obligations, additional security in the form of financial guarantees.

(c) Eligible securities, even if commingled with other assets of the licensee, are deemed to be held in trust for the benefit of the purchasers and holders of the licensee’s outstanding payment instrument and stored value obligations, and all senders of outstanding money received for transmission, in the event of bankruptcy or receivership of the licensee, or in the event of an action by a creditor against the licensee who is not a beneficiary of this statutory trust. No eligible securities impressed with a trust pursuant to this subdivision shall be subject to attachment, levy of execution, or sequestration by order of any court, except for a beneficiary of this statutory trust.

(d) All outstanding payment instruments and stored value issued or sold by a licensee or its agent, and all outstanding money received for transmission by a licensee or its agent, shall remain a liability of the licensee from the time money or monetary value is received by the licensee or its agent until the licensee receives confirmation that such money or monetary value was received by the beneficiary, or until the outstanding payment instrument or stored value obligation has been paid, or until the money is refunded to the customer.

(e) A licensee shall maintain a record in the United States of proof of receipt by the beneficiary or refund to the customer of money received for transmission.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2082

(a) “Eligible security” means any United States currency eligible security or foreign currency eligible security.

(b) For the purposes of this division, the following are United States currency eligible securities:

(1) Cash.

(2) Any deposit in an insured bank or an insured savings and loan association or insured credit union.

(3) Any bond, note, or other obligation that is issued or is guaranteed by the United States or any agency of the United States.

(4) Any bond, note, or other obligation that is issued or guaranteed by any state of the United States or by any governmental agency of or within any state of the United States and that is assigned an eligible rating by an eligible securities rating service.

(5) Any bankers acceptance that is eligible for discount by a federal reserve bank.

(6) Any commercial paper that is assigned an eligible rating by an eligible rating securities service.

(7) Any bond, note, or other obligation that is assigned an eligible rating by an eligible securities rating service.

(8) Any share of an investment company that is an open-end management company, that is registered under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.), that holds itself out to investors as a money market fund, and that operates in accordance with all provisions of the Investment Company Act of 1940, and the regulations of the Securities and Exchange Commission applicable to money market funds, including Section 270.2a-7 of the regulations of the Securities and Exchange Commission (17 C.F.R. 270.2a-7).

For purposes of this paragraph and paragraph (9), “investment company,” “management company,” and “open-end” have the meanings set forth in Sections 3, 4, and 5, respectively, of the Investment Company Act of 1940 (15 U.S.C. Secs. 80a-4 and 80a-5, respectively).

(9) Any share of an investment company that is an open-end management company, that is registered under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.), and that invests exclusively in securities that constitute eligible securities that comply with the valuation requirements of this division.

(10) Any account due to any licensee from any agent in the United States on account of the receipt of money on behalf of the licensee for money transmission by the agent, if the account is current and not past due or otherwise doubtful of collection.

(11) Any other security or class of securities that the commissioner has by regulation or order declared to be eligible securities.

(12) Any receivable owed by a bank and resulting from an automated clearinghouse, debit, or credit-funded transmission.

(c) “Foreign currency eligible security” means any of the following that is denominated in a foreign currency:

(1) Cash.

(2) Any deposit in an office of a bank acceptable to the commissioner that is located in a foreign country.

(3) Any other security or class of securities that the commissioner has by regulation or order declared to be eligible securities pursuant to Section 2086.

(d) For the purposes of this division, “value” means the following:

(1) When used with respect to an eligible security owned by a licensee of the type described in paragraph (10) of subdivision (b), net carrying value as determined in conformity with United States generally accepted accounting principles. However, in computing the value of the account, any amount that consists of money that has not been remitted to the licensee or refunded within 45 business days of receipt by the agent shall be excluded from the value of the account and shall be excluded from the calculation of eligible securities.

(2) Market value when used with respect to any other eligible security owned by a licensee.

(Amended by Stats. 2014, Ch. 499, Sec. 10. Effective January 1, 2015.)



2083

(a) In computing for purposes of Section 2082 the aggregate value of eligible securities owned by a licensee, all of the following shall be excluded:

(1) The value of any eligible security if and to the extent that the value of the eligible security, when combined with the aggregate value of all other eligible securities owned by the licensee that are issued or guaranteed by the same person or by any affiliate of the same person by whom the eligible security is issued or guaranteed, exceeds 10 percent of the aggregate value of all eligible securities owned by the licensee.

(2) The portion of the aggregate value of all eligible securities of the type described in paragraph (10) of subdivision (b) of Section 2082 that exceeds 25 percent of the aggregate value of all eligible securities owned by the licensee; and that portion of the aggregate value of agent receivables from any one person that exceeds 10 percent of the aggregate value of all eligible securities owned by the licensee, or any higher percentage that the commissioner may approve for the licensee, up to a maximum of 20 percent.

(3) The portion of the aggregate value of all eligible securities of the type described in paragraph (6) of subdivision (b) of Section 2082 that exceeds 20 percent of the aggregate value of all eligible securities owned by the licensee.

(4) The portion of the aggregate value of all eligible securities of the type described in paragraph (7) of subdivision (b) of Section 2082 that exceeds 20 percent of the aggregate value of all eligible securities owned by the licensee.

(5) The portion of the aggregate value of all eligible securities of the type described in paragraph (8) of subdivision (b) of Section 2082, except for a money market fund that invests exclusively in obligations issued or guaranteed by the United States or any agency of the United States, that exceeds 20 percent of the aggregate value of all eligible securities owned by the licensee.

(6) The portion of the aggregate value of all eligible securities of the type described in paragraphs (6), (7), and (8) of subdivision (b) of Section 2082 that exceeds 50 percent of the aggregate value of all eligible securities owned by the licensee.

(b) Subdivision (a) shall not be deemed to require the exclusion of the value of any of the following eligible securities, and each of the following eligible securities shall be exempted from the limitations of subdivision (a):

(1) The following eligible securities:

(A) Cash.

(B) Any deposit in an insured bank, insured savings and loan association, or insured credit union.

(C) Any bond, note, or other obligation for the payment of which the full faith and credit of the United States are pledged.

(2) Any eligible security that the commissioner, in view of the financial condition of the obligor or issuer and such other factors as may in the opinion of the commissioner be relevant, finds to be of such quality that exclusion of the value of such eligible security pursuant to subdivision (a) is not necessary for the purposes of this division and which the commissioner by regulation or order exempts, in whole or in part, from the limitations of subdivision (a).

(Amended by Stats. 2012, Ch. 356, Sec. 19. Effective January 1, 2013.)



2084

(a) A licensee shall be deemed to own an eligible security only if the following apply:

(1) The licensee owns the eligible security solely and exclusively in its own right, both of record and beneficially.

(2) The eligible security is not subject to any pledge, lien, or security interest.

(3) The licensee can freely negotiate, assign, or otherwise transfer the eligible security.

(b) Notwithstanding subdivision (a), no licensee shall be deemed not to own an eligible security solely on account of any of the following facts, provided that, but for that fact, the licensee would be deemed to own the eligible security under the provisions of subdivision (a):

(1) The fact that the eligible security is owned of record by a documented nominee of the licensee or by a securities depository.

(2) The fact that the licensee has pledged the eligible security with the United States or any state of the United States to secure payment by the licensee of transmission money.

(3) The fact that the licensee holds the eligible security in a custodial capacity as an agent of its customers in a pooled account titled in the name of the licensee for the benefit of its customers.

(c) The commissioner shall make a determination of the application of paragraph (3) of subdivision (b) based on the following:

(1) The amount, nature, quality, and liquidity of the licensee’s assets.

(2) The amount and nature of the licensee’s liabilities.

(3) The history of the licensee’s compliance with applicable state and federal law.

(Amended by Stats. 2013, Ch. 533, Sec. 6. Effective January 1, 2014.)



2085

If the commissioner finds that any eligible security or class of eligible securities is not of sufficient liquidity or quality to be eligible securities, the commissioner may by regulation or order declare the security or class of securities to be ineligible.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2086

If the commissioner finds that any security or class of securities that is not an eligible security is of sufficient liquidity and quality to be an eligible security, the commissioner may by regulation or order declare the security or class of securities to be eligible securities.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2087

(a) If the commissioner finds that a rating assigned to a class of securities by an eligible securities rating service indicates that the class of securities is of sufficient quality to be eligible securities, the commissioner may by regulation or order declare the rating to be an eligible rating.

(b) With respect to this division “eligible rating” means any rating assigned to such security or class of securities by such eligible securities rating service which the commissioner has by regulation or order declared to be an eligible rating.

(Amended by Stats. 2012, Ch. 356, Sec. 20. Effective January 1, 2013.)



2088

(a) The commissioner may by regulation or order declare a credit rating agency to be an eligible securities rating service if the commissioner finds the following with respect to the securities rating service:

(1) It has been continuously engaged in the business of rating securities for a period of not less than three years.

(2) It is competent to rate securities and is nationally recognized for rating securities in a competent manner.

(3) It publishes its ratings of securities on a nationwide basis.

(b) With respect to this division “eligible securities rating service” means any credit rating agency that the commissioner by regulation or order declared to be an eligible securities ratings service.

(Amended by Stats. 2014, Ch. 499, Sec. 11. Effective January 1, 2015.)



2089

A licensee shall maintain eligible securities that are adequately diversified, predominantly of a duration commensurate with the licensee’s outstanding money transmission obligations, and of sufficient liquidity and quality to promptly pay the outstanding money transmission obligations of the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)






CHAPTER 6 - Consumer Disclosures

2100

(a) (1) Each licensee shall file with the commissioner a certified copy of every receipt form used by it or by its agent for receiving money for transmission prior to its first use. No licensee or its agent shall use any receipt, a certified copy of which has not been filed with the commissioner, or use a receipt that the commissioner has deemed not to be in compliance pursuant to paragraph (2).

(2) If the commissioner determines, within 30 business days of the filing date of a receipt, that the receipt does not comply with the requirements of this section or Sections 2102 and 2103, the commissioner shall notify the licensee in writing that the receipt is not in compliance with those requirements.

(b) Notwithstanding subdivision (a), before a new licensee issues its first receipt to a customer, it shall file with the commissioner a certified copy of the receipt forms to be used by it or its agents for receiving money for transmission. The new licensee shall not use the receipt forms until approved by the commissioner. For purposes of this subdivision, a new licensee is a licensee that has not been previously licensed by the commissioner as a money transmitter or has not previously received money for transmission in California.

(c) If a receipt is required by this division to be in English and another language, the English version of the receipt shall govern any dispute concerning the terms of the receipt. However, any discrepancies between the English version and any other version due to the translation of the receipt from English to another language including errors or ambiguities shall be construed against the licensee or its agent and the licensee or its agent shall be liable for any damages caused by these discrepancies.

(d) Any licensee violating the requirements of this section shall be subject to a fine of fifty dollars ($50) for each violation. This provision is in addition to any other enforcement provisions that may apply to such a violation.

(e) If any licensee or its agent uses a receipt form, a certified copy of which has not been filed with the commissioner, the licensee shall be liable for the acts of its agent whether or not the licensee authorized the agent to use that form.

(f) The receipt form shall comply with the requirements of Sections 2102 and 2103.

(Amended by Stats. 2012, Ch. 356, Sec. 22. Effective January 1, 2013.)



2101

Every licensee or its agent shall forward all money received for transmission or give instructions committing equivalent money to the person designated by the customer. Unless the transmission is for the payment of goods or services or unless otherwise ordered by his or her customer, this requirement shall be satisfied within 10 days after receiving that money.

(Amended by Stats. 2013, Ch. 533, Sec. 7. Effective January 1, 2014.)



2102

(a) Every licensee or its agent shall refund to the customer within 10 days of receipt of the customer’s written request for a refund any and all money received for transmission unless any of the following occurs:

(1) The money has been forwarded within 10 days of the date of receipt.

(2) Instructions have been given committing an equivalent amount of money to the person designated by the customer within 10 days of the date of the receipt of the money from the customer.

(3) The customer instructs the licensee to transmit the money at a time beyond 10 days. If the customer gives instructions as to when the money shall be forwarded or transmitted and the moneys have not yet been forwarded or transmitted, the licensee or its agent shall refund the customer’s money within 10 days of receipt of the customer’s written request for a refund.

(4) The refund would violate law.

(b) If a customer’s instructions as to when the money shall be forwarded or transmitted are not complied with and the money has not yet been forwarded or transmitted, the customer has a right to a refund of his or her money. A cause of action under this section may be brought in small claims court if it does not exceed the jurisdiction of that court, or in any other appropriate court. The customer shall be entitled to recover each of the following:

(1) Any and all money received for transmission, plus any fees and charges paid by the customer.

(2) A penalty in an amount not to exceed one thousand dollars ($1,000). The court shall award the prevailing party costs and attorney’s fees.

(Amended by Stats. 2014, Ch. 499, Sec. 12. Effective January 1, 2015.)



2103

(a) In the case of money received for transmission, the licensee or its agent shall give the customer a receipt at the time of the transaction.

(1) The receipt shall contain the following information, as applicable:

(A) The name of the sender.

(B) The name of the designated recipient.

(C) The date of the transaction, which is the day the customer funds the money transmission.

(D) The name of the licensee.

(E) The amount to be transferred to the designated recipient, in the currency in which the money transmission is funded, using the term “Transfer Amount” or a substantially similar term.

(F) Any fees and taxes imposed on the money transmission by the licensee or its agent which are payable or have been paid by the sender, in the currency in which the money transmission is funded, using the terms “transfer fees” for fees and “transfer taxes” for taxes, or substantially similar terms.

(G) The total amount of the transaction, which is the sum of subparagraphs (E) and (F), in the currency in which the money transmission is funded, using the term “total” or a substantially similar term.

(H) The exchange rate, if any, used by the licensee or its agent for the money transmission, rounded consistently for each currency to no fewer than two decimal places and no more than four decimal places, using the term “exchange rate” or a substantially similar term.

(I) For all transmissions, other than transmissions related to e-commerce transactions, the amount that will be received by the designated recipient, in the currency in which the funds will be received, using the term “total to recipient” or a substantially similar term. For transmissions related to e-commerce transactions, the amount that will be received by the designated recipient before any fees, taxes, or other amounts payable by the designated recipient are deducted, using the term “total to recipient” or a substantially similar term. These fees, taxes, or other amounts shall be disclosed to the designated recipient. The disclosure of fees, taxes, or other amounts payable by the designated recipient, which need not be disclosed to the sender, shall be disclosed as part of a separate written agreement between the licensee and the designated recipient.

(2) (A) In addition to the disclosures set forth in paragraph (1), the receipt shall either include or have attached a conspicuous statement as follows:

“RIGHT TO REFUND

You, the customer, are entitled to a refund of the money to be transmitted as the result of this agreement if _____ (name of licensee) does not forward the money received from you within 10 days of the date of its receipt, or does not give instructions committing an equivalent amount of money to the person designated by you within 10 days of the date of the receipt of the funds from you unless otherwise instructed by you.

If your instructions as to when the moneys shall be forwarded or transmitted are not complied with and the money has not yet been forwarded or transmitted, you have a right to a refund of your money.

If you want a refund, you must mail or deliver your written request to _____ (name of licensee) at _____ (mailing address of licensee). If you do not receive your refund, you may be entitled to your money back plus a penalty of up to $1,000 and attorney’s fees pursuant to Section 2102 of the California Financial Code.”

(B) The right to refund statement set forth in subparagraph (A) is not required to be included on receipts involving e-commerce transactions where the customer sends a payment for goods or services.

(3) The receipt required by this section shall be made in English and in the language principally used by that licensee or that agent to advertise, solicit, or negotiate, either orally or in writing, at that branch office, if other than English. For transactions that do not occur in a branch office, the receipt shall be made in English and in the language principally used by that licensee or that agent to advertise, solicit, or negotiate money transmission, either orally or in writing.

(4) The receipt required by this subdivision may be provided electronically for transactions that are initiated electronically or in which a customer agrees to receive an electronic receipt.

(5) Disclosures in the receipt required by this subdivision shall be in a minimum 8-point font, except for receipts provided via mobile phone or text message.

(b) If window and exterior signs concerning the rates of exchange for money received for transmission are used, they shall clearly state in English and in the same language principally used by the licensee or any agent of the licensee to advertise, solicit, or negotiate, either orally or in writing, at that branch office if other than English, the rate of exchange for exchanging the currency of the United States for foreign currency. If an interior sign or any advertising is used that quotes exchange rates, it shall, in addition to clearly stating the rates of exchange for exchanging the currency of the United States for foreign currency, also state all commissions and fees charged on all such transactions.

(c) At each branch office, there shall be disclosed the exchange rates, fees, and commissions charged in English and in the same language principally used by the licensee or any agent of the licensee to advertise, solicit, or negotiate, either orally or in writing, with respect to money received for transmission at that branch office. At each branch office, there shall be signage clearly identifying the name of the licensee as well as any trade names used by the licensee at that branch office. In the event that a licensee or agent conducts money transmission activity via an Internet Web site or mobile application that is not in a branch office, the commissioner may authorize an alternative disclosure meeting the requirements of this section. Any Internet Web site through which a licensee conducts money transmission shall clearly identify the name of the licensee as well as any trade names used by the licensee on the Internet Web site.

(d) If the customer does not specify at the time the money is presented to the licensee or its agent the country to which the money is to be transmitted, the rate of exchange for the transaction is not required to be set forth on the receipt. If the customer does specify at the time the money is presented to the licensee or its agent the country to which the money is to be transmitted but the specified country’s laws require the rate of exchange for the transaction to be determined at the time the transaction is paid out to the intended recipient, the rate of exchange for the transaction is not required to be set forth on the receipt.

(Amended by Stats. 2014, Ch. 499, Sec. 13. Effective January 1, 2015.)



2104

Each licensee or agent shall prominently post on the premises of each branch office that issues or sells payment instruments, and at machines located in this state and operated by the licensee or agent that issues or sells payment instruments, a notice clearly stating that payment instruments are not insured by the federal government, the state government, or any other public or private entity. This notice shall be printed in English and in the same language principally used by the licensee or any agent of the licensee to advertise, solicit, or negotiate, either orally or in writing, with respect to the purchase of payment instruments. The information required in this notice shall be clear, legible, and in letters not less than one-half inch in height. The notice shall be posted in a conspicuous location in the unobstructed view of the public within the premises. The licensee shall provide to each of its agents the notice required by this section. In those locations operated by an agent, the agent, not the licensee, shall be responsible for the failure to properly post the required notice.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2105

(a) Each licensee or agent shall prominently post on the premises of each branch office that conducts money transmission a notice stating that:

“If you have complaints with respect to any aspect of the money transmission activities conducted at this location, you may contact the California Department of Business Oversight at its toll-free telephone number, 1-800-622-0620, by email at consumer.services@dbo.ca.gov, or by mail at the Department of Business Oversight, Consumer Services, 1515 K Street, Suite 200, Sacramento, CA 95814.”

(b) The commissioner may by order or regulation modify the content of the notice required by this section. This notice shall be printed in English and in the same language principally used by the licensee or any agent of the licensee to advertise, solicit, or negotiate either orally or in writing, with respect to money transmission at that branch office. The information required in this notice shall be clear, legible, and in letters not less than one-half inch in height. The notice shall be posted in a conspicuous location in the unobstructed view of the public within the premises. The licensee shall provide to each of its agents the notice required by this section. In those locations operated by an agent, the agent, and not the licensee, shall be responsible for the failure to properly post the required notice.

(c) In the event that a licensee or agent conducts money transmission activity via an Internet Web site or a mobile application that is not in a branch office, the commissioner may authorize an alternative form of the notice required in subdivision (a).

(Amended by Stats. 2014, Ch. 499, Sec. 14. Effective January 1, 2015.)



2106

(a) No licensee shall sell or issue any form of payment instrument in California unless a certified copy of the payment instrument has first been filed with the commissioner. The payment instrument shall clearly identify the licensee as the issuer.

(b) The commissioner may by order or regulation declare that a form of payment instrument is prohibited if it is misleading in any material respect or otherwise does not comply with applicable law.

(c) A payment instrument that identifies the agent through which the licensee sells the payment instrument shall identify the agent as such and shall identify the licensee at least as conspicuously as it does the agent.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)






CHAPTER 7 - Examinations, Special Reports, and Records

2120

(a) The commissioner may at any time and from time to time examine the business and any office, within or outside this state, of any licensee or any agent of a licensee in order to ascertain whether that business is being conducted in a lawful manner and whether all money transmission is properly accounted for.

(b) The directors, officers, and employees of any licensee or agent of a licensee being examined by the commissioner shall exhibit to the commissioner, on request, any or all of the licensee’s accounts, books, correspondence, memoranda, papers, and other records and shall otherwise facilitate the examination so far as it may be in their power to do so.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2121

The commissioner may consult and cooperate with other state or federal money transmission regulators in enforcing and administering this division. They may jointly pursue examinations and take other official action that they are otherwise empowered to take.

(Amended by Stats. 2012, Ch. 356, Sec. 23. Effective January 1, 2013.)



2122

A licensee shall file a report with the commissioner within five business days after the licensee has reason to know of the occurrence any of the following events:

(a) The filing of a petition by or against the licensee under the United States Bankruptcy Code (11 U.S.C. Secs. 101-110, incl.) for bankruptcy or reorganization.

(b) The filing of a petition by or against the licensee for receivership, the commencement of any other judicial or administrative proceeding for its dissolution or reorganization, or the making of a general assignment for the benefit of its creditors.

(c) The commencement of a proceeding to revoke or suspend its license in a state or country in which the licensee engages in business or is licensed.

(d) The cancellation or other impairment of the licensee’s bond or other security.

(e) A charge or conviction of the licensee or of an executive officer, manager, director, or person in control of the licensee for a felony.

(f) A charge or conviction of an agent for a felony.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2123

A licensee that is a money services business under the regulations adopted pursuant to the United States Bank Secrecy Act (31 C.F.R. Part 103) and the agents of the licensee that are money services businesses shall comply with those regulations.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2124

(a) A licensee shall maintain the following records for determining its compliance with this division for at least three years:

(1) A record of each payment instrument or stored value obligation sold.

(2) A general ledger posted at least monthly containing all asset, liability, capital, income, and expense accounts.

(3) Bank statements and bank reconciliation records.

(4) Records of outstanding payment instruments and stored value obligations.

(5) Records of each payment instrument and stored-value obligation paid within the three-year period.

(6) A list of the last known names and addresses of all of the licensee’s agents and their branch offices.

(7) Any other records the commissioner reasonably requires by order or regulation.

(b) A licensee or its agent shall maintain records of any receipts provided pursuant to Section 2102 for six months or a longer period of time specified in the contract between the licensee and its agent.

(c) The items specified in subdivisions (a) and (b) may be maintained in any form of record.

(d) Records may be maintained outside this state if they are made available to the commissioner on seven days’ notice that is sent in a record.

(e) If records not required to be maintained in English pursuant to Section 456 are in a language other than English, the licensee shall provide records translated into English within seven days’ notice that is sent in a record.

(f) Each licensee shall maintain any other records required by the commissioner.

(Amended by Stats. 2014, Ch. 499, Sec. 15. Effective January 1, 2015.)






CHAPTER 8 - Additional Enforcement Provisions

2148

(a) If it appears to the commissioner that a licensee is violating or failing to comply with any law of this state, the commissioner may direct the licensee to comply with the law by an order issued under the commissioner’s official seal, or if it appears to the commissioner that any licensee is conducting its business in an unsafe or injurious manner, the commissioner may in like manner direct it to discontinue the unsafe or injurious practices. The order shall require the licensee to show cause before the commissioner, at a time and place to be fixed by the commissioner, as to why the order should not be observed.

(b) If, upon any hearing held pursuant to subdivision (a), the commissioner finds that the licensee is violating or failing to comply with any law of this state or is conducting its business in an unsafe or injurious manner, the commissioner may make a final order directing it to comply with the law or to discontinue the unsafe or injurious practices. A licensee shall comply with the final order unless, within 10 days after the issuance of the order, its enforcement is restrained in a proceeding brought by the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2149

(a) The commissioner may issue an order suspending or revoking a license, or taking possession of and placing a licensee in receivership, if after notice and an opportunity for hearing, the commissioner finds that:

(1) The licensee is violating this division or a regulation adopted or an order issued under this division, or a condition of approval issued under this division.

(2) The licensee does not cooperate with an examination or investigation by the commissioner.

(3) The licensee engages in fraud, intentional misrepresentation, or gross negligence.

(4) The competence, experience, character, or general fitness of the licensee, or any director, officer, employee, or person in control of a licensee, indicates that it is not in the public interest to permit the person to provide money transmission services.

(5) The licensee engages in an unsafe or unsound practice.

(6) The licensee is insolvent, suspends payment of its obligations, or makes a general assignment for the benefit of its creditors.

(7) The licensee does not remove an agent after the commissioner issues and serves upon the licensee a final order including a finding that the agent has violated this division.

(8) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy, reorganization, insolvency, or moratorium law, or any person has applied for any such relief under that law against the licensee and the licensee has by any affirmative act approved of or consented to the action or the relief has been granted.

(9) Any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the application.

(b) In determining whether a licensee is engaging in an unsafe or unsound practice, the commissioner may consider the size and condition of the licensee’s provision of money transmission services, the magnitude of the loss, the gravity of the violation of this division, and the previous conduct of the person involved.

(Amended by Stats. 2012, Ch. 356, Sec. 25. Effective January 1, 2013.)



2150

(a) The commissioner may issue an order suspending or revoking the designation of an agent if, after notice and an opportunity for hearing, the commissioner finds that:

(1) The agent violated this division or a regulation adopted or an order issued under this division.

(2) The agent did not cooperate with an examination or investigation by the commissioner.

(3) The agent engaged in fraud, intentional misrepresentation, or gross negligence.

(4) The agent is convicted of a violation of a state or federal anti-money laundering statute.

(5) The competence, experience, character, or general fitness of the agent, or any director, officer, employee, or person in control of the agent, indicates that it is not in the public interest to permit the agent to provide money transmissions.

(6) The agent is engaging in an unsafe or unsound practice.

(7) The agent has made or caused to be made in any application or report filed with the commissioner or in any proceeding before the commissioner, any statement that was at the time and in the light of the circumstances under which it was made, false or misleading with respect to any material fact, or has omitted to state in any of those applications, reports, or proceedings any material fact which is required to be stated therein.

(8) The agent is an agent of a licensee who, because of its operations and financial condition, is not competent to supervise and monitor the agent.

(9) The agent will not comply with all applicable provisions of this division and of any regulation or order issued under this division.

(b) In determining whether an agent is engaging in an unsafe or unsound practice, the commissioner may consider the size and condition of the agent’s provision of money transmission services, the magnitude of the loss, the gravity of the violation of this division or a rule adopted or order issued under this division, and the previous conduct of the agent.

(c) No licensee shall appoint as an agent any person with respect to whom an order issued under this section is in effect.

(d) No person with respect to whom an order issued under this section is in effect shall become or continue to be an agent of any licensee.

(e) If applicable, the commissioner may disclose to the licensee criminal history information upon which an order is based.

(Amended by Stats. 2012, Ch. 356, Sec. 26. Effective January 1, 2013.)



2150.1

(a) Every order, decision, or other official act of the commissioner is subject to review in accordance with law.

(b) Whenever the commissioner has taken possession of the property and business of any licensee, the licensee, within 10 days after that taking, if it deems itself aggrieved thereby, may apply to the superior court in the county in which the head office of the licensee is located to enjoin further proceedings. The court, after citing the commissioner to show cause why further proceedings should not be enjoined and after a hearing and a determination of the facts upon the merits, may dismiss the application or enjoin the commissioner from further proceedings and direct the commissioner to surrender the property and business to the licensee.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2150.2

(a) If the commissioner finds that any of the factors set forth in Section 2149 is true with respect to any licensee and that it is necessary for the protection of the public interest, the commissioner may issue an order immediately suspending or revoking the licensee’s license.

(b) Within 30 days after the license is suspended or revoked pursuant to subdivision (a), the licensee may file with the commissioner an application for a hearing on the suspension or revocation.

(c) If the commissioner fails to commence a hearing within 15 business days after the application is filed with the commissioner pursuant to subdivision (b) or within a longer period of time agreed to by the licensee, the suspension or revocation shall be deemed rescinded.

(d) Within 30 days after the hearing, the commissioner shall affirm, modify, or rescind the suspension or revocation. Otherwise, the suspension or revocation shall be deemed rescinded.

(e) The right of the licensee to petition for judicial review of the suspension or revocation shall not be affected by the failure of the licensee to apply to the commissioner for a hearing on the suspension or revocation pursuant to subdivision (b).

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2151

(a) If the commissioner finds that any of the factors set forth in Section 2150 is true with respect to any agent and that it is necessary for the protection of the public interest, the commissioner may issue an order immediately suspending or barring that agent from continuing to be or becoming an agent of any licensee during the period for which that order is in effect.

(b) Within 30 days after an order is issued pursuant to subdivision (a), the licensee or the agent or former agent with respect to whom the order was issued may file with the commissioner an application for a hearing on the order.

(c) If the commissioner fails to commence a hearing within 20 business days after the application is filed with the commissioner pursuant to subdivision (b) or within a longer period of time agreed to by the parties, the suspension or revocation shall be deemed rescinded.

(d) Within 30 days after the hearing, the commissioner shall affirm, modify, or rescind the order.

(e) The right of the licensee or agent or former agent to petition for judicial review of the order shall not be affected by the failure of that person to apply to the commissioner for a hearing on the order pursuant to subdivision (b).

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2151.1

The commissioner may assess a civil penalty against a person that violates this division or a regulation adopted or an order issued under this division in an amount not to exceed one thousand dollars ($1,000) for each violation or, in the case of a continuing violation, one thousand dollars ($1,000) for each day or part thereof during which the violation continues, plus this state’s costs and expenses for the investigation and prosecution of the matter, including reasonable attorney’s fees.

(Amended by Stats. 2012, Ch. 356, Sec. 27. Effective January 1, 2013.)



2152

(a) A person that intentionally makes a false statement, misrepresentation, or false certification in a record filed or required to be maintained under this division or that intentionally makes a false entry or omits a material entry in such a record is guilty of a felony.

(b) A person that knowingly engages in an activity for which a license is required under this division without being licensed or exempt from licensure under this division is guilty of a felony.

(c) Nothing in this division limits the power of the state to punish any person for any act that constitutes a crime under any statute.

(Amended by Stats. 2012, Ch. 356, Sec. 28. Effective January 1, 2013.)



2153

The enforcement provisions of this division are in addition to any other enforcement powers that the commissioner may have under law.

(Amended by Stats. 2012, Ch. 356, Sec. 29. Effective January 1, 2013.)






CHAPTER 9 - Miscellaneous Provisions

2170

Any licensee may surrender its license by filing with the commissioner the license and a report with any information as the commissioner requires. The voluntary surrender of the license shall become effective at the time and upon the conditions as the commissioner specifies by order.

(Added by Stats. 2011, Ch. 243, Sec. 4. Effective January 1, 2012.)



2171

If any provision of this division or the application thereof to any person or circumstances is held invalid, illegal, or unenforceable, that invalidity, illegality, or unenforceability shall not affect other provisions or applications of this division that can be given effect without the invalid, illegal, or unenforceable provision or application, and to this end, the provisions of this division are declared to be severable.

(Amended by Stats. 2012, Ch. 356, Sec. 30. Effective January 1, 2013.)



2172

(a) A license issued under the former Chapter 14 (commencing with Section 1800), Chapter 14A (commencing with Section 1851), or the former Division 16 (commencing with Section 33000) that is in effect immediately before January 1, 2011, shall remain in effect as a valid license under this division.

(b) Any person that, prior to January 1, 2011, was not required to obtain a license under the former Chapter 14 (commencing with Section 1800), Chapter 14A (commencing with Section 1851), or Division 16 (commencing with Section 33000), but is required to have a license under this division, shall file an application for a license pursuant to this division by July 1, 2011, in order to continue conducting money transmission in this state directly or through agents. If the application is timely filed and pending with the commissioner, that person may continue to conduct money transmission in this state, until the application has been approved, abandoned, or denied.

(Amended by Stats. 2012, Ch. 356, Sec. 31. Effective January 1, 2013.)



2174

(a) The commissioner may prepare written decisions, opinion letters, and other formal written guidance to be issued to persons seeking clarification regarding the requirements of this division.

(b) The commissioner shall make public on the commissioner’s Internet Web site all written decisions, opinion letters, and other formal written guidance issued to persons seeking clarification regarding the requirements of this division. The commissioner may, at his or her discretion or upon request by an applicant or licensee, redact proprietary or other confidential information regarding an applicant or licensee from any decision, letter, or other written guidance issued in connection with an applicant or licensee.

(Added by Stats. 2013, Ch. 533, Sec. 9. Effective January 1, 2014.)



2175

The commissioner may offer informal guidance to any prospective applicant for a license under this division, regarding the conditions of licensure that may be applied to that person. The commissioner shall inform any applicant that requests that guidance of the minimum net worth, and other licensing requirements, that will be required of that applicant, based on the information provided by the applicant concerning its plan to conduct business under this division, and the factors used to make that determination as described in Section 2040.

(Amended by Stats. 2014, Ch. 499, Sec. 16. Effective January 1, 2015.)



2176

At any time, if the commissioner deems it necessary for the general welfare of the public, he or she may exercise any power set forth in this division with respect to a money transmission business, regardless of whether an application for a license has been filed with the commissioner, a license has been issued, or, if issued, the license has been surrendered, suspended, or revoked.

(Added by Stats. 2014, Ch. 499, Sec. 17. Effective January 1, 2015.)









DIVISION 1.3 - THE SETTING OF FEES IN CONSUMER CREDIT AGREEMENTS AND RELATED CONSUMER PROTECTIONS

4000

(a) For purposes of this division, the following terms have the following meanings:

(1) “Charge cardholder” and “charge card issuer” have the meaning defined in Section 1748.21 of the Civil Code and “charge card” means those cards defined in subdivision (a) of Section 1748.21 of the Civil Code and upon which the full balance is due and payable in each billing cycle.

(2) “Consumer” means a natural person.

(3) “Consumer credit agreement” means any written instrument providing for an extension of unsecured open-end credit for personal, family, or household purposes, that governs the relationship between a supervised financial organization and one or more consumers.

(4) “Charge card agreement” means the written instrument that creates and governs the relationship between a charge card issuer and one or more consumers.

(5) “Minimum payment” means that amount of money recited on a billing statement for an open-end credit account that must be received by the supervised financial institution by a specified due date.

(6) “Open-end credit” has the meaning set forth in Section 1026.2(a)(20) of Regulation Z.

(7) “Regulation Z” means any rule, regulation, or interpretation promulgated by the Consumer Financial Protection Bureau under the federal Truth in Lending Act, as amended (15 U.S.C. Sec. 1601 et seq.), and any interpretation or approval issued by an official or employee of the Federal Reserve System duly authorized by the director of the bureau under the Truth in Lending Act, as amended, to issue interpretations or approvals.

(8) “Security interest” has the meaning set forth in Section 1026.2(a)(25) of Regulation Z.

(9) “Supervised financial organization” means a state or federally regulated bank, savings association, savings bank, or credit union, or a subsidiary of any of the above.

(10) “Unsecured” means that the supervised financial organization is not granted a security interest in personal or real property under the consumer credit agreement.

(b) Notwithstanding any other provisions of law, the definitions contained in this section shall control transactions governed by this division.

(Amended by Stats. 2014, Ch. 64, Sec. 11. Effective January 1, 2015.)



4001

(a) A supervised financial organization or charge card issuer may not charge more than any of the following amounts:

(1) If set forth in the consumer credit or charge card agreement, one of the following fees:

(A) Seven dollars ($7) with respect to any monthly billing cycle as a late payment charge on the minimum payment due that is not paid within five days after the date the payment is due.

(B) Ten dollars ($10) with respect to any monthly billing cycle as a late payment charge on the minimum payment due that is not paid within 10 days after the date the payment is due.

(C) Fifteen dollars ($15) with respect to any monthly billing cycle as a late payment charge on the minimum payment due that is not paid within 15 days after the date the payment is due.

(2) In lieu of the fee permitted by paragraph (1), if the consumer has already incurred two late payment fees during the preceding 12-month period, the fee charged may be no more than ten dollars ($10) with respect to any monthly billing cycle as a late payment charge on the minimum payment due that is not paid within five days after the date the payment is due.

(3) Ten dollars ($10) with respect to any charge that causes the outstanding balance to exceed the credit limit by five hundred dollars ($500) or 120 percent, whichever is less. No overlimit fee may be charged unless the charge causes the outstanding balance to exceed the credit limit by five hundred dollars ($500) or 120 percent, whichever is less. Not more than one overlimit charge may be assessed with respect to any monthly billing cycle.

(b) In addition to imposing a fee for any late payment or overlimit as authorized by subdivision (a), a supervised financial organization may assess a finance charge at the rates set forth in the consumer credit agreement on the outstanding balance, which may include any late payment or overlimit fee charged on a prior billing statement.

(c) Whenever a consumer fails to make a minimum payment on or before the due date specified in the billing statement, plus the applicable late payment grace period, a late payment fee may be assessed by the supervised financial organization or charge card issuer. A supervised financial organization or charge card issuer may impose no more than one late payment fee with respect to any monthly billing cycle. All payments by the consumer shall be applied by a supervised financial organization to satisfaction of scheduled payments in the order that they become due. A charge card issuer shall apply all payments made by the consumer to satisfaction of unpaid amounts in the order that they become due.

(d) A supervised financial organization shall provide a minimum number of days between the monthly billing statement date and the date upon which the minimum payment is due, exclusive of the applicable late payment grace period provided for in paragraph (1) of subdivision (a), and a charge card issuer shall provide a minimum number of days between the monthly billing statement date and the date upon which the applicable late payment grace period provided for in paragraph (1) of subdivision (a) begins to run, of at least:

(1) Twenty-three days, on an average basis over a calendar year or other consecutive 12-month period, for any organization or issuer charging the fee authorized by subparagraph (A) of paragraph (1) of subdivision (a).

(2) Twenty days, on an average basis over a calendar year or other consecutive 12-month period, for any organization or issuer charging the fee authorized by subparagraph (B) or (C) of paragraph (1) of subdivision (a).

(e) (1) The applicable late payment grace period and fee shall be disclosed in the consumer credit agreement. The late payment grace period shall be disclosed in the consumer credit or charge card agreement but need not be disclosed in any monthly or other billing statement. The amount and conditions for imposition of any fee for overlimit activity shall also be disclosed in the consumer credit or charge card agreement.

(2) If a consumer credit or charge card agreement contains a provision for a late payment fee or overlimit fee, each monthly or other billing statement shall disclose the amount of the late payment and overlimit fee and the date the minimum payment is due.

(Added by Stats. 1994, Ch. 1079, Sec. 1. Effective January 1, 1995.)



4002

(a) (1) Upon the request of a person who has obtained a police report pursuant to Section 530.6 of the Penal Code, a supervised financial organization shall provide to the person, or to a law enforcement officer specified by the person, copies of all application forms or application information containing the person’s name, address, or other identifying information pertaining to the application filed with the supervised financial organization by an unauthorized person in violation of Section 530.5 of the Penal Code.

(2) Before providing the person with copies pursuant to paragraph (1), the supervised financial organization shall inform the requesting person of the categories of identifying information that the unauthorized person used to complete the application, and shall require the requesting person to provide identifying information in those categories and a copy of the police report.

(3) The supervised financial organization shall provide copies of all forms and information required by this section, without charge, within 10 business days of receipt of the person’s request and submission of the required copy of the police report and identifying information.

(b) (1) Before a supervised financial organization provides copies to a law enforcement officer pursuant to paragraph (1) of subdivision (a), the supervised financial organization may require the requesting person to provide them with a signed and dated statement by which the person does all of the following:

(A) Authorizes disclosure for a stated period.

(B) Specifies the name of the agency or department to which the disclosure is authorized.

(C) Identifies the type of records that the person authorizes to be disclosed.

(2) The supervised financial organization shall include in the statement to be signed by the requesting person a notice that the person has the right at any time to revoke the authorization.

(c) As used in this section, “law enforcement officer” means a peace officer as defined by Section 830.1 of the Penal Code.

(Added by Stats. 2001, Ch. 493, Sec. 2. Effective January 1, 2002.)






DIVISION 1.4 - CALIFORNIA FINANCIAL INFORMATION PRIVACY ACT

4050

This division shall be known and may be cited as the California Financial Information Privacy Act.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4051

(a) The Legislature intends for financial institutions to provide their consumers notice and meaningful choice about how consumers’ nonpublic personal information is shared or sold by their financial institutions.

(b) It is the intent of the Legislature in enacting the California Financial Information Privacy Act to afford persons greater privacy protections than those provided in Public Law 106-102, the federal Gramm-Leach-Bliley Act, and that this division be interpreted to be consistent with that purpose.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4051.5

(a) The Legislature finds and declares all of the following:

(1) The California Constitution protects the privacy of California citizens from unwarranted intrusions into their private and personal lives.

(2) Federal banking legislation, known as the Gramm-Leach-Bliley Act, which breaks down restrictions on affiliation among different types of financial institutions, increases the likelihood that the personal financial information of California residents will be widely shared among, between, and within companies.

(3) The policies intended to protect financial privacy imposed by the Gramm-Leach-Bliley Act are inadequate to meet the privacy concerns of California residents.

(4) Because of the limitations of these federal policies, the Gramm-Leach-Bliley Act explicitly permits states to enact privacy protections that are stronger than those provided in federal law.

(b) It is the intent of the Legislature in enacting this division:

(1) To ensure that Californians have the ability to control the disclosure of what the Gramm-Leach-Bliley Act calls nonpublic personal information.

(2) To achieve that control for California consumers by requiring that financial institutions that want to share information with third parties and unrelated companies seek and acquire the affirmative consent of California consumers prior to sharing the information.

(3) To further achieve that control for California consumers by providing consumers with the ability to prevent the sharing of financial information among affiliated companies through a simple opt-out mechanism via a clear and understandable notice provided to the consumer.

(4) To provide, to the maximum extent possible, consistent with the purposes cited above, a level playing field among types and sizes of businesses consistent with the objective of providing consumers control over their nonpublic personal information, including providing that those financial institutions with limited affiliate relationships may enter into agreements with other financial institutions as provided in this division, and providing that the different business models of differing financial institutions are treated in ways that provide consistent consumer control over information-sharing practices.

(5) To adopt to the maximum extent feasible, consistent with the purposes cited above, definitions consistent with federal law, so that in particular there is no change in the ability of businesses to carry out normal processes of commerce for transactions voluntarily entered into by consumers.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4052

For the purposes of this division:

(a) “Nonpublic personal information” means personally identifiable financial information (1) provided by a consumer to a financial institution, (2) resulting from any transaction with the consumer or any service performed for the consumer, or (3) otherwise obtained by the financial institution. Nonpublic personal information does not include publicly available information that the financial institution has a reasonable basis to believe is lawfully made available to the general public from (1) federal, state, or local government records, (2) widely distributed media, or (3) disclosures to the general public that are required to be made by federal, state, or local law. Nonpublic personal information shall include any list, description, or other grouping of consumers, and publicly available information pertaining to them, that is derived using any nonpublic personal information other than publicly available information, but shall not include any list, description, or other grouping of consumers, and publicly available information pertaining to them, that is derived without using any nonpublic personal information.

(b) “Personally identifiable financial information” means information (1) that a consumer provides to a financial institution to obtain a product or service from the financial institution, (2) about a consumer resulting from any transaction involving a product or service between the financial institution and a consumer, or (3) that the financial institution otherwise obtains about a consumer in connection with providing a product or service to that consumer. Any personally identifiable information is financial if it was obtained by a financial institution in connection with providing a financial product or service to a consumer. Personally identifiable financial information includes all of the following:

(1) Information a consumer provides to a financial institution on an application to obtain a loan, credit card, or other financial product or service.

(2) Account balance information, payment history, overdraft history, and credit or debit card purchase information.

(3) The fact that an individual is or has been a consumer of a financial institution or has obtained a financial product or service from a financial institution.

(4) Any information about a financial institution’s consumer if it is disclosed in a manner that indicates that the individual is or has been the financial institution’s consumer.

(5) Any information that a consumer provides to a financial institution or that a financial institution or its agent otherwise obtains in connection with collecting on a loan or servicing a loan.

(6) Any personally identifiable financial information collected through an Internet cookie or an information collecting device from a Web server.

(7) Information from a consumer report.

(c) “Financial institution” means any institution the business of which is engaging in financial activities as described in Section 1843(k) of Title 12 of the United States Code and doing business in this state. An institution that is not significantly engaged in financial activities is not a financial institution. The term “financial institution” does not include any institution that is primarily engaged in providing hardware, software, or interactive services, provided that it does not act as a debt collector, as defined in 15 U.S.C. Sec. 1692a, or engage in activities for which the institution is required to acquire a charter, license, or registration from a state or federal governmental banking, insurance, or securities agency. The term “financial institution” does not include the Federal Agricultural Mortgage Corporation or any entity chartered and operating under the Farm Credit Act of 1971 (12 U.S.C. Sec. 2001 et seq.), provided that the entity does not sell or transfer nonpublic personal information to an affiliate or a nonaffiliated third party. The term “financial institution” does not include institutions chartered by Congress specifically to engage in a proposed or actual securitization, secondary market sale, including sales of servicing rights, or similar transactions related to a transaction of the consumer, as long as those institutions do not sell or transfer nonpublic personal information to a nonaffiliated third party. The term “financial institution” does not include any provider of professional services, or any wholly owned affiliate thereof, that is prohibited by rules of professional ethics and applicable law from voluntarily disclosing confidential client information without the consent of the client. The term “financial institution” does not include any person licensed as a dealer under Article 1 (commencing with Section 11700) of Chapter 4 of Division 5 of the Vehicle Code that enters into contracts for the installment sale or lease of motor vehicles pursuant to the requirements of Chapter 2B (commencing with Section 2981) or 2D (commencing with Section 2985.7) of Title 14 of Part 4 of Division 3 of the Civil Code and assigns substantially all of those contracts to financial institutions within 30 days.

(d) “Affiliate” means any entity that controls, is controlled by, or is under common control with, another entity, but does not include a joint employee of the entity and the affiliate. A franchisor, including any affiliate thereof, shall be deemed an affiliate of the franchisee for purposes of this division.

(e) “Nonaffiliated third party” means any entity that is not an affiliate of, or related by common ownership or affiliated by corporate control with, the financial institution, but does not include a joint employee of that institution and a third party.

(f) “Consumer” means an individual resident of this state, or that individual’s legal representative, who obtains or has obtained from a financial institution a financial product or service to be used primarily for personal, family, or household purposes. For purposes of this division, an individual resident of this state is someone whose last known mailing address, other than an Armed Forces Post Office or Fleet Post Office address, as shown in the records of the financial institution, is located in this state. For purposes of this division, an individual is not a consumer of a financial institution solely because he or she is (1) a participant or beneficiary of an employee benefit plan that a financial institution administers or sponsors, or for which the financial institution acts as a trustee, insurer, or fiduciary, (2) covered under a group or blanket insurance policy or group annuity contract issued by the financial institution, (3) a beneficiary in a workers’ compensation plan, (4) a beneficiary of a trust for which the financial institution is a trustee, or (5) a person who has designated the financial institution as trustee for a trust, provided that the financial institution provides all required notices and rights required by this division to the plan sponsor, group or blanket insurance policyholder, or group annuity contractholder.

(g) “Control” means (1) ownership or power to vote 25 percent or more of the outstanding shares of any class of voting security of a company, acting through one or more persons, (2) control in any manner over the election of a majority of the directors, or of individuals exercising similar functions, or (3) the power to exercise, directly or indirectly, a controlling influence over the management or policies of a company. However, for purposes of the application of the definition of control as it relates to credit unions, a credit union has a controlling influence over the management or policies of a credit union service organization (CUSO), as that term is defined by state or federal law or regulation, if the CUSO is at least 67 percent owned by credit unions. For purposes of the application of the definition of control to a financial institution subject to regulation by the United States Securities and Exchange Commission, a person who owns beneficially, either directly or through one or more controlled companies, more than 25 percent of the voting securities of a company is presumed to control the company, and a person who does not own more than 25 percent of the voting securities of a company is presumed not to control the company, and a presumption regarding control may be rebutted by evidence, but in the case of an investment company, the presumption shall continue until the United States Securities and Exchange Commission makes a decision to the contrary according to the procedures described in Section 2(a)(9) of the federal Investment Company Act of 1940.

(h) “Necessary to effect, administer, or enforce” means the following:

(1) The disclosure is required, or is a usual, appropriate, or acceptable method to carry out the transaction or the product or service business of which the transaction is a part, and record or service or maintain the consumer’s account in the ordinary course of providing the financial service or financial product, or to administer or service benefits or claims relating to the transaction or the product or service business of which it is a part, and includes the following:

(A) Providing the consumer or the consumer’s agent or broker with a confirmation, statement, or other record of the transaction, or information on the status or value of the financial service or financial product.

(B) The accrual or recognition of incentives, discounts, or bonuses associated with the transaction or communications to eligible existing consumers of the financial institution regarding the availability of those incentives, discounts, and bonuses that are provided by the financial institution or another party.

(C) In the case of a financial institution that has issued a credit account bearing the name of a company primarily engaged in retail sales or a name proprietary to a company primarily engaged in retail sales, the financial institution providing the retailer with nonpublic personal information as follows:

(i) Providing the retailer, or licensees or contractors of the retailer that provide products or services in the name of the retailer and under a contract with the retailer, with the names and addresses of the consumers in whose name the account is held and a record of the purchases made using the credit account from a business establishment, including a Web site or catalog, bearing the brand name of the retailer.

(ii) Where the credit account can only be used for transactions with the retailer or affiliates of that retailer that are also primarily engaged in retail sales, providing the retailer, or licensees or contractors of the retailer that provide products or services in the name of the retailer and under a contract with the retailer, with nonpublic personal information concerning the credit account, in connection with the offering or provision of the products or services of the retailer and those licensees or contractors.

(2) The disclosure is required or is one of the lawful or appropriate methods to enforce the rights of the financial institution or of other persons engaged in carrying out the financial transaction or providing the product or service.

(3) The disclosure is required, or is a usual, appropriate, or acceptable method for insurance underwriting or the placement of insurance products by licensed agents and brokers with authorized insurance companies at the consumer’s request, for reinsurance, stop loss insurance, or excess loss insurance purposes, or for any of the following purposes as they relate to a consumer’s insurance:

(A) Account administration.

(B) Reporting, investigating, or preventing fraud or material misrepresentation.

(C) Processing premium payments.

(D) Processing insurance claims.

(E) Administering insurance benefits, including utilization review activities.

(F) Participating in research projects.

(G) As otherwise required or specifically permitted by federal or state law.

(4) The disclosure is required, or is a usual, appropriate, or acceptable method, in connection with the following:

(A) The authorization, settlement, billing, processing, clearing, transferring, reconciling, or collection of amounts charged, debited, or otherwise paid using a debit, credit or other payment card, check, or account number, or by other payment means.

(B) The transfer of receivables, accounts, or interests therein.

(C) The audit of debit, credit, or other payment information.

(5) The disclosure is required in a transaction covered by the federal Real Estate Settlement Procedures Act (12 U.S.C. Sec. 2601 et seq.) in order to offer settlement services prior to the close of escrow (as those services are defined in 12 U.S.C. Sec. 2602), provided that (A) the nonpublic personal information is disclosed for the sole purpose of offering those settlement services and (B) the nonpublic personal information disclosed is limited to that necessary to enable the financial institution to offer those settlement services in that transaction.

(i) “Financial product or service” means any product or service that a financial holding company could offer by engaging in an activity that is financial in nature or incidental to a financial activity under subsection (k) of Section 1843 of Title 12 of the United States Code (the United States Bank Holding Company Act of 1956). Financial service includes a financial institution’s evaluation or brokerage of information that the financial institution collects in connection with a request or an application from a consumer for a financial product or service.

(j) “Clear and conspicuous” means that a notice is reasonably understandable and designed to call attention to the nature and significance of the information contained in the notice.

(k) “Widely distributed media” means media available to the general public and includes a telephone book, a television or radio program, a newspaper, or a Web site that is available to the general public on an unrestricted basis.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4052.5

Except as provided in Sections 4053, 4054.6, and 4056, a financial institution shall not sell, share, transfer, or otherwise disclose nonpublic personal information to or with any nonaffiliated third parties without the explicit prior consent of the consumer to whom the nonpublic personal information relates.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4053

(a) (1) A financial institution shall not disclose to, or share a consumer’s nonpublic personal information with, any nonaffiliated third party as prohibited by Section 4052.5, unless the financial institution has obtained a consent acknowledgment from the consumer that complies with paragraph (2) that authorizes the financial institution to disclose or share the nonpublic personal information. Nothing in this section shall prohibit or otherwise apply to the disclosure of nonpublic personal information as allowed in Section 4056. A financial institution shall not discriminate against or deny an otherwise qualified consumer a financial product or a financial service because the consumer has not provided consent pursuant to this subdivision and Section 4052.5 to authorize the financial institution to disclose or share nonpublic personal information pertaining to him or her with any nonaffiliated third party. Nothing in this section shall prohibit a financial institution from denying a consumer a financial product or service if the financial institution could not provide the product or service to a consumer without the consent to disclose the consumer’s nonpublic personal information required by this subdivision and Section 4052.5, and the consumer has failed to provide consent. A financial institution shall not be liable for failing to offer products and services to a consumer solely because that consumer has failed to provide consent pursuant to this subdivision and Section 4052.5 and the financial institution could not offer the product or service without the consent to disclose the consumer’s nonpublic personal information required by this subdivision and Section 4052.5, and the consumer has failed to provide consent. Nothing in this section is intended to prohibit a financial institution from offering incentives or discounts to elicit a specific response to the notice.

(2) A financial institution shall utilize a form, statement, or writing to obtain consent to disclose nonpublic personal information to nonaffiliated third parties as required by Section 4052.5 and this subdivision. The form, statement, or writing shall meet all of the following criteria:

(A) The form, statement, or writing is a separate document, not attached to any other document.

(B) The form, statement, or writing is dated and signed by the consumer.

(C) The form, statement, or writing clearly and conspicuously discloses that by signing, the consumer is consenting to the disclosure to nonaffiliated third parties of nonpublic personal information pertaining to the consumer.

(D) The form, statement, or writing clearly and conspicuously discloses (i) that the consent will remain in effect until revoked or modified by the consumer; (ii) that the consumer may revoke the consent at any time; and (iii) the procedure for the consumer to revoke consent.

(E) The form, statement, or writing clearly and conspicuously informs the consumer that (i) the financial institution will maintain the document or a true and correct copy; (ii) the consumer is entitled to a copy of the document upon request; and (iii) the consumer may want to make a copy of the document for the consumer’s records.

(b) (1) A financial institution shall not disclose to, or share a consumer’s nonpublic personal information with, an affiliate unless the financial institution has clearly and conspicuously notified the consumer annually in writing pursuant to subdivision (d) that the nonpublic personal information may be disclosed to an affiliate of the financial institution and the consumer has not directed that the nonpublic personal information not be disclosed. A financial institution does not disclose information to, or share information with, its affiliate merely because information is maintained in common information systems or databases, and employees of the financial institution and its affiliate have access to those common information systems or databases, or a consumer accesses a Web site jointly operated or maintained under a common name by or on behalf of the financial institution and its affiliate, provided that where a consumer has exercised his or her right to prohibit disclosure pursuant to this division, nonpublic personal information is not further disclosed or used by an affiliate except as permitted by this division.

(2) Subdivision (a) shall not prohibit the release of nonpublic personal information by a financial institution with whom the consumer has a relationship to a nonaffiliated financial institution for purposes of jointly offering a financial product or financial service pursuant to a written agreement with the financial institution that receives the nonpublic personal information provided that all of the following requirements are met:

(A) The financial product or service offered is a product or service of, and is provided by, at least one of the financial institutions that is a party to the written agreement.

(B) The financial product or service is jointly offered, endorsed, or sponsored, and clearly and conspicuously identifies for the consumer the financial institutions that disclose and receive the disclosed nonpublic personal information.

(C) The written agreement provides that the financial institution that receives that nonpublic personal information is required to maintain the confidentiality of the information and is prohibited from disclosing or using the information other than to carry out the joint offering or servicing of a financial product or financial service that is the subject of the written agreement.

(D) The financial institution that releases the nonpublic personal information has complied with subdivision (d) and the consumer has not directed that the nonpublic personal information not be disclosed.

(E) Notwithstanding this section, until January 1, 2005, a financial institution may disclose nonpublic personal information to a nonaffiliated financial institution pursuant to a preexisting contract with the nonaffiliated financial institution, for purposes of offering a financial product or financial service, if that contract was entered into on or before January 1, 2004. Beginning on January 1, 2005, no nonpublic personal information may be disclosed pursuant to that contract unless all the requirements of this subdivision are met.

(3) Nothing in this subdivision shall prohibit a financial institution from disclosing or sharing nonpublic personal information as otherwise specifically permitted by this division.

(4) A financial institution shall not discriminate against or deny an otherwise qualified consumer a financial product or a financial service because the consumer has directed pursuant to this subdivision that nonpublic personal information pertaining to him or her not be disclosed. A financial institution shall not be required to offer or provide products or services offered through affiliated entities or jointly with nonaffiliated financial institutions pursuant to paragraph (2) where the consumer has directed that nonpublic personal information not be disclosed pursuant to this subdivision and the financial institution could not offer or provide the products or services to the consumer without disclosure of the consumer’s nonpublic personal information that the consumer has directed not be disclosed pursuant to this subdivision. A financial institution shall not be liable for failing to offer or provide products or services offered through affiliated entities or jointly with nonaffiliated financial institutions pursuant to paragraph (2) solely because the consumer has directed that nonpublic personal information not be disclosed pursuant to this subdivision and the financial institution could not offer or provide the products or services to the consumer without disclosure of the consumer’s nonpublic personal information that the consumer has directed not be disclosed to affiliates pursuant to this subdivision. Nothing in this section is intended to prohibit a financial institution from offering incentives or discounts to elicit a specific response to the notice set forth in this division. Nothing in this section shall prohibit the disclosure of nonpublic personal information allowed by Section 4056.

(5) The financial institution may, at its option, choose instead to comply with the requirements of subdivision (a).

(c) Nothing in this division shall restrict or prohibit the sharing of nonpublic personal information between a financial institution and its wholly owned financial institution subsidiaries; among financial institutions that are each wholly owned by the same financial institution; among financial institutions that are wholly owned by the same holding company; or among the insurance and management entities of a single insurance holding company system consisting of one or more reciprocal insurance exchanges which has a single corporation or its wholly owned subsidiaries providing management services to the reciprocal insurance exchanges, provided that in each case all of the following requirements are met:

(1) The financial institution disclosing the nonpublic personal information and the financial institution receiving it are regulated by the same functional regulator; provided, however, that for purposes of this subdivision, financial institutions regulated by the Office of the Comptroller of the Currency, Office of Thrift Supervision, National Credit Union Administration, or a state regulator of depository institutions shall be deemed to be regulated by the same functional regulator; financial institutions regulated by the Securities and Exchange Commission, the United States Department of Labor, or a state securities regulator shall be deemed to be regulated by the same functional regulator; and insurers admitted in this state to transact insurance and licensed to write insurance policies shall be deemed to be in compliance with this paragraph.

(2) The financial institution disclosing the nonpublic personal information and the financial institution receiving it are both principally engaged in the same line of business. For purposes of this subdivision, “same line of business” shall be one and only one of the following:

(A) Insurance.

(B) Banking.

(C) Securities.

(3) The financial institution disclosing the nonpublic personal information and the financial institution receiving it share a common brand, excluding a brand consisting solely of a graphic element or symbol, within their trademark, service mark, or trade name, which is used to identify the source of the products and services provided.

A wholly owned subsidiary shall include a subsidiary wholly owned directly or wholly owned indirectly in a chain of wholly owned subsidiaries.

Nothing in this subdivision shall permit the disclosure by a financial institution of medical record information, as defined in Section 791.02 of the Insurance Code, except in compliance with the requirements of this division, including the requirements set forth in subdivisions (a) and (b).

(d) (1) A financial institution shall be conclusively presumed to have satisfied the notice requirements of subdivision (b) if it uses the form set forth in this subdivision. The form set forth in this subdivision or a form that complies with subparagraphs (A) to (L), inclusive, of this paragraph shall be sent by the financial institution to the consumer so that the consumer may make a decision and provide direction to the financial institution regarding the sharing of his or her nonpublic personal information. If a financial institution does not use the form set forth in this subdivision, the financial institution shall use a form that meets all of the following requirements:

(A) The form uses the same title (“IMPORTANT PRIVACY CHOICES FOR CONSUMERS”) and the headers, if applicable, as follows: “Restrict Information Sharing With Companies We Own Or Control (Affiliates)” and “Restrict Information Sharing With Other Companies We Do Business With To Provide Financial Products And Services.”

(B) The titles and headers in the form are clearly and conspicuously displayed, and no text in the form is smaller than 10-point type.

(C) The form is a separate document, except as provided by subparagraph (D) of paragraph (2), and Sections 4054 and 4058.7.

(D) The choice or choices pursuant to subdivision (b) and Section 4054.6, if applicable, provided in the form are stated separately and may be selected by checking a box.

(E) The form is designed to call attention to the nature and significance of the information in the document.

(F) The form presents information in clear and concise sentences, paragraphs, and sections.

(G) The form uses short explanatory sentences (an average of 15-20 words) or bullet lists whenever possible.

(H) The form avoids multiple negatives, legal terminology, and highly technical terminology whenever possible.

(I) The form avoids explanations that are imprecise and readily subject to different interpretations.

(J) The form achieves a minimum Flesch reading ease score of 50, as defined in Section 2689.4(a)(7) of Title 10 of the California Code of Regulations, in effect on March 24, 2003, except that the information in the form included to comply with subparagraph (A) shall not be included in the calculation of the Flesch reading ease score, and the information used to describe the choice or choices pursuant to subparagraph (D) shall score no lower than the information describing the comparable choice or choices set forth in the form in this subdivision.

(K) The form provides wide margins, ample line spacing and uses boldface or italics for key words.

(L) The form is not more than one page.

(2) (A) None of the instructional items appearing in brackets in the form set forth in this subdivision shall appear in the form provided to the consumer, as those items are for explanation purposes only. If a financial institution does not disclose or share nonpublic personal information as described in a header of the form, the financial institution may omit the applicable header or headers, and the accompanying information and box, in the form it provides pursuant to this subdivision. The form with those omissions shall be conclusively presumed to satisfy the notice requirements of this subdivision.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Important Privacy Choices
for Consumers form appears in the hard-copy publication of the
chaptered bill. See Sec. 8 of Chapter 444, Statutes of 2013.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(B) If a financial institution uses a form other than that set forth in this subdivision, the financial institution may submit that form to its functional regulator for approval, and for forms filed with the Office of Privacy Protection prior to July 1, 2007, that approval shall constitute a rebuttable presumption that the form complies with this section.

(C) A financial institution shall not be in violation of this subdivision solely because it includes in the form one or more brief examples or explanations of the purpose or purposes, or context, within which information will be shared, as long as those examples meet the clarity and readability standards set forth in paragraph (1).

(D) The outside of the envelope in which the form is sent to the consumer shall clearly state in 16-point boldface type “IMPORTANT PRIVACY CHOICES,” except that a financial institution sending the form to a consumer in the same envelope as a bill, account statement, or application requested by the consumer does not have to include the wording “IMPORTANT PRIVACY CHOICES” on that envelope. The form shall be sent in any of the following ways:

(i) With a bill, other statement of account, or application requested by the consumer, in which case the information required by Title V of the Gramm-Leach-Bliley Act may also be included in the same envelope.

(ii) As a separate notice or with the information required by Title V of the Gramm-Leach-Bliley Act, and including only information related to privacy.

(iii) With any other mailing, in which case it shall be the first page of the mailing.

(E) If a financial institution uses a form other than that set forth in this subdivision, that form shall be filed with the Office of Privacy Protection within 30 days after it is first used.

(3) The consumer shall be provided a reasonable opportunity prior to disclosure of nonpublic personal information to direct that nonpublic personal information not be disclosed. A consumer may direct at any time that his or her nonpublic personal information not be disclosed. A financial institution shall comply with a consumer’s directions concerning the sharing of his or her nonpublic personal information within 45 days of receipt by the financial institution. When a consumer directs that nonpublic personal information not be disclosed, that direction is in effect until otherwise stated by the consumer. A financial institution that has not provided a consumer with annual notice pursuant to subdivision (b) shall provide the consumer with a form that meets the requirements of this subdivision, and shall allow 45 days to lapse from the date of providing the form in person or the postmark or other postal verification of mailing before disclosing nonpublic personal information pertaining to the consumer.

Nothing in this subdivision shall prohibit the disclosure of nonpublic personal information as allowed by subdivision (c) or Section 4056.

(4) A financial institution may elect to comply with the requirements of subdivision (a) with respect to disclosure of nonpublic personal information to an affiliate or with respect to nonpublic personal information disclosed pursuant to paragraph (2) of subdivision (b), or subdivision (c) of Section 4054.6.

(5) If a financial institution does not have a continuing relationship with a consumer other than the initial transaction in which the product or service is provided, no annual disclosure requirement exists pursuant to this section as long as the financial institution provides the consumer with the form required by this section at the time of the initial transaction. As used in this section, “annually” means at least once in any period of 12 consecutive months during which that relationship exists. The financial institution may define the 12-consecutive-month period, but shall apply it to the consumer on a consistent basis. If, for example, a financial institution defines the 12-consecutive-month period as a calendar year and provides the annual notice to the consumer once in each calendar year, it complies with the requirement to send the notice annually.

(6) A financial institution with assets in excess of twenty-five million dollars ($25,000,000) shall include a self-addressed first class business reply return envelope with the notice. A financial institution with assets of up to and including twenty-five million dollars ($25,000,000) shall include a self-addressed return envelope with the notice. In lieu of the first class business reply return envelope required by this paragraph, a financial institution may offer a self-addressed return envelope with the notice and at least two alternative cost-free means for consumers to communicate their privacy choices, such as calling a toll-free number, sending a facsimile to a toll-free telephone number, or using electronic means. A financial institution shall clearly and conspicuously disclose in the form required by this subdivision the information necessary to direct the consumer on how to communicate his or her choices, including the toll-free or facsimile number or Web site address that may be used, if those means of communication are offered by the financial institution.

(7) A financial institution may provide a joint notice from it and one or more of its affiliates or other financial institutions, as identified in the notice, so long as the notice is accurate with respect to the financial institution and the affiliates and other financial institutions.

(e) Nothing in this division shall prohibit a financial institution from marketing its own products and services or the products and services of affiliates or nonaffiliated third parties to customers of the financial institution as long as (1) nonpublic personal information is not disclosed in connection with the delivery of the applicable marketing materials to those customers except as permitted by Section 4056 and (2) in cases in which the applicable nonaffiliated third party may extrapolate nonpublic personal information about the consumer responding to those marketing materials, the applicable nonaffiliated third party has signed a contract with the financial institution under the terms of which (A) the nonaffiliated third party is prohibited from using that information for any purpose other than the purpose for which it was provided, as set forth in the contract, and (B) the financial institution has the right by audit, inspections, or other means to verify the nonaffiliated third party’s compliance with that contract.

(Amended by Stats. 2013, Ch. 444, Sec. 8. Effective January 1, 2014. Note: See published chaptered bill for complete section text; the Important Privacy Choices for Consumers form appears on page 15 of Ch. 444.)



4053.5

Except as otherwise provided in this division, an entity that receives nonpublic personal information from a financial institution under this division shall not disclose this information to any other entity, unless the disclosure would be lawful if made directly to the other entity by the financial institution. An entity that receives nonpublic personal information pursuant to any exception set forth in Section 4056 shall not use or disclose the information except in the ordinary course of business to carry out the activity covered by the exception under which the information was received.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4054

(a) Nothing in this division shall require a financial institution to provide a written notice to a consumer pursuant to Section 4053 if the financial institution does not disclose nonpublic personal information to any nonaffiliated third party or to any affiliate, except as allowed in this division.

(b) A notice provided to a member of a household pursuant to Section 4053 shall be considered notice to all members of that household unless that household contains another individual who also has a separate account with the financial institution.

(c) (1) The requirement to send a written notice to a consumer may be fulfilled by electronic means if the following requirements are met:

(A) The notice, and the manner in which it is sent, meets all of the requirements for notices that are required by law to be in writing, as set forth in Section 101 of the federal Electronic Signatures in Global and National Commerce Act.

(B) All other requirements applicable to the notice, as set forth in this division, are met, including, but not limited to, requirements concerning content, timing, form, and delivery. An electronic notice sent pursuant to this section is not required to include a return envelope.

(C) The notice is delivered to the consumer in a form the consumer may keep.

(2) A notice that is made available to a consumer, and is not delivered to the consumer, does not satisfy the requirements of paragraph (1).

(3) Any electronic consumer reply to an electronic notice sent pursuant to this division is effective. A person that electronically sends a notice required by this division to a consumer may not by contract, or otherwise, eliminate the effectiveness of the consumer’s electronic reply.

(4) This division modifies the provisions of Section 101 of the federal Electronic Signatures in Global and National Commerce Act. However, it does not modify, limit, or supersede the provisions of subsection (c), (d), (e), (f), or (h) of Section 101 of the federal Electronic Signatures in Global and National Commerce Act, nor does it authorize electronic delivery of any notice of the type described in subsection (b) of Section 103 of that federal act.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4054.6

(a) When a financial institution and an organization or business entity that is not a financial institution (“affinity partner”) have an agreement to issue a credit card in the name of the affinity partner (“affinity card”), the financial institution shall be permitted to disclose to the affinity partner in whose name the card is issued only the following information pertaining to the financial institution’s customers who are in receipt of the affinity card: (1) name, address, telephone number, and electronic mail address and (2) record of purchases made using the affinity card in a business establishment, including a Web site, bearing the brand name of the affinity partner.

(b) When a financial institution and an affinity partner have an agreement to issue a financial product or service, other than a credit card, on behalf of the affinity partner (“affinity financial product or service”), the financial institution shall be permitted to disclose to the affinity partner only the following information pertaining to the financial institution’s customers who obtained the affinity financial product or service: name, address, telephone number, and electronic mail address.

(c) The disclosures specified in subdivisions (a) and (b) shall be permitted only if the following requirements are met:

(1) The financial institution has provided the consumer a notice meeting the requirements of subdivision (d) of Section 4053, and the consumer has not directed that nonpublic personal information not be disclosed. A response to a notice meeting the requirements of subdivision (d) directing the financial institution to not disclose nonpublic personal information to a nonaffiliated financial institution shall be deemed a direction to the financial institution to not disclose nonpublic personal information to an affinity partner, unless the form containing the notice provides the consumer with a separate choice for disclosure to affinity partners.

(2) The financial institution has a contractual agreement with the affinity partner that requires the affinity partner to maintain the confidentiality of the nonpublic personal information and prohibits affinity partners from using the information for any purposes other than verifying membership, verifying the consumer’s contact information, or offering the affinity partner’s own products or services to the consumer.

(3) The customer list is not disclosed in any way that reveals or permits extrapolation of any additional nonpublic personal information about any customer on the list.

(4) If the affinity partner sends any message to any electronic mail addresses obtained pursuant to this section, the message shall include at least both of the following:

(A) The identity of the sender of the message.

(B) A cost-free means for the recipient to notify the sender not to electronically mail any further message to the recipient.

(d) Nothing in this section shall prohibit the disclosure of nonpublic personal information pursuant to Section 4056.

(e) This section does not apply to credit cards issued in the name of an entity primarily engaged in retail sales or a name proprietary to a company primarily engaged in retail sales.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4056

(a) This division shall not apply to information that is not personally identifiable to a particular person.

(b) Notwithstanding Sections 4052.5, 4053, 4054, and 4054.6, a financial institution may release nonpublic personal information under the following circumstances:

(1) The nonpublic personal information is necessary to effect, administer, or enforce a transaction requested or authorized by the consumer, or in connection with servicing or processing a financial product or service requested or authorized by the consumer, or in connection with maintaining or servicing the consumer’s account with the financial institution, or with another entity as part of a private label credit card program or other extension of credit on behalf of that entity, or in connection with a proposed or actual securitization or secondary market sale, including sales of servicing rights, or similar transactions related to a transaction of the consumer.

(2) The nonpublic personal information is released with the consent of or at the direction of the consumer.

(3) The nonpublic personal information is:

(A) Released to protect the confidentiality or security of the financial institution’s records pertaining to the consumer, the service or product, or the transaction therein.

(B) Released to protect against or prevent actual or potential fraud, identity theft, unauthorized transactions, claims, or other liability.

(C) Released for required institutional risk control, or for resolving customer disputes or inquiries.

(D) Released to persons holding a legal or beneficial interest relating to the consumer, including for purposes of debt collection.

(E) Released to persons acting in a fiduciary or representative capacity on behalf of the consumer.

(4) The nonpublic personal information is released to provide information to insurance rate advisory organizations, guaranty funds or agencies, applicable rating agencies of the financial institution, persons assessing the institution’s compliance with industry standards, and the institution’s attorneys, accountants, and auditors.

(5) The nonpublic personal information is released to the extent specifically required or specifically permitted under other provisions of law and in accordance with the Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3401 et seq.), to law enforcement agencies, including a federal functional regulator, the Secretary of the Treasury with respect to subchapter II of Chapter 53 of Title 31, and Chapter 2 of Title I of Public Law 91-508 (12 U.S.C. Secs. 1951-1959), the California Department of Insurance or other state insurance regulators, or the Federal Trade Commission, and self-regulatory organizations, or for an investigation on a matter related to public safety.

(6) The nonpublic personal information is released in connection with a proposed or actual sale, merger, transfer, or exchange of all or a portion of a business or operating unit if the disclosure of nonpublic personal information concerns solely consumers of the business or unit.

(7) The nonpublic personal information is released to comply with federal, state, or local laws, rules, and other applicable legal requirements; to comply with a properly authorized civil, criminal, administrative, or regulatory investigation or subpoena or summons by federal, state, or local authorities; or to respond to judicial process or government regulatory authorities having jurisdiction over the financial institution for examination, compliance, or other purposes as authorized by law.

(8) When a financial institution is reporting a known or suspected instance of elder or dependent adult financial abuse or is cooperating with a local adult protective services agency investigation of known or suspected elder or dependent adult financial abuse pursuant to Article 3 (commencing with Section 15630) of Chapter 11 of Part 3 of Division 9 of the Welfare and Institutions Code.

(9) The nonpublic personal information is released to an affiliate or a nonaffiliated third party in order for the affiliate or nonaffiliated third party to perform business or professional services, such as printing, mailing services, data processing or analysis, or customer surveys, on behalf of the financial institution, provided that all of the following requirements are met:

(A) The services to be performed by the affiliate or nonaffiliated third party could lawfully be performed by the financial institution.

(B) There is a written contract between the affiliate or nonaffiliated third party and the financial institution that prohibits the affiliate or nonaffiliated third party, as the case may be, from disclosing or using the nonpublic personal information other than to carry out the purpose for which the financial institution disclosed the information, as set forth in the written contract.

(C) The nonpublic personal information provided to the affiliate or nonaffiliated third party is limited to that which is necessary for the affiliate or nonaffiliated third party to perform the services contracted for on behalf of the financial institution.

(D) The financial institution does not receive any payment from or through the affiliate or nonaffiliated third party in connection with, or as a result of, the release of the nonpublic personal information.

(10) The nonpublic personal information is released to identify or locate missing and abducted children, witnesses, criminals and fugitives, parties to lawsuits, parents delinquent in child support payments, organ and bone marrow donors, pension fund beneficiaries, and missing heirs.

(11) The nonpublic personal information is released to a real estate appraiser licensed or certified by the state for submission to central data repositories such as the California Market Data Cooperative, and the nonpublic personal information is compiled strictly to complete other real estate appraisals and is not used for any other purpose.

(12) The nonpublic personal information is released as required by Title III of the federal United and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA Patriot Act; P.L. 107-56).

(13) The nonpublic personal information is released either to a consumer reporting agency pursuant to the Fair Credit Reporting Act (15 U.S.C. Sec. 1681 et seq.) or from a consumer report reported by a consumer reporting agency.

(14) The nonpublic personal information is released in connection with a written agreement between a consumer and a broker-dealer registered under the Securities Exchange Act of 1934 or an investment adviser registered under the Investment Advisers Act of 1940 to provide investment management services, portfolio advisory services, or financial planning, and the nonpublic personal information is released for the sole purpose of providing the products and services covered by that agreement.

(c) Nothing in this division is intended to change existing law relating to access by law enforcement agencies to information held by financial institutions.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4056.5

(a) The provisions of this division do not apply to any person or entity that meets the requirements of paragraph (1) or (2) below. However, when nonpublic personal information is being or will be shared by a person or entity meeting the requirements of paragraph (1) or (2) with an affiliate or nonaffiliated third party, this division shall apply.

(1) The person or entity is licensed in one or both of the following categories and is acting within the scope of the respective license or certificate:

(A) As an insurance producer, licensed pursuant to Chapter 5 (commencing with Section 1621), Chapter 6 (commencing with Section 1760), or Chapter 8 (commencing with Section 1831) of Division 1 of the Insurance Code, as a registered investment adviser pursuant to Chapter 3 (commencing with Section 25230) of Part 3 of Division 1 of Title 4 of the Corporations Code, or as an investment adviser pursuant to Section 202(a)(11) of the federal Investment Advisers Act of 1940.

(B) Is licensed to sell securities by the National Association of Securities Dealers (NASD).

(2) The person or entity meets the requirements in paragraph (1) and has a written contractual agreement with another person or entity described in paragraph (1) and the contract clearly and explicitly includes the following:

(A) The rights and obligations between the licensees arising out of the business relationship relating to insurance or securities transactions.

(B) An explicit limitation on the use of nonpublic personal information about a consumer to transactions authorized by the contract and permitted pursuant to this division.

(C) A requirement that transactions specified in the contract fall within the scope of activities permitted by the licenses of the parties.

(b) The restrictions on disclosure and use of nonpublic personal information, and the requirement for notification and disclosure provided in this division, shall not limit the ability of insurance producers and brokers to respond to written or electronic, including telephone, requests from consumers seeking price quotes on insurance products and services or to obtain competitive quotes to renew an existing insurance contract, provided that any nonpublic personal information disclosed pursuant to this subdivision shall not be used or disclosed except in the ordinary course of business in order to obtain those quotes.

(c) (1) The disclosure or sharing of nonpublic personal information from an insurer, as defined in Section 23 of the Insurance Code, or its affiliates to an exclusive agent, defined for purposes of this division as a licensed agent or broker pursuant to Chapter 5 (commencing with Section 1621) of Part 2 of Division 1 of the Insurance Code whose contractual or employment relationship requires that the agent offer only the insurer’s policies for sale or financial products or services that meet the requirements of paragraph (2) of subdivision (b) of Section 4053 and are authorized by the insurer, or whose contractual or employment relationship with an insurer gives the insurer the right of first refusal for all policies of insurance by the agent, and who may not share nonpublic personal information with any insurer other than the insurer with whom the agent has a contractual or employment relationship as described above, is not a violation of this division, provided that the agent may not disclose nonpublic personal information to any party except as permitted by this division. An insurer or its affiliates do not disclose or share nonpublic personal information with exclusive agents merely because information is maintained in common information systems or databases, and exclusive agents of the insurer or its affiliates have access to those common information systems or databases, provided that where a consumer has exercised his or her rights to prohibit disclosure pursuant to this division, nonpublic personal information is not further disclosed or used by an exclusive agent except as permitted by this division.

(2) Nothing in this subdivision is intended to affect the sharing of information allowed in subdivision (a) or subdivision (b).

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4057

(a) An entity that negligently discloses or shares nonpublic personal information in violation of this division shall be liable, irrespective of the amount of damages suffered by the consumer as a result of that violation, for a civil penalty not to exceed two thousand five hundred dollars ($2,500) per violation. However, if the disclosure or sharing results in the release of nonpublic personal information of more than one individual, the total civil penalty awarded pursuant to this subdivision shall not exceed five hundred thousand dollars ($500,000).

(b) An entity that knowingly and willfully obtains, discloses, shares, or uses nonpublic personal information in violation of this division shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) per individual violation, irrespective of the amount of damages suffered by the consumer as a result of that violation.

(c) In determining the penalty to be assessed pursuant to a violation of this division, the court shall take into account the following factors:

(1) The total assets and net worth of the violating entity.

(2) The nature and seriousness of the violation.

(3) The persistence of the violation, including any attempts to correct the situation leading to the violation.

(4) The length of time over which the violation occurred.

(5) The number of times the entity has violated this division.

(6) The harm caused to consumers by the violation.

(7) The level of proceeds derived from the violation.

(8) The impact of possible penalties on the overall fiscal solvency of the violating entity.

(d) In the event a violation of this division results in the identity theft of a consumer, as defined by Section 530.5 of the Penal Code, the civil penalties set forth in this section shall be doubled.

(e) The civil penalties provided for in this section shall be exclusively assessed and recovered in a civil action brought in the name of the people of the State of California in any court of competent jurisdiction by any of the following:

(1) The Attorney General.

(2) The functional regulator with jurisdiction over regulation of the financial institution as follows:

(A) In the case of banks, savings associations, credit unions, commercial lending companies, and bank holding companies, by the Department of Financial Institutions or the appropriate federal authority; (B) in the case of any person engaged in the business of insurance, by the Department of Insurance; (C) in the case of any investment broker or dealer, investment company, investment advisor, residential mortgage lender or finance lender, by the Department of Corporations; and (D) in the case of a financial institution not subject to the jurisdiction of any functional regulator listed under subparagraphs (A) to (C), inclusive, above, by the Attorney General.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4058

Nothing in this division shall be construed as altering or annulling the authority of any department or agency of the state to regulate any financial institution subject to its jurisdiction.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4058.5

This division shall preempt and be exclusive of all local agency ordinances and regulations relating to the use and sharing of nonpublic personal information by financial institutions. This section shall apply both prospectively and retroactively.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4058.7

Nothing in this division shall prevent an insurer, as defined in Section 23 of the Insurance Code, from combining the form required by subdivision (d) of Section 4053 with the form required pursuant to Article 6.6 (commencing with Section 791) of Chapter 1 of Part 2 of Division 1 of the Insurance Code and state regulations implementing the provisions of that article, provided that the combined form meets the requirements contained in paragraph (1) of subdivision (d) of Section 4053.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4059

The provisions of this division shall be severable, and if any phrase, clause, sentence, or provision is declared to be invalid or is preempted by federal law or regulation, the validity of the remainder of this division shall not be affected thereby.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Section operative July 1, 2004, pursuant to Section 4060.)



4060

This division shall become operative on July 1, 2004.

(Added by Stats. 2003, Ch. 241, Sec. 1. Effective January 1, 2004. Note: This section prescribes a delayed operative date for Division 1.2 (later renumbered to 1.4) as added by Stats. 2003, Ch. 241, commencing with Section 4050.)






DIVISION 1.5 - FINANCIAL INSTITUTIONS

4100

On or after July 1, 2006, a supervised financial institution shall not issue a consumer deposit account number to a customer, if that account number was previously held by another customer of the institution, until at least three years have passed since the account of the other customer was closed. For purposes of this section, “consumer deposit account number” means an account number that the financial institution uses to identify a natural person’s checking account or share draft account established primarily for personal, family, or household purposes and that includes the routing number of that institution that is used to identify the institution responsible for the payment of negotiable instruments.

(Added by Stats. 2005, Ch. 340, Sec. 1. Effective January 1, 2006.)






DIVISION 1.6 - DEPOSITORY CORPORATIONS—SALE, MERGER, AND CONVERSION

CHAPTER 1 - General Provisions

ARTICLE 1 - Short Title, Construction, and Severability

4800

This division shall be known and may be cited as the “Depository Corporation Sale, Merger, and Conversion Law.”

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4801

In this division, unless otherwise expressly provided:

(a) A reference to a statute or to a regulation includes the statute or regulation, as amended, whether before or after the effective date of this division, as well as any new statute or regulation substituted for the statute or regulation after the effective date of this division.

(b) A reference to a governmental agency or to a public officer includes any governmental agency or public officer which succeeds after the effective date of this division to substantially the same functions as those performed by the governmental agency or public officer on the effective date of this division.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4802

If any provision of this division or the application thereof to any person or circumstances is held invalid, illegal, or unenforceable, such invalidity, illegality, or unenforceability shall not affect other provisions or applications of this division which can be given effect without the invalid, illegal, or unenforceable provision or application, and, to this end, the provisions of this division are declared to be severable.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4803

If and to the extent that any provision of this division is preempted by federal law, the provision does not apply and shall not be enforced.

(Added by Stats. 1995, Ch. 480, Sec. 95.1. Effective October 2, 1995.)






ARTICLE 2 - Definitions

4805.01

Subject to additional definitions contained in this division that are applicable to specific provisions of this division and unless the context otherwise requires:

(a) The definitions in this article apply throughout this division.

(b) The definitions in Chapter 1 (commencing with Section 99) of Division 1 and in Section 1750 apply throughout this division. For this purpose, “this division,” as used in Sections 139 and 141, means:

(1) In the case of a California state bank, Division 1 (commencing with Section 99), Division 1.1 (commencing with Section 1000), and this division.

(2) In the case of a California state savings association, this division and Division 2 (commencing with Section 5000).

(Amended by Stats. 2013, Ch. 334, Sec. 46. Effective January 1, 2014.)



4805.02

(a) In this division, “bank” means a commercial bank or trust company (other than an industrial loan company authorized to engage in trust business). “Bank” does not include an industrial loan company.

(b) Notwithstanding subdivision (a), “foreign (other nation) bank” has the meaning set forth in paragraph (1) of subdivision (b) of Section 177.

(Amended by Stats. 2013, Ch. 334, Sec. 47. Effective January 1, 2014.)



4805.03

“California” means:

(a) When used with respect to a savings association, in the case of a state savings association, a savings association that is organized under the laws of this state and, in the case of a federal savings association, a savings association that maintains its head office in this state.

(b) When used with respect to an industrial loan company, an industrial loan company that is organized under the laws of this state.

(c) When used with respect to an office of a savings association or of an industrial loan company, an office located in this state.

(d) When used with respect to any corporation other than a depository corporation, a corporation organized under the laws of this state.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.04

“California federally licensed foreign (other nation) bank,” when used with respect to a sale or merger, means a foreign (other nation) bank that is authorized under federal law to maintain a federal agency or federal branch in this state immediately before the effective time of the sale or merger in case it is the selling or disappearing corporation or at the effective time of the sale or merger in case it is the purchasing or surviving corporation.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.05

“California state-licensed foreign (other nation) bank,” when used with respect to a sale or merger, means a foreign (other nation) bank that is licensed under Article 3 (commencing with Section 1800) of Chapter 20 of Division 1.1 to maintain an agency or branch office in this state immediately before the effective time of the sale or merger in case it is the selling or disappearing corporation or at the effective time of the sale or merger in case it is the purchasing or surviving corporation.

(Amended by Stats. 2013, Ch. 334, Sec. 48. Effective January 1, 2014.)



4805.055

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 353, Sec. 57. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



4805.06

“Depository corporation” means a state or federal depository corporation.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.07

“Federal depository corporation” means a national banking association or a federal savings association.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.08

“Federal savings association” means a savings association or savings bank organized pursuant to Section 5 of the Home Owners’ Loan Act (12 U.S.C. Sec. 1464).

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.09

“Foreign” or “foreign (other state)” means:

(a) When used with respect to a savings association, in the case of a state savings association, a savings association that is organized under the laws of any state of the United States other than this state and, in the case of a federal savings association, a savings association that maintains its head office in any state of the United States other than this state.

(b) When used with respect to an industrial loan company, an industrial loan company that is organized under the laws of any state of the United States other than this state.

(c) When used with respect to an office of a savings association or of an industrial loan company, an office located in any state of the United States other than this state.

(d) When used with respect to any corporation other than a depository corporation, a corporation organized under the laws of any state of the United States other than this state.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.10

In this division, “industrial loan company” means an industrial bank as defined in Section 111.

(Amended by Stats. 2013, Ch. 334, Sec. 49. Effective January 1, 2014.)



4805.11

“Insured,” when used with respect to a depository corporation, means a depository corporation the deposits of which are insured by the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.).

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.12

“Law of the domicile” means:

(a) When used with respect to a federal depository corporation, the law of the United States.

(b) When used with respect to a state depository corporation, the law of the state of the United States under which the depository corporation is organized.

(c) When used with respect to a foreign (other nation) bank, the law of the foreign nation under which the bank is organized.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.13

“Merger,” when used with respect to a merger in a case where the surviving corporation is a federal depository corporation and federal law authorizes a consolidation, includes a consolidation in which the resulting corporation is a federal depository corporation. The provisions of this division that apply to mergers apply with appropriate changes in points of detail to consolidations of that type.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.15

“Share” means:

(a) When used with respect to a California state savings association that is authorized to issue guarantee stock, a share of guarantee stock.

(b) When used with respect to a federal savings association that is authorized to issue capital stock, a share of capital stock.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.16

“Shareholder” means:

(a) When used with respect to a California state savings association that is authorized to issue guarantee stock, a holder of record of a share of guarantee stock.

(b) When used with respect to a federal savings association that is authorized to issue capital stock, a holder of record of a share of capital stock.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.17

“State depository corporation” means a state bank, a state savings association, or an industrial loan company.

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)



4805.18

“Uninsured,” when used with respect to a deposit, means a deposit or any part of a deposit that is not insured by the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.).

(Added by Stats. 1995, Ch. 480, Sec. 97. Effective October 2, 1995.)






ARTICLE 3 - Other General Provisions

4820

For purposes of this division, a national banking association or federal savings association is deemed to be a corporation.

(Amended by Stats. 1995, Ch. 480, Sec. 98. Effective October 2, 1995.)



4820.5

For purposes of this division, depository corporations are divided into the following classes:

(a) Banks.

(b) Savings associations.

(c) Industrial loan companies.

(Added by Stats. 1995, Ch. 480, Sec. 99. Effective October 2, 1995.)



4821

The provisions of the General Corporation Law (Division 1 (commencing with Section 100) of Title 1 of the Corporations Code) shall apply to any transaction which is subject to this division. However, whenever any provision of this division or of any regulation or order issued under this division is inconsistent with any provision of the General Corporation Law, the provision of this division or of the regulation or order shall apply and the provision of the General Corporation Law shall not apply.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4821.5

Any certificate of authority, license, or other authorization issued under subdivision (b) of Section 4858, subdivision (b) of Section 4879.12, subdivision (b) of Section 4888, subdivision (b) of Section 4928, or Section 4948 or 4949 is deemed to have been issued under the provisions of Division 1.1 (commencing with Section 1000) or Division 2 (commencing with Section 5000) that would otherwise apply to the issuance of the certificate of authority, license, or other authorization.

(Amended by Stats. 2013, Ch. 334, Sec. 50. Effective January 1, 2014.)



4822

(a) References in this division to the voting of the shares of a California state depository corporation shall be construed in accordance with Section 111 of the Corporations Code.

(b) If the articles of a California state depository corporation provide for more or less than one vote for any share on any matter that is subject to this division, the references in Sections 139 and 141 (which are made applicable to this division by Section 4805.01) to a majority or other proportion of shares mean, as to the matter, a majority or other proportion of the votes entitled to be cast.

(c) Whenever shares of a California state depository corporation are disqualified under any applicable law from voting on any matter that is subject to this division, the shares shall not be considered outstanding for the determination of a quorum at any meeting to act upon, or the required vote to approve action upon, the matter.

(Amended by Stats. 2013, Ch. 334, Sec. 51. Effective January 1, 2014.)



4823

References in this division to shareholders’ equity mean shareholders’ equity determined in accordance with generally accepted accounting principles, subject (a) in the case of California state banks or California industrial loan companies, to the provisions of Section 463, and (b) in the case of California state savings associations, to the provisions of Division 2 (commencing with Section 5000).

(Amended by Stats. 2013, Ch. 334, Sec. 52. Effective January 1, 2014.)



4824

In determining for purposes of this division whether the shareholders’ equity of a California state depository corporation will be adequate:

(a) In case the corporation is, or is to convert into, a California state bank, the commissioner shall consider the factors specified in Section 1150.

(b) In case the corporation is, or is to convert into, a California state savings association or a California industrial loan company, the commissioner shall consider factors equivalent to those specified in Section 1150.

(Amended by Stats. 2013, Ch. 334, Sec. 53. Effective January 1, 2014.)



4825

A California state depository corporation may merge with a corporation or other business entity that is not a depository corporation if the California state depository corporation is the surviving corporation of that merger. The merger of a corporation or other business entity with and into a California state depository corporation shall be effected in accordance with Division 1 (commencing with Section 100) of the Corporations Code.

(Repealed and added by Stats. 2008, Ch. 501, Sec. 22. Effective January 1, 2009.)



4826

Notwithstanding any other provision of law, no savings association or industrial loan company may convert into a bank if the ownership of the savings association or industrial loan company is such that the establishment or acquisition of control of a new state bank or national banking association by the same ownership would not be permitted by Section 3(d) of the Bank Holding Company Act of 1956 (12 U.S.C. Sec. 1842 (d)).

(Amended by Stats. 1995, Ch. 480, Sec. 106. Effective October 2, 1995.)



4826.5

Notwithstanding any other provision of this division:

(a) The provisions of Chapter 19 (commencing with Section 1670) of Division 1.1 apply to any transaction that is subject to this division. Whenever any provision of Chapter 19 (commencing with Section 1670) of Division 1.1 or of any regulation or order issued under Chapter 19 (commencing with Section 1670) of Division 1.1 is inconsistent with any provision of this division or of any regulation or order issued under this division, the provision of Chapter 19 (commencing with Section 1670) of Division 1.1 or of the regulation or order issued under Chapter 19 (commencing with Section 1670) of Division 1.1 applies, and the provision or this division or of the regulation or order issued under this division does not apply.

(b) Nothing in this division authorizes any sale or merger in a case where the purchasing or surviving depository corporation is a foreign depository corporation if the sale or merger is prohibited by Chapter 19 (commencing with Section 1670) of Division 1.1.

(c) Nothing in this division constitutes an election by this state under federal law to prohibit or permit interstate sales or mergers between banks or industrial loan companies.

(Amended by Stats. 2013, Ch. 334, Sec. 54. Effective January 1, 2014.)



4827

Except as expressly provided otherwise in this division:

(a) (1) No sale of a whole business unit (as defined in Section 4840) or merger in which the selling or disappearing depository corporation is a California state savings association, in which the purchasing or surviving depository corporation is a California state bank, a California industrial loan company, or a California state-licensed foreign (other nation) bank, and which may be effected with the approval of the commissioner pursuant to this division is prohibited or restricted by any provision of Division 2 (commencing with Section 5000) or requires any approval, consent, or other authorization of the commissioner pursuant to Division 2 (commencing with Section 5000).

(2) No conversion in which the converting depository corporation is a California state savings association in which the resulting depository corporation is a California state bank or a California industrial loan company, and which may be effected with the approval of the commissioner pursuant to this division is prohibited or restricted by any provision of Division 2 (commencing with Section 5000) or requires any approval, consent, or other authorization of the commissioner pursuant to Division 2 (commencing with Section 5000).

(b) (1) No sale of a whole business unit (as defined in Section 4840) or merger in which the selling or disappearing depository corporation is a California state bank, a California state-licensed foreign (other nation) bank, or a California industrial loan company, in which the purchasing or surviving depository corporation is a California state savings association, and which may be effected with the approval of the commissioner pursuant to this division is prohibited or restricted by any provision of Division 1.1 (commencing with Section 1000), except the provisions of Chapter 19 (commencing with Section 1670) of Division 1.1, or requires any approval, consent, or other authorization of the commissioner pursuant to Division 1.1 (commencing with Section 1000), except as may be required under the provisions of Chapter 19 (commencing with Section 1670) of Division 1.1.

(2) No conversion in which the converting depository corporation is a California state bank or a California industrial loan company, in which the resulting depository corporation is a California state savings association, and which may be effected with the approval of the commissioner pursuant to this division is prohibited or restricted by any provision of Division 1.1 (commencing with Section 1000), except the provisions of Chapter 19 (commencing with Section 1670) of Division 1.1, or requires any approval, consent, or other authorization of the commissioner pursuant to Division 1.1 (commencing with Section 1000), except as may be required under the provisions of Chapter 19 (commencing with Section 1670) of Division 1.1.

(Amended by Stats. 2013, Ch. 334, Sec. 55. Effective January 1, 2014.)



4827.3

Except as otherwise provided in paragraph (2) of subdivision (a) of Section 4827.7 in the case of a California state-licensed foreign (other nation) bank or in federal law in the case of a federally licensed foreign (other nation) bank, nothing in this division except subdivision (c) of Section 4879.02 authorizes any sale or merger in a case where the purchasing or surviving corporation is a foreign (other nation) bank unless the foreign (other nation) bank is at the effective time of the sale or merger licensed under Article 3 (commencing with Section 1800) of Chapter 20 of Division 1.1 or authorized under federal law to transact in this state the business to be acquired in the sale or merger.

(Amended by Stats. 2013, Ch. 334, Sec. 56. Effective January 1, 2014.)



4827.7

(a) (1) Except as otherwise provided in paragraph (2):

(A) No California state depository corporation may, as the selling or disappearing depository corporation, make a sale or merger pursuant to this division in which it would transfer to a California state-licensed or federally licensed foreign (other nation) bank any deposit or fiduciary account that the foreign bank is not authorized to accept.

(B) No California state-licensed foreign (other nation) bank may, as the purchasing or surviving depository corporation, make a sale or merger pursuant to this division in which it would acquire any deposit or fiduciary account that it is not authorized to accept.

(2) Notwithstanding paragraph (1) and Section 1805, a California state depository corporation may, as the selling or disappearing depository corporation, make a sale or merger pursuant to this division in which it transfers to a California state-licensed or federally licensed foreign (other nation) bank deposits or fiduciary accounts that the foreign bank is not authorized to accept, and a California state-licensed foreign (other nation) bank may, as the purchasing or surviving depository corporation, make a sale or merger pursuant to this division in which it acquires deposits or fiduciary accounts that it is not authorized to accept, if, concurrently with the effective time of the sale or merger, the foreign bank, pursuant to Article 5 (commencing with Section 4879.01) of Chapter 3 or other applicable law, sells all those deposits and fiduciary accounts to a depository corporation that is authorized to accept them.

(b) (1) Except as otherwise provided in paragraph (2):

(A) No California state bank or industrial loan company may, as the selling, disappearing, or converting depository corporation, make a sale, merger, or conversion pursuant to this division in which it would transfer to a savings association any deposit or fiduciary account that the savings association is not authorized to accept.

(B) No California state savings association may, as the purchasing, surviving, or resulting depository corporation, make a sale, merger, or conversion pursuant to this division in which it would acquire any deposit or fiduciary account that it is not authorized to accept.

(2) Notwithstanding paragraph (1) and Division 2 (commencing with Section 5000), a California state bank or industrial loan company may, as the selling, disappearing, or converting depository corporation, make a sale, merger, or conversion pursuant to this division in which it transfers to a savings association deposits or fiduciary accounts that the savings association is not authorized to accept, and a California state savings association may, as the purchasing, surviving, or resulting depository corporation, make a sale, merger, or conversion pursuant to this division in which it acquires deposits or fiduciary accounts that it is not authorized to accept, if, concurrently with the effective time of the sale, merger, or conversion, the savings association, pursuant to Article 5 (commencing with Section 4879.01) of Chapter 3 or other applicable law, sells all those deposits and fiduciary accounts to a depository corporation that is authorized to accept them.

(c) (1) Except as otherwise provided in paragraph (2):

(A) No California state bank or savings association may, as the selling, disappearing, or converting depository corporation, make a sale, merger, or conversion pursuant to this division in which it would transfer to an industrial loan company any deposit or fiduciary account that the industrial loan company is not authorized to accept.

(B) No California industrial loan company may, as the purchasing, surviving, or resulting depository corporation, make a sale, merger, or conversion pursuant to this division in which it would acquire any deposit or fiduciary account that it is not authorized to accept.

(2) Notwithstanding paragraph (1) and Division 1.1 (commencing with Section 1000), a California state bank or savings and loan association may, as the selling, disappearing, or converting depository corporation, make a sale, merger, or conversion pursuant to this division in which it transfers to an industrial loan company deposits or fiduciary accounts that the industrial loan company is not authorized to accept, and a California industrial loan company may, as the purchasing, surviving, or resulting depository corporation, make a sale, merger, or conversion pursuant to this division in which it acquires deposits or fiduciary accounts that it is not authorized to accept, if, concurrently with the effective time of the sale, merger, or conversion, the industrial loan company, pursuant to Article 5 (commencing with Section 4879.01) of Chapter 3 or other applicable law, sells all those deposit accounts and fiduciary accounts to a depository corporation that is authorized to accept them.

(Amended by Stats. 2013, Ch. 334, Sec. 57. Effective January 1, 2014.)



4828

Subject to the provisions of Sections 4827.3 and 4827.7 but notwithstanding any other provision of law:

(a) (1) If, as a result of any sale, merger, or conversion effected pursuant to the provisions of this division, a California state bank acquires any asset or liability, or becomes engaged in any activity, which was permitted to the selling, disappearing, or converting depository corporation but which is prohibited to California state banks, the commissioner may permit the California state bank a reasonable period of time, not to exceed 12 months, within which to divest itself of the asset, liability, or activity or to conform it to law. On a case-by-case basis, the commissioner may permit the California state bank a reasonable period of time in excess of 12 months if the commissioner finds that the bank cannot reasonably accomplish the divestment or conformity within the 12-month period.

(2) If, as a result of any sale or merger effected pursuant to the provisions of this division, a California state-licensed foreign (other nation) bank acquires any asset or liability, or becomes engaged in any activity, which was permitted to the selling or disappearing depository corporation but which is prohibited to California state-licensed foreign (other nation) banks, the commissioner may permit the California state-licensed foreign (other nation) bank a reasonable period of time, not to exceed 12 months, within which to divest itself of the asset, liability, or activity or to conform it to law. On a case-by-case basis, the commissioner may permit the California state-licensed foreign (other nation) bank a reasonable period of time in excess of 12 months if the commissioner finds that the bank cannot reasonably accomplish the divestment or conformity within the 12-month period.

(b) If, as a result of a sale, merger, or conversion effected pursuant to the provisions of this division, a California state savings association acquires any asset or liability, or becomes engaged in any activity, which was permitted to the selling, disappearing, or converting depository corporation but which is prohibited to California state savings associations, the commissioner may permit the California state savings association a reasonable period of time, not to exceed 12 months, within which to divest itself of the asset, liability, or activity or to conform it to law. On a case-by-case basis, the commissioner may permit the California state savings association a reasonable period of time in excess of 12 months if the commissioner finds that the savings association cannot reasonably accomplish the divestment or conformity within the 12-month period.

(c) If, as a result of a sale, merger, or conversion effected pursuant to the provisions of this division, a California industrial loan company acquires any asset or liability, or becomes engaged in any activity, which was permitted to the selling, disappearing, or converting depository corporation but which is prohibited to California industrial loan companies, the commissioner may permit the California industrial loan company a reasonable period of time, not to exceed 12 months, within which to divest itself of the asset, liability, or activity or to conform it to law. On a case-by-case basis, the commissioner may permit the California industrial loan company a reasonable period of time in excess of 12 months if the commissioner finds that the industrial loan company cannot reasonably accomplish the divestment or conformity within the 12-month period.

(Amended by Stats. 1996, Ch. 1064, Sec. 475.1. Effective January 1, 1997. Operative July 1, 1997.)



4828.3

A California state bank or an industrial loan company may, with the approval of the commissioner and its board and, if the transaction constitutes a reorganization as defined in Section 181 of the Corporations Code, subject to the provisions of Chapter 12 (commencing with Section 1200) of Division 1 of Title 1 of the Corporations Code, acquire in a single transaction all (except directors’ qualifying shares, if any) of the outstanding shares of another depository corporation in accordance with a plan that provides either of the following:

(a) That the other depository corporation shall (1) immediately sell its whole business unit (as defined in Section 4840) to the California state bank or industrial loan company and (2) shall thereafter wind up and dissolve or, if the other depository corporation is a California state bank or an industrial loan company and if the commissioner so approves, change into a nonbank corporation by amending its articles and changing its name.

(b) That the other depository corporation shall immediately merge into the California state bank or industrial loan company.

(Amended by Stats. 1998, Ch. 827, Sec. 1. Effective January 1, 1999.)



4828.7

(a) The definitions in Section 4840 apply to this section.

(b) In case a California state-licensed foreign (other nation) bank sells all or substantially all of its business in this state to another California state-licensed or federally licensed foreign (other nation) bank as part of the sale of a larger partial business unit or the whole business unit of the seller:

(1) No provision of Chapter 3 (commencing with Section 4840) applies except as follows:

(A) If the sale is of a partial business unit of the seller, Section 4879.14 applies with respect to the part of the seller’s business in this state that is sold as if the sale were a sale of the type defined in Section 4879.01.

(B) If the sale is of the whole business unit of the seller, Section 4859 applies with respect to the seller’s business in this state as if the sale were a sale of the type defined in Section 4845.

(2) Promptly after the sale becomes effective, the seller shall:

(A) Surrender to the commissioner for cancellation the licenses issued to it by the commissioner for its business in this state.

(B) File with the commissioner any report regarding the sale that the commissioner may require.

(c) In case a California state-licensed foreign (other nation) bank merges into another California state-licensed or federally licensed foreign (other nation) bank:

(1) No provision of Chapter 4 (commencing with Section 4880) applies except that the merger has the same effect with respect to the disappearing bank’s business in this state as provided in Section 1107 of the Corporations Code and Section 4889 in the case of a merger of the type defined in Section 4880.

(2) Promptly after the merger becomes effective, the surviving bank shall:

(A) Surrender to the commissioner for cancellation the licenses issued to the disappearing bank by the commissioner for its business in this state.

(B) File with the commissioner any report regarding the merger that the commissioner may require.

(Amended by Stats. 1996, Ch. 1064, Sec. 477.1. Effective January 1, 1997. Operative July 1, 1997.)









CHAPTER 2 - Administration

4830

Every final order, decision, license, or other official act of the commissioner under this division is subject to judicial review in accordance with law.

(Amended by Stats. 1996, Ch. 1064, Sec. 478. Effective January 1, 1997. Operative July 1, 1997.)



4831

(a) The commissioner may from time to time issue regulations and orders as may in his or her opinion be necessary to carry out the provisions and purposes of this division.

(b) Regulations and orders issued under this division may, among other things, define any term used in this division as well as any term not used in this division.

(c) For purposes of regulations and orders issued under this division, the commissioner may classify persons, transactions, and other matters within his or her jurisdiction and may prescribe different regulations or orders for different classes.

(d) The commissioner may waive any provision of any regulation or order which he or she has issued under this division in any case where in his or her opinion the provision is not necessary in the public interest.

(Amended by Stats. 1996, Ch. 1064, Sec. 479. Effective January 1, 1997. Operative July 1, 1997.)



4832

Whenever the commissioner issues an order or license under this division, he or she may impose conditions as may in his or her opinion be necessary to carry out the provisions and purposes of this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 480. Effective January 1, 1997. Operative July 1, 1997.)



4833

In any proceeding under this division:

(a) The burden of proving that an application should be approved is upon the applicant.

(b) The burden of proving an exemption or an exception is upon the person claiming the exemption or the exception.

(Added by Stats. 1995, Ch. 480, Sec. 117. Effective October 2, 1995.)



4834

The commissioner may honor applications from interested persons for interpretive opinions regarding any provision of this division or of any regulation or order issued under this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 481. Effective January 1, 1997. Operative July 1, 1997.)



4835

Each application and report filed with the commissioner under this division or under any regulation or order issued under this division shall be in the form, shall contain the information, shall be signed in the manner, and shall, if the commissioner requires, be verified in the manner that the commissioner may require.

(Amended by Stats. 1996, Ch. 1064, Sec. 482. Effective January 1, 1997. Operative July 1, 1997.)



4836

No person shall make any untrue statement of any material fact in any application or report filed with the commissioner under this division or under any regulation or order issued under this division, or willfully omit to state in any application or report filed with the commissioner under this division or under any regulation or order issued under this division any material fact which is required to be stated therein.

(Amended by Stats. 1996, Ch. 1064, Sec. 483. Effective January 1, 1997. Operative July 1, 1997.)



4837

In determining whether to approve any application filed under this division or under any regulation or order issued under this division, the commissioner may consider proposals made by the applicant; and, if in the opinion of the commissioner it is probable that the applicant will be able to implement any such proposal, the commissioner may make findings on the basis of the proposal. However, whenever the commissioner approves an application on the basis, in whole or in part, of a proposal made by the applicant, the commissioner shall impose upon the approval appropriate conditions requiring that the applicant implement the proposal within the period of time that the commissioner may specify.

(Amended by Stats. 1996, Ch. 1064, Sec. 484. Effective January 1, 1997. Operative July 1, 1997.)



4838

If the commissioner finds, with respect to any application filed under this division or under any regulation or order issued under this division, that not all the information which was required to be provided in or in connection with the application has been provided or that implementation of any proposal contained in the application would violate any applicable law, the commissioner may deny the application.

(Amended by Stats. 1996, Ch. 1064, Sec. 485. Effective January 1, 1997. Operative July 1, 1997.)



4839

Fees shall be paid to, and collected by, the commissioner, as follows:

(a) The fee for filing an application for approval of a sale under this division shall be two thousand five hundred dollars ($2,500).

(b) The fee for filing an application for approval of a merger under this division shall be two thousand five hundred dollars ($2,500).

(c) (1) The fee for filing an application for approval of a conversion under this division shall be five thousand dollars ($5,000).

(2) The fee for issuing a certificate of authority or license under subdivision (a) of Section 4928 or subdivision (a) of Section 4948 shall be two thousand five hundred dollars ($2,500).

(d) The fee for issuing a certificate of authority or license under any other provision of this division shall be twenty-five dollars ($25).

(e) The fee for issuing a certificate under Section 4862, 4879.17, 4891, 4930, or 4952 shall be twenty-five dollars ($25).

(f) In case the commissioner makes an examination in connection with a pending application, as described in paragraph (1), (2), (3), (4), (5), or (6) the applicant shall pay a fee for the examination in the sum of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(1) Examination of the selling depository corporation in connection with a pending application for approval of a sale of a whole business unit (as defined in Section 4840) under Article 2 (commencing with Section 4845) of Chapter 3.

(2) Examination of the partial business unit (as defined in Section 4840) to be sold and any related affairs of the selling depository corporation in connection with a pending application for approval of a sale of a partial business unit (as defined in Section 4840) under Article 2 (commencing with Section 4845) of Chapter 3.

(3) Examination of the purchasing depository corporation in connection with a pending application for approval of a sale of a whole business unit (as defined in Section 4880) under Article 3.5 (commencing with Section 4876.01) of Chapter 3 or of a partial business unit (as defined in Section 4880) under Article 4.5 (commencing with Section 4878.01) of Chapter 3.

(4) Examination of the surviving depository corporation in connection with a pending application for approval of a merger under Article 4 (commencing with Section 4908.01) of Chapter 4.

(5) Examination of the disappearing depository corporation in connection with a pending application for approval of a merger under Article 1 (commencing with Section 4880) or Article 2 (commencing with Section 4895.01) of Chapter 4.

(6) Examination of the converting depository corporation in connection with a pending application for approval of a conversion under Article 1 (commencing with Section 4920) or Article 2 (commencing with Section 4940) of Chapter 5.

(Amended by Stats. 2003, Ch. 404, Sec. 8. Effective January 1, 2004.)






CHAPTER 3 - Sale

ARTICLE 1 - General Provisions

4840

In this chapter, unless the context otherwise requires:

(a) “Branch business unit” means all or substantially all of the business of a branch office of a depository corporation.

(b) “Business unit” means a branch business unit, a partial business unit, or a whole business unit.

(c) “Independent trust company” means a trust company that is neither a commercial bank nor a title insurance company.

(d) “Fiduciary asset,” when used with respect to a depository corporation that transacts trust business, means any asset that the depository corporation holds in its capacity as fiduciary.

(e) “Partial business unit” means all or substantially all of any of the following:

(1) The business of any office, other than the head office, of a depository corporation.

(2) In the case of a depository corporation that transacts trust business:

(A) The trust business of the depository corporation, unless the depository corporation transacts only trust business.

(B) The trust business of any office of the depository corporation.

(C) The business, other than trust business, of the depository corporation.

(D) The business, other than trust business, of any office of the depository corporation.

In addition, “partial business unit” means any deposit, any fiduciary account, or any portion of the business of a depository corporation that includes a deposit or fiduciary account and that is less than substantially all of the business of the depository corporation.

(f) “Partial trust business unit” means:

(1) In the case of a California state depository corporation that is an independent trust company:

(A) All or substantially all of the business of any office, other than the head office, of the depository corporation.

(B) Any partial business unit consisting of one or more fiduciary accounts and no deposits.

(2) In the case of a California state depository corporation that is a commercial bank or savings association:

(A) All or substantially all of the trust business of the depository corporation.

(B) All or substantially all of the trust business of any office, other than the head office, of the depository corporation.

(C) Any partial business unit consisting of one or more fiduciary accounts and no deposits.

(g) “Purchaser” means a depository corporation that purchases a business unit from another depository corporation pursuant to the provisions of this chapter.

(h) “Seller” means a depository corporation that sells a business unit to another depository corporation pursuant to the provisions of this chapter.

(i) “Whole business unit” means all or substantially all of the business of a depository corporation.

(Amended by Stats. 1996, Ch. 887, Sec. 25. Effective September 25, 1996.)



4841

The provisions of Section 1001 of the Corporations Code shall not apply to any transaction which is subject to this chapter.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4842

If a trust is transferred under this chapter, the transfer shall be good cause for removal of the trustee under the Trust Law (Division 9 (commencing with Section 15000) of the Probate Code).

(Repealed and added by Stats. 1995, Ch. 480, Sec. 126. Effective October 2, 1995.)



4843

In case a national banking association or federal savings association that is authorized to transact trust business in this state sells a partial business unit located in this state of the type described in paragraph (1) or subparagraph (A) or (B) of paragraph (2) of subdivision (e) of Section 4840 to a national banking association or federal savings association pursuant to federal law, the sale shall:

(a) Have the same effect as provided in subdivision (e) of Section 4879.14 in the case of a sale of the type defined in Section 4879.01.

(b) Be subject to the provisions of Section 4842.

(Amended by Stats. 2003, Ch. 404, Sec. 9. Effective January 1, 2004.)






ARTICLE 2 - Sale of Whole Business Unit to California State Depository Corporation or California State-Licensed Foreign (Other Nation) Bank

4845

In this article, unless the context otherwise requires, “sale” means any of the sales described in Section 4846.

(Amended by Stats. 1996, Ch. 1064, Sec. 487. Effective January 1, 1997. Operative July 1, 1997.)



4846

With the approval of the commissioner:

(a) A bank may sell its whole business unit to a California state bank or a California state-licensed foreign (other nation) bank pursuant to (1) this article, (2) in case the seller is a national banking association or a California federally licensed foreign (other nation) bank, federal law, and (3) in case the seller or purchaser is a foreign bank, the law of the foreign bank’s domicile.

(b) An industrial loan company may sell its whole business unit to a California industrial loan company pursuant to (1) this article and (2) in case the seller is a foreign (other state) industrial loan company, the law of the foreign industrial loan company’s domicile.

(c) A depository corporation of any class may sell its whole business unit to a California state depository corporation of another class or a California state-licensed foreign (other nation) bank pursuant to (1) this article, (2) in case the seller is a federal depository corporation or a California federally licensed foreign (other nation) bank, federal law, (3) in case the seller is a foreign depository corporation, the law of the foreign depository corporation’s domicile, and (4) in case the purchaser is a California state-licensed foreign (other nation) bank, the law of the foreign bank’s domicile.

(Amended by Stats. 1996, Ch. 1064, Sec. 488. Effective January 1, 1997. Operative July 1, 1997.)



4847

A seller and purchaser shall make an agreement of sale, providing:

(a) That the seller shall sell to the purchaser, and the purchaser shall purchase from the seller, the seller’s whole business unit.

(b) That the purchaser will assume and be subject to all the debts and liabilities of the seller in the same manner as if the purchaser had itself incurred them.

(c) Other provisions as may be appropriate.

(Amended by Stats. 1995, Ch. 480, Sec. 132. Effective October 2, 1995.)



4848

The agreement of sale shall be approved by the seller and purchaser, as follows:

(a) In the case of a California state depository corporation:

(1) If the sale constitutes a reorganization, as defined in Section 181 of the Corporations Code, the agreement of sale shall be approved as required by Chapter 12 (commencing with Section 1200) of Division 1 of Title 1 of the Corporations Code.

(2) If the sale does not constitute a reorganization, as defined in Section 181 of the Corporations Code, and if the California state depository corporation is the seller, the agreement of sale shall be approved by the board of the seller, and the principal terms of the agreement of sale shall be approved by the outstanding shares of the seller.

(3) If the sale does not constitute a reorganization, as defined in Section 181 of the Corporations Code, and if the California state depository corporation is the purchaser:

(A) If, as of the time when the agreement of sale is made, the deposits, if any, of the business unit are less than 10 percent of the total deposits of the purchaser and the fiduciary assets, if any, of the business unit are less than 10 percent of the total fiduciary assets of the purchaser, the agreement of sale shall be approved by the board of the purchaser.

(B) Otherwise, the agreement of sale shall be approved by the board of the purchaser, and the principal terms of the agreement of sale shall be approved by the outstanding shares of the purchaser.

(4) For purposes of paragraph (3):

(A) The amount of deposits shall be determined as of the end of the calendar quarter immediately preceding the making of the agreement of sale.

(B) The value of fiduciary assets shall be the net carrying value, as determined in conformity with generally accepted accounting principles, as of the end of the calendar quarter immediately preceding the making of the agreement of sale.

(b) In the case of a depository corporation other than a California state depository corporation, the agreement of sale shall be approved as required by the law of the depository corporation’s domicile.

(Amended by Stats. 1995, Ch. 480, Sec. 133. Effective October 2, 1995.)



4849

(a) Any amendment to an agreement of sale shall be approved by the seller and purchaser, as follows:

(1) In the case of a California state depository corporation, by the board of the corporation, and, if the principal terms of the agreement of sale were required to be approved by the outstanding shares of the corporation under Section 4848 and if the amendment changes any of the principal terms of the agreement of sale, by the outstanding shares of the corporation.

(2) In the case of a depository corporation other than a California state depository corporation, as required by the law of the depository corporation’s domicile.

(b) If an agreement of sale is amended and if the amendment is approved as required by subdivision (a), the agreement of sale, as thus amended, constitutes the agreement of sale.

(Amended by Stats. 1996, Ch. 887, Sec. 27. Effective September 25, 1996.)



4850

In the case of a seller or purchaser which is a California state depository corporation, any approval of the outstanding shares of the corporation required by Section 4848 or 4849 may be given before or after the approval of the board of the corporation.

(Amended by Stats. 1995, Ch. 480, Sec. 135. Effective October 2, 1995.)



4851

In obtaining any approval of outstanding shares required for an agreement of sale, in case the purchaser is a California state depository corporation, the purchaser, and, in case the seller is a California state depository corporation or in case the purchaser is a California state depository corporation that is to issue securities in consideration of the sale, the seller, shall each provide to its shareholders information as the commissioner may require. In determining the information to be required, the commissioner shall give due consideration to regulations relating to proxy statements issued under Section 14 of the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78n) by (a) the Securities and Exchange Commission, (b) in the case of a depository corporation that is a bank, the federal bank regulatory agencies, and (c) in the case of a depository corporation that is a savings association, the Office of Thrift Supervision.

(Amended by Stats. 1996, Ch. 1064, Sec. 489. Effective January 1, 1997. Operative July 1, 1997.)



4852

A purchaser or seller that is a California state depository corporation, with the approval of its board and without further approval of the outstanding shares, may, and any other purchaser or seller, with approval as may be required under the law of its domicile, may, abandon the sale at any time before the sale becomes effective, subject to the contractual rights, if any, of other parties, including the seller or purchaser, as the case may be.

(Amended by Stats. 1995, Ch. 480, Sec. 137. Effective October 2, 1995.)



4853

In case a purchaser is a California state depository corporation, the provisions of Chapter 13 (commencing with Section 1300) of Division 1 of Title 1 of the Corporations Code do not apply to the shareholders of the purchaser in a sale.

(Amended by Stats. 1995, Ch. 480, Sec. 138. Effective October 2, 1995.)



4854

A purchaser shall file the following with the commissioner:

(a) A copy of the agreement of sale.

(b) An officers’ certificate of the purchaser, certifying that the agreement of sale has been approved by the purchaser as required by Sections 4848 and 4849.

(c) An officers’ certificate of the seller, certifying that the agreement of sale has been approved by the seller as required by Sections 4848 and 4849.

(d) An application for approval of the sale.

(Amended by Stats. 1996, Ch. 1064, Sec. 490. Effective January 1, 1997. Operative July 1, 1997.)



4855

If the commissioner finds all of the following with respect to an application for approval of a sale, the commissioner shall approve the application:

(a) That the sale will not result in a monopoly and will not be in furtherance of any combination or conspiracy to monopolize or to attempt to monopolize the banking, savings association, or industrial loan business in any part of this state.

(b) That the sale will not have the effect in any section of this state of substantially lessening competition, tending to create a monopoly, or otherwise being in restraint of trade, or that the anticompetitive effect is clearly outweighed in the public interest by the probable effect of the sale in meeting the convenience and needs of the community to be served.

(c) That the shareholders’ equity of the purchaser will be adequate and that the financial condition of the purchaser will be satisfactory.

(d) That the directors and executive officers of the purchaser will be satisfactory.

(e) That the purchaser will afford reasonable promise of successful operation and that it is reasonable to believe that the purchaser will be operated in a safe and sound manner and in compliance with all applicable laws.

(f) That the sale will be fair, just, and equitable. For purposes of this subdivision, in the case of any term of the sale that has been determined by agreement between the seller and the purchaser in an arm’s length transaction, the commissioner shall find that the term is fair, just, and equitable to the seller and the purchaser.

(g) In the case of a sale where the seller is a California savings association, that the sale will not have a seriously adverse effect on the total availability of financing for housing in the market area of the seller in this state or that any effect of that type is clearly outweighed in the public interest by the probable effect of the sale in meeting the convenience and needs of the community to be served. Nothing in this subdivision authorizes the commissioner to require the purchaser to make financing for housing available.

If the commissioner finds otherwise, the commissioner shall deny the application for approval of the sale.

(Amended by Stats. 1996, Ch. 1064, Sec. 491. Effective January 1, 1997. Operative July 1, 1997.)



4857

After an application for approval of a sale has been approved and all conditions precedent to the sale have been fulfilled, the commissioner shall approve the agreement of sale and endorse the approval on the original or a copy of the agreement of sale, and at that time the sale shall become effective for all purposes.

(Amended by Stats. 1996, Ch. 1064, Sec. 493.1. Effective January 1, 1997. Operative July 1, 1997.)



4858

When a sale becomes effective:

(a) Unless the purchaser provided otherwise in the application for approval of the sale or unless the commissioner provided otherwise in the approval of the application:

(1) The purchaser may establish and maintain a branch office at the head office of the seller and establish and maintain equivalent offices at the branch offices, places of business, extensions of offices, and other facilities, if any, of the seller.

(2) If the seller was authorized to transact and was transacting trust business, the purchaser, if it is a California state bank or savings association, may transact trust business.

(b) The commissioner shall issue to the purchaser certificates of authority, licenses, and other authorizations as may be necessary to carry out the provisions of subdivision (a).

(Amended by Stats. 1996, Ch. 1064, Sec. 494. Effective January 1, 1997. Operative July 1, 1997.)



4859

When a sale becomes effective:

(a) The purchaser shall succeed, without other transfer, to all the rights and property of the seller except any rights and property of the seller which are specifically not sold to the purchasing corporation under the agreement of sale.

(b) The purchaser shall assume and be subject to all the debts and liabilities of the seller in the same manner as if the purchaser had itself incurred them.

(c) All rights of creditors of the seller and all liens upon the property of the seller shall be preserved unimpaired, provided that such liens upon the property of the seller shall be limited to the property affected thereby immediately prior to the time when the sale becomes effective.

(d) Any action or proceeding pending by or against the seller may be prosecuted to judgment, which shall bind the purchaser, or the purchaser may be proceeded against or substituted in place of the seller.

(e) Any reference to the seller in any writing, whether executed or taking effect before or after the sale, shall be deemed a reference to the purchaser, if not inconsistent with the other provisions of the writing.

(f) In case the seller was transacting trust business, the purchaser shall succeed, without further transfer, to the rights, obligations, properties, assets, investments, deposits, demands, agreements, and trusts of the seller under all trusts, executorships, administrations, guardianships, agencies, and all other fiduciary or representative capacities to the same extent as if the purchaser had originally assumed the fiduciary or representative capacities, and the purchaser shall be entitled to take and execute the appointment to all executorships, trusteeships, guardianships, and other fiduciary or representative capacities to which the seller is or may be named in wills, whenever probated, or to which the seller is or may be named or appointed by any other instrument.

(Amended by Stats. 1995, Ch. 480, Sec. 142. Effective October 2, 1995.)



4860

No action on account of any debt or liability assumed by a purchaser in a sale may be commenced against the seller more than one year after the time when the sale becomes effective.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4861

Promptly after a sale becomes effective:

(a) The seller shall:

(1) Surrender to the commissioner for cancellation the certificates of authority or licenses issued to it by the commissioner.

(2) File with the commissioner any report regarding the sale that the commissioner may require.

(b) In case the seller is a California state depository corporation, the seller shall wind up and dissolve. However, if the seller is a California state bank, the seller may, in the alternative and with the approval of the commissioner, change into a nonbank corporation by amending its articles and changing its name.

(Amended by Stats. 1996, Ch. 1064, Sec. 495. Effective January 1, 1997. Operative July 1, 1997.)



4862

(a) After a sale becomes effective, the commissioner shall issue, upon application, a certificate under his or her official seal, stating that the seller sold its whole business unit to the purchaser and specifying the time at which the sale became effective.

(b) Any certificate pursuant to subdivision (a) shall be prima facie evidence of the fact of the sale and of the regularity of the proceedings taken for the sale and shall be conclusive evidence of the matters in favor of any innocent purchaser or encumbrancer for value.

(Amended by Stats. 1996, Ch. 1064, Sec. 496. Effective January 1, 1997. Operative July 1, 1997.)






ARTICLE 3 - Sale of Whole Business Unit to Federal Depository Corporation, California Federally Licensed Foreign (Other Nation) Bank, or Insured Foreign (Other State) State Depository Corporation

4870

In this article, unless the context otherwise requires, “sale” means any of the sales described in Section 4871.

(Amended by Stats. 1995, Ch. 480, Sec. 146. Effective October 2, 1995.)



4871

(a) A California state bank may sell its whole business unit to a national banking association, a California federally licensed foreign (other nation) bank, or an insured foreign (other state) state bank pursuant to (1) this article, (2) in case the purchaser is a national banking association or a California federally licensed foreign (other nation) bank, federal law, and (3) in case the purchaser is a California federally licensed foreign (other nation) bank or an insured foreign (other state) state bank, the law of the foreign bank’s domicile.

(b) A California industrial loan company may sell its whole business unit to an insured foreign (other state) industrial loan company pursuant to (1) this article and (2) the law of the foreign industrial loan company’s domicile.

(c) A California state depository corporation of any class may sell its whole business unit to a federal depository corporation of another class, a California federally licensed foreign (other nation) bank, or an insured foreign (other state) state depository corporation of another class pursuant to (1) this article, (2) in case the purchaser is a federal depository corporation or a California federally licensed foreign (other nation) bank, federal law, and (3) in case the purchaser is a California federally licensed foreign (other nation) bank or an insured foreign (other state) state depository corporation, the law of the domicile of the foreign bank or foreign depository corporation.

(Repealed and added by Stats. 1995, Ch. 480, Sec. 148. Effective October 2, 1995.)



4871.5

(a) No provision of Division 1.1 (commencing with Section 1000), except the provisions of Chapter 19 (commencing with Section 1670) of Division 1.1, prohibits or restricts a sale in a case where the seller is a California state bank or a California industrial loan company.

(b) No provision of Division 2 (commencing with Section 5000) prohibits or restricts a sale in a case where the seller is a California state savings and loan association.

(Amended by Stats. 2013, Ch. 334, Sec. 58. Effective January 1, 2014.)



4872

A sale is subject to the provisions of Sections 4847 to 4850, inclusive, and 4852 as if the sale were a sale of the type defined in Section 4845.

(Amended by Stats. 1996, Ch. 887, Sec. 31. Effective September 25, 1996.)



4873

A sale shall have the same effect as provided in Sections 4859 and 4860 in the case of a sale of the type defined in Section 4845.

(Amended by Stats. 1995, Ch. 480, Sec. 151. Effective October 2, 1995.)



4874

Promptly after a sale becomes effective:

(a) The seller shall:

(1) Surrender to the commissioner for cancellation the certificates of authority or licenses issued to it by the commissioner.

(2) File with the commissioner any report of the sale that the commissioner may require.

(b) The seller shall wind up and dissolve. However, if the seller is a California state bank, the seller may, in the alternative and with the approval of the commissioner, change into a nonbank corporation by amending its articles and changing its name.

(Amended by Stats. 1996, Ch. 1064, Sec. 497. Effective January 1, 1997. Operative July 1, 1997.)



4875

(a) After a sale becomes effective, the seller or purchaser may issue an officer’s certificate stating that the seller sold its whole business unit to the purchaser and specifying the time at which the sale became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the sale and of the regularity of the proceedings taken for the sale and shall be conclusive evidence of the matters in favor of any innocent purchaser or encumbrancer for value.

(Amended by Stats. 1995, Ch. 480, Sec. 153. Effective October 2, 1995.)






ARTICLE 3.5 - Sale of Whole Business Unit of California State Independent Trust Company to Uninsured Foreign (Other State) State Depository Corporation

4876.01

In this article, unless the context otherwise requires, “sale” means any sale described in Section 4876.02.

(Added by Stats. 1996, Ch. 887, Sec. 32. Effective September 25, 1996.)



4876.02

With the approval of the commissioner, a California state independent trust company may sell its whole business unit to an uninsured foreign (other state) state depository corporation pursuant to this article and the law of the purchaser’s domicile.

(Amended by Stats. 1996, Ch. 1064, Sec. 497.2. Effective January 1, 1997. Operative July 1, 1997.)



4876.03

A sale is subject to the provisions of Sections 4847 to 4852 as if the sale were a sale of the type defined in Section 4845.

(Added by Stats. 1996, Ch. 887, Sec. 32. Effective September 25, 1996.)



4876.04

A seller shall file the following with the commissioner:

(a) A copy of the agreement of sale.

(b) An officers’ certificate of the purchaser, certifying that the agreement of sale has been approved by the purchaser as required by Sections 4848 and 4849.

(c) An officers’ certificate of the seller, certifying that the agreement of sale has been approved by the seller as required by Sections 4848 and 4849.

(d) An application for approval of the sale.

(Amended by Stats. 1996, Ch. 1064, Sec. 497.3. Effective January 1, 1997. Operative July 1, 1997.)



4876.05

If the commissioner finds all of the following with respect to an application for approval of a sale, the commissioner shall approve the application:

(a) That the shareholders’ equity of the purchaser will be adequate and that the financial condition of the purchaser will be satisfactory.

(b) That the directors and executive officers of the purchaser will be satisfactory.

(c) That the purchaser will afford reasonable promise of successful operation and that it is reasonable to believe that the purchaser will operate in a safe and sound manner and in compliance with all applicable laws.

(d) That the sale will be fair, just, and equitable. For purposes of this subdivision, in the case of any term of the sale that has been determined by agreement between the seller and the purchaser in an arm’s-length transaction, the commissioner shall find that the term is fair, just, and equitable to the seller and the purchaser.

If the commissioner finds otherwise, the commissioner shall deny the application for approval of the sale.

(Amended by Stats. 1996, Ch. 1064, Sec. 497.4. Effective January 1, 1997. Operative July 1, 1997.)



4876.06

After an application for approval of a sale has been approved and all conditions precedent to the sale have been fulfilled, the commissioner shall approve the agreement of sale and endorse the approval on the original or a copy of the agreement of sale. The sale shall become effective for all purposes at that time except that, if the law of the purchaser’s domicile provides for the sale to become effective at a later time, it shall become effective at the later time.

(Amended by Stats. 1996, Ch. 1064, Sec. 497.5. Effective January 1, 1997. Operative July 1, 1997.)



4876.07

A sale shall have the same effect as provided in Sections 4859 and 4860 in the case of a sale of the type defined in Section 4845.

(Added by Stats. 1996, Ch. 887, Sec. 32. Effective September 25, 1996.)



4876.08

Promptly after a sale becomes effective:

(a) The seller shall:

(1) Surrender to the commissioner for cancellation the certificates of authority issued to it by the commissioner.

(2) File with the commissioner any report of the sale that the commissioner may require.

(b) The seller shall wind up and dissolve. However, the seller may, in the alternative and with the approval of the commissioner, change into a nonbank corporation by amending its articles and changing its name.

(Amended by Stats. 1996, Ch. 1064, Sec. 497.6. Effective January 1, 1997. Operative July 1, 1997.)



4876.09

(a) After a sale becomes effective, the seller or purchaser may issue an officers’ certificate stating that the seller sold its whole business unit to the purchaser and specifying the time at which the sale became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the sale and of the regularity of the proceedings taken for the sale and shall be conclusive evidence of the matters in favor of any innocent purchaser or encumbrancer for value.

(Added by Stats. 1996, Ch. 887, Sec. 32. Effective September 25, 1996.)






ARTICLE 4 - Certain Sales of Partial Business Units

4877.01

In this article, unless the context otherwise requires, “sale” means any of the sales described in Section 4877.02.

(Amended by Stats. 1996, Ch. 1064, Sec. 498. Effective January 1, 1997. Operative July 1, 1997.)



4877.02

A California state bank or a California industrial loan company may sell a California branch business unit to an insured foreign (other state) bank or an insured foreign (other state) industrial loan company pursuant to (1) this article and (2) the law of the domicile of the insured foreign (other state) bank or the insured foreign (other state) industrial loan company.

(Added by Stats. 1995, Ch. 480, Sec. 154. Effective October 2, 1995.)



4877.03

No provision of Division 1.1 (commencing with Section 1000), except the provisions of Chapter 19 (commencing with Section 1670) of Division 1.1, prohibits or restricts a sale in a case where the seller is a California state bank or a California industrial loan company.

(Amended by Stats. 2013, Ch. 334, Sec. 59. Effective January 1, 2014.)



4877.04

A sale is subject to the provisions of Sections 4879.03 to 4879.06, inclusive, and Section 4879.08 as if the sale were a sale of the type defined in Section 4879.01.

(Amended by Stats. 1996, Ch. 887, Sec. 34. Effective September 25, 1996.)



4877.05

A sale shall have the same effect as provided in Sections 4879.14 and 4879.15 in the case of a sale of the type defined in Section 4879.01.

(Added by Stats. 1995, Ch. 480, Sec. 154. Effective October 2, 1995.)



4877.06

Promptly after a sale becomes effective, the seller shall:

(a) Surrender to the commissioner for cancellation the certificate of authority or license issued to it by the commissioner that relates to the California branch business unit sold.

(b) File with the commissioner any report of the sale that the commissioner may require.

(Amended by Stats. 1996, Ch. 1064, Sec. 499. Effective January 1, 1997. Operative July 1, 1997.)



4877.07

(a) After a sale becomes effective, the seller or purchaser may issue an officer’s certificate stating that the seller sold a California branch business unit to the purchaser, describing the business unit, and specifying the time at which the sale became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the sale and of the regularity of the proceedings taken for the sale and shall be conclusive evidence of the matters in favor of any innocent purchaser or encumbrancer for value.

(Added by Stats. 1995, Ch. 480, Sec. 154. Effective October 2, 1995.)






ARTICLE 4.5 - Sale of Partial Trust Business Unit by California State Bank or Savings Association to Uninsured Foreign (Other State) State Depository Corporation

4878.01

In this article, unless the context otherwise requires, “sale” means any sale described in Section 4878.02.

(Amended by Stats. 1996, Ch. 1064, Sec. 499.2. Effective January 1, 1997. Operative July 1, 1997.)



4878.02

With the approval of the commissioner, a California state bank or savings association may sell a partial trust business unit to an uninsured foreign (other state) state depository corporation pursuant to (a) this article and (b) the law of the purchaser’s domicile.

(Amended by Stats. 1996, Ch. 1064, Sec. 499.3. Effective January 1, 1997. Operative July 1, 1997.)



4878.03

A sale is subject to the provisions of Sections 4879.03 to 4879.09, inclusive, as if the sale were a sale of the type defined in Section 4879.01.

(Added by Stats. 1996, Ch. 887, Sec. 35. Effective September 25, 1996.)



4878.04

If the commissioner finds all of the following with respect to an application for approval of a sale, the commissioner shall approve the application:

(a) That the shareholders’ equity of the purchaser will be adequate and that the financial condition of the purchaser will be satisfactory.

(b) That the directors and executive officers of the purchaser will be satisfactory.

(c) That the purchaser will afford reasonable promise of successful operation and that it is reasonable to believe that the purchaser will operate in a safe and sound manner and in compliance with all applicable laws.

(d) That the sale will be fair, just, and equitable. For purposes of this subdivision, in the case of any term of the sale that has been determined by agreement between the seller and the purchaser in an arm’s-length transaction, the commissioner shall find that the term is fair, just, and equitable to the seller and the purchaser.

(e) That the sale will not have a seriously adverse effect on the safety or soundness of the seller.

If the commissioner finds otherwise, the commissioner shall deny the application for approval of the sale.

(Amended by Stats. 1996, Ch. 1064, Sec. 499.4. Effective January 1, 1997. Operative July 1, 1997.)



4878.05

After an application for approval of a sale has been approved by the commissioner and all conditions precedent to the sale have been fulfilled, the commissioner shall approve the agreement of sale and endorse the approval on the original or a copy of the agreement of sale. The sale shall become effective for all purposes at that time, except that, if the law of the purchaser’s domicile provides for the sale to become effective at a later time, it shall become effective at the later time.

(Amended by Stats. 1996, Ch. 1064, Sec. 499.5. Effective January 1, 1997. Operative July 1, 1997.)



4878.06

A sale shall have the same effect as provided in Sections 4879.14 and 4879.15 in the case of a sale of the type defined in Section 4879.01.

(Added by Stats. 1996, Ch. 887, Sec. 35. Effective September 25, 1996.)



4878.07

(a) In case a seller is a California state commercial bank and sells all of its trust business in a sale:

(1) As of the time when the sale becomes effective, the commissioner shall issue to the seller certificates of authority authorizing it to transact commercial banking business in replacement of the certificates of authority that the seller is required to surrender pursuant to paragraph (2).

(2) Promptly after the sale becomes effective, the seller shall surrender to the commissioner for cancellation its certificates of authority authorizing it to transact commercial banking business and trust business and shall file with the commissioner any report of the sale that the commissioner may require.

(b) In any other case, promptly after the sale becomes effective, the seller shall:

(1) Surrender to the commissioner for cancellation the certificate of authority or license for any office closed as a result of the sale.

(2) File with the commissioner any report of the sale that the commissioner may require.

(Amended by Stats. 1996, Ch. 1064, Sec. 499.6. Effective January 1, 1997. Operative July 1, 1997.)



4878.08

(a) After a sale becomes effective, the seller or purchaser may issue an officers’ certificate stating that the seller sold a partial trust business unit to the purchaser, describing the business unit, and specifying the time at which the sale became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the sale and of the regularity of the proceedings taken for the sale and shall be conclusive evidence of the matters in favor of any innocent purchaser or encumbrancer for value.

(Added by Stats. 1996, Ch. 887, Sec. 35. Effective September 25, 1996.)






ARTICLE 5 - Other Sales of Partial Business Units

4879.01

In this article, unless the context otherwise requires, “sale” means any of the sales described in Section 4879.02.

(Amended by Stats. 1996, Ch. 1064, Sec. 500. Effective January 1, 1997. Operative July 1, 1997.)



4879.02

With the approval of the commissioner:

(a) A bank may sell a partial business unit to a California state bank pursuant to (1) this article, (2) in case the seller is a national banking association or a California federally licensed foreign (other nation) bank, federal law, (3) in case the seller is a foreign bank, the law of the foreign bank’s domicile, and (4) in case the partial business unit is located outside this state, the law of the place where the partial business unit is located.

(b) A California state bank may sell a partial business unit to another California state bank, a national banking association, or an insured foreign (other state) state bank, pursuant to (1) this article, (2) in case the purchaser is a national banking association, federal law, (3) in case the purchaser is an insured foreign (other state) state bank, the law of the foreign bank’s domicile, and (4) in case the partial business unit is located outside this state, the law of the place where the partial business unit is located. However, this subdivision does not apply to any sale of the type defined in Section 4877.01.

(c) A California state bank may sell a partial business unit located outside this state to a foreign (other nation) bank pursuant to (1) this article, (2) the law of the foreign bank’s domicile, and (3) the law of the place where the partial business unit is located.

(d) An industrial loan company may sell a partial business unit to a California industrial loan company pursuant to (1) this article, (2) in case the seller is a foreign (other state) industrial loan company, the law of the foreign industrial loan company’s domicile, and (3) in case the partial business unit is located outside this state, the law of the place where the partial business unit is located.

(e) A California industrial loan company may sell a partial business unit to an insured industrial loan company pursuant to (1) this article, (2) in case the purchaser is an insured foreign (other state) industrial loan company, the law of the foreign industrial loan company’s domicile, and (3) in case the partial business unit is located outside this state, the law of the place where the partial business unit is located. However, this subdivision does not apply to any sale of the type defined in Section 4877.01.

(f) A depository corporation of any class may sell a partial business unit to a California state depository corporation of another class pursuant to (1) this article, (2) in case the seller is a federal depository corporation, federal law, (3) in case the seller is a foreign (other state) state depository corporation or foreign (other nation) depository corporation, the law of the foreign depository corporation’s domicile, and (4) in case the partial business unit is located outside this state, the law of the place where the partial business unit is located.

(g) A California state depository corporation of any class may sell a partial business unit to a federal depository corporation of another class or an insured foreign (other state) state depository corporation of another class pursuant to (1) this article, (2) in case the purchaser is a federal depository corporation, federal law, (3) in case the purchaser is an insured foreign (other state) state depository corporation, the law of the foreign depository corporation’s domicile, and (4) in case the partial business unit is located outside this state, the law of the place where the partial business unit is located. However, this subdivision does not apply to any sale of the type defined in Section 4877.01.

(h) A depository corporation may sell a partial business unit located in this state to a California state-licensed foreign (other nation) bank pursuant to (1) this article, (2) in case the seller is a federal depository corporation or a California federally licensed foreign (other nation) bank, federal law, (3) in case the seller is a foreign depository corporation, the law of the foreign depository corporation’s domicile, and (4) the law of the purchaser’s domicile.

(i) A California state-licensed foreign (other nation) bank may sell a partial business unit located in this state to a California state depository corporation, a federal depository corporation, an insured foreign (other state) state depository corporation, another California state-licensed foreign (other nation) bank, or a California federally licensed foreign (other nation) bank pursuant to (1) this article, (2) in case the purchaser is a federal depository corporation or a California federally licensed foreign (other nation) bank, federal law, (3) in case the purchaser is a foreign depository corporation, the law of the foreign depository corporation’s domicile, and (4) the law of the seller’s domicile.

(j) A California state depository corporation may sell a partial business unit located in this state to a California federally licensed foreign (other nation) bank pursuant to (1) this article, (2) federal law, and (3) the law of the purchaser’s domicile.

(k) A California federally licensed foreign (other nation) bank may sell a partial business unit located in this state to a California state depository corporation pursuant to (1) this article, (2) federal law, and (3) the law of the seller’s domicile.

(Amended by Stats. 1996, Ch. 1064, Sec. 501. Effective January 1, 1997. Operative July 1, 1997.)



4879.03

A seller and purchaser shall make an agreement of sale, providing:

(a) That the seller shall sell to the purchaser, and the purchaser shall purchase from the seller, a partial business unit, describing it.

(b) Other provisions as may be appropriate.

(Added by Stats. 1995, Ch. 480, Sec. 155. Effective October 2, 1995.)



4879.04

The agreement of sale shall be approved by the seller and purchaser, as follows:

(a) In the case of a California state depository corporation:

(1) If, as of the time when the agreement of sale is made, the deposits, if any, of the partial business unit are less than 10 percent of the total deposits of the state depository corporation and the fiduciary assets, if any, of the partial business unit are less than 10 percent of the total fiduciary assets of the state depository corporation, the agreement of sale shall be approved by the board of the state depository corporation.

(2) Otherwise, the agreement of sale shall be approved by the board of the state depository corporation, and the principal terms of the agreement of sale shall be approved by the outstanding shares of the state depository corporation.

(3) For purposes of paragraphs (1) and (2):

(A) The amount of deposits shall be determined as of the end of the calendar quarter immediately preceding the making of the agreement of sale.

(B) The value of fiduciary assets shall be the net carrying value, as determined in conformity with generally accepted accounting principles, as of the end of the calendar quarter immediately preceding the making of the agreement of sale.

(b) In the case of a depository corporation other than a California state depository corporation, the agreement of sale shall be approved as required by the law of the depository corporation’s domicile.

(Added by Stats. 1995, Ch. 480, Sec. 155. Effective October 2, 1995.)



4879.05

(a) Any amendment to an agreement of sale shall be approved by the seller and purchaser, as follows:

(1) In the case of a California state depository corporation, by the board of the corporation, and, if the principal terms of the agreement of sale were required to be approved by the outstanding shares of the corporation under Section 4879.04 and if the amendment changes any of the principal terms of the agreement of sale, by the outstanding shares of the corporation.

(2) In the case of a depository corporation other than a California state depository corporation, as required by the law of the depository corporation’s domicile.

(b) If an agreement of sale is amended and if the amendment is approved as required by subdivision (a), the agreement of sale, as thus amended, constitutes the agreement of sale.

(Added by Stats. 1995, Ch. 480, Sec. 155. Effective October 2, 1995.)



4879.06

In the case of a seller or purchaser that is a California state depository corporation, any approval of the outstanding shares of the corporation required by Section 4879.04 or 4879.05 may be given before or after the approval of the board of the depository corporation.

(Added by Stats. 1995, Ch. 480, Sec. 155. Effective October 2, 1995.)



4879.07

In obtaining any approval of outstanding shares required for an agreement of sale, a purchaser or seller that is a California state depository corporation and, in any case where the purchaser is a California state depository corporation that is to issue securities in consideration of the sale, the seller shall each provide to its shareholders information as the commissioner may require. In determining the information to be required, the commissioner shall give due consideration to regulations relating to proxy statements issued under Section 14 of the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78n) by (a) the Securities and Exchange Commission, (b) in the case of a depository corporation that is a bank, the federal bank regulatory agencies, and (c) in the case of a depository corporation that is a savings association, the Office of Thrift Supervision.

(Amended by Stats. 1996, Ch. 1064, Sec. 502. Effective January 1, 1997. Operative July 1, 1997.)



4879.08

A purchaser or seller that is a California state depository corporation, with the approval or its board and without further approval of the outstanding shares, may, and any other purchaser or seller, with approval as may be required under the law of its domicile, may, in its discretion, abandon the sale at any time before the sale becomes effective, subject to the contractual rights, if any, of other parties, including the seller or purchaser, as the case may be.

(Added by Stats. 1995, Ch. 480, Sec. 155. Effective October 2, 1995.)



4879.09

A purchaser or seller that is a California state depository corporation or California state-licensed foreign (other nation) bank, shall file the following with the commissioner:

(a) A copy of the agreement of sale.

(b) An officers’ certificate of the purchaser, certifying that the agreement of sale has been approved by the purchaser as required by Sections 4879.04 and 4879.05.

(c) An officers’ certificate of the seller, certifying that the agreement of sale has been approved by the seller as required by Sections 4879.04 and 4879.05.

(d) An application for approval of the sale.

(Amended by Stats. 1996, Ch. 1064, Sec. 503. Effective January 1, 1997. Operative July 1, 1997.)



4879.10

(a) In case the purchaser is either, and the seller is not either, a California state depository corporation or California state-licensed foreign (other nation) bank, if the commissioner finds all of the following with respect to an application for approval of a sale, he or she shall approve the application:

(1) That the sale will not result in a monopoly and will not be in furtherance of any combination or conspiracy to monopolize or to attempt to monopolize the banking, savings association, or industrial loan business in any part of this state.

(2) That the sale will not have the effect in any section of this state of substantially lessening competition, tending to create a monopoly, or otherwise being in restraint of trade, or that the anticompetitive effect is clearly outweighed in the public interest by the probable effect of the sale in meeting the convenience and needs of the community to be served.

(3) That the shareholders’ equity of the purchaser will be adequate and that the financial condition of the purchaser will be satisfactory.

(4) That the directors and executive officers of the purchaser will be satisfactory.

(5) That the purchaser will afford reasonable promise of successful operation and that it is reasonable to believe that the purchaser will be operated in a safe and sound manner and in compliance with all applicable laws.

(6) That the sale will be fair, just, and equitable. For purposes of this paragraph, in the case of any term of the sale that has been determined by agreement between the seller and the purchaser in an arm’s length transaction, the commissioner shall find that the term is fair, just, and equitable to the seller and the purchaser.

(7) In the case of a sale where the seller is a California savings association, that the sale will not have a seriously adverse effect on the total availability of financing for housing in any market area of the seller in this state or that any effect of that type is clearly outweighed in the public interest by the probable effect of the sale in meeting the convenience and needs of the community to be served. Nothing in this subdivision authorizes the commissioner to require the purchaser to make financing for housing available.

If the commissioner finds otherwise, he or she shall deny the application for approval of the sale.

(b) In case the seller is either, and the purchaser is not either, a California state depository corporation or a California state-licensed foreign (other nation) bank, if the commissioner finds all of the following with respect to an application for approval of a sale, he or she shall approve the application:

(1) That the sale will not have a seriously adverse effect on the safety or soundness of the seller.

(2) That the sale will be fair, just, and equitable. For purposes of this subdivision, in the case of any term of the sale that has been determined by agreement between the seller and the purchaser in an arm’s length transaction, the commissioner shall find that the term is fair, just, and equitable to the seller and the purchaser.

If the commissioner finds otherwise, he or she shall deny the application for approval of the sale.

(c) In case the seller and the purchaser are each either a California state depository corporation or a California state depository corporation or a California state-licensed foreign (other nation) bank, if the commissioner finds all of the factors set forth in subdivisions (a) and (b) with respect to an application for approval of a sale, the commissioner shall approve the application. If the commissioner finds otherwise, the commissioner shall deny the application.

(Amended by Stats. 1996, Ch. 1064, Sec. 504.1. Effective January 1, 1997. Operative July 1, 1997.)



4879.11

After an application for approval of a sale has been approved by the commissioner and all conditions precedent to the sale have been fulfilled, the commissioner shall approve the agreement of sale and endorse the approval on the original or a copy of the agreement of sale, and at that time the sale shall become effective for all purposes.

(Added by renumbering Section 4879.12 by Stats. 2003, Ch. 404, Sec. 10. Effective January 1, 2004.)



4879.12

When a sale becomes effective, in case the purchaser is a California state depository corporation or California state-licensed foreign (other nation) bank:

(a) Unless the purchaser provided otherwise in the application for approval of the sale or unless the commissioner provided otherwise in the approval of the application:

(1) The purchaser may establish equivalent offices at any branch offices, places of business, extensions of offices, and other facilities of the seller transferred in the sale.

(2) If the seller was authorized to transact trust business and if the partial business unit sold includes any trust business, the purchaser, if it is a California state bank or savings association, may transact trust business.

(b) The commissioner shall issue to the purchaser certificates of authority, licenses, and other authorizations as may be necessary to carry out the provisions of subdivision (a).

(Added by renumbering Section 4879.13 by Stats. 2003, Ch. 404, Sec. 11. Effective January 1, 2004.)



4879.13

In case a seller is a California state commercial bank and sells all of its trust business in a sale:

(a) As of the time when the sale becomes effective, the commissioner shall issue to the seller certificates of authority authorizing it to transact commercial banking business in replacement of the certificates of authority that the seller is required to surrender pursuant to subdivision (b).

(b) Promptly after the sale becomes effective, the seller shall surrender to the commissioner for cancellation its certificates of authority authorizing it to transact commercial banking business and trust business.

(Added by renumbering Section 4879.135 by Stats. 2003, Ch. 404, Sec. 12. Effective January 1, 2004.)



4879.14

When a sale becomes effective:

(a) The purchaser shall succeed, without other transfer, to all rights and property of the seller which are sold to the purchaser under the agreement of sale.

(b) The purchaser shall assume in the same manner as if the purchaser had itself incurred such debts and liabilities, and shall be subject to, all debts and liabilities of the seller transferred to the purchaser under the agreement of sale.

(c) All rights of creditors of the seller and all liens upon the property of the seller shall be preserved unimpaired.

(d) Any action or proceeding pending by or against the seller which was sold or transferred to the purchaser under the agreement of sale may be prosecuted to judgment, which shall bind the purchaser, or the purchaser may be proceeded against or substituted in place of the seller.

(e) (1) In case the partial business unit sold includes trust business, the purchaser shall succeed, without further transfer, to the rights, obligations, properties, assets, investments, deposits, demands, agreements, and trusts of the seller under all trusts, executorships, administrations, guardianships, agencies, and all other fiduciary or representative capacities sold to the purchaser under the agreement of sale, to the same extent as if the purchaser had originally assumed the fiduciary or representative capacities.

(2) In case the partial business unit sold constitutes all or substantially all the trust business of the seller, the purchaser shall, in addition, be entitled to take and execute the appointment to all executorships, trusteeships, guardianships, and other fiduciary or representative capacities to which the seller is or may be named in wills, whenever probated, or to which the seller is or may be named or appointed by any other instrument.

(Added by Stats. 1995, Ch. 480, Sec. 155. Effective October 2, 1995.)



4879.15

No action on account of any debt or liability assumed by a purchaser in a sale may be commenced against the seller more than one year after the time when the sale becomes effective.

(Added by Stats. 1995, Ch. 480, Sec. 155. Effective October 2, 1995.)



4879.16

Promptly after a sale becomes effective, the seller shall:

(a) Surrender to its regulator for cancellation the certificates of authority or licenses issued to it by the regulator that relate to the partial business unit sold.

(b) File with its regulator any report regarding the sale that the regulator may require.

(Added by Stats. 1995, Ch. 480, Sec. 155. Effective October 2, 1995.)



4879.17

(a) After a sale becomes effective, the commissioner shall issue, upon application, a certificate under his or her official seal, stating that the seller sold a partial business unit to the purchaser, describing the business unit, and specifying the time at which the sale became effective.

(b) Any certificate pursuant to subdivision (a) shall be prima facie evidence of the fact of the sale and of the regularity of the proceedings taken for the sale and shall be conclusive evidence of the matters in favor of any innocent purchaser or encumbrancer for value.

(Amended by Stats. 1996, Ch. 1064, Sec. 508. Effective January 1, 1997. Operative July 1, 1997.)









CHAPTER 4 - Merger

ARTICLE 1 - Merger Into California State Depository Corporation

4880

In this article, unless the context otherwise requires:

(a) “Agreement of merger” includes a certificate of ownership executed pursuant to Section 1110 of the Corporations Code.

(b) “Merger” means any of the mergers described in Section 4881.

(Amended by Stats. 1996, Ch. 1064, Sec. 509.1. Effective January 1, 1997. Operative July 1, 1997.)



4881

(a) With the approval of the commissioner, a bank may merge into a California state bank pursuant to (1) this article, (2) in case the disappearing bank is a national banking association or a California federally licensed foreign (other nation) bank, federal law, and (3) in case the disappearing bank is a foreign bank, the law of the foreign bank’s domicile.

(b) With the approval of the commissioner, an industrial loan company may merge into a California industrial loan company pursuant to (1) this article and (2) in case the disappearing industrial loan company is a foreign (other state) industrial loan company, the law of the foreign industrial loan company’s domicile.

(c) With the approval of the commissioner, a depository corporation of any class may merge into a California state depository corporation of another class pursuant to (1) this article, (2) in case the disappearing depository corporation is a federal depository corporation or a California federally licensed foreign (other nation) bank, federal law, and (3) in case the disappearing depository corporation is a foreign depository corporation, the law of the disappearing depository corporation’s domicile.

(Amended by Stats. 1996, Ch. 1064, Sec. 510. Effective January 1, 1997. Operative July 1, 1997.)



4882

In obtaining any approval of outstanding shares required for a merger, the surviving depository corporation and, in case the surviving depository corporation is to issue securities in consideration of the merger, the disappearing depository corporation shall each provide to its shareholders such information as the commissioner may require. In determining the information to be required, the commissioner shall give due consideration to regulations relating to proxy statements issued under Section 14 of the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78n) by (a) the Securities and Exchange Commission, (b) in the case of a depository corporation that is a bank, the federal bank regulatory agencies, and (c) in the case of a depository corporation that is a savings association, the Office of Thrift Supervision.

(Amended by Stats. 1996, Ch. 1064, Sec. 511. Effective January 1, 1997. Operative July 1, 1997.)



4883

The provisions of Chapter 13 (commencing with Section 1300) of Division 1 of Title 1 of the Corporations Code shall not apply to the shareholders of the surviving depository corporation in a merger.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4884

A surviving depository corporation shall file with the commissioner an application for approval of the merger.

(Amended by Stats. 1996, Ch. 1064, Sec. 512. Effective January 1, 1997. Operative July 1, 1997.)



4885

If the commissioner finds all of the following with respect to an application for approval of a merger, the commissioner shall approve the application:

(a) That the merger will not result in a monopoly and will not be in furtherance of any combination or conspiracy to monopolize or to attempt to monopolize the banking, savings association, or industrial loan business in any part of this state.

(b) That the merger will not have the effect in any section of this state of substantially lessening competition, tending to create a monopoly, or otherwise being in restraint of trade, or that the anticompetitive effect is clearly outweighed in the public interest by the probable effect of the merger in meeting the convenience and needs of the community to be served.

(c) That the shareholders’ equity of the surviving depository corporation will be adequate and that the financial condition of the surviving depository corporation will be satisfactory.

(d) That the directors and executive officers of the surviving depository corporation will be satisfactory.

(e) That the surviving depository corporation will afford reasonable promise of successful operation and that it is reasonable to believe that the surviving depository corporation will be operated in a safe and sound manner and in compliance with all applicable laws.

(f) That the merger will be fair, just, and equitable. For purposes of this subdivision, in the case of any term of the merger that has been determined by agreement between the disappearing depository corporation and the surviving depository corporation in an arm’s length transaction, the commissioner shall find that the term is fair, just, and equitable to the disappearing depository corporation and the surviving depository corporation.

(g) In the case of a merger where the disappearing depository corporation is a California savings association, that the merger will not have a seriously adverse effect on the total availability of financing for housing in any market area of the disappearing savings association in this state or that any effect of that type is clearly outweighed in the public interest by the probable effect of the merger in meeting the convenience and needs of the community to be served. Nothing in this subdivision authorizes the commissioner to require the surviving depository corporation to make financing for housing available.

If the commissioner finds otherwise, the commissioner shall deny the application for approval of the merger.

(Amended by Stats. 1996, Ch. 1064, Sec. 513. Effective January 1, 1997. Operative July 1, 1997.)



4887

(a) After an application for approval of a merger has been approved and all conditions precedent to the merger have been fulfilled, the commissioner shall approve the agreement of merger and endorse the approval on the agreement of merger.

(b) After the agreement of merger has been filed with the Secretary of State, the surviving depository corporation shall file with the commissioner a copy of the agreement of merger certified by the Secretary of State, and at that time the merger shall become effective for all purposes.

(Amended by Stats. 1996, Ch. 1064, Sec. 515. Effective January 1, 1997. Operative July 1, 1997.)



4888

When a merger becomes effective:

(a) Unless the surviving depository corporation provided otherwise in the application for approval of the merger or unless the commissioner provided otherwise in the approval of the application:

(1) The surviving depository corporation may establish and maintain a branch office at the head office of the disappearing depository corporation and may establish and maintain equivalent offices at the branch offices, places of business, extensions of offices, and other facilities, if any, of the disappearing corporation.

(2) If the disappearing depository corporation was authorized to transact and was transacting trust business, the surviving depository corporation, if it is a California state bank or savings association, may transact trust business.

(b) The commissioner shall issue to the surviving depository corporation certificates of authority, licenses, and other authorizations as may be necessary to carry out the provisions of subdivision (a).

(Amended by Stats. 1996, Ch. 1064, Sec. 516. Effective January 1, 1997. Operative July 1, 1997.)



4889

(a) When a merger becomes effective:

(1) Any reference to the disappearing depository corporation in any writing, whether executed or taking effect before or after the merger, shall be deemed a reference to the surviving corporation, if not inconsistent with the other provisions of the writing.

(2) In case the disappearing depository corporation was transacting trust business, the surviving depository corporation shall succeed, without further transfer, to the rights, obligations, properties, assets, investments, deposits, demands, agreements, and trusts of the disappearing depository corporation under all trusts, executorships, administrations, guardianships, agencies, and all their fiduciary or representative capacities to the same extent as if the surviving depository corporation had originally assumed such fiduciary or representative capacities, and the surviving depository corporation shall be entitled to take and execute the appointment to all executorships, trusteeships, guardianships, and other fiduciary or representative capacities to which the disappearing depository corporation is or may be named in wills, whenever probated, or to which the disappearing depository corporation is or may be named or appointed by any other instrument.

(b) Subdivision (a) shall be construed as clarifying and amplifying, not as limiting or restricting, the provisions of Section 1107 of the Corporations Code.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4890

Promptly after a merger becomes effective:

(a) The surviving depository corporation shall:

(1) Surrender to the regulator of the disappearing depository corporation for cancellation the certificates of authority or licenses issued to the disappearing depository corporation by the regulator; and

(2) File with the regulator of the disappearing depository corporation such report regarding the merger as the regulator may require.

(b) The commissioner shall file a report regarding the merger with the Secretary of State.

(Amended by Stats. 1996, Ch. 1064, Sec. 517. Effective January 1, 1997. Operative July 1, 1997.)



4891

(a) After a merger becomes effective, the commissioner shall, upon application, issue a certificate under his or her official seal, stating that the disappearing depository corporation merged into the surviving depository corporation and specifying the time at which the merger became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the merger and of the regularity of the proceedings taken for the merger and shall be conclusive evidence of such matters in favor of any innocent purchaser or encumbrancer for value.

(Amended by Stats. 1996, Ch. 1064, Sec. 518. Effective January 1, 1997. Operative July 1, 1997.)






ARTICLE 2 - Merger Into California State-Licensed Foreign (Other Nation) Bank

4895.01

In this article, unless the context otherwise requires, “merger” means any of the mergers described in Section 4895.02.

(Added by Stats. 1995, Ch. 480, Sec. 164. Effective October 2, 1995.)



4895.02

With the approval of the commissioner:

(a) A California depository corporation may merge into a California state-licensed foreign (other nation) bank pursuant to (1) this article, (2) in case the disappearing depository corporation is a federal depository corporation, federal law, and (3) the law of the foreign bank’s domicile.

(b) A foreign (other state) depository corporation that has a branch office in this state may merge into a California state-licensed foreign (other nation) bank pursuant to (1) this article, (2) in case the disappearing depository corporation is a federal depository corporation, federal law, and (3) the laws of the domiciles of the disappearing depository corporation and of the foreign bank.

(Amended by Stats. 1996, Ch. 1064, Sec. 519. Effective January 1, 1997. Operative July 1, 1997.)



4895.03

In case the disappearing depository corporation is a California state depository corporation, a merger is subject to the provisions of Section 1108 of the Corporations Code.

(Added by Stats. 1995, Ch. 480, Sec. 164. Effective October 2, 1995.)



4895.04

(a) In case the disappearing depository corporation is a California state depository corporation, a merger has the same effect as provided in Section 1107 of the Corporations Code and Section 4889 in the case of a merger of the type defined in Section 4880.

(b) In case the disappearing depository corporation is not a California state depository corporation, a merger has the same effect with respect to the disappearing corporation’s business in this state as provided in Section 1107 of the Corporations Code and Section 4889 in the case of a merger of the type defined in Section 4880.

(Added by Stats. 1995, Ch. 480, Sec. 164. Effective October 2, 1995.)



4895.05

(a) A merger shall not become effective unless it has been approved by the commissioner.

(b) After an application for approval of a merger has been approved and all conditions precedent to the merger have been fulfilled, the commissioner shall approve the merger.

(Amended by Stats. 1996, Ch. 1064, Sec. 520.1. Effective January 1, 1997. Operative July 1, 1997.)



4895.06

A merger is subject to the provisions of Sections 4884 to 4885, inclusive, and 4888 to 4891, inclusive, as if the merger were a merger of the type defined in Section 4880.

(Amended by Stats. 1996, Ch. 887, Sec. 43. Effective September 25, 1996.)






ARTICLE 3 - Merger Into Federal Depository Corporation, California Federally Licensed Foreign (Other Nation) Bank, or Insured Foreign (Other State) State Depository Corporation

4900

In this article, unless the context otherwise requires, “merger” means any of the mergers described in Section 4901.

(Amended by Stats. 1995, Ch. 480, Sec. 166. Effective October 2, 1995.)



4901

(a) A California state bank may merge into a national banking association, a California federally licensed foreign (other nation) bank, or an insured foreign (other state) state bank pursuant to (1) this article, (2) in case the surviving bank is a national banking association or a California federally licensed foreign (other nation) bank, federal law, and (3) in case the surviving bank is a California federally licensed foreign (other nation) bank or an insured foreign (other state) state bank, the law of the foreign bank’s domicile.

(b) A California industrial loan company may merge into an insured foreign (other state) industrial loan company pursuant to (1) this article and (2) the law of the foreign industrial loan company’s domicile.

(c) A California state depository corporation of any class may merge into a federal depository corporation of another class, a California federally licensed foreign (other nation) bank, or an insured foreign (other state) state depository corporation of another class pursuant to (1) this article, (2) in case the surviving depository corporation is a federal depository corporation or a California federally licensed foreign (other nation) bank, federal law, and (3) in case the surviving depository corporation is a California federally licensed foreign (other nation) bank or an insured foreign (other state) state depository corporation, the law of the domicile of the foreign bank or foreign depository corporation.

(Repealed and added by Stats. 1995, Ch. 480, Sec. 168. Effective October 2, 1995.)



4901.5

(a) No provision of Division 1.1 (commencing with Section 1000), except the provisions of Chapter 19 (commencing with Section 1670) of Division 1.1, prohibits or restricts the merger of a California state bank or California industrial loan company.

(b) No provision of Division 2 (commencing with Section 5000) prohibits or restricts the merger of a California state savings and loan association.

(Amended by Stats. 2013, Ch. 334, Sec. 60. Effective January 1, 2014.)



4902

A merger is subject to the provisions of Section 1108 of the Corporations Code.

(Amended by Stats. 1995, Ch. 480, Sec. 170. Effective October 2, 1995.)



4903

A merger shall have the same effect as provided in Section 1107 of the Corporations Code and as provided in Section 4889 in the case of a merger of the type defined in Section 4880.

(Amended by Stats. 1995, Ch. 480, Sec. 172. Effective October 2, 1995.)



4904

Promptly after a merger becomes effective, the surviving depository corporation shall:

(1) Surrender to the commissioner for cancellation the certificates of authority or licenses issued by the commissioner to the disappearing depository corporation; and

(2) File with the commissioner such report of the merger as the commissioner may require.

(Amended by Stats. 1996, Ch. 1064, Sec. 521. Effective January 1, 1997. Operative July 1, 1997.)



4905

(a) After a merger becomes effective, the surviving depository corporation may issue an officer’s certificate, stating that the disappearing depository corporation merged into the surviving depository corporation and specifying the time at which the merger became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the merger and of the regularity of the proceedings taken for the merger and shall be conclusive evidence of the matters in favor of any innocent purchaser or encumbrancer for value.

(Amended by Stats. 1995, Ch. 480, Sec. 173. Effective October 2, 1995.)






ARTICLE 4 - Merger of California State Independent Trust Company into Uninsured Foreign (Other State) Depository Corporation

4908.01

In this article, unless the context otherwise requires, “merger” means any of the mergers described in Section 4908.02.

(Added by Stats. 1996, Ch. 887, Sec. 46. Effective September 25, 1996.)



4908.02

With the approval of the commissioner, a California state independent trust company may merge into an uninsured foreign (other state) state depository corporation pursuant to this article and the law of the surviving depository corporation’s domicile.

(Amended by Stats. 1996, Ch. 1064, Sec. 521.2. Effective January 1, 1997. Operative July 1, 1997.)



4908.03

A merger is subject to the provisions of Section 1108 of the Corporations Code.

(Added by Stats. 1996, Ch. 887, Sec. 46. Effective September 25, 1996.)



4908.04

A disappearing or surviving depository corporation shall file an application for approval of a merger with the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 521.3. Effective January 1, 1997. Operative July 1, 1997.)



4908.05

A merger shall not become effective unless it has been approved by the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 521.4. Effective January 1, 1997. Operative July 1, 1997.)



4908.06

If the commissioner finds all of the following with respect to an application for approval of a merger, the commissioner shall approve the application:

(a) That the shareholders’ equity of the surviving depository corporation will be adequate and that the financial condition of the surviving depository corporation will be satisfactory.

(b) That the directors and executive officers of the surviving depository corporation will be satisfactory.

(c) That the surviving depository corporation will afford reasonable promise of successful operation and that it is reasonable to believe that the surviving depository corporation will be operated in a safe and sound manner and in compliance with all applicable laws.

(d) That the merger will be fair, just, and equitable. For purposes of this subdivision, in the case of any term of the merger that has been determined by agreement between the disappearing depository corporation and the surviving depository corporation in an arm’s-length transaction, the commissioner shall find that the term is fair, just, and equitable to the disappearing depository corporation and the surviving depository corporation.

If the commissioner finds otherwise, the commissioner shall deny the application for approval of the merger.

(Amended by Stats. 1996, Ch. 1064, Sec. 521.5. Effective January 1, 1997. Operative July 1, 1997.)



4908.07

After an application for approval of a merger has been approved and all conditions precedent to the merger have been fulfilled, the commissioner shall approve the merger.

(Amended by Stats. 1996, Ch. 1064, Sec. 521.7. Effective January 1, 1997. Operative July 1, 1997.)



4908.08

A merger shall have the same effect as provided in Section 1107 of the Corporations Code and Section 4889 in the case of a merger of the type defined in Section 4880.

(Added by Stats. 1996, Ch. 887, Sec. 46. Effective September 25, 1996.)



4908.09

Promptly after a merger becomes effective, the surviving depository corporation shall:

(a) Surrender to the commissioner for cancellation the certificates of authority or licenses issued by the commissioner to the disappearing depository corporation.

(b) File with the commissioner any report regarding the merger that the commissioner may require.

(Amended by Stats. 1996, Ch. 1064, Sec. 521.8. Effective January 1, 1997. Operative July 1, 1997.)



4908.10

(a) After a merger becomes effective, the surviving depository corporation may issue an officers’ certificate, stating that the disappearing depository corporation merged into the surviving depository corporation and specifying the time at which the merger became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the merger and of the regularity of the proceedings taken for the merger and shall be conclusive evidence of the matters in favor of any innocent purchaser or encumbrancer for value.

(Added by Stats. 1996, Ch. 887, Sec. 46. Effective September 25, 1996.)









CHAPTER 5 - Conversion

ARTICLE 1 - Conversion of California State Depository Corporation Into California State Depository Corporation

4920

In this article, unless the context otherwise requires, “conversion” means any of the conversions described in Section 4921.

(Amended by Stats. 1996, Ch. 1064, Sec. 522. Effective January 1, 1997. Operative July 1, 1997.)



4921

With the approval of the commissioner, a California state depository corporation of any class may convert into a California state depository corporation of another class pursuant to this article.

(Amended by Stats. 1996, Ch. 1064, Sec. 523. Effective January 1, 1997. Operative July 1, 1997.)



4922

(a) A converting depository corporation shall adopt, and shall file with the commissioner an application for approval of, such amendments to its articles as may be necessary to carry out the conversion. Section 904 of the Corporations Code shall not apply to the amendments.

(b) A converting depository corporation shall adopt, and shall file with the commissioner an application for approval of, such amendments to its bylaws as may be necessary to carry out the conversion. The amendments shall not take effect until they are approved by the commissioner and the conversion becomes effective.

(Amended by Stats. 1996, Ch. 1064, Sec. 524. Effective January 1, 1997. Operative July 1, 1997.)



4923

In obtaining the approval of outstanding shares or shareholders required for any amendment to articles or bylaws called for in Section 4922, a converting depository corporation shall provide to its shareholders information as the commissioner may require. In determining the information to be required, the commissioner shall give due consideration to regulations relating to proxy statements issued under Section 14 of the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78n) by (a) the Securities and Exchange Commission, (b) in the case of a depository corporation that is a bank, the federal bank regulatory agencies, and (c) in the case of a depository corporation that is a savings association, the Office of Thrift Supervision.

(Amended by Stats. 1996, Ch. 1064, Sec. 525. Effective January 1, 1997. Operative July 1, 1997.)



4924

A converting depository corporation shall file with the commissioner an application for approval of the conversion.

(Amended by Stats. 1996, Ch. 1064, Sec. 526. Effective January 1, 1997. Operative July 1, 1997.)



4925

If the commissioner finds all of the following with respect to an application for approval of a conversion, the commissioner shall approve the application:

(a) That the shareholders equity of the resulting depository corporation will be adequate and that the financial condition of the resulting depository corporation will be satisfactory.

(b) That the directors, executive officers, and any controlling person of the resulting corporation will be satisfactory.

(c) That the name of the resulting depository corporation will not resemble so closely as to be likely to cause confusion the name of any other bank, savings association, or industrial loan company, as the case may be, that is transacting or has recently transacted business in this state.

(d) That the resulting depository corporation will afford reasonable promise of successful operation and that it is reasonable to believe that the resulting depository corporation will be operated in a safe and sound manner and in compliance with all applicable laws.

(e) In the case of a conversion of a California state savings association, that the conversion will not have a seriously adverse effect on the total availability of financing for housing in any market area of the converting savings association in this state or that any effect of that type is clearly outweighed in the public interest by the probable effect of the conversion in meeting the convenience and needs of the community to be served. Nothing in this subdivision authorizes the commissioner to require the resulting depository corporation to make financing for housing available.

If the commissioner finds otherwise, the commissioner shall deny the application for approval of the conversion.

(Amended by Stats. 1996, Ch. 1064, Sec. 527. Effective January 1, 1997. Operative July 1, 1997.)



4927

After an application for approval of a conversion has been approved and all conditions precedent to the conversion have been fulfilled, the commissioner shall approve the amendments to the articles of the converting depository corporation called for in Section 4922, endorse the approval on the certificate of amendment or other instrument containing the amendments, and specify the time at which the certificate of amendment or other instrument is to be filed with the Secretary of State. The certificate of amendment or other instrument shall be filed with the Secretary of State at the time so specified by the commissioner, and at the time of the filing, the conversion shall become effective for all purposes.

(Amended by Stats. 1996, Ch. 1064, Sec. 529. Effective January 1, 1997. Operative July 1, 1997.)



4928

When a conversion becomes effective, the commissioner shall:

(a) (1) In case the resulting depository corporation is a California state bank, issue to the resulting depository corporation a certificate of authority authorizing it to transact commercial banking business or commercial banking business and trust business, as the case may be.

(2) In case the resulting depository corporation is a California state savings association, issue to the resulting depository corporation a license authorizing it to transact business as a state savings association.

(3) In case the resulting depository corporation is a California industrial loan company, issue to the resulting depository corporation a certificate of authority authorizing it to transact business as an industrial loan company.

(b) In any case, issue to the resulting depository corporation certificates of authority, licenses, or other appropriate authorizations for the branch offices, places of business, extensions of offices, and other facilities, if any, that the converting depository corporation was operating and that the resulting depository corporation is to continue to operate.

(Amended by Stats. 1996, Ch. 1064, Sec. 530. Effective January 1, 1997. Operative July 1, 1997.)



4929

Promptly after a conversion becomes effective, the resulting depository corporation shall:

(a) Surrender to the commissioner for cancellation the certificates of authority or licenses issued to the converting depository corporation by the commissioner; and

(b) File with the commissioner such report regarding the conversion as the commissioner may require.

(Amended by Stats. 1996, Ch. 1064, Sec. 531. Effective January 1, 1997. Operative July 1, 1997.)



4930

(a) After a conversion becomes effective, the commissioner shall issue, upon application, a certificate under his or her official seal, stating that the converting depository corporation converted into the resulting depository corporation and specifying the time at which the conversion became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the conversion and of the regularity of the proceedings taken for the conversion and shall be conclusive evidence of such matters in favor of any innocent purchaser or encumbrancer for value.

(Amended by Stats. 1996, Ch. 1064, Sec. 532. Effective January 1, 1997. Operative July 1, 1997.)






ARTICLE 2 - Conversion of Federal Depository Corporation Into California State Depository Corporation

4940

In this article, unless the context otherwise requires, “conversion” means any of the conversions described in Section 4941.

(Amended by Stats. 1996, Ch. 1064, Sec. 533. Effective January 1, 1997. Operative July 1, 1997.)



4941

With the approval of the commissioner:

(a) A national banking association may convert into a California state bank pursuant to this article and federal law.

(b) A federal depository corporation of any class may convert into a California state depository corporation of another class pursuant to federal law and this article.

(Amended by Stats. 1996, Ch. 1064, Sec. 534. Effective January 1, 1997. Operative July 1, 1997.)



4942

A converting depository corporation shall adopt a plan of conversion pursuant to the provisions of federal law.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4943

In obtaining any approval of outstanding shares required for a plan of conversion, a converting depository corporation shall provide to its shareholders information as the commissioner may require. In determining the information to be required, the commissioner shall give due consideration to regulations relating to proxy statements issued under Section 14 of the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78n) by (a) the Securities and Exchange Commission, (b) in the case of a depository corporation that is a bank, the federal bank regulatory agencies, and (c) in the case of a depository corporation that is a savings association, the Office of Thrift Supervision.

(Amended by Stats. 1996, Ch. 1064, Sec. 535. Effective January 1, 1997. Operative July 1, 1997.)



4944

A converting depository corporation shall file the following with the commissioner:

(a) The plan of conversion.

(b) An officer’s certificate certifying that the plan of conversion has been approved as required by federal law.

(c) An application for approval of the conversion.

(Amended by Stats. 1996, Ch. 1064, Sec. 536. Effective January 1, 1997. Operative July 1, 1997.)



4945

If the commissioner finds all of the factors set forth in Section 4925 with respect to an application for approval of a conversion, the commissioner shall approve the application. If the commissioner finds otherwise, the commissioner shall deny the application for approval of the conversion.

(Amended by Stats. 1996, Ch. 1064, Sec. 537. Effective January 1, 1997. Operative July 1, 1997.)



4946

After an application for approval of a conversion has been approved by the commissioner but before the conversion becomes effective, the converting depository corporation shall file with the commissioner an application for approval of the articles of the resulting depository corporation. When the commissioner approves the articles, the commissioner shall endorse the approval on the articles. After the articles are filed with the Secretary of State, the resulting depository corporation shall file with the commissioner a copy of the articles certified by the Secretary of State.

(Amended by Stats. 2003, Ch. 404, Sec. 13. Effective January 1, 2004.)



4948

(a) After an application for approval of a conversion has been approved and all conditions precedent to the conversion have been fulfilled, the commissioner shall:

(1) In case the resulting depository corporation is a California state bank, issue to the resulting depository corporation a certificate of authority authorizing it to transact commercial banking business or commercial banking business and trust business, as the case may be.

(2) In case the resulting depository corporation is a California state savings association, issue to the resulting depository corporation a license authorizing it to transact business as a California state savings association.

(3) In case the resulting depository corporation is a California industrial loan company, issue to the resulting depository corporation a certificate of authority authorizing it to transact business as an industrial loan company.

(b) Upon the issuance of the certificate of authority or license pursuant to subdivision (a), the conversion shall become effective for all purposes.

(Amended by Stats. 1996, Ch. 1064, Sec. 540. Effective January 1, 1997. Operative July 1, 1997.)



4949

When a conversion becomes effective, the commissioner shall issue to the resulting depository corporation certificates of authority, licenses, or other appropriate authorizations for the branch offices, places of business, extensions of offices, and other facilities, if any, that the converting depository corporation was operating and that the resulting depository corporation is to continue to operate.

(Amended by Stats. 1996, Ch. 1064, Sec. 541. Effective January 1, 1997. Operative July 1, 1997.)



4950

When a conversion becomes effective:

(a) The converting depository corporation shall cease to exist.

(b) The resulting depository corporation shall succeed, without other transfer, to all the rights and property of the converting depository corporation and shall be subject to all the debts and liabilities of the converting depository corporation in the same manner as if the resulting depository corporation had itself incurred them.

(c) All rights of creditors of the converting depository corporation and all liens upon the property of the converting depository corporation shall be preserved unimpaired, provided that such liens upon the property of the converting depository corporation shall be limited to the property affected thereby immediately prior to the time when the conversion becomes effective.

(d) Any action or proceeding pending by or against the converting depository corporation may be prosecuted to judgment, which shall bind the resulting depository corporation, or the resulting depository corporation may be proceeded against or substituted in place of the converting depository corporation.

(e) Any reference to the converting depository corporation in any writing, whether executed or taking effect before or after the conversion, shall be deemed a reference to the resulting depository corporation if not inconsistent with the other provisions of such writing.

(f) In case the converting depository corporation was transacting trust business, the resulting depository corporation shall succeed, without further transfer, to the rights, obligations, properties, assets, investments, deposits, demands, agreements, and trusts of the converting depository corporation under all trusts, executorships, administrations, guardianships, agencies, and all other fiduciary or representative capacities to the same extent as if the resulting depository corporation had originally assumed such fiduciary or representative capacities, and the resulting depository corporation shall be entitled to take and execute the appointment to all executorships, trusteeships, guardianships, and other fiduciary or representative capacities to which the converting depository corporation is or may be named in wills, whenever probated, or to which the converting depository corporation is or may be named or appointed by any other instrument.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4951

Promptly after a conversion becomes effective, the resulting depository corporation shall:

(a) Surrender to the regulator of the converting depository corporation for cancellation the certificates of authority or licenses issued to the converting depository corporation by the regulator; and

(b) File with the regulator of the converting depository corporation such report regarding the conversion as the regulator may require.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4952

(a) After a conversion becomes effective, the commissioner shall issue, upon application, a certificate under his or her official seal, stating that the converting depository corporation was converted into the resulting depository corporation and specifying the time at which the conversion became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the conversion and of the regularity of the proceedings taken for the conversion and shall be conclusive evidence of such matters in favor of any innocent purchaser or encumbrancer for value.

(Amended by Stats. 1996, Ch. 1064, Sec. 543. Effective January 1, 1997. Operative July 1, 1997.)






ARTICLE 3 - Conversion of California State Depository Corporation Into Federal Depository Corporation

4960

In this article, unless the context otherwise requires, “conversion” means any of the conversions described in Section 4961.

(Amended by Stats. 1995, Ch. 480, Sec. 192. Effective October 2, 1995.)



4961

(a) A California state bank may convert into a national banking association pursuant to this article and federal law.

(b) A California state depository corporation of any class may convert into a federal depository corporation of another class pursuant to this article and federal law.

(Repealed and added by Stats. 1995, Ch. 480, Sec. 194. Effective October 2, 1995.)



4961.5

(a) No provision of Division 1.1 (commencing with Section 1000), except the provisions of Chapter 19 (commencing with Section 1670) of Division 1.1, prohibits or restricts the conversion of a California state bank.

(b) No provision of Division 2 (commencing with Section 5000) prohibits or restricts the conversion of a California state savings and loan association.

(c) No provision of Division 7 (commencing with Section 18000), except the provisions of Chapter 10 (commencing with Section 18660) of Division 7, prohibits or restricts the conversion of a California industrial loan company.

(Amended by Stats. 2013, Ch. 334, Sec. 61. Effective January 1, 2014.)



4962

(a) A converting depository corporation shall make a plan of conversion, stating:

(1) That the converting depository corporation shall be converted into the resulting depository corporation.

(2) Proposed articles of the resulting depository corporation.

(3) Manner of converting the securities of the converting depository corporation into securities of the resulting depository corporation.

(4) Such other provisions as may be appropriate.

(b) (1) The plan of conversion shall be approved by the board of the converting depository corporation, and the principal terms of the plan of conversion shall be approved by the outstanding shares of the converting depository corporation.

(2) (A) Any amendment to the plan of conversion shall be approved by the board of the converting depository corporation and, if the amendment changes any of the principal terms of the plan of conversion, by the outstanding shares of the converting depository corporation.

(B) If the plan of conversion is amended and if the amendment is approved as required by subparagraph (A), the plan of conversion, as thus amended, shall constitute the plan of conversion.

(3) Any approval of the outstanding shares of the converting depository corporation required by this subdivision may be given before or after the approval of the board of the converting depository corporation.

(c) The board of the converting depository corporation may, in its discretion and without further approval of the outstanding shares, abandon the conversion at any time before the conversion becomes effective.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4963

A conversion shall have the same effect as provided in Section 4950 in the case of a conversion of the type defined in Section 4940.

(Amended by Stats. 1995, Ch. 480, Sec. 197. Effective October 2, 1995.)



4964

Promptly after a conversion becomes effective, the resulting depository corporation shall:

(a) Surrender to the commissioner for cancellation the certificates of authority or licenses issued by the commissioner to the converting depository corporation; and

(b) File with the commissioner such report of the conversion as the commissioner may require.

(Amended by Stats. 1996, Ch. 1064, Sec. 544. Effective January 1, 1997. Operative July 1, 1997.)



4965

(a) After a conversion becomes effective, the resulting depository corporation may issue an officers’ certificate, stating that the converting depository corporation converted into the resulting depository corporation and specifying the time at which the conversion became effective.

(b) Any certificate issued pursuant to subdivision (a) shall be prima facie evidence of the fact of the conversion and of the regularity of the proceedings taken for the conversion and shall be conclusive evidence of such matters in favor of any innocent purchaser or encumbrancer for value.

(Added by Stats. 1982, Ch. 1411, Sec. 3.)



4966

(a) Within 60 days after a conversion, the resulting depository corporation shall file with the Secretary of State an officers’ certificate reciting the name of the converting depository corporation, the name of the resulting depository corporation, the effective date of the conversion, and that the conversion has been completed in compliance with the provisions of federal law. The Secretary of State shall enter the fact of the conversion on the Secretary of State’s corporation records for the converting depository corporation, and the converting depository corporation shall thereafter not be deemed to be a corporation organized under the laws of this state.

(b) As to any conversion, whenever effected, if an officers’ certificate has not been filed pursuant to subdivision (a) within 60 days after the completion of the conversion, the commissioner may file a report with the Secretary of State setting forth, to the extent the commissioner has knowledge he or she considers reliable, the recitals specified in subdivision (a), and the Secretary of State shall record the fact of the conversion with the same effect as provided in subdivision (a).

(Amended by Stats. 1996, Ch. 1064, Sec. 545. Effective January 1, 1997. Operative July 1, 1997.)












DIVISION 1.7 - COVERED LOANS

CHAPTER 1 - General Provisions and Definitions

4970

For purposes of this division:

(a) “Annual percentage rate” means the annual percentage rate for the loan calculated according to the provisions of the federal Truth in Lending Act and the regulations adopted thereunder by the Consumer Financial Protection Bureau.

(b) “Covered loan” means a consumer loan in which the original principal balance of the loan does not exceed the most current conforming loan limit for a single-family first mortgage loan established by the Federal National Mortgage Association in the case of a mortgage or deed of trust, and where one of the following conditions are met:

(1) For a mortgage or deed of trust, the annual percentage rate at consummation of the transaction will exceed by more than eight percentage points the yield on Treasury securities having comparable periods of maturity on the 15th day of the month immediately preceding the month in which the application for the extension of credit is received by the creditor.

(2) The total points and fees payable by the consumer at or before closing for a mortgage or deed of trust will exceed 6 percent of the total loan amount.

(c) “Points and fees” shall include the following:

(1) All items required to be disclosed as finance charges under Sections 1026.4(a) and 1026.4(b) of Title 12 of the Code of Federal Regulations, including the Official Staff Commentary, as amended from time to time, except interest.

(2) All compensation and fees paid to mortgage brokers in connection with the loan transaction.

(3) All items listed in Section 1026.4(c)(7) of Title 12 of the Code of Federal Regulations, only if the person originating the covered loan receives direct compensation in connection with the charge.

(d) “Consumer loan” means a consumer credit transaction that is secured by real property located in this state used, or intended to be used or occupied, as the principal dwelling of the consumer that is improved by a one-to-four residential unit. “Consumer loan” does not include a reverse mortgage, an open line of credit as defined in Part 1026 of Title 12 of the Code of Federal Regulations (Regulation Z), or a consumer credit transaction that is secured by rental property or second homes. “Consumer loan” does not include a bridge loan. For purposes of this division, a bridge loan is any temporary loan, having a maturity of one year or less, for the purpose of acquisition or construction of a dwelling intended to become the consumer’s principal dwelling.

(e) “Original principal balance” means the total initial amount the consumer is obligated to repay on the loan.

(f) “Licensing agency” shall mean the Bureau of Real Estate for licensed real estate brokers, the Department of Business Oversight for licensed residential mortgage lenders, licensed finance lenders and brokers, and the commercial and industrial banks and savings associations and credit unions organized in this state.

(g) “Licensed person” means a real estate broker licensed under the Real Estate Law (Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code), a finance lender or broker licensed under the California Finance Lenders Law (Division 9 (commencing with Section 22000)), a residential mortgage lender licensed under the California Residential Mortgage Lending Act (Division 20 (commencing with Section 50000)), a commercial or industrial bank organized under the Banking Law (Division 1.1 (commencing with Section 1000)), a savings association organized under the Savings Association Law (Division 2 (commencing with Section 5000)), and a credit union organized under the California Credit Union Law (Division 5 (commencing with Section 14000)). This division shall not be construed to prevent any enforcement by a governmental entity against any person who originates a loan and who is exempt or excluded from licensure by all of the licensing agencies, based on a violation of any provision of this division. This division shall not be construed to prevent the Bureau of Real Estate from enforcing this division against a licensed salesperson employed by a licensed real estate broker as if that salesperson were a licensed person under this division. A licensed person includes any person engaged in the practice of consumer lending, as defined in this division, for which a license is required under any other provision of law, but whose license is invalid, suspended or revoked, or where no license has been obtained.

(h) “Originate” means to arrange, negotiate, or make a consumer loan.

(i) “Servicer” has the same meaning provided in Section 6 (i)(2) of the Real Estate Settlement Procedures Act of 1974.

(Amended by Stats. 2014, Ch. 64, Sec. 12. Effective January 1, 2015.)






CHAPTER 2 - Prohibited Acts

4973

The following are prohibited acts and limitations for covered loans:

(a) (1) A covered loan shall not include a prepayment fee or penalty after the first 36 months after the date of consummation of the loan.

(2) A covered loan may include a prepayment fee or penalty up to the first 36 months after the date of consummation of the loan if:

(A) The person who originates the covered loan has also offered the consumer a choice of another product without a prepayment fee or penalty.

(B) The person who originates the covered loan has disclosed in writing to the consumer at least three business days prior to loan consummation the terms of the prepayment fee or penalty to the consumer for accepting a covered loan with the prepayment penalty and the rates, points, and fees that would be available to the consumer for accepting a covered loan without a prepayment penalty.

(C) The person who originates the covered loan has limited the amount of the prepayment fee or penalty to an amount not to exceed the payment of six months’ advance interest, at the contract rate of interest then in effect, on the amount prepaid in any 12-month period in excess of 20 percent of the original principal amount.

(D) A covered loan will not impose the prepayment fee or penalty if the covered loan is accelerated as a result of default.

(E) The person who originates the covered loan will not finance a prepayment penalty through a new loan that is originated by the same person.

(b) (1) A covered loan with a term of 5 years or less may not provide at origination for a payment schedule with regular periodic payments that when aggregated do not fully amortize the principal balance as of the maturity date of the loan.

(2) For a payment schedule that is adjusted to account for the seasonal or irregular income of the consumer, the total installments in any year shall not exceed the amount of one year’s worth of payments on the loan. This prohibition does not apply to a bridge loan. For purposes of this paragraph, “bridge loan” means a loan with a maturity of less than 18 months that only requires payments of interest until the time when the entire unpaid balance is due and payable.

(c) A covered loan shall not contain a provision for negative amortization such that the payment schedule for regular monthly payments causes the principal balance to increase, unless the covered loan is a first mortgage and the person who originates the loan discloses to the consumer that the loan contains a negative amortization provision that may add principal to the balance of the loan.

(d) A covered loan shall not include terms under which periodic payments required under the loan are consolidated and paid in advance from the loan proceeds.

(e) A covered loan shall not contain a provision that increases the interest rate as a result of a default. This provision does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the loan documents, provided the change in the interest rate is not triggered by the event of default or the acceleration for the indebtedness.

(f) (1) A person who originates covered loans shall not make or arrange a covered loan unless at the time the loan is consummated, the person reasonably believes the consumer, or consumers, when considered collectively in the case of multiple consumers, will be able to make the scheduled payments to repay the obligation based upon a consideration of their current and expected income, current obligations, employment status, and other financial resources, other than the consumer’s equity in the dwelling that secures repayment of the loan. In the case of a covered loan that is structured to increase to a specific designated rate, stated as a number or formula, at a specific predetermined date not exceeding 37 months from the date of application, this evaluation shall be based upon the fully indexed rate of the loan calculated at the time of application.

The consumer shall be presumed to be able to make the scheduled payments to repay the obligation if, at the time the loan is consummated, the consumer’s total monthly debts, including amounts owed under the loan, do not exceed 55 percent of the consumer’s monthly gross income, as verified by the credit application, the consumer’s financial statement, a credit report, financial information provided to the person originating the loan by or on behalf of the consumer, or any other reasonable means.

(2) No presumption of inability to make the scheduled payments to repay the obligation shall arise solely from the fact that at the time the loan is consummated, the consumer’s total monthly debts, including amounts owed under the loan, exceed 55 percent of the consumer’s monthly gross income.

(3) In the case of a stated income loan, the reasonable belief requirement in paragraph (1) shall apply, however, for stated income loans that belief may be based on the income stated by the consumer, and other information in the possession of the person originating the loan after the solicitation of all information that the person customarily solicits in connection with loans of this type. A person shall not knowingly or willfully originate a covered loan as a stated income loan with the intent, or effect, of evading the provisions of this subdivision.

(g) A person who originates a covered loan shall not pay a contractor under a home-improvement contract from the proceeds of a covered loan other than by an instrument payable to the consumer or jointly to the consumer and the contractor or, at the election of the consumer, to a third-party escrow agent for the benefit of the contractor in accordance with terms and conditions established in a written escrow agreement signed by the consumer, the person who originates a covered loan, and the contractor prior to the disbursement of funds. No payments, other than progress payments for home-improvement work that the consumer certifies is completed, shall be made to an escrow account or jointly to the consumer and the contractor unless the person who originates the loan is presented with a signed and dated completion certificate by the consumer showing that the home-improvement contract was completed to the satisfaction of the consumer.

(h) It is unlawful for a person who originates a covered loan to recommend or encourage a consumer to default on an existing consumer loan or other debt in connection with the solicitation or making of a covered loan that refinances all or any portion of the existing consumer loan or debt.

(i) A covered loan shall not contain a call provision that permits the lender, in its sole discretion, to accelerate the indebtedness. This prohibition does not apply if repayment of the loan has been accelerated in accordance with the terms of the loan documents (1) as a result of the consumer’s default, (2) pursuant to a due-on-sale provision, or (3) due to fraud or material misrepresentation by a consumer in connection with the loan or the value of the security for the loan.

(j) A person who originates a covered loan shall not refinance or arrange for the refinancing of a consumer loan such that the new loan is a covered loan that is made for the purpose of refinancing, debt consolidation or cash out, that does not result in an identifiable benefit to the consumer, considering the consumer’s stated purpose for seeking the loan, fees, interest rates, finance charges, and points.

(k) (1) A covered loan shall not be made unless the following disclosure, written in 12-point font or larger, has been provided to the consumer no later than three business days prior to signing of the loan documents of the transaction:

CONSUMER CAUTION AND HOME OWNERSHIP COUNSELING NOTICE

If you obtain this loan, the lender will have a mortgage on your home. You could lose your home, and any money you have put into it, if you do not meet your obligations under the loan.

Mortgage loan rates and closing costs and fees vary based on many other factors, including your particular credit and financial circumstances, your earnings history, the loan-to-value requested, and the type of property that will secure your loan. Higher rates and fees may be justified depending on the individual circumstances of a particular consumer’s application. You should shop around and compare loan rates and fees.

This particular loan may have a higher rate and total points and fees than other mortgage loans and is, or may be, subject to the additional disclosure and substantive protections under Division 1.7 (commencing with Section 4970) of the Financial Code. You should consider consulting a qualified independent credit counselor or other experienced financial adviser regarding the rate, fees, and provisions of this mortgage loan before you proceed. For information on contacting a qualified credit counselor, ask your lender or call the United States Department of Housing and Urban Development’s counseling hotline at 1-888-995-HOPE (4673) or go to www.hud.gov/offices/hsg/hcc/fc/ for a list of HUD-approved housing counseling agencies.

You are not required to complete any loan agreement merely because you have received these disclosures or have signed a loan application.

If you proceed with this mortgage loan, you should also remember that you may face serious financial risks if you use this loan to pay off credit card debts and other debts in connection with this transaction and then subsequently incur significant new credit card charges or other debts. If you continue to accumulate debt after this loan is closed and then experience financial difficulties, you could lose your home and any equity you have in it if you do not meet your mortgage loan obligations.

Property taxes and homeowner’s insurance are your responsibility. Not all lenders provide escrow services for these payments. You should ask your lender about these services.

Your payments on existing debts contribute to your credit ratings. You should not accept any advice to ignore your regular payments to your existing creditors.

(2) It shall be a rebuttable presumption that a licensed person has met its obligation to provide this disclosure if the consumer provides the licensed person with a signed acknowledgment of receipt of a copy of the notice set forth in paragraph (1).

(l) (1) A person who originates a covered loan shall not steer, counsel, or direct any prospective consumer to accept a loan product with a risk grade less favorable than the risk grade that the consumer would qualify for based on that person’s then current underwriting guidelines, prudently applied, considering the information available to that person, including the information provided by the consumer.

A person shall not be deemed to have violated this section if the risk grade determination applied to a consumer is reasonably based on the person’s underwriting guidelines if it is an appropriate risk grade category for which the consumer qualifies with the person.

(2) If a broker originates a covered loan, the broker shall not steer, counsel, or direct any prospective consumer to accept a loan product at a higher cost than that for which the consumer could qualify based on the loan products offered by the persons with whom the broker regularly does business.

(m) A person who originates a covered loan shall not avoid, or attempt to avoid, the application of this division by doing the following:

(1) Structuring a loan transaction as an open-end credit plan for the purpose of evading the provisions of this division when the loan would have been a covered loan if the loan had been structured as a closed end loan.

(2) Dividing any loan transaction into separate parts for the purpose of evading the provisions of this division.

(n) A person who originates a covered loan shall not act in any manner, whether specifically prohibited by this section or of a different character, that constitutes fraud.

(Amended by Stats. 2014, Ch. 64, Sec. 13. Effective January 1, 2015.)






CHAPTER 3 - Enforcement

4974

(a) Any compliance failure that was not willful or intentional and resulted from a bona fide error, that occurred notwithstanding the maintenance of procedures reasonably adopted to avoid those errors, including, but not limited to, those involving clerical, calculation, computer malfunction and programming, and printing errors shall be corrected no later than 45 days after receipt of the complaint or discovery of the error. A person who originates a covered loan shall not be administratively, civilly, or criminally liable for a bona fide error corrected pursuant to this section.

(b) If a person who originates covered loans makes a loan where the person knew of and showed reckless disregard for a violation of this division by a broker, the person and broker shall be jointly and severally liable for all damages awarded under this division with respect to the broker’s unlawful conduct.

This section does not impose or transfer liability for a breach of the broker’s fiduciary duty.

(Amended by Stats. 2001, Ch. 733, Sec. 3. Effective January 1, 2002. Applicable, by Sec. 10 of Ch. 733, only to covered loans applied for on or after July 1, 2002.)



4975

(a) (1) Any licensed person who violates any provision of Section 4973, 4979.6, or 4979.7 shall be deemed to have violated that person’s licensing law.

(2) After a knowing and willful violation, the licensing agency may bring a proceeding to suspend the license of the licensed person for not less than six months and not more than three years.

(b) After a knowing and willful violation resulting in a second or subsequent administrative or civil action, the licensing agency may bring a proceeding to permanently revoke the license of the licensed person or impose any lesser licensed sanction for at least three years.

(c) A licensing agency may exercise any and all authority and powers available to it under any other provisions of law, to administer and enforce this division including, but not limited to, investigating and examining the licensed person’s books and records, and charging and collecting the reasonable costs for these activities. The licensing agency shall not charge a licensed person twice for the same service. Any civil, criminal, and administrative authority and remedies available to the licensing agency pursuant to its licensing law may be sought and employed in any combination deemed advisable by the licensing agency to enforce the provisions of this division.

(d) Nothing in this section shall be construed to impair or impede a licensing agency’s authority under any other provision of law.

(Amended by Stats. 2001, Ch. 733, Sec. 4. Effective January 1, 2002. Applicable, by Sec. 10 of Ch. 733, only to covered loans applied for on or after July 1, 2002.)



4977

(a) A licensing agency may, after appropriate notice and opportunity for hearing, by order levy administrative penalties against a person who violates any provision of this division, and the person shall be liable for administrative penalties of not more than two thousand five hundred dollars ($2,500) for each violation. Except for licensing agencies exempt from the provisions of the Administrative Procedure Act, any hearing shall be held in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the licensing agency shall have all the powers granted under that act.

(b) Any person who willfully and knowingly violates any provision of this division shall be liable for a civil penalty of not more than twenty-five thousand dollars ($25,000) for each violation which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the licensing agency in any court of competent jurisdiction.

(c) Nothing in this section requires exhaustion of administrative remedies prior to an injured party bringing a civil action.

(d) If the licensing agency determines that it is in the public interest, the licensing agency may include, in any action for penalties authorized by subdivision (b), a claim for relief in addition to the penalties, including a claim for restitution or disgorgement, and the court shall have jurisdiction to award the additional relief.

(e) Nothing in this section shall be construed to impair or impede the Attorney General from representing a licensing agency in bringing an action to enforce this division at the request and on behalf of the licensing agency.

(f) In any action brought by the licensing agency, or the Attorney General acting at the request and on behalf of the licensing agency, under this division in which a judgment against a person is rendered, the licensing agency or the Attorney General shall be entitled to recover costs which, in the discretion of the court, may include an amount representing reasonable attorney’s fees and investigative expenses for services rendered for deposit in the appropriate fund of that licensing agency.

(g) The amounts collected under subdivisions (a) and (b) shall be deposited in the appropriate fund of the licensing agency to be used by that licensing agency, subject to appropriation by the Legislature, for the purposes of education and enforcement in connection with abusive lending practices.

(Amended by Stats. 2001, Ch. 733, Sec. 5. Effective January 1, 2002. Applicable, by Sec. 10 of Ch. 733, only to covered loans applied for on or after July 1, 2002.)



4978

(a) A person who fails to comply with the provisions of this division is civilly liable to the consumer in an amount equal to any actual damages suffered by the consumer, plus attorneys fees and costs. For a willful and knowing violation of this division, the person shall be liable to the consumer in the amount of fifteen thousand dollars ($15,000) or the consumers actual damages, whichever is greater, plus attorneys fees and costs.

(b) (1) If a provision in a contract in a covered loan violates subdivision (a), (b), (c), (d), (e), or (i) of Section 4973, Section 4979.6, or Section 4979.7, that provision is unenforceable. A court in which any action is brought by, or on behalf of, an aggrieved consumer for relief may issue an order or injunction to reform the terms of the covered loan to conform to the provisions of this division.

(2) A court may, in addition to any other remedy, award punitive damages to the consumer upon a finding that such damages are warranted pursuant to Section 3294 of the Civil Code.

(c) Nothing in this section is intended, nor shall be construed, to abrogate existing common law provisions prohibiting double recovery of damages.

(Amended by Stats. 2001, Ch. 733, Sec. 6. Effective January 1, 2002. Applicable, by Sec. 10 of Ch. 733, only to covered loans applied for on or after July 1, 2002.)



4978.6

A person who originates covered loans shall inform any employee, who originates covered loans on behalf of the person, of the administrative or civil penalties for a violation of this division.

(Amended by Stats. 2001, Ch. 733, Sec. 7. Effective January 1, 2002. Applicable, by Sec. 10 of Ch. 733, only to covered loans applied for on or after July 1, 2002.)



4979

Upon request, a person who originates a covered loan shall provide the licensing agency or the consumer, at no cost, documentation regarding his or her loan that clearly demonstrates whether any loan is a covered loan. This documentation shall include, but not be limited to, full disclosure of the original principal balance, the annual percentage rate, and the total points and fees, as defined in Section 4970.

(Amended by Stats. 2001, Ch. 733, Sec. 8. Effective January 1, 2002. Applicable, by Sec. 10 of Ch. 733, only to covered loans applied for on or after July 1, 2002.)



4979.5

(a) A person who provides brokerage services to a borrower in a covered loan transaction by soliciting lenders or otherwise negotiating a consumer loan secured by real property, is the fiduciary of the consumer, and any violation of the person’s fiduciary duties shall be a violation of this section. A broker who arranges a covered loan owes this fiduciary duty to the consumer regardless of who else the broker may be acting as an agent for in the course of the loan transaction.

(b) Except for a broker or a person who provides brokerage services, no licensed person or subsequent assignee shall have administrative, civil, or criminal liability for a violation of this section.

(Added by Stats. 2001, Ch. 732, Sec. 1. Effective January 1, 2002. Applicable, by Sec. 3 of Ch. 732, to consumer loans applied for on or after July 1, 2002.)



4979.6

A person who originates a covered loan shall not make a covered loan that finances points and fees in excess of one thousand dollars ($1,000) or 6 percent of the original principal balance, exclusive of points and fees, whichever is greater.

(Added by Stats. 2001, Ch. 732, Sec. 1. Effective January 1, 2002. Applicable, by Sec. 3 of Ch. 732, to consumer loans applied for on or after July 1, 2002.)



4979.7

On or after July 1, 2002, a person who originates a consumer loan shall not finance, directly or indirectly, into a consumer loan or finance to the same borrower within 30 days of a consumer loan any credit life, credit disability, credit property, or credit unemployment insurance premiums, or any debt cancellation or suspension agreement fees, provided that credit insurance premiums, debt cancellation, or suspension fees calculated and paid on a monthly basis shall not be considered financed by the person originating the loan. For purposes of this section, credit insurance does not include a contract issued by a government agency or private mortgage insurance company to insure the lender against loss caused by a mortgagor’s default.

(Amended by Stats. 2001, Ch. 733, Sec. 9. Effective January 1, 2002. Applicable, by Sec. 10 of Ch. 733, only to covered loans applied for on or after July 1, 2002.)



4979.8

The provisions of this division shall not impose liability on an assignee that is a holder in due course. The provisions of this division shall not apply to persons chartered by Congress to engage in secondary mortgage market transactions.

(Added by Stats. 2001, Ch. 732, Sec. 1. Effective January 1, 2002. Applicable, by Sec. 3 of Ch. 732, to consumer loans applied for on or after July 1, 2002.)









DIVISION 1.8 - SECURITIES SALES

4981

Any financial institution doing business in this state, or any other person, that sells to the public at any retail branch office at which deposits are accepted, any security which is not a deposit, and which is not insured by an agency or instrumentality of the United States, or a private share insurance or guaranty arrangement, shall provide the customer a disclosure statement as defined in subdivision (a).

(a) For the purposes of this section:

(1) “Disclosure statement” means, in addition to any other disclosure required by law, a disclosure in writing, in accordance with subdivision (b), provided to a customer each time the customer purchases securities from an employee or any other person in a retail branch office.

(2) “Financial institution” means a depository institution, the deposits of which are insured by a federal deposit insurance agency or instrumentality, or a private share insurance or guaranty arrangement, including, but not limited to, banks, savings banks, savings associations, credit unions, and industrial loan companies.

(3) “Security” means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, or any other security within the meaning of Section 25019 of the Corporations Code.

(4) “Public” means individuals and includes members of a credit union. “Public” does not include institutional investors as set forth in subdivision (i) of Section 25102 of the Corporations Code.

(5) “Retail branch office” means only that part of a financial institution’s premises open to the public for purposes of accepting insured deposits.

(6) “Deposit” includes shares of credit unions and investment certificates of industrial loan companies.

(b) Any disclosure statement provided pursuant to this section shall contain a sentence in at least 10-point bold type to the effect that: “I understand that the product or products I am purchasing or may purchase are not deposits and may not be insured by an agency or instrumentality of the United States such as the Federal Deposit Insurance Corporation (FDIC).” For credit unions, the disclosure statement provided pursuant to this section shall contain a sentence in at least 10-point bold type to the effect that: “I understand that the product or products I am purchasing or may purchase are not deposits and may not be insured by an agency of the United States such as National Credit Union Share Insurance Fund (NCUSIF), or a private share insurance or guaranty arrangement.” With respect to agreements for the purchase of securities executed by a customer at a retail branch office of the institution which accepts deposits, a customer shall be required to acknowledge in writing that he or she has received and read this statement.

(c) Notwithstanding the provisions of subdivision (b), in the case of account relationships opened, or securities sold, by telephone or electronic order, the requirements of this section are met if the disclosure statement is provided at the time the new account documents are sent to the customer.

(d) The provisions of this section shall not apply to sales of securities or contracts entered into for the purchase of securities prior to January 1, 1991.

(Added by Stats. 1990, Ch. 1545, Sec. 1.)



4982

Any violation of this division by a bank is a violation of Division 1.1 (commencing with Section 1000); a violation by a savings association is a violation of Division 2 (commencing with Section 5000); a violation by a credit union is a violation of Division 5 (commencing with Section 14000); and a violation by an industrial loan company is a violation of Division 7 (commencing with Section 18000).

(Amended by Stats. 2013, Ch. 334, Sec. 63. Effective January 1, 2014.)



4983

Nothing in this division shall be construed or interpreted to mean that this division in any way gives a financial institution the authority to offer or sell any type of security that it could not otherwise offer or sell under state or federal law.

(Added by Stats. 1990, Ch. 1545, Sec. 1.)






DIVISION 1.9 - PERSONS CONNECTED WITH FINANCIAL INSTITUTIONS

4990

(a) Any person convicted of a felony violation of any of the provisions specified in subdivision (b) shall not serve in any capacity as a director or officer or in any other position involving any management duties with a financial institution in this state with accounts insured by an agency or instrumentality of the United States or a private share insurance or guaranty arrangement. This subdivision does not, however, apply to any director or officer of a financial institution, or to persons serving in managerial positions for financial institutions, whose office or employment with a financial institution commenced, and whose felony conviction occurred, prior to January 1, 1991.

(b) Subdivision (a) applies to felony convictions of offenses specified in Chapter 10 (commencing with Section 1320) of Division 1.1, Article 4 (commencing with Section 5300) of Chapter 1 of Division 2, Article 8 (commencing with Section 14750) of Chapter 4 of Division 5, and Chapter 6 (commencing with Section 18435) of Division 7. Subdivision (a) also applies to felony convictions of offenses specified in provisions of the laws of the United States added or amended by the federal Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (Public Law 101-73).

(c) On and after January 1, 1991, any person who seeks employment by, or a controlling interest in, a financial institution specified in subdivision (a) shall, as a condition to obtaining that employment or controlling interest, permit the financial institution, its regulatory agency, or both to have access to that person’s state summary criminal history information, as defined in Section 11105 of the Penal Code, for purposes of determining whether the person has a prior conviction of a felony offense specified in subdivision (b) or any theft offense.

(d) Any state summary criminal history information obtained pursuant to this subdivision shall be kept confidential and no recipient under this subdivision shall disclose the contents other than for the purpose of determining eligibility for employment by, or acquisition of a controlling interest in, a financial institution specified in subdivision (a).

(e) The authority granted by this section to the commissioner and other regulatory agencies shall be in addition to any other authority granted by law to obtain information about the background of any person. Nothing in this section shall be construed to limit any authority of the commissioner or any regulatory agency otherwise provided by law.

(Amended by Stats. 2013, Ch. 334, Sec. 64. Effective January 1, 2014.)



4991

(a) In response to a request by another bank, savings association, credit union, or any other financial institution it is not unlawful for a bank, savings association, credit union, or any other financial institution to provide a written employment reference which advises of the applicants’ involvement in a theft, embezzlement, misappropriation, or other defalcation which has been reported to state or federal authorities pursuant to state or federal banking or financial institutions law. In order for the immunity provided in subdivision (b) to apply, a copy of the written employment reference shall be sent concurrently by the financial institution providing the reference, to the last known address of the person concerning whom the reference is provided.

(b) No bank, savings association, credit union, or any other financial institution shall be civilly liable for providing an employment reference as specified in subdivision (a), unless the information provided is false and the bank, savings association, credit union, or other financial institution providing the false information does so with knowledge and malice.

(Added by Stats. 1990, Ch. 947, Sec. 2.)






DIVISION 1.10a - HIGHER-PRICED MORTGAGE LOANS

4995

The following definitions shall apply for purposes of this division:

(a) “Higher-priced mortgage loan” has the meaning set forth in Section 1026.35 of Title 12 of the Code of Federal Regulations.

(b) “Licensed person” means a real estate broker licensed under the Real Estate Law (Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code), a finance lender or broker licensed under the California Finance Lenders Law (Division 9 (commencing with Section 22000)), a residential mortgage lender licensed under the California Residential Mortgage Lending Act (Division 20 (commencing with Section 50000)), a commercial or industrial bank organized under the Banking Law (Division 1.1 (commencing with Section 1000)), a savings association organized under the Savings Association Law (Division 2 (commencing with Section 5000)), and a credit union organized under the California Credit Union Law (Division 5 (commencing with Section 14000)).

(c) “Mortgage broker” means a licensed person who provides mortgage brokerage services. For purposes of this division, a licensed person who makes home loans is a “mortgage broker,” and subject to the requirements of this division applicable to mortgage brokers, only with respect to transactions in which the licensed person provides mortgage brokerage services.

(d) “Mortgage brokerage services” means arranging or attempting to arrange, as exclusive agent for the borrower or as dual agent for the borrower and lender, for compensation or in expectation of compensation, paid directly or indirectly, a higher-priced mortgage loan made by an unaffiliated third party.

(Amended by Stats. 2014, Ch. 64, Sec. 14. Effective January 1, 2015.)



4995.1

Notwithstanding any other provision of law, the maximum amount of a prepayment penalty that may be imposed by a licensed person in connection with a higher-priced mortgage loan shall not exceed 2 percent of the principal balance prepaid, for prepayment of the loan during the first 12 months following loan consummation or 1 percent of the principal balance prepaid, for prepayment of the loan during the second 12 months following loan consummation.

(Added by Stats. 2009, Ch. 629, Sec. 4. Effective January 1, 2010.)



4995.2

(a) This division shall apply to any licensed person who in bad faith attempts to avoid the application of this division by doing either of the following:

(1) Dividing any loan transaction into separate parts for the purpose and with the intent of evading the provisions of this division.

(2) Any other subterfuge.

(b) Notwithstanding any other provision of law, a licensed person shall not make, or cause to be made, any false, deceptive, or misleading statement or representation in connection with a higher-priced mortgage loan.

(c) A mortgage broker who arranges only higher-priced mortgage loans shall disclose that fact to a borrower, both orally and in writing, at the time of initially engaging in mortgage brokerage services with that borrower.

(d) A mortgage broker who provides mortgage brokerage services shall not steer, counsel, or direct a borrower to accept a loan at a higher cost than that for which the borrower could qualify based upon the loans offered by the persons with whom the broker regularly does business.

(e) (1) A mortgage broker who provides mortgage brokerage services for a borrower shall not receive compensation, including a yield spread premium, fee, commission, or any other compensation, for arranging a higher-priced mortgage loan with a prepayment penalty that exceeds the compensation that the mortgage broker would otherwise receive for arranging that higher-priced mortgage loan without a prepayment penalty.

(2) When providing mortgage brokerage services for a borrower, a mortgage broker shall receive the same compensation for providing those services whether paid by the lender, borrower, or a third party.

(f) No licensed person shall recommend or encourage default on an existing loan or other debt prior to and in connection with the closing or planned closing of a higher-priced mortgage loan that refinances all or any portion of the existing loan or debt.

(g) A licensed person shall not make a higher-priced mortgage loan that contains a provision for negative amortization. This subdivision shall not preclude a licensed person from entering into a subsequent agreement with a borrower to capitalize payments as a means of permitting a borrower to cure or prevent a delinquency.

(h) A licensed person who makes a higher-priced mortgage loan and who, when acting in good faith, fails to comply with this section, shall not be liable if the licensed person establishes either of the following:

(1) Within 90 days of the loan closing and prior to the institution of any action against the licensed person under this section, the licensed person did all of the following:

(A) Notified the borrower of the compliance failure.

(B) Tendered appropriate restitution.

(C) Offered, at the borrower’s option, either to make the higher-priced mortgage loan comply with the requirements of this division or change the terms of the loan in a manner beneficial to the borrower so that the loan will no longer be considered a higher-priced mortgage loan subject to the provisions of this division.

(D) Within a reasonable period of time following the borrower’s election of remedies, took appropriate action based on the borrower’s choice.

(2) (A) The compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid those errors, and within 120 days after receipt of a complaint or the discovery of the compliance failure or the licensed person’s receipt of written notice of the compliance failure, the licensed person did all of the following:

(i) Notified the borrower of the compliance failure.

(ii) Tendered appropriate restitution.

(iii) Offered, at the borrower’s option, either to make the higher-priced mortgage loan comply with the requirements of this division or change the terms of the loan in a manner beneficial to the borrower so that the loan will no longer be considered a higher-priced mortgage loan subject to the provisions of this division.

(iv) Within a reasonable period of time following the borrower’s election of remedies, took appropriate action based on the borrower’s choice.

(B) For purposes of this subdivision, examples of a bona fide error include clerical, calculation, computer malfunction and programming, and printing errors.

(Added by Stats. 2009, Ch. 629, Sec. 4. Effective January 1, 2010.)



4995.3

(a) Any licensed person who violates any provision of this division shall be deemed to have violated that person’s licensing law.

(b) The licensing agency may, by order and after appropriate administrative hearing, prohibit licensees under this division from engaging in acts or practices in connection with higher-priced mortgage loans that the licensing agency finds to be unfair, deceptive, or designed to evade laws of this state.

(c) A violation of Section 2923.1 of the Civil Code in connection with a higher-priced mortgage loan is a violation of this division.

(d) A violation of the provisions of Part 226 of Title 12 of the Code of Federal Regulations, relating to prepayment penalties in connection with higher-priced mortgage loans, is a violation of this division.

(e) The provisions of this division may be enforced only by the Attorney General or the licensed person’s licensing agency. Any licensed person who willfully and knowingly violates any provision of this division shall be liable for a civil penalty of not more than ten thousand dollars ($10,000) for each violation.

(f) A prepayment penalty or yield spread premium provision of a higher-priced mortgage loan that violates this division shall be unenforceable.

(Added by Stats. 2009, Ch. 629, Sec. 4. Effective January 1, 2010.)



4995.4

The provisions of this division shall apply to higher-priced mortgage loans originated on or after July 1, 2010.

(Added by Stats. 2009, Ch. 629, Sec. 4. Effective January 1, 2010.)



4995.5

The provisions of this division are severable. If any provision of this division or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2009, Ch. 629, Sec. 4. Effective January 1, 2010.)



4995.6

Nothing in this division shall be construed to affect any other rights or remedies otherwise available under the law.

(Added by Stats. 2009, Ch. 629, Sec. 4. Effective January 1, 2010.)






DIVISION 2 - SAVINGS ASSOCIATION LAW

CHAPTER 1 - Short Title, General Definitions, and General Provisions

ARTICLE 1 - Short Title

5000

This division may be cited as the “Savings Association Law.”

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 2 - General Definitions

5100

When used in this division, the words and phrases set forth in this article shall have the meanings given in this article unless the context requires another meaning.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5100.2

For purposes of this division:

(a) Any reference to regulations of the federal Office of Thrift Supervision or the Federal Deposit Insurance Corporation shall also be deemed to include and refer to regulations adopted by the Federal Home Loan Bank Board or the Federal Savings and Loan Insurance Corporation, to the extent these regulations have been continued in effect and made enforceable by the Office of Thrift Supervision or Federal Deposit Insurance Corporation, respectively, pursuant to the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (Public Law 101-73).

(b) Any reference to charters issued by the Office of Thrift Supervision shall also be deemed to include and refer to charters issued by the Federal Home Loan Bank Board.

(Added by Stats. 1990, Ch. 1118, Sec. 1.)



5100.5

“Affiliated person” of a savings association means the following:

(a) A director, officer, or controlling person of the savings association.

(b) A spouse of a director, officer, controlling person of the savings association.

(c) A member of the immediate family of a director, officer, or controlling person of the savings association, who has the same home as that person or who is a director or officer of any subsidiary of the savings association or of any holding company affiliate of the savings association.

(d) Any corporation or organization other than the savings association or a corporation or organization through which the savings association operates, of which a director, officer or controlling person of the savings association meets any of the following criteria:

(1) Is chief executive officer, chief financial officer, or a person performing similar functions.

(2) Is a general partner.

(3) Is a limited partner who, directly or indirectly either alone or with his spouse and the members of his immediate family who are also affiliated persons of the savings association, owns an interest of 10 percent or more in the partnership (based on the value of his contribution) or who, directly or indirectly with other directors, officers, and controlling persons of the savings association and their spouses and their immediate family members who are also affiliated persons of the savings association owns an interest of 25 percent or more in the partnership.

(4) Directly or indirectly either alone or with his or her spouse and the members of his or her immediate family who are also affiliated persons of the savings association, owns or controls 10 percent or more of any class of equity securities or owns or controls, with other directors, officers, and controlling persons of the savings association and their spouses and their immediate family members who are also affiliated persons of the savings association, 25 percent or more of any class of equity securities.

(e) Any trust or other estate in which a director, officer, or controlling person of the savings association or the spouse of the person has a substantial beneficial interest or as to which the person or his or her spouse serves as trustee or in a similar fiduciary capacity.

(Repealed and added by Stats. 1990, Ch. 1118, Sec. 3.)



5100.6

“Affiliate” of a savings association, unless otherwise defined, includes any corporation, business trust, unincorporated association or other similar organization which meets the criteria of subdivision (a), (b), or (c), as follows:

(a) The savings association directly or indirectly, owns or controls either a majority of the voting shares or more than 50 per centum of the number of shares voted for the election of its directors, trustees, or other persons exercising similar functions at the preceding election, or controls in any manner the election of a majority of its directors, trustees, or other persons exercising similar functions.

(b) Control thereof is held, directly or indirectly through stock ownership or in any other manner, by the shareholders of a savings association who own or control either a majority of the shares of the savings association or more than 50 per centum of the number of shares voted for the election of directors of that savings association at the preceding election, or by trustees for the benefit of the shareholders of any savings association.

(c) A majority of its directors, trustees, or other persons exercising similar functions are directors of any one savings association.

(Added by Stats. 1990, Ch. 1118, Sec. 4.)



5100.7

“Controlling person” of a savings association means any person or entity which (a) either directly or indirectly or acting in concert with one or more other persons or entities, owns, controls, or holds with power to vote, or holds proxies representing, 10 percent or more of the voting shares or rights of the association or (b) controls in any manner the election or appointment of a majority of the directors of the association. However, a director of a savings association shall not be deemed to be a controlling person of the association based upon his or her voting, or acting in concert with other directors in voting, proxies (a) obtained in connection with an annual solicitation of proxies or (b) obtained from savings account holders and borrowers if the proxies are voted as directed by a majority vote of the entire board of directors of that association, or of a committee of those directors if the committee’s composition and authority are controlled by a majority vote of the entire board and if its authority is revocable by such a majority.

(Added by Stats. 1990, Ch. 1118, Sec. 5.)



5100.8

“Immediate family” of any natural person means any of the following (whether by the full or half blood or by adoption):

(a) The person’s spouse, father, mother, children, brothers, sisters, and grandchildren.

(b) The father, mother, brothers, and sisters of the person’s spouse.

(c) The spouse of a child, brother, or sister of the person.

(Added by Stats. 1990, Ch. 1118, Sec. 6.)



5100.9

“Institution-affiliated party” means any of the following:

(a) Any director, officer, employee or controlling stockholder of, or agent for, a savings association.

(b) Any person who has filed or is required to file an application to become a savings and loan holding company with the commissioner pursuant to Section 5801.

(c) Any shareholder, consultant, joint venture partner, and any other person as determined by the commissioner (by regulation or case-by-case) who participates in the conduct of the affairs of a savings association.

(d) Any independent contractor (including any attorney, appraiser, or accountant) who knowingly or recklessly participates in any of the following which caused or is likely to cause more than a minimal financial loss to, or a significant adverse effect on, the savings association:

(1) Any violation of law or regulation.

(2) Any breach of fiduciary duty.

(3) Any unsafe or unsound practice.

(Added by Stats. 1990, Ch. 1118, Sec. 7.)



5101

“Approved by the members,” in the case of a mutual association, means approved by a majority of all votes cast at a duly held regular or special meeting or by the written consent (including consents by proxy) of a majority of the total votes of members outstanding at the close of business on the next business day prior to the date that the requisite written consents have been filed with the association.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5102

(a) “Association” or “savings association” means a mutual or stock savings association, savings and loan association or savings bank subject to the provisions of this division, but excluding a federal association.

(b) “Federal association” means a savings and loan association or federal savings bank that is chartered by the Office of Thrift Supervision under Section 5 of the Home Owners’ Loan Act of 1933 (12 U.S.C. Sec. 1464), as amended.

(Amended by Stats. 1990, Ch. 1118, Sec. 8.)



5103

“Certificate of authority” means:

(a) A certificate of authority to transact the business of an association, which is issued by the commissioner pursuant to this division.

(b) An uncanceled annual license issued to an association under prior law which is valid on the effective date of this division.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5103.5

“Commercial paper” means any note, draft, or bill of exchange which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which has a maturity at the time of issuance of not exceeding nine months, exclusive of days of grace, or any renewal thereof the maturity of which is likewise limited.

(Added by Stats. 1984, Ch. 225, Sec. 1. Effective June 21, 1984.)



5104

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 353, Sec. 58. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



5105

“Community” means a centralized area or locality in which a body of inhabitants is gathered in one group having common residential, social, or business interests. The term does not necessarily mean a municipal corporation or other political subdivision. A community need not be limited by lines and boundaries. A city, village, town, or other governmental unit, either incorporated or unincorporated, may constitute one community, but a large, populous area under one or more forms of government may be composed of several communities.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5105.5

“Consumer loan” means a loan for personal, family, or household purposes, and loans reasonably incident thereto, and may be made as either open-end or closed-end consumer credit, but does not include credit extended in connection with credit cards or bona fide overdraft loans.

(Added by Stats. 1984, Ch. 225, Sec. 2. Effective June 21, 1984.)



5105.8

“Corporate debt security” means a marketable obligation, evidencing the indebtedness of any corporation in the form of a bond, note, or debenture, or both note and debenture, which is commonly regarded as a debt security and is not predominantly speculative in nature. A security is marketable if it may be sold with reasonable promptness at a price which corresponds reasonably to its fair value.

(Added by Stats. 1984, Ch. 225, Sec. 3. Effective June 21, 1984.)



5106

“Department” means the Department of Business Oversight.

(Amended by Stats. 2014, Ch. 401, Sec. 28. Effective January 1, 2015.)



5107

“Financial institution” means a thrift institution, commercial bank, or trust company.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5108

“Impaired condition” means a condition in which the assets of an association in the aggregate do not have a value, as determined in accordance with generally accepted accounting principles, equal to or greater than the aggregate amount of liabilities of the association to its creditors, including the holders of its savings accounts and all other persons who are creditors.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5109

“Mutual association” means an association for which the articles of incorporation do not authorize the issuance of capital stock.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5110

“Member” means a person holding a savings account of a mutual association. A joint and survivorship or other multiple owner constitutes a single membership.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5111

“Mutual capital certificate” means a certificate evidencing an investment in a mutual association and issued pursuant to provisions of this division.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5112

“Net worth certificate” means a certificate issued by an association in accordance with Section 13i of the Federal Deposit Insurance Act, as amended (12 U.S.C., Sec. 1823i) and regulations promulgated thereunder by the Federal Deposit Insurance Corporation.

(Amended by Stats. 1990, Ch. 1118, Sec. 8.5.)



5113

“Person” means any individual, domestic, or foreign corporation, entity, voting trust, business trust, partnership, limited liability company, association, syndicate, organized group of persons, or similar organization, group or entity, whether incorporated or not.

(Amended by Stats. 1994, Ch. 1010, Sec. 113. Effective January 1, 1995.)



5114

“Primarily residential property” means real estate on which there is located, or will be located pursuant to a real estate loan, any of the following:

(a) A structure or structures designed or used primarily for residential rather than nonresidential purposes and consisting of more than one dwelling unit.

(b) A structure or structures designed or used primarily for residential rather than nonresidential purposes for students, residents, and persons under the care of, or the employees or members of the staff of, an educational, health, or welfare institution or facility.

(c) A structure or structures that are used in part for residential purposes for not more than one family and in part for business purposes if the residential use of the structure or structures is substantial and permanent and not merely transitory.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5114.5

“Residential real estate” means any improved real property that is used or intended to be used as a residence and contains not more than four dwelling units.

(Added by Stats. 1985, Ch. 983, Sec. 1.5. Effective September 26, 1985.)



5115

“Real estate loan” means a loan or other obligation secured by a lien on real estate, if:

(a) The security property is real estate as defined pursuant to Section 658 of the Civil Code.

(b) The security interest of the association may be enforced as a real estate mortgage, deed of trust, or its equivalent.

(c) The security property is capable of separate appraisal.

(d) The association relies substantially upon the real estate as primary security for the loan.

(e) With regard to security property which is a leasehold or other interest for a period of years, the term of interest extends, or is subject to extension or renewal at the option of the association, for a term of at least five years following maturity of the loan.

(Amended by Stats. 1984, Ch. 225, Sec. 4. Effective June 21, 1984.)



5116

“Savings account” means that part of the savings liability of an association that is credited to the holder of the account. A savings account may be referred to as a deposit. For the purposes of Sections 6661, 6662, and 6663 and Article 4 (commencing with Section 6725) through Article 10 (commencing with Section 7000), inclusive, of Chapter 5 of this division, the term “savings account” includes shares, demand accounts, savings deposits and other savings accounts of federal associations.

(Amended by Stats. 1985, Ch. 983, Sec. 1.7. Effective September 26, 1985.)



5117

“Savings bank” means a savings bank organized under this division.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5117.5

“Savings institution” means a financial institution as defined in Section 5102.

(Added by Stats. 1984, Ch. 868, Sec. 2.5.)



5118

“Savings liability” means the aggregate amount of savings accounts of depositors, including interest credited to the accounts, less redemptions and withdrawals.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5119

“Service corporation” means a corporation, other than a wholly owned subsidiary referred to in Section 7300 or a wholly owned subsidiary doing business as a finance subsidiary in accordance with the requirements of 12 C.F.R. 563.132, in which at least 80 percent of the shares of stock having voting power are owned by one or more associations or federal associations. As used in this section “voting power” shall have the same meaning as defined in Section 194.5 of the Corporations Code.

(Amended by Stats. 1990, Ch. 1118, Sec. 8.6.)



5120

“Statutory net worth” or “net worth” means the sum of the following:

(a) Issued and outstanding capital stock.

(b) Issued and outstanding capital certificates.

(c) Paid-in surplus.

(d) Retained earnings.

(e) Pledged savings accounts of a mutual association with the approval of the commissioner.

(f) General reserves and other amounts as the commissioner prescribes.

(Amended by Stats. 1985, Ch. 983, Sec. 1.76. Effective September 26, 1985.)



5121

“Stock association” means an association for which the articles of incorporation authorize the issuance of capital stock.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5122

“Stockholder” means the holder of one or more shares of any class of capital stock of a capital stock association which is organized and operating pursuant to the provisions of this division.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5123

“Thrift institution” means an association, a cooperative bank, a homestead association, a building and loan association, a federal association, a federal savings bank, a state or federal credit union, an industrial loan company, and a supervised thrift and residential financing institution of a substantially similar nature.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5124

“Withdrawal value” means the amount credited to a savings account less lawful deductions, as shown by the records of the association.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 3 - General Provisions

5203

(a) The name, rights, powers, privileges, and immunities of each association in existence on the effective date of this division shall be governed by the provisions of this division to the same extent and effect as if the association had been incorporated pursuant to this division. The articles of incorporation and bylaws of an association existing on the effective date of this division may be amended to conform to the provisions of this division, with or without the issuance or approval by the commissioner of conformed copies of those documents, and the provisions in the articles and bylaws are superseded to the extent that they are inconsistent with the provisions of this division, except that the obligations of the existing association between the association and its stockholders, members, or any valid contract between the stockholders or members of the association or between the association and any other persons, existing at the time this division takes effect, shall not be impaired by the provisions of this division. With these exceptions, each association in existence on the effective date of this division shall possess all the rights, powers, privileges, and immunities and shall be subject to all the duties, liabilities, disabilities, and restrictions conferred and imposed by this division, notwithstanding anything to the contrary in its articles of incorporation, bylaws, or rules.

(b) The power of each association in existence on the effective date of this division pursuant to its articles of incorporation or bylaws to issue voting interests to savings account holders, shall not be impaired by any provision of this division.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5204

(a) Wherever it is stated in this division that an agreement or contract contrary to any of the division’s provisions is void, the statement is limited to the particular portion of the agreement or contract that is contrary to the provision, and the entire agreement or contract is not void unless the particular part is not a separable portion.

Unless expressly so provided by the commissioner, the violation of any provision of this division does not render invalid any agreement, contract, stock, savings account, note, trust deed, mortgage, or other instrument.

(b) No provision of this division imposing any liability, either civil or criminal, applies to any act done or omitted in good faith in conformity with any rule, regulation, approval, consent, order, direction, or other act of the commissioner, even if the rule, regulation, approval, consent, order, direction, or other act of the commissioner is amended, rescinded, or determined invalid by judicial or other authority, after the act or omission.

(Amended by Stats. 1985, Ch. 983, Sec. 1.78. Effective September 26, 1985.)



5205

Whenever the term “ association” is used in any provision of law, such term shall be deemed to include savings banks organized under this division; and wherever the term “federal association” is so used, such term shall be deemed to include federal savings banks.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5205.5

(a) All references in this division to financial statements, balance sheets, income statements, and statements of changes in financial position of an association and all references to assets, liabilities, earnings, retained earnings, shareholders’ equity, and similar accounting items of an association, mean financial statements or items prepared or determined in conformity with generally accepted accounting principles then applicable which fairly present in conformity with generally accepted accounting principles the matters that they purport to present, subject to any specific accounting treatment required or permitted by any provision of this division, or by any regulation or order issued under this division.

(b) The commissioner may, by regulation or order, require any financial statement or accounting item of an association to be prepared or determined in a manner other than in conformity with generally accepted accounting principles if it is found that the other manner of preparation or determination is necessary or appropriate to carry out the purposes or provisions of this division. A report utilizing accounting methods required pursuant to the provisions of this subdivision shall not be available for other than purposes as provided by the commissioner.

(Amended by Stats. 1985, Ch. 983, Sec. 1.8. Effective September 26, 1985.)



5206

Whenever the terms “board of directors,” “directors,” or “director” are used in any provision of law, such terms shall mean, with respect to savings banks organized under this division, “board of trustees,” “trustees,” or “trustee.”

(Amended by Stats. 1984, Ch. 868, Sec. 3.5.)



5207

If any provision, clause, or phrase of this division or application to any person or circumstance is held invalid, its invalidity shall not affect other provisions or applications of this division that can be given effect without the invalid provisions or application, and to this end, the provisions of this division are separable.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5208

This division, being a comprehensive coverage of its subject matter, shall not be deemed to be impliedly repealed, in whole or in part, by subsequent legislation not specifically repealing it, if that construction can be avoided.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5209

Insofar as the provisions of this division are inconsistent with any other law in effect at the time the provisions of this division are enacted, the provisions of this division shall control. Except as provided in subdivision (a) of Section 6500, nothing within this section is intended to provide for preemption of other provisions of law expressly overruling the provisions of this division and enacted subsequent to the effective date of the inconsistent provision within this division.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 4 - Penalties

5300

Every person who willfully violates or willfully fails to comply with any of the provisions of this division is guilty of a public offense. Except where the offense is declared to be a felony or a misdemeanor or a different punishment is prescribed, a person convicted under this section shall be punished by a fine of not more than ten thousand dollars ($10,000), or by imprisonment in the county jail not exceeding one year or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 100. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



5301

(a) The commissioner may refer such evidence as is available concerning any violation of this division or of any regulation, order issued by the commissioner, or of any condition imposed in writing by the commissioner in connection with any grant of any application or request by the savings association or of a written agreement between the savings association and the commissioner to the Attorney General or to the district attorney of the county in which the violation occurred, who may, with or without such a referral, institute appropriate civil or criminal proceedings under this division.

(b) The commissioner and his or her counsel, deputies, or assistants may, upon request of the Attorney General or district attorney, assist the Attorney General or district attorney in presenting law or facts at any trial in these proceedings.

(Added by Stats. 1990, Ch. 1118, Sec. 11.)



5302

(a) Whoever knowingly violates subdivision (a) or (b) of Section 6525.5 shall be punished by a fine of not more than one million dollars ($1,000,000) for each day the violation continues, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 2, 3, or 4 years, or by both that fine and imprisonment.

(b) Any person who is subject to an order issued pursuant to Section 8201 who knowingly violates the order, directly or indirectly, shall be punished by a fine of not more than one million dollars ($1,000,000) for each day violation continues, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 2, 3, or 4 years, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 101. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



5303

Any officer, director, employee, or agent of any association who (a) willfully makes or knowingly concurs in the making or publishing of a false or untrue material entry in any book, record, report, statement concerning the business or affairs of the association, or statement of condition or in connection with any transaction of the association, with intent to deceive any officer or director thereof, or with intent to deceive any agency or examiner, whether private or public, employed or lawfully appointed to examine into the association’s condition or to examine into any of the association’s affairs or transactions, or with intent to deceive any public officer, office, or board to which the association is required by law to report or that has authority by law to examine into the association’s affairs or transactions, (b) with like intent, willfully omits to make a material new entry of any matter particularly pertaining to the business, property, condition, affairs, transactions, assets, or accounts of the association in any appropriate book, record, report, or statement of the association, which entry is required to be made by law or generally accepted accounting principles applicable to a savings institution, or (c) with like intent, willfully alters, abstracts, conceals, refuses to allow to be inspected by the commissioner or the commissioner’s deputies or examiners, or destroys any books, records, reports, or statements of the association made, written, or kept, or required to be made, written, or kept by him or her or under his or her direction, shall be punished by a fine of not more than one million dollars ($1,000,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 102. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



5304

(a) It is unlawful for any person to corruptly give, offer, or promise anything of value to any other person, with intent to influence or reward any institution-affiliated party in connection with any business or transaction of a savings association.

(b) It is unlawful for any institution-affiliated party to corruptly solicit or demand for the benefit of any person, or corruptly accept or agree to accept, anything of value from any person, intending to be influenced or rewarded in connection with any business or transaction of the savings association.

(c) Any person who violates subdivision (a) or (b) shall be punished by a fine of not more than one million dollars ($1,000,000) or three times the value of the thing given, offered, promised, solicited, demanded, accepted, or agreed to be accepted, whichever is greater, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 2, 3, or 4 years, or by both that fine and imprisonment. However, if the value of the thing given, offered, promised, solicited, demanded, accepted, or agreed to be accepted does not exceed one thousand dollars ($1,000), the offense shall instead be punishable by a fine of not more than one thousand dollars ($1,000), by imprisonment in a county jail for not more than one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(d) This section does not apply to bona fide salary, wages, fees, or other compensation paid, or expenses paid or reimbursed, in the usual course of business or where the amount of money or monetary worth of the thing of value is one hundred dollars ($100) or less.

(Amended by Stats. 2011, Ch. 15, Sec. 103. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



5305

Any institution-affiliated party who abstracts or willfully misapplies any of the money, funds, or property of the savings association, or willfully misapplies its credit, is guilty of a felony and shall be punished by a fine of not more than one million dollars ($1,000,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 2, 3, or 4 years, or by both that fine and imprisonment. However, if the amount abstracted or willfully misapplied does not exceed two hundred fifty dollars ($250), the offense shall instead be punishable by a fine of not more than one thousand dollars ($1,000), by imprisonment in a county jail for not more than one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 104. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



5306

Any institution-affiliated party who knowingly executes, or attempts to execute, a scheme or artifice to defraud a savings association or to obtain any of the moneys, funds, credits, assets, securities or other property owned by or under the custody or control of a savings association by means of false or fraudulent pretenses, representations, or promises, shall be punished by a fine of not more than one million dollars ($1,000,000), by imprisonment in state prison for 2, 3, or 4 years, or by both that fine and imprisonment.

(Added by Stats. 1990, Ch. 1118, Sec. 18.)



5307

Whoever willfully and knowingly makes, issues, circulates, transmits, or causes or knowingly permits to be made, issued, circulated, or transmitted, any statement or rumor which is written, printed, reproduced in any manner, or communicated by word of mouth, that is untrue in fact and is directly or by inference false, or malicious in that it is calculated to injure the reputation or business, financial condition, or standing of any association shall be punished by a fine of not more than ten thousand dollars ($10,000), by imprisonment in a county jail not exceeding one year or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 105. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



5308

Whoever knowingly makes or causes to be made, directly or indirectly, or through any agency whatsoever, any false statement or report, or willfully overvalues any land, property, or security, for the purpose of influencing in any way the action of any association upon any application, advance, discount, purchase or repurchase agreement, commitment, or loan or the change or extension of any of these transactions by renewal, deferment of action, or otherwise, or the acceptance, release, or substitution of security for these transactions shall be punished by a fine of not more than ten thousand dollars ($10,000) or, by imprisonment in the county jail not exceeding one year or in the state prison, or by both that fine and imprisonment.

(Added by renumbering Section 5301 by Stats. 1990, Ch. 1118, Sec. 10.)



5309

(a) A person shall be sentenced to consecutive terms for each violation of Section 5303, 5304, 5305, or 5306 up to a mandatory term of 20 years in state prison if all of the following are charged in the accusatory pleading and admitted by the defendant, or found to be true by the trier of fact:

(1) The person is an institution affiliated party.

(2) The person engaged in a pattern and practice of activity involving multiple violations of Section 5303, 5304, 5305, or 5306.

(3) The person acted with intent to cause substantial harm, or with reckless disregard of the possibility of causing substantial harm, to the savings institution.

(4) The violations did in fact result in substantial harm to the savings institution.

(b) No part of a consecutive sentence required pursuant to subdivision (a) may be suspended or revoked by the court.

(c) Nothing in subdivision (a) shall limit the court’s discretion to sentence the defendant to a consecutive term longer than provided for in that subdivision, if otherwise permitted by law.

(d) Nothing in subdivision (a) shall limit the court’s discretion to order consecutive sentences for violations of Section 5303, 5304, 5305, or 5306 under any other provision of law.

(Added by renumbering Section 5307 (as added by Stats. 1990, Ch. 118, Sec. 18.5) by Stats. 1991, Ch. 1091, Sec. 30.)



5310

(a) Any person violating or conspiring to violate Sections 5303, 5304, 5305, or 5306 shall be subject to a civil penalty in an amount assessed by the court in a civil action under this section.

(b) The maximum amount of the penalty which may be imposed under this section shall be determined in accordance with the following:

(1) Except as provided by paragraphs (2) and (3), the civil penalty shall not exceed one million dollars ($1,000,000).

(2) In the case of a continuing violation, the amount of the civil penalty may exceed the amount described in paragraph (1), but may not exceed the lesser of one million dollars ($1,000,000) for each day the violation continues or five million dollars ($5,000,000).

(3) If any person derives pecuniary gain from the violation, or if the violation results in pecuniary loss to a person other than the violator, the amount of the civil penalty may exceed the amounts described in paragraphs (1) and (2) but may not exceed the amount of that gain or loss.

(c) A civil action to recover a civil penalty under this section shall be brought in the name of the people of the State of California by the Attorney General, who shall be required to establish the right to recovery by a preponderance of the evidence.

(d) For the purpose of conducting a civil investigation in contemplation of proceeding under this section, the Attorney General may do all of the following:

(1) Administer oaths and affirmations.

(2) Take evidence.

(3) By subpoena or subpoena duces tecum, summon witnesses and require the production of any books, papers, correspondence, memoranda, or other records which the Attorney General deems relevant or material to the inquiry.

(Added by Stats. 1990, Ch. 1118, Sec. 19.)



5311

(a) Any fine or civil penalty imposed under this chapter shall be based upon the ability of the defendant to pay. In setting the amount of the fine or civil penalty, consideration shall also be given to the seriousness of the offense, the amount of any pecuniary gain by the defendant, and the amount of any pecuniary loss, other than defendant’s own loss, caused by the offense.

(b) A civil penalty may not be imposed against a person under this chapter if that person has been punished by a fine or imprisonment for the same violation.

(c) A fine may not be imposed under this chapter if a civil penalty has previously been imposed for the same violation.

(Added by Stats. 1990, Ch. 1118, Sec. 19.5.)






ARTICLE 5 - Criminal Forfeiture

5320

If a person is convicted of a violation of Section 5303, 5304, 5305, or 5306, or is convicted of a felony for a violation of Section 25540 or 25541 of the Corporations Code in connection with the operation of a lending institution subject to the jurisdiction of the department pursuant to this division, or is convicted of a felony violation of Section 487 or 504 of the Penal Code in connection with the operation of a lending institution subject to the jurisdiction of the department pursuant to this division any property which constitutes or is derived from proceeds traceable to that violation is subject to forfeiture pursuant to this article.

(Amended by Stats. 1996, Ch. 1064, Sec. 549. Effective January 1, 1997. Operative July 1, 1997.)



5321

(a) The prosecuting agency shall, prior to, in conjunction with, or subsequent to the criminal proceeding, file a petition of forfeiture with the superior court of the county in which the defendant has been or will be charged with the underlying criminal offense. The petition shall allege that the defendant has engaged in acts chargeable as crimes pursuant to the criminal provisions enumerated in Section 5320 and shall identify the property subject to forfeiture. A notice regarding the petition shall be provided, by personal service or registered mail, to every person who may have an interest in the property specified in the petition. However, if the notice cannot be given by registered mail or personal delivery, the notice shall be published for at least three successive weeks in a newspaper of general circulation in the county where the property is located. The notice shall state that any interested person may file a verified claim with the superior court stating the amount of their claimed interest and an affirmation or denial of the prosecuting agency’s allegation. The notice shall set forth the time within which a claim of interest in the property seized is required to be filed.

(b) If the property alleged to be subject to forfeiture is real property, the prosecuting agency shall, at the time of filing the petition of forfeiture, record a lis pendens in each county in which the real property is situated which specifically identifies the property by legal description, the name of the owner of record as shown on the latest equalized assessment roll, and assessor’s parcel number. The judgment of forfeiture shall not affect the interest in real property of any third party which was acquired prior to the recording of the lis pendens.

(c) If a petition of forfeiture is filed pursuant to this section prior to filing of the complaint in a criminal action, the prosecuting agency shall provide concurrent notice to any parties subject to the proposed forfeiture that they are targets of an anticipated criminal action.

(d) If a petition of forfeiture is filed pursuant to this section prior to the filing of a complaint in a criminal action, the petition and any injunctive order shall be dismissed by operation of law, unless a criminal complaint or grand jury indictment is filed within 120 days after the filing of the petition. If a petition is dismissed pursuant to this section, it shall not be refiled, except upon the filing of a criminal complaint or grand jury indictment.

(Amended by Stats. 1992, Ch. 1280, Sec. 2. Effective January 1, 1993.)



5322

(a) Any person claiming an interest in the property may, at any time within 30 days from the date of the first publication of the notice of seizure, or within 30 days after receipt of actual notice, file with the superior court of the county in which the action is pending a verified claim stating his or her interest in the property or proceeds. A verified copy of the claim shall be given by the claimant to the Attorney General or district attorney, as appropriate.

(b) (1) If, at the end of the time set forth in subdivision (a), an interested person, other than the defendant, has not filed a claim, the court, upon motion, shall declare that the person has defaulted upon his or her alleged interest, and it shall be subject to forfeiture upon proof of the provisions of subdivision (d).

(2) The defendant may admit or deny that the property is subject to forfeiture pursuant to the provisions of this article. If the defendant fails to admit or deny or to file a claim of interest in the property or proceeds, the court shall enter a response of denial on behalf of the defendant.

(c) (1) The forfeiture proceeding shall be set for hearing in the superior court in which the underlying criminal offense will be tried.

(2) If the defendant is found guilty of the underlying offense, the issue of forfeiture shall be promptly tried, either before the same jury or before a new jury in the discretion of the court, unless waived by the consent of all parties.

(d) At the forfeiture hearing, the prosecuting agency shall have the burden of establishing beyond a reasonable doubt that the defendant was engaged in actions in violation of Sections 5303, 5304, 5305, and 5306 and that the property specified in the petition otherwise meets the criteria for forfeiture under Section 5320. If a jury is the trier of fact, the verdict shall be unanimous in order to impose the forfeiture.

(Added by Stats. 1990, Ch. 1118, Sec. 20.)



5323

(a) Concurrent with, or subsequent to, the filing of the petition, the prosecuting agency may move the superior court for the following pendente lite orders to preserve the status quo of the property alleged in the petition of forfeiture:

(1) An injunction to restrain all interested parties and enjoin them from transferring, encumbering, hypothecating or otherwise disposing of that property.

(2) Appointment of a receiver to take possession of, care for, manage, and operate the assets and properties so that such property may be maintained and preserved.

(b) No preliminary injunction may be granted or receiver appointed without notice, that meets the requirements of Section 5321, to all the interested parties, including actual notice to targets of the anticipated criminal action, and a hearing to determine that such an order is necessary to preserve the property, pending the outcome of the criminal proceedings, and that there is probable cause to believe that the property alleged in the forfeiture proceedings are proceeds or property interests forfeitable under Section 5320. However, a temporary restraining order may issue pending that hearing pursuant to the provisions of Section 527 of the Code of Civil Procedure.

(1) In determining whether to issue a preliminary injunction or temporary restraining order in a proceeding brought by a prosecuting agency in conjunction with or subsequent to the underlying criminal proceeding, the court shall weigh the relative degree of certainty of the outcome on the merits and the consequences to each of the parties of granting the interim relief. If the prosecution is likely to prevail on the merits and the potential harm to the public outweighs the potential harm to the defendants and the interested parties, the court should grant injunctive relief. The court shall give significant weight to the following factors:

(A) The public interest in preserving liquid capital and other financial assets pendente lite.

(B) The difficulty of preserving financial assets pendente lite where the underlying alleged crimes involve issues of fraud and moral turpitude.

(C) The fact that the requested relief is being sought by a public prosecutor on behalf of alleged victims of financial crimes.

(D) The likelihood that substantial public harm has occurred where financial crimes are alleged to have been committed.

(2) In determining whether to issue a permanent injunction or temporary restraining order in a proceeding brought by a prosecuting agency before the filing of a complaint in the underlying criminal proceeding, the court shall weigh the relative degree of certainty of the outcome on the merits and the consequences to each of the parties of granting the interim relief.

(3) No injunctive order issued under this section shall impair the ability of a defendant or interested party to pay the actual legal fees or retainer for his or her legal defense to the criminal charges and the petition for forfeiture.

(c) Notwithstanding any other provision of law, the court in granting these motions may order a surety bond or undertaking to preserve the property interests of the interested parties, but the court shall give significant weight to the unique circumstances of public agencies, as opposed to private litigants, in determining whether to order a surety bond or undertaking.

(d) The court shall, in making its orders, seek to protect the interests of those who may be involved in the same enterprise as the defendant, but who were not involved in the commission of the violation of a crime enumerated in Section 5320.

(Amended by Stats. 1992, Ch. 1280, Sec. 3. Effective January 1, 1993.)



5324

(a) If the trier of fact at the forfeiture hearing finds that the alleged property or proceeds is forfeitable pursuant to Section 5320, the court shall declare that property or proceeds forfeited to the state or local governmental entity, subject to distribution as provided in Section 5325. No property solely owned by a bona fide purchaser for value shall be subject to forfeiture.

(b) If the trier of fact at the forfeiture hearing finds that the alleged property is forfeitable pursuant to Section 5320, but does not find that a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract acquired that interest with actual knowledge that the property was to be used for a purpose for which forfeiture is permitted, and the amount due to that person is less than the appraised value of the property, that person may pay to the state or the local governmental entity which initiated the forfeiture proceeding, the amount of the difference between the appraised value of the property and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon that payment, the state or local governmental entity shall relinquish all claims to the property. If the holder of the interest elects not to make that payment to the state or local governmental entity, the property shall be deemed forfeited to the state or local governmental entity and any indicia of ownership of the property shall be forwarded. The appraised value shall be determined as of the date judgment is entered either (a) by agreement between the holder of the lien, mortgage, security interest, or interest under a conditional sales contract and the governmental entity involved or (b) if they cannot agree, then by a court-appointed appraiser for the county in which the action is brought. A person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract shall be paid the appraised value of his or her interest.

(c) If the amount due to a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract is less than the value of the property and the person elects not to make payment to the governmental entity, the property shall be sold at public auction by the county if the district attorney is the prosecutor, by the city if the city attorney is the prosecutor, or by the Department of General Services if the Attorney General is the prosecutor. Notice of the sale shall be provided by one publication in a newspaper published and circulated in the city, community, or locality where the sale is to take place.

(Added by Stats. 1990, Ch. 1118, Sec. 20.)



5325

Notwithstanding that no response or claim has been filed pursuant to Section 5322, in all cases where property is forfeited pursuant to this article and, where necessary, sold by the Department of General Services or local governmental entity, the money forfeited or the proceeds of sale shall be distributed by the state or local governmental entity as follows:

(a) To the bona fide or innocent purchaser, conditional sales vendor, or holder of a valid lien, mortgage or security interest, if any, and from the balance of any forfeited funds to any victim of a crime enumerated in Section 5320 committed by the defendant, up to the amount of his or her interest in the property or proceeds, when the court declaring the forfeiture orders a distribution to that person. The court shall endeavor to discover all such lienholders and protect their interests and may, at its discretion, order the proceeds placed in escrow for up to an additional 60 days to ensure that all valid claims are received and processed. The aggregate of all money distributed pursuant to this subdivision and all money received pursuant to a restitution order of a court shall not exceed the amount of the person’s interest in the property or proceeds.

(b) To the Department of General Services or local governmental entity for all expenditures made or incurred by it in connection with the sale of the property, including expenditures for any necessary repairs, storage, or transportation of any property seized under this article.

(c) The balance of forfeiture funds remaining after the obligations in subdivisions (a) and (b) have been satisfied shall be paid to the general fund of the state or local governmental entity, whichever prosecutes.

(Amended by Stats. 1992, Ch. 1280, Sec. 4. Effective January 1, 1993.)






ARTICLE 6 - Civil Penalties

5330

The commissioner may impose civil penalties on any savings association, and any institution-affiliated party as follows:

(a) Except as provided in subdivision (b) or in subdivisions (c) and (d), any savings association which, and any institution-affiliated party who, commits any of the following violations shall forfeit and pay a civil penalty of not more than five thousand dollars ($5,000) for each day during which the violation continues:

(1) Violation of any statute or regulation.

(2) Violation of any order issued by the commissioner.

(3) Violation of any condition imposed in writing by the commissioner in connection with the grant of any application or other request by the savings association.

(4) Violation of any written agreement between the savings association and the commissioner.

(b) Any savings association which, and any institution-affiliated party who, (1) commits any violation specified in subdivision (a), (2) recklessly engages in an unsafe or unsound practice in conducting the affairs of the savings association, or (3) breaches any fiduciary duty shall forfeit and pay a civil penalty of not more than twenty-five thousand dollars ($25,000) for each day during which the violation, practice, or breach continues if the violation, practice, or breach (1) is part of a pattern of misconduct, (2) causes or is likely to cause more than a minimal loss to the savings association, or (3), was committed by an institution-affiliated party and results in pecuniary gain or other benefit to that institution-affiliated party.

(c) Notwithstanding subdivisions (a) and (b), any savings association which, and any institution-affiliated party who, (1) knowingly commits any violation specified in subdivision (a), engages in any unsafe or unsound practice in conducting the affairs of the savings association, or breaches any fiduciary duty, and (2) knowingly or recklessly causes a substantial loss to the savings association or, in the case of an institution-related party, a substantial pecuniary gain or other benefit to the institution-related party results by reason of violation, practice or breach, shall forfeit and pay a civil penalty in an amount not to exceed the maximum amount determined under this subdivision for each day during which the violation, practice, or breach continues. The maximum daily amount of any civil penalty which may be assessed pursuant to this subdivision for any violation, practice, or breach described in the subdivision is as follows:

(1) In the case of any person other than a savings association, an amount not to exceed one million dollars ($1,000,000).

(2) In the case of any savings institution, an amount not to exceed the lesser of one million dollars ($1,000,000) or 1 percent of the total assets of the association.

(d) (1) Any penalty imposed under subdivisions (a), (b), or (c) may be assessed and collected by the commissioner by written notice.

(2) If, with respect to any assessment under paragraph (1) a hearing is not requested pursuant to subdivision (g) within the period of time allowed under subdivision (g), the assessment shall constitute a final and unappealable order.

(e) The commissioner may compromise, modify or remit any penalty which may be assessed or which has been assessed pursuant to subdivision (a), (b), or (c).

(f) In determining the amount of any penalty imposed under subdivision (a), (b), or (c), the commissioner shall take into account the appropriateness of the penalty with respect to all of the following:

(1) The size of financial resources and good faith of the savings association or other person charged.

(2) The gravity of the violation, practice, or breach.

(3) The history of previous violations, unsafe or unsound practices, or breaches of fiduciary duty.

(4) Such other matters as justice may require.

(g) The savings association or other person against whom any penalty is assessed under this section shall be afforded a departmental hearing if the association or person submits a request for a hearing within 20 days after the issuance of the notice of assessment.

(h) (1) If any savings association or institution-related party fails to pay an assessment after any civil monetary penalty assessed under this section has become final, the department shall recover the amount assessed by action in superior court.

(2) Notwithstanding any other provision of law, review under Section 8055 of the validity or appropriateness of any civil penalty assessed under this section shall be conducted solely pursuant to Section 1085 of the Code of Civil Procedure.

(i) All penalties collected under authority of this section shall be deposited in the Savings and Loan Account in the Financial Institutions Fund.

(Amended by Stats. 1996, Ch. 1064, Sec. 550. Effective January 1, 1997. Operative July 1, 1997.)









CHAPTER 2 - Corporate Organization and Corporate Changes

ARTICLE 1 - Organizing Permit

5400

(a) No funds from proposed stockholders, members, or organizers of any proposed association may be collected until a verified application for an organizing permit has been filed and a permit has been issued by the commissioner authorizing collection of funds, and then only in accordance with the terms of the permit.

(b) As used in this chapter, the term “organizer” means a person who agrees to contribute funds to a proposed association to be used for its organization expenses.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5401

The application for an organizing permit shall be in writing and shall be filed in the office of the commissioner. The application shall be executed and verified by the chairman of the organizers, who shall be elected by a majority vote of the organizers, and shall include the following:

(a) The names and addresses of the organizers of the proposed association and, to the extent known, its proposed directors and officers, together with the proposed amount of capital stock and savings accounts to be purchased and funds for organization expenses to be contributed by each.

(b) The proposed location of its office.

(c) A copy of any contract proposed to be used for the solicitation of subscriptions for stock and savings accounts and funds for its organization expenses.

(d) A copy of any advertisement, circular, or other written matter proposed to be used for soliciting stock and savings accounts subscriptions and funds for organization expenses.

(e) An itemized estimate of the organization expenses proposed to be incurred.

(f) A copy of the certificate of reservation of name issued under Section 5403. The name selected shall conform with the requirements of Article 4 (commencing with Section 5650).

(g) Any additional information that the commissioner may require by written instructions.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5402

(a) The commissioner may impose conditions in an organizing permit concerning the deposit in escrow of funds collected pursuant to the permit, the manner of expenditure of the funds, and any other conditions deemed reasonable and necessary or advisable for the protection of the public, the subscribers, and the organizers.

(b) Contributions of organization expenses may be repaid to organizers on a pro rata basis by the association in amounts not to exceed its net income from operations after provision for statutory reserves.

(Amended by Stats. 1984, Ch. 287, Sec. 3. Effective July 6, 1984.)



5403

(a) Before filing an application for an organizing permit with the commissioner under Section 5400, an organizer shall file with the Secretary of State an application for a certificate of a reservation of the name for the proposed association in accordance with the provisions of Article 5 (commencing with Section 5650).

(b) The application filed with the Secretary of State shall recite the fact of the application to be filed under Section 5400 and the Secretary of State shall issue a certificate of reservation of name upon payment of any required fee.

(c) Notwithstanding the provisions of subdivision (c) of Section 201 of the Corporations Code, the name contained in the certificate of reservation of the name shall be reserved to the applicant until (1) the commissioner denies the petition for a certificate of authority, or (2) if a certificate of approval of articles of incorporation is issued, as long as it continues in effect, or (3) for a period of up to one year from the date when the certificate of reservation of the name is issued, whichever of these occurs first.

(d) The Secretary of State may, upon the request of the applicant and the approval of the commissioner, extend the reservation of the name for an additional six months.

(Amended by Stats. 1984, Ch. 868, Sec. 4.)






ARTICLE 2 - Petition for Certificate of Authority

5500

Within 60 days after issuance of an organizing permit under Article 1 (commencing with Section 5400) any person may request authority to form a capital stock or mutual association by filing with the commissioner three copies of a petition for a certificate of authority and proposed articles of incorporation. The petition shall also be accompanied by three copies of proposed bylaws which shall make provisions for the following:

(a) Annual and special meetings of members or stockholders, and notice of meetings.

(b) Procedure for nomination of directors.

(c) Meetings of board of directors.

(d) Resignation and removal of directors.

(e) Compensation of directors.

(f) Officers.

(g) Execution of instruments.

(h) Evidence of savings accounts.

(i) Corporate seal.

(j) Fiscal year.

(k) Amendments.

(l) Disaster preparedness.

(m) Other matters, if any.

The petitioners shall submit with their petitions any applicable filing fee prescribed under Section 9001 and any statements, exhibits, maps, and other data that the commissioner may require by written instruction in a form which is sufficiently detailed and comprehensive to enable the commissioner to make a decision on the petition based on the criteria set out in Section 5502.

(Amended by Stats. 1988, Ch. 718, Sec. 1.5.)



5501

Upon receipt of a petition for a certificate of authority, the commissioner shall give written notice to each association that a petition for the issuance of a certificate has been made. The notice shall state the name of the proposed association, where the petitioners propose to establish the home office of the association, and if the commissioner determines that a hearing is to be held on the petition, the time and place of the hearing. The hearing shall be held 10 or more days after the mailing of the notice but in no event later than 60 days after the mailing of the notice. Any interested person may appear at the hearing in person or by agent or attorney, and orally or in writing show cause upon any relevant ground why a certificate should not be issued.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5501.5

The articles of incorporation of each domestic association incorporated after January 1, 1984, shall include a statement that it is formed for each of the following purposes:

(a) To engage primarily in the specific business of a savings association and any other lawful activities not prohibited to a savings association by applicable laws and regulations.

(b) To encourage industry, frugality, home building, and the accumulation of savings. That statement shall add either “among its members” or “among its savings account holders” and may also add “and among others.”

(c) For the loaning of the money accumulated, with the interest and earnings thereon. The statement shall add either “to its members” or “to its savings account holders” and the statement may also add “and to others.”

(d) For the repayment subject to the provisions of this division and any act amendatory thereof or supplementary thereto of the savings and interest to each savings account holder whenever the savings account holder desires to withdraw the same, or when the association desires to repay the same.

(e) In the case of a stock association, for the purpose of issuing capital stock and savings accounts.

(f) In the case of a mutual association, for the purpose of accumulating capital by the issuance of savings accounts and to grant holders of savings accounts the right to be a member of the association with entitlement to one vote for each one hundred dollars ($100) of the withdrawal value of each savings account to be voted in person or by proxy to transact the business of the association.

(g) For any and all purposes specified in the Savings Association Law with all the rights, powers, privileges and immunities as set forth in that law.

The above provisions are in lieu of paragraph (1) of subdivision (b) of Section 202 of the Corporations Code and may be supplemented or modified with such provisions as the commissioner may approve.

(Amended by Stats. 1988, Ch. 718, Sec. 2.)



5502

The commissioner shall not approve any petition for certificate of authority unless it is found from the data furnished with the petition, the evidence adduced at the hearing, if one is held, and official records, that the prerequisites of this division have been complied with and that:

(a) The character, responsibility, financial resources, and general fitness of the persons named in the petition warrant belief that the business of the proposed association will be honestly and efficiently conducted in accordance with the intent and purpose of this division and that the proposed association will have qualified full-time management.

(b) There is a public need for the proposed association and the business plan, and the anticipated volume of business of the proposed association indicates a profitable operation.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5503

(a) The commissioner shall, within a reasonable time after the petition is filed, or within a reasonable time after the hearing, if one is held, either approve or deny the petition for a certificate of authority.

(b) If approved, the commissioner shall issue a certificate of approval of the articles of incorporation of the association and shall issue a notice of conditional approval of the petition for a certificate of authority. Upon satisfaction of all of the conditions in the notice, the commissioner shall execute and issue to the association a certificate of authority.

(c) If denied, upon written request of any petitioner, the commissioner shall provide the statutory reason for denial. Denial of the petition is a final decision and the petitioner shall not be entitled to any further administrative remedy. The petitioner shall discontinue the use of the reserved name and provide evidence to the commissioner that the Secretary of State has been notified to release the name reservation.

(Amended by Stats. 1987, Ch. 730, Sec. 2.)



5504

Upon issuance of a certificate of approval of articles of incorporation to a proposed association, the commissioner shall attach the original signed copy of the certificate of approval to the original signed copy of the articles and deliver it to the proposed association for filing with the Secretary of State. Corporate existence shall begin on the date of filing of the articles with the Secretary of State. Prior to the date the commissioner issues the association a certificate of authority, the activities of the association shall be limited to completing its organization activities and the association shall not open its office for transacting business with the public.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5505

The articles of incorporation of a proposed association shall not be filed in the office of the Secretary of State unless a certificate of approval of the articles of incorporation issued by the commissioner is attached thereto.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5506

Within 30 days after the corporate existence of an association begins, the directors of the association shall hold an organization meeting and shall elect officers pursuant to the provisions of this division and the bylaws. At the organization meeting, the directors shall take any other action that is appropriate in connection with the organization of the association. The commissioner may extend by order the time within which the organization meeting shall be held.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 3 - Postincorporation Organization of Associations

5600

(a) The board of directors of an association which is in the process of organization shall select a financial institution within this state as a depository for stock, savings account and mutual capital certificate subscription funds.

(b) The financial institution shall assure the safekeeping of the subscription funds and the delivery of these funds to the association after the issuance of the certificate of authority and after the bonding of the officers. In the event of the failure to complete the organization of the association and to commence business, the financial institution shall insure the return of the amounts collected to the respective subscribers or their assigns, plus any earnings on the funds, less reasonable charges of the financial institution for services as depository of the funds.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5601

Before a certificate of authority is issued, the capital of the association shall be paid into the association and, in the case of stock, shall be the sum of the par or initially stated value of all shares of capital stock, plus the initial paid-in surplus. The minimum required capital shall be established by regulations, or instructions, issued by the commissioner.

(Amended by Stats. 1984, Ch. 287, Sec. 3.5. Effective July 6, 1984.)



5602

In addition to the minimum capital required, the commissioner may require that the consideration for the issuance of capital stock shall be sufficient to create a paid-in surplus in an amount satisfactory to the commissioner. The minimum capital and surplus may be used for the reserves required by law and for other purposes as may be permitted by the board of directors, provided that the par value or stated value of the stock subscribed shall be maintained as the permanent capital of the association, as required by Sections 5604 and 5605.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5603

In the case of a stock association, prior to issuance of a certificate of authority, the association shall file with the commissioner a statement in a form and with supporting data and proof that the commissioner may require, that verifies that the entire capital and paid-in surplus has been unconditionally paid in, that these funds are on deposit with the depository financial institution, and that all conditions contained in the notice of conditional approval of the petition for a certificate of authority have been met.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5604

(a) In the case of a stock association, on or after the date the commissioner issues the association a certificate of authority, the association shall issue the capital stock necessary to satisfy the minimum capital requirements of Section 5601 and any additional capital stock approved for issuance by its board of directors, up to the amount authorized in its articles of incorporation, and shall issue no additional shares except as authorized in this division.

(b) The capital stock of an association, when issued, shall constitute permanent capital and shall not be retired or withdrawn except as provided in this division until all liabilities of the association have been satisfied in full, including the withdrawal value of all savings accounts, and until outstanding capital certificates have been retired.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5605

(a) Any association that does not commence business within one year after the date of the issuance of its certificate of approval of articles of incorporation shall forfeit its certificate of approval of articles of incorporation, unless the commissioner, before the expiration of the one year period, shall have approved the extension of time within which it may commence business, upon a written application stating the reasons for delay. Upon forfeiture, the association’s certificate of approval of articles of incorporation shall expire. Amounts credited on savings accounts or paid in on capital stock, including any income earned on these funds, shall be returned on a pro rata basis to their respective subscribers.

(b) The commissioner shall immediately notify the Secretary of State of forfeiture under this section.

(Amended by Stats. 1986, Ch. 361, Sec. 3.)



5606

(a) Prior to doing business in this state, an association shall obtain and maintain insurance of its savings accounts by the Federal Deposit Insurance Corporation.

(b) Prior to doing business in this state, a foreign savings association, as defined in Sections 10000 and 10010, shall maintain insurance of its savings accounts by the Federal Deposit Insurance Corporation.

(c) The commissioner may enforce any statutes pertaining to, or any regulations of, the Federal Deposit Insurance Corporation or the Office of Thrift Supervision insofar as those statutes and regulations apply to associations, and may enforce any and all other federal statutes and regulations applicable to associations.

(Amended by Stats. 1990, Ch. 1118, Sec. 22.)



5612

For the purposes of this article, “security” means any stock, subordinated debenture, warrant, or right or option to purchase any stock issued by an association.

(Added by Stats. 1988, Ch. 718, Sec. 4.)



5613

(a) No association shall sell, except upon a sale for a delinquent assessment made in accordance with the provisions of the General Corporation Law, or offer for sale, or take subscriptions for, or issue any of its securities (except stock dividends), until the association has applied for and obtained from the commissioner a permit authorizing it to offer, sell or issue that security.

(b) Notwithstanding subdivision (a), an association may enter into agreements for the sale of securities with accredited investors (as defined in Section 230. 215 of the Securities Exchange Commission regulations) or persons approved by the commissioner prior to obtaining a permit pursuant to subdivision (a).

(c) The commissioner may, by regulation, instruction, or order exclude certain transactions from the operation of this section.

(Amended by Stats. 1988, Ch. 718, Sec. 5.)



5614

(a) Except as provided in subdivision (b), no issued and outstanding stock of an association shall be sold or offered for sale to the public, nor shall subscriptions be solicited or taken for those sales, until the association or the selling stockholders have applied for and obtained from the commissioner a permit authorizing the sale of the capital stock.

(b) Subdivision (a) shall not apply to any of the following:

(1) An offering involving less than 10 percent of the issued and outstanding capital stock of an association and less than five hundred thousand dollars ($500,000).

(2) An offering made under a registration statement filed under the Securities Act of 1933.

(3) Any offering exempted by regulation, instruction, or order issued in writing by the commissioner.

(Amended by Stats. 1987, Ch. 730, Sec. 4.)



5615

An application for a permit to sell securities shall be in writing, verified as provided in the Code of Civil Procedure for the verification of pleadings, and shall be filed in the office of the commissioner by the association or the selling stockholders. The application shall include the following:

(a) Regarding the association.

(1) The names and addresses of its officers.

(2) The location of its office.

(3) A balance sheet or statement of its financial condition as of a date within 90 days of the filing date.

(4) A copy of all minutes of any proceedings of its directors, shareholders, or stockholders relating to or affecting the issue of such securities.

(b) Regarding the offering.

(1) A brief description of the method by which the securities are to be offered for sale, including the offering price and the underwriting commissions and expense, if any.

(2) A copy of a prospectus or advertisement or other description of the securities prepared for distribution or publication in accordance with requirements prescribed by the commissioner.

(3) A copy of any contract concerning the sale of the securities.

(4) With respect to any permit issued pursuant to Section 5614, the names and addresses of the selling stockholders and of the officers of any selling corporation and the partners of any selling partnership.

(c) Such additional information as the commissioner may require.

(d) An application fee as prescribed by the commissioner pursuant to Section 9001.

(Amended by Stats. 1988, Ch. 718, Sec. 6.)



5616

Upon the filing of the application for a permit to sell securities, the commissioner shall examine the application and other papers and documents filed therewith, and he or she may make a detailed examination, audit, and investigation of the association and its affairs. If the commissioner finds that the proposed plan for the issue and sale of such securities is fair, just, and equitable, the commissioner shall issue to the applicant a permit authorizing it to issue and dispose of its securities in such amounts and for such considerations and upon such terms and conditions as the commissioner may provide in the permit. If the commissioner does not so find, the commissioner shall deny the application and notify the applicant in writing of his or her decision.

(Amended by Stats. 1988, Ch. 718, Sec. 7.)



5617

Every permit to sell securities shall recite in bold type that the issuance thereof is permissive only and does not constitute a recommendation or endorsement of the securities permitted to be issued.

(Amended by Stats. 1988, Ch. 718, Sec. 8.)



5618

The commissioner may amend, alter, or revoke any permit issued by the commissioner, or temporarily suspend the rights of the association under such permit.

(Added by Stats. 1984, Ch. 287, Sec. 10. Effective July 6, 1984.)






ARTICLE 4 - Issuance of Stock and Certificates

5620

(a) A stock association may issue shares of common stock and preferred stock, with or without par value, and common and preferred stock may be divided into classes and the classes into series.

(b) Stock associations which have withdrawable shares outstanding as of the effective date of this section may continue to issue savings accounts in that form and the holders of these accounts shall have the same rights as they had before this section became law.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5621

(a) With the approval of the commissioner, a mutual association may amend its articles of incorporation to authorize the issuance of stock and may issue stock. Any amendment to the articles of incorporation and bylaws of an association which for the first time authorizes it to issue stock shall be approved by the vote or written assent of a majority of the total votes of members outstanding, except that the amendment shall require approval only of the commissioner and board of directors of an association if the commissioner finds that grounds exist for the appointment of a conservator for the association pursuant to subdivision (a) of Section 8225.

(b) An amendment to the articles of incorporation of an association pursuant to this section may include provisions with respect to the surplus, reserves, and undivided profits of the association and in that case the surplus, reserves, and undivided profits shall be retained and disposed of in accordance with those provisions.

(c) The corporate existence of a mutual association which amends its articles of incorporation pursuant to this section to authorize the issuance of stock and which issues stock shall continue to be, and the resulting stock association shall be deemed to be, a continuation of the mutual association. The Legislature finds and declares that Section 563b.41 (d)(3) of Title 12 of the Code of Federal Regulations sets forth the law of this state with regard to the continuity of corporate existence in mutual association to stock association conversions and that this section has reflected that law from the time of the original adoption of Section 563b.41 of Title 12 of the Code of Federal Regulations.

(Amended by Stats. 1989, Ch. 868, Sec. 2. Effective September 26, 1989.)



5622

Capital stock of a stock association shall be issued pursuant to the following requirements:

(a) Except for stock issued pursuant to a stock dividend, stock split, reverse stock split, reclassification of outstanding stock into stock of another class, exchange of outstanding stock for stock of another class or other change affecting outstanding stock or an employee stock option plan or a plan of merger, consolidation, conversion from a mutual to a stock association, or other type of reorganization that has been approved by the commissioner, the consideration for the issuance of capital stock shall be money paid, debts or securities canceled or tangible or intangible property actually received either by the association or by a wholly owned subsidiary. The par value or stated value of stock shall be maintained as the permanent capital of the association and any additional amount paid in shall be credited to paid-in surplus.

(b) The aggregate par value or stated value of all outstanding shares of capital stock shall be the permanent capital of the association and except as otherwise specifically provided by this division, capital stock shall not be retired until final liquidation of the association.

(c) No association shall reduce the par or stated value of its outstanding capital stock without first obtaining the written approval of the commissioner, and approval shall be withheld if the reduction would cause the par or stated value of outstanding capital stock to be less than the minimum required by this division or would result in less than adequate statutory net worth as the commissioner may determine under Section 6475.

(d) No association shall retire any part of its capital stock unless the retirement is approved by the commissioner.

(e) No association shall make loans secured by its capital stock.

(f) With the written approval of the commissioner, an association may purchase its capital stock or may contract with a stockholder for purchase of stock upon the stockholder’s death. However, the purchase shall not reduce the net worth accounts of the association, or any of them, to an amount less than required by applicable law. An association which agrees with a stockholder to purchase that stockholder’s capital stock upon death may purchase insurance upon the life of the stockholder to fund or partially fund the purchase.

(Amended by Stats. 1987, Ch. 1162, Sec. 6. Effective September 26, 1987.)



5623

A mutual association may issue mutual capital certificates in accordance with regulations of the commissioner.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5624

An association may issue net worth certificates in accordance with applicable regulations of the Office of Thrift Supervision or the Federal Deposit Insurance Corporation.

(Amended by Stats. 1990, Ch. 1118, Sec. 23.)






ARTICLE 5 - Association Name, Office

5650

Notwithstanding the provisions of subdivision (a) of Section 201 of the Corporations Code and Division 1 of the Financial Code, the name of every association shall include either the words “savings association,” “savings and loan association,” “savings bank” or such other designation as the commissioner may approve. These words shall be preceded by an appropriate descriptive word or words approved by the commissioner.

(Amended by Stats. 1984, Ch. 868, Sec. 5.)



5651

(a) No certificate of approval of articles of incorporation of a proposed association having the same name as an association in existence in this state on the date an application is filed under Section 5401, or a name so nearly resembling it as to be likely to deceive, shall be issued by the commissioner, except to an association formed by the reincorporation, reorganization, or consolidation of the association with other associations, or upon the sale of the property or franchise of an association. The commissioner may presume that the use of any word or words already adopted, appropriated, or used in its corporate name by any association then existing in this state, except the words “the,” “and,” “mutual,” “guarantee,” “building,” “loan,” “savings,” “association,” or “bank,” constitutes such similarity of names as to be likely to mislead the public.

(b) An association shall not adopt or change to a name that will result in unfair competition or public confusion, or be deceptive, scandalous, or otherwise unsuitable.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5652

Except as otherwise authorized under existing law, no person, unless lawfully authorized to do business in this state under the provisions of this division and who is actually engaged in carrying on a savings association business, shall:

(a) Do business under any name or title that contains the following terms:

(1) “Savings association.”

(2) “Savings bank.”

(3) “Savings and loan association.”

(4) “Building and loan association.”

(5) “Building association.”

(6) Any combination employing either or both of the words “building,” or “loan,” with one or more of the words “saving,” “savings,” or words of similar import.

(7) Any combination employing one or more of the words “saving,” “savings,” or words of similar import with one or more of the words “association,” “bank,” “institution,” “society,” “company,” “fund,” “corporation,” or words of similar import.

Notwithstanding the provisions of this subdivision, use of the term “savings bank” in a name or title is not prohibited to any person regulated by the provisions of Division 1 (commencing with Section 99), Division 7 (commencing with Section 18000), or under procedures and regulations promulgated by the Comptroller of the Currency, Federal Reserve Board, Office of Thrift Supervision, Federal Housing Finance Board, or Federal Deposit Insurance Corporation. Any reference to the term “savings bank” in this division is not intended to apply to any person other than persons authorized to do business in this state under this division.

(b) Use any name or sign or circulate or use any letterhead, billhead, circular or paper whatever, or advertise or represent in any manner that indicates or reasonably implies that the business is the character or kind of business carried on or transacted by an association or is likely to lead any person to believe that the business is that of an association.

(Amended by Stats. 1996, Ch. 1064, Sec. 551. Effective January 1, 1997. Operative July 1, 1997.)



5653

Upon application by the commissioner or any association, a court of competent jurisdiction may issue an injunction to restrain any person from violating or continuing to violate any of the provisions of Section 5652. Any person who violates any provision of Section 5652 shall be punished by a fine of not more than five thousand dollars ($5,000), and each day of violation shall constitute a separate offense. The prohibitions of Section 5652 shall not apply to any corporation or association formed for the purpose of promoting the interests of thrift institutions, the membership of which is comprised of thrift institutions, their officers, or other representatives.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5654

(a) Without the prior approval of the commissioner, as provided in this division, no association shall do any of the following:

(1) Establish or maintain any office, other than its home office, which shall be in the location named in the certificate of authority.

(2) Change the location or designation of any office from its approved location or designation.

(3) Change its corporate name by amendment of its articles of incorporation and its certificate of authority. A change of name is subject to the same criteria as set out in Sections 5650 and 5651.

(4) Amend its articles of incorporation or bylaws.

(5) Establish or maintain a subsidiary.

(6) Acquire all or substantially all of the assets or savings account liabilities of a branch or branches of another financial institution.

(b) Applications for approval under this section shall be filed in the office of the commissioner, shall include information as prescribed by regulation or written instruction of the commissioner, and shall be accompanied by any filing fee prescribed by the commissioner pursuant to Section 9001.

(c) A public hearing may be held on applications filed under this section in accordance with procedures prescribed by law or by regulations adopted by the commissioner.

(d) No certificate of amendment or other certificate to amend the articles of incorporation of an association shall be filed in the office of the Secretary of State unless there is attached thereto the certificate of the commissioner approving the certificate.

(e) Applicants filing under this division shall publish notice as prescribed by the commissioner.

(Amended by Stats. 1988, Ch. 718, Sec. 9.)



5655

No association shall advertise or hold itself out to the public as a bank. This subdivision shall not be construed to prohibit an association which is a savings bank from advertising or holding itself out to the public as a “savings bank.”

(Added by Stats. 1984, Ch. 287, Sec. 12. Effective July 6, 1984.)






ARTICLE 6 - Conversions

5700

A state association may convert itself into a federal association by following the procedure outlined in Sections 5701 through 5708.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5701

At any regular or special meeting called to consider the conversion of an association into a federal association, in the case of a stock association, the stockholders entitled to vote and any members entitled to vote, by an affirmative majority of the votes cast in person or by proxy; and in the case of a mutual association the members, by action on a proposal approved by the members, may resolve to convert the association into a federal association.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5702

Any executor, administrator, guardian, conservator of a natural person or receiver, and any fiduciary or trustee, and any public corporation, political subdivision, public instrumentality, charitable institution, educational and eleemosynary institution, trust company or financial institution, and any insurance company or cemetery association may, without obtaining court approval:

(a) Vote in person or by proxy in favor of or against converting a state association into a federal association, or may approve or disapprove the determination to so convert.

(b) Exchange any stock, savings accounts, or other rights or claims, for securities issued by the federal association, and hold the securities as legal investments.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5703

Promptly after the meeting approving a conversion into a federal association, the association shall file in the office of the commissioner a certificate verified by the president or vice president and the secretary or assistant secretary of the association. The certificate shall contain a copy of the minutes of the meeting and a statement of the number of stockholders and members entitled to vote and the number voting to approve the determination to convert the association into a federal association. A like certificate shall be filed in the office of the Secretary of State.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5704

A certified copy of the certificate required by Section 5703 filed in the office of the Secretary of State is presumptive evidence of the holding of the meeting, the action taken at the meeting, and of the approval of stockholders and members.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5705

After the meeting of the stockholders and members, the association shall take any action necessary to make it a federal association, and promptly after receipt of the federal charter the association shall file in the office of the commissioner and in the office of the Secretary of State, a copy of the charter issued to it by the Office of Thrift Supervision or a certificate showing the organization of the association as a federal association certified by or on behalf of the Office of Thrift Supervision. Upon the filing of this instrument in the office of the Secretary of State the association ceases to be a state association and is a federal association.

(Amended by Stats. 1990, Ch. 1118, Sec. 25.)



5706

At the time the conversion into a federal association becomes effective the association ceases to be supervised by this state and all of the property of the association, including all of its right, title, and interest in and to all property of every kind and character immediately, by operation of law and without any conveyance, or transfer and without any further act or deed, is vested in the association under its new name and style as a federal association and under its new jurisdiction.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5707

The converted federal association shall have, hold, and enjoy the property mentioned in Section 5706 in its own right as fully and to the same extent as the property was possessed, held, and enjoyed by it as a state association and the federal association shall continue to be responsible for all of the obligations of the converted state association to the same extent as though the conversion had not taken place. The federal association is merely a continuation of the state association under a new name and new jurisdiction and the revision of its corporate structure as is considered necessary for its proper operation under the new jurisdiction.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5708

Where a copy of a charter of a federal association, issued by the Federal Home Loan Bank Board pursuant to the laws of the United States was filed with the Secretary of State prior to September 13, 1941, with the intent of converting a building and loan association organized and existing under the laws of this state into a federal association, those conversions are validated, legalized, ratified and confirmed.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5709

Any federal association may convert itself into an association by following the procedure set forth in Sections 5710 through 5718.

(Amended by Stats. 1984, Ch. 287, Sec. 12.5. Effective July 6, 1984.)



5710

At any regular or special meeting called to consider the action, the stockholders and members entitled to vote by an affirmative majority of the votes cast in person or by proxy, may resolve to convert a federal association into an association.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5711

Copies of the minutes of the proceedings of the meeting of the stockholders or members in which they vote to convert into an association, verified by the president or vice president and the secretary or an assistant secretary, shall be filed promptly after the meeting in the office of the commissioner, and, in duplicate, with the federal home loan bank of which the association is a member.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5712

The verified copies of the minutes of the meeting, when filed as required by Section 5711, are presumptive evidence of the holding and action of the meeting.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5713

After a meeting as provided for in Section 5710, the federal association shall take or cause to be taken such action as shall make it an association in the manner prescribed and authorized by this division. The directors elected at the meeting shall file the documents with applicable fees and take such proceedings as are required by this division in the case of the original incorporation of an association. The decision for approval or denial shall be issued in writing. No association incorporated by conversion from a federal association is required to comply with any of the provisions of law or any regulations promulgated by the commissioner relating to the minimum amounts of capital required to be subscribed in connection with the original incorporation of an association under this division.

(Amended by Stats. 1986, Ch. 361, Sec. 4.5.)



5714

The directors of an association converted from a federal association may insert in the articles of incorporation the following statement: “This association is incorporated by conversion from a federal savings and loan association. ”

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5715

Promptly after the filing of the articles of incorporation with the Secretary of State, there shall be filed with the federal home loan bank of which the association is a member, two copies of the articles of incorporation, certified by the Secretary of State.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5716

Upon the filing of the articles of incorporation with the Secretary of State, the federal association ceases to be a federal association and is an association under the laws of this state. All of the property of the federal association, including all of its right, title, and interest in and to all property of every kind and character immediately, by operation of law and without any conveyance or transfer, and without any further act or deed, is vested in the association under its new name and style as an association and under its new jurisdiction.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5717

The converted association shall have, hold, and enjoy the property mentioned in Section 5716 in its own right as fully and to the same extent as the property was possessed, held and enjoyed by it as a federal association and the converted association continues responsible for all of the obligations of the converted federal association to the same extent as though conversion had not taken place. The association is merely a continuation of the federal association under a new name and new jurisdiction and such revision of its corporate structure as is considered necessary for its proper operation under the new jurisdiction.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5718

In the event stock is to be issued by the converted association, the commissioner may issue an organizing permit to the federal association or to the board of directors elected to serve after conversion, authorizing the association or the board of directors to take subscriptions to stock, to collect subscription payments and to impound the payments pending the issuance of stock, and authorizing the converted association to issue stock after the filing of its articles of incorporation with the Secretary of State. The commissioner may require that all stock to be initially issued be subscribed and fully paid. The commissioner may also issue a certificate of authority to the converted association to be effective upon filing of its articles of incorporation, and may also issue any other orders and permits necessary to authorize the association to continue business without interruption upon the filing of its articles of incorporation.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 7 - Power to Reorganize, Merge, Consolidate, or Transfer Assets

5750

(a) Pursuant to a plan or agreement (referred to as “agreement” in this article) adopted by the board of directors and approved by the commissioner as fair, just and equitable, and as adequately protecting the interests of the association, its members, or stockholders, its savings account holders and the public, an association shall have the power to reorganize or to merge or consolidate with or transfer all or substantially all its assets to another association or federal association, or any other corporation, provided that the principal terms of the plan of the reorganization, merger, consolidation, or transfer shall, in the case of a stock association, be approved at an annual meeting or at any special meeting, or by the written consent of the stockholders voting on the action, by not less than a majority of the total number of votes eligible to be cast. In the case of a mutual association, if required by the commissioner, the principal terms of such a plan shall be approved by members representing not less than a majority of the voting power.

(b) In all cases the survivor association shall succeed to all the rights, obligations, and relations of the constituent associations.

(c) As a step in a plan of the reorganization, merger, consolidation, or transfer under this section, an interim corporation may be formed. As used in this section, “interim corporation” means a corporation formed to facilitate the acquisition of 100 percent of the voting stock of an existing association or other insured stock institution by or for a newly formed company or an existing savings and loan holding company or to facilitate any other transaction the commissioner may approve.

(Amended by Stats. 1987, Ch. 730, Sec. 5.)



5751

At the sole discretion of the commissioner a public hearing may be held on applications filed under this article, in accordance with procedures established by the commissioner by regulation.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5752

Applications filed under this article shall be accompanied by any applicable filing fee prescribed by the commissioner pursuant to Section 9001.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5753

The provisions of Chapter 13 (commencing with Section 1300) of Division 1 of Title 1 of the Corporations Code shall apply only to stockholders and shares of stock owned by them in the association being merged, or where assets are being transferred into a surviving association, or where a merger or transfer is approved under the provisions of this article by written consent of the stockholders.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5754

In a merger the agreement shall state any matters with respect to which the articles of the surviving association are deemed amended and the articles shall be amended accordingly, without any further proceedings, upon the effective date of the merger, but with respect to any amendments, the agreement shall meet the requirements of Section 907 of the Corporations Code in identifying any provisions to be amended, stricken, or added and shall set forth in full the wording of the provision as amended or added or the wording of the amended articles if they be amended in full.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5755

When a merger or consolidation agreement has been approved by the directors and the stockholders or members of an association, the association shall mail notice of the approval to each of its stockholders or members at least 10 days before filing the certificate as provided in this section unless the consents of all stockholders or members entitled to vote have been solicited and received in writing.

After approval by the directors and stockholders or members has been given, the association shall prepare and submit to the commissioner for written approval a certificate in the form of an officers’ certificate (Section 173 of the Corporations Code) which shall set forth the following:

(a) An identification of the agreement of merger or consolidation by reference to names of parties and date.

(b) That the agreement was approved by the board of directors of the association.

(c) The total number of outstanding shares of each class of stock entitled to vote, or in the case of a mutual association the total value of accounts outstanding.

(d) That the principal terms of the agreement were approved by the vote or written consent of a number of shares of each class of stock which equaled or exceeded the vote required, or in the case of a mutual association that approval by the members was not required by the commissioner or that the principal terms of the agreement were approved by the vote or written consent of members holding a total value of accounts which equaled or exceeded the vote required.

(e) The percentage vote required of each class.

(f) That the agreement for merger or consolidation submitted to the commissioner for written approval and for filing with the Secretary of State concurrently with this certificate is the agreement hereinabove referred.

(g) Any additional matters that the commissioner may require.

(Amended by Stats. 1986, Ch. 361, Sec. 5.)



5756

Any amendment to a merger or consolidation agreement may be adopted, and the agreement so amended may be approved at the meeting of the stockholders or members of any of the associations or by written consent of the stockholders or members, in the same manner and by the same vote as the original agreement. If the agreement so amended is approved at a meeting or by written consent by the stockholders or members and by the board of directors of each of the associations by the vote or written consent required for approval of the original agreement, the agreement so amended shall be signed and acknowledged and shall have certified therewith the approval of the directors and of the stockholders or members in the same manner as provided for in the original agreement, and shall then constitute the merging or consolidating agreement.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5757

Notwithstanding any other provision of law, the approval of transactions under this article shall not be required by any borrowers or by holders of savings accounts in associations that issue stock.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5758

The executed agreement, or an executed counterpart of it and the respective certificate of each constituent association or any other corporation and of the surviving association shall be filed with the Secretary of State. Neither the agreement nor any certificate shall be filed, however, unless the commissioner’s written approval is attached. The effective date of the merger or consolidation under this article shall be the date of the filing with the Secretary of State of the copy of the approved agreement of merger or consolidation. A copy of the approved agreement certified by the Secretary of State shall be filed with the commissioner.

If the resulting association is a federal association, the effective date of merger shall be the date the merger is effective under regulations of the Office of Thrift Supervision.

(Amended by Stats. 2006, Ch. 773, Sec. 47. Effective September 29, 2006.)



5759

An association may acquire all or at least 90 percent of the issued and outstanding stock of another association, or any other corporation, with the prior written approval of the commissioner upon conditions that the commissioner may impose as a step in a plan of merger to be approved by the commissioner. The acquisition of stock shall be upon terms as may be approved by the board of directors of the acquiring association and ratified by the vote or written consent of holders of a majority of the outstanding stock of each class of stockholders of the acquiring association.

(Amended by Stats. 1984, Ch. 868, Sec. 7.)



5760

(a) Any association, owning all the outstanding stock of any corporation, may merge its wholly owned subsidiary corporation if the laws under which the subsidiary corporation exists permit a merger as this section provides. The association shall submit to the commissioner for approval a certificate of ownership in its name signed by its president or a vice president, and its secretary or an assistant secretary, which shall be verified by their affidavit, stating, in effect, that the matters set forth in the certificate are true of their own knowledge. The certificate shall set forth:

(1) That it owns all the outstanding stock of the merged corporation.

(2) A copy of the resolution adopted by its board of directors to merge the corporation, and to assume all of its obligations.

(3) The time and place of the meeting of the board of directors at which the resolution was adopted, and the vote by which it was adopted.

(b) If an association owns less than all the outstanding stock but at least 90 percent of the outstanding shares of stock of each class of a corporation or corporations, domestic or foreign, the merger of the subsidiary corporation or corporations into the parent association may be effected by resolutions adopted by the boards of the parent and each subsidiary corporation, and the filing of a certificate of ownership as provided in subdivision (d). The resolution of the board of the parent association shall provide for the merger, shall provide that the parent association assumes all the liabilities of each subsidiary corporation and shall set forth the securities, cash property or rights to be issued, paid, delivered or granted by the parent association upon surrender of each share of stock of each subsidiary corporation not owned by the parent association. The resolution of the board of each subsidiary corporation shall approve the fairness of the consideration to be received for each share of stock of the subsidiary corporation not owned by the parent association.

(c) Notwithstanding any other provision of law, in any merger pursuant to this section, the parent association may change its name regardless of whether the name so adopted is the same or similar to that of one of the disappearing associations. In this case the resolution shall provide for the amendment of articles to change the name.

(d) After adoption of the resolution or resolutions of merger, as provided under subdivision (b), the association shall submit to the commissioner for approval a certificate of ownership in its name signed by its president or a vice president, and its secretary or an assistant secretary, which shall be verified by their affidavit, stating, in effect, that the matters set forth in the certificate are true of their own knowledge. The certificate shall set forth:

(1) That the association owns at least 90 percent of the outstanding stock of the merged corporations.

(2) A copy of the resolution adopted by the association’s board of directors to merge the corporation, to assume all of its obligations, and including the resolution for a change of name if applicable.

(3) A copy of the resolution or resolutions adopted by the board of each subsidiary corporation, if required.

(4) The time and place of the meeting of the boards of directors of the parent and the subsidiary at which the resolutions were adopted, and the vote by which they were adopted.

(e) In the event all of the outstanding shares of stock of a subsidiary domestic corporation party to a merger effected under this section are not owned by the parent association immediately prior to the merger, the parent association shall, at least 20 days before the effective date of the merger, give notice to each stockholder of the subsidiary corporation that the merger will become effective on or after a specific date, which notice shall contain (1) a copy of the resolutions of the boards of directors of the parent and the subsidiary required by subdivision (b) above and (2) the information which must accompany the notice required by subdivision (a) of Section 1301 of the Corporations Code. The notice shall be sent by mail addressed to the stockholder at the address of the stockholder as it appears on the records of the corporation. The stockholder shall have the right to demand payment of cash for the shares of stock of the stockholder pursuant to the provisions of Chapter 13 (commencing with Section 1300) of Division 1 of Title 1 of the Corporations Code.

(f) If a merger authorized by this section is approved, the commissioner shall attach to the certificate written approval, and the certificate shall be filed with the Secretary of State. A copy of the approved certificate certified by the Secretary of State shall be filed with the commissioner. Thereupon, all of the estate, property, rights, privileges, and franchises of the merged corporation shall vest in and be held and enjoyed by the parent association as fully as the same were before held and enjoyed by the merged corporation, but subject to all the liabilities and obligations of the merged corporation and the rights of all creditors. The parent association shall not, however, thereby acquire the right to engage in any business or to exercise any right, privilege, or franchise of a kind which it could not lawfully engage in or exercise under the provisions of this division. The parent association shall be deemed to have assumed all the liabilities and obligations of the merged corporation, and shall be liable in the same manner as if it had itself incurred the liabilities and obligations.

(g) If the merged subsidiary is a domestic corporation, a copy of the certificate shall be filed in the office of the Secretary of State on behalf of the subsidiary corporation. If the merged subsidiary is a foreign corporation qualified for the transaction of intrastate business in this state there shall be filed in the office of the Secretary of State on behalf of the foreign subsidiary a certificate of surrender and right to transact intrastate business as provided in Section 2112 of the Corporations Code.

(Amended by Stats. 2006, Ch. 773, Sec. 48. Effective September 29, 2006.)



5761

The directors of an association may, in their discretion, abandon a transaction under this article, subject to the rights of third parties under any contracts relating thereto, without further action or approval by the stockholders or members of the association, at any time before the transaction has been completed.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



5762

The commissioner may adopt rules and regulations relating to any transaction regulated by this article.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 8 - Holding Companies and Stock Acquisitions

5800

For the purposes of this article the following words and phrases shall have the following meanings:

(a) “Savings and loan holding company” means any person that either, directly or indirectly, or acting in concert with one or more other persons:

(1) Owns, controls, or holds with power to vote, or holds proxies to vote:

(A) Where the association or savings and loan holding company has fewer than 500 stockholders or members, 25 percent or more of the outstanding voting capital stock of any capital stock association or savings and loan holding company or 25 percent or more of the total number of votes or proxies of votes eligible to be cast by the members of any mutual association located in this state.

(B) Where the association or savings and loan holding company has at least 500 stockholders or members, 10 percent or more of the outstanding voting capital stock of any capital stock association or savings and loan holding company or 10 percent or more of the total number of votes or proxies of votes eligible to be cast by the members of any mutual association located in this state.

(2) Controls in any manner, whether by the holding of proxies or otherwise, the election of a majority of the directors of any association or savings and loan holding company located in this state.

(b) Notwithstanding subdivision (a), an individual or group of individuals shall not be deemed to be a “savings and loan holding company” solely because an individual or group of individuals solicits, holds, or votes proxies in an association if, at the time of receiving the proxies, the individual or group of individuals serve as directors of the association and solicited or received the proxies pursuant to authorization by the board of directors of the association.

(c) “Subsidiary” of a person means any person, except an individual that is directly or indirectly owned, controlled, or otherwise held by that person to the extent or in the manner described in the preceding subdivision.

(d) “Completed application” means an application for acquisition of control of an association, as filed with the commissioner, together with any amendments by the applicant, additional information requested in writing by the commissioner, and accompanied by the applicable filing fee pursuant to Section 9001. If the additional required information is not received within 30 days of the date of the request, the commissioner may consider the application complete upon written notice to the applicant.

(Amended by Stats. 1987, Ch. 730, Sec. 6.)



5801

(a) Except as provided in subdivision (b), no person may become a savings and loan holding company, or thereafter register under Section 5804, unless the commissioner approves a completed application. The application shall be in a form prescribed by the commissioner, contain the following information and any additional information that the commissioner may determine by regulation or by written instructions to be necessary or appropriate to preserve the public interest, the integrity of the state’s savings association system, and to protect the interests of savings account holders, borrowers, and stockholders resident in this state:

(1) The identity, experience, and financial and managerial resources of each acquiring person by whom or on whose behalf the application is made.

(2) The terms, conditions, and method of any proposed acquisition, including copies of all tender offers used or to be used in connection with any proposed acquisition of capital stock.

(3) The source, kind, and amount of the consideration used or to be used in making the acquisition, and, if any part of the consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction and the names of all participating persons.

(4) Any plans or proposals that any acquiring person may have to liquidate or convert the association or savings and loan holding company, to sell its assets or merge it with any company, to change the number of its employees in this state or the terms and conditions of their employment, or to make any other substantial change in its business, corporate structure, management or employees upon becoming a holding company.

(5) The names of those officers and directors that the acquiring person proposes to install in any change of managements, and for each of those officers and directors a financial statement, a description of experience in savings association related matters, and a statement as to whether the officer or director ever has been found guilty of misrepresentation, fraud, or financial misdealings.

(6) If any tender offer, request or invitation for tenders or other agreement to acquire control is proposed to be made by means of a registration statement under the federal Securities Act of 1933, as amended, or in circumstances requiring the disclosure of similar information under the federal Securities Exchange Act of 1934, as amended, or in an application filed with the Office of Thrift Supervision or Federal Deposit Insurance Corporation requiring similar disclosure, that registration statement or application may be filed with the commissioner in lieu of the requirements of this section.

(b) The commissioner may exempt any transaction from the operation of this section if the commissioner determines that regulation of the transaction is not necessary or appropriate.

(Amended by Stats. 1990, Ch. 1118, Sec. 27.)



5802

The commissioner shall within 60 days after the date of filing of a completed application, unless good cause is shown why a decision to approve or deny could not be made within 60 days, approve the application with any conditions reasonably necessary or advisable in the public interest, or deny the application. The commissioner shall determine whether the following criteria are met, and if the criteria are not met, the application shall be denied:

(a) The acquisition, under any federal or state law, will not substantially lessen competition and will not in any manner be in restraint of trade or result in a monopoly, or be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the savings association business in any part of the state unless the commissioner finds that the anticompetitive effects of the proposed acquisition are clearly outweighed in the public interest in meeting the convenience and needs of the community that the association serves.

(b) The financial condition of any acquiring person will not jeopardize the financial stability of the association or the savings and loan holding company sought to be acquired and will not prejudice the interest of the savings account holders, borrowers, or stockholders of the association and is in the public interest.

(c) The plan or proposal under which the acquiring person intends to liquidate the savings association or the savings and loan holding company, to sell its assets or to merge it with any person or association, or to make any other major change in its business or corporate structure or management, is fair and reasonable to the association, its savings account holders, borrowers, and resident stockholders, and will not tend to impair the integrity of the state’s savings association system, and is in the public interest.

(d) The competence, experience, integrity, and resources of any acquiring person indicate that approval would be in the interest of the association, its savings account holders, borrowers, and resident stockholders and of the community that the association serves.

(e) The requirements of this article have been met.

(f) The acquisition would not violate state or federal law and the commissioner determines that approval is in the public interest.

(g) The applicant has provided all information requested by the commissioner.

(Amended by Stats. 1987, Ch. 730, Sec. 8.)



5803

(a) After the decision under this article by the commissioner either approving or denying the application, upon the filing with the commissioner within 30 days after the date of the decision of a written request for a hearing by any person aggrieved by the decision, the commissioner shall hold a public hearing on the merits of the request, after which the decision shall be affirmed, modified, or reversed.

(b) The commissioner shall have authority to amend, suspend, or revoke an approval of the application for acquisition of control upon failure of the applicant to meet the conditions of the approval, or upon a finding that the approval was based on false statements, misrepresentations, or omission of material facts.

(Amended by Stats. 1987, Ch. 730, Sec. 9.)



5804

(a) Within 60 days following approval, or a later date if extended by the commissioner, each savings and loan holding company shall register with the commissioner in a prescribed form which shall require information with respect to the financial condition, ownership, operations, management, and intercompany relationships of the savings and loan holding company and its subsidiaries, and related matters as the commissioner may deem necessary or appropriate.

(b) The registration shall automatically expire if the approval of the application for acquisition of control is revoked or suspended or the person ceases to be a savings and loan holding company.

(c) The commissioner shall be notified in writing by a registered savings and loan holding company upon any change in its beneficial or legal ownership of stock of an association.

(Amended by Stats. 1987, Ch. 730, Sec. 10.)



5806

Each savings and loan holding company, which is not an individual, shall pay an initial and an annual registration fee of five hundred dollars ($500) if the registrant’s association subsidiaries have total assets of up to one hundred million dollars ($100,000,000) or one thousand dollars ($1,000) if the subsidiaries have total assets of one hundred million dollars ($100,000,000) or more. These fees shall be paid within 30 days following notice from the commissioner that payment is due.

(Amended by Stats. 1989, Ch. 868, Sec. 3. Effective September 26, 1989.)



5807

When a savings and loan holding company has satisfied the requirements of this article, the commissioner shall issue the holding company a certificate of registration, and shall send a copy to each association subsidiary in this state with respect to which the holding company has registered.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5808

No association that is a subsidiary in this state of any savings and loan holding company that does not have in effect a certificate of registration for that association as required by this article or whose holding company has failed to comply with (1) an order of a court made in respect to the provisions of this division or (2) an order of the commissioner under Section 8200, shall knowingly, without consent of the commissioner, do any of the following:

(a) Transfer or register stock or other securities on its books for or issue certificates to its holding company.

(b) Pay dividends on stock of which its holding company is the record or beneficial owner.

(c) Permit the voting of stock owned or controlled by its holding company.

(d) Make any other payments of any nature to its holding company.

(e) Enter into any agreement, contract, or transaction with its holding company.

(Amended by Stats. 1987, Ch. 730, Sec. 11.)



5809

(a) The commissioner from time to time may require reports from any savings and loan holding company and its subsidiaries in a format deemed necessary or appropriate and relevant to the jurisdiction and responsibilities of the commissioner under this division. Any savings and loan holding company and its subsidiaries shall file reports and be subject to examination as required by the commissioner in the manner provided for associations in Article 3 (commencing with Section 8150) of Chapter 7.

(b) The cost of any examination may be assessed against each savings and loan holding company examined and the assessment shall be paid to the department.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



5810

The commissioner shall have the enforcement powers with respect to savings and loan holding companies and their subsidiaries that are provided with respect to associations in Section 8200.

(Amended by Stats. 1987, Ch. 1162, Sec. 9. Effective September 26, 1987.)



5811

This article shall not apply to an acquisition of stock made pursuant to a plan or agreement of reorganization, merger, consolidation, or transfer of assets under Section 5750.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 9 - Dissolution

5850

(a) An association may dissolve pursuant to the General Corporation Law (Division 1 (commencing with Section 100) of Title 1 of the Corporations Code).

(b) In the case of a mutual association, the required vote of members to elect voluntarily to wind up and dissolve shall be by members representing 50 percent or more of the voting power required to elect directors of the association.

(c) No certificate of election to dissolve or certificate of dissolution of an association shall be filed with the Secretary of State unless there is attached thereto the certificate of the commissioner approving the same.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 10 - Mutual Holding Companies

5860

Notwithstanding any other provision of law, but subject to prior approval of the commissioner, any mutual association may reorganize so as to become a mutual holding company by causing a reorganized savings and loan association to be incorporated and organized as a stock association under this chapter, transferring to the reorganized stock association a substantial part of the assets of that mutual association and causing the reorganized stock association to assume all or a substantial part of the liabilities of the mutual association, including all of its savings account liabilities.

(Added by Stats. 1988, Ch. 718, Sec. 10.)



5861

Upon transfer of assets and assumption of liabilities pursuant to Section 5860, persons who prior thereto held savings accounts with, or other rights as creditors of, the mutual association with respect to accounts and liabilities transferred shall have such accounts and rights solely with respect to the reorganized stock association, and the corresponding liability or obligation of the mutual association to those persons shall be assumed by the reorganized stock association without a change in terms. Persons who had ownership, liquidation, or voting rights with respect to the mutual association shall continue to have those rights solely with respect to the mutual association in its reorganized form as a mutual holding company.

(Added by Stats. 1988, Ch. 718, Sec. 10.)



5862

A reorganization of a mutual association pursuant to this article shall be approved by the board of directors and by the members of the mutual association.

(Added by Stats. 1988, Ch. 718, Sec. 10.)



5863

An application to the commissioner for approval of a reorganization under this article shall contain such relevant information as the commissioner may require. The commissioner may disapprove any proposed mutual holding company formation and refuse to issue a certificate of authority for the reorganized stock association only if within 60 days after the date of filing of a completed application he or she finds the following:

(a) The disapproval is necessary to prevent unsafe and unsound practices.

(b) The financial or managerial resources of the mutual association warrant disapproval.

(c) The mutual association fails to furnish the information required by the commissioner pursuant to this section.

(d) The mutual association fails to comply with the requirements of Section 5862.

(Added by Stats. 1988, Ch. 718, Sec. 10.)



5864

In connection with reorganization pursuant to the provisions of this article, a mutual association may, subject to the approval of the commissioner, retain capital assets at the holding company level to the extent that the capital exceeds adequate reserves as prescribed by state or federal law.

(Added by Stats. 1988, Ch. 718, Sec. 10.)



5865

A mutual holding company shall be deemed to be a savings association continuing its organization under this division and may engage only in activities authorized for an association, but may not issue or accept savings accounts or other deposits and the provisions of subdivision (a) of Section 5606 requiring insurance of savings accounts by the Federal Deposit Insurance Corporation shall not be applicable. The articles of incorporation of the mutual holding company shall be amended to delete any inappropriate statements otherwise required by Section 5501.5 and shall include the following statement:

“This corporation is a mutual holding company organized under the California Savings Association Law (Article 10 (commencing with Section 5860) of Chapter 2 of Division 2 of the Financial Code).”

(Amended by Stats. 1990, Ch. 1118, Sec. 28.)



5866

Sections 5801, 5802, and 5803 shall not apply to a reorganization pursuant to this article.

(Added by Stats. 1988, Ch. 718, Sec. 10.)



5867

Notwithstanding any other provision of law, a reorganized stock association may exercise any and all powers, rights, and privileges of and be subject to all limitations not inconsistent with this article which are applicable to stock associations as provided in this division.

(Added by Stats. 1988, Ch. 718, Sec. 10.)



5868

A reorganized stock association shall have the power to issue additional amounts of capital stock to the mutual holding company of which it is a subsidiary and, in addition, to other persons an amount of capital stock and securities convertible into capital stock which in the aggregate does not exceed 49 percent of the issued and outstanding capital stock of that organized association. For the purposes of the 49 percent limitation, any issued and outstanding securities that are convertible into capital stock shall be considered issued and outstanding capital stock.

(Added by Stats. 1988, Ch. 718, Sec. 10.)









CHAPTER 3 - Corporate Administration

ARTICLE 1 - Meetings of Members of Mutual Associations

6000

An annual meeting of the members of each mutual association shall be held at a time and place fixed in the bylaws of the association.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6001

Special meetings of the members of a mutual association may be called at any time by the president or the board of directors, and shall be called by the president, a vice president, or the secretary upon the written request of members holding of record in the aggregate at least 10 percent of the outstanding savings deposits of the association. Such written request shall state the purposes of the meeting and shall be delivered at the principal office of the association addressed to the president.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6002

Notice of each annual and special meeting shall be either published once a week for the two successive calendar weeks (in each instance on any day of the week) immediately prior to the week in which such meeting shall convene, in a newspaper printed in the English language and of general circulation in the city or county in which the principal office of the association is located, or mailed postage prepaid at least 15 days and not more than 45 days prior to the date on which such meeting shall convene to each of its members of record at the last address of the member appearing on the books of the association. Such notice shall state the name of the association, the place of the meeting, the time when it shall convene and, in the case of a special meeting, the purpose or purposes for which the meeting is called. A similar notice shall be posted in a conspicuous place in each of the offices of the association during the 14 days immediately preceding the date on which such meeting shall convene. Notice need not be given to any member who in person or by proxy, in writing, waives notice of such meeting.

(Amended by Stats. 1985, Ch. 983, Sec. 2.5. Effective September 26, 1985.)



6003

In the consideration of all questions requiring action by the members of a mutual association, each member shall be entitled to cast one vote for each one hundred dollars ($100), or fraction thereof, of the withdrawal value of his or her savings account or accounts. No member, however, shall be entitled to cast more than 1,000 votes nor shall votes be cumulated for the election of directors.

(Amended by Stats. 1984, Ch. 287, Sec. 14.7. Effective July 6, 1984.)



6004

(a) In order that the association may determine the members entitled to notice of any meeting or to vote or entitled to receive any distribution or entitled to exercise any rights in respect of any other lawful action, the board of directors of the association may fix, in advance, a record date, which shall not be more than 60 or less than 10 days prior to the date of such meeting or more than 60 days prior to any other action, provided, however, that if the provisions hereof conflict with the provisions of any federal statute or regulation relating to fixing of record dates for associations, the provisions of the federal statute or regulation shall prevail.

(b) If no record date is fixed pursuant to subdivision (a) above:

(1) The record date for determining members entitled to notice of or to vote at a meeting of members shall be at the close of business on the business day next preceding the day on which notice is given or first published, or if notice is waived, at the close of business on the business day next preceding the date on which the meeting is held.

(2) The record date for determining members entitled to give consent to action in writing without a meeting, when no prior action by the board of directors has been taken, shall be the date on which the first written consent is given.

(3) The record for determining members for any other purpose shall be at the close of business on the day on which the board adopts the resolution relating thereto, or the 60th day prior to the date of such other action, whichever is later.

(c) A determination of members of record entitled to notice of or to vote at a meeting of members shall apply to any adjournment of the meeting unless the board fixes a new record date for the adjourned meeting.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6005

At any meeting of the members, voting may be in person or by proxy, provided that no proxy is eligible to be voted at any meeting unless it has been filed with the secretary of the association, for verification, prior to the meeting. Each proxy shall be in writing and when filed with the secretary, shall, unless otherwise specified in the proxy, continue in force from year to year until revoked by a writing delivered to the secretary or by a subsequent proxy executed by the member executing the prior proxy or as to any meeting by attendance at such meeting and voting in person by the person executing the proxy. A proxy is not revoked by the death or incapacity of the maker unless, before the vote is counted, written notice of such death or incapacity is received by the association. Section 604 of the Corporations Code does not apply to any mutual association.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6006

Any number of members present at a regular or special meeting of the members shall constitute a quorum. A majority of all votes cast at any meeting of members shall determine any question unless this division specifically provides otherwise.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 2 - Access to Books and Records; Communication with Stockholders or Members; Derivative Actions

6050

(a) The register of stockholders or members, the books of account, and the minutes of an association shall be subject to inspection upon the written demand of any stockholder or member or group of stockholders or members at any reasonable time during usual business hours, for a proper purpose reasonably related to the stockholder’s or member’s interest. The right of inspection is limited to a stockholder, or member, or group of stockholders or members, who hold of record voting shares having a cost of not less than one hundred thousand dollars ($100,000), or who hold of record voting shares constituting not less than 1 percent of the outstanding voting shares, provided in either case, the stockholder, member, or group of stockholders or members, have been holders of record of the voting shares for at least six months before making the written demand. The right of inspection created by this subdivision shall extend to the records of each subsidiary of an association subject to this subdivision and includes the right to make extracts.

(b) Notwithstanding the right of inspection granted in subdivision (a), no stockholder, member, or group of stockholders or members, shall have the right to inspect or make extracts of any portion of any register, book, or minutes of an association containing any of the following:

(1) A list of depositors in or borrowers from the association.

(2) The addresses of depositors or borrowers from the association.

(3) Individual deposit or loan balances or records. “Records” for the purposes of this paragraph means confidential facts pertaining to personal financial information about an individual, including, but not limited to, an individual’s credit file and any loan application.

(4) Any data from which any of the information described in paragraphs (1) to (3), inclusive, could be reasonably constructed.

(c) Each association director shall have the right at any reasonable time to inspect all books, records, documents of every kind, and the physical properties of that association. The inspection may be made in person or by agent or attorney, and the right of inspection includes the right to make extracts. In the case of foreign associations the right of inspection extends only to books, records, documents, and property located in this state.

(d) Savings accountholders who are not stockholders, members, or directors of an association shall have no right of inspection under this section.

(Amended by Stats. 1991, Ch. 458, Sec. 1.)



6051

(a) If any member, members, stockholder or stockholders desire to communicate with other members or stockholders of an association about any question pending or to be presented for consideration at a meeting of the members or stockholders, the association shall furnish upon request a statement of the approximate number of members or stockholders of the association at the time of the request, and an estimate of the cost of forwarding the communication. The requesting member, members, stockholder or stockholders shall then submit the communication, together with a sworn statement that the proposed communication is not for any reason other than the business welfare of the association, to the commissioner. If after examination of the facts the commissioner finds it to be appropriate, truthful, and in the best interests of the association and the association’s members or stockholders, the commissioner shall execute a certificate setting out the facts and findings and shall forward the certificate together with the communication to the association and direct that the communication be prepared and mailed by the association to the members or stockholders upon the payment to it by those making the request of the expenses of preparation and mailing.

(b) If the commissioner finds the proposed communication to be inappropriate, untruthful, or contrary to the best interests of the association and its members or stockholders, the commissioner may deny or make other disposition of the request to communicate deemed proper and shall execute a certificate setting out facts and findings and deliver it to the party or parties making the request together with an order denying or making other disposition of the request.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6052

(a) No action may be instituted or maintained in the right of any association by any savings account holder who is not a stockholder or member of the association.

(b) An action may be instituted or maintained in the right of an association by a stockholder or member of that association only if all the following conditions exist:

(1) The plaintiff alleges in the complaint that the plaintiff was a registered stockholder or member at the time of the transaction or any part of it, or that the stock or membership devolved upon the plaintiff by operation of law from a holder who was a holder at the time of the transaction or any part of it.

(2) The plaintiff alleges in the complaint with particularity the efforts of the plaintiff to secure from the board of directors the desired action and alleges further that the plaintiff has either informed the association or its board of directors in writing of the ultimate facts of each cause of action against each defendant director or delivered to the association or its board of directors a true copy of the complaint which plaintiff proposes to file, and the reasons for the plaintiff’s failure to obtain the desired action or the reasons for not making an effort to secure the desired action from the association.

(3) The commissioner has determined, after a hearing upon at least 20 days’ written notice to the association and each of its directors, that the action is proposed in good faith and that there is a reasonable probability that the prosecution of the action will benefit the association and its stockholders or members.

(c) Subdivisions (c), (d), (e), and (f) of Section 800 of the Corporations Code apply to any actions under this section.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6053

In the case of an association which converts from a mutual association to a stock association, for a period of up to five years from the date of conversion, special meetings of the stockholders of a stock association may be called at any time by the president, or the board of directors, and shall be called by the president, vice president, or secretary upon the written request of stockholders holding of record in the aggregate at least 20 percent of the outstanding shares of the association, which request shall state the purpose of the meeting and shall be delivered at the principal office of the association addressed to the president. The date for any special meeting called by stockholders shall be set by the board of directors and shall be not less than 60 nor more than 90 days after the date of receipt of the request.

(Added by Stats. 1984, Ch. 868, Sec. 8.)






ARTICLE 3 - Financial Statement Publication

6100

Each association shall prepare and publish annually within the time prescribed by the commissioner in a newspaper of general circulation in the county in which its home office is located, and shall deliver to each member or stockholder upon request, a statement of its financial condition in the form prescribed or approved by the commissioner.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 4 - Directors

6150

(a) The business of each association shall be directed by a board of directors elected by ballot by a plurality of the votes of the members or stockholders present or voting by proxy.

(b) Each director and officer of an association has a legal responsibility and fiduciary duty to administer the affairs of and provide sound management to the association.

(c) In the case of an association which converts from a mutual association to a stock association, for a period of up to five years from the date of conversion, cumulative voting shall not be required in the election of directors unless otherwise provided in the association’s articles of incorporation.

(Amended by Stats. 1986, Ch. 1158, Sec. 2. Effective September 26, 1986.)



6151

No person shall be eligible for election or shall serve as a director or officer of an association who has been convicted of a criminal offense involving dishonesty or a breach of trust.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6152

(a) A director shall automatically cease to be a director upon becoming the subject of an order for relief in bankruptcy or upon conviction of a criminal offense involving dishonesty or a breach of trust.

(b) In the case of an association which converts from a mutual association to a stock association, for a period of up to five years from the date of the conversion, a director may not otherwise be removed except for cause on the affirmative vote of a majority of the votes of members or stockholders eligible to be cast at a legal meeting.

(Amended by Stats. 2009, Ch. 500, Sec. 36. Effective January 1, 2010.)



6153

Directors shall be elected for periods of three years and until their successors are elected and qualified, but provision shall be made for the election of approximately one-third of the board of directors each year.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6154

If the members or stockholders fail to elect a director to fill each vacancy created by an increase in the number of directors, the current directors may fill the vacancy by electing a director to serve until the next annual meeting of the members or stockholders at which time a director shall be elected to fill the vacancy for the unexpired term for the class of directors in which the vacancy exists.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6155

Whenever the number of directors is changed and vacancies caused by the change are filled, the directors so elected shall be elected to terms in accordance with the provisions of Section 6153.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6156

(a) Any vacancy among directors, not filled by the members or stockholders, may be filled by a majority vote of the remaining directors, though less than a quorum, by electing a director to serve until the next annual meeting of the members or stockholders, at which time a director shall be elected to fill the vacancy for the unexpired term for the class of director in which the vacancy exists.

(b) In the event of a vacancy on the board of directors from any cause, the remaining directors shall have full power and authority to continue direction of the association until the vacancy is filled.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6157

Every savings association subject to the new director or senior executive officer notice requirements of Section 32 of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1831i) based upon recent chartering or change of control or failure to maintain the minimum required capital or otherwise troubled condition shall provide the commissioner, at the same time the notice is submitted to the appropriate federal agency, with a copy of the notification submitted in compliance with that requirement.

(Added by Stats. 1990, Ch. 1118, Sec. 29.)






ARTICLE 5 - Indemnity Bonds

6200

Except as provided in subdivision (b) of Section 6203, all directors, officers, and employees of an association shall, before entering upon the performance of any of their duties, execute their individual bonds with adequate corporate surety payable to the association as an indemnity for any loss the association may sustain of money or other property by or through any fraud, dishonesty, forgery or alteration, larceny, theft, embezzlement, robbery, burglary, hold-up, wrongful or unlawful abstraction, misapplication, misplacement, destruction or misappropriation, or any other dishonest or criminal act or omission by the director, officer, or employee.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6201

Associations that employ collection agents, who for any reason are not covered by a bond required under Section 6200, shall provide for the bonding of each of those agents in an amount equal to at least twice the average monthly collection of the agent. The agents shall be required to make settlement with the association at least monthly.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6202

No indemnity bond coverage is required of any agent that is a financial institution insured by the Federal Deposit Insurance Corporation.

(Amended by Stats. 1990, Ch. 1118, Sec. 30.)



6203

(a) The amounts and form of indemnity bonds and sufficiency of the surety shall be approved by the board of directors and by the commissioner.

(b) In lieu of individual bonds, a blanket bond, protecting the association from loss through any act or acts of any director, officer, employee or agent, may be obtained.

(c) A true copy of every indemnity bond shall be on file at all times at the association’s home office.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6204

Indemnity bonds shall provide that their cancellation either by the surety or by the insured shall not become effective unless and until 10 days’ notice in writing first shall have been given to the commissioner, unless the cancellation is approved earlier by the commissioner.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 6 - Records

6450

Each association shall keep correct and complete books and records of accounts, as specified in Section 1500 of the Corporations Code.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6451

(a) Except as provided in subdivision (b), each agency of an association, as defined in Section 6551, shall keep an original record of each transaction of business completed on behalf of the association at the agency.

(b) Records of transactions are not required to be maintained at the agency if they are maintained at the association’s home office or branch office.

(Amended by Stats. 1989, Ch. 868, Sec. 4. Effective September 26, 1989.)



6452

Each association shall observe generally accepted accounting principles and practices except to the extent that the commissioner may require or permit different accounting treatment of accounts by regulation.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6453

Each association shall close its books at the close of business at least annually, or more often if authorized or required in writing by the commissioner.

(Amended by Stats. 1986, Ch. 361, Sec. 8.)



6454

No association by any system of accounting or any device of bookkeeping shall, either directly or indirectly, enter any of its assets upon its books in the name of any other person, partnership, association, or corporation or under any title or designation that is not truly descriptive of the assets.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6455

(a) Each association shall maintain complete loan and investment records, and shall do so in a manner satisfactory to the commissioner. Detailed records necessary to make determinations of compliance by an association with the requirements of Chapter 6 (commencing with Section 7200) and other provisions of this division shall be maintained at all times.

(b) The record of each real estate loan or other secured loan or investment shall contain documentation satisfactory to the commissioner of the type, adequacy and characteristics of the security.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6456

Each mutual association shall maintain membership records which shall show the name and address of the member and the date of membership.

(Amended by Stats. 1985, Ch. 983, Sec. 4. Effective September 26, 1985.)



6457

Each capital stock association shall maintain a register of stockholders.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6458

(a) Any association may cause any or all records of the association to be copied or reproduced by any photostatic, photographic, or microfilming process that correctly and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material.

(b) Any copy or reproduction made under subdivision (a) shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence.

(c) A facsimile, exemplification, or certified copy of any copy made pursuant to subdivision (a), or a reproduction produced from a film record, shall, for all purposes, be deemed a facsimile, exemplification, or certified copy of the original record.

(Added by renumbering Section 6460 by Stats. 1984, Ch. 287, Sec. 15. Effective July 6, 1984.)






ARTICLE 7 - Statutory Net Worth; Reserve Accounts

6475

(a) Each association shall maintain an adequate statutory net worth appropriate for the conduct of its business and the protection of its savings account holders.

(b) The commissioner shall fix a minimum statutory net worth requirement applicable to all associations, which shall not be less than 3 percent of an association’s total assets. In defining total assets, the commissioner may issue regulations to exclude from the total asset figure any asset items deemed appropriate by the commissioner.

(c) If the statutory net worth falls below the level specified by the commissioner, the commissioner may require the association to increase its statutory net worth within the time and in a manner designated by the commissioner, so as to bring the amount to the level determined adequate under this section, and may require the association to do any one or more of the following:

(1) Increase its liquid assets and maintain that increased liquidity at the level specified by the commissioner.

(2) Cease to:

(A) Accept savings accounts of all classes or categories, except in exchange for accounts already outstanding.

(B) Accept savings accounts of any particular class, category, or amount.

(C) Receive additional funds upon savings accounts already outstanding other than installment accounts.

The provisions of paragraph (2) of subdivision (c) shall not prevent an association from crediting to savings accounts the interest earned on the accounts.

(3) Cease all lending, lending in a particular area, or making a particular type or category of loans.

(4) Cease purchase of loans or other investments.

(5) Cease or limit promotional expenditures.

(6) Convene a meeting or meetings of its board of directors with the commissioner in attendance to accomplish the objectives of this section.

(7) Take any other steps that the commissioner deems necessary to safeguard the interests of the association and the public.

(Amended by Stats. 1988, Ch. 718, Sec. 11.)



6476

Each association shall set up and maintain the reserves required by, and may set up and maintain any additional reserves that are permitted by, this division.

The board of directors may make additional transfers to surplus or other reserve accounts.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6477

Any association which, for the purpose of evading provisions of this division or any order of the commissioner, knowingly participates, directly or indirectly, in an exchange with another association of any loan, investment, or other asset held by either association in violation of any provision of this division or any order of the commissioner, shall, upon direction of the commissioner, set up and maintain a reserve in the full amount of the asset acquired and shall not include that reserve in its statutory net worth.

(Added by Stats. 1986, Ch. 1158, Sec. 3. Effective September 26, 1986.)









CHAPTER 4 - Powers of Associations

ARTICLE 1 - General Powers

6500

(a) Each association incorporated pursuant to or operating under the provisions of this division shall have all the powers enumerated, authorized, and permitted by this division and other rights, privileges, and powers, and may engage in any activities singly or with others, that are incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the association, as provided by this division. Among others, and except as otherwise limited by the provisions of this division, each association shall have the powers set out in this chapter. Associations shall be subject to the provisions of the General Corporation Law (Division 1 (commencing with Section 100) Title 1 of the Corporations Code) and shall also have all the powers and privileges provided in the General Corporation Law of this state to other corporations except those powers and privileges that are expressly denied to associations in this division. If any provision of the General Corporation Law is inconsistent with any provision of this division, the provisions of this division shall prevail.

(b) All references in this division to the General Corporation Law mean the General Corporation Law effective January 1, 1977, and any subsequent amendments thereto.

(c) In the application of Chapter 23 (commencing with Section 2300) of the Corporations Code to associations, the definition of effective date in Section 2300 is January 1, 1978.

(Amended by Stats. 1984, Ch. 287, Sec. 16. Effective July 6, 1984.)



6501

An association may have perpetual existence, adopt and use a corporate seal which may be affixed by imprint, facsimile, or otherwise, and adopt and amend bylaws as provided in this division.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6502

An association may sue, be sued, complain, and defend in any court.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6502.5

An association may, acquire, hold, sell, develop, subdivide, dispose of, and convey real and personal property consistent with its objects and powers. It may mortgage, pledge, or lease any real or personal property and may take the property by gift, devise, or bequest.

(Added by Stats. 1990, Ch. 1118, Sec. 31.)



6503

(a) No association or subsidiary thereof, without the prior written consent of the commissioner, shall enter into either of the following:

(1) Any transaction or modification of any transaction with an affiliated person to buy, lease, or sell real or personal property, or take that property by gift.

(2) Any consulting contracts or contracts for services with an affiliated person.

(b) As a condition to approving a transaction specified in subdivision (a), the commissioner shall make both of the following findings:

(1) The terms of the transaction are fair to, and in the best interests of, the savings association or subsidiary. In the case of real or personal property transactions, this finding shall be supported by an appraisal not prepared by an affiliated person or employee of the association or subsidiary.

(2) The transaction was approved in advance by a resolution duly adopted with full disclosure by at least a majority, with no director having an interest in the transaction voting, of the entire board of directors of the association or subsidiary, or alternatively, by a majority of the total votes eligible to be cast by the voting members or stockholders of the association at a meeting called for that purpose, with no votes cast by proxies not solicited for that purpose. For purposes of this subdivision, “full disclosure” shall include, but not be limited to, (A) the affiliated person’s source of financing for any real property involved in the transaction and (B) whether the association or any subsidiary thereof has a deposit relationship with any financial institution or holding company or affiliate thereof providing the financing.

(Amended by Stats. 2006, Ch. 538, Sec. 165. Effective January 1, 2007.)



6504

(a) Except by the prior written consent of the commissioner, an association in organization that is not a member of a federal home loan bank may borrow money from any source not more than an aggregate amount equal to 25 percent of its assets on the date of borrowing, and may pledge and otherwise encumber any of its assets to secure its debts.

(b) An association that is a member of a federal home loan bank may borrow money from any source without limitation and may pledge and otherwise encumber any of its assets to secure its debts or savings accounts.

(Amended by Stats. 1985, Ch. 983, Sec. 5. Effective September 26, 1985.)



6505

(a) An association may issue and sell, directly or through underwriters, capital certificates that represent nonwithdrawable capital contributions, and constitute part of the reserves and statutory net worth of the association. The certificates shall have no voting rights and shall be subordinate to all savings accounts, debt obligations, and claims of creditors of the association. The certificates shall constitute a claim in liquidation against any reserves, surplus, and other statutory net worth accounts remaining after the payment in full of all savings accounts, debt obligations, and claims of creditors. The capital certificates shall be entitled to the payment of interest prior to the allocation of any income to surplus or other statutory net worth accounts of the association and may be issued with a fixed rate of interest or with a prior claim to distribution of a specified percentage of any net income remaining after required allocations to reserves, or a combination of those features. Losses may be charged against capital certificates only after reserves, surplus, and other statutory net worth accounts have been exhausted.

(b) To the extent permitted by its articles of incorporation, an association authorized to issue capital stock may provide for the conversion of capital certificates into common stock.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6507

An association may qualify as and become a member of a federal home loan bank and a home loan bank established as an agency or instrumentality of this state.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6508

An association may become a member of, deal with, maintain reserves or deposits with, or make reasonable payments or contributions to any organization or instrumentality whether government or private, to the extent that the organization or instrumentality assists in furthering or facilitating the association’s purposes, powers, services, or community responsibilities, and it may comply with any reasonable requirements or conditions of eligibility.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6509

An association may act as depository for receipt of payments of federal or state taxes and loan funds, and may satisfy any related federal or state statutory or regulatory requirements, including pledging of assets as collateral, payment of interest at prescribed rates, and, notwithstanding any other provision of this division, may issue the accounts subject to the right of immediate withdrawal.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6510

An association may sell any loan, including a participating interest in a loan, at any time.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6511

Loans secured by real property may be sold to, and are legal investments for, among others, any public or private pension fund, credit union, labor union fund, or public employee association and may be purchased by those institutions directly from an association. Nothing in this subdivision shall be construed as altering any limits imposed by law on the extent of participation in an investment that is made by any entity covered by this subdivision.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6513

An association may service loans and investments for others.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6514

(a) An association may act, and receive compensation for so acting, as trustee of any trust created or organized in the United States and forming a part of a stock bonus, pension, or profit-sharing plan that qualifies for specific tax treatment under Section 401 of the Internal Revenue Code of 1986 (26 U.S.C., Sec. 401), as amended.

(b) It may also act, and receive compensation for so acting, as trustee or custodian of an individual retirement account within the meaning of Section 408 of the Internal Revenue Code of 1986, as amended.

(c) Assets of the trust or account must be invested only in savings accounts of the association, in obligations or securities issued by the association, or in other investments that are approved by the commissioner.

(d) All assets held in fiduciary capacity by any association under the authority of this section may be commingled and consolidated for appropriate purposes of investment if records reflecting each separate beneficial interest are maintained by the fiduciary or by another appropriate party who assumes that duty.

(e) The trustee or custodian may accept noncash assets under this section if the assets are converted into cash as soon as practicable.

(Amended by Stats. 1990, Ch. 1118, Sec. 32.5.)



6515

(a) Notwithstanding any provisions of Division 1 (commencing with Section 99), Section 202 of the Corporations Code, or any other provisions of law relating to trusts and trust authority, subject to regulations of the commissioner, an association may act as trustee, executor, administrator, guardian, or in any other fiduciary capacity in which banks, trust companies, or other corporations are permitted to act under the laws of this state, directly or through a state or nationally chartered subsidiary.

(b) All acts provided in this code to be performed by the commissioner, the State Treasurer, or other public officials for or in respect to the deposit of securities by trust companies for the protection of court and private trusts shall be performed as well for or in respect to the deposit of securities by any association or the trust companies of any association organized or doing business under the laws of this state, or by any federal association authorized to transact a trust business. An association may advertise its authority to engage in and conduct a trust business and to advertise for and solicit a trust business in this state, notwithstanding any other provision of law.

(c) Pursuant to the authority contained in Section 1 of Article XV of the California Constitution, the restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any obligations of, loans made by, or forbearances of, an association or federal association, or a service corporation which is authorized to exercise trust powers, when the association, federal association, or service corporation is acting in its fiduciary capacity as trustee.

(d) Subdivision (c) creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the Constitution. Notwithstanding any other provision of law, subdivision (c) does not exempt an association, federal association, or a service corporation of such associations, from complying with all other laws and regulations governing the business in which the association, federal association, or service corporation is engaged.

(Amended by Stats. 1996, Ch. 1064, Sec. 552. Effective January 1, 1997. Operative July 1, 1997.)



6516

(a) Subject to regulations issued by the commissioner, an association may own and use or participate in the use or ownership and use of remote service units.

(b) A remote service unit is not a branch or agency.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6517

Subject to Regulation E (12 CFR Part 205) and to rules and regulations of the commissioner, an association may transfer funds between holders of savings accounts, and third parties, or their designees, by means of an electronic funds transfer system. No system or any part of it, including terminals or processing centers, shall of itself be considered a branch office or agency.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6518

(a) An association may maintain and rent safes, boxes, or other receptacles or premises for the safekeeping of personal property upon terms and conditions that may be agreed upon.

(b) An association that rents or otherwise makes safe-deposit boxes available to the public is entitled to all of the remedies set forth in Article 2 (commencing with Section 1660) of Chapter 13 of Division 1, and may dispose of the unclaimed contents of safe-deposit boxes in the manner set forth in that article.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6519

An association may sell money orders, travel checks, and similar instruments drawn by it on its bank accounts or as agent for any organization empowered to sell the instruments through agents within this state.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6520

An association, service corporation, or a person authorized in writing by an association may act as an agent for others except that an association may not act as an insurer or transact insurance as agent for an insurer. Any savings and loan association holding company or any service corporation that acts as an agent of an insurer shall conform to the requirements of Section 7455 and Section 770.1 of the Insurance Code.

(Amended by Stats. 1985, Ch. 983, Sec. 6.5. Effective September 26, 1985.)



6521

(a) Notwithstanding the provisions of Division 6 (commencing with Section 17000) or any other provision of law, an association or service corporation may act as an escrow agent in connection with the sale, transfer, encumbering or leasing of real or personal property.

(b) The name for any subdivision of an association operating as an escrow agent pursuant to this section, if different from the name of the association, shall be approved by the commissioner.

(Amended by Stats. 1985, Ch. 983, Sec. 7. Effective September 26, 1985.)



6522

(a) An association that declares and pays dividends may distribute its own shares or may make payments in cash or property. Payment of cash or property shall be made only if there is a sufficient balance of unappropriated retained earnings which is that portion of income retained in the business since its organization or reorganization and which has not been appropriated or reserved for some specific purpose. Dividends shall not be distributed unless the association meets its required statutory net worth before and after that distribution. No dividends shall be paid if that payment would cause the association to be in an impaired condition.

(b) A stock split, as defined in Section 188 of the Corporations Code, and a reverse stock split, as defined in Section 182 of the Corporations Code, are authorized and shall not be construed to be dividends within the meaning of this section.

(c) Any distribution of permanent capital or paid in surplus shall require prior approval of the commissioner.

(d) Any shareholder who receives any distribution prohibited by this section with knowledge of facts indicating the impropriety thereof is liable to the association for the amount received. The commissioner may bring an action for the benefit of the association to recover the distribution from the shareholder.

(Amended by Stats. 1987, Ch. 1162, Sec. 11. Effective September 26, 1987.)



6523

(a) An association may use advertising, whether printed, broadcasted by radio, televised, displayed, or communicated in any other manner or make any representation that is accurate and does not misrepresent its services, contracts, investments, or financial condition.

(b) The commissioner may require an association to file a true copy of the text of any advertising in the office of the commissioner at least five days prior to its issuance, circulation, or publication. Advertising filed under this subdivision may be used upon the commissioner’s express approval or failure to disapprove it within five days of its filing.

(c) Associations shall not issue, circulate, or publish any advertising after notice in writing from the commissioner that in the commissioner’s opinion the advertising is inaccurate or misrepresents the association’s services, contracts, investments, or financial condition.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6524

An association may organize, sponsor, operate, control, or render investment advice to, an investment company, or underwrite, distribute, or sell securities of any investment company which has qualified to sell its securities in this state pursuant to Part 2 (commencing with Section 25100) of Division 1 of Title 4 of the Corporations Code, if the officers and employees of the association who sell these securities meet such standards with respect to training experience, and sales practices as established by the Savings and Loan Commissioner. For the purpose of this section, “investment company” means an investment company as defined in the Investment Company Act of 1940 (15 U.S.C., Sec. 80a-1 et seq.).

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6525

(a) Notwithstanding the provisions of Sections 1051, 1052, and 1054 of the Labor Code and Section 2947 of the Penal Code, an association, a subsidiary or affiliate of an association, or any officer or employee thereof may deliver fingerprints taken of a director, an officer, an employee, or an applicant for employment to local, state, or federal law enforcement agencies for the purpose of obtaining information as to the existence and nature of a criminal record, if any, of the person fingerprinted relating to convictions, and to any arrest for which that person is released on bail or on his or her own recognizance pending trial, for the commission or attempted commission of a crime involving robbery, burglary, theft, embezzlement, fraud, forgery, bookmaking, receiving stolen property, counterfeiting, or involving checks or credit cards or using computers.

(b) The Department of Justice shall, pursuant to Section 11105 of the Penal Code, and a local agency may pursuant to Section 13300 of the Penal Code, furnish to the officer of the association or subsidiary or affiliate thereof responsible for the final decision regarding employment of the person fingerprinted, or to his or her designees having responsibilities for personnel or security decisions in the usual scope and course of their employment with the association, subsidiary, or affiliate summary criminal history information when requested pursuant to this section. If, upon evaluation of the criminal history information received pursuant to this section, the association, subsidiary, or affiliate determines that employment of the person fingerprinted would constitute an unreasonable risk to the association, subsidiary, or affiliate or its customers, the person fingerprinted may be denied employment.

(c) A request for records pursuant to this section made of the Department of Justice shall be on a form approved by the department. The department may charge a fee to be paid by the requesting association, subsidiary, or affiliate pursuant to subdivision (e) of Section 11105 of the Penal Code. No request shall be submitted without the written consent of the person fingerprinted.

(d) Any criminal history information obtained pursuant to this section is confidential and no recipient shall disclose its contents other than for the purpose for which it was acquired.

(e) “Affiliate,” as used in this section, means any corporation controlling, controlled by, or under common control with, a savings association, whether directly, indirectly, or through one or more intermediaries.

(Amended by Stats. 1989, Ch. 868, Sec. 6. Effective September 26, 1989.)



6525.5

Except with the prior written consent of the commissioner:

(a) No person who has been convicted of any criminal offense involving dishonesty or breach of trust may participate, directly or indirectly, in any manner in the conduct of the affairs of a savings association.

(b) A savings association shall not permit any person who has been convicted of any criminal offense involving dishonesty or breach of trust to participate, directly or indirectly, in any manner in the conduct of the affairs of the savings association.

(Added by Stats. 1990, Ch. 1118, Sec. 33.)



6526

An association may issue commercial and standby letters of credit in conformance with the Uniform Commercial Code or the Uniform Customs and Practice for Documentary Credits Act and may pledge collateral to secure its obligations thereunder. Except as otherwise provided by regulations of the commissioner, such issuance shall be subject to the following requirements:

(a) Each letter of credit must conspicuously state that it is a letter of credit.

(b) The issuer’s undertaking must contain a specified expiration date or be for a definite term, and must be limited in amount.

(c) The issuer’s obligation to pay must be solely dependent upon the presentation of conforming documents as specified in the letter of credit, and not upon the factual performance or non-performance by the parties to the underlying transaction.

(d) The account party must have an unqualified obligation to reimburse the issuer for payments made under the letter of credit.

To the extent funds are advanced under a letter of credit without compensation from the account party, the amount shall be treated as an extension of credit subject to percentage of assets limits and other requirements under an applicable provision of this division.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6527

If a loan or other investment is authorized under more than one section of this division an association may designate under which section the loan or investment has been made. Such a loan or investment may be apportioned among appropriate categories, and may be moved, in whole or in part, from one category to another.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6528

An association may provide correspondent services primarily to other depository institutions to the extent that the activity does not violate other provisions of law.

(a) An association may maintain a noninterest-bearing account at any institution at which accounts are insured by the Federal Deposit Insurance Corporation, if the account is necessary or incidental to a correspondent relationship.

(b) An association may receive non-interest-bearing deposits from correspondent institutions for use as compensating balances, for settlement purposes, or for other purposes incidental to a correspondent relationship. These deposits may be payable on demand and subject to withdrawal by negotiable or transferable instrument, order, or authorization. These deposits shall not give rise to voting rights of membership in a state mutual association.

(Amended by Stats. 1990, Ch. 1118, Sec. 34.)



6529

(a) No affiliated person of a savings association may receive, either directly or indirectly, from the association, a subsidiary thereof, or any other source any fee or other compensation of any kind in connection with the procurement of a loan from that association or subsidiary.

(b) No savings association shall give and no person shall accept any fee, kickback, or thing of value pursuant to any agreement or understanding, oral or otherwise, that business incident to or part of a real estate closing service shall be referred to any person by the savings association or by a subsidiary or affiliated person thereof, in connection with any loan on real property made by a savings association or subsidiary thereof.

(c) Other than for services actually performed, no person shall give and no savings association or subsidiary or affiliated person thereof shall accept any portion, split, or percentage of any charge made or received for the rendering of a real estate closing service in connection with a transaction involving a loan on real property made by a savings association or subsidiary thereof.

(d) For purposes of subdivisions (b) and (c), “real estate closing service” includes any service provided in connection with the execution of a real estate escrow transaction, including, but not limited to, title searches, title examinations, the provision of title reports, title insurance, services rendered by an attorney, the preparation of documents, property surveys, the rendering of credit reports or appraisals, pest and fungus inspections, services rendered by a real estate licensee, and the handling of the processing.

(Added by Stats. 1990, Ch. 1118, Sec. 35.)



6530

(a) No savings association may discharge or otherwise discriminate against any employee with respect to compensation, terms, conditions, or privileges of employment because the employee (or any person acting pursuant to the request of the employee) provided information to the commissioner, the Attorney General, or any district attorney regarding a possible violation of any law or regulation by the savings association or any of its officers, directors, or employees.

(b) Any employee or former employee who believes he or she has been discharged or discriminated against in violation of subdivision (a) may file a civil action in superior court before the close of the 2-year period beginning on the date of that discharge or discrimination. The plaintiff shall also file a copy of the complaint initiating the civil action with the commissioner.

(c) If the court determines that a violation of subdivision (a) has occurred, it may order the association which committed the violation to do any of the following:

(1) Reinstate the employee to his or her former position.

(2) Pay compensatory damages.

(3) Take other appropriate actions to remedy any past discrimination.

(d) The protections of this section shall not apply to any employee who does either of the following:

(1) Deliberately causes or participates in the alleged violation of law or regulation.

(2) Knowingly or recklessly provides substantially false information to the commissioner, the Attorney General, or any district attorney.

(Added by Stats. 1990, Ch. 1118, Sec. 36.)






ARTICLE 2 - Branching and Agency Powers

6550

(a) A branch office is a legally established place of business of an association other than the home office, a remote service unit, or any agency, authorized by the board of directors and approved by the commissioner, where the business of an association may be conducted.

(b) An association may, with the approval of the commissioner, conduct business outside this state, subject to the laws of the state in which the business is done.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6551

(a) An agency of an association is a place or facility, stationary or mobile, other than the home office, a remote service unit, or a branch office, at or through which the association may transact business that is specified by the board of directors and approved by the commissioner.

(b) The agency may perform other special duties and functions as may be directed from time to time by the home office or a branch office and approved by the commissioner.

(c) An agency may perform only those activities, duties, or functions as are authorized for savings associations by the provisions of this division or regulations of the commissioner.

(Amended by Stats. 1988, Ch. 718, Sec. 11.5.)



6552

No association may establish or maintain a branch office or agency without the prior written approval of the commissioner, except that temporary and incidental agencies may be created for individual transactions and for special temporary purposes without approval.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6553

(a) Each application for approval of the establishment and maintenance of a branch office or one or more agencies shall include the following:

(1) The proposed location of the branch or agency.

(2) The functions to be performed at the branch or agency.

(3) Any additional information the commissioner deems necessary to reach a decision.

(b) Each application shall be accompanied by the filing fee as prescribed pursuant to Section 9001 and by a budget of the association for the current earnings period and for the next succeeding annual period, which reflects the estimated additional expense of the maintenance of each branch or agency covered by the application.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6554

Upon receipt of a complete application for a branch office, the commissioner shall give written notice of the filing of the application to each association. The notice shall state the name of the association and the name of the city or community in which the branch is proposed to be located.

(Amended by Stats. 1985, Ch. 983, Sec. 8. Effective September 26, 1985.)



6555

(a) Before acting on an application for a branch office, the commissioner may hold a hearing at a time and place specified in a notice of hearing.

(b) If a hearing is to be held, the hearing shall not be held less than 10 days after the mailing of a notice of hearing under subdivision (a).

(c) Any person may appear at the hearing in person or by agent or attorney, and, pursuant to regulations issued by the commissioner, show cause why the application should not be approved.

(Amended by Stats. 1985, Ch. 983, Sec. 9. Effective September 26, 1985.)



6556

(a) Upon review of the application for a branch office or agency and after a hearing on the branch application, if one is deemed necessary, the commissioner shall determine whether all of the following criteria are met:

(1) The applicant’s policies, financial condition, and operations afford no basis for supervisory objection.

(2) The proposed branch office or agency will be opened within a reasonable time after approval, as determined by the commissioner.

(b) If the commissioner determines that the criteria set forth in subdivision (a) are met the application shall be approved.

(c) If the commissioner determines that the criteria set forth in subdivision (a) are not met the application shall be denied.

(Amended by Stats. 1987, Ch. 730, Sec. 13.)



6557

The provisions of this article relating to branch office and agency applications do not apply to a branch office or agency of an existing association acquired pursuant to a merger, consolidation, conversion, or transfer of assets.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6558

The commissioner may adopt rules and regulations relating to any action pertaining to branch offices and agencies regulated by this article.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)









CHAPTER 5 - Savings Operations

ARTICLE 1 - Savings Liability

6600

The savings liability of an association shall consist only of the aggregate amount of its savings accounts, plus interest earned or credited to the accounts, less redemption and withdrawal payments.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6601

Except as limited by the association from time to time or by state or federal law or regulations, account holders may make additions to their savings accounts in amounts and at times they elect.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6602

Savings accounts may be opened for cash or, subject to any limitations or restrictions in regulations issued by the commissioner, for property in which the association is authorized to invest. In the absence of fraud in the transaction, the value of the property taken in payment, as determined by the board of directors, shall be conclusive.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6603

No member of a mutual association is responsible for any losses of the association, no savings account is subject to assessment, and no savings account holder is liable for any unpaid installments on the account.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 2 - Savings Accounts

6651

Except for savings accounts issued in marketable or bearer form, savings accounts shall be represented only by the account of each savings account holder on the books of the association, and the accounts or any interest in the accounts shall be transferable only on the books of the association and upon proper written application, and acceptance by the association of the transferee as a holder upon terms approved by the board of directors.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6652

(a) Upon the filing with an association by the savings account holder of record as shown by the books of the association, or by the holder’s legal representative, of an affidavit to the effect that the evidence of account, if any, has been lost or destroyed, and that the account has not been pledged or assigned in whole or in part, the association shall issue a new evidence of account, if applicable, in the name of the holder of record.

(b) The new evidence of account may state that it is issued in lieu of the one lost or destroyed and that the association shall not be liable for the loss or destruction of the original evidence of account.

(c) The association may require an indemnification or a bond in an amount it deems sufficient to indemnify the association against any loss which might result from the issuance of a new evidence of account under this section.

(Amended by Stats. 1984, Ch. 287, Sec. 19. Effective July 6, 1984.)



6653

(a) No association shall, directly or indirectly, for the opening or increasing of any savings account, give, sell, dispose of, or permit the giving, selling, or disposition of, for any one opening or increase anything having a cost or value in excess of the amount authorized by the commissioner by regulation.

(b) Notwithstanding subdivision (a) the commissioner is authorized to impose by regulation restrictions on associations, relating to the distribution and advertising of giveaways, equivalent to those imposed on federal associations doing business in this state.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6653.5

(a) A troubled savings association may not accept funds obtained, directly or indirectly, by or through any deposit broker for deposit into one or more accounts.

(b) Any renewal of a savings account in any troubled savings association and any rollover of any amount on deposit in such a savings account shall be treated as an acceptance of funds by the troubled savings association for purposes of subdivision (a).

(c) The commissioner may, on a case-by-case basis and upon application by a savings association, waive the applicability of subdivision (a) upon a finding that the acceptance of these deposits does not constitute an unsafe or unsound practice with respect to that savings association.

(d) The commissioner may impose, by regulation or order, such additional restrictions on the acceptance of broker deposits by any troubled savings association as the commissioner may determine to be appropriate.

(e) For purposes of this section:

(1) “Deposit broker,” except as otherwise provided in paragraph (2), means either of the following:

(A) Any person engaged in (i) the business of placing deposits, or facilitating the placement of deposits, of third parties with financial institutions or (ii) the business of placing deposits with financial institutions for the purpose of selling interests in those deposits to third parties.

(B) An agent or trustee who establishes a savings account to facilitate a business arrangement with a financial institution to use the proceeds of the account to fund a prearranged loan.

(2) Subject to paragraph (3), “deposit broker” does not include any of the following:

(A) A savings association with respect to funds placed with that savings association.

(B) An employee of a savings association with respect to funds placed with the employing savings association.

(C) A trust department of a savings association, if the trust in question has not been established for the primary purpose of placing funds with financial institutions.

(D) The trustee of a pension or other employee benefit plan, with respect to funds of the plan.

(E) A person acting as a plan administrator or an investment adviser in connection with a pension plan or other employee benefit plan, provided that that person is performing managerial functions with respect to the plan.

(F) The trustee of a testamentary account.

(G) The trustee of an irrevocable trust (other than one described in subparagraph (B) of paragraph (1), as long as the trust in question has not been established for the primary purpose of placing funds with financial institutions.

(H) A trustee or custodian of a pension or profitsharing plan qualified under Section 401(d) or 403(a) of the federal Internal Revenue Code of 1986.

(I) An agent or nominee whose primary purpose is not the placement of funds with financial institutions.

(3) The exceptions specified in paragraph (2) do not apply to, and the term “deposit broker” includes, any savings association, and any employee of any savings association, that engages, directly or indirectly, in the solicitation of deposits by offering rates of interest (with respect to those deposits) which are significantly higher than the prevailing rates of interest on deposits offered by other associations and federal associations in the savings association’s normal market area.

(4) “Employee” means any person meeting all of the following criteria:

(A) The person is employed exclusively by the savings association.

(B) The person’s compensation is primarily in the form of a salary.

(C) The person does not share that compensation with a deposit broker.

(D) The person’s office space or place of business is used exclusively for the benefit of the savings association which employs the person.

(5) “Troubled savings association” means any savings association which does not meet the minimum capital requirements applicable with respect to that savings association.

(Added by Stats. 1990, Ch. 1118, Sec. 37.)



6660

(a) For the purposes of this section:

(1) “Account” means withdrawable or repurchasable shares, investment certificates, deposits, or savings accounts as defined in Section 561.2, 561.16, 561.28, 561.29, 561.42, or 563.6 of Title 12 of the Code of Federal Regulations pursuant to which the account holder from time to time may make deposits and effect withdrawals.

(2) “Account holder” means a person who is identified on the signature card for an account, or in the absence of a signature card, a person who has an interest in an account which is reflected on the records of the association for that account to whom statements of account or other notices are normally given, or the agent of such person.

(3) “Charges” means those charges which an association may, from time to time, impose on an account in the normal course of business in the operation of the account and, does not include:

(A) Charges which may be imposed for extraordinary services furnished at the specific request of the account holder.

(B) Charges or amounts required to be disclosed to the depositor pursuant to the Truth-in-Lending Act (15 U.S.C. Sec. 1601 et seq.) and Regulation Z (12 C.F.R. 226.1 et seq.), as amended.

(4) “Customer” means one or more natural persons.

(5) “Debt” means an interest-bearing obligation or an obligation that by its terms is payable in installments, which has not been reduced to judgment, arising from an extension of credit to a natural person primarily for personal, family, or household purposes, and does not mean a charge for savings and loan services, for a debit for uncollected funds, for dishonored checks cashed for a customer, or for an overdraft account imposed by an association on a savings account.

(b) An association is limited in exercising any setoff for a debt claimed to be owed to the association by a customer in that a setoff shall not result in an aggregate balance of less than one thousand dollars ($1,000) as shown on the records of the association for all accounts maintained by a customer with the association or any of its branches.

(c) Not later than the day following the exercise of any setoff with respect to an account for any debt claimed to be owed to the association by a customer, the association shall deliver to each customer personally or send by first-class mail postage prepaid to the address of each customer as shown on the records of the association a written notice in at least 10-point type containing the following:

(1) A statement that the association has set off all or part of a debt against the customer’s account, identifying the account, and giving the respective balances before and after the setoff.

(2) A statement identifying the debt setoff against the account and giving the respective balances due before and after the setoff.

(3) A statement that if the customer claims that the debt has been paid or is not now owing, or that the funds in the account consist of moneys expressly exempt pursuant to Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, and listed in the notice, the customer may execute and return the notice to the association by mail at the address shown or personally to the branch where the customer’s account is maintained not later than 20 days after the date of mailing or personal delivery.

(4) A statement that (A) if the notice is executed and returned, the association may file an action in court to collect the debt, (B) that if a lawsuit is filed, the customer will be notified and have an opportunity to appear and defend, and (C) that if the association is successful, the customer will be liable for court costs, and attorney’s fees, if the debt so provides.

(5) A response form in at least 10-point type containing substantially the following:

“The debt described in the Notice of Setoff received from the savings and loan association is __ is not __ my debt or the debt of another person in whose name the account is maintained.

“I claim that the debt:

has been paid.

is not now owing.

is not subject to setoff because the money in the account is:

Paid earnings (CCP 704.070)

Proceeds from execution sale of or insurance for loss of a motor vehicle (CCP 704.010)

Proceeds from execution sale of household furnishings or other personal effects (CCP 704.020)

Relocation benefits (CCP704.180)

Life insurance proceeds (CCP 704.100)

Disability and health insurance benefits (CCP 704.130)

Workers’ compensation benefits (CCP 704.160)

Unemployment or strike benefits (CCP 704.120)

Retirement benefits including, but not limited to, social security benefits (CCP 704.080, 704.110, 704.115)

Public assistance benefits including welfare payments and supplemental security income (SSI) or charitable aid (CCP 704.170)

Proceeds from sale of or insurance for damage or destruction of a dwelling (CCP 704.720, 704.960)

Proceeds from execution sale of or insurance for loss of tools of a trade (CCP 704.060)

Award of damages for personal injury (CCP 704.140) or wrongful death (CCP 704.150)

Financial aid paid by an institution of higher education to a student for expenses while attending school (CCP 704.190)

I declare under penalty of perjury that the foregoing is true and correct.

Executed at City or County, California on _____ Date _____

_____ Signed: ”

(d) If the response form described in subdivision (c) executed by the customer is received by the association not later than 20 days after the date of mailing or personal delivery of the written notice, the amount of the setoff for any debt claimed to be owed to the association by a customer, and any service charges resulting from the setoff, shall be reversed and shall be credited to the customer’s account not later than the end of the third business day following receipt of the executed response form.

(e) The limitations provided in this section do not apply to accounts in which the association has a security interest expressed by a written contract as collateral for the debt owing to the association by the customer.

(f) The limitations provided in this section do not apply when a customer previously has authorized an association in writing to periodically debit an account as the agreed method of payment of the debt.

(g) The limitations provided in this section shall apply only to the exercise by an association of a setoff with respect to debts claimed to be owing to it by customers on or after July 1, 1976.

(h) Nothing in this section shall prejudice a person’s right to assert exemptions under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, or to assert a claim or defense as to the validity of the debt, in a judicial proceeding.

(Amended by Stats. 1994, Ch. 68, Sec. 8. Effective May 9, 1994.)



6661

Notice to an association or federal association of an adverse claim to a savings account of, or to personal property held for the account of, any person shall be disregarded, and the association or federal association, notwithstanding the notice, shall honor withdrawal applications and shall pay withdrawals and interest to the person or persons to whose credit the account stands or shall deliver the property to or upon the order of the person for whose account the property is held, without any liability on the part of the association or federal association; subject, however, to the exceptions provided in subdivisions (a) and (b):

(a) If an adverse claimant delivers to the association or federal association at the office at which the account is carried or the property held an affidavit of the claimant stating that of the claimant’s own knowledge the person to whose credit the deposit stands or for whose account the property is held is a fiduciary for the adverse claimant and that the claimant has reason to believe the fiduciary is about to misappropriate the account or the property, and stating the facts upon which the claim of fiduciary relationship and the belief are founded, the association or federal association shall refuse to pay withdrawals or interest on the account and shall refuse to deliver the property for a period of not more than three court days (including the day of delivery) from the date that the association or federal association received the adverse claimant’s affidavit, without liability on its part and without liability for the sufficiency or truth of the facts alleged in the affidavit.

(b) If at any time, either before, after, or in the absence of the filing of an affidavit by the adverse claimant, the adverse claimant procures and serves upon the association or federal association at the office at which the account is carried or the property held a restraining order, injunction, or other appropriate order against the association or federal association from a court of competent jurisdiction in an action in which the adverse claimant and all persons in whose names the account stands or for whose account the property is held are the parties, the association or federal association shall comply with the order or injunction, without liability on its part.

(c) The provisions of this section shall be applicable even though the name of the person appearing on the books to whose credit the account stands or for whose account the property is held is modified by a qualifying or descriptive term such as “agent,” “trustee,” or other word or phrase indicating that the person may hold the account or property in a fiduciary capacity.

(d) Nothing in the California Multiple-Party Accounts Law contained in Part 2 (commencing with Section 5100) of Division 5 of the Probate Code limits the applicability of this section.

(Amended by Stats. 1990, Ch. 79, Sec. 5. Operative July 1, 1991, pursuant to Stats. 1990, Ch. 710, Sec. 46.)



6662

Nothing in this chapter shall prohibit an association or federal association from issuing tenancy in common, community property, and other types of savings accounts authorized by law.

(Added by Stats. 1984, Ch. 958, Sec. 3.)



6663

If any attachment is levied upon any savings account or any other property maintained with an association or federal association, a copy of the writ and notice of attachment shall be served upon the manager or any other officer of the association or federal association. Service shall be made at the office or branch at which the savings account or other property is maintained, if the office or branch is in operation at the time of the service or, if the office, agency, or branch is not in operation at the time of service, at the home office of the association or federal association. Writs and notices of attachment which are not so served are not effective as to any savings account or other property maintained with the association or federal association, irrespective of any other provision of law relating to service of attachments.

(Added by Stats. 1985, Ch. 983, Sec. 10. Effective September 26, 1985.)






ARTICLE 3 - Contracts for Savings Programs

6700

An association may contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors, for the participation and implementation by the association in any school or institutional thrift or savings plan, and it may accept savings accounts at the school or institution, either by its own collector or by any representative of the school or institution that becomes the agent of the association for that purpose.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6701

An association may contract with any employer, as follows:

(a) With respect to the solicitation, collection, and receipt of savings by payroll deduction to be credited to a designated account or accounts of its employees who voluntarily elect to participate.

(b) With respect to the direct deposit of wages or salary paid to the account of the employee by electronic or other medium upon authorization in writing by the employee and designation of the association as the recipient of the deposits.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



6702

An association may pay commissions or fees in cash or merchandise for soliciting deposits to any employee of the association or to any broker or agent as determined by the association.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 4 - Powers of Attorney on Savings Accounts

6725

(a) Notwithstanding any other provision of law, an association or federal association may continue to recognize the authority of an attorney-in-fact authorized in writing to manage or to make withdrawals either in whole or in part from the savings account of a holder, whether minor or adult, until it receives written notice or is on actual notice of the revocation of authority, whether the revocation is express or by operation of law.

(b) Except as provided in Division 4.5 (commencing with Section 4000) of the Probate Code, written notice of the death or adjudication of incompetency of the account holder that is delivered to the office where the account is maintained shall constitute written notice of revocation of the authority of the attorney-in-fact.

(c) No association or federal association shall be liable for damages, penalty, or tax by reason of any payment made pursuant to this section.

(Amended by Stats. 1994, Ch. 307, Sec. 12. Effective January 1, 1995.)






ARTICLE 5 - Married Persons and Minors

6750

Except as otherwise expressly provided in this article, an association or federal association may issue savings accounts to any married person or minor as the sole and absolute owner of the account, and receive payments by or for the owner, and pay withdrawals, accept pledges to the association, and act in any other manner with respect to the accounts on the order of a married person or minor. A married person or minor may establish a trust under Sections 401 and 408 of the Internal Revenue Code of 1986, as amended, and an association or federal association may issue savings accounts to the trust.

(Amended by Stats. 1990, Ch. 1118, Sec. 37.5.)



6751

Any payment or delivery of rights to a married person, to any minor, or to a trust established by or for a married person, or a minor, or a receipt or acquittance signed by a married person or by a minor who holds a savings account, shall be a sufficient release of the association or federal association for any payment made or delivery of rights to the married person or minor.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6752

(a) In the case of a minor, the receipt, acquittance, pledge, or other action required by the association or federal association to be taken by the minor shall be binding upon the minor with like effect as if the minor were of full age and legal capacity.

(b) Except under subdivision (c), the parent or guardian of the minor shall not have the power to attach or transfer any savings account issued to or in the name of the minor, provided that a parent or guardian of a minor aged 13 or less may require, by written notice delivered to the office where the account is maintained, that the signatures of both the minor and the parent or guardian be required for withdrawals from the account.

(c) In the event of the death of a minor the receipt or acquittance of either parent, guardian, or foster parent of the minor is a sufficient discharge of the association or federal association for any sums not exceeding in the aggregate two thousand five hundred dollars ($2,500) unless the minor has given written notice to the association or federal association to accept the signature of the parent, guardian or foster parent to withdraw a greater amount.

(Amended by Stats. 1984, Ch. 958, Sec. 4.)






ARTICLE 6 - Multiple-Party Accounts

6800

An account in an association or federal association that is a multiple-party account as defined in Section 5132 of the Probate Code is governed by Part 2 (commencing with Section 5100) of Division 5 of the Probate Code.

(Amended by Stats. 1990, Ch. 79, Sec. 6. Operative July 1, 1991, pursuant to Stats. 1990, Ch. 710, Sec. 46.)



6804

No association or federal association paying any survivor in accordance with Part 2 (commencing with Section 5100) of Division 5 of the Probate Code shall, because of the payment, be liable for any estate, inheritance, or succession taxes that may be due this state.

(Amended by Stats. 1990, Ch. 79, Sec. 7. Operative July 1, 1991, pursuant to Stats. 1990, Ch. 710, Sec. 46.)



6805

The pledge or hypothecation to any association or federal association of all or part of a multiple party account, as defined in Section 5132 of the Probate Code, signed by any one or more tenants, whether minor or adult, upon whose signature or signatures withdrawals may be made from the account shall, unless the terms of the account provide specifically to the contrary, be a valid pledge and transfer to the association or federal association of that part of the account pledged or hypothecated, and shall not operate to sever or terminate all or any part of the account.

(Amended by Stats. 1989, Ch. 397, Sec. 13.5. Operative July 1, 1990, by Sec. 42 of Ch. 397.)






ARTICLE 7 - Accounts of Administrators, Executors, Guardians, Custodians, Trustees, and Other Fiduciaries

6850

Any association may accept fiduciary savings accounts in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6851

(a) The withdrawal value of a fiduciary account, and interest on it, or other rights relating to it, may be paid or delivered, in whole or in part, to the fiduciary without regard to any notice to the contrary as long as the fiduciary is living.

(b) The payment or delivery to the fiduciary or a receipt or acquittance signed by a fiduciary to whom payment or delivery of rights is made shall be a sufficient release of an association for the payment or delivery.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6852

(a) Whenever a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship has been given to an association and the association has no written notice of any other disposition of the beneficial estate, the withdrawal value of the account, and interest on it, or other rights relating to it, may, at the option of an association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries.

(b) In the absence of written notice to the contrary an association may presume that each beneficiary of an account with two or more beneficiaries has an undivided equal beneficial interest in the account.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



6855

No association paying any fiduciary, beneficiary, or designated person in accordance with this article or the California Multiple-Party Accounts Law contained in Part 2 (commencing with Section 5100) of Division 5 of the Probate Code shall, because of the payment, be liable for any estate, inheritance, or succession taxes that may be due this state.

(Amended by Stats. 1990, Ch. 79, Sec. 8. Operative July 1, 1991, pursuant to Stats. 1990, Ch. 710, Sec. 46.)



6856

The provisions of this article apply to federal associations to the extent that they are not inconsistent with and do not infringe upon federal laws governing federal associations.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 8 - Accounts of Incompetents

6900

If an association or federal association has received no written notice and is not on actual notice that the savings account holder has been adjudicated incompetent, it may pay or deliver funds to the account holder in accordance with the provisions of the savings account contract, and the receipt or acquittance of the holder shall be a sufficient release of that association or federal association for the payment or delivery.

(Amended by Stats. 1984, Ch. 958, Sec. 11.)






ARTICLE 9 - Accounts of Deceased Nonresidents

6950

(a) When a savings account is held in any association or federal association by a person who dies while domiciled in a sister state or foreign nation, the account, together with additions and interest, or any part of it, shall be exempt from any taxation otherwise imposed by this state.

(b) When a savings account is held in any association or federal association by a person who dies while domiciled in a sister state, the account, together with additions and interest, or any part of it, shall be paid to the sister state personal representative or other claimant under the Probate Code, provided the personal representative or other claimant has furnished the association or federal association with all of the documentation required under applicable provisions of the Probate Code and evidence of ownership of the account, if any, issued under Section 6652.

(c) Upon payment or delivery to the personal representative or other claimant after receipt of the documents specified in subdivision (b), the association or federal association is released and discharged to the same extent as if the payment or delivery had been made to a legally qualified local personal representative, and is not required to account for the application or disposition of the property.

(Amended by Stats. 1988, Ch. 1199, Sec. 14. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



6951

No action at law or in equity shall be maintained against an association or federal association for payment made in accordance with this article.

(Amended by Stats. 1984, Ch. 958, Sec. 12.)






ARTICLE 10 - Savings Accounts as Legal Investments and as Security; Public Funds

7000

(a) Administrators, executors, custodians, conservators, guardians, trustees, and other fiduciaries, insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations, charitable, educational, eleemosynary and public corporations, funds and organizations, and municipalities and other public corporations and bodies, and public officials are specifically authorized and empowered to invest funds held by them, without any order of any court, in savings accounts of associations and federal associations and the investments are legal investments for those funds.

(b) No association shall have on deposit at any one time funds of the State of California, of the cities, counties, and other political subdivisions of the state, and of the public corporations and districts of the state, that, in the aggregate, exceed in amount 400 percent of its statutory net worth. The amount of funds on deposit secured by surety bonds shall not at any time, in the aggregate, exceed 100 percent of statutory net worth. The limitations of this subdivision as to the amount of funds which may be on deposit at any one time shall not apply to negotiable certificates of deposit.

(c) An association or federal association may act as a depositary or fiscal agent for the holding or handling of public funds notwithstanding the fact that a member of the legislative body or an officer or employee of the depositor is an officer, employee, or stockholder of the association or federal association, or of a savings and loan holding company or service corporation of the association or federal association.

(d) Under this section a member of a legislative body, or an officer or employee shall not be deemed “interested in any contract” as that phrase is used in Section 1090 of the Government Code, if that person’s sole interest is the fact that the person is an officer, employee, or stockholder of the association or federal association selected to act as depositary, paying agent, or fiscal agent or of its savings and loan holding company or service corporation.

(e) An officer or employee of a local public agency shall be deemed to have only a “remote interest” in a contract, as that term is used in Section 1091 of the Government Code, where the contract is entered into without competitive bidding under a procedure established by law, if the sole interest is that of an officer, director, or employee, of an association or federal association or savings and loan holding company or service corporation of the association or federal association with which a party to the contract has the relationship of borrower or depositor, debtor, or creditor, and if the conditions of subdivision (a) of Section 1091 of the Government Code are met.

(Amended by Stats. 1985, Ch. 983, Sec. 10.5. Effective September 26, 1985.)



7001

(a) Whenever, under the laws of this state or otherwise, a deposit of securities is required for any purpose, the savings accounts and accounts made legal investments by this article shall be acceptable deposits.

(b) Whenever, under the laws of this state or otherwise, a bond is required with security, the bond may be furnished, and the savings accounts and accounts made legal investments by this article in the amount of the bond shall be acceptable as security without other security.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



7002

The provisions of this article supplement any and all other laws relating to and declaring what shall be legal investments for the persons, fiduciaries, corporations, organizations’ funds, municipalities, bodies, and officials referred to in this article and supplement the laws relating to the deposit of securities and the making and filing of bonds for any purpose.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 11 - Interest

7050

An association may issue savings accounts earning interest at different rates of return. The annual rate of return paid on a savings account may either be fixed at the time the account is issued or may vary on any basis specified at the time the account is accepted.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



7051

An association may classify its savings accounts on any basis including, but not limited to, character, amount, or duration of the account, regularity of additions, or location of origin of the account.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



7052

Except for accounts that are classified according to a specified contractual time or notice period, interest shall be based on the withdrawal value of each savings account at the beginning of the accounting period, plus additions made during the period (less amounts previously withdrawn and noticed for withdrawal, which for interest purposes shall be deducted from the latest previous additions) computed at the rate for the time the funds have been invested, determined as provided in Section 7053.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



7053

(a) The date of investment in a savings account shall be the date of actual receipt by the association of the account or an addition to the account, except that if the association shall so determine, accounts in one or more classifications or additions received by the association on or before a date not later than the 20th day of the month (unless the day determined is not a business day, in which case it may be the next succeeding business day) shall receive interest as if invested on the first day of the month in which the payments were received.

(b) If the association makes a determination under subdivision (a) it also shall determine that payments received subsequent to that determination date shall either receive interest as if invested on the first day of the next succeeding month, or receive interest from the date of actual receipt by the association, except as provided by Section 866.3.

(Amended by Stats. 1985, Ch. 983, Sec. 11. Effective September 26, 1985.)



7054

The board of directors, by resolution, may determine any of the following:

(a) That interest shall not be paid on designated types of savings accounts from which withdrawals may be made upon demand or by negotiable and transferable order or authorization.

(b) That an association may establish minimum balance requirements for savings accounts to be eligible for distribution of interest.

(c) That, subject to applicable maximum regulatory limitations, an association may pay interest on a savings account at a rate or anticipated rate of return determined at the time that the account is accepted.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



7055

The directors shall determine the method of calculating the amount of any interest on any savings account classification as provided in this article and the time or times when the interest is to be paid or credited.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)






ARTICLE 12 - Withdrawals

7100

(a) Notwithstanding any other provision of law, but subject to subdivision (b), an association may permit the owner of a deposit or account to make withdrawals by negotiable or transferable instruments for the purpose of making transfers to third parties.

(b) With respect to deposits or accounts on which interest or dividends are paid, subdivision (a) shall apply only to the deposits or accounts which consist solely of funds in which the entire beneficial interest is held by one or more individuals or by an organization which is operated primarily for religious, philanthropic, charitable, educational, political, or other similar purposes and which is not operated for profit.

(c) Notwithstanding any other provision of law, an association may provide for the automatic transfer of funds services at the direction of an account holder.

(Amended by Stats. 1988, Ch. 718, Sec. 12.)






ARTICLE 13 - Redemption

7150

At any time funds are on hand for the purpose, an association shall have the right to redeem by lot or otherwise, as the board of directors may determine, all or any part of any of its savings accounts on an interest date by giving 30 days’ notice by registered mail addressed to each affected account holder at the holder’s last address as recorded on the books of the association.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



7151

Except with the prior consent of the commissioner, no association shall redeem any of its savings accounts when the association is in an impaired condition and when it has applications for withdrawal that have been on file more than 14 days and have not been reached for payment.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



7152

The redemption price of savings accounts redeemed shall be the full value of the account redeemed, as determined by the board of directors, but in no event shall the redemption price be less than the withdrawal value.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



7153

If the notice of redemption under Section 7150 has been given, and if on or before the redemption date the funds necessary for the redemption have been set aside and continue to be available for the redemption, interest upon the accounts called for redemption shall cease to accrue from and after the interest date specified as the redemption date and all rights with respect to those accounts shall terminate after the redemption date, except only as to any right of the account holder of record to receive the redemption price without interest.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



7154

(a) All certificates of ownership evidencing former savings accounts that have been called for redemption must be tendered for payment within the time limit specified in subdivision (b) of Section 1513 of the Code of Civil Procedure for escheat of unclaimed funds.

(b) Savings accounts that are not tendered for payment as set forth in this section shall escheat to the state as provided in the Unclaimed Property Law, Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)









CHAPTER 6 - Investment Operations

ARTICLE 1 - Required Liquidity

7200

No association shall invest in any security under this chapter, other than in liquid assets, or in any loan at any time if the association fails to meet the minimum liquidity requirements prescribed by Section 566.2 of Title 12 of the Code of Federal Regulations, unless the commissioner has issued prior written approval. “Liquid assets,” as used in this section, has the same meaning as defined by the regulations codified in Section 566.1 of Title 12 of the Code of Federal Regulations.

(Amended by Stats. 1990, Ch. 1118, Sec. 37.8.)






ARTICLE 2 - Investment in Securities

7250

Notwithstanding any other provision of law, an association may invest in the following securities without limit, and in addition may invest not in excess of 5 percent of its assets in other securities that are deemed prudent by the association:

(a) Bonds or other interest bearing notes and obligations of the United States and those for which the faith and credit of the United States are pledged for the payment of principal and interest, or obligations that are fully guaranteed as to principal and interest by, the United States, any state, or any state’s political subdivisions, including its agencies, corporations and instrumentalities.

(b) Stock, bonds or obligations of any federal home loan bank.

(c) Stock or obligations of any international home loan bank or similar agency incorporated by authority of an act of Congress.

(d) Stock, obligations, participations, or other instruments of or issued by, or fully guaranteed as to principal and interest by, the Federal National Mortgage Association, the Student Loan Marketing Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, or any other agency of the United States and an association may issue and sell securities that are guaranteed under paragraph (g) of Section 306 of the National Housing Act (12 U.S.C. Sec. 1701 et seq.).

(e) Bonds, other evidences of indebtedness or obligations of, or guaranteed as to principal and interest by, the Dominion of Canada or any of its provinces, provided that the principal and interest of the obligations are payable in United States funds.

(f) Obligations issued or guaranteed by the International Bank for Reconstruction and Development, by the Inter-American Development Bank, or by the Asian Development Bank.

(g) Demand, time or savings deposits, shares or accounts, or other obligations of any financial institution the accounts of which are insured by a federal agency.

(h) Commercial paper and corporate debt securities. Investments under this subdivision in the paper or securities of any one obligor or maker shall not exceed the greater of (1) the amount a national bank having identical total capital and surplus could so invest in the paper or securities of any one obligor or maker, or (2) the amount a commercial bank, as defined in Section 105, having an identical shareholders’ equity could so invest in the paper or securities of any one obligor or maker.

(i) Shares or certificates in any open-end management investment company that is registered with the Securities and Exchange Commission under the Investment Company Act of 1940 and the portfolio of which is restricted by the management company’s investment policy, changeable only if authorized by shareholder vote, primarily to investments authorized under this section.

(j) Bankers’ acceptances of the kind, character, and maturity eligible for rediscount with a Federal Reserve bank, and such other bonds and securities as authorized by Article 2.5 (commencing with Section 7260) or as the commissioner may authorize by rules and regulations.

(Amended by Stats. 1990, Ch. 1118, Sec. 38.)



7250.5

No savings association may directly or indirectly acquire or retain any corporate debt security unless the corporate debt security is rated in one of the four highest rating categories by at least one nationally recognized rating service.

(Added by Stats. 1990, Ch. 1118, Sec. 39.)



7251

An association holding investments which have been approved by the commissioner shall not be required to dispose of them or to establish a reserve account if later the commissioner rescinds approval of the investments.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



7252

(a) Notwithstanding any other provisions of this chapter, an association may, subject to regulations of the commissioner, invest in the capital stock, obligations, or other securities of service corporations.

(b) The total of all investments under this section shall not exceed 10 percent of the total assets of the savings association.

(c) A service corporation in which a savings association may invest shall only engage in those activities reasonably related to the activities of savings associations as the commissioner may approve.

(d) An association may make an investment under this section notwithstanding that the service corporation in which investment is authorized has invested in any other corporation (1) that is not incorporated in this state, or (2) that has stock available for purchase by persons other than associations.

(Amended by Stats. 1990, Ch. 1118, Sec. 40.)






ARTICLE 2.5 - Other Authorized Investments in Bonds and Securities

7260

Stock of a Federal Reserve bank.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7261

Bonds of the State of California and those for which the faith and credit of the State of California are pledged for the payment of principal and interest, and registered warrants of the State of California.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7262

Bonds of any flood control and water conservation districts, or any zone thereof, having an assessed valuation on taxable real property of not less than one million dollars ($1,000,000), county, city and county, city, metropolitan water district, municipal utility district, any special district established by and within any municipal utility district, transit district, rapid transit district, including sales tax revenue bonds of that district of the State of California (herein referred to generally as public corporations) except the bonds of any particular such public corporation which may be declared ineligible for investment by commercial banks by regulations of the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 553. Effective January 1, 1997. Operative July 1, 1997.)



7263

Bonds of any other political subdivision, public corporation, or district of the State of California (herein referred to generally as public corporations) having the power, without limit as to rate or amount, to levy taxes to pay the principal and interest of those bonds upon all property within its boundaries subject to taxation by the public corporation, if the net direct debt of that public corporation together with its net overlapping debt does not exceed 25 percent of the assessed valuation of the taxable property within its boundaries according to the last official equalized county assessment roll.

(Amended by Stats. 2006, Ch. 538, Sec. 166. Effective January 1, 2007.)



7264

Bonds or other evidences of indebtedness of, or which are unconditionally guaranteed by the State of Israel, the United States of Mexico, the Commonwealth of Puerto Rico, or any state of the United States other than California, for the payment of both principal and interest of which in United States dollars, the faith and credit of that entity is pledged; in limited obligations; and in the bonds or other evidences of indebtedness of any city, county, political subdivision, public corporation, or district (herein referred to generally as public corporations) of any state of the United States other than California, or of the State of Israel, or of the United States of Mexico, or of the Commonwealth of Puerto Rico, having the power without limit as to rate or amount to levy taxes to pay the principal and interest of those bonds upon all property within its boundaries subject to taxation by that public corporation; subject to the following:

(a) In the case of bonds constituting general obligations of any such state, commonwealth, dominion, or country, the state, commonwealth, dominion, or country has not within 10 years prior to that investment defaulted for a period of more than 90 days in the payment of any part of either principal or interest of any of its debts.

(b) In the case of limited obligations of any such state or commonwealth, (1) that the state or commonwealth has not within 10 years prior to the date of the investment defaulted for a period of more than 90 days in the payment of either principal or interest of any of its debts; (2) the special taxes pledged for the payment of the limited obligations shall have been collected for five fiscal years next preceding any investment and during the five fiscal years shall have averaged at least 11/2 times the debt service requirements, including those for principal, interest, and sinking fund, on all such special obligations existing at the time; and (3) the special taxes for each of those five fiscal years shall have equaled at least the amount of all the debt service requirements on those special obligations.

(c) In the case of bonds or other evidences of indebtedness of any public corporation of any state other than California, or of such commonwealth:

(1) The public corporation has had a corporate existence or been otherwise established and functioning for at least 10 years prior to the time of the investment.

(2) The public corporation has a population of at least 50,000 inhabitants according to the last federal or state census.

(3) The public corporation for a period of at least 10 years prior to the investment has not defaulted in the payment of any part of the principal or interest of any of its debts for a period of more than 90 days.

(4) The net direct debt together with the net overlapping debt of the public corporation does not exceed 10 percent of the assessed valuation of the property subject to taxation by the public corporation according to the last, official equalized assessment roll or list upon the basis of which taxes for debt service are based. For the purposes of this subdivision:

(A) The term “net direct debt” of any public corporation means all indebtedness of every kind after deducting from that indebtedness sinking funds available for the payment thereof, any indebtedness evidenced by tax anticipation notes for the payment of which nondelinquent taxes are pledged, obligations payable only from special assessments, revenue obligations payable only from special revenues pledged for their payment, and the proportion of any indebtedness issued for revenue-producing works, properties, or utilities which have been in operation for at least one year as the amount of the annual net revenue therefrom bears to the amount of the annual debt service requirements of those bonds.

(B) The term “net overlapping debt” of any public corporation means that proportion of the net direct debt, as defined, of any other public corporation (herein called overlapping corporation) which lies wholly or partially within the boundaries of the public corporation as the assessed valuation of the taxable property of the overlapping public corporation lying within the boundaries of the public corporation as shown by the last official equalized county assessment roll bears to the assessed valuation of all taxable property of the overlapping public corporation as shown by the last official equalized county assessment roll.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7265

Bonds of any irrigation district, water, storage district, water conservation district, county water district, reclamation district, drainage district, and any district the primary function of which is the irrigation, reclamation, or drainage of land within its boundaries, located in California, other than bonds referred to in Section 7262, subject to any of the following:

(a) The bonds qualify under Section 7263.

(b) The bonds have been certified as legal securities pursuant to Chapter 1 (commencing with Section 20000) of Division 10 of the Water Code and the certification remains unrevoked.

(c) The total outstanding bonded indebtedness of the district, including bonds authorized, but not issued, but excluding bonds payable solely from revenues and not directly or indirectly from assessments, does not exceed 50 percent of the aggregate of the assessed value of the lands, exclusive of improvements, subject to assessment by the district, and the value of the property owned by the district or to be acquired or constructed with the proceeds of the bonds under consideration.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7266

Bonds, consolidated bonds, collateral trust debentures, consolidated debentures, or other obligations issued by federal land banks or federal intermediate credit banks established under the Federal Farm Loan Act, as amended, the Farm Credit Act of 1971, in debentures and consolidated debentures issued by the Central Bank for Cooperatives and banks for cooperatives established under the Farm Credit Act of 1933, as amended, and the Farm Credit Act of 1971, and in stocks, bonds, debentures, participations, and other obligations of, or issued by, the Federal National Mortgage Association, the Student Loan Marketing Association, the Government National Mortgage Association, and the Federal Home Loan Mortgage Corporation.

(Amended by Stats. 1990, Ch. 1118, Sec. 40.5.)



7267

Bonds, notes, or other obligations issued by the Federal Financing Bank, the United State Postal Service, or issued or assumed by the International Bank for Reconstruction and Development, the Tennessee Valley Authority, the Inter-American Development Bank, the Government Development Bank for Puerto Rico, the Asian Development Bank, or the African Development Bank.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7268

(a) Notes with a maturity not exceeding 15 months after the date of issue, issued in anticipation of uncollected taxes, income, revenue, cash receipts, and other moneys of the State of California or any city, county, city and county, or school district, therefore, provided the notes and warrants and the interest thereon shall be a first lien and charge against, and shall be payable from, the first moneys received by the local agency from the pledged moneys, provided the total amount of the notes issued at any one time or during any specified period does not exceed 85 percent of the receipts or revenues.

(b) Grant anticipation notes issued by the agencies and payable not later than 36 months after the date of issue, provided that the total amount of the notes and interest payable thereon issued at any one time or during any specified period does not exceed 80 percent of the grant funds stated in writing by the granting authority as committed, appropriated and shall be paid on a specified date or dates within a 36-month period from the dating of the notes.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7269

In revenue securities of any state of the United States, or of the Commonwealth of Puerto Rico, and of any city, county, city and county, political subdivision, public corporation, or district (herein referred to generally as public corporations) of any such state or commonwealth and of any department, board, agency, or authority of any such state or commonwealth or of any public corporation subject to the following:

(a) The revenue securities constitute obligations payable out of the revenues from a revenue-producing property owned, controlled, or operated by the state, commonwealth, public corporation, or by a department, board, agency, or authority thereof and are secured by those revenues.

(b) Either:

(1) The new income from the property available for the payment of the securities for the five fiscal years next preceding any such investment, shall have averaged at least one and one-tenth times all debt service requirement for principal, interest, and sinking fund of all revenue securities payable only out of the revenues from the property during each of those fiscal years, and for each of those five fiscal years shall have equaled at least all debt service requirements for principal, interest, and sinking fund of those securities, and for the last fiscal year shall have amounted to at least the maximum annual debt service requirement for any fiscal year thereafter on all such securities which were outstanding during the last fiscal year and which will be outstanding in any fiscal year thereafter.

The gross income from the property, the net income from which is pledged for the payment of those securities, in the last fiscal year prior to that investment was not less than one million dollars ($1,000,000), is located in California, and was not less than five million dollars ($5,000,000) if located elsewhere.

The issuer is obligated to maintain rates at least sufficient to meet debt service requirements and those obligations are legally enforceable.

(2) The issuer of the securities is entitled to receive under a legally enforceable contract with a corporation any of the securities of which are a legal investment for commercial banks under Division 1, annual payments averaging not less than nine hundred thousand dollars ($900,000) a year commencing with the completion of a project or projects as fixed in the construction contract therefore and continuing during the maximum term for which those revenue securities are to mature.

The issuer of the securities is obligated to maintain rates to produce revenue, or will receive contract payments, either or both of which will be sufficient to meet debt service requirements and that obligation contract is legally enforceable.

(c) The public corporation or any department, board, agency, or authority thereof which issues the securities, if existing elsewhere than in California, has not within 10 years prior to that investment defaulted for a period of more than 90 days in the payment of principal or interest on any of its debts.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7270

Bonds of any local public housing agency (as defined in the United States Housing Act of 1937, as amended) as are secured either, (a) by an agreement between the public housing agency and the Public Housing Administration in which the public housing agency agrees to borrow from the Public Housing Administration, and the Public Housing Administration agrees to lend to the public housing agency, prior to the maturity of those obligations (which obligations shall have a maturity of not more than 18 months), moneys in an amount which (together with any other moneys irrevocably committed to the payment of interest on the obligations) will suffice to pay the principal of those obligations with interest to maturity thereon, which moneys under the terms of that agreement are required to be used for the purpose of paying the principal of, and the interest on, those obligations at their maturity, or (b) by a pledge of annual contributions under an annual contributions contract between the public housing agency and the Public Housing Administration if the contract shall contain the covenant by the Public Housing Administration which is authorized by subsection (b) of Section 22 of the United States Housing Act of 1937, as amended, and if the maximum sum and the maximum period specified in the contract pursuant to subsection (b) of Section 22 of the United States Housing Act of 1937 shall not be less than the annual amount and the period for payment which are requisite to provide for the payment when due of all installments of principal and interest on those obligations.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7271

Bonds secured by an insurance commitment of the Federal Housing Administration.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7272

Evidences of indebtedness of companies incorporated in the United States and, directly or indirectly, engaged in manufacturing, extraction, merchandising, or commercial financing and in bonds of authorities established pursuant to the California Industrial Development Financing Act (Title 10 (commencing with Section 91500) of the Government Code), to which those institutions are obligated with respect to payment, provided:

(a) Any unsecured evidences of indebtedness shall be issued by a company substantially all of whose property is free of mortgage and shall carry a covenant by the obligor that they will be secured equally with any mortgage bond, except a purchase money mortgage, which may be later issued.

(b) The company is of such size as to attract at least statewide interest in its publicly held securities and its gross income shall have averaged not less than ten million dollars ($10,000,000) and its net income shall have averaged not less than one million dollars ($1,000,000) for the five fiscal years preceding the investment and its gross income was not less than one million dollars ($1,000,000) for at least three of those five fiscal years.

(c) Working capital as measured by consolidated current assets less consolidated current liabilities as shown in the latest published balance sheet shall exceed 150 percent of the total of consolidated debt due in longer than one year and “minority interest” (i.e., any outstanding interest in a subsidiary having a prior claim on the earnings of the subsidiary), except that the foregoing ratio requirement shall not apply in the case of evidences of indebtedness of any corporation whose consolidated gross assets less any valuation reserves exceed five hundred million dollars ($500,000,000) and whose consolidated current assets exceed consolidated current liabilities by at least one hundred million dollars ($100,000,000) as shown by the latest published balance sheet. When new financing is involved, the changes in gross assets, capital structure, and working capital shall be considered and reliance may be placed on the representations made in the official prospectus prepared under the rules of the Securities and Exchange Commission as to the application of the proceeds of that financing.

(d) The total consolidated debt of the company including current liabilities and “minority interest” (i.e. any outstanding interest in a subsidiary having a prior claim on the earnings of the subsidiary), as shown on the latest published balance sheet, does not exceed 331/3 percent of its gross assets less valuation reserves.

(e) The consolidated annual net income for the five fiscal years next preceding the investment, before deductions of state and federal taxes imposed on or measured by income or profits but after deducting all charges (including reserves, regularly recurring charges for amortization of discount, and expense allocable to funded debt) (1) shall have averaged not less than six times the annual consolidated interest charges existing at the time the investment is made; (2) in at least three of those five fiscal years shall have been at least four times the annual consolidated interest charges for the same year; and (3) for the fiscal year next preceding the investment shall have been not less than six times the consolidated interest charges for that year and not less than six times the annual consolidated charges on the funded debt outstanding at the time of the investment.

(Added by Stats. 1988, Ch. 718, Sec. 14.)



7273

Fixed interest railroad bonds meeting the requirements of subdivisions (a) and (b), bonds secured by a mortgage on jointly operated railroad facilities meeting the requirements of subdivision (c), and railroad equipment trust certificates meeting the requirements of subdivision (d), as follows:

(a) The railroad bonds are issued by or are assumed, guaranteed, or provision is made unconditionally for the payment of principal and interest on specified dates, by a solvent railroad company:

(1) That operates at least 500 miles of standard gauge road within the continental United States and that has had average annual operating revenues of at least ten million dollars ($10,000,000) during the five years next preceding the investment.

(2) Whose average annual balance of income available for fixed charges for the last 15 years for which the necessary statistical data are available, when divided by an amount equal to its fixed charges for the last fiscal year, shall produce a quotient that is at least 15 percent higher than the quotient obtained by dividing the average annual balance of income available for fixed charges of all class 1 railroads for the same 15-year period by an amount equal to the fixed charges of all class 1 railroads for the last year in the period.

(3) Whose average “balance of net income” (computed by deducting the sum of its fixed charges and contingent interest charges for the latest fiscal year from the average annual balance available for fixed charges for the latest 15 years for which the necessary statistical data are available) when divided by its average annual railroad operating income for the same 15-year period, shall produce a quotient at least 15 percent greater than the quotient obtained by dividing the average balance of income of all class 1 railroads, computed in the same manner, by the average annual railway operating income of all class 1 railroads for the same 15-year period.

(4) Whose average balance of income available for fixed charges for the last three fiscal years preceding the investment, or for the lesser number of fiscal years that may have elapsed since December 31, 1946, has not been less than one and one-half times its fixed charges for the last fiscal year.

(b) The railroad bonds are secured by any of the following:

(1) A mortgage, either direct or collateral, that shall be a first mortgage on not less than 75 percent of the mileage subject to the mortgage.

(2) A first mortgage on terminal properties comprising the company’s principal freight or passenger terminal in a city of not less than 250,000 population according to the latest federal or state census.

(3) A refunding mortgage on not less than 75 percent of the railroad mileage owned or operated by the issuing company under which bonds may be issued for retirement or refunding of all debts secured by prior liens on all or any part of the property, other than liens on equipment, subject to the mortgage, if the amount of debt senior to the refunding mortgage is not more than 50 percent of the sum of all senior debt and the refunding mortgage or if underlying mortgage bonds in an amount equal to at least 50 percent of the debt outstanding under the refunding mortgage are pledged as security under that refunding mortgage.

(4) A first mortgage on railroad property leased to and operated by the company if the lease extends beyond the maturity date of the bonds and the company has guaranteed, assumed, or committed itself under the terms of the lease to pay principal and interest on the bonds.

(c) Bonds secured by a mortgage on jointly operated railroad facilities shall be secured by a first mortgage on a terminal, depot, tunnel, or bridge used by or leased to two or more railroads that have jointly and severally agreed unconditionally to pay the interest and principal payment, one of which railroads shall meet the requirements set forth in subdivision (a).

(d) Railroad equipment trust certificates shall be issued by a solvent class 1 railroad whose average balance of income available for fixed charges for the last three fiscal years preceding the investment, or for the lesser number of fiscal years that may have elapsed since December 31, 1946, shall be not less than one and one-half times its fixed charges for the last fiscal year. Those certificates shall be issued to provide funds for the construction or acquisition of new standard gauge railroad equipment made with the approval of the Interstate Commerce Commission and secured by an equipment trust, lease, conditional sales contract, or first lien on the equipment. The aggregate principal amount of the obligations shall not exceed 80 percent of the purchase price of the equipment and the certificates shall mature within 15 years of the date of issuance in equal annual, semiannual, or monthly installments, beginning not later than one year after the date of issuance.

(e) As used in this section, “balance of income available for fixed charges,” “fixed charges,” “contingent interest,” and “railway operating income” shall have the same meaning as in the accounting reports filed by common carriers by rail pursuant to regulations of the Interstate Commerce Commission, except that “balance of income available for payment of fixed charges” shall be computed before deduction of federal income of excess profits taxes, and “fixed charges” and “contingent interest” of the railroad shall be those charges existing as of the time the computation is made, excluding charges with respect to debt that has been retired or will be retired within six months and for the payment of which funds have been or are contemporaneously being set aside in trust but including charges with respect to new debt issued or in the process of being issued.

(Amended by Stats. 2006, Ch. 538, Sec. 167. Effective January 1, 2007.)



7274

Bonds and debentures of gas, electric, or gas and electric companies meeting the requirements of subdivision (a), bonds and debentures of telephone companies meeting the requirements of subdivision (b), and the bonds and debentures of water companies meeting the requirements of subdivision (c), as follows:

(a) Bonds or debentures of gas, electric, or gas and electric companies shall be of an issue that originally amounted to not less than one million dollars ($1,000,000) and, if bonds, be secured by a mortgage on substantially all of its physical property, and, if debentures, shall be issued by a company substantially all of whose physical property is free of mortgage and shall carry a covenant to be secured equally with any mortgage indebtedness, except a purchase money mortgage, subsequently issued, and both bonds and debentures shall be issued by a public utility corporation, which does all of the following:

(1) Derives more than 50 percent of its gross operating revenue from the business of supplying electricity, artificial gas, or natural gas or all or any of these services, and at least 80 percent of its gross operating revenue from all or any of the public utility businesses enumerated in this section.

(2) Has a gross operating revenue of not less than seven million five hundred thousand dollars ($7,500,000) for its most recent fiscal year.

(3) Has a funded debt not exceeding two-thirds of the value of its physical property as shown by the books of the corporation or by a statement of a certified public accountant issued within one year, which statement may be based upon the books of the corporation, less the amount of any reserves for depreciation, retirement, or amortization of the physical property. Physical property of a corporation shall include the physical property of a subsidiary corporation if the corporation owns not less than 90 percent of the outstanding voting shares of the subsidiary corporation.

(4) Has had earnings, including earnings of subsidiaries mentioned in paragraph (3), available for interest payments, before deduction of state and federal taxes imposed on or measured by income or profits, during four of the five most recent fiscal years and during the most recent fiscal year equal to at least twice the existing annual interest charges on the corporation’s total funded debt during those respective fiscal years.

(b) Bonds or debentures of telephone companies shall be of an issue originally amounting to at least one million dollars ($1,000,000) and, if bonds, secured by a mortgage on substantially all of the physical property of the company, and, if debentures, be issued by a company substantially all of whose physical property is free of mortgage and shall carry a covenant to be secured equally with any mortgage indebtedness, except a purchase money mortgage, subsequently issued, and both bonds and debentures shall be issued by a company subject to the following:

(1) The company has during its last fiscal year had gross revenues of at least seven million five hundred thousand dollars ($7,500,000), more than 50 percent of which was derived from owned properties used in furnishing telephone and other communication services and at least 80 percent of its gross revenues from all or any of the public utility businesses enumerated in this section.

(2) The funded debt does not exceed two-thirds of the value of its physical property as shown by the books of the corporation or by a statement of a certified public accountant issued within one year, which statement may be based upon the books of the corporation, less the amount of any reserves shown on the statement for depreciation, retirement, or amortization as the physical property. Physical property of a corporation shall include the physical property of a subsidiary corporation if the corporation owns not less than 90 percent of the outstanding voting shares of the subsidiary corporation.

(3) For four of the five most recent fiscal years and for the last fiscal year has had earnings, including earnings of subsidiaries mentioned in paragraph (2), available for the payment of interest charges, before deduction of state and federal taxes imposed on or measured by income or profits, at least equal to twice the interest charges on the company’s total funded debt during those respective fiscal years.

(c) Water company bonds or debentures shall be of an issue originally amounting to at least one million dollars ($1,000,000) and, if bonds, secured by a first mortgage on the company’s property, and, if debentures, issued by a company substantially all of whose property is free of mortgage and carry a covenant to be secured equally with any mortgage indebtedness, except a purchase money mortgage, subsequently issued, and both bonds and debentures shall be issued by a company subject to the following:

(1) The company is the supplier of substantially all water for domestic use in a community or communities having a population of not less than 25,000.

(2) The funded debt of the company does not exceed two-thirds of the value of its physical property as shown by the published statement of the company for its next preceding fiscal period, less the amount of any reserves shown for depreciation, retirement, or amortization of the physical property. Physical property of a corporation shall include the physical property of a subsidiary corporation if the corporation owns not less than 90 percent of the outstanding voting shares of the subsidiary corporation.

(3) For four out of the five most recent fiscal years and for the most recent fiscal year has had earnings, including those of subsidiaries mentioned in paragraph (2), available for the payment of interest charges, before deduction of state and federal taxes imposed on or measured by income or profits, of at least one and one-half times the interest charges on the company’s total funded debt during those respective fiscal years.

(Amended by Stats. 2006, Ch. 538, Sec. 168. Effective January 1, 2007.)



7275

As used in this article, “funded debt” means all interest-bearing indebtedness of a corporation not maturing within one year of the date it was incurred.

(Added by Stats. 1988, Ch. 718, Sec. 14.)






ARTICLE 3 - Investment in Business Property

7300

(a) Each association shall have power to invest in real property, tangible personal property and interests in real property for the conduct of the business of the association, or its service corporation, which power shall include the ownership of stock of a wholly owned subsidiary corporation having as its exclusive activity the ownership and management of the property or interests.

(b) As used in this section, the term “real property” includes structures or buildings located on land owned in fee or held under a lease or sublease by the association with an unexpired term, including extensions or renewals that are automatically effective or may be exercised at the association’s option, of 25 years at the date of execution by the association of the lease or sublease.

(c) No association may without written approval of the commissioner purchase, sell, or pay interest on or dividends involving, gold or silver bullion or related instruments or securities except gold coins minted and issued by the United States Treasury pursuant to Public Law 99-185, 99 Stat. 1177 (1985).

(Amended by Stats. 1987, Ch. 1162, Sec. 12. Effective September 26, 1987.)






ARTICLE 4 - Purchase of Real Estate

7350

(a) An association may acquire and hold stock of one or more corporations the primary activities of which are engaging in real property investment, in which event the sum of (1) investments made by an association pursuant to the authority of this subdivision, (2) any loans and guarantees extended by an association to, or for the benefit of, corporations the stock of which it holds pursuant to the authority of this subdivision, and (3) real property investments made pursuant to the authority of subdivision (b), unless a higher percentage is approved by the commissioner in writing, shall not exceed 10 percent of the total assets of the association.

(b) An association may engage in real property investment. The total of all real property investments made pursuant to the authority of this subdivision, unless a higher percentage is approved by the commissioner in writing, shall not exceed the total shareholders’ equity of the association.

(c) Prior to initially engaging in real property investment activities authorized by subdivision (a) or (b), an association shall make application with the commissioner for approval of its general plan of real property investment. The application for approval shall be in letter form, shall contain a copy of the general plan for real property investment as approved or adopted by the board of directors of the association, which shall include a brief description of either the activities of the corporations the association will invest in or the activities the association will engage in, or both, the approximate amount to be invested, the extent, if any, of diversification of those activities or investment, and the approximate date of the initial investment, and shall be signed by the chief executive officer of the association. Unless the commissioner finds (1) that the capital, assets, management, earnings, and liquidity of the association are, on a composite basis, not satisfactory or (2) that the plan for the association to engage in real property investment or to acquire and hold the stock of one or more real property investment corporations is unsafe or unsound, the commissioner shall approve the application. An application for approval shall be deemed approved on the 46th day after the application is filed with the commissioner, unless the commissioner earlier makes a final decision on the application or extends the period for approving or denying the application. For purposes of this subdivision, an application for approval shall be deemed to be filed with the commissioner on the date when the application, substantially in compliance with the requirements of this subdivision, is received by the commissioner. Upon the filing of the application for approval, the applicant shall pay to the commissioner a filing fee of five hundred dollars ($500).

(d) As used in this section, “real property investment” means all forms of investing in real property, whether direct or in the form of partnerships, joint ventures, or other methods of investment. It includes, but is not limited to, the purchasing, subdividing, and developing of real property or any interest therein, the building of residential housing or commercial improvements, and the owning, renting, leasing, managing, operating for income, or selling of that property.

(e) The legality of any investment lawfully made pursuant to former Section 7350, as repealed by the act enacting this section, shall not be affected by this section, nor shall this section be construed to require the changing of any investments lawfully made prior to January 1, 1991.

(Repealed and added by Stats. 1990, Ch. 1118, Sec. 41.5.)






ARTICLE 5 - Investment in Loans

7450

(a) An association may make any loan authorized by this division, but the association shall first determine that the type, amount, purpose, and repayment provisions of the loan in relation to the borrower’s resources and credit standing support the reasonable belief that the loan will be financially sound and will be repaid according to its terms, and that the loan is not otherwise unlawful.

(b) Subject to any regulations of the commissioner, an association may make or acquire loans directly or indirectly to or from any director, officer, affiliated person, or any parent or subsidiary. Loans made or acquired, directly or indirectly, the proceeds of which are intended to inure or have inured to the benefit of these parties are subject to the same regulations.

(Amended by Stats. 1987, Ch. 1162, Sec. 13. Effective September 26, 1987.)



7450.2

Except with the prior written consent of the commissioner, no association shall knowingly make:

(a) Any loan to any corporation of which 10 percent or more of the stock is owned or controlled individually or collectively by any one or more of the directors, officers, employees, or substantial stockholders of the association.

As used in this subdivision, “substantial stockholder” means a person who has a real or beneficial ownership of more than 10 percent of the outstanding stock of the association. For this purpose, stock owned by the person’s immediate family shall be deemed owned by that person.

(b) Any loan the proceeds of which are intended to inure to the benefit of any corporation specified in subdivision (a).

(Added by Stats. 1986, Ch. 1158, Sec. 6. Effective September 26, 1986.)



7451

Except as otherwise provided by the commissioner, an association shall not make or acquire total loans with respect to one borrower or on one project in an amount exceeding 25 percent of the net worth of the association. As used in this section, “one borrower” has the meaning defined in Section 7453.

(Amended by Stats. 1990, Ch. 1118, Sec. 42.)



7452

(a) An association may make consumer loans, provided that the total of such loans shall not exceed 30-percent of the assets of the association.

(b) An association may include loans to dealers in consumer goods to finance inventory and floor planning in the total investment as part of the 30-percent limitation described in subdivision (a). For purposes of the limitations on loans to one borrower, loans to dealers in consumer goods to finance inventory and floor planning shall be treated as commercial loans.

(Amended by Stats. 1984, Ch. 225, Sec. 5. Effective June 21, 1984.)



7453

(a) An association may make, invest in, sell, purchase, participate in, or otherwise deal in secured or unsecured loans for agricultural, business, commercial, or corporate purposes, provided that the total investment in such loans does not exceed 10 percent of the assets of the association.

(b) An association may invest in, sell, purchase, participate in, or otherwise deal in loans specified in subdivision (a) which are originated by any savings association, federal association, holding company of a federally insured savings association, commercial bank, bank holding company, subsidiary of a bank holding company, or insurance company, provided that the total investment in such loans shall not exceed 10 percent of the association’s assets.

(c) For the purposes of this section, the term “loan” does not include any corporate debt security unless it is rated in one of the four highest rating categories by at least one nationally recognized rating service.

(d) No association shall make, invest in, purchase, or participate in a loan for agricultural, business, commercial, or corporate purposes to one borrower, except as the commissioner may approve in writing, if the sum of the amount of the association’s interest in the loan and the total balance of the association’s interest in all outstanding loans for those purposes owed to the association by that borrower exceed the greater of (1) the amount a national bank having an identical total capital and surplus could lend to one borrower, or (2) the amount a commercial bank, as defined in Section 105, having an identical total shareholders’ equity, capital notes, and debentures, could lend to one borrower. This subdivision shall not apply to loans (1) secured by real property, (2) sold without recourse, (3) on the security of the association’s deposit accounts, or (4) of unsecured day funds, including federal funds or similar unsecured loans.

(e) As used in this section the term “one borrower” means:

(1) Any person that is, or upon the making of a loan will become, an obligor on the loans. However, a guarantor shall not be included within the meaning of “obligor” if, in connection with a loan the association has determined, in good faith, that the primary obligor has qualified for the loan irrespective of the existence of the guarantor. In the case of a loan that has been assumed by a third party with the consent of the association, the former debtor and any guarantor shall not be deemed to be an “obligor.”

(2) Nominees of the obligor.

(3) All persons, trusts, syndicates, partnerships and corporations of which the obligor is a nominee, a beneficiary, a member, a general partner, a limited partner owning an interest of 10 percent or more based on the value of his or her capital contribution, or a record or beneficial stockholder owning 10 percent or more of the capital stock.

(4) If the obligor is a trust, syndicate, partnership or corporation, all trusts, syndicates, partnerships and corporations of which any beneficiary, member, general partner, limited partner owning an interest of 10 percent or more based on the value of his or her capital contribution, or record or beneficial stockholder owning 10 percent or more of the capital stock, is also a beneficiary, member, general partner, limited partner owning an interest of 10 percent or more based on the value of his or her capital contribution, or record or beneficial stockholder owning 10 percent or more of the capital stock of the obligor.

(Amended by Stats. 1990, Ch. 1118, Sec. 43.)



7454

Each association is authorized to issue credit cards, extend credit in connection with the cards, and otherwise engage in or participate in credit card operations. The provisions of Title 2 (commencing with Section 1801) of the Civil Code shall not apply to any credit extended by an association pursuant to the provisions of this section.

(Amended by Stats. 1985, Ch. 983, Sec. 12.4. Effective September 26, 1985.)



7455

No association or director, officer, or employee of an association shall require, as a condition to the granting of any loan or the extension of any other service by the association, that the borrower or any other person undertake a contract of insurance with any specific company, agency, or individual.

(Added by Stats. 1984, Ch. 287, Sec. 27. Effective July 6, 1984.)



7456

Any loan commitment made by an association shall be counted as an investment and shall be included in total assets of the association only to the extent that funds have been advanced (and not repaid) pursuant to the commitment. For the purposes of this section, the term “loan commitment” includes a loan in process, a letter of credit, or any other commitment to extend credit.

(Added by Stats. 1984, Ch. 225, Sec. 7. Effective June 21, 1984.)



7457

An association may make loans on the security of its savings accounts, whether or not the borrower is the owner of the account, subject to the limitations of this article.

(Added by Stats. 1984, Ch. 868, Sec. 11.2.)



7458

An association may make overdraft loans specifically related to transaction accounts, subject to regulations issued by the commissioner.

(Added by Stats. 1984, Ch. 868, Sec. 11.3.)



7459

In addition to establishing reserves pursuant to Section 6476, an association or federal association, as defined in Section 5102, may establish a separate loan reserve account regarding losses resulting from fraud by a borrower and may recover any of those losses from that borrower.

(Added by Stats. 1985, Ch. 656, Sec. 2.)



7460

(a) Notwithstanding Section 726 of the Code of Civil Procedure or any other provision of law to the contrary, an association, a federal association, an affiliate of an association or federal association, a service corporation, or any successor in interest thereto, that originates, acquires, or purchases, in whole or in part, any loan secured directly or collaterally, in whole or in part, by a mortgage or deed of trust on real property, or any interest therein, may bring an action for recovery of damages, including exemplary damages not to exceed 50 percent of the actual damages, against a borrower where the action is based on fraud under Section 1572 of the Civil Code and the fraudulent conduct by the borrower induced the original lender to make that loan.

(b) The provisions of this section shall not apply to loans secured by single-family, owner-occupied residential real property, when the property is actually occupied by the borrower as represented to the lender in order to obtain the loan and the loan is for an amount of one hundred fifty thousand dollars ($150,000) or less, as adjusted annually, commencing on January 1, 1987, to the Consumer Price Index as published by the United States Department of Labor.

(c) Any action maintained under this section for damages shall not constitute a money judgment for deficiency or a deficiency judgment within the meaning of Section 580a, 580b, or 580d of the Code of Civil Procedure.

(Amended by Stats. 1986, Ch. 173, Sec. 2.)



7461

The provisions of any deed of trust or mortgage on real property which authorize an association, federal association, affiliate or service corporation of an association or federal association, or any successor in interest thereto, to accelerate the maturity date of the principal and interest on any loan secured thereby or to exercise any power of sale or other remedy contained therein upon the failure of the trustor or mortgagor to pay, at the times provided for under the terms of the deed of trust or mortgage, any taxes, rents, assessments, or insurance premiums with respect to the property or the loan, or any advances made by the association, federal association, affiliate or service corporation of an association or federal association, or any successor in interest thereto, shall be enforceable whether or not impairment of the security interest in the property has resulted from the failure of the trustor or mortgagor to so pay the taxes, rents, assessments, insurance premiums, or advances.

(Added by Stats. 1987, Ch. 397, Sec. 3.)



7462

The provisions of any deed of trust or mortgage on real property which authorize an association, federal association, affiliate or service corporation of an association or federal association, or any successor in interest thereto, to receive and control the disbursement of the proceeds of any policy of fire, flood, or other hazard insurance respecting the property shall be enforceable whether or not impairment of the security interest in the property has resulted from the event that caused the proceeds of the insurance policy to become payable.

(Added by Stats. 1987, Ch. 397, Sec. 4.)






ARTICLE 6 - Real Estate Loans

7500

(a) Subject to limitations, if any, within this chapter, an association may originate, invest in, sell, purchase, service, participate, or otherwise deal in (including brokerage or warehousing) loans, including construction loans, made on the security of residential or nonresidential real property, or interests in these loans.

(b) No investment in real property or a real estate loan shall be made by an association until one or more written appraisal reports, prepared at the request of an association or its agent, have been submitted to the association by a person or persons meeting the qualification standards for an appraiser as set forth in the commissioner’s regulations. No commitment to disburse shall be made by the association until the person or persons have been duly appointed and qualified as appraisers by the association. Such a person or persons shall have made a physical inspection and submitted to the association a fully documented appraisal of the real estate that would secure the loan or constitute the investment, or, in the case of a purchased loan, the person or persons have reviewed and approved an appraisal report in support of the loan. If the balance of any purchased loan is one million dollars ($1,000,000) or more, the person or persons reviewing and approving the appraisal report shall have inspected the real estate. Each appraisal report submitted to an association pursuant to this subdivision shall be signed and shall include the tax identification number, social security number, or other form of verifiable identification of the person or persons signing the appraisal report.

(c) For the purpose of determining appraised value, unimproved property without offsite improvements shall be evaluated as though offsite improvements have been installed if a subdivision map has been recorded and a bond or other instrument guaranteeing installation of the offsite improvements has been accepted by the governing authorities in connection with the recording of the subdivision map.

(Amended by Stats. 1988, Ch. 718, Sec. 15.)



7501

Each real estate loan shall be evidenced by a note or instrument of obligation for the amount of the loan. The note or instrument shall specify the amount and terms of repayment including any penalty or charge for late payment, and may contain all other terms of the loan contract.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



7502

(a) Each real estate loan shall be secured by a deed of trust, mortgage, or other transaction or instrument constituting a lien or claim, or its equivalent, upon the real estate securing the loan, according to any lawful and recognized practice that is suited to the transaction. Any deed of trust or other instrument or transaction constituting a lien or claim is included in the term “mortgage” in this division.

(b) A mortgage shall provide specifically for full protection to the association with respect to the loan and additional advances, including any terms and conditions that the association deems necessary and appropriate to state the agreement between the parties.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



7503

Except as specified by the loan contract or by Section 2954.8 of the Civil Code, an association shall have no obligation to pay interest to the borrower upon funds credited to an impound, trust, or other type of account for payment of taxes, insurance, or other charges relating to the property, or to invest them for the benefit of the borrower, unless the funds have been placed in an interest bearing savings account under the terms of the loan contract.

(Amended by Stats. 1984, Ch. 287, Sec. 29. Effective July 6, 1984.)



7504

Notwithstanding any other provision of law, an association may adjust the interest rate, payment, balance, or term-to-maturity on any loan secured by real property as authorized by the loan contract, and may receive a portion of the consideration for making a real estate loan in the form of a percentage of the amount by which the current market value of the property during the loan term or at maturity exceeds the original appraised value, subject to the limitations of subdivision (b) and Section 341 of P.L. 97-320 (H.R. 6267, the Garn-St. Germain Depository Institutions Act of 1982).

(a) For the purposes of this section:

(1) “Fully amortized loan” means a loan in which, at inception of the loan, the entire principal balance, together with accrued interest, shall be payable with the scheduled term of the loan in substantially equal installments (excepting the last payment, which may be smaller than a regular scheduled payment).

(2) “Home loans” means loans made on the security of one- to four-unit residential dwellings (including condominiums and cooperatives), combinations of these dwellings and business property (where no more than 20 percent of the total appraised value of the real estate is attributable to the business use), farm residences and combinations of farm residences and commercial farm real property.

(3) “Nonamortized loan” means a loan in which none of the principal balance shall be payable prior to the maturity of the loan.

(4) “Open end line of credit” means a loan plan in which the association reasonably contemplates repeated transactions; the association may impose interest from time to time on the unpaid principal of the loan plan, and the amount of credit that may be extended to the borrower during the term of the loan plan (up to any limit set by the association) is generally made available to the extent that any outstanding principal balance is repaid.

(5) “Partially amortized loan” means a loan in which some but not all of the principal balance, together with accrued interest, shall be payable prior to the maturity of the loan.

(6) “Reverse annuity mortgage” means an instrument which provides for periodic payments to be made to a homeowner based on accumulated equity. The payments are made monthly directly by the association, or are made through the purchase of an annuity from an insurance company. The loan becomes due on a specified date after disbursement of the entire principal amount of the loan or when a specified event occurs, such as sale of the property or death of the borrower. The interest rate on this instrument may be fixed, or may be adjusted periodically as provided by this section.

(b) Adjustments to the interest rate, payment, balance, or term-to-maturity on home loans shall be subject to the limitations of this subdivision.

(1) The loan term shall not exceed 40 years, with interest payable at least semiannually, except as expressly authorized by this section.

(2) The loan balance for other than nonamortized and open end line of credit loans shall be repayable in at least semiannual installments; provided, that loans on the security of farm residences and combinations of farm residences and commercial farm real property may be repayable in annual installments.

(3) The loan may be fully amortized, partially amortized, nonamortized, a reverse annuity mortgage, or an open end line of credit loan. The loan contract may provide for the deferral of principal and capitalization of a portion of interest, or of all interest, in the case of loans to natural persons secured by borrower-occupied real property and on which periodic advances are being made.

(4) (A) At origination, the loan-to-value ratio may not exceed the maximum permitted by Section 7509, as determined by the association’s board of directors (but not more than 100 percent). During the term of the loan, the loan-to-value ratio may increase above the maximum percentage otherwise permissible if the increase results from an adjustment described in paragraph (3) or (5). The commissioner shall assume continued compliance with applicable loan-to-value limitations where the original loan-to-value ratio met the requirements of this paragraph, but in no event may the loan balance exceed 125 percent of the original appraised value of the security property during the term of the loan unless pursuant to clause (i) of subparagraph (B) of paragraph (5) of subdivision (b) or unless the loan contract provides that the payment shall be adjusted at least once every five years, beginning no later than the 10th year of the loan, to a level sufficient to amortize the loan at the then existing interest rate and loan balance over the remaining term of the loan. However, this 125 percent limitation shall not apply to the portion of a loan balance that is interest received in the form of a percentage of the appreciation in value of the security property.

(B) If, at maturity of a loan secured by a home that provides for adjustments pursuant to paragraph (3) or (5), the ratio of the loan balance to the current market value of the security property exceeds the maximum permissible amount under Section 7509, the association may offer to refinance the loan if (i) the refinanced loan complies with subdivision (b) of Section 7509 and (ii) the loan contract for the refinanced loan requires that, in addition to full or partial amortization of the loan, the pro rata portion, based on the number of installments due annually, of estimated annual taxes and assessments on the security property be paid in advance to the association with each installment payment.

(5) For any home loan secured by borrower-occupied property or property to be occupied by the borrower, adjustments to the interest rate, payment, balance, or term-to-maturity shall comply with the limitations of this paragraph.

(A) Adjustments to the interest rate shall correspond directly to the movement of an interest rate index or of a national or regional index that measures the rate of inflation or the rate of change in consumer disposable income, which index is readily available to, and verifiable by, the borrower and is beyond the direct control of the association. An association also may increase the interest rate pursuant to a formula or schedule that specifies the amount of the increase and the time at which it may be made and which is set forth in the loan contract. An association, in its sole discretion, may decrease the interest rate at any time.

(B) Adjustments to the payment and the loan balance that do not reflect an interest rate adjustment may be made if: (i) the adjustments reflect a change in a national or regional index that measures the rate of inflation or the rate of change in consumer disposable income, is readily available to and verifiable by the borrower, and is beyond the direct control of the association; (ii) in the case of a payment adjustment, the adjustment reflects a change in the loan balance or is made pursuant to a formula, or to a schedule specifying the percentage or dollar change in the payment as set forth in the loan contract; or (iii) in the case of an open end line of credit loan, the adjustment reflects an advance taken by the borrower under the line of credit, or a payment made by the borrower, that is permitted by the loan contract.

(C) Any combination of indices or a moving average of index values may be used as an index, and an association (i) may use more than one index during the term of a loan, if set forth in the loan contract and (ii) may provide for the selection of a substitute index by the association in the event the index being used is no longer available to or verifiable by the borrower or as otherwise provided in the loan contract.

(D) The loan term may be adjusted only to reflect a change in the interest rate, the payment or the loan balance. A loan contract may provide an association with the right to call the loan due and payable either after a specified period of time has elapsed following the date of the loan contract or as specified in a reverse annuity mortgage.

(6) For any home loan secured by borrower-occupied property and on which the interest rate may be adjusted pursuant to paragraph (5), an association may not impose a prepayment charge on any prepayment made within 90 days of a required notice of an interest-rate increase with respect to the loan.

(c) Disclosure and notices for loans made pursuant to this section shall comply with the regulations codified in Section 563.99 of Title 12 of the Code of Federal Regulations.

(Amended by Stats. 1990, Ch. 1118, Sec. 43.5.)



7505

(a) Notwithstanding any other provision of law, an association may originate, invest in, sell, purchase, service, participate, or otherwise deal in loans (including construction loans) on the security of real property for primarily residential (other than a one- to four-unit dwelling) or nonresidential use, subject to the limitations of this article.

(b) An association’s aggregate investment in real property loans for primarily nonresidential use under this section shall not exceed 40 percent of assets.

(Amended by Stats. 1987, Ch. 730, Sec. 15.)



7505.5

(a) A savings association may make loans the principal purpose of which is to provide financing with respect to what is, or what is to become, primarily residential real estate, for which the association relies substantially on the borrower’s general credit standing and projected future income for repayment, without other security, or relies on other assurances for repayment, including guarantees or other obligations of third parties.

(b) An association’s aggregate investment in residential real estate loans described in subdivision (a) shall not exceed an amount equal to 5 percent of the association’s assets.

(Added by Stats. 1990, Ch. 1118, Sec. 44.)



7506

Notwithstanding any other provision of the law, an association may make a loan secured by an assignment of a loan or loans to the extent that it could, under applicable law and regulations, make or purchase the underlying assigned loan or loans.

(Added by Stats. 1983, Ch. 1176, Sec. 9.)



7507

(a)  An association may make loans or advances of credit, or invest in interests therein, on the security of real property, which loans, advances of credit, or investments are not otherwise authorized under the law because of the following reasons:

(1) The loan-to-value ratio, stated maturity, or loan amount is in excess of the maximum allowable limits.

(2) Lack of any required borrower certification or required private mortgage insurance.

(3) The loan would cause an applicable percentage-of-assets category to be exceeded.

(4) A combination of the foregoing factors.

(b) Investments made under the authority of this section are subject to the following restrictions:

(1) No association shall have investments under this section aggregating at any one time more than 5 percent of its total assets.

(2) Each investment made under this section shall be fully documented to support the conclusion that it was made on a prudent basis.

(3) Loans made pursuant to this section shall comply with subparagraph (D) of paragraph (5), and paragraph (6), of subdivision (b), of Section 7504, where applicable.

(Amended by Stats. 1990, Ch. 1118, Sec. 45.)



7509

(a) (1) At the time of origination, a real estate loan may not exceed 100 percent of the market value of security property. An association shall, by vote of its board of directors, establish maximum loan-to-value ratios for loans made on the security of real estate, and the resolution adopting those ratios shall be included in the minutes of the directors’ meeting. Home loans, as defined in Section 7504, made on the combined security of real estate and savings accounts may be made in excess of the maximum loan-to-value ratios adopted pursuant to this subdivision with the excess secured by the savings account.

(2) However, for loans originated in excess of 90 percent of the initial appraised value of the security property, the savings account shall consist only of funds belonging to the borrower, the borrower’s family, or the borrower’s employer, and the loans shall not exceed the appraised value of the real estate.

(b) With respect to home loans originated or refinanced in excess of 90 percent of the appraised value of the security property, that part of the unpaid balance that exceeds 80 percent of the property value shall be insured or guaranteed by a mortgage insurance company that the Federal Home Loan Mortgage Corporation has determined to be a “qualified private insurer.”

(c) With respect to all other loans on the security of real estate originated in excess of 90 percent of the appraised value of the security property, an association’s board of directors shall approve each of these loans prior to its origination and that approval shall be recorded in the minutes of its meeting.

(d) An association shall not make a loan secured by unimproved real property if the loan-to-value ratio would exceed 80 percent of the appraised value of the unimproved real property securing the loan.

(e) In determining compliance with maximum loan-to-value-ratio limitations for real estate loans, at the time of making a loan, an association shall add together the unpaid amount, or in the case of a line-of-credit loan, the approved credit limit, of all recorded loans secured by prior mortgages, liens, or other encumbrances on the security property that would have priority over the association’s lien, and shall not make the loan unless the total amount of those loans, including the loan to be made but excluding loans that will be paid off out of the proceeds of the new loan, does not exceed the applicable maximum loan-to-value-ratio limitations prescribed in this subdivision. In determining the value of the real estate security, an association shall use the current appraised value of the security property, which may include any expected value of improvements to be financed.

(f) “Value” for a real estate loan means the market value of the real estate.

(Amended by Stats. 2006, Ch. 538, Sec. 169. Effective January 1, 2007.)






ARTICLE 7 - Successors in Interest in Loans

7600

In the case of any investment made by an association in a real estate loan, in the event all or part of the ownership of the real estate security becomes vested in a person other than the party or parties originally executing the security instruments and if there is not an agreement in writing to the contrary, an association may, without notice to the party or parties, deal with a successor in interest to the mortgage and debt in the same manner as with the original party or parties, and may forbear to sue or may extend time for payment of or otherwise modify the terms of the debt, without discharging or in any way affecting the original liability of the party or parties or their debt.

(Amended by Stats. 2006, Ch. 538, Sec. 170. Effective January 1, 2007.)






ARTICLE 8 - Salvage of Loans and Investments

7650

(a) Except as provided in subdivision (b), nothing in this division or the laws of this state shall be construed as denying to an association the right to invest its funds, operate a business, manage or deal in property, or take any other action over whatever period of time may reasonably be necessary to avoid loss on a loan or investment made or an obligation created in good faith.

(b) Associations which do not meet the requirements of Section 6475, or have been issued an order pursuant to Section 8200, shall not take any action pursuant to this section without first obtaining approval, in writing, from the commissioner.

(Amended by Stats. 1985, Ch. 983, Sec. 12.7. Effective September 26, 1985.)






ARTICLE 9 - Usury Exemption

7675

(a) Pursuant to the authority contained in Section 1 of Article XV of the California Constitution, the restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any obligations of, loans made or arranged by, or forbearances of, an association; a federal association; a qualified foreign savings association; an entity that is a savings and loan holding company; a subsidiary of a savings and loan holding company that is not an association; or a service corporation which is a subsidiary of an association, a federal association, or a qualified foreign savings association. As used in this section, the terms “savings and loan holding company” and “subsidiary” mean a savings and loan holding company or a subsidiary, as defined in Section 10 of the Home Owners Loan Act, as amended (12 U.S.C. Sec. 1467a), and the term “service corporation” means a service corporation described in Section 5(c)(4)(B) of the Home Owners’ Loan Act of 1933 (12 U.S.C. Sec. 1464), as amended, or Section 7252, or a wholly owned subsidiary referred to in Section 7300.

(b) Subdivision (a) creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the California Constitution. Notwithstanding any other provision of law, subdivision (a) does not exempt an association; a federal association; a foreign savings association; a savings and loan holding company, a subsidiary of a savings and loan holding company; a service corporation which is a subsidiary of an association; a federal association, or foreign savings association from complying with all other law and regulations governing the business in which the association, federal association, foreign savings association, savings and loan holding company, subsidiary of a savings and loan holding company, or service corporation which is a subsidiary of an association, a federal association, or a foreign savings association is engaged.

(c) For purposes of this section, “foreign savings association” means a foreign savings association as defined in Chapter 10 (commencing with Section 10000) or Chapter 10.1 (commencing with Section 10010) and “qualified foreign savings association” means a foreign savings association that has been authorized to conduct the business of an association in this state by the commissioner.

(Amended by Stats. 1990, Ch. 1118, Sec. 46.5.)






ARTICLE 10 - Finance Leasing

7700.3

An association may engage in leasing activities that are the functional equivalent of lending, subject to the limitations of Sections 7701 to 7704, inclusive.

(Added by Stats. 1985, Ch. 983, Sec. 13. Effective September 26, 1985.)



7701

An association may become the legal or beneficial owner of tangible personal property or real property for the purpose of leasing such property, may obtain an assignment of a lessor’s interest in a lease of such property, and may incur obligations incidental to its position as the legal or beneficial owner and lessor of the leased property, if:

(1) The lease is a net, full-payout lease representing a noncancelable obligation of the lessee, notwithstanding the possible early termination of the lease.

(2) At the expiration of the lease, the association’s interest in the property shall be liquidated or released on a net basis as soon as practicable.

(Added by Stats. 1984, Ch. 225, Sec. 8. Effective June 21, 1984.)



7702

(a) A lease of tangible personal property made to a natural person for personal, family, or household purposes pursuant to this section shall be subject to all limitations applicable to the amount of an association’s investment in consumer loans.

(b) A lease made for commercial, corporate, business, or agricultural purposes pursuant to this section shall be subject to all limitations applicable to the amount of an association’s investment in commercial loans.

(c) A lease of residential or nonresidential real property made pursuant to this section shall be subject to all limitations applicable to the amount of an association’s investment in real estate loans.

(Added by Stats. 1984, Ch. 225, Sec. 8. Effective June 21, 1984.)



7703

For the purposes of this article:

(a) A “net lease” is a lease under which the association will not, directly or indirectly, provide or be obligated to provide for:

(1) The servicing, repair, or maintenance of the leased property during the lease term.

(2) The purchasing of parts and accessories for the leased property; provided that improvements and additions to the leased property may be leased to the lessee upon its request in accordance with the full pay-out requirement of this section.

(3) The loan of replacement or substitute property while the leased property is being serviced.

(4) The purchasing of insurance for a lessee, except where the lessee has failed to discharge a contractual obligation to purchase or maintain insurance.

(5) The renewal of any license, registration, or filing for the property unless such action by the association is necessary to protect its interest as an owner or financer of the property.

(b) A “full-payout” lease is one from which the lessor can reasonably expect to realize a return of its full investment in the leased property, plus the estimated cost of financing the property over the term of the lease, from rentals, estimated tax benefits, and the estimated residual value of the property at the expiration of the initial term of the lease; provided that no more than 20 percent of the return may be realized from the residual value of the property at the expiration of the initial term of the lease. Both the estimated residual value of the property and that portion of the estimated residual value relied upon by the lessor to satisfy the requirements of a full-payout lease must be reasonable in light of the nature of the leased property and all relevant circumstances so that realization of the lessor’s full investment plus the cost of financing the property depends primarily on the creditworthiness of the lessee, and not on the residual market value of the leased property. The maximum term of a full-payout lease shall be 40 years.

(Added by Stats. 1984, Ch. 225, Sec. 8. Effective June 21, 1984.)



7704

If, in good faith, an association believes that there has been an unanticipated change in conditions that threatens its financial position by significantly increasing its exposure to loss, the provisions of Sections 7702 and 7703 of this article shall not prevent the association:

(a) As the owner and lessor under a net, full pay-out lease, from taking reasonable and appropriate action to salvage or protect the value of the property or its interest arising under the lease.

(b) As the assignee of a lessor’s interest in a lease, from becoming the owner and lessor of the leased property pursuant to its contractual right, or from taking any reasonable and appropriate action to salvage or protect the value of the property or its interest arising under the lease.

(c) From including any provisions in a lease, or from making any additional agreements, to protect its financial position or investment in the circumstances set forth in subdivisions (a) and (b) of this section.

(Added by Stats. 1984, Ch. 225, Sec. 8. Effective June 21, 1984.)






ARTICLE 10.5 - Leasing

7720

(a) An association may invest in tangible personal property, including without limitation, vehicles, mobilehomes, machinery, equipment, or furniture, and may hold the property for rental or sale.

(b) Investment under this section is limited to not in excess of 10 percent of the total assets of the association.

(Added by renumbering Section 7700 by Stats. 1990, Ch. 216, Sec. 25.)






ARTICLE 11 - Hazard Insurance

7800

Subject to the provisions of Section 2955.5 of the Civil Code, the board of directors of every association and affiliate or service corporation of an association shall establish standards for the maintenance of hazard insurance which are considered necessary to protect the institution’s interest in real estate security for its loans. The standards may include establishment of criteria based on such factors as recognized financial ratings of insurers and coverage forms, but those standards may not be based on the insurer’s corporate structure. Subject to compliance with these standards, an association, an affiliate or service corporation of an association shall permit a borrower to have reasonable freedom of choice in selecting the insurer to provide hazard insurance coverage on the real estate security.

(Added by Stats. 1988, Ch. 718, Sec. 17.)









CHAPTER 7 - Supervision

ARTICLE 1 - Department of Savings and Loan

8009

(a) Except where required by law, regulation, or court order, or permitted under subdivision (b), the commissioner, and all employees of the department, shall not disclose any information acquired by them in the discharge of their duties as prescribed by this division.

(b) The commissioner may furnish information relating to the condition or operation of any association or other person to state and federal authorities that supervise financial institutions, to state, local and federal law enforcement agencies, and state agencies that are engaged in any investigation of an unsafe or unsound business practice.

(c) No record or document in the possession or custody of the department which contains information specified in subdivision (a) shall be produced pursuant to a subpoena duces tecum addressed to the commissioner or any employee of the department except upon a determination of a court of competent jurisdiction that disclosure of the information in the record or document would serve the public interest and assist the department in conducting the duties prescribed by this subdivision. With respect to each item subject to the subpoena duces tecum, the court shall either make this determination or shall determine that the item is not subject to disclosure. The court’s determination shall be made upon hearing on a motion by the subpoenaing party under this subdivision to compel production of the document or record.

(Amended by Stats. 1989, Ch. 868, Sec. 9. Effective September 26, 1989.)



8010

The commissioner, after a determination of value made in accordance with Article 4 (commencing with Section 8150) of Chapter 7, may order that assets, individually or in the aggregate, to the extent that the assets are overvalued on an association’s books, be charged off against current operations, or that a special reserve or reserves equal to the overvaluation be set up by transfers from retained earnings or reserves.

(Amended by Stats. 1989, Ch. 868, Sec. 10. Effective September 26, 1989.)






ARTICLE 2 - Savings and Loan Account

8030

(a) To meet the operating costs and expenses of the department in administering this division and other laws relating to savings associations or the savings association business, for the payment of which no provision is otherwise made, the commissioner shall require each association doing business in this state to pay in advance an annual assessment for its pro rata share of all operating costs and expenses as estimated by the commissioner for the ensuing year.

(b) As used in this article, “association” includes a foreign savings association doing business in this state under an approval issued by the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 562.5. Effective January 1, 1997. Operative July 1, 1997.)



8031

The proportion of operating costs and expenses to be assessed against each association shall be determined and prescribed by the commissioner by regulation. The total amount assessed for all associations, together with any existing surplus, shall not exceed the amount of the budget for the ensuing fiscal year plus a reasonable reserve for contingencies.

(Amended by Stats. 1984, Ch. 287, Sec. 35. Effective July 6, 1984.)



8032

(a) On or before the 20th day of June of each year the commissioner shall notify each association by mail of the amount assessed and levied against it.

(b) Except as provided in this article, an association shall pay one-half or more of the amount assessed so as to be received by the commissioner not later than the 10th day of July and shall pay the remainder so as to be received by the commissioner not later than the following 10th day of January.

(c) If payment is not received by the commissioner on time, the commissioner shall assess and collect in addition to the annual assessment, a penalty of 5 percent of the unpaid assessment for each month or part of a month that the payment is delinquent.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



8033

If an association ceases to be an association by reason of merger, consolidation, conversion, acquisition of assets, or a similar type of transaction, any unpaid assessment for the fiscal year ended June 30 in which the conversion, merger, or acquisition occurs shall be due and payable on or before the day preceding the date of the conversion, merger, or acquisition. Payment of the unpaid assessment under this section shall be a condition of approval of any transaction requiring the commissioner’s approval.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



8034

(a) If a new domestic association is formed during a fiscal year, the initial assessment provided for by this article shall be computed on the same basis as if such new association had been an association and assessed on or before the 20th day of June in the fiscal year preceding the initial assessment except that the initial assessment shall be based on the assets of the new association at the time of issuance of its certificate of authority and, except as provided in subdivision (b), the assessment shall be reduced, if the certificate of authority is not issued in July, by one-twelfth for each full month of the fiscal year which has expired at the time of issuance of the certificate of authority and shall be payable in full on the date of issuance.

(b) In the levy and collection of an assessment under this article, no association shall be assessed for, or be permitted to pay less than five hundred dollars ($500) for the unexpired portion of the fiscal year in which the domestic association is formed.

(Amended by Stats. 1984, Ch. 868, Sec. 15.5.)



8035

If any domestic association proposes to acquire the assets of any federal association or any state or national bank by transfer, conversion, or otherwise, the initial assessment provided for by this article shall be computed on the same basis as if the federal association or state or national bank had been an association and assessed on or before the 20th day of June in the fiscal year preceding the initial assessment, except that the initial assessment shall be based on the assets of the federal association or of the state or national bank, as shown by the institution’s report to the Office of Thrift Supervision, the commissioner, or the Comptroller of the Currency, respectively, next preceding the 20th day of June in the fiscal year preceding the initial assessment and the assessment shall be reduced, if the certificate of authority is not issued in July, by one-twelfth for each full month of the fiscal year which has expired at the time of the issuance of the certificate of authority and shall be payable in full on the date of issuance.

(Amended by Stats. 1996, Ch. 1064, Sec. 563. Effective January 1, 1997. Operative July 1, 1997.)



8035.5

As of the operative date of this section:

(a) The Savings Association Special Regulatory Fund is converted into a separate account in the Financial Institutions Fund and designated as the Savings and Loan Account.

(b) All moneys and other assets and all liabilities of the Savings Association Special Regulatory Fund shall be transferred to the Savings and Loan Account.

(Added by Stats. 1996, Ch. 1064, Sec. 563.5. Effective January 1, 1997. Operative July 1, 1997.)



8036

All money collected or received by the commissioner under this division or any other law relating to savings associations or the savings association business, except money belonging to associations whose business property and assets are in the possession of the commissioner, shall be deposited with the State Treasurer to the credit of the Savings and Loan Account in the Financial Institutions Fund.

(Amended by Stats. 1996, Ch. 1064, Sec. 564. Effective January 1, 1997. Operative July 1, 1997.)



8037

All expenses of the department in administering the division and other laws relating to savings associations or to the savings association business shall be paid by the Savings and Loan Account; and, except as otherwise provided in Section 276 or 277, and the Savings and Loan Account shall be used only for such purposes.

(Repealed and added by Stats. 1996, Ch. 1064, Sec. 565.5. Effective January 1, 1997. Operative July 1, 1997.)






ARTICLE 3 - General Supervisory Powers and Duties of Commissioner

8050

(a) The commissioner shall have general supervision over all (1) associations, (2) savings and loan holding companies, (3) service corporations, (4) finance subsidiaries, and (5) other persons that are subject to the provisions of this division.

(b) The commissioner shall enforce the purposes of this division by use of the powers conferred by it and by an action in any court of competent jurisdiction if required.

(Amended by Stats. 1990, Ch. 1118, Sec. 46.7.)



8051

Each decision, order, or instruction shall be in writing signed by the commissioner or a deputy commissioner and shall be sent by registered or first-class mail, addressed to the home office of the appropriate association or person.

(Amended by Stats. 1986, Ch. 361, Sec. 10.)



8053

The commissioner may from time to time issue, amend and rescind any rules, regulations, forms, and orders that are necessary to carry out the provisions of this division, including rules and regulations governing the administration of any association, savings and loan holding company and their subsidiaries, and defining any terms whether or not used in the law insofar as the definitions are not inconsistent with the provisions of this division. The commissioner may waive any requirement of any rule or regulation in situations where, in the commissioner’s opinion, the requirement is not necessary in the public interest or for the protection of the public.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



8054

(a) Notwithstanding any other provision of law, whenever by statute or regulation there is extended to federal associations doing business in this state any right, power, privilege, or duty not authorized for state associations, the commissioner may by regulation extend to state associations that right, power, privilege, or duty.

(b) Any regulation adopted under this section shall expire at 12 p.m. on December 31 of the year following the calendar year in which it is promulgated.

(c) For the purposes of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code regulations adopted under this section are subject only to the provisions of Sections 11343.4, 11346.1, and 11349.6 of the Government Code.

(d) The provisions of this section shall not apply to any federal statute or regulation promulgated prior to January 1, 1984.

(Amended by Stats. 1995, Ch. 938, Sec. 9.2. Effective January 1, 1996.)



8055

Every final decision of the commissioner is subject to judicial review in accordance with law. An action or proceeding for judicial review pursuant to this section shall be commenced within 60 days after issuance of the final decision.

(Added by Stats. 1986, Ch. 361, Sec. 12.)






ARTICLE 4 - Reports and Examinations

8150

(a) On or before the last day of January in each year, or within 30 days following the end of the fiscal year, each association, savings and loan holding company, and those subsidiaries of an association or savings and loan holding company that the commissioner may require, shall make an annual written report to the commissioner, in a format to be prescribed by the commissioner.

(b) Each report shall be verified by an authorized officer.

(Amended by Stats. 1984, Ch. 868, Sec. 16.)



8151

Each association, savings and loan holding company and subsidiary of any association or savings and loan holding company that is required to file an annual report under Section 8150 also shall make any other reports that the commissioner may from time to time require, which shall be in a format and filed on a date that the commissioner may prescribe and shall, if required by the commissioner, be verified in the same manner as the annual report.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



8152

From time to time the commissioner may, without previous notice, examine or cause an examination to be made into the affairs of each association, and any office of the association within or outside this state, savings and loan holding company and subsidiary of any association or savings and loan holding company subject to this division.

(Amended by Stats. 2003, Ch. 404, Sec. 15. Effective January 1, 2004.)



8153

(a) In lieu of a report or an examination under Section 8150 or 8152, the commissioner may accept any report made to, or examination made by, a federal or state authority that supervises financial institutions, or by a certified or other public accountant or firm of certified or other public accountants selected by the association and approved by the commissioner.

(b) An examination under Section 8152 may be conducted in conjunction with an examination by a federal authority that supervises financial institutions.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



8154

(a) Whenever, in the judgment of the commissioner, the condition of any association, savings and loan holding company, or any of their subsidiaries renders it necessary or expedient to make an extra examination or audit or to devote any extraordinary attention to its affairs, the commissioner shall do so or may appoint a certified public accountant or any expert to do so.

(b) The association, savings and loan holding company, or subsidiary specially examined under this section may be required to pay the actual expenses incurred by the commissioner for all extra services rendered by the commissioner, by the appointed accountant, or any expert.

(Amended by Stats. 1988, Ch. 718, Sec. 18.)



8155

(a) The commissioner is authorized in connection with any examination or audit of any association or any subsidiary to cause to be made appraisals of real estate or other property held by it or securing its assets.

(b) Unless otherwise ordered by the commissioner, appraisal of real estate or other property in connection with any examination or audit pursuant to this article shall be made by a department appraiser or by an independent professional appraiser employed or selected by the commissioner, and the cost of the appraisal promptly shall be paid by the association or subsidiary to the commissioner or directly to the appraiser upon receipt by it of a statement of cost bearing the written approval of the commissioner.

(c) A copy of the report of each appraisal caused to be made by the commissioner pursuant to this section shall be furnished to the association or subsidiary within a reasonable time, not to exceed 60 days, following the completion of the appraisals.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



8156

(a) Each association shall at least annually cause its books and accounts to be audited at its own expense by a certified public accountant or firm of certified public accountants selected by the association and approved by the commissioner.

(b) The annual audit date and audit period shall be approved in writing by the commissioner prior to commencement of the audit.

(c) Each savings association which engages certified public accountant services for any audit shall transmit to the accountant or accountants copies of the most recent report of condition made by the association pursuant to state or federal law and a copy of the most recent report of examination received by the savings association.

(d) In addition to the copies of the reports required to be provided pursuant to subdivision (c), each savings association shall provide the auditing accountant or accountants with all of the following:

(1) A copy of any supervisory memorandum of understanding with the association and any written agreement between the association and any federal financial regulatory agency or the commissioner which is in effect during the period covered by the audit.

(2) A report of any action initiated or taken pursuant to subdivisions (a), (b), (c), (e), (g), (i), or (s) of Section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818), and a report of any action taken by the commissioner pursuant to Section 8200 or 8201, or any other civil monetary penalty assessed under any provision of law with respect to the savings association or any institution-affiliated party.

(Amended by Stats. 1990, Ch. 1118, Sec. 47.)



8157

(a) The commissioner may prescribe the scope of the annual audit and may require the auditor to furnish information in addition to that contained in the audit report.

(b) Each association shall furnish the commissioner annually, within 90 days after the end of the period covered by the audit, five copies of the financial statements, which shall be accompanied by a report signed by the auditor, prepared and containing the information prescribed in regulations of the commissioner. The financial statements shall be certified by the auditor.

(Amended by Stats. 1986, Ch. 361, Sec. 13.5.)



8158

(a) The commissioner, or any department employee authorized by the commissioner, shall have free access to all books and records of an association, savings and loan holding company, and any of their subsidiaries that relate to the business of the association, holding company, or subsidiary, and to the books and records kept by any officer, agent, or employee that relate to the business of the association, holding company, or subsidiary.

(b) The commissioner, or any department employee authorized by the commissioner, may summon witnesses and administer oaths or affirmations in the examination of the directors, officers, agents, or employees of any association, savings and loan holding company, any of their subsidiaries, or any other person, in relation to their affairs, transactions, and conditions, and may require and compel the production of records, books, papers, contracts, or other documents by court order, if not voluntarily produced.

(c) This section applies to all parties designated in subdivisions (a) and (b) when an association is placed in conservatorship or receivership.

(Amended by Stats. 1987, Ch. 730, Sec. 19.)



8159

For each department examination or appraisal made outside this state, a reasonable fee and the actual traveling expenses incurred shall be paid to the department by the association, savings and loan holding company, or subsidiary so examined.

(Amended by Stats. 1988, Ch. 718, Sec. 19.)



8160

If an association, savings and loan holding company, or any subsidiary of an association or savings and loan holding company fails to report to the commissioner as required by this article, the commissioner may impose penalties in accordance with the following:

(a) Any association, savings and loan holding company, or any subsidiary of an association or savings and loan holding company which (1) maintains procedures reasonably adapted to avoid any inadvertent error and, unintentionally and as a result of such an error (A) fails to make, obtain, transmit, or publish any report or information required by the commissioner by the due date set forth in this article or, if no due date is set forth in this article, the date specified by the commissioner, or (B) submits or publishes any false or misleading report or information or (2) inadvertently transmits or publishes any report which is minimally late, shall be subject to a civil penalty of not more than two thousand dollars ($2,000) for each day during which the failure continues or the false or misleading information is not corrected. The association, savings and loan holding company, or subsidiary of an association or savings and loan holding company shall have the burden of proving that an error was inadvertent and that a report was inadvertently transmitted or published late.

(b) Any association, savings and loan holding company, or any subsidiary of an association or savings and loan holding company which (1) fails to make, obtain, transmit, or publish any report or information required by the commissioner by the due date set forth in this article or, if no due date is set forth in this article, the date specified by the commissioner or (2) submits or publishes any false or misleading report or information, in a manner not described in subdivision (a) shall be subject to a civil penalty of not more than twenty thousand dollars ($20,000) for each day during which the failure continues or the false and misleading information is not corrected.

(c) Any association, savings and loan holding company, or any subsidiary of an association or savings and loan holding company which knowingly or with reckless disregard for the accuracy of any information or report subject to this section submits or publishes any false or misleading report or information, shall be subject to a civil penalty of not more than one million dollars ($1,000,000) or 1 percent of total assets of the savings institution, whichever is less, per day for each day during which the false or misleading information is not corrected.

(d) Any penalty imposed under subdivisions (a), (b), or (c) shall be assessed and collected by the commissioner in the same manner as provided in Section 5330.

(Repealed and added by Stats. 1990, Ch. 1118, Sec. 49.)






ARTICLE 5 - Enforcement

8200

The commissioner may issue cease and desist orders which may order affirmative action in accordance with the following:

(a) If the commissioner, as a result of any examination or from any report, finds or has reasonable cause to believe (1) that any savings association, savings and loan holding company or any of their subsidiaries, or an institution-affiliated party, (A) is violating or has violated any provision of this division or the laws of this state or of the United States or any order, regulation, or any condition imposed in writing by the commissioner in connection with the granting of any application of an association or any written agreement entered into with the commissioner or (B) is engaging or has engaged in an unsafe or unsound business practice, or (2) that an association, savings and loan holding company, or any of their subsidiaries are maintaining books and records that are so incomplete and inaccurate that the commissioner is unable, through the normal supervisory process, to determine their financial condition or the details or purpose of any transaction that may have a material effect on their financial condition, the commissioner may issue a formal written order to be served by delivery to the home office of the association or to the person named in the order. The order shall state the alleged violation or practice and state the facts in support of the allegation, and shall order discontinuance of the violation or practice and order conformance with all requirements of law. The commissioner may require the association or other named person to take affirmative action (A) to prevent the insolvency or dissipation of assets of the association, or (B) to restore the books and records to a complete and accurate state.

(b) The authority of the commissioner to issue orders to correct any conditions resulting from any violation or practice includes the authority to require the person named in the order to do any of the following:

(1) Make restitution or provide reimbursement, indemnification, or guarantee against loss if (A) the person named in the order was unjustly enriched in connection with the violation or practice or (B) the violation or practice involved a reckless disregard for any state or federal statute or applicable regulations or prior order of the commissioner.

(2) Restrict the growth of the association.

(3) Dispose of any loan or asset involved.

(4) Rescind agreements or contracts.

(5) Employ qualified officers or employees (who may be subject to prior approval of the commissioner at his or her direction).

(6) Take such other action as the commissioner determines to be appropriate.

(c) The authority to issue orders includes the authority to place limitations on the activities or functions of the person named in the order.

(d) The order shall specify an effective date, which may be immediate or may be at a later date, and shall remain in effect until withdrawn by the commissioner or until terminated by a court order.

(e) Any association or person affected by an order of the commissioner may apply within 10 days after service of the order to a court having jurisdiction for an immediate hearing and may request a stay of the order until the hearing has been completed. The hearing shall be held as provided in a notice to the commissioner by the court.

(f) The commissioner may, on or after the effective date of the order, apply for enforcement of the order to the superior court in the county in which the home office of the association or the person is located. The order shall be enforced ex parte and without notice by the court. The proceedings shall be given precedence over other cases pending in court, and shall in every way be expedited.

(g) Whether upon application by the commissioner or by the person named in the order, the court shall have jurisdiction, shall adjudicate the question, and shall enter and enforce the proper order or orders.

(Repealed and added by Stats. 1990, Ch. 1118, Sec. 51.)



8201

(a) Whenever the commissioner determines that any institution-affiliated party or any director, officer, or employee of a savings and loan holding company or affiliate thereof has committed any of the following violations, engaged or participated in any of the following unsafe or unsound practices, or committed any of the following breaches of fiduciary duty that meet the additional criteria of subdivision (b), the commissioner may serve upon that person a written notice of the commissioner’s intent to order the removal of the person from his or her office or employment or to prohibit any further participation (in any manner) in the conduct of the affairs of any savings association, or both:

(1) Violation of any statute or regulation, any cease and desist order which has become final, any condition imposed in writing by the commissioner in connection with the grant of any application or other request by the savings association or any written agreement between the savings institution and the commissioner.

(2) Engaging or participating in any unsafe or unsound practice in connection with any savings association.

(3) Committing or engaging in any act, omission, or practice which constitutes a breach of the person’s fiduciary duty.

(b) A violation, practice, or breach specified in subdivision (a) is subject to the commissioner’s authority under this section if the commissioner finds both of the following:

(1) By reason of the violation, practice, or breach (A) the savings association has suffered or will probably suffer financial loss or other damage (B) the interests of the savings association’s depositors have been or could be prejudiced, or (C) the institution-affiliated party or other person specified in subdivision (a) has received financial gain or other benefit by reason of the violation, practice, or breach.

(2) The violation, practice, or breach (A) involves personal dishonesty on the part of the institution-affiliated party or other person specified in subdivision (a) or (B) demonstrates willful or continuing disregard by the institution-affiliated party or other person for the safety or soundness of the savings institution.

(c) The written notice shall contain a full statement of the alleged violations, practices, or breaches of fiduciary duty, shall state the facts alleged in support of the violation, practice or breach, and shall state the commissioner’s intention to enter a removal or prohibition order, or both. The notice shall be delivered to the board of directors of the association, savings and loan holding company, or subsidiary, and to the institution-affiliated party or other director, officer, or employee concerned. If a hearing on the matter is requested within 10 days after service of the written notice, the commissioner shall hold a public hearing at which any pertinent evidence relating to the matters set forth in the written notice may be presented. After the hearing, the commissioner, on the basis of the evidence presented at the hearing, may proceed to enter (1) an order for the immediate removal of the institution-affiliated party or director, officer, or employee affected, (2) an order prohibiting further participation by the person, in any manner, in the conduct of the affairs of any savings association, (3) a reprimand of the individuals and entities or other persons concerned, or (4) a dismissal of the entire matter.

(d) If no hearing is requested within the time specified, the commissioner may proceed to issue orders of removal, prohibition, or both on the basis of the facts set forth in the written notice.

(e) No institution-affiliated party or director, officer, or employee who has been removed from his or her position pursuant to a removal order that has become final, shall thereafter participate in any manner in the conduct of the affairs of the savings association from or with respect to which that director, officer, or employee was removed, or without prior written approval of the commissioner, serve as a director, officer, or employee of any other savings association. No institution-affiliated party, including an officer, director, or employee, who is subject to an order of prohibition which has become final shall thereafter participate, in any manner, in the conduct of the affairs of any savings association.

(f) In respect to any officer, director, or employee of a savings association, savings and loan holding company or subsidiary thereof who is the subject of a written notice served by the commissioner pursuant to subdivision (a), the commissioner may, if the commissioner deems it necessary for the protection of the savings association or the interests of the association’s depositors, by written notice to that effect served upon the officer, director, employee, suspend him or her from office or prohibit him or her from further participation in any manner in the conduct of the affairs of the savings association or related entity, or take both these actions. The suspension or prohibition shall become effective upon service of the notice and, unless stayed by the court in proceedings authorized by subdivision (g), shall remain in effect pending completion of the proceedings pursuant to the written notice served under subdivision (a) and until the effective date of an order entered by the commissioner under subdivision (c) or (d). Copies of the notice shall also be served upon the savings association, savings and loan holding company, or subsidiary of which the person is a director, officer, or employee.

(g) Within 10 days after any director, officer, or employee has been suspended from office or prohibited from participation in the conduct of the affairs of a savings association, savings and loan holding company, or subsidiary thereof under subdivision (f), the director, officer, or employee may apply to a court having jurisdiction for a stay of the suspension or prohibition pending completion of the proceedings pursuant to subdivision (c), and the court shall have power to stay the suspension or prohibition.

(Repealed and added by Stats. 1990, Ch. 1118, Sec. 53.)



8202

(a) The commissioner shall publish and make the following available to the public:

(1) Any final order issued with respect to any administrative enforcement proceeding initiated by the commissioner pursuant to this division or any other provision of law.

(2) Any modification to, or termination of, any final order specified in paragraph (1).

(b) If the commissioner makes a determination in writing that the publication of any final order pursuant to subdivision (a) would seriously threaten the safety or soundness of a savings association, the commissioner may delay the publication of the order for a reasonable time.

(Added by Stats. 1990, Ch. 1118, Sec. 54.)






ARTICLE 6 - Conservatorship

8225

(a) Whenever the commissioner deems it necessary in order to conserve the assets of any association for the benefit of the depositors and other creditors, or if the commissioner finds any of the following with respect to any association: (1) the association is in an impaired condition; (2) the association is engaging in practices that threaten to result in an impaired condition; (3) the association has substantially dissipated its assets due to violation of law or regulation or to unsafe or unsound practice; (4) the association is in an unsafe or unsound condition to transact business; (5) the association is in violation of an order or injunction, as authorized by this division; or (6) the association refuses to submit its books, papers, and affairs to the inspection of the commissioner, the commissioner may, ex parte and without notice, appoint a conservator for the association.

(b) The conservator may be the commissioner, deputy commissioner or any other person.

(c) The conservator shall, upon appointment, immediately take possession of the books, records, and assets of every description of the association and shall take any further action as he or she may deem necessary to conserve the assets of the association pending further disposition of its business.

(d) Within six months of the date of appointment of the conservator, or within 12 months if the commissioner extends the six months’ period, the association shall be returned to its board of directors to be managed and operated as if no conservator had been appointed, or a receiver shall be appointed as provided in Section 8250.

(e) If the commissioner or a department employee is appointed conservator no additional compensation shall be paid, but if another person is appointed then the compensation of the conservator, as determined by the commissioner, shall be paid by the association.

(f) Any expenses of such conservatorship shall be paid out of the assets of the association and shall be a lien against association assets prior to any other lien.

(Amended by Stats. 1989, Ch. 11, Sec. 1. Effective April 14, 1989.)



8226

Any conservator shall have all the rights, powers, and privileges possessed by the officers, directors, members and stockholders of the association.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



8227

Except as authorized by the commissioner, the conservator shall not retain special counsel or other experts, incur any expense other than normal operating expenses, or liquidate assets except in the ordinary course of operations.

(Amended by Stats. 1984, Ch. 868, Sec. 17.5.)



8228

The directors and officers shall remain in office and the employees shall remain in their respective positions, but the conservator may remove any director, officer, or employee, provided the order of removal of a director or officer shall be approved in writing by the commissioner.

(Added by Stats. 1983, Ch. 1091, Sec. 2.)



8229

(a) While the association is in the charge of a conservator, savings account holders, borrowers, and other obligors of the association shall continue to make payments to the association in accordance with the terms and conditions of their contracts, and the conservator may permit savings account holders to withdraw their accounts from the association pursuant to the provisions of this division but shall not declare, credit, or distribute interest for savings accounts without prior approval of the commissioner.

(b) The conservator shall have power to accept savings accounts and additions to savings accounts, but any amounts received by the conservator may be segregated if the commissioner shall so order in writing. If so ordered, these amounts shall not be subject to offset and shall not be used to liquidate any indebtedness of the association existing at the time the conservator was appointed for it or any subsequent indebtedness incurred for the purposes of liquidating the indebtedness of the association existing at the time the conservator was appointed.

(c) All expenses of the association during conservatorship shall be paid by the association.

(Amended by Stats. 1984, Ch. 868, Sec. 17.7.)



8230

Whenever a conservator has taken possession of the property and business of any association pursuant to this article, that association, within 10 days after the taking, if it deems itself aggrieved thereby, may apply to the superior court in the county in which the home office of the association is located to enjoin further proceedings. The court, after citing the commissioner to show cause why further proceedings should not be enjoined and after hearing and determination of the facts, may dismiss the application or enjoin the commissioner from further proceedings and direct the commissioner to surrender the property and business to that association.

(Added by Stats. 1988, Ch. 718, Sec. 21.5.)






ARTICLE 7 - Receivership

8250

(a) If the commissioner finds that any association (1) is in an impaired condition, (2) is engaging in practices that threaten to result in an impaired condition, or (3) is in violation of an order or injunction issued pursuant to this division, the commissioner may appoint a receiver for the association.

(b) The receiver may be the commissioner, deputy commissioner or any other person.

(c)  The receiver shall, upon appointment, immediately take possession of the books, records, and assets of every description of the association.

(Amended by Stats. 1988, Ch. 718, Sec. 22.)



8251

(a) In the case of an insured association, the appointment by the commissioner of a receiver under this article shall constitute an official determination of a public authority of this state pursuant to which a receiver is appointed for the purpose of liquidation as contemplated by and within the meaning of subdivision (d) of Section 401 of the National Housing Act of 1934 (12 U.S.C. Sec. 1701 et seq.), as amended.

(b) A receiver shall have all the powers and authority of a conservator plus the power to liquidate, and shall have any other powers and authority that are expressed in an order of a court.

(Amended by Stats. 1988, Ch. 718, Sec. 23.)



8252

If the commissioner or a department employee is appointed receiver, no additional compensation shall be paid, but if another person is appointed, then the compensation of the receiver, as determined by the court, shall be paid from the assets of the association.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)



8253

If the association is an institution insured by the Federal Deposit Insurance Corporation, the Federal Deposit Insurance Corporation shall be tendered appointment as receiver or coreceiver. If it accepts the appointment, it may, nevertheless, make loans on the security of or purchase at public or private sale any part or all of the assets of the association of which it is receiver or coreceiver, provided the loan or purchase is approved by the court.

(Amended by Stats. 1990, Ch. 1118, Sec. 55.)



8254

Whenever a receiver has taken possession of the property and business of any association pursuant to this article, that association, within 10 days after the taking, if it deems itself aggrieved thereby, may apply to the superior court in the county in which the home office of the association is located to enjoin further proceedings. The court, after citing the commissioner to show cause why further proceedings should not be enjoined and after hearing and determination of the facts, may dismiss the application or enjoin the commissioner from further proceedings and direct the commissioner to surrender the property and business to that association.

(Added by Stats. 1988, Ch. 718, Sec. 24.)









CHAPTER 8 - Federal Associations

8500

(a) Every federal association and the holders of stock, shares, share accounts, savings accounts, and certificate accounts issued by any federal association have all the rights, powers, and privileges, and are entitled to the same exemptions and immunities granted, respectively, to associations organized under the laws of this state and to the holders of their stock, membership accounts, and savings accounts.

(b) This section is in addition and supplemental to any provision that, by specific reference, is applicable to federal associations and their members or stockholders.

(Repealed and added by Stats. 1987, Ch. 1162, Sec. 16. Effective September 26, 1987.)



8501

No director of a federal association shall be liable for monetary damages to the federal association, its stockholders or members, based upon the laws of this state, to the extent that the stockholders, or in case of a mutual federal association the members of the federal association, adopt a resolution limiting liability. The resolution shall not eliminate or limit the liability of directors for any acts or omissions or transactions from which directors of a corporation may not be relieved of liability as set forth in the exception to paragraph (10) of Section 204 of the Corporations Code.

(Added by Stats. 1987, Ch. 730, Sec. 21.)






CHAPTER 9 - Fees

9000

Associations shall pay all fees required by this division to the department.

(Amended by Stats. 1996, Ch. 1064, Sec. 566. Effective January 1, 1997. Operative July 1, 1997.)



9001

(a) Except where otherwise expressly provided, the commissioner shall prescribe by regulation the amount of each fee expressly required by the provisions of this division, including both existing provisions and provisions that are added by future enactments.

(b) The commissioner may require, and prescribe by regulation the amount of a fee not to exceed one hundred dollars ($100), for filing any application that requires the commissioner’s approval where a fee is not expressly required by the provisions of this division.

(Repealed and added by Stats. 1983, Ch. 1091, Sec. 2.)






CHAPTER 10 - Foreign (National) Savings Companies

10000

Terms not expressly defined in this chapter have the meaning given in Chapter 1 (commencing with Section 5000) or as the commissioner may provide by regulation. For the purposes of this chapter:

(a) “California savings association” means either (1) an association or (2) a foreign association or successor thereof that was licensed to do the business of an association in California on September 15, 1935.

(b) “Foreign holding company” means a savings and loan holding company as defined in Section 10 of the Home Owners Loan Act, as amended (12 U.S.C. Sec. 1467a) or bank holding company as defined in Section 3 of the federal Bank Holding Company Act, as amended, (12 U.S.C. Sec. 1841 et seq.), which savings and loan or bank holding company (1) has its principal place of deposits outside of California and (2) does not control a subsidiary California savings association or a subsidiary federal association with, or a subsidiary foreign savings association with, an authorized home or branch office in California at which accounts may lawfully be opened and deposits may lawfully be accepted.

(c) “Foreign savings association” means an insured institution other than a California savings association and other than a federal association.

(d) “Insured institution” means an entity: (1) that is organized and licensed as a savings association, savings and loan association, or savings bank under the laws of another state of the United States and the deposits of which are insured by the Federal Deposit Insurance Corporation or (2) that is chartered by the Office of Thrift Supervision. However, “insured institution” does not include any savings bank of the type defined in Section 3(g) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1813(g)).

(e) The “principal place of deposits” of an entity is that state in which the total deposits of all of that entity’s depository operations and those of its affiliates are largest.

(Amended by Stats. 2004, Ch. 176, Sec. 5. Effective January 1, 2005.)



10001

(a) No person, other than a California savings association or other person authorized by this division, shall do any business of an association.

(b) No foreign savings association may control a California savings association.

(c) No foreign holding company may control a California savings association.

(d) The commissioner shall obtain an injunction or take other action necessary to prevent any person from unlawfully doing any business of an association in this state.

(Added by Stats. 1987, Ch. 1162, Sec. 19. Effective September 26, 1987. Section operative January 1, 1991, pursuant to Section 10009.)



10002

Notwithstanding Section 10001, and subject to Section 10003, on and after January 1, 1991, a foreign savings association may conduct the business of an association in California or may acquire control of a California savings association, and a foreign holding company may acquire control of a California savings association; provided that, if the commissioner determines that the laws, court decisions, or practices of the jurisdiction under which the foreign savings association is incorporated or, in the case of a foreign holding company, the holding company’s principal place of deposits, would operate to prohibit, restrict, condition, or otherwise limit a California savings association from conducting the business of, or acquiring control of, a savings association in the relevant jurisdiction pursuant to the laws, court decisions, or practices of that jurisdiction, a similar prohibition, restriction, condition, or limitation to be prescribed by regulation or order of the commissioner shall apply in California to the foreign savings association or foreign holding company.

(Added by renumbering Section 10001 by Stats. 1987, Ch. 1162, Sec. 18. Effective September 26, 1987. Section operative January 1, 1991, pursuant to Section 10009.)



10003

No foreign savings association may conduct the business of an association in California, and no foreign savings association or foreign holding company may acquire control of a California savings association, without the written approval of the commissioner. A foreign savings association or foreign holding company shall submit to the commissioner a written application for approval in the form and shall pay such fees as the commissioner prescribes. The foreign savings association or foreign holding company shall submit with the application such information, data, and records as the commissioner may require in order to make his or her determination. The commissioner may issue such regulations as he or she deems to be appropriate to preserve the public interest and integrity of the state’s savings association system and to protect the interests of savings account holders, borrowers, and stockholders resident in this state. The commissioner may make arrangements with the supervisory officials of other states for reciprocal examination of California savings associations, foreign savings associations and foreign holding companies, and the imposition of fees therefor and may condition his or her approval pursuant to this chapter upon the existence of those arrangements.

(Added by renumbering Section 10002 by Stats. 1987, Ch. 1162, Sec. 20. Effective September 26, 1987. Section operative January 1, 1991, pursuant to Section 10009.)



10004

Except as expressly provided for in this chapter, any person who, as principal, agent, salesperson, solicitor, or in any other capacity, solicits or conducts in this state the business of selling, disposing of, taking, or soliciting savings accounts of any foreign savings association that has not complied with all the requirements of this chapter, is guilty of a public offense punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 106. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



10005

For the purposes of this article and any other law of this state prohibiting, limiting, or regulating the doing of business or the selling, taking, or solicitation of savings accounts in this state by foreign savings associations or foreign corporations, any federally insured foreign savings association subject to state or federal supervision, which by law is subject to periodic examination by that supervisory authority and to a requirement of periodic audit, and any broker-dealer registered in accordance with the requirements of the Securities Exchange Act of 1934 and the Corporate Securities Law of 1968, and any partner, officer, director, branch manager, or person performing similar functions, and employees of that broker-dealer, shall not be considered to be doing business or selling, taking, or soliciting savings accounts in this state by reason of engaging in the following:

(a) (1) Any of the activities specified in subdivision (d) of Section 191 of the Corporations Code, or (2) the advertising or solicitation of savings accounts in this state by a federally insured foreign savings association through the media of the mail, radio, television, magazines, newspapers, or any other media that are published or circulated within this state, except through or as a result of telemarketing, provided that the advertising or solicitation as a whole is accurate and does not create a misleading impression even though statements considered separately are literally accurate. A federally insured foreign savings association shall not sell, take or solicit savings accounts through telemarketing by use of the telephone or telephone transceiving equipment, or through the use of an automatic dial-announcing device as defined in Section 2871 of the Public Utilities Code.

(b) The offering by a registered broker-dealer of, or the placement by a registered broker-dealer of a customer’s funds into, a savings account at a federally insured foreign savings association chartered under the laws of a state in which broker-dealers make available savings accounts of associations chartered under the laws of this state, provided that (1) any advertising, offering material, or solicitation as a whole is accurate and does not create a misleading impression even though statements considered separately are literally accurate and (2) the savings accounts of the federally insured foreign savings association are rated “investment grade” by either Standard & Poor’s Corporation or Moody’s Investors Service, Inc. based upon the foreign savings association’s ability to repay the savings accounts independent of federal deposit insurance benefits.

(Amended (as amended by Stats. 1991, Ch. 1206, Sec. 3) by Stats. 1993, Ch. 469, Sec. 9. Effective January 1, 1994.)



10006

Except as provided by regulation, this division applies to a foreign savings association or its holding company as if business conducted in this state were that of a California savings association.

(Added by Stats. 1987, Ch. 1162, Sec. 24. Effective September 26, 1987. Section operative January 1, 1991, pursuant to Section 10009.)



10007

If a foreign savings association is controlled by a foreign holding company, the requirements under this chapter applicable to both a foreign savings association and foreign holding company are required to be met.

(Added by Stats. 1987, Ch. 1162, Sec. 25. Effective September 26, 1987. Section operative January 1, 1991, pursuant to Section 10009.)



10009

This chapter shall become operative on January 1, 1991.

(Added by renumbering Section 10003 by Stats. 1987, Ch. 1162, Sec. 21. Effective September 26, 1987. Note: This section prescribes a delayed operative date for Chapter 10 (added by Stats. 1986, Ch. 1057), commencing with Section 10000.)









DIVISION 3 - CHECK SELLERS, BILL PAYERS, AND PRORATERS

CHAPTER 1 - Definitions

12000

This division is known and may be cited as the Check Sellers, Bill Payers and Proraters Law.

(Amended by Stats. 1983, Ch. 660, Sec. 1.)



12001

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Enacted by Stats. 1951, Ch. 364.)



12002

A check seller is a person: (a) who, for compensation, engages, in whole or in part, in the business of selling checks, drafts, money orders, or other commercial paper serving the same purpose, or receiving money as agent of an obligor for the purpose of paying to a person other than the check seller bills, invoices, or accounts of such obligor, or (b) who, without direct compensation and not as an authorized agent for a utility company, accepts money for the purpose of forwarding it to others in payment of utility bills.

(Amended by Stats. 1983, Ch. 660, Sec. 2.)



12002.1

A prorater is a person who, for compensation, engages in whole or in part in the business of receiving money or evidences thereof for the purpose of distributing the money or evidences thereof among creditors in payment or partial payment of the obligations of the debtor.

(Amended by Stats. 1972, Ch. 999.)



12002.2

A business agent, for the purpose of this division is a person who engages in business as a prorater as defined in Section 12002.1 as an incident to the business of advising, counseling, or directing persons in their investments, and in the organization and management of their affairs under an exclusive contract, the primary purpose of which is not the liquidation of existing indebtedness.

(Added by Stats. 1959, Ch. 1506.)



12003

“Commissioner” means the Commissioner of Business Oversight, or any deputy, investigator, auditor, or any other person employed by him or her.

(Amended by Stats. 2013, Ch. 353, Sec. 59. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



12004

“Licensee” means any individual or corporation licensed by the commissioner to engage in the business of a business agent, and any corporation licensed by the commissioner to engage in the business of selling checks, drafts or money orders, or of receiving money as agent of an obligor for the purpose of paying bills, invoices or accounts of such obligor or to accept money in payment of utility bills except as an authorized agent for a utility company pursuant to the provisions of this division.

(Amended by Stats. 1983, Ch. 660, Sec. 3.)



12005

“Mobile unit” means a vehicle or other movable means from which the business of selling checks, drafts, or money orders is conducted.

(Amended by Stats. 1983, Ch. 660, Sec. 4.)






CHAPTER 2 - Application of Division

12100

This division does not apply to any of the following:

(a) Any person, or his or her authorized agent, doing business under license and authority of the Commissioner of Financial Institutions under Division 1 (commencing with Section 99) or under any law of this state or of the United States relating to banks, trust companies, building or savings associations, industrial loan companies, personal property brokers, credit unions, title insurance companies or underwritten title companies, as defined in Section 12402 of the Insurance Code, escrow agents subject to Division 6 (commencing with Section 17000), or finance lenders subject to Division 9 (commencing with Section 22000).

(b) (1) Any person licensed under Chapter 14A (commencing with Section 1851) of Division 1 or any agent of the person, when selling any traveler’s check, as defined in Section 1852, which is issued by the person.

(2) Any person licensed under Division 16 (commencing with Section 33000) or any agent of the person, when selling any payment instrument, as defined in Section 33059, which is issued by the person.

(c) The services of a person licensed to practice law in this state, when the person renders services in the course of his or her practice as an attorney-at-law, and the fees and disbursements of the person, whether paid by the debtor or other person, are not charges or costs and expenses regulated by or subject to the limitations of this chapter. These fees and disbursements shall not be shared, directly or indirectly, with the prorater or check seller.

(d) Any transaction in which money or other property is paid to a “joint control agent” for disbursal or use in payment of the cost of labor, materials, services, permits, fees, or other items of expense incurred in construction of improvements upon real property.

(e) A merchant-owned credit or creditors association, or a member-owned, member-controlled, or member-directed association whose principal function is that of servicing the community as a reporting agency.

(f) Any agency or service subject to Title 2.91 (commencing with Section 1812.500) of Part 4 of Division 3 of the Civil Code, when providing services under that title.

(g) Any person licensed under Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, when acting in any capacity for which he or she is licensed under that part.

(h) A common law or statutory assignment for the benefit of creditors or the operation or liquidation of property or a business enterprise under supervision of a creditor’s committee.

(i) The services of a person licensed as a certified public accountant or a public accountant in this state, when the person renders services in the course of his or her practice as a certified public accountant or a public accountant, and the fees and disbursements of the person, whether paid by the debtor or other person, are not charges or costs and expenses regulated by or subject to the limitations of this chapter. These fees and disbursements shall not be shared, directly or indirectly, with the prorater or check seller.

(j) Any person licensed under Chapter 14 (commencing with Section 1800) of Division 1 or any agent of the person, when selling any check or draft that is drawn by the person and is of the type described in paragraph (3) of subdivision (a) of Section 1800.5.

(k) Any group of banks each of which is organized under the laws of a nation other than the United States and one or more of which are licensed by the Commissioner of Financial Institutions under Article 3 (commencing with Section 1750) of Chapter 13.5 of Division 1, or any agent of the group, when selling any foreign currency traveler’s check, as defined in Section 1852, issued by the group. Each bank that is a member of the group is jointly and severally liable to pay the foreign currency traveler’s check.

(l) Any transaction of the type described in Section 1854.1.

(Amended by Stats. 2006, Ch. 538, Sec. 171. Effective January 1, 2007.)



12101.5

In any proceeding under this law, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1978, Ch. 778.)



12102

Any person who willfully violates any provision of this division, or who willfully violates any rule or order under this division, shall, upon conviction, be fined not more than ten thousand dollars ($10,000), or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or be punished by both that fine and imprisonment, but no person may be imprisoned for the violation of any rule or order unless he or she had knowledge of the rule or order. Conviction under this section shall not preclude the commissioner from exercising the authority provided in Section 12400.

(Amended by Stats. 2011, Ch. 15, Sec. 107. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



12102.1

A licensee under this division or any person engaged in the same type of business as licensed under this division whether said person is licensed or not shall be deemed to be an agent as defined under Sections 506 and 506a of the Penal Code and subject to the penalties under said sections.

(Added by Stats. 1953, Ch. 807.)



12103

Whenever in the opinion of the commissioner any person is engaged in business as a check seller as defined in this division without a license from the commissioner, or any person or licensee is violating any provision of this division, the commissioner may order the person or licensee to desist and to refrain from engaging in such business or further violating this division. If, after such an order is made, a request for a hearing is filed in writing and no hearing is held within 30 days thereafter, the order shall be deemed to have been rescinded.

(Amended by Stats. 2002, Ch. 779, Sec. 2. Effective January 1, 2003.)



12104

A nonprofit community service organization that meets all of the following criteria shall be exempt from any requirements imposed on proraters pursuant to this division:

(a) The nonprofit community service organization incorporates in this state or any other state as a nonprofit corporation and operates pursuant to either the Nonprofit Public Benefit Corporation Law, Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code or the Nonprofit Mutual Benefit Corporation Law, Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code.

(b) The nonprofit community service organization limits its membership to retailers, lenders in the consumer credit field, educators, attorneys, social service organizations, employer and employee organizations, and related groups that serve educational, benevolent, fraternal, religious, charitable, social, or reformatory purposes.

(c) The nonprofit community service organization has as its principal functions the following:

(1) Consumer credit education.

(2) Counseling on consumer credit problems and family budgets.

(3) Arranging or administering debt management plans. “Debt management plan” means a method of paying debtor’s obligations in installments on a monthly basis.

(4) Arranging or administering debt settlement plans. “Debt settlement plans” means a method of paying debtor’s obligations in a negotiated amount to each creditor on a one-time basis.

(d) The nonprofit community service organization receives from a debtor no more than the following maximum amounts to offset the organization’s actual and necessary expenses for the services described in subdivision (c): a one-time sum not to exceed fifty dollars ($50) for education and counseling combined in connection with debt management or debt settlement services; and for debt management plans, a sum not to exceed 8 percent of the money disbursed monthly, or thirty-five dollars ($35) per month, whichever is less, and for debt settlement plans a sum not to exceed 15 percent of the amount of the debt forgiven for negotiated debt settlement plans. Nonprofit community service organizations shall not require any upfront payments or deposits on debt settlement plans and may only require payment of fees once the debt has been successfully settled. For purposes of this subdivision, a household shall be considered one debtor. The fees allowed pursuant to this subdivision shall be the only fees that may be charged by a nonprofit community service organization for any services related to a debt management plan or a debt settlement plan.

(e) The nonprofit community service organization maintains and keeps current and accurate books, records, and accounts relating to its business in accordance with generally accepted accounting principles, and stores them in a readily accessible place for a period of no less than five years from the end of the fiscal year in which any transactions occurred.

(f) The nonprofit community service organization deposits any money received from a debtor for the services described in subdivision (c) in a noninterest-bearing trust account in a federally insured state or federal bank, savings bank, savings and loan association, or credit union, which account is maintained specifically for purposes of administering a debt management plan or debt settlement plan. The nonprofit community service organization shall provide the commissioner the following prior to engaging in business in this state and claiming this exemption:

(1) A written notice with the name, address, and telephone number of the bank, savings bank, savings and loan association, or credit union where the trust account is maintained, and the name of the account and the account number. The account information required in this paragraph shall be kept confidential pursuant to the laws governing disclosure of public records, including the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, and the rules adopted thereunder.

(2) An irrevocable written consent providing that upon the commissioner taking possession of the property and business of the nonprofit community service organization, all books, records, property and business, including trust accounts and any other accounts holding debtors’ funds, shall be immediately turned over to the commissioner or receiver appointed pursuant to this division. The consent shall be signed by the nonprofit community service organization and the bank, savings bank, savings and loan association, or credit union where the trust account is maintained. The consent shall be binding upon the nonprofit community service organization and the bank, savings bank, savings and loan association, or credit union, and any objection to it must be raised pursuant to the laws of the State of California and only in the forum in which the proceeding to take possession or appointment of the receiver has been filed. The nonprofit community service organization and the bank, savings bank, savings and loan association, or credit union shall further consent to the jurisdiction of the commissioner for the purpose of any investigation or proceeding under Sections 12105 and 12106 or any other provision of this division. The consent required by this paragraph shall include the name, title, and signature of an official of the bank, savings bank, savings and loan association, or credit union holding the authority to consent on behalf of that institution, and the name, title, and signature of the chief executive officer or president of the nonprofit community service organization.

(g) The nonprofit community service organization maintains at all times a surety bond in the amount of twenty-five thousand dollars ($25,000), issued by an insurer licensed in this state. The bond shall be conditioned upon the obligor faithfully conforming to and abiding by the provisions of Section 12104 of the Financial Code, honestly and faithfully applying all funds received, honestly and faithfully performing all obligations and undertakings required under this section, and paying to the state and to any person all money that becomes due and owing to the state or to any person owed by the obligor of the bond.

(h) The nonprofit community service organization reports all of the following to the debtor at least once every three months, or upon the debtor’s request, for any debt management plan or debt settlement plan:

(1) Total amount received from the debtor.

(2) Total amount paid to each creditor.

(3) Total amount any creditor has agreed to accept as payment in full on any debt owed by the debtor.

(4) Any amount paid to the organization by the debtor.

(5) Any amount held in reserve.

(i) The nonprofit community service organization submits to the commissioner, at the organization’s expense, an audit report containing audited financial statements covering the calendar year or, if the organization has an established fiscal year, then for that fiscal year, within 120 days after the close of the calendar or fiscal year.

(j) The nonprofit community service organization submits with the annual financial statements required under subdivision (i) a declaration that conforms to Section 2015.5 of the Code of Civil Procedure, is executed by an official authorized by the board of the organization, and that states that the organization complies with this section. The annual financial statements shall also include a separate written statement that identifies the name, address, contact person, and telephone number of the organization.

(k) The nonprofit community service organization maintains accreditation by an independent accrediting organization, including either the Council on Accreditation or the International Standards Organization, with sector certification.

(l) The nonprofit community service organization does not engage in any act or practice in violation of Section 17200 or 17500 of the Business and Professions Code.

(m) The nonprofit community service organization inserts the following statement, in not less than 10-point type, in its debt management plan and debt settlement plan agreements: “Complaints related to this agreement may be directed to the California Department of Corporations. This nonprofit community service organization has adopted best practices for debt management plans and debt settlement plans, and a copy will be provided upon request.”

(n) The nonprofit community service organization adopts and implements on a continuous basis policies or procedures of best practices that are designed to prevent improper debt management or debt settlement practices and prevent theft and misappropriation of funds. Failure to do the following shall constitute improper debt management or debt settlement practices, as applicable:

(1) Obtain counselor certification conducted by a nationally recognized third-party certification program that certifies that all of the agency’s counselors receive proper training and are qualified to provide financial assistance prior to performing counseling services in this state.

(2) Disburse funds no later than 15 days after receipt of valid funds, or by a scheduled disbursement date, whichever is the greater amount of time.

(3) Transmit funds utilizing electronic payment processing when available.

(4) Implement an inception date policy, which shall include an agreement that a consumer’s first disbursement pursuant to a debt management plan shall be received within 90 days of agreeing to the debt management plan service. The debt management plan shall include all items described in subdivision (h) and shall be provided to the consumer at the inception date of the plan. A description of best practices of the agency and of the consumer complaint resources shall be issued no later than the first payment date.

(5) Respond to and research any complaint initiated by a consumer within five business days of receipt of the complaint.

(6) Prohibit a policy requiring debt management plan consumers from being required to utilize additional ancillary services.

(7) Provide consumer access to debt management plan services regardless of the consumer’s ability to pay fees related to the debt management plan, lack of creditor participation, or the amount of the consumer’s outstanding debt.

(8) Implement policies that specifically prohibit credit counselors from receiving financial incentives or additional compensation based on the outcome of the counseling process.

(9) Prohibit the practice of paying referral fees to consumers or other third parties who refer new clients to the agency.

(10) Disclose in all written contracts with consumers the portion of funding for the agency that is provided by creditors.

(11) Disclose in all written contracts for debt management plans or debt settlement plans that these plans are not suitable for all consumers and that consumers may request information on other options, including, but not limited to, bankruptcy.

(12) Fully disclose all services to be provided by the agency and any initial and ongoing fees to be charged by the agency for services, including, but not limited to, contributions to the agency.

(13) Prohibit the agency or any affiliate of the agency from purchasing debt from a consumer.

(14) Prohibit the agency from offering loans to consumers involving the charging of interest.

(15) Prominently disclose in written contracts with consumers of any financial arrangement between the agency and any lender or any provider of financial services if the agency receives any form of compensation for referring consumers to that lender or provider of financial services.

(16) Provide professional liability insurance coverage.

(17) Provide the debtor a written individualized evaluation of his or her financial status and an initial debt management plan for the debtor’s debts with specific recommendations regarding actions the debtor should take.

(18) Provide the debtor enrolling in a debt management plan a written reliable estimate of the length of time it will take to complete the plan and identifies the total debt owed to each creditor included in the plan, the proposed payment to each creditor, and any fees that would be charged for administering the plan. The estimate shall be provided prior to receipt of the debtor’s first deposit.

(o) The nonprofit community service organization provides a copy of the best practices described in subdivision (n) to its debtor, upon request.

(p) The nonprofit community service organization resolves in a prompt and reasonable manner complaints from debtors relating to the organization’s debt management plans or debt settlement plans.

(q) The nonprofit community service organization provides written notice to the commissioner within 30 days of dissolution or termination of engaging in the activities of a prorater, as defined in Section 12002.1.

(r) This section shall become inoperative upon the enactment of a statute requiring the licensure and regulation of nonprofit community service organizations providing consumer credit counseling.

(Amended by Stats. 2004, Ch. 360, Sec. 1. Effective January 1, 2005. Section conditionally inoperative as provided in subd. (r).)



12105

(a) Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this division, or any rule or order promulgated pursuant to this division, the commissioner may, at his or her discretion, bring an action in the name of the people of the State of California in the superior court to enjoin the acts or practices or to enforce compliance. Upon a proper showing, a permanent or preliminary injunction, a regaining order, or a writ of mandate shall be granted and a receiver or conservator may be appointed for the defendant’s assets.

(b) If the commissioner determines it is in the public interest, the commissioner may include in any action under this division a claim for ancillary relief, including, but not limited to, a claim for restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the administrative or civil court shall have jurisdiction to award an additional relief.

(c) The commissioner may, after appropriate notice and opportunity for hearing, levy administrative penalties against any person or licensee who violates any provision of this division, or rule or order promulgated pursuant to this division, in an amount not to exceed two thousand five hundred dollars ($2,500) per violation. Any hearing shall be held in accordance with the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all of the powers granted under this act. If no hearing is requested within 30 days from the date of service of the order, the order shall become final.

(d) Any licensee or person who willfully violates any provision of this division, or any rule or order thereunder, shall be liable for a civil penalty not to exceed ten thousand dollars ($10,000) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

(e) In any action brought under this division, the commissioner is entitled to receive costs, which in the discretion of the administrative or civil court shall include an amount representing reasonable attorney’s fees and any related expenses for services rendered.

(Added by Stats. 2002, Ch. 779, Sec. 5. Effective January 1, 2003.)



12106

(a) The commissioner may do the following, at his or her discretion:

(1) Make public or private investigations within or outside of this state necessary to determine whether any person has violated, or is about to violate, any provision of this division or any rule or order promulgated pursuant to this division, or to aid in the enforcement of the law.

(2) Make public any information concerning any violation of this division or any rule or order promulgated pursuant to this division.

(b) For the purpose of any investigation or proceeding under this section, the commissioner or any officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records the commissioner deems relevant or material to the inquiry.

(c) In case of refusal to obey a subpoena issued to a person, the superior court may upon application by the commissioner issue to the person an order requiring the person to appear before the commissioner, or an officer designated by the commissioner, and produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt.

(d) No person is excused from attending or testifying, or from producing any document or record, before the commissioner or in obedience of a subpoena of the commissioner, or any officer designated by the commissioner, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence required of the person may incriminate the person or subject the person to a penalty or forfeiture. However, after validly claiming the privilege against self-incrimination, no individual may be prosecuted or subjected to any penalty or forfeiture for, or on account of, any transaction, matter, or thing for which the person is compelled to testify or produce pursuant to this section, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(e) The cost of any review, examination, audit, or investigation made by the commissioner under this section shall be paid to the commissioner by the person subject to the review, examination, audit, or investigation, and the commissioner may maintain an action for the recovery of these costs in any court of competent jurisdiction. In determining the cost, the commissioner may use the actual amount of the salary or other compensation paid to the persons making the review, examination, audit, or investigation plus the actual amount of expenses, including overhead reasonably incurred in the performance of the work.

(Added by Stats. 2002, Ch. 779, Sec. 6. Effective January 1, 2003.)



12107

(a) If, upon inspection or investigation, based upon a complaint or otherwise, the department has cause to believe that a person is engaged in business without a license, or a person or licensee is violating any provision of this division or any rule or order promulgated pursuant to this division, the department may issue a citation to that person in writing describing with particularity the basis of the citation. Each citation may contain an order to desist and refrain and an assessment of an administrative penalty not to exceed two thousand five hundred dollars ($2,500). All penalties collected under this section shall be deposited in the State Corporations Fund.

(b) The sanctions authorized under this section shall be separate from, and in addition to, all other administrative, civil, or criminal remedies.

(c) If within 30 days from the receipt of the citation, the person cited fails to notify the department that the person intends to request a hearing as described in subdivision (d), the citation shall be deemed final.

(d) Any hearing under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) After the exhaustion of the review procedures provided for in this section, the department may apply to the appropriate superior court for a judgment in the amount of the administrative penalty and order compelling the cited person to comply with the order of the department. The application shall include a certified copy of the final order of the department and shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(Added by Stats. 2002, Ch. 779, Sec. 7. Effective January 1, 2003.)



12108

(a) The remedies available to the commissioner pursuant to this division are not exclusive and may be sought and employed in any combination deemed advisable by the commissioner to enforce the provisions of this division.

(b) Any amounts collected by the commissioner in any action shall be paid into the State Corporations Fund.

(Added by Stats. 2002, Ch. 779, Sec. 8. Effective January 1, 2003.)






CHAPTER 3 - Licensing

12200

No person shall engage in the business, for compensation, of selling checks, drafts, money orders, or other commercial paper serving the same purpose, or of receiving money as agent of an obligor for the purpose of paying bills, invoices, or accounts of such obligor, or acting as a prorater, nor shall any person, without direct compensation and not as an authorized agent for a utility company, accept money for the purpose of forwarding it to others in payment of utility bills, without first obtaining a license from the commissioner.

(Amended by Stats. 1983, Ch. 660, Sec. 8.)



12200.1

A license to engage in the business of selling checks, drafts, or money orders, or of receiving money as agent of an obligor for the purpose of paying bills, invoices, or accounts of such obligor (except a business agent or special prorater), or to accept, without direct compensation, money for the purpose of forwarding it to others in payment of utility bills, shall only be issued to a corporation organized under the laws of this State for that purpose.

(Amended by Stats. 1959, Ch. 367.)



12200.2

A license as a business agent or special prorater may be issued to an individual.

(Added by Stats. 1959, Ch. 367.)



12200.3

No licensee under this division shall engage in the business of selling checks, drafts, or money orders, or other commercial paper serving the same purpose or receiving money for the purpose of paying bills, invoices, or accounts of an obligor (except as business agent, or special or general prorater) or accepting money for the purpose of forwarding it to others in payment of bills at any location outside of the State of California nor shall any such licensee have agencies engaging in any such business at any location outside of the State of California.

(Added By Stats. 1963, Ch. 1817.)



12200.5

The commissioner shall classify and license applicants for a proraters license in accordance with the nature of their existing or proposed business and the extent of regulation required thereby in the public interest as follows:

(a) A special proraters license shall be issued to a qualified applicant to engage in business as a business agent.

(b) A general proraters license shall be issued to all other qualified applicants.

Whenever the term “prorater” is used in this division with reference to a licensee it shall be deemed to mean a general prorater unless otherwise provided.

(Added by Stats. 1957, Ch. 498.)



12201

(a) An application for a license shall be in writing, under oath, and in a form prescribed by the commissioner and shall contain the name, and the address both of the residence and place of business, of the applicant and if the applicant is a partnership or association, of every member thereof, and if a corporation, of every officer and director thereof.

(b) Notwithstanding any other law, the commissioner may by rule or order prescribe circumstances under which to accept electronic records or electronic signatures. This section shall not require the commissioner to accept electronic records or electronic signatures.

(c) For purposes of this section, the following terms have the following meanings:

(1) “Electronic record” means an initial license application, or material modification of that license application, and any other record created, generated, sent, communicated, received, or stored by electronic means. “Electronic record” also includes, but is not limited to, all of the following:

(A) An application, amendment, supplement, and exhibit, filed for any license, consent, or other authority.

(B) A financial statement, reports, or advertising.

(C) An order, license, consent, or other authority.

(D) A notice of public hearing, accusation, and statement of issues in connection with any application, license, consent, or other authority.

(E) A proposed decision of a hearing officer and a decision of the commissioner.

(F) The transcripts of a hearing.

(G) A release, newsletter, interpretive opinion, determination, or specific ruling.

(H) Correspondence between a party and the commissioner directly relating to any document listed in subparagraphs (A) to (G), inclusive.

(2) “Electronic signature” means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(d) The Legislature finds and declares that the Department of Business Oversight has continuously implemented methods to accept records filed electronically, and is encouraged to continue to expand its use of electronic filings to the extent feasible, as budget, resources, and equipment are made available to accomplish that goal.

(Amended by Stats. 2014, Ch. 782, Sec. 5. Effective January 1, 2015.)



12202

If the business is to be conducted at a specific address or addresses, the address or addresses at which the business is to be conducted shall be included in the application.

(Enacted by Stats. 1951, Ch. 364.)



12203

If the business is to be conducted from a mobile unit, the California state registration number or other identification of such mobile unit and the area in which the applicant proposes to operate such mobile unit shall be included in the application.

(Enacted by Stats. 1951, Ch. 364.)



12204

The application shall specify the type of business for which a license is requested and shall also contain such other information as the commissioner may reasonably require.

(Amended by Stats. 1953, Ch. 807.)



12205

(a) A licensed bill payer, general prorater, or special prorater who does not qualify to make use of agencies in the conduct of its business at all times shall maintain a surety bond in an amount as required by subdivision (a) of Section 12206 and assets of at least ten thousand dollars ($10,000) in excess of its liabilities, of which assets at least five thousand dollars ($5,000) shall be liquid assets. A licensed bill payer, general prorater, or special prorater is qualified to make use of agencies in the conduct of its business if at all times it shall have capital of at least one hundred thousand dollars ($100,000) and maintain a surety bond in an amount as required by subdivision (a) of Section 12206 and assets, excluding goodwill and other intangible assets, of at least one hundred thousand dollars ($100,000) in excess of its liabilities, of which assets at least twenty-five thousand dollars ($25,000) shall be liquid assets.

(b) A licensed check seller, whether or not qualified to make use of agencies in the conduct of its business, shall at all times have capital of at least five hundred thousand dollars ($500,000) and maintain a surety bond in an amount as required by subdivision (b) of Section 12206 and assets, excluding goodwill and other intangible assets, of at least five hundred thousand dollars ($500,000) in excess of its liabilities, of which assets at least one hundred fifty thousand dollars ($150,000) are liquid assets. In the alternative, a licensed check seller may satisfy the assets and surety bond requirements of this subdivision by assets, excluding goodwill and other intangible assets, of at least one million dollars ($1,000,000) in excess of liabilities, of which assets at least one hundred fifty thousand dollars ($150,000) are liquid assets, and a surety bond, approved by the commissioner, in an amount of one hundred thousand dollars ($100,000).

(c) The commissioner may determine by rule or order what assets are liquid assets within the meaning of this section and may determine by specific ruling that a particular asset is or is not a liquid asset within the meaning of this section.

(d) The commissioner may by order increase the net asset and liquid asset requirements of subdivision (b) for any licensed check seller when, as a result of any examination or report under Section 12307.3, it appears to the commissioner that it is necessary for the safety and soundness of that licensed check seller.

(Amended by Stats. 1992, Ch. 869, Sec. 3. Effective January 1, 1993.)



12206

(a) If the applicant is to engage in the business of receiving money for the purpose of paying bills, invoices or accounts of an obligor, the applicant shall file with the commissioner concurrently with its application for a license, a surety bond to be approved by the commissioner, in which the applicant is the principal, in the minimum amount of twenty-five thousand dollars ($25,000). A deposit given instead of the bond required by this section shall not be deemed an asset of the applicant or licensee for the purpose of complying with Section 12205.

(b) If the applicant is to engage in the business of check selling, the applicant shall file with the commissioner concurrently with its application for a license, a surety bond to be approved by the commissioner, in which the applicant is the principal, in the minimum amount of five hundred thousand dollars ($500,000). A deposit given instead of the bond required by this section shall not be deemed an asset of the applicant or licensee for the purpose of complying with Section 12205.

(Amended by Stats. 1992, Ch. 869, Sec. 4. Effective January 1, 1993.)



12207

The bond shall be approved by the commissioner. The bond shall run to the state for the use of the state and of any person who has a cause of action against the principal under the provisions of this division.

(Amended by Stats. 1982, Ch. 517, Sec. 212.)



12208

The bond shall be conditioned that the obligor will faithfully conform to and abide by the provisions of this division and of all rules and regulations made by the commissioner pursuant to this division, and will honestly and faithfully apply all funds received and will faithfully and honestly perform all obligations and undertakings under this division, and will pay to the State and to any person all money that becomes due and owing to the State or to such person from the obligor under the provisions of this division. The surety under such bond may pay the full amount of its liability thereunder to a receiver appointed by a superior court pursuant to Section 12307.2 of this code in lieu of payment to the State or persons having a cause of action against the obligor of the bond, and upon such payment the surety is completely released from further liability under such bond.

(Amended by Stats. 1957, Ch. 186.)



12209

The bond shall remain in force and effect until the surety is released from liability by the commissioner, or until the bond is canceled by the surety.

(Enacted by Stats. 1951, Ch. 364.)



12212

No action may be brought on the bond by any person after the expiration of two years from the time when the act or default complained of occurred.

(Enacted by Stats. 1951, Ch. 364.)



12213

When an action is commenced on the bond of a licensee the commissioner may require the filing of a new bond, and immediately upon the recovery of any action on the bond the licensee shall file a new bond. Failure to file a new bond within 10 days of the recovery on a bond, or within 10 days after notification that a bond is required, constitutes sufficient grounds for the suspension or revocation of a license.

(Enacted by Stats. 1951, Ch. 364.)



12214

(a) An applicant at the time of filing an application for a license under this division shall pay to the commissioner the sum of fifty dollars ($50) as a fee for investigating the application and two hundred dollars ($200) as an application fee. The investigation fee and application fee are not refundable if an application is denied or withdrawn.

(b) (1) Each licensee shall pay to the commissioner its pro rata share of all costs and expenses, reasonably incurred in the administration of this division as estimated by the commissioner for the ensuing year and any deficit actually incurred or anticipated in the administration of the programs in the year in which such assessment is made. The pro rata share shall be the proportion which a licensee’s gross income bears to the aggregate gross income of all licensees as shown by the annual financial reports to the commissioner. The pro rata share shall not include the costs of any examinations provided for in Section 12306, unless they cannot be collected from the licensee examined.

(2) On or before the 30th day of May in each year, the commissioner shall notify each licensee by mail of the amount assessed and levied against it and that amount shall be paid within 20 days thereafter. If payment is not made within 20 days, the commissioner shall assess and collect a penalty in addition to the assessment, of 1 percent of the assessment for each month or part of a month that the payment is delayed or withheld.

(3) In the levying and collection of the assessment, a licensee shall not be assessed for nor be permitted to pay less than one hundred fifty dollars ($150) per year.

(4) If a licensee fails to pay the assessment on or before the 30th day of June following the day upon which payment is due, the commissioner may by order summarily suspend or revoke the certificate issued to such licensee. If, after such an order is made, a request for hearing is filed in writing and a hearing is not held within 60 days thereafter, the order is deemed rescinded as of its effective date. During any period when its certificate is revoked or suspended, a licensee shall not conduct business pursuant to this division except as may be permitted by order of the commissioner; provided, however, that the revocation, suspension or surrender of a certificate shall not affect the powers of the commissioner as provided in this division.

(Amended by Stats. 1980, Ch. 497, Sec. 2.)



12216

(a) Upon the filing of the application and the payment of the fees and the approval of the bond, the commissioner shall investigate and examine the following:

(1) The background and experience of the applicant and of the partners or members thereof if the applicant is a partnership or association, and of the officers and directors thereof if the applicant is a corporation, and of any organizers, incorporators, managers, or stockholders.

(2) The plan of business of the applicant. The plan of business should include, but not be limited to: (A) a feasibility and market study; (B) pro forma financial statements, including all underlying assumptions; (C) a description of the geographical area to be served by agents; (D) a description of the accounting system to be used; (E) a description of the internal control procedures for the operations of the proposed business, and for its agents; and (F) plans for future expansion of business operations.

(3) Any other factors and circumstances bearing on the applicant or any proposed facility that in the opinion of the commissioner may be relevant.

(b) If the commissioner determines that the applicant has satisfied the provisions of this division and does not find facts constituting reasons for denial as specified in Section 12221, the commissioner shall issue and deliver a license to the applicant to engage in business in accordance with the provisions of this division.

(Amended by Stats. 1992, Ch. 869, Sec. 5. Effective January 1, 1993.)



12217

Each license shall state the following:

(a) The name of the licensee, and if the licensee is a partnership or association the names of the members, or if the licensee is a corporation the date and place of its incorporation.

(b) The address at which such business is to be conducted.

(c) The type of business licensed.

(Amended by Stats. 1953, Ch. 642.)



12218

The license shall be kept conspicuously posted in the principal place of business of the licensee.

(Amended by Stats. 1955, Ch. 339.)



12219

The license is not transferable or assignable.

(Enacted by Stats. 1951, Ch. 364.)



12220

The commissioner may by regulation require licensees to file at such times as he may specify such information as the commissioner may reasonably require regarding any changes in the information provided in any application filed pursuant to this division.

(Repealed and added by Stats. 1968, Ch. 869.)



12221

Upon reasonable notice and opportunity to be heard, the commissioner may deny the application for the license for any of the following reasons:

(a) A false statement of a material fact has been made in the application for license.

(b) Any officer, director, or member of the applicant has, within the last 10 years, been (1) convicted of or pleaded nolo contendere to a crime, or (2) committed any act involving dishonesty, fraud, or deceit, which crime or act is substantially related to the qualifications, functions, or duties of a person engaged in business in accordance with the provisions of this division.

(c) The applicant, any officer, director, general partner, or member of the applicant, or any person owning or controlling, directly or indirectly, 10 percent or more of the outstanding interests or equity securities of the applicant has violated any provision of this division or the rules thereunder or any similar regulatory scheme of the State of California or a foreign jurisdiction.

(d) The applicant has not complied with all the applicable provisions of this division.

(e) The proposed officers and directors do not have sufficient check selling, bill paying, prorating, or other experience to afford reasonable promise of successful operation.

(f) The plan of business does not demonstrate that the proposed business will have a reasonable chance for a successful operation.

(g) The proposed business is being formed for a purpose other than the legitimate objectives contemplated by this division.

(h) The proposed capital structure is inadequate.

(Amended by Stats. 2003, Ch. 473, Sec. 15. Effective January 1, 2004.)



12223

The commissioner may require a licensee, in addition to the bond provided in Section 12206, to obtain an adequate fidelity bond for each officer, employee, agent, or any person having access to funds collected by or for the licensee or having authority to draw against such funds if in the commissioner’s opinion such a bond is necessary for the protection of the public. The bond shall be for the protection of the public against loss suffered through embezzlement by any person having access to funds collected by or for the licensee or having authority to draw against such funds, or from mysterious disappearance, theft, holdup or burglary. A deposit given instead of the bond required by this section shall not be deemed an asset of the licensee for the purpose of complying with Section 12205.

(Amended by Stats. 1982, Ch. 517, Sec. 215.)



12225

The commissioner may issue a duplicate of a license that has been lost, stolen, or destroyed, or for a certificate which the licensee desires to replace, upon satisfactory proof of such loss, theft, or destruction, or upon surrender of a certificate for replacement and the payment of a fee of two dollars ($2).

(Added by Stats. 1955, Ch. 339.)






CHAPTER 4 - Licensee Regulations

12300

The commissioner may make general rules and regulations and specific rulings, demands, and findings for the enforcement of this division.

(Enacted by Stats. 1951, Ch. 364.)



12300.1

Licensees shall observe reasonable precautions against theft or alteration of checks, drafts or money orders, and against burglary or holdup.

(Added by Stats. 1963, Ch. 1817.)



12300.2

Every person engaging in the business of a check seller shall conduct the business under his or her true name unless he or she has complied with Chapter 5 (commencing with Section 17900) of Part 3 of Division 7 of the Business and Professions Code.

(Amended by Stats. 1983, Ch. 660, Sec. 9.)



12300.3

All funds received by a licensee or its agents from the sale of checks, drafts, money orders, or other commercial paper serving the same purpose and for the purpose of paying bills, invoices, or accounts of an obligor, equal in amount to the face value of such instruments or equal to the amount to be paid, shall constitute trust funds owned by and belonging to the person from whom they were received or a licensee who has paid the checks, drafts, money orders or other commercial paper serving the same purpose, for which the funds of such persons have been received by the agent but not transmitted to such licensee or deposited in the trust account of such licensee. If a licensee or an agent of a licensee shall commingle such funds with those of his own, all assets of such agent shall be impressed with a trust in favor of said purchaser or the licensee in an amount equal to the aggregate funds received or which should have been received by the agent from such sale. Such trust shall continue until an amount equal to said funds is separated from those of the agent and transmitted to the licensee or deposited in the trust account of licensee. An amount equal to all such trust funds shall be deposited in a bank or banks in an account or accounts in the name of the licensee designated “trust account,” or by some other appropriate name indicating that the funds are not the funds of the licensee or of its officers, employees, or agents. Such funds, or, in the event of commingling of such funds by licensee or its agent with those of the licensee or its agent, an amount of funds of such licensee or of its agent equal thereto, shall constitute trust funds as herein provided and shall not be subject to attachment, levy of execution or sequestration by order of court except by a payee, or bona fide assignee, or bona fide holder in due course of a check, draft, or money order sold by a licensee, or except by an obligor for whom a licensee is acting as an agent in paying bills. Funds in said account, together with funds and checks on hand and in the hands of agents held for the account of the licensee, at all times shall be at least equal to the aggregate liablity of the licensee on account of checks sold and bills, invoices, and accounts accepted for payment.

Upon request of the commissioner, a licensee shall furnish to the commissioner an authorization for examination of financial records of any such trust fund account, maintained in a financial institution, in accordance with the procedures set forth in Section 7473 of the Government Code.

Nothing in this law shall be construed to prevent a purchaser, a holder in due course, the payee of a check, draft or money order sold by the licensee in the usual course of his business, or an obligor for whom the licensee is acting as an agent in paying bills of the obligor, from taking any legal action necessary to enforce any claims which said purchaser, holder in due course, payee, or obligor may desire to take including the right to levy attachment or execution.

In the event a license under this law shall be suspended or terminated the licensee shall immediately deposit in said trust account an amount which with funds therein contained shall be equal to the outstanding checks sold and bills unpaid.

(Amended by Stats. 1976, Ch. 1320.)



12300.4

Prior to such separation and transmittal to the licensee or deposit by its agent such funds received by said agent may be used by said agent for the sole purpose only of the making of change or cashing of checks in the normal course of its business. All such funds received by said agent to the date of deposit or transmittal as required below or an amount equal to such funds must be separated from those of the agent and transmitted to, or deposited in the trust account of, the licensee not less than every third business day. If an agent owns or operates, either directly or indirectly, more than two locations for the sale of checks, drafts, money orders, or other commercial paper serving the same purpose and/or for the receipt of money for the purpose of paying bills, invoices or accounts of an obligor, and handles trust funds in any three-day period equal to or in excess of securities to be deposited as provided in Section 12223, said agent shall transmit to, or deposit in the trust account of, the licensee directly from each such location of such agent such funds not later than the end of the next business day following receipt; such funds to be in form of cash or checks cashed in the normal course of business only.

Where the total amount of such funds held by an agent does not exceed one thousand dollars ($1,000) in a calendar week, the commissioner may, in his discretion, by written order permit the agent to transmit or deposit such funds in periods in excess of 3 days but not more than 10 days.

If, after reasonable notice from licensee, an agent shall fail to transmit or deposit the funds, or an amount equal thereto, or to report to the licensee, as herein provided without just cause, or if an agent shall use any of such funds, directly or indirectly, for any purpose other than is permitted herein, licensee shall immediately terminate such agency and within five (5) days thereafter notify the commissioner in writing of the reason for such termination, setting forth the name and address of the agency location. No agent so terminated shall be permitted to become an agent of the licensee or any other licensee except as provided in Section 12301.4 of the Financial Code.

(Added by Stats. 1963, Ch. 1817.)



12300.5

An amount equal to all such funds received by a licensee shall be separated from the funds of the licensee and deposited in its trust account not later than the end of the next business day following receipt by such licensee. All such funds shall thereafter remain in such trust account and may be used for no purpose other than paying bills of said persons, or paying checks, drafts, money orders, or other commercial paper sold by the licensee except as otherwise provided in Section 12300.6.

(Added by Stats. 1963, Ch. 1817.)



12300.6

Prior to separation and deposit by the licensee such funds may only be used by the licensee for the making of change or the cashing of checks in the normal course of its business, and then only to the extent of the amount of the bond which has been filed under Section 12206.

After separation and deposit such funds also may be used by a licensee for the cashing of checks in the normal course of its business, and then only to the extent of the amount of the bond which has been filed with the commissioner containing the provisions and conditions set forth in Sections 12207 through 12213, inclusive, of this code.

(Added by Stats. 1963, Ch. 1817.)



12301

A licensee may establish branch offices or agencies if it is qualified under the provisions of Section 12205 and if it expressly assumes responsibility for the acts of any person selling checks, drafts, or money orders for the licensee or accepting money in its name or on its behalf at such place of business. There shall be posted in a prominent place in each branch office or agency a sign stating that the place of business is a branch office or agency of the licensee. The licensee is responsible for the acts of any person selling checks, drafts, or money orders or accepting money in its name or on its behalf.

(Amended by Stats. 1983, Ch. 660, Sec. 10.)



12301.1

A licensee within 10 days after establishing a mobile unit, a branch office or agency location shall notify the commissioner in writing and shall furnish the commissioner with the name and address of each such branch office or agency location and the California state registration number or other identification of the mobile unit and the area in which it proposes to operate such mobile unit and such other information as the commissioner may require so that he may be continuously advised of every location at which checks, drafts, or money orders of the licensee are being sold or issued. Within five days after the termination of a mobile unit, a branch office or agency location a licensee shall inform the commissioner of the name and address of the branch office or agency location terminated and the California state registration number or other identification of the mobile unit terminated, together with a statement of the reasons for the termination.

(Amended by Stats. 1963, Ch. 1817.)



12301.2

A check, draft, or money order sold by a licensee shall be drawn on an account of a licensee maintained at a bank authorized to do business in the State of California.

(Added by Stats. 1953, Ch. 632.)



12301.3

A licensee shall not permit any officer, employee, or agent to sell any check, draft, or money order unless the signature of the person signing the same is on file with the bank on which the check, draft, or money order is drawn or the licensee shall have filed with the bank and the commissioner written authorization to said bank to pay any checks, drafts, or money orders presented for payment on a form of the licensee as described in the authorization except as to items as to which licensee has filed a stop payment notice with said bank.

(Added by Stats. 1953, Ch. 632.)



12301.4

A licensee shall terminate and cancel any agency immediately upon instruction from the commissioner and when it has been established (a) that the agent has refused to permit the examination of its books, accounts, records, and files; (b) that an examination has revealed a shortage in its accounts relating to the sale of checks; (c) that the agent after specific instruction to do so has failed to remit to the licensee or deposit in its trust account within the time specified in Section 12300.4 funds received from the sale of checks, drafts, money orders, or other commercial paper serving the same purpose or funds received for the purpose of paying bills, invoices, or accounts of an obligor; (d) that the agency has violated any provision of this chapter. No agency terminated and canceled by a licensee pursuant to or for the reasons set forth in this section shall be re-established by said licensee or established by any other licensee until after the written consent of the commissioner is given to the establishment or re-establishment of such agency. If the licensee or the agent requests a hearing with respect to such termination, the commissioner shall thereupon hold a hearing within 10 days after receiving such request. If the commissioner finds that the violations were purely technical and do not substantially affect the agent’s ability to perform his duties as such agent, or if the commissioner finds that such violations did not occur, the commissioner shall issue an order vacating his said notice to the licensee.

(Added by Stats. 1963, Ch. 1817.)



12301.5

No agent of a licensee shall issue or cause to be issued any check, draft, or money order, or other commercial paper serving the same purpose which is drawn upon the trust account of a licensee without concurrently receiving in full, in cash, or by check, draft, or money order from a third party believed to be valid, the principal amount thereof.

(Added by Stats. 1963, Ch. 1817.)



12302

Whenever a licensee desires to change his place of business to a street address other than that designated in his license or desires to change the place or area of doing business in the case of a mobile unit, he shall give written notice to the commissioner of the desired change.

(Amended by Stats. 1953, Ch. 807.)



12303

Every licensee shall keep and use in his business books, accounts and records in accordance with good accounting practice and which will enable the commissioner to determine whether such licensee has violated the provisions of this division or the rules and regulations made by the commissioner. Every licensee shall preserve such books, accounts and records for at least four years after making the final entry on each transaction recorded therein. Such books, accounts and records shall be kept current, shall be maintained at the main office of the licensee and shall be available for inspection by the commissioner on demand during regular business hours.

Nothing in this section shall be construed to require any licensee to keep an individual record of each individual fee charged in each transaction but the licensee shall be required to keep a record of the total charges made for any accounting period.

(Amended by Stats. 1955, Ch. 339.)



12304

(a) Each licensee, except a special prorater, shall submit to the commissioner, at such licensee’s own expense, an audit report containing audited financial statements covering the calendar year or, if such licensee has an established fiscal year, then for such fiscal year, within 105 days after the close of each such calendar or fiscal year. At such time, each licensee shall also file such additional relevant information as the commissioner may require.

(b) Within 30 days after receipt of a request from the commissioner, a licensee or other person subject to this division shall submit to the commissioner, at such person’s own expense, an audit report containing audited financial statements covering the 12 calendar months next preceding the month of receipt of the request, or such other period as the commissioner may require. Unless the public interest shall otherwise require, the commissioner shall exempt a licensee from the provisions of subdivision (a) hereof, in whole or in part, if such licensee has complied with a request pursuant to this subdivision (b) for financial statements as of a date within the calendar or fiscal year for which such exemption is granted.

(c) A licensee whose license has been surrendered or revoked shall submit to the commissioner, at its own expense, on or before 105 days after the effective date of such surrender or revocation, a closing audit report containing audited financial statements as of such effective date for the 12 months ending with such effective date, or for such other period as the commissioner may specify. Such report shall include the information required by subdivision (a) of this section and other relevant information specified by the commissioner. A licensee who has complied with this subdivision is exempted from subdivision (a) hereof.

(d) The reports and financial statements referred to in subdivisions (a), (b), and (c) of this section shall include at least a balance sheet and a statement of income for the year ended on the balance sheet date together with such other relevant information as the commissioner may require, and shall be prepared in accordance with generally accepted accounting principles and shall be accompanied by a report, certificate or opinion of an independent certified public accountant or independent public accountant. The audits shall be conducted in accordance with generally accepted auditing standards and the rules and regulations of the commissioner.

(e) A licensee shall make other special reports to the commissioner as the commissioner may from time to time require.

(f) For good cause and upon written request, the commissioner may extend the time for compliance with subdivisions (a), (b) and (c) of this section.

(g) A licensee shall, when requested by the commissioner, for good cause, submit its unaudited financial statement, prepared in accordance with generally accepted accounting principles and consisting of at least a balance sheet and statement of income as of the date and for the period specified by the commissioner. The commissioner may require the submission of such reports on a monthly or other periodic basis.

(h) If the report, certificate or opinion of the independent accountant referred to in subdivision (d) hereof is in any way qualified, the commissioner may require the licensee to take such action as he deems appropriate to permit an independent accountant to remove such qualification from the report, certificate or opinion.

(i) The commissioner may reject any financial statement, report, certificate or opinion filed pursuant to this section by notifying the licensee or other person required to make such filing of its rejection and the cause thereof. Within 30 days after the receipt of such notice, the licensee or other person shall correct such deficiency, and the failure so to do shall be deemed a violation of this division. The commissioner shall retain a copy of all filings so rejected.

(j) The commissioner may make rules and regulations specifying the form and content of the reports and financial statements referred to in this section, and may require that such reports and financial statements be verified by the licensee in such manner as he may prescribe.

(Amended by Stats. 1969, Ch. 223.)



12305

For the purpose of discovering violations of this division the commissioner may at any time investigate the business and examine the books, accounts, records, and files used therein, of any licensee, of any agent, and of any person who the commissioner has reason to believe is engaging in the business defined in this division.

(Amended by Stats. 1963, Ch. 1817.)



12306

The cost of every examination of a licensee or other person subject to this division shall be paid to the commissioner by the licensee or person examined, and the commissioner may maintain an action for the recovery of these costs in any court of competent jurisdiction. In determining the cost of an examination, the commissioner may use the estimated average hourly cost for all persons performing examinations of licensees or other persons subject to this division for the fiscal year. For the purposes of this section only, no person other than a licensee shall be deemed to be a person subject to this division unless and until the person is determined to be a person subject to this division by an administrative hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code or by a judicial hearing in any court of competent jurisdiction.

(Amended by Stats. 1981, Ch. 946, Sec. 1.)



12307

The commissioner may require the attendance of witnesses and examine under oath all persons whose testimony he requires relative to any examination or investigation.

(Enacted by Stats. 1951, Ch. 364.)



12307.1

The commissioner may commence and prosecute actions and proceedings to enjoin violations of this division or violations of orders or decisions of the commissioner rendered pursuant to this division, and for the enforcement of any and all civil penalties provided for by this division.

(Added by Stats. 1953, Ch. 1031.)



12307.2

If the commissioner finds as a result of an examination or report that a licensee is insolvent or conducting business in such an unsafe or injurious manner as to render its further operations hazardous to the public, he may forthwith by an order addressed to and served on the licensee by registered mail and on any other person having funds of the licensee or its customers in his possession, direct discontinuance of the disbursement of such funds and the further conduct of business by the licensee. The order shall be conditioned to remain in effect unless the commissioner fails to hold a hearing within 15 days after receipt of a written request by the licensee, until set aside by the commissioner in whole or in part, until the licensee is the subject of an order for relief in bankruptcy, or pursuant to a petition filed by the commissioner or other interested person a receiver has been appointed by a court of competent jurisdiction.

(Amended by Stats. 2009, Ch. 500, Sec. 37. Effective January 1, 2010.)



12307.3

Whenever as a result of an examination or report it appears to the commissioner that:

(a) The capital of any licensee is impaired;

(b) Any licensee is conducting its business in such an unsafe or injurious manner as to render its further operations hazardous to the public;

(c) Any licensee has suspended payment of its trust obligations;

(d) Any licensee has refused to submit its books, papers, and affairs to the inspection of an examiner of the Division of Corporations;

(e) Any officer of any licensee refuses to be examined under oath touching the concerns of such licensee;

(f) Any licensee neglects or refuses to comply with any order of the commissioner made pursuant to this division unless the enforcement of such order is restrained in a proceeding brought by such licensee; the commissioner may forthwith take possession of the property and business of such licensee and retain possession until such licensee resumes business or its affairs be finally liquidated as herein provided. Such licensee, with the consent of the commissioner, may resume business upon such terms as he may prescribe.

(Added by Stats. 1963, Ch. 1817.)



12307.4

Whenever the commissioner has taken possession of the property and business of a licensee the commissioner may petition the superior court for the appointment of a receiver to liquidate the affairs of the licensee. During the time that the commissioner retains possession of the property and business of a licensee the commissioner shall have the same powers and authority with reference to the licensee as are vested in the Commissioner of Financial Institutions with respect to banks pursuant to Chapter 17 (commencing with Section 3100) of Division 1 and the licensee shall likewise have the same rights to hearings and judicial review as are granted to banks. While in possession of the property and business of a check seller, a receiver shall have the same powers and authority as are vested in the Commissioner of Financial Institutions while in possession of the property and business of a bank.

(Amended by Stats. 2000, Ch. 1015, Sec. 50. Effective September 30, 2000.)



12307.5

(a) For any licensee, a disciplinary action taken by the State of California, another state, an agency of the federal government, or another country for an action substantially related to the activity regulated under this division may be grounds for disciplinary action by the commissioner. A certified copy of the record of the disciplinary action taken against the licensee by the State of California, other state, agency of the federal government, or other country shall be conclusive evidence of the events related therein.

(b) Nothing in this section shall preclude the commissioner from applying a specific statutory provision in this division providing for discipline against a licensee as a result of disciplinary action taken against a licensee by the State of California, another state, an agency of the federal government, or another country.

(Added by Stats. 2003, Ch. 473, Sec. 16. Effective January 1, 2004.)



12309

(a) A schedule of the fees charged by a licensee shall be posted in a conspicuous place in the place of business of the licensee and its agents. A licensee and its agents shall not charge fees in excess of the posted fees.

(b) Each licensee and its agents shall prominently post on the premises of each office of the licensee and on the premises of each agent, a notice clearly stating that checks or money orders issued by the licensee or its agents are not insured by the federal government, the state government, or any other public or private entity. This notice shall be printed in English and in the same language principally used by the licensee or any agent of the licensee to advertise, solicit, or negotiate, either orally or in writing, with respect to the purchase of checks or money orders. The information required in this notice shall be clear, legible, and in letters not less than one-half inch in height. The notice shall be posted in a conspicuous location in the unobstructed view of the public within the premises. In those locations operated by an agent of the licensee, the agent, and not the licensee, shall be responsible for the failure to properly post the required notice.

(Amended by Stats. 1992, Ch. 869, Sec. 8. Effective January 1, 1993.)



12310

A licensee under this division shall not sell checks payable to bearer, to cash, or to the purchaser, but a licensee may sell a check in which the name of the payee is not designated in any way if the check does not exceed one hundred fifty dollars ($150) in amount.

(Amended by Stats. 1955, Ch. 774.)



12311

No licensee shall advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, in any manner whatsoever, any statement or representation which is false, misleading, or deceptive, or which omits to state material information, or which refers to the supervision of such licensee by the State of California or any department or official thereof. The commissioner may order any licensee to desist from any conduct which he shall find to be a violation of the foregoing provisions.

(Added by Stats. 1951, Ch. 257.)



12312

An agreement between one licensed to engage in the business of selling checks, drafts, money orders, or other commercial paper serving the same purpose, and one undertaking to act in that business as an agent of the licensee, shall be in writing.

Such a licensee shall not pay such an agent any compensation as consideration for becoming an agent, other than that specified in their written agency agreement, in any manner, directly or indirectly, or by any method, practice or device whatsoever.

The commissioner may order any licensee to desist from any conduct which the commissioner shall find to be a violation of the foregoing provisions of this section.

(Amended by Stats. 1983, Ch. 660, Sec. 11.)



12313.5

Nothing in this chapter shall be construed as authorizing the examination, inspection or auditing of the books and records of any client of a business agent while such books and records are in the possession of the business agent without the express consent of the client.

(Added by Stats. 1957, Ch. 498.)



12314

The total charges received by a prorater, or any other person for the prorater’s services, may not exceed in the aggregate twelve percent (12%) for the first three thousand dollars ($3,000), eleven percent (11%) for the next two thousand dollars ($2,000), and ten percent (10%) for any of the remaining payments distributed by a prorater to the creditors of a debtor, except for payments made on recurrent obligations. Recurring obligations shall be defined for the purpose of this section as follows: current rent payments, current utility payments, current telephone bills, current alimony payments, current monthly insurance premium payments, and payments made on obligations which are secured by a first mortgage or first deed of trust on real property.

(a) Notwithstanding the provisions of Section 12315, upon compliance with the provisions of Sections 12315.1, and 12320, an origination fee of a sum not to exceed fifty dollars ($50) may be charged;

(b) A fee not to exceed four dollars ($4) per disbursement on recurring obligations, consisting of current rent payments or obligations which are secured by a first mortgage or first trust deed on real property, may be charged.

(c) A fee not to exceed one dollar ($1) on other recurring obligations.

When a debtor has not canceled or defaulted on the performance of his contract with the prorater within 12 months after execution of the prorate contract, the prorater shall refund any origination fee charged to the debtor. At least once each month the prorater shall pay not less than 70 percent of all funds received from the debtor to the creditors of the debtor.

(Amended by Stats. 1972, Ch. 999.)



12314.1

A cancellation fee or termination penalty may not be charged to a debtor.

(Added by Stats. 1972, Ch. 999.)



12315

A prorater shall not receive any fee unless he has the consent of at least 51 percent of the total amount of indebtedness and of the number of creditors listed in the prorater’s contract with the debtor, or such like number of creditors have accepted a distribution of payment.

(Added by Stats. 1957, Ch. 498.)



12315.1

A prorater shall notify, in writing, all creditors listed in the prorate contract of the debtors desire to engage the services of the prorater within five days of the effective date of the contract as defined in Section 12320. The notification shall include a notice as to the proposed monthly payment to be made to the creditor. Every contract between a prorater and a debtor shall list every debt to be prorated with the creditor’s name, and disclose the total of all such debts.

(Added by Stats. 1972, Ch. 999.)



12316

If a prorater contracts for, receives or makes any charge in excess of the maximum permitted by this division, except as the result of an accidental and bona fide error, the prorater’s contract with the debtor shall be void and the prorater shall return to the debtor all charges received from the debtor.

(Added by Stats. 1957, Ch. 498.)



12317

A prorater shall not purchase from a creditor any obligation of a debtor.

(Added by Stats. 1957, Ch. 498.)



12318

A prorater shall not take:

(a) Any contract, promise to pay, or other instrument which has any blank spaces when signed by a debtor;

(b) Any negotiable instrument for the prorater’s charges;

(c) Any note, wage assignment, real estate or chattel mortgage, or other security to secure the prorater’s charges;

(d) Any confession of judgment or power of attorney to confess judgment against the debtor or to appear for the debtor in a judicial proceeding.

(e) Concurrent with the signing of the contract or as part of the contract or as part of the application for the contract a release of any obligation to be performed on the part of the prorater.

(Added by Stats. 1957, Ch. 498.)



12319

Every contract between a prorater and a debtor shall:

(a) List every debt to be prorated with the creditor’s name and disclose the total of all such debts;

(b) Provide payments reasonably within the ability of the debtor to pay in precise terms;

(c) Disclose in precise terms the rate and amount of the prorater’s charge;

(d) Disclose the approximate number and amount of installments required to pay the debts in full;

(e) Disclose the name and address of the prorater and of the debtor;

(f) Contain such other provision or disclosures as the commissioner shall determine is necessary for the protection of the debtor and the proper conduct of business by a prorater.

(Added by Stats. 1957, Ch. 498.)



12320

A prorater shall deliver a copy of any contract or agreement between the prorater and a debtor to the debtor immediately after the debtor executes it, and the debtor’s copy shall be executed by the prorater. A contract shall not be effective until a debtor has made a payment to the prorater for distribution to his creditors.

(Added by Stats. 1957, Ch. 498.)



12321

Unless paid by check or money order a prorater shall deliver a receipt to a debtor for each payment within five (5) days after receipt of a payment.

(Added by Stats. 1957, Ch. 498.)



12322

At least once in each six (6) months, the prorater shall render an accounting to the debtor which shall itemize the total amount received from the debtor, the total amount paid to each creditor, the total amount which any creditor has agreed to accept as payment in full on any debt owed him by the debtor, the amount of charges deducted, and any amount held in reserve. A prorater shall in addition render such an account to a debtor within seven days after written demand.

(Added by Stats. 1957, Ch. 498.)



12323

A prorater shall not lend money or credit.

(Added by Stats. 1957, Ch. 498.)



12324

A prorater shall not:

(a) Offer, pay, or give any cash, fee, gift, bonus, premium, reward, or other compensation to any person for referring any prospective customer to the prorater;

(b) Receive any cash, fee, gift, bonus, premium, reward, or other compensation from any person other than the debtor in connection with his activities as a prorater.

(Added by Stats. 1957, Ch. 498.)



12325

A prorater shall not solicit or require a debtor to purchase or agree to purchase any policy of insurance.

(Added by Stats. 1957, Ch. 498.)



12326

A special prorater shall not advertise in any manner or otherwise hold himself out to the public as a general prorater or as qualified to do business as a general prorater unless he holds a valid unrevoked general proraters license.

(Added by Stats. 1957, Ch. 498.)



12327

Nothing in this division shall be deemed to authorize the performance, directly or indirectly, of an act or acts constituting the practice of law by a prorater, business agent, check seller, or by any person, firm, corporation or organization described, or engaging in a transaction specified in subdivision (a), (b), (d), (e), (f), (g), or (h) of Section 12100.

Without limiting the generality of the foregoing and other applicable laws, the following act or acts, when done by the owner, manager or employee of a prorater, in connection with a prorating transaction, shall be deemed to constitute the unlawful practice of law:

(a) Preparation, advising or signing of a release of attachment or garnishment, stipulation, affidavit for exemption, compromise agreement or other legal or court document;

(b) The furnishing of legal advice or performance of legal services of any kind.

No prorater (including an owner, manager or employee of a prorater) shall (1) represent that he or she is authorized or competent to furnish legal advice or perform legal services; (2) assume authority on behalf of creditors or a debtor or accept a power of attorney authorizing it to employ or terminate the services of an attorney or to arrange the terms of or compensate for such services; (3) communicate with the debtor or creditor or any other person in the name of an attorney or upon the stationery of an attorney or prepare any form or instrument which only attorneys are authorized to prepare.

(Amended by Stats. 1983, Ch. 660, Sec. 12.)



12328

(a) No collection agency may be maintained in the same premises as a prorating organization unless such prorating organization is exempt under the provisions of this division.

(b) No prorater’s license shall be issued to a collection agency.

(Added by Stats. 1957, Ch. 498.)



12329

It shall be unlawful for any prorater to disclose the list of creditors of a debtor to any individual or firm for the purpose of soliciting the accounts and such disclosure shall be ground for revocation of license.

(Added by Stats. 1957, Ch. 498.)



12330

The commissioner shall have power and authority to promulgate rules and regulations governing the form and wording of advertising to be used by proraters. The issuance, distribution or placement of any advertising by a prorater which is in conflict with such rules and regulations shall be ground for the revocation of its license.

(Added by Stats. 1957, Ch. 498.)



12331

Within the organization of each prorater corporation, either as an owner, officer, or employee, there shall be one or more persons possessing a minimum of five years experience in consumer credit extension or credit collection activity. At least one such qualified person shall be stationed on duty at each business location during the time the location is open for business.

(Repealed and added by Stats. 1972, Ch. 1285.)



12332

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 15. Effective January 1, 2008.)






CHAPTER 5 - Revocation of Licenses

12400

The commissioner may, upon reasonable opportunity to be heard, suspend or revoke any license issued pursuant to this division, if he finds that:

(a) The licensee has failed to report within 10 days the establishment of a mobile unit, branch office, or agency location, or has failed upon demand of the commissioner pursuant to Section 12301.4 of this code to terminate and cancel any agency.

(b) The licensee has violated any provision of this division or any rule or regulation made by the commissioner under and with the authority of this division.

(c) Any fact or condition exists which, if it had existed at the time of the original application for such license, reasonably would have warranted the commissioner in refusing originally to issue such license.

(Amended by Stats. 1968, Ch. 869.)



12401

The commissioner may upon three days’ notice and a hearing, suspend any license for a period not exceeding 30 days, pending investigation.

(Enacted by Stats. 1951, Ch. 364.)



12401.1

The commissioner may by order summarily suspend or revoke the license of a licensee who fails to pay the license fee prescribed by Section 12214 within 10 days after notice by the commissioner that such fee is due and payable. If, after such an order is made, a request for hearing is filed in writing and hearing is not held within 60 days thereafter, the order is rescinded as of its effective date.

(Amended by Stats. 1972, Ch. 644.)



12402

Except where a shorter time for setting the hearing is prescribed in this division, all hearings under this division shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code and in all cases the commissioner shall have all the powers granted therein.

(Enacted by Stats. 1951, Ch. 364.)



12403

Every order, decision, license, or other official act of the commissioner is subject to review in accordance with law.

(Enacted by Stats. 1951, Ch. 364.)



12404

(a) The commissioner may, after appropriate notice and opportunity for hearing, by order, censure or suspend for a period not exceeding 12 months, or bar from any position of employment, management, or control any licensee, any nonprofit community service organization subject to Section 12104, or any other person, if the commissioner finds either of the following:

(1) That the censure, suspension, or bar is in the public interest and that the person has committed or caused a violation of this division or rule or order of the commissioner, which violation was either known or should have been known by the person committing or causing it or has caused material damage to the licensee, nonprofit community service organization, or to the public.

(2) That the person has been convicted of or pleaded nolo contendere to any crime, or has been held liable in any civil action by final judgment, or any administrative judgment by any public agency, if that crime or civil or administrative judgment involved any offense involving dishonesty, fraud, or deceit, or any other offense reasonably related to the qualifications, functions, or duties of a person engaged in the business in accordance with the provisions of this division.

(b) Within 15 days from the date of a notice of intention to issue an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) of Division 3 of Title 2 of the Government Code). Upon receipt of a request, the matter shall be set for hearing to commence within 30 days after such receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of such notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing.

(c) Upon receipt of a notice of intention to issue an order pursuant to this section, the person who is the subject of the proposed order is immediately prohibited from engaging in any activities subject to licensure or exempt from licensure under Section 12104 of the law.

(d) Persons suspended or barred under this section are prohibited from participating in any business activity of a licensee or a person exempt from licensure under Section 12104 and from engaging in any business activity on the premises where a licensee or a person exempt from licensure under Section 12104 is conducting business.

(Added by Stats. 2007, Ch. 101, Sec. 16. Effective January 1, 2008.)









DIVISION 4 - AUTOMATED TELLER MACHINES: USER SAFETY

CHAPTER 1 - Intent

13000

It is the intent of the Legislature in enacting this division to enhance the safety of consumers using automated teller machines in California without discouraging the siting of automated teller machines in locations convenient to consumers’ homes and workplaces. Since decisions concerning safety at automated teller machine sites are inherently subjective and because safety is a relative matter, the Legislature intends to establish as the standard of care applicable to operators of automated teller machines, in connection with user safety, the substantial compliance with the objective standards of Chapter 4 (commencing with Section 13040), the information requirements of Chapter 5 (commencing with Section 13050), and the good faith consideration of other safety issues as prescribed in Chapter 3 (commencing with Section 13030). The Legislature further recognizes the need for uniformity as to the establishment of automated teller machine safety standards and intends with this division to supersede and preempt any rule, regulation, code, statute, or ordinance of any city, county, city and county, municipality, or local agency regarding customer safety at automated teller machines in California.

(Added by Stats. 1990, Ch. 825, Sec. 1.)






CHAPTER 2 - Definitions

13020

As used in this division:

(a) “Access area” means any paved walkway or sidewalk which is within 50 feet of an automated teller machine. The term does not include publicly maintained sidewalks or roads, as defined in Section 555 or Section 527 of the Vehicle Code.

(b) “Access device” shall have the same meaning as set forth in Federal Reserve Board Regulation E (12 C.F.R. Part 205), promulgated pursuant to the Electronic Fund Transfer Act (15 U.S.C. 1601 et seq.).

(c) “Automated teller machine” means any electronic information processing device located in California which accepts or dispenses cash in connection with a credit, deposit, or convenience account. The term does not include devices used solely to facilitate check guarantees or check authorizations, or which are used in connection with the acceptance or dispensing of cash on a person-to-person basis, such as by a store cashier.

(d) “Candlefoot power” means the light intensity of candles on a horizontal plane at 36 inches above ground level and five feet in front of the area to be measured.

(e) “Control” of an access area or defined parking area means to have the present authority to determine how, when, and by whom it is to be used, and how it is to be maintained, lighted, and landscaped.

(f) “Customer” means a natural person to whom an access device has been issued for personal, family, or household use.

(g) “Defined parking area” means that portion of any parking area open for customer parking which is (1) contiguous to an access area with respect to an automated teller machine; (2) regularly, principally, and lawfully used for parking by users of the automated teller machine while conducting automated teller machine transactions during hours of darkness; and (3) owned or leased by the operator of the automated teller machine or owned or controlled by the party leasing the automated teller machine site to the operator. The term does not include any parking area which is not open or regularly used for parking by users of the automated teller machine who are conducting automated teller machine transactions during hours of darkness. A parking area is not open if it is physically closed to access or if conspicuous signs indicate that it is closed. If a multiple level parking area satisfies the conditions of this subdivision and would therefore otherwise be a defined parking area, only the single parking level deemed by the operator of the automated teller machine to be the most directly accessible to the users of the automated teller machine shall be a defined parking area.

(h) “Hours of darkness” means the period that commences 30 minutes after sunset and ends 30 minutes before sunrise.

(i) “Operator” means any bank, savings association, credit union, industrial loan company, savings bank, or other business entity, or any person who operates an automated teller machine.

(Added by Stats. 1990, Ch. 825, Sec. 1.)






CHAPTER 3 - Location and Installation

13030

On or before July 1, 1991, with respect to all existing installed automated teller machines in this state, and any automated teller machines installed after July 1, 1991, the operator shall adopt procedures for evaluating the safety of the automated teller machine. These procedures shall include a consideration of the following:

(a) The extent to which the lighting for the automated teller machine complies or will comply with the standards required by Chapter 4 (commencing with Section 13040).

(b) The presence of landscaping, vegetation, or other obstructions in the area of the automated teller machine, the access area, and the defined parking area.

(c) The incidence of crimes of violence in the immediate neighborhood of the automated teller machine, as reflected in the records of the local law enforcement agency and of which the operator has actual knowledge.

(Added by Stats. 1990, Ch. 825, Sec. 1.)



13031

It is not the intent of the Legislature in enacting this chapter to impose a duty to relocate or modify automated teller machines upon the occurrence of any particular events or circumstances, but rather to establish a standard of good faith for the evaluation of all automated teller machines as provided herein.

(Added by Stats. 1990, Ch. 825, Sec. 1.)






CHAPTER 4 - Lighting

13040

(a) Each operator of an automated teller machine installed on or after July 1, 1991, shall comply with Section 13041 commencing on the date the automated teller machine is installed. Compliance with Section 13041 by operators as to automated teller machines existing as of July 1, 1991, shall be optional until July 1, 1993, and mandatory thereafter. This subdivision shall apply to an operator of an automated teller machine only to the extent that the operator controls the access area or defined parking area to be lighted.

(b) If an access area or a defined parking area is not controlled by the operator of the automated teller machine, and if the person who leased the automated teller machine site to the operator controls the access area or defined parking area, the person who controls the access area or defined parking area shall comply with Section 13041 as to any automated teller machine installed on or after July 1, 1991, commencing on the date the automated teller machine is installed; and as to any automated teller machine existing as of July 1, 1991, no later than on July 1, 1993.

(Added by Stats. 1990, Ch. 825, Sec. 1.)



13041

The operator, owner, or other person responsible therefor, shall provide lighting during hours of darkness with respect to an open and operating automated teller machine and any defined parking area, access area, and the exterior of an enclosed automated teller machine installation according to the following standards:

(a) There shall be a minimum of 10 candlefoot power at the face of the automated teller machine and extending in an unobstructed direction outward five feet.

(b) There shall be a minimum of two candlefoot power within 50 feet from all unobstructed directions from the face of the automated teller machine. In the event the automated teller machine is located within 10 feet of the corner of the building and the automated teller machine is generally accessible from the adjacent side, there shall be minimum of two candlefoot power along the first 40 unobstructed feet of the adjacent side of the building.

(c) There shall be a minimum of two candlefoot power in that portion of the defined parking area within 60 feet of the automated teller machine.

(Added by Stats. 1990, Ch. 825, Sec. 1.)






CHAPTER 5 - Consumer Education

13050

Customers receiving access devices shall be furnished by the respective issuers thereof with notices of basic safety precautions which customers should employ while using an automated teller machine. This information shall be furnished by personally delivering or by mailing the information to each customer whose mailing address as to the account to which the access device relates is in this state. This information shall be furnished with respect to access devices issued on or after July 1, 1991, at or before the time the customer is furnished with his or her access device. With respect to a customer to whom an “accepted access device” (as defined in Federal Reserve Board Regulation E) has been issued prior to July 1, 1991, the information shall be delivered or mailed to the customer on or before December 31, 1991. Only one notice need be furnished per household, and if access devices are furnished to more than one customer for a single account or set of accounts or on the basis of a single application or other request for the access devices, only a single notice need be furnished in satisfaction of the notification responsibilities as to all those customers. The information may be included with other disclosures related to the access device furnished to the customer, such as with any initial or periodic disclosure statement furnished pursuant to the Electronic Fund Transfer Act.

(Added by Stats. 1990, Ch. 825, Sec. 1.)






CHAPTER 6 - Exemptions

13060

The provisions of this division shall not apply with respect to any automated teller machine which is:

(a) Located inside of a building, unless it is a freestanding installation which exists for the sole purpose of providing an enclosure for the automated teller machine.

(b) Located inside of a building, except to the extent a transaction can be conducted from outside the building.

(c) Located in any area, including any access area, building, enclosed space, or parking area which is not controlled by the operator.

(Added by Stats. 1990, Ch. 825, Sec. 1.)






CHAPTER 7 - Effect of Compliance

13070

This division supersedes and preempts all rules, regulations, codes, statutes, or ordinances of all cities, counties, cities and counties, municipalities, and local agencies regarding customer safety at automated teller machines located in California.

(Added by Stats. 1990, Ch. 825, Sec. 1.)









DIVISION 4.5 - AUTOMATED TELLER MACHINE SURCHARGE DISCLOSURE

13080

(a) No operator of an automated teller machine (ATM) in this state shall impose any surcharge upon a customer for the usage of that machine whether or not the customer is using an access device issued by that operator unless that surcharge is clearly disclosed to the customer electronically on the automated teller machine. Unless the disclosure is made prior to the customer being obligated to pay the surcharge, the customer shall be provided an opportunity to cancel that transaction without incurring any surcharge. This subdivision does not apply to a point of sale transaction at an ATM.

(b) If the sale of a good or service is conducted at the ATM, the operator of that ATM shall disclose to the customer electronically on the ATM the total price of the good or service and any fee charged solely for the usage of the ATM. Unless the disclosure is made prior to the customer being obligated to pay for the good or service, the customer shall be provided with an opportunity to cancel the transaction without incurring any obligation.

(c) If a surcharge is imposed on a customer using an access device not issued by the operator, the operator shall disclose that the customer may also be charged an additional fee by his or her own institution.

(d) As used in this section, “operator,” “automated teller machine,” “customer,” and “access device” have the meanings set forth in Section 13020. The term “surcharge” means any charge imposed by the operator of the ATM solely for use of the ATM. The term “service” includes, but is not limited to, receiving a statement of account activity.

(Amended by Stats. 1996, Ch. 98, Sec. 1. Effective January 1, 1997. Operative July 1, 1997, by Sec. 2 of Ch. 98.)



13081

(a) In enacting this section, the Legislature finds and declares all of the following:

(1) It is in the best interest of consumers in this state to be aware of fees they may be charged for using point-of-sale devices prior to being obligated to pay those fees.

(2) In 1996, the Legislature enacted Assembly Bill 3366 (Chapter 98 of the Statutes of 1996), which required operators of automatic teller machines (ATMs) to electronically disclose fees for transactions at those ATMs. That legislation did not require disclosure of fees at point-of-sale devices.

(3) In order to maximize consumer awareness of fees at point-of-sale devices, and to create equity between operators of ATMs and operators of point-of-sale devices, it is the intent of the Legislature in enacting this section to require the maximum feasible disclosure of fees at point-of-sale devices.

(b) No operator of a point-of-sale device in this state shall impose any fee upon a customer for the use of that device unless that fee is disclosed to the customer prior to the customer being obligated to pay for any goods or services. That disclosure shall be placed on or at the point-of-sale device as follows:

(1) For all point-of-sale devices, the fee disclosure shall be on a label meeting federal standards.

(2) For point-of-sale devices purchased on or after January 1, 2001, that have electronic displays, the fee disclosure shall also be electronic.

(c) For purposes of this section, the term “point-of-sale device” includes any device used for the purchase of a good or service where a personal identification number (PIN) is required, but does not include an access device as defined in subdivision (b) of Section 13020.

(d) For the purposes of this section, the term “operator of a point-of-sale device” means the person who imposes the fee on a customer for using a point-of-sale device to pay for a good or service.

(Amended by Stats. 1998, Ch. 485, Sec. 71. Effective January 1, 1999.)



13082

(a) Whenever a point-of-sale system is changed or modified to include a video touch screen or any other nontactile keypad, the point-of-sale device that would include the video touch screen or nontactile keypad shall also be equipped with either of the following:

(1) A tactually discernible numerical keypad similar to a telephone keypad containing a raised dot with a dot base diameter between 1.5 millimeters and 1.6 millimeters and a height between 0.6 millimeters and 0.9 millimeters on the number 5 key that enables a visually impaired person to enter his or her own personal identification number or any other personal information necessary to process the transaction in a manner that provides the opportunity for the same degree of privacy input and output available to all individuals.

(2) Other technology, such as a radio frequency identification device, fingerprint biometrics, or some other mechanism that enables a visually impaired person to access the video touch screen device with his or her personal identifier and to process his or her transaction in a manner that provides the opportunity for the same degree of privacy input and output available to all individuals.

(b) (1) On or before January 1, 2010, any existing point-of-sale system, except as provided in paragraph (2), that includes a video touch screen or any other nontactile keypad shall also be equipped with a tactually discernable keypad or other technology as described in subdivision (a).

(2) At locations equipped with two or less point-of-sale machines, only one point-of-sale machine shall be required to be equipped with a tactually discernible keypad or other technology on or before January 1, 2010, as described in subdivision (a).

(c) On and after January 1, 2006, a manufacturer or distributor shall be required to offer for availability touch screen or other nontactile point-of-sale devices to be used and sold in this state that are equipped with tactually discernible keypads or other technology as described in subdivision (a) that enable a visually impaired person to enter his or her own personal identification number or any other personal information necessary to process a transaction in a manner that ensures personal privacy of the information being entered.

(d) As used in this section, “point-of-sale device” includes any device used by a customer for the purchase of a good or service where a personal identification number (PIN) is required, but does not include the following:

(1) An automated teller machine as defined in subdivision (c) of Section 13020.

(2) A point-of-sale device that is equipped to, or exclusively services, motor fuel dispensers.

(e) A unit is not in compliance with this section unless it includes a device, whether internal or external to the unit, that does not lend itself to easy removal, allows visually impaired users easy access, and otherwise meets the terms and conditions of this section. If the device is freestanding, it shall be permanently attached to the unit by means of a braided wire or some other tether.

(f) This section shall not be construed to preclude or limit any other existing right or remedy as it pertains to point-of-sale devices and accessibility.

(Amended by Stats. 2005, Ch. 49, Sec. 1. Effective January 1, 2006.)



13083

(a) Subject to the requirements of Section 13080, an agreement to operate or share an automated teller machine may not prohibit, limit, or restrict the right of the operator or owner of the automated teller machine to charge a customer conducting a transaction using an account from a financial institution that is located outside the United States an access fee or surcharge not otherwise prohibited under state or federal law.

(b) Notwithstanding subdivision (a), nothing in this section shall be construed to prohibit or otherwise limit the ability of an operator or owner of an automated teller machine to voluntarily enter into an agreement regarding participation in a surcharge free network.

(c) For purposes of this section, the terms “operator” and “automated teller machine” have the meanings set forth in Section 13020.

(d) For the purposes of this section, the term “owner” means any entity that is not an operator under Section 13020, but that owns an automated teller machine.

(Added by Stats. 2005, Ch. 256, Sec. 1. Effective January 1, 2006.)






DIVISION 5 - CREDIT UNIONS

CHAPTER 1 - General Provisions

ARTICLE 1 - Definitions

14000

This division shall be known as the “California Credit Union Law.”

(Repealed and added by Stats. 1979, Ch. 112.)



14001

The definitions given in this division govern the construction of this division unless the context otherwise requires.

(Repealed and added by Stats. 1979, Ch. 112.)



14001.1

This division is applicable to any person, other than a federal credit union engaging in the business of a credit union in this state. For purposes of this division, “person” shall have the meaning set forth in Section 5065 of the Corporations Code.

(Added by Stats. 2002, Ch. 734, Sec. 3. Effective September 20, 2002.)



14001.5

If and to the extent that any provision of this division is preempted by federal law, the provision shall not apply and shall not be enforced.

(Added by Stats. 2002, Ch. 734, Sec. 4. Effective September 20, 2002.)



14002

A credit union is a cooperative, organized for the purposes of promoting thrift and savings among its members, creating a source of credit for them at rates of interest set by the board of directors, and providing an opportunity for them to use and control their own money on a democratic basis in order to improve their economic and social conditions. As a cooperative, a credit union conducts its business for the mutual benefit and general welfare of its members with the earnings, savings, benefits, or services of the credit union being distributed to its members as patrons.

(Amended by Stats. 1984, Ch. 209, Sec. 1.)



14002.5

(a) Except as provided in subdivision (b), all provisions of law applicable to nonprofit mutual benefit corporations generally (including, but not limited to, the Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code)) shall apply to credit unions. However, whenever any provision of this division applicable to credit unions is inconsistent with any provision of law applicable to nonprofit mutual benefit corporations generally, the provision of this division shall apply and the inconsistent provision of law applicable to nonprofit mutual benefit corporations generally shall not apply to a credit union.

(b) Notwithstanding the provisions of subdivision (a), the following provisions of the Corporations Code are not applicable to credit unions:

(1) Section 7131.

(2) Subdivision (a) of Section 7132.

(3) Section 7142.

(4) Subdivision (c) of Section 7223.

(5) Subdivision (c) of Section 7225.

(6) Article 4 (commencing with Section 7240) of Chapter 2 of Part 3 of Title 1.

(7) Chapter 11 (commencing with Section 8110) of Part 3 of Division 2 of Title 1.

(8) Chapter 16 (commencing with Section 8610) of Part 3 of Division 2 of Title 1.

(9) Chapter 17 (commencing with Section 8710) of Part 3 of Division 2 of Title 1.

(Added by Stats. 2002, Ch. 734, Sec. 5. Effective September 20, 2002.)



14003

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 353, Sec. 60. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



14004

“Impaired capital” means that the losses or projected losses of a credit union are such that the book value of a member’s share is reduced below 100 percent of the monetary amount of that share when initially purchased plus any accumulated dividends.

(Added by Stats. 1982, Ch. 716, Sec. 1.)



14005

Unless otherwise defined in this division, “insolvent” means a credit union has ceased to pay its debts in the ordinary course of business, or cannot pay its debts as they become due, or is insolvent within the meaning of the federal bankruptcy law.

(Added by Stats. 1982, Ch. 716, Sec. 2.)



14006

“Credit manager” means a natural person approved by the board of directors and employed by a credit union to supervise the lending activities of the credit union in accordance with the loan policies established by the board of directors and consistent with the applicable state and federal law and regulations. A credit manager may be but is not required to be a member of the credit union.

(Added by Stats. 1982, Ch. 691, Sec. 1.)



14007

“Obligation” means any contractual obligation to the credit union for money borrowed or credit extended or guaranteed from its members, including, but not limited to, loans, lines of credit, agreements to extend credit, and lease agreements.

(Added by Stats. 1984, Ch. 789, Sec. 1.)






ARTICLE 2 - General

14050

The use by any person, other than those authorized by this division, of any name or title which contains the phrase “credit union,” is a misdemeanor. Nonprofit associations, which are formed for the mutual benefit and protection of credit unions, by credit unions organized under this division, or under the provisions of the statutes of the United States applicable to credit unions or any nonprofit association formed for the mutual benefit and protection of credit union employees by bona fide employees of credit unions, may use the phrase “credit union” in the name or title designating any such association.

(Added by Stats. 1979, Ch. 112.)



14051

Any person who willfully and knowingly makes, circulates, or transmits to another or others any statement or rumor, written, printed or by word of mouth, which is untrue in facts and is directly or by inference derogatory to the financial condition or affects the solvency or financial standing of any credit union doing business in this state, or who knowingly counsels, aids, procures, or induces another to start, transmit, or circulate any such statement or rumor, is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year, or both.

(Added by Stats. 1979, Ch. 112.)



14052

In addition to the powers enumerated in this division, every credit union has the general powers conferred upon corporations by the Nonprofit Mutual Benefit Corporation Law of this state unless restricted by this division.

(Amended by Stats. 1981, Ch. 714, Sec. 131.)









CHAPTER 2 - Formation

ARTICLE 1 - Incorporation and Bylaws

14100

(a) Credit unions shall be incorporated under the Nonprofit Mutual Benefit Corporation Law of this state.

(b) The Secretary of State shall not file the articles of incorporation of a credit union organized pursuant to subdivision (a) unless the approval of the commissioner is endorsed thereon.

(c) The Secretary of State shall not file articles of incorporation setting forth a name in which “credit union” or related words appear unless the approval of the commissioner is attached. This section shall not apply to the articles of any corporation subject to the California Credit Union Law on which the approval of the commissioner is endorsed.

(Amended by Stats. 2002, Ch. 734, Sec. 6. Effective September 20, 2002.)



14101

The articles of incorporation of every credit union shall set forth the following:

(a) The name of the corporation, which shall include the phrase “credit union.”

(b) (1) The following statement:

The purpose of the corporation is to engage in credit union business and any other lawful activities which are not prohibited to a credit union by applicable laws or regulations.

(2) By December 31, 2003, each credit union that immediately prior to the enactment of this section was authorized to operate as a credit union shall amend its articles to comply with the provisions of paragraph (1). Notwithstanding Section 7813.5 of the Corporations Code, the amendment of the articles of a credit union as required by paragraph (1) may be adopted by approval of the board alone.

(c) The name and street address in this state of the corporation’s initial agent for service of process in accordance with subdivision (b) of Section 8210 of the Corporations Code.

(d) The names and addresses of five or more persons appointed to act as initial directors.

(e) The street address of the corporation.

(f) The mailing address of the corporation, if different from the street address.

(Amended by Stats. 2012, Ch. 494, Sec. 53. Effective January 1, 2013.)



14101.2

(a) The articles shall be signed by each director named in the articles, acknowledged pursuant to Section 5030 of the Corporations Code and filed in the office of the Secretary of State.

(b) Corporate existence shall begin upon the filing of the articles and shall continue perpetually, unless otherwise expressly provided by law.

(Amended by Stats. 2002, Ch. 734, Sec. 8. Effective September 20, 2002.)



14101.4

(a) The provisions of Section 14101, except as provided in subdivision (b) of that section, shall not apply to a credit union organized prior to January 1, 1981, but the articles of the credit union shall continue to be governed by the law applicable as of December 31, 1980, until an amendment of its articles pursuant to subdivision (b).

(b) Except as provided in subdivision (b) of Section 14101, a credit union organized prior to January 1, 1981, may amend its articles to conform to Section 14101 except that an initial agent for service of process shall not be set forth and the names and addresses of initial directors shall be deleted. The amendment may be adopted by the board of directors alone.

(Amended by Stats. 2002, Ch. 734, Sec. 9. Effective September 20, 2002.)



14101.6

(a) Every credit union shall, within 90 days after the filing of its original articles and annually thereafter during the applicable filing period in each year, file, in a form prescribed by the Secretary of State, a statement containing: (1) the name of the credit union and the Secretary of State’s file number; (2) the names and complete business or residence addresses of its chief executive officers, secretary, and chief financial officer; (3) the street address of its principal office, if any; (4) if the credit union chooses to receive renewal notices and any other notifications from the Secretary of State by electronic mail instead of by United States mail, a valid electronic mail address for the credit union or for the credit union’s designee to receive those notices; and (5) the mailing address of the credit union, if different from the street address of its principal office.

(b) The statement required by subdivision (a) shall also designate, as the agent of the credit union for the purpose of service of process, a natural person residing in this state or any domestic or foreign business corporation that has complied with Section 1505 of the Corporations Code and whose capacity to act as an agent has not terminated. If a natural person is designated, the statement shall set forth that person’s complete business or residence street address. If a corporate agent is designated, no address for it shall be set forth.

(c) For the purposes of this section, the applicable filing period for a credit union shall be the calendar month during which its original articles were filed and the immediately preceding five calendar months. The Secretary of State shall provide a notice to each credit union to comply with this section approximately three months prior to the close of the applicable filing period. The notice shall state the due date for compliance and shall be sent to the last address of the credit union according to the records of the Secretary of State if the credit union has elected to receive notices from the Secretary of State by electronic mail. Neither the failure of the Secretary of State to provide the notice nor the failure of the credit union to receive it is an excuse for failure to comply with this section.

(d) Whenever any of the information required by subdivision (a) is changed, the credit union may file a current statement containing all the information required thereby. In order to change its agent for service of process or the address of the agent, the corporation must file a current statement containing all the information required by subdivisions (a) and (b). Whenever any statement is filed pursuant to this section, it supersedes any previously filed statement and the statement in the articles as to the agent for service of process and the address of the agent.

(e) An agent designated for service of process pursuant to subdivision (b) may deliver to the Secretary of State, on a form prescribed by the Secretary of State for filing, a signed and acknowledged written statement of resignation as an agent for service of process containing the name of the credit union and Secretary of State’s file number of the credit union, the name of the agent, and a statement that the agent is resigning. Thereupon the authority of the agent to act in such capacity shall cease and the Secretary of State forthwith shall notify the credit union of the filing of the statement of resignation.

(f) If a natural person who has been designated agent for service of process pursuant to subdivision (b) dies or resigns or no longer resides in the state, or if the corporate agent for such purpose resigns, dissolves, withdraws from the state, forfeits its right to transact intrastate business, has its corporate rights, powers, and privileges suspended or ceases to exist, the credit union shall forthwith file a new statement designating a new agent conforming to the requirements of subdivision (a).

(g) The resignation of an agent may be effective if, on a form prescribed by the Secretary of State containing the name of the credit union and Secretary of State’s file number for the credit union and the name of the agent for service of process, the agent disclaims having been properly appointed as the agent.

(h) The Secretary of State may destroy or otherwise dispose of any statement or resignation filed pursuant to this section after it has been superseded by the filing of a new statement.

(i) This section shall not be construed to place any person dealing with the credit union on notice of or in any duty to inquire about the existence or content of the statement filed pursuant to this section.

(Amended by Stats. 2014, Ch. 834, Sec. 49. Effective January 1, 2015.)



14101.8

(a) No amendment of the articles of a credit union shall become effective unless the certificate of amendment or other instrument setting forth the amendment is filed with the Secretary of State with the commissioner’s approval endorsed thereon. The amendment shall become effective upon being filed with the Secretary of State. Promptly after the amendment becomes effective, the credit union shall file with the commissioner a copy of the certificate of amendment or other instrument certified by the Secretary of State.

(b) An amendment of the articles set forth in an agreement of merger that requires the approval of the commissioner shall not be subject to the provisions of subdivision (a). An amendment meeting this criteria shall become effective at the time the merger becomes effective, pursuant to this division.

(Added by Stats. 2002, Ch. 734, Sec. 10. Effective September 20, 2002.)



14102

(a) Amendments to the articles of incorporation of any credit union may be adopted by resolution of the board of directors, which is also adopted by a vote of a majority of the members of the credit union present, in person or by proxy, as provided in the credit union’s bylaws, at any regular or special meeting of the members for which notice of the proposed amendments has been given; provided, however, that a minimum vote of at least 10 percent of the entire membership entitled to vote on the question votes in favor of the amendment and those voting in favor of the amendment constitute a majority of the members participating in the vote.

(b) The commissioner may approve the amendment according to the resolution adopted by the board of directors if approved by less than 10 percent of the entire membership as provided in this section if the commissioner finds, upon the written and verified application filed by the board of directors, that (1) notice of the meeting called to consider the amendment or the ballot for written vote on the amendment was mailed to each member entitled to vote upon the question, (2) the notice or ballot disclosed the purpose of the meeting or the written vote, (3) the notice or ballot informed the membership that approval of the amendment might be sought pursuant to this section, and (4) a majority of the votes cast upon the question were in favor of the amendment.

(c) Notwithstanding subdivision (a) and Section 7812 of the Corporations Code, a credit union may amend its articles of incorporation to change its name with the approval of its board of directors and without the approval of its members.

(Amended by Stats. 1998, Ch. 539, Sec. 1. Effective January 1, 1999.)



14102.2

(a) No restated articles of a credit union shall become effective unless the certificate setting forth the restated articles, with the commissioner’s approval endorsed thereon, is filed with the Secretary of State. The restated articles shall become effective upon being filed with the Secretary of State.

(b) Promptly after the restated articles become effective, the credit union shall file with the commissioner a copy of the certificate setting forth the restated articles, certified by the Secretary of State.

(Added by Stats. 2002, Ch. 734, Sec. 11. Effective September 20, 2002.)



14102.4

(a) No certificate of correction of a credit union shall become effective unless the certificate, with the commissioner’s approval endorsed thereon, is filed with the Secretary of State. The certificate of correction shall become effective upon being filed with the Secretary of State.

(b) Promptly after the certificate of correction becomes effective, the credit union shall file with the commissioner a copy of the certificate of correction, certified by the Secretary of State.

(Added by Stats. 2002, Ch. 734, Sec. 12. Effective September 20, 2002.)



14102.6

(a) No certificate of revocation by a credit union shall become effective unless the certificate, with the commissioner’s approval endorsed thereon, is filed with the Secretary of State. The certificate of revocation shall become effective upon being filed with the Secretary of State.

(b) Promptly after the certificate of revocation becomes effective, the credit union shall file with the commissioner a copy of the certificate of revocation, certified by the Secretary of State.

(Added by Stats. 2002, Ch. 734, Sec. 13. Effective September 20, 2002.)



14103

The bylaws shall prescribe the manner in which the business of the credit union shall be conducted with reference to the following matters:

(a) The purpose of the credit union.

(b) The qualification for membership.

(c) Determination of the month, time and place of the annual meeting; the manner of conducting meetings; the method by which members shall be notified of meetings; and the number of members which shall constitute a quorum.

(d) The authorized number of directors, the number of directors necessary to constitute a quorum, and the powers and duties of officers elected by the directors.

(e) The membership, powers, and duties of the supervisory committee.

(f) The membership, powers, and duties of the credit committee or if applicable, the general powers, responsibilities and duties of the credit manager.

(g) The manner in which the bylaws may be amended.

(Amended by Stats. 1985, Ch. 951, Sec. 1.)






ARTICLE 2 - Certificate to Act as a Credit Union

14150

No membership shares, certificates for funds or other securities shall be issued by any credit union until it has applied for and obtained from the commissioner a certificate authorizing it to act as a credit union.

(Added by Stats. 1979, Ch. 112.)



14151

Applications for a certificate to act as a credit union shall be made in writing to the commissioner, setting forth such information as the commissioner requires. The application shall be verified by one or more officers of the credit union authorized by its board of directors.

(Added by Stats. 1979, Ch. 112.)



14152

At the time of filing an application to operate as a credit union, the applicant shall pay to the commissioner a filing fee of five dollars ($5).

(Added by Stats. 1979, Ch. 112.)



14153

Upon the filing of the application for a certificate to act as a credit union, the commissioner shall examine the application together with the other papers and documents filed therewith. The commissioner may make any further investigation of the applicant and its affairs that he deems advisable.

(Added by Stats. 1979, Ch. 112.)



14154

If the commissioner determines that the applicant has satisfied the provisions of this division and does not find facts constituting reasons for denial as specified in Section 14155, the commissioner shall issue and deliver a certificate to the applicant to engage in business in accordance with the provisions of this division.

(Amended by Stats. 1980, Ch. 974, Sec. 3.)



14155

Upon reasonable notice and opportunity to be heard, the commissioner may deny the application for a certificate to act as a credit union or an expansion of the field of membership of an existing credit union for any of the following reasons:

(a) The field of membership of the applicant is contrary to the principles of organizing credit unions, including principles of organizing credit unions based on common bond of occupation, association, or groups within a well-defined neighborhood, community or rural district.

(b) A false statement of a material fact has been made in the application for certificate.

(c) Any officer, director, or committee member of the applicant has, within the last 10 years, been (1) convicted of or pleaded nolo contendere to a crime, or (2) committed any act involving dishonesty, fraud, or deceit, which crime or act is substantially related to the qualifications, functions, or duties of a person engaged in business in accordance with the provisions of this division.

(d) The applicant or any officer, director, or committee member of the applicant has violated any provision of this division or the rules thereunder or any similar regulatory scheme of a foreign jurisdiction.

(e) The number of persons eligible for membership is less than 500.

(f) The applicant’s showing as to the economic feasibility of the proposed credit union is inadequate. Notwithstanding anything to the contrary, nothing shall prohibit a credit union from admitting to membership any corporation formed to provide services to credit unions or to credit union members in which the credit union holds shares pursuant to Sections 14650 and 14651 and any limited liability company formed to provide services to credit unions or to credit union members in which the credit union holds membership or economic interests pursuant to Section 14651.

(Amended by Stats. 1998, Ch. 539, Sec. 1.4. Effective January 1, 1999.)



14156

Each certificate issued under this division remains in full force and effect until surrendered and accepted by the commissioner, or until suspended or revoked by the commissioner.

(Amended by Stats. 1989, Ch. 516, Sec. 1.)









CHAPTER 3 - Administration and Powers of the Commissioner

ARTICLE 1 - General

14200

The powers of supervision and examination of all credit unions organized under the provisions of this division are vested in the commissioner.

(Repealed and added by Stats. 1979, Ch. 112.)



14200.1

There is in the Division of Financial Institutions of the Department of Business Oversight the Office of Credit Unions. The Office of Credit Unions has charge of the execution of the laws of this state relating to credit unions or to the credit union business.

(Amended by Stats. 2013, Ch. 353, Sec. 61. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



14200.2

The chief officer of the Office of Credit Unions is the Deputy Commissioner of the Office of Credit Unions. The Deputy Commissioner of the Office of Credit Unions, under the direction and on behalf of the Senior Deputy Commissioner of Business Oversight for the Division of Financial Institutions, shall administer the laws of this state relating to credit unions or the credit union business. The Deputy Commissioner of the Office of Credit Unions shall be appointed by the Governor and shall hold office at the pleasure of the Governor. The Deputy Commissioner of the Office of Credit Unions shall receive an annual salary as fixed by the Governor.

(Amended by Stats. 2013, Ch. 353, Sec. 62. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



14201

The commissioner may establish or waive such rules and regulations as may be reasonable or necessary to carry out the purposes and provisions of this division.

(Amended by Stats. 1983, Ch. 263, Sec. 1.)



14202

The commissioner may by regulation authorize credit unions organized under the provisions of this division to engage in any activity authorized by law or regulation for credit unions organized under the laws of the United States. Any such regulation shall expire on the first day of January two years following the end of the calendar year in which such regulation was promulgated.

(Amended by Stats. 1982, Ch. 270, Sec. 1.)



14203

Upon request of the commissioner, a credit union shall furnish to the commissioner an authorization for examination of financial records of any capital funds, undivided profits, and reserve funds, maintained in a financial institution, in accordance with the procedures set forth in Section 7473 of the Government Code.

(Amended by Stats. 1980, Ch. 1097, Sec. 2.)



14204

If the commissioner upon any examination, or from any report made to the commissioner, finds any credit union is violating the provisions of this division or the rules made pursuant to this division, or has impaired capital, or is insolvent, or is conducting its business in an unsafe or unauthorized manner, the commissioner may notify the credit union to, and the credit union shall, cease these practices. The commissioner may notify the credit union to, and the credit union shall, temporarily suspend or entirely cease the transaction of any new business or the portion thereof as is ordered by the commissioner. Within 10 days from the date of a notification or order pursuant to this section, the credit union may request a hearing. Neither the request for a hearing nor the hearing itself shall stay the notification or order issued by the commissioner under this section.

(Amended by Stats. 1996, Ch. 1064, Sec. 571. Effective January 1, 1997. Operative July 1, 1997.)



14205

The commissioner may, upon reasonable notice and opportunity to be heard, suspend or revoke any certificate if the commissioner finds that the credit union has violated any provisions of this division or any rule or regulation of the commissioner made pursuant to this division, or if any fact or condition exists which, if it had existed at the time of the original application for certificate, reasonably would have warranted the commissioner in refusing originally to issue such certificate.

(Amended by Stats. 1980, Ch. 974, Sec. 5.)



14207

In any proceeding under this law, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1979, Ch. 112.)



14208

The commissioner may, after appropriate notice and opportunity for hearing, by order censure, or suspend for a period not exceeding 12 months, or bar from any position of employment or management of, any credit union, any officer, director, or employee of, or person performing similar functions for, a credit union, if the commissioner finds that:

(1) The censure, suspension or bar is in the public interest, that the person has committed a violation of this division or rule of the commissioner, and that the violation was either willful or caused, or will probably cause, material damage to the credit union or any member thereof.

(2) Any officer, director, employee of, or person performing similar functions for a credit union has been convicted of, or pleaded nolo contendere to, a crime, or has been held liable in a civil action by final judgment if the crime or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property.

(Amended by Stats. 1982, Ch. 716, Sec. 4.)



14209

(a) Whenever it appears to the commissioner that any person has engaged in or is about to engage in any acts or practices constituting a violation of any provision of this division or any rule or order adopted pursuant to this division, the commissioner may in the commissioner’s discretion bring an action in the name of the people of the State of California in the superior court to enjoin the acts or practices or to enforce compliance. Upon a proper showing a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and a receiver or conservator, which may include the commissioner, may be appointed for the defendant or the defendant’s assets, and any other ancillary relief may be granted as appropriate. A receiver or conservator appointed by the court pursuant to this section may, with the approval of the court, exercise all of the powers of the defendant’s officers, directors, trustees, or persons who exercise similar powers and perform similar duties, including the powers expressly authorized by subdivision (b) of Section 14300.

(b) If the commissioner determines it is in the public interest, the commissioner may include in any action authorized by subdivision (a), a claim for ancillary relief, including, but not limited to, a claim for restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award the additional relief.

(Repealed and added by Stats. 1990, Ch. 1202, Sec. 2.)



14211

In determining for purposes of this division whether the capital of any credit union is adequate, the commissioner shall consider the following:

(a) The nature and volume of the business and the proposed business of the credit union.

(b) The amount, nature, quality, and liquidity of the assets of the credit union.

(c) The amount and nature of the liabilities, including contingent liabilities, of the credit union.

(d) The history of, and prospects for, the credit union to earn and retain income.

(e) The nature and scope of the operations of the credit union.

(f) The performance of the management of the credit union.

(g) Any other factors as are, in the opinion of the commissioner, relevant.

(Added by Stats. 2002, Ch. 734, Sec. 15. Effective September 20, 2002.)



14212

(a) The commissioner, whenever in his or her opinion such action is necessary or appropriate to carry out his or her duties, may call a meeting of the board of directors of a credit union.

(b) A meeting of the board of a credit union called by the commissioner shall be held upon four days’ notice by first class mail or 24 hours’ notice delivered personally or by telephone. The notice shall be given by the commissioner or, if the commissioner so orders, by an officer of the credit union.

(c) A meeting of the board of a credit union called by the commissioner shall be held at the head office of the credit union, the department office closest to the head office of the credit union, or any other place within a reasonable distance to the head office of the credit union as may be designated by the commissioner and specified in the notice of that meeting.

(d) The expenses of the credit union pertaining to a meeting of the board of a credit union called by the commissioner shall be paid by the credit union.

(Added by Stats. 2010, Ch. 532, Sec. 46. Effective January 1, 2011.)






ARTICLE 2 - Examinations and Reports

14250

(a) (1) The commissioner may at any time investigate into the affairs and examine the books, accounts, records, files, and any office within or outside of this state used in the business of every credit union, whether it acts or claims to act under or without authority of this division.

(2) The commissioner and the commissioner’s duly designated representatives shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of every credit union referred to in paragraph (1).

(3) The officers and employees of every credit union being examined shall exhibit to the examiners, on request, any or all of its securities, books, records, and accounts and shall otherwise cooperate with the examination so far as it may be in their power.

(b) (1) The commissioner shall examine every credit union organized under the laws of this state to the extent and whenever and as often as the commissioner shall deem it advisable, but in no case less than once every two years.

(2) For purposes of this subdivision, an examination made by the commissioner in conjunction with or with assistance from the National Credit Union Administration or a credit union regulatory agency of another state of the United States is deemed to be an examination made by the commissioner.

(3) No provision of this subdivision shall be deemed to require that the commissioner make an examination onsite at the offices of a credit union.

(Amended by Stats. 2010, Ch. 532, Sec. 47. Effective January 1, 2011.)



14251

The commissioner upon the written consent of any credit union officer or director may make any examination of the credit union in any regularly established office of the commissioner.

(Repealed and added by Stats. 1979, Ch. 112.)



14252

(a) A credit union with total assets equal to or greater than ten million dollars ($10,000,000) shall, within 105 days after the end of each fiscal year or within any extended time that the commissioner may specify, file with the commissioner an audit report for the fiscal year.

(b) The audit report called for in subdivision (a) shall comply with all of the following provisions:

(1) The audit report shall contain the audited financial statements of the credit union for, or as of the end of, the fiscal year, prepared in accordance with generally accepted accounting principles that the commissioner may specify, and any other information that the commissioner may specify.

(2) The audit report shall be based upon an audit of the credit union, conducted in accordance with generally accepted auditing standards, and any other requirements that the commissioner may specify.

(3) The audit report shall be prepared by an independent certified public accountant or independent public accountant who is acceptable to the commissioner.

(4) The audit report shall include, or be accompanied by, a certificate or opinion of the independent certified public accountant or independent public accountant that is satisfactory in form and content to the commissioner. If the certificate or opinion is qualified, the commissioner may order the credit union to take any action that the commissioner may find necessary or advisable to enable the independent certified public accountant or independent public accountant to remove the qualification.

(c) A credit union with total assets of less than ten million dollars ($10,000,000) shall, within 105 days after the end of each fiscal year or within any extended time that the commissioner may specify, file with the commissioner an audit report for the fiscal year.

(d) The audit report called for in subdivision (c) may comply with all the provisions of subdivision (b), or may consist of alternative procedures acceptable to the commissioner. An alternative procedures audit may be performed by any of the following:

(1) An independent certified public accountant.

(2) An independent public accountant.

(3) The credit union’s supervisory committee, provided that the audit complies with the requirements of Section 14253.

(e) Notwithstanding subdivision (d), the commissioner may reject an alternative procedures audit that he or she determines is not satisfactory. If the commissioner rejects an alternative procedures audit for any reason, he or she may order a credit union to obtain an audit that is satisfactory to the commissioner.

(f) The commissioner may, by order or regulation, either unconditionally or upon specified terms and conditions, grant an exemption from this section in any case where the commissioner finds that the requirements of this section are not necessary or advisable.

(Amended by Stats. 2005, Ch. 22, Sec. 64. Effective January 1, 2006.)



14253

A credit union shall, when requested by the commissioner, submit its unaudited financial statements, prepared in accordance with generally accepted accounting principles and consisting of at least a balance sheet and statement of income as of the date and for the period specified by the commissioner. The commissioner may require the submission of such reports on a monthly or other periodic basis.

(Repealed and added by Stats. 1979, Ch. 112.)



14254.5

(a) Except as provided in subdivisions (b) and (c), within 10 business days of opening, closing, or relocating a branch office, a credit union shall notify the commissioner in writing of the action, including the street and mailing addresses of the branch office.

(b) A credit union shall not establish a branch office in another state of the United States without the approval of the governmental authority with jurisdiction to license or charter credit unions in that state. “State” has the meaning set forth in Section 207.

(c) A credit union shall not establish a branch office in a foreign nation without the prior written approval of the commissioner. “Foreign nation” has the meaning set forth in Section 175.

(Amended by Stats. 2014, Ch. 64, Sec. 15. Effective January 1, 2015.)



14255

Every credit union shall make other special reports to the commissioner as the commissioner may from time to time require. Such reports shall be in the form and filed at such date as prescribed by the commissioner, and shall if required by him, be verified in such manner as he prescribes.

(Repealed and added by Stats. 1979, Ch. 112.)



14256

(a) If any credit union fails to file with the commissioner any report required by this division on or before the day designated for the filing of the report or, if the time for filing the report is extended by the commissioner, within the extended time, or fails to include in the report any matter required by the commissioner, the failure is grounds for the suspension or revocation of the certificate authorizing the credit union to act as a credit union.

(b) If any credit union fails to file with the commissioner any report required by this division or by any order or regulation of the commissioner, on or before the day designated for the filing of the report or, if the time for filing the report is extended by the commissioner, within the extended time, or fails to include in the report any matter required by the commissioner, the commissioner may order the credit union to pay to the commissioner a civil penalty imposed pursuant to Section 329.

(Amended by Stats. 2014, Ch. 64, Sec. 16. Effective January 1, 2015.)



14257

Investigation and examination reports prepared by the commissioner’s duly designated representatives shall not be public records. The reports may be disclosed to the officers, directors, members of the supervisory committee, members of the credit committee, and key management personnel of the credit union that is the subject of a report for the purpose of corrective action by those persons. The examination report may also be disclosed to internal and external auditors and attorneys that are retained by the subject credit union, but only to the extent necessary for the auditors and attorneys to perform work related to issues addressed in the examination report. The disclosure shall not operate as a waiver of the exemption specified in subdivision (d) of Section 6254 of the Government Code.

(Amended by Stats. 2007, Ch. 148, Sec. 1. Effective January 1, 2008.)






ARTICLE 3 - Enforcement

14300

For purposes of this chapter, the following terms shall have the following meanings:

(a) “Officer with a subject institution” means the position of director, officer, or employee with the subject institution.

(b) “Subject institution” means any of the following:

(1) A California credit union.

(2) A subsidiary of a California credit union.

(3) A foreign, whether other state or other nation, credit union, other than a federal credit union, that maintains an office in this state, with respect to the office.

(4) Any other person, other than a federal credit union, conducting business in this state.

(c) “Subject person,” when used with respect to a subject institution, means any of the following:

(1) A director, officer, employee, or agent of the subject institution.

(2) A member, consultant, joint venture partner, or other person that participates in the affairs of a subject institution.

(3) An independent contractor, including an appraiser or accountant, who knowingly or recklessly participates in any of the following acts if the act caused or is likely to cause a material financial loss to, or a significant adverse effect on, the subject institution.

(A) A violation of any applicable law, regulation, or order.

(B) A breach of fiduciary duty.

(C) An unsafe or unsound act.

(d) “Violation” includes any act done alone or with other persons for or toward causing, bringing about, participating in, counseling, aiding, or abetting a violation of any applicable statute, regulation, provision of a written order issued by the commissioner, or provision of a written operating agreement signed by the commissioner and a subject institution or subject person.

(Repealed and added by Stats. 2002, Ch. 734, Sec. 18. Effective September 20, 2002.)



14301

Any requirement in this chapter for notice or hearing before the commissioner issues an order may be waived by the person to whom the order is issued.

(Repealed and added by Stats. 2002, Ch. 734, Sec. 20. Effective September 20, 2002.)



14302

(a) The commissioner may bring an action in the name of the people of this state in the superior court to enjoin any violation of, to enforce compliance with, or to collect any penalty or other liability imposed under, this division or any regulation or order issued under this division. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted, and a monitor, receiver, conservator, or other designated fiduciary or officer of the court may be appointed for the defendant or the defendant’s assets, or other relief may be granted as appropriate.

(b) A receiver, monitor, conservator, or other designated fiduciary officer of the court appointed by the court pursuant to this section may, with the approval of the court, exercise all powers of the defendant’s officers, directors, partners, trustees, or persons who exercise similar powers and perform similar duties. No action at law or in equity may be maintained by any party against the commissioner, or a receiver, monitor, conservator, or other designated fiduciary or officer of the court by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the court.

(c) If the commissioner finds that it is in the public interest, the commissioner may include in an action authorized by subdivision (a) a claim for ancillary relief, including a claim for restitution, disgorgement, or damages on behalf of the person injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award ancillary relief.

(d) Neither the provision of subdivision (a) that authorizes the appointment of a monitor, receiver, conservator, or other designated fiduciary or officer of the court, nor any provision of subdivision (b) or (c), applies to any of the following:

(1) A California credit union that is authorized by the commissioner to transact credit union business.

(2) A foreign, whether other state or other nation, credit union that maintains an office in this state in accordance with federal law, the law of this state, and the law of the credit union’s domicile.

(e) The provisions of this section that authorize the commissioner to bring actions and seek relief are not intended to, and do not, affect any right that another person may have to bring the same or similar actions or to seek the same or similar relief.

(Repealed and added by Stats. 2002, Ch. 734, Sec. 22. Effective September 20, 2002.)



14303

(a) The commissioner may, without any prior notice or hearing, order a person to cease and desist from violating Section 14150 if either of the following criteria are met:

(1) The commissioner finds that the person has violated Section 14150.

(2) The commissioner finds that there is reasonable cause to believe that the person will imminently violate Section 14150.

(b) (1) (A) Within 30 days after an order is issued pursuant to subdivision (a), the person to whom the order is issued may file with the commissioner an application for a hearing on the order.

(B) If the commissioner fails to commence the hearing within 15 business days after the application is filed with the commissioner, or within any longer period to which the person consents, the order shall be deemed rescinded.

(C) Within 30 days after the hearing, or within any longer period to which the person consents, the commissioner shall affirm, modify, or rescind the order. If the commissioner fails to affirm, modify, or rescind the order within this time limit, the order shall be deemed rescinded.

(2) The right of a person to whom an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Repealed and added by Stats. 2002, Ch. 734, Sec. 24. Effective September 20, 2002.)



14304

If, after notice and a hearing, the commissioner finds any of the factors set forth in subdivision (a) or (b) with respect to a subject institution or subject person, the commissioner may order the subject institution or subject person to cease and desist from the action or violation:

(a) That the subject institution or subject person has engaged or participated, is engaging or participating, or that there is reasonable cause to believe that the subject institution or subject person will imminently engage or participate in any unsafe or unsound act with respect to the business of the subject institution.

(b) That the subject institution or subject person has violated, is violating, or that there is reasonable cause to believe that the subject institution or subject person will imminently violate, any provision of this division, of any regulation or order issued under this division, of any other applicable law, or of any written agreement with the commissioner.

(Repealed and added by Stats. 2002, Ch. 734, Sec. 26. Effective September 20, 2002.)



14305

(a) If the commissioner finds that any of the factors set forth in Section 14304 is true with respect to a subject institution or subject person and that the action or violation is likely to have any of the consequences set forth in paragraphs (1) to (4), inclusive, the commissioner may, without any prior notice or hearing, order the subject institution or subject person to cease and desist from the action or violation:

(1) To cause the insolvency of the subject institution.

(2) To cause significant dissipation of the assets or earnings of the subject institution.

(3) To weaken the condition of the subject institution.

(4) To otherwise prejudice the interests of the members of the subject institution.

(b) (1) (A) Within 30 days after an order is issued pursuant to subdivision (a), any subject institution or subject person to whom the order is issued may file with the commissioner an application for a hearing on the order.

(B) If the commissioner fails to commence the hearing within 15 business days after the application is filed with the commissioner, or within any longer period to which the subject institution or subject person consents, the order shall be deemed rescinded.

(C) Within 30 days after the hearing, or within any longer period to which the subject institution or subject person consents, the commissioner shall affirm, modify, or rescind the order. If the commissioner fails to affirm, modify, or rescind the order within this time limit, the order shall be deemed rescinded.

(2) The right of any subject institution or subject person to whom an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the subject institution or subject person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 2002, Ch. 734, Sec. 27. Effective September 20, 2002.)



14306

An order issued pursuant to Sections 14303 to 14305, inclusive, may include any of the following provisions:

(a) Require the subject institution or subject person to take affirmative action to correct any condition resulting from the action or violation, including any of the following actions:

(1) To make restitution or provide reimbursement, indemnification, or guarantee against loss, if the subject institution or subject person was unjustly enriched in connection with the action or violation or if the action or violation involved a reckless disregard for any provision of this division, any regulation or order issued under this division, any other applicable law, or any agreement with the commissioner.

(2) Restrict the growth of the subject institution.

(3) Dispose of any loan or other asset involved.

(4) Correct violations of law.

(5) Employ qualified officers or employees, who may be subject to approval of the commissioner.

(6) Take any other action that the commissioner may find to be necessary or advisable.

(b) Limit the business activities or functions of the subject institution or subject person.

(Added by Stats. 2002, Ch. 734, Sec. 28. Effective September 20, 2002.)



14307

(a) If the commissioner finds that a subject institution’s books or records are so incomplete or inaccurate that the commissioner is unable through the normal supervisory process to determine the financial condition of the subject institution or of the details or purpose of any transaction or transactions that may materially affect the financial condition of the subject institution, the commissioner may, without any prior notice or hearing, order the subject institution to do any of the following:

(1) To cease any activity or practice that gave rise, in whole or in part, to the incomplete or inaccurate state of the books or records.

(2) To take affirmative action to restore the books or records to a complete and accurate state.

(b) (1) (A) Within 30 days after an order is issued pursuant to subdivision (a), any subject institution or subject person to whom the order is issued may file with the commissioner an application for a hearing on the order.

(B) If the commissioner fails to commence the hearing within 15 business days after the application is filed with the commissioner, or within any longer period to which the subject institution or subject person consents, the order shall be deemed rescinded.

(C) Within 30 days after the hearing, or within any longer period to which the subject institution or subject person consents, the commissioner shall affirm, modify, or rescind the order. If the commissioner fails to affirm, modify, or rescind the order within this time limit, the order shall be deemed rescinded.

(2) The right of any subject institution or subject person to whom an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the subject institution or subject person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 2002, Ch. 734, Sec. 29. Effective September 20, 2002.)



14308

If, after notice and a hearing, the commissioner finds that any of the factors set forth in subdivision (a), any of the factors set forth in subdivision (b), and any of the factors set forth in subdivision (c) are true with respect to a subject person of a subject institution, the commissioner may issue an order suspending or removing the subject person from the subject person’s office, if any, with the subject institution and prohibiting the subject person from participating in any manner in the conduct of the affairs of the subject institution without the approval of the commissioner:

(a) (1) That the subject person has, directly or indirectly, violated any provision of this division, of any regulation or order issued under this division, of any other applicable law relating to the business of the licensee, or of any written agreement with the commissioner.

(2) That the subject person has, directly or indirectly, engaged or participated in any unsafe or unsound act in connection with the business of the subject institution or any other business institution.

(3) That the subject person has, directly or indirectly, engaged or participated in any act which constitutes a breach of the subject person’s fiduciary duty.

(b) That, by reason of the act, violation, or breach of fiduciary duty described in subdivision (a) the following have occurred:

(1) The subject institution or business institution has suffered or will probably suffer financial loss or other damage.

(2) The interests of the members of the subject institution have been or could be prejudiced.

(3) The subject person has received financial gain or other benefit.

(c) That the act, violation, or breach of fiduciary duty described in subdivision (a) either involves dishonesty on the part of the subject person or demonstrates the subject person’s willful or continuing disregard for the safety or soundness of the subject institution or business institution.

(Added by Stats. 2002, Ch. 734, Sec. 30. Effective September 20, 2002.)



14309

(a) If the commissioner finds that any of the factors set forth in subdivision (a) of Section 14308, any of the factors set forth in subdivision (b) of Section 14308, and any of the factors set forth in subdivision (c) of Section 14308 are true with respect to a subject person of a subject institution, and that an action is necessary or advisable for the protection of the subject institution or the interests of the members of the subject institution, the commissioner may, without any prior notice or hearing, issue an order that does both of the following:

(1) Suspends the subject person from the subject person’s office, if any, with the subject institution.

(2) Prohibits the subject person from participating in any manner in the conduct of the affairs of the subject institution without the approval of the commissioner.

(b) (1) (A) Within 30 days after an order is issued pursuant to subdivision (a), any subject person to whom the order is issued may file with the commissioner an application for a hearing on the order.

(B) If the commissioner fails to commence the hearing within 15 business days after the application is filed with the commissioner or within any longer period to which the subject person consents, the order shall be deemed rescinded.

(C) Within 30 days after the hearing or within any longer period to which the subject person consents, the commissioner shall affirm, modify, or rescind the order. If the commissioner fails to affirm, modify, or rescind the order within this time limit, the order shall be deemed rescinded.

(2) The right of any subject person to whom an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the subject person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 2002, Ch. 734, Sec. 31. Effective September 20, 2002.)



14310

(a) If the commissioner finds that any of the factors set forth in paragraph (1) and the factor set forth in paragraph (2) are true with respect to a subject person or former subject person of a subject institution, the commissioner may, without any prior notice or hearing, issue an order suspending the subject person or former subject person from his or her office, if any, with the subject institution and prohibiting him or her from further participating in any manner in the conduct of the affairs of the subject institution without the approval of the commissioner:

(1) That the subject person or former subject person has been charged in an indictment issued by a grand jury or in an information, complaint, or similar pleading issued by a United States attorney, district attorney, or other governmental official or agency authorized to prosecute crimes, with commission of or participation in any of the following crimes:

(A) A crime that involves dishonesty or breach of trust and that is punishable by imprisonment for a term exceeding one year.

(B) A criminal violation of any provision of this division.

(C) A criminal violation of Section 1956, 1957, or 1960 of Title 18 of, or Section 5322 or 5324 of Title 31 of, the United States Code.

(D) A criminal violation of a law of any jurisdiction other than the United States that is substantially similar to any of the statutes specified in subparagraph (C).

(2) That continued or resumed service or participation by the subject person or former subject person may pose a threat to the interests of the members of the subject institution or may threaten to impair public confidence in the subject institution.

(b) An order issued pursuant to subdivision (a) shall remain in effect until the indictment or the information, complaint, or similar pleading is finally disposed of or, if the order is earlier terminated by the commissioner, until the order is so terminated.

(c) If the commissioner finds that the factors set forth in paragraphs (1) and (2) are true with respect to a subject person or former subject person of a subject institution, the commissioner may, without any prior notice or hearing, issue an order suspending or removing the subject person or former subject person from his or her office, if any, with the subject institution and prohibiting him or her from further participating in any manner in the conduct of the affairs of the subject institution without the approval of the commissioner:

(1) That the subject person or former subject person has been finally convicted of any crime of the type described in paragraph (1) of subdivision (a). For purposes of this paragraph, an agreement to enter a pretrial diversion or similar program is deemed to be a conviction.

(2) That continued or resumed service or participation by the subject person or former subject person may pose a threat to the interests of the members of the subject institution or may threaten to impair public confidence in the subject institution.

(d) (1) (A) Within 30 days after an order is issued pursuant to subdivision (a) or (c), any subject person or former subject person of a subject institution to whom the order is issued may file with the commissioner an application for a hearing on the order.

(B) If the commissioner fails to commence the hearing within 15 business days after the application is filed with the commissioner or within any longer period to which the subject person or former subject person consents, the order shall be deemed rescinded.

(C) Within 30 days after the hearing or within any longer period to which the subject person or former subject person consents, the commissioner shall affirm, modify, or rescind the order. If the commissioner fails to affirm, modify, or rescind the order within this time limit, the order shall be deemed rescinded.

(2) The right of any subject person or former subject person of a subject institution to whom an order is issued pursuant to subdivision (a) or (c) to petition for judicial review of the order shall not be affected by the failure of the person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(e) The fact that any subject person of a subject institution charged with a crime of the type described in paragraph (1) of subdivision (a) is not finally convicted of the crime does not preclude the commissioner from issuing an order regarding the subject person pursuant to any other section of this division.

(Added by Stats. 2002, Ch. 734, Sec. 32. Effective September 20, 2002.)



14311

(a) Any subject institution, subject person of a subject institution, or former subject person of a subject institution to whom an order is issued under Sections 14308 to 14310, inclusive, may apply to the commissioner to modify or rescind the order. In deciding the application, the commissioner shall consider whether it is in the public interest to modify or rescind the order and whether it is reasonable to believe that the subject person or former subject person will, if and when he or she becomes a subject person of a subject institution, comply with all applicable provisions of this division and of any regulation or order issued under this division.

(b) The right of any subject institution, subject person of a subject institution, or former subject person of a subject institution to whom an order is issued under Sections 14308 to 14310, inclusive, to petition for judicial review of the order shall not be affected by the failure of the subject institution, subject person, or former subject person to apply to the commissioner pursuant to subdivision (a) to modify or rescind the order.

(Added by Stats. 2002, Ch. 734, Sec. 33. Effective September 20, 2002.)



14312

(a) For purposes of this section, “subject depository institution” means any of the following:

(1) A credit union that is organized under the laws of this state or that maintains an office in this state.

(2) An affiliate of an institution specified in paragraph (1).

(b) It shall be unlawful for a subject person or former subject person of a subject institution to whom an order is issued under Sections 14308 to 14310, inclusive, willfully to do, directly or indirectly, any of the following without the approval of the commissioner so long as the order is in effect:

(1) To act as a subject person of any subject depository institution.

(2) To vote any shares or other securities having voting rights for the election of any person as a director of a subject depository institution.

(3) To solicit, procure, transfer or attempt to transfer, or vote any proxy, consent, or authorization with respect to any shares or other securities of a subject depository institution having voting rights.

(4) To otherwise participate in any manner in the conduct of the affairs of any subject depository institution.

(Added by Stats. 2002, Ch. 734, Sec. 34. Effective September 20, 2002.)



14313

If the commissioner finds that any of the factors set forth in subdivisions (a) to (g), inclusive, are true with respect to a California credit union, the commissioner may by order, without any prior notice or hearing, take possession of the property and business of the California credit union:

(a) That the California credit union has violated any provision of this division, of another applicable law, of any order issued under this division, or of any written agreement with the commissioner, or has committed a material violation of any regulation of the commissioner.

(b) That the California credit union is conducting its business in an unsafe or unsound manner.

(c) That the California credit union is in such condition that it is unsafe or unsound for it to transact credit union business.

(d) That the California credit union has inadequate net worth or is insolvent. The net worth of the credit union shall be considered inadequate if it is less than 2 percent of the credit union’s total assets.

(e) That the California credit union failed to pay any of its obligations as they came due or is reasonably expected to be unable to pay its obligations as they come due.

(f) That the California credit union has ceased to transact credit union business.

(g) That the California credit union has, with the approval of its board, requested the commissioner to take possession of its property and business.

(Amended by Stats. 2010, Ch. 532, Sec. 48. Effective January 1, 2011.)



14314

(a) If the commissioner takes possession of the property and business of a California credit union pursuant to Section 14313, the California credit union may, within 10 days, apply to the superior court in the county where its principal executive office is located to enjoin further proceedings. The court may, after citing the commissioner to show cause why further proceedings should not be enjoined and after a hearing, dismiss the application or enjoin the commissioner from further proceedings and order the commissioner to surrender the property and business of the California credit union to the California credit union or make any further order as may be just. The judgment of the court may be appealed by the commissioner or by the California credit union in the manner provided by law for appeals from the judgment of a superior court.

(b) At any time after the commissioner takes possession of the property and business of a California credit union pursuant to Section 14313, the California credit union may, with the approval of the commissioner, resume business upon conditions as the commissioner may prescribe.

(Added by Stats. 2002, Ch. 734, Sec. 36. Effective September 20, 2002.)



14315

(a) On taking possession of the business and assets of any credit union as provided in this chapter, the commissioner may proceed to liquidate the credit union in the manner provided by Chapter 7 (commencing with Section 600) of Division 1, and the provisions of that chapter, except Sections 700, 701, 702, and 710, shall apply as if the California credit union were a California state commercial bank, or he or she may appoint a liquidating agent or a liquidating committee of three members of the credit union to liquidate the business and assets of the credit union in the manner provided in Article 2 (commencing with Section 15250) of Chapter 9, except that in lieu of the certificate required under Section 15252 the commissioner shall prepare and file in the office of the Secretary of State a certificate of commencement of liquidation proceedings upon taking possession of the business and assets, and the commissioner or his authorized deputy shall countersign the certificate referred to in Sections 15257 and 15258 whenever liquidation is involuntary. The commissioner may, however, prepare and file a final certificate whenever he or she retains possession of the assets of any credit union for the purpose of liquidation. The liquidating agent need not be a member of the credit union to be liquidated, and may be a person, firm, or corporation as determined by the commissioner.

(b) If the commissioner takes possession of the property and business of a California credit union pursuant to Section 14313, the commissioner may tender to the National Credit Union Administration an appointment as conservator or receiver of the California credit union. If the National Credit Union Administration accepts the appointment, the National Credit Union Administration shall have, in addition to any powers conferred by federal law, the powers conferred on the commissioner pursuant to subdivision (a).

(Amended by Stats. 2011, Ch. 243, Sec. 15. Effective January 1, 2012.)



14316

The commissioner shall supervise the acts of the liquidating agent or the liquidating committee appointed under this article and may remove the liquidating agent or any member of the liquidating committee in his or her discretion.

(Added by Stats. 2002, Ch. 734, Sec. 38. Effective September 20, 2002.)



14317

If required by the commissioner, the liquidating agent or the members of the liquidating committee appointed under this article shall provide proof of bond coverage extending to the liquidating agent or members of the liquidating committee. The bond shall include coverage for fraud, dishonesty, and faithful performance. The premium for that bond shall be paid out of the assets of the credit union.

(Added by Stats. 2002, Ch. 734, Sec. 39. Effective September 20, 2002.)



14318

If the commissioner retains possession of the assets of a credit union for purposes of liquidation, the commissioner shall use the services of civil service employees of the commissioner’s office and the attorneys employed by the commissioner or the Department of Justice shall render all necessary legal services, as the commissioner may request.

(Added by Stats. 2002, Ch. 734, Sec. 40. Effective September 20, 2002.)



14319

In any case where the commissioner takes possession of a subject institution pursuant to this article without a prior notice or hearing, or takes action against a subject person without prior notice or hearing, the commissioner shall, upon taking possession or taking the action, concurrently provide to the subject institution or person a written order. The order shall set forth the condition or conditions of the subject institution or action or actions of the subject person that constitute the basis or bases for the commissioner’s action as to the subject institution or subject person. In any case where the commissioner takes possession of a subject institution pursuant to this article, the commissioner shall establish clear evidence upon which he or she is taking action against the subject institution.

(Added by Stats. 2002, Ch. 734, Sec. 41. Effective September 20, 2002.)






ARTICLE 4 - Costs of Administration

14350

The commissioner shall annually levy on and collect from credit unions holding certificates authorizing them to act as credit unions, pro rata on the basis of total assets, an assessment in a total amount that is sufficient in the commissioner’s opinion to (a) meet the expenses of the department in administering this division and other laws relating to credit unions or the credit union business that are not otherwise provided for and (b) provide a reasonable reserve for contingencies.

(Repealed (Jan. 1, 1999) and added by Stats. 1998, Ch. 539, Sec. 9. Effective January 1, 1999. Adding action operative July 1, 1999, by Sec. 47 of Ch. 539.)



14351

(a) The amount of the annual assessment on any credit union holding a certificate authorizing it to act as a credit union shall be the greater of (1) two thousand dollars ($2,000) or (2) the sum of the products determined by multiplying (A) increments of the credit union’s total assets by (B) percentages of the base assessment rate, according to the following table:

Percentage of Base
Assessment Rate

Total Assets

$0–$3,000,000

85.0%

$3,000,000–$6,000,000

25.0%

$6,000,000–$10,000,000

13.0%

$10,000,000–$100,000,000

12.5%

$100,000,000–$500,000,000

12.25%

$500,000,000–$1,000,000,000

12.0%

$1,000,000,000–$2,000,000,000

11.5%

$2,000,000,000–$5,000,000,000

8.0%

$5,000,000,000–$10,000,000,000

3.5%

Excess over $10,000,000,000

3.0%

(b) The base assessment rate for each annual assessment shall be fixed by the commissioner but shall not exceed two dollars and twenty cents ($2.20) per one thousand dollars ($1,000) of total assets.

(Amended by Stats. 2013, Ch. 115, Sec. 1. Effective January 1, 2014.)



14352

For purposes of the annual assessment, the total assets of a credit union holding a certificate authorizing it to act as a credit union shall be determined as of a date fixed by the commissioner. However, if a credit union does not hold a certificate authorizing it to act as a credit union as of that date but does so as of the date when the annual assessment is levied, its total assets for purposes of the annual assessment shall be determined as of the date of the levy.

(Repealed (Jan. 1, 1999) and added by Stats. 1998, Ch. 539, Sec. 13. Effective January 1, 1999. Adding action operative July 1, 1999, by Sec. 47 of Ch. 539.)



14353

(a) Whenever the commissioner levies an annual assessment on credit unions holding certificates authorizing them to act as credit unions, the commissioner shall promptly mail or otherwise deliver to each credit union assessed an invoice that shows (1) the amount of the credit union’s annual assessment and (2) the date when the annual assessment is due and payable.

(b) The annual assessment on a credit union holding a certificate authorizing it to act as a credit union becomes a liability of the credit union on the date on which the commissioner levies the annual assessment.

(c) If the annual assessment on a credit union holding a certificate authorizing it to act as a credit union is not paid on time, the commissioner shall be entitled to and may collect, in addition to the amount of the annual assessment, a penalty of 5 percent of the amount of the unpaid annual assessment for each month or part of a month that the payment is delinquent.

(Repealed (Jan. 1, 1999) and added by Stats. 1998, Ch. 539, Sec. 15. Effective January 1, 1999. Adding action operative July 1, 1999, by Sec. 47 of Ch. 539.)



14353.5

Whenever the commissioner finds it necessary or advisable to make an extra examination of a credit union, the commissioner may charge the credit union a fee of seventy-five dollars ($75) per hour for each examiner engaged in the extra examination, and the credit union shall, within 10 days after the mailing or other delivery of a statement by the commissioner, pay the fee charged by the commissioner.

(Added by Stats. 1998, Ch. 539, Sec. 16. Effective January 1, 1999. Operative July 1, 1999, by Sec. 47 of Ch. 539.)



14354

There is established the Credit Union Fund in the State Treasury.

(Amended by Stats. 2003, Ch. 404, Sec. 17. Effective January 1, 2004.)



14355

All money received or collected by the commissioner under this division or any other law relating to credit unions or the credit union business shall be paid at least once each week, accompanied by a detailed statement thereof, into the State Treasury to the credit of the Credit Union Fund.

(Added by renumbering Section 14354 (as amended by Stats. 1992, Ch. 427) by Stats. 1996, Ch. 1064, Sec. 575. Effective January 1, 1997. Operative July 1, 1997.)



14356

All expenses of the department in administering this division and other laws relating to credit unions or the credit union business shall be paid out of the Credit Union Fund; and, except as otherwise provided in Section 413 or 414, the Credit Union Fund shall be used only for such purposes.

(Amended by Stats. 2014, Ch. 64, Sec. 17. Effective January 1, 2015.)






ARTICLE 5 - Credit Union Advisory Committee

14380

There is established in the department a Credit Union Advisory Committee.

(Added by Stats. 1996, Ch. 1064, Sec. 577. Effective January 1, 1997. Operative July 1, 1997.)



14381

The Credit Union Advisory Committee shall advise the commissioner and the Deputy Commissioner of Business Oversight for the Office of Credit Unions on matters relating to credit unions or the credit union business.

(Amended by Stats. 2014, Ch. 401, Sec. 29. Effective January 1, 2015.)



14382

(a) The Credit Union Advisory Committee consists of seven members.

(b) The members of the Credit Union Advisory Committee shall be appointed by the Secretary of Business, Consumer Services, and Housing.

(c) The term of a member of the Credit Union Advisory Committee is two years. However, a member may be reappointed.

(d) Membership in the Credit Union Advisory Committee is voluntary. No person is required to accept an appointment to the Credit Union Advisory Committee, and any member may resign by filing a resignation with the commissioner.

(e) No member of the Credit Union Advisory Committee shall receive any compensation, reimbursement for expenses, or other payment from the state in connection with service on the Credit Union Advisory Committee.

(Amended by Stats. 2014, Ch. 401, Sec. 30. Effective January 1, 2015.)



14383

The Credit Union Advisory Committee shall meet at least once each calendar quarter.

(Added by Stats. 1996, Ch. 1064, Sec. 577. Effective January 1, 1997. Operative July 1, 1997.)



14384

The commissioner may by order or regulation prescribe rules governing the Credit Union Advisory Committee and its members, including such matters as meetings, quorum, and actions.

(Added by Stats. 1996, Ch. 1064, Sec. 577. Effective January 1, 1997. Operative July 1, 1997.)









CHAPTER 4 - Management and Operations

ARTICLE 1 - General

14400

(a) The savings capital of a credit union shall consist of the payments made by members on shares as set forth in the credit union’s written savings capital structure policy pursuant to Section 14862.

(b) The equity capital of the credit union shall consist of the credit union’s regular reserve account, the undivided earnings account, any appropriated undivided earnings accounts, and other forms of capital approved by the commissioner.

(Amended by Stats. 2000, Ch. 411, Sec. 1. Effective September 12, 2000.)



14401

A credit union may borrow money from any source in an aggregate amount not to exceed 50 percent of the paid-in and unimpaired capital and surplus of the credit union. Loans from the National Credit Union Central Liquidity Facility (12 U.S.C. Sec. 1795 et seq.) shall not be included in computing the aggregate borrowings of a credit union. For the purposes of this division, “certificate for funds” means borrowed money.

(Amended by Stats. 2004, Ch. 183, Sec. 107. Effective January 1, 2005.)



14402

Every credit union may purchase and hold, either individually or jointly with other credit unions or affiliated organizations, a lot and building to be employed principally for the transaction of business, and to provide for future expansion of the facilities of those organizations. Any excess space that is not occupied by the organizations purchasing and holding the building may be leased to the public. The lot and building may be sold if all the holders of the property join in its sale.

(Amended by Stats. 2006, Ch. 538, Sec. 172. Effective January 1, 2007.)



14403

Every credit union may purchase and hold, either individually or jointly with other credit unions or affiliated organizations, furniture, fixtures, vaults, and other personal property necessary or proper to carry on its business, and to equip or furnish any space in any building purchased or held individually or jointly with other credit unions or affiliated organizations under authorization of Section 14402, whether occupied by the credit union or leased to the public. The personal property may be sold, if all the holders of the property join in its sale.

(Amended by Stats. 1979, Ch. 811.)



14404

A credit union shall not invest more than the amounts permitted pursuant to regulations which shall be promulgated by the commissioner for the investments set forth in Sections 14402, 14403, 14650 and 14651.

(Repealed and added by Stats. 1983, Ch. 743, Sec. 2. Operative July 1, 1984, by Sec. 11 of Ch. 743.)



14405

Every credit union may:

(a) (1) Become a member of any organization or organizations composed of credit unions, credit associations, chambers of commerce, financial institutions, community economic development entities, or business or trade organizations.

(2) Become a member of any nonprofit organization approved by the board of directors.

(b) Pay dues and assessments as may be levied upon it by any organization of which it is a member.

(Amended by Stats. 2007, Ch. 148, Sec. 2. Effective January 1, 2008.)



14406

The savings capital, undivided profits, and reserve funds of a credit union shall be deposited only in the following:

(a) Commercial banks or trust companies, incorporated under the laws of this state.

(b) National banks doing business in this state.

(c) Shares or periodic certificates for funds received by or any form of evidence of interest or indebtedness issued by any credit union organized under this division or by any other credit union if its member accounts are insured as provided for by Subchapter II of the Federal Credit Union Act (12 U.S.C. Sec. 1781 et seq.), or, alternatively, are insured by other means determined acceptable by the commissioner.

(d) Accounts with, investment certificates or withdrawable shares of, any savings and loan association doing business in this state that is an insured institution pursuant to the Federal Deposit Insurance Corporation Act (12 U.S.C. Sec. 1811 et seq.).

(Added by Stats. 2000, Ch. 529, Sec. 1. Effective January 1, 2001.)



14407

(a) Whenever the losses of any credit union resulting from a depreciation in the value of its securities or otherwise exceed its undivided earnings and reserve fund so that the estimated value of its assets is less than the total amount due its shareholders, the credit union may, if approved by a majority of all members at a meeting called to consider the matter, order a reduction of the liability to each of its shareholders, so as to divide the loss equitably among the shareholders. If thereafter the credit union realizes from its assets a greater amount than was fixed in the order of reduction, the excess shall be divided among the shareholders whose assets were reduced, but to the extent of the reduction only.

(b) The commissioner may approve a reduction in the liability on shares approved by less than a majority of all members as provided in subdivision (a) if the commissioner finds, upon the written and verified application filed by the board of directors, that (1) notice of the meeting called to consider the question was mailed to each member entitled to vote upon the question, (2) the notice disclosed the purpose of the meeting and properly informed the membership that approval of the reduction in liability might be sought pursuant to this subdivision, and (3) that a majority of the votes cast upon the question were in favor of the reduction in liability.

(Amended by Stats. 1998, Ch. 539, Sec. 18. Effective January 1, 1999.)



14408

No credit union shall make any gift or donation having a value in excess of twenty-five thousand dollars ($25,000) unless the gift or donation is in the best interest of the credit union, is approved by a resolution of the board of directors and is in conformance with any regulation or order that the commissioner may issue. The resolution of the board of directors approving the gift or donation shall identify the recipient of the gift or donation, state the value of the gift or donation, and specify the basis for the board’s determination that the gift or donation is in the best interests of the credit union. The board may establish a budget for gifts and donations and authorize appropriate officials of the credit union to select recipients and disburse budgeted funds among those recipients.

(Amended by Stats. 2007, Ch. 148, Sec. 3. Effective January 1, 2008.)



14409

(a) Every credit union shall obtain adequate bond or insurance coverage, for each director, officer, supervisory committee member, and credit committee member, for the credit manager, and for each employee.

(b) The commissioner may adopt regulations setting forth guidelines with respect to the minimum amount of the bond or insurance coverage deemed adequate. The regulations may be based upon the gross assets of the credit union and may contain a formula or schedule for the calculation of minimum bond or insurance coverage.

(Amended by Stats. 1998, Ch. 539, Sec. 20. Effective January 1, 1999.)



14409.2

(a) Notwithstanding the provisions of Sections 1051, 1052, and 1054 of the Labor Code and Section 2947 of the Penal Code, any credit union or officer or employee thereof may deliver fingerprints taken of an applicant for employment by the credit union to local, state, or federal law enforcement agencies for the purpose of obtaining information as to the existence and nature of a criminal record, if any, of the applicant relating to convictions, and to any arrest for which the applicant is released on bail or on his or her own recognizance pending trial, for the commission or attempted commission of a crime involving robbery, burglary, theft, embezzlement, fraud, forgery, bookmaking, receiving stolen property, counterfeiting, or involving checks or credit cards or using computers.

(b) The Department of Justice shall, pursuant to Section 11105 of the Penal Code, and a local agency may, pursuant to Section 13300 of the Penal Code, furnish to the officer of the credit union responsible for the final decision regarding employment of the applicant, or to his or her designees having responsibilities for personnel or security decisions in the usual scope and course of their employment with the credit union, summary criminal history information when requested pursuant to this section. If, upon evaluation of the criminal history information received pursuant to this section, the credit union determines that employment of the applicant would constitute an unreasonable risk to the credit union or its customers, the applicant may be denied employment.

(c) A request for records pursuant to this section made of the Department of Justice shall be on a form approved by the department. The department may charge a fee to be paid by the requesting credit union pursuant to subdivision (e) of Section 11105 of the Penal Code. No request shall be submitted without the written consent of the applicant.

(d) Any criminal history information obtained pursuant to this section is confidential and no recipient shall disclose its contents other than for the purpose for which it was acquired.

(Amended by Stats. 1982, Ch. 1203, Sec. 13. Effective September 22, 1982. Operative January 1, 1983, by Sec. 20 of Ch. 1203.)



14410

(a) No member of the board of directors, supervisory committee, or credit committee shall receive any compensation for his or her services as a member of the board of directors, supervisory committee, or credit committee, but he or she may be provided with reasonable health, accident, and similar insurance. Nothing in this subdivision shall prohibit a member of the board of directors, supervisory committee, or credit committee from receiving nonmonetary compensation that is incidental to the person’s service as a member of the board of directors, supervisory committee, or credit committee, if and as approved by regulation or order of the commissioner.

(b) Notwithstanding subdivision (a), a director or committee member may be reimbursed for actual expenses incurred in the performance of his or her duties if reimbursement is made pursuant to the requirements of the commissioner’s regulations controlling expense reimbursement by the credit union. Reimbursement for actual expenses may include, among other things, travel expenses incurred on or relating to credit union business, and any other matters, categories, or items of expense that the commissioner may establish by regulation.

(c) Nothing in this section shall prevent any person from receiving compensation for actual services as a general manager, credit manager, loan officer, or other position as an employee of the credit union.

(Amended by Stats. 1998, Ch. 539, Sec. 21. Effective January 1, 1999.)






ARTICLE 2 - Directors

14450

The credit union shall be directed by a board consisting of an odd number of directors, at least five in number, each of whom shall be a member of the credit union in his own right, to be elected by the members at their annual meeting.

(Amended by Stats. 1979, Ch. 811.)



14451

Directors may be elected for a term of three years or less. If directors are elected for terms in excess of one year their terms of office shall be staggered so that insofar as possible an equal number of such terms shall expire each year.

(Repealed and added by Stats. 1979, Ch. 112.)



14452

The office of any director shall be declared vacant if such director is absent from three consecutive regular meetings of the board of directors unless excused therefrom.

(Repealed and added by Stats. 1979, Ch. 112.)



14452.5

A vacancy on the board of directors shall be filled in accordance with Section 7224 of the Corporations Code, subject to the following:

(a) A vacancy that exists due to the expiration of the term of a director shall be filled only by the members of a credit union.

(b) If the board of directors elects a director to fill a vacancy, the director so elected shall hold office only until the next annual meeting at which time the members shall elect a director to hold office until the expiration of the term for which elected.

(c) If the members elect a director to fill a vacancy, the director so elected shall hold office until the expiration of the term for which elected.

(Added by Stats. 1998, Ch. 539, Sec. 22. Effective January 1, 1999.)



14453

The board of directors of every credit union shall have the general management of the affairs, funds, and records of the credit union. The board may appoint an executive committee of no fewer than three directors, to serve at its pleasure, to act as expressly approved by the board of directors in accordance with the laws and regulations.

(Amended by Stats. 2007, Ch. 148, Sec. 4. Effective January 1, 2008.)



14454

The directors shall hold a meeting of all directors within 10 days after the annual meeting of members pursuant to Section 14804 for the purpose of electing the officers of the credit union as prescribed in Sections 14500 and 14501.

(Amended by Stats. 1985, Ch. 951, Sec. 4.)



14456

Unless the bylaws expressly reserve any or all of the following duties to the members, the directors have all of the following special duties:

(a) To act upon all applications for membership. The directors may delegate the power to approve applications for new membership to: (1) the chairperson of a membership committee or to an executive committee; or (2) any officer, director, committee member, or employee, pursuant to a written membership plan adopted by the board of directors, provided the board of directors reviews at least quarterly a report of membership applications approved by an officer, director, committee member, or employee.

(b) To expel members for any of the following causes:

(1) Conviction of a criminal offense involving moral turpitude.

(2) Failure to carry out contracts, agreements or obligations with the credit union.

(3) Refusal to comply with the provisions of this division or of the bylaws.

Any members who are expelled by the board of directors have the right to appeal therefrom to the members, in which event, after hearing, the order of suspension may be revoked by a two-thirds vote of the members present at a special meeting to consider the matter.

(c) To determine from time to time the interest rate on obligations with members and to authorize the payment of interest refunds to borrowing members.

(d) To fix the maximum number of shares which may be held by, and, in accordance with Section 15100, establish the maximum amount of obligations which may be entered into with, any one member.

(e) To declare dividends on shares in accordance with the credit union’s written capital structure policy and to determine the interest rate or rates which will be paid on certificates for funds.

(f) To amend the bylaws, except where membership approval is required.

(g) To fill vacancies in the credit committee, and to temporarily fill vacancies caused by the suspension of any or all members of the credit committee, pending a meeting of the members to determine whether to affirm the suspension and vacate the office, or to reinstate the member or members.

(h) To direct the deposit or investment of funds, except loans to members.

(i) To designate alternate members of the credit committee who shall serve in the absence or inability of the regular members to perform their duties.

(j) To perform or authorize any action not inconsistent with law or regulation and not specifically reserved by the bylaws for the members, and to perform any other duties as the bylaws may prescribe.

(Amended by Stats. 2007, Ch. 148, Sec. 5. Effective January 1, 2008.)






ARTICLE 3 - Officers

14500

(a) The officers of every credit union shall include a chairman or president, one or more vice chairmen or vice presidents, a secretary and a treasurer or chief financial officer.

(b) The officers of any credit union may include other officers with titles and duties specified in the bylaws or determined by resolution of the board as may be necessary for the conduct of its affairs. The president, or if there is no president, the chairman of the board, is the general manager and chief executive officer of the credit union, unless otherwise provided in the bylaws.

(c) Except as otherwise provided in a credit union’s bylaws, officers, other than those officers elected pursuant to Section 14454 and required pursuant to subdivision (a), shall be chosen by the board and serve at the pleasure of the board, subject to the rights, if any, of an officer under any contract of employment. Any officer may resign at any time upon written notice to the corporation without prejudice to the rights, if any, of the corporation under any contract or obligation with the credit union to which the officer is a party. An officer other than those officers required pursuant to subdivision (a), may, but need not be, a director of the credit union.

(Amended by Stats. 1985, Ch. 951, Sec. 6.)



14501

If the bylaws so provide, the directors may elect the same person as secretary and treasurer or chief financial officer.

(Amended by Stats. 1985, Ch. 951, Sec. 7.)



14502

The powers and duties of the officers of any credit union required pursuant to subdivision (a) of Section 14500 are as prescribed in the bylaws.

(Amended by Stats. 1985, Ch. 951, Sec. 8.)






ARTICLE 4 - Supervisory Committee

14550

Every credit union shall have a supervisory committee of at least three persons, each of whom shall be a member of the credit union.

(Repealed and added by Stats. 1979, Ch. 112.)



14551

The supervisory committee may:

(a) Suspend at any time by unanimous vote, at a meeting called for that purpose, the credit committee, or any member thereof, or the credit manager, or any member of the board of directors, or any officer.

(b) By a majority vote call a meeting of the members to consider any violation of this division or the bylaws, or any practices of the credit union which, in the opinion of the committee, are unsafe or unauthorized.

(c) Inspect the securities, cash, and accounts of the credit union.

(d) Fill vacancies in the supervisory committee until the next annual meeting of the members.

(e) Declare vacant any office of a member of the supervisory committee if such member is absent from three consecutive regular meetings of the supervisory committee unless excused therefrom or is completely inactive as a member of the supervisory committee for a consecutive 12 months’ period.

(Amended by Stats. 1996, Ch. 330, Sec. 1. Effective January 1, 1997.)



14551.5

The supervisory committee shall be responsible for reviewing the credit union’s policies and control procedures to safeguard against fraud and self-dealing, and the supervisory committee shall exercise whatever efforts are necessary pursuant to Sections 14551 and 14553 to meet those responsibilities.

(Added by Stats. 1996, Ch. 330, Sec. 2. Effective January 1, 1997.)



14552

The supervisory committee shall, within seven days after suspension of any or all members of the credit committee, or any member of the board of directors, or any other officer, cause notice of a special meeting to be given to the members to take such action regarding the suspension as the members deem necessary.

(Amended by Stats. 1985, Ch. 951, Sec. 9.)



14553

(a) The supervisory committee shall at least once each year make or cause to be made an audit of the books and records and an examination of the business and affairs of the credit union. The supervisory committee shall make a full report of the assets and liabilities, receipts and disbursements of the credit union to the board of directors. Those reports shall be presented at the annual meeting of members and filed with the records of the credit union.

(b) The supervisory committee may make or cause to be made any supplementary inspections of the securities, cash, and accounts of the credit union or audits as it deems necessary, and submit reports of those audits to the board of directors.

(Amended by Stats. 1998, Ch. 539, Sec. 23. Effective January 1, 1999.)



14554

No member of the supervisory committee shall serve as a member of the credit committee, as the credit manager, as a member of the board of directors, or as an employee of the credit union.

(Amended by Stats. 1982, Ch. 691, Sec. 6.)



14555

The commissioner may, after investigation and finding that the supervisory committee is not performing in conformance with this article, declare all offices of the supervisory committee of a credit union vacant and shall direct the board of directors of the credit union to call a special meeting of the members for the purpose of electing a new supervisory committee to serve until the next regular annual meeting.

(Amended by Stats. 1979, Ch. 811.)






ARTICLE 5 - Credit Committee and Loan Officers

14600

Every credit union shall have a credit committee of at least three persons, each of whom shall be a member of the credit union, or in the alternative, a credit manager, to have general supervision of all obligations of members. The bylaws of the credit union shall provide that either: (1) the members of the credit committee shall be elected by the members of the credit union at their annual meeting, or (2) they shall be appointed by the board of directors, or (3) that the board of directors may establish the position of credit manager in lieu of a credit committee. The bylaws of the credit union shall provide for the terms of office of the credit committee, where the credit committee has been provided for in the bylaws, which shall not exceed three years, and which may be staggered.

(Amended by Stats. 1984, Ch. 789, Sec. 3.)



14601

No member of the credit committee or the credit manager or any loan officer shall serve as a member of the supervisory committee.

(Amended by Stats. 1998, Ch. 539, Sec. 24. Effective January 1, 1999.)



14602

(a) (1) No credit union shall create any obligation with a credit union member, without the written approval of a majority of all the members of the credit committee, the credit manager, or a loan officer appointed as provided in this section.

(2) Paragraph (1) does not apply to the creation of an obligation in accordance with a credit scoring program, preapproval credit program, or similar program, if the program was adopted by the board of directors, credit committee, or credit manager and complies with a written lending policy on programs of that type established by the board of directors in accordance with Section 15100.

(b) The credit committee or the credit manager may, with the approval of the board of directors, appoint one or more loan officers who shall be authorized to approve obligations with credit union members.

(c) Neither the credit committee, a credit manager, or any loan officer shall have the power to approve membership applications.

(d) No loan officers shall be permitted to approve any extension agreement of any obligation or the refinancing of any obligation except as prescribed in regulations promulgated by the commissioner.

(e) The credit committee, or in the alternative, the credit manager shall be provided with a record of each obligation approved or not approved by any loan officer, within 30 days of the approval or disapproval.

(Amended by Stats. 1998, Ch. 539, Sec. 25. Effective January 1, 1999.)



14603

The credit committee, the credit manager, or a loan officer may approve in advance, upon their own motion or upon the application of any member, the extension of credit to any member and loans may be granted to such member within the limit of such extension of credit authorized by the board of directors pursuant to Section 15100. Where an extension of credit has been approved, applications for any extension of credit need not be approved by the credit committee, the credit manager, or loan officer as long as the aggregate amount of such obligations does not exceed the limit of such extension of credit authorized by the board of directors pursuant to Section 15100. The credit committee, the credit manager, or loan officer shall review, from time to time, all extensions of credit approved by them and any extension of credit approved for any member shall expire if such member becomes ineligible for a loan or becomes more than 90 days delinquent in his obligations to the credit union.

(Amended by Stats. 1984, Ch. 209, Sec. 2.)



14604

A credit union member whose written application to enter into any obligation is denied, may appeal from the denial of the credit committee, the credit manager, or loan officer to the board of directors.

(Amended by Stats. 1984, Ch. 789, Sec. 5.)



14605

A credit manager shall not disburse or have the authority to authorize any person to disburse the proceeds of any loan. A credit manager shall not authorize or make loans to other credit unions.

(Added by Stats. 1982, Ch. 691, Sec. 12.)






ARTICLE 6 - Investments

14650

Subject to the limitations of Sections 14402, 14403, and 14404, any credit union or credit unions may purchase, acquire and hold outstanding shares of a corporation engaged exclusively in holding property of the character described in Section 14402 and which property is or is to be used for the purposes set forth in Section 14402. The purchase or acquisition of stock of any such corporation shall be approved by two-thirds of all the directors of such credit union or credit unions.

(Added by Stats. 1979, Ch. 112.)



14651

(a) Every credit union may invest in the shares of stock of a corporation, or in membership or economic interests of a limited liability company, organized solely for the purpose of providing services to credit unions, provided the corporation or limited liability company is formed by a credit union or group of credit unions.

(b) Every credit union may invest in the securities of a corporation or in membership or economic interests of a limited liability company that is not a corporation or limited liability company of the type described in subdivision (a) and that provides services to credit unions, provided the investment is approved by the commissioner.

(Amended by Stats. 1998, Ch. 539, Sec. 25.3. Effective January 1, 1999.)



14652

Every credit union may invest in securities and other assets described in Chapter 10 (commencing with Section 800) of Division 1 as legal investments for nonbank licensees.

(Amended by Stats. 2011, Ch. 243, Sec. 16. Effective January 1, 2012.)



14652.5

A credit union may organize, sponsor, operate, control, or render investment advice to, an investment company, or underwrite, distribute, or sell securities of any investment company which has qualified to sell its securities in this state pursuant to Part 2 (commencing with Section 25100) of Division 1 of Title 4 of the Corporations Code, if the officers and employees of the credit union who sell these securities meet such standards with respect to training, experience, and sales practices as established by the Secretary of Business, Consumer Services, and Housing or the secretary’s designee. For the purpose of this section, “investment company” means an investment company as defined in the Investment Company Act of 1940 (15 U.S.C., Sec. 80a-1 et seq.).

(Amended by Stats. 2014, Ch. 401, Sec. 31. Effective January 1, 2015.)



14653

Credit unions may invest in a trust organized solely for the purpose of investing in United States government securities and United States government agency securities, provided the trust is formed by an organization composed of credit unions or an organization of credit union associations.

(Amended by Stats. 1998, Ch. 539, Sec. 26. Effective January 1, 1999.)



14653.5

Notwithstanding any other provision of law, a credit union may make any investment authorized by regulation or in writing by the commissioner.

(Added by Stats. 1985, Ch. 951, Sec. 10.)



14654

Credit unions may purchase from the vendor or lessor of any personal property, conditional sale contracts or vehicle lease agreements covering the sale or lease of that property or vehicle to its members. The credit union may hold and retain any such conditional sale contract or vehicle lease agreement as an investment.

(Amended by Stats. 1982, Ch. 1570, Sec. 4.5.)



14655

A credit union may purchase from the owner thereof a promissory note upon which a member is primary obligor provided the credit union could have made a loan to such member in the amount and upon the terms and conditions provided in such note under the provisions of this division.

(Added by Stats. 1979, Ch. 112.)



14656

A credit union may, in accordance with rules and regulations prescribed by the commissioner, purchase from any liquidating credit union notes made by individual members of such liquidating credit union, at such prices and under such terms as may be agreed upon by the board of directors of the purchasing credit union and the board of directors, or liquidating agent, of the liquidating credit union.

(Added by Stats. 1979, Ch. 112.)






ARTICLE 7 - Reserves

14700

Every credit union shall create and maintain a regular reserve as specified by the commissioner.

(Amended by Stats. 1998, Ch. 539, Sec. 27. Effective January 1, 1999.)



14701

Losses incurred by a credit union may be charged to its regular reserve as permitted by rule of the commissioner.

(Amended by Stats. 1981, Ch. 765, Sec. 3.)



14702

In addition to the regular reserve, special reserves shall be established when required by regulation or when found necessary by the board of directors of the credit union or by the commissioner.

(Amended by Stats. 1980, Ch. 1097, Sec. 6.)



14703

A credit union shall establish and maintain an allowance-for-loan-losses account in accordance with generally accepted accounting principles. The commissioner may order the credit union to increase the amount of its allowance-for-loan-losses account if the commissioner finds that the amount of the account is not adequate.

(Amended by Stats. 2004, Ch. 324, Sec. 2. Effective January 1, 2005.)






ARTICLE 8 - Penalties

14750

Except as provided in Section 14950, any officer, director, member of a committee of a credit union, loan officer appointed pursuant to Section 14602, or employee who knowingly permits the creation of an obligation with, or participates in the creation of an obligation with, a nonmember of the credit union, or knowingly permits the creation of an obligation or participates in the creation of an obligation which is not made in conformity with the requirements of this division, is guilty of a misdemeanor.

(Amended by Stats. 2007, Ch. 148, Sec. 6. Effective January 1, 2008.)



14751

Any officer, director, member of a committee, credit manager, or loan officer appointed pursuant to Section 14602 who violates Section 14750 is primarily liable to the credit union for the amount of any obligation that was created in violation of Section 14750. The illegality of the creation of the obligation is no defense in an action by the credit union to recover any amounts owing as a result of any obligation created in violation of Section 14750.

(Amended by Stats. 1984, Ch. 789, Sec. 7.)



14752

Except as provided for in Section 14051 and this article, any person who willfully violates any provision of this division, or who willfully violates any rule or order issued pursuant to this division, shall upon conviction be fined not more than ten thousand dollars ($10,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or be punished by both that fine and imprisonment, but no person may be imprisoned for the violation of any rule or order unless he or she had knowledge of the rule or order. Conviction under this section shall not bar the exercise of the administrative authority of the commissioner provided in Section 14208.

(Amended by Stats. 2011, Ch. 15, Sec. 108. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



14753

Any director, officer, or employee of a credit union who asks for, receives, or agrees to receive any money, property, or thing of value for his personal benefit or advantage for (a) procuring or attempting to procure for any person any loan from that credit union, (b) for the purchase or discount of any note, draft, check, bill of exchange, or other obligation by that credit union, or (c) for permitting any person to overdraw any account with that credit union, is guilty of a felony.

(Added by Stats. 1986, Ch. 673, Sec. 2.)



14754

Any director, officer, or employee of a credit union who knowingly overdraws his or her account with that credit union, except for any overdraft pursuant to an agreement which is approved in advance as provided in Section 14603 and which is in conformity with Section 15050, is guilty of a felony.

(Added by Stats. 1986, Ch. 673, Sec. 3.)



14755

Any director, officer, agent, or employee of any credit union who knowingly receives or possesses the credit union’s property otherwise than in payment of a just demand with intent to defraud, omits to make or omits to cause to be made a full and true entry thereof in the credit union’s books and accounts, or concurs in omitting to make any material entry thereof, is guilty of a felony.

(Added by Stats. 1986, Ch. 673, Sec. 4.)



14756

Any director, officer, agent, or employee of a credit union who (1) knowingly concurs in making or publishing any written report, exhibit, or statement of the credit union’s affairs or financial condition containing any material statement which is false, or (2) having the custody of the credit union’s books, willfully refuses or neglects to make any proper entry in those books as required by law, or (3) refuses to allow the books to be inspected or extracts to be taken therefrom by the commissioner or the commissioner’s deputies or examiners, is guilty of a felony.

(Added by Stats. 1986, Ch. 673, Sec. 5.)



14758

Any director, officer, or employee of a credit union who makes or maintains, or attempts to make or maintain, a deposit of the credit union’s funds with any other person on the condition or with the understanding, whether express or implied, that the person receiving that deposit will make a loan or advance, directly or indirectly, to any director, officer, or employee of the credit union is guilty of a felony.

(Added by Stats. 1986, Ch. 673, Sec. 7.)



14759

Any officer, director, employee, or agent of any credit union who willfully makes a false or untrue entry in any book, record, report, statement concerning the business or affairs of the credit union, or statement of condition or in connection with any transaction of the credit union with intent to deceive any officer or director thereof, or with intent to deceive any agent or examiner, whether private or public, employed or lawfully appointed to examine into the credit union’s condition or to examine into any of the credit union’s affairs or transactions, or with intent to deceive any public officer, office, or board to which the credit union is required by law to report or which has authority by law to examine into the credit union’s affairs or transactions or to examine into any of the credit union’s affairs or transactions or who, with like intent, willfully omits to make a new entry of any matter particularly pertaining to the business, property, condition, affairs, transactions, assets, or accounts of the credit union in any book, record, report, or statement of the credit union, or who with like intent alters, abstracts, conceals, or destroys any book, record, report, or statement of the credit union made, written, or kept, or required to be made, written, or kept by him or her or under his or her direction, is guilty of a felony.

(Added by Stats. 1986, Ch. 673, Sec. 8.)



14760

(a) Every director of a credit union is guilty of a misdemeanor who:

(1) In case of the fraudulent insolvency of that credit union, has participated in the fraud; or

(2) Willfully does any act in his or her capacity as director which is expressly forbidden by law or willfully omits to perform any duty imposed upon him or her as such a director by law.

(b) The insolvency of a credit union is deemed fraudulent for the purposes of this section, unless its affairs appear upon investigation to have been administered lawfully and with the same care and diligence that agents receiving a compensation for their services are bound to observe.

(Added by Stats. 1986, Ch. 673, Sec. 9.)



14761

Any officer or agent of any credit union who makes or delivers any guaranty or endorsement on behalf of the credit union whereby the credit union may become liable upon any of the credit union’s discounted notes, bills, or obligations in a sum beyond the amount of loans and discounts which the credit union may lawfully make, is guilty of a misdemeanor.

(Added by Stats. 1986, Ch. 673, Sec. 10.)



14762

A director of a credit union who concurs in any vote or act of the directors of the credit union by which it is intended to make a loan or discount to any director of the credit union exceeding the amount allowed by law, is guilty of a misdemeanor.

(Added by Stats. 1986, Ch. 673, Sec. 11.)



14763

Any officer or employee of any credit union who intentionally conceals from the directors of the credit union any discounts or loans made by the credit union between the regular meetings of its board of directors, or intentionally conceals the purchase of any securities or the sale of the credit union’s securities during that period, or who knowingly fails to report to the board of directors when required to do so by law all discounts or loans made by the credit union and all securities purchased or sold by the credit union between the regular meetings of its board of directors, is guilty of a misdemeanor.

(Added by Stats. 1986, Ch. 673, Sec. 12.)



14764

No credit union shall purchase any real or personal property or any interest in real or personal property, including, but not limited to, a leasehold, or any contract arising from the sale of real or personal property or any note or bond in which any officer, director, or employee of the credit union is personally or financially interested, directly or indirectly, for that person’s own account or as the partner or agent of others, without first obtaining the written consent of the commissioner.

(Added by Stats. 1986, Ch. 673, Sec. 13.)



14765

No officer, director, or employee of a credit union shall purchase, directly or indirectly, or be interested in the purchase of, any of the credit union’s assets for an amount less than the then current market value thereof. Every person violating this section shall be liable to the people of this state for each offense in the amount of twice the market value of the assets so purchased.

(Added by Stats. 1986, Ch. 673, Sec. 14.)



14766

No officer, director, or employee of a credit union, directly or indirectly, shall purchase or be interested in the purchase of, any of the credit union’s obligations or assets for an amount less than the book value thereof, unless all the directors of the credit union previously approve the purchase by resolution and a copy of the resolution is delivered to the commissioner immediately after adoption. Every person violating this section shall be liable to the people of this state for each offense in the amount of twice the book value of the assets so purchased.

(Amended by Stats. 1998, Ch. 539, Sec. 29. Effective January 1, 1999.)



14767

It is unlawful for any person willfully to make any untrue statement of a material fact in any document filed with the commissioner under this division, or willfully to omit to state in any document any material fact which is required to be stated therein.

(Added by Stats. 1988, Ch. 651, Sec. 5.)



14768

Any officer, director, employee, or agent of any credit union who abstracts or willfully misapplies any of the money, funds, or property of the credit union, or willfully misapplies its credit, is guilty of a felony. Upon conviction, the court shall, in addition to any other punishment imposed, order the person to make full restitution to the credit union. Nothing in this section shall be deemed or construed to repeal, amend, or impair any existing provision of law prescribing a punishment for such an offense.

(Added by Stats. 1990, Ch. 947, Sec. 4.)









CHAPTER 5 - Members

14800

(a) Every credit union may admit to membership those persons qualified for membership upon the occurrence of any of the following:

(1) Upon the purchase of a membership in the credit union as provided in the credit union’s bylaws.

(2) Upon the payment of an entrance fee established from time to time by the board of directors.

(3) Upon the purchase of one or more shares in the credit union as provided in the credit union’s bylaws.

(b) No officer, director, committee member, or employee of any credit union shall approve a person for admission to membership or admit an applicant for membership in the credit union or extend any benefit or service of the credit union to any person, unless that person is admitted to membership in the credit union pursuant to subdivision (a).

(c) Nothing in subdivisions (a) and (b) shall be construed to limit the powers of a credit union to engage in joint service programs or business relationships for the benefit of their members where some incidental benefit may flow to third parties to the transaction or the authority for a credit union to engage in joint loan programs pursuant to Section 14959.

(d) Nothing in this section prohibits a credit union from admitting to membership a corporation in which the credit union holds shares pursuant to Section 14650 or a corporation formed to provide services to credit unions or to credit union members in which the credit union holds shares or a limited liability company formed to provide services to credit unions or to credit union members in which the credit union holds membership or economic interests pursuant to Section 14651.

(Amended by Stats. 2000, Ch. 411, Sec. 3. Effective September 12, 2000.)



14800.1

(a) Notwithstanding subdivision (b) of Section 14800 or Section 14750, a credit union may do all of the following:

(1) Provide the services specified in paragraph (2) to a natural person within the field of membership, regardless of whether the person is admitted to membership, and charge a fee for the provision of those services, which fee shall not exceed the cost to provide those services.

(2) (A) Sell checks and other similar money transfer instruments, including international and domestic electronic fund transfers.

(B) Cash checks and other similar money transfer instruments and receive international and domestic electronic fund transfers.

(b) For purposes of this section, “checks” shall have the same meaning as set forth in subdivision (f) of Section 3104 of the Commercial Code.

(Added by Stats. 2012, Ch. 246, Sec. 1. Effective January 1, 2013.)



14801

Every credit union may expel members as provided in Section 14456 of this division and Section 7341 of the Corporations Code.

(Amended by Stats. 1984, Ch. 209, Sec. 4.)



14802

Each member shall keep the credit union informed of his current address. In the event a member fails to do this, a charge may be made to the member’s share account for the actual cost of necessary locator service incurred in determining such an address; provided, however, that such charge shall not exceed five dollars ($5). Such charge shall be made only for amounts paid to a person or concern normally engaged in providing such service and shall be made against the account or accounts of any one member no more than once in any 12-month period.

(Repealed and added by Stats. 1979, Ch. 112.)



14803

(a) No credit union shall pay any commission or compensation to any person for securing a new member or for getting an existing member to make an additional deposit.

(b) Notwithstanding subdivision (a), a credit union may, pursuant to an incentive policy approved by the board of directors, offer and pay a reasonable incentive or inducement to (1) a nonmember for becoming a member of the credit union, (2) an existing member for depositing additional funds, and (3) an employee or member who assists in getting a nonmember to become a new member of the credit union or who assists in getting an existing member to make an additional deposit.

(c) Nothing in subdivision (a) limits a credit union from using growth in the number of members in the credit union as part of its compensation program for its employees.

(Amended by Stats. 1998, Ch. 539, Sec. 31. Effective January 1, 1999.)



14804

The members of a credit union shall hold an annual meeting for the election of directors and a supervisory committee and, if provided for in its bylaws, the election of a credit committee, upon such notice and at such time and place as the bylaws provide.

(Amended by Stats. 1982, Ch. 180, Sec. 3.)



14805

Special meetings of members may be held upon order of the board of directors. Special meetings of members shall be held upon the written request of 10 members or 3 percent of the membership, whichever is greater. Notice of special meetings shall be given to all members specifying the date, time, place, and purpose of the meeting.

(Amended by Stats. 1998, Ch. 539, Sec. 31.5. Effective January 1, 1999.)



14806

In credit unions formed on or after September 15, 1945, no member shall have more than one vote irrespective of the number of shares held by the member.

(Amended by Stats. 1998, Ch. 539, Sec. 32. Effective January 1, 1999.)



14807

Any member may withdraw from membership in the credit union at any time. A withdrawing member may be required to give 60 days’ notice of intention to withdraw shares and 30 days’ notice of intention to withdraw certificates for funds except when a different period of notice is required by the commissioner for the withdrawal of shares or share certificates that may be established by the board of directors pursuant to Section 14862.

(Amended by Stats. 2007, Ch. 148, Sec. 7. Effective January 1, 2008.)



14808

All amounts paid on shares or on certificates for funds of an expelled or withdrawn member, with any dividends or interest credited thereto to the date of withdrawal or expulsion, shall be paid to such members as funds become available, and after deducting all amounts due from the member to the credit union. Withdrawing or expelled members have no further rights in the credit union, but are not by expulsion or withdrawal released from any liability to the credit union or its creditors.

(Amended by Stats. 1983, Ch. 89, Sec. 7.)



14809

Members who leave the field of membership may be permitted to retain their membership in the credit union unless otherwise provided in the credit union’s bylaws.

(Added by Stats. 1979, Ch. 112.)



14811

(a) A member who has no outstanding obligations with the credit union and whose share account is below the amount established by the bylaws may be transferred to inactive member status.

(b) An inactive member has no voting rights, has no right to notice of meetings of members, shall not be considered a member for purposes of determination of a quorum or a required vote and need not be sent the annual report or financial statements except upon request.

(c) When one or more of the conditions in subdivision (a) cease to be applicable, an inactive member may be transferred back to regular member status.

(Amended by Stats. 1984, Ch. 789, Sec. 8.)



14812

Unless otherwise provided in the bylaws, a quorum for a meeting of members shall be 10 percent of the members or 50 members, whichever is less.

(Added by Stats. 1980, Ch. 321, Sec. 11.)



14820

(a) Any member of a credit union may authorize another person or persons to act by proxy with respect to such membership, subject to subdivision (e). Any proxy purported to be executed in accordance with Section 14821 shall be presumptively valid.

(b) No proxy shall be valid after the expiration of 11 months from the date thereof unless otherwise provided in the proxy, except that the maximum term of any proxy shall be three years from the date of execution. Every proxy continues in full force and effect until revoked by the person executing it prior to the vote pursuant thereto, except as otherwise provided in this section. Such revocation may be effected by a writing delivered to the corporation stating that the proxy is revoked or by a subsequent proxy executed by the person executing the prior proxy and presented to the meeting, or as to any meeting by attendance at such meeting and voting in person by the person executing the proxy. The dates contained on the forms of proxy presumptively determine the order of execution, regardless of the postmark dates on the envelopes in which they are mailed.

(c) A proxy is not revoked by the death or incapacity of the maker or the termination of a membership as a result thereof unless, before the vote is counted, written notice of such death or incapacity is received by the corporation.

(d) Notwithstanding subdivisions (b) and (c), whenever any credit union which is subject to the provisions of this division is insolvent or its capital is impaired, or, when the commissioner determines that a credit union is in danger of insolvency or an impairment of its capital and the board of the directors of the credit union presents a reorganization plan to the commissioner and such plan is approved, the board of directors may, subject to the provisions of this division, solicit irrevocable proxies for a proxyholder who qualifies pursuant to this section. Unless otherwise provided in the articles or bylaws, the proxy of a member which states that it is irrevocable is irrevocable for the period specified therein when it is held by any of the following or a nominee of any of the following:

(1) A person who has purchased or who has agreed to purchase the membership.

(2) A creditor or creditors of the credit union who extended or continued credit or contracted to perform services to the corporation in consideration of the proxy if the proxy states that it was given in consideration of the extension or continuation of credit or services and the name of the person extending or continuing the credit or performing the service.

(3) A person who has contracted to perform services as an employee of the credit union, if the proxy is required by the contract of employment and if the proxy states that it was given in consideration of such contract of employment, the name of the employee, and the period of employment for which the employee has contracted.

Notwithstanding the period of irrevocability specified, the proxy becomes revocable when the agreement to purchase is terminated, the debt of the credit union or the member is paid, or the period of employment provided for in the contract of employment or the contract to perform services has terminated. In addition to paragraphs (1) through (3), a proxy of a member may be made irrevocable notwithstanding subdivision (c) if it is given to secure the performance of a duty or to protect a title, either legal or equitable, until the happening of events which by its terms, discharge the obligations secured by it.

(e) Subdivision (a) notwithstanding:

(1) No amendment of the articles or bylaws repealing, restricting, creating or expanding proxy rights may be adopted without approval by the members.

(2) No amendment of the articles or bylaws restricting or limiting the use of proxies may affect the validity of a previously issued irrevocable proxy during the term of its irrevocability, so long as it complied with applicable provisions, if any, of the articles or bylaws at the time of issuance, and is otherwise valid under this section.

(f) Anything to the contrary notwithstanding, any revocable proxy covering matters requiring a vote of the members pursuant to Section 7222, Section 7224, Section 7233, Section 7812, paragraph (2) of subdivision (a) of Section 7911, Section 8012, subdivision (a) of Section 8015, Section 8610, or subdivision (a) of Section 8719 of the Nonprofit Mutual Benefit Corporation Law, Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code, or subdivision (e) is not valid as to such matters unless it sets forth the general nature of the matter to be voted on.

(Amended by Stats. 1985, Ch. 951, Sec. 10.5.)



14821

(a) Except for solicited proxies which on their face provide for a period of validity of three years from the date of execution of the proxy, any form of proxy or written ballot distributed to 10 or more members of a credit union shall afford an opportunity on the proxy or form of written ballot to specify at the time the written ballot or proxy is distributed, a choice between approval and disapproval of each matter or group of related matters intended to be acted upon at the meeting for which the proxy is solicited or by such written ballot, and shall provide, subject to reasonable specified conditions, that where the person solicited specifies a choice with respect to any such matter the vote shall be cast in accordance therewith.

(b) In any election of directors, any form of proxy or written ballot in which the directors to be voted upon are named therein as candidates and which is marked by a member “withhold” or otherwise marked in a manner indicating that the authority to vote for the election of directors is withheld, shall not be voted either for or against the election of a director.

(c) In the case of any solicited proxy which on its face provides for a period of validity of three years from the date of execution of the proxy, the credit union shall provide to the person executing the proxy a written notice at the time of solicitation and in each succeeding year of validity thereof, which shall advise the member of the nature of each matter or group of related matters on which the proxy may be voted. Notice pursuant to this subdivision may be sent with notice to the members of the date, time, and place of the annual meeting.

(d) Failure to comply with this section shall not invalidate any corporate action taken, but may be the basis for challenging any proxy at a meeting or written ballot and the superior court may compel compliance therewith at the suit of any member.

(Amended by Stats. 1987, Ch. 1045, Sec. 2.)



14822

Notwithstanding any other provision to the contrary, no member shall vote by proxy on any matter submitted by mail to all members of a credit union in a written ballot pursuant to Chapter 5 (commencing with Section 7510) of Part 3 of Division 2 of Title 1 of the Corporations Code, and the powers of any previously issued or outstanding valid, revocable proxy are suspended when any matter is submitted by mail to all members in a written ballot pursuant to Chapter 5 (commencing with Section 7510) of Part 3 of Division 2 of Title 1 of the Corporations Code.

(Added by Stats. 1984, Ch. 209, Sec. 7.)






CHAPTER 6 - Share Accounts and Certificates for Funds

ARTICLE 1 - General

14850

The Corporate Securities Law relating to the necessity of qualification of the sale of securities does not apply to the sale and issue of membership shares, certificates for funds, and other securities, by credit unions organized under this division or lawfully doing business in this state. No credit union lawfully doing business in this state shall be required to file a certificate for determination of preference with the office of the Secretary of State in connection with any share offering so long as it complies with all applicable provisions of this division and the rules of the commissioner.

(Amended by Stats. 1980, Ch. 321, Sec. 12.)



14851

(a) Every credit union may issue shares (1) to any member qualified pursuant to the credit union’s bylaws; (2) to an officer, employee, or agent of nonmember units of federal, Indian tribal, state, or local governments, and political subdivisions thereof when acting in his or her official capacity; and (3) in coownership to a member and any person designated by the member. Coownership, as used herein, includes, but is not limited to, joint tenancy, tenancy in common, or community property forms of ownership. No membership privilege, including voting and obtaining a loan, may be made available to any nonmember as a result of ownership of shares solely as coowner of shares with a member, and any certificate or other evidence of shares which may be issued, shall contain the words “No transfer of voting rights or other membership privilege is permitted by virtue of transfer of shares.” Shares may be transferred to a public agency lawfully entitled to receive the shares when designated by a member as assignee of an account pledged as a surety deposit to the public agency by the member.

(b) A credit union that has a low-income designation pursuant to Section 701.34 of the regulations of the National Credit Union Administration (12 C.F.R. Sec. 701.34) may issue shares to nonmembers. Except with the written approval of the commissioner, the total number of shares issued by the credit union to nonmembers pursuant to this subdivision shall not exceed 20 percent of the unimpaired capital and surplus of the credit union.

(Amended by Stats. 1998, Ch. 539, Sec. 32.5. Effective January 1, 1999.)



14852

Every credit union may charge a reasonable fee for the transfer of its shares.

(Repealed and added by Stats. 1979, Ch. 112.)



14853

A credit union may issue shares or certificates for funds to a minor of any age or maintain any other account authorized for credit union members for a minor, and receive payments thereon by or for the minor. The minor is entitled to withdraw, transfer, or pledge any shares or certificates or other moneys owned by him or her and to receive from the credit union all dividends, interest, or other money due thereon in the same manner and subject to the same conditions as an adult. The receipt or acquittance of a minor constitutes a valid release and discharge of the credit union for the payment of dividends, interest, or other money due to the minor.

(Amended by Stats. 1983, Ch. 6, Sec. 4.)



14854

Subject to Section 14860, a credit union share account that is a multiple-party account, as defined in Section 5132 of the Probate Code, is governed by Part 2 (commencing with Section 5100) of Division 5 of the Probate Code.

(Amended by Stats. 1990, Ch. 79, Sec. 9. Operative July 1, 1991, pursuant to Stats. 1990, Ch. 710, Sec. 46.)



14855

Every credit union may receive money and accumulate funds to be loaned and execute certificates for funds for the money received. The certificates for funds shall specify the date, amount, rate of interest, and when the principal and interest are payable.

(Added by Stats. 1979, Ch. 112.)



14856

Every credit union may impress a lien upon the shares and dividends of any member to the extent of any obligations entered into with that member and for any dues or charges payable by that member.

(Amended by Stats. 1984, Ch. 789, Sec. 9.)



14857

Every credit union may cancel the shares of any member who withdraws or is expelled, and apply the value of the shares to the liquidation of the member’s indebtedness to the credit union.

(Added by Stats. 1979, Ch. 112.)



14858

Every credit union shall apply for and obtain insurance as provided for by Title II of the Federal Credit Union Act (12 U.S.C. Sec. 1781 and following), or other insurance or guaranty of shares that is not unsatisfactory to the commissioner. In seeking and retaining this insurance or guaranty, a credit union may do all things and assume and discharge all obligations required of it when not in conflict with the laws of this state.

(Amended by Stats. 1998, Ch. 539, Sec. 33. Effective January 1, 1999.)



14860

Except as provided in this section and Part 2 (commencing with Section 5100) of Division 5 of the Probate Code, no credit union shall exercise trust powers except upon qualifying as a trust company pursuant to Division 1 (commencing with Section 99).

(a) Notwithstanding any other provisions of law relating to trusts and trust authority, subject to the regulations of the commissioner, a credit union may act as a trustee or custodian, and may receive reasonable compensation for so acting, under any written trust instrument or custodial agreement created or organized in the United States which is a part of a pension, education, or medical plan for its members or groups or organizations of its members, which qualifies or has qualified for specific tax treatment under Section 220, 223, 401, 408, 408A, 457, or 530 of the Internal Revenue Code, Title 26 of the United States Code, or any deferred compensation plan for the benefit of the credit union’s employees, provided the funds received pursuant to these plans are invested as provided in Section 16040 of the Probate Code. All funds held by a credit union as trustee or in a custodial capacity shall be maintained in accordance with applicable laws and rules and regulations as may be promulgated by the Secretary of Labor, the Secretary of the Treasury, or any other authority exercising jurisdiction over the trust or custodial accounts. The credit union shall maintain individual records for each participant or beneficiary that show in detail all transactions relating to the funds of each participant or beneficiary.

The trust instrument or agreement shall provide for the appointment of a successor trustee or custodian by a person, committee, corporation, or organization other than the credit union or any person acting in his or her capacity as a director, employee, or agent of the credit union, upon notice from the credit union or the commissioner that the credit union is unwilling or unable to continue to act as trustee or custodian.

(b) Shares may be issued in a revocable or irrevocable trust subject to the following:

(1) When shares are issued in a revocable trust, the settlor shall be a member of the credit union issuing the shares in his or her own right. If the trust has joint settlers, who are husband and wife, then only one settlor need be a member of the credit union.

(2) When shares are issued in an irrevocable trust, the settlor or the beneficiary shall be a member of this credit union in his or her own right. For purposes of this section, shares issued pursuant to a pension plan authorized by this section shall be treated as an irrevocable trust unless otherwise indicated in rules and regulations issued by the commissioner.

(3) This subdivision does not apply to trust accounts established prior to the effective date of this subdivision.

(Amended by Stats. 2005, Ch. 94, Sec. 1. Effective July 21, 2005.)



14861

No credit union shall issue shares to anyone not qualified for membership under its bylaws, except shares issued in coownership as provided in Section 14851.

(Amended by Stats. 1980, Ch. 52, Sec. 9.)



14862

The board of directors shall establish from time to time a written savings capital structure policy which shall set out the various terms and conditions upon which credit union shares may be issued, paid for, transferred, and withdrawn. The savings capital structure policy may provide for different rates, maturities and minimum share account balances, subject to the rules of the commissioner for the credit union’s savings capital and the terms and conditions on which dividends may be calculated and paid to member’s purchasing credit union shares. The savings capital structure policy shall have as its goal avoiding instability in the credit union’s savings capital and thereby providing that credit union members have an adequate source of funds for loans and receive a fair return on member savings capital.

(Amended by Stats. 1998, Ch. 539, Sec. 34.5. Effective January 1, 1999.)



14863

(a) A credit union shall not impose any charge on a member or depositor holding a periodic certificate for funds for the failure of such member or depositor to invest, or for the late investment of, any agreed periodic installment investment in such a periodic certificate for funds. A credit union shall pay interest on periodic certificates for funds at the same rate of interest per annum as is paid on certificates for funds as to which a member or depositor has not agreed to make periodic installment investments.

(b) As used in this section “periodic certificate for funds” means a certificate for funds under which a member or depositor undertakes to make periodic investments of a specified amount into one account, except, however, a periodic certificate for funds shall not mean an impound account established for the purpose of payment of taxes or other expenses and obligations in connection with a loan secured by real property.

(Added by Stats. 1979, Ch. 112.)



14865

Shares issued by a credit union to a member shall be evidenced in monetary amounts rather than by numbers of shares. The shares owned by a member also may be referred to as a “share account”. There shall be no limit to the amount of shares which a credit union may issue.

(Added by Stats. 1980, Ch. 321, Sec. 14.)



14866

The evidence of credit union shares issued shall be a certificate, a passbook, a statement or other evidence approved by regulation of the commissioner. The evidence of any credit union shares shall not constitute an “investment security” under Division 8 (commencing with Section 8101) of the Commercial Code.

(Amended by Stats. 1983, Ch. 89, Sec. 8.)



14867

(a) Shares, including special shares, and certificates for funds may be withdrawn for payment to the owner or for any third party, in the manner and in accordance with written procedures which shall be established by the board of directors.

(b) The board of directors may waive any requirement of notice of intent to withdraw or provide that there is no requirement of notice of intent to withdraw or to transfer funds, except when requirement of the notice is imposed by applicable law.

(c) Unless otherwise provided by written agreement of the parties, the rights, responsibilities, and liabilities of a person regarding an item withdrawn from a credit union, or transferred to a credit union or otherwise handled by a credit union are defined in and determined by the provisions of Division 3 (commencing with Section 3101) and Division 4 (commencing with Section 4101) of the Commercial Code, as if the credit union were a bank.

(Amended by Stats. 1984, Ch. 452, Sec. 4.)



14868

(a) As used in this section:

(1) “Beneficiary” has the meaning given that term in Section 5126 of the Probate Code.

(2) “Totten trust account” has the meaning given that term in Section 80 of the Probate Code.

(b) In the case of a Totten trust account, the deposit agreement shall indicate the current address of each beneficiary.

(Added by Stats. 1989, Ch. 397, Sec. 18. Operative July 1, 1990, by Sec. 42 of Ch. 397.)






ARTICLE 2 - Dividends

14900

(a) The board of directors of any credit union may declare dividends at such intervals, in accordance with such formula, and for such periods as provided in the written savings capital structure policy.

(b) Dividends need not be paid on a share account having less than the minimum balance prescribed in the bylaws.

(Amended by Stats. 1984, Ch. 303, Sec. 8.)



14901

The rates of dividends and terms of payment may be established in advance by action of the board of directors. However, nothing in this section shall be construed to permit any credit union to pay a dividend except as provided in Section 14902.

(Amended by Stats. 1998, Ch. 539, Sec. 34.7. Effective January 1, 1999.)



14902

The directors of any credit union may, for the dividend period, declare dividends from its undivided profits as provided by law, but no credit union shall credit or pay any dividends or pay loan interest refunds to its members until it has transferred to its regular reserve such part of its gross income as is required by Section 14700. However, nothing in this division shall be construed to permit the credit union to credit or pay a dividend from its undivided profits account when the credit or payment would result in a deficit in the undivided profits account.

(Amended by Stats. 1983, Ch. 263, Sec. 4.)



14905

Amounts paid or credited by a credit union to its members or depositors on or before the 30th day after the close of its income year shall be deemed for all purposes as paid or credited by the credit union upon the last day of the income year. This section is applicable only to credit unions as entities and does not apply to the members or depositors thereof.

(Added by renumbering Section 14907 by Stats. 1984, Ch. 303, Sec. 9.)









CHAPTER 7 - Loans

ARTICLE 1 - General

14950

(a) Every credit union may enter into obligations with its members upon the approval of the credit committee or, in the alternative, the credit manager, subject to the terms and conditions established by the board of directors pursuant to Section 15100.

(b) (1) The board of directors of a credit union shall adopt a policy governing the acceptance by the credit union of notes receivable from nonmembers as consideration for the sale of assets owned by the credit union through bona fide transactions.

(2) No credit union may accept notes receivable from nonmembers as consideration for the sale of assets owned by the credit union except in accordance with a policy adopted by the board of directors pursuant to paragraph (1).

(3) Transactions subject to this subdivision shall not be deemed to be loans to nonmembers for purposes of Section 14750.

(c) Notwithstanding subdivision (a), a credit union may permit a nonmember to participate in an obligation or extension of credit to a member as a joint applicant or co-obligor. An obligation or extension of credit made pursuant to this subdivision shall not be deemed a violation of subdivision (b) of Section 14800. Except as otherwise permitted by statute or regulation, the credit union shall not extend any other benefit or service of the credit union to the nonmember solely as a result of participation as a joint applicant or co-obligor unless the nonmember is thereafter admitted to membership.

(Amended by Stats. 2007, Ch. 148, Sec. 8. Effective January 1, 2008.)



14951

Any application for any loan or extension or guarantee of credit, except an application for an extension of a loan, shall be in writing, shall state the purpose for which the loan or extension or guarantee of credit is desired, and, if applicable, shall describe the property that is proposed to secure the loan or extension or guarantee of credit.

(Amended by Stats. 1998, Ch. 539, Sec. 36. Effective January 1, 1999.)



14952

(a) The board of directors of a credit union shall establish the maximum amount that the credit union may lend to a member under 18 years of age in any case other than a case (1) where the member is an emancipated minor or (2) where the loan is secured in the manner provided for in Section 14955.

(b) No credit union shall make a loan to a member under 18 years of age that will result in the member being obligated to the credit union in excess of the maximum amount established by the board of directors pursuant to subdivision (a) unless the member is an emancipated minor or the loan is secured in the manner provided for in Section 14955.

(Amended by Stats. 1998, Ch. 539, Sec. 36.5. Effective January 1, 1999.)



14953

(a) Any extension of credit in excess of the unsecured loan limit set by the board of directors pursuant to Section 15100 shall be secured either (1) by real or personal property to the extent that the extension of credit exceeds such limit, or (2) in the manner provided in Section 14955.

(b) If the security offered is an endorsed note as provided in subdivision (a) of Section 14955, a signed and dated financial statement shall be taken from each person who endorses the note and the sufficiency of the financial responsibility of every such endorser shall be verified by a majority of the credit committee. Obligations secured by the signatures of a borrower and endorser or endorsers shall not exceed the amount that may be extended to the borrower without security pursuant to Section 15100, plus an equivalent amount for each endorser; plus the amount of shares or certificates for funds pledged to secure the obligation.

(Amended by Stats. 1984, Ch. 209, Sec. 12.)



14954

For the purposes of this chapter, a person who is not an applicant for an extension of credit or the creation of an obligation with the credit union but guarantees performance of the underlying obligation is a surety. A surety may act as security pursuant to subdivision (a) of Section 14955.

(Amended by Stats. 1985, Ch. 951, Sec. 14.)



14955

“Security” includes, but is not limited to, the following:

(a) A note endorsed by any member of the credit union or by any other person.

(b) Any obligation wherein the payment of interest and principal is guaranteed by any municipal government, state government, the government of the United States, or by any instrumentality of the United States.

(c) The amounts which a member has invested in the credit union, either in the form of shares or in funds received. If the amount invested by a member is equal to the loan made to that member, he shall not be required to give further security.

(Added by Stats. 1979, Ch. 112.)



14957

Whenever the directors, the credit committee, or if applicable, the credit manager, deem any loan unsafe, they may require additional security to be given by the borrower, and if such security is not furnished as required, they may declare the loan due and take action to collect the same.

(Amended by Stats. 1983, Ch. 89, Sec. 10.)



14958

A credit union may participate in guaranteed loan programs of the federal or state governments, subject to the limitations on loans set forth in this division.

(Added by Stats. 1980, Ch. 52, Sec. 10.)



14959

(a) A credit union may participate in loans made to its members jointly with other credit unions, corporations or financial organizations.

(b) A credit union may participate in a loan originated by another credit union which is made to a member of the originating credit union even though the member is not also a member of the credit union participating in the loan. A loan participation that is authorized by this subdivision shall not be deemed to be an obligation or a participation in an obligation with a nonmember within the meaning of Section 14750.

(Amended by Stats. 1998, Ch. 539, Sec. 37. Effective January 1, 1999.)



14960

(a) Any credit union that makes a refund anticipation loan to a covered borrower, as defined in Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, shall comply with the provisions of Section 670 of Public Law 109-364 and Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register pertaining to refund anticipation loans.

(b) With respect to any refund anticipation loan covered by Section 670 of Public Law 109-364 and Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, a person that does not market or extend those loans to covered borrowers shall not be in violation of Section 394 of the Military and Veterans Code.

(Added by Stats. 2007, Ch. 358, Sec. 2. Effective October 9, 2007.)



14961

Any licensee that violates any provision of any of the following federal acts or regulations violates this division:

(a) The federal Real Estate Settlement Procedures Act, as amended (12 U.S.C. Sec. 2601 et seq.).

(b) The federal Truth in Lending Act, as amended (15 U.S.C. Sec. 1601 et seq.).

(c) The federal Home Ownership Equity Protection Act (15 U.S.C. Sec. 1639).

(d) Any regulation promulgated under any of the federal acts in subdivision (a), (b), or (c).

(Added by Stats. 2009, Ch. 629, Sec. 5. Effective January 1, 2010.)






ARTICLE 2 - Maximum Charges and Fees

15001

Every credit union may assess charges as approved by the board of directors for failure to meet punctually obligations to the credit union. Any late charge shall be made only once for each delinquent payment and shall be subject to Section 2954.5 of the Civil Code, Division 1.1 (commencing with Section 4000) of this code, and any other applicable law.

(Amended by Stats. 1998, Ch. 539, Sec. 39. Effective January 1, 1999.)






ARTICLE 3 - Loans to Directors, Officers and Committee Members

15050

(a) For purposes of this section, the following definitions shall apply:

(1) “Credit manager” means any individual, regardless of title, designated pursuant to Section 14600 to fulfill the duties of a credit manager.

(2) “Obligation” means any loan or approved line of credit, including both used and unused portions, on which the official is a borrower, coborrower, cosigner, endorser, or guarantor.

(3) “Official” means a director, officer, or member of the supervisory committee, or member of the credit committee of a credit union.

(b) No credit union shall enter into any obligation with any official, directly or indirectly, unless (1) the obligation complies with all lawful requirements of this division with respect to obligations permitted for other members of the credit union, (2) the obligation is not on terms more favorable than those extended to other members of the credit union, and (3) the obligation is entered into in accordance with a written policy adopted by the directors establishing that all officials shall have an equal opportunity to enter into obligations with the credit union.

(c) No credit union shall enter into any obligation with any official, directly or indirectly, unless all of the following requirements are satisfied:

(1) Upon the making of the obligation, the aggregate amount of obligations outstanding to all officials, except obligations fully secured by shares, shall not exceed 20 percent of the aggregate dollar amount of all savings capital of the credit union.

(2) The obligation, except any portion of an obligation fully secured by shares, shall not exceed the maximum obligation to the credit union set forth in subdivisions (b) and (c) of Section 15100.

(3) Any obligation that would cause the aggregate amount of obligations outstanding to the official to exceed fifty thousand dollars ($50,000), excluding any portion fully secured by shares, shall be approved by the credit committee or the credit manager, and by the board of directors. An official shall not take part in any credit decision, directly or indirectly, for his or her benefit and shall not be present during any portion of any committee or board meeting where his or her credit application is under consideration.

(4) The names of members of the credit committee, the credit manager, and board of directors who voted to authorize or ratify the obligation shall be entered in their respective minutes.

(d) No credit union shall permit an official to become surety for any obligation created by the credit union for anyone other than a member of his or her immediate family.

(e) No credit union shall enter into any obligation with any credit manager or any officer employed by the credit union unless the obligation is in compliance with all requirements of this division with respect to obligations permitted for other nonemployee members, and not on terms more favorable than those extended to other employees, and approved by the board of directors.

(Amended by Stats. 2011, Ch. 326, Sec. 1. Effective January 1, 2012.)



15051

The board of directors shall declare the office of any director, officer, committee member, or the credit manager vacant if the person fails to reduce any obligation to the credit union for which he or she is liable in a timely manner according to the terms of the obligation.

(Amended by Stats. 1984, Ch. 789, Sec. 16.)






ARTICLE 4 - Limitations

15100

(a) The board of directors shall establish written policies which shall set forth the policies of the credit union with respect to any obligation that is offered to the members of the credit union. The written policies shall set forth the maximum amounts and terms for any obligation offered to the members, including, but not limited to, the following information:

(1) For loans, the written policies shall set out the terms for unsecured loans, the maximum amount and terms for secured loans, the schedule of interest rates established pursuant to Section 15000 for each type or class of unsecured and secured loan offered to members, the maximum maturity for any loan, or, in the case of an open-end loan, the rate of repayment for any type or class of open-end loan, the limitations, if any, which shall be placed on the authority of any loan officer appointed pursuant to Sections 14602 and 14603, and, subject to the provisions of subdivisions (b) and (c), the individual limits on obligations that are applicable to all members of the credit union. Any policy developed pursuant to this section by the board of directors shall, insofar as possible, and, subject to individual creditworthiness, ensure equal access to funds available for obligations with credit union members.

(2) For obligations other than those set out in paragraph (1), the board of directors shall set out the interest rates and essential terms of the obligations offered to the members and any other information as may be required pursuant to regulations that may be adopted by the commissioner.

(b) Notwithstanding subdivision (a), no credit union policy shall permit a credit union to enter into obligations with an individual credit union member whereby the total obligations of that member, exclusive of amounts secured by shares or certificates for funds, exceed 10 percent of the aggregate dollar amount of the credit union’s savings capital.

(c) Notwithstanding subdivision (b), no credit union policy shall permit a credit union to enter into obligations with any one family whereby the total obligations of the family would be greater than the amount permitted by subdivision (b). For purposes of this article, “family” means the marital couple or any head of household together with those dependents residing with the marital couple or the head of household and those dependents attending school away from the principal residence of the marital couple or head of household.

(d) Notwithstanding subdivisions (a), (b) and (c), any obligation with a member which is not a natural person shall not result in liability to the credit union in excess of that member’s investment in the credit union unless an exception is authorized in the credit union’s bylaws and approved by the commissioner. Any lending activity permitted pursuant to this subdivision may be terminated by an order issued by the commissioner pursuant to Sections 14200 and 14204.

(Amended by Stats. 1998, Ch. 539, Sec. 40.5. Effective January 1, 1999.)



15101

Notwithstanding the provisions of Section 15100, if a loan is made for educational purposes and such loan would cause the aggregate of loans to an individual or to any one family to exceed the limitations imposed by subdivision (b) or (c) of Section 15100, such educational loan shall not be included in computing the aggregate of loans pursuant to Section 15100, provided (1) that such educational loan is secured in accordance with subdivision (b) or (c) of Section 14955, and (2) that the aggregate amount of such educational loan exempted by this subdivision from subdivision (c) of Section 15100 shall not exceed ten thousand dollars ($10,000).

(Amended by Stats. 1984, Ch. 209, Sec. 13.)



15102

(a) Notwithstanding Section 726 of the Code of Civil Procedure or any other provision of law to the contrary, a credit union, an affiliate of a credit union, a credit union service organization, or any successor in interest thereto, that originates, acquires, or purchases, in whole or in part, any loan secured directly or collaterally, in whole or in part, by a mortgage or deed of trust on real property, or any interest therein, may bring an action for recovery of damages, including exemplary damages not to exceed 50 percent of the actual damages, against a borrower where the action is based on fraud under Section 1572 of the Civil Code and the fraudulent conduct by the borrower induced the original lender to make that loan.

(b) The provisions of this section shall not apply to loans secured by single-family, owner-occupied residential real property, when the property is actually occupied by the borrower as represented to the lender in order to obtain the loan and the loan is for an amount of one hundred fifty thousand dollars ($150,000) or less, as adjusted annually, commencing on January 1, 1987, to the Consumer Price Index as published by the United States Department of Labor.

(c) Any action maintained under this section for damages shall not constitute a money judgment for deficiency or a deficiency judgment within the meaning of Section 580a, 580b, or 580d of the Code of Civil Procedure.

(Added by Stats. 1986, Ch. 173, Sec. 3.)



15103

A credit union, or the agent of a credit union, that has received a notice pursuant to Section 7507.6 of the Business and Professions Code, shall not make a subsequent assignment to skip trace, locate, or repossess a vehicle without simultaneously, and in the same manner by which the assignment is given, advising the assignee of the assignment of the information contained in the notice. As used in this section, “assignment” has the same meaning set forth in Section 7500.1 of the Business and Professions Code.

(Added by Stats. 2007, Ch. 192, Sec. 7. Effective September 7, 2007.)









CHAPTER 9 - Merger, Dissolution and Conversion

ARTICLE 1 - Merger

15200

Any credit union may, with the approval of the commissioner, merge with another credit union or with a central credit union.

(Amended by Stats. 1984, Ch. 452, Sec. 5.)



15201

(a) The merger shall be made pursuant to any plan agreed upon by the majority of the board of directors of each credit union joining in the merger, and approved by the affirmative vote of at least a majority of the members of the disappearing credit union, in person or by proxy, at a meeting of the members called for that purpose or by written consent of a majority of the members of the disappearing credit union. Notice of the meeting shall be given to the members, either personally or by first-class mail, not less than 30 nor more than 90 days prior to the date of the meeting.

(b) The commissioner may approve a merger according to the plan agreed upon by the majority of the board of directors of each credit union, as set forth in subdivision (a), if the plan of merger is approved by less than a majority of the membership as provided in subdivision (a) if the commissioner finds, upon the written and verified application filed by the board of directors, that (1) notice of the meeting called to consider the merger or the ballot for written vote on the merger was mailed to each member entitled to vote upon the question, (2) the notice or ballot disclosed the purpose of the meeting or the written vote, (3) the notice or ballot informed the membership that approval of the merger might be sought pursuant to this section, and (4) a majority of the votes cast upon the question were in favor of the merger.

(c) Notwithstanding subdivisions (a) and (b), the commissioner may approve a merger without a vote of the membership of the disappearing credit union if a majority of the members of the board of directors of the surviving credit union approves the merger, the disappearing credit union is in danger of insolvency and the merger would reduce the risk or avoid a threatened loss to the National Credit Union Share Insurance Fund or other form of share guaranty or insurance that is acceptable to the commissioner. For purposes of this chapter, a credit union is insolvent when, from the most recent available financial statements, it can be shown that the total amount of its shares exceeds the present cash value of its assets after providing for liabilities unless the commissioner finds all of the following:

(1) The facts that caused the deficient share-asset ratio no longer exist.

(2) Further decline in the share-asset ratio is not probable.

(3) The return of the share-asset ratio to its normal limits within a reasonable time for the credit union concerned is probable.

(4) The probability of a further potential loss is negligible to the National Credit Union Share Insurance Fund or other form of share guaranty or insurance that is acceptable to the commissioner.

(Amended by Stats. 1998, Ch. 539, Sec. 41. Effective January 1, 1999.)



15202

(a) After the requirement of approval as provided in Section 15201 is satisfied, each credit union shall execute a certificate of merger as an officers’ certificate pursuant to Section 5062 of the Corporations Code that shall set forth:

(1) That the plan of merger has been approved by the board of directors.

(2) That the plan of merger has been duly approved by any required vote of the members pursuant to Section 15201.

(3) The total number of members of the credit union.

(b) A copy of the plan of merger and of the written approval thereof by the commissioner shall be annexed to the certificate of merger.

(c) Nothing in this section requires a federal credit union to execute or file the certificate of merger called for in subdivision (a).

(Amended by Stats. 1998, Ch. 539, Sec. 41.3. Effective January 1, 1999.)



15203

Each certificate of merger called for in Section 15202 shall be filed in the office of the Secretary of State. After the filing in the office of the Secretary of State, a copy of each certificate of merger, certified by the Secretary of State, shall be filed with the commissioner, and at that time the merger shall become effective for all purposes.

(Amended by Stats. 1998, Ch. 539, Sec. 42. Effective January 1, 1999.)



15204

(a) Upon any merger effectuated as provided in this article, all property, property rights, and interests of the merged credit union shall vest in the surviving credit union, without deed, endorsement or other instruments of transfer, and all debts, obligations and liabilities of the merged credit union are assumed by the surviving credit union under whose charter the merger has been effected. Thereafter the charter of the merged credit union is void, and the existence of the merged credit union as a legal entity separate from the surviving credit union terminates.

(b) Whenever a credit union having any real property in this state merges with another credit union and vests that real property in the surviving credit union, the filing for record in the office of the county recorder of any county in this state in which any of the real property of the disappearing credit union is located of the certificates of merger and requisite attachments, as required by Section 15202, shall evidence record ownership in the surviving credit union of all interest of the disappearing credit union in and to the real property located in that county.

(Amended by Stats. 1997, Ch. 187, Sec. 13. Effective January 1, 1998.)






ARTICLE 2 - Dissolution

15250

(a) Whenever the board of directors of a credit union recommends by a vote of a majority of all its members the dissolution of the credit union, the members of the credit union, at any meeting specially called to consider the subject, may elect to dissolve the credit union, by the vote or written consent of a majority of all members of the credit union.

(b) The commissioner may approve the dissolution of a credit union which is recommended by the vote of a majority of the board members of the credit union, even if the dissolution is approved by less than a majority of all members of the credit union, if the commissioner finds, upon the written and verified application filed by the board of directors, that (1) notice of the meeting called to consider the dissolution or the written ballot for written vote on the dissolution was mailed to each member entitled to vote upon the question, (2) the notice or the written ballot disclosed the purpose of the meeting or the written vote and informed the membership that approval of the dissolution might be sought pursuant to this section, and (3) a majority of the votes cast upon the question were in favor of the dissolution.

(c) Whenever the members of the board of directors vote to recommend the dissolution of any credit union, the credit union shall not make any loans, withdrawal of shares, or withdrawal of certificates for funds until the members approve or disapprove the recommendation of the board of directors.

(Amended by Stats. 1998, Ch. 539, Sec. 43. Effective January 1, 1999.)



15251

If the dissolution of the credit union is approved pursuant to subdivision (a) or (b) of Section 15250, the board of directors of the credit union shall elect a committee of three members or may by resolution appoint a liquidating agent to liquidate the assets of the credit union. If the commissioner is appointed liquidating agent, the commissioner may act as liquidating agent or appoint the National Credit Union Administration or other person to act as liquidating agent. Whenever the commissioner is appointed liquidating agent, the credit union shall surrender its certificate to act as a credit union.

(Amended by Stats. 1998, Ch. 539, Sec. 44. Effective January 1, 1999.)



15252

Promptly thereafter the president or vice president and secretary or assistant secretary, or a majority of the committee or the liquidating agent in charge of liquidation, shall sign and verify a certificate stating that the credit union has elected to wind up and dissolve and showing by what vote or consent such election was made. The certificate shall be filed in the office of the Secretary of State, and copies of the certificate certified by the Secretary of State shall be filed with the commissioner.

(Amended by Stats. 1981, Ch. 862, Sec. 4.)



15253

After a vote to dissolve a credit union no business may be carried on by the credit union except in the proper course of liquidation.

(Added by Stats. 1979, Ch. 112.)



15254

The committee or the liquidating agent in charge of liquidation may sue in the name and on behalf of the credit union, and may sell or otherwise dispose of the assets of the credit union, in whole or in part, at public or private sale.

(Added by Stats. 1979, Ch. 112.)



15255

After determining that all known debts and liabilities of the credit union have been paid or adequately provided for, the committee or the liquidating agent in charge of liquidation shall distribute all the remaining assets of the credit union among the members or shareholders. Each share is entitled to its proportionate amount of the assets according to the amount paid on that share.

(Added by Stats. 1979, Ch. 112.)



15257

When a credit union has completely wound up, all of its known debts and liabilities actually paid or adequately provided for or paid as far as its assets permit, and its known assets distributed, a majority of the committee or the liquidating agent in charge of liquidation shall sign and acknowledge a certificate stating that the credit union has been completely wound up, its known assets distributed, any tax or penalty due under the Bank and Corporation Franchise Tax Law paid, and its other known debts and liabilities actually paid or adequately provided for or paid as far as its assets permit and that the credit union is dissolved.

(Added by Stats. 1979, Ch. 112.)



15258

The certificate of dissolution shall be filed in the office of the Secretary of State and copies, certified by him, shall be filed in the office of the commissioner.

(Added by Stats. 1979, Ch. 112.)



15259

At any time during the liquidation process, the committee or the liquidating agent in charge of liquidation may be relieved of their duties at the discretion of the commissioner and the commissioner shall thereafter act as the liquidating agent or appoint a liquidating agent to complete the dissolution of the credit union.

(Added by Stats. 1979, Ch. 112.)



15260

Where the commissioner finds that on the date of filing with the Secretary of State of the certificate of election to wind up and dissolve, the credit union does not have sufficient assets to return to its shareholders their investment in full, the credit union shall not be liable for the costs of administration assessed under Article 4 (commencing with Section 14350) of Chapter 3.

(Added by Stats. 1979, Ch. 112.)






ARTICLE 3 - Conversion Into Federal Credit Unions

15300

A credit union may convert itself into a federal credit union by following the procedure contained in this article.

(Repealed and added by Stats. 1979, Ch. 112.)



15301

Upon recommendation of the board of directors the members of any credit union may by an affirmative majority vote of such members resolve to convert such credit union into a federal credit union. For the purposes of this article, an “affirmative majority vote of such members” means that the vote by the members to convert the credit union into a federal credit union is approved or ratified by the affirmative vote of a majority of the votes represented and voting at a duly held meeting at which a quorum is present (which affirmative votes also constitute a majority of the required quorum) or written ballot in conformity with Section 7513 of the Corporations Code or by the affirmative vote or written ballot as may be provided in the bylaws pursuant to subdivision (e) of Section 7151 of the Corporations Code.

(Amended by Stats. 1993, Ch. 399, Sec. 2. Effective January 1, 1994.)



15302

Within 10 days after the meeting or written vote at which the members determine to convert into a federal credit union, the credit union shall file with the commissioner a certificate verified by the board of directors of such credit union. The certificate shall contain a copy of the minutes of the meeting or a copy of the written ballot and the results of the written vote and a statement that the members have approved the determination to convert such credit union into a federal credit union. A copy of such certificate shall be filed with the Secretary of State.

(Amended by Stats. 1980, Ch. 413, Sec. 6.)



15303

A certified copy of the certificate required by Section 15302 filed in the office of the Secretary of State is presumptive evidence of the holding of the meeting or written vote and the action taken thereat.

(Amended by Stats. 1980, Ch. 413, Sec. 7.)



15304

After the meeting or the written vote of the members, the credit union shall take such action as is necessary to make it a federal credit union, and within 10 days after receipt of the federal charter, the credit union shall file with the commissioner and with the Secretary of State, a copy of the charter issued to such credit union by the National Credit Union Administration or a certificate showing the organization of such credit union as a federal credit union certified by or on behalf of the National Credit Union Administration. Upon the filing of such instrument with the Secretary of State the credit union ceases to be a state credit union and is a federal credit union.

(Amended by Stats. 1980, Ch. 413, Sec. 8.)



15305

At the time the conversion into a federal credit union becomes effective, the credit union ceases to be supervised by this state and all of the property of the credit union, including all of its right, title, and interest in and to all property of every kind and character immediately, by operation of law and without any conveyance, or transfer and without any further act or deed, is vested in the credit union under its new name and style as a federal credit union and under its new jurisdiction.

(Repealed and added by Stats. 1979, Ch. 112.)



15306

The converted federal credit union shall have, hold, and enjoy the property mentioned in Section 15305 in its own right as fully and to the same extent as the property was possessed, held, and enjoyed by it as a state credit union and the federal credit union shall continue responsible for all of the obligations of the state credit union to the same extent as though the conversion had not taken place. The federal credit union shall be merely a continuation of the state credit union under a new name and new jurisdiction and such revision of its corporate structure as is considered necessary for its proper operation under the new jurisdiction.

(Added by Stats. 1979, Ch. 112.)






ARTICLE 4 - Conversion of Federal Credit Union

15350

Upon recommendation of its board of directors, any federal credit union may convert into a credit union under the laws of this state by complying with the requirements of the Federal Credit Union Act (12 U.S.C. Sec. 1771) and on obtaining a certificate pursuant to Chapter 2 (commencing with Section 14100) of this division.

(Amended by Stats. 1981, Ch. 765, Sec. 4.)



15351

The officers and directors of the federal credit union shall be the officers and directors of the credit union after conversion takes effect, to hold office until their successors are elected and qualified.

(Added by Stats. 1979, Ch. 112.)



15352

The commissioner may conduct a joint audit of the federal credit union with federal auditors. Upon completion of such audit, he shall issue a certificate to the National Credit Union Administration showing the results of such audit. The commissioner may also certify that the transfer of the assets and liabilities from the federal credit union to a credit union subject to the laws of this state has been effected in compliance with the applicable laws of this state. The costs of the audit mentioned in this section shall constitute a charge against the credit union.

(Added by Stats. 1979, Ch. 112.)



15353

Copies of the minutes of the proceedings of the meeting of the members or the written ballot and the record of written vote of the members in which they voted to convert into a state credit union, verified by the board of directors of the credit union, shall be filed within 10 days after the meeting or written vote with the commissioner, and, in duplicate, with the National Credit Union Administration.

(Amended by Stats. 1980, Ch. 413, Sec. 9.)



15354

The verified copies of the minutes of the meeting or the record of written vote, when filed as required by Section 15353, are presumptive evidence of the holding of, and the action taken at, the meeting or the written vote.

(Amended by Stats. 1980, Ch. 413, Sec. 10.)



15355

After an affirmative vote as provided in Section 15350, the federal credit union shall take or cause to be taken such action in the manner prescribed and authorized by this division as shall make it a credit union of this state. The directors shall file the documents and take such proceedings as are required by this division in the case of the original incorporation of a credit union.

(Amended by Stats. 1979, Ch. 811.)



15356

The directors of a credit union converted from a federal credit union may insert in the articles of incorporation the following statement: “This credit union is incorporated by conversion from a federal credit union.”

(Added by Stats. 1979, Ch. 112.)



15357

Within 10 days after the filing of the articles of incorporation with the Secretary of State, there shall be filed, with the National Credit Union Administration, two copies of the articles of incorporation, certified by the Secretary of State.

(Added by Stats. 1979, Ch. 112.)



15358

Upon the filing of the articles of incorporation with the Secretary of State and the issuance of a certificate by the commissioner authorizing the federal credit union to act as a credit union under the laws of this state, the credit union ceases to be a federal credit union and is a credit union under the laws of this state. All of the property of the credit union immediately, by operation of law and without any further act, is vested in the credit union under its new name and existence as a credit union under the laws of this state.

(Amended by Stats. 1981, Ch. 765, Sec. 5.)



15359

The converted credit union shall have, hold, and enjoy the property mentioned in Section 15358 in its own right as fully and to the same extent as the property was possessed, held, and enjoyed by it as a federal credit union and the converted credit union continues responsible for all of the obligations of the federal credit union to the same extent as though conversion had not taken place. The converted credit union is merely a continuation of the federal credit union under a new name and new jurisdiction and such revision of its corporate structure as is considered necessary for its proper operation under the new jurisdiction.

(Added by Stats. 1979, Ch. 112.)









CHAPTER 10 - Central Credit Union

ARTICLE 1 - Definition

15400

“Central credit union” means a credit union whose membership includes, but is not limited to, other credit unions, members of credit unions, credit union employees, employees of organizations serving credit unions, and the families of such members and any common bond set out in subdivision (a) of Section 14155.

(Amended by Stats. 1984, Ch. 452, Sec. 6.)






ARTICLE 2 - General

15450

Central credit unions may be organized and operated under this division. Each such credit union shall use the word “central” in its official name.

(Added by Stats. 1979, Ch. 112.)



15451

(a) A central credit union may, with the approval of the commissioner and under such regulations as he shall prescribe, admit to membership groups of employees of a common employer, including the employer, whose place of employment is located within 25 miles of the principal office of the central credit union, or is located within the boundaries of a greater or lesser geographic area prescribed by the commissioner, upon application made by the employer and approval of the board of directors of the central credit union.

(b) In the event the employee group qualifies under the provisions of Section 14154, these employees may organize a separate credit union. The central credit union may, upon a plan approved by the commissioner, transfer the member accounts of these employees to any credit union formed by them.

(Amended by Stats. 1982, Ch. 691, Sec. 17.)









CHAPTER 11 - Foreign (Other State) Credit Unions

ARTICLE 1 - General Provisions

16000

This chapter may be cited as the “Foreign (Other State) Credit Union Law.”

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16001

In this chapter:

(a) “Branch business” means the business of issuing share accounts, certificates for funds, and share drafts, receiving deposits, paying checks, making loans and other obligations, and other activities that the commissioner may specify by order or regulation.

(b) “California branch office,” when used with respect to a foreign (other state) credit union, means an office in this state at which the foreign (other state) credit union engages in branch business.

(c) (1) “California facility,” when used with respect to a foreign (other state) credit union, means an office in this state at which the foreign (other state) credit union engages in business other than branch business.

(2) In the case of an employer-supported foreign (other state) credit union, a “California facility” does not include a table, counter, or booth on the premises of the employer’s place of business at which a volunteer of the foreign (other state) credit union provides information or services to members but does not engage in branch business.

(d) “Foreign nation” means any nation other than the United States, including, without limitation, any subdivision, territory, trust territory, dependency, colony, or possession of any nation other than the United States.

(e) “Foreign (other nation) credit union” means any credit union or similar institution that is organized under the laws of a foreign nation.

(f) “Foreign (other state) credit union” means a credit union that is organized under the laws of any state of the United States other than this state.

(g) “Home state,” when used with respect to a foreign (other state) credit union, means the state of the United States under which the foreign (other state) credit union is organized.

(h) “Home state regulator,” when used with respect to a foreign (other state) credit union, means the state regulatory agency in the home state of the foreign (other state) credit union which has primary regulatory authority over the foreign (other state) credit union.

(i) “State of the United States” means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16002

Nothing in this chapter shall be deemed to authorize a foreign (other nation) credit union to transact business in this state.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16003

No foreign (other state) credit union may establish or maintain a California branch office or California facility unless it is qualified to transact intrastate business under Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code, except as provided in Section 8910 of the Corporations Code.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16004

No foreign (other state) credit union may establish a California branch office or California facility unless its deposit or share accounts are insured by the National Credit Union Administration or other insurer that is not unsatisfactory to the commissioner.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16005

Each application filed with the commissioner under this chapter or under any regulation or order issued under this chapter shall be in the form, shall contain the information, shall be signed in the manner, and shall (if the commissioner requires by regulation or order) be verified in the manner that the commissioner may by regulation or order require.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16006

Fees shall be paid to and collected by the commissioner as follows:

(a) The fee for an application by a foreign (other state) credit union that is not licensed to transact business in this state for approval to establish a branch office is one thousand dollars ($1,000).

(b) The fee for an application by a foreign (other state) credit union that is licensed to transact business in this state for approval to establish a California branch office is five hundred dollars ($500).

(c) The fee for issuing a license to establish and maintain a California branch office or California facility is twenty-five dollars ($25).

(d) Each foreign (other state) credit union that on June 1 of any year maintains one or more California branch offices or California facilities shall pay, on or before the following July 1, a fee of two hundred fifty dollars ($250) per California branch office and one hundred dollars ($100) per California facility. However, the maximum fee shall be not more than one thousand dollars ($1,000).

(e) If the commissioner makes an examination in connection with a pending application, the foreign (other state) credit union making the application shall pay a fee for the examination at the rate of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(f) If the commissioner makes an examination of a foreign (other state) credit union that maintains a California branch office or California facility, the foreign (other state) credit union shall pay a fee for the examination at the rate of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16007

(a) Not less than 30 days before a foreign (other state) credit union establishes a California branch office or a California facility, the foreign (other state) credit union shall file with the commissioner, in the form that the commissioner may by regulation or order require, an appointment irrevocably appointing the commissioner and the commissioner’s successor from time to time in office to be the foreign (other state) credit union’s attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the foreign (other state) credit union or any of its successors that arises out of the activities of the California branch office or California facility after the appointment has been filed, with the same force and validity as if served personally on the foreign (other state) credit union or its successors, as the case may be.

(b) Any foreign (other state) credit union that maintains a California branch office or California facility that has not filed with the commissioner an appointment pursuant to subdivision (a) is deemed by the maintenance of the branch office or facility to have appointed the commissioner as its attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the foreign (other state) credit union or any of its successors that arises out of the activities of the California branch office or California facility, with the same force and validity as if served personally on the credit union or its successor, as the case may be.

(c) Service may be made on a foreign (other state) credit union that has appointed or is deemed to have appointed the commissioner as its attorney for service of process by leaving a copy of the process at any office of the commissioner. However, the service is not effective unless (1) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the foreign (other state) credit union served at the last address on file with the commissioner for any of the foreign (other state) credit union’s offices in this state or at its head office, and (2) an affidavit of compliance with this subdivision by the party making the service is filed in the case on or before the return date if any, or within any further time that the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16008

In administering the provisions of this chapter, the commissioner may share information with federal and home state regulators of foreign (other state) credit unions.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16009

A foreign (other state) credit union that is licensed to establish an office shall post at a conspicuous place at the office a notice to the public which states the name of the foreign (other state) credit union, the type of office it is, and the state of the United States under whose laws it was organized or chartered.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16010

No license shall be transferable or assignable.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16011

Whenever a foreign (other state) credit union is licensed to establish more than one office, it shall designate one of its offices as its primary office.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16012

Each foreign (other state) credit union that is licensed to establish an office shall conduct all of the business of the office in a single building or in adjoining buildings. However, with prior to notice to the commissioner, the foreign (other state) credit union may conduct part of the business of the office elsewhere in the same vicinity.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16013

Whenever any provision of this chapter or of any regulation or order issued under this chapter which is applicable to or with respect to a foreign (other state) credit union that maintains a California branch office or California facility is inconsistent with any provision of any other chapter of this division, the provision of the other chapter applies, and the latter provision does not apply.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)






ARTICLE 2 - Establishment of a California Branch Office or California Facility

16020

(a) Except for the activities described in paragraph (2) of subdivision (c) of Section 16001, no foreign (other state) credit union shall transact business in this state except at a branch office or facility that it is licensed to maintain and at which it is permitted by this chapter to transact the business transacted.

(b) Subdivision (a) shall not be deemed to prohibit any of the following:

(1) Any foreign (other state) credit union from carrying on the activities described in subdivision (d) of Section 191 of the Corporations Code.

(2) The advertising or solicitation of shares or deposits in this state by a foreign (other state) credit union made through the media of the mail, radio, television, magazines, newspapers, the Internet, or similar media, provided that shares or deposits are not accepted or received in this state.

(3) The acceptance of loan applications through agents in this state, provided the loan applications are approved or rejected, and the loans are funded, outside of this state.

(c) For the purposes of subdivision (a), no foreign (other state) credit union shall be deemed to be transacting business in this state merely because a majority-owned subsidiary transacts business in this state.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16021

(a) No foreign (other state) credit union shall establish or maintain a California branch office unless the commissioner shall have first approved its establishment and issued a license authorizing the foreign (other state) credit union to maintain the California branch office.

(b) Notwithstanding subdivision (a), this article does not apply to any branch office or other office in this state of a foreign (other state) credit union that was established prior to January 1, 2001, in compliance with existing law.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16022

(a) If the commissioner finds all of the following with respect to an application by a foreign (other state) credit union for approval to establish a California branch office, the commissioner shall approve the application:

(1) That the foreign (other state) credit union, the directors and officers of the foreign (other state) credit union, and the proposed management of the branch office are each of good character and sound financial standing.

(2) That the financial history and condition of the foreign (other state) credit union are satisfactory.

(3) That the management of the foreign (other state) credit union and the proposed management of the branch office are adequate.

(4) That it is reasonable to believe that, if licensed to maintain the branch office, the foreign (other state) credit union will operate the branch office in a safe and sound manner and in compliance with all applicable laws, regulations, and orders.

(5) That the foreign (other state) credit union’s plan to establish and to maintain the branch office affords reasonable promise of successful operation.

(6) That the foreign (other state) credit union’s establishment and maintenance of the branch office will promote the convenience and advantage of its members, and is necessary or convenient to meet the needs of the foreign (other state) credit union’s members.

(7) Not more than 50 percent of the members of the foreign (other state) credit union are or will be residents of this state.

If the commissioner finds otherwise, the commissioner shall deny the application.

(b) Whenever an application by a foreign (other state) credit union for approval to establish a California branch office has been approved and all conditions precedent to the issuance of a license authorizing the foreign (other state) credit union to maintain the California branch office have been fulfilled, the commissioner shall issue the license.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16023

The approval of an application for approval to establish a California branch office shall be revoked by operation of law if the applicant foreign (other state) credit union does not establish and maintain the California branch office within one year after the date of the approval, unless prior to the expiration of the one-year period the commissioner extends the time within which the foreign (other state) credit union may establish the California branch office.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16024

(a) Within 30 days of establishing a California facility, a foreign (other state) credit union shall notify the commissioner in writing of its intent to establish a California facility. The notice shall identify the proposed location of the facility, describe its proposed activities, and contain any other information which the commissioner may by regulation or order specify.

(b) A foreign (other state) credit union shall not commence business at a proposed facility without a license having been issued by the commissioner.

(Amended by Stats. 2001, Ch. 159, Sec. 93. Effective January 1, 2002.)






ARTICLE 5 - Relocation or Discontinuance of California Branch Office or California Facility

16075

Within 10 days of relocating a California branch office or California facility, a foreign (other state) credit union shall file a report with the commissioner which contains the information specified by the commissioner by regulation or order. The foreign (other state) credit union shall not conduct business at the new location of the California branch office or California facility without a license issued by the commissioner for the new location.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16076

Not less than 30 days before a foreign (other state) credit union discontinues a California branch office or California facility, it shall file a report with the commissioner which contains the information specified by the commissioner by regulation or order.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16077

Promptly after a foreign (other state) credit union relocates or discontinues a California branch office or California facility pursuant to this article, the foreign (other state) credit union shall surrender to the commissioner the license which authorized the foreign (other state) credit union to maintain the California branch office or California facility at the old or discontinued site.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)






ARTICLE 6 - Conduct of Credit Union Business

16100

(a) A foreign (other state) credit union that has a license to establish and maintain an office in this state may engage in activities at such office as may be authorized under the laws of its home state and the laws of this state that are applicable to credit unions.

(b) Nothing in subdivision (a) authorizes a foreign (other state) credit union to engage in any activity at a California branch office or California facility that it is not authorized to transact or is prohibited from transacting under the law of its home state or that credit unions organized under the laws of this state are not authorized to transact or are prohibited from transacting.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16101

(a) The following provisions of this division apply to a foreign (other state) credit union that maintains a California branch office or California facility with respect to its business in this state as if the foreign (other state) credit union were a credit union organized under the laws of this state:

(1) Section 14203.

(2) Section 14204.

(3) Section 14208.

(4) Section 14210.

(5) Section 14256.

(6) Section 14409.

(7) Section 14409.2.

(8) Section 14602.

(9) Section 14652.5.

(10) Section 14655, to the extent promissory notes of the type described in this section are carried on the books of a branch office of a foreign (other state) credit union.

(11) Section 14656, to the extent promissory notes of the type described in this section are carried on the books of a branch office of a foreign (other state) credit union.

(12) Article 8 (commencing with Section 14750) of Chapter 4.

(13) Article 1 (commencing with Section 14850) of Chapter 6.

(14) Article 1 (commencing with Section 14950) of Chapter 7.

(15) Article 2 (commencing with Section 15001) of Chapter 7.

(16) Article 3 (commencing with Section 15050) of Chapter 7, to the extent loans of the type described in that article are carried on the books of a branch office of a foreign (other state) credit union.

(17) Section 15102.

(b) The laws of this state that are applicable to the activities, operations, and transactions of credit unions organized under the laws of this state, other than the laws in this division, similarly shall apply to the activities, operations, and transactions of a foreign (other state) credit union in this state. Those laws include, but are not limited to, consumer protection laws and laws relating to creditor rights and remedies, mortgages and deeds of trust, bank deposits and collections, and negotiable instruments.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16102

(a) Any foreign (other state) credit union that is authorized to and does maintain a California branch office or California facility is exempted from the restrictions of Section 1 of Article XV of the California Constitution relating to rates of interest upon the loan or forbearance of any money, goods, or things in action or on accounts after demand.

(b) This section does not exempt a foreign (other state) credit union or any subsidiary from complying with all other laws and regulations governing the business in which the foreign (other state) credit union or subsidiary is engaged.

(c) This section creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the California Constitution.

(d) This section does not authorize a foreign (other state) credit union or any subsidiary to charge an interest rate on a loan or forbearance in excess of any limitation that exists under the laws of its home state.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16103

(a) A foreign (other state) credit union that is licensed to establish and maintain an office or offices in this state shall keep the assets of the offices separate and apart from the assets of its business outside this state, if required by written order of the commissioner.

(b) Persons who are creditors of a foreign (other state) credit union as a result of the business of an office of the foreign (other state) credit union in this state shall be entitled to priority over other creditors with respect to the assets of the business in this state of the foreign (other state) credit union.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)






ARTICLE 7 - Examination, Reports, and Records

16150

(a) The commissioner may at any time investigate into the affairs and examine the books, accounts, and other records of a foreign (other state) credit union and of any subsidiary thereof.

(b) The commissioner and any person designated by him or her shall have free access to any office of the foreign (other state) credit union and to its books, accounts, and other records.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16151

The commissioner may make any examination of a foreign (other state) credit union at any office of the commissioner. The commissioner may make an examination of any office, within or outside of this state, of a foreign (other state) credit union that maintains an office in this state.

(Amended by Stats. 2003, Ch. 404, Sec. 18. Effective January 1, 2004.)



16152

(a) Each foreign (other state) credit union shall, within 10 days after receipt or within any extended time that the commissioner may specify, file with the commissioner a copy of any audit report obtained by, and of any examination report prepared for or of, the foreign (other state) credit union.

(b) Each foreign (other state) credit union shall file with the commissioner a copy of any response made by the foreign (other state) credit union to an audit or examination report referred to in subdivision (a) within 10 days after making the response or within any extended time that the commissioner may specify.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16153

A foreign (other state) credit union shall file with the commissioner any other report as the commissioner may from time to time require. Each report shall be in the form, contain the information, and be filed on the date, as may be prescribed by the commissioner.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16154

A foreign (other state) credit union that maintains a California branch office or California facility, if required by the commissioner, shall make, keep, and preserve, at the branch office, facility, or at any other place that the commissioner may by regulation or order approve, the books, accounts, and other records relating to the business of the California branch office or California facility, in the form, in the manner, and for the time that the commissioner may by regulation or order require.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)






ARTICLE 9 - Enforcement

16200

(a) The commissioner may bring an action in the name of the people of this state in the superior court to enjoin any violation of, to enforce compliance with, or to collect any penalty or other liability imposed under this division or any regulation or order issued under this chapter. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted, and a monitor, receiver, conservator, or other designated fiduciary or officer of the court may be granted as appropriate.

(b) A receiver, monitor, conservator, or other designated fiduciary officer of the court appointed by the court pursuant to this section may, with the approval of the court, exercise all of the powers of the defendant’s officers, directors, partners, trustees, or persons who exercise similar powers and perform similar duties, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the commissioner, or a receiver, monitor, conservator, or other designated fiduciary or officer of the court by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the court.

(c) If the commissioner finds that it is in the public interest, the commissioner may include in a claim for restitution, disgorgement, or damages on behalf of the person injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award ancillary relief.

(d) The provisions of this section that authorize the commissioner to bring actions and seek relief are not intended to, and do not, affect any right that any other person may have to bring the same or similar actions or to seek the same or similar relief.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16200.5

(a) If the commissioner finds that any person has violated, or that there is reasonable cause to believe that any person is about to violate, Section 16020, the commissioner may order the person to cease and desist from the violation unless and until the person is issued a license.

(b) (1) Within 30 days after an order is issued pursuant to subdivision (a), the person to whom the order is directed may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence a hearing within 15 business days after the application is filed with him or her (or within such longer period to which the person consents), the order shall be deemed rescinded. At the hearing the commissioner shall affirm, modify, or rescind the order.

(2) The right of any person, to whom an order is issued under subdivision (a), to petition for judicial review of the order shall not be affected by the failure of the person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16201

If, after notice and hearing, the commissioner finds that any person has violated any provision of this chapter or of any regulation or order issued under this chapter, the commissioner may order the person to pay to the commissioner a civil penalty imposed pursuant to Section 216.3.

(Amended by Stats. 2003, Ch. 445, Sec. 16. Effective January 1, 2004.)



16202

If, after notice and hearing, the commissioner finds any of the following with respect to a foreign (other state) credit union that is licensed to maintain an office in this state, the commissioner may issue an order suspending or revoking the license of the foreign (other state) credit union:

(a) That the foreign (other state) credit union has violated a provision of this division or of any regulation or order issued under this division or a provision of any other applicable law, regulation, or order.

(b) That the foreign (other state) credit union is transacting the business in this state or elsewhere in an unsafe or unsound manner.

(c) That the foreign (other state) credit union is in unsafe or unsound condition.

(d) That the foreign (other state) credit union has ceased to operate its office.

(e) That the foreign (other state) credit union is insolvent in that it has ceased to pay its debts in the ordinary course of business, it cannot pay its debts as they become due, or its liabilities, including share accounts and certificates for funds, exceed its assets.

(f) That the foreign (other state) credit union has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due.

(g) That the foreign (other state) credit union is the subject of an order for relief in bankruptcy or has sought other relief under any bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for such relief under any such law against the foreign (other state) credit union, and the foreign (other state) credit union has by any affirmative act approved of or consented to the action or the relief has been granted.

(h) That a receiver, liquidator, or conservator has been appointed for the foreign (other state) credit union or that any proceeding for an appointment or any similar proceeding has been initiated in the home state of the foreign (other state) credit union.

(i) That the existence of the foreign (other state) credit union or the authority of the foreign (other state) credit union to transact banking business under the laws of the home state of the foreign (other state) credit union has been suspended or terminated.

(j) That any fact or condition exists that, if it had existed at the time when the foreign (other state) credit union applied for approval to transact business in this state, would have been grounds for denying the application.

(Amended by Stats. 2009, Ch. 500, Sec. 38. Effective January 1, 2010.)



16203

(a) If the commissioner finds that any of the factors set forth in Section 16202 is true with respect to any foreign (other state) credit union that is licensed to maintain an office in this state and that it is necessary for the protection of the interests of creditors of the foreign (other state) credit union’s business in this state or, in any case, for the protection of the public interest that the commissioner immediately suspend or revoke the license of the foreign (other state) credit union, the commissioner may issue an order suspending or revoking the license of the foreign (other state) credit union.

(b) (1) Within 30 days after an order is issued pursuant to subdivision (a), the foreign (other state) credit union to which the order is issued may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence the hearing within 15 business days after the application is filed with the commissioner (or within any longer period to which the foreign (other state) credit union consents), the order shall be deemed rescinded. Within 30 days after the hearing, the commissioner shall affirm, modify, or rescind the order; otherwise, the order shall be deemed rescinded.

(2) The right of any foreign (other state) credit union to which an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the foreign (other state) credit union to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16204

Any foreign (other state) credit union whose license to maintain an office is suspended or revoked shall immediately surrender the license to the commissioner.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16205

(a) Any foreign (other state) credit union to which an order is issued under Section 16202 or 16203 may apply to the commissioner to modify or rescind the order. The commissioner shall not grant the application unless the commissioner finds that it is in the public interest to do so and that it is reasonable to believe that the foreign (other state) credit union will, if and when it is again authorized to maintain an office, comply with all applicable provisions of this division and of any regulation or order issued under this division.

(b) The right of any foreign (other state) credit union to which an order is issued under Section 16202 or 16203 to petition for judicial review of the order shall not be affected by the failure of the foreign (other state) credit union to apply to the commissioner pursuant to subdivision (a) to modify or rescind the order.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)



16206

(a) If the commissioner finds that any of the factors set forth in Section 16202 is true with respect to any foreign (other state) credit union which is authorized to transact business in this state and that it is necessary for the protection of the interests of the creditors of the business of the foreign (other state) credit union in this state or for the protection of the public interest that he or she take immediate possession of the property and business of the foreign (other state) credit union, the commissioner may by order forthwith take possession of the property and business of the foreign (other state) credit union and retain possession until the foreign (other state) credit union resumes business in this state or is finally liquidated. The foreign (other state) credit union may, with the consent of the commissioner, resume business in this state under the conditions as the commissioner may prescribe.

(b) (1) Whenever the commissioner takes possession of the property and business of a foreign (other state) credit union pursuant to subdivision (a), the foreign (other state) credit union may, within 10 days, apply to the superior court in the county in which the primary office in this state of the foreign (other state) credit union is located to enjoin further proceedings. The court may, after citing the commissioner to show cause why further proceedings should not be enjoined and after a hearing, dismiss the application or enjoin the commissioner from further proceedings and order him or her to surrender the property and business of the foreign (other state) credit union to the foreign (other state) credit union or make any further order as may be just.

(2) The judgment of the court may be appealed by the commissioner or by the foreign (other state) credit union in the manner provided by law for appeals from the judgment of a superior court to the court of appeal. In case the commissioner appeals the judgment of the court, the appeal shall operate as a stay of the judgment, and the commissioner shall not be required to post any bond.

(c) Whenever the commissioner takes possession of the property and business of a foreign (other state) credit union pursuant to subdivision (a), the commissioner shall conserve or liquidate the property and business of the foreign (other state) credit union in accordance with Sections 14301 to 14304, inclusive.

(d) When the commissioner has completed the liquidation of the property and business of a foreign (other state) credit union in this state, the commissioner shall transfer any remaining assets to the foreign (other state) credit union in accordance with any order the court may issue. However, in case the foreign (other state) credit union has an office in another state of the United States which is in liquidation and the assets of that office appear to be insufficient to pay in full the creditors of that office, the court shall order the commissioner to transfer to the liquidator of that office the amount of any remaining assets as appears to be necessary to cover the insufficiency. If there are two or more offices and the amount of remaining assets is less than the aggregate amount of insufficiencies with respect to those offices, the court shall order the commissioner to distribute the remaining assets among the liquidators of the offices in the manner as the court determines.

(Added by Stats. 2000, Ch. 612, Sec. 3. Effective January 1, 2001.)









CHAPTER 12 - Foreign (Other Nation) Credit Unions

ARTICLE 1 - General Provisions

16500

This chapter may be cited as the “Foreign (Other Nation) Credit Union Law.”

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16501

In this chapter:

(a) “Agency,” when used with respect to a foreign (other nation) credit union, means an office in this state at which the foreign (other nation) credit union transacts credit union business, other than branch business.

(b) “Branch business” means the business of issuing shares or certificates, receiving deposits, paying checks, making loans, and other activities that the commissioner may specify by order or regulation.

(c) “Branch office,” when used with respect to a foreign (other nation) credit union, means an office in this state at which the foreign (other nation) credit union engages in branch business.

(d) “Business in this state,” when used with respect to a foreign (other nation) credit union that is licensed to maintain one or more offices, includes the aggregate business of all of the offices.

(e) “Foreign nation” means any nation other than the United States, including, without limitation, any subdivision, territory, trust territory, dependency, colony, or possession of any nation other than the United States.

(f) “Foreign (other nation) credit union” means any credit union or similar institution that is organized under the laws of a foreign nation.

(g) “Foreign (other state) state credit union” means a credit union that is organized under the laws of a state of the United States other than California.

(h) “Home country,” when used with respect to a foreign (other nation) credit union, means the foreign nation under whose laws the foreign (other nation) credit union is organized.

(i) “Home country regulator,” when used with respect to a foreign (other nation) credit union, means the regulatory agency in the home country of the foreign (other nation) credit union that has primary regulatory authority over the foreign (other nation) credit union.

(j) (1) “License” means a license issued under this chapter, authorizing a foreign (other nation) credit union to maintain an office.

(2) To be “licensed” means to be issued or to hold a license.

(3) To be “licensed to transact business in this state,” when used with respect to a foreign (other nation) credit union, means that the foreign (other nation) credit union is licensed to maintain an agency or branch office.

(k) “Office,” when used with respect to a foreign (other nation) credit union, means a branch office, an agency, or a representative office maintained by the foreign (other nation) credit union.

(l) “Representative office,” when used with respect to a foreign (other nation) credit union, means an office in this state at which the foreign (other nation) credit union engages in representational functions but at which it does not transact business.

(m) “State of the United States” means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

(Amended by Stats. 2001, Ch. 159, Sec. 94. Effective January 1, 2002.)



16502

Nothing in this chapter shall apply to a foreign (other state) state credit union or be deemed to authorize a foreign (other state) state credit union to transact business in this state.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16503

No foreign (other nation) credit union may establish a branch office unless its deposit or share accounts are insured by the National Credit Union Administration or other insurer that is not unsatisfactory to the commissioner.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16504

Each application filed with the commissioner under this chapter or under any regulation or order issued under this chapter shall be in the form, shall contain the information, shall be signed in the manner, and shall (if the commissioner requires by regulation or order) be verified in the manner that the commissioner may by regulation or order require.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16505

Fees shall be paid to and collected by the commissioner as follows:

(a) The fee for filing with the commissioner an application by a foreign (other nation) credit union that is not licensed to transact business in this state for approval to establish a branch office shall be one thousand dollars ($1,000).

(b) The fee for filing with the commissioner an application by a foreign (other nation) credit union that is not licensed to transact business in this state for approval to establish an agency shall be five hundred dollars ($500).

(c) The fee for filing with the commissioner an application by a foreign (other nation) credit union that is licensed to transact business in this state for approval to establish a branch office shall be five hundred dollars ($500).

(d) The fee for filing with the commissioner an application by a foreign (other nation) credit union that is licensed to transact business in this state for approval to establish an agency shall be two hundred fifty dollars ($250).

(e) The fee for filing with the commissioner an application by a foreign (other nation) credit union for approval to establish a representative office shall be two hundred fifty dollars ($250).

(f) The fee for filing with the commissioner an application by a foreign (other nation) credit union for approval to relocate or to close an office shall be one hundred fifty dollars ($150).

(g) The fee for issuing a license shall be twenty-five dollars ($25).

(h) Each foreign (other nation) credit union that on June 1 of any year maintains one or more offices shall pay, on or before the following July 1, a fee of two hundred fifty dollars ($250) per branch office, one hundred dollars ($100) per agency, and fifty dollars ($50) per representative office.

(i) If the commissioner makes an examination in connection with a pending application, the foreign (other nation) credit union making the application shall pay a fee for the examination at the rate of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(j) If the commissioner makes an examination of a foreign (other nation) credit union that is licensed to maintain an office, the foreign (other nation) credit union shall pay a fee for the examination at the rate of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16506

(a) (1) No foreign (other nation) credit union shall be issued a license to maintain an office unless it shall have first filed with the commissioner, in the form that the commissioner may by regulation or order require, an appointment irrevocably appointing the commissioner and the commissioner’s successor from time to time in office to be the foreign (other nation) credit union’s attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the foreign (other nation) credit union or any of its successors that arises out of the activities in this state after the appointment has been filed, with the same force and validity as if served personally on the foreign (other nation) credit union or its successor, as the case may be.

(2) Any foreign (other nation) credit union that maintains an office in this state and that has not filed with the commissioner an appointment pursuant to paragraph (1) shall be deemed by the maintenance of that office to have appointed the commissioner as its attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the foreign (other nation) credit union or any of its successors that arises out of the activities in this state with the same force and validity as if served personally on the foreign (other nation) credit union or its successor, as the case may be.

(b) Service may be made on a foreign (other nation) credit union that has appointed or is deemed to have appointed the commissioner as its attorney for service of process by leaving a copy of the process at any office of the commissioner. However, the service is not effective unless (1) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the foreign (other nation) credit union served at its last address on file with the commissioner at any of its offices in this state or at its head office, and (2) an affidavit of compliance with this subdivision by the party making service is filed in the case on or before the return date, if any, or within any further time that the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16507

In administering the provisions of this chapter, the commissioner may share information with federal and home country regulators of foreign (other nation) credit unions.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16508

No license shall be transferable or assignable.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16509

A foreign (other nation) credit union that is licensed to establish an office shall post at a conspicuous place at the office a notice to the public which states the name of the foreign (other nation) credit union, the type of office it is, and the foreign country under whose laws it was organized or chartered.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16510

Whenever a foreign (other nation) credit union is licensed to establish more than one office, it shall designate one of its offices as its primary office.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16511

Each foreign (other nation) credit union that is licensed to establish an office shall conduct all of the business of the office in a single building or in adjoining buildings. However, with the approval of the commissioner, the foreign (other nation) credit union may conduct part of the business of the office elsewhere in the same vicinity.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16512

Whenever any provision of this chapter or of any regulation or order issued under this chapter that is applicable to or with respect to a foreign (other nation) credit union that maintains a branch office or facility is inconsistent with any provision of any other chapter of this division, the former provision applies, and the latter provision does not apply.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)






ARTICLE 2 - Representative Offices

16525

(a) No foreign (other nation) credit union shall establish or maintain an office in this state at which it engages in representational functions unless it is licensed to maintain a representative office, agency, or branch office at that place.

(b) (1) No person shall establish or maintain an office in this state as representative of a foreign (other nation) credit union unless the foreign (other nation) credit union is licensed to maintain the office as a representative office.

(2) For purposes of this chapter, if any person establishes or maintains an office in this state as representative of a foreign (other nation) credit union, the foreign (other nation) credit union shall be deemed to establish and maintain the office as a representative office.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16526

(a) No foreign (other nation) credit union shall establish or maintain a representative office unless the commissioner shall have first approved the establishment of the office and issued a license authorizing the foreign (other nation) credit union to maintain the office.

(b) If the commissioner finds the following with respect to an application by a foreign (other nation) credit union for approval to establish a representative office, the commissioner shall approve the application:

(1) That the foreign (other nation) credit union, the directors and executive officers of the foreign (other nation) credit union, and the proposed management of the office are each of good character and sound financial standing.

(2) That the financial history and condition of the foreign (other nation) credit union are satisfactory.

(3) That the management of the foreign (other nation) credit union and the proposed management of the office are adequate.

(4) That it is reasonable to believe that, if licensed to maintain the office, the foreign (other nation) credit union will operate the office in compliance with all applicable laws, regulations, and orders.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) credit union for approval to establish a representative office has been approved and all conditions precedent to the issuance of a license authorizing the foreign (other nation) credit union to maintain the office have been fulfilled, the commissioner shall issue the license.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16527

(a) No foreign (other nation) credit union that is licensed to maintain a representative office shall relocate the office unless the commissioner shall have first approved the relocation and issued a license authorizing the credit union to maintain the office at the new site.

(b) (1) In case the new site of a representative office is in the same vicinity as the old site, the commissioner shall approve an application by a foreign (other nation) credit union for approval to relocate the representative office if the commissioner finds that the relocation of the office will not be substantially detrimental to the public convenience and advantage.

(2) In case the new site of a representative office is not in the same vicinity as the old site, the commissioner shall approve an application by a foreign (other nation) credit union for approval to relocate the representative office if the commissioner finds both of the following:

(i) The relocation of the office from the old site will not be substantially detrimental to the public convenience and advantage in the area that is primarily served by the office at the old site.

(ii) The relocation of the office to the new site will promote the public convenience and advantage.

If the commissioner does not make the findings required under either paragraph (1) or (2), the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) credit union for approval to relocate a representative office has been approved and all conditions precedent to the issuance of a license authorizing the foreign (other nation) credit union to maintain the office at the new site have been fulfilled, the commissioner shall issue the license.

(d) Promptly after a foreign (other nation) credit union that is licensed to maintain a representative office relocates the office, the foreign (other nation) credit union shall surrender to the commissioner the license that authorized it to maintain the office at the old site.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16528

A foreign (other nation) credit union that is licensed to maintain a representative office may, subject to any regulations that the commissioner may prescribe, engage in representational functions at the office but shall not solicit or accept share accounts or deposits or otherwise transact business at the office.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16529

(a) (1) No foreign (other nation) credit union that is licensed to maintain a representative office shall close the office unless the commissioner shall have first approved the closing.

(2) Paragraph (1) shall not be deemed to prohibit a foreign (other nation) credit union that is licensed to maintain a representative office from closing the office in accordance with Article 8 (commencing with Section 16800).

(b) If the commissioner finds, with respect to an application by a foreign (other nation) credit union for approval to close a representative office, that the closing of the office will not be substantially detrimental to the public convenience and advantage, the commissioner shall approve the application. If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) credit union for approval to close a representative office has been approved and all conditions precedent to the closing have been fulfilled, the foreign (other nation) credit union may close the office and shall promptly thereafter surrender to the commissioner the license that authorized it to maintain the office.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16530

The approval of an application for approval to establish a representative office shall be revoked by operation of law if the applicant foreign (other nation) credit union does not establish and maintain the office within one year after the date of the approval, unless prior to the expiration of the one-year period the commissioner extends the time within which the foreign (other nation) credit union may establish the representative office.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)






ARTICLE 3 - Branch Offices and Agencies

16550

(a) No foreign (other nation) credit union shall transact business in this state except at a branch office or agency that it is licensed to maintain and at which it is permitted by this chapter to transact the business transacted.

(b) Subdivision (a) shall not be deemed to prohibit any of the following:

(1) Any foreign (other nation) credit union from carrying on the activities described in subdivision (d) of Section 191 of the Corporations Code.

(2) The advertising or solicitation of shares or deposits in this state by a foreign (other nation) credit union made through the media of the mail, radio, television, magazines, newspapers, the Internet, or similar media, provided that shares or deposits are not accepted or received in this state.

(3) The acceptance of loan applications through agents in this state, provided the loan applications are approved or rejected, and the loans are funded, outside of this state.

(c) For the purposes of subdivision (a), no foreign (other nation) credit union shall be deemed to be transacting business in this state merely because a majority-owned subsidiary transacts business in this state.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16551

No foreign (other nation) credit union shall be licensed to maintain a branch office or agency unless it is qualified to transact intrastate business in this state under Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code, except as provided in Section 8910 of the Corporations Code.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16552

(a) No foreign (other nation) credit union shall establish or maintain a branch office or agency unless the commissioner shall have first approved its establishment and issued a license authorizing the foreign (other nation) credit union to maintain the branch office or agency.

(b) If the commissioner finds all of the following with respect to an application by a foreign (other nation) credit union for approval to establish a branch office or agency, the commissioner shall approve the application:

(1) That the foreign (other nation) credit union, the directors and officers of the foreign (other nation) credit union, and the proposed management of the office are each of good character and sound financial standing.

(2) That the financial history and condition of the foreign (other nation) credit union are satisfactory.

(3) That the management of the foreign (other nation) credit union and the proposed management of the office are adequate.

(4) That it is reasonable to believe that, if licensed to maintain the office, the foreign (other nation) credit union will operate the office in a safe and sound manner and in compliance with all applicable laws, regulations, and orders.

(5) That the foreign (other nation) credit union’s plan to establish and to maintain the office affords reasonable promise of successful operation.

(6) That the foreign (other nation) credit union’s establishment and maintenance of the office will promote the public convenience and advantage, and is necessary or convenient to meet the needs of the foreign (other nation) credit union’s members.

(7) Not more than 50 percent of the members of the foreign (other nation) credit union are or will be residents of this state.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) credit union for approval to establish a branch office or agency has been approved and all conditions precedent to the issuance of a license authorizing the foreign (other nation) credit union to maintain the branch office or agency have been fulfilled, the commissioner shall issue the license.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16553

The approval of an application for approval to establish a branch office or agency shall be revoked by operation of law if the applicant foreign (other nation) credit union does not establish and maintain the office within one year after the date of the approval, unless prior to the expiration of the one-year period the commissioner extends the time within which the foreign (other nation) credit union may establish the branch office or agency.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16554

(a) No foreign (other nation) credit union which is licensed to maintain a branch office or agency shall relocate the office unless the commissioner shall have first approved the relocation and issued a license authorizing the foreign (other nation) credit union to maintain the office at the new site.

(b) (1) In case the new site of the office is in the same vicinity as the old site, the commissioner shall approve an application by a foreign (other nation) credit union for approval to relocate a branch office or agency if the commissioner finds all of the following:

(A) That it will not be unsafe or unsound for the foreign (other nation) credit union to relocate the office.

(B) That the relocation of the office will not be substantially detrimental to the public convenience and advantage, or that the relocation is necessary in the interests of the safety and soundness of the foreign (other nation) credit union.

(2) In case the new site of the office is not in the same vicinity as the old site, the commissioner shall approve an application by a foreign (other nation) credit union for approval to relocate a branch office or agency if the commissioner finds all of the following:

(A) That the foreign (other nation) credit union’s plan to relocate the office and to maintain the office at the new site affords reasonable promise of successful operation.

(B) That the relocation of the office from the old site will not be substantially detrimental to the public convenience and advantage in the area which is primarily served by the office at the old site, or that the relocation is necessary in the interests of the safety and soundness of the foreign (other nation) credit union.

(C) That the relocation of the office to the new site will promote the public convenience and advantage.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) credit union for approval to relocate a branch office or agency has been approved and all conditions precedent to the issuance of a license authorizing the foreign (other nation) credit union to maintain the office at the new site have been fulfilled, the commissioner shall issue the license.

(d) Promptly after a foreign (other nation) credit union that is licensed to maintain a branch office or agency relocates the office, the foreign (other nation) credit union shall surrender to the commissioner the license which authorized it to maintain the office at the old site.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16555

(a) (1) No foreign (other nation) credit union that is licensed to maintain a branch office or agency shall close the office unless the commissioner shall have first approved the closing.

(2) Paragraph (1) shall not be deemed to prohibit a foreign (other nation) credit union that is licensed to maintain a branch office or agency from closing an office in accordance with Article 8 (commencing with Section 16800).

(b) If the commissioner finds the following with respect to an application by a foreign (other nation) credit union for approval to close a branch office or agency, the commissioner shall approve the application:

(1) That it will not be unsafe or unsound for the foreign (other nation) credit union to close the office.

(2) That the closing of the office will not be substantially detrimental to the public convenience and advantage or that the closing of the office is necessary in the interests of the safety and soundness of the foreign (other nation) credit union.

If the commissioner finds otherwise, the commissioner shall deny the application.

(c) Whenever an application by a foreign (other nation) credit union for approval to close a branch office or agency has been approved and all conditions precedent to the closing have been fulfilled, the foreign (other nation) credit union may close the office and shall promptly thereafter surrender to the commissioner the license which authorized it to maintain the office.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)






ARTICLE 6 - Conduct of Credit Union Business

16600

(a) A foreign (other nation) credit union that has a license to establish and maintain an office may engage in activities at the office as may be authorized under applicable laws of its home country and the laws of this state.

(b) Nothing in subdivision (a) authorizes a foreign (other nation) credit union to engage in any activity at an office that it is not authorized to engage in or is prohibited from engaging in under the law of its home country, or that credit unions organized under the laws of this state are not authorized to engage in or are prohibited from engaging in under the laws of this state.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16601

(a) A foreign (other nation) credit union may not expand its field of membership in this state without first obtaining the commissioner’s approval.

(b) An application for the commissioner’s approval of an expansion of the field of membership in this state by a foreign (other nation) credit union shall be in the form and contain the information as may be specified, by order or regulation, by the commissioner.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16602

(a) The following provisions of this code apply to a foreign (other nation) credit union that maintains a branch office or agency with respect to its business in this state as if the foreign (other nation) credit union were a credit union organized under the laws of this state:

(1) Section 14203.

(2) Section 14204.

(3) Section 14208.

(4) Section 14210.

(5) Section 14256.

(6) Section 14409.

(7) Section 14409.2.

(8) Section 14602.

(9) Section 14652.5.

(10) Section 14655, to the extent promissory notes of the type described in this section are carried on the books of a branch office of a foreign (other nation) credit union.

(11) Section 14656, to the extent promissory notes of the type described in this section are carried on the books of a branch office of a foreign (other nation) credit union.

(12) Article 8 (commencing with Section 14750) of Chapter 4.

(13) Section 14800.

(14) Section 14802.

(15) Section 14803.

(16) Section 14807.

(17) Section 14808.

(18) Section 14809.

(19) Article 1 (commencing with Section 14850) of Chapter 6.

(20) Article 1 (commencing with Section 14950) of Chapter 7.

(21) Article 2 (commencing with Section 15001) of Chapter 7.

(22) Article 3 (commencing with Section 15050) of Chapter 7, to the extent loans of the type described in that article are carried on the books of a branch office of a foreign (other nation) credit union.

(23) Section 15102.

(b) In addition to the laws specified in subdivision (a), the laws of this state applicable to transactions between a credit union organized under the laws of this state and its members and creditors shall similarly apply to the transactions of a foreign (other nation) credit union in this state. These laws include, but are not limited to, consumer protection laws and laws relating to creditor rights and remedies, commercial transactions, mortgages and deeds of trust, bank deposits and collections, and negotiable instruments.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16603

(a) Any foreign (other nation) credit union that is authorized to and does maintain a branch office or agency is exempted from the restrictions of Section 1 of Article XV of the California Constitution relating to rates of interest upon the loan or forbearance of any money, goods, or things in action or on accounts after demand.

(b) This section does not exempt a foreign (other nation) credit union or any subsidiary from complying with all other laws and regulations governing the business in which the foreign (other nation) credit union or subsidiary is engaged.

(c) This section creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the California Constitution.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16604

(a) A foreign (other nation) credit union which is licensed to establish and maintain an office or offices shall keep the assets of the offices separate and apart from the assets of its business outside this state.

(b) Persons who are creditors of a foreign (other nation) credit union as a result of the business of an office of the foreign (other nation) credit union in this state shall be entitled to priority over other creditors with respect to the assets of the business in this state of the foreign (other nation) credit union.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16605

(a) In this section:

(1) “Adjusted liabilities,” when used with respect to a foreign (other nation) credit union, means the liabilities of the foreign (other nation) credit union’s business in this state, determined in accordance with generally accepted accounting principles, but excluding (A) accrued expenses, (B) any liability to an office (whether in or outside of this state) or majority-owned subsidiary of the foreign (other nation) credit union, and (C) other liabilities as the commissioner may by regulation or order exclude.

(2) “Applicable minimum,” when used with respect to eligible assets deposited or to be deposited with an approved depository by a foreign (other nation) credit union, means the amount as the commissioner may from time to time by regulation or order determine to be necessary for the maintenance of sound financial condition, for the protection of the interests of creditors of the foreign (other nation) credit union’s business in this state, or for the protection of the public interest. However, in the case of a foreign (other nation) credit union which is licensed to maintain a branch office, the applicable minimum shall not be less than 5 percent of the adjusted liabilities of the foreign (other nation) credit union.

(3) “Approved depository,” when used with respect to a foreign (other nation) credit union, means a bank or credit union organized under the laws of this state or a national bank headquartered in this state that has been selected by the foreign (other nation) credit union and approved by the commissioner for the purpose of acting as the approved depository of the foreign (other nation) credit union and that has filed with the commissioner, in the form as the commissioner may by regulation or order prescribe, an agreement to comply with all applicable provisions of this section and of any regulation or order issued under this section.

(4) “Eligible assets” when used with respect to a foreign (other nation) credit union, means any of the following:

(A) Cash.

(B) Any negotiable certificate of deposit that (i) has a maturity of not more than one year, (ii) is payable in the United States, and (iii) is issued by a bank organized under the laws of a state of the United States, by a national bank, or by a branch office of a foreign (other nation) bank that is located in the United States.

(C) Any banker’s acceptance that is payable in the United States and that is eligible for discount with a federal reserve bank.

(D) Any other asset that the commissioner by regulation or order determines to be eligible.

Notwithstanding the foregoing provisions of this paragraph, “eligible asset,” when used with respect to a foreign (other nation) credit union, does not include any instrument the issuer of which (i) is, or is affiliated with, the foreign (other nation) credit union, (ii) is domiciled in, or controlled by a person domiciled in, the same foreign nation as the foreign (other nation) credit union, or (iii) is, or is controlled by, the foreign nation. For purposes of the foregoing provision, to be “affiliated” means to control, to be controlled by, or to be under common control with; and to “control” has the meaning set forth in subdivision (b) of Section 700.

(b) For purposes of this section:

(1) The amount of adjusted liabilities of a foreign (other nation) credit union’s business in this state shall be computed for the period of time and in the manner as the commissioner may by regulation or order prescribe.

(2) An eligible asset shall be valued at the lesser of market or par.

(c) (1) Before a foreign (other nation) credit union is authorized to transact business in this state, the foreign (other nation) credit union shall deposit, and each foreign (other nation) credit union that is licensed to transact business in this state shall maintain on deposit, with an approved depository eligible assets having a value in an amount not less than the applicable minimum.

(2) Whenever a foreign (other nation) credit union that is licensed to transact business in this state ceases to be so licensed, the foreign (other nation) credit union shall thereafter maintain on deposit with an approved depository eligible assets having a value in an amount not less than the applicable minimum for the period of time as the commissioner may determine to be necessary for the protection of creditors of the foreign (other nation) credit union’s business in this state or for the protection of the public interest.

(d) (1) No foreign (other nation) credit union that maintains eligible assets on deposit with an approved depository pursuant to this section shall withdraw any eligible asset except with the prior approval of the commissioner.

(2) No approved depository that holds eligible assets on deposit from a foreign (other nation) credit union pursuant to this section shall release any eligible asset except with the prior approval of the commissioner or as otherwise provided in subdivision (h).

(e) Any foreign (other nation) credit union that maintains eligible assets on deposit with an approved depository pursuant to this section shall, unless the commissioner shall have suspended or revoked its authorization to transact business in this state or taken possession of its property and business in this state, be entitled to receive any income paid on eligible assets.

(f) (1) Whenever a foreign (other nation) credit union deposits eligible assets with, or withdraws eligible assets from, an approved depository pursuant to this section, the foreign (other nation) credit union shall do so in accordance with the procedures and requirements as the commissioner may by regulation or order prescribe.

(2) Whenever an approved depository receives, holds, or releases eligible assets pursuant to this section, the approved depository shall do so in accordance with the procedures and requirements as the commissioner may by regulation or order prescribe and shall file with the commissioner reports as and when the commissioner may by regulation or order require.

(g) Whenever a foreign (other nation) credit union maintains eligible assets on deposit with an approved depository pursuant to this section:

(1) The eligible assets shall be deemed to be pledged to the commissioner for the benefit of the creditors of the foreign (other nation) credit union’s business in the state; and, notwithstanding any provision of the Uniform Commercial Code to the contrary, the commissioner, for the benefit of these creditors, shall be deemed to have a security interest in the eligible assets.

(2) The eligible assets shall be free from any lien, charge, right of setoff, credit, or preference in connection with any claim of the approved depository against the foreign (other nation) credit union.

(h) (1) In case the commissioner takes possession of the property and business of a foreign (other nation) credit union that maintains eligible assets on deposit with an approved depository pursuant to this section, the approved depository shall, upon order of the commissioner, release the eligible assets to the commissioner, as liquidator of the property and business of the foreign (other nation) credit union.

(2) In case a foreign (other nation) credit union that maintains eligible assets on deposit with an approved depository pursuant to this section fails to pay any judgment creditor of its business in this state and the commissioner has not taken possession of the property and business of the foreign (other nation) credit union, the approved depository shall release the eligible assets to the commissioner, and the commissioner shall dispose of the eligible assets, as a court of competent jurisdiction of this state or of the United States may order for the benefit of the judgment creditor. For purposes of this paragraph, “judgment creditor of its business in this state” means a person to whom the foreign (other nation) credit union is required to pay money under a judgment that (A) arose out of the foreign (other nation) credit union’s business in this state, (B) has been entered by a court of this state or of the United States, (C) has become final, in that all possibility of direct attack on the judgment by way of appeal, motion for new trial, motion to vacate, or petition for extraordinary writ has been exhausted, and (D) has remained unpaid for a period of not less than 60 days after becoming final.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16607

(a) In this section:

(1) “Adjusted liabilities,” when used with respect to a foreign (other nation) credit union that is licensed to maintain a branch office, means the liabilities of the foreign (other nation) credit union’s business in this state, excluding (A) accrued expenses, (B) any liability to an office (whether in or outside of this state) or majority-owned subsidiary of the foreign (other nation) credit union, and (C) other liabilities as the commissioner may by regulation or order exclude.

(2) “Eligible assets” means any asset which the commissioner by regulation or order determines to be eligible for purposes of this section. However, “eligible asset,” when used with respect to a foreign (other nation) credit union that is licensed to maintain a branch office, includes any asset which the foreign (other nation) credit union maintains on deposit pursuant to Section 16606.

(b) For purposes of this section, the amount of eligible assets and the amount of adjusted liabilities of a foreign (other nation) credit union that is licensed to maintain a branch office each be computed for the period of time and in the manner as the commissioner may by regulation or order prescribe.

(c) A foreign (other nation) credit union licensed to maintain a branch office shall hold at its branch offices in this state or at any other place as the commissioner may approve, eligible assets in the amount, if any, as the commissioner may from time to time by regulation or order determine to be necessary for the maintenance of sound financial condition, for the protection of the interests of creditors of the foreign (other nation) credit union’s business in this state, or for the protection of the public interest. However, in no event shall the amount exceed 108 percent of the adjusted liabilities of the foreign (other nation) credit union’s business in this state.

(d) If the commissioner finds, with respect to a foreign (other nation) credit union licensed to maintain a branch office in this state, that the action is necessary for the maintenance of sound financial condition, for the protection of the interests of creditors of the foreign (other nation) credit union’s business in this state, or for the protection of the public interest, the commissioner may order the foreign (other nation) credit union to place all or part of the eligible assets which the foreign (other nation) credit union is required to hold under subdivision (c) in the custody of a bank organized under the laws of this state or a national bank headquartered in this state as the commissioner may designate, and such assets shall be subject to the order of the commissioner.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)






ARTICLE 7 - Examination, Reports, and Records

16700

(a) The commissioner may at any time investigate into the affairs and examine the books, accounts, and other records of a foreign (other nation) credit union and of any subsidiary thereof.

(b) The commissioner and any person designated by the commissioner shall have free access to any office of the foreign (other nation) credit union and to its books, accounts, and other records.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16701

The commissioner may make an examination of a foreign (other nation) credit union at any office of the commissioner. The commissioner may make an examination of any office, within or outside of this state, of a foreign (other nation) credit union that maintains an office in this state.

(Amended by Stats. 2003, Ch. 404, Sec. 19. Effective January 1, 2004.)



16702

(a) Each foreign (other nation) credit union shall, within 10 days after receipt or within any extended time that the commissioner may specify, file with the commissioner a copy of any audit report obtained by, and of any examination report prepared for, the foreign (other nation) credit union.

(b) Each foreign (other nation) credit union shall file with the commissioner a copy of any response made by the foreign (other nation) credit union to an audit or examination report referred to in subdivision (a) within 10 days after making the response or within any extended time that the commissioner may specify.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16703

A foreign (other nation) credit union shall file with the commissioner any other report as the commissioner may from time to time require. Each report shall be in the form, contain the information, and be filed on the date, as may be prescribed by the commissioner.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16704

Each foreign (other nation) credit union that maintains an office shall make, keep, and preserve at that office, or at any other place that the commissioner may by regulation or order approve, the books, accounts, and other records relating to the business of the office, in the form, in the manner, and for the time that the commissioner may, by regulation or order, require.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)






ARTICLE 8 - Voluntary Surrender of License

16800

(a) A foreign (other nation) credit union that is licensed to maintain an office may voluntarily surrender the license for the office by filing the license and a report with the commissioner. However, a foreign (other nation) credit union that holds licenses to maintain two or more offices may not voluntarily surrender less than all of its licenses.

(b) (1) Except as otherwise provided in paragraph (2), a voluntary surrender of a license shall be effective on the 30th day after the license and the report called for in subdivision (a) are filed with the commissioner or on an earlier date as the commissioner may by order specify.

(2) If a proceeding to revoke or suspend a license is pending at the time when the license and the report called for in subdivision (a) are filed with the commissioner or if a proceeding to revoke or suspend a license or to impose conditions upon the surrender of a license is instituted before the 30th day after the license and the report called for in subdivision (a) are filed with the commissioner, the voluntary surrender of the license shall become effective at the time and upon the conditions that the commissioner may by order specify.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)






ARTICLE 9 - Enforcement

16900

(a) The commissioner may bring an action in the name of the people of this state in the superior court to enjoin any violation of, to enforce compliance with, or to collect any penalty or other liability imposed under this division or any regulation or order issued under this chapter. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted, and a monitor, receiver, conservator, or other designated fiduciary or officer of the court may be granted as appropriate.

(b) A receiver, monitor, conservator, or other designated fiduciary officer of the court appointed by the court pursuant to this section may, with the approval of the court, exercise all of the powers of the defendant’s officers, directors, partners, trustees, or persons who exercise similar powers and perform similar duties, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the commissioner, or a receiver, monitor, conservator, or other designated fiduciary or officer of the court by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the court.

(c) If the commissioner finds that it is in the public interest, the commissioner may include in a claim for restitution, disgorgement, or damages on behalf of the person injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award ancillary relief.

(d) The provisions of this section that authorize the commissioner to bring actions and seek relief are not intended to, and do not, affect any right that any other person may have to bring the same or similar actions or to seek the same or similar relief.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16900.5

(a) If the commissioner finds that any person has violated, or that there is reasonable cause to believe that any person is about to violate, Section 16020, the commissioner may order the person to cease and desist from the violation unless and until the person is issued a license.

(b) (1) Within 30 days after an order is issued pursuant to subdivision (a), the person to whom the order is directed may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence a hearing within 15 business days after the application is filed with him or her (or within such longer period to which the person consents), the order shall be deemed rescinded. At the hearing the commissioner shall affirm, modify, or rescind the order.

(2) The right of any person, to whom an order is issued under subdivision (a), to petition for judicial review of the order shall not be affected by the failure of the person to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16901

If, after notice and hearing, the commissioner finds that any person has violated any provision of this chapter or of any regulation or order issued under this chapter, the commissioner may order the person to pay to the commissioner a civil penalty imposed pursuant to Section 216.3.

(Amended by Stats. 2003, Ch. 445, Sec. 17. Effective January 1, 2004.)



16902

If, after notice and hearing, the commissioner finds any of the following with respect to a foreign (other nation) credit union that is licensed to maintain an office, the commissioner may issue an order suspending or revoking the license of the foreign (other nation) credit union.

(a) That the foreign (other nation) credit union has violated a provision of this division or of any regulation or order issued under this division or a provision of any other applicable law, regulation, or order.

(b) That the foreign (other nation) credit union is transacting the business in this state or elsewhere in an unsafe or unsound manner.

(c) That the foreign (other nation) credit union is in unsafe or unsound condition.

(d) That the foreign (other nation) credit union has ceased to operate its office.

(e) That the foreign (other nation) credit union is insolvent in that it has ceased to pay its debts in the ordinary course of business, it cannot pay its debts as they become due, or its liabilities exceed its assets.

(f) That the foreign (other nation) credit union has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due.

(g) That the foreign (other nation) credit union is the subject of an order for relief in bankruptcy or has sought other relief under any bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for such relief under any such law against the foreign (other nation) credit union, and the foreign (other nation) credit union has by any affirmative act approved of or consented to the action or the relief has been granted.

(h) That a receiver, liquidator, or conservator has been appointed for the foreign (other nation) credit union or that any proceeding for an appointment or any similar proceeding has been initiated in the home country of the foreign (other nation) credit union.

(i) That the existence of the foreign (other nation) credit union or the authority of the foreign (other nation) credit union to transact banking business under the laws of the home country of the foreign (other nation) credit union has been suspended or terminated.

(j) That any fact or condition exists that, if it had existed at the time when the foreign (other nation) credit union applied for approval to transact business in this state, would have been grounds for denying the application.

(Amended by Stats. 2009, Ch. 500, Sec. 39. Effective January 1, 2010.)



16903

(a) If the commissioner finds that any of the factors set forth in Section 16902 is true with respect to any foreign (other nation) credit union that is licensed to maintain an office and that it is necessary for the protection of the interests of creditors of the foreign (other nation) credit union’s business in this state or, in any case, for the protection of the public interest that the commissioner immediately suspend or revoke the license of the foreign (other nation) credit union, the commissioner may issue an order suspending or revoking the license of the foreign (other nation) credit union.

(b) (1) Within 30 days after an order is issued pursuant to subdivision (a), the foreign (other nation) credit union to which the order is issued may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence the hearing within 15 business days after the application is filed with the commissioner (or within any longer period to which the foreign (other nation) credit union consents), the order shall be deemed rescinded. Within 30 days after the hearing, the commissioner shall affirm, modify, or rescind the order; otherwise, the order shall be deemed rescinded.

(2) The right of any foreign (other nation) credit union to which an order is issued under subdivision (a) to petition for judicial review of the order shall not be affected by the failure of the foreign (other nation) credit union to apply to the commissioner for a hearing on the order pursuant to paragraph (1).

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16904

Any foreign (other nation) credit union whose license to maintain an office is suspended or revoked shall immediately surrender the license to the commissioner.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16905

(a) Any foreign (other nation) credit union to which an order is issued under Section 16902 and 16903 may apply to the commissioner to modify or rescind the order. The commissioner shall not grant the application unless the commissioner finds that it is in the public interest to do so and that it is reasonable to believe that the foreign (other nation) credit union will, if and when it is again authorized to maintain an office, comply with all applicable provisions of this division and of any regulation or order issued under this division.

(b) The right of any foreign (other nation) credit union to which an order is issued under Section 16902 or 16903 to petition for judicial review of the order shall not be affected by the failure of the foreign (other nation) credit union to apply to the commissioner pursuant to subdivision (a) to modify or rescind the order.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)



16906

(a) If the commissioner finds that any of the factors set forth in Section 16902 is true with respect to any foreign (other nation) credit union which is authorized to transact business in this state and that it is necessary for the protection of the interests of the creditors of the business of the foreign (other nation) credit union in this state or for the protection of the public interest that he or she take immediate possession of the property and business of the foreign (other nation) credit union, the commissioner may by order forthwith take possession of the property and business of the foreign (other nation) credit union and retain possession until the foreign (other nation) credit union resumes business in this state or is finally liquidated. The foreign (other nation) credit union may, with the consent of the commissioner, resume business in this state under the conditions as the commissioner may prescribe.

(b) (1) Whenever the commissioner takes possession of the property and business of a foreign (other nation) credit union pursuant to subdivision (a), the foreign (other nation) credit union may, within 10 days, apply to the superior court in the county in which the primary office in this state of the foreign (other nation) credit union is located to enjoin further proceedings. The court may, after citing the commissioner to show cause why further proceedings should not be enjoined and after a hearing, dismiss the application or enjoin the commissioner from further proceedings and order him or her to surrender the property and business of the foreign (other nation) credit union to the foreign (other nation) credit union or make any further order as may be just.

(2) The judgment of the court may be appealed by the commissioner or by the foreign (other nation) credit union in the manner provided by law for appeals from the judgment of a superior court to the court of appeal. In case the commissioner appeals the judgment of the court, the appeal shall operate as a stay of the judgment, and the commissioner shall not be required to post any bond.

(c) Whenever the commissioner takes possession of the property and business of a foreign (other nation) credit union pursuant to subdivision (a), the commissioner shall conserve or liquidate the property and business of the foreign (other nation) credit union in accordance with Sections 14301 to 14304, inclusive.

(d) When the commissioner has completed the liquidation of the property and business of a foreign (other nation) credit union in this state, the commissioner shall transfer any remaining assets to the foreign (other nation) credit union in accordance with any order the court may issue. However, in case the foreign (other nation) credit union has an office in another state of the United States which is in liquidation and the assets of that office appear to be insufficient to pay in full the creditors of that office, the court shall order the commissioner to transfer to the liquidator of that office the amount of any remaining assets as appears to be necessary to cover the insufficiency. If there are two or more offices and the amount of remaining assets is less than the aggregate amount of insufficiencies with respect to those offices, the court shall order the commissioner to distribute the remaining assets among the liquidators of the offices in the manner as the court determines is equitable.

(Added by Stats. 2000, Ch. 612, Sec. 4. Effective January 1, 2001.)












DIVISION 6 - ESCROW AGENTS

CHAPTER 1 - Application of This Division

17000

This division is known and may be cited as the “Escrow Law.”

(Enacted by Stats. 1951, Ch. 364.)



17001

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Enacted by Stats. 1951, Ch. 364.)



17002

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 353, Sec. 63. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



17002.5

“Person” means, in addition to the singular, persons, group of persons, co-operative, association, company, firm, partnership, corporation, limited liability company, or other legal entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 114. Effective January 1, 1995.)



17003

(a) “Escrow” means any transaction in which one person, for the purpose of effecting the sale, transfer, encumbering, or leasing of real or personal property to another person, delivers any written instrument, money, evidence of title to real or personal property, or other thing of value to a third person to be held by that third person until the happening of a specified event or the performance of a prescribed condition, when it is then to be delivered by that third person to a grantee, grantor, promisee, promisor, obligee, obligor, bailee, bailor, or any agent or employee of any of the latter.

(b) With regard to Internet escrow companies, “escrow” also includes any transaction in which one person, for the purpose of effecting the sale or transfer of personal property or services to another person, delivers money, or its Internet-authorized equivalent, to a third person to be held by that third person until the happening of a specified event or the performance of a prescribed condition, when it is then to be delivered by that third person to a grantee, grantor, promisee, promisor, obligee, obligor, bailee, bailor, or any agent or employee of any of the latter.

(Amended by Stats. 2000, Ch. 437, Sec. 1. Effective January 1, 2001.)



17004

“Escrow agent” means any person engaged in the business of receiving escrows for deposit or delivery.

(Amended by Stats. 1981, Ch. 773, Sec. 1.)



17004.5

“Internet escrow agent” means any person engaged in the business of receiving escrows for deposit or delivery over the Internet.

(Added by Stats. 1999, Ch. 441, Sec. 2. Effective January 1, 2000.)



17005

“Licensee” means any person holding a valid, unrevoked license as an escrow agent.

(Enacted by Stats. 1951, Ch. 364.)



17005.1

“Joint control agent” means a person engaging in the business of receiving money or other property for disbursal or use in payment of the cost of labor, materials, services, permits, fees, or other items of expense incurred in the construction of improvements upon real property. As used in this section, “in the business” means the conduct of the aforesaid transaction either for compensation or without compensation as a primary business or as an incidence to another business, but shall not mean the conduct of the business of real estate lending or of acting as an authorized representative, agent or loan correspondent for such a lender.

(Added by Stats. 1965, Ch. 287.)



17005.2

“Business location” and “business office location” mean a facility or other place of business where a person engages in the business of receiving an escrow for deposit or delivery, but does not include a customer contact center.

(Added by Stats. 2000, Ch. 437, Sec. 2. Effective January 1, 2001.)



17005.3

“Customer contact center” means a facility operated by an Internet escrow agent that exists solely for the purpose of responding to customer electronic messages and telephone inquiries; provided, that no receipt or disbursements relating to an escrow are made from the facility; and provided further, that any documentation or other material generated, transmitted, or otherwise sent from the facility can be reviewed at any time from the business location of the Internet escrow agent.

(Added by Stats. 2000, Ch. 437, Sec. 3. Effective January 1, 2001.)



17005.4

“Person subject to this division” means any person undertaking the performance of escrow agent services. Unless specifically exempted, as in Section 17006, however, this definition shall not be used to exclude anyone.

(Added by renumbering Section 17005.3 (as renumbered from 17005.5 by Stats. 1999, Ch. 441) by Stats. 2002, Ch. 772, Sec. 10. Effective January 1, 2003.)



17005.5

“Within this state” means any activity of a person relating to receiving escrows for deposit or delivery that originates from this state and is directed to persons outside this state, or that originates from outside this state and is directed to persons inside this state, or that originates inside this state and is directed to persons inside this state, or that leads to the formation of a contract and the offer or acceptance thereof is directed to a person in this state, whether from inside or outside this state and whether the offer was made inside or outside this state.

(Added by Stats. 1999, Ch. 441, Sec. 4. Effective January 1, 2000.)



17005.6

Except as provided for in Section 17004, “escrow agent” as used in this division includes joint control agents and Internet escrow agents.

(Amended by Stats. 1999, Ch. 441, Sec. 5. Effective January 1, 2000.)



17006

(a) This division does not apply to:

(1) Any person doing business under any law of this state or the United States relating to banks, trust companies, building and loan or savings and loan associations, or insurance companies.

(2) Any person licensed to practice law in California who has a bona fide client relationship with a principal in a real estate or personal property transaction and who is not actively engaged in the business of an escrow agent.

(3) Any person whose principal business is that of preparing abstracts or making searches of title that are used as a basis for the issuance of a policy of title insurance by a company doing business under any law of this state relating to insurance companies.

(4) Any broker licensed by the Real Estate Commissioner while performing acts in the course of or incidental to a real estate transaction in which the broker is an agent or a party to the transaction and in which the broker is performing an act for which a real estate license is required.

(b) The exemptions provided for in paragraphs (2) and (4) of subdivision (a) are personal to the persons listed, and those persons shall not delegate any duties other than duties performed under the direct supervision of those persons. Notwithstanding the provisions of this subdivision, the exemptions provided for in paragraphs (2) and (4) of subdivision (a) are not available for any arrangement entered into for the purpose of performing escrows for more than one business.

(Amended by Stats. 1998, Ch. 641, Sec. 14. Effective January 1, 1999.)



17006.5

In any proceeding under this law, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1978, Ch. 778.)



17008

No foreign corporation shall transact any escrow business in this State without first complying with all the requirements of this division, nor until it has executed and filed with the commissioner a written instrument appointing the commissioner its attorney upon whom all process in any action or proceeding by any resident of this State against it may be served with the same force and effect as if such corporation were formed under the laws of this State, and had been lawfully served with process in this State. Service of process by a resident of this State upon the commissioner constitutes personal service on the foreign corporation.

(Amended by Stats. 1961, Ch. 475.)



17009

The commissioner shall forward by prepaid registered mail a copy of every paper served under this chapter, to the secretary of the corporation at its last known post-office address as shown by the records and reports of the corporation filed in the office of the commissioner.

(Enacted by Stats. 1951, Ch. 364.)



17010

The commissioner shall collect from the plaintiff at the time of service, the sum of two dollars ($2) for each copy of process served on him pursuant to this chapter. This sum shall be recovered by the plaintiff as part of his taxable costs, if he succeeds in the suit or proceeding.

(Enacted by Stats. 1951, Ch. 364.)






CHAPTER 2 - License and Bond

17200

It shall be unlawful for any person to engage in business as an escrow agent within this state except by means of a corporation duly organized for that purpose licensed by the commissioner as an escrow agent.

(Amended by Stats. 1999, Ch. 441, Sec. 6. Effective January 1, 2000.)



17200.8

(a) Within the organization of each escrow agent corporation, either as an owner, officer, or employee, there shall be one or more persons possessing a minimum of five years of responsible escrow or joint control experience to be stationed at the main office of the corporation and one or more persons possessing a minimum of four years of responsible escrow or joint control experience stationed at each branch. At least one such qualified person shall be stationed on duty at each business location licensed by this division during the time the location is open for business. A person who has satisfied educational requirements established by the commissioner may substitute education for up to one year of experience.

(b) Subdivision (a) does not apply to an Internet escrow agent with respect to escrows involving personal property. However, within the organization of each Internet escrow agent corporation engaged in the business of an escrow involving personal property, either as an owner, officer, or employee, one or more qualified persons shall possess knowledge and understanding of the Escrow Law (as set forth in Division 6 (commencing with Section 17000)), the rules promulgated thereunder, and accounting so that, among other things, appropriate books and records are used and maintained in order to account for escrows involving personal property. At least one qualified person shall be on duty at each business location of an Internet escrow agent licensed by this division when operations are being conducted that require knowledge of accounting and the Escrow Law and regulations. An Internet escrow agent shall notify the commissioner of the daily business hours during which those operations are to be conducted.

(Amended by Stats. 2000, Ch. 437, Sec. 4. Effective January 1, 2001.)



17201

(a) An application for a license as an escrow agent shall be in writing and in such form as is prescribed by the commissioner. The application shall be verified by the oath of the applicant.

(b) Notwithstanding any other law, the commissioner may by rule or order prescribe circumstances under which to accept electronic records or electronic signatures. This section shall not require the commissioner to accept electronic records or electronic signatures.

(c) For purposes of this section, the following terms have the following meanings:

(1) “Electronic record” means an initial license application, or material modification of that license application, and any other record created, generated, sent, communicated, received, or stored by electronic means. “Electronic records” also includes, but is not limited to, all of the following:

(A) An application, amendment, supplement, and exhibit, filed for any order, license, consent, or other authority.

(B) A financial statement, reports, or advertising.

(C) An order, license, consent, or other authority.

(D) A notice of public hearing, accusation, and statement of issues in connection with any application, registration, order, license, consent, or other authority.

(E) A proposed decision of a hearing officer and a decision of the commissioner.

(F) The transcripts of a hearing and correspondence between a party and the commissioner directly relating to the record.

(G) A release, newsletter, interpretive opinion, determination, or specific ruling.

(H) Correspondence between a party and the commissioner directly relating to any document listed in subparagraphs (A) to (G), inclusive.

(2) “Electronic signature” means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(d) The Legislature finds and declares that the Department of Business Oversight has continuously implemented methods to accept records filed electronically, and is encouraged to continue to expand its use of electronic filings to the extent feasible, as budget, resources, and equipment are made available to accomplish that goal.

(Amended by Stats. 2014, Ch. 782, Sec. 6. Effective January 1, 2015.)



17202

(a) At the time of filing an application for an escrow agent’s license, the applicant shall deposit with the commissioner a bond satisfactory to the commissioner in the amount of at least twenty-five thousand dollars ($25,000). Thereafter, a licensee shall maintain a bond satisfactory to the commissioner in the amount of: (1) twenty-five thousand dollars ($25,000) if 150 percent of the previous year’s average annual trust fund obligations, as calculated under Section 17348, equals two hundred fifty thousand dollars ($250,000) or less; (2) thirty-five thousand dollars ($35,000) if 150 percent of the previous year’s average annual trust fund obligations, as calculated under Section 17348, equals at least two hundred fifty thousand one dollars ($250,001) but not more than five hundred thousand dollars ($500,000); or (3) fifty thousand dollars ($50,000) if 150 percent of the previous year’s average annual trust fund obligations, as calculated under Section 17348, equals five hundred thousand one dollars ($500,001) or more. The bond shall run to the state for the use of the state and for any person who has cause against the obligor of the bond under the provision of this division. A deposit given instead of the bond required by this section shall not be deemed an asset of the applicant or licensee for the purpose of complying with Section 17210. An applicant or licensee may obtain an irrevocable letter of credit approved by the commissioner in lieu of the bond.

(b) Escrow agents licensed prior to January 1, 1986, shall comply with the requirements of subdivision (a) on or before July 1, 1986.

(Amended by Stats. 1985, Ch. 1560, Sec. 2. Effective October 2, 1985. Operative January 1, 1986, by Sec. 45 of Ch. 1560.)



17202.1

An applicant for an escrow agent’s license or a licensee may, in lieu of and subject to the same conditions as the bond required by Section 17202, deposit with the commissioner a cash bond in the sum specified in Section 17202. Evidence of the cash bond shall be a deposit in the amount specified in Section 17202 in a bank or investment certificates of industrial loan companies, authorized to do business in this state and insured by the Federal Deposit Insurance Corporation, or an investment certificate or share account in the amount specified in Section 17202 issued by a savings and loan association doing business in this state and insured by the Federal Savings and Loan Insurance Corporation. Those deposits, certificates, or accounts shall be assigned to and accepted and maintained by the commissioner, upon those terms as the commissioner may prescribe, until released by the commissioner, and shall not be deemed an asset of the applicant or licensee for the purpose of complying with Section 17210.

(Amended by Stats. 1990, Ch. 1306, Sec. 1.)



17203

The bond of an escrow agent shall be conditioned that the licensee will faithfully conform to and abide by the provisions of this division and all the rules made by the commissioner under this division. The bond shall be conditioned that the licensee will honestly and faithfully apply all funds received, will faithfully and honestly perform all obligations and undertakings under this division, and will pay to the state and any person all amounts which become due or owing to the state or to such person under the provisions of this division, including the costs in any conservatorship, or liquidation, whether by the commissioner or by a receiver. In determining the liability of the principal and the sureties under the bond, escrow money held in trust and any money recovered to restore any deficiency in the trust shall not be considered as an asset of the liquidation subject to assessment for the cost of the liquidation. The surety under the bond may pay the full amount of its liability thereunder to the commissioner or a conservator appointed by the commissioner pursuant to Chapter 6 (commencing with Section 17621) in lieu of payment to the state or persons having a cause of action against the principal, and upon such payment the surety is completely released from further liability under the bond.

(Amended by Stats. 1982, Ch. 517, Sec. 219.)



17203.1

(a) All officers, directors, trustees, and employees of an escrow agent, whether or not compensated, who have access to money or negotiable securities belonging to the escrow agent or in the possession of the escrow agent in the regular discharge of their duties, or persons who draw checks upon the escrow agent or upon the trust funds of the escrow agent in the regular discharge of their duties, before entering upon their duties and throughout the entire term of their office and employment and any subsequent term thereof, shall furnish to the escrow agent a bond indemnifying the escrow agent against loss of money or property. No officer, director, trustee, or employee shall enter upon their duties or have access to money or negotiable securities or draw checks upon the escrow agent or the trust funds of an escrow agent prior to complying with such rules as the commissioner shall adopt with respect to the qualifications of these officers, directors, trustees, or employees to assume their duties.

The commissioner shall prescribe the aggregate amount of the bond and the terms during which the bond runs. The sufficiency of the sureties on the bond are at all times subject to the approval of the commissioner. The bond shall be filed in the commissioner’s office. The aggregate liability of the surety for all claims shall in no event exceed the penal sum of the bond.

(b) The commissioner may at any time require an additional bond or surety to be filed when in the commissioner’s opinion any bond then in force is insufficient for any reason.

(Amended by Stats. 1984, Ch. 548, Sec. 1.)



17205

No action may be brought on an escrow agent’s bond by any person after the expiration of two years from the time when the act or default complained of occurs.

(Amended by Stats. 1982, Ch. 517, Sec. 223.)



17206

When an action is commenced on an escrow agent’s bond the commissioner may require the filing of a new bond, and immediately upon the recovery of any action on the bond, the licensee shall file a new bond. Failure to file a new bond within 10 days of the recovery on a bond, or within 10 days after notification of the commissioner that a new bond is required constitutes sufficient grounds for the suspension or revocation of the license.

(Enacted by Stats. 1951, Ch. 364.)



17207

The commissioner shall charge and collect the following fees and assessments:

(a) For filing an application for an escrow agent’s license, six hundred twenty-five dollars ($625) for the first office or location and four hundred twenty-five dollars ($425) for each additional office or location.

(b) For filing an application for a duplicate of an escrow agent’s license lost, stolen, or destroyed, or for replacement, upon a satisfactory showing of the loss, theft, destruction, or surrender of certificate for replacement, two dollars ($2).

(c) For investigation services in connection with each application, one hundred dollars ($100), and for investigation services in connection with each additional office application, one hundred dollars ($100).

(d) For holding a hearing in connection with the application, as set forth under Section 17209.2, the actual costs experienced in each particular instance.

(e) (1) Each escrow agent shall pay to the commissioner for the support of this division for the ensuing year an annual license fee not to exceed two thousand eight hundred dollars ($2,800) for each office or location.

(2) On or before May 30 in each year, the commissioner shall notify each escrow agent by mail of the amount of the annual license fee levied against it, and that the payment of the invoice is payable by the escrow agent within 30 days after receipt of notification by the commissioner.

(3) If payment is not made within 30 days, the commissioner may assess and collect a penalty, in addition to the annual license fee, of 10 percent of the fee for each month or part of a month that the payment is delayed or withheld.

(4) If an escrow agent fails to pay the amount due on or before the June 30 following the day upon which payment is due, the commissioner may by order summarily suspend or revoke the certificate issued to the company.

(5) If, after an order is made pursuant to paragraph (4), a request for a hearing is filed in writing and a hearing is not held within 60 days thereafter, the order is deemed rescinded as of its effective date. During any period when its certificate is revoked or suspended, a company shall not conduct business pursuant to this division, except as may be permitted by order of the commissioner. However, the revocation, suspension, or surrender of a certificate shall not affect the powers of the commissioner as provided in this division.

(f) Fifty dollars ($50) for investigation services in connection with each application for qualification of any person under Section 17200.8, other than investigation services under subdivision (c) of this section.

(g) A fee not to exceed twenty-five dollars ($25) for the filing of a notice or report required by rules adopted pursuant to subdivision (a) or Section 17203.1.

(h) (1) If costs and expenses associated with the enforcement of this division, including overhead, are or will be incurred by the commissioner during the year for which the annual license fee is levied, and that will or could result in the commissioner’s incurring of costs and expenses, including overhead, in excess of the costs and expenses, including overhead, budgeted for expenditure for the year in which the annual license fee is levied, then the commissioner may levy a special assessment on each escrow agent for each office or location in an amount estimated to pay for the actual costs and expenses associated with the enforcement of this division, including overhead, in an amount not to exceed one thousand dollars ($1,000) for each office or location. The commissioner shall notify each escrow agent by mail of the amount of the special assessment levied against it, and that payment of the special assessment is payable by the escrow agent within 60 days of receipt of notification by the commissioner. The funds received from the special assessment shall be deposited into the State Corporations Fund and shall be used only for the purposes for which the special assessment is made.

(2) If payment is not made within 60 days, the commissioner may assess and collect a penalty, in addition to the special assessment, of 10 percent of the special assessment for each month or part of a month that the payment is delayed or withheld. If an escrow agent fails to pay the special assessment on or before 60 days following the day upon which payment is due, the commissioner may by order summarily suspend or revoke the certificate issued to the company. If an order is made under this subdivision, the provisions of paragraph (5) of subdivision (e) shall apply.

(3) If the amount collected pursuant to this subdivision exceeds the actual costs and expenses, including overhead, incurred in the administration and enforcement of this division and any deficit incurred, the excess shall be credited to each escrow agent on a pro rata basis.

(Amended (as amended by Stats. 2005, Ch. 257, Sec. 1) by Stats. 2009, Ch. 568, Sec. 1. Effective January 1, 2010.)



17208

All money received by the commissioner shall be paid by him or her into the State Treasury to the credit of the State Corporations Fund for the sole purpose of administering and enforcing this division.

(Amended by Stats. 1996, Ch. 670, Sec. 2. Effective January 1, 1997.)



17209

An application for a license as an escrow agent shall be signed and verified by an authorized officer of the applicant, and such application shall be accompanied by a certified copy of the articles of incorporation and a copy of the bylaws of the proposed licensee. The application shall set forth:

(a) The names and addresses of the incorporators, directors, and officers.

(b) An itemized statement of the estimated receipts and expenditures of the proposed first year of operations.

(c) An audited financial statement showing compliance with Section 17210.

(d) The name and address of the person, or persons, meeting the requirements of Section 17200.8, and a statement supporting such persons’ qualifications.

(e) The type of business for which the license is requested.

(f) Any other matters the commissioner may require.

(g) An application for a license as an escrow agent filed with the commissioner shall also include a completed statement of identity and questionnaire, as prescribed by the commissioner, for all stockholders, directors, officers, trustees, managers, and other persons participating in the escrow business directly or indirectly compensated by the escrow agent (other than usual and customary employees who file pursuant to subdivision (d) of Section 17414.1 and Section 17419) and shall also include fingerprints and related information for those persons pursuant to subdivision (h). The commissioner shall notify the applicant in writing if any of the information received pursuant to this division shows that a person’s employment, participation, or ownership interest would be in violation of Section 17414.1, and the escrow agent shall deny the person the employment or interest. If the application is not satisfactorily amended to remove the deficiency within six months of the first notice of deficiency, the application shall be summarily denied. Persons required to file the employment application pursuant to Section 17419 are not required to file the statement of identity and questionnaire described in this section.

(h) (1) The fingerprint images and related information shall be submitted by the commissioner to the Department of Justice, in a manner established by the Department of Justice, for the purposes of obtaining information as to the existence and content of a record of state or federal convictions, state or federal arrests, and information as to the existence of and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(2) Upon receipt, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received from the commissioner pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the commissioner pursuant to subdivision (p) of Section 11105 of the Penal Code.

(3) The commissioner shall request from the Department of Justice subsequent arrest notification service as provided pursuant to Section 11105.2 of the Penal Code.

(4) The Department of Justice shall charge a fee sufficient to cover the costs of processing the requests pursuant to this subdivision.

(Amended by Stats. 2008, Ch. 262, Sec. 1. Effective January 1, 2009.)



17209.1

Upon the receipt of a proper and complete application for license, and all required fees, the commissioner shall immediately examine and investigate all facts connected with the proposal, including but not limited to its stockholders, directors, officers and managers, proposed location, and estimated receipts and expenditures.

(Amended by Stats. 1982, Ch. 663, Sec. 5.)



17209.2

The commissioner may or may not require an applicant to submit to an appropriate hearing. If a hearing is held the commissioner shall, on or before 10 days prior to the hearing, mail notice thereof to the applicant. At such hearing any interested person may show cause either in favor of, or opposed to, the application.

(Amended by Stats. 1982, Ch. 663, Sec. 6.)



17209.3

The commissioner may refuse to issue any license being applied for, and shall refuse to issue any license being applied for if upon the commissioner’s examination and investigation, and after appropriate hearing, the commissioner finds any of the following:

(a) That the corporation is to be formed for any business other than legitimate escrow agent services, or proposes to use a name that is misleading or in conflict with the name of an existing licensee.

(b) That any incorporator, officer, or director of the applicant has, within the last 10 years, been (1) convicted of or pleaded nolo contendere to a crime, or (2) committed any act involving dishonesty, fraud, or deceit, which crime or act is substantially related to the qualifications, functions, or duties of a person engaged in business in accordance with the provisions of this division.

(c) That there is no officer or manager possessing a minimum of five years of responsible escrow or joint control experience stationed or to be stationed at the main office of the corporation and that there is no officer, manager or employee possessing a minimum of four years of responsible escrow or joint control experience stationed or to be stationed at each branch.

(d) That the proposed licensee’s financial program is unsound.

(e) A false statement of a material fact has been made in the application for license.

(f) The applicant, any officer, director, general partner, or incorporator of the applicant, or any person owning or controlling, directly or indirectly, 10 percent or more of the outstanding equity securities of the applicant has violated any provision of this division or the rules thereunder or any similar regulatory scheme of the State of California or a foreign jurisdiction.

(g) The applicant has failed to comply with the Fidelity Corporation’s membership requirements set forth in subdivision (b) of Section 17312, in subdivision (a) of Section 17320, and in Sections 17331 and 17331.1.

(Amended by Stats. 2003, Ch. 473, Sec. 18. Effective January 1, 2004.)



17209.4

The license shall state whether the licensee is licensed as an escrow agent or joint control agent.

(Added by Stats. 1982, Ch. 663, Sec. 8.)



17210

(a) An escrow agent licensed on or after January 1, 1986, shall maintain at all times a tangible net worth of fifty thousand dollars ($50,000), including liquid assets of at least twenty-five thousand dollars ($25,000) in excess of current liabilities.

(b) An escrow agent licensed prior to January 1, 1986, shall maintain at all times a tangible net worth according to the following schedule:

(1) Ten thousand dollars ($10,000) from January 1, 1986, through June 30, 1986, including liquid assets of at least ten thousand dollars ($10,000) in excess of current liabilities.

(2) Fifteen thousand dollars ($15,000) as of July 1, 1986, including liquid assets of at least fifteen thousand dollars ($15,000) in excess of current liabilities.

(3) Twenty thousand dollars ($20,000) as of July 1, 1987, including liquid assets of at least twenty thousand dollars ($20,000) in excess of current liabilities.

(4) Twenty-five thousand dollars ($25,000) as of July 1, 1988, including liquid assets of at least twenty-five thousand dollars ($25,000) in excess of current liabilities.

(5)  Thirty thousand dollars ($30,000) as of July 1, 1989, including liquid assets of at least twenty-five thousand dollars ($25,000) in excess of current liabilities.

(6)  Thirty-five thousand dollars ($35,000) as of July 1, 1990, including liquid assets of at least twenty-five thousand dollars ($25,000) in excess of current liabilities.

(7)  Forty thousand dollars ($40,000) as of July 1, 1991, including liquid assets of at least twenty-five thousand dollars ($25,000) in excess of current liabilities.

(8) Forty-five thousand dollars ($45,000) as of July 1, 1992, including liquid assets of at least twenty-five thousand dollars ($25,000) in excess of current liabilities.

(9) Fifty thousand dollars ($50,000) as of July 1, 1993, and thereafter, including liquid assets of at least twenty-five thousand dollars ($25,000) in excess of current liabilities.

(c) The commissioner may determine by rule as to which assets constitute liquid assets and may also determine in an individual case by a specific written ruling whether a particular asset is a liquid asset within the meaning of this section.

(d) In the case of a licensed branch office, a tangible net worth in addition to that required by subdivision (a) shall be maintained at an amount equal to 50 percent of the tangible net worth required by subdivision (a), except that licensees operating or applying for more than one branch office shall maintain an additional tangible net worth of at least 25 percent of the amount required by subdivision (a) for each branch office licensed after the first branch office location.

(Repealed and added by Stats. 1985, Ch. 1560, Sec. 4. Effective October 2, 1985. Operative January 1, 1986, by Sec. 45 of Ch. 1560.)



17210.1

The license shall be kept conspicuously posted in all places of business of the licensee.

(Added by Stats. 1953, Ch. 1076.)



17210.2

(a) No escrow agent shall disseminate, or cause or permit to be disseminated, in any manner whatsoever, any statement or representation which is false, misleading, or deceptive, or which omits to state material information, or which refers to the supervision of that agent by the State of California or any department or official thereof.

(b) A licensed escrow agent, in referring to the corporation’s licensure under this law in any written or printed communication or any communication by means of recorded telephone messages or spoken on radio, television, or similar communications media, shall include the following statement: “This escrow company holds California Department of Corporations Escrow License No. ____.”

(c) The commissioner may order any person to desist from any conduct which the commissioner finds to be a violation of this section.

(Amended by Stats. 2007, Ch. 237, Sec. 1. Effective January 1, 2008.)



17212.1

All licensees shall notify the commissioner of any changes in shareholders, directors, officers, trustees, managers, and other persons participating in the escrow business directly or indirectly compensated by the escrow agent (other than usual and customary employees who file pursuant to subdivision (d) of Section 17414.1 and Section 17419), by filing by certified mail, return receipt requested, for those persons a statement of identity and questionnaire, as prescribed by the commissioner for those persons, and fingerprint images and related information, submitted using the process established by the Department of Justice for requesting state and federal summary criminal history information. Persons who have previously submitted fingerprints or fingerprint images and related information to the commissioner may so notify the commissioner and need not submit additional fingerprint images and related information unless requested to do so by the commissioner. The commissioner shall provide written notice to both the licensee and to the person if any of the information received pursuant to this division shows that the person’s employment, participation, or ownership interest would be in violation of Section 17414.1, and upon that notification the escrow agent shall deny the person the employment or interest. No person shall have access to trust funds or sign checks or otherwise perform any activities related to the processing of escrow transactions after the licensed escrow agent has been notified by the commissioner that the person’s employment, participation, or ownership interest is in violation of Section 17414.1. The requirements set forth in this section are in addition to those required under Section 17213.

The commissioner may by regulation require licensees to file at such times as he or she may specify additional information as he or she may reasonably require regarding any changes in the information provided in any application filed pursuant to this division.

(Amended by Stats. 2008, Ch. 262, Sec. 2. Effective January 1, 2009.)



17213

(a) An escrow agent shall not transact business pursuant to this division under any other name than that set forth in the articles of incorporation as filed with the commissioner.

(b) An escrow agent’s license is not transferable or assignable. Further, no license may be acquired, either in whole or in part, directly or indirectly, through stock purchase, foreclosure pursuant to a pledge or hypothecation, or other devices without the consent of the commissioner. Prior to the transfer of 10 percent or more of the shares of an escrow agent, the escrow agent shall file a new application for licensure as required by Section 17201. However, a new application for licensure shall not be required to be filed by the escrow agent if the transfer of 10 percent or more of the shares of the escrow agent will be made by an existing shareholder to another existing shareholder who also owns 10 percent or more of the shares of the escrow agent before the transfer.

(Amended by Stats. 1998, Ch. 174, Sec. 1. Effective January 1, 1999.)



17213.1

(a) An escrow agent’s business shall not be removed from the premises or address shown on the license without the prior approval of the commissioner, and notice of any intended change shall be transmitted to the commissioner not less than 30 days prior to the date of the intended change of location; provided, however, that the commissioner may waive the 30-day notice requirement when the move is occasioned by fire, emergency, or other catastrophe. The commissioner’s approval shall be granted or denied within 30 days from the date of the commissioner’s receipt of the licensee’s request containing such information as the commissioner may require.

(b) When a licensed business is to be moved a distance of five or more miles, and a change in ownership results from a transfer of 50 percent or more of the shares of the corporation, a licensee shall file an application for authorization to change location on a form furnished by the commissioner and the commissioner shall: (1) treat the matter as an application for a new license by invoking the provisions of Sections 17209, 17209.1, 17209.2, and 17209.3, and (2) require the payment of such fees as are applicable under Section 17207. The provisions of this subdivision shall not apply when the actual or contemplated change of ownership is to the transferor’s ancestors, descendants, or spouse, or any custodian or trustee for the account of the transferor or the transferor’s ancestors, descendants, or spouse.

(Amended by Stats. 1982, Ch. 663, Sec. 9.)



17213.2

The commissioner may order a licensed escrow agent which opens a branch office or changes its business location or locations without first obtaining the approval of the commissioner to forfeit to the people of the state a sum of up to one hundred dollars ($100) for every day for the first 10 days and ten dollars ($10) for every day thereafter during which the branch office or changed location is maintained without authority.

(Amended by Stats. 1990, Ch. 1186, Sec. 3.)



17213.5

Licensees of this division shall be entitled to establish additional business office locations by compliance with all of the following:

(a) Filing with the commissioner notice of the intended address, or addresses.

(b) Payment of the fees prescribed in Section 17207.

(c) Filing with the commissioner any additional bonds for the purposes set forth in Sections 17202 and 17203. In addition to the amount required by Section 17202, the amounts for additional office locations shall be five thousand dollars ($5,000) for each additional location. The aggregate amounts of all bonds given by a licensee under this section shall be for the purpose of complying with the conditions of Sections 17202 and 17203 regardless of the office location at which any act violating those conditions takes place, and upon payment of the aggregate amount, the surety is completely released from further liability under the bond or bonds. An escrow agent licensed prior to January 1, 1996, shall comply with the requirements of this subdivision at the time of the next renewal of its bond.

(d) Filing with the commissioner financial statements prepared in accordance with generally accepted accounting principles. If the licensee’s fiscal year end is more than six months before the date of filing the application, the commissioner may require current financial statements which shall not be more than 60 days old. The interim financial statements may be unaudited.

(e) Filing with the commissioner the names and addresses of the licensee’s owners and employees to be stationed at the new location, showing that the operation of the additional office, or offices, will be under the complete management and control of the parent licensee.

(f) Filing with the commissioner statements offsetting and meeting each of the conditions set forth in Section 17209.3.

With respect to all applications for authorization to establish additional locations, the commissioner shall promptly commence his or her investigation and review of the application.

The commissioner shall within 30 days from the receipt by the commissioner of a separate and complete application, license the designated premises as a branch of the parent licensee, unless the commissioner finds (1) that the applicant has failed to comply with all of the requirements of this section, (2) that the applicant then fails to meet any of the standards applicable for the issuance of a license pursuant to Section 17209.3, or (3) that a hearing shall be held to determine whether the application should be granted or denied.

(Amended by Stats. 1995, Ch. 226, Sec. 1. Effective January 1, 1996.)



17214

(a) There is established in the Department of Corporations an Escrow Law Advisory Committee consisting of 11 members. The members shall consist of the commissioner or his or her designee; the chairman of the board and the immediate past chairman of the board for the Escrow Agents’ Fidelity Corporation; the current chairman of the board and the immediate past chairman of the board for the Escrow Institute of California; a person selected by the commissioner to represent a different type of business ownership under this division; a person selected by the commissioner to represent a different type of business specialization; a person selected by the commissioner to represent small businesses operating pursuant to this division; a person selected by the commissioner to represent medium-sized businesses operating pursuant to this division; an attorney at law experienced in escrow matters selected by the commissioner; and a certified public accountant experienced in the escrow business selected by the commissioner.

Except for the members from the Escrow Agents’ Fidelity Corporation and the Escrow Institute of California, members appointed by the commissioner shall serve for a term of two years.

The committee shall meet at least quarterly. The commissioner or his or her designee shall chair the committee. All members shall serve without compensation or reimbursement for expenses.

Where the chairman of the board or the immediate past chairman of the board of the Escrow Agents’ Fidelity Corporation is the same person, or is unable to serve on the advisory committee, then the commissioner after consultation with the board of directors of the Escrow Agents’ Fidelity Corporation, shall choose a member of the board of directors to serve on the committee. Where the president or past president of the Escrow Institute of California is the same person, or is unable to serve on the advisory committee, then the commissioner after consultation with the board of directors of the Escrow Institute of California, shall choose a member of the board of directors to serve on the committee.

(b) The purpose of the committee is to assist the commissioner in the implementation of the commissioner’s duties under this chapter.

(Amended by Stats. 2002, Ch. 772, Sec. 11. Effective January 1, 2003.)



17215

Whenever the commissioner issues a license or order under this division, the commissioner may impose conditions that are necessary and appropriate to carry out the provisions and purposes of this division and, with respect to Internet escrow agents, are also consistent with the intent of the Legislature.

(Added by Stats. 1999, Ch. 441, Sec. 7. Effective January 1, 2000.)






CHAPTER 2.5 - Escrow Agents’ Fidelity Corporation

ARTICLE 1 - Definitions

17300

“Fidelity Corporation” means the Escrow Agents’ Fidelity Corporation.

(Amended by Stats. 1985, Ch. 1560, Sec. 6. Effective October 2, 1985.)



17301

“Member” means any person licensed under this division who is required by Section 17312 to be a member of Fidelity Corporation.

(Amended by Stats. 1985, Ch. 1560, Sec. 7. Effective October 2, 1985.)



17302

“Trust obligation” means:

(a) All money and property deposited with a member within the State of California in an escrow or joint control transaction.

(b) All money and property deposited with a member to be held in trust within the State of California pursuant to a federal or state statute or requirements of a governmental agency.

(Amended by Stats. 2001, Ch. 662, Sec. 1. Effective January 1, 2002.)



17303

“Commissioner” means the Commissioner of Corporations.

(Added by Stats. 1982, Ch. 1106, Sec. 1.)



17304

“Loss,” within the meaning of this chapter, means the loss of trust obligations held by a member within the State of California as a result of the fraudulent or dishonest abstraction, misappropriation, or embezzlement of trust obligations by an officer, director, trustee, stockholder, manager, or employee of a member.

(Amended by Stats. 2001, Ch. 662, Sec. 2. Effective January 1, 2002.)



17305

“Monthly average escrow liability,” as used in this chapter, means the average escrow liability for the 12-month period as reported in the most recent report made by the member to the commissioner pursuant to Section 17348.

(Amended by Stats. 1989, Ch. 590, Sec. 1.)






ARTICLE 2 - Purpose: Scope of Guarantee

17310

(a) It shall be the purpose of Fidelity Corporation to indemnify a member within the State of California against loss, subject to the limitations set forth in this chapter.

(b) Fidelity Corporation shall not be liable for any consequential damages sustained by a member, or by any other person, nor for any punitive damages whatsoever.

(c) The indemnification shall be provided by any of the following:

(1) A fund established by Fidelity Corporation pursuant to Section 17320.

(2) A fidelity bond or insurance policy to be approved by the commissioner.

(3) A combination of paragraphs (1) and (2) subject, however, to the maximum coverage specified in subdivision (b) of Section 17314.

(d) Fidelity Corporation shall provide a copy to all of its members and the commissioner of the fidelity bond or insurance policy as it is acquired or renewed, and Fidelity Corporation shall promptly provide a copy to any member or successor in interest, upon request.

(Amended by Stats. 2006, Ch. 376, Sec. 1. Effective January 1, 2007.)



17311

(a) Persons licensed pursuant to this division shall maintain a corporation under the Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code) operating under the name Escrow Agents’ Fidelity Corporation.

(b) The State of California, the Department of Corporations, or any officer, agent, or employee of either shall not be liable in any way for the conduct of Fidelity Corporation, its directors, officers, agents, employees, or members.

(Amended by Stats. 1988, Ch. 1458, Sec. 4. Effective September 28, 1988.)



17312

(a) Each person licensed pursuant to this division who is engaged in the business of receiving escrows specified in subdivision (c) and whose escrow business location is located within the State of California shall participate as a member in Fidelity Corporation in accordance with this chapter and rules established by the Board of Directors of Fidelity Corporation. Fidelity Corporation shall not deny membership to any escrow agent holding a valid unrevoked license under the Escrow Law who is required to be a member under this subdivision.

(b) Upon filing a new application for licensure as required by Section 17201, persons required to be a member of Fidelity Corporation shall file a copy thereof concurrently with Fidelity Corporation. If an application for licensure submitted to Fidelity Corporation contains personal or confidential information, Fidelity Corporation and its board shall maintain this information in confidence to protect the privacy of the information. The copy of the application shall include the three-thousand-dollar ($3,000) fee specified in subdivision (a) of Section 17320 and all required Fidelity Corporation Certificates set forth in Sections 17331 and 17331.1. Fidelity Corporation shall promptly furnish to the commissioner a compliance letter confirming that the applicant has satisfied the requirements to be a member of Fidelity Corporation.

(c) The required membership in Fidelity Corporation shall be limited to those licensees whose escrow business location is located within the State of California and who engage, in whole or in part, in the business of receiving escrows for deposit or delivery in the following types of transactions:

(1) Real property escrows, including, but not limited to, the sale, encumbrance, lease, transfer of title, loans or other obligations to be secured by a lien upon real property, and exchanges, excluding money or property held or deposited pursuant to paragraph (3) of subdivision (a) of Section 51003.

(2) Bulk sale escrows, including, but not limited to, the sale or transfer of title to a business entity and the transfer of liquor licenses or other types of business licenses or permits.

(3) Fund or joint control escrows, including, but not limited to, transactions specified in Section 17005.1, and contracts specified in Section 10263 of the Public Contract Code.

(4) The sale, transfer of title, or refinance escrows for manufactured homes or mobilehomes.

(5) Reservation deposits required under Article 2 (commencing with Section 11010) of Chapter 1 of Part 2 of Division 4 of the Business and Professions Code or by regulation of the Bureau of Real Estate to be held in an escrow account.

(6) Escrows for sale, transfer, modification, assignment, or hypothecation of promissory notes secured by deeds of trust.

(d) Coverage required to be provided by Fidelity Corporation under this chapter shall be provided to members only for loss of trust obligations with respect to those types of transactions specified in subdivision (c). If a loss covered by Fidelity Corporation is also covered by a member’s general liability, dishonesty, or indemnity policy, or other private insurance policy, then the member’s private policy shall first be applied as the primary indemnity to cover the loss. However, the failure of the member’s private primary policy to indemnify the member’s loss within the time specified for Fidelity Corporation indemnity in subdivision (a) of Section 17314 shall not limit the indemnity obligations of Fidelity Corporation as defined in this chapter. Indemnity coverage for those types of transactions not specified in subdivision (c) shall be provided by escrow agents in accordance with Section 17203.1.

(Amended by Stats. 2013, Ch. 352, Sec. 88. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



17313

The commissioner shall review and approve the articles of incorporation and bylaws of Fidelity Corporation before they are filed with the Secretary of State.

(Amended by Stats. 1985, Ch. 1560, Sec. 11. Effective October 2, 1985.)



17313.1

The fiscal year of Fidelity Corporation shall commence on July 1 of each year.

(Added by Stats. 1988, Ch. 1458, Sec. 5. Effective September 28, 1988.)



17314

(a) Fidelity Corporation shall pay a member for loss of trust obligations subject to the limitations set forth in this chapter. Fidelity Corporation shall pay or deny the claim within 90 days of receipt of the proof of loss filed by a member, or a member’s successor in interest. Notwithstanding any other provision of this article, the protection to members provided by Fidelity Corporation and by the fidelity bond or insurance policy, if any, shall not extend to any transaction involving any member at any branch or business location outside the State of California, but shall extend only to escrow trust obligations and trust funds located within the State of California.

(b) Coverage shall be provided to members in accordance with the following schedule:

MONTHLY AVERAGE ESCROW
LIABILITY PER LOCATION

COVERAGE

$0 - $  1,000,000

$1,000,000

over $1,000,000 - $  3,000,000

$2,000,000

over $3,000,000 - $  5,000,000

$3,000,000

over $5,000,000 - $  7,500,000

$4,000,000

over $7,500,000 - $10,000,000

$5,000,000

Pursuant to the schedule, the minimum coverage by Fidelity Corporation for each licensed location shall be one million dollars ($1,000,000) and the maximum coverage for each licensed location shall be five million dollars ($5,000,000).

(c) A member shall maintain minimum coverage in accordance with the schedule in subdivision (b) and shall monitor its escrow liability monthly. An increase in escrow liability above the monthly average escrow liability coverage as provided for in subdivision (b) shall be reported immediately to Fidelity Corporation. Upon receipt of this report, Fidelity Corporation shall immediately provide for the increase in coverage, and shall immediately bill and collect pursuant to Section 17321, an amount necessary to provide for the increased coverage.

(d) Any member with a licensed location or locations with a monthly average escrow liability greater than ten million dollars ($10,000,000) shall obtain a bond from a corporate surety which is an admitted insurer in the State of California insuring the balance of trust funds not covered by Fidelity Corporation, in a ratio of one dollar of coverage for every three dollars of trust obligations not covered by Fidelity Corporation. The Fidelity Corporation shall have the authority to obtain the excess coverage bond. The cost of the bond shall be shared pro rata by those members included in the coverage.

(e) If a member establishes, to the satisfaction of the commissioner, that a bond is not available or is impracticable under subdivision (d), then, at the member’s election, either:

(1) The member shall place average trust obligations in excess of ten million dollars ($10,000,000) in a restricted escrow trust account. Each transfer or release of the funds to be made by specific resolution of the member’s board of directors and the signature of a neutral third party; or

(2) The licensed location of the member with average trust balances in excess of ten million dollars ($10,000,000) shall be subject to examinations to be conducted at a frequency as deemed appropriate and necessary by the commissioner or Fidelity Corporation, but not less frequently than once a year.

(f) Any member subject to subdivision (e) shall within 10 business days after the effective date of this section notify Fidelity Corporation of its election. A member who subsequently becomes subject to subdivision (e) shall within a like period of time notify Fidelity Corporation of its election. Fidelity Corporation shall also be notified of any change of election in a like period of time. Fidelity Corporation shall notify the commissioner within 10 business days of receipt of any notice under this subdivision of the elections made. All notices under this subdivision shall be in writing.

(Amended by Stats. 2004, Ch. 180, Sec. 1. Effective January 1, 2005.)



17314.1

(a) Notwithstanding any other provision of this article, Fidelity Corporation shall not be obligated to pay any claim made by a member unless (1) the claim would, except for the dollar amount thereof, be a valid claim under the bond as prescribed by Section 17203.1 and (2) the claim is made within the time prescribed by Section 17205. The protection to members provided by Fidelity Corporation and by the fidelity bond or insurance policy, if any, shall therefore be deemed to be coextensive except as to the dollar amounts as set forth in Section 17314. All defenses available to the insurer under the fidelity bond or insurance policy, if any, on any claim shall also be a defense to Fidelity Corporation, as either an indemnitor or surety, on any claim brought against the corporation.

(b) No person other than a member, or the member’s successor in interest, who shall be the commissioner, a conservator, receiver, or trustee as designated by a court of competent jurisdiction, is entitled to assert a claim against Fidelity Corporation for losses covered under this article.

(Amended by Stats. 2006, Ch. 376, Sec. 2. Effective January 1, 2007.)



17314.2

Claims filed prior to the effective date of this chapter shall be governed by the provisions in effect when the loss occurred.

(Added by Stats. 1988, Ch. 1458, Sec. 9. Effective September 28, 1988.)



17314.3

(a) A deductible shall apply to each loss suffered by a member in the amount of five thousand dollars ($5,000), plus 5 percent of the amount by which the loss exceeds five thousand dollars ($5,000). If a member with more than one licensed location suffers a covered loss at more than one location, the deductible shall apply to each location separately in proportion to the amount of the loss suffered at each such licensed location.

(b) Fidelity Corporation shall pay the full amount of any member’s loss to the member or the member’s successor in interest. The member shall be obligated to pay to Fidelity Corporation the amount of the member’s deductible after payment in full of the loss by Fidelity Corporation.

(c) In the event a license is surrendered, suspended, or revoked prior to payment in full by the member of all or any portion of the deductible, the member shall nevertheless be liable to Fidelity Corporation for the amount of the deductible. If the license of the member is surrendered, suspended, or revoked prior to payment in full of the deductible, Fidelity Corporation shall have priority over all other claimants, except the State of California and any conservator or receiver of the member’s estate, against the assets of the licensee, including the bond required under Section 17202.

(d) Nothing in this section shall be construed to give any person or entity not (1) a member of Fidelity Corporation, or (2) a successor in interest of a member, or (3) the commissioner any right of action or any right to make a claim directly against Fidelity Corporation, its officers, directors, agents, or employees. Fidelity Corporation shall be entitled to recover its reasonable costs and attorney’s fees as an item of costs, as provided for in paragraph (10) of subdivision (a) and paragraph (5) of subdivision (c) of Section 1033.5 of the Code of Civil Procedure, in defending any claim made directly against Fidelity Corporation, not authorized in this division.

(e) If a member fails to pay the deductible within the time set forth in the bylaws of Fidelity Corporation, Fidelity Corporation may bring an action at law or in equity against the member to recover the amount of the deductible. Fidelity Corporation shall recover its reasonable costs and attorney’s fees as an item of costs, as provided for in paragraph (10) of subdivision (a) and paragraph (5) of subdivision (c) of Section 1033.5 of the Code of Civil Procedure, provided, that the payment of the costs and attorney’s fees will not cause the member to be in violation of Section 17202, 17202.1, or 17210.

(Amended by Stats. 1990, Ch. 1431, Sec. 1.)



17315

The commissioner may establish rules which are reasonable and necessary to carry out the provisions of this chapter.

(Added by Stats. 1982, Ch. 1106, Sec. 1.)






ARTICLE 3 - Membership Fee and Assessments

17320

Fidelity Corporation shall establish and maintain the following funds for payment of claims and for payment of costs of administration: the membership fund, the operations fund, and the fidelity fund.

(a) An applicant or a licensee shall, at the time an application is filed for a license, pay to Fidelity Corporation a membership fee of three thousand dollars ($3,000) for each location for which a license is applied. If the application is denied, withdrawn, or abandoned, Fidelity Corporation may retain two hundred dollars ($200) from the membership fee to cover costs of administration.

(1) The membership fund shall be reserved for payment of claims which exceed the fidelity fund balance and for payment of extraordinary operational costs.

(2) Any member who, on the effective date of this section, has an account balance which exceeds the three thousand dollars ($3,000) membership fee times the number of its licensed locations shall be credited in a special reserve account for the excess amount. This balance shall be credited against future assessments made pursuant to subdivision (b) of Section 17321 in an amount not exceeding four hundred dollars ($400) per licensed location per year. Any member whose account balance is less than three thousand dollars ($3,000) times the number of its licensed locations shall, on or before December 1, 1988, pay to Fidelity Corporation an amount sufficient to allow the member’s account to be maintained at three thousand dollars ($3,000) times the number of licensed locations. Fidelity Corporation shall provide each member with an accounting of the amounts being reserved for the members’ membership account and amounts being held as a special reserve.

(3) The membership fee, less any unpaid assessments and related costs, shall be refunded to the member in accordance with Fidelity Corporation’s bylaws not less than 30 months and no more than 36 months after the effective date of surrender of a license.

(4) Any member who does not engage in any escrow transactions pursuant to subdivision (c) of Section 17312 may terminate its membership in Fidelity Corporation by written notice to Fidelity Corporation and the Department of Corporations, as provided in the Fidelity Corporation’s bylaws and rules and regulations. The membership fee, less any unpaid assessments and related costs, shall be refunded to the member in accordance with Fidelity Corporation’s bylaws not less than 30 months and no more than 36 months after the effective date of the member’s written request to terminate its membership in Fidelity Corporation. Before a licensee resumes those escrow transactions, it shall first be required to become a member of Fidelity Corporation, as provided in this subdivision.

(b) Fidelity Corporation shall prepare, prior to its fiscal year end, an estimated annual operational budget projecting the costs of operations and administration for the succeeding fiscal year, excluding the amount paid for claims and premiums paid for excess coverage bonding. The amount of the assessment shall be 150 percent of the budgetary projection. In succeeding years, the assessment shall be adjusted by adding the prior year’s deficit or deducting unused surplus from the prior year.

(c) Fidelity Corporation shall establish a fidelity fund for the payment of claims and for the payment of the premium for the fidelity bond or insurance policy, if any. All claims shall be paid from the fidelity fund, provided that, to the extent that the fidelity fund balance is not sufficient to pay claims, the claim shall be paid from the membership fund by charging each member’s membership account a pro rata share of the excess.

(d) All interest earned on the membership fund and the operations fund shall be credited to the fidelity fund.

(Amended by Stats. 2000, Ch. 636, Sec. 10. Effective January 1, 2001.)



17321

Fidelity Corporation shall bill and collect from each member an annual premium that in the aggregate shall consist of assessments for the operations fund and the fidelity fund.

(a) The annual assessment for the operations fund shall be assessed no later than October 15 of each year for the current fiscal year in accordance with subdivision (b) of Section 17320. The payment of any invoice for assessments under this subdivision is payable by the member escrow agent in three equal and consecutive monthly installments with the first installment payable at or within 30 days after receipt of the Fidelity Corporation invoice. The assessment shall include:

(1) All costs and expenses of administration as budgeted by the board of directors for the current fiscal year.

(2) Any expenses actually incurred in the preceding fiscal year which exceeded the budgeted costs of expenses and administration except for expenses recovered pursuant to subdivision (a) of Section 17321.1.

Each member’s assessment shall be determined pro rata based upon the ratio of each member’s licensed locations to the total licensed locations of all members as of the preceding June 30.

Members licensed on or after July 1 of each year shall be assessed only for costs and expenses pursuant to paragraph (1) of this subdivision. This assessment shall be prorated on a monthly basis.

(b) The annual assessment for the fidelity fund shall be assessed no later than May 1. The assessment shall include any amount necessary to replenish the membership fund pursuant to Section 17324, and shall be based upon the balances of the membership fund and the fidelity fund as of December 31 of the previous year and the escrow liability schedule of each licensed location as provided in Section 17348, and shall be calculated as follows:

(1) If the membership fund and fidelity fund in the aggregate equal an amount less than five million dollars ($5,000,000), or if the balance in the fidelity fund is less than two million five hundred thousand dollars ($2,500,000), then the assessment shall be the greater of: (A) the amount necessary to bring the membership fund and fidelity fund in the aggregate up to five million dollars ($5,000,000), but not to exceed one million dollars ($1,000,000) per assessment, or (B) the amount necessary to maintain a minimum fidelity fund balance of two million five hundred thousand dollars ($2,500,000), including the amount of the assessment, or (C) four hundred thousand dollars ($400,000).

(2) If the membership fund and fidelity fund in the aggregate equal an amount that is at least five million dollars ($5,000,000), and the balance in the fidelity fund is at least two million five hundred thousand dollars ($2,500,000), then the assessment shall be four hundred thousand dollars ($400,000).

Each member’s fidelity fund assessment for paragraphs (1) and (2) shall be the amount derived by multiplying the amount to be assessed by the ratio that each member’s risk factors bear to the total of all members’ risk factors.

A member’s risk factors shall be computed in accordance with the following formula, except that the total factors of a member shall be reduced by one for each licensed branch location:

Coverage per
Licensed Location

Factors

$1,000,000

3

$2,000,000

5

$3,000,000

7

$4,000,000

8

$5,000,000

9

(c) Notwithstanding subdivision (b), the assessment for the fidelity fund for the fiscal year beginning July 1, 1989, shall be made immediately upon 90-day notice of cancellation of the fidelity bond or insurance policy permitted by paragraph (2) of subdivision (c) of Section 17310, but in no event later than 60 days prior to the date of cancellation.

(d) Every licensed member as of March 31 shall pay the fidelity fund assessment, without any pro rata adjustment, notwithstanding that the member may have surrendered a license or have a license revoked prior to the date that the assessment is mailed.

(Amended by Stats. 2004, Ch. 180, Sec. 3. Effective January 1, 2005.)



17321.1

Fidelity Corporation shall levy a special assessment against its members whenever:

(a) Deemed necessary by the board of directors in the event of any extraordinary expenses which would seriously deplete the resources of the operations fund; or

(b) A proof of loss has been submitted by a member which, if paid during that fiscal year, would reduce the membership fund by 10 percent or more.

(Added by Stats. 1988, Ch. 1458, Sec. 15. Effective September 28, 1988.)



17321.2

Fidelity Corporation shall be entitled to collect late fees as specified in Fidelity Corporation’s bylaws for any late payment of assessments under Section 17320, 17321, or 17321.1.

(Added by Stats. 1988, Ch. 1458, Sec. 16. Effective September 28, 1988.)



17322

Fidelity Corporation shall report to the commissioner each levy of assessment within 10 business days after the levy.

(Repealed and added by Stats. 1988, Ch. 1458, Sec. 18. Effective September 28, 1988.)



17323

(a) In the event any member fails to pay an assessment when due, Fidelity Corporation shall by written demand addressed to the member request the payment of the assessment within 30 days of the demand letter. If the member fails to pay an assessment, the commissioner may issue an order pursuant to subdivision (b).

(b) If a member fails to pay the assessment, or any applicable late fee, the commissioner may by order summarily suspend the license issued to the company. If after the order is made, a request for a hearing is filed in writing and a hearing is not held within 60 days thereafter, the order is deemed rescinded as of its effective date. During any period when its license is suspended, a company shall not conduct business pursuant to this division, except as may be permitted by order of the commissioner. However, the suspension of a license shall not affect the powers of the commissioner as provided in this division.

(c) Fidelity Corporation may bring an action at law or in equity against the member to recover any assessment or fees.

(d) Fidelity Corporation may be awarded costs and reasonable attorney’s fees, if it prevails in any action against a member, or against a third party, except the commissioner, to enforce a claim against the bond or other security posted by the member pursuant to Section 17202, or in any action against a member pursuant to subdivision (c). Those costs and attorney’s fees may be awarded as an item of costs, as provided for in paragraph (10) of subdivision (a) and paragraph (5) of subdivision (c) of Section 1033.5 of the Code of Civil Procedure, provided that the payment of the costs and attorney’s fees will not cause the member to be in violation of Section 17202, 17202.1, or 17210.

(Amended by Stats. 1990, Ch. 1431, Sec. 2.)



17324

Any reduction in the membership fund caused by payment of an extraordinary expense pursuant to subdivision (a) of Section 17320 or payment of claims pursuant to subdivision (c) of Section 17320 shall be replenished by the operations fund or the fidelity fund, as appropriate. The next assessment for the operations fund or the fidelity fund, as appropriate, shall include an amount necessary for that replenishment.

(Added by Stats. 1988, Ch. 1458, Sec. 20. Effective September 28, 1988.)






ARTICLE 4 - General Provisions

17330

Any member or successor in interest who suffers a loss may file a claim with Fidelity Corporation for the amount of the loss.

(Amended by Stats. 1988, Ch. 1458, Sec. 21. Effective September 28, 1988.)



17331

(a) An applicant applying for licensure as an escrow agent under this division is required to apply for a Fidelity Corporation Certificate, prepared and issued by Fidelity Corporation, for each proposed shareholder, officer, director, trustee, manager, or employee who is to be directly or indirectly compensated by the escrow agent, prior to licensure of the escrow agent by the commissioner.

(b) A shareholder, officer, director, trustee, manager, or employee of an escrow agent, directly or indirectly compensated by an escrow agent within this state, is required to complete and execute a Fidelity Corporation Certificate application, prepared and issued by Fidelity Corporation, as a condition of his or her employment or entitlement to compensation, before the person may continue the regular discharge of his or her duties, or have access to moneys or negotiable securities belonging to or in the possession of the escrow agent, or draw checks upon the escrow agent or the trust funds of the escrow agent.

(c) Fidelity Corporation Certificates may also be known as Escrow Agent’s Fidelity Corporation Certificates or EAFC Certificates. The certificate at all times remains the property of Fidelity Corporation, and is not transferable by either a member or employee. The certificate is not a warranty or guarantee by Fidelity Corporation of the integrity, veracity, or competence of the person.

(d) An application for a Fidelity Corporation Certificate shall be in writing and in the form prescribed by Fidelity Corporation. The application may include (1) a fee not to exceed fifty dollars ($50), (2) two passport-size photographs, and (3) a set of fingerprint images and related information using the process established by the Department of Justice for requesting state summary criminal history information, plus the fee charged by the Department of Justice for processing noncriminal applicant fingerprint images and related information, in a manner established by the Department of Justice pursuant to subdivision (l). The Department of Justice shall honor the Fidelity Corporation report request form and issue a report to Fidelity Corporation, notwithstanding any other provision of law or regulation to the contrary. Fidelity Corporation is also entitled to submit a set of fingerprint images and related information in the Department of Justice specified noncriminal applicant fingerprint format for the purpose of requesting and obtaining a report from the Department of Justice, for the officers and employees of Fidelity Corporation. A member shall cause the filing of applications for all existing employees as required by this section within 30 days of written notice by Fidelity Corporation to the member.

(e) The application form shall include a provision for binding arbitration to allow for arbitration of any appeal or dispute as to a decision by Fidelity Corporation concerning the certificate, as follows:

A DISPUTE AS TO WHETHER THE DENIAL OF THIS CERTIFICATE APPLICATION OR ANY SUBSEQUENT SUSPENSION OR REVOCATION OF THE CERTIFICATE IS UNNECESSARY OR UNAUTHORIZED OR WAS IMPROPERLY, NEGLIGENTLY, OR UNLAWFULLY RENDERED, MAY BE DETERMINED BY SUBMISSION TO ARBITRATION AS PROVIDED BY CALIFORNIA LAW, AND NOT BY A LAWSUIT OR RESORT TO COURT PROCESS EXCEPT AS CALIFORNIA LAW PROVIDES FOR JUDICIAL REVIEW OF ARBITRATION PROCEEDINGS OR EXCEPT AS PROVIDED BY SECTION 17331.3 OF THE FINANCIAL CODE.   THE APPLICANT MAY, SUBJECT TO AGREEMENT, SUBMIT ANY ISSUE ARISING FROM A DECISION BY FIDELITY CORPORATION TO DENY THIS CERTIFICATE APPLICATION OR TO SUSPEND OR REVOKE THE CERTIFICATE TO BE DECIDED BY BINDING NEUTRAL ARBITRATION.   UPON AN AGREEMENT TO SUBMIT TO BINDING NEUTRAL ARBITRATION, THE APPLICANT HAS NO RIGHT TO HAVE ANY DISPUTE CONCERNING THIS CERTIFICATE APPLICATION LITIGATED IN A COURT OR JURY TRIAL NOR ANY JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, EXCEPT AS SPECIFICALLY PROVIDED IN THE ESCROW LAW.   ARBITRATION MAY BE COMPELLED AS PROVIDED BY LAW.

(f) There is no liability on the part of and no cause of action of any nature may arise against Fidelity Corporation or its members, directors, officers, employees, or agents, the State of California, the Department of Corporations, or any officer, agent, or employee of the state or the Department of Corporations for statements made by Fidelity Corporation in reports or recommendations made pursuant to this division, or for reports or recommendations made pursuant to this division to Fidelity Corporation by its members, directors, officers, employees or agents, the State of California, the Department of Corporations, or any officer, agent, or employee of the state or the Department of Corporations, unless the information provided is false and the party making the statement or providing the false information does so with knowledge and malice. Reports or recommendations made pursuant to this section, or Section 17331.1, 17331.2, or 17331.3, are not public documents.

(g) There is no liability on the part of and no cause of action of any nature may arise against Fidelity Corporation or its members, directors, officers, employees, or agents, the State of California, the Department of Corporations, or an officer, agent, or employee of the state or the Department of Corporations for the release of any information furnished to Fidelity Corporation pursuant to this section unless the information released is false and the party, including Fidelity Corporation, its members, directors, officers, employees, or agents, the state, the Department of Corporations, or any officer, agent, or employee of the state or the Department of Corporations, who releases the false information does so with knowledge and malice.

(h) There is no liability on the part of and no cause of action of any nature may arise against Fidelity Corporation or its directors, officers, employees, or agents, for any decision to deny an application for a certificate or to suspend or revoke the certificate of any person or for the timing of any decision or the timing of any notice to persons or members thereof, or for any failure to deny an application under subdivision (a) of Section 17331.2. This subdivision does not apply to acts performed in bad faith or with malice.

(i) Fidelity Corporation, any member of Fidelity Corporation, an agent of Fidelity Corporation or of its members, or any person who uses any information obtained under this section for any purpose not authorized by this chapter is guilty of a misdemeanor.

(j) Section 17331, 17331.1, or 17331.2 does not constitute a restriction or limitation upon the obligation of Fidelity Corporation to indemnify members against loss, as provided in Sections 17310 and 17314. The failure to obtain a certificate, the denial of an application for a certificate, or the suspension, cancellation, or revocation of a certificate does not limit the obligation of Fidelity Corporation to indemnify a member against loss.

(k) Notwithstanding Section 11105 of the Penal Code, Fidelity Corporation is entitled to receive state summary criminal history information and subsequent arrest notification from the Department of Justice as a result of fingerprint images and related information submitted to the Department of Justice by the Department of Corporations, pursuant to subdivision (g) of Section 17209, Section 17212.1, and subdivision (d) of Section 17414.1, by or on behalf of escrow agents, shareholders, officers, directors, trustees, managers, or employees of an escrow agent, directly or indirectly compensated by an escrow agent. The Department of Justice and Fidelity Corporation shall enter into an agreement to implement this subdivision. The Department of Corporations shall forward to Fidelity Corporation, weekly, a list of names of individual fingerprints submitted to the Department of Justice.

(l) (1) The fingerprint images and related information required pursuant to subdivision (d) shall be submitted by the Department of Corporations to the Department of Justice, in a manner established by the Department of Justice, for the purposes of obtaining information as to the existence and content of a record of state or federal convictions, state or federal arrests, and information as to the existence of and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(2) Upon receipt, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the Department of Corporations and a fitness determination to Fidelity Corporation pursuant to subdivision (p) of Section 11105 of the Penal Code.

(3) The Department of Justice shall charge a fee sufficient to cover the costs of processing the requests pursuant to this subdivision.

(Amended by Stats. 2008, Ch. 262, Sec. 3. Effective January 1, 2009.)



17331.1

(a) Any person not previously issued a certificate must, upon employment with an escrow agent within this state, apply to Fidelity Corporation for a certificate. The member shall submit all applications for certificates to Fidelity Corporation within 10 business days of the date of employment. The person may continue employment until or unless denied a certificate by Fidelity Corporation.

(b) Upon written notice by Fidelity Corporation to any or all members that any person has been denied a certificate, or has had a certificate suspended, canceled, or revoked, no member or person acting on behalf of a member shall authorize that person to have access to money or negotiable securities belonging to or in the possession of the escrow agent, or to draw checks upon the escrow agent or the trust accounts of the escrow agent. Any member or person who commits or who causes a violation of this section, which violation was either known or should have been known by the member or the person committing or causing the violation, may be subject to action by the commissioner and Fidelity Corporation as provided for in this division.

(c) Each member and each person required to have a certificate shall comply with the Fidelity Corporation rules, to be approved by the commissioner, concerning the manner and timing within which Fidelity Corporation shall receive notice of employment, change of the person’s name, mailing address, or employment status, the certificate form, and the procedures for the administration thereof. Fidelity Corporation may collect a fee to cover the cost of processing the notices but no fee shall exceed twenty-five dollars ($25).

(d) Fidelity Corporation shall assess the member a penalty at the rate of twenty-five dollars ($25) for every day that the member has not fully complied with this section, Section 17331, or Section 17331.2.

(e) Any member that suffers a loss of trust obligations caused by any person who is required to have a certificate but has (1) failed to apply for a certificate, (2) has had the application for a certificate denied, (3) has a suspended certificate, or (4) whose certificate has been revoked shall be obligated to pay a deductible in the amount of 100 percent of the amount of the loss, notwithstanding the amount of the statutory deductible as prescribed by Section 17314.3. The failure to obtain a certificate, the denial of an application for a certificate, or the suspension, cancellation, or revocation of a certificate shall not limit the obligation of Fidelity Corporation to indemnify a member against loss of trust obligations as defined in this division.

(Amended by Stats. 2004, Ch. 180, Sec. 5. Effective January 1, 2005.)



17331.2

(a) Fidelity Corporation shall deny the application for a certificate or revoke the certificate of any person, upon any of the following grounds:

(1) The application contains a material misrepresentation of fact or fails to disclose a material fact so as to render the application false or misleading, or if any fact or condition exists which, if it had existed at the time of the original application for a certificate, reasonably would have warranted Fidelity Corporation to refuse originally to issue that certificate.

(2) That the person has been convicted of a crime or offense, whether a felony, an offense punishable as a felony, or a misdemeanor, that involved dishonesty, fraud, deceit, embezzlement, fraudulent conversion, misappropriation of property, or any other crime reasonably related to the qualifications, functions, or duties of a person engaged in business in accordance with this division. A conviction within the meaning of this section is a plea or verdict of guilty or a conviction following a plea of nolo contendere. A conviction also includes an order granting probation and suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Section 1203.4 or 1203.4a of the Penal Code permitting the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment. If, however, the conviction is more than 10 years old, or the conviction has been expunged, or the person has obtained a certificate of rehabilitation or relief under Section 1203.4 or 1203.4a of the Penal Code, or if the conviction was an infraction, then the person may have a Fidelity Corporation certificate upon showing by clear and convincing proof to a reasonable certainty that the conviction is no longer reasonably related to the qualifications, functions, or duties of a person engaged in business in accordance with this division or that person’s employment with a member.

(3) That the person has been held liable in a civil action by final judgment of any court if the judgment involved dishonesty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property or the person has been ordered to make restitution to a victim in any criminal case involving a crime or offense set forth in paragraph (2). The person may have a Fidelity Corporation certificate upon showing by clear and convincing proof to a reasonable certainty that the judgment or restitution order is no longer reasonably related to the qualifications, functions, or duties of a person engaged in business in accordance with this division or that person’s employment with a member.

(4) That the person has (A) committed or caused to be committed an act which caused any member to suffer a loss; (B) committed or caused to be committed or colluded with any other person committing any act which caused a loss, for which Fidelity Corporation or the insurer on any insurance policy or fidelity bond purchased by Fidelity Corporation, or both, to become liable to indemnify any member; or (C) committed or caused to be committed an act of dishonesty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property, to the material damage of a member or for which the member has been held liable to any third party, by final judgment.

(5) That the person has been barred from employment by final order of the commissioner pursuant to Section 17423.

(6) That the person has been deemed not qualified to serve in any capacity as a director or officer or in any other position involving management duties with a financial institution, pursuant to Division 1.8 (commencing with Section 4990).

(7) That the person has been denied coverage or reinstatement by any insurer under any fidelity bond or crime policy, unless a decision of reinstatement of coverage has been made after that denial. A person who obtained a decision of reinstatement of coverage prior to the effective date of this section may have a Fidelity Corporation certificate notwithstanding paragraphs (2) and (3), unless any other ground for denial or revocation applies to that person.

(b) Fidelity Corporation shall suspend the certificate of any person upon either of the following grounds:

(1) That the person has been censured or suspended from any position of employment by final order of the commissioner. The certificate suspension shall be for a term concurrent with the final order of the commissioner.

(2) That the person has been barred from any position of employment or management or control of any escrow agent, for a term of less than permanent, by final order of the commissioner. The certificate suspension shall be for a term concurrent with the final order of the commissioner.

(c) Fidelity Corporation may suspend the certificate of any person under either of the following grounds:

(1) That there is an action commenced by the commissioner to either suspend or bar that person, under Section 17423.

(2) That any member with whom the person was employed has given a proof of loss or a notice of an occurrence which may give rise to a claim for a loss of trust obligations either of which identifies the person as the person responsible for the loss or as a person acting in collusion with the person causing the loss.

(d) Upon denial of an application for, or upon suspension or revocation of the certificate of any person, Fidelity Corporation shall provide written notice to the member with whom that person is employed of the decision, pending any appeal therefrom which might be made. Thereafter, the member shall not allow that person to have access to money or negotiable instruments or securities belonging to or in the possession of the escrow agent, or to draw checks upon the escrow agent or the trust accounts of the escrow agent, but that person may otherwise continue in the performance and discharge of other duties of an employee. Fidelity Corporation shall notify the person in writing of the decision to deny, suspend, or revoke the certificate and of the person’s right of appeal, together with the notice of appeal. The grounds and basis for the decision shall be stated in the notice thereof. All notices may be served either personally or by mail, properly addressed to the address of record for the member and the person.

(e) Any person whose application for a certificate has been denied, or whose certificate has been suspended or revoked, may appeal the decision, as provided in Section 17331.3. While that appeal is pending, the person may not have access to money or negotiable instruments or securities belonging to or in the possession of the escrow agent, or to draw checks upon the escrow agent or the trust accounts of the escrow agent, but that person may otherwise continue in the performance and discharge of other duties of an employee pending final decision of that person’s appeal. Failure to remove the person whose application has been denied, or whose certificate has been suspended or revoked, as a signer on the trust accounts may be subject to action by the commissioner as provided for in this division and shall be subject to penalties as set forth in Section 17331.1.

(f) Upon expiration of the time for an appeal, or upon conclusion of the appeal, the decision to deny an application for or to suspend or revoke the certificate of any person shall become final. Fidelity Corporation shall give written notice to the member and to the person of the final decision within 10 days. Thereafter, Fidelity Corporation shall disclose in writing to all members the identity of persons whose application has been denied or whose certificate has been revoked. The person whose certificate has been denied or revoked may file a certificate reapplication after the period of time specified in Section 11522 of the Government Code, dating from the Fidelity Corporation final decision, provided that the person has satisfied all obligations to Fidelity Corporation under any prior arbitration award or judgment.

(Amended by Stats. 2008, Ch. 285, Sec. 2. Effective January 1, 2009.)



17331.3

(a) Notice to the person, and to the member with whom the person is employed, of the decision to deny an application for or to revoke or suspend a Fidelity Corporation Certificate, shall be effective immediately upon personal delivery, or by facsimile if written acknowledgment of receipt by the member and the person is returned by facsimile, or within five days of the date of mailing, and shall become final upon expiration of the time for filing a notice of appeal or upon the conclusion of the appeal, as provided for in this section.

(b) The person whose application for a certificate has been denied, or whose certificate has been suspended or revoked may, within 15 days after notice of the decision, file with Fidelity Corporation a notice of appeal and request for a hearing, by binding arbitration or judicial action, as provided herein. Neither the notice of appeal nor the request for a hearing shall stay the decision of Fidelity Corporation under Section 17331.2. A late notice of appeal and request for a hearing may be accepted upon a showing of good cause.

(c) The hearing for the appeal may be resolved by arbitration in accordance with Chapter 1 (commencing with Section 1280) of Title 9 of Part 3 of the Code of Civil Procedure. The notice of the person’s right to appeal and notice of appeal provided by Fidelity Corporation shall contain a schedule of proposed arbitrators or of a proposed arbitration forum which provides a panel of arbitrators and method for appointing an arbitrator. The person filing the notice of arbitration may agree to submit the decision and matter to binding arbitration and accept an arbitrator whose name appears on the notice or may propose, in writing, an alternative arbitrator, but if Fidelity Corporation does not notify the person of acceptance of the proposed alternative arbitrator within 10 days, then either party may within 30 days petition the court to appoint an arbitrator, as provided by law.

(d) If the person does not agree to submit the decision and matter to binding arbitration, then the person may, within 30 days after the notice of the decision, file an action in superior court concerning the decision to deny an application for, or to suspend or revoke the certificate. The court may, on its own motion, or shall, upon the filing of an election by any or either party, order that the action be submitted to arbitration pursuant to Chapter 2.5 (commencing with Section 1141.10) of Title 3 of Part 3 of the Code of Civil Procedure, in which case the action shall be accorded that priority for hearing as circumstances permit, unless the plaintiff may otherwise request.

(e) Either Fidelity Corporation or the person whose application for a certificate has been denied, or whose certificate has been suspended or revoked, may apply to the superior court for relief to compel compliance with this section in accordance with Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure.

(f) Upon the conclusion of the hearing on appeal, either the arbitrator or the court may in its discretion award to the prevailing party as an item of costs, reasonable attorneys’ fees, and costs. All other expenses and fees for the arbitration incurred prior to the decision of the arbitrator or confirmation of the decision by the court shall be shared equally by the parties except for attorneys’ fees, witness fees or other expenses incurred by either party for his or her own benefit.

(g) Upon the filing of any action in the superior court by the person whose application for a certificate has been denied, or whose certificate has been suspended or revoked, Fidelity Corporation at any time within 30 days after service of the summons may upon notice and hearing, move the court for an order requiring the plaintiff to furnish an undertaking to secure an award of costs and attorneys’ fees which may be awarded in the action. The motion shall be supported by affidavit showing that the action filed is frivolous and that there is no reasonable possibility that the prosecution of the action will benefit the plaintiff and that the moving party fully complied with this section and Section 17331.2.

At the hearing upon the motion, the court shall consider any written or oral evidence, by witnesses or affidavit, as may be material (1) to the ground or grounds upon which the motion is based, or (2) to a determination of the probable reasonable expenses, including attorneys’ fees, of the defendant and the moving party, which will be incurred in the defense of the action.

If the court determines, after hearing the evidence adduced by the parties, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the amount of the undertaking, not to exceed twenty-five thousand dollars ($25,000), to be furnished by the plaintiff for reasonable expenses, including attorneys’ fees, which may be incurred by the moving party in connection with the action.

A ruling by the court on the motion shall not be a determination of any issue in the action or of the merits thereof. If the court, upon the motion, makes a determination that a bond shall be furnished by the plaintiff, the action shall be dismissed as to the defendant, unless the bond required by the court has been furnished within a reasonable time as may be fixed by the court. Upon the filing of a motion pursuant to this subdivision, no other pleadings need be filed by the defendant and the prosecution of the action shall be stayed until 10 days after the motion has been disposed of. The motion shall be considered pursuant to this subdivision and in accordance with Chapter 2 (commencing with Section 995.010) of Title 14 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1991, Ch. 1217, Sec. 4.)



17332

When either Fidelity Corporation or the insurer providing the fidelity bond or insurance policy, if any, under Section 17310, or both, pay an obligation on behalf of a member, Fidelity Corporation and the insurer shall be subrogated to the rights, claims, and remedies of the member up to the amount paid by Fidelity Corporation and the insurer on behalf of the member. Independent of any duty or obligation of Fidelity Corporation, the member shall do nothing to prejudice those rights. In any subrogation action filed by Fidelity Corporation, the provider of the fidelity bond or insurance policy if payment was made thereunder, or both, Fidelity Corporation shall have the first right to the proceeds of any judgment or settlement obtained against the principal obligors and any other party who is held liable jointly or severally, in whole or in part, with the principal obligors, up to the amount actually paid on the claim by Fidelity Corporation. Fidelity Corporation and the insurer, as subrogees, shall also recover in the subrogation action reasonable costs and attorney’s fees which may be awarded either as part of any judgment or as an item of costs, as provided for in paragraph (10) of subdivision (a) and paragraph (5) of subdivision (c) of Section 1033.5 of the Code of Civil Procedure. No member engaged in business pursuant to Section 17200 shall be required to pay those costs and attorney’s fees awarded pursuant to this section. Amounts recouped by Fidelity Corporation through subrogation, minus all costs, attorney’s fees, and other administrative expenses incurred in obtaining that recovery, shall be credited to the fidelity fund.

(Amended by Stats. 2004, Ch. 180, Sec. 7. Effective January 1, 2005.)



17333

The commissioner may forthwith upon written notice and order take possession of the property and business of Fidelity Corporation and retain possession until Fidelity Corporation satisfies the commissioner that it will operate in conformity with this chapter whenever it appears to the commissioner that Fidelity Corporation has done any of the following:

(a) Violated its articles of incorporation or any law of this state.

(b) Invested its funds in violation of Section 17337.

(c) Not levied assessments as required by Sections 17320, 17321 and 17321.1.

(d) Has not diligently prosecuted an action pursuant to Section 17323.

(e) Violated any section of this chapter.

(f) Neglected or refused to submit its books, papers, and affairs to the inspection of the commissioner.

During the time the commissioner has possession the commissioner shall perform the duties and carry out the obligations of Fidelity Corporation.

(Amended by Stats. 1990, Ch. 1431, Sec. 4.)



17334

Whenever the commissioner has taken possession of the property and business of Fidelity Corporation, Fidelity Corporation within 10 business days after the taking, if it deems itself aggrieved thereby, may apply to the superior court in the county in which the head office of Fidelity Corporation is located to enjoin further proceedings. The court, after citing the commissioner to show cause why further proceedings should not be enjoined, and after a hearing and a determination of the facts upon the merits, may dismiss the application or enjoin the commissioner from further proceedings and direct the commissioner to surrender the property and business to Fidelity Corporation, or make a further order as may be just.

(Amended by Stats. 1985, Ch. 1560, Sec. 22. Effective October 2, 1985.)



17335

An appeal may be taken from the judgment of the court by the commissioner or by Fidelity Corporation in the manner provided by law for appeals from the judgment of a superior court to the court of appeal. An appeal from the judgment of the court does not operate as a stay of the judgment unless the court, on good cause, so orders. No bond need be given if the appeal is taken by the commissioner, but if the appeal is taken by Fidelity Corporation a bond shall be given as required by Sections 917.2 and 917.5 of the Code of Civil Procedure as a condition to any stay.

(Amended by Stats. 1998, Ch. 931, Sec. 148. Effective September 28, 1998.)



17336

(a) Fidelity Corporation shall have independent authority to investigate claims filed by members pursuant to Section 17330.

(b) Fidelity Corporation, upon submitting written notice to the commissioner, may conduct an examination or investigation of the business practices of a member’s handling and processing of trust obligations or the failure to pay an assessment under Section 17320, 17321, or 17321.1. The result of every investigation or examination shall be reported to the commissioner together with the recommendations of the Board of Directors of Fidelity Corporation. The investigation or examination reports prepared by the duly designated representatives of the board of the Escrow Agents’ Fidelity Corporation shall not be public records.

(c) Fidelity Corporation may submit reports and make recommendations to a member on its findings as a result of an examination or investigation conducted pursuant to this section. These reports and recommendations shall not be public documents. A copy of all reports and recommendations shall be furnished to the commissioner by Fidelity Corporation. There shall be no liability on the part of, and no cause of action of any nature shall arise against, Fidelity Corporation or its members, directors, officers, employees, stockholders, or agents or the commissioner or commissioner’s authorized representatives for any statements made by them in any reports or recommendations made hereunder.

(d) Fidelity Corporation, upon the request of the commissioner, may participate in an examination or investigation of the books and records of a member. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the State of California, the commissioner, or members of the commissioner’s staff or the commissioner’s authorized representative for the release of any information furnished to Fidelity Corporation pursuant to this subdivision.

(e) With the written consent of a majority of its directors, Fidelity Corporation, in order to fulfill its obligations under this section, may appoint an independent certified public accountant or public accountant or hire or appoint a specialized committee or employees to conduct an examination or investigation authorized by this section. Any reports as a result thereof shall be furnished to the commissioner pursuant to the provisions of subdivision (c).

(f) For the purposes of conducting an examination or investigation, Fidelity Corporation or its appointee shall have free access to the offices and places of business, books, accounts, bank account records and statements, papers, records, files, safes and vaults of the member.

(g) Fidelity Corporation may cause an examination or audit of the places of business, books, accounts, bank account records, papers, records, files, safes and vaults of a member to be conducted in accordance with Fidelity Corporation’s bylaws and rules.

(h) Costs and expenses for the examination or investigation conducted pursuant to subdivision (b) shall be paid to the Fidelity Corporation by the licensee, its shareholders, directors, and officers, or person examined, each of whom shall be jointly and severally liable therefor. The Fidelity Corporation may maintain an action for recovery of these costs in any court of competent jurisdiction, and shall recover its reasonable costs and attorney’s fees as an item of costs as provided for in paragraph (10) of subdivision (a) and paragraph (5) of subdivision (c) of Section 1033.5 of the Code of Civil Procedure, provided that the payment of the costs and attorney’s fees will not cause the member to be in violation of Section 17202, 17202.1, or 17210.

(i) Fidelity Corporation, any member of Fidelity Corporation, an agent of Fidelity Corporation or of its members, or any person who uses any information obtained under this section for any purpose not authorized herein is guilty of a misdemeanor.

(j) Fidelity Corporation may cause an examination or audit of a member, to be conducted in accordance with Fidelity Corporation’s Bylaws and Rules, whenever:

(1) The member has failed to pay an assessment as provided for under Section 17320, 17321, or 17321.1.

(2) Fidelity Corporation has received any information of irregular or improper handling of the trust obligations of the member or of an occurrence which may give rise to a claim for loss of trust obligations.

(3) Fidelity Corporation so elects, either with or without notice.

(k) Costs and expenses for any examination under this section shall be paid for by the member. Fidelity Corporation shall also be entitled to recover costs and expenses for any examination under this section from those persons, if any, who are discovered to be responsible for, or to have caused, any irregular or improper handling of trust obligations of the member or any occurrence which may give rise to a claim for loss of trust obligations, or otherwise by failure to cooperate, unnecessarily increase the cost of the examination. Fidelity Corporation may maintain an action for recovery of these examination costs and expenses in any court of competent jurisdiction, and shall recover its reasonable costs and attorney’s fees as an item of costs, as provided for in paragraph (10) of subdivision (a) and paragraph (5) of subdivision (c) of Section 1033.5 of the Code of Civil Procedure, provided that the payment of the costs and attorney’s fees will not cause the member to be in violation of Section 17202, 17202.1, or 17210.

(Amended by Stats. 1993, Ch. 492, Sec. 4. Effective January 1, 1994.)



17337

Fidelity Corporation may invest its funds only as provided by rules of the commissioner adopted with a view to preserving reasonable liquidity.

Upon request of the commissioner, Fidelity Corporation shall furnish an authorization for disclosure to the commissioner of financial records of funds pursuant to Section 7473 of the Government Code.

(Amended by Stats. 1985, Ch. 1560, Sec. 25. Effective October 2, 1985.)



17339

Prior to incurring any extraordinary or nonrecurring expense, Fidelity Corporation shall first obtain the written consent of the commissioner.

(Amended by Stats. 1988, Ch. 1458, Sec. 26. Effective September 28, 1988.)



17340

In the event the board of directors of Fidelity Corporation deem it necessary and prudent to raise additional moneys for payment of claims or expenses of administration, it may, with the commissioner’s written consent, borrow money against its assets, including future assessments.

(Repealed and added by Stats. 1988, Ch. 1458, Sec. 28. Effective September 28, 1988.)



17341

The commissioner shall give prompt notice to Fidelity Corporation when the commissioner takes possession of the property and business of a member and shall give further prompt notice when the commissioner determines to liquidate the property and business of a member.

(Amended by Stats. 1985, Ch. 1560, Sec. 29. Effective October 2, 1985.)



17342

Memberships issued by Fidelity Corporation shall be nontransferable and shall be exempt from the provisions of the Corporate Securities Law of 1968.

(Amended by Stats. 1985, Ch. 1560, Sec. 30. Effective October 2, 1985.)



17343

No provision of the Insurance Code shall apply to Fidelity Corporation.

(Amended by Stats. 1985, Ch. 1560, Sec. 31. Effective October 2, 1985.)



17344

The operation of Fidelity Corporation shall at all times be subject to the regulation of the commissioner and the commissioner’s duly designated representatives. The commissioner and the commissioner’s duly designated representatives may at any time investigate the affairs and examine the books, accounts, records, and files used by Fidelity Corporation. The commissioner and the commissioner’s duly designated representatives shall have free access to the offices, books, accounts, papers, records, files, safes, and vaults of Fidelity Corporation.

(Amended by Stats. 1985, Ch. 1560, Sec. 32. Effective October 2, 1985.)



17345

Any member aggrieved by any action or decision of Fidelity Corporation may appeal to the commissioner within 30 days from the action or decision, except that all matters relating to claims for loss of trust obligations shall be decided under Section 17345.1. The commissioner’s decision on appeal shall be made within 60 days from the date of the appeal and shall be considered final.

(Repealed and added by Stats. 1997, Ch. 370, Sec. 3. Effective January 1, 1998.)



17345.1

(a) A member or successor in interest aggrieved by any action or decision of Fidelity Corporation may file a written request for a hearing with the commissioner within 30 days from the action or decision.

(b) (1) Except as provided in subdivision (c), the hearing shall be conducted by an administrative law judge on the staff of the Office of Administrative Hearings and the administrative law judge’s proposed decision shall be made within 120 days from the date of the request for hearing. This time limit does not constitute a jurisdictional deadline and may be extended by stipulation of the parties or by order of the administrative law judge for good cause.

(2) The hearing shall be conducted in accordance with the administrative adjudication provisions of Chapters 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except as specified in this subdivision.

(3) The following sections of the Government Code shall not apply to a hearing under this subdivision: Section 11503 (relating to accusations), Section 11504 (relating to statements of issues), Section 11505 (relating to contents of the statement to respondent), Section 11506 (relating to the notice of defense), Section 11507 (relating to amended or supplemental accusations), and Section 11516 (relating to amendment of accusations after submission of case).

(4) The sole parties to the hearing shall be the member or successor in interest (complainant) and Fidelity Corporation (respondent). Third-party intervention shall not be permitted. The disputes, claims, and interests of third parties shall not be within the jurisdiction of the proceedings. However, nothing in this paragraph prohibits any interested party from submitting an amicus brief upon approval by the administrative law judge, after a duly noticed motion demonstrating good cause.

(5) Within 10 days of receipt of the request for a hearing, the commissioner shall schedule the hearing with the Office of Administrative Hearings and shall serve each party by personal service or mail with notice of the hearing, which is to include the date, time, and place of the hearing.

(A) Within 10 days of service of the notice of hearing, the complainant shall file with the Office of Administrative Hearings, and serve upon the respondent by personal service or mail, a written statement setting forth the matters to be considered at the hearing in sufficient detail to permit the respondent to prepare and present its response. The statement shall contain the following:

(i) A brief statement of the facts that give rise to the hearing.

(ii) A statement of the issues to be considered at the hearing including relevant statutes and rules. If the statement includes issues not raised in the proof of loss claim or considered by respondent in its decision, respondent may move for abatement of the proceedings for consideration of those issues by respondent. The administrative law judge may abate the proceedings for a period not to exceed 60 days from the issuance of the order to abate. The administrative law judge may extend the time period for good cause upon motion by respondent or by stipulation of the parties. If respondent has not issued a revised decision within the period of abatement, the administrative law judge shall reset the matter for hearing.

(B) Within 20 days of service of the statement, respondent may file with the Office of Administrative Hearings, and serve upon the complainant by personal service or mail a written response to the statement.

(C) The statement of issues and response may be amended upon completion of discovery, except that notice of the amendment shall be no later than 30 days before the date set for hearing.

(6) Where the statement of issues includes a claim for a loss of trust obligations that has been denied by respondent, complainant shall bear the burden of establishing by a preponderance of the evidence that a loss as defined in Section 17304 has occurred and that respondent is required to pay the claim in accordance with this chapter. Each legal issue shall be adjudicated in the proposed decision and the commissioner’s decision, except for any issue either withdrawn or waived by complainant or respondent, upon the submission of the case after hearing.

(7) Any party may move for a judgment on the pleadings or summary judgment, as a dispositive motion, pursuant to the Rules of Procedure of the Office of Administrative Hearings. The evidence in support of and standards for deciding the motions shall be as set forth in the Code of Civil Procedure. If the administrative law judge denies the motion, the matter shall be heard on the merits by the administrative law judge. If the administrative law judge grants the motion, the order shall be in the form of a proposed decision to the commissioner pursuant to subdivision (b) of Section 11517 of the Government Code.

(8) Nothing in this section shall be construed to require the losing party to pay the other party’s costs and expenses, including attorney’s fees.

(9) If the statement of issues is abated and respondent issues a revised decision, the parties may amend their pleadings within a reasonable period of time, as ordered by the administrative law judge.

(c) (1) If a request for hearing includes a claim for loss of trust obligations that has been denied by Fidelity Corporation and the claim involves the factors described in paragraph (3), the commissioner, upon the request of Fidelity Corporation and as provided herein, shall abstain from proceeding with a hearing. The matter may be adjudicated in a court of competent jurisdiction upon the filing of an action by the member or successor in interest. Fidelity Corporation shall notify the commissioner, in writing, of the grounds for abstention of jurisdiction within five days of the filing of the request for a hearing by the member or successor in interest. The commissioner shall rule on the abstention of jurisdiction request within 10 days of the notice and the ruling shall be considered final. In making a determination on the request for abstention, the commissioner may examine and investigate all facts connected with the request for abstention and may request information from any person as deemed necessary.

(2) If the commissioner denies the request for abstention of jurisdiction, the hearing shall be conducted in accordance with subdivision (b), except that compliance by the commissioner with paragraph (5) of subdivision (b) shall be within five days of the ruling denying the abstention request.

(3) The factors requiring abstention of jurisdiction by the commissioner are as follows:

(A) The claim for a loss is based upon an alleged escrow transaction in which an officer, director, trustee, stockholder, manager, or employee of the member was a principal to the transaction.

(B) The claim involves (i) the need to determine conflicting claims or disputes to real property and (ii) there is a potential for double recovery by any principal to an escrow.

(4) The commissioner shall abstain if determination of the claim will cause some escrows to have preferable or favorable treatment over the other escrows held by the member or successor in interest.

(Amended by Stats. 2011, Ch. 296, Sec. 97. Effective January 1, 2012.)



17346

(a) Fidelity Corporation and its members shall not advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, in any manner any statement or representation with regard to a guarantee of trust obligations in their advertisements that is false or misleading or calculated to deceive or misinform the public. Any statement or representation with regard to a guarantee of trust obligations, except the statement set forth in subdivision (b), shall be reviewed and approved by the commissioner prior to its use.

(b) Any advertising referring to Fidelity Corporation shall state in a clear and conspicuous manner, the following statement:

“MEMBER OF ESCROW AGENTS’ FIDELITY CORPORATION (EAFC). EAFC PROVIDES FIDELITY COVERAGE TO ITS MEMBERS.  EAFC IS NOT A GOVERNMENT AGENCY, AND THERE IS NO GUARANTEE OF A PAYMENT OF ANY CLAIM BY THE STATE OF CALIFORNIA.”

(c) Neither Fidelity Corporation nor its members shall advertise that trust obligations of escrow agents are “protected,” “guaranteed,” “insured,” or use words to that effect.

(Amended by Stats. 2007, Ch. 237, Sec. 2. Effective January 1, 2008.)



17347

(a) The Secretary of State shall not file articles for the incorporation of Fidelity Corporation or an amendment to the articles unless the commissioner has issued a written approval of the articles or amendment.

(b) Fidelity Corporation shall not adopt any bylaws or amendments thereto without the written consent of the commissioner. Within 60 calendar days from the receipt of any bylaws or amendments thereto, submitted to the commissioner, the commissioner shall inform Fidelity Corporation, in writing, that the bylaws or amendments are not disapproved, or that those bylaws or amendments are disapproved and specify the information needed to complete the submittal. Within 60 calendar days from the receipt of a complete submittal, the commissioner shall reach a decision on the submittal.

(Amended by Stats. 1992, Ch. 476, Sec. 6. Effective January 1, 1993.)



17348

In order to permit Fidelity Corporation to fulfill its obligation under this chapter, the commissioner shall furnish a list of all persons licensed under this division as of December 31 of each year and a copy of an escrow liability schedule filed with the commissioner. Each member on or before February 15 shall furnish to the commissioner and Fidelity Corporation the schedule of its escrow liability for each of its licensed locations as of the last day of each month for the preceding 12 months which ended December 31. A list of officers, directors, stockholders, trustees, agents, managers, and employees as of that date shall also be submitted to Fidelity Corporation, with the schedule. The schedule shall be in the form and contain such information as the commissioner may require.

(Amended by Stats. 1993, Ch. 492, Sec. 5. Effective January 1, 1994.)



17349

If Fidelity Corporation is dissolved, subject to the approval of the commissioner, the net assets after settling all liabilities shall be distributed to the members on the basis of the number of each member’s licensed locations compared to the total number of all members’ licensed locations.

(Amended by Stats. 1985, Ch. 1560, Sec. 36. Effective October 2, 1985.)



17350

All costs and expenses incurred by the commissioner in the administration of this chapter shall be paid to the commissioner by Fidelity Corporation. The limitation on the total assessment for each year set forth in paragraph (1) of subdivision (e) of Section 17207 shall not apply to Fidelity Corporation’s payment of costs and expenses incurred by the commissioner in the administration of this chapter. The commissioner may institute an action for the recovery of costs and expenses incurred in the administration of this chapter in any court of competent jurisdiction.

(Amended by Stats. 1985, Ch. 1560, Sec. 37. Effective October 2, 1985.)









CHAPTER 3 - Escrow Regulations

17400

The commissioner may from time to time make, amend, and rescind the rules, forms, and orders that are necessary to carry out the provisions of this division, and define any terms, whether or not used in this division, insofar as the definitions are not inconsistent with the provisions of this division. For the purpose of rules and forms, the commissioner may, among other things, classify persons and matters within the commissioner’s jurisdiction and may prescribe different requirements for different classes. The commissioner may, in the commissioner’s discretion, waive any requirement of any rule or form in situations where in his or her opinion the requirement is not necessary in the public interest or for the protection of the public.

(Amended by Stats. 1999, Ch. 441, Sec. 8. Effective January 1, 2000.)



17402

No person subject to this division or any officer thereof shall advertise in any manner or publish any statement of its capital, other than amounts fully paid in and accumulated surplus.

(Amended by Stats. 1961, Ch. 475.)



17403

(a) No person subject to this division shall issue, circulate, or publish any advertisement by any means of communication, or make use of or circulate any letterheads, billheads, blank notes, blank receipts, blank escrow instructions, certificates, circulars, or any written, printed, partially written or printed paper containing any fictitious or corporate name or other words indicating that the person is in the escrow business, unless the person is a licensed escrow agent.

(b) If, in the opinion of the commissioner, any person has violated this section, the commissioner may order that person to desist and refrain from that violation. If, within 30 days after the order is served, a request for hearing is filed in writing and the hearing is not held within 60 days thereafter, the order is rescinded.

(Amended by Stats. 1987, Ch. 564, Sec. 1.)



17403.1

No person subject to this division shall describe as an escrow, whether orally, in writing, or electronically, any transaction that is not defined as such in Section 17003.

(Amended by Stats. 1999, Ch. 441, Sec. 10. Effective January 1, 2000.)



17403.2

(a) No person subject to this division shall solicit or accept an escrow instruction or amended or supplemental escrow instruction containing any blank to be filled in after signing or initialing of the escrow instruction or amended or supplemental escrow instruction, nor permit any person to make any addition to, deletion from, or alteration of an escrow instruction or amended or supplemental escrow instruction, unless the addition, deletion or alteration is signed or initialed by all persons who had signed or initialed the escrow instruction or amended or supplemental escrow instruction prior to the addition, deletion or alteration.

(b) In addition to subdivision (a), no Internet escrow agent subject to this division shall solicit or accept electronically over the Internet an escrow instruction or amended or supplemental escrow instruction containing any blank to be filled in after executing that escrow instruction or amended or supplemental escrow instruction, nor permit any person to electronically, over the Internet, make any addition to, deletion from, or alteration of an escrow instruction or amended or supplemental escrow instruction, unless that addition, deletion or alteration is executed by all persons who had executed the escrow instruction or amended or supplemental escrow instruction prior to the addition, deletion, or alteration.

(Amended by Stats. 1999, Ch. 441, Sec. 11. Effective January 1, 2000.)



17403.3

(a) At the time of execution a copy of each escrow instruction or amended or supplemental escrow instruction shall be delivered to all persons executing the same.

(b) Internet escrow agents shall deliver electronically over the Internet a copy of each executed escrow instruction or amended or supplemental escrow instruction to all persons executing the same. In the event a person is not able to electronically receive the instructions, the Internet escrow agent shall mail a true and correct copy of the instructions to the person within 24 hours of execution.

(Amended by Stats. 1999, Ch. 441, Sec. 12. Effective January 1, 2000.)



17403.4

All written escrow instructions and all escrow instructions transmitted electronically over the Internet executed by a buyer or seller, whether prepared by a person subject to this division or by a person exempt from this division under Section 17006, shall contain a statement in not less than 10-point type which shall include the license name and the name of the department issuing the license or authority under which the person is operating. This section shall not apply to supplemental escrow instructions or modifications to escrow instructions.

This section shall become operative on July 1, 1993.

(Amended by Stats. 1999, Ch. 441, Sec. 13. Effective January 1, 2000.)



17403.5

(a) All records required by this chapter may be retained by an Internet escrow agent and provided to the commissioner in electronic format.

(b) All transfers by an Internet escrow agent between trust accounts and interest-bearing accounts, and between escrow accounts, may be made electronically.

(c) A statement of account may be delivered by an Internet escrow agent to a customer by electronic mail or via the Internet, unless otherwise requested by the customer.

(Added by Stats. 2000, Ch. 437, Sec. 5. Effective January 1, 2001.)



17404

Every person subject to this division shall keep and use in its business, books, accounts, and records which will properly enable the commissioner to determine whether the escrow functions performed by such person comply with the provisions of this division and with all rules made by the commissioner under this division.

(Amended by Stats. 1973, Ch. 705.)



17405

(a) The business, accounts and records of every person performing as an escrow agent, whether required to be licensed under this division or not, are subject to inspection and examination by the commissioner at any time without prior notice. The provisions of this section shall not apply to persons specified in Section 17006.

(b) Any person subject to this division shall, upon request, exhibit and allow inspection and copying of any books and records by the commissioner or his or her authorized representative.

(c) (1) The commissioner shall conduct an examination of each licensed escrow agent as described in subdivision (a) as often as the commissioner deems necessary and appropriate, but not less than once every 48 months.

(2) The examination shall be conducted for the 12-month period immediately preceding the date that the examination is commenced unless the commissioner finds, based on information uncovered in the examination or in the most recent independent audit report, that the examination should be extended beyond the 12-month period.

(3) In determining how often an examination shall be conducted, the commissioner may consider each licensed escrow agent’s compliance with the requirements set forth in this division and other factors the commissioner may by rule or order designate.

(4) This subdivision shall apply only to examinations commenced after the effective date established by the rule or order of the commissioner for the factors described in paragraph (3).

(d) Notwithstanding subdivision (c), the commissioner may conduct an indoctrination or preliminary examination, or both, under this section of any new licensee within one year of the issuance of the license under this division, and an examination described in subdivision (a) within two years of the issuance of the license under this division.

(Amended by Stats. 2001, Ch. 499, Sec. 3. Effective January 1, 2002.)



17405.1

The cost of every inspection and examination of a licensee or other person subject to this division shall be paid to the commissioner by the licensee or person examined, and the commissioner may maintain an action for the recovery of these costs in any court of competent jurisdiction. In determining the cost of an inspection or examination, the commissioner may use the estimated average hourly cost for all persons performing inspections or examinations of licensees or other persons subject to this division for the fiscal year.

For the purposes of this section only, no person other than a licensee shall be deemed to be a person subject to this division unless and until the person is determined to be a person subject to this division by an administrative hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code or by a judicial hearing in any court of competent jurisdiction.

(Amended by Stats. 1981, Ch. 946, Sec. 3.)



17406

(a) Each licensee shall submit to the commissioner, at the licensee’s own expense, an audit report containing audited financial statements covering the calendar year or, if the licensee has an established fiscal year, then for that fiscal year, within 105 days after the close of the calendar or fiscal year, as applicable. At that time, each licensee shall also file additional relevant information as the commissioner may require.

(b) Within 30 days after receipt of a request from the commissioner, a licensee or other person subject to this division shall submit to the commissioner, at the person’s own expense, an audit report containing audited financial statements covering the 12 calendar months next preceding the month of receipt of the request, or for another period as the commissioner may require. Unless the public interest shall otherwise require, the commissioner shall exempt a licensee from the provisions of subdivision (a) in whole or in part if the licensee has complied with a request pursuant to this subdivision as of a date within the calendar or fiscal year for which the exemption is granted.

(c) A licensee whose license has been revoked shall submit to the commissioner, at its own expense, on or before 105 days after the effective date of the revocation, a closing audit report as of that effective date, or for another period as the commissioner may specify. The report shall include the information specified by the commissioner. A licensee who has complied with this subdivision is exempt from subdivision (a) of this section.

(d) The reports and financial statements referred to in subdivisions (a) and (b) shall include at least a balance sheet and a statement of income for the year ended on the balance sheet date together with other relevant information as the commissioner may require. The reports and financial statements referred to in subdivisions (a), (b), and (c) shall be prepared in accordance with generally accepted accounting principles, and shall be accompanied by a report, certificate, or opinion of, an independent certified public accountant or independent public accountant. The audits shall be conducted in accordance with generally accepted auditing standards and the rules of the commissioner.

(e) A licensee shall make other special reports to the commissioner as the commissioner may from time to time require.

(f) For good cause and upon written request, the commissioner may extend the time for compliance with subdivisions (a) and (b).

(g) A licensee shall, when requested by the commissioner, submit its unaudited financial statements, prepared in accordance with generally accepted accounting principles and consisting of at least a balance sheet and statement of income and expense as of the date and for the period specified by the commissioner. The commissioner may require the submission of these reports on a monthly or other periodic basis.

(h) If the report, certificate, or opinion of the independent accountant referred to in subdivision (d) is in any way qualified, the commissioner may require the licensee to take action as he or she deems appropriate to permit an independent accountant to remove the qualifications from the report, certificate, or opinion.

(i) The commissioner may reject any financial statement, report, certificate, or opinion by notifying the licensee or other person required to make the filing of its rejection and the cause of the rejection. Within 30 days after the receipt of the notice, the licensee or other person shall correct the deficiency and the failure so to do shall be deemed a violation of this division. The commissioner shall retain a copy of all rejected filings.

(j) The commissioner may make rules specifying the form and content of the reports and financial statements referred to in this section, and may require that those reports and financial statements be verified by the licensee in the manner as he or she may prescribe.

(k) Upon completion of the reports and financial statements referred to in subdivisions (a), (b), and (c), the independent accountant shall submit to the commissioner complete copies of the reports and financial statements at the same time that copies of the reports and financial statements are submitted to the licensee.

(l) A licensee who engages an independent accountant or other third-party contractor to reconcile trust account records shall request the independent accountant or third-party contractor, at a minimum, to immediately notify the commissioner and Fidelity Corporation in the event of any of the following:

(1) The termination or voluntary withdrawal of the independent accountant or third-party contractor from the engagement.

(2) The discovery by the independent accountant or third-party contractor of an unreconcilable trust account debit balance. A debit balance exists if an escrow agent withdraws, pays out, or transfers money from an escrow account in excess of the amount to the credit of that account at the time of the withdrawal, payment, or transfer.

(3) The discovery by the independent accountant or third-party contractor that trust account reconciliations have not been performed for two months after the end of any calendar month.

(4) The discovery by the independent accountant or third-party contractor of exception items in trust account exception reports, that remain uncorrected for two months after the end of any calendar month.

Notification pursuant to this subdivision may be accomplished by transmitting to the commissioner and Fidelity Corporation, in either electronic or paper form, copies of trust account reconciliation exception reports. Nothing in this subdivision imposes any duty or obligation on an independent accountant or third-party contractor to Fidelity Corporation, members of Fidelity Corporation, or the commissioner.

(m) Nothing in this section shall be deemed to require a licensee to contract with a third party to reconcile trust account records.

(Amended by Stats. 2008, Ch. 285, Sec. 3. Effective January 1, 2009.)



17406.1

(a) Whenever the reports and financial statements required pursuant to subdivision (a), (b), or (c) of Section 17406 are to be reported upon or certified by an accountant other than the accountant reporting upon or certifying the licensee’s most recent reports or financial statements, the licensee shall furnish the commissioner with a written notice stating whether there was any disagreement with the former accountant on any matter in connection with the preparation of the most recent reports or financial statements reported upon or certified by that former accountant. If there was any disagreement, the licensee’s written notice shall describe the reasons for the disagreement. The written notice shall be signed by the chief executive officer of the licensee. The licensee shall also request, in writing, that the former accountant furnish the licensee with a letter addressed to the commissioner stating whether the former accountant agrees with the statements contained in the licensee’s written notice. If the former accountant disagrees with any of the licensee’s statements, the former accountant’s letter shall explain the reasons for disagreeing with the licensee’s statements. The written notice of the licensee, along with the former accountant’s letter shall be filed with the commissioner no later than 30 days from the date of engagement of the new accountant.

(b) The written notice of the licensee required by subdivision (a) shall be considered a notice for purposes of Section 17702.

(Added by Stats. 1994, Ch. 496, Sec. 3. Effective January 1, 1995.)



17408

(a) If any person subject to this division fails to make any report required by law or by the commissioner, the commissioner may immediately cause the books, records, papers, and affairs of said person to be thoroughly examined.

(b) The commissioner may impose, by order, a penalty on any person who fails, within the time specified in any written demand of the commissioner, (1) to make and file with the commissioner any report required by law or requested by the commissioner, or (2) to furnish any material information required by the commissioner to be included in the report. The amount of the penalty may not exceed one hundred dollars ($100) for each day for the first five days the report or information is overdue, and thereafter may not exceed five hundred dollars ($500) for each day the report or information is overdue.

(c) If, after an order has been made under subdivision (b), a request for hearing is filed in writing within 30 days of the date of service of the order by the person to whom the order was directed, a hearing shall be held in accordance with the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted under that chapter.

(d) If the person fails to file a written request for a hearing within 30 days of the date of service of the order, the order imposing the penalty shall be deemed a final order of the commissioner, and the penalty shall be paid within five business days.

(e) If a hearing is requested, the penalty shall be paid within five business days after the effective date of any decision in the case ordering payment to be made.

(Amended by Stats. 2005, Ch. 257, second Sec. 2. Effective January 1, 2006.)



17409

(a) All moneys deposited in escrow to be delivered upon the close of the escrow or upon any other contingency shall be deposited and maintained in a noninterest-bearing demand or checking account in a bank, a state or federal savings bank, or a state or federal savings association or in a noninterest-bearing account subject to immediate withdrawal in an industrial loan company insured by the Federal Deposit Insurance Corporation and approved to receive those moneys by the commissioner. Thereafter, these moneys may be deposited in an interest-bearing account in a bank, a state or federal savings bank, a state or federal savings association, an industrial loan company approved to receive those moneys by the commissioner, or a state or federal credit union, if the depositor is qualified for membership under the bylaws of that credit union, and the moneys are maintained separate, distinct, and apart from funds belonging to the escrow agent. Those funds, when deposited, are to be designated as “trust funds,” “escrow accounts,” or under some other appropriate name indicating that the funds are not the funds of the escrow agent.

Upon request of the commissioner, a licensee shall furnish to the commissioner an authorization for examination of financial records of any trust funds or escrow accounts, maintained in a financial institution, in accordance with the procedures set forth in Section 7473 of the Government Code.

(b) A licensee engaged in the business of receiving escrows for deposit or delivery of the types specified in subdivision (c) of Section 17312 and of the types not specified therein shall maintain separate escrow trust accounts, for both types of escrow business in the same manner as provided in subdivision (a) of this section and Sections 17409.1, 17410, 17411, and 17411.1.

(c) Any agreement with a financial institution to establish a trust account pursuant to this section shall be accompanied by a letter from the licensee authorizing and requesting that the financial institution immediately notify the commissioner and Fidelity Corporation, in either electronic or paper form, when it becomes aware of either of the following:

(1) The closure of any account subject to this section, other than to transfer the funds to another designated trust account at the same financial institution in the name of the escrow agent or the remittance of the funds to the Controller’s office for escheat purposes.

(2) The occurrence of any overdraft balance in an account subject to this section.

This subdivision does not impose any duty or obligation on a financial institution to Fidelity Corporation, members of Fidelity Corporation, or the commissioner.

(Amended by Stats. 2009, Ch. 140, Sec. 72. Effective January 1, 2010.)



17409.1

(a) Each person subject to this chapter shall maintain separate escrow trust accounts for each licensed location. Transfers between accounts are prohibited except by the actual writing of a check from one escrow to the other, and by depositing the check for the account of, and the writing of a receipt for the escrow to which the funds are being transferred. Each transfer shall be properly supported and documented in escrow files by inclusion of escrow instructions executed by the principals authorizing the transfer.

(b) With regard to Internet escrow companies, transfers to trust accounts by commercial banks and from operating accounts to cover losses may be made through wire transfer. Receipts for all these transactions may be maintained in electronic form.

(Amended by Stats. 2000, Ch. 437, Sec. 6. Effective January 1, 2001.)



17410

(a) Escrow or trust funds are not subject to enforcement of a money judgment arising out of any claim against the licensee or person acting as escrow agent, and in no instance shall such escrow or trust funds be considered or treated as an asset of the licensee or person performing the functions of an escrow agent.

(b) Interest paid or payable on funds deposited in escrow by a licensee are not subject to enforcement of a money judgment arising out of any claim against the licensee or person acting as escrow agent.

(Amended by Stats. 1982, Ch. 497, Sec. 93. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



17411

No person shall knowingly keep or cause to be kept any funds or money in any bank or state or federal savings and loan association under the heading of “trust funds” or “escrow accounts” or any other name designating such funds or money as belonging to the clients of any escrow agency, except actual escrow or trust funds deposited with such agency.

(Amended by Stats. 1979, Ch. 475.)



17411.1

“Trust funds” or “escrow accounts” as used in Sections 17409, 17410, and 17411 shall include all funds required to be held by an escrow agent pursuant to a federal or state law, or requirement of a governmental agency.

(Added by Stats. 1982, Ch. 663, Sec. 11.)



17414

(a) It is a violation for any person subject to this division or any director, stockholder, trustee, officer, agent, or employee of any such person to do any of the following:

(1) Knowingly or recklessly disburse or cause the disbursal of escrow funds otherwise than in accordance with escrow instructions, or knowingly or recklessly to direct, participate in, or aid or abet in a material way, any activity which constitutes theft or fraud in connection with any escrow transaction.

(2) Knowingly or recklessly make or cause to be made any misstatement or omission to state a material fact, orally or in writing, in escrow books, accounts, files, reports, exhibits, statements, or any other document pertaining to an escrow or escrow affairs.

(b) Any director, officer, stockholder, trustee, employee, or agent of an escrow agent, who abstracts or willfully misappropriates money, funds, trust obligations or property deposited with an escrow agent, is guilty of a felony. Upon conviction, of an offense under this section or similar offenses specified in Chapter 4 (commencing with Section 470), Chapter 5 (commencing with Section 484), or Chapter 6 (commencing with Section 503) of Title 13 of Part 1 of the Penal Code, the court shall, in addition to any other punishment imposed, order the person to make full restitution, first to the escrow agent and then to Fidelity Corporation, to the extent it has indemnified the escrow agent. Nothing in this section shall be deemed or construed to repeal, amend, or impair any existing provision of law prescribing a punishment for such an offense.

(c) Any person subject to this division who knows of a person’s involvement in an abstraction or misappropriation of money, funds, trust obligations, or property deposited with a licensed escrow agent shall immediately report the abstraction or misappropriation in writing to the commissioner and to Fidelity Corporation. No person shall be civilly liable for reporting as required under this subdivision, unless the information provided in the report is false and the person providing false information does so with knowledge and malice. The reports filed under this section, including the identity of the person making the filing, shall remain confidential pursuant to state law.

(Amended by Stats. 1994, Ch. 423, Sec. 2. Effective January 1, 1995.)



17414.1

(a) Any person who has been convicted of or pleaded nolo contendere to any crime specified in subdivision (b) within the past 10 years, or has been held liable in any civil action by final judgment or any administrative judgment by any public agency within the past seven years, of any of the provisions specified in subdivision (b), shall not serve in any capacity as an officer, director, stockholder, trustee, agent, or employee of an escrow agent, or in any position involving any duties with an escrow agent, in this state. This subdivision shall not apply to any person whose office, employment, ownership interest, or other participation in the business of a licensed escrow agent commenced prior to January 1, 1992.

(b) Subdivision (a) applies to criminal convictions of, pleas of nolo contendere to, or civil or administrative judgments entered for offenses including the following:

(1) Offenses specified in Chapter 18 (commencing with Section 3350) of Division 1.

(2) Offenses specified in Article 4 (commencing with Section 5300) of Chapter 1 of Division 2.

(3) Offenses specified in Article 8 (commencing with Section 14750) of Chapter 4 of Division 5.

(4) Offenses specified in Chapter 3 (commencing with Section 17400), and Chapter 7 (commencing with Section 17700) of Division 6.

(5) Offenses specified in Chapter 6 (commencing with Section 18435) of Division 7.

(6) Offenses specified in provisions of the laws of the United States added or amended by the federal Financial Institutions Reform, Recovery and Enforcement Act of 1989 (Public Law 101-73).

(7) Offenses involving robbery, burglary, theft, embezzlement, fraud, fraudulent conversion or misappropriation of property, forgery, bookmaking, receiving stolen property, counterfeiting, controlled substances, extortion, checks, credit cards, or computer violations specified in Section 502 of the Penal Code.

For the purpose of this section, but not Section 17423, an offense does not include a conviction for which the person has obtained a certificate of rehabilitation from a court of competent jurisdiction under Section 1203.4 or 4852.13 of the Penal Code or a similar certificate of rehabilitation obtained in a foreign jurisdiction.

(c) On and after January 1, 1992, any person who seeks employment by, or an ownership interest in, or other participation in the business of a licensed escrow agent shall, as a condition to obtaining that employment, interest, or participation, authorize Fidelity Corporation and the commissioner, or both, to have access to that person’s state and federal summary criminal history information, as defined in Section 11105 of the Penal Code, for purposes of determining whether the person has a prior conviction of, or pleaded nolo contendere to, a criminal offense specified in subdivision (b).

(d) On or before the 10th day of employment, each escrow agent shall obtain and forward to the commissioner the fingerprint images and related information of persons seeking employment by an escrow agent. The fingerprint images and related information may be submitted by certified mail, return receipt requested, or transmitted electronically, using the process established by the Department of Justice for requesting state and federal summary criminal history information. Persons who have previously submitted fingerprints or fingerprint images and related information to the commissioner may so notify the commissioner and need not submit additional fingerprint images and related information unless requested to do so by the commissioner. The commissioner shall provide written notice to both the escrow agent and to the person if any of the information received pursuant to this division shows that the person’s employment would be in violation of Section 17414.1, and the escrow agent shall deny the person the employment. No person whose employment is in violation of subdivision (a) shall have access to trust funds or sign checks or otherwise perform any activities related to the processing of escrow transactions after the licensed escrow agent has been notified by the commissioner that the person’s employment is in violation of subdivision (a).

(e) Any state and federal summary criminal history information obtained pursuant to this section shall be kept confidential and no recipient shall disclose the contents other than for the purpose of determining eligibility for employment by, or acquisition of an ownership interest in, or other participation in the business of a licensed escrow agent.

(f) The authority granted by this section to the commissioner or to Fidelity Corporation shall be in addition to any other authority granted by law to obtain information about any person who is subject to this division. Nothing in this section shall be construed to limit any authority of the commissioner or Fidelity Corporation otherwise provided by law.

(g) Any person who knowingly violates subdivision (a) or (d), including, but not limited to, any escrow agent who permits employment by, or an ownership interest in, or other participation in the business of an escrow agent in violation of subdivision (a) or (d) shall, upon conviction, be subject to punishment as set forth in Section 17700. Any person who knows of a violation of subdivision (a) or (d) shall immediately report the violation in writing to the commissioner. No person shall be civilly liable for reporting as required under this subdivision, unless the information provided in the report is false and the person providing false information does so with knowledge and malice. The reports filed under this section, including the identity of the person making the filing, shall remain confidential pursuant to state law.

(h) Nothing in this section shall be construed to permit the reinstatement of any person barred by the commissioner pursuant to Section 17423 nor to prohibit the commissioner from bringing any action pursuant to Section 17423.

(i) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Amended by Stats. 2008, Ch. 262, Sec. 4. Effective January 1, 2009.)



17414.2

(a) In response to any written request by an escrow agent or by Fidelity Corporation, any bank, savings association, credit union, any other financial institution, or any other exempt person specified in Section 17006, an escrow agent or Fidelity Corporation may provide a written employment reference that advises of the person’s involvement in a crime or act specified in Section 17414 or subdivision (b) of Section 17414.1, or any theft, embezzlement, misappropriation, or other defalcation which has been reported to federal authorities pursuant to federal banking guidelines, or that has been reported to the commissioner or Fidelity Corporation, pursuant to this division. In order for the immunity provided in subdivision (b) to apply, a copy of the written employment reference shall be sent concurrently by the Fidelity Corporation, person, entity, escrow agent, bank, savings association, credit union, any other financial institution, or exempt person specified in Section 17006 providing the reference, to the last known address of the person concerning whom the reference is provided.

(b) No licensed escrow agent, bank, savings association, credit union, any other financial institution, exempt person specified in Section 17006, or Fidelity Corporation shall be civilly liable for providing an employment reference as specified in subdivision (a), unless the information provided is false and the licensed escrow agent, bank, savings association, credit union, any other financial institution, or exempt person specified in Section 17006, or Fidelity Corporation providing false information does so with knowledge and malice.

(Added by Stats. 1991, Ch. 1221, Sec. 5.)



17415

(a) If the commissioner, as a result of any examination or from any report made to him or her, shall find that any person subject to this division is in an insolvent condition, is conducting escrow business in such an unsafe or injurious manner as to render further operations hazardous to the public or to customers, has failed to comply with the provisions of Section 17212.1 or 17414.1, has permitted its tangible net worth to be lower than the minimum required by law, has failed to maintain its liquid assets in excess of current liabilities as set forth in Section 17210, or has failed to comply with the bonding requirements of Chapter 2 (commencing with Section 17200) of this division, the commissioner may, by an order addressed to and served by registered or certified mail or by personal service on such person and on any other person having in his or her possession or control any escrowed funds, trust funds or other property deposited in escrow with said person, direct discontinuance of the disbursement of trust funds by the parties or any of them, the receipt of trust funds, the delivery or recording of documents received in escrow, or other business operations. No person having in his or her possession any of these funds or documents shall be liable for failure to comply with the order unless he or she has received written notice of the order. Subject to subdivision (b), the order shall remain in effect until set aside by the commissioner in whole or in part, the person is the subject of an order for relief in bankruptcy, or pursuant to Chapter 6 (commencing with Section 17621) of this division the commissioner has assumed possession of the escrow agent.

(b) Within 15 days from the date of an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code. Upon receipt of a request, the matter shall be set for hearing to commence within 30 days after such receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of such notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing. Neither the request for a hearing nor the hearing itself shall stay the order issued by the commissioner under subdivision (a).

(Amended by Stats. 2009, Ch. 500, Sec. 40. Effective January 1, 2010.)



17416

Whenever in the opinion of the commissioner any person, except as named in Section 17006, is engaged, either actually or through subterfuge, in the business of receiving escrows for deposit or delivery as defined in this division, without a license from the commissioner the commissioner may order that person to desist and to refrain from engaging in that business. If, within 30 days after such an order is served, a request for a hearing is filed in writing and the hearing is not held within 60 days thereafter, the order is rescinded.

(Amended by Stats. 1987, Ch. 564, Sec. 4.)



17419

On and after January 1, 1992, any person seeking employment with an escrow agent shall complete an employment application on or before the first day of employment which includes, at least, the following information. A copy of the employment application shall be forwarded to the commissioner on or before the first day of the applicant’s employment. Persons required to file a statement of identity and questionnaire pursuant to subdivision (g) of Section 17209 or Section 17212.1 are not required to file the employment application set forth in this section. Each person completing the employment application shall be given the notice required by the Information Practices Act (Section 1798.17 of the Civil Code), copies of which may be obtained from the commissioner. Nothing in this section shall limit an escrow agent from requesting additional information from an applicant.

STATEMENT OF IDENTITY
AND EMPLOYMENT APPLICATION

Name of Escrow Company:

Escrow Agent License Number:

1. Exact Full Name:

(Please Print or Type)First NameMiddle NameLast Name

(Do not use initials or nicknames)

Title of position to be filled in connection with the preparation of this employment application.

2. Employment for the last 10 years:

From

To

Employer Name and Address

Occupation and Duties

_____

Present

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

NOTE: Attach separate schedule if space is not adequate.

3. Residence addresses for the last 10 years:

From

To

Street

City

State

_____

Present

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

_____

NOTE: Attach separate schedule if space is not adequate.

4. Have you ever been named in any order, judgment or decree of any court or any governmental agency or administrator, temporarily or permanently restraining or enjoining you from engaging in or continuing any conduct, practice or employment?

( ) Yes

( ) No

If the answer is “Yes,” please complete the following:

_____

Date of Suit:

Location of Court (City, County, State):

Nature of Suit:

Note: Attach a certified copy of any order, judgment, or decree.

5. Have you ever been refused a license to engage in any business in this state or any other state, or has any such license ever been suspended or revoked?

( ) Yes

( ) No

_____

State: Title of State Department:
Nature of License and Number:

Note: Attach a certified copy of any order, judgment, or decree.

6. Have you ever been convicted of or pleaded nolo contendere to a crime other than minor traffic citations that do not constitute a misdemeanor or felony offense?

NOTE: A conviction is a plea or verdict of guilty or a conviction following a plea of nolo contendere. A conviction also includes an order granting probation and suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Sections 1203.4 or 1203.4a of the Penal Code permitting the person to withdraw his or her plea of guilty, or dismissing the accusation, information, or indictment.

_____

( )  Yes

( ) No

If the answer is “Yes,” please complete the following:

_____

Date of Case:

Location of Court (City, County, State):

Nature of Case:

Note: Attach a certified copy of any order, judgment, or decree.

7. Have you ever been a defendant in a civil court action other than divorce, condemnation or personal injury?

_____

( )  Yes

( ) No

If the answer is “Yes,” please complete the following:

_____

Date of Suit:

Location of Court (City, County, State):

Nature of Suit:

Note: Attach a certified copy of any order, judgment, or decree.

8. Have you ever changed your name or ever been known by any name other than that herein listed?

(Including a woman’s maiden name)

_____

( ) Yes

( ) No

If so, explain. Change in name through marriage or court order should also be listed.

EXACT DATE OF EACH NAME CHANGE MUST BE LISTED.

9. Have you ever done business under a fictitious firm name either as an individual or in the partnership or corporate form?

( ) Yes

( ) No

If the answer is “Yes,” set forth particulars:

10. Have you ever been a subject of a bankruptcy or a petition in bankruptcy?

( ) Yes

( ) No

If the answer is “Yes,” give date, title of case, location of bankruptcy filing:

11. Have you ever been refused a bond, or have you ever had a bond revoked or canceled?

( ) Yes

( ) No

If the answer is “Yes,” give details:

(e.g., Clerk, Escrow Officer, Receptionist, etc.)

_____ _____

13. Do you expect to be a party to, or broker or salesperson in connection with, escrows conducted by the escrow company which is employing you?

( ) Yes

( ) No

If the answer is “Yes,” please explain:

_____

NOTE: Attach separate schedule if space is not adequate.

VERIFICATION

I, the undersigned, state that I am the person named in the foregoing Statement of Identity and Employment Application; that I have read and signed the Statement of Identity and Employment Application and know the contents thereof, including all exhibits attached thereto, and that the statements made therein, including any exhibits attached thereto, are true.

Any person who knows or should have known of a violation of this section shall immediately report the violation in writing to the commissioner.

_____

I certify/declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

_____

Executed at

_____

(City)

_____

_____

(County)(State)

_____

thisday of, 20__.

_____

_____

(Signature of Declarant)

(Amended by Stats. 2007, Ch. 130, Sec. 94. Effective January 1, 2008.)



17420

Except for the normal compensation of his own employees, it shall be a violation of this division for any person subject to this division to pay over to any other person any commission, fee, or other consideration as compensation for referring, soliciting, handling, or servicing escrow customers or accounts.

It shall also be a violation for any person to enter into any arrangement, either of his own making or of a subsidiary nature, or through any other person having a dual capacity, or through any person having a direct or indirect interest in the escrow, or other device permitting any fee, commission, or compensation which is contingent upon the performance of any act, condition, or instruction set forth in an escrow to be drawn or paid, either in whole or in part, or in kind or its equivalent, prior to the actual closing and completion of the escrow.

(Amended by Stats. 1961, Ch. 475.)



17421

Notwithstanding the provisions of Section 17420, a disbursal, other than for a fee, commission or compensation may be advanced or paid out prior to the close of an escrow if the written instructions of all parties to the transaction so provide.

(Added by Stats. 1963, Ch. 996.)



17421.5

(a) Notwithstanding Section 17420, a licensee may charge a fee for administering an escrow that has been postponed for at least two months from the most recent closing date agreed upon by the parties in the written instructions or has been canceled if all of the following requirements are met:

(1) The postponement or cancellation resulted from the acts or omissions of the parties to the escrow transaction.

(2) The fee was disclosed in the written instructions in not less than 8-point bold type on the face or front page of the instructions.

(3) The principal parties to the escrow transaction have executed the written fee instructions by initialing those instructions.

(b) This section shall apply to written instructions made on and after January 1, 2008.

(Added by Stats. 2007, Ch. 237, Sec. 4. Effective January 1, 2008.)



17422

A joint control agent, unless acting pursuant to written instructions of his principals, shall not disburse funds for the payment of the cost of labor, materials, services, permits, fees, or other items of expense incurred in the construction of improvements upon real property until such time as he determines that the person furnishing such labor, materials, services, permits, fees, or other items has substantially complied with the specifications contained in the control agreement.

(Added by Stats. 1965, Ch. 1205.)



17423

(a) The commissioner may, after appropriate notice and opportunity for hearing, by order, censure or suspend for a period not exceeding 12 months, or bar from any position of employment, management, or control any escrow agent, or any other person, if the commissioner finds either of the following:

(1) That the censure, suspension, or bar is in the public interest and that the person has committed or caused a violation of this division or rule or order of the commissioner, which violation was either known or should have been known by the person committing or causing it or has caused material damage to the escrow agent or to the public.

(2) That the person has been convicted of or pleaded nolo contendere to any crime, or has been held liable in any civil action by final judgment, or any administrative judgment by any public agency, if that crime or civil or administrative judgment involved any offense specified in subdivision (b) of Section 17414.1, or any other offense reasonably related to the qualifications, functions, or duties of a person engaged in the business in accordance with the provisions of this division.

(b) Within 15 days from the date of a notice of intention to issue an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code). Upon receipt of a request, the matter shall be set for hearing to commence within 30 days after such receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of such notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing.

(c) Upon receipt of a notice of intention to issue an order pursuant to this section, the person who is the subject of the proposed order is immediately prohibited from engaging in any escrow processing activities, including disbursing any trust funds in the escrow agent’s possession, custody or control, and the financial institution holding trust funds shall be so notified by service of the notice, accusation and other administrative pleadings. The prohibition against disbursement of trust funds may be set aside, in whole or in part, by the commissioner for good cause.

(d) Fidelity Corporation shall disclose to all licensees the identity of persons who have been censured, suspended, or barred from any position of employment, management, or control.

(e) Persons suspended or barred under this section are prohibited from participating in any business activity of a licensed escrow agent and from engaging in any business activity on the premises where a licensed escrow agent is conducting escrow business. This subdivision shall not be construed to prohibit suspended or barred persons from having their personal escrow transactions processed by a licensed escrow agent.

(f) This section shall apply to any violation, conviction, plea, or judgment occurring at any time prior to and after the enactment of this section.

(g) The provisions of Section 17414.1 exempting convictions for which a person has obtained a certificate of rehabilitation from the prohibition against serving as an officer, director, stockholder, trustee, agent, or employee of an escrow agent, or in any position involving any duties with an escrow agent, shall not apply to permit the reinstatement of any person barred by the commissioner pursuant to this section, nor to prohibit the commissioner from bringing any action pursuant to this section.

(h) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Amended by Stats. 1993, Ch. 625, Sec. 4. Effective January 1, 1994.)



17423.1

(a) (1) Whenever the commissioner takes any enforcement or disciplinary action pursuant to Section 17423, upon the action becoming final the commissioner shall notify the Real Estate Commissioner and the Insurance Commissioner of the action or actions taken. The purpose of this notification is to alert the departments that enforcement or disciplinary action has been taken, if the person seeks or obtains employment with entities regulated by the departments.

(2) The commissioner shall provide the Real Estate Commissioner and the Insurance Commissioner, in addition to the notification of the action taken, with a copy of the written accusation, statement of issues, or order issued or filed in the matter and, at the request of the Real Estate Commissioner or Insurance Commissioner, with any underlying factual material relevant to the enforcement or disciplinary action. Any confidential information provided by the commissioner to the Insurance Commissioner or the Real Estate Commissioner shall not be made public pursuant to this section. Notwithstanding any other provision of law, the disclosure of any underlying factual material to the Insurance Commissioner or the Real Estate Commissioner shall not operate as a waiver of confidentiality or any privilege that the commissioner may assert.

(b) The commissioner shall establish and maintain, on the Web site maintained by the Department of Business Oversight, a separate and readily identifiable database of all persons who have been subject to any enforcement or disciplinary action that triggers the notification requirements of this section. The database shall also contain a direct link to the databases, described in Section 10176.1 of the Business and Professions Code and Section 12414.31 of the Insurance Code and required to be maintained on the Web sites of the Bureau of Real Estate and the Department of Insurance, respectively, of persons who have been subject to enforcement or disciplinary action for malfeasance or misconduct related to the escrow industry by the Insurance Commissioner and the Real Estate Commissioner.

(c) There shall be no liability on the part of, and no cause of action of any nature shall arise against, the State of California, the Department of Business Oversight, the Commissioner of Business Oversight, any other state agency, or any officer, agent, employee, consultant, or contractor of the state, for the release of any false or unauthorized information pursuant to this section, unless the release of that information was done with knowledge and malice, or for the failure to release any information pursuant to this section.

(Amended by Stats. 2013, Ch. 352, Sec. 89. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



17424

(a) For any licensee, a disciplinary action taken by the State of California, another state, an agency of the federal government, or another country for an action substantially related to the activity regulated under this division may be grounds for disciplinary action by the commissioner. A certified copy of the record of the disciplinary action taken against the licensee by the State of California, other state, agency of the federal government, or other country shall be conclusive evidence of the events related therein.

(b) Nothing in this section shall preclude the commissioner from applying a specific statutory provision in this division providing for discipline against a licensee as a result of disciplinary action taken against a licensee by the State of California, another state, an agency of the federal government, or another country.

(Added by Stats. 2003, Ch. 473, Sec. 19. Effective January 1, 2004.)



17425

Any person subject to this division or any director, stockholder, trustee, officer, agent, or employee of that person who violates any provision of the federal Real Estate Settlement Procedures Act, as amended (12 U.S.C. Sec. 2601 et seq.), or any regulation promulgated thereunder, violates this division.

(Added by Stats. 2007, Ch. 237, Sec. 5. Effective January 1, 2008.)






CHAPTER 4 - Revocation of License

17600

(a) An escrow agent’s license remains in effect until surrendered, revoked, or suspended.

(b) A licensee that ceases to engage in the business regulated by this division and desires to no longer be licensed shall notify the commissioner in writing and, at that time, tender the license and all other indicia of licensure to the commissioner. Within 105 days of the written notice to the commissioner, the licensee shall submit to the commissioner, at its own expense, a closing audit report as of the date the license is tendered to the commissioner for surrender, or for another period as the commissioner may specify, to be performed by an independent certified public accountant. The closing audit shall include, but not be limited to, information required by the commissioner, a bank reconciliation of the trust account, and a verified statement from a certified public accountant confirming lawful disbursement of funds. A license is not surrendered until the commissioner has reviewed and accepted the closing audit report, a determination has been made by the commissioner that acceptance of the surrender is in the public interest, and tender of the license is accepted in writing by the commissioner.

(Amended by Stats. 2009, Ch. 568, Sec. 3. Effective January 1, 2010.)



17601

If the commissioner has reason to believe that any escrow agent is violating the provisions of this division, the commissioner may investigate the escrow agent’s business and examine the books, accounts, records, and files used in the business of every escrow agent and of every person who acts or claims to act as principal or agent under or without the authority of this division. For the purposes of examination the commissioner and representatives of the commissioner shall have free access to the offices and places of business, books, accounts, records, papers, files, safes, and vaults of all persons examined. The cost of any investigation, inspection, and examination of a licensee under this section shall be paid to the commissioner as provided in Section 17405.1.

(Amended by Stats. 1996, Ch. 670, Sec. 4. Effective January 1, 1997.)



17602

If it appears to the commissioner that any licensed escrow agent has violated its articles of incorporation, or any law or rule binding upon it, the commissioner shall, by written order addressed to the agent direct the discontinuance of such violation. The order shall be effective immediately, but shall not become final except in accordance with the provisions of Section 17604.

(Amended by Stats. 1985, Ch. 1560, Sec. 39. Effective October 2, 1985.)



17602.5

If any licensed escrow agent fails to make any reports required by law or by the commissioner within ten (10) days from the day designated for the making of the reports, or within any extension of time granted by the commissioner, or fails to include therein any matter required by law or by the commissioner, such failure shall constitute grounds for the suspension or revocation of the license held by such escrow agent.

(Added by Stats. 1961, Ch. 475.)



17603

If it appears to the commissioner that any licensed escrow agent is conducting business in an unsafe or injurious manner, the commissioner shall, by written order addressed to the agent direct the discontinuance of such unsafe or injurious practices. The order shall be effective immediately, but shall not become final except in accordance with the provisions of Section 17604.

(Amended by Stats. 1985, Ch. 1560, Sec. 40. Effective October 2, 1985.)



17604

No order issued pursuant to Sections 17602 or 17603 may become final except after notice to any licensed escrow agent affected thereby of the intention of the commissioner to make such order final and of the reasons therefor and that upon receipt of a request the matter will be set down for hearing to commence within 15 business days after such receipt unless the licensed agent affected consents to a later date. If no hearing is requested within 30 days after the mailing of such notice and none is ordered by the commissioner, the order may become final without hearing and the licensed escrow agent shall immediately discontinue the practices named in the order. If a hearing is requested or ordered, it shall be held in accordance with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all of the powers granted thereunder. If upon the hearing, it appears to the commissioner that the licensed agent is conducting business in an unsafe and injurious manner or is violating its articles of incorporation or any law of this state, or any rule binding upon it, the commissioner shall make the order of discontinuance final and the licensed escrow agent shall immediately discontinue the practices named in the order.

(Amended by Stats. 1981, Ch. 773, Sec. 7.)



17605

The licensed escrow agent has ten (10) days after an order is made final in which to commence action to restrain enforcement of such order, and unless such action is commenced, and the enforcement of such order is enjoined within ten (10) days by the court in which the suit is brought, the licensed escrow agent shall comply with the order.

(Amended by Stats. 1961, Ch. 475.)



17606

The commissioner may immediately revoke by order the escrow agent’s license if the licensee fails to comply with any order, unless the escrow agent secures a court order restraining the enforcement of the commissioner’s revocation order.

(Amended by Stats. 2002, Ch. 772, Sec. 12. Effective January 1, 2003.)



17606.1

The license of an escrow agent shall be deemed revoked upon the completion or closure of a court approved liquidation of the business of the escrow agent, whether pursuant to Section 17635 or 17636, or otherwise, unless the escrow agent within 10 days of the court’s order approving the closing or completion of liquidation secures a court order restraining the revocation from taking effect.

(Added by Stats. 1994, Ch. 423, Sec. 3. Effective January 1, 1995.)



17607

(a) Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this division or any rule or order hereunder, the commissioner may in the commissioner’s discretion bring an action in the name of the people of the State of California in the superior court to enjoin the acts or practices or to enforce compliance with this law or any rule or order hereunder. Upon a proper showing a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and a receiver, monitor, conservator, or other designated fiduciary or officer of the court, which may include the commissioner, may be appointed for the defendant or the defendant’s assets, or any other ancillary relief may be granted as appropriate.

A receiver, monitor, conservator, or other designated fiduciary or officer of the court appointed by the superior court pursuant to this section may, with the approval of the court, exercise any or all of the powers of the defendant’s officers, directors, partners, trustees, or persons who exercise similar powers and perform similar duties, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the commissioner, or a receiver, monitor, conservator, or other designated fiduciary or officer of the court, by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the superior court.

(b) If the commissioner determines it is in the public interest, the commissioner may include in any action authorized by subdivision (a) a claim for ancillary relief, including, but not limited to, a claim for restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award additional relief.

(Repealed and added by Stats. 1990, Ch. 1186, Sec. 7.)



17608

The commissioner may, after notice and a reasonable opportunity to be heard, suspend or revoke any license if he finds that:

(a) The licensee has failed to maintain in effect a bond required under the provisions of this division.

(b) The licensee has violated any provision of this division or any rule made by the commissioner under and within the authority of this division.

(c) Any fact or condition exists which, if it had existed at the time of the original application for such license, reasonably would have warranted the commissioner in refusing originally to issue such license.

(Amended by Stats. 1973, Ch. 705.)



17609

The revocation, suspension, surrender or expiration of an escrow agent’s license does not impair or affect pre-existing escrows lawfully contracted, but nothing contained in this division shall be deemed to authorize the acceptance of further funds or documents into escrow subsequent to such revocation, surrender or expiration or during any period of suspension.

(Amended by Stats. 1955, Ch. 261.)



17609.1

The power of investigation and examination by the commissioner is not terminated by the surrender, suspension, or revocation of any license issued by him.

(Added by Stats. 1973, Ch. 705.)



17609.2

Whenever the commissioner deems it necessary for the general welfare of the public, the commissioner has continuous authority to exercise the powers set forth in this division whether or not an application for a license has been filed with the commissioner, any license has been issued, or if issued, has been surrendered, suspended, or revoked.

(Amended by Stats. 2002, Ch. 772, Sec. 13. Effective January 1, 2003.)






CHAPTER 5 - Hearings

17610

The commissioner, and all persons designated by him, may administer oaths, take the testimony of witnesses, and issue subpenas requiring the attendance of witnesses and the production of books, documents, and other things under their control, at any examination, investigation, or hearing in any part of the State.

(Enacted by Stats. 1951, Ch. 364.)



17611

(a) The commissioner may make such investigations as he or she deems necessary to determine whether any person has violated or is about to violate any provision of this division or any rule or order hereunder or to aid in the enforcement of this division. The commissioner may publish information concerning any violation of this division or any rule or order hereunder.

(b) In making any investigation authorized by subdivision (a), the commissioner may, for a reasonable time not exceeding 30 days, take possession of the books, records, accounts, and other papers pertaining to the business of any escrow agent or joint control agent and place a keeper in exclusive charge of them in the place where they are usually kept. During such possession no person shall remove or attempt to remove any of the books, records, accounts, or other papers except pursuant to a court order or with the consent of the commissioner. However, the directors, officers, partners, and employees of the escrow agent or joint control agent may examine the books, records, accounts, or other papers and the employees shall be permitted to make entries therein reflecting current transactions.

(c) For the purpose of any investigation or proceeding under this division, the commissioner or any officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner deems relevant or material to the inquiry.

(d) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court, upon application of the commissioner, may issue to the person an order requiring him or her to appear before the commissioner, or the officer designated by the commissioner, there to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt.

(e) No person is excused from attending and testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of the commissioner, or any officer designated by the commissioner, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence (documentary or otherwise) required by the commissioner may tend to incriminate the person or subject him or her to a penalty or forfeiture. However, no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she is compelled, after validly claiming his or her privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testimony is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(Repealed and added by Stats. 1982, Ch. 663, Sec. 14.)



17612

The authority to make or conduct any examination, investigation, or hearing, including the authority to administer oaths and to subpena witnesses, and to take their testimony may be delegated by the commissioner to any deputy, investigator, or auditor appointed by him for that purpose. The appointment shall be made by an instrument in writing, signed by the commissioner. Upon any examination, investigation, or hearing the instrument shall be produced by the deputy, investigator, or auditor at any time upon demand.

(Enacted by Stats. 1951, Ch. 364.)



17613

All hearings provided for in this division shall be conducted in accordance with the provisions of Chapter 5, Part 1, Division 3, Title 2, of the Government Code, and the commissioner has all the powers granted therein, except that a hearing held in accordance with Section 17604 may be presided over by a hearing officer qualified under Section 11502 of the Government Code, or by any deputy designated by the commissioner.

(Amended by Stats. 1953, Ch. 1076.)



17614

Every order, decision, license or other official act of the commissioner is subject to review, in accordance with law.

(Enacted by Stats. 1951, Ch. 364.)






CHAPTER 6 - Liquidation and Conservatorship

ARTICLE 1 - Possession by Commissioner

17621

Whenever it appears to the commissioner that any escrow agent subject to this division:

(a) Is in an insolvent condition;

(b) Is conducting escrow business in an unsafe or unauthorized manner;

(c) Has violated its charter or any law of the State of California;

(d) Refuses to submit its books, papers and affairs to the inspection of any examiner;

(e) Neglects or refuses to observe any order of the commissioner made pursuant to the provisions of this division, within the time specified therein, unless the enforcement of such order is restrained in a proceeding brought by the escrow agent;

(f) Any officer, director, or trustee of such escrow agent refuses to be examined upon oath touching the business of such escrow agent;

(g) Any officer, director, stockholder, or trustee of such escrow agent, or attorney in fact of such escrow agent has embezzled, sequestered, or willfully diverted the assets or trust funds of such escrow agent;

(h) Has permitted its tangible net worth to be lower than the minimum required by law;

(i) Has failed to comply with the bonding requirements of Chapter 2 of this division

the commissioner shall dispatch a written notice and summary of findings, as referred to in Section 17415, to the principal officer of the escrow agent involved or to its manager of record; and such escrow agent shall be afforded a reasonable opportunity to comply or otherwise effect such remedies as the commissioner may deem acceptable. However, should the escrow agent so notified fail to comply within five days of receipt of the notice, or as soon as it appears to the commissioner that no compliance is possible, or in the event prompt delivery of the prescribed written notice is impossible, the commissioner may forthwith take possession of the property and business of such escrow agent and retain possession until such escrow agent resumes business or its affairs be finally liquidated as provided in this chapter. The escrow agent, with the consent of the commissioner, may resume business upon such conditions as the commissioner may prescribe.

(Amended by Stats. 1981, Ch. 773, Sec. 8.)



17622

Whenever the commissioner has taken possession of any licensee, such licensee, within 10 days after such taking, if it deems it is aggrieved thereby, may apply to the superior court in the county in which the head office of the licensee is located to enjoin further proceedings. The court, after citing the commissioner to show cause why further proceedings should not be enjoined and after a hearing and a determination of the facts upon the merits may dismiss such application or enjoin the commissioner from further proceeding and direct him to surrender the property and business to the licensee, or make such further order as may be just.

(Added by Stats. 1963, Ch. 2130.)



17623

An appeal from a judgment enjoining the commissioner from further proceedings and directing the commissioner to surrender the business, property, and assets to the licensee does not operate as a stay of the judgment, unless the trial court in its discretion so orders. If the judgment dismisses the action an appeal therefrom does not operate as a stay of the judgment but the court rendering the judgment may, in its discretion enjoin the commissioner pending the appeal, from further proceedings and direct the commissioner, pending the appeal, to surrender the business, property, and assets to the licensee, if an undertaking is given as required by Chapter 2 (commencing with Section 916) of Title 13 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 517, Sec. 225.)



17625

If the commissioner’s demand for the possession of the property, business and assets is not complied with within 24 hours after service of the demand, the commissioner may call to his assistance the sheriff of the county in which the principal place of business of such licensee is located, by giving the sheriff written demand the sheriff shall enforce the demands of the commissioner.

(Added by Stats. 1963, Ch. 2130.)



17626

When the commissioner takes possession of the property, business and assets of any licensee, such licensee or the president and secretary of such licensee shall make and deliver to the commissioner verified schedules of its property, assets, and funds held in escrow. The commissioner may at any time examine under oath any licensee, or any officer, director, trustee, agent, or employee of such licensee, to determine whether or not all such property, assets, and funds held in escrow have been transferred and delivered to his possession.

(Amended by Stats. 1973, Ch. 705.)



17627

The commissioner may issue subpoenas and require the attendance of parties for examination under this article as provided for in this chapter.

(Amended by Stats. 2002, Ch. 772, Sec. 14. Effective January 1, 2003.)



17628

When the commissioner takes possession of the business, property, and assets of a licensee, he may appoint a custodian. The commissioner may require a good and sufficient bond from the custodian and place him in charge as his representative.

(Added by Stats. 1963, Ch. 2130.)



17629

When the commissioner takes possession of the property, business, and assets of a licensee, he may collect all money due to such licensee and give receipt therefor. The commissioner may do such other acts as are necessary or expedient to collect, conserve, or protect the licensee’s business, property, and assets.

(Added by Stats. 1963, Ch. 2130.)






ARTICLE 2 - Conservatorship

17630

If any facts occur which would entitle the commissioner under Section 17621 to take possession of the property, business and assets of a licensee the commissioner may appoint a conservator of a licensee and require of him such bond as the commissioner deems proper. The commissioner may also, upon the request of the board of directors of a licensee, appoint a conservator of such licensee and require of him such bond as the commissioner deems proper. The conservator, under the direction of the commissioner, shall take possession of the property, business and assets of the licensee and take such action as he may deem necessary to conserve the assets of such licensee pending further disposition of its business. The conservator shall retain such possession until the property, business and assets of the licensee are returned to the licensee or until further order of the commissioner.

(Added by Stats. 1963, Ch. 2130.)



17631

Subject to the other provisions of this article, a conservator, while in possession of the property, business and assets of a licensee, has the same powers and rights and is subject to the same duties and obligations as the commissioner while in possession of the property, business and assets of a licensee; and during such time the rights of a licensee and of all persons with respect thereto, subject to the other provisions of this article, are the same as if the commissioner had taken possession of such property, business and assets. A conservator, while in possession of the property, business and assets of a licensee, shall have all the rights, powers and privileges of the licensee, its officers and directors. All expenses of any such conservatorship shall be paid out of the assets of the licensee and shall be a lien thereon which shall be prior to any other lien. The conservator shall receive a salary, fixed by the commissioners, in an amount no greater than that which would be paid by the commissioner to a special deputy in charge of the liquidation of the licensee.

(Added by Stats. 1963, Ch. 2130.)



17632

Upon appointing a conservator the commissioner shall cause to be made and completed at the earliest possible date such an examination of the affairs of the licensee as shall be necessary to inform him as to its financial condition.

(Added by Stats. 1963, Ch. 2130.)



17633

A conservator, while in possession of the property, business and assets of a licensee, may call, upon the notice required by the licensee’s bylaws, a meeting of the investors of the licensee who are entitled to vote, for any purpose, including without limitation the election of a board of directors, and upon the holding of a meeting for such purpose the terms of office of all directors shall expire, or may call, upon the notice required by the licensee’s bylaws, a meeting of the board of directors for any purpose, including without limitation the filling of vacancies on the board of directors or the removal and election or the removal or election of officers. Each such meeting shall be supervised by the conservator.

(Added by Stats. 1963, Ch. 2130.)



17634

If the commissioner becomes satisfied that it may be done safely and in the public interest, he may terminate the conservatorship and permit the licensee for which a conservator was appointed to resume its business under direction of its board of directors, subject to such terms, conditions, restrictions and limitations as he may prescribe.

(Added by Stats. 1963, Ch. 2130.)






ARTICLE 3 - Liquidation by the Commissioner

17635

If at any time after taking possession of the property and business of a licensee it shall appear to the commissioner that it would be futile to proceed as conservator with the conduct of the business of such person he may apply to the superior court of the county in which is located the principal office of such person in this State for an order to liquidate and wind up the business of said person. Upon a full hearing of such application, the court may make an order directing the winding up and liquidation of the business of such person by the commissioner, as liquidator.

(Added by Stats. 1963, Ch. 2130.)



17636

Whenever the commissioner has taken possession of the property and business of a licensee he may petition the superior court for the appointment of a receiver to liquidate the affairs of the licensee.

(Added by Stats. 1963, Ch. 2130.)



17637

The commissioner may appoint one or more special deputies to assist in the duties of liquidation and distribution under his direction and may also employ such special legal counsel, accountants, and assistants as may be needed and required and fix their salaries and compensation. All such salaries and compensation with other reasonable and necessary expenses as may be incurred in the liquidation shall be paid by the commissioner from the funds of the licensee in his hands. Such expenses shall include, among other things, that part of the salary of the commissioner and of his deputies, auditors, accountants, appraisers and other assistants, and that part of the general expenses of the commissioner’s office, as fairly represent, in the opinion of the commissioner, the proportion properly attributable to such liquidation.

(Added by Stats. 1963, Ch. 2130.)



17638

In liquidating the affairs of a licensee the commissioner may:

(a) Collect all money due to, and claims of, the licensee and give receipt therefor.

(b) Approve and pay all just and equitable claims.

(c) Commence and prosecute all actions and proceedings necessary to enforce liquidation.

(d) Compound bad or doubtful debts or claims, borrow money, sell, convey, or transfer real or personal property, on order of the superior court of the county in this State in which the principal office of the licensee is located. The order shall be made after hearing and on such notice as the court prescribes.

(Added by Stats. 1963, Ch. 2130.)



17639

After the issuance of an order of liquidation under Section 17635, any of the following transactions occurring within four months prior to the application for such order shall be voidable by the commissioner if such transaction has the effect of giving to or enabling any creditor of the licensee to obtain a preference over any other creditor, or to obtain a greater percentage of his debt than any other creditor:

(a) A transfer of property of the licensee.

(b) The creation of a lien upon the property of the licensee.

(c) The suffering of a judgment against such person.

(Added by Stats. 1963, Ch. 2130.)



17640

If the commissioner is in possession of the business, property, and assets of a licensee, whether or not he is liquidating the affairs of such licensee, the commissioner may:

(a) Apply to the superior court of the county in this State in which the principal office of the licensee is located for an order confirming any action taken by the commissioner, or authorizing the commissioner to do any act or execute any instrument not expressly authorized by this part. The order shall be given after a hearing on such notice as the court prescribes.

(b) Pay and discharge any secured claims against the licensee, whether or not such claims have been presented for payment. No secured claim shall be paid in an amount larger than the value of the security at the time of payment.

(Added by Stats. 1963, Ch. 2130.)



17641

Claims for damages resulting from the disaffirmance of an executory contract or lease by the commissioner may be filed and allowed. No claim of a landlord for damages resulting from the disaffirmance of an unexpired lease of real property or under any covenant of such lease shall be allowed in an amount exceeding the rent reserved by the lease, without acceleration, for the year succeeding the date of the surrender of the premises plus the amount of any unpaid accrued rent without acceleration. Any such claim must be filed within 30 days of the date of such disaffirmance.

(Added by Stats. 1963, Ch. 2130.)



17642

When the commissioner determines to liquidate a licensee, he shall cause an inventory of all the assets of the licensee to be made in duplicate, file the original with the court, and file the duplicate in his office.

(Added by Stats. 1963, Ch. 2130.)



17643

When the commissioner determines to liquidate a licensee he shall cause notice to be given by publication once a week for four successive weeks in some newspaper of general circulation published at or near the principal place of business in this State of such licensee, to all persons having claims against the licensee as creditors, investors, or otherwise, requiring them to present and file their claims and make legal proof thereof at a place and within a time designated in such publication. The time shall be not less than six months after the first publication. Within 10 days after the first publication the commissioner shall cause a copy of such notice to be mailed to all persons whose names appear of record upon the licensee’s books as creditors, or as parties to an uncompleted escrow transaction.

(Added by Stats. 1963, Ch. 2130.)



17644

All claims, demands, or causes of action of creditors, and persons other than the parties to an escrow transaction against the licensee or against any property owned or held by it in trust or otherwise, must be presented to the commissioner in writing, verified by the claimant, or someone in his behalf, within the period specified in the notice for the presentation of claims, whether or not an action is pending to enforce any such claim or demand. The commissioner shall not approve any claim not so presented, and any such claim, demand or cause of action not so presented is forever barred.

(Added by Stats. 1963, Ch. 2130.)



17645

Upon the expiration of the time fixed for the presentation of claims, the commissioner shall prepare in duplicate a full and complete schedule of all claims presented, specifying by classes those that have been approved and those that have been disapproved and shall file the original with the court and the duplicate in his office.

(Added by Stats. 1963, Ch. 2130.)



17646

Not later than five days after the time of filing the schedule of claims with the court, written notice shall be mailed to all claimants whose claims have been rejected. Action to enforce the payment of or to establish any rejected claim must be brought and service had within four months from and after the date of filing of the schedule of claims with the proper court or all such actions are forever barred.

(Added by Stats. 1963, Ch. 2130.)



17647

Regardless of any law of this state, the judges of the superior court of the county in this state in which the principal office of the licensee is located may, whenever the judges deem it necessary or advisable, hold hearings relating to the sale, exchange, or other disposition of any real property or any personal property of the licensee regardless of the location of the property. The hearings shall be held at the county seat of any county in this state or at the places in the home county of the superior court at which sessions are held.

(Amended by Stats. 2003, Ch. 149, Sec. 12. Effective January 1, 2004.)



17648

If it appears improbable that anything can be realized from any property of the licensee and that the cost of maintaining, preserving, or protecting the property would probably be lost, the court may direct the commissioner to abandon the property.

(Added by Stats. 1963, Ch. 2130.)



17649

For the purpose of executing and performing any of the powers and duties conferred upon him by this article, the commissioner may in the name of the licensee or in his own name prosecute and defend any suit or other legal proceeding and may in the name of the licensee or in his own name as commissioner execute, acknowledge, and deliver any and all deeds, assignments, releases, requests for reconveyance, and other instruments necessary and proper to effectuate any sale of real or personal property or other transaction in connection with the liquidation of the licensee. Any deed, assignment, release, request for reconveyance, or other instrument executed pursuant to this section is valid and effectual for all purposes as though it was executed by the officers of such licensee with the authority of its board of directors.

(Added by Stats. 1963, Ch. 2130.)



17650

If any real property of the licensee sold by the commissioner is located in a county other than the county in which the application to the court for permission to sell the property was made, the commissioner shall cause a certified copy of the order authorizing or ratifying such sale to be recorded in the office of the recorder of the county in which the real property is located.

(Added by Stats. 1963, Ch. 2130.)



17651

When the commissioner has (a) fully liquidated all claims other than claims of stockholders, and (b) made due provision for any and all known but unclaimed liabilities, excepting claims of stockholders, and (c) paid all expenses of liquidation, then upon the written request of the holders of a majority of the stock of such licensee he shall deliver to the licensee or its trustees any surplus that then remains in his hands, together with all the records and effects. The licensee or its trustees shall have title to such surplus, records, and effects free from any claim of the commissioner.

(Added by Stats. 1963, Ch. 2130.)



17652

Upon the payment of a final dividend in liquidation, the commissioner shall prepare and file with the court a full and final statement of the liquidation, including a summary of the receipts and disbursements, and a duplicate of such statement shall be filed in the office of the commissioner. After hearing and approval by the court, the liquidation shall be closed.

(Added by Stats. 1963, Ch. 2130.)



17653

In making its order approving the commissioner’s final statement of the liquidation of a licensee, the court shall determine the amounts of the liquidating dividends to which claimants and investors are entitled but that then remain unpaid or unclaimed in the hands of the commissioner. The order of the court shall direct the commissioner to deposit the amounts with the Controller. All amounts so deposited shall be deemed to be deposited with the Controller under Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure, and may be recovered in the manner prescribed in that chapter.

(Amended by Stats. 1996, Ch. 860, Sec. 6. Effective January 1, 1997.)



17654

The order of the court approving the final statement on liquidation shall provide for the destruction or other disposition of the books and records of the licensee or pertaining to the liquidation of the licensee, and the court may declare the licensee dissolved as a corporation.

(Added by Stats. 1963, Ch. 2130.)









CHAPTER 7 - Crimes and Civil Penalties

17700

Any person who willfully violates any provision of this division, or who willfully violates any rule or order under this division, shall, upon conviction, be fined not more than ten thousand dollars ($10,000), imprisoned in a county jail for not more than one year, imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or be punished by both that fine and imprisonment, but no person may be imprisoned for the violation of any rule or order unless he or she had knowledge of the rule or order. Conviction under this section shall not preclude the commissioner from exercising the authority provided in Section 17423.

(Amended by Stats. 2011, Ch. 15, Sec. 109. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



17701

(a) Any person who violates any provision of this division, or who violates any rule or order under this division, shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

(b) As applied to the penalties for acts in violation of this division, the remedies provided by this section and by other sections of this division are not exclusive, and may be sought and employed in any combination to enforce the provisions of this division.

(Added by Stats. 1985, Ch. 1560, Sec. 42. Effective October 2, 1985.)



17702

It is unlawful for any person to willfully make any untrue statement of a material fact in any application, notice, or report filed with the commissioner under this division or the regulations issued thereunder, or to willfully omit any material fact which is required to be stated in any application, notice, or report.

(Added by Stats. 1988, Ch. 1300, Sec. 2.)



17703

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 17. Effective January 1, 2008.)









DIVISION 7 - INDUSTRIAL LOAN COMPANIES

CHAPTER 1 - General Provisions

ARTICLE 1 - Definitions

18000

This division shall be known and may be cited as the “Industrial Loan Law,” the “Industrial Banking Law,” or the “Thrift and Loan Law.”

(Amended by Stats. 1998, Ch. 827, Sec. 2. Effective January 1, 1999.)



18001

The definitions given in this article govern the construction of this division unless the context otherwise requires.

(Repealed and added by Stats. 1976, Ch. 964.)



18002

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 353, Sec. 64. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



18002.5

“Department” means the Department of Business Oversight.

(Amended by Stats. 2014, Ch. 401, Sec. 32. Effective January 1, 2015.)



18003

“Industrial loan company,” “thrift and loan company,” or “company” as used in this division means a premium finance agency as defined in Section 18560. Notwithstanding any other provision of this chapter, these terms and this division do not apply to an industrial bank subject to, and governed by, Chapter 15 (commencing with Section 1530) of Division 1.1.

(Amended by Stats. 2013, Ch. 334, Sec. 66. Effective January 1, 2014.)



18003.1

“Investment and loan” means an industrial loan company.

(Added by Stats. 1990, Ch. 623, Sec. 2.)



18003.2

(a)Any reference in a provision of any statute or regulation of this state to an industrial loan company or a thrift and loan company means an insurance premium finance agency as defined in Section 18560.

(b) Subdivision (a) does not apply in any of the following cases:

(1) In case the provision or a related provision expressly provides otherwise.

(2) In the case of any provision of Division 1 (commencing with Section 99) or Division 1.5 (commencing with Section 4800).

(Added by Stats. 2000, Ch. 1015, Sec. 52. Effective September 30, 2000.)



18003.5

(a) When used with respect to an industrial loan company, “insured” means an industrial loan company that is insured by the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.).

(b) When used with respect to an investment certificate, “insured” means an investment certificate that is insured by the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.).

(Repealed and added by Stats. 1998, Ch. 827, Sec. 4. Effective January 1, 1999.)



18003.6

“Certificate of deposit” as that term is used by an industrial loan company licensed under this division means an investment certificate representing the obligation of an industrial loan company to repay a nondemand deposit as deposit is defined in Section 3(1) of the Federal Deposit Insurance Act.

(Added by Stats. 1994, Ch. 129, Sec. 1. Effective January 1, 1995.)



18003.7

“Demand deposit” means investment or thrift certificates in account, passbook, or certificate form which are redeemable and payable upon demand to the owner.

(Added by Stats. 1999, Ch. 345, Sec. 1. Effective January 1, 2000.)



18004

“Borrower” means the person receiving the proceeds or benefits of a loan.

(Repealed and added by Stats. 1976, Ch. 964.)



18005

“Consumer loan or consumer obligation” means a loan made to, or an obligation incurred by, a natural person in which the money loaned, or the property delivered or service rendered under the obligation is primarily for personal, family, or household purposes.

(Added by Stats. 1976, Ch. 964.)



18006

“Primarily secured by real property”, as used in this division, means the fair market value of the real property less prior encumbrances, at the time the loan is made or other obligation is acquired, is more than 50 percent of the principal amount owing on the loan or obligation.

(Added by Stats. 1976, Ch. 964.)



18007

“Charges”, as used in this division, include the aggregate interest, fees, bonuses, commissions, brokerage, discounts, expenses, and other forms of costs charged, contracted for, or received by an industrial loan company or any other person in connection with the investigating, arranging, negotiating, procuring, guaranteeing, making, servicing, collecting, or enforcing of a loan, or for forbearance of money, credit, goods, things in action, or any other service or services rendered.

(Added by Stats. 1976, Ch. 964.)



18008

“Charges” also include any profit or advantage of any kind that any person may contract for, collect, receive, or in any manner obtain by a collateral sale, purchase, or agreement, in connection with the negotiating, arranging, making, or otherwise in connection with any loan, except commissions received on insurance sold as provided in this division.

(Added by Stats. 1976, Ch. 964.)



18009

“Principal amount”, as used in this division, means the net amount of money, credit, goods, or things in action received by the debtor or borrower or disbursed on the borrower’s instructions at the time of entering into the transaction.

(Added by Stats. 1976, Ch. 964.)



18010

“Principal balance”, and “face amount” as used in this division, means the unpaid balance of a loan or other obligation.

(Amended by Stats. 1979, Ch. 270.)



18011

“Affiliated company”, as used in this division, is a company under substantially the same management or control, directly or indirectly, as the industrial loan company.

(Added by Stats. 1976, Ch. 964.)



18011.1

“Affiliate” means an affiliated company or a person who, directly or indirectly, controls over 10 percent of the voting stock of an industrial loan company.

(Added by Stats. 1996, Ch. 467, Sec. 1. Effective January 1, 1997.)



18012

“Corporate Securities Law” means the Corporate Securities Law of 1968, Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code.

(Added by Stats. 1976, Ch. 964.)



18013

“Outstanding loans and obligations,” as used in this division, means total outstanding loans and obligations, including lease obligations, less unearned interest or charges, unearned discount, reserve or allowance for losses, and other applicable allowances or deductions as determined by regulation of the commissioner.

(Amended by Stats. 1979, Ch. 911.)



18014

“Obligation” as used in Sections 18265, 18271, 18272, and 18343 includes lease obligations as authorized by Section 18310.

(Added by Stats. 1979, Ch. 911.)



18015

“Lease obligation” as used in this division, means a lease contract entered into by an industrial loan company as lessor.

(Added by Stats. 1979, Ch. 911.)



18016

“Investment certificates ratio”, as used in this division, means the ratio of the aggregate sum of all of the outstanding investment certificates, exclusive of those hypothecated with the company issuing them, of a company to the aggregate amount of its paid-up and unimpaired capital and unimpaired surplus declared not available for dividends pursuant to Section 18319.

(Added by renumbering Section 18373 by Stats. 1985, Ch. 142, Sec. 7. Effective July 1, 1985.)



18016.5

“Premium finance agency” has the meaning set forth in Section 18560.

(Added by Stats. 1998, Ch. 827, Sec. 5. Effective January 1, 1999.)



18017

“Assets,” as used in this division, means all assets excluding intangibles.

(Added by Stats. 1986, Ch. 680, Sec. 1.)



18018

“Capital,” as used in this division, consists of all of the following:

(a) Capital stock.

(b) Primary capital to the extent not included in capital stock.

(c) Secondary capital.

(Added by Stats. 1989, Ch. 663, Sec. 1. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18018.1

“Primary capital,” as used in this division, means the sum of common stock, perpetual preferred stock, capital surplus, undivided profits, capital reserves, and mandatory convertible debt (to the extent of 20 percent of primary capital exclusive of that debt).

(Added by Stats. 1989, Ch. 663, Sec. 1.1. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18018.2

“Secondary capital,” as used in this division, means the sum of mandatory convertible debt that is not included in primary capital, limited life preferred stock, and subordinated notes and debentures, all in an amount up to 50 percent of primary capital. Issues of limited life preferred stock and subordinated notes and debentures, except mandatory convertible debt, shall have original weighted average maturities of at least seven years to be included within capital surplus under primary capital.

(Added by Stats. 1989, Ch. 663, Sec. 1.2. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18018.3

“Perpetual preferred stock,” as used in this division, means a preferred stock that does not have a stated maturity date or that can not be redeemed at the option of the holder. It includes those issues of preferred stock that automatically convert into common stock at a stated date. It excludes those issues, the rate on which increases, or can increase, in such a manner that would effectively require the issuer to redeem the issue.

(Added by Stats. 1989, Ch. 663, Sec. 1.3. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18018.4

“Mandatory convertible debt,” as used in this division, means a subordinated debt instrument which requires the issuer to convert that instrument into common or perpetual preferred stock by a date at or before the maturity of the debt instrument. The maturity of those instruments shall be 12 years or less.

(Added by Stats. 1989, Ch. 663, Sec. 1.4. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18018.5

“Limited life preferred,” as used in this division, means preferred stock which has a maturity or which may be redeemed at the option of the holder.

(Added by Stats. 1989, Ch. 663, Sec. 1.5. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18018.6

“Subordinated notes and debentures,” as used in this division, means an obligation other than an investment certificate obligation that:

(a) Bears on its face, in boldface type no smaller than the largest size type used in the obligation, the following: “this obligation is not a deposit and is not insured by the Federal Deposit Insurance Corporation.”

(b) (1) Has a maturity of at least seven years, or (2) in the case of an obligation or issue that provides for scheduled repayments of principal, has an average maturity of at least seven years; however, the commissioner may permit the issuance of an obligation or issue with a shorter maturity or average maturity if the commissioner has determined that exigent circumstances require the issuance of that obligation or issue. This subdivision shall not apply to mandatory convertible obligations or issues.

(c) States expressly that the obligation is subordinated and junior in right of payment to the issuing industrial loan company’s obligations to its investment certificate holders and to the industrial loan company’s other obligations to its general and secured creditors, and is ineligible as collateral for a loan by the issuing industrial loan company.

(d) Is unsecured.

(e) States expressly that the issuing industrial loan company may not retire any part of its obligation without the prior written consent of the commissioner.

(f) Includes, if the obligation is issued to a depository institution, a specific waiver of the right of offset by the lending depository institution.

(Added by Stats. 1989, Ch. 663, Sec. 1.6. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18019

“Capital Stock,” as used in this division, means one-class voting common stock.

(Added by Stats. 1989, Ch. 663, Sec. 2. Operative January 1, 1991, by Sec. 20 of Ch. 663.)






ARTICLE 2 - General Provisions

18020

An industrial loan company shall not appoint or continue in office any officer, director or management personnel who do not have the qualifications required by Section 18117 (d).

(Added by Stats. 1976, Ch. 964.)



18021

(a) An industrial loan company shall not deposit its funds except with a bank, trust company, or savings association authorized to do business in this state, except as provided in subdivision (b).

(b) An industrial loan company which is insured, as that term is defined in Section 18003.5, may also deposit its funds in an out-of-state financial institution, the accounts of which are insured by the Federal Deposit Insurance Corporation.

(c) Funds deposited in an out-of-state financial institution shall not in any case exceed the applicable amount of federal deposit insurance.

(d) The depository shall be approved by a majority vote of the board of directors or the executive committee, exclusive of the vote of any director who is an officer, director, trustee, or shareholder of the depository so designated. An out-of-state savings association subject to the Management Consignment Program of the Office of Thrift Supervision shall not be used as a depository.

(e) An industrial loan company shall furnish an authorization for disclosure to the commissioner of the financial records of deposits pursuant to Section 7473 of the Government Code. No deposit shall be made in an out-of-state financial institution unless that institution agrees in writing to disclose financial records of the industrial loan company to the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 583. Effective January 1, 1997. Operative July 1, 1997.)



18022

No industrial loan company shall invest any of its funds, except as authorized in this division. Industrial loan companies may invest their funds in investments that are legal investments for commercial banks, including the capital stock, obligations, or other securities of one or more corporations, subject to rules and orders prescribed by the commissioner. Companies may also invest their funds in the choses in action issued by any other industrial loan company.

(Amended by Stats. 1996, Ch. 223, Sec. 1. Effective January 1, 1997.)



18022.5

An industrial loan company may organize, sponsor, operate, control, or render investment advice to, an investment company, or underwrite, distribute, or sell securities of any investment company which has qualified to sell its securities in this state pursuant to Part 2 (commencing with Section 25100) of Division 1, Title 4 of the Corporations Code, if the officers and employees of the industrial loan company who sell these securities meet such standards with respect to training experience, and sales practices as established by the Secretary of Business, Consumer Services, and Housing or the secretary’s designee. For the purpose of this section, “investment company” means an investment company as defined in the Investment Company Act of 1940 (15 U.S.C., Sec. 80a-1 et seq.).

(Amended by Stats. 2014, Ch. 401, Sec. 33. Effective January 1, 2015.)



18023

If an industrial loan company has investment or thrift certificates outstanding, then such company shall not borrow, except by the sale of investment or thrift certificates, in an amount in excess of 300 percent of the amount represented by its outstanding capital stock, surplus and undivided profits, without the written consent of the commissioner. All sums so borrowed in excess of 150 percent of outstanding capital stock, surplus and undivided profits shall be unsecured borrowings or, if secured, approved in writing by the commissioner in advance of the borrowings, and be included as investment or thrift certificates for purposes of computing the ratio allowed under Sections 18319 and 18320.

(Amended by Stats. 1985, Ch. 142, Sec. 1. Effective July 1, 1985.)



18023.1

In addition to the borrowings under Section 18023, an industrial loan company may borrow funds from the Federal Home Loan Bank, the Federal Deposit Insurance Corporation, or a Federal Reserve Bank, which borrowed funds shall not be included in the borrowing limitations contained in Section 18023.

(Amended by Stats. 1998, Ch. 827, Sec. 6. Effective January 1, 1999.)



18024

An industrial loan company shall not transact business or make any loan provided for by this division under any other name than that set forth in the articles of incorporation as filed with the commissioner.

(Added by Stats. 1976, Ch. 964.)



18025

No person shall use a holding company or any other device for the purpose of evading or avoiding any of the provisions of this division. This section shall not affect the right of a holding company to issue preferred stock or debentures when permitted to do so under the Corporate Securities Law of 1968. “Holding company” means any company which directly or through one or more intervening subsidiaries, whether or not wholly owned, controls or has the power to control a majority of the shares of an industrial loan company.

(Amended by Stats. 1980, Ch. 418, Sec. 1.)



18027

Corporations subject to this division are not subject to the provisions or regulations of the Personal Property Brokers Law, Division 9 (commencing with Section 22000), the Consumer Finance Lenders Law, Division 10 (commencing with Section 24000), or the Commercial Finance Lenders Law, Division 11 (commencing with Section 26000).

(Amended by Stats. 1982, Ch. 1082, Sec. 6.)



18028

All corporations formed under the provisions of this division are taxed in the same manner and at the same rates as other corporations are taxed pursuant to Section 27 of Article XIII of the Constitution of this state.

(Amended by Stats. 1983, Ch. 725, Sec. 1.)



18029

Each industrial loan company shall keep and use in its business, books, accounts, and records which will enable the commissioner to determine if the company is complying with the provisions of this division and with the rules and regulations made by the commissioner.

(Added by Stats. 1976, Ch. 964.)



18030

Each industrial loan company shall preserve the books, accounts, and records, including cards used in the card system, if any, for a least two years after making the final entry on any loan or purchased obligation recorded therein.

(Added by Stats. 1976, Ch. 964.)






ARTICLE 3 - Real Property Held

18040

An industrial loan company may purchase, hold and convey real property for the following purposes only:

(a) Real property conveyed to it in satisfaction of debts previously contracted in the course of its business.

(b) Real property purchased at sale under judgments, decrees or mortgage foreclosures or foreclosures of or trustees’ sales under deeds of trust under securities held by it. No company shall bid at any such sale a larger amount than is necessary to satisfy its debt and costs.

(c) Real property necessary as premises for the transaction of its business. No company shall invest directly or indirectly an amount exceeding one-third of its paid-up capital stock and surplus not available for dividends as provided in Section 18319 in the lot and building in which the business of the company is carried on, leasehold improvements, furniture, fixtures, vaults, automobiles, and other personal property, necessary and proper to carry on its business.

(d) The provisions of this section shall not apply to property acquired and held for lease pursuant to Section 18310.

(Amended by Stats. 1989, Ch. 663, Sec. 3. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18041

(a) The commissioner may establish rules and regulations regarding the sale of any real property acquired pursuant to subdivision (a) or (b) of Section 18040, consistent with what constitutes sound business practices for industrial loan companies.

(b) Real property acquired pursuant to subdivision (a) or (b) of Section 18040 shall not be held for a longer period than five years without the written consent of the commissioner.

(Amended by Stats. 1984, Ch. 873, Sec. 1.)



18042

The authority of a three-fourths vote of all the directors is necessary to authorize the purchase of a lot and building necessary as premises for the transaction of business as an industrial loan company or to authorize the construction of such building.

(Added by Stats. 1976, Ch. 964.)



18043

Real property held by an industrial loan company shall be conveyed by an instrument under the corporate seal of the corporation, signed by the president or vice president, and the secretary or assistant secretary.

(Added by Stats. 1976, Ch. 964.)






ARTICLE 4 - Advertising

18055

No person shall advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, in any manner in connection with the business of an industrial loan company any statement or representation with regard to the rates, terms, or conditions for making or negotiating loans, or with regard to investment certificates, which is false, misleading, or deceptive.

(Added by Stats. 1976, Ch. 964.)



18056

An industrial loan company shall not use any advertising which refers to the supervision of such company by the state or any department or official thereof.

(Added by Stats. 1976, Ch. 964.)



18057

An industrial loan company shall not use any advertising nor make any representations which indicate, imply or might lead a person to believe that the company is a savings association.

(Amended by Stats. 1996, Ch. 1064, Sec. 585. Effective January 1, 1997. Operative July 1, 1997.)



18058

An industrial loan company shall not use any advertising nor make any representations which indicate, infer or might lead a person to believe that investment certificates are insured unless such is the fact.

(Added by Stats. 1976, Ch. 964.)



18060

(a) Except as provided in subdivision (b), industrial loan company which issues thrift certificates shall not use any thrift advertisement which refers to the industrial loan company’s ownership by, or affiliation with, any other entity unless the advertisement also discloses in as prominent a manner and as large a type size as the referenced ownership or affiliation was stated, whether or not the owner or affiliate so named guarantees thrift certificates issued by the industrial loan company.

(b) (1) Subdivision (a) applies to an insured company when the other entity guarantees the thrift certificates issued by the insured company.

(2) Subdivision (a) does not apply to an insured company when the other entity does not guarantee the thrift certificates issued by the insured company and the advertisement referring to the insured company’s ownership by, or affiliation with, the other entity does not state or imply that the assets or reserves of the other entity may be used to guarantee thrift certificates of the insured company.

(Amended by Stats. 1986, Ch. 1011, Sec. 2. Effective September 23, 1986.)



18061

If an industrial loan company refers in any advertisement to rates of charge, discount, charges or costs of loans, those charges shall be stated fully and clearly in a manner as may be necessary to prevent misunderstanding thereof by prospective borrowers and to give adequate information to prospective borrowers. If the rates or costs advertised do not apply to loans of all classes, this fact shall be clearly indicated in the advertisement.

(Amended by Stats. 1998, Ch. 827, Sec. 8. Effective January 1, 1999.)



18062

An industrial loan company shall not use any advertisement after its use has been disapproved by the commissioner and the industrial loan company has been notified in writing of the disapproval. Commencing July 1, 1990, the commissioner may require a company to obtain written or oral approval of any advertisement for investment or thrift certificates prior to publication thereof in order to avoid false, misleading, or deceptive advertising.

(Amended by Stats. 2006, Ch. 538, Sec. 173. Effective January 1, 2007.)



18063

The commissioner may require an industrial loan company to maintain a file of all advertising copy for a period of 12 months from the date of its use. The file shall be available to the commissioner upon request.

(Added by Stats. 1976, Ch. 964.)









CHAPTER 2 - Formation and Organization

ARTICLE 1 - General

18100

When authorized by the commissioner as provided in this chapter, a corporation may be organized under the laws of this state, or an existing California corporation may amend its articles of incorporation, to engage in an industrial loan business. Except as otherwise provided in this division, an industrial loan company may be incorporated pursuant to Division 1 (commencing with Section 100), Title 1, of the Corporations Code.

(Added by Stats. 1976, Ch. 964.)



18100.5

Each industrial loan company, other than a premium finance agency, that has issued and has outstanding thrift obligations shall, as a condition to its authority to conduct business under this division, participate as a member of the Federal Deposit Insurance Corporation.

(Amended by Stats. 1998, Ch. 827, Sec. 9. Effective January 1, 1999.)



18101

If the commissioner approves an application to engage in business as an industrial loan company filed pursuant to Article 2 (commencing with Section 18115) of this chapter, he shall issue a certificate in duplicate authorizing the organization of the corporation, or the amendment of its articles of incorporation, and specifying the date on which, and the conditions under which, it may commence business as an industrial loan company, including the place where it will be located.

(Added by Stats. 1976, Ch. 964.)



18101.5

Upon filing an application for approval of proposed articles of incorporation with the commissioner, or upon filing an amendment to the articles of a proposed industrial loan company changing the name of an existing corporation, the incorporators shall file an application for a certificate of reservation of the name of the proposed company as set forth in the articles of incorporation with the Secretary of State pursuant to Section 201 of the Corporations Code. The application filed with the Secretary of State shall recite the fact of the pendency of the application and the Secretary of State shall issue a certificate of reservation upon such an application for a certificate and upon payment of any required fee. Notwithstanding the provisions of Section 201 of the Corporations Code, the name contained in the certificate of reservation shall be reserved to the applicant until the commissioner refuses to issue a certificate of approval or, if a certificate is issued, as long as a certificate continues in force or effect, or for a period of up to one year from the date when the application is filed in accordance with this article, pending the applicant’s fulfillment of any requirements precedent to opening for business. The Secretary of State may, upon the request of the applicant and the approval of the commissioner, extend the reservation of the name for an additional six months.

(Added by Stats. 1980, Ch. 428, Sec. 1.)



18101.6

Companies authorized to engage in the industrial loan business after the effective date of the act which added this section shall have the words “industrial loan company,” “investment and loan,” “thrift company,” “thrift and loan company,” or “bank” as part of the company name included in the articles of incorporation.

(Amended by Stats. 1996, Ch. 1064, Sec. 586. Effective January 1, 1997. Operative July 1, 1997.)



18102

The articles of incorporation of an industrial loan company, in addition to the statement required by subdivision (b) of Section 202 of the Corporations Code, shall expressly state that its purpose is to engage in an industrial loan business pursuant to this division. The Secretary of State shall not file articles for the incorporation of an industrial loan company or an amendment to the articles of an existing corporation to engage in an industrial loan business unless there is filed with the Secretary of State a duplicate of the certificate issued by the commissioner pursuant to Section 18101.

(Amended by Stats. 1980, Ch. 478, Sec. 4.)



18103

An industrial loan company’s certificate to engage in the industrial loan business is not transferable or assignable.

(Added by Stats. 1976, Ch. 964.)



18104

Except as otherwise authorized under existing law, no person, unless lawfully authorized to do business in this state under the provisions of this division and who is actually engaged in carrying on an industrial loan business, shall:

(a) Do business under any name or title that contains the following terms:

(1) “Industrial Loan Company.”

(2) “Investment and Loan Company.”

(3) “Thrift Company.”

(4) “Thrift and Loan Company.”

(b) Use any name or sign, or circulate or use any letterhead, billhead, circular, or paper, whatever, or advertise or represent in any manner that indicates or reasonably implies that the business is the character or kind of business carried on or transacted by an industrial loan business or is likely to lead any person to believe that the business is that of an industrial loan company.

(Amended by Stats. 1992, Ch. 427, Sec. 35. Effective January 1, 1993.)






ARTICLE 2 - Applications

18115

An application for authority to engage in the industrial loan business shall be in such form and contain such information as the commissioner may require and shall be accompanied by a filing fee of four hundred dollars ($400).

(Amended by Stats. 1983, Ch. 725, Sec. 2.)



18116

Upon the filing of an application, the commissioner shall make or cause to be made a careful investigation and examination relative to the following:

(a) The background and experience of the organizers or incorporators, the proposed officers and managers, and the proposed stockholders and directors.

(b) The need for industrial loan facilities or additional industrial loan facilities, as the case may be, in the community where the proposed industrial loan company is to be located, giving particular consideration to the adequacy of existing industrial loan facilities in the community.

(c) The ability of the community to support the proposed industrial loan company, giving consideration to (1) the competition offered by existing industrial loan companies; (2) the previous industrial loan history of the community; and (3) the opportunities for profitable employment of industrial loan funds as indicated by the average demand for credit, the number of potential investors, the volume of industrial loan transactions and the business and industries of the community with particular regard to their stability, diversification and size.

(d) Such other facts and circumstances bearing on the proposed industrial loan company as in the opinion of the commissioner may be relevant.

(Amended by Stats. 1980, Ch. 974, Sec. 8.)



18117

The commissioner, upon reasonable notice and opportunity to be heard, may deny the application for any of the following reasons:

(a) The public convenience and advantage will not be promoted by the establishment of the proposed industrial loan company.

(b) The industrial loan company is being formed for a purpose other than the legitimate objectives contemplated by this division.

(c) The proposed capital structure is inadequate.

(d) Any proposed officer, director, or shareholder of the applicant has, within the last 10 years, (1) been convicted of or pleaded nolo contendere to a crime, or (2) committed any act involving dishonesty, fraud, or deceit, which crime or act is substantially related to the qualifications, functions, or duties of a person engaged in business in accordance with the provisions of this division.

(e) The applicant has not complied with all the applicable provisions of this division.

(f) The proposed officers and directors do not have sufficient banking, industrial loan, finance company, or other experience to afford reasonable promise of successful operation.

(g) A false statement of a material fact has been made in the application.

(h) The applicant or any officer, director, or incorporator of the applicant has violated any provision of this division or the rules thereunder or any similar regulatory scheme of a foreign jurisdiction.

(Amended by Stats. 1980, Ch. 974, Sec. 9.)



18119

Within 30 days after an application is filed for authorization to establish an industrial loan company which intends to sell and issue its investment certificates, the commissioner shall give written notice of the filing of the application to each industrial loan company subject to this division.

(Amended by Stats. 1986, Ch. 1011, Sec. 3. Effective September 23, 1986.)



18120

Before the commissioner issues a certificate of authorization to operate as an industrial loan company, there must be paid in cash for the benefit of the corporation, the minimum capital stock and minimum paid-in surplus or reserve required pursuant to Article 3 (commencing with Section 18130) of this chapter.

(Amended by Stats. 1977, Ch. 264.)






ARTICLE 3 - Capitalization

18130

The capital stock of an industrial loan company incorporated under this division shall not be less than:

(a) Five hundred thousand dollars ($500,000), if incorporated or commencing business on or before July 8, 1975.

(b) Seven hundred fifty thousand dollars ($750,000), and a paid-in surplus of five hundred thousand dollars ($500,000), at the time business is commenced, if incorporated or commencing business on or after July 9, 1975.

(c) Industrial loan companies which commenced business prior to July 9, 1975, and which do not meet the capital stock and paid-in surplus requirements of this section shall be governed until January 1, 1987, by Sections 18130, 18131, 18132, 18133, 18134, and 18135 of the Financial Code, as in effect on December 31, 1983.

(Amended by Stats. 1983, Ch. 858, Sec. 4.)



18131

In addition to the capital stock required by Section 18130, an industrial loan company which has branch offices or which opens an additional branch office or place of business shall have additional capital stock of fifty thousand dollars ($50,000) for each branch office.

(Repealed and added by Stats. 1983, Ch. 858, Sec. 6.)



18132

An industrial loan company may declare a dividend on its capital stock only if the company has minimum unimpaired capital of seven hundred fifty thousand dollars ($750,000) plus additional capital stock of fifty thousand dollars ($50,000) for each branch office.

(Repealed and added by Stats. 1983, Ch. 858, Sec. 8.)



18137

An industrial loan company shall not reduce its capital stock to an amount less than is required by this article to be maintained by such company or less than any indebtedness of such company other than its investment certificates.

(Added by Stats. 1976, Ch. 964.)



18138

(a) No person may acquire in the aggregate 10 percent or more of the capital stock of, or the capital of, an industrial loan company through purchase, foreclosure pursuant to a pledge or hypothecation, or other devices without the written consent of the commissioner. Prior to any person acquiring 10 percent or more of the capital stock of, or the capital of, an industrial loan company, or prior to any person acquiring additional capital stock or capital of an industrial loan company which would result in an aggregate acquisition of 10 percent or more of the capital stock or of the capital, that person seeking the acquisition shall make written application to the commissioner requesting written consent for the acquisition.

(b) No person may acquire in the aggregate 10 percent or more of the capital stock or other securities that have voting power or control over the management of a holding company as defined in Section 18025 through purchase, foreclosure pursuant to a pledge or hypothecation, or otherwise without the written consent of the commissioner. Prior to any person acquiring 10 percent or more of the capital stock or other securities that have voting power or control over the management of a holding company as described herein, or prior to any person acquiring additional capital stock or other securities that have voting power or control over the management of a holding company as described herein which would result in an aggregate acquisition of 10 percent or more of the capital stock or other securities, or prior to any person acquiring 10 percent or more of the capital stock or other securities that have voting power or control over the management of a holding company as described herein, through the conversion of a security into another security or through the exercise of a right to purchase or subscribe to another security, that person seeking the acquisition shall make written application to the commissioner requesting written consent for the acquisition notwithstanding subdivision (e) of Section 25017 of the Corporations Code.

(c) With respect to the application required to be filed under subdivisions (a) and (b), the commissioner shall consent in writing or decline to consent within 60 days of the filing of a completed application.

(d) An application for consent under subdivision (a) or (b) shall be in the form and contain information as the commissioner may by rule or order require and shall be accompanied by a fee of four hundred dollars ($400).

(Amended by Stats. 1995, Ch. 479, Sec. 1. Effective October 2, 1995.)



18139

A sale, merger, or conversion involving an industrial loan company and another industrial loan company, a bank, or a savings association is subject to Division 1.5 (commencing with Section 4800).

(Amended by Stats. 1996, Ch. 887, Sec. 51. Effective September 25, 1996.)






ARTICLE 4 - Branch Offices

18145

Subject to Section 18145.1, when authorized by the commissioner as provided in this division, an industrial loan company, pursuant to a resolution of its board of directors, may establish and maintain one or more branch offices within the state.

(Amended by Stats. 1997, Ch. 190, Sec. 1. Effective January 1, 1998.)



18145.1

(a) The commissioner may, by order or regulation, exempt from the requirement of authorization by the commissioner set forth in Section 18145 any establishment of an office or place of business that the commissioner finds not necessary or appropriate to regulate under that section.

(b) In granting an exemption under this section, the commissioner may impose any conditions that the commissioner finds necessary or appropriate.

(Added by Stats. 1997, Ch. 190, Sec. 2. Effective January 1, 1998.)



18146

The request for authority to establish a branch office shall be set forth in an application in such form and containing such information as the commissioner may require and shall be accompanied by an application fee of one hundred dollars ($100) for each new branch office.

(Added by Stats. 1976, Ch. 964.)



18147

The commissioner shall not approve an application for a branch office until the commissioner has ascertained to the commissioner’s satisfaction that the facts set forth in the application are true and:

(a) That the public convenience and advantage will be promoted by the establishment of the proposed branch office.

(b) That the industrial loan company has the capital required by this division.

(c) That the industrial loan company has established branch operational controls.

(d) That the financial condition of the industrial loan company justifies the establishment of the proposed branch office.

(e) (1) As to an industrial loan company transacting business before October 1, 1985, that the industrial loan company is a member of the Federal Deposit Insurance Corporation, or (2) as to an industrial loan company commencing business on or after October 1, 1985, that the industrial loan company is a member of the Federal Deposit Insurance Corporation.

(Amended by Stats. 1987, Ch. 787, Sec. 2. Operative January 1, 1989, by Sec. 7 of Ch. 787.)



18148

The failure of an industrial loan company to open and operate a branch office within six months after the commissioner has issued an order approving the application for a branch office shall automatically terminate the right of the industrial loan company to open the branch office. However, the commissioner may for good cause on written application made before the expiration of the six months’ period, extend for additional periods, not in excess of six months each, the time within which the branch office may be opened.

(Added by Stats. 1976, Ch. 964.)



18149

When the commissioner has approved an application for permission to establish a branch office and the applicant pays to the commissioner an additional fee of one hundred dollars ($100) for a certificate of authorization to transact business, the commissioner shall issue a certificate of authorization to transact business authorizing the opening and operation of the branch office and specifying the date on which and the conditions under which it may be opened and the place where it will be located.

(Added by Stats. 1976, Ch. 964.)



18150

An industrial loan company shall keep posted in a conspicuous place in each branch office the certificate of authorization to transact business issued by the commissioner permitting the operation of the branch office.

(Added by Stats. 1976, Ch. 964.)



18151

An industrial loan company which opens a branch office without first obtaining a certificate of authorization to transact business shall forfeit to the people of the state the sum of one hundred dollars ($100) for every day during which the branch office is maintained without authority.

(Added by Stats. 1976, Ch. 964.)



18152

The provisions of Sections 18146, 18147, 18148, 18149, 18150, and 18151 shall not affect branch offices which are opened and operating prior to September 18, 1959.

(Added by Stats. 1976, Ch. 964.)



18153

An industrial loan company which maintains a branch office or branch offices shall give to each branch office maintained by it a specified designation by name or number and include in the designation the word “branch” or the word “office” and shall prominently display the designation at the place of business of the branch.

(Added by Stats. 1976, Ch. 964.)



18154

With the prior written approval of the commissioner, an industrial loan company may close or discontinue the opertion of any branch office provided public notice thereof is given in such manner as the commissioner directs at least 30 days before the date of closing or discontinuance.

After a branch office has been closed or discontinued, it may not be reopened without the approval of the commissioner and compliance with the applicable provisions of this division.

(Added by Stats. 1976, Ch. 964.)






ARTICLE 5 - Change of Location

18165

(a) Except as otherwise provided for in this division, an industrial loan company shall not transact business or make any loan provided for by this division at any other place of business than that designated in its certificate of authorization issued pursuant to Section 18101 or 18149, without having obtained the prior written approval of the commissioner.

(b) An industrial loan company may solicit and make loans and acquire obligations at a place of business other than designated in its certificate of authorization upon written request to and written approval of the commissioner, except as set forth in Section 18165.1, without obtaining a certificate of authorization to conduct business at a branch office pursuant to Article 4 (commencing with Section 18145), subject to the provisions of subdivision (d). The written request for approval to conduct business shall be accompanied by a processing fee of two hundred dollars ($200) for each place of business and shall include the following:

(1) The proposed location of the place of business.

(2) A description of the industrial loan company’s proposed plan of business, including a description of the manner and extent to which the industrial loan company proposes to direct and supervise the place of business.

(3) The character, business qualifications, and other experience of the proposed officers and managers directing the line of business for which authorization is requested.

(4) If the place of business is to be located outside of this state, a description of the regulation of the place of business by the state of the United States where the place of business is proposed to be located, including:

(A) A summary of the laws, administrative policies, and rules or regulations of the state relating to the proposed establishment and operation of the place of business.

(B) The name, address, and telephone number of the state agency having jurisdiction over the proposed establishment and operation of the place of business.

(C) A description of the extent and manner in which the establishment and operation of the place of business will be regulated by the state agency.

(D) Whether or not any law, administrative policy, or rule or regulation of the state of the United States where the place of business is proposed to be located would prohibit the commissioner from, or restrict the commissioner in, examining or regulating the place of business, and, if so, a citation to and summary of the law, administrative policy, rule, or regulation.

(5) Any other information bearing on the proposal that, in the opinion of the commissioner, may be relevant.

(c) The commissioner shall approve the request made pursuant to subdivision (b) within 30 days after filing unless the commissioner has ascertained that the company has failed to show any of the following:

(1) Compliance with all applicable requirements of subdivision (b).

(2) That the proposed plan of business would not violate any of the laws or the regulations of the state in which the office is proposed to conduct its business.

(3) That the company has adequate internal controls to manage the conduct of the business proposed to be conducted.

(4) That the company has a person with the necessary business qualifications, experience, or ability to direct and manage the operations of the proposed plan of business.

(d) An industrial loan company that has given notice or has been approved by the commissioner pursuant to subdivision (b) to solicit and make loans and acquire obligations at a place of business other than designated in its certificate of authorization shall comply with the following:

(1) No investment certificates shall be solicited, offered, or sold at the place of business.

(2) Loan files for loans originating at the place of business shall be retained at the main or licensed branch location of the industrial loan company, and all loans originating at the place of business shall be coded in a manner so as to easily identify that place of business.

(3) The place of business shall not be identified in any manner as a branch location or as a licensed location of the industrial loan company.

(4) If the place of business is outside of this state, the industrial loan company shall, not less than five business days before commencing business at that place of business, file with the commissioner a report stating that the industrial loan company has complied with all laws of that state applicable to the establishment and operation of the place of business, and which contains a copy of any document issued by the state agency having jurisdiction over the proposed establishment and operation of the place of business authorizing the industrial loan company to establish the place of business.

(5) All books, accounts, papers, records, and files of the place of business shall, upon request, be made available to the commissioner or the commissioner’s representatives in this state within the time specified in the request.

(6) Any other conditions and limitations the commissioner may require.

(e) An industrial loan company that opens a place of business for which approval is required under subdivision (b) without first obtaining the commissioner’s written approval shall be liable for a civil penalty of one hundred dollars ($100) for every day during which the place of business is maintained without approval.

(f) The commissioner may by rule, order, or regulation permit loans to be made or entered into and loans and obligations solicited and acquired at places other than designated by an industrial loan company in its certificate of authorization if those loans can be so made consistent with the purposes of the Industrial Loan Law.

(Amended by Stats. 1997, Ch. 190, Sec. 3. Effective January 1, 1998.)



18165.1

(a) The commissioner may, by order or regulation, exempt from the requirement of authorization by the commissioner set forth in Section 18165 any establishment of an office or place of business that the commissioner finds not necessary or appropriate to regulate under that section.

(b) In granting an exemption under this section, the commissioner may impose any conditions that the commissioner finds necessary or appropriate.

(Added by Stats. 1997, Ch. 190, Sec. 4. Effective January 1, 1998.)



18166

(a) If an industrial loan company desires to change its place of business to a street address other than that designated in its authorization, it shall give written notice to the commissioner who shall issue his or her written authorization of the change, provided the commissioner finds the change would not justify a negative finding with respect to any matters set forth in Section 18117 or 18147.

(b) The commissioner may, by order or regulation, exempt from the requirement of authorization by the commissioner set forth in subdivision (a) any change of location of a place of business that the commissioner finds not necessary or appropriate to regulate under that section.

(Amended by Stats. 1997, Ch. 190, Sec. 5. Effective January 1, 1998.)









CHAPTER 3 - Loans and Purchased Obligations

ARTICLE 1 - General

18190

An industrial loan company may:

(a) Loan money, secured or unsecured, with or without the pledge of its installment investment certificates.

(b) Collect and receive charges for loans in advance or otherwise.

(c) Purchase, sell, or discount the following obligations: bona fide trust receipts, secured or unsecured choses in action, conditional sales contracts, or security agreements.

(d) Purchase, sell, discount, or originate lease obligations.

(Amended by Stats. 1998, Ch. 827, Sec. 10. Effective January 1, 1999.)



18191

Sections 18008, 18009, 18010, 18212, 18212.1, 18214, 18219, 18220, 18222, 18230 through 18234, 18290 through 18295, and 18439 do not apply to:

(a) Any bona fide loan of a principal amount of ten thousand dollars ($10,000) or more or to an industrial loan company in connection with any such loan if the provisions of the section are not used for the purpose of evading this division.

(b) An amount due from a contingent guarantor on his or her obligations purchased under the provisions of this division.

(c) A loan to a primary borrower who has pledged accounts receivable or installment accounts to secure loans which taken in the aggregate amount to ten thousand dollars ($10,000) or more.

(Amended by Stats. 1983, Ch. 858, Sec. 13.)



18191.5

Sections 18008, 18009, 18010, 18212, 18212.1, and 18214 do not apply to:

(a) Any bona fide loan of a principal amount of five thousand dollars ($5,000) or more, or to an industrial loan company in connection with any bona fide loan of a principal amount of five thousand dollars ($5,000) or more if the provisions of the section are not used for the purpose of evading this division.

(b) An amount due from a contingent guarantor on his or her obligations purchased under the provisions of this division.

(c) A loan to a primary borrower who has pledged accounts receivable or installment accounts to secure loans which taken in the aggregate amount to five thousand dollars ($5,000) or more.

(Amended by Stats. 1984, Ch. 68, Sec. 1. Effective April 5, 1984.)



18192

The payment of money, credit, goods, or things in action as consideration for any sale or assignment of, or order for, the payment of wages, salary, commissions, or other compensation for services, whether earned or to be earned, is, for the purposes of regulation under this division, a loan secured by such assignment, and the amount by which the assigned compensation exceeds the amount of consideration actually paid is interest and charges upon or for such loan from the date of payment to the date the compensation is payable. This section does not modify or affect existing statutes governing wage assignments in this state, or authorize such assignments.

(Added by Stats. 1976, Ch. 964.)






ARTICLE 2 - Terms and Maximum Charges

18205

Except as otherwise provided for in this division, an industrial loan company shall not make any loan or purchase or discount any other obligation that provides for a repayment of principal over more than 120 months and 30 days.

(Amended by Stats. 1988, Ch. 427, Sec. 1.)



18205.5

Notwithstanding any other provision of this division, an industrial loan company may make a loan or acquire an obligation that is repayable in unequal periodic payments during its term and that is secured by either real property or personal property. In order to ensure the safety and soundness of industrial loan companies and to avoid an unreasonable concentration of loans and obligations that could result in balloon payments, all these loans and obligations with a term in excess of 10 years shall be repaid in substantially equal weekly, semimonthly, monthly, or quarterly installments during the term. For purposes of this section, “real property” means real property other than home loans and other residential real property loans subject to Title VIII (Alternative Mortgage Transaction Parity Act of 1982) of the Garn-St. Germain Depository Institutions Act of 1982, as those terms are defined in Part 541 of Title 12 of the Code of Federal Regulations, as amended. For purposes of this section, the term of a nonconsumer loan or a nonconsumer obligation secured solely or primarily by personal property shall not exceed 15 years and 30 days from the date the loan is made or obligation is acquired by the industrial loan company. For purposes of this section, the term of a nonconsumer loan or a nonconsumer obligation secured primarily by real property shall be as set forth in subdivision (a) of Section 18210.

(Amended by Stats. 1997, Ch. 201, Sec. 1. Effective January 1, 1998.)



18206

Consumer loans made and obligations acquired that are secured by a motor vehicle and repayable other than in equal periodic payments during its term shall not exceed 50 percent of all consumer loans and obligations that are secured by motor vehicles or 20 percent of assets, whichever is less. This section shall not apply to a loan made to a graduate student while attending an accredited college or university and for the purpose of actively pursuing a study program leading to a postbaccalaureate degree.

(Amended by Stats. 1997, Ch. 201, Sec. 2. Effective January 1, 1998.)



18207

An industrial loan company may make a consumer loan that is not secured primarily by real property or other type of loan which is repayable at maturity by a single payment which includes principal and charges. In no event shall such loans have a term in excess of one year or be made for the purpose of evading or avoiding this division.

(Repealed and added by Stats. 1976, Ch. 964.)



18208

An industrial loan company may make a consumer loan in which the principal and charges are payable at any time during the loan, provided that the loan is secured at all times at least 100 percent by either investment certificates of an industrial loan company authorized to conduct business in the State of California under this division or traded securities.

(Repealed and added by Stats. 1976, Ch. 964.)



18209

An industrial loan company may make loans, purchase or discount notes, mortgages, contracts or other commercial paper insured by the Federal Housing Administrator, Veterans Administration, other federal agency or an agency of the state. Loans so insured may be made for a term up to but not to exceed the maximum permitted by such agencies.

(Repealed and added by Stats. 1976, Ch. 964.)



18210

(a) Except as provided in Sections 18205.5 and 18209 and subject to subdivisions (b) and (c), an industrial loan company shall not make any loan or purchase or discount any note secured primarily by real property unless the loan or other obligation is repayable in substantially equal weekly, semimonthly, monthly, or quarterly installments during its term, which shall not exceed 30 years and 30 days from the date the loan or other obligation is made or acquired by the company. Equal installment requirements shall not apply to adjustable or variable rate loans or obligations made or purchased by the industrial loan company in accordance with Title VIII of the Garn-St. Germaine Depository Institutions Act of 1982 and any applicable regulations, guidelines, and policies adopted thereunder. However, an industrial loan company may make loans secured by first trust deeds on real property containing single family, or one to four residential, units provided that the repayment period for each loan does not exceed 40 years and 30 days from the date the loan is made by the company. All loans with repayment periods in excess of 30 years and 30 days shall not exceed in the aggregate 5 percent of all outstanding loans and obligations of the company.

(b) Any consumer loan or any purchase or discount of any consumer obligation having a term in excess of three years from the date the loan or other obligation is made or acquired by the company shall be secured solely by real property or solely by personal property. However, if the original principal amount of the consumer loan or obligation is twenty thousand dollars ($20,000) or more, then the loan or obligation shall be secured solely by real property or solely by personal property, or by both real property and personal property. All loans and obligations made and purchased pursuant to this subdivision shall be repayable in installments and within a term not to exceed the limitations set forth in subdivision (a), except that consumer loans or obligations secured solely by personal property shall have a term not to exceed the term provided for in Section 18205 and except as otherwise may be provided for in Sections 18207, 18208, and 18209. The equal installment requirements set forth in subdivision (a) shall not apply to loans or obligations made or purchased by the industrial loan company in accordance with Title VIII of the Garn-St. Germaine Depository Institutions Act of 1982 and any applicable regulations, guidelines, and policies adopted thereunder.

(c) In order to ensure the safety and soundness of industrial loan companies and to avoid an unreasonable concentration of loans and obligations that could result in balloon payments, all loans and obligations with a term in excess of 15 years and 30 days shall be repaid in substantially equal weekly, semimonthly, monthly, or quarterly installments during their term.

(Amended by Stats. 2000, Ch. 135, Sec. 61. Effective January 1, 2001.)



18211

No charge shall be collected unless a loan is made, except that an industrial loan company may charge, contract for, and receive a fee in connection with making a written commitment to make a loan, secured by real property having a face amount in excess of five thousand dollars ($5,000) whether or not the loan is consummated, or in connection with the purchase, sale, or origination of a lease as lessor and may charge, contract for, and receive an application fee for a loan having an original principal balance in excess of five thousand dollars ($5,000) or for a lease which payments are in excess of five thousand dollars ($5,000), provided, however, that a disclosure statement setting forth the amount of the fee, which may be reviewed by the commissioner as to form and content, shall be provided to each person to whom an application fee is charged. The commitment fee or the loan application fee with respect to a consumer loan shall be limited to the actual expenses incurred.

(Amended by Stats. 1987, Ch. 790, Sec. 2.)



18212

(a) The charges by an industrial loan company, broker, and all other persons on any loan, forbearance of money, credit, goods, or things in action under this division, shall not exceed in the aggregate:

(1) Two percent per month on that part of the unpaid principal balance of any loan up to, including, but not in excess of, one thousand dollars ($1,000).

(2) One percent per month on any remainder of such unpaid principal balance in excess of one thousand dollars ($1,000).

(b) As an alternative to the charges authorized by subdivision (a), a company may contract for and receive charges at a rate not exceeding 1.6 percent per month on the unpaid principal balance.

(Amended by Stats. 1979, Ch. 270.)



18212.1

As an alternative to the charges authorized by Section 18212 a licensee may contract for and receive charges at a rate not exceeding five-sixths of 1 percent per month plus a percentage per month equal to one-twelfth of the annual rate prevailing on the 25th day of the second month of the quarter preceding the quarter in which the loan is made as established by the Federal Reserve Bank of San Francisco on advances to member banks under Section 13 and 13a of the Federal Reserve Act as now in effect or hereafter from time to time amended, or if there is no such single determinable rate for advances, the closest counterpart of such rate as shall be designated by the commissioner. Charges shall be calculated on the unpaid principal balance.

(Amended by Stats. 1996, Ch. 1064, Sec. 588. Effective January 1, 1997. Operative July 1, 1997.)



18212.2

In addition to the charges authorized by Section 18212 or 18212.1 an industrial loan company may contract for and receive an administrative fee, which shall be fully earned immediately upon making the loan, with respect to a loan of a principal amount of not more than two thousand five hundred dollars ($2,500) at a rate not in excess of 5 percent of the principal amount or fifty dollars ($50), whichever is lesser. No administrative fee may be contracted for or received in connection with refinancing a loan unless at least one year has elapsed since receipt of a previous administrative fee paid by the borrower.

(Amended by Stats. 1984, Ch. 890, Sec. 4.)



18213

Notwithstanding any other provision of law not within this division, industrial loan companies making loans pursuant to this division may not precompute interest on such loans.

(Repealed and added by Stats. 1979, Ch. 270.)



18214

For the purpose of computing the charges set forth in this article, a month is any period of 30 consecutive days.

(Added by Stats. 1976, Ch. 964.)



18215

An industrial loan company may contract for, collect, and receive at the time of making the loan or at any time thereafter, any of the following:

(a) Any cost of publication as required by law.

(b) The statutory fee paid by it to any public officer for acknowledging, filing, recording, or releasing in any public office any instrument securing the loan or executed in connection with a loan.

(c) Premiums of the kind and to the extent described in paragraph (2) of subsection (e) of Section 226.4 of Regulation Z promulgated by the Board of Governors of the Federal Reserve System (12 C.F.R. 226.1 et seq.).

These amounts are not included in computing the maximum charges which may be made under this division.

(Amended by Stats. 1984, Ch. 199, Sec. 2.)



18216

(a) Notwithstanding Section 18211, an appraisal fee may be charged to an applicant or borrower by an industrial loan company in connection with an application or request for any loan having a face amount in excess of five thousand dollars ($5,000) that is secured primarily by real property whether or not the loan is made. That fee shall not exceed the actual cost of the appraisal. The appraisal shall be rendered to the industrial loan company in writing by a qualified appraiser approved pursuant to Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, Public Law 101-73, and any applicable regulations, guidelines, and policies adopted thereunder. Only one fee for appraising the same real property made in connection with the same applicant or borrower may be collected unless the applicant or borrower has obtained a new or additional loan and more than one year has elapsed since the prior appraisal. The fee is not included in charges as defined in this division or in computing the maximum charges that may be made under this division.

(b) If an appraisal fee is charged, a copy of the appraisal report shall be provided by the industrial loan company upon the request of the borrower or applicant at or before the closing of a loan transaction.

(Amended by Stats. 1995, Ch. 272, Sec. 1. Effective January 1, 1996.)



18217

An escrow fee of a reasonable amount may be charged for any loan made which is secured primarily by real property when such services are actually performed. Such fee shall be considered reasonable when paid to a company licensed to do business under the Escrow Law, Division 6 (commencing with Section 17000), or any person exempted by the Escrow Law, provided that such fees are comparable to fees being charged by escrow companies so authorized to do business in this state. Such fee is not included in computing the maximum charges which may be made under this division.

(Added by Stats. 1976, Ch. 964.)



18218

Notwithstanding any other provision of this division, an industrial loan company, in the collection of a delinquent loan of an unpaid principal balance, may do any of the following:

(a) Collect and receive the court costs and reasonable attorney’s fees allowed by a court in a judgment against a defaulting debtor.

(b) Contract for, collect, and receive the bona fide expenses actually incurred and paid by the industrial loan company, not exceeding 10 percent of the unpaid principal balance of the loan where no judgment at law is sought.

(c) Contract for, collect, and receive the bona fide expenses actually incurred and paid by the industrial loan company in obtaining a certificate of compliance or certificate of noncompliance issued for a motor vehicle pursuant to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code and the rules and regulations of the State Air Resources Board prior to the consignment of the vehicle for sale at public auction, pursuant to Sections 24007 and 24007.5 of the Vehicle Code.

(Amended by Stats. 1991, Ch. 1054, Sec. 1.3.)



18218.5

With respect to a loan under this division, a fee not to exceed fifteen dollars ($15) for return by a depository institution of a dishonored check, negotiable order of withdrawal, or share draft may be charged and collected by the licensee. The fee is not included in charges as defined in this division or in determining the applicable maximum charges which may be made under this article.

(Amended by Stats. 1993, Ch. 101, Sec. 4. Effective January 1, 1994.)



18219

An industrial loan company shall not induce or permit any borrower to split up or divide any loan and thereby contract for or receive a higher rate of charge than would otherwise be permitted by this division.

(Added by Stats. 1976, Ch. 964.)



18220

An industrial loan company shall not induce any husband and wife jointly or severally, to become obligated, directly or contingently or both, under more than one contract of loan at the same time, with the result of obtaining a higher rate of charge than would otherwise be permitted by this division.

(Added by Stats. 1976, Ch. 964.)



18221

Nothing in this division shall prevent an industrial loan company from transacting loan contracts with different borrowers and from contracting for and receiving, up to and including the highest rate of charge permitted by this division at the time of making said loans; provided, however, that if any person is obligated to and does pay more than one loan contract outstanding at the same time, the entire amount of charges paid by such person and received by the industrial loan company on such loan contracts, shall not exceed the maximum that would be permitted by this division if all such loan contracts so paid were combined into one loan transaction.

(Added by Stats. 1976, Ch. 964.)



18222

An industrial loan company shall permit payment to be made in advance in any amount on any contract of loan at any time. The industrial loan company shall apply such payment first to all charges due up to the date of such payment and the remainder to the loan balance.

(Added by Stats. 1976, Ch. 964.)






ARTICLE 3 - Disclosure and Loan Documents

18230

Each industrial loan company shall display prominently in each place of business a full and accurate schedule of the maximum charges to be made and the method of computing the same. The schedule is subject to the approval of the commissioner.

(Added by Stats. 1976, Ch. 964.)



18231

Each industrial loan company shall:

(a) Deliver or cause to be delivered to the borrowers, or any one thereof, at the time the loan is made, a written statement showing in clear and distinct terms the name and address of such company and the broker, if any. The statement shall show the date, amount, and maturity of the loan contract, how and when repayable, the nature of the security, if any, for the loan, and the agreed rate of charge.

(b) Obtain from the borrower a signed statement as to whether any person has performed any act as a broker in connection with the making of the loan. If such statement discloses a broker or other person has participated, the company shall obtain a full statement of all sums paid or payable to the broker or other person.

(c) Keep the statements required by this section for a period of two years from and after the date the loan has been paid in full, or has matured according to its terms, or has been charged off.

(Added by Stats. 1976, Ch. 964.)



18233

An industrial loan company shall deliver or cause to be delivered to the person making any payment in person in cash at any office of the company, at the time such payment is made on account of any loan, a plain and complete receipt showing the total amount received and identifying the loan contract upon which such payment is applied, and showing the unpaid balance of the loan.

(Added by Stats. 1976, Ch. 964.)



18234

An industrial loan company shall upon repayment of any loan in full, cancel or plainly mark “paid” and return to the borrower or person making final payment, the note evidencing the loan. If such borrower is not otherwise obligated to such company, the company shall release all security for such loan, endorse and return any certificate of ownership, and return to the borrower any security agreement, assignment, or order signed by the borrower, except such as are a part of the court record in any action, or such as have been delivered to a third person for the purpose of carrying out the terms thereof.

(Added by Stats. 1976, Ch. 964.)



18235

An industrial loan company shall not take any note, promise to pay, or security agreement that does not accurately disclose the actual amount of the loan, the time for which it is made, and the agreed rate of charge, nor any instrument in which blanks are left to be filled in after execution.

(Added by Stats. 1976, Ch. 964.)






ARTICLE 4 - Credit Cards

18245

(a) Subject to any regulations that the commissioner may issue, an industrial loan company may issue credit cards and may acquire or hold obligations resulting from the use of credit cards.

(b) Except as the commissioner may otherwise provide by regulation or order, the acquiring and holding of obligations pursuant to subdivision (a) are not subject to Article 2 (commencing with Section 18205) or Article 6.5 (commencing with Section 18300).

(Added by Stats. 1998, Ch. 827, Sec. 11. Effective January 1, 1999.)






ARTICLE 5 - Limitations and Regulations of Loans and Purchased Obligations

18265

An industrial loan company that has investment certificates outstanding shall not make any loan or purchase or discount any other obligation with a maturity of more than 60 months and 15 days unless all of the following conditions are met:

(a) The loan or other obligation is secured.

(b) The property, or collateral securing the loan or other obligation, is of a kind or class that has been declared eligible by regulation of the commissioner.

(c) The aggregate principal balance of such loans and other obligations outstanding with a remaining maturity of more than 60 months and 15 days at any time shall not exceed a percentage of the aggregate principal balance due on all loans and other obligations owing to the industrial loan company by rule of the commissioner.

(Amended by Stats. 1983, Ch. 858, Sec. 21.)



18266

(a) Except as set forth in subdivisions (b) and (c), any loan or obligation made or acquired by an industrial loan company that has investment certificates outstanding that is secured primarily by real property and has an outstanding principal balance of ten thousand dollars ($10,000) or more shall be secured by real property having a fair market value, or real property and personal property combined having a fair market value, at the time the loan or other obligation is made or acquired, of at least 110 percent of the principal amount owing on the loan or obligation and on prior encumbrances, except nondelinquent tax liens, secured by the same real property with regard to loans secured solely by real property, or by both real property and personal property. Fair market value of the real property for purposes of this section shall be determined by a real property appraiser who meets the qualifications established pursuant to Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, Public Law 101-73, and any applicable regulations, guidelines, or policies thereunder.

(b) Subdivision (a) does not apply to:

(1) Any loan guaranteed in whole or in part by the Administrator of Veterans Affairs pursuant to the Servicemen’s Readjustment Act of 1944 or any act of Congress supplementary or amendatory thereof.

(2) Any loan insured by the Federal Housing Administration pursuant to the National Housing Act or any act of Congress supplementary or amendatory thereof.

(c) Subject to all other provisions of subdivision (a) and any requirements the commissioner may impose by rule or order, the following loans may be secured by real property having a fair market value of less than 110 percent of the principal amount of the loan and prior encumbrances:

(1) Any loan made by an industrial loan company to facilitate the sale of real property owned by the industrial loan company resulting from foreclosure or receipt of a deed in lieu of foreclosure.

(2) Any loan renewed or modified by an industrial loan company pursuant to a clearly defined and well-documented program adopted by the board of directors of the industrial loan company to achieve orderly repayment of the loan or to maximize recovery of the loan.

(3) Any loan or obligation saleable in the secondary market. For purposes of this paragraph, “saleable in the secondary market” means saleable to a qualified institutional buyer, as evidenced by irrevocable commitments to buy by those qualified institutional buyers.

(4) Any loan or obligation owned for less than 90 days.

(d) In complying with the requirement of subdivision (a), an industrial loan company may include the principal amount of private mortgage insurance.

(e) Any loan or obligation made or acquired by an industrial loan company that has investment certificates outstanding that is secured solely by motor vehicles or other personal property shall be secured by that property having a fair market value at the time the loan or other obligation is made or acquired of at least 100 percent of the principal amount owing on the loan or obligation. The personal property held as security shall be of a class or kind that has been declared eligible by regulation of the commissioner.

(Amended by Stats. 1996, Ch. 227, Sec. 1. Effective January 1, 1997.)



18266.1

An industrial loan company may make loans and acquire obligations, the proceeds of which are used for home improvements that are secured by real property having a market value of at least 100 percent of the principal amount owing on the loan being made by the industrial loan company or obligation being acquired by the industrial loan company and on prior encumbrances, except nondelinquent tax liens, secured by the same real property. Home improvements means additions, alterations, or modifications to owner-occupied property consisting of one to four dwelling units and appurtenant buildings thereto or to the real property containing same.

(Amended by Stats. 1998, Ch. 827, Sec. 12. Effective January 1, 1999.)



18266.2

An industrial loan company shall file a written request for authorization to conduct business under Section 18266.1. The request shall include the following information:

(a) A description of the company’s proposed plan of business.

(b) The character, business qualifications, and other experience of the proposed officers and managers directing the line of business for which authorization is requested.

(c) Any other facts and circumstances bearing on the proposal that, in the opinion of the commissioner, may be relevant.

(Added by Stats. 1989, Ch. 889, Sec. 2.)



18266.3

The commissioner shall approve the request made pursuant to Section 18266.2 within 30 days after filing unless the commissioner has ascertained that the company has failed to show either of the following:

(a) That the proposed plan of business has a reasonable promise of a successful operation.

(b) That the company has a person with the necessary business qualifications, experience or ability to direct and manage the operations of the plan of business.

(Added by Stats. 1989, Ch. 889, Sec. 3.)



18268

An industrial loan company that has investment certificates outstanding shall not lend in the aggregate more than 5 percent of its capital stock and surplus not available for dividends as provided in Section 18319 upon the security of the stock of any one corporation and that stock may not exceed 10 percent of the outstanding stock of the corporation, or upon the security of the bonds of any one obligor except bonds of the United States or for the payment of which the credit of the United States is pledged, bonds of the State of California, or for the payment of which the credit of the State of California is pledged, and any security authorized in writing by the commissioner or any security authorized by rule of the commissioner.

(Amended by Stats. 1989, Ch. 663, Sec. 6. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18269

An industrial loan company that has investment certificates outstanding shall not make any loan secured primarily by improved real property in a principal amount in excess of 20 percent of the company’s unimpaired capital stock and surplus not available for dividends as provided in Section 18319. An industrial loan company that has investment certificates outstanding shall not make any loan secured primarily by unimproved real property in a principal amount in excess of 10 percent of the company’s unimpaired capital stock and surplus not available for dividends as provided in Section 18319.

(Amended by Stats. 1989, Ch. 663, Sec. 7. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18270

An industrial loan company may require the borrower to sign a contract of pledge, assignment, mortgage, security agreement, deed of trust, or trust receipt relating to real or personal property given by the borrower as security for the repayment of the loan and interest and charges thereon.

(Added by Stats. 1976, Ch. 964.)



18271

An industrial loan company that has investment certificates outstanding shall not make loans to, or hold the obligations of, any one person as primary obligor in an aggregate principal amount in excess of 20 percent of the unimpaired capital stock and surplus of the company not available for dividends as provided in Section 18319. Unsecured loans or obligations of any person as primary obligor made or held by a company may not, in any event, exceed in the aggregate principal amount 5 percent of the unimpaired capital stock and surplus of the company not available for dividends as provided in Section 18319.

(Amended by Stats. 1989, Ch. 663, Sec. 8. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18272

An industrial loan company shall diversify the loans and lease obligations it makes and other obligations it acquires, both as to the types of debtors and obligors, types of collateral, and as to terms and types of repayment schedules. The requirement for diversification notwithstanding, an industrial loan company may specialize in its lending, leasing, and other authorized practices under this division. The commissioner may promulgate rules and regulations pursuant to this section.

(Amended by Stats. 1984, Ch. 873, Sec. 4.)



18274

The principal balances of loans made, or obligations purchased, by an industrial loan company that has investment certificates outstanding, which loans or obligations are secured by unimproved real property, shall not in the aggregate exceed 5 percent of the company’s assets unless the commissioner consents to the taking of collateral to protect an existing jeopardized obligation.

(Amended by Stats. 1986, Ch. 296, Sec. 4.)






ARTICLE 6 - Insurance Sold With Loans

18290

(a) As used in this division:

(1) “Credit life insurance” and “credit disability insurance” have the same meanings as defined in Section 779.2 of the Insurance Code.

(2) “Credit loss-of-income insurance” means insurance issued to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is involuntarily unemployed, as defined in the policy.

(b) An industrial loan company may provide and collect the costs for credit life insurance on the life of one or more of the borrowers, or credit disability, or loss-of-income insurance, or any combination of these coverages, to provide indemnity for payments becoming due on the indebtedness, with his or her consent, the form to be approved by the Insurance Commissioner, and a copy, together with evidence of its approval by the Insurance Commissioner, to be filed with the commissioner, and in an amount not in excess of the amount of the indebtedness. The amount charged to the borrower for credit life or disability insurance shall not exceed, in the case of credit life insurance, fifty cents ($0.50) per year per one hundred dollars ($100) of indebtedness (and in the same proportion for longer or shorter maturities and larger or smaller amounts) or the amount established by or pursuant to Section 779.35 of the Insurance Code, whichever is less, or, in the case of credit disability insurance, the amount established by or pursuant to Section 779.35 of the Insurance Code.

(Amended by Stats. 1987, Ch. 1314, Sec. 1.)



18291

(a) If credit life or disability insurance is provided pursuant to this division, and if the insured borrower dies or becomes disabled during the term of the loan contract, the insurance shall be sufficient to pay the total amount due on the loan (excluding unearned charges) outstanding on the date of death, or all amounts which become due on the loan thereafter during the period of disability, as the case may be, without any exception, reservation, or limitation, subject, however, to the provisions of Section 18292.

(b) Any credit life, disability, or loss-of-income insurance as provided shall be in force as soon as the loan is made. An industrial loan company shall not require any of these coverages as a condition of making a loan.

(Amended by Stats. 1986, Ch. 813, Sec. 2.)



18292

(a) If credit disability insurance is provided pursuant to this division, it shall not provide indemnity against the risk of a borrower becoming disabled for a period of less than 14 days. The insurance may provide indemnity for any single period of continuous disability of 14 days or longer, after which the risk may become compensable. The insurance may be offered with retroactive coverage to an earlier date based upon the disability having continued for a period stated in the policy, but if insurance with retroactive coverage is offered, it shall also be offered without retroactive coverage, and the premium rate for each coverage shall be separately stated in writing to the borrower.

(b) If insurance with retroactive coverage is provided, the coverage shall provide for a prorated payment based upon the fraction of the month during which the insured is disabled, provided that the insured is continuously disabled during the waiting period set forth in the policy. If insurance without retroactive coverage is provided, the coverage shall provide for a prorated payment based upon the fraction of the month during which the insured is disabled, after first excluding the elimination period set forth in the policy. For the purpose of this subdivision, a month is any period of 30 consecutive days.

(c) Credit disability insurance, if made available by an industrial loan company, shall be available on a monthly or annual premium basis, and the premium by the month shall not exceed a pro rata relationship to the annual premium. Credit disability insurance need not be offered for a period less than the term of the loan to which it is applicable and no credit disability insurance shall be written for a period in excess of the term of the loan to which it is applicable.

(d) The monthly disability benefit payable with respect to an open end loan shall not exceed the monthly payment computed pursuant to Section 18300 on the outstanding balance at the time the disability is incurred.

(Amended by Stats. 1984, Ch. 199, Sec. 3.)



18292.5

If credit loss-of-income insurance is provided pursuant to this division, it shall be subject to the following conditions:

(a) The insurance shall provide indemnity in accordance with the terms of the policy after any single period of continuous unemployment of 45 days or less as determined by the policy, after which benefits shall commence. The insurance may be offered with retroactive coverage to an earlier date based upon unemployment having continued for the period stated in the policy.

(b) The statement required by Section 18293 shall include disclosure of the term of the coverage, the conditions of coverage, the benefits to be paid, and the exclusions from coverage.

(c) The borrower shall sign a certificate of voluntary acceptance of any credit loss-of-income insurance purchased. The certificate shall state in boldface type which is larger than the type used in the loan contract that purchase of the insurance is not a necessary condition to receiving the loan and that the insurance may be canceled by the borrower at any time within 15 days after it goes into force, in which event a full refund shall be made of the premium paid.

(d) The minimum benefit shall be payment up to the agreed amount on not less than four benefit payments, as stated in the policy, which accrue during a covered period of unemployment, except that during the first 60 days after inception of the policy, the minimum benefit may be payment up to the agreed amount of one-half the number of benefit payments, as stated in the policy, which accrue during a covered period of unemployment. The maximum benefits shall be established in the contract of insurance.

(e) If combination credit disability and loss-of-income coverage is offered, credit disability and credit loss-of-income coverages shall also be offered separately.

(f) Benefits may not be denied because the insured cannot establish a valid claim for unemployment compensation benefits under Part 1 (commencing with Section 100) of Division 1 of the Unemployment Insurance Code solely because the former employer was not required to contribute to the State Unemployment Fund.

(g) If insurance with retroactive coverage is provided, the coverage shall provide for a prorated payment based upon the fraction of the month during which the insured is unemployed, provided that the insured is continuously unemployed during the waiting period set forth in the policy. If insurance without retroactive coverage is provided, the coverage shall provide for a prorated payment based upon the fraction of the month during which the insured is unemployed, after first excluding the elimination period set forth in the policy. For the purpose of this subdivision, a month is any period of 30 consecutive days.

(h) When unemployment continues for a number of months equal to or greater than the maximum number of benefit payments stated in the policy, the final payment shall be equal to the difference between a benefit payment and the initial prorated payment.

(i) As used in this section, “benefit payment” means payment of an amount equal to a loan repayment installment or a maximum amount established in the contract of insurance, whichever is less.

(j)  The minimum benefit payment offered may not be less than the amount of a loan repayment installment unless the borrower or borrowers have two or more sources of income. If the maximum benefit payment offered is less than the amount of a loan repayment installment, the borrower shall also be offered coverage in which the maximum benefit payment is equal to the amount of a loan repayment installment.

(Amended by Stats. 1987, Ch. 1314, Sec. 2.)



18293

If credit disability or loss-of-income insurance is provided pursuant to this division, the industrial loan company shall also deliver an understandable written statement to the borrower detailing the conditions when the borrower will be entitled to make a claim under the insurance policy and the procedure to be followed in making the claim.

(Amended by Stats. 1998, Ch. 827, Sec. 13. Effective January 1, 1999.)



18294

An industrial loan company may collect the costs for insurance of tangible personal or real property offered as security for a loan, reasonably insured against loss for a reasonable term considering the circumstances of the loan, when the policy of insurance is made payable to the borrower or any member of his family, even though the customary mortgagee clause is attached, and if the insurance is sold at standard rates through duly licensed insurance agents.

(Added by Stats. 1976, Ch. 964.)



18295

An industrial loan company may collect the costs of title insurance for loans secured primarily by real property. The costs for such insurance may be collected if:

(1) The principal amount of the loan is at least one thousand dollars ($1,000);

(2) The loan is secured by a lien of a deed of trust or mortgage on real property which is the subject of such policy of title insurance;

(3) The policy of title insurance is made payable to the lender or jointly to such lender and the borrower as their interests may appear;

(4) The coverage of such insurance may not exceed the lesser of the principal amount of the loan or the fair market value of the real property less prior encumbrances;

(5) The insurance is placed at standard rates through a title insurance company authorized to do business in the State of California;

(6) In connection with the renewal or extension of a loan, the additional cash advance is at least one thousand dollars ($1,000).

Such costs as herein authorized are not included in the maximum charges which may be made under this division.

(Amended by Stats. 1983, Ch. 858, Sec. 24.)



18296

An industrial loan company may collect the costs of insurance of the type defined by subdivision (a) of Section 12640.02 of the Insurance Code. Costs authorized by this section are not included in the maximum charges which may be made under this division.

(Added by Stats. 1984, Ch. 199, Sec. 4.)






ARTICLE 6.5 - Open-End Loans

18300

(a) As used in this article, “open-end loan” means a loan or loans made by an industrial loan company pursuant to a loan agreement which expressly states that it is made pursuant to this section and pursuant to which:

(1) The industrial loan company may permit the borrower to obtain advances of money from the industrial loan company from time to time or the industrial loan company may advance money on behalf of the borrower from time to time as directed by the borrower.

(2) The amount of each advance and the charges and other permitted costs are debited to an account.

(3) The charges are computed from time to time on the unpaid balances of the borrower’s account, excluding from the computation any unpaid charges other than permitted fees, costs and expenses.

(4) The borrower has the privilege of paying the account in full at any time or in monthly installments.

(b) Subject to the written approval of the commissioner of the industrial loan company’s plan of business for making open-end loans as not being misleading or deceptive and subject to regulations the commissioner may promulgate with respect to open-end loans under Section 18347, an industrial loan company may make open-end loans pursuant to this section and may contract for and receive thereon charges as set forth in Section 18212. Such charges may be calculated on an amount not exceeding the greater of:

(1) The actual daily unpaid balances of the open-end account in the billing cycle for which the charge is made, in which case one-thirtieth of the monthly rate may be charged for each day the unpaid balance is outstanding.

(2) The average daily unpaid balance of the open-end account in the billing cycle for which the charge is made, which is the sum of the amount unpaid each day during that cycle divided by the number of days in that cycle. The amount unpaid on a day is determined by adding to the balance unpaid as of the beginning of that day all advances and other debits and deducting all payments and other credits made or received as of that day.

The billing cycle shall be monthly. A billing cycle is monthly if the closing date of that cycle is the same date each month or does not vary by more than four days from the regular date.

(c) No industrial loan company shall enter into any agreement for an open-end loan that provides for a minimum payment that would result in the full repayment of principal over more than the maximum periods set forth below opposite the respective size of loans.

Principal amount of loan

Maximum period

Less than $1,500  ........................

24 months and 15 days

$1,500 but less than $2,500  ........................

36 months and 15 days

$2,500 but less than $4,000  ........................

48 months and 15 days

$4,000 but less than $6,000  ........................

60 months and 15 days

$6,000 but less than $10,000  ........................

84 months and 15 days

The minimum payment shall be determined by the amount of the initial loan advance and shall continue at that amount until a subsequent loan advance is made, at which time the minimum payment shall be determined by the amount of the unpaid balance of the loan after the advance and including the advance. Minimum payments after each advance shall be determined in the same manner.

(d) On open-end loans the industrial loan company may contract for and receive the fees, costs and expenses permitted on other loans, including those permitted by Sections 18215, 18218, 18290, 18294, and 18412, subject to all of the conditions and restrictions set forth in those sections with the following variations:

(1) The charge for credit life insurance shall be on a monthly basis. No credit life insurance written in connection with an open-end loan shall be cancelled by the lender because of delinquency of the borrower in the making of the minimum payments thereon unless one or more of such payments is past due for a period of 90 days or more, and the lender shall advance to the insurer the amounts required to keep the insurance in force during such period, which amounts may be debited to the borrower’s account.

(e) An industrial loan company shall not make an open-end loan in excess of ten thousand dollars ($10,000) principal amount.

(f) The loan contract shall provide for payment of minimum payments complying with subdivision (c). All loans made pursuant to this section shall be repayable by equal or substantially equal monthly payments during the term of the loan.

(g) In lieu of applying the provisions of Section 18290, the provisions contained herein shall apply to open-end loans.

An industrial loan company may provide insurance on the life of one or more borrowers with the borrower’s consent. The form of the insurance shall be approved by the Insurance Commissioner and shall be in an amount not in excess of the indebtedness. The amount charged to the borrower for such insurance shall not exceed the amount provided in paragraph (1) or (2) following, whichever is less:

(1) The premium rate filed with the Insurance Commissioner for the coverage provided pursuant to Article 5.9 (commencing with Section 779.1) of Chapter 1 of Part 2 of Division 1 of the Insurance Code and which has not been disapproved by the Insurance Commissioner.

(2) Fifty cents ($0.50) per year per one hundred dollars ($100) of indebtedness (and in the same proportion for longer or shorter maturities and larger or smaller amounts) or such different maximum as is fixed by the Insurance Commissioner by a valid and effective regulation hereafter adopted.

Notwithstanding Section 18291, any such life insurance shall be in force as soon as the loan is made or coverage is agreed upon, whichever is later.

(h) The open-end loan agreement shall contain the name and address of the industrial loan company and shall disclose the nature of the security taken, if any, the method of determining the minimum payments which will be required to repay the initial advance, and any subsequent advances on the loan, and the agreed rate of charge.

(i) At the time the open-end loan agreement is made the industrial loan company shall obtain from the borrower a signed statement as to whether any person has performed any act as a broker in connection with the making of the loan. If such statement discloses a broker or other person has participated, the company shall obtain a full statement of all sums paid or payable to the broker or other person. The open-end loan agreement and the statement required by this subdivision shall be kept for a period of two years after the date the loan has been paid in full, or has matured according to its terms, or has been charged off.

(j) Except in the case of an account which the industrial loan company deems to be uncollectible, or with respect to which delinquency collection procedures have been instituted, the company shall deliver or cause to be delivered to the borrower, or any one thereof, for each billing cycle at the end of which there is an outstanding balance in the account or with respect to which a finance charge is imposed, a statement setting forth the outstanding balance in the account at the beginning of the billing cycle, the date and amount of any subsequent loan advance during the period, the amounts and dates of crediting to the account during the billing cycle for payments, the amount of any finance charge debited to the account during the billing cycle, the annual percentage rate of finance charged determined under Regulation Z promulgated by the Board of Governors of the Federal Reserve System (12 C.F.R. 226), the balance on which the finance charge was computed, the closing date of the billing cycle, the outstanding balance on that date, and the minimum monthly payment required in the absence of any additional advance. If there has been any change in the nature of the security for the loan since the next preceding advance, the statement shall contain or be accompanied by a statement of the nature of the security for the loan after such change.

(k) An industrial loan company shall not take any instrument in connection with an open-end loan in which blanks are left to be filled in after execution.

(l) Subdivision (a) of Section 18205, and Sections 18206, 18214, 18222, 18231, and 18235 shall not apply to open-end loans.

(m) An industrial loan company shall not make an open-end loan secured by real property in whole or in part.

(n) An industrial loan company shall not charge for, offer or provide credit disability insurance in connection with an open-end loan.

(o) This section shall not apply to loans other than open-end loans.

(Amended by Stats. 1985, Ch. 297, Sec. 2.)



18301

(a) Whenever authorized by the commissioner, an industrial loan company whose thrift obligations are insured by the Federal Deposit Insurance Corporation may make a secured line of credit loan. Security for line of credit loans shall be of a kind and class that has been declared eligible by the commissioner.

(b) Line of credit loans authorized under Title VIII (Alternative Mortgage Transaction Party Act of 1982) of the Garn-St. Germain Depository Institutions Act of 1982 are not subject to subdivision (a).

(c) As used in this article, “line of credit loan” means a loan whereby a borrower requests and a company disburses loan proceeds in an installment or installments during the term of the loan by an advance or series of advances, whether or not the timing of the advance or advances is known on the date the loan is approved by the company.

(d) This section does not apply to secured line of credit lending activities engaged in on or before May 1, 1989, unless, after that date there is a change in the secured line of credit plan of business by the company.

(Added by Stats. 1989, Ch. 889, Sec. 4.)



18302

An industrial loan company shall file a written request for authorization to conduct business under subdivision (a) of Section 18301. The request shall include all of the following information:

(a) A description of the company’s proposed plan of business.

(b) The character, business qualifications, and other experience of the proposed officers and managers directing the line of business for which authorization is requested.

(c) Any other facts and circumstances bearing on the proposal that, in the opinion of the commissioner, may be relevant.

(Added by Stats. 1989, Ch. 889, Sec. 5.)



18303

The commissioner shall approve the request made pursuant to Section 18302 within 30 days after filing unless the commissioner has ascertained that the company has failed to show either of the following:

(a) That the proposed plan of business has a reasonable promise of a successful operation.

(b) That the company has a person with the necessary business qualifications, experience, or ability to direct and manage the operations of the plan of business.

(Added by Stats. 1989, Ch. 889, Sec. 6.)









CHAPTER 4 - Investment Certificates

18315

(a) When authorized to conduct business pursuant to this division, an industrial loan company may sell and issue its investment certificates subject to the provisions of this division. The commissioner may, by written order directed to a company or by rule or regulation, impose terms and conditions upon investment certificates and the sale or redemption thereof or the payment of interest thereon, as he or she deems reasonable and necessary or advisable for the protection of the company or the public, and he or she may from time to time in his or her discretion amend, alter or revoke any such order or regulation or any condition or provision thereof.

(b) Any change in the form, terms, or provisions of outstanding investment certificates or in the rights, privileges, or restrictions upon the holder or issuer thereof is deemed a sale and issuance of investment certificates.

(c) The company named in any order issued pursuant to subdivision (a) of this section may, within 15 days after receipt thereof, file with the commissioner its written request for hearing. The filing of the request shall not operate to postpone or suspend the effectiveness of any order issued by the commissioner unless otherwise directed by the commissioner. The commissioner shall, within 15 days after the receipt of the written request or at such later time as may be mutually agreed with the company, cause the matter to be heard and shall thereafter issue his final decision. The decision may be amended or set aside by the commissioner at any time.

(d) Every order or decision of the commissioner made pursuant to this section is subject to judicial review in accordance with law.

(Amended by Stats. 1998, Ch. 827, Sec. 14. Effective January 1, 1999.)



18316

An industrial loan company may, in addition to the sale of installment investment certificates with loans, sell or negotiate investment certificates either in certificates, or in receipt book form. The certificates may provide for the payment of money at any time, either fixed or uncertain. The company may receive payments therefor in installments or otherwise, with or without an allowance of interest upon such installments.

(Added by Stats. 1976, Ch. 964.)



18317

No company may have investment certificates outstanding with a person or related persons in an aggregate amount in excess of 20 percent of the unimpaired capital stock and surplus of the company not available for dividends as provided in Section 18319.

(Amended by Stats. 1989, Ch. 663, Sec. 10. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18318

Investment or thrift certificates may be issued to or in the name of a minor and as such shall be for the exclusive right and benefit of such minor and may be redeemed in whole or part by said minor or his order and payment so made is a valid release and discharge to the company for such payment.

(Added by Stats. 1976, Ch. 964.)



18318.5

An investment or thrift certificate that is a multiple-party account as defined in Section 5132 of the Probate Code is governed by Part 2 (commencing with Section 5100) of Division 5 of the Probate Code.

(Amended by Stats. 1990, Ch. 79, Sec. 11. Operative July 1, 1991, pursuant to Stats. 1990, Ch. 710, Sec. 46.)



18319

In no event shall an industrial loan company have outstanding at any time its investment certificates (exclusive of those hypothecated with the company issuing them) in an aggregate sum in excess of 20 times the aggregate amount of its paid-up and unimpaired capital and such of its unimpaired surplus as is declared by a bylaw of the company to be not available for cash dividends. The commissioner by rule or by order issued pursuant to Section 18315, may limit the amount of outstanding investment certificates of an industrial loan company.

(Amended by Stats. 1983, Ch. 858, Sec. 29.)



18320

Notwithstanding Section 18319, an industrial loan company shall in no event:

(a) Have outstanding at any time during its first 12 months of operation as an industrial loan company under this division, its investment certificates (exclusive of those hypothecated with the company issuing them) in an aggregate sum in excess of six times the aggregate amount of its paid-up and unimpaired capital and unimpaired surplus not available for dividends pursuant to Section 18319.

(b) After 12 months of operation as an industrial loan company under this division and during the next 12 months of operation the industrial loan company may file an application with the commissioner seeking authority to increase the aggregate sum of its investment certificates which (exclusive of those investment certificates hypothecated with the company issuing them) in no event shall exceed eight times the aggregate amount of its paid-up and unimpaired capital and unimpaired surplus not available for dividends pursuant to Section 18319.

(c) After 24 months of operation as an industrial loan company under this division and during the next 24 months of operation the company may file an application with the commissioner seeking authority to increase the aggregate sum of its investment certificates which (exclusive of those investment certificates hypothecated with the company issuing them) in no event shall exceed 12 times the aggregate amount of its paid-up and unimpaired capital and unimpaired surplus not available for dividends pursuant to Section 18319.

(d) If after 36 months of operation as an industrial loan company under this division the outstanding investment certificates of a company are insured by the Federal Deposit Insurance Corporation, the company may file an application with the commissioner seeking authority to increase the aggregate sum of its investment certificates which it may have outstanding to the extent authorized by the capital-adequacy requirements of the federal Deposit Insurance Corporation. An industrial loan company that is authorized to increase the aggregate sum of its investment certificates to the extent authorized by the capital-adequacy requirements of the Federal Deposit Insurance Corporation also shall meet the requirements of subdivisions (e) and (f).

(e) After 48 months of operation as an industrial loan company under this division and during the next 12 months of operation the company may file an application with the commissioner seeking authority to increase the aggregate sum of its investment certificates which, exclusive of those investment certificates hypothecated with the company issuing them, in no event shall exceed 15 times the aggregate amount of its paid-up and unimpaired capital and unimpaired surplus not available for dividends pursuant to Section 18319, only if both of the following requirements are met:

(1) A company shall maintain a liquidity reserve in cash, or cash equivalent, equal to 11/2 percent of its total investment certificates outstanding. “Cash equivalent” means investments legal for commercial banks under the laws of this state, with a maturity of not more than 12 months.

(2) In addition to the reserve for losses required by the commissioner pursuant to Section 18343, a company shall establish and maintain such special reserves for losses as the commissioner, by rule or order, may require.

(f) After 60 months of operation as an industrial loan company under this division, the company may file an application with the commissioner seeking authority to increase the aggregate sum of its investment certificates which it may have outstanding, which, exclusive of those investment certificates hypothecated with the company issuing them, in no event shall exceed 20 times the aggregate amount of its paid-up and unimpaired capital and unimpaired surplus not available for dividends pursuant to Section 18319, and which may exceed 15 times the amount of its paid-up and unimpaired capital and unimpaired surplus not available for dividends pursuant to Section 18319 only if the requirements of subdivision (e) are met and the capital stock is not less than one million two hundred fifty thousand dollars ($1,250,000) and the unimpaired paid-in surplus is not less than seven hundred fifty thousand dollars ($750,000).

(g) Whenever the commissioner deems it reasonable and necessary or advisable for the protection of the public (including the fact that an industrial loan company is not a member of the Federal Deposit Insurance Corporation), the commissioner may at any time by order authorize said industrial loan company to have its investment certificates outstanding in either a lesser aggregate sum than the maximum aggregate amounts permitted by subdivision (a), (b), (c), (d), (e), or (f), or none at all.

(h) The request for authority filed with the commissioner pursuant to subdivisions (b), (c), (d), (e), and (f) shall be set forth in an application in such form and containing such information as the commissioner may require.

(i) The commissioner shall by rule or regulation set forth the criteria that must be met before an industrial loan company can be granted authority to increase the aggregate sum of its outstanding investment certificates.

(j) If the commissioner does not within 60 days of the filing of an application grant a request by an industrial loan company operating under this division, for authority to increase the aggregate sum of its outstanding investment certificates to the requested amount, or issues an order pursuant to subdivision (g), the company may file with the commissioner its written request for hearing in accordance with subdivisions (c) and (d) of Section 18315.

(Amended by Stats. 1987, Ch. 787, Sec. 3.)



18321

(a) Nothing in this division authorizes an industrial loan company to receive demand deposits.

(b) Subject to Section 18315, an industrial loan company that is a member of the Federal Deposit Insurance Corporation pursuant to Section 18521.5 may use the term “certificate of deposit” as defined in Section 18003.6 with respect to an investment certificate that does not authorize either of the following:

(1) Redemption prior to its maturity.

(2) Reduction of the interest rate payable thereon other than a variable interest rate.

(Amended by Stats. 1999, Ch. 345, Sec. 3. Effective January 1, 2000.)



18322

An industrial loan company shall obtain the written consent of the commissioner prior to accepting any moneys pursuant to Section 17409. The commissioner may, by regulation or order, impose or revise limitations and requirements, including, but not limited to, liquidity and reserve requirements, as, in the opinion of the commissioner, are necessary for safety and soundness. The commissioner shall rescind that consent if, at any time, the industrial loan company exceeds the limitations or fails to adhere to the requirements imposed or, if in the opinion of the commissioner, the continued acceptance of those moneys would pose a threat to the safety and soundness of the company.

(Added by Stats. 1990, Ch. 1306, Sec. 3.)



18325

(a) An industrial loan company shall not impose any charge on a periodic investment or thrift certificate, or on an investor in an account evidenced by such certificate, for the failure of an investor to invest, or for the late investment of, any agreed periodic installment investment into such an account. An industrial loan company shall pay interest on periodic investment or thrift certificates at the same rate of interest per annum as is paid on investment or thrift certificates as to which an investor has not agreed to make periodic installment investments.

(b) As used in this section “periodic investment or thrift certificate” means an investment arrangement under which an investor undertakes to make periodic investments of a specified amount into one account, except, however, a periodic investment or thrift certificate shall not mean an impound account established for the purposes of the payment of taxes or other expenses and obligations in connection with a loan secured by real property, or a certificate of investment issued in connection with a loan pursuant to Section 18322.

(Added by Stats. 1976, Ch. 964.)






CHAPTER 5 - Administration and Powers of the Commissioner

ARTICLE 1 - General

18339

As of the operative date of this section:

(a) There is established an Industrial Loan Account in the Financial Institutions Fund in the State Treasury.

(b) All money on deposit with the Treasurer in the State Corporations Fund that has been received or collected by the Commissioner of Corporations under this division or any other law relating to industrial loan companies or the industrial loan business, all other assets of the State Corporations Fund that have been acquired by the Commissioner of Corporations under this division or any other law relating to industrial loan companies or the industrial loan business, and all liabilities of the State Corporations Fund that have been incurred under this division or any other law relating to industrial loan companies or the industrial loan business shall be transferred to the Industrial Loan Account.

(Added by Stats. 1996, Ch. 1064, Sec. 588.5. Effective January 1, 1997. Operative July 1, 1997.)



18340

All money received or collected by the commissioner under this division or any other law relating to industrial loan companies or the industrial loan business shall be deposited in the State Treasury to the credit of the Industrial Loan Account of the Financial Institutions Fund.

(Amended by Stats. 1996, Ch. 1064, Sec. 589. Effective January 1, 1997. Operative July 1, 1997.)



18340.5

All expenses of the department in administering this division and other laws relating to industrial loan companies or the industrial loan business shall be paid out of the Industrial Loan Account; and, except as otherwise provided in Section 276 or 277, the Industrial Loan Account shall be used only for such purposes.

(Added by Stats. 1996, Ch. 1064, Sec. 590. Effective January 1, 1997. Operative July 1, 1997.)



18342

Industrial loan companies have the powers specified in this division. In addition, industrial loan companies have the general powers conferred upon corporations by the General Corporation Law. The powers granted, including those granted by the General Corporation Law, are subject to the supervision and control of, and the conditions imposed by, the commissioner.

(Amended by Stats. 1989, Ch. 663, Sec. 11. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18343

The commissioner may require an industrial loan company to establish and maintain reasonable reserves for loans made, and contracts or other obligations purchased or discounted in accordance with sound business practices. The commissioner may by rule or order:

(a) Establish reasonable standards for the classification of loans and contracts or other obligations as to their delinquency or currency.

(b) Prescribe the conditions requiring the writing off of delinquent loans and contracts or other obligations and the conditions under which they may be restored as part of corporate assets.

(c) Establish the basis upon which reasonable and adequate reserves shall be created and maintained.

(Amended by Stats. 1989, Ch. 663, Sec. 12. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18344

An industrial loan company shall not conduct the business of making loans under this division, within any office, room, or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, except as is authorized in writing by the commissioner upon the commissioner’s finding that the character of the other business is such that the granting of the authority would not facilitate evasions of this division or of the rules and regulations made pursuant to this division.

(Added by Stats. 1976, Ch. 964.)



18345

An industrial loan company shall notify the commissioner of every change in the officers, directors and management personnel of the company and of each branch of the company within 15 days of such change. Such report shall include a complete identification of each person assuming any such office or duties and such other information as the commissioner shall prescribe. The commissioner may by rule or order prescribe the positions or duties which will be deemed to be management personnel within the meaning of this section.

(Amended by Stats. 1989, Ch. 663, Sec. 13. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18346

The commissioner may require each industrial loan company to file with the commissioner a fidelity bond indemnifying the industrial loan company against loss of money or property by act of any officer, director or employee of such company, having access to assets owned by or pledged with the company. The fidelity bond shall contain a rider which provides that the coverage of the bond extends to all officers, directors and employees of the insured who are compensated by the insured. The commissioner may require that the fidelity bond contain a rider which provides that coverage of the bond extends to all officers and directors who are not compensated by the insured. The fidelity bond may be either a primary commercial blanket bond, a blanket position bond, or a banker’s blanket bond, but shall be written by an admitted surety insurer. The commissioner shall by regulation prescribe the amount of fidelity coverage to be required. The sufficiency of the sureties on the bond are at all times subject to the approval of the commissioner.

(Amended by Stats. 1982, Ch. 517, Sec. 226.)



18346.1

(a) In lieu of providing a bond required pursuant to Section 18346, a licensee may deposit with the commissioner security in an amount as the commissioner may determine, for the protection of the public against loss suffered through theft or mysterious disappearance. Such security may only be in the form of cash, lawful money of the United States, bearer bonds issued by the United States or the State of California or evidence of deposit in banks or investment certificates issued by insured savings and loan associations authorized or licensed to do business in the State of California.

(b) Security deposited with the commissioner pursuant to subdivision (a) shall not be deemed an asset of the licensee for the purpose of complying with Article 3 of Chapter 2 of this division.

(Added by Stats. 1980, Ch. 427, Sec. 4.)



18347

The commissioner may establish rules and regulations which are reasonable and necessary to carry out the purposes and provisions of this division, including rules and regulations concerning the terms, form, offer, and sale of investment certificates.

(Added by Stats. 1976, Ch. 964.)



18349

The commissioner may, upon reasonable notice and opportunity to be heard, suspend or revoke the license of an industrial loan company if the commissioner finds that the industrial loan company has violated any provision of this division or any rule or regulation of the commissioner made pursuant to this division, or if any factor or condition exists which, if it had existed at the time of the original application for a license, reasonably would have warranted the commissioner in refusing originally to issue such license.

(Repealed and added by Stats. 1980, Ch. 974, Sec. 11.)



18349.5

(a) For the purposes of this section, the following definitions are applicable:

(1) “Account holder” includes, in the case of an investment certificate account, an investment certificate holder; in the case of a trust account, each trustor and beneficiary of the trust account; and, in the case of any other fiduciary account, each person who occupies, with respect to the account, a position which is similar to the position that a trustor or beneficiary occupies with respect to a trust account.

(2) “Industrial loan company” means any corporation which falls within the definitions of Sections 18003 and 18003.5.

(3) “Order” means any approval, consent, authorization, permit, exemption, denial, prohibition, or requirement applicable to a specific case issued by the commissioner, including without limitation, any condition thereof. “Order” does not include any certificate of authority or license issued by the commissioner, but does include any condition of a license and any written agreement made by any person with the commissioner under this division.

(4) “Subject person of an industrial loan company” means any director, officer, or employee of the industrial loan company, or any person who participates in the conduct of the business of the industrial loan company. However, “subject person of an industrial loan company” does not include an individual who is a director, officer, or employee of a controlling person of an industrial loan company unless the individual is a director, officer, or employee of the industrial loan company or participates in the conduct of the industrial loan company.

(5) “Controlling person” means a person who, directly or indirectly, controls an industrial loan company.

(6) “Violation” includes, without limitation, any act done, alone or with one or more persons, for or toward causing, bringing about, participation in, counseling, aiding or abetting a violation.

(b) If, after notice and opportunity for hearing, the commissioner finds the following, the commissioner may issue an order suspending or removing a subject person of an industrial loan company from his or her office with the industrial loan company and prohibiting the subject person from further participating in any manner in the conduct of the business of the industrial loan company, except with the prior consent of the commissioner:

(1) (A) That the subject person has violated any provision of this division or of any regulation or order issued under this division, or any provision of any other applicable law relating to the business of the industrial loan company; or

(B) That the subject person has engaged or participated in any unsafe or unsound act with respect to the business of the industrial loan company; or

(C) That the subject person has committed or engaged in any act which constitutes a breach of his or her fiduciary duty as a subject person; and

(2) (A) That the industrial loan company has suffered or will probably suffer substantial financial loss or other damage by reason of that violation, act, or breach of fiduciary duty; or

(B) That the interests of the industrial loan company’s accountholders have been or are likely to be seriously prejudiced by reason of the violation, act, or breach of fiduciary duty; or

(C) That the subject person has received financial gain by reason of that violation, act, or breach of fiduciary duty; and

(3) That the violation, act, or breach of fiduciary duty is one involving personal dishonesty on the part of the subject person, or one which demonstrates a willful or continuing disregard for the safety or soundness of the industrial loan company.

(c) If, after notice and opportunity for hearing, the commissioner finds the following, the commissioner may issue an order suspending or removing a subject person of an industrial loan company from his or her office with the industrial loan company and prohibiting the subject person from further participating in any manner in the conduct of the business of the industrial loan company, except with the prior consent of the commissioner:

(1) That the subject person’s conduct or practice with respect to another industrial loan company or business institution has resulted in substantial financial loss or other damage; and

(2) That the conduct or practice has evidenced personal dishonesty or willful or continuing disregard for the safety and soundness of the other industrial loan company or business institution; and

(3) That the conduct or practice is relevant in that it demonstrates unfitness to continue as a subject person of the industrial loan company.

(d) If the commissioner finds the following, the commissioner may immediately issue an order suspending or removing a subject person of an industrial loan company from his or her office with the industrial loan company and prohibiting the subject person from further participating in any manner in the conduct of the business of the industrial loan company, except with the prior consent of the commissioner:

(1) That it is necessary for the protection of the industrial loan company or the interests of the industrial loan company’s account holders that the commissioner issue the order immediately, and

(2) (A) That any of the factors set forth in paragraphs (1) and (2) of subdivision (b) and any of the factors set forth in paragraph (3) of subdivision (c) are true with respect to the subject person; or

(B) That any of the factors set forth in paragraphs (1), (2), and (3) of subdivision (c), and the factor set forth in paragraph (3) of subdivision (c) are true with respect to the subject person.

(e) (1) If the commissioner finds the following, the commissioner may immediately issue an order suspending or removing a subject person of an industrial loan company from his or her office with the industrial loan company and prohibiting the subject person from further participating in any manner in the conduct of the business of the industrial loan company, except with the prior consent of the commissioner.

(A) That the subject person has been charged in an indictment issued by a grand jury or in an information, complaint, or similar pleading issued by a United States attorney, district attorney, or other governmental official or agency authorized to prosecute crimes, with a crime which is punishable by imprisonment for a term exceeding one year and which involves dishonesty or breach of trust; and

(B) That the person’s continuing to serve as a subject person of the industrial loan company may pose a material threat to the interest of the industrial loan company’s account holders or may threaten to materially impair public confidence in the industrial loan company. In case the criminal proceedings are terminated other than by a judgment of conviction the order shall be deemed rescinded.

(2) If the commissioner finds the following, the commissioner may immediately issue an order suspending or removing a subject person of an industrial loan company or a former subject of an industrial loan company, from his or her office, if any, with the industrial loan company and prohibiting the person from further participating in any manner in the conduct of the business of the industrial loan company, except with the prior consent of the industrial loan company:

(A) That the person has been finally convicted of a crime which is punishable by imprisonment for a term exceeding one year and which involves dishonesty or breach of trust; and

(B) That the person’s continuing to serve or resumption of service as a subject person of the industrial loan company may pose a material threat to the interests of the industrial loan company’s account holders or may threaten to materially impair public confidence in the industrial loan company.

(3) The fact that any subject person of an industrial loan company charged with a crime involving dishonesty or breach of trust is not finally convicted of that crime shall not preclude the commissioner from issuing an order regarding the subject person pursuant to other provisions of this division.

(f) Within 30 days after an order is issued pursuant to subdivision (d) or (e), the person to whom the order is issued may file an application for a hearing.

(g) Any person to whom an order is issued under subdivision (b), (c), (d), or (e) may apply to the commissioner to modify or rescind that order. The commissioner shall not grant that application unless the commissioner finds that it is in the public interest to do so and that it is reasonable to believe that the person will, if and when he or she becomes a subject person of an industrial loan company, comply with all applicable provisions of this division and of any regulation or order issued thereunder.

(h) A hearing held pursuant to this section shall be private unless the commissioner, in his or her discretion, after fully considering the views of the parties, determines that a public hearing is necessary to protect the public interest.

(i) (1) It is unlawful for any subject person of an industrial loan company or former subject person of an industrial loan company to whom an order is issued under subdivision (b), (c), (d), or (e) to do any of the following, except with the prior consent of the commissioner, so long as the order is effective:

(A) To serve or act as a director, officer, employee, or agent of any industrial loan company.

(B) To vote any shares or other securities of an industrial loan company having voting rights, for the election of any person as a director of an industrial loan company.

(C) Directly or indirectly, to solicit, procure, or transfer or attempt to transfer, or vote any proxy, consent, or authorization with respect to any shares or other securities of any industrial loan company having voting rights.

(D) Otherwise to participate in any manner in the conduct of the business of any industrial loan company.

(2) Any person who violates paragraph (1) shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not to exceed one year, or by both that fine and imprisonment.

(3) If the commissioner believes that any person has violated paragraph (1), the commissioner may bring an action in a court of competent jurisdiction petitioning the court to assess that person a civil penalty in an amount as the commissioner may specify; provided, however, that the amount of the civil penalty shall not exceed two thousand five hundred dollars ($2,500) for each violation or, in the case of a continuing violation, two thousand five hundred dollars ($2,500) for each day for which the violation continues.

In determining the amount of a civil penalty to be assessed under this paragraph, the court shall consider the financial resources and good faith of the person charged, the gravity of the violation, the history of previous violations by the person, and such other factors as in the opinion of the court may be relevant.

(Amended by Stats. 2011, Ch. 15, Sec. 110. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18350

Each industrial loan company shall pay to the commissioner its pro rata share of all costs and expenses of the department in administering this division and other laws relating to industrial loan companies or the industrial loan business, as estimated by the commissioner for the ensuing year and of any deficit actually incurred or anticipated in the year in which the assessment is made. The pro rata share shall be the proportion which a company’s assets bear to the aggregate assets of all companies as shown by the latest annual reports of the companies to the commissioner. The pro rata share shall not include the costs of any examinations provided for in Section 18392, unless they cannot be collected from the company examined.

(Amended by Stats. 1996, Ch. 1064, Sec. 592.5. Effective January 1, 1997. Operative July 1, 1997.)



18351

On or before the 30th day of November in each year, the commissioner shall notify each industrial loan company by mail of the amount assessed and levied against it and that amount shall be paid within 20 days thereafter. If payment is not made within 20 days, the commissioner shall assess and collect a penalty in addition to the assessment, of 1 percent of the assessment for each month or part of a month that the payment is delayed or withheld.

(Added by Stats. 1976, Ch. 964.)



18352

In the levying and collection of an assessment pursuant to Section 18350, an industrial loan company shall not be assessed for nor be permitted to pay less than two hundred fifty dollars ($250) per year, or not less than twenty-five dollars ($25) per month or fraction of a month for the unexpired year ending December 31st following its incorporation.

(Added by Stats. 1976, Ch. 964.)



18353

If an industrial loan company fails to pay the assessment provided in Section 18350 on or before the 30th day of December following the day upon which payment is due, the commissioner may by order summarily suspend or revoke the certificate issued to that company. If, after such an order is made, a request for hearing is filed in writing within 15 days from the date of service of the order and a hearing is not held within 60 days thereafter, the order is deemed rescinded as of its effective date. During any period when its certificate is revoked or suspended, a company shall not issue thrift certificates or make loans or otherwise conduct business pursuant to this division except as may be permitted by order of the commissioner; provided, however, that neither the revocation, suspension or surrender of a certificate shall affect the powers of the commissioner as provided in this division.

This section shall become operative January 1, 1969. For the purpose of making its provisions operative, the commissioner shall issue to all industrial loan companies authorized to conduct business under this division on said date a certificate of authorization to conduct business pursuant to this division in such form as the commissioner may prescribe and as provided in Section 18101 and thereafter all such companies shall be conclusively presumed to be conducting business under this division pursuant to such certificate of authorization.

(Amended by Stats. 1989, Ch. 172, Sec. 1.)



18354

The commissioner may require the attendance of witnesses and examine under oath all persons whose testimony he requires relative to the affairs of an industrial loan company or to the subject matter of any examination, investigation, or hearing.

(Added by Stats. 1976, Ch. 964.)



18355

Whenever, after an examination, investigation or hearing under this division, the commissioner deems it of public interest or advantage, he may certify a record to the proper prosecuting official of the county or city in which the act complained of, examined, or investigated, occurred.

(Added by Stats. 1976, Ch. 964.)



18356

The commissioner may order any industrial loan company to desist from any conduct which the commissioner finds in violation of this division or any rule or order of the commissioner made pursuant to this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 593. Effective January 1, 1997. Operative July 1, 1997.)



18357

(a) If it appears to the commissioner that an industrial loan company has violated or failed to comply with the provisions of its articles of incorporation, or with any law of this state, the commissioner may by written order addressed to the company, direct that company to discontinue the violation and to comply with the law.

(b) Whenever it appears from the report of an industrial loan company or the commissioner has reason to conclude, that the capital stock of an industrial loan company is impaired or reduced below the amount required by this division, the commissioner shall by written order addressed to the company, direct that company to make good the alleged deficiency or impairment of capital. If the company fails to make good the alleged deficiency or impairment of capital, the commissioner may forthwith take possession of the property and business of the industrial loan company pursuant to Section 18415. If the company fails to make good the alleged deficiency or impairment of capital within 60 days of the date of the order, the commissioner shall take possession of the industrial loan company pursuant to Section 18415. The capital of an industrial loan company is impaired when the minimum amount of capital required by Sections 18130 and 18131 is reduced by a net deficit balance in the company’s surplus account.

(Amended by Stats. 1989, Ch. 172, Sec. 2.)



18358

If it appears to the commissioner that an industrial loan company is conducting business in an unsafe, unsound, or injurious manner, the commissioner may, by written order, direct the discontinuance of any such unsafe or injurious practices.

(Amended by Stats. 1989, Ch. 663, Sec. 15. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18359

Whenever the commissioner is authorized to issue an order pursuant to Section 18357 or Section 18358 of this division, the commissioner may issue an order directing an industrial loan company to discontinue or limit the sale of its investment certificates or to impound the proceeds from the sale of its investment certificates in such manner as the commissioner may specify in such order.

(Amended by Stats. 1989, Ch. 663, Sec. 16. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18360

The company named in any order issued pursuant to this division for which no express hearing right is provided, including Sections 18356, 18357, 18358, 18359, 18363, and 18415.3 may, within 15 days after receipt thereof, file with the commissioner its written request for hearing. The filing of that request shall not operate to postpone or suspend the effectiveness of any order issued by the commissioner unless otherwise directed by the commissioner. The order may be amended or set aside by the commissioner at any time. The commissioner shall, within 30 business days after the receipt of that written request or at a later time as may be mutually agreed with the company, cause that matter to be heard.

(Amended by Stats. 1996, Ch. 1064, Sec. 594. Effective January 1, 1997. Operative July 1, 1997.)



18361

After any order is made final, the industrial loan company shall have 10 days in which suit may be commenced to restrain enforcement of such order and unless such action is commenced and enforcement of the final order is enjoined within 10 days by the court in which such suit is brought, the company shall comply with the final order.

(Added by Stats. 1976, Ch. 964.)



18362

(a) If the commissioner believes that an industrial loan company or its directors, officers, agents, or employees have violated or are about to violate any of the provisions of this division, or any provision of an order, license, permit, decision, demand, or requirement of the commissioner, the commissioner may bring an action against such persons to enjoin those persons from continuing the violation or the attempt to violate this division, or doing any act in furtherance thereof. The commissioner shall bring such action in the name of the people in the superior court, and the court may enter an order or judgment awarding a preliminary or final injunction as is proper.

(b) If the commissioner determines it is in the public interest, the commissioner may include in any action authorized by subdivision (a) a claim for ancillary relief, including, but not limited to, a claim for restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award the additional relief.

(c) Any person who violates any provision of this division, or who violates any rule or order adopted pursuant to this division, shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

(d) As applied to civil and criminal penalties for acts in violation of this division, the remedies provided by this section and by other sections of this division are not exclusive, and may be sought and employed in any combination to enforce the provisions of this division.

(Amended by Stats. 1990, Ch. 1202, Sec. 5.)



18363

The commissioner may order an industrial loan company to suspend the redemption of investment certificates or the payment of the liabilities of the company or limit the payment of the liabilities in such manner as he prescribes, if it appears to the commissioner that such action is necessary for the protection of the company, its investors or creditors, or in the public interest. The order is effective upon receipt of notice by the company and continues in effect until rescinded or modified by the commissioner in a writing delivered to the manager or executive officer of the company. Nothing in this section shall affect the right of any company to pay its current operating expenses and liabilities incurred during the period of suspension or limitation.

(Added by Stats. 1976, Ch. 964.)



18364

After an order of suspending or limiting the payment of liabilities is effective and until that order is rescinded, the industrial loan company shall make no assignment or hypothecation of any indebtedness due to it from an investor without first crediting thereon the investment liability of the company to such investor-borrower.

(Added by Stats. 1976, Ch. 964.)



18365

The authority granted to the commissioner by Section 18363, may be exercised by him in conjunction with all other powers granted by this chapter, or independently from them.

(Added by Stats. 1976, Ch. 964.)



18366

Every order, decision, license, or other official act of the commissioner is subject to review in accordance with law. Upon review, the burden of proof lies upon the appellant, and the court shall receive and consider any pertinent evidence which was introduced in the formal hearing before the commissioner, whether oral or documentary, concerning the action of the commissioner under review. The review is limited to a consideration and determination of the question of whether there has been an abuse of discretion on the part of the commissioner in making such order, decision, finding, requirement, or rule.

(Added by Stats. 1976, Ch. 964.)



18367

(a) If at any time the commissioner is of the opinion that the further sale of investment certificates by an industrial loan company would be unfair, unjust or inequitable to the purchasers of its investment certificates, the commissioner may, notwithstanding any other provision of this division, order the company to desist and refrain from the further sale of its investment certificates.

(b) The company named in any order issued pursuant to subdivision (a) of this section may, within 15 days after receipt thereof, file with the commissioner its written request for hearing. The filing of such request shall not operate to postpone or suspend the effectiveness of any order issued by the commissioner unless otherwise directed by the commissioner. The commissioner shall, within 15 days after the receipt of such written request or at such later time as may be mutually agreed with the company, cause such matter to be heard and shall thereafter issue his final decision. Such decision may be amended or set aside by the commissioner at any time.

(c) Every order or decision of the commissioner made pursuant to this section is subject to judicial review in accordance with law.

(Added by Stats. 1976, Ch. 964.)



18368

(a) The commissioner may make the agreements that he or she deems necessary or appropriate in exercising his or her powers.

(b) (1) The agreements authorized under subdivision (a) may include, but are not limited to, agreements with agencies of this state, of other states of the United States, or of the United States that regulate financial institutions, relating to examinations of industrial loan companies and other matters.

(2) Any agreement with a government agency that regulates financial institutions is exempt from the advertising and competitive bidding requirements of the Public Contract Code.

(Amended by Stats. 1996, Ch. 887, Sec. 52. Effective September 25, 1996.)






ARTICLE 2 - Examinations

18390

For the purpose of discovering violations of this division or securing information required, the commissioner may at any time investigate the affairs and examine the books, accounts, records, and files of every corporation engaged in the business of an industrial loan company or broker, or its holding company or affiliates, whether such corporation acts or claims to act as principal or agent, or under or without the authority of this division. For the purposes of examination and investigation, the commissioner and the commissioner’s duly designated representatives shall have free access to the offices and places of business, books, accounts, papers, records, files, safes and vaults of all such corporations and their holding companies or affiliates.

(Amended by Stats. 1980, Ch. 418, Sec. 3.)



18391

Whenever in the judgment of the commissioner the condition of any industrial loan company renders it necessary or expedient to devote any extraordinary attention to its affairs, the commissioner may make any extra examination or investigation and perform any necessary services in connection with its affairs.

(Added by Stats. 1976, Ch. 964.)



18392

The industrial loan company examined shall pay to the commissioner the cost of any examination, investigation or services, including the salary or other compensation paid to the persons making the examination or investigation or rendering services, and overhead costs in connection therewith as fixed by the commissioner. In determining the cost of examination, investigation, or services, the commissioner may use the estimated average hourly cost for all persons performing examinations, investigations, or services for industrial loan companies for the fiscal year.

(Amended by Stats. 1981, Ch. 946, Sec. 4.)



18393

The commissioner shall, upon receipt of written notification by an industrial loan company that it intends to engage in or is engaging in transactions permitted under Section 18209, make an examination of the affairs and records of each such industrial loan company at least once each year. Such examination shall be made or performed unless such company notifies the commissioner of its election to discontinue such activity and gives evidence that it has disposed of all evidences of indebtedness arising from any such transactions.

(Added by Stats. 1976, Ch. 964.)



18394

Investigation and examination reports prepared by the commissioner’s duly designated representatives shall not be public records. Those reports may be disclosed to the officers and directors of a company which is the subject of a report for the purpose of corrective action by those officers or directors. Any such disclosure shall not operate as a waiver of the exemption specified in subdivision (d) of Section 6254 of the Government Code.

(Added by Stats. 1988, Ch. 537, Sec. 1.)



18396

(a) In this section, “governmental agency” includes, without limitation, any agency of this state, of any other state of the United States, of the United States, or of any foreign nation.

(b) The commissioner may furnish information to a governmental agency that regulates financial institutions.

(c) The commissioner may furnish to a governmental agency that administers a loan guarantee or similar program, information relating to a person who participates in the program.

(d) The commissioner may furnish to a governmental agency that regulates business activities, other than the type described in subdivision (b), information relating to:

(1) A suspected violation of a law administered by the agency.

(2) A person involved in an application to the agency for a license, approval, or other authorization.

(e) The commissioner may furnish to a governmental agency that is a law enforcement agency, information relating to a suspected crime.

(f) This section does not prescribe the only circumstances under which the commissioner may furnish information.

(Added by Stats. 1995, Ch. 479, Sec. 5. Effective October 2, 1995.)






ARTICLE 3 - Reports and Financial Statements

18405

(a) On or before the 15th day of March of every year, each industrial loan company shall file with the commissioner an audit report containing audited financial statements together with such other relevant information as the commissioner may require relating to the company and to each place of business of the company. The audited financial statements shall include a balance sheet of the company prepared as of the last day of the preceding calendar year and statements of income and of surplus for such calendar year.

(b) An industrial loan company whose certificate has been surrendered or revoked shall, on or before 105 days after the effective date of such surrender or revocation, submit to the commissioner a closing audit report containing audited financial statements as of such effective date for the 12 months ending with such effective date, or for such other period as the commissioner may specify. Such report shall include the information required by subdivision (a) of this section and other relevant information specified by the commissioner. A company which has complied with this subdivision is exempted from the provisions of subdivision (a).

(c) The reports and financial statements referred to in subdivisions (a) and (b) shall be prepared in accordance with generally accepted accounting principles and shall be accompanied by a report, certificate, or opinion of an independent certified public accountant or independent public accountant, and shall contain such relevant information as the commissioner may require. The audits shall be conducted in accordance with generally accepted auditing standards and the rules and regulations of the commissioner.

(d) For good cause and upon written request, the commissioner may extend the time for compliance with subdivisions (a) and (b).

(e) If the report, certificate or opinion of the independent accountant referred to in subdivision (c) hereof is in any way qualified, the commissioner may require the company to take such action as he deems appropriate to permit an independent accountant to remove such qualification from the report, certificate or opinion.

(f) The commissioner may reject any financial statement, report, certificate or opinion filed pursuant to this section by notifying the company required to make such filing of its rejection and the cause thereof. Within 30 days after the receipt of such notice, the company shall correct such deficiency, and the failure so to do shall be deemed a violation of this division. The commissioner shall retain a copy of all filings so rejected.

(Repealed and added by Stats. 1976, Ch. 964.)



18406

Each industrial loan company which has issued and which has outstanding investment certificates shall:

(a) Post in a conspicuous and prominent place in each business location a condensed statement of its financial condition, and

(b) Furnish to a person prior to such person’s investment in an investment certificate a copy of its latest condensed statement of its financial condition. Each year a copy of the condensed statement shall be furnished by mail or hand-delivered to each investment certificate holder.

(c) Maintain and have available for public inspection a copy of its latest audited financial statement required by subdivision (a) of Section 18405 in each of its business locations. Any person shall, upon request, be permitted to inspect the statement during regular business hours.

(d) The statement required by subdivisions (a) and (b) shall set forth such information and be in such form as may be required by the commissioner.

(Repealed and added by Stats. 1976, Ch. 964.)



18407

An industrial loan company shall, when requested by the commissioner, submit its unaudited financial statements, prepared in accordance with generally accepted accounting principles and consisting of at least a balance sheet and a statement of income as of the date and for the period specified by the commissioner. The commissioner may require the submission of such reports on a monthly or other periodic basis.

(Repealed and added by Stats. 1976, Ch. 964.)



18408

An industrial loan company shall make other special reports to the commissioner as the commissioner may from time to time require.

(Repealed and added by Stats. 1976, Ch. 964.)



18409

The commissioner shall make and file annually with the department as a public record a composite of reports filed by industrial loan companies, and any comments thereon that he or she deems in the public interest.

(Amended by Stats. 1996, Ch. 1064, Sec. 596. Effective January 1, 1997. Operative July 1, 1997.)



18410

For the purposes of the composite report provided for by Section 18409, an industrial loan company shall furnish statistical information as is reasonably required by the commissioner, including information for each place of business of the company and as to any parent, subsidiary or affiliated company.

(Repealed and added by Stats. 1976, Ch. 964.)



18411

The commissioner may by rule or regulation specify the form and contents of the financial statements, reports, certificates and opinions required to be filed pursuant to this article, and may require that such reports and financial statements be verified in such manner as he may prescribe.

(Repealed and added by Stats. 1976, Ch. 964.)



18412

Each report required under this article shall be filed with the commissioner at the time that the commissioner by regulation or order may require. If any industrial loan company fails to make any report required by this article at the time specified by the commissioner, or fails to include in that report any matter required by this article or by the commissioner, the commissioner shall assess and collect a penalty of one hundred dollars ($100) for each day which that report is delayed or withheld by the failure or neglect of that industrial loan company.

(Added by Stats. 1990, Ch. 679, Sec. 1.)






ARTICLE 4 - Possession, Conservatorship, and Liquidation by the Commissioner

18415

The commissioner may take possession of the property and business of any industrial loan company and retain possession until the company resumes business or its affairs are liquidated if any of the following grounds exist:

(a) The capital of an industrial loan company is impaired.

(b) An industrial loan company has violated its articles of incorporation or any law of this state.

(c) An industrial loan company is conducting its business in an unsafe or unauthorized manner.

(d) An industrial loan company refuses to submit its books, papers and affairs to the inspection of any examiner.

(e) An officer of any industrial loan company refuses to be examined upon oath touching the concerns of such industrial loan company.

(f) An industrial loan company has suspended payment of its obligations.

(g) An industrial loan company is in such condition that it is unsound or unsafe for it to transact business.

(h) An industrial loan company neglects or refuses to observe any order of the commissioner made pursuant to this division, unless the enforcement of that order is restrained in a proceeding brought by the industrial loan company.

(i) An industrial loan company (1) fails to become and continue as either a member of the Federal Deposit Insurance Corporation or a member of the Thrift Guaranty Corporation of California in accordance with Chapter 7 (commencing with Section 18475), (2) has its right to participate in the Thrift Guaranty Corporation of California suspended or revoked pursuant to subdivision (a) of Section 18496 and it is not a member of the Federal Deposit Insurance Corporation, or (3) fails to pay any assessment levied pursuant thereto within the time specified.

(j) A member industrial loan company of Guaranty Corporation refuses to permit Guaranty Corporation, its appointed certified public accountant or public accountant, or specialized committees or employees to fulfill their duties under Section 18496.

(k) An industrial loan company has sold or issued investment certificates in violation of the provisions of this division.

(l) An industrial loan company has failed to maintain in effect a bond required under the provisions of this division.

(m) Any fact or condition exists which, if it had existed at the time of the original application for authority to organize and establish a corporation to engage in the industrial loan business reasonably would have warranted the commissioner in disapproving the application.

(n) An application for membership in the Federal Deposit Insurance Corporation has not been filed with and accepted by the Federal Deposit Insurance Corporation on or before January 15, 1990.

If the commissioner takes possession of the business and property of an industrial loan company, the company, with the consent of the commissioner, may resume business upon prescribed conditions.

(Amended by Stats. 1989, Ch. 583, Sec. 2.5.)



18415.1

Whenever the commissioner has taken possession of the property and business of an industrial loan company, that industrial loan company, within 10 days after the taking, if it deems itself aggrieved thereby, may apply to the superior court in the county in which the head office of the industrial loan company is located to enjoin further proceedings. The commissioner may exercise all powers granted by this article during the 10-day period after taking possession of the property and business of the industrial loan company. The court, after citing the commissioner to show cause why further proceedings should not be enjoined and after a hearing and a determination of the facts upon the merits may dismiss the application or enjoin the commissioner from further proceedings and direct the commissioner to surrender the property and business to the industrial loan company, or make such further order as may be just.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.2

An appeal may be taken from the judgment of the court by the commissioner or by the industrial loan company in the manner provided by law for appeals from the judgment of a superior court to the court of appeal.

(Amended by Stats. 1998, Ch. 931, Sec. 149. Effective September 28, 1998.)



18415.3

(a) Whenever the net worth of an industrial loan company, exclusive of its good will, is less than 90 percent of the aggregate sum of its outstanding investment certificates, exclusive of those hypothecated with the company issuing them, divided by the fraction that is its investment certificates ratio permitted by the commissioner, the commissioner shall by written order direct the company to make good the alleged deficiency of net worth. Pursuant to the commissioner’s orders, the company’s net worth shall be at least 100 percent of the aggregate sum of its outstanding investment certificates, exclusive of those hypothecated with the company issuing them, divided by the fraction that is its investment certificates ratio permitted by the commissioner.

(b) If the company fails to cure the alleged deficiency of net worth within the commissioner’s specified time, not to exceed 120 days, the commissioner may take possession of the company’s property and business. If the alleged deficiency is not cured within 120 days of the order, the commissioner shall take possession of the company’s property and business.

(Amended by Stats. 2006, Ch. 538, Sec. 174. Effective January 1, 2007.)



18415.4

The commissioner may also, upon the request of the board of directors of a company, take possession of the property and business of a company and as conservator, take such action as the commissioner deems proper.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.5

Upon taking possession of the property and business of any industrial loan company, the commissioner shall give notice of that fact to all persons holding or having in their possession any assets of the company. The notice required by this section shall not be deemed to be a prerequisite to the taking of possession of the property and business of the industrial loan company. No person knowing of the taking, or who has been notified thereof, shall have a lien or charge upon any assets of the company for any payment, advance or clearance thereafter made, or for any liability thereafter incurred.

Notice is deemed given when the commissioner has either made personal service of the notice, or mailed the notice to the person by certified mail.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.6

Any officer, agent, employee, director, or stockholder of a company who refuses to comply with the demand for possession issued under Section 18415 shall be guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000) or imprisonment not exceeding one year or by both such fine and imprisonment.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.7

On demand of the commissioner, it shall be the duty of the sheriff of any county of the state, and of the police department of any municipal corporation therein, to furnish the commissioner with deputies, patrolmen, or officers as may be necessary to assist the commissioner in making and enforcing any seizure under Section 18415.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.8

Upon taking possession of the property and business of any company, the superior court for the county in which the head office of the company is located shall have exclusive original jurisdiction of all proceedings relating thereto and of any action or other proceedings brought under the provisions of this chapter. All papers relating to the taking of possession, including copies of the certificate of appointment of any special deputy, shall be filed and be made a part of the record of the proceeding within 45 days of the date of taking possession. All papers filed with the superior court, including inventories required to be filed, shall be made a part of the record of the proceeding without the payment of any additional fees therefor.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.9

At any time after the order taking possession issued under Section 18415 has been filed with the court, the commissioner may remove the principal office of the person proceeded against to the City and County of San Francisco or to the City of Los Angeles. In the event of removal, the court where the proceeding was commenced shall, upon the application of the commissioner, direct the superior court clerk to transmit all of the papers filed therein with that clerk to the Superior Court Clerk of the City and County of San Francisco or of the County of Los Angeles as the case may require. The proceeding shall thereafter be conducted in the same manner as though it had been commenced in the county to which it had been transferred.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.10

The commissioner may, at any time, examine under oath any officer, director, agent, employee or stockholder of a company to determine whether or not all property and assets have been transferred or delivered to the commissioner’s possession.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.11

Upon taking possession of the property and business of any company, the commissioner has authority and the duty to collect all moneys due to the company and to do such other acts as are necessary or expedient to collect, conserve, or protect its assets, property and business. The commissioner shall also proceed to conserve or liquidate the affairs thereof as provided in this chapter.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.12

The commissioner may file a petition with the court and the court shall issue such injunctions or orders, as may be deemed necessary, to prevent any of the following occurrences:

(a) Interference with the commissioner or the proceeding.

(b) The institution of any actions or proceedings, or the prosecution of any actions or proceedings already commenced.

(c) Waste of assets of the entity.

(d) The obtaining of preferences, judgments, attachments or other liens against the company or its assets.

(e) The making of any levy against the company or its assets.

(f) The sale or deed for nonpayment of taxes or assessments levied by any taxing agency of any of the following:

(1) Property owned by the company.

(2) Property upon which the company holds an encumbrance.

(3) Property upon which the company has prior thereto commenced an action to foreclose any deed of trust or mortgage or has exercised the power of sale under any trust deed or mortgage which sale or foreclosure proceedings have not yet been completed or upon which no trustee’s deed or judgment of court or sheriff’s certificate of sale has been issued.

“Taxing agency,” as used in this section, has the same meaning as defined in Section 121 of the Revenue and Taxation Code. The injunctions or orders authorized by this subdivision may be modified, dissolved, or rescinded by the court on motion of the commissioner, the Controller, or the person charged with the collection of taxes or assessments on such property. The recording in the office of the county recorder of any county in the state of an order or injunction issued pursuant to this section, shall constitute service of the order or injunction upon any taxing agency with respect to property or interest therein located in such county.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.13

After the taking of possession of the property and business of any company, the commissioner may terminate or adopt any executory contract to which the company may be a party, including leases of real or personal property. The termination or adoption shall be made within six months after obtaining knowledge of the existence of the contract or lease. Any provision in the contract or lease which provides for damages or cancellation fees upon termination shall not be binding on the commissioner or the company seized. The commissioner and the company shall only be liable for actual damages and in no event in excess of one thousand dollars ($1,000). Any claim must be filed within 30 days of the date of the termination.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.14

The commissioner may proceed against any debtor or alleged debtor by way of summary procedure or by order to show cause issued by the court upon application by the commissioner.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.15

The commissioner may make examinations of the seized company and review the activities of any conservator or liquidator.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.16

The actual cost of any examination, investigation or services, including the actual amount of salary or other compensation paid to the persons making the examination, investigation or rendering services and the overhead costs in connection therewith, as fixed by the commissioner, shall be paid out of the assets of the company.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.17

The determination by the commissioner to liquidate a company, evidenced by filing written notice of the determination with the court, operates to stay or dissolve all actions or attachments instituted or levied within 90 days next preceding the taking of possession of the company by the commissioner, and pending the process of liquidation, no attachment or execution shall be levied or lien created upon any of the property of the company.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.18

Upon taking possession of the property, and business of a company in any proceeding under this article, the commissioner shall have the power to do all of the following:

(a) Appoint one or more special deputy commissioners as his or her agent or agents with the powers specified in the certificate of appointment to assist in the duty of conservation or of liquidation and distribution.

(b) Employ the Attorney General as counsel or employ private counsel as may be deemed necessary to assist the commissioner in the performance of his or her duties under this chapter. Appointment of private counsel shall be made only with the consent of the Attorney General. The compensation of that counsel shall be fixed by the commissioner, subject to the approval of the court.

(c) Set the compensation of a special deputy commissioner.

(d) Require from each special deputy commissioner and from each assistant such security for the faithful performance of their duties as the commissioner may deem proper.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.19

All expenses of taking possession of, conserving, conducting, liquidating, disposing of or otherwise dealing with the business and property of any company under this article shall be paid out of the assets of that company. Those expenses shall include, among other things, the compensation of special deputy commissioners, clerks and assistants and the actual cost of any services attributable to the conservatorship or liquidation performed by the commissioner and staff, including the actual amount of salary or compensation paid to the person performing the services and overhead costs in connection therewith as fixed by the commissioner.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.21

Any transaction occurring within six months of the date of taking possession shall be voidable by the conservator or liquidator if the transaction has the effect of giving to, or enabling any creditor of, the company, any affiliate of the company, any officer, director, stockholder, employee or any relative thereof, to obtain a preference over any other creditor of the company.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.22

No obligation may be purchased or discounted under any agreement between the company and any person involving the purchase or discount of obligation from the person, with or without recourse, from the moment of taking possession pursuant to Section 18415. Any guarantees, recourse or repurchase agreements given at the time of purchase, or discount of any obligation prior to the date of taking possession, shall continue to be binding on the person. Any reserves, withholds or other security held by the company under the terms of the agreement shall be considered liabilities of the company in the general creditor classification and may not be used as offset against any obligation purchased or discounted under the agreement. No distribution of assets shall be made on these liabilities until the obligations purchased or discounted under the agreement have been satisfied.

In case of sale of the obligations by the liquidator, the reserves, withholds or other security shall remain as a liability to be paid off in the normal course of liquidation.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18415.23

No attachment or execution shall be issued against the property of any company before final judgment in any action or proceeding in any court.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18420

The commissioner, as conservator or liquidator, after taking possession of the company, shall, in his or her name, in the name of the company, in the name of both, or otherwise, have authority to do all of the following:

(a) Collect all obligations and money due the company.

(b) Exercise and possess all the rights, powers and privileges of the company, its officers and directors.

(c) Institute, prosecute, maintain, defend, intervene, and otherwise participate in any and all actions, suits, or other legal proceedings by and against the conservator or liquidator or company, or in which the conservator, the company or its creditors or debtors, or any of them, have an interest, and in every way to represent the company, its creditors, and debtors.

(d) Execute, acknowledge, and deliver any and all deeds, contracts, leases, assignments, bills of sale, releases, extensions, satisfactions, and other instruments necessary or proper for any purposes.

(e) Be the custodian of all moneys collected by the commissioner or coming into his or her possession in the course of any proceeding under this chapter, but he or she may deposit those moneys, or any part thereof, in a bank insured by the Federal Deposit Insurance Corporation.

(f) Invest or reinvest such portions of funds and assets of the company, in a manner as he or she may deem suitable for the best interests of the creditors of the company.

(g) To revise, refinance, extend, or settle any loan or obligation upon those terms and conditions as he or she may deem to be most advantageous to the company.

(h) To sell, compound, compromise or assign for the purpose of collection upon those terms and conditions he or she deems best, any bad or doubtful debts due the company.

(i) To compound, compromise, or in any manner negotiate settlements of claims against the company upon those terms and conditions as he or she shall deem to be most advantageous to the company.

(j) To sell, acquire, hypothecate, encumber, lease, improve, abandon, or otherwise dispose of or deal with any real or personal property which has come into ownership of the company by way of repossession, foreclosure, execution, suit or by other such means on a basis of reasonable market value, without notice, for cash, on terms, or upon such other terms and conditions as he or she may deem proper.

(k) To settle, compromise, or obtain the release of, for cash or other consideration, claims and demands against the company or the conservator.

(l) To sell for cash or on terms, exchange, or otherwise dispose of, in whole or in part, any or all the assets and property of the company, real, personal, and mixed, tangible and intangible, of any nature.

(m) Execute, acknowledge, and deliver any and all deeds, contracts, leases, assignments, bills of sale, releases, extensions, satisfactions, and any other instruments necessary or proper for any purposes, including, but not limited to, the effectuation, termination, or modification of any sale, lease, or transfer of real, personal, or mixed property, or that shall be necessary or proper to liquidate or carry on the business of the company. Any deed or other instrument executed pursuant to the authority hereby given shall be as valid and effectual for all purposes as if it had been executed as the act and deed of the company.

(n) Pay out and expend such sums as the commissioner deems necessary or advisable including the following:

(1) To pay off or discharge any taxes, assessments, liens, claims, or charges of any nature against the company, the conservator or liquidator, any asset or property of any nature of the company, or upon any asset or property on which the company or conservator or liquidator has an interest of a value of any nature.

(2) For or in connection with the preservation, maintenance, conservation, protection, remodeling, repair, rehabilitation, or improvement of any asset or property of any nature of the company.

(3) To pay all costs and expenses of the conservatorship or liquidation and all costs of carrying out or exercising the commissioner’s rights, powers, privileges, and duties as conservator.

(4) To pay valid creditor obligations, interest owed on debts, debts incurred during conservatorship or liquidation and all other debts of the company or conservatorship or liquidation of any nature.

(5) To pay all costs and expenses in the operation of the conservatorship or liquidation of the company.

(o) Do such things, and have such rights, powers, privileges, immunities and duties, whether or not otherwise granted in this chapter, as shall be authorized, directed, conferred, or imposed from time to time in specific cases by order of the court.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18420.1

No transaction involving real or personal property, investment or reinvestment of funds or assets, or settlement or compromise of pending lawsuits shall be made without first obtaining permission of the court, and then only in accordance with such terms as the court may prescribe, when either of the following exist:

(a) The principal sum of any obligation due the company or settlement or compromise of a pending lawsuit exceeds the sum of fifteen thousand dollars ($15,000).

(b) The market value of any real or personal property, except obligations due the company, exceeds the sum of ten thousand dollars ($10,000).

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18420.2

The commissioner may, with ex parte approval of the court, sell all or any part of the company’s assets to another industrial loan company, to a bank, to a savings and loan association, to Guaranty Corporation, or to an instrumentality of the United States government. In like manner, the commissioner may borrow from Guaranty Corporation, an instrumentality of the United States government, or a private insurer which insures or guarantees the company’s investment certificates, any amount necessary to facilitate the assumption of investment certificate liabilities by a newly chartered or existing industrial loan company, assigning any part or all of the assets of the company as security for that loan.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18420.5

The commissioner may appoint a person to act as conservator or liquidator of the company. The person appointed may be Thrift Guaranty Corporation of California. If the company’s outstanding thrift obligations are insured by an instrumentality of the United States government, the commissioner may appoint that instrumentality to act as conservator or liquidator of the company. Subject to the other provisions of this division, a conservator or liquidator, while in possession of the property and business of a company, has the same powers and rights and is subject to the same duties and obligations as the commissioner while in possession of the property and business of a company. During such time, the rights of the company and of all persons with respect thereto, subject to the other provisions of this chapter, are the same as if the commissioner had taken possession of such properties and business, except that the commissioner may limit those powers and rights as he or she may deem necessary.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18420.6

The commissioner shall have the authority to terminate the appointment of a conservator or liquidator whenever the commissioner deems it in the best interest of the company, its creditors, and investors. The commissioner shall file a copy of the notice of termination with the court.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18420.7

The commissioner may require a conservator or liquidator to provide such bond as the commissioner deems proper. The conservator or liquidator shall receive a salary, fixed by the commissioner, in an amount no greater than that which would be paid by the commissioner to a special deputy commissioner in charge of the liquidation of the company.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425

If at any time after taking possession of the property and business of a company it shall appear to the commissioner that it would be futile to proceed as conservator with the conduct of the business of the company, the commissioner may order the company to be liquidated. A copy of the liquidation order shall be filed with the clerk of the superior court.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.1

The liquidator shall cause notice to be given by publication for four successive weeks in a newspaper of general circulation at or near the principal place of business in the state of the company, to all persons having claims against the company, other than investment certificate holders, whether or not an action is pending to enforce any claim for demand, requiring them to present and file their claims and make legal proof thereof at a place and within a time designated in the notice. The time shall not be less than 90 days after the first publication of the notice. The notice shall also state that all claims other than those of investment certificate holders appearing upon the books or records of the company and any claims, whether or not an action is pending to enforce any such claim or demand, shall be forever barred if not filed within the time designated. The liquidator shall also mail a similar notice to all persons whose names appear as creditors upon the books of the company and any person who has an action pending to enforce a claim or demand whose address appears upon the books or records of the company and shall enclose therewith a printed form or notice of claim.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.2

All claims, demands, or causes of action of creditors, and persons other than investors against any property owned or held by it in trust, or otherwise, must be presented to the liquidator in writing, verified by the claimant, or someone on his or her behalf, within the period specified in the notice for the presentation of claims, whether or not an action is pending to enforce any such claim or demand. The liquidator shall not approve any claim not so presented, and any such claim, demand, or cause of action not so presented is forever barred.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.3

If the liquidator doubts the validity of any claim, the liquidator may reject the claim and serve notice of rejection upon the claimant either by certified mail or personally. A notice of rejection given by mail, addressed to the claimant at the address set forth in the claim, shall constitute sufficient notice of the rejection. Any action upon a claim so rejected must be brought within 30 days after the mailing of the notice or personal service of the notice in the court in which the liquidation proceeding is pending for an order to show cause why the claim should not be allowed. Failure to bring such action within 30 days to enforce the payment of or establish any rejected claim shall forever bar any such action.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.4

A claim shall set forth, under oath, on the form prescribed by the commissioner, all of the following:

(a) The particulars of the claim, and the consideration for the claim.

(b) Whether the claim is secured or unsecured, and, if secured, the nature and amount of the security.

(c) The payments, if any, made thereon.

(d) That the sum claimed is justly owing from such person to the claimant.

(e) That there is no offset to the claim.

(f) Such other data or supporting documents as the liquidator requires.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.5

When an investment certificate holder is also a debtor, the liquidator may offset any balance due the investment certificate holder against the debt and the interest due on that debt up to the date of offset, in an amount not to exceed the amount of the debt or the amount of the thrift obligation guaranteed by the Thrift Guaranty Corporation of California, whichever is less.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.6

The amount of a claim of an investment certificate holder shall be the amount which the investment certificate holder would have been entitled to withdraw as of the date of taking possession, pursuant to Section 18415, plus interest thereon accrued to that date, without regard to whether the account is subject to any pledge. In the case of an account with a fixed or minimum term or a qualifying or notice period that has not expired as of the date of taking possession, interest shall be computed as if the account had been withdrawn on that date without penalty or reduction in interest.

The liquidator shall give notice to each investment certificate holder of the amount of his or her claim and the investment certificate holder shall not be required to file a claim unless he or she disputes the amount of the liquidator’s determination.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.7

When the time fixed for the presentation of claims has expired, the liquidator shall make in duplicate a full and complete list of all claims presented, including and specifying those claims that have been rejected by the liquidator, and a list of all claims of investment certificate holders as shown by the books or records of the company, and shall file one copy of the list in the commissioner’s office and one with the clerk of the superior court in which the liquidation proceedings are being held. Before each application to the court for leave to declare a dividend, the liquidator shall file a supplemental list of claims presented since the last preceding list was filed, including and specifying the claims as have been rejected by the liquidator. The list of claims and of claims of investment certificate holders as shown by the books or records of the company shall be open for inspection at all reasonable times.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.8

Objections to any claim not rejected by the liquidator may be made by any person interested by filing his or her objections, in writing, with the liquidator, who shall present the objections to the court. The court shall dispose of the objections or may order reference for that purpose, and should the objections to any claim be sustained by the court or by the referee, that claim shall not be allowed by the liquidator until the claimant has established his or her claim by judgment. Any objections to a claim shall be filed within 60 days from the date of filing of the schedule of claims as required by this article with the court or be forever barred.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.9

The liquidator, with the approval of the court, may pay one or more dividends to investment certificate holders prior to the expiration of the time for filing claims. After the time for filing of claims has elapsed, the liquidator, after obtaining approval of the court, may pay one or more dividends upon all approved claims out of the funds remaining in the liquidator’s possession after the payment of expenses and after setting aside an amount to pay creditors whose claims have been rejected and whose time for filing an application to show cause under this article has not yet elapsed or whose application is still pending. At any time after the expiration of one year from the date of the first publication of notice of creditors, and with court approval, the liquidator may pay a final distribution which shall consist of the remaining funds available for distribution, being distributed pro rata to all approved creditor claims.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.10

(a) Claims allowed in a proceeding under this article shall be given preference in the following order:

(1) All costs and expenses of administration of conservatorship and liquidation.

(2) Taxes due to the State of California.

(3) Claims having preference by the laws of the United States and by laws of this state.

(4) All claims of creditors, including contractual claims for interest to the date of payment, whose claims are fully secured.

(5) Claims of investment certificate holders.

(6) Claims of general creditors.

(7) Claims on obligations subordinated to the claims of investment certificate holders and general creditors.

Paragraphs (5) and (6) apply only in liquidation proceedings, where the commissioner has taken possession of the property and business of the company on or after the effective date of this section, and paragraph (6) shall apply only with respect to persons who become general creditors on or after that date. It is the intent of the Legislature that no change in the law contained in this section shall be construed to affect the rights and obligations of parties with regard to transactions occurring prior to the effective date of this section. It is the intent of the Legislature that the rights and obligations of parties existing prior to the effective date of this section shall be determined by the law in effect prior to the effective date of this section and without application of changes in the law effected by this section.

(b) All approved claims shall bear interest at the rate provided by law or judgments from the date that the commissioner takes possession of the property and business of the company, to the extent funds are available to pay such interest, otherwise interest shall be prorated.

Interest shall be given the same preference as the claim on which it is based, but no interest on any claim shall be paid until all claims within the same class have received the full principal amount of the claim.

(c) Any funds remaining shall be returned to the stockholders of the company pursuant to the provisions of this article.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.11

Whenever the commissioner determines to liquidate a company, the commissioner shall cause an inventory of all the assets of the company to be made in duplicate, file the original with the court, and file the duplicate in the commissioner’s office.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.12

If it appears improbable that anything can be realized from any property of the company and that the cost of maintaining, preserving, or protecting the property would probably be lost, the court may direct the liquidator to abandon the property.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.13

If a purchaser of any property or any bad or doubtful debt or claim of a company cannot be obtained and it appears improbable that recovery thereon can be had, and that the cost of action to enforce collection of the same would probably be lost, the superior court may direct that suit on the debt or claim need not be brought.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.14

When the liquidator has fully liquidated all claims other than claims of stockholders, made due provision for any and all known but unclaimed liabilities, excepting claims of stockholders, and paid all expenses of liquidation, the liquidator may file an application for an order for the liquidation of a domestic corporation, or at any time thereafter, the commissioner may apply for, and the court shall make, an order dissolving the corporation.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.15

Upon the payment of a final dividend in liquidation, the commissioner shall prepare and file with the court a full and final statement of the liquidation, including a summary of the receipts and disbursements, and a duplicate of the statement shall be filed in the office of the commissioner. After hearing and approval by the court, the liquidation shall be closed.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.16

In making its order approving the commissioner’s final statement of the liquidation of the company, the court shall determine the amounts of the liquidating dividends to which claimants are entitled but which then remain unpaid or unclaimed in the hands of the commissioner. The order of the court shall direct the commissioner to deposit those amounts with the Treasurer. All amounts so deposited shall be deemed to be deposited in the State Treasury under the provisions of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure, and shall be subject to claim or disposition as provided in that chapter.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)



18425.17

The order of the court approving the final statement on liquidation shall provide for the destruction or other disposition of the books and records of the company or pertaining to the liquidation of the company, and the court may declare the company dissolved as a corporation. The liquidator shall file a copy of the order of dissolution with the Secretary of State.

(Added by Stats. 1985, Ch. 140, Sec. 1. Effective July 1, 1985.)






ARTICLE 5 - Securities Transactions

18427

Unless the context otherwise requires, in this article:

(a) “Offer” or “offer to sell” includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security for value.

(b) “Sale” or “sell” includes every contract of sale of, contract to sell, or disposition of, a security for value. “Sale” or “sell” includes any exchange of securities and any change in the rights, preferences, privileges, or restrictions of or on outstanding securities.

(c) “Security” means any stock or debenture, or any warrant, right, or option to subscribe to or purchase any of the foregoing.

(d) The terms defined in subdivisions (a) and (b) of this section do not include any stock dividend payable with respect to common stock of an industrial loan company solely (except for any cash or script paid for fractional shares) in shares of such common stock, if such industrial loan company has no other class of voting stock outstanding; provided, that shares issued in any such dividend shall be subject to any conditions previously imposed by the commissioner applicable to the shares with respect to which they are issued.

(Repealed and added by Stats. 1996, Ch. 1064, Sec. 598. Effective January 1, 1997. Operative July 1, 1997.)



18427.1

No industrial loan company organized under the laws of this state shall offer or sell any security issued by it unless the commissioner has issued a permit authorizing such sale.

(Repealed and added by Stats. 1996, Ch. 1064, Sec. 600. Effective January 1, 1997. Operative July 1, 1997.)



18427.2

An application for a permit shall be in such form and contain such information as the commissioner may prescribe.

(Repealed and added by Stats. 1996, Ch. 1064, Sec. 602. Effective January 1, 1997. Operative July 1, 1997.)



18427.3

The commissioner shall charge and collect fees for applications filed under this article as fixed in this section.

(a) The fee for a negotiating permit shall be fifty dollars ($50).

(b) The fee for a permit to exchange a security or to make any change in the rights, preferences, privileges, or restrictions of or on outstanding securities shall be fifty dollars ($50).

(c) The fee for any permit to sell securities other than as specified in subdivision (b) shall be one hundred dollars ($100) plus one-tenth of one percent of the aggregate value of the securities sought to be sold, up to a maximum aggregate fee of one thousand seven hundred fifty dollars ($1,750).

(Repealed and added by Stats. 1996, Ch. 1064, Sec. 604. Effective January 1, 1997. Operative July 1, 1997.)



18427.4

If the commissioner finds that the proposed sale of securities is fair, just, and equitable, he or she shall issue to the applicant a permit authorizing it to offer and sell the securities in such amount and upon such terms and conditions as he or she may provide in the permit. If the commissioner finds otherwise, he or she shall deny the application.

(Repealed and added by Stats. 1996, Ch. 1064, Sec. 606. Effective January 1, 1997. Operative July 1, 1997.)



18427.5

The commissioner may impose conditions in any permit issued under Section 18427.4, requiring the deposit in escrow of securities, imposing a legend condition restricting the transferability thereof, impounding the proceeds from the sale thereof, limiting the expense in connection with the sale thereof, or such other conditions as he or she deems reasonable and necessary or advisable in the public interest.

(Added by Stats. 1996, Ch. 1064, Sec. 607. Effective January 1, 1997. Operative July 1, 1997.)



18427.6

Every permit issued pursuant to Section 18427.4 shall recite that it is permissive only and does not constitute a recommendation or endorsement of the securities permitted to be sold.

(Added by Stats. 1996, Ch. 1064, Sec. 608. Effective January 1, 1997. Operative July 1, 1997.)



18427.7

The commissioner may amend, alter, suspend, or revoke any permit issued pursuant to Section 18427.4.

(Added by Stats. 1996, Ch. 1064, Sec. 609. Effective January 1, 1997. Operative July 1, 1997.)



18427.8

Whenever an industrial loan company applies for a permit to issue any security or to deliver any other consideration (whether or not such security or such transaction is exempt from, or not subject to, the provisions of Section 18427.1) in exchange for one or more bona fide outstanding securities (as defined in Section 25019 of the Corporations Code), claims, or property interests, or partly in such exchange and partly for cash, the commissioner is authorized to approve the terms and conditions of such issuance and exchange or such delivery and exchange and the fairness of such terms and conditions and is authorized to hold a hearing on the fairness of such terms and conditions, at which all persons to whom it is proposed to issue any security or to deliver any other consideration in such exchange shall have the right to appear.

(Added by Stats. 1996, Ch. 1064, Sec. 610. Effective January 1, 1997. Operative July 1, 1997.)



18427.9

There shall be exempted from the provisions of Section 18427.1 all of the following:

(a) (1) Any offer, not involving a public offering, to an affiliate or to a person of the type described in subdivision (i) of Section 25102 of the Corporations Code or in the regulations of the Commissioner of Corporations adopted thereunder.

(2) The execution and delivery of an agreement for the sale of securities to any person of the type described in paragraph (1), subject to all of the following:

(A) The agreement shall contain substantially the following provision:
“The sale of the securities which are the subject of this agreement has not been authorized by a permit issued by the Commissioner of Financial Institutions of the State of California. The issuance of the securities or the payment or receipt of any part of the consideration therefor prior to the issuance of a permit is unlawful, unless the sale of securities is exempt from Section 18427.1 of the California Financial Code. The rights of all parties to this agreement are expressly conditioned upon the issuance of a permit, unless the sale is so exempt.”

(B) No part of the purchase price may be paid or received, and none of the securities may be issued, until a permit authorizing the sale of the securities is issued, unless the sale is exempt from Section 18427.1.

(b) Any transaction or security which the commissioner by regulation or order exempts as not being comprehended within the purposes of this article and the regulation of which he or she finds is not necessary or appropriate in the public interest or for the protection of investors.

(Added by Stats. 1996, Ch. 1064, Sec. 611. Effective January 1, 1997. Operative July 1, 1997.)



18427.10

Nothing contained in this article shall affect the Corporate Securities Law of 1968, Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code.

(Added by Stats. 1996, Ch. 1064, Sec. 612. Effective January 1, 1997. Operative July 1, 1997.)



18427.11

The commissioner may by regulation or order restrict, limit, prohibit or otherwise condition the uses of the proceeds from the sale of securities, the extent to which a security may be included within the definition of capital, or the extent to which the proceeds from the sale of securities may be included in the investment certificate ratio as defined by Section 18016, or used to increase outstanding investment certificates.

(Added by Stats. 1996, Ch. 1064, Sec. 613. Effective January 1, 1997. Operative July 1, 1997.)









CHAPTER 6 - Prohibited Practices and Penalties

18435

Except as otherwise provided in this division, any person who willfully violates any provision of this division, or who willfully violates any rule or order adopted pursuant to this division, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000), by imprisonment in a county jail for not more than one year or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment. However, no person may be imprisoned for the violation of any rule or order unless he or she had knowledge of the rule or order. Conviction under this section shall not preclude the commissioner from exercising the authority provided in Section 18349.5.

(Amended by Stats. 2011, Ch. 15, Sec. 111. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18436

An industrial loan company shall not, directly or indirectly, make any loan of money or property to or guarantee the obligation of any of its directors or officers, or officers and directors of its holding company, or officers and directors of its affiliates.

(Amended by Stats. 1980, Ch. 418, Sec. 4.)



18437

(a) Except as provided in subdivision (b), an industrial loan company shall not make loans to, or purchase any obligations from, persons who do not reside or have a place of business in the State of California, unless those loans or obligations comply with all of the following conditions:

(1) If the loan or obligation is unsecured, then only if the loan or obligation bears the unqualified written guaranty of a financially responsible person, considering the amount of the obligation, who resides or has a place of business in the State of California.

(2) If the documents and security for the loan or obligation and all records relating to the transaction are in California at the time the loan or obligation is made or acquired and are thereafter kept in California while the loan or obligation remains unsatisfied, except that where the security is aircraft, the security need not be in California at the time the loan or obligation is made or acquired, nor need it thereafter be held in California while the loan or obligation remains unsatisfied.

(b) Notwithstanding subdivision (a), an industrial loan company may make loans to, or purchase any obligations from, persons who do not reside or have a place of business in the State of California not to exceed 25 percent, in the aggregate, of an industrial loan company’s total assets. Upon application to and approval by the commissioner, an industrial loan company may increase its loans to, or purchases of obligations from, persons who do not reside or have a place of business in this state not to exceed 50 percent, in the aggregate, of an industrial loan company’s total assets. The application shall include all of the following information:

(1) A description of the company’s proposed plan of business.

(2) The character, business qualifications, and other experience of the proposed officers and managers directing the line of business for which authorization is requested.

(3) Any other facts and circumstances bearing on the proposal that, as determined by the commissioner, may be relevant.

(c) This section does not apply to loans made to, or acquired from, persons who do not reside or have a place of business in this state if all of the following conditions are met:

(1) The loans are for the purchase or refinance of single- or multi-family residential property or nonresidential property.

(2) The loans are salable in the secondary market as evidenced by commitments to buy by a buyer in the secondary market.

(3) The loans are owned by the industrial loan company for 90 days or less.

(Amended by Stats. 1999, Ch. 345, Sec. 4. Effective January 1, 2000.)



18438

If a loan is made or other thing is purchased or discounted in violation of Section 18271, 18272, 18273, 18274, or 18437, the officers, directors and shareholders of the industrial loan company, its holding company, or its affiliates participating therein or knowingly approving the same shall be personally liable for any loss suffered by the industrial loan company by reason thereof.

(Amended by Stats. 1980, Ch. 418, Sec. 5.)



18439

If any amount in excess of the charges permitted by this division, including interest, is charged, contracted for, or received in the making or collection of a contract of loan, except as a result of an accidental and bona fide error in computation, such contract is void and no person has any right to collect or receive the principal, interest, or charges.

(Added by Stats. 1976, Ch. 964.)



18440

An industrial loan company shall not take any confession of judgment or any power of attorney at the time of making the loan except a power of attorney taken to effectuate the transfer of the ownership of any motor vehicle, the transfer of the ownership of securities, or the cancellation of an insurance policy and the receipt and distribution of any unearned premiums in the event of default in the payment of a loan made to finance the purchase of any such insurance policy.

(Added by Stats. 1976, Ch. 964.)



18441

No person in connection with or incidental to the making of any loan under this division, shall require the borrower to contract for, purchase, or agree to purchase anything in connection with the loan. A policy of insurance of the type specified in Article 6 (commencing with Section 18290) of Chapter 3 of this division is not prohibited by this section.

No person shall require a borrower to enter into any collateral sales agreement or contract except as expressly permitted by this division.

(Added by Stats. 1976, Ch. 964.)



18442

An industrial loan company shall not make any loan of money or property to or guarantee the obligation of any person upon the security of its capital (including the shares of capital stock) of the company, its holding company, or its affiliates.

(Amended by Stats. 1989, Ch. 663, Sec. 18. Operative January 1, 1991, by Sec. 20 of Ch. 663.)



18443

If any loan or guaranty is made in violation of Section 18436 or 18442, the directors and officers who authorize it or assent thereto are jointly and severally liable to the company as guarantors for the repayment or return of the sum or value so loaned with interest thereon at the rate of 6 percent per year until paid.

(Added by Stats. 1976, Ch. 964.)



18444

Any officer or director held liable under Section 18443, who satisfies such liability is entitled to contribution from any other officer or director who participates in authorizing, making or allowing any such loan or guaranty, and is subrogated to all rights of the corporation against the borrower or principal obligor.

(Added by Stats. 1976, Ch. 964.)



18445

Any director, officer, or employee of an industrial loan company, its holding company, or its affiliates who asks for or receives, or consents or agrees to receive any commission, emolument, or gratuity or any money, property, or thing of value for procuring or endeavoring to procure for any person any loan from such company, or the purchase or discount of any note, contract, or other obligation or property by such company, is guilty of a felony.

(Amended by Stats. 1980, Ch. 418, Sec. 7.)



18446

Any director, officer, or employee of an industrial loan company, its holding company, or its affiliates who knowingly receives or possesses himself of any of its property otherwise than in payment of a just demand, or with intent to defraud, omits to make or causes to be made a full and true entry thereof in its books and accounts or concurs in omitting to make any material entry thereof, is guilty of a felony.

(Amended by Stats. 1980, Ch. 418, Sec. 8.)



18447

Any director, officer, or employee of an industrial loan company, its holding company, or its affiliates who knowingly makes or concurs in making or publishing any false entry in its books or records, any written report, exhibit, or statement of its affairs or pecuniary condition containing any material statement which is false, or having the custody of its books, willfully refuses or neglects to make any proper entry in such books as required by law, or to exhibit or allow the same to be inspected or extracts to be taken therefrom by the commissioner or his deputies or investigators, is guilty of a felony.

(Amended by Stats. 1980, Ch. 418, Sec. 9.)



18448

No director, officer, stockholder, or employee of an industrial loan company, its holding company, or its affiliates shall purchase, directly or indirectly, or be interested in the purchase of, any of the company’s assets for an amount less than the then current market value thereof and any such purchase may not be made without the express approval of the board of directors of the company. Title and possession of assets shall not be transferred to the purchaser until full consideration in cash has been received by the industrial loan company. Every person violating this section shall be liable to the company for twice the market value of the assets so purchased.

(Amended by Stats. 1980, Ch. 418, Sec. 10.)



18449

Every director of an industrial loan company who:

(a) In the case of the fraudulent insolvency of such company, shall have participated in such fraud; or

(b) Willfully does any act as such director which is expressly forbidden by law or willfully omits to perform any duty imposed upon him as such director by law,

is guilty of a misdemeanor.

The insolvency of a company is deemed fraudulent for the purposes of this section, unless its affairs appear upon investigation to have been administered clearly, legally, and with the same care and diligence that agents receiving a compensation for their services are bound by law, to observe.

(Added by Stats. 1976, Ch. 964.)



18450

A director, officer, or employee of an industrial loan company, its holding company, or its affiliates who concurs in any vote or act by which it is intended to make a loan or purchase a contract in violation of this division, is guilty of a misdemeanor.

(Amended by Stats. 1980, Ch. 418, Sec. 11.)



18451

A director, officer, or employee of an industrial loan company, its holding company, or its affiliates who makes or maintains, or attempts to make or maintain, a deposit of such company’s funds with any other person on condition, or with the understanding, express or implied, that the person receiving such deposit make a loan or advance, directly or indirectly, to any director, officer, or employee of the company so making or maintaining or attempting to make or maintain such deposit, is guilty of a misdemeanor.

(Amended by Stats. 1980, Ch. 418, Sec. 12.)



18452

Every officer or employee of an industrial loan company, its holding company, or its affiliates who sells investment or thrift certificates knowing that the company is insolvent, is guilty of a misdemeanor.

(Amended by Stats. 1980, Ch. 418, Sec. 13.)



18453

Any person who knowingly sells investment certificates in violation of any provision of this division or any order or regulation of the commissioner, is guilty of a felony.

(Added by Stats. 1976, Ch. 964.)



18454

Any director, officer, agent or employee of an industrial loan company, its holding company, or its affiliates who willfully makes a false or untrue entry in any book or record or in any report, tag, or statement of the business, affairs, or condition, or in connection with any transaction of such company, with intent to deceive any officer, director, or employee thereof, or any agent or examiner, private or official, employed or lawfully appointed to examine into its condition or any of its affairs or transactions, or to any public officer who has authority to examine into its affairs or transactions, or who, with like intent, willfully omits to make a new entry of any matter particularly pertaining to the business property condition, affairs, transactions, assets or accounts of such company in any book, record, report, statement, or tag of such company, or who, with like intent, alters, abstracts, conceals, or destroys any book, record, report, statement, or tag of such company made, written, or kept, or required to be made, written, or kept by him or under his direction, is guilty of a felony.

(Amended by Stats. 1980, Ch. 418, Sec. 14.)



18454.5

It is unlawful for any person to willfully make any untrue statement of a material fact in any document filed with the commissioner under this division, or to willfully omit to state in any document any material fact which is required to be stated therein.

(Added by Stats. 1988, Ch. 537, Sec. 2.)



18455

An industrial loan company shall not, directly or indirectly, make any loan to, or purchase a contract, loan, or chose in action from, hold a lease obligation of, or purchase a lease contract from, any of the following:

(a) A person who is an officer or director of the industrial loan company or of its holding or affiliated company.

(b) A person who is a holder of record or beneficiary of the shares of the industrial loan company or of any holding or affiliated company. This restriction shall not apply to persons holding less than 10 percent of the shares of a holding company or affiliated company that is exempt from the qualification requirements of the Corporate Securities Law of 1968 contained in Section 25130 of the Corporations Code, pursuant to subdivision (a) or (b) of Section 25101 of the Corporations Code.

(c) A person in which an officer or director of the industrial loan company or of any holding or affiliated company directly or indirectly is financially interested, directly or indirectly.

(d) A person in which the holder of record or beneficiary of the shares of the industrial loan company or of any holding or affiliated company directly or indirectly is financially interested, directly or indirectly. This restriction shall not apply to persons holding less than 10 percent of the shares of a holding company or affiliated company that is exempt from the qualification requirements of the Corporate Securities Law of 1968 contained in Section 25130 of the Corporations Code, pursuant to subdivision (a) or (b) of Section 25101 of the Corporations Code.

(e) A person who acquired those contracts directly or indirectly or through intervening assignments from a person described in subdivision (a), (b), (c), or (d).

Any officer, director, or shareholder of an industrial loan company who directly or indirectly makes or procures, or participates in making or procuring, a loan or contract in violation of this section or knowingly approves the same is personally liable for any loss resulting to an industrial loan company from the loan or contract, in addition to any other penalties provided by law.

(f) The prohibition contained in this section shall not apply to the purchase by an industrial loan company of a contract, loan, or chose in action from a finance lender, as described in Section 22009, a mortgage broker, a mortgage banker, a real estate broker or other licensed lender, provided written authorization for the purchase is obtained from the commissioner.

(g) The prohibition contained in this section shall not apply to the purchase of life insurance by an industrial loan company on behalf of an officer or director as part of the officer’s or director’s employee benefit plan package.

(h) The prohibition contained in this section shall not apply to the following transactions:

(1) A transaction between an industrial loan company and a subsidiary corporation or other entity in which the industrial loan company is the owner of 50 percent or more of the common stock or equity interest, or directly controls the management of the corporation or other entity.

(2) The purchase of loans or other obligations by an industrial loan company from an affiliated company pursuant to a sale and repurchase agreement.

(Amended by Stats. 1997, Ch. 201, Sec. 6. Effective January 1, 1998.)



18456

The provisions of this chapter shall be applicable to lease obligations.

(Added by Stats. 1979, Ch. 911.)



18457

Any officer, director, employee, or agent of any company who abstracts or willfully misapplies any of the money, funds, or property of the industrial loan company, or willfully misapplies its credit, is guilty of a felony. Upon conviction, the court shall, in addition to any other punishment imposed, order the person to make full restitution to the industrial loan company. Nothing in this section shall be deemed or construed to repeal, amend, or impair any existing provision of law prescribing a punishment for such an offense.

(Added by Stats. 1990, Ch. 947, Sec. 5.)






CHAPTER 7 - Guarantee of Thrift Accounts

ARTICLE 1 - Definitions

18475

“Guaranty corporation” means Thrift Guaranty Corporation of California which exists under the Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code).

(Amended by Stats. 1978, Ch. 1305.)



18476

(a) “Member” means an industrial loan company required by Section 18100.5 to be a member of Guaranty Corporation. “Member” includes “special member” except where the term “special member” is used in the same section of this chapter.

(b)  “Special member” means a member whose thrift obligations are insured by the Federal Deposit Insurance Corporation or by the Federal Savings and Loan Insurance Corporation or, subject to any rules promulgated by the commissioner, by a private insurer, surety or guarantee corporation acceptable to and approved by the commissioner.

(Amended by Stats. 1985, Ch. 142, Sec. 8. Effective July 1, 1985.)



18477

“Thrift obligations” as used in this chapter include principal invested in investment or thrift certificates however evidenced, and unpaid interest thereon accrued as of the last interest accrual date prior to the date the commissioner takes possession of the property and business of a member or the date such member is the subject of an order for relief in bankruptcy, whichever occurs sooner.

(Amended by Stats. 2009, Ch. 500, Sec. 41. Effective January 1, 2010.)



18478

“Fund” means the Guaranty Corporation Fund established pursuant to Section 18535.

(Added by Stats. 1985, Ch. 142, Sec. 9. Effective July 1, 1985.)



18479

“Capital contribution” means the amount each member is required to maintain as an investment in the corporation pursuant to Section 18535.

(Added by Stats. 1985, Ch. 142, Sec. 10. Effective July 1, 1985.)



18480

“Member account” means the total of all amounts credited to a member for paid-in capital contributions, and other credits, net of any charges to that participating member.

(Added by Stats. 1985, Ch. 142, Sec. 11. Effective July 1, 1985.)



18481

“Guaranteed investment certificate” means a thrift obligation guaranteed by Guaranty Corporation pursuant to Section 18523.

(Added by Stats. 1985, Ch. 142, Sec. 12. Effective July 1, 1985.)






ARTICLE 2 - General

18490

When the property and business of a member, other than a special member, has been liquidated or is in the process of liquidation by the commissioner and the proceeds of liquidation distributed ratably are insufficient to pay up to fifty thousand dollars ($50,000) of each thrift obligation specified in Section 18523, the commissioner shall direct Guaranty Corporation to pay and Guaranty Corporation shall pay each such deficiency at the direction of and in amounts as directed by the commissioner within 10 days from the date the commissioner makes demand for payment. If the total funds available from Guaranty Corporation at that time are insufficient to pay in full the amounts provided by Section 18523, the amount paid to each thriftholder shall be ratably reduced in proportion to the amount by which the fund is deficient, and thereafter further payments shall be made ratably to such thriftholders in accordance with the directions of the commissioner as additional funds are paid into the fund from assessments or otherwise. If the thrift obligations are paid, each member’s account and special member’s account shall be reduced ratably based on the account balance for the total amount paid.

(Amended by Stats. 1985, Ch. 142, Sec. 13. Effective July 1, 1985.)



18491

(a) When the property and business of a member, other than a special member, is being liquidated, the commissioner may direct Guaranty Corporation to pay each thrift obligation of the member specified in Section 18523 up to fifty thousand dollars ($50,000). Guaranty Corporation shall pay the thrift obligations at the direction of, and in the amounts directed by, the commissioner within 10 days from the date the commissioner makes demand for payment under this section. If the total funds available from Guaranty Corporation at that time are insufficient to pay in full the amounts provided by Section 18523, the amount paid to each thriftholder shall be ratably reduced in proportion to the amount by which the fund is deficient, and thereafter further payments shall be made ratably to those thriftholders in accordance with the directions of the commissioner as additional funds become available to Guaranty Corporation.

(b) When any thrift obligation is paid up to the guaranteed amount as provided in subdivision (a), Guaranty Corporation shall be assigned all rights, title, and interest to each individual thrift obligation up to the amount paid by Guaranty Corporation to each individual thriftholder.

(c) Guaranty Corporation shall first receive ratable liquidation proceeds up to the amount paid by Guaranty Corporation to a thriftholder prior to any payment of liquidation proceeds to a thriftholder whose account was in excess of fifty thousand dollars ($50,000).

(d) Each member’s account and each special member’s account shall be reduced ratably based on the account balance for the total amount paid pursuant to subdivision (a). Liquidation proceeds paid to Guaranty Corporation pursuant to subdivision (c) shall ratably increase each member and special member account based on the account balance for the total amount paid pursuant to subdivision (a).

(Amended by Stats. 1985, Ch. 142, Sec. 14. Effective July 1, 1985.)



18493

Whenever it appears to the commissioner that Guaranty Corporation has:

(a) Violated its articles of incorporation or any law of this state;

(b) Not paid amounts as directed by the commissioner pursuant to Section 18490;

(c) Invested its funds in violation of Section 18497;

(d) Not levied assessments as required by Sections 18535 and 18536;

(e) Has not brought and diligently prosecuted an action to enforce payment as required by Section 18538;

(f) Violated any section of this chapter; or

(g) Neglected or refused to submit its books, papers, and affairs to the inspection of any examiner;
the commissioner may forthwith take possession of the property and business of Guaranty Corporation and retain possession until Guaranty Corporation satisfies the commissioner that it will operate in conformity with this chapter. During the time the commissioner has such possession he shall perform the duties and carry out the obligations of Guaranty Corporation.

(Added by Stats. 1976, Ch. 964.)



18494

Whenever the commissioner has taken possession of the property and business of Guaranty Corporation, Guaranty Corporation within 10 days after such taking, if it deems itself aggrieved thereby, may apply to the superior court in the county in which the head office of Guaranty Corporation is located to enjoin further proceedings. The court, after citing the commissioner to show cause why further proceedings should not be enjoined, and after a hearing and a determination of the facts upon the merits, may dismiss such application or enjoin the commissioner from further proceedings and direct him to surrender the property and business to Guaranty Corporation, or make such further order as may be just.

(Added by Stats. 1976, Ch. 964.)



18495

An appeal may be taken from the judgment of the court by the commissioner or by Guaranty Corporation in the manner provided by law for appeals from the judgment of a superior court to the court of appeal. An appeal from the judgment of the court does not operate as a stay of the judgment unless the court, on good cause, so orders.

(Amended by Stats. 1998, Ch. 931, Sec. 150. Effective September 28, 1998.)



18496

(a) Guaranty Corporation shall have independent authority to approve membership, or suspend or revoke the right to participate in Guaranty Corporation by any member for cause and to submit reports and make recommendations to the commissioner regarding the financial condition of any member and shall also do so if requested by the commissioner. These reports and recommendations shall not be public documents. There shall be no liability on the part of, and no cause of action of any nature shall arise against, Guaranty Corporation or its members, directors, officers, employees or agents, or the commissioner or his or her authorized representatives, for any statements made by them in any reports or recommendations made hereunder.

(b) In order to permit Guaranty Corporation to fulfill its obligations under subdivision (a), upon the written request of Guaranty Corporation the commissioner may furnish to Guaranty Corporation a copy of financial statements or reports filed by a member or an industrial loan company making application to participate in Guaranty Corporation and a copy of the commissioner’s analysis of an industrial loan company’s receivables. Except for reports filed under Sections 18407 and 18410, such statements and reports shall not be public documents, and the information contained therein shall be privileged, and confidential to Guaranty Corporation for its sole use in carrying out its statutory functions. There shall be no liability on the part of, and no cause of action of any nature shall arise against the State of California, the commissioner or members of the commissioner’s staff or the commissioner’s authorized representatives, for the release of any information furnished to Guaranty Corporation pursuant to this subdivision.

(c) By written consent of a majority of its directors, Guaranty Corporation, in order to fulfill its obligations under subdivision (a), may appoint an independent certified public accountant or public accountant to prepare an audit report containing audited financial statements, together with such other information as Guaranty Corporation, in good faith, requires regarding the financial condition of any member. For the purposes of examination and investigation the certified public accountant or public accountant appointed by Guaranty Corporation shall have free access to the offices and places of business, books, accounts, papers, records, files, safes and vaults of the member.

(d) By written consent of a majority of its directors, Guaranty Corporation, in order to fulfill its obligations under subdivision (a), may hire or appoint specialized committees or employees to investigate the operations of a member company. Guaranty Corporation may have its specialized employees or committees investigate the affairs and examine the books, accounts, records and files used in the business of the member. For the purposes of examination and investigation the specialized employees and committees of Guaranty Corporation shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of the member.

(e) Costs and expenses for such audit report or special investigation report shall be paid by Guaranty Corporation.

(f)  Any person who uses any information obtained under subdivision (b), (c) or (d) for any purpose not authorized by subdivision (a) is guilty of a misdemeanor.

(g) The powers granted to the Guaranty Corporation by this section may not be exercised in connection with special members.

(Amended by Stats. 1985, Ch. 142, Sec. 16. Effective July 1, 1985.)



18496.1

(a) A director, officer, employee, or agent of Thrift Guaranty Corporation shall be subject to liability for acts of fraud, willful misconduct, or reckless or criminal acts arising out of, or in connection with, the performance of his or her duties on behalf of Thrift Guaranty Corporation, but shall not be subject to liability or causes of action for acts other than those set forth in this section.

(b) The board of directors shall exercise reasonable efforts to obtain directors, officers, employees, and agents, errors and omissions liability insurance coverage and shall within 30 days from the end of each fiscal year submit to the commissioner its reports, advising the commissioner of the terms and costs of such coverage, if available.

(Added by Stats. 1985, Ch. 1349, Sec. 1. Effective October 1, 1985.)



18497

Guaranty Corporation may invest its funds only in readily marketable securities as provided by rules of the commissioner.

Upon request of the commissioner, Guaranty Corporation shall furnish an authorization for disclosure to the commissioner of financial records of such funds pursuant to Section 7473 of the Government Code.

(Amended by Stats. 1985, Ch. 142, Sec. 17. Effective July 1, 1985.)



18498

Income from investments shall be recorded in an income account and be used to defray expenses of administration. Income from investments that exceeds an amount determined by the board of directors to be adequate to provide for current expenses may be credited to members’ accounts. Each member’s account shall receive credit ratably based on the account balance, for the amount of the excess. Income received by Guaranty Corporation, whether or not credited to members’ accounts, shall be subject to a demand of the commissioner made pursuant to Section 18490 except as to that portion reserved by the board of directors for expenses of administration during the calendar year.

(Added by Stats. 1976, Ch. 964.)



18499

Expenses of administration that exceed income from investments at year end shall be charged to members’ accounts. Each member’s account shall be charged ratably based on the account balance for the amount of the excess.

(Added by Stats. 1976, Ch. 964.)



18500

Guaranty Corporation shall have authority to:

(a)  Borrow funds when necessary to effectuate the provisions of this chapter.

(b) Make loans to, deposits in, purchase assets or securities of, assume liabilities of, or make contributions to any Guaranty Corporation member to minimize the deficiency payments that might be required under Article 2 (commencing with Section 18490).

(c) Organize a new thrift company to assume the thrift obligations and temporarily perform the functions of the closed company. The commissioner may waive any provision of the Industrial Loan Law necessary to enable Guaranty Corporation to organize a new thrift company.

(d) Act as a conservator or receiver of a member company that the commissioner has taken possession of.

(e) Guaranty Corporation may use the fund, or any portion of the fund, in exercising its authority.

(f) Employ consultants, advisors, and others to assist Guaranty Corporation in fulfilling its obligations and objectives.

(Amended by Stats. 1985, Ch. 142, Sec. 18. Effective July 1, 1985.)



18501

The commissioner shall give prompt notice to Guaranty Corporation when the commissioner takes possession of the property and business of a member and shall give further prompt notice when the commissioner determines to liquidate the property and business of a member.

(Added by Stats. 1976, Ch. 964.)



18502

Memberships issued by Guaranty Corporation shall be nontransferable and shall be exempt from the provisions of the Corporate Securities Law of 1968.

(Added by Stats. 1976, Ch. 964.)



18503

The commissioner and the commissioner’s duly designated representatives may at any time investigate the affairs and examine the books, accounts, records and files used by Guaranty Corporation. The commissioner and the commissioner’s duly designated representatives shall have free access to the offices, books, accounts, papers, records, files, safes, and vaults of Guaranty Corporation.

(Amended by Stats. 1985, Ch. 142, Sec. 19. Effective July 1, 1985.)



18504

Any member or industrial loan company making application to participate in Guaranty Corporation aggrieved by any action or decision of Guaranty Corporation may appeal to the commissioner within 30 days from the action or decision.

(Amended by Stats. 1985, Ch. 142, Sec. 20. Effective July 1, 1985.)



18505

(a) After consultation with, and approval by, the Thrift Guaranty Corporation, the commissioner shall adopt rules and regulations regarding information to be given to holders of investment certificates of industrial loan companies including, but not limited to, information containing any reference to a guarantee or insurance program of investment certificates, and the time and conditions for payments to the holders of investment certificates, in the event an industrial loan company is taken over by the commissioner. These regulations shall include the means for informing investment certificate holders of their rights.

(b) It is the intent of the Legislature that the commissioner authorize information which can be clearly understood by a typical investment certificate holder. In addition, the information may in no way imply that the State of California stands behind or is involved with any type of guarantee or insurance program for industrial loan companies investment certificate holders.

(c) These rules and regulations shall be adopted on an emergency basis within 60 days of the effective date of this section.

(Repealed and added by Stats. 1985, Ch. 142, Sec. 21.5. Effective July 1, 1985.)



18506

No person shall advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, in any manner any statement or representation with regard to its membership in Guaranty Corporation or that any of its thrift obligations are in any manner guaranteed.

(Amended by Stats. 1989, Ch. 583, Sec. 3.)



18507

In order to permit Guaranty Corporation to fulfill its obligations under this chapter, the commissioner shall furnish to Guaranty Corporation a list of all industrial loan companies that are not insured companies which have outstanding thrift obligations and one copy of the independent audit report on each such industrial loan company filed with him as of the preceding December 31 and not later than April 1 of each year.

(Amended by Stats. 1986, Ch. 1011, Sec. 5. Effective September 23, 1986.)



18508

An industrial loan company or its successor shall not be entitled to receive a refund, return, withdrawal, or distribution of the amount in its member’s account or of any assessments paid by it except upon liquidation of Guaranty Corporation.

(Repealed and added by Stats. 1989, Ch. 583, Sec. 5.)



18509

(a) Guaranty Corporation may elect to wind up and dissolve upon approval of the commissioner, the board, and the members in accordance with Section 8610 of the Corporations Code, after (1) each industrial loan company has become a member of the Federal Deposit Insurance Corporation or redeemed all of its outstanding thrift obligations or (2) Guaranty Corporation has satisfied its guarantee of thrift obligations as provided in this chapter.

(b) Upon liquidation, after complying with the provisions of Section 8713 of the Corporations Code and notwithstanding Section 8717 of the Corporations Code, the assets of Guaranty Corporation shall be distributed to its members, past and present, including special members, ratably based on the balance of the members’ accounts, as established by resolution of the Board of Directors of Guaranty Corporation in accordance with the following:

(1) The account of each member, past and present, including special members, shall be credited with all assessments paid by the member to Guaranty Corporation.

(2) For each fiscal year, all current and prior expenses of administration of Guaranty Corporation shall be charged to the accounts of all members, past and present, including special members, ratably based on the balance of each account.

(3) With respect to the account of each member to whom Guaranty Corporation has advanced funds or on whose behalf Guaranty Corporation has paid claims and expenses, the following adjustments shall be made:

(A) The member’s account shall be charged in the amount of the funds advanced or paid as of the date of advance or payment.

(B) If the amount advanced or paid exceeds the balance of the member’s account, then (i) the member’s account shall be deemed to have been closed, and the excess shall be allocated and charged ratably to the accounts of all other members, past and present, including special members, and (ii) if the member continued to operate after the date of the advance or payment, whether under new ownership or management or under the management of Guaranty Corporation, then a new member account shall, for purposes of this section, be deemed to have been established for the member with a zero balance, which shall be credited with subsequent assessments paid.

(Repealed and added by Stats. 1989, Ch. 583, Sec. 7.)



18510

The Board of Directors of Guaranty Corporation shall be composed of five members, at least two of which shall be public members. The five members shall be appointed by the commissioner. The commissioner shall consult with the President of Thrift Guaranty Corporation before making an appointment. Public members shall not be affiliated with any company or affiliate of any company or employed by any state agency. A public member shall not be a relative of any officer or director of any company or its affiliates.

(Amended by Stats. 1996, Ch. 1064, Sec. 614. Effective January 1, 1997. Operative July 1, 1997.)



18511

Guaranty Corporation shall establish a permanent office in this state.

(Added by Stats. 1985, Ch. 142, Sec. 25. Effective July 1, 1985.)



18512

The commissioner may require Guaranty Corporation to obtain a bond, insurance, or reinsurance which provides additional protection against losses to its members’ thriftholders. The type, amount, and form of this protection is subject to the commissioner’s written approval.

(Added by Stats. 1985, Ch. 142, Sec. 26. Effective July 1, 1985.)






ARTICLE 3 - Purpose and Scope of Guaranty Corporation

18520

It shall be the purpose of Guaranty Corporation to guarantee full payment of guaranteed accounts of members, exclusive of special members, up to fifty thousand dollars ($50,000) for each account, subject to the express limitations provided in this chapter.

(Amended by Stats. 1985, Ch. 142, Sec. 27. Effective July 1, 1985.)



18521.5

(a) Notwithstanding Section 18521 or 18100.5, until July 1, 1990, each industrial loan company, other than a premium finance agency, which has issued and has outstanding thrift obligations shall, as a condition of its authority to continue to conduct business under this division, have its outstanding thrift obligations insured or guaranteed by Thrift Guaranty Corporation, or participate as a member of the Federal Deposit Insurance Corporation; however, each industrial loan company shall, as a condition of its authority to continue to conduct business under this division, continue to participate as a member or a special member as defined in Section 18476, in Thrift Guaranty Corporation in accordance with this chapter and rules established by the Board of Directors of Thrift Guaranty Corporation until it has paid assessments required by Section 18537.

(b) On and after July 1, 1990, each industrial loan company, other than a premium finance agency, which has issued and has outstanding thrift obligations, shall, as a condition of its authority to continue to conduct business under this division, participate as a member of the Federal Deposit Insurance Corporation.

(c) Any person not transacting the business of an industrial loan company prior to the effective date of this section, who thereafter commences business under the provisions of this division, shall, upon commencement of its business, participate as a member of the Federal Deposit Insurance Corporation.

(d) Thrift Guaranty Corporation shall have the power to seek insurance, guarantee, or surety, with an insurer or surety, or guarantor authorized to transact business in this state. The insurance shall be subject to the approval of the commissioner after consultation with the Insurance Commissioner. It is the intent of the Legislature to permit Thrift Guaranty Corporation to seek insurance and Thrift Guaranty Corporation’s insurer to seek reinsurance. Thrift Guaranty Corporation shall remain in existence after July 1, 1990, to assist in the winding up, liquidation, or merger of industrial loan companies unable to comply with the requirements of subdivision (b) by that date. Thrift Guaranty Corporation shall continue to guarantee outstanding thrift obligations sold and issued prior to July 1, 1990, by an industrial loan company which has not complied with the requirements of subdivision (b) by July 1, 1990, until all outstanding thrift obligations have been redeemed by the issuer, a successor to the issuer in compliance with the requirements of subdivision (b), or Thrift Guaranty Corporation.

(e) In addition to any other provision of this section, if during that period of time ending July 1, 1990, the United States Congress or the Board of Governors of the Federal Reserve System adopt or amend a law or regulations which pertain to an industrial loan company applying for and obtaining membership in the Federal Deposit Insurance Corporation, and the new federal law or regulations prevent an industrial loan company from obtaining Federal Deposit Insurance Corporation coverage solely because the company’s holding company status prevents Federal Deposit Insurance Corporation membership, a successor to the Thrift Guaranty Corporation approved by the commissioner, or some other institutional mechanism approved by the commissioner, which obtains insurance in accordance with this subdivision, may continue to discharge its function so long as the insurance remains in effect.

(f) Within one year of the effective date of the act which adds this section, and annually thereafter until July 1, 1990, the commissioner shall report to the Legislature on the following:

(1) The progress of Thrift Guaranty Corporation in obtaining reinsurance.

(2) The progress of licensees in converting to coverage by an instrumentality of the United States government or by a private insurer, surety, or guarantor.

(3) Recommendations for additional legislation if, in the commissioner’s opinion, additional legislation would be desirable to encourage industrial loan companies to seek coverage for investment certificates from sources other than Thrift Guaranty Corporation.

The commissioner shall submit special reports on these matters as may be required by the circumstances.

(Amended by Stats. 1987, Ch. 787, Sec. 5.)



18521.6

No industrial loan company which fails to comply with the requirements of subdivision (b) of Section 18521.5 by June 30, 1990, may continue to sell and issue investment certificates beyond that date.

(Added by Stats. 1987, Ch. 787, Sec. 6.)



18523

The following described thrift obligations will be guaranteed by Guaranty Corporation in the amounts hereinafter set forth below:

(a) Single ownership investment certificates. Funds owned by an individual and invested in the manner set forth below shall be added together and guaranteed up to fifty thousand dollars ($50,000) in the aggregate.

(1) Individual investment certificates (or investment certificates of the husband-wife community of which the individual is a member) and invested in one or more investment certificates in his or her own name shall be guaranteed up to fifty thousand dollars ($50,000) in the aggregate.

(2) Funds owned by a principal and invested in one or more investment certificates in the name or names of agents or nominees shall be added to any individual investment certificates of the principal and guaranteed up to fifty thousand dollars ($50,000) in the aggregate.

(3)  Investment certificates held by guardians, custodians or conservators for the benefit of their wards or for the benefit of a minor under a Uniform Gifts to Minors Act and invested in one or more investment certificates in the name of the guardian, custodian or conservator shall be added to any individual investment certificates of the ward or minor and guaranteed up to fifty thousand dollars ($50,000) in the aggregate.

(b) Testamentary investment certificates.

(1) Funds owned by an individual and invested in a revocable trust investment certificate, tentative trust investment certificate, payable-on-death investment certificate, or similar investment certificate evidencing an intention that on his or her death the funds shall belong to his or her spouse, child or grandchild, shall be guaranteed up to fifty thousand dollars ($50,000) in the aggregate, as to each such named beneficiary, separately from any other investment certificates of the owner.

(2) If the named beneficiary of such an investment certificate is other than the owner’s spouse, child or grandchild, the funds in the investment certificate shall be added to any individual investment certificates of such owner and guaranteed up to fifty thousand dollars ($50,000) in the aggregate, separately from the individual investment certificates of the beneficiaries of the estate or of the executor or administrator.

(c)  Investment certificates held by executors or administrators. Funds of a decedent held in the name of the decedent or in the name of the executor or administrator of his or her estate and invested in one or more investment certificates shall be guaranteed up to fifty thousand dollars ($50,000) in the aggregate, separately from the individual investment certificates of the beneficiaries of the estate or of the executor or administrator.

(d) Corporation or partnership investment certificates. Investment certificates of a corporation or partnership engaged in any independent activity shall be guaranteed up to fifty thousand dollars ($50,000) in the aggregate. An investment certificate of a corporation or partnership not engaged in an independent activity shall be deemed to be owned by the person or persons owning such corporation or comprising such partnership and, for guarantee purposes, the interest of each person in the investment certificate shall be added to any other investment certificates individually owned by such person and guaranteed up to fifty thousand dollars ($50,000) in the aggregate. The term “independent activity” means any activity other than one directed solely at increasing guarantee coverage under this chapter.

(e) Unincorporated associations. Investment certificates of an unincorporated association engaged in any independent activity shall be guaranteed up to fifty thousand dollars ($50,000) in the aggregate. An investment certificate of an unincorporated association not engaged in an independent activity shall be deemed to be owned by the persons comprising such association and, for guarantee purposes, the interest of each owner in the investment certificate shall be added to any other investment certificates individually owned by such person and guaranteed up to fifty thousand dollars ($50,000) in the aggregate.

(f) Joint investment certificates.

(1)  Investment certificates owned jointly, whether as joint tenants with right of survivorship, as tenants by the entireties, as tenants in common, or by husband and wife as community property, shall be guaranteed separately from investment certificates individually owned by the co-owners.

(2) A joint investment certificate shall be deemed to exist, for purposes of guarantee of investment certificates, only if each co-owner has personally executed an investment certificate signature card and possesses redemption rights.

(3) An investment certificate owned jointly which does not qualify as a joint investment certificate for purposes of guarantee of investment certificates shall be treated as owned by the named persons as individuals and the actual ownership interest of each such person in such investment certificate shall be added to any other investment certificates individually owned by such person and guaranteed up to fifty thousand dollars ($50,000) in the aggregate.

(4) All joint investment certificates owned by the same combination of individuals shall first be added together and guaranteed up to fifty thousand dollars ($50,000) in the aggregate.

(5) The interest of each co-owner in all joint investment certificates owned by different combinations of individuals shall then be added together and guaranteed up to fifty thousand dollars ($50,000) in the aggregate.

(g) Trust investment certificates. All trust interests for the same beneficiary invested in investment certificates established pursuant to valid trust arrangements created by the same settlor (grantor) shall be added together and guaranteed up to fifty thousand dollars ($50,000) in the aggregate, separately from other investment certificates of the trustee of such trust funds or the settlor or beneficiary of such trust arrangements.

(h) Thrift obligations withdrawn by checks that have not cleared a member’s bank account at the time the commissioner has taken possession of the property and business of a member. The owner of the funds represented by such a check shall be recognized for all purposes of a claim for guaranteed thrift obligations to the same extent as if his or her name and interest were disclosed on the records of the member.

(Amended by Stats. 1985, Ch. 142, Sec. 31. Effective July 1, 1985.)



18525

Notwithstanding any other provision of this division, Guaranty Corporation, with the written consent of the commissioner, shall have the power to assume obligations, enter into contracts, including contracts of guarantee or suretyship, incur liabilities, borrow money, lend money or otherwise use its credit, and secure any of its obligations, contracts, or liabilities by mortgage, pledge, security interest, or other encumbrances of all or any part of its property and assets, including, but not limited to, income from assessments of members or rights thereto, and income.

(Amended by Stats. 1985, Ch. 142, Sec. 34. Effective July 1, 1985.)






ARTICLE 4 - Assessments

18535

Guaranty Corporation shall establish and maintain a guarantee fund as follows:

(a) Each new member, other than a new special member, shall pay one hundred thousand dollars ($100,000) to the guarantee fund to become a member.

(b) Whenever the commissioner finds that the controlling interest or 50 percent or more of the stock of a member which paid less than one hundred thousand dollars ($100,000) to become a member has been transferred, the member shall pay to the fund whatever sums are necessary to bring the member’s total contribution pursuant to subdivision (a) to one hundred thousand dollars ($100,000) or 1 percent of the member’s total outstanding thrift obligations on the date of transfer, whichever is less.

As used in this subdivision “controlling interest” means any percentage of stock which allows the stockholder to have control of management of the member company.

The provisions of this subdivision shall not be applicable (1) if the transfer of stock is between affiliated companies of a holding company and the holding company is exempt from the qualification requirement of Section 25130 of the Corporate Securities Law of 1968 by subdivision (a) or (b) of Section 25101 of the Corporations Code, or (2) if the actual or contemplated change of ownership is to the transferor’s ancestors, descendants, or spouse, or any custodian or trustee for the account of the transferor or the transferor’s ancestors, descendants, or spouse, or to a transferee by a trustee or custodian for the account of the transferee or the transferee’s ancestors, descendants, or spouse.

This subdivision shall apply, commencing January 1, 1987, to any member in existence prior to January 1, 1982. All other members shall be subject to this subdivision on and after January 1, 1982.

(c) If the total amount in the fund (less any then unpaid demand made by the commissioner pursuant to Section 18492) on March 15 of any year is less than 11/2 percent of the total outstanding thrift obligations of all members, other than special members, as shown on the most recent independent audit reports required by Section 18405, then on or before May 1 of that year Guaranty Corporation shall levy an assessment. Each member, other than a special member, shall be assessed an amount equal to fifteen-hundredths of 1 percent of its outstanding thrift obligations as shown on its most recent independent audit report required by Section 18405. Guaranty Corporation may levy this assessment quarterly, based on members’ quarterly reports, at one quarter of the annual assessment rate authorized by this subdivision.

(d) If the total amount in the fund (less any then unpaid demand made by the commissioner pursuant to Section 18492) on March 15 of any year hereafter is equal to or in excess of 11/2 percent of the total outstanding thrift obligations of all members, other than special members, as shown on the most recent independent audit reports required by Section 18405, then on or before May 1 of that year Guaranty Corporation shall levy an assessment on each member, other than a special member, that has not fulfilled both the following conditions as of March 15 of that year:

(1) Paid total cumulative assessment payments to Guaranty Corporation exceeding in the aggregate 11/2 percent of the total outstanding thrift obligations of that member shown on its most recent independent audit report required by Section 18405;

(2) Has a member’s account balance in Guaranty Corporation exceeding 11/2 percent of the total outstanding thrift obligations of that member shown on its most recent independent audit report required by Section 18405.

Each member who has failed to fulfill both the preceding conditions as of March 15 of that year shall be assessed an amount equal to fifteen-hundredths of 1 percent of its outstanding thrift obligations as shown on its most recent independent audit report required by Section 18405.

(e) If two members merge prior to May 1 of any year, the surviving member shall be liable for the assessment of the disappearing member that would have been payable to Guaranty Corporation pursuant to subdivision (c) or (d) had the merger not occurred prior to May 1.

(Amended by Stats. 1985, Ch. 142, Sec. 34.5. Effective July 1, 1985.)



18536

Guaranty Corporation shall send a written notice of assessment to each member assessed within 10 days after the levy of any assessment. Amounts assessed shall be paid to Guaranty Corporation by each member assessed not later than 90 days following written notice of assessment.

(Added by Stats. 1976, Ch. 964.)



18538

In the event any member fails to pay an assessment when due, Guaranty Corporation shall report such default in writing to the commissioner and the defaulting member within 24 hours of such default and thereafter the rights and benefits of membership of such defaulting member in Guaranty Corporation shall be suspended and the defaulting member shall not be authorized to sell or issue its investment certificates in any form until all delinquent assessments are paid in full; provided, however, that the thrift obligations of the defaulting member shall continue to be protected as provided in this chapter. Within 30 days after default, Guaranty Corporation shall bring an action in law or in equity to enforce payment. If Guaranty Corporation does not bring such action within the time specified, the commissioner may bring an action in law or in equity to enforce such payment. Upon payment of all sums due, the member shall be reinstated and thereafter may sell and issue its investment certificates.

(Amended by Stats. 1983, Ch. 87, Sec. 2.)









CHAPTER 8 - Insurance Premium Financing

ARTICLE 1 - Definitions

18560

“Premium finance agency” means any industrial loan company incorporated under this division which, by the terms of its authority to engage in the industrial loan business, is permitted to issue or sell investment certificates subject to the limitations set forth in Section 18596 and its business is limited to that set forth in this chapter.

(Added by Stats. 1976, Ch. 1296.)



18561

Such terms relating to insurance as are used in this chapter shall have the meaning ascribed to them in the Insurance Code and in the practices of the insurance business.

(Added by Stats. 1976, Ch. 964.)



18562

As used in this chapter, “insured” means the person who has purchased or arranged to purchase an insurance contract and who enters into a premium finance agreement with a premium finance agency.

(Added by Stats. 1976, Ch. 964.)



18563

As used in this chapter, “premium financing” means the activities of a company engaging in the business of advancing money directly or indirectly to an insurer or producer at the request of an insured pursuant to the terms of a premium finance agreement, wherein the insured has assigned the unearned premiums, accrued dividends or loss payments as security for such advancement in payment of premiums on insurance contracts only, and acquiring premium finance agreements, and does not include the financing of insurance contract premiums purchased in connection with the financing of goods and services. The amount of such advancement in payment of premiums must bear a reasonable relationship to the premium or premiums being financed.

(Amended by Stats. 1998, Ch. 827, Sec. 16. Effective January 1, 1999.)



18564

As used in this chapter, “premium finance agreement” means a loan contract, note, agreement or obligation by which an insured agrees to pay to a company in installments the principal amount advanced by the company to an insurer or producer in payment of premium on an insurance contract or contracts, plus charges, with the assignment as security therefor of the unearned premiums, accrued dividends or loss payments, the final installment due date of the agreement not to extend beyond the term of the insurance contract included in the agreement having the latest expiration date.

(Added by Stats. 1976, Ch. 964.)



18565

As used in this chapter, “company” means a premium finance agency.

(Added by Stats. 1976, Ch. 964.)



18566

As used in this chapter, “principal balance” means the difference between the amount of the premium and fees charged by the insurer or producer and the downpayment on the premium.

(Amended by Stats. 1985, Ch. 297, Sec. 3.)



18567

As used in this chapter, “finance charge” means any amount which the insured agrees to pay the company in excess of the premium and fees charged by the insurer or producer, and exclusive of the cost of credit life insurance and attorney fees.

(Added by Stats. 1976, Ch. 964.)






ARTICLE 2 - General

18580

A premium finance agency desiring the full authority which may be conferred by this division, shall, in respect to any lending operations other than insurance premium financing, be required to amend its articles of incorporation and meet the requirements of this division as if it were making an original application for authority to organize under this division.

(Added by Stats. 1976, Ch. 964.)



18581

The articles of incorporation of any corporation organized under this division as a premium finance agency shall include reference to that fact.

(Added by Stats. 1976, Ch. 964.)



18582

Capital stock of any premium finance agency shall not be less than seventy-five thousand dollars ($75,000) and need not exceed that sum regardless of the number of branch offices or business locations which may be authorized under the provisions of this division.

(Added by Stats. 1976, Ch. 964.)



18583

Before a premium finance agency commences business or opens a branch office or place of business, there must be paid in cash, for the benefit of the agency, 100 percent of the amount of the minimum capital stock required under this chapter.

(Added by Stats. 1976, Ch. 964.)



18584

An insurance premium finance agreement, as defined in Section 18564, may be prepared in the office of an insurance producer licensed by the Department of Insurance, and mailed or otherwise delivered to a premium finance agency for acceptance without the office of the producer thereby being constituted a place of business of the company. A producer at whose office a premium finance agreement is so prepared shall not be considered to be a broker of the company as that term is used in this division.

(Added by Stats. 1976, Ch. 964.)



18585

In the event of any conflict in the provisions of this chapter with the provisions of any other chapter in this division, the provisions of this chapter shall control with regard to a premium finance agency or to insurance premium financing.

(Added by Stats. 1976, Ch. 964.)



18586

The provisions of Sections 18023, 18024, 18120, 18205, 18268, 18269, 18271, 18272, 18274, and 18455 shall not apply to a premium finance agency.

(Amended by Stats. 2001, Ch. 159, Sec. 95. Effective January 1, 2002.)



18587

The provisions of Sections 18607, 18625, and 18626 shall not apply to any bona fide loan with a principal amount of two thousand five hundred dollars ($2,500) or more or to a premium finance agency in connection with such loans if the provisions of this section are not used for the purpose of evading this division.

(Amended by Stats. 1986, Ch. 598, Sec. 1.)



18588

Unless the insured has notice of the assignment of a premium finance agreement, payment thereunder by him to the last known assignee of the agreement shall be binding upon all subsequent assignees.

Assignment of the premium finance agreement shall not cut off any defenses which the insured would have against the company or an assignee of the agreement arising from obligations imposed by this division.

The obligations and rights of a premium finance agency, under this chapter, shall also apply to the assignee of a premium finance agreement.

(Added by Stats. 1976, Ch. 964.)



18589

At any time during the term of the premium finance agreement, but not later than one year after the last payment thereunder, the company shall upon written request of the insured, give or mail to him a written statement of the dates and amounts of payment, and the total amount, if any, unpaid thereunder. Such a statement shall be supplied once each year without charge; if any additional statement is requested, the company shall supply such statement at a charge not exceeding one dollar ($1) for each additional statement so supplied.

(Added by Stats. 1976, Ch. 964.)



18590

Upon payment of a loan in full the company upon request shall return the premium finance agreement marked “Paid” to the insured.

(Added by Stats. 1976, Ch. 964.)



18591

No filing of the premium finance agreement shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrances, successors or assigns of the insured.

(Added by Stats. 1976, Ch. 964.)



18592

Any downpayment which is made and which is received by the company from the insured, or from the insurance producer on behalf of the insured, shall be held by the company in trust for and in transit to the insurer, and shall be paid to the insurer, together with the balance of the premium payable pursuant to the terms of the premium finance agreement within 30 days from the effective date of the policy, or within 30 days after the receipt of a proper premium finance agreement by the company, or within 15 days after the company has mailed to the insured notice of a revised finance agreement pursuant to Section 18606, whichever is later. In the event that the premium is paid to the insurance agent or broker of record, such agent or broker of record shall not be deemed the agent of the company by reason of such payment.

Upon request of the commissioner, the company shall furnish an authorization for disclosure to the commissioner of financial records of such trust accounts pursuant to Section 7473 of the Government Code.

(Amended by Stats. 1977, Ch. 487.)



18593

The downpayments received by the company under the provisions of Section 18592, may be held by the company in trust in a separate bank account or depository, or in lieu thereof, the company may maintain a time deposit with a bank, savings and loan association, or comparable institution, or obtain a certificate or certificates of deposit or a clean and irrevocable letter or letters of credit from a bank, in an amount at least equal to the average amount of such downpayments being held at any given time by the company as ascertained by the commissioner, and which are payable to the insurer pursuant to the terms of the premium finance agreement. Such deposits, certificates, or a clean and irrevocable letter or letters of credit shall be held in trust for the benefit of the insureds, as their relative interests in such downpayments may exist at any given time, and in the event of the insolvency of a company, such funds on deposit under the provisions of this section or as represented by a certificate or certificates of deposit or a clean and irrevocable letter or letters of credit shall be first applied to remitting the amount of the downpayment to the insureds on all premium finance agreements upon which the company has not then forwarded in full the downpayments collected from and then being held for insureds, and, if insufficient to pay all such amounts in full, then such funds shall be applied for such purposes pro rata.

(Amended by Stats. 1983, Ch. 356, Sec. 1.)



18594

Any corporation organized as an industrial loan company other than a premium finance agency shall conduct any insurance premium financing business under the authority of this chapter and it shall be subject to all of the provisions of this chapter in respect to such business, as if it were a premium finance agency.

(Amended by Stats. 1998, Ch. 827, Sec. 17. Effective January 1, 1999.)



18595

A premium finance agency shall not incorporate the words “industrial loan company” in its corporate name, on its loan forms, or in its advertising.

(Added by Stats. 1976, Ch. 964.)



18596

A premium finance company may issue or sell investment certificates only (a) to its customers directly in connection with the financing of premiums for such customers, provided that the aggregate finance charges, including interest paid or not paid on such investment certificates, do not exceed those charges permitted under Section 18626 and (b) to any such institutional investors, governmental agency or instrumentality as the Commissioner of Corporations may designate by rule.

(Added by Stats. 1976, Ch. 1296.)






ARTICLE 3 - Provisions of Premium Finance Agreements

18605

A premium finance agreement shall be in writing and the printed portion thereof shall be in at least eight-point type. The agreement shall set forth:

1. The names and addresses of the insured and the company, and the date of the agreement.

2. A description of the insurance contracts for which the premiums are advanced including the total amount of the premiums and fees and a specific breakdown thereof by policies and a general description of coverages.

3. The amount of the downpayment.

4. The cost, if any, for credit life insurance.

5. The principal balance.

6. The finance charges.

7. The unpaid balance.

8. The due date of the first installment.

9. The number, amount and frequency of payment of the installments.

10. A statement that the insured may prepay the full amount due and receive a refund credit of the unearned finance charge, in the manner provided by Section 18629.

(Repealed and added by Stats. 1976, Ch. 964.)



18606

A premium finance agreement shall not be executed by or on behalf of the insured when it contains any blank space to be filled in thereafter; however, if any insurance contract, premiums for which are advanced or to be advanced under the agreement, has not been issued at the time of execution and the premium finance agreement so provides, the name of the insurer, the policy number and the due date of the first installment may be left blank and inserted later. In connection with the financing of an additional premium or policies, upon the completion of the computations necessary to determine the amount of the revised unpaid balance and the number and amount of future installment payments, the company shall mail notice of the changes to the insured at his address shown in the agreement. The notice of the revised finance agreement shall set forth:

(a) The unpaid balance, as adjusted.

(b) The number and frequency of each installment under the revised finance agreement.

(c) The amount of each installment.

(d) A statement to the insured that he may disaffirm the revised finance agreement by mailing, to the company’s office, notice of his intention to do so within 10 days of the company’s mailing of the notice of the revised finance agreement.

(e) A statement to the insured that the company may, in the event he disaffirms, cancel his insurance contract or contracts as provided in Section 18608, except that the 10-day period required by that section shall be deemed to commence with the mailing of the notice of the revised finance agreement.

(Repealed and added by Stats. 1976, Ch. 964.)



18607

Upon receipt of the loan form the company shall promptly mail to the insured at the address shown in the agreement, or deliver to the insured personally, either a notice to the effect that the application for a loan is rejected or a copy of the agreement, thereby signifying acceptance by the company, or if the agreement contained any blank space when it was executed by or on behalf of the insured and such blank space was subsequently filled in, a copy of the agreement as so filled in and the insured shall in such event have 10 days in which to disaffirm his obligation under the premium finance agreement by giving written notice thereof to the producer and the company. In the event the agreement is not disaffirmed by the insured, the agreement shall be as binding an obligation of the insured as if the agreement were complete on its face when it was executed.

(Repealed and added by Stats. 1976, Ch. 964.)



18608

(a) A premium finance agreement may contain a power of attorney or other authority enabling the company to cancel the insurance contract or contracts listed in the agreement in the event of default in the terms thereof.

(b) Upon the exercise of such a right to cancel, the company shall mail to the insured, to his or her last known address or to the address shown on the premium finance agreement at least 10 days prior to cancellation, a notice of its intent to cancel the insurance contract or contracts.

(c) The liability of a company to any person or corporation upon the exercise of such a right or authority of cancellation shall be limited to the amount of the principal balance, except in the event of willful failure by the company to mail the notice required by this section.

(Amended by Stats. 1999, Ch. 428, Sec. 2. Effective January 1, 2000.)



18609

All statutory, regulatory and contractual restrictions providing that the insured or the insurer shall not cancel the insurance contract unless the insured or the insurer first satisfies such restrictions by giving a prescribed notice of cancellation to a governmental agency, the insurer, the insured, the holder of a security interest in the subject of the insurance, or other prescribed party, shall not be affected by the provisions of this division. However, any cancellation notice period required by such statutory, regulatory or contractual restriction shall not be cumulative to the period required by Section 18606 or 18608. If cancellation of the insurance contract is initiated by the company under the terms of this division, the insurer shall (in accordance with the requirement for a prescribed notice), on behalf of itself or the insured, give such notice to the governmental agency, the holder of a security interest in the subject of the insurance or other prescribed party; and the insurer shall determine and calculate the effective date of cancellation (in accordance with the terms of that prescribed notice) from the date it receives the notice of request for cancellation from the company. In no instance shall the effective date of cancellation be prior to that established by the company.

(Repealed and added by Stats. 1976, Ch. 964.)



18610

The insurer within a reasonable time after the effective date of cancellation shall return whatever gross unearned premiums or accrued dividends are payable under the insurance contract to the company, which financed the insurance contract, for the benefit of the insured. Whenever any funds are received by the company which are in excess of the amount due to the company, such an excess shall be remitted promptly to the insured or to his order or to the insurance agent for the account of the insured.

(Amended by Stats. 1983, Ch. 356, Sec. 2.)



18611

At the time of mailing the notice required by Section 18606 or 18608, the employee of the company who is doing the mailing shall prepare and sign an affidavit setting forth the following:

(a) The name and address of the employee doing the mailing.

(b) That the employee is over 18 years of age.

(c) The date and place of deposit in the mail.

(d) The addressee’s name and address as shown on the envelope mailed.

(e) That the envelope weas sealed and deposited in the mail with the postage thereon fully paid.

An affidavit of mailing, prepared as prescribed in this section, shall raise a rebuttable presumption that the notice was mailed to the addressee stated in the affidavit.

(Repealed and added by Stats. 1976, Ch. 964.)






ARTICLE 4 - Limitation on Finance Charges

18625

A premium finance agency shall not, except as otherwise provided by law, impose, take, receive, reserve or charge a finance charge which in the aggregate is greater than that which is permitted by this article.

(Repealed and added by Stats. 1976, Ch. 964.)



18626

A premium finance agency may, in a premium finance agreement, contract for, charge, receive, and collect a finance charge which shall not exceed in the aggregate:

(a) Two percent per month on that part of the unpaid principal balance of any loan up to, including, but not in excess of, one thousand dollars ($1,000).

(b) One percent per month on any remainder of such unpaid principal balance in excess of one thousand dollars ($1,000).

As used in this article “consumer insurance premium finance loan” shall mean an insurance premium finance loan where the insurance policies which are security for the loan are for personal, family or household use.

(c) As an alternative to the charges authorized by subdivisions (a) and (b), a premium finance agency may contract for and receive charges at a rate not exceeding 1.6 percent per month on the unpaid principal balance.

(Amended by Stats. 1983, Ch. 356, Sec. 3.)



18627

If the finance charge computed under Section 18626 is less than twenty-five dollars ($25), a minimum finance charge of twenty-five dollars ($25) may be imposed.

(Amended by Stats. 1979, Ch. 984.)



18628

The finance charge may be computed from the effective date of the insurance coverage, provided that the company shall pay the premium due the insurer, either:

(a) Within 30 days from the effective date of the insurance coverage; or

(b) Within 30 days after the receipt by the company of a proper premium finance agreement; or

(c) Within 15 days after the company has mailed to the insured, notice of a revised finance agreement pursuant to Section 18606 whichever is later.

If the conditions of subdivision (a), (b), or (c) are not met the finance charge shall be computed from the date the proceeds of the loan are forwarded to the insurer. In the event the company receives a proper premium finance agreement later than 60 days from the effective date of the policy financed, a proportioned adjustment of the finance charge shall be made after such 60-day period.

(Added by Stats. 1976, Ch. 964.)



18629

Notwithstanding the provisions of any premium finance agreement to the contrary, any insured may pay the obligation in full at any time before maturity of the final installment. If he does so, he shall receive a refund credit of the unearned finance charge computed in accordance with Section 18635 or 18637, except where the amount of the refund credit is less than one dollar ($1) no refund need be made, and except that where the earned finance charge amounts to less than the minimum finance charge permitted by Section 18627, the company may retain as an earned finance charge a sum equal to the minimum permitted by Section 18627 or the maximum prescribed by Section 18627, whichever is applicable.

(Amended by Stats. 1979, Ch. 270.)



18630

In the event that the insurance policy or policies which are the subject of a premium finance agreement are canceled by the insured or by the insurer, for any cause, the insured shall be entitled to receive a refund credit of the unearned finance charge. This refund credit shall be calculated in the same manner as prescribed in Section 18629, and shall be paid to the insured within a reasonable time.

(Added by Stats. 1976, Ch. 964.)



18631

(a) A premium finance agreement may provide for the payment of a default charge of one dollar ($1) to a maximum of 5 percent of the delinquent installment, in the event of a default for a period of not less than 10 days in the payment of any scheduled installment under the terms of a premium finance agreement. That charge may not be collected more than once for the same default and may be collected at the time of the default or at any time thereafter. If the default charge is deducted from any payment received after default occurs, and the deduction results in the default of a subsequent installment, no charge may be made for the resulting default.

(b) A premium finance agreement may provide for the payment of a dishonored check fee not to exceed fifteen dollars ($15) for actual expenses incurred in the processing of a dishonored check.

(Amended by Stats. 2000, Ch. 101, Sec. 1. Effective January 1, 2001.)






ARTICLE 5 - Charges on Scheduled Balances

18634

This article is applicable only to premium finance agencies.

(Added by Stats. 1979, Ch. 270.)



18635

Whenever the interest or charges, or interest and charges deducted in advance exceed the maximum provided by this division, by reason of subsequent repayment of the loan, a new loan, refinancing, or otherwise, or any portion thereof prior to maturity, such excess shall be rebated to the borrower or credited on any balance owing by the borrower to the company. The rebate shall be the difference between the total of the precomputed charge, any charge for extending the first due date, plus any default or deferment charges and the charges at the contract rate computed on unpaid principal balances for the number of days actually elapsed by applying each payment first to charges and the remainder to principal. The tender, by the borrower or at his request, of an amount equal to the unpaid balance less the required rebate must be accepted by the company in full payment of the loan contract.

(Added by Stats. 1979, Ch. 270.)



18636

(a) As an alternative to the provisions of Section 18635, if a loan is repayable in substantially equal and consecutive monthly installments of principal and charges combined, the first of which is due not less than 15 days nor more than one month and 15 days from the date the loan is made, a company may precompute charges and apply payments as provided in this article.

(b) The total charges which would be earned if the loan contract were repaid exactly according to its terms, at the monthly rate stated in the loan contract, may be precomputed when the loan is made and added to the principal of the loan. Every payment may be applied to the combined total of principal and precomputed charges until the loan contract is fully paid.

(c) The portion of the precomputed charge applicable to any particular monthly installment period shall bear the same ratio to the total precomputed charge, excluding any adjustment made for a first period of more or less than one month, as the balance scheduled to be outstanding during that monthly period bears to the sum of all monthly balances scheduled originally by the loan contract.

(Added by Stats. 1979, Ch. 270.)



18637

If a loan contract made under Section 18636 is prepaid in full by cash, a new loan, refinancing or otherwise before the final installment date, the borrower shall receive a rebate of the portion of the precomputed charge applicable to the full installment periods following the installment date nearest the date of such prepayment; provided, however, that if prepayment in full occurs on or before the third installment date the rebate shall be the difference between the total precomputed charge and the charges at the contract rate computed on unpaid principal balances by applying each payment first to charges and the remainder to principal. After the third installment date, any prepayment made on or before the 15th day following an installment date shall be deemed to have been made on the installment date preceding such prepayment. The tender, by the borrower or at his request, of an amount equal to the unpaid balance less the required rebate must be accepted by the company in full payment of the loan contract.

(Added by Stats. 1979, Ch. 270.)



18638

A special rebate of precomputed charges shall be made if three or more, but not all, installments are prepaid in full at any one time either in one transaction or over a period of time on a loan made under Section 18636. The special rebate shall be equal to the portion of precomputed charge applicable to the last installment period multiplied by the total number of full installment periods such installments and any subsequent installments are prepaid. Such special rebate shall be computed and made at the termination of the loan contract and shall be an addition to any required rebate for prepayment in full.

(Added by Stats. 1979, Ch. 270.)



18640

A deferment charge may be charged and collected on a loan made under Section 18636 if the payment date of all wholly unpaid installments on which no default charge has been collected is deferred one or more full months and the loan contract so provides. Such deferment charge shall not exceed the portion of precomputed charge applicable, prior to deferment, to the first deferred monthly installment period multiplied by the number of months the maturity of the contract is deferred. Such number of months shall not exceed the number of full installments which are in default on the date of deferment or which may become due within 15 days of such date. When a deferment charge is made, no portion of the precomputed charge shall apply to the installment periods in which no installment payment is required by reason of the deferment. In computing any default charge or required rebate, the portion of the precomputed charge applicable to each deferred balance and installment period following the deferment period and prior to the deferred maturity shall remain the same as that applicable to such balances and periods under the original contract of loan. Such charge may be collected at the time of deferment or at any time thereafter. Any payment received at the time of deferment may be applied first to the deferment charge and the remainder, if any, applied to the unpaid balance of the loan contract; provided, however, if such payment is sufficient to pay, in addition to the appropriate deferment charge, any installment which is in default and the applicable default charge, it shall be first so applied and any such installment shall not be deferred nor subject to the deferment charge.

(Added by Stats. 1979, Ch. 270.)



18642

If the maturity of a loan made under Section 18636 is accelerated for any reason, the company shall make the same refund or credit as would be required if the loan contract was paid in full on the date of acceleration and the unpaid balance shall be treated as the unpaid principal balance and thereafter the unpaid balance of the loan contract shall bear charges at the agreed rate of charge if the loan contract so provides.

(Added by Stats. 1979, Ch. 270.)



18643

Notwithstanding any other provision of law not within this article, with respect to precomputed loans, premium finance agencies derive authority only from this article.

(Added by Stats. 1979, Ch. 270.)









CHAPTER 9 - Interstate Acquisitions

18650

This chapter does not apply to any of the following transactions:

(a) An acquisition of control of a California industrial loan company that requires the approval of the commissioner under Section 18138.

(b) A sale or merger that requires the approval of the commissioner under Division 1.5 (commencing with Section 4800).

(Added by Stats. 1995, Ch. 479, Sec. 6. Effective October 2, 1995.)



18651

Each application filed with the commissioner for an approval under this chapter shall be in the form, shall contain the information, shall be signed in the manner, and shall, if the commissioner requires by rule or order, be verified in the manner that the commissioner may by rule or order require.

(Added by Stats. 1995, Ch. 479, Sec. 6. Effective October 2, 1995.)



18652

The fee for filing with the commissioner an application for an approval under this chapter is four hundred dollars ($400).

(Added by Stats. 1995, Ch. 479, Sec. 6. Effective October 2, 1995.)



18653

(a) The definitions that are set forth in or are applicable to Section 44 of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1831u) apply to this section.

(b) This section does not apply unless each bank involved in an interstate merger transaction (including each insured depository institution that is an affiliate of the surviving, resulting, or purchasing bank) that is organized under the laws of this state or maintains a branch office in this state, is an industrial loan company (as defined in Section 4805.10).

(c) The commissioner may approve an interstate merger transaction that is subject to Section 44(b)(2)(B) and (D)(ii) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1831u(b)(2)(B) and (D)(ii)) if the commissioner finds that the transaction is consistent with the public convenience and advantage in this state.

(Amended by Stats. 1996, Ch. 887, Sec. 53. Effective September 25, 1996.)



18654

The commissioner is authorized to adopt rules to implement this chapter similar to regulations adopted under similar provisions of law contained in Chapter 21.5 (commencing with Section 3750) of Division 1, and for the same or similar reasons. The authority granted to the commissioner by this section is in addition to the authority granted to the commissioner under Section 18347.

(Amended by Stats. 1996, Ch. 1064, Sec. 615. Effective January 1, 1997. Operative July 1, 1997.)






CHAPTER 10 - Foreign (Other State) Industrial Loan Companies: Agency Activities

ARTICLE 1 - General Provisions

18660

In this chapter, unless the context otherwise requires:

(a) “Authorized agency activities” means issuing investment certificates, renewing certificates of deposits, as defined in Section 18003.6, closing loans, servicing loans, and receiving payments on loans and other obligations. “Authorized agency activities” includes ministerial functions such as providing loan applications, assembling documents, providing a location for returning documents necessary for making a loan, providing loan account information, receiving payments, disbursing loan funds, evaluating loan applications, and other activities that the commissioner may specify by rule or order. However, “authorized agency activities” does not include any other activities that the commissioner may specify by rule or order.

(b) “Branch business unit” means all or substantially all of the business of a branch office of an industrial loan company.

(c) “California”:

(1) When used with respect to an industrial loan company, means a corporation of the type described in Section 18003 organized and licensed under the laws of this state.

(2) When used with respect to an office of an industrial loan company, means an office which is located in this state.

(3) When used with respect to a bank or an office of a bank, has the meaning set forth in subdivision (a) or (b) of Section 126.5.

(d) “Core business” means the business of issuing investment certificates, making loans, and other activities that the commissioner may specify by rule or order.

(e) “Depository institution affiliate” means a depository institution affiliate within the meaning of Section 18(r) of the Federal Deposit Insurance Act (18 U.S.C. Sec. 1828(r)).

(f) “Facility,” when used with respect to a foreign (other state) industrial loan company, means an office in this state at which the industrial loan company engages in noncore business but at which it does not engage in core business.

(g) “Foreign (other state) industrial loan company” means a corporation of the type described in Section 18003 organized under the laws of any state of the United States, as defined in Section 146.7, other than this state.

(h) “Insured”:

(1) When used with respect to an industrial loan company, means an industrial loan company, the investment certificates of which are insured by the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.).

(2) When used with respect to an investment certificate or deposit, means an investment certificate or deposit that is insured by the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act (12 U.S.C. Sec. 1811 et seq.).

(i) “Law of the domicile,” when used with respect to an industrial loan company, means the law of the state of the United States, as defined in Section 146.7, under which the industrial loan company is organized.

(j) “Noncore business” means all activities permissible for an industrial loan company, except core business, and except those activities prohibited by law or determined by the commissioner by rule or order not to be noncore business.

(k) “Whole business unit” means all or substantially all of the business of an industrial loan company.

(Amended by Stats. 1996, Ch. 887, Sec. 54. Effective September 25, 1996.)



18661

Each application filed with the commissioner under this chapter or under any rule or order issued under this chapter shall be in the form, shall contain the information, shall be signed in the manner, and shall (if the commissioner requires by rule or order) be verified in the manner that the commissioner may by rule or order require.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18662

(a) Each foreign (other state) industrial loan company that maintains a facility or a California branch office shall file with the commissioner such reports as and when the commissioner may by rule or order require.

(b) Each report filed with the commissioner under this chapter or under any rule or order issued under this chapter shall be in the form, shall contain the information, shall be signed in the manner, and shall (if the commissioner so requires by rule or order) be verified in the manner that the commissioner may by rule or order require.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18663

Each foreign (other state) industrial loan company that maintains a facility or a California branch office shall make, keep, and preserve at the facility or branch office or at another place that the commissioner may by rule or order approve, the books, accounts, and other records relating to the business of the office, in the form, in the manner, and for the time that the commissioner may by rule or order provide.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18664

Fees shall be paid to, and collected by, the commissioner as follows:

(a) Each foreign (other state) industrial loan company that on July 1 of any year maintains a California branch office shall pay, on or before December 20 of that year, the assessment levied under Section 18351.

(b) Each foreign (other state) industrial loan company that on June 1 of any year maintains a facility but no California branch office shall pay, on or before the following July 1, a fee of two hundred fifty dollars ($250) for each facility.

(c) If the commissioner makes an examination of a foreign (other state) industrial loan company that maintains a California branch office, the industrial loan company shall pay a fee for the examination in the sum of fifty dollars ($50) per hour for each examiner engaged in the examination plus, if in the opinion of the commissioner it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18665

(a) Any foreign (other state) industrial loan company is exempted from the restrictions of Section 1 of Article XV of the California Constitution relating to rates of interest upon the loan or forbearance of any money, goods, or things in action or on accounts after demand.

(b) This section does not exempt a foreign (other state) industrial loan company or any subsidiary, as defined in Section 189 of the Corporations Code, from complying with all other laws and regulations governing the business in which the industrial loan company or subsidiary is engaged.

(c) This section creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the California Constitution.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18666

The commissioner is authorized to adopt rules to implement this chapter similar to regulations adopted by the Superintendent of Banks under similar provisions of law contained in Division 1 (commencing with Section 99), and for the same or similar reasons regulations are adopted by the Superintendent of Banks. The authority granted to the commissioner by this section is in addition to the authority granted to the commissioner under Section 18347.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)






ARTICLE 2 - Facilities of Insured Foreign (Other State) Industrial Loan Companies

18670

No provision of this article applies to an insured foreign (other state) industrial loan company that maintains a California branch office.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18671

(a) No foreign (other state) industrial loan company may establish or maintain an office in this state at which it engages in noncore industrial loan company business unless the industrial loan company complies with this article and applicable provisions of Article 1 (commencing with Section 18660).

(b) (1) No person may establish or maintain an office in this state as representative of an insured foreign (other state) industrial loan company unless the industrial loan company complies with this article and applicable provisions of Article 1 (commencing with Section 18660).

(2) For purposes of this article, if any person establishes or maintains an office in this state as representative of an insured foreign (other state) industrial loan company, the insured foreign (other state) industrial loan company is deemed to establish and maintain the office as a facility.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18672

Not less than 30 days before an insured foreign (other state) industrial loan company establishes a facility, it shall file with the commissioner a report and the appointment called for in Section 18673.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18673

(a) Not less than 30 days before establishing a facility, an insured foreign (other state) industrial loan company shall file with the commissioner, in the form that the commissioner may by rule or order require, an appointment irrevocably appointing the commissioner and the commissioner’s successor from time to time in office to be the industrial loan company’s attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the industrial loan company or any of its successors that arises out of the activities in this state of the facility after the appointment has been filed, with the same force and validity as if served personally on the industrial loan company or its successors, as the case may be.

(b) Any insured foreign (other state) industrial loan company that maintains a facility and that has not filed with the commissioner an appointment pursuant to subdivision (a) is deemed by the maintenance of the facility to have appointed the commissioner as its attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the industrial loan company or any of its successors that arises out of the activities in this state of the facility, with the same force and validity as if served personally on the industrial loan company or its successor, as the case may be.

(c) Service may be made on an insured foreign (other state) industrial loan company that has appointed or is deemed to have appointed the commissioner as its attorney for service of process by leaving a copy of the process at any office of the commissioner. However, the service is not effective unless (1) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the industrial loan company served at the last address on file with the commissioner for any of the industrial loan company’s offices in this state or at its head office, and (2) an affidavit of compliance with this subdivision by the party making the service is filed in the case on or before the return date, if any, or within any further time that the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18674

Not less than 30 days before an insured foreign (other state) industrial loan company relocates a facility, it shall file a report with the commissioner.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18675

Not less than 30 days before an insured foreign (other state) industrial loan company closes a facility, it shall file a report with the commissioner.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)






ARTICLE 3 - California Branch Offices

18680

No foreign (other state) industrial loan company may transact core business in this state except at a branch office established in accordance with federal law and the law of the domicile of the industrial loan company.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18681

Section 18680 does not prohibit:

(a) Any foreign (other state) industrial loan company which does not maintain a California branch office from carrying on the activities described in subdivision (d) of Section 191 of the Corporations Code.

(b) Any foreign (other state) industrial loan company which does not maintain a California branch office from making in this state loans secured by liens on real property located in this state.

(c) Any foreign (other state) industrial loan company from having a California industrial loan company as its agent pursuant to Article 5 (commencing with Section 18700).

(Amended by Stats. 1996, Ch. 887, Sec. 55. Effective September 25, 1996.)



18682

No foreign (other state) industrial loan company may establish or maintain a California branch office unless it is qualified to transact intrastate business in this state under Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18683

No foreign (other state) industrial loan company may establish or maintain a California branch office unless the industrial loan company is insured.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)



18684

(a) (1) No foreign (other state) industrial loan company may merge as the surviving corporation (Section 148) with a California industrial loan company or California bank except that an insured foreign (other state) industrial loan company may do so in accordance with federal law, the law of the domicile of the foreign (other state) industrial loan company, this chapter, and Division 1.5 (commencing with Section 4800).

(2) No foreign (other state) industrial loan company may purchase the whole business unit of a California industrial loan company or California bank except that an insured foreign (other state) industrial loan company may do so in accordance with federal law, the law of the domicile of the foreign (other state) industrial loan company, this chapter and Division 1.5 (commencing with Section 4800).

(3) No foreign (other state) industrial loan company that does not already maintain a California branch office may establish or maintain a California branch office except in the manner described in paragraph (1) or (2) and in accordance with federal law, the law of the domicile of the foreign (other state) industrial loan company and this chapter.

(b) This section constitutes:

(1) An election to permit early interstate merger transactions pursuant to Section 44(a)(3) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1831u(a)(3)).

(2) An express prohibition against interstate branching through the acquisition of a branch business unit located in this state of a California industrial loan company or California bank (without acquisition of the whole business unit of the California industrial loan company or California bank) pursuant to Section 44(a)(4) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1831u(a)(4)).

(3) An express prohibition against interstate branching through de novo establishment of California branch offices pursuant to Section 5155 of the Revised Statutes (12 U.S.C. Sec. 36) or Section 18(d) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1828(d)).

(Amended by Stats. 1996, Ch. 887, Sec. 56. Effective September 25, 1996.)



18685

(a) No foreign (other state) industrial loan company that does not already maintain a California branch office may:

(1) Merge as the surviving corporation (Section 148) with a California industrial loan company or California bank pursuant to paragraph (1) of subdivision (a) of Section 18684 unless the California industrial loan company or California bank has been in existence for at least five years.

(2) Purchase the whole business unit, of a California industrial loan company or California bank pursuant to paragraph (2) of subdivision (a) of Section 18684 unless the California industrial loan company or California bank has been in existence for at least five years.

(b) For purposes of this section, a California industrial loan company or California bank that is established solely for the purpose of, and does not open for business prior to, acquiring the whole business unit of a second California industrial loan company or California bank through a merger or purchase is deemed to have been in existence for the same period of time as the second California industrial loan company or California bank.

(Amended by Stats. 1996, Ch. 887, Sec. 57. Effective September 25, 1996.)



18687

(a) No foreign (other state) industrial loan company that maintains a California branch office may transact at the branch office any business that it is not authorized to transact or is prohibited from transacting under the law of its domicile or that industrial loan companies organized and licensed under the laws of this state are not authorized to transact or are prohibited from transacting.

(b) Whenever any provision of this chapter or of any rule or order issued under this chapter which is applicable to or with respect to a foreign (other state) industrial loan company that maintains a California branch office is inconsistent with any provision of any other chapter of this division, the former provision applies, and the latter provision does not apply.

(Added by Stats. 1995, Ch. 479, Sec. 7. Effective October 2, 1995.)






ARTICLE 4 - California Industrial Loan Company as Principal

18690

Notwithstanding the provisions of Sections 18147 and 18165, a California industrial loan company may, with the prior approval of the commissioner and subject to any rules that the commissioner may prescribe, have an insured depository institution engage in authorized agency activities as its agent.

(Amended by Stats. 1996, Ch. 887, Sec. 59. Effective September 25, 1996.)



18691

An application by a California industrial loan company for approval to have an insured depository institution engage in authorized agency activities as its agent shall be in the form, shall contain the information, shall be signed in the manner, and shall, if the commissioner requires by rule or order, be verified in the manner that the commissioner may, by rule or order, require.

(Amended by Stats. 1996, Ch. 887, Sec. 60. Effective September 25, 1996.)



18692

An application by a California industrial loan company for approval to have an insured depository institution engage in authorized agency activities as its agent shall be accompanied by a filing fee of two hundred fifty dollars ($250).

(Amended by Stats. 1996, Ch. 887, Sec. 61. Effective September 25, 1996.)



18693

In determining whether to approve or deny an application by a California industrial loan company for approval to have an insured depository institution engage in authorized agency activities as its agent, the commissioner shall consider both of the following:

(a) Whether the proposed agency arrangement is consistent with the safe and sound operation of the California industrial loan company.

(b) Any other factors that the commissioner deems relevant.

(Amended by Stats. 1996, Ch. 887, Sec. 62. Effective September 25, 1996.)



18694

No California industrial loan company may have an insured depository institution conduct as its agent any activity that the California industrial loan company is prohibited from conducting itself.

(Amended by Stats. 1996, Ch. 887, Sec. 63. Effective September 25, 1996.)



18695

No office of an insured depository institution that is performing authorized agency activities as agent for a California industrial loan company in accordance with this article shall, on that account, be deemed to be an office of the California industrial loan company.

(Amended by Stats. 1996, Ch. 887, Sec. 64. Effective September 25, 1996.)



18696

If the commissioner finds that any activity performed by an insured depository institution as agent for a California industrial loan company is not an authorized agency activity or that the agency arrangement is inconsistent with safe and sound practices, the commissioner may order the California industrial loan company to terminate the agency arrangement.

(Amended by Stats. 1996, Ch. 887, Sec. 65. Effective September 25, 1996.)



18697

This article does not apply to a California industrial loan company’s having an insured depository institution engage in authorized agency activities as its agent in any case other than a case where, but for Section 18695, an office of the insured depository institution affiliate would for regulatory purposes be considered to be an office of the California industrial loan company.

(Amended by Stats. 1996, Ch. 887, Sec. 66. Effective September 25, 1996.)






ARTICLE 5 - California Industrial Loan Company as Agent

18700

Notwithstanding the provisions of Sections 18147 and 18165, a California industrial loan company may, with the prior approval of the commissioner and subject to any rules that the commissioner may prescribe, engage in authorized agency activities as agent for an insured depository institution.

(Amended by Stats. 1996, Ch. 887, Sec. 67. Effective September 25, 1996.)



18701

An application by a California industrial loan company for approval to engage in authorized agency activities as agent for an insured depository institution shall be in the form, shall contain the information, shall be signed in the manner, and shall, if the commissioner requires by rule or order, be verified in the manner that the commissioner may, by rule or order, require.

(Amended by Stats. 1996, Ch. 887, Sec. 68. Effective September 25, 1996.)



18702

An application by a California industrial loan company for approval to engage in authorized agency activities as agent for an insured depository institution shall be accompanied by a filing fee of two hundred fifty dollars ($250).

(Amended by Stats. 1996, Ch. 887, Sec. 69. Effective September 25, 1996.)



18703

In determining whether to approve or deny an application by a California industrial loan company for approval to engage in authorized agency activities as agent for an insured depository institution, the commissioner shall consider both of the following factors:

(a) Whether the proposed agency arrangement is consistent with the safe and sound operation of the California industrial loan company.

(b) Any other factors that the commissioner deems relevant.

(Amended by Stats. 1996, Ch. 887, Sec. 70. Effective September 25, 1996.)



18704

No California industrial loan company may conduct any activity as an agent for an insured depository institution that the California industrial loan company would be prohibited from conducting as a principal.

(Amended by Stats. 1996, Ch. 887, Sec. 71. Effective September 25, 1996.)



18705

(a) No office of a California industrial loan company that conducts authorized agency activities as agent for an insured depository institution in accordance with this article shall, on that account, be deemed to be an office of the insured depository institution.

(b) For purposes of this division, no insured depository institution that has a California industrial loan company engaged in authorized agency activities as its agent shall on that account be deemed to be transacting business in this state.

(Amended by Stats. 1996, Ch. 887, Sec. 72. Effective September 25, 1996.)



18706

If the commissioner finds that any activities performed by a California industrial loan company as agent for an insured depository institution are not authorized agency activities or that the agency arrangement is inconsistent with safe and sound practices, the commissioner may order the California industrial loan company to terminate the agency arrangement.

(Amended by Stats. 1996, Ch. 887, Sec. 73. Effective September 25, 1996.)



18707

This article does not apply to a California industrial loan company’s engaging in authorized agency activities as agent for an insured depository institution in any case other than a case where, but for Section 18705, an office of the California industrial loan company would for regulatory purposes be considered to be an office of the insured depository institution.

(Amended by Stats. 1996, Ch. 887, Sec. 74. Effective September 25, 1996.)












DIVISION 8 - PAWNBROKERS

CHAPTER 1 - General Provisions

ARTICLE 1 - Definitions

21000

Every person engaged in the business of receiving goods, including motor vehicles, in pledge as security for a loan is a pawnbroker within the meaning of this division.

(Amended by Stats. 1996, Ch. 923, Sec. 7. Effective January 1, 1997.)



21000.7

As used in this division “receiving goods as security for a loan” does not include a good faith purchase of goods.

(Added by Stats. 1979, Ch. 1037.)



21001

“Compensation” includes expenses, interest, disbursements, storage charges, and all other charges of any nature in connection with a loan or forbearance.

(Enacted by Stats. 1951, Ch. 364.)



21002

(a) As used in this division, “pledged property” is property held as security for a loan, the title to which remains with the pledgor and has not passed to the pawnbroker pursuant to Section 21201.

(b) “Vested property” is property the title to which has been transferred from the pledgor to the pawnbroker pursuant to Section 21201. Vested property is not pledged property.

(Added by Stats. 1983, Ch. 1128, Sec. 1.)



21003

For purposes of this division, the term “month” means a period of time consisting of 30 consecutive calendar days.

(Added by Stats. 2011, Ch. 318, Sec. 1. Effective January 1, 2012.)






ARTICLE 2 - Exceptions to This Division

21050

This division does not apply to any of the following:

(a) Any corporation organized for the purpose of securing credit from any federal intermediate credit bank organized and existing pursuant to the provisions of an act of Congress entitled “Agricultural Credits Act of 1923.”

(b) Any nonprofit cooperative corporation or association with or without capital stock, organized or existing pursuant to Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code.

(c) Any person, corporation, association, syndicate, joint stock company, or partnership, engaged exclusively in the business of marketing agricultural, horticultural, viticultural, dairy, livestock, poultry, and bee products on a cooperative nonprofit basis.

(Amended by Stats. 2006, Ch. 538, Sec. 175. Effective January 1, 2007.)



21051

(a) The limitations with respect to rates and charges set forth in Sections 21200 and 21200.5 do not apply to any loan of a bona fide principal amount of two thousand five hundred dollars ($2,500) or more if this section is not used for the purpose of evading this division.

(b) In determining whether a loan is a loan of the principal amount of two thousand five hundred dollars ($2,500), Section 22054 shall apply.

(Amended by Stats. 1987, Ch. 576, Sec. 1.)









CHAPTER 2 - Pawnbroker Regulations

21200

(a) Except as otherwise provided in this chapter, no pawnbroker shall charge or receive compensation at a rate exceeding the sum of the following:

(1) Two and one-half percent per month on the unpaid principal balance of any loan.

(2) A charge not exceeding three dollars ($3) a month on any loan when the monthly charge permitted by paragraph (1) would otherwise be less.

(b) One month’s interest may be charged for any part of the month in which pawned property is redeemed.

(Amended by Stats. 2011, Ch. 318, Sec. 2. Effective January 1, 2012.)



21200.1

A loan setup fee not to exceed five dollars ($5) or 2 percent, whichever is greater, may be charged for each loan. However, the maximum loan setup fee shall not exceed ten dollars ($10). Loan setup fees are in addition to any other allowed charges.

(Amended by Stats. 2008, Ch. 340, Sec. 2. Effective January 1, 2009.)



21200.5

A pawnbroker may charge as prescribed in the following schedule:

Schedule of Charges

(a) A charge not exceeding one dollar ($1) per month for the first three months may be made on any loan which does not exceed fourteen dollars and ninety-nine cents ($14. 99).

(b) A charge not exceeding three dollars ($3) may be made on any loan for not more than three months of fifteen dollars ($15) or more, but not exceeding nineteen dollars and ninety-nine cents ($19.99).

(c) A charge not exceeding four dollars ($4) may be made on any loan for not more than three months of twenty dollars ($20) or more, but not exceeding twenty-four dollars and ninety-nine cents ($24.99).

(d) A charge not exceeding five dollars ($5) may be made on any loan for not more than three months of twenty-five dollars ($25) or more, but not exceeding thirty-nine dollars and ninety-nine cents ($39.99).

(e) A charge not exceeding six dollars ($6) may be made on any loan for not more than three months of forty dollars ($40) or more, but not exceeding forty-nine dollars and ninety-nine cents ($49.99).

(f) A charge not exceeding seven dollars and fifty cents ($7.50) may be made on any loan for not more than three months on any loan of fifty dollars ($50) or more, but not exceeding sixty-four dollars and ninety-nine cents ($64.99).

(g) A charge not exceeding eight dollars and fifty cents ($8.50) may be made on any loan for not more than three months of sixty-five dollars ($65) or more, but not exceeding seventy-four dollars and ninety-nine cents ($74.99).

(h) A charge not exceeding ten dollars ($10) may be made on any loan for not more than three months of seventy-five dollars ($75) or more, but not exceeding ninety-nine dollars and ninety-nine cents ($99.99).

(i) A charge not exceeding twelve dollars and fifty cents ($12.50) may be made on any loan for not more than three months of one hundred dollars ($100) or more, but not exceeding one hundred twenty-four dollars and ninety-nine cents ($124.99).

(j) A charge not exceeding thirteen dollars and fifty cents ($13.50) may be made on any loan for not more than three months of one hundred twenty-five dollars ($125) or more, but not exceeding one hundred forty-nine dollars and ninety-nine cents ($149.99).

(k) A charge not exceeding fifteen dollars ($15) may be made on any loan for not more than three months of one hundred fifty dollars ($150) or more, but not exceeding two hundred twenty-four dollars and ninety-nine cents ($224.99).

(l) A charge not exceeding twenty dollars ($20) may be made on any loan for not more than three months of two hundred twenty-five dollars ($225) or more, but not exceeding three hundred twenty-four dollars and ninety-nine cents ($324.99).

(m) A charge not exceeding twenty-five dollars ($25) may be made on any loan for not more than three months of three hundred twenty-five dollars ($325) or more, but not exceeding four hundred forty-nine dollars and ninety-nine cents ($449.99).

(n) A charge not exceeding thirty-five dollars ($35) may be made on any loan for not more than three months of four hundred fifty dollars ($450) or more, but not exceeding five hundred ninety-nine dollars and ninety-nine cents ($599.99).

(o) A charge not exceeding forty-five dollars ($45) may be made on any loan for not more than three months of six hundred dollars ($600) or more, but not exceeding seven hundred ninety-nine dollars and ninety-nine cents ($799.99).

(p) A charge not exceeding fifty-five dollars ($55) may be made on any loan for not more than three months of eight hundred dollars ($800) or more, but not exceeding nine hundred ninety-nine dollars and ninety-nine cents ($999.99).

(q) A charge not exceeding seventy dollars ($70) may be made in any loan for not more than three months of one thousand dollars ($1,000) or more, but not exceeding eleven hundred ninety-nine dollars and ninety-nine cents ($1,199.99).

(r) A charge not exceeding eighty-five dollars ($85) may be made on any loan for not more than three months of twelve hundred dollars ($1,200) or more, but not exceeding fourteen hundred ninety-nine dollars and ninety-nine cents ($1,499.99).

(s) A charge not exceeding one hundred dollars ($100) may be made on any loan for not more than three months of fifteen hundred dollars ($1,500) or more, but not exceeding seventeen hundred ninety-nine dollars and ninety-nine cents ($1,799.99).

(t) A charge not exceeding one hundred twenty dollars ($120) may be made on any loan for not more than three months of eighteen hundred dollars ($1,800) or more, but not exceeding two thousand ninety-nine dollars and ninety-nine cents ($2,099.99).

(u) A charge not exceeding one hundred forty dollars ($140) may be made on any loan for not more than three months of twenty-one hundred dollars ($2,100) or more, but not exceeding twenty-four hundred ninety-nine dollars and ninety-nine cents ($2,499.99).

(v) The monthly charge for any extension of a written contract required by Section 21201 or 21201.5 shall be computed in accordance with the provisions of Section 21200.

The schedule of charges prescribed by this section shall be posted in a place clearly visible to the general public.

(Amended by Stats. 2011, Ch. 318, Sec. 3. Effective January 1, 2012.)



21200.6

(a) In addition to other allowed charges, at the time property is redeemed a pawnbroker may collect a handling and storage charge for certain pawned articles. Irrespective of the duration of the loan, the maximum amount that may be charged pursuant to this section is in accordance with the following schedule:

(1) Five dollars ($5) for any article that cannot be contained within one cubic foot.

(2) Ten dollars ($10) for any article that cannot be contained within three cubic feet.

(3) Twenty dollars ($20) for any article that cannot be contained within six cubic feet and one dollar ($1) for each additional cubic foot in excess of six cubic feet.

(b) No storage charge is allowed for any article that can be contained within one cubic foot.

(c) For purposes of this section, cubic feet shall be determined by multiplying the width of an article, at its greatest width, by the depth of an article, at its greatest depth, by the height of an article, at its greatest height.

(Amended by Stats. 2001, Ch. 505, Sec. 2. Effective January 1, 2002.)



21200.7

The maximum charge of compensation charged by a pawnbroker pursuant to the authority of Section 21200 shall be posted in a place clearly visible to the general public.

(Added by renumbering Section 21200.5 by Stats. 1969, Ch. 25.)



21200.8

In addition to other allowed charges, a pawnbroker may collect a processing charge of four dollars ($4) for each firearm pawned.

(Added by Stats. 1987, Ch. 576, Sec. 3.)



21200.9

No licensed pawnbroker shall promise any seller of tangible personal property that the seller may repurchase property sold to the pawnbroker.

(Added by Stats. 1988, Ch. 253, Sec. 2.)



21201

Every loan made by a pawnbroker for which goods are received in pledge as security shall be evidenced by a written contract, a copy of which shall be furnished to the borrower. The loan contract shall provide a four-month loan period, shall set forth the loan period and the date on which the loan is due and payable, and shall clearly inform the borrower of his or her right to redeem the pledge during the loan period.

Every loan contract shall contain the following notice, in at least 8-point boldface type and circumscribed by a box, immediately above the space for the borrower’s signature:

“You may redeem the property you have pledged at any time until the close of business on ____ [fill in date four months from date loan begins]. To redeem, you must pay the amount of the loan and the applicable charges which have accrued through the date on which you redeem.”

Every pawnbroker shall retain in his or her possession every article pledged to him or her for a period of four months. During such period the borrower may redeem the articles upon payment of the amount of the loan and the applicable charges. If the borrower and the pawnbroker agree in writing that the pawned property may be stored off premises, following the request for redemption of the loan, the pawnbroker shall return the pledged property to the consumer the next calendar day when both the pawnbroker’s store and the storage facility are open, not to exceed two business days.

If any pledged article is not redeemed during the four-month loan period as provided herein, and the borrower and pawnbroker do not mutually agree in writing to extend the loan period, the pawnbroker shall notify the borrower within one month after expiration of the loan period. If the pawnbroker fails to notify the borrower within one month after the expiration of the loan period, the pawnbroker shall not charge interest from the day after the expiration of the one-month period. The pawnbroker shall notify the borrower at his or her last known address of the termination of the loan period, by a means for which verification of mailing or delivery of the notification can be provided by the pawnbroker, and extending the right of redemption, during posted business hours, for a period of 10 days from date of mailing of that notice. The 10-day notice shall include a statement that: “If the tenth day falls on a day when the pawnshop is closed, the time period is extended to the next day that the pawnshop is open.”

However, the posted schedule of charges required pursuant to Section 21200.5 shall contain a notice informing the borrower that if he or she desires, the pawnbroker shall send the notice of termination of the loan period by registered or certified mail with return receipt requested, upon prepayment of the mailing costs. If any pledged article is not redeemed within the 10-day notice period, the pawnbroker shall become vested with all right, title, and interest of the pledgor, or his or her assigns, to the pledged article, to hold and dispose of as his or her own property. Any other provision of law relating to the foreclosure and sale of pledges shall not be applicable to any pledge the title to which is transferred in accordance with this section. The pawnbroker shall not sell any article of pledged property until he or she has become vested with the title to that property pursuant to this section. The sale of pledged property is a misdemeanor pursuant to Section 21209.

(Amended by Stats. 2011, Ch. 318, Sec. 4. Effective January 1, 2012.)



21201.1

Whenever a pledger, or his or her assignee, loses a pawn ticket, a fee of not to exceed ten dollars ($10) may be charged for services of verifying the identification of the claimant, fingerprinting the claimant, and having the claimant execute a declaration under penalty of perjury.

(Added by Stats. 1991, Ch. 202, Sec. 3.)



21201.2

If the pledgor fails to redeem any pawned item during the loan period, thereby obliging the pawnbroker to mail the notice required under Section 21201, the pawnbroker may charge a fee of up to three dollars ($3) for services and costs pertaining to the preparation of the notice, in addition to any other allowed charges.

(Amended by Stats. 2001, Ch. 505, Sec. 3. Effective January 1, 2002.)



21201.3

(a) The written contract required pursuant to Section 21201 shall contain a provision in 8-point type stating whether the item or items pledged are to be stored at the business premises of the pawnbroker and adjacent to this provision, the following disclosure shall be made: “We must return your property within two business days if your property is stored off premises.”

(b) Every pawnbroker shall display a sign at his or her premises indicating whether or not pawned items are insured.

(c) If a pawnbroker stores pledged property at a location other than the pawnshop, the pawnbroker shall post a conspicuous sign stating that pawned items may be stored off premises with the consent of the pledgor and that following the redemption of a loan, property is required to be returned the next calendar day upon which both the pawnbroker’s store and the storage facility are open, not to exceed two business days.

(d) Notwithstanding Section 21209, a violation of this section is an infraction.

(e) This section shall become operative July 1, 1995.

(Amended by Stats. 2002, Ch. 404, Sec. 2. Effective January 1, 2003.)



21201.4

Charges for the first three months of any loan made pursuant to the written contract required by Section 21201 or 21201.5 shall be determined by the application of the schedule of charges contained in Section 21200.5. Charges for any extension of time following the first three months of any loan shall be determined by application of the schedule of maximum compensation contained in Section 21200.

(Amended by Stats. 2011, Ch. 318, Sec. 5. Effective January 1, 2012.)



21201.5

A pledgor may request, and a pawnbroker may consent to, a new loan to take effect upon or at any time after the expiration of the loan period stated in the original loan contract delivered to the pledgor under Section 21201. The pledgor shall pay in cash or another form acceptable to the pawnbroker all of the charges and interest due under the original loan, and the remaining unpaid balance of the actual amount borrowed under the original loan shall be debited to the new loan on which the same article or articles are pledged. The loan to which the debit is applied shall be processed as a new loan and shall be deemed to be a new loan subject to loan origination fees, storage fees, and other fees permitted by this chapter, when applicable. The new loan contract required by Section 21201 shall disclose the amount of the original loan that is debited to the new loan.

(Amended by Stats. 2002, Ch. 404, Sec. 3. Effective January 1, 2003.)



21202

Every pawnbroker shall enter at the time of the transaction, in records of loans and pledges kept by him for that purpose, the date, duration, amount, and rate of interest or charges of every loan made by him, a reasonably accurate description of the property pledged, the name and residence address of the pledgor. Every pawnbroker shall deliver to the pledgor a written copy of such entry. Such written copy need not include the name and address of the pledgor.

(Amended by Stats. 1979, Ch. 1037.)



21203

Any property held in pawn which is not subject to a hold pursuant to Section 21647 of the Business and Professions Code shall be returned to the pledgor immediately upon redemption of the loan. However, if the property is stored off the business premises of the pawnbroker, following the redemption of the loan the property shall be returned the next calendar day when both the pawnbroker’s store and the storage facility are open, not to exceed two business days.

(Amended by Stats. 2002, Ch. 404, Sec. 4. Effective January 1, 2003.)



21204

Every pawnbroker, upon redemption of a loan contract, shall provide the borrower with a receipt that correctly states in detail all of the fees, charges, and compensation paid by the borrower to the pawnbroker.

(Added by Stats. 1998, Ch. 804, Sec. 2. Effective January 1, 1999.)



21206

Every pawnbroker shall produce his or her records of loans and all pledged property, for inspection by the following persons:

(a) Any officer holding a warrant authorizing him or her to search for personal property.

(b) Any peace officer or employee designated by the chief of police or sheriff.

(c) Any officer holding a court order directing him or her to examine such records or pledged property.

(Amended by Stats. 1992, Ch. 647, Sec. 8. Effective January 1, 1993.)



21206.7

Whenever any property is taken from a pawnbroker by a peace officer which is alleged to be stolen property, the police officer shall give the pawnbroker a receipt for the property which shall contain a description of the property, the reason for seizure, and the names of the pawnbroker and the officer.

(Added by Stats. 1979, Ch. 1037.)



21206.8

(a) Notwithstanding the provisions of Chapter 12 (commencing with Section 1407) of Title 10 of Part 2 of the Penal Code, whenever property alleged to have been lost, stolen, or embezzled is taken from a pawnbroker, the peace officer, magistrate, court, clerk, or other person having custody of the property shall not deliver the property to any person claiming ownership unless the provisions of this section are complied with.

(b) (1) If any person makes a claim of ownership, the person shall file a written statement, signed under penalty of perjury, stating the factual basis upon which they claim ownership or an interest in the property with the person having custody of the property, and the person having custody of the property shall notify the pawnbroker of the claim by providing a true and correct copy of the claim to the pawnbroker.

(2) If the pawnbroker makes no claim with respect to the property within 10 days of such notification, the property may be disposed of as otherwise provided by law.

(3) In adjudicating the competing claims of a pawnbroker and a person claiming ownership or an interest in the property seized from a pawnbroker, the adjudicating court shall give due consideration to the effect Section 2403 of the Commercial Code may have on the claims.

(4) At least 30 calendar days before any hearing adjudicating any competing claims of a pawnbroker and a person claiming ownership or an interest in the property, the person having custody of the property shall deliver to the pawnbroker a true and correct copy of the police report, redacted as may be required by law and consistent with due process of law, substantiating the basis of the seizure of the property from the pawnbroker.

(c) If property alleged to have been stolen or embezzled is taken from a pawnbroker, prior to any disposal of the property pursuant to Section 1411 of the Penal Code, the notice to be given to the owner and owner of a security interest pursuant to Section 1411 shall be given to the pawnbroker. Such property shall not be disposed of pursuant to Section 1411 until three months after such notice has been given.

(d) A pawnbroker shall not be liable to any person for any property seized from the pawnbroker on account of the pawnbroker’s inability to return the property to that person because of the seizure.

(Amended by Stats. 2013, Ch. 318, Sec. 2. Effective January 1, 2014.)



21207

No pawnbroker shall receive anything in pledge from any person who is a minor.

(Amended by Stats. 1989, Ch. 1418, Sec. 4.)



21208

A pawnbroker shall comply with the reporting requirements imposed on secondhand dealers under Article 4 (commencing with Section 21625) of Chapter 9 of Division 8 of the Business and Professions Code.

(Repealed and added by Stats. 2012, Ch. 172, Sec. 8. Effective August 17, 2012.)



21209

The violation of any provision of this chapter under circumstances where a person knows or should have known that a violation was being committed is a misdemeanor.

(Amended by Stats. 1986, Ch. 826, Sec. 7.)






CHAPTER 3 - Licensure

21300

(a) The chief of police, the sheriff, or, where appropriate, the police commission shall accept an application for and grant a license permitting the licensee to engage in the business of pawnbroker, as defined in Section 21000, at the address indicated on the application, to an applicant who has complied with the requirements of Sections 21303, 21304, and 21305 and has not been convicted of an attempt to receive stolen property or any other offense involving stolen property. Prior to the granting of a license, the licensing authority shall submit the application to the Department of Justice. If the Department of Justice does not comment on the application within 30 days thereafter, the licensing authority shall grant the applicant a license. All forms for application and licensure, and license renewal, shall be prescribed and provided by the Department of Justice. A fee shall be charged to the applicant by the Department of Justice, as specified in Section 21642.5 of the Business and Professions Code, for processing the initial license application and funding the single, statewide, uniform electronic reporting system set forth in subdivision (j) of Section 21628 of the Business and Professions Code. The licensing authority shall collect the fee and transmit the fee to the Department of Justice. In addition, the police chief, sheriff, or, where appropriate, the police commission, may charge a fee to the applicant not to exceed the actual costs incurred to process the application and to collect and transmit the fee charged by the Department of Justice.

(b) For the purposes of this section, “convicted” means a plea or verdict of guilty or a conviction following a plea of nolo contendere.

(c) Notwithstanding subdivisions (a) and (b), no person shall be denied a pawnbroker’s license solely on the grounds that he or she violated any provision contained in Chapter 1 (commencing with Section 21000) or Chapter 2 (commencing with Section 21200), or any provision contained in Article 4 (commencing with Section 21625) or Article 5 (commencing with Section 21650) of Chapter 9 of Division 8 of the Business and Professions Code, unless the violation demonstrates a pattern of conduct.

(Amended by Stats. 2012, Ch. 172, Sec. 9. Effective August 17, 2012.)



21300.1

It is unlawful for any person who is not duly licensed under this section to act as a pawnbroker or represent himself, herself, or a business entity to be a pawnbroker or a pawnbrokerage business entity.

(Added by Stats. 1996, Ch. 923, Sec. 8. Effective January 1, 1997.)



21301

(a) A license granted pursuant to Section 21300 shall be renewable the second year from the date of issue, and every other year thereafter, upon the filing of a renewal application, payment of a renewal fee specified by the licensing authority as described in this subdivision, and compliance with the requirements of Section 21303. The Department of Justice shall also require the licensee, in addition to any locally assessed fee as set forth herein, to pay a fee as described in Section 21642.5 of the Business and Professions Code. The licensing authority shall collect the fee and transmit the fee and a copy of the renewed license to the Department of Justice. The police chief, sheriff, or, where appropriate, the police commission may charge a fee not to exceed the actual costs incurred to process the renewal application of the licensee and to collect and transmit the fee charged by the Department of Justice.

(b) The license shall be subject to forfeiture by the licensing authority, and the licensee’s activities as a pawnbroker shall be subject to being enjoined pursuant to Section 21302, for breach of any of the following conditions:

(1) The business shall be carried on only at the location designated on the license. The license shall designate all locations where property belonging to the business is stored. Property of the business may be stored at locations not designated on the license only with the written consent of the local licensing authority.

(2) The license or a copy thereof, certified by the licensing authority, shall be displayed on the premises in plain view of the public.

(3) The licensee shall not engage in any act that the licensee knows to be in violation of this article.

(4) The licensee shall not be convicted of an attempt to receive stolen property or other offense involving stolen property. For the purposes of this paragraph, “convicted” means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that the chief of police, the sheriff, or, where appropriate, the police commission is permitted to take following that conviction may be taken when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code.

(c) Notwithstanding subdivisions (a) and (b), no renewal application for a pawnbroker’s license may be denied, nor may his or her pawnbroker’s license be forfeited, solely on the grounds that the applicant violated any provision contained in Chapter 1 (commencing with Section 21000) or Chapter 2 (commencing with Section 21200), or any provision contained in Article 4 (commencing with Section 21625) or Article 5 (commencing with Section 21650) of Chapter 9 of Division 8 of the Business and Professions Code, unless the violation demonstrates a pattern of conduct.

(Amended by Stats. 2012, Ch. 172, Sec. 10. Effective August 17, 2012.)



21301.1

It is unlawful for any person to advertise his or her services as a pawnbroker, or to use any words or parts of words in any advertisements that connote a transaction involving the taking of tangible personal property as security for a loan unless the pawnbroker’s license number is clearly displayed in the advertisement.

(Added by Stats. 1996, Ch. 923, Sec. 10. Effective January 1, 1997.)



21302

The district attorney or the Attorney General, in the name of the people of the State of California, may bring an action to enjoin the violation or the threatened violation of any regulation made pertaining to the provisions contained in Chapter 1 (commencing with Section 21000) or Chapter 2 (commencing with Section 21200) of this division or Article 4 (commencing with Section 21625) or Article 5 (commencing with Section 21650) of Chapter 9 of Division 8 of the Business and Professions Code. Any proceeding brought hereunder shall be governed in all respects by the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1993, Ch. 782, Sec. 4. Effective January 1, 1994.)



21303

(a) As a condition precedent to the issuance or renewal of a pawnbroker’s license the applicant shall file a pawnbroker’s two-year nonrevokable surety bond with the issuing authority, in the sum of twenty thousand dollars ($20,000). The pawnbroker’s bond required by this article shall be executed by an admitted surety in favor of the State of California and shall be filed by the applicant with the licensing authority.

(b) The bond shall be for the benefit of pledgors of pledged property when the property is not available for redemption, due to the criminal negligence, criminal malfeasance, or other criminal conduct of the pawnbroker, and the pledgor has complied with the conditions precedent to redemption under the terms of the loan contract. The pledgor has the burden of establishing by clear and convincing evidence that all conditions precedent to redemption under the terms of the loan contract have been performed.

(Added by Stats. 1993, Ch. 782, Sec. 4. Effective January 1, 1994.)



21304

(a) As a condition precedent to the issuing of a pawnbroker’s license, the applicant shall file with the issuing authority a financial statement confirming that the applicant has at least one hundred thousand dollars ($100,000) in the form of liquid assets readily available for use in each licensed business for which the application is made, not including real property, or, in the absence of one hundred thousand dollars ($100,000), an applicant may post a nonrevocable surety bond in the amount of one hundred thousand dollars ($100,000) or the applicant may, in lieu of posting a surety bond, deposit money, certificates, accounts, bonds, or notes, as provided in Section 995.710 of the Code of Civil Procedure. The financial statement shall be filed by the applicant under penalty of perjury and signed by a California certified public accountant verifying that he or she has reviewed the financial statement.

(b) This section does not apply to any person holding a secondhand dealer’s license pursuant to Section 21641 or 21642 of the Business and Professions Code who is actively engaged as a pawnbroker on the effective date of this section.

(Amended by Stats. 1997, Ch. 17, Sec. 40. Effective January 1, 1998.)



21305

A license issued pursuant to this chapter shall not be transferred or assigned.

(Added by Stats. 1993, Ch. 782, Sec. 4. Effective January 1, 1994.)



21306

A pawnbroker licensed under Section 21300 is exempt from the licensing requirements under Sections 21641 and 21642 of the Business and Professions Code and may engage in any transaction involving tangible personal property for which a secondhand dealers license is required under Sections 21641 and 21642 of the Business and Professions Code. Pawnbrokers operating under this license exemption are required to conform to all other requirements of secondhand dealers for which a license is required under Sections 21641 and 21642 of the Business and Professions Code.

(Added by Stats. 1993, Ch. 782, Sec. 4. Effective January 1, 1994.)



21307

Except as otherwise specifically provided, the violation of any provision of this chapter under circumstances where a person knows or should have known that a violation was being committed is a misdemeanor.

(Added by Stats. 1996, Ch. 923, Sec. 12. Effective January 1, 1997.)









DIVISION 9 - CALIFORNIA FINANCE LENDERS LAW

CHAPTER 1 - General Provisions

ARTICLE 1 - Definitions

22000

This division is known and may be cited as the “California Finance Lenders Law.”

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22001

(a) This division shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To ensure an adequate supply of credit to borrowers in this state.

(2) To simplify, clarify, and modernize the law governing loans made by finance lenders.

(3) To foster competition among finance lenders.

(4) To protect borrowers against unfair practices by some lenders, having due regard for the interests of legitimate and scrupulous lenders.

(5) To permit and encourage the development of fair and economically sound lending practices.

(6) To encourage and foster a sound economic climate in this state.

(b) Consumer loans, as defined in Sections 22203 and 22204, are subject to this chapter, Chapter 2 (commencing with Section 22200), Article 1 (commencing with Section 22700) of Chapter 4, and Article 2 (commencing with Section 22750) of Chapter 4.

(c) Commercial loans, as defined in Section 22502, are subject to this chapter, Chapter 3 (commencing with Section 22500), Article 1 (commencing with Section 22700) of Chapter 4, and Article 3 (commencing with Section 22780) of Chapter 4.

(Amended by Stats. 1997, Ch. 229, Sec. 1. Effective January 1, 1998.)



22002

To accomplish its underlying purposes and policies, this division creates a class of exempt persons pursuant to Section 1 of Article XV of the California Constitution.

It is the intent of the Legislature to preserve existing exemptions under Section 1 of Article XV of the Constitution and statutory law for (a) personal property brokers formerly regulated by the Personal Property Brokers Law; (b) lenders formerly regulated by the Consumer Finance Lenders Law; and (c) lenders formerly regulated by the Commercial Finance Lenders Law; and no finding that any provision of this division is invalid with respect to a particular lender or class of lenders shall affect the enforceability of this division with respect to any of the foregoing classifications of lenders, which shall in all events continue to be exempted by this division.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22003

Unless the context otherwise requires, the definitions given in this article govern the construction of this division.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22004

“Broker” includes any person who is engaged in the business of negotiating or performing any act as broker in connection with loans made by a finance lender.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22005

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 353, Sec. 65. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



22006

As used in this division, the terms “security interest,” “accounts,” “chattel paper,” “documents,” “general intangibles,” “goods,” and “instruments” are as defined in the Uniform Commercial Code.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22007

“Licensee” means any finance lender or broker who receives a license in accordance with this division.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22008

“Person” means an individual, a corporation, a partnership, a limited liability company, a joint venture, an association, a joint stock company, a trust, an unincorporated organization, a government, or a political subdivision of a government.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22009

“Finance lender” includes any person who is engaged in the business of making consumer loans or making commercial loans. The business of making consumer loans or commercial loans may include lending money and taking, in the name of the lender, or in any other name, in whole or in part, as security for a loan, any contract or obligation involving the forfeiture of rights in or to personal property, the use and possession of which property is retained by other than the mortgagee or lender, or any lien on, assignment of, or power of attorney relative to wages, salary, earnings, income, or commission.

It is the intent of the Legislature that the definition of finance lender shall be interpreted to include a personal property broker as referenced in Section 1 of Article XV of the California Constitution.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22010

“Finance lender” and “broker” do not include employees regularly employed at the location specified in the license of the finance lender or broker, except that an employee, when acting within the scope of his or her employment, shall be exempt from any other law from which his or her employer is exempt.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22011

A “regulatory ceiling provision” is a statement in a section or subdivision that specifies an original bona fide principal loan amount at or above which that section or subdivision does not apply to a loan.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22012

(a) “Branch office license” means a license to engage in business as a finance lender or broker at a location other than the location identified in a finance lender or broker license application or amended application.

(b) “Depository institution” has the same meaning as in Section 3 of the Federal Deposit Insurance Act, and includes any credit union.

(c) “Federal banking agencies” means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(d) “Nationwide Mortgage Licensing System and Registry” means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators.

(e) “Residential mortgage loan” means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling, as defined in Section 103(v) of the federal Truth in Lending Act, or residential real estate upon which is constructed or intended to be constructed a dwelling. “Dwelling” means a residential structure that contains one to four units, whether or not that structure is attached to real property. The term includes an individual condominium unit, cooperative unit, mobilehome, or trailer, if it is used as a residence.

(f) “SAFE Act” means the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (Public Law 110-289).

(g) “Unique identifier” means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

(h) For purposes of Sections 22109.2, 22109.3, and 22109.5, “nontraditional mortgage product” means any mortgage product other than a 30-year fixed rate mortgage.

(i) For purposes of Section 22109.1, “expungement” means the subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such individual to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty or dismissing the accusation, information, or indictment. With respect to criminal convictions in another state, that state’s definition of expungement will apply.

(Amended by Stats. 2012, Ch. 264, Sec. 1. Effective January 1, 2013.)



22013

(a) “Mortgage loan originator” means an individual who, for compensation or gain, or in the expectation of compensation or gain, takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan.

(b) Mortgage loan originator does not include any of the following:

(1) An individual who performs purely administrative or clerical tasks on behalf of a person meeting the definition of a mortgage loan originator, except as provided in subdivision (c) of Section 22014. The term “administrative or clerical tasks” means the receipt, collection, and distribution of information common for the processing or underwriting of a loan in the mortgage industry and communication with a consumer to obtain information necessary for the processing or underwriting of a residential mortgage loan, to the extent that the communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

(2) An individual who solely renegotiates terms for existing mortgage loans held or serviced by his or her employer and who does not otherwise act as a mortgage loan originator, unless the United States Department of Housing and Urban Development or a court of competent jurisdiction determines that the SAFE Act requires such an employee to be licensed as a mortgage loan originator under state laws implementing the SAFE Act.

(3) An individual that is solely involved in extensions of credit relating to timeshare plans, as that term is defined in Section 101(53D) of Title 11 of the United States Code.

(4) An individual licensed as a mortgage loan originator pursuant to the provisions of Article 2.1 (commencing with Section 10166.01) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code and the SAFE Act.

(5) An individual who is an employee of a federal, state, or local government agency or housing finance agency and who acts as a loan originator only pursuant to his or her official duties as an employee of the federal, state, or local government agency or housing finance agency.

(A) For purposes of this paragraph, the term “employee” means an individual whose manner and means of performance of work are subject to the right of control of, or are controlled by, a person, and whose compensation for federal income tax purposes is reported, or required to be reported, on a W-2 form issued by the controlling person.

(B) For purposes of this paragraph, the term “housing finance agency” means any authority:

(i) That is chartered by a state to help meet the affordable housing needs of the residents of the state.

(ii) That is supervised directly or indirectly by the state government.

(iii) That is subject to audit and review by the state in which it operates.

(6) (A) An employee of a bona fide nonprofit organization who exclusively originates residential mortgage loans for a bona fide nonprofit organization, and who acts as a mortgage loan originator only with respect to residential mortgage loans with terms that are favorable to the borrower.

(B) To qualify for the exemption under this paragraph, the bona fide nonprofit organization under this paragraph must register with the department on a form prescribed by the commissioner, along with documentation of all of the following by December 31 of each year:

(i) Status of a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986.

(ii) That the organization promotes affordable housing or provides home ownership education or similar services.

(iii) That the organization conducts its activities in a manner that serves public or charitable purposes, rather than commercial purposes.

(iv) That the organization receives funding and revenue, and charges fees in a manner that does not incentivize the organization or its employees to act other than in the best interests of its clients.

(v) That the organization compensates employees in a manner that does not incentivize employees to act other than in the best interests of its clients.

(vi) That the organization provides to, or identifies for, the borrower residential mortgage loans with terms favorable to the borrower and comparable to mortgage loans and housing assistance provided under government housing assistance programs.

(vii) That the organization is certified by the United States Department of Housing and Urban Development as a housing counselor who engages solely in traditional housing counseling services, if applicable.

(C) The commissioner may periodically require reports regarding the activities of the bona fide nonprofit organization, and shall examine the nonprofit organization’s books and records in accordance with the regulations of the United States Department of Housing and Urban Development, or any successor guidance or requirement by the Consumer Financial Protection Bureau. If the nonprofit organization fails to provide documentation as required by subparagraph (B), or if it does not continue to meet the criteria under subparagraph (B), the commissioner may revoke the nonprofit organization’s status as a registered bona fide nonprofit organization.

(D) For residential mortgage loans to have terms that are favorable to the borrower, the terms shall be consistent with loan origination in a public or charitable context, rather than a commercial context.

(E) In making its determinations and examinations, the commissioner may rely on the receipt and review of:

(i) Reports filed with federal, state, or local housing agencies and authorities.

(ii) Reports and attestations prescribed by the commissioner by rule or order.

(c) “Registered mortgage loan originator” means any individual who is all of the following:

(1) Meets the definition of mortgage loan originator.

(2) Is an employee of a depository institution, a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency, or an institution regulated by the Farm Credit Administration.

(3) Is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.

(d) “Loan processor or underwriter” means an individual who performs clerical or support duties as an employee at the direction of, and subject to the supervision and instruction of, a mortgage loan originator licensed by the state or a registered mortgage loan originator.

(Amended by Stats. 2012, Ch. 264, Sec. 2. Effective January 1, 2013.)



22014

(a) A loan processor or underwriter who does not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator shall not be required to be licensed as a mortgage loan originator.

(b) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.

(c) An independent contractor may not engage in the activities of a loan processor or underwriter for a residential mortgage loan unless the independent contractor loan processor or underwriter obtains and maintains a mortgage loan originator license under this division. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator shall have and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(Added by Stats. 2009, Ch. 160, Sec. 11. Effective October 11, 2009.)






ARTICLE 2 - Exemptions

22050

(a) This division does not apply to any person doing business under any law of any state or of the United States relating to banks, trust companies, savings and loan associations, insurance premium finance agencies, credit unions, small business investment companies, community advantage lenders, California business and industrial development corporations when acting under federal law or other state authority, or licensed pawnbrokers when acting under the authority of that license.

“Community advantage lender” means an entity authorized by the United States Small Business Administration to deliver community advantage loans.

(b) This division does not apply to a check casher who holds a valid permit issued pursuant to Section 1789.37 of the Civil Code when acting under the authority of that permit, and shall not apply to a person holding a valid license issued pursuant to Section 23005 of the Financial Code when acting under the authority of that license.

(c) This division does not apply to a college or university making a loan for the purpose of permitting a person to pursue a program or course of study leading to a degree or certificate.

(d) This division does not apply to a broker-dealer acting pursuant to a certificate then in effect and issued pursuant to Section 25211 of the Corporations Code.

(e) This division does not apply to any person who makes five or fewer loans in a 12-month period, these loans are commercial loans as defined in Section 22502, and the loans are incidental to the business of the person relying upon the exemption.

(f) This division does not apply to any public corporation as defined in Section 67510 of the Government Code, any public entity other than the state as defined in Section 811.2 of the Government Code, or any agency of any one or more of the foregoing, when making any loan so long as the public corporation, public entity, or agency of any one or more of the foregoing complies with all applicable federal and state laws and regulations.

(Amended by Stats. 2013, Ch. 243, Sec. 1. Effective January 1, 2014.)



22051

This division does not apply to the following:

(a) Any nonprofit cooperative association organized under Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code that loans or advances money in connection with any activity mentioned in that chapter.

(b) Any corporation, association, syndicate, joint stock company, or partnership engaged exclusively in the business of marketing agricultural, horticultural, viticultural, dairy, livestock, poultry, or bee products on a cooperative nonprofit basis that loans or advances money to its members or in connection with those businesses.

(c) Any corporation securing money or credit from any federal intermediate credit bank organized and existing pursuant to the provisions of an act of Congress entitled “Agricultural Credits Act of 1923” that loans or advances money or credit so secured.

(d) Any corporation created pursuant to the provisions of Part 5 (commencing with Section 14000) of Division 3 of Title 1 of the Corporations Code.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22052

This division does not apply to any loan of credit made by a person not licensed under this division pursuant to a plan having all of the following characteristics:

(a) Credit cards issued pursuant to a written application and to the plan whereby the organization issuing the cards can acquire those obligations that its members in good standing incur with those persons with whom the organization has entered into written agreements setting forth the plan, and where the obligations are incurred pursuant to those agreements; or whereby the organization issuing the cards can extend credit to its members.

(b) The fee for the credit cards is designed to cover the administrative costs of the plan and is imposed upon the issuance of the card and on annual renewal dates thereafter.

(c) Any charges, discounts, or fees resulting from the acquisition of the charges is paid to the organization issuing the credit cards by the persons, corporations, or associations with whom the organization has entered into written agreements.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22053

In any proceeding under this law, the burden of proving an exemption is upon the person claiming it.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22054

This division does not apply to bona fide conditional contracts of sale involving the disposition of personal property when these forms of sales agreements are not used for the purpose of evading this division.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22055

This division does not apply to premium financing as defined in Section 18563.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22056

This division does not apply to the California Infrastructure and Economic Development Bank, any program authorized pursuant to Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code, or to the California Integrated Waste Management Board.

(Amended by Stats. 2004, Ch. 225, Sec. 10. Effective August 16, 2004.)



22057

This division does not apply to any loan that is made or arranged by any person licensed as a real estate broker by the state and secured by a lien on real property, or to any licensed real estate broker when making such a loan. A licensed real estate broker may make a loan secured by a lien on real property for sale to a finance lender or arrange for a loan secured by a lien on real property to be made by a finance lender without obtaining a license under this division.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22058

This division does not apply to any cemetery broker licensed under the Cemetery Act (Chapter 19 (commencing with Section 9600) of Division 3 of the Business and Professions Code).

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22059

A license to act as a broker under this division does not authorize the licensee to negotiate or perform any act as a broker in connection with loans made or to be made by a lender not licensed as a finance lender under this division.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22060

This division does not apply to a loan made or arranged by a licensed residential mortgage lender or servicer when acting under the authority of that license.

(Added by Stats. 1995, Ch. 564, Sec. 6.5. Effective January 1, 1996.)



22061

(a) This division does not apply to any nonprofit church extension fund.

(b) For purposes of this section:

(1) “Nonprofit church extension fund” means a nonprofit organization affiliated with a church, that is formed for the purpose of making loans to that church’s congregational organization or organizations for site acquisitions, new facilities, or improvements to existing facilities, purchased for the benefit of the church congregational organization.

(2) What constitutes a “church” shall be determined from the following criteria, none of which has controlling weight: a distinct legal existence; a recognized creed and form of worship; a definite and distinct ecclesiastical government; a formal code of doctrine and discipline; a distinct religious history; a membership not associated with any other religion or denomination; a complete organization of ordained ministers ministering to their congregations; ordained ministers selected after completing prescribed courses of study; a literature of its own; established places of worship; regular congregations; regular religious services; schools for the religious instruction of youth; and schools for the preparation of its ministers.

(3) “Church congregational organization” means a group of individuals who gather for the purpose of practicing the religion or manner of worship promulgated by the church with which the organization is affiliated.

(4) “Site acquisitions” means purchases of land intended for use by a church congregational organization.

(5) “New facilities” means purchases of buildings or structures intended for use by a church congregational organization.

(6) “Improvements” means purchases of materials intended to increase the quality of existing religious sites or facilities.

(c) For purposes of this section, a nonprofit church extension fund shall establish that it is exempt from federal taxation pursuant to Section 501 of Title 26 of the United States Code.

(d) For purposes of this section, no individual may be held responsible for the repayment of any loan made by a nonprofit church extension fund.

(Added by Stats. 1998, Ch. 469, Sec. 1. Effective January 1, 1999.)



22062

(a) This division does not apply to either of the following:

(1) A commercial bridge loan made by a venture capital company to an operating company.

(2) A venture capital investment made by a venture capital company in an equity security issued by an operating company.

(b) For purposes of this section:

(1) “Venture capital company” means a person other than an individual or sole proprietorship that meets all of the following:

(A) Engages primarily in the business of promoting economic, business, or industrial development through venture capital investments or the provision of financial or management assistance to operating companies.

(B) At all times maintains at least 50 percent of its assets in venture capital investments or commitments to make venture capital investments, and maintains or, assuming consummation of the equity investment to which the commercial bridge loan relates, will maintain a material equity interest in the operating company.

(C) Approves each loan made to an operating company through the venture capital company’s board of directors, executive committee, or similar policy body, based on a reasonable belief that the loan is appropriate for the operating company after reasonable inquiry concerning the operating company’s financing objectives and financial situation.

(D) Complies, when making the loan, with all applicable federal and state laws and rules or orders governing securities transactions including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, and the Corporate Securities Law of 1968.

(2) “Operating company” means a person that meets all of the following:

(A) Primarily engages, wholly or substantially, directly or indirectly through a majority owned subsidiary or subsidiaries, in the production or sale, or the research or development, of a product or service other than the management or investment of capital. This shall not include any of the following:

(i) A person that is either an individual or a sole proprietorship.

(ii) A person that has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies or other entity or person.

(B) Uses all of the proceeds of the commercial bridge loan for the operations of its business.

(C) Approves each commercial bridge loan through its board of directors, executive committee, or similar policy board, in the exercise of its fiduciary duty, based on a reasonable belief that the loan is appropriate for the operating company after reasonable inquiry concerning the operating company’s financing objectives and financial situation.

(3) “Commercial bridge loan” means a loan that meets all of the following criteria:

(A) A loan of a principal amount of five thousand dollars ($5,000) or more, or any loan under an open-end credit program, whether secured by personal property or unsecured, the proceeds of which are intended by the operating company for use primarily for other than personal, family, or household purposes.

(B) Is made with a maturity date not to exceed three years, and in connection with or in bona fide contemplation of, an equity investment in the operating company.

(C) Is secured, if at all, solely by the operating company’s business assets, exclusive of any real property.

(D) Is subject to the implied covenant of good faith and fair dealing under Section 1655 of the Civil Code.

(4) For purposes of paragraph (1), “venture capital investment” is an acquisition of securities in an operating company that a person, an investment adviser of the person, or an affiliated person of either, has or obtains management rights to.

(5) “Equity security” shall have the same meaning as in Section 3(a)(11) of the federal Securities Exchange Act of 1934.

(c) For purposes of paragraph (3) of subdivision (b), for the purposes of determining whether a loan is a commercial bridge loan, a venture capital company may rely on any written statement of intended purposes signed by the operating company. The statement may be a separate statement signed by the operating company or may be contained in another document signed by the operating company, but in each case it shall be approved by its board of directors, executive committee, or similar policy body. The venture capital company may not be required to ascertain that the proceeds of the loan are used in accordance with the statement of intended purposes.

(d) For purposes of subparagraph (A) of paragraph (3) of subdivision (b), the principles set forth in Section 22551 shall be used to determine whether the specified amount of a commercial bridge loan is a bona fide principal amount.

(e) Nothing in this section is intended to abrogate or diminish the application of any other laws that are designed to protect borrowers, including, but not limited to, laws pertaining to licensing, unfair competition, usury, and conflicts of interest.

(Amended by Stats. 2014, Ch. 68, Sec. 1. Effective January 1, 2015.)



22063

(a) This division does not apply to a franchise loan made by a franchisor to a franchisee or a subfranchisor or by a subfranchisor to a franchisee.

(b) For purposes of this section:

(1) “Franchise” means “franchise,” as defined in Section 31005 of the Corporations Code.

(2) “Franchisee” means “franchisee,” as defined in Section 31006 of the Corporations Code.

(3) “Franchisor” means “franchisor,” as defined in Section 31007 of the Corporations Code.

(4) “Area franchise” means “area franchise,” as defined in Section 31008 of the Corporations Code.

(5) “Subfranchise” means “subfranchise,” as defined in Section 31008.5 of the Corporations Code.

(6) “Subfranchisor” means “subfranchisor,” as defined in Section 31009 of the Corporations Code.

(7) “Franchised business” means a business operated pursuant to a franchise or area franchise by a franchisee or pursuant to a franchise, area franchise or subfranchise by a subfranchisor.

(8) “Franchise loan” means a commercial loan, as defined in Section 22502, made by a franchisor to a current or prospective franchisee or subfranchisor or a commercial loan by a subfranchisor to a current or prospective franchisee for the acquisition, construction, operation, development, equipping, expansion, contraction, consolidation, merger, recapitalization, reorganization, or termination of a franchised business provided that the following conditions are satisfied:

(A) The franchisor or subfranchisor making the franchise loan shall comply with all applicable federal and state franchise disclosure and registration laws, regulations, rules and orders, including, but not limited to, the California Franchise Investment Law (Division 5 (commencing with Section 31000) of Title 4 of the Corporations Code) and the Federal Trade Commission Franchise Rule: Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures (Code of Federal Regulations, Title 16, Chapter 1, Subchapter D, Part 436 (16 CFR 436), as amended) in connection with the offer or sale of any franchise, area franchise, or subfranchise to which the franchise loan relates.

(B) The proceeds of the franchise loan are intended by the borrowing franchisee or subfranchisor for use primarily for other than personal, family, or household purposes.

(C) The loan, if secured, is secured solely by the assets of the franchised business to which the franchise loan relates. Property used by the borrower primarily for personal, family, or household purposes, including the borrower’s personal residence, shall not be taken as security for the loan.

(D) The loan is subject to the implied covenant of good faith and fair dealing under Section 1655 of the Civil Code.

(E) The lender shall fully and clearly disclose to the borrower, at or before the time the loan is made, the rates of interest, charges, and costs of the loan.

(c) For purposes of subparagraph (B) of paragraph (8) of subdivision (b), a lending franchisor or subfranchisor may rely on any written statement of intended purposes by the borrowing franchisee or subfranchisor. The statement may be a separate statement signed by the borrowing franchisee or subfranchisor or may be contained in another document signed by the borrowing franchisee or subfranchisor. The lending franchisor or subfranchisor may not be required to ascertain that the proceeds of a franchise loan are used in accordance with the statement of intended purposes.

(d) Nothing in this section is intended to abrogate or diminish the application of any other laws that are designed to protect borrowers, including, but not limited to, laws pertaining to licensing, unfair competition, usury and conflicts of interest.

(Added by Stats. 2004, Ch. 458, Sec. 16. Effective September 10, 2004.)



22064

(a) This division does not apply to the following:

(1) A program-related investment defined in subsection (c) of Section 4944 of the Internal Revenue Code and United States Treasury Regulations Section 53.4944-3 that is made by a private foundation, tax-exempt organization within the meaning of Section 509(a) of the Internal Revenue Code.

(2) A loan, guaranty, or investment made by a public charity, tax-exempt organization within the meaning of paragraph (1), (2), or (3) of subsection (a) of Section 509 of the Internal Revenue Code that meets all of the following requirements:

(A) The primary purpose of the loan, guaranty, or investment is to accomplish one or more of the exempt purposes of the public charity making the loan, as described in Section 170(c)(2)(B) of the Internal Revenue Code.

(B) Neither the production of income nor the appreciation of property is a significant purpose of the loan, guaranty, or investment.

(C) No purpose of the loan, guaranty, or investment is to accomplish one or more of the purposes described in Section 170(c)(2)(D) of the Internal Revenue Code.

(b) Subdivision (a) shall not exempt from the provisions of this division a tax-exempt organization that is making consumer loans as defined in Sections 22203 and 22204.

(c) A loan that is secured by any assets owned by an individual shall be exempt under subdivision (a) only if the individual providing the security is an “accredited investor” as defined in paragraph (5) or (6) of subsection (a) of Section 230.501 of Title 17 of the Code of Federal Regulations. Property held by an individual for personal, family, or household purposes, including an individual’s personal residence, may not be taken as security for a loan.

(d) A program-related investment by a private foundation, and any loan, guaranty, or investment made by a public charity that is exempt under subdivision (a) is subject to the implied covenant of good faith and fair dealing under Section 1655 of the Civil Code.

(e) (1) Subdivision (a) shall exempt from the provisions of this division a program-related investment by a private foundation, or a loan, guaranty, or investment by a public charity, only if the following conditions are satisfied:

(A) The organization making the program-related investment, loan, guaranty, or investment is exempt from federal income taxes under Section 501(c)(3) of the Internal Revenue Code and is organized and operated exclusively for one or more of the purposes described in Section 501(c)(3) of the Internal Revenue Code.

(B) No part of the net earnings of the organization making the program-related investment, loan, guaranty or investment inures to the benefit of a private shareholder or individual.

(C) No broker’s fee will be paid in connection with the making of the program-related investment, loan, guaranty, or investment or placement of the program-related investment, loan, guaranty or investment.

(2) This subdivision does not prohibit the organization making the program-related investment, loan, guaranty, or investment from charging interest on the loan or investment or fees on the guaranty.

(f) Subdivision (a) shall only exempt from the provisions of this division a program-related investment by a private foundation or a loan, guaranty, or investment by a public charity that is made for the primary purpose of accomplishing one or more of the organization’s exempt purposes described in Section 501(c)(3) of the Internal Revenue Code, and no significant purpose of which is the production of income or the appreciation of property within the meaning of subsection (c) of Section 4944 of the Internal Revenue Code. A recipient shall be required to use all funds received from the private foundation or the public charity only for the charitable purposes for which the program-related investment, loan, guaranty, or investment was made.

(g) Subdivision (a) shall only exempt from the provisions of this division a program-related investment by a private foundation or a loan, guaranty, or investment by a public charity if the organization consummates not more than 35 loans in a calendar year. In the making and negotiating of these loans, the private foundation or public charity shall take into consideration the financial ability of the recipients to repay the loans in the time and manner provided.

(h) Nothing in this section is intended to abrogate or diminish the application of any other applicable laws that are designed to govern the tax-exempt organizations described in subdivision (a), including, but not limited to, laws pertaining to recordkeeping and reporting to the Attorney General and the Internal Revenue Service or to protect borrowers, including, but not limited to, laws pertaining to licenses, unfair competition, usury, and conflicts of interest.

(Amended by Stats. 2009, Ch. 103, Sec. 1. Effective January 1, 2010.)



22065

(a) Persons not subject to this division may apply to the commissioner for an exempt company registration for the purpose of sponsoring one or more individuals required to be licensed as mortgage loan originators pursuant to the federal SAFE Act.

(b) An exempt person applying under the exempt company registration procedure shall comply with all rules and orders that the commissioner deems necessary to ensure compliance with the federal SAFE Act and shall pay an annual registration fee established by the commissioner.

(c) (1) A mortgage loan originator who is an insurance producer eligible for licensure pursuant to this section shall meet all of the following requirements:

(A) Be covered under an exclusive written contract with, and originate mortgage loans solely on behalf of, that exempt person.

(B) Hold a current insurance producer license under Article 3 (commencing with Section 1631) of Chapter 5 of Part 2 of Division 1 of the Insurance Code that is not suspended or revoked.

(C) Have a current notice of appointment under Article 9 (commencing with Section 1702) of Chapter 5 of Part 2 of Division 1 of the Insurance Code from an insurer that controls, is controlled by, or is under common control with that exempt person.

(2) A licensed mortgage loan originator who is an insurance producer for an insurer authorized to do business in this state may originate loans on behalf of a person registered pursuant to subdivision (a) or on behalf of a licensed finance lender that originates loans exclusively for a single person that is not subject to licensure pursuant to subdivision (a) of Section 22050.

(Amended by Stats. 2012, Ch. 264, Sec. 3. Effective January 1, 2013.)



22066

(a) The Legislature finds and declares that nonprofit organizations have an important role to play in helping individuals obtain access to affordable, credit-building small dollar loans. California law should refrain from creating statutory barriers that risk slowing the growth of these loans. This section shall be liberally construed to encourage nonprofit organizations to help facilitate the making of zero-interest, low-cost loans, through lending circles and other programs and services that allow individuals to establish and build credit histories or to improve their credit scores.

(b) For the purposes of this section, an organization described in subdivision (c) shall be known as an exempt organization, and an organization described in subdivision (d) shall be known as a partnering organization.

(c) There shall be exempted from this division a nonprofit organization that facilitates one or more zero-interest, low-cost loans, provided all of the following conditions are met:

(1) The organization is exempt from federal income taxes under Section 501(c)(3) of the Internal Revenue Code and is organized and operated exclusively for one or more of the purposes described in Section 501(c)(3) of the Internal Revenue Code.

(2) No part of the net earnings of the organization inures to the benefit of a private shareholder or individual.

(3) No broker’s fee is paid in connection with the making of the loan that is facilitated by the organization.

(4) Any organization wishing to operate pursuant to an exemption granted under this section shall file an application for exemption with the commissioner, in a manner prescribed by the commissioner, and shall pay a fee to the commissioner, in an amount calculated by the commissioner to cover his or her costs to administer this section and Section 22067. The commissioner may refuse to grant an exemption, or to suspend or revoke a previously issued exemption if he or she finds that one or more of the provisions of this section were not met or are not being met by the organization and that denial, suspension, or revocation of the exemption is in the best interests of the public.

(5) Every organization whose exemption is approved by the commissioner shall file an annual report with the commissioner on or before March 15 of each year, containing relevant information that the commissioner reasonably requires concerning lending facilitated by the organization within the state during the preceding calendar year at all locations at which the organization facilitates lending. The commissioner shall compile the information submitted pursuant to this paragraph for use in preparing the report required by Section 22067.

(6) Any loan made pursuant to this section shall comply with the following requirements:

(A) The loan shall be unsecured.

(B) No interest may be imposed.

(C) An administrative fee may be charged in an amount not to exceed the following:

(i) Seven percent of the principal amount, exclusive of the administrative fee, or ninety dollars ($90), whichever is less, on the first loan made to a borrower.

(ii) Six percent of the principal amount, exclusive of the administrative fee, or seventy-five dollars ($75), whichever is less, on the second and subsequent loans made to that borrower.

(D) An organization shall not charge the same borrower an administrative fee more than once in any four-month period. Each administrative fee shall be fully earned immediately upon consummation of a loan agreement.

(E) Notwithstanding subdivision (a) of Section 22320.5 and in lieu of any other type of delinquency fee or late fee, an organization may require reimbursement from a borrower of up to ten dollars ($10) to cover an insufficient funds fee incurred by that organization due to actions of the borrower. No organization shall charge more than two insufficient funds fees to the same borrower in a single month.

(F) The following information shall be disclosed to the consumer in writing, in a typeface no smaller than 12-point type, at the time of the loan application:

(i) The amount to be borrowed, the total dollar cost of the loan to the consumer if the loan is paid back on time, including the sum of the administrative fee and principal amount borrowed, the corresponding annual percentage rate, calculated in accordance with Federal Reserve Board Regulation Z (12 C.F.R. 226.1), the periodic payment amount, the payment frequency, and the insufficient funds fee, if applicable.

(ii) An explanation of whether, and under what circumstances, a borrower may exit a loan agreement.

(G) The loan shall have a minimum principal amount upon origination of two hundred fifty dollars ($250) and a maximum principal amount upon origination of two thousand five hundred dollars ($2,500), and a term of not less than the following:

(i) Ninety days for loans whose principal balance upon origination is less than five hundred dollars ($500).

(ii) One hundred twenty days for loans whose principal balance upon origination is at least five hundred dollars ($500), but is less than one thousand five hundred dollars ($1,500).

(iii) One hundred eighty days for loans whose principal balance upon origination is at least one thousand five hundred dollars ($1,500).

(H) The loan shall not be refinanced.

(I) Neither the organization nor any of its wholly owned subsidiaries shall sell or assign unpaid debt to an independent party for collection before at least 90 has passed since the start of the delinquency.

(7) Prior to disbursement of loan proceeds, the organization shall either (A) offer a credit education program or seminar to the borrower that has been previously reviewed and approved by the commissioner for use in complying with this section, or (B) invite the borrower to a credit education program or seminar offered by an independent third party that has been previously reviewed and approved by the commissioner for use in complying with this section. A credit education program or seminar offered pursuant to this paragraph shall be provided at no cost to the borrower.

(8) The organization shall report each borrower’s payment performance to at least one consumer reporting agency that compiles and maintains files on consumers on a nationwide basis, upon acceptance as a data furnisher by that consumer reporting agency. For purposes of this section, a consumer reporting agency that compiles and maintains files on consumers on a nationwide basis is one that meets the definition in Section 603(p) of the federal Fair Credit Reporting Act (15 U.S.C. Sec. 1681a(p)). Any organization that is accepted as a data furnisher after being granted an exemption by the commissioner pursuant to this subdivision shall report all borrower payment performance since its inception of lending under the program, as soon as practicable after its acceptance into the program, but in no event more than six months after its acceptance into the program.

(9) The organization shall underwrite each loan and shall ensure that a loan is not made if, through its underwriting, the organization determines that the borrower’s total monthly debt service payments, at the time of loan origination, including the loan for which the borrower is being considered, and across all outstanding forms of credit that can be independently verified by the organization, exceed 50 percent of the borrower’s gross monthly household income except as specified in clause (iii) of subparagraph (D).

(A) The organization shall seek information and documentation pertaining to all of a borrower’s outstanding debt obligations during the loan application and underwriting process, including loans that are self-reported by the borrower but not available through independent verification. The organization shall verify that information using a credit report from at least one consumer reporting agency that compiles and maintains files on consumers on a nationwide basis or through other available electronic debt verification services that provide reliable evidence of a borrower’s outstanding debt obligations.

(B) The organization shall also request from the borrower and include all information obtained from the borrower regarding outstanding deferred deposit transactions in the calculation of the borrower’s outstanding debt obligations.

(C) The organization shall not be required to consider, for purposes of debt-to-income ratio evaluation, loans from friends or family.

(D) The organization shall also verify the borrower’s household income that the organization relies on to determine the borrower’s debt-to-income ratio using information from any of the following:

(i) Electronic means or services that provide reliable evidence of the borrower’s actual income.

(ii) Internal Revenue Service Form W-2, tax returns, payroll receipts, bank statements, or other third-party documents that provide reasonably reliable evidence of the borrower’s actual income.

(iii)  A signed statement from the borrower stating sources and amounts of income, if the borrower’s actual income cannot be independently verified using electronic means or services, Internal Revenue Service forms, tax returns, payroll receipts, bank statements, or other third-party documents. If income is verified using a signed statement from a borrower, a loan shall not be made if the borrower’s total monthly debt service payments, at the time of loan origination, including the loan for which the borrower is being considered, and across all outstanding forms of credit, exceed 25 percent of the borrower’s gross monthly household income.

(10) The organization shall notify each borrower, at least two days prior to each payment due date, informing the borrower of the amount due and the payment due date. Notification may be provided by any means mutually acceptable to the borrower and the organization. A borrower shall have the right to opt out of this notification at any time, upon electronic or written request to the organization. The organization shall notify each borrower of this right prior to disbursing loan proceeds.

(11) Notwithstanding Sections 22311 to 22315, inclusive, no organization, in connection with, or incidental to, the facilitating of any loan made pursuant to this section, may offer, sell, or require a borrower to contract for “credit insurance” as defined in paragraph (1) of subdivision (a) of Section 22314 or insurance on tangible personal or real property of the type specified in Section 22313.

(12) No organization shall require, as a condition of making a loan, that a borrower waive any right, penalty, remedy, forum, or procedure provided for in any law applicable to the loan, including the right to file and pursue a civil action or file a complaint with or otherwise communicate with the commissioner or any court or other public entity, or that the borrower agree to resolve disputes in a jurisdiction outside of California or to the application of laws other than those of California, as provided by law. Any waiver by a borrower must be knowing, voluntary, and in writing, and expressly not made a condition of doing business with the organization. Any waiver that is required as a condition of doing business with the organization shall be presumed involuntary, unconscionable, against public policy, and unenforceable. The organization has the burden of proving that a waiver of any rights, penalties, forums, or procedures was knowing, voluntary, and not made a condition of the contract with the borrower.

(13) No organization shall refuse to do business with or discriminate against a borrower or applicant on the basis that the borrower or applicant refuses to waive any right, penalty, remedy, forum, or procedure, including the right to file and pursue a civil action or complaint with, or otherwise notify, the commissioner or any court or other public entity. The exercise of a person’s right to refuse to waive any right, penalty, remedy, forum, or procedure, including a rejection of a contract requiring a waiver, shall not affect any otherwise legal terms of a contract or an agreement.

(14) This section shall not apply to any agreement to waive any right, penalty, remedy, forum, or procedure, including any agreement to arbitrate a claim or dispute, after a claim or dispute has arisen. Nothing in this section shall affect the enforceability or validity of any other provision of the contract.

(d) This division does not apply to a nonprofit organization that partners with an organization granted an exemption pursuant to subdivision (c) for the purpose of facilitating zero-interest, low-cost loans, provided that the requirements of paragraphs (6) to (14), inclusive, of subdivision (c), and the following additional conditions are met:

(1) The partnership of each exempt organization and each partnering organization shall be formalized through a written agreement that specifies the obligations of each party. Each written agreement shall contain a provision establishing that the partnering organization agrees to comply with the provisions of this section and any regulations that may be adopted by the commissioner pursuant to this section. Each such agreement shall be provided to the commissioner upon request.

(2) Each partnering organization shall meet the requirements for federal income tax exemption under Section 501(c)(3) of the Internal Revenue Code and shall be organized and operated exclusively for one or more of the purposes described in Section 501(c)(3) of the Internal Revenue Code.

(3) No part of the net earnings of the partnering organization shall inure to the benefit of a private shareholder or individual.

(4) Each exempt organization shall notify the commissioner within 30 days of entering into a written agreement with a partnering organization, on such form and in such manner as the commissioner may prescribe. At a minimum, this notification shall include the name of the partnering organization, the contact information for a person responsible for the lending activities facilitated by that partnering organization, and the address or addresses at which the organization facilitates lending activities.

(5) Upon a determination that a partnering organization has acted in violation of this section or any regulation adopted thereunder, the commissioner may disqualify that partnering organization from performing services under this section, bar that organization from performing services at one or more specific locations of that organization, terminate a written agreement between a partnering organization and an exempt organization, and, if the commissioner deems such action to be in the public interest, prohibit the use of that partnering organization by all organizations granted exemptions by the commissioner pursuant to subdivision (c).

(6) The exempt organization shall include information regarding the loans facilitated by the partnering organization in the annual report required pursuant to paragraph (5) of subdivision (c).

(e) The commissioner may examine each exempt organization and each partnering organization for compliance with the provisions of this section, upon reasonable notice to the party responsible for the lending activities facilitated by that organization. Any organization so examined shall make available to the commissioner or his or her representative all books and records requested by the commissioner related to the lending activities facilitated by that organization. The cost of any such examination shall be paid by the exempt organization.

(f) This section shall not apply to any loan of a bona fide principal amount of two thousand five hundred dollars ($2,500) or more as determined in accordance with Section 22251. For purposes of this subdivision, “bona fide principal amount” shall be determined in accordance with Section 22251.

(Added by Stats. 2014, Ch. 190, Sec. 1. Effective January 1, 2015.)



22067

(a) On or before July 1 of each year, the commissioner shall post a report on the department’s Internet Web site summarizing the information described in subdivision (b). The information disclosed to the commissioner for the commissioner’s use in preparing the report described in this section is exempted from any requirement of public disclosure by paragraph (2) of subdivision (d) of Section 6254 of the Government Code.

(b) The report required by this section shall specify the time period to which the report corresponds, and shall include, but not be limited to, the following for that time period:

(1) The number of organizations that applied for exemptions pursuant to subdivision (c) of Section 22066, and the number of organizations that entered into partnerships with exempt organizations in accordance with subdivision (d) of Section 22066.

(2) The number of organizations granted exemptions and the types of exemptions granted.

(3) The reason or reasons for denying applications for exemptions, if applicable. This information shall be provided in a manner that does not identify the entity or entities denied.

(4) The number of borrowers who applied for loans through exempt or partnering organizations, the number of borrowers granted loans facilitated by exempt or partnering organizations, the total amount loaned, and the distribution of loan lengths upon origination.

(5) The number of borrowers who obtained more than one loan through an exempt or partnering organization and the distribution of the number of loans per borrower.

(6) Of the number of borrowers who obtained more than one loan facilitated by an exempt or a partnering organization, the percentage of those borrowers whose credit scores increased between successive loans, based on information from at least one major credit bureau, and the average size of the increase.

(7) The income distribution of borrowers upon loan origination, including the number of borrowers who obtained at least one loan and who resided in a low-to-moderate-income census tract at the time of their loan application.

(8) The number of borrowers who obtained loans facilitated by an exempt or a partnering organization for the following purposes, based on borrower responses at the time of their loan applications indicating the primary purpose for which the loan was obtained:

(A) Medical.

(B) Other emergency.

(C) Vehicle repair.

(D) Vehicle purchase.

(E) To pay bills.

(F) To consolidate debt.

(G) To build or repair credit history.

(H) To finance a purchase of goods or services other than a vehicle.

(I) For other than personal, family, or household purposes.

(J) Other.

(9) The number of borrowers who self-report that they had a bank account at the time of their loan application, the number of borrowers who self-report that they had a bank account and used check-cashing services, and the number of borrowers who self-report that they did not have a bank account at the time of their loan application.

(10) The performance of loans under Section 22066, as reflected by all of the following:

(A) The number and percentage of borrowers who experienced at least one late payment lasting between 7 and 29 days and who subsequently brought his or her loan current, and the distribution of principal loan amounts corresponding to those late payments.

(B) The number and percentage of borrowers who experienced at least one late payment lasting between 30 and 59 days and who subsequently brought his or her loan current, and the distribution of principal loan amounts corresponding to those late payments.

(C) The number and percentage of borrowers who experienced at least one late payment lasting 60 days or more and who subsequently brought his or her loan current, and the distribution of principal loan amounts corresponding to those late payments.

(D) The number and percentage of borrowers who experienced at least one late payment of greater than seven days and who did not subsequently bring his or her loan current.

(E) Among loans that were ever late for seven days or more, the average number of times borrowers experienced a late payment of seven days or more.

(11) The number and types of violations of Section 22066 by exempt organizations, which were documented by the commissioner.

(12) The number and types of violations of Section 22066 by partnering organizations, which were documented by the commissioner.

(13) The number of times the commissioner suspended or revoked an exemption granted to an exempt organization pursuant to paragraph (4) of subdivision (c) of Section 22066 and the number of times a partnering organization was sanctioned by the commissioner pursuant to paragraph (5) of subdivision (d) of Section 22066.

(14) The number of complaints received by the commissioner about an exempt organization or a partnering organization, and the nature of those complaints.

(15) Recommendations, if any, for improving the program.

(Added by Stats. 2014, Ch. 190, Sec. 2. Effective January 1, 2015.)






ARTICLE 3 - Licensing

22100

(a) No person shall engage in the business of a finance lender or broker without obtaining a license from the commissioner.

(b) Every licensee engaging in the business of making or brokering residential mortgage loans shall require that every mortgage loan originator employed or compensated by that licensee obtains and maintains a mortgage loan originator license from the commissioner under this division or Division 20 (commencing with Section 50000), or has first obtained a license endorsement from the Commissioner of Real Estate pursuant to Article 2.1 (commencing with Section 10166.01) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code.

(c) A finance lender or broker shall not employ a mortgage loan originator whose license or license endorsement has lapsed.

(d) A finance lender or broker may not make or broker a residential mortgage loan unless that loan is offered by, negotiated by, or applied for through a licensed mortgage loan originator.

(e) Every licensee engaged in the business of making or brokering residential mortgage loans and every mortgage loan originator licensed under this division shall register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(f) An individual shall not engage in the business of a mortgage loan originator with respect to any dwelling located in this state without first obtaining and maintaining annually a license in accordance with the requirements of this division and any rules promulgated by the commissioner under this chapter.

(g) A registered mortgage loan originator, as defined in subdivision (c) of Section 22013, is exempt from licensure under this section when he or she is employed by:

(1) A depository institution.

(2) A subsidiary of a depository institution that is owned and controlled by a depository institution and regulated by a federal banking agency.

(3) An institution regulated by the Farm Credit Administration.

(Amended by Stats. 2012, Ch. 264, Sec. 4. Effective January 1, 2013.)



22101

(a) An application for a license as a finance lender or broker under this division shall be in the form and contain the information that the commissioner may by rule or order require and shall be filed upon payment of the fee specified in Section 22103.

(b) Notwithstanding any other law, an applicant who does not currently hold a license as a finance lender or broker under this division shall furnish, with his or her application, a full set of fingerprints and related information for purposes of the commissioner conducting a criminal history record check. The commissioner shall obtain and receive criminal history information from the Department of Justice and the Federal Bureau of Investigation pursuant to Section 22101.5.

(c) This section shall not be construed to prevent a licensee from engaging in the business of a finance lender through a subsidiary corporation if the subsidiary corporation is licensed pursuant to this division.

(d) For purposes of this section, “subsidiary corporation” means a corporation that is wholly owned by a licensee.

(e) A new application shall not be required for a change in the address of an existing location previously licensed under this division. However, the licensee shall comply with the requirements of Section 22153.

(f) Notwithstanding subdivisions (a) to (e), inclusive, the commissioner may by rule require an application to be made through the Nationwide Mortgage Licensing System and Registry, and may require fees, fingerprints, financial statements, supporting documents, changes of address, and any other information, and amendments or modifications thereto, to be submitted in the same manner.

(g) Notwithstanding any other law, the commissioner may by rule or order prescribe circumstances under which to accept electronic records or electronic signatures. This section shall not require the commissioner to accept electronic records or electronic signatures.

(h) For purposes of this section, the following terms have the following meanings:

(1) “Electronic record” means an initial license application, or material modification of that license application, and any other record created, generated, sent, communicated, received, or stored by electronic means. “Electronic records” also includes, but is not limited to, all of the following:

(A) An application, amendment, supplement, and exhibit, filed for any license, consent, or other authority.

(B) A financial statement, reports, or advertising.

(C) An order, license, consent, or other authority.

(D) A notice of public hearing, accusation, and statement of issues in connection with any application, license, consent, or other authority.

(E) A proposed decision of a hearing officer and a decision of the commissioner.

(F) The transcripts of a hearing and correspondence between a party and the commissioner directly relating to the record.

(G) A release, newsletter, interpretive opinion, determination, or specific ruling.

(H) Correspondence between a party and the commissioner directly relating to any document listed in subparagraphs (A) to (G), inclusive.

(2) “Electronic signature” means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(i) The Legislature finds and declares that the Department of Business Oversight has continuously implemented methods to accept records filed electronically, and is encouraged to continue to expand its use of electronic filings to the extent feasible, as budget, resources, and equipment are made available to accomplish that goal.

(Amended by Stats. 2014, Ch. 782, Sec. 7. Effective January 1, 2015.)



22101.5

(a) The commissioner shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice of all finance lender and broker license candidates, as defined by subdivision (a) of Section 22101, for purposes of obtaining information as to the existence and content of a record of state or federal convictions, state or federal arrests, and information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(b) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the commissioner.

(c) The Department of Justice shall provide a response to the commissioner pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(d) The commissioner shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for license candidates described in subdivision (a).

(e) The Department of Justice shall charge a fee sufficient to cover the costs of processing the requests pursuant to this section.

(f) Notwithstanding subdivisions (a) to (e), inclusive, the commissioner may by rule require fingerprints submitted by an applicant to be submitted to the Nationwide Mortgage Licensing System and Registry in addition to the Department of Justice.

(Amended by Stats. 2009, Ch. 160, Sec. 14. Effective October 11, 2009.)



22102

(a) A finance lender or broker licensee seeking to engage in business at a new location shall submit an application for a branch office license to the commissioner at least 10 days before engaging in business at a new location and pay the fee required by Section 22103. The commissioner may require an applicant seeking to engage in business at a new location to submit its application, or parts thereof, through the Nationwide Mortgage Licensing System and Registry.

(b) The licensee may engage in business at the new location 10 days after the date of submission of a branch office application.

(c) (1) The commissioner shall approve or deny the person responsible for the lending activity at the new location in accordance with Section 22109, and shall notify the licensee of this decision within 90 days of the date of receipt of the application.

(2) If the commissioner denies the application, the licensee shall, within 10 days of the date of receipt of notification of the commissioner’s denial, submit a new application to the commissioner designating a different person responsible for the lending activity at the new location. The commissioner shall approve or deny the different person as provided in paragraph (1).

(d) A licensee shall not engage in business at a new location in a name other than a name approved by the commissioner.

(e) The commissioner may adopt regulations to implement the requirements of this section.

(f) A branch office license to engage in business at a new location shall be issued in accordance with this section. A change of street address of a place of business designated in a license shall be made in accordance with Section 22153 and shall not constitute a new location subject to the requirements of this section.

(Amended by Stats. 2009, Ch. 160, Sec. 15. Effective October 11, 2009.)



22103

At the time of filing the application for a finance lender, broker, or branch office license, the applicant shall pay to the commissioner the sum of one hundred dollars ($100) as a fee for investigating the application, plus the cost of fingerprint processing and the criminal history record check under Section 22101.5, and two hundred dollars ($200) as an application fee. The investigation fee, including the amount for the criminal history record check, and the application fee are not refundable if an application is denied or withdrawn.

(Amended by Stats. 2009, Ch. 160, Sec. 16. Effective October 11, 2009.)



22104

(a) The applicant shall file with the application for a finance lender or broker license financial statements prepared in accordance with generally accepted accounting principles and acceptable to the commissioner that indicate a net worth of at least twenty-five thousand dollars ($25,000). Except as provided in subdivisions (b) and (c), a licensee shall maintain a net worth of at least twenty-five thousand dollars ($25,000) at all times.

(b) A licensed finance lender or broker, that employs one or more mortgage loan originators and that makes residential mortgage loans, shall continuously maintain a minimum net worth of at least two hundred fifty thousand dollars ($250,000).

(c) A licensed finance broker, that employs one or more mortgage loan originators and that arranges, but does not make, residential mortgage loans, shall continuously maintain a minimum net worth of at least fifty thousand dollars ($50,000).

(d) The commissioner may promulgate rules or regulations with respect to the requirements for minimum net worth, as are necessary to accomplish the purposes of this division and comply with the SAFE Act.

(Amended by Stats. 2010, Ch. 287, Sec. 6. Effective January 1, 2011.)



22105

Upon the filing of an application pursuant to Section 22101 and the payment of the fees, the commissioner shall investigate the applicant and its general partners and persons owning or controlling, directly or indirectly, 10 percent or more of the outstanding interests or any person responsible for the conduct of the applicant’s lending activities in this state, if the applicant is a partnership. If the applicant is a corporation, trust, limited liability company, or association, including an unincorporated organization, the commissioner shall investigate the applicant, its principal officers, directors, managing members, and persons owning or controlling, directly or indirectly, 10 percent or more of the outstanding equity securities or any person responsible for the conduct of the applicant’s lending activities in this state. Upon the filing of an application pursuant to Section 22102 and the payment of the fees, the commissioner shall investigate the person responsible for the lending activity of the licensee at the new location described in the application. The investigation may be limited to information that was not included in prior applications filed pursuant to this division. If the commissioner determines that the applicant has satisfied this division and does not find facts constituting reasons for denial under Section 22109, the commissioner shall issue and deliver a license to the applicant.

For the purposes of this section, “principal officers” shall mean president, chief executive officer, treasurer, and chief financial officer, as may be applicable, and any other officer with direct responsibility for the conduct of the applicant’s lending activities within the state.

(Amended by Stats. 2007, Ch. 101, Sec. 19. Effective January 1, 2008.)



22105.1

(a) An applicant for a mortgage loan originator license shall apply by submitting the uniform form prescribed for such purpose by the Nationwide Mortgage Licensing System and Registry. The commissioner may require the submission of additional information or supporting documentation to the department.

(b) Section 461 of the Business and Professions Code shall not be applicable to the Department of Corporations when using a national uniform application adopted or approved for use by the Nationwide Mortgage Licensing System and Registry in connection with the SAFE Act.

(c) In connection with an application for a license as a mortgage loan originator, the applicant shall, at a minimum, furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant’s identity, including the following:

(1) Fingerprint images and related information, for purposes of performing a federal, or both a state and federal, criminal history background check.

(2) Personal history and experience in a form prescribed by the Nationwide Mortgage Licensing System and Registry, including the submission of authorization for the Nationwide Mortgage Licensing System and Registry and the commissioner to obtain both of the following:

(A) An independent credit report obtained from a consumer reporting agency.

(B) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

(d) The commissioner may ask the Nationwide Mortgage Licensing System and Registry to obtain state criminal history background check information on applicants described in subdivision (a) using the procedures set forth in subdivisions (e) and (f).

(e) If the Nationwide Mortgage Licensing System and Registry electronically submits fingerprint images and related information, as required by the Department of Justice, for an applicant for a mortgage loan originator license, for the purposes of obtaining information as to the existence and content of a record of state convictions and state arrests and to the existence and content of a record of state arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal, the Department of Justice shall provide an electronic response to the Nationwide Mortgage Licensing System and Registry pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code, and shall provide the same electronic response to the commissioner.

(f) The Nationwide Mortgage Licensing System and Registry may request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in subdivision (a). The Department of Justice shall provide the same electronic response to the commissioner.

(g) The Department of Justice shall charge a fee sufficient to cover the cost of processing the requests described in this section.

(Added by Stats. 2009, Ch. 160, Sec. 18. Effective October 11, 2009.)



22105.2

(a) The commissioner is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this division.

(b) For the purpose of participating in the Nationwide Mortgage Licensing System and Registry, the commissioner is authorized to waive or modify, in whole or in part, by rule, regulation, or order, any or all of the requirements of this division and to establish new requirements as reasonably necessary to participate in the Nationwide Mortgage Licensing System and Registry.

(c) The commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting information from, and distributing information to, the Department of Justice or any governmental agency.

(d) The commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source so directed by the commissioner.

(e) The commissioner shall establish a process where applicants and licensees may challenge information entered into the Nationwide Mortgage Licensing System and Registry by the commissioner.

(Added by Stats. 2009, Ch. 160, Sec. 19. Effective October 11, 2009.)



22105.3

(a) Except as otherwise provided in Section 1512 of the SAFE Act, the requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to that information or material, shall continue to apply to the information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law.

(b) For these purposes, the commissioner is authorized to enter agreements or share arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, or other associations representing governmental agencies as established by rule, regulation, or order of the commissioner.

(c) Information or material that is subject to a privilege or confidentiality under subdivision (a) shall not be subject to the following:

(1) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the state.

(2) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to the information or material, the person to whom the information or material pertains waives, in whole or in part, in the discretion of the person, that privilege.

(3) This section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the Nationwide Mortgage Licensing System and Registry for access by the public.

(Added by Stats. 2009, Ch. 160, Sec. 20. Effective October 11, 2009.)



22105.4

The commissioner shall regularly report violations of this division, as well as enforcement actions and other relevant information, to the Nationwide Mortgage Licensing System and Registry, to the extent that information is public record.

(Added by Stats. 2009, Ch. 160, Sec. 21. Effective October 11, 2009.)



22106

(a) The finance lender or broker license shall state the name of the licensee, and if the licensee is a partnership, the names of its general partners, and if a corporation or an association, the date and place of its incorporation or organization, and the address of the licensee’s principal business location. On the approval and licensing of a location pursuant to Section 22101 or 22102, the commissioner shall issue an original license endorsed to show the address of the authorized location and, if applicable, the name of the subsidiary corporation licensed to operate the location. The license shall state whether the licensee is licensed as a finance lender or a broker.

(b) An application for a license for a business location outside this state shall constitute an agreement by the applicant to do all of the following:

(1) Make the licensee’s books, accounts, papers, records, and files available to the commissioner or the commissioner’s representatives in this state.

(2) Pay the reasonable expenses for travel, meals, and lodging of the commissioner or the commissioner’s representatives incurred during any investigation or examination made at the licensee’s location outside this state.

A licensee located outside this state is not required to maintain books and records regarding licensed loans separate from those for other loans if the licensed loans can be readily identified.

(Amended by Stats. 2009, Ch. 160, Sec. 22. Effective October 11, 2009.)



22107

(a) Each finance lender and broker licensee shall pay to the commissioner its pro rata share of all costs and expenses, including the costs and expenses associated with the licensing of mortgage loan originators it employs, reasonably incurred in the administration of this division, as estimated by the commissioner, for the ensuing year and any deficit actually incurred or anticipated in the administration of the program in the year in which the assessment is made. The pro rata share shall be the proportion that a licensee’s gross income bears to the aggregate gross income of all licensees as shown by the annual financial reports to the commissioner, for the costs and expenses remaining after the amount assessed pursuant to subdivision (c).

(b) On or before the 30th day of September in each year, the commissioner shall notify each licensee of the amount assessed and levied against it and that amount shall be paid by October 31. If payment is not made by October 31, the commissioner shall assess and collect a penalty, in addition to the assessment, of 1 percent of the assessment for each month or part of a month that the payment is delayed or withheld.

(c) In the levying and collection of the assessment, a licensee shall neither be assessed for nor be permitted to pay less than two hundred fifty dollars ($250) per licensed location per year.

(d) If a licensee fails to pay the assessment on or before the 31st day of October, the commissioner may by order summarily suspend or revoke the certificate issued to the licensee. If, after an order is made, a request for hearing is filed in writing within 30 days, and a hearing is not held within 60 days thereafter, the order is deemed rescinded as of its effective date. During any period when its certificate is revoked or suspended, a finance lender or broker licensee and any mortgage loan originator licensee employed by the finance lender or broker shall not conduct business pursuant to this division except as may be permitted by order of the commissioner. However, the revocation, suspension, or surrender of a certificate shall not affect the powers of the commissioner as provided in this division.

(e) The commissioner shall, by rule, establish the timelines, fees, and assessments applicable to applicants for original mortgage loan originator licenses, license renewals, and license changes under this division.

(f) Notwithstanding subdivisions (a) to (e), inclusive, the commissioner may by rule require licensees to pay assessments through the Nationwide Mortgage Licensing System and Registry.

(Amended by Stats. 2010, Ch. 287, Sec. 7. Effective January 1, 2011.)



22108

(a) The commissioner may by rule require licensees to file, at the times that he or she may specify, the information that he or she may reasonably require regarding any changes in the information provided in any application filed pursuant to this division.

(b) The commissioner may by rule require a licensee to file information through the Nationwide Mortgage Licensing System and Registry.

(Amended by Stats. 2009, Ch. 160, Sec. 23.5. Effective October 11, 2009.)



22109

(a) Upon reasonable notice and opportunity to be heard, the commissioner may deny the application for a finance lender or broker license for any of the following reasons:

(1) A false statement of a material fact has been made in the application.

(2) The applicant or an officer, director, general partner, person responsible for the applicant’s lending activities in this state, or person owning or controlling, directly or indirectly, 10 percent or more of the outstanding interests or equity securities of the applicant has, within the last 10 years, been convicted of or pleaded nolo contendere to a crime, or committed an act involving dishonesty, fraud, or deceit, if the crime or act is substantially related to the qualifications, functions, or duties of a person engaged in business in accordance with this division.

(3) The applicant or an officer, director, general partner, person responsible for the applicant’s lending activities in this state, or person owning or controlling, directly or indirectly, 10 percent or more of the outstanding interests or equity securities of the applicant has violated any provision of this division or the rules thereunder or any similar regulatory scheme of the State of California or a foreign jurisdiction.

(4) The applicant employs a mortgage loan originator who is not licensed, or has not initiated an application to become licensed, pursuant to this division.

(b) The application shall be considered withdrawn within the meaning of this section if the applicant fails to respond to a written notification of a deficiency in the application within 90 days of the date of the notification.

(c) The commissioner shall, within 60 days from the filing of a full and complete application for a license with the fees, either issue a license or file a statement of issues prepared in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2009, Ch. 160, Sec. 24. Effective October 11, 2009.)



22109.1

(a) The commissioner shall deny an application for a mortgage loan originator license unless the commissioner makes, at a minimum, the following findings:

(1) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction, except that a subsequent formal vacation of a revocation shall not be deemed a revocation.

(2) (A) The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court during the seven-year period preceding the date of the application for licensing and registration, or at any time preceding the date of application, if the felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering. Whether a particular crime is classified as a felony shall be determined by the law of the jurisdiction in which an individual is convicted.

(B) For purposes of this paragraph, an expunged or pardoned felony conviction shall not require denial of an application. However, the commissioner may consider the underlying crime, facts, or circumstances of an expunged or pardoned felony conviction when determining the eligibility of an applicant for licensure under this paragraph or paragraph (3).

(3) The applicant has demonstrated such financial responsibility, character, and general fitness as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this division.

(4) The applicant has completed the prelicensing education requirement described in Section 22109.2.

(5) The applicant has passed a written test that meets the test requirement described in Section 22109.3.

(6) The applicant is employed by, and subject to the supervision of, a finance lender or broker that has obtained a license from the commissioner pursuant to this division.

(b) Before denying a license under this section, the commissioner shall proceed as prescribed by Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and shall have all the powers granted under that chapter.

(Amended by Stats. 2011, Ch. 444, Sec. 3. Effective January 1, 2012.)



22109.2

(a) An applicant for a mortgage loan originator license shall complete at least 20 hours of education approved in accordance with subdivision (b). The education shall include at least the following:

(1) Three hours of instruction on federal law and regulations.

(2) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues.

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(4) Two hours of training related to relevant California law and regulations.

(b) For purposes of subdivision (a), prelicensing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry. Review and approval of a prelicensing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any prelicensing education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the applicant or an entity that is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of the employer or entity.

(d) Prelicensing education may be offered either in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e) The prelicensing education requirements approved by the Nationwide Mortgage Licensing System and Registry for any state other than California shall be accepted as credit toward completion of prelicensing education requirements in California.

(f) An individual previously licensed under this division as a mortgage loan originator, applying to be licensed again, shall prove that he or she has completed all of the continuing education requirements for the year in which the license was last held.

(Amended by Stats. 2014, Ch. 123, Sec. 1. Effective January 1, 2015.)



22109.3

(a) An applicant for a mortgage loan originator license shall pass a qualified written test developed or otherwise deemed acceptable by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry.

(b) A written test shall not be treated as a qualified written test for purposes of subdivision (a) unless the test adequately measures the applicant’s knowledge and comprehension in appropriate subject areas, including all of the following:

(1) Ethics.

(2) Federal law and regulation relating to mortgage origination.

(3) State law and regulation relating to mortgage origination.

(4) Federal and state law and regulation, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(c) Nothing in this section shall prohibit a test provider approved by the Nationwide Mortgage Licensing System and Registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(d) An individual shall not be considered to have passed a qualified written test administered pursuant to this section unless the individual achieves a test score of not less than 75 percent of correct answers to questions.

(e) An individual who fails the qualified written test may retake the test up to three consecutive times, although at least 30 days shall pass between each retesting.

(f) An applicant who fails three consecutive retests shall wait at least six months before retesting.

(g) A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer shall retake the test, not taking into account any time during which the individual is a registered mortgage loan originator.

(Amended by Stats. 2014, Ch. 123, Sec. 2. Effective January 1, 2015.)



22109.4

(a) A mortgage loan originator shall comply with the requirements of this section on or before December 31 of every year.

(b) The minimum standards for license renewal for a mortgage loan originator shall include the following:

(1) The mortgage loan originator continues to meet the minimum standards for license issuance under Section 22109.1.

(2) The mortgage loan originator has satisfied the annual continuing education requirements described in Section 22109.5.

(3) The mortgage loan originator, or the finance lender or broker employing the mortgage loan originator, has paid all required fees for renewal of the license as provided in Section 22107.

(c) The license of a mortgage loan originator failing to satisfy the minimum standards for license renewal shall expire at midnight on December 31, except as provided in subdivision (h) of Section 22109.5. The commissioner may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the Nationwide Mortgage Licensing System and Registry.

(Amended by Stats. 2010, Ch. 287, Sec. 9. Effective January 1, 2011.)



22109.5

(a) A licensed mortgage loan originator shall complete at least eight hours of continuing education approved in accordance with subdivision (b). The continuing education shall include at least the following:

(1) Three hours of instruction on federal law and regulations.

(2) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues.

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(4) One hour of training related to relevant California law and regulations.

(b) For purposes of this section, continuing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry. Review and approval of a continuing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of the employer or entity.

(d) Continuing education may be offered in a classroom, online, and by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e) Except as provided in subdivision (i), a licensed mortgage loan originator:

(1) May only receive credit for a continuing education course in the year in which the course is taken.

(2) May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(f) A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator’s own annual continuing education requirement at the rate of two hours credit for every one hour taught.

(g) A person who has successfully completed continuing education requirements approved by the Nationwide Mortgage Licensing System and Registry for any state other than California shall be granted credit toward completion of continuing education requirements in California.

(h) A licensed mortgage loan originator who subsequently becomes unlicensed shall complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

(i) A person meeting the requirements of paragraphs (1) and (3) of subdivision (b) of Section 22109.4 may correct any deficiency in continuing education as established by rule or regulation of the commissioner.

(Amended by Stats. 2014, Ch. 123, Sec. 3. Effective January 1, 2015.)



22109.6

In addition to any other duties imposed upon the commissioner by law, the commissioner shall require mortgage loan originators to be licensed and registered through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement, the commissioner is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the commissioner may establish by rule, regulation, or order, requirements as necessary, including, but not limited to, the following:

(a) Background information for the following:

(1) Criminal history through fingerprint or other databases.

(2) Civil or administrative records.

(3) Credit history.

(4) Any other information as deemed necessary by the Nationwide Mortgage Licensing System and Registry.

(b) The payment of fees to apply for or renew licenses through the Nationwide Mortgage Licensing System and Registry.

(c) The setting or resetting as necessary of renewal or reporting dates.

(d) Requirements for amending or surrendering a license or any other activities as the commissioner deems necessary for participation in the Nationwide Mortgage Licensing System and Registry.

(Added by Stats. 2009, Ch. 160, Sec. 30. Effective October 11, 2009.)



22110

The proceedings for a denial of a license shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner has all the powers granted therein.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22111

All money paid or collected under this division shall be deposited in the State Treasury to the credit of the State Corporations Fund. The administration of this division shall be supported out of the State Corporations Fund.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22112

(a) A licensee shall maintain a surety bond in accordance with this subdivision in a minimum amount of twenty-five thousand dollars ($25,000). The bond shall be payable to the commissioner and issued by an insurer authorized to do business in this state. An original surety bond, including any and all riders and endorsements executed subsequent to the effective date of the bond, shall be filed with the commissioner within 10 days of execution. For licensees with multiple licensed locations, only one surety bond is required. The bond shall be used for the recovery of expenses, fines, and fees levied by the commissioner in accordance with this division or for losses or damages incurred by borrowers or consumers as the result of a licensee’s noncompliance with the requirements of this division.

(b) When an action is commenced on a licensee’s bond, the commissioner may require the filing of a new bond. Immediately upon recovery of any action on the bond, the licensee shall file a new bond. Failure to file a new bond within 10 days of the recovery on a bond, or within 10 days after notification by the commissioner that a new bond is required, constitutes sufficient grounds for the suspension or revocation of the license.

(c) The commissioner may by rule require a higher bond amount for a licensee who employs one or more mortgage loan originators and who makes or arranges residential mortgage loans, based on the dollar amount of residential mortgage loans originated by that licensee and any mortgage loan originators employed by that licensee. Every mortgage loan originator employed by the licensee shall be covered by the surety bond.

(Amended by Stats. 2010, Ch. 287, Sec. 10. Effective January 1, 2011.)






ARTICLE 4 - Regulations

22150

The commissioner may make general rules and regulations and specific rulings, demands, and findings for the enforcement of this division, in addition to, and within the general purposes of, this division.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22151

(a) A finance lender license, broker license, and the license of every mortgage loan originator employed by a lender or finance broker, along with any currently effective order of the commissioner approving a different name pursuant to Section 22155, shall be conspicuously posted in the place of business authorized by the license.

(b) A license is not transferable or assignable. A license issued to a partnership or a limited partnership is not transferred or assigned within the meaning of this section by the death, withdrawal, or admission of a partner, general partner, or limited partner, unless the death, withdrawal, or admission dissolves the partnership to which the license was issued.

(Amended by Stats. 2009, Ch. 160, Sec. 31. Effective October 11, 2009.)



22152

A finance lender or broker licensee shall maintain only one place of business under a duplicate or original license issued pursuant to Section 22101 or 22102. The commissioner may issue more than one license to the same licensee upon compliance with all the provisions of this division governing an original issuance of a license.

(Amended by Stats. 2009, Ch. 160, Sec. 32. Effective October 11, 2009.)



22153

(a) If a finance lender or broker licensee seeks to change its place of business to a street address other than that designated in its license, the licensee shall provide notice to the commissioner at least 10 days prior to the change. The commissioner shall notify the licensee within 10 days if the commissioner disapproves the change, and if the commissioner does not notify the licensee of disapproval within 10 days, the change in address shall be deemed approved. The commissioner may require an applicant to submit its application to change its place of business through the Nationwide Mortgage Licensing System and Registry.

(b) If notice is not given at least 10 days prior to the change of a street address of a place of business, as required by subdivision (a), or notice is not given at least 10 days prior to engaging in business at a new location, as required by Section 22102, the commissioner may assess a civil or administrative penalty on the licensee not to exceed five hundred dollars ($500).

(Amended by Stats. 2009, Ch. 160, Sec. 33. Effective October 11, 2009.)



22154

(a) No licensee shall conduct the business of making loans under this division within any office, room, or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, except as is authorized in writing by the commissioner upon the commissioner’s finding that the character of the other business is such that the granting of the authority would not facilitate evasions of this division or of the rules and regulations made pursuant to this division. An authorization once granted remains in effect until revoked by the commissioner. The commissioner may authorize the other business through the Nationwide Mortgage Licensing System and Registry.

(b) The products or services of an affiliated corporation of the licensee that is a supervised financial institution, or a parent or subsidiary of a supervised financial institution that is an affiliate of the licensee, may be provided, offered, or sold at the licensed location of the licensee without authorization by the commissioner pursuant to subdivision (a) if (1) the activity is not prohibited by, or in violation of, the laws applicable to the affiliate or supervised financial institution, and (2) the products and services are not offered and sold in a manner that restricts the ability of the borrower or customer to individually select or reject a product or service that is offered.

(c) The following definitions govern the construction of this section:

(1) “Affiliated” or “affiliate” means the following: A corporation is an affiliate of, or a corporation is affiliated with, another specified corporation if it directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the other specified corporation.

(2) “Supervised financial institution” means any commercial bank, industrial bank, credit card bank, trust company, savings and loan association, savings bank, credit union, California finance lender, residential mortgage lender or servicer, or insurer, provided that the institution is subject to supervision by an official or agency of this state or of the United States.

(Amended by Stats. 2009, Ch. 160, Sec. 34. Effective October 11, 2009.)



22155

No finance lender, broker, or mortgage loan originator licensee shall transact the business licensed or make any loan provided for by this division under any other name or at any other place of business than that named in the license except pursuant to a currently effective written order of the commissioner authorizing the other name or other place of business. The commissioner’s order, while effective, shall be deemed to amend the original license issued pursuant to Section 22105 or 22109.1. Notwithstanding any provision of this section, a licensee may make any loan and engage in any other business provided for by this division, other than the business described in subdivision (b) of Section 22154, at a place other than the licensed location under either of the following conditions:

(a) The borrower requests, either orally or in writing, that a loan be initiated or made at a location other than the licensee’s licensed location. The use by the licensee of a preprinted solicitation form returned to the licensee by the borrower shall not constitute a request by the borrower that a loan be initiated or made at a location other than the licensee’s licensed location.

(b) The licensee makes a solicitation or advertises for, or makes an offer of, a loan displayed on “home pages” or similar methods by the licensee on the Internet, the World Wide Web, or similar proprietary or common carrier electronic systems, and the prospective borrower may transmit information over these electronic systems to the licensee in connection with the licensee’s offer to make a loan.

(Amended by Stats. 2009, Ch. 160, Sec. 35. Effective October 11, 2009.)



22156

Finance lender, broker, and mortgage loan originator licensees shall keep and use in their business, books, accounts, and records which will enable the commissioner to determine if the licensee is complying with the provisions of this division and with the rules and regulations made by the commissioner. On any loan secured by real property in which loan proceeds were disbursed to an independent escrowholder, the licensee shall retain records and documents as set forth by rules of the commissioner adopted pursuant to Section 22150. Upon request of the commissioner, licensees shall file an authorization for disclosure to the commissioner of financial records of the licensed business pursuant to Section 7473 of the Government Code.

(Amended by Stats. 2009, Ch. 160, Sec. 36. Effective October 11, 2009.)



22157

Finance lender, broker, and mortgage loan originator licensees shall preserve their books, accounts, and records, including cards used in the card system, if any, for at least three years after making the final entry on any loan recorded therein.

(Amended by Stats. 2009, Ch. 160, Sec. 37. Effective October 11, 2009.)



22158

Nothing contained in Sections 22156 and 22157 shall require the maintenance or preservation of original records, provided that any information requested by the commissioner can be furnished within 48 hours, excluding Saturdays, Sundays, and holidays as defined in Sections 6700 and 6701 of the Government Code.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22159

(a) Each finance lender and broker licensee shall file an annual report with the commissioner, on or before the 15th day of March, giving the relevant information that the commissioner reasonably requires concerning the business and operations conducted by the licensee within the state during the preceding calendar year for each licensed place of business. The individual annual reports filed pursuant to this section shall be made available to the public for inspection except, upon request in the annual report to the commissioner, the balance sheet contained in the annual report of a sole proprietor or any other nonpublicly traded persons. “Nonpublicly traded person” for purposes of this section means persons with securities owned by 35 or fewer individuals. The report shall be made under oath and in the form prescribed by the commissioner.

(b) A licensee shall make other special reports that may be required by the commissioner.

(c) The commissioner may require a licensee that employs one or more mortgage loan originators to submit to the Nationwide Mortgage Licensing System and Registry reports of condition, which shall be in the form and shall contain the information as the Nationwide Mortgage Licensing System and Registry may require.

(d) The commissioner may by rule or order require a mortgage loan originator to submit reports of condition to the Nationwide Mortgage Licensing System and Registry, in lieu of the reports of condition required of his or her employer pursuant to subdivision (c).

(Amended by Stats. 2009, Ch. 160, Sec. 38. Effective October 11, 2009.)



22159.5

(a) The commissioner may, as he or she deems necessary, require licensees to provide reports concerning their residential mortgage loan servicing activities, including, but not limited to, information similar to that collected in connection with the Mortgage Servicers Survey, first published by the Department of Corporations in December 2007. The commissioner is additionally authorized to seek and accept information provided on a voluntary basis by residential mortgage loan servicers not subject to the commissioner’s jurisdiction. The commissioner shall post only aggregated survey results on the department’s Internet Web site, and shall note the number of loan servicers submitting data included in the aggregated totals and the estimated percentage of outstanding mortgage loans to Californians that are serviced by these loan servicers, to the extent information on the number of outstanding loans is available from a reliable source. Nothing in this section is intended to reduce or change the commissioner’s authority to request and demand reports under Sections 22150 and 22159.

(b) For purposes of this section, “mortgage loan servicing activity” means receiving more than three installment payments of principal, interest, or other amounts placed in escrow, pursuant to the terms of a mortgage loan, and performing services relating to that receipt or the enforcement of its receipt, on behalf of the holder of the note evidencing that loan.

(Added by Stats. 2008, Ch. 277, Sec. 1. Effective January 1, 2009.)



22160

The commissioner shall make and file annually with the Department of Corporations as a public record a composite of the annual reports and any comments on the reports that he or she deems to be in the public interest.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22161

No person subject to this division shall do any of the following:

(a) Make a materially false or misleading statement or representation to a borrower about the terms or conditions of that borrower’s loan, when making or brokering the loan.

(b) Advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast in any manner, any statement or representation with regard to the business subject to the provisions of this division, including the rates, terms, or conditions for making or negotiating loans, that is false, misleading, or deceptive, or that omits material information that is necessary to make the statements not false, misleading, or deceptive, or in the case of a licensee, that refers to the supervision of the business by the state or any department or official of the state.

(c) Commit an act in violation of Section 1695.13 of the Civil Code.

(d) Engage in any act in violation of Section 17200 of the Business and Professions Code.

(e) Knowingly misrepresent, circumvent, or conceal, through subterfuge or device, any material aspect or information regarding a transaction to which the person is a party.

(f) Commit an act that constitutes fraud or dishonest dealings.

(Amended by Stats. 2013, Ch. 243, Sec. 2. Effective January 1, 2014.)



22162

No licensee shall place an advertisement disseminated primarily in this state for a loan unless the licensee discloses in the printed text of the advertisement, or in the oral text in the case of a radio or television advertisement, the license under which the loan would be made or arranged.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22163

The commissioner may require that rates of charge, if stated by a licensee, be stated fully and clearly in the manner that the commissioner deems necessary to prevent misunderstanding by prospective borrowers.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22164

If any person engaged in the business regulated by this division refers in any advertising to rates of interest, charges, or cost of loans, the commissioner shall require that the rates, charges, or costs are stated fully and clearly in the manner that he or she deems necessary to give adequate information to prospective borrowers. If the rates or costs advertised do not apply to loans of all classes made or negotiated by the person, this fact shall be clearly indicated in the advertisement.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22165

No advertising copy shall be used after its use has been disapproved by the commissioner and the licensee is notified in writing of the disapproval. The commissioner may by order direct any licensee to submit advertising copy to the commissioner for review prior to use.

(Amended by Stats. 2010, Ch. 640, Sec. 1. Effective January 1, 2011.)



22166

The commissioner may require licensees to maintain a file of all advertising copy for a period of two years from the date of its use. The file shall be available to the commissioner upon request.

(Amended by Stats. 2010, Ch. 640, Sec. 2. Effective January 1, 2011.)



22167

A licensed finance lender may act as a broker as defined in Section 22004 at its licensed place of business without obtaining an additional license as a broker under this division provided the licensee has notified the commissioner of the action in writing.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22168

(a) The commissioner may, after appropriate notice and opportunity for hearing, suspend for a period not to exceed 12 months or bar a person from any position of employment with a licensee if the commissioner finds that the person has willfully used or claimed without authority a designation or certification of special education, practice, or skill that the person has not attained, or willfully held out to the public a confusingly similar designation or certification for the purpose of misleading the public regarding his or her qualifications or experience.

(b) Within 15 days from the date of a notice of intention to issue an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code). Upon receiving a request, the matter shall be set for hearing to commence within 30 days after receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of the notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing.

(c) Upon receipt of a notice of intention to issue an order pursuant to subdivision (a), the person who is the subject of the proposed order is immediately prohibited from engaging in any activities subject to licensure under this division.

(d) Persons suspended or barred under this section are prohibited from participating in any business activity of a licensed finance lender, broker, or mortgage loan originator, and from engaging in any business activity on the premises where a licensed finance lender, broker, or mortgage loan originator is conducting its business. This subdivision shall not be construed to prohibit suspended or barred persons from having their personal transactions processed by a licensed finance lender, broker, or mortgage loan originator.

(Amended by Stats. 2009, Ch. 160, Sec. 39. Effective October 11, 2009.)



22169

(a) The commissioner may, after appropriate notice and opportunity for hearing, by order, censure or suspend for a period not exceeding 12 months, or bar from any position of employment, management, or control any finance lender, broker, mortgage loan originator, or any other person, if the commissioner finds either of the following:

(1) That the censure, suspension, or bar is in the public interest and that the person has committed or caused a violation of this division or rule or order of the commissioner, which violation was either known or should have been known by the person committing or causing it or has caused material damage to the finance lender, broker, or mortgage loan originator, or to the public.

(2) That the person has been convicted of or pleaded nolo contendere to any crime, or has been held liable in any civil action by final judgment, or any administrative judgment by any public agency, if that crime or civil or administrative judgment involved any offense involving dishonesty, fraud, or deceit, or any other offense reasonably related to the qualifications, functions, or duties of a person engaged in the business in accordance with the provisions of this division.

(b) Within 15 days from the date of a notice of intention to issue an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) of Division 3 of Title 2 of the Government Code). Upon receipt of a request, the matter shall be set for hearing to commence within 30 days after such receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of such notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing.

(c) Upon receipt of a notice of intention to issue an order pursuant to this section, the person who is the subject of the proposed order is immediately prohibited from engaging in any activities subject to licensure under the law.

(d) Persons suspended or barred under this section are prohibited from participating in any business activity of a finance lender, broker, or mortgage loan originator, and from engaging in any business activity on the premises where a finance lender, broker, or mortgage loan originator is conducting business.

(Amended by Stats. 2009, Ch. 160, Sec. 40. Effective October 11, 2009.)



22170

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner or the Nationwide Mortgage Licensing System and Registry during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Amended by Stats. 2009, Ch. 160, Sec. 40.5. Effective October 11, 2009.)



22171

(a) The commissioner shall apply the guidance on nontraditional mortgage product risks published on November 14, 2006, by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators, and the Statement on Subprime Mortgage Lending published on July 17, 2007, by the aforementioned entities and the National Association of Consumer Credit Administrators, to licensees.

(b) The commissioner may adopt emergency and final regulations to clarify the application of this section as soon as possible.

(c) A finance lender or broker licensee shall adopt and adhere to policies and procedures that are reasonably intended to achieve the objectives set forth in the documents described in subdivision (a). A mortgage loan originator licensee shall adhere to policies and procedures developed by its employer in accordance with this division and applicable federal law and regulation.

(Amended by Stats. 2009, Ch. 160, Sec. 41. Effective October 11, 2009.)



22172

(a) The commissioner may do one or more of the following:

(1) Deny, suspend, revoke, condition, or decline to renew a mortgage loan originator license for a violation of this division, or any rules or regulations adopted thereunder.

(2) Deny, suspend, revoke, condition, or decline to renew a mortgage loan originator license if an applicant or licensee fails at any time to meet the requirements of Section 22109.1 or 22109.4, or withholds information or makes a material misstatement in an application for a license or license renewal.

(3) Order restitution against a mortgage loan originator or any finance lender or broker licensee employing a mortgage loan originator for a violation of this division.

(4) Impose fines on a mortgage loan originator or any finance lender or broker licensee employing a mortgage loan originator pursuant to subdivisions (b), (c), and (d).

(5) Issue orders or directives to mortgage loan originators under this division as follows:

(A) Order or direct a mortgage loan originator or any finance lender or broker licensee employing a mortgage loan originator to desist and refrain from conducting business, including immediate temporary orders to desist and refrain.

(B) Order or direct a mortgage loan originator or any finance lender or broker licensee employing a mortgage loan originator to cease any harmful activities or violations of this division, including immediate temporary orders to desist and refrain.

(C) Enter immediate temporary orders to cease business under a license issued pursuant to the authority granted under Section 22100 if the commissioner determines that the license was erroneously granted or the mortgage loan originator is currently in violation of this division.

(D) Order or direct any other affirmative action as the commissioner deems necessary.

(b) The commissioner may impose a civil penalty on a mortgage loan originator or any finance lender or broker licensee employing a mortgage loan originator, if the commissioner finds, on the record after notice and opportunity for hearing, that the mortgage loan originator or any finance lender or broker licensee employing a mortgage loan originator has violated or failed to comply with any requirement of this division or any regulation prescribed by the commissioner under this division or order issued under authority of this division.

(c) The maximum amount of penalty for each act or omission described in subdivision (b) shall be twenty-five thousand dollars ($25,000).

(d) Each violation or failure to comply with any directive or order of the commissioner is a separate and distinct violation or failure.

(Added by Stats. 2009, Ch. 160, Sec. 41.5. Effective October 11, 2009.)









CHAPTER 2 - Consumer Loans

ARTICLE 1 - Definitions

22200

“Charges” include the aggregate interest, fees, bonuses, commissions, brokerage, discounts, expenses, and other forms of costs charged, contracted for, or received by a licensee or any other person in connection with the investigating, arranging, negotiating, procuring, guaranteeing, making, servicing, collecting, and enforcing of a loan or forbearance of money, credit, goods, or things in action, or any other service rendered.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22201

“Charges” include any profit or advantage of any kind that a licensee may contract for, collect, receive, or obtain by a collateral sale, purchase, or agreement, in connection with negotiating, arranging, making, or otherwise in connection with any loan.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22202

“Charges” do not include any of the following:

(a) Commissions received as a licensed insurance agent or broker in connection with insurance written as provided in Section 22313.

(b) Amounts not in excess of the amounts specified in subdivision (c) of Section 3068 of the Civil Code paid to holders of possessory liens, imposed pursuant to Chapter 6.5 (commencing with Section 3067) of Title 14 of Part 4 of Division 3 of the Civil Code, to release motor vehicles that secure loans subject to this division.

(c) Court costs, excluding attorney’s fees, incurred in a suit and recovered against a debtor who defaults on his or her loan.

(d) Fees paid to a licensee for the privilege of participating in an open-end credit program, which fees are to cover administrative costs and are imposed upon executing the open-end loan agreement and on annual renewal dates or anniversary dates thereafter.

(e) Amounts received by a licensee from a seller, from whom the borrower obtains money, goods, labor, or services on credit, in connection with a transaction under an open-end credit program that are paid or deducted from the loan proceeds paid to the seller at the direction of the borrower and which are an obligation of the seller to the licensee for the privilege of allowing the seller to participate in the licensee’s open-end credit program. Amounts received by a licensee from a seller pursuant to this subdivision may not exceed 6 percent of the loan proceeds paid to the seller at the direction of the borrower.

(f) Actual and necessary fees not exceeding five hundred dollars ($500) paid in connection with the repossession of a motor vehicle to repossession agencies licensed pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code provided that the licensee complies with Sections 22328 and 22329, and actual fees paid to a licensee in conformity with Sections 26751 and 41612 of the Government Code in an amount not exceeding the amount specified in those sections of the Government Code.

(g) Moneys paid to, and commissions and benefits received by, a licensee for the sale of goods, services, or insurance, whether or not the sale is in connection with a loan, that the buyer by a separately signed authorization acknowledges is optional, if sale of the goods, services, or insurance has been authorized pursuant to Section 22154.

(Amended by Stats. 1998, Ch. 582, Sec. 3. Effective January 1, 1999.)



22203

“Consumer loan” means a loan, whether secured by either real or personal property, or both, or unsecured, the proceeds of which are intended by the borrower for use primarily for personal, family, or household purposes. For purposes of determining whether a loan is a consumer loan, the lender may rely on any written statement of intended purposes signed by the borrower. The statement may be a separate statement signed by the borrower, or may be contained in a loan application or other document signed by the borrower. The lender shall not be required to ascertain that the proceeds of the loan are used in accordance with the statement of intended purposes. Nothing in this section shall authorize the taking of real property as security, except as specified in Section 22330.

(Amended by Stats. 1999, Ch. 347, Sec. 1. Effective January 1, 2000.)



22204

(a) In addition to the definition of consumer loan in Section 22203, a “consumer loan” also means a loan of a principal amount of less than five thousand dollars ($5,000), the proceeds of which are intended by the borrower for use primarily for other than personal, family, or household purposes.

For purposes of determining whether a loan is or is not a consumer loan, the lender may rely on any written statement of intended purposes signed by the borrower. The statement may be a separate statement signed by the borrower or may be contained in a loan application or other document signed by the borrower. The lender shall not be required to ascertain that the proceeds of the loan are used in accordance with the statement of intended purposes.

(b) A consumer loan under this section is a loan secured in the manner provided for in this division if it is secured, in whole or in part, by any lien on, security interest in, assignment of, or power of attorney relative to income arising from the operation of a business by the borrower, such as accounts, and chattel paper, including the right to payment for accounts or chattel paper sold by the borrower prior to or contemporaneously with the making of the loan.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)






ARTICLE 2 - Exemptions

22250

(a) The following sections do not apply to any loan of a bona fide principal amount of ten thousand dollars ($10,000) or more, or to a duly licensed finance lender in connection with any such loan or loans, if the provisions of this section are not used for the purpose of evading this division: Sections 22154, 22155, 22307, 22313, 22314, 22315, and 22752, and the sections enumerated in subdivision (b).

(b) The following sections do not apply to any loan of a bona fide principal amount of five thousand dollars ($5,000) or more, or to a duly licensed finance lender in connection with any such loan or loans, if the provisions of this section are not used for the purpose of evading this division: Sections 22201, 22202, 22300, 22305, and 22306, subdivision (a) of Section 22307, and Sections 22309, 22320.5, 22322, 22323, 22325, 22326, 22327, 22334, 22400, and 22751.

(Amended by Stats. 1998, Ch. 104, Sec. 1. Effective January 1, 1999.)



22251

Any section that refers to this section does not apply to any loan of the bona fide principal amount specified in the regulatory ceiling provision of that section or more if that provision is not used for the purpose of evading this division. In determining under Section 22250, 22303, or 22304 or any section that refers to this section whether a loan is a loan of a bona fide principal amount of the amount specified in that section or more and whether the regulatory ceiling provision of that section is used for the purpose of evading this division, the following principles apply:

(a) If a borrower applies for a loan in a bona fide principal amount of less than the specified amount and a loan to that borrower of a bona fide principal amount of the specified amount or more if made by a licensed finance lender, no adequate economic reason for the increase in the size of the loan exists, and by prearrangement or understanding between the borrower and the licensee a substantial payment is to be made upon the loan with the effect of reducing the bona fide principal amount of the loan to less than the specified amount within a short time after the making of the loan other than by reason of a requirement that the loan be paid in substantially equal periodical installments, then the loan shall not be deemed to be a loan of the bona fide principal amount of the specified amount or more and the regulatory ceiling provisions shall be deemed to be used for the purpose of evading this division unless the loan complies with the other provisions of the section that includes the regulatory ceiling provisions.

(b) If a loan made by a licensed finance lender is in a bona fide principal amount of the specified amount or more, the fact that the transaction is in the form of a sale of accounts, chattel paper, goods, or instruments or a lease of goods, or in the form of an advance on the purchase price of any of the foregoing, shall not be deemed to affect the loan or the bona fides of the amount thereof or to indicate that the regulatory ceiling provisions are used for the purpose of evading this division.

(c) For the purposes of determining whether the loan amount exceeds a regulatory ceiling, the “bona fide principal amount” shall not be comprised of any charges or any other fees or recompense specified in Sections 22200, 22201 (including, but not limited to, amounts paid for insurance of the types specified in Sections 22313 and 22314), 22202, 22305, 22316, 22317, 22318, 22319, 22320, 22320.5, and 22336. Nothing in this subdivision shall be construed to prevent those specified charges, fees, and recompense that have been earned and remain unpaid in an existing loan from being considered as part of the bona fide principal amount of a new loan to refinance that existing loan, provided the new loan is not made for the purpose of circumventing a regulatory ceiling provision. This subdivision is intended to define the meaning of “bona fide principal amount” as used in this division solely for the purposes of determining whether the loan amount exceeds a regulatory ceiling, and is not intended to affect the meaning of “principal” for any other purpose.

(Amended by Stats. 1999, Ch. 347, Sec. 2. Effective January 1, 2000.)






ARTICLE 3 - Loan Regulations

22300

No licensee shall directly or indirectly charge, contract for, or receive any interest or charge of any nature unless a loan is made.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22301

(a) No licensee shall directly or indirectly charge, contract for, or receive any interest or charge of any nature with respect to a loan of five thousand dollars ($5,000) or more unless the loan is made.

(b) Notwithstanding subdivision (a), whenever a loan of five thousand dollars ($5,000) or more is not consummated because of the borrower’s failure to disclose outstanding liens or other information essential to making the loan or solely because of the borrower’s failure to complete the loan in accordance with the loan application, a licensee may charge, contract for, and receive an amount equal to the actual expenses incurred by the licensee in connection with the preparation for the loan.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22302

(a) Section 1670.5 of the Civil Code applies to the provisions of a loan contract that is subject to this division.

(b) A loan found to be unconscionable pursuant to Section 1670.5 of the Civil Code shall be deemed to be in violation of this division and subject to the remedies specified in this division.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22303

Every licensee who lends any sum of money may contract for and receive charges at a rate not exceeding the sum of the following:

(a) Two and one-half percent per month on that part of the unpaid principal balance of any loan up to, including, but not in excess of two hundred twenty-five dollars ($225).

(b) Two percent per month on that portion of the unpaid principal balance in excess of two hundred twenty-five dollars ($225) up to, including, but not in excess of nine hundred dollars ($900).

(c) One and one-half percent per month on that part of the unpaid principal balance in excess of nine hundred dollars ($900) up to, including, but not in excess of one thousand six hundred fifty dollars ($1,650).

(d) One percent per month on any remainder of such unpaid balance in excess of one thousand six hundred fifty dollars ($1,650).

This section does not apply to any loan of a bona fide principal amount of two thousand five hundred dollars ($2,500) or more as determined in accordance with Section 22251.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22304

As an alternative to the charges authorized by Section 22303, a licensee may contract for and receive charges at the greater of the following:

(a) A rate not exceeding 1.6 percent per month on the unpaid principal balance.

(b) A rate not exceeding five-sixths of 1 percent per month plus a percentage per month equal to one-twelfth of the annual rate prevailing on the 25th day of the second month of the quarter preceding the quarter in which the loan is made, as established by the Federal Reserve Bank of San Francisco, on advances to member banks under Sections 13 and 13a of the Federal Reserve Act, as now in effect or hereafter from time to time amended, or if there is no single determinable rate for advances, the closest counterpart of this rate as shall be determined by the Commissioner of Financial Institutions. Charges shall be calculated on the unpaid principal balance.

(c) This section does not apply to any loan of a bona fide principal amount of two thousand five hundred dollars ($2,500) or more as determined in accordance with Section 22251.

(Amended by Stats. 2006, Ch. 538, Sec. 176. Effective January 1, 2007.)



22305

In addition to the charges authorized by Section 22303 or 22304, a licensee may contract for and receive an administrative fee, which shall be fully earned immediately upon making the loan, with respect to a loan of a bona fide principal amount of not more than two thousand five hundred dollars ($2,500) at a rate not in excess of 5 percent of the principal amount (exclusive of the administrative fee) or fifty dollars ($50), whichever is less, and with respect to a loan of a bona fide principal amount in excess of two thousand five hundred dollars ($2,500), at an amount not to exceed seventy-five dollars ($75). No administrative fee may be contracted for or received in connection with the refinancing of a loan unless at least one year has elapsed since the receipt of a previous administrative fee paid by the borrower. Only one administrative fee may be contracted for or received until the loan has been repaid in full. For purposes of this section, “bona fide principal amount” shall be determined in accordance with Section 22251.

(Amended by Stats. 1999, Ch. 347, Sec. 3. Effective January 1, 2000.)



22306

No amount in excess of that allowed by this article shall be directly or indirectly charged, contracted for, or received by any person, and the total charges of the finance lender and broker and any other person in the aggregate shall not exceed the maximum rate provided for in this article.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22307

(a) Except as provided in Section 22305 and Article 4 (commencing with Section 22400), all charges on loans made under this division shall be computed and paid only as a percentage per month of the unpaid principal balance or portions thereof, and shall be so expressed in every obligation signed by the borrower. The charges on loans shall be computed on the basis of the number of days actually elapsed. For the purpose of these computations, a month is any period of 30 consecutive days.

(b) The loan contract shall provide for payment of the aggregate amount contracted to be paid in substantially equal periodical installments, the first of which shall be due not less than 15 days nor more than one month and 15 days from the date the loan is made. This subdivision shall not apply to a loan made to a graduate student at an accredited college or university while the student is actively pursuing a study program leading to a postbaccalaureate degree, or to a student loan made by an eligible lender under the Higher Education Act of 1965, as amended (20 U.S.C. Sec. 1070 et seq.), or to a student loan made pursuant to the Public Health Service Act, as amended (42 U.S.C. Sec. 294 et seq.).

(c) This section shall not apply to open-end loans.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22308

Notwithstanding Section 22307, a licensee may contract for and receive charges on the unpaid principal balance at a single annual percentage rate, applied on the basis of the number of days actually elapsed, if the annual rate would produce a finance charge at the maturity of the contract not in excess of the finance charge resulting from the application of the graduated rates specified in Section 22303, when the loan is paid according to its terms, and charges are computed on the basis that a month is any period of 30 consecutive days, as provided in Section 22307; provided, however, that if prepayment in full occurs on or before the third installment date, all charges shall be recomputed as a percentage per month of the unpaid principal balance or portions thereof, based on the number of days actually elapsed.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22309

Except as provided in Section 22305 and Article 4 (commencing with Section 22400), no charges on loans made pursuant to this division shall be paid, deducted, or received in advance, or compounded. However, if part or all of the consideration for a new loan contract is the unpaid balance of a prior loan, the principal amount payable under the new loan contract may include any unpaid interest that has accrued on the prior loan. The unpaid principal balance of a precomputed loan is the balance due after refund or credit of unearned interest as provided in Section 22400. At the time of making the loan, the licensee shall deliver to the borrower, or, at the direction of the borrower, deliver to another person, an amount equal to the face value of the loan and the note evidencing the loan.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22310

(a) Except for a rebate or refund pursuant to any administrative, civil, or criminal action, or any act of the commissioner, a rebate or refund required to be made upon payment in full of a loan pursuant to this division need not be made if the aggregate of all rebates or refunds required in connection with a loan is less than one dollar ($1).

(b) No licensee shall contract for or receive any payment required in connection with a loan for the purpose of avoiding a rebate or refund of less than one dollar ($1).

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22311

No person in connection with or incidental to the making of any loan regulated by this division may require the borrower to contract for purchase, or agree to purchase, any other thing in connection with the loan. A policy of insurance of the type specified in Section 22313 and credit life and disability insurance is not prohibited by this section. A policy of insurance of the type defined by subdivision (a) of Section 12640.02 of the Insurance Code shall not be deemed to be a collateral sale, purchase, or agreement within the terms of this section or of Section 22201 or 22312.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22312

No person in connection with or incidental to the making of a loan shall require the borrower to enter into any collateral sales agreements or contracts, other than the contract of pledge, assignment, or mortgage or personal property, or if otherwise permitted by this division, the deed of trust, mortgage, or lien on real property, by the borrower to the lender as security for the repayment of the loan and charges on the loan. Insurance of the type specified in Section 22313, credit life insurance, and credit disability insurance are not prohibited by this section.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22313

Insurance on tangible personal or real property offered as security shall not be deemed to be a collateral sale, purchase, or agreement within the terms of Section 22201, 22311, or 22312, when all the following requirements are met:

(a) The insurance is sold at standard rates through licensed insurance brokers or agents.

(b) The policy is written to cover the property that is offered as security for a loan.

(c) The property is reasonably insured against loss for a reasonable term, which may be up to the term of the loan.

(d) The policy relating to personal property is made payable to the borrower or any member of his or her family even though the customary mortgagee clause is attached or the mortgagee is a coassured.

(e) Except in the case of purchase money encumbrances, the amount of title insurance shall not exceed the principal amount of the loan that is secured by a deed of trust, mortgage, or lien on the real property that is the subject of the policy of title insurance.

(f) The policy of title insurance insures the lender or is made payable jointly to the lender and the borrower as their interests may appear.

(g) Title insurance is placed through a title insurance company, duly authorized to do business in the state in which the real property is located, at rates comparable to rates being used by other title insurance companies duly authorized to do business in that state.

(h) Title insurance is placed in connection with the renewal or extension of a loan only when the additional cash advance is at least one thousand dollars ($1,000).

This section does not apply to any loan of a bona fide principal amount of ten thousand dollars ($10,000) or more, or to a duly licensed finance lender in connection with any such loan or loans as determined in accordance with Section 22251.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22314

(a) Credit insurance shall not be deemed to be a collateral sale, purchase, or agreement within the terms of Section 22201, 22311, or 22312 when the insurance is provided in accordance with the provisions of the Insurance Code and this section. As used in this division:

(1) “Credit insurance” means credit life, disability, and loss-of-income insurance, or any combination of these coverages.

(2) “Credit life insurance” and “credit disability insurance” have the same meanings as defined in Section 779.2 of the Insurance Code.

(3) “Credit loss-of-income insurance” means insurance issued to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is involuntarily unemployed, as defined in the policy.

(b) A licensee may provide credit insurance with the borrower’s consent, the form to be approved by the Insurance Commissioner, and a copy, together with evidence of its approval by the Insurance Commissioner, and a copy of the schedule of rates together with evidence of its approval by the Insurance Commissioner, to be filed with the commissioner prior to the offer or sale of the credit insurance and in an amount not in excess of the amount of the indebtedness, and, with respect to credit life or disability insurance, may collect from the borrower an amount not in excess of that permitted by or pursuant to Section 779.36 of the Insurance Code.

(c) If the loan is prepaid in full by cash, a new loan, refinancing, or otherwise (except by that insurance) before the final installment date, the borrower shall receive a rebate of that amount computed in accordance with the formula approved by the Insurance Commissioner pursuant to Section 779.14 of the Insurance Code.

(d) When charges for the loan are precomputed in accordance with Section 22400, any permitted deferment charge may be computed on the combined total of the precomputed charge and the credit insurance charge. Only one deferment charge may be collected in connection with any loan contract, irrespective of the number of borrowers, and only one borrower need be insured. The amount of the deferment charge may be deducted from the principal of the loan.

(e) If life or disability insurance is provided, and if the insured borrower dies or becomes disabled during the term of the loan contract, the insurance shall be sufficient to pay the total amount due on the loan, excluding unearned charges, outstanding on the date of death, or all amounts that become due on the loan during the period of disability, as the case may be, without any exception, reservation, or limitation, subject, however, to the provisions of Section 22315.

(f) Any credit insurance provided shall be in force as soon as the loan is made. A licensee shall not require credit insurance as a condition of making a loan.

(g) If a borrower procures credit insurance by or through a licensee, the statement required by Section 22338 shall disclose the cost of the credit insurance to the borrower, and the licensee shall deliver or cause to be delivered to the borrower a copy of the policy, certificate, or other evidence thereof, within a reasonable time. In the event a licensee provides credit disability or loss-of-income insurance pursuant to this division, the licensee shall also deliver an understandable written statement to the borrower detailing the conditions under which the borrower will be entitled to make a claim under the insurance policy and the procedure to be followed in making the claim. This statement shall be first approved by the Insurance Commissioner.

(h) The amount charged to the borrower for credit life or disability insurance shall not exceed the amount established by or pursuant to Section 779.36 of the Insurance Code.

(i) Nothing in this article shall prevent a licensee from selling insurance as other business if authorized by Section 22154.

This section does not apply to any loan of a bona fide principal amount of ten thousand dollars ($10,000) or more, or to a duly licensed finance lender in connection with any such loan or loans as determined in accordance with Section 22251.

(Amended by Stats. 1996, Ch. 107, Sec. 1. Effective January 1, 1997.)



22315

(a) Credit disability insurance written pursuant to Section 22314 shall not provide indemnity against the risk that the borrower will become disabled for a period of less than 14 days. The insurance may provide indemnity for any single period of continuous disability of 14 days or longer, after which the risk may become compensable. The insurance may be offered with retroactive coverage to an earlier date based upon the disability having continued for a period stated in the policy, but if insurance with retroactive coverage is offered, it shall also be offered without retroactive coverage, and the premium rate for each coverage shall be separately stated in writing to the borrower.

(b) If insurance with retroactive coverage is provided, the coverage shall provide for a prorated payment based upon the fraction of the month during which the insured is disabled, provided that the insured is continuously disabled during the waiting period set forth in the policy. If insurance without retroactive coverage is provided, the coverage shall provide for a prorated payment based upon the fraction of the month during which the insured is disabled, after first excluding the elimination period set forth in the policy. For the purpose of this subdivision, a month is any period of 30 consecutive days.

(c) Credit disability insurance, if made available by a licensee, shall be available on a monthly or annual premium basis, and the premium by the month shall not exceed a pro rata relationship to the annual premium. Credit disability insurance need not be offered for a period less than the term of the loan to which it is applicable, and no credit disability insurance shall be written for a period in excess of the term of the loan to which it is applicable.

(d) The monthly disability benefit payable with respect to an open-end loan shall not exceed the monthly payment computed pursuant to Section 22453 on the outstanding balance at the time disability is incurred.

This section does not apply to any loan of a bona fide principal amount of ten thousand dollars ($10,000) or more, as determined in accordance with Section 22251.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22316

A licensee may collect the cost of a lot book report purchased in lieu of the title insurance provided for in Section 22313. The cost is not included in charges as defined in this division or in determining the maximum charges that may be made under this article.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22317

On any loan made that is secured by real property, an appraisal fee not to exceed the actual cost of the appraisal may be charged by the licensee if a written appraisal is provided to the licensee by a qualified appraiser. Only one fee for appraising the same real property may be collected unless the borrower has obtained a new or additional loan and more than one year has elapsed since the prior appraisal. The fee is not included in charges as defined in this division or in determining the maximum charges that may be made under this article.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22317.2

(a) A licensee may collect a fee for use of an automated valuation model result prepared by a third party not to exceed the actual cost paid to the third party for a written automated valuation model result in lieu of the appraisal provided for in Section 22317. The borrower shall not be charged for both an automated valuation model result and an appraisal as defined in Section 22317 for the same property in a single transaction. Only one fee for providing an automated valuation model result or an appraisal for the same real property may be collected unless the borrower has obtained a new or additional loan and more than one year has elapsed since the prior delivery of an automated valuation model result or an appraisal. However, if a fee for an automated valuation model result has been paid, an appraisal fee minus the amount that has been paid by the borrower for the automated valuation model result may be charged for an appraisal for the same real property within one year if the borrower has obtained a new or additional loan. The fee is not included in charges as defined in this division or in determining the maximum charges that may be made under this article.

(b) A licensee in a loan transaction secured by real property shall provide notice as described in this section to a borrower of the borrower’s right to receive a copy of the automated valuation model result, provided he or she has paid a fee for the automated valuation model result. A borrower’s written request for a copy of an automated valuation model result shall be received by the licensee no later than 90 days after (1) the licensee has provided notice of the action taken on the application, including a notice of incompleteness, or (2) the application has been withdrawn.

(c) The licensee shall mail or deliver a copy of an automated valuation model result within 15 days after receiving a written request from the borrower, or within 15 days after receiving the automated valuation model result, whichever occurs later.

(d) Where the loan is proposed to be secured by real property, the notice of the borrower’s right to a copy of the automated valuation model result shall be given in at least 10-point boldface type, as a separate document in a form that the borrower may retain, and no later than 15 days after the licensee receives the written application. The notice shall specify that the borrower’s request for the automated valuation model result must be in writing and must be received by the licensee no later than 90 days after the licensee provides notice of the action taken on the application or a notice of incompleteness, or in the case of a withdrawn application, 90 days after the withdrawal. The notice shall also include the following statement: “An automated valuation model is not an appraisal. It is a computerized property valuation system that is used to derive a real property value.” An address to which the request should be sent shall be specified in the notice. Release of the automated valuation model result to the borrower may be conditioned upon payment of the fee.

(e) This section does not apply to automated valuation model results obtained by licensees on property owned by the licensee, nor to automated valuation model results obtained by the licensee in anticipation of modifying any existing loan agreement if the licensee does not charge for the use of the automated valuation model result.

(f) For purposes of this section, an “automated valuation model” is a computerized property valuation system that is used to derive a real property value.

(g) Nothing in this section authorizes the use of an automated valuation model result in lieu of an appraisal that is required under state or federal law.

(Added by Stats. 2006, Ch. 356, Sec. 1. Effective January 1, 2007.)



22317.5

On any loan secured by real property, a licensee may not do either of the following:

(a) Fail to disburse funds in accordance with a commitment to make a loan that is accepted by the applicant.

(b) Intentionally delay the closing of a loan for the sole purpose of increasing interest, costs, fees, or charges payable by the borrower.

(Added by Stats. 2004, Ch. 940, Sec. 4. Effective January 1, 2005.)



22318

On any loan made that is secured by real property, an escrow fee of a reasonable amount may be charged. The fee shall be considered reasonable when paid to a company licensed to do business under the Escrow Law (Division 6 (commencing with Section 17000)), or any person exempted by the Escrow Law, provided that the fees are comparable to fees charged by escrow companies authorized to do business in this state. The fee is not included in charges defined in this division in determining the applicable maximum charges that may be made under this article.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22319

On any loan that is secured by real property, the fee to be paid to the trustee for reconveyance of the trust deed may be collected by the licensee for transmittal to the trustee. The fee is not included in charges defined in this division or in determining the applicable maximum charges that may be made under this article.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22320

With respect to a loan under this division, a fee not to exceed fifteen dollars ($15) for the return by a depository institution of a dishonored check, negotiable order of withdrawal, or share draft may be charged and collected by the licensee. The fee is not included in charges defined in this division or in determining the applicable maximum charges that may be made under this article.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22320.5

(a) A licensee may contract for and receive a delinquency fee not in excess of one of the following amounts:

(1) For a period in default of not less than 10 days, an amount not in excess of ten dollars ($10).

(2) For a period in default of not less than 15 days, an amount not in excess of fifteen dollars ($15).

(b) The delinquency fee may not be collected more than once for the same default and may be collected at the time of the default or at any time thereafter. If the delinquency fee is deducted from any payment received after default occurs, and the deduction results in the default of a subsequent installment, no fee may be collected for the resulting default. The delinquency fee under this section is not included in charges defined in this division or in determining applicable maximum charges that may be made under this article.

(c) For open-end loans made under Article 5 (commencing with Section 22450), a licensee shall not collect or receive the delinquency fee set forth in subdivision (a) unless there is a minimum of 20 days, inclusive, between the monthly billing date and the date upon which the minimum payment is due, exclusive of the applicable grace period provided in subdivision (a).

(d) This section shall not apply to precomputed loans as described in Section 22400.

(Added by Stats. 1998, Ch. 104, Sec. 2. Effective January 1, 1999.)



22321

If credit loss-of-income insurance is provided pursuant to this division, it shall be subject to the following conditions:

(a) The insurance shall provide indemnity in accordance with the terms of the policy after any single period of continuous unemployment of 45 days or less as determined by the policy, after which benefits shall commence. The insurance may be offered with retroactive coverage to an earlier date based upon unemployment having continued for the period stated in the policy.

(b) The statement required by Section 22337 shall include disclosure of the term of the coverage, the conditions of coverage, the benefits to be paid, and the exclusions from coverage.

(c) The borrower shall sign a certificate of voluntary acceptance of any credit loss-of-income insurance purchased. The certificate shall state in boldface type that is larger than the type used in the loan contract that purchase of the insurance is not a necessary condition of receiving the loan, and that the insurance may be canceled by the borrower at any time within 15 days after it goes into effect. If the borrower cancels the insurance within 15 days, a full refund shall be made of the premium paid.

(d) The minimum benefit shall be payment up to the agreed amount on not less than four benefit payments, as stated in the policy, which accrue during a covered period of unemployment, except that during the first 60 days after inception of the policy, the minimum benefit may be payment up to the agreed amount of one-half the number of benefit payments, as stated in the policy, which accrue during a covered period of unemployment. The maximum benefits shall be established in the contract of insurance.

(e) If combination credit disability and credit loss-of-income coverage is offered, credit disability and credit loss-of-income coverage shall also be offered separately.

(f) Benefits may not be denied because the insured cannot establish a valid claim for unemployment compensation benefits under Part 1 (commencing with Section 100) of Division 1 of the Unemployment Insurance Code solely because the former employer was not required to contribute to the State Unemployment Fund.

(g) If insurance with retroactive coverage is provided, the coverage shall provide for a prorated payment based upon the fraction of the month during which the insured is unemployed, provided that the insured is continuously unemployed during the waiting period set forth in the policy. If insurance without retroactive coverage is provided, the coverage shall provide for a prorated payment based upon the fraction of the month during which the insured is unemployed, after first excluding the elimination period set forth in the policy. For the purpose of this subdivision, a month is any period of 30 consecutive days.

(h) When unemployment continues for a number of months equal to or greater than the maximum number of benefit payments stated in the policy, the final payment shall be equal to the difference between a benefit payment and the initial prorated payment.

(i) As used in this section, “benefit payment” means payment of an amount equal to a loan repayment installment or a maximum amount established in the contract of insurance, whichever is less.

(j) The minimum benefit payment offered may not be less than the amount of a loan repayment installment unless the borrower or borrowers have two or more sources of income. If the maximum benefit payment offered is less than the amount of a loan repayment installment, the borrower shall also be offered coverage in which the maximum benefit payment is equal to the amount of a loan repayment installment.

This section does not apply to any loan of a bona fide principal amount of ten thousand dollars ($10,000) or more, or to a duly licensed finance lender in connection with any such loan or loans as determined in accordance with Section 22251.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22322

A loan lawfully made outside the state may be enforced in this state as to the unpaid principal balance of the loan together with the interest, consideration, brokerage, and all other charges, to the extent of but not to exceed the unpaid principal balance and the aggregate amount of interest, consideration, brokerage, and all other charges permitted by this division in connection with a loan of the same amount made within this state.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22323

Any person who collects or attempts to collect in this state the unpaid principal balance of a loan made outside the state and a greater aggregate amount of interest, consideration, brokerage, and all other charges in connection with the loan than is permitted by this division in connection with a loan of the same amount made within this state, is subject to the provisions of this division.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22324

Any person who contracts for or negotiates in this state a loan to be made outside the state for the purpose of evading or avoiding the provisions of this division is subject to the provisions of this division.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22325

Every licensee shall display prominently in each licensed place of business a full and accurate schedule of the charges to be made and the method of computing the charges. The schedule is subject to the approval of the commissioner.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22326

No person, except as authorized by this division, shall directly or indirectly charge, contract for, or receive any interest, discount, or consideration greater than the lender would be permitted by law to charge if he or she were not a licensee hereunder, upon the loan, use, or forbearance of money, goods, or things in action, or upon the loan, use, or sale of credit. This section applies to any person, who by any device, subterfuge, or pretense charges, contracts for, or receives greater interest, consideration, or charges than is authorized by this division for any loan, use, or forbearance of money, goods, or things in action or for any loan, use, or sale of credit.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22327

No licensee shall knowingly induce any borrower to split up or divide any loan with any other licensee. No licensee shall induce or permit any borrower to be or to become obligated directly or indirectly, or both, under more than one contract of loan at the same time with the same licensee for the purpose or with the result of obtaining a higher rate of charge than would otherwise be permitted by this article, except as otherwise required by the federal Equal Credit Opportunity Act (15 U.S.C. Sec. 1691 et seq.; P.L. 93-495) and Regulation B promulgated by the Board of Governors of the Federal Reserve System (12 C.F.R. 202 et seq.). For the purpose of this section, “borrower” includes any husband and wife, whether jointly or severally obligated.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22328

(a) This section applies to a loan secured in whole or in part by a lien on a motor vehicle as defined by subdivision (k) of Section 2981 of the Civil Code.

(b) Any provision in any loan contract to the contrary notwithstanding, at least 15 days’ written notice of intent to dispose of a repossessed or surrendered motor vehicle must be given to all persons liable on the loan. The notice shall be personally served or shall be sent by certified mail, return receipt requested, or first-class mail, postage prepaid, directed to the last known address of the persons liable on the loan. Except as otherwise provided in Section 2983.8 of the Civil Code, those persons shall be liable for any deficiency after disposition of the repossessed or surrendered motor vehicle only if the notice prescribed by this section is given within 60 days of repossession or surrender and does all of the following:

(1) States that those persons shall have a right to redeem the motor vehicle by paying in full the indebtedness evidenced by the loan note until the expiration of 15 days from the date of giving or mailing the notice, provides an itemization of the loan balance and of any costs and fees authorized by this division, and states the computation or estimate of the amount of any credit for unearned finance charges or canceled insurance as of the date of the notice.

(2) States either that there is a conditional right to reinstate the loan until the expiration of 15 days from the date of giving or mailing the notice and all the conditions precedent thereto or that there is no right of reinstatement and provides a statement of reasons therefor.

(3) States that, upon written request, the licensee shall extend for an additional 10 days the redemption period or, if entitled to the conditional right of reinstatement, both the redemption and reinstatement periods. The licensee shall provide the proper form for applying for these extensions with the substance of the form being limited to the extension request, spaces for the requesting party to sign and date the form, and instructions that it must be personally served or sent by certified or registered mail, return receipt requested, to a person or office and address designated by the licensee and received before the expiration of the initial redemption and reinstatement periods.

(4) Discloses the place at which the motor vehicle will be returned to the persons liable on the loan upon redemption or reinstatement.

(5) Designates the name and address of the person or office to whom payment shall be made.

(6) States the licensee’s intent to dispose of the motor vehicle upon the expiration of 15 days from the date of giving or mailing the notice, or if by mail and either the place of deposit in the mail or the place of address is outside of this state, the period shall be 20 days instead of 15 days, and further, that upon written request to extend the redemption period and any applicable reinstatement period for 10 days, the licensee shall, without further notice, extend the period accordingly.

(7) Informs the persons liable on the loan that, upon written request, the licensee shall furnish a written accounting regarding the disposition of the motor vehicle as provided for in subdivision (c). The licensee shall advise them that the request must be personally served or sent by first-class mail, postage prepaid, or certified mail, return receipt requested, to a person or office and address designated by the licensee.

(8) Includes a notice, in at least 10-point bold type if the notice is printed, reading as follows:

“NOTICE:  YOU MAY BE SUBJECT TO SUIT AND LIABILITY IF THE AMOUNT OBTAINED UPON DISPOSITION OF THE VEHICLE IS INSUFFICIENT TO PAY THE LOAN BALANCE AND ANY OTHER AMOUNTS DUE.”

(c) Unless automatically provided to the borrower within 45 days after the disposition of the motor vehicle, the licensee shall provide a written accounting regarding the disposition to any person liable on the loan within 45 days after their written request, if the request is made within one year after the disposition. The accounting shall itemize:

(1) The gross proceeds of the disposition.

(2) The reasonable and necessary costs and fees authorized by this division incurred in repossessing the motor vehicle.

(3) The satisfaction of indebtedness secured by any subordinate lien or encumbrance on the motor vehicle if written notification of demand therefor is received before distribution of the proceeds is completed. If requested by the licensee, the holder of a subordinate lien or encumbrance shall seasonably furnish reasonable proof of its interest, and unless it does so, the seller or holder need not comply with its demand.

(d) In all sales that result in a surplus, the licensee shall furnish an accounting as provided in subdivision (c) whether or not requested by the borrower. The surplus shall be returned to the borrower within 45 days after the sale is conducted.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22329

(a) This section applies to a loan secured in whole or in part by a lien on a motor vehicle as defined by subdivision (k) of Section 2981 of the Civil Code.

(b) In the absence of default in the performance of any of the borrower’s obligations under the loan, the licensee may not accelerate the maturity of any part or all of the amount due thereunder or repossess the motor vehicle.

(c) If, after default by the borrower, the licensee repossesses or voluntarily accepts surrender of the motor vehicle, any person liable on the loan shall have a right to reinstate the loan and the licensee shall not accelerate the maturity of any part or all of the loan prior to the expiration of the right to reinstate, unless the licensee reasonably and in good faith determines that:

(1) The borrower or any other person liable on the loan by omission or commission intentionally provided false or misleading information of material importance on his or her credit application.

(2) The borrower or any other person liable on the loan has concealed the motor vehicle or removed it from the state in order to avoid repossession.

(3) The borrower or any other person liable on the loan has committed or threatens to commit acts of destruction, or has failed to take care of the motor vehicle in a reasonable manner, so that the motor vehicle has or may become substantially impaired in value.

(d) Exercise of the right to reinstate the loan shall be limited to once in any 12-month period and twice during the term of the loan.

(e) The provisions of this subdivision shall govern the method by which a loan shall be reinstated with respect to curing events of default that were grounds for repossession or that occurred subsequent to repossession.

(1) Where the default is the result of the borrower’s failure to make any payment due under the loan, the borrower or any other person liable on the loan shall make the defaulted payments and pay any applicable delinquency charges.

(2) Where the default is the result of the borrower’s failure to keep and maintain the motor vehicle free from all encumbrances and liens of every kind, the borrower or any person liable on the loan shall either satisfy all the encumbrances and liens or, in the event the licensee satisfies the encumbrances and liens, the borrower or any other person liable on the loan shall reimburse the licensee for all reasonable costs and expenses incurred therefor.

(3) Where the default is the result of the borrower’s failure to keep and maintain insurance on the motor vehicle, the borrower or any other person liable on the loan shall either obtain the insurance or, in the event the licensee has obtained the insurance, the borrower or any other person liable on the loan shall reimburse the licensee for premiums paid and all reasonable costs and expenses incurred therefor.

(4) Where the default is the result of the borrower’s failure to perform any other obligation under the loan, unless the licensee has made a good faith determination that the default is so substantial as to be incurable, the borrower or any other person liable on the loan shall reimburse the licensee for all reasonable costs and expenses incurred therefor.

(5) Additionally, the borrower or any other person liable on the loan shall reimburse the licensee for actual and necessary fees in an amount not exceeding the amount specified in subdivision (f) of Section 22202 paid in connection with the repossession of a motor vehicle to a repossession agency licensed pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, and actual fees in conformity with Sections 26751 and 41612 of the Government Code in an amount not exceeding the amount specified in those sections of the Government Code.

(f) If the licensee denies the right to reinstatement under subdivision (c) or paragraph (4) of subdivision (e), the licensee shall have the burden of proof that the denial was justified in that it was reasonable and made in good faith. If the licensee fails to sustain the burden of proof, the licensee shall not be entitled to a deficiency.

(Amended by Stats. 1998, Ch. 582, Sec. 4. Effective January 1, 1999.)



22329.5

A licensee, or the agent of a licensee, that has received a notice pursuant to Section 7507.6 of the Business and Professions Code, shall not make a subsequent assignment to skip trace, locate, or repossess the vehicle without simultaneously, and in the same manner by which the assignment is given, advising the assignee of the assignment of the information contained in the notice. As used in this section, “assignment” has the same meaning set forth in Section 7500.1 of the Business and Professions Code.

(Added by Stats. 2007, Ch. 192, Sec. 8. Effective September 7, 2007.)



22330

No licensee shall take a deed of trust, mortgage, or lien upon real property as security for any loan made under this division, except any lien as is created by law upon the recording of an abstract of judgment. This section shall not apply to any loan of a bona fide principal amount of five thousand dollars ($5,000) or more as determined in accordance with Section 22251.

(Amended by Stats. 1999, Ch. 347, Sec. 4. Effective January 1, 2000.)



22331

No licensee shall take any confession of judgment or any power of attorney, except a power of attorney taken to effectuate the transfer of the ownership of any motor vehicle or mobilehome at the time of making the loan.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22332

No licensee shall take any note or promise to pay that does not accurately disclose the actual amount of the loan, the time for which it is made, and the agreed rate of charge or the annual percentage rate pursuant to Regulation Z promulgated by the Consumer Financial Protection Bureau.

(Amended by Stats. 2014, Ch. 64, Sec. 18. Effective January 1, 2015.)



22333

No licensee shall take any instrument in which blanks are left to be filled in after execution.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22334

No licensee shall enter into any contract for a loan that provides for a scheduled repayment of principal over more than the maximum terms set forth below opposite the respective size of loans.

Principal amount of loan

Maximum term

Less than $500  ........................

24 months and 15 days

$500 but less than $1,500  ........................

36 months and 15 days

$1,500 but less than $3,000  ........................

48 months and 15 days

$3,000 but less than $5,000  ........................

60 months and 15 days

This section does not apply to open-end loans, or to a student loan made by an eligible lender under the Higher Education Act of 1965, as amended (20 U.S.C. Sec. 1070 et seq.), or to a student loan made pursuant to the Public Health Service Act, as amended (42 U.S.C. Sec. 294 et seq.).

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22335

The payment by any person in money, credit, goods, or things in action as consideration for any sale or assignment of, or order for, the payment of wages, salary, commissions, or other compensation for services, whether earned or to be earned, is, for the purposes of regulation under this division, a loan secured by the assignment. The amount by which the assigned compensation exceeds the amount of the consideration actually paid is interest and charges upon or for the loan, calculated from the date of payment to the date the compensation is payable.

This section shall not be construed as modifying or affecting existing statutes governing wage assignments in the state, or as authorizing those assignments.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22336

This article does not prohibit any licensee from contracting for, collecting, or receiving the following:

(a) The statutory fee paid by the licensee to any public officer for acknowledging, filing, recording, or releasing in any public office any instrument securing the loan or executed in connection with the loan.

(b) Premiums paid by the licensee of the kind and to the extent described in paragraph (2) of subsection (e) of Section 226.4 of Regulation Z promulgated by the Board of Governors of the Federal Reserve System (12 C.F.R. 226).

These amounts are not included in determining the maximum charges which may be made under this article.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22337

Each licensed finance lender shall:

(a) Deliver or cause to be delivered to the borrower, or any one thereof, at the time the loan is made, a statement showing in clear and distinct terms the name, address, and license number of the finance lender and the broker, if any. The statement shall show the date, amount, and maturity of the loan contract, how and when repayable, the nature of the security for the loan, if any, and the agreed rate of charge or the annual percentage rate pursuant to Regulation Z promulgated by the Consumer Financial Protection Bureau (12 C.F.R. 1026).

(b) Obtain from the borrower a signed statement as to whether any person has performed any act as a broker in connection with the making of the loan. If the statement discloses that a broker or other person has participated, then the finance lender shall obtain a full statement of all sums paid or payable to the broker or other person. The finance lender shall keep these statements for a period of three years from and after the date the loan has been paid in full, or has matured according to its terms, or has been charged off.

(c) Permit payment to be made in advance in any amount on any contract of loan at any time. The licensee may apply the payment first to any agreed prepayment penalty, then to all charges due, including charges at the agreed rate or rates up to the date of payment, not to exceed the applicable maximum rate permitted by this article.

(d) Deliver or cause to be delivered to the person making any cash payment, or to the person who requests a receipt at the time of making any payment, at the time payment is made on account of any loan, a plain and complete receipt showing the total amount received and identifying the loan contract upon which the payment is applied.

(e) Upon repayment of any loan in full, release all security for the loan, endorse and return any certificate of ownership, and cancel or plainly mark “paid” and return to the borrower or person making final payment, any note, mortgage, security agreement, trust deed, assignment, or order signed by the borrower, or an optical image reproduction thereof, except those documents that are a part of the court record in any action, or that have been delivered to a third person for the purpose of carrying out their terms, or a security agreement that secures any other indebtedness of a borrower to the licensee, or original documents otherwise required by law. When a trust deed on real property has been taken as security for a loan that has been subsequently paid in full, a duly executed request for reconveyance shall be delivered to the trustor or trustee for the purpose of recording a reconveyance. A termination statement, furnished to the borrower as provided for in Sections 9512 and 9513 of the Commercial Code, shall be deemed a release of the security when a financing statement has been filed pursuant to Section 9501 of the Commercial Code.

For purposes of this subdivision, an optical image reproduction shall meet all of the following requirements:

(1) The optical image storage media used to store the document shall be nonerasable write once, read many (WORM) optical image media that does not allow changes to the stored document.

(2) The optical image reproduction shall be made consistent with the minimum standards of quality approved by either the National Institute of Standards and Technology or the Association for Information and Image Management.

(3) Written authentication identifying the optical image reproduction as an exact unaltered copy of the note, trust deed, mortgage, security agreement, assignment or order shall be stamped or printed on the optical image reproduction.

(f) Deliver or cause to be delivered to the potential borrower, or any one thereof, at the time the licensee first requires or accepts any signed instrument or the payment of any fee, a statement showing in clear and distinct terms the name, address, and license number of the finance lender and the broker, if any.

(Amended by Stats. 2014, Ch. 64, Sec. 19. Effective January 1, 2015.)



22338

Each licensed broker shall:

(a) Deliver to the borrower, or any one thereof, at the time the final negotiation or arrangement is made, a statement showing in clear and distinct terms the name, address, and license number of the broker and the finance lender. The statement shall show the date, amount, and terms of the agreement with the broker, and all amounts paid or to be paid to the broker and to any person other than the finance lender.

(b) Deliver to the finance lender making the loan a copy of the statement referred to and described in subdivision (a).

(c) Deliver to the person making any payment to the broker to be retained by the broker, a plain and complete receipt for each payment made, at the time it is made, showing the total amount received, and identifying the brokerage agreement and the loan contract upon which the payment is applied. If the payment is made by a person other than the finance lender, a copy of the receipt shall be delivered to the finance lender.

(d) When the borrower pays the loan in full, ensure that the finance lender fully complies with subdivision (e) of Section 22337.

(e) Deliver to the potential borrower or borrowers, at the time the licensee first requires or accepts any signed instrument or the payment of any fee, a statement showing in clear and distinct terms the name, address, and license number of the broker and finance lender.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22339

Nothing contained in this article shall be construed to deny to any licensee hereunder the right of taking and using a security agreement that, in addition to securing an original obligation, may secure the repayment of sums that may be advanced to, or expenditures that may be made at the direction of, the borrower subsequent to the execution of the security agreement and prior to the satisfaction thereof.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22340

(a) A licensee may sell promissory notes evidencing the obligation to repay loans made by the licensee pursuant to this division or evidencing the obligation to repay loans purchased from and made by another licensee pursuant to this division to institutional investors, and may make agreements with institutional investors for the collection of payments or the performance of services with respect to those notes.

(b) For the purpose of this section, “institutional investor” means the following:

(1) The United States or any state, district, territory, or commonwealth thereof, or any city, county, city and county, public district, public authority, public corporation, public entity, or political subdivision of a state, district, territory, or commonwealth of the United States, or any agency or other instrumentality of any one or more of the foregoing.

(2) A bank, trust company, savings bank or savings and loan association, credit union, industrial bank or industrial loan company, finance lender, residential mortgage lender, or insurance company doing business under the authority of and in accordance with a license, certificate, or charter issued by the United States or any state, district, territory, or commonwealth of the United States.

(3) Trustees of pension, profit sharing, or welfare funds, if the pension, profit sharing, or welfare fund has a net worth of not less than fifteen million dollars ($15,000,000), except pension, profit sharing, or welfare funds of a licensee or its affiliate, self-employed individual retirement plans, or individual retirement accounts.

(4) A corporation with outstanding securities registered under Section 12 of the Securities Exchange Act of 1934 or any wholly owned subsidiary of that corporation; provided, however, that the purchaser represents that it is purchasing for its own account for investment and not with a view to or for sale in connection with any distribution of the promissory note.

(5) A syndication or other combination of any of the foregoing that is organized to purchase the promissory note.

(6) A trust or other business entity established by an institutional investor for the purpose of issuing or facilitating the issuance of undivided interests in, the right to receive payments from, or that are payable primarily from, a pool of financial assets held by the trust or business entity if all of the following apply:

(A) The business entity is not a sole proprietorship.

(B) The pool of assets consists of one or more of the following:

(i) Interest bearing obligations.

(ii) Other contractual obligations representing the right to receive payments from the assets.

(iii) Surety bonds, insurance policies, letters of credit, or other instruments providing credit enhancements for these assets.

(C) The interests will be either of the following:

(i) Rated investment grade by Standard & Poor’s Corporation or Moody’s Investors Service, Inc.   “Investment grade” means that the securities will be rated by Standard & Poor’s Corporation as AAA, AA, A, or BBB, or by Moody’s Investor Service, Inc., as Aaa, Aa, A, or Baa, including a rating with a “+” or “–” designation or other variations that occur within these ratings.

(ii) Sold to an institutional investor as otherwise defined in this section.

(D) The offer and sale of the securities is qualified under the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code) or is registered under federal securities laws, or is exempt from qualification or registration.

(c) In the absence of agreement to the contrary by the licensee and the institutional investor, all payments received from the collection of payments shall be deposited and maintained in a trust account, and shall be disbursed from the trust account only in accordance with the instructions of the owner of the promissory note.

(Amended by Stats. 1996, Ch. 672, Sec. 1. Effective January 1, 1997.)



22340.1

(a) A licensee that is a finance lender may sell to (1) an institutional lender, or (2) an institutional investor described in paragraph (6) of subdivision (b) of Section 22340, promissory notes evidencing the obligation to repay federally related mortgage loans, as defined in Section 1024.2 of Title 12 of the Code of Federal Regulations, purchased from and made by an institutional lender, and may make agreements for the collection of payments and performance of services with respect to those notes. For purposes of this section, “institutional lender” means any bank, trust company, savings bank or savings and loan association, credit union, industrial loan company or residential mortgage lender doing business under the authority of and in accordance with a license, certificate or charter issued by the United States or this state.

(b) In the absence of agreement to the contrary by the licensee and the institutional investor or institutional lender, all payments received from the collection of payments shall be deposited and maintained in a trust account, and shall be disbursed from the trust account only in accordance with the instructions of the owner of the promissory note.

(Amended by Stats. 2014, Ch. 64, Sec. 20. Effective January 1, 2015.)



22341

(a) No licensee may make a loan to refinance a retail installment contract subject to Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of the Civil Code, that is held by the licensee, its subsidiaries, or affiliates, unless all of the following conditions are met:

(1) The buyer has been making installment payments required by the retail installment contract for a period of not less than 90 days. The retail installment contract has a term of not less than 180 days and does not provide for any scheduled installment that is more than twice the amount of any other scheduled installment.

(2) The loan provides for additional proceeds other than for insurance in an amount not less than the outstanding principal balance of the retail installment contract and provides for payment in full of the retail installment contract.

(3) The licensee shall not take a security interest in real property that is the principal residence of the borrower unless the loan has a principal amount of five thousand dollars ($5,000) or more and the following notice written in the same language, for example, Spanish, as used in the loan documents, is incorporated into the statement used to comply with Section 22338:

“WARNING TO BORROWER:  IF YOU ACCEPT THIS LOAN YOU WILL BE PUTTING UP YOUR HOME AS SECURITY.   THIS MEANS THAT YOUR HOME COULD BE SOLD WITHOUT YOUR PERMISSION AND WITHOUT ANY COURT ACTION IF YOU MISS ANY PAYMENT AS REQUIRED BY THIS LOAN.”

This notice shall be printed in not less than 14-point bold type, shall be set apart from the rest of the statement by a border, and shall appear directly above a signature block which shall be signed by the borrower. A security interest described in this paragraph that is taken without prior notice and the borrower’s signature, as required by this paragraph, shall be void and unenforceable.

(4) The licensee shall not sell, attempt to sell, or agree to sell any goods or services to the borrower, other than credit insurance as defined in Section 22314 and insurance required by the licensee to protect its security interest, until the loan has been in effect for at least 30 days. The amount of insurance required by the licensee to protect its security interest shall not exceed the lesser of the principal amount of the loan or the replacement value of the security as determined by the insurer.

(5) A licensee that is an assignee of the retail installment contract shall continue to be subject under the loan to all equities and defenses of the borrower against the seller arising out of the sale, notwithstanding an agreement to the contrary.

(6) The loan shall not provide for any scheduled installment that is more than twice the amount of any other scheduled installment. This paragraph does not apply to a loan of a bona fide principal amount of ten thousand dollars ($10,000) or more.

(7) If a loan of a bona fide principal amount of ten thousand dollars ($10,000) or more provides for any scheduled installment that is more than twice the amount of any other scheduled installment, the loan shall contain the following provision:

“The payment schedule contained in this loan requires that you make a balloon payment of $____ (amount of balloon payment) which is a payment of more than double the amount of the regular payments. You have an absolute right to obtain a new payment schedule if you default in the payment of any balloon payment.”

If the borrower defaults in the payment of any balloon payment, the borrower shall be given an absolute right to obtain a new payment schedule. Unless agreed to by the borrower, the installment amounts under the new schedule shall not be substantially greater than the average of the preceding installments.

(b) A loan made pursuant to this section shall be subject to this division and not to Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of the Civil Code.

(c) An action by any licensee or borrower on a loan made pursuant to this section shall be tried in the county in which the loan was signed by the borrower, in the county in which the borrower resided at the time the loan was entered into, or in the county in which the borrower resides at the commencement of the action.

(d) Paragraphs (6) and (7) of subdivision (a) do not apply to open-end loans.

(e) A security interest provided by any retail installment contract in violation of subdivision (b) of Section 1804.3 of the Civil Code shall not serve as consideration in whole or in part for a loan made under this section, notwithstanding any agreement to the contrary.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22342

(a) As used in this section, “instant loan check” or “live check” means any loan or extension of credit that is made available in the form of a check, draft, or any other negotiable instrument that can be deposited in a bank or used for third-party payments. “Instant loan check” or “live check” does not include a check, draft, or any other negotiable instrument provided in response to an application for credit or as a means of access to an existing loan or extension of credit, including a home equity or personal line of credit.

(b) No person shall produce, advertise, offer, sell, distribute, or otherwise transfer for use in this state any live check unless the document bears the following phrase printed in 12-point type on the front of the document: “THIS IS A LOAN OR AN EXTENSION OF CREDIT. YOU WILL PAY CHARGES.”

(c) Live checks shall only be negotiable for a period of 30 days after the date printed on the live check. Printed material accompanying the live check shall advise the consumer to void and destroy the live check if it is not going to be negotiated.

(d) Loan solicitations shall be mailed in envelopes with no indication that a negotiable instrument is contained in the mailing. Envelopes shall be marked with “do not forward” instructions to the postal service in the event that the intended addressee is no longer at the location.

(e) Any loan solicitation made through a live check shall be honored in the full amount by the issuer unless the account on which the solicitation is made is closed by the consumer prior to the date the check is cashed.

(f) In the event that a live check is stolen or incorrectly received by someone other than the intended payee, and the live check is cashed or otherwise negotiated based upon fraud or misrepresentation by someone other than the intended payee, the following safeguards for the consumer shall apply:

(1) The creditor, upon receipt of notification that the consumer did not negotiate the live check and is a victim of identity theft as defined in Section 1798.92 of the Civil Code, shall provide, and the consumer may complete, a statement confirming that the consumer did not deposit, cash, or otherwise negotiate the live check.

(2) Upon completion of the confirmation statement by the consumer, the consumer who was the intended payee shall have no liability for the loan obligation, absent any fraud by that consumer.

(3) Upon receipt of notification that the consumer did not negotiate the live check and is a victim of identity theft as defined in Section 1798.92 of the Civil Code, the creditor shall take appropriate actions set forth in Sections 1785.25 and 1785.26 of the Civil Code.

(g) The commissioner may, after appropriate notice and opportunity for hearing, by order levy administrative penalties against a licensee who violates this section, and the licensee shall be liable for administrative penalties of no more than two thousand five hundred dollars ($2,500) for each willful violation. Any hearing shall be held in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the commissioner shall have all the powers granted under the act. The remedy available under this subdivision is in addition to any other remedies available to the commissioner under this division that may be employed to enforce the provisions of this section.

(h) Nothing in this section shall preclude the application of any section or rule under this division.

(Added by Stats. 2002, Ch. 772, Sec. 16. Effective January 1, 2003.)



22345

(a) Any person who violates any provision of Section 670 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109-364) or any provision of Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, violates this chapter.

(b) With respect to any consumer loans covered by Section 670 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109-364) or by Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, a person that does not market consumer loans to, or does not extend those loans to, covered borrowers, as that term is defined under Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, shall not be in violation of Section 394 of the Military and Veterans Code.

(c) This section shall become operative on October 1, 2007.

(Added by Stats. 2007, Ch. 358, Sec. 3. Effective October 9, 2007. Section operative from October 1, 2007, by its own provisions.)



22346

Any licensee that violates any provision of any of the following federal acts or regulations violates this division:

(a) The federal Real Estate Settlement Procedures Act, as amended (12 U.S.C. Sec. 2601 et seq.).

(b) The federal Truth in Lending Act, as amended (15 U.S.C. Sec. 1601 et seq.).

(c) The federal Home Ownership Equity Protection Act (15 U.S.C. Sec. 1639).

(d) Any regulation promulgated under any of the federal acts in subdivision (a), (b), or (c).

(Added by Stats. 2009, Ch. 629, Sec. 6. Effective January 1, 2010.)



22347

The unique identifier of any licensed mortgage loan originator shall be clearly shown on all residential mortgage loan application forms, solicitations, or advertisements, including business cards or Internet Web sites, and any other documents as established by rule, regulation, or order of the commissioner.

(Added by Stats. 2009, Ch. 160, Sec. 42. Effective October 11, 2009.)






ARTICLE 3.6 - Pilot Program for Increased Access to Responsible Small Dollar Loans

22365

(a) The Pilot Program for Increased Access to Responsible Small Dollar Loans is hereby established.

(b) The Legislature finds and declares that consumer demand for responsible installment loans in principal amounts of at least three hundred dollars ($300) but less than two thousand five hundred dollars ($2,500) exceeds the supply of these loans. In 2010, the Legislature enacted the Pilot Program for Affordable Credit-Building Opportunities, as a first step toward addressing this gap. California’s experience to date with that pilot program has identified several improvements that could be made, which would allow more Californians to access responsible installment loans of at least three hundred dollars ($300) but less than two thousand five hundred dollars ($2,500). This new Pilot Program for Increased Access to Responsible Small Dollar Loans is intended to implement those improvements.

(c) For purposes of this article:

(1) “Commissioner” means the Commissioner of Business Oversight.

(2) “Program” means the Pilot Program for Increased Access to Responsible Small Dollar Loans.

(3) Pursuant to Section 22380.5, “licensee” also includes a licensee approved to participate in the former Pilot Program for Affordable Credit-Building Opportunities as described in Article 3.5 (commencing with Section 22348).

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22366

(a) Any entity licensed under this chapter that wishes to participate in the program, that is in good standing with the commissioner and has no outstanding enforcement actions or deficiencies at the time of its application, shall file an application with the commissioner, in a manner prescribed by the commissioner, and shall pay a fee to the commissioner, in an amount calculated by the commissioner to cover its costs to administer this article.

(b) Any entity wishing to participate in the program that is not licensed pursuant to this chapter may submit a combined application to the commissioner, in a manner prescribed by the commissioner, for licensure under this chapter and admission to the program and shall pay a fee to the commissioner in an amount equal to the fees that would have been imposed if the person had submitted separate applications. To be eligible to apply in this manner, an entity must be free of outstanding enforcement or other disciplinary actions taken against it by any of California’s financial regulators or by a financial regulator of another state.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22367

Every entity approved by the commissioner to participate in the program shall file with the commissioner on or before March 15 an annual report consistent with Section 22159, separate from any other annual report the licensee may be required to file.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22368

Except as otherwise provided, nothing in this article shall exempt any licensee from any of the provisions of this division or Section 1632 of the Civil Code.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22369

No licensee may offer or make a loan, nor impose any charges or fees pursuant to Section 22370, nor use a finder pursuant to Section 22371, without prior approval from the commissioner to participate in the program.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22370

(a) Any loan made pursuant to this section shall comply with the following requirements:

(1) The loan shall be unsecured.

(2) Interest on the loan shall accrue on a simple-interest basis, through the application of a daily periodic rate to the actual unpaid principal balance each day.

(3) The licensee shall disclose the following to the consumer in writing, in a type face no smaller than 12-point type, at the time of application:

(A) The amount borrowed; the total dollar cost of the loan to the consumer if the loan is paid back on time, including the sum of the administrative fee, principal amount borrowed, and interest payments; the corresponding annual percentage rate, calculated in accordance with Federal Reserve Board Regulation Z (12 C.F.R. 226); the periodic payment amount; the delinquency fee schedule; and the following statement: “Repaying your loan early will lower your borrowing costs by reducing the amount of interest you will pay. This loan has no prepayment penalty.”

(B) A statement that the consumer has the right to rescind the loan by notifying the licensee of the consumer’s intent to rescind the loan and returning the principal advanced by the end of the business day following the date the loan is consummated.

(4) A licensee may provide the borrower with the disclosures required by paragraph (3) in a mobile or other electronic application, on which the size of the type face of the disclosure can be manually modified by a prospective borrower, if the prospective borrower is given the option to print the disclosure in a type face of at least 12-point size or is provided by the licensee with a hardcopy of the disclosure in a type face of at least 12-point size before the loan is consummated.

(5) The loan shall have a minimum principal amount upon origination of three hundred dollars ($300) and a term of not less than the following:

(A) Ninety days for loans whose principal balance upon origination is less than five hundred dollars ($500).

(B) One hundred twenty days for loans whose principal balance upon origination is at least five hundred dollars ($500), but is less than one thousand five hundred dollars ($1,500).

(C) One hundred eighty days for loans whose principal balance upon origination is at least one thousand five hundred dollars ($1,500).

(b) As an alternative to the charges authorized by Section 22303 or 22304, a licensee approved by the commissioner to participate in the program may contract for and receive charges for a loan made pursuant to this section at an annual simple interest rate not to exceed the following:

(1) The lesser of 36 percent or the sum of 32.75 percent plus the United States prime lending rate, as of the date of loan origination, on that portion of the unpaid principal balance of the loan up to and including, but not in excess of, one thousand dollars ($1,000). The interest rate calculated as of the date of loan origination shall be fixed for the life of the loan.

(2) The lesser of 35 percent or the sum of 28.75 percent plus the United States prime lending rate, as of the date of loan origination, on that portion of the unpaid principal balance of the loan in excess of one thousand dollars ($1,000), but less than two thousand five hundred dollars ($2,500). The interest rate calculated as of the date of loan origination shall be fixed for the life of the loan.

(c) (1) As to any loan made under this section, a licensee approved by the commissioner to participate in the program may contract for and receive an administrative fee, which shall be fully earned immediately upon making the loan, in an amount not to exceed the applicable of the following:

(A) Seven percent of the principal amount, exclusive of the administrative fee, or ninety dollars ($90), whichever is less, on the first loan made to a borrower.

(B) Six percent of the principal amount, exclusive of the administrative fee, or seventy-five dollars ($75), whichever is less, on the second and subsequent loans made to that borrower.

(2) A licensee shall not charge the same borrower an administrative fee more than once in any four-month period.

(3) For purposes of this section, “refinance” means the replacement or revision of an existing loan contract with a borrower that results in an extension of additional principal to that borrower. A licensee shall not refinance a loan made under this section, unless all of the following conditions are met at the time the borrower submits an application to refinance:

(A) The borrower has repaid at least 60 percent of the outstanding principal remaining on his or her loan.

(B) The borrower is current on his or her outstanding loan.

(C) The licensee underwrites the new loan in accordance with paragraph (4) of subdivision (f).

(D) If the loan proceeds of both the original loan and the refinance loan are to be used for personal, family, or household purposes, the borrower has not previously refinanced the outstanding loan more than once.

(4) Notwithstanding paragraph (3), an administrative fee shall not be contracted for or received in connection with the refinancing of a loan unless at least eight months have elapsed since the receipt of a previous administrative fee paid by the borrower. With the exception of a loan that is refinanced, only one administrative fee may be contracted for or received until the loan has been repaid in full. Section 22305 shall not apply to any loan made under this section.

(d) Notwithstanding subdivision (a) of Section 22320.5, a licensee approved by the commissioner to participate in the program may require reimbursement from a borrower for the actual insufficient funds fees incurred by that licensee due to actions of the borrower, and may contract for and receive a delinquency fee that is one of the following amounts:

(1) For a period of delinquency of not less than seven days, an amount not in excess of fourteen dollars ($14).

(2) For a period of delinquency of not less than 14 days, an amount not in excess of twenty dollars ($20).

(e) If a licensee opts to impose a delinquency fee, it shall use the delinquency fee schedule described in subdivision (d), subject to all of the following:

(1) No more than one delinquency fee may be imposed per delinquent payment.

(2) No more than two delinquency fees may be imposed during any period of 30 consecutive days.

(3) No delinquency fee may be imposed on a borrower who is 180 days or more past due if that fee would result in the sum of the borrower’s remaining unpaid principal balance, accrued interest, and delinquency fees exceeding 180 percent of the original principal amount of the borrower’s loan.

(4) The licensee or any of its wholly owned subsidiaries shall attempt to collect a delinquent payment for a period of at least 30 days following the start of the delinquency before selling or assigning that unpaid debt to an independent party for collection.

(f) The following shall apply to a loan made by a licensee pursuant to this section:

(1) Prior to disbursement of loan proceeds, the licensee shall either (A) offer a credit education program or seminar to the borrower that has been previously reviewed and approved by the commissioner for use in complying with this section; or (B) invite the borrower to a credit education program or seminar offered by an independent third party that has been previously reviewed and approved by the commissioner for use in complying with this section. The borrower shall not be required to participate in either of these education programs or seminars. A credit education program or seminar offered pursuant to this paragraph shall be provided at no cost to the borrower.

(2) The licensee shall report each borrower’s payment performance to at least one consumer reporting agency that compiles and maintains files on consumers on a nationwide basis, upon acceptance as a data furnisher by that consumer reporting agency. For purposes of this section, a consumer reporting agency that compiles and maintains files on consumers on a nationwide basis is one that meets the definition in Section 603(p) of the federal Fair Credit Reporting Act (15 U.S.C. Sec. 1681a(p)). Any licensee that is accepted as a data furnisher after admittance into the program must report all borrower payment performance since its inception of lending under the program, as soon as practicable after its acceptance into the program, but in no event more than six months after its acceptance into the program.

(A) The commissioner may approve a licensee for the program, before that licensee has been accepted as a data furnisher by a consumer reporting agency, if the commissioner has a reasonable expectation, based on information supplied by the licensee, of both of the following:

(i) The licensee will be accepted as a data furnisher, once it achieves a lending volume required of data furnishers of its type by a consumer reporting agency.

(ii) That lending volume will be achieved within the first six months of the licensee commencing lending.

(B) Notwithstanding subparagraph (A), the commissioner shall withdraw approval for pilot program participation from any licensee that fails to become accepted as a data furnisher by a consumer reporting agency within six months of commencing lending under the pilot program.

(3) The licensee shall provide each borrower with the name of the consumer reporting agency or agencies to which it will report the borrower’s payment history. A licensee that is accepted as a data furnisher after admittance into the program shall notify its borrowers, as soon as practicable following acceptance as a data furnisher, regarding the name of the consumer reporting agency or agencies to which it will report that borrower’s payment history.

(4) (A) The licensee shall underwrite each loan to determine a borrower’s ability and willingness to repay the loan pursuant to the loan terms, and shall not make a loan if it determines, through its underwriting, that the borrower’s total monthly debt service payments, at the time of origination, including the loan for which the borrower is being considered, and across all outstanding forms of credit that can be independently verified by the licensee, exceed 50 percent of   the borrower’s gross monthly income.

(B) (i) The licensee shall seek information and documentation pertaining to all of a borrower’s outstanding debt obligations during the loan application and underwriting process, including loans that are self-reported by the borrower but not available through independent verification. The licensee shall verify that information using a credit report from at least one consumer reporting agency that compiles and maintains files on consumers on a nationwide basis or through other available electronic debt verification services that provide reliable evidence of a borrower’s outstanding debt obligations.

(ii) Notwithstanding the verification requirement in subparagraph (A), the licensee shall request from the borrower and include all information obtained from the borrower regarding outstanding deferred deposit transactions in the calculation of the borrower’s outstanding debt obligations.

(iii) The licensee shall not be required to consider, for purposes of debt-to-income ratio evaluation, loans from friends or family.

(C) The licensee shall also verify the borrower’s income that the licensee relies on to determine the borrower’s debt-to-income ratio using information from either of the following:

(i) Electronic means or services that provide reliable evidence of the borrower’s actual income.

(ii) Internal Revenue Service Form W-2, tax returns, payroll receipts, bank statements, or other third-party documents that provide reasonably reliable evidence of the borrower’s actual income.

(5) The licensee shall notify each borrower, at least two days prior to each payment due date, informing the borrower of the amount due, and the payment due date. Notification may be provided by any means mutually acceptable to the borrower and the licensee. A borrower shall have the right to opt out of this notification at any time, upon electronic or written request to the licensee. The licensee shall notify each borrower of this right prior to disbursing loan proceeds.

(g) (1) Notwithstanding Sections 22311 to 22315, inclusive, no person, in connection with, or incidental to, the making of any loan made pursuant to this article, may offer, sell, or require the borrower to contract for “credit insurance” as defined in paragraph (1) of subdivision (a) of Section 22314 or insurance on tangible personal or real property of the type specified in Section 22313.

(2) Notwithstanding Sections 22311 to 22315, inclusive, no licensee, finder, or any other person that participates in the origination of a loan under this article shall refer a borrower to any other person for the purchase of “credit insurance” as defined in paragraph (1) of subdivision (a) of Section 22314 or insurance on tangible personal or real property of the type specified in Section 22313.

(h) (1) No licensee shall require, as a condition of providing the loan, that the borrower waive any right, penalty, remedy, forum, or procedure provided for in any law applicable to the loan, including the right to file and pursue a civil action or file a complaint with or otherwise communicate with the commissioner or any court or other public entity, or that the borrower agree to resolve disputes in a jurisdiction outside of California or to the application of laws other than those of California, as provided by law. Any waiver by a borrower must be knowing, voluntary, and in writing, and expressly not made a condition of doing business with the licensee. Any waiver that is required as a condition of doing business with the licensee shall be presumed involuntary, unconscionable, against public policy, and unenforceable. The licensee has the burden of proving that a waiver of any rights, penalties, forums, or procedures was knowing, voluntary, and not made a condition of the contract with the borrower.

(2) No licensee shall refuse to do business with or discriminate against a borrower or applicant on the basis that the borrower or applicant refuses to waive any right, penalty, remedy, forum, or procedure, including the right to file and pursue a civil action or complaint with, or otherwise notify, the commissioner or any court or other public entity. The exercise of a person’s right to refuse to waive any right, penalty, remedy, forum, or procedure, including a rejection of a contract requiring a waiver, shall not affect any otherwise legal terms of a contract or an agreement.

(3) This subdivision shall not apply to any agreement to waive any right, penalty, remedy, forum, or procedure, including any agreement to arbitrate a claim or dispute, after a claim or dispute has arisen. Nothing in this subdivision shall affect the enforceability or validity of any other provision of the contract.

(i) This section shall not apply to any loan of a bona fide principal amount of two thousand five hundred dollars ($2,500) or more as determined in accordance with Section 22251. For purposes of this subdivision, “bona fide principal amount” shall be determined in accordance with Section 22251.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22371

(a) A licensee who is approved by the commissioner to participate in the program may use the services of one or more finders as provided in this article.

(b) For purposes of this article, a “finder” means an entity that, at the finder’s physical location for business, brings a licensee and a prospective borrower together for the purpose of negotiating a loan contract.

(c) An entity, whose sole means of bringing a licensee and a prospective borrower together at that entity’s physical location for business is via an electronic access point through which a prospective borrower may directly access the Internet Web site of a licensee is not a “finder” for purposes of this article.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22372

(a) A finder may perform one or more of the following services for a licensee at the finder’s physical location for business:

(1) Distributing, circulating, using, or publishing preprinted brochures, flyers, factsheets, or other written materials relating to loans that the licensee may make or negotiate and that have been reviewed and approved in writing by the licensee prior to their being distributed, circulated, or published.

(2) Providing written factual information about loan terms, conditions, or qualification requirements to a prospective borrower that has been either prepared by the licensee or reviewed and approved in writing by the licensee. A finder may discuss that information with a prospective borrower in general terms, but may not provide counseling or advice to a prospective borrower.

(3) Notifying a prospective borrower of the information needed in order to complete a loan application without providing counseling or advice to a prospective borrower.

(4) Entering information provided by the prospective borrower on a preprinted or electronic application form or onto a preformatted computer database without providing counseling or advice to a prospective borrower.

(5) Assembling credit applications and other materials obtained in the course of a credit application transaction for submission to the licensee.

(6) Contacting the licensee to determine the status of a loan application.

(7) Communicating a response that is returned by the licensee’s automated underwriting system to a borrower or a prospective borrower.

(8) Obtaining a borrower’s signature on documents prepared by the licensee and delivering final copies of the documents to the borrower.

(b) A finder shall not engage in any of the following activities:

(1) Providing counseling or advice to a borrower or prospective borrower.

(2) Providing loan-related marketing material that has not previously been approved by the licensee to a borrower or a prospective borrower.

(3) Interpreting or explaining the relevance, significance, or effect of any of the marketing materials or loan documents the finder provides to a borrower or prospective borrower.

(c) Any person who performs one or more of the following activities is a broker within the meaning of Section 22004 rather than a finder within the meaning of this section:

(1) Negotiating the price, length, or any other loan term between a licensee and a prospective borrower.

(2) Advising either a prospective borrower or a licensee as to any loan term.

(3) Offering information pertaining to a single prospective borrower to more than one licensee, except that, if a licensee has declined to offer a loan to a prospective borrower and has so notified that prospective borrower in writing, the person may then offer information pertaining to a single prospective borrower to another licensee with which it has a finder’s agreement.

(4) Personally contacting or providing services to a borrower or prospective borrower at any place other than the finder’s physical location for business.

(d) A finder shall comply with all laws applicable to the licensee that impose requirements upon the licensee for safeguards for information security.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22373

(a) At the time the finder receives or processes an application for a program loan, the finder shall provide the following statement to the applicant, on behalf of the licensee, in no smaller than 10-point type, and shall ask the applicant to acknowledge receipt of the statement in writing:

“Your loan application has been referred to us by [Name of Finder]. We may pay a fee to [Name of Finder] for the successful referral of your loan application. IF YOU ARE APPROVED FOR THE LOAN, [NAME OF LICENSEE] WILL BECOME YOUR LENDER, AND YOU WILL BE BUILDING A RELATIONSHIP WITH [NAME OF LICENSEE]. If you wish to report a complaint about [Name of Finder] or [Name of Licensee] regarding this loan transaction, you may contact the Department of Business Oversight, Division of Corporations at 1-866-ASK-CORP (1-866-275-2677), or file your complaint online at www.corp.ca.gov.”

(b) If the loan is consummated, the licensee shall provide the borrower a written copy of the disclosure notice within two weeks following the date of the loan consummation. A licensee may include the disclosure within its loan contract, or may provide it as a separate document to the borrower, via any means acceptable to the borrower.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22374

(a) A finder may be compensated by the licensee pursuant to the written agreement between the licensee and the finder, as described in Section 22376.

(b) The compensation of a finder by a licensee shall be subject to all of the following requirements:

(1) No fee shall be paid to a finder in connection with a loan application until and unless that loan is consummated.

(2) No fee shall be paid to a finder based upon the principal amount of the loan.

(3) No fee paid to a finder shall exceed the following amounts:

(A) Forty-five dollars ($45) per loan for the first 40 loans originated each month at the finder’s location.

(B) Forty dollars ($40) per loan for any subsequent loans originated during that month at the finder’s location.

(4) The finder’s location for services under this article and other information required by Section 22375 has been reported to the commissioner and the finder has not been barred from providing services at that location by the commissioner.

(c) No licensee shall, directly or indirectly, pass on to a borrower any fee, or any portion of any fee, that the licensee pays to a finder in connection with that borrower’s loan or loan application.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22375

A licensee that utilizes the service of a finder shall do all of the following:

(a) Notify the commissioner within 15 days of entering into a contract with a finder, on a form acceptable to the commissioner, regarding all of the following:

(1) The name and business address of the finder and all locations at which the finder will perform services under this article.

(2) The name and contact information for an employee of the finder who is knowledgeable about, and has the authority to execute, the contract governing the business relationship between the finder and the licensee.

(3) The name and contact information for one or more employees of the finder who are responsible for that finder’s finding activities on behalf of the licensee.

(4) A list of the activities the finder shall perform on behalf of the licensee.

(5) Any other information requested by the commissioner.

(b) Pay an annual finder registration fee to the commissioner in an amount to be established by the commissioner by regulation for each finder utilized by the licensee.

(c) Submit an annual report to the commissioner including any information pertaining to each finder and the licensee’s relationship and business arrangements with each finder as the commissioner may by regulation require.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22376

All arrangements between a licensee and a finder shall be set forth in a written agreement between the parties. The agreement shall contain a provision establishing that the finder agrees to comply with all regulations that are established by the commissioner pursuant to this article regarding the activities of finders and that the commissioner shall have access to all of the finder’s books and records that pertain to the finder’s operations under the agreement with the licensee.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22377

(a) The commissioner may examine the operations of each licensee and each finder to ensure that the activities of the licensee and the finder are in compliance with this article. The costs of the commissioner’s examination of each finder shall be attributed to the commissioner’s examination of the licensee. Any violation of this article by a finder or a finder’s employee shall be attributed to the finance lender with whom it has entered into an agreement for purposes of determining the licensee’s compliance with this division.

(b) Upon a determination that a finder has acted in violation of this article, or any implementing regulation, the commissioner shall have the authority to disqualify a finder from performing services under this article, bar a finder from performing services at one or more specific locations of that finder, terminate a written agreement between a finder and a licensee, and, if the commissioner deems that action in the public interest, prohibit the use of that finder by all licensees accepted to participate in the pilot program.

(c) In addition to any other penalty allowed by law, the commissioner may impose an administrative penalty up to two thousand five hundred dollars ($2,500) for violations of this article committed by a finder.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22378

Notwithstanding the requirements of Section 22102 and its implementing regulations, a licensee accepted to participate in the program may appoint one or more branch managers with responsibility for multiple branch locations, subject to approval by the commissioner, and a finding by the commissioner that the centralized nature of underwriting and other key business activities performed by the licensee does not require a unique manager for each branch location, to ensure the protection of consumers who seek out loans from the licensee. The commissioner may revoke this approval at any time, upon a finding that a unique branch manager at each branch location is required for consumer protection.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22379

(a) Notwithstanding any other law, the commissioner shall examine each licensee that is accepted into the program at least once every 24 months.

(b) Notwithstanding subdivision (a), the commissioner shall have the authority to waive one or more branch office examinations, if the commissioner deems that the branch office examinations are not necessary for the protection of the public, due to the centralized operations of the licensee or other factors acceptable to the commissioner.

(c) The cost of each examination of a licensee shall be paid to the commissioner by the licensee examined, and the commissioner may maintain an action for the recovery of the cost in any court of competent jurisdiction. In determining the cost of the examination, the commissioner may use the estimated average hourly cost for all persons performing examinations of licensees or other persons subject to this division for the fiscal year.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22380

(a) On or before July 1, 2015, and again, on or before January 1, 2017, the commissioner shall post a report on his or her Internet Web site summarizing utilization of the Pilot Program for Increased Access to Responsible Small Dollar Loans. The report required to be submitted on or before July 1, 2015, shall additionally include the information required by former Section 22361, summarizing utilization of the Pilot Program for Affordable Credit-Building Opportunities, which was created by Chapter 640 of the Statutes of 2010.

(b) The information disclosed to the commissioner for the commissioner’s use in preparing the report described in this section is exempted from any requirement of public disclosure by paragraph (2) of subdivision (d) of Section 6254 of the Government Code.

(c) If there is more than one licensee approved to participate in the program under this article, the report required pursuant to subdivision (a) shall state information in aggregate so as not to identify data by specific licensee.

(d) The report required pursuant to this section shall specify the time period to which the report corresponds, and shall include, but not be limited to, the following for that time period:

(1) The number of entities that applied to participate in the program.

(2) The number of entities accepted to participate in the program.

(3) The reason or reasons for rejecting applications for participation, if applicable. This information shall be provided in a manner that does not identify the entity or entities rejected.

(4) The number of program loan applications received by lenders participating in the program, the number of loans made pursuant to the program, the total amount loaned, the distribution of loan lengths upon origination, and the distribution of interest rates and principal amounts upon origination among those loans.

(5) The number of borrowers who obtained more than one program loan and the distribution of the number of loans per borrower.

(6) Of the number of borrowers who obtained more than one program loan, the percentage of those borrowers whose credit scores increased between successive loans, based on information from at least one major credit bureau, and the average size of the increase.

(7) The income distribution of borrowers upon loan origination, including the number of borrowers who obtained at least one program loan and who resided in a low-to-moderate-income census tract at the time of their loan application.

(8) The number of borrowers who obtained loans for the following purposes, based on borrower responses at the time of their loan applications indicating the primary purpose for which the loan was obtained:

(A) Medical.

(B) Other emergency.

(C) Vehicle repair.

(D) Vehicle purchase.

(E) To pay bills.

(F) To consolidate debt.

(G) To build or repair credit history.

(H) To finance a purchase of goods or services other than a vehicle.

(I) For other than personal, family, or household purposes.

(J) Other.

(9) The number of borrowers who self-report that they had a bank account at the time of their loan application, the number of borrowers who self-report that they had a bank account and used check-cashing services, and the number of borrowers who self-report that they did not have a bank account at the time of their loan application.

(10) With respect to refinance loans, the report shall specifically include the following information:

(A) The number and percentage of borrowers who applied for a refinance loan.

(B) Of those borrowers who applied for a refinance loan, the number and percentage of borrowers who obtained a refinance loan.

(C) Of those borrowers who obtained a refinance loan:

(i) The percentage of borrowers who refinanced once.

(ii) The percentage of borrowers who refinanced twice.

(iii) The percentage of borrowers who refinanced more than twice.

(D) Of those borrowers who obtained a refinance loan, the average percentage of principal paid down before obtaining a refinance loan.

(E) Of those borrowers who obtained a refinance loan, the average amount of additional principal extended.

(F) Of those borrowers who obtained a refinance loan, the average number of late payments made on the loan that was refinanced.

(11) The number and type of finders used by licensees and the relative performance of loans consummated by finders compared to the performance of loans consummated without a finder.

(12) The number and percentage of borrowers who obtained one or more program loans on which late fees were assessed, the total amount of late fees assessed, and the average late fee assessed by dollar amount and as a percentage of the principal amount loaned.

(13) (A) The performance of loans under this article, as reflected by all of the following:

(i) The number and percentage of pilot program borrowers who experienced at least one delinquency lasting between 7 and 29 days, and the distribution of principal loan amounts corresponding to those delinquencies.

(ii) The number and percentage of pilot program borrowers who experienced at least one delinquency lasting between 30 and 59 days, and the distribution of principal loan amounts corresponding to those delinquencies.

(iii) The number and percentage of pilot program borrowers who experienced at least one delinquency lasting 60 days or more, and the distribution of principal loan amounts corresponding to those delinquencies.

(iv) The number and percentage of pilot program borrowers who experienced at least one delinquency of greater than 7 days and who did not subsequently bring their loan current.

(v) Among loans that were ever delinquent for 7 days or more, the average number of times borrowers experienced a delinquency of 7 days or more.

(B) To the extent data are readily available to the commissioner, the commissioner shall include in his or her report comparable delinquency data for unsecured loans made by persons licensed under Chapter 2 (commencing with Section 22365) of Division 9 in principal amounts between two thousand five hundred dollars ($2,500) and four thousand nine hundred ninety-nine dollars ($4,999), and in principal amounts between five thousand dollars ($5,000) and nine thousand nine hundred ninety-nine dollars ($9,999), and for unsecured extensions of credit made by state-chartered banks and credit unions under the commissioner’s jurisdiction, in principal amounts between two thousand five hundred dollars ($2,500) and four thousand nine hundred ninety-nine dollars ($4,999), and in principal amounts between five thousand dollars ($5,000) and nine thousand nine hundred ninety-nine dollars ($9,999).

(14) The number and types of violations of this article by finders, which were documented by the commissioner.

(15) The number and types of violations of this article by licensees, which were documented by the commissioner.

(16) The number of times that the commissioner disqualified a finder from performing services, barred a finder from performing services at one or more specific locations of the finder, terminated a written agreement between a finder and a licensee, or imposed an administrative penalty.

(17) The number of complaints received by the commissioner about a licensee or a finder, and the nature of those complaints.

(18) Recommendations for improving the program.

(19) Recommendations regarding whether the program should be continued after January 1, 2018.

(e) The commissioner shall conduct a random sample survey of borrowers who have participated in the program to obtain information regarding the borrowers’ experience and licensees’ compliance with this article. The results of this survey shall be included in the report required by this section.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22380.5

(a) The Pilot Program for Affordable Credit-Building Opportunities as described in Article 3.5 (commencing with Section 22348) is abolished.

(b) All powers, duties, purposes, jurisdiction, responsibilities, and functions of the Commissioner of Corporations with respect to the former Article 3.5 (commencing with Section 22348) are transferred to the Commissioner of Business Oversight.

(c) Any licensee approved to participate in the Pilot Program for Affordable Credit-Building Opportunities as described in the former Article 3.5 (commencing with Section 22348) shall be transferred to, and subject to, the provisions of this article.

(d) Any outstanding loans made under the former Pilot Program for Affordable Credit-Building Opportunities as described in Article 3.5 (commencing with Section 22348) shall continue in existence and be valid on and after January 1, 2014, subject to those terms and conditions that existed at the time the loan was made pursuant to the former Article 3.5 (commencing with Section 22348).

(e) Data submitted to the commissioner by licensees accepted to the former Pilot Program for Affordable Credit-Building Opportunities shall be summarized by the commissioner in the report due to the Legislature on or before July 1, 2015, pursuant to subdivision (a) of Section 22380.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 22381.)



22381

This article shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 467, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. Repeal affects Article 3.6, commencing with Section 22365.)






ARTICLE 4 - Charges On Scheduled Balances

22400

This article applies only to loan contracts payable in substantially equal and consecutive monthly installments of principal and charges combined, the first of which is due not less than 15 days nor more than one month and 15 days from the date the loan is made. In lieu of computing charges and applying payments as provided in Section 22307, a licensee may precompute charges and apply payments as follows:

(a) The total charges which would be earned if the contract were repaid exactly according to its terms, at the monthly rate stated in the contract, may be precomputed when the loan is made and added to the principal of the loan. For the purpose of computation, a month shall be that period of time from any date in one month to the corresponding date in the next month, and if there is no corresponding date, then to the last day of the next month. The principal amount of the loan shall be its face value as referred to in Section 22309. Every payment may be applied to the combined total of principal and precomputed charges until the contract is fully paid. The acceptance of payment of charges on loans made under the provisions of this article shall not be deemed to constitute payment deduction or receipt thereof in advance nor compounding under Section 22309. Precomputed charges shall be subject to the following adjustments:

(1) The portion of the precomputed charge applicable to any particular monthly installment period shall bear the same ratio to the total precomputed charge, excluding any adjustment made for a first period of more than one month, as the balance scheduled to be outstanding during that monthly period bears to the sum of all monthly balances scheduled originally by the loan contract.

(2) If the loan contract is paid in full by cash, a new loan, refinancing, or otherwise, the borrower shall receive a rebate of that portion of the precomputed charge that is the difference between the total precomputed charge and the charges at the contract rate computed in accordance with the provisions of Section 22307 or 22308. The tender, by the borrower or at his or her request, of an amount equal to the unpaid balance, less the required rebate, must be accepted by the licensee in full payment of the contract.

(3) If three or more, but not all, installments are prepaid in full at any one time, all of the prior charges for the loan shall be recalculated and all subsequent charges for the remaining term of the loan shall be recalculated by applying each payment first to charges and the remainder to principal in accordance with the provisions of Section 22307 or 22308.

(4) If the payment date of all wholly unpaid installments on which no default charge has been collected is deferred one or more full months and the contract so provides, the licensee may charge and collect a deferment charge. The deferment charge shall not exceed the portion of the precomputed charge applicable prior to deferment, to the first deferred monthly installment period multiplied by the number of months the maturity of the contract is deferred. The number of months shall not exceed the number of full installments that are in default on the date of deferment or that may become due within 15 days of that date. When a deferment charge is made, no portion of the precomputed charge shall apply to the installment periods in which no installment payment is required by reason of the deferment. In computing any default charge or required rebate, the portion of the precomputed charge applicable to each deferred balance and installment period following the deferment period and prior to the deferred maturity shall remain the same as that applicable to the balances and periods under the original loan contract. The charge may be collected at the time of deferment or at any time thereafter. Any payment received at the time of deferment may be applied first to the deferment charge and the remainder, if any, applied to the unpaid balance of the contract. However, if the payment is sufficient to pay, in addition to the appropriate deferment charge, any installment that is in default and the applicable default charge, it shall be first so applied and any such installment shall not be deferred nor subject to the deferment charge.

(5) In the event of default of more than 10 days in the payment of one-half or more of any scheduled installment, the licensee may charge and collect a default charge not exceeding an amount equal to the portion of the precomputed charge applicable to the final installment period. The charge may not be collected more than once for the same default and may be collected at the time of the default or at any time thereafter. If the default charge is deducted from any payment received after default occurs, and the deduction results in the default of a subsequent installment, no charge may be made for the resulting default.

(6) A borrower and licensee may agree that the first installment due date may be not more than 15 days more than one month and the amount of the installment may be increased by one-thirtieth of the portion of the precomputed charge applicable to a first installment of one month for each extra day.

(b) The statement to be given to the borrower as provided in subdivision (a) of Section 22337 and the contract shall disclose in addition to other required information the principal amount of the loan exclusive of charges and the basis for computing the refund of precomputed charges in case of prepayment in full or acceleration of maturity and for computing default and deferment charges. The delivery of a receipt of each payment showing the total amount of each payment complies with subdivision (d) of Section 22337.

(c) If the maturity of the contract when the charges are precomputed is accelerated for any reason, the licensee shall make the same refund or credit as would be required if the contract was paid in full on the date of acceleration. The unpaid balance shall be treated as the unpaid principal balance, and thereafter the unpaid balance of the contract shall bear charges at the agreed rate of charge if the loan contract so provides.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22401

With respect to precomputed loans, licensees shall be subject only to, comply only with, and derive authority only from Sections 22400 and 22402, notwithstanding any other provision of law that is not within this division.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22402

When charges on a loan of an original bona fide principal amount of five thousand ($5,000) or more have been precomputed in a manner similar to that provided in Section 22400, and the loan is prepaid in full by cash, a new loan, refinancing, or otherwise, or the maturity of the loan contract is accelerated for any reason, the borrower shall receive a rebate or credit of that portion of the precomputed charge that is the difference between the total precomputed charge and the charges at the contract rate computed in accordance with the provisions of Section 22307 or 22308, or on the basis of 12 equal months of 30 days each, on the assumption that all payments were received by the licensee on their respective due dates. This section does not apply to charges paid by the borrower to the lender or others, such as charges computed as a percentage of the loan, that are fully earned upon making the loan, or to charges agreed to be paid by the borrower upon prepayment of a loan secured by a lien upon real property.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)






ARTICLE 5 - Open-End Loan Programs

22450

As used in this division, “open-end credit program” means a licensee’s plan for making open-end loans pursuant to a loan agreement that sets forth the terms and conditions governing the use of the open-end credit program, expressly states that the loan is made pursuant to this article, and provides that:

(a) The borrower may use the open-end credit program to obtain money, goods, labor, or services on credit. The licensee makes open-end loans to the borrower for the purpose of paying money to or at the direction of the borrower or paying obligations that the borrower creates through use of the open-end credit program.

(b) The amount of each advance and the charges and other permitted costs are debited to an account.

(c) The charges are computed from time to time on the unpaid balances of the borrower’s account, excluding from the computation any unpaid charges other than permitted fees, costs, and expenses.

(d) The borrower has the privilege of paying the account in full at any time.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22451

If an open-end credit program is not primarily for the purpose of purchasing or leasing goods or services from the licensee, then all credit extended through use of the program, including transactions that involve the purchase or lease of goods or services from the licensee, shall be subject to this division.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22452

Subject to the written approval of the commissioner of the licensee’s plan of business for making open-end loans as not being misleading or deceptive and subject to regulations the commissioner may adopt with respect to open-end loans under Section 22150, a licensee may make open-end loans pursuant to this article and may contract for and receive thereon charges as set forth in Sections 22303, 22304, and 22308. These charges may be calculated on an amount not exceeding the greater of:

(a) The actual daily unpaid balances of the open-end account in the billing cycle for which the charge is made, in which case one-thirtieth of the monthly rate may be charged for each day the unpaid balance is outstanding.

(b) The average daily unpaid balance of the open-end account in the billing cycle for which the charge is made, which is the sum of the amount unpaid each day during that cycle divided by the number of days in that cycle. The amount unpaid on a day is determined by adding to any balance unpaid as of the beginning of that day all advances and other debits and deducting all payments and other credits made or received as of that day. The billing cycle shall be monthly. A billing cycle is monthly if the closing date of the cycle is the same date each month or does not vary by more than four days from the regular date.

This section does not apply to any open-end loan of a bona fide principal amount of five thousand dollars ($5,000) or more as determined in accordance with Section 22467.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22453

The minimum monthly payment shall be determined by any of the following:

(a) The amount calculated by multiplying the unpaid principal balance, after an advance and including the advance, by a percent agreed upon by the borrower and the licensee, which shall be no less than 21/2 percent. The minimum payment shall continue at the amount determined pursuant to this paragraph until a subsequent loan advance is made.

(b) The amount calculated by multiplying the unpaid balance at the end of each billing cycle by a percent agreed upon by the borrower and the licensee, which shall be no less than 5 percent.

(c) Any other bona fide amount agreed upon by the borrower and the licensee which would be sufficient to pay all charges and some principal, originally scheduled to be due by the borrower as of each scheduled due date.

This section does not apply to any open-end loan of a bona fide principal amount of five thousand dollars ($5,000) or more as determined in accordance with Section 22467.

(Amended by Stats. 1995, Ch. 692, Sec. 6. Effective January 1, 1996.)



22454

On open-end loans, the licensee may contract for and receive the fees, costs, and expenses permitted on other loans, including those permitted by subdivisions (a), (b), (c), and (d) of Section 22313 and subdivision (d) of Section 22314, except that the charge for credit insurance under Section 22314 shall be on a monthly basis and shall be actuarially consistent with the premium rate for the same coverage.

This section does not apply to any open-end loan of a bona fide principal amount of five thousand dollars ($5,000) or more as determined in accordance with Section 22467.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22455

(a) In lieu of subdivisions (b), (c), (d), (e), and (f) of Section 22314, with respect to open-end loans, a licensee may provide credit insurance with the borrower’s consent, in a form to be approved by the Insurance Commissioner, in an amount not in excess of the amount of the indebtedness. For credit life or disability insurance, the licensee may collect from the borrower an amount established pursuant to Section 779.36 of the Insurance Code.

(b) If life insurance is provided, and if the insured borrower dies during the term of the loan contract, the insurance shall be sufficient to pay the total amount due on the loan outstanding on the date of his or her death, without any exception, reservation, or limitation.

(c) If disability insurance is provided, and if the insured borrower becomes disabled during the term of the loan contract, the insurance shall be sufficient to pay all amounts attributable to the loan balance at the time of commencement of disability that subsequently become due on the loan thereafter during the period of disability, in accordance with subdivision (d) of Section 22315, without any exception, reservation, or limitation.

(d) If loss-of-income insurance is provided, and if the insured borrower becomes unemployed during the term of the loan contract, the insurance shall be sufficient to pay all amounts attributable to the loan balance at the time of commencement of unemployment in accordance with subdivision (d) of Section 22321 without any exception, reservation, or limitation.

(e) Any credit insurance that is provided shall be in force as soon as the loan is made or coverage is agreed upon, whichever is later. No credit insurance written in connection with an open-end loan shall be canceled by the lender because of delinquency of the borrower in the making of the minimum payments thereon unless one or more of the payments is past due for a period of 90 days or more, and the lender shall advance to the insurer the amounts required to keep the insurance in force during that period, which amounts may be debited to the borrower’s account.

This section does not apply to any open-end loan of a bona fide principal amount of ten thousand dollars ($10,000) or more as determined in accordance with Section 22467.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22456

Section 22309 shall apply to open-end loans with the following variations:

(a) To comply with Section 22309, in the case of open-end loan advances directly to the borrower, the licensee shall deliver to the borrower, at the time of each loan advance, an amount equal to the face value of the advance.

(b) To comply with Section 22309, in the case of an open-end loan advance in the form of a payment by the licensee to a person from whom a borrower obtained money, goods, labor, or services, the licensee shall deliver to that person the amounts necessary to fulfill the borrower’s obligation to that person under the transaction.

This section does not apply to any open-end loan of a bona fide principal amount of five thousand dollars ($5,000) or more as determined in accordance with Section 22467.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22457

In lieu of Section 22332, the open-end loan agreement shall contain the name, address, and license number of the finance lender and shall disclose the nature of the security taken, the method of determining the minimum payments that will be required to repay the initial advance and any subsequent advances on the loan, and the agreed rate of charge.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22458

In lieu of subdivision (a) of Section 22337, with respect to open-end loans, except in the case of an account that the licensee deems to be uncollectible, or for which delinquency collection procedures have been instituted, the licensee shall deliver or cause to be delivered to the borrower, or any one thereof, for each billing cycle at the end of which there is an outstanding balance in the account, or to which a finance charge is imposed, a statement setting forth the outstanding balance in the account at the beginning of the billing cycle, the date and amount of any subsequent loan advance during the period, the amounts and dates of crediting to the account during the billing cycle that payments are credited, the amount of any finance charge debited to the account during the billing cycle, the annual percentage rate of finance charge determined under Regulation Z promulgated by the Board of Governors of the Federal Reserve System (12 C.F.R. 226), the balance on which the finance charge was computed, the closing date of the billing cycle, the outstanding balance on that date, and the minimum monthly payment required in the absence of any additional advance. If there has been any change in the nature of the security for the loan since the next preceding advance, the statement shall contain or be accompanied by a statement of the nature of the security for the loan after that change.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22459

Subdivision (e) of Section 22337 shall not apply to an open-end loan that has no balance outstanding if the open-end loan agreement continues in effect.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22460

Section 22333 shall not apply to a change in terms of an open-end loan if notice is given to the borrower in accordance with subsection (c) of Section 226.9 of Regulation Z promulgated by the Board of Governors of the Federal Reserve System (12 C.F.R. 226).

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22461

Subdivision (a) of Section 22151, Sections 22154 and 22325, and subdivision (b) of Section 22337 shall not apply to a licensee with respect to advances made through an open-end credit program.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22462

The payment of fees for participation in an open-end credit program, the acceptance by a borrower of the form of the licensee’s program, and the borrower’s agreement to the licensee’s program shall not be deemed to be a collateral sale, purchase, or agreement within the terms of Section 22201, 22311, or 22312.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22463

Nothing in this article limits the authority of the commissioner to disapprove advertising with respect to open-end loans pursuant to Section 22165.

This section does not apply to any open-end loan of a bona fide principal amount of five thousand dollars ($5,000) or more as determined in accordance with Section 22467.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22464

This article does not apply to loans other than open-end loans.

This section does not apply to any open-end loan of a bona fide principal amount of five thousand dollars ($5,000) or more as determined in accordance with Section 22467.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22465

Section 22400 does not apply to open-end loans.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22466

An open-end loan is in compliance with Section 22330 if it is an open-end loan of a bona fide principal amount of five thousand dollars ($5,000) or more as determined in accordance with Section 22467.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22467

(a) Any section that refers to this section or that is subject to Section 22251 does not apply to any open-end loan of the bona fide principal amount specified in the regulatory ceiling provision of that section or more, or to a duly licensed finance lender in connection with any such loan if that provision is not used for the purpose of evading this division.

(b) In determining whether an open-end loan is an open-end loan of a bona fide principal amount specified in any section in this division or more and whether the regulatory ceiling provision of that section is used for the purpose of evading this division, the open-end loan shall be deemed to be for that amount or more if both the following criteria are met:

(1) The line of credit is equal to or more than the bona fide principal amount of the specified amount.

(2) The initial advance was equal to or more than the bona fide principal amount of the specified amount.

(c) A subsequent advance of money of less than the specified amount pursuant to the open-end loan agreement between a borrower and a licensed finance lender shall be deemed to be a loan of a bona fide principal amount of the specified amount if the criteria of paragraphs (1) and (2) of subdivision (b) have been met, even though the actual unpaid balance after the advance or at any other time is less than the bona fide principal amount of the specified amount.

(d) Notwithstanding subdivisions (b) and (c), the amount of the line of credit of an unsecured open-end loan shall be the criterion to determine whether an unsecured open-end loan is of a bona fide principal amount or more specified in any section in this division.

(e) For the purposes of determining whether the loan amount exceeds a regulatory ceiling, the provisions of subdivision (c) of Section 22251 shall apply to open-end loans.

(Amended by Stats. 1999, Ch. 347, Sec. 5. Effective January 1, 2000.)






ARTICLE 6 - Disclosure of Loan Applications

22470

(a) (1) Upon the request of a person who has obtained a police report pursuant to Section 530.6 of the Penal Code, a finance lender engaged in the business of making consumer loans shall provide to the person, or to a law enforcement officer specified by the person, copies of all application forms or application information containing the person’s name, address, or other identifying information pertaining to the application filed with the finance lender by an unauthorized person in violation of Section 530.5 of the Penal Code.

(2) Before providing copies pursuant to paragraph (1), the finance lender shall inform the requesting person of the categories of identifying information that the unauthorized person used to complete the application, and shall require the requesting person to provide identifying information in those categories and a copy of the police report.

(3) The finance lender shall provide copies of all forms and information required by this section, without charge, within 10 business days of receipt of the person’s request and submission of the required copy of the police report and identifying information.

(b) (1) Before a finance lender provides copies to a law enforcement officer pursuant to paragraph (1) of subdivision (a), the finance lender may require the requesting person to provide them with a signed and dated statement by which the person does all of the following:

(A) Authorizes disclosure for a stated period.

(B) Specifies the name of the agency or department to which the disclosure is authorized.

(C) Identifies the type of records that the person authorizes to be disclosed.

(2) The finance lender shall include in the statement to be signed by the requesting person a notice that the person has the right at any time to revoke the authorization.

(c) As used in this section, “law enforcement officer” means a peace officer as defined by Section 830.1 of the Penal Code.

(Added by Stats. 2001, Ch. 493, Sec. 3. Effective January 1, 2002.)









CHAPTER 3 - Commercial Loans

ARTICLE 1 - Definitions

22500

“Charges” include the aggregate interest, fees, bonuses, commissions, brokerage, discounts, expenses, and other forms of costs charged, contracted for, or received by a licensee or any other person in connection with the investigating, arranging, negotiating, procuring, guaranteeing, making, servicing, collecting, and enforcing of a loan or forbearance of money, credit, goods, or things in action, or any other service rendered.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22501

“Charges” do not include commissions received as a licensed insurance agent or broker.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22502

“Commercial loan” means a loan of a principal amount of five thousand dollars ($5,000) or more, or any loan under an open-end credit program, whether secured by either real or personal property, or both, or unsecured, the proceeds of which are intended by the borrower for use primarily for other than personal, family, or household purposes.

For purposes of determining whether a loan is a commercial loan, the lender may rely on any written statement of intended purposes signed by the borrower. The statement may be a separate statement signed by the borrower or may be contained in a loan application or other document signed by the borrower. The lender shall not be required to ascertain that the proceeds of the loan are used in accordance with the statement of intended purposes.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)






ARTICLE 2 - Exemptions

22550

Sections 22152, 22154, 22155, 22163, and 22164 do not apply to any commercial loan of a bona fide principal amount of five thousand dollars ($5,000) or more, or to a duly licensed finance lender in connection with any such loan or loans, if the provisions of this section are not used for the purpose of evading this division.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22551

In determining whether a loan is a loan of a bona fide principal amount of the specified amount or more, the following principles shall apply:

(a) If a borrower applies for a loan in a bona fide principal amount of less than the specified amount and a loan to that borrower of a bona fide principal amount of the specified amount or more is made by a licensed finance lender, no adequate economic reason for the increase in the size of the loan exists, and by prearrangement or understanding between the borrower and the licensee a substantial payment is to be made upon the loan with the effect of reducing the bona fide principal amount of the loan to less than the specified amount within a short time after the making of the loan other than by reason of a requirement that the loan be paid in substantially equal periodical installments, then the loan shall not be deemed to be a loan of the bona fide principal amount of the specified amount or more.

(b) A subsequent advance of money of less than a bona fide principal amount of the specified amount pursuant to a revolving or open-end loan agreement or similar agreement between a borrower and a licensed finance lender which gives the borrower the right to draw upon all or any part of the line of credit, or a loan agreement providing for the making of advances to the borrower from time to time up to an aggregate maximum amount which gives the borrower the right to draw all or any part of the total amount, shall be deemed to be a loan of a bona fide principal amount of the specified amount or more if the line of credit or the aggregate maximum amount is a bona fide principal amount of the specified amount or more and the initial advance was a bona fide principal amount of the specified amount or more even though the actual unpaid balance after the advance or at any other time is less than a bona fide principal amount of the specified amount.

(c) If a loan made by a licensed finance lender has a bona fide principal amount of the specified amount or more, the fact that the transaction is in the form of a sale of accounts, chattel paper, goods, or instruments, or a lease of goods, or in the form of an advance on the purchase price of any of the foregoing, shall not be deemed to affect the bona fides of the amount thereof.

(d) For the purposes of this section, “the specified amount” means five thousand dollars ($5,000).

(e) For the purposes of determining whether the loan amount exceeds a regulatory ceiling, the “bona fide principal amount” shall not be comprised of any charges or any other fees or recompense specified in Sections 22500, 22501, and 22601. Nothing in this subdivision shall be construed to prevent those specified charges, fees, and recompense that have been earned and remain unpaid in an existing loan from being considered as part of the bona fide principal amount of a new loan to refinance that existing loan, provided the new loan is not made for the purpose of circumventing a regulatory ceiling provision. This subdivision is intended to define the meaning of “bona fide principal amount” as used in this division solely for the purposes of determining whether the loan amount exceeds a regulatory ceiling, and is not intended to affect the meaning of “principal” for any other purpose.

(Amended by Stats. 1999, Ch. 347, Sec. 6. Effective January 1, 2000.)






ARTICLE 3 - Loan Regulations

22600

(a) A licensee may sell promissory notes evidencing the obligation to repay loans made by the licensee pursuant to this division or evidencing the obligation to repay loans purchased from and made by another licensee pursuant to this division to institutional investors, and may make agreements with institutional investors for the collection of payments or the performance of services with respect to those notes.

(b) For the purposes of this section, “institutional investor” means the following:

(1) The United States or any state, district, territory, or commonwealth thereof, or any city, county, city and county, public district, public authority, public corporation, public entity, or political subdivision of a state, district, territory, or commonwealth of the United States, or any agency or other instrumentality of any one or more of the foregoing.

(2) Any bank, trust company, savings bank or savings and loan association, credit union, industrial bank or industrial loan company, finance lender, or insurance company doing business under the authority of and in accordance with a license, certificate, or charter issued by the United States or any state, district, territory, or commonwealth of the United States.

(3) Trustees of pension, profit sharing, or welfare funds, if the pension, profit sharing, or welfare fund has a net worth of not less than fifteen million dollars ($15,000,000), except pension, profit sharing, or welfare funds of a licensee or its affiliate, self-employed individual retirement plans, or individual retirement accounts.

(4) Any corporation with outstanding securities registered under Section 12 of the Securities Exchange Act of 1934 or any wholly owned subsidiary of that corporation; provided, however, that the purchaser represents that it is purchasing for its own account for investment and not with a view to or for sale in connection with any distribution of the promissory note.

(5) Any syndication or other combination of any of the foregoing that is organized to purchase the promissory note.

(6) A trust or other business entity established by an institutional investor for the purpose of issuing or facilitating the issuance of undivided interests in, the right to receive payments from, or that are payable primarily from, a pool of financial assets held by the trust or business entity if all of the following apply:

(A) The business entity is not a sole proprietorship.

(B) The pool of assets consists of one or more of the following:

(i) Interest bearing obligations.

(ii) Other contractual obligations representing the right to receive payments from the assets.

(iii) Surety bonds, insurance policies, letters of credit, or other instruments providing credit enhancements for these assets.

(C) The interests will be either of the following:

(i) Rated investment grade by Standard & Poor’s Corporation or Moody’s Investors Service, Inc.   “Investment grade” means that the securities will be rated by Standard & Poor’s Corporation as AAA, AA, A, or BBB, or by Moody’s Investor Service, Inc., as Aaa, Aa, A, or Baa, including a rating with a “+” or “–” designation or other variations that occur within these ratings.

(ii) Sold to an institutional investor as otherwise defined in this section.

(D) The offer and sale of the securities is qualified under the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code) or is registered under federal securities laws, or is exempt from qualification or registration.

(c) In the absence of agreement to the contrary by the licensee and the institutional investor, all payments received from the collection of payments shall be deposited and maintained in a trust account, and shall be disbursed from the trust account only in accordance with the instructions of the owner of the promissory note.

(Amended by Stats. 1996, Ch. 672, Sec. 3. Effective January 1, 1997.)



22600.1

(a) A licensee that is a finance lender may sell to (1) an institutional lender, or (2) an institutional investor described in paragraph (6) of subdivision (b) of Section 22600, promissory notes evidencing the obligation to repay real estate secured business purpose loans, as defined in Section 3500.5 of Title 24 of the Code of Federal Regulations, purchased from and made by an institutional lender, and may make agreements for the collection of payments and performance of services with respect to those notes. For purposes of this section, “institutional lender” means any bank, trust company, savings bank or savings and loan association, credit union, or industrial loan company doing business under the authority of and in accordance with a license, certificate or charter issued by the United States or this state.

(b) In the absence of agreement to the contrary by the licensee and the institutional investor or institutional lender, all payments received from the collection of payments shall be deposited and maintained in a trust account, and shall be disbursed from the trust account only in accordance with the instructions of the owner of the promissory note.

(Amended by Stats. 1998, Ch. 428, Sec. 3. Effective January 1, 1999.)



22601

With respect to a loan under this division, a fee not to exceed fifteen dollars ($15) for the return by a depository institution of a dishonored check, negotiable order of withdrawal, or share draft may be charged and collected by the licensee. The fee is not included in charges as defined in this division.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)






ARTICLE 4 - Open-End Credit Programs

22650

As used in this division, “open-end credit program” means a licensee’s plan for making open-end loans pursuant to a loan agreement that sets forth the terms and conditions governing the use of the open-end credit program, expressly states that the loan is made pursuant to this article, and provides that:

(a) The borrower may use the open-end credit program to obtain money, goods, labor, or services or credit, and the licensee makes open-end loans to the borrower for the purpose of paying money to, or at the direction of, the borrower or paying obligations that the borrower creates through use of the open-end credit program.

(b) The amount of each advance and the charges and other permitted costs are debited to an account.

(c) The charges are computed from time to time on the unpaid balances of the borrower’s account excluding from the computation any unpaid charges other than permitted fees, costs, and expenses.

(d) The borrower has the privilege of paying the account in full at any time.

(Repealed and added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)









CHAPTER 4 - Revocation and Penalties

ARTICLE 1 - Revocation and Suspension of License

22700

(a) Finance lender and broker licenses issued under this division shall remain in effect until they are surrendered, revoked, or suspended.

(b) Mortgage loan originator licenses issued under this division shall be renewed annually upon the payment of an annual assessment, and if renewed by the licensee, shall remain in effect until they are surrendered, revoked, or suspended.

(c) Surrender of a license becomes effective 30 days after receipt of an application to surrender the license or within a shorter period of time that the commissioner may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the surrender is instituted within 30 days after the application is filed. If a proceeding is pending or instituted, surrender of a license becomes effective at the time and upon the conditions that the commissioner determines.

(Amended by Stats. 2009, Ch. 160, Sec. 43. Effective October 11, 2009.)



22701

For the purpose of discovering violations of this division or securing information required by him or her in the administration and enforcement of this division, the commissioner may at any time investigate the loans and business, and examine the books, accounts, records, and files used in the business, of every person engaged in the business of a finance lender or broker, whether the person acts or claims to act as principal or agent, or under or without the authority of this division. For the purpose of examination, the commissioner and his or her representatives shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of all these persons.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22702

In making any examination or investigation, the commissioner may, for a reasonable time not to exceed 30 days, take possession of the books, records, accounts, and other papers pertaining to the business. The commissioner may place a keeper in exclusive charge and custody of the books, records, accounts, and other papers in the office or place where they are usually kept. During possession, no person shall remove or attempt to remove any of the books, accounts, papers, records, files, safes, and vaults, or any part thereof, except in compliance with a court order or written consent of the commissioner.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22703

The officers, employees, partners, directors, and stockholders may inspect and examine the books, accounts, papers, records, files, safes, and vaults while they are in the custody of the commissioner. Employees may make entries in these documents reflecting current operations or transactions.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22704

The power of investigation and examination by the commissioner is not terminated by the surrender, suspension, or revocation of any license issued by him or her.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22705

Whenever the commissioner deems it necessary for the general welfare of the public, he or she has continuous authority to exercise the powers set forth in this division whether or not an application for a license has been filed with the commissioner, any license has been issued, or if issued, has been surrendered, suspended, or revoked.

(Amended by Stats. 2002, Ch. 772, Sec. 17. Effective January 1, 2003.)



22705.1

(a) For any licensee, a disciplinary action taken by the State of California, another state, an agency of the federal government, or another country for an action substantially related to the activity regulated under this division may be grounds for disciplinary action by the commissioner. A certified copy of the record of the disciplinary action taken against the licensee by the State of California, other state, agency of the federal government, or other country shall be conclusive evidence of the events related therein.

(b) Nothing in this section shall preclude the commissioner from applying a specific statutory provision in this division providing for discipline against a licensee as a result of disciplinary action taken against a licensee by the State of California, another state, an agency of the federal government, or another country.

(Added by Stats. 2003, Ch. 473, Sec. 21. Effective January 1, 2004.)



22706

The commissioner may require the attendance of witnesses and examine under oath all persons whose testimony he or she requires relative to loans or business regulated by this division or to the subject matter of any examination, investigation, or hearing.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22707

(a) The cost of each examination of a licensee or a person subject to this division shall be paid to the commissioner by the licensee or person examined, and the commissioner may maintain an action for the recovery of the cost in any court of competent jurisdiction. In determining the cost of an examination, the commissioner may use the estimated average hourly cost for all persons performing examinations of licensees or other persons subject to this division for the fiscal year.

(b) For the purpose of this section only, no person other than a licensee shall be deemed to be a person subject to this division until the person is determined to be a person subject to this division by an administrative hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code or by a judicial hearing in any court of competent jurisdiction.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22707.5

(a) If, upon inspection, examination, or investigation, the commissioner has cause to believe that a licensee or other person is violating any provision of this division or any rule or order thereunder, the commissioner or his or her designee, may issue a citation to the licensee or person in writing, describing with particularity the basis of the citation. Each citation may contain an order to correct the violation or violations identified and provide a reasonable time period or periods by which the violation or violations must be corrected. In addition, each citation may assess an administrative fine not to exceed two thousand five hundred dollars ($2,500) that shall be deposited in the State Corporations Fund. In assessing a fine, the commissioner shall give due consideration to the appropriateness of the amount of the fine with respect to factors including the gravity of the violation, the good faith of the person or licensees cited, and the history of previous violations. A citation issued or a fine assessed pursuant to this section, while constituting punishment for a violation of law, shall be in lieu of other administrative discipline by the commissioner for the offense or offenses cited, and the citation and fine payment thereof by a licensee shall not be reported as disciplinary action taken by the commissioner.

(b) Notwithstanding subdivision (a), nothing in this section shall prevent the commissioner from issuing an order to desist and refrain from engaging in a specific business or activity or activities, or an order to suspend all business operations to a person or licensee who is engaged in or who has engaged in continued or repeated violations of this division. In any of these circumstances, the sanctions authorized under this section shall be separate from, and in addition to, all other administrative, civil, or criminal remedies.

(c) If, within 30 days from the receipt of the citation, the licensee or person cited fails to notify the department that he or she intends to request a hearing as described in subdivision (d), the citation shall be deemed final.

(d) Any hearing under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) After the exhaustion of the review procedures provided for in this section, the commissioner may apply to the appropriate superior court for a judgment in the amount of the administrative fine and an order compelling the cited licensee or person to comply with the order of the commissioner. The application, which shall include a certified copy of the final order of the commissioner, shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(Added by Stats. 2013, Ch. 243, Sec. 3. Effective January 1, 2014.)



22708

After an examination, investigation, or hearing under this division, if the commissioner deems it of public interest or advantage, he or she may certify a record to the proper prosecuting official of the city, county, or city and county in which the act complained of, examined, or investigated occurred.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22709

The commissioner may require the production for examination in this state of all books, records, and supporting data used by the licensee in the preparation of reports to the commissioner. The books, records, and supporting data shall be made available for examination by the commissioner in this state within 10 days after a written demand.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22710

The commissioner may upon three days’ notice and a hearing, suspend any license for a period not exceeding 30 days, pending investigation.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22711

Any licensee may surrender any license by delivering to the commissioner written notice that the licensee surrenders that license. Surrender of the license does not affect the licensee’s civil or criminal liability for acts committed prior to surrender of the license.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22712

(a) Whenever, in the opinion of the commissioner, any person is engaged in the business as a broker or finance lender, or a mortgage loan originator, as defined in this division, without a license from the commissioner, or any licensee is violating any provision of this division, the commissioner may order that person or licensee to desist and to refrain from engaging in the business or further violating this division. If, within 30 days after the order is served, a written request for a hearing is filed and no hearing is held within 30 days thereafter, the order is rescinded. For purposes of this section, “licensee” includes a mortgage loan originator.

(b) Notwithstanding subdivision (a), if, after an investigation, the commissioner has reasonable grounds to believe that a person is conducting business in an unsafe or injurious manner, the commissioner shall, by written order addressed to that person, direct the discontinuance of the unsafe or injurious practices. The order shall be effective immediately, but shall not become final except in accordance with the provisions of Section 22717.

(Amended by Stats. 2013, Ch. 243, Sec. 4. Effective January 1, 2014.)



22713

(a) Whenever the commissioner believes from evidence satisfactory to the commissioner that any person has violated or is about to violate a provision of this division, or a provision of any order, license, decision, demand, requirement, or any regulation adopted pursuant to this division, the commissioner may, in the commissioner’s discretion, bring an action, or the commissioner may request the Attorney General to bring an action in the name of the people of the State of California, against that person to enjoin that person from continuing that violation or doing any act in furtherance of the violation. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and other ancillary relief may be granted as appropriate.

(b) If the commissioner determines that it is in the public interest, the commissioner may include in any action authorized by subdivision (a) a claim for ancillary relief, including, but not limited to, a claim for restitution, disgorgement, or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award additional relief.

(c) Any person who willfully violates any provisions of this division, or who willfully violates any rule or order adopted pursuant to this division, shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

(d) As applied to the penalties for acts in violation of this division, the remedies provided by this section and by other sections of this division are not exclusive, and may be sought and employed in any combination to enforce the provisions of this division.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22714

(a) The commissioner shall suspend or revoke any license, upon notice and reasonable opportunity to be heard, if the commissioner finds any of the following:

(1) The licensee has failed to comply with any demand, ruling, or requirement of the commissioner made pursuant to and within the authority of this division.

(2) The licensee has violated any provision of this division or any rule or regulation made by the commissioner under and within the authority of this division.

(3) A fact or condition exists that, if it had existed at the time of the original application for the license, reasonably would have warranted the commissioner in refusing to issue the license originally.

(4) There has been repeated failure by the finance lender, when making or negotiating loans, to take into consideration in determining the size and duration of loans, the financial ability of the borrower to repay the loan in the time and manner provided in the loan contract, or to refinance the loan at maturity.

(b) A master license may not be suspended or revoked pursuant to this section as a result of any action or failure to act by a subsidiary licensee unless grounds exist for the suspension or revocation of the master license pursuant to this section. An order suspending or revoking a license or imposing sanctions against a licensee shall not affect other licensed locations unless expressly stated in the order.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22715

The commissioner may by order summarily suspend or revoke the license of any licensee if that person fails to file the report required by Section 22159 within 10 days after notice by the commissioner that the report is due and not filed. If, after an order is made, a request for hearing is filed in writing within 30 days and the hearing is not held within 60 days thereafter, the order is deemed rescinded as of its effective date.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22716

The revocation, suspension, expiration, or surrender of any license does not impair or affect the obligation of any preexisting lawful contract between the licensee and any borrower.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22717

Except in cases in which the time for setting the hearing is shortened as provided in this division, the proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and in all cases the commissioner has all the powers granted therein.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22718

Every order, decision, license, or other official act of the commissioner is subject to judicial review in accordance with law.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)






ARTICLE 2 - Consumer Loan Penalties

22750

(a) If any amount other than, or in excess of, the charges permitted by this division is willfully charged, contracted for, or received, the contract of loan is void, and no person has any right to collect or receive any principal, charges, or recompense in connection with the transaction.

(b) If any provision of this division is willfully violated in the making or collection of a loan, whether by a licensee or by an unlicensed person subject to this division, the contract of loan is void, and no person has any right to collect or receive any principal, charges, or recompense in connection with the transaction.

(Amended by Stats. 2013, Ch. 467, Sec. 3. Effective January 1, 2014.)



22751

(a) If any amount other than or in excess of the charges permitted by this division is charged or contracted for, or received, for any reason other than a willful act of the licensee, the licensee shall forfeit all interest and charges on the loan and may collect or receive only the principal amount of the loan.

(b) Subdivision (a) shall not apply to an error in computation if (1) the licensee shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error, and (2) within 60 days of discovering the error the licensee notifies the borrower of the error and makes whatever adjustments in the account are necessary to correct the error.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22752

(a) If any provision of this division is violated in the making or collection of a loan, for any reason other than a willful act of the licensee, the licensee shall forfeit all interest and charges on the loan and may collect or receive only the principal amount of the loan.

(b) Subdivision (a) shall not apply to a violation if (1) the licensee shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error, and (2) within 30 days of discovering the error the licensee notifies the borrower of the error and rectifies the error by making the appropriate changes in the documents or account and by taking other action necessary to correct the error.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22753

Any person who willfully violates any provision of this division or who willfully violates any rule or order adopted pursuant to this division, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000), by imprisonment in a county jail for not more than one year or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment. However, no person may be imprisoned for the violation of any rule or order unless he or she had knowledge of the rule or order. Conviction under this section shall not preclude the commissioner from exercising the authority in Section 22713.

(Amended by Stats. 2011, Ch. 15, Sec. 112. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



22754

No provision imposing liability under this division, including the provisions of subdivision (a) of Section 22751 and subdivision (a) of Section 22752, shall apply to any act done or omitted in good faith in conformity with any written general rule, regulation, or specific ruling of the commissioner, notwithstanding that after the act or omission has occurred, the written general rule, regulation, or specific ruling is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

(Added by Stats. 1994, Ch. 1115, Sec. 2. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 1115.)



22755

It is a violation of this division for a mortgage loan originator to do any of the following:

(a) Directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers or lenders or to defraud any person.

(b) Engage in any unfair or deceptive practice toward any person.

(c) Obtain property by fraud or misrepresentation.

(d) Solicit or enter into a contract with a borrower that provides in substance that the mortgage loan originator may earn a fee or commission through best efforts to obtain a loan even though no loan is actually obtained for the borrower.

(e) Solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting.

(f) Conduct any business covered by this division without holding a valid license as required under this division, or assist or aide and abet any person in the conduct of business under this division without a valid license as required under this division.

(g) Fail to make disclosures as required by this division and any other applicable state or federal law, including regulations thereunder.

(h) Fail to comply with this division or rules or regulations promulgated under this division, or fail to comply with any other state or federal law, including the rules and regulations thereunder, applicable to any business authorized or conducted under this division.

(i) Make, in any manner, any false or deceptive statement or representation including, with regard to the rates, points, or other financing terms or conditions for a residential mortgage loan, or engage in bait and switch advertising.

(j) Negligently make any false statement or knowingly and willfully make any omission of material fact in connection with any information or reports filed with a governmental agency or the Nationwide Mortgage Licensing System and Registry or in connection with any investigation conducted by the commissioner or another governmental agency.

(k) Make any payment, threat, or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment, threat, or promise, directly or indirectly, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property.

(l) Collect, charge, attempt to collect or charge, or use or propose any agreement purporting to collect or charge any fee prohibited by this division.

(m) Cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer.

(n) Fail to truthfully account for moneys belonging to a party of a residential mortgage loan transaction.

(Added by Stats. 2009, Ch. 160, Sec. 44. Effective October 11, 2009.)



22756

Notwithstanding any other law, any application for licensure, amendment to the application or registration document or notice filed under any of the laws administered by the Department of Corporations, or record otherwise required to be filed in this state as an electronic record pursuant to a nationwide central depository for information regarding licensees, including mortgage loan originators, or any electronic record filed through the Nationwide Mortgage Licensing System and Registry, shall be deemed to be a valid original document upon reproduction to paper form by the Department of Corporations.

(Added by Stats. 2012, Ch. 264, Sec. 6. Effective January 1, 2013.)



22757

A finance lender, broker, or mortgage loan originator licensed under this division shall not pay any commission, fee, or other compensation to an unlicensed individual for conducting activities that require a license, unless that unlicensed individual is exempt from licensure pursuant to this division.

(Added by Stats. 2012, Ch. 264, Sec. 7. Effective January 1, 2013.)






ARTICLE 3 - Commercial Loan Penalties

22780

Any person who willfully violates any provision of this division, or who willfully violates any rule or order adopted pursuant to this division, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000), by imprisonment in a county jail for not more than one year or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment. However, no person may be imprisoned for the violation of any rule or order unless he or she had knowledge of the rule or order. Conviction under this section shall not preclude the commissioner from exercising the authority provided in Section 22713.

(Amended by Stats. 2011, Ch. 15, Sec. 113. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)












DIVISION 10 - CALIFORNIA DEFERRED DEPOSIT TRANSACTION LAW

CHAPTER 1 - General Provisions

ARTICLE 1 - Construction and Definitions

23000

This division shall be known and may be cited as the “California Deferred Deposit Transaction Law.”

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23001

As used in this division, the following terms have the following meanings:

(a) “Deferred deposit transaction” means a transaction whereby a person defers depositing a customer’s personal check until a specific date, pursuant to a written agreement for a fee or other charge, as provided in Section 23035.

(b) “Commissioner” means the Commissioner of Business Oversight.

(c) “Department” means the Department of Business Oversight.

(d) “Licensee” means any person who offers, originates, or makes a deferred deposit transaction, who arranges a deferred deposit transaction for a deferred deposit originator, who acts as an agent for a deferred deposit originator, or who assists a deferred deposit originator in the origination of a deferred deposit transaction. However, “licensee” does not include a state or federally chartered bank, thrift, savings association, industrial loan company, or credit union. “Licensee” also does not include a retail seller engaged primarily in the business of selling consumer goods, including consumables, to retail buyers that cashes checks or issues money orders for a minimum fee not exceeding two dollars ($2) as a service to its customers that is incidental to its main purpose or business. “Licensee” also does not include an employee regularly employed by a licensee at the licensee’s place of business. An employee, when acting under the scope of the employee’s employment, shall be exempt from any other law from which the employee’s employer is exempt.

(e) “Person” means an individual, a corporation, a partnership, a limited liability company, a joint venture, an association, a joint stock company, a trust, an unincorporated organization, a government entity, or a political subdivision of a government entity.

(f) “Deferred deposit originator” means a person who offers, originates, or makes a deferred deposit transaction.

(Amended by Stats. 2014, Ch. 401, Sec. 34. Effective January 1, 2015.)






ARTICLE 2 - Licensing and Exemptions

23005

(a) A person shall not offer, originate, or make a deferred deposit transaction, arrange a deferred deposit transaction for a deferred deposit originator, act as an agent for a deferred deposit originator, or assist a deferred deposit originator in the origination of a deferred deposit transaction without first obtaining a license from the commissioner and complying with the provisions of this division. The requirements of this subdivision shall not apply to persons or entities that are excluded from the definition of “licensee” as set forth in Section 23001. This division shall not be construed to require the commissioner to create separate classes of licenses.

(b) An application for a license under this division shall be in the form and contain the information that the commissioner may by rule require and shall be filed upon payment of the fee specified in Section 23006.

(c) A licensee with one or more licensed locations seeking an additional location license may file a short form license application as may be established by the commissioner pursuant to subdivision (b) of this section.

(d) Notwithstanding any other law, the commissioner may by rule or order prescribe circumstances under which to accept electronic records or electronic signatures. This section shall not require the commissioner to accept electronic records or electronic signatures.

(e) For purposes of this section, the following terms have the following meanings:

(1) “Electronic record” means an initial license application, or material modification of that license application, and any other record created, generated, sent, communicated, received, or stored by electronic means. “Electronic records” also includes, but is not limited to, all of the following:

(A) An application, amendment, supplement, and exhibit, filed for any license, consent, or other authority.

(B) A financial statement, reports, or advertising.

(C) An order, license, consent, or other authority.

(D) A notice of public hearing, accusation, and statement of issues in connection with any application, license, consent, or other authority.

(E) A proposed decision of a hearing officer and a decision of the commissioner.

(F) The transcripts of a hearing.

(G) A release, newsletter, interpretive opinion, determination, or specific ruling.

(H) Correspondence between a party and the commissioner directly relating to any document listed in subparagraphs (A) to (G), inclusive.

(2) “Electronic signature” means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(f) The Legislature finds and declares that the Department of Business Oversight has continuously implemented methods to accept records filed electronically, and is encouraged to continue to expand its use of electronic filings to the extent feasible, as budget, resources, and equipment are made available to accomplish that goal.

(Amended by Stats. 2014, Ch. 782, Sec. 8. Effective January 1, 2015.)



23006

At the time of filing the application, the applicant shall pay to the commissioner the sum of one hundred dollars ($100) as a fee for investigating the application, the sum of two hundred dollars ($200) as an application fee, and the cost of fingerprint processing. The investigation fee and application fee are not refundable if an application is denied or withdrawn.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23007

The applicant shall file with the application financial statements prepared in accordance with generally accepted accounting principles and acceptable to the commissioner that indicate a net worth of at least twenty-five thousand dollars ($25,000). A licensee, regardless of the number of licensed locations, shall maintain a net worth of at least twenty-five thousand dollars ($25,000) at all times.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23008

Upon the filing of an application pursuant to Section 23005 and the payment of fees pursuant to Section 23006, the commissioner shall investigate the applicant, and its general partners and persons owning or controlling, directly or indirectly, 10 percent or more of the outstanding interests if the applicant is a partnership. If the applicant is a corporation, trust, or association, including an unincorporated organization, the commissioner shall investigate its officers, directors, and persons owning or controlling, directly or indirectly, 10 percent or more of the outstanding equity securities. If the commissioner determines that the applicant has satisfied this division and does not find facts constituting reasons for denial under Section 23011, the commissioner shall issue and deliver a license to the applicant.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23009

The license shall state the name of the licensee, and if the licensee is a partnership, the names of its general partners, and if a corporation or an association, the date and place of its incorporation or organization, and the address of the licensee’s principal business location. On the approval and licensing of a location pursuant to Section 23008, the commissioner shall issue an original license endorsed to show the address of the authorized location.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23010

The commissioner may by regulation require licensees to file, at the times that the commissioner may specify, the information that the commissioner may reasonably require regarding any changes in the information provided in any application filed pursuant to this division.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23011

(a) Upon reasonable notice and the opportunity to be heard, the commissioner may deny the application for any of the following reasons:

(1) Any false statement of material fact has been made in the application.

(2) Any officer, director, general partner, or person owning or controlling, directly or indirectly, 10 percent or more of the outstanding interests or equity securities of the applicant has, within the last 10 years (A) been convicted of or pleaded nolo contendere to a crime, or (B) committed any act involving dishonesty, fraud, or deceit, if the crime or act is substantially related to the qualifications, functions, or duties of a person engaged in business in accordance with this division.

(3) The applicant or any officer, director, or general partner, or person owning or controlling, directly or indirectly, 10 percent or more of the outstanding interests or equity securities of the applicant has violated any provision of this division or the rules thereunder or any similar regulatory scheme of the State of California or a foreign jurisdiction.

(b) The application shall be considered withdrawn within the meaning of this section if the applicant fails to respond to a written notification of a deficiency in the application within 90 days of the date of the notification.

(c) The commissioner shall, within 60 days from the filing of a full and complete application for a license and the payment of required fees, either issue a license or file a statement of issues prepared in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23011.5

(a) The commissioner may, after appropriate notice and opportunity for hearing, by order, censure or suspend for a period not exceeding 12 months, or bar from any position of employment, management, or control any deferred deposit originator, or any other person, if the commissioner finds either of the following:

(1) That the censure, suspension, or bar is in the public interest and that the person has committed or caused a violation of this division or rule or order of the commissioner, which violation was either known or should have been known by the person committing or causing it or has caused material damage to the deferred deposit originator, or to the public.

(2) That the person has been convicted of or pleaded nolo contendere to any crime, or has been held liable in any civil action by final judgment, or any administrative judgment by any public agency, if that crime or civil or administrative judgment involved any offense involving dishonesty, fraud, or deceit, or any other offense reasonably related to the qualifications, functions, or duties of a person engaged in the business in accordance with the provisions of this division.

(b) Within 15 days from the date of a notice of intention to issue an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) of Division 3 of Title 2 of the Government Code). Upon receipt of a request, the matter shall be set for hearing to commence within 30 days after such receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of such notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing.

(c) Upon receipt of a notice of intention to issue an order pursuant to this section, the person who is the subject of the proposed order is immediately prohibited from engaging in any activities subject to licensure under the law.

(d) Persons suspended or barred under this section are prohibited from participating in any business activity of a deferred deposit originator and from engaging in any business activity on the premises where a deferred deposit originator is conducting business.

(Added by Stats. 2007, Ch. 101, Sec. 24. Effective January 1, 2008.)



23012

The proceedings for denial of a license shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner has all the powers granted therein.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23013

(a) A licensee shall maintain a surety bond in accordance with this subdivision in the amount of twenty-five thousand dollars ($25,000). The bond shall be payable to the commissioner and issued by an insurer authorized to do business in this state. A copy of the bond, including any and all riders and endorsements executed subsequent to the effective date of the bond, shall be filed with the commissioner for review and approval within 10 days of execution. For licensees with multiple licensed locations, only one surety bond in the amount of twenty-five thousand dollars ($25,000) is required. The bond shall be used for the recovery of expenses, fines, and fees levied by the commissioner in accordance with this division or for losses or damages incurred by consumers as the result of a licensee’s noncompliance with the requirements of this division.

(b) When an action is commenced on a licensee’s bond, the commissioner may require the filing of a new bond. Immediately upon recovery of any action on the bond, the licensee shall file a new bond. Failure to file a new bond within 10 days of the recovery on a bond, or within 10 days after notification by the commissioner that a new bond is required, constitutes sufficient grounds for the suspension or revocation of the license.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23014

In any proceeding under this division, the burden of proving an exemption or exception is upon the person claiming it.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)






ARTICLE 3 - Administration and Operations

23015

The commissioner may make general rules and regulations and specific rulings, demands, and findings for the enforcement of this division, in addition to, and within the general purposes of, this division.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104. See same-numbered section added by Stats. 2007, Ch. 101.)



23015-1

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 25. Effective January 1, 2008. See same-numbered section added by Stats. 2002, Ch. 777.)



23016

(a) Each licensee shall pay to the commissioner its pro rata share of all costs and expenses reasonably incurred in the administration of this division, as estimated by the commissioner, for the ensuing year and any deficit actually incurred or anticipated in the administration of the program in the year in which the assessment is made. The assessment will be based on the number of locations.

(b) On or before the 20th day of May in each year, the commissioner shall notify each licensee by mail of the amount assessed and levied against it and that amount shall be paid within 30 days thereafter. If payment is not made within 30 days, the commissioner may assess and collect a penalty, in addition to the assessment, of 1 percent of the assessment for each month or part of a month that the payment is delayed or withheld.

(c) If a licensee fails to pay the assessment on or before the 30th day of June following the day upon which payment is due, the commissioner may by order summarily suspend or revoke the certificate issued to the licensee. If, after an order is made, a request for hearing is filed in writing within 30 days, and a hearing is not held within 60 days thereafter, the order is deemed rescinded as of its effective date. During any period when its certificate is revoked or suspended, a licensee shall not conduct business pursuant to this division except as may be permitted by order of the commissioner. However, the revocation, suspension, or surrender of a certificate shall not affect the powers of the commissioner as provided in this division.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23017

All money paid or collected under this division shall be deposited in the State Treasury to the credit of the State Corporations Fund. The administration of this division shall be supported out of the State Corporations Fund upon appropriation by the Legislature.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23018

(a) A license, along with any currently effective order of the commissioner approving a different name pursuant to Section 23023, shall be conspicuously posted in the place of business authorized by the licensee.

(b) A license is not transferable or assignable. A license issued to a partnership or limited partnership is not transferred or assigned within the meaning of this section by the death, withdrawal, or admission of a partner, general partner, or limited partner, unless the death, withdrawal, or admission dissolves the partnership to which the license was issued.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23019

Every licensee shall post a complete, detailed, and unambiguous schedule of fees. The information required by this section shall be clear, legible, and in letters not less than one-half inch in height. The information shall be posted in a conspicuous location in the unobstructed view of the public within the licensee’s location.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23020

A licensee shall maintain only one place of business under an original or amended license issued pursuant to Section 23008. The commissioner may issue more than one license to the same licensee upon compliance with all the provisions of this division governing an original issuance of a license.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23021

(a) If a licensee desires to change its place of business to a street address other than that designated in its license, the licensee shall give written notice to the commissioner at least 10 days prior to the change. The commissioner shall then provide written approval of the change and the date of the approval. A new application shall not be required for a change in the address of an existing business location previously licensed pursuant to this division.

(b) If notice is not given at least 10 days prior to the change, as required by subdivision (a), the commissioner may assess a civil penalty on the licensee not to exceed five hundred dollars ($500).

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23023

No licensee shall transact the business licensed or make any transaction provided for by this division under any other name or at any other place of business than that named in the license except pursuant to a currently effective written order of the commissioner authorizing the other name or other place of business.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23024

Each licensee shall keep and use books, accounts, and records that will enable the commissioner to determine if the licensee is complying with the provisions of this division and with the rules and regulations promulgated by the commissioner. Each licensee shall maintain any other records as required by the commissioner. The commissioner or a designee of the commissioner may examine those records at any reasonable time. Upon the request of the commissioner, a licensee shall file an authorization for disclosure of financial records of the licensed businesses pursuant to Section 7473 of the Government Code. All records shall be kept for two years following the last entry on a deferred deposit transaction and shall enable an examiner to review the recordkeeping and reconcile each consumer deferred deposit transaction with documentation maintained in the consumer’s deferred deposit transaction file records.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23025

The department shall maintain a toll-free telephone number for deferred deposit transaction customers to make complaints and express concerns regarding the product or a specific licensee.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23026

On or before March 15 of each year, beginning March 2006, each licensee shall file an annual report with the commissioner pursuant to procedures that the commissioner shall establish. The licensee’s annual report shall be kept confidential pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code and any regulations adopted thereunder. The annual consolidated report shall be prepared by the commissioner and made available to the public. For the previous calendar year, these reports shall include the following:

(a) The total number and dollar amount of deferred deposit transactions made by the licensee.

(b) The total number of individual customers who entered into deferred deposit transactions.

(c) The minimum, maximum, and average amount of deferred deposit transactions.

(d) The average annual percentage rate of deferred deposits.

(e) The average number of days of deferred deposit transactions.

(f) The total number and dollar amount of returned checks.

(g) The total number and dollar amount of checks recovered.

(h) The total number and dollar amount of checks charged off.

(Amended by Stats. 2004, Ch. 17, Sec. 14. Effective February 23, 2004. Section operative December 31, 2004, or sooner, pursuant to Sec. 20 of Ch. 17 and Section 23104.)



23027

(a) No licensee shall advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed or broadcast, in any manner, any statement or representation with regard to the business subject to the provisions of this division, including the rates, terms, or conditions for making or negotiating deferred deposit transactions, that is false, misleading, or deceptive, or that omits material information that is necessary to make the statements not false, misleading, or deceptive.

(b) No licensee shall place an advertisement disseminated primarily in this state for a deferred deposit transaction unless the licensee discloses in the printed text of the advertisement, or the oral text in the case of a radio or television advertisement, that the licensee is licensed by the department pursuant to this division.

(c) The commissioner may require that rates of charges or fees, if stated by the licensee, be stated fully and clearly in the manner that the commissioner deems necessary to give adequate information to, or to prevent misunderstanding by, prospective customers.

(d) No advertising copy shall be used after its use has been disapproved by the commissioner and the licensee is notified in writing of the disapproval.

(e) The commissioner may require licensees to maintain a file of all advertising copy for a period of 90 days from the date of its use. The file shall be available to the commissioner upon request.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)









CHAPTER 2 - Deferred Deposit Transactions

23035

(a) A licensee may defer the deposit of a customer’s personal check for up to 31 days, pursuant to the provisions of this section. The face amount of the check shall not exceed three hundred dollars ($300). Each deferred deposit transaction shall be made pursuant to a written agreement as described in subdivision (e) that has been signed by the customer and by the licensee or an authorized representative of the licensee.

(b) A customer who enters into a deferred deposit transaction and offers a personal check to a licensee pursuant to an agreement shall not be subject to any criminal penalty for the failure to comply with the terms of that agreement.

(c) Before entering into a deferred deposit transaction, licensees shall distribute to customers a notice that shall include, but not be limited to, the following:

(1) Information about charges for deferred deposit transactions.

(2) That if the customer’s check is returned unpaid, the customer may be charged an additional fee of up to fifteen dollars ($15).

(3) That the customer cannot be prosecuted in a criminal action in conjunction with a deferred deposit transaction for a returned check or be threatened with prosecution.

(4) The department’s toll-free telephone number for receiving calls regarding customer complaints and concerns.

(5) That the licensee may not accept any collateral in conjunction with a deferred deposit transaction.

(6) That the check is being negotiated as part of a deferred deposit transaction made pursuant to Section 23035 of the Financial Code and is not subject to the provisions of Section 1719 of the Civil Code. No customer may be required to pay treble damages if this check does not clear.

(d) The following notices shall be clearly and conspicuously posted in the unobstructed view of the public by all licensees in each location of a business providing deferred deposit transactions in letters not less than one-half inch in height:

(1) The licensee cannot use the criminal process against a consumer to collect any deferred deposit transaction.

(2) The schedule of all charges and fees to be charged on those deferred deposit transactions with an example of all charges and fees that would be charged on at least a one-hundred-dollar ($100) and a two-hundred-dollar ($200) deferred deposit transaction, payable in 14 days and 30 days, respectively, giving the corresponding annual percentage rate. The information may be provided in a chart as follows:

Amount
Provided

Fee

Amount of Check

14-day APR

30-day APR

$100

XX

XXX

XXX

XXX

$200

XX

XXX

XXX

XXX

(e) An agreement to enter into a deferred deposit transaction shall be in writing and shall be provided by the licensee to the customer. The written agreement shall authorize the licensee to defer deposit of the personal check, shall be signed by the customer, and shall include all of the following:

(1) A full disclosure of the total amount of any fees charged for the deferred deposit transaction, expressed both in United States currency and as an APR as required under the Federal Truth In Lending Act and its regulations.

(2) A clear description of the customer’s payment obligations as required under the Federal Truth In Lending Act and its regulations.

(3) The name, address, and telephone number of the licensee.

(4) The customer’s name and address.

(5) The date to which deposit of check has been deferred (due date).

(6) The payment plan, or extension, if applicable as allowed under subdivision (c) of Section 23036.

(7) An itemization of the amount financed as required under the Federal Truth In Lending Act and its regulations.

(8) Disclosure of any returned check charges.

(9) That the customer cannot be prosecuted or threatened with prosecution to collect.

(10) That the licensee cannot accept collateral in connection with the transaction.

(11) That the licensee cannot make a deferred deposit transaction contingent on the purchase of another product or service.

(12) Signature space for the customer and signature of the licensee or authorized representative of the licensee and date of the transaction.

(13) Any other information that the commissioner shall deem necessary by regulation.

(f) The notice required by subdivision (c) shall be written and available in the same language principally used in any oral discussions or negotiations leading to execution of the deferred deposit agreement and shall be in at least 10-point type.

(g) The written agreement required by subdivision (e) shall be written in the same language principally used in any oral discussions or negotiations leading to execution of the deferred deposit agreement; shall not be vague, unclear, or misleading and shall be in at least 10-point type.

(h) Under no circumstances shall a deferred deposit transaction agreement include any of the following:

(1) A hold harmless clause.

(2) A confession of judgment clause or power of attorney.

(3) Any assignment of or order for payment of wages or other compensation for services.

(4) Any acceleration provision.

(5) Any unconscionable provision.

(i) If the licensee sells or otherwise transfers the debt at a later date, the licensee shall clearly disclose in a written agreement that any debt or checks held or transferred pursuant to a deferred deposit transaction made pursuant to Section 23035 are not subject to the provisions of Section 1719 of the Civil Code and that no customer may be required to pay treble damages if the check or checks are dishonored.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23036

(a) A fee for a deferred deposit transaction shall not exceed 15 percent of the face amount of the check.

(b) A licensee may allow an extension of time, or a payment plan, for repayment of an existing deferred deposit transaction but may not charge any additional fee or charge of any kind in conjunction with the extension or payment plan. A licensee that complies with the provisions of this subdivision shall not be deemed to be in violation of subdivision (g) of Section 23037.

(c) A licensee shall not enter into an agreement for a deferred deposit transaction with a customer during the period of time that an earlier written agreement for a deferred deposit transaction for the same customer is in effect.

(d) A licensee who enters into a deferred deposit transaction agreement, or any assignee of that licensee, shall not be entitled to recover damages for that transaction in any action brought pursuant to, or governed by, Section 1719 of the Civil Code.

(e) A fee not to exceed fifteen dollars ($15) may be charged for the return of a dishonored check by a depositary institution in a deferred deposit transaction. A single fee charged pursuant to this subdivision is the exclusive charge for a dishonored check. No fee may be added for late payment.

(f) No amount in excess of the amounts authorized by this section shall be directly or indirectly charged by a licensee pursuant to a deferred deposit transaction.

(g) A licensee shall be subject to the provisions of Title 1.6C (commencing with Section 1788) of Part 4 of Division 3 of the Civil Code.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23037

In no case shall a licensee do any of the following:

(a) Accept or use the same check for a subsequent transaction, or permit a customer to pay off all or a portion of one deferred deposit transaction with the proceeds of another.

(b) Accept any collateral for a deferred deposit transaction.

(c) Make any deferred deposit transaction contingent on the purchase of insurance or any other goods or services.

(d) Enter into a deferred deposit transaction with a person lacking the capacity to contract.

(e) Alter the date or any other information on a check.

(f) Engage in any unfair, unlawful, or deceptive conduct, or make any statement that is likely to mislead in connection with the business of deferred deposit transactions.

(g) Accept more than one check for a single deferred deposit transaction.

(h) Take any check, instrument, or form in which blanks are left to be filled in after execution.

(i) Offer, arrange, act as an agent for, or assist a deferred deposit originator in any way in the making of a deferred deposit transaction unless the deferred deposit originator complies with all applicable federal and state laws and regulations, including the provisions of this division.

(1) The prohibition specified in this subdivision does not apply to the arranger, agent, or assistant to a state or federally chartered bank, thrift, savings association, or industrial loan company where the state or federally chartered bank, thrift, savings association, or industrial loan company satisfies all of the following:

(A)  It initially advances the loan proceeds to the customer.

(B) It does not sell, assign, or transfer a preponderant economic interest in the deferred deposit transaction to the arranger, agent, or assistant, or an affiliate or subsidiary of the state or federally chartered bank, thrift, savings association, or industrial loan company, unless selling, assigning, or transferring a preponderant economic interest is expressly permitted by the primary regulator of the state or federally chartered bank, thrift, savings association, or industrial loan company.

(C) It develops the deferred deposit transaction product or products on its own.

(2) If a licensee offers, arranges, acts as an agent for, or assists a state or federally chartered bank, thrift, savings association, or industrial loan company in any way in the making of a deferred deposit transaction and the state or federally chartered bank, thrift, savings association, or industrial loan company meets the standards set forth in paragraph (1), the licensee shall comply with all other provisions in this division to the extent they are not preempted by other state and federal laws.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23038

(a) Any person who violates any provision of Section 670 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109-364) or any provision of Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, violates this division.

(b) With respect to any deferred deposit transactions covered by Section 670 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109-364) or by Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, a person that does not market deferred deposit transactions to, or does not enter into those transactions with, covered borrowers, as that term is defined under Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, shall not be in violation of Section 394 of the Military and Veterans Code.

(c) This section shall become operative on October 1, 2007.

(Added by Stats. 2007, Ch. 358, Sec. 4. Effective October 9, 2007. Section operative from October 1, 2007, by its own provisions.)






CHAPTER 3 - Enforcement

ARTICLE 1 - Administrative Actions

23045

(a) Licenses issued under this division remain in effect until they are surrendered, revoked, or suspended.

(b) The surrender of a license becomes effective 30 days after receipt of an application to surrender the license or within a shorter period of time that the commissioner may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the surrender is instituted within 30 days after the application is filed. If a proceeding is pending or instituted, the surrender of a license becomes effective at the time and upon the conditions that the commissioner determines.

(c) The power of investigation and examination by the commissioner is not terminated by the surrender, suspension, or revocation of any license issued by the commissioner.

(d) Whenever the commissioner deems it necessary for the general welfare of the public, the commissioner shall have continuous authority to exercise the powers set forth in this division whether or not an application for a license has been filed with the commissioner, any license has been issued, or if issued, has been surrendered, suspended, or revoked.

(e) The commissioner may, upon three days’ notice and a hearing, suspend any license for a period not exceeding 30 days, pending investigation, where the commissioner believes that a person subject to this division is conducting business in an unsafe or injurious manner.

(f) Any licensee may surrender any license by delivering to the commissioner written notice that the licensee surrenders that license pursuant to subdivision (b). The surrender of the license does not affect the licensee’s civil or criminal liability for acts committed prior to the surrender of the license.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23046

(a) For the purpose of discovering violations of this division or securing information required by the commissioner in the administration and enforcement of this division, the commissioner may at any time, but not less than once every two years, investigate the business of deferred deposits, and examine the books, accounts, records, and files used in the business of deferred deposit transactions, of every person engaged in the business of deferred deposit transactions, whether the person acts or claims to act as a principal or an agent, or under or without the authority of this division. For the purpose of examination, the commissioner and the commissioner’s representatives shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of all these persons.

(b) The cost of each examination of a licensee or a person subject to this division shall be paid to the commissioner by the licensee or person examined, and the commissioner may maintain an action for the recovery of the cost in any court of competent jurisdiction. In determining the cost of an examination, the commissioner may use the estimated average hourly cost for all persons performing examinations of licensees or other persons subject to this division for the fiscal year.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23047

(a) In making any examination or investigation, the commissioner may, for a reasonable time not to exceed 30 days, take possession of the books, records, accounts, and other papers pertaining to the business. The commissioner may place a keeper in exclusive charge and custody of the books, records, accounts, and other papers in the office or place where they are usually kept. During possession by the keeper, no person shall remove or attempt to remove any of the books, accounts, papers, records, files, safes, and vaults, or any part thereof, except in compliance with a court order or written consent of the commissioner.

(b) The officers, employees, partners, directors, and stockholders may inspect and examine the books, accounts, papers, records, files, safes, and vaults while they are in the custody of the commissioner. Employees may make entries in these documents reflecting current operations or transactions.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23048

(a) The commissioner may require the attendance of witnesses and examine under oath all persons whose testimony the commissioner requires relative to transactions or business regulated by this division or to the subject matter of any examination, investigation, or hearing.

(b) The commissioner may require the production for examination in this state of all books, records, and supporting data used by the licensee in the preparation of reports to the commissioner. The books, records, and supporting data shall be made available for examination by the commissioner in this state within 10 days after a written demand.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23049

After an examination, investigation, or hearing under this division, if the commissioner deems it of public interest or advantage, the commissioner may certify a record to the proper prosecuting official of the city, county, or city and county in which the act complained of, examined, or investigated occurred. The data and records shall be kept confidential pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code and any regulations adopted thereunder.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23050

Whenever, in the opinion of the commissioner, any person is engaged in the business of deferred deposit transactions, as defined in this division, without a license from the commissioner, or any licensee is violating any provision of this division, the commissioner may order that person or licensee to desist and to refrain from engaging in the business or further violating this division. If within 30 days, after the order is served, a written request for a hearing is filed and no hearing is held within 30 days thereafter, the order is rescinded.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23051

(a) Whenever the commissioner believes from evidence satisfactory to the commissioner that any person has violated or is about to violate a provision of this division, or a provision of any order, license, decision, demand, requirement, or any regulation adopted pursuant to this division, the commissioner may, in the commissioner’s discretion, bring an action in the name of the people of the State of California against that person to enjoin that person from continuing that violation or doing any act in furtherance of the violation. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and other ancillary relief may be granted as appropriate.

(b) If the commissioner determines that it is in the public interest, the commissioner may include in any action authorized by subdivision (a) a claim for ancillary relief, including, but not limited to, a claim for restitution, disgorgement, or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award additional relief.

(c) Any person who violates any provision of this division, or who violates any rule or order adopted pursuant to this division, shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

(d) As applied to the penalties for acts in violation of this division, the remedies provided by this section and by other sections of this division are not exclusive, and may be sought and employed in any combination to enforce the provisions of this division.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23052

The commissioner may suspend or revoke any license, upon notice and reasonable opportunity to be heard, if the commissioner finds any of the following:

(a) The licensee has failed to comply with any demand, ruling, or requirement of the commissioner made pursuant to and within the authority of this division.

(b) The licensee has violated any provision of this division or any rule or regulation made by the commissioner under and within the authority of this division.

(c) A fact or condition exists that, if it had existed at the time of the original application for the license, reasonably would have warranted the commissioner in refusing to issue the license originally.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23053

The commissioner may by order summarily suspend or revoke the license of any licensee if that person fails to file the report required by Section 23026 within 10 days after notice by the commissioner that the report is due and not filed. If, after an order is made, a request for hearing is filed in writing within 30 days and the hearing is not held within 60 days thereafter, the order is deemed rescinded as of its effective date.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23054

The revocation, suspension, expiration, or surrender of any license does not impair or affect the obligation of any preexisting lawful contract between the licensee and any borrower.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23055

The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and in all cases the commissioner has all the powers granted therein.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23056

Every order, decision, license, or other official act of the commissioner is subject to judicial review in accordance with law.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23057

On December 1, 2007, the commissioner shall report to the Governor and the Legislature on its implementation of this division. The report shall include, at a minimum, information regarding the demand for deferred deposit transactions, the growth and trends in the industry, common practices for conducting the business of deferred deposit transactions, the advertising practices of the industry, including any violations of Section 23027, and any other information the commissioner deems necessary to inform the Governor and the Legislature regarding potential legislation that may be necessary to protect the people of the State of California. The commissioner’s recommendations for future action may include, but are not limited to, changes in the fees charged to consumers, specifications regarding the length of time for deferred deposit transactions, maximum amount provided to consumers, additional regulation of advertising practices, and the implementation of an installment loan product in lieu of a deferred deposit transaction as described in this division.

As the commissioner conducts this study, licensees shall be required to supply all information the commissioner deems necessary. The study shall be made public and may not include any proprietary information.

(Amended by Stats. 2004, Ch. 312, Sec. 1. Effective January 1, 2005.)



23058

(a) If, upon inspection, examination or investigation, based upon a complaint or otherwise, the department has cause to believe that a person is engaged in the business of deferred deposit transactions without a license, or a licensee or person is violating any provision of this division or any rule or order thereunder, the department may issue a citation to that person in writing, describing with particularity the basis of the citation. Each citation may contain an order to desist and refrain and an assessment of an administrative penalty not to exceed two thousand five hundred dollars ($2,500). All penalties collected under this section shall be deposited in the State Corporations Fund.

(b) The sanctions authorized under this section shall be separate from, and in addition to, all other administrative, civil, or criminal remedies.

(c) If within 30 days from the receipt of the citation of the person cited fails to notify the department that the person intends to request a hearing as described in subdivision (d), the citation shall be deemed final.

(d) Any hearing under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and in all states the commissioner has all the powers granted therein.

(e) After the exhaustion of the review procedures provided for in this section, the department may apply to the appropriate superior court for a judgment in the amount of the administrative penalty and order compelling the cited person to comply with the order of the department. The application, which shall include a certified copy of the final order of the department, shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)






ARTICLE 2 - Penalties for Misconduct

23060

(a) If any amount other than, or in excess of, the charges or fees permitted by this division is willfully charged, contracted for, or received, a deferred deposit transaction contract shall be void, and no person shall have any right to collect or receive the principal amount provided in the deferred deposit transaction, any charges, or fees in connection with the transaction.

(b) If any provision of this division is willfully violated in the making or collection of a deferred deposit transaction, the deferred deposit transaction contract shall be void, and no person shall have any right to collect or receive any amount provided in the deferred deposit transaction, any charges, or fees in connection with the transaction.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23061

(a) If any amount other than, or in excess of, the charges permitted by this division is charged, contracted for, or received in connection with a deferred deposit transaction, for any reason other than a willful act of the licensee, the licensee shall forfeit all charges and fees on the deferred deposit transaction and may collect or receive only the principal amount of the transaction.

(b) Subdivision (a) shall not apply to an error in computation if (1) the licensee shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid that error, and (2) within 60 days of discovering the error the licensee notifies the customer of the error and makes whatever adjustments in the account are necessary to correct the error.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23062

(a) If any provision of this division is violated in the making or collection of a deferred deposit transaction, for any reason other than a willful act of the licensee, the licensee shall forfeit all charges and fees on the deferred deposit and may collect or receive only the principal amount.

(b) Subdivision (a) shall not apply to a violation if (1) the licensee shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error, and (2) within 30 days of discovering the error the licensee notified the customer of the error and rectified the error by making the appropriate changes in the documents or account and by taking other action necessary to correct the error.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23063

No provision imposing liability under this division, including the provisions of subdivision (a) of Section 23061 and subdivision (a) of Section 23062, shall apply to any act done or omitted in good faith in conformity with any written general rule, regulation, or specific ruling of the commissioner, notwithstanding that after the act or omission has occurred, the written general rule, regulation, or specific ruling is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)






ARTICLE 3 - Civil Damages

23064

Any person who is injured by any violation of this division may bring an action for the recovery of damages, an equity proceeding to restrain and enjoin those violations, or both. The amount awarded may be up to three times the damages actually incurred, but in no event less than the amount paid by the aggrieved consumer to a person subject to this section. If the plaintiff prevails, the plaintiff shall be awarded reasonable attorney’s fees and costs. If a court determines by clear and convincing evidence that a breach or violation was willful, the court, in its discretion, may award punitive damages in addition to the amounts set forth above. Upon application, the court may also grant any equitable relief that it deems proper, including, but not limited to, a claim for restitution and disgorgement.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23064.5

The rights, remedies, and penalties established by this division are cumulative to the rights, remedies, or penalties established under other laws. It is not necessary to exhaust administrative remedies in order to pursue the civil remedies provided for in this act.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)






ARTICLE 4 - Crimes

23065

Any person, including a partner or officer of an entity that is a licensee, who willfully violates any provision of this division or who willfully violates any rule or order adopted pursuant to this division, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000), or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment. However, no person may be imprisoned for the violation of any rule or order unless he or she had knowledge of the rule or order. Conviction under this section shall not preclude the commissioner from exercising the authority in Article 1 (commencing with Section 23045).

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)






ARTICLE 5 - Transition Provisions

23070

(a) The Legislature finds and declares that it is in the public interest for the administration and enforcement of this division to be undertaken by the Department of Corporations.

(b) It is therefore the intent of the Legislature to transfer the existing responsibilities relating to administration and enforcement of check cashers that engage in activities subject to this division from the Department of Justice to the Department of Corporations.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23071

The Commissioner of Corporations and the Department of Corporations shall succeed to, and are vested with, all duties, powers, purposes, responsibilities, and jurisdiction of the Department of Justice as they relate to check cashers who engage in the activities subject to this division.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23072

The Department of Corporations may use the unexpended balance of funds available for use in connection with the performance of duties of the Department of Justice to which the Department of Corporations succeeds pursuant to Section 23071.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23073

All officers and employees of the Department of Justice who, on the operative date of this division, are performing any duty, power, purpose, responsibility, or jurisdiction to which the Department of Corporations succeeds, and who are serving in the civil service, other than as temporary employees or persons in positions exempted from civil service, shall be transferred to the Department of Corporations. The status, position, and rights of those persons shall not be affected by the transfer and shall be retained by those persons as officers and employees of the Department of Corporations, pursuant to Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)



23074

The Department of Corporations shall have possession and control of all records, criminal history information, papers, equipment, supplies, moneys, funds, appropriations, licenses, permits, contracts, claims, judgments, land, and other property, real or personal, connected with the administration of, or held for the benefit or use of, the Department of Justice for the performance of the functions transferred to the Department of Corporations pursuant to Section 23071.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Section operative on December 31, 2004, or sooner, pursuant to Section 23104.)






ARTICLE 6 - Miscellaneous

23100

(a) Check cashers that hold a valid permit prior to January 1, 2003, issued pursuant to Section 1789.37 of the Civil Code, and that have been making deferred deposits prior to January 1, 2003, shall do the following prior to engaging in the business of deferred deposits on or after December 31, 2004:

(1) Pay the assessment on or before May 15, 2003, pursuant to the provisions of this division for the 2003–04 fiscal year. The fees and assessments paid pursuant to this subdivision shall be nonrefundable.

(2) On or before May 15, 2003, submit a license application and pay a license fee pursuant to Article 2 (commencing with Section 23005).

(b) Any person that intends to engage in the business of deferred deposits after December 31, 2004, and that holds a check cashing permit from the Attorney General on or before January 2003 and fails to submit a license application or pay a license fee as provided in this subdivision, shall upon the request of the commissioner and applying for a license forfeit to the people of the state a sum of twenty-five dollars ($25) for every day or part of a day that the submission or payment is delayed or withheld. Applications will be processed in the order of the date received by the commissioner. Applications submitted prior to December 31, 2004, shall not be subject to subdivision (c) of Section 23011.

(c) The commissioner shall issue a license to a licensee under this division upon receiving payment of the assessment for the 2003–04 fiscal year, the license application, and fee and any additional information the commissioner may require in the application to demonstrate compliance with provisions of this division. The amount collected shall be deposited in the State Corporations Fund and shall be subject to appropriation by the Legislature for the 2003–04 fiscal year.

(Amended by Stats. 2004, Ch. 17, Sec. 16. Effective February 23, 2004. Provisions of this section are operative (no later than Dec. 31, 2004) as prescribed in Section 23104 and by Stats. 2004, Ch. 17, Sec. 20.)



23101

Regulations of the commissioner adopted prior to June 30, 2003, to implement this division shall be adopted as emergency regulations. Upon receipt of the regulations, the Office of Administrative Law shall file the regulations with the Secretary of State for immediate effectiveness.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Provisions of this section are operative (no later than Dec. 31, 2004) as prescribed in Section 23104.)



23102

The deferred deposits made pursuant to a permit issued under Section 1789.37 of the Civil Code prior to December 31, 2004, shall be subject to and enforced to the extent valid under Sections 1789.30 to 1789.37, inclusive, of the Civil Code, as if those sections were not repealed. Any regulation, order, or other action adopted, prescribed, taken, or performed by the Department of Justice or by an officer of that department in connection with deferred deposit transactions made prior to December 31, 2004, shall continue to apply to those transactions. No suit, action, or other proceeding lawfully commenced by or against the Department of Justice or any other officer of the state in relation to deferred deposit transactions made prior to December 31, 2004, shall abate by reason of the transfer of authority concerning deferred deposit transactions to the Department of Corporations pursuant to Section 23071.

(Amended by Stats. 2004, Ch. 17, Sec. 17. Effective February 23, 2004. Provisions of this section are operative (no later than Dec. 31, 2004) as prescribed in Section 23104 and by Stats. 2004, Ch. 17, Sec. 20.)



23103

It is the intent of the Legislature that this division shall be administered and enforced with sufficient program resources and funding including personnel to examine licensees as often as the commissioner deems necessary and appropriate but at least once every two years, and to authorize enforcement actions that are necessary and appropriate to protect the public. This act should be administered and enforced only to the extent funds are appropriated by the Legislature and made available for this purpose.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Provisions of this section are operative (no later than Dec. 31, 2004) as prescribed in Section 23104.)



23104

Except as provided in this article, the provisions of this division shall become effective on January 1, 2003, and shall become operative on December 31, 2004. However, the commissioner shall have the power and authority to implement the provisions of this division prior to December 31, 2004.

(Amended by Stats. 2004, Ch. 17, Sec. 18. Effective February 23, 2004. Note: This section prescribes the operative date (no later than Dec. 31, 2004) for provisions of Division 10, commencing with Section 23000. See also Stats. 2004, Ch. 17, Sec. 20.)



23105

The provisions of this division are severable. If any provision of this division or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Provisions of this section are operative (no later than Dec. 31, 2004) as prescribed in Section 23104.)



23106

This division creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the California Constitution.

(Added by Stats. 2002, Ch. 777, Sec. 10. Effective January 1, 2003. Provisions of this section are operative (no later than Dec. 31, 2004) as prescribed in Section 23104.)












DIVISION 10a - CONSUMER FINANCE LENDERS

24058

This division does not apply to any loans made or arranged by a licensed residential mortgage lender or servicer when acting under the authority of that license.

(Added by Stats. 1994, Ch. 994, Sec. 6. Effective January 1, 1995. Operative January 1, 1996, if conditions in Sec. 8 of Ch. 994 were satisfied. See identical provisions in Section 22060. Note: Stats. 1994, Ch. 1115, repealed Division 10 (commencing with Section 24000) on July 1, 1995, and placed its subject matter in Division 9, commencing with Section 22000.)






DIVISION 11.5 - NATIONAL HOUSING ACT LOANS

CHAPTER 1 - Investments

27000

Insurance companies, personal finance companies, mortgage companies, mortgage insurance companies, building and loan associations, trust companies, fiduciaries, or fiduciary institutions may invest in, or purchase such classes of first liens as are commonly given to secure advances on, or the unpaid purchase price of real estate, including any part of an issue of notes or bonds secured by such first liens, which have been accepted for insurance by the Federal Housing Administrator. The investment or purchase may be made with their funds or the money in their custody or possesion, including but not being restricted to, all trust funds or funds the investment of which is regulated by law.

(Enacted by Stats. 1951, Ch. 364.)



27001

Insurance companies, personal finance companies, mortgage companies, mortgage insurance companies, building and loan associations, trust companies, fiduciaries, fiduciary institutions, or public or private agencies may invest in, or purchase obligations of national mortgage associations. The investment or purchase may be made with their funds or the money in their custody or possession, including but not being restricted to, all trust funds, or funds the investment of which is regulated by law.

(Enacted by Stats. 1951, Ch. 364.)



27002

Insurance companies, personal finance companies, mortgage companies, or mortgage insurance companies may make, invest in, or purchase loans or advances of credit insured by the Federal Housing Administrator.

(Enacted by Stats. 1951, Ch. 364.)



27003

Insurance companies, personal finance companies, mortgage companies, mortgage insurance companies, building and loan associations, or trust companies may make such loans secured by real property or leasehold, as the Federal Housing Administrator insures, or makes a commitment to insure, and may obtain such insurance.

(Enacted by Stats. 1951, Ch. 364.)



27004

No law of this State, prescribing the nature, amount or form of security or requiring security upon which loans or investments may be made, or prescribing or limiting interest rates upon loans or advances of credit or prescribing or limiting the period for which loans or investments may be made, applies to loans or investments made pursuant to this chapter.

(Enacted by Stats. 1951, Ch. 364.)






CHAPTER 2 - Securities for Deposit

27050

Wherever, by statute of this State, collateral is required as security for the deposit of public or other funds, or deposits are required to be made with any public official or department, or an investment of capital or surplus, or a reserve or other fund, is required to be maintained consisting of designated securities, the notes, and bonds secured by mortgages insured, and debentures issued, by the Federal Housing Administrator, and obligations of national mortgage associations are eligible securities for such purposes.

(Enacted by Stats. 1951, Ch. 364.)









DIVISION 12 - COLLEGE LOANS

28000

(a) Pursuant to the authority contained in Section 1 of Article XV of the State Constitution, and subject to subdivision (b), educational institutions of collegiate grade are authorized to make loans or forbearances to finance student educational expenses including tuition, room, and board, and other costs of attendance or living at the institution, at rates not to exceed the higher of:

(1) Ten percent per annum.

(2) Five percent per annum plus the rate established by the Federal Reserve Bank of San Francisco on advances to member banks under Sections 13 and 13(a) of the Federal Reserve Act as now in effect or hereafter from time to time amended or, if there is no such single determinable rate of advances, the closest counterpart of this rate as shall be designated by the Commissioner of Financial Institutions of the State of California unless some other person or agency is delegated such authority by the Legislature. The date of determining the applicable rate established by the Federal Reserve bank shall be the 25th day of the month preceding the earlier of the date of execution of the contract to make the loan or forbearance, or the date of making the loan or forbearance.

(b) Where the institution has obtained a loan specifically in order to make loans to finance student educational expenses, the rate of interest shall not exceed the lower of:

(1) The rate determined pursuant to subdivision (a).

(2) One percentage point in excess of the interest rate imposed upon the loan made to the institution, as of the date of execution of the contract to make the student loan to such extent the foregoing creates and authorizes a class of exempt persons pursuant to Section 1 of Article XV of the Constitution.

(c) Solely with respect to loans or forbearances made by educational institutions of collegiate grade to their faculty or staff, secured by real property consisting of a residential dwelling, these institutions are hereby declared to be an exempt class of persons as this term is used in Section 1 of Article XV of the Constitution.

(Amended by Stats. 1996, Ch. 1064, Sec. 618. Effective January 1, 1997. Operative July 1, 1997.)



28001

This division shall not apply to community colleges.

(Added by Stats. 1981, Ch. 176, Sec. 1.)






DIVISION 13 - PREMIUM FINANCING

29000

As used in this division, “premium financing” means engaging in the business of advancing money, directly or indirectly, to an insurer or producer at the request of an insured pursuant to the terms of a premium finance agreement, wherein the insured has assigned the unearned premiums, accrued dividends, or loss payments as security for such advancement in payment of premiums on insurance contracts only, and does not include the financing of insurance contract premiums purchased in connection with the financing of goods and services.

(Added by Stats. 1971, Ch. 1103.)



29001

As used in this division, “finance charge” means any amount which the insured agrees to pay in excess of the premium and fees charged by the insurer or producer, and exclusive of the cost of credit life insurance and attorney fees.

(Added by Stats. 1971, Ch. 1103.)



29002

As used in this division, “premium finance agreement” means a loan contract, note, agreement, or obligation by which an insured agrees to pay to a lender in installments the principal amount advanced by the lender to an insurer or producer in payment of premium on an insurance contract or contracts, plus charges, with the assignment, as security therefor, of the unearned premiums, accrued dividends, or loss payments.

(Added by Stats. 1971, Ch. 1103.)



29003

Any person engaged in premium financing may pay compensation to a licensed insurance agent or broker for arranging, directing or performing services in connection with a premium financing agreement; provided, that the premium financer shall maintain for inspection by the appropriate regulatory authority for a period of three years a statement, in a manner and form approved by the regulatory authority, setting forth the fees paid to individual insurance agents and brokers who are paid for services in connection with premium financing.

(Added by Stats. 1971, Ch. 1103.)






DIVISION 14 - SECURITIES DEPOSITORIES

CHAPTER 1 - Application of This Division

30000

This division is known and may be cited as the “Securities Depository Law.”

(Added by Stats. 1972, Ch. 1057.)



30001

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Added by Stats. 1972, Ch. 1057.)



30002

“Commissioner” means the Commissioner of Business Oversight.

(Amended by Stats. 2013, Ch. 353, Sec. 66. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



30003

“Person” means, in addition to the singular, persons, group of persons, cooperative, association, company, firm, partnership, corporation, limited liability company, or other legal entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 118. Effective January 1, 1995.)



30004

“Securities depository” means any person or group of persons who acts as the custodian of securities in accordance with a system for the central handling of securities whereby all securities of a particular class or series of any issues deposited within the system are treated as fungible and may be transferred or pledged by bookkeeping entries effected by that person without physical delivery of such securities.

(Added by Stats. 1972, Ch. 1057.)



30005

This division does not apply to:

(a) A securities depository which is operated by a corporation, all of the capital stock (other than directors’ qualifying shares, if any) of which is held by or for a national securities exchange or association registered under a statute of the United States such as the Securities Exchange Act of 1934, or by a corporation all of the capital stock (other than directors’ qualifying shares, if any) of which is held by or for such a wholly owned subsidiary of a registered national securities exchange.

(b) A securities depository which is registered with the Securities and Exchange Commission pursuant to any provision of federal law or which is regulated by the Comptroller of the Currency, the Federal Reserve Board, or the Federal Deposit Insurance Corporation pursuant to any provision of federal law, or which is regulated by the Commissioner of Business Oversight under Division 1.1 (commencing with Section 1000) of the Financial Code.

(Amended by Stats. 2014, Ch. 64, Sec. 21. Effective January 1, 2015.)



30006

The commissioner may establish such rules and regulations as are reasonable or necessary to carry out the purposes and provisions of this division. The commissioner may, by rule, exempt from any or all of the provisions of this division any securities depository which the commissioner determines is subject to adequate regulatory supervision by an agency, office, or commission of the federal government or by any agency, office, or commission, other than the commissioner, of the State of California.

(Added by Stats. 1972, Ch. 1057.)






CHAPTER 2 - License

30200

It shall be unlawful for any person to operate a securities depository within this state, or to solicit holders of securities within this state to place their securities into a securities depository located within this state or outside this state, except by means of a corporation licensed by the commissioner as a securities depository.

(Added by Stats. 1972, Ch. 1057.)



30201

A securities depository shall only be operated by a corportion:

(a) At least 90 percent of the capital stock of which is held by or for one or more persons (other than individuals), each of whom, (i) is subject to supervision or regulation pursuant to the provisions of federal or state banking laws or state insurance laws, or (ii) is a broker or dealer or investment company registered under the Securities Exchange Act of 1934 or the Investment Company Act of 1940, or (iii) is a national securities exchange or association registered under the Securities Exchange Act of 1934, and none of whom, other than a national securities exchange or association, holds in excess of 20 percent of the capital stock of such corporation; and

(b) Any remaining capital stock of which is held by individuals who have purchased such capital stock at or prior to the time of their taking office as directors of such corporation and who have purchased only so much of such capital stock as may be necessary to permit them to qualify as such directors.

(Added by Stats. 1972, Ch. 1057.)



30202

The commisioner shall charge and collect the following fees:

(a) For filing an application for a securities depository license, two thousand five hundred dollars ($2,500).

(b) For holding a hearing in connection with the application, as set forth under Section 30205, the actual costs experienced in each particular instance.

(c) For continuing a license as a securities depository in effect, a fee of two thousand five hundred dollars ($2,500) per annum, payable biennially on the 15th day of December of each odd-numbered calendar year. If a license is issued during an even-numbered calendar year, the securities depository shall pay to the commissioner, within 60 days after the issuance of its license, an additional annual fee of two thousand five hundred dollars ($2,500).

(Added by Stats. 1972, Ch. 1057.)



30203

All money received by the commissioner shall be paid by him or her into the State Treasury to the credit of the State Corporations Fund.

(Amended by Stats. 1992, Ch. 427, Sec. 41. Effective January 1, 1993.)



30204

An application for a securities depository license shall be signed and verified by an authorized officer of the applicant, and shall set forth in such form as the commissioner may prescribe:

(a) The names and addresses of the incorporators, directors, and officers, with a statement of their character, experience, and general fitness to operate a securities depository.

(b) A showing that the proposed method of operation of such securities depository will be adequate for the protection of investors.

(c) The names of every person who holds or is to hold capital stock in the securities depository corporation together with a statement of the percentage interest attributable to each. The commissioner may require disclosure of such additional information as may be necessary to determine the individuals controlling such corporation.

(d) The addresses at which facilities of the applicant will be located and a description of each such facility and the functions there performed, and a description of any other business or operations which will be conducted on such premises.

(e) By way of exhibits, a copy of the articles of incorporation and a copy of the bylaws of the applicant.

(f) By way of exhibits, financial statements of the applicant, which shall include at least a balance sheet and profit and loss statement certified by an independent public accountant or certified public accountant, and if such certified statements are prepared as of a date more than 60 days prior to the filing of the application, a balance sheet and profit and loss statement, which need not be certified, prepared as of a date within such 60-day period, together with profit and loss statements covering at least three years of its operations, or such lesser period as the applicant may have operated, to the date of such certified balance sheet.

(g) Such additional information as the commissioner may by rule prescribe.

(Added by Stats. 1972, Ch. 1057.)



30205

Upon the receipt of a proper and complete application for license, and all required fees, the commissioner shall immediately examine and investigate all facts connected with the proposed licensee, including but not limited to its stockholders, directors, officers and managers, and its proposed safeguards with respect to custody, handling, recordkeeping, insurance, and auditing of securities on deposit. The commissioner may or may not require the applicant to submit to an appropriate hearing. At such hearing any interested person may show cause either in favor of, or opposed to, the application.

(Added by Stats. 1972, Ch. 1057.)



30206

The commissioner may refuse to issue any license being applied for, and shall refuse to issue any license being applied for if upon his examination and investigation, and after appropriate hearing, he finds any of the following:

(a) That the incorporators, directors, officers, or stockholders lack the character, experience, or general fitness to engage in such a business.

(b) That the proposed licensee’s program of safeguards with respect to custody, handling, recordkeeping, insurance, and auditing of securities on deposit is inadequate for the protection of investors.

(c) That the requirements with respect to ownership of capital stock of Section 30201 are not met.

(d) That the applicant is, or is in danger of becoming, insolvent.

(Added by Stats. 1972, Ch. 1057.)



30207

No licensee, or any other person, shall solicit deposits of securities or otherwise conduct the business of a licensee, by means of any statement or representation which is false, misleading, or deceptive, or which omits to state material information, or which infers that such licensee has been sponsored, recommended or approved or that his abilities or qualifications have in any respect been passed upon by the commisioner. The commissioner may order a licensee or other person to desist from any conduct which he shall find to be a violation of this section.

(Added by Stats. 1972, Ch. 1057.)



30208

A securities depository license is not transferable or assignable. Further, no license may be acquired, either in whole or in part, through stock purchase or other devices without the consent of the commissioner.

(Added by Stats. 1972, Ch. 1057.)



30209

Any person who operates a securities depository, or solicits holders of securities within this state to place securities in a securities depository, either directly as principal or indirectly as agent, employee, manager, fiduciary representative, or in any other capacity, unless such securities depository has applied for and received the license required by this division, is guilty of a misdemeanor punishable by imprisonment in a county jail for not less than three months and not exceeding 12 months, or by a fine of not less than two hundred fifty dollars ($250) and not exceeding one thousand dollars ($1,000), or by both such fine and imprisonment.

(Added by Stats. 1972, Ch. 1057.)



30210

Every person subject to this division shall keep and use in its business, books, accounts, and records which will properly enable the commissioner to determine whether the operation of a securities depository by such person complies with the provisions of this division and with all rules and regulations made by the commissioner under this division.

(Added by Stats. 1972, Ch. 1057.)



30211

The business, accounts and records of every person licensed under this division are subject to inspection and examination by the commissioner at any time without prior notice.

(Added by Stats. 1972, Ch. 1057.)



30212

The actual cost of every inspection and examination shall be paid to the commissioner by the person examined and the commissioner may maintain an action for the recovery of such costs in any court of competent jurisdiction.

(Added by Stats. 1972, Ch. 1057.)



30213

(a) Every person subject to this division shall submit to the commissioner, at such person’s own expense, financial statements prepared in accordance with generally accepted accounting principles covering the calendar year or, if such person has an established fiscal year, then for such fiscal year, within 105 days after the close of the calendar year or fiscal year. Such financial statements shall be covered by a report or certificate of an independent certified public accountant or independent public accountant. In addition financial statements, which may be unaudited, as of the end of the calendar month next preceding the date of submission of the audited financial statements shall also be filed concurrently with such audited financial statements. All audits referred to in this section shall be by independent certified public accountants or independent public accountants acceptable to the commissioner. The audits shall be conducted in accordance with generally accepted auditing standards. The audited financial statements shall include at least an audited balance sheet showing the person’s net worth and a statement of income and expenses for the year ended on the balance sheet date. The commissioner may by rule prescribe the matters to be covered in the report or certification of the auditor.

(b) Within such period as the commissioner shall prescribe, which shall not be less than 10 days, a person subject to this division shall submit to the commissioner, at such person’s own expense, a report containing such information regarding its financial condition, operations, or the ownership of its outstanding securities as the commissioner may require.

(Added by Stats. 1972, Ch. 1057.)



30214

If any person subject to this division fails to make any report required by law or by the commissioner, the commissioner shall immediately cause the books, records, papers, and affairs of said person to be thoroughly examined. The commissioner may, in carrying out his responsibilities under this section, employ an independent public accountant or certified public accountant the cost of whose services shall be borne by such person in accordance with Section 30212.

(Added by Stats. 1972, Ch. 1057.)



30215

If the commissioner, as a result of any examination or from any report made to him, shall find that any person subject to this division is in an insolvent condition, or is operating a securities depository in such an unsafe or injurious manner as to render further operations hazardous to the public or to depositors the commissioner may forthwith, by an order addressed to and served by registered mail on such person, direct discontinuance of the operation of a securities depository within the State of California or direct discontinuance of the solicitation of security holders within the State of California by such securities depository, or otherwise limit the conduct of the business of such depository as may be necessary for the safety of security holders. The order shall remain in effect until set aside by the commissioner in whole or in part.

(Added by Stats. 1972, Ch. 1057.)



30216

Whenever in the opinion of the commissioner any person required by this division to be licensed is engaged in operating a securities depository or in soliciting securities holders within this state to place securities in a securities depository, without a license from the commissioner, the commissioner may order said person to desist and to refrain from engaging in such business. If, after such an order is made, a request for a hearing is filed in writing and the hearing is not held within 60 days thereafter, the order is rescinded.

(Added by Stats. 1972, Ch. 1057.)



30217

The commissioner may from time to time make, amend, and rescind such rules, forms, and orders as are necessary to carry out the provisions of this law, including rules defining any terms, whether or not used in this law, insofar as the definitions are not inconsistent with the provisions of this law. For the purposes of rules and forms, the commissioner may classify persons and matters within his jurisdiction and may prescribe different requirements for different classes. The commissioner may in his discretion waive any requirement of any rule or form in situations where in his opinion such requirement is not necessary in the public interest or for the protection of investors. All rules of the commissioner other than those relating solely to the internal administration of the Department of Corporations shall be made, amended, or rescinded in accordance with the provisions of Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1972, Ch. 1057.)



30218

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 26. Effective January 1, 2008.)






CHAPTER 3 - Revocation of License

30600

A security depository license remains in effect until surrendered, revoked or suspended.

(Added by Stats. 1972, Ch. 1057.)



30601

If the commissioner has reason to believe that a licensed securities depository has violated its articles of incorporation, or any law or rule binding upon it, he shall, by written order addressed to the agent direct the discontinuance of such violation.

(Added by Stats. 1972, Ch. 1057.)



30602

If any licensed securities depository fails to make any report required by law or by the commissioner within 10 days from the day designated for the making of the report, or within any extension of time granted by the commissioner, or has failed to pay any fee or charge payable under this division within 10 days after notice by the commissioner that such fee is due and unpaid, such failure shall constitute grounds for the suspension or revocation of the license held by such securities depository or for the issuance of an order by the commissioner under the provisions of Section 30215.

(Added by Stats. 1972, Ch. 1057.)



30603

If it appears to the commissioner that any licensed securities depository located within this state is conducting business in an unsafe or injurious manner, he shall, by written order addressed to the securities depository direct the discontinuance of such unsafe or injurious practices, or if the licensed securities depository is one which is located outside this state but is soliciting holders of securities in California to place their securities in such securities depository, the commissioner shall direct such securities depository to discontinue all such solicitations until all such unsafe and unsound practices have been corrected.

(Added by Stats. 1972, Ch. 1057.)



30604

An order issued pursuant to Section 30601 or 30603 shall require the licensed securities depository to show cause before the commissioner, at a time fixed by the commissioner, why the order should not be observed. If upon the hearing, it appears to the commissioner that the licensed securities depository is conducting business in an unsafe or injurious manner or is violating its articles of incorporation or any law of this state, or any rule binding upon it, the commissioner shall make the order of discontinuance final and the licensed securities depository shall immediately discontinue the practices named in the order.

(Added by Stats. 1972, Ch. 1057.)



30605

The licensed securities depository has 10 days after an order is made final in which to commence action to restrain enforcement of such order, and unless such action is commenced, and the enforcement of such order is enjoined within 10 days by the court in which the suit is brought, the licensed securities depository shall comply with the order.

(Added by Stats. 1972, Ch. 1057.)



30606

(a) If a securities depository fails to comply with a final order and has not secured a court order restraining the enforcement of the final order, the commissioner may revoke the license of the securities depository or may institute proceedings under subdivision (b) to enforce the final order.

(b) Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this law or any rule or order under this law, the commissioner may in the commissioner’s discretion bring an action in the superior court to enjoin the acts or practices or to enforce compliance with this law or any rule or order under this law. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and a receiver or conservator may be appointed for the defendant or the defendant’s assets.

(Amended by Stats. 1982, Ch. 517, Sec. 229.)



30607

The commissioner may commence and prosecute actions and proceedings to enjoin violations of this division or violations of orders or decisions of the commissioner rendered pursuant to this division, and for the enforcement of any and all civil penalties provided for by this division.

(Added by Stats. 1972, Ch. 1057.)



30608

The commissioner may, after notice and a reasonable opportunity to be heard, suspend, revoke, or decline to renew any license if he finds that:

(a) The licensee has violated any provision of this division or any rule or order made by the commissioner under and within the authority of this division.

(b) Any fact or condition exists which, if it had existed at the time of the original application for such license, reasonably would have warranted the commissioner in refusing originally to issue such license.

(Added by Stats. 1972, Ch. 1057.)



30609

(a) The commissioner may, after appropriate notice and opportunity for hearing, by order, censure or suspend for a period not exceeding 12 months, or bar from any position of employment, management, or control any person who operates a securities depository, or any other person, if the commissioner finds either of the following:

(1) That the censure, suspension, or bar is in the public interest and that the person has committed or caused a violation of this division or rule or order of the commissioner, which violation was either known or should have been known by the person committing or causing it or has caused material damage to the securities depository, or to the public.

(2) That the person has been convicted of or pleaded nolo contendere to any crime, or has been held liable in any civil action by final judgment, or any administrative judgment by any public agency, if that crime or civil or administrative judgment involved any offense involving dishonesty, fraud, or deceit, or any other offense reasonably related to the qualifications, functions, or duties of a person engaged in the business in accordance with the provisions of this division.

(b) Within 15 days from the date of a notice of intention to issue an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) of Division 3 of Title 2 of the Government Code). Upon receipt of a request, the matter shall be set for hearing to commence within 30 days after such receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of such notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing.

(c) Upon receipt of a notice of intention to issue an order pursuant to this section, the person who is the subject of the proposed order is immediately prohibited from engaging in any activities subject to licensure under the law.

(d) Persons suspended or barred under this section are prohibited from participating in any business activity of a securities depository and from engaging in any business activity on the premises where a securities depository is conducting business.

(Added by Stats. 2007, Ch. 101, Sec. 27. Effective January 1, 2008.)






CHAPTER 4 - Hearings

30700

The commissioner, and all persons designated by him, may administer oaths, take the testimony of witnesses, and issue subpoenas requiring the attendance of witnesses and the production of books, documents, and other things under their control, at any examination, investigation, or hearing in any part of the state.

(Added by Stats. 1972, Ch. 1057.)



30701

All of the provisions of Chapter 2 (commencing with Section 1985), Title 3, Part 4 of the Code of Civil Procedure relating to the means of production of evidence out of court are applicable to any examination, investigation, or hearing under this division.

(Added by Stats. 1972, Ch. 1057.)



30702

The authority to make or conduct any examination, investigation, or hearing, including the authority to administer oaths and to subpoena witnesses, and to take their testimony may be delegated by the commissioner to any deputy, investigator, or auditor appointed by him for that purpose. The appointment shall be made by an instrument in writing, signed by the Commissioner. Upon any examination, investigation, or hearing, the instrument shall be produced by the deputy, investigator, or auditor at any time upon demand.

(Added by Stats. 1972, Ch. 1057.)



30703

All hearings provided for in this division shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2, of the Government Code, and the commissioner has all the powers granted therein, except that a hearing held in accordance with Section 30604 may be presided over by a hearing officer qualified under Section 11502 of the Government Code, or by any deputy designated by the commissioner.

(Added by Stats. 1972, Ch. 1057.)



30704

Every order, decision, license or other official act of the commissioner is subject to review, in accordance with law.

(Added by Stats. 1972, Ch. 1057.)









DIVISION 15 - BUSINESS AND INDUSTRIAL DEVELOPMENT CORPORATIONS

CHAPTER 1 - General Provisions

ARTICLE 1 - Short Title, Construction, and Severability

31000

This division shall be known and may be cited as the “Business and Industrial Development Corporations Law”.

(Added by Stats. 1977, Ch. 1164.)



31001

This division shall be liberally construed to accomplish its purposes.

(Added by Stats. 1977, Ch. 1164.)



31002

No provision of this division imposing any liability applies to any act committed in good faith in conformity with any regulation, order, or written interpretive opinion of the commissioner or any such opinion of the Attorney General, notwithstanding that such regulation, order, or written interpretive opinion may later be amended, rescinded, or repealed or be determined by judicial or other authority to be invalid for any reason.

(Amended by Stats. 1996, Ch. 1064, Sec. 623. Effective January 1, 1997. Operative July 1, 1997.)



31003

In this division, unless otherwise expressly provided:

(a) A reference to a statute or to a regulation includes such statute or regulation as amended, whether before or after the effective date of this division, as well as any new statute or regulation substituted for such statute or regulation after the effective date of this division.

(b) A reference to a governmental agency or to a public officer includes any governmental agency or public officer which succeeds after the effective date of this division to substantially the same functions as those performed by such governmental agency or public officer on the effective date of this division.

(Added by Stats. 1977, Ch. 1164.)



31004

Except as otherwise provided in Chapter 14 (commencing with Section 31950) of this division:

(a) The provisions of the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code) shall apply to any licensee which is a California nonprofit corporation; provided, however, that, whenever any provision of the Nonprofit Corporation Law conflicts with any provision of this division or of any regulation or order issued under this division, such provision of the Nonprofit Corporation Law shall not apply and such provision of this division or of such regulation or order issued under this division shall apply.

(b) The provisions of the General Corporation Law (Division 1 (commencing with Section 100), Title 1 of the Corporations Code) shall apply to any licensee other than a licensee which is a California nonprofit corporation; provided, however, that, whenever any provision of the General Corporation Law conflicts with any provision of this division or of any regulation or order issued under this division, such provision of the General Corporation Law shall not apply and such provision of this division or of such regulation or order issued under this division shall apply.

(Amended by Stats. 1980, Ch. 1155, Sec. 32.)



31006

If any provision of this division or the application thereof to any person or circumstances is held invalid, illegal, or unenforceable, such invalidity, illegality, or unenforceability shall not affect other provisions or applications of this division which can be given effect without the invalid, illegal, or unenforceable provision or application, and to this end, the provisions of this division are declared to be severable.

(Added by Stats. 1977, Ch. 1164.)






ARTICLE 2 - Legislative Findings and Purposes

31020

The Legislature finds all of the following:

(a) That it is necessary to increase job opportunities in this state.

(b) That promoting the establishment, growth, and expansion of business firms in this state is an efficient way to increase job opportunities in this state.

(c) That it is appropriate to provide for the licensing and regulation of business and industrial development corporations which will provide financing assistance and management assistance primarily to business firms in this state.

(d) That the federal government, through the Small Business Administration and other federal agencies, offers programs for providing, through such intermediaries as business and industrial development corporations, financing assistance and management assistance to business firms in this state.

(e) That, in order that this state may obtain the full benefits of such programs, it is necessary that this state provide for the licensing and regulation of business and industrial development corporations.

(f) That only California corporations should be licensed to transact business as business and industrial development corporations because, compared with other types of persons, California corporations can be more effectively regulated and supervised, have greater permanency of existence, and can give better assurance of uninterrupted service.

(Amended by Stats. 1987, Ch. 867, Sec. 2.)



31021

(a) The purposes of this division are:

(1) To provide for the licensing and regulation of business and industrial development corporations which will provide financing assistance and management assistance primarily to business firms in this state.

(2) To provide for the licensing and regulation of business and industrial development corporations so that such corporations will constitute state development companies for purposes of Sections 501 and 502 of the Small Business Investment Act of 1958 and eligible lending institutions for purposes of Section 7(a) of the Small Business Act.

(3) To provide for the safe and sound conduct of the business of licensees.

(4) To maintain the confidence of the Small Business Administration and other governmental agencies in licensees.

(b) The purposes of this division, as set forth in subdivision (a), constitute standards which the commissioner shall observe in administering the provisions of this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 624. Effective January 1, 1997. Operative July 1, 1997.)






ARTICLE 3 - Definitions

31030

Subject to additional definitions contained in this division which are applicable to specific provisions of this division and unless the context otherwise requires, the definitions in this article apply throughout this division.

(Added by Stats. 1977, Ch. 1164.)



31031

“Act” includes omission.

(Added by Stats. 1977, Ch. 1164.)



31032

“Affiliate”, when used with respect to a specified person, means any person (other than a natural person) controlling, controlled by, or under common control with, such specified person, directly or indirectly through one or more intermediaries.

(Added by Stats. 1977, Ch. 1164.)



31033

“Business day” means any day other than (a) Saturday, (b) Sunday, and(c) any other day which is specified or provided for as a holiday in the Government Code.

(Added by Stats. 1977, Ch. 1164.)



31034

“Business firm” means any person which transacts business on a regular and continual basis, with respect to the transacting of such business.

(Added by Stats. 1977, Ch. 1164.)



31034.5

“Business firm in another state” means both of the following:

(a) Any person which transacts business on a regular and continual basis at one or more places of business in another state of the United States or the District of Columbia, with respect to the transacting of that business at those places of business.

(b) Any person which proposes to establish one or more places of business in another state of the United States or in the District of Columbia and to transact business on a regular and continual basis at those places of business, with respect to the establishment of those places of business and the transacting of that business at those places of business.

(Added by Stats. 1987, Ch. 867, Sec. 4.)



31035

“Business firm in this state” means:

(a) Any person which transacts business on a regular and continual basis at one or more places of business in this state, with respect to the transacting of such business at such places of business; or

(b) Any person which proposes to establish one or more places of business in this state and to transact business on a regular and continual basis at such places of business, with respect to the establishment of such places of business and the transacting of such business at such places of business.

(Added by Stats. 1977, Ch. 1164.)



31036

“California corporation” means:

(a) Any corporation organized under the General Corporation Law (Division 1 (commencing with Section 100), Title 1 of the Corporations Code) or any predecessor statute; provided, however, that “California corporation” does not include any corporation which is a close corporation, as defined in Section 158 of the Corporations Code; or

(b) Any corporation organized under Part 6 (commencing with Section 14200), Division 3, Title 1 of the Corporations Code, as added by Chapter 985 of the Statutes of 1975; or

(c) Any California nonprofit corporation.

(Added by Stats. 1977, Ch. 1164.)



31037

“California nonprofit corporation” means any corporation organized under the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code) or any predecessor statute.

(Amended by Stats. 1980, Ch. 1155, Sec. 33.)



31038

“Control”, when used with respect to a specified person, means possession, direct or indirect, of the power to do either of the following:

(a) To vote 35 percent or more of any class of the voting securities issued by the specified person.

(b) To direct or cause the direction of the management and policies of such specified person, whether through the ownership of voting securities, by contract (other than a commercial contract for goods or nonmanagement services), or otherwise; provided, however, that no natural person shall be deemed to control a person solely on account of being a director, officer, or employee of such person. For purposes of this subdivision, any person who, directly or indirectly, owns of record or beneficially, holds with power to vote, or holds proxies with discretionary authority to vote, 20 percent or more of any class of the then outstanding voting securities issued by a corporation shall be rebuttably presumed to control such corporation. This presumption is a presumption affecting the burden of proof.

(Amended by Stats. 1987, Ch. 867, Sec. 5.)



31039

“Controlling person”, when used with respect to a specified person, means any person who controls such specified person, directly or indirectly through one or more intermediaries.

(Added by Stats. 1977, Ch. 1164.)



31040

“Corporate name” means the name of a corporation as set forth in the articles of incorporation of such corporation.

(Added by Stats. 1977, Ch. 1164.)



31041

“Financial institution” means any commercial bank, trust company, savings and loan association, credit union, industrial loan company, insurance company, or person engaged in the business of lending money.

(Added by Stats. 1977, Ch. 1164.)



31042

“Insolvent”, when used with respect to any person, means a person who has ceased to pay his debts in the ordinary course of business, who cannot pay his debts as they become due, or whose liabilities exceed his assets.

(Added by Stats. 1977, Ch. 1164.)



31043

To “issue”, when used with respect to any regulation or order, includes to adopt, amend, repeal, or rescind.

(Added by Stats. 1977, Ch. 1164.)



31044

“License” means a license issued under this division authorizing a California corporation to transact business as a business and industrial development corporation.

(Added by Stats. 1977, Ch. 1164.)



31045

“Licensee” means a California corporation which is licensed under this division.

(Added by Stats. 1977, Ch. 1164.)



31046

“Officer” means:

(a) When used with respect to a corporation, any person appointed or designated as an officer of such corporation by or pursuant to applicable law or the articles of incorporation or bylaws of such corporation or any person who performs with respect to such corporation functions usually performed by an officer of a corporation; and

(b) When used with respect to a specified person other than a natural person or a corporation, any person who performs with respect to such specified person functions usually performed by an officer of a corporation with respect to such corporation.

(Added by Stats. 1977, Ch. 1164.)



31047

“Order” means any approval, consent, authorization, exemption, denial, prohibition, or requirement applicable to a specific case issued by the commissioner. “Order” includes any condition of a license and any agreement made by any person with the commissioner under this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 625. Effective January 1, 1997. Operative July 1, 1997.)



31047.5

“Parent,” when used with respect to a specified person other than a natural person, means any person other than a natural person which controls the specified person, directly or indirectly through one or more intermediaries.

(Added by Stats. 1987, Ch. 867, Sec. 6.)



31048

“Person” means any natural person, proprietorship, joint venture, partnership, trust, business trust, syndicate, association, joint stock company, corporation, limited liability company, government, agency of any government, or any other organization; provided, however, that “person”, when used with respect to acquiring control of or controlling a specified person, includes any combination of two or more persons acting in concert.

(Amended by Stats. 1994, Ch. 1010, Sec. 119. Effective January 1, 1995.)



31049

“Principal shareholder”, when used with respect to a corporation, means any person who owns, directly or indirectly, of record or beneficially, securities representing 10 percent or more of the voting power of such corporation.

(Added by renumbering Section 31047 by Stats. 1982, Ch. 1570, Sec. 5.)



31050

To “provide financing assistance” to a person includes:

(a) To lend money or otherwise extend credit to such person;

(b) To purchase securities issued by such person, either directly or indirectly through an underwriter; and

(c) To lease property to such person.

(Added by renumbering Section 31048 by Stats. 1982, Ch. 1570, Sec. 6.)



31051

To “provide management assistance” to a person includes:

(a) To provide management or technical advice to such person; and

(b) To provide management or technical services to such person.

(Added by renumbering Section 31049 by Stats. 1982, Ch. 1570, Sec. 7.)



31052

“Regulation” means any published regulation, rule, or standard of general application issued by the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 626. Effective January 1, 1997. Operative July 1, 1997.)



31053

“Security” has the meaning set forth in Section 25019 of the Corporations Code.

(Added by Stats. 1977, Ch. 1164.)



31054

“Subsidiary”, when used with respect to a specified person other than a natural person, means any person other than a natural person controlled by such specified person, directly or indirectly through one or more intermediaries.

(Added by Stats. 1977, Ch. 1164.)



31055

“Commissioner” means the Commissioner of Business Oversight, or other person to whom the commissioner delegates the authority to act for him or her in the particular matter.

(Amended by Stats. 2013, Ch. 353, Sec. 67. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



31056

“Voting power” has the meaning set forth in Corporations Code Section 194.5.

(Added by Stats. 1977, Ch. 1164.)









CHAPTER 2 - Administration

31100

The commissioner shall administer the provisions of this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 628. Effective January 1, 1997. Operative July 1, 1997.)



31101

(a) The commissioner may from time to time issue such regulations and orders as are in his or her opinion necessary to carry out the provisions and purposes of this division.

(b) Regulations and orders issued under this division may, among other things, define any term used in this division, including (but not limited to) the term “unsafe or unsound act”, as well as any term not used in this division.

(c) For purposes of regulations and orders issued under this division, the commissioner may classify persons, transactions, and other matters within his or her jurisdiction, and may prescribe different regulations or orders for different classes.

(d) The commissioner may waive any provision of any regulation or order issued under this division in any case where in his or her opinion such provision is not necessary in the public interest.

(Amended by Stats. 1996, Ch. 1064, Sec. 629. Effective January 1, 1997. Operative July 1, 1997.)



31102

Whenever the commissioner issues an order or license under this division, he or she may impose such conditions as are in his or her opinion necessary to carry out the provisions and purposes of this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 630. Effective January 1, 1997. Operative July 1, 1997.)



31103

Every final order, decision, license, or other official act of the commissioner under this division is subject to judicial review in accordance with law.

(Amended by Stats. 1996, Ch. 1064, Sec. 631. Effective January 1, 1997. Operative July 1, 1997.)



31104

In any proceeding under this division:

(a) The burden of proving that an application should be approved is upon the applicant.

(b) The burden of proving an exemption or an exception from a definition is upon the person claiming such exemption or such exception from a definition.

(Added by Stats. 1977, Ch. 1164.)



31105

No provision of this division shall be construed to require by implication that the commissioner hold a hearing on any matter.

(Amended by Stats. 1996, Ch. 1064, Sec. 632. Effective January 1, 1997. Operative July 1, 1997.)



31106

No provision of this division shall be construed to require by implication that the commissioner make written findings on any matter.

(Amended by Stats. 1996, Ch. 1064, Sec. 633. Effective January 1, 1997. Operative July 1, 1997.)



31107

Any application filed with the commissioner under this division or under any regulation or order issued under this division shall be in such form, shall contain such information, shall be signed in such manner, and shall (if the commissioner so requires by regulation or order) be verified in such manner, as the commissioner may by regulation or order require.

(Amended by Stats. 1996, Ch. 1064, Sec. 634. Effective January 1, 1997. Operative July 1, 1997.)



31108

In determining whether to approve any application filed under this division or under any regulation or order issued under this division, the commissioner may consider proposals made by the applicant, including (but not limited to) proposals to appoint officers, sell securities, or obtain financing; and, if in the opinion of the commissioner it is probable that such applicant will be able to implement any such proposal, the commissioner may make findings on the basis of such proposal; provided, however, that, whenever the commissioner approves an application on the basis, in whole or in part, of a proposal made by the applicant, the commissioner shall impose upon such approval appropriate conditions requiring that such applicant implement such proposal within such period of time as the commissioner may specify.

(Amended by Stats. 1996, Ch. 1064, Sec. 635. Effective January 1, 1997. Operative July 1, 1997.)



31109

The commissioner may honor applications from interested persons for interpretive opinions regarding any provision of this division or of any regulation or order issued under this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 636. Effective January 1, 1997. Operative July 1, 1997.)



31110

(a) The commissioner may (1) make such public or private investigations within or outside this state as he or she deems necessary to determine whether to approve any application filed with him or her under this division or under any regulation or order issued under this division, to determine whether any person has violated or is about to violate any provision of this division or of any regulation or order issued under this division, to aid in the enforcement of any provision of this division or of any regulation or order issued under this division, or to aid in the issuing of regulations or orders under this division, and (2) publish information concerning any violation of any provision of this division or of any regulation or order issued under this division.

(b) For purposes of any investigation, examination, or other proceeding under this division, the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner deems relevant or material to the inquiry.

(c) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court, upon application by the commissioner, may issue to such person an order requiring him to appear before the commissioner, there to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question. Failure to obey such order of the court may be punished by the court as a contempt.

(Amended by Stats. 1996, Ch. 1064, Sec. 637. Effective January 1, 1997. Operative July 1, 1997.)



31110.5

The commissioner may provide information relating to a licensee to the Small Business Administration or to any governmental agency which licenses or regulates the licensee or any parent or subsidiary of the licensee.

(Amended by Stats. 1996, Ch. 1064, Sec. 638. Effective January 1, 1997. Operative July 1, 1997.)



31111

Notwithstanding the fact that the commissioner permits any licensee, any affiliate of such licensee, or any governmental agency to inspect or make copies of any record relating to such licensee or to any director, officer, employee, or affiliate of such licensee or that the commissioner provides any such record, or a copy thereof, to any such person, any provision of Section 6254 or 6255 of the Government Code which would, but for such fact, apply to such record, shall continue to apply to such record.

(Amended by Stats. 1996, Ch. 1064, Sec. 639. Effective January 1, 1997. Operative July 1, 1997.)



31112

The commissioner may refer such evidence as is available concerning any violation of this division or of any regulation or order issued under this division which constitutes a crime to the district attorney of the county in which such violation occurred, who may, with or without such a reference, institute appropriate criminal proceedings.

(Amended by Stats. 1996, Ch. 1064, Sec. 640. Effective January 1, 1997. Operative July 1, 1997.)



31113

Before any applicant for a license is issued a license, such applicant and each parent and subsidiary of such applicant shall file, and each person who becomes a parent or subsidiary of a licensee shall, not less than 30 days after becoming a parent or subsidiary of such licensee, file, with the commissioner, in such form as the commissioner may by regulation or order require, an irrevocable consent appointing the commissioner and his or her successor from time to time in office to be such person’s attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against such person, or his or her successor, executor, or administrator, which arises under this division or under any regulation or order issued under this division after such consent has been filed, with the same force and validity as if served personally on such person. Service may be made by leaving a copy of the process at any office of the commissioner, but such service is not effective unless (a) the party making such service, who may be the commissioner, forthwith sends notice of such service and a copy of the process by registered or certified mail to the party served at his or her last address on file with the commissioner, and (b) an affidavit of compliance with this section by the party making service is filed in the case on or before the return date, if any, or within such further time as the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Amended by Stats. 1996, Ch. 1064, Sec. 641. Effective January 1, 1997. Operative July 1, 1997.)



31114

Whenever any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this division or by any regulation or order issued under this division, whether or not the person has filed a consent to service of process under Section 31113, and if personal jurisdiction over the person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to the person’s appointment of the commissioner and the commissioner’s successor from time to time in office to be the person’s attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against him or her, or his or her successor, executor, or administrator, which grows out of that conduct and which is brought under this division or under any regulation or order issued under this division, with the same force and validity as if served on him or her personally. Service may be made by leaving a copy of the process in any office of the commissioner, but the service is not effective unless (a) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the party served at his or her last known address or takes other steps which are reasonably calculated to give actual notice, and (b) an affidavit of compliance with this section by the party making service is filed in the case on or before the return date, if any, or within such further time as the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allows.

(Amended by Stats. 1996, Ch. 1064, Sec. 642. Effective January 1, 1997. Operative July 1, 1997.)



31115

(a) Fees shall be paid to, and collected by, the commissioner, as follows:

(1) The fee for filing with the commissioner an application for a license shall be two thousand dollars ($2,000).

(2) The fee for filing with the commissioner an application for approval to acquire control of a licensee shall be one thousand dollars ($1,000).

(3) The fee for filing with the commissioner an application for approval for a licensee to merge with another corporation; an application for approval for a licensee to purchase all or substantially all of the business of another person, or an application for approval for a licensee to sell all or substantially all of its business or of the business of any of its offices to another licensee, shall be one thousand dollars ($1,000). However, whenever two or more applications relating to the same merger, purchase, or sale are filed with the commissioner, the fee for filing each application shall be the quotient determined by dividing one thousand dollars ($1,000) by the number of the applications.

(4) The fee for filing with the commissioner an application for approval to relocate the head office of a licensee shall be one hundred dollars ($100).

(5) The fee for issuing a license shall be twenty-five dollars ($25).

(6) Each person that is licensed under this division on June 1 of any year shall pay, on or before the following July 1, a fee of two thousand dollars ($2,000).

(7) Whenever the commissioner examines any licensee or any affiliate of a licensee, that licensee shall pay, within 10 days after receipt of a statement from the commissioner, a fee of seventy-five dollars ($75) per hour for each examiner engaged in the examination plus, in case it is necessary for any examiner engaged in the examination to travel outside this state, the travel expenses of the examiner.

(b) (1) Each fee for filing an application with the commissioner shall be paid at the time when the application is filed with the commissioner.

(2) No fee for filing an application with the commissioner shall be refundable, regardless of whether the application is approved, denied, withdrawn, or abandoned.

(Amended by Stats. 1997, Ch. 375, Sec. 16. Effective January 1, 1998.)






CHAPTER 3 - Licensing

31150

(a) Except as otherwise provided in subdivision (b), no person transacting business in this state, other than a licensee, shall use any name or title which indicates that it is a business and industrial development corporation or otherwise represent that it is a business and industrial development corporation or that it is a licensee.

(b) Any California corporation which proposes to apply for a license or which has applied for a license, may, before being issued a license, use a name or title which indicates that it is a business and industrial development corporation if it meets all of the following requirements:

(1) The corporation shall append to the name the designation “proposed,” “in organization,” or “in formation,” or any similar designation which the commissioner may approve. The designation shall be set forth at least as conspicuously as the name or title.

(2) The corporation may perform only such acts as may be necessary (A) to apply for and obtain such license and (B) otherwise to prepare to commence transacting business as a licensee.

(3) The corporation shall not represent that it is a licensee.

(Amended by Stats. 1996, Ch. 1064, Sec. 644. Effective January 1, 1997. Operative July 1, 1997.)



31151

No person other than a California corporation may apply for or be issued a license.

(Added by Stats. 1977, Ch. 1164.)



31152

If the commissioner finds all of the following with respect to an application for a license, the commissioner shall approve the application:

(a) That the applicant has net worth in an amount which is not less than one million five hundred thousand dollars ($1,500,000) and which is adequate for the applicant to transact business as a business and industrial development corporation.

(b) That the applicant has lendable funds in an amount which is not less than one million five hundred thousand dollars ($1,500,000) and which is adequate for the applicant to transact business as a business and industrial development corporation.

(c) That the applicant has, in addition to the requirements of subdivision (b), financial resources in an amount which is adequate for the applicant to pay its expenses in transacting business as a business and industrial development corporation for a period of not less than three years.

(d) That the directors, officers, and controlling persons of the applicant are each of good character and sound financial standing, that the directors and officers of the applicant are each competent to perform their functions with respect to the applicant, and that the directors and officers of the applicant are collectively adequate to manage the business of the applicant as a business and industrial development corporation. For purposes of this subdivision, the commissioner shall accord weight to the prior or current successful operation of a commercial enterprise.

(e) That it is reasonable to believe that the applicant, if licensed, will comply with all applicable provisions of this division and of any regulation or order issued under this division.

(f) That the applicant has reasonable promise of successful operation as a business and industrial development corporation.

(g) That the licensing of the applicant will promote the public convenience and advantage.

If, after notice and a hearing, the commissioner finds otherwise, he or she shall deny the application.

(Amended by Stats. 1996, Ch. 1064, Sec. 645. Effective January 1, 1997. Operative July 1, 1997.)



31152.5

(a) For purposes of Section 31152, the commissioner may find:

(1) That a director, officer, or controlling person of an applicant is not of good character if the director, officer, or controlling person or any director or officer of the controlling person has been convicted of, or has pleaded nolo contendere to, a crime involving fraud or dishonesty.

(2) That it is not reasonable to believe that an applicant, if licensed, will comply with all applicable provisions of this division and of any regulation or order issued under this division if the applicant has been convicted of, or has pleaded nolo contendere to, a crime involving fraud or dishonesty.

(b) Subdivision (a) shall not be deemed to be the only grounds upon which the commissioner may find, for purposes of Section 31152, that a director, officer, or controlling person of an applicant is not of good character or that it is not reasonable to believe that an applicant, if licensed, will comply with all applicable provisions of this division and of any regulation or order issued under this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 646. Effective January 1, 1997. Operative July 1, 1997.)



31153

Before any applicant for a license is issued a license, each person which is a parent or subsidiary of such applicant shall file, and each person who becomes a parent or subsidiary of a licensee shall, not less than 30 days after becoming a parent or subsidiary of such licensee, file, with the commissioner, in such form as the commissioner may by regulation or order require, an agreement that such person shall comply with all applicable provisions of this division and of any regulation or order issued under this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 647. Effective January 1, 1997. Operative July 1, 1997.)



31154

Whenever any application for a license has been approved and all conditions precedent to the issuance of such license have been fulfilled, the commissioner shall issue a license to the applicant.

(Amended by Stats. 1996, Ch. 1064, Sec. 648. Effective January 1, 1997. Operative July 1, 1997.)



31155

No license shall be transferable or assignable.

(Added by Stats. 1977, Ch. 1164.)



31156

Each licensee shall post its license in a conspicuous place at its head office.

(Added by Stats. 1977, Ch. 1164.)



31157

No licensee shall represent that it is sponsored, recommended, or approved by, or that its abilities or qualifications have in any respect been passed upon by, the commissioner. Nothing in this section shall be deemed to prohibit a licensee from stating that it is licensed if the effect of such license is not misrepresented.

(Amended by Stats. 1996, Ch. 1064, Sec. 649. Effective January 1, 1997. Operative July 1, 1997.)



31158

(a) The fact that a California corporation is licensed under any law other than this division shall not preclude such corporation from applying for or being issued a license under this division unless the transaction of business by such corporation as a licensee under such other law would violate any provision of this division or of any regulation or order issued under this division or would be contrary to the purposes of this division.

(b) The fact that a California corporation is licensed under this division shall not preclude such corporation from applying for or being issued a license under any other law unless the transaction of business by such corporation as a licensee under such other law would violate any provision of this division or of any regulation or order issued under this division or would be contrary to the purposes of this division.

(Amended by Stats. 1987, Ch. 867, Sec. 13.)






CHAPTER 4 - Corporate Matters

ARTICLE 1 - Name

31200

The corporate name of each licensee shall include the phrase “California business and industrial development corporation”.

(Added by Stats. 1977, Ch. 1164.)



31201

No licensee shall, except with the prior approval of the commissioner, transact business under any name other than its corporate name.

(Amended by Stats. 1996, Ch. 1064, Sec. 650. Effective January 1, 1997. Operative July 1, 1997.)






ARTICLE 2 - Board of Directors

31210

The board of directors of each licensee shall consist of not less than five directors.

(Amended by Stats. 1987, Ch. 867, Sec. 14.)



31211

The board of directors of each licensee shall hold a meeting not less frequently than once each calendar quarter.

(Added by Stats. 1977, Ch. 1164.)






ARTICLE 3 - Securities

31220

Notwithstanding any other law of this state, but subject to the provisions of Section 31550:

(a) Any commercial bank, industrial bank, or trust company organized under the laws of this state may, with the prior approval of the commissioner, acquire and hold securities issued by a licensee; provided, however, that the aggregate amount of securities issued by licensees which are held by the commercial bank, industrial bank, or trust company shall not at any time exceed 21/2 percent of the shareholders’ equity of the commercial bank, industrial bank, or trust company. This subdivision shall not apply to any loan or other extension of credit made by a commercial bank or industrial bank organized under the laws of this state to a licensee in accordance with the Banking Law (Division 1 (commencing with Section 99)).

(b) Any savings association organized under the laws of this state may, with the prior approval of the commissioner, acquire and hold securities issued by a licensee; provided, however, that the aggregate amount of securities issued by licensees which are held by such savings association shall not at any time exceed 1/2 percent of the total outstanding loans of such savings association.

(c) Any insurance company admitted to transact insurance business in this state may, with the approval of the Insurance Commissioner, acquire and hold securities issued by a licensee; provided, however, that the aggregate amount of securities issued by licensees which are held by such insurance company shall not at any time exceed 21/2 percent of the unassigned surplus of such insurance company.

(d) Any public utility licensed or regulated by the Public Utilities Commission may, with the approval of the Public Utilities Commission, acquire and hold securities issued by a licensee; provided, however, that the aggregate amount of securities issued by licensees which are held by such public utility company shall not at any time exceed 1/2 percent of the total assets of such public utility company.

(Amended by Stats. 2000, Ch. 1015, Sec. 55. Effective September 30, 2000.)






ARTICLE 4 - Distributions to Shareholders

31230

In this article, “distribution to its shareholders” has the meaning set forth in Corporations Code Section 166.

(Added by Stats. 1977, Ch. 1164.)



31231

No licensee shall, except with the prior approval of the commissioner, make, or obligate itself to make, any distribution to its shareholders.

(Amended by Stats. 1996, Ch. 1064, Sec. 652. Effective January 1, 1997. Operative July 1, 1997.)



31232

If the commissioner finds, with respect to an application for approval for a licensee to make, or to obligate itself to make, a distribution to its shareholders:

(a) That for the applicant to make, or to obligate itself to make, the distribution will not endanger the applicant’s ability to provide financing assistance and management assistance to business firms in this state; and

(b) That for the applicant to make, or to obligate itself to make, the distribution will not be unsafe or unsound; the commissioner shall approve the application. If, after notice and a hearing, the commissioner finds otherwise, he or she shall deny the application.

(Amended by Stats. 1996, Ch. 1064, Sec. 653. Effective January 1, 1997. Operative July 1, 1997.)



31233

Notwithstanding the provisions of Section 31232, unless an application for approval for a licensee to make, or to obligate itself to make, a distribution to its shareholders is approved, denied, withdrawn, or abandoned within a period of 45 days after such application is filed with the commissioner or, if the applicant consents to an extension of the period, within such extended period, such application shall be deemed to be approved by the commissioner as of the first day after such period of 45 days or such extended period, as the case may be.

For purposes of this section, an application for approval for a licensee to make, or to obligate itself to make, a distribution to its shareholders shall be deemed to be filed with the commissioner when such application, containing all the information required by the commissioner and otherwise complying with Section 31107, is received by the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 654. Effective January 1, 1997. Operative July 1, 1997.)









CHAPTER 5 - Offices

ARTICLE 1 - General Provisions

31300

Each licensee shall maintain its head office in this state.

(Amended by Stats. 1987, Ch. 867, Sec. 16.)



31301

No licensee shall maintain an office at any place outside this state.

(Added by Stats. 1977, Ch. 1164.)



31302

Each office of a licensee shall be located in a place which is reasonably accessible to the public and shall, unless the commissioner approves otherwise, be open for the transaction of business during normal business hours on each business day.

(Amended by Stats. 1996, Ch. 1064, Sec. 655. Effective January 1, 1997. Operative July 1, 1997.)



31303

Each licensee shall post in a conspicuous place at each of its offices a sign which bears the corporate name of such licensee.

(Added by Stats. 1977, Ch. 1164.)



31304

Each licensee shall maintain telephone service at each of its offices and shall maintain a telephone listing under its corporate name for each of its offices.

(Added by Stats. 1977, Ch. 1164.)



31305

Each licensee shall maintain at each of its offices personnel who are competent to conduct the business of such office.

(Added by Stats. 1977, Ch. 1164.)






ARTICLE 2 - Establishing, Relocating, and Closing Offices

31320

(a) No licensee shall relocate its head office without the prior approval of the commissioner.

(b) No licensee shall establish, relocate, or close any office (other than its head office) unless it files a report on the action with the commissioner not less than 30 days (or such shorter period as the commissioner may approve) before taking the action.

(Amended by Stats. 1996, Ch. 1064, Sec. 656. Effective January 1, 1997. Operative July 1, 1997.)



31322

If the commissioner finds, with respect to an application by a licensee for approval to relocate its head office:

(a) That the office at its proposed location will be reasonably accessible to the public;

(b) That it is reasonable to believe that the applicant will operate the office at its proposed location in compliance with all applicable provisions of this division and of any regulation or order issued under this division;

(c) That it will not be unsafe or unsound for the applicant to relocate the office; and

(d) That the relocation of the office will not be detrimental to the public convenience and advantage, or, if the relocation of the office would be detrimental to the public convenience and advantage, that the relocation of the office is necessary in the interests of the safety and soundness of the applicant; the commissioner shall approve the application. If, after notice and a hearing, the commissioner finds otherwise, the commissioner shall deny the application.

(Amended by Stats. 1996, Ch. 1064, Sec. 657. Effective January 1, 1997. Operative July 1, 1997.)









CHAPTER 6 - Transaction of Business

31400

(a) Each licensee shall transact its business in a safe and sound manner and shall maintain itself in a safe and sound condition.

(b) No licensee shall commit any unsafe or unsound act.

(Added by Stats. 1977, Ch. 1164.)



31401

No licensee shall engage in any business other than one or more of the following:

(a) The business of providing financing assistance and management assistance to business firms.

(b) The business of a state development company in accordance with all applicable provisions of the Small Business Investment Act of 1958 and of the regulations of the Small Business Administration.

(c) The business of a local development company in accordance with all applicable provisions of the Small Business Investment Act of 1958 and of the regulations of the Small Business Administration.

(d) The business of a small business investment company in accordance with all applicable provisions of the Small Business Investment Act of 1958 and of the regulations of the Small Business Administration.

(Amended by Stats. 1987, Ch. 867, Sec. 21.)



31402

Each licensee shall use its best efforts:

(a) To provide financing assistance to business firms in this state in cooperation with the Small Business Administration pursuant to Section 7(a) of the Small Business Act;

(b) To obtain loans from the Small Business Administration pursuant to Sections 501 and 502 of the Small Business Investment Act of 1958; and

(c) Otherwise to cooperate with, and meet the requirements of, the Small Business Administration for the purpose of providing financing assistance and management assistance to business firms in this state.

(Added by Stats. 1977, Ch. 1164.)



31403

(a) Except as provided in subdivision (b), no licensee shall provide financing assistance or management assistance to any person other than a business firm in this state.

(b) (1) If a licensee provides financing assistance to a business firm in this state, the licensee may also provide financing assistance and management assistance to the business firm with respect to business transacted in any other state of the United States or the District of Columbia.

(2) If a licensee provides financing assistance to a business firm in this state which is a franchisor, the licensee may also provide financing assistance and management assistance to any business firm in another state which is a franchisee of the franchisor.

(3) If a licensee provides financing assistance to a business firm in this state which is a franchisee of a franchisor, the licensee may also provide financing assistance and management assistance to any business firm in another state which is a franchisee of the franchisor.

(Amended by Stats. 1987, Ch. 867, Sec. 22.)



31404

Except as otherwise provided in subdivision (b) of Section 31403, no licensee shall provide financing assistance or management assistance for use outside this state.

(Amended by Stats. 1987, Ch. 867, Sec. 23.)



31405

Except as otherwise provided in subdivisions (b), (c), and (d) of Section 31406:

(a) No licensee shall provide financing assistance or management assistance to any business firm the primary business of which is to provide financing assistance or management assistance.

(b) No licensee shall provide financing assistance to any business firm for the purpose of providing financing assistance to other persons or discharging, in whole or in part, any obligation incurred for such purpose.

(Amended by Stats. 1987, Ch. 867, Sec. 24.)



31406

No licensee shall, either by itself or in concert with any of its directors, officers, principal shareholders, or affiliates, any other licensee, or any of the directors, officers, principal shareholders, or affiliates of any other licensee, acquire or hold control of any business firm, except as follows:

(a) Any licensee which has provided financing assistance to a business firm may, if and to the extent necessary to protect its interests as a creditor of, or investor in, such business firm, acquire and hold control of such business firm; provided, however, that such licensee shall divest itself of such control as soon as practicable and in any event within three years after acquiring such control or such longer period as the commissioner may approve.

(b) Any licensee may, with the prior approval of the commissioner, acquire and hold control of a corporation which is licensed as a small business investment company under the Small Business Investment Act of 1958.

(c) Any licensee may, with the prior approval of the commissioner, acquire and hold control of a corporation which is licensed as a personal property broker under Division 9 (commencing with Section 22000).

(d) Any licensee may, with the prior approval of the commissioner, acquire and hold control of a corporation which transacts business as a local development company in accordance with all applicable provisions of the Small Business Investment Act of 1958 and of the regulations of the Small Business Administration.

(Amended by Stats. 1996, Ch. 1064, Sec. 658. Effective January 1, 1997. Operative July 1, 1997.)



31408

No licensee shall, except with the prior approval of the commissioner, guarantee the debt of any other person or otherwise lend its credit to any other person; provided, however, that, whenever a licensee sells to another person an obligation to pay money, which obligation is owned by such licensee, such licensee may guarantee the payment of such obligation.

(Amended by Stats. 1996, Ch. 1064, Sec. 659. Effective January 1, 1997. Operative July 1, 1997.)



31409

No licensee shall, except with the prior approval of the commissioner, provide a lien or security interest in any of its property for the purpose of securing an obligation of, or an obligation incurred for the benefit of, any other person.

(Amended by Stats. 1996, Ch. 1064, Sec. 660. Effective January 1, 1997. Operative July 1, 1997.)



31410

This section creates and authorizes an exempt class of persons pursuant to Section 1 of Article XV of the State Constitution. The restrictions upon rates of interest contained in Section 1 of Article XV of the State Constitution shall not apply to any loans made by, or forbearances of, any licensee. This section shall apply retroactively to any such loans or forbearances.

(Added by renumbering Section 31953 by Stats. 1987, Ch. 867, Sec. 31.)






CHAPTER 7 - Records, Reports, and Examinations

31500

Each licensee shall adopt as its fiscal year the period from July 1st to and including the following June 30th.

(Added by Stats. 1977, Ch. 1164.)



31501

Each licensee shall make and keep such books, accounts, and other records in such form and in such manner as the commissioner may by regulation or order require. All records so required shall be kept at such place and shall be preserved for such time as the commissioner may by regulation or order specify.

(Amended by Stats. 1996, Ch. 1064, Sec. 661. Effective January 1, 1997. Operative July 1, 1997.)



31502

No licensee shall, except with the prior approval of the commissioner, enter or carry on its books or records any asset at a valuation exceeding the actual cost of such asset to such licensee.

(Amended by Stats. 1996, Ch. 1064, Sec. 662. Effective January 1, 1997. Operative July 1, 1997.)



31503

The commissioner may by order require a licensee to write down any asset on its books and records to a valuation which represents its then value.

(Amended by Stats. 1996, Ch. 1064, Sec. 663. Effective January 1, 1997. Operative July 1, 1997.)



31504

Each licensee shall, not more than 90 days after the close of each of its fiscal years or within such longer period as the commissioner may by regulation or order specify, file with the commissioner an audit report containing:

(a) Financial statements (including balance sheet, statement of income or loss, statement of changes in capital accounts, and statement of changes in financial position or, in the case of a licensee which is a California nonprofit corporation, comparable financial statements) for or as of the end of such fiscal year, prepared with audit by an independent certified public accountant or an independent public accountant in accordance with generally accepted accounting principles;

(b) Report, certificate, or opinion of such independent certified public accountant or independent public account, stating that such financial statements were prepared in accordance with generally accepted accounting principles; and

(c) Such other information as the commissioner may by regulation or order require.

(Amended by Stats. 1996, Ch. 1064, Sec. 664. Effective January 1, 1997. Operative July 1, 1997.)



31506

Each licensee, each director, officer, and employee of a licensee, and each parent and subsidiary of a licensee shall file with the commissioner such reports as and when the commissioner may by regulation or order require. In addition, each affiliate of a licensee (other than a parent or subsidiary of the licensee) shall file with the commissioner such reports regarding transactions between the affiliate and the licensee as and when the commissioner may require. Each report shall be in such form, shall contain such information, shall be signed in such manner, and shall (if the commissioner so requires by regulation or order) be verified in such manner, as the commissioner may by regulation or order require.

(Amended by Stats. 1996, Ch. 1064, Sec. 665. Effective January 1, 1997. Operative July 1, 1997.)



31507

(a) The commissioner shall examine each licensee not less frequently than once each calendar year.

(b) (1) The commissioner may at any time examine any licensee or any parent or subsidiary of a licensee.

(2) The commissioner may at any time examine any office of any licensee within or outside of this state.

(3) The commissioner may at any time examine any affiliate of a licensee (other than a parent or subsidiary of the licensee) but only with respect to matters relating to transactions between the affiliate and the licensee.

(c) The directors, officers, and employees of any licensee or of any affiliate of a licensee being examined by the commissioner and any other person having custody of any of the books, accounts, or records of the licensee or affiliate shall exhibit to the commissioner, on request, any or all of the books, accounts, and other records of the licensee or affiliate and shall otherwise facilitate the examination so far as it may be in their power to do so. However, in the case of an examination of an affiliate of a licensee other than a parent or subsidiary of the licensee, only books, accounts, and records of the affiliate that relate to transactions between the affiliate and the licensee shall be subject to this subdivision.

(d) The commissioner may, if in his or her opinion it is necessary in the examination of any licensee or of any affiliate of a licensee, retain any certified public accountant, attorney, appraiser, or other person to assist him or her, and the licensee shall pay, within 10 days after receipt of a statement from the commissioner, the fees of that person.

(Amended by Stats. 2003, Ch. 404, Sec. 20. Effective January 1, 2004.)



31508

(a) No licensee shall, except with the prior approval of the commissioner, cause or permit any other person to make or keep any of its books, accounts, or other records.

(b) In case any person other than a licensee makes or keeps any of the books, accounts, or other records of such licensee, the provisions of this division and of any regulation or order issued under this division shall apply to such person with respect to the performance of such services and with respect to such books, accounts, and other records to the same extent as if such person were such licensee.

(c) In case any person other than an affiliate of a licensee makes or keeps any of the books, accounts, or other records of such affiliate or, in the case of an affiliate other than a parent or subsidiary of the licensee, the books, accounts, and other records of the affiliate that relate to transactions between the affiliate and the licensee, the provisions of this division and of any regulation or order issued under this division shall apply to such person with respect to such books, accounts, and other records to the same extent as if such person were such affiliate.

(Amended by Stats. 1996, Ch. 1064, Sec. 667. Effective January 1, 1997. Operative July 1, 1997.)



31509

The commissioner may publish any report filed with him or her under this division or under any regulation or order issued under this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 668. Effective January 1, 1997. Operative July 1, 1997.)






CHAPTER 8 - Acquisition of Control

31550

No person shall, except with the prior approval of the commissioner, acquire control of a licensee.

(Amended by Stats. 1996, Ch. 1064, Sec. 669. Effective January 1, 1997. Operative July 1, 1997.)



31551

If the commissioner finds, with respect to an application for approval to acquire control of a licensee:

(a) That the applicant and the directors and officers of the applicant are of good character and sound financial standing;

(b) That it is reasonable to believe that, if the applicant acquires control of the licensee, the applicant will comply with all applicable provisions of this division and of any regulation or order issued under this division; and

(c) That the applicant’s plans, if any, to make any major change in the business, corporate structure, or management of the licensee are not detrimental to the safety and soundness of the licensee or to the public convenience and advantage;

The commissioner shall approve the application. If, after notice and a hearing, the commissioner finds otherwise, he or she shall deny the application.

(Amended by Stats. 1996, Ch. 1064, Sec. 670. Effective January 1, 1997. Operative July 1, 1997.)



31551.5

(a) For purposes of Section 31551, the commissioner may find:

(1) That an applicant or a director or officer of an applicant is not of good character if such person has been convicted of, or has pleaded nolo contendere to, a crime involving fraud or dishonesty.

(2) That an applicant’s plan to make a major change in the management of a licensee is detrimental to the safety and soundness of the licensee and to the public convenience and advantage if the plan provides for a person who has been convicted of, or has pleaded nolo contendere to, a crime involving fraud or dishonesty to become a director or officer of the licensee.

(b) Subdivision (a) shall not be deemed to be the only grounds upon which the commissioner may find, for purposes of Section 31551, that an applicant or a director or officer of an applicant is not of good character or that an applicant’s plan to make a major change in the management of a licensee is detrimental to the safety and soundness of a licensee or to the public convenience and advantage.

(Amended by Stats. 1996, Ch. 1064, Sec. 671. Effective January 1, 1997. Operative July 1, 1997.)



31552

The commissioner may, by such regulations or orders as he or she deems necessary and appropriate, either unconditionally or upon specified terms and conditions or for specified periods, exempt from the provisions of this chapter any person or transaction or class of persons or transactions, if he or she finds such action to be in the public interest and that the regulation of such persons or transactions is not necessary for the purposes of this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 672. Effective January 1, 1997. Operative July 1, 1997.)






CHAPTER 9 - Merger and Purchase or Sale of Business

31600

In this chapter:

(a) “Acquiring licensee” means:

(1) In the case of a merger, the licensee which is the surviving corporation;

(2) In the case of a purchase or sale, the licensee which is the purchaser.

(b) “Disappearing corporation” has the meaning set forth in Section 165 of the Corporations Code.

(c) “Surviving corporation” has the meaning set forth in Section 190 of the Corporations Code.

(Added by Stats. 1977, Ch. 1164.)



31601

No licensee shall merge with any other corporation unless:

(a) In case such licensee is the surviving corporation, such merger shall have first been approved by the commissioner;

(b) In case such licensee is a disappearing corporation, the surviving corporation is a licensee and such merger shall have first been approved by the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 673. Effective January 1, 1997. Operative July 1, 1997.)



31602

No licensee shall purchase all or substantially all of the business of any other person unless such purchase shall have first been approved by the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 674. Effective January 1, 1997. Operative July 1, 1997.)



31603

No licensee shall sell all or substantially all of its business to any other person unless such other person is a licensee and such sale shall have first been approved by the commissioner.

(Amended by Stats. 1996, Ch. 1064, Sec. 675. Effective January 1, 1997. Operative July 1, 1997.)



31604

If the commissioner finds, with respect to an application for approval of a merger, purchase, or sale:

(a) That the merger, purchase, or sale will be safe and sound with respect to the acquiring licensee;

(b) That it is reasonable to believe that, upon consummation of the merger, purchase, or sale, the acquiring licensee will comply with all applicable provisions of this division and of any regulation or order issued under this division; and

(c) That the merger, purchase, or sale will not be detrimental to the public convenience and advantage, or, if the merger, purchase, or sale would be detrimental to the public convenience and advantage, that it is necessary in the interests of the safety and soundness of any of the parties to it;

The commissioner shall approve the application. If, after notice and a hearing, the commissioner finds otherwise, he or she shall deny the application.

(Amended by Stats. 1996, Ch. 1064, Sec. 676. Effective January 1, 1997. Operative July 1, 1997.)



31605

The commissioner may, by such regulations or orders as he or she deems necessary and appropriate, either unconditionally or upon specified terms and conditions or for specified periods, exempt from the provisions of this chapter any person or transaction or class of persons or transactions, if he or she finds such action to be in the public interest and that the regulation of such persons or transactions is not necessary for the purposes of this division.

(Amended by Stats. 1996, Ch. 1064, Sec. 677. Effective January 1, 1997. Operative July 1, 1997.)






CHAPTER 10 - Voluntary Surrender of License

31650

Any licensee may surrender its license by filing with the commissioner such license and a report which shall be in such form, shall contain such information, shall be signed in such manner, and shall (if the commissioner so requires by regulation or order) be verified in such manner, as the commissioner may by regulation or order require.

(Amended by Stats. 1996, Ch. 1064, Sec. 678. Effective January 1, 1997. Operative July 1, 1997.)



31651

(a) Except as otherwise provided in subdivision (b), a voluntary surrender of a license shall be effective on the 30th day after such license and the report called for in Section 31650 are filed with the commissioner or on such earlier date as the commissioner may by order specify.

(b) If a proceeding to revoke or suspend a license is pending at the time when such license and the report called for in Section 31650 are filed with the commissioner or if a proceeding to revoke or suspend a license or to impose conditions upon the surrender of a license is instituted before the 30th day after such license and the report called for in Section 31650 are filed with the commissioner, the voluntary surrender of such license shall become effective at such time and upon such conditions as the commissioner may by order specify.

(Amended by Stats. 1996, Ch. 1064, Sec. 679. Effective January 1, 1997. Operative July 1, 1997.)






CHAPTER 12 - Crimes and Criminal Penalties

ARTICLE 1 - General Provisions

31800

It shall be unlawful for any person willfully to make any untrue statement of a material fact in any application or report filed with the commissioner under this division or under any regulation or order issued under this division, or willfully to omit to state in any such application or report any material fact which is required to be stated therein.

(Amended by Stats. 1996, Ch. 1064, Sec. 694. Effective January 1, 1997. Operative July 1, 1997.)



31801

It shall be unlawful for any person having custody of any of the books, accounts, or other records of a licensee willfully to refuse to allow the commissioner, upon request, to inspect or make copies of any of such books, accounts, or other records.

(Amended by Stats. 1996, Ch. 1064, Sec. 695. Effective January 1, 1997. Operative July 1, 1997.)



31802

It shall be unlawful for any person, with intent to deceive any director, officer, employee, auditor, or attorney of a licensee, the commissioner, or any governmental agency, to make any false entry in any of the books, accounts, or other records of such licensee, to omit to make any entry in such books, accounts, or other records which such person is required to make, or to alter, conceal, or destroy any of such books, accounts, or other records.

(Amended by Stats. 1996, Ch. 1064, Sec. 696. Effective January 1, 1997. Operative July 1, 1997.)






ARTICLE 2 - Conflicts of Interest

31820

In this article, unless the context otherwise requires:

(a) “Adviser,” when used with respect to a licensee, means any person who regularly provides legal, accounting, or management services or advice to such licensee.

(b) “Associate,” when used with respect to a licensee, means:

(1) Any principal shareholder, director, officer, manager, agent, or adviser of such licensee;

(2) Any director, officer, partner, general manager, agent, employer, or employee of any person referred to in paragraph (1) of this subdivision;

(3) Any person who controls, is controlled by, or is under common control with, any person referred to in paragraph (1) of this subdivision, directly or indirectly through one or more intermediaries;

(4) Any close relative of any person referred to in paragraph (1) of this subdivision;

(5) Any person of which any person referred to in paragraphs (1) to (4), inclusive, of this subdivision is a director or officer; or

(6) Any person in which any person referred to in paragraphs (1) to (4), inclusive, of this subdivision or any combination of such persons acting in concert owns or controls, directly or indirectly, a 10 percent or greater equity interest.

(7) For purposes of this subdivision, any person who is in any of the relationships referred to in paragraphs (1) to (6), inclusive, of this subdivision within six months before or after a licensee provides financing assistance shall be deemed to be in such relationship as of the date when such licensee provides such financing assistance.

(8) For purposes of this subdivision, in case a licensee, in order to protect its interests, designates any person to serve as a director of, officer of, or in any capacity in the management of, a business firm to which such licensee provides financing assistance, such person shall not, on that account, be deemed to have any relationship with such business firm; provided, however, that this paragraph shall not apply in any case where the person has, directly or indirectly, any other financial interest in the business firm or where the person, at any time before the licensee provides the financing assistance, served as a director of, officer of, or in any other capacity in the management of, the business firm for a period of 30 days or more.

(c) “Close relative” means ancestor, lineal descendant, brother or sister and lineal descendants of either, spouse, father-in-law, mother-in-law, son-in-law, brother-in-law, daughter-in-law, or sister-in-law.

(d) “Closing services” means services performed in connection with the providing of financing assistance. “Closing services” includes (but is not limited to) appraising property and preparing credit reports. “Closing services” does not include any services performed after the providing of financing assistance.

(e) “Short-term financing assistance” means any financing assistance with a term of not more than five years.

(Added by Stats. 1977, Ch. 1164.)



31821

(a) The commissioner may, by such regulations or orders as he or she deems necessary and appropriate, either unconditionally or upon specified terms and conditions and for specified periods, exempt from the provisions of this article any person or transaction or class of persons or transactions, if the commissioner finds such action to be in the public interest and that the regulation of such persons or transactions is not necessary for the purposes of this division.

(b) In exempting from the provisions of this article any person or transaction or class of persons or transactions, the commissioner shall give due consideration to any conflict of interest provision of federal law or regulation applicable to such person or transaction governing participants in federal financing programs.

(Amended by Stats. 1996, Ch. 1064, Sec. 697. Effective January 1, 1997. Operative July 1, 1997.)



31822

It shall be unlawful for any licensee, directly or indirectly, to provide financing assistance to any of its associates.

(Added by Stats. 1977, Ch. 1164.)



31823

(a) It shall be unlawful for any licensee, directly or indirectly, to provide financing assistance to any associate of another licensee if any associate of the first licensee receives, has received, or is about to receive, directly or indirectly, financing assistance or a commitment for financing assistance from such other licensee.

(b) It shall be unlawful for any licensee, directly or indirectly, to provide financing assistance to any associate of another licensee if any associate of the first licensee receives, has received, or is about to receive, directly or indirectly financing assistance or a commitment for financing assistance from a third licensee pursuant to any contract, understanding, or arrangement among such licensees.

(Added by Stats. 1977, Ch. 1164.)



31824

It shall be unlawful for any licensee or for any associate of a licensee, directly or indirectly, to borrow money from:

(a) Any person to which such licensee has provided, or has committed to provide, financing assistance;

(b) Any director of, officer of, or person who owns a 10 percent or greater equity interest in, any person referred to in subdivision (a); or

(c) Any close relative of any person referred to in subdivision (b).

(Added by Stats. 1977, Ch. 1164.)



31825

It shall be unlawful for any licensee, directly or indirectly, to provide financing assistance to discharge, or to free other funds for use in discharging, in whole or in part, an obligation to any associate of such licensee; provided, however, that this section shall not apply to any transaction effected by an associate of a licensee in the normal course of such associate’s business involving a line of credit or short-term financing assistance.

(Added by Stats. 1977, Ch. 1164.)



31826

It shall be unlawful for any licensee, directly or indirectly, to provide financing assistance for the purchase of property from any associate of such licensee.

(Added by Stats. 1977, Ch. 1164.)



31827

It shall be unlawful for any licensee, directly or indirectly, to provide financing assistance to any person to whom any associate of such licensee provides financing assistance, either contemporaneously with, or within one year before or after, the providing of financing assistance by the licensee, if the terms on which the licensee provides financing assistance are less favorable to the licensee than the terms on which the associate provides financing assistance to the associate. In any case where the financing assistance provided by the associate of the licensee is of a different kind from the financing assistance provided by the licensee, the burden shall be on the licensee to prove that the terms on which it provided financing assistance were at least as favorable to it as the terms on which the associate provided financing assistance to the associate. This section shall not apply to any transaction effected by an associate of a licensee in the normal course of such associate’s business involving a line of credit or short-term financing assistance.

(Added by Stats. 1977, Ch. 1164.)



31828

It shall be unlawful for any associate of a licensee, directly or indirectly, to receive from any person to whom such licensee provides financing assistance, any compensation in connection with the providing of such financing assistance or anything of value for procuring, influencing, or attempting to procure or influence, the licensee’s action with respect to the providing of the financing assistance. This section shall not apply to the receipt by an associate of a licensee of fees for bona fide closing services performed by such associate; provided, however, that the associate is, with the consent and knowledge of the person to whom the financing assistance is provided, designated by the licensee to perform such services, that the services are appropriate and necessary in the circumstances, that the fees for the services are approved as reasonable by the licensee, and that the fees for the services are collected by the licensee on behalf of the associate.

(Added by Stats. 1977, Ch. 1164.)



31829

It shall be unlawful for any licensee, directly or indirectly, to sell or otherwise transfer any of its assets to any of its associates.

(Added by Stats. 1977, Ch. 1164.)






ARTICLE 3 - Criminal Penalties

31880

Any person who violates any provision of this chapter shall upon conviction be fined not more than ten thousand dollars ($10,000) or be imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or be punished by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 114. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



31881

Nothing in this division limits the power of the state to punish any person for any act which constitutes a crime under any statute.

(Added by Stats. 1977, Ch. 1164.)









CHAPTER 13 - Civil Penalties

31900

If, after notice and a hearing, the commissioner finds that any person has violated any provision of this division or of any regulation or order issued under this division, the commissioner may order such person to pay to the commissioner a civil penalty in such amount as the commissioner may specify; provided, however, that the amount of such civil penalty shall not exceed one thousand dollars ($1,000) for each violation, or in the case of a continuing violation, one thousand dollars ($1,000) for each day for which such violation continues.

(Amended by Stats. 1996, Ch. 1064, Sec. 698. Effective January 1, 1997. Operative July 1, 1997.)



31901

The provisions of Section 31900 are additional to, and not alternative to, other provisions of this division which authorize the commissioner to issue orders or to take other action on account of a violation of any provision of this division or of any regulation or order issued under this division; provided, however, that no person who has been finally convicted under Chapter 12 (commencing with Section 31800) of this division on account of a violation of any provision of Chapter 12 shall be liable to pay a civil penalty under Section 31900 on account of such violation, nor shall any person who has paid a civil penalty under Section 31900 on account of a violation of any provision of Chapter 12 be liable to criminal prosecution under Chapter 12 on account of such violation.

(Amended by Stats. 1996, Ch. 1064, Sec. 699. Effective January 1, 1997. Operative July 1, 1997.)






CHAPTER 14 - Transition Provisions

31950

In this chapter:

(a) “Member” has the meaning set forth in the old law.

(b) “Old corporation” means a corporation organized under the old law.

(c) “Old law” means Part 6 (commencing with Section 14200), Division 3, Title 1 of the Corporations Code, as added by Chapter 985 of the Statutes of 1975.

(Added by Stats. 1977, Ch. 1164.)



31951

Except as otherwise provided in Sections 31004 and 31952, the provisions of the General Corporation Law (Division 1 (commencing with Section 100), Title 1 of the Corporations Code) shall, on and after the effective date of this division, apply to each old corporation; provided, however, that, for purposes of the provisions of Chapter 23 (commencing with Section 2300) of the General Corporation Law, with respect to each old corporation:

(a) The term “effective date” shall mean the effective date of this division.

(b) The term “prior law” shall mean the old law.

(c) Each old corporation shall be deemed to be a corporation referred to in Section 162 of the Corporations Code.

(Amended by Stats. 1978, Ch. 965.)



31952

In case any old corporation has, on the effective date of this division, any members:

(a) The old law shall continue to apply with respect to matters relating to the rights and obligations of such members with respect to such old corporation and to matters relating to the rights and obligations of such old corporation with respect to such members, so long as any of such members continues to be a member of such old corporation; provided, however, that, notwithstanding any provision of the old law to the contrary, any member of an old corporation may withdraw from membership in such old corporation by giving to such old corporation written notice of its intent to withdraw from membership in such old corporation not less than 10 days before the date on which it intends to withdraw from membership in such old corporation, which date shall be specified in such notice, and the withdrawal of such member from membership in such old corporation shall be effective on such date.

(b) No person shall, on or after the effective date of this division, become a member of such old corporation.

(Added by Stats. 1977, Ch. 1164.)









DIVISION 15.5 - STATE ASSISTANCE FUND FOR ENTERPRISE, BUSINESS AND INDUSTRIAL DEVELOPMENT CORPORATION

CHAPTER 1 - General Provisions

ARTICLE 1 - Short Title, Construction and Severability

32000

This division shall be known and may be cited as the “State Assistance Fund for Enterprise Act of 1989.”

(Amended by Stats. 1989, Ch. 1040, Sec. 2.)



32001

In this division, unless the context otherwise requires:

(a) A reference to a statute or to a regulation includes such statute or regulation as amended, whether before or after the effective date of this division, as well as any new statute or regulation substituted for such statute or regulation after the effective date of this division.

(b) A reference to a governmental agency or to a public officer includes any governmental agency or public officer which succeeds after the effective date of this division to substantially the same functions as those performed by such governmental agency or public officer on the effective date of this division.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32002

If any provision of this division or the application thereof to any person or circumstances is held invalid, illegal, or unenforceable, such invalidity, illegality, or enforceability shall not affect other provisions or applications of this division which can be given effect without the invalid, illegal, or unenforceable provision or application, and to this end, the provisions of this division are declared to be severable.

(Added by Stats. 1980, Ch. 819, Sec. 1.)






ARTICLE 2 - Legislative Purposes

32101

The purposes of this division are the following:

(a) To enhance the availability of financial assistance for small business in California.

(b) To increase the cost effectiveness and efficiency of financial assistance to small businesses provided by the state.

(c) To provide maximum utilization of available federal assistance programs, including, but not limited to, the Small Business Administration’s loan guarantee program.

(d) To reduce duplication and overlap in the provisions of financing assistance to small businesses through increased coordination and direction of state assistance programs.

(e) To provide the maximum degree of leverage of the limited state resources available to assist small business, consistent with sound business practices and fiduciary responsibility.

(f) To increase the competitiveness of California’s small businesses in the world economy and the creation of jobs.

(Repealed and added by Stats. 1989, Ch. 1040, Sec. 5.)






ARTICLE 3 - Definitions

32200

Subject to additional definitions contained in Division 15 (commencing with Section 31000) and this division which are applicable to specific provisions of these divisions and unless the context otherwise requires, the definitions in this article apply throughout this division.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32201

“Alternative energy system” means any device or combination of devices which conserves or produces heat, process heat, space heating, water heating, steam, space cooling, refrigeration, mechanical energy, electricity, or energy in any form convertible to these uses, which does not expend or use conventional energy fuels, except when such conventional energy fuels are used as a back up energy system for such alternative energy system or in conjunction with an alternative energy system.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32202

“Conventional energy fuel” means any fuel derived from petroleum deposits, including but not limited to oil, heating oil, gasoline, fuel oil, or natural gas, including liquified natural gas, or nuclear fissionable materials. “Conventional energy fuel” includes energy produced by the use of such fuels.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32203

“Small business” means a business defined as an eligible small business as set forth in Section 121.3-10 of Part 121, Chapter 1, Title 13 of the Code of Federal Regulations.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32204

“State Controller” means the State Controller or any person to whom the State Controller delegates the authority to act for him or her in the particular matter.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32205

“Rules Committee” means the rules committee of the State Senate or any person to whom the rules committee of the State Senate delegates to act for it in the particular matter.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32206

“Speaker” means the Speaker of the State Assembly or any person to whom the Speaker of the Assembly delegates the authority to act for him in the particular matter.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32207

“Corporation” means the State Assistance Fund for Enterprise Business and Industrial Development Corporation.

(Amended by Stats. 2004, Ch. 25, Sec. 1. Effective March 17, 2004.)



32208

“Energy Commission” means the California Energy Resources Conservation and Development Commission.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32209

“ Alternative energy business firm” means any small business engaged primarily in the business of the design, manufacture, production, assembly, distribution, marketing, sale, transportation, or installation of an alternative energy system, or, any small business engaged primarily in the business of producing, transmitting, or selling energy produced by an eligible alternative energy system.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32210

“Board” means the board of directors of the corporation.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32211

“President” means the president of the corporation.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32212

“Finance officer” means the director of the finance division of the corporation.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32215

“Governor” means the Governor of the State of California or any person to whom the Governor of the State of California delegates the authority to act for him in the particular matter.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32216

“Savings-investment ratio” means an analysis of the proposed system in which energy cost savings are added to other net benefits and costs from operation, maintenance, replacements, depreciation, tax credits and financing costs, and divided by initial investment costs. All benefits and costs are to be evaluated in present or constant dollars.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32217

“Life cycle cost analysis” means an analysis of a proposed system in which all costs and benefits are evaluated over the expected life of the system.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32218

“Minimum economic feasibility” means that the net savings or benefits of an investment exceed the net costs.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32219

“Special projects” means any financing assistance or other program undertaken by the corporation pursuant to Article 3 (commencing with Section 32720) of Chapter 6.

(Added by Stats. 1980, Ch. 819, Sec. 1.)









CHAPTER 2 - Corporate Matters

ARTICLE 1 - Creation of the Corporation

32300

The Legislature hereby authorizes the creation of a nonprofit corporation pursuant to the provisions of the Nonprofit Corporation Law (Part 1 (commencing with Section 9000), Division 2, Title 1 of the Corporations Code) on January 1, 1981.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32301

Except as otherwise provided in this division:

(a) The Nonprofit Corporation Law shall apply to the corporation. However, whenever any provision of the Nonprofit Corporation Law conflicts with any provision of this division, the provision of the Nonprofit Corporation Law shall not apply and the provision of this division shall apply.

(b) The Business and Industrial Development Corporation Law (Division 15 (commencing with Section 31000)) shall apply to this corporation. However, whenever any provision of the Business and Industrial Development Corporation Law conflicts with any provision of this division, the provision of the Business and Industrial Development Corporation Law shall not apply and the provision of this division shall apply.

(c) The Small Business Development Corporation Law (Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code) shall apply to the corporation, except that, to the extent of any conflict between those provisions and this division, the provisions of this division shall prevail.

(d) Whenever a conflict exists between any of the following acts, the conflict shall be resolved by applying the conflicting provision contained in the act in order of preference as listed in this subdivision, and the applicable provision shall prevail over the other conflicting provisions:

(1) The Business and Industrial Development Corporations Law (Division 15 (commencing with Section 31000)).

(2) The Small Business Development Corporation Law (Ch. 1 (commencing with Section 14000), Pt. 5, Div. 3, Corp. C.).

(3) The Nonprofit Corporation Law (Div. 2 (commencing with Section 5000) Pt. 1, Corp. C.).

(e) The State Assistance Fund for Enterprise, Business, and Industrial Development Corporation (SAFE-BIDCO), which was established by this division, meets the definition of a community development financial institution for purposes of eligibility consistent with Sections 12209, 17053.57, and 23657 of the Revenue and Taxation Code.

(Amended by Stats. 2002, Ch. 939, Sec. 1. Effective September 27, 2002.)






ARTICLE 2 - Corporate Name

32310

The name of this corporation shall be: State Assistance Fund for Enterprise, Business and Industrial Development Corporation.

(Amended by Stats. 1989, Ch. 1040, Sec. 6.5.)






ARTICLE 3 - Board of Directors

32320

Except as provided in Sections 32325 and 32352.5, the board of directors of the corporation shall consist of six members, two official and four public directors.

(Amended by Stats. 2004, Ch. 25, Sec. 4. Effective March 17, 2004.)



32321

(a) The official members of the board shall be:

(1) A member of the Governor’s cabinet, or his or her designee.

(2) One member of the Energy Commission, selected and appointed by the members of the Energy Commission.

(b) The public members of the board shall be:

(1) One member selected and appointed by the Senate Rules Committee.

(2) One member selected and appointed by the Speaker of the Assembly.

(3) Two members selected and appointed by the Governor as follows:

(A) One member with a minimum three years’ experience as an owner, partner, officer, or employee of a California-based small business.

(B) One member with a minimum three years’ experience as an officer or employee of a financial institution.

(Amended by Stats. 2004, Ch. 25, Sec. 5. Effective March 17, 2004.)



32322

(a) The terms of official members of the board shall coincide with their official terms of office, except in the case of the member selected and appointed by the members of the Energy Commission, who shall serve on the board until he or she is no longer a member of the Energy Commission or until he or she is replaced by a vote of the Energy Commission.

(b) The public members of the board shall be appointed by the Rules Committee, Speaker, and Governor in such a manner that they shall hold office for overlapping terms. At the time of the appointment of first directors, the first term of the directors appointed by the Rules Committee and Speaker shall be approximately two years. At the time of the appointment of first directors, the first term of the directors appointed by the Governor shall be approximately one year for one director and approximately three years for two directors. Thereafter, the terms of all public directors shall be three years. Directors shall be eligible for reappointment for an unlimited number of terms.

(c) A public director’s tenure shall continue until his successor has been appointed and has taken his position on the board.

(d) In the case of public members, vacancies shall be filled by appointment of the respective appointing authority for the unexpired remainder of the term.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32323

(a) The directors selected and appointed by the Governor, Rules Committee, and Speaker shall meet the requirements of subdivision (d) of Section 31152.

(b) The directors shall hold office until the directors of the State Assistance Fund for Enterprise, Business and Industrial Development Corporation take office.

(Amended by Stats. 1989, Ch. 1040, Sec. 8.)



32324

(a) The official directors shall serve without compensation, except that they shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties, or at the discretion of the board, may receive a reasonable per diem payment and mileage charge as reimbursement for living and traveling expenses incurred in the performance of duties away from their principal areas of residence. The amount of such per diem payment shall not exceed the rate established by the state for any calendar day. No director shall receive per diem both in the course of his official duties and from the corporation for the same calendar day.

(b) All other directors may, at the discretion of the board, be paid a stipend in addition to reimbursement for their actual and necessary expenses incurred in the performance of their duties or reasonable per diem payment and mileage charge. The amount of any per diem payment shall not exceed the rate established by the state for any calendar day. The board shall determine the amount of the stipend received by public directors, provided, however, that such stipend shall not exceed one hundred dollars ($100) for any calendar day. Additionally, public directors may not receive stipends for more than 25 days in any calendar year.

(Amended by Stats. 2004, Ch. 25, Sec. 6. Effective March 17, 2004.)



32325

If the corporation becomes a federal Community Development Financial Institution (CDFI), in addition to the official and public directors provided for in Section 32321, the board may select not more than three private directors to assist the board in managing the corporation, subject to the following:

(a) Private directors shall serve on the board in an advisory and voluntary capacity.

(b) Each private director shall be knowledgeable about the CDFI target market.

(c) At the discretion of the board, private directors shall be eligible to receive compensation, subject to the limitations contained in subdivision (b) of Section 32324.

(Amended by Stats. 2004, Ch. 25, Sec. 7. Effective March 17, 2004.)



32326

The board of directors of the corporation shall establish a loan committee, which shall review, rank, and approve or disapprove applications for loans under this division in accordance with procedures and criteria adopted by the board of directors. The loan committee shall consist of persons appointed by, and who shall serve at the pleasure of, the board of directors of the corporation.

(Repealed and added by Stats. 1989, Ch. 1040, Sec. 9.5.)






ARTICLE 4 - Management of the Corporation

32330

The management of the corporation shall be conducted by the board of directors, subject to the following limitations:

(a) All action taken by the board of directors shall require the approval of a majority of the board present at a meeting at which there is a quorum or by unanimous written consent of all directors.

(b) The board of directors shall file revised articles of incorporation with the Secretary of State no later than January 30, 1990.

(c) The board of directors shall apply for a revised license as a California Business and Industrial Development Corporation by March 1, 1990.

(Amended by Stats. 1989, Ch. 1040, Sec. 10.)



32331

The operations of the corporation shall be directed by the president of the corporation, who shall be selected and appointed by the board.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32332

The corporation shall adopt bylaws, which shall include provisions governing the election of officers; the establishment and functions of committees; eligibility criteria for loan applications and application procedures; procedures for the deposit and sale of government guaranteed securities; and the establishment of loan loss reserves.

(Added by Stats. 1989, Ch. 1040, Sec. 10.2.)






ARTICLE 6 - Powers, Exclusions and Prohibitions

32350

(a) The corporation may appoint such agents and employees as it requires, and determine their qualifications, duties, terms of employment, and compensation. The corporation shall adopt personnel rules and regulations applicable to its employees.

(b) The corporation may contract for such legal counsel as in its judgment is necessary or advisable to enable it to carry out its purposes.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32351

The corporation shall not provide financing assistance to any business firm in this state unless such business firm meets the financial and eligibility criteria for the specific type of financial assistance to be provided by the corporation, including, where appropriate, prior application to a bank or other financial institution for a loan or other financial assistance.

(Amended by Stats. 1986, Ch. 1338, Sec. 6.)



32352

The corporation shall (a) be empowered to do and perform all acts contemplated for a business and industrial development corporation, and (b) upon approval of the Small Business Development Board, perform acts contemplated for a small business development corporation, pursuant to Part 5 (commencing with Section 14000) of the Corporations Code.

Notwithstanding any other provision of law, upon approval by the Small Business Development Board of the corporation’s application to become a small business development corporation pursuant to this section, the sum of seven hundred fifty thousand dollars ($750,000) shall be transferred from the State Enterprise Loan Fund for deposit in the Small Business Expansion Fund created pursuant to Section 14029 of the Corporations Code for immediate transfer to a loan fund established pursuant to Section 14045 of the Corporations Code. Upon suspension of the corporation as a small business development corporation, the funds shall be transferred to the Small Business Expansion Fund pursuant to Section 14025 of the Corporations Code.

(Amended by Stats. 1989, Ch. 1040, Sec. 12.)



32352.5

(a) If the corporation becomes a small business development corporation pursuant to Section 32352, the official and public members of the board of directors shall, within 30 days thereafter, appoint three additional directors to the board, who shall be residents of the region to be served by the corporation when acting as a small business development corporation.

(b) For purposes of this section, the three regional directors appointed pursuant to subdivision (a) shall be appointed by the official and public members of the board as full voting members of the board.

(Amended by Stats. 2004, Ch. 25, Sec. 8. Effective March 17, 2004.)









CHAPTER 3 - Corporate Finances

ARTICLE 1 - Corporate Accounts

32400

The financial accounts and records of the corporation shall be kept by the finance officer according to policies and rules which the board shall adopt.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32401

The corporation shall adopt as its fiscal year the period from July 1st to and including the following June 30th.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32402

In addition to other accounts the board may establish, the financial accounts of the corporation shall include:

(a) A general operating account.

(b) A general reserve account.

(c) An enterprise loan fund.

(d) A government guaranteed securities trust fund.

(Amended by Stats. 1989, Ch. 1040, Sec. 15.)



32403

Except as otherwise provided for in this division, all funds received by the corporation shall be deposited in the general operating account of the corporation.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32404

Beginning with the fiscal year which begins July 1, 1982, and each fiscal year thereafter, the board shall not adopt any budget for the corporation in which the projected total operating expenditures exceed the expected balance of the general operating account.

(Added by Stats. 1980, Ch. 819, Sec. 1.)






ARTICLE 3 - Government Guaranteed Securities Trust Fund

32420

In this article “trust fund” means the government guaranteed securities trust fund of the corporation.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32421

The finance officer shall place into the trust fund all securities held by the corporation which carry a guarantee of repayment issued by the Small Business Administration or guarantee of repayment issued by any other governmental authority.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32422

According to policies and regulations which the board shall adopt, the finance officer shall use his or her best efforts to sell the guaranteed portion of the securities held in the trust fund to private investors or the state.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32423

The proceeds of the sale of government guaranteed securities shall be allocated to the accounts of the corporation in the following manner:

(a) That portion of the proceeds of the sale of government guaranteed securities which represents the purchase of the principal amount of the securities shall be credited to the enterprise loan fund of the corporation; and

(b) That portion of the proceeds of the sale of government guaranteed securities which represents the purchase of the future interest earnings of the securities shall be credited to the general operating account of the corporation.

(Amended by Stats. 2004, Ch. 25, Sec. 9. Effective March 17, 2004.)









CHAPTER 5 - Loan Operations

32600

(a) The finance officer shall not execute any loan that is not:

(1) Approved for guarantee by the Small Business Administration, under that agency’s prevailing standards for loans of similar type, purpose, amount, and duration that are in effect at the time the guarantee is approved by the agency.

(2) Approved for guarantee by another governmental loan guarantee authority, and the minimum amount of the guarantee is not less than 50 percent of the principal amount of the loan.

(3) Made pursuant to the corporation’s participation with the Small Business Administration as a small business investment company or local development company.

(4) Less than 16 percent of the total financing package arranged between the corporation and another lender or lenders on behalf of the applicant.

(b) This section does not apply to loans made pursuant to Section 32724.

(Amended by Stats. 1994, Ch. 929, Sec. 1. Effective January 1, 1995.)



32601

The corporation shall not provide financing assistance on any application, except for any application submitted for review as a special project, which has not been reviewed in the manner specified by the board.

(Repealed and added by Stats. 1989, Ch. 1040, Sec. 18.5.)






CHAPTER 6 - Miscellaneous

ARTICLE 1 - Office of Management Services

32600

(a) The finance officer shall not execute any loan that is not:

(1) Approved for guarantee by the Small Business Administration, under that agency’s prevailing standards for loans of similar type, purpose, amount, and duration that are in effect at the time the guarantee is approved by the agency.

(2) Approved for guarantee by another governmental loan guarantee authority, and the minimum amount of the guarantee is not less than 50 percent of the principal amount of the loan.

(3) Made pursuant to the corporation’s participation with the Small Business Administration as a small business investment company or local development company.

(4) Less than 16 percent of the total financing package arranged between the corporation and another lender or lenders on behalf of the applicant.

(b) This section does not apply to loans made pursuant to Section 32724.

(Amended by Stats. 1994, Ch. 929, Sec. 1. Effective January 1, 1995.)



32601

The corporation shall not provide financing assistance on any application, except for any application submitted for review as a special project, which has not been reviewed in the manner specified by the board.

(Repealed and added by Stats. 1989, Ch. 1040, Sec. 18.5.)






ARTICLE 2 - Alternative Energy Research

32600

(a) The finance officer shall not execute any loan that is not:

(1) Approved for guarantee by the Small Business Administration, under that agency’s prevailing standards for loans of similar type, purpose, amount, and duration that are in effect at the time the guarantee is approved by the agency.

(2) Approved for guarantee by another governmental loan guarantee authority, and the minimum amount of the guarantee is not less than 50 percent of the principal amount of the loan.

(3) Made pursuant to the corporation’s participation with the Small Business Administration as a small business investment company or local development company.

(4) Less than 16 percent of the total financing package arranged between the corporation and another lender or lenders on behalf of the applicant.

(b) This section does not apply to loans made pursuant to Section 32724.

(Amended by Stats. 1994, Ch. 929, Sec. 1. Effective January 1, 1995.)



32601

The corporation shall not provide financing assistance on any application, except for any application submitted for review as a special project, which has not been reviewed in the manner specified by the board.

(Repealed and added by Stats. 1989, Ch. 1040, Sec. 18.5.)






ARTICLE 3 - Special Projects

32720

The corporation is authorized to accept any public or private financial grant in furtherance of the purposes of this division, including, but not limited to, grants for alternative energy research or demonstration projects, manpower training, or economic development.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32721

The board may consider and adopt rules for the acceptance and disbursement of grants, provided, however, that the cost of administering any grant, less any payment for grant administration made to the corporation by the granting authority, shall in no case exceed 5 percent of the operating budget of the corporation in any calendar year.

(Amended by Stats. 2004, Ch. 25, Sec. 16. Effective March 17, 2004.)



32722

The corporation may participate with any federal or state governmental agency, department, board, bureau, or office in any program which is intended to assist the development of the alternative energy industry or to encourage economic development.

(Amended by Stats. 2004, Ch. 25, Sec. 17. Effective March 17, 2004.)



32723

The corporation may develop and implement a program to assist private financial institutions, to evaluate investment opportunities in alternative energy systems, and to help potential small business borrowers make contact with appropriate private sources of funds for alternative energy investments.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32724

Notwithstanding any other provision of this division, loans or other financing programs undertaken by the corporation in furtherance of minority enterprises and export financing shall be funded from the enterprise loan fund, or other accounts which the corporation may establish. The board shall promulgate separate loan review procedures and criteria which shall be applicable to loans and other financing programs implemented by the corporation pursuant to this section.

(Amended by Stats. 1989, Ch. 1040, Sec. 18.7.)









CHAPTER 7 - Borrowing From the State

ARTICLE 2 - State Enterprise Loan Fund

32810

The Controller shall establish, maintain, and administer a separate account within the General Fund of the State of California to effect the provisions of this chapter.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32811

The name of this account shall be the “State Enterprise Loan Fund,” which fund shall be continuously appropriated for the purposes of this division.

(Amended by Stats. 1989, Ch. 1040, Sec. 20.)



32812

The Controller shall transfer into the fund from the General Fund and from the Energy Resources Program Account in the General Fund all moneys required to meet the loan requests of the corporation, subject to the following terms and conditions:

(a) The amount transferred to the fund from the General Fund shall not exceed one million five hundred thousand dollars ($1,500,000).

(b) The amount transferred to the fund from the Energy Resources Programs Account in the General Fund shall not exceed one million dollars ($1,000,000) and the Controller shall not transfer any money from the account to the fund unless and until both of the following occur:

(1) The corporation certifies to the Controller that it has approved not less than a total of five million dollars ($5,000,000) in loans to eligible small businesses in this state.

(2) The corporation certifies to the Controller that it will use the additional money transferred to the fund only to make new loans to eligible small businesses in this state.

(Amended by Stats. 1983, Ch. 323, Sec. 31. Effective July 1, 1983.)



32813

The Controller shall disburse moneys from the fund to the corporation subject to the provisions of this chapter.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32814

The Controller shall deposit in the fund all moneys received from the corporation in repayment of the principal and interest of loans made to the corporation.

(Added by Stats. 1980, Ch. 819, Sec. 1.)






ARTICLE 3 - Borrowing from the Fund

32820

The corporation is authorized to borrow money from the fund, subject to the following terms and conditions:

(a) The interest rate on loans from the fund to the corporation shall be six percent per annum;

(b) The maximum term of the loans to the corporation shall be for 20 years;

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32820.5

Upon approval of the corporation to exercise the powers of a small business development corporation pursuant to Section 32352, the corporation shall cease to be liable for payment of interest on loans made or to be made from the fund pursuant to this article.

(Added by Stats. 1989, Ch. 1040, Sec. 21.)



32821

The corporation shall make application in writing to the Controller for loans from the fund.

(Added by Stats. 1980, Ch. 819, Sec. 1.)



32822

Within five working days after receipt of an application from the corporation for a loan from the fund, the Controller shall disburse the proceeds of the loan to the corporation, unless:

(a) The corporation is in default on any previous loan from the fund; or

(b) In order to lend the amount requested by the corporation, the Controller would be required to transfer to the fund amounts which cumulatively would exceed the maximum amount specified in Section 32812.

(Amended by Stats. 1983, Ch. 323, Sec. 31.5. Effective July 1, 1983.)



32823

If the Controller finds either subdivision (a) or (b) of Section 32822 to be the case, the Controller shall deny the loan application of the corporation.

(Added by Stats. 1980, Ch. 819, Sec. 1.)












DIVISION 19 - RELEASE OF DEMAND DEPOSIT FUNDS

40500

It is the intent of the Legislature that a financial institution shall not transfer funds from a depositor’s account unless authorization has been granted by that depositor. This division is declaratory of existing case law and is intended to codify the law for the convenience of the public, regulatory authorities, and financial institutions.

(Added by Stats. 1985, Ch. 1057, Sec. 1.)



40501

In accordance with the implied contract existing between a financial institution and its depositor, no bank, savings association, credit union, or other financial institution operating in this state which maintains and services demand deposit accounts, including NOW accounts, may release any funds from those accounts to any person or entity who is not the account holder, unless the funds are released pursuant to the depositor’s authorization or in accordance with the law. This section does not apply to any setoff for a debt claimed to be owed to a bank, savings association, credit union, or other financial institution by a customer.

(Added by Stats. 1985, Ch. 1057, Sec. 1.)






DIVISION 20 - CALIFORNIA RESIDENTIAL MORTGAGE LENDING ACT

CHAPTER 1 - General

50000

This division will be known and may be cited as the California Residential Mortgage Lending Act.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50001

Unless the context otherwise requires, the definitions in this chapter apply throughout this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50002

(a) No person shall engage in the business of making residential mortgage loans or servicing residential mortgage loans, in this state, without first obtaining a license from the commissioner in accordance with the requirements of Chapter 2 (commencing with Section 50120) or Chapter 3 (commencing with Section 50130), and any rules promulgated by the commissioner under this law, unless a person or transaction is excepted from a definition or exempt from licensure by a provision of this law or a rule of the commissioner.

(b) (1) An employee of a licensee or of a person exempt from licensure is not required to be licensed when acting within the scope of his or her employment and shall be exempt from any other law from which his or her employer is exempt, except that an individual who meets the definition of a mortgage loan originator in Section 50003.5 shall be subject to this division.

(2) A person exempt from this division may apply to the commissioner for an exempt company registration for the purpose of sponsoring one or more individuals required to be licensed as mortgage loan originators as defined in Section 50003.5 and pursuant to the SAFE Act.

(3) An exempt person applying under the exempt company registration procedure shall comply with all rules and orders that the commissioner deems necessary to ensure compliance with the SAFE Act and shall pay an annual registration fee established by the commissioner.

(c) The following persons are exempt from subdivision (a):

(1) Any bank, trust company, insurance company, or industrial loan company doing business under the authority of, or in accordance with, a license, certificate, or charter issued by the United States or any state, district, territory, or commonwealth of the United States that is authorized to transact business in this state.

(2) A federally chartered savings and loan association, federal savings bank, or federal credit union that is authorized to transact business in this state.

(3) A savings and loan association, savings bank, or credit union organized under the laws of this or any other state that is authorized to transact business in this state.

(4) A person engaged solely in business, commercial, or agricultural mortgage lending.

(5) A wholly owned service corporation of a savings and loan association or savings bank organized under the laws of this state or the wholly owned service corporation of a federally chartered savings and loan association or savings bank that is authorized to transact business in this state.

(6) An agency or other instrumentality of the federal government, or state or municipal government.

(7) An employee or employer pension plan making residential mortgage loans only to its participants, or a person making those loans only to its employees or the employees of a holding company, or an owner who controls that person, affiliate, or subsidiary of that person.

(8) A person acting in a fiduciary capacity conferred by the authority of a court.

(9) A real estate broker licensed under California law, when making, arranging, selling, or servicing a residential loan.

(10) A California finance lender or broker licensed under Division 9 (commencing with Section 22000), when acting under the authority of that license.

(11) A trustee under a deed of trust pursuant to the Civil Code, when collecting delinquent loan payments, interest, or other loan amounts, or performing other acts in a judicial or nonjudicial foreclosure proceeding.

(12) A mortgage loan originator who has obtained a license under Chapter 3.5 (commencing with Section 50140), provided that the mortgage loan originator is employed by a residential mortgage lender or servicer.

(13) A registered mortgage loan originator described in subdivision (e).

(d) An individual, unless specifically exempted under subdivision (e), shall not engage in the business of a mortgage loan originator with respect to any dwelling located in this state without first obtaining and maintaining annually a license in accordance with the requirements of Chapter 3.5 (commencing with Section 50140) and any rules promulgated by the commissioner under that chapter. Each licensed mortgage loan originator shall register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(e) A registered mortgage loan originator is exempt from licensure under subdivisions (a) and (d), when he or she is employed by a depository institution, a subsidiary of a depository institution that is owned and controlled by a depository institution and regulated by a federal banking agency, or an institution regulated by the Farm Credit Administration.

(f) A loan processor or underwriter who is an independent contractor employed by a residential mortgage lender or servicer may not perform the activities of a loan processor or underwriter under this division unless the independent contractor loan processor or underwriter obtains and maintains a license under Section 50120.

(Amended by Stats. 2012, Ch. 264, Sec. 8. Effective January 1, 2013.)



50002.5

(a) Every licensee engaging in the business of making, servicing, or making and servicing residential mortgage loans shall require that every mortgage loan originator employed or compensated by that licensee obtains and maintains a mortgage loan originator license from the commissioner under this division or Division 9 (commencing with Section 22000), or has first obtained a license endorsement from the commissioner of Real Estate pursuant to Article 2.1 (commencing with Section 10166.01) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code.

(b) A residential mortgage lender or servicer shall not employ a mortgage loan originator whose license or license endorsement has lapsed.

(c) A residential mortgage lender or servicer may not make or broker a residential mortgage loan unless that loan is negotiated by or applied for through a licensed mortgage loan originator.

(d) Every licensee engaged in the business of making, servicing, or making and servicing residential mortgage loans and every mortgage loan originator licensed under this division shall register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(e) No mortgage loan originator licensed under this division and employed by a licensed residential mortgage lender or residential mortgage servicer shall engage in any activity that is not an authorized activity for a licensed residential mortgage lender or residential mortgage servicer pursuant to this division.

(Added by Stats. 2009, Ch. 160, Sec. 46. Effective October 11, 2009.)



50003

(a) “Annual audit” means a certified audit of the licensee’s books, records, and systems of internal control performed by an independent certified public accountant in accordance with generally accepted accounting principles and generally accepted auditing standards.

(b) “Borrower” means the loan applicant.

(c) “Buy” includes exchange, offer to buy, or solicitation to buy.

(d) “Commissioner” means the Commissioner of Business Oversight.

(e) “Control” means the possession, directly or indirectly, of the power to direct, or cause the direction of, the management and policies of a licensee under this division, whether through voting or through the ownership of voting power of an entity that possesses voting power of the licensee, or otherwise. Control is presumed to exist if a person, directly or indirectly, owns, controls, or holds 10 percent or more of the voting power of a licensee or of an entity that owns, controls, or holds, with power to vote, 10 percent or more of the voting power of a licensee. No person shall be deemed to control a licensee solely by reason of his or her status as an officer or director of the licensee.

(f) “Depository institution” has the same meaning as in Section 3 of the Federal Deposit Insurance Act, and includes any credit union.

(g) “Engage in the business” means the dissemination to the public, or any part of the public, by means of written, printed, or electronic communication or any communication by means of recorded telephone messages or spoken on radio, television, or similar communications media, of any information relating to the making of residential mortgage loans, the servicing of residential mortgage loans, or both. “Engage in the business” also means, without limitation, making residential mortgage loans or servicing residential mortgage loans, or both.

(h) “Federal banking agencies” means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(i) “In this state” includes any activity of a person relating to making or servicing a residential mortgage loan that originates from this state and is directed to persons outside this state, or that originates from outside this state and is directed to persons inside this state, or that originates inside this state and is directed to persons inside this state, or that leads to the formation of a contract and the offer or acceptance thereof is directed to a person in this state (whether from inside or outside this state and whether the offer was made inside or outside the state).

(j) “Institutional investor” means the following:

(1) The United States or any state, district, territory, or commonwealth thereof, or any city, county, city and county, public district, public authority, public corporation, public entity, or political subdivision of a state, district, territory, or commonwealth of the United States, or any agency or other instrumentality of any one or more of the foregoing, including, by way of example, the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation.

(2) Any bank, trust company, savings bank or savings and loan association, credit union, industrial bank or industrial loan company, personal property broker, consumer finance lender, commercial finance lender, or insurance company, or subsidiary or affiliate of one of the preceding entities, doing business under the authority of or in accordance with a license, certificate, or charter issued by the United States or any state, district, territory, or commonwealth of the United States.

(3) Trustees of pension, profit-sharing, or welfare funds, if the pension, profit-sharing, or welfare fund has a net worth of not less than fifteen million dollars ($15,000,000), except pension, profit-sharing, or welfare funds of a licensee or its affiliate, self-employed individual retirement plans, or individual retirement accounts.

(4) A corporation or other entity with outstanding securities registered under Section 12 of the federal Securities Exchange Act of 1934 or a wholly owned subsidiary of that corporation or entity, provided that the purchaser represents either of the following:

(A) That it is purchasing for its own account for investment and not with a view to, or for sale in connection with, any distribution of a promissory note.

(B) That it is purchasing for resale pursuant to an exemption under Rule 144A (17 C.F.R. 230.144A) of the Securities and Exchange Commission.

(5) An investment company registered under the Investment Company Act of 1940; or a wholly owned and controlled subsidiary of that company, provided that the purchaser makes either of the representations provided in paragraph (4).

(6) A residential mortgage lender or servicer licensed to make residential mortgage loans under this law or an affiliate or subsidiary of that person.

(7) Any person who is licensed as a securities broker or securities dealer under any law of this state, or of the United States, or any employee, officer, or agent of that person, if that person is acting within the scope of authority granted by that license or an affiliate or subsidiary controlled by that broker or dealer, in connection with a transaction involving the offer, sale, purchase, or exchange of one or more promissory notes secured directly or indirectly by liens on real property or a security representing an ownership interest in a pool of promissory notes secured directly or indirectly by liens on real property, and the offer and sale of those securities is qualified under the California Corporate Securities Law of 1968 or registered under federal securities laws, or exempt from qualification or registration.

(8) A licensed real estate broker selling the loan to an institutional investor specified in paragraphs (1) to (7), inclusive, or paragraph (9) or (10).

(9) A business development company as defined in Section 2(a)(48) of the Investment Company Act of 1940 or a small business investment company licensed by the United States Small Business Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

(10) A syndication or other combination of any of the foregoing entities that is organized to purchase a promissory note.

(11) A trust or other business entity established by an institutional investor for the purpose of issuing or facilitating the issuance of securities representing undivided interests in, or rights to receive payments from or to receive payments primarily from, a pool of financial assets held by the trust or business entity, provided that all of the following apply:

(A) The business entity is not a sole proprietorship.

(B) The pool of assets consists of one or more of the following:

(i) Interest-bearing obligations.

(ii) Other contractual obligations representing the right to receive payments from the assets.

(iii) Surety bonds, insurance policies, letters of credit, or other instruments providing credit enhancement for the assets.

(C) The securities will be either one of the following:

(i) Rated as “investment grade” by Standard and Poor’s Corporation or Moody’s Investors Service, Inc. “Investment grade” means that the securities will be rated by Standard and Poor’s Corporation as AAA, AA, A, or BBB or by Moody’s Investors Service, Inc. as Aaa, Aa, A, or Baa, including any of those ratings with “+” or “—” designation or other variations that occur within those ratings.

(ii) Sold to an institutional investor.

(D) The offer and sale of the securities is qualified under the California Corporate Securities Law of 1968 or registered under federal securities laws, or exempt from qualification or registration.

(k) “Institutional lender” means the following:

(1) The United States or any state, district, territory, or commonwealth thereof, or any city, county, city and county, public district, public authority, public corporation, public entity, or political subdivision of a state, district, territory, or commonwealth of the United States, or any agency or other instrumentality of any one or more of the foregoing, including, by way of example, the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation.

(2) Any bank, trust company, savings bank or savings and loan association, credit union, industrial loan company, or insurance company, or service or investment company that is wholly owned and controlled by one of the preceding entities, doing business under the authority of and in accordance with a license, certificate, or charter issued by the United States or any state, district, territory, or commonwealth of the United States.

(3) Any corporation with outstanding securities registered under Section 12 of the Securities Exchange Act of 1934 or any wholly owned subsidiary of that corporation.

(4) A residential mortgage lender or servicer licensed to make residential mortgage loans under this law.

(l) “Law” means the California Residential Mortgage Lending Act.

(m) “Lender” means a person that (1) is an approved lender for the Federal Housing Administration, Veterans Administration, Farmers Home Administration, Government National Mortgage Association, Federal National Mortgage Association, or Federal Home Loan Mortgage Corporation, (2) directly makes residential mortgage loans, and (3) makes the credit decision in the loan transactions.

(n) “Licensee” means, depending on the context, a person licensed under Chapter 2 (commencing with Section 50120), Chapter 3 (commencing with Section 50130), or Chapter 3.5 (commencing with Section 50140).

(o) “Makes or making residential mortgage loans” or “mortgage lending” means processing, underwriting, or as a lender using or advancing one’s own funds, or making a commitment to advance one’s own funds, to a loan applicant for a residential mortgage loan.

(p) “Mortgage loan,” “residential mortgage loan,” or “home mortgage loan” means a federally related mortgage loan as defined in Section 1024.2 of Title 12 of the Code of Federal Regulations, or a loan made to finance construction of a one-to-four family dwelling.

(q) “Mortgage servicer” or “residential mortgage loan servicer” means a person that (1) is an approved servicer for the Federal Housing Administration, Veterans Administration, Farmers Home Administration, Government National Mortgage Association, Federal National Mortgage Association, or Federal Home Loan Mortgage Corporation, and (2) directly services or offers to service mortgage loans.

(r) “Nationwide Mortgage Licensing System and Registry” means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators.

(s) “Net worth” has the meaning set forth in Section 50201.

(t) “Own funds” means (1) cash, corporate capital, or warehouse credit lines at commercial banks, savings banks, savings and loan associations, industrial loan companies, or other sources that are liability items on a lender’s financial statements, whether secured or unsecured, or (2) a lender’s affiliate’s cash, corporate capital, or warehouse credit lines at commercial banks or other sources that are liability items on the affiliate’s financial statements, whether secured or unsecured. “Own funds” does not include funds provided by a third party to fund a loan on condition that the third party will subsequently purchase or accept an assignment of that loan.

(u) “Person” means a natural person, a sole proprietorship, a corporation, a partnership, a limited liability company, an association, a trust, a joint venture, an unincorporated organization, a joint stock company, a government or a political subdivision of a government, and any other entity.

(v) “Residential real property” or “residential real estate” means real property located in this state that is improved by a one-to-four family dwelling.

(w) “SAFE Act” means the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (Public Law 110-289).

(x) “Service” or “servicing” means receiving more than three installment payments of principal, interest, or other amounts placed in escrow, pursuant to the terms of a mortgage loan and performing services by a licensee relating to that receipt or the enforcement of its receipt, on behalf of the holder of the note evidencing that loan.

(y) “Sell” includes exchange, offer to sell, or solicitation to sell.

(z) “Unique identifier” means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

(aa) For purposes of Sections 50142, 50143, and 50145, “nontraditional mortgage product” means any mortgage product other than a 30-year fixed rate mortgage.

(ab) For purposes of Section 50141, “expungement” means the subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such individual to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty or dismissing the accusation, information, or indictment. With respect to criminal convictions in another state, that state’s definition of expungement will apply.

(Amended by Stats. 2014, Ch. 64, Sec. 22. Effective January 1, 2015.)



50003.5

(a) “Mortgage loan originator” means an individual who, for compensation or gain, or in the expectation of compensation or gain, takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan.

(b) Mortgage loan originator does not include any of the following:

(1) An individual who performs purely administrative or clerical tasks on behalf of a person meeting the definition of a mortgage loan originator, except as provided in subdivision (c) of Section 50003.6. The term “administrative or clerical tasks” means the receipt, collection, and distribution of information common for the processing or underwriting of a loan in the mortgage industry and communication with a consumer to obtain information necessary for the processing or underwriting of a residential mortgage loan, to the extent that the communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

(2) An individual who solely renegotiates terms for existing mortgage loans held or serviced by his or her employer and who does not otherwise act as a mortgage loan originator, unless the United States Department of Housing and Urban Development or a court of competent jurisdiction determines that the SAFE Act requires that employee to be licensed as a mortgage loan originator under state laws implementing the SAFE Act.

(3) An individual that is solely involved in extensions of credit relating to timeshare plans, as that term is defined in Section 101(53D) of Title 11 of the United States Code.

(4) An individual licensed as a mortgage loan originator pursuant to Article 2.1 (commencing with Section 10166.01) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code and the SAFE Act.

(5) An individual who is an employee of a federal, state, or local government agency or housing finance agency and who acts as a loan originator only pursuant to his or her official duties as an employee of the federal, state, or local government agency or housing finance agency.

(A) For purposes of this paragraph, the term “employee” means an individual whose manner and means of performance of work are subject to the right of control of, or are controlled by, a person, and whose compensation for federal income tax purposes is reported, or required to be reported, on a W-2 form issued by the controlling person.

(B) For purposes of this paragraph, the term “housing finance agency” means any authority:

(i) That is chartered by a state to help meet the affordable housing needs of the residents of the state.

(ii) That is supervised directly or indirectly by the state government.

(iii) That is subject to audit and review by the state in which it operates.

(6) (A) An employee of a bona fide nonprofit organization who exclusively originates residential mortgage loans for a bona fide nonprofit organization, and who acts as a mortgage loan originator only with respect to residential mortgage loans with terms that are favorable to the borrower.

(B) To qualify for the exemption under this paragraph, the bona fide nonprofit organization under this paragraph must register with the department on a form prescribed by the commissioner, along with documentation of all of the following by December 31 of each year:

(i) Status of a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986.

(ii) That the organization promotes affordable housing or provides home ownership education or similar services.

(iii) That the organization conducts its activities in a manner that serves public or charitable purposes, rather than commercial purposes.

(iv) That the organization receives funding and revenue, and charges fees in a manner that does not incentivize the organization or its employees to act other than in the best interests of its clients.

(v) That the organization compensates employees in a manner that does not incentivize employees to act other than in the best interests of its clients.

(vi) That the organization provides to, or identifies for, the borrower residential mortgage loans with terms favorable to the borrower and comparable to mortgage loans and housing assistance provided under government housing assistance programs.

(vii) That the organization is certified by the United States Department of Housing and Urban Development as a housing counselor who engages solely in traditional housing counseling services, if applicable.

(C) The commissioner may periodically require reports regarding the activities of the bona fide nonprofit organization, and shall examine the nonprofit organization’s books and records in accordance with the regulations of the United States Department of Housing and Urban Development, or any successor guidance or requirement by the Consumer Financial Protection Bureau. If the nonprofit organization fails to provide documentation as required by subparagraph (B), or if it does not continue to meet the criteria under subparagraph (B), the commissioner may revoke the nonprofit organization’s status as a registered bona fide nonprofit organization.

(D) For residential mortgage loans to have terms that are favorable to the borrower, the terms shall be consistent with loan origination in a public or charitable context, rather than a commercial context.

(E) In making its determinations and examinations, the commissioner may rely on the receipt and review of:

(i) Reports filed with federal, state, or local housing agencies and authorities.

(ii) Reports and attestations prescribed by the commissioner by rule or order.

(c) “Registered mortgage loan originator” means any individual who is all of the following:

(1) Meets the definition of mortgage loan originator.

(2) Is an employee of a depository institution, a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency, or an institution regulated by the Farm Credit Administration.

(3) Is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.

(d) “Loan processor or underwriter” means an individual who performs clerical or support duties as an employee at the direction of, and subject to the supervision and instruction of, a mortgage loan originator licensed by the state or a registered mortgage loan originator.

(Amended by Stats. 2012, Ch. 264, Sec. 10. Effective January 1, 2013.)



50003.6

(a) A loan processor or underwriter who does not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a loan originator shall not be required to be licensed as a mortgage loan originator.

(b) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.

(c) An independent contractor may not engage in the activities of a loan processor or underwriter for a residential mortgage loan unless the independent contractor loan processor or underwriter obtains and maintains a residential mortgage lender or residential mortgage servicer license and a mortgage loan originator license under this division.

(Added by Stats. 2009, Ch. 160, Sec. 49. Effective October 11, 2009.)



50004

“Fraud,” “deceit,” and “defraud” are not limited to common law fraud or deceit.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50005

This division creates and authorizes a class of exempt persons pursuant to Section 1 of Article XV of the California Constitution.

(Amended by Stats. 1995, Ch. 564, Sec. 7. Effective January 1, 1996.)



50006

No person subject to this law shall use in its name “bank,” “trust,” “trustee,” “loan association,” or related terms. This section does not apply to any person licensed under the Banking Law or the Savings Association Law.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)






CHAPTER 2 - Licensing: Residential Mortgage Lender

50120

(a) A residential mortgage lender shall file an application for licensure under this chapter with the commissioner to make or service residential mortgage loans in this state.

(b) A licensee may not engage in the business as a residential mortgage lender under a name other than the name that appears on the license, or a legally assumed name disclosed either in the application or in an amendment to the application, which shall be reflected on the license.

(c) A licensee may not make or service residential mortgage loans secured by real property pursuant to the authority of a license, or an exemption from licensure, under the Real Estate Law.

(d) The commissioner may, pursuant to Section 50321, order a licensee to cease any other business conducted at any location where the licensee operates under the authority of a residential mortgage lender license, if the commissioner finds that the conduct of that business has facilitated evasions of this division or the rules adopted pursuant to this division, or that the conduct of that business is in violation of any law to which that business is subject.

(e) A license issued for a business location outside this state shall constitute an agreement by the licensee to, at the sole discretion of the commissioner, either (1) make the licensee’s books, accounts, papers, records, and files available to the commissioner or the commissioner’s representatives in this state within 10 calendar days of a request from the commissioner or, (2) pay the reasonable expenses for travel, meals, and lodging of the commissioner or the commissioner’s representatives incurred during an investigation or examination made at the licensee’s location outside this state.

(f) The commissioner may, by rule, require an applicant for a residential mortgage lender or servicer license or a residential mortgage lender or servicer licensee to make some or all filings with the commissioner through the Nationwide Mortgage Licensing System and Registry.

(g) The commissioner may, by rule, require licensees to pay assessments through the Nationwide Mortgage Licensing System and Registry.

(Amended by Stats. 2009, Ch. 160, Sec. 50. Effective October 11, 2009.)



50121

The commissioner shall issue a residential mortgage lender license upon the satisfaction of all of the following:

(a) The filing with the commissioner of a complete and executed application for licensure, which may, at the discretion of the commissioner, include background and experience disclosures required by any of the uniform application forms of the Nationwide Mortgage Licensing System and Registry.

(b) The payment of a nonrefundable investigation fee of one hundred dollars ($100), plus the cost of fingerprint processing and clearance, and an application filing fee of nine hundred dollars ($900).

(c) An investigation of the statements required by Section 50124 based upon which the commissioner is able to issue findings that the financial responsibility, criminal records (verified by fingerprint, at the discretion of the commissioner), experience, character, and general fitness of the applicant and of the partners or members thereof, if the applicant is a partnership or association, and of the principal officers and directors thereof, if the license applicant is a corporation, support a finding that the business will be operated honestly, fairly, and in accordance with the requirements of this division.

(Amended by Stats. 2009, Ch. 160, Sec. 51. Effective October 11, 2009.)



50122

(a) Except as provided in Section 50120, the information provided on an application for a residential mortgage lender, residential mortgage servicer, or residential mortgage lender and servicer license shall be sworn testimony on a form prescribed by the commissioner. If an applicant proposes to engage in business as a residential mortgage loan servicer as well as a residential mortgage lender, this information shall be set forth in the application. The commissioner may issue a license under this chapter to engage in business as a residential mortgage lender or to engage in business as a residential mortgage lender and residential mortgage loan servicer. A person filing an application under this chapter to engage in business as a residential mortgage lender and a residential mortgage loan servicer is not required to file an application under Chapter 3 (commencing with Section 50130).

(b) The application shall contain the name and complete business and residential address or addresses of the applicant. If the applicant is a partnership, association, corporation, or other entity, the application shall contain the names and complete business and residential addresses of each member, director, and principal officer. The application also shall include a description of the activities of the applicant in the detail and for the periods that the commissioner may require, including all of the following:

(1) A statement of financial solvency, noting the net worth requirements and supported by an audited financial statement prepared by an independent certified public accountant, and access to the supporting credit information as required by this division.

(2) A statement that the applicant or its members, directors, or principals, as appropriate, are at least 18 years of age. The statement may be made by providing each person’s date of birth.

(3) Information as to the character, fitness, financial and business responsibility, background, experience, and criminal convictions of any of the following:

(A) Any person that owns or controls, directly or indirectly, 10 percent or more of any class of stock of the applicant.

(B) Any person that controls, directly or indirectly, the election of 25 percent or more of the members of the board of directors of an applicant.

(C) Any person or entity that significantly influences or controls the management of the applicant.

(4) A description of any disciplinary action filed under any other license through which the person conducts its business.

(5) A description of any adverse judgments entered in court actions filed by borrowers based upon allegations of fraud, misrepresentation, or dishonesty in the conduct of the person’s business.

(6) A copy of the fidelity bond currently in effect.

(7) Other information as required by rule of the commissioner.

(Amended by Stats. 2009, Ch. 160, Sec. 52. Effective October 11, 2009.)



50123

(a) A residential mortgage lender license shall remain in effect until suspended, surrendered, or revoked.

(b) A residential mortgage lender licensee that ceases to engage in the business regulated by this division and desires to no longer be licensed shall inform the commissioner in writing and, at that time, surrender the license and all other indicia of licensure to the commissioner. The licensee shall file a plan for the withdrawal from regulated business, and the plan shall include a timetable for the disposition of the business. The plan shall also include a closing audit, review, or other agreed upon procedures performed by an independent certified public accountant prescribed by rule or order of the commissioner. Upon receipt of the written notice and plan, the commissioner shall review the plan and, if satisfactory to the commissioner, shall accept the surrender of the license. A license is not surrendered until its tender is accepted in writing by the commissioner after a review, and a finding has been made on the licensee’s plan required to be filed by this section, and a determination has been made that there is no violation of this law.

(c) A residential mortgage lender or servicer licensee may not surrender its license under this division and, under the authority of a real estate license, subsequently engage in residential mortgage lending or servicing activities that are subject to this division, unless the licensee has been licensed under this division for a period of five years or more.

(Amended by Stats. 2009, Ch. 160, Sec. 53. Effective October 11, 2009.)



50124

(a) A residential mortgage lender or servicer shall do all of the following:

(1) Maintain staff adequate to meet the requirements of this division, as prescribed by rule or order of the commissioner.

(2) Keep and maintain for 36 months from the date of final entry the business records and other information required by law or rules of the commissioner regarding any mortgage loan made or serviced in the course of the conduct of its business.

(3) File with the commissioner any report required under law or by rule or order of the commissioner.

(4) Disburse funds in accordance with its agreements and to make a good faith and reasonable effort to effect closing in a timely manner.

(5) Account or deliver to a person any personal property such as money, funds, deposit, check, draft, mortgage, other document, or thing of value, that has come into its possession and is not its property, or that it is not in law or equity entitled to retain under the circumstances, at the time that has been agreed upon or is required by law, or, in the absence of a fixed time, upon demand of the person entitled to the accounting or delivery.

(6) File with the commissioner an amendment to its application prior to any material change in the information contained in the application for licensure, including, without limitation, the plan of operation. The commissioner shall, within 20 business days of receiving a completed amendment to the application, or within a longer time if agreed to by the licensee, approve or disapprove the effectiveness of the proposed amendment.

(7) Comply with the provisions of this division, and with any order or rule of the commissioner.

(8) Submit to periodic examination by the commissioner as required by this division.

(9) Advise the commissioner by amendment to its application of any material judgment filed against, or bankruptcy petition filed by, the licensee within five days of the filing.

(10) Notify the commissioner, in writing, prior to opening a branch office in this state or changing its business location or locations or its branch offices from which activities subject to this division are conducted.

(11) Comply with all applicable state and federal tax return filing requirements.

(12) Refrain from employing, or paying a commission or other fee to, a mortgage loan originator who is not licensed in this state, unless the individual is exempt from licensure.

(13) Refrain from committing a crime against the laws of any state or the United States, involving moral turpitude, misrepresentation, fraudulent or dishonest dealing, or fraud, and disclose to the commissioner any final judgment entered against it in a civil action upon grounds or allegations of fraud, misrepresentation, or deceit.

(14) Refrain from engaging in conduct that would be cause for denial of a license.

(15) Remain solvent.

(16) Proceed with due care and competence in performing any act for which it is required to hold a license under this division.

(17) Comply with any other requirement established by rule of the commissioner.

(b) The commissioner may require an applicant to submit a statement agreeing to comply with the requirements of this section.

(Amended by Stats. 2009, Ch. 160, Sec. 54. Effective October 11, 2009.)



50125

The commissioner may refuse to issue a residential mortgage lender or servicer license if any of the following apply:

(a) The applicant is not in material compliance with a provision of this division or an order or rule of the commissioner.

(b) The commissioner cannot make the findings specified in subdivision (c) of Section 50121.

(c) A material requirement for issuance of a license has not been met.

(Amended by Stats. 2009, Ch. 160, Sec. 55. Effective October 11, 2009.)



50126

(a) Upon reasonable notice and opportunity to be heard, the commissioner may deny an application for any of the following reasons:

(1) A false statement of a material fact has been made in the application.

(2) Any officer, director, general partner, or person owning or controlling, directly or indirectly, 10 percent or more of the outstanding interests or equity securities of the applicant has, within the last 10 years, (A) been convicted of, or pleaded nolo contendere to, a crime or (B) committed any act involving dishonesty, fraud, or deceit, if the crime or act is substantially related to the qualifications, functions, or duties of a person engaged in business in accordance with this division.

(3) The applicant or any officer, director, general partner, or person owning or controlling, directly or indirectly, 10 percent or more of the outstanding interests or equity securities of the applicant, has violated any provision of this division or the rules thereunder or any similar regulatory scheme of the State of California or a foreign jurisdiction.

(4) The applicant employs a mortgage loan originator who is not licensed in this state, unless the mortgage loan originator is exempt from licensure.

(b) The application shall be considered withdrawn within the meaning of this section if the applicant fails to respond to a written notification of a deficiency in the application within 90 days of the date of the notification.

(c) The commissioner shall, within 60 days from the filing of a full and complete application for a license, including the receipt of background and investigative reports from the Department of Justice or other government agencies, and the payment of the fees required by Section 50121, issue either a residential mortgage lender or servicer license or a statement of issues prepared in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2009, Ch. 160, Sec. 56. Effective October 11, 2009.)



50127

The proceedings for a denial of a license shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner has all the powers granted therein.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50128

As used in this act, the term “principal officer” means an officer with direct responsibility for the conduct of the residential mortgage lender or servicer licensee’s or license applicant’s lending or servicing activities in this state.

(Amended by Stats. 2009, Ch. 160, Sec. 57. Effective October 11, 2009.)



50129

(a) A residential mortgage lender or servicer licensed under this chapter may, under the authority of that license and subject to the provisions of this division, do both of the following:

(1) Engage as a principal in the business of buying from or selling to institutional investors residential mortgage loans by using or advancing one’s own funds.

(2) Engage, pursuant to a written agency contract with an institutional lender specified in paragraph (1), (2), or (4) of subdivision (k) of Section 50003, in the business of soliciting, processing applications, or applying residential loan underwriting criteria, but not engage in the business of brokerage services pursuant to this subdivision, for residential mortgage loans for that lender, using or advancing the funds of that lender, provided that no fees or charges may be demanded or collected by the residential mortgage lender licensee for any performance or service, except fees demanded by, or collected on behalf of, the institutional lender, and that the licensee gives a written disclosure to the borrower, as soon as practicable but prior to loan closing, identifying the licensee and stating that the licensee is not the lender in the transaction but has contracted to provide soliciting, processing, or underwriting services for the lender. Separate schedules of the number and principal amount of the loans processed and underwritten shall be included in the licensee’s annual report required by subdivision (a) of Section 50401.

(b) The act of soliciting other institutional lenders with whom a residential mortgage lender licensee has concluded an agency contract pursuant to paragraph (2) of subdivision (a) for placement of a loan upon declination of that loan by another institutional lender contracted under paragraph (2) of subdivision (a), constitutes brokerage services, and may be pursued by the licensee only following execution of a loan brokerage agreement with the borrower as provided in this division.

(Amended by Stats. 2009, Ch. 160, Sec. 58. Effective October 11, 2009.)






CHAPTER 3 - Licensing: Residential Mortgage Loan Servicer

50130

(a) A mortgage servicer shall file an application for licensure under this chapter with the commissioner to service mortgage loans in this state by satisfying the requirements of this chapter and the applicable provisions, as determined by the commissioner, of Chapter 2 (commencing with Section 50120).

(b) A mortgage servicer may apply for licensure by doing all of the following:

(1) Filing with the commissioner an application containing the information required by Section 50122, and any additional information the commissioner may require by rule.

(2) Paying the investigation and application fees required by Section 50121.

(3) Submitting any information required by Section 50124.

(4) Complying with the applicable provisions of Chapter 2 (commencing with Section 50120).

(c) A licensee may not make or service loans secured by real property pursuant to the authority of a license, or exemption from licensure, under the Real Estate Law.

(d) The commissioner may, pursuant to Section 50321, order a licensee to cease any other business conducted at any location where the licensee operates under the authority of a residential mortgage servicer license, if the commissioner finds that the conduct of that business has facilitated evasions of this division or the rules adopted pursuant to this division, or that the conduct of that business is in violation of any law to which that business is subject.

(e) A license for a business location outside this state shall constitute an agreement by the mortgage servicer to, at the discretion of the commissioner, either (1) make the licensee’s books, accounts, papers, records, and files available to the commissioner or the commissioner’s representatives in this state within 10 calendar days of a request from the commissioner or, (2) pay the reasonable expenses for travel, meals, and lodging of the commissioner or the commissioner’s representatives incurred during an investigation or examination made at the licensee’s location outside this state.

(f) The commissioner shall license a mortgage servicer upon completion of the investigation and issuance of the findings required by Section 50121, subject to Sections 50123, 50125, 50126, and 50127.

(g) A mortgage servicer licensed to service mortgage loans shall comply with all applicable requirements of California and federal law, including the Civil Code and Section 2609 of the federal Real Estate Settlement Procedures Act of 1974, as amended (12 U.S.C. Sec. 2601 et seq.).

(h) A license shall remain in effect until suspended, surrendered, or revoked.

(i) The commissioner may require an applicant or licensee to make some or all filings with the commissioner through the Nationwide Mortgage Licensing System and Registry.

(Amended by Stats. 2009, Ch. 160, Sec. 59. Effective October 11, 2009.)






CHAPTER 3.5 - Mortgage Loan Originators

50140

(a) An applicant for a license as a mortgage loan originator shall apply by submitting the uniform form prescribed for that purpose by the Nationwide Mortgage Licensing System and Registry. The commissioner may require the submission of additional information or supporting documentation to the department.

(b) Section 461 of the Business and Professions Code shall not be applicable to the Department of Corporations when using a national uniform application adopted or approved for use by the Nationwide Mortgage Licensing System and Registry in connection with the SAFE Act.

(c) The commissioner shall, by rule, establish the timelines, fees, and assessments applicable to applicants for original mortgage loan originator licenses, license renewals, and license changes under this division.

(d) The commissioner may, by rule, require mortgage loan originator licensees to pay assessments through the Nationwide Mortgage Licensing System and Registry.

(e) In connection with an application for a license as a mortgage loan originator, the applicant shall, at a minimum, furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant’s identity, including the following:

(1) Fingerprint images and related information, for purposes of performing a federal, or both a state and federal, criminal history background check.

(2) Personal history and experience in a form prescribed by the Nationwide Mortgage Licensing System and Registry, including the submission of authorization for the Nationwide Mortgage Licensing System and Registry and the commissioner to obtain both of the following:

(A) An independent credit report obtained from a consumer reporting agency.

(B) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

(f) The commissioner may ask the Nationwide Mortgage Licensing System and Registry to obtain state criminal history background check information on applicants described in subdivision (a) using the procedures set forth in subdivisions (g) and (h).

(g) If the Nationwide Mortgage Licensing System and Registry electronically submits fingerprint images and related information, as required by the Department of Justice, for an applicant for a mortgage loan originator license, for the purposes of obtaining information as to the existence and content of a record of state convictions and state arrests and to the existence and content of a record of state arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal, the Department of Justice shall provide an electronic response to the Nationwide Mortgage Licensing System and Registry pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code, and shall provide the same electronic response to the commissioner.

(h) The Nationwide Mortgage Licensing System and Registry may request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in subdivision (a). The Department of Justice shall provide the same electronic response to the commissioner.

(i) The Department of Justice shall charge a fee sufficient to cover the cost of processing the requests described in this section.

(Added by Stats. 2009, Ch. 160, Sec. 60. Effective October 11, 2009.)



50141

(a) The commissioner shall deny an application for a mortgage loan originator license unless the commissioner makes at a minimum the following findings:

(1) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction, except that a subsequent formal vacation or set aside of such revocation shall not be deemed a revocation.

(2) (A) The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court during the seven-year period preceding the date of the application for licensing and registration, or at any time preceding the date of application, if such felony involved an act of fraud, dishonesty, a breach of trust, or money laundering. Whether a particular crime is classified as a felony shall be determined by the law of the jurisdiction in which an individual is convicted.

(B) For purposes of this paragraph, an expunged or pardoned felony conviction shall not require denial of an application. However, the commissioner may consider the underlying crime, facts, or circumstances of an expunged or pardoned felony conviction when determining the eligibility of an applicant for licensure under this paragraph or paragraph (3).

(3) The applicant has demonstrated such financial responsibility, character, and general fitness as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this division.

(4) The applicant has completed the prelicensing education requirement described in Section 50142.

(5) The applicant has passed a written test that meets the test requirements described in Section 50143.

(6) The applicant is employed by, and subject to the supervision of, a residential mortgage lender or servicer that has obtained a license from the commissioner pursuant to this division.

(7) The surety bond of the residential mortgage lender or servicer employing the applicant covers the activities of the applicant and meets the requirements of Section 50205.

(b) Before denying a license under this section, the commissioner shall proceed as prescribed by Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and shall have all the powers granted under that chapter.

(Amended by Stats. 2011, Ch. 444, Sec. 4. Effective January 1, 2012.)



50142

(a) An applicant for a mortgage loan originator license shall complete at least 20 hours of education approved in accordance with subdivision (b). The education shall include at least the following:

(1) Three hours of instruction on federal law and regulations.

(2) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues.

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(4) Two hours of training related to relevant California law and regulations.

(b) For purposes of subdivision (a), prelicensing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry. Review and approval of a prelicensing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any prelicensing education course approved by the Nationwide Mortgage Licensing System and Registry that is provided by the employer of the applicant or an entity that is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of the employer or entity.

(d) Prelicensing education may be offered either in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e) The prelicensing education requirements approved by the Nationwide Mortgage Licensing System and Registry for any state other than California shall be accepted as credit toward completion of prelicensing education requirements in California.

(f) An individual previously licensed under this chapter applying to be licensed again must prove that he or she has completed all of the continuing education requirements for the year in which that individual last held the license.

(Amended by Stats. 2014, Ch. 123, Sec. 4. Effective January 1, 2015.)



50143

(a) An applicant for a mortgage loan originator license shall pass a qualified written test developed or otherwise deemed acceptable by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry.

(b) A written test shall not be treated as a qualified written test for purposes of subdivision (a) unless the test adequately measures the applicant’s knowledge and comprehension in appropriate subject areas, including the following:

(1) Ethics.

(2) Federal law and regulation relating to mortgage origination.

(3) State law and regulation relating to mortgage origination.

(4) Federal and state law and regulation, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(c) Nothing in this section shall prohibit a test provider approved by the Nationwide Mortgage Licensing System and Registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(d) (1) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than 75 percent of correct answers to questions.

(2) An individual who fails the qualified written test may retake the test up to three consecutive times, although at least 30 days shall pass between each retesting.

(3) An applicant who fails three consecutive retests shall wait at least six months before retesting.

(4) A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer shall retake the test, not taking into account any time during which the individual is a registered mortgage loan originator.

(Amended by Stats. 2014, Ch. 123, Sec. 5. Effective January 1, 2015.)



50144

(a) A mortgage loan originator shall comply with the requirements of this section on or before December 31 of every year.

(b) The minimum standards for license renewal for mortgage loan originators shall include the following:

(1) The mortgage loan originator continues to meet the minimum standards for license issuance under Section 50141.

(2) The mortgage loan originator has satisfied the annual continuing education requirements described in Section 50145.

(3) The mortgage loan originator, or the residential mortgage lender or servicer employing the mortgage loan originator, has paid all required fees for renewal of the license.

(4) The license of a mortgage loan originator failing to satisfy the minimum standards for license renewal shall expire at midnight on December 31, except as provided in Section 50145. The commissioner may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the Nationwide Mortgage Licensing System and Registry.

(Amended by Stats. 2010, Ch. 287, Sec. 13. Effective January 1, 2011.)



50145

(a) A licensed mortgage loan originator shall complete at least eight hours of continuing education approved in accordance with subdivision (b). The continuing education shall include at least the following:

(1) Three hours of instruction on federal law and regulations.

(2) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues.

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(4) One hour of training related to relevant California law and regulations.

(b) For purposes of subdivision (a), continuing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry. Review and approval of a continuing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any education course approved by the Nationwide Mortgage Licensing System and Registry that is provided by the employer of the mortgage loan originator or an entity that is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of the employer or entity.

(d) Continuing education may be offered either in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e) Except as provided in subdivision (i), a licensed mortgage loan originator:

(1) May only receive credit for a continuing education course in the year in which the course is taken.

(2) May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(f) A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator’s own annual continuing education requirement at the rate of two hours credit for every one hour taught.

(g) A person who has successfully completed continuing education requirements approved by the Nationwide Mortgage Licensing System and Registry for any state other than California shall be granted credit toward completion of continuing education requirements in California.

(h) A licensed mortgage loan originator who subsequently becomes unlicensed shall complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

(i) A person meeting the requirements of paragraphs (1) and (3) of subdivision (b) of Section 50144 may correct any deficiency in continuing education as established by rule or regulation of the commissioner.

(Amended by Stats. 2014, Ch. 123, Sec. 6. Effective January 1, 2015.)



50146

In addition to any other duties imposed upon the commissioner by law, the commissioner shall require mortgage loan originators to be licensed and registered through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement the commissioner is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the commissioner may establish by rule, regulation, or order, requirements as necessary, including, but not limited to, the following:

(a) Background checks for:

(1) Criminal history through fingerprint or other databases.

(2) Civil or administrative records.

(3) Credit history.

(4) Any other information as deemed necessary by the Nationwide Mortgage Licensing System and Registry or the commissioner.

(b) The payment of fees to apply for or renew licenses through the Nationwide Mortgage Licensing System and Registry.

(c) The setting or resetting as necessary of renewal or reporting dates.

(d) Requirements for amending or surrendering a license or any other activities as the commissioner deems necessary for participation in the Nationwide Mortgage Licensing System and Registry.

(Added by Stats. 2009, Ch. 160, Sec. 60. Effective October 11, 2009.)






CHAPTER 3.6 - Nationwide Mortgage Licensing System and Registry

50150

(a) The commissioner is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this division.

(b) For the purpose of participating in the Nationwide Mortgage Licensing System and Registry, the commissioner is authorized to waive or modify, in whole or in part, by rule, regulation, or order, any or all of the requirements of this division and to establish new requirements as reasonably necessary to participate in the Nationwide Mortgage Licensing System and Registry.

(c) The commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting information from, and distributing information to, the Department of Justice or any governmental agency.

(d) The commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source so directed by the commissioner.

(e) The commissioner shall establish a process where applicants and licensees may challenge information entered into the Nationwide Mortgage Licensing System and Registry by the commissioner.

(Added by Stats. 2009, Ch. 160, Sec. 61. Effective October 11, 2009.)



50151

(a) Except as otherwise provided in Section 1512 of the SAFE Act, the requirements under any federal law or the Information Practices Act (Chapter 1 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code) regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to that information or material, shall continue to apply to the information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal law or the Information Practices Act.

(b) Information or material that is subject to a privilege or confidentiality under subdivision (a) shall not be subject to the following:

(1) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the state.

(2) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to the information or material, the person to whom the information or material pertains waives, in whole or in part, in the discretion of that person, that privilege.

(c) This section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the Nationwide Mortgage Licensing System and Registry for access by the public.

(Added by Stats. 2009, Ch. 160, Sec. 61. Effective October 11, 2009.)



50152

The commissioner shall report regularly violations of this division, as well as enforcement actions and other relevant information, to the Nationwide Mortgage Licensing System and Registry, to the extent that information is public record.

(Added by Stats. 2009, Ch. 160, Sec. 61. Effective October 11, 2009.)






CHAPTER 4 - Financial Condition, Transaction and Bond Requirements

50200

(a) At the end of the licensee’s fiscal year, but in no case more than 12 months after the last audit conducted pursuant to this section, each licensed residential mortgage lender or servicer shall cause its books and accounts to be audited by an independent certified public accountant. Beginning with all audits of business conducted after December 31, 1995, the audit shall be sufficiently comprehensive in scope to permit the expression of an opinion on the financial statements prepared in accordance with generally accepted accounting principles and shall be performed in accordance with generally accepted auditing standards. The audit shall include a reconciliation of the licensee’s trust accounts as of the audit date.

(b) “Expression of an opinion” includes (1) an unqualified opinion, (2) a qualified opinion, (3) a disclaimer of opinion, or (4) an adverse opinion. If a financial statement, report, certificate, or opinion of the independent certified public accountant is in any way qualified, the commissioner may require the licensee to take any action that the commissioner deems appropriate to address the qualification. The commissioner may reject any financial statement, report, certificate, or opinion by notifying the licensee or other person required to make the filing of the rejection and the reason therefor. Within 30 days after the receipt of the notice, the licensee or other person shall correct the deficiencies. Failure to correct the deficiencies is a violation of this division. The commissioner shall retain a copy of all financial statements, reports, certificates, or opinions so rejected.

(c) If a qualified or adverse opinion is expressed or if an opinion is disclaimed, the reasons therefor must be fully explained.

(d) The audit report shall be filed with the commissioner within 105 days of the end of the licensee’s fiscal year. The report filed with the commissioner shall be certified by the certified public accountant conducting the audit. The commissioner may promulgate rules regarding late audit reports.

(e) If a licensee required to make an audit fails to cause an audit to be made, the commissioner may cause the audit to be made by an independent certified public accountant at the licensee’s expense. The commissioner shall select the independent certified public accountant by advertising for bids or by other fair and impartial means that the commissioner establishes by rule. The commissioner may summarily revoke the license of a licensee who fails to file a certified financial statement prepared by an independent certified public accountant as required by this division or at the request of the commissioner.

(f) Audits conducted in accordance with the uniform single audit procedures of the United States Department of Housing and Urban Development may be submitted in fulfillment of the requirements of this section.

(Amended by Stats. 2009, Ch. 160, Sec. 62. Effective October 11, 2009.)



50201

(a) A licensee issued a license for purposes of making or servicing residential mortgage loans, including a licensee employing one or more mortgage loan originators, shall continuously maintain a minimum tangible net worth at all times of two hundred fifty thousand dollars ($250,000).

(b) Tangible net worth shall be computed in accordance with generally accepted accounting principles.

(c) The commissioner may promulgate rules or regulations with respect to the requirements for minimum net worth, as are necessary to accomplish the purposes of this division and comply with the SAFE Act.

(Amended by Stats. 2009, Ch. 160, Sec. 63. Effective October 11, 2009.)



50202

(a) Escrow funds for a purpose authorized by the residential mortgage loan contract (1) shall be subject to and satisfy all applicable state and federal requirements, including Section 2609 of the federal Real Estate Settlement Procedures Act of 1974, as amended (12 U.S.C. Sec. 2601 et seq.) and all applicable provisions of the Civil Code, (2) shall be maintained in a depository institution as described in subdivision (b), and (3) may not be commingled with a licensee’s funds.

(b) Except as provided in subdivision (f), a trust account shall be placed in a non-interest-bearing account in a federally insured depository institution, a federal home loan bank, a federal reserve bank, or other similar government-sponsored enterprise, to be removed and used only for the following:

(1) Payments authorized by the borrower, allowed by the mortgage loan contract, or required by federal or state law.

(2) Refunds to the borrower.

(3) Transfer to another institution that is described in this subdivision.

(4) Forwarding to the appropriate servicer in case of a transfer of servicing.

(5) Any other purpose authorized by the residential mortgage loan contract.

(6) Compliance with a regulatory or court order.

(c) As used in this section, “trust funds” means funds collected by a licensee in connection with the making or servicing of a residential mortgage loan that the licensee holds on behalf of another.

(d) Notwithstanding any other provision of law, but subject to the limitations of Section 854, benefits accruing from the placement in a non-interest-bearing account of a commercial bank (including a national banking association) of funds received by a licensee who services mortgage loans under this law, shall inure to the licensee, unless otherwise agreed in writing by the licensee and the investor on whose behalf the licensee services the loan. A borrower shall receive at least 2 percent simple interest per annum on impound account payments covered by Section 2954.8 of the Civil Code.

(e) Trust funds are not subject to the enforcement of a money judgment arising out of a claim against the licensee or person acting as the servicing agent, and in no instance shall the trust funds be considered or treated as an asset of the licensee or person performing the functions of a residential mortgage lender or loan servicer.

(f) A licensee may, at the request of the owner of the trust funds, transfer the funds initially deposited in a non-interest-bearing trust account into an interest-bearing account in a federally insured depository institution if all of the following requirements are met:

(1) The account is in the name of the residential mortgage lender licensee in trust for the specified beneficiary.

(2) All of the funds in the account are federally insured.

(3) The funds in the account are kept separate and distinct from the funds of the licensee or funds of any other person for whom the licensee holds funds in trust.

(4) The licensee discloses to the person from whom the funds are received and the beneficiary of the account how interest will be calculated and paid, whether service charges will be paid to the depository and by whom, and possible notice requirements or penalties for withdrawal of funds from the account.

(5) All interest earned on the account will be paid to the owner of the trust funds or the beneficiary.

(Amended by Stats. 2009, Ch. 160, Sec. 64. Effective October 11, 2009.)



50203

(a) A licensee may not require a borrower to pay fees or charges prior to the residential mortgage loan closing, except for:

(1) Actual charges to be incurred by the licensee on behalf of the borrower for services from third parties necessary to process the application, such as credit reports, appraisals, flood certification, and tax service, and in transactions where these services are provided by the licensee, a charge not to exceed the prevailing market rate for the service.

(2) An application fee.

(3) A rate-lock fee, provided:

(A) There is a written agreement signed by the borrower and licensee.

(B) The terms of the agreement include, but are not limited to:

(i) The expiration date of the rate-lock fee agreement.

(ii) The principal amount of the mortgage loan, the term of the mortgage loan, and identification of the property.

(iii) The initial interest rate and the discount (points) to be paid.

(iv) The amount and payment term of the rate-lock fee along with a statement disclosing whether the fee is refundable and the terms and conditions necessary to obtain a refund.

(C) The licensee demonstrates to the commissioner that it is able to perform under the terms of the agreement.

(4) A commitment fee, upon approval of the residential mortgage loan application, provided:

(A) The commitment is in writing and signed by the licensee and the borrower.

(B) The commitment contains all of the following information:

(i) The terms and conditions of the residential mortgage loan.

(ii) The terms and conditions of the commitment, including, but not limited to, all of the following:

(I) The time period during which the commitment is irrevocable and may be accepted by the borrower, which may not be less than three calendar days from the date of commitment or the date of mailing, whichever is later.

(II) The amount and payment terms of the commitment fee, along with a statement disclosing whether the fee is refundable and the terms and conditions necessary to obtain a refund.

(III) The expiration date of the commitment.

(IV) Conditions precedent to closing.

(b) If the licensee has performed its obligations under the law related to the transaction, fees or charges collected pursuant to this section, other than those collected pursuant to paragraphs (1) and (2) of subdivision (a), shall be refunded if a valid commitment or closing, respectively, does not occur, except that the licensee may retain appropriate fees upon the licensee’s demonstration to the commissioner that any of the following occurred:

(1) The borrower withdrew the loan application.

(2) The borrower made a material misrepresentation or omission on the loan application.

(3) The borrower failed, after written request, to provide documentation necessary to the processing or closing of the loan application.

(4) The closing failed to occur due solely to the fault of the borrower.

(Amended by Stats. 1995, Ch. 564, Sec. 14. Effective January 1, 1996.)



50204

A licensee may not do any of the following:

(a) Disburse the mortgage loan proceeds in a form other than direct deposit to the borrower’s or borrower’s designee’s account, wire, bank or certified check, ACH funds transfer, or attorney’s check drawn on a trust account. An entity may apply to the commissioner for a waiver of the requirements of this subdivision by demonstrating, in a letter application, that it has adopted or will adopt another method of disbursement of loan proceeds that will satisfy the purposes of this subdivision.

(b) Fail to disburse funds in accordance with a commitment to make a mortgage loan that is accepted by the applicant.

(c) Accept fees at closing that are not disclosed to the borrower on the federal HUD-1 Settlement Statement.

(d) Commit an act in violation of Section 2941 of the Civil Code.

(e) Obtain or induce an agreement or other instrument in which blanks are left to be filled in after execution.

(f) Intentionally delay closing of a mortgage loan for the sole purpose of increasing interest, costs, fees, or charges payable by the borrower.

(g) Engage in fraudulent home mortgage underwriting practices.

(h) Make payment of any kind, whether directly or indirectly, to an in-house or fee appraiser of a government or private money lending agency, with which an application for a home mortgage has been filed, for the purpose of influencing the independent judgment of the appraiser with respect to the value of real estate that is to be covered by the home mortgage.

(i) Engage in any acts in violation of Section 17200 or 17500 of the Business and Professions Code.

(j) Knowingly misrepresent, circumvent, or conceal, through subterfuge or device, any material aspect or information regarding a transaction to which it is a party.

(k) Do an act, whether of the same or a different character than specified in this section, that constitutes fraud or dishonest dealings.

(l) Sell more than eight loans in a calendar year made under the authority of this license to a person who is not an institutional investor.

(m) Commit an act in violation of Section 1695.13 of the Civil Code.

(n) Make or service a loan that is not a residential mortgage loan under the authority of the license.

(o) Commit an act in violation of Section 2948.5 of the Civil Code. Evidence of compliance with Section 2948.5 of the Civil Code may be evidenced by (1) a certification executed by the licensee, at no cost to the borrower, pursuant to Section 2015.5 of the Code of Civil Procedure, or (2) other evidence in the loan file acceptable to the commissioner.

(p) Make or broker a loan that is offered by, negotiated by, or applied for through a mortgage loan originator who is not licensed in this state through the Nationwide Mortgage Licensing System and Registry, unless the mortgage loan originator is exempt from licensure.

(Amended by Stats. 2009, Ch. 160, Sec. 65. Effective October 11, 2009.)



50205

(a) A residential mortgage lender or servicer licensee shall maintain a surety bond in accordance with this subdivision. The bond shall be used for the recovery of expenses, fines, and fees levied by the commissioner in accordance with this division or for losses or damages incurred by borrowers or consumers as the result of a licensee’s noncompliance with the requirements of this division. The bond shall be payable when the licensee fails to comply with a provision of this division and shall be in the amount of fifty thousand dollars ($50,000), and may be increased by order of the commissioner to one hundred thousand dollars ($100,000) upon a determination by the commissioner that the licensee is not in compliance with any provision of this chapter or any rule or order adopted or issued by the commissioner to implement or enforce provisions of this chapter. The bond shall be payable to the commissioner and issued by an insurance company authorized to do business in this state. An original surety bond, including any and all riders and endorsements executed subsequent to the effective date of the bond, shall be filed with the commissioner within 10 days of its execution.

(b) When an action is commenced on a licensee’s bond, the commissioner may require the filing of a new bond. Immediately upon the recovery of an action on the bond, the licensee shall file a new bond. Failure to file a new bond within 10 days of the recovery on a bond, or within 10 days after notification by the commissioner that a new bond is required, constitutes sufficient grounds for the suspension or revocation of the license.

(c) The commissioner may by rule require a higher bond amount for a licensee employing one or more mortgage loan originators, based on the dollar amount of residential mortgage loans originated by that licensee and any mortgage loan originators employed by that licensee. Every mortgage loan originator employed by the licensee shall be covered by the surety bond.

(Amended by Stats. 2009, Ch. 160, Sec. 66. Effective October 11, 2009.)



50206

(a) Prior to a change of control of the business of a licensee, the person wishing to acquire control shall submit an application to the commissioner and pay an investigation fee of one hundred dollars ($100). The application shall contain the information that the commissioner, by rule, may prescribe as necessary to determine that the person meets the requirements of Section 50121.

(b) The commissioner shall approve or disapprove the proposed change of control of a licensee in accordance with the provisions of Section 50126.

(c) Upon notification by the commissioner that the change of control has been disapproved, the acquiring party shall immediately cease any activity subject to regulation under this division.

(Amended by Stats. 2009, Ch. 160, Sec. 67. Effective October 11, 2009.)



50207

(a) A license, along with any currently effective order of the commissioner approving use of a different name pursuant to Sections 50120 and 50130, shall be conspicuously posted in the place of business authorized by the license.

(b) A license is not transferable or assignable. A license issued to a partnership or a limited partnership is not transferred or assigned within the meaning of this section by the death, withdrawal, or admission of a partner, general partner, or limited partner, unless the death, withdrawal, or admission dissolves the partnership to which the license was issued.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Operative January 1, 1996.)



50208

The license shall state the name of the licensee. If the licensee is a partnership, the license shall state the names of its general partners. If the licensee is a corporation or an association, the license shall state the date and place of the corporation’s incorporation or organization. If the licensee is a residential mortgage lender or servicer, the license shall state the address of the licensee’s principal business location. The license shall state whether the licensee is licensed as a residential mortgage loan lender or servicer or as a mortgage loan originator.

(Amended by Stats. 2009, Ch. 160, Sec. 68. Effective October 11, 2009.)



50209

The unique identifier of any licensed mortgage loan originator shall be clearly shown on all residential mortgage loan application forms, solicitations, or advertisements, including business cards or Internet Web sites, and any other documents as established by rule, regulation, or order of the commissioner.

(Added by Stats. 2009, Ch. 160, Sec. 69. Effective October 11, 2009.)






CHAPTER 5 - Administration and Powers of the Commissioner

50301

Without limitation, the functions, powers, and duties of the commissioner include the following:

(a) To issue or refuse to issue a license as provided by this division.

(b) To revoke or suspend for cause any license as provided by this division.

(c) To keep records of licenses issued under this division.

(d) To receive, consider, investigate, and act upon complaints made in connection with a licensee.

(e) To prescribe the forms of and receive (1) applications for licenses and (2) reports and books and records required to be made by a licensee under this division, including annual audited financial statements.

(f) To subpoena documents and witnesses and compel their attendance and production, to administer oaths, and to require the production of books, papers, or other materials relevant to any inquiry authorized by this division.

(g) To require information with regard to a license applicant that the commissioner may deem necessary, with regard for the paramount public interest in ascertaining the experience, background, honesty, truthfulness, integrity, and competency of the license applicant for financial transactions involving primary or subordinate mortgage financing, and if the license applicant is an entity other than an individual, in ascertaining the honesty, truthfulness, integrity, and competency of an officer or director of the corporation, association, or other entity, or the members of a partnership.

(h) To enforce by order any provision of this division.

(i) To levy fees, fines, and charges in an amount sufficient to cover the cost of the services performed in administering this division, as set forth by rule.

(j) To appoint examiners, supervisors, experts, and special assistants as needed to effectively and efficiently administer this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50302

(a) As often as the commissioner deems necessary and appropriate, but at least once every 48 months, the commissioner shall examine the affairs of each residential mortgage lender and servicer licensee for compliance with this division. The commissioner shall appoint suitable persons to perform the examination. The commissioner and his or her appointees may examine the books, records, and documents of the licensee, and may examine the licensee’s officers, directors, employees, or agents under oath regarding the licensee’s operations. The commissioner may cooperate with any agency of the state or federal government, other states, agencies, the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation. The commissioner may accept an examination conducted by one of these entities in place of an examination by the commissioner under this law, unless the commissioner determines that the examination does not provide information necessary to enable the commissioner to fulfill his or her responsibilities under this division.

(b) The commissioner shall provide a written statement of the findings of the examination, issue a copy of that statement to each licensee’s principals, officers, or directors, and take appropriate steps to ensure correction of any violations of this division.

(c) Affiliates of a licensee are subject to examination by the commissioner on the same terms as the licensee, but only when reports from, or examination of, a licensee provides documented evidence of unlawful activity between a licensee and affiliate benefiting, affecting, or arising from the activities regulated by this division.

(d) The residential mortgage lender or servicer licensee shall pay, and the commissioner shall assess, the reasonable expenses of any examination of the licensee and affiliates, consistent with the requirements of subdivision (c) of Section 50314.

(e) The statement of the findings of an examination shall belong to the commissioner and shall not be disclosed to anyone other than the licensee, law enforcement officials, or other state or federal regulatory agencies for further investigation and enforcement. Reports required of licensees by the commissioner under this division and results of examinations performed by the commissioner under this division are the property of the commissioner.

(Amended by Stats. 2009, Ch. 160, Sec. 70. Effective October 11, 2009.)



50303

Neither the commissioner nor any employee of the Department of Corporations shall be precluded from obtaining a residential mortgage loan from a lender licensed under this division, subject to the rules that may be adopted hereunder or pursuant to other proper authority.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50304

The commissioner may, from time to time, make, amend, and rescind the rules, forms, and orders that are necessary to carry out the provisions of this law, including rules and forms governing applications and reports, and defining any terms, whether or not used in this law, provided that the definitions are consistent with the provisions of this law. For the purposes of rules and forms, the commissioner may classify loans, persons, and matters within the jurisdiction of the commissioner, and may prescribe different requirements for different classes. The commissioner may, in his or her discretion, waive a requirement of a rule or form if, in the opinion of the commissioner, the requirement is not in the public interest or necessary for the protection of borrowers or investors.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50305

Upon written request from the commissioner, a licensee shall forward authorization to release workpapers of the licensee’s independent auditor to the commissioner within two business days of receiving the request.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50306

The commissioner may order a licensee that opens a branch office in this state or changes its business location or its locations from which activities subject to this law are conducted, without first notifying the commissioner in writing, as required by Section 50124, to forfeit to the people of the state up to one hundred dollars ($100) each day for the first 10 days and ten dollars ($10) for each day thereafter during which the branch office or changed location is maintained without notifying the commissioner.

(Amended by Stats. 1998, Ch. 178, Sec. 3. Effective January 1, 1999.)



50307

(a) Each residential mortgage lender or servicer licensee shall file a report with the commissioner annually, on or before the first day of March, giving the relevant information that the commissioner reasonably requires to make the calculation required by subdivision (a) of Section 50401. The report shall be made under oath and in the form prescribed by the commissioner.

(b) A licensee shall make any other special reports to the commissioner that the commissioner may, from time to time, require.

(c) If any licensed residential mortgage lender or servicer subject to this division fails to make a report required by law or by the commissioner, the commissioner may immediately cause the books, records, papers, and affairs of that licensee to be thoroughly examined.

(Amended by Stats. 2009, Ch. 160, Sec. 71. Effective October 11, 2009.)



50307.1

The commissioner may, as he or she deems necessary, require licensees to provide reports concerning their residential mortgage loan servicing activities, including, but not limited to, information similar to that collected in connection with the Mortgage Servicers Survey, first published by the Department of Corporations in December 2007. The commissioner is additionally authorized to seek and accept information provided on a voluntary basis by residential mortgage loan servicers not subject to the commissioner’s jurisdiction. The commissioner shall post only aggregated survey results on the department’s Internet Web site, and shall note the number of loan servicers submitting data included in the aggregated totals and the estimated percentage of outstanding mortgage loans to Californians that are serviced by these loan servicers, to the extent information on the number of outstanding loans is available from a reliable source. Nothing in this section is intended to reduce or change the commissioner’s authority to request and demand reports under Section 50307.

(Added by Stats. 2008, Ch. 277, Sec. 2. Effective January 1, 2009.)



50307.2

The commissioner may require a licensee that employs one or more mortgage loan originators to submit to the Nationwide Mortgage Licensing System and Registry reports of condition, which shall be in such form and shall contain such information as the Nationwide Mortgage Licensing System and Registry may require.

(Added by Stats. 2009, Ch. 160, Sec. 72. Effective October 11, 2009.)



50308

If any person engaged in the business regulated by this division refers in any advertising to rates of interest, charges, or costs of loans, the commissioner shall require that they are stated fully and clearly in the manner that he or she deems necessary to give adequate information to prospective borrowers. If the rates or costs advertised do not apply to loans of all classes made or negotiated by that person, this fact shall be clearly indicated in the advertisement. Compliance with the requirements of the federal Truth in Lending Act and Regulation Z promulgated thereunder is presumed to satisfy the requirements of this section.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50309

The commissioner may require licensees to maintain a file of all advertising copy for a period of 90 days from the date of its use. The file shall be available to the commissioner upon request.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50310

Nothing in this law shall preclude a person, other than a mortgage loan originator, whose license has been suspended or revoked, summarily or otherwise, from continuing to service residential mortgage loans pursuant to servicing contracts in existence at the time of the suspension for a reasonable transition period, as determined by the commissioner, after the date of the entry of the final decision in the case suspending or revoking the license.

(Amended by Stats. 2009, Ch. 160, Sec. 72.5. Effective October 11, 2009.)



50311

Nothing in this law shall preclude a person whose license has been suspended or revoked, summarily or otherwise, from making a residential mortgage loan pursuant to a commitment issued by that person prior to the suspension or revocation. A prospective borrower who received a commitment issued by a person whose license has been suspended or revoked may, prior to the closing of the loan, terminate the commitment and receive a refund of all money paid to that person.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50312

The commissioner, in his or her discretion, may honor requests from interested persons for interpretive opinions.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50313

In any proceeding under this law, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50314

(a) Every person subject to this division shall keep documents and records that will properly enable the commissioner to determine whether the residential mortgage lending or residential mortgage loan servicing functions performed by that person comply with the provisions of this division and with all rules and orders made by the commissioner under this division. Upon request of the commissioner, residential mortgage lenders and residential mortgage loan servicers shall file an authorization for disclosure to the commissioner of financial records of the licensed business pursuant to Section 7473 of the Government Code.

(b) The business documents and records of every residential mortgage lender or residential mortgage loan servicer, whether required to be licensed under this division or not, are subject to inspection and examination by the commissioner at any time without prior notice. The provisions of this subdivision shall not apply to persons specified in subdivision (g) of Section 50003.

Any person subject to this division shall, upon request and within the time specified in the request, allow inspection and copying of any documents and records by the commissioner or his or her authorized representative.

(c) The cost of every inspection and examination of a licensee or other person subject to this division shall be paid to the commissioner by the licensee or person examined, and the commissioner may maintain an action for the recovery of these costs in any court of competent jurisdiction. In determining the cost of any inspection or examination, the commissioner may use the estimated average hourly cost, including overhead, for all persons performing inspections or examinations of licensees or other persons subject to this division for the fiscal year.

For the purpose of this subdivision only, no person other than a licensee shall be deemed to be a person subject to this division unless and until the person is determined to be a person subject to this division by an administrative hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, or by a judicial hearing in any court of competent jurisdiction.

(d) Investigation and examination reports prepared by the commissioner’s duly designated representatives are not public reports. Those reports may be disclosed to the officers or directors of a licensee that is the subject of the report for the purpose of corrective action by the officers or directors. Such a disclosure shall not operate as a waiver of the exemption specified in subdivision (d) of Section 6254 of the Government Code.

(Amended by Stats. 2000, Ch. 968, Sec. 4. Effective January 1, 2001.)



50315

(a) The commissioner may refer the evidence that is available concerning any violation of this law or of any rule or order adopted under this division to the district attorney of the county in which the violation occurred. The district attorney may, with or without the commissioner’s referral, institute criminal proceedings under this law. The commissioner and his or her counsel, deputies, or assistants may, upon request of the district attorney, assist the district attorney in presenting the law or facts at the trial.

(b) After an examination, investigation, or hearing under this division, if the commissioner deems it of public interest or advantage, he or she may certify a record to the proper prosecuting official of the county or city in which the act complained of, examined, or investigated occurred.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50316

(a) For any licensee, a disciplinary action taken by the State of California, another state, any agency of the federal government, or another country for any action substantially related to the activity regulated under this law may be a ground for disciplinary action by the commissioner. A certified copy of the record of the disciplinary action taken against a licensee by the State of California, another state, any agency of the federal government, or another country shall be conclusive evidence of the events related therein.

(b) Nothing in this section shall preclude the commissioner from applying a specific statutory provision in this division providing for discipline against a licensee as a result of disciplinary action taken against a licensee by the State of California, another state, an agency of the federal government, or another country.

(Amended by Stats. 1998, Ch. 178, Sec. 4. Effective January 1, 1999.)



50316.5

Notwithstanding any other law, any application for licensure, amendment to the application or registration document or notice filed under any of the laws administered by the Department of Corporations, or record otherwise required to be filed in this state as an electronic record pursuant to a nationwide central depository for information regarding licensees, including mortgage loan originators, or any electronic record filed through the Nationwide Mortgage Licensing System and Registry, shall be deemed to be a valid original document upon reproduction to paper form by the Department of Corporations.

(Added by Stats. 2012, Ch. 264, Sec. 11. Effective January 1, 2013.)



50317

(a) Any person who has been convicted of, or pleaded nolo contendere to any crime specified in subdivision (b) within the past 10 years or has been held liable in any civil action by final judgment or any administrative judgment by any public agency within the past seven years, of any of the provisions specified in subdivision (b), shall not serve as an officer, director, partner, shareholder controlling 10 percent or more of the ownership interests, trustee, or employee of a residential mortgage lender or residential mortgage loan servicer. This subdivision shall not apply to any person whose office, employment, ownership interest, or other participation in the business of a licensed residential mortgage lender or residential mortgage loan servicer commenced prior to January 1, 1995, or whose criminal conviction, plea, or judgment occurred prior to January 1, 1995.

(b) Subdivision (a) applies to criminal convictions of, pleas of nolo contendere to, or civil or administrative judgments entered for offenses including the following:

(1) Offenses specified in Chapter 18 (commencing with Section 3350) of Division 1.

(2) Offenses specified in Article 4 (commencing with Section 5300) of Chapter 1 of Division 2.

(3) Offenses specified in Article 8 (commencing with Section 14750) of Chapter 4 of Division 5.

(4) Offenses specified in Chapter 7 (commencing with Section 17700) of Division 6.

(5) Offenses specified in Chapter 6 (commencing with Section 18435) of Division 7.

(6) Offenses specified in provisions of the laws of the United States added or amended by the federal Financial Institutions Reform, Recovery and Enforcement Act of 1989 (Public Law 101-73).

(7) Offenses involving robbery, burglary, theft, embezzlement, fraud, fraudulent conversion or misappropriation of property, forgery, bookmaking, receiving stolen property, counterfeiting, extortion, checks, credit cards, or computer violations specified in Section 502 of the Penal Code. For the purpose of this section, but not Section 50318, an offense does not include a conviction for which the person has obtained a certificate of rehabilitation from a court of competent jurisdiction under Section 1203.4 or 4852.13 of the Penal Code or a similar certificate of rehabilitation obtained in a foreign jurisdiction.

(c) On and after January 1, 1995, any officer, director, or other person who seeks a controlling ownership interest of 10 percent or more in the business of a licensed residential mortgage lender or residential mortgage loan servicer shall, as a condition to obtaining that interest or participation, authorize the commissioner to have access to that person’s state summary criminal history information, as defined in Section 11105 of the Penal Code, for purposes of determining whether the person has a prior conviction of, or pleaded nolo contendere to, a criminal offense specified in subdivision (b).

(d) Any state summary criminal history information obtained pursuant to this section shall be kept confidential and no recipient shall disclose the contents other than for the purpose of acquisition of an ownership interest in or other participation in the business of a licensed residential mortgage lender or residential mortgage loan servicer.

(e) Any person who knowingly violates subdivision (a), including, but not limited to, any residential mortgage lender or residential mortgage loan servicer who permits an ownership interest in or other participation in the business of a residential mortgage lender or residential mortgage loan servicer in violation of subdivision (a) shall, upon conviction, be subject to punishment as set forth in Section 50500.

(f) Nothing in this section shall be construed to permit the reinstatement of any person barred by the commissioner pursuant to Section 50320 nor to prohibit the commissioner from bringing any action pursuant to Section 50320.

(g) If any provision of this section or the application of this section to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(h) For purposes of this section, the term “employee” means (1) a mortgage loan originator, including a loan officer or other individual who negotiates agreements with the public, or (2) an individual with access to or responsibility for trust funds held by the licensee.

(Amended by Stats. 2009, Ch. 160, Sec. 73. Effective October 11, 2009.)



50318

(a) The commissioner may, after appropriate notice and opportunity for hearing, by order censure or suspend for a period not exceeding 12 months, or bar from any position of employment, management, or control any residential mortgage lender, residential mortgage loan servicer, or mortgage loan originator, or any other person, if the commissioner finds either of the following:

(1) That the censure, suspension, or bar is in the public interest and that the person has committed or caused a violation of this division or rule or order of the commissioner, and (A) the violation was either known or should have been known by the person committing or causing it, or (B) the violation has caused material damage to the residential mortgage lender, residential mortgage loan servicer, mortgage loan originator, or to the public.

(2) That the person (A) has been convicted of or pleaded nolo contendere to any crime, or (B) has been held liable in any civil action by final judgment, or any administrative judgment by any public agency, if that crime or civil or administrative judgment involved any offense specified in subdivision (b) of Section 50317, or any other offense reasonably related to the qualifications, functions, or duties of a person engaged in the business in accordance with the provisions of this division.

(b) Within 15 days from the date of a notice of intention to issue an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code). Upon receiving a request, the matter shall be set for hearing to commence within 30 days after receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of the notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing.

(c) Upon receipt of a notice of intention to issue an order pursuant to this section, the person who is the subject of the proposed order is immediately prohibited from engaging in any activities subject to licensure under the law.

(d) Persons suspended or barred under this section are prohibited from participating in any business activity of a licensed residential mortgage lender, residential mortgage loan servicer, or mortgage loan originator and from engaging in any business activity on the premises where a licensed residential mortgage lender, residential mortgage loan servicer, or mortgage loan originator is conducting its business. This subdivision shall not be construed to prohibit suspended or barred persons from having their personal transactions processed by a licensed residential mortgage lender, residential mortgage loan servicer, or mortgage loan originator.

(e) This section shall apply to any violation, conviction, plea, or judgment after the enactment of this section.

(f) If any provision of this section or the application of this section to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(g) For purposes of this section, the term “employee” means (1) a mortgage loan originator, including a loan officer or other individual who negotiates agreements with the public, or (2) an individual with access to or responsibility for trust funds held by the licensee.

(Amended by Stats. 2009, Ch. 160, Sec. 74. Effective October 11, 2009.)



50319

(a) If the commissioner, as a result of any examination or from any report made to him or her, shall find that any person subject to this division is in an insolvent condition, is conducting business in an unsafe or injurious manner that renders further operations hazardous to the public or to customers, has failed to comply with the provision of Section 50317, has permitted its tangible net worth to be lower than the minimum required by law, or has failed to comply with the bonding requirements of Section 50205, the commissioner may, by an order addressed to and served by registered or certified mail, or by personal service on that person, and on any other person having in his or her possession or control any trust funds or other property deposited in escrow with that person, direct discontinuance of the disbursement, in whole or in part, of trust funds held by the licensee and order the establishment of a separate trust account for all subsequent trust funds received by the licensee. No person having in his or her possession any of these funds or documents shall be liable for failure to comply with the order unless he or she has received written notice of the order. Subject to subdivision (b), the order shall remain in effect until set aside by the commissioner, or the person is the subject of an order for relief in bankruptcy.

(b) Within 15 days from the date of an order pursuant to subdivision (a), the person may request a hearing under the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 2 of Division 3 of Title 2 of the Government Code). Upon receiving a request, the matter shall be set for hearing to commence within 30 days after the receipt unless the person subject to this division consents to a later date. If no hearing is requested within 15 days after the mailing or service of the notice and none is ordered by the commissioner, the failure to request a hearing shall constitute a waiver of the right to a hearing. Neither the request for a hearing nor the hearing itself shall stay the order issued by the commissioner under subdivision (a).

(Amended by Stats. 2009, Ch. 500, Sec. 44. Effective January 1, 2010.)



50320

Whenever, in the opinion of the commissioner, a person is engaged, either actually or through subterfuge, in the business of making residential mortgage loans, servicing residential mortgage loans, or engaging in business as a mortgage loan originator, without a license from the commissioner, the commissioner may order that person to desist and refrain. If, within 30 days after an order is served, a request for a hearing is filed in writing and the hearing is not held within 60 days of the filing, the order is rescinded. This section does not apply to persons exempted under subdivision (b) of Section 50002.

(Amended by Stats. 2009, Ch. 160, Sec. 75. Effective October 11, 2009.)



50321

If, after investigation, the commissioner has reasonable grounds to believe that any licensee has violated its articles of incorporation or any law or rule binding upon it, the commissioner shall, by written order addressed to the licensee, direct the discontinuance of the violation. The order shall be effective immediately, but shall not become final except in accordance with the provisions of Section 50323.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50322

If, after investigation, the commissioner has reasonable grounds to believe that any licensee is conducting business in an unsafe or injurious manner, the commissioner shall, by written order addressed to the licensee, direct the discontinuance of the unsafe or injurious practices. The order shall be effective immediately, but shall not become final except in accordance with the provisions of Section 50323.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50323

(a) No order issued pursuant to Section 50321 or 50322 may become final except after notice to the affected licensee of the commissioner’s intention to make the order final and of the reasons for the finding. The commissioner shall also notify the licensee that upon receiving a request the matter will be set for hearing to commence within 15 business days after receipt. The licensee may consent to have the hearing commence at a later date. If no hearing is requested within 30 days after the mailing or service of the required notice, and none is ordered by the commissioner, the order may become final without hearing and the licensee shall immediately discontinue the practices named in the order. If a hearing is requested or ordered, it shall be held in accordance with the provisions of the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the commissioner shall have all of the powers granted under that act. If, upon the hearing, it appears to the commissioner that the licensee is conducting business in an unsafe and injurious manner or is violating its articles of incorporation or any law of this state, or any rule binding upon it, the commissioner shall make the order of discontinuance final and the licensee shall immediately discontinue the practices named in the order.

(b) The licensee has 10 days after an order is made final to commence an action to restrain enforcement of the order. If the enforcement of the order is not enjoined within 10 days by the court in which the action is brought, the licensee shall comply with the order.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50324

(a) If, after investigation, the commissioner has reasonable grounds to believe that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this division or any rule or order hereunder, the commissioner may, bring an action to enjoin the acts or practices or to enforce compliance with this law or any rule or order hereunder. The action shall be brought in the name of the people of the State of California in the superior court. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted. A receiver, monitor, conservator, or other designated fiduciary or officer of the court, which may include the commissioner, may be appointed for the defendant or the defendant’s assets. Any other ancillary relief may be granted as appropriate.

A receiver, monitor, conservator, or other designated fiduciary or officer of the court appointed by the superior court pursuant to this section may, with the approval of the court, exercise any or all of the powers of the defendant’s officers, directors, partners, trustees, or persons who exercise similar powers and perform similar duties. The powers include the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the commissioner, or a receiver, monitor, conservator, or other designated fiduciary or officer of the court, by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the superior court.

(b) If the commissioner determines it is in the public interest, the commissioner may include in any action authorized by subdivision (a) a claim for ancillary relief. The ancillary relief may include, but not be limited to, restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award additional relief.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50325

The commissioner may immediately revoke the residential mortgage lender’s, residential mortgage loan servicer’s, or mortgage loan originator’s license if the licensee fails to comply with any order issued under Section 50318, 50319, 50321, 50322, or 50503. The commissioner shall not revoke the license if, within 10 days from the effective date of the revocation order, the licensee secures a court order restraining the enforcement of the commissioner’s revocation order.

(Amended by Stats. 2009, Ch. 160, Sec. 76. Effective October 11, 2009.)



50326

If any licensee fails to do any of the following, the licensee shall forfeit to the people of the state a sum of up to one hundred dollars ($100) for every day up to the 10th day: (a) to make any report required by law or by the commissioner within 10 days from the day designated for the making of the report, or within any extension of time granted by the commissioner, or (b) fails to include therein any matter required by law or by the commissioner. Thereafter, any failure shall constitute grounds for the suspension or revocation of the license held by the residential mortgage lender or residential mortgage loan servicer.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50327

(a) The commissioner may, after notice and a reasonable opportunity to be heard, deny, decline to renew, suspend, or revoke any license if the commissioner finds that:

(1) The licensee has violated any provision of this division or any rule or order of the commissioner thereunder.

(2) Any fact or condition exists that, if it had existed at the time of the original application for the license, reasonably would have warranted the commissioner in refusing to issue the license originally.

(b) The power of investigation and examination by the commissioner is not terminated by the denial, nonrenewal, surrender, suspension, or revocation of any license issued by him or her.

(Amended by Stats. 2012, Ch. 264, Sec. 12. Effective January 1, 2013.)



50328

Except in the case of an exempt person, whenever the commissioner deems it to be necessary for the public interest, the commissioner has continuous authority to exercise the powers set forth in this division. These powers may be exercised whether or not an application for a license has been filed with the commissioner, any license has been issued, or if issued, has been surrendered, suspended, or revoked.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50329

(a) In making an investigation or examination authorized by this division, the commissioner may, for a reasonable time not exceeding 30 days, control access to any documents and records of the licensee pertaining to the business of any residential mortgage lender or residential mortgage loan servicer. The commissioner may place a keeper in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no director, officer, partner, or employee shall remove or attempt to remove any of the documents except pursuant to a court order or with the consent of the commissioner. However, the directors, officers, partners, and employees of the residential mortgage lender or residential mortgage loan servicer may examine the documents or records. The licensee’s employees shall be permitted to make entries in the documents or records to reflect current transactions. Unless the commissioner has reasonable grounds to believe the documents or records of the licensee have been, or are at risk of being altered or destroyed for purposes of concealing a violation of this division, the licensee shall have access to the documents or records as necessary to conduct its ordinary business affairs.

(b) For the purpose of any investigation, examination, or proceeding under this division, the commissioner or any officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any documents or records that the commissioner deems relevant.

(c) In case of refusal to obey a subpoena issued to a director, officer, partner, or employee of a licensee, the superior court may issue an order requiring that person to appear before the commissioner. When before the commissioner, the director, officer, partner, or employee shall produce documentary evidence or give evidence on the matter under investigation. Failure to obey the order of the court may be punished by the court as contempt.

(d) No person is excused from testifying or from producing any document or record before the commissioner, on the ground that the testimony or evidence required by the commissioner may tend to incriminate the person or subject him or her to a penalty or forfeiture. However, no individual may be penalized for any matter concerning which he or she is compelled to testify or produce evidence, after validly claiming the privilege against self-incrimination. However, individual testimony is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50330

The authority to make or conduct any examination or investigation may be delegated by the commissioner to any deputy, investigator, examiner, or auditor appointed for that purpose. An individual appointed by the commissioner for this purpose may administer oaths and subpoena witnesses, and take their testimony. The appointment shall be made by an instrument in writing signed by the commissioner. Upon any examination or investigation, the instrument shall be produced by the appointed individual at any time upon demand.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50331

All hearings provided for in this division shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The commissioner has all the powers granted therein.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50332

Every order, decision, license, or other official act of the commissioner is subject to review, in accordance with law.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50333

(a) The commissioner shall apply the guidance on nontraditional mortgage product risks published on November 14, 2006, by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators, and the Statement on Subprime Mortgage Lending published on July 17, 2007, by the aforementioned entities and the National Association of Consumer Credit Administrators, to licensees.

(b) The commissioner may adopt emergency and final rules to clarify the application of this section as soon as possible.

(c) A licensee shall adopt and adhere to policies and procedures that are reasonably intended to achieve the objectives set forth in the documents described in subdivision (a). A licensed mortgage loan originator shall adhere to policies and procedures developed by his or her employer in accordance with this division and applicable federal law and regulation.

(Amended by Stats. 2009, Ch. 160, Sec. 77. Effective October 11, 2009.)






CHAPTER 6 - Assessments

50400

The commissioner has the authority to levy assessments for the support of this part as provided for in this chapter.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50401

(a) In addition to other fees and reimbursements required to be paid under this division, each residential mortgage lender or servicer licensee shall pay to the commissioner an amount equal to the lesser of: (1) its pro rata share of all costs and expenses (including overhead and the maintenance of a prudent reserve not to exceed 90 days’ costs and expenses) that the commissioner reasonably expects to incur in the current fiscal year in the administration of this division and not otherwise recovered by the commissioner under this division or from the State Corporations Fund, plus a deficit or less a surplus actually incurred during the prior fiscal year; or (2) five thousand dollars ($5,000). The pro rata share shall be the greater of either one thousand dollars ($1,000) or the sum of: (A) a number derived from the ratio of the aggregate principal amount of the mortgage loans secured by residential real property originated by the licensee to all mortgage loans secured by residential real property originated by all licensees under this division, as shown by the annual financial reports to the commissioner, which number is then multiplied by one-half of the costs and expenses estimated by the commissioner for the current fiscal year; plus (B) a number derived from the ratio of the average value of mortgage loans secured by residential real property serviced by a licensee to the average value of all mortgage loans secured by residential real property serviced by all licensees under this division, as shown by the annual financial reports to the commissioner, which number is then multiplied by one-half of the costs and expenses estimated by the commissioner for the current fiscal year. For the purposes of this section, the “principal amount” of a mortgage loan means the initial total amount a borrower is obligated to repay the lender and the “average value” of loans serviced means the sum of the aggregate dollar value of all mortgage loans secured by residential real property serviced by a licensee, calculated as of the last day of each month in the calendar year just ended, divided by 12.

In order for the commissioner to calculate the assessment under this section, each licensee shall file an annual report for the calendar year just ended containing the information required by the commissioner on or before March 1 of the year in which the assessment is to be calculated.

In determining the amount assessed, the commissioner shall consider all appropriations from the State Corporations Fund for the support of this division and all reimbursements provided for under this division.

(b) In no case shall the reimbursement, payment, or other fee authorized by this section exceed the cost, including overhead, reasonably incurred in the administration of this division, and the maintenance of a prudent reserve not to exceed 90 days’ costs and expenses.

(c) On or before the 30th day of September in each year, the commissioner shall notify each licensee by mail of the amount assessed and levied against it and that amount shall be paid within 20 days. If payment is not made within 20 days, the commissioner shall assess and collect a penalty, in addition to the assessment of 1 percent of the assessment for each month or part of a month that the payment is delayed or withheld.

(d) If a licensee fails to pay the assessment on or before the 30th day following the day upon which payment is due, the commissioner may by order summarily suspend or revoke the license issued to the licensee. An order issued under this section is not stayed by the filing of a request for a hearing. If, after an order is made, the request for hearing is filed in writing within 15 days from the date of service of the order and a hearing is not held within 60 days of the filing, the order is deemed rescinded as of its effective date. During a period when its license is revoked or suspended, a licensee shall not conduct business pursuant to this division except as may be permitted by further order of the commissioner. However, the revocation, suspension, or surrender of a license shall not affect the powers of the commissioner as provided in this division.

(Amended by Stats. 2009, Ch. 160, Sec. 78. Effective October 11, 2009.)



50402

Notwithstanding subdivision (a) of Section 50401, if the commissioner determines that the charges and assessments set forth in this division for any year are in excess of the amount necessary, or are insufficient, to meet the expenses of administration of this division for that year, the assessments and charges for the following year shall be adjusted on a pro rata basis in accordance with the percentage of the excess or insufficiency as related to the actual charges and assessments for the year for which the excess or insufficiency occurred, in order to recover the actual costs of administration and provide a prudent reserve of 90 days’ costs and expenses.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)






CHAPTER 7 - Prohibited Practices and Penalties

50500

Any person who willfully violates any provision of this division, or any rule or order under this division, shall, upon conviction, be subject to a fine of not more than ten thousand dollars ($10,000) or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or to both that fine and imprisonment. No person may be imprisoned for the violation of any rule or order unless he or she had knowledge of the rule or order. Conviction under this section shall not preclude the commissioner from exercising the authority provided in Section 50320.

(Amended by Stats. 2011, Ch. 15, Sec. 115. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



50501

(a) Any person who violates a provision of this division, or any rule or order under this division, shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation. This penalty shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

(b) As applied to the penalties for acts in violation of this division, the remedies provided by this section and by other sections of this division are not exclusive, and may be sought and employed in any combination to enforce the provisions of this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50501.5

(a) If, upon inspection, examination, or investigation, the commissioner has cause to believe that a licensee or person is violating or has violated any provision of this division or any rule or order thereunder, the commissioner or his or her designee may issue a citation to that licensee or person in writing, describing with particularity the basis of the citation. Each citation may contain an order to correct the violation or violations identified and provide a reasonable time period or periods by which the violation or violations must be corrected. In addition, each citation may assess an administrative fine not to exceed two thousand five hundred dollars ($2,500) that shall be deposited in the State Corporations Fund. In assessing a fine, the commissioner shall give due consideration to the appropriateness of the amount of the fine with respect to factors including the gravity of the violation, the good faith of the person or licensees cited, and the history of previous violations. A citation issued and a fine assessed pursuant to this section, while constituting punishment for a violation of law, shall be in lieu of other administrative discipline by the commissioner for the offense or offenses cited, and the citation and fine payment thereof by a licensee shall not be reported as disciplinary action taken by the commissioner.

(b) Notwithstanding subdivision (a), nothing in this section shall prevent the commissioner from issuing an order to desist and refrain from engaging in a specific business or activity or activities, or an order to suspend all business operations to a person or licensee who is engaged in or who has engaged in continued or repeated violations of this division. In any of these circumstances, the sanctions authorized under this section shall be separate from, and in addition to, all other administrative, civil, or criminal remedies.

(c) If, within 30 days from the receipt of the citation, the person cited fails to notify the department that the person intends to request a hearing as described in subdivision (d), the citation shall be deemed final.

(d) Any hearing under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) After the exhaustion of the review procedures provided for in this section, the commissioner may apply to the appropriate superior court for a judgment in the amount of the administrative fine and an order compelling the cited person to comply with the order of the commissioner. The application, which shall include a certified copy of the final order of the commissioner, shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(Added by Stats. 2013, Ch. 243, Sec. 5. Effective January 1, 2014.)



50502

It is a violation of this division for any person to make any untrue statement of a material fact in any document filed with the commissioner under this division or rules adopted thereunder, or to omit any material fact which is required to be stated in any document.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50503

(a) It is a violation for any person subject to this law or any director, partner, shareholder controlling an ownership interest of 10 percent or more, trustee, officer, agent, or employee of any such person to do any of the following:

(1) Knowingly or recklessly disburse or cause the disbursal of trust funds, except as permitted by Section 50202, or knowingly or recklessly to direct, participate in, or aid or abet in a material way, any activity that constitutes theft or fraud in connection with any trust fund transaction.

(2) Knowingly or recklessly make or cause to be made any misstatement or omission of a material fact, pertaining to a loan or loan servicing.

(b) Any director, officer, partner, shareholder controlling an ownership interest of 10 percent or more, trustee, or employee of a residential mortgage loan servicer who abstracts or misappropriates money, funds, trust obligations, or property deposited with a licensee, commits a violation of this section. If a violation results in a criminal conviction, the court shall, in addition to any other punishment imposed, order the person to make full restitution. Nothing in this section shall be deemed or construed to repeal, amend, or impair any existing provision of law prescribing a punishment for such an offense.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50504

(a) If an amount other than or in excess of the charges permitted by this division is willfully charged, contracted for, or received, in addition to any other penalties or remedies, the commissioner may order the licensee to refund to all borrowers charged the excess amount, the excess amount and the amount of the charge, both with interest at the rate of 10 percent per annum, calculated from the date the improper charge was imposed.

(b) If interest on the principal amount of a loan in excess of the amount authorized by this division is willfully charged, contracted for, or received, in addition to any other penalties or remedies, the commissioner may order the licensee to refund the excess interest amount to all borrowers charged the excess amount, with interest at the rate of 10 percent per annum, calculated from the date the improper charge was imposed.

(Repealed and added by Stats. 1995, Ch. 564, Sec. 20. Effective January 1, 1996.)



50505

Any person who violates any provision of any of the following federal acts or regulations violates this division:

(a) The federal Real Estate Settlement Procedures Act, as amended (12 U.S.C. Sec. 2601 et seq.).

(b) The federal Truth in Lending Act, as amended (15 U.S.C. Sec. 1601 et seq.).

(c) The federal Home Ownership Equity Protection Act (15 U.S.C. Sec. 1639).

(d) Any regulation promulgated under any of the federal acts in subdivision (a), (b), or (c).

(Amended by Stats. 2009, Ch. 629, Sec. 7. Effective January 1, 2010.)



50506

Any director, officer, partner, trustee, or employee of a licensee, its holding company, or its affiliates who knowingly receives or appropriates any of the licensee’s property, other than in payment of a just demand or with intent to defraud, or who omits to make or causes an omission to be made in the full and true entry thereof in its books and accounts or concurs in omitting to make any material entry thereof, violates this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50507

Any director, officer, partner, trustee, or employee of a licensee, its holding company, or its affiliates who knowingly makes or concurs in making or publishing any false entry in its books or records, any written report, exhibit, or statement of its affairs or pecuniary condition containing any material statement which is false, or having the custody of its books, willfully refuses or neglects to make any proper entry in the books as required by law or to allow the books to be inspected by the commissioner or his or her deputies or investigators, violates this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50508

Any director, officer, partner, trustee, or employee of a licensee, its holding company, or its affiliates who makes a false entry in any book or record of the business, or in connection with any transaction of the business, with intent to deceive any officer, director, or employee thereof, or any agent or examiner, employed or lawfully appointed to examine into its condition or any of its affairs or transactions, or to any public officer who has authority to examine into its affairs or transactions, or who, with like intent, omits to make a new entry of any matter particularly pertaining to the business property condition, or transactions of the entity in any document of the licensee, or who, with like intent, makes unavailable any document of the licensee made, written, or kept, or required to be made, written, or kept by him or her under his or her direction, violates this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50509

Any officer, director, partner, trustee, or employee of any entity who abstracts or misapplies any of the money, funds, or property of a licensee, or misapplies its credit, or abstracts or misapplies money, funds, trust obligations, or property deposited with a licensee, violates this division. If a violation results in a criminal conviction, the court shall, in addition to any other punishment imposed, order the person to make full restitution to the licensee. Nothing in this section shall be deemed or construed to repeal, amend, or impair any existing provision of law prescribing a punishment for such an offense.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50510

Nothing in this chapter shall be construed to authorize a criminal prosecution for a violation of a civil statute incorporated by reference into this division. Civil monetary penalties and fines shall not be imposed under this law for a violation of subdivision (e) or (j) of Section 50204 or Section 50505 if a licensee demonstrates that it has paid a civil monetary penalty or fine for the same act or transaction, as a violation of Section 17200 or 17500 of the Business and Professions Code, Section 2941 of the Civil Code, or provisions of the Real Estate Settlement Procedures Act (12 U.S.C.A. Sec. 2601 et seq.).

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50511

The commissioner may, subject to the requirements of subdivisions (b), (c), and (d) of Section 50318, suspend for a period not to exceed 12 months or bar a person from any position of employment with a licensee if the commissioner finds that the person has willfully used or claimed without authority a designation or certification of special education, practice, or skill that the person has not attained, or willfully held out to the public a confusingly similar designation or certification for the purpose of misleading the public regarding his or her qualifications or experience.

(Added by Stats. 2006, Ch. 201, Sec. 2. Effective January 1, 2007.)



50512

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 30. Effective January 1, 2008.)



50513

(a) The commissioner may do one or more of the following:

(1) Deny, suspend, revoke, condition, or decline to renew a mortgage loan originator license for a violation of this division, or any rules or regulations adopted thereunder.

(2) Deny, suspend, revoke, condition, or decline to renew a mortgage loan originator license if an applicant or licensee fails at any time to meet the requirements of Section 50141 or 50144, or withholds information or makes a material misstatement in an application for a license or license renewal.

(3) Order restitution against a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator for a violation of this division.

(4) Impose fines on a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator pursuant to subdivisions (b), (c), and (d).

(5) Issue orders or directives to mortgage loan originators under this division as follows:

(A) Order or direct a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator to desist and refrain from conducting business, including immediate temporary orders to desist and refrain.

(B) Order or direct a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator to cease any harmful activities or violations of this division, including immediate temporary orders to desist and refrain.

(C) Enter immediate temporary orders to cease business under a license issued pursuant to the authority granted under Section 50002 if the commissioner determines that the license was erroneously granted or the mortgage loan originator is currently in violation of this division.

(D) Order or direct any other affirmative action as the commissioner deems necessary.

(b) The commissioner may impose a civil penalty on a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator, if the commissioner finds, on the record after notice and opportunity for hearing, that the mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator has violated or failed to comply with any requirement of this division or any regulation prescribed by the commissioner under this division or order issued under authority of this division.

(c) The maximum amount of penalty for each act or omission described in subdivision (b) shall be twenty-five thousand dollars ($25,000).

(d) Each violation or failure to comply with any directive or order of the commissioner is a separate and distinct violation or failure.

(Added by Stats. 2009, Ch. 160, Sec. 79. Effective October 11, 2009.)






CHAPTER 8 - Operation of Division

50500

Any person who willfully violates any provision of this division, or any rule or order under this division, shall, upon conviction, be subject to a fine of not more than ten thousand dollars ($10,000) or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or to both that fine and imprisonment. No person may be imprisoned for the violation of any rule or order unless he or she had knowledge of the rule or order. Conviction under this section shall not preclude the commissioner from exercising the authority provided in Section 50320.

(Amended by Stats. 2011, Ch. 15, Sec. 115. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



50501

(a) Any person who violates a provision of this division, or any rule or order under this division, shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation. This penalty shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the commissioner in any court of competent jurisdiction.

(b) As applied to the penalties for acts in violation of this division, the remedies provided by this section and by other sections of this division are not exclusive, and may be sought and employed in any combination to enforce the provisions of this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50501.5

(a) If, upon inspection, examination, or investigation, the commissioner has cause to believe that a licensee or person is violating or has violated any provision of this division or any rule or order thereunder, the commissioner or his or her designee may issue a citation to that licensee or person in writing, describing with particularity the basis of the citation. Each citation may contain an order to correct the violation or violations identified and provide a reasonable time period or periods by which the violation or violations must be corrected. In addition, each citation may assess an administrative fine not to exceed two thousand five hundred dollars ($2,500) that shall be deposited in the State Corporations Fund. In assessing a fine, the commissioner shall give due consideration to the appropriateness of the amount of the fine with respect to factors including the gravity of the violation, the good faith of the person or licensees cited, and the history of previous violations. A citation issued and a fine assessed pursuant to this section, while constituting punishment for a violation of law, shall be in lieu of other administrative discipline by the commissioner for the offense or offenses cited, and the citation and fine payment thereof by a licensee shall not be reported as disciplinary action taken by the commissioner.

(b) Notwithstanding subdivision (a), nothing in this section shall prevent the commissioner from issuing an order to desist and refrain from engaging in a specific business or activity or activities, or an order to suspend all business operations to a person or licensee who is engaged in or who has engaged in continued or repeated violations of this division. In any of these circumstances, the sanctions authorized under this section shall be separate from, and in addition to, all other administrative, civil, or criminal remedies.

(c) If, within 30 days from the receipt of the citation, the person cited fails to notify the department that the person intends to request a hearing as described in subdivision (d), the citation shall be deemed final.

(d) Any hearing under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) After the exhaustion of the review procedures provided for in this section, the commissioner may apply to the appropriate superior court for a judgment in the amount of the administrative fine and an order compelling the cited person to comply with the order of the commissioner. The application, which shall include a certified copy of the final order of the commissioner, shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(Added by Stats. 2013, Ch. 243, Sec. 5. Effective January 1, 2014.)



50502

It is a violation of this division for any person to make any untrue statement of a material fact in any document filed with the commissioner under this division or rules adopted thereunder, or to omit any material fact which is required to be stated in any document.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50503

(a) It is a violation for any person subject to this law or any director, partner, shareholder controlling an ownership interest of 10 percent or more, trustee, officer, agent, or employee of any such person to do any of the following:

(1) Knowingly or recklessly disburse or cause the disbursal of trust funds, except as permitted by Section 50202, or knowingly or recklessly to direct, participate in, or aid or abet in a material way, any activity that constitutes theft or fraud in connection with any trust fund transaction.

(2) Knowingly or recklessly make or cause to be made any misstatement or omission of a material fact, pertaining to a loan or loan servicing.

(b) Any director, officer, partner, shareholder controlling an ownership interest of 10 percent or more, trustee, or employee of a residential mortgage loan servicer who abstracts or misappropriates money, funds, trust obligations, or property deposited with a licensee, commits a violation of this section. If a violation results in a criminal conviction, the court shall, in addition to any other punishment imposed, order the person to make full restitution. Nothing in this section shall be deemed or construed to repeal, amend, or impair any existing provision of law prescribing a punishment for such an offense.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50504

(a) If an amount other than or in excess of the charges permitted by this division is willfully charged, contracted for, or received, in addition to any other penalties or remedies, the commissioner may order the licensee to refund to all borrowers charged the excess amount, the excess amount and the amount of the charge, both with interest at the rate of 10 percent per annum, calculated from the date the improper charge was imposed.

(b) If interest on the principal amount of a loan in excess of the amount authorized by this division is willfully charged, contracted for, or received, in addition to any other penalties or remedies, the commissioner may order the licensee to refund the excess interest amount to all borrowers charged the excess amount, with interest at the rate of 10 percent per annum, calculated from the date the improper charge was imposed.

(Repealed and added by Stats. 1995, Ch. 564, Sec. 20. Effective January 1, 1996.)



50505

Any person who violates any provision of any of the following federal acts or regulations violates this division:

(a) The federal Real Estate Settlement Procedures Act, as amended (12 U.S.C. Sec. 2601 et seq.).

(b) The federal Truth in Lending Act, as amended (15 U.S.C. Sec. 1601 et seq.).

(c) The federal Home Ownership Equity Protection Act (15 U.S.C. Sec. 1639).

(d) Any regulation promulgated under any of the federal acts in subdivision (a), (b), or (c).

(Amended by Stats. 2009, Ch. 629, Sec. 7. Effective January 1, 2010.)



50506

Any director, officer, partner, trustee, or employee of a licensee, its holding company, or its affiliates who knowingly receives or appropriates any of the licensee’s property, other than in payment of a just demand or with intent to defraud, or who omits to make or causes an omission to be made in the full and true entry thereof in its books and accounts or concurs in omitting to make any material entry thereof, violates this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50507

Any director, officer, partner, trustee, or employee of a licensee, its holding company, or its affiliates who knowingly makes or concurs in making or publishing any false entry in its books or records, any written report, exhibit, or statement of its affairs or pecuniary condition containing any material statement which is false, or having the custody of its books, willfully refuses or neglects to make any proper entry in the books as required by law or to allow the books to be inspected by the commissioner or his or her deputies or investigators, violates this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50508

Any director, officer, partner, trustee, or employee of a licensee, its holding company, or its affiliates who makes a false entry in any book or record of the business, or in connection with any transaction of the business, with intent to deceive any officer, director, or employee thereof, or any agent or examiner, employed or lawfully appointed to examine into its condition or any of its affairs or transactions, or to any public officer who has authority to examine into its affairs or transactions, or who, with like intent, omits to make a new entry of any matter particularly pertaining to the business property condition, or transactions of the entity in any document of the licensee, or who, with like intent, makes unavailable any document of the licensee made, written, or kept, or required to be made, written, or kept by him or her under his or her direction, violates this division.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50509

Any officer, director, partner, trustee, or employee of any entity who abstracts or misapplies any of the money, funds, or property of a licensee, or misapplies its credit, or abstracts or misapplies money, funds, trust obligations, or property deposited with a licensee, violates this division. If a violation results in a criminal conviction, the court shall, in addition to any other punishment imposed, order the person to make full restitution to the licensee. Nothing in this section shall be deemed or construed to repeal, amend, or impair any existing provision of law prescribing a punishment for such an offense.

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50510

Nothing in this chapter shall be construed to authorize a criminal prosecution for a violation of a civil statute incorporated by reference into this division. Civil monetary penalties and fines shall not be imposed under this law for a violation of subdivision (e) or (j) of Section 50204 or Section 50505 if a licensee demonstrates that it has paid a civil monetary penalty or fine for the same act or transaction, as a violation of Section 17200 or 17500 of the Business and Professions Code, Section 2941 of the Civil Code, or provisions of the Real Estate Settlement Procedures Act (12 U.S.C.A. Sec. 2601 et seq.).

(Added by Stats. 1994, Ch. 994, Sec. 7. Effective January 1, 1995. Section operative January 1, 1996, pursuant to Section 50601 (later repealed).)



50511

The commissioner may, subject to the requirements of subdivisions (b), (c), and (d) of Section 50318, suspend for a period not to exceed 12 months or bar a person from any position of employment with a licensee if the commissioner finds that the person has willfully used or claimed without authority a designation or certification of special education, practice, or skill that the person has not attained, or willfully held out to the public a confusingly similar designation or certification for the purpose of misleading the public regarding his or her qualifications or experience.

(Added by Stats. 2006, Ch. 201, Sec. 2. Effective January 1, 2007.)



50512

(a) It is unlawful for any person to knowingly alter, destroy, mutilate, conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(b) It is unlawful for any person to knowingly make an untrue statement to the commissioner during the course of licensing, investigation, or examination, with the intent to impede, obstruct, or influence the administration or enforcement of any provision of this division.

(Added by Stats. 2007, Ch. 101, Sec. 30. Effective January 1, 2008.)



50513

(a) The commissioner may do one or more of the following:

(1) Deny, suspend, revoke, condition, or decline to renew a mortgage loan originator license for a violation of this division, or any rules or regulations adopted thereunder.

(2) Deny, suspend, revoke, condition, or decline to renew a mortgage loan originator license if an applicant or licensee fails at any time to meet the requirements of Section 50141 or 50144, or withholds information or makes a material misstatement in an application for a license or license renewal.

(3) Order restitution against a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator for a violation of this division.

(4) Impose fines on a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator pursuant to subdivisions (b), (c), and (d).

(5) Issue orders or directives to mortgage loan originators under this division as follows:

(A) Order or direct a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator to desist and refrain from conducting business, including immediate temporary orders to desist and refrain.

(B) Order or direct a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator to cease any harmful activities or violations of this division, including immediate temporary orders to desist and refrain.

(C) Enter immediate temporary orders to cease business under a license issued pursuant to the authority granted under Section 50002 if the commissioner determines that the license was erroneously granted or the mortgage loan originator is currently in violation of this division.

(D) Order or direct any other affirmative action as the commissioner deems necessary.

(b) The commissioner may impose a civil penalty on a mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator, if the commissioner finds, on the record after notice and opportunity for hearing, that the mortgage loan originator or any residential mortgage lender or servicer licensee employing a mortgage loan originator has violated or failed to comply with any requirement of this division or any regulation prescribed by the commissioner under this division or order issued under authority of this division.

(c) The maximum amount of penalty for each act or omission described in subdivision (b) shall be twenty-five thousand dollars ($25,000).

(d) Each violation or failure to comply with any directive or order of the commissioner is a separate and distinct violation or failure.

(Added by Stats. 2009, Ch. 160, Sec. 79. Effective October 11, 2009.)






CHAPTER 9 - Brokerage Services for Borrowers

50700

(a) A residential mortgage lender, or a person or employee acting under the authority of a residential mortgage lender’s license, including a mortgage loan originator, shall not provide brokerage services to a borrower, except as provided in subdivision (c).

(b) “Brokerage services” means either of the following:

(1) Obtaining or attempting to obtain, on behalf of a borrower, a residential mortgage loan, as defined in subdivision (p) of Section 50003, secured by residential real estate, as defined in subdivision (v) of Section 50003, made with the funds of another institutional lender, as defined in paragraphs (1), (2), and (4) of subdivision (k) of Section 50003, and closed in the name of that lender, for a fee paid by the borrower or the institutional lender.

(2) Obtaining or attempting to obtain, on behalf of a borrower, a residential mortgage loan, as defined in subdivision (p) of Section 50003, secured by residential real estate, as defined in subdivision (v) of Section 50003, made with the funds of another institutional lender, as defined in paragraphs (1), (2), and (4) of subdivision (k) of Section 50003, but closed in the name of the licensee, for a fee paid by the borrower or the institutional lender.

(c) A residential mortgage lender or a mortgage loan originator employed by a residential mortgage lender may provide brokerage services under the authority of the lender’s license, if the lender first enters into a written brokerage agreement with the borrower that satisfies the requirements of Section 50701.

(d) This chapter does not authorize a residential mortgage lender licensee to do any of the following:

(1) Provide brokerage services through independent contractors.

(2) Provide brokerage services through an employee not licensed as a mortgage loan originator.

(3) Obtain or attempt to obtain for a borrower a residential mortgage loan that is a “high cost mortgage,” referred to in Section 152(aa)(1) of the federal Home Ownership and Equity Protection Act of 1994, as amended (15 U.S.C. Sec. 1602(aa)).

(4) Hold itself out to borrowers, through advertising, as a mortgage broker, rather than a residential mortgage lender. However, a licensee shall disclose its status as a broker or agent when that disclosure is required by law.

(5) Perform activity subject to Section 10131 of the Business and Professions Code, except activities authorized by this division.

(e) A mortgage loan originator may only provide brokerage services as an employee of a licensed residential mortgage lender.

(Amended by Stats. 2010, Ch. 287, Sec. 14. Effective January 1, 2011.)



50701

(a) As soon as practical after a borrower requests that the residential mortgage lender licensee arrange a loan to be made by another institutional lender, and before the licensee performs brokerage services for the borrower, the licensee and borrower shall enter into a written loan brokerage agreement that satisfies the requirements of this section.

(b) Both the licensee’s authorized representative, who shall be a licensed mortgage loan originator, and the borrower shall sign and date the loan brokerage agreement, and the licensee shall deliver a copy of the fully executed loan brokerage agreement to the borrower either upon execution, if the documents are signed in the licensee’s office, or within three business days after execution.

(c) The loan brokerage agreement shall include the mortgage loan originator’s unique identifier.

(d) The loan brokerage agreement shall contain an explicit statement that (1) the licensee is acting as the agent of the borrower in providing brokerage services to the borrower, and (2) when acting as agent for the borrower, it owes to that borrower a fiduciary duty of utmost care, honesty, and loyalty in the transaction, including the duty of full disclosure of all material facts. If the licensee is authorized to act as an agent for any other person, the brokerage agreement shall contain a statement of that fact and identification of that person.

(e) The loan brokerage agreement shall contain a detailed description of the services the licensee agrees to perform for the borrower, and a good faith estimate of any fees the licensee will receive for those services, whether paid by the borrower, the institutional lender, or both.

(f) The loan brokerage agreement shall carry a clear and conspicuous statement of the conditions under which the borrower is obligated to pay the licensee for brokerage services rendered under the agreement.

(g) The loan brokerage agreement shall provide that, if the licensee makes a materially false or misleading statement or omission in the inducement or implementation of the agreement, the borrower may, in addition to any other legal rights or remedies, upon written notice, do any of the following:

(1) Rescind the brokerage agreement.

(2) Recover fees paid by the borrower to the licensee for brokerage services rendered by the licensee pursuant to the agreement.

(3) Recover actual costs, including attorney’s fees, for enforcing the borrower’s rights under the loan brokerage agreement.

(h) If the loan brokerage agreement fails to set forth the rights in subdivision (g), these rights shall be implied by operation of law.

(i) The loan brokerage agreement shall be the only agreement between the borrower and the licensee with respect to a single loan.

(j) A licensee whose services to a borrower are limited to providing brokerage services may not require a borrower to pay fees or charges before the residential mortgage loan closing, other than either of the following:

(1) Actual charges to be incurred by the licensee on behalf of the borrower for services from third parties necessary to process the application, such as credit reports, appraisals, inspections, flood certification, and tax service, and, in transactions where those services are provided by the licensee, a charge not to exceed the fee customarily charged for the same or comparable service in the community in which the service was rendered.

(2) An application fee.

A licensee may not accept a fee under Section 50203(a)(1) or (2) and subsequently require a borrower to pay additional fees or charges under this paragraph for the borrower’s loan transaction.

(k) Any loan brokerage agreement that provides for the collection of an application fee shall be approved as to form by the commissioner before its use by a licensee, if the agreement meets the following requirements:

(1) The agreement specifies the services to be rendered for the application fee.

(2) The agreement sets forth the amount of the application fee and the date the fee becomes due and payable.

(3) The agreement does not contain a provision that purports to except or relieve the licensee from the responsibility to fulfill verbal commitments and representations made by employees or agents of the licensee when contracting for the application fee, or guarantee that a loan will be obtained.

(4) The agreement sets forth a definite date for full performance of the services promised in exchange for the application fee.

(Amended by Stats. 2009, Ch. 160, Sec. 83. Effective October 11, 2009.)



50702

(a) The annual report required by Section 50401(a) shall include both of the following:

(1) The number and the aggregate principal amount of closed residential mortgage loans secured by residential real estate in which the licensee provides brokerage services, as defined in this chapter.

(2) The number and aggregate principal amount of residential mortgage loans made by the licensee under this division.

(b) The sum total of the aggregate principal loan amounts reported in paragraphs (1) and (2) of subdivision (a) shall be deemed the aggregate principal amount of mortgage loans secured by residential real property originated by the licensee, for purposes of determining a licensee’s annual assessment under subdivision (a) of Section 50401.

(c) The commissioner shall provide copies of the annual reports required by subdivision (a) of Section 50401 to the Bureau of Real Estate upon request of the Real Estate Commissioner.

(Amended by Stats. 2013, Ch. 352, Sec. 93. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50703

Notwithstanding Section 10248.3 of the Business and Professions Code, the provisions of Article 7 (commencing with Section 10240) of Chapter 3 of Part 1 of Division 4 of the Business and Professions Code shall apply to a residential mortgage loan arranged by a licensee pursuant to this chapter, unless that loan exceeds the principal loan amount specified for a bona fide loan secured directly or collaterally by a first trust deed or a bona fide loan secured directly or collaterally by a lien junior thereto, specified in Section 10245 of the Business and Professions Code.

(Added by Stats. 1996, Ch. 19, Sec. 1. Effective March 20, 1996.)



50706

(a) Except as provided in subdivision (b), the commissioner has primary regulatory jurisdiction over all transactions in which a licensed residential mortgage lender provides brokerage services, whether the brokerage services are provided under the authority of this chapter or under the Real Estate Law.

(b) If the commissioner has reason to believe that a residential mortgage lender or one of its employees has violated the Real Estate Law while providing brokerage services under a real estate broker’s license, the commissioner shall refer the matter to the Real Estate Commissioner, who may conduct an investigation to determine if a violation of the Real Estate Law has occurred. If the Real Estate Commissioner believes a violation has occurred, the Real Estate Commissioner may commence an enforcement action under the Real Estate Law.

(Added by Stats. 1996, Ch. 19, Sec. 1. Effective March 20, 1996.)









DIVISION 20.5 - EXCHANGE FACILITATORS

51000

As used in this division, the following terms shall have the following meanings:

(a) “Client” means the taxpayer with whom the exchange facilitator enters into an agreement described in subparagraph (A) of paragraph (1) of subdivision (b).

(b) (1) “Exchange facilitator” means a person that does any of the following:

(A) Facilitates, for a fee, as defined in subdivision (c), an exchange of like-kind property by entering into an agreement with a taxpayer by which the exchange facilitator acquires from the taxpayer the contractual rights to sell the taxpayer’s relinquished property located in this state and transfers a replacement property to the taxpayer as a qualified intermediary as that term is defined under Treasury Regulation Section 1.1031(k)-1(g)(4), or enters into an agreement with the taxpayer to take title to a property in this state as an exchange accommodation titleholder (EAT) as that term is defined in Internal Revenue Service Revenue Procedure 2000–37, or enters into an agreement with a taxpayer to act as a qualified trustee or qualified escrow holder as those terms are defined under Treasury Regulation Section 1.1031(k)-1(g)(3), except as provided in paragraph (2).

(B) Maintains an office in this state for the purpose of soliciting business as an exchange facilitator.

(C) Holds himself, herself, or itself out as an exchange facilitator by advertising any of the services listed in paragraph (A) or soliciting clients in printed publications, direct mail, television or radio advertisements, telephone calls, facsimile transmissions, or other electronic communications directed to the general public in this state for purposes of providing any of those services.

(2) “Exchange facilitator” does not include any of the following:

(A) A taxpayer or a disqualified person, as that term is defined under Treasury Regulation Section 1.1031(k)-1(k), seeking to qualify for the nonrecognition provisions of Section 1031 of the Internal Revenue Code of 1986, as amended.

(B) A financial institution that is acting as a depository for exchange funds or that is acting solely as a qualified escrow holder or qualified trustee, as those terms are defined under Treasury Regulation Section 1.1031(k)-1(g)(3), and that is not facilitating exchanges.

(C) A title insurance company, underwritten title company, or escrow company that is acting solely as a qualified escrow holder or qualified trustee, as those terms are defined under Treasury Regulation Section 1.1031(k)-1(g)(3), and that is not facilitating exchanges.

(D) A person that advertises for and teaches seminars or classes, or otherwise makes a presentation, to attorneys, accountants, real estate professionals, tax professionals, or other professionals, when the primary purpose is to teach the professionals about tax-deferred exchanges or to train them to act as exchange facilitators.

(E) A qualified intermediary, as that term is defined under Treasury Regulation 1.1031(k)-1(g)(4), who holds exchange funds from the disposition of relinquished property located outside this state.

(F) An entity in which an exchange accommodation titleholder (EAT) has a 100 percent interest and which is used by the EAT to take title to property in this state.

(c) “Fee” means compensation of any nature, direct or indirect, monetary or in-kind, that is received by a person or related person as defined in Section 267(b) or 707(b) of the Internal Revenue Code for any services relating to or incidental to the exchange of like-kind property.

(d) “Financial institution” means a bank, credit union, savings and loan association, savings bank, or trust company chartered under the laws of this state or the United States whose accounts are insured by the full faith and credit of the United States, the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or other similar or successor programs.

(e) A person is “affiliated” with another specified person if the person directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with the other specified person.

(f) “Person” means an individual, a corporation, a partnership, a limited liability company, a joint venture, an association, a joint stock company, a trust, or any other form of a legal entity, and includes the agents and employees of that person.

(g) “Prudent investor standard” means the prudent investor rule described in Article 2.5 (commencing with Section 16045) of Chapter 1 of Part 4 of Division 9 of the Probate Code.

(Added by Stats. 2008, Ch. 708, Sec. 2. Effective January 1, 2009.)



51001

(a) A person who engages in business as an exchange facilitator shall notify all existing exchange clients whose relinquished property is located in this state, or whose replacement property held under a qualified exchange accommodation agreement is located in this state, of any change in control of the exchange facilitator. That notification shall be provided within 10 business days of the effective date of the change in control by hand delivery, facsimile, electronic mail, overnight mail, or first-class mail, and shall be posted on the exchange facilitator’s Internet Web site for at least 90 days following the change in control. The notification shall set forth the name, address, and other contact information of the transferees.

(b) For purposes of this section, “change in control” means any transfer of more than 50 percent of the assets or ownership interests, directly or indirectly, of the exchange facilitator.

(Added by Stats. 2008, Ch. 708, Sec. 2. Effective January 1, 2009.)



51003

(a) A person who engages in business as an exchange facilitator shall at all times comply with one or more of the following:

(1) Maintain a fidelity bond or bonds in an amount not less than one million dollars ($1,000,000), executed by an insurer authorized to do business in this state or an eligible surplus line insurer pursuant to Section 1765.1 of the Insurance Code.

(2) Deposit an amount of cash or securities or irrevocable letters of credit in an amount not less than one million dollars ($1,000,000) in an interest-bearing deposit account or a money market account with the financial institution of the person’s choice. Interest on that amount shall accrue to the exchange facilitator.

(3) Deposit all exchange funds in a qualified escrow account or qualified trust, as those terms are defined under Treasury Regulation 1.1031(k)-1(g)(3), with a financial institution and provide that any withdrawals from that escrow account or trust require that person’s and the client’s written authorization.

(b) A person who engages in business as an exchange facilitator may maintain a bond or bonds or deposit an amount of cash or securities or irrevocable letters of credit in excess of the minimum required amounts.

(c) If the person engaging in business as an exchange facilitator is listed as a named insured on one or more fidelity bonds that total at least one million dollars ($1,000,000), the requirements of this section shall be deemed satisfied.

(Amended by Stats. 2011, Ch. 83, Sec. 2. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



51005

Any person claiming to have sustained damage by reason of the failure of a person engaging in business as an exchange facilitator to comply with this division may file a claim on the bonds, deposits, or letters of credit described in Section 51003 to recover the damages subject to the terms and conditions of the bonds, deposits, or letters of credit. The amounts of the bonds, deposits, or letters of credit shall be reduced to the extent of any payment made.

(Amended by Stats. 2009, Ch. 568, Sec. 5. Effective January 1, 2010.)



51007

(a) A person who engages in business as an exchange facilitator shall at all times comply with either of the following:

(1) Maintain a policy of errors and omissions insurance in an amount not less than two hundred fifty thousand dollars ($250,000), executed by an insurer authorized to do business in this state or an eligible surplus line insurer pursuant to Section 1765.1 of the Insurance Code.

(2) Deposit an amount of cash or securities or irrevocable letters of credit in an amount not less than two hundred fifty thousand dollars ($250,000) in an interest-bearing deposit account or a money market account with the financial institution of the person’s choice. Interest on that amount shall accrue to the exchange facilitator.

(b) A person who engages in business as an exchange facilitator may maintain insurance or deposit an amount of cash or securities or irrevocable letters of credit in excess of the minimum required amounts.

(c) If the person engaging in business as an exchange facilitator is listed as a named insured on an errors and omissions policy of at least two hundred fifty thousand dollars ($250,000), the requirements of this section shall be deemed satisfied.

(Amended by Stats. 2011, Ch. 83, Sec. 3. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



51009

(a) A person who engages in business as an exchange facilitator shall have the responsibility to act as a custodian for all exchange funds, including, but not limited to, money, property, other consideration, or instruments received by the person from, or on behalf of, a client, except funds received as the person’s compensation. A person who engages in business as an exchange facilitator shall invest those exchange funds in investments that meet a prudent investor standard and that satisfy the investment goals of liquidity and preservation of principal. For purposes of this section, a prudent investor standard is violated if any of the following occurs:

(1) Exchange funds are knowingly commingled by the exchange facilitator with the operating accounts of the exchange facilitator.

(2) Exchange funds are loaned or otherwise transferred to any person or entity, other than a financial institution, that is affiliated with or related to the exchange facilitator. This paragraph does not apply to the transfer of funds from an exchange facilitator to an exchange accommodation titleholder in accordance with an exchange contract.

(3) Exchange funds are invested in a manner that does not provide sufficient liquidity to meet the exchange facilitator’s contractual obligations to its clients and does not preserve the principal of the exchange funds.

(b) Exchange funds shall not be subject to execution or attachment on any claim against the exchange facilitator. An exchange facilitator shall not knowingly keep, or cause to be kept, any money in any bank, credit union, or other financial institution under a name designating the money as belonging to the client of any exchange facilitator, unless that money belongs to that client and was actually entrusted to the exchange facilitator by that client.

(Added by Stats. 2008, Ch. 708, Sec. 2. Effective January 1, 2009.)



51011

A person engaged in business as an exchange facilitator shall not do any of the following:

(a) Make any material misrepresentations concerning any like-kind exchange transaction that are intended to mislead.

(b) Pursue a continued or flagrant course of misrepresentation, or make false statements through advertising or otherwise.

(c) Fail, within a reasonable time, to account for any moneys or property belonging to others that may be in the possession of, or under control of, the person.

(d) Engage in any conduct constituting fraudulent or dishonest dealings.

(e) Commit any crime involving fraud, misrepresentation, deceit, embezzlement, misappropriation of funds, robbery, or theft.

(f) Materially fail to fulfill its contractual duties to a client to deliver property or funds to the client, unless that failure is due to circumstances beyond the control of the person engaging in business as an exchange facilitator.

(Added by Stats. 2008, Ch. 708, Sec. 2. Effective January 1, 2009.)



51013

A person who violates this division is subject to civil suit in a court of competent jurisdiction.

(Added by Stats. 2008, Ch. 708, Sec. 2. Effective January 1, 2009.)






DIVISION 22 - CALIFORNIA FINANCIAL LITERACY FUND

70000

For purposes of this division, “fund” means the California Financial Literacy Fund.

(Added by Stats. 2011, Ch. 612, Sec. 1. Effective January 1, 2012.)



70001

(a) The California Financial Literacy Fund is hereby established in the State Treasury. The fund shall be administered by the Controller.

(b) The purpose of the fund is to enable partnerships with the financial services community and governmental and nongovernmental stakeholders to improve Californians’ financial literacy.

(c) Funds not appropriated within 18 months of being contributed to the fund shall be returned in full to the contributor.

(Added by Stats. 2011, Ch. 612, Sec. 1. Effective January 1, 2012.)



70002

The Controller may accept private donations and deposit those donations into the fund, which shall be made available upon appropriation in the annual Budget Act. Donations shall not be used to promote or market the financial products of any contributor.

(Added by Stats. 2011, Ch. 612, Sec. 1. Effective January 1, 2012.)



70003

The Controller may convene a financial literacy advisory committee to provide additional oversight of the fund and develop strategies to improve financial literacy. If convened, the committee shall comply with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2011, Ch. 612, Sec. 1. Effective January 1, 2012.)



70004

Beginning in 2013, the Controller shall provide to the respective chairpersons of the Assembly Committee on Banking and Finance and the Senate Committee on Banking and Financial Institutions a brief annual summary on the use of the funds, when appropriated. This summary shall be submitted no later than August 30 of each year.

(Added by Stats. 2011, Ch. 612, Sec. 1. Effective January 1, 2012.)









Fish and Game Code - FGC

DIVISION 0.5 - GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1 - General Definitions

1

This code shall be known as the Fish and Game Code.

(Enacted by Stats. 1957, Ch. 456.)



2

Unless the provisions or the context otherwise requires, the definitions in this chapter govern the construction of this code and all regulations adopted under this code.

(Amended by Stats. 1998, Ch. 1052, Sec. 3. Effective January 1, 1999.)



3

The provisions of this code, insofar as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations thereof, and not as new enactments. This code shall not impair any privilege granted or right acquired under any of the laws of this State prior to the date it takes effect.

(Enacted by Stats. 1957, Ch. 456.)



4

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1957, Ch. 456.)



5

Whenever reference is made to any portion of this code or of any other law of this State, the reference applies to all amendments and additions heretofore or hereafter made.

(Enacted by Stats. 1957, Ch. 456.)



6

Whenever a power is granted to, or duty is imposed upon, a public officer, the power may be exercised or the duty may be performed by a deputy of the officer or by a person authorized, pursuant to law, by the officer, unless this code expressly provides otherwise.

(Enacted by Stats. 1957, Ch. 456.)



7

Whenever any statement or report is required to be made, it shall be made in the English language.

(Enacted by Stats. 1957, Ch. 456.)



8

The present tense includes the past and future tenses, and the future, the present.

(Enacted by Stats. 1957, Ch. 456.)



9

The masculine gender includes the feminine and the neuter.

(Enacted by Stats. 1957, Ch. 456.)



10

The singular number includes the plural, and the plural, the singular.

(Enacted by Stats. 1957, Ch. 456.)



11

Whenever in this code the doing of an act between certain dates or from one date to another is allowed or prohibited, the period of time thereby indicated includes both dates specified. The first date specified designates the first day of the period, and the second day specified designates the last day of the period. No period of time specified in this code exceeds one year unless otherwise expressly provided.

(Enacted by Stats. 1957, Ch. 456.)



12

Wherever the term “Fish Commission Fund” or “Game Preservation Fund” appears in any law, it means “Fish and Game Preservation Fund.”

(Enacted by Stats. 1957, Ch. 456.)



13

Unless otherwise specified by statute, any notice or other written communication required to be sent to any person by this code or regulations adopted pursuant thereto, is sufficient notice if sent by first-class mail to the last address furnished to the department by that person.

(Amended by Stats. 1994, Ch. 935, Sec. 1. Effective January 1, 1995.)



13.5

“Adaptive management,” unless otherwise specified in this code, means management that improves the management of biological resources over time by using new information gathered through monitoring, evaluation, and other credible sources as they become available, and adjusts management strategies and practices to assist in meeting conservation and management goals. Under adaptive management, program actions are viewed as tools for learning to inform future actions.

(Added by Stats. 2012, Ch. 559, Sec. 3. Effective January 1, 2013.)



14

“Anadromous fish” means fish which spawn in fresh water and spend a portion of their lives in the ocean.

(Added by Stats. 1982, Ch. 1486, Sec. 1.5.)



15

“Angling” means the taking of, or attempting to take, fish by hook and line with the line held in the hand, or by hook and line with the line attached to a pole or rod which is closely attended or held in the hand in such a manner that the fish voluntarily takes the bait or lure in its mouth.

(Amended by Stats. 1989, Ch. 318, Sec. 1.)



16

“Affix” means physically attached to or imprinting an electronic validation to a license document.

(Added by Stats. 2001, Ch. 112, Sec. 1. Effective January 1, 2002.)



17

“Aquaculture” means that form of agriculture devoted to the propagation, cultivation, maintenance, and harvesting of aquatic plants and animals in marine, brackish, and fresh water. “Aquaculture” does not include species of ornamental marine or freshwater plants and animals not utilized for human consumption or bait purposes that are maintained in closed systems for personal, pet industry, or hobby purposes, however, these species continue to be regulated under Chapter 2 (commencing with Section 2116) of Division 3.

(Amended by Stats. 1983, Ch. 131, Sec. 1. Effective June 27, 1983.)



18

“Bag limit” means the maximum limit, in number or amount, of birds, mammals, fish, reptiles, or amphibians that may lawfully be taken by any one person during a specified period of time.

(Amended by Stats. 2007, Ch. 285, Sec. 1. Effective January 1, 2008.)



19

“Possession limit” means the maximum, in number or amount, of birds, mammals, fish, reptiles, or amphibians that may be lawfully possessed by one person.

(Added by Stats. 2007, Ch. 285, Sec. 2. Effective January 1, 2008.)



22

“Bird” means any wild bird or any part thereof.

(Amended by Stats. 1977, Ch. 1208.)



24

“Buy” includes an offer to buy, purchase, barter, exchange, or trade.

(Amended by Stats. 1985, Ch. 1403, Sec. 1.)



27

“Chumming” means the placing in the water of fish, parts of fish, or other material upon which fish feed, for the purpose of attracting fish to a particular area in order that they may be taken.

(Enacted by Stats. 1957, Ch. 456.)



29

“Closed season” means that period of time during which the taking of birds, mammals, fish, or amphibia is prohibited.

(Enacted by Stats. 1957, Ch. 456.)



30

“Commission” means the Fish and Game Commission, and “commissioner” means a member of the Fish and Game Commission.

(Enacted by Stats. 1957, Ch. 456.)



32

“County” includes city and county.

(Enacted by Stats. 1957, Ch. 456.)



33

“Credible science” means the best available scientific information that is not overly prescriptive due to the dynamic nature of science, and includes the evaluation principles of relevance, inclusiveness, objectivity, transparency, timeliness, verification, validation, and peer review of information as appropriate. Credible science also recognizes the need for adaptive management, as defined in Section 13.5, as scientific knowledge evolves.

(Added by Stats. 2012, Ch. 559, Sec. 4. Effective January 1, 2013.)



35

“Day” means calendar day, and “week” means calendar week.

(Enacted by Stats. 1957, Ch. 456.)



37

“Department” means the Department of Fish and Wildlife.

(Amended by Stats. 2012, Ch. 559, Sec. 5. Effective January 1, 2013.)



39

“Director” means the Director of Fish and Wildlife.

(Amended by Stats. 2012, Ch. 559, Sec. 6. Effective January 1, 2013.)



41

“District” means fish and game district.

(Enacted by Stats. 1957, Ch. 456.)



43

“Ecosystem-based management” means an environmental management approach relying on credible science, as defined in Section 33, that recognizes the full array of interactions within an ecosystem, including humans, rather than considering single issues, species, or ecosystem services in isolation.

(Added by Stats. 2012, Ch. 559, Sec. 7. Effective January 1, 2013.)



45

“Fish” means wild fish, mollusks, crustaceans, invertebrates, or amphibians, including any part, spawn, or ova thereof.

(Amended by Stats. 1969, Ch. 689.)



46

“Guide boat” means a boat or vessel under 25 feet in length, which is used by a guide, who is licensed under Chapter 5 (commencing with Section 2535) of Division 3, in inland waters for any of the following purposes:

(1) For the business of packing or guiding.

(2) For compensation, to assist another person in taking or attempting to take any fish or amphibian.

(3) For compensation, to assist another person in locating any bird or mammal.

(Added by Stats. 1987, Ch. 200, Sec. 1. Effective July 23, 1987.)



48

“Hook” or “fishhook” means an implement to catch or hold fish or amphibia. “Single hook” means any hook with one point and with or without a barb; “double hook” means any hook with two points and with or without barbs; “treble or triple hook” means any hook with three points and with or without barbs. “Snag” or “gaff” hooks are hooks with or without handles used to take fish in such manner that the fish does not take the hook voluntarily in its mouth.

(Enacted by Stats. 1957, Ch. 456.)



51

“Kelp” means kelp or other marine aquatic plants and the seeds thereof.

(Enacted by Stats. 1957, Ch. 456.)



54

“Mammal” means any wild or feral mammal or any part thereof, but not any wild, feral, or undomesticated burro.

(Amended by Stats. 1977, Ch. 1208.)



54.5

“Marine finfish aquaculture” means the propagation, cultivation, or maintenance of finfish species in the waters of the Pacific Ocean that are regulated by this state.

(Added by Stats. 2006, Ch. 36, Sec. 2. Effective January 1, 2007.)



55

“Mile” means either a statute mile (5,280 feet) or a nautical mile (6,077 feet) depending on the application. Statute miles shall be the unit of measurement for all land masses, rivers, streams, creeks, and inland bodies of water. Nautical miles shall be the unit of measurement for all marine waters.

(Added by Stats. 1992, Ch. 1370, Sec. 1. Effective October 27, 1992.)



56

“Net” means any gear made of any kind of twine, thread, string, rope, wire, wood, or other materials used for the gilling, entangling, trapping, or impounding of fish.

(Enacted by Stats. 1957, Ch. 456.)



57

“Nonresident” means any person who has not resided continuously in the State of California for six months immediately prior to the date of his application for a license or permit.

(Amended by Stats. 1959, Ch. 270.)



60

“Oath” includes affirmation.

(Enacted by Stats. 1957, Ch. 456.)



61

“Ocean ranching” means aquaculture where juvenile anadromous fish are reared and released into state waters to grow and return to an aquaculture facility to be harvested commercially.

(Added by Stats. 1982, Ch. 1486, Sec. 3.)



62

“Open season” means that period of time during which the taking of birds, mammals, fish, reptiles, or amphibians is allowed as prescribed in this code and regulations adopted by the commission. If used to define the period of time during which take is allowed “season” means “open season.”

(Amended by Stats. 2007, Ch. 285, Sec. 3. Effective January 1, 2008.)



64

“Order,” “rule,” and “regulation” are used interchangeably and each includes the others.

(Enacted by Stats. 1957, Ch. 456.)



67

“Person” means any natural person or any partnership, corporation, limited liability company, trust, or other type of association.

(Amended by Stats. 1994, Ch. 1010, Sec. 121. Effective January 1, 1995.)



68

“Purchase” means “buy” as defined in Section 24.

(Added by Stats. 1985, Ch. 1403, Sec. 2.)



70

“Resident” means any person who has resided continuously in the State of California for six months or more immediately prior to the date of his application for a license or permit, any person on active military duty with the Armed Forces of the United States or auxiliary branch thereof, or any person enrolled in the Job Corps established pursuant to Section 2883 of Title 29 of the United States Code.

(Amended by Stats. 2001, Ch. 112, Sec. 2. Effective January 1, 2002.)



73

“Section” means a section of this code unless some other statute is specifically mentioned. “Subdivision” means a subdivision of the section in which that term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1957, Ch. 456.)



75

“Sell” includes offer or possess for sale, barter, exchange, or trade.

(Enacted by Stats. 1957, Ch. 456.)



79

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1957, Ch. 456.)



81

“Signature” or “subscription” includes mark when the signer or subscriber cannot write, such signer’s or subscriber’s name being written near the mark by a witness who writes his own name near the signer’s or subscriber’s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses also sign their own names.

(Enacted by Stats. 1957, Ch. 456.)



82

“Slurp gun” means a self-contained, hand-held device used to capture fish by rapidly drawing water containing fish into a closed chamber.

(Added by Stats. 1992, Ch. 742, Sec. 1. Effective January 1, 1993.)



83

“State” means the State of California, unless applied to the different parts of the United States. In the latter case, it includes the District of Columbia and the territories.

(Enacted by Stats. 1957, Ch. 456.)



86

“Take” means hunt, pursue, catch, capture, or kill, or attempt to hunt, pursue, catch, capture, or kill.

(Enacted by Stats. 1957, Ch. 456.)



88

“Transport” includes offer or receive for transportation.

(Enacted by Stats. 1957, Ch. 456.)



89

For the purposes of this code, “recycled water” or “reclaimed water” has the same meaning as recycled water as defined in subdivision (n) of Section 13050 of the Water Code.

(Added by Stats. 1995, Ch. 28, Sec. 1. Effective January 1, 1996.)



89.1

“Waters of the state,” “waters of this state,” and “state waters” have the same meaning as “waters of the state” as defined in subdivision (e) of Section 13050 of the Water Code.

(Added by Stats. 2007, Ch. 285, Sec. 4. Effective January 1, 2008.)






CHAPTER 2 - Marine Life Definitions

90

The definitions in this chapter govern the construction of Chapter 7 (commencing with Section 1700) of Division 2 and Division 6 (commencing with Section 5500) and all regulations adopted pursuant to those provisions.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



90.1

“Adaptive management,” in regard to a marine fishery, means a scientific policy that seeks to improve management of biological resources, particularly in areas of scientific uncertainty, by viewing program actions as tools for learning. Actions shall be designed so that even if they fail, they will provide useful information for future actions. Monitoring and evaluation shall be emphasized so that the interaction of different elements within the system can be better understood.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



90.5

“Bycatch” means fish or other marine life that are taken in a fishery but which are not the target of the fishery. “Bycatch” includes discards.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



90.7

“Depressed,” with regard to a marine fishery, means the condition of a fishery for which the best available scientific information, and other relevant information that the commission or department possesses or receives, indicates a declining population trend has occurred over a period of time appropriate to that fishery. With regard to fisheries for which management is based on maximum sustainable yield, or in which a natural mortality rate is available, “depressed” means the condition of a fishery that exhibits declining fish population abundance levels below those consistent with maximum sustainable yield.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



91

“Discards” means fish that are taken in a fishery but are not retained because they are of an undesirable species, size, sex, or quality, or because they are required by law not to be retained.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



93

“Essential fishery information,” with regard to a marine fishery, means information about fish life history and habitat requirements; the status and trends of fish populations, fishing effort, and catch levels; fishery effects on fish age structure and on other marine living resources and users, and any other information related to the biology of a fish species or to taking in the fishery that is necessary to permit fisheries to be managed according to the requirements of this code.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



94

“Fishery” means both of the following:

(a) One or more populations of marine fish or marine plants that may be treated as a unit for purposes of conservation and management and that are identified on the basis of geographical, scientific, technical, recreational, and economic characteristics.

(b) Fishing for, harvesting, or catching the populations described in (a).

(Amended by Stats. 2002, Ch. 559, Sec. 1. Effective January 1, 2003.)



96

“Marine living resources” includes all wild mammals, birds, reptiles, fish, and plants that normally occur in or are associated with salt water, and the marine habitats upon which these animals and plants depend for their continued viability.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



96.5

“Maximum sustainable yield” in a marine fishery means the highest average yield over time that does not result in a continuing reduction in stock abundance, taking into account fluctuations in abundance and environmental variability.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



97

“Optimum yield,” with regard to a marine fishery, means the amount of fish taken in a fishery that does all of the following:

(a) Provides the greatest overall benefit to the people of California, particularly with respect to food production and recreational opportunities, and takes into account the protection of marine ecosystems.

(b) Is the maximum sustainable yield of the fishery, as reduced by relevant economic, social, or ecological factors.

(c) In the case of an overfished fishery, provides for rebuilding to a level consistent with producing maximum sustainable yield in the fishery.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



97.5

“Overfished,” with regard to a marine fishery, means both of the following:

(a) A depressed fishery.

(b) A reduction of take in the fishery is the principal means for rebuilding the population.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



98

“Overfishing” means a rate or level of taking that the best available scientific information, and other relevant information that the commission or department possesses or receives, indicates is not sustainable or that jeopardizes the capacity of a marine fishery to produce the maximum sustainable yield on a continuing basis.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



98.2

“Participants” in regard to a fishery means the sportfishing, commercial fishing, and fish receiving and processing sectors of the fishery.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



98.5

“Population” or “stock” means a species, subspecies, geographical grouping, or other category of fish capable of management as a unit.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)



99

“Restricted access,” with regard to a marine fishery, means a fishery in which the number of persons who may participate, or the number of vessels that may be used in taking a specified species of fish, or the catch allocated to each fishery participant, is limited by statute or regulation.

(Amended by Stats. 1999, Ch. 483, Sec. 1. Effective January 1, 2000.)



99.5

“Sustainable,” “sustainable use,” and “sustainability,” with regard to a marine fishery, mean both of the following:

(a) Continuous replacement of resources, taking into account fluctuations in abundance and environmental variability.

(b) Securing the fullest possible range of present and long-term economic, social, and ecological benefits, maintaining biological diversity, and, in the case of fishery management based on maximum sustainable yield, taking in a fishery that does not exceed optimum yield.

(Added by Stats. 1998, Ch. 1052, Sec. 4. Effective January 1, 1999.)









DIVISION 1 - FISH AND GAME COMMISSION

CHAPTER 1 - Organization

101

There is in the Resources Agency the Fish and Game Commission created by Section 20 of Article IV of the Constitution.

(Amended by Stats. 1969, Ch. 55.)



101.5

(a) The Legislature finds and declares that the scope and responsibilities of the commission have significantly expanded over the years as the size and diversity of California’s population have increased, and as the scientific knowledge of the habitat conservation and ecosystem-based management needs of wildlife has expanded. The members of the commission are expected to make complex public policy and biological decisions on behalf of the people of California. The commission is created by the California Constitution, which does not include any criteria or qualifications for selection and appointment of commissioners.

(b) It is therefore the intent of the Legislature to encourage the Governor and the Senate Committee on Rules to consider the following minimum qualifications in selecting, appointing, and confirming commissioners to serve on the commission:

(1) The degree to which the appointee will enhance the diversity of background and geographic representation of the commission.

(2) The appointee’s demonstrated interest and background in, and familiarity with, wildlife and natural resources management programs at the state or federal level.

(3) The appointee’s previous experience in public policy decisionmaking, including government processes involving public participation.

(4) The appointee’s commitment to prepare for and attend meetings and subcommittee meetings of the commission and to comply with all applicable state conflict-of-interest laws.

(5) The extent of the appointee’s exposure to and experience with the basic science underpinning the management of living natural resources.

(6) The appointee’s diversity of knowledge of natural resource issues and related scientific disciplines, including, but not limited to, outdoor recreation.

(Added by Stats. 2012, Ch. 592, Sec. 1. Effective January 1, 2013.)



102

(a) The commissioners shall annually elect one of their number as president and one as vice president, by a concurrent vote of at least three commissioners.

(b) No president or vice president shall serve more than two consecutive years.

(c) The president or vice president may be removed from the position of president or vice president by a vote, at any time, of at least three commissioners.

(d) In the event of a vacancy in either the position of president or vice president, the commission shall fill that vacancy at the next regularly scheduled meeting of the commission. The elected successor president or vice president shall serve for the unexpired term of the predecessor until the annual election pursuant to subdivision (a).

(e) Except as provided in subdivision (b), the commission may not adopt or enforce a policy or a regulation that provides for the president and vice president to be chosen by seniority nor may the commission adopt or enforce any other policy or regulation that would make a commissioner ineligible to be elected as president or vice president of the commission.

(Amended by Stats. 2012, Ch. 592, Sec. 2. Effective January 1, 2013.)



103

(a) Each of the commissioners shall receive one hundred dollars ($100) for each day of actual service performed in carrying out his or her official duties pursuant to law, but the amount of this compensation shall not exceed for any one commissioner the sum of five hundred dollars ($500) for any one calendar month. In addition to this compensation, the commissioners shall receive their actual and necessary expenses incurred in the performance of their duties.

(b) The compensation and expenses provided in this section shall be paid out of the Fish and Game Preservation Fund.

(Amended by Stats. 2007, Ch. 419, Sec. 2. Effective October 10, 2007.)



104

The commission may employ a staff, including an executive director, to assist the commission in conducting its operations, but neither the commission nor its staff shall have or be given any powers in relation to the administration of the department.

(Amended by Stats. 2006, Ch. 667, Sec. 1. Effective January 1, 2007.)



105

The commission shall form a marine resources committee from its membership consisting of at least one commissioner. The committee shall report to the commission from time to time on its activities and shall make recommendations on all marine resource matters considered by the commission. The committee or its designee shall, to the extent practicable, attend meetings of the department staff, including meetings of the department staff with interested parties, in which significant marine living resource management documents are being developed.

(Amended by Stats. 1999, Ch. 483, Sec. 3. Effective January 1, 2000.)



106

The commission shall form a wildlife resources committee from its membership consisting of at least one commissioner. The committee shall report to the commission from time to time on its activities and shall make recommendations on all nonmarine resource matters considered by the commission. The committee or its designee shall, to the extent practicable, attend meetings of the department staff, including meetings of the department staff with interested parties, in which significant wildlife resource management documents are being developed.

(Added by Stats. 2013, Ch. 233, Sec. 2. Effective January 1, 2014.)



107

The commission shall adopt a code of conduct that requires, at a minimum, that a commissioner adhere to the following principles:

(a) A commissioner shall faithfully discharge the duties, responsibilities, and quasi-judicial actions of the commission.

(b) A commissioner shall conduct his or her affairs in the public’s best interest, following principles of fundamental fairness and due process of law.

(c) A commissioner shall conduct his or her affairs in an open, objective, and impartial manner, free of undue influence and the abuse of power and authority.

(d) A commissioner understands that California’s wildlife and natural resources programs require public awareness, understanding, and support of, and participation and confidence in, the commission and its practices and procedures.

(e) A commissioner shall preserve the public’s welfare and the integrity of the commission, and act to maintain the public’s trust in the commission and the implementation of its regulations and policies.

(f) A commissioner shall not conduct himself or herself in a manner that reflects discredit upon state laws or policies, regulations, and principles of the commission.

(g) A commissioner shall not make, participate in making, or in any other way attempt to use his or her official position to influence a commission decision in which the member has a financial interest.

(Added by Stats. 2012, Ch. 592, Sec. 4. Effective January 1, 2013.)



108

By July 1, 2013, the commission shall adopt rules to govern the business practices and processes of the commission.

(Added by Stats. 2012, Ch. 592, Sec. 5. Effective January 1, 2013.)






CHAPTER 2 - General Regulatory Powers

ARTICLE 1 - Regulations

200

There is hereby delegated to the commission the power to regulate the taking or possession of birds, mammals, fish, amphibia, and reptiles to the extent and in the manner prescribed in this article.

No power is delegated to the commission by this article to regulate the taking, possessing, processing, or use of fish, amphibia, kelp, or other aquatic plants for commercial purposes, and no provision of this code relating or applying thereto, nor any regulation of the commission made pursuant to such provision, shall be affected by this article or any regulation made under this article.

(Enacted by Stats. 1957, Ch. 456.)



201

Nothing in this article confers upon the commission any power to regulate any natural resources or commercial or other activity connected therewith, except as specifically provided.

(Enacted by Stats. 1957, Ch. 456.)



202

The commission shall exercise its powers under this article by regulations made and promulgated pursuant to this article. Regulations adopted pursuant to this article shall not be subject to the time periods for the adoption, amendment, or repeal of regulations prescribed in Sections 11343.4, 11346.4, 11346.8, and 11347.1 of the Government Code.

(Amended by Stats. 2002, Ch. 389, Sec. 1. Effective January 1, 2003.)



203

Any regulation of the commission pursuant to this article relating to resident game birds, game mammals and fur-bearing mammals may apply to all or any areas, districts, or portions thereof, at the discretion of the commission, and may do any or all of the following as to any or all species or subspecies:

(a) Establish, extend, shorten, or abolish open seasons and closed seasons.

(b) Establish, change, or abolish bag limits and possession limits.

(c) Establish and change areas or territorial limits for their taking.

(d) Prescribe the manner and the means of taking.

(e) Establish, change, or abolish restrictions based upon sex, maturity, or other physical distinctions.

(Amended by Stats. 1957, Ch. 1972.)



203.1

When adopting regulations pursuant to Section 203, the commission shall consider populations, habitat, food supplies, the welfare of individual animals, and other pertinent facts and testimony.

(Added by Stats. 1979, Ch. 1076.)



204

The commission has no power under this article to make any regulation authorizing or permitting the taking of:

(a) Any bird or mammal in any refuge heretofore or hereafter established by statute, the taking or possession of which shall be regulated pursuant to Sections 10500 to 10506, inclusive.

(b) Elk, the taking or possession of which shall be regulated pursuant to Section 332.

(c) Antelope, the taking or possession of which shall be regulated pursuant to Section 331.

(d) Any spike buck or spotted fawn. “Spotted fawn” means a young deer born that year which has spotted pelage. “Spike buck” means a male deer with unbranched antlers on both sides which are more than three inches in length.

Any regulation establishing a season to compensate for closure of an area due to extreme fire hazard shall be made pursuant to Section 306.

Any regulation setting a special hunting season for mammals, except deer, or game birds which have increased in number to such an extent that a surplus exists or which are damaging property or are overgrazing their range shall be made pursuant to Section 325.

(Amended by Stats. 1984, Ch. 526, Sec. 2.)



205

Any regulation of the commission pursuant to this article which relates to fish, amphibia, and reptiles, may apply to all or any areas, districts, or portion thereof, at the discretion of the commission, and may do any or all of the following as to any or all species or subspecies:

(a) Establish, extend, shorten, or abolish open seasons and closed seasons.

(b) Establish, change, or abolish bag limits, possession limits, and size limits.

(c) Establish and change areas or territorial limits for their taking.

(d) Prescribe the manner and the means of taking.

(Enacted by Stats. 1957, Ch. 456.)



205.1

(a) The commission may establish by regulation an automatic process to conform its sport fishing regulations to federal regulations.

(b) The department shall provide public notice of any conforming action implemented pursuant to this section.

(Added by Stats. 2013, Ch. 233, Sec. 3. Effective January 1, 2014.)



206

(a) The commission shall hold no fewer than eight regular meetings per calendar year, if the commission has adequate funding for related travel, including funding for department travel. The commission may also hold special meetings or hearings to receive additional input from the department and the public.

(b) The commission shall announce the dates and locations of meetings for the year by January 1 of that year, or 60 days prior to the first meeting, whichever comes first. Meeting locations shall be accessible to the public and located throughout the state. To the extent feasible, meetings shall be held in state facilities. In setting the dates and locations for regular meetings, the commission shall also consider the following factors:

(1) Recommendations of the department.

(2) Opening and closing dates of fishing and hunting seasons.

(3) The schedules of other state and federal regulatory agencies whose regulations affect the management of fish and wildlife of this state.

(c) The commission shall cause the notice of the schedule for regular meetings, and notice of any change in the date and location of a meeting, to be disseminated to the public in a manner that will result in broad dissemination and that complies with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2013, Ch. 233, Sec. 4. Effective January 1, 2014.)



207

(a) Except for emergency regulations, the commission shall consider and adopt regulations pursuant to Sections 203 and 205 at a series of no fewer than three meetings. These meetings may be regular or special meetings that are duly noticed to the public in accordance with subdivision (c) of Section 206 and the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(b) At the first meeting, the commission shall receive recommendations for regulations from its own members and staff, the department, other public agencies, and the public.

(c) At the second meeting, the commission shall devote time for open public discussion of proposed regulations presented at the first meeting. The department shall participate in this discussion by reviewing and presenting its findings regarding each regulation proposed by the public and by responding to objections raised pertaining to its proposed regulations. After considering the public discussion, the commission shall announce, prior to adjournment of the meeting, the regulations it intends to add, amend, or repeal.

(d) At the third meeting, the commission may choose to hear additional public discussion regarding the regulations it intends to adopt. At the meeting, the commission shall add, amend, or repeal regulations relating to any recommendation received at the initial meeting it deems necessary to preserve, properly utilize, and maintain each species or subspecies.

(e) Within 45 days after adoption, the department shall publish and distribute regulations adopted pursuant to this section.

(Amended by Stats. 2013, Ch. 233, Sec. 5. Effective January 1, 2014.)



210

(a) The commission shall provide copies of the regulations added, amended, or repealed pursuant to subdivision (e) of Section 206, subdivision (e) of Section 207, and subdivision (d) of Section 208 to each county clerk, each district attorney, and each judge of the superior court in the state.

(b) The commission and the department may do anything that is deemed necessary and proper to publicize and distribute regulations so that persons likely to be affected will be informed of them. The failure of the commission to provide any notice of its regulations, other than by filing them in accordance with Section 215, shall not impair the validity of the regulations.

(c) The department or the license agent may give a copy of the current applicable published regulations to each person issued a license at the time the license is issued.

(d) Notwithstanding any other provision of law, the commission and the department may contract with private entities to print regulations and other regulatory and public information. Printing contracts authorized by this subdivision and for which no state funds are expended are not subject to Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code, except for Article 2 (commencing with Section 10295) of Chapter 2.

(Amended by Stats. 2002, Ch. 784, Sec. 116. Effective January 1, 2003.)



211

(a) Material printed pursuant to subdivision (d) of Section 210 that contains advertisements shall meet all specifications prescribed by the department. The printed material shall not contain advertisements for tobacco products, alcohol, firearms and devices prohibited pursuant to Section 32625 of the Penal Code, Article 2 (commencing with Section 30600) of Chapter 2 of Division 10 of Title 4 of Part 6 of the Penal Code, or any provision listed in Section 16590 of the Penal Code, or firearms not authorized by the commission as a legal method of sport-hunting, political statements, solicitations for membership in organizations, or any other statement, solicitation, or product advertisement that is in conflict with the purposes for which the material is produced, as determined by the commission. The printing contract shall include criteria to ensure that the public information provided in the publication is easy to reference, read, and understand.

(b) Neither the department nor the commission shall contract with private entities to print the materials described in subdivision (d) of Section 210 if the letting of those contracts will result in the elimination of civil service positions.

(Amended by Stats. 2010, Ch. 178, Sec. 27. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



215

Every regulation of the commission made pursuant to this article shall be filed with the Secretary of State, and shall become effective at the time specified therein, but not sooner than the date of the filing.

(Amended by Stats. 1985, Ch. 202, Sec. 2.)



217.5

(a) The department shall identify property it owns or manages that includes areas for sport fishing which are accessible to disabled persons.

(b) Commencing with the booklet of sport fishing regulations published by the commission in 1986, the availability of sport fishing areas, identified by the department as accessible to disabled persons under subdivision (a), shall be noted in the booklet of regulations, together with telephone numbers and instructions for obtaining a list of those areas from regional department offices.

(Added by Stats. 1984, Ch. 1148, Sec. 1.)



217.6

Commencing with the booklet of sportfishing regulations published in 1987, the booklet shall also contain any human health advisories relating to fish which are formally issued by the State Department of Health Services or summaries of those human health advisories. The summaries shall be prepared in consultation with the State Department of Health Services.

(Added by Stats. 1986, Ch. 761, Sec. 1. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



218

Any regulation of the commission made pursuant to this article shall be subject to review in accordance with law by any court of competent jurisdiction.

(Enacted by Stats. 1957, Ch. 456.)



219

Any regulation adopted pursuant to this article may supersede any section of this code designated by number in the regulation, but shall do so only to the extent specifically provided in the regulation. A regulation which is adopted pursuant to this section shall be valid only to the extent that it makes additions, deletions, or changes to this code under one of the following circumstances:

(a) The regulation is necessary for the protection of fish, wildlife, and other natural resources under the jurisdiction of the commission.

(b) The commission determines that an emergency exists or will exist unless the action is taken. An emergency exists if there is an immediate threat to the public health, safety, and welfare, or to the population or habitat of any species.

A regulation which is adopted pursuant to this section shall be supported by written findings adopted by the commission at the time of the adoption of the regulation setting forth the basis for the regulation.

A regulation adopted pursuant to this section shall remain in effect for not more than 12 months from its effective date.

(Amended by Stats. 1991, Ch. 709, Sec. 1.)



220

(a) Any regulation of the commission added or amended pursuant to this article shall remain in effect for the period specified therein or until superseded by subsequent regulation of the commission or by statute.

(b) Notwithstanding this article, the commission may add, amend, or repeal regulations at any regular or special meeting if facts are presented to the commission which were not presented at the time the original regulations were adopted and if the commission determines that those regulations added, amended, or repealed are necessary to provide proper utilization, protection, or conservation of fish and wildlife species or subspecies.

(Amended by Stats. 1987, Ch. 717, Sec. 18.)






ARTICLE 1.5 - Emergency Regulations

240

(a) Notwithstanding any other provisions of this code, the commission, when promulgating regulations pursuant to any authority otherwise vested in it by this code, may, after at least one hearing, adopt an emergency regulation or order of repeal pursuant to Section 11346.1 of the Government Code if it makes either of the following findings:

(1) That the adoption of a regulation or order of repeal of a regulation is necessary for the immediate conservation, preservation, or protection of birds, mammals, reptiles, or fish, including, but not limited to, any nests or eggs thereof.

(2) That the adoption of a regulation or order of repeal of a regulation is necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(b) Except as provided herein, any regulation or order of repeal adopted pursuant to the provisions of this section shall be otherwise subject to review by the Office of Administrative Law conducted pursuant to Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1984, Ch. 526, Sec. 1.)






ARTICLE 2 - Continuance of Regulations

250

If Article 1 (commencing with Section 200) ceases to be effective, all regulations adopted pursuant to that article which are in effect on the day of final adjournment of the regular session of the Legislature in the year in which the article ceases to have effect are continued as statutory enactments and shall have the same force and effect as if enacted by the Legislature. Whenever, in any such regulation of the commission continued under this section, a period of time is designated with reference to a particular year, that period of time is applicable on a continuing basis in each succeeding year. All regulations of the commission, insofar as practicable, shall be phrased in general terms to facilitate the operation of this section.

(Amended by Stats. 1985, Ch. 106, Sec. 33.)









CHAPTER 3 - Other Regulatory Powers

ARTICLE 1 - Generally

300

Any regulation issued under any subsequent provisions of this code shall be filed with the Secretary of State, as required by Chapter 4 (commencing with Section 11370), Part 1, Division 3, Title 2, of the Government Code.

(Enacted by Stats. 1957, Ch. 456.)



301

The commission may make such regulations as it deems necessary for the disposition of birds or mammals and parts thereof which are killed accidentally.

(Amended by Stats. 1977, Ch. 1208.)



302

When adopting regulations pursuant to any authority otherwise vested in the commission by this code, the commission shall annually determine whether to continue, repeal, or amend regulations establishing hunting seasons for black bears. The determination shall include a review of factors which impact the health and viability of the black bear population.

(Added by Stats. 1990, Ch. 687, Sec. 2.)



303

Prior to adopting a regulation authorizing a special hunting season for black bears for the purpose of curtailing property damage in any specified area, the commission shall comply with Article 2 (commencing with Section 325) of Chapter 3 of Division 1.

(Added by Stats. 1990, Ch. 687, Sec. 3.)



306

Whenever, because of extreme fire hazard, any area is closed to entry by the public by any order or proclamation issued or concurred in by the Governor the commission may establish a season for hunting or fishing within the area. The season shall commence upon or after the expiration or termination of such closure and shall correspond in length of time as nearly as may be possible to the time during which such area was closed to hunting or fishing.

(Enacted by Stats. 1957, Ch. 456.)



307

Whenever after due investigation the commission shall find that game fish, resident or migratory birds, game or fur-bearing mammals, or amphibia have decreased in numbers in any areas, districts, or portions thereof to such an extent that a scarcity exists, the commission may reduce the daily bag limit and the possession limit on such game fish, birds, mammals, or amphibia as are in danger of depletion, for such period of time as may be specified or until such time as new legislation thereon enacted by the Legislature may become effective.

Any regulation issued under the provisions of this section shall be filed with the Secretary of State, and such filing shall be deemed a legal notice thereof.

Such regulation shall be published twice in at least one newspaper of general circulation in any county affected by such order. The publications shall be separated by a period of not less than one week and not more than two weeks. Such regulation shall be posted in such public places in each county as the director may direct.

(Amended by Stats. 1957, Ch. 1972.)



308

Notwithstanding any other provisions of this code, in District 22 the taking of birds, mammals, fish, amphibia, or reptiles shall be subject to regulations prescribed, from time to time, by the commission, except that it is unlawful to take birds or mammals within one-eighth mile of any gallinaceous guzzler, if the area surrounding it is posted in the manner prescribed by the commission. In the Colorado River, in District 22, the commission may prescribe such regulations in agreement with the proper authorities of the State of Arizona.

(Enacted by Stats. 1957, Ch. 456.)



308.5

For the preservation, protection and restoration of mountain sheep and other birds and mammals in arid regions of the state, the commission, in cooperation with the agency authorized to manage the land, may prohibit any activity, including but not limited to camping, in the vicinity of waterholes, springs, seeps, and other watering places which are on public lands. The department may enter into agreements with other state and federal agencies controlling public lands for the purpose of posting such areas.

(Added by Stats. 1970, Ch. 869.)



309

(a) The commission or any person appointed by it to conduct a hearing may, in any investigation or hearing, cause the deposition of witnesses, residing within or without the state, to be taken in the manner prescribed by law for deposition in civil actions in the superior courts of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure, and may compel the attendance of witnesses and the production of documents and papers. The commission shall adopt regulations that afford procedural and substantive due process to any person whose license or permit is subject to revocation or suspension. Except upon conviction of a violation of this code or a regulation adopted pursuant to this code relating to the licensed or permitted activity and notwithstanding any other provision of this code, the commission shall not revoke or suspend any license or permit until the regulations required by this section have been adopted and approved by the Office of Administrative Law pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Any deliberation conducted by the commission, or conducted by any person appointed by the commission to conduct hearings, is deemed to be a proceeding required to be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code or similar provision, within the meaning of paragraph (3) of subdivision (c) of Section 11126 of the Government Code.

(Amended by Stats. 2004, Ch. 182, Sec. 36. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



310

The commission may designate salmon spawning areas. It is unlawful to take salmon in any such spawning area, or within 250 feet of any salmon spawning station.

(Enacted by Stats. 1957, Ch. 456.)



312

The commission may issue a permit authorizing any member of the armed forces of the United States or any student or faculty member of an elementary or secondary school in the public school system actually assigned to, and participating in, an organized survival training course to take fish, amphibia, birds, or mammals, except rare or endangered species, notwithstanding any other law or regulation, pursuant to the terms and conditions of such permit. A permit involving training by the armed forces of the United States shall be issued to the commanding officer of the unit having jurisdiction over the conduct of the survival training course. A permit involving training by an elementary or secondary school in the public school system shall be issued to the governing board or superintendent of the district having jurisdiction over such school and the conduct of the survival training course. A permit shall be applicable only to the area established for such survival training as designated by the commission in the permit and for the species and numbers designated in the permit.

The commission may revise any conditions of a permit if it finds such revision is necessary to properly protect the fish, amphibia, birds, or mammals in the area.

The term of such a permit shall be for not more than a calendar year.

A report shall be submitted on the expiration of the permit period, or as otherwise required by the commission, of all fish, amphibia, birds, or mammals taken during the period covered by the report in each permit area. No new permit may be issued until such report has been submitted and any existing permit may be canceled if such a report is not submitted when required by the commission.

No person engaged in such survival training taking fish, amphibia, birds, or mammals pursuant to such a permit may use any firearm, bow and arrow, steel trap, explosive, chemical, poison, drug, net or fish tackle except hooks or handlines or improvised poles and lines for the taking of fish.

(Amended by Stats. 1971, Ch. 610.)



313

The commission may prohibit the taking or possessing of tuna in the same manner as taking or possessing tuna is prohibited by federal law or by rules or regulations adopted pursuant to the Tuna Conventions Act of 1950, as amended by Public Law 87-814 of the 87th Congress, notwithstanding any other provision of this code.

(Added by Stats. 1963, Ch. 1598.)



314

The commission at any time may close to the taking of any species or subspecies of bird or mammal any area newly stocked by the department with resident or migratory game birds or game or fur-bearing mammals, or any area where, in the judgment of the commission, added protection for birds or mammals is needed to properly conserve the birds or mammals, for such time as the commission may designate, or until such time as new legislation thereon enacted by the Legislature may become effective.

(Added by Stats. 1963, Ch. 1699.)



315

The commission may at any time close any stream, lake, or other inland waters, or portions thereof, to the taking of any species or subspecies of fish to protect and properly conserve the fish, except for the taking of fish otherwise permitted by this code under a commercial fishing license, for such time as the commission may designate, or until such time as new legislation thereon enacted by the Legislature may become effective.

(Added by renumbering Section 314 (as added by Stats. 1963, Ch. 1439) by Stats. 1965, Ch. 137.)



315.3

The commission may, at any time when facts are presented to the commission which were not presented to the commission at the time of its December meeting held pursuant to Section 209, open any stream, lake, or other inland waters, or portions thereof, to the taking of any species or subspecies of fish for the proper utilization of the fish, for such time as the commission may designate or until such time as new legislation thereon enacted by the Legislature may become effective.

(Added by Stats. 1981, Ch. 220, Sec. 1. Effective July 20, 1981.)



316

The commission may prohibit the taking or possessing of Pacific halibut (Hippoglossus) in the same manner as the taking or possessing of Pacific halibut is prohibited by federal law or by rules or regulations adopted by the International Pacific Halibut Commission, notwithstanding any other provision of this code.

(Added by Stats. 1967, Ch. 996.)



316.5

The commission may prohibit the taking or possessing of salmon in the same manner as the taking or possessing of salmon is prohibited by federal law or by rules or regulations adopted by the United States Secretary of Commerce, notwithstanding any other provision of this code.

(Added by Stats. 1996, Ch. 870, Sec. 1. Effective January 1, 1997.)



317

Any organization conducting a special hunt for servicemen or veterans residing in or assigned to a United States veterans or armed services medical facility may apply to the commission for, and the commission may issue, under such terms and conditions as it may impose, a permit to take birds and mammals notwithstanding the provisions of Sections 2006 and 3002.

(Added by Stats. 1969, Ch. 695.)






ARTICLE 2 - Special Seasons

325

Whenever after due investigation the commission finds that game mammals, other than deer, and fur-bearing mammals and resident game birds have increased in numbers in any areas, districts, or portions thereof other than a refuge or preserve established by statute, to such an extent that a surplus exists, or to such an extent that the mammals or birds are damaging public or private property, or are overgrazing their range, the commission may provide by regulation, for a special hunting season for the mammals and birds, additional to, or concurrent with any other open season specified by law; or provide for increased bag limits; or remove sex restrictions specified by law.

(Amended by Stats. 1977, Ch. 839.)



326

Prior to the making of such a regulation the commission at an open meeting shall publicly announce the contents of the proposed regulation and fix a time and place at which a hearing on the proposed order shall be held. The time shall be not less than 21 days from the day of the meeting and the place shall be the county seat of each of the counties affected.

(Amended by Stats. 1957, Ch. 1971.)



327

Notice of the hearing shall be published at least once, and at least 10 days prior to the hearing, in a newspaper of general circulation in each of the counties in which the hearing is to be held, or if no such newspaper is published in that county or counties then in such a newspaper in an adjoining county. The hearing shall be conducted by either (a) the commission, (b) a member of the commission designated by it, or (c) the director if requested so to do by the commission.

At least 10 days prior to the holding of any such hearing the commission shall notify each member of the board of supervisors, at his home address, of each county affected of the details of its proposed order affecting such county and the time and date of the hearing.

(Amended by Stats. 1969, Ch. 813.)



328

Such employees of the department as may be necessary or are requested by any interested group of persons, shall be present at the hearing. After the hearing the commission may abandon the proposal or make a final regulation, with any modifications it deems appropriate, or without modification.

(Enacted by Stats. 1957, Ch. 456.)



329

The regulation may fix a license fee for special hunting and designate the number of special licenses to be issued, the area in which such hunting will be permitted, the number and sex of animals or birds that may be killed by each holder of a special license, and the conditions and regulations to govern such hunting.

(Amended by Stats. 1977, Ch. 839.)



330

Cooperative hunting areas, as described in Sections 1570 to 1572, may be established in connection with any area opened to hunting under the foregoing provisions of this article.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2.1 - Antelope and Elk

331

(a) The commission may determine and fix the area or areas, the seasons and hours, the bag and possession limit, and the sex and total number of antelope (Antilocapra americana) that may be taken under regulations that the commission may adopt from time to time. Only a person possessing a valid hunting license, who has not received an antelope tag under these provisions during a period of time specified by the commission, may obtain a tag for the taking of antelope.

(b) The department may issue a tag upon payment of a fee. The fee for a tag shall be fifty-five dollars ($55) for a resident of the state, as adjusted under Section 713. On or before July 1, 2007, the commission shall, by regulation, fix the fee for a nonresident of the state at not less than a fee of three hundred fifty dollars ($350), as adjusted under Section 713. The fee shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended, in addition to moneys budgeted for salaries of persons in the department as set forth in Section 3953.

(c) The commission shall direct the department to annually authorize not less than one antelope tag or more than 1 percent of the total number of tags available for the purpose of raising funds for programs and projects to benefit antelope. These tags may be sold at auction to residents or nonresidents of the state or by another method and are not subject to the fee limitation prescribed in subdivision (b). All revenues from sales pursuant to this subdivision shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended as set forth in that section.

(d) The commission shall direct the department to annually authorize one antelope tag of the total number of tags available for issuance to nonresidents of the state.

(Amended by Stats. 2010, Ch. 408, Sec. 1. Effective January 1, 2011.)



332

(a) The commission may determine and fix the area or areas, the seasons and hours, the bag and possession limit, and the number of elk that may be taken under rules and regulations that the commission may adopt from time to time. The commission may authorize the taking of tule elk if the average of the department’s statewide tule elk population estimates exceeds 2,000 animals, or the Legislature determines, pursuant to the reports required by Section 3951, that suitable areas cannot be found in the state to accommodate that population in a healthy condition.

(b) Only a person possessing a valid hunting license may obtain a tag for the taking of elk.

(c) The department may issue an elk tag upon payment of a fee. The fee for a tag shall be one hundred sixty-five dollars ($165) for a resident of the state, as adjusted under Section 713. On or before July 1, 2007, the commission shall, by regulation, fix the fee for a nonresident of the state at not less than one thousand fifty dollars ($1,050), as adjusted under Section 713. The fees shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended, in addition to moneys budgeted for salaries of the department as set forth in Section 3953.

(d) The commission shall annually direct the department to authorize not more than three elk hunting tags for the purpose of raising funds for programs and projects to benefit elk. These tags may be sold at auction to residents or nonresidents of the state or by another method and are not subject to the fee limitation prescribed in subdivision (c). All revenues from sales pursuant to this subdivision shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended as set forth in that section.

(e) The commission shall direct the department to annually authorize one elk tag of the total number of tags available for issuance to nonresidents of the state.

(Amended by Stats. 2010, Ch. 408, Sec. 2. Effective January 1, 2011.)






ARTICLE 3 - Migratory Birds

355

The commission may, annually, adopt regulations pertaining to migratory birds to conform with or to further restrict the rules and regulations prescribed pursuant to the Migratory Bird Treaty Act.

Regulations adopted under this section are not subject to Sections 11343.4, 11346.1, 11346.4, and 11346.8 of the Government Code.

Every regulation of the commission adopted pursuant to this article shall be filed with the Secretary of State, and shall become effective upon filing unless otherwise specified in the regulations.

(Amended by Stats. 1996, Ch. 870, Sec. 4. Effective January 1, 1997.)



356

Migratory game birds may be taken in conformity with the federal laws and regulations and the regulations of the commission as provided in Section 355.

In the event no regulations are prescribed by the proper federal agency, the commission may determine and fix the area or areas, the seasons and hours, the species, the bag and possession limits, and the total number that may be taken during any open season for the taking of migratory game birds, under such rules and regulations as the commission may prescribe. Such rules and regulations as the commission may prescribe shall have the same effect as if enacted by the Legislature.

(Enacted by Stats. 1957, Ch. 456.)



357

The president of the commission may be a member ex officio of the Migratory Bird Conservation Commission created by the act of Congress known as the “Migratory Bird Conservation Act.”

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 4 - California-Arizona Compact

375

The commission may negotiate the terms of a compact between the States of Arizona and California with any appropriate officials of the State of Arizona in relation to reciprocal privileges and licenses for hunting and fishing by residents of one of the states within the territorial jurisdiction of the other. The negotiations shall include, but shall not be limited to, provisions relating to sport fishing and the hunting of migratory waterfowl in, on, or along the Colorado River.

It is the primary purpose of this section to provide a method whereby the hunting and fishing opportunities afforded by the Colorado River may be mutually enjoyed by the residents of the States of Arizona and California despite the difficulties and inconveniences that result from the fact that the boundary line between the States of Arizona and California is the middle of the channel of the Colorado River.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 5 - Reciprocal Agreements With Adjoining States

390

The commission, subject to the approval of the Attorney General, may enter into reciprocal agreements with corresponding state or county official agencies of adjoining states pertaining to the establishment of a basis whereby valid sport fishing licenses issued by the parties to the reciprocal agreements may be used by their licensees within the jurisdiction of either, in accordance with the terms of such agreements.

(Enacted by Stats. 1957, Ch. 456.)



391

The department may exchange or release to any appropriate federal, state, or local agency or agencies in other states, for purposes of law enforcement, any information collected or maintained by the department under any provision of this code or any regulation adopted pursuant to this code.

(Amended by Stats. 2000, Ch. 388, Sec. 1. Effective January 1, 2001.)



392

(a) The director, or a designated representative, may enter into reciprocal operational agreements with authorized representatives of any Oregon, Nevada, or Arizona state law enforcement agency, including, but not limited to, the Oregon State Police, the Nevada Department of Wildlife, and the Arizona Game and Fish Department, to promote expeditious and effective law enforcement service to the public, and assistance between the members of the department and those agencies, in areas adjacent to the borders of this state and each of the adjoining states pursuant to Section 393.

(b) The reciprocal operational agreement shall be in writing and may cover the reciprocal exchange of law enforcement services, resources, facilities, and any other necessary and proper matters between the department and the respective agency.

(c) Any agreement shall specify all of the following:

(1) The involved departments, divisions, or units of the agencies.

(2) The duration and purpose of the agreement.

(3) Responsibility for damages.

(4) The method of financing any joint or cooperative undertaking.

(5) The methods to be employed to terminate an agreement.

(d) The director may establish operational procedures in implementation of any reciprocal operational agreement that are necessary to achieve the purposes of the agreement.

(Added by Stats. 2009, Ch. 294, Sec. 1. Effective January 1, 2010.)



393

(a) Any regularly employed law enforcement officer of an Oregon, Nevada, or Arizona state law enforcement agency, including, but not limited to, the Oregon State Police, the Nevada Department of Wildlife, or the Arizona Game and Fish Department, is a peace officer in this state if all of the following conditions are met:

(1) The officer is providing, or attempting to provide, law enforcement services within this state, within a distance of up to 50 statute miles of the contiguous border of this state and the state employing the officer, or within waters offshore of this state in the Exclusive Economic Zone.

(2) The officer is providing, or attempting to provide, law enforcement services pursuant to either of the following:

(A) In response to a request for services initiated by a member of the department.

(B) In response to a reasonable belief that emergency law enforcement services are necessary for the preservation of life, and a request for services by a member of the Department of Fish and Game is impractical to obtain under the circumstances. In those situations, the officer shall obtain authorization as soon as practical.

(3) The officer is providing, or attempting to provide, law enforcement services for the purpose of assisting a member of the Department of Fish and Game in response to misdemeanor or felony criminal activity, pursuant to the authority of a peace officer as provided in subdivision (e) of Section 830.2 of the Penal Code, or, in the event of emergency incidents or other similar public safety problems, whether or not a member of the department is present at the scene of the event.

(4) An agreement pursuant to Section 392 is in effect between the Department of Fish and Game and the agency of the adjoining state employing the officer, the officer acts in accordance with that agreement, and the agreement specifies that the officer and employing agency of the adjoining state shall be subject to the same civil immunities and liabilities as a peace officer and his or her employing agency in this state.

(5) The officer receives no separate compensation from this state for providing law enforcement services within this state.

(6) The adjoining state employing the officer confers similar rights and authority upon a member of the department who renders assistance within that state.

(b) Notwithstanding any other provision of law, any person who is acting as a peace officer in this state in the manner described in this section shall be deemed to have met the requirements of Section 1031 of the Government Code and the selection and training standards of the Commission on Peace Officer Standards and Training if the officer has completed the basic training required for peace officers in his or her state.

(c) A peace officer of an adjoining state shall not provide services within a California jurisdiction during any period in which officers of the department are involved in a labor dispute that results in a formal work slowdown or stoppage.

(Added by Stats. 2009, Ch. 294, Sec. 2. Effective January 1, 2010.)






ARTICLE 6 - Falconry

395

(a) The commission may adopt regulations for the possession or training, and the capture, importation, exportation, or intrastate transfer, of any bird in the orders Falconiformes and Strigiformes(birds-of-prey) used in the practice of falconry and may authorize the issuance and provide for the revocation of licenses and permits to persons for the practice of falconry.

(b) It is unlawful to capture, possess, or train any bird in the orders Falconiformes and Strigiformes (birds-of-prey) in the practice of falconry without procuring a falconry license.

(Amended by Stats. 1985, Ch. 1334, Sec. 1.)



396

(a) The falconry license shall be valid for a license year beginning on July 1 and ending on the last day of June of the next succeeding calendar year. If issued after July 1 of any year, a falconry license is valid for the remainder of that license year.

(b) For the license years beginning on or after March 1, 1987, the fee for a falconry license is a base fee of thirty dollars ($30) as adjusted under Section 713.

(Amended by Stats. 2007, Ch. 285, Sec. 7. Effective January 1, 2008.)



398

The base year for determining the inflationary index applied to the fee established by Section 396 shall be the 1984–85 fiscal year, and the base year for determining the inflationary index to be applied to the fee established by Section 397 shall be the 1985–86 fiscal year.

(Added by Stats. 1985, Ch. 1334, Sec. 5.)









CHAPTER 4 - Acceptance of Federal Acts

400

The State of California hereby assents to the provisions of the act of Congress entitled “An act to provide that the United States shall aid the states in wildlife-restoration projects, and for other purposes,” approved September 2, 1937 (Public Law 415, Seventy-fifth Congress), and the department, with the approval of the commission, shall perform such acts as may be necessary to the conduct and establishment of cooperative wildlife-restoration projects, as defined in such act of Congress, in compliance with such act and rules and regulations promulgated thereunder; and no funds accruing to the State of California from license fees paid by hunters shall be diverted for any other purpose than the administration of the Department of Fish and Game and for the protection, propagation, preservation, and investigation of fish and game.

(Enacted by Stats. 1957, Ch. 456.)



401

The State of California hereby assents to the provisions of the act of Congress entitled “An act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes,” approved August 9, 1950 (Public Law 681, Eighty-first Congress), and the department, with the approval of the commission, may perform such acts as may be necessary to the conduct and establishment of cooperative fish restoration projects, as defined in said act of Congress, in compliance with said act and rules and regulations promulgated thereunder; and no funds accruing to the State of California from license fees paid by fishermen shall be diverted for any other purpose than the administration of the Department of Fish and Game and for the protection, propagation, preservation, and investigation of fish and game.

(Enacted by Stats. 1957, Ch. 456.)






CHAPTER 5 - Management of Deer

450

It is hereby declared to be the policy of the Legislature to encourage the conservation, restoration, maintenance, and utilization of California’s wild deer populations. Such conservation shall be in accordance with the principles of conservation of wildlife resources set forth in Section 1801 and in accordance with the objectives and elements stated in “A Plan for California Deer, 1976.”

(Repealed and added by Stats. 1977, Ch. 839.)



451

As used in this chapter “general deer hunting season” means the annual season for the area in question as is set by the commission under its general regulatory powers, or set by statute, for the taking of male deer.

(Repealed and added by Stats. 1977, Ch. 839.)



452

The department shall designate deer herd management units and designate the manager for the units. Such units may encompass a single deer herd or a group of deer herds having similar management and habitat requirements and characteristics. Boundaries of such units, unless appropriate, need not follow county boundary lines.

(Repealed and added by Stats. 1977, Ch. 839.)



453

The department shall develop plans for such deer herd management units. The objectives of such plans shall be the restoration and maintenance of healthy deer herds in the wild state and to provide for high quality and diversified use of deer in California.

(Repealed and added by Stats. 1977, Ch. 839.)



454

Such management plans shall contain the following program elements:

(a) Document existing information on deer herd management units and programs to obtain information that may be needed.

(b) Develop programs to maintain and increase the quality of deer habitat statewide. Such programs will emphasize cooperative action between the department and the appropriate land management entities, both public and private. Emphasis shall be directed towards identifying critical deer habitat areas and the maintenance and management of such areas.

(c) Develop programs to reduce natural mortalities where such reduction may be critical to meeting deer herd plan objectives.

(d) Develop programs to decrease the illegal taking of deer through modern law enforcement methods supported by public and private cooperative efforts.

(e) Develop diversified recreational use programs, including both hunting and nonhunting uses, consistent with the basic individual deer herd management unit capabilities.

(Repealed and added by Stats. 1977, Ch. 839.)



455

Deer herd management unit plans shall be reviewed annually and shall be the basis for department recommendations to the commission pursuant to this chapter.

(Repealed and added by Stats. 1977, Ch. 839.)



456

The department shall biennially report to the Legislature and to the Fish and Game Commission on the progress that is being made toward the restoration and maintenance of California’s deer herds. The first report shall be submitted on or before October 1, 1989. The report shall include program activities regarding deer habitat, particularly addressing problems dealing with identification and preservation of critical deer habitat areas; the amount of revenue derived from the sale of deer tags during the two previous fiscal years; a list of expenditures during the two previous fiscal years and proposed expenditures during the current fiscal year; and a report of general benefits accrued to the deer resources as a result of the program.

(Amended by Stats. 2012, Ch. 728, Sec. 39. Effective January 1, 2013.)



457

The department shall determine prior to December 15 of each year its proposed recommendations to the commission, including its recommendations as to whether any antlerless deer hunts should be ordered. The recommendations of the department shall include the number, if any, of antlerless deer that should be taken in units, whether the permits should be either-sex permits, the proposed dates for each such taking, and the number of permits proposed for each unit.

(Amended by Stats. 1987, Ch. 355, Sec. 1.)



458

The department not later than December 15 shall notify, by certified mail, the board of supervisors of each county affected of the details of its recommendations under Section 457.

The board of supervisors of any affected county may elect to hold a public hearing on the proposed recommendations of the department. Any such hearing shall be held prior to February 1. The director or his or her representative shall attend the hearing.

The board of supervisors of any county to which this section is applicable may, by resolution, elect not to exercise the rights conferred by this section.

This section applies only to the counties of, and to those districts or parts of districts in, Siskiyou, Modoc, Trinity, Shasta, Lassen, Plumas, Sierra, Alpine, Amador, Butte, Calaveras, Colusa, Del Norte, El Dorado, Glenn, Humboldt, Imperial, Inyo, Lake, Madera, Mariposa, Mendocino, Merced, Mono, Monterey, Napa, Nevada, Orange, Placer, Riverside, San Luis Obispo, Santa Barbara, Santa Clara, Tehama, Tuolumne, Yolo, and Yuba Counties.

(Amended by Stats. 1987, Ch. 355, Sec. 2.)



459

The board of supervisors of any county specified in Section 458 which has held a public hearing pursuant to Section 458 may, not later than February 1, by resolution, object to the proposed recommendations of the department or may, by resolution, determine that the proposed recommendation should be modified, setting forth the necessary modifications.

A resolution objecting to, or setting forth modifications of, the proposed recommendations shall be based upon the testimony and information presented at the hearing or presented to the board of supervisors at its meeting to consider the resolution.

The department shall not recommend to the commission, and the commission shall not authorize, the taking of antlerless deer in a county specified in Section 458 if it has received from the board of supervisors of that county a resolution objecting to that taking. If a board of supervisors of a county has submitted a resolution determining that the department’s proposed recommendations on the taking of antlerless deer should be modified for that county, the department shall either so modify its recommendations and the commission shall so modify its orders or the department shall not recommend, and the commission shall not authorize, the taking of antlerless deer in that county.

(Amended by Stats. 1987, Ch. 355, Sec. 3.)



460

Prior to the February meeting of the commission as required in Section 207, the department shall recommend to the commission those deer herd units to be placed under a general deer hunting season. At the same time, the department shall recommend to the commission, subject to the provisions of Sections 458 and 459, whether any antlerless deer should be taken and in what deer herd units antlerless deer are to be taken. If in the judgment of the department there are deer herd units in which hunting pressure would adversely affect the deer herd, impair the hunting experience, or endanger the public safety, the department shall also recommend to the commission those deer herd units where hunter numbers should be restricted and which should be removed from the general deer hunting season designation. The department shall inform the commission of the condition of each deer herd unit. Upon receipt of the recommendations and information required in this section, the commission shall make that material known to the public and its determinations regarding proposed regulations. The recommendations of the department shall, in accordance with the provisions of Sections 458 and 459, include the number, if any, of antlerless deer that should be taken in deer herd units, whether the permits should be either-sex permits, the proposed dates for the taking, and the number of permits proposed for each deer herd unit. At the same time, the department shall recommend the establishment of any hunter-restricted quota units, if needed, and the number of the quota and manner in which the quota permits should be issued.

(Amended by Stats. 1987, Ch. 355, Sec. 4.)






CHAPTER 6 - Damages from Poaching and Illegal Sales

500

(a) The commission shall, by regulation, adopt guidelines to assist the director and the department in ascertaining the amount of civil penalties to be imposed pursuant to Section 2582 or 2583. The guidelines may include monetary amounts or ranges of monetary amounts that the commission finds are adequate to deter illegal actions and partially compensate the people of California for losses to the fish and wildlife resources from illegal transactions described in Section 2582 or 2583 for profit or personal gain.

(b) If the violation involves birds, mammals, amphibians, reptiles, or fish with a value in the aggregate of less than four hundred dollars ($400) and involves only the transportation, taking, or receipt of fish or wildlife taken or possessed in violation of this code, the guidelines shall provide that the civil penalty shall not exceed the maximum criminal fine provided by law for the violation in this code or ten thousand dollars ($10,000), whichever is less. For purposes of this section, “value” means the retail market value if a market value exists, the potential monetary gain to the accused or, for commercial species, the established retail market value.

(c) The guidelines shall include consideration of the nature, circumstances, extent, and gravity of the prohibited acts committed, and the degree of culpability of the violator, including lesser penalties for acts which have little significant effect upon the resources and greater penalties for acts which may cause serious injury to the resources.

(d) Nothing in this chapter or in Chapter 6.5 (commencing with Section 2580) of Division 3 shall be used to establish a monetary value for fish or wildlife resources in connection with any development, project, or land or water use plan or activity as permitted by any federal, state, or local governmental activity. This chapter does not apply to any action brought to recover civil damages under Section 2014.

(Added by Stats. 1988, Ch. 1059, Sec. 3.)









DIVISION 2 - DEPARTMENT OF FISH AND GAME

CHAPTER 1 - Organization and General Functions

ARTICLE 1 - Generally

700

(a) There is in the Natural Resources Agency a Department of Fish and Wildlife administered through the director.

(b) The Department of Fish and Wildlife shall succeed to, and is vested with, all the duties, powers, purposes, responsibilities, property, and jurisdiction previously vested in the Department of Fish and Game.

(c) Whenever the term “Department of Fish and Game” appears in a law, the term means the “Department of Fish and Wildlife.”

(d) No existing supplies, forms, insignias, signs, logos, uniforms, or emblems shall be destroyed or changed as a result of changing the name of the Department of Fish and Game to the Department of Fish and Wildlife, and those materials shall continue to be used until exhausted or unserviceable.

(Amended by Stats. 2012, Ch. 559, Sec. 8. Effective January 1, 2013.)



701

The director shall be appointed by the Governor, and receive the annual salary provided for by Chapter 6 (commencing at Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Enacted by Stats. 1957, Ch. 456.)



701.3

There shall be one deputy director of the department who shall be a civil executive officer and shall be appointed by the Governor and serve at the pleasure of the Governor. The compensation of the deputy director shall be fixed by the director pursuant to law. The deputy director shall have such duties as shall be assigned, from time to time, by the director, and shall be responsible to the director for the performance thereof.

(Added by Stats. 1980, Ch. 931, Sec. 1.)



701.5

The director or one or more of his designees may accept the office of director or alternate director of an entity established by a joint powers agreement providing for the establishment and conduct of an areawide waste management planning process in accordance with the provisions of Section 208 of the Federal Water Pollution Control Act. Such office of director or alternate director of a joint powers entity is deemed compatible with the office of director and the office or employment of such persons as the director may so designate to serve such an entity established by a joint powers agreement.

(Added by Stats. 1975, Ch. 868.)



702

This code shall be administered and enforced through regulations adopted only by the department, except as otherwise specifically provided by this code or where this code requires the commission to adopt regulations.

(Amended by Stats. 1996, Ch. 870, Sec. 4.5. Effective January 1, 1997.)



702.1

(a) The department, on or before January 1, 2016, shall prepare and submit to the relevant policy and fiscal committees of the Legislature a feasibility study report on an electronic system to manage citations issued by fish and game wardens, exchange information on citations with the courts, and transfer data on court dispositions to the Automated License Data System.

(b) (1) Pursuant to Section 10231.5 of the Government Code, the requirement for submitting a report pursuant to subdivision (a) shall become inoperative on January 1, 2017.

(2) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2012, Ch. 559, Sec. 9. Effective January 1, 2013.)



703

(a) General policies for the conduct of the department shall be formulated by the commission. The director shall be guided by those policies and shall be responsible to the commission for the administration of the department in accordance with those policies.

(b) The department shall respond to requests from the Department of Forestry and Fire Protection, acting as the lead agency for the review of timber harvesting plans, within the time period required under Section 4582.6 of the Public Resources Code, unless additional time is granted by the Department of Forestry and Fire Protection. The department shall include specific comments or recommendations, or both, on any significant environmental issues raised by the proposed timber harvesting plan in its area of jurisdiction, including any proposed mitigation measures. The department shall also identify its statutory authority for any requests or recommendations for mitigation that it may determine to be necessary. If the department has no comment to make on the proposed timber harvesting plan, it is not required to submit a response.

(Amended by Stats. 1995, Ch. 612, Sec. 1. Effective January 1, 1996.)



703.3

It is the policy of the state that the department and commission use ecosystem-based management informed by credible science in all resource management decisions to the extent feasible. It is further the policy of the state that scientific professionals at the department and commission, and all resource management decisions of the department and commission, be governed by a scientific quality assurance and integrity policy, and follow well-established standard protocols of the scientific profession, including, but not limited to, the use of peer review, publication, and science review panels where appropriate. Resource management decisions of the department and commission should also incorporate adaptive management to the extent possible.

(Added by Stats. 2012, Ch. 559, Sec. 10. Effective January 1, 2013.)



703.5

It is the policy of the state as follows:

(a) That the department and the commission seek to create, foster, and actively participate in effective partnerships and collaborations with other agencies and stakeholders to achieve shared goals and to better integrate fish and wildlife resource conservation and management with the natural resource management responsibilities of other agencies.

(b) That the department and commission participate in interagency coordination processes that facilitate consistency and efficiency in review of projects requiring multiple permits, including, but not necessarily limited to, joint state, federal, and local permit review teams that enable early consultation with project applicants, and provide improved sharing of data, information, tools, and science to achieve better alignment of planning, policies, and regulations across agencies.

(Added by Stats. 2012, Ch. 559, Sec. 11. Effective January 1, 2013.)



704

(a) Notwithstanding any other provision of law, the director is the appointing power of all employees within the department, and all employees in the department are responsible to the director for the proper carrying out of the duties and responsibilities of their respective positions.

(b) The changes made to subdivision (a) during the 2001–02 Regular Session of the Legislature are declaratory of existing law.

(Amended by Stats. 2001, Ch. 398, Sec. 1.5. Effective January 1, 2002.)



705

(a) For purposes of this section, “eligible renewable energy resources” has the same meaning as in the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1 of Division 1 of the Public Utilities Code).

(b) The department shall establish an internal division with the primary purpose of performing comprehensive planning and environmental compliance services with priority given to projects involving the building of eligible renewable energy resources.

(c) The internal division shall ensure the timely completion of plans pursuant to the Natural Community Conservation Planning Act (Chapter 10 (commencing with Section 2800) of Division 3).

(Added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 2. Effective December 10, 2011.)



706

The provisions of Chapter 2 (commencing at Section 11150), Part 1, Division 3, Title 2 of the Government Code shall govern and apply to the conduct of the department in every respect the same as if such provisions were herein set forth at length, and wherever in that chapter the term “head of the department” or similar designation occurs, for the purposes of this section it shall mean the director.

(Enacted by Stats. 1957, Ch. 456.)



707

It is the duty of the attorney for the department to act as counsel in defense of any officer or deputy of the department in any suit for damages brought against the officer or deputy on account of injuries to persons or property alleged to have been received as a result of the negligence or misconduct of the officer or deputy occurring while the officer or deputy was performing his official duties.

(Enacted by Stats. 1957, Ch. 456.)



709

A nonprofit organization designated by the department to assist in the sale of deer, elk, antelope, or bighorn sheep fundraising tags that are sold on behalf of the department for the purpose of raising funds for specified programs and projects, pursuant to subdivision (c) of Section 331, subdivision (d) of Section 332, subdivision (a) of Section 4334, or subdivision (d) of Section 4902, is authorized to retain 5 percent of the amount of the sale price of the tag as a reasonable vendor fee.

(Added by Stats. 2014, Ch. 467, Sec. 2. Effective January 1, 2015.)



710

The Legislature finds and declares that the department has in the past not been adequately funded to meet its mandates. The principal causes have been the fixed nature of the department’s revenues in contrast with the rising costs resulting from inflation, the increased burden on the department to carry out its public trust responsibilities, and additional responsibilities placed on the department by the Legislature. This lack of funding has prevented proper planning and manpower allocation. The lack of funding has required the department to restrict warden enforcement and to defer essential management of lands acquired for wildlife conservation. The lack of funding for fish and wildlife conservation activities other than sport and commercial fishing and hunting activities has resulted in inadequate wildlife and habitat conservation and wildlife protection programs.

(Amended by Stats. 2006, Ch. 667, Sec. 9. Effective January 1, 2007.)



710.5

(a) The Legislature finds and declares that the department continues to be inadequately funded to meet its mandates. While revenues have been declining, the department’s responsibilities have increased in order to protect public trust resources in the face of increasing population and resource management demands. The department’s revenues have been limited due to a failure to maximize user fees and inadequate non-fee-related funding. The limited department revenues have resulted in the inability of the department to effectively provide all of the programs and activities required under this code and to manage the wildlife resources held in trust by the department for the people of the state.

(b) The Legislature further finds and declares that the department has been largely supported by fees paid by those who utilize the resources held in trust by the department. It is the intent of the Legislature that, to the extent feasible, the department should continue to be funded by user fees. All fees collected by the department, including, but not limited to, recreational hunting and fishing licenses, landing taxes, commercial licenses, permits and entitlements, and other fees for use of the resources regulated or managed by the department, are user fees. To the extent that these fees are appropriated through the Budget Act for the purposes for which they are collected to provide services to the people of the State of California, these user fees are not subject to Article XIII B of the California Constitution.

(c) The Legislature further finds and declares that user fees are not sufficient to fund all of the department’s mandates. To fulfill its mandates, the department must secure a significant increase in reliable funding, in addition to user fees.

(Amended by Stats. 2006, Ch. 667, Sec. 10. Effective January 1, 2007.)



710.7

(a) The Legislature finds and declares all of the following:

(1) The department continues to face serious funding instability due to revenue declines from traditional user fees and taxes and the addition of new and expanded program responsibilities.

(2) Historically, the recreational and commercial fishing industry has funded much of the department’s marine fisheries activities.

(3) As the state’s population grows and development changes historic land uses, fish and wildlife continue to be depleted, necessitating a significant portion of the department’s activities to be directed toward protecting fish and wildlife for the benefit of the people of the state.

(b) It is the intent of the Legislature to extend the current user-based funding system by allocating a portion of the marine resource protection costs to those who use and benefit from recreational and commercial use of the marine resources.

(c) It is the Legislature’s intent that, notwithstanding Section 711, the department shall cooperate with the Legislature, recreational users, conservation organizations, the commercial fishing industry, and other interested parties to identify and propose new alternative sources of revenue to fund the department’s necessary marine conservation, restoration, and resources management, and protection responsibilities.

(d) It is further the intent of the Legislature to identify new funding sources and to secure those sources to adequately fund the department’s activities directed at protecting and managing wildlife for the people of the state.

(Amended by Stats. 2006, Ch. 667, Sec. 11. Effective January 1, 2007.)



711

(a) It is the intent of the Legislature to ensure adequate funding from appropriate sources for the department. To this end, the Legislature finds and declares that:

(1) The costs of nongame fish and wildlife programs shall be provided annually in the Budget Act by appropriating money from the General Fund, through nongame user fees, and sources other than the Fish and Game Preservation Fund to the department for these purposes.

(2) The costs of commercial fishing programs shall be provided out of revenues from commercial fishing taxes, license fees, and other revenues, from reimbursements and federal funds received for commercial fishing programs, and other funds appropriated by the Legislature for this purpose.

(3) The costs of hunting and sportfishing programs shall be provided out of hunting and sportfishing revenues and reimbursements and federal funds received for hunting and sportfishing programs, and other funds appropriated by the Legislature for this purpose. These revenues, reimbursements, and federal funds shall not be used to support commercial fishing programs, free hunting and fishing license programs, or nongame fish and wildlife programs.

(4) The costs of managing lands managed by the department and the costs of wildlife management programs shall be supplemented out of revenues in the Native Species Conservation and Enhancement Account in the Fish and Game Preservation Fund.

(5) Hunting, sportfishing, and sport ocean fishing license fees shall be adjusted annually to an amount equal to that computed pursuant to Section 713. However, a substantial increase in the aggregate of hunting and sportfishing programs shall be reflected by appropriate amendments to the sections of this code that establish the base sport license fee levels. The inflationary index provided in Section 713 shall not be used to accommodate a substantial increase in the aggregate of hunting and sportfishing programs.

(6) The costs of a conservation and mitigation banking program, including, but not limited to, costs incurred by the department during its adoption of guidelines for, and the review, approval, establishment, monitoring, and oversight of, banks, shall be reimbursed from revenues of conservation and mitigation bank application fees imposed pursuant to Sections 1798.5, 1798.6, and 1799.

(b) The director and the Secretary of the Natural Resources Agency, with the department’s annual budget submittal to the Legislature, shall submit a report on the fund condition, including the expenditures and revenue, for all accounts and subaccounts within the Fish and Game Preservation Fund. The department shall also update its cost allocation plan to reflect the costs of program activities.

(c) For purposes of this article, “substantial increase” means an increase in excess of 5 percent of the Fish and Game Preservation Fund portion of the department’s current year support budget, excluding cost-of-living increases provided for salaries, staff benefits, and operating expenses.

(Amended by Stats. 2012, Ch. 565, Sec. 2. Effective January 1, 2013.)



711.1

(a) The expenditure of all federal grant moneys made available to the state pursuant to the Federal Aid in Wildlife Restoration Act (16 U.S.C. Sec. 669 et seq.) shall be consistent with that act.

(b) In applying for federal grant moneys available pursuant to the Federal Aid in Wildlife Restoration Act, the department shall give priority to projects that fulfill one or more of the following purposes:

(1) Management of the department’s wildlife areas or other lands open to the public for hunting and other public priority uses listed in paragraph (1) of subdivision (d) of Section 1745.

(2) Conservation of, or scientific research concerning, wildlife or wildlife habitat.

(3) Support of the department’s hunting-related programs, including hunter education, public access, and target shooting.

(c) The department shall post a brief description of projects or programs funded by moneys received pursuant to the Federal Aid in Wildlife Restoration Act on its Internet Web site. The description shall include information about the budget of each project or program.

(d) The department shall consult with any of the advisory committees established pursuant to Sections 3684, 3702.1, and 3953 regarding all projects funded by the Federal Aid in Wildlife Restoration Act that are relevant to the committee or committees.

(Added by Stats. 2014, Ch. 259, Sec. 1. Effective January 1, 2015.)



711.2

(a) For purposes of this code, unless the context otherwise requires, “wildlife” means and includes all wild animals, birds, plants, fish, amphibians, reptiles, and related ecological communities, including the habitat upon which the wildlife depends for its continued viability and “project” has the same meaning as defined in Section 21065 of the Public Resources Code.

(b) For purposes of this article, “person” includes any individual, firm, association, organization, partnership, business, trust, corporation, limited liability company, company, district, city, county, city and county, town, the state, and any of the agencies of those entities.

(Amended by Stats. 2007, Ch. 285, Sec. 9. Effective January 1, 2008.)



711.4

(a) The department shall impose and collect a filing fee in the amount prescribed in subdivision (d) to defray the costs of managing and protecting fish and wildlife trust resources, including, but not limited to, consulting with other public agencies, reviewing environmental documents, recommending mitigation measures, developing monitoring requirements for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), consulting pursuant to Section 21104.2 of the Public Resources Code, and other activities protecting those trust resources identified in the review pursuant to the California Environmental Quality Act.

(b) The filing fees shall be proportional to the cost incurred by the department and shall be annually reviewed and adjustments recommended to the Legislature in an amount necessary to pay the full costs of department programs as specified. The department shall annually adjust the fees pursuant to Section 713.

(c) (1) All project applicants and public agencies subject to the California Environmental Quality Act shall pay a filing fee for each proposed project, as specified in subdivision (d).

(2) Notwithstanding paragraph (1), a filing fee shall not be paid pursuant to this section if any of the following conditions exist:

(A) The project has no effect on fish and wildlife.

(B) The project is being undertaken by the department.

(C) The project costs are payable by the department from any of the following sources that are held by the department:

(i) The Public Resources Account in the Cigarette and Tobacco Products Surtax Fund.

(ii) The California Wildlife, Coastal, and Park Land Conservation Fund of 1988.

(iii) The Habitat Conservation Fund.

(iv) The Fisheries Restoration Account in the Fish and Game Preservation Fund.

(v) The Commercial Salmon Stamp Dedicated Subaccount in the Fish and Game Preservation Fund.

(vi) Striped bass stamp funds collected pursuant to Section 7360.

(vii) The California Ocean Resource Enhancement Account.

(D) The project is implemented by the department through a contract with either a nonprofit entity or a local government agency.

(3) Filing fees shall be paid at the time and in the amount specified in subdivision (d). Notwithstanding Sections 21080.5 and 21081 of the Public Resources Code, a project shall not be operative, vested, or final, and local government permits for the project shall not be valid, until the filing fees required pursuant to this section are paid.

(d) The fees shall be in the following amounts:

(1) For a project that is statutorily or categorically exempt from the California Environmental Quality Act, including those certified regulatory programs that incorporate statutory and categorical exemptions, a filing fee shall not be paid.

(2) For a project for which a negative declaration is prepared pursuant to subdivision (c) of Section 21080 of the Public Resources Code, the filing fee is one thousand eight hundred dollars ($1,800). A local agency collecting the filing fee shall remit the fee to the county clerk at the time of filing a notice of determination pursuant to Section 21152 of the Public Resources Code. A state agency collecting the filing fee shall remit the fee to the Office of Planning and Research at the time of filing a notice of determination pursuant to Section 21108 of the Public Resources Code.

(3) For a project with an environmental impact report prepared pursuant to the California Environmental Quality Act, the filing fee is two thousand five hundred dollars ($2,500). A local agency collecting the filing fee shall remit the fee to the county clerk at the time of filing a notice of determination pursuant to Section 21152 of the Public Resources Code. A state agency collecting the filing fee shall remit the fee to the Office of Planning and Research at the time of filing a notice of determination pursuant to Section 21108 of the Public Resources Code.

(4) For a project that is subject to a certified regulatory program pursuant to Section 21080.5 of the Public Resources Code, the filing fee is eight hundred fifty dollars ($850). The filing fee shall be paid to the department before the filing of the notice of determination pursuant to Section 21080.5 of the Public Resources Code.

(e) The county clerk may charge a documentary handling fee of fifty dollars ($50) per filing in addition to the filing fee specified in subdivision (d).

(1) The county clerk of each county and the Office of Planning and Research shall maintain a record, both electronic and in paper, of all environmental documents received. The record shall include, for each environmental document received, the name of each applicant or lead agency, the document filing number, the project name as approved by the lead agency, and the filing date. The record shall be made available for examination or audit by authorized personnel of the department during normal business hours.

(2) The filing fee imposed and collected pursuant to subdivision (d) shall be remitted monthly to the department within 30 days after the end of each month. The remittance shall be accompanied with the information required pursuant to paragraph (1). The amount of fees due shall be reported on forms prescribed and provided by the department.

(3) The department shall assess a penalty of 10 percent of the amount of fees due for a failure to remit the amount payable when due. The department may pursue collection of delinquent fees through the Controller’s office pursuant to Section 12419.5 of the Government Code.

(f) Notwithstanding Section 12000, failure to pay the fee under subdivision (d) is not a misdemeanor. All unpaid fees are a statutory assessment subject to collection under procedures as provided in the Revenue and Taxation Code.

(g) Only one filing fee shall be paid for each project unless the project is tiered or phased, or separate environmental documents are required.

(h) This section does not preclude or modify the duty of the department to recommend, require, permit, or engage in mitigation activities pursuant to the California Environmental Quality Act.

(i) The permit process of the California Coastal Commission, as certified by the Secretary of the Resources Agency, is exempt from the payment of the filing fees prescribed by paragraph (4) of subdivision (d) insofar as the permits are issued under any of the following regulations:

(1) Subchapter 4 (commencing with Section 13136) of Chapter 5 of Division 5.5 of Title 14 of the California Code of Regulations.

(2) Subchapter 1 (commencing with Section 13200), Subchapter 3 (commencing with Section 13213), Subchapter 3.5 (commencing with Section 13214), Subchapter 4 (commencing with Section 13215), Subchapter 4.5 (commencing with Section 13238), Subchapter 5 (commencing with Section 13240), Subchapter 6 (commencing with Section 13250), and Subchapter 8 (commencing with Section 13255.0) of Chapter 6 of Division 5.5 of Title 14 of the California Code of Regulations.

(Amended by Stats. 2013, Ch. 368, Sec. 1. Effective January 1, 2014.)



711.7

(a) The fish and wildlife resources are held in trust for the people of the state by and through the department.

(1) Insofar as state wildlife trust resources exist and depend upon federal proprietary lands or federal land and water adjacent to or affecting state trust resources, all persons engaging in projects or activities under federal license, contract, or permit, to the extent permitted by federal law, shall be governed by this article and shall pay project filing fees unless the payment of state filing and permit fees is explicitly preempted by the authority of the federal agency permitting the use or modification of state trust resources.

(2) Insofar as state wildlife trust resources exist and depend upon federal proprietary lands or federal lands and waters adjacent to or affecting state trust resources, all federal agencies acting in their proprietary capacity, to the extent permitted by federal law, shall be governed by this article and Sections 10005 and 21089 of the Public Resources Code, unless the payment of state filing and permit fees is explicitly preempted by the authority of a particular federal agency.

(b) If a court of competent jurisdiction finds that any provision of this section or the application thereof to any federal agency, person, or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Added by Stats. 1990, Ch. 1706, Sec. 5.)



712

It is the intent of the Legislature that the Department of Finance shall include in the Governor’s Budget sufficient moneys from the General Fund and sources other than the Fish and Game Preservation Fund to pay the costs of the department’s nongame programs, including those necessary for the protection and enhancement of California’s nongame fish and wildlife and their habitat, the free hunting and fishing license programs, and special repairs and capital outlay.

It is the intent of the Legislature that the Department of Finance shall not include in the Governor’s Budget any appropriation from the Fish and Game Preservation Fund for any program or project which is not expressly found to be an activity relating to the protection or propagation of fish and game, except to the extent that moneys have been deposited in that fund from collections under a law which is not related to the protection or propagation of fish and game.

Any study relating to funding of programs administered or conducted by the department shall include express findings of whether the program is related to the protection or propagation of fish and game and shall describe the relationship.

(Amended by Stats. 1990, Ch. 1706, Sec. 6.)



713

(a) The changes in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, as published by the United States Department of Commerce, shall be used as the index to determine an annual rate of increase or decrease in the fees for licenses, stamps, permits, tags, or other entitlements issued by the department.

(b) (1) The department shall determine the change in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, as published by the United States Department of Commerce, for the quarter ending March 31 of the current year compared to the quarter ending March 31 of the previous year. The relative amount of the change shall be multiplied by the current fee for each license, stamp, permit, tag, or other entitlement issued by the department.

(2) The product shall be rounded to the nearest twenty-five cents ($0.25), and the resulting amount shall be added to the fee for the current year. The resulting amount shall be the fee for the license year beginning on or after January 1 of the next succeeding calendar year for the license, stamp, permit, tag, or other entitlement that is adjusted under this section.

(c) Notwithstanding any other provision of law, the department may recalculate the current fees charged for each license, stamp, permit, tag, or other entitlement issued by the department, to determine that all appropriate indexing has been included in the current fees. This section shall apply to all licenses, stamps, permits, tags, or other entitlements, that have not been increased each year since the base year of the 1985–86 fiscal year.

(d) The commission, with respect to any license, stamp, permit, tag, or other entitlement issued by the commission shall comply with subdivisions (a) to (c), inclusive.

(e) The calculations provided for in this section shall be reported to the Legislature with the Governor’s Budget Bill.

(f) The Legislature finds that all revenues generated by fees for licenses, stamps, permits, tags, and other entitlements, computed under this section and used for the purposes for which they were imposed, are not subject to Article XIII B of the California Constitution.

(g) The department and the commission, at least every five years, shall analyze all fees for licenses, stamps, permits, tags, and other entitlements issued by it to ensure the appropriate fee amount is charged. Where appropriate, the department shall recommend to the Legislature or the commission that fees established by the commission or the Legislature be adjusted to ensure that those fees are appropriate.

(Amended by Stats. 2012, Ch. 565, Sec. 3. Effective January 1, 2013.)



714

(a) In addition to Section 3031, 3031.2, 7149, 7149.05, or 7149.2 and notwithstanding Section 3037, the department shall issue lifetime sportsman’s licenses pursuant to this section. A lifetime sportsman’s license authorizes the taking of birds, mammals, fish, reptiles, or amphibia anywhere in this state in accordance with law for purposes other than profit for the life of the person to whom issued unless revoked for a violation of this code or regulations adopted pursuant to this code. A lifetime sportsman’s license is not transferable. A lifetime sportsman’s license does not include any special tags, stamps, or other entitlements.

(b) A lifetime sportsman’s license may be issued to residents, as follows:

(1) To a person 62 years of age or over upon payment of a base fee of seven hundred thirty dollars ($730).

(2) To a person 40 years of age or over and less than 62 years of age upon payment of a base fee of one thousand eighty dollars ($1,080).

(3) To a person 10 years of age or over and less than 40 years of age upon payment of a base fee of one thousand two hundred dollars ($1,200).

(4) To a person less than 10 years of age upon payment of a base fee of seven hundred thirty dollars ($730).

(c) This section does not require a person less than 16 years of age to obtain a license to take fish, reptiles, or amphibia for purposes other than profit or to obtain a license to take birds or mammals, except as required by law.

(d) This section does not exempt an applicant for a license from meeting other qualifications or requirements otherwise established by law for the privilege of sport hunting or sport fishing.

(e) Upon payment of a base fee of four hundred forty-five dollars ($445), a person holding a lifetime hunting license or lifetime sportsman’s license shall be issued annually one deer tag application pursuant to subdivision (a) of Section 4332 and five wild pig tags issued pursuant to Section 4654. Lifetime privileges issued pursuant to this subdivision are not transferable.

(f) Upon payment of a base fee of two hundred ten dollars ($210), a person holding a lifetime hunting license or lifetime sportsman’s license shall be entitled annually to the privileges afforded to a person holding a state duck stamp or validation issued pursuant to Section 3700 or 3700.1 and an upland game bird stamp or validation issued pursuant to Section 3682 or 3682.1. Lifetime privileges issued pursuant to this subdivision are not transferable.

(g) The base fees specified in this section are applicable commencing January 1, 2004, and shall be adjusted annually thereafter pursuant to Section 713.

(h) The commission shall adjust the amount of the fees specified in subdivision (g), as necessary, to fully recover, but not exceed, all reasonable administrative implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 565, Sec. 4. Effective January 1, 2013.)



715

(a) The director, in consultation with the Natural Resources Agency, shall establish a formal program, which may be called the Science Institute, to assist the department and commission in obtaining independent scientific review, and recommendations to help inform the scientific work of the department and the commission. The program shall include one or more ad hoc independent scientific committees consisting of independent scientists who are scientific experts in their fields with expertise in biological sciences and with a range of multidisciplinary expertise pertinent to the work of the department and the commission, and which may be convened pursuant to this section. The purpose of the program shall be to assist the department and the commission in obtaining and establishing an independent and objective view of the scientific issues underlying important policy decisions.

(b) The objectives of the program shall include, but not necessarily be limited to, the following:

(1) Providing independent scientific guidance of the scientific research, monitoring, and assessment programs that support the department’s and the commission’s work with fish and wildlife species and their habitats.

(2) Providing the best available independent scientific information and advice to guide and inform department and commission decisions.

(3) Promoting and facilitating independent scientific peer review.

(4) Promoting science-based adaptive management.

(5) Ensuring scientific integrity and transparency in decisionmaking.

(c) The department may consult with members of the ad hoc scientific committees to assist the department in identifying other independent scientific experts with specialized expertise as needed for independent peer review of department reports, including, but not limited to, status review reports prepared for purposes of informing decisions on petitions for listing of species under the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3).

(d) The department shall consult with independent scientific advisors to develop and revise as necessary a scientific integrity policy to guide the work of the department and the commission. The scientific integrity policy may include, but is not necessarily limited to, an ethical code of conduct for department scientists, standards for independent peer review, and other best practices for ensuring scientific integrity and public confidence in department and commission work products and decisions.

(e) For marine fisheries and other marine resources, the department may utilize the California Ocean Science Trust for the purposes of this section.

(Added by Stats. 2012, Ch. 559, Sec. 12. Effective January 1, 2013.)









CHAPTER 1.5 - Wildlife Violator Compact

ARTICLE 1 - General Provisions

716

The Wildlife Violator Compact is hereby enacted into law and entered into with all other participating states.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)



716.1

It is the policy of this state in entering into the compact to do all of the following:

(a) Promote compliance with the statutes, ordinances, and administrative rules and regulations relating to the management of wildlife resources in this state.

(b) Recognize the suspension of wildlife license privileges of any person whose license privileges have been suspended by a participating state and treat that suspension as if it had occurred in the licensee’s home state if the violation that resulted in the suspension could have been the basis for suspension in the home state.

(c) Allow a violator, except as provided in subdivision (b) of Section 716.4, to accept a wildlife citation and, without delay or detention, proceed on his or her way whether or not the violator is a resident of the state in which the citation was issued, if the violator’s home state is a party to this compact.

(d) Report to the appropriate participating states, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.

(e) Allow the home state to recognize and treat convictions recorded against its residents, if those convictions occurred in a participating state, as though they had occurred in the home state.

(f) Extend cooperation to its fullest extent among the participating states for enforcing compliance with the terms of a wildlife citation issued in one participating state to a resident of another participating state.

(g) Maximize effective use of law enforcement personnel and information.

(h) Assist court systems in the efficient disposition of wildlife violations.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)



716.2

The purposes of this chapter include both of the following:

(a) To provide a means by which participating states may join in a reciprocal program to effectuate the policies enumerated in Section 716.1 in a uniform and orderly manner.

(b) To provide for the fair and impartial treatment of wildlife violators operating within participating states in recognition of the violator’s right to due process and the sovereign status of the participating states.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)






ARTICLE 2 - Definitions

716.3

For purposes of this chapter, the following terms have the following meanings:

(a) “Board” means the board of compact administrators established pursuant to Section 716.8.

(b) “Citation” means any summons, complaint, ticket, penalty assessment, or other official document issued to a person by a wildlife officer or other peace officer for a wildlife violation pertaining to sport fishing, hunting, or trapping, which contains an order requiring the person to respond.

(c) “Collateral” means any cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(d) “Compact manual” is a manual used and adopted by the participating states that prescribes the procedures to be followed in administering the wildlife violator compact in participating states.

(e) “Compliance,” with respect to a citation, means the act of answering a citation through an appearance in a court or tribunal, or through the payment of fines, penalties, costs, and surcharges, if any.

(f) “Conviction” means a conviction, including, but not limited to, any court conviction for an offense related to sport fishing, hunting, or trapping, that is prohibited by statute, ordinance, or administrative rule or regulation, that involves the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, the payment of a penalty assessment, a plea of nolo contendere, and the imposition of a deferred or suspended sentence by the court.

(g) “Court” means a court of law, including magistrate’s court and the justice of the peace court.

(h) “Home state” means the state of primary residence of a person.

(i) “Issuing state” means the participating state that issues a wildlife citation to the violator.

(j) “License” means any license, permit, entitlement to use, or other public document that conveys to the person to whom it is issued the privilege of sport fishing, hunting, or trapping, that is regulated by statute, ordinance, or administrative rule or regulation of a participating state.

(k) “Licensing authority,” with reference to this state, means the Department of Fish and Game, which is the state agency authorized by law to issue or approve licenses or permits to sport fish, hunt, or trap.

(l) “Participating state” means any state that enacts legislation to become a member of the wildlife compact.

(m) “Personal recognizance” means an agreement by a person made at the time of issuance of the wildlife citation that the person will comply with the terms of the citation.

(n) “State” means any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Provinces of Canada, and other countries.

(o) “Suspension” means any revocation, denial, or withdrawal of any or all license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by any license for sport fishing, hunting, or trapping.

(p) “Terms of the citation” means those conditions and options expressly stated upon a citation.

(q) “Wildlife” means all species of animals including, but not limited to, mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as “wildlife” and are protected or otherwise regulated by statute, ordinance, or administrative rule or regulation in a participating state. The species included in the definition of “wildlife” vary from state to state and the determination of whether a species is “wildlife” for the purposes of this compact shall be based on the law of the participating state.

(r) “Wildlife law” means any statute, regulation, ordinance, or administrative rule or regulation developed and enacted for the management of wildlife resources and the uses thereof.

(s) “Wildlife officer” means any individual authorized in this state to issue a citation for a wildlife violation.

(t) “Wildlife violation” means the violation of a statute, ordinance, or administrative rule or regulation developed and enacted for the management of wildlife resources and the uses thereof pertaining to sport fishing, hunting, and trapping and for which a prosecution is initiated.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)






ARTICLE 3 - Issuing State Violation Procedures

716.4

(a) Notwithstanding any other provision of law, when issuing a citation for a wildlife violation for purposes of this chapter, a wildlife officer of the issuing state may issue a citation to any person whose primary residence is in a participating state in the same manner as though the person were a resident of the issuing state, and shall not require that person to post collateral to secure appearance, except as provided in subdivision (b), if the officer receives the personal recognizance of the person that he or she will comply with the terms of the citation.

(b) Personal recognizance is acceptable unless prohibited by ordinance of a city or county, the policy of the issuing agency, a procedure or regulation, or by the compact manual, and only if the violator provides adequate proof of identification to the wildlife officer.

(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate wildlife officer shall report the conviction or failure to comply to the licensing authority of the participating state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state, and shall contain information as prescribed in the compact manual.

(d) Upon receipt of the report of conviction or noncompliance pursuant to subdivision (c), the licensing authority of the issuing state shall transmit to the licensing authority of the home state of the violator the information in the form and content prescribed in the compact manual.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)






ARTICLE 4 - Home State Procedures

716.5

(a) Upon receipt of a report from the licensing authority of the issuing state reporting the failure of a violator to comply with the terms of a citation, the licensing authority shall notify the violator and shall initiate a suspension action. The licensing authority shall suspend the violator’s license privileges, in accordance with the requirements of due process, until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished to the licensing authority.

(b) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state may enter that conviction in its records and may treat the conviction as though it occurred in the home state for the purposes of the suspension of license privileges, if the violation that resulted in the conviction would constitute a wildlife violation in the home state.

(c) The licensing authority of the home state shall maintain a record of actions taken and shall make reports to issuing states as provided in the compact manual.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)






ARTICLE 5 - Reciprocal Recognition of Suspension

716.6

(a) As a participating member of the wildlife violator compact, the licensing authority of this state may recognize the suspension of license privileges of any person by any participating state if both of the following occur:

(1) The violation that resulted in the conviction would constitute a wildlife violation in this state.

(2) The conviction that resulted in the suspension could have been the basis for suspension under the statutes, ordinances, or administrative rules or regulations of this state.

(b) The licensing authority shall communicate suspension information to other participating states in the form and content prescribed by the compact manual.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)






ARTICLE 6 - Applicability of Other Laws

716.7

Except as expressly required by this chapter, this chapter shall not be construed to affect the right of any participating state to apply any of its statutes, ordinances, or administrative rules or regulations relating to license privileges to any person or circumstance, or to invalidate or prevent any agreement or other cooperative arrangement between a participating state and a nonparticipating state, concerning wildlife law enforcement.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)






ARTICLE 7 - Compact Administrator Procedures

716.8

(a) (1) A board of compact administrators is hereby established to serve as a governing body for the resolution of all matters relating to the operation of this compact. The board shall be composed of one member from each of the participating states to be known as the compact administrator.

(2) A compact administrator of any participating state may provide for the discharge of his or her duties and the performance of his or her functions as a board member by an alternate, designated by that member. An alternate is not entitled to serve unless written notification of his or her identity is provided to the board.

(3) The compact administrator for this state shall be appointed by the director and shall serve, and be subject to removal, in accordance with the laws of this state.

(b) Each member of the board is entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the membership of the board vote in favor thereof. Action by the board may only be taken at a meeting at which a majority of the membership of the board is present.

(c) The board shall elect annually from its membership a chairperson and vice chairperson.

(d) The board shall adopt bylaws, not inconsistent with this compact, and may amend and rescind the bylaws.

(e) The board may accept for any of its purposes and functions under this compact any donation and grant of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, utilize, and dispose thereof.

(f) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, individual, firm, or corporation, including any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering this compact. All procedures and forms adopted pursuant to board action shall be contained in a compact manual.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)






ARTICLE 8 - Entry Into Compact and Withdrawal

716.9

(a) This chapter shall become effective at such time as it is adopted in substantially similar form by this state and one or more other states, subject to the following conditions:

(1) The entry into the compact shall be made by resolution executed and ratified by authorized officials of the applying state and submitted to the chairperson of the board of contract administrators.

(2) The resolution shall substantially be in the form and content as provided in the compact manual, and shall include all of the following:

(A) A citation of the authority authorizing the state to become a party to this compact.

(B) An agreement to comply with the terms and provisions of this compact.

(C) An agreement that the state entering into the compact agrees to participate with all participating states in the compact.

(b) The effective date of entry into the compact shall be specified by the applying state but shall not be less than 60 days after notice has been given by either the chairperson or secretary of the board to each participating state that the resolution from the applying state has been received.

(c) A participating state may withdraw from participation in this compact by giving written notice to the compact administrator of each participating state. The withdrawal shall not become effective until 90 days from the date on which the written notice of withdrawal is sent to each participating state. The withdrawal of any state shall not affect the validity of this compact as to the remaining participating states.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. The Wildlife Violator Compact (as set out in Chapter 1.5, Sections 716 to 717.2) becomes effective as provided in this section.)






ARTICLE 9 - Amendments to the Compact

717

(a) This compact may be amended periodically. Amendments shall be presented in resolution form to the chairperson of the board, and shall be initiated by one or more participating states.

(b) The adoption of an amendment requires endorsement by all participating states and becomes effective 30 days after the date of the last endorsement.

(c) The failure of any participating state to respond to the appropriate authority within 60 days after receipt of a proposed amendment constitutes endorsement thereof.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)






ARTICLE 10 - Construction and Severability

717.1

This compact shall be liberally construed to effectuate its purposes.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)



717.2

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid or contrary to the constitution of any participating state or of the United States, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2001, Ch. 398, Sec. 3. Effective January 1, 2002. Compact effective as prescribed in Section 716.9.)









CHAPTER 2 - Deputies, and Other Employees; County Wardens

ARTICLE 1 - State

850

The director shall, from time to time, employ or appoint, with or without pay, such deputies, clerks, assistants, and other employees as the department may need to discharge in proper manner the duties imposed upon it by law.

(Enacted by Stats. 1957, Ch. 456.)



851

A deputy appointed to enforce the provisions of this code is a peace officer. The deputy has all the powers and authority conferred by law upon peace officers listed in Section 830.6 of the Penal Code to make arrests for violations of this code, and may serve all processes and notices throughout the state.

(Amended by Stats. 1986, Ch. 817, Sec. 1.)



853

The director may deputize any employee of the department to check persons for licenses required under Section 7145 and to enforce any violation of that section. Before a person is deputized pursuant to this section for the first time, the person shall have satisfactorily completed a training course meeting the minimum standards of, and comparable to, the training for “level III reserve” as set forth in the regulations of the Commission on Peace Officer Standards and Training. Any person, who is deputized for this limited purpose pursuant to this section, may not enforce any other provision of this code, and is not a peace officer subject to Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(Amended by Stats. 2003, Ch. 796, Sec. 1. Effective January 1, 2004.)



854

Notwithstanding Section 18932 of the Government Code, the minimum age limit for appointment to the position of fish and game warden of the Department of Fish and Game shall be 18 years. Any examination for the position of warden shall require a demonstration of the physical ability to effectively carry out the duties and responsibilities of the position in a manner that would not inordinately endanger the health or safety of any warden or the health and safety of others.

(Amended by Stats. 2006, Ch. 538, Sec. 177. Effective January 1, 2007.)



855

Regularly employed law enforcement officers of the department may, when authorized by the director, expend such sums as authorized for the purchase of fish, birds, or mammals as evidence, or for expenditures related to the procurement of such evidence, or for expenditures made to investigate other violations of this code without divulging the identity of the employee.

The sums so expended shall be repaid to the law enforcement officer making the expenditure upon claims approved by the director. The claims, when approved, shall be paid out of the funds appropriated or made available by law for the support of the department.

(Enacted by Stats. 1957, Ch. 456.)



856

(a) All employees of the department designated by the director as deputized law enforcement officers are peace officers as provided by Section 830.2 of the Penal Code. The authority of that peace officer extends to any place in the state as to a public offense committed or which offense there is probable cause to believe has been committed within the state.

(b) Every peace officer described in this section, before the date that he or she is first deputized by the department, shall have satisfactorily completed the basic course as set forth in the regulations of the Commission on Peace Officer Standards and Training.

(c) Every peace officer described in this section shall be required to complete regular training courses as required by the Commission on Peace Officer Standards and Training.

(Amended by Stats. 2007, Ch. 285, Sec. 10. Effective January 1, 2008.)



856.5

(a) The department may install patrol vehicle mounted video and audio systems, commonly known as dashboard cameras, in patrol vehicles used by peace officers described in Section 856. A peace officer described in Section 856 may use the patrol vehicle mounted video and audio system to record any communications or other actions involving the officer while the officer is in uniform and acting within the scope of his or her authority.

(b) The department shall adopt a policy to establish standards regarding the activation of patrol vehicle mounted video and audio systems and the preservation and retention of recordings from patrol vehicle mounted video and audio systems, subject to the following requirements:

(1) Once a patrol vehicle mounted video and audio system has been activated pursuant to standards established by the department pursuant to subdivision (b), the patrol vehicle mounted video and audio system shall record the duration of an encounter.

(2) The department shall retain a recording from a patrol vehicle mounted video and audio system for a minimum of 90 days and a maximum of one year, except if the recording is necessary for a pending, or reasonably foreseeable civil or criminal action, or for training or administrative purposes.

(3) The department shall provide access to a recording from a patrol vehicle mounted video and audio system in accordance with all other provisions of law.

(Added by Stats. 2014, Ch. 629, Sec. 1. Effective January 1, 2015.)



857

(a) Notwithstanding any other provision of law, the status of a person as an employee, agent, or licensee of the department does not confer upon that person a special right or privilege to knowingly enter private land without either the consent of the owner or a search warrant, an inspection warrant.

(b) (1) Subdivision (a) does not apply to employees, agents, or licensees of the department in the event of an emergency. For purposes of this section, “emergency” means a sudden, unexpected occurrence, involving a clear and imminent danger demanding immediate action to prevent or mitigate loss of, or damage to, wildlife, wildlife resources, or wildlife habitat.

(2) Subdivision (a) does not apply to a sworn peace officer authorized pursuant to subdivision (e) of Section 830.2 of the Penal Code or, if necessary for law enforcement purposes, to other departmental personnel accompanying a sworn peace officer. Subdivision (a) shall not be construed to define or alter any authority conferred on those peace officers by any other law or court decision.

(3) Subdivision (a) does not apply to, or interfere with, the authority of employees or licensees to enter and inspect land in conformance with Section 4604 of the Public Resources Code.

This section is not intended to expand or constrain the authority, if any, of employees, agents, or licensees of the department to enter private land to conduct inspections pursuant to Section 7702 of this code or Section 8670.5, 8670.7, or 8670.10 of the Government Code.

(c) If the department conducts a survey or evaluation of private land that results in the preparation of a document or report, the department shall, upon request and without undue delay, provide either a copy of the report or a written explanation of the department’s legal authority for denying the request. The department may charge a fee for each copy, not to exceed the direct costs of duplication.

(Amended by Stats. 2003, Ch. 610, Sec. 4. Effective January 1, 2004.)



858

(a) The department, in cooperation with landowners and landowner organizations, shall, on or before January 1, 1995, develop a statewide policy and procedure for recording and processing landowner complaints regarding alleged misconduct by personnel of the department and a written protocol that ensures compliance with Section 857.

(b) The department shall, on or before January 1, 1995, designate official fish and game warden emblems and their placement. The department shall prohibit personnel of the department who are not peace officers from wearing any patch, badge, bar, or other indicia of peace officer status. The selection and configuration of official fish and game warden emblems shall be established by the department in cooperation with California game wardens to ensure that the public is readily able to distinguish game wardens from personnel who are not peace officers.

(Added by Stats. 1993, Ch. 1288, Sec. 2. Effective January 1, 1994.)



859

Notwithstanding Section 11005 of the Government Code, the department may seek and accept grants and donations from private and public organizations and agencies for the purpose of administering the Canine (K9) Program. The acceptance of one-time donations valued over fifteen thousand dollars ($15,000) shall require approval of the Department of Finance.

(Added by Stats. 2009, Ch. 294, Sec. 3. Effective January 1, 2010.)



860

The department may offer for sale a fish and game warden stamp to be designed and produced as the department may determine. The fish and game warden stamp may be purchased on a voluntary basis from the department or a licensed agent authorized pursuant to Section 1055.1 for a donation of not less than five dollars ($5). The department may also design an electronic version of the fish and game warden stamp to be offered through the Automated License Data System. There shall be no indication on any license or permit of the purchase of a warden stamp. All revenues from sales under this section shall be deposited in the Fish and Game Warden Stamp Account which is hereby created in the Fish and Game Preservation Fund to permit separate accountability for the receipt and expenditure of these funds. Funds deposited in the Fish and Game Warden Stamp Account shall used, upon appropriation, to support the department’s fish and game wardens.

(Added by Stats. 2009, Ch. 294, Sec. 4. Effective January 1, 2010.)






ARTICLE 2 - County Fish and Game Wardens

875

The board of supervisors of each county may, in its discretion, appoint a suitable person to serve for a period of two years from the date of his appointment as fish and game warden of the county.

(Enacted by Stats. 1957, Ch. 456.)



876

The board of supervisors shall fix the salary to be paid and the expenses to be allowed the county fish and game warden, which salary and expenses shall be paid from the county treasury.

(Enacted by Stats. 1957, Ch. 456.)



877

The board may by a majority vote of its members remove the warden at any time.

(Enacted by Stats. 1957, Ch. 456.)



878

The county fish and game warden shall enforce the state laws relating to the protection of fish and game. The warden has the powers and authority conferred by law upon peace officers listed in Section 830.6 of the Penal Code.

(Amended by Stats. 1986, Ch. 817, Sec. 3.)



879

The county fish and game warden shall report quarterly to the board of supervisors, giving a detailed statement of all arrests made, convictions had and fines collected, and a general statement in regard to the management of his office. A copy of such detailed statement shall, at the same time, be filed with the department.

(Enacted by Stats. 1957, Ch. 456.)



880

The board of supervisors of each county may, in its discretion, appoint a deputy fish and game warden, to serve at the pleasure of the board.

(Enacted by Stats. 1957, Ch. 456.)



881

The deputy shall have such powers, perform such duties, and receive such salary and be entitled to such expenses as the board may provide.

(Enacted by Stats. 1957, Ch. 456.)



882

The salary and expenses of a deputy county fish and game warden shall be paid from the county treasury.

(Enacted by Stats. 1957, Ch. 456.)









CHAPTER 3 - Other Powers and Duties

ARTICLE 1 - Generally

1000

The department shall expend such funds as may be necessary for biological research and field investigation and for the collection and diffusion of such statistics and information as shall pertain to the conservation, propagation, protection, and perpetuation of birds and the nests and eggs thereof, and of mammals, reptiles, and fish.

(Amended by Stats. 1974, Ch. 605.)



1000.6

(a) The Legislature finds and declares all of the following:

(1) The commercial fishing industry of the North Coast has been greatly affected by decisions made by federal and state agencies concerning the health of the salmon resource and the consequent shortening or closing of the season, further impacting the already economically depressed region.

(2) Sportfishing on the North Coast, a staple of the tourism industry of the region, could be substantially affected by the limitations of the salmon seasons.

(3) The method of determining salmon escapement counts on only the Klamath River is inadequate for determining the overall health of the salmon resource in northern California waters and consequent decisions regarding the commercial, sport, and Indian salmon fisheries in those waters because it does not take into consideration the escapement figures on the Eel River and the Smith River.

(b) The department shall use present assessment methods to assess the salmon escapement count on the Eel River and the Smith River, as well as the Klamath River, systems, employing out-of-work fishermen, where possible, to do the counts with department personnel in supervisory capacities. Those figures shall be used by the commission and the department in all reports, recommendations, and decisions concerning the establishment of the commercial and sportfishing seasons in the state waters and in all recommendations to the Pacific Fishery Management Council or other regulatory agencies. This program shall be a priority for funding under the Fisheries Restoration Act of 1985 (Chapter 8 (commencing with Section 2760) added to Division 3 of the Fish and Game Code by Senate Bill No. 400 of the 1985–86 Regular Session).

(c) The department shall install sonar fish counting devices on the Klamath River system as a three-year test program to determine the accuracy of the devices, and shall make recommendations to the Legislature by January 1, 1990, as to their accuracy and whether they should be installed on other river systems. Present assessment methods shall continue on the Klamath River system during the test period as a control mechanism.

(Added by Stats. 1985, Ch. 1231, Sec. 2.)



1001

Nothing in this code or any other law shall prohibit the department from taking, for scientific, propagation, public health or safety, prevention or relief of suffering, or law enforcement purposes, fish, amphibians, reptiles, mammals, birds, and the nests and eggs thereof, or any other form of plant or animal life.

(Amended by Stats. 2007, Ch. 285, Sec. 11. Effective January 1, 2008.)



1002

(a) The department may issue permits, subject to restrictions and regulations that the department determines are desirable, to take or possess, in any part of the state, for scientific, educational, or propagation purposes, mammals, birds and the nests and eggs thereof, fish, amphibians, reptiles, or any other form of plant or animal life.

(b) The department may issue a permit that is valid for 36 months from the date of issuance on the payment of a nonrefundable application fee of one hundred dollars ($100) and a permit fee of three hundred dollars ($300), as adjusted under Section 713.

(c) Notwithstanding subdivision (b), the department may issue a permit without fee that is valid for 12 months from the date of issuance to authorize only the banding of birds and the exhibition of live or dead wildlife specimens by public zoological gardens, scientific, or educational institutions.

(d) (1) The department may issue a special student permit that is valid for 12 months from the date of issuance on the payment of a nonrefundable application fee of twenty-five dollars ($25) and a permit fee of fifty dollars ($50), as adjusted under Section 713, to any student in a school of collegiate level or a commercial fishing class who is required by an instructor to collect specimens used in laboratory work in the school under supervision and in connection with a course in wildlife research or in the conduct of wildlife investigations and studies on behalf of the public.

(2) All fish taken under permit for a commercial fishing class student shall be taken in accordance with state law, except that Sections 7850, 7880, and 7881 do not apply. All fish taken under a permit for a commercial fishing class student may be sold only to a person licensed to receive fish from commercial fishermen as provided in Section 8032 or 8033 or donated to a charitable institution. All funds received from the sale of the fish shall be used solely for the support of commercial fishing classes.

(e) It is not necessary for the holder of the permit to have a sport fishing or hunting license to collect any fish, amphibian, reptile, aquatic animal or plant, bird, or mammal for scientific, educational, or propagation purposes in this state.

(f) Nothing in this section authorizes any act which violates Section 597 of the Penal Code.

(g) A permit under this section does not authorize the taking of fish or mammals from the ocean waters of this state which are within the boundaries of any city if the city has filed with the department an objection to the taking.

(h) The adjustment of the nonrefundable application fee and permit fees pursuant to Section 713 that are specified in subdivisions (b) and (d) shall be applicable to permits issued on or after January 1, 2013.

(i) The department, by regulation, may adjust the amount of the fees specified in subdivisions (b) and (d) as necessary to fully recover, but not exceed, all reasonable administrative and implementation costs of the department relating to those permits.

(j) No permit under this section is required for species listed as threatened or endangered pursuant to the California Endangered Species Act, when an entity holds a valid permit or memorandum of understanding for the subject species and the proposed activities, issued pursuant to Section 2081.

(k) No permit under this section is required for fully protected species listed in Section 3511, 4700, 5050, or 5515 if the entity holds a valid memorandum of understanding issued by the department for the subject species and proposed activities, in accordance with the respective section.

(l) A permit or amendment issued pursuant to Section 1002 is not transferable between individuals or entities.

(m) If a permitholder fails to submit information or reports required in a permit, the department shall revoke an existing permit, and may decline to issue a permit to that person or entity in subsequent years.

(Amended by Stats. 2012, Ch. 559, Sec. 13. Effective January 1, 2013.)



1002.5

(a) The department may issue a permit pursuant to Section 1002 to an appropriate public, private, or nonprofit entity, or a person, as determined by the department, in the name of a principal scientific investigator or the permitted entity or person.

(b) The department may approve individual temporary employees or volunteers to work under the permit, after receiving notification from the permittee. The permittee shall have adequate supervision over any temporary employees or volunteers approved to work under the permit.

(c) A permittee that allows a temporary employee or volunteer to work under a permit without approval from the department in accordance with this section is subject to Section 12000.

(d) The department shall charge a fee pursuant to subdivision (b) of Section 1002 for the issuance of a permit authorized by this section. If the department determines that the costs to issue a permit authorized by this section are greater than the costs to issue a permit pursuant to Section 1002, the department may charge a permit fee in an amount that is greater than the amount imposed by subdivision (b) of Section 1002 to recover those additional costs.

(e) The department may amend a permit issued under this section, including, but not limited to, the addition or removal of individual temporary employees or volunteers working under the permit, on the payment of a nonrefundable application fee of one hundred dollars ($100), as adjusted under Section 713 or regulations adopted by the department.

(Amended by Stats. 2012, Ch. 559, Sec. 14. Effective January 1, 2013.)



1003

Mammals, birds, and the nest and eggs thereof, fish and eggs thereof, reptiles, mollusks, crustaceans, or any other form of plant or animal life taken under the provisions of such a scientific or propagation permit may be shipped or transported anywhere within or without the state if prior written approval is obtained from the department and each such shipment is accompanied by the name, address, and permit number of the person holding the scientific or propagation permit.

(Amended by Stats. 1972, Ch. 974.)



1004

The department may capture and sell birds and mammals, at prices to be fixed by the commission, to persons engaged in the domestication and sale thereof in this State.

(Enacted by Stats. 1957, Ch. 456.)



1005

For the purpose of exhibiting fish and game educational material at fairs or sportsmen’s shows and making other public displays, and to make conservation educational materials on fish and game available for any public use, including fairs, sportsmen’s shows, schools, and civic organizations, the department may:

(a) Accept on behalf of the State donations of money and services from any person to defray such expenses as may be incurred by the department in connection therewith.

(b) Charge admissions or make a charge for the use of any departmental material or exhibits to be used in a fair, sportsmen’s show, or by a civic organization.

(Enacted by Stats. 1957, Ch. 456.)



1005.5

Notwithstanding Section 11005 of the Government Code, the department may accept gifts of personal property if the donor is a county of the state and the gift is purchased with fine money derived from fish and game violations. The department shall notify the Department of Finance 30 days in advance of accepting these gifts.

(Added by Stats. 1987, Ch. 296, Sec. 1.)



1006

The department may inspect the following:

(a) All boats, markets, stores and other buildings, except dwellings, and all receptacles, except the clothing actually worn by a person at the time of inspection, where birds, mammals, fish, reptiles, or amphibia may be stored, placed, or held for sale or storage.

(b) All boxes and packages containing birds, mammals, fish, reptiles, or amphibia which are held for transportation by any common carrier.

(Amended by Stats. 1972, Ch. 974.)



1007

The department may import, propagate, and distribute birds, mammals, or fish.

(Enacted by Stats. 1957, Ch. 456.)



1008

The department shall investigate all diseases of, and problems relating to, birds, mammals, or fish, and establish and maintain laboratories to assist in such investigation.

(Enacted by Stats. 1957, Ch. 456.)



1009

The department may obtain for the State rights of way over private lands for the purpose of furnishing access for the public to lands or waters open to public hunting or fishing whenever such rights of way are determined by the commission to be necessary for such public use. Such rights of way shall not be acquired by eminent domain proceedings.

The department may construct or cause to be constructed such fences, signs, and other structures as are necessary for the protection of any such right of way, and the cost of the construction shall be met out of the funds available to the department.

(Enacted by Stats. 1957, Ch. 456.)



1010

The department, by and with the approval of the Department of General Services, may sell grazing permits or otherwise dispose of excess vegetation or other products, produced on lands acquired by the department.

(Amended by Stats. 1965, Ch. 371.)



1011

(a) The department may procure insurance for any of the following purposes:

(1) For itself and landowners who agree to permit the department to use their land as cooperative hunting, fishing, conservation or recreational areas, against any liability resulting from the operation of those hunting, fishing, conservation or recreational areas.

(2) For its employees or other persons authorized by the department to conduct hunter education training courses against any public liability or property damage resulting from that training.

(b) The cost of insurance procured pursuant to subdivision (a) shall be a proper charge against and shall be paid out of the Fish and Game Preservation Fund.

(Amended by Stats. 2007, Ch. 285, Sec. 12. Effective January 1, 2008.)



1012

The department may procure insurance for its employees for injury or death against the liability of the owner or operator of any vessel boarded by an employee as an observer.

(Added by Stats. 1980, Ch. 886, Sec. 1. Effective September 14, 1980.)



1013

In any lease, easement, or right-of-way entered into whereby the department leases real property or obtains a grant of easement or right-of-way in real property for the purpose of constructing, operating, or maintaining a fish screen, fish ladder, fishweir, or fishtrap, the department may agree to indemnify and hold harmless the lessor or grantor by reason of the uses authorized by such lease, easement, or right-of-way. Insurance may be purchased by the Department of General Services to protect the department against loss or expense arising out of such a lease, easement, or right-of-way.

(Amended by Stats. 1965, Ch. 371.)



1014

In the event the Department of Parks and Recreation contracts with the federal government pursuant to Public Law 89-161 for the administration of recreation development or fish and wildlife enhancement facilities, as authorized by Section 5006.6 of the Public Resources Code, the Department of Fish and Game is authorized to operate, maintain and replace those facilities designated as fish and wildlife enhancement facilities and to assume all costs of such operation, maintenance and replacement, subject to appropriation of funds by the Legislature.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 66.)



1015

Whenever the department is required, or provided an opportunity, to assess the adequacy of a project or to provide a detailed environmental impact statement or similar document pursuant to Public Law 91-190 or Section 21100, 21101, or 21102 of the Public Resources Code, or any other provision of law, it shall determine the extent to which salmon and steelhead resources will be protected from damage by the project in question, together with the extent to which the agency or person preparing the plans for such project has incorporated therein plans for increasing the salmon or steelhead resources of this state. To the fullest practicable extent, the department shall advise the commission at one of its regular scheduled meetings of the state’s comments on the project. In no event shall more than one regular commission meeting transpire between the time the department renders comments to the requesting person or agency and the time it reports its findings to the commission.

(Added by Stats. 1971, Ch. 933.)



1016

(a) Whenever the department determines that an oil sump, as defined by Section 3780 of the Public Resources Code, is hazardous to wildlife, but does not constitute an immediate and grave danger to wildlife, the department shall forthwith notify the State Oil and Gas Supervisor of such condition in order that he may take action pursuant to Section 3783 of the Public Resources Code to have such condition cleaned up or abated. The department in making such notification shall specify the hazardous conditions.

(b) Whenever the department determines that an oil sump, as defined by Section 3780 of the Public Resources Code, constitutes an immediate and grave danger to wildlife, the department shall forthwith notify the State Oil and Gas Supervisor of such condition in order that he may take action pursuant to Section 3784 of the Public Resources Code to have such condition cleaned up or abated. The department, in making such notification, shall specify the immediate and grave danger.

(c) The commission shall promulgate such rules and regulations as are necessary to implement the provisions of this section, including a reasonable definition of the term “hazardous” for the purposes of this section. It is the intent of the Legislature that the department adopt, as a part of such rules and regulations, a definition of the term “wildlife,” as herein employed, which will provide for reasonable exclusions consistent with effectuating the wildlife protection purposes of this section.

(d) No provision of this section shall be construed as a limitation on the authority or responsibilities of the department with respect to the enforcement or administration of any provision of state law which it is authorized or required to enforce or administer.

(Amended by Stats. 1979, Ch. 1076.)



1017

(a) It is the policy of the state to anticipate and resolve potential conflicts between the management, conservation, and protection of fish and wildlife resources and their habitat and private and public activities that may affect them.

(b) Accordingly, the department may use such informal consultative procedures prior to taking any formal action as will assist in the achievement of this policy.

(c) Any costs incurred by the department in engaging in informal consultative procedures, including, but not limited to, fees charged by any neutral party acting in the capacity of a mediator, discussion facilitator, or convener, are a proper charge against any funds lawfully available to the department for this purpose.

(d) The authority conferred by this section is not intended, and shall not be construed, to increase, decrease, duplicate, or supersede any other authority of the department or the commission under this code or any other provision of law.

(e) As used in this section, “formal action” means the adoption, amendment, or repeal of any rule, regulation, or order; entering into, amending, or canceling an agreement; and the issuance, suspension, or revocation of any permit, license, or other entitlement.

(Added by Stats. 1984, Ch. 611, Sec. 1.)



1018

The director shall use the department’s resources, to the fullest extent feasible, to coordinate with the federal government to promote the preservation of species, including species listed as endangered species or threatened species under the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.) and the California Endangered Species Act, Chapter 1.5 (commencing with Section 2050) of Division 3, and their habitats within the locale of Isabella Dam and Reservoir in Kern County in order to facilitate the continued operation of those facilities for flood control and water conservation storage as authorized by Congress and as provided in an agreement, dated October 23, 1964, among the United States and various local public agencies.

Nothing in this section is intended to amend, modify, or alter in any manner the intent of the California Endangered Species Act.

(Added by Stats. 1997, Ch. 525, Sec. 1. Effective January 1, 1998.)



1019

(a) Subject to an appropriation of funds by the Legislature for that purpose, for parcels wholly within its jurisdiction acquired on or after January 1, 2002, the department shall prepare draft management plans for public review within 18 months of the recordation date.

(b) (1) On or before February 1 of each year, the department shall submit a list of lands acquired during the previous two fiscal years and the status of the management plans for each acquisition to the fiscal committees of each house of the Legislature.

(2) Each fiscal committee in the Legislature shall consider the lists described in paragraph (1) in its budget decisions for the department.

(Amended by Stats. 2003, Ch. 62, Sec. 94. Effective January 1, 2004.)



1020

(a) The department and the commission shall develop a strategic plan to implement proposals arising from any of the following:

(1) The strategic vision developed and submitted to the Governor and the Legislature pursuant to Section 12805.3 of the Government Code.

(2) Any legislation enacted relating to the strategic vision process.

(3) The department’s own proposals for reform.

(b) (1) The department and the commission may contract for consultants to assist in the preparation of the strategic plan pursuant to subdivision (a).

(2) Contracts entered into pursuant to paragraph (1) shall terminate no later than December 31, 2015.

(3) Contracts entered into pursuant to paragraph (1) shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Added by Stats. 2012, Ch. 559, Sec. 15. Effective January 1, 2013.)






ARTICLE 2 - General License Provisions

1050

(a) All licenses, permits, tags, reservations, and other entitlements authorized by this code shall be prepared and issued by the department.

(b) The commission shall determine the form of all licenses, permits, tags, reservations, and other entitlements and the method of carrying and displaying all licenses, and may require and prescribe the form of applications therefor and the form of any contrivance to be used in connection therewith, except for those programs where the department has fee-setting authority, in which case the department shall retain that authority.

(c) Whenever this code provides for a permit, license, tag, reservation, application, or other entitlement, the commission, in accordance with the provision, shall prescribe the terms and conditions under which the permit, license, tag, reservation, application, or other entitlement shall be issued, except for those programs where the department has fee-setting authority, in which case the department shall retain that authority. The department shall issue the permit, license, tag, reservation, application, or other entitlement in accordance therewith and with the applicable provisions of law.

(d) Except for fees set by the department pursuant to subdivision (e), whenever this code does not specify whether a fee is to be collected, or does not specify the amount of a fee to be collected, or does not expressly prohibit the adjustment of statutorily imposed fees by the commission by reference to this section for the issuance of any license, tag, permit, application, reservation, or other entitlement, the commission may establish a fee or the amount thereof by regulation. The commission may also provide for the change in the amount of the fee in accordance with Section 713. Fees established by the commission shall be in an amount sufficient to recover all reasonable administrative and implementation costs of the department and commission relating to the program with regard to which the fee is paid. The commission may establish a fee structure that provides for the phasing in of new fees leading up to full cost recovery for the department and commission, provided that full cost recovery is achieved within five years of the establishment of the fee.

(e) The department may establish fees and may adjust statutorily imposed fees by regulation for the filings, permits, determinations, or other department actions described in Section 711.4, 1002, or 1609. The department also may provide for the change in the amount of the fee in accordance with Section 713. Fees established by the department shall be in an amount sufficient to recover all reasonable administrative and implementation costs of the department relating to the program with regard to which the fee is paid. The department may establish a fee structure that provides for the phasing in of new fees leading up to full cost recovery for the department, provided that full cost recovery is achieved within five years of the establishment of the fee.

(f) Whenever this code provides for a license, tag, permit, reservation, or other entitlement, the commission or department, as applicable, may establish a nonrefundable application fee, not to exceed seven dollars and fifty cents ($7.50) sufficient to pay the department’s costs for issuing the license, tag, permit, reservation, or other entitlement and may adjust the application fee in accordance with Section 713.

(Amended by Stats. 2012, Ch. 565, Sec. 5. Effective January 1, 2013.)



1050.1

Any license, permit, tag, stamp, or other entitlement authorized pursuant to this code is not valid until it is filled out completely and accurately and the fee authorized or identified in statute or regulation for that entitlement is received and paid to the department or its agent. It is the responsibility of the user to ensure that the license, permit, tag, stamp, or other entitlement is filled out completely and accurately.

(Amended by Stats. 2007, Ch. 285, Sec. 13. Effective January 1, 2008.)



1050.3

Notwithstanding any other provision of this code, the department may issue a temporary document that allows the holder of a license, permit, license tag, license stamp, application, reservation, or other entitlement purchased through the Internet to enjoy the privileges of the entitlement for a period not to exceed 30 calendar days from the date of purchase.

(Added by Stats. 2008, Ch. 98, Sec. 1. Effective January 1, 2009.)



1050.5

The department may accept a credit card charge as a method of payment. Any contract executed by the department with credit card issuers or draft purchasers shall be consistent with Section 6159 of the Government Code. Notwithstanding Title 1.3 (commencing with Section 1747) of Part 4 of Division 3 of the Civil Code, the department may impose a surcharge in an amount to cover the cost of providing the credit card service, including reimbursement for any fee or discount charged by the credit card issuer.

(Amended by Stats. 1992, Ch. 1005, Sec. 1. Effective January 1, 1993.)



1050.6

(a) Except as otherwise provided in this section, the names and addresses contained in records submitted and retained by the department for the purpose of obtaining recreational fishing and hunting licenses are confidential and are not public records.

(b) Notwithstanding any other provision of law, the department may release the confidential information described in subdivision (a) under the following circumstances:

(1) To an agent or authorized family member of the person to whom the information pertains.

(2) To an officer or employee of another governmental agency when necessary for the performance of his or her official duties.

(3) In accordance with Section 391.

(4) Pursuant to a court order.

(Added by Stats. 2001, Ch. 753, Sec. 1.5. Effective January 1, 2002.)



1050.8

(a) The department may issue collectible, commemorative licenses to any person for purposes of promoting and supporting licensed hunting, fishing, and resource conservation, subject to all of the following:

(1) A commemorative license may be designed and produced as the department may determine and shall be clearly marked and identified as a commemorative license, rendering it invalid for the take of any mammal, bird, fish, reptile, or amphibian.

(2) A commemorative license shall not confer any rights, privileges, or other entitlements to any person purchasing or in possession of such a license.

(3) Subdivision (a) of Section 1052, Section 1053, Article 2 (commencing with Section 3031) of Chapter 1 of Part 1 of Division 4, and Article 3 (commencing with Section 7145) of Chapter 1 of Part 2 of Division 6 do not apply to the purchase of a commemorative license. A commemorative license shall not qualify as evidence required in subdivision (a) of Section 3050.

(b) All funds derived from the sale of commemorative licenses shall be deposited in the Fish and Game Preservation Fund.

(Added by Stats. 2009, Ch. 294, Sec. 5. Effective January 1, 2010.)



1051

Licenses of each class shall be uniquely numbered. Every license shall contain its expiration date and the fee for which it is issued. If no fee is either required by this code or established by the commission pursuant to Section 1050, the license shall so indicate.

(Amended by Stats. 2001, Ch. 112, Sec. 5. Effective January 1, 2002.)



1052

It is unlawful for any person to do any of the following:

(a) Transfer any license, tag, stamp, permit, application, or reservation.

(b) Use or possess any license, tag, stamp, permit, application, or reservation that was not lawfully issued to the user or possessor thereof or that was obtained by fraud, deceit, or the use of a fake or counterfeit application form.

(c) Use or possess any fake or counterfeit license, tag, stamp, permit, permit application form, band, or seal, made or used for the purpose of evading any of the provisions of this code, or regulations adopted pursuant thereto.

(d) Predate, fail to date, or alter any date of any license, tag, or permit.

(e) Postdate the date of application or the date of issuance of the license, tag, or permit. This subdivision does not apply to the date that a license, tag, or permit is valid.

(f) Alter, mutilate, deface, duplicate, or counterfeit any license, tag, permit, permit application form, band, or seal, or entries thereon, to evade the provisions of this code, or any regulations adopted pursuant thereto.

(Amended by Stats. 2007, Ch. 285, Sec. 14. Effective January 1, 2008.)



1052.5

Any stamp issued pursuant to this article is not valid unless affixed to the appropriate license document.

(Amended by Stats. 2007, Ch. 285, Sec. 15. Effective January 1, 2008.)



1053

(a) A person shall not obtain more than one license, permit, reservation, or other entitlement of the same class, or more than the number of tags authorized by statute or regulation for the same license year, except under one of the following conditions:

(1) Nonresident hunting licenses issued pursuant to paragraphs (4) and (5) of subdivision (a) of Section 3031, and short-term sport fishing licenses issued pursuant to paragraphs (3), (4), and (5) of subdivision (a) of Section 7149, and paragraphs (3), (4), and (5) of subdivision (a) of Section 7149.05.

(2) The loss or destruction of an unexpired license, tag, permit, reservation, or other entitlement, except a stamp or endorsement, as certified by the applicant’s signed affidavit and proof, as determined by the department, that the original license, tag, permit, reservation, or other entitlement was issued, and payment of a base fee of five dollars ($5). The base fee shall be adjusted annually pursuant to Section 713, not to exceed the fee for the original entitlement, as follows:

(A) The adjustment shall apply to the hunting license years commencing on or after July 1, 1996.

(B) The adjustment shall apply to the fishing license years commencing on or after January 1, 1996.

(b) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2010, Ch. 148, Sec. 1. Effective January 1, 2011.)



1053.1

(a) A person shall not obtain more than one license, permit, reservation, or other entitlement of the same class, or more than the number of tags authorized by statute or regulation for the same license year, except under one of the following conditions:

(1) Nonresident hunting licenses issued pursuant to paragraphs (4) and (5) of subdivision (a) of Section 3031, and short-term sport fishing licenses issued pursuant to paragraphs (3), (4), and (5) of subdivision (a) of Section 7149, and paragraphs (3), (4), and (5) of subdivision (a) of Section 7149.05.

(2) The loss or destruction of an unexpired license, tag, permit, reservation, or other entitlement, except a stamp or endorsement, as certified by the applicant’s signed affidavit and proof, as determined by the department, that the original license, tag, permit, reservation, or other entitlement was issued, and payment of a base fee of five dollars ($5). The base fee shall be adjusted annually pursuant to Section 713, not to exceed the fee for the original entitlement, as follows:

(A) The adjustment shall apply to the hunting license years commencing on or after July 1, 1996.

(B) The adjustment shall apply to the fishing license years commencing on or after January 1, 1996.

(3) The loss or destruction of a stamp or endorsement imprinted on a base license and payment of a base fee of three dollars ($3) for each stamp or endorsement replaced on any base license document, adjusted annually pursuant to Section 713, not to exceed the fee for the original entitlement. The base fee in this paragraph shall apply to the 2011 license year.

(b) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Added by Stats. 2010, Ch. 148, Sec. 2. Effective January 1, 2011.)



1053.5

Applicants for hunting licenses pursuant to subdivision (a) of Section 1053 shall first satisfactorily complete a hunter education equivalency examination and obtain a certificate of equivalency as provided by regulations adopted by the commission, or show proof of completion of a hunter education training course, or show a previous year’s hunting license.

(Amended by Stats. 2007, Ch. 285, Sec. 16. Effective January 1, 2008.)



1054

(a) It is unlawful to submit, or conspire to submit, any false, inaccurate, or otherwise misleading information on any application or other document offered or otherwise presented to the department for any purpose, including, but not limited to, obtaining a license, tag, permit, or other privilege or entitlement pursuant to this code or regulations adopted thereto.

(b) The department may require the applicant for a license, tag, permit, or other privilege or entitlement to show proof of the statements or facts required for the issuance of any license, tag, permit, or other privilege or entitlement.

(c) For purposes of this section, “department” includes any department employee, license agent, or any person performing the duties of a department employee or license agent.

(Amended by Stats. 2007, Ch. 285, Sec. 17. Effective January 1, 2008.)



1054.2

Every person while engaged in taking any bird, mammal, fish, amphibian, or reptile shall have on his or her person or in his or her immediate possession, or where otherwise specifically required by law to be kept, any license, tag, stamp, or permit that is required in order to take the bird, mammal, fish, amphibian, or reptile. In the case of a person diving from a boat, the license or permit may be kept on the boat, or in the case of a person diving from shore, the license or permit may be kept within 500 yards of the shore.

(Amended by Stats. 2007, Ch. 285, Sec. 18. Effective January 1, 2008.)



1054.5

The department may issue and shall collect payment for any entitlement, document, or authorization for which a fee is authorized pursuant to this code.

(Amended by Stats. 1992, Ch. 1370, Sec. 5. Effective October 27, 1992.)



1054.8

(a) The department shall establish, and keep current, written policies and procedures relating to the application process and the award of hunting tags for fundraising purposes, as authorized pursuant to subdivision (c) of Section 331, subdivision (d) of Section 332, Section 4334, or subdivision (d) of Section 4902.

(b) The policies and procedures shall include, but need not be limited to, all of the following:

(1) The application process and criteria.

(2) A standard application format.

(3) An appeal process.

(4) A requirement that all applications shall remain sealed until on or after a filing date specified by the department.

(c) The department shall make the policies and procedures available to interested parties 30 days before their implementation and shall receive and consider any related recommendations.

(d) The department shall not require a minimum tag sale price, except as otherwise provided in this code.

(e) It is the intent of the Legislature that the department develop policies and procedures that seek to maximize both the revenues received by the department and participation by qualified nonprofit organizations making application to sell the tags as sellers of the tags.

(Amended by Stats. 2007, Ch. 285, Sec. 19. Effective January 1, 2008.)



1055

(a) Any person, except a commissioner, officer, or employee of the department, may submit an application to the department, to be a license agent to issue licenses, permits, reservations, tags, and other entitlements.

(b) A person shall only be authorized to be a license agent to issue licenses, permits, reservations, tags, and other entitlements, upon the written approval of the department.

(c) The department may consign licenses, permits, reservations, tags, and other entitlements to authorized license agents.

(d) The department may provide licenses, permits, reservations, tags, or other entitlements to authorized license agents and shall collect prior to delivery an amount equal to the fees for all licenses, permits, reservations, tags, and other entitlements that are provided. Any license agent who pays the fees prior to delivery for licenses, permits, reservations, tags, or other entitlements is exempt from subdivisions (a) and (d) of Section 1055.5 and Sections 1056, 1057, and 1059. Any licenses, permits, reservations, tags, or other entitlements provided pursuant to this subdivision that remain unissued at the end of the license year may be returned to the department for refund or credit, or a combination thereof within six months of the item expiration date. No credit may be allowed after six months following the last day of the license year.

(e) Licenses, permits, reservations, tags, and other entitlements may only be provided to authorized license agents that are in compliance with all laws, regulations, and policies governing the sale and reporting of licenses, permits, reservations, tags, and other entitlements.

(f) Authorized license agents shall add a handling charge to the fees prescribed in this code or in regulations adopted pursuant to this code for licenses, permits, reservations, tags, and other entitlements issued by the license agent in an amount that is 5 percent of the face value of the item rounded to the nearest five cents ($0.05).

(g) The handling charge added pursuant to subdivision (f) shall be incorporated into the total amount collected for issuing any license, permit, reservation, tag, and other entitlement, but the handling charge may not be included when determining license fees in accordance with Section 713. License agents may issue any license, permit, reservation, tag, and other entitlement for any amount up to 10 percent less than the fee prescribed in this code or in regulations adopted pursuant to this code. The license agent shall remit to the department the full amount of the fees as prescribed in this code or in regulations adopted pursuant to this code for all licenses, permits, reservations, tags, and other entitlements issued.

(h) The handling charge in subdivision (f) is the license agent’s only compensation for services. The license agent shall not be entitled to any other additional fee or charge for issuing licenses, permits, reservations, tags, and other entitlements authorized pursuant to this section.

(i) The department may designate a nonprofit organization, organized pursuant to the laws of this state, or the California chapter of a nonprofit organization, organized pursuant to the laws of another state, as a license agent for the sale of lifetime licenses issued pursuant to Sections 714, 3031.2, and 7149.2. These licenses may be sold by auction or by other methods and are not subject to the fee limitations prescribed in this code. An agent authorized to issue lifetime sport fishing licenses, lifetime hunting licenses, and lifetime sportsman’s licenses under this subdivision is exempt from subdivisions (f) and (h). The license agent shall remit to the department the fees from the sale of lifetime licenses, as defined in Sections 714, 3031.2, and 7149.2.

(j) At any single business location, a license agent shall issue all items from a single book before commencing to issue licenses, permits, reservations, tags, or other entitlements of the same series from another book.

(k) License agents that receive licenses, permits, reservations, tags, and other entitlements pursuant to subdivision (c) shall return all unissued and expired licenses, permits, reservations, tags, and other entitlements to the department within 20 days following the last day of the license year. Any unissued and expired license, permit, reservation, tag, or other entitlement that is not returned within 60 days following the last day of the license year shall be billed to the license agent. Licenses, permits, reservations, tags, and other entitlements may be returned for credit after the 60 days; however, the license agent shall pay interest and penalties on any sold licenses, permits, reservations, tags, and other entitlements as prescribed in subdivision (b) of Section 1059. No credit may be allowed after six months following the last day of the license year.

(l) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2004, Ch. 431, Sec. 2. Effective January 1, 2005.)



1055.1

(a) Any person, except a commissioner, officer, or employee of the department, may submit an application to the department to be a license agent to issue licenses, permits, reservations, tags, or other entitlements.

(b) A person shall only be authorized to be a license agent to issue licenses, permits, reservations, tags, and other entitlements, upon the written approval of the department.

(c) The department may provide licenses, permits, reservations, tags, or other entitlements to authorized license agents and shall collect, prior to delivery, an amount equal to the fees for all licenses, permits, reservations, tags and other entitlements provided. Any license agent who pays the fees prior to delivery for licenses, permits, reservations, tags, or other entitlements is exempt from subdivisions (a) and (e) of Section 1055.5 and Sections 1056, 1057, and 1059. Any licenses, permits, reservations, tags, or other entitlements provided pursuant to this subdivision that remain unissued at the end of the license year may be returned to the department for refund or credit, or a combination thereof, within six months of the item expiration date. No credit may be allowed after six months following the last day of the license year.

(d) Authorized license agents shall add a handling charge to the fees prescribed in this code or in regulations adopted pursuant to this code for any license, permit, reservation, tag, and other entitlement issued by the license agent in an amount that is 5 percent of the face value of the item rounded to the nearest five cents ($0.05).

(e) The handling charge added pursuant to subdivision (d) shall be incorporated into the total amount collected for issuing the license, permit, reservation, tag, and other entitlement, but the handling charge shall not be included when determining license fees in accordance with Section 713. A license agent may issue any license, permit, reservation, tag, or other entitlement for any amount up to 10 percent less than the fee prescribed in this code or in regulations adopted pursuant to this code. The license agent shall remit to the department the full amount of the fees as prescribed in this code or in regulations adopted pursuant to this code for all licenses, permits, reservations, tags, and other entitlements issued.

(f) The handling charge required by subdivision (d) is the license agent’s only compensation for services. The license agent shall not be entitled to any other additional fee or charge for issuing any license, permit, reservation, tag, or other entitlement authorized pursuant to this section.

(g) The department may designate a nonprofit organization, organized pursuant to the laws of this state, or the California chapter of a nonprofit organization, organized pursuant to the laws of another state, as a license agent for the sale of lifetime licenses issued pursuant to Sections 714, 3031.2, and 7149.2. These licenses may be sold by auction or by other methods and are not subject to the fee limitations prescribed in this code. An agent authorized to issue lifetime sport fishing licenses, lifetime hunting licenses, and lifetime sportsman’s licenses under this subdivision is exempt from subdivisions (d) and (f). The license agent shall remit to the department the fees from the sale of lifetime licenses as defined in Sections 714, 3031.2, and 7149.2.

(h) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Amended by Stats. 2004, Ch. 431, Sec. 3. Effective January 1, 2005.)



1055.3

The department may authorize any person, except a commissioner or an officer or employee of the department, to issue, as an agent of the department, annual wildlife area passes and native species stamps, and to sell promotional materials and nature study aids pursuant to, and subject to the requirements of, this article. Any agent thus authorized may add a handling charge pursuant to subdivision (b) of Section 1055 to the fee prescribed in Article 3 (commencing with Section 1760) of Chapter 7.5 of Division 2 for each annual wildlife area pass or native species stamp issued.

(Amended by Stats. 1990, Ch. 1681, Sec. 4. Effective September 30, 1990.)



1055.4

Any person authorized pursuant to Section 1055 who submits a check or money order for payment of licenses, permits, reservations, tags, and other entitlements that is returned unpaid by the bank or financial institution it was drawn upon shall be required to pay a fee of thirty dollars ($30), plus any penalty and interest charges, as defined in Section 1059.

(Added by Stats. 2004, Ch. 431, Sec. 4. Effective January 1, 2005.)



1055.5

(a) Except as provided in subdivision (b) or (c), each authorized license agent who receives licenses, permits, reservations, tags, and other entitlements, pursuant to subdivision (c) of Section 1055, shall remit to the department the fees prescribed in this code or in regulations adopted pursuant to this code for all licenses, permits, reservations, tags, and other entitlements issued in each calendar month not later than 20 days following the last day of that calendar month. The transmittal of the fees to the department shall be accompanied with an accounting report on forms provided by the department of all licenses, permits, reservations, tags, and other entitlements issued during the preceding month.

(b) A license agent is not required to remit the fees for a book of licenses, permits, reservations, tags, or other entitlements in any month if, on the last day of the preceding month, all items in that single book provided for issuance at a single business location are not issued or expired. If, however, all items in that book are issued or expired, the license agent shall remit the fees for that book and transmit the accounting report in accordance with the requirements of this section.

(c) The license agent may retain not more than fifteen cents ($0.15) of the fee received for each Colorado River special use stamp issued pursuant to Section 7180 as compensation for services. The license agent shall remit to the department the fees prescribed by Section 7180, less any amounts retained under this subdivision, for all Colorado River special use stamps issued. The license agent shall remit the net fees with an accounting report as prescribed in subdivision (a).

(d) Except as provided in subdivision (c), any fee remittance and accounting report not transmitted to the department within 30 days following the last day of each calendar month is delinquent, and fees due are subject to interest and penalties prescribed in subdivision (b) of Section 1059. Interest and penalties shall be computed beginning 21 days following the last day of the calendar month in which the fees were collected.

(e) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2004, Ch. 431, Sec. 5. Effective January 1, 2005.)



1055.6

(a) Except as provided in subdivision (b), each license agent authorized pursuant to Section 1055.1 shall remit to the department the fees prescribed in this code or in regulations adopted pursuant to this code for all licenses, permits, reservations, tags, and other entitlements by electronic means, such as electronic fund transfer. In order to facilitate the prompt remittance of revenues, the department is authorized to withdraw funds from the bank account of the license agent, including adjustments, by electronic transfer. License agents shall ensure that the total fees required for all licenses, permits, reservations, tags, or other entitlements necessary to perform the electronic transfer are available on the date specified by the license agent contract.

(b) A license agent shall report to the department on or before the end of the next business day of the department any losses of fees received from the issuing of licenses, permits, reservations, tags, or other entitlements.

(c) The license agent may retain not more than fifteen cents ($0.15) of the fee received for each Colorado River special use validation issued pursuant to Section 7180.1 as compensation for services. The license agent shall remit to the department the fees prescribed by Section 7180.1, less any amounts retained under this subdivision, for all Colorado River special use validations issued. The license agent shall remit the net fees as prescribed in subdivision (a).

(d) Except as provided in subdivision (b), any fees not transmitted or made available to the department within seven days following the due date as specified by the department are delinquent, and delinquent fees are subject to interest and penalties prescribed in subdivision (b) of Section 1059. Interest and penalties shall be computed beginning one day following the due date as specified by the department.

(e) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Amended by Stats. 2002, Ch. 453, Sec. 2. Effective January 1, 2003.)



1056

(a)  Authorized license agents who receive licenses, permits, reservations, tags, and other entitlements pursuant to subdivision (c) of Section 1055 may be required to execute, in favor of the department, a bond, payable to the department, in a sum determined by the department. The bond shall secure the accurate accounting and payment to the department of the funds collected and the performance of the duties imposed upon the license agent by this article.

(b) Any license agent who fails to transmit the fees or accounting reports required by Section 1055.5 or 1055.6 not later than 60 days following the due date as specified by the department may be required to provide a bond pursuant to subdivision (a) in order to continue as a license agent.

(Amended by Stats. 2004, Ch. 431, Sec. 6. Effective January 1, 2005.)



1057

All license, tag, permit, reservation, and other entitlement money shall be accounted for separately from other funds of a license agent, and shall at all times belong to the state.

(Amended by Stats. 2002, Ch. 453, Sec. 3. Effective January 1, 2003.)



1058

In case of an assignment for the benefit of creditors, receivership, or bankruptcy, the state shall have a preferred claim against the license assignee, receiver, or trustee for all moneys owing the state for the issuing of licenses, permits, reservations, tags, and other entitlements as provided in this code and shall not be estopped from asserting that claim by reason of the commingling of funds or otherwise.

(Amended by Stats. 2009, Ch. 500, Sec. 45. Effective January 1, 2010.)



1059

(a) The failure or refusal of any license agent to account for licenses, permits, reservations, tags, and other entitlements, or any fees received from their issuance as required by Section 1055.5 or 1055.6 or upon demand by an authorized representative of the department is a misdemeanor.

(b) In addition to subdivision (a), any license agent who fails to remit fees to the department on or before the date required by Section 1055.5 or 1055.6 shall pay interest and penalties prescribed for sales and use taxes and, except as otherwise provided in this code, the department shall collect amounts owing under the procedures prescribed for sales and use taxes provided in Chapter 5 (commencing with Section 6451) and Chapter 6 (commencing with Section 6701) of Part 1 of Division 2 of the Revenue and Taxation Code, insofar as they may be applicable, and for those purposes, “board” means the department.

(Amended by Stats. 2001, Ch. 112, Sec. 15. Effective January 1, 2002.)



1060

(a) The department may accept from any authorized license agent an affidavit for settlement on its account in lieu of licenses, permits, reservations, tags, and other entitlements that have been lost or destroyed if the license agent meets the following criteria:

(1) Reports any losses of licenses, permits, reservations, tags, or other entitlements to the department on or before the end of the next business day of the department.

(2) Submits the following items to the department not more than 20 days following the last day of the calendar month in which the items were lost or destroyed:

(A) An accounting report listing all licenses, permits, reservations, tags, and other entitlements that were lost or destroyed.

(B) A signed and notarized affidavit that shows the value and type of the licenses, permits, reservations, tags, and other entitlements, their serial numbers, and the causes of loss or destruction.

(b) This section does not apply to licenses, permits, reservations, tags, or other entitlements that are issued through the Automated License Data System.

(Amended by Stats. 2004, Ch. 431, Sec. 7. Effective January 1, 2005.)



1061

(a)  The department may allow a person to purchase a license voucher as a gift for a licensee when the licensee’s complete and accurate personal information, as defined in regulation, is not provided by the license buyer at the time of purchase.

(b) A license purchase voucher entitles the holder of the voucher to redeem it for the specific license, permit, tag, or other privilege or entitlement, and license year for which it was purchased.

(c) A license purchase voucher shall expire and be considered void if not redeemed within the license year for which it was purchased.

(d) A license purchase voucher may be issued and redeemed by any person authorized by the department to issue licenses.

(e) The license agent handling fee, as provided under subdivision (b) of Section 1055.1, shall only apply to the sale of the license purchase voucher.

(f) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Amended by Stats. 2007, Ch. 285, Sec. 20. Effective January 1, 2008.)



1065

(a) A nonprofit conservation organization seeking promotion, exposure, and awareness of the organization on the Automated License Data System Online License Service Internet Web site, as feasible, through the display of the organization’s logo, or other graphics agreed upon by the organization and the department, to give a prospective license buyer the opportunity to link electronically to the organization’s Internet home page, shall submit, by September 30 of each year, a letter to the department providing evidence that the organization meets the criteria set forth in subdivision (c). If the department determines that the nonprofit conservation organization is eligible, it shall include the organization’s logo or other graphics in a space with a link to the organization’s Internet home page on the Automated License Data System Online License Service Internet Web site for a time period agreed upon by both parties.

(b) The department may impose a charge on a nonprofit conservation organization for inclusion on the Automated License Data System Online License Service Internet Web site pursuant to subdivision (a) that shall not exceed the costs associated with the direct administration of this section.

(c) As used in this section, “nonprofit conservation organization” means an entity that the department determines meets all of the following:

(1) It is a nonprofit organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. Sec. 501(c)(3)), that is exempt from taxation under Section 501(a) of that code (26 U.S.C. Sec. 501(a)).

(2) It is registered with the Attorney General.

(3) Its goals and objectives are related to the conservation of sport fish or game species.

(4) In at least one of the previous three calendar years, it has entered into, or been obligated under, a contract or other agreement, including, but not limited to, a license, easement, memorandum of understanding, or lease, with the department to perform habitat or other wildlife conservation work, to provide hunting or fishing opportunities for the public, to raise funds on behalf of the department, including, but not limited to, the sale of hunting fundraising tags or related items, or to otherwise provide assistance to the department that is consistent with the department’s mission.

(d) The department shall deposit revenues of the charge imposed pursuant to subdivision (b) in the Fish and Game Preservation Fund, to be available, upon appropriation by the Legislature, exclusively to pay all initial and ongoing costs associated with the direct administration of this section, including, but not limited to, a portion of the costs of making changes to the Automated License Data System necessary to implement this section.

(e) The department shall implement the links from the Automated License Data System Online License Service Internet Web site by January 1, 2015, if it determines that date is feasible.

(Added by Stats. 2012, Ch. 593, Sec. 1. Effective January 1, 2013.)



1068

(a) Beginning November 1, 1991, the director shall make a grant in installments to a nonprofit organization of sea urchin divers in an amount not to exceed four hundred thousand dollars ($400,000), for the organization to accomplish the following purposes:

(1) To establish a communications network among sea urchin divers, through a newsletter and such other means as are deemed necessary and appropriate by the organization, providing divers with information on policies, procedures, statutes, and regulations affecting the sea urchin fishery, meeting announcements, and for other information the department reasonably requests to be transmitted to sea urchin divers.

(2) To establish an education program on the conservation and utilization of sea urchins.

(3) To convene statewide conferences for members of the industry to meet for purposes of strengthening the industry and benefiting industry goals.

The grant shall be paid, upon submission and approval of an annual budget, in quarterly installments, in amounts deemed appropriate by the department, upon the submission to the department of progress reports which demonstrate the continued achievements of the organization toward the intended goals.

(b) Prior to making the grant, the director shall verify from the nonprofit organization’s bylaws that it is established for, among other purposes, the protection, conservation, enhancement, and promotion of the sea urchin fishery, and that its membership, including its board of directors, is composed solely of licensed commercial sea urchin divers.

(c) The grant shall be funded from revenues received pursuant to former subdivision (b) of Section 8051.1, as that subdivision read on December 31, 1995. If the department determines that the revenue received from former subdivision (b) of Section 8051.1, as that subdivision read on December 31, 1995, is not sufficient to fund the amount of the grant, including departmental overhead charges which shall be recovered from the revenues received pursuant to that former subdivision (b) of Section 8051.1, the department shall reduce the amount of the grant accordingly. The revenue received pursuant to that former subdivision (b) of Section 8051.1 shall remain available for funding of the grant program pursuant to this subdivision until that revenue is fully encumbered, or the authorized amount of the grant program is expended, whichever event is later.

(d) The revenue received pursuant to former subdivision (b) of Section 8051.1 as it read on December 31, 1995, shall first be used to reimburse the department for departmental overhead charges incurred in administering the grant.

(Amended by Stats. 1995, Ch. 615, Sec. 1. Effective January 1, 1996.)



1069

The director may enter into an agreement with the Secretary of Food and Agriculture for the collection of an assessment on behalf of any marketing council or commission for fish or seafood organized under the Food and Agricultural Code. The agreement may authorize the department to collect the assessment in conjunction with the collection of landing taxes on those species for which the marketing council or commission is organized. The department shall remit the amount of the assessment collected to the Secretary of Food and Agriculture according to the agreement after making the collection. Prior to remitting the assessments, the department may deduct an administrative fee in an amount agreed to with the Secretary of Food and Agriculture to pay the costs of collection and remission of the assessments. The administrative fees shall be deposited in the Fish and Game Preservation Fund.

(Amended by Stats. 2002, Ch. 973, Sec. 1. Effective January 1, 2003.)



1070

The department shall transmit monthly to the Department of Finance, for review, a summary report of the fee remittances and accounting reports received under Section 1055.5 and a delinquency report containing the name and address of any person who failed or refused to fully comply with Section 1055.5. The summary fee remittance and accounting report and the delinquency report shall be transmitted to the Department of Finance not later than 45 days following the last day of the calendar month for which the fee remittances and accounting reports were due under Section 1055.5.

(Amended by Stats. 1990, Ch. 1681, Sec. 5. Effective September 30, 1990.)



1110

Section 1110 as added to this code by the initiative measure adopted at the General Election of November 8, 1938, is set forth at Section 7891 of this code.

(Enacted by Stats. 1957, Ch. 456. Note: The provisions of Section 1110, as added November 8, 1938, by initiative Proposition 5, were relocated to Section 7891 in the 1957 code reenactment. This Section 1110 serves as a cross-reference, and it is not part of Article 2, commencing with Section 1050.)






ARTICLE 3 - State Fish Hatcheries

1120

The commission shall establish fish hatcheries for stocking the waters of this State with fish. The department shall maintain and operate such hatcheries.

(Enacted by Stats. 1957, Ch. 456.)



1121

In any lease entered into whereby the state leases from any county, city, irrigation district, or other public agency in this state, real property for the purpose of establishing or maintaining a fish hatchery, the state may agree to indemnify and hold harmless the lessor by reason of the uses authorized by such lease. Insurance may be purchased by the Department of General Services to protect the state against loss or expense arising out of such an agreement.

(Amended by Stats. 1965, Ch. 371.)



1122

Any claim for damages arising against the state under Section 1121 shall be presented to the California Victim Compensation and Government Claims Board in accordance with Section 905.2 of the Government Code, and if not covered by insurance provided pursuant to Section 1121, the claim shall be payable only out of funds appropriated by the Legislature for that purpose. If the state elects to insure its liability under Section 1121, the California Victim Compensation and Government Claims Board may automatically deny the claim.

(Amended by Stats. 2006, Ch. 538, Sec. 178. Effective January 1, 2007.)



1122.5

Notwithstanding any other provision of law, the Director of General Services, with the consent of the department, may lease to the Friends of the Mount Whitney Hatchery, at no cost, and subject to any other terms and conditions that the director deems appropriate, for a term not to exceed 25 years, and with the possibility of renewal, the Mount Whitney Fish Hatchery facilities, or any portion thereof, situated in the County of Inyo. The leased portion of the building shall be used for environmental education purposes and other related activities designed to benefit the hatchery and the community. The lease shall require the Friends of the Mount Whitney Fish Hatchery to permit reasonable public access to the facility, to obtain and maintain liability insurance for the leased portion of the facility, and to maintain the leased portion of the facility at all times. The lease shall provide that any work done on the facility shall be performed in consultation with the State Office of Historic Preservation. The lease shall also provide that the state, agents of the state, the department, and agents of the department shall be held harmless from, and indemnified against, any liability resulting from the acts or omissions of the Friends of the Mount Whitney Fish Hatchery performed in the course of the lease agreement.

(Added by Stats. 2005, Ch. 563, Sec. 2. Effective January 1, 2006.)



1123

The department may purchase and import spawn or ova of fish suitable for food, and stock with such spawn or ova the waters of this State.

(Enacted by Stats. 1957, Ch. 456.)



1123.5

Notwithstanding Section 1120 or any other provision of law, all funds allocated for fish purchases for the department’s urban fishing program shall be used to purchase all fish and aquatic organisms by contract, pursuant to the requirements of the Public Contract Code, from private registered aquaculture facilities within the state unless the department determines one of the following conditions exists:

(a) After reasonable notice, the private facilities are unable to provide the specified fish or aquatic organism.

(b) The fish or aquatic organism is infected or diseased.

(Added by Stats. 1995, Ch. 810, Sec. 3. Effective January 1, 1996.)



1124

It is unlawful to take any fish in any pond, reservoir, or other water-retaining structure belonging to or controlled by the department and used for propagating, raising, holding, protecting, or conserving fish.

(Amended by Stats. 2007, Ch. 285, Sec. 21. Effective January 1, 2008.)



1125

The Secretary of the Interior of the United States and his duly authorized agents may conduct fish cultural operations and scientific investigations in the waters of this State in such a manner and at such times as may be jointly considered necessary and proper by the secretary and his agents, and the commission.

(Amended by Stats. 1963, Ch. 1248.)



1126

Notwithstanding any other provision of law, department personnel may construct or repair bird exclosures at state owned or operated fish hatcheries. These activities shall not be subject to review by the Public Works Board. Nothing in this section exempts the department from complying with any provision of law governing services performed under contract by noncivil service employees.

(Added by Stats. 1992, Ch. 1370, Sec. 6. Effective October 27, 1992.)






ARTICLE 4 - County Fish Hatcheries

1150

The boards of supervisors of the several counties may establish and maintain fish hatcheries, and may purchase the spawn or ova of fish.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 5 - Private Nonprofit Hatcheries

1170

The commission may issue a permit, subject to such restrictions and regulations as the commission deems desirable, to a nonprofit organization to construct and operate an anadromous fish hatchery.

(Added by Stats. 1970, Ch. 862.)



1171

The commission shall not issue a permit unless it determines the nonprofit organization has the financial capability to successfully construct and operate the hatchery and will diligently and properly conduct the operation authorized under the permit.

(Added by Stats. 1970, Ch. 862.)



1172

No permit will be issued which may tend to deplete the natural runs of anadromous fish, result in waste or deterioration of fish, or when the proposed operation is located on a stream or river below a state or federal fish hatchery or egg-taking station.

(Added by Stats. 1970, Ch. 862.)



1173

All fish handled under authority of this article during the time they are in the hatchery or in the wild are the property of the state and when in the wild may be taken under the authority of a sport or commercial fishing license as otherwise authorized for wild fish.

(Added by Stats. 1970, Ch. 862.)



1174

Any permit granted by the commission pursuant to this article shall contain all of the following conditions:

(a) If after a hearing the commission finds that the operation described in the permit and conducted pursuant to this article is not in the best public interest, the commission may alter the conditions of the permit to mitigate the adverse effects, or may cause an orderly termination of the operation under the permit. An orderly termination shall not exceed a three-year period and shall culminate in the revocation of the permit in its entirety.

(b) If the commission finds that the operation has caused deterioration of the natural run of anadromous fish in the waters covered by the permit, it may require the permittee to return the fishery to the same condition as was prior to issuance of the permit. If the permittee fails to take appropriate action, the commission may direct the department to take the action, and the permittee shall bear any cost incurred by the department.

(c) Prior to release into state waters and at any other time deemed necessary by the department, the fish may be examined by the department to determine that they are not diseased or infected with any disease which, in the opinion of the department, may be detrimental to the state fishery resources.

(Amended by Stats. 1986, Ch. 1244, Sec. 2.)



1175

The state shall assume no responsibility for the operation of a hatchery pursuant to this article and shall not be in any manner liable for its operation.

(Added by Stats. 1970, Ch. 862.)






ARTICLE 6 - Cooperative Salmon and Steelhead Rearing Facilities

1200

The department is authorized to enter into agreements with counties, nonprofit groups, private persons, individually or in combination, for the management and operation of rearing facilities for salmon and steelhead. All such agreements shall be in accordance with the policies of the commission and the criteria of the department which govern the operation under such agreements.

The purpose for operating such facilities shall be to provide additional fishing resources and to augment natural runs.

(Added by Stats. 1975, Ch. 1173.)



1201

An applicant who wishes to enter into an agreement to operate a rearing facility shall demonstrate, to the satisfaction of the department prior to executing such agreement, such applicant’s financial ability to properly operate the rearing facility. The department shall develop and specify the means for an applicant to make such a demonstration.

(Added by Stats. 1975, Ch. 1173.)



1202

All fish handled or released under authority of this article are the property of the state and may be taken only after their release into the wild and under the authority of a sport or commercial fishing license.

(Added by Stats. 1975, Ch. 1173.)



1203

The release of fish reared in facilities pursuant to this article shall be made in accordance with the policy of the commission.

(Added by Stats. 1975, Ch. 1173.)



1204

The department shall fund the agreements provided for in Section 1200 only on a matching basis with the persons or entities who enter into such agreements. Funds appropriated for the purposes of this article shall not be used to purchase equipment or for construction.

The department shall be reimbursed from funds appropriated for the purposes of this article for administrative costs, legal costs, and supervisorial costs relating to the execution and supervision of such agreements by the department.

(Added by Stats. 1975, Ch. 1173.)



1205

The department shall, subject to the limitations of appropriate egg sources and funding, make available fish of appropriate size and species to persons or entities who enter into agreements pursuant to this article.

(Added by Stats. 1975, Ch. 1173.)



1206

Salmon and steelhead raised pursuant to this article shall be released in streams, rivers, or waters north of Point Conception and upon release shall have unimpeded access to the sea.

(Added by Stats. 1975, Ch. 1173.)






ARTICLE 6.5 - Transgenic Species of Salmonids

1210

(a) The hatchery production and stocking of transgenic species of salmonids is prohibited.

(b) As used in this section, “transgenic” has the same meaning as in Section 1.92 of Title 14 of the California Code of Regulations, as that section read on May 14, 2003.

(Added by Stats. 2014, Ch. 444, Sec. 1. Effective January 1, 2015.)






ARTICLE 7 - Nonprofit Partnerships

1225

All moneys collected or received from gifts or bequests, or from municipal or county appropriations or donations for purposes relating to conservation programs, projects, and activities by the department shall be deposited in the State Treasury to the credit of the Fish and Game Preservation Fund. All moneys deposited pursuant to this section shall be used for purposes relating to conservation programs, projects, and activities by the department.

(Added by Stats. 2012, Ch. 559, Sec. 16. Effective January 1, 2013.)



1226

(a) The department may enter into one or more agreements to accept funds from any person, nonprofit organization, or other public or private entity for purposes relating to conservation programs, projects, and activities by the department. Any funds received pursuant to this section shall be deposited in the Fish and Game Preservation Fund. The funds received shall supplement existing resources for purposes relating to conservation programs, projects, and activities by the department.

(b) The department may enter into one or more agreements to accept services from any person, nonprofit organization, or other public or private entity for purposes relating to conservation programs, projects, and activities by the department. Under the direction of the department, these services shall supplement existing staff resources. Agreements for services for the management and operation of department-managed lands shall be subject to the provisions of Section 1745.

(Added by Stats. 2012, Ch. 559, Sec. 16. Effective January 1, 2013.)



1227

Notwithstanding any other provision of law, the department may enter into one or more agreements with any person, nonprofit organization, or other public or private entity, as may be appropriate, to assist the department in its efforts to secure long-term private funding sources for purposes relating to conservation programs, projects, and activities by the department. The authority to enter into agreements for the purposes of this section shall include, but not be limited to, for the purposes of securing donations, memberships, corporate and individual sponsorships, and marketing and licensing agreements.

(Added by Stats. 2012, Ch. 559, Sec. 16. Effective January 1, 2013.)









CHAPTER 4 - Wildlife Conservation Law of 1947

ARTICLE 1 - Generally

1300

This chapter is known and may be cited as the Wildlife Conservation Law of 1947.

(Enacted by Stats. 1957, Ch. 456.)



1301

The preservation, protection and restoration of wildlife within the State is an inseparable part of providing adequate recreation for our people in the interest of public welfare; and it is the policy of the State to acquire and restore to the highest possible level, and maintain in a state of high productivity, those areas that can be most successfully used to sustain wildlife and which will provide adequate and suitable recreation. To carry out these purposes, a single and coordinated program for the acquisition of lands and facilities suitable for recreational purposes, and adaptable for conservation, propagation, and utilization of the fish and game resources of the State, is established.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2 - The Wildlife Conservation Board

1320

There is in the department the Wildlife Conservation Board, hereafter referred to as the board. The board consists of the president of the commission, the director, and the Director of Finance.

(Enacted by Stats. 1957, Ch. 456.)



1321

The chairman of the board shall be elected by the members of the board.

(Enacted by Stats. 1957, Ch. 456.)



1322

The members of the board shall receive their actual and necessary traveling expenses, which shall be paid from the Wildlife Restoration Fund.

(Enacted by Stats. 1957, Ch. 456.)



1323

Three Members of the Senate, appointed by the Committee on Rules thereof, and three Members of the Assembly, appointed by the Speaker thereof, shall meet with the board and participate in its activities to the extent that such participation is not incompatible with their respective positions as Members of the Legislature.

(Enacted by Stats. 1957, Ch. 456.)



1324

For the purposes of this chapter, the Members of the Legislature shall constitute an interim investigating committee on the subject of this chapter and as such shall have the powers and duties imposed upon such a committee by the Joint Rules of the Senate and the Assembly.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 3 - Powers and Purposes

1345

(a) The board shall investigate, study, and determine what areas within the state are most essential and suitable for wildlife production and preservation, and will provide suitable recreation; and shall ascertain and determine what lands within the state are suitable for game propagation, game refuges, bird refuges, waterfowl refuges, game farms, fish hatcheries, game management areas, and what streams and lakes are suitable for, or can be made suitable for, fishing and hunting.

(b) In determining which areas are suitable for fishing and hunting, the board, in consultation with the department, shall take into consideration areas of the state where public access and opportunity for fishing and hunting are most needed.

(Amended by Stats. 2009, Ch. 294, Sec. 6. Effective January 1, 2010.)



1346

The board shall also ascertain what lands are suitable for providing cover for the propagation and rearing in a wild state of waterfowl, shore birds, and upland birds, and the possibilities of acquiring easements on such lands to provide such cover.

(Enacted by Stats. 1957, Ch. 456.)



1347

As a result of the studies, the board shall determine what areas, lands, or rights in lands or waters should be acquired by the state in order to effectuate a coordinated and balanced program resulting in the maximum restoration of wildlife in the state and in the maximum recreational advantages to the people of the state.

This section shall become operative on July 1, 1993.

(Repealed (in Sec. 1) and added by Stats. 1992, Ch. 452, Sec. 2. Effective January 1, 1993. Section operative July 1, 1993, by its own provisions.)



1348

(a) The board shall authorize the acquisition of real property, rights in real property, water, or water rights as may be necessary to carry out the purposes of this chapter. The board may authorize acquisition by the department, but the department shall not acquire any property pursuant to this subdivision by eminent domain proceedings except that property as may be necessary to provide access roads or rights-of-way to areas to be used for fishing the coastal waters of the Pacific Ocean, and then only if the board of supervisors of the affected county has agreed by resolution to those proceedings for each parcel of land, and has further agreed by resolution to maintain the road or right-of-way. The board may authorize acquisition by the State Public Works Board, which may effect acquisitions pursuant to the Property Acquisition Law, Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code.

(b) For the purposes of this chapter and Chapter 4.1 (commencing with Section 1385), the board may authorize the acquisition of interests in real property and water rights by means of gifts, purchases, leases, easements, the transfer or exchange of property for other property of like value, transfers of development rights or credits, and purchases of development rights, conservation easements, and other interests.

(c) To further implement this chapter and Chapter 4.1 (commencing with Section 1385), the board may authorize the department to do any of the following:

(1) Accept federal grants and receive gifts, donations, subventions, rents, royalties, and other financial support from public or private sources. Proceeds received from any of these sources shall be deposited in the Wildlife Restoration Fund.

(2) Notwithstanding any other provision of law, lease, sell, exchange, or otherwise transfer any real property, interest in real property, or option acquired by or held under the jurisdiction of the board or the department. Except as provided in Section 1355, proceeds from transactions entered into pursuant to this paragraph shall be deposited in the Wildlife Restoration Fund.

(3) Lease degraded potential wildlife habitat real property to nonprofit organizations, local governmental agencies, or state and federal agencies if the lessee agrees to restore the real property to its highest possible wildlife habitat value and maintain the real property at that highest possible wildlife habitat value. If feasible, during the period of lease, the board may require that the real property be open to the public for compatible recreational opportunities. Proceeds from any lease or rental and interest thereon shall be deposited in the Wildlife Restoration Fund.

(4) Acquire former wildlife habitat real property, including riparian habitat real property, restore and sell the real property, or any interest therein, to private owners, local governmental agencies, or state departments and agencies, or exchange the property for other real property, if a written and recorded agreement is first secured to keep and maintain the real property as wildlife habitat in perpetuity. The agreement shall contain a reversion if the real property sold or exchanged is not maintained as wildlife habitat. The agreement containing the reversion shall be set forth in any conveyance transferring any real property, interest in real property, or option subject to this section. Proceeds from the sales shall be deposited in the Wildlife Restoration Fund.

(Amended by Stats. 2009, Ch. 294, Sec. 7. Effective January 1, 2010.)



1348.1

Before the board authorizes the purchase of any land, or any interest therein, the board shall notify all owners of record of adjacent parcels of land of the intent of the board to purchase the land. The notice to the adjacent owners of land and the public notice shall include an explanation of the proposed use of the land by the department.

(Added by Stats. 1990, Ch. 1287, Sec. 1.)



1348.2

When the board acquires real property, other than by eminent domain, the purchase price for the real property shall not exceed the fair market value of the property, as defined in Section 1263.320 of the Code of Civil Procedure. The fair market value shall be set forth in an appraisal that is (a) prepared by a licensed real estate appraiser, and (b) approved by the Department of General Services.

(Amended by Stats. 1998, Ch. 485, Sec. 73. Effective January 1, 1999.)



1348.3

(a) No governmental entity may condemn any wildlife conservation easement acquired by a state agency, except as provided in subdivision (b). As used in this section, the following terms have the following meanings:

(1) “Public use” as used in Article 6 (commencing with Section 1240.510) and Article 7 (commencing with Section 1240.610) of Chapter 3 of Title 7 of Part 3 of the Code of Civil Procedure means privately owned lands managed for habitat in public trust.

(2) “Wildlife” has the same meaning as set forth in Section 711.2.

(3) “Wildlife conservation easement” means a recorded conservation easement, as defined in Section 815.1 of the Civil Code, that exists or will exist for at least 10 years and that is acquired and held by a state agency and administered primarily for the benefit of wildlife.

(b) Prior to the initiation by a governmental entity of condemnation proceedings against a wildlife conservation easement acquired by a state agency, the governmental entity shall give notice to the holder of the easement, provide an opportunity for the holder of the easement to consult with the governmental agency, provide the holder of the easement the opportunity to state its objections to the condemnation, and provide a response to the objections. Article 6 (commencing with Section 1240.510) and Article 7 (commencing with Section 1240.610) of Chapter 3 of Title 7 of Part 3 of the Code of Civil Procedure shall apply to condemnation proceedings initiated by a governmental entity against a wildlife conservation easement acquired by a state agency. In those proceedings, the condemning governmental entity shall be required to prove by clear and convincing evidence that its proposed use satisfies the requirements of Article 6 (commencing with Section 1240.510) or Article 7 (commencing with Section 1240.610) of Chapter 3 of Title 7 of Part 3 of the Code of Civil Procedure.

(Added by Stats. 2001, Ch. 863, Sec. 1. Effective January 1, 2002.)



1349

No farm lands may be acquired under the provisions of this chapter by proceedings in eminent domain except by specific authorization of the Legislature, notwithstanding any provision of Section 1348. Nothing in this section shall apply to any proceedings to acquire farm lands when the owner thereof has consented to, or requested the institution of, such proceedings.

(Enacted by Stats. 1957, Ch. 456.)



1350

(a) The department shall, when authorized by the board, construct in accordance with law such facilities as are suitable for the purpose for which the real property or rights in real property or water, or water rights were acquired. Each completed project shall be managed and maintained by the department.

The department, with the approval of the board, may enter into agreements with any other department or agency of this state, any local agency, or nonprofit organization, to provide for the construction, management, or maintenance of the facilities authorized by the board, and such other department or agency of this state, local agency, or nonprofit organization, and each of them may construct, manage, or maintain those facilities pursuant to the agreement. Work performed by a local agency or nonprofit organization under those agreements is exempt from Chapter 3 (commencing with Section 14250), of Part 5 of Division 3 of Title 2 of the Government Code. However, nothing in this section shall be construed to exempt any work from Part 7 (commencing with Section 1720) of Division 2 of the Labor Code.

(b) The department, when authorized by the board, may apply for and accept federal grants, and receive gifts, donations, and other financial support from public or private sources to be used for fish and wildlife habitat enhancement, including riparian habitat restoration projects on real property or waters for which the state obtains an interest. Funds received from any of those sources shall be deposited in the Wildlife Restoration Fund.

(c) The board may award grants or loans to nonprofit organizations, local governmental agencies, federal agencies, and state agencies for the purposes of fish and wildlife habitat restoration, enhancement, management, protection and improvement of riparian resources, and for development of compatible public access facilities in the same manner and subject to the same terms and conditions as prescribed in Section 31116 of the Public Resources Code. Proceeds from repayment of any loans and the interest thereon shall be deposited in the Wildlife Restoration Fund.

(Amended by Stats. 1991, Ch. 762, Sec. 2.)



1351

Each recreational area shall be so managed and controlled that the public shall have access to and use of the area for all recreational purposes.

(Enacted by Stats. 1957, Ch. 456.)



1352

(a) The money in the Wildlife Restoration Fund, as provided for by Section 19632 of the Business and Professions Code, is available for expenditure under any provision of this chapter.

(b) All federal moneys made available for projects authorized by the board shall be deposited in the Wildlife Restoration Fund. Any unexpended balances of the federal moneys remaining on or after June 30, 1979, in any other fund shall be transferred to the Wildlife Restoration Fund.

(c) Any moneys received in the Wildlife Restoration Fund from leases authorized pursuant to paragraph (2) or (3) of subdivision (c) of Section 1348 shall be expended, upon appropriation, by the department for the purposes of managing, maintaining, restoring, or operating lands owned and managed by the department.

(Amended by Stats. 2013, Ch. 356, Sec. 2. Effective September 26, 2013.)



1352.5

(a) The San Francisco Baylands Restoration Program Account is hereby established within the Wildlife Restoration Fund, as provided for by Section 19632 of the Business and Professions Code, for the purpose of acquiring and restoring wetlands and lands that may be enhanced to support wetlands in the San Francisco Bay area in order to achieve the objectives of the Baylands Ecosystem Habitat Goals Report (Goals Report).

(b) Funds in the account may be expended by the board to acquire any lands identified in the Goals Report that are available for acquisition subject to the following conditions:

(1) The purchase price shall not exceed the fair market value of the property, as determined by an appraisal conducted pursuant to Section 1348.2. The appraisal shall also consider and describe all the specific requirements and restrictions of relevant state and federal laws, including, but not limited to, the McAteer-Petris Act (Title 7.2 (commencing with Section 66600) of the Government Code), related to the property value and development potential of lands considered for acquisition in the shoreline band of the San Francisco Bay area.

(2) The board has determined any of the following:

(A) Funds are available to implement the recommendations and objectives of the Goals Report for a significant portion of the property to be acquired by the board.

(B) Sufficient funding and authority exists for the long-term maintenance of all levees and dikes and all other land-use management requirements necessary to avoid environmental degradation for the property proposed to be acquired by the board.

(C) The property to be acquired by the board has no unique long-term maintenance requirements or has no land-use management requirements necessary to avoid environmental degradation.

(3) If the board determines to acquire all or a portion of the Cargill property, a matching federal appropriation for the acquisition of the Cargill property shall be deposited into an account solely for the acquisition of the Cargill property or a portion thereof.

(4) The board has consulted with the State Coastal Conservancy and determined that the proposed acquisition is consistent with most of the goals of the San Francisco Bay Area Conservancy Program, as described in Section 31162 of the Public Resources Code.

(5) The acquisition of the property will not result in any liability to the state for the cleanup of hazardous materials.

(c) “Cargill property,” for purposes of this section, means all property owned by the Cargill Salt Division that Cargill proposes to sell to the state and federal governments.

(Added by Stats. 2000, Ch. 395, Sec. 2. Effective January 1, 2001.)



1353

The board may purchase such boats, aircraft, or equipment as it deems necessary for the use of the department for the improvement and protection of marine fisheries.

(Enacted by Stats. 1957, Ch. 456.)



1354

The board may authorize the acquisition of such lands or rights in land as may be necessary for the purpose of furnishing public access to lands or waters open to the public for fishing, hunting and shooting. The board may authorize such acquisition by the department.

(Added by Stats. 1957, Ch. 754.)



1355

The net proceeds of the sale or other disposition of real property used as a fish hatchery that has been acquired by or is under the jurisdiction of the board or the department, either in easement or in fee, shall be deposited in the Wildlife Restoration Fund or the Fish and Game Preservation Fund, as determined by the board, and shall be available for acquisition, enhancement, restoration, or construction projects for the benefit of wildlife.

(Added by Stats. 1994, Ch. 935, Sec. 4. Effective January 1, 1995.)



1356

The board, when it prioritizes the use of available funds for proposed acquisitions, with regard to the priority of a proposal to acquire forestland, may consider and take into account the potential of that proposed acquisition to beneficially reduce or sequester greenhouse gas emissions. The board may use policies, protocols, or other relevant information developed by the California Climate Action Registry as a basis for determining a project’s potential to reduce or sequester greenhouse gas emissions.

(Added by Stats. 2006, Ch. 469, Sec. 1. Effective January 1, 2007.)






ARTICLE 3.5 - Oak Woodlands Conservation Act

1360

This article shall be known, and may be cited, as the Oak Woodlands Conservation Act.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1361

For purposes of this article, the following terms have the following meanings:

(a) “Board” means the Wildlife Conservation Board established pursuant to Section 1320.

(b) “Conservation easement” means a conservation easement, as defined in Section 815.1 of the Civil Code.

(c) “Fund” means the Oak Woodlands Conservation Fund.

(d) “Land improvement” means restoration or enhancement of biologically functional oak woodlands habitat.

(e) “Local government entity” means any city, county, city and county, district, or other local government entity, if the entity is otherwise authorized to acquire and hold title to real property.

(f) “Nonprofit organization” means a tax-exempt nonprofit organization that meets the requirements of subdivision (a) of Section 815.3 of the Civil Code.

(g) “Oak” means any species in the genus Quercus.

(h) “Oak woodlands” means an oak stand with a greater than 10 percent canopy cover or that may have historically supported greater than 10 percent canopy cover.

(i) “Oak woodlands management plan” means a plan that provides protection for oak woodlands over time and compensates private landowners for conserving oak woodlands.

(j) “Special oak woodlands habitat elements” means multi- and single-layered canopy, riparian zones, cavity trees, snags, and downed woody debris.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1362

It is the intent of the Legislature that this article accomplish all of the following:

(a) Support and encourage voluntary, long-term private stewardship and conservation of California’s oak woodlands by offering landowners financial incentives to protect and promote biologically functional oak woodlands over time.

(b) Provide incentives to protect and encourage farming and ranching operations that are operated in a manner that protects and promotes healthy oak woodlands.

(c) Provide incentives for the protection of oak trees providing superior wildlife values on private lands.

(d) Encourage local land use planning that is consistent with the preservation of oak woodlands, particularly special oak woodlands habitat elements.

(e) Provide guidelines for spending the funds allocated for oak woodlands pursuant to the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection Bond Act of 2000 (the Villaraigosa-Keeley Act (Chapter 1.692 (commencing with Section 5096.300) of Division 5 of the Public Resources Code)).

(f) Establish a fund for oak woodlands conservation, to which future appropriations for oak woodlands protection may be made, and specify grant making guidelines.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1363

(a) The Oak Woodlands Conservation Fund is hereby created in the State Treasury. The fund shall be administered by the board. Moneys in the fund may be expended, upon appropriation by the Legislature, for the purposes of this article.

(b) Money may be deposited into the fund from gifts, donations, funds appropriated by the Legislature for the purposes of this article, or from federal grants or loans or other sources, and shall be used for the purpose of implementing this article, including administrative costs. Funds from the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection Bond Act of 2000 (the Villaraigosa-Keeley Act (Chapter 1.692 (commencing with Section 5096.300) of Division 5 of the Public Resources Code)), but not including funds dedicated as matching funds for the federal Forest Legacy Program, shall be deposited in the fund.

(c) To the extent consistent with the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection Bond Act of 2000 (the Villaraigosa-Keeley Act (Chapter 1.692 (commencing with Section 5096.300) of Division 5 of the Public Resources Code)), the board may use money designated for the preservation and restoration of oak woodlands in the Oak Woodlands Conservation Fund for projects in conjunction with the California Forest Legacy Program (Div. 10.5 (commencing with Sec. 12200) of the P.R.C.)), but only for the purposes specified in this article and only if the following requirements are met:

(1) The Department of Forestry and Fire Protection shall make an initial recommendation to the board.

(2) The board may deny any initial recommendation to the Department of Forestry and Fire Protection. Subsequently, if the department alters an initial proposal, in a manner that the board determines to be significant, the board may withdraw its initial approval of the recommendation at any time during the process.

(d) The purposes for which moneys in the fund may be used include all of the following:

(1) Grants for the purchase of oak woodlands conservation easements. Any entity authorized to hold a conservation easement under Section 815.3 of the Civil Code may hold a conservation easement pursuant to this article. The holder of the conservation easement shall ensure, on an annual basis, that the conservation easement conditions have been met for that year.

(2) Grants for land improvement.

(3) Cost-sharing incentive payments to private landowners who enter into long-term conservation agreements. An agreement shall include management practices that benefit oak woodlands and promote the economic sustainability of farming and ranching operations.

(4) Public education and outreach by local government entities, park and open-space districts, resource conservation districts, and nonprofit organizations. The public education and outreach shall identify and communicate the social, economic, agricultural, and biological benefits of strategies to conserve oak woodlands habitat values, including watershed protection benefits that reduce soil erosion, increase streamflows, and increase water retention and sustainable agricultural operations.

(5) Assistance to local government entities, park and open-space districts, resource conservation districts, and nonprofit organizations for the development and implementation of oak conservation elements in local general plans.

(6) Technical assistance consistent with the purpose of preserving oak woodlands.

(e) Not more than 20 percent of all grants made by the board pursuant to this article may be used for the purposes described in paragraphs (4), (5), and (6) of subdivision (d). Not less than 80 percent of funds available for grants pursuant to this article shall be expended for the purposes described in paragraphs (1), (2), and (3) of subdivision (d).

(f) Notwithstanding any other provision of law, this article governs the expenditure of funds for the preservation of oak woodlands pursuant to paragraph (4) of subdivision (a) of Section 5096.350 of the Public Resources Code.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1364

Moneys in the fund shall be available to local government entities, park and open-space districts, resource conservation districts, private landowners, and nonprofit organizations for the purposes set forth in subdivision (d) of Section 1363.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1365

The board shall develop and adopt guidelines and criteria for awarding grants that achieve the greatest lasting conservation of oak woodlands. The board shall develop these guidelines in consultation with the Department of Forestry and Fire Protection, the Department of Food and Agriculture, the University of California’s Integrated Hardwood Range Management Program, conservation groups, and farming and ranching associations. As it applies to the award of grants for the implementation of this article, the board criteria shall specify that easement acquisitions that are the most cost-effective in comparison to the actual resource value of the easement shall be given priority.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1366

(a) To qualify for a grant pursuant to this article, the county or city in which the grant money would be spent shall prepare, or demonstrate that it has already prepared, an oak woodlands management plan that includes a description of all native oak species located within the county’s or city’s jurisdiction.

(b) To qualify for a grant pursuant to this article, the board shall certify that any proposed easement was not, and is not, required to satisfy a condition imposed upon the landowner by any lease, permit, license, certificate, or other entitlement for use issued by one or more public agencies, including, but not limited to, the mitigation of significant effects on the environment of a project pursuant to an approved environmental impact report or to mitigate a negative declaration required pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000)) of the Public Resources Code.

(c) To qualify for a grant under this article, the applicant shall demonstrate that its proposal provides protection of oak woodlands that is more protective than the applicable provisions of law in existence on the date of the proposal.

(d) A county or city may develop an oak woodlands management plan. A nonprofit corporation, park and open-space district, resource conservation district, or other local government entity may apply to the board for funds to develop an oak woodlands management plan for a county or city, but the county or city shall maintain ultimate authority to approve the oak woodlands management plan.

(e) The process for developing an initial oak woodlands management plan, and the adoption of significant amendments to a plan, as determined by the county or city, are subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(f) A proposal by a local government entity, nonprofit corporation, park and open-space district, private landowner, or resource conservation district for a grant to be expended for the purposes of this article shall be certified by the county or city as being consistent with the oak woodlands management plan of the county or city. If the land covered by the proposal is in the jurisdiction of more than one county or city, each county or city shall certify that the proposal is consistent with the oak woodlands management plan of each county or city.

(g) If two or more entities seek grant funding from the board pursuant to this article for the same jurisdiction, the county or city shall designate which entity shall lead the efforts to manage oak woodlands habitat in the area.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1367

On or before April 1, 2002, the board and the Department of Forestry and Fire Protection shall develop a memorandum of understanding regarding the protection of oak woodlands that does all of the following:

(a) If necessary, creates a specific process for working together to use money from the fund in conjunction with the California Forest Legacy Program Act of 2000 (Division 10.5 (commencing with Section 12200) of the Public Resources Code).

(b) Lists elements a county or city shall include in its oak woodlands management plan. Items included in the plan shall assist a county or a city to specify conservation priorities and prevent oak woodlands habitat fragmentation while minimizing the cost and administrative burden associated with developing the plan. The elements may include any or all of the following:

(1) Tree inventory mapping.

(2) Oak canopy retention standards.

(3) Oak habitat mitigation measures.

(4) A procedure to monitor the effectiveness of the plan and to modify the plan as necessary.

(c) Designates an online repository for oak woodlands management plans that will be easily accessible to the public and any other state agency involved in oak woodlands conservation efforts.

(d) Discusses the relationship between oak woodlands conservation efforts under this article and efforts by other state agencies to protect oak woodlands, including efforts to combat sudden oak death, and outlines a plan, as necessary, for coordinating with these agencies.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1368

The board may not approve a grant to a local government entity, park and open-space district, resource conservation district, or nonprofit organization if the entity requesting the grant has acquired, or proposes to acquire, an oak woodlands conservation easement through the use of eminent domain, unless the owner of the affected lands requests the owner to do so.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1369

A city or county planning department may utilize a grant awarded for the purposes of this article to consult with a citizen advisory committee and appropriate natural resource specialists in order to report publicly to the city council or the board of supervisors on the status of the city’s or county’s oak woodlands. Each city or county planning department that receives a grant for the purposes of this article shall report to the city council or to the board of supervisors of the county, as appropriate, on the use of those grant funds within one year from the date the grant is received.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1370

No money may be expended from the fund to adopt guidelines or to administer the fund until at least one million dollars ($1,000,000) is deposited in the fund.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)



1372

Nothing in this article grants any new authority to the board or any other agency, office, or department to affect local policy or land use decisionmaking.

(Added by Stats. 2001, Ch. 588, Sec. 2. Effective January 1, 2002.)






ARTICLE 4 - Cooperation With United States

1375

The board may act either independently or may cooperate with the United States Fish and Wildlife Service, Department of Interior, or any other federal agency in determining any of the questions referred to in this chapter, or in the acquisition and construction of any of the projects mentioned in this chapter.

(Enacted by Stats. 1957, Ch. 456.)









CHAPTER 4.1 - California Riparian Habitat Conservation Program

1385

This chapter shall be known and may be cited as the California Riparian Habitat Conservation Act.

(Added by Stats. 1991, Ch. 762, Sec. 3.)



1386

The Legislature finds and declares all of the following:

(a) California’s rivers, wetlands, and waterways, and the fisheries and wildlife habitat they provide, are valuable and finite resources that benefit the people of the state and are threatened with deterioration or degeneration that may endanger the natural beauty and productivity of these valuable resources.

(b) The public interest requires the coordinated protection of rivers and riparian resources in order to maintain an equilibrium between the natural endowment of, and manmade alterations to, California’s river environment, and in order to preserve the scenic beauty of these natural resources and the recreational and economic benefits they provide.

(c) By virtue of the special conditions and circumstances of the natural ecology, the increasing human populations and needs in the state, and the numerous governmental agencies with an interest in coordinating activities which affect rivers and riparian habitat resources, there is a need for a coordinated state rivers and riparian habitat protection program.

(Added by Stats. 1991, Ch. 762, Sec. 3.)



1387

The Wildlife Conservation Board shall establish and administer, through the department, the California Riparian Habitat Conservation Program pursuant to this chapter and Chapter 4 (commencing with Section 1300). The purpose and goal of the program is to protect, preserve, and restore riparian habitats throughout the state by the acquisition of interests and rights in real property and waters to the extent deemed necessary to carry out the purposes of the program.

(Added by Stats. 1991, Ch. 762, Sec. 3.)



1388

The board, pursuant to this chapter, shall approve projects to acquire, preserve, restore, and enhance riparian habitat throughout the state, and coordinate its activities undertaken pursuant to this program with other resources protection activities of the board and other state agencies.

(Added by Stats. 1991, Ch. 762, Sec. 3.)



1389

The preservation and enhancement of riparian habitat shall be a primary concern of the Wildlife Conservation Board and the department, and of all state agencies whose activities impact riparian habitat, including the Department of Conservation, the Department of Parks and Recreation, the Department of Water Resources, the Department of Forestry and Fire Protection, the State Coastal Conservancy, the California Conservation Corps, the California Tahoe Conservancy, the Santa Monica Mountains Conservancy, the California Coastal Commission, the San Francisco Bay Conservation and Development Commission, and the State Lands Commission.

(Amended by Stats. 2013, Ch. 352, Sec. 94. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1390

In order to accomplish the objectives of this chapter, the Wildlife Conservation Board may authorize the department to do all of the following:

(a) Acquire interests in real property and water rights through gift, purchase, lease, easement, and transfer or exchange of easements, development rights or credits, and other interests in real property.

(b) Coordinate its activities under the program with any governmental program for surplus real property sales in the state.

(c) Award grants and loans to local public agencies, state agencies, federal agencies, and nonprofit organizations for the purposes of this program.

(d) For the purposes of this chapter, “nonprofit organization” means any private, nonprofit organization which qualifies for exempt status under Section 501(c)(3) of the United States Internal Revenue Code of 1986, and has among its principal charitable purposes the preservation of real property for scientific, historic, educational, recreational, scenic or open-space values, the protection of the natural environment, or the preservation and enhancement of fisheries and wildlife or their habitat.

(e) Exercise any authority and comply with requirements contained in Sections 1348 and 1350, as appropriate, to preserve and enhance riparian habitat for purposes of this chapter.

(Added by Stats. 1991, Ch. 762, Sec. 3.)



1391

Grants to nonprofit organizations pursuant to Section 1390 for the acquisition of real property or interests therein shall be subject to all of the following conditions:

(a) The purchase price of any interest in real property acquired by the nonprofit organization may not exceed fair market value as established by an appraisal approved by the Wildlife Conservation Board.

(b) The Wildlife Conservation Board approves the terms under which the interest in real property is acquired.

(c) The interest in real property acquired pursuant to a grant from the Wildlife Conservation Board may not be used as security for any debt to be incurred by the nonprofit organization unless the board approves the transaction.

(d) The transfer of real property acquired pursuant to a grant shall be subject to the approval of the Wildlife Conservation Board and the execution of an agreement between the board and the transferee sufficient to protect the interest of the State of California.

(e) The state shall have a right of entry and power of termination in and over all interests in real property acquired with state funds, which may be exercised if any essential term or condition of the grant is violated.

(f) If the existence of the nonprofit organization is terminated for any reason, title to all interest in real property acquired with state funds shall immediately vest in the state. However, prior to that termination, upon approval of the board, another public agency or nonprofit organization may receive title to all or a portion of that interest in real property by recording its acceptance of title in writing. Any deed or other instrument of conveyance whereby real property is being acquired by a nonprofit organization pursuant to this section shall be recorded and shall set forth the executory interest or right of entry on the part of the state.

(Added by Stats. 1991, Ch. 762, Sec. 3.)






CHAPTER 4.3 - Inland Wetlands Conservation Program

ARTICLE 1 - Definitions

1400

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1401

“Fund” means the Inland Wetlands Conservation Fund, created in the Wildlife Restoration Fund by Section 1430.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1402

“Board” means the Wildlife Conservation Board created by Section 1320.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1403

“Inland areas” means the entire area of California except lands under the jurisdiction of the State Coastal Conservancy, lands within the Santa Monica Mountains Zone, as defined in Section 33105 of the Public Resources Code, and lands under the jurisdiction of the California Tahoe Conservancy Agency in the Lake Tahoe region, as defined in Section 66905.5 of the Government Code.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1404

“Program” means the Inland Wetlands Conservation Program, as provided in this chapter.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1405

“Nonprofit organization” means an organization described in subsection (c) of Section 501 of the Internal Revenue Code of the United States (26 U.S.C. 501(c)).

(Added by Stats. 1990, Ch. 1645, Sec. 2.)






ARTICLE 2 - The Inland Wetlands Conservation Program

1410

The Inland Wetlands Conservation Program is hereby created in the board.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1411

(a) The Inland Wetlands Conservation Program is the program designated for use of the funds allocated pursuant to subdivision (f) of Section 2791, as enacted by the California Wildlife Protection Act of 1990. The board shall administer the program.

(b) The board is the agency designated for receipt of the funds allocated pursuant to subdivision (f) of Section 2791, as enacted by the California Wildlife Protection Act of 1990.

(c) The purpose and goal of the program is to carry out the programs of the Central Valley Habitat Joint Venture.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1412

The board may apply for and accept federal grants and receive gifts, donations, subventions, rent, royalties, and other financial support from public and private sources for the purposes of the program.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1413

The board may acquire or accept the gift or dedication of fee title, easements, leases, development rights, or other interests in lands in inland areas necessary to carry out the purposes of this chapter.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1414

The board shall coordinate its activities in the program with federal surplus land sales in inland areas.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1415

(a) Notwithstanding any other provision of law, the board may lease, rent, sell, exchange, or otherwise transfer any land, interest in land, or option acquired pursuant to this chapter for the purposes of carrying out the program.

(b) The proceeds from any lease, rental, sale, exchange, or transfer of land, or any interest therein, or option thereon, shall be deposited in the fund.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1416

The board may make grants or loans to nonprofit organizations, local governmental agencies, and state departments and agencies for the purpose of wetland and associated upland habitat acquisition, restoration, or enhancement in the same manner and subject to the same provisions as prescribed in Section 31116 of the Public Resources Code. Proceeds from repayment of any loans and the interest thereon shall be deposited in the fund.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1417

The board may lease nonwetlands habitat in need of restoration to nonprofit organizations, local governmental agencies, and state departments and agencies under agreements in which the lessee agrees to restore the wetlands to their highest possible wetland value and maintain the wetlands at that highest possible wetland value. Proceeds from any lease or rental and interest thereon shall be deposited in the fund.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1418

The board may acquire former wetlands and associated upland habitat, restore those areas, and sell the lands, or any interest therein, to private owners, local governmental agencies, and state departments and agencies or exchange them for other land, if an agreement is secured to keep and maintain the lands as wetlands in perpetuity. The agreement shall contain a reversion if the lands sold or exchanged are not maintained as wetlands. The agreement containing the reversion shall be set forth in any conveyance transferring any land, interest in land, or option subject to this section. Proceeds from the sales or exchanges shall be deposited in the fund.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1419

Any funds remaining after an eligible acquisition, restoration, or enhancement of any project under this article shall be returned to the board and shall be deposited in the fund.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1420

In reviewing any grant or loan application, preference shall be given to projects on wetlands that have a secure source of water or are adjacent to existing wetlands that are protected by public ownership or conservation easements, or both. The board shall give preference to wintering habitat in the central valley.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1421

When creating new wetlands, the board shall give preference to lands most suitable for this purpose due to elevations, existence of levees, proximity to existing wetlands that are protected, and potential sources of water. These potential sources of water are limited to all of the following:

(a) Water rights which are attached to the land to be restored including groundwater associated with the property.

(b) Water willingly made available for a wetlands conservation project through water conservation.

(c) Recycled water.

(d) Undeveloped water supplies of the state.

(e) Water marketed for wetlands purposes by a willing seller.

(f) Water otherwise made available for wetlands purposes by private, nonprofit, local, and regional entities.

(Amended by Stats. 1995, Ch. 28, Sec. 1.5. Effective January 1, 1996.)



1422

On or before January 1, 1992, and every third year thereafter, the board shall prepare and submit a report to the Governor and the Legislature on activities of the board under this chapter and other activities relating to wetland acquisition by the board. The report shall include, but is not limited to, the following:

(a) The status of wetland acquisition, restoration, and enhancement projects in inland areas.

(b) The net increase of wetland habitat as a result of projects of the board, including the activities carried out pursuant to the program.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)






ARTICLE 3 - Finances

1430

The Inland Wetlands Conservation Fund is hereby created in the Wildlife Restoration Fund. The money in the fund shall be solely used to carry out the Inland Wetlands Conservation Program, including the administrative costs of the program.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)



1431

The board shall deposit in the fund all allocations made pursuant to subdivision (f) of Section 2791. Notwithstanding Section 13340 of the Government Code, the money in the fund is continuously appropriated to the board to carry out this chapter.

(Added by Stats. 1990, Ch. 1645, Sec. 2.)









CHAPTER 5 - Fish and Game Management

ARTICLE 1 - Generally

1500

The department may, with the approval of the commission and the Department of General Services, exchange any portion of the property lying within the boundaries of any area or range referred to in this section for any property within or contiguous to such area or range or may sell any portion of the property within such boundaries and with the proceeds thereof acquire any property within or contiguous to such area or range; provided, that no exchange or sale of property authorized in this section shall materially reduce the total area of any range or area referred to in this section. A copy of each deed of conveyance executed and delivered by the department, and of each deed conveying lands to the state, pursuant to this section shall be delivered to the State Lands Commission.

The provisions of this section apply to all of the following:

(a) The Doyle Deer Winter Range, located in Lassen County.

(b) The Tehama Deer Winter Range, located in Tehama County.

(c) The Honey Lake Waterfowl Management Area, located in Lassen County.

(d) The Imperial Waterfowl Management Area, located in Imperial County.

(e) The Mendota Waterfowl Management Area, located in Fresno County.

(f) The San Jacinto Wildlife Area, located in Riverside County.

(g) The Lakes Earl/Talawa Wildlife Area, located in Del Norte County.

(h) The Santa Rosa Mountains Bighorn Sheep Reserve, located in Riverside County.

(i) The Camp Cady Wildlife Area, located in San Bernardino County.

(j) The Butte Valley Wildlife Area, located in Siskiyou County.

(k) The Ash Creek Wildlife Area, located in Lassen and Modoc Counties.

(l) The Moss Landing Wildlife Area, located in Monterey County.

(Amended by Stats. 1987, Ch. 1358, Sec. 1.)



1500.5

With respect to exchanging or selling any property pursuant to Section 1500, the director, with respect to any parcel containing 15 acres or less, shall except and reserve to the state all mineral deposits, as defined in Section 6407 of the Public Resources Code, below a depth of 500 feet, without surface rights of entry. As to any parcel containing more than 15 acres, the director shall except and reserve to the state all mineral deposits, as defined in Section 6407 of the Public Resources Code, together with the right to prospect for, mine, and remove the deposits.

The rights to prospect for, mine, and remove shall be limited to those areas of the property conveyed which the director, after consultation with the State Lands Commission, determines to be reasonably necessary for the removal of the resources and deposits.

(Added by Stats. 1987, Ch. 1358, Sec. 2.)



1501

The department may expend such funds as may be necessary for the improvement of property, including nonnavigable lakes and streams, riparian zones, and upland, in order to restore, rehabilitate, and improve fish and wildlife habitat. The improvement activities may include, but are not limited to, the removal of barriers to migration of fish and wildlife and the improvement of hatching, feeding, resting, and breeding places for wildlife.

The department may undertake the services and habitat improvement work on private, public, and public trust lands without the state acquiring an interest in the property.

(Amended by Stats. 1989, Ch. 1400, Sec. 1. Effective October 2, 1989.)



1501.5

(a) The department may enter into contracts for fish and wildlife habitat preservation, restoration, and enhancement with public and private entities whenever the department finds that the contracts will assist in meeting the department’s duty to preserve, protect, and restore fish and wildlife.

(b)  The department may grant funds for fish and wildlife habitat preservation, restoration, and enhancement to public agencies, Indian tribes, and nonprofit entities whenever the department finds that the grants will assist it in meeting its duty to preserve, protect, and restore fish and wildlife.

(c) Contracts authorized under this section are contracts for services and are governed by Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code. No work under this section is public work or a public improvement, and is not subject to Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code.

(d) This section does not apply to contracts for any of the following:

(1) Construction of office, storage, garage, or maintenance buildings.

(2) Drilling wells and installation of pumping equipment.

(3) Construction of permanent hatchery facilities, including raceways, water systems, and bird exclosures.

(4) Construction of permanent surfaced roadways and bridges.

(5)  Any project requiring engineered design or certification by a registered engineer.

(6) Any contract, except contracts with public agencies, nonprofit organizations, or Indian tribes that exceed fifty thousand dollars ($50,000) in cost, excluding the cost for gravel, for fish and wildlife habitat preservation, restoration, and enhancement for any one of the following:

(A) Fish screens, weirs, and ladders.

(B) Drainage or other watershed improvements.

(C) Gravel and rock removal or placement.

(D) Irrigation and water distribution systems.

(E) Earthwork and grading.

(F) Fencing.

(G) Planting trees or other habitat vegetation.

(H) Construction of temporary storage buildings.

(Amended by Stats. 1990, Ch. 1425, Sec. 1.)



1502

The department, in accordance with policies established by the commission, may provide for the feeding of game birds, mammals, or fish at such times as natural foods therefor are not available, and may provide suitable area or areas for such feeding, and may for those purposes expend such money as is necessary from the Fish and Game Preservation Fund.

(Enacted by Stats. 1957, Ch. 456.)



1503

The department shall provide for the feeding of deer wherever the director finds that natural forage is unavailable therefor due to excessive snow. The times, extent, and manner of such feeding shall be prescribed by the director. In carrying out the provisions of this section neither the department nor the director shall be bound by any policy determination or regulation of the commission, it being the purpose of this section to commit to the independent discretion of the director all matters within the purview of this section.

No deer shall be fed pursuant to this section upon any privately owned land without the consent of the owner or person in lawful possession of such land.

(Enacted by Stats. 1957, Ch. 456.)



1504

(a) When income is derived directly from real property acquired and operated by the state as wildlife management areas, and regardless of whether income is derived from property acquired after October 1, 1949, the department shall pay annually to the county in which the property is located an amount equal to the county taxes levied upon the property at the time title to the property was transferred to the state. The department shall also pay the assessments levied upon the property by any irrigation, drainage, or reclamation district.

(b) Any delinquent penalties or interest applicable to any such assessments made prior to September 9, 1953, are hereby canceled and shall be waived.

(c) Payments provided by this section shall be from funds available to the department.

(d) As used in this section, the term “wildlife management area” includes waterfowl management areas, deer ranges, upland game bird management areas, and public shooting grounds.

(e) Payments under this section shall be made on or before December 10 of each year, excepting newly acquired property for which payments shall be made pursuant to subdivision (f).

(f) Payments for the purposes of this section shall be made within one year of the date title to the property was transferred to the state, or within 90 days from the date of designation as a wildlife management area, whichever occurs first, prorated for the balance of the year from the date of designation as a wildlife management area to the 30th day of June following the date of designation as a wildlife management area, and, thereafter, payments shall be made on or before December 10 of each year.

(Amended by Stats. 1989, Ch. 1382, Sec. 1.)



1505

In addition to any other powers vested in the department, it may manage, control and protect such portions of the following spawning areas which occupy state-owned lands to the extent necessary to protect fishlife in these areas. In the event of any conflict under this section with the action of another department or agency of the state or any other public agency, the action of the Department of Fish and Game taken pursuant to this section shall prevail except for: (a) action of the state or regional water quality control boards in establishing waste discharge requirements, (b) action as required for commerce and navigation, (c) action by public agencies reasonably necessary for bridge crossings, water conservation or utilization, or flood protection projects, including the construction, maintenance, and operation thereof. The exceptions in subdivision (c) shall not extend to the depositing of materials, other than necessary structural materials, in, or the removing of materials from the streambeds in the areas designated in this section, other than as necessary for the installation of structures. These areas are:

The Sacramento River between Keswick and Squaw Hill Bridge, near Vina.

The Feather River between Oroville and the mouth of Honcut Creek.

The Yuba River between Englebright Dam and a point approximately four miles east of Marysville.

The American River between Nimbus Dam and a point one mile downstream from Arden Way.

The Mokelumne River between Pardee Dam and Lockeford.

The Stanislaus River between Goodwin Dam and Riverbank.

The Tuolumne River between La Grange Dam and the Geer Road (J14) Bridge.

The Merced River between Crocker Huffman Dam and Cressey.

The Trinity River between Lewiston Dam and the confluence of the North Fork Trinity, near Helena.

The Eel River, from Fort Seward to Lake Pillsbury.

The South Fork Eel River.

The Middle Fork Smith River, from its mouth to Knopti Creek.

The South Fork Smith River, from its mouth to Harrington Creek.

The Salmon River, from its mouth to Rush Creek on the South Fork Salmon River, to Carter Meadow on the east fork of the South Fork Salmon River, and to Finley Camp on the North Fork Salmon River.

Battle Creek, from its mouth to Coleman Powerhouse.

The Cosumnes River, from Meiss Road Bridge to Latrobe Road Bridge.

The Van Duzen River, from Yager Creek to the falls 11/2 miles above Bloody Run Creek.

The Mad River, from Blue Lake Bridge to Bug Creek.

The Middle Fork Eel River.

The Mattole River.

The Noyo River.

The Big River, Mendocino County.

The Gualala River.

The Garcia River, Mendocino County.

Until ownership of any land in these areas has been legally determined, the director shall disapprove any stream alterations of any prime salmon and steelhead spawning areas when in his opinion such alterations would prove deleterious to fishlife.

(Amended by Stats. 1974, Ch. 352.)



1506

(a) For purposes of this section, the following definitions apply:

(1) “Managed wetland habitat” means artificially irrigated and intensively managed wetland habitat administered primarily for the benefit of waterfowl and other wetland-dependent species.

(2) “Best management practices” means management strategies jointly developed by the department, the State Department of Public Health, and mosquito abatement and vector control districts, in consultation with the Central Valley Habitat Joint Venture, for the ecological control of mosquitoes on managed wetland habitat.

(3) “Wildlife management area” has the same meaning as set forth in subdivision (d) of Section 1504.

(4) “Mosquito abatement and vector control district” has the same meaning as set forth in subdivision (f) of Section 2002 of the Health and Safety Code.

(b) (1) A mosquito abatement and vector control district whose district boundaries include one or more wildlife management areas or a mosquito abatement and vector control district in which vectors and vectorborne diseases from a wildlife management area may enter the district shall periodically, or at least semiannually, notify the department of those areas that are of concern due to the potential for high mosquito populations that may incur associated mosquito control costs.

(2) (A) To reduce mosquito production at those wildlife management areas described in paragraph (1), the department shall consult with local mosquito abatement and vector control districts to identify those areas within wildlife management areas having the highest need for additional mosquito reduction through the implementation of best management practices.

(B) If the wetland occupies land outside the jurisdictional boundaries of a mosquito abatement and vector control district, the department may consult with the State Department of Public Health to determine which best management practices can be implemented in the absence of an organized local mosquito control program.

(c) This section does not affect existing authority of a mosquito abatement and vector control district under Section 2040 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 494, Sec. 2. Effective January 1, 2015.)






ARTICLE 2 - Wildlife Management Areas and Game Farms

1525

For the purposes of propagating, feeding and protecting birds, mammals, and fish, and establishing wildlife management areas or public shooting grounds the department, with the approval of the commission, may do all of the following:

(a) Accept, on behalf of the state, donations of birds, mammals, and fish, and of money given or appropriated. Those donations shall be used for the purposes for which they are accepted, and, as nearly as may be, for any purpose indicated by the donor.

(b) Acquire, by purchase, lease, rental or otherwise, and occupy, develop, maintain, use and administer, land, or land and nonmarine water, or land and nonmarine water rights, suitable for state game farms, wildlife management areas, or public shooting grounds.

(Amended by Stats. 2000, Ch. 385, Sec. 1. Effective January 1, 2001.)



1526

Any property acquired for wildlife management areas or public shooting grounds shall be acquired in the name of the State, and shall, at all times, be subject to such rules and regulations as may be prescribed from time to time by the commission for the occupation, use, operation, protection, and administration of such property as wildlife management areas or public shooting grounds.

(Enacted by Stats. 1957, Ch. 456.)



1526.4

(a) The department, upon request of the leaseholder, shall extend any existing lease for a recreational homesite on Lower Sherman Island to the holder of any lease of lands under the control of the department, under the following conditions:

(1) The existing lease is between the department and an individual person, partnership, or any affiliated group of two or more persons.

(2) Subject to subdivision (e), the lease may be extended for the natural life of the person who is the leaseholder on January 1, 1991. With respect to any lease to an affiliated group or an association of persons, the lease shall expire upon the death of the last individual who is a leaseholder on January 1, 1991.

(3) The lease, or any interest therein, may not be transferred, bequeathed, hypothecated, encumbered, sublet, assigned, sold, alienated, exchanged, or otherwise changed to the benefit of another party. The leaseholder shall annually certify to the department that he or she has not transferred, bequested, hypothecated, encumbered, sublet, assigned, sold, alienated, or exchanged the lease for consideration or by gift, or otherwise.

(4) If a lease is violated or breached by the leaseholder at any time during the life of the leaseholder, the lease may be terminated by the department within 30 days of the receipt by the department of actual or constructive notice of the breach.

(b) All leases entered into pursuant to this section shall include the following:

(1) A requirement for public access to navigable waters adjacent to the lease properties.

(2) A provision prohibiting the introduction and cultivation of exotic plant species and requiring existing exotic plant species to be removed according to a plan developed by the department.

(3) A provision establishing the right of the department and county employees to inspect the property for the purposes of monitoring and enforcing the conditions of the lease.

(4) A provision requiring the lessee, within 60 days after the lease is extended, and annually thereafter, to provide the department with proof that (A) the lessee will remove the buildings and all ancillary structures and facilities necessary to return the area to a natural condition, or (B) the lessee has made arrangements for the removal of the buildings and all ancillary structures and facilities necessary to return the area to a natural condition, upon termination of the lease.

(c) The department shall develop a plan for the removal of nonnative plants from the island. The plan shall include, at a minimum, the following:

(1) The type and location of nonnative plants.

(2) The relative threat that these plants pose to the natural environment of the island.

(3) A time schedule for the leaseholders to remove the nonnative plants within 200 yards of the leaseholders’ structures.

(d) Proceeds from the leases of lands under the control of the department on Lower Sherman Island shall be deposited in the Fish and Game Preservation Fund and used for the purpose of enforcing and monitoring those lease terms and managing the Lower Sherman Island Wildlife area.

(e) The department shall, on or before July 31, 1991, and annually thereafter, review all leases of land subject to subdivision (a) under the control of the department and, as soon as possible, charge the fair market rate on those leases of land.

(Added by Stats. 1991, Ch. 323, Sec. 1. Effective August 5, 1991.)



1527

The department shall do all things necessary to secure a valid title in the State to the property acquired for wildlife management areas or public shooting grounds but no payment shall be made therefor until the title is satisfactory to the Attorney General, and is vested in the State. The acquisition of the property by the State is not prohibited by reason of rights of way, easements, or reservations which, from their nature, in the opinion of the department, will in no manner interfere with the use of the property for the purpose for which it is acquired.

(Enacted by Stats. 1957, Ch. 456.)



1528

Lands, or lands and water, acquired for public shooting grounds, state marine (estuarine) recreational management areas, or wildlife management areas shall be operated on a nonprofit basis by the department. Multiple recreational use of wildlife management areas is desirable and that use shall be encouraged by the commission. Except for hunting and fishing purposes, only minimum facilities to permit other forms of multiple recreational use, such as camping, picnicking, boating, or swimming, shall be provided. Except as provided in Section 1765, and to defray the costs associated with multiple use, the commission may determine and fix the amount of, and the department shall collect, fees for any use privileges. However, tours by organized youth and school groups are exempt from the payment of those fees. Only persons holding valid hunting licenses may apply for or obtain shooting permits for public shooting grounds, state marine (estuarine) recreational management areas, or wildlife management areas.

(Amended by Stats. 2000, Ch. 385, Sec. 2. Effective January 1, 2001.)



1529

The output of any state game farm shall be distributed on public lands or where the department determines that the output will receive adequate protection and be most likely to thrive and multiply.

(Enacted by Stats. 1957, Ch. 456.)



1530

Except in accordance with the regulations of the commission, it is unlawful to enter upon any wildlife management areas or public shooting grounds established under the provisions of this article, or to take therein any bird or the nest or eggs thereof, or any mammal.

The taking of birds and mammals on public shooting grounds shall be regulated by the commission by regulation as provided in this section. Prior to making any such regulation, the commission shall, at an open meeting of the commission, publicly announce the contents of the regulation it proposes to make and at the same time specify a subsequent open meeting to be held not less than 30 days thereafter at which it will take final action on the proposed regulation.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 3 - Shared Habitat Alliance for Recreational Enhancement Program

1570

In establishing the Shared Habitat Alliance for Recreational Enhancement (“SHARE”) program, it is the intent of the Legislature to encourage private landowners to voluntarily make their land available to the public for wildlife-dependent recreational activities. The Legislature further encourages private landowners to use any funds received from the SHARE program for wildlife conservation purposes on their property. The SHARE program shall be a collaborative effort by all participants to facilitate wildlife-dependent recreational activities on private land at minimal expense to the state. The Legislature declares that interested nongovernmental organizations are the key to developing, planning, and implementing the SHARE program.

(Amended by Stats. 2004, Ch. 183, Sec. 110. Effective January 1, 2005.)



1571

For purposes of this article, the following definitions apply:

(a) “Agreement” includes, but is not limited to, a contract, license, easement, memorandum of understanding, or lease.

(b) “Partnership” means a collaborative effort involving financial or in-kind contributions by nongovernmental organizations, the department, and other interested parties working in concert to achieve the goals of the program.

(c) “Private landowner” means an owner of any possessory interest in real property that is suitable for use for wildlife-dependent recreational activities.

(d) “Program” means the SHARE program established under this article.

(e) “Wildlife-dependent recreational activities” means hunting, fishing, wildlife observation, conservation education, and related outdoor activities through means that are consistent with applicable law.

(Amended by Stats. 2009, Ch. 394, Sec. 1. Effective January 1, 2010.)



1572

(a) There is hereby established the Shared Habitat Alliance for Recreational Enhancement (SHARE) program. The department, in partnership with nonprofit conservation groups and other interested nongovernmental organizations that seek to increase and enhance wildlife-dependent recreational opportunities, shall work cooperatively to implement the program in order to facilitate public access to private lands in a voluntary and incentive-based manner.

(b) The department shall adopt regulations for the management and control of wildlife-dependent recreational activities on land that is subject to the program. The department shall report to the commission annually on the status of the program and maintain data on the types of wildlife-dependent recreational activities preferred by landowners and participants in the program.

(c) (1) The SHARE Account is hereby established in the Fish and Game Preservation Fund. Money deposited in the account from the sources cited in this subdivision shall only be used for the purposes set forth in this article.

(2) Consistent with existing law, the department may establish and impose user fees, use existing hunting and fishing license stamp or tag fees from the Fish and Game Preservation Fund, or apply for grants, federal funds, or other contributions from other sources to fund the program. General Fund moneys shall not be used for the program.

(3) All funding generated pursuant to paragraph (2) from grants, federal funds, or other sources, where the person or entity providing the funds specifically designates in writing prior to the time of transmittal of the funds to the department that the funds are intended solely for the purposes of the program, and any user fees assessed by the department specifically for the program, shall be deposited in the SHARE Account in the Fish and Game Preservation Fund. The moneys in the account, upon appropriation by the Legislature, shall be available for expenditure by the department solely for programs and projects to benefit the program and for the direct costs and administrative overhead incurred solely in carrying out the department’s program activities. Funds may also be used for wildlife conservation purposes on lands subject to an agreement under the program. Administrative overhead shall be limited to the reasonable costs associated with the direct administration of the program. The department shall maintain internal accountability necessary to ensure that all restrictions on the expenditure of these funds are met.

(d) The department may make grants to, or enter into agreements with, nonprofit organizations, governmental entities, or any other entities for the use of the funds described in subdivision (c) when the department finds that the agreements are necessary for carrying out the purposes of this article.

(e) The program is not subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, or Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code.

(f) The department may reimburse a nonprofit organization, a private landowner, or other entity for its costs related to the implementation of the program.

(Amended by Stats. 2009, Ch. 394, Sec. 2. Effective January 1, 2010.)



1573

(a) (1) The department may enter into a voluntary agreement with a private landowner, including an agreement under which the private landowner is compensated by the department for public use of the land, to provide public access for wildlife-dependent recreational activities. Any financial compensation offered to a private landowner pursuant to this paragraph shall not exceed thirty dollars ($30) per acre, or fifty dollars ($50) per public participant per day, and shall be commensurate with the quality of the wildlife-dependent recreational opportunities that are to be provided on the property.

(2) The department also may enter into a voluntary agreement with a private landowner to facilitate access to adjacent public lands or waters, upon approval of the governmental entity that holds title to the land. This article does not authorize a private landowner to exclude persons not participating in the SHARE program from using public land for wildlife-dependent recreational activities.

(3) The department may enter into a voluntary agreement with a governmental entity to provide wildlife-dependent recreational opportunities to the public on public lands or waters.

(b) Notwithstanding any other provision of law, the department shall keep confidential and not release to the public any personal identifying information received from a private landowner participating in the program, unless the director determines that release of that information is necessary for the administration of the program.

(c) Either the department or a private landowner may, in writing, modify or cancel an agreement executed under the program, at any time. Upon cancellation or modification of the agreement by either party, the other party shall be reimbursed for any lost revenues or expenses incurred pursuant to the terms of the original agreement.

(d) In addition to any other protection or remedy under law, the protections and remedies afforded to an owner of an estate or any other interest in real property under Section 846 of the Civil Code shall apply to a private landowner, nonprofit organization, or other entity participating in the program.

(e) The department shall require every person who wants to use land that is subject to an agreement pursuant to subdivision (a), prior to using that land, to sign a waiver that releases the department or any private group, nonprofit organization, governmental entity, or other organization involved in administering the program, and the private landowner, from liability for any injury or damage that arises from, or is connected with that person’s use of the land. Upon request, the department shall provide a copy of the waiver to any of the parties to the waiver.

(f) An agreement executed pursuant to the program shall not authorize the take of nongame species by public participants in the program. An agreement may not authorize a private landowner to transfer a hunting or fishing license, stamp, or tag to another person, unless otherwise authorized by law.

(g) In determining which lands may be included in the program, the department shall give priority to those lands with the greatest wildlife habitat value. To the extent possible, the department shall also include in the program private lands that permit multiple wildlife-dependent recreational activities, in order to take into consideration the participation of the general public in the program.

(Amended by Stats. 2009, Ch. 394, Sec. 3. Effective January 1, 2010.)



1574

(a) The department may revoke, for up to three years, the public access privilege granted pursuant to this article, of any person who violates any provision of this code or regulation adopted pursuant to this code while on any property that is subject to an agreement under the program.

(b) The department shall enforce all applicable regulations established by the commission or the department on property that is subject to an agreement executed under the program.

(Amended by Stats. 2009, Ch. 394, Sec. 4. Effective January 1, 2010.)






ARTICLE 3.5 - Cooperative Hunting Areas

1575

To provide added protection for landowners from the depredation of trespassers and to provide additional hunting opportunities to public hunters and private landowners, the department may contract with landowners for the establishment of cooperative hunting areas according to terms as the respective parties may agree upon, subject to the following conditions:

(a) Cooperative deer and elk hunting areas shall be at least 5,000 acres in size, including the open, restricted, and portions thereof, and may consist of the adjoining lands of one or more owners.

(b) The boundaries of each area shall be posted by the department with a sign stating legal hunting may be allowed in the area if written permission is obtained from the owner or their duly authorized agent.

(c) The department shall enforce the trespass provisions of the Penal Code and the provisions of this code within these areas.

(d) The commission may establish regulations and set fees for the management and control of hunting in these areas.

(Added by Stats. 2007, Ch. 285, Sec. 21.5. Effective January 1, 2008.)






ARTICLE 4 - Ecological Reserves

1580

The Legislature hereby declares that the policy of the state is to protect threatened or endangered native plants, wildlife, or aquatic organisms or specialized habitat types, both terrestrial and nonmarine aquatic, or large heterogeneous natural gene pools for the future use of mankind through the establishment of ecological reserves. For the purpose of establishing those ecological reserves, the department, with the approval of the commission, may obtain, accept on behalf of the state, acquire, or control, by purchase, lease, easement, gift, rental, memorandum of understanding, or otherwise, and occupy, develop, maintain, use, and administer land, or land and nonmarine water, or land and nonmarine water rights, suitable for the purpose of establishing ecological reserves. Any property obtained, accepted, acquired, or controlled by the department pursuant to this article may be designated by the commission as an ecological reserve. The commission may adopt regulations for the occupation, utilization, operation, protection, enhancement, maintenance, and administration of ecological reserves. The ecological reserves shall not be classified as wildlife management areas pursuant to Section 1504 and shall be exempt from Section 1504.

(Amended by Stats. 2000, Ch. 385, Sec. 3. Effective January 1, 2001.)



1581

Any property acquired in fee for ecological reserves shall be acquired in the name of the state, and shall, at all times, be subject to such rules and regulations as may be prescribed from time to time by the commission for the occupation, use, operation, protection, and administration of such property as ecological reserves.

(Added by Stats. 1968, Ch. 1257.)



1582

The department shall do all things necessary to secure a valid title in the state to the property acquired in fee for ecological reserves but no payment shall be made therefor until the title is vested in and satisfactory to the state. No such land will be acquired by eminent domain.

(Added by Stats. 1968, Ch. 1257.)



1583

Except in accordance with the regulations of the commission it is unlawful to enter upon any ecological reserves established under the provisions of this article, or to take therein any bird or the nest or eggs thereof, or any mammal, fish, mollusks, crustaceans, amphibia, reptiles or any other form of plant or animal life.

(Added by Stats. 1968, Ch. 1257.)



1584

As used in this article, “ecological reserve” means land or land and water areas that are designated as an ecological reserve by the commission pursuant to Section 1580 and that are to be preserved in a natural condition, or which are to be provided some level of protection as determined by the commission, for the benefit of the general public to observe native flora and fauna and for scientific study or research.

(Amended by Stats. 1993, Ch. 667, Sec. 2. Effective January 1, 1994.)



1585

Notwithstanding Section 1580, which sets forth the primary purposes of ecological reserves, the department may construct facilities and conduct programs in ecological reserves it selects to provide natural history education and recreation if those facilities and programs are compatible with the protection of the biological resources of the reserve. As provided in Sections 1764 and 1765, the department may control access, use, and collect fees for selected ecological reserves.

(Added by Stats. 1988, Ch. 1539, Sec. 4.)



1586

The Upper Newport Bay Ecological Reserve Maintenance and Preservation Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the money in the fund is continuously appropriated, without regard to fiscal years, to the department for purposes related to the maintenance and preservation of the Upper Newport Bay Ecological Reserve.

(Amended by Stats. 1999, Ch. 66, Sec. 1. Effective July 6, 1999.)



1587

(a) The Mirage Trail within the Magnesia Spring Ecological Reserve shall be open nine months of the year during the months of May to January, inclusive, and closed for three months during the months of February to April, inclusive, to recreational hiking if the commission determines that all of the following conditions are met:

(1) Local public agencies or other nonstate entities will assume complete financial responsibility for the following as determined to be necessary by the commission:

(A) Fencing to dissuade hikers from traversing beyond the trail and into sensitive Peninsular bighorn sheep habitat.

(B) Signage and educational materials to educate hikers about Peninsular bighorn sheep.

(2) A single entity has been designated to fulfill the financial arrangements and other terms and conditions determined by the commission to be necessary pursuant to paragraph (1).

(3) The entity designated pursuant to paragraph (2) has committed to expend at least one hundred thousand dollars ($100,000) by January 1, 2018, to monitor the Peninsular bighorn sheep, consistent with the Coachella Valley Multiple Species Habitat Conservation Plan.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 594, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)






ARTICLE 5 - Classification of Marine Managed Areas with Harvest Restrictions

1590

The commission may designate, delete, or modify state marine recreational management areas established by the commission for hunting purposes, state marine reserves, and state marine conservation areas, as delineated in subdivision (a) of Section 36725 of the Public Resources Code. The commission shall consult with, and secure concurrence from, the State Park and Recreation Commission prior to modifying or deleting marine reserves and marine conservation areas designated by the State Park and Recreation Commission. The commission shall not delete or modify state marine recreational management areas designated by the State Park and Recreation Commission.

(Amended by Stats. 2003, Ch. 610, Sec. 5. Effective January 1, 2004.)



1591

(a) The Marine Managed Areas Improvement Act (Chapter 7 (commencing with Section 36600) of Division 27 of the Public Resources Code) establishes a uniform classification system for state marine managed areas and is incorporated herein by reference. Any proposals for marine protected areas made after January 1, 2002, shall follow the guidelines set forth in that act. Pursuant to Section 36750 of the Public Resources Code, all marine protected areas in existence and not reclassified in accordance with the Marine Life Protection Act (Chapter 10.5 (commencing with Section 2850) of Division 3) on January 1, 2002, shall be reclassified by the State Interagency Coordinating Committee established pursuant to Section 36800 of the Public Resources Code into one of the following classifications:

(1) State marine reserve.

(2) State marine park.

(3) State marine conservation area.

(b) State marine recreational management areas established by the commission for hunting purposes, state marine reserves, and state marine conservation areas shall be designated, deleted, or modified by the commission pursuant to that act. The restrictions and allowable uses applicable to those areas are as set forth in that act.

(Amended by Stats. 2003, Ch. 610, Sec. 6. Effective January 1, 2004.)









CHAPTER 6 - Fish and Wildlife Protection and Conservation

1600

The Legislature finds and declares that the protection and conservation of the fish and wildlife resources of this state are of utmost public interest. Fish and wildlife are the property of the people and provide a major contribution to the economy of the state, as well as providing a significant part of the people’s food supply; therefore their conservation is a proper responsibility of the state. This chapter is enacted to provide conservation for these resources.

(Repealed and added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1601

The following definitions apply to this chapter:

(a) “Agreement” means a lake or streambed alteration agreement.

(b) “Day” means calendar day.

(c) “Emergency” has the same definition as in Section 21060.3 of the Public Resources Code.

(d) “Entity” means any person, state or local governmental agency, or public utility that is subject to this chapter.

(Repealed and added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1602

(a) An entity may not substantially divert or obstruct the natural flow of, or substantially change or use any material from the bed, channel, or bank of, any river, stream, or lake, or deposit or dispose of debris, waste, or other material containing crumbled, flaked, or ground pavement where it may pass into any river, stream, or lake, unless all of the following occur:

(1) The department receives written notification regarding the activity in the manner prescribed by the department. The notification shall include, but is not limited to, all of the following:

(A) A detailed description of the project’s location and a map.

(B) The name, if any, of the river, stream, or lake affected.

(C) A detailed project description, including, but not limited to, construction plans and drawings, if applicable.

(D) A copy of any document prepared pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code.

(E) A copy of any other applicable local, state, or federal permit or agreement already issued.

(F) Any other information required by the department.

(2) The department determines the notification is complete in accordance with Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code, irrespective of whether the activity constitutes a development project for the purposes of that chapter.

(3) The entity pays the applicable fees, pursuant to Section 1609.

(4) One of the following occurs:

(A)

(i) The department informs the entity, in writing, that the activity will not substantially adversely affect an existing fish or wildlife resource, and that the entity may commence the activity without an agreement, if the entity conducts the activity as described in the notification, including any measures in the notification that are intended to protect fish and wildlife resources.

(ii) Each region of the department shall log the notifications of activities where no agreement is required. The log shall list the date the notification was received by the department, a brief description of the proposed activity, and the location of the activity. Each item shall remain on the log for one year. Upon written request by any person, a regional office shall send the log to that person monthly for one year. A request made pursuant to this clause may be renewed annually.

(B) The department determines that the activity may substantially adversely affect an existing fish or wildlife resource and issues a final agreement to the entity that includes reasonable measures necessary to protect the resource, and the entity conducts the activity in accordance with the agreement.

(C) A panel of arbitrators issues a final agreement to the entity in accordance with subdivision (b) of Section 1603, and the entity conducts the activity in accordance with the agreement.

(D) The department does not issue a draft agreement to the entity within 60 days from the date notification is complete, and the entity conducts the activity as described in the notification, including any measures in the notification that are intended to protect fish and wildlife resources.

(b) (1) If an activity involves the routine maintenance and operation of water supply, drainage, flood control, or waste treatment and disposal facilities, notice to and agreement with the department shall not be required after the initial notification and agreement, unless the department determines either of the following:

(A) The work described in the agreement has substantially changed.

(B) Conditions affecting fish and wildlife resources have substantially changed, and those resources are adversely affected by the activity conducted under the agreement.

(2) This subdivision applies only if notice to, and agreement with, the department was attained prior to January 1, 1977, and the department has been provided a copy of the agreement or other proof of the existence of the agreement that satisfies the department, if requested.

(c) It is unlawful for any person to violate this chapter.

(Repealed and added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1603

(a) After the notification is complete, the department shall determine whether the activity may substantially adversely affect an existing fish and wildlife resource. If the department determines that the activity may have that effect, the department shall provide a draft agreement to the entity within 60 days after the notification is complete. The draft agreement shall describe the fish and wildlife resources that the department has determined the activity may substantially adversely affect and include measures to protect those resources. The department’s description of the affected resources shall be specific and detailed, and the department shall make available, upon request, the information upon which its determination of substantial adverse effect is based. Within 30 days of the date of receipt of the draft agreement, the entity shall notify the department whether the measures to protect fish and wildlife resources in that draft agreement are acceptable. If the department’s measures are not acceptable, the entity shall so notify the department in writing and specify the measures that are not acceptable. Upon written request, the department shall meet with the entity within 14 days of the date the department receives the request for the purpose of resolving any disagreement regarding those measures. If the entity fails to respond, in writing, within 90 days of receiving the draft agreement, the department may withdraw that agreement, and require the entity to resubmit a notification to the department before commencing the activity.

(b) If mutual agreement is not reached at any meeting held pursuant to subdivision (a), the entity may request, in writing, the appointment of a panel of arbitrators to resolve the disagreement. A panel of arbitrators shall be appointed within 14 days of receipt of the written request. The panel of arbitrators shall be comprised of three persons, as follows: one representative selected by the department; one representative selected by the affected entity; and a third person mutually agreed upon by the department and the entity, who shall serve as the panel chair. If the department and the entity cannot agree on the third person within that 14-day period, the third person shall be appointed in the manner provided by Section 1281.6 of the Code of Civil Procedure. The third person shall have scientific expertise relevant to the fish and wildlife resources that may be substantially adversely affected by the activity proposed by the entity and to the measures proposed by the department to protect those resources. The authority of the panel of arbitrators is limited to resolving disagreements regarding the measures specified in subdivision (a), and subdivisions (b) and (g) of Section 1605, and, in the case of an extension, whether or not the agreement needs to be modified to protect fish and wildlife resources. Any decision by the panel of arbitrators shall be issued within 14 days from the date the panel was established, shall be binding on the department and the affected entity, shall be based on the best scientific information reasonably available at the time of the arbitration, and, except for a decision to extend an agreement without modification, shall be made in the form of a final agreement. The final agreement issued by the panel shall also include, without modification, all measures that were not subject to arbitration. Each party shall pay the expenses of their selected representative and pay one-half the expenses of the third person.

(Repealed and added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1604

Any party affected by a decision made by an arbitration panel pursuant to this chapter may petition a court of competent jurisdiction for confirmation, correction, or vacation of the decision in accordance with Chapter 4 (commencing with Section 1285) of Title 9 of Part 3 of the Code of Civil Procedure.

(Repealed and added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1605

(a) (1) Except as otherwise provided in this section, the term of an agreement shall not exceed five years.

(2) Notwithstanding paragraph (1), after the agreement expires, the entity shall remain responsible for implementing any mitigation or other measures specified in the agreement to protect fish and wildlife resources.

(b) Any entity may request one extension of a previously-approved agreement, if the entity requests the extension prior to the expiration of its original term. The department shall grant the extension unless it determines that the agreement requires modification because the measures contained in the agreement no longer protect the fish and wildlife resources that the activity may substantially adversely affect. In the event the department makes that determination, the department shall propose measures intended to protect those resources.

(c) If the entity disagrees with the department’s determination that the agreement requires modification to protect fish and wildlife resources or with the measures proposed by the department, the disagreement shall be resolved pursuant to the procedures described in subdivision (b) of Section 1603.

(d) The department may not extend an agreement for more than five years.

(e) (1) An original agreement shall remain in effect until the department grants the extension request, or new measures are imposed to protect fish and wildlife resources by agreement or through the arbitration process.

(2) Notwithstanding paragraph (1), an original agreement may not remain in effect for more than one year after its expiration date.

(f) If the entity fails to submit a request to extend an agreement prior to its expiration, the entity shall submit a new notification before commencing or continuing the activity covered by the agreement.

(g) Notwithstanding paragraph (1) of subdivision (a), the department may issue an agreement, that otherwise meets the requirements of this chapter, for a term longer than five years if the following conditions are satisfied:

(1) The information the entity provides to the department in its notification meets the requirements of paragraph (1) of subdivision (a) of Section 1602.

(2) The entity agrees to provide a status report to the department every four years. The status report shall be delivered to the department no later than 90 days prior to the end of each four-year period, and shall include all of the following information:

(A) A copy of the original agreement.

(B) The status of the activity covered by the agreement.

(C) An evaluation of the success or failure of the measures in the agreement to protect the fish and wildlife resources that the activity may substantially adversely affect.

(D) A discussion of any factors that could increase the predicted adverse impacts on fish and wildlife resources, and a description of the resources that may be adversely affected.

(3) The department shall review the four-year status report, and conduct an onsite inspection to confirm that the entity is in compliance with the agreement and that the measures in the agreement continue to protect the fish and wildlife resources. If the department determines that the measures in the agreement no longer protect the fish and wildlife resources that are being substantially adversely affected by the activity, the department, in consultation with the entity, and within 45 days of receipt of the report, shall impose one or more new measures to protect the fish and wildlife resources affected by the activity. If requested to do so by the entity, the department shall make available the information upon which it determined the agreement no longer protects the affected fish and wildlife resources. If the entity disagrees with one or more of the new measures, within seven days of receiving the new measures, it shall notify the department, in writing, of the disagreement. The entity and the department shall consult regarding the disagreement. The consultation shall be completed within seven days after the department receives the entity’s notice of disagreement. If the department and entity fail to reach agreement, the entity may request, in writing, the appointment of a panel of arbitrators to resolve the disagreement. The panel of arbitrators shall be appointed within 14 days of the completed consultation. The panel of arbitrators shall issue a decision within 14 days of the date it is established. All other provisions of subdivision (b) of Section 1603 regarding the panel shall apply to any arbitration panel established in accordance with this subdivision. If the entity fails to provide timely status reports as required by this subdivision, the department may suspend or revoke the agreement.

(4) The agreement shall authorize department employees to conduct onsite inspections relevant to the agreement, upon reasonable notice. Nothing in this section limits the authority of department employees to inspect private or public sites.

(5) Except as provided in paragraph (3), subparagraph (D) of paragraph (4) of subdivision (a) of Section 1602 and the time periods to process agreements specified in this chapter do not apply to agreements issued pursuant to this section.

(h) Each region of the department shall log the notifications of activities for which a long-term agreement is being considered pursuant to subdivision (g). The log shall list the date the notification was received by the department, a brief description of the proposed activity, and the location of the activity. Each item shall remain on the log for one year. Upon written request by any person, a regional office shall send the log to that person monthly for one year. A request made pursuant to this paragraph may be renewed annually.

(Repealed and added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1606

The department shall not condition the issuance of an agreement on the receipt of another local, state, or federal permit.

(Repealed and added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1607

Any time period prescribed in this chapter may be extended by mutual agreement.

(Repealed and added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1608

The department shall provide any entity that submits a notification pursuant to Section 1602 with all of the following information:

(a) The time period for review of the notification.

(b) An explanation of the entity’s right to object to any measures proposed by the department.

(c) The time period within which objections may be made in writing to the department.

(d) The time period within which the department is required to respond, in writing, to the entity’s objections.

(e) An explanation of the right of the entity to arbitrate any measures in a draft agreement.

(f) The procedures and statutory timelines for arbitration, including, but not limited to, information about the payment requirements for arbitrator fees.

(g) The current schedule of fees to obtain an agreement.

(Added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1609

(a) The director may establish a graduated schedule of fees to be charged to any entity subject to this chapter. The fees charged shall be established in an amount necessary to pay the total costs incurred by the department in administering and enforcing this chapter, including, but not limited to, preparing and submitting agreements and conducting inspections. The department may adjust the fees pursuant to Section 713. Fees received pursuant to this section shall be deposited in the Fish and Game Preservation Fund.

(b) (1) The fee schedule established pursuant to subdivision (a) may not impose a fee that exceeds five thousand dollars ($5,000) for any agreement.

(2) The fee limitation described in paragraph (1) does not apply to any agreement issued pursuant to subdivision (g) of Section 1605.

(Added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1610

(a) Except as provided in subdivision (b), this chapter does not apply to any of the following:

(1) Immediate emergency work necessary to protect life or property.

(2) Immediate emergency repairs to public service facilities necessary to maintain service as a result of a disaster in an area in which a state of emergency has been proclaimed by the Governor pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code.

(3) Emergency projects undertaken, carried out, or approved by a state or local governmental agency to maintain, repair, or restore an existing highway, as defined in Section 360 of the Vehicle Code, within the existing right-of-way of the highway, that has been damaged as a result of fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide, within one year of the damage. Work needed in the vicinity above and below a highway may be conducted outside of the existing right-of-way if it is needed to stop ongoing or recurring mudslides, landslides, or erosion that pose an immediate threat to the highway, or to restore those roadways damaged by mudslides, landslides, or erosion to their predamage condition and functionality. This paragraph does not exempt from this chapter any project undertaken, carried out, or approved by a state or local governmental agency to expand or widen a highway damaged by fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide. The exception provided in this paragraph does not apply to a highway designated as an official state scenic highway pursuant to Section 262 of the Streets and Highways Code.

(b) The entity performing the emergency work described in subdivision (a) shall notify the department of the work, in writing, within 14 days of beginning the work. Any work described in the emergency notification that does not meet the criteria for the emergency work described in subdivision (a) is a violation of this chapter if the entity did not first notify the department in accordance with Section 1602.

(Added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1611

(a) An entity that submits a timber harvesting plan in accordance with Section 4581 of the Public Resources Code or directly to the department is deemed to have given the notification required by Section 1602, as long as the following information is included in the plan:

(1) The volume, type, and equipment to be used in removing or displacing any one or combination of soil, sand, gravel, or boulders.

(2) The volume of water, intended use, and equipment to be used in any water diversion or impoundment, if applicable.

(3) The equipment to be used in road or bridge construction.

(4) The type and density of vegetation to be affected and an estimate of the area involved.

(5) A diagram or sketch of the location of the operation that clearly indicates the stream or other water and access from a named public road. Locked gates shall be indicated and the compass direction shall be shown.

(6) A description of the period of time in which operations will be carried out.

(b) Notwithstanding subdivision (a), the department is not required to determine whether the notification is complete or otherwise process the notification until the timber harvesting plan and the proper notification fee have both been received by the department.

(c) Nothing in this section requires the department to issue an agreement fewer than 60 days from the date the notification is complete.

(d) The date on which the term of an agreement issued pursuant to this section begins shall be the date timber operations first commence, unless the agreement specifies a later beginning date.

(Added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1612

The department may suspend or revoke an agreement at any time if it determines that an entity is not in compliance with the terms of the agreement or fails to provide timely status reports as required by subdivision (g) of Section 1605. The department shall adopt regulations establishing the procedure for suspension or revocation of an agreement. The procedure shall require the department to provide to the entity a written notice that explains the basis for a suspension or revocation, and to provide the entity with an opportunity to correct any deficiency before the department suspends or revokes the agreement.

(Added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1613

If, after receiving a notification, but before the department executes a final agreement, the director of the department informs the entity, in writing, that the activity described in the notification, or any activity or conduct by the entity directly related thereto, violates any provision of this code or the regulations that implement the code, the department may suspend processing the notification, and subparagraph (D) of paragraph (4) of subdivision (a) of Section 1602 and the timelines specified in Section 1603 do not apply. This section ceases to apply if any of the following occurs:

(a) The department determines that the violation has been remedied.

(b) Legal action to prosecute the violation is not filed within the applicable statute of limitations.

(c) Legal action to prosecute the violation has been terminated.

(Amended by Stats. 2004, Ch. 183, Sec. 112. Effective January 1, 2005.)



1614

If the entity is required to perform work subject to this chapter pursuant to a court or administrative order or notice, the entity shall include the measures proposed by the department to protect fish and wildlife resources in the agreement. Those measures are not subject to arbitration.

(Added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1615

(a) A person who violates this chapter is subject to a civil penalty of not more than twenty-five thousand dollars ($25,000) for each violation.

(b) The civil penalty imposed pursuant to subdivision (a) is separate from, and in addition to, any other civil penalty imposed pursuant to this section or any other provision of the law.

(c) In determining the amount of any civil penalty imposed pursuant to this section, the court shall take into consideration all relevant circumstances, including, but not limited to, the nature, circumstance, extent, and gravity of the violation. In making this determination, the court may consider the degree of toxicity and volume of the discharge, the extent of harm caused by the violation, whether the effects of the violation may be reversed or mitigated, and, with respect to the defendant, the ability to pay, the effect of any civil penalty on the ability to continue in business, any voluntary cleanup efforts undertaken, any prior history of violations, the gravity of the behavior, the economic benefit, if any, resulting from the violation, and any other matters the court determines that justice may require.

(d) Every civil action brought under this section shall be brought by the Attorney General upon complaint by the department, or by the district attorney or city attorney in the name of the people of the State of California, and any actions relating to the same violation may be joined or consolidated.

(e) (1) In any civil action brought pursuant to this chapter in which a temporary restraining order, preliminary injunction, or permanent injunction is sought, it is not necessary to allege or prove at any stage of the proceeding any of the following:

(A) That irreparable damage will occur if the temporary restraining order, preliminary injunction, or permanent injunction is not issued.

(B) That the remedy at law is inadequate.

(2) The court shall issue a temporary restraining order, preliminary injunction, or permanent injunction in a civil action brought pursuant to this chapter without the allegations and without the proof specified in paragraph (1).

(f) All civil penalties collected pursuant to this section shall not be considered fines or forfeitures as defined in Section 13003, and shall be apportioned in the following manner:

(1) Fifty percent shall be distributed to the county treasurer of the county in which the action is prosecuted. Amounts paid to the county treasurer shall be deposited in the county fish and wildlife propagation fund established pursuant to Section 13100.

(2) Fifty percent shall be distributed to the department for deposit in the Fish and Game Preservation Fund. These funds may be expended to cover the costs of any legal actions or for any other law enforcement purpose consistent with Section 9 of Article XVI of the California Constitution.

(Added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)



1616

Any agreement or any memorandum of understanding executed by the department pursuant to this chapter prior to January 1, 2004, shall be subject to, and shall be governed by, the provisions of this chapter that were in existence prior to that date. This section does not apply to paragraph (2) of subdivision (b) of Section 1602, requiring an entity to provide a copy or other satisfactory evidence of an agreement attained prior to January 1, 1977, upon the request of the department.

(Added by Stats. 2003, Ch. 736, Sec. 2. Effective January 1, 2004.)






CHAPTER 6.5 - Habitat Restoration and Enhancement Act

1650

This chapter shall be known, and may be cited, as the Habitat Restoration and Enhancement Act.

(Added by Stats. 2014, Ch. 604, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2022, pursuant to Section 1657.)



1651

As used in this chapter:

(a) “Fish passage guidelines” means those guidelines specified in the department’s California Salmonid Stream Habitat Restoration Manual and the National Marine Fisheries Service, Southwest Region, Guidelines for Salmonid Passage at Stream Crossings, and subsequent amendments or updates to either document.

(b) “Habitat restoration or enhancement project” means a project with the primary purpose of improving fish and wildlife habitat. A habitat restoration or enhancement project shall meet the eligibility requirements for the State Water Resources Control Board’s Order for Clean Water Act Section 401 General Water Quality Certification for Small Habitat Restoration Projects, or its current equivalent at the time the project proponent submits a written request pursuant to Section 1652 or 1653. The order or current equivalent may include programmatic waivers or waste discharge requirements for small habitat restoration projects.

(c) “Project proponent” means a person, public agency, or nonprofit organization seeking to implement a habitat restoration or enhancement project.

(d) “Species recovery plan” means a guidance document prepared by a government agency that identifies recovery actions, based upon the best scientific and commercial data available, necessary for the protection and recovery of listed species.

(Added by Stats. 2014, Ch. 604, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2022, pursuant to Section 1657.)



1652

(a) A project proponent may submit a written request to approve a habitat restoration or enhancement project to the director pursuant to this section if the project has not received certification pursuant to the State Water Resources Control Board’s Order for Clean Water Act Section 401 General Water Quality Certification for Small Habitat Restoration Projects, or its current equivalent at the time the project proponent submits the written request. If the project has received certification pursuant to that order, or its current equivalent, the project proponent may submit a request for approval of the project pursuant to Section 1653.

(b) A written request to approve a habitat restoration or enhancement project pursuant to this section shall contain all of the following:

(1) The name, address, title, organization, telephone number, and email address of the natural person or persons who will be the main point of contact for the project proponent.

(2) A full description of the habitat restoration and enhancement project that includes the designs and techniques to be used for the project, restoration or enhancement methods, an estimate of temporary restoration- or enhancement-related disturbance, project schedule, anticipated activities, and how the project is expected to result in a net benefit to any affected habitat and species, consistent with paragraph (4) of subdivision (c).

(3) An assessment of the project area that provides a description of the existing flora and fauna and the potential presence of sensitive species or habitat. The assessment shall include preproject photographs of the project area that include a descriptive title, date taken, the photographic monitoring point, and photographic orientation.

(4) A geographic description of the project site including maps, land ownership information, and other relevant location information.

(5) A description of the environmental protection measures incorporated into the project design, so that no potentially significant adverse effects on the environment, as defined in Section 15382 of Title 14 of the California Code of Regulations, are likely to occur with application of the specified environmental protection measures. Environmental protection measures may include, but are not limited to, appropriate seasonal work limitations, measures to avoid and minimize impacts to water quality and potentially present species protected by state and federal law, and the use of qualified professionals for standard preconstruction surveys where protected species are potentially present.

(6) Substantial evidence to support a conclusion that the project meets the requirements set forth in this section. Substantial evidence shall include references to relevant design criteria and environmental protection measures found in the documents specified in paragraph (4) of subdivision (c).

(7) A certifying statement that the project will comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), which may include, but not be limited to, the requirements of Section 15333 of Title 14 of the California Code of Regulations.

(c) Notwithstanding any other law, within 60 days after receiving a written request to approve a habitat restoration or enhancement project, the director shall approve a habitat restoration or enhancement project if the director determines that the written request includes all of the required information set forth in subdivision (b), and the project meets all of the following requirements:

(1) The project purpose is voluntary habitat restoration and the project is not required as mitigation.

(2) The project is not part of a regulatory permit for a nonhabitat restoration or enhancement construction activity, a regulatory settlement, a regulatory enforcement action, or a court order.

(3) The project meets the eligibility requirements of the State Water Resources Control Board’s Order for Clean Water Act Section 401 General Water Quality Certification for Small Habitat Restoration Projects, or its current equivalent at the time the project proponent submits the written request, but has not received certification pursuant to that order or its equivalent.

(4) The project is consistent with, or identified in, sources that describe best available restoration and enhancement methodologies, including one or more of the following:

(A) Federal- and state-listed species recovery plans or published protection measures, or previously approved department agreements and permits issued for voluntary habitat restoration or enhancement projects.

(B) Department and National Marine Fisheries Service fish screening criteria or fish passage guidelines.

(C) The department’s California Salmonid Stream Habitat Restoration Manual.

(D) Guidance documents and practice manuals that describe best available habitat restoration or enhancement methodologies that are utilized or approved by the department.

(5) The project will not result in cumulative adverse environmental impacts that are significant when viewed in connection with the effects of past, current, or probable future projects.

(d) If the director determines that the written request does not contain all of the information required by subdivision (b), or fails to meet the requirements set forth in subdivision (c), or both, the director shall deny the written request and inform the project proponent of the reason or reasons for the denial.

(e) The project proponent shall submit a notice of completion to the department no later than 30 days after the project approved pursuant to this section is completed. The notice of completion shall demonstrate that the project has been carried out in accordance with the project’s description. The notice of completion shall include a map of the project location, including the final boundaries of the restoration area or areas and postproject photographs. Each photograph shall include a descriptive title, date taken, photographic monitoring point, and photographic orientation.

(f) The project proponent shall submit a monitoring report describing whether the restoration project is meeting each of the restoration goals stated in the project application. Each report shall include photographs with a descriptive title, date taken, photographic monitoring point, and photographic orientation. The monitoring reports for Section 401 Water Quality Certification or waste discharge requirements of the State Water Resources Control Board or a regional water quality control board, or for department or federal voluntary habitat restoration programs, including, but not limited to, the Fisheries Restoration Grant Program, may be submitted in lieu of this requirement.

(Added by Stats. 2014, Ch. 604, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2022, pursuant to Section 1657.)



1653

(a) A project proponent may submit a written request to approve a habitat restoration or enhancement project to the director pursuant to this section if the project has received certification pursuant to the State Water Resources Control Board’s Order for Clean Water Act Section 401 General Water Quality Certification for Small Habitat Restoration Projects, or its current equivalent at the time the project proponent submits the written request.

(b) A written request to approve a habitat restoration or enhancement project pursuant to this section shall include all of the following:

(1) Notice that the project proponent has received a notice of applicability that indicates that the project is authorized pursuant to the State Water Resources Control Board’s Order for Clean Water Act Section 401 General Water Quality Certification for Small Habitat Restoration Projects, or its equivalent at the time the project proponent submits the written request.

(2) A copy of the notice of applicability.

(3) A copy of the notice of intent provided to the State Water Resources Control Board or a regional water quality control board.

(4) A description of species protection measures incorporated into the project design, but not already included in the notice of intent, to avoid and minimize impacts to potentially present species protected by state and federal law, such as appropriate seasonal work limitations and the use of qualified professionals for standard preconstruction surveys where protected species are potentially present.

(5) The fees required pursuant to Section 1655.

(c) Upon receipt of the notice specified in paragraph (1) of subdivision (b), the director shall immediately have published in the General Public Interest section of the California Regulatory Notice Register the receipt of that notice.

(d) Within 30 days after the director has received the notice of applicability described in subdivision (b), the director shall determine whether the written request accompanying the notice of applicability is complete.

(e) If the director determines within that 30-day period, based upon substantial evidence, that the written request is not complete, then the project may be authorized under Section 1652.

(f) The director shall immediately publish the determination pursuant to subdivision (d) in the General Public Interest section of the California Regulatory Notice Register.

(g) The project proponent shall submit the monitoring plan, monitoring report, and notice of completion to the department as required by the State Water Resources Control Board’s Order Clean Water Act Section 401 General Water Quality Certification for Small Habitat Restoration Projects, or its current equivalent at the time the project proponent submits the written request. The order or its current equivalent may include programmatic waivers or waste discharge requirements for small scale restoration projects.

(Added by Stats. 2014, Ch. 604, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2022, pursuant to Section 1657.)



1654

(a) The director’s approval of a habitat restoration or enhancement project pursuant to Section 1652 or 1653 shall be in lieu of any other permit, agreement, license, or other approval issued by the department, including, but not limited to, those issued pursuant to Chapter 6 (commencing with Section 1600) and Chapter 10 (commencing with Section 1900) of this Division and Chapter 1.5 (commencing with Section 2050) of Division 3.

(b) Nothing in this chapter shall be construed as expanding the scope of projects requiring a permit, agreement, license, or other approval issued by the department.

(c) (1) If the director determines at any time that the project is no longer consistent with subdivision (c) of Section 1652 or subdivision (b) of Section 1653, as applicable, due to a material change between the project as submitted and the project being implemented or a change in the environmental circumstances in the area of implementation, the director shall notify the project proponent in writing and project implementation shall be suspended. Written notice from the director shall be delivered in person, by certified mail, or by electronic communication to the project proponent and shall specify the reasons why approval of the project was suspended. The approval for a project shall not be revoked pursuant to this subdivision unless it has first been suspended pursuant to this subdivision.

(2) Within 30 days of receipt of a notice of suspension, the project proponent may file an objection with the director. Any objection shall be in writing and state the reasons why the project proponent objects to the suspension. The project proponent may provide additional environmental protection measures, design modifications, or other evidence that the project is consistent with subdivision (c) of Section 1652 or subdivision (b) of Section 1653, as applicable, and request that the notice of suspension be lifted and approval granted.

(3) The director shall revoke approval or lift the suspension of project approval within 30 days after receiving the project proponent’s objection pursuant to paragraph (2).

(d) Pursuant to Section 818.4 of the Government Code, the department and any other state agency exercising authority under this section shall not be liable with regard to any determination or authorization made pursuant to this section.

(Added by Stats. 2014, Ch. 604, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2022, pursuant to Section 1657.)



1655

(a) The Habitat Restoration and Enhancement Account is hereby created in the Fish and Game Preservation Fund.

(b) The department may enter into an agreement to accept funds from any public agency, person, business entity, or organization to achieve the purposes of this chapter. The department shall deposit any funds so received in the account. The funds received shall supplement existing resources for department administration and permitting of projects and programs included in this chapter.

(c) The department shall assess an application fee for a project submitted to the department pursuant to Section 1652 or 1653 consistent with the fees adopted by the department pursuant to Chapter 6 (commencing with Section 1600), but the application fee shall not exceed the reasonable administrative and implementation costs of the department relating to the project.

(d) Moneys in the account shall be available to the department, upon appropriation by the Legislature, for the purposes of administering and implementing this chapter.

(Added by Stats. 2014, Ch. 604, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2022, pursuant to Section 1657.)



1656

(a) The department shall submit a report on the implementation of this chapter to the Legislature no later than December 31, 2020, which shall include, but not be limited to, the number, type, and geographical distribution of approved projects, funding adequacy, and recommendations for changes and improvements in the program.

(b) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2014, Ch. 604, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2022, pursuant to Section 1657.)



1657

This chapter shall remain in effect only until January 1, 2022, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2022, deletes or extends that date.

(Added by Stats. 2014, Ch. 604, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2022, by its own provisions. Note: Repeal affects Chapter 6.5, commencing with Section 1650.)






CHAPTER 7 - Conservation of Aquatic Resources

1700

It is hereby declared to be the policy of the state to encourage the conservation, maintenance, and utilization of the living resources of the ocean and other waters under the jurisdiction and influence of the state for the benefit of all the citizens of the state and to promote the development of local fisheries and distant-water fisheries based in California in harmony with international law respecting fishing and the conservation of the living resources of the oceans and other waters under the jurisdiction and influence of the state. This policy shall include all of the following objectives:

(a) The maintenance of sufficient populations of all species of aquatic organisms to insure their continued existence.

(b) The recognition of the importance of the aesthetic, educational, scientific, and nonextractive recreational uses of the living resources of the California Current.

(c) The maintenance of a sufficient resource to support a reasonable sport use, where a species is the object of sport fishing, taking into consideration the necessity of regulating individual sport fishery bag limits to the quantity that is sufficient to provide a satisfying sport.

(d) The growth of local commercial fisheries, consistent with aesthetic, educational, scientific, and recreational uses of such living resources, the utilization of unused resources, taking into consideration the necessity of regulating the catch within the limits of maximum sustainable yields, and the development of distant-water and overseas fishery enterprises.

(e) The management, on a basis of adequate scientific information promptly promulgated for public scrutiny, of the fisheries under the state’s jurisdiction, and the participation in the management of other fisheries in which California fishermen are engaged, with the objective of maximizing the sustained harvest.

(f) The development of commercial aquaculture.

(Amended by Stats. 1982, Ch. 1486, Sec. 4.)






CHAPTER 7.2 - Trout Management

1725

This act shall be known as the Trout and Steelhead Conservation and Management Planning Act of 1979.

(Added by Stats. 1979, Ch. 847.)



1726

The Legislature hereby finds and declares that it is the policy of the state to do all of the following:

(a) Establish and maintain wild trout stocks, that, to the extent possible, should be native fish, in suitable waters of the state that are readily accessible to the general public as well as in those waters in remote areas.

(b) Establish angling regulations designed to maintain the wild trout fishery in those waters by natural reproduction.

(c) Discourage artificial planting of hatchery-raised hybrid and nonnative fish species in wild trout waters or in other areas that would adversely affect native aquatic and nonaquatic species.

(Amended by Stats. 2012, Ch. 565, Sec. 6. Effective January 1, 2013.)



1726.1

The Legislature further finds and declares all of the following:

(a) Hatchery production and stocking of California’s waters started over 140 years ago and is an enduring part of California’s history and attempts to steward its natural resources.

(b) Sustainable and adaptive management provides and improves recreational angling opportunities while protecting and maintaining native and wild trout fisheries, other species, and their mutual habitat.

(c) Management of the genetic diversity of California’s native trout species is imperative.

(d) Habitat restoration and the protection of cold water ecosystems are both of utmost importance to maintaining healthy wild trout populations, ensuring and promoting angler opportunities, and the sustainability of the inland trout fishery.

(e) The department shall seek to provide and enhance diverse recreational angling opportunities in California.

(Added by Stats. 2012, Ch. 565, Sec. 7. Effective January 1, 2013.)



1726.4

(a) For the purposes of this chapter, “trout” includes steelhead trout.

(b) The department, in administering its existing wild trout program, shall maintain an inventory of all California trout streams and lakes to determine the most suitable angling regulations for each stream or lake. The department shall determine for each stream or lake whether it should be managed as a wild trout fishery, or whether its management should involve the temporary planting of native trout species to supplement wild trout populations that is consistent with this chapter. In maintaining the inventory, the department shall give priority to those streams and lakes that have the highest biological potential for producing sizeable wild trout, which are inhabited by rare species, or where the quality of the fishery is threatened or endangered and take into consideration public use. The biological and physical inventories prepared and maintained for each stream, stream system, or lake shall include an assessment of the resource status, threats to the continued well-being of the fishery resource, the potential for fishery resource development, and recommendations, including necessary changes in the allowed take of trout, for the development of each stream or lake to its full capacity as a fishery, consistent with this chapter.

(c) This section does not provide any public entity or private party with any new or additional authority to affect the management of, or access to, any private land without the written consent of the owner. Privately owned lakes and ponds not open to the use of the general public shall be subject to this section only with the written consent of the owner. This chapter shall not be construed as authorizing or requiring special treatment of adjacent land areas or requiring land use restrictions. It is the intent of the Legislature that this chapter should not diminish the existing authority of the department.

(d) The department shall make the inventory maintained pursuant to subdivision (b) publicly available on the department’s Internet Web site and the department shall continuously revise that inventory with the goal of reviewing every watershed once per decade.

(Amended by Stats. 2012, Ch. 565, Sec. 8. Effective January 1, 2013.)



1726.5

The Legislature further finds and declares that activities and programs mandated by this chapter are a continuation and perpetuation of the department’s existing wild trout program and other programs, and as such they shall be funded from existing budgetary resources.

(Added by Stats. 1979, Ch. 847.)



1727

(a) In order to provide for a diversity of available angling experiences throughout the state, it is the intent of the Legislature that the commission maintain the existing wild trout program, and as part of the program, develop additional wild trout waters in the more than 20,000 miles of trout streams and approximately 5,000 lakes containing trout in California.

(b) The department shall prepare a list of no less than 25 miles of stream or stream segments and at least one lake that it deems suitable for designation as wild trout waters. The department shall submit this list to the commission for its consideration at the regular October commission meeting.

(c) The commission may remove any stream or lake that it has designated as a wild trout fishery from the program at any time. If any of those waters are removed from the program, an equivalent amount of stream mileage or an equivalent size lake shall be added to the wild trout program.

(d) The department shall prepare and complete management plans for all wild trout waters not more than three years following their initial designation by the commission and update the management plan every five years following completion of the initial management plan.

(Amended by Stats. 2013, Ch. 275, Sec. 4. Effective January 1, 2014.)



1728

(a) Every five years the department shall update the Strategic Plan for Trout Management published in November 2003 as necessary to guide the state’s trout management.

(b) The Strategic Plan for Trout Management shall be intended to ensure all of the following:

(1) Thriving and self-sustaining, wild and native trout populations throughout their historic ranges.

(2) Providing and improving angling opportunities for wild and native trout and other trout.

(3) Providing for the conservation of wild and native trout.

(4) Environmental sustainability and overall ecosystem and watershed health.

(c) The Strategic Plan for Trout Management shall be guided by all of the following considerations:

(1) Adaptively managing trout populations, including, but not limited to, stocking practices, to establish thriving and self-sustaining native and wild trout fisheries in wild trout waters and, where possible, in other waters.

(2) Increasing angler satisfaction.

(3) Ensuring appropriate age distribution of wild trout when appropriate.

(4) Establishing ecologically and environmentally sustainable hatchery and stocking practices for native trout, including, but not limited to, the following:

(A) Hatchery and stocking practices consistent with this chapter.

(B) Stocking plans shall include consideration of angler satisfaction and public use of, and access to, the waters for angling. This may include, but is not limited to, harvest and catch rates, including, but not limited to, trophy catch rates, the potential for high angler satisfaction, and where appropriate, put and grow stocking.

(C) Native trout shall be preferentially stocked when stocking is employed.

(D) Designing stocking plans to maintain and optimize the genetic diversity of trout populations and to be consistent with the direction provided by the strategic trout management team.

(E) Stocking plans for species listed in Section 7261 shall not exceed the documented biological carrying capacity of the water or ecosystem.

(5) Integrating stakeholder involvement into the planning process.

(6) Monitoring and evaluating management processes through angler surveys, public meetings coordinated with county fish and game commissions, or by other means.

(d) The department shall prepare and complete trout management plans consistent with the Strategic Plan for Trout Management for all wild trout waters not more than three years following their initial designation by the commission. The department shall update the management plan every five years or as necessary following completion of the initial management plan. The department shall prepare trout management plans for other waters consistent with the Strategic Plan for Trout Management as appropriate.

(e) Before implementation, the Strategic Plan for Trout Management produced by the department shall be reviewed by the strategic trout management team, the hatchery operations committee, and an ad hoc peer review committee convened by the department to ensure compliance with sound management practices, improved genetic diversity, and use of the best available scientific information.

(f) The Strategic Plan for Trout Management and plans completed pursuant to subdivision (d) shall be publicly available on the department’s Internet Web site.

(Repealed and added by Stats. 2012, Ch. 565, Sec. 11. Effective January 1, 2013.)



1729

(a) The department shall give priority to stocking native hatchery-produced species in California’s waters, where stocking is determined to be appropriate by the department. Stocking of hatchery-produced fish is not appropriate in all of California’s waters, including, but not limited to, stocking in California’s waters that would adversely affect species listed under the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.) or the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3).

(b) Hatchery-produced trout shall be stocked to support sustainable angling recreation and promote angler access to trout fishing, including, but not limited to, urban fisheries.

(c) The department may provide outreach and educational materials to all anglers to promote awareness of environmental sustainability, ecosystem health, fish genetics, angling opportunities, and fish population management.

(d) Educational programs utilizing the hatcheries shall be encouraged.

(e) The department shall ensure that all trout stocked in waters of the state for recreational purposes are unable to reproduce through triploidy or other means, with the exception of fish planted into brood stock lakes, surplus brood stock planted according to fishery management decisions, fish planted to supplement waters that the department has determined to be genetically isolated from native fish populations, and native trout species produced for recovery and restoration within their native range.

(f) The department may develop, conduct, and respond to regular angler preference and satisfaction surveys. This is not a substitute for a preferred scientific data collection and monitoring program that would facilitate adaptive management of California’s inland trout fisheries.

(g) The department shall review angling regulations periodically and adjust those regulations to ensure consistency with the strategic plan described in Section 1728.

(Added by Stats. 2012, Ch. 565, Sec. 12. Effective January 1, 2013.)



1730

(a) By January 1, 2014, the department shall form an intradepartmental strategic trout management team to provide direction and oversee trout management statewide. Working under the framework of the Strategic Plan for Trout Management, the strategic trout management team shall direct and implement focused management and monitoring efforts for trout at the watershed level, in cooperation with local stakeholders.

(b) The strategic trout management team shall be responsible for developing basin management plans that are conservation based and are consistent throughout California for inland watersheds.

(c) The basin plans in subdivision (b) shall be reviewed by an ad hoc peer review committee, which may be convened under the guidance of the department’s Science Institute to ensure compliance with sound management practices and utilization of the best available scientific information.

(Added by Stats. 2012, Ch. 565, Sec. 13. Effective January 1, 2013.)






CHAPTER 7.3 - Black Bass Conservation and Management

1740

This chapter shall be known as the Black Bass Conservation and Management Act of 1980.

(Added by Stats. 1980, Ch. 1302, Sec. 1.)



1741

The Legislature hereby finds and declares that it is the policy of the state to preserve and enhance black bass resources and to manage black bass populations to provide satisfactory recreational opportunities to the public.

(Added by Stats. 1980, Ch. 1302, Sec. 1.)



1742

The Legislature further finds and declares that the black bass management program components specified in this chapter are a continuation of the department’s existing warmwater fisheries program, and, as such, shall be funded from existing department budgetary resources.

(Added by Stats. 1980, Ch. 1302, Sec. 1.)



1743

(a) The department’s black bass management program shall include, but not be limited to, the following components:

(1) The department shall determine the angler harvest of black bass populations and shall recommend to the commission the changes in angling regulations for black bass that would be necessary to prevent or correct overharvest.

(2) The department shall consider recommending to the commission catch and release regulations for black bass, including minimum or maximum size restrictions and management for trophy-sized black bass in some waters.

(3) The department shall consider the suitability of the many different species, subspecies, and strains of black bass when management programs are formulated.

(4) The department shall improve shoreline habitat for black bass in waters where insufficient habitat exists and shall encourage reservoir operating agencies to carry out shoreline habitat improvement projects.

(b) For the purposes of this section, “black bass” means fishes of the Centrarchidae family.

(Added by Stats. 1980, Ch. 1302, Sec. 1.)






CHAPTER 7.4 - Department-Managed Lands

1745

(a) For purposes of this section, the following terms have the following meanings:

(1) “Department-managed lands” includes lands, or lands and water, acquired for public shooting grounds, state marine (estuarine) recreational management areas, ecological reserves, and wildlife management areas.

(2) “Nonconsumptive uses” means compatible uses other than hunting and fishing.

(b) (1) Department-managed lands shall be operated on a nonprofit basis by the department.

(2) The department may enter into contracts or other agreements for the management and operation of department-managed lands with nonprofit conservation groups, recognized under Section 501(c) of the Internal Revenue Code, or resource conservation districts, as described in Chapter 3 (commencing with Section 9151) of Division 9 of the Public Resources Code.

(A) The contracts or other agreements authorized pursuant to this paragraph are not subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code or Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code.

(B) The contracts or other agreements authorized pursuant to this paragraph shall adhere to the goals and objectives included in an approved management plan and shall be consistent with the purpose for which the lands were acquired and managed by the department. Any changes to the management plan shall be subject to public review and comment.

(c) Multiple recreational use of department-managed lands is desirable and that use shall be encouraged by the commission. Except for hunting and fishing purposes, only minimum facilities to permit other forms of multiple recreational use, such as camping, picnicking, boating, or swimming, shall be provided.

(d) (1) Hunting, fishing, wildlife viewing, wildlife photography, conservation education, and fish and wildlife research are priority uses compatible with department-managed lands, except for ecological reserves where uses shall be considered on an individual basis.

(2)  Public uses of department-managed lands not described in paragraph (1), or subdivision (c) or (f), shall be authorized by regulations adopted by the commission. The commission may require the purchase of a special use permit for these other uses.

(e) Except as provided in Section 1765 and subdivision (h), and to defray the costs associated with multiple use, the commission may determine and fix the amount of, and the department shall collect, fees for any use privileges. Only persons holding valid hunting licenses may apply for or obtain shooting permits for department-managed lands.

(f)  Commencing January 1, 2015, the department shall require the purchase of an entry permit for nonconsumptive uses of department-managed lands if the department finds that it is practical and would be cost effective for the state to collect entry permit fees.

(g) The following shall apply if the department requires the purchase of an entry permit pursuant to subdivision (f):

(1) The department shall require the purchase of an entry permit for nonconsumptive uses of a department-managed land only if a sign providing notice of the requirement has been posted at the department-managed land.

(2) To the extent feasible, the department shall allow nonconsumptive users to purchase an entry permit onsite.

(3) The department shall use the Automated License Data System to sell an entry permit.

(4) A nonconsumptive user shall have an entry permit in his or her immediate possession while on department-managed lands.

(h) Failure to obtain a permit as required pursuant to this section shall be an infraction as described in Section 12002.2.1. A person in possession of a valid hunting license, sport fishing license, or trapping license shall be exempt from a requirement to obtain a permit.

(i) The moneys generated pursuant to this section shall be deposited in the Native Species Conservation and Enhancement Account within the Fish and Game Preservation Fund, and shall be available, upon appropriation by the Legislature, to the department for the management and operation of its lands. To the extent that the department is able to identify the source of the fee revenue collected, the department shall provide no less than 35 percent of the funds generated pursuant to this section to the department-managed lands from which the fee revenues were collected.

(j) The commission and department may continue to allow free access to a department-managed land if the commission or department finds the best interests of that area would be served by not fixing a fee for use privileges.

(Added by Stats. 2012, Ch. 597, Sec. 1. Effective January 1, 2013.)



1745.1

(a) Notwithstanding any other provision of this code, the department may lease department-managed lands for agricultural activities, including, but not limited to, grazing, where consistent with the purpose for which the lands were acquired and compatible with the department’s approved management plan for the area, if available.

(b) The moneys collected from agricultural leases entered into pursuant to subdivision (a) shall be deposited by the department into the Wildlife Restoration Fund and, upon appropriation by the Legislature, may be used to support the management, maintenance, restoration, and operations of department-managed lands.

(Added by Stats. 2013, Ch. 387, Sec. 1. Effective January 1, 2014.)



1745.2

(a) The department shall do both of the following:

(1) Consider permitting apiculture on department-managed wildlife areas, where deemed appropriate by the department.

(2) Determine, when developing or amending its land management plans, the following:

(A) If the department-managed wildlife areas, or any portion of the those areas, are suitable for apiculture and whether apiculture is consistent with the management goals and objectives for those areas on a temporary, seasonal, or long-term basis.

(B) If the administration of apiculture on department-managed wildlife areas, where deemed appropriate by the department, is meeting the management goals and objectives for those areas.

(C) The appropriate use or permit fee to be assessed for conducting apiculture on department-managed wildlife areas.

(b) The department, in implementing this section, may consult with apiculture experts, including, but not limited to, the Department of Food and Agriculture, the University of California, other academic or professional experts, and interested stakeholders, for permitting apiculture on department-managed wildlife areas consistent with the respective management goals and objectives for those areas.

(c) Moneys collected for conducting apiculture on department-managed wildlife areas pursuant to subparagraph (C) of paragraph (2) of subdivision (a) shall be deposited by the department into the Wildlife Restoration Fund and, upon appropriation by the Legislature, be used to support the management, maintenance, restoration, and operation of department-managed wildlife areas.

(Added by Stats. 2014, Ch. 338, Sec. 1. Effective January 1, 2015.)






CHAPTER 7.5 - Native Species Conservation and Enhancement

ARTICLE 1 - Short Title

1750

This chapter shall be known and may be cited as the Native Species Conservation and Enhancement Act.

(Added by Stats. 1974, Ch. 898.)






ARTICLE 2 - Findings and Declarations

1755

The Legislature finds and declares all of the following:

(a) That it is the policy of this state:

(1) To maintain sufficient populations of all species of wildlife and native plants and the habitat necessary to insure their continued existence at the optimum levels possible to insure the policies stated in paragraphs (2), (3), and (4).

(2) To provide for the beneficial use and enjoyment of wildlife and native plants by all citizens of the state.

(3) To perpetuate native plants and all species of wildlife for their intrinsic and ecological values, as well as for their direct benefits to man.

(4) To provide for aesthetic, educational, and nonappropriative uses of the various wildlife and native plant species.

(b) That the conservation and enhancement of wildlife species which are not the object of hunting and native plant species is in the general public interest and it is appropriate that the cost of programs to achieve such conservation and enhancement, including the biological and botanical research necessary thereto, and the diffusion of the information resulting therefrom to the public, be borne to the extent necessary by general public funds.

(Amended by Stats. 1977, Ch. 1181.)



1756

(a) The policy set forth in this chapter is in the public interest without regard to the economic value or the lack of economic value of wildlife or native plants.

(b) It is the policy of the state to require the recreational users of the state’s wildlife resources to support the management of lands managed by the department and the management of wildlife consistent with Section 711.

(Amended by Stats. 1988, Ch. 1539, Sec. 5.)






ARTICLE 2.5 - Bird Habitat Conservation

1758

The department shall annually provide an opportunity for licensed hunters to comment and make recommendations on the public hunting programs, including anticipated habitat conditions in the hunting areas on Type A and Type B Wildlife Areas, as defined under the commission’s regulations, through public meetings or other public outreach. In complying with this section, the department may hold regional meetings on its hunting programs for several different wildlife areas.

(Added by Stats. 2013, Ch. 387, Sec. 2. Effective January 1, 2014.)






ARTICLE 3 - Native Species Conservation and Enhancement Account

1760

The department shall maintain within the Fish and Game Preservation Fund a Native Species Conservation and Enhancement Account, which is hereby created, to permit separate accountability for the receipt and expenditure of moneys derived through donation from persons or organizations for the support of nongame and native plant species conservation and enhancement programs.

(Amended by Stats. 1977, Ch. 1181.)



1761

Whenever the department receives funds from persons or organizations for the support of nongame and native plant species conservation and enhancement programs, such funds shall be deposited in the Fish and Game Preservation Fund and credited to the Native Species Conservation and Enhancement Account.

(Amended by Stats. 1977, Ch. 1181.)



1762

The department shall provide each person or organization making a contribution of five dollars ($5) or more for the support of nongame and native plant species conservation and enhancement programs a suitably prepared certificate, decal, medallion, or other object of public appreciation signifying the interest of such person or organization in the conservation and enhancement of native plant and wildlife species. The commission shall approve the form, nature, and content of any certificate, decal, medallion or other object proposed for use by the department pursuant to this section.

(Amended by Stats. 1977, Ch. 1181.)



1763

The department may take all appropriate measures to encourage donations by individuals, organizations, and public agencies to the Native Species Conservation and Enhancement Account, including, but not limited to, public information concerning the status of native plant and wildlife species threatened by the activities of man. The cost to the department to carry out the provisions of this section may be charged to the Native Species Conservation and Enhancement Account.

(Amended by Stats. 1977, Ch. 1181.)



1764

(a) The director shall designate those particular areas of land managed by the department at which possession of a valid annual wildlife pass or day use pass shall be required. No designation shall be effective until a management plan for the area has been presented at a public meeting and the plan has been approved by the director.

(b) No person shall enter the designated area unless that person possesses an annual wildlife area pass or a day use pass issued pursuant to Section 1765, a valid hunting license issued pursuant to Section 3031, a valid trapping license issued pursuant to Section 4006, or a valid sportfishing license issued pursuant to Section 7149, 7149.1, 7150, or 7151, or that person is a member of a tour by an organized youth or school group which has been issued a day use pass.

(c) Notwithstanding subdivision (b), possession of a license or pass shall not be required of any person who:

(1) Is passing through the area on a public right-of-way.

(2) Possesses authorization by the commission or the department to conduct scientific or educational research.

(3) Is discharging duties in the course of employment, as specified by the department.

(4) Possesses written authorization from the department to enter the area for a specific purpose.

(Added by Stats. 1988, Ch. 1539, Sec. 6.)



1765

(a) The department may issue an annual wildlife area pass or a day use pass that authorizes the bearer to enter and use facilities and programs on the department managed lands subject to Section 1764 for the period of a calendar year or, if issued after the beginning of the year, for the remainder thereof. The fee for the annual wildlife area pass is ten dollars ($10). The fee for the day use pass is two dollars ($2); however, a tour by an organized youth or school group is exempt from the payment of this fee. The fees shall be adjusted in the calendar years following 1989 in accordance with Section 713. A person under the age of 16 years is exempt from the payment of fees under this section for an annual wildlife area pass or a day use pass.

(b) Any person eligible for a reduced fee or free sportfishing license pursuant to Section 7150 or 7151 shall be issued an annual wildlife area pass upon application therefor and under the same conditions and for the same fee as provided in those sections. There shall be appropriated in the annual Budget Act from the General Fund, for transfer to the Native Species Conservation and Enhancement Account, a sum equal to two dollars ($2) for each free annual wildlife area pass issued pursuant to this subdivision during the preceding calendar year.

(Added by Stats. 1988, Ch. 1539, Sec. 7.)



1766

The department may also offer for sale a native species stamp, promotional materials, and nature study aids. The fee for a native species stamp is seven dollars and fifty cents ($7.50), as adjusted in the calendar years following 1989 in accordance with Section 713.

(Added by Stats. 1988, Ch. 1539, Sec. 8.)



1767.5

(a) The revenues from fees and sales under this article and Section 1055.3 shall be deposited in the Native Species Conservation and Enhancement Account in the Fish and Game Preservation Fund, and shall be available for appropriation for expenditure in the 1988–89 and subsequent fiscal years in the following order of priority:

(1) Repayment of any loan to the account from the Fish and Game Preservation Fund. The amounts repaid annually shall be prorated to complete the repayment with interest on or before July 1, 1993. Interest shall be calculated at the rate earned by the Surplus Money Investment Fund from the date funds for the loan were advanced to the date of repayment.

(2) The costs of ongoing wildlife management programs incurred at any lands managed by the department alone or cooperatively with other governmental agencies, irrespective of their designation pursuant to Section 1764, that are not adequately funded under subdivision (a) or (c) of Section 711.

(3) The costs of natural history education and recreational programs and improvements at areas designated pursuant to Section 1764.

(4) Augmentation of wildlife management programs and acquisition of additional lands at areas designated pursuant to Section 1764.

(b) Revenues from fees and sales under this article and Section 1055.3 shall be used to augment and not to replace money appropriated from existing funds available to the department for the purposes specified in subdivision (a).

(Amended by Stats. 1992, Ch. 1370, Sec. 7. Effective October 27, 1992.)



1768

The Legislature finds and declares that the revenues from fees and sales under this article are related to the protection and propagation of fish and game within the meaning of Section 9 of Article XVI of the California Constitution.

(Added by Stats. 1988, Ch. 1539, Sec. 10.)



1769

The department may take all appropriate measures to encourage persons to obtain annual wildlife area passes and day use passes issued pursuant to Section 1765, and to promote the sale of native species stamps, promotional materials, and nature study aids to provide revenue for the support of the department. The measures may include, but are not limited to, the dissemination of public information concerning the status of wildlife, fish, and plant species, conservation activities of the department, and programs and facilities provided by the department for the enjoyment of the lands managed by the department.

(Added by Stats. 1988, Ch. 1539, Sec. 11.)






ARTICLE 4 - Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account

1770

The department shall maintain within the Fish and Game Preservation Fund an Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account which is hereby created.

(Added by Stats. 1983, Ch. 1058, Sec. 1.)



1771

(a) Whenever the department receives funds from the Treasurer under Article 7 (commencing with Section 18520) of Chapter 17 of Part 10 of Division 2 of the Revenue and Taxation Code for the support of this article, the funds shall be deposited in the Fish and Game Preservation Fund and credited to the Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account. These funds are for the support of programs for endangered and rare animals and native plant species as determined by the commission, related conservation and enhancement programs, and programs for those species which may be candidates for determination as endangered or rare under the criteria developed by the commission.

(b) The administrative overhead assessment on that portion of funds deposited in the Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account expended through contracts shall not exceed 15 percent.

(Amended by Stats. 1992, Ch. 658, Sec. 1. Effective January 1, 1993.)



1772

The department may take all appropriate measures to encourage donations to this account through the tax return checkoff system provided for in Article 7 (commencing with Section 18520) of Chapter 17 of Part 10 of Division 2 of the Revenue and Taxation Code. The department may also disseminate information to the public concerning the status of endangered and rare species. The cost to the department to carry out the provisions of this section may be charged to this account.

(Added by Stats. 1983, Ch. 1058, Sec. 1.)









CHAPTER 7.8 - Sacramento-San Joaquin Valley Wetlands Mitigation Bank Act of 1993

ARTICLE 1 - General Provisions

1775

This chapter shall be known and may be cited as the Sacramento-San Joaquin Valley Wetlands Mitigation Bank Act of 1993.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1776

The Legislature finds and declares the following:

(a) Wetlands are an important natural resource of the Sacramento-San Joaquin Valley because they provide significant habitat for migratory waterfowl of the Pacific flyway, for endangered species, and for many other resident wildlife and fish populations. Wetlands provide additional public benefits, including water quality improvement, flood protection, stream bank stabilization, recreation, and scientific research.

(b) Active and voluntary involvement by private landowners is necessary for the long-term availability and productivity of wetlands in the Sacramento-San Joaquin Valley.

(c) Large wetland preserves in the Sacramento-San Joaquin Valley, under certain circumstances, can provide an environmentally preferable alternative to a number of small, isolated wetland preserves of the same type surrounded by urban development.

(d) It is the policy of the state with respect to the Sacramento-San Joaquin Valley:

(1) To provide for the protection, preservation, restoration, enhancement, and expansion of the wetland habitat in the Sacramento-San Joaquin Valley.

(2) To promote the protection, preservation, restoration, enhancement, and expansion of the Sacramento-San Joaquin Valley wetlands in concert with other federal, state, and local programs, and interested parties.

(3) To improve cooperative efforts among private, nonprofit, and public entities for the management and protection of wetlands.

(4) To assure that no net loss of either wetland acreage or habitat values results from activities pursuant to this chapter in the Sacramento-San Joaquin Valley that otherwise comply with state and federal law.

(5) To encourage and maintain a predictable, efficient, and timely regulatory framework for environmentally acceptable development.

(6) To assure that the construction or maintenance of wetland mitigation banks in the Sacramento-San Joaquin Valley does not reduce any local tax base, does not create any uncompensated increased requirement for local services, and does not create conditions that have the potential to adversely affect the public health.

(7) To provide an alternative for accomplishing offsite mitigation in the Sacramento-San Joaquin Valley when offsite mitigation is required under a fill permit issued pursuant to Section 404 of the federal Clean Water Act (33 U.S.C. Sec. 1344 et seq.).

(e) This chapter constitutes a nonexclusive alternative to other lawful methods of mitigating project impacts upon wetlands and maintaining and increasing wetlands acreage and habitat values generally. Specifically, this chapter is not intended to, and shall not be interpreted to:

(1) Condone or encourage the removal, loss, or degradation of wetlands.

(2) Condone or encourage the removal, loss, or degradation of habitat for any rare, threatened, or endangered species.

(3) Abrogate any other local, state, or federal law or policy relating to wetlands, nor prohibit any city or county from prohibiting the removal, filling, or other destruction of particular wetlands.

(4) Establish maximum or minimum standards or any other requirements for wetland fill or mitigation, except for mitigation banks established pursuant to this chapter.

(5) Have legal or necessary precedential application to any other area of the state, or to other lands, resources, situations, or circumstances.

(6) Preclude other forms of mitigation banking, including private or for-profit programs, within the Sacramento-San Joaquin Valley.

(7) Be the exclusive method of providing compensation by permittees for the loss of wetlands within the Sacramento-San Joaquin Valley.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1776.5

It is the intent of the Legislature that the funds necessary to cover the costs of administering this chapter be provided by the purchase of credits in mitigation bank sites.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1777

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1777.2

“Bank site” or “mitigation bank site” means a publicly or privately owned and operated site on which wetlands have been or will be created in accordance with this chapter to compensate for adverse impacts caused by removal or fill permit activities authorized pursuant to Section 404 of the federal Clean Water Act (33 U.S.C. Sec. 1344 et seq.). “Bank site” or “mitigation bank site” may include land on which rice is grown as long as those lands are managed as ricelands and those lands meet the other requirements of Section 1784.

(Amended by Stats. 1995, Ch. 928, Sec. 1. Effective January 1, 1996.)



1777.5

“Credit” means a numerical value that represents the wetland acreage and habitat values of a mitigation bank site.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1778

“Operator” means the department, or a public or private person or entity approved by the department, to administer a wetlands mitigation bank site.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1778.5

“Permittee” means a public or private person or entity that meets all of the following conditions:

(a) Has received a permit pursuant to Section 404 of the federal Clean Water Act (33 U.S.C. Sec. 1344 et seq.) for the removal or filling of wetlands, subject to a condition that allows the permittee to compensate for the wetland loss through participation in a wetland mitigation bank pursuant to this chapter.

(b) Proposes to compensate for the loss of the wetlands through participation in a wetlands mitigation bank pursuant to this chapter.

(c) Proposes the discharge at a site within a qualifying urban area and not more than 40 miles from a bank site with sufficient acreage of the same types of wetlands that will provide suitable replacement habitat for the values that may be lost from the conversion of the existing wetlands.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1779

“Qualifying urban area” means any of the following when they occur within the Sacramento-San Joaquin Valley:

(a) A geographical area having a population of 50,000 or more inhabitants within the jurisdiction of a city, or a town, as defined by Sections 20 and 21 of the Government Code.

(b) A portion of any geographical area within a town, as defined in Section 21 of the Government Code, which has a population density equal to, or exceeding, 1,500 persons per square mile and which has a population of 50,000 or more inhabitants.

(c) A geographical area having a population density equal to, or exceeding, 1,500 persons per square mile, and an adjacent city, as defined in Section 20 of the Government Code, where the combined population of the geographical area and the city equals 50,000 or more inhabitants.

(d) A geographical area within the sphere of influence of a city or community services district for which the projected population of the adopted general plan equals 10,000 or more inhabitants.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1779.5

“Sacramento-San Joaquin Valley” means the central valley region, as defined in subdivision (g) of Section 13200 of the Water Code.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)






ARTICLE 2 - Legislative Goals

1780

The purpose of this chapter is to ensure that no net loss of wetland acreage or habitat values within the Sacramento-San Joaquin Valley occurs as a result of fill permit activities pursuant to Section 404 of the federal Clean Water Act (33 U.S.C. Sec. 1344 et seq.).

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1781

It is the state’s goal to increase the total wetlands acreage and values within the Sacramento-San Joaquin Valley.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)






ARTICLE 3 - Wetlands Mitigation Banks

1784

(a) The department, in cooperation with those agencies specified in Section 1786, shall adopt regulations that establish standards and criteria for the bank site qualification process, for the evaluation of wetland habitat acreage and values created at the bank sites, and for the operation and evaluation of bank sites, and any other regulations that are necessary to implement this chapter.

These criteria shall require, at a minimum, that the newly created wetland provide the hydrologic, vegetative, and wildlife characteristics, including the food web components, of a naturally occurring wetland system that is equal to the site being mitigated.

(b) With respect to bank site standards and operator qualifications, the department shall consider, at a minimum, all of the following criteria:

(1) A requirement that the bank site have a reliable, adequate, and available water supply necessary to provide wetland values. For wetlands dependent only on rainfall, rainfall satisfies this requirement.

(2) The relative ease or difficulty of converting uplands into wetlands at the bank site.

(3) The anticipated maintenance necessary to sustain the recreated and created wetlands at the bank site.

(4) The proximity of the bank site to other established preserves or natural features historically associated with abundant wildlife values.

(5) The proximity of the bank site to urban or populated areas that could reduce the bank site’s long-term biological values.

(6) The demonstrated ability of the bank site operator to create, administer, maintain, and protect the bank site in perpetuity in its enhanced state, including financial, technical, and management ability.

(7) The relative abundance or scarcity of the wetland type to be created at the bank site.

(c) A bank site or mitigation bank site may include any lands on which rice is grown as long as those lands are managed as ricelands with the required enhanced wetland values if they otherwise qualify under this chapter and either of the following conditions exist:

(1) The lands are lands on which rice was grown after January 1, 1996. For purposes of this paragraph, to qualify as new wetland values, rice shall not have been grown on the lands for 10 years before the application is submitted pursuant to Section 1785.

(2) The lands are lands on which rice was grown before January 1, 1996. These lands shall qualify only if there is an increase in wetland habitat value that is equal to the site being mitigated. For purposes of this paragraph, a wetland value shall only be provided for lands on which rice was grown that are proposed for wetlands mitigation for the period when that land is flooded between the harvesting of rice and the planting of the next crop. This paragraph shall apply only to lands that were not flooded after harvest between January 1, 1982, and January 1, 1992.

(d) Any mitigation site established pursuant to subdivision (c) may be replaced by a new site of an equal wetland value.

(e) This section shall not be construed to permit waters used to flood rice fields in order to create wetlands mitigation to be credited as beneficial to wildlife under federal law.

(Amended by Stats. 1996, Ch. 37, Sec. 1. Effective January 1, 1997.)



1785

If any person desires to establish a wetlands mitigation bank site under this chapter, the person shall apply to the department for a determination that the bank site and the operator qualify under the criteria established by the department pursuant to this chapter. The determination that a bank site qualifies under this chapter is a project for purposes of Section 21065 of the Public Resources Code.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1786

(a) Before any wetlands are created on the bank site qualified pursuant to Section 1785, the department shall coordinate and shall be a signatory to a memorandum of understanding with the operator. The United States Environmental Protection Agency, the United States Army Corps of Engineers, the Fish and Wildlife Service of the United States Department of the Interior, the Central Valley Regional Water Quality Control Board, and the State Department of Health Services or its designee, or any of them, may be signatories by indicating to the department their interest in participating within 90 days of being notified by the department of the department’s intent to initiate the procedures described in this section. Any county located in whole or in part in the Sacramento-San Joaquin Valley may, by ordinance, require that it be a signatory to any memorandum of understanding for a bank site to be established within its boundary.

(b) The memorandum of understanding shall include, but is not limited to, all of the following items:

(1) Identification of the mitigation bank site, including the legal property description, acreage, types, and location of existing wetlands within the boundaries of the bank site.

(2) An agreement, by each of the governmental agencies in subdivision (a), that all new, successfully created wetland acreage shall qualify to be credited against the approved removal or fill of wetlands located in the qualifying urban area and within 40 miles of the bank site and is consistent with the procedures set out in this chapter.

(3) An agreement by the operator to do both of the following:

(A) Maintain all wetland habitat within the bank in optimum condition in perpetuity, barring an unforeseen natural catastrophe that precludes the viability of wetlands.

(B) Establish a trust or bond in favor of the department that provides sufficient funds to ensure administration, protection, operation, and maintenance in perpetuity of the wetland habitat acreage and values at the mitigation bank site if the operator defaults in performing the duties required pursuant to subparagraph (A).

(4) In the case of privately owned bank sites, identification of the circumstances that would constitute a major breach of the agreement and that would result in either the replacement of the operator, or the passing of title from the owner to the state, or both, including identification of procedures for adequate notice and opportunity for the operator to be heard and to correct any breach.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1787

(a) If the bank site owner is a public entity, that entity shall pay annually to the county in which the property is located an amount equal to the county taxes levied on the property at the time title to the bank site is transferred to that entity. The public entity shall also pay the assessments levied upon the property by any irrigation, drainage, or reclamation district.

(b) Payments under this section shall be made on or before December 10 of each year, except for newly acquired bank sites, for which payments shall be made pursuant to subdivision (c).

(c) Payments for newly acquired bank sites shall be made within one year of the date title to the property was transferred to the state, prorated for the balance of the year from the date title was transferred to the 30th day of June following the date title was transferred, and, thereafter, payments shall be made on or before December 10 of each year.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)






ARTICLE 4 - Wetlands

1790

Upon the successful creation of any wetlands of at least 20 acres, or in the case of vernal pools, upon successful creation of vernal pools on a site at least 20 acres in size, the operator may request a determination by the department of the number of acres in the mitigation bank site, and the relative habitat value thereof, that qualify for credit against prospective wetland loss in the qualifying urban area. In determining the amount of mitigation bank credit, no credit shall be provided for habitat values or acreage that was in existence prior to the establishment of the bank.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1791

(a) Upon receipt of a request pursuant to Section 1790, the department shall determine the number of acres which are wetlands in the bank site based on the criteria established pursuant to Section 1784, and the department shall classify those wetlands according to established biological criteria.

(b) The classifications shall include, but are not limited to, the following wetland types:

(1) Perennial freshwater marsh.

(2) Perennial brackish marsh.

(3) Seasonal freshwater marsh.

(4) Wet meadow.

(5) Vernal pool.

(6) Riparian woodland.

(7) Riparian scrub.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1792

In the interest of assuring that the minimum price for wetland credit is sufficient to ensure the financial integrity of the bank, the department may establish a minimum price for each bank established pursuant to this chapter. The operator may set a higher price to the extent that price is consistent with the terms of the memorandum of understanding executed pursuant to Section 1785. After the department determines the number of wetland acres in the bank site that qualify for credit against wetland loss in a qualifying urban area, the operator shall provide to the department, and the department shall verify, an accounting of the average cost for each wetland acre created, by wetland type for the purpose of determining credits, using the following factors:

(a) Land costs, including the reasonable interest cost of holding the land.

(b) Wetland creation costs.

(c) Wetland administration, maintenance, and protection costs.

(d) Annual taxes, including all tax increases allowed under applicable state law, and in-lieu payments pursuant to Section 1787, if applicable.

(e) Costs incurred by the department in establishing the bank site, and the direct cost of necessary ongoing monitoring and oversight.

(f) Any other information relevant to a determination of the cost of preserving the wetlands in perpetuity.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1792.5

The department shall be reimbursed for those expenses of the department identified in Section 1792 according to a schedule contained in an agreement with the person establishing a wetland mitigation bank. The agreement shall be approved by all parties prior to the commencement of planning activities.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)






ARTICLE 5 - Discharge into Wetlands

1793

A permittee shall provide compensation pursuant to Section 404 of the federal Clean Water Act (33 U.S.C. Sec. 1344 et seq.). The department shall classify the wetlands that the permittee will remove according to wetland type, consistent with Article 4 (commencing with Section 1790).

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1794

Compensation pursuant to Section 1793 is subject to the condition that the operator establish the trust or bond required by subparagraph (B) of paragraph (3) of subdivision (b) of Section 1786 and, in addition, is subject to the following conditions:

(a) The full payment shall be used to purchase credits in the mitigation bank site.

(b) The payment shall provide for purchase of bank site wetland acreage required by Section 1793 that has the same hydrologic, vegetative, and other characteristics as the system for which it will serve as mitigation.

(c) A permittee shall not participate in a wetlands mitigation bank if a net loss of wetland habitat values or acreage occurs.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1795

After payment to the operator pursuant to this article, the permittee has no further obligations with respect to the operation of the bank site to which payment was made, unless the permittee has an equity involvement in the bank.

(Added by Stats. 1993, Ch. 1254, Sec. 1. Effective January 1, 1994.)



1796

No bank site shall be qualified under Section 1785 on or after January 1, 2015.

(Amended by Stats. 2009, Ch. 294, Sec. 8. Effective January 1, 2010.)









CHAPTER 7.9 - Conservation Bank and Mitigation Bank Applications and Fees

1797

The Legislature finds and declares as follows:

(a) Mitigation banks and conservation banks provide for the conservation of important habitats and habitat linkages, take advantage of economies of scale that are often not available to individualized mitigation projects, and simplify the state regulatory compliance process while achieving conservation goals.

(b) The department authorizes the establishment of private and public conservation and mitigation banks that can provide viable consolidated mitigation for adverse impacts caused by projects. Banks sell habitat or species credits to project proponents having mitigation responsibilities that require compensation for impacts to wetlands, threatened or endangered species, and other sensitive resources. The state policy on conservation banks was established in 1995 by the Natural Resources Agency and the California Environmental Protection Agency.

(c) In 2011, the department and other state and federal agencies, including the United States Fish and Wildlife Service, the National Marine Fisheries Service, the United States Army Corps of Engineers, and the United States Environmental Protection Agency, renewed a memorandum of understanding for the purpose of jointly establishing a framework for developing and using combined or coordinated approaches to mitigation and conservation banking in the state. The memorandum of understanding includes provisions for the development and continuous improvement of standardized banking program documents and guidance. Existing standardized documents identified in the memorandum of understanding include bank enabling instruments, conservation easements, long-term management plans, and bank proposal review checklists, among others.

(d) The department has properly excluded from being eligible as mitigation and conservation banks those lands that are not suitable to become banks, for reasons that include that the lands do not support significant biological resources or are not biologically viable, are subject to potentially inconsistent uses, encumbrances, or requirements, or would not meet requirements of permits or authorizations that require mitigation.

(e) Greater transparency is desired to ensure that mitigation requirements of regulatory programs, permits, and authorizations are fully met when employing conservation and mitigation banks, and that the monitoring of banks to ensure long-term conservation of species and habitats is scientifically valid.

(f) The private and public mitigation and conservation banks and the private and public entities to which bank credits are sold should fully fund the administrative and regulatory costs of the department in providing banking program services, administration and oversight.

(g) The department has found that the establishment and use of conservation and mitigation banks may result in added ecological benefits and reduced administrative costs over the more traditional forms of smaller, single-purpose mitigation projects.

(h) It is the intent of the Legislature that banking and all other forms of mitigation for wildlife species comply with regulatory requirements, are based on the best available scientific information, can be implemented successfully, and have adequate funding to achieve mitigation measures and be monitored for compliance and effectiveness. The Legislature recognizes that mitigation and conservation banking is important to the state because banks provide regulatory efficiencies, environmental benefits, and economic advantages. Properly developed and monitored banks have demonstrated their value and efficacy and are important tools in mitigating impacts to resources and in conserving a wide range of habitat lands.

(Added by Stats. 2012, Ch. 565, Sec. 14. Effective January 1, 2013.)



1797.5

For the purposes of this chapter, the following terms shall have the following meanings:

(a) “Bank” means a conservation bank, mitigation bank, or conservation and mitigation bank.

(b) “Bank enabling instrument” means a written agreement with the department regarding the establishment, use, operation, and maintenance of the bank.

(c) “Bank sponsor” means the person or entity responsible for establishing and operating a bank.

(d) “Conservation bank” means a publicly or privately owned and operated site that is to be conserved and managed in accordance with a written agreement with the department that includes provisions for the issuance of credits, on which important habitat, including habitat for threatened, endangered, or other special status species, exists, has been, or will be created to do any of the following:

(1) Compensate for take or other adverse impacts of activities authorized pursuant to Chapter 1.5 (commencing with Section 2050) of Division 3.

(2) Reduce adverse impacts to fish or wildlife resources from activities, authorized pursuant to Chapter 6 (commencing with Section 1600) of Division 2, to less than substantial.

(3) Mitigate significant effects on the environment pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and Guidelines for Implementation of the California Environmental Quality Act (Chapter 3 (commencing with Section 15000) of Division 6 of Title 14 of the California Code of Regulations).

(4) Establish mitigation in advance of any impacts or effects.

(e) “Conservation easement” means a perpetual conservation easement, as defined by Section 815.1 of the Civil Code, covering the real property that comprises the bank site.

(f) “Mitigation bank” means either of the following:

(1) A bank site or mitigation bank site as defined by Section 1777.2.

(2) Any publicly or privately owned and operated site, other than those defined by Section 1777.2, on which wetlands exist, have been, or will be created, and that is to be conserved and managed in accordance with a written agreement with the department for any of the purposes described in paragraphs (1) to (4), inclusive, of subdivision (d).

(g) “Person” has the meaning set forth in subdivision (b) of Section 711.2.

(h) “Prospectus” means a written summary of the proposed bank containing a sufficient level of detail to support informed department review and comment.

(Added by Stats. 2012, Ch. 565, Sec. 14. Effective January 1, 2013.)



1798

(a) (1) Any person interested in establishing any bank with the department may elect to submit an optional draft prospectus for review by the department. Any draft prospectus shall be accompanied by a draft prospectus review fee of one thousand five hundred dollars ($1,500) to fund the reasonable cost of the department’s review services. The draft prospectus review, while optional, is intended to identify potential issues early so that the potential bank sponsor may attempt to address those issues prior to initiating the formal review process. The draft prospectus is a brief proposal submitted when scoping the concept of a bank, contemplating pursuing a bank idea, or for those new to the banking process.

(2) No later than 30 calendar days after the department receives a draft prospectus and review fee, the department shall make an initial evaluation of the proposed concept and notify the person who submitted the draft prospectus of potential issues identified by the department.

(b) (1) Any person seeking to establish a bank with the department shall submit a bank prospectus to the department together with a prospectus review fee of ten thousand dollars ($10,000) to fund the reasonable cost of the department’s review services. If a draft prospectus and the review fee have been submitted pursuant to subdivision (a), then the review fee for the bank prospectus shall be eight thousand five hundred dollars ($8,500) so as not to exceed a total fee of ten thousand dollars ($10,000).

(2) The bank prospectus shall contain at least all of the following information:

(A) The proposed bank name.

(B) Contact information, including, but not limited to, the bank sponsor, property owner, and any consultants.

(C) A general location map, address, and the size of the proposed bank in acres.

(D) A 7.5-minute United States Geological Survey map showing proposed boundaries of the bank.

(E) Color aerial photographs that reflect current conditions on the site of the proposed bank and surrounding properties.

(F) Description of how the bank will be established and operated, including, but not limited to, proposed ownership arrangements, long-term management strategy, and any phases.

(G) Qualifications of bank sponsor.

(H) Preliminary natural resources surveys that document biotic and abiotic baseline conditions, including past, current, and adjacent land uses, vegetation types, species information, topography, hydrology, and soil types.

(I) Map of proposed bank service areas.

(J) Map depicting other conserved lands in the vicinity of the proposed bank.

(K) Description of bank objectives that includes how the proposed bank would contribute to connectivity and ecosystem function.

(L) A current preliminary report covering the site of the proposed bank that identifies the owner of the fee simple title and shows all liens, easements, and other encumbrances and depicts all relevant property lines, easements, dedications, and other features.

(M) A declaration of whether or not the proposed bank site has been or is being used as mitigation, is designated or dedicated for park or open space use, or designated for purposes that may be inconsistent with habitat preservation.

(N) Details of any public funding received for acquisition or restoration of, or other purposes related to, the proposed bank site.

(c) No later than 30 calendar days after the department receives a bank prospectus and the prospectus review fee, the department shall determine whether or not the prospectus is complete and provide written notice of its determination to the person who submitted the prospectus. If a prospectus is not complete, it may be made complete and resubmitted.

(d) If the department determines that the prospectus is complete, then within 90 calendar days of that determination, the department shall determine whether or not the prospectus is acceptable and notify the person who submitted the prospectus of the determination. The department may request clarifying information during the prospectus review process.

(e) (1) If the department determines that a bank prospectus is acceptable then a bank agreement package may be submitted in accordance with Section 1798.5.

(2) If the department determines that a bank prospectus is not acceptable the department shall state the reasons for the determination. The prospectus may be resubmitted in accordance with subdivision (a) if further consideration is desired. Any resubmittal must be accompanied by payment of a new prospectus review fee.

(f) The department may adopt and amend guidelines and criteria for the purposes of this section pursuant to subdivision (b) of Section 1799.1.

(Added by Stats. 2012, Ch. 565, Sec. 14. Effective January 1, 2013.)



1798.5

(a) (1) If the department determines that a bank prospectus is acceptable pursuant to Section 1798, the person seeking to establish the bank may submit a bank agreement package to the department. Pursuant to subdivision (b) of Section 1799.1, the department may adopt and amend guidelines and criteria for the bank agreement package, including, but not limited to, recommended standard forms for bank enabling instruments or long-term management plan and conservation easements.

(2) The bank agreement package shall be consistent with the prospectus and contain at least all of the following information:

(A) The draft bank enabling instrument and all exhibits.

(B) Drafts of the interim management plan, long-term management plan, bank closure plan, and, if applicable, a development or construction plan for the bank.

(C) A draft conservation easement, or if potential state ownership is contemplated by the department, a draft grant deed.

(D) A map and written description of the proposed bank service area.

(E) A proposed credit ledger and credit release schedule for the bank.

(F) A property analysis record or other comparable economic analysis of the funding necessary to support bank maintenance activities, such as monitoring and reporting, in perpetuity.

(G) Estimates of financial assurances and proposed forms of security. Proposed forms of security may be either cash or a letter of credit.

(H) A phase I environmental site assessment of the site of the proposed bank dated not more than six months prior to the date the bank agreement package is submitted to the department. This assessment shall be performed in accordance with the American Society of Testing and Materials Standard E1527-05 “Standard Practice for Environmental Site Assessments: Phase I Environmental Site Assessment Process” or any successive ASTM standard active at the time of the assessment.

(b) The department shall collect a fee of twenty-five thousand dollars ($25,000) per bank agreement package to fund the cost of the department’s review services. The fee shall be collected at the time the bank agreement package is submitted to the department.

(c) Within 30 calendar days following the department’s receipt of a bank agreement package and fee pursuant to subdivision (a), the department shall determine whether or not the package is complete and give written notice of the determination to the person who submitted the package.

(1) If the department determines that the bank agreement package is not complete, it may be made complete and resubmitted.

(2) If the department determines that the bank agreement package is complete, within 90 calendar days of that determination, the department shall determine whether or not it is acceptable and notify the person who submitted the package of the determination. If the department determines that the bank agreement package is not acceptable, the department shall state the reasons.

(d) The department may request clarifying information during the bank agreement review process.

(e) If the department needs supplemental information during its review of the bank agreement package in order to fully evaluate the proposed bank, the regional manager or departmental equivalent, or a higher level department employee, shall provide the person seeking to establish the bank a written request for the needed information. Upon the department’s receipt of the requested information, a new 90-day period shall begin during which the department shall determine acceptability pursuant to paragraph (2) of subdivision (c). If the department does not receive the requested information within 60 calendar days of the department’s request, the bank agreement package will be deemed unacceptable.

(f) If the person seeking to establish the bank proposes changes to the bank agreement package that have not been solicited by the department during its 90-day review period, including, but not limited to, parties, number or type of credits, bank size, number or type of species, credit release schedule, service area, design change, or other changes as identified by the department as necessitating additional review time, the department, acting through the regional manager or department equivalent, or a higher level department employee, shall assess a one-time fee of ten thousand dollars ($10,000) to cover the reasonable cost of the department’s services in reviewing the changes. A new 90-day review period shall begin upon the department’s receipt of the proposed changes and the associated review fee, during which it will determine acceptability pursuant to paragraph (2) of subdivision (c).

(g) If the department determines that 90 days is insufficient time to complete its review of the bank agreement package for reasons including, but not limited to, the size, location, or complexity of the bank, that the package includes a development or construction plan, complexity of the bank agreement package, or substantial variations from recommended standard forms, the department may extend the 90-day period for reviewing the bank agreement package by an additional 60 calendar days.

(h) If the department determines that a bank agreement package is not acceptable, the package may be resubmitted in accordance with subdivision (a) if further consideration is desired. Any resubmittal shall be accompanied by payment of a new bank agreement package review fee.

(Added by Stats. 2012, Ch. 565, Sec. 14. Effective January 1, 2013.)



1798.6

(a) Any person seeking to amend any bank shall submit to the department a complete bank amendment package containing each of the original bank agreement package documents, including any prior amendments, as well as any documents proposed to be amended or that would be affected by the proposed amendment. The department may adopt and amend guidelines and criteria for the bank amendment package pursuant to subdivision (b) of Section 1799.1.

(b) (1) Within 30 calendar days following its receipt of a draft bank amendment package and any fee required by subdivision (c), the department shall determine whether or not the package is complete and give written notice of that determination to the person who submitted the package.

(2) If the department determines that the bank amendment package is complete, then within 90 calendar days of that determination, the department shall determine whether or not the package is acceptable and notify the person who submitted the package of that determination. If the bank amendment package is determined not to be acceptable, the determination shall state the reasons. The department may request clarifying information during the bank amendment review process. The department may extend the 90-day period for reviewing the bank amendment package by an additional 60 days if the department determines that 90 days is insufficient time to complete its review of a bank amendment package for reasons that may include, but are not limited to, the size, location, or complexity of the bank or bank amendment documents, that the package includes a development plan, or that there are substantial variations from recommended standard forms.

(c) (1) The department shall collect a fee of either seven thousand five hundred dollars ($7,500) or twenty-five thousand dollars ($25,000) per bank amendment package to fund the reasonable cost of the department’s review services. The fee of seven thousand five hundred dollars ($7,500) is intended to cover the reasonable cost of the department’s services in reviewing simple amendments, such as a change in bank name, ownership change, address change, or proposed decrease in the number of credits proposed. The fee of twenty-five thousand dollars ($25,000) is intended to cover the reasonable cost of the department’s services in reviewing all other amendments, including, but not limited to, requests for increase change in service area, or increase in the number of credits. A regional manager or department equivalent, or a higher level department representative employee, shall determine which of the two fees is appropriate and shall provide notification of that determination to the person who submitted the request for bank amendment package pursuant to paragraph (3).

(2) An initial fee of seven thousand five hundred dollars ($7,500) shall be submitted to the department with the bank amendment package.

(3) Within 30 calendar days following the department’s receipt of a bank amendment package and the initial fee, pursuant to paragraph (2), the department shall determine whether or not the package is complete and give written notice of the determination to the person who submitted it and, if applicable, notice pursuant to paragraph (1) that the person shall remit an additional fee of seventeen thousand five hundred dollars ($17,500). If noticed by the department, the additional fee of seventeen thousand five hundred dollars ($17,500) shall be submitted to the department within 30 days of the notice. If the additional fee is not received by this date, the review timelines in this section shall be suspended until the fee is received by the department.

(4) If the department determines that the bank amendment package is not complete, the package may be made complete and resubmitted. If the department determines that the bank amendment package is complete, then within 90 calendar days of that determination and the receipt of the additional fee pursuant to paragraph (3), if applicable, the department shall determine whether or not the bank amendment package is acceptable and notify the person who submitted the package of the determination.

(d) (1) If the department determines that the bank amendment package is not acceptable the determination shall state the reasons.

(2) The department may request clarifying information during the bank amendment review process.

(e) If the department needs supplemental information during its review of the bank amendment package in order to fully evaluate the proposed amendment, the regional manager or department equivalent, or a higher level department employee, shall provide the person seeking to amend the bank, in writing, a written request for the needed information. Upon the department’s receipt of the requested information, a new 90-day period shall begin during which the department will determine acceptability pursuant to paragraph (4) of subdivision (c). If the department does not receive the requested information within 60 calendar days of the department’s request, the bank amendment package shall be deemed unacceptable.

(f) If the person seeking to amend the bank proposes changes to the bank amendment package that have not been solicited by the department during its the department’s 90-day review period, including, but not limited to, parties, number or type of credits, bank size, number or type of species, credit release schedule, service area, design change, or other changes as identified by the department to require additional review time, the department, acting through the regional manager or department equivalent, or a higher level department employee, shall assess a one-time fee of ten thousand dollars ($10,000) to cover the reasonable cost of the department’s services in reviewing the changes. A new 90-day review period shall begin upon receipt of the proposed changes and the fee, during which the department shall determine acceptability pursuant to paragraph (4) of subdivision (c).

(g) If the department determines that 90 days is insufficient time to complete its review of the bank amendment package for reasons, including, but not limited to, the size, location, or complexity of the bank or bank amendment package, that the package includes a development or construction plan, or substantial variations from recommended standard forms, the department may extend the 90-day period for reviewing the bank amendment package by an additional 60 calendar days.

(h) If the department determines that a bank amendment package is not acceptable, then the package may be resubmitted in accordance with subdivision (a) if further consideration is desired. Any resubmittal shall be accompanied by payment of all applicable bank amendment package review fees.

(Added by Stats. 2012, Ch. 565, Sec. 14. Effective January 1, 2013.)



1798.7

A bank prospectus, agreement, or amendment package submitted to the department, but not approved as of January 1, 2013, shall be reviewed for completeness or acceptability in accordance with the timelines provided by this chapter and only after the department has collected all appropriate fees pursuant to this chapter.

(Added by Stats. 2012, Ch. 565, Sec. 14. Effective January 1, 2013.)



1799

(a) Until the department has approved a bank, in writing, and, if applicable, a conservation easement has been recorded on the site, no bank shall be operative, vested, or final, nor bank credits issued. No amendment to an approved bank shall be effective without the written approval of the department.

(b) Following approval of a final bank agreement package and establishment of a bank, the department shall conduct compliance review activities as provided in the approved bank enabling instrument.

(c) (1) The department shall establish and maintain a database that allows bank sponsors to accurately update and add information about mitigation and conservation banks. This data shall be available on the department’s Internet Web site or accessible by a link from the department’s Internet Web site. The available information shall include, but is not limited to, the total number of each type of bank credit, the types of credits sold or obligated, the number of credits sold or obligated, the number of credits applied, the balance of each type of credit remaining, the status of the species and habitat at the bank, links to the bank’s long-term management plans, and links to the complete annual monitoring reports required by departmental policy.

(2) Information contained in the database created pursuant to former Chapter 9 (commencing with Section 1850) on January 1, 2011, shall be incorporated into the database established pursuant to paragraph (1).

(d) By January 1, 2014, and annually thereafter, the department shall provide a report to the Legislature. The report shall include the following information based on data from the previous calendar year:

(1) Number of new bank applications, prospectuses, bank agreement packages, and amendments received.

(2) Number of bank applications approved, rejected because not complete, rejected because not acceptable, and withdrawn.

(3) Name of new or existing bank, geographic location, number of acres, number of credits approved for each habitat type or species, and number of credits sold.

(4) An accounting of fees collected pursuant to this chapter.

(5) A statement of whether or not the timelines for bank review in this chapter were met.

(6) Other information determined by the department to be relevant in assessing the effectiveness of the department’s mitigation and conservation banking program.

(e) (1) The department shall collect fees to pay for all or a portion of the department’s bank implementation and compliance costs.

(2) The department shall collect a total payment of sixty thousand ($60,000) per bank, apportioned by an amount that equals the ratio of the number of credits released to the total number of credits in the bank, and shall be identified in the bank enabling instrument. Payments shall be due following each credit release no later than the due date for the submission of the bank’s annual report. The payments shall be submitted following each credit release and no later than the time of the submission of the bank’s annual report. The department may require the bank to cease selling credits and may stop credit releases until these fees are paid in full. The department shall assess a penalty of 10 percent of the amount of fees due if there is a failure to remit the amount payable when due.

(Added by Stats. 2012, Ch. 565, Sec. 14. Effective January 1, 2013.)



1799.1

(a) The department shall annually adjust the fees in this chapter pursuant to Section 713.

(b) Moneys received pursuant to this chapter shall be deposited in a separate dedicated account within the Fish and Game Preservation Fund and expended for the purposes of this chapter.

(c) The department shall adopt and amend guidelines and criteria to implement this chapter. The department shall develop these guidelines and criteria in coordination with interested parties, including, but not limited to, bank sponsors, conservation organizations, and federal and state bank approving agencies. The guidelines shall incorporate all relevant documents and program guidance, including, but not limited to, the 2011 Memorandum of Understanding approved by the United States Fish and Wildlife Service, the United States Army Corps of Engineers, and the United States Environmental Protection Agency, for the purpose of jointly establishing a framework for developing and using combined or coordinated approaches to mitigation and conservation banking in California. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to the development, adoption, or amendment, of guidelines or criteria pursuant to this section. The guidelines and criteria shall be posted on the department’s Internet Web site.

(d) The costs of a conservation and mitigation banking program, including, but not limited to, costs incurred by the department during its guideline adoption and review, approval, establishment, monitoring, and oversight of banks, shall be reimbursed from revenues of conservation and mitigation bank application fees imposed pursuant to Sections 1798.5, 1798.6, and 1799.

(Added by Stats. 2012, Ch. 565, Sec. 14. Effective January 1, 2013.)






CHAPTER 8 - Conservation of Wildlife Resources

ARTICLE 1 - Definitions

1800

As used in this chapter “wildlife” means birds, mammals, and reptiles not raised in captivity.

(Added by Stats. 1974, Ch. 1190.)






ARTICLE 2 - Policy

1801

It is hereby declared to be the policy of the state to encourage the preservation, conservation, and maintenance of wildlife resources under the jurisdiction and influence of the state. This policy shall include the following objectives:

(a) To maintain sufficient populations of all species of wildlife and the habitat necessary to achieve the objectives stated in subdivisions (b), (c), and (d).

(b) To provide for the beneficial use and enjoyment of wildlife by all citizens of the state.

(c) To perpetuate all species of wildlife for their intrinsic and ecological values, as well as for their direct benefits to all persons.

(d) To provide for aesthetic, educational, and nonappropriative uses of the various wildlife species.

(e) To maintain diversified recreational uses of wildlife, including the sport of hunting, as proper uses of certain designated species of wildlife, subject to regulations consistent with the maintenance of healthy, viable wildlife resources, the public safety, and a quality outdoor experience.

(f) To provide for economic contributions to the citizens of the state, through the recognition that wildlife is a renewable resource of the land by which economic return can accrue to the citizens of the state, individually and collectively, through regulated management. Such management shall be consistent with the maintenance of healthy and thriving wildlife resources and the public ownership status of the wildlife resources.

(g) To alleviate economic losses or public health or safety problems caused by wildlife to the people of the state either individually or collectively. Such resolution shall be in a manner designed to bring the problem within tolerable limits consistent with economic and public health considerations and the objectives stated in subdivisions (a), (b) and (c).

(h) It is not intended that this policy shall provide any power to regulate natural resources or commercial or other activities connected therewith, except as specifically provided by the Legislature.

(Amended by Stats. 1992, Ch. 279, Sec. 1. Effective January 1, 1993.)



1802

The department has jurisdiction over the conservation, protection, and management of fish, wildlife, native plants, and habitat necessary for biologically sustainable populations of those species. The department, as trustee for fish and wildlife resources, shall consult with lead and responsible agencies and shall provide, as available, the requisite biological expertise to review and comment upon environmental documents and impacts arising from project activities, as those terms are used in the California Environmental Protection Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Added by Stats. 1990, Ch. 1706, Sec. 10.)









CHAPTER 10 - Native Plant Protection

1900

The intent of the Legislature and the purpose of this chapter is to preserve, protect and enhance endangered or rare native plants of this state.

The Legislature finds that many species and subspecies of native plants are endangered because their habitats are threatened with destruction, drastic modification, or severe curtailment, or because of commercial exploitation or by other means, or because of disease or other factors.

(Added by Stats. 1977, Ch. 1181.)



1901

The department shall establish criteria for determining if a species, subspecies, or variety of native plant is endangered or rare. As used in this chapter, “native plant” means a plant growing in a wild uncultivated state which is normally found native to the plantlife of this state. A species, subspecies, or variety is endangered when its prospects of survival and reproduction are in immediate jeopardy from one or more causes. A species, subspecies, or variety is rare when, although not presently threatened with extinction, it is in such small numbers throughout its range that it may become endangered if its present environment worsens.

(Added by Stats. 1977, Ch. 1181.)



1904

The commission may, after public hearing, designate endangered and rare native plants. To the extent that the location of such plants is known, the department shall notify the owners of such land of the fact that a rare or endangered native plant is growing thereon and provide such information about the protection of such plants as may be appropriate.

(Added by Stats. 1977, Ch. 1181.)



1905

The department may undertake botanical research and field investigations and may collect and diffuse such statistics and information as shall pertain to the conservation, protection, and perpetuation of native plants.

(Added by Stats. 1977, Ch. 1181.)



1906

Nothing in this code or any other law shall prohibit the department from taking, for scientific or propagation purposes, any species of native plants. The department may import, propagate, and distribute native plants.

(Added by Stats. 1977, Ch. 1181.)



1907

(a) The commission may adopt regulations governing the taking, possession, propagation, transportation, exportation, importation, or sale of any endangered or rare native plants. Such regulations may include, but shall not be limited to, requirements for persons who perform any of the foregoing activities to maintain written records and to obtain permits which may be issued by the department.

(b) Persons engaged in the production, storage, sale, delivery, or transportation of nursery stock pursuant to the provisions of Part 3 (commencing with Section 6701) of Division 4 of the Food and Agricultural Code shall not be required to obtain a permit pursuant to this chapter unless such activities involve the collection of rare or endangered plants or parts or products thereof growing in a wild, uncultivated state.

(c) Persons who purchase nursery grown stock shall not be required to obtain a permit pursuant to this chapter.

(Added by Stats. 1977, Ch. 1181.)



1908

No person shall import into this state, or take, possess, or sell within this state, except as incident to the possession or sale of the real property on which the plant is growing, any native plant, or any part or product thereof, that the commission determines to be an endangered native plant or rare native plant, except as otherwise provided in this chapter.

(Added by Stats. 1977, Ch. 1181.)



1909

When any power or authority is given by any provision of this chapter to any person, it may be exercised by any deputy, inspector, or agent duly authorized by such person. Any person in whom the enforcement of any provision of this chapter is vested has the power of a peace officer as to such enforcement, which shall include state and federal agencies, and the State of Nevada, State of Oregon, or State of Arizona with which cooperative agreements have been made by the department to enforce any provisions of this chapter.

(Added by Stats. 1977, Ch. 1181.)



1910

A peace officer or an employee or agent of the department may, in the enforcement of this chapter, make arrests without warrant for a violation of this chapter he may witness, and may confiscate plants or parts thereof when unlawfully taken, transported, possessed, sold, or otherwise, in violation of this chapter. The provisions of this chapter are in addition to the provisions of Section 384a of the Penal Code.

(Added by Stats. 1977, Ch. 1181.)



1911

All state departments and agencies shall, in consultation with the department, utilize their authority in furtherance of the purposes of this chapter by carrying out programs for the conservation of endangered or rare native plants. Such programs include, but are not limited to, the identification, delineation and protection of habitat critical to the continued survival of endangered or rare native plants.

(Added by Stats. 1977, Ch. 1181.)



1912

The provisions of this chapter shall not be applicable to emergency work necessary to protect life or property; however, notification by the person or agency performing such emergency work shall be made to the department within 14 days of the commencement of such work.

(Added by Stats. 1977, Ch. 1181.)



1913

(a) The provisions of this chapter are not intended and shall not be construed as authorizing any public agency to mandate, prescribe, or otherwise regulate agricultural operations or management practices, including the clearing of land for agricultural practices or fire control measures.

(b) Notwithstanding the provisions of Section 1911, timber operations in accordance with a timber harvesting plan submitted pursuant to the provisions of the Z’berg-Nejedly Forest Practice Act of 1973 (commencing with Section 4511 of the Public Resources Code), or required mining assessment work pursuant to federal or state mining laws, or the removal of endangered or rare native plants from a canal, lateral ditch, building site, or road, or other right-of-way by the owner of the land or his agent, or the performance by a public agency or a publicly or privately owned public utility of its obligation to provide service to the public, shall not be restricted by this chapter because of the presence of rare or endangered plants, except as provided in subdivision (c) of this section.

(c) Notwithstanding the provisions of subdivisions (a) and (b) of this section, where the owner of land has been notified by the department pursuant to Section 1903.5 that a rare or endangered native plant is growing on such land, the owner shall notify the department at least 10 days in advance of changing the land use to allow for salvage of such plant. The failure by the department to salvage such plant within 10 days of notification shall entitle the owner of the land to proceed without regard to this chapter. Submission of a timber harvesting plan pursuant to the Z’berg-Nejedly Forest Practice Act of 1973 (commencing with Section 4511 of the Public Resources Code) shall constitute notice under this section. Converting from one type of agricultural use, as defined in Section 51201 of the Government Code, to another type of agricultural use shall not constitute a change in land use.

(Added by Stats. 1977, Ch. 1181.)






CHAPTER 11 - California Desert Native Plants

1925

The department shall enforce the provisions of the California Desert Native Plants Act Division 23 (commencing with Section 80001) of the Food and Agricultural Code except that permits, tags, seals, and wood receipts shall be issued pursuant to Chapter 4 (commencing with Section 80101) of Division 23 of the Food and Agricultural Code, by the county agricultural commissioner or the sheriff. Nothing in the California Desert Native Plants Act, or any other law, prohibits the department from taking, for scientific or propagation purposes, any species of native plants. The department may import, propagate, and distribute native plants, and the California Desert Native Plants Act does not apply to those activities.

(Amended by Stats. 1985, Ch. 106, Sec. 34.)



1926

In carrying out the provisions of this chapter, the department shall cooperate fully with the Department of Food and Agriculture.

(Repealed and added by Stats. 1979, Ch. 443.)






CHAPTER 12 - Significant Natural Areas

1930

The Legislature finds and declares that:

(a) Areas containing diverse ecological and geological characteristics are vital to the continual health and well being of the state’s natural resources and of its citizens.

(b) Many habitats and ecosystems that constitute the state’s natural diversity are in danger of being lost.

(c) Connectivity between wildlife habitats is important to the long-term viability of the state’s biodiversity.

(d) Increasingly fragmented habitats threaten the state’s wildlife species.

(e) There is insufficient incentive for private landowners to maintain and perpetuate significant local natural areas in their natural state.

(f) Efforts to preserve natural areas have been fragmented between federal, state, local, and private sectors.

(g) Analysis of the state’s habitat connectivity benefits from the consideration of all relevant data, including information from private and public landowners.

(h) The Department of Fish and Game’s existing mapping activities and products should be developed and sustained.

(Amended by Stats. 2008, Ch. 333, Sec. 1. Effective January 1, 2009.)



1930.5

(a) Contingent upon funding being provided by the Wildlife Conservation Board from moneys available pursuant to Section 75055 of the Public Resources Code, or from other appropriate bond funds, upon appropriation by the Legislature, the department shall investigate, study, and identify those areas in the state that are most essential as wildlife corridors and habitat linkages, as well as the impacts to those corridors from climate change, and shall prioritize vegetative data development in these areas.

(b) It is the intent of the Legislature that the Wildlife Conservation Board use various funds to work with the department to complete a statewide analysis of corridors and connectivity to support conservation planning and climate change adaptation activities.

(Added by Stats. 2008, Ch. 333, Sec. 2. Effective January 1, 2009.)



1931

The Legislature further finds and declares that it is the policy of this state to encourage the cooperation of federal, state, local, and private sectors, including private organizations and individuals, in efforts to maintain the state’s most significant natural areas.

(Added by Stats. 1981, Ch. 776, Sec. 1.)



1932

There is hereby established the Significant Natural Areas Program which shall be administered by the department. The department, in administering this program, shall do all of the following:

(a) Obtain access to the most recent information with respect to natural resources. In order to accomplish this, the department shall maintain, expand, and keep current a data management system, designated the California Natural Diversity Data Base, designed to document information on these resources. That data shall be made available to interested parties on request.

(b) Develop and maintain a spatial data system that identifies those areas in the state that are most essential for maintaining habitat connectivity, including wildlife corridors and habitat linkages. This data should include information essential for evaluating the needs of wildlife species, as defined in Section 711.2, that require habitat connectivity for their long-term conservation, including distribution and movement patterns.

(c) As appropriate, develop and maintain the database by incorporating mapping products and data developed by other state agencies.

(d) Make all of the data sets, and associated analytical products, available to the public and other government entities.

(e) Ensure cost sharing by all who use the data management system and develop an appropriate schedule of compensation to be paid by individuals using the data management system, not to exceed the actual costs for use of the data management system.

(f) Ensure recognition of the state’s most significant natural areas, including those affected by climate change. The department shall, after consultation with federal, state, and local agencies, education institutions, civic and public interest organizations, private organizations, landowners, and other private individuals, identify by means of periodic reports those natural areas deemed to be most significant.

(g) Seek the maintenance and perpetuation of the state’s most significant natural areas for present and future generations in the most feasible manner. The department shall consider alternative approaches for that maintenance, including alternatives to fee acquisition such as incentives, leasing, and dedication.

(h) Reduce unnecessary duplication of effort. The department shall provide coordinating services to federal, state, local, and private interests wishing to aid in the maintenance and perpetuation of significant natural areas.

(i) Actively pursue grants and cost-sharing opportunities with local, state, or federal agencies, or private entities that use the data sets and benefit from their creation and maintenance.

(Amended by Stats. 2008, Ch. 333, Sec. 3. Effective January 1, 2009.)



1932.5

(a) In carrying out its responsibilities pursuant to this chapter, the department shall solicit and utilize all relevant results of existing studies and information from local government, state, and federal agencies, academic institutions, nonprofit organizations, certified environmental documents, private and public landowners, and agricultural and rangeland information developed by the Department of Conservation and agriculture associations.

(b) The department shall seek input from representatives of other state agencies, local government, federal agencies, nongovernmental conservation organizations, landowners, agriculture, recreation, scientific entities, and industry in determining essential wildlife corridors and habitat linkages. Private and public landowners shall be given a reasonable opportunity to review and comment on the wildlife characteristics of their land if it is identified pursuant to this chapter. The department shall utilize all relevant information when developing data sets and associated analytical products pursuant to this chapter.

(c) This chapter does not require, mandate, or authorize, under state or federal law, any state or local planning, zoning, or other land use action or decision.

(d) This chapter does not alter any legal rights and privileges, under state or federal law, of ownership or use of privately or publicly owned property.

(e) The Legislature finds and declares that the data sets and associated analytical products required pursuant to this chapter are for inventory and planning purposes and may not be suitable to support regulatory actions without additional specificity or information.

(Added by Stats. 2008, Ch. 333, Sec. 4. Effective January 1, 2009.)



1933

No authority or responsibility provided for in this chapter shall, of itself, change or prevent the change of the use of any area identified pursuant to the Significant Natural Areas Program.

(Added by Stats. 1981, Ch. 776, Sec. 1.)



1940

(a) The Department of Fish and Game shall undertake the development of a vegetation mapping standard for the state.

(b) The development of a state vegetation mapping standard by the department shall be done in consultation with interested stakeholders, including, but not limited to, government agencies, nongovernmental conservation organizations, landowners, agriculture, recreation, scientific entities, and industry. Components of the standard shall include the following:

(1) A published classification system for all natural and seminatural vegetation communities present in California with sufficient detail to meet the analytical needs of government and nongovernment entities. The classification shall be consistent with national standards adopted by the Federal Geographic Data Committee.

(2) Methods for field data collection, image interpretation, and digital map production and attribution.

(3) Manuals, training materials, tools, and database structures for use by parties interested in performing vegetation mapping according to the standard.

(4) Documented methods for performing postproject accuracy assessments to quantify that validity of the work. Private and public landowners shall be given reasonable opportunity to review, and comment on the accuracy of, the data collected on their lands.

(5) Mechanisms for integrating new map products that meet the standard into a cohesive database with the intent of eventually completing statewide coverage.

(c) The department shall submit a report to the budget committee of each house of the Legislature no later than January 10, 2008, providing its mapping standard and advising how the department will ensure that its standard will be updated to reflect changing technology and serve as the state’s center of expertise on vegetation mapping.

(d) The department may adopt regulations to implement this section.

(Added by Stats. 2007, Ch. 178, Sec. 1. Effective August 24, 2007.)









DIVISION 3 - FISH AND GAME GENERALLY

CHAPTER 1 - Taking and Possessing in General

2000

It is unlawful to take any bird, mammal, fish, reptile, or amphibian except as provided in this code or regulations made pursuant thereto. Possession of a bird, mammal, fish, or reptile or parts thereof in or on the fields, forests, or waters of this state, or while returning therefrom with fishing or hunting equipment is prima facie evidence the possessor took the bird, mammal, fish or reptile or parts thereof.

(Amended by Stats. 1977, Ch. 1208.)



2000.5

(a) Notwithstanding Section 219, 2000, or any other provision of law, and notwithstanding any requirement for a permit or license or other entitlement to take a species, the accidental taking of a bird, mammal, reptile, or amphibian by collision with a motor vehicle while the vehicle is being operated on a road or highway is not a violation of this code or a regulation adopted pursuant to this code. For purposes of this section, “highway” means highway as defined by Section 360 of the Vehicle Code and “road” means road as defined by Section 527 of the Vehicle Code. Nothing in this section authorizes a person to possess any bird, mammal, reptile, or amphibian accidentally taken by collision with a motor vehicle as provided in this subdivision. However, accidental takes on the road or highway may be removed by the state or local agency having jurisdiction over the road or highway.

(b) This section does not apply to Chapter 1.5 (commencing with Section 2050).

(Amended by Stats. 2008, Ch. 257, Sec. 1. Effective January 1, 2009.)



2001

(a) It is unlawful to take mammals, birds, fish, reptiles, and amphibians outside of established seasons or to exceed any bag limit or possession limit established in this code or by regulations adopted by the commission. Violation of any established season, bag limit, or possession limit may be charged as a violation of this section or of the specific code section or regulation that establishes the season or limit.

(b) Unless otherwise provided, it is unlawful to possess fish, reptiles, or amphibians except during the open season where taken and for 10 days thereafter; and not more than the possession limit thereof may be possessed during the period after the close of the open season.

(c) Except as provided in Section 3080, it is unlawful to possess game birds or mammals except during the open season where taken.

(Amended by Stats. 2007, Ch. 285, Sec. 22. Effective January 1, 2008.)



2002

It is unlawful to possess any bird, mammal, fish, reptile, or amphibian, or parts thereof, taken in violation of any of the provisions of this code, or of any regulation made under it.

(Amended by Stats. 1972, Ch. 974.)



2003

(a) Except as specified in subdivisions (b), (c), and (d), it is unlawful to offer any prize or other inducement as a reward for the taking of any game birds, mammals, fish, reptiles, or amphibians in an individual contest, tournament, or derby.

(b) The department may issue a permit to any person authorizing that person to offer a prize or other inducement as a reward for the taking of any game fish, as defined by the commission by regulation, if it finds that there would be no detriment to the resource. The permit is subject to regulations adopted by the commission. The application for the permit shall be accompanied by a fee in the amount determined by the department as necessary to cover the reasonable administrative costs incurred by the department in issuing the permit. However, the department may waive the permit fee if the contest, tournament, or derby is for persons under the age of 16 years, or who are physically or mentally challenged, the primary purpose of the contest, tournament, or derby is to introduce young anglers to, or educate them about fishing. All permits for which the fee is waived pursuant to this subdivision shall comply with all other requirements set forth in this section.

(c) This section does not apply to any person conducting what are generally known as frog-jumping contests or fish contests conducted in waters of the Pacific Ocean.

(d) This section does not apply to any person conducting an individual contest, tournament, or derby for the taking of game birds and mammals, if the total value of all prizes or other inducements is less than five hundred dollars ($500) for the individual contest, tournament, or derby.

(Amended by Stats. 2004, Ch. 431, Sec. 8. Effective January 1, 2005.)



2003.5

(a) The Legislature finds and declares that the fish of this state are a vital, renewable resource which provides recreation, outdoor experiences, and food for many of this state’s citizens. Therefore, it is in the state’s best interests to promote volunteer private rehabilitation and improvement of fisheries, fish habitat, and resources.

(b) The Legislature declares it is the policy of this state to encourage cooperation by local, regional, state, and federal governmental agencies with jurisdiction over inland waters with private groups and associations in order to do fish habitat and restoration work. This policy shall be pursued through the implementation of a program known as the “Adopt a Lake Program.”

(Added by Stats. 1988, Ch. 850, Sec. 1.)



2003.6

The department may implement the “Adopt a Lake Program” to facilitate private groups’ and associations’ undertaking volunteer efforts to rehabilitate and improve fisheries, fish habitat, and resources. In implementing this program, the department shall prepare and periodically update a plan for the volunteer efforts to be undertaken. The plan shall be prepared cooperatively by the department, the private group or association, and the public agency with jurisdiction over the inland water to be affected by the plan. The plan shall be consistent with the management plan and management objectives of the department and the public agency with jurisdiction over the inland water.

(Added by Stats. 1988, Ch. 850, Sec. 2.)



2004

It is unlawful for any person, while taking any bird, mammal, fish, reptile, or amphibian, to cause damage, or assist in causing damage, to real or personal property, or to leave gates or bars open, or to break down, destroy, or damage fences, or to tear down or scatter piles of rails, posts, stone, or wood, or, through carelessness or negligence, to injure livestock of any kind.

(Amended by Stats. 1974, Ch. 605.)



2005

(a) Except as otherwise authorized by this section, it is unlawful to use an artificial light to assist in the taking of game birds, game mammals, or game fish, except that this section shall not apply to sport fishing in ocean waters or other waters where night fishing is permitted if the lights are not used on or as part of the fishing tackle, commercial fishing, nor to the taking of mammals, the taking of which is governed by Article 2 (commencing with Section 4180) of Chapter 3 of Part 3 of Division 4.

(b) It is unlawful for any person, or one or more persons, to throw or cast the rays of any spotlight, headlight, or other artificial light on any highway or in any field, woodland, or forest where game mammals, fur-bearing mammals, or nongame mammals are commonly found, or upon any game mammal, fur-bearing mammal, or nongame mammal, while having in his or her possession or under his or her control any firearm or weapon with which that mammal could be killed, even though the mammal is not killed, injured, shot at, or otherwise pursued.

(c) It is unlawful to use or possess at any time any infrared or similar light used in connection with an electronic viewing device or any night vision equipment, optical devices, including, but not limited to, binoculars or scopes, that use light-amplifying circuits that are electrical or battery powered, to assist in the taking of birds, mammals, amphibians, or fish.

(d) The provisions of this section do not apply to any of the following:

(1) The use of a hand-held flashlight no larger, nor emitting more light, than a two-cell, three-volt flashlight, provided that light is not affixed in any way to a weapon, or to the use of a lamp or lantern that does not cast a directional beam of light.

(2) Headlights of a motor vehicle operated in a usual manner where there is no attempt or intent to locate a game mammal, fur-bearing mammal, or nongame mammal.

(3) To the owner, or his or her employee, of land devoted to the agricultural industry while on that land, or land controlled by such an owner and in connection with the agricultural industry.

(4) To those other uses as the commission may authorize by regulation.

(e) A person shall not be arrested for violation of this section except by a peace officer.

(Amended by Stats. 2007, Ch. 285, Sec. 23. Effective January 1, 2008.)



2006

(a) It is unlawful to possess a loaded rifle or shotgun in any vehicle or conveyance or its attachments which is standing on or along or is being driven on or along any public highway or other way open to the public.

(b) A rifle or shotgun shall be deemed to be loaded for the purposes of this section when there is an unexpended cartridge or shell in the firing chamber but not when the only cartridges or shells are in the magazine.

(c) The provisions of this section shall not apply to peace officers or members of the Armed Forces of this state or the United States, while on duty or going to or returning from duty.

(Amended by Stats. 2010, Ch. 178, Sec. 28. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



2007

It is unlawful to set, cause to be set, or placed any trap gun.

A “trap gun” is a firearm loaded with other than blank cartridges and connected with a string or other contrivance contact with which will cause the firearm to be discharged.

(Enacted by Stats. 1957, Ch. 456.)



2009

(a) A person shall not willfully interfere with the participation of any individual in the lawful activity of shooting, hunting, fishing, falconry, hunting dog field trials, hunting dog training, or trapping at the location where that activity is taking place.

(b) A violation of this section is punishable pursuant to subdivision (b) of Section 12000.

(c) Any person convicted for a violation of this section that occurred within two years of a prior violation of this section which resulted in a conviction is guilty of a misdemeanor, punishable by imprisonment in the county jail for a period of not more than one year, by a fine of not less than one hundred dollars ($100) and not to exceed one thousand dollars ($1,000), or by both imprisonment and fine.

(d) This section does not apply to the actions of any peace officer or personnel of the department in the performance of their official duties. This section does not obstruct the rights and normal activities of landowners or tenants, including, but not limited to, farming, ranching, and limiting unlawful trespass.

(e) In order to be liable for a violation of this section, the person is required to have had the specific intent to interfere with the participation of an individual who was engaged in lawful shooting, hunting, fishing, falconry, hunting dog field trials, hunting dog training, or trapping.

(f) For purposes of this section, “interfere with” means any action which physically impedes, hinders, or obstructs the lawful pursuit of any of the above-mentioned activities, including, but not limited to, all of the following:

(1) Actions taken for the purpose of frightening away animals from the location where the lawful activity is taking place.

(2) Placing or maintaining signs, gates, locks, or barricades that prohibit or deny access to lands without authorization from the landowner or lessee or an authorized designee of the landowner or lessee.

(3) Placing food on lands not belonging to the person placing the food for purposes of eliminating the lawful ability to hunt due to the presence of bait, as defined in this code or regulations adopted pursuant to this code.

(Amended by Stats. 2009, Ch. 394, Sec. 5. Effective January 1, 2010.)



2010

It is unlawful to use or possess a shotgun larger than 10-gauge, or to use or possess a shotgun capable of holding more than six cartridges at one time to take any mammal or bird. However, the commission may, after public hearing, adopt regulations relative to the ammunition capacity of shotguns for taking mammals or birds that are further restrictive or that it determines may be needed to conform to federal law. Shotguns that have been modified with the insertion of a plug are deemed, for the purpose of this section, to have a cartridge capacity equal to the number of cartridges that can be loaded into the weapon as modified.

(Amended by Stats. 1995, Ch. 321, Sec. 2. Effective January 1, 1996.)



2011

(a) It is unlawful for any person to take, mutilate, or destroy any bird or mammal lawfully in the possession of another.

(b) For the purpose of this section, a bird or mammal shall be deemed in possession when it is actually reduced to physical possession or when it is wounded or otherwise maimed and the person who wounded or otherwise maimed it is in hot pursuit.

(Amended by Stats. 2007, Ch. 285, Sec. 25. Effective January 1, 2008.)



2011.5

(a) It is unlawful for a person to remove from a hunting dog any collar, including an electronic or radio transmitting device, without possessing written permission from the dog’s owner allowing the removal of the collar.

(b) As used in this section, “hunting dog” means a dog in the field actively engaged in the taking of mammals or birds, or a dog actively being trained for the taking of mammals or birds, that is located in an area where mammals or birds can be taken, at that time and place, in accordance with existing law.

(c) This section does not apply to a law enforcement officer or an animal control officer in the performance of his or her duty, or to a person who is assisting an injured dog.

(Added by Stats. 2009, Ch. 294, Sec. 9. Effective January 1, 2010.)



2012

All licenses, tags, and the birds, mammals, fish, reptiles, or amphibians taken or otherwise dealt with under this code, and any device or apparatus designed to be, and capable of being, used to take birds, mammals, fish, reptiles, or amphibians shall be exhibited upon demand to any person authorized by the department to enforce this code or any law relating to the protection and conservation of birds, mammals, fish, reptiles, or amphibians.

(Amended by Stats. 2007, Ch. 285, Sec. 26. Effective January 1, 2008.)



2013

Unless otherwise provided, the provisions of this code relating to the possession of birds, mammals, fish, reptiles, amphibia, or parts thereof apply to birds, mammals, fish, reptiles, amphibia, or parts thereof taken either in or outside of this state.

(Amended by Stats. 1977, Ch. 1208.)



2014

(a) It is the policy of this state to conserve its natural resources and to prevent the willful or negligent destruction of birds, mammals, fish, reptiles, or amphibia.

The state may recover damages in a civil action against any person or local agency which unlawfully or negligently takes or destroys any bird, mammal, fish, reptile, or amphibian protected by the laws of this state.

(b) The measure of damages is the amount which will compensate for all the detriment proximately caused by the destruction of the birds, mammals, fish, reptiles, or amphibia.

(c) An action to recover damages under this section shall be brought in the name of the people of the state, in a court of competent jurisdiction in the county in which the cause of action arose. The State Water Resources Control Board shall be notified of, and may join in, any action brought under this section when the activities alleged to have caused the destruction of any bird, mammal, fish, reptile, or amphibian may involve either the unlawful discharge of pollutants into the waters of the state or other violation of Division 7 (commencing with Section 13000) of the Water Code.

(d) This section does not apply to persons or local agencies engaged in agricultural pest control, to the destruction of fish in irrigation canals or works or irrigation drainages, or to the destruction of birds or mammals killed while damaging crops as provided by law.

(e) No damages may be recovered against a local agency pursuant to this section if civil penalties are assessed against the local agency for the same detriment pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(f) Any recovery or settlement of money damages, including, but not limited to, civil penalties, arising out of any civil action filed and maintained by the Attorney General in the enforcement of this section shall be deposited by the department in the subaccounts of the Fish and Wildlife Pollution Account in the Fish and Game Preservation Fund as specified in Section 13011.

(g) For purposes of this section, “local agency” includes any city, county, city and county, district, public authority, or other political subdivision.

(Amended by Stats. 1995, Ch. 720, Sec. 1. Effective January 1, 1996.)



2015

It is unlawful to possess any bird, mammal, fish or amphibian which may not be legally sold, in any restaurant or other eating establishment unless the possession is by the person who lawfully took or otherwise legally possessed the bird, mammal, fish, or amphibian or is by a person preparing the bird, mammal, fish or amphibian for consumption by the person who lawfully took or possessed it, or such person and others, and the person who took or possessed it is present on the premises.

This section does not apply to birds, mammals, fish or amphibia in a restaurant or other eating establishment which are tagged with a signed statement of the name and address of the person who took them, the date taken, and the total number and kind of birds, mammals, fish or amphibia.

(Added by Stats. 1959, Ch. 1270.)



2016

It is unlawful to enter any lands under cultivation or enclosed by a fence, belonging to, or occupied by, another, or to enter any uncultivated or unenclosed lands, including lands temporarily inundated by waters flowing outside the established banks of a river, stream, slough, or other waterway, where signs forbidding trespass or hunting, or both, are displayed at intervals not less than three to the mile along all exterior boundaries and at all roads and trails entering those lands, for the purpose of discharging any firearm or taking or destroying any mammal or bird, including any waterfowl, on those lands without having first obtained written permission from the owner, or his or her agent, or the person in lawful possession of, those lands. Signs may be of any size and wording that will fairly advise persons about to enter the land that the use of the land is so restricted.

(Amended by Stats. 2012, Ch. 590, Sec. 1. Effective January 1, 2013.)



2018

It is unlawful to post any sign indicating an area is a state or federal refuge unless it is established by state or federal law, or to post any sign prohibiting trespass or hunting on any land unless authorized by the owner or the person in lawful possession of such lands.

It is unlawful for any person to maliciously tear down, mutilate, or destroy any sign, signboard or other notice forbidding hunting or trespass on land.

(Added by Stats. 1967, Ch. 1187.)



2019

It is unlawful for any person, including state, federal, county, and city officials or their agents, to authorize, offer or pay a bounty for any bird or mammal. This section does not apply to any person with respect to the taking of any bird or mammal on the private property of such person.

(Added by Stats. 1974, Ch. 25.)



2020

It is unlawful to violate any provision of Division 1 (commencing with Section 1.04) of Title 14 of the California Code of Regulations. Violation of such a provision may be charged as a violation of this section or of the specific section of Title 14 provision, and shall be punishable as provided in Section 12000.

(Added by Stats. 2009, Ch. 294, Sec. 10. Effective January 1, 2010.)



2021

(a) As used in this section “shark fin” means the raw, dried, or otherwise processed detached fin, or the raw, dried, or otherwise processed detached tail, of an elasmobranch.

(b) Except as otherwise provided in subdivisions (c), (d), and (e), it shall be unlawful for any person to possess, sell, offer for sale, trade, or distribute a shark fin.

(c) Any person who holds a license or permit pursuant to Section 1002 may possess a shark fin or fins consistent with that license or permit.

(d) Any person who holds a license or permit issued by the department to take or land sharks for recreational or commercial purposes may possess a shark fin or fins consistent with that license or permit.

(e) Before January 1, 2013, any restaurant may possess, sell, offer for sale, trade, or distribute a shark fin possessed by that restaurant, as of January 1, 2012, that is prepared for consumption.

(Added by Stats. 2011, Ch. 524, Sec. 2. Effective January 1, 2012.)



2021.5

(a) Notwithstanding Section 2021, all of the following provisions apply:

(1) Any person who holds a license or permit issued by the department to take or land sharks for recreational or commercial purposes may possess, including for purposes of consumption or taxidermy, or may donate to a person licensed or permitted pursuant to Section 1002, a shark fin or fins consistent with that license or permit.

(2) Before July 1, 2013, any person may possess, sell, offer for sale, trade, or distribute a shark fin possessed by that person, as of January 1, 2012.

(3) Nothing in Section 2021 prohibits the sale or possession of a shark carcass, skin, or fin for taxidermy purposes pursuant to Section 3087.

(b) (1) The Ocean Protection Council shall submit an annual report to the Legislature that lists any shark species that have been independently certified to meet internationally accepted standards for sustainable seafood, as defined in Section 35550 of the Public Resources Code, and adopted by the Ocean Protection Council pursuant to Section 35617 of the Public Resources Code, including chain of custody standards.

(2) A report to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2011, Ch. 525, Sec. 1. Effective January 1, 2012.)






CHAPTER 1.5 - Endangered Species

ARTICLE 1 - General Provisions

2050

This chapter shall be known and may be cited as the California Endangered Species Act.

(Repealed and added by Stats. 1984, Ch. 1240, Sec. 2.)



2051

The Legislature hereby finds and declares all of the following:

(a) Certain species of fish, wildlife, and plants have been rendered extinct as a consequence of man’s activities, untempered by adequate concern and conservation.

(b) Other species of fish, wildlife, and plants are in danger of, or threatened with, extinction because their habitats are threatened with destruction, adverse modification, or severe curtailment, or because of overexploitation, disease, predation, or other factors.

(c) These species of fish, wildlife, and plants are of ecological, educational, historical, recreational, esthetic, economic, and scientific value to the people of this state, and the conservation, protection, and enhancement of these species and their habitat is of statewide concern.

(Repealed and added by Stats. 1984, Ch. 1240, Sec. 2.)



2052

The Legislature further finds and declares that it is the policy of the state to conserve, protect, restore, and enhance any endangered species or any threatened species and its habitat and that it is the intent of the Legislature, consistent with conserving the species, to acquire lands for habitat for these species.

(Repealed and added by Stats. 1984, Ch. 1240, Sec. 2.)



2052.1

The Legislature further finds and declares that if any provision of this chapter requires a person to provide mitigation measures or alternatives to address a particular impact on a candidate species, threatened species, or endangered species, the measures or alternatives required shall be roughly proportional in extent to any impact on those species that is caused by that person. Where various measures or alternatives are available to meet this obligation, the measures or alternatives required shall maintain the person’s objectives to the greatest extent possible consistent with this section. All required measures or alternatives shall be capable of successful implementation. This section governs the full extent of mitigation measures or alternatives that may be imposed on a person pursuant to this chapter. This section shall not affect the state’s obligations set forth in Section 2052.

(Amended by Stats. 1998, Ch. 485, Sec. 74. Effective January 1, 1999.)



2053

The Legislature further finds and declares that it is the policy of the state that state agencies should not approve projects as proposed which would jeopardize the continued existence of any endangered species or threatened species or result in the destruction or adverse modification of habitat essential to the continued existence of those species, if there are reasonable and prudent alternatives available consistent with conserving the species or its habitat which would prevent jeopardy.

Furthermore, it is the policy of this state and the intent of the Legislature that reasonable and prudent alternatives shall be developed by the department, together with the project proponent and the state lead agency, consistent with conserving the species, while at the same time maintaining the project purpose to the greatest extent possible.

(Repealed and added by Stats. 1984, Ch. 1240, Sec. 2.)



2054

The Legislature further finds and declares that, in the event specific economic, social, or other conditions make infeasible such alternatives, individual projects may be approved if appropriate mitigation and enhancement measures are provided.

(Repealed and added by Stats. 1984, Ch. 1240, Sec. 2.)



2055

The Legislature further finds and declares that it is the policy of this state that all state agencies, boards, and commissions shall seek to conserve endangered species and threatened species and shall utilize their authority in furtherance of the purposes of this chapter.

(Repealed and added by Stats. 1984, Ch. 1240, Sec. 2.)



2056

The Legislature further finds and declares that the cooperation of the owners of land which is identified as habitat for endangered species and threatened species is essential for the conservation of those species and that it is the policy of this state to foster and encourage that cooperation in furtherance of the purposes of this chapter. Therefore, a landowner of property on which an endangered, threatened, or candidate species lives shall not be liable for civil damages for injury to employees of, or persons under contract with, the department if the injury occurs while those persons are conducting survey, management, or recovery efforts with respect to those species.

(Amended by Stats. 1987, Ch. 286, Sec. 1.)



2060

The definitions in this article govern the construction of this chapter.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2061

“Conserve,” “conserving,” and “conservation” mean to use, and the use of, all methods and procedures which are necessary to bring any endangered species or threatened species to the point at which the measures provided pursuant to this chapter are no longer necessary. These methods and procedures include, but are not limited to, all activities associated with scientific resources management, such as research, census, law enforcement, habitat acquisition, restoration and maintenance, propagation, live trapping, and transplantation, and, in the extraordinary case where population pressures within a given ecosystem cannot be otherwise relieved, may include regulated taking.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2062

“Endangered species” means a native species or subspecies of a bird, mammal, fish, amphibian, reptile, or plant which is in serious danger of becoming extinct throughout all, or a significant portion, of its range due to one or more causes, including loss of habitat, change in habitat, overexploitation, predation, competition, or disease. Any species determined by the commission as “endangered” on or before January 1, 1985, is an “endangered species.”

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2063

“Feasible” means feasible as defined in Section 21061.1 of the Public Resources Code.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2064

“Project” means project as defined in Section 21065 of the Public Resources Code.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2065

“State lead agency” means the state agency, board, or commission which is a lead agency under the California Environmental Quality Act (Division 13 (commencing with Sec. 21000) of the Public Resources Code).

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2067

“Threatened species” means a native species or subspecies of a bird, mammal, fish, amphibian, reptile, or plant that, although not presently threatened with extinction, is likely to become an endangered species in the foreseeable future in the absence of the special protection and management efforts required by this chapter. Any animal determined by the commission as “rare” on or before January 1, 1985, is a “threatened species.”

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2068

“Candidate species” means a native species or subspecies of a bird, mammal, fish, amphibian, reptile, or plant that the commission has formally noticed as being under review by the department for addition to either the list of endangered species or the list of threatened species, or a species for which the commission has published a notice of proposed regulation to add the species to either list.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2069

(a) For purposes of this section, the following terms have the following meanings:

(1) “Desert Renewable Energy Conservation Plan” means the completed conservation plan in the Mojave and Colorado Desert regions adopted pursuant to the Natural Community Conservation Planning Act (Chapter 10 (commencing with Section 2800)), and covers the geographical area described in the Draft Planning Agreement, as amended by, and among, the Department of Fish and Game, California Energy Commission, United States Bureau of Land Management, and United States Fish and Wildlife Service for the Desert Renewable Energy Conservation Plan.

(2) “Energy Commission” means the State Energy Resources Conservation and Development Commission.

(b) The department, in consultation with the Energy Commission and, to the extent practicable, the United States Fish and Wildlife Service and the United States Bureau of Land Management, may design and implement actions, including the purchase of land and conservation easements, to protect, restore, or enhance the habitat of plants and wildlife that can be used to fully mitigate the impacts of the take of endangered species, threatened species, or candidate species, for purposes of paragraph (2) of subdivision (b) of Section 2081 and Chapter 6 (commencing with Section 25500) of Division 15 of the Public Resources Code, resulting from solar thermal, photovoltaic, wind, and geothermal powerplants in the Desert Renewable Energy Conservation Plan planning area that meet either of the following requirements:

(1) Either the Energy Commission determines that the application for certification is complete by December 31, 2011, or the lead agency for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) has determined the project permit application is complete or has issued a notice of preparation of an environmental impact report by December 31, 2011.

(2) The developer or owner of the proposed powerplant or generation facility has applied for, and would qualify for, funding under the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5). For purposes of this paragraph, “funding” means a loan guarantee made pursuant to Section 406 of the act (42 U.S.C. Sec. 16516) or a grant for specified energy property in lieu of a tax credit provided pursuant to Section 1603 of Division B of the act, which division is titled the American Recovery and Reinvestment Tax Act of 2009.

(c) A mitigation action may only be used for the mitigation purposes described in subdivision (b) if it meets one of the following conditions:

(1) The department has implemented the mitigation action and determined that the action has resulted in the protection, restoration, or enhancement of the habitat of one or more species that are proposed to be covered by the Desert Renewable Energy Conservation Plan, and that are located in the planning area, and, based upon that determination, can be used, for purposes of paragraph (2) of subdivision (b) of Section 2081, to fully mitigate for the impacts of the take of those species from one or more projects that meet the requirement of subdivision (b).

(2) The mitigation action is included in an interim mitigation strategy for projects that meet the requirement of subdivision (b). An interim mitigation strategy pursuant to this paragraph shall be developed by the department, in consultation with the Energy Commission and, to the extent practicable, the United States Fish and Wildlife Service and the United States Bureau of Land Management, and shall include all of the following:

(A) A description of specific mitigation areas and specific actions on public or private land within the Desert Renewable Energy Conservation Plan planning area that are to be implemented, including a focus on habitat preservation, while also including enhancement or restoration actions that will do all of the following:

(i) Contribute to the conservation of each candidate species, threatened species, or endangered species for which a permit is issued.

(ii) Adopt a regional planning perspective that provides a foundation for, or that will complement, any conservation strategy to be developed for the Desert Renewable Energy Conservation Plan.

(iii) Implement mitigation actions within a reasonable period of time relative to the impact to the affected candidate species, threatened species, or endangered species, including, where feasible, advance mitigation. For purposes of this clause, “advance mitigation” means mitigation implemented before, and in anticipation of, future impacts to natural resources.

(iv) Include a description of the species that would be benefited by each mitigation action and how it would be benefited.

(B) A cost estimate for each action, whether on public or private land, using total cost accounting, including, as applicable, land acquisition costs, conservation easement costs, monitoring costs, transaction costs, restoration costs, the amount of a perpetual endowment account for land management or easement stewardship costs by the department or other management entity, and administrative costs.

(d) The interim mitigation strategy shall be based on best available science and shall be reviewed by the Desert Renewable Energy Conservation Plan independent science advisers. The department shall seek and consider comments from the Desert Renewable Energy Conservation Plan independent science advisers in the design and location of each mitigation action implemented pursuant to this section. If the department elects to not incorporate comments of the independent science advisers into mitigation actions, the department shall explain the reasons for that decision in writing.

(e) The interim mitigation strategy shall be completed by the department no later than 60 days following the operative date of the act adding this section.

(f) (1) This section does not modify the requirements of Section 2081, including the requirement to avoid and minimize impacts, where feasible, or the requirements of Division 13 (commencing with Section 21000) of, or Chapter 6 (commencing with Section 25500) of Division 15 of, the Public Resources Code, or affect the existing authority of the department to authorize mitigation actions to comply with this chapter.

(2) With respect to the Energy Commission, in the case of an applicant seeking certification for a solar thermal or geothermal powerplant pursuant to Chapter 6 (commencing with Section 25500) of Division 15 of the Public Resources Code, or a lead agency, as defined in Section 21067 of the Public Resources Code, in the case of an applicant seeking approval of a renewable energy powerplant not subject to the Energy Commission’s jurisdiction, the sole effect of a mitigation action described in subdivision (c), and paid for through the deposit of fees as described in Section 2099, is to relieve an applicant of the obligation to directly take actions that are taken instead by the department or its contractor or designee pursuant to subdivision (b) to meet the applicant’s obligations with respect to mitigating the powerplant’s impacts to species and habitat. The mitigation action and deposit of fees shall not relieve the applicant of any other obligation, or the Energy Commission or the lead agency of any of its existing requirements of Division 13 (commencing with Section 21000) of, or the requirements of Chapter 6 (commencing with Section 25500) of Division 15 of, the Public Resources Code to analyze, avoid, minimize, or mitigate impacts to species and habitat, or make the findings required by those statutes.

(g) The mitigation actions implemented pursuant to this section shall be incorporated into the Desert Renewable Energy Conservation Plan upon the finalization of the plan, to the extent the mitigation actions are consistent with the plan’s conservation strategy.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 10, Sec. 1. Effective December 10, 2011.)






ARTICLE 2 - Listing of Endangered Species

2070

The commission shall establish a list of endangered species and a list of threatened species. The commission shall add or remove species from either list if it finds, upon the receipt of sufficient scientific information pursuant to this article, that the action is warranted.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2071

The commission shall adopt guidelines by which an interested person may petition the commission to add a species to, or to remove a species from either the list of endangered or the list of threatened species.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2071.5

The department shall recommend, and the commission shall adopt, criteria for determining if a species is endangered or threatened.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2072

The petition shall be written, shall be clearly identified as a petition, and shall clearly indicate the administrative measure recommended.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2072.3

To be accepted, a petition shall, at a minimum, include sufficient scientific information that a petitioned action may be warranted. Petitions shall include information regarding the population trend, range, distribution, abundance, and life history of a species, the factors affecting the ability of the population to survive and reproduce, the degree and immediacy of the threat, the impact of existing management efforts, suggestions for future management, and the availability and sources of information. The petition shall also include information regarding the kind of habitat necessary for species survival, a detailed distribution map, and any other factors that the petitioner deems relevant.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2072.7

The department may, in the absence of a petition from an interested party, recommend to the commission that it add a species to, or remove a species from, either the list of endangered species or the list of threatened species. If it makes a recommendation under this section, the department shall include the information specified in Section 2072.3. A department recommendation under this section shall be considered by the commission as a petition with a departmental recommendation to accept and consider as described in subdivision (b) of Section 2073.5, and is subject to Sections 2074 to 2079, inclusive.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2073

Within 10 days of the receipt of a petition from an interested person under Section 2072.3, the commission shall refer the petition to the department.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2073.3

(a) The commission shall publish a notice in the California Regulatory Notice Register of the receipt of a petition prepared pursuant to Section 2072.3 by the department, or by an interested party and referred to the department, pursuant to Section 2073, or the commencement of an evaluation, to add a species to, remove a species from, or change the status of a species on, the list of endangered species or the list of threatened species pursuant to Section 2072.7. At a minimum, the notice shall include all of the following:

(1) The scientific and common name of the species.

(2) Habitat type, if that information is available in the petition.

(3) The location where interested persons can submit information to the department relating to the petitioned species.

(b) The commission shall notify interested persons pursuant to Section 2078, by mail, of the notices prepared pursuant to subdivision (a), and shall mail a copy of the notice to those persons.

(Amended by Stats. 1997, Ch. 515, Sec. 1. Effective January 1, 1998.)



2073.4

(a) A person may submit information to the department relating to the petitioned species during the evaluation of the petition pursuant to Section 2073.5. The information shall relate to the matters identified in Section 2072.3.

(b) Within 10 days after receiving information pursuant to subdivision (a), the department shall notify the petitioner regarding its content.

(Added by Stats. 1997, Ch. 515, Sec. 2. Effective January 1, 1998.)



2073.5

(a) Within 90 days of receipt of the petition, the department shall evaluate the petition on its face and in relation to other relevant information the department possesses or receives, and submit to the commission its written evaluation report with one of the following recommendations to the commission:

(1) Based upon the information contained in the petition, there is not sufficient information to indicate that the petitioned action may be warranted, and the petition should be rejected.

(2) Based upon the information contained in the petition, there is sufficient information to indicate that the petitioned action may be warranted, and the petition should be accepted and considered.

(b) Upon the request of the director, the commission may grant the department an extension of time, not to exceed 30 days, to allow the department additional time to further analyze and evaluate the petition and complete its evaluation report.

(c) The department’s evaluation report shall include copies of, or a list of, all information submitted to the department pursuant to subdivision (a) of Section 2073.4 during its evaluation of the petition. If copies are not included, the report shall state where the listed information is available for review.

(Amended by Stats. 1997, Ch. 515, Sec. 3. Effective January 1, 1998.)



2073.7

A petitioner may amend a petition at any time prior to the beginning of the meeting held by the commission pursuant to Section 2074.2. However, if the commission determines that the amendment is substantive, the commission shall resubmit the petition to the department for review pursuant to Section 2073.5, publish notice of the amendment pursuant to Section 2073.3, and renotice or continue any hearing scheduled pursuant to Section 2074 in order to provide adequate opportunity for public comment.

(Added by Stats. 1997, Ch. 515, Sec. 4. Effective January 1, 1998.)



2074

The commission shall schedule the petition for consideration at its next available meeting, but not sooner than 30 days after receipt of the petition and public release of the evaluation report, and distribute its pending agenda to interested persons pursuant to Section 2078. The commission also shall make the petition, evaluation report, and other materials received available for review.

(Amended by Stats. 1997, Ch. 515, Sec. 5. Effective January 1, 1998.)



2074.2

(a) At the meeting scheduled pursuant to Section 2074, the commission shall hold a public hearing on the petition and shall receive information, written or otherwise, and oral testimony. After the conclusion of oral testimony from the commission and department staff, the petitioner, or any other persons, the commission may close the public hearing and administrative record for the commission’s decision pursuant to this section.

(b) After the commission closes the public hearing, the administrative record for the commission’s decision is closed and it shall not be reopened except as provided in subdivision (c). Once the public hearing is closed, no person shall submit further information to the commission for consideration on that petition and the commission shall not accept any further information for consideration on that petition except as provided in subdivision (c).

(c) The administrative record for the commission’s decision pursuant to this section shall not be reopened once the commission closes the public hearing unless one of the following occurs prior to the commission’s decision:

(1) There is a change in state or federal law or regulation that has a direct and significant impact on the commission’s determination as to whether the petition provides sufficient information to indicate that the petitioned action may be warranted.

(2) The commission determines that it requires further information to evaluate whether the petition provides sufficient information to indicate that the petitioned action may be warranted. If the commission makes that determination during its deliberation, the commission may request, on the record at the scheduled meeting or at a continued meeting, further information on any issue relevant to making its determination as to whether the petition provides sufficient information to indicate that the petitioned action may be warranted. Any request by the commission pursuant to this paragraph shall specify a date by which the information must be submitted to the commission and shall serve to reopen the administrative record for the limited purpose of receiving further information relating to the issues specified by the commission in the request. Commission and department staff, the petitioner, or any other person may submit information in response to a request pursuant to this paragraph. If the commission reopens the record pursuant to this paragraph, it shall provide an opportunity for public comment on the submitted information prior to the issuance of its decision.

(d) In its discretion, the commission may either close the public hearing and continue the meeting on the petition for the purpose of deliberation or continue both the public hearing and the meeting on the petition to a subsequent date, which shall be no later than 90 days after the meeting scheduled pursuant to Section 2074, and subject to applicable notice and agenda requirements. If the commission closes the public hearing but continues the meeting for the purpose of deliberation, a person shall not submit, and the commission shall not receive, further information relating to the petition except as provided in subdivision (c).

(e) At the meeting scheduled pursuant to Section 2074 or at a continued meeting scheduled pursuant to subdivision (d), the commission shall consider the petition, the department’s written report, written comments received, and oral testimony provided during the public hearing, and the commission shall make and enter in its record one of the following findings:

(1) If the commission finds that the petition does not provide sufficient information to indicate that the petitioned action may be warranted, the commission shall publish a notice of finding that the petition is rejected, including the reasons why the petition is not sufficient.

(2) If the commission finds that the petition provides sufficient information to indicate that the petitioned action may be warranted, the commission shall publish a notice of finding that the petition is accepted for consideration. If the accepted petition recommends the addition of a species to either the list of endangered species or the list of threatened species, the commission shall include in the notice that the petitioned species is a candidate species. The commission shall maintain a list of species which are candidate species.

(f) The commission shall publish and distribute the findings relating to the petition pursuant to Section 2078.

(g) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 387, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 4 of Ch. 387.)



2074.2-1

(a) At the scheduled meeting, the commission shall consider the petition, the department’s written report, and comments received, and the commission shall make and enter in its public record one of the following findings:

(1) If the commission finds that the petition does not provide sufficient information to indicate that the petitioned action may be warranted, the commission shall publish a notice of finding that the petition is rejected, including the reasons why the petition is not sufficient.

(2) If the commission finds that the petition provides sufficient information to indicate that the petitioned action may be warranted, the commission shall publish a notice of finding that the petition is accepted for consideration. If the accepted petition recommends the addition of a species to either the list of endangered species or the list of threatened species, the commission shall include in the notice that the petitioned species is a candidate species. The commission shall maintain a list of species which are candidate species.

(b) The commission shall publish and distribute the findings relating to the petition pursuant to Section 2078.

(c) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 387, Sec. 4. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



2074.4

If a petition is accepted by the commission for consideration, all reasonable attempts shall be made to notify affected and interested parties and to solicit data and comments on the petitioned action from as many persons as is practicable. In addition to commission efforts to provide notification through distribution of the commission agenda and minutes pursuant to Section 2078, the department shall immediately undertake efforts to notify affected and interested parties. Methods of notification may include, but are not limited to, correspondence, newspaper notices, and press releases, and notification shall include notice to owners of that land which may provide habitat essential to the continued existence of the species, unless the director determines that ownership is so widespread, fragmented, or complex as to make individual notice impractical.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2074.6

(a) The department shall promptly commence a review of the status of the species concerned in the petition. Within 12 months of the date of publication of a notice of acceptance of a petition for consideration pursuant to paragraph (2) of subdivision (e) of Section 2074.2, the department shall produce and make publicly available on the department’s Internet Web site a final written peer reviewed report, based upon the best scientific information available to the department, which indicates whether the petitioned action is warranted, which includes a preliminary identification of the habitat that may be essential to the continued existence of the species, and which recommends management activities and other recommendations for recovery of the species. Prior to releasing the final written report, the department shall have a draft status review report prepared and independently peer reviewed, and upon receiving the peer reviewers’ input, shall evaluate and respond in writing to the independent peer review and shall amend the draft status review report as appropriate. The revised report shall be posted on the department’s Internet Web site for a minimum of 30 days for public review prior to the hearing scheduled pursuant to Section 2075. The commission may grant an extension of up to six months if the director determines an extension is necessary to complete independent peer review of the report, and to provide a minimum of 30 days for public review of the peer reviewed report prior to the public hearing specified in Section 2075.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 387, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 6 of Ch. 387.)



2074.6-1

(a) The department shall promptly commence a review of the status of the species concerned in the petition. Within 12 months of the date of publication of a notice of acceptance of a petition for consideration by the commission pursuant to paragraph (2) of subdivision (a) of Section 2074.2, the department shall provide a written report to the commission, based upon the best scientific information available to the department, which indicates whether the petitioned action is warranted, which includes a preliminary identification of the habitat that may be essential to the continued existence of the species, and which recommends management activities and other recommendations for recovery of the species.

(b) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 5) and added by Stats. 2013, Ch. 387, Sec. 6. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



2074.8

(a) This article does not impose any duty or obligation for, or otherwise require, the commission or the department to undertake independent studies or other assessments of any species when reviewing a petition and its attendant documents and comments. However, the department shall seek independent scientific peer review of the department’s status report. The director may approve an extension of time for completion of the status report if necessary for the purposes of obtaining independent peer review pursuant to Section 2074.6.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 387, Sec. 7. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 8 of Ch. 387.)



2074.8-1

(a) This article does not impose any duty or obligation for, or otherwise require, the commission or the department to undertake independent studies or other assessments of any species when reviewing a petition and its attendant documents and comments.

(b) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 7 ) and added by Stats. 2013, Ch. 387, Sec. 8. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



2075

The commission shall schedule the petition for final consideration at its next available meeting after receipt of the departmental report provided pursuant to Section 2074.6 and shall distribute the pending agenda for that meeting pursuant to Section 2078. The commission shall make the department’s report, or copies thereof, which was provided, pursuant to Section 2074.6, available for review upon request.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2075.5

(a) At the meeting scheduled pursuant to Section 2075, the commission shall hold a public hearing on the petition and shall receive information, written or otherwise, and oral testimony. After the conclusion of oral testimony from department staff, the petitioner, or any other persons, the commission may close the public hearing and the administrative record for the department’s decision pursuant to this section.

(b) After the commission closes the public hearing the administrative record for the commission’s decision is closed and it shall not be reopened except as provided in subdivision (c). Once the public hearing is closed a person shall not submit further information to the department for consideration on that petition and the commission shall not accept any further information for consideration on that petition except as provided in subdivision (c).

(c) The administrative record for the commission’s decision pursuant to this section shall not be reopened once the department closes the public hearing unless one of the following occurs prior to the commission’s decision:

(1) There is a change in state or federal law or regulation that has a direct and significant impact on the commission’s determination as to whether the petitioned action is warranted.

(2) The commission determines that it requires further information to evaluate whether the petitioned action is warranted. If the commission makes that determination during its deliberation, the commission may request, on the record at the scheduled meeting or at a continued meeting, further information on any issue relevant to making its determination as to whether the petitioned action is warranted. Any request by the commission pursuant to this paragraph shall specify a date by which the information must be submitted to the commission and shall serve to reopen the administrative record for the limited purpose of receiving further information relating to the issues specified by the commission in the request. Commission and department staff, the petitioner, or any other person may submit information in response to a request pursuant to this paragraph.

(d) The commission, in its discretion, may either close the public hearing and continue the meeting on the petition for the purpose of deliberation or continue both the public hearing and the meeting on the petition to a subsequent date which is no later than 90 days after the meeting scheduled pursuant to Section 2075, and subject to applicable notice and agenda requirements. If the commission closes the public hearing but continues the meeting for the purpose of deliberation, a person shall not submit, and the commission shall not receive, further information relating to the petition except as provided in subdivision (c).

(e) At the meeting scheduled pursuant to Section 2075, or at a continued meeting scheduled pursuant to subdivision (d), the commission shall make one of the following findings:

(1) The petitioned action is not warranted, in which case the finding shall be entered in the public records of the commission and the petitioned species shall be removed from the list of candidate species maintained pursuant to Section 2074.2.

(2) The petitioned action is warranted, in which case the commission shall publish a notice of that finding and a notice of proposed rulemaking pursuant to Section 11346.4 of the Government Code, to add the species to, or remove the species from, the list of endangered species or the list of threatened species. Further proceedings of the commission on the petitioned action shall be made in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 387, Sec. 9. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 10 of Ch. 387.)



2075.5-1

(a) At the meeting scheduled pursuant to Section 2075, the commission shall make one of the following findings:

(1) The petitioned action is not warranted, in which case the finding shall be entered in the public records of the commission and the petitioned species shall be removed from the list of candidate species maintained pursuant to Section 2074.2.

(2) The petitioned action is warranted, in which case the commission shall publish a notice of that finding and a notice of proposed rulemaking pursuant to Section 11346.4 of the Government Code to add the species to, or remove the species from, the list of endangered species or the list of threatened species. Further proceedings of the commission on the petitioned action shall be made in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 9) and added by Stats. 2013, Ch. 387, Sec. 10. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



2076

Any finding pursuant to this section is subject to judicial review under Section 1094.5 of the Code of Civil Procedure.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2076.5

Notwithstanding Sections 2071 to 2075.5, inclusive, the commission may adopt a regulation which adds a species to the list of endangered species or to the list of threatened species as an emergency regulation pursuant to Article 1.5 (commencing with Section 240) to Chapter 2 of Division 1 if the commission finds that there is any emergency posing a significant threat to the continued existence of the species. The commission shall notify affected or interested persons of the adoption of such an emergency regulation pursuant to the methods described in Section 2074.4.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2077

(a) The department shall review species listed as an endangered species or as a threatened species every five years to determine if the conditions that led to the original listing are still present. The review shall be conducted based on information which is consistent with the information specified in Section 2072.3 and which is the best scientific information available to the department. The review shall include a review of the identification of the habitat that may be essential to the continued existence of the species and the department’s recommendations for management activities and other recommendations for recovery of the species. The department shall notify any person who has notified the commission, in writing with their address, of their interest, and the department may notify any other person.

(b) Review of species that are listed by both the commission and the United States Department of Interior will be conducted in conjunction with the five-year review process of the United States Department of Interior.

(c) Initial review of those species listed by the commission before January 1, 1982, that are not listed by the federal government shall be undertaken and completed by July 1, 1987. Initial review of those species listed by the commission after January 1, 1982, that are not listed by the federal government shall be undertaken and completed within five years of the date the species was originally listed by the commission.

(d) Notwithstanding any other provision of this section, the commission or the department may review a species at any time based upon a petition or upon other data available to the department and the commission.

(e) The department shall report in writing to the commission the results of its five-year review for each listed species. The commission shall treat any report of the department under this subdivision which contains a recommendation to add a species to, or remove a species from, the list of endangered species or the list of threatened species as a department recommendation submitted pursuant to Section 2072.7.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)



2078

(a) To provide all interested persons access to information and notification of pending listing or delisting actions, the commission shall distribute the related agenda of pending actions and those portions of its minutes of actions taken under this article to any individuals who have notified the commission, in writing with their address, of their interest. This notification shall be published in the California Regulatory Notice Register and shall meet the requirements of public notice as required for commission action under Section 2073.3, 2074, 2074.2, 2075, or 2077.

(b) The commission may impose an annual fee on those persons who request inclusion on the list to be notified in order to offset the cost of establishing and maintaining the list, and preparing and mailing the notices. Fees received pursuant to this section shall be deposited in the Fish and Game Preservation Fund.

(Amended by Stats. 1991, Ch. 974, Sec. 3.)



2079

The department shall, by January 30 of every third year, beginning January 30, 1986, prepare a report summarizing the status of all state listed endangered, threatened, and candidate species, and shall post the report on the commission’s Internet Web site. This report shall include, but not be limited to, a listing of those species designated as endangered, threatened, and candidate species, a discussion of the current status of endangered, threatened, or candidate species, and the timeframes for the review of listed species pursuant to this article.

(Amended by Stats. 2012, Ch. 728, Sec. 44. Effective January 1, 2013.)






ARTICLE 3 - Taking, Importation, Exportation, or Sale

2080

No person shall import into this state, export out of this state, or take, possess, purchase, or sell within this state, any species, or any part or product thereof, that the commission determines to be an endangered species or a threatened species, or attempt any of those acts, except as otherwise provided in this chapter, the Native Plant Protection Act (Chapter 10 (commencing with Section 1900) of this code), or the California Desert Native Plants Act (Division 23 (commencing with Section 80001) of the Food and Agricultural Code).

(Amended by Stats. 1994, Ch. 1148, Sec. 1. Effective January 1, 1995.)



2080.1

(a) Notwithstanding any other provision of this chapter, or Chapter 10 (commencing with Section 1900) or Chapter 11 (commencing with Section 1925) of Division 2, but subject to subdivision (c), if any person obtains from the Secretary of the Interior or the Secretary of Commerce an incidental take statement pursuant to Section 1536 of Title 16 of the United States Code or an incidental take permit pursuant to Section 1539 of Title 16 of the United States Code that authorizes the taking of an endangered species or a threatened species that is listed pursuant to Section 1533 of Title 16 of the United States Code and that is an endangered species, threatened species, or a candidate species pursuant to this chapter, no further authorization or approval is necessary under this chapter for that person to take that endangered species, threatened species, or candidate species identified in, and in accordance with, the incidental take statement or incidental take permit, if that person does both of the following:

(1) Notifies the director in writing that the person has received an incidental take statement or an incidental take permit issued pursuant to the federal Endangered Species Act of 1973 (16 U.S.C.A. Sec. 1531 et seq.).

(2) Includes in the notice to the director a copy of the incidental take statement or incidental take permit.

(b) Upon receipt of the notice specified in paragraph (1) of subdivision (a), the director shall immediately have published in the General Public Interest section of the California Regulatory Notice Register the receipt of that notice.

(c) Within 30 days after the director has received the notice described in subdivision (a) that an incidental take statement or an incidental take permit has been issued pursuant to the federal Endangered Species Act of 1973, the director shall determine whether the incidental take statement or incidental take permit is consistent with this chapter. If the director determines within that 30-day period, based upon substantial evidence, that the incidental take statement or incidental take permit is not consistent with this chapter, then the taking of that species may only be authorized pursuant to this chapter.

(d) The director shall immediately publish the determination pursuant to subdivision (c) in the General Public Interest section of the California Regulatory Notice Register.

(e) Unless deleted or extended by a later enacted statute that is chaptered before the date this section is repealed, this section shall remain in effect only until, and is repealed on, the effective date of an amendment to Section 1536 or Section 1539 of Title 16 of the United States Code that alters the requirements for issuing an incidental take statement or an incidental take permit, as applicable.

(Added by Stats. 1997, Ch. 508, Sec. 1. Effective January 1, 1998. Repealed conditionally by its own provisions.)



2080.2

The Legislature finds and declares the following:

(a) The historic settlement approved by Congress in the San Joaquin River Restoration Settlement Act (Part I of Subtitle A of Title X of Public Law 111-11) directs the federal government to reintroduce spring run Chinook salmon to the San Joaquin River. In approving the settlement and the new statutory provisions governing the reintroduction of California central valley spring run Chinook salmon, Congress found that the implementation of the settlement, to resolve 18 years of contentious litigation regarding restoration of the San Joaquin River and the reintroduction of the salmon, was a unique and unprecedented circumstance. The settlement also provides that nothing in the settlement diminishes the statutory or regulatory protections under the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.) nor does it establish a precedent with respect to any other application of the federal act.

(b) Central valley spring run Chinook salmon have been listed since 1999 as a threatened species under this chapter and were still listed as of January 1, 2011.

(c) Restoring spring run Chinook salmon to the San Joaquin River is intended to further the conservation and recovery of the species.

(d) Consistent with the unique and historic circumstances that led to the settlement, nothing in Section 2080.2, 2080.3, or 2080.4 is intended to create any precedent as to future application of this chapter, nor do Sections 2080.2, 2080.3, or 2080.4 otherwise modify other existing statutes or legal obligations.

(Added by Stats. 2010, Ch. 291, Sec. 1. Effective January 1, 2011.)



2080.3

(a) Notwithstanding any other provision of this chapter, if any person obtains from the Secretary of Commerce an enhancement of survival permit pursuant to Section 1539(a)(1)(A) of Title 16 of the United States Code that authorizes the taking of spring run Chinook salmon (Oncorhynchus tshawytscha) in order to establish or maintain an experimental population in the San Joaquin River pursuant to subsection (j) of that section and the San Joaquin River Restoration Settlement Act (Part I of Subtitle A of Title X of Public Law 111-11), no further authorization or approval is necessary under this chapter for that person to take that species as identified in, and in accordance with, the enhancement of survival permit, if all of the following requirements are met:

(1) That person shall notify the director in writing that the person has received an enhancement of survival permit and include in the notification a copy of the permit.

(2) Upon receipt of the notice specified in paragraph (1) of subdivision (c), the director shall immediately have the notice published in the General Public Interest section of the California Regulatory Notice Register.

(3) Within 30 days after the director has received the notice specified in paragraph (1), the director shall determine whether the enhancement of survival permit will further the conservation of the species. As used in this paragraph, “conservation” has the same meaning as defined in Section 2061.

(4) The director shall immediately have the determination pursuant to paragraph (3) published in the General Public Interest section of the California Regulatory Notice Register.

(b) The timing and extent of a take authorization under this section shall be limited to the terms in the federal enhancement of survival permit and shall expire upon the expiration of the federal permit.

(c) This section shall remain in effect only until the effective date of an amendment to Section 1539 of Title 16 of the United States Code that alters the requirements for issuing an enhancement of survival permit, as applicable, and as of that date is repealed, unless a later enacted statute, that is chaptered before the date this section is repealed, deletes or extends that date.

(Added by Stats. 2010, Ch. 291, Sec. 2. Effective January 1, 2011. Repealed conditionally by its own provisions.)



2080.4

(a) If a population of spring run Chinook salmon in the San Joaquin River is designated as an experimental population under subsection (j) of Section 1539 of Title 16 of the United States Code, no further authorization or approval is necessary under this chapter for any person to incidentally take members of that experimental population, if all of the following requirements are met:

(1) The Secretary of Commerce has published regulations in the Federal Register specifying management restrictions, protective measures, prohibitions, and exceptions to the prohibitions for the designated experimental population of spring run Chinook salmon in the San Joaquin River.

(2) The director has determined, in writing, that the management restrictions, protective measures, prohibitions and exceptions to prohibitions contained in the regulations specified in paragraph (1) meet the requirements in subdivision (b).

(3) The action or activity that results in incidental take of the designated experimental population is authorized by the regulations published in the Federal Register.

(b) The director shall issue the determination described in paragraph (2) of subdivision (a), if the director finds that the federal regulations described in paragraph (1) of subdivision (a) meet all of the following criteria:

(1) The federal regulations will further the conservation of the spring run Chinook salmon. As used in this paragraph, “conservation” has the same meaning as defined in Section 2061.

(2) The federal regulations contain all reasonably feasible measures to avoid and minimize the impacts of any taking allowed by the regulation.

(3) The federal regulations will not jeopardize the continued existence or recovery of spring run Chinook salmon, and will not jeopardize the restoration of spring run Chinook salmon in the San Joaquin River.

(c) If the director determines that the federal regulations described in paragraph (1) of subdivision (a) are not consistent with this chapter, or if the action or activity that results in incidental take is not authorized in those federal regulations, then the incidental take of members of the designated experimental population may only be authorized pursuant to this chapter.

(d) The director shall publish the determination, pursuant to paragraph (2) of subdivision (a), and subdivision (b), in the General Public Interest section of the California Regulatory Notice Register.

(Added by Stats. 2010, Ch. 291, Sec. 3. Effective January 1, 2011.)



2081

The department may authorize acts that are otherwise prohibited pursuant to Section 2080, as follows:

(a) Through permits or memorandums of understanding, the department may authorize individuals, public agencies, universities, zoological gardens, and scientific or educational institutions, to import, export, take, or possess any endangered species, threatened species, or candidate species for scientific, educational, or management purposes.

(b) The department may authorize, by permit, the take of endangered species, threatened species, and candidate species if all of the following conditions are met:

(1) The take is incidental to an otherwise lawful activity.

(2) The impacts of the authorized take shall be minimized and fully mitigated. The measures required to meet this obligation shall be roughly proportional in extent to the impact of the authorized taking on the species. Where various measures are available to meet this obligation, the measures required shall maintain the applicant’s objectives to the greatest extent possible. All required measures shall be capable of successful implementation. For purposes of this section only, impacts of taking include all impacts on the species that result from any act that would cause the proposed taking.

(3) The permit is consistent with any regulations adopted pursuant to Sections 2112 and 2114.

(4) The applicant shall ensure adequate funding to implement the measures required by paragraph (2), and for monitoring compliance with, and effectiveness of, those measures.

(c) No permit may be issued pursuant to subdivision (b) if issuance of the permit would jeopardize the continued existence of the species. The department shall make this determination based on the best scientific and other information that is reasonably available, and shall include consideration of the species’ capability to survive and reproduce, and any adverse impacts of the taking on those abilities in light of (1) known population trends; (2) known threats to the species; and (3) reasonably foreseeable impacts on the species from other related projects and activities.

(d) The department shall adopt regulations to aid in the implementation of subdivision (b) and the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code, with respect to authorization of take. The department may seek certification pursuant to Section 21080.5 of the Public Resources Code to implement subdivision (b).

(Amended by Stats. 1997, Ch. 567, Sec. 2. Effective January 1, 1998.)



2081.1

Nothing in this chapter or in any other provision of law prohibits the taking or the incidental taking of any endangered, threatened, or candidate species if the taking was authorized by the department through a permit or memorandum of understanding, or in a natural communities conservation plan, habitat conservation plan, habitat management plan, or other plan or agreement approved by or entered into by the department, or in an amendment to such a permit, memorandum of understanding, plan, or agreement and all of the following conditions are met:

(a) The application process commenced on or before April 10, 1997.

(b) The department approved the permit, memorandum of understanding, plan, agreement, or amendment thereto within either of the following timeframes:

(A) On or before April 10, 1997.

(B) Between April 10, 1997, and January 1, 1998, and the department also certifies that the permit, memorandum of understanding, plan, agreement, or amendment thereto meets the substantive criteria of subdivision (b) of Section 2081.

The permits, memoranda of understanding, plan, agreements, and amendments thereto described in this section are deemed to be in full force and effect, as of the date approved or entered into by the parties insofar as they authorize the take of species. This section does not apply to the “Emergency Management Measures Permit” issued by the department on March 15, 1995.

(Added by Stats. 1997, Ch. 567, Sec. 3. Effective January 1, 1998.)



2081.5

If an ongoing surface mining operation has been issued a permit pursuant to Section 2770 of the Public Resources Code by the lead agency, as defined in Section 2728 of the Public Resources Code, is in compliance with the permit with regard to matters relating to plants, and is in compliance with any memorandum of understanding with the department for any of the purposes specified in Section 2081 of this code, the following provisions shall apply:

(a) The surface mining operator is not liable for criminal prosecution pursuant to this code for any take of a threatened or endangered plant species that is incidental to the surface mining operation.

(b) If a plant species that exists on the private property of the surface mining operator is added to the list of threatened species or endangered species pursuant to this chapter after the date that the operator was issued the permit, or if a plant species on the list of threatened species or endangered species adopted pursuant to this chapter is newly discovered on the private property of the operator after that date, the department shall notify the operator by mail within 14 days of the addition to the list or knowledge of the new discovery by the department. Within 30 days from the date of the notification, the department shall meet with the operator to discuss an interim and permanent plan for the protection of the newly added or newly discovered plant species. Within 60 days of the initial meeting with the operator, the department shall issue reasonable and feasible interim management measures required to protect the newly added or newly discovered plant species that take into account the economic impact on the surface mining operation. The department shall work with the operator to develop and finalize a reasonable memorandum of understanding for one of the purposes specified in Section 2081 for the protection of the newly added or newly discovered plant species as expeditiously as possible. Both the interim management measures and the final memorandum of understanding shall, to the extent feasible, avoid interference with ongoing surface mining operations. The department shall send a copy of the final memorandum of understanding to the lead agency that issued the permit to the operator for the lead agency’s information.

(c) The surface mining operator shall pay a fee to the department in the amount the department determines is necessary to pay the department’s actual costs incurred in preparing interim management measures and developing and finalizing a memorandum of understanding for the protection of the newly added or newly discovered plant species. The fees shall be deposited in the Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account in the Fish and Game Preservation Fund and, notwithstanding Section 13340 of the Government Code, are continuously appropriated to the department for purposes of implementing this section.

(Added by Stats. 1994, Ch. 1148, Sec. 2. Effective January 1, 1995.)



2081.7

(a) Notwithstanding Sections 3511, 4700, 5050, and 5515, and contingent upon the fulfillment of the conditions listed in subdivisions (b), (c), and (d), the department may authorize, under Chapter 1.5 (commencing with Section 2050) or Chapter 10 (commencing with Section 2800), the take of species resulting from impacts attributable to the implementation of the Quantification Settlement Agreement, as defined in subdivision (a) of Section 1 of Chapter 617 of the Statutes of 2002, on all of the following:

(1) The salinity, elevation, shoreline habitat, or water quality of the Salton Sea.

(2) The quantity and quality of water flowing in the All American Canal, the Coachella Canal, the Imperial Valley and Coachella Valley drains, the New and Alamo Rivers, the Coachella Valley Stormwater Channel, and the habitat sustained by those flows.

(3) Agricultural lands in the Imperial Valley.

(4) The quantity and quality of water flowing in the Colorado River, the habitat sustained by those flows, and the collection of that water for delivery to authorized users.

(b) The Quantification Settlement Agreement is executed by the appropriate parties on or before October 12, 2003.

(c) The department has determined that the appropriate agreements have been executed to address environmental impacts at the Salton Sea that include enforceable commitments requiring all of the following:

(1) Imperial Irrigation District to transfer 800,000 acre-feet of conserved water, by conservation methods selected by the Imperial Irrigation District, to the Department of Water Resources on a mutually agreed-upon schedule in exchange for payment of one hundred seventy-five dollars ($175) per acre-foot. The price shall be adjusted for inflation on an annual basis.

(2) Imperial Irrigation District to transfer up to 800,000 additional acre-feet of conserved water, by conservation methods selected by the Imperial Irrigation District, to the Department of Water Resources during the first 15 years of the Quantification Settlement Agreement on the schedule established for the mitigation water that was previously to be transferred to the San Diego Water Authority, or on a mutually agreed-upon schedule, at no cost for the water in addition to the payment for the water from the mitigation fund described in paragraph (1) of subdivision (b) of Section 3 of Chapter 613 of the Statutes of 2003.

(3) As a condition to acquisition of the water described in paragraph (1), the Department of Water Resources shall be responsible for any environmental impacts, including Salton Sea salinity, related to use or transfer of that water. As a condition to acquisition of the water described in paragraph (2), the Department of Water Resources shall be responsible for environmental impacts related to Salton Sea salinity that are related to the use or transfer of that water.

(4) The Metropolitan Water District of Southern California (MWD) to purchase up to 1.6 million acre-feet of the water provided in accordance with paragraphs (1) and (2) from the Department of Water Resources at a price of not less than two hundred fifty dollars ($250) per acre-foot on a mutually agreed-upon schedule. The price shall be adjusted for inflation on an annual basis. The Department of Water Resources shall deposit all proceeds from the sale of water pursuant to this paragraph, after deducting costs and reasonable administrative expenses, into the Salton Sea Restoration Fund established in Section 2932.

(5) The Metropolitan Water District of Southern California to pay not less than twenty dollars ($20) per acre-foot for all special surplus water received by MWD as a result of reinstatement of access to that water under the Interim Surplus Guidelines by the United States Department of Interior subtracting any water delivered to Arizona as a result of a shortage. The money shall be paid into the Salton Sea Restoration Fund. The price shall be adjusted for inflation on an annual basis. Metropolitan Water District of Southern California shall receive a credit against future mitigation obligations under the Lower Colorado River Multi-Species Conservation Plan for any funds provided under this paragraph to the extent that those funds are spent on projects that contribute to the conservation or mitigation for species identified in the Lower Colorado River Multi-Species Conservation Plan and that are consistent with the preferred alternative for Salton Sea restoration.

(6) Coachella Valley Water District, Imperial Irrigation District, and San Diego County Water Authority to pay a total of thirty million dollars ($30,000,000) to the Salton Sea Restoration Fund as provided in paragraph (2) of subdivision (b) of Section 3 of Chapter 613 of the Statutes of 2003.

(d) All of the following conditions are met:

(1) The requirements of subdivision (b) and (c) of Section 2081 are satisfied as to the species for which take is authorized.

(2) The take authorization provides for the development and implementation, in cooperation with federal and state agencies, of an adaptive management process for monitoring the effectiveness of, and adjusting as necessary, the measures to minimize and fully mitigate the impacts of the authorized take. The adjusted measures are subject to Section 2052.1.

(3) The take authorization provides for the development and implementation in cooperation with state and federal agencies of an adaptive management process that substantially contributes to the long-term conservation of the species for which take is authorized. Preparation of the adaptive management program and implementation of the program is the responsibility of the department. The department’s obligation to prepare and implement the adaptive management program is conditioned upon the availability of funds pursuant to the Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002, if it is approved by the voters at the statewide general election to be held November 5, 2002 (Proposition 50), or other funds that may be appropriated by the Legislature or approved by the voters for that purpose. The failure to appropriate funds does not relieve the applicant of the obligations of paragraphs (1) and (2). However, the applicant shall not be required to fund any program pursuant to this paragraph.

(4) The requirements of paragraph (1) may be satisfied if the take is authorized under Chapter 10 (commencing with Section 2800).

(e) (1) The Secretary of the Resources Agency, in consultation with the department, the Department of Water Resources, the Salton Sea Authority, appropriate air quality districts, and the Salton Sea Advisory Committee, shall undertake a restoration study to determine a preferred alternative for the restoration of the Salton Sea ecosystem and the protection of wildlife dependent on that ecosystem. The Secretary of the Resources Agency shall extend an invitation to the United States Geological Survey Salton Sea Science Office to also participate in the restoration study, and the office may participate if it accepts the invitation. The restoration study shall be conducted pursuant to a process with deadlines for release of the report and programmatic environmental documents established by the secretary, in consultation with the department, the Department of Water Resources, the Salton Sea Authority, and the Salton Sea Advisory Committee, and the United States Geological Survey Salton Sea Science Office, if it is a participant. The secretary shall use all available authority to enter into a memorandum of understanding (MOU) with the Secretary of the Interior, as provided in Section 101(b)(1)(B)(i) of the Salton Sea Reclamation Act of 1998 (P.L. 105-372) for the purpose of obtaining federal participation in the restoration of the Salton Sea.

(2) The restoration study shall establish all of the following:

(A) An evaluation of alternatives for the restoration of the Salton Sea that includes consideration of strategies for salinity control, habitation creation and restoration, and different shoreline elevations and surface area configurations. The alternatives shall consider the range of possible inflow conditions. The evaluation established pursuant to this subparagraph shall also include suggested criteria for selecting and evaluating alternatives consistent with Chapter 13 (commencing with Section 2930), including, but not limited to, at least one most cost-effective, technically feasible, alternative.

(B) An evaluation of the magnitude and practicability of costs of construction, operation, and maintenance of each alternative evaluated.

(C) A recommended plan for the use or transfer of water provided by paragraph (2) of subdivision (c). No water may be transferred pursuant to that subdivision unless the secretary finds that transfer is consistent with the preferred alternative for Salton Sea restoration.

(D) The selection of a preferred alternative consistent with Section 2931, including a proposed funding plan to implement the preferred alternative. The proposed funding plan shall include a determination of the moneys that are, or may be, available to construct and operate the preferred project, including, but not limited to, all of the following moneys:

(i) Moneys in the Salton Sea Restoration Fund established by Section 2932.

(ii) State water and environmental bond moneys.

(iii) Federal authorizations and appropriations.

(iv) Moneys available through a Salton Sea Infrastructure Financing District established pursuant to Section 53395.9 of the Government Code and local assessments by the Salton Sea Authority or its member agencies.

(v) Moneys derived from user or other fees.

(3) The study identifying the preferred alternative shall be submitted to the Legislature on or before December 31, 2006.

(4) The Secretary of the Resources Agency shall establish an advisory committee for purposes of this subdivision as follows:

(A) The advisory committee shall be selected to provide balanced representation of the following interests:

(i) Agriculture.

(ii) Local governments.

(iii) Conservation groups.

(iv) Tribal governments.

(v) Recreational users.

(vi) Water agencies.

(vii) Air pollution control districts.

(viii) Geothermal energy development.

(B) Appropriate federal agency representatives may be asked to serve in an ex officio capacity.

(C) The Resources Agency shall consult with the advisory committee throughout all stages of the alternative selection process.

(D) The advisory committee shall meet no fewer than six times annually.

(E) The secretary shall appoint a vice chair of the advisory committee from the committee membership. The vice chair shall work with the secretary to develop advisory committee agendas and to schedule meetings of the committee. The secretary and vice chair shall appoint an agenda subcommittee to assist in the preparation of advisory committee agendas.

(F) The advisory committee shall submit to the Resources Agency recommendations to assist the agency in preparation of its restoration plan. The Resources Agency shall develop a schedule for the completion of these recommendations to ensure that these recommendations will be considered by the agency in a timely and meaningful manner as the restoration plan is developed. These recommendations may include, but are not limited to:

(i) The specific goals and objectives of the restoration plan.

(ii) The range of alternative restoration actions that must be developed and analyzed.

(iii) The no action alternative.

(iv) The criteria for determining economic and technical feasibility of the alternatives.

(v) The range of options for funding the restoration plan.

(vi) The selection of a preferred alternative for a restoration plan.

(G) The Resources Agency shall periodically provide an update to the advisory committee of the current work plan and schedule for the development of the restoration plan.

(f) This section shall not be construed to exempt from any other provision of law the Quantification Settlement Agreement and the Agreement for Transfer of Conserved Water by and between the Imperial Irrigation District and the San Diego County Water Authority, dated April 29, 1998.

(Amended by Stats. 2004, Ch. 614, Sec. 1. Effective January 1, 2005.)



2081.8

The Resources Agency shall undertake the necessary activities to assess the protection of recreational opportunities, including, but not limited to, hunting, fishing, boating, and birdwatching, and the creation of opportunities for improved local economic conditions, surrounding the Salton Sea. The Resources Agency shall not undertake any of those activities if the agency determines they would constitute a project purpose for environmental documentation that is prepared pursuant to Section 2081.7.

(Added by Stats. 2004, Ch. 614, Sec. 2. Effective January 1, 2005.)



2081.9

(a) Notwithstanding Section 5050, the department may authorize, under this chapter, the incidental take of limestone salamander (Hydromantes brunus) resulting from impacts attributable to the Department of Transportation’s implementation of the Ferguson Slide Permanent Restoration Project on State Route 140 from 8 miles east of Briceburg to 7.6 miles west of El Portal in Mariposa County, contingent upon the fulfillment of the following conditions:

(1) The Department of Transportation begins construction of the Ferguson Slide Permanent Restoration Project on or before January 1, 2016.

(2) The department has determined that the Department of Transportation will adopt appropriate avoidance and mitigation measures to protect the limestone salamander through enforceable commitments that, at a minimum, include the following:

(A) A construction work window that prevents initial ground-disturbing construction activities from occurring on the southern slope during the salamander’s active season of December to March, inclusive.

(B) Environmentally sensitive area fencing in the form of five-foot orange plastic mesh, as well as salamander protection exclusionary fencing in the form of 24-inch sheet metal, will be erected if construction-related activities will occur adjacent to limestone salamander habitat during their active season.

(C) A biological monitor will be onsite during active building to inspect the worksite and all exclusionary fencing.

(D) All ground-disturbing activities within 100 feet will cease if a limestone salamander is detected in an active construction site until the animal can be safely removed from the area according to an agreed-upon salvage plan.

(3) The requirements of subdivisions (b) and (c) of Section 2081 are satisfied for the take of the limestone salamander.

(4) The department ensures that all further measures necessary to satisfy the conservation standard of subdivision (d) of Section 2805 are incorporated into the project.

(5) The take authorization provides for the development and implementation, in cooperation with the department, of an adaptive management process for monitoring the effectiveness of, and adjusting as necessary, the measures to minimize and fully mitigate the impacts of the authorized take. The adjusted measures are subject to Section 2052.1.

(6) The failure to appropriate funds does not relieve the applicant of the obligations of paragraphs (1) and (2).

(7) Any observations of the species in the worksite and any accidental injury or mortality from vehicle strikes or other means will be reported to the department immediately and the onsite biological monitor will notify the resident engineer who will halt the work immediately.

(b) This section shall not be construed to exempt the Ferguson Slide Permanent Restoration Project on State Route 140 from 8 miles east of Briceburg to 7.6 miles west of El Portal in Mariposa County from any other law.

(Added by Stats. 2012, Ch. 121, Sec. 1. Effective January 1, 2013.)



2082

This chapter does not prohibit the sale of any endangered species or threatened species, or any part or product thereof, when the owner can demonstrate that the species, or part or product thereof, was in the person’s possession before the date upon which the commission listed the species as an endangered species or threatened species or as an endangered animal or rare animal prior to January 1, 1985, and shall not prohibit the sale of that part or product by an individual not normally engaged in that sale if it was originally possessed by the seller for the seller’s own use and so used by that seller. However, it shall be unlawful to sell any species, or part or product thereof, if that sale would have been unlawful prior to the date upon which the commission added the species to the listing of endangered species or threatened species or to the listing of endangered animals or rare animals prior to January 1, 1985.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2083

This chapter does not apply to the taking of fish otherwise authorized pursuant to Part 3 (commencing with Section 7600) of Division 6 or to the possession of individual animals which were lawfully possessed before the commission listed the species as an endangered species or as a threatened species or as an endangered animal or rare animal prior to January 1, 1985.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2084

The commission may authorize, subject to terms and conditions it prescribes, the taking of any candidate species, or the taking of any fish by hook and line for sport that is listed as an endangered, threatened, or candidate species.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2085

The provisions of this article shall apply to any species designated as a candidate species under Section 2074.2 if notice has been given pursuant to Section 2074.4.

(Added by Stats. 1984, Ch. 1162, Sec. 6.)






ARTICLE 3.5 - Incidental Take Associated with Routine and Ongoing Activities

2086

(a) The department, in cooperation with the Department of Food and Agriculture, agricultural commissioners, extension agents, farmers, ranchers, and other agricultural experts, shall adopt regulations that authorize locally designed voluntary programs for routine and ongoing agricultural activities on farms or ranches that encourage habitat for candidate, threatened, and endangered species, and wildlife generally. Agricultural commissioners, extension agents, farmers, ranchers, or other agricultural experts, in cooperation with conservation groups, may propose those programs to the department. The department shall propose regulations for those programs not later than July 1, 1998.

(b) Programs authorized under subdivision (a) shall do all of the following:

(1) Include management practices that will, to the maximum extent practicable, avoid and minimize take of candidate, endangered, and threatened species, while encouraging the enhancement of habitat.

(2) Be supported by the best available scientific information for both agricultural and conservation practices.

(3) Be consistent with the policies and goals of this chapter.

(4) Be designed to provide sufficient flexibility to maximize participation and to gain the maximum wildlife benefits without compromising the economics of agricultural operations.

(5) Include terms and conditions to allow farmers or ranchers to cease participation in a program without penalty. The terms and conditions shall include reasonable measures to minimize take during withdrawal from the program.

(c) Any taking of candidate, threatened, or endangered species incidental to routine and ongoing agricultural activities that occurs while the management practices specified by paragraph (1) of subdivision (b) are followed, is not prohibited by this chapter.

(d) (1) The department shall automatically renew the authorization for these voluntary programs every five years, unless the Legislature amends or repeals this section in which case the program shall be revised to conform to this section.

(2)  Commencing in 2000, and every five years thereafter, the department shall post a report regarding the effect of the programs on its Internet Web site. The department shall consult with the Department of Food and Agriculture in evaluating the programs and preparing the report. The report shall address factors such as the temporary and permanent acreage benefiting from the programs, include an estimate of the amount of land upon which routine and ongoing agricultural activities are conducted, provide examples of farmer and rancher cooperation, and include recommendations to improve the voluntary participation by farmers and ranchers.

(e) If the authorization for these programs is not renewed or is modified under subdivision (d), persons participating in the program shall be allowed to cease participating in the program in accordance with the terms and conditions specified in paragraph (5) of subdivision (b), without penalty.

(f) (1) The department may approve an application submitted by an agricultural-based nonprofit organization or other entity registered as a California nonprofit organization to initiate and undertake public education and outreach activities that promote the achievement of the objectives of this chapter. An application submitted pursuant to this subdivision shall include the following:

(A) The name and contact information of the participating organization.

(B) A brief description of the planned outreach activities.

(C) An end date for the outreach activities.

(2) The department may require a participating organization to submit, for approval by the department, educational materials and outreach materials that are disseminated to the public in furtherance of this subdivision.

(3) A participating organization shall file an annual report with the department before the end of each calendar year during the time period specified in the application. The report shall include, but is not limited to, the following:

(A) Complete information on the activities conducted by the participating organization in the prior year, including a description of all means of communicating to the public and agricultural community, including personal visits, electronic communications, organized meetings, or other means.

(B) A compilation of responses from the public and members of the agricultural community that will assist the participating organization and the department to modify or improve public education and outreach activities on an ongoing basis.

(C) An assessment of the existing knowledge within the agricultural community of programs and prohibitions under this chapter and a review of outreach activities that could be used to adapt and improve future outreach efforts.

(D) Information on a farm or ranch that has expressed interest in participating in a voluntary program pursuant to this section or the safe harbor agreement program contained in Article 3.7 (commencing with Section 2089.2). This provision does not require the annual report to include the identification to the department of an individual, farm, or ranch.

(Amended by Stats. 2012, Ch. 728, Sec. 45. Effective January 1, 2013.)



2087

(a) Accidental take of candidate, threatened, or endangered species resulting from an act that occurs on a farm or a ranch in the course of otherwise lawful routine and ongoing agricultural activities is not prohibited by this chapter.

(b) For purposes of this section, “accidental” means unintended or unforeseen.

(c) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2013, Ch. 387, Sec. 11. Effective January 1, 2014. Repealed as of January 1, 2020, by its own provisions.)



2088

This article does not authorize the take of fish species and does not apply to timber harvesting governed by the State Board of Forestry. “Fish species” as used in this section means a member of the class Osteichthyes.

(Added by Stats. 1997, Ch. 528, Sec. 1. Effective January 1, 1998.)



2089

Routine and ongoing agricultural activities shall be defined by the department by regulation and shall not include the conversion of agricultural land to a nonagricultural use.

(Added by Stats. 1997, Ch. 528, Sec. 1. Effective January 1, 1998.)






ARTICLE 3.7 - California State Safe Harbor Agreement Program Act

2089.2

(a) This article shall be known and may be cited as the California State Safe Harbor Agreement Program Act.

(b) The Legislature finds that a key to the goals set forth in this article of conserving, protecting, restoring, and enhancing endangered, threatened, and candidate species, is their habitat. A significant portion of the state’s current and potential habitat for these species exists on property owned by private citizens, municipalities, tribes, and other nonfederal entities. Conservation efforts on these lands and waters are critical to help these declining species. Using a collaborative stewardship approach to these lands and waters will help ensure the success of these efforts.

(c) The purpose of this article is to establish a program that will encourage landowners to manage their lands voluntarily to benefit endangered, threatened, or candidate species and not be subject to additional regulatory restrictions as a result of their conservation efforts.

(d) This article does not relieve landowners of any legal obligation with respect to endangered, threatened, or candidate species existing on their land. The program established by this article is designed to increase species populations, create new habitats, and enhance existing habitats. Although this increase may be temporary or long-term, California state safe harbor agreements shall not reduce the existing populations of species present at the time the baseline is established by the department.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.4

As used in this article, the following definitions apply:

(a) “Agreement” means a state safe harbor agreement approved by the department pursuant to this article. “Agreement” includes an agreement with an individual landowner and a programmatic agreement.

(b) “Baseline conditions” means the existing estimated population size, the extent and quality of habitat, or both population size and the extent and quality of habitat, for the species on the land to be enrolled in the agreement that sustain seasonal or permanent use by the covered species. Baseline conditions shall be determined by the department, in consultation with the applicant, and shall be based on the best available science and objective scientific methodologies. For purposes of establishing baseline conditions, a qualified person that is not employed by the department may conduct habitat surveys, if that person has appropriate species expertise and has been approved by the department.

(c) “Department” means the Department of Fish and Wildlife, acting through its director or his or her designee.

(d) “Landowner” means any person or nonstate or federal entity or entities that lawfully hold any interest in land or water to which they are committing to implement the requirements of this article.

(e) “Management actions” means activities on the enrolled land or water that are reasonably expected by the department to provide a net benefit to the species or their habitat, or both.

(f) “Monitoring program” means a program established or approved by the department in accordance with subdivision (f) of Section 2089.6.

(g) “Net conservation benefit” means the cumulative benefits of the management activities identified in the agreement that provide for an increase in a species’ population or the enhancement, restoration, or maintenance of covered species’ suitable habitats within the enrolled property. Net conservation benefit shall take into account the length of the agreement, any offsetting adverse effects attributable to the incidental taking allowed by the agreement, and other mutually agreed upon factors. Net conservation benefits shall be sufficient to contribute either directly or indirectly to the recovery of the covered species. These benefits include, but are not limited to, reducing fragmentation and increasing the connectivity of habitats, maintaining or increasing populations, enhancing and restoring habitats, and buffering protected areas.

(h) “Programmatic agreement” means a state safe harbor agreement issued to a governmental or nongovernmental program administrator. The program administrator for a programmatic agreement shall work with landowners and the department to implement the agreement. The program administrator and the department shall be responsible for ensuring compliance with the terms of the agreement.

(i) “Qualified person” means a person with species expertise who has been approved by the department.

(j) “Return to baseline” means, at the termination of an agreement, activities undertaken by the landowner to return the species population or extent or quality of habitat to baseline, excluding catastrophic events such as floods, unplanned fires, or earthquakes, and other factors mutually agreed upon prior to permit issuance and that are beyond the control of the landowner.

(Amended by Stats. 2012, Ch. 559, Sec. 17. Effective January 1, 2013. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.6

In addition to the other provisions of this article, the department may authorize acts that are otherwise prohibited pursuant to Section 2080 through an agreement, including a programmatic agreement, if all the following conditions are met:

(a) The department receives a complete application containing all of the information described in Section 2089.8.

(b) The take is incidental to an otherwise lawful activity.

(c) The department finds that the implementation of the agreement is reasonably expected to provide a net conservation benefit to the species listed in the application. This finding shall be based, at a minimum, upon the determination that the agreement is of sufficient duration and has appropriate assurances to realize these benefits.

(d) The take authorized by the agreement will not jeopardize the continued existence of the species. This determination shall be made based on the provisions of subdivision (c) of Section 2081.

(e) The department finds that the landowner has agreed, to the maximum extent practicable, to avoid or minimize any incidental take authorized in the agreement, including returning to baseline.

(f) The department has established or approved a monitoring program, based upon objective scientific methodologies, to provide information for the department to evaluate the effectiveness and efficiency of the agreement program, including whether the net conservation benefits set forth in the agreement are being achieved and whether the participating landowner is implementing the provisions of the agreement.

(g) The department has determined that sufficient funding is ensured, for it or its contractors or agents, to determine baseline conditions on the property, and that there is sufficient funding for the landowner to carry out management actions and for monitoring for the duration of the agreement.

(h) Implementation of the agreement will not be in conflict with any existing department-approved conservation or recovery programs for the species covered by the agreement.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.8

The landowner shall submit all of the following:

(a) A detailed map depicting the land proposed to be enrolled in the agreement.

(b) The common and scientific names of the species for which the landowner requests incidental take authorization.

(c) A detailed description of the landowner’s current land and water use and management practices that affect the covered species, and the habitat of the covered species, for which the landowner requests incidental take authorization.

(d) A detailed description of the landowner’s future land and water use and management practices that may affect the covered species, and the habitat of the covered species, for which the landowner requests incidental take authorization. This description shall be used only for informational and planning purposes.

(e) The proposed duration of the agreement that is sufficient to provide a net conservation benefit to the species covered in the permit and an explanation of the basis for this conclusion.

(f) A detailed description of the proposed management actions and the timeframe for implementing them.

(g) A description of the possible incidental take that may be caused by the management actions and of the anticipated species populations and habitat changes over the duration of the permit.

(h) A detailed description of the proposed monitoring program.

(i) Any other information that the department may reasonably require in order to evaluate the application.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.9

(a) As used in this section, “proprietary information” means information that is all of the following:

(1) Related to an agricultural operation or land that is a part of an agricultural operation.

(2) A trade secret, or commercial or financial information, that is privileged or confidential, and is identified as such by the person providing the information to the department.

(3) Not required to be disclosed under any other provision of law or any regulation affecting the land or the agricultural operation on the land.

(b) Proprietary information received by the department pursuant to Section 2089.8 is not public information, and the department shall not release or disclose the proprietary information to any person, including any federal, state, or local governmental agency, outside of the department.

(c) Notwithstanding subdivision (b), the department may release or disclose proprietary information received pursuant to Section 2089.8 to the following entities under the following circumstances:

(1) Any person or federal, state, or local governmental agency, to enforce this article.

(2) Any person or federal, state, or local governmental agency working in cooperation with the department to provide technical or financial assistance for the purposes of implementing the program established by this article.

(3) Any entity, to the extent that the owner, operator, or producer has consented to the release or disclosure.

(4) The general public, if the information has been transformed into a statistical or aggregate form without identifying any individual owner, operator, or producer, or the specific location from which the information was gathered.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.10

If an agreement has been approved and the department finds that the agreement is being properly implemented, the department shall allow the landowner to alter or modify the enrolled property, even if that alteration or modification will result in the incidental take of a listed species, to the extent that the alteration or modification returns the species to baseline conditions.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.12

(a) Unless the department determines that it is inappropriate to do so based on the nature of the management actions being proposed, the species listed in the permit, or other factors, the agreement shall require that the landowner provide the department with at least 60 days’ advance notice of any of the following:

(1) Any incidental take that is anticipated to occur under the agreement.

(2) The landowner’s plan to return to baseline at the end of the agreement.

(3) Any plan to transfer or alienate the landowner’s interest in the land or water.

(b) (1) If the department receives any notice described in subdivision (a), the landowner shall provide the department, its contractors, or agents with access to the land or water for purposes of safely removing or salvaging the species.

(2) The department shall provide notice to the landowner at least seven days prior to accessing the land or water for the purposes of paragraph (1). The notice shall identify each person selected by the department, its contractors, or agents to access the land or water.

(3) Notwithstanding paragraph (1), during the seven-day notice period, a landowner may object, in writing, to a person selected to access the land or water. If a landowner objects, another person shall be selected by the department, its contractors, or agents, and notification shall be provided to the landowner pursuant to paragraph (2). However, if a landowner objects to a selection on two successive occasions, the landowner shall be deemed to consent to access to the land or water by a person selected by the department, its contractors, or agents. Failure by a landowner to object to the selection within the seven-day notice period shall be deemed consent to access the land or water by a person selected by the department, its contractors, or agents.

(4) If the landowner objects to a person selected to access the land or water pursuant to paragraph (3), the 60-day notice period described in subdivision (a) shall be tolled for the period between the landowner’s objection to a person selected for access to the land or water and the landowner’s consent to a person selected for access to the land or water.

(Amended by Stats. 2010, Ch. 328, Sec. 66. Effective January 1, 2011. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.14

An agreement may be amended with the mutual consent of the landowner and the department.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.16

If a landowner seeks to sell, transfer, or otherwise alienate the land or water enrolled in the agreement during the term of the agreement, the person or entity assuming that interest in the property shall (a) assume the existing landowner’s duties under the agreement, (b) enter into a new agreement with the department, or (c) withdraw from an existing agreement under the terms provided in the agreement, as approved by the department.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.18

The suspension and revocation of the agreement shall be governed by suspension and revocation regulations adopted by the department.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.20

(a) This section does not provide the public a right of entry onto the enrolled land or water. The landowner shall provide the department, its contractors, or agents with access to the land or water proposed to be enrolled in the agreement to develop the agreement, determine the baseline conditions, monitor the effectiveness of management actions, or safely remove or salvage species proposed to be taken.

(b) The department shall provide notice to the landowner at least seven days before accessing the land or water for the purposes of subdivision (a). The notice shall identify each person selected by the department, its contractors, or agents to access the land or water.

(c) Notwithstanding subdivision (a), during the seven-day notice period, a landowner may object, in writing, to a person selected to access the land or water. If a landowner objects, another person shall be selected by the department, its contractors, or agents, and notification shall be provided to the landowner pursuant to subdivision (b). However, if a landowner objects to a selection on two successive occasions, the landowner shall be deemed to consent to access to the land or water by a person selected by the department, its contractors, or agents. Failure by a landowner to object to the selection within the seven-day notice period shall be deemed consent to access the land or water by a person selected by the department, its contractors, or agents.

(d) (1) Notwithstanding any other law, the landowner is not required to do either of the following:

(A) Maintain enrolled land or water, or land or water proposed to be enrolled in an agreement, in a condition that is safe for access, entry, or use by the department, its contractors, or agents for purposes of providing access pursuant to subdivision (a).

(B) Provide to the department, its contractors, or agents, any warning of a hazardous condition, use, structure, or activity on enrolled land or water, or land or water proposed to be enrolled in an agreement, for purposes of providing access pursuant to subdivision (a).

(2) Notwithstanding any other law, the landowner shall not be liable for any injury, and does not owe a duty of care, to the department, its contractors, or agents resulting from any act or omission described in subparagraph (A) or (B) of paragraph (1).

(3) The provision of access to land pursuant to subdivision (a) shall not be construed as any of the following:

(A) An assurance that the land or water is safe.

(B) A grant to the person accessing the land or water of a legal status for which the landowner would owe a duty of care.

(C) An assumption of responsibility or liability for any injury to a person or property caused by any act of the person to whom access to the land or water is provided.

(4) Notwithstanding paragraphs (1) to (3), inclusive, this subdivision shall not be construed to limit a landowner’s liability for an injury under either of the following circumstances:

(A) Willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity on the land or water.

(B) Express invitation to a person by the landowner to access the land or water, in a manner that is beyond the access required to be provided pursuant to subdivision (a).

(e) Nothing in this section creates a duty of care or a ground of liability for injury to person or property.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.22

(a) If a federal safe harbor agreement has been approved pursuant to applicable provisions of federal law and the federal safe harbor agreement contains species that are endangered, threatened, or are candidate species pursuant to this chapter, no further authorization or approval is necessary under this article for any person authorized by that agreement to take the species identified in and in accordance with the federal Safe Harbor Agreement, if that person and the department follow all of the procedures specified in Section 2080.1, except that the determination of consistency shall be made by the department based only on the issuance criteria contained in this article.

(b) The department may adopt nonregulatory guidelines to clarify how the provisions of this chapter may be used in connection with voluntary local programs for routine and ongoing agricultural activities adopted pursuant to Article 3.5 (commencing with Section 2086) and natural community conservation plans adopted pursuant to Chapter 10 (commencing with Section 2800).

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.23

(a) A landowner that owns land that abuts a property enrolled in a state safe harbor agreement shall not be required, for purposes of an incidental take permit, to undertake the management activities set forth in the state safe harbor agreement, if all of the following conditions are met:

(1) The neighboring landowner allows the department to determine baseline conditions on the property.

(2) The neighboring landowner agrees to maintain the baseline conditions for the duration specified in the safe harbor agreement.

(3) The department determines that allowing the neighboring landowner to receive an incidental take permit for the abutting property does not undermine the net conservation benefit determination made by the department in the approval of the safe harbor agreement.

(4) The take authorized by the department will not jeopardize the continued existence of the species. This determination shall be made in accordance with subdivision (c) of Section 2081.

(b) (1) Unless the department determines that it is inappropriate to do so based on the species listed in the permit, or any other factors, the neighboring landowner shall provide the department with at least 60 days’ advance notice of any of the following:

(A) Any incidental take that is anticipated to occur under the permit.

(B) The neighboring landowner’s plan to return to baseline conditions.

(C) Any plan to transfer or alienate the neighboring landowner’s interest in the land or water.

(2) (A) If the department receives any notice described in paragraph (1), the neighboring landowner shall provide the department, its contractors, or agents with access to the land or water for purposes of safely removing or salvaging the species.

(B) The department shall provide notice to the neighboring landowner at least seven days before accessing the land or water for the purposes of subparagraph (A). The notice shall identify each person selected by the department, its contractors, or agents to access the land or water.

(C) Notwithstanding subparagraph (B), during the seven-day notice period, the neighboring landowner may object, in writing, to a person selected to access the land or water. If the neighboring landowner objects, another person shall be selected by the department, its contractors, or agents, and notification shall be provided to the neighboring landowner pursuant to subparagraph (B). However, if the neighboring landowner objects to a selection on two successive occasions, the neighboring landowner shall be deemed to consent to access to the land or water by a person selected by the department, its contractors, or agents. Failure by the neighboring landowner to object to the selection within the seven-day notice period shall be deemed consent to access the land or water by the person selected by the department, its contractors, or agents.

(Amended by Stats. 2010, Ch. 328, Sec. 67. Effective January 1, 2011. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.24

The department, for informational purposes, shall maintain a list of qualified persons who have worked with the department on an approved agreement, and persons, entities, and organizations serving as program administrators for approved agreements.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.25

The department may promulgate regulations to implement this article.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, pursuant to Section 2089.26.)



2089.26

This article shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2009, Ch. 184, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Article 3.7, commencing with Section 2089.2.)






ARTICLE 5 - Funding

2098

The department shall pay the costs of administration of this chapter from the Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account in the Fish and Game Preservation Fund.

(Added by Stats. 1984, Ch. 1240, Sec. 2.)



2099

(a) For purposes of this section, the following terms have the following meanings:

(1) “Eligible project” means a solar thermal powerplant, photovoltaic powerplant, wind powerplant, or geothermal powerplant meeting the requirements of paragraph (1) or (2) of subdivision (b) of Section 2069 or meeting the definition of a “covered activity” in the final Desert Renewable Energy Conservation Plan, as approved by the department.

(2) “Energy Commission” means the State Energy Resources Conservation and Development Commission.

(b) (1) The Renewable Energy Resources Development Fee Trust Fund is hereby established in the State Treasury. The department shall collect a fee from the owner or developer of an eligible project that elects to use mitigation actions developed and approved by the department pursuant to Section 2069, and all moneys received for purposes of mitigation actions pursuant to Section 2069 shall be deposited in the fund and shall be held in trust and be expended solely for the purposes of, and in conformity with, that section, applicable permit or certification requirements for eligible projects, and any contractual agreement between the Energy Commission or department and the owner or developer of an eligible project. The department may contract with, or award grants to, third parties to implement mitigation actions in conformity with Section 2069 and this section.

(2) Upon direction by the department, the Controller shall create any accounts or subaccounts within the fund that the department determines are necessary or convenient to facilitate management of the fund.

(3) The fund shall serve, and be managed, as an optional, voluntary method for developers or owners of eligible projects to deposit fees to complete mitigation actions meeting the conditions of subdivision (c) of Section 2069 and for the purpose of meeting the requirements of this chapter or the requirements of Chapter 6 (commencing with Section 25500) of Division 15 of the Public Resources Code by funding mitigation actions implemented by the department or third parties in a contractual relationship with the department. Notwithstanding Section 13340 of the Government Code, the money in the fund is hereby continuously appropriated to the department, without regard to fiscal years, for the purposes enumerated in this section and Section 2069. An expenditure shall not be made from the fund except as authorized by the department.

(4) The sum of ten million dollars ($10,000,000) previously transferred, as a loan, from the Renewable Resource Trust Fund to the fund shall be repaid from the fund to the Renewable Resource Trust Fund no later than December 31, 2013. The department shall use these funds, pursuant to paragraph (1) of subdivision (c) of Section 2069, to purchase mitigation lands or conservation easements, and to cover related restoration, monitoring, and transaction costs incurred in advance of the receipt of fees pursuant to paragraph (5) and to cover the department’s administrative costs for the program.

(5) A developer or owner of an eligible project that elects to use mitigation actions developed and authorized by the department pursuant to Section 2069 shall remit fees to the department for deposit into the fund for those mitigation actions in an amount that reflects the determination by the Energy Commission, with respect to a solar thermal or geothermal powerplant subject to its jurisdiction, or the department, with respect to a renewable energy powerplant not subject to the Energy Commission’s jurisdiction, of the costs attributable to the mitigation actions that meet the standards of this chapter. The amount of fees to be paid by a developer or owner of an eligible project to meet the standards of this chapter shall be calculated on a per acre basis, using total cost accounting, and shall include, as applicable, land acquisition or conservation easement costs, monitoring costs, restoration costs, transaction costs, the amount of a perpetual endowment account for land management or easement stewardship costs by the department or other management entity, and administrative costs and funds sufficient to repay any expenditure of state funds made pursuant to paragraph (4). To ensure the funds deposited pursuant to this section are sufficient to meet the standards of this chapter, the project developer or owner, in addition to payment of those funds, shall provide security, in a form and amount, not to exceed 5 percent of the amount of the funds, excluding any portion of the funds to be used for a perpetual endowment, to be determined by the Energy Commission, with respect to a solar thermal or geothermal powerplant subject to its jurisdiction, or to be determined by the department, with respect to a renewable energy powerplant not subject to the Energy Commission’s jurisdiction.

(c) The department shall monitor the implementation of the mitigation actions and the progress of the construction of the eligible projects. The department shall report all deposits, and the source of those deposits, on its Internet Web site. The department shall also report all expenditures from the fund on its Internet Web site and identify the mitigation activities or programs that each expenditure funded and its relationship to the permitted project. The Energy Commission, with respect to a solar thermal or geothermal powerplant subject to its jurisdiction, and the department, with respect to a renewable energy powerplant not subject to the Energy Commission’s jurisdiction, shall ensure that moneys paid pursuant to this section are used only for purposes of satisfying the standards of paragraph (2) of subdivision (b) of Section 2081. Where moneys are used to fund mitigation actions, including the acquisition of lands or conservation easements, or the restoration of lands, that use shall be in addition to, and not duplicative of, mitigation obtained through any other means.

(d) The department and the Energy Commission shall not allow any use of the interim mitigation strategy subsequent to a determination by the department that the time and extent of mitigation actions are not being implemented in rough proportion to the impacts of those projects. The department shall reinstitute the use of the interim mitigation strategy when the department determines the rough proportionality between mitigation actions and impacts of eligible projects has been reestablished by the completion of additional mitigation actions.

(Amended by Stats. 2012, Ch. 559, Sec. 18. Effective January 1, 2013.)



2099.5

(a) The department shall collect a permit application fee from the owner or developer of an eligible project, as defined in Section 2099, to support its permitting of eligible projects pursuant to this chapter. The owner or developer of a proposed eligible project shall pay a one-time permit application fee of seventy-five thousand dollars ($75,000) to the department.

(b) The department shall collect the permit application fee, at the time the owner or developer submits its permit application or, for eligible projects for which an application has already been submitted, within 30 days of the operative date of this section. The department shall utilize the permit application fee to pay for all or a portion of the department’s cost of processing incidental take permit applications pursuant to subdivision (b) of Section 2081 and Section 2080.1. If the permit application fee is insufficient to complete permitting work due to the complexity of a project or timeline delays, the department may collect an additional fee from the owner or developer to pay for its actual costs, not to exceed an additional seventy-five thousand dollars ($75,000).

(c) For an eligible project seeking site certification, pursuant to Chapter 6 (commencing with Section 25500) of Division 1 of the Public Resources Code, by the Energy Commission, as defined in Section 2099, the owner or developer shall pay the permit application fee directly to the department. The permit application fee paid to the department shall fund the department’s participation in the Energy Commission’s site certification process as the state’s trustee for natural resources. The permit application fee shall be in addition to any application fees collected directly by the Energy Commission. The permit application fee shall be due and payable within 30 days of the operative date of this section.

(d) Permit application fees paid pursuant to this chapter shall be deposited in the Fish and Game Preservation Fund and shall be eligible for expenditure by the department pursuant to subdivision (b) of Section 2081 and Section 2080.1.

(e) The sum of one million six hundred fifty thousand dollars ($1,650,000) is hereby appropriated to the department from the Fish and Game Preservation Fund for the purposes of this section. These funds shall be available for expenditure through June 30, 2011.

(f) If an owner or developer withdraws a project within 30 days after paying the permit application fee, the department shall refund any unused portion of the fee to the owner or developer.

(Added by Stats. 2010, 8th Ex. Sess., Ch. 9, Sec. 3. Effective March 22, 2010.)



2099.10

(a) (1) The Legislature finds and declares that it is in the interest of the state that incidental take permit applications submitted by renewable energy developers be processed by the department in a timely, efficient, and thorough manner and the department be funded adequately to review and process the applications. It is further the intent of the Legislature that the department work in a transparent and consultative manner with renewable energy developers who apply for incidental take permits, including as described in this section and Section 2099.20.

(2) For purposes of this section and Section 2099.20, the following terms have the following meanings:

(A) “Eligible project” means an eligible renewable energy resource, as defined in the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1 of Division 1 of the Public Utilities Code).

(B) “Energy Commission” means the State Energy Resources Conservation and Development Commission.

(b)  The department shall collect the following permit application fee from the owner or developer of an eligible project that is not subject to the Energy Commission’s certification requirements to support the permitting of eligible projects pursuant to this chapter:

(1) Twenty-five thousand dollars ($25,000) for projects, regardless of size, that are subject only to Section 2080.1.

(2) Twenty-five thousand dollars ($25,000) for projects that are less than 50 megawatts.

(3) Fifty thousand dollars ($50,000) for projects that are not less than 50 megawatts and not more than 250 megawatts.

(4) Seventy-five thousand dollars ($75,000) for projects that are more than 250 megawatts.

(c) (1) For applications submitted to the department on or after the effective date of this act, the department shall collect the permit application fee at the time the owner or developer submits its permit application. For applications submitted after June 30, 2011, but before the effective date of the act, the department shall collect the permit application fee upon the effective date of the act and shall not deem the application complete until it has collected the permit application fee. Permit applications submitted prior to June 30, 2011, or deemed complete prior to the effective date of the act shall not be subject to fees established pursuant to this section.

(2) If an owner or developer withdraws a project within 30 days after paying the permit application fee, the department shall refund any unused portion of the fee to the owner or developer.

(3) The department shall utilize the permit application fee only to pay for all or a portion of the department’s cost of processing incidental take permit applications pursuant to subdivision (b) of Section 2081 and Section 2080.1 and of the department’s cost of complying with the requirements of subdivision (f).

(d) (1) If the permit application fee paid pursuant to subdivision (b) is determined by the department to be insufficient to complete permitting work due to the complexity of a project, the department shall collect an additional fee from the owner or developer to pay for its estimated costs. Upon its determination, the department shall notify the applicant of the reasons why an additional fee is necessary and the estimated amount of the additional fee.

(2) The additional fee shall not exceed an amount that, when added to the fee paid pursuant to subdivision (b), equals two hundred thousand dollars ($200,000). The department shall collect the additional fee before a final decision on the application by the department.

(e) (1) It is the intent of the Legislature that the department participate in the Energy Commission’s site certification process for eligible projects as the state’s trustee for natural resources.

(2) The department and the Energy Commission shall enter into a cost-sharing agreement governing all eligible projects that are subject to the Energy Commission’s certification requirements. The agreement shall ensure that all or a portion of the department’s costs of participating in the Energy Commission’s site certification process for eligible projects for the purpose of advising the Energy Commission with regard to the Energy Commission’s issuance of incidental take authorization, pursuant to Section 2080.1 and subdivision (b) of Section 2081, shall be paid to the department by the Energy Commission from the fees received by the Energy Commission pursuant to subdivision (a) of Section 25806 of the Public Resources Code.

(3) Funds identified by the Energy Commission for transfer to the department pursuant to the cost-sharing agreement required in paragraph (2) are exempt from the requirements of subdivision (d) of Section 25806 of the Public Resources Code.

(f) (1) In order to meet the intent of the Legislature pursuant to paragraph (1) of subdivision (a), the department shall carry out both of the following:

(A) By January 1, 2012, and every six months thereafter, until January 1, 2014, the department shall submit a report to the Legislature that provides information related to the department’s fee collections, expenditures, and workload pursuant to this section, including, as feasible, the information required in paragraph (1) of subdivision (e) of Section 2099.20.

(B) By January 1, 2013, and annually thereafter, the department shall review the permit application fees paid pursuant to subdivisions (b) and (d) and shall recommend adjustments to the Legislature in an amount necessary to pay the full costs of processing the project’s incidental take permit.

(2) It is the intent of the Legislature that the Joint Legislative Audit Committee shall, during the 2014 calendar year, determine whether to approve an audit of the department’s activities pursuant to this section. In making its determination, the committee shall consider information submitted by the department to the Legislature pursuant to this section and Section 2099.20.

(g) The fees paid to the department pursuant to this section shall be deposited in the Renewable Resources Permitting Account, which is hereby established in the Fish and Game Preservation Fund, and shall be eligible for expenditure by the department pursuant to subdivision (b) of Section 2081 and Section 2080.1.

(h) For purposes of this section, the Legislature hereby appropriates six million dollars ($6,000,000) from the Fish and Game Preservation Fund.

(i) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 10, Sec. 3. Effective December 10, 2011. Repealed as of January 1, 2016, by its own provisions.)



2099.20

(a) As used in this section, “eligible project” has the same meaning as defined in Section 2099.10.

(b) (1) At the request of the applicant, the department shall meet with the applicant in person or by telephone to develop a plan for processing the application and, to the extent feasible, identify and clarify information that will be needed in an application for a project subject to Section 2099.10 prior to its submittal to the department.

(2) Within 45 days after the department receives an application for a project subject to Section 2099.10, the department shall determine whether the application is complete or incomplete and shall notify the applicant of its determination. If the department determines that the application is incomplete, it shall concurrently identify and inform the applicant in writing of the specific information or supporting documentation that is needed to complete the application currently under review, unless otherwise requested in writing by the applicant. The department shall make all reasonable efforts to consolidate its information request into a single request.

(3) Within 30 days of receipt of the information requested of the applicant pursuant to paragraph (2), the department shall make a determination whether the application is complete.

(4) If the department determines pursuant to paragraph (3) that additional information is needed to complete the application, the department shall inform the applicant in writing of the specific information or supporting documentation that is needed to complete the application, and the director, or his or her designee reporting directly to the director, shall offer to meet with the applicant to review the application and establish a plan and a timeframe to complete the application, unless otherwise requested in writing by the applicant.

(c) Except as otherwise provided in subdivisions (d) and (e), the department shall approve or reject an incidental take permit application for an eligible project 60 days or less from the date the application is deemed complete, unless a longer period is agreed upon by the department and the applicant. If the department has not made a determination to reject or approve the incidental take permit application within 45 days after deeming the application complete, the director, or his or her designee reporting directly to the director, shall offer to meet with the applicant to review the status of the application.

(d) If the department deems an application is complete more than 60 days before the project is certified under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) by an agency other than the department, the department shall reject or approve the incidental take permit application within 30 days after the California Environmental Quality Act certification, unless a longer period is agreed upon by the department and the applicant. If the department is the lead agency under the California Environmental Quality Act, the department shall reject or approve the incidental take permit application concurrently with the California Environmental Quality Act certification.

(e) Subdivision (c) does not apply to projects that the department determines are eligible to obtain a consistency determination pursuant to Section 2080.1, in which case the department shall approve or reject a consistency determination application for these projects within 30 days after the director has received notice pursuant to Section 2080.1 that a federal permit has been issued.

(f) (1) By January 1, 2014, the department shall provide an accounting to the Legislature on incidental take permit applications for eligible projects. This accounting shall include, but shall not be limited to, all of the following:

(A) The number of applications received.

(B) The number of applications approved, rejected, or withdrawn.

(C) The type and nature of the incidental take permits sought, including, but not limited to, the number of acres in each permit, the location of the project, the list of endangered or threatened species and whether the species were state or federally listed, the land ownership, the other permits involved in the project during the permit review period and which agencies were involved, and any relevant special resource issues.

(D) The time that elapsed between when a permit was deemed complete and when it was approved, if the permit was approved.

(E) The staff time spent on each permit.

(F) Other information determined by the department to be relevant in assessing whether the permit approval process, including the deadlines prescribed by this section, provide for an efficient review process in furtherance of the department’s statutory obligations.

(2) By January 1, 2012, and annually thereafter for two years until 2014, the department shall report to the Legislature on the extent to which it arranges for entities other than itself to provide all or part of the environmental review of eligible projects. The 2014 report may be combined with the report described in paragraph (1).

(3) A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(4) Pursuant to Section 10231.5 of the Government Code, this subdivision is inoperative on January 1, 2016.

(Added by Stats. 2011, Ch. 311, Sec. 2. Effective September 22, 2011. Operative December 10, 2011, pursuant to Sec. 4 of Ch. 311.)



2100

(a) The commission established pursuant to Section 2099 shall represent the full range of opinions and viewpoints regarding the protection of candidate, endangered, and threatened species and the regulatory taking of private property. The membership of the commission shall consist of equal numbers of persons meeting each of the following criteria:

(1) Persons who advocate the primacy of the market. This group shall include advocates of the free market philosophy and representatives of regulated industries and landowners, including the extractive industries.

(2) Persons who advocate that natural resources and endangered species are public trust resources, the protection of which should be regulated. This group shall include conservation biologists, environmental economists, historic preservationists, and others who advocate that the market should take full account of the claims of public trust values associated with protection of the public’s natural heritage and the cost of environmental degradation.

(b) The California Research Bureau shall provide staffing for the commission.

(Added by Stats. 1996, Ch. 972, Sec. 2. Effective January 1, 1997.)






ARTICLE 7 - Recovery Strategy Pilot Program

2106

(a) The department may develop and implement a recovery strategy pilot program for coho salmon.

(b) The department shall seek private and federal funding for implementation of the coho salmon recovery strategy pilot program. No additional state funds may be expended for the implementation of the program until the Legislature specifically appropriates funds for that purpose.

(Amended by Stats. 2003, Ch. 854, Sec. 1. Effective January 1, 2004. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2107

(a) For each species identified pursuant to Sections 2105 and 2106, the department shall assemble a recovery strategy team consisting of, but not limited to, department personnel, other state agency personnel if found by the department to be appropriate, federal agency personnel to the extent permitted by federal law if found by the department to be appropriate, representatives of affected local governments, representatives of affected landowners, and representatives of environmental groups, as well as persons who possess scientific expertise.

(b) Each recovery team shall work collaboratively to aid the department in developing the recovery strategy for that species for which the recovery team is assembled.

(c) The department shall consider information from all persons likely to be affected by the implementation of a recovery strategy and from persons knowledgeable in those subject areas pertinent to the species’ recovery in developing the recovery strategy for each species.

(Amended by Stats. 1997, Ch. 522, Sec. 4. Effective September 29, 1997. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2109

A recovery strategy for a species shall contain all of the following information:

(a) An explanation of scientific knowledge and assumptions regarding the biology, habitat requirements, and threats to the existence of the species.

(b) An explanation of interim and long-term goals and objectives for the conservation of the species. The recovery goals and objectives shall be specifically stated.

(c) A range of alternative interim and long-term conservation and management goals and activities. An explanation of any recommended activities shall be included in the recovery strategy.

(d) An estimate of the time and costs required to meet the interim recovery goals for the species, including available or anticipated funding sources, and an initial projection of the time and costs associated with meeting final recovery goals. These costs shall include direct and indirect costs and public and private costs.

(e) Objective measurable criteria to determine whether the goals and objectives of the recovery strategy are being met and that contain procedures for the recognition of successful recovery, that may include commercial use where appropriate, and downlisting or delisting, if applicable.

(f) A description of actions and recommendations to implement the recovery strategy. The implementation plan shall include, if appropriate, recommendations to reduce adverse social and economic impacts of implementation of the recovery strategy. These recommendations shall be consistent with the recovery goals and objectives.

(g) A description of the following elements necessary to achieve the goals of the recovery strategy:

(1) The availability and use of public lands for the conservation, protection, restoration, and enhancement of the species.

(2) Methods of private and public cooperation.

(3) Procedures and programs for notice, education, research, monitoring, and strategy modification.

(h) The expected time necessary to meet the interim recovery goals and provisions and triggers for review and amendment of the strategy.

(i) An implementation schedule.

(Amended by Stats. 2008, Ch. 411, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2110

The department shall include general policies to guide the department’s issuance of a permit pursuant to Section 2080.1 or 2081 if the department determines, based on the best available scientific information, that the general policies are consistent with the recommended recovery strategy.

(Amended by Stats. 2008, Ch. 411, Sec. 3. Effective January 1, 2009. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2111

After the department submits the recovery strategy to the commission, the commission shall hold a public hearing to consider approval of the recovery strategy. The commission shall approve the recovery strategy if, considering all relevant evidence, the commission finds that the recovery strategy meets all of the following criteria:

(a) The recovery strategy would conserve, protect, restore, and enhance the species.

(b) The recovery strategy is supported by the best available scientific data.

(c) The recovery strategy would recover a formerly commercially valuable species to a level of abundance that would permit commercial use of that species.

(d) The recovery strategy contains all of the information required by Section 2109.

(Amended by Stats. 2008, Ch. 411, Sec. 4. Effective January 1, 2009. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2111.5

If the commission does not approve the recovery strategy pursuant to Section 2111 because it could not make all of the necessary findings, it shall specify why the required finding could not be made. If the commission determines that the strategy could be amended to address the issues identified by the commission, it may direct the department to revise the recovery strategy within six months and resubmit it to the commission.

(Added by Stats. 1996, Ch. 974, Sec. 1. Effective January 1, 1997. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2112

If a recovery strategy for one of the species identified pursuant to Section 2105 or 2106 includes policies to guide the department’s issuance of memoranda of understanding pursuant to Section 2081 and the department’s consultation procedures pursuant to Section 2090, the department shall develop and adopt rules and guidelines to implement those policies. The rules and guidelines shall be based upon the best available scientific evidence and shall be consistent with the recovery strategy adopted. The rules and guidelines may clearly specify conditions and circumstances under which the taking of a species listed as a threatened species or endangered species would be prohibited by the department, or, conversely, when it would not require a memorandum of understanding pursuant to Section 2081.

(Amended by Stats. 1997, Ch. 522, Sec. 6. Effective September 29, 1997. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2113

After approval of a recovery strategy by the commission, the department shall consult with the recovery strategy team assembled for that species pursuant to Section 2107 and report to the commission on an annual basis on the status and progress of the implementation of the recovery strategy. The strategy shall be the basis for the species reviews pursuant to Section 2077.

(Added by Stats. 1996, Ch. 974, Sec. 1. Effective January 1, 1997. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2114

If the commission elects to authorize the preparation of a recovery strategy prior to or in conjunction with a decision to add a species to a list pursuant to Section 2075.5, the required rulemaking pursuant to subdivision (b) of that section shall be delayed not more than one year, which the commission may extend for not more than an additional six months, until a final determination is made on the recovery strategy. The rulemaking proceedings shall include all policies, rules, or guidelines adopted pursuant to Sections 2111 and 2112 and shall consider the recovery strategy and information received in its development and adoption. The recovery strategy itself shall have no regulatory significance, shall not be considered to be a regulation for any purpose, including the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code, and is not a regulatory action or document.

(Added by Stats. 1996, Ch. 974, Sec. 1. Effective January 1, 1997. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2115

The two hundred thousand dollars ($200,000) appropriated in the Budget Act of 1997 for the purposes of this article shall be used for the Greater Sandhill crane. Any money that is not used to develop a recovery plan for that species may be used by the department to implement the recovery plan for that species. Section 2098 does not apply to any costs relating to this article.

(Amended by Stats. 2007, Ch. 285, Sec. 29. Effective January 1, 2008. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2115.1

This article does not affect the recovery strategy for coho salmon prepared by the department in August 2003. This article does not affect regulations adopted pursuant to Section 2112 by the State Board of Forestry and Fire Protection, or preclude that board from amending those regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). This article does not change the existing requirements for the issuance of incidental take permits pursuant to Section 2081.

(Added by Stats. 2008, Ch. 411, Sec. 5. Effective January 1, 2009. Repealed as of January 1, 2017, with remaining effect, as prescribed in Section 2115.5.)



2115.5

This article shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2017, deletes or extends that date. However, this section does not apply to a recovery strategy that is approved or implemented pursuant to this article on or before January 1, 2017, and those recovery strategies, and any permits or memoranda of understanding relating thereto, shall remain effective as if this article had not been repealed.

(Amended by Stats. 2013, Ch. 387, Sec. 12. Effective January 1, 2014. Repealed as of January 1, 2017, with remaining effect, by its own provisions. Note: Repeal affects Article 7, commencing with Section 2106.)









CHAPTER 2 - Importation, Transportation, and Sheltering of Restricted Live Wild Animals

ARTICLE 1 - Generally

2116

As used in this chapter, “wild animal” means any animal of the class Aves (birds), class Mammalia (mammals), class Amphibia (frogs, toads, salamanders), class Osteichtyes (bony fishes), class Monorhina (lampreys), class Reptilia (reptiles), class Crustacea (crayfish), or class Gastropoda (slugs, snails) which is not normally domesticated in this state as determined by the commission.

(Amended by Stats. 1974, Ch. 1503.)



2116.5

The Legislature finds and declares that wild animals are being captured for importation and resale in California; that some populations of wild animals are being depleted; that many animals die in captivity or transit; that some keepers of wild animals lack sufficient knowledge or facilities for the proper care of wild animals; that some wild animals are a threat to the native wildlife or agricultural interests of this state; and that some wild animals are a threat to public health and safety. It is the intention of the Legislature that the importation, transportation, and possession of wild animals shall be regulated to protect the health and welfare of wild animals captured, imported, transported, or possessed, to reduce the depletion of wildlife populations, to protect the native wildlife and agricultural interests of this state against damage from the existence at large of certain wild animals, and to protect the public health and safety in this state.

(Added by Stats. 1974, Ch. 1503.)



2117

As used in this chapter, “enforcing officers” means the department, the state plant quarantine officers, the local law enforcement agents, the county sheriffs, and the county agricultural commissioners. These enforcing officers are authorized and empowered to enforce the provisions of this chapter or any regulation implementing this chapter.

(Amended by Stats. 2005, Ch. 698, Sec. 2. Effective January 1, 2006.)



2118

It is unlawful to import, transport, possess, or release alive into this state, except under a revocable, nontransferable permit as provided in this chapter and the regulations pertaining thereto, any wild animal of the following species:

(a)

Class Aves: (birds)

Family Cuculidae (cuckoos)

All Species.

Family Alaudidae (larks)

Skylark, Alauda arvensis

Family Corvidae (crows, jays, magpies)

All species.

Family Turdidae (thrushes)

European blackbird, Turdus merula

Missel (or mistle), thrush, Turdus viscivorus

Family Sturnidae (starlings and mynas or mynahs)

All species of the family, except hill myna (or

hill mynah),

Gracula religiosa (sometimes referred to as

Eulabes religiosa)

Family Ploceidae (weavers)

The following species:

Spanish sparrow, Passer hispaniolensis

Italian sparrow, Passer italiae

European tree sparrow, Passer montanus

Cape sparrow, Passer capensis

Madagascar weaver, Foudia madagascariensis

Baya weaver, Ploceus baya

Hawaiian rice bird, Munia nisoria

Red-billed quelea, Quelea quelea

Red-headed quelea, Quelea erythrops

Family Fringillidae (sparrows, finches, buntings)

Yellowhammer, Emberiza citrinella

(b)

Class Mammalia (mammals)

Order Primates

All species except those in family Hominidae

Order Edentata (sloths, anteaters, armadillos, etc.)

All species.

Order Marsupialia (marsupials or pouched mammals)

All species.

Order Insectivora (shrews, moles, hedgehogs, etc.)

All species.

Order Dermoptera (gliding lemurs)

All species.

Order Chiroptera (bats)

All species.

Order Monotremata (spiny anteaters, platypuses)

All species.

Order Pholidota (pangolins, scaly anteaters)

All species.

Order Lagomorpha (pikas, rabbits, hares)

All species, except domesticated races of rabbits.

Order Rodentia (rodents)

All species, except domesticated golden

hamsters, also known as Syrian hamster,

Mesocricetus auratus; domesticated races of

rats or mice (white or albino; trained,

dancing or spinning, laboratory-reared);

and domestic strains of guinea pig (Cavia

porcellus).

Order Carnivora (carnivores)

All species, except domestic dogs (Canis

familiaris) and domestic cats (Felis catus).

Order Tubulidentata (aardvarks)

All species.

Order Proboscidea (elephants)

All species.

Order Hyracoidea (hyraxes)

All species.

Order Sirenia (dugongs, manatees)

All species.

Order Perissodactyla (horses, zebras, tapirs,

rhinoceroses, etc.)

All species except those of the family Equidae.

Order Artiodactyla (swine, peccaries, camels,

deer, elk, except elk (genus Cervus) which are

subject to Section 2118.2, moose, antelopes,

cattle, goats, sheep, etc.)

All species except: domestic swine of the family

Suidae; American bison, and domestic cattle,

sheep and goats of the family Bovidae; races

of big-horned sheep (Ovis canadensis) now

or formerly indigenous to this state.

Mammals of the orders Primates, Edentata,
Dermoptera, Monotremata, Pholidota, Tubulidentata,
Proboscidea, Perissodactyla, Hyracoidea, Sirenia and
Carnivora are restricted for the welfare of the animals,
except animals of the families Viverridae and Mustelidae
in the order Carnivora are restricted because such
animals are undesirable and a menace to native wildlife,
the agricultural interests of the state, or to the public
health or safety.

(c)

Class amphibia (frogs, toads, salamanders)

Family Bufonidae (toads)

Giant toad or marine toad, Bufo marinus

(d)

Class Monorhina (lampreys)

All species.

(e)

Class Osteichthyes (bony fishes)

Family Serranidae (bass)

White perch, Morone or Roccus americana

Family Clupeidae (herring)

Gizzard shad, Dorosoma cepedianum

Family Sciaenidae (croakers)

Freshwater sheepshead, Aplodinotus grunniens

Family Characidae (characins)

Banded tetra, Astyanax fasciatus

All species of piranhas

Family Lepisosteidae (gars)

All species.

Family Amiidae (bowfins)

All species.

(f)

Class Reptilia (snakes, lizards, turtles, alligators)

Family Crocodilidae

All species.

(g)

Class Crustacea (crustaceans)

Genus Cambarus (crayfishes)

All species.

Genus Astacus (crayfishes)

All species.

Genus Astacopsis (crayfishes)

All species.

(h)

Class Gastropoda (slugs, snails, clams)

All species of slugs.

All species of land snails.

(i)Other classes, orders, families, genera, and species
of wild animals which may be designated by the
commission in cooperation with the Department of Food
and Agriculture, (1) when the class, order, family, genus,
or species is proven to be undesirable and a menace to
native wildlife or the agricultural interests of the state, or
(2) to provide for the welfare of wild animals.
(j)Except as expressly authorized in this code, any live
nonindigenous Atlantic salmon or the roe thereof into the
Smith River watershed.
(k)Classes, families, genera, and species in addition to
those listed in this section may be added to or deleted
from the above lists from time to time by commission
regulations in cooperation with the Department of Food
and Agriculture.

(Amended by Stats. 2003, Ch. 62, Sec. 97. Effective January 1, 2004.)



2118.2

Except as provided in Section 1007, it is unlawful to import any elk (genus Cervus) into this state. The department may import elk pursuant to Section 1007, if prior to such importation, the department issues written findings justifying the need for and explaining the purpose of the importation.

This section shall not apply to zoos certified by the United States Department of Agriculture.

(Added by Stats. 1979, Ch. 1074.)



2118.3

No part of any elk horn or antler shall be removed from any live elk for commercial purposes.

(Added by Stats. 1979, Ch. 1074.)



2118.4

The department shall seize any elk imported in violation of Section 2118.2.

(Added by Stats. 1979, Ch. 1074.)



2118.5

The commission may designate wild animals which may be possessed without a permit.

(Added by Stats. 1970, Ch. 1510.)



2119

The Department of Fish and Game shall publish from time to time as changes arise, a list of animals which may not be imported or transported into this State.

(Amended by Stats. 1961, Ch. 617.)



2120

(a) The commission, in cooperation with the Department of Food and Agriculture, shall adopt regulations governing both (1) the entry, importation, possession, transportation, keeping, confinement, or release of any and all wild animals that will be or that have been imported into this state pursuant to this chapter, and (2) the possession of all other wild animals. The regulations shall be designed to prevent damage to the native wildlife or agricultural interests of this state resulting from the existence at large of these wild animals, and to provide for the welfare of wild animals and the safety of the public.

(b) The regulations shall also include criteria for all of the following:

(1) The receiving, processing, and issuing of a permit and conducting inspections.

(2) Contracting out inspection activities.

(3) Responding to public reports and complaints.

(4) The notification of the revocation, termination, or denial of permits, and related appeals.

(5) The method by which the department determines that the breeding of wild animals pursuant to a single event breeding permit for exhibitor or a breeding permit is necessary and will not result in unneeded or uncared for animals, and the means by which the criteria will be implemented and enforced.

(6) How a responding agency will respond to an escape of a wild animal. This shall include, but not be limited to, the establishment of guidelines for the safe recapture of the wild animal and procedures outlining when lethal force would be used to recapture the wild animal.

(c) These regulations shall be developed and adopted by the commission on or before January 1, 2007.

(Amended by Stats. 2007, Ch. 285, Sec. 30. Effective January 1, 2008.)



2121

No person having possession or control over any wild animal under this chapter shall intentionally free, or knowingly permit the escape, or release of such an animal, except in accordance with the regulations of the commission.

(Amended by Stats. 2007, Ch. 285, Sec. 31. Effective January 1, 2008.)



2122

The commission shall promulgate regulations in cooperation with the State Department of Food and Agriculture for the guidance of enforcing officers. Such regulations shall include a list of the wild animals for which permits that may be issued under this chapter will be refused, and the disposition of such wild animals illegally imported into this state.

(Amended by Stats. 1974, Ch. 1503.)



2123

The department in cooperation with the State Department of Food and Agriculture shall furnish descriptive and illustrative material concerning the wild animals enumerated in or designated pursuant to Section 2118, as well as explanatory material setting forth the reasons for designating such animals as undesirable and a menace to native wildlife or to the agricultural interests of this state for the information and guidance of the enforcing officers.

(Amended by Stats. 1974, Ch. 1503.)



2124

(a) Except as otherwise authorized by this code or regulations adopted pursuant thereto, including, but not limited to, those provisions that authorize raising deer to produce venison for market it is unlawful for any person to possess, transport, import, export, propagate, purchase, sell, or transfer any live mammal listed under Section 2118 for the purposes of maiming, injuring, or killing the mammal for gain, amusement, or sport. Except as otherwise authorized by this code or regulations adopted pursuant thereto, the buyer of a live mammal listed in Section 2118 shall not resell the live mammal to another buyer who has the intent to maim, injure, or kill that mammal for purposes of gain, amusement, or sport.

(b) This section does not apply to the meat, hide, or parts of a dead mammal.

(Added by Stats. 1992, Ch. 888, Sec. 1. Effective January 1, 1993.)



2125

(a) In addition to any other penalty provided by law, any person who violates this chapter or any regulations implementing this chapter, is subject to a civil penalty of not less than five hundred dollars ($500) nor more than ten thousand dollars ($10,000) for each violation. Except as otherwise provided, any violation of this chapter or of any regulations implementing this chapter is a misdemeanor punishable by imprisonment in a county jail for not more than six months, or by a fine of not more than one thousand dollars ($1,000).

(b) The Attorney General, or the city attorney of the city or the district attorney or county counsel of the county in which a violation of this article occurs, may bring a civil action to recover the civil penalty in subdivision (a) and the costs of seizing and holding the animal listed in Section 2118, except to the extent that those costs have already been collected as provided by subdivision (d). The civil action shall be brought in the county in which the violation occurs and any penalty imposed shall be transferred to the Controller for deposit in the Fish and Game Preservation Fund in accordance with Section 13001.

(c) In an action brought under this section, in addition to the penalty specified in subdivision (a), the reasonable costs of investigation, reasonable attorney’s fees, and reasonable expert witness’ fees may also be recovered and those amounts shall be credited to the same operating funds as those from which the expenditures for those purposes were derived.

(d) (1) If an animal is confiscated because the animal was kept in contravention of this chapter or any implementing regulations, the person claiming the animal shall pay to the department or the new custodian of the animal an amount sufficient to cover all reasonable expenses expected to be incurred in caring for and providing for the animal for at least 30 days, including, but not limited to, the estimated cost of food, medical care, and housing.

(2) If the person claiming the animal fails to comply with the terms of his or her permit and to regain possession of the animal by the expiration of the first 30-day period, the department may euthanize the animal or place the animal with an appropriate wild animal facility at the end of the 30 days, unless the person claiming the animal pays all reasonable costs of caring for the animal for a second 30-day period before the expiration of the first 30-day period. If the permittee is still not in compliance with the terms of the permit at the end of the second 30-day period, the department may euthanize the animal or place the animal in an appropriate wild animal facility.

(3) The amount of the payments described in paragraphs (1) and (2) shall be determined by the department, and shall be based on the current reasonable costs to feed, provide medical care for, and house the animal. If the person claiming the animal complies with the terms of his or her permit and regains possession of the animal, any unused portion of the payments required pursuant to paragraphs (1) and (2) shall be returned to the person claiming the animal no later than 90 days after the date on which the person regains possession of the animal.

(Amended by Stats. 2006, Ch. 538, Sec. 180. Effective January 1, 2007.)



2126

(a) Except as otherwise authorized by this code or regulations made pursuant thereto, it is unlawful for any person to take any mammal as identified by Section 2118.

(b) This section does not prohibit the euthanasia of a mammal as appropriately directed by a licensed veterinarian or animal health technician.

(Added by Stats. 1992, Ch. 888, Sec. 3. Effective January 1, 1993.)



2127

(a) The department may reimburse eligible local entities, pursuant to a memorandum of understanding entered into pursuant to this section, for costs incurred by the eligible local entities in the administration and enforcement of any provision concerning the possession of, handling of, care for, or holding facilities provided for, a wild animal designated pursuant to Section 2118.

(b) The department may enter into memorandums of understanding with eligible local entities for the administration and enforcement of any provision concerning the possession of, handling of, care for, or holding facilities provided for, a wild animal designated pursuant to Section 2118.

(c) The commission shall adopt regulations that establish specific criteria an eligible local entity shall meet in order to qualify as an eligible local entity.

(d) For the purposes of this division, “eligible local entity” means a county, local animal control officer, local humane society official, educational institution, or trained private individual that enters into a memorandum of understanding with the department pursuant to this section.

(Amended by Stats. 2007, Ch. 285, Sec. 32. Effective January 1, 2008.)






ARTICLE 2 - Permits

2150

(a) (1) The department, in cooperation with the Department of Food and Agriculture, may, upon application, issue a written permit to import into, possess, or transport within this state any wild animal enumerated in, or designated pursuant to, Section 671 of Title 14 of the California Code of Regulations, upon a determination that the animal is not detrimental or that no damage or detriment can be caused to agriculture, native wildlife, the public health or safety, or the welfare of the animal, as a result of the importation, transportation, or possession.

(2) A permit may be issued to any person only upon application and payment of a nonrefundable application fee in an amount determined by the department pursuant to Section 2150.2. Application forms shall be provided by the department and shall be designed to ascertain the applicant’s ability to properly care for the wild animal or animals the applicant seeks to import, transport, or possess. Proper care includes providing adequate food, shelter, and veterinary care, and other requirements the commission may designate.

(b) The commission or the department shall deny a permit and the commission shall revoke a permit if it finds that a permittee or applicant has failed to meet, or is unable to meet, the requirements for importing, transporting, possessing, or confining any wild animal as established pursuant to Section 2120.

(c) A zoo is exempt from any permit requirement pursuant to this chapter except for animals whose importation, transportation, or possession is determined by the department, in cooperation with the Department of Food and Agriculture, to be detrimental or cause damage to agriculture, native wildlife, or the public health or safety. For purposes of this section, “zoo” means any organization which is accredited as meeting the standards and requirements of the American Zoo and Aquarium Association (AZA). Any California organization which is not accredited by the AZA may apply to the department for a waiver of specified permit requirements of this chapter. The department may grant or deny the request for a waiver for justified reasons. Foreign zoos outside this state are not subject to the permit requirements of this chapter beyond those specific permit requirements affecting California zoos or organizations with which they are collaborating. Any organization may appeal the determination of the department to the commission.

(d) An exhibitor licensed by the United States Department of Agriculture or a dealer who is so licensed who buys any animal specified in subdivision (c) from a zoo within the state, may sell or transfer it only to a private individual who has a permit issued pursuant to this section prior to the receipt of the animal or to a public or private organization that has a permit issued pursuant to this section prior to the receipt of the animal. The exhibitor or dealer who sells or transfers that animal shall pay a fee pursuant to Section 2150.2 to the department.

(e) Any university, college, governmental research agency, or other bona fide scientific institution, as defined in regulations adopted by the commission, engaging in scientific or public health research is exempt from any permit requirement pursuant to this chapter except for animals whose importation, transportation, or possession is determined by the department, in cooperation with the Department of Food and Agriculture, to be detrimental or cause damage to agriculture, native wildlife, or the public health or safety.

(f) Notwithstanding the provisions of this section, every zoo, university, college, governmental research agency, or other bona fide scientific institution shall comply with the requirements of subdivision (a) of Section 2193 for all animals the zoo, university, college, governmental research agency, or other bona fide scientific institution possesses that are enumerated in, or designated pursuant to, Section 671 of Title 14 of the California Code of Regulations.

(Amended by Stats. 2005, Ch. 698, Sec. 6. Effective January 1, 2006.)



2150.1

Fees collected pursuant to this chapter for permits, permit applications, and facility inspections shall be deposited in the Fish and Game Preservation Fund. The department shall annually identify the amount collected for each type of permit, permit application, or inspection for which a fee is collected.

(Repealed and added by Stats. 1990, Ch. 789, Sec. 4.)



2150.2

The department shall establish fees for permits, permit applications, and facility inspections in amounts sufficient to cover the costs of administering, implementing, and enforcing this chapter.

(Repealed and added by Stats. 1990, Ch. 789, Sec. 6.)



2150.3

(a) The director shall appoint a committee to advise the director on the humane care and treatment of wild animals.

(b) The committee shall make recommendations to the director for the establishment of standards of performance for administration and enforcement, which shall include, but are not limited to, requiring that the eligible local entity possess a knowledge of humane wild animal training methods.

(c) The committee shall make recommendations to the director as to the frequency of inspections necessary for the enforcement and administration of any provision concerning the possession of, handling of, care for, or holding facilities provided for, a wild animal designated pursuant to Section 2118.

(d) The committee shall advise and assist the director in entering into memorandums of understanding with eligible local entities and in determining whether the memorandums of understanding meet the requirements of this chapter.

(Amended by Stats. 2007, Ch. 285, Sec. 33. Effective January 1, 2008.)



2150.4

(a) The department or an eligible local entity shall inspect the wild animal facilities, as determined by the director’s advisory committee, of each person holding a permit issued pursuant to Section 2150 authorizing the possession of a wild animal.

(b) In addition to the inspections specified in subdivision (a), the department or an eligible local entity, pursuant to the regulations of the commission, may inspect the facilities and care provided for the wild animal of any person holding a permit issued pursuant to Section 2150 for the purpose of determining whether the animal is being cared for in accordance with all applicable statutes and regulations. The department shall collect an inspection fee, in an amount determined by the department pursuant to Section 2150.2.

(c) No later than January 1, 2009, the department, in cooperation with the committee created pursuant to Section 2150.3, shall develop, implement, and enter into memorandums of understanding with eligible local entities if the department elects not to inspect every wild animal facility pursuant to subdivisions (a) and (b). Eligible local entities shall meet the criteria established in regulations adopted pursuant to subdivision (b) of Section 2157.

(Amended by Stats. 2007, Ch. 285, Sec. 34. Effective January 1, 2008.)



2150.5

Classes, orders, families, genera, and species which may not be imported, transported, possessed, or released alive in this state solely because of concern for the welfare of the animal may be possessed under permit when the owner can demonstrate that such animal was legally acquired and possessed in California before the effective date of this section. The department may require the owner of an animal which may be possessed under this section to mark or otherwise identify such animal and progeny, so as not to endanger the welfare of that animal, to the satisfaction of the department. The owner shall not transfer such animal or progeny to any other person without prior approval of the department.

(Added by Stats. 1974, Ch. 1503.)



2151

A permit shall be issued only upon written application from the person desiring to import or transport the species, enumerating all of the following:

(a) The approximate number and true scientific name of each species of wild animal for which a permit is requested.

(b) The carrier and probable point of first arrival in this State of each shipment of such species.

(c) The purpose for which they are to be imported or transported.

(d) The name and address of the consignee.

(e) The name and address of the consignor.

(Amended by Stats. 1961, Ch. 617.)



2152

Each permit issued shall set forth all of the following:

(a) The number and true scientific name of the species of wild animal for which the permit is granted.

(b) A statement of the manner and conditions under which the entry of such species is permitted.

(c) A statement of the conditions under which the species shall be kept after importation or during transportation.

(Enacted by Stats. 1957, Ch. 456.)



2153

Whenever any permit is issued under the provisions of this article, one copy shall be sent by the department to the State Department of Food and Agriculture, one copy to the county agricultural commissioner or to the state plant quarantine officer having jurisdiction at the place designated in the application as the probable point of first arrival in the state of such species, and one copy shall accompany each shipment of wild animals involved.

(Amended by Stats. 1974, Ch. 1503.)



2155

The provisions of this chapter and regulations adopted pursuant thereto shall apply to the progeny of any wild animal imported or possessed under such laws and regulations, except that no permit shall be required for the possession of progeny if a permit has already been obtained by the owner for the parent, and the progeny are kept at the same site.

(Added by Stats. 1974, Ch. 1503.)



2156

Neither the provisions of this chapter nor the regulations of the commission shall prevent any city or county from enacting ordinances relating to the possession or care of wild animals provided such ordinances are more restrictive.

(Added by Stats. 1974, Ch. 1503.)



2157

(a) Every person holding a permit issued pursuant to Section 2150 shall uniquely identify each wild mammal that poses a risk to the health and safety of the public and report this identification to the department to maintain in a registry.

(b) The commission shall adopt regulations that address the following:

(1) Identify the mammals that pose a risk to the health and safety of the public and are subject to subdivision (a). This identification shall include the following species of mammals: wild cats, elephants, nonhuman primates, bears, and wolves.

(2) Acceptable forms of identification.

(3) How and when a permittee must notify the department of the unique identifier required in subdivision (a).

(c) The department shall establish a registry listing the permit number, type, expiration date, the name and address of the permittee, and an inventory of each mammal and to the identification assigned or affixed to the mammal pursuant to subdivision (a) that is covered by the permit.

(d) These regulations shall be developed and adopted by the commission, on or before January 1, 2007.

(Added by Stats. 2005, Ch. 698, Sec. 8. Effective January 1, 2006.)






ARTICLE 3 - Regulation and Enforcement

2185

(a) Any person who transports, receives, or imports into the State, or transports within the State, any live wild animal enumerated in or designated pursuant to Section 2118, shall hold said animal in confinement for inspection and immediately notify the nearest enforcing officer of the arrival thereof. If there is found in any shipment any species not specified in the permit issued under this chapter, or more than the number of any species specified, said animals shall be refused admittance as provided in Section 2188 of this chapter.

(b) Notwithstanding Section 2117, for the purposes of this section, “enforcing officer” means the enforcement personnel of the department, the state plant quarantine officers, and county agricultural commissioners.

(Amended by Stats. 2005, Ch. 698, Sec. 9. Effective January 1, 2006.)



2186

(a) If during inspection upon arrival any wild animal is found to be diseased, or there is reason to suspect the presence of disease, or there is reason to suspect the presence of disease that is or may be detrimental to agriculture, to native wildlife, or to the public health or safety, the diseased animal, and if necessary, the entire shipment shall be destroyed by, or under the supervision of, the enforcing officer, unless no detriment can be caused by its detention in quarantine for a time and under conditions satisfactory to the enforcing officer for disinfection, treatment, or diagnosis, or no detriment can be caused by its return to its point of origin at the option and expense of the owner or possessor.

(b) Notwithstanding Section 2117, for the purposes of this section, “enforcing officer” means the enforcement personnel of the department, the state plant quarantine officers, and county agricultural commissioners.

(Amended by Stats. 2007, Ch. 285, Sec. 36. Effective January 1, 2008.)



2187

(a) Whenever any wild animal is brought into this state under permit, as provided in this chapter, the enforcing officers may, from time to time, examine the conditions under which that species is kept, and report to the department any suspicion or knowledge of any disease or violations of the conditions of the permit or of the regulations promulgated under this chapter. The enforcing officer may order the transfer of the animal to new owners or the correction of the conditions under which the species is being kept if not in conformance with the terms of the permit, at the expense of the owner or possessor. If neither transfer or improvement of conditions is accomplished, the officer may order destruction of the animal.

(b) Notwithstanding Section 2117, for the purposes of this section, “enforcing officer” means the enforcement personnel of the department, the state plant quarantine officers, and county agricultural commissioners.

(Amended by Stats. 2007, Ch. 285, Sec. 37. Effective January 1, 2008.)



2189

(a) As used in this section “nonnative wild animal” means any nonnative animal species, or hybrid thereof, that is not normally domesticated pursuant to this code or regulations adopted pursuant thereto and that is not designated as a furbearing, game, nongame, threatened, or endangered animal.

(b) No person shall import into this state any live nonnative wild animal except pursuant to this chapter or regulations adopted pursuant thereto.

(c) Any live nonnative wild animal that is possessed or transported within this state in violation of this chapter or regulations adopted pursuant thereto shall be disposed of in accordance with regulations adopted pursuant to Section 2122, at the expense of the owner or possessor. The owner or possessor shall pay the costs associated with the seizure, care, holding, transfer, and destruction of the animal.

(d) Any live, nonnative wild animal found at large within this state shall be either summarily destroyed or, if captured, shall be confined for not less than 72 hours following notification of the local humane society. Any local, state, or federal governmental agency that has public safety responsibilities is authorized to implement this subdivision.

(e) If, during the 72-hour holding period, any person claims ownership of the animal, that person shall only be allowed to dispose of the animal pursuant to subdivision (c).

(f) After the 72-hour holding period, if the animal is unclaimed, it shall be disposed of in accordance with regulations adopted pursuant to Section 2122 unless the animal is listed as a threatened or endangered species by either state or federal regulation. Notwithstanding subdivision (c), if the animal is listed as a threatened or endangered species in either regulation, the department shall be notified of the animal’s location and the department shall be responsible for proper disposition.

(Amended by Stats. 2007, Ch. 285, Sec. 38. Effective January 1, 2008.)



2190

It is unlawful for any person who keeps in confinement, with or without a permit, any wild animal of a species enumerated in or designated pursuant to Section 2118, to liberate, ship, or transport the animal except in accordance with the conditions of a permit first obtained from the department.

(Added by renumbering Section 2189 by Stats. 1961, Ch. 617.)



2192

Notwithstanding Part 2.5 (commencing with Section 18900) of Division 13 of the Health and Safety Code, Section 11356 of the Government Code, or any other provision of law, regulations of the commission relating to the construction, fixtures, and other minimum caging standards adopted by the commission for the confinement of live wild animals pursuant to this chapter are not building standards subject to the approval of the State Building Standards Commission.

(Amended by Stats. 2007, Ch. 285, Sec. 39. Effective January 1, 2008.)



2193

(a) Every person who holds a permit issued pursuant to Section 2150 shall immediately report by telephone the intentional or unintentional escape or release of the wild animal, to the department and the nearest enforcing officer of the city or county in which the wild animal was released or escaped. The permitholder shall be liable for all expenses associated with efforts to recapture the wild animal. For the purposes of this subdivision, the exhibition of a wild animal on a movie set, film set, television set, still photography set, or any other professional activity allowable under a permit issued pursuant to Section 2150, does not constitute an intentional or unintentional escape or release of the wild animal unless the person exhibiting the wild animal has lost control of the wild animal.

(b) The commission shall promulgate regulations establishing the criteria for permitholders to notify the department prior to taking possession of or transferring an animal and upon the death of an animal.

(c) These regulations shall be developed and adopted by the commission on or before January 1, 2007.

(Added by Stats. 2005, Ch. 698, Sec. 12. Effective January 1, 2006.)



2195

When a wild animal enumerated in, or designated pursuant to, Section 671 of Title 14 of the California Code of Regulations is properly confiscated by the department, the new custodian with whom the animal is placed by the department may bring a civil action to recover the reasonable costs incurred by the custodian for any necessary relocation of the animal to a new facility, any actual and necessary costs to construct new caging to house the animal, and any actual and necessary costs to return the animal to a healthy state, to the extent that the department or new custodian has not already collected the costs pursuant to paragraphs (1) and (2) of subdivision (d) of Section 2125. The prior owner or possessor from whom the animal was confiscated shall be liable for these costs only if the conditions that led to the animal’s confiscation were the result of acts or omissions of the prior owner or possessor.

(Added by Stats. 2005, Ch. 698, Sec. 13. Effective January 1, 2006.)






ARTICLE 4 - Mammals Used for Hire

2200

For purposes of this article, “mammal” means any wild animal of the class Mammalia as specified in Article 1 (commencing with Section 2116) or regulations adopted pursuant thereto which affects commerce.

(Added by Stats. 1987, Ch. 1231, Sec. 2.)



2201

The Animal Trust Fund is hereby established in the State Treasury. Upon appropriation by the Legislature, the money in the fund is available to the department for the administration of this article and to make grants pursuant to Section 2203. The department may use not more than 5 percent of the money in the fund for the costs of administering this article.

(Added by Stats. 1987, Ch. 1231, Sec. 2.)



2202

The department may seek grants and accept donations from private and public organizations and agencies for the purposes of this article for deposit in the Animal Trust Fund.

(Added by Stats. 1987, Ch. 1231, Sec. 2.)



2203

(a) The director, with the advice of the committee established pursuant to Section 2150.3, shall adopt regulations to establish and administer a grant program, including eligibility criteria, by which persons or governmental agencies who operate facilities to care and shelter mammals may apply for grants for maintenance, operations, and capital improvements. The program shall include provisions for emergency grants with an expedited review process.

(b) Each member of the committee who is eligible to receive per diem and mileage shall be allowed per diem and mileage in accordance with the rules of the Department of Human Resources for attending any meeting of the committee involving this article.

(Amended by Stats. 2012, Ch. 665, Sec. 14. Effective January 1, 2013.)









CHAPTER 3 - Importation and Transportation of Live Plants and Animals

ARTICLE 1 - Birds

2225

Except as otherwise provided, it is unlawful for any common carrier to transport any live protected nongame bird or any live resident or migratory game bird for which there is no open season.

(Amended by Stats. 1957, Ch. 1972.)






ARTICLE 2 - Mammals

2250

It is unlawful to import or transport any live muskrat (genus Ondatra) into, or possess any live muskrat in, California except under permit issued by the department pursuant to Section 2118, or as otherwise provided by law. A county agricultural commissioner, fish and game deputy, or state plant quarantine officer may enter upon lands or waters west of the crest of the Cascade-Sierra Nevada mountain system, and west and south of the Tehachapi, Liebre, San Gabriel, San Bernardino, San Jacinto, Cuyamaca, and connected mountains south to the international boundary, or in any watershed tributary to, or draining into, the Pacific Ocean to remove or destroy the muskrats.

(Amended by Stats. 2011, Ch. 296, Sec. 101. Effective January 1, 2012.)






ARTICLE 3 - Aquatic Plants and Animals

2270

It is unlawful for any person to receive, bring, or cause to be brought into this state, for the purpose of propagation, any fish, reptile, amphibian, or aquatic plant from any place wherein any infected, diseased, or parasitized fish, reptile, amphibia, or aquatic plants are known to exist.

(Amended by Stats. 1974, Ch. 605.)



2270.5

Section 2270 does not apply to the importation of live aquatic plants or animals for aquaculture purposes by a registered aquaculturist if the importation has been approved by the department pursuant to Section 15600.

(Added by Stats. 1984, Ch. 1686, Sec. 3. Effective September 30, 1984.)



2271

(a) No live aquatic plant or animal may be imported into this state without the prior written approval of the department pursuant to regulations adopted by the commission. A written application for the importation, submitted in conformance with the procedural requirements established by the commission, is deemed approved where it has not been denied within 60 days.

(b) This section does not apply to the following plants or animals unless the plants or animals are or may be placed in waters of the state:

(1) Mollusks.

(2) Crustaceans.

(3) Ornamental marine or freshwater plants and animals that are not utilized for human consumption or bait purposes and are maintained in closed systems for personal, pet industry, or hobby purposes.

(c) The section does not apply to any live aquatic plant or animal imported by a registered aquaculturist.

(Repealed and added by Stats. 1984, Ch. 85, Sec. 4. Effective April 19, 1984.)



2272

Each package containing any live aquatic plant or animal shall bear, in a conspicuous place, a tag on which shall be stated the name and address of the consignor, the name and address of the consignee, and the exact contents of the package.

(Amended by Stats. 1984, Ch. 85, Sec. 5. Effective April 19, 1984.)









CHAPTER 3.5 - Aquatic Invasive Species

2300

(a) No person shall sell, possess, import, transport, transfer, release alive in the state, or give away without consideration the salt water algae of the Caulerpa species: taxifolia, cupressoides, mexicana, sertulariodes, floridana, ashmeadii, racemosa, verticillata, and scapelliformis.

(b) Notwithstanding subdivision (a), a person may possess, for bona fide scientific research, as determined by the department, upon authorization by the department, the salt water algae of the Caulerpa species: taxifolia, cupressoides, mexicana, sertulariodes, floridana, ashmeadii, racemosa, verticillata, and scapelliformis.

(c) In addition to any other penalty provided by law, any person who violates this section is subject to a civil penalty of not less than five hundred dollars ($500) and not more than ten thousand dollars ($10,000) for each violation.

(Added by Stats. 2001, Ch. 338, Sec. 1. Effective September 25, 2001.)



2301

(a) (1) Except as authorized by the department, a person shall not possess, import, ship, or transport in the state, or place, plant, or cause to be placed or planted in any water within the state, dreissenid mussels.

(2) The director or his or her designee may do all of the following:

(A) Conduct inspections of conveyances, which include vehicles, boats and other watercraft, containers, and trailers, that may carry or contain adult or larval dreissenid mussels. Included as part of this authority to conduct inspections is the authority to temporarily stop conveyances that may carry or contain adult or larval dreissenid mussels on any roadway or waterway in order to conduct inspections.

(B) Order that areas in a conveyance that contain water be drained, dried, or decontaminated pursuant to procedures approved by the department.

(C) Impound or quarantine conveyances in locations designated by the department for up to five days or the period of time necessary to ensure that dreissenid mussels can no longer live on or in the conveyance.

(D) (i) Conduct inspections of waters of the state and facilities located within waters of the state that may contain dreissenid mussels. If dreissenid mussels are detected or may be present, the director or his or her designee may order the affected waters or facilities closed to conveyances or otherwise restrict access to the affected waters or facilities, and shall order that conveyances removed from, or introduced to, the affected waters or facilities be inspected, quarantined, or disinfected in a manner and for a duration necessary to detect and prevent the spread of dreissenid mussels within the state.

(ii) For the purpose of implementing clause (i), the director or his or her designee shall order the closure or quarantine of, or restrict access to, these waters, areas, or facilities in a manner and duration necessary to detect and prevent the spread of dreissenid mussels within the state. No closure, quarantine, or restriction shall be authorized by the director or his or her designee without the concurrence of the Secretary of the Natural Resources Agency. If a closure lasts longer than seven days, the department shall update the operator of the affected facility every 10 days on efforts to address the dreissenid infestation. The department shall provide these updates in writing and also post these updates on the department’s Internet Web site in an easily accessible manner.

(iii) The department shall develop procedures to ensure proper notification of affected local and federal agencies, and, as appropriate, the Department of Water Resources, the Department of Parks and Recreation, and the State Lands Commission in the event of a decision to close, quarantine, or restrict a facility pursuant to this paragraph. These procedures shall include the reasons for the closure, quarantine, or restriction, and methods for providing updated information to those affected. These procedures shall also include protocols for the posting of the notifications on the department’s Internet Web site required by clause (ii).

(iv) When deciding the scope, duration, level, and type of restrictions, and specific location of a closure or quarantine, the director shall consult with the agency, entity, owner, or operator with jurisdiction, control, or management responsibility over the marina, boat launch facility, or other facility, in order to focus the closure or quarantine to specific areas and facilities so as to avoid or minimize disruption of economic or recreational activity in the vicinity.

(b) (1) Upon a determination by the director that it would further the purposes of this section, other state agencies, including, but not limited to, the Department of Parks and Recreation, the Department of Water Resources, the Department of Food and Agriculture, and the State Lands Commission, may exercise the authority granted to the department in subdivision (a).

(2) A determination made pursuant to paragraph (1) shall be in writing and shall remain in effect until withdrawn, in writing, by the director.

(c) (1) Except as provided in paragraph (2), Division 13 (commencing with Section 21000) of the Public Resources Code does not apply to the implementation of this section.

(2) An action undertaken pursuant to subparagraph (B) of paragraph (2) of subdivision (a) involving the use of chemicals other than salt or hot water to decontaminate a conveyance or a facility is subject to Division 13 (commencing with Section 21000) of the Public Resources Code.

(d) (1) A public or private agency that operates a water supply system shall cooperate with the department to implement measures to avoid infestation by dreissenid mussels and to control or eradicate any infestation that may occur in a water supply system. If dreissenid mussels are detected, the operator of the water supply system, in cooperation with the department, shall prepare and implement a plan to control or eradicate dreissenid mussels within the system. The approved plan shall contain the following minimum elements:

(A) Methods for delineation of infestation, including both adult mussels and veligers.

(B) Methods for control or eradication of adult mussels and decontamination of water containing larval mussels.

(C) A systematic monitoring program to determine any changes in conditions.

(D) The requirement that the operator of the water supply system permit inspections by the department as well as cooperate with the department to update or revise control or eradication measures in the approved plan to address scientific advances in the methods of controlling or eradicating mussels and veligers.

(2) If the operator of water delivery and storage facilities for public water supply purposes has prepared, initiated, and is in compliance with all the elements of an approved plan to control or eradicate dreissenid mussels in accordance with paragraph (1), the requirements of subdivision (a) do not apply to the operation of those water delivery and storage facilities, and the operator is not subject to any civil or criminal liability for the introduction of dreissenid mussel species as a result of those operations. The department may require the operator of a facility to update its plan, and if the plan is not updated or revised as described in subparagraph (D) of paragraph (1), subdivision (a) shall apply to the operation of the water delivery and storage facilities covered by the plan until the operator updates or revises the plan and initiates and complies with all of the elements of the updated or revised plan.

(e) Any entity that discovers dreissenid mussels within this state shall immediately report the discovery to the department.

(f) (1) In addition to any other penalty provided by law, any person who violates this section, violates any verbal or written order or regulation adopted pursuant to this section, or who resists, delays, obstructs, or interferes with the implementation of this section, is subject to a penalty, in an amount not to exceed one thousand dollars ($1,000), that is imposed administratively by the department.

(2) A penalty shall not be imposed pursuant to paragraph (1) unless the department has adopted regulations specifying the amount of the penalty and the procedure for imposing and appealing the penalty.

(g) The department may adopt regulations to carry out this section.

(h) Pursuant to Section 818.4 of the Government Code, the department and any other state agency exercising authority under this section shall not be liable with regard to any determination or authorization made pursuant to this section.

(i) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 352, Sec. 95. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352. Repealed as of January 1, 2017, by its own provisions.)



2302

(a) Any person, or federal, state, or local agency, district, or authority that owns or manages a reservoir, as defined in Section 6004.5 of the Water Code, where recreational, boating, or fishing activities are permitted, except a privately owned reservoir that is not open to the public, shall do both of the following:

(1) Assess the vulnerability of the reservoir for the introduction of nonnative dreissenid mussel species.

(2) Develop and implement a program designed to prevent the introduction of nonnative dreissenid mussel species.

(b) The program shall include, at a minimum, all of the following:

(1) Public education.

(2) Monitoring.

(3) Management of those recreational, boating, or fishing activities that are permitted.

(c) Any person, or federal, state, or local agency, district, or authority, that owns or manages a reservoir, as defined in Section 6004.5 of the Water Code, where recreational, boating, or fishing activities of any kind are not permitted, except a privately owned reservoir that is not open to the public, shall, based on its available resources and staffing, include visual monitoring for the presence of mussels as part of its routine field activities.

(d) Any entity that owns or manages a reservoir, as defined in Section 6004.5 of the Water Code, except a privately owned reservoir that is not open to the public for recreational, boating, or fishing activities, may refuse the planting of fish in that reservoir by the department unless the department can demonstrate that the fish are not known to be infected with nonnative dreissenid mussels.

(e) Except as specifically set forth in this section, this section applies both to reservoirs that are owned or managed by governmental entities and reservoirs that are owned or managed by private persons or entities.

(f) Violation of this section is not subject to the sanctions set forth in Section 12000. In lieu of any other penalty provided by law, a person who violates this section shall, instead, be subject to a civil penalty, in an amount not to exceed one thousand dollars ($1,000) per violation, that is imposed administratively by the department. To the extent that sufficient funds and personnel are available to do so, the department may adopt regulations establishing procedures to implement this subdivision and enforce this section.

(g) This section shall not apply to a reservoir in which nonnative dreissenid mussels have been detected.

(Amended by Stats. 2009, Ch. 140, Sec. 73. Effective January 1, 2010.)






CHAPTER 4 - Importation and Transportation of Dead Birds, Mammals, Fish, Reptiles, and Amphibia

ARTICLE 1 - Dead Wild Birds, Mammals, Fish, Reptiles, and Amphibia

2345

This article applies to all dead wild birds, mammals, fish, reptiles, and amphibians. This article also applies to live mollusks and crustaceans that are transported for purposes other than placement in the waters of this state. This article does not apply to animals imported for purposes of aquaculture under Division 12 (commencing with Section 15000).

(Amended by Stats. 2007, Ch. 285, Sec. 40. Effective January 1, 2008.)



2346

It is unlawful for a common carrier or his or her agent to transport for, or to receive for transportation from, any one person, during any interval of time, more than the bag limit of birds, mammals, fish, reptiles, or amphibians that may legally be taken and possessed by that person during that interval.

(Amended by Stats. 2007, Ch. 285, Sec. 41. Effective January 1, 2008.)



2347

It is unlawful for any person to offer for transportation by common carrier during any interval of time more than the bag limit of birds, mammals, fish, reptiles, or amphibians that may legally be taken and possessed by that person during that interval.

(Amended by Stats. 2007, Ch. 285, Sec. 42. Effective January 1, 2008.)



2348

(a) Any package in which birds, mammals, fish, reptiles, or amphibians, or parts thereof, are offered for transportation to, or are transported or received for transportation by, a common carrier or his or her agent shall bear the name and address of the shipper and of the consignee and an accurate description of the numbers and kinds of birds, mammals, fish, reptiles, or amphibians contained therein clearly and conspicuously marked on the outside thereof.

(b) Licensed commercial fishermen and licensed commercial fish dealers are subject to all of the provisions of this section, except that commercial shipments of fish may be indicated by total net weight of each species instead of by numbers.

(Amended by Stats. 2007, Ch. 285, Sec. 43. Effective January 1, 2008.)



2349

No bird, mammal, fish, reptile, or amphibian, except smoked, cured, or dried fish other than trout, may be shipped by parcel post.

(Amended by Stats. 2007, Ch. 285, Sec. 44. Effective January 1, 2008.)



2350

It is unlawful to transport or carry out of this State any deer or game bird, or parts thereof, except by the holder of a nonresident hunting license or under a written permit issued by the department.

(Enacted by Stats. 1957, Ch. 456.)



2352

Except as permitted by this code, it is unlawful for any common carrier to transport any protected nongame bird, or to transport any resident or migratory game bird for which there is no open season.

(Amended by Stats. 1957, Ch. 1972.)



2353

(a) Birds, mammals, fish, reptiles, or amphibians shall not be imported or possessed in this state unless all of the following requirements are met:

(1) The animals were legally taken and legally possessed outside of this state.

(2) This code and regulations adopted pursuant thereto do not expressly prohibit their possession in this state.

(3) A declaration is submitted to the department or a designated state or federal agency at or immediately before the time of entry, in the form and manner prescribed by the department.

(b) Birds, mammals, fish, reptiles, or amphibians legally taken and legally possessed outside of this state may be imported into this state and possessed without a declaration if the shipment is handled by a common carrier under a bill of lading or as supplies carried into this state by common carriers for use as food for the passengers.

(c) The commission and the department shall not modify this section by any regulation that would prohibit the importation of lawfully killed migratory game birds taken in any other state or country and transported into this state pursuant to the migratory bird regulations adopted annually by the Secretary of the Interior.

(Amended by Stats. 2007, Ch. 285, Sec. 45. Effective January 1, 2008.)



2354

Marlin meat may not be transported out of this State.

(Enacted by Stats. 1957, Ch. 456.)



2355

Deer may be transported into this State only when in accordance with the law of the state in which the deer was taken, and when in accordance with the law of this State and the regulations of the commission adopted pursuant thereto.

(Enacted by Stats. 1957, Ch. 456.)



2356

It is unlawful at any time to offer for shipment, ship, or receive for shipment, or transport from this state any trout taken in the waters of this state, except that the holder of a nonresident angling license, or any person on active military duty with the armed forces of the United States or on active military duty with an auxiliary branch thereof who possesses a valid angling license, may personally transport from this state not more than one daily bag limit of trout.

(Amended by Stats. 1967, Ch. 425.)



2358

It is unlawful to ship trout into an area where the season is closed unless the shipment is accompanied by a written statement containing the name and address of, and signed by, the person taking the trout, and countersigned, for the purpose of identification, by the agent of the carrier to whom the trout are offered for shipment.

(Enacted by Stats. 1957, Ch. 456.)



2359

Except as provided in Section 2363, no striped bass may be transported or carried out of or into this state, except striped bass taken from the Colorado River by sportfishing licensees to the extent and in the manner following:

(a) A resident of California, or the holder of a valid nonresident California sportfishing license, lawfully taking such fish on the waters or from the Arizona shore of the river may transport or carry such fish into California.

(b) A resident of Arizona, or the holder of a valid nonresident Arizona sportfishing license, lawfully taking such fish on the waters or from the California shore of the river may transport or carry such fish into Arizona.

(Amended by Stats. 1983, Ch. 1300, Sec. 1.)



2360

Black bass and spotted bass lawfully taken may be carried or transported into and possessed in an area where the season is closed.

(Enacted by Stats. 1957, Ch. 456.)



2361

It is unlawful to import into this state for commercial purposes any salmon of smaller size than can be legally taken under regulations of either the Pacific Fishery Management Council or the state of landing. Such prohibition does not apply to domestically reared salmon as defined by commission regulations to include salmon which have returned to a hatchery or licensed artificial collection facility. Such domestically reared salmon may be imported under regulations established by the commission.

(Amended by Stats. 1978, Ch. 662.)



2362

Yellowtail, barracuda, and white seabass taken in waters lying south of the maritime boundary line between the United States and Mexico, with that maritime boundary line including, but not limited to, the federal Exclusive Economic Zone boundary, may be delivered to California ports aboard boats, including boats carrying purse seine or round haul nets in accordance with those regulations as the commission may make governing the inspection and marking of those fish imported into this state. The cost of that inspection and marking shall be paid by the importer. Fish taken in Mexico shall not be imported unless legally taken and legally possessed and a declaration is submitted to the department pursuant to Section 2353.

(Amended by Stats. 2007, Ch. 285, Sec. 46. Effective January 1, 2008.)



2363

Striped bass, sturgeon, or shad or parts thereof legally taken in another state, which permits the sale of that fish, may be imported into the state under regulations of the commission. Before the commission adopts any regulation pursuant to this section, a public hearing shall be held in the San Francisco or Sacramento area.

(Amended by Stats. 1983, Ch. 1300, Sec. 2.)



2364

Crab meat from outside the State may be imported into the State under regulations of the commission.

(Enacted by Stats. 1957, Ch. 456.)



2365

Spiny lobsters may be imported into California until the twenty-sixth day after the close of the California season. Lobsters imported into California and lobsters legally taken in California during the open season prescribed in this code may be possessed and sold during the closed season, subject to the regulations of the commission.

The cost of inspection and marking, under the regulations of the commission, shall be paid by the importer or owner of the lobsters.

(Amended by Stats. 1957, Ch. 1381.)



2368

No pismo clam taken in this State may be shipped.

(Enacted by Stats. 1957, Ch. 456.)



2369

Pismo clams taken outside this state may be imported into this state when accompanied by a United States customhouse entry certificate showing their place of origin, and a certificate or clearance from the responsible governmental agency to the effect that such shipment was made in compliance with the laws and regulations of the place or country of origin. Such pismo clams may be canned and shipped outside this state.

The commission may prescribe regulations governing the inspection and marking of pismo clams imported into this state. The cost of such inspection and marking shall be paid by the importer of the pismo clams.

(Amended by Stats. 1972, Ch. 51.)



2371

Abalone or abalone meat legally taken outside this state may be imported into this state when accompanied by a United States customhouse entry certificate showing the place of origin, and a certificate or clearance from the responsible governmental agency to the effect that such shipment was made in compliance with the laws and regulations of the place or country of origin, and such abalone or abalone meat may be possessed in this state and shipped or transported out of the state, but all containers of such abalone shall be marked with the abalone’s place or country of origin.

(Added by Stats. 1967, Ch. 462.)






ARTICLE 2 - Dead Domesticated Birds and Mammals

2400

Common carriers may transport at any time the carcasses or parts thereof of dead domesticated game birds and mammals tagged with a domesticated game breeder’s tag as provided in Article 1 (commencing with Section 3200), Chapter 2, Part 1, of Division 4. In addition, a tag or label shall be affixed to every package containing such carcass or part, which shall:

(a) Give the names of the person to whom the game breeder’s license was issued, of the person by whom such game was killed, of the person to whom such game is consigned, and of the person by whom such game was tagged.

(b) Give the number of carcasses or portions thereof contained in the package.

(c) State that the game birds or mammals were killed and tagged in accordance with the provisions of Article 1 (commencing with Section 3200), Chapter 2, Part 1, of Division 4.

(Enacted by Stats. 1957, Ch. 456.)



2401

Notwithstanding the provisions of Section 3206, the carcasses or parts of domesticated game birds which have been raised outside of this State may be imported into this State, and transported, sold, or possessed in this State.

Common carriers may receive and transport such carcasses or parts at any time. A label shall be affixed to every package containing such carcasses or parts with the following data plainly written or printed thereon:

(a) The names and addresses of the consignor and consignee.

(b) The number and kinds of carcasses or parts thereof.

(c) A statement that the contents are carcasses or parts of domesticated game birds raised outside this State.

(Enacted by Stats. 1957, Ch. 456.)









CHAPTER 5 - Hunting and Fishing Guides

2535

As used in this chapter, “guide” means any person who is engaged in the business of packing or guiding, or who, for a fee, assists another person in taking or attempting to take any bird, mammal, fish, amphibian, or reptile. “Guide” also includes any person who, for profit, transports other persons, their equipment, or both to or from a hunting or fishing area.

(Amended by Stats. 2007, Ch. 285, Sec. 47. Effective January 1, 2008.)



2536

(a) It is unlawful for any person to engage in the business of guiding or packing, or to act as a guide for any consideration or compensation whatever, without first having secured a guide license from the department.

(b) An employee of a licensee who acts as a guide only in connection with, and within the scope of, his or her employment is exempt from the requirement of subdivision (a) if all of the following conditions are met:

(1) If the employment is subject to and the person is reported to the carrier of the employer’s workers’ compensation insurance.

(2) If the person is subject and reported to the state and federal taxing authorities for withholding of income tax.

(3) If the person is reported to the department, on forms provided by the department, as an employee of the guide prior to any contact with any person being guided, and a registration fee has been paid. The base fee for an employee guide registration for the 2004 license year shall be thirty-three dollars ($33), which shall be adjusted annually thereafter pursuant to Section 713.

(c) A person who is licensed in another state to provide guide services for the purposes of fishing is exempt from the requirements of subdivision (a) if all of the following conditions are met:

(1) The state in which the person is licensed grants a similar exemption to licensed guides who are residents of this state.

(2) Evidence of a valid guide license is provided to the department upon request.

(3) The person is engaged in the business of guiding only in conjunction with and during the term of a multistate fishing tournament approved by the appropriate agency in each of the affected states.

(4) The tournament sponsor provides to the department any information or documents necessary to administer and enforce this paragraph, as determined by the department, including, but not limited to, the identities of all guides participating in the tournament, verification of another state’s license exemption, and information sufficient to determine the validity of another state’s guide licenses.

(5) The tournament sponsor pays the department an amount, determined by the department, to be sufficient to cover the department’s cost to administer and enforce this subdivision.

(6) The net proceeds of the tournament are used for resource management projects or habitat improvement projects, or both.

(d) The commission shall adjust the amount of the fees specified in paragraph (3) of subdivision (b), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 559, Sec. 19. Effective January 1, 2013.)



2537

A person operating under a commercial passenger fishing boat license issued pursuant to Section 7920 is not required to obtain a guide license.

(Added by Stats. 1986, Ch. 750, Sec. 4.)



2538

An application for a guide license shall be on a form furnished by the department on request. The application shall show all of the following:

(a) The name, date of birth, physical description, age, address, and telephone number, if any, of the applicant.

(b) The area or areas of the state in which the applicant proposes to operate.

(c) The type of guiding or packing in which the applicant proposes to engage.

(d) The experience which qualifies the applicant for the type of guiding or packing he or she proposes to conduct.

(e) The type and amount of the equipment, vehicles, animals, and other property the applicant proposes to use in his or her operations.

(f) Any other information that the department or the commission may require.

(Added by renumbering Section 2537 by Stats. 1986, Ch. 750, Sec. 3.)



2539

If the licensee operates with pack or riding animals in any area in which a grazing permit is required, the license is not valid unless the holder thereof has a valid grazing permit for the area. A licensee shall not guide clients on any lands under the jurisdiction of the United States Department of the Interior or Department of Agriculture where permits are required without first obtaining the permit from that federal agency.

(Amended by Stats. 1986, Ch. 750, Sec. 6.)



2540

(a) The base fee for a guide license issued to a resident is one hundred fifty dollars ($150).

(b) The base fee for a guide license issued to a nonresident is three hundred fifty dollars ($350).

(c) A guide license is valid for the license year beginning on February 1 and ending on January 31 of the succeeding year or, if issued after the beginning of the license year, for the remainder of that license year.

(d) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(e) The commission shall adjust the amount of the fees specified in subdivisions (a), (b), and (d), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 559, Sec. 20. Effective January 1, 2013.)



2541

Each applicant for a guide license shall submit proof of having obtained a surety bond in the amount of not less than one thousand dollars ($1,000) which shall insure faithful performance of the guide and his or her agents or employees in fulfilling their responsibilities to their clients. No guide license shall be issued to any applicant who does not submit proof of having a bond which is valid for the term of the license.

(Amended by Stats. 1987, Ch. 200, Sec. 2. Effective July 23, 1987.)



2542

The commission shall adopt regulations governing the conduct and qualifications of guides to ensure the safety and welfare of persons engaging the services of a guide, and may adopt regulations governing the procedures for applications for guide licenses. The qualifications shall include, but not be limited to, knowledge of basic first aid and rescue operations.

(Added by Stats. 1986, Ch. 750, Sec. 10.)



2543

The commission may require licensed guides to maintain and submit records of their operations. The records may be examined at any time by representatives of the department. It is unlawful for any licensed guide to fail to maintain or submit any required records or to refuse to allow the examination of the records upon the request of a department representative.

(Added by renumbering Section 2545 by Stats. 1986, Ch. 750, Sec. 13.)



2544

The department may refuse to issue a guide license to an applicant upon a showing of any of the following:

(a) The applicant has failed to fulfill his responsibilities to a client.

(b) The applicant has violated this code or any regulation adopted pursuant thereto, or has knowingly permitted a client or another member of a party being guided to violate this code or any regulation adopted pursuant thereto and the applicant had the authority and means to prevent the violation.

(Added by renumbering Section 2546 by Stats. 1986, Ch. 750, Sec. 15.)



2545

An applicant denied a guide license by the department may request a hearing before the commission and the commission shall determine whether or not the license shall be issued.

(Added by Stats. 1986, Ch. 750, Sec. 14.)



2546

The commission may revoke a guide license or the privilege to guide upon a showing of any of the following:

(a) The licensee has been convicted of a violation of this code or any regulation adopted pursuant thereto.

(b) The licensee has knowingly permitted a client or other member of the party being guided to violate this code or any regulation adopted pursuant thereto and that the licensee had the authority and means to prevent the violation.

(c) The licensee has failed to fulfill his or her responsibilities to a client.

(Added by renumbering Section 2544 by Stats. 1986, Ch. 750, Sec. 12.)






CHAPTER 6 - Capture, Transport or Sale of Wild Rodents

2575

“Wild rodents” as used in this chapter means wild ground squirrels, chipmunks, rats, mice or any other members of the order Rodentia native to California except muskrats and beavers.

(Added by Stats. 1971, Ch. 428.)



2576

It is unlawful to knowingly capture for sale, transport for sale or sell wild rodents, except as provided in Article 1.5 (commencing with Section 1000) of Chapter 3 of Division 2.

(Added by Stats. 1971, Ch. 428.)






CHAPTER 6.5 - Control of Illegally Taken Fish and Wildlife

2580

The definitions in this section govern the construction of this chapter.

(a) “Qualified hearing officer” means an attorney admitted to the State Bar of California who is knowledgeable in fish and wildlife law.

(b) “Transport” means to move, convey, carry, or ship by any means, or to deliver or receive for the purpose of movement, conveyance, carriage, or shipment.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)



2581

If the loss is lawful under this code and regulations adopted under this code, this chapter does not apply to the loss of any bird, mammal, amphibian, reptile, or fish as a result of any of the following acts:

(a) Implementing lawful forestry practices.

(b) Implementing lawful agricultural practices.

(c) Any development or maintenance activity carried out pursuant to the terms of a permit issued by the federal government, the state, or any city, county, or district, or any agency thereof.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)



2582

(a) The department may impose civil liability upon any person pursuant to this chapter for any of the following acts done for profit or personal gain:

(1) Unlawfully export, import, transport, sell, possess, receive, acquire, or purchase, or unlawfully assist, conspire, or aid in the importing, exporting, transporting, sale, possession, receiving, acquisition, or purchasing of, any bird, mammal, amphibian, reptile, or fish which are taken or possessed in violation of this code or the regulations adopted pursuant to this code.

(2) Unlawfully export, import, transport, sell, possess, receive, acquire, or purchase, or unlawfully assist, conspire, or aid in the importing, exporting, transporting, sale, possession, receiving, acquisition, or purchasing of any plants, insects, or other species listed pursuant to the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050)), which are taken or possessed in violation of this code or the regulations adopted pursuant to this code.

(3) Unlawfully export, import, transport, sell, possess, receive, acquire, or purchase any bird, mammal, amphibian, reptile, or fish, or any endangered or threatened species, or any fully protected bird, mammal, or fish which has been taken, possessed, transported, or sold in violation of this code or the regulations adopted pursuant to this code.

(4) Unlawfully possess any bird, mammal, amphibian, reptile, or fish, or any endangered or threatened species, or any fully protected bird, mammal, or fish which has been taken, possessed, transported, or sold in violation of this code or any regulations adopted pursuant to this code within the maritime and territorial jurisdiction of the state or within the portions of the special maritime jurisdiction of the United States upon which the State of California exercises concurrent jurisdiction, either by statute, deputization, or by contract with the United States.

(5) Having exported, imported, transported, sold, purchased, or received any bird, mammal, amphibian, reptile, or fish, or any endangered or threatened species, or any fully protected bird, mammal, or fish, unlawfully make or submit any false record, account, label, or identification thereof.

(6) Attempt to commit any unlawful act, or unlawfully attempt to commit any act, described in paragraphs (1) to (5), inclusive.

(b) The department may impose civil liability upon any person pursuant to this chapter for unlawfully exporting, importing, possessing, receiving, or transporting in interstate commerce any container or package containing any bird, mammal, amphibian, reptile, or fish, or any endangered or threatened species, or any fully protected bird, mammal, or fish unless the container or package has previously been plainly marked, labeled, or tagged in accordance with this code and the regulations adopted pursuant to this code.

(c) The department may impose civil liability upon any person pursuant to this chapter for any unlawful failure or refusal to maintain any records or paperwork as required by this code.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)



2583

(a) Except as provided in subdivision (b), any person who violates this code or any regulation adopted to carry out this code, and, with the exercise of due care, should have known that the birds, mammals, amphibians, reptiles, or fish, or the endangered or threatened species, or the fully protected birds, mammals, or fish were taken, possessed, transported, imported, received, purchased, acquired, or sold in violation of, or in a manner unlawful under, this code, may be assessed a civil penalty. The civil penalty imposed under this chapter by the department shall not be more than ten thousand dollars ($10,000) for each bird, mammal, amphibian, reptile, or fish, or for each endangered or threatened species, or each fully protected bird, mammal, or fish unlawfully taken, possessed, transported, imported, received, purchased, acquired, or sold. This civil penalty may be in addition to any other penalty, civil or criminal, provided in this code or otherwise by law.

(b) No civil penalties shall be imposed under this chapter until the guidelines for the imposition of the penalties are adopted by the commission pursuant to Section 500.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)



2584

(a) Upon an actionable violation, the department shall consult, as to the appropriate civil or criminal remedy, with the district attorney in the jurisdiction where the violation was alleged to have occurred. Before proceeding with a civil action, the department shall seek the concurrence of the Attorney General.

(b) The director shall appoint a qualified referee or hearing board, composed of one or any combination of the following persons:

(1) A qualified hearing officer, as defined in subdivision (a) of Section 2580.

(2) A retired judge of the Superior Court who is knowledgeable in fish and wildlife law.

(3) A qualified neutral referee, appointed upon petition to the Superior Court in which the violation was alleged to have occurred.

(c) The director, after investigation of the facts and circumstances, may issue a complaint to any person on whom a civil penalty may be imposed pursuant to Section 2582 or 2583. The complaint shall allege the acts or failures to act that constitute a basis for a civil penalty and the amount of the proposed civil penalty. The complaint shall be served by personal service or certified mail and shall inform the person so served that a hearing shall be conducted within 60 days after the person has been served, unless the person waives the right to a hearing. If the person waives the right to a hearing, the department shall issue an order setting liability in the amount proposed in the complaint. If the person has waived the right to a hearing or if the department and the person have entered into a settlement agreement, the order shall be final.

(d) Any hearing required under this section shall be conducted by a referee or hearing board according to the procedures specified in Sections 11507 to 11517, inclusive, of the Government Code, except as otherwise provided in this section. In making a determination, the hearing officer may consider the records of the department in the matter, the complaint, and any new facts brought to his or her attention by that person. The hearing officer shall be the sole trier of fact as to the existence of a basis for liability under Section 2582 or 2583. The hearing officer shall make the determination of the facts of the case and shall prepare and submit the proposed decision, including recommended penalty assessment, to the director for his or her review and assistance in the penalty assessment process.

(e) The director may assess the civil penalty, and may reduce the amount, or not impose any assessment, of civil penalties based upon the nature, circumstances, extent, and gravity of the prohibited acts alleged, and the degree of culpability of the violator; or the director may enter into a settlement agreement with the person in the best interests of the state or confirm the amount of civil penalties contained in the complaint. If the director reduces the amount of the civil penalty, does not impose the civil penalty, or enters into a settlement agreement, the director shall seek the recommendation of the hearing officer and enter into the records of the case the reasons for that action, including the hearing officer’s recommendation. The decision of the director assessing the civil penalty is final. The proposed decision is a public record and shall be served upon the person. The director may approve the proposed decision in its entirety, or the director may reduce the proposed penalty and adopt the balance of the proposed decision.

(f) Upon the final assessment of the civil penalty, the department shall issue an order setting the amount of the civil penalty to be imposed. An order setting civil liability under this section becomes effective and final upon the issuance thereof, and payment shall be made within 30 days of issuance. Copies of the order shall be served by personal service or by certified mail upon the person served with the complaint and upon other persons who appeared before the director and requested a copy. Copies of the order shall be provided to any person within 10 days of receipt of a written request from that person.

(g) Within 30 days after service of a copy of an order setting the amount of the civil penalty, any person so served may file with the superior court a petition for a writ of mandate for review of the order. In all proceedings pursuant to this subdivision, the court shall exercise its independent judgment on the evidence in the whole record. The filing of a petition for a writ of mandate shall not stay any other civil or criminal action.

(h) The records of the case, after all appeals are final, are public records, as defined in subdivision (d) of Section 6252 of the Government Code.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)



2585

The civil penalties imposed under this chapter are in addition to any forfeiture of equipment pursuant to Section 12157 or forfeiture of birds, mammals, amphibia, reptiles, or fish pursuant to Section 12159.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)



2586

(a) The director may pay a reward from any funds available for that purpose to any person who furnished information which led to an arrest, a criminal conviction, an order of assessment of a civil penalty, or for forfeiture of property for any violation of this code or any regulation adopted pursuant to this code. The amount of reward, if any, shall be designated by the director with the advice of the CalTIP Award Board.

(b) This chapter does not apply to any action brought to recover damages under Section 2014.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)



2587

(a) Notwithstanding Section 12511 of the Government Code, the department may retain or appoint legal counsel to prepare and prosecute civil actions under this chapter.

(b) Any action to recover civil penalties imposed under this chapter shall be commenced within three years after discovery of the commission of the offense.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)



2588

All civil penalties and revenues from forfeitures collected pursuant to this chapter shall be deposited in the Fish and Game Preservation Fund.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)



2589

The commission and the department may adopt regulations as are necessary to carry out their responsibilities under this chapter.

(Added by Stats. 1988, Ch. 1059, Sec. 4.)






CHAPTER 7 - Fish and Wildlife Habitat Enhancement Act of 1984

ARTICLE 1 - General Provisions

2600

This chapter shall be known and may be cited as the Fish and Wildlife Habitat Enhancement Act of 1984.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2601

(a) The fundamental requirement for healthy, vigorous populations of fish and wildlife is habitat. Without adequate habitat, efforts to conserve and manage fish and wildlife resources will have limited success.

(b) Assuring adequate habitat, with the resulting increase in the abundance of fish and wildlife, confers substantial benefits on the people of California through the opportunities afforded for the use, enjoyment, and appreciation of fish and wildlife resources, the perpetuation of species of fish and wildlife for their intrinsic and ecological values, and the enhancement of economic activities based on these resources.

(c) Accordingly, the purpose of this chapter is to provide the financial means to correct the most severe deficiencies in fish and wildlife habitat currently found in California through a program of acquisition, enhancement, and development of habitat areas that are most in need of proper conservation and management.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2602

As used in this chapter, the following terms have the following meanings:

(a) “Acquisition” means the acquisition of any interest in real property.

(b) “Coastal zone” means the coastal zone as defined and mapped pursuant to Section 30103 of the Public Resources Code.

(c) “Local public agency” means a city, county, city and county, regional park or open-space district, recreation and park district, resource conservation district, association of governments, or joint powers agency whose jurisdiction is wholly or partially within the coastal zone or in the San Francisco Bay region.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)






ARTICLE 2 - Habitat Enhancement Program

2620

All money deposited in the Fish and Wildlife Habitat Enhancement Fund shall be available for appropriation by the Legislature for the following purposes:

(a) Forty million dollars ($40,000,000) for expenditure by the Wildlife Conservation Board pursuant to the Wildlife Conservation Law of 1947 for the acquisition, enhancement, or development, or any combination thereof, of lands located outside the coastal zone for the preservation of resources and the management of wildlife and fisheries, in accordance with the following schedule:

(1) Thirty million dollars ($30,000,000) for the acquisition, enhancement, or development, or any combination thereof, of lands for habitat for wildfowl and other wildlife benefitted by a marsh or aquatic environment.

(2) Ten million dollars ($10,000,000) for the restoration of waterways for the management of fisheries and the enhancement or development, or both, of habitat for other wildlife.

(b) Five million dollars ($5,000,000) for expenditure by the Wildlife Conservation Board pursuant to the Wildlife Conservation Law of 1947 for the acquisition, enhancement, or development, or any combination thereof, of lands for habitat for rare, endangered, and fully protected species.

(c) Thirty million dollars ($30,000,000) for expenditure by the State Coastal Conservancy for the acquisition, enhancement, or development, or any combination thereof, of marshlands and associated and adjacent lands and the development of associated facilities and for grants to local public agencies for those purposes, in accordance with the following schedule:

(1) Twenty million dollars ($20,000,000) for grants by the conservancy to local public agencies in the coastal zone and in the San Francisco Bay region for the acquisition, enhancement, or development, or any combination thereof, of marshlands and adjacent lands for habitat for wildlife benefitted by a marsh or aquatic environment and the improvement of drainage into wetlands to control or retard erosion and sedimentation, and biologically and hydrologically associated upland habitat areas. Of the amount made available pursuant to this paragraph, not less than five million dollars ($5,000,000) shall be available for grants for projects in the San Francisco Bay region.

(2) Ten million dollars ($10,000,000) for expenditure by the conservancy for the purposes authorized in this subdivision.

(d) Ten million dollars ($10,000,000) for expenditure by the Wildlife Conservation Board pursuant to the Wildlife Conservation Law of 1947 for the acquisition, enhancement, or development, or any combination thereof, inside the coastal zone of marshlands and adjacent lands for habitat for wildlife benefitted by a marsh or aquatic environment.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2621

An annual amount, not to exceed one hundred thousand dollars ($100,000), may be appropriated from the funds available pursuant to subdivisions (a) and (d) of Section 2620 in the 1984–85 through 1989–90 fiscal years, in a particular amount to be determined in each annual appropriation, to the Wildlife Conservation Board for expenditure for costs incurred by the board in administering this chapter, as provided in this section. The board shall augment, as needed, any amount appropriated pursuant to this section with an appropriation from any other funds available to it. This chapter is not intended, nor shall it be construed, to authorize the Wildlife Conservation Board or the department to establish any additional personnel positions.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2622

An annual amount, not to exceed two hundred fifty thousand dollars ($250,000), may be appropriated from the funds available pursuant to subdivision (c) of Section 2620 in the 1984–85 through 1989–90 fiscal years, in a particular amount to be determined in each annual appropriation, to the State Coastal Conservancy for expenditure for costs incurred by the conservancy in administering this chapter.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2623

(a) None of the funds appropriated pursuant to this chapter may be encumbered for any purpose described in Section 1353.

(b) Notwithstanding Sections 31105 and 31106 of the Public Resources Code, the State Coastal Conservancy and the State Public Works Board may not make any acquisition pursuant to the power of eminent domain with any funds appropriated pursuant to this chapter.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2624

Funds available pursuant to subdivision (b) of Section 2620 may be encumbered only for lands constituting habitat that is subject to destruction, drastic modification, or severe curtailment of habitat values.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2625

No acquisition shall be undertaken with funds appropriated pursuant to Section 2620 and no grant of funds appropriated pursuant to subdivision (c) of Section 2620 shall be encumbered until all practical alternatives to direct purchase of the full fee title have been considered. The Wildlife Conservation Board and the State Coastal Conservancy shall establish a procedure to assure consideration of alternatives to direct purchase. These alternatives shall include, but not be limited to, the following:

(a) Opportunities for obtaining the land through exchanges of other publicly held lands.

(b) Tax considerations that may pertain to the contemplated transaction.

(c) Utilization of transfers of densities and density bonuses and other available land use controls.

(d) Purchase of less than full fee title.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2626

(a) All restoration projects which involve the expenditure of funds available pursuant to subdivision (c) of Section 2620 shall be reviewed in accordance with Section 31208, 31208.5, 31258, or 31258.5 of the Public Resources Code, as applicable.

(b) Funds available pursuant to subdivision (d) of Section 2620 shall be encumbered in accordance with priorities of the California Coastal Commission.

(c) Of the total amount available pursuant to subdivision (d) of Section 2620, not more than four million dollars ($4,000,000) may be encumbered for any single acquisition project.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2627

(a) Funds granted pursuant to subdivision (c) of Section 2620 for any purpose, other than acquisition, shall not be encumbered by the recipient until the conservancy has entered into an agreement sufficient to protect the public interest in any improvements constructed pursuant to this chapter with the entity that exercises legal control of the real property on which the improvement is constructed.

(b) The conservancy shall not disburse any grant until the applicant, or any other appropriate managing or operating entity, has entered into an agreement with the conservancy or its designee, or both, sufficient to assure that the property acquired, enhanced, or developed, and any improvements thereon, shall be managed and operated for the purpose for which the grant was requested. No use of the property that is incompatible with that purpose shall ever be permitted.

(c) The minimum amount for which an application for an individual project may be made is fifteen thousand dollars ($15,000).

(d) Every application for a grant shall comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(e) Notwithstanding Sections 31207 and 31257 of the Public Resources Code, funds granted pursuant to subdivision (c) of Section 2620 may be encumbered only for the acquisition, enhancement, or development, or any combination thereof, and the costs incurred by the recipient in planning, preparation of construction documents, fiscal management and accounting, and supervision of construction in connection with the project for which the grant was made. All expenditures made by a recipient of a grant shall be subject to being audited.

(f) Funds granted pursuant to subdivision (c) of Section 2620 shall be available for encumbrance by the recipient for a period of three years after the date when the grant became effective.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)






ARTICLE 3 - Fiscal Provisions

2640

Bonds in the total amount of eighty-five million dollars ($85,000,000), or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest on the bonds as the principal and interest become due and payable.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2641

There shall be collected each year and in the same manner and at the same time as other state revenue is collected such a sum in addition to the ordinary revenues of the state as shall be required to pay the principal and interest on the bonds maturing each year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2642

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal and interest on bonds issued and sold pursuant to the provisions of this chapter, as principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 2644, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2643

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Fish and Wildlife Habitat Enhancement Fund, which is hereby created. The money in the fund may be expended only for the purposes specified in this chapter and only pursuant to appropriation by the Legislature in the manner prescribed in this chapter.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2644

For the purposes of carrying out the provisions of this article, the Director of Finance may, pursuant to appropriate authority in each annual Budget Act, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any moneys made available under this section shall be returned to the General Fund from moneys received from the sale of bonds for the purpose of carrying out the provisions of this chapter. The withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would otherwise have been earned by those sums in the Pooled Money Investment Fund.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2644.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 9.)



2645

All proposed appropriations for the program shall be included in a section in the Budget Bill for the 1984–85 fiscal year and each succeeding fiscal year for consideration by the Legislature and shall bear the caption “Fish and Wildlife Habitat Enhancement Program.” The section shall contain separate items for each project, each class of projects, or each element of the program for which an appropriation is made.

All appropriations shall be subject to all limitations enacted in the Budget Act and to all fiscal procedures prescribed by law with respect to the expenditure of state funds unless expressly exempted from such laws by a statute enacted by the Legislature. The section in the Budget Act shall contain proposed appropriations only for the program elements and classes of projects contemplated by this chapter, and no funds derived from the bonds authorized by this chapter may be expended pursuant to an appropriation not contained in that section of the Budget Act.

(Amended by Stats. 2001, Ch. 745, Sec. 52. Effective October 12, 2001.)



2646

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3, Division 4, Title 2 of the Government Code), and all of the provisions of that law are applicable to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full herein.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2647

Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 1 of Division 4 of Title 2 of the Government Code), of the bonds authorized by this chapter, the Wildlife Habitat Enhancement Program Finance Committee is hereby created. The committee consists of the Controller, the Director of Finance, and the Treasurer. For purposes of this chapter, this committee is “the committee” as that term is used in the State General Obligation Bond Law, and the Treasurer shall serve as chairman of the committee.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2648

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2649

Commencing with the Budget Bill for the 1995-96 fiscal year, the balance remaining in the fund may be appropriated by the Legislature for expenditure, without regard to the maximum amounts allocated to each element of the program, for any or all elements of the program specified in Section 2620, or any class or classes of projects within those elements that the Legislature deems to be of the highest priority.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2650

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)



2651

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

(Added by Stats. 1984, Ch. 6, Sec. 1. Approved June 5, 1984, by adoption of Proposition 19. Operative July 1, 1984.)









CHAPTER 7.5 - Wildlife and Natural Areas Conservation Program

ARTICLE 1 - General Provisions

2700

This chapter shall be known and may be cited as the Wildlife and Natural Areas Conservation Act.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2701

(a) The fundamental requirement for healthy, vigorous populations of fish and wildlife is habitat. Without adequate habitat, efforts to conserve and manage fish and wildlife resources will have limited success. Further, California contains the greatest diversity of wildlife and plant species of virtually any state in the nation. This rich natural heritage enables Californians to enjoy a great variety of recreational, aesthetic, ecological, and other uses and benefits of these biological resources. The public interest is served only by ensuring that these resources are preserved, protected, and propagated for this and future generations.

(b) Many of California’s wildlife, fish, and plant species and biological communities are found nowhere else on earth. Without adequate protection and management, rare native species and communities could easily become extinct. In such an event, the benefits they provide to the people of California, whether presently realized or which remain to be discovered, will be lost forever, and California will be significantly poorer as a result.

(c) The people of California have vested in the Department of Fish and Game the principal responsibility for protecting, conserving, and perpetuating native fish, plants, and wildlife, including endangered species and game animals, for their aesthetic, instrinsic, ecological, educational, and economic values. To help accomplish this goal, the people of California have further established a significant natural areas program and a natural diversity data base in the Department of Fish and Game, which is charged with maintaining and perpetuating California’s most significant natural areas for present and future generations. To ensure the perpetuation of areas containing uncommon elements of natural diversity and to ensure the continued abundance of habitat for more common species, especially examples of those which are presently threatened with destruction, the purchase of land is often necessary.

(d) Accordingly, the purpose of this chapter is to provide the Wildlife Conservation Board and the Department of Fish and Game the financial means to correct the most severe deficiencies in wildlife habitat and in the statewide system of areas designated for the preservation of California’s natural diversity through a program of acquisition, enhancement, restoration, and protection of areas that are most in need of proper conservation.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2702

As used in this chapter, the following terms have the following meanings:

(a) “Acquisition” means the acquiring of any interest in real property.

(b) “Fund” means the Wildlife and Natural Areas Conservation Fund created pursuant to Section 2720.

(c) “Highly rare” means a worldwide rarity in which any species or natural community occurs in 50 or fewer locations, irrespective of whether the species or any species in the community is listed as threatened or endangered or was previously listed as rare.

(d) “Natural community” means a distinct, identifiable, and recurring association of plants and animals that are ecologically interrelated.

(e) “Species” means the fundamental biological unit of plant and animal classification that comprises a subdivision of a genus, but for the purposes of this chapter, “species” also includes the unit of a subspecies.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)






ARTICLE 2 - Habitat Conservation Program

2720

Moneys available for the purposes of this chapter pursuant to Chapter 4 (commencing with Section 5930) of Division 5.8 of the Public Resources Code shall be deposited in the Wildlife and Natural Areas Conservation Fund, which is hereby created. Money deposited in the fund shall be available for appropriation by the Legislature to the Wildlife Conservation Board, for expenditure pursuant to the Wildlife Conservation Law of 1947, for the following programs:

(a) Forty-one million dollars ($41,000,000) for the preservation of highly rare examples of the state’s natural diversity through the acquisition, enhancement, restoration, or protection, or a combination thereof, of lands supporting California’s unique, fragile, threatened, or endangered plants, animals, and natural communities.

(b) Six million dollars ($6,000,000) for the acquisition, enhancement, restoration, or protection, or a combination thereof, of critical habitat areas for fish, game mammals, and game birds, including, but not limited to, the following types:

(1) Winter deer ranges.

(2) Wild trout or steelhead nursery and spawning areas.

(3) Significant routes of migration for wildlife.

(4) Breeding, nesting, and forage areas for sage grouse and other upland game birds.

For purposes of this subdivision, “enhancement” includes the construction or development of facilities for furnishing public access to lands or waters open to the public for fishing, hunting, or shooting.

(c) Three million dollars ($3,000,000) for the acquisition, enhancement, restoration, or protection, or any combination thereof, of lands providing habitat for threatened, endangered, or fully protected species, such as the bald eagle, San Joaquin kit fox, desert tortoise, bighorn sheep, peregrine falcon, and California condor.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2721

Funds available pursuant to subdivision (a) of Section 2720 shall be expended to acquire, enhance, restore, or protect lands in California on which any of the following naturally exists:

(a) A unique species or natural community, whose existence at a single location in California is the only known occurrence in the world of that particular species or natural community.

(b) A species that occurs in only 20 or fewer locations in the world, at least one of which is in California.

(c) A natural community that occurs in only 50 or fewer locations in the world, at least one of which is in California.

(d) An assemblage of three or more highly rare species or natural communities, or any combination thereof, of which at least one of the species or natural communities is found only in 20 or fewer locations in the world.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2722

(a) Whenever the application of the criteria specified in Section 2721 results in the identification of two or more parcels of land that are essentially indistinguishable as to their quality, preference shall be given to the parcel on which exists the species that is more threatened or more endangered.

(b) Whenever the application of the criteria specified in Section 2721 results in the identification of two or more parcels of land that are essentially indistinguishable as to their quality and the degree of threat to, or endangerment of, the species existing on them, preference shall be given to the parcel on which exists the best example of the species. As used in this subdivision, “best example” means the parcel of land and the wildlife inhabiting it which, in balancing all the factors present, represents, as determined by the board, the stronger combination of all of the following: the better condition, higher quality, easier defensibility, greater likelihood of long-term viability, and the lesser costs to be incurred by the department in operating and maintaining the parcel.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2723

(a) Of the total amount available pursuant to subdivision (a) of Section 2720, not more than five million dollars ($5,000,000) may be encumbered for any single acquisition project. In enacting this limitation, the people of California recognize that there are a number of important projects meeting the criteria of this chapter but whose acquisition cost would most likely exceed this limitation. Therefore, in these instances any acquisition cost in excess of this limitation may be met by a donation by the owner, donations of funds from private sources, or other funds from state or nonstate sources.

(b) The qualification for or allocation of a grant or grants to a local agency under Section 2720 shall not preclude eligibility for an additional allocation of grant funds to the same local agency pursuant to Section 2720 of this code or Section 5907 of the Public Resources Code.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2724

(a) In choosing among two or more parcels of land to be acquired, enhanced, restored, or protected with funds available pursuant to subdivision (b) or (c) of Section 2720, preference shall be given to acquiring, enhancing, restoring, or protecting the parcel that will result in the least cost to the department for operating and maintaining the land.

(b) Funds available pursuant to subdivisions (b) and (c) of Section 2720 may be encumbered only for lands which constitute habitat that is subject to destruction, drastic modification, or significant curtailment of habitat values.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2725

No funds available pursuant to this chapter shall be encumbered for any lands that, due to their degraded character, will not sustain plants or wildlife or will not afford protection to a natural community on a long-term basis.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2726

With respect to any lands which may be acquired, enhanced, restored, or protected with funds under this chapter and which could also be eligible for funds under Chapter 7 (commencing with Section 2600), funds under this chapter shall not be encumbered for those lands until it is determined by the Wildlife Conservation Board that funds are not likely to be available for those lands under that Chapter 7.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2727

No funds available for appropriation under this chapter may be encumbered for any purpose described in Section 1353 of the Fish and Game Code.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2728

An annual amount, not to exceed three hundred fifty thousand dollars ($350,000) may be appropriated from the fund in the 1988–89 through 1998–99 fiscal years, in an amount to be determined in each annual appropriation, to the Wildlife Conservation Board for expenditure for costs incurred by the board and the department in administering this chapter, including, but not limited to, preacquisition studies, planning, appraisals, surveys, and closing costs. The Wildlife Conservation Board and the department may augment, as needed, any amount thus appropriated with any funds appropriated to it from any other source.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)



2729

(a) For the purpose of administering this chapter, the Wildlife Conservation Board and the Department of Fish and Game shall augment its existing staff, whenever possible, by contracting for those services necessary for the administration of this chapter. Any contract shall, however, be entered into only pursuant to Sections 19130 to 19132, inclusive, of the Government Code and shall be only for the minimum period necessary for completion of the particular project or projects for which the contract was entered into.

(b) Due to the limited duration of the program authorized by this chapter, in the event some services cannot be provided by contract, any personnel directly hired by the Wildlife Conservation Board for the administration of this chapter shall be hired, to the extent permitted by Article 2 (commencing with Section 19080) of Chapter 6 of Part 2 of Division 5 of Title 2 of the Government Code, as limited-term appointments.

(Added June 7, 1988, by initiative Proposition 70. Operative November 9, 1988, by Sec. 4 of Prop. 70.)









CHAPTER 8 - Fisheries Restoration

2760

This chapter shall be known and may be cited as the Keene-Nielsen Fisheries Restoration Act of 1985.

(Amended by Stats. 1986, Ch. 867, Sec. 1.)



2761

The Legislature finds and declares as follows:

(a) Many of California’s significant fish and wildlife resources in inland and coastal waters have declined as the result of many development projects which have provided valuable economic growth.

(b) Fish and wildlife have been adversely affected by water developments that have significantly altered water flows in many of California’s rivers and streams, thereby affecting fish and wildlife, their habitat, adjacent riparian habitat, spawning areas, and migration routes.

(c) Fish and wildlife are important public resources with significant economical, environmental, recreational, aesthetic, and educational values.

(d) California intends to make reasonable efforts to prevent further declines in fish and wildlife, to restore fish and wildlife to historic levels where possible, and to enhance fish and wildlife resources where possible.

(e) Protection of, and an increase in, the naturally spawning salmon and steelhead trout resources of the state would provide a valuable public resource to the residents, a large statewide economic benefit, and would, in addition, provide employment opportunities not otherwise available to the citizens of this state, particularly in rural areas of underemployment.

(f) The protection of, and increase in, the naturally spawning salmon and steelhead trout resources of the state should be accomplished primarily through the improvement of stream habitat.

(g) The Salmon, Steelhead Trout, and Anadromous Fisheries Program Act (Ch. 8 (commencing with Sec. 6900), Pt. 1, Div. 6), declares that it is the policy of the state to increase the state’s salmon and steelhead trout resources, and directs the department to develop a plan and program that strives to double the salmon and steelhead trout resources.

(Amended by Stats. 1990, Ch. 1671, Sec. 1.)



2762

(a) The Fisheries Restoration Account is hereby created in the Fish and Game Preservation Fund. The moneys in the Fisheries Restoration Account are hereby appropriated to the department for expenditure in fiscal years 1991–92 to 1993–94, inclusive, pursuant to subdivision (b).

(b)  The moneys in the Fisheries Restoration Account may be expended for the construction, operation, and administration of projects designated in the plan developed by the department in accordance with the Salmon, Steelhead Trout, and Anadromous Fisheries Program Act (Ch. 8 (commencing with Sec. 6900), Pt. 1, Div. 6), and projects designed to restore and maintain fishery resources and their habitat that have been damaged by past water diversions and projects and other development activities. Expenditures shall not be authorized for a project to be funded under this subdivision before a date which is 30 days after the department has furnished a copy of the proposal for the project to be funded, together with supporting descriptions, to the Joint Committee on Fisheries and Aquaculture and to the Joint Legislative Budget Committee. These projects shall have as their primary objective the restoration of fishery resources identified in the Salmon, Steelhead Trout, and Anadromous Fisheries Program Act. Projects may include, but shall not be limited to, watershed assessments, fisheries restoration planning, acquisition of lands, restoration of habitat, restoration or creation of spawning areas, construction of fish screens or fish ladders, stream rehabilitation, and installation of pollution control facilities. Projects for restoration or creation of spawning areas shall utilize natural spawning rather than hatcheries to the extent possible.

Under no circumstances shall any water project be absolved under this subdivision of any mitigation requirements which are placed upon it under existing law.

No land shall be acquired pursuant to this chapter by eminent domain proceedings.

(c) Priority for funding shall be given to projects that employ fishermen, fish processing workers, and others who are unemployed or underemployed due to the elimination of a commercial fishing season as a result of restrictions imposed by federal regulations. This priority shall remain in effect only as long as those restrictions are in force.

(d) Expenditures shall not be authorized for multiyear projects funded under subdivision (b) before a date which is 30 days after the department has submitted an annual progress report on the project and a copy of the work schedule for subsequent year funding of the project to the Joint Committee on Fisheries and Aquaculture and to the Joint Legislative Budget Committee.

(e) The department shall conduct a preproject and postproject evaluation on each project recommended in the plan and program developed by the department in accordance with the Salmon, Steelhead Trout, and Anadromous Fisheries Program Act for which money has been appropriated from the Fisheries Restoration Account.

(f) The department may expend not more than 5 percent of the funds annually appropriated from the Fisheries Restoration Account for the administration of projects.

(g) The department may contract for services for the purpose of conducting a preproject and postproject evaluation or for the administration of projects.

(h) The department shall, during the last fiscal year of funding, conduct a review of all previous and ongoing projects to determine if the elements of the plan and program developed by the department pursuant to the Salmon, Steelhead Trout, and Anadromous Fisheries Program Act are being met, including the goal of doubling the 1988 population of salmon and steelhead trout, as declared in Section 6902.

(Amended by Stats. 1993, Ch. 617, Sec. 3. Effective October 1, 1993.)



2762.2

The department may advance partial finding, of up to 50 percent of the amount contracted for, to contractors for projects under subdivision (b) of Section 2762 if the director finds the organization meets all of the following requirements:

(1) It has a previously demonstrated record of successfully completing one or more fishery restoration projects funded under contract with the department.

(2) It utilizes generally accepted accounting procedures.

(3) It demonstrates that the project can be accomplished more efficiently and economically with partial funding advanced at the initiation of the project.

(Added by Stats. 1987, Ch. 937, Sec. 1.)



2762.5

In addition to subdivision (b) of Section 2762, the moneys in the Fisheries Restoration Account may be expended, upon appropriation by the Legislature, by the department to fund the administrative costs of the Advisory Committee on Salmon and Steelhead Trout.

(Added by Stats. 1986, Ch. 212, Sec. 1. Effective June 27, 1986.)



2762.6

The department shall, after consultation with the Advisory Committee on Salmon and Steelhead Trout, allocate that amount of moneys appropriated to the department from the Public Resources Account in the Cigarette and Tobacco Products Surtax Fund which the department determines to be necessary to pay the costs for the advisory committee.

(Added by Stats. 1989, Ch. 1400, Sec. 4. Effective October 2, 1989.)



2763

The director shall consult with the Resources Agency, the Department of Water Resources, the State Water Resources Control Board, the State Coastal Conservancy, the San Francisco Bay Conservation and Development Commission, and the California Coastal Commission in determining projects proposed for funding pursuant to Section 2762.

(Added by Stats. 1985, Ch. 1236, Sec. 1. Effective September 30, 1985.)



2764

The director shall consult with other responsible state agencies and appropriate fishery advisory committees, including, but not limited to, the Advisory Committee on Salmon and Steelhead Trout and the Striped Bass Stamp Advisory Committee, in developing projects to be funded pursuant to Section 2762.

(Added by Stats. 1985, Ch. 1236, Sec. 1. Effective September 30, 1985.)



2765

The California Water Commission, in any recommendation it may make to the Congress of the United States on funding for water projects, shall include recommendations for studies, programs, and facilities necessary to correct fish and wildlife problems caused, fully or partially, by federal water facilities and operation, including, but not limited to, all of the following:

(a) The Red Bluff Dam.

(b) The Trinity and Lewiston Dams.

(c) The facilities necessary to protect wildlife areas in the Suisun Marsh and the Sacramento-San Joaquin Delta from adverse water quality effects caused by the federal Central Valley Project.

(d) The Kesterson Reservoir and the San Luis Drain.

(Amended by Stats. 2006, Ch. 538, Sec. 183. Effective January 1, 2007.)






CHAPTER 9 - California Wildlife Protection Act of 1990

ARTICLE 1 - General Provisions

2780

The people of California find and declare all of the following:

(a) Protection, enhancement, and restoration of wildlife habitat and fisheries are vital to maintaining the quality of life in California. As the state’s human population increases, there is an urgent need to protect the rapidly disappearing wildlife habitats that support California’s unique and varied wildlife resources.

(b) Much of the state’s most important deer winter ranges have been destroyed in the last 20 years.

(c) Critical winter ranges of migratory deer in the Sierra Nevada and Cascade mountain ranges are increasingly subject to incompatible land uses. In some counties, over 80 percent of the critical winter ranges fall on these lands. The potential for incompatible land uses on these lands is a major threat to the survival of many migratory deer herds.

(d) Deer, mountain lion, and other wildlife habitat within the Sierra Nevada, Cascade, Coast Range (including the Santa Lucia Mountains in Monterey County along the Central Coast), Siskiyou and Klamath Mountains; and the Santa Susana, Simi Hills, Santa Monica, San Gabriel, San Bernardino, San Jacinto, Santa Ana and other mountains and foothill areas within southern California, is disappearing rapidly. Small and often isolated wildlife populations are forced to depend upon these shrinking habitat areas within the heavily urbanizing areas of this state. Corridors of natural habitat must be preserved to maintain the genetic integrity of California’s wildlife.

(e) This chapter shall be implemented in the most expeditious manner. All state officials shall implement this chapter to the fullest extent of their authority in order to preserve, maintain, and enhance California’s diverse wildlife heritage and the habitats upon which it depends.

(Added June 5, 1990, by initiative Proposition 117.)



2781

The people of California find and declare that wildlife and fisheries conservation is in the public interest and that it is necessary to keep certain lands in open space and natural condition to protect significant environmental values of wildlife and native plant habitat, riparian and wetland areas, native oak woodlands, and other open-space lands, and to provide opportunities for the people of California to appreciate and visit natural environments and enjoy California’s unique and varied fish and wildlife resources.

It is the intent of the people, in enacting this chapter, that additional funds are needed to protect fish, wildlife, and native plant resources and that the Legislature should provide those funds through bond acts and other appropriate sources.

(Added June 5, 1990, by initiative Proposition 117.)






ARTICLE 2 - California Wildlife Protection

2785

The following definitions govern the construction of this chapter:

(a) “Acquisition” includes but is not limited to, gifts, purchases, leases, easements, the exercise of eminent domain if expressly authorized, the transfer or exchange of property for other property of like value, transfers of development rights or credits, and purchases of development rights and other interests.

(b) “Board” means the Wildlife Conservation Board.

(c) “Fund” means the Habitat Conservation Fund created by Section 2786.

(d) “Local agency” means a city, county, city and county, or a district as defined in subdivision (b) of Section 5902 of the Public Resources Code.

(e) “Riparian habitat” means lands which contain habitat which grows close to and which depends upon soil moisture from a nearby freshwater source.

(f) “Southern California” means the Counties of Imperial, Los Angeles, Orange, Riverside, San Bernardino, San Diego, Santa Barbara, and Ventura.

(g) “Wetlands” means lands which may be covered periodically or permanently with shallow water and which include saltwater marshes, freshwater marshes, open or closed brackish water marshes, swamps, mudflats, fens, and vernal pools.

(Added June 5, 1990, by initiative Proposition 117.)



2786

Except as otherwise expressly provided in paragraph (3) of subdivision (a) of Section 2787, the money in the Habitat Conservation Fund, which is hereby created, shall be used for the following purposes:

(a) The acquisition of habitat, including native oak woodlands, necessary to protect deer and mountain lions.

(b) The acquisition of habitat to protect rare, endangered, threatened, or fully protected species.

(c) The acquisition of habitat to further implement the Habitat Conservation Program pursuant to Article 2 (commencing with Section 2721) excepting Section 2722 and subdivision (a) of Section 2723, and Sections 2724 and 2729.

(d) The acquisition, enhancement, or restoration of wetlands.

(e) The acquisition, restoration, or enhancement of aquatic habitat for spawning and rearing of anadromous salmonids and trout resources.

(f) The acquisition, restoration, or enhancement of riparian habitat.

(Added June 5, 1990, by initiative Proposition 117.)



2787

Notwithstanding Section 13340 of the Government Code, the money in the fund is continuously appropriated, without regard to fiscal years, as follows:

(a) To the Department of Parks and Recreation, four million five hundred thousand dollars ($4,500,000) annually for allocation as follows:

(1) One million five hundred thousand dollars ($1,500,000) for projects that are located in the Santa Lucia Mountain Range in Monterey County for expenditure by the Department of Parks and Recreation and for grants to the Monterey Peninsula Regional Park District.

(2) One million dollars ($1,000,000) for acquisitions in, and adjacent to, units of the state park system.

(3) Two million dollars ($2,000,000) for 50 percent matching grants to local agencies for projects meeting the purposes specified in Section 2786 and, additionally, for the acquisition of wildlife corridors and urban trails, nature interpretation programs, and other programs which bring urban residents into park and wildlife areas. The grants made pursuant to this subdivision are subject to the conditions of subdivision (d) of Section 5910, and Sections 5917 and 5919, of the Public Resources Code, as nearly as may be practicable.

(b) To the State Coastal Conservancy, four million dollars ($4,000,000) annually.

(c) To the Santa Monica Mountains Conservancy, five million dollars ($5,000,000) annually for the next 10 fiscal years, commencing with the 1990–91 fiscal year. The money shall be used for the purposes specified in Section 2786 for wildlife habitat, and for related open-space projects, within the Santa Monica Mountains Zone, the Rim of the Valley Corridor, and the Santa Clarita Woodlands. Of the total amount appropriated pursuant to this subdivision, not less than a total of ten million dollars ($10,000,000) shall be spent within the Santa Susana Mountains and the Simi Hills, and not less than a total of ten million dollars ($10,000,000) shall be spent within the Santa Clarita Woodlands. These funds shall be expended in accordance with Division 23 (commencing with Section 33000) of the Public Resources Code during the operative period of this section as specified in subdivision (f) and in Section 2797. The Legislature may, by statute, extend the period for expenditure of the funds provided by this paragraph.

(d) To the California Tahoe Conservancy, five hundred thousand dollars ($500,000) annually.

(e) To the board, the balance of the fund.

(f) This section shall become operative on July 1, 1990, and, as of July 1, 2020, is repealed, unless a later enacted statute, which becomes effective on or before July 1, 2020, deletes or extends that date.

(Added June 5, 1990, by initiative Proposition 117. Section operative July 1, 1990, by its own provisions. Repealed as of July 1, 2020, by its own provisions.)



2788

Notwithstanding Section 13340 of the Government Code, the money in the fund is continuously appropriated, without regard to fiscal years, to the board.

This section shall become operative only if, and on the date that, Section 2787 is repealed.

(Added June 5, 1990, by initiative Proposition 117. Section operative, by its own provisions, on July 1, 2020, upon repeal of Section 2787.)



2789

In areas where habitats are or may become isolated or fragmented, preference shall be given by the agencies expending money from the fund to projects which will serve as corridors linking otherwise separated habitat so that the genetic integrity of wildlife populations will be maintained.

(Added June 5, 1990, by initiative Proposition 117.)



2790

Each agency receiving money from the fund pursuant to Section 2787 shall report to the board on or before July 1 of each year the amount of money that was expended and the purposes for which the money was expended. The board shall prescribe the information in the agencies reports that it determines is necessary to carry out the requirements of Section 2791.

(Added June 5, 1990, by initiative Proposition 117.)



2791

The board shall expend the money appropriated to it from the fund subject to the following conditions:

(a) Not more than one and one-half (11/2) percent shall be expended for administration of this chapter.

(b) The board shall, to the extent practicable, expend the money in a manner and for projects so that, within each 24-month period, approximately one-third of the total expenditures of the money in the fund, including, until July 1, 2020, the expenditures by the agencies receiving money from the fund pursuant to subdivisions (a) to (d), inclusive, of Section 2787, are expended for the purposes specified in subdivision (a) of Section 2786 and approximately two-thirds of the total expenditures of the money in the fund, including, until July 1, 2020, the expenditures by the agencies receiving money from the fund pursuant to subdivisions (a) to (d), inclusive, of Section 2787, are expended for the purposes specified in subdivisions (b) and (c) of Section 2786.

(c) Notwithstanding the requirement for acquisition in subdivisions (a), (b), and (c) of Section 2786, the board shall, to the extent practicable, expend the money in the fund in a manner and for projects so that, within each 24-month period, approximately six million dollars ($6,000,000) of the money, including, until July 1, 2020, the expenditures by the agencies receiving money from the fund pursuant to subdivisions (a) to (d), inclusive, of Section 2787, are expended for the purposes specified in subdivision (d) of Section 2786.

(d) Notwithstanding the requirement for acquisition in subdivisions (a), (b), and (c) of Section 2786, the board shall, to the extent practicable, expend the money in the fund in a manner and for projects so that, within each 24-month period, approximately six million dollars ($6,000,000) of the money, including, until July 1, 2020, the expenditures by the agencies receiving money from the fund pursuant to subdivisions (a) to (d), inclusive, of Section 2787, are expended for the purposes specified in subdivision (e) and (f) of Section 2786.

(e) To the extent practicable, the board shall expend the money appropriated to it from the fund in a manner and for projects so that, within each 24-month period, approximately one-half of the total expenditures of the money in the fund, including, until July 1, 2020, the expenditures by the agencies receiving money from the fund pursuant to subdivisions (a) to (d), inclusive, of Section 2787, are expended in northern California and approximately one-half in southern California.

(f) Subject to the other requirements of this section, the board may allocate not more than two million dollars ($2,000,000) annually for the purposes of this chapter to one or more State agencies created by the Legislature or the people which are authorized by other provisions of law to expend funds for the purposes of this chapter.

(Added June 5, 1990, by initiative Proposition 117.)



2792

If any agency designated in Section 2787 ceases to exist, or is otherwise unable to expend the funds appropriated by Section 2787 to that agency for the period specified, the board or its successor agency shall expend the same funds for the same purpose.

(Added June 5, 1990, by initiative Proposition 117.)



2793

The board and any other state or local agency that expends any funds appropriated from the fund on environmental enhancement, restoration, or improvement projects shall utilize the services of the California Conservation Corps and local community conservation corps to the extent practicable.

(Added June 5, 1990, by initiative Proposition 117.)



2794

In implementing this chapter, the state or local agency that manages lands acquired with funds appropriated from the fund shall prepare, with full public participation, a management plan for lands that have been acquired, which plan shall reasonably reduce possible conflicts with neighboring land use and landowners, including agriculturists. The plans shall comply with the California Environmental Quality Act (Division 21 (commencing with Section 21000) of the Public Resources Code).

(Added June 5, 1990, by initiative Proposition 117.)



2795

(a) The Controller shall annually transfer 10 percent of the funds in the Unallocated Account in the Cigarette and Tobacco Products Surtax Fund to the Habitat Conservation Fund.

(b) No additional allocation of funds from that account shall be made by the Legislature for purposes of this chapter or for any other natural resource or environmental protection program.

(Added June 5, 1990, by initiative Proposition 117.)



2796

(a) The Controller shall annually transfer the sum of thirty million dollars ($30,000,000) from the General Fund to the Habitat Conservation Fund, less any amount transferred to the Habitat Conservation Fund from, but not limited to, the following accounts and funds:

(1) The Public Resources Account in the Cigarette and Tobacco Products Surtax Fund to the extent authorized by the Tobacco Tax and Health Protection Act of 1988.

(2) The Unallocated Account in the Cigarette and Tobacco Products Surtax Fund pursuant to subdivision (a) of Section 2795.

(3) The California Environmental License Plate Fund.

(4) The Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account in the Fish and Game Preservation Fund.

(5) Any other non-General Fund accounts and funds created by the Legislature or the people for purposes which are consistent with the purposes of this act.

(6) Any bond funds which are authorized by the people after July 1, 1990, which may be used for purposes which are identical to the purposes specified in Section 2786.

(7) The Wildlife Restoration Fund.

(b) Except for transfers from the Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account, transfers from the Fish and Game Preservation Fund are not transfers for purposes of subdivision (a) and shall not be made to the fund. Transfers of federal, local, or privately donated funds or transfers from the State Coastal Conservancy Fund pursuant to Section 31011 of the Public Resources Code to the fund are not transfers for purposes of subdivision (a).

(c) This section does not limit the amount of funds which may be transferred to the fund or which may be expended for fish and wildlife habitat protection either from the fund or from any other sources.

(d) This section shall become operative on July 1, 1990, shall become inoperative on June 30, 2020, and, as of January 1, 2021, is repealed, unless a later enacted statute, which becomes effective before January 1, 2021, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added June 5, 1990, by initiative Proposition 117. Section operative July 1, 1990, by its own provisions. Inoperative June 30, 2020. Repealed as of January 1, 2021, by its own provisions.)



2797

(a) The people find it necessary to acquire, restore, and improve the rapidly disappearing wildlife habitat of southern California in the quickest and most efficient manner possible using existing governmental resources. Therefore, notwithstanding Section 33216 of the Public Resources Code, Division 23 (commencing with Section 33000) of the Public Resources Code shall continue in effect for the period that funds may be expended pursuant to subdivision (c) of Section 2787.

This subdivision shall not become operative if, prior to June 6, 1990, Section 33216 of the Public Resources Code has been amended to extend the operative effect of that Division 23 to at least July 1, 1995.

(b) If subdivision (a) of this section does not become operative, the controller shall increase the annual transfer of funds pursuant to subdivision (c) of Section 2787 on a pro rata basis so that the total amount available to the Santa Monica Mountains Conservancy for purposes of this chapter pursuant to that subdivision (c) is fifty million dollars ($50,000,000). Nothing in this section precludes the Legislature from extending the time for expenditure of funds pursuant to subdivision (c) of Section 2787.

(Added June 5, 1990, by initiative Proposition 117. Subd. (a) is nonoperative by its own conditions, which were satisfied by Stats. 1989, Ch. 696.)



2798

Acquisitions of real property made pursuant to this chapter shall be done in compliance with the land acquisition law as existing or as hereafter amended and as it applies to the agencies designated in Section 2787, and in compliance with subdivision (a) of Section 5929 of the Public Resources Code.

(Added June 5, 1990, by initiative Proposition 117.)



2799

Every expenditure made pursuant to this chapter shall comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Added June 5, 1990, by initiative Proposition 117.)



2799.5

Reasonable public access to lands acquired in fee with funds made available pursuant to this chapter shall be provided except when that access may interfere with habitat protection.

(Added June 5, 1990, by initiative Proposition 117.)



2799.6

Only those amounts of money which are transferred to the fund from the General Fund pursuant to Section 2796 may be reappropriated for purposes of this chapter by a two-thirds vote of the Legislature.

(Added June 5, 1990, by initiative Proposition 117.)









CHAPTER 10 - Natural Community Conservation Planning Act

2800

This chapter shall be known, and may be cited, as the Natural Community Conservation Planning Act.

(Repealed and added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2801

The Legislature finds and declares all of the following:

(a) The continuing population growth in California will result in increasing demands for dwindling natural resources and result in the continuing decline of the state’s wildlife.

(b) There is a need for broad-based planning to provide for effective protection and conservation of the state’s wildlife heritage while continuing to allow appropriate development and growth.

(c) Natural community conservation planning is an effective tool in protecting California’s natural diversity while reducing conflicts between protection of the state’s wildlife heritage and reasonable use of natural resources for economic development.

(d) Natural community conservation planning promotes coordination and cooperation among public agencies, landowners, and other private interests, provides a mechanism by which landowners and development proponents can effectively address cumulative impact concerns, promotes conservation of unfragmented habitat areas, promotes multispecies and multihabitat management and conservation, provides one option for identifying and ensuring appropriate mitigation that is roughly proportional to impacts on fish and wildlife, and promotes the conservation of broad-based natural communities and species diversity.

(e) Natural community conservation planning can provide for efficient use and protection of natural and economic resources while promoting greater sensitivity to important elements of the state’s critical natural diversity.

(f) Natural community conservation planning is a voluntary and effective planning process that can facilitate early coordination to protect the interests of the state, the federal government, and local public agencies, landowners, and other private parties.

(g) Natural community conservation planning is a mechanism that can provide an early planning framework for proposed development projects within the planning area in order to avoid, minimize, and compensate for project impacts to wildlife.

(h) Natural community conservation planning is consistent with, and will support, the fish and wildlife management activities of the department in its role as the trustee for fish and wildlife within the state.

(i) The purpose of natural community conservation planning is to sustain and restore those species and their habitat identified by the department that are necessary to maintain the continued viability of those biological communities impacted by human changes to the landscape.

(j) Natural community conservation planning is a cooperative process that often involves local, state, and federal agencies and the public, including landowners within the plan area. The process should encourage the active participation and support of landowners and others in the conservation and stewardship of natural resources in the plan area during plan development using appropriate measures, including incentives.

(Repealed and added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2802

The Legislature further finds and declares that it is the policy of the state to conserve, protect, restore, and enhance natural communities. It is the intent of the Legislature to acquire a fee or less than fee interest in lands consistent with approved natural community conservation plans and to provide assistance with the implementation of those plans.

(Added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2805

The definitions in this section govern the construction of this chapter:

(a) “Adaptive management” means to use the results of new information gathered through the monitoring program of the plan and from other sources to adjust management strategies and practices to assist in providing for the conservation of covered species.

(b) “Candidate species” has the same meaning as defined in Section 2068.

(c) “Changed circumstances” are reasonably foreseeable circumstances that could affect a covered species or geographic area covered by the plan.

(d) “Conserve,” “conserving,” and “conservation” mean to use, and the use of, methods and procedures within the plan area that are necessary to bring any covered species to the point at which the measures provided pursuant to Chapter 1.5 (commencing with Section 2050) are not necessary, and for covered species that are not listed pursuant to Chapter 1.5 (commencing with Section 2050), to maintain or enhance the condition of a species so that listing pursuant to Chapter 1.5 (commencing with Section 2050) will not become necessary.

(e) “Covered species” means those species, both listed pursuant to Chapter 1.5 (commencing with Section 2050) and nonlisted, conserved and managed under an approved natural community conservation plan and that may be authorized for take. Notwithstanding Sections 3511, 4700, 5050, or 5515, fully protected species may be covered species pursuant to this subdivision, and taking of fully protected species may be authorized pursuant to Section 2835 for any fully protected species conserved and managed as a covered species under an approved natural community conservation plan.

(f) “Department assurance” means the department’s commitment pursuant to subdivision (f) of Section 2820.

(g) “Monitoring program” means a program within an approved natural community conservation plan that provides periodic evaluations of monitoring results to assess the adequacy of the mitigation and conservation strategies or activities and to provide information to direct the adaptive management program. The monitoring program shall, to the extent practicable, also be used to meet the monitoring requirements of Section 21081.6 of the Public Resources Code. A monitoring program includes all of the following:

(1) Surveys to determine the status of biological resources addressed by the plan, including covered species.

(2) Periodic accountings and assessment of authorized take.

(3) Progress reports on all of the following matters:

(A) Establishment of habitat reserves or other measures that provide equivalent conservation of covered species and providing funding where applicable.

(B) Compliance with the plan and the implementation agreement by the wildlife agencies, local governments, and landowners who have responsibilities under the plan.

(C) Measurements to determine if mitigation and conservation measures are being implemented roughly proportional in time and extent to the impact on habitat or covered species authorized under the plan.

(D) Evaluation of the effectiveness of the plan in meeting the conservation objectives of the plan.

(E) Maps of land use changes in the plan area that may affect habitat values or covered species.

(4) A schedule for conducting monitoring activities.

(h) “Natural community conservation plan” or “plan” means the plan prepared pursuant to a planning agreement entered into in accordance with Section 2810. The plan shall identify and provide for those measures necessary to conserve and manage natural biological diversity within the plan area while allowing compatible and appropriate economic development, growth, and other human uses.

(i) “Person” has the same meaning as defined in Section 711.2.

(j) (1) “Plan participant,” prior to approval of a natural community conservation plan and execution of an implementation agreement, means a signatory to the planning agreement.

(2) Upon approval of a natural community conservation plan and execution of an implementation agreement, “plan participant” means the permittees and any local agency that is a signatory to the implementing agreement.

(k) “Unforeseen circumstances” means changes affecting one or more species, habitat, natural community, or the geographic area covered by a conservation plan that could not reasonably have been anticipated at the time of plan development, and that result in a substantial adverse change in the status of one or more covered species.

(l) “Wildlife” has the same meaning as defined in Section 711.2.

(m) “Wildlife agencies” means the department and one or both of the following:

(1) United States Fish and Wildlife Service.

(2) National Marine Fisheries Service.

(Amended by Stats. 2011, Ch. 596, Sec. 2. Effective January 1, 2012.)



2809

Any person, or any local, state, or federal agency, independently, or in cooperation with other persons, may undertake natural community conservation planning.

(Added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2810

(a) The department may enter into an agreement with any person or public entity for the purpose of preparing a natural community conservation plan, in cooperation with a local agency that has land use permit authority over the activities proposed to be addressed in the plan, to provide comprehensive management and conservation of multiple wildlife species, including, but not limited to, those species listed pursuant to Article 2 (commencing with Section 2070) of Chapter 1.5. The agreement shall include a provision specifying the amount of compensation, if any, payable to the department pursuant to Section 2829.

(b) The agreement shall meet all of the following conditions:

(1) The agreement shall be binding upon the department, other participating federal, state, and local agencies, and participating private landowners.

(2) The agreement shall define the geographic scope of the conservation planning area.

(3) The agreement shall identify a preliminary list of those natural communities, and the endangered, threatened, candidate, or other species known, or reasonably expected to be found, in those communities, that are intended to be the initial focus of the plan.

(4) The agreement shall identify preliminary conservation objectives for the planning area.

(5) The agreement shall establish a process for the inclusion of independent scientific input to assist the department and plan participants, and to do all of the following:

(A) Recommend scientifically sound conservation strategies for species and natural communities proposed to be covered by the plan.

(B) Recommend a set of reserve design principles that addresses the needs of species, landscapes, ecosystems, and ecological processes in the planning area proposed to be addressed by the plan.

(C) Recommend management principles and conservation goals that can be used in developing a framework for the monitoring and adaptive management component of the plan.

(D) Identify data gaps and uncertainties so that risk factors can be evaluated.

(6) The agreement shall require coordination with federal wildlife agencies with respect to the federal Endangered Species Act (16 U.S.C. Sec. 1531 et seq.).

(7) The agreement shall encourage concurrent planning for wetlands and waters of the United States.

(8) The agreement shall establish an interim process during plan development for project review wherein discretionary projects within the plan area subject to Division 13 (commencing with Section 21000) of the Public Resources Code that potentially conflict with the preliminary conservation objectives in the planning agreement are reviewed by the department prior to, or as soon as possible after the project application is deemed complete pursuant to Section 65943 of the Government Code and the department recommends mitigation measures or project alternatives that would help achieve the preliminary conservation objectives. As part of this process, information developed pursuant to paragraph (5) of subdivision (b) of Section 2810 shall be taken into consideration by the department and plan participants. Any take of candidate, threatened, or endangered species that occurs during this interim period shall be included in the analysis of take to be authorized under an approved plan. Nothing in this paragraph is intended to authorize take of candidate, protected, or endangered species.

(9) The agreement shall establish a process for public participation throughout the plan development and review pursuant to Section 2815.

(c) The approval of the planning agreement is not a project pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code.

(d) Prior to department approval of the planning agreement, the public shall have 21 calendar days to review and comment on the proposed planning agreement.

(Repealed and added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2815

The department shall establish, in cooperation with the parties to the planning agreement, a process for public participation throughout plan development and review to ensure that interested persons, including landowners, have an adequate opportunity to provide input to lead agencies, state and federal wildlife agencies, and others involved in preparing the plan. The public participation objectives of this section may be achieved through public working groups or advisory committees, established early in the process. This process shall include all of the following:

(a) A requirement that draft documents associated with a natural community conservation plan that are being considered for adoption by the plan lead agency shall be available for public review and comment for at least 60 days prior to the adoption of that draft document. Preliminary public review documents shall be made available by the plan lead agency at least 10 working days prior to any public hearing addressing these documents. The review period specified in this subdivision may run concurrently with the review period provided for any document required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) that is associated with the natural community conservation plan. This subdivision shall not be construed to limit the discretion of a public agency to revise any draft documents at a public hearing.

(b) A requirement to make available in a reasonable and timely manner all draft plans, memoranda of understanding, maps, conservation guidelines, species coverage lists, and other planning documents associated with a natural community conservation plan that are subject to public review.

(c) A requirement that all public hearings held during plan preparation or review for approval are complementary to, or integrated with, those hearings otherwise provided by law.

(d) An outreach program to provide access to information for persons interested in the plan, including landowners, with an emphasis on obtaining input from a balanced variety of affected public and private interests, including state and local governments, county agricultural commissioners, agricultural organizations, landowners, conservation organizations, and the general public.

(Repealed and added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2820

(a) The department shall approve a natural community conservation plan for implementation after making the following findings, based upon substantial evidence in the record:

(1) The plan has been developed consistent with the process identified in the planning agreement entered into pursuant to Section 2810.

(2) The plan integrates adaptive management strategies that are periodically evaluated and modified based on the information from the monitoring program and other sources, which will assist in providing for the conservation of covered species and ecosystems within the plan area.

(3) The plan provides for the protection of habitat, natural communities, and species diversity on a landscape or ecosystem level through the creation and long-term management of habitat reserves or other measures that provide equivalent conservation of covered species appropriate for land, aquatic, and marine habitats within the plan area.

(4) The development of reserve systems and conservation measures in the plan area provides, as needed for the conservation of species, all of the following:

(A) Conserving, restoring, and managing representative natural and seminatural landscapes to maintain the ecological integrity of large habitat blocks, ecosystem function, and biological diversity.

(B) Establishing one or more reserves or other measures that provide equivalent conservation of covered species within the plan area and linkages between them and adjacent habitat areas outside of the plan area.

(C) Protecting and maintaining habitat areas that are large enough to support sustainable populations of covered species.

(D) Incorporating a range of environmental gradients (such as slope, elevation, aspect, and coastal or inland characteristics) and high habitat diversity to provide for shifting species distributions due to changed circumstances.

(E) Sustaining the effective movement and interchange of organisms between habitat areas in a manner that maintains the ecological integrity of the habitat areas within the plan area.

(5) The plan identifies activities, and any restrictions on those activities, allowed within reserve areas that are compatible with the conservation of species, habitats, natural communities, and their associated ecological functions.

(6) The plan contains specific conservation measures that meet the biological needs of covered species and that are based upon the best available scientific information regarding the status of covered species and the impacts of permitted activities on those species.

(7) The plan contains a monitoring program.

(8) The plan contains an adaptive management program.

(9) The plan includes the estimated timeframe and process by which the reserves or other conservation measures are to be implemented, including obligations of landowners and plan signatories and consequences of the failure to acquire lands in a timely manner.

(10) The plan contains provisions that ensure adequate funding to carry out the conservation actions identified in the plan.

(b) A natural community conservation plan approved pursuant to this section shall include an implementation agreement that contains all of the following:

(1) Provisions defining species coverage, including any conditions of coverage.

(2) Provisions for establishing the long-term protection of any habitat reserve or other measures that provide equivalent conservation of covered species.

(3) Specific terms and conditions, which, if violated, would result in the suspension or revocation of the permit, in whole or in part. The department shall include a provision requiring notification to the plan participant of a specified period of time to cure any default prior to suspension or revocation of the permit in whole or in part. These terms and conditions shall address, but are not limited to, provisions specifying the actions the department shall take under all of the following circumstances:

(A) If the plan participant fails to provide adequate funding.

(B) If the plan participant fails to maintain the rough proportionality between impacts on habitat or covered species and conservation measures.

(C) If the plan participant adopts, amends, or approves any plan or project without the concurrence of the wildlife agencies that is inconsistent with the objectives and requirements of the approved plan.

(D) If the level of take exceeds that authorized by the permit.

(4) Provisions specifying procedures for amendment of the plan and the implementation agreement.

(5) Provisions ensuring implementation of the monitoring program and adaptive management program.

(6) Provisions for oversight of plan implementation for purposes of assessing mitigation performance, funding, and habitat protection measures.

(7) Provisions for periodic reporting to the wildlife agencies and the public for purposes of information and evaluation of plan progress.

(8) Mechanisms to ensure adequate funding to carry out the conservation actions identified in the plan.

(9) Provisions to ensure that implementation of mitigation and conservation measures on a plan basis is roughly proportional in time and extent to the impact on habitat or covered species authorized under the plan. These provisions shall identify the conservation measures, including assembly of reserves where appropriate and implementation of monitoring and management activities, that will be maintained or carried out in rough proportion to the impact on habitat or covered species and the measurements that will be used to determine if this is occurring.

(c) If a plan participant does not maintain the proportionality between take and conservation measures specified in the implementation agreement and does not either cure the default within 45 days or enter into an agreement with the department within 45 days to expeditiously cure the default, the department shall suspend or revoke the permit, in whole or in part.

(d) Any data and reports associated with the monitoring program required by this section shall be available for public review. The entity managing the plan shall also conduct public workshops on an annual basis to provide information and evaluate progress toward attaining the conservation objectives of the plan.

(e) To the extent provided pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code and any guidelines adopted pursuant thereto, if the impacts on one or more covered species and its habitat are analyzed and mitigated pursuant to a program environmental impact report for a plan adopted pursuant to this chapter, a plan participant that is a lead agency or a responsible agency under that division shall incorporate in the review of any subsequent project in the plan area the feasible mitigation measures and alternatives related to the biological impacts on covered species and their habitat developed in the program environmental impact report.

(f) The department may provide assurances for plan participants commensurate with long-term conservation assurances and associated implementation measures pursuant to the approved plan.

(1) When providing assurances pursuant to this subdivision, the department’s determination of the level of assurances and the time limits specified in the implementation agreement for assurances may be based on localized conditions and shall consider all of the following:

(A) The level of knowledge of the status of the covered species and natural communities.

(B) The adequacy of analysis of the impact of take on covered species.

(C) The use of the best available science to make assessments about the impacts of take, the reliability of mitigation strategies, and the appropriateness of monitoring techniques.

(D) The appropriateness of the size and duration of the plan with respect to quality and amount of data.

(E) The sufficiency of mechanisms for long-term funding of all components of the plan and contingencies.

(F) The degree of coordination and accessibility of centralized data for analysis and evaluation of the effectiveness of the plan.

(G) The degree to which a thorough range of foreseeable circumstances are considered and provided for under the adaptive management program.

(H) The size and duration of the plan.

(2) If there are unforeseen circumstances, additional land, water, or financial compensation or additional restrictions on the use of land, water, or other natural resources shall not be required without the consent of plan participants for a period of time specified in the implementation agreement, unless the department determines that the plan is not being implemented consistent with the substantive terms of the implementation agreement.

(Repealed and added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2821

Concurrent with the approval by the department of a final natural community conservation plan, the department shall do both of the following:

(a) Establish a list of species that are authorized for take pursuant to Section 2835 and the department shall make specific findings to support coverage pursuant to Section 2820. For purposes of determining whether a species should receive coverage under a plan, the department shall use, in addition to the standards required for the adoption of a plan, one or more of the following criteria:

(1) Coverage is warranted based upon regional or landscape level consideration, such as healthy population levels, widespread distribution throughout the plan area, and life history characteristics that respond to habitat-scale conservation and management actions.

(2) Coverage is warranted based on regional or landscape level considerations with site specific conservation and management requirements that are clearly identified in the plan for species that are generally well-distributed, but that have core habitats that must be conserved.

(3) Coverage is warranted based upon site specific considerations and the identification of specific conservation and management conditions for species within a narrowly defined habitat or limited geographic area within the plan area.

(b) Find that the mitigation measures specified in the plan and imposed by the plan participants are consistent with subdivision (d) of Section 2801.

(Added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2822

The department may seek injunctive relief against any plan participant, person, or entity to enforce this chapter.

(Added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2823

The department shall suspend or revoke any permit, in whole or in part, issued for the take of a species subject to Section 2835 if the continued take of the species would result in jeopardizing the continued existence of the species.

(Added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2825

The department may adopt regulations for the development and implementation of natural community conservation plans consistent with this chapter.

(Repealed and added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2826

Nothing in this chapter exempts a project proposed in a natural community conservation planning area from Division 13 (commencing with Section 21000) of the Public Resources Code or otherwise alters or affects the applicability of that division.

(Added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2827

To the extent practicable, implementation of natural community conservation plans shall use the services of either the California Conservation Corps or local community conservation corps.

(Added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2828

Nothing in this chapter prohibits a local government from exercising any power or authority granted to it pursuant to state law to acquire land or water to implement a plan.

(Added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2829

(a) The department may be compensated for the actual costs incurred in participating in the preparation and implementation of natural community conservation plans. These costs may include consultation with other parties to agreements authorized by Section 2810, providing and compiling wildlife and wildlife habitat data, reviewing and approving the final plan, monitoring implementation of the plan, and other activities necessary to the preparation and implementation of a plan.

(b) The department may be compensated for those expenses identified in subdivision (a) according to a schedule in the agreement authorized by Section 2810.

(Added by Stats. 2002, Ch. 4, Sec. 2. Effective January 1, 2003.)



2830

Nothing in this chapter prohibits the taking or the incidental take of any identified species if the taking is authorized by the department pursuant to any of the following:

(a) A natural community conservation plan or amended plan approved by the department prior to January 1, 2002. Any permits, plans, implementation agreements, and amendments to those permits, plans, or implementation agreements described in this section are deemed to be in full force and effect as of the date approved or entered into by the parties insofar as they authorize the take of identified species pursuant to an approved natural community conservation plan and shall be governed solely by former Chapter 10 (commencing with Section 2800) as it read on December 31, 2001.

(b) Any natural community conservation plan, or subarea plan, approved, or amended on or after January 1, 2002, for which a planning or enrollment agreement meets any of the following criteria, which shall be solely governed in accordance with former Chapter 10 (commencing with Section 2800) as it read on December 31, 2001:

(1) The natural community conservation plan was entered into between the department and plan participants prior to January 1, 2001, and is carried out pursuant to Rule 4(d) for the California Gnatcatcher (Federal Register Volume 58, December 10, 1993), including the southern subregion of Orange County.

(2) The natural community conservation plan was prepared pursuant to the planning agreement for the San Diego Multiple Species Conservation Plan.

(3) The natural community conservation plan was prepared pursuant to the planning agreement for the San Diego Multiple Habitat Conservation Plan.

(c) Any programmatic natural community conservation plan approved by the department on or before January 1, 2002.

(d) Any natural community conservation plan developed pursuant to a planning or enrollment agreement executed on or before January 1, 2001, and for which the department finds that the plan has been developed using a public participation and scientific analysis process substantially in conformance with the intent of paragraph (5) of subdivision (b) of Section 2810 and Section 2815.

(e) Any natural community conservation plan developed pursuant to a planning agreement executed on or before January 1, 2002, and which the department finds is in substantial compliance with Section 2820.

(f) (1) Any natural community conservation plan or subarea plan initiated on or before January 1, 2000, or amendments thereto, by Sweetwater Authority, Helix Water District, Padre Dam Municipal Water District, Santa Fe Irrigation District, or the San Diego County Water Authority, which the department determines is consistent with the approved San Diego Multiple Habitat Conservation Program or the San Diego Multiple Species Conservation Program, is exempt from Section 2810, and paragraph (1) of subdivision (a) of Section 2820, except as provided in paragraph (2), if the department finds that the plan has been developed and is otherwise in conformance with this chapter.

(2) The public water agencies identified in this subdivision and the department shall include independent scientific input as described in subparagraphs (A) to (D), inclusive, of paragraph (5) of subdivision (b) of Section 2810 into the proposed plans in a manner that focuses on the covered species that are proposed for take authorization and that are not otherwise covered in the San Diego Multiple Species Conservation Program or the San Diego Multiple Habitat Conservation Program.

The scientific input required by this paragraph shall be based on the best and most current scientific data generally available, and shall assure that documentation for coverage of all species is equal or greater than the San Diego Multiple Habitat Conservation Program.

(Amended by Stats. 2003, Ch. 61, Sec. 1. Effective January 1, 2004.)



2831

(a) Notwithstanding any other provision of law, lands designated as of January 1, 2013, as open-space lands in a document entitled “Declaration of the Dedication of Land” approved by a resolution of the San Diego City Council in the same manner in which the city council processes approval of dedicated open space, reserving to the city council the authority to grant easements for utility purposes in, under, and across dedicated property, if those easements and facilities to be located thereon do not significantly interfere with the park and recreational use of the property, and filed with the Office of the City Clerk for the City of San Diego, and, if required, at the Office of the County of San Diego Assessor/Recorder/County Clerk, are dedicated land under the City Charter of the City of San Diego.

(b) Upon filing of that document in accordance with subdivision (a), the Office of the City Clerk for the City of San Diego, and, if applicable, the Office of the County of San Diego Assessor/Recorder/County Clerk shall make the document available for inspection by the public upon request.

(Amended by Stats. 2012, Ch. 275, Sec. 2. Effective January 1, 2013.)



2835

At the time of plan approval, the department may authorize by permit the taking of any covered species, including species designated as fully protected species pursuant to Sections 3511, 4700, 5050, or 5515, whose conservation and management is provided for in a natural community conservation plan approved by the department.

(Amended by Stats. 2011, Ch. 596, Sec. 3. Effective January 1, 2012.)






CHAPTER 10.5 - Marine Life Protection Act

2850

This chapter shall be known and may be cited as the Marine Life Protection Act.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)



2850.5

Notwithstanding any other law and consistent with the authority granted under Section 2860, commencing on July 1, 2013, the Ocean Protection Council shall assume responsibility for the direction of policy of marine protected areas (MPAs).

(Added by Stats. 2013, Ch. 356, Sec. 3. Effective September 26, 2013.)



2851

The Legislature finds and declares all of the following:

(a) California’s marine protected areas (MPAs) were established on a piecemeal basis rather than according to a coherent plan and sound scientific guidelines. Many of these MPAs lack clearly defined purposes, effective management measures and enforcement. As a result, the array of MPAs creates the illusion of protection while falling far short of its potential to protect and conserve living marine life and habitat.

(b) California’s extraordinary marine biological diversity is a vital asset to the state and nation. The diversity of species and ecosystems found in the state’s ocean waters is important to public health and well-being, ecological health, and ocean-dependent industry.

(c) Coastal development, water pollution, and other human activities threaten the health of marine habitat and the biological diversity found in California’s ocean waters. New technologies and demands have encouraged the expansion of fishing and other activities to formerly inaccessible marine areas that once recharged nearby fisheries. As a result, ecosystems throughout the state’s ocean waters are being altered, often at a rapid rate.

(d) Fish and other sea life are a sustainable resource, and fishing is an important community asset. MPAs and sound fishery management are complementary components of a comprehensive effort to sustain marine habitats and fisheries.

(e) Understanding of the impacts of human activities and the processes required to sustain the abundance and diversity of marine life is limited. The designation of certain areas as sea life reserves can help expand our knowledge by providing baseline information and improving our understanding of ecosystems where minimal disturbance occurs.

(f) Marine life reserves are an essential element of an MPA system because they protect habitat and ecosystems, conserve biological diversity, provide a sanctuary for fish and other sea life, enhance recreational and educational opportunities, provide a reference point against which scientists can measure changes elsewhere in the marine environment, and may help rebuild depleted fisheries.

(g) Despite the demonstrated value of marine life reserves, only 14 of the 220,000 square miles of combined state and federal ocean water off California, or six-thousandths of 1 percent, are set aside as genuine no take areas.

(h) For all of the above reasons, it is necessary to modify the existing collection of MPAs to ensure that they are designed and managed according to clear, conservation-based goals and guidelines that take full advantage of the multiple benefits that can be derived from the establishment of marine life reserves.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)



2852

The following definitions govern the construction of this chapter:

(a) “Adaptive management,” with regard to marine protected areas, means a management policy that seeks to improve management of biological resources, particularly in areas of scientific uncertainty, by viewing program actions as tools for learning. Actions shall be designed so that, even if they fail, they will provide useful information for future actions, and monitoring and evaluation shall be emphasized so that the interaction of different elements within marine systems may be better understood.

(b) “Biogeographical regions” refers to the following oceanic or near shore areas, seaward from the mean high tide line or the mouth of coastal rivers, with distinctive biological characteristics, unless the master plan team establishes an alternative set of boundaries:

(1) The area extending south from Point Conception.

(2) The area between Point Conception and Point Arena.

(3) The area extending north from Point Arena.

(c) “Marine protected area” (MPA) means a named, discrete geographic marine or estuarine area seaward of the mean high tide line or the mouth of a coastal river, including any area of intertidal or subtidal terrain, together with its overlying water and associated flora and fauna that has been designated by law, administrative action, or voter initiative to protect or conserve marine life and habitat. An MPA includes marine life reserves and other areas that allow for specified commercial and recreational activities, including fishing for certain species but not others, fishing with certain practices but not others, and kelp harvesting, provided that these activities are consistent with the objectives of the area and the goals and guidelines of this chapter. MPAs are primarily intended to protect or conserve marine life and habitat, and are therefore a subset of marine managed areas (MMAs), which are broader groups of named, discrete geographic areas along the coast that protect, conserve, or otherwise manage a variety of resources and uses, including living marine resources, cultural and historical resources, and recreational opportunities.

(d) “Marine life reserve,” for the purposes of this chapter, means a marine protected area in which all extractive activities, including the taking of marine species, and, at the discretion of the commission and within the authority of the commission, other activities that upset the natural ecological functions of the area, are prohibited. While, to the extent feasible, the area shall be open to the public for managed enjoyment and study, the area shall be maintained to the extent practicable in an undisturbed and unpolluted state.

(Amended by Stats. 2000, Ch. 385, Sec. 5. Effective January 1, 2001.)



2853

(a) The Legislature finds and declares that there is a need to reexamine and redesign California’s MPA system to increase its coherence and its effectiveness at protecting the state’s marine life, habitat, and ecosystems.

(b) To improve the design and management of that system, the commission, pursuant to Section 2859, shall adopt a Marine Life Protection Program, which shall have all of the following goals:

(1) To protect the natural diversity and abundance of marine life, and the structure, function, and integrity of marine ecosystems.

(2) To help sustain, conserve, and protect marine life populations, including those of economic value, and rebuild those that are depleted.

(3) To improve recreational, educational, and study opportunities provided by marine ecosystems that are subject to minimal human disturbance, and to manage these uses in a manner consistent with protecting biodiversity.

(4) To protect marine natural heritage, including protection of representative and unique marine life habitats in California waters for their intrinsic value.

(5) To ensure that California’s MPAs have clearly defined objectives, effective management measures, and adequate enforcement, and are based on sound scientific guidelines.

(6) To ensure that the state’s MPAs are designed and managed, to the extent possible, as a network.

(c) The program may include areas with various levels of protection, and shall include all of the following elements:

(1) An improved marine life reserve component consistent with the guidelines in subdivision (c) of Section 2857.

(2) Specific identified objectives, and management and enforcement measures, for all MPAs in the system.

(3) Provisions for monitoring, research, and evaluation at selected sites to facilitate adaptive management of MPAs and ensure that the system meets the goals stated in this chapter.

(4) Provisions for educating the public about MPAs, and for administering and enforcing MPAs in a manner that encourages public participation.

(5) A process for the establishment, modification, or abolishment of existing MPAs or new MPAs established pursuant to this program, that involves interested parties, consistent with paragraph (7) of subdivision (b) of Section 7050, and that facilitates the designation of MPAs consistent with the master plan adopted pursuant to Section 2855.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)



2854

The workgroup shall, after appropriate consultation with members of the public, determine future actions for implementing the recommendations of its final report.

(Amended by Stats. 2004, Ch. 172, Sec. 1. Effective January 1, 2005.)



2855

(a) The commission shall adopt a master plan that guides the adoption and implementation of the Marine Life Protection Program adopted pursuant to Section 2853 and decisions regarding the siting of new MPAs and major modifications of existing MPAs. The plan shall be based on the best readily available science.

(b) (1) The department shall prepare, or by contract shall cause to be prepared, a master plan in accordance with this subdivision. In order to take full advantage of scientific expertise on MPAs, the department shall convene a master plan team to advise and assist in the preparation of the master plan, or hire a contractor with relevant expertise to assist in convening such a team.

(2) The team members convened pursuant to this subdivision shall have expertise in marine life protection and shall be knowledgeable about the use of protected areas as a marine ecosystem management tool. The members shall also be familiar with underwater ecosystems found in California waters, with the biology and habitat requirements of major species groups in the state’s marine waters, and with water quality and related issues.

(3) The team shall be composed of the following individuals:

(A) Staff from the department, the Department of Parks and Recreation, and the State Water Resources Control Board, to be designated by each of those departments.

(B) Five to seven members who shall be scientists, one of whom may have expertise in the economics and culture of California coastal communities.

(C) One member, appointed from a list prepared by Sea Grant marine advisers, who shall have direct expertise with ocean habitat and sea life in California marine waters.

(4) The master plan shall be prepared with the advice, assistance, and involvement of participants in the various fisheries and their representatives, marine conservationists, marine scientists, and other interested persons. In preparing the master plan, the department shall confer, to the extent feasible, with the commission, the Pacific Fishery Management Council, the National Marine Fisheries Service, the United States Navy, the United States Geological Survey’s national biological survey, staff from national marine sanctuaries off California, Sea Grant researchers, marine advisers, and national parks personnel.

(5) The department may engage other experts to contribute to the master plan, including scientists, geographic information system (GIS) experts, and commercial and recreational fishermen, divers, and other individuals knowledgeable about the state’s underwater ecosystems, the history of fishing effort or MPA management, or other relevant subjects.

(c) The department and team, in carrying out this chapter, shall take into account relevant information from local communities, and shall solicit comments and advice for the master plan from interested parties on issues including, but not necessarily limited to, each of the following:

(1) Practical information on the marine environment and the relevant history of fishing and other resources use, areas where fishing is currently prohibited, and water pollution in the state’s coastal waters.

(2) Socioeconomic and environmental impacts of various alternatives.

(3) Design of monitoring and evaluation activities.

(4) Methods to encourage public participation in the stewardship of the state’s MPAs.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)



2856

(a) (1) The department and team shall use the best readily available scientific information in preparing the master plan adopted pursuant to Section 2855, and shall organize the location-specific contents, where feasible, by biogeographical region. In preparing the plan, the department and team shall use and build upon the findings of the Sea Grant survey of protected areas in California waters, which is entitled “California’s Marine Protected Areas,” the report of the State Interagency Marine Managed Areas Workgroup, the Department of Parks and Recreation’s planning information and documents regarding existing and potential underwater parks and reserves, maps and other information from the department’s marine nearshore ecosystem mapping project, and other relevant planning and scientific materials.

(2) The master plan shall include all of the following components:

(A) Recommendations for the extent and types of habitat that should be represented in the MPA system and in marine life reserves. Habitat types described on maps shall include, to the extent possible using existing information, rocky reefs, intertidal zones, sandy or soft ocean bottoms, underwater pinnacles, sea mounts, kelp forests, submarine canyons, and seagrass beds.

(B) An identification of select species or groups of species likely to benefit from MPAs, and the extent of their marine habitat, with special attention to marine breeding and spawning grounds, and available information on oceanographic features, such as current patterns, upwelling zones, and other factors that significantly affect the distribution of those fish or shellfish and their larvae.

(C) Recommendations to augment or modify the guidelines in subdivision (c) of Section 2857, if necessary to ensure that the guidelines reflect the most up-to-date science, including, for example, recommendations regarding the minimum size of individual marine life reserves needed to accomplish the various goals set forth in Section 2853.

(D) Recommended alternative networks of MPAs, including marine life reserves in each biogeographical region that are capable of achieving the goals in Section 2853 and designed according to the guidelines in subdivision (c) of Section 2857.

(E) A simplified classification system, which shall be consistent with the goals of Section 2853 and the guidelines in subdivision (c) of Section 2857, and which may include protections for specific habitats or species, if no system that meets these specifications has already been developed.

(F) Recommendations for a preferred siting alternative for a network of MPAs that is consistent with the goals in Section 2853 and the guidelines in subdivision (c) of Section 2857.

(G) An analysis of the state’s current MPAs, based on the preferred siting alternative, and recommendations as to whether any specific MPAs should be consolidated, expanded, abolished, reclassified, or managed differently so that, taken as a group, the MPAs best achieve the goals of Section 2853 and conform to the guidelines in subdivision (c) of Section 2857.

(H) Recommendations for monitoring, research, and evaluation in selected areas of the preferred alternative, including existing and long-established MPAs, to assist in adaptive management of the MPA network, taking into account existing and planned research and evaluation efforts.

(I) Recommendations for management and enforcement measures for the preferred alternative that apply systemwide or to specific types of sites and that would achieve the goals of this chapter.

(J) Recommendations for improving the effectiveness of enforcement practices, including, to the extent practicable, the increased use of advanced technology surveillance systems.

(K) Recommendations for funding sources to ensure all MPA management activities are carried out and the Marine Life Protection Program is implemented.

(b) The team shall, as necessary, identify and define additional appropriate components of the master plan as soon as possible after enactment of this section.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)



2857

(a) On or before July 1, 2001, the department shall convene, in each biogeographical region and to the extent practicable near major working harbors, siting workshops, composed of interested parties, to review the alternatives for MPA networks and to provide advice on a preferred siting alternative. The department and team shall develop a preferred siting alternative that incorporates information and views provided by people who live in the area and other interested parties, including economic information, to the extent possible while maintaining consistency with the goals of Section 2853 and guidelines in subdivision (c) of this section.

(b) The preferred alternative may include MPAs that will achieve either or both of the following objectives:

(1) Protection of habitat by prohibiting potentially damaging fishing practices or other activities that upset the natural ecological functions of the area.

(2) Enhancement of a particular species or group of species, by prohibiting or restricting fishing for that species or group within the MPA boundary.

(c) The preferred siting alternative shall include MPA networks with an improved marine life reserve component, and shall be designed according to each of the following guidelines:

(1) Each MPA shall have identified goals and objectives. Individual MPAs may serve varied primary purposes while collectively achieving the overall goals and guidelines of this chapter.

(2) Marine life reserves in each bioregion shall encompass a representative variety of marine habitat types and communities, across a range of depths and environmental conditions.

(3) Similar types of marine habitats and communities shall be replicated, to the extent possible, in more than one marine life reserve in each biogeographical region.

(4) Marine life reserves shall be designed, to the extent practicable, to ensure that activities that upset the natural ecological functions of the area are avoided.

(5) The MPA network and individual MPAs shall be of adequate size, number, type of protection, and location to ensure that each MPA meets its objectives and that the network as a whole meets the goals and guidelines of this chapter.

(d) The department and team, in developing the preferred siting alternative, shall take into account the existence and location of commercial kelp beds.

(e) The department and team may provide recommendations for phasing in the new MPAs in the preferred siting alternative.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)



2858

The department shall establish a process for external peer review of the scientific basis for the master plan prepared pursuant to Section 2855. The peer review process may be based, to the extent practicable, on the peer review process described in Section 7062.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)



2859

(a) On or before January 1, 2005, the department shall submit to the commission a draft of the master plan prepared pursuant to this chapter.

(b) On or before April 1, 2005, after public review, not less than three public meetings, and appropriate modifications of the draft plan, the department shall submit a proposed final master plan to the commission. On or before December 1, 2005, the commission shall adopt a final master plan and a Marine Life Protection Program with regulations based on the plan and shall implement the program, to the extent funds are available. The commission’s adoption of the plan and a program based on the plan shall not trigger an additional review under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(c) The commission shall hold at least two public hearings on the master plan and the Marine Life Protection Program prior to adopting the plan and program. The commission may adopt the plan and the program immediately following the second public hearing or at any duly noticed subsequent meeting.

(d) Upon the commission’s adoption of the program, the commission shall submit the master plan and program description, including marine life reserve and other MPA designations, to the Joint Committee on Fisheries and Aquaculture for review and comment. Upon receipt of the plan, the joint committee shall have 60 days to review the plan and to submit written recommendations to the commission regarding the plan and program. The joint committee shall only submit a recommendation to the commission if a majority of the members agree to that recommendation. The commission shall consider all recommendations submitted by the joint committee, and may amend the program to incorporate the recommendations. If the commission does not incorporate any recommendations submitted by the joint committee, the commission shall set forth, in writing, its reasons for not incorporating that recommendation.

(Amended by Stats. 2002, Ch. 559, Sec. 2. Effective January 1, 2003.)



2860

(a) The commission may regulate commercial and recreational fishing and any other taking of marine species in MPAs.

(b) Notwithstanding any other provision of this code, the taking of a marine species in a marine life reserve is prohibited for any purpose, including recreational and commercial fishing, except that the commission may authorize the taking of a marine species for scientific purposes, consistent with the purposes of this chapter, under a scientific collecting permit issued by the department.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)



2861

(a) The commission shall, annually until the master plan is adopted and thereafter at least every three years, receive, consider, and promptly act upon petitions from any interested party, to add, delete, or modify MPAs, favoring those petitions that are compatible with the goals and guidelines of this chapter.

(b) Nothing in this chapter restricts any existing authority of the department or the commission to make changes to improve the management or design of existing MPAs or designate new MPAs prior to the completion of the master plan. The commission may abbreviate the master plan process to account for equivalent activities that have taken place before enactment of this chapter, providing that those activities are consistent with this chapter.

(Amended by Stats. 2012, Ch. 728, Sec. 46. Effective January 1, 2013.)



2862

The department, in evaluating proposed projects with potential adverse impacts on marine life and habitat in MPAs, shall highlight those impacts in its analysis and comments related to the project and shall recommend measures to avoid or fully mitigate any impacts that are inconsistent with the goals and guidelines of this chapter or the objectives of the MPA.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)



2863

The department shall confer as necessary with the United States Navy regarding issues related to its activities.

(Added by Stats. 1999, Ch. 1015, Sec. 1. Effective January 1, 2000.)






CHAPTER 11 - Habitat Maintenance Districts

2900

This chapter shall be known and may be cited as the Habitat Maintenance Funding Act.

(Added by Stats. 1993, Ch. 1301, Sec. 2. Effective January 1, 1994.)



2901

(a) A local agency may establish an assessment district pursuant to Article 3.1 (commencing with Section 50060) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code for the improvement or maintenance of natural habitat, in a manner consistent with the policies and procedures of this code. Funds generated pursuant to this chapter may not be allocated to implement a plan without the approval of the owner of the land to be improved.

(b) A local agency may provide for the long-term maintenance of natural habitat pursuant to Section 50060.5 of the Government Code only pursuant to a plan for the conservation of natural habitat approved by the department.

(Added by Stats. 1993, Ch. 1301, Sec. 2. Effective January 1, 1994.)






CHAPTER 13 - Salton Sea Restoration Act

ARTICLE 1 - General Provisions

2930

This chapter shall be known and may be cited as the Salton Sea Restoration Act.

(Added by Stats. 2003, Ch. 611, Sec. 1. Effective January 1, 2004.)



2931

(a) It is the intent of the Legislature that the State of California undertake the restoration of the Salton Sea ecosystem and the permanent protection of the wildlife dependent on that ecosystem.

(b) This restoration shall be based on the preferred alternative developed as a result of the restoration study and alternative selection process described in Section 2081.7 and using the funds made available in accordance with that section to be deposited in the Salton Sea Restoration Fund and other funds made available by the Legislature and the federal government.

(c) The preferred alternative shall provide the maximum feasible attainment of the following objectives:

(1) Restoration of long-term stable aquatic and shoreline habitat for the historic levels and diversity of fish and wildlife that depend on the Salton Sea.

(2) Elimination of air quality impacts from the restoration projects.

(3) Protection of water quality.

(d) For the purpose of the restoration plan, the Salton Sea ecosystem shall include, but is not limited to, the Salton Sea, the agricultural lands surrounding the Salton Sea, and the tributaries and drains within the Imperial and Coachella Valleys that deliver water to the Salton Sea.

(Amended by Stats. 2004, Ch. 614, Sec. 3. Effective January 1, 2005.)



2932

There is hereby established the Salton Sea Restoration Fund which shall be administered by the director. Money deposited in the fund shall be expended, upon appropriation by the Legislature, for the following purposes:

(a) Environmental and engineering studies related to the restoration of the Salton Sea and the protection of fish and wildlife dependent on the sea.

(b) Implementation of conservation measures necessary to protect the fish and wildlife species dependent on the Salton Sea, including adaptive management measurements pursuant to Section 2081.7. These conservation measures shall be limited to the Salton Sea and lower Colorado River ecosystems, including the Colorado River Delta.

(c) Implementation of the preferred Salton Sea restoration alternative.

(d) Administrative, technical, and public outreach costs related to the development and selection of the preferred Salton Sea restoration alternative.

(Added by Stats. 2003, Ch. 611, Sec. 1. Effective January 1, 2004.)



2932.2

Of the funds appropriated pursuant to Section 79565 of the Water Code, not less than eight million five hundred thousand dollars ($8,500,000) shall be made available for transfer or direct expenditure for acquisition, grants, or other activities that directly restore the Salton Sea and its transboundary watersheds, consistent with Section 2932.

(Added by Stats. 2005, Ch. 81, Sec. 1. Effective July 19, 2005. Note: This text reflects the reduction, from $12,000,000 to $8,500,000, prescribed in the Governor's item-veto message.)



2932.3

Any moneys made available by paragraph (3) of subdivision (b) of Section 75050 of the Public Resources Code and deposited in the Salton Sea Restoration Fund shall be expended, upon appropriation by the Legislature in the annual Budget Act, for a restoration project at the Salton Sea that is consistent with subdivision (c) of Section 2931. The activities and expenditures authorized by this section shall be limited to funding those activities identified in the Resources Agency report entitled “Salton Sea Ecosystem Restoration Program Preferred Alternative Report and Funding Plan,” and dated May 2007, for completion in the first five years of implementation identified in the report as “Period I.” The activities specified for completion in Period I include, but are not limited to, a demonstration project, early start habitat, and additional biological, inflow, sediment quality, water quality, and air quality investigations. For purposes of carrying out these activities and expending the funds made available, the Resources Agency shall act as the lead agency and work cooperatively with designated staff from the Department of Water Resources, the State Air Resources Board, the State Water Resources Control Board, and the department. The Resources Agency shall remain the lead agency for implementation, in partnership with one or more of its departments, unless and until legislation is enacted on or after January 1, 2009, establishing a new governance structure for restoration of the Salton Sea. This section is not legislative approval or denial of the preferred alternative identified in the Secretary of the Resources Agency’s recommendations contained in the “Salton Sea Ecosystem Restoration Program Preferred Alternative Report and Funding Plan,” dated May 2007 and submitted to the Legislature.

(Added by Stats. 2008, Ch. 374, Sec. 2. Effective January 1, 2009.)



2932.5

Moneys deposited in the fund created pursuant to Section 2932 shall not be expended for mitigation except for mitigation undertaken by the State of California.

(Added by Stats. 2004, Ch. 614, Sec. 4. Effective January 1, 2005.)



2933

The Department of Water Resources may contract with water suppliers to purchase and sell water made available pursuant to Section 1745.02 of the Water Code to achieve the goals of this chapter.

(Added by Stats. 2003, Ch. 611, Sec. 1. Effective January 1, 2004.)






ARTICLE 2 - Salton Sea Restoration

2940

The Legislature finds and declares all of the following:

(a) The Salton Sea is California’s largest inland water body with beneficial uses that include fisheries and wildlife habitat and preservation of endangered species, and is a repository for agricultural drainage.

(b) The Salton Sea ecosystem is a critical link on the international Pacific Flyway and supports over 400 species of birds.

(c) The Salton Sea is threatened by increasing salinity and reduced inflows. These changes increasingly threaten the unparalleled wildlife resources at the sea, as well as air quality in the region.

(d) In cooperation with local governments, nonprofit organizations, private businesses, and the public, the Salton Sea Authority can help protect wildlife habitats and endangered species, improve water and air quality, and enhance recreational opportunities in the region.

(e) In restoring the Salton Sea, it is the intent of the Legislature to do all of the following:

(1) Protect and provide long-term conservation of fish and wildlife that are dependent on the Salton Sea ecosystem.

(2) Restore the long-term stable aquatic and shoreline habitat for fish and wildlife that depend on the Salton Sea.

(3) Mitigate air quality impacts from restoration projects using the best available technology or best available control measures, as determined by the South Coast Air Quality Management District and the Imperial County Air Pollution Control District.

(4) Protect water quality.

(5) Maintain the Salton Sea as a vital link along the Pacific Flyway.

(6) Preserve local tribal heritage and cultural values associated with the Salton Sea.

(7) Minimize noxious odors and other water and air quality problems.

(8) Coordinate with local, state, and federal agencies that are responsible for air quality, endangered species, and other environmental mitigation implementation requirements of the Quantification Settlement Agreement.

(9) Enhance economic development opportunities that will provide sustainable financial improvements benefiting the local environment and the economic quality of life for communities around the Salton Sea.

(Amended by Stats. 2014, Ch. 124, Sec. 1. Effective January 1, 2015.)



2941

Unless the context requires otherwise, the definitions set forth in this section govern the construction of this article.

(a) “Agency” means the Natural Resources Agency.

(b) “Habitat mosaics” means two or more proximate habitat types, such as saltwater shoreline abutting riverine deltas and irrigated farmland.

(c) “Quantification Settlement Agreement” has the same meaning as defined in subdivision (a) of Section 1 of Chapter 617 of the Statutes of 2002.

(d) “Salton Sea Authority” or “authority” means the joint powers authority comprised of the County of Imperial, the County of Riverside, the Imperial Irrigation District, the Coachella Valley Water District, and the Torres Martinez Desert Cahuilla Indian Tribe.

(e) “Secretary” means the Secretary of the Natural Resources Agency.

(f) “Vector management” means services that eliminate or reduce the risk of illness caused by any organism transporting a pathogen.

(Added by Stats. 2013, Ch. 402, Sec. 1. Effective January 1, 2014.)



2942

(a) (1) The secretary, in consultation and coordination with the authority, shall lead the Salton Sea restoration efforts that shall include all of the following:

(A) Early start habitat demonstration projects.

(B) Biological investigations relating to the restoration of the Salton Sea.

(C) Investigations of water quality, sedimentation, and inflows relating to the restoration of the Salton Sea.

(D) Air quality investigations, in consultation and coordination with local and regional air quality agencies, relating to the restoration of the Salton Sea.

(E) Geotechnical investigations relating to the restoration of the Salton Sea.

(F) Financial assistance grant programs to support restoration activities of local stakeholders.

(2) Nothing in this article shall alter any state responsibility under the Quantification Settlement Agreement or the state’s authority to carry out any responsibility under the Quantification Settlement Agreement.

(3) (A) To the extent that funding is appropriated to the department for Salton Sea restoration activities, the Department of Water Resources, in coordination and under agreement with the department, may undertake restoration efforts identified in this subdivision.

(B) The department and the Department of Water Resources shall do all of the following for the Salton Sea Species Conservation Habitat Project:

(i) Immediately make available relevant information relating to the factors that influence the cost and size of the alternatives discussed in the environmental impact report or environmental impact statement for the species habitat conservation program.

(ii) Release all available detail on a final project design immediately, or upon final determination of a least environmentally damaging preferred alternative by the United States Army Corps of Engineers. Details of a final project design shall include location, configuration, size, and cost.

(iii) Immediately make available project evaluation protocols that include the following principles of adaptive management:

(I) Goals and objectives of the project.

(II) The project design and an operations plan.

(III) A monitoring plan that will include metrics that identify benefits to the species.

(IV) A performance evaluation based on species population identified through monitoring.

(V) A decisionmaking framework to evaluate project performance and guide operations and management changes.

(b) (1) The authority may lead a feasibility study, in coordination and under contract with the secretary, to do the following:

(A) Investigate access and utility agreements that may contribute to the future funding of restoration activities at the Salton Sea.

(B) Analyze all feasible funding sources for restoration program components and activities.

(C) Analyze economic development opportunities, including, but not limited to, renewable energy, biofuels, mineral development, and algae production for the purposes of identifying new revenue sources for the Salton Sea restoration efforts.

(D) Identify state procurement and royalty sharing opportunities.

(E) Review existing long-term plans for restoration of the Salton Sea and recommend to the secretary changes to existing restoration plans. In any review pursuant to this subparagraph, the authority shall consider the impacts of the restoration plan on air quality, fish and wildlife habitat, water quality, and the technical and financial feasibility of the restoration plan and shall consider the impacts on other agencies responsible for air quality, endangered species, and other environmental mitigation requirements for implementation of the Quantification Settlement Agreement.

(2) No evaluation, study, review, or other activity pursuant to this article shall delay the planning and implementation of ongoing and planned restoration or mitigation projects, including, but not limited to, the Salton Sea Species Conservation Habitat Project or other measures pursuant to existing state and federal programs and agreements.

(Amended by Stats. 2014, Ch. 124, Sec. 2. Effective January 1, 2015.)



2943

For the purposes of considering local, publicly derived input concerning habitat objectives and actions, types and levels of public access, and integration of air quality management and habitat restoration, the secretary shall seek input from the authority with regard to the following components of restoration of the Salton Sea:

(a) Design opportunities and constraints, including the integration of the habitat, public access, and air quality management objectives.

(b) Public access and recreational components.

(c) Opportunities for economic development.

(d) Habitat mosaics and location.

(e) Vector management and predator control.

(f) Feasible financial resources to fund all recommended restoration program components.

(Added by Stats. 2013, Ch. 402, Sec. 1. Effective January 1, 2014.)



2945

(a) Nothing in this article interferes with or prevents the exercise of authority by a public agency to carry out its programs, projects, or responsibilities.

(b) Nothing in this article affects requirements imposed under any other provision of law.

(Added by Stats. 2013, Ch. 402, Sec. 1. Effective January 1, 2014.)












DIVISION 4 - BIRDS AND MAMMALS

PART 1 - PROVISIONS GENERALLY APPLICABLE TO BOTH

CHAPTER 1 - General Provisions

ARTICLE 1 - Methods of Taking

3000

It is unlawful to take any bird or mammal, except a nongame mammal, between one-half hour after sunset and one-half hour before sunrise of the following day at the place of taking, except as otherwise provided in this code or under such regulations as the commission may adopt. The commission may adopt regulations prohibiting the taking of any nongame mammal between one-half hour after sunset and one-half hour before sunrise of the following day at the place of taking.

(Amended by Stats. 1971, Ch. 1470.)



3001

It is unlawful to take birds or mammals with firearms, BB devices as defined in Section 16250 of the Penal Code, crossbows, or with bow and arrow when intoxicated.

(Amended by Stats. 2010, Ch. 178, Sec. 29. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



3002

It is unlawful to shoot at any game bird or mammal, including a marine mammal as defined in Section 4500, from a powerboat, sailboat, motor vehicle, or airplane.

(Amended by Stats. 1975, Ch. 786.)



3003

(a) It is unlawful for any person to shoot, shoot at, or kill any bird or mammal with any gun or other device accessed via an Internet connection in this state.

(b) It is further unlawful for any person, firm, corporation, partnership, limited liability company, association, or other business entity to do either of the following:

(1) Own or operate a shooting range, site, or gallery located in the state for purposes of the online shooting or spearing of any bird or mammal.

(2) Create, maintain, or utilize an Internet Web site, or a service or business via any other means, from any location within the state for purposes of the online shooting or spearing of any bird or mammal for the purposes of this section.

(c) It is unlawful to possess or confine any bird or mammal in furtherance of an activity prohibited by this section.

(d) It is unlawful for any person in this state to import into, or export from, this state any bird or mammal, or any part thereof, that is killed by any device accessed via an Internet connection.

(e) Any bird or mammal, or any part thereof, that is possessed in violation of this section shall be subject to seizure by the department.

(f) For the purposes of this section, “online shooting or spearing” means the use of a computer or any other device, equipment, software, or technology, to remotely control the aiming and discharge of any weapon, including, but not limited to, any firearm, bow and arrow, spear, slingshot, harpoon, or any other projectile device.

(Added by Stats. 2005, Ch. 672, Sec. 2. Effective January 1, 2006.)



3003.1

Notwithstanding Sections 1001, 1002, 4002, 4004, 4007, 4008, 4009.5, 4030, 4034, 4042, 4152, 4180, or 4181:

(a) It is unlawful for any person to trap for the purposes of recreation or commerce in fur any fur-bearing mammal or nongame mammal with any body-gripping trap. A body-gripping trap is one that grips the mammal’s body or body part, including, but not limited to, steel-jawed leghold traps, padded-jaw leghold traps, conibear traps, and snares. Cage and box traps, nets, suitcase-type live beaver traps, and common rat and mouse traps shall not be considered body-gripping traps.

(b) It is unlawful for any person to buy, sell, barter, or otherwise exchange for profit, or to offer to buy, sell, barter, or otherwise exchange for profit, the raw fur, as defined by Section 4005, of any fur-bearing mammal or nongame mammal that was trapped in this state, with a body-gripping trap as described in subdivision (a).

(c) It is unlawful for any person, including an employee of the federal, state, county, or municipal government, to use or authorize the use of any steel-jawed leghold trap, padded or otherwise, to capture any game mammal, fur-bearing mammal, nongame mammal, protected mammal, or any dog or cat. The prohibition in this subdivision does not apply to federal, state, county, or municipal government employees or their duly authorized agents in the extraordinary case where the otherwise prohibited padded-jaw leghold trap is the only method available to protect human health or safety.

(d) For purposes of this section, fur-bearing mammals, game mammals, nongame mammals, and protected mammals are those mammals so defined by statute on January 1, 1997.

(Added November 3, 1998, by initiative Proposition 4, Sec. 1.)



3003.2

Notwithstanding Sections 4003, 4152, 4180, or 4180.1 of this code or Section 14063 of the Food and Agricultural Code, no person, including an employee of the federal, state, county, or municipal government, may poison or attempt to poison any animal by using sodium fluoroacetate, also known as Compound 1080, or sodium cyanide.

(Added November 3, 1998, by initiative Proposition 4, Sec. 2.)



3003.5

It is unlawful to pursue, drive, or herd any bird or mammal with any motorized water, land, or air vehicle, including, but not limited to, a motor vehicle, airplane, powerboat, or snowmobile, except in any of the following circumstances:

(a) On private property by the landowner or tenant thereof to haze birds or mammals for the purpose of preventing damage by that wildlife to private property.

(b) Pursuant to a permit from the department issued under regulations as the commission may prescribe.

(c) In the pursuit of agriculture.

(Amended by Stats. 2007, Ch. 285, Sec. 49. Effective January 1, 2008.)



3004

(a) It is unlawful for any person, other than the owner, person in possession of the premises, or a person having the express permission of the owner or person in possession of the premises, to hunt or to discharge while hunting, any firearm or other deadly weapon within 150 yards of any occupied dwelling house, residence, or other building or any barn or other outbuilding used in connection therewith. The 150-yard area is a “safety zone.”

(b) It is unlawful for any person to intentionally discharge any firearm or release any arrow or crossbow bolt over or across any public road or other established way open to the public in an unsafe and reckless manner.

(Amended by Stats. 2009, Ch. 294, Sec. 11. Effective January 1, 2010.)



3004.5

(a) (1) Nonlead centerfire rifle and pistol ammunition, as determined by the commission, shall be required when taking big game, as defined in the department’s mammal hunting regulations (14 Cal. Code Regs. 350), with rifle or pistol, and when taking coyote, within the California condor range.

(2) For purposes of this section, “California condor range” means:

(A) The department’s deer hunting zone A South, but excluding Santa Cruz, Alameda, Contra Costa, San Mateo, and San Joaquin Counties, areas west of Highway 101 within Santa Clara County, and areas between Highway 5 and Highway 99 within Stanislaus, Merced, Madera, Fresno, Kings, Tulare, and Kern Counties.

(B) Areas within deer hunting zones D7, D8, D9, D10, D11, and D13.

(3) The requirements of this subdivision shall remain in effect in the California condor range unless and until the more restrictive nonlead prohibitions required pursuant to subdivision (b) are implemented.

(b) Except as provided in subdivision (j), and as soon as is practicable as implemented by the commission pursuant to subdivision (i), but by no later than July 1, 2019, nonlead ammunition, as determined by the commission, shall be required when taking all wildlife, including game mammals, game birds, nongame birds, and nongame mammals, with any firearm.

(c) (1) The commission shall maintain, by regulation, a public process to certify ammunition as nonlead ammunition, and shall define, by regulation, nonlead ammunition as including only ammunition in which there is no lead content, excluding the presence of trace amounts of lead. The commission shall establish and annually update a list of certified ammunition.

(2) The list of certified ammunition shall include, but not be limited to, any federally approved nontoxic shotgun ammunition.

(d) (1) To the extent that funding is available, the commission shall establish a process that will provide hunters with nonlead ammunition at no or reduced charge. The process shall provide that the offer for nonlead ammunition at no or reduced charge may be redeemed through a coupon sent to a permitholder with the appropriate permit tag. If available funding is not sufficient to provide nonlead ammunition at no charge, the commission shall set the value of the reduced charge coupon at the maximum value possible through available funding, up to the average cost within this state for nonlead ammunition, as determined by the commission.

(2) The nonlead ammunition coupon program described in paragraph (1) shall be implemented only to the extent that sufficient funding, as determined by the Department of Finance, is obtained from local, federal, public, or other nonstate sources in order to implement the program.

(3) If the nonlead ammunition coupon program is implemented, the commission shall issue a report on the usage and redemption rates of ammunition coupons. The report shall cover calendar years 2008, 2009, and 2012. Each report shall be issued by June of the following year.

(e) The commission shall issue a report on the levels of lead found in California condors. This report shall cover calendar years 2008, 2009, and 2012. Each report shall be issued by June of the following year.

(f) The department shall notify those hunters who may be affected by this section.

(g) A person who violates any provision of this section is guilty of an infraction punishable by a fine of five hundred dollars ($500). A second or subsequent offense shall be punishable by a fine of not less than one thousand dollars ($1,000) or more than five thousand dollars ($5,000).

(h) This section does not apply to government officials or their agents when carrying out a statutory duty required by law.

(i) The commission shall promulgate regulations by July 1, 2015, that phase in the requirements of this section. The requirements of this section shall be fully implemented statewide by no later than July 1, 2019. If any of the requirements of this section can be implemented practicably, in whole or in part, in advance of July 1, 2019, the commission shall implement those requirements. The commission shall not reduce or eliminate any existing regulatory restrictions on the use of lead ammunition in California condor range unless or until the additional requirements for use of nonlead ammunition as required by this section are implemented.

(j) (1) The prohibition in subdivision (b) shall be temporarily suspended for a specific hunting season and caliber upon a finding by the director that nonlead ammunition of a specific caliber is not commercially available from any manufacturer because of federal prohibitions relating to armor-piercing ammunition pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code.

(2) Notwithstanding a suspension pursuant to paragraph (1), nonlead ammunition shall be used when taking big game mammals, nongame birds, or nongame mammals in the California condor range, as defined in subdivision (a).

(Amended by Stats. 2013, Ch. 742, Sec. 2. Effective January 1, 2014.)



3005

(a) It is unlawful to take birds or mammals with any net, pound, cage, trap, set line or wire, or poisonous substance, or to possess birds or mammals so taken, whether taken within or without this state, except as provided in this code or, when relating to ongoing mining operations, in accordance with a mitigation plan approved by the department.

(b) (1) Mitigation plans relating to mining operations approved by the department shall, among other criteria, require avoidance of take, where feasible, and include reasonable and practicable methods of mitigating the unavoidable take of birds and mammals. When approving mitigation plans, the department shall consider the use of the best available technology on a site-specific basis.

(2) Mitigation plans relating to mining operations approved by the department shall include provisions that address circumstances where mining operations contribute to bird deaths, including ponding of process solutions on heap leach pads and exposure of process solution channels, solution ponds, and tailing ponds.

(3) The mine operator shall prepare a mitigation plan that shall be submitted to the department for approval. For ongoing mining operations, the mitigation plan shall result in an overall reduction in take of avian or mammal species. The department shall provide an opportunity for public review and comment on each mitigation plan during the department’s approval process. The mitigation plan shall be prepared on a site-specific basis and may provide for offsite mitigation measures designed to reduce avian mortality. The mine operator shall submit monthly monitoring reports on avian mortality to the department to aid in evaluating the effectiveness of onsite mitigation measures.

(4) The department shall monitor and evaluate implementation of the mitigation plan by the mine operator and require modification of the plan or other remedial actions to be taken if the overall reduction in take of avian or mammal species required pursuant to paragraph (3) is not being achieved.

(5) The mining operator shall reimburse the department for its direct costs to provide appropriate notice of the mitigation plan to affected local government entities and other affected parties. The mine operator shall provide the department a limited number of copies, as determined by the department, of the mitigation plan for public review.

(c) Proof of possession of any bird or mammal that does not show evidence of having been taken by means other than a net, pound, cage, trap, set line or wire, or poisonous substance, is prima facie evidence that the birds or mammals were taken in violation of this section.

(d) This section does not apply to the lawful taking of fur-bearing mammals, nongame birds, nongame mammals, or mammals found to be injuring crops or property, to the taking of birds or mammals under depredation permits, to taking by employees of the department acting in an official capacity, or to taking in accordance with the conditions of a scientific or propagation permit by the holder of that permit.

(Amended by Stats. 1994, Ch. 768, Sec. 1. Effective January 1, 1995.)



3005.5

It is unlawful to capture any game mammal, game bird, nongame bird, nongame mammal, or furbearer, or to possess or confine any live game mammal, game bird, nongame bird, nongame mammal, or furbearer taken from the wild, except as provided by this code or regulations made pursuant thereto. Any bird or mammal possessed or confined in violation of this section shall be seized by the department.

The commission may promulgate regulations permitting the temporary confinement of game mammals, game birds, nongame birds, nongame mammals, or furbearers for the purpose of treating the animals, if injured or diseased.

(Amended by Stats. 1983, Ch. 1300, Sec. 3.)



3006

Except as authorized under a domesticated game breeder’s license, any deer, elk, or bear kept in captivity may be killed only with the approval of the department, and under such regulations as the commission may prescribe. The carcass, or any part thereof, of any such mammal may not be sold, and shall be disposed of in such manner as the department may direct.

(Enacted by Stats. 1957, Ch. 456.)



3007

Except as provided in this code or regulations adopted pursuant thereto, every person who takes any bird or mammal shall procure a license or entitlement therefor.

(Amended by Stats. 2007, Ch. 285, Sec. 56. Effective January 1, 2008.)



3008

The physical control of a dog by its owner while the dog is engaged in hunting in an area where the owner is otherwise authorized to hunt, shall be as required by this code or regulations made pursuant thereto.

Dogs which are used for hunting which have been vaccinated for rabies in their county of residence in conformity with state law regulating vaccinations in rabies areas are not subject to rabies vaccination requirements of local ordinances outside their county of residence.

(Added by Stats. 1959, Ch. 444.)



3009

Every person who while taking any bird or mammal kills or injures another person by the use of any firearm, bow and arrow, spear, slingshot, or other weapon or device used in such taking and who knowingly either abandons such person or fails to render to such injured person all necessary aid possible under the circumstances is guilty of a felony.

(Added by Stats. 1961, Ch. 1815.)



3010

It is unlawful for any person to take any pheasant within 300 yards of any vehicle from which pheasants are being released into an area for hunting while such pheasants are being released.

(Added by Stats. 1963, Ch. 1674.)



3011

No person, including employees of the state, federal or county government, shall take bear with iron or steel-jawed or any type of metal-jawed traps, and no provision of this code or any other law shall be construed to authorize, or to permit the authorizing of, the use of iron or steel-jawed or any type of metal-jawed traps to take bear.

(Added by Stats. 1967, Ch. 310.)



3012

It is unlawful to use any recorded or electrically amplified bird or mammal calls or sounds, or recorded or electrically amplified imitations of bird or mammal calls or sounds, to assist in taking any bird or mammal, except nongame birds and nongame mammals as permitted by regulations of the commission.

(Added by Stats. 1971, Ch. 1114.)






ARTICLE 2 - Hunting Licenses

3031

(a) A hunting license, granting the privilege to take birds and mammals, shall be issued to any of the following:

(1) A resident of this state, 16 years of age or older, upon the payment of a base fee of thirty-one dollars and twenty-five cents ($31.25).

(2) A resident or nonresident, who is under 16 years of age on July 1 of the licensing year, upon the payment of a base fee of eight dollars and twenty-five cents ($8.25), regardless of whether that person applies before or after July 1 of that year.

(3) A nonresident, 16 years of age or older, upon the payment of a base fee of one hundred eight dollars and fifty cents ($108.50).

(4) A nonresident, 16 years of age or older, valid only for two consecutive days upon payment of the fee set forth in paragraph (1). A license issued pursuant to this paragraph is valid only for taking resident and migratory game birds, resident small game mammals, fur-bearing mammals, and nongame mammals, as defined in this code or in regulations adopted by the commission.

(5) A nonresident, valid for one day and only for the taking of domesticated game birds and pheasants while on the premises of a licensed game bird club, or for the taking of domesticated migratory game birds in areas licensed for shooting those birds, upon the payment of a base fee of fifteen dollars ($15).

(b) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(c) The commission shall adjust the amount of the fees specified in subdivision (b), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 565, Sec. 16. Effective January 1, 2013. Superseded on July 1, 2015; see amendment by Stats. 2014, Ch. 456.)



3031-1

(a) A hunting license, granting the privilege to take birds and mammals, shall be issued to any of the following:

(1) A resident of this state, 18 years of age or older, upon the payment of a base fee of thirty-one dollars and twenty-five cents ($31.25).

(2) A resident or nonresident, who is under 18 years of age on July 1 of the licensing year, upon the payment of a base fee of eight dollars and twenty-five cents ($8.25), regardless of whether that person applies before or after July 1 of that year. A license issued pursuant to this paragraph shall be known as a junior hunting license.

(3) A nonresident, 18 years of age or older, upon the payment of a base fee of one hundred eight dollars and fifty cents ($108.50).

(4) A nonresident, 18 years of age or older, valid only for two consecutive days upon payment of the fee set forth in paragraph (1). A license issued pursuant to this paragraph is valid only for taking resident and migratory game birds, resident small game mammals, fur-bearing mammals, and nongame mammals, as defined in this code or in regulations adopted by the commission.

(5) A nonresident, valid for one day and only for the taking of domesticated game birds and pheasants while on the premises of a licensed game bird club, or for the taking of domesticated migratory game birds in areas licensed for shooting those birds, upon the payment of a base fee of fifteen dollars ($15).

(b) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(c) The commission shall adjust the amount of the fees specified in subdivision (b), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(d) A person who is 16 or 17 years of age, is in possession of a valid junior hunting license, and is issued an entry permit pursuant to Section 551 of Title 14 of the California Code of Regulations may hunt in the area described in the entry permit unaccompanied by a person over 18 years of age but shall not be accompanied by a person under 16 years of age.

(e) This section shall remain in effect only until July 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2021, deletes or extends that date.

(Amended by Stats. 2014, Ch. 456, Sec. 1. Effective January 1, 2015. Operative July 1, 2015, by Stats. 2014, Ch. 456, Sec. 3. Repealed as of July 1, 2020, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 456.)



3031-2

(a) A hunting license, granting the privilege to take birds and mammals, shall be issued to any of the following:

(1) A resident of this state, 16 years of age or older, upon the payment of a base fee of thirty-one dollars and twenty-five cents ($31.25).

(2) A resident or nonresident, who is under 16 years of age on July 1 of the licensing year, upon the payment of a base fee of eight dollars and twenty-five cents ($8.25), regardless of whether that person applies before or after July 1 of that year. A license issued pursuant to this paragraph shall be known as a junior hunting license.

(3) A nonresident, 16 years of age or older, upon the payment of a base fee of one hundred eight dollars and fifty cents ($108.50).

(4) A nonresident, 16 years of age or older, valid only for two consecutive days upon payment of the fee set forth in paragraph (1). A license issued pursuant to this paragraph is valid only for taking resident and migratory game birds, resident small game mammals, fur-bearing mammals, and nongame mammals, as defined in this code or in regulations adopted by the commission.

(5) A nonresident, valid for one day and only for the taking of domesticated game birds and pheasants while on the premises of a licensed game bird club, or for the taking of domesticated migratory game birds in areas licensed for shooting those birds, upon the payment of a base fee of fifteen dollars ($15).

(b) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(c) The commission shall adjust the amount of the fees specified in subdivision (b), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(d) A person who is 16 or 17 years of age, is in possession of a valid resident or nonresident hunting license, and is issued an entry permit pursuant to Section 551 of Title 14 of the California Code of Regulations may hunt in the area described in the entry permit unaccompanied by a person over 18 years of age but shall not be accompanied by a person under 16 years of age.

(e) This section shall become operative on July 1, 2020.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 456, Sec. 2. Effective January 1, 2015. Section operative July 1, 2020, by its own provisions.)



3031.2

(a) In addition to Sections 714 and 3031, and notwithstanding Section 3037, the department shall issue lifetime hunting licenses under this section. A lifetime hunting license authorizes the taking of birds and mammals anywhere in this state in accordance with the law for purposes other than profit for the life of the person to whom issued unless revoked for a violation of this code or regulations adopted under this code. A lifetime hunting license is not transferable. A lifetime hunting license does not include any special tags, stamps, or fees.

(b) A lifetime hunting license may be issued to residents of this state, as follows:

(1) To a person 62 years of age or over, upon payment of a base fee of three hundred sixty-five dollars ($365).

(2) To a person 40 years of age or over, and less than 62 years of age, upon payment of a base fee of five hundred forty dollars ($540).

(3) To a person 10 years of age or over, and less than 40 years of age, upon payment of a base fee of six hundred dollars ($600).

(4) To a person less than 10 years of age, upon payment of a base fee of three hundred sixty-five dollars ($365).

(c) Nothing in this section requires a person less than 16 years of age to obtain a license to take birds or mammals except as required by law.

(d) Nothing in this section exempts an applicant for a license from meeting other qualifications or requirements otherwise established by law for the privilege of sport hunting.

(e) The base fees specified in this section are applicable commencing January 1, 2004, and shall be adjusted annually thereafter pursuant to Section 713.

(f) The commission shall adjust the amount of the fees specified in subdivision (b), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 559, Sec. 21. Effective January 1, 2013.)



3031.5

For the purpose of obtaining a hunting license, enrollees in the Job Corps, created by the Economic Opportunity Act of 1964 (Public Law 88-452), shall be deemed to be residents of California.

(Added by Stats. 1965, Ch. 1086.)



3032

(a) As used in this section:

(1) “Bear” and “pursue” have the same meanings as defined in Section 3960.

(2) “Hound” means a dog used to pursue mammals.

(b) The commission may establish a hound tag program.

(c) If a hound tag program is established, the commission may require all of the following:

(1) That each hound be issued a license tag bearing a unique identifying number that is to be worn at all times by the hound while pursuing mammals.

(2) That all relevant local and state laws pertaining to dogs are being followed while the hound is being used to pursue mammals.

(3) That each hound be microchipped with an implanted transponder that has a unique identification code.

(4) That the owner maintain documentation showing that the hound is current on all required vaccinations and treatments for the prevention of rabies and any other disease specified by the department.

(5) That the owner report, within 24 hours of its last sighting, any hound that is lost during hunting, pursuing, or tracking activities.

(6) That the hound’s tag identification number be recorded on the hunting tag of any animal taken using the services of the hound.

(d) If a hound tag program is established, the commission may adjust the amount of the fees for the hound tag as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to the program.

(Added by Stats. 2012, Ch. 595, Sec. 1. Effective January 1, 2013.)



3033

(a) The department shall, upon application and payment of a fee, issue a reduced fee hunting license, that authorizes the licensee to take any bird or mammal as otherwise authorized pursuant to this code and regulations adopted pursuant thereto, to a disabled veteran, as defined in subdivision (b), or to a recovering service member, as defined in subdivision (c), who has not been convicted of any violation of this code. The base license fee for a reduced fee hunting license shall be four dollars ($4) for the hunting license year beginning on July 1, 1995, and, for the following years, this license fee may be annually reviewed and adjusted in accordance with Section 713.

(b) “Disabled veteran” means a person having a 50 percent or greater service-connected disability and an honorable discharge from military service. The person shall be eligible upon presentation of proof of an honorable discharge from military service and proof of the disability. Proof of the disability shall be by certification from the United States Department of Veterans Affairs or by presentation of a license issued pursuant to this section in the preceding license year.

(c) “Recovering service member” means a member of the military who meets the definition of “recovering service member” in Section 1602(7) of the federal National Defense AuthorizationAct for Fiscal Year 2008 (Public Law 110-181). A person shall be eligible for a reduced fee hunting license pursuant to this subdivision upon the submission of a letter, online or in hardcopy, to the department from that person’s commanding officer or from a military medical doctor stating that the person is a recovering service member.

(d) A person applying for a reduced fee hunting license shall submit to the department adequate documentation for the department to determine whether the person is, in fact, eligible for a reduced fee hunting license. The department shall not issue a reduced fee hunting license to any person unless it is satisfied that the person has provided adequate documentation of eligibility for that license.

(Amended by Stats. 2012, Ch. 410, Sec. 1. Effective January 1, 2013.)



3037

A hunting license authorizes the person to whom it is issued to take birds and mammals, in accordance with law, for a term of one year from July 1st to June 30th, or, if issued after the beginning of such term, for the remainder of the term.

(Amended by Stats. 1971, Ch. 1470.)



3038

Any member of the armed forces of the United States who is in a military medical facility and who is at least 70 percent disabled shall be issued a hunting permit, on application therefor, by the department, in lieu of a hunting license and appropriate tags, authorizing the taking of birds and mammals. If the permit covers a period during which birds or mammals may only be taken or shipped with appropriate tags, the department may issue such tags with the permit or shall endorse the permit to authorize such taking and shipping without such tags.

Such a permit shall be valid only during the period of time such person is in the medical facility and so disabled. Certification by the commanding officer of the military medical facility shall be sufficient proof of this period of time and extent of disability.

(Amended by Stats. 1971, Ch. 1470.)



3039

(a) Except as otherwise provided in this section and Sections 3087 and 4303, or any other provision of this code, or regulations adopted pursuant thereto, it is unlawful to sell or purchase any species of bird or mammal or part thereof found in the wild in California.

(b) Products or handicraft items made from furbearing mammals and nongame mammals, their carcass or parts thereof, lawfully taken under the authority of a trapping license, may be purchased or sold at any time.

(c) Shed antlers, or antlers taken from domestically reared animals that have been manufactured into products or handicraft items, or that have been cut into blocks or units which are to be handcrafted or manufactured into those articles may be purchased or sold at any time. However, complete antlers, whole heads with antlers, antlers that are mounted for display, or antlers in velvet may not be sold or purchased at any time, except as authorized by Section 3087.

(d) Notwithstanding Section 3504, inedible parts of domestically raised game birds may be sold or purchased at any time.

(e) Any person who illegally takes any bird or mammal for profit or for personal gain by engaging in any activity authorized by this section is subject to civil liability pursuant to Section 2582.

(Amended by Stats. 1992, Ch. 255, Sec. 1. Effective January 1, 1993.)



3040

(a) Notwithstanding Section 3031, the director may designate two days per year as “Free Hunting Days.” One free hunting day may be established during the fall hunting season, and the other free hunting day may be established during the winter hunting season. The department shall publish the exact dates of the free hunting days in annual publications of the department regarding current hunting regulations.

(b) During a free hunting day, a California resident may hunt if accompanied by a hunter who holds a valid hunting license issued by the State of California, has held a valid hunting license for at least the last three consecutive years, is at least 21 years of age, and accompanies only one unlicensed hunter in the field at a time. An unlicensed hunter shall participate in the free hunting days for only one license year and shall complete a hunter education course approved by the department and register with the department, or an agent of the department, prior to participating in a free hunting day. While engaged in hunting activities, the unlicensed hunter shall remain in close visual and verbal contact with the licensed hunter at all times so that the licensed hunter is able to provide adequate direction and immediately assume control of a firearm from the unlicensed hunter at any time.

(c) An unlicensed hunter who participates in a free hunting day shall have in his or her possession all of the following:

(1) A certificate of completion of a course in hunter education as required in paragraph (3) of subdivision (a) of Section 3050.

(2) Any required tags or report cards.

(3) Any required federal entitlements.

(4) Any required entry permits.

(d) Unlicensed hunters participating in free hunting days shall not take any species that requires a draw or lottery to obtain a tag.

(e) An unlicensed hunter hunting pursuant to this section is subject to all of the limitations, restrictions, conditions, statutes, rules, and regulations applicable to the holder of a valid hunting license, except the requirement to possess a valid hunting license.

(f) The department may adopt additional minimum requirements and restrictions for a licensed hunter or unlicensed hunter participating in a free hunting day pursuant to this section.

(g) This section shall not be implemented until the department’s Automated License Data System is fully operational for at least one year.

(Added by Stats. 2010, Ch. 410, Sec. 2. Effective January 1, 2011.)






ARTICLE 2.5 - Hunter’s Safety

3049

It is the intent of the Legislature in enacting this article to ensure the health and safety of its citizens engaged in activities requiring the use of hunting implements.

The Legislature finds and declares that individuals who engage in hunting should possess an adequate understanding of hunter safety practices, principles of conservation, and sportsmanship.

It is also the intent of the Legislature that persons so engaged be mindful of their responsibilities to others, toward wildlife, and toward their natural environment. The department shall take all steps necessary to carry out the provisions of this article.

(Added by Stats. 1970, Ch. 1539.)



3050

(a) No hunting license may be issued to any person unless he or she presents to the person authorized to issue that license any of the following:

(1) Evidence that he or she has held a hunting license issued by this state in a prior year.

(2) Evidence that he or she holds a current hunting license, or a hunting license issued in either of the two previous hunting years by another state or province.

(3) A certificate of completion of a course in hunter education, principles of conservation, and sportsmanship, as provided in this article. A hunter education instruction validation stamp shall be permanently affixed to certificates of completion that have been issued before January 1, 2008.

(4) A certificate of successful completion of a hunter education course in another state or province.

(5) Evidence of completion of a course in hunter education, principles of conservation, and sportsmanship, which the commission may, by regulation, require.

(b) The evidence required in subdivision (a) shall be forwarded to the department with the license agent’s report of hunting license sales as required pursuant to Section 1055.5.

(c) Subdivision (a) does not apply to any person purchasing a hunting license under paragraph (5) of subdivision (a) of Section 3031. However, that license shall not qualify as evidence required in subdivision (a) of this section.

(Amended by Stats. 2007, Ch. 285, Sec. 58. Effective January 1, 2008.)



3051

(a) The department shall provide for a course of instruction in hunter education, principles of conservation, and sportsmanship, and for this purpose may cooperate with any reputable association or organization having as one of its objectives the promotion of hunter safety, principles of conservation, and sportsmanship.

(b) The department may designate as a hunter education instructor any person found by it to be competent to give instruction in the courses required in this article. A person so appointed shall give that course of instruction, and, upon completion thereof, shall issue to the person instructed a certificate of completion as provided by the department in hunter safety, principles of conservation, and sportsmanship.

(c) The department shall prescribe a minimum level of skill and knowledge to be required of all hunter education instructors, and may limit the number of students per instructor in all required classes.

(d) The department may revoke the certificate of any instructor when, in the opinion of the department, it is in the best interest of the state to do so.

(e) (1) In order to recruit and retain hunter education instructors, the department shall offer special hunting opportunities to qualified hunter education instructors by providing a limited number of existing tags and other hunting opportunities. The department may provide these tags and hunting opportunities through any of the following methods:

(A) The private lands management program described in Article 5 (commencing with Section 3400) of Chapter 2.

(B) The Shared Habitat Alliance for Recreational Enhancement (SHARE) program described in Article 3 (commencing with Section 1570) of Chapter 5 of Division 2.

(C) Entering into cooperative agreements with federal, state, and local agencies that hold title to, or administer, lands or waters.

(D) Entering into cooperative agreements with landowners or tenants seeking depredation permits for game mammals as described in Section 4188.

(E) Authorizing a maximum of 15 tags from the annual tag quota, as determined by the department.

(2) The department shall determine eligibility criteria for hunter education instructors seeking hunting opportunities offered pursuant to this subdivision. The department shall select hunter education instructors who meet these criteria for opportunities pursuant to this subdivision only by random drawing.

(f) The department may adopt regulations to implement this section.

(Amended by Stats. 2010, Ch. 419, Sec. 2. Effective January 1, 2011.)



3052

No fee shall be charged for the instructor’s service, however, a fee to cover the cost of giving such instructions may be charged each person participating and receiving such instructions. A record of such expenses shall be kept for inspection by the department. Such expenses may include, but not be limited to, such items as range fees, ammunition and transportation of students.

(Added by Stats. 1970, Ch. 1539.)



3053

In the case of loss or destruction of a certificate, a duplicate certificate may be issued by the instructor who issued the original certificate, or, by an instructor of the sponsoring organization having adequate records to establish successful completion of the prescribed course, or by the department if verified by adequate records to establish successful completion of the prescribed course. An administrative fee of three dollars ($3) shall be charged for the issuance of a duplicate certificate, for the hunting license year commencing on July 1, 1990, and, for the following years as adjusted pursuant to Section 713.

(Amended by Stats. 1989, Ch. 530, Sec. 3.)



3054

The department shall furnish information on hunter safety, principles of conservation, and sportsmanship that shall be distributed free of charge to persons designated as hunter education instructors for instructional purposes.

(Amended by Stats. 2007, Ch. 285, Sec. 60. Effective January 1, 2008.)






ARTICLE 3 - Special Colorado River Hunting Licenses

3060

The department, in conformity with such regulations as the commission may prescribe, may issue special Colorado River hunting licenses when the commission finds and determines that under the laws of the State of Arizona substantially similar licenses are authorized to be issued to licensees of the State of California upon substantially the same terms and conditions as are provided for in this article as to the issuance of licenses to licensees of the State of Arizona.

(Enacted by Stats. 1957, Ch. 456.)



3061

A special Colorado River hunting license may be issued to any person holding a hunting license issued by the State of Arizona.

(Enacted by Stats. 1957, Ch. 456.)



3062

A special Colorado River hunting license shall entitle the holder thereof to take only migratory waterfowl and only in, on, or along the Colorado River in accordance with the applicable state and federal laws and regulations or orders made pursuant thereto.

(Enacted by Stats. 1957, Ch. 456.)



3063

The fee for a special Colorado River hunting license shall be two dollars ($2), and each such license shall be valid until the end of the calendar year in which it is issued.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 4 - Possession of Birds and Mammals After Season

3080

(a) For the purposes of this section, “donor intermediary” means a recipient who receives game birds or mammals from a donor to give to a charitable organization or charitable entity. A donor intermediary possessing game birds or mammals during a period other than the open season shall have the documentation described in paragraph (2) or (3) of subdivision (b). There is no required format for the documentation. Any written documentation containing the required information shall be deemed to comply with this section.

(b) The possession limit of any game bird or mammal may be possessed during a period other than the open season if one of the following conditions apply:

(1) The person has in his or her possession a hunting license and validated tag or tags for the species possessed, or copies of the license and tag or tags. The license and tag or tags shall have been issued to that person for the current or immediate past license year.

(2) The person received the game bird or mammal from a person described in paragraph (1), and the recipient has a photocopy of the donor’s hunting license and the applicable validated tag or tags that has been signed and dated by the donor confirming the donation. The photocopied license and tag or tags shall be from the current or immediate past license year.

(3) The person received the game bird or mammal from a person described in paragraph (1), and the recipient has a signed and dated document confirming the donation that includes the donor’s name, address, hunting license number, and applicable tag numbers for the species possessed. The license and tag or tags shall be for the current or immediate past license year.

(c) The documentation required by subdivision (b) shall be made available to the department as described in Section 2012. Charitable organizations or charitable entities receiving and distributing game birds or mammals for charitable or humane purposes, shall maintain the documentation described in paragraph (2) or (3) of subdivision (b) for one year from the date of disposal.

(d) This section does not authorize the possession of game birds or carcasses or parts of a game bird or carcass contrary to regulations issued pursuant to the federal Migratory Bird Treaty Act (16 U.S.C. Sec. 703 et seq.).

(e) On or before January 1, 2015, and subject to the requirements of subdivision (d), the commission shall recommend legislation or adopt regulations to clarify when a possession limit is not violated by processing into food lawfully taken game birds or mammals.

(Amended by Stats. 2013, Ch. 346, Sec. 1. Effective January 1, 2014.)



3086

Cold storage plants and frozen food locker plants shall make and keep a complete detailed record of all game birds or mammals stored in such plants. A record of each game bird or mammal shall be made at the time it is received at the plant for storage.

The record shall be open for inspection at all times by wardens of the department.

(Amended by Stats. 1959, Ch. 253.)



3087

(a) (1) Every person who prepares, stuffs, or mounts the skin of any fish, reptile, amphibian, bird, or mammal for another person for a fee shall make and keep an accurate and detailed record, as prescribed by regulations of the commission, regarding all fish, reptile, amphibian, bird, or mammal carcasses, skins, or parts thereof that are acquired, possessed, or stored for taxidermy purposes.

(2) The record required by this section shall be made at the time the fish, reptile, amphibian, bird, or mammal carcasses, skins, or parts thereof, are received, and shall include the name and address of each person from and to whom fish, reptile, amphibian, bird, or mammal carcasses, skins, or parts thereof are received or delivered and the number and species of all fish, reptile, amphibian, bird, or mammal carcasses, skins, or parts thereof received or delivered. The record shall be open for inspection at all times pursuant to regulations adopted by the commission.

(b) (1) Where a taxidermist has prepared, stuffed, or mounted the skin of any fish, reptile, amphibian, bird, or mammal for another person and that person does not pay the cost thereof, or take delivery thereof, the taxidermist may sell the skin only if the commission adopts regulations permitting the sale.

(2) The commission may adopt regulations permitting a sale pursuant to Chapter 6 (commencing with Section 3046) of Title 14 of Part 4 of Division 3 of the Civil Code, and may adopt any other regulations governing the sale, including, but not limited to, regulations that require a taxidermist to record, and provide to the department, the name and address of any person failing to pay for work performed on a skin, that list species of fish, reptiles, amphibians, birds, or mammals whose prepared skins shall not be sold, and that limit the sales price of prepared skins to the actual cost of preparation.

(3) The commission may adopt regulations permitting a sale of a prepared skin pursuant to this subdivision only if the commission also adopts regulations that require the posting of a notice or otherwise giving notice at the place of business of the taxidermist informing patrons of this subdivision and regulations adopted pursuant thereto.

(Amended by Stats. 2007, Ch. 285, Sec. 64. Effective January 1, 2008.)









CHAPTER 2 - Commercial Activities

ARTICLE 1 - Domesticated Game Breeding

3200

Any person engaged in raising or importing, or who keeps in captivity, in this state domesticated game birds or domesticated game mammals which normally exist in the wild in this state shall procure a domesticated game breeder’s license if the birds or mammals are kept more than 30 days after acquisition. No license is, however, required of any of the following:

(a) Licensed pheasant clubs, except to the extent provided in Section 3283.

(b) Licensed domesticated migratory game bird shooting areas as defined in Article 4 (commencing with Section 3300) of Chapter 2 of Part 1 of Division 4.

(c) Keepers of hotels, restaurants, boardinghouses, or clubs serving the meat of those birds or mammals for actual consumption on the premises.

(d) Retail meat dealers selling such meat to customers for actual consumption.

(e) Public zoological gardens possessing those birds or mammals for exhibition purposes or for the purpose of disposing of the birds or mammals by sale, exchange, or donation to other public zoological gardens.

(Amended by Stats. 1992, Ch. 244, Sec. 1. Effective January 1, 1993.)



3201

No person shall sell the carcass of any domesticated game bird or mammal without first obtaining a domesticated game breeder’s license from the department. The department may issue such a license upon terms and conditions as the commission may prescribe, and the commission may at any time revoke such a license for sufficient cause.

(Amended by Stats. 1985, Ch. 234, Sec. 1.)



3202

There are classes of domesticated game breeder’s licenses, designated “class 1” and “class 2.”

(a) A class 1 domesticated game breeder’s license authorizes the licensee to engage in all domesticated game breeding activities except that not more than 175 Chinese ringneck or Mongolian ringneck pheasants, or both, or hybrids thereof, may be sold under a class 1 license.

(b) A class 2 domesticated game breeder’s license is required in order to sell more than 175 Chinese ringneck or Mongolian ringneck pheasants, or both, or hybrids thereof, and entitles the licensee to all the rights and privileges of a class 1 license.

(Amended by Stats. 1992, Ch. 244, Sec. 2. Effective January 1, 1993.)



3203

The department shall issue a class 1 domesticated game breeder’s license upon the payment of a base fee of eight dollars ($8), as adjusted under Section 713, and a class 2 domesticated game breeder’s license upon the payment of a base fee of forty dollars ($40), as adjusted under Section 713.

(Amended by Stats. 1993, Ch. 589, Sec. 62. Effective January 1, 1994.)



3204

Licenses issued under the provisions of this article are valid for a term of one year from January 1st, or, if issued after the beginning of such term, for the remainder thereof.

A domesticated game breeder’s license shall be conspicuously displayed on the property where the birds or mammals are held in captivity.

(Enacted by Stats. 1957, Ch. 456.)



3205

Carriers for hire may carry within the State live domesticated game birds and mammals upon such terms and conditions as the commission may prescribe.

(Enacted by Stats. 1957, Ch. 456.)



3206

No domesticated game bird or mammal shall be transported or sold dead unless each quarter and each loin of the carcass of each large mammal, the carcass of each bird, except as provided in Section 2401 for a domesticated game bird raised outside this State, and the carcass of each small mammal is tagged with a domesticated game breeder’s tag or seal. The tag or seal shall not be removed until such quarter, loin, or carcass is prepared for consumption.

No tag so affixed shall be used again.

No tag or seal shall be sold by the department to anyone other than a person who is legally in possession of domesticated game.

(Enacted by Stats. 1957, Ch. 456.)



3207

The department shall collect three cents ($0.03) for each tag or seal.

(Enacted by Stats. 1957, Ch. 456.)



3208

On or before January 31st of each year, every person to whom a domesticated game breeder’s license has been issued shall report the following to the department on a form provided by the department:

(a) The total number of each species of game birds and mammals killed, sold, or shipped during the preceding year.

(b) The names of the persons to whom such game birds or mammals were sold or shipped.

(c) The name of the person in whose presence such game birds or mammals were tagged.

(d) A complete list of the game birds and mammals held in his possession at the time the report is made.

Such report shall be verified by the affidavit of the licensee.

(Enacted by Stats. 1957, Ch. 456.)



3209

(a) In lieu of the tag required by Section 3206, poultry processing plants licensed pursuant to Chapter 4 (commencing with Section 18650) or Chapter 4.1 (commencing with Section 18940) of Part 3 of Division 9 of the Food and Agricultural Code, which process domesticated game birds received from persons licensed pursuant to this article, may package each individual carcass in a nonreusable container clearly labeled on the outside with the species of bird and the wording “Product of a Licensed California Domesticated Game Breeder.”

(b) Each processor receiving domesticated game birds shall keep a complete record of all birds received showing all of the following:

(1) The date received.

(2) The number and species of birds in each lot or shipment.

(3) The complete name, address, and domesticated game breeders’ license number of the person from whom the birds were received.

(4) The disposition of processed birds, the date of sale or shipment, the quantity and species sold or shipped, and the person to whom the birds were sold or shipped.

(c) The records shall be retained by the processor for one year following date of processing. These records shall be subject to inspection upon demand by any officer of the department during hours the processing plant is in operation or open for business.

(d) This section does not affect the requirements of Section 3206 governing tagging domesticated game birds for transportation by those other than licensed poultry processors.

(Added by Stats. 1986, Ch. 65, Sec. 1.)



3212

The keeper of a hotel, restaurant, boardinghouse, or club may sell portions of a quarter or loin of a large mammal, or the carcass of a game bird or mammal raised or imported under a domesticated game breeder’s license, to a patron for actual consumption on the premises only, and no license for that purpose shall be required of such keeper or club. All keepers of hotels, restaurants, boardinghouses, or clubs who sell any such game for consumption to a patron shall be required to submit to the inspection of their premises by the department and shall display for such inspection any carcass or parts thereof held in storage for sale. All such game shall be tagged under Section 3206.

(Enacted by Stats. 1957, Ch. 456.)



3213

A retail meat dealer may, without a license, sell portions of a quarter or loin of a large mammal or the carcass of a game bird or mammal raised or imported under a domesticated game breeder’s license to a customer for actual consumption.

Retail dealers shall submit their premises to inspection by the department, and shall display at any authorized inspection any carcass or parts thereof held by them in storage. Such game meat or carcasses shall be tagged under Section 3206.

(Enacted by Stats. 1957, Ch. 456.)



3214

Domesticated game breeders or other persons holding domesticated game mammals in captivity shall confine the mammals in escape-proof cages or enclosures. In the event any of the mammals escape from the cages or enclosures, the owner shall immediately make every reasonable effort to recapture them. If the owner fails to recapture the escaped mammals, the department may capture the mammals or remove them from the wild by whatever means may be necessary if, in the opinion of the department, the mammals may conflict with native species of birds or mammals or cause damage to public or private property. The owner shall reimburse the department for all costs incurred in capturing or removing the mammals from the wild. The owner of the mammals shall be responsible for any damage they may cause to public or private property.

Any domesticated big game mammal may be marked with ear tags or other suitable markings or tags, as may be specified by the commission, which shall identify the owner of the mammals.

(Amended by Stats. 1970, Ch. 527.)



3216

All domesticated game birds and mammals, excepting deer, sold under the provisions of this article, shall be killed otherwise than by shooting. This section does not apply to licensed pheasant clubs, licensed domesticated migratory game bird shooting areas, or to the training or practice of hunting dogs.

(Amended by Stats. 1970, Ch. 1312.)



3217

The carcass of a game bird which shows that it has been killed by shooting shall constitute prima facie evidence that it was not a domesticated game bird. The fact that the bird has been tagged in accordance with Section 3206 of this code shall not alter this presumption.

(Enacted by Stats. 1957, Ch. 456.)



3218

Any license issued under this article may be revoked by the commission upon conviction of the licensee of a violation of any provision of this code, and no similar license may be issued to the licensee during the same license year.

(Amended by Stats. 1985, Ch. 234, Sec. 2.)



3219

Domesticated reindeer may be imported into this State and sold only in accordance with regulations which the commission may prescribe.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2 - Commercial Hunting Clubs

3240.5

(a) As used in this article, “property” means a number of contiguous legal parcels held by an owner or a combination of owners and held out for a common purpose.

(b) A person, including, but not limited to, a renter or lessee, in possession or control of property on or with respect to which a fee for the privilege of taking birds or mammals is imposed or collected, or on or with respect to which a fee for any type of entry or use permit that includes the privilege of taking birds or mammals on the property is imposed or collected, is maintaining a commercial hunting club if birds or mammals are taken on the property, and shall procure a “commercial hunting club license” before birds or mammals are taken.

(c) This article does not apply if the property meets any of the following conditions:

(1) The landowner, or the renter or lessee, of the property receives less than one hundred dollars ($100) per entrant and receives less than a total of one thousand dollars ($1,000) between July 1 and the following June 30 for permission, entry access, or use fees that include the privilege of hunting on the property in his or her possession or control. The department may adjust the threshold amounts established in this paragraph pursuant to Section 713.

(2) The property is used by a hunting club or program licensed under regulations adopted pursuant to this code.

(3) The property is used for an officially sanctioned field trial event pursuant to regulations adopted pursuant to this code.

(4) The property is used in conjunction with the Shared Habitat Alliance for Recreational Enhancement (SHARE) program under Article 3 (commencing with Section 1570) of Chapter 5 of Division 2.

(5) A domesticated game bird hunting club licensed under Article 3 (commencing with Section 3270) operates on the property.

(6) A domesticated migratory game bird shooting area licensed under Article 4 (commencing with Section 3300) operates on the property.

(7) The property is used in conjunction with the private wildlife habitat enhancement and management program under Article 5 (commencing with Section 3400).

(8) The property is subject to a recorded state, federal, or nonprofit wildlife conservation or agricultural easement or any property enrolled in a habitat protection or enhancement program under this code, including, but not limited to, Article 7 (commencing with Section 3460).

(d) This article does not apply to a landowner who rents or leases his or her property to the commercial hunting club and is not involved in the operation of the club, if the club is licensed in accordance with this article.

(Amended by Stats. 2009, Ch. 394, Sec. 6. Effective January 1, 2010.)



3241

(a) An application for a commercial hunting club license shall be submitted on a form furnished by the department. The application, which shall set forth all of the exemptions and conditions established in Section 3240.5, shall require the applicant to include all of the following information:

(1) The name of the club and the ownership.

(2) The business telephone number and mailing address of the club.

(3) The number of properties used by the club and the physical location of each property.

(4) The total acreage of the club property.

(5) A list of all species of game hunted on the club property.

(6) Information as to whether the club owner owns any of the properties used by the club.

(7) The name and address of each property owner, if the property owner is substantially involved in the operation of the club, but does not own the club.

(8) The signature and title of the applicant.

(9) Any other information the department may require.

(b) The department shall allow a commercial hunting club that leases or rents more than one property for hunting purposes to submit a single application listing each of the properties for which the club is seeking a license, if all of the information required for each property is submitted in a format approved by the department.

(Repealed and added by Stats. 2009, Ch. 394, Sec. 8. Effective January 1, 2010.)



3242

(a) The department may issue a commercial hunting club license to any person upon submission of a completed application and payment of the required fee, according to the number of properties used by the club, as follows:

(1) The fee for one property shall be two hundred dollars ($200).

(2) The fee for two to five properties shall be five hundred dollars ($500).

(3) The fee for six to 10 properties shall be one thousand dollars ($1,000).

(4) The fee for 11 or more properties shall be two thousand dollars ($2,000).

(b) The fees specified in this section are applicable to the 2010 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(Repealed and added by Stats. 2009, Ch. 394, Sec. 10. Effective January 1, 2010.)



3243.5

The commission may transfer a license to land owned or controlled by the licensee, other than that land specified in the original application, located in the same county as the original land, without any additional fee, if it finds the new land is suitable for the purposes of the license and such a transfer is not in conflict with the public interest.

(Added by Stats. 1959, Ch. 1654.)



3245

Commercial hunting club licenses are valid for a term of one year from July 1st, or, if issued after the beginning of such term, for the remainder thereof. A license authorizes the person to whom it is issued to maintain a hunting club in accordance with the provisions of this code and such regulations as the commission may prescribe.

(Amended by Stats. 1959, Ch. 248.)



3246

Any license issued under this article may be revoked by the commission at one of the commission’s regularly scheduled meetings, or by a court of competent jurisdiction, upon the licensee’s conviction of a violation of this code, and no new license may be issued to the licensee during the same license year.

(Amended by Stats. 1986, Ch. 1244, Sec. 3.)






ARTICLE 3 - Licensed Domesticated Game Bird Hunting Clubs

3270

(a) In order to provide additional hunting by stocking domestically propagated game birds, and to permit the taking of game birds under conditions that will not conflict with the public interest, any person who owns or controls the hunting rights on a tract of land may apply to the department for a game bird club license authorizing the taking of game birds upon that land in accordance with the regulations of the commission for the administration, including the implementation and enforcement, of this section.

(b) This section shall become operative on July 1, 1995.

(Repealed (in Sec. 8) and added by Stats. 1994, Ch. 849, Sec. 9. Effective January 1, 1995. Section operative July 1, 1995, by its own provisions.)






ARTICLE 4 - Licensed Domesticated Migratory Game Bird Shooting Areas

3300

It is unlawful for any person to engage in the raising and releasing, or the releasing, of domesticated migratory game birds for shooting by persons who pay for that privilege, unless the person has a revocable nontransferable license issued by the department. The licenses may be issued annually by the department and shall be valid from July 1 through the following June 30, upon payment of a base fee of eighty dollars ($80), as adjusted under Section 713.

Any bird of a species included in the definition of migratory game birds, as defined in Section 3500, which has been held live in captivity is a “domesticated migratory game bird” for purposes of this section, except such a bird that has been released from captivity and any control before attaining six weeks of age.

(Amended by Stats. 1986, Ch. 1368, Sec. 13.)



3301

The application for a license shall show the size and location of the area to be licensed. If an application is approved and a license is issued, the licensee shall post the boundaries of the licensed area with signs, at intervals of not more than 500 feet, which shall indicate that the area is licensed for the shooting of domesticated migratory game birds. Such signs shall be of a size not less than 12 by 18 inches.

(Added by Stats. 1970, Ch. 1312.)



3302

The commission may prescribe additional regulations deemed necessary for the releasing and shooting of domesticated migratory game birds and shall set the season and areas where such birds may be taken. If the licensee violates any of the provisions of this article or any regulations made pursuant thereto, the commission may cancel or revoke the license provided notice has been given to the licensee and he has been given an opportunity to be heard by the commission.

(Added by Stats. 1970, Ch. 1312.)



3303

Where domesticated migratory game birds are reared or held for release by the licensee, the licensee shall provide proper and adequate care for the birds and shall raise and hold them only under sanitary conditions. Conditions for proper care and raising shall be prescribed by the commission. The licensee shall provide for the inspection of birds and facilities upon the request of the department.

(Added by Stats. 1970, Ch. 1312.)



3305

All domesticated migratory game birds at time of release for shooting shall be at least 14 weeks of age, capable of strong and sustained flight, fully feathered, and otherwise in condition to survive in the wild. Birds that are altered in any manner which would, in the opinion of the department, render them incapable of normal sustained flight, or which are diseased, or show evidence of malnutrition or injury, shall not be released.

(Added by Stats. 1970, Ch. 1312.)



3306

Shooting shall be confined to blinds, except for shooting necessary to recover a downed and injured bird, and not more than three shooters shall occupy or use each blind. Such blinds shall be constructed to prevent the shooting of domestic migratory game birds over water and to insure maximum safety to occupants of adjoining blinds.

The blinds shall be so situated that the occupants of the blinds cannot see the release site.

The licensee shall not permit any shooting within 500 feet of a point where the birds are released, nor shall any birds be taken within such distance from the point of release.

(Added by Stats. 1970, Ch. 1312.)



3307

All birds killed or injured by shooters shall be retrieved without delay, and all injured birds shall be humanely dispatched. The licensee shall not permit injured birds to remain on a pond or feeding area, nor shall he knowingly permit such birds to be used in any subsequent release.

In order to prevent the loss of any dead or injured birds, the licensee shall provide the use of a retrieving dog, without cost, to all shooters, except that shooters may provide their own retrieving dogs. The licensee shall not permit the shooting of any birds unless a retrieving dog is immediately available for use by all shooters.

(Added by Stats. 1970, Ch. 1312.)



3308

Licensees shall pay the department an inspection fee not to exceed five cents ($0.05) for each domesticated migratory game bird raised or used on a licensed area to insure proper adherence to these regulations.

(Added by Stats. 1970, Ch. 1312.)



3309

No dead, domesticated migratory game bird shall be removed from the premises of a licensed area until there is securely attached to the carcass a seal, and such seal shall remain attached to the carcass until it is finally prepared for consumption. Each such seal shall be supplied by the department at a fee set by the commission not to exceed five cents ($0.05).

(Added by Stats. 1970, Ch. 1312.)



3310

It shall be unlawful for any person to shoot domesticated migratory game birds on a licensed area without having a valid hunting license as provided by Section 3031.

(Added by Stats. 1970, Ch. 1312.)



3311

The licensee shall comply with all applicable federal laws or regulations relating to the releasing and shooting of domesticated migratory game birds.

(Added by Stats. 1970, Ch. 1312.)






ARTICLE 5 - Enhancement and Management of Fish and Wildlife and their Habitat on Private Lands

3400

It is the policy of the state actively to ensure the improvement of wildlife habitat on private land in order to encourage the propagation, utilization, and conservation of fish and wildlife resources on those lands now and for the future in cooperation with private landowners. The commission and the department may develop a private wildlife habitat enhancement and management program for the implementation of this article.

(Amended by Stats. 1992, Ch. 818, Sec. 1.5. Effective January 1, 1993.)



3401

(a) The commission may authorize the department to issue revocable, nontransferable licenses for the operation of wildlife habitat enhancement and management areas on any private lands it determines are suitable for habitat enhancement, management, utilization, propagation, and conservation of fish and wildlife resources of those lands. Any private lands affected by a habitat enhancement and management plan licensed pursuant to this article shall not be available for use by the general public without the consent of the landholders. No public access road shall be closed to the public under this article as a result of licensing a wildlife habitat enhancement and management area or implementing the wildlife habitat enhancement and management plan.

(b) The commission shall authorize hunting during the rut only in a wildlife habitat enhancement and management area when that hunting is consistent with the management plans prepared for that area or herd and does not result in an overall negative effect on the deer herd population in that area.

(Amended by Stats. 1992, Ch. 818, Sec. 2. Effective January 1, 1993.)



3402

(a) A license for a wildlife habitat enhancement and management area may be issued to any landholder or combination of landholders upon approval by the commission of an application submitted by the landholder. As used in this article, “landholder” means any person who owns, leases, or has a possessory interest in land.

(b) Each license application shall be accompanied by a nonrefundable fee in an amount established by the commission which, in conjunction with the fees collected pursuant to Section 3407, is calculated to meet the department’s actual costs in administering all aspects of the habitat enhancement and management program. The application shall be accompanied by a wildlife habitat enhancement and management plan and such other information about the proposed wildlife habitat enhancement and management area as may be required by the commission.

(c) An application for a license may be submitted by any number of landholders if all parcels to be included in the wildlife habitat enhancement and management area are contiguous and, in combination, are of a size suitable for the management of the species included in the wildlife habitat enhancement and management plan. The landholders shall designate one landholder who shall represent them in all dealings with the commission and the department. The designated landholder shall be responsible for the operation of the wildlife habitat enhancement and management area.

(d) A landholder who does not own the fee to the land may apply for a license pursuant to this article only if the owner signs the application.

(Amended by Stats. 1992, Ch. 818, Sec. 3. Effective January 1, 1993.)



3403

The commission shall require the landowners of a wildlife habitat enhancement and management area to post all or part of its boundaries with public land. The commission may require the owners of a wildlife habitat enhancement and management area to post all or part of its boundaries with private land.

(Amended by Stats. 1992, Ch. 818, Sec. 3.5. Effective January 1, 1993.)



3404

(a) The commission may adopt regulations necessary for the administration of this article.

(b) After notice and a hearing, the commission may revoke the license for any violation of any provision of this code or any regulations adopted pursuant thereto or for any violation of the terms of the license.

(Amended by Stats. 1984, Ch. 144, Sec. 29.)



3406

(a) Upon approval of the wildlife habitat enhancement and management plan, the department shall issue a license, which shall be valid for five calendar years, authorizing the taking of those species of fish, game birds, and game mammals designated in the wildlife habitat enhancement and management plan, pursuant to the plan and regulations of the commission for the operation of the wildlife habitat enhancement and management area. Regulations adopted pursuant to this section may supersede any provision of this code designated by number in the regulation, but shall do so only to the extent specifically provided in the regulation.

(b) During the first year of operation of a wildlife habitat enhancement and management area under a wildlife habitat enhancement and management plan and, thereafter, until the operator demonstrates habitat enhancement in the area acceptable to the department, no person shall take, and the plan shall not authorize the taking, of deer except during the general open season and consistent with the bag and possession limits for the fish and game district or the zone in which the wildlife habitat enhancement and management area is located.

(c) The activities conducted pursuant to each wildlife habitat enhancement and management plan shall be reviewed annually by the department and reviewed by the commission at a public hearing. Each licensee shall annually submit information to the department about past activities and the activities intended to be conducted in the succeeding year. Any change to the wildlife habitat enhancement and management plan or the regulations applicable to the wildlife habitat enhancement and management area shall be proposed to the commission by the department or the licensee at the license review hearing.

(Amended by Stats. 1992, Ch. 818, Sec. 4. Effective January 1, 1993.)



3407

The commission may require that any fish, bird, or mammal taken in a wildlife habitat enhancement and management area licensed pursuant to this article be marked for identification with a distinctive tag or seal issued by the department prior to being removed from the area. A deer tag shall be countersigned by a person who is authorized to countersign deer tags pursuant to Section 372 of Title 14 of the California Code of Regulations. Any fish, bird, or mammal so identified may be possessed and transported at any time during the period for which the tag or seal is valid. The fees for tags and seals shall be established by the commission in amounts which, in conjunction with fees collected pursuant to Section 3402, are calculated to meet the actual costs incurred by the department in administering all aspects of the habitat enhancement and management program.

(Amended by Stats. 1992, Ch. 818, Sec. 5. Effective January 1, 1993.)



3408

Any landholder who has paid the fee required by this article, has a valid license issued pursuant to this article, and who is conducting activities pursuant to an approved wildlife habitat enhancement and management plan that could be licensed or permitted pursuant to another provision of this code shall be exempt from any requirement to obtain that other license or permit or to pay any other fee. This section shall not, however, be construed to exempt anyone from any requirement pertaining to hunting and sport fishing licenses and stamps.

(Amended by Stats. 1992, Ch. 818, Sec. 6. Effective January 1, 1993.)






ARTICLE 6 - Management of Fish and Wildlife on Military Lands

3450

It is the policy of the state to actively encourage the biologically sound management of fish and other wildlife resources on lands administered by the United States Department of Defense. The department may develop a program to implement this article in cooperation with the military services.

(Added by Stats. 1986, Ch. 591, Sec. 1.)



3451

The department may coordinate and cooperate with all branches of the United States military service, Department of Defense, for the purpose of developing fish and wildlife management plans and programs on military installations. The plans and programs shall be designed to provide biologically optimum levels of fish and wildlife resource management and use compatible with the primary military use of those lands. Military lands involved in programs developed pursuant to this article shall not be available to the general public without the consent of the military service administering the lands.

(Added by Stats. 1986, Ch. 591, Sec. 1.)



3452

The commission may adopt regulations and authorize the department to enter into agreements with the United States Department of Defense for the administration of this article.

(Added by Stats. 1986, Ch. 591, Sec. 1.)



3453

(a) Upon approval of specific management plans and programs, which reflect the recommendations of the department, the commission may authorize actions and adopt regulations governing those actions pursuant to this article.

(b) The provisions of Sections 457, 458, 459, and 460 do not apply to regulations adopted under this article.

(c) The activities conducted pursuant to this program shall be reviewed annually by the department and the commission.

(Added by Stats. 1986, Ch. 591, Sec. 1.)






ARTICLE 7 - The California Waterfowl Habitat Program

3460

(a) Subject to appropriation pursuant to Section 3467, the director may enter into contracts with nonpublic entities which are owners of record, or with lessees, who have the owners of record execute the contract, of land determined by the director to be important for the conservation of waterfowl. The contract shall enforceably restrict the use of the land for the conservation of waterfowl and their habitat consistent with Section 8 of Article XIII of the California Constitution.

(b) The director shall give priority to contracts that have the greatest potential for restoring, enhancing, and protecting high quality waterfowl habitat, especially that which is subject to destruction, drastic modification, or significant curtailment of habitat values.

(c) Contracts entered into pursuant to this section are not subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 1990, Ch. 1425, Sec. 2.)



3461

Each contract shall be for an initial term of 10 years and shall include all of the following:

(a) The designation of the owner of record and any lessee, and the legal description and the assessor’s parcel number of the land subject to the contract.

(b) An agreement by the owner and any lessee to restore, enhance, and protect the waterfowl habitat character of the described land and to carry out a waterfowl habitat management plan developed with the department.

(c) Specification of the amount and date in each year that the payment is to be made by the department to the owner or lessee, which shall be calculated at the rate or rates that the director determines to be fair and reasonable in consideration of the obligations undertaken by the owner or lessee.

(d) A requirement that the owner or lessee do either of the following:

(1) Refund to the state all payments received under the contract plus interest at the legal rate, as specified in Section 3289 of the Civil Code, upon the owner’s or lessee’s violation of the contract, or any extension thereof, if the director determines that the violation warrants termination of the contract and the director terminates the contract.

(2) Make refunds or accept payment adjustments that the director determines are appropriate, not to exceed the total amount paid by the state to the owner or lessee in the preceding calendar year plus interest at the legal rate, as specified in Section 3289 of the Civil Code, if the director determines that the violation by the owner or lessee does not warrant termination of the contract.

(e) A requirement that the department reduce the amount of any payment to the owner or lessee under subdivision (c) by an amount equal to the portion of any payment under the Federal Water Bank Program (16 U.S.C. Sec. 1301 et seq.) which the department determines to be in compensation for the same obligation undertaken by the owner under the water bank program.

(f) A requirement that the department monitor compliance with the management plan or contract with the United States Soil Conservation Service or other appropriate agency, entity, or person to monitor compliance with the management plan, and that the owner or lessee allows access for the monitoring.

(g) Any additional provisions that the director determines are desirable to effectuate the purposes of the program or to facilitate its administration.

(Added by Stats. 1987, Ch. 633, Sec. 2.)



3462

(a) Not later than 20 days after the director has entered into a contract pursuant to this division, a copy of the contract particularly describing the subject habitat as required by subdivision (a) of Section 3461 shall be recorded by the department in the office of the county recorder in each county in which any portion of the areas subject to the contract is located. The contract shall be indexed by the recorder in the grantor-grantee index to the name of the owner of record as grantor and to the department as grantee.

(b) Notwithstanding Section 27383 of the Government Code, the department shall pay the fees for recording and indexing the contract, and the department shall deduct the amount paid from the amounts due to the owner under the contract.

(Added by Stats. 1987, Ch. 633, Sec. 2.)



3464

The contract shall be automatically renewed in the same manner as contracts are renewed and extended, or noticed for nonrenewal, under the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1 of Title 5 of the Government Code). Upon the request of the owner or lessee, the director shall reexamine the payment rate for the contract at five-year intervals, considering the then current management costs and, with the concurrence of the owner or lessee, make any needed adjustments in rates for the remainder of the contract term.

(Added by Stats. 1987, Ch. 633, Sec. 2.)



3465

(a) If during the contract period the owner or lessee is divested of the use of the waterfowl habitat subject to the contract, the owner or lessee shall notify the department concurrent with that divestment. Any unearned payment shall immediately be refunded by the owner or lessee to the department.

(b) If the owner or lessee divests himself or herself of the use of the area subject to a contract by sale or otherwise, the person succeeding to that use is subject to all of the terms and conditions of the contract.

(Added by Stats. 1987, Ch. 633, Sec. 2.)



3466

The director and the owner or lessee may mutually agree to modify the terms and conditions of a contract under this division as the director may determine to be desirable to carry out the purposes of, or to facilitate administration of, the program.

(Added by Stats. 1987, Ch. 633, Sec. 2.)



3467

The California Waterfowl Habitat Preservation Account is hereby created in the Fish and Game Preservation Fund, and the money in the account shall be transferred to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Division 4 of Title 2 of the Government Code. The proceeds of the investment deposited in the account shall be available, upon appropriation by the Legislature, for expenditure pursuant to this article. However, not more than 7 percent of the money appropriated from the account for expenditure in any fiscal year shall be expended in that fiscal year for administrative costs of the department.

(Added by Stats. 1987, Ch. 633, Sec. 2.)






ARTICLE 8 - Management of Wildlife at Public Use Airports

3470

It is the policy of the state to actively encourage the safe and biologically sound management of wildlife resources on California’s public use airports as regulated by the Federal Aviation Administration (FAA) and its agents. The Legislature recognizes that public use airports serving in the United States are operated according to regulations and policies promulgated by the FAA and federal law that protect the health, safety, and welfare of the public in compliance with applicable FAA regulations, standards, policies, and guidance, wildlife hazard management plans, and associated permits.

(Added by Stats. 2009, Ch. 186, Sec. 1. Effective January 1, 2010.)



3471

The Legislature recognizes that, in a public use airport’s ongoing efforts to protect the health, safety, and welfare of the traveling public in compliance with Federal Aviation Administration (FAA) regulations, and specifically Section 337 of Part 139 of Title 14 of the Code of Federal Regulations, it is necessary to perform limited and authorized wildlife hazing, harassment, and depredation. The Legislature further recognizes that FAA certificated public use airports and their wildlife hazard management staff must harass, haze, or perform removal of species to protect the health, safety, and welfare of the public when authorized by a current, valid federal fish and wildlife depredation permit.

(Added by Stats. 2009, Ch. 186, Sec. 1. Effective January 1, 2010.)



3472

The taking of birds by a public use airport certificated by the Federal Aviation Administration to operate in California that has obtained, and is in compliance with, a federal depredation permit that authorizes, under specified conditions, the lawful taking of birds, does not violate any provision of this code or regulations adopted pursuant to this code if the taking is in compliance with the federal depredation permit for the purposes specified in Section 3472.1 and all of the following conditions are met:

(a) The taking occurs on lands owned or leased by the airport.

(b) The taking does not occur on lands owned or leased by the airport that are reserved for habitat mitigation or conservation purposes of the species being taken, including lands in a habitat conservation plan, or a natural communities conservation plan.

(c) There is no taking of a fully protected, candidate, threatened, or endangered species.

(Added by Stats. 2009, Ch. 186, Sec. 1. Effective January 1, 2010.)



3472.1

Take is authorized pursuant to this article only to relieve or prevent injurious situations affecting public safety and shall only be performed as part of an integrated wildlife management program that emphasizes nonlethal management techniques.

(Added by Stats. 2009, Ch. 186, Sec. 1. Effective January 1, 2010.)



3472.2

A public use airport certificated by the Federal Aviation Administration shall provide to the department any federal depredation permit and all federal reports required pursuant to any federal depredation permit or wildlife hazard management plan, or both, and shall also provide reasonable access to the department for purposes of ensuring compliance with this article. The department shall seek reimbursement from the public use airport for any reasonable costs associated with activities resulting from any violations of this article.

(Added by Stats. 2009, Ch. 186, Sec. 1. Effective January 1, 2010.)












PART 2 - BIRDS

CHAPTER 1 - General Provisions

3500

(a) Resident game birds are as follows:

(1) Doves of the genus Streptopelia, including, but not limited to, spotted doves, ringed turtledoves, and Eurasian collared-doves.

(2) California quail and varieties thereof.

(3) Gambel’s or desert quail.

(4) Mountain quail and varieties thereof.

(5) Sooty or blue grouse and varieties thereof.

(6) Ruffed grouse.

(7) Sage hens or sage grouse.

(8) Hungarian partridges.

(9) Red-legged partridges including the chukar and other varieties.

(10) Ring-necked pheasants and varieties thereof.

(11) Wild turkeys of the order Galliformes.

(b) Migratory game birds are as follows:

(1) Ducks and geese.

(2) Coots and gallinules.

(3) Jacksnipe.

(4) Western mourning doves.

(5) White-winged doves.

(6) Band-tailed pigeons.

(c) References in this code to “game birds” means both resident game birds and migratory game birds.

(Amended by Stats. 2007, Ch. 285, Sec. 67. Effective January 1, 2008.)



3501

It is unlawful to use any powerboat, motor vehicle, or airplane to drive any game bird toward another person with the intent that the other person shall take the bird.

(Enacted by Stats. 1957, Ch. 456.)



3502

It is unlawful to use any mammal (except a dog) or an imitation of a mammal as a blind in approaching or taking game birds.

(Enacted by Stats. 1957, Ch. 456.)



3503

It is unlawful to take, possess, or needlessly destroy the nest or eggs of any bird, except as otherwise provided by this code or any regulation made pursuant thereto.

(Amended by Stats. 1971, Ch. 1470.)



3503.5

It is unlawful to take, possess, or destroy any birds in the orders Falconiformes or Strigiformes (birds-of-prey) or to take, possess, or destroy the nest or eggs of any such bird except as otherwise provided by this code or any regulation adopted pursuant thereto.

(Added by Stats. 1985, Ch. 1334, Sec. 6.)



3504

Subject to the provisions of this code permitting the sale of domestically raised game birds, it is unlawful to sell or purchase any game bird or nongame bird or part thereof.

(Amended by Stats. 1977, Ch. 1208.)



3505

It is unlawful to take, sell, or purchase any aigrette or egret, osprey, bird of paradise, goura, numidi, or any part of such a bird.

(Enacted by Stats. 1957, Ch. 456.)



3508

It is unlawful to break, train, hold field trials with, or practice dogs on any wild game bird or domesticated game bird during the closed season on that bird except as authorized by the commission.

(Amended by Stats. 2003, Ch. 62, Sec. 98. Effective January 1, 2004.)



3511

(a) (1) Except as provided in Section 2081.7 or 2835, fully protected birds or parts thereof may not be taken or possessed at any time. No provision of this code or any other law shall be construed to authorize the issuance of permits or licenses to take any fully protected bird, and no permits or licenses heretofore issued shall have any force or effect for that purpose. However, the department may authorize the taking of those species for necessary scientific research, including efforts to recover fully protected, threatened, or endangered species, and may authorize the live capture and relocation of those species pursuant to a permit for the protection of livestock. Prior to authorizing the take of any of those species, the department shall make an effort to notify all affected and interested parties to solicit information and comments on the proposed authorization. The notification shall be published in the California Regulatory Notice Register and be made available to each person who has notified the department, in writing, of his or her interest in fully protected species and who has provided an e-mail address, if available, or postal address to the department. Affected and interested parties shall have 30 days after notification is published in the California Regulatory Notice Register to provide any relevant information and comments on the proposed authorization.

(2) As used in this subdivision, “scientific research” does not include any actions taken as part of specified mitigation for a project, as defined in Section 21065 of the Public Resources Code.

(3) Legally imported fully protected birds or parts thereof may be possessed under a permit issued by the department.

(b) The following are fully protected birds:

(1) American peregrine falcon (Falco peregrinus anatum).

(2) Brown pelican.

(3) California black rail (Laterallus jamaicensis coturniculus).

(4) California clapper rail (Rallus longirostris obsoletus).

(5) California condor (Gymnogyps californianus).

(6) California least tern (Sterna albifrons browni).

(7) Golden eagle.

(8) Greater sandhill crane (Grus canadensis tabida).

(9) Light-footed clapper rail (Rallus longirostris levipes).

(10) Southern bald eagle (Haliaeetus leucocephalus leucocephalus).

(11) Trumpeter swan (Cygnus buccinator).

(12) White-tailed kite (Elanus leucurus).

(13) Yuma clapper rail (Rallus longirostris yumanensis).

(Amended by Stats. 2011, Ch. 596, Sec. 4. Effective January 1, 2012.)



3513

It is unlawful to take or possess any migratory nongame bird as designated in the Migratory Bird Treaty Act or any part of such migratory nongame bird except as provided by rules and regulations adopted by the Secretary of the Interior under provisions of the Migratory Treaty Act.

(Amended by Stats. 1977, Ch. 1208.)



3514

Exotic nonresident game birds are those birds of the order Galliformes (pheasant, grouse, quail) which are not established as a wild resident population in this State.

(Added by Stats. 1959, Ch. 398.)



3515

Exotic nonresident game birds may be released in this State only on prior approval of the commission.

(Added by Stats. 1959, Ch. 398.)



3516

The commission may adopt such regulations as it deems necessary to govern the release, taking, and possession of exotic nonresident game birds.

The commission may adopt such regulations as it deems necessary to govern the inspection of resident game birds imported into this State.

(Amended by Stats. 1963, Ch. 306.)






CHAPTER 2 - Particular Varieties

ARTICLE 1 - Pheasants

3660

It is unlawful for any person to have in his possession the carcass, in such condition that the sex or species cannot be easily determined, of any pheasant while in the field or forest or while upon any highway, train, car, boat, or other conveyance when returning from any hunting trip with gun or other hunting equipment.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2 - Other Species

3680

Any person, other than the owner thereof, who at any time, by any means or in any manner, purposely takes any racing pigeon currently registered with a recognized organization, is guilty of a misdemeanor. However, the incidental take of registered racing pigeons with the shooting or taking of wild band-tailed pigeons or domestic pigeons (Columba livia), is not a violation of this section.

(Amended by Stats. 2007, Ch. 285, Sec. 68. Effective January 1, 2008.)



3681

In Districts 8 and 9, it is unlawful to take ducks or geese in any manner below the incoming or outgoing tidewater’s edge or from any blind, boat, floating device, island, islet, or exposed tidal flat except on Saturdays, Sundays, Wednesdays, holidays and the opening and closing days during the prescribed open season except that the use of boats is permitted to retrieve crippled or dead birds.

(Amended by Stats. 1957, Ch. 1122.)



3682

(a) It is unlawful for any person, except a person licensed pursuant to paragraph (2) of subdivision (a) of Section 3031, to take any upland game bird species without first procuring an upland game bird stamp, and having the stamp permanently affixed to his or her valid hunting license.

(b) Upland game bird stamps may be obtained from the department, or a licensed agent authorized pursuant to Section 1055, for a fee of six dollars and twenty-five cents ($6.25), adjusted pursuant to Section 713.

(c) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2001, Ch. 112, Sec. 21. Effective January 1, 2002.)



3682.1

(a) It is unlawful for any person, except a person licensed pursuant to paragraph (2) of subdivision (a) of Section 3031, to take any upland game bird species without first procuring an upland game bird hunting validation, as provided in subdivision (b), and having the validation affixed to his or her valid hunting license.

(b) Upland game bird hunting validations may be obtained from the department or a licensed agent authorized pursuant to Section 1055.1 for a fee of six dollars and twenty-five cents ($6.25), adjusted pursuant to Section 713.

(c) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Added by Stats. 2001, Ch. 112, Sec. 22. Effective January 1, 2002.)



3682.2

(a) Upon full implementation of the Automated License Data System, the department shall continue to prepare, or have prepared, upland game bird stamps depicting upland game birds.

(b) Any person who obtains an upland game bird hunting validation pursuant to Section 3682.1 is entitled, upon request, to receive an upland game bird stamp at no additional charge.

(c) Any person may purchase an upland game bird stamp for a fee of six dollars and twenty-five cents ($6.25), as adjusted pursuant to Section 713.

(d) Possession of an upland game bird stamp obtained pursuant to this section does not entitle the holder to take any upland game bird species.

(Added by Stats. 2001, Ch. 112, Sec. 23. Effective January 1, 2002.)



3683

Upland game bird species include both of the following:

(a) All of the following resident game birds:

(1) Doves of the genus Streptopelia, including, but not limited to, spotted doves, ringed turtledoves, and Eurasian collared doves.

(2) California quail and varieties thereof.

(3) Gambel’s or desert quail.

(4) Mountain quail and varieties thereof.

(5) Sooty or blue grouse.

(6) Ruffed grouse.

(7) Sage hens or sage grouse.

(8) White-tailed ptarmigan.

(9) Hungarian partridges.

(10) Red-legged partridges including the chukar and other varieties.

(11) Ring-necked pheasants and varieties thereof.

(12) Wild turkeys.

(b) All of the following migratory game birds:

(1) Jacksnipe.

(2) Western mourning doves.

(3) White-winged doves.

(4) Band-tailed pigeons.

(Amended by Stats. 2007, Ch. 285, Sec. 69. Effective January 1, 2008.)



3684

(a) The Upland Game Bird Account is hereby established within the Fish and Game Preservation Fund.

(b) All funds derived from the sale of upland game bird hunting validations and upland game bird stamps shall be deposited in the Upland Game Bird Account to permit separate accountability for the receipt and expenditure of these funds.

(c) Funds deposited in the Upland Game Bird Account shall be available for expenditure upon appropriation by the Legislature to the department. These funds shall be expended solely for the purpose of acquiring land, completing projects and implementing programs to benefit upland game bird species, and expanding public hunting opportunities and related public outreach, including, but not limited to, enhancing upland game bird habitat. Any land acquired with funds from the Upland Game Bird Account shall be acquired in fee title or protected with a conservation easement and, to the extent possible, be open or provide access to the public for upland game bird hunting. The department may also use funds from the Upland Game Bird Account to pay for administrative and enforcement costs of the programs and activities described in this section. The amount allocated from the account for administrative costs shall be limited to the reasonable costs associated with administration of the programs and activities described in this section.

(d) The department may make grants to, reimburse, or enter into contracts or other agreements as defined in subdivision (a) of Section 1571 with, nonprofit organizations for the use of the funds from the Upland Game Bird Account to carry out the purposes of this section, including related habitat conservation projects.

(e) An advisory committee, as determined by the department, that includes interested nonprofit organizations that have goals and objectives directly related to the management and conservation of game bird species and primarily represent the interests of persons licensed pursuant to Section 3031 shall review and provide comments to the department on all proposed projects funded from the Upland Game Bird Account to help ensure that the requirements of this section have been met. The department shall post budget information and a brief description on its Internet Web site for all projects funded from the Upland Game Bird Account.

(f) Upland game bird projects authorized pursuant to this section are not subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code or Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code.

(g) The department shall maintain the internal accountability necessary to ensure compliance with the collection, deposit, and expenditure of funds specified in this section.

(Repealed and added by Stats. 2010, Ch. 408, Sec. 4. Effective January 1, 2011.)



3686

Projects authorized pursuant to Section 3684 shall be governed by Section 1501.5. With the approval of the entity in control of property affected by a project, the department may make grants to, or enter into contracts with, nonprofit organizations for the accomplishment of those projects, or the department may reimburse the controlling entity for its costs of accomplishing the project.

(Amended by Stats. 2010, Ch. 408, Sec. 6. Effective January 1, 2011.)






ARTICLE 3 - Migratory Birds

3700

(a) It is unlawful for any person, except a person licensed pursuant to paragraph (2) of subdivision (a) of Section 3031, to take any migratory game bird, except jacksnipe, coots, gallinules, western mourning doves, white-winged doves, and band-tailed pigeons, without first procuring either an open edition or a Governor’s edition state duck stamp, as provided in subdivisions (b) and (c), and having the state duck stamp in his or her possession while taking those birds.

(b) State duck stamps, open edition, shall be sold for a fee of ten dollars ($10) by the department and by license agents, who are authorized by the department pursuant to Section 1055, in the same manner as hunting licenses.

(c) State duck stamps, Governor’s edition, may be printed and sold on a bid basis, beginning at a minimum bid, as determined by the department or its representative.

(d) The commission shall determine the form of the state duck stamp.

(e) The department may prepare and sell artwork, posters, and other promotional materials related to the sale of duck stamps or waterfowl hunting and conservation.

(f) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2001, Ch. 112, Sec. 25. Effective January 1, 2002.)



3700.1

(a) It is unlawful for any person, except a person licensed pursuant to paragraph (2) of subdivision (a) of Section 3031, to take any migratory game bird, except jacksnipe, coots, gallinules, western mourning doves, white-winged doves, and band-tailed pigeons, without first procuring a state duck hunting validation as provided in subdivision (b), and having that validation in his or her possession while taking those birds.

(b) State duck hunting validations shall be sold for a fee of ten dollars ($10) by the department and by license agents, who are authorized by the department pursuant to Section 1055.1, in the same manner as hunting licenses.

(c) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Added by Stats. 2001, Ch. 112, Sec. 26. Effective January 1, 2002.)



3700.2

(a) Upon full implementation of the Automated License Data System, the department shall continue to prepare, or have prepared, state duck stamps depicting migratory waterfowl.

(b) Any person who obtains a duck hunting validation pursuant to Section 3700.1 is entitled, upon request, to receive a state duck stamp, open edition, at no additional charge.

(c) Any person may purchase a state duck stamp, open edition, for a fee of ten dollars ($10).

(d) State duck stamps, Governor’s edition, may be printed and sold on a bid basis, beginning at a minimum bid, as determined by the department or its representative.

(e) The commission shall determine the form of the state duck stamp.

(f) Possession of a state duck stamp obtained pursuant to this section does not entitle the holder to take any migratory bird, as defined in Section 3700.1.

(g) The department may prepare and sell artwork, posters, and other promotional materials related to the sale of duck stamps or waterfowl hunting and conservation.

(Added by Stats. 2001, Ch. 112, Sec. 27. Effective January 1, 2002.)



3701

All funds derived from the sale of state duck hunting validations and state duck stamps, and related items authorized by subdivision (e) of Section 3700 or subdivision (g) of Section 3700.2, shall be deposited in the State Duck Stamp Account in the Fish and Game Preservation Fund to permit separate accountability for the receipt and expenditure of these funds. An amount not to exceed 6 percent of the amount annually deposited in the account may be used for administrative overhead related to the use of those funds and for implementation of the federal Migratory Bird Harvest Program.

(Amended by Stats. 2001, Ch. 112, Sec. 28. Effective January 1, 2002.)



3702

Funds deposited in the State Duck Stamp Account shall be used for projects or endowments approved by the commission for the purpose of protecting, preserving, restoring, enhancing, and developing migratory waterfowl breeding and wintering habitat, evaluating habitat projects, and conducting waterfowl resource assessments and other waterfowl related research. These funds may be used to reimburse nonprofit organizations for completed habitat projects. Subject to Section 3704, the department may make grants or enter into contracts with nonprofit organizations for the use of these funds when it finds that the contracts are necessary for carrying out the purposes of this article.

(Amended by Stats. 2004, Ch. 713, Sec. 1. Effective January 1, 2005.)



3702.1

An advisory committee, as determined by the department, that includes interested nonprofit organizations that have goals and objectives directly related to the management and conservation of waterfowl species and primarily represent the interests of persons licensed pursuant to Section 3031 shall review and provide comments to the department on all proposed projects funded from the State Duck Stamp Account to help ensure that the requirements of Sections 3702, 3703, and 3704 have been met.

(Added by Stats. 2014, Ch. 259, Sec. 2. Effective January 1, 2015.)



3702.5

The department may permit individual artists to sell a limited number of prints of duck stamp related artwork or posters.

This section shall become operative on July 1, 1993.

(Repealed (in Sec. 15) and added by Stats. 1992, Ch. 452, Sec. 16. Effective January 1, 1993. Section operative July 1, 1993, by its own provisions.)



3703

Before the commission may consider any project which proposes the use of funds from the State Duck Stamp Account, the department shall analyze such project and provide the commission with recommendations as to the project’s feasibility and need.

(Added by Stats. 1970, Ch. 1582.)



3704

Two dollars and twenty-five cents ($2.25) of the amount collected by the department for each state duck stamp sold shall be allocated by the commission for the purposes of the North American Waterfowl Management Plan in those areas of Canada from which come substantial numbers of waterfowl migrating to, or through, California. These funds shall be matched with federal or private funds available for that purpose. The available balance of the funds shall be used for any project authorized pursuant to Section 3702 in California. However, any lands acquired in California with those funds shall be open to waterfowl hunting as a public shooting ground or wildlife management area.

This section shall become operative on July 1, 1993.

(Repealed (in Sec. 17) and added by Stats. 1992, Ch. 452, Sec. 18. Effective January 1, 1993. Section operative July 1, 1993, by its own provisions.)



3704.5

Waterfowl projects authorized pursuant to Sections 3702 and 3460 are not subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code or Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code. With the approval of the entity in control of property affected by a project, the department may make grants to, or enter into contracts with, nonprofit organizations for the accomplishment of those projects, or the department may reimburse the controlling entity for its costs of accomplishing the project.

This section shall become operative on July 1, 1993.

(Repealed (in Sec. 19) and added by Stats. 1992, Ch. 452, Sec. 20. Effective January 1, 1993. Section operative July 1, 1993, by its own provisions.)



3705

Before allocating funds to any project to be undertaken outside the state, or outside the United States, the commission shall secure evidence that the project is acceptable to the government agency having jurisdiction over the lands and waters affected by such project.

(Added by Stats. 1970, Ch. 1582.)









CHAPTER 3 - Nongame Birds

3800

(a) All birds occurring naturally in California that are not resident game birds, migratory game birds, or fully protected birds are nongame birds. It is unlawful to take any nongame bird except as provided in this code or in accordance with regulations of the commission or, when relating to mining operations, a mitigation plan approved by the department.

(b) (1) Mitigation plans relating to mining operations approved by the department shall, among other criteria, require avoidance of take, where feasible, and include reasonable and practicable methods of mitigating the unavoidable take of birds and mammals. When approving mitigation plans, the department shall consider the use of the best available technology on a site-specific basis.

(2) Mitigation plans relating to mining operations approved by the department shall include provisions that address circumstances where mining operations contribute to bird deaths, including ponding of process solutions on heap leach pads and exposure of process solution channels, solution ponds, and tailing ponds.

(3) The mine operator shall prepare a mitigation plan that shall be submitted to the department for approval. For ongoing mining operations, the mitigation plan alone or in conjunction with regulations adopted by the commission shall result in an overall reduction in take of avian or mammal species. The department shall provide an opportunity for public review and comment on each mitigation plan during the department’s approval process. The mitigation plan shall be prepared on a site-specific basis and may provide for offsite mitigation measures designed to reduce avian mortality. The mine operator shall submit monthly monitoring reports on avian mortality to the department to aid in evaluating the effectiveness of onsite mitigation measures.

(4) The mining operator shall reimburse the department for its direct costs to provide appropriate notice of the mitigation plan to affected local government entities and other affected parties. The mine operator shall provide the department a limited number of copies, as determined by the department, of the mitigation plan for public review.

(c) The department shall monitor and evaluate implementation of the mitigation plan by the mine operator and require modification of the plan or other remedial actions to be taken if the overall reduction in take of avian or mammal species required pursuant to paragraph (3) is not being achieved.

(Amended by Stats. 1994, Ch. 768, Sec. 2. Effective January 1, 1995.)



3801

Notwithstanding Section 3007 or any other provision of this code or regulations made pursuant thereto requiring the possession of a hunting license, a landowner or lessee or agent of either in immediate possession of written authority from the landowner or lessee, shall not be required to obtain a hunting license or a depredation permit to take the following nongame birds on land owned or leased by the landowner or lessee. Hunters otherwise taking the following nongame birds shall be licensed pursuant to Section 3007. The following nongame birds taken in compliance with this section may be taken and possessed by any person at any time, except as provided in Section 3000:

(a) English sparrows (Passer domesticus).

(b) Starlings (Sturnus vulgaris).

(Amended by Stats. 2007, Ch. 285, Sec. 70. Effective January 1, 2008.)



3801.5

Nongame birds not covered by the Migratory Bird Treaty Act which are found to be injuring growing crops or property may be taken by the owner or tenant of the premises. They may also be so taken by officers or employees of the Department of Food and Agriculture or by federal or county officers or employees when acting in their official capacities pursuant to the provisions of the Food and Agricultural Code pertaining to pests, or pursuant to Article 6 (commencing with Section 6021) of Chapter 9 of Part 1 of Division 4 of the Food and Agricultural Code.

Landowners and tenants taking birds in accordance with this section are exempt from Section 3007.

(Amended by Stats. 1983, Ch. 101, Sec. 34.)



3801.6

(a) Except as otherwise provided in this code or regulations made pursuant thereto, it is unlawful to possess the carcass, skin, or parts of any nongame bird. The feathers, carcass, skin, or parts of any nongame bird possessed by any person in violation of any of the provisions of this code shall be seized by the department and delivered to a California Native American tribal government or a scientific or educational institution, used by the department, or destroyed.

(b) (1) It shall be an affirmative defense to a violation of this section if the possessor of feathers, carcass, skin, or parts of a nongame bird legally acquired the feathers, carcass, skin, or parts, possesses them for tribal, cultural, or spiritual purposes, and satisfies either of the following criteria:

(A) The possessor is an enrolled member of a federally recognized Native American tribe or nonfederally recognized California Native American tribe listed on the California Tribal Consultation List maintained by the Native American Heritage Commission who has, in his or her immediate possession, valid tribal identification or other irrefutable proof of current enrollment.

(B) The possessor has a certificate of degree of Indian blood issued by the United States Bureau of Indian Affairs in his or her immediate possession.

(2) Nothing in this section allows any person to sell nongame bird feathers, carcasses, skins, or parts. Native Americans meeting the affirmative defense requirements may salvage dead nongame birds so long as the person salvaging these birds does not possess, nor is in the company of any person who possesses, a firearm, BB device as defined in Section 16250 of the Penal Code, trap, snare, net archery equipment, device capable of discharging a projectile, or any apparatus designed to take birds. Salvaging shall not take place by any person involved in the take of the nongame bird to be salvaged, any person present at the time of the take, or by any person who received related information originating from any person present at the time of the take of the nongame bird. Salvaging pursuant to this subdivision shall not take place if a bird has been struck with any thrown or discharged projectile, trapped, netted, caught, or snared.

(c) Notwithstanding subdivisions (a) and (b), any officer deputized pursuant to this code may interrupt any ongoing salvaging of dead nongame carcasses, feathers, skins, or parts if, in the officer’s judgment, the activity causes a public disruption, safety hazard, or is detrimental to the ability of the department to prevent a possible violation of this section. The officer may seize any of the salvaged feathers, carcasses, skins, or parts and has the option of returning them to the general location from where they were salvaged.

(Amended by Stats. 2010, Ch. 178, Sec. 30. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



3802

The department may enter into cooperative contracts with the United States Fish and Wildlife Service in the Department of the Interior in relation to the control or eradication of predatory birds, and for that purpose may expend any money made available to the department for expenditure for the control or eradication of predatory birds.

(Enacted by Stats. 1957, Ch. 456.)



3803

The department may take any individual bird, or birds of any species, that, in its opinion, are unduly preying upon any species of bird, mammal, reptile, amphibian, or fish.

(Amended by Stats. 2007, Ch. 285, Sec. 72. Effective January 1, 2008.)



3806

In order to aid in relieving widespread waterfowl depredation of agricultural crops, the department may issue licenses under regulations which the commission may prescribe to permit the feeding of migratory game birds. The commission may prescribe an annual fee for the license.

(Amended by Stats. 1986, Ch. 1368, Sec. 15.)






CHAPTER 4 - California Condor

3850

The department may carry out a California condor preservation project which has the following objectives:

(a) Habitat protection, consistent with the department’s existing legal authority.

(b) Field research, including mortality studies.

(c) Captive breeding program.

(d) Condor release program.

(Added by Stats. 1988, Ch. 88, Sec. 1. Effective April 25, 1988.)



3851

The department, jointly with the federal-state condor recovery team established pursuant to the federal Endangered Species Act shall develop a plan to respond to the objectives in Section 3850. Based on the plan, the department shall develop specific activities, studies, and programs to be administered by the department in the areas of habitat protection and field research. The department may contract for all or some of these activities, studies, and programs.

(Added by Stats. 1988, Ch. 88, Sec. 1. Effective April 25, 1988.)



3852

The department shall provide funds to the Zoological Society of San Diego and to the Los Angeles Zoo for a condor breeding program on the grounds of each zoo.

(Added by Stats. 1988, Ch. 88, Sec. 1. Effective April 25, 1988.)



3853

In addition to the programs in Section 3852, a condor release program administered by the department and the United States Fish and Wildlife Service may be contracted to the Zoological Society of San Diego and the Los Angeles Zoo.

(Added by Stats. 1988, Ch. 88, Sec. 1. Effective April 25, 1988.)



3854

Not more than 10 percent of the funds provided to the zoos under this chapter may be used for administrative costs of the program.

(Added by Stats. 1988, Ch. 88, Sec. 1. Effective April 25, 1988.)



3855

Both the breeding program and the release program, if authorized by the department, shall meet criteria established by the department and shall be monitored by the department. The zoos shall submit biannual reports to the department which describe progress made in the breeding program and the release program.

(Added by Stats. 1988, Ch. 88, Sec. 1. Effective April 25, 1988.)



3856

The department shall include copies of the biannual reports from the zoos in the annual report to the Legislature on the status of listed species required in Section 2079.

(Added by Stats. 1988, Ch. 88, Sec. 1. Effective April 25, 1988.)



3857

To the extent possible, the department shall seek private sector funding and any federal funds which may be available to augment state funds for the purposes of this chapter.

(Added by Stats. 1988, Ch. 88, Sec. 1. Effective April 25, 1988.)






CHAPTER 5 - Avian Influenza Wildlife Surveillance Act

3860

This chapter shall be known, and may be cited, as the Avian Influenza Wildlife Surveillance Act.

(Added by Stats. 2006, Ch. 708, Sec. 1. Effective September 29, 2006.)



3861

The Legislature finds and declares all of the following:

(a) Avian influenza and other emerging diseases of wildlife are a serious threat to the people of California.

(b) California is home to large populations of migratory birds and other wildlife species.

(c) California is a central part of the Pacific Flyway, and a seasonal home to species of birds that migrate to and from Asia, Central America, South America, and other regions.

(d) Surveillance of wild birds and animals across the state is a key element among efforts to prevent avian influenza and other emerging wildlife diseases from harming the people and the natural resources of the state.

(e) In the interest of public health, the state shall support a surveillance program for avian influenza in wild bird and animal populations.

(Added by Stats. 2006, Ch. 708, Sec. 1. Effective September 29, 2006.)



3862

The Natural Resources Agency, in consultation with the department, the Department of Food and Agriculture, the State Department of Public Health, the Office of Emergency Services, and the University of California, shall develop and implement a plan for the surveillance, monitoring, sampling, diagnostic testing, and reporting of avian influenza in wild birds and animals in the state. The Natural Resources Agency shall consult with the United States Fish and Wildlife Service and the United States Department of Food and Agriculture in developing the plan.

(Amended by Stats. 2013, Ch. 352, Sec. 96. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



3863

(a) The Secretary of the Natural Resources Agency shall formally establish the Avian Influenza Working Group to assist in the development of the plan described in Section 3862. The Avian Influenza Working Group shall utilize, as guidance for early detection, the national protocol that has been developed to guide states in developing state-specific plans, known as the Early Detection System for Asian H5N1 Highly Pathogenic Avian Influenza in Wild Migratory Birds. The Avian Influenza Working Group shall also continue, enhance, and facilitate the work already begun by the department, other state departments, and the University of California, to coordinate communication of information and response plans for highly pathogenic avian influenza in wild birds.

(b) The Avian Influenza Working Group shall be composed of all of the following members:

(1) The Secretary of the Natural Resources Agency, or a designee.

(2) The director, or a designee.

(3) The Secretary of Food and Agriculture, or a designee.

(4) The State Public Health Officer, or a designee.

(5) The Director of Emergency Services, or a designee.

(6) One representative appointed by the Regents of the University of California.

(7) Two representatives from a qualified research organization or other qualified nongovernmental organization appointed by the Secretary of the Natural Resources Agency.

(c) The director shall chair the Avian Influenza Working Group.

(d) A majority of the Avian Influenza Working Group shall constitute a quorum for the transaction of business.

(e) The duties of the Avian Influenza Working Group shall include all of the following:

(1) Developing strategies for the detection of, and response to, the avian influenza virus in wild birds in California.

(2) Fostering communication among state and federal agencies regarding the avian influenza surveillance program.

(3) Developing strategies for public outreach and education.

(f) The Avian Influenza Working Group may consult with other public and nonprofit groups potentially affected by avian influenza in wild birds.

(Amended by Stats. 2013, Ch. 352, Sec. 97. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)









PART 3 - MAMMALS

CHAPTER 1 - Game Mammals

3950

(a) Game mammals are: deer (genus Odocoileus), elk (genus Cervus), prong-horned antelope (genus Antilocapra), wild pigs, including feral pigs and European wild boars (genus Sus), black and brown or cinnamon bears (genus Euarctos), mountain lions (genus Felis), jackrabbits and varying hares (genus Lepus), cottontails, brush rabbits, pigmy rabbits (genus Sylvilagus), and tree squirrels (genus Sciurus and Tamiasciurus).

(b) Nelson bighorn sheep (subspecies Ovis canadensis nelsoni) are game mammals only for the purposes of sport hunting described in subdivision (b) of Section 4902.

(Amended (as amended by Stats. 1991, Ch. 998, Sec. 1) by Stats. 1992, Ch. 1370, Sec. 8. Effective October 27, 1992.)



3950.1

(a) Notwithstanding Section 3950 or any other provision of this code, the mountain lion (genus Felis) shall not be listed as, or considered to be, a game mammal by the department or the commission.

(b) Section 219 does not apply to this section. Neither the commission nor the department shall adopt any regulation that conflicts with or supersedes this section.

(Added June 5, 1990, by initiative Proposition 117, Sec. 3.)



3951

The commission may authorize the taking of tule elk pursuant to Section 332. When relocating tule elk, the department shall relocate the elk in areas suitable to them in the state and shall cooperate to the maximum extent possible with federal and local agencies and private property owners in relocating tule elk in suitable areas under their jurisdiction or ownership. When property or environmental damage occurs, emphasis shall be placed on managing each tule elk herd at a biologically sound level through the use of relocation, regulated hunting, or other appropriate methods, individually or in combination, as determined by the department in accordance with the statewide elk management plan developed pursuant to Section 3952, after consulting with local landowners.

The number of tule elk in the Owens Valley shall not be permitted to increase beyond 490, or any greater number hereafter determined by the department to be the Owens Valley’s holding capacity in accordance with game management principles.

(Amended by Stats. 2003, Ch. 291, Sec. 2. Effective January 1, 2004.)



3952

The department shall develop a statewide elk management plan, consistent with the state’s wildlife policy as set forth in Section 1801. The statewide elk management plan shall emphasize maintaining sufficient elk populations in perpetuity, while considering all of the following:

(a) Characteristics and geographic range of each elk subspecies within the state, including Roosevelt elk, Rocky Mountain elk, and tule elk.

(b) Habitat conditions and trends within the state.

(c) Major factors affecting elk within the state, including, but not limited to, conflicts with other land uses.

(d) Management activities necessary to achieve the goals of the plan and to alleviate property damage.

(e) Identification of high priority areas for elk management.

(f)Methods for determining population viability and the minimum population level needed to sustain local herds.

(g) Description of the necessary contents for individual herd management plans prepared for high priority areas.

(Added by Stats. 2003, Ch. 291, Sec. 3. Effective January 1, 2004.)



3953

(a) The Big Game Management Account is hereby established within the Fish and Game Preservation Fund.

(b) Except as provided in Section 709, all revenues from the sale of antelope, elk, deer, wild pig, bear, and sheep tags, including any fundraising tags, shall be deposited in the Big Game Management Account to permit separate accountability for the receipt and expenditure of these funds. Within 30 days of the date of the sale, the selling nonprofit organization shall send the department 95 percent of the total auction sale price of the tag, with an itemized receipt showing the sale price and the 5-percent reduction retained by the nonprofit organization as a vendor’s fee.

(c) Funds deposited in the Big Game Management Account shall be available for expenditure upon appropriation by the Legislature to the department. These funds shall be expended solely for the purposes set forth in this section and Sections 3951 and 3952, and Chapter 5 (commencing with Section 450) of Division 1, Chapter 7 (commencing with Section 4650), and Chapter 11 (commencing with Section 4900), including acquiring land, completing projects, and implementing programs to benefit antelope, elk, deer, wild pigs, bear, and sheep, and expanding public hunting opportunities and related public outreach. Any land acquired with funds from the Big Game Management Account shall be acquired in fee title or protected with a conservation easement and, to the extent possible, be open or provide access to the public for antelope, elk, deer, wild pig, bear, or sheep hunting. The department may also use funds from the Big Game Management Account to pay for administrative and enforcement costs of the programs and activities described in this section. The amount allocated from the account for administrative costs shall be limited to the reasonable costs associated with administration of the programs and activities described in this section.

(d) The department may make grants to, reimburse, or enter into contracts or other agreements, as defined in subdivision (a) of Section 1571, with nonprofit organizations for the use of the funds from the Big Game Management Account to carry out the purposes of this section, including related habitat conservation projects.

(e) An advisory committee, as determined by the department, that includes interested nonprofit organizations that have goals and objectives directly related to the management and conservation of big game species and primarily represent the interests of persons licensed pursuant to Section 3031 shall review and provide comments to the department on all proposed projects funded from the Big Game Management Account to help ensure that the requirements of this section have been met. The department shall post budget information and a brief description on an Internet Web site for all projects funded from the Big Game Management Account.

(f) Big game projects authorized pursuant to this section are not subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code or Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code.

(g) The department shall maintain the internal accountability necessary to ensure compliance with the collection, deposit, and expenditure of funds specified in this section.

(Amended by Stats. 2014, Ch. 467, Sec. 3. Effective January 1, 2015.)



3960

(a) As used in this section:

(1) “Pursue” means pursue, run, or chase.

(2) “Bear” means any black bear (Ursus americanus) found in the wild in this state.

(b) It is unlawful to permit or allow any dog to pursue any big game mammal during the closed season on that mammal, to pursue any fully protected, rare, or endangered mammal at any time, to pursue any bear or bobcat at any time, or to pursue any mammal in a game refuge or ecological reserve if hunting within that refuge or ecological reserve is unlawful.

(c) (1) The department may take any of the following actions:

(A) Capture any dog not under the reasonable control of its owner or handler, when that uncontrolled dog is pursuing, in violation of this section, any big game mammal, any bear or bobcat, or any fully protected, rare, or endangered mammal.

(B) Capture or dispatch any dog inflicting injury or immediately threatening to inflict injury to any big game mammal during the closed season on that mammal, and the department may capture or dispatch any dog inflicting injury or immediately threatening to inflict injury on any bear or bobcat at any time, or any fully protected, rare, or endangered mammal at any time.

(C) Capture or dispatch any dog inflicting injury or immediately threatening to inflict injury to any mammal in a game refuge or ecological reserve if hunting within that refuge or ecological reserve is unlawful.

(2) No criminal or civil liability shall accrue to any department employee as a result of enforcement of this section.

(3) This section does not apply to the use of dogs to pursue bears or bobcats by federal, state, or local law enforcement officers, or their agents or employees, when carrying out official duties as required by law.

(4) Owners of dogs with identification, that have been captured or dispatched, shall be notified within 72 hours after capture or dispatch.

(Amended by Stats. 2012, Ch. 595, Sec. 2. Effective January 1, 2013.)



3960.2

(a) As used in this section, the terms “bear” and “pursue” have the same meanings as defined in Section 3960.

(b) Notwithstanding Section 3960, not more than three dogs may be used to pursue bears or bobcats pursuant to a depredation permit issued by the department, if all of the following conditions are met:

(1) The applicant demonstrates, in writing, that nonlethal and avoidance measures were undertaken prior to requesting the depredation permit.

(2) The applicant demonstrates, in writing, the specific need for the use of dogs in carrying out the depredation permit.

(3) The depredation permit authorizing the use of dogs is valid for the take of one bear or one bobcat.

(4) The depredation permit authorizing the use of dogs is valid for a period not to exceed 20 consecutive days.

(5) The depredation permit specifies the name and address of any dog handler who will be utilized in the pursuit or taking.

(6) The dog handler has the depredation permit in his or her possession at all times during the pursuit or taking.

(7) The dog handler does not pursue a bear or bobcat more than one mile off the property on which the depredation activity occurred.

(c) After any taking of a bear, the applicant is required to submit the skull to the department as described in the department’s Black Bear Management Plan. No part of any bear taken pursuant to a depredation permit may be sold, purchased, or possessed for sale, as described in Section 4758.

(d) No holder of a depredation permit may solicit or receive compensation from any person in exchange for carrying out the terms of the permit. For these purposes, “compensation” means remuneration paid in money, property, or anything else of value.

(e) The holder of a depredation permit, within 30 days of its issuance, shall report to the department detailing the use of the permit and the results of any pursuits, including information about bear or bobcat pursued and whether the bear or bobcat was or was not harmed, but not killed.

(Added by Stats. 2012, Ch. 595, Sec. 3. Effective January 1, 2013.)



3960.4

(a) As used in this section, the terms “bear” and “pursue” have the same meanings as defined in Section 3960.

(b) Notwithstanding Section 3960, the department may authorize qualified individuals, educational institutions, governmental agencies, or nongovernmental organizations to use dogs to pursue bears or bobcats for the purpose of scientific research, provided that the research project is designed to do all of the following:

(1) Contribute to knowledge of natural wildlife ecosystems.

(2) Follow best practices and minimize disruptions in the lives and movements of bears, bobcats, and other wildlife, as well as impacts to the habitat while maintaining the applicant’s objectives.

(3) Directly or indirectly support the sustainability and survival of bear or bobcat populations and healthy ecosystems.

(4) Not include the intentional injury or killing of any bear or bobcat.

(5) Not include the intentional relocation of any bear or bobcat other than to areas suitable to them in the state. Any relocation shall comply with the requirements of Section 4190.

(c) Any research project authorized pursuant to subdivision (b) shall be undertaken pursuant to a memorandum of understanding between the department and the authorized research entity that addresses all of the following:

(1) Trapping and anesthetizing of the animals pursued, collection of diagnostic samples, attaching or surgically implanting monitoring or recognition devices or markings, and providing veterinary care or euthanasia, as required, for the health, safety, and humane treatment of the animals.

(2) Qualifications of onsite field supervisors necessary for carrying out authorized research procedures.

(3) Immediate reporting of any incidental mortality or injury to a bear or bobcat as a result of authorized research activities. Reports of any incidental mortality or injury to a bear or bobcat shall be made available to the public upon request.

(4) Filing of annual and final progress reports of research involving pursuit by dogs. Annual and final progress reports shall be made available to the public upon request.

(d) The department shall provide notice to the public of any bear or bobcat research project authorized pursuant to subdivision (b) at least 30 days prior to its initiation, and, upon request, shall make available to the public copies of the memorandum of understanding between the department and the authorized research entity required pursuant to subdivision (c).

(Added by Stats. 2012, Ch. 595, Sec. 4. Effective January 1, 2013.)



3960.6

(a) As used in this section, the terms “bear” and “pursue” have the same meanings as defined in Section 3960.

(b) Notwithstanding Section 3960, the pursuit of bears or bobcats by dogs that are guarding or protecting livestock or crops on property owned, leased, or rented by the owner of the dogs, is not prohibited if the dogs are maintained with, and remain in reasonable proximity to, the livestock or crops being guarded or protected.

(Added by Stats. 2012, Ch. 595, Sec. 5. Effective January 1, 2013.)



3961

Whenever an employee of the department is not present to carry out the provisions of Section 3960 with respect to any dog inflicting injury or immediately threatening to inflict injury to any deer, elk, or prong-horned antelope during the closed season for these mammals, any property owner, lessee, person holding a permit for the purpose of grazing livestock, or his or her employee, may seize or dispatch the dog if it is found on his or her land or premises without the permission of the person who is in immediate possession of the land. If the dog has on it any readily visible identification tag or license tag as prescribed by Section 30951 of the Food and Agricultural Code, and the dog is found in the act of immediately threatening to injure deer, elk, or prong-horned antelope, the dog may only be dispatched under this section if the dog has, and the owner has been notified that the dog has, previously threatened any of these species.

No action, civil or criminal, shall be maintained for a dog lawfully seized or dispatched pursuant to this article.

The owner of a dog shall be notified within 72 hours of the seizure or dispatching of that dog under this section if it had the identification tag or license tag which is required pursuant to Section 30951 of the Food and Agricultural Code.

(Added by Stats. 1981, Ch. 1072, Sec. 1.)






CHAPTER 2 - Fur-Bearing Mammals

ARTICLE 1 - Trapping Provisions

4000

The following are fur-bearing mammals: pine marten, fisher, mink, river otter, gray fox, red fox, kit fox, raccoon, beaver, badger, and muskrat.

(Amended by Stats. 2007, Ch. 285, Sec. 73. Effective January 1, 2008.)



4002

Fur-bearing mammals may be taken only with a trap, a firearm, bow and arrow, poison under a proper permit, or with the use of dogs.

(Amended by Stats. 1959, Ch. 980.)



4003

It is unlawful to use poison to take fur-bearing mammals without a permit from the department. The department may issue such a permit upon a written application indicating the kind of poison desired to be used and the time and place of use.

(Enacted by Stats. 1957, Ch. 456.)



4004

It is unlawful to do any of the following:

(a) Use a steel-jawed leghold trap, or use any trap with saw-toothed or spiked jaws.

(b) Use a body-gripping trap, as defined in subdivision (a) of Section 3003.1, for the purpose of recreation or commerce in fur.

(c) Set or maintain traps that do not bear a number or other identifying mark registered to the department or, in the case of a federal, state, county, or city agency, bear the name of that agency, except that traps set pursuant to Section 4152 or 4180 shall bear an identifying mark in a manner specified by the department. No registration fee shall be charged pursuant to this subdivision.

(d) Fail to visit and remove all animals from traps at least once daily. If the trapping is done pursuant to Section 4152 or 4180, the inspection and removal shall be done by the person who sets the trap or the owner of the land where the trap is set or an agent of either.

(e) Use a conibear trap that is larger than 6 inches by 6 inches, unless partially or wholly submerged in water. Unless prohibited by the department as a permit condition, a lawfully set conibear trap that is 10 inches by 10 inches or less may be set pursuant to subdivision (g) of Section 465.5 of Title 14 of the California Code of Regulations.

(f) When any conibear trap is set on publicly owned land or land expressly open to public use, fail to post signs at every entrance and exit to the property indicating the presence of conibear traps and at least four additional signs posted within a radius of 50 feet of the trap, one in each cardinal direction, with lettering that is a minimum of three inches high stating: “Danger! Traps Set For Wildlife. Keep Out.” Signs shall be maintained and checked daily.

(g) Kill any trapped mammal in accordance with this section by intentional drowning, injection with any chemical not sold for the purpose of euthanizing animals, or thoracic compression, commonly known as chest crushing. This subdivision shall not be construed to prohibit the use of lawfully set conibear traps set partially or wholly submerged in water for beaver or muskrat or the use of lawfully set colony traps set in water for muskrat.

(Amended by Stats. 2013, Ch. 155, Sec. 1. Effective January 1, 2014.)



4005

(a) Except as otherwise provided in this section, every person, other than a fur dealer, who traps fur-bearing mammals or nongame mammals, designated by the commission or who sells raw furs of those mammals, shall procure a trapping license. “Raw fur” means any fur, pelt, or skin that has not been tanned or cured, except that salt-cured or sun-cured pelts are raw furs.

(b) The department shall develop standards that are necessary to ensure the competence and proficiency of applicants for a trapping license. No person shall be issued a license until he or she has passed a test of his or her knowledge and skill in this field.

(c) Persons trapping mammals in accordance with Section 4152 or 4180 are not required to procure a trapping license except when providing trapping services for profit.

(d) No raw furs taken by persons providing trapping services for profit may be sold.

(e) The license requirement imposed by this section does not apply to any of the following:

(1) Officers or employees of federal, county, or city agencies or the department, when acting in their official capacities, or officers or employees of the Department of Food and Agriculture when acting pursuant to the Food and Agricultural Code pertaining to pests or pursuant to Article 6 (commencing with Section 6021) of Chapter 9 of Part 1 of Division 4 of the Food and Agricultural Code.

(2) Structural pest control operators licensed pursuant to Chapter 14 (commencing with Section 8500) of Division 3 of the Business and Professions Code, when trapping rats, mice, voles, moles, or gophers.

(3) Persons and businesses licensed or certified by the Department of Pesticide Regulation pursuant to Chapter 4 (commencing with Section 11701) and Chapter 8 (commencing with Section 12201) of Division 6 of, and Chapter 3.6, (commencing with Section 14151) of Division 7 of, the Food and Agricultural Code, when trapping rats, mice, voles, moles, or gophers.

(f) Except for species that are listed pursuant to Chapter 1.5 (commencing with Section 2050) of Division 3 or Chapter 8 (commencing with Section 4700), nothing in this code or regulations adopted pursuant thereto shall prevent or prohibit a person from trapping any of the following animals:

(1) Gophers.

(2) House mice.

(3) Moles.

(4) Rats.

(5) Voles.

(Amended by Stats. 2007, Ch. 285, Sec. 75. Effective January 1, 2008.)



4006

(a) A trapping license shall be issued as follows:

(1) To any resident of this state over the age of 16 years upon payment of a base fee of forty-five dollars ($45), as adjusted under Section 713.

(2) To any resident of this state under the age of 16 years upon payment of a base fee of fifteen dollars ($15), as adjusted under Section 713.

(3) To any person not a resident of this state upon payment of a base fee of two hundred twenty-five dollars ($225), as adjusted under Section 713.

(b) A license shall not be issued to a nonresident if the state in which he or she resides does not provide for issuance of a nonresident trapping license to California residents. Also, a nonresident issued a license under this subdivision may take only those species, and may take or possess only that quantity of a species that a resident of California may take or possess under a nonresident trapping license or permit in the state of residence of that nonresident.

(c) The commission shall adjust the amount of the fees specified in subdivision (a), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 565, Sec. 17. Effective January 1, 2013.)



4007

A trapping license authorizes the person to whom it is issued to take, during the open season, fur-bearing mammals and nongame mammals for a term of one year from July 1st, or if issued after the beginning of such term, for the remainder thereof and to sell the raw fur of any such animal.

(Amended by Stats. 1979, Ch. 701.)



4008

No trapping license shall be issued to any applicant within one year following the expiration of any trapping license previously issued to such applicant unless he has submitted to the department a sworn statement showing the number of each kind of fur-bearing mammals and nongame mammals taken under the previous license and the names and addresses of the persons to whom they were shipped or sold.

(Amended by Stats. 1974, Ch. 939.)



4009

It is unlawful to remove or disturb the trap of any licensee while the trap is being used by the licensee on public land or on land where the licensee has permission to trap. This section does not apply to any employee of the department while engaged in the performance of official duties.

(Amended by Stats. 1983, Ch. 1048, Sec. 2. Effective September 26, 1983.)



4009.5

The commission may adopt such regulations as it determines to be necessary to regulate the taking and sale of fur-bearing mammals or nongame mammals taken under a trapping license.

(Added by Stats. 1974, Ch. 939.)



4010

The provisions of this chapter do not apply to, or prohibit the propagation of, fur-bearing mammals which are confined in accordance with the regulations of the commission.

(Enacted by Stats. 1957, Ch. 456.)



4011

(a) Fur-bearing mammals, game mammals, and nongame mammals, when involved in dangerous disease outbreaks, may be taken by duly constituted officials of any of the following:

(1) The United States Department of Agriculture.

(2) The United States Department of the Interior.

(3) The United States Department of Health and Human Services.

(4) The Department of Food and Agriculture.

(5) The State Department of Public Health.

(6) The department.

(b) A county official may take fur-bearing mammals, game mammals, and nongame mammals pursuant to this section, upon the prior approval of the director or his or her designee and in a manner approved by the director or his or her designee.

(Amended by Stats. 2009, Ch. 294, Sec. 12. Effective January 1, 2010.)



4012

It is unlawful to take any red fox for profitmaking purposes.

(Amended by Stats. 2007, Ch. 285, Sec. 76. Effective January 1, 2008.)






ARTICLE 2 - Fur Dealer License

4030

Every person engaging in, carrying on, or conducting wholly or in part the business of buying, selling, trading or dealing in raw furs of fur-bearing mammals or nongame mammals is a fur dealer and shall procure a fur dealer license. No fur dealer license shall be required of a licensed trapper selling raw furs which he has lawfully taken, or a domesticated game breeder selling raw furs of animals which he has raised.

(Added by Stats. 1979, Ch. 701.)



4031

A revocable fur dealer license shall be issued to any person upon payment of a base fee of seventy dollars ($70), as adjusted under Section 713.

(Amended by Stats. 1986, Ch. 1368, Sec. 17.)



4032

Any person who is employed by a licensed fur dealer to engage in the business of buying, selling, trading, or dealing in raw furs only on behalf of the fur dealer and not on his own behalf is a fur agent and shall procure a fur agent license.

(Added by Stats. 1979, Ch. 701.)



4033

A revocable fur agent license shall be issued to any person who is employed by a licensed fur dealer upon payment of a base fee of thirty-five dollars ($35), as adjusted under Section 713.

(Amended by Stats. 1986, Ch. 1368, Sec. 18.)



4034

A fur dealer license authorizes the person to whom it is issued to buy, sell, barter, exchange, or possess raw furs or parts thereof of fur-bearing mammals and nongame mammals for a term of one year from July 1st, or if issued after the beginning of such term, for the remainder thereof.

(Added by Stats. 1979, Ch. 701.)



4035

A fur dealer or fur agent license shall be shown upon request to any person authorized to enforce the provisions of this code.

(Added by Stats. 1979, Ch. 701.)



4036

It shall be unlawful for any fur dealer to purchase the raw fur of any fur-bearing mammal or nongame mammal from any person who does not hold a valid trapping license, fur dealer license, or fur agent license.

(Added by Stats. 1979, Ch. 701.)



4037

Every fur dealer licensed pursuant to this article shall maintain a true and legible record of any transfer of raw furs to show:

(a) The license number, name, and address of the seller.

(b) The signature, name, and license number, if applicable, of the buyer.

(c) The number and species of raw furs transferred, by county of take.

(d) The price paid or terms of exchange.

(e) The date of transfer.

(f) Such other information as the department may require.

(Added by Stats. 1979, Ch. 701.)



4038

The record of sale, exchange, barter, or gift shall be available for inspection at any time by the department.

(Added by Stats. 1979, Ch. 701.)



4040

Each licensed fur dealer shall submit an annual report to the department on the sale, exchange, barter, or gift of raw furs, on forms furnished by the department. No license shall be renewed until such a report is received.

(Added by Stats. 1979, Ch. 701.)



4041

The receipts, records, and reports required by this article and the information contained therein, shall be confidential, and the records shall not be public records. Any information which is published shall be published in such a manner as to preserve confidentiality of the persons involved.

(Added by Stats. 1979, Ch. 701.)



4042

The commission may regulate the business of buying, selling, trading, or dealing in raw furs, or parts thereof, of all fur-bearing mammals or nongame mammals under a fur dealer license.

(Added by Stats. 1979, Ch. 701.)



4043

Any license issued under this chapter may be revoked by the commission at one of the commission’s regularly scheduled meetings, upon the licensee’s conviction of a violation of this article.

(Amended by Stats. 1986, Ch. 1244, Sec. 5.)









CHAPTER 3 - Nongame Mammals and Depredators

ARTICLE 1 - Nongame Mammals

4150

All mammals occurring naturally in California which are not game mammals, fully protected mammals, or fur-bearing mammals, are nongame mammals. Nongame mammals or parts thereof may not be taken or possessed except as provided in this code or in accordance with regulations adopted by the commission.

(Amended by Stats. 1977, Ch. 1208.)



4151

Any house cat (Felis domesticus) found within the limits of any fish and game refuge is a nongame mammal, unless it is in the residence of its owner or upon the grounds of the owner adjacent to such residence.

(Amended by Stats. 1971, Ch. 1470.)



4152

(a) Except as provided in Section 4005, nongame mammals and black-tailed jackrabbits, muskrats, subspecies of red fox that are not the native Sierra Nevada red fox (Vulpes vulpes necator), and red fox squirrels that are found to be injuring growing crops or other property may be taken at any time or in any manner in accordance with this code and regulations adopted pursuant to this code by the owner or tenant of the premises or employees and agents in immediate possession of written permission from the owner or tenant thereof. They may also be taken by officers or employees of the Department of Food and Agriculture or by federal, county, or city officers or employees when acting in their official capacities pursuant to the Food and Agricultural Code pertaining to pests, or pursuant to Article 6 (commencing with Section 6021) of Chapter 9 of Part 1 of Division 4 of the Food and Agricultural Code. Persons taking mammals in accordance with this section are exempt from Section 3007, except when providing trapping services for a fee. Raw furs, as defined in Section 4005, that are taken under this section, shall not be sold.

(b) Traps used pursuant to this section shall be inspected and all animals in the traps shall be removed at least once daily. The inspection and removal shall be done by the person who sets the trap or the owner of the land where the trap is set or an agent of either.

(Amended by Stats. 2007, Ch. 285, Sec. 77. Effective January 1, 2008.)



4153

The department may enter into cooperative agreements with any agency of the state or the United States for the purpose of controlling harmful nongame mammals.

The department may take any mammal which, in its opinion, is unduly preying upon any bird, mammal, or fish.

(Amended by Stats. 1971, Ch. 1470.)



4154

The department may enter into cooperative contracts with the United States Fish and Wildlife Service in the Department of the Interior in relation to the control of nongame mammals and for that purpose may expend any money made available to the department for expenditure for control or eradication of nongame mammals.

(Amended by Stats. 1971, Ch. 1470.)



4155

(a) Beginning January 1, 2014, it shall be unlawful to trap any bobcat, or attempt to do so, or to sell or export any bobcat or part of any bobcat taken in the area surrounding Joshua Tree National Park, defined as follows: East and South of State Highway 62 from the intersection of Interstate 10 to the intersection of State Highway 177; West of State Highway 177 from the intersection of State Highway 62 to the intersection with Interstate 10; North of Interstate 10 from State Highway 177 to State Highway 62.

(b) (1) Through the commission’s next regularly scheduled mammal hunting and trapping rulemaking process occurring after January 1, 2014, the commission shall amend its regulations to prohibit the trapping of bobcats adjacent to the boundaries of each national or state park and national monument or wildlife refuge in which bobcat trapping is prohibited.

(2) Commencing January 1, 2016, the commission shall consider whether to prohibit bobcat trapping within, and adjacent to, preserves, state conservancies, and any additional public or private conservation areas identified to the commission by the public as warranting protection. The commission, as necessary, shall amend its regulations through its next subsequently scheduled mammal hunting and trapping rulemaking process to prohibit bobcat trapping in any area determined by the commission to warrant protection.

(3) The commission shall delineate the boundaries of an area in which bobcat trapping is prohibited pursuant to paragraph (1) or (2) using readily identifiable features, such as highways or other major roads, such as those delineated for Joshua Tree National Park in subdivision (a).

(c) The prohibition on the trapping of bobcats in the areas designated pursuant to subdivisions (a) and (b) shall not apply to the taking of any bobcat by employees of the department acting in an official capacity, to a taking in accordance with the conditions of a scientific, educational, or propagation permit pursuant to Section 1002 by the holder of that permit, or to the lawful taking of bobcats found to be injuring crops or other property pursuant to Section 4152 or other provisions of this code or regulations adopted pursuant to this code.

(d) Notwithstanding Section 2016 or any other provisions of this code, on and after January 1, 2014, it shall be unlawful to trap any bobcat, or attempt to do so, on any private land not belonging to the trapper without the express written consent of the owner of that property. The placing or possession of any trap or the possession of a bobcat or part thereof on any land is prima facie evidence of a violation of this subdivision.

(e) Consistent with the requirements of subdivision (c) of Section 4006, the commission shall set trapping license fees and associated fees, including, but not limited to, shipping tags required pursuant to Section 479 of Chapter 6 of Subdivision 2 of Division 1 of Title 14 of the California Code of Regulations, for the 2014–15 season, and any subsequent seasons in which bobcat trapping is allowed, at the levels necessary to fully recover all reasonable administrative and implementation costs of the department and the commission associated with the trapping of bobcats in the state, including, but not limited to, enforcement costs.

(f) This section does not limit the ability of the department or the commission to impose additional requirements, restrictions, or prohibitions related to the taking of bobcats, including a complete prohibition on the trapping of bobcats pursuant to this code.

(Added by Stats. 2013, Ch. 748, Sec. 3. Effective January 1, 2014.)






ARTICLE 2 - Depredators

4180

(a) Except as provided for in Section 4005, fur-bearing mammals that are injuring property may be taken at any time and in any manner in accordance with this code or regulations made pursuant to this code. Raw furs, as defined in Section 4005, that are taken under this section, shall not be sold.

(b) Traps used pursuant to this section shall be inspected and all animals in the traps shall be removed at least once daily. The inspection and removal shall be done by the person who sets the trap or the owner of the land where the trap is set or an agent of either.

(Amended by Stats. 2007, Ch. 285, Sec. 78. Effective January 1, 2008.)



4180.1

It is unlawful to use snares, hooks, or barbed wire to remove from the den, or fire to kill in the den, any immature depredator mammal.

Nothing in this section shall prohibit the use of fire-ignited gas cartridges or other products registered or permitted under the Federal Insecticide, Rodenticide, and Fungicide Act (7 U.S.C. 135 et seq.).

(Added by Stats. 1979, Ch. 701.)



4181

(a) Except as provided in Section 4181.1, any owner or tenant of land or property that is being damaged or destroyed or is in danger of being damaged or destroyed by elk, bear, beaver, wild pig, wild turkeys, or gray squirrels, may apply to the department for a permit to kill the animals. Subject to the limitations in subdivisions (b) and (d), the department, upon satisfactory evidence of the damage or destruction, actual or immediately threatened, shall issue a revocable permit for the taking and disposition of the animals under regulations adopted by the commission. The permit shall include a statement of the penalties that may be imposed for a violation of the permit conditions. Animals so taken shall not be sold or shipped from the premises on which they are taken except under instructions from the department. No iron-jawed or steel-jawed or any type of metal-jawed trap shall be used to take any bear pursuant to this section. No poison of any type may be used to take any gray squirrel or wild turkey pursuant to this section. The department shall designate the type of trap to be used to ensure the most humane method is used to trap gray squirrels. The department may require trapped squirrels to be released in parks or other nonagricultural areas. It is unlawful for any person to violate the terms of any permit issued under this section.

(b) The permit issued for taking bears pursuant to subdivision (a) shall contain the following facts:

(1) Why the issuance of the permit was necessary.

(2) What efforts were made to solve the problem without killing the bears.

(3) What corrective actions should be implemented to prevent reoccurrence.

(c) With respect to wild pigs, the department shall provide an applicant for a depredation permit to take wild pigs or a person who reports taking wild pigs pursuant to subdivision (b) of Section 4181.1 with written information that sets forth available options for wild pig control, including, but not limited to, depredation permits, allowing periodic access to licensed hunters, and holding special hunts authorized pursuant to Section 4188. The department may maintain and make available to these persons lists of licensed hunters interested in wild pig hunting and lists of nonprofit organizations that are available to take possession of depredating wild pig carcasses.

(d) With respect to elk, the following procedures shall apply:

(1) Prior to issuing a depredation permit pursuant to subdivision (a), the department shall do all of the following:

(A) Verify the actual or immediately threatened damage or destruction.

(B) Provide a written summary of corrective measures necessary to immediately alleviate the problem.

(C) Determine the viability of the local herd, and determine the minimum population level needed to maintain the herd.

(D) Ensure the permit will not reduce the local herd below the minimum.

(E) Work with affected landowners to develop measures to achieve long-term resolution, while maintaining viability of the herd.

(2) After completing the statewide elk management plan pursuant to Section 3952, the department shall use the information and methods contained in the plan to meet the requirements of subparagraphs (C), (D), and (E) of paragraph (1).

(Amended by Stats. 2004, Ch. 480, Sec. 1. Effective January 1, 2005.)



4181.1

(a) Any bear that is encountered while in the act of inflicting injury to, molesting, or killing, livestock may be taken immediately by the owner of the livestock or the owner’s employee if the taking is reported no later than the next working day to the department and the carcass is made available to the department.

(b) Notwithstanding Section 4652, any wild pig that is encountered while in the act of inflicting injury to, molesting, pursuing, worrying, or killing livestock or damaging or destroying, or threatening to immediately damage or destroy, land or other property, including, but not limited to, rare, threatened, or endangered native plants, wildlife, or aquatic species, may be taken immediately by the owner of the livestock, land, or property or the owner’s agent or employee, or by an agent or employee of any federal, state, county, or city entity when acting in his or her official capacity. The person taking the wild pig shall report the taking no later than the next working day to the department and shall make the carcass available to the department. Unless otherwise directed by the department and notwithstanding Section 4657, the person taking a wild pig pursuant to this subdivision, or to whom the carcass of a wild pig taken pursuant to this subdivision is transferred pursuant to subdivision (c), may possess the carcass of the wild pig. The person in possession of the carcass shall make use of the carcass, which may include an arrangement for the transfer of the carcass to another person or entity, such as a nonprofit organization, without compensation. The person who arranges this transfer shall be deemed to be in compliance with Section 4304. A violation of this subdivision is punishable pursuant to Section 12000. It is the intent of the Legislature that nothing in this subdivision shall be interpreted to authorize a person to take wild pigs pursuant to this subdivision in violation of a state statute or regulation or a local zoning or other ordinance that is adopted pursuant to other provisions of law and that restricts the discharge of firearms.

(c) The department shall make a record of each report made pursuant to subdivision (a) or (b) and may have an employee of the department investigate the taking or cause the taking to be investigated. The person taking a wild pig shall provide information as deemed necessary by the department. Upon completion of the investigation, the investigator may, upon a finding that the requirements of this section have been met with respect to the particular bear or wild pig taken under subdivision (a) or (b), issue a written statement to the person confirming that the requirements of this section have been met. The person who took the wild pig may transfer the carcass to another person without compensation.

(d) Notwithstanding Section 4763, any part of any bear lawfully possessed pursuant to this section is subject to Section 4758.

(e) Nothing in this section prohibits federal, state, or county trappers from killing or trapping bears when the bears are killing or molesting livestock, but no iron-jawed or steel-jawed or any type of metal-jawed trap shall be used to take the bear, and no person, including employees of the state, federal, or county government, shall take bear with iron-jawed or steel-jawed or any type of metal-jawed traps.

(Amended by Stats. 1997, Ch. 481, Sec. 2. Effective January 1, 1998.)



4181.2

For the purposes of this article relating to damage caused by wild pigs, “damage” means loss or harm resulting from injury to person or property. The department shall develop statewide guidelines to aid in determining the damage caused by wild pigs. The guidelines shall consider various uses of the land impacted by pigs.

(Added by Stats. 1997, Ch. 481, Sec. 3. Effective January 1, 1998.)



4181.5

(a) Any owner or tenant of land or property that is being damaged or destroyed or is in immediate danger of being damaged or destroyed by deer may apply to the department for a permit to kill those deer. The department, upon satisfactory evidence of that damage or destruction, actual or immediately threatened, shall issue a revocable permit for the taking and disposition of those deer for a designated period not to exceed 60 days under regulations promulgated by the commission.

(b) The regulations of the commission shall include provisions concerning the type of weapons to be used to kill the deer. The weapons shall be those as will ensure humane killing, but the regulations of the commission shall provide for the use of a sufficient variety of weapons to permit the designation of particular types to be used in any particular locality commensurate with the need to protect persons and property. Firearms using .22-caliber rimfire cartridges may be used only when authorized by the director or his designee. No pistols shall be used. The caliber and type of weapon to be used by each permittee shall be specified in each permit by the issuing officer who shall take into consideration the location of the area, the necessity for clean kills, the safety factor, local firearms ordinances, and other factors that apply. Rifle ammunition used shall have expanding bullets; shotgun ammunition shall have only single slugs, or, if authorized by the department, 0 or 00 buckshot.

(c) The department shall issue tags similar to those provided for in Section 4331 at the same time the permit is issued. A permittee under this section shall carry the tags while hunting deer, and upon the killing of any deer, shall immediately fill out both parts of the tag and punch out clearly the date of the kill. One part of the tag shall be immediately attached to the antlers of antlered deer or to the ear of any other deer and kept attached until 10 days after the permit has expired. The other part of the tag shall be immediately sent to the department after it has been countersigned by any person authorized by Section 4341.

(d) A permit issued pursuant to this section may be renewed only after a finding by the department that further damage has occurred or will occur unless that permit is renewed. A person seeking renewal of the permit shall account for all prior tags issued at the time he or she received any prior permits, and if any tags are unused, he or she shall show either that any deer killed could not reasonably be tagged or why the killing was not accomplished within the allotted time and why that killing would be accomplished under a new time period.

(Amended by Stats. 2007, Ch. 285, Sec. 81. Effective January 1, 2008.)



4185

In any district or part of a district within San Bernardino and Riverside Counties, bears may be taken at any time with traps within a good and substantial fence, as such fence is described in Section 17121 of the Food and Agricultural Code, surrounding beehives, if no part of the fence is at a distance greater than 50 yards from a beehive, and if a conspicuous sign is posted and maintained at each entrance to the enclosed premises to give warning of the presence of the traps. No iron or steel-jawed or any type of metal-jawed trap shall be used to take bear under this section.

(Amended by Stats. 1983, Ch. 101, Sec. 35.)



4186

Nothing in this code prohibits the owner or tenant of land, or any person authorized in writing by that owner or tenant, from taking cottontail or brush rabbits during any time of the year when damage to crops or forage is being experienced on that land. Any person other than the owner or tenant of the land shall have in possession when transporting rabbits from the property, written authority from the owner or tenant of land where those rabbits were taken. Rabbits taken under this section shall not be sold.

(Amended by Stats. 2007, Ch. 285, Sec. 82. Effective January 1, 2008.)



4188

(a) If a landowner or tenant applies for a permit under Section 4181 for wild pigs or wild turkeys, or under Section 4181.5 for deer, the department shall notify the landowner or tenant about available options for allowing access by licensed hunters, including, but not limited to, access authorized pursuant to Article 3 (commencing with Section 1570) of Chapter 5 of Division 2 to control wild pigs, wild turkeys, and deer.

(b) The commission, in lieu of a permit as described in subdivision (a), and with the consent of, or upon the request of, the landowner or tenant, under appropriate regulations, may authorize the issuance of permits to persons holding valid hunting licenses to take wild pigs, wild turkeys, or deer in sufficient numbers to stop the damage or threatened damage. Before issuing permits to licensed hunters, the department shall investigate and determine the number of permits necessary, the territory involved, the dates of the proposed hunt, the manner of issuing the permits, and the fee for the permit.

(Amended by Stats. 2004, Ch. 480, Sec. 2. Effective January 1, 2005.)



4190

The department shall tag, brand, or otherwise identify in a persistent and distinctive manner any large depredatory mammal relocated by, or relocated with the approval of, the department for game management purposes.

(Amended by Stats. 2006, Ch. 538, Sec. 184. Effective January 1, 2007.)









CHAPTER 4 - Deer

ARTICLE 1 - Taking Deer

4301

(a) Subject to the provisions of this code permitting the sale of domestically raised game mammals, it is unlawful to sell or purchase, or transport for the purpose of sale, any deer meat in this state whether fresh, smoked, canned, or preserved by any means, except fallow deer meat processed by a slaughterer in accordance with Chapter 4 (commencing with Section 18650) of, and Chapter 4.1 (commencing with Section 18940) of, Part 3 of Division 9 of the Food and Agricultural Code, and except that deer meat may be imported into this state from a foreign country for the purpose of processing (manufacturing) and selling a product commonly known as venison or deer jerky or venison or deer salami, properly labeled as such, for human consumption. All deer meat imported into this state shall meet all of the sanitary and inspection requirements for wholesomeness, except an antemortem inspection, but including a postmortem inspection, as required for other meat imported for human consumption. The deer meat shall be in an identifiable condition and accompanied by a bill of lading, showing the name of the consignor, the consignee, and the weight of the deer meat shipped. A copy of the bill of lading shall be delivered to the nearest office of the department either prior to, or not later than, two days from the date of receipt of the deer meat. No such deer meat imported into this state may leave the premises of the original consignee unless written permission is received from the department, or unless it is processed into the form of the product commonly known as jerky or salami.

(b) As used in this section, “deer” includes any animal of the family Cervidae.

(Amended by Stats. 2000, Ch. 373, Sec. 1. Effective January 1, 2001.)



4302

Any person taking any deer shall retain in his possession during the open season thereon, and for 15 days thereafter, that portion of the head which in adult males normally bears the antlers, and shall produce the designated portion of the head upon the demand of any officer authorized to enforce the provisions of this code.

(Amended by Stats. 1970, Ch. 111.)



4303

The skin or hide of any deer lawfully taken may be sold, purchased, tanned, or manufactured into articles for sale.

Skins or hides of deer lawfully taken may be donated at any time to veterans’ organizations or veterans’ service committees for use by veterans for rehabilitation purposes.

(Amended by Stats. 1970, Ch. 111.)



4304

No person shall at any time capture or destroy any deer and detach or remove from the carcass only the head, hide, antlers, or horns; nor shall any person at any time leave through carelessness or neglect any game mammal or game bird which is in his possession, or any portion of the flesh thereof usually eaten by humans, to go needlessly to waste. The provisions of this section shall not apply to game mammals taken under the authority of Sections 4152 and 4183 of this code.

(Amended by Stats. 1965, Ch. 866.)






ARTICLE 2 - License Tags

4330

It is unlawful to take any deer without first procuring a deer tag or permit authorizing the taking of that deer.

(Amended by Stats. 2007, Ch. 285, Sec. 83. Effective January 1, 2008.)



4331

The commission may determine the design and makeup of the deer tag and prescribe the procedures for issuance and use.

(Amended by Stats. 2007, Ch. 285, Sec. 84. Effective January 1, 2008.)



4332

(a) Any resident of this state, 12 years of age or over, who possesses a valid hunting license, may procure one tag for the taking of one deer by one person during the current license year, upon payment of the base fee of ten dollars ($10) for the license year beginning July 1, 1986, and the base fee as adjusted under Section 713 for subsequent license years.

(b) Any nonresident of this state, 12 years of age or over, who possesses a valid hunting license, may procure one tag for the taking of one deer by one person during the current license year, upon payment of the base fee of one hundred dollars ($100) for the license year beginning July 1, 1986, and the base fee as adjusted under Section 713 for subsequent license years.

(c) If provided in regulations adopted by the commission under Section 200, any resident of this state, 12 years of age or over, who possesses a deer tag may procure one additional deer tag for the taking of one additional deer during the current license season, upon payment of the base fee of twelve dollars and fifty cents ($12.50) for the license years beginning July 1, 1986, and the base fee as adjusted under Section 713 for subsequent license years.

(d) If provided in regulations adopted by the commission under Section 200, any nonresident of this state, 12 years of age or over, who possesses a deer tag may procure one additional deer tag for the taking of one additional deer during the current license season, upon payment of the base fee of one hundred dollars ($100) for the license year beginning July 1, 1986, and the base fee as adjusted under Section 713 for subsequent license years.

(e) All revenues pursuant to this section shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended as set forth in that section.

(Amended by Stats. 2010, Ch. 408, Sec. 8. Effective January 1, 2011.)



4333

Tags are valid only during that portion of the current hunting license year in which deer may be taken or possessed in any area.

(Amended by Stats. 2007, Ch. 285, Sec. 86. Effective January 1, 2008.)



4334

(a) The commission shall annually direct the department to authorize, pursuant to Section 1054.8, the sale of not more than 10 deer tags for the purpose of raising funds for programs and projects as set forth in Section 3953. All revenue from the sale of tags pursuant to this section shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended as set forth in that section.

(b) These tags may be sold to residents or nonresidents of the State of California at auction or by any other method and are not subject to the fees prescribed by Section 4332.

(c) These funds shall augment, not supplant, any other funds appropriated to the department for the preservation, restoration, utilization, and management of deer. All revenues derived from the sale of these tags shall be remitted to the department by the seller.

(Repealed and added by Stats. 2010, Ch. 408, Sec. 10. Effective January 1, 2011.)



4336

(a) The person to whom a deer tag has been issued shall carry the tag while hunting deer. Upon the killing of any deer, that person shall immediately fill out the tag completely, legibly, and permanently, and cut out or punch out and completely remove notches or punch holes for the month and date of the kill. The deer tag shall be immediately attached to the antlers of antlered deer or to the ear of any other deer and kept attached during the open season and for 15 days thereafter. The holder of the deer tag shall immediately, upon harvesting a deer, notify the department in a manner specified by the commission.

(b) Except as otherwise provided by this code or regulation adopted pursuant to this code, it is unlawful to possess any untagged deer.

(Amended by Stats. 2007, Ch. 285, Sec. 88. Effective January 1, 2008.)



4340

(a) Any person who is convicted of a violation of any provision of this code, or of any rule, regulation, or order made or adopted under this code, relating to deer shall forfeit his or her deer tags, and no new deer tags shall be issued to that person during the then current license year for hunting licenses.

(b) No person described in subdivision (a) may apply for deer tags for the following license year.

(Amended by Stats. 2007, Ch. 285, Sec. 89. Effective January 1, 2008.)



4341

Any person legally killing a deer in this state shall have the tag countersigned by a person employed in the department, a person designated for this purpose by the commission, or by a notary public, postmaster, postmistress, peace officer, or an officer authorized to administer oaths, before transporting such deer, except for the purpose of taking it to the nearest person authorized to countersign the tag, on the route being followed from the point where the deer is taken.

(Amended by Stats. 2007, Ch. 285, Sec. 90. Effective January 1, 2008.)






ARTICLE 3 - Archery Deer Hunting

4370

(a) In every area in which deer may lawfully be taken during the general open season there is an archery season for the taking of deer with bow and arrow. The season for each area shall be as the commission may prescribe, with a minimum interposing interval of three days immediately preceding the regular open season on deer in that area. Except as provided in subdivision (b), a person taking or attempting to take deer during such archery season shall neither carry, nor have under his or her immediate control, any firearm of any kind.

(b) A peace officer listed in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, whether active or honorably retired, may carry a firearm capable of being concealed on his or her person while engaged in the taking of deer with bow and arrow in accordance with subdivision (a), but shall not take or attempt to take deer with the firearm.

(Amended by Stats. 2012, Ch. 711, Sec. 1. Effective January 1, 2013.)



4371

The provisions of this code relating to deer shall be applicable to the taking of deer with bow and arrow.

(Enacted by Stats. 1957, Ch. 456.)









CHAPTER 5 - Marine Mammals

4500

(a) It is unlawful to take any marine mammal except in accordance with provisions of the Marine Mammal Protection Act of 1972 (Chapter 31 (commencing with Section 1361) of Title 16 of the United States Code) or provisions of Title 50 of the Code of Federal Regulations, or pursuant to subdivision (b) of this section.

(b) At such time as federal laws or regulations permit the state to assume jurisdiction over marine mammals, the commission may adopt regulations governing marine mammals and the taking thereof.

(c) For purposes of this chapter, “marine mammals” means sea otters, whales, dolphins, porpoises, seals, and sea lions.

(Amended by Stats. 1975, Ch. 786.)



4501

(a) The Legislature finds and declares that several types of nonpoint source pollution are harmful to sea otters, and that scientific studies point to links between cat feces, the pathogen T-gondii, and sea otter mortality. The Legislature further finds and declares that efforts to reduce the flushing of cat litter and cat feces are steps toward better water quality in the sea otters’ natural habitat.

(b) Any cat litter offered for sale in this state shall contain one of the following statements:

(1) “Encouraging your cat to use an indoor litter box, or properly disposing of outdoor cat feces, is beneficial to overall water quality. Please do not flush cat litter in toilets or dispose of it outdoors in gutters or storm drains.”

(2) A general statement that encourages the disposal of cat feces in trash and discourages flushing cat feces in toilets or disposing of them in drains.

(Added by Stats. 2006, Ch. 296, Sec. 2. Effective January 1, 2007.)






CHAPTER 6 - Burros

4600

(a) It is unlawful to kill, wound, capture, or have in possession any undomesticated burro, except as provided in Section 53074.5 of the Government Code.

(b) As used in this section, “undomesticated burro” means a wild burro or a burro which has not been tamed or domesticated for a period of three years after its capture. The fact that a burro was killed, wounded, or captured on publicly owned land, or on land owned by a person other than the person who killed, wounded, or captured the burro is prima facie evidence that the burro was an undomesticated burro at the time it was killed, wounded, or captured.

(c) Neither the commission nor any other department or agency has any power to modify the provisions of this section by any order, rule, or regulation.

(Amended by Stats. 2007, Ch. 128, Sec. 1. Effective July 27, 2007.)






CHAPTER 7 - Wild Pigs

4650

Wild pigs, as used in this chapter, means free-roaming pigs not distinguished by branding, ear marking, or other permanent identification methods.

(Repealed and added by Stats. 1991, Ch. 998, Sec. 5.)



4651

(a) The department shall prepare a plan for the management of wild pigs. Under the plan, the status and trend of wild pig populations shall be determined and management units shall be designated within the state. The plan may establish pig management zones to address regional needs and opportunities. In preparing the plan, the department shall consider available, existing information and literature relative to wild pigs.

(b) The plan may include all of the following:

(1) The distribution and abundance of wild pigs, as described in Section 3950.

(2) A survey of range conditions.

(3) Recommendations for investigations and utilization of wild pigs.

(4) Encouraging mitigation of depredation by sport hunting pursuant to this chapter.

(5) Live trapping and relocation of wild pigs to areas suitable and accessible to mitigation of depredation, with the consent of the landowner and after prior consultation with adjacent landowners who, in the department’s opinion may be impacted, pursuant to this chapter.

(Amended by Stats. 1997, Ch. 481, Sec. 4. Effective January 1, 1998.)



4652

It is unlawful to take any wild pig, except as provided in Section 4181, without first procuring a tag authorizing the taking of that wild pig in accordance with this chapter.

(Amended by Stats. 2007, Ch. 285, Sec. 91. Effective January 1, 2008.)



4653

The department may determine the design and type of information to be included on the wild pig tag and prescribe the procedures for the issuance and use of the tag.

(Amended by Stats. 2007, Ch. 285, Sec. 92. Effective January 1, 2008.)



4654

(a) Any resident of this state, 12 years of age or older, who possesses a valid hunting license, may procure the number of wild pig tags corresponding to the number of wild pigs that may legally be taken by one person during the license year upon payment of a base fee of fifteen dollars ($15), for each wild pig tag.

(b) Any nonresident, 12 years of age or older, who possesses a valid California nonresident hunting license, may procure the number of wild pig tags corresponding to the number of wild pigs that may legally be taken by one person during the license year upon payment of a base fee of fifty dollars ($50), for each wild pig tag.

(c) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(Amended by Stats. 2003, Ch. 741, Sec. 9. Effective January 1, 2004.)



4655

Wild pig tags are valid only during that portion of the current hunting license year in which wild pigs may be taken or possessed in any area of the state.

(Amended by Stats. 2007, Ch. 285, Sec. 93. Effective January 1, 2008.)



4656

Revenues received pursuant to this chapter shall be deposited in the Big Game Management Account established in Section 3953. These funds shall be available for expenditure by the department as set forth in Section 3953. The department shall maintain all internal accounting measures necessary to ensure that all restrictions on these funds are met.

(Amended by Stats. 2010, Ch. 408, Sec. 11. Effective January 1, 2011.)



4657

The holder of a wild pig tag shall keep the tag in his or her possession while hunting wild pig. Before the taking of any wild pig, the holder of a wild pig tag, except for wild pig tags issued through the Automated License Data System, shall legibly write or otherwise affix his or her hunting license number to the wild pig tag. Upon the killing of any wild pig, the date of the kill shall be clearly marked by the holder of the tag on both parts of the tag. Before transporting the pig, a tag shall be attached to the carcass by the holder of the tag. The holder of the wild pig tag shall immediately, upon harvesting a pig, notify the department in a manner specified by the commission.

(Amended by Stats. 2007, Ch. 285, Sec. 94. Effective January 1, 2008.)






CHAPTER 8 - Fully Protected Mammals

4700

(a) (1) Except as provided in Section 2081.7 or 2835, fully protected mammals or parts thereof may not be taken or possessed at any time. No provision of this code or any other law shall be construed to authorize the issuance of permits or licenses to take any fully protected mammal, and no permits or licenses heretofore issued shall have any force or effect for that purpose. However, the department may authorize the taking of those species for necessary scientific research, including efforts to recover fully protected, threatened, or endangered species. Prior to authorizing the take of any of those species, the department shall make an effort to notify all affected and interested parties to solicit information and comments on the proposed authorization. The notification shall be published in the California Regulatory Notice Register and be made available to each person who has notified the department, in writing, of his or her interest in fully protected species and who has provided an e-mail address, if available, or postal address to the department. Affected and interested parties shall have 30 days after notification is published in the California Regulatory Notice Register to provide any relevant information and comments on the proposed authorization.

(2) As used in this subdivision, “scientific research” does not include any actions taken as part of specified mitigation for a project, as defined in Section 21065 of the Public Resources Code.

(3) Legally imported fully protected mammals or parts thereof may be possessed under a permit issued by the department.

(b) The following are fully protected mammals:

(1) Morro Bay kangaroo rat (Dipodomys heermanni morroensis).

(2) Bighorn sheep (Ovis canadensis), except Nelson bighorn sheep (subspecies Ovis canadensis nelsoni) as provided by subdivision (b) of Section 4902.

(3) Northern elephant seal (Mirounga angustirostris).

(4) Guadalupe fur seal (Arctocephalus townsendi).

(5) Ring-tailed cat (genus Bassariscus).

(6) Pacific right whale (Eubalaena sieboldi).

(7) Salt-marsh harvest mouse (Reithrodontomys raviventris).

(8) Southern sea otter (Enhydra lutris nereis).

(9) Wolverine (Gulo luscus).

(Amended by Stats. 2011, Ch. 596, Sec. 5. Effective January 1, 2012.)






CHAPTER 9 - Bear

4750

It is unlawful to take any bear with firearm, trap, or bow and arrow without first procuring a tag authorizing the taking of that bear in accordance with this chapter, but no iron or steel-jawed or any type of metal-jawed trap shall be used to take any bear.

(Amended by Stats. 2007, Ch. 285, Sec. 95. Effective January 1, 2008.)



4751

(a) Any resident of this state, 12 years of age or over, who possesses a valid hunting license, may procure the number of bear tags corresponding to the number of bear that may legally be taken by one person during the current license year, upon payment of a base fee of fifteen dollars ($15), as adjusted under Section 713, for each bear tag. Fee revenues pursuant to this subdivision shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended as set forth in that section.

(b) Any nonresident of this state, 12 years of age or over, who possesses a valid California hunting license, may procure the number of bear tags corresponding to the number of bear that may be legally taken by one person during the current license year upon payment of the base fee of one hundred five dollars ($105), as adjusted under Section 713, for each bear tag. Fee revenues pursuant to this subdivision shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended as set forth in that section.

(Amended by Stats. 2010, Ch. 408, Sec. 12. Effective January 1, 2011.)



4752

Bear tags are valid only during that portion of the current hunting license year in which bear may be taken or possessed in any district.

(Amended by Stats. 2007, Ch. 285, Sec. 97. Effective January 1, 2008.)



4753

The person to whom a bear tag has been issued shall carry the tag while hunting bear. Upon the killing of any bear, that person shall immediately fill out the tag completely, legibly, and permanently, and cut out or punch out and completely remove notches or punch holes for the month and the date of the kill. One part of the tag shall be immediately attached to the ear of the bear and kept attached during the open season and for 15 days thereafter. The holder of the bear tag shall immediately, upon harvesting a bear, notify the department in a manner specified by the commission. Except as otherwise provided by this code or regulations adopted pursuant to this code, it is unlawful to possess any untagged bear.

(Amended by Stats. 2007, Ch. 285, Sec. 98. Effective January 1, 2008.)



4754

(a) Any person who is convicted of a violation of any provision of this code, or of any rule, regulation, or order made or adopted under this code, relating to bears shall forfeit his or her bear tags, and new bear tags shall not be issued to that person during the then current license year for hunting licenses.

(b) A person described in subdivision (a) shall not apply for bear tags for the following license year.

(Amended by Stats. 2007, Ch. 285, Sec. 99. Effective January 1, 2008.)



4755

Any person legally killing a bear in this state shall have the tag countersigned by a fish and game commissioner, a person employed in the department, a person designated for this purpose by the commission, or by a notary public, postmaster, postmistress, peace officer or by an officer authorized to administer oaths, before transporting that bear except for the purpose of taking it to the nearest officer authorized to countersign the tag, on the route being followed from the point where the bear is taken.

(Amended by Stats. 2007, Ch. 285, Sec. 100. Effective January 1, 2008.)



4757

Any person taking any bear must retain in his possession during the open season thereon, and for 15 days thereafter, the skin and portion of the head bearing the ears, and must produce the skin and portion of the head upon the demand of any officer authorized to enforce the provisions of this code.

(Added by Stats. 1957, Ch. 1916.)



4758

(a) Subject to the provisions of this code permitting the sale of domestically raised game mammals, it is unlawful to sell or purchase, or possess for sale, the meat, skin, hide, teeth, claws, or other parts of any bear in this state.

(b) The possession of more than one bear gall bladder is prima facie evidence that the bear gall bladders are possessed for sale.

(c) Nothing in this section prohibits a sale authorized pursuant to Section 3087.

(Amended by Stats. 1988, Ch. 556, Sec. 2.)



4759

The skin, hide, teeth, claws, or other parts of any bear lawfully taken and possessed for the period provided in Section 4757 may be tanned or utilized for personal use only. Notwithstanding the provisions of Section 4757, the skin, hide, teeth, claws, or other parts of any bear lawfully taken may be donated any time to veterans’ organizations or veterans’ service committees for use by veterans for rehabilitation purposes. The donor shall obtain a receipt which shall be retained during the period stipulated by Section 4757.

(Amended by Stats. 1977, Ch. 1208.)



4760

The provisions of this chapter relating to the possession of bear apply to bear taken outside this State and transported into this State.

(Added by Stats. 1957, Ch. 1916.)



4763

The provisions of this chapter do not apply to the taking of bear which is otherwise authorized to protect livestock, land, or property from damage or threatened damage from bear.

(Added by Stats. 1957, Ch. 1916.)






CHAPTER 10 - Mountain Lions

4800

(a) The mountain lion (genus Puma) is a specially protected mammal under the laws of this state.

(b) (1) It is unlawful to take, injure, possess, transport, import, or sell any mountain lion or any part or product thereof, except as specifically provided in this chapter or in Chapter 2 (commencing with Section 2116) of Division 3.

(2) This chapter does not prohibit the sale or possession of any mountain lion or any part or product thereof, when the owner can demonstrate that the mountain lion, or part or product thereof, was in the person’s possession on June 6, 1990.

(3) This chapter does not prohibit the possession of a mountain lion carcass or any part or product of a mountain lion carcass, if all of the following requirements are met:

(A) The carcass or carcass part or product is prepared or being prepared for display, exhibition, or storage, for a bona fide scientific or educational purpose, at a nonprofit museum or government-owned facility generally open to the public or at an educational institution, including a public or private postsecondary institution.

(B) The mountain lion was taken in California consistent with the requirements of this chapter and any other applicable law.

(C) The department has authorized the possession of the carcass or carcass part or product for the purposes of this paragraph.

(c) Any violation of this section is a misdemeanor punishable by imprisonment in the county jail for not more than one year, or a fine of not more than ten thousand dollars ($10,000), or by both that fine and imprisonment. An individual is not guilty of a violation of this section if it is demonstrated that, in taking or injuring a mountain lion, the individual was acting in self-defense or in defense of others.

(d) Section 219 does not apply to this chapter. Neither the commission nor the department shall adopt any regulation that conflicts with or supersedes any of the provisions of this chapter.

(Amended by Stats. 2011, Ch. 388, Sec. 1. Effective September 30, 2011. Note: This section was added on June 5, 1990, by initiative Prop. 117.)



4801

The department may remove or take any mountain lion, or authorize an appropriate local agency with public safety responsibility to remove or take any mountain lion, that is perceived to be an imminent threat to public health or safety or that is perceived by the department to be an imminent threat to the survival of any threatened, endangered, candidate, or fully protected sheep species.

(Amended by Stats. 1999, Ch. 435, Sec. 1. Effective September 17, 1999. Note: This section was added on June 5, 1990, by initiative Prop. 117.)



4801.5

(a) Unless authorized in this chapter, nonlethal procedures shall be used when removing or taking any mountain lion that has not been designated as an imminent threat to public health or safety.

(b) For purposes of this chapter, “imminent threat to public health or safety” means a situation where a mountain lion exhibits one or more aggressive behaviors directed toward a person that is not reasonably believed to be due to the presence of responders.

(c) For purposes of this chapter, “nonlethal procedures” means procedures that may include, but are not limited to, capturing, pursuing, anesthetizing, temporarily possessing, temporarily injuring, marking, attaching to or surgically implanting monitoring or recognition devices, providing veterinary care, transporting, hazing, rehabilitating, releasing, or taking no action.

(d) The department may, as the department determines is necessary to protect mountain lions or the public, authorize qualified individuals, educational institutions, governmental agencies, or nongovernmental organizations to implement nonlethal procedures on a mountain lion in accordance with subdivision (a).

(Added by Stats. 2013, Ch. 208, Sec. 1. Effective January 1, 2014.)



4802

Any person, or the employee or agent of a person, whose livestock or other property is being or has been injured, damaged, or destroyed by a mountain lion may report that fact to the department and request a permit to take the mountain lion.

(Repealed and added June 5, 1990, by initiative Proposition 117.)



4803

Upon receipt of a report pursuant to Section 4802, the department, or any animal damage control officer specifically authorized by the department to carry out this responsibility, shall immediately take the action necessary to confirm that there has been depredation by a mountain lion as reported. The confirmation process shall be completed as quickly as possible, but in no event more than 48 hours after receiving the report. If satisfied that there has been depredation by a mountain lion as reported, the department shall promptly issue a permit to take the depredating mountain lion.

(Repealed and added June 5, 1990, by initiative Proposition 117.)



4804

In order to ensure that only the depredating mountain lion will be taken, the department shall issue the permit pursuant to Section 4803 with the following conditions attached:

(a) The permit shall expire 10 days after issuance.

(b) The permit shall authorize the holder to begin pursuit not more than one mile from the depredation site.

(c) The permit shall limit the pursuit of the depredating mountain lion to within a 10-mile radius from the location of the reported damage or destruction.

(Repealed and added June 5, 1990, by initiative Proposition 117.)



4805

Whenever immediate authorization will materially assist in the pursuit of the particular mountain lion believed to be responsible for the depredation reported pursuant to Section 4802, the department or the animal damage control officer may orally authorize the pursuit and taking of the depredating mountain lion, and the department shall issue a written permit for the period previously authorized as soon as practicable after the oral authorization.

(Repealed and added June 5, 1990, by initiative Proposition 117.)



4806

Any person issued a permit pursuant to Section 4803 or 4805 shall report, by telephone within 24 hours, the capturing, injuring, or killing of any mountain lion to an office of the department or, if telephoning is not practicable, in writing within five days after the capturing, injuring, or killing of the mountain lion. At the time of making the report of the capturing, injuring, or killing, the holder of the permit shall make arrangements to turn over the mountain lion or the entire carcass of the mountain lion which has been recovered to a representative of the department and shall do so in a timely manner.

(Repealed and added June 5, 1990, by initiative Proposition 117.)



4807

(a) Any mountain lion that is encountered while in the act of pursuing, inflicting injury to, or killing livestock, or domestic animals, may be taken immediately by the owner of the property or the owner’s employee or agent. The taking shall be reported within 72 hours to the department. The department shall investigate the depredation, and, if the mountain lion was captured, injured, or killed, the mountain lion or the entire carcass of the mountain lion which has been recovered shall be turned over to the department. Upon satisfactorily completing the investigation and receiving the mountain lion or the carcass, if recovered, the department shall issue a permit confirming that the requirements of this section have been met with respect to the particular mountain lion taken under these circumstances.

(b) The department shall undertake a complete necropsy on any returned mountain lion carcass and report the findings to the commission. The commission shall compile the reported findings and prepare an annual written report that shall be submitted to the Legislature not later than the January 15 next following the year in which the mountain lion was taken.

(Repealed and added June 5, 1990, by initiative Proposition 117.)



4808

As used in this chapter, “agent” means the agent or employee of the owner of the damaged or destroyed property, any county or city predator control officer, any employee of the Animal Damage Control Section of the United States Department of Agriculture, any departmental personnel, or any authorized or permitted houndsman registered with the department as possessing the requisite experience and having no prior conviction of any provision of this code or regulation adopted pursuant to this code. A plea of nolo contendere is a conviction for purposes of this section.

(Repealed and added June 5, 1990, by initiative Proposition 117.)



4809

Mountain lions authorized to be taken pursuant to this chapter shall be taken by the most effective means available to take the mountain lion causing the damage or destruction, except that no mountain lion shall be taken by means of poison, leg-hold or metal-jawed traps, and snares.

(Added June 5, 1990, by initiative Proposition 117.)



4810

(a) As used in this section:

(1) “Authorized research project” means a research project involving mountain lions subject to a Scientific Collecting Permit issued in accordance with this section.

(2) “Permitholder” means a person to whom the department has issued a Scientific Collecting Permit in accordance with this section.

(3) “Scientific Collecting Permit” or “permit” means a permit issued pursuant to Section 1002 for a research project involving mountain lions in accordance with this section.

(b) The department may authorize qualified individuals, educational institutions, governmental agencies, or nongovernmental organizations to conduct scientific research involving mountain lions pursuant to a Scientific Collecting Permit as provided in Section 1002.

(c) The department may authorize permitholders to pursue, capture, temporarily possess, temporarily injure, mark, attach to or surgically implant monitoring or recognition devices in, provide veterinary care to, and transport, mountain lions, or any part or product of a mountain lion.

(d) In addition to the requirements in Section 1002, an authorized research project shall be designed to do the following:

(1) Contribute to the knowledge of natural wildlife ecosystems.

(2) Minimize disruptions in the lives and movements of mountain lions and other wildlife, as well as impacts to mountain lion or other wildlife habitat, while maintaining the permitholder’s research objectives.

(3) Directly or indirectly support the sustainability and survival of mountain lion populations and healthy ecosystems.

(4) Prevent the permanent injury or killing of any mountain lion.

(e) An authorized research project shall be governed by the Scientific Collecting Permit. The permit shall include, at a minimum, proposed research methods and recordkeeping procedures that address the following:

(1) The capture of, anesthetization of, collection of diagnostic samples from, and transport of, mountain lions or parts and products thereof, and the attaching to or surgically implanting monitoring or recognization devices or markings in, and providing veterinary care as required for the health, safety, and humane treatment of, animals affected by the research project.

(2) The recording of the adverse effects of authorized research procedures on mountain lions and other wildlife.

(3) The qualifications of onsite personnel necessary for carrying out authorized research procedures. A permit applicant shall submit verifiable documentation demonstrating that at least one onsite staff person has at least one year of experience in proposed research methods that involve activities described in subdivision (c).

(4) Annual and final reports to the department.

(f) The department shall notify the public at least 30 days prior to the issuance of a permit, and, upon request, shall make available to the public copies of the permit and annual and final reports.

(g) The department shall handle any mortality or permanent injury to a mountain lion as a result of research authorized pursuant to this section in a manner consistent with the reporting and processing requirements imposed in Section 4807.

(Added by Stats. 2012, Ch. 115, Sec. 1. Effective July 13, 2012.)






CHAPTER 11 - Bighorn Sheep

4900

The Legislature declares that bighorn sheep are an important wildlife resource of the state to be managed and maintained at sound biological levels. Therefore, it is hereby declared to be the policy of the state to encourage the preservation, restoration, utilization, and management of California’s bighorn sheep population. The management shall be in accordance with the policy set forth in Section 1801.

(Added by Stats. 1986, Ch. 745, Sec. 3.)



4901

The department shall determine the status and the trend of bighorn sheep populations by management units. A plan shall be developed for each of the management units. The plan for each management unit shall include all of the following:

(a) Data on the numbers, age, sex ratios, and distribution of bighorn sheep within the management unit.

(b) A survey of range conditions and a report on the competition that may exist as a result of human, livestock, wild burro, or any other mammal encroachment.

(c) An assessment of the need to relocate or reestablish bighorn populations.

(d) A statement on the prevalence of disease or parasites within the population.

(e) Recommendations for achieving the policy objective of Section 4900.

(Added by Stats. 1986, Ch. 745, Sec. 3.)



4902

(a) The commission may adopt all regulations necessary to provide for biologically sound management of Nelson bighorn sheep (subspecies Ovis canadensis nelsoni).

(b) (1) After the plans developed by the department pursuant to Section 4901 for the management units have been submitted, the commission may authorize sport hunting of mature Nelson bighorn rams. Before authorizing the sport hunting, the commission shall take into account the Nelson bighorn sheep population statewide, including the population in the management units designated for hunting.

(2) Notwithstanding Section 219, the commission shall not, however, adopt regulations authorizing the sport hunting in a single year of more than 15 percent of the mature Nelson bighorn rams in a single management unit, based on the department’s annual estimate of the population in each management unit.

(c) The fee for a tag to take a Nelson bighorn ram shall be four hundred dollars ($400) for a resident of the state, which shall be adjusted annually pursuant to Section 713. On or before July 1, 2015, the commission shall, by regulation, fix the fee for a nonresident of the state at not less than one thousand five hundred dollars ($1,500), which shall be adjusted annually pursuant to Section 713. Fee revenues shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended as set forth in that section.

(d) The commission shall annually direct the department to authorize not more than three of the tags available for issuance that year to take Nelson bighorn rams for the purpose of raising funds for programs and projects to benefit Nelson bighorn sheep. These tags may be sold to residents or nonresidents of the State of California at auction or by another method and shall not be subject to the fee limitation prescribed in subdivision (c). Commencing with tags sold for the 1993 hunting season, if more than one tag is authorized, the department shall designate a nonprofit organization organized pursuant to the laws of this state, or the California chapter of a nonprofit organization organized pursuant to the laws of another state, as the seller of not less than one of these tags. The number of tags authorized for the purpose of raising funds pursuant to this subdivision, if more than one, shall not exceed 15 percent of the total number of tags authorized pursuant to subdivision (b). All revenue from the sale of tags pursuant to this subdivision shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended as set forth in that section.

(e) No tag issued pursuant to this section shall be valid unless and until the licensee has successfully completed a prehunt hunter familiarization and orientation and has demonstrated to the department that he or she is familiar with the requisite equipment for participating in the hunting of Nelson bighorn rams, as determined by the commission. The orientation shall be conducted by the department at convenient locations and times preceding each season, as determined by the commission.

(Amended by Stats. 2014, Ch. 467, Sec. 4. Effective January 1, 2015.)



4903

Revenue from the fees authorized by this chapter shall be deposited in the Big Game Management Account established in Section 3953 and, upon appropriation by the Legislature, shall be expended as set forth in that section. Administrative overhead shall be limited to the reasonable costs associated with the direct administration of the program. These funds shall be used to augment, and not to replace, moneys appropriated from existing funds available to the department for the preservation, restoration, utilization, and management of bighorn sheep. The department shall maintain internal accountability necessary to ensure that all restrictions on the expenditure of these funds are met.

(Amended by Stats. 2010, Ch. 408, Sec. 14. Effective January 1, 2011.)












DIVISION 5 - PROTECTED REPTILES AND AMPHIBIANS

CHAPTER 1 - Turtles

ARTICLE 1 - Desert Tortoises

5000

It is unlawful to sell, purchase, harm, take, possess, or transport any tortoise (Gopherus) or parts thereof, or to shoot any projectile at a tortoise (Gopherus). This section does not apply to the taking of any tortoise when authorized by the department.

(Amended by Stats. 1977, Ch. 1208.)



5001

The provisions of Section 5000 do not prohibit the possession of any tortoise (Gopherus) when the owner can demonstrate that such tortoise was legally acquired and possessed before the effective date of this section. The owner of a tortoise which may be possessed under this section shall mark or otherwise identify such tortoise to the satisfaction of the department, and shall not transfer such tortoise to any other person without prior approval of the department.

(Added by Stats. 1972, Ch. 301.)



5002

The department may issue permits, subject to such terms and conditions as the commission may prescribe, authorizing the possession of any tortoise (Gopherus) or any part or product thereof by an educational or scientific institution or a public zoological garden.

(Added by Stats. 1972, Ch. 301.)






ARTICLE 2 - Terrapin

5000

It is unlawful to sell, purchase, harm, take, possess, or transport any tortoise (Gopherus) or parts thereof, or to shoot any projectile at a tortoise (Gopherus). This section does not apply to the taking of any tortoise when authorized by the department.

(Amended by Stats. 1977, Ch. 1208.)



5001

The provisions of Section 5000 do not prohibit the possession of any tortoise (Gopherus) when the owner can demonstrate that such tortoise was legally acquired and possessed before the effective date of this section. The owner of a tortoise which may be possessed under this section shall mark or otherwise identify such tortoise to the satisfaction of the department, and shall not transfer such tortoise to any other person without prior approval of the department.

(Added by Stats. 1972, Ch. 301.)



5002

The department may issue permits, subject to such terms and conditions as the commission may prescribe, authorizing the possession of any tortoise (Gopherus) or any part or product thereof by an educational or scientific institution or a public zoological garden.

(Added by Stats. 1972, Ch. 301.)









CHAPTER 2 - Fully Protected Reptiles and Amphibians

5050

(a) (1) Except as provided in Section 2081.7, 2081.9, or 2835, fully protected reptiles and amphibians or parts thereof may not be taken or possessed at any time. No provision of this code or any other law shall be construed to authorize the issuance of permits or licenses to take any fully protected reptile or amphibian, and no permits or licenses heretofore issued shall have any force or effect for that purpose. However, the department may authorize the taking of those species for necessary scientific research, including efforts to recover fully protected, threatened, or endangered species. Prior to authorizing the take of any of those species, the department shall make an effort to notify all affected and interested parties to solicit information and comments on the proposed authorization. The notification shall be published in the California Regulatory Notice Register and be made available to each person who has notified the department, in writing, of his or her interest in fully protected species and who has provided an email address, if available, or postal address to the department. Affected and interested parties shall have 30 days after notification is published in the California Regulatory Notice Register to provide any relevant information and comments on the proposed authorization.

(2) As used in this subdivision, “scientific research” does not include any actions taken as part of specified mitigation for a project, as defined in Section 21065 of the Public Resources Code.

(3) Legally imported fully protected reptiles or amphibians or parts thereof may be possessed under a permit issued by the department.

(b) The following are fully protected reptiles and amphibians:

(1) Blunt-nosed leopard lizard (Crotaphytus wislizenii silus).

(2) San Francisco garter snake (Thamnophis sirtalis tetrataenia).

(3) Santa Cruz long-toed salamander (Ambystoma macrodactylum croceum).

(4) Limestone salamander (Hydromantes brunus).

(5) Black toad (Bufo boreas exsul).

(Amended by Stats. 2012, Ch. 121, Sec. 2. Effective January 1, 2013.)






CHAPTER 3 - Commercial Use of Reptiles

5060

“Native reptiles” as used in this chapter means snakes, lizards, turtles, or any other members of the class reptilia native to California.

(Added by Stats. 1974, Ch. 605.)



5061

The commission shall establish rules and regulations for the commercial take, sale, transport, export, or import of native reptiles.

(Added by Stats. 1974, Ch. 605.)



5062

Notwithstanding any other provision of law, no permit shall be issued for the operation of a farm for alligators or any species of the family crocodilidae if the animals are kept for the use and sale of the meat or hides. No permit for the operation of a farm for alligators or any species of the family crocodilidae shall be renewed if the animals are kept for the use and sale of the meat or hides.

(Added by Stats. 1991, Ch. 776, Sec. 1.)









DIVISION 6 - FISH

PART 1 - GENERALLY

CHAPTER 1 - Miscellaneous

5500

It is unlawful to use explosives in the waters of this state inhabited by fish, except under a permit first obtained by the user from the department consistent with terms and conditions set by the commission, or except in case of emergency, to remove an accidental obstruction to the flow of water. Any person may appeal the department’s decision to grant or deny a permit to the commission.

(Amended by Stats. 1985, Ch. 121, Sec. 1.)



5501

The department may take any fish which, in its opinion, is unduly preying upon any bird, mammal, or fish. The commission may prescribe the terms of a permit to take any fish which, in the opinion of the department, is harmful to other species of fish and which should be reduced in numbers.

(Enacted by Stats. 1957, Ch. 456.)



5503

It is unlawful to take any fish for the sole purpose of removing its eggs except for the purpose of developing a brood stock for aquaculture purposes under Division 12 (commencing with Section 15000) pursuant to regulations promulgated by the Fish and Game Commission.

The commission shall also determine ownership and regulate distribution of progeny taken from wild brood stock, other than those obtained pursuant to Section 15300.

(Amended by Stats. 1982, Ch. 1486, Sec. 8.)



5505

Mollusks, crustaceans, and amphibia may be used for bait or released in the same waters wherein taken.

(Enacted by Stats. 1957, Ch. 456.)



5507

It is unlawful for any person to possess, except in his home, any fish spear or gaff within 300 feet of any lake or stream in this State, at any time when spearing is prohibited in such lake or stream. This section does not apply to the possession of a gaff carried as an accessory while angling.

(Enacted by Stats. 1957, Ch. 456.)



5508

It is unlawful to possess on any boat or to bring ashore any fish upon which a size or weight limit is prescribed in such a condition that its size or weight cannot be determined.

The commission may adopt regulations, under which fish other than whole fish may be brought ashore, which establish sizes or weights for cleaned or otherwise cut fish equivalent to sizes or weights for whole fish.

(Amended by Stats. 1967, Ch. 534.)



5509

It is unlawful to possess on any boat or to bring ashore any fish in such a condition that the species cannot be determined, except as otherwise provided in this code or regulations adopted pursuant thereto. The commission, subject to the provisions of Section 5508, may adopt regulations whereby fish taken by persons fishing from a vessel licensed pursuant to Section 7920 may be brought ashore in such a condition that the species cannot be determined.

(Amended by Stats. 1974, Ch. 1078.)



5510

The commission may adopt regulations to prevent deterioration and waste of fish taken for purposes other than profit, and to regulate the disposal of the offal of such fish.

(Added by Stats. 1976, Ch. 362.)



5511

Except under permit of the department, it is unlawful to carry on any fish cultural operations on any stream above the point where water is diverted for the use and operation of a state fish hatchery.

(Enacted by Stats. 1957, Ch. 456.)



5514

(a) It is unlawful to kill or retain in possession any chinook, coho, or kokanee salmon or any steelhead that has not taken the bait or lure in its mouth, in inland waters.

(b)  Any chinook, coho, or kokanee salmon or any steelhead hooked other than in its mouth in inland waters shall be released unharmed.

(Amended by Stats. 2007, Ch. 285, Sec. 105. Effective January 1, 2008.)



5515

(a) (1) Except as provided in Section 2081.7 or 2835, fully protected fish or parts thereof may not be taken or possessed at any time. No provision of this code or any other law shall be construed to authorize the issuance of permits or licenses to take any fully protected fish, and no permits or licenses heretofore issued shall have any force or effect for that purpose. However, the department may authorize the taking of those species for necessary scientific research, including efforts to recover fully protected, threatened, or endangered species. Prior to authorizing the take of any of those species, the department shall make an effort to notify all affected and interested parties to solicit information and comments on the proposed authorization. The notification shall be published in the California Regulatory Notice Register and be made available to each person who has notified the department, in writing, of his or her interest in fully protected species and who has provided an e-mail address, if available, or postal address to the department. Affected and interested parties shall have 30 days after notification is published in the California Regulatory Notice Register to provide any relevant information and comments on the proposed authorization.

(2) As used in this subdivision, “scientific research” does not include any actions taken as part of specified mitigation for a project, as defined in Section 21065 of the Public Resources Code.

(3) Legally imported fully protected fish or parts thereof may be possessed under a permit issued by the department.

(b) The following are fully protected fish:

(1) Colorado River squawfish (Ptychocheilus lucius).

(2) Thicktail chub (Gila crassicauda).

(3) Mohave chub (Gila mohavensis).

(4) Lost River sucker (Catostomus luxatus).

(5) Modoc sucker (Catostomus microps).

(6) Shortnose sucker (Chasmistes brevirostris).

(7) Humpback sucker (Xyrauchen texanus).

(8) Owens River pupfish (Cyprinoden radiosus).

(9) Unarmored threespine stickleback (Gasterosteus aculeatus williamsoni).

(10) Rough sculpin (Cottus asperrimus).

(Amended by Stats. 2011, Ch. 596, Sec. 7. Effective January 1, 2012.)



5516

Any river, stream, lake, or other body of water restricted by the commission to the use of artificial flies or artificial lures only for fishing shall be posted by the department at logical places of entry so as to inform persons fishing in such waters as to the nature of the restrictions.

(Added by Stats. 1974, Ch. 524.)



5517

It is unlawful to take any white shark (Carcharodon carcharias), except under permits issued pursuant to Section 1002 for scientific or educational purposes.

(Amended by Stats. 1997, Ch. 186, Sec. 1. Effective January 1, 1998.)



5520

It is the intent of the Legislature that the commission undertake management of abalone in a manner consistent with the abalone recovery and management plan submitted pursuant to Section 5522.

(Added by Stats. 1997, Ch. 787, Sec. 1. Effective January 1, 1998.)



5521

A moratorium is imposed on the taking, possessing, or landing of abalone (genus Haliotis) for commercial or recreational purposes in ocean waters of the state south of a line drawn due west magnetic from the center of the mouth of the San Francisco Bay, including all islands offshore the mainland of California, including, but not limited to, the Farallon Islands and the Southern California Channel Islands. It is unlawful to take, possess, or land abalone for commercial or recreational purposes in those ocean waters while the moratorium is in effect.

(Added by Stats. 1997, Ch. 787, Sec. 2. Effective January 1, 1998.)



5521.5

(a) In addition to the moratorium imposed by Section 5521, and notwithstanding any other provision of law, it is unlawful to take abalone for commercial purposes in District 6, 7, 16, 17, or 19A, in District 10 north of Point Lobos, or in District 20 between Southeast Rock and the extreme westerly end of Santa Catalina Island.

(b) For a person who is required to obtain a license pursuant to Section 7145, the possession of more than 12 individual abalone or abalone in excess of the annual bag limit is prima facie evidence that the person possesses the abalone for commercial purposes.

(Amended by Stats. 2007, Ch. 328, Sec. 1. Effective January 1, 2008.)



5521.6

Notwithstanding Sections 5521 and 5521.5, a registered aquaculturist may collect abalone for broodstock, in accordance with subdivision (b) of Section 15301.

(Added by Stats. 1999, Ch. 483, Sec. 6. Effective January 1, 2000.)



5522

(a) On or before January 1, 2003, the department shall submit to the commission a comprehensive abalone recovery and management plan. The plan shall contain all of the following:

(1) An explanation of the scientific knowledge regarding the biology, habitat requirements, and threats to abalone.

(2) A summary of the interim and long-term recovery goals, including a range of alternative interim and long-term conservation and management goals and activities. The department shall report why it prefers the recommended activities.

(3) Alternatives for allocating harvest between sport and commercial divers if the allocation of the abalone harvest is warranted.

(4) An estimate of the time and costs required to meet the interim and long-term recovery goals for the species, including available or anticipated funding sources, and an initial projection of the time and costs associated with meeting the final recovery goals. An implementation schedule shall also be included.

(5) An estimate of the time necessary to meet the interim recovery goals and triggers for review and amendment of strategy.

(6) A description of objective measurable criteria by which to determine whether the goals and objectives of the recovery strategy are being met and procedures for recognition of successful recovery. These criteria and procedures shall include, but not be limited to, the following:

(A) Specified abundance and size frequency distribution criteria for former abalone beds within suitable habitat not dominated by sea otters.

(B) Size frequency distributions exhibiting multiple size classes as necessary to ensure continued recruitment into fishable stock.

(C) The reproductive importance to the entire ecosystem of those areas proposed for reopening to harvest and the potential impact of each reopening on the recovery of abalone population in adjacent areas.

(b) Where appropriate, the recovery and management plan may include the following:

(1) A network of no-take abalone reserves.

(2) A total allowable catch, reflecting the long-term yield each species is capable of sustaining, using the best available science and bearing in mind the ecological importance of the species and the variability of marine ecosystems.

(3) A permanent reduction in harvest.

(c) Funding to prepare the recovery and management plan and any planning and scoping meetings shall be derived from the fees collected for the abalone stamp.

(d) On or before January 1, 2008, and following the adoption of the recovery and management plan by the commission, the department may apply to the commission to reopen sport or commercial fishing in all or any portion of the waters described in Section 5521. If the commission makes a finding that the resource can support additional harvest activities and that these activities are consistent with the abalone recovery plan, all or a portion of the waters described in Section 5521 may be reopened and management measures prescribed and implemented, as appropriate. The commission may close or, where appropriate, may establish no-take marine refuges in any area opened pursuant to this section if it makes a finding that this action is necessary to comply with the abalone management plan.

(e) If the commission determines that commercial fishing is an appropriate management measure, priority for participation in the fishery shall be given to those persons who held a commercial abalone permit during the 1996–97 permit year.

(Added by Stats. 1997, Ch. 787, Sec. 4. Effective January 1, 1998.)






CHAPTER 2 - Pollution

ARTICLE 1 - General

5650

(a) Except as provided in subdivision (b), it is unlawful to deposit in, permit to pass into, or place where it can pass into the waters of this state any of the following:

(1) Any petroleum, acid, coal or oil tar, lampblack, aniline, asphalt, bitumen, or residuary product of petroleum, or carbonaceous material or substance.

(2) Any refuse, liquid or solid, from any refinery, gas house, tannery, distillery, chemical works, mill, or factory of any kind.

(3) Any sawdust, shavings, slabs, or edgings.

(4) Any factory refuse, lime, or slag.

(5) Any cocculus indicus.

(6) Any substance or material deleterious to fish, plant life, mammals, or bird life.

(b) This section does not apply to a discharge or a release that is expressly authorized pursuant to, and in compliance with, the terms and conditions of a waste discharge requirement pursuant to Section 13263 of the Water Code or a waiver issued pursuant to subdivision (a) of Section 13269 of the Water Code issued by the State Water Resources Control Board or a regional water quality control board after a public hearing, or that is expressly authorized pursuant to, and in compliance with, the terms and conditions of a federal permit for which the State Water Resources Control Board or a regional water quality control board has, after a public hearing, issued a water quality certification pursuant to Section 13160 of the Water Code. This section does not confer additional authority on the State Water Resources Control Board, a regional water quality control board, or any other entity.

(c) It shall be an affirmative defense to a violation of this section if the defendant proves, by a preponderance of the evidence, all of the following:

(1) The defendant complied with all applicable state and federal laws and regulations requiring that the discharge or release be reported to a government agency.

(2) The substance or material did not enter the waters of the state or a storm drain that discharges into the waters of the state.

(3) The defendant took reasonable and appropriate measures to effectively mitigate the discharge or release in a timely manner.

(d) The affirmative defense in subdivision (c) does not apply and may not be raised in an action for civil penalties or injunctive relief pursuant to Section 5650.1.

(e) The affirmative defense in subdivision (c) does not apply and may not be raised by any defendant who has on two prior occasions in the preceding five years, in any combination within the same county in which the case is prosecuted, either pleaded nolo contendere, been convicted of a violation of this section, or suffered a judgment for a violation of this section or Section 5650.1. This subdivision shall apply only to cases filed on or after January 1, 1997.

(f) The affirmative defense in subdivision (c) does not apply and may not be raised by the defendant in any case in which a district attorney, city attorney, or Attorney General alleges, and the court finds, that the defendant acted willfully.

(Amended by Stats. 2007, Ch. 130, Sec. 96. Effective January 1, 2008.)



5650.1

(a) Every person who violates Section 5650 is subject to a civil penalty of not more than twenty-five thousand dollars ($25,000) for each violation.

(b) The civil penalty imposed for each separate violation pursuant to this section is separate, and in addition to, any other civil penalty imposed for a separate violation pursuant to this section or any other provision of law.

(c) In determining the amount of any civil penalty imposed pursuant to this section, the court shall take into consideration all relevant circumstances, including, but not limited to, the nature, circumstance, extent, and gravity of the violation. In making this determination, the court shall consider the degree of toxicity and volume of the discharge, the extent of harm caused by the violation, whether the effects of the violation may be reversed or mitigated, and with respect to the defendant, the ability to pay, the effect of any civil penalty on the ability to continue in business, any voluntary cleanup efforts undertaken, any prior history of violations, the gravity of the behavior, the economic benefit, if any, resulting from the violation, and any other matters the court determines justice may require.

(d) Every civil action brought under this section shall be brought by the Attorney General upon complaint by the department, or by the district attorney or city attorney in the name of the people of the State of California, and any actions relating to the same violation may be joined or consolidated.

(e) In any civil action brought pursuant to this chapter in which a temporary restraining order, preliminary injunction, or permanent injunction is sought, it is not necessary to allege or prove at any stage of the proceeding that irreparable damage will occur if the temporary restraining order, preliminary injunction, or permanent injunction is not issued, or that the remedy at law is inadequate.

(f) After the party seeking the injunction has met its burden of proof, the court shall determine whether to issue a temporary restraining order, preliminary injunction, or permanent injunction without requiring the defendant to prove that it will suffer grave or irreparable harm. The court shall make the determination whether to issue a temporary restraining order, preliminary injunction, or permanent injunction by taking into consideration, among other things, the nature, circumstance, extent, and gravity of the violation, the quantity and characteristics of the substance or material involved, the extent of environmental harm caused by the violation, measures taken by the defendant to remedy the violation, the relative likelihood that the material or substance involved may pass into waters of the state, and the harm likely to be caused to the defendant.

(g) The court, to the maximum extent possible, shall tailor any temporary restraining order, preliminary injunction, or permanent injunction narrowly to address the violation in a manner that will otherwise allow the defendant to continue business operations in a lawful manner.

(h) All civil penalties collected pursuant to this section shall not be considered fines or forfeitures as defined in Section 13003 and shall be apportioned in the following manner:

(1) Fifty percent shall be distributed to the county treasurer of the county in which the action is prosecuted. Amounts paid to the county treasurer shall be deposited in the county fish and wildlife propagation fund established pursuant to Section 13100.

(2) Fifty percent shall be distributed to the department for deposit in the Fish and Game Preservation Fund. These funds may be expended to cover the costs of legal actions or for any other law enforcement purpose consistent with Section 9 of Article XVI of the California Constitution.

(Amended by Stats. 1996, Ch. 1122, Sec. 2. Effective January 1, 1997.)



5651

Whenever it is determined by the department that a continuing and chronic condition of pollution exists, the department shall report that condition to the appropriate regional water quality control board, and shall cooperate with the board in obtaining correction or abatement in accordance with any laws administered by the board for the control of practices for sewage and industrial waste disposal.

(Amended by Stats. 1985, Ch. 1429, Sec. 1. Effective October 1, 1985.)



5652

(a) It is unlawful to deposit, permit to pass into, or place where it can pass into the waters of the state, or to abandon, dispose of, or throw away, within 150 feet of the high water mark of the waters of the state, any cans, bottles, garbage, motor vehicle or parts thereof, rubbish, litter, refuse, waste, debris, or the viscera or carcass of any dead mammal, or the carcass of any dead bird.

(b) The abandonment of any motor vehicle in any manner that violates this section shall constitute a rebuttable presumption affecting the burden of producing evidence that the last registered owner of record, not having complied with Section 5900 of the Vehicle Code, is responsible for that abandonment and is thereby liable for the cost of removal and disposition of the vehicle. This section prohibits the placement of a vehicle body on privately owned property along a streambank by the property owner or tenant for the purpose of preventing erosion of the streambank.

(c) This section does not apply to a refuse disposal site that is authorized by the appropriate local agency having jurisdiction or to the depositing of those materials in a container from which the materials are routinely removed to a legal point of disposal.

(d) This section shall be enforced by all law enforcement officers of this state.

(Amended by Stats. 2007, Ch. 285, Sec. 107. Effective January 1, 2008.)



5653

(a) The use of any vacuum or suction dredge equipment by any person in any river, stream, or lake of this state is prohibited, except as authorized under a permit issued to that person by the department in compliance with the regulations adopted pursuant to Section 5653.9. Before any person uses any vacuum or suction dredge equipment in any river, stream, or lake of this state, that person shall submit an application for a permit for a vacuum or suction dredge to the department, specifying the type and size of equipment to be used and other information as the department may require.

(b) Under the regulations adopted pursuant to Section 5653.9, the department shall designate waters or areas wherein vacuum or suction dredges may be used pursuant to a permit, waters or areas closed to those dredges, the maximum size of those dredges that may be used, and the time of year when those dredges may be used. If the department determines, pursuant to the regulations adopted pursuant to Section 5653.9, that the operation will not be deleterious to fish, it shall issue a permit to the applicant. If any person operates any equipment other than that authorized by the permit or conducts the operation in any waters or area or at any time that is not authorized by the permit, or if any person conducts the operation without securing the permit, that person is guilty of a misdemeanor.

(c) The department shall issue a permit upon the payment, in the case of a resident, of a base fee of twenty-five dollars ($25), as adjusted under Section 713, when an onsite investigation of the project size is not deemed necessary by the department, and a base fee of one hundred thirty dollars ($130), as adjusted under Section 713, when the department deems that an onsite investigation is necessary. In the case of a nonresident, the base fee shall be one hundred dollars ($100), as adjusted under Section 713, when an onsite investigation is not deemed necessary, and a base fee of two hundred twenty dollars ($220), as adjusted under Section 713, when an onsite investigation is deemed necessary.

(d) It is unlawful to possess a vacuum or suction dredge in areas, or in or within 100 yards of waters, that are closed to the use of vacuum or suction dredges.

(Amended by Stats. 2006, Ch. 538, Sec. 185. Effective January 1, 2007.)



5653.1

(a) The issuance of permits to operate vacuum or suction dredge equipment is a project pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and permits may only be issued, and vacuum or suction dredge mining may only occur as authorized by any existing permit, if the department has caused to be prepared, and certified the completion of, an environmental impact report for the project pursuant to the court order and consent judgment entered in the case of Karuk Tribe of California et al. v. California Department of Fish and Game et al., Alameda County Superior Court Case No. RG 05211597.

(b) Notwithstanding Section 5653, the use of any vacuum or suction dredge equipment in any river, stream, or lake of this state is prohibited until the director certifies to the Secretary of State that all of the following have occurred:

(1) The department has completed the environmental review of its existing suction dredge mining regulations, as ordered by the court in the case of Karuk Tribe of California et al. v. California Department of Fish and Game et al., Alameda County Superior Court Case No. RG 05211597.

(2) The department has transmitted for filing with the Secretary of State pursuant to Section 11343 of the Government Code, a certified copy of new regulations adopted, as necessary, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(3) The new regulations described in paragraph (2) are operative.

(4) The new regulations described in paragraph (2) fully mitigate all identified significant environmental impacts.

(5) A fee structure is in place that will fully cover all costs to the department related to the administration of the program.

(c) (1) To facilitate its compliance with subdivision (b), the department shall consult with other agencies as it determines to be necessary, including, but not limited to, the State Water Resources Control Board, the State Department of Public Health, and the Native American Heritage Commission, and, on or before April 1, 2013, shall prepare and submit to the Legislature a report with recommendations on statutory changes or authorizations that, in the determination of the department, are necessary to develop the suction dredge regulations required by paragraph (2) of subdivision (b), including, but not limited to, recommendations relating to the mitigation of all identified significant environmental impacts and a fee structure that will fully cover all program costs.

(2) The requirement for submitting a report imposed under this subdivision is inoperative on January 1, 2017, pursuant to Section 10231.5 of the Government Code.

(3) The report submitted to the Legislature pursuant to this subdivision shall be submitted in accordance with Section 9795 of the Government Code.

(d) The Legislature finds and declares that this section, as added during the 2009–10 Regular Session, applies solely to vacuum and suction dredging activities conducted for instream mining purposes. This section does not expand or provide new authority for the department to close or regulate suction dredging conducted for regular maintenance of energy or water supply management infrastructure, flood control, or navigational purposes governed by other state or federal law.

(e) This section does not prohibit or restrict nonmotorized recreational mining activities, including panning for gold.

(Amended by Stats. 2012, Ch. 39, Sec. 7. Effective June 27, 2012.)



5653.3

Any person required to possess a permit pursuant to Section 5653 shall present his or her dredging equipment for inspection upon request of a state or county fish and game warden.

(Added by Stats. 1988, Ch. 1037, Sec. 2.)



5653.5

For purposes of Section 5653, “river, stream, or lake” means the body of water at the current water level at the time of the dredging.

(Added by Stats. 1988, Ch. 1037, Sec. 3.)



5653.7

In the event of an unanticipated water level change, when necessary to protect fish and wildlife resources, the department may close areas that were otherwise opened for dredging and for which permits were issued pursuant to Section 5653.

(Added by Stats. 1988, Ch. 1037, Sec. 4.)



5653.8

For purposes of Sections 5653 and 5653.3, “person” does not include a partnership, corporation, or other type of association.

(Added by Stats. 1994, Ch. 1109, Sec. 2. Effective September 29, 1994.)



5653.9

The department shall adopt regulations to carry out Section 5653 and may adopt regulations to carry out Sections 5653.3, 5653.5, and 5653.7. The regulations shall be adopted in accordance with the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code and Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1994, Ch. 775, Sec. 2. Effective January 1, 1995.)



5654

(a) (1) Notwithstanding Section 7715 and except as provided in paragraph (2), the director, within 24 hours of notification of a spill or discharge, as those terms are defined in subdivision (ad) of Section 8670.3 of the Government Code, where any fishing, including all commercial, recreational, and nonlicensed subsistence fishing, may take place, or where aquaculture operations are taking place, shall close to the take of all fish and shellfish all waters in the vicinity of the spill or discharge or where the spilled or discharged material has spread, or is likely to spread. In determining where a spill or discharge is likely to spread, the director shall consult with the Administrator of the Office of Spill Prevention and Response. At the time of closure, the department shall make all reasonable efforts to notify the public of the closure, including notification to commercial and recreational fishing organizations, and posting of warnings on public piers and other locations where subsistence fishing is known to occur. The department shall coordinate, when possible, with local and regional agencies and organizations to expedite public notification.

(2) Closure pursuant to paragraph (1) is not required if, within 24 hours of notification of a spill or discharge, the Office of Environmental Health Hazard Assessment finds that a public health threat does not or is unlikely to exist.

(b) Within 48 hours of notification of a spill or discharge subject to subdivision (a), the director, in consultation with the Office of Environmental Health Hazard Assessment, shall make an assessment and determine all of the following:

(1) The danger posed to the public from fishing in the area where the spill or discharge occurred or spread, and the danger of consuming fish taken in the area where the spill or discharge occurred or spread.

(2) Whether the areas closed for the take of fish or shellfish should be expanded to prevent any potential take or consumption of any fish or shellfish that may have been contaminated by the spill or discharge.

(3) The likely period for maintaining a closure on the take of fish and shellfish in order to prevent any possible contaminated fish or shellfish from being taken or consumed or other threats to human health.

(c) Within 48 hours after receiving notification of a spill or discharge subject to subdivision (a), or as soon as is feasible, the director, in consultation with the Office of Environmental Health Hazard Assessment, shall assess and determine the potential danger from consuming fish that have been contained in a recirculating seawater tank onboard a vessel that may become contaminated by the vessel’s movement through an area where the spill or discharge occurred or spread.

(d) If the director finds in his or her assessment pursuant to subdivision (b) that there is no significant risk to the public or to the fisheries, the director may immediately reopen the closed area and waive the testing requirements of subdivisions (e) and (f).

(e) Except under the conditions specified in subdivision (d), after complying with subdivisions (a) and (b), the director, in consultation with the Office of Environmental Health Hazard Assessment, but in no event more than seven days from the notification of the spill or discharge, shall order expedited tests of fish and shellfish that would have been open for take for commercial, recreational, or subsistence purposes in the closed area if not for the closure, to determine the levels of contamination, if any, and whether the fish or shellfish is safe for human consumption.

(f) (1) Within 24 hours of receiving a notification from the Office of Environmental Health Hazard Assessment that no threat to human health exists from the spill or discharge or that no contaminant from the spill or discharge is present that could contaminate fish or shellfish, the director shall reopen the areas closed pursuant to this section. The director may maintain a closure in any remaining portion of the closed area where the Office of Environmental Health Hazard Assessment finds contamination from the spill or discharge persists that may adversely affect human health.

(2) The director, in consultation with the commission, may also maintain a closure in any remaining portion of the closed area where commercial fishing or aquaculture occurs and where the department determines, pursuant to this paragraph, that contamination from the spill or discharge persists that may cause the waste of commercial fish or shellfish as regulated by Section 7701.

(g) To the extent feasible, the director shall consult with representatives of commercial and recreational fishing associations and subsistence fishing communities regarding the extent and duration of a closure, testing protocols, and findings. If a spill or discharge occurs within the lands governed by a Native American tribe or affects waters flowing through tribal lands, or tribal fisheries, the director shall consult with the affected tribal governments.

(h) The director shall seek full reimbursement from the responsible party or parties for the spill or discharge for all reasonable costs incurred by the department in carrying out this section, including, but not limited to, all testing.

(Amended by Stats. 2009, Ch. 294, Sec. 13. Effective January 1, 2010.)



5655

(a) In addition to the responsibilities imposed pursuant to Section 5651, the department may clean up or abate, or cause to be cleaned up or abated, the effects of any petroleum or petroleum product deposited or discharged in the waters of this state or deposited or discharged in any location onshore or offshore where the petroleum or petroleum product is likely to enter the waters of this state, order any person responsible for the deposit or discharge to clean up the petroleum or petroleum product or abate the effects of the deposit or discharge, and recover any costs incurred as a result of the cleanup or abatement from the responsible party.

(b) An order shall not be issued pursuant to this section for the cleanup or abatement of petroleum products in any sump, pond, pit, or lagoon used in conjunction with crude oil production that is in compliance with all applicable state and federal laws and regulations.

(c) The department may issue an order pursuant to this section only if there is an imminent and substantial endangerment to human health or the environment and the order shall remain in effect only until any cleanup and abatement order is issued pursuant to Section 13304 of the Water Code. A regional water quality control board shall incorporate the department’s order into the cleanup and abatement order issued pursuant to Section 13304 of the Water Code, unless the department’s order is inconsistent with any more stringent requirement established in the cleanup and abatement order. Any action taken in compliance with the department’s order is not a violation of any subsequent regional water quality control board cleanup and abatement order issued pursuant to Section 13304 of the Water Code.

(d) The Administrator of the Office of Spill Prevention and Response has the primary authority to serve as a state incident commander and direct removal, abatement, response, containment, and cleanup efforts with regard to all aspects of any placement of petroleum or a petroleum product in the waters of the state, except as otherwise provided by law. This authority may be delegated.

(e) For purposes of this section, the following definitions apply:

(1) “Petroleum product” means oil of any kind or form, including, but not limited to, fuel oil, sludge, oil refuse, and oil mixed with waste other than dredged spoil. “Petroleum product” does not include any pesticide that has been applied for agricultural, commercial, or industrial purposes or that has been applied in accordance with a cooperative agreement authorized by Section 116180 of the Health and Safety Code, that has not been discharged accidentally or for purposes of disposal, and the application of which was in compliance with all applicable state and federal laws and regulations.

(2) “State incident commander” means a person with the overall authority for managing and conducting incident operations during an oil spill response, who shall manage an incident consistent with the standardized emergency management system required by Section 8607 of the Government Code. Incident management generally includes the development of objectives, strategies, and tactics, ordering and release of resources, and coordinating with other appropriate response agencies to ensure that all appropriate resources are properly utilized and that this coordinating function is performed in a manner designed to minimize risk to other persons and to the environment.

(Amended by Stats. 2010, Ch. 328, Sec. 68. Effective January 1, 2011.)



5656

Any recovery or settlement of money damages, including, but not limited to, civil penalties arising out of any civil action filed and maintained by the Attorney General in the enforcement of this article shall be deposited in the Fish and Wildlife Pollution Account in the Fish and Game Preservation Fund.

(Amended by Stats. 1995, Ch. 720, Sec. 3. Effective January 1, 1996.)






ARTICLE 2 - Shellfish Area Contamination

5669

For purposes of this chapter, “shellfish” means any bivalve mollusk.

(Added by Stats. 1982, Ch. 1486, Sec. 9.)



5670

It is unlawful to take shellfish used or intended to be used for human consumption from any area from which it shall be determined, as provided in this article, that the taking of shellfish does or may constitute a menace to the lives or health of human beings.

(Enacted by Stats. 1957, Ch. 456.)



5671

The State Department of Health Services may:

(a) Examine any area from which shellfish may be taken.

(b) Determine whether the area is subject to sewage contamination.

(c) Determine whether the taking of shellfish from the area does or may constitute a menace to the lives or health of human beings.

(Amended by Stats. 1977, Ch. 1252.)



5672

Upon the determination by the State Department of Health Services that the area is or may be subject to sewage contamination, and that the taking of shellfish from it does or may constitute a menace to the lives or health of human beings, it shall ascertain as accurately as it can the bounds of the contamination, and shall post notices on or in the area describing its bounds and prohibiting the taking of shellfish therefrom.

The taking of shellfish from the area is unlawful after the completion of the publication of the notices as prescribed in this article.

(Amended by Stats. 1977, Ch. 1252.)



5673

The fact of posting the notices shall be published once a week for four successive weeks in some newspaper of general circulation published in the county in which the contaminated area is situated, if there is such a newspaper, and if there is none, then in such a newspaper published in an adjoining county.

(Enacted by Stats. 1957, Ch. 456.)



5674

The State Department of Health Services shall enforce the provisions of this article, and for that purpose the inspectors and employees of that agency may enter at all times upon public or private property upon which shellfish may be located.

(Amended by Stats. 1977, Ch. 1252.)



5675

If examinations are conducted pursuant to this article for purposes of certifying the quality of shellfish-growing waters, certification of water quality shall be commenced within 30 days, and completed within three months of the filing of an application by an aquaculturist.

(Added by Stats. 1982, Ch. 1486, Sec. 10.)






ARTICLE 2.5 - Purification of Mollusks

5700

Notwithstanding Sections 5670, 5672, 8341, and 9050, native and nonnative mollusks may be taken in Districts 12 and 13 and moved to other areas to be purified for human consumption under such rules and regulations as shall be established by the commission. Such regulations may include, but are not limited to, bag limits, methods of harvest, and provisions for public use. Mollusks taken under this section shall not be used for human consumption unless such use is approved by the State Department of Health Services.

(Amended by Stats. 1979, Ch. 373.)



5701

The State Department of Health Services may make sanitary surveys of mollusk-growing areas or may use sanitary surveys of mollusk-growing areas made by qualified state or county agencies, and based on such information may classify such areas for purposes of harvesting and moving mollusks which are to be purified for human consumption in accordance with Section 5700. The State Department of Health Services shall adopt such rules and regulations as are necessary to implement this section.

(Amended by Stats. 1979, Ch. 373.)



5701.5

If examinations are conducted by the State Department of Health Services pursuant to this article for purposes of certifying the quality of shellfish-growing waters, certification of water quality shall be commenced within 30 days and completed within six months of the filing of an application by an aquaculturist.

(Added by Stats. 1982, Ch. 1486, Sec. 11.)



5702

Any person who moves any native mollusks taken under regulations of the commission from Districts 12 and 13 for purposes of purification for human consumption shall pay a royalty, as the commission may prescribe, of not less than two cents ($0.02) per pound of mollusks so taken.

(Added by Stats. 1976, Ch. 1019.)






ARTICLE 3 - Trinity and Klamath River Fish and Game District

5800

(a) It is unlawful to conduct any mining operations in the Trinity and Klamath River Fish and Game District between July 1st and November 30th except when the debris, substances, tailings or other effluent from such operations do not and cannot pass into the waters in that district.

(b) It is unlawful between July 1st and November 30th to pollute, muddy, contaminate, or roil the waters of the Trinity and Klamath River Fish and Game District. It is unlawful between those dates to deposit in or cause, suffer, or procure to be deposited in, permit to pass into, or place where it can pass into, such waters, any debris, substance or tailings from hydraulic, placer, milling, or other mining operation affecting the clarity of such waters. The clarity of such waters shall be deemed affected when such waters at a point a distance of one mile below the confluence of the Klamath River and the Salmon River or at a point a distance of one mile below the confluence of the South Fork of the Trinity River and the Trinity River, contain fifty (50) parts per million, by weight, of suspended matter, not including vegetable matter in suspension and suspended matter occurring in the stream or streams due to an act of God.

(c) It is unlawful, between July 1st and November 30th to carry on or operate any hydraulic mine of any kind on, along, or in any waters flowing into the Trinity and Klamath River District. However, nothing herein contained shall prevent the operation of a hydraulic mine where the tailings, substance, or debris, or other effluent therefrom, does not or will not pass into the waters of the Trinity and Klamath River Fish and Game District, between such dates, and any person, firm, or corporation engaged in hydraulic mining shall have the right until the fifteenth day of July to use water for the purpose of cleaning up.

(d) Any structure or contrivance which causes or contributes, in whole or in part, to the condition, the causing of which is in this section prohibited, is a public nuisance, and any person, firm, or corporation maintaining or permitting it is guilty of maintaining a public nuisance, and it is the duty of the district attorney of the county where the condition occurs or the acts creating the public nuisance occur, to bring action to abate such nuisance.

(Enacted by Stats. 1957, Ch. 456.)



5801

Section 5800 does not affect any other laws applying to the territory included in the Trinity and Klamath River Fish and Game District which relate to birds, mammals, and fish.

(Enacted by Stats. 1957, Ch. 456.)



5802

Section 5800 does not apply to the construction, repair, or maintenance of public works by the Federal or State Government, or any political subdivision thereof.

(Enacted by Stats. 1957, Ch. 456.)



5803

No provision of this article is a limitation on the authority of the State Water Resources Control Board or any California Regional Water Quality Control Board to adopt and enforce additional discharge requirements or prohibitions.

(Added by Stats. 1970, Ch. 918.)









CHAPTER 3 - Dams, Conduits, and Screens

ARTICLE 1 - General Provisions

5900

As used in this chapter:

(a) “Dam” includes all artificial obstructions.

(b) “Conduit” includes pipe, millrace, ditch, flume, siphon, tunnel, canal, and any other conduit or diversion used for the purpose of taking or receiving water from any river, creek, stream, or lake.

(c) “Owner” includes the United States (except that for the purpose of Sections 5901, 5931, 5933, and 5938, “owner” does not include the United States as to any dam in the condition the dam existed on September 15, 1945), the State, a person, political subdivision, or district (other than a fish and game district) owning, controlling or operating a dam or pipe.

(d) “United States” means the United States of America, and in relation to any particular matter includes the officers, agents, employees, agencies, or instrumentalities authorized to act in relation thereto.

(Amended by Stats. 1961, Ch. 867.)



5901

Except as otherwise provided in this code, it is unlawful to construct or maintain in any stream in Districts 1, 13/8, 11/2, 17/8, 2, 21/4, 21/2, 23/4, 3, 31/2, 4, 41/8, 41/2, 43/4, 11, 12, 13, 23, and 25, any device or contrivance that prevents, impedes, or tends to prevent or impede, the passing of fish up and down stream.

(Amended by Stats. 2005, Ch. 589, Sec. 2. Effective January 1, 2006.)



5902

In including the United States within the scope of this chapter the Legislature declares that it understands that the law and policy of the United States with respect to the development of water resources, the reclamation of land from flood and overflow, and in all other respects is to comply with state laws respecting water. The provisions of this chapter provide a procedure for the United States to comply with the provisions and policy of state law respecting its subject matter.

(Enacted by Stats. 1957, Ch. 456.)



5903

The United States shall file with the commission pursuant to this chapter a separate application for each dam it proposes to construct or enlarge if an owner other than the United States would be required to file an application pursuant to Division 3 of the Water Code in order to construct or enlarge the same dam. The application shall be on forms provided by the department.

(Enacted by Stats. 1957, Ch. 456.)



5904

The application of the United States shall give the following information:

(a) The name and address of the owner.

(b) The location, type, size, and height of the proposed dam and appurtenant works.

(c) The storage capacity of the reservoir.

(d) Such other pertinent information as the commission requires.

(e) As accurately as may be readily obtained, the area of the drainage basin, rainfall, and stream flow records and flood flow records and estimates.

(f) The purpose for which the impounded or diverted water is to be used.

(g) Such other appropriate information as may be necessary in a given instance.

In instances wherein the physical conditions involved and the size of the dam are such as to render the above requirements as to drainage areas, rainfall, stream flow, and flood flow unnecessary, the commission may waive the requirements.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2 - Dams and Obstructions

5930

The department shall, from time to time, examine all dams in all rivers and streams in this State naturally frequented by fish.

(Enacted by Stats. 1957, Ch. 456.)



5931

If, in the opinion of the commission, there is not free passage for fish over or around any dam, the department shall cause plans to be furnished for a suitable fishway, and order in writing the owner of the dam to provide the dam, within a specified time, with a durable and efficient fishway, of such form and capacity and in such location as shall be determined by the department. Such fishway shall be completed by the owner of the dam to the satisfaction of the department within the time specified.

(Enacted by Stats. 1957, Ch. 456.)



5932

When all of the provisions of this article have been complied with, if in the opinion of the commission changed conditions make additional structures desirable for the free passage of fish, the department may make such additional structures and may expend such sums of money as it deems necessary for such additional construction, including the cost of insurance against any liability which the department may incur in connection with such structures.

(Enacted by Stats. 1957, Ch. 456.)



5933

Whenever an application for approval of plans and specifications for a new dam in any stream in this State, or for the enlargement of any dam in any such stream, is filed with the Department of Water Resources, pursuant to Part 1 (commencing with Section 6000) of Division 3 of the Water Code, a copy of such application shall be filed by the applicant with the commission. If then the commission deems that the construction of a fishway over such a dam is necessary for the preservation and protection of fish, and that construction and operation of such fishway is practicable, it shall set a date for a hearing to be held within 90 days after filing of such application with the commission.

At such hearing the applicant shall be entitled to introduce evidence to show that construction of the fishway is not necessary or is not practicable, taking into consideration the height of the dam and the amount of water available.

If, after the hearing, the commission finds that the construction of the fishway is necessary and practicable it shall, within five days after such hearing, notify the applicant to that effect.

After notice from the commission that a fishway is required, it shall be unlawful to commence the construction of any new dam or the enlargement of any dam without first obtaining the written approval of the commission of the design for such a fishway.

(Amended by Stats. 1963, Ch. 304.)



5934

The commission or any party may, in any hearing, cause the deposition of witnesses to be taken in the manner prescribed by law for depositions in civil actions in the superior courts of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure.

(Amended by Stats. 2004, Ch. 182, Sec. 37. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



5935

The owner of any dam upon which a fishway has been provided shall keep the fishway in repair and open and free from obstructions to the passage of fish at all times.

(Enacted by Stats. 1957, Ch. 456.)



5936

It is unlawful to wilfully destroy, injure, or obstruct any fishway.

(Enacted by Stats. 1957, Ch. 456.)



5937

The owner of any dam shall allow sufficient water at all times to pass through a fishway, or in the absence of a fishway, allow sufficient water to pass over, around or through the dam, to keep in good condition any fish that may be planted or exist below the dam. During the minimum flow of water in any river or stream, permission may be granted by the department to the owner of any dam to allow sufficient water to pass through a culvert, waste gate, or over or around the dam, to keep in good condition any fish that may be planted or exist below the dam, when, in the judgment of the department, it is impracticable or detrimental to the owner to pass the water through the fishway.

(Enacted by Stats. 1957, Ch. 456.)



5938

Whenever in the opinion of the commission it is impracticable, because of the height of any dam, or other conditions, to construct a fishway over or around the dam, the commission may, in lieu of the fishway, order the owner of the dam completely to equip, within a specified time, on a site to be selected by the department, a hatchery, together with dwellings for help, traps for the taking of fish, and all other equipment necessary to operate a hatchery station, according to plans and specifications furnished by the department. After such hatchery has been constructed, the department shall operate it without further expense to the owner of the dam except as provided in Sections 5940 and 5941.

(Enacted by Stats. 1957, Ch. 456.)



5939

The hatchery, traps, and other equipment necessary to operate a hatchery station shall not be of a size greater than necessary to supply the stream or river with a reasonable number of fish. The owner of the dam shall permit the department to locate the hatchery, dwellings, traps, and other equipment upon any of the land of the owner of the dam upon a site or sites to be mutually agreed upon by the department and the owner of the dam.

(Enacted by Stats. 1957, Ch. 456.)



5940

If the owner of the dam generates electricity at the place of the dam, he shall furnish sufficient light, without charge, for the use of the hatchery.

(Enacted by Stats. 1957, Ch. 456.)



5941

The owner shall permit the use of water, without charge, to operate the hatchery.

(Enacted by Stats. 1957, Ch. 456.)



5942

The commission may, in lieu of a fishway, hatchery, dwelling, traps or other equipment necessary to operate a hatchery station, order the owner of the dam to plant, under the supervision of the department, the young of such fish as naturally frequent the waters of the stream or river, at such times, in such places, and in such numbers as the commission may order.

(Enacted by Stats. 1957, Ch. 456.)



5943

(a) The owner of a dam shall accord to the public for the purpose of fishing, the right of access to the waters impounded by the dam during the open season for the taking of fish in the stream or river, subject to the regulations of the commission.

(b) Subdivision (a) does not apply to any impoundment of water by a dam that is wholly located on privately owned land that is primarily agricultural or residential in nature if the impounded waters are from a stream or river that is not naturally frequented by fish and if the dam does not prevent the free passage of fish over or around the dam. The Legislature finds and declares that this subdivision is intended to be declaratory of existing law.

(Amended by Stats. 1996, Ch. 273, Sec. 1. Effective January 1, 1997.)



5944

The owner of a dam is not liable in damages to any person exercising the right to fish, who suffers any injury through coming in contact with, or tampering with, any of the property of the owner of the dam.

(Enacted by Stats. 1957, Ch. 456.)



5945

The department may sell, at cost, to the owner of a dam, young fish ordered to be planted.

(Enacted by Stats. 1957, Ch. 456.)



5946

The provisions of Section 5938 shall not be applicable to dams constructed in District 41/2 after September 9, 1953.

No permit or license to appropriate water in District 41/2 shall be issued by the State Water Rights Board after September 9, 1953, unless conditioned upon full compliance with Section 5937. Plans and specifications for any such dam shall not be approved by the Department of Water Resources unless adequate provision is made for full compliance with Section 5937.

(Amended by Stats. 1957, Ch. 1932.)



5947

It is unlawful for the owner of a dam in District 41/2 to release water from the dam, or any facilities for the generation of hydroelectric energy operated in connection therewith, in varying flows in such a manner as to destroy fish life below such release.

(Enacted by Stats. 1957, Ch. 456.)



5948

No person shall cause or having caused, permit to exist any log jam or debris accumulation or any other artificial barrier, except a dam for the storage or diversion of water, public bridges and approaches thereto, groins, jetties, seawalls, breakwaters, bulkheads, wharves and piers permitted by law, and debris from mining operations, in any stream in this State, which will prevent the passing of fish up and down stream or which is deleterious to fish as determined by the commission, subject to review by the courts.

(Amended by Stats. 1957, Ch. 2039.)






ARTICLE 3 - Conduits and Screens: Diversions Over 250 Cubic Feet per Second

5980

This article shall apply only to conduits described in Section 5987, and conduits with a maximum flow capacity over 250 cubic feet per second of water.

In classifying conduits it is recognized that those involving the passage of water through power devices and those of large size tend to destroy fish in a greater degree than conduits of smaller size or different type.

If this section is for any reason held to be unconstitutional, such decision shall not affect the validity of the remainder of this article.

The Legislature hereby declares that the persons owning conduits referred to in this section shall be subject to the provisions of this article.

(Enacted by Stats. 1957, Ch. 456.)



5981

The department shall examine all conduits; and order the owner of a conduit to install, and it is the duty of such an owner to install, a screen on the conduit when, in the opinion of the department, a screen is necessary to prevent fish from passing into the conduit.

Except as provided in Sections 5987, 5988 and 5989, one-half of the expense of constructing or installing a screen shall be paid by the owner of a conduit and one-half by the department.

(Enacted by Stats. 1957, Ch. 456.)



5982

An order to install a screen shall be in writing, and shall specify the type, size, mesh, material and location of the screen, the time within which the screen shall be installed, and an estimate of the expense of installing the screen.

(Enacted by Stats. 1957, Ch. 456.)



5983

When an order is made to install a screen, the department shall pay the owner of the conduit upon whom the order is served one-half of the estimated expense of the construction or installation of the screen.

(Enacted by Stats. 1957, Ch. 456.)



5984

If the expense of constructing or installing a screen exceeds the estimated expense the department shall, upon written notification by the owner of the conduit, inspect the screen, and pay to the owner one-half of the amount estimated to be necessary to complete the construction or installation of the screen.

(Enacted by Stats. 1957, Ch. 456.)



5985

The owner of the conduit shall, within 10 days after completing the installation of the screen, return to the department any surplus money advanced by the department pursuant to this article.

(Enacted by Stats. 1957, Ch. 456.)



5986

All money paid by the department to the owner of a conduit pursuant to this article shall be paid out of the Fish and Game Preservation Fund.

(Enacted by Stats. 1957, Ch. 456.)



5987

The department shall not pay one-half of the expense of the construction and installation of any screen as provided in Sections 5981, 5983, and 5984 to any person engaged in producing, generating, transmitting, delivering, or furnishing electricity for light, heat or power.

If this section is for any reason held to be unconstitutional, the decision shall not affect the validity of Section 5981, 5983 or 5984, and the Legislature hereby declares that the persons mentioned in this section shall be subject to the provisions of Sections 5981, 5983 and 5984.

(Enacted by Stats. 1957, Ch. 456.)



5988

When a screen has been installed, the owner may, by written notice within 90 days after such installation, request the department to inspect the screen for the purpose of accepting it. Thereupon it is the duty of the department to inspect the screen, and if it has been installed in accordance with the order and plans and specifications agreed upon by the department and the owner as provided in Section 5992 or approved by the Department of Water Resources the department shall accept and approve the screen in writing. If, upon such inspection it appears that the screen has not been constructed and installed in accordance with such plans and specifications, the department shall, within 60 days after such inspection, notify the owner of any deviation from the order. Thereupon such deviation may be remedied within 90 days, and a further inspection requested.

(Enacted by Stats. 1957, Ch. 456.)



5989

After acceptance, should the screen fail to function in an efficient manner, no changes in conditions affecting its operation having occurred subsequent to the acceptance of the screen, the owner shall not be required to install a new screen. However, the department may install another screen at the sole cost and expense of the department of a type, size, mesh, and at a location agreed upon by the department and the owner, or approved by the Department of Water Resources, as provided in Section 5992 of this code.

(Enacted by Stats. 1957, Ch. 456.)



5990

It is unlawful for the owner of a conduit to refuse, fail, or neglect to install a screen in compliance with an order from the department or to permit the screen to be removed or taken out of place, except for repairs or cleaning while water is running in the conduit.

(Enacted by Stats. 1957, Ch. 456.)



5991

In lieu of the department’s ordering the owner to install a screen the department may, at its option, elect to construct and install the screen itself, in which event the type, size, mesh, and location of the screen and the time within which it shall be installed shall be determined as provided by Section 5992 of this code.

When the department elects to construct and install a screen, one-half of the cost of construction and installation shall be paid by the owner.

The department may pay the entire cost of the construction and installation of a screen from the Fish and Game Preservation Fund, in which case it shall, upon completion of the screen, notify the owner of the amount of one-half of the cost, and the owner shall, within 30 days thereafter, remit that amount to the department.

(Enacted by Stats. 1957, Ch. 456.)



5992

Any screen installed under any of the provisions of this article shall be reasonably adequate to prevent fish from passing into the conduit and not unnecessarily impede the flow of water or prevent the owner from diverting the amount of water he is legally entitled to divert.

The type, size, mesh, and location of the screen and the time within which it shall be installed shall be mutually agreed upon by the department and the owner of the conduit. In the event the department and the owner of the conduit cannot agree upon the type, size, mesh, and location of the screen and the time within which it shall be installed, such matters shall be submitted for determination to the Department of Water Resources whose decision thereon shall be final and conclusive.

If the owner and the department fail to agree upon the type, size, mesh, location, and time of installation of the screen within 60 days from the first submission of proposed plans and specifications by the department to the owner, either the department or the owner may submit such matters, in writing to the Department of Water Resources for final and conclusive decision, and it shall, within 60 days from such reference, render its decision in writing determining such matters.

The department shall maintain and keep the screen in repair, and shall quarterly notify the owner in writing of the cost thereof, and the owner shall within 30 days thereafter remit to the department an amount equal to one-half of such cost.

The owner shall operate and keep free from debris any screen installed, and shall quarterly notify the department in writing of the cost thereof, and the department shall within 30 days thereafter remit to the owner an amount equal to one-half of such cost.

(Enacted by Stats. 1957, Ch. 456.)



5993

Before the installation of any screen under the provisions of this article, the department and the owner shall enter into an agreement defining the method of determining the cost of maintenance, repairs, operation, and keeping the screen free of debris, which agreement shall provide that in the event either the department or the owner objects to such cost the matter shall be referred to the Director of General Services for his final and conclusive decision.

(Amended by Stats. 1965, Ch. 371.)






ARTICLE 4 - Conduits and Screens: Diversions Less Than 250 Cubic Feet per Second

6020

This article shall apply only to conduits with a maximum flow capacity of 250 cubic feet per second or less of water, other than those conduits described in Section 5987.

If this section is for any reason held to be unconstitutional, such decision shall not affect the validity of Article 3 of this chapter and the Legislature hereby declares that the persons owning conduits referred to in this section shall be subject to the provisions of Article 3 of this chapter.

(Enacted by Stats. 1957, Ch. 456.)



6021

The department shall examine new or existing conduits, and may install, maintain, repair, and replace fish screens, bypasses, or other devices to prevent the passage of fish through a conduit, when in the opinion of the department such a screen or device is practical and necessary. The owner of a conduit shall grant to the department the right of access to the conduit for the installation and maintenance of the screen, and shall provide the department with an easement for a site for the installation of the screen or device deemed suitable by the department. The owner shall also supply sufficient water for a bypass to carry fish stopped by the screen or device back to the channel from which they were diverted, and an easement for the bypass channel, but such easement shall not require the acquisition or leasing of additional lands by the owner. No water for a bypass shall be required if the channel from which the water is diverted is dry or incapable of supporting fish life below the point of diversion.

(Enacted by Stats. 1957, Ch. 456.)



6022

Sufficient water for a bypass shall be not to exceed the following:

(a) Diversions under three cubic feet per second capacity shall not be required to bypass more than 18 gallons per minute.

(b) Diversions of three cubic feet per second or more, but under 10 cubic feet per second, shall not be required to bypass more than 30 gallons per minute.

(c) Diversions of 10 cubic feet per second or more, but under 20 cubic feet per second, shall not be required to bypass more than 40 gallons per minute.

(d) Diversions of 20 cubic feet per second or over shall not be required to bypass more than one-half of 1 percent of the capacity of the diversion.

(e) Diversions built by the Government of the United States and requiring bypasses longer than one-quarter mile shall bypass such amount of water as is necessary to return fish to the permanent channel satisfactorily.

(Enacted by Stats. 1957, Ch. 456.)



6023

The department shall serve written notice upon each owner of its intention to install a fish screen, and shall describe therein the distance downstream from the intake or in other manner the location of the screen, the access required, and the amount of water required for the bypass. The notice shall be served upon the owner in duplicate, and in such form that the original copy upon signature by the owner shall serve as an agreement to the installation of the screen or device under the terms therein, and shall require the owner to render such assistance, other than mechanical repair or replacement of parts, necessary to keep the screen or device in satisfactory operating condition. The hiring of additional labor shall not be required for such assistance.

(Enacted by Stats. 1957, Ch. 456.)



6024

If the owner fails to sign and return the agreement granting the department the necessary rights for the installation of the screen or device within 60 days after its service on him, the department may install the screen as though the agreement had been signed unless a decision of the Department of Water Resources is requested. In the event the department and the owner of the conduit cannot agree upon the type, size, mesh, or location of the screen or device, the amount of water required for a bypass, or the time within which the screen or device shall be installed, the matter shall be submitted for determination to the Department of Water Resources, whose decision thereon shall be final and conclusive. The Department of Water Resources shall render its decision within 60 days after either the department or the owner has submitted the matter in writing and requested a decision.

(Enacted by Stats. 1957, Ch. 456.)



6025

It is unlawful for the owner of a conduit to cause or permit a screen to be removed or taken out of place, except for repairs or cleaning, while water is running in the conduit, or to operate the conduit with the bypass closed when the screen is operating as provided in this article.

(Enacted by Stats. 1957, Ch. 456.)



6026

Any screen installed under this article shall be such as will be reasonably adequate to prevent fish from passing into the conduit and will not unnecessarily impede the flow of water or prevent the owner from diverting the amount of water he is legally entitled to divert.

(Enacted by Stats. 1957, Ch. 456.)



6027

This article does not prevent the department from removing or permitting an owner to remove a screen or close a bypass during any part of the year when the department finds that such action will not endanger fish life.

(Enacted by Stats. 1957, Ch. 456.)



6028

All money paid by the department to the owner of a conduit pursuant to this article shall be paid out of the Fish and Game Preservation Fund.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 5 - Diversion of Water From Streams

6100

Notwithstanding any provision of Article 3 (commencing with Section 5980) and Article 4 (commencing with Section 6020), on or after the effective date of this article, any new diversion of water from any stream having populations of salmon and steelhead which is determined by the department to be deleterious to salmon and steelhead shall be screened by the owner. The construction, operation, or maintenance costs of any screen required pursuant to this article shall be borne by the owner of the diversion.

The department within 30 days of receipt of a notice of such diversion, or within the time determined by mutual written agreement, shall submit to the owner its proposals as to measures necessary to protect the salmon and steelhead. The department shall notify the owner that it shall make onsite investigation and shall make any other investigation before it shall propose any measure necessary to protect fishlife.

The department, or any agency of the state, shall provide the owner of the diversion any available information which is required by such owner in order to comply with the provisions of this article.

The diversion shall not commence until the department has determined that measures necessary to protect fishlife have been incorporated into the plans and construction of such diversion.

(Added by Stats. 1971, Ch. 1016.)









CHAPTER 4 - Infected or Diseased Fish

6300

This chapter applies to all fish and amphibia, including, but not limited to, fish and amphibia being imported or transported. This chapter does not apply to activities governed by Division 12 (commencing with Section 15000).

(Amended by Stats. 1982, Ch. 1486, Sec. 12.)



6301

The department may enter at any time any vehicle, container, warehouse, depot, ship, or growing area where any fish, amphibians, or aquatic plants are held, transported, or stored, for the purpose of making a regulatory inspection to ascertain whether those fish, amphibians, or aquatic plants are infected, diseased, or parasitized, or to determine if aquaculture products are being or have been legally imported, transported, or possessed.

(Amended by Stats. 2007, Ch. 285, Sec. 108. Effective January 1, 2008.)



6302

Except as otherwise provided in Division 12 (commencing with Section 15000), all fish, amphibia, or aquatic plants found to be infected, diseased, or parasitized are a public nuisance and shall be summarily destroyed by the department.

(Amended by Stats. 1982, Ch. 1486, Sec. 13.)



6303

All fish, amphibia, or aquatic plants which the department determines are merely deleterious to fish, amphibia, aquatic plants, or aquatic animal life, shall be destroyed by the department, unless the owner or person in charge of the fish, amphibia, or aquatic plants ships them out of the State within a period of time to be specified by the department.

(Amended by Stats. 1961, Ch. 1150.)



6304

If the department finds any infected, diseased, or parasitized fish, amphibia, or aquatic plants within this State, the department shall post notices describing, as nearly as possible, the boundaries of the area within which the fish, amphibia, or aquatic plants are found, and shall state the period during which the taking, carrying, and transportation of the fish, amphibia, or aquatic plants from the area shall be unlawful. The fact of posting the notices shall be published once a week for four successive weeks in some newspaper of general circulation in the county in which the infected area is situated, and, if there is no such newspaper in that county, then in a newspaper of general circulation published in an adjoining county.

(Amended by Stats. 1961, Ch. 1150.)



6305

It is unlawful to carry or cause to be carried from one point in this State which has been posted according to the provisions of this article, to any other point in this State, any infected, diseased, or parasitized fish, amphibia, or aquatic plant.

(Amended by Stats. 1961, Ch. 1150.)



6306

The expense of any examination made necessary by the provisions of this code, shall be borne by the owner of the fish, amphibia, or aquatic plants, or the person or persons importing them into this State; provided, that the department may assume such expense in the case of fish imported to provide fishing under the authority of a sport fishing license in the public waters of this State.

(Amended by Stats. 1961, Ch. 1150.)






CHAPTER 5 - Fish Planting and Propagation

ARTICLE 1 - General Provisions

6400

It is unlawful to place, plant, or cause to be placed or planted, in any of the waters of this State, any live fish, any fresh or salt water animal, or any aquatic plant, whether taken without or within the State, without first submitting it for inspection to, and securing the written permission of, the department.

(Enacted by Stats. 1957, Ch. 456.)



6400.5

In addition to Section 6400, it is unlawful to transport or possess any live white bass (Marone chrysops), whether taken within or without the state, unless it is first submitted for inspection to, and written permission is obtained from, the department.

(Added by Stats. 1984, Ch. 1686, Sec. 4. Effective September 30, 1984.)



6401

Any person may, under the terms of a permit first obtained from the department, under regulations the commission may prescribe, purchase or receive live fish from any registered aquaculturist, and may stock the fish in a stream or a lake.

(Amended by Stats. 1982, Ch. 1486, Sec. 15.)



6402

The department may plant fish in streams passing through, or in lakes on, land on which is located a youth camp for underprivileged children.

(Added by Stats. 1967, Ch. 424.)



6403

This chapter does not apply to activities governed by Division 12 (commencing with Section 15000).

(Added by Stats. 1982, Ch. 1486, Sec. 15.1.)






ARTICLE 2 - Artificial Reefs

6420

The Legislature finds and declares all of the following:

(a) Declines in various southern California marine species of fish have adversely affected the sport and commercial fishing industry.

(b) Efforts to enhance these species through the placement of artificial reefs need to be investigated.

(c) A program of artificial reef research and development, including reef design, placement, and monitoring, is in the public interest and can best be accomplished under the administration of the department with the cooperation and assistance of the University of California, the California State University, other established, appropriate academic institutions, and other organizations with demonstrated expertise in the field.

(d) A state artificial reef research and construction program under the administration of the department is necessary to coordinate ongoing studies and construction of artificial reefs in waters of the state.

(Amended by Stats. 1999, Ch. 83, Sec. 55. Effective January 1, 2000.)



6421

For purposes of this article, the following terms have the following meaning:

(a) “Artificial reef” means manmade or natural objects intentionally placed in selected areas of the marine environment to duplicate those conditions that induce production of fish and invertebrates on natural reefs and rough bottoms, and that stimulate the growth of kelp or other midwater plant life which creates natural habitat for those species.

(b) “Production” means increases in the biomass of a species or number of species.

(c) “Program” means the California Artificial Reef Program.

(Added by Stats. 1985, Ch. 1103, Sec. 1.)



6422

The department shall administer the California Artificial Reef Program.

(Added by Stats. 1985, Ch. 1103, Sec. 1.)



6423

The program shall include all of the following:

(a) The placement of artificial reefs in state waters.

(b) A study of existing successful reefs and all new reefs placed by the program to determine the design criteria needed to construct artificial reefs capable of increasing fish and invertebrate production in waters of the state.

(c) A determination of the requirements for reef siting and placement.

(Added by Stats. 1985, Ch. 1103, Sec. 1.)



6424

The amount allocated for the administration of the program in any fiscal year may not exceed the amount authorized by applicable state and federal policy guidelines.

(Added by Stats. 1985, Ch. 1103, Sec. 1.)



6425

(a) It is the intent of the Legislature that not more than five hundred thousand dollars ($500,000) shall be allocated to the program for the 1985–86 fiscal year.

(b) It is the intent of the Legislature that future sources of funding for the program may include, but are not limited to, the Fish and Game Preservation Fund, the California Environmental License Plate Fund, the Wildlife Restoration Fund, recreational bond act funds, federal grants-in-aid, county fish and game propagation funds, and private donations.

(Added by Stats. 1985, Ch. 1103, Sec. 1.)






ARTICLE 4 - Grass Carp

6440

The Legislature finds and declares that triploid grass carp have the potential to control aquatic nuisance plants in non-public waters allowing for reduced chemical control but that the threat that grass carp pose to aquatic habitat may outweigh its benefits. It is the intent of this section to allow the Department of Fish and Game to use its management authority to provide for the long-term health of the ecosystem in the state including the aquatic ecosystem, and in that context, manage grass carp either through control of movement, eradication of populations, acquisition of habitat and any other action that the department finds will maintain the biological diversity and the long term, overall health of the state’s environment. The department shall undertake the management of grass carp in a manner that is consistent with provisions of this code and for the purposes of this section the department shall define management as handling, controlling, destroying, or moving species. The Legislature does not intend for this section to provide a right for the use of triploid grass carp if the department finds that use of the species poses an unacceptable risk to the state’s existing ecosystem.

(Added by Stats. 1997, Ch. 533, Sec. 1. Effective January 1, 1998.)



6450

The department shall adopt regulations that provide for the control of aquatic plant pests using artificially introduced triploid grass carp under a permit issued by the department. The regulations shall do all of the following:

(a) Restrict triploid grass carp introductions to those triploid grass carp that have been rendered sterile immediately after the eggs have been fertilized.

(b) Require individual fish to be checked to ensure that a third, triploid, set of chromosomes has been retained, preventing further reproduction by that individual fish.

(c) Limit aquatic plant pest control programs using triploid grass carp to the use of sterile triploid grass carp with documented certification of triploidy to ensure sterility.

(d) Require the identification by tagging of individual fish as the property of each owner.

(e) Require the posting of notices at stocked bodies of water declaring the penalties for removing triploid grass carp.

(f) Limit the permits for the use of triploid grass carp in waters on golf courses located in residential areas to those waters that are determined by the department to be secure from the removal of triploid grass carp to unauthorized waters.

(g) Provide for management of the triploid grass carp populations in a manner consistent with the provisions of this code where the department finds that such actions will benefit the long-term health of the state’s biodiversity as a whole.

(h) Until January 1, 1999, the regulations shall not authorize the issuance of permits for the use of triploid grass carp in waters located within condominium areas of any residential area for which a permit may not be issued pursuant to subdivision (f) except at three locations within the area authorized pursuant to this subdivision. The three locations shall be selected by the department in consultation with the Imperial Irrigation District. The limitation to three locations is necessary to enable monitoring of human-induced movement of triploid grass carp to unauthorized waters and to permit the evaluation of the impact of the experiment.

(Amended by Stats. 2001, Ch. 745, Sec. 56. Effective October 12, 2001.)



6451

All providers of triploid grass carp for use under this article shall provide certification acceptable to the department of triploidy and disease-free conditions for all fish introduced.

(Added by Stats. 1995, Ch. 249, Sec. 2. Effective January 1, 1996.)



6452

Prior to receiving a permit from the department to use triploid grass carp, the potential user shall provide to the department all of the information required by the department, including, but not limited to, the following:

(a) The type of waterway to be stocked.

(b) The site has no connections to adjacent fresh water systems.

(c) All aquatic plant management problems, including, but not limited to, the following:

(1) The acres of aquatic plants, by species, at the peak of growing season.

(2) The desired vegetation quantity or coverage.

(3) The number and size of triploid grass carp recommended.

(4) All sensitive plant or animal species within the waterway to be stocked and any connected waterways.

(Added by Stats. 1995, Ch. 249, Sec. 2. Effective January 1, 1996.)



6453

(a) On or before March 1 of each year following the first year after triploid grass carp introduction, the permittee shall provide to the department all of the information required by the department, including, but not limited to, the following:

(1) The number and size of triploid grass carp recommended for the waterway stocked.

(2) The number and size of triploid grass carp stocked in the waterway.

(3) The acres of aquatic plants, by species, at the peak of the growing season in the year prior to introduction of triploid grass carp in the waterway stocked.

(4) The acres of aquatic plants, by species, at the peak of the current year growing season.

(b) The annual report shall be submitted until five years after the use of triploid grass carp to control aquatic plant pests is terminated, unless evidence acceptable to the department is provided that all triploid grass carp have been removed from the waterway.

(Amended by Stats. 2001, Ch. 753, Sec. 7. Effective January 1, 2002.)



6454

The department shall establish permit and inspection fees sufficient to recover, but not exceed, the initial and ongoing costs of the program under this article.

(Added by Stats. 1995, Ch. 249, Sec. 2. Effective January 1, 1996.)



6455

The department shall impose conditions in the permit to use triploid grass carp under this article that it finds necessary to prevent escape of the triploid grass carp from the targeted area. The conditions shall include, but are not limited to, the following:

(a) No permit shall be issued for the use of triploid grass carp in waters with an open fresh water connection to other waters of the state.

(b) Any waters in which triploid grass carp are used under this article shall be under the control of the permittee. In addition, barriers to fish movement acceptable to the department shall be in place before introduction of triploid grass carp under this article. Movement of triploid grass carp to areas outside the control of the permittee is prohibited.

(c) Any waters in which triploid grass carp are used under this article shall have sufficient dissolved oxygen and suitable vegetation for consumption to sustain the introduced triploid grass carp, as determined by the department.

(d) Except within closed basins, including the Salton Sea, no permit shall be issued for the use of triploid grass carp within the 100-year flood plain.

(e) Any person or persons engaging in the introduction of triploid grass carp into any area, or in the transfer of triploid grass carp from one site to another, without a permit from the department shall be punished by a fine of not more than five thousand dollars ($5,000), by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(Amended by Stats. 2001, Ch. 753, Sec. 7.5. Effective January 1, 2002.)



6456

Nothing in this article shall be construed as restricting grass carp programs approved by the department on or before June 1, 1995.

(Added by Stats. 1995, Ch. 249, Sec. 2. Effective January 1, 1996.)



6457

Because of its experience and continuing involvement with hydrilla control programs, the implementation of Sections 6450 and 6454 shall be carried out in consultation with the Department of Food and Agriculture.

(Added by Stats. 1995, Ch. 249, Sec. 2. Effective January 1, 1996.)



6460

If the department obtains documented and verifiable evidence of escapements of triploid grass carp permitted under this article into unauthorized waters, the unauthorized use of grass carp, or threats to fish and wildlife and their habitats as the result of this program, it may, upon a written finding by the director to that effect, suspend the permit issuance process authorized by this article. If the situation is local, the suspension may be limited to that area whose waters, habitat, and fish and wildlife resources are threatened. The suspension shall last until the director makes a written finding that the threat has been abated.

(Added by Stats. 1997, Ch. 533, Sec. 7. Effective January 1, 1998.)






ARTICLE 8 - Ocean Fishery Research

6590

The Legislature finds and declares all of the following:

(a) Substantial declines in various species of desirable fish that are caught in southern California ocean waters have adversely affected recreational and commercial fishing and their related industries.

(b) Research and development of artificial propagation, rearing, and stocking techniques and equipment have been sufficiently developed. The purpose of this article is to determine if hatchery-released fish can artificially enhance certain stocks of various desirable species, through increased hatchery production of fish and increased monitoring of fisheries to assess the contribution of hatchery-released fish to that enhancement.

(c) Funding for research pertaining to enhancement and artificial propagation, rearing, and stocking are most appropriately borne by a special fund derived from user fees on recreational and commercial fishermen who stand to directly benefit from the resurgence of depressed marine fisheries.

(d) The department has continuing resource management, administrative, and policy review responsibility in marine resources issues.

(e) Volunteers from the recreational fishing community have developed and operated grow-out facilities with private funding. These volunteer activities greatly enhance the effectiveness of the program and are fully compatible with the overall program objectives.

(f) As white sea bass hatchery production is established, additional grow-out facilities will be required and coordination between these facilities will be necessary. The ocean resources enhancement advisory panel may encourage contracts to carry out coordination activities and recommend to the director that this coordination remain a high priority. Those coordination activities may be funded with fees collected by the department pursuant to this article.

(g) The use of federal matching funds, including sportfish restoration account funds, shall be a high priority for use to match state dollars for this program.

(Amended by Stats. 1994, Ch. 369, Sec. 1. Effective January 1, 1995.)



6591

For purposes of this article, “program” means the California Ocean Resources Enhancement and Hatchery Program established by this article.

(Amended by Stats. 1992, Ch. 987, Sec. 2. Effective January 1, 1993.)



6592

There is hereby established in state government the California Ocean Resources Enhancement and Hatchery Program for the purpose of basic and applied research on the artificial propagation, rearing, stocking, and distribution of adversely affected marine fish species that are important to sport or commercial fishing in the ocean waters off the coast of California south of a line extending due west from Point Arguello.

(Amended by Stats. 1998, Ch. 76, Sec. 1. Effective January 1, 1999.)



6593

The program is administered by the director with the advice and assistance of the advisory panel created in Section 6594. No person shall serve on the advisory panel if that person is receiving research funding from the program. The director may appoint, with the advice and consent of the advisory panel, a program manager to assist in administering the program.

(Amended by Stats. 1992, Ch. 987, Sec. 3. Effective January 1, 1993.)



6594

To assist the director in establishing policy and direction for the research and enhancement programs to be supported from the Fish and Game Preservation Fund, there is hereby created in the department an Ocean Resources Enhancement Advisory Panel. The panel shall consist of the following members:

(a) One member representing the department.

(b) One member from the University of California, appointed by the president.

(c) One member from the California State University System, appointed by the chancellor.

(d) Two members representing persons working in the southern California commercial fishing industry, of which one shall be appointed by the director from a list of at least three persons submitted by the California Gillnetters Association and one shall be appointed by the director from a list of at least three persons submitted by the California Fisheries and Seafood Institute.

(e) One member representing the southern California commercial passenger fishing vessel industry, appointed by the director from a list of at least three persons submitted by the Sportfishing Association of California.

(f) Three members representing southern California ocean sportfishermen, of which one shall be appointed by the director from a list of at least three persons submitted by the United Anglers of California, one appointed by the director from a list of at least three persons submitted by the National Coalition for Marine Conservation, Pacific Region, and one appointed by the director from a list of at least three persons submitted by California resident members of the American Fishing Tackle Manufacturers Association.

(g) One member representing the California Aquaculture Association established pursuant to Section 15700.

(Amended by Stats. 1992, Ch. 987, Sec. 4. Effective January 1, 1993.)



6595

(a) All fees collected by the department pursuant to this article, and any interest earned on those fees, shall be deposited in the Fish and Game Preservation Fund and shall be available, upon appropriation by the Legislature, solely for purposes of the program. The department shall maintain the internal accountability necessary to ensure that expenditures of these funds meet the requirements and restrictions of the purposes of the program.

(b) An amount, not to exceed 15 percent of the total annual revenues deposited in the fund pursuant to this article, may be appropriated for the administration of the program, including any reasonable and necessary expenses incurred by members of the ocean resources enhancement advisory panel in the discharge of their duties pursuant to this article.

(c) No part of the program may be financed pursuant to this article unless it has been approved by both the director and a majority of the members of the ocean resources enhancement advisory panel.

(Amended by Stats. 1994, Ch. 369, Sec. 2. Effective January 1, 1995.)



6596

(a) In addition to a valid California sport fishing license and any other applicable license stamp issued pursuant to this code, a person taking fish from ocean waters south of a line extending due west from Point Arguello for purposes other than for profit shall have a valid sport fishing ocean enhancement stamp permanently affixed to his or her fishing license. A sport fishing ocean enhancement stamp shall be issued upon payment of a base fee of three dollars and fifty cents ($3.50). A sport fishing license issued pursuant to paragraph (4) or (5) of subdivision (a) of Section 7149 is not subject to this subdivision.

(b) In addition to a valid California commercial passenger fishing boat license issued pursuant to Section 7920, the owner of any boat or vessel who, for profit, permits any person to fish therefrom, south of a line extending due west from Point Arguello, shall have a valid commercial fishing ocean enhancement stamp issued for that vessel that has not been suspended or revoked.

(c) Any person who takes, possesses aboard a boat, or lands any white sea bass for commercial purposes, south of a line extending due west from Point Arguello, shall have a valid commercial fishing ocean enhancement stamp issued to that person that has not been suspended or revoked.

(d) The base fee for a commercial fishing ocean enhancement stamp is thirty-five dollars ($35).

(e) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(f) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(g) The commission shall adjust the amount of the fees specified in subdivision (f), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 565, Sec. 18. Effective January 1, 2013.)



6596.1

(a) In addition to a valid California sport fishing license and any other applicable license validation issued pursuant to this code, a person taking fish from ocean waters south of a line extending due west from Point Arguello for purposes other than for profit shall have a valid sport fishing ocean enhancement validation permanently affixed to his or her fishing license. A sport fishing ocean enhancement validation shall be issued upon payment of a base fee of three dollars and fifty cents ($3.50). A sport fishing license issued pursuant to paragraph (4) or (5) of subdivision (a) of Section 7149.05 is not subject to this subdivision.

(b) In addition to a valid California commercial passenger fishing boat license issued pursuant to Section 7920, the owner of any boat or vessel who, for profit, permits any person to fish therefrom, south of a line extending due west from Point Arguello, shall have a valid commercial fishing ocean enhancement validation issued for that vessel that has not been suspended or revoked.

(c) Any person who takes, possesses aboard a boat, or lands any white sea bass for commercial purposes south of a line extending due west from Point Arguello, shall have a valid commercial fishing ocean enhancement validation issued to that person that has not been suspended or revoked.

(d) The base fee for a commercial ocean fishing enhancement validation is thirty-five dollars ($35).

(e) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(f) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(g) The commission shall adjust the amount of the fees specified in subdivision (f), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 565, Sec. 19. Effective January 1, 2013.)



6597

The department may contract with private nonprofit organizations which, prior to January 1, 1984, were conducting research related to the purposes of the program, to conduct research projects pursuant to this article.

(Added by Stats. 1983, Ch. 982, Sec. 1.)



6597.5

It is in the interest of the state to have broad participation in enhancement programs. Therefore, this program shall be open to participation by qualified academic institutions, as determined by the department, and nonprofit organizations, commercial aquaculturists, and for profit enterprises.

(Added by Stats. 1992, Ch. 987, Sec. 7. Effective January 1, 1993.)



6598

Any place at which all or a significant part of the program is conducted shall be named the “California Marine Hatchery Institute.”

(Added by Stats. 1983, Ch. 982, Sec. 1.)









CHAPTER 5.5 - California Marine Resources Legacy Act

ARTICLE 1 - General Provisions

6600

This act shall be known, and may be cited, as the California Marine Resources Legacy Act.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6601

The Legislature finds and declares all of the following:

(a) California’s extraordinary marine biological diversity is a vital asset to the state and nation. The diversity of species and ecosystems found in the ocean waters off the state is important to public health and well-being, ecological health, and ocean-dependent economic activities.

(b) Although the state maintains various programs to protect, restore, and enhance California’s marine resources, the effect of these programs is limited by inadequate and unstable funding.

(c) There is an existing permitting process for decommissioning and fully removing offshore oil platforms or production facilities. Owners and operators are currently responsible for the full cost of decommissioning and remediating those facilities.

(d) According to the United States Department of the Interior, the 23 oil and gas platforms in federal waters off the California coast are expected to reach the end of their useful production lifetimes and be decommissioned between 2015 and 2030.

(e) The California Ocean Science Trust in its June 2010 study, titled “Evaluating Alternatives for Decommissioning California’s Offshore Oil and Gas Platforms: A Technical Analysis to Inform State Policy,” analyzed a number of decommissioning alternatives to full rig removal and determined that the most likely alternative is to remove the upper portion of the rig and leave the remainder of the structure in place.

(f) The California Ocean Science Trust report and other studies indicate that the partial removal option can result in a net benefit to the marine environment and substantial cost savings compared to full removal of an oil platform or production facility.

(g) Provided that partial removal of an oil rig would result in a net benefit to the marine environment compared to full removal, it is in the interest of the state that a portion of the cost savings that result from partial removal should be shared with the citizens of this state to protect and enhance the state’s marine resources.

(h) It is also in the interest of the state that any program to allow partial removal of oil platforms meet all of the following criteria:

(1) Partial removal shall result in a net benefit to the marine environment compared to full removal.

(2) The determination of whether partial removal would result in a net benefit to the marine environment should be made only after scientific study and evaluation.

(3) Because the location and depth of an oil platform, as well as other ecological factors, create a unique environment, each oil platform shall be subject to scientific study and evaluation before partial removal is allowed.

(4) The costs of the scientific study and evaluation should be borne by the applicant.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6602

For purposes of this chapter, the following terms have the following meanings:

(a) “Applicant” means the owner or operator of an offshore oil structure in state or federal waters or another party responsible for decommissioning an offshore oil structure in state or federal waters who applies pursuant to this chapter to carry out partial removal of the structure.

(b) “Commission” means the State Lands Commission.

(c) “Conservancy” means the State Coastal Conservancy.

(d) “Cost savings” means the difference between the estimated cost to the applicant of complete removal of an oil platform as required by state and federal leases and the estimated costs to the applicant of partial removal of the oil platform pursuant to this chapter.

(e) “Council” means the Ocean Protection Council.

(f) “Endowment” means the California Endowment for Marine Preservation established in Division 37 (commencing with Section 71500) of the Public Resources Code.

(g) “Exclusive economic zone (EEZ)” means the zone as measured from the mean high tide line seaward to 200 nautical miles, as set forth in Presidential Proclamation 5030 of March 10, 1983, in which the United States proclaimed jurisdiction over the resources of the ocean within 200 miles of the coastline.

(h) “National Fishing Enhancement Act of 1984” means Title II of Public Law 98-623.

(i) “Offshore oil structure” means platforms, piers, and artificial islands located seaward of mean lower low water, used for oil and gas exploration, development, production, processing, or storage.

(j) “Oil” means any kind of petroleum, liquid hydrocarbons, natural gas, or petroleum products or any fraction or residues therefrom.

(k) “Open coastal marine resources” means those marine resources that use open coastal waters as their habitat.

(l) “Open coastal waters” means the area composed of the submerged lands of the state that are below the mean lower low water, extending seaward to the boundaries of the exclusive economic zone.

(m) “Partial removal” means an alternative to full removal of an offshore oil structure, in compliance with all requirements of this chapter.

(n) “State waters” means waters within the seaward boundary of the state as identified in Section 2 of Article III of the California Constitution.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6603

(a) This chapter establishes a program through which an applicant may voluntarily apply to the department to carry out partial removal of the structure.

(b) The program established pursuant to this chapter shall be deemed consistent with, and part of, the California Artificial Reef Program pursuant to Article 2 (commencing with Section 6420) of Chapter 5 for purposes of compliance with federal law including the National Fishing Enhancement Act of 1984.

(c) Except as specified in Section 6604, the department shall serve as the primary authority for carrying out the program, including review and approval of applications to partially remove an offshore oil structure in state or federal waters and management and operation of decommissioned offshore oil structures in state or federal waters approved pursuant to this chapter.

(d) Final approval of an application shall not be granted until the applicant complies with all requirements of the chapter, including the payment of all costs to the state to review and approve the proposed project as required by subdivision (b) of Section 6612 and the transmittal of the required portion of cost savings to the endowment and other parties as required by Section 6618.

(e) The department may obtain funds for the planning, development, maintenance, and operation of an offshore oil structure transferred to the department pursuant to this chapter and may accept gifts, subventions, grants, rebates, reimbursements, and subsidies from any lawful source.

(f) The department may adopt regulations to implement this chapter.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6604

(a) A proposed project to partially remove an offshore oil structure pursuant to this chapter is a project as defined in subdivision (c) of Section 21065 of the Public Resources Code and is therefore subject to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and shall be reviewed pursuant to the time limits established in Section 21100.2 of the Public Resources Code.

(b) The Natural Resources Agency shall serve as the lead agency for the environmental review of any project proposed pursuant to this chapter.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6605

(a) Nothing in this chapter is intended, and it shall not be construed, to limit or affect the authority or duties of any state or local agency, including, but not limited to, the commission, the council, and the California Coastal Commission.

(b) Nothing in this chapter shall be construed to do any of the following:

(1) Relieve the applicant or prior owner or operator of an offshore oil structure from any continuing liability under any of the following, if the liability is associated with seepage or release of oil from an offshore oil structure that was decommissioned pursuant to an order of, or any action taken by, and in accordance with, any applicable rule or regulation of, any federal or state agency:

(A) Any state statute or regulation regarding liability for the spilling of oil.

(B) The federal Oil Pollution Act of 1990 (33 U.S.C. Sec. 2701 et seq.).

(C) Any other provision of law.

(2) Establish any new liability on the part of the state.

(3) Require any agency with jurisdiction to approve the partial removal of an offshore oil structure.

(4) Promote, encourage, or facilitate offshore oil exploration, development, and production within California’s open coastal waters.

(5) Require the United States Department of the Interior or the commission to modify, amend, or alter an existing oil and gas lease to approve partial removal of an offshore oil structure.

(6) Alter any existing law or applicable rule or regulation of any federal or state agency that establishes liability for damages arising with respect to artificial reefs or reef materials, including, but not limited to, components of decommissioned oil structures.

(7) Alter any existing law or policy that protects natural reefs.

(8) Approve any particular method of abandonment.

(c) Any partial removal of an offshore oil structure pursuant to this chapter shall not be used or counted as mitigation for any environmental impacts or natural resource damages.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)






ARTICLE 2 - Partial Removal of Offshore Oil Structures

6610

(a) An owner or operator, or other party responsible for decommissioning, of an offshore oil structure may apply to the department for approval to partially remove the structure pursuant to the requirements of this chapter.

(b) The department shall design and make available to potential applicants an application process that will facilitate review of the application by the department in a timely manner, consistent with Section 6604.

(c) Upon receipt of an application pursuant to this section, the department shall transmit a copy of the application to the council, the commission, and the endowment, which shall constitute notice to these agencies.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6611

(a) The application for partial removal shall include, at a minimum, all of the following:

(1) The applicant’s plan and schedule for partial removal of the offshore oil structure, including removal of any portion of the structure as appropriate to maintain navigational safety.

(2) A determination of the estimated cost of partial removal and the estimated cost of full removal.

(3) A determination of the environmental impacts and benefits to the marine environment from partial removal and full removal of the structure.

(4) Identification of all permits, leases, and approvals required by any governmental agency, including a permit issued by the United States Army Corps of Engineers if required for offshore oil structures, and a lease issued by the commission if the proposed project involves state tidelands and submerged lands, and a proposed schedule for the applicant or the state to receive those permits, leases, and approvals.

(b) The department may require the applicant to submit a management plan for the structure following partial removal, including maintenance in a manner consistent with navigational safety, enforcement, and monitoring.

(c) The information submitted pursuant to subdivisions (a) and (b) shall be used by the department for advisory purposes only. Final determinations regarding the partial removal and management of the offshore oil structure, net benefit to the marine environment from partial removal, and cost savings from partial removal shall be made solely by the department, council, and commission, as specified in this chapter, based on their independent review and judgment.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6612

(a) Upon receipt of an application to partially remove an offshore oil structure pursuant to this chapter, the department shall determine whether the application is complete and includes all information needed by the department.

(b) (1) Upon a determination that the application is complete, the applicant shall provide surety bonds executed by an admitted surety insurer, irrevocable letters of credit, trust funds, or other forms of financial assurances, determined by the department to be available and adequate, to ensure that the applicant will provide sufficient funds to the department, council, commission, and conservancy to carry out all required activities pursuant to this article, including all of the following:

(A) Environmental review of the proposed project pursuant to Section 6604.

(B) A determination of net environmental benefit pursuant to Section 6613.

(C) A determination of cost savings pursuant to Section 6614.

(D) Preparation of a management plan for the structure pursuant to Section 6615.

(E) Implementation of the management plan and ongoing maintenance of the structure after the department takes title pursuant to Section 6620.

(F) Development of an advisory spending plan pursuant to Section 6621.

(G) Other activities undertaken to meet the requirements of this article, including the costs of reviewing applications for completeness, and reviewing, approving, and permitting the proposed project, which includes the costs of determining whether the project meets the requirements of all applicable laws and regulations and the costs of environmental assessment and review.

(2) The department shall consult with the council, commission, and conservancy in determining appropriate funding for activities to be carried out by those agencies.

(3) The funds provided pursuant to paragraph (1) shall not be considered in the calculation of cost savings pursuant to Section 6614 or the apportionment of cost savings pursuant to Section 6618.

(c) The first person to file an application on and after January 1, 2011, to partially remove an offshore oil structure pursuant to this chapter, shall pay, in addition to all costs identified under subdivision (b), the startup costs incurred by the department or the commission to implement this chapter, including the costs to develop and adopt regulations pursuant to this chapter. This payment of startup costs shall be reimbursed by the department as provided in paragraph (3) of subdivision (c) of Section 6618.

(d) As soon as feasible after reaching the agreement pursuant to subdivision (b), the lead agency shall begin the environmental review of the proposed project as required pursuant to Section 6604.

(Amended by Stats. 2011, Ch. 296, Sec. 103. Effective January 1, 2012.)



6613

(a) The council shall determine whether the partial removal of an offshore oil structure pursuant to this chapter provides a net benefit to the marine environment compared to the full removal of the structure.

(b) As a necessary prerequisite to determining net environmental benefit as required in subdivision (a), the council shall, upon receipt of its initial application from the department pursuant to Section 6610, establish appropriate criteria for evaluating the net environmental benefit of full removal and partial removal of offshore oil structures.

(1) The criteria shall include, but are not limited to, the depth of the partially removed structure in relation to its value as habitat and the location of the structure, including its proximity to other reefs, both natural and artificial.

(2) The criteria shall not include any consideration of the funds to be generated by the partial removal of the structure.

(3) In determining the criteria, the council shall consult with appropriate entities, including, but not limited to, the department, the commission, the California Coastal Commission, and the California Ocean Science Trust.

(4) The council shall establish the criteria in time to use them in making its initial determination of net environmental benefit pursuant to this section.

(c) Upon certification of environmental documents pursuant to the California Environmental Quality Act, the council shall, based on the criteria developed pursuant to subdivision (b) and other relevant information, determine whether partial removal of the structure would provide a net benefit to the marine environment compared to full removal of the structure. In making the determination, the council shall, at a minimum, take into account the following:

(1) The contribution of the proposed structure to protection and productivity of fish and other marine life.

(2) Any adverse impacts to biological resources or water quality, or any other marine environmental impacts, from the full removal of the facility that would be avoided by partial removal as proposed in the application.

(3) Any adverse impacts to biological resources or water quality, or any other marine environmental impacts, from partial removal of the structure as proposed in the application.

(4) Any benefits to the marine environment that would result from the full removal of the structure or from partial removal as proposed in the application.

(5) Any identified management requirements and restrictions of the partially removed structure, including, but not limited to, restrictions on fishing or other activities at the site.

(d) Benefits resulting from the contribution of cost savings to the endowment shall not be considered in the determination of net environmental benefit.

(e) The council may contract or enter into a memorandum of understanding with any other appropriate governmental or nongovernmental entity to assist in its determination of net environmental benefit.

(f) The determination made pursuant to this section and submitted to the department by the council shall constitute the final determination and shall not be revised except by the council.

(g) The council shall take all feasible steps to complete its determination in a timely manner that accommodates the department’s schedule for consideration of the application.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6614

(a) Upon certification of the appropriate environmental documents by the lead agency, the commission shall determine, or cause to be determined, the cost savings that will result from the partial removal of an offshore oil structure as proposed in the application compared to full removal of the structure.

(b) The commission shall ensure that any cost savings are accurately and reasonably calculated. The commission may contract or enter into a memorandum of understanding with any other appropriate governmental agency or other party, including an independent expert, to ensure that cost savings are accurately and reasonably calculated.

(c) The commission shall consider any estimates of cost savings made by any governmental agency, including, but not limited to, the Internal Revenue Service, the Franchise Tax Board, and the United States Department of the Interior. The commission shall include in its determination a written explanation, which shall be available to the public, of the differences, and the reasons for the differences, between the commission’s determination of cost savings and any other estimates of cost savings the commission considered.

(d) The applicant shall provide all necessary documentation, as determined by the commission, to allow the commission to calculate the amount of cost savings. Failure to provide information requested by the commission in a timely manner may result in rejection of the application.

(e) The determination made pursuant to this section and submitted to the department by the commission shall constitute the final determination and shall not be revised except by the commission.

(f) The commission shall take all feasible steps to complete its determination in a timely manner that accommodates the department’s schedule for consideration of the application.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6615

Prior to granting conditional approval of an application for partial removal of an offshore oil structure, the department shall do all of the following:

(a) Prepare a plan to manage the offshore oil structure after its partial removal. The plan shall include measures to manage fishery and marine life resources at and around the structure in a manner that will ensure that the net benefits to the marine environment identified pursuant to Section 6613 are maintained or enhanced. Consistent with state and federal law, management measures may include a buffer zone in which fishing or removal of marine life is restricted or prohibited.

(b) Provide an opportunity for public comment on the application pursuant to the California Environmental Quality Act.

(c) Hold a public hearing in the county nearest to the location of the offshore oil structure that is the subject of the application.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6616

The department may grant conditional approval of an application for partial removal of an offshore oil structure only if all of the following criteria are satisfied:

(a) The partial removal of the offshore oil structure and the planning, development, maintenance, and operation of the structure would be consistent with all applicable state, federal, and international laws, including, but not limited to, all of the following:

(1) The federal Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. Sec. 1801 et seq.).

(2) The federal National Fishing Enhancement Act of 1984 (33 U.S.C. Sec. 2101 et seq.).

(3) The federal Coastal Zone Management Act (16 U.S.C. Sec. 1451 et seq.).

(4) The California Coastal Management Program.

(5) The Marine Life Management Act (Part 1.7 (commencing with Section 7050)).

(6) The Marine Life Protection Act (Chapter 10.5 (commencing with Section 2850) of Division 3).

(7) State and federal water quality laws.

(8) Navigational safety laws.

(b) The partial removal of the offshore oil structure provides a net benefit to the marine environment compared to full removal of the structure, as determined pursuant to Section 6613.

(c) The cost savings that would result from the conversion of the offshore oil platform or production facility have been determined pursuant to Section 6614.

(d) The applicant has provided sufficient funds consistent with subdivision (b) of Section 6612.

(e) The department and the applicant have entered into a contractual agreement whereby the applicant will provide sufficient funds for overall management of the structure by the department, including, but not limited to, ongoing management, operations, maintenance, monitoring, and enforcement as these relate to the structure.

(f) The department has entered into an indemnification agreement with the applicant that indemnifies the state and the department, to the extent permitted by law, against any and all liability that may result, including, but not limited to, active negligence, and including defending the state and the department against any claims against the state for any actions the state undertakes pursuant to this article. The agreement may be in the form of an insurance policy, cash settlement, or other mechanism as determined by the department. In adopting indemnification requirements for the agreement, the department shall ensure that the state can defend itself against any liability claims against the state for any actions the state undertakes pursuant to this article and pay any resulting judgments. The department shall consult with and, as necessary, use the resources of the office of the Attorney General in preparing and entering into the indemnification agreement.

(g) The applicant has applied for and received all required permits, leases, and approvals issued by any governmental agency, including, but not limited to, a lease issued by the commission if the proposed project involves state tidelands and submerged lands. For structures located in federal waters, all of the following requirements shall be met:

(1) The department and the owner or operator of the structure reach an agreement providing for the department to take title to the platform or facility as provided in Section 6620.

(2) The department acquires the permit issued by the United States Army Corps of Engineers.

(3) The partial removal of the structure is approved by the Bureau of Ocean Energy Management, Regulation and Enforcement of the United States Department of the Interior.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6617

Upon a finding that all the requirements of Sections 6615 and 6616 have been met, the department shall grant conditional approval to an application for partial removal of an offshore oil structure.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6618

(a) The cost savings from the partial removal of an offshore oil structure, as determined pursuant to Section 6614, shall be apportioned and transmitted as described in this section.

(b) Upon receipt of conditional approval pursuant to Section 6617, the owner or operator of the structure shall apportion and directly transmit a portion of the total amount of the cost savings to the entities in subdivision (c) as follows:

(1) Fifty-five percent, if transmitted before January 1, 2017.

(2) Sixty-five percent, if transmitted on or after January 1, 2017, and before January 1, 2023.

(3) Eighty percent, if transmitted on or after January 1, 2023.

(c) Of the total amount of the cost savings to be transmitted pursuant to subdivision (b), the applicant shall directly transmit the following amounts to the following entities:

(1) Eighty-five percent shall be deposited into the California Endowment for Marine Preservation established pursuant to Division 37 (commencing with Section 71500) of the Public Resources Code.

(2) Ten percent shall be deposited into the General Fund.

(3) Two percent shall be deposited into the Fish and Game Preservation Fund for expenditure, upon appropriation by the Legislature, by the department to pay any costs imposed by this chapter that are not otherwise provided for pursuant to subdivision (b) of Section 6612 and subdivision (e) of Section 6616. Any moneys remaining in the Fish and Game Preservation Fund, after providing for these costs, shall be used, upon appropriation by the Legislature, first to reimburse the payment of the startup costs described in subdivision (c) of Section 6612, and thereafter to conserve, protect, restore, and enhance the coastal and marine resources of the state consistent with the mission of the department.

(4) Two percent shall be deposited into the Coastal Act Services Fund, established pursuant to Section 30620.1 of the Public Resources Code, and shall be allocated to support state agency work involving research, planning, and regulatory review associated with the application and enforcement of coastal management policies in state and federal waters pursuant to state and federal quasi-judicial authority over offshore oil and gas development.

(5) One percent shall be deposited with the board of supervisors of the county immediately adjacent to the location of the facility prior to its decommissioning. The amount paid to the county shall be managed pursuant to paragraph (1) of subdivision (d) of Section 6817 of the Public Resources Code.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6619

Upon a determination by the department that the full amount of cost savings has been transmitted pursuant to Section 6618, the department shall grant final approval of the application for partial removal of an offshore oil structure.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6620

The department shall not take title to a decommissioned offshore oil structure in open coastal waters or take responsibility for management of the structure pursuant to this article until decommissioning and partial removal of the structure have been completed and both of the following requirements are met:

(a) The partial removal of the structure has been granted final approval by the department.

(b) The state is indemnified, as required in subdivision (f) of Section 6616, from any liability that may result from approving the partial removal of an offshore oil structure or any liability that may result from the ownership of the structure.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)



6621

Upon the department’s final approval of the first application for partial removal of an offshore oil structure pursuant to Section 6619, the conservancy shall create an advisory spending plan for cost savings deposited in the endowment, to provide the Board of Directors of the California Endowment for Marine Preservation with guidance on spending those funds. The conservancy shall update the spending plan no less than once every five years, except the conservancy shall also update the spending plan when each additional application for partial removal is approved. The conservancy shall submit a copy of the spending plan and all updates to the plan to the Legislature, in accordance with Section 9795 of the Government Code, and to the Board of Directors of the California Endowment for Marine Preservation.

(Added by Stats. 2010, Ch. 687, Sec. 1. Effective January 1, 2011.)









CHAPTER 6 - Kelp and Other Aquatic Plants

ARTICLE 1 - General Provisions

6650

Every person engaged in harvesting kelp or other aquatic plants for profit in the waters of this State shall have a license for that purpose.

(Enacted by Stats. 1957, Ch. 456.)



6651

(a) A license granting the privilege to harvest kelp or other aquatic plants shall be issued upon application and the payment of a fee of one hundred dollars ($100) to the department. The license shall be valid from January 1 to December 31, inclusive, or, if issued after the beginning of that term, for the remainder thereof.

(b) The commission shall adjust the amount of the fees specified in subdivision (a), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(c) This chapter does not apply to aquatic plants grown on private land or on state water bottoms leased pursuant to Division 12 (commencing with Section 15000).

(Amended by Stats. 2012, Ch. 559, Sec. 22. Effective January 1, 2013.)



6652

Every person engaged in harvesting kelp shall determine the weight by any method, including the displacement method, approved by the department of all wet kelp immediately after it is delivered to the licensee’s place of business or elsewhere, and the weight shall be entered in a book to be kept by the licensee. The book shall be open at all times to the inspection of the department.

Every person engaged in harvesting kelp shall, on or before 10 days after each month of the term of the license, render a statement of the weight of all wet kelp harvested during the preceding month.

(Amended by Stats. 1963, Ch. 212.)



6653

The commission may make such regulations as may be necessary to insure the proper harvesting of kelp and other aquatic plants.

(Enacted by Stats. 1957, Ch. 456.)



6653.5

(a) The department may issue permits for the drying of agar-bearing marine plants subject to the regulations the commission may prescribe to provide for proper utilization of that resource.

(b) No person shall dry agar-bearing marine plants for profit unless the person has a permit issued under this section.

(Added by Stats. 1984, Ch. 242, Sec. 1.)



6654

If, at any time, the commission finds that the harvesting of kelp will tend to destroy or impair any kelp bed or beds, or parts thereof, or tend to impair or destroy the supply of any food for fish, the department shall serve on every person licensed to harvest kelp a written notice that the kelp bed or beds, or parts thereof, shall be closed to the harvesting of kelp for a period not to exceed one year.

(Enacted by Stats. 1957, Ch. 456.)



6655

Within 10 days after the service of such a notice, the person upon whom notice is served may demand a hearing upon the necessity for the closing of the kelp bed or beds, or parts thereof. Upon such demand for a hearing, the commission shall fix a time and place for the taking of evidence upon the necessity for the closing, which time shall be not less than 10 days nor more than 30 days from the date of such demand. The department shall serve written notice of the time and place of the hearing upon the person demanding the hearing, at least 10 days before the day set for the hearing. If no demand is made for a hearing within the time prescribed the kelp bed or beds, or parts thereof, shall remain closed to the harvesting of kelp for the time mentioned in the order.

(Enacted by Stats. 1957, Ch. 456.)



6656

The commission may revoke and prohibit reissuance for a period of not more than one year, the license of:

(a) Any person who harvests any kelp from a bed which is closed, between the time of service of notice upon him or her of the closing of the bed and the decision of the commission upon a hearing as to the necessity for the closing.

(b) Any person who violates any law or regulation of the commission relating to kelp.

The proceedings shall be conducted at one of the commission’s regularly scheduled meetings.

(Amended by Stats. 1986, Ch. 1244, Sec. 6.)



6657

The commission may, subject to such regulations as it may deem proper, grant permits to any department of the United States Government or to any scientific or any educational institution, to harvest kelp at any time for scientific or experimental purposes without the payment of the kelp license or privilege tax imposed by this chapter.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2 - Royalties

6680

In addition to the license fee provided for in this chapter, every person harvesting kelp or other aquatic plants shall pay a royalty, as the commission may prescribe, of not less than five cents ($0.05) per ton of wet kelp or wet aquatic plants harvested.

Any revenues derived from such royalties shall not be available for expenditures until appropriated.

(Amended by Stats. 1967, Ch. 1348.)






ARTICLE 3 - Exclusive Leases

6700

The commission may lease to any person the exclusive privilege to harvest kelp in any designated kelp bed, or part thereof, if the commission determines that the lease is in the public interest. The commission shall describe the kelp beds of the state and adopt regulations for the leasing of the beds.

(Repealed and added by Stats. 1984, Ch. 1373, Sec. 2.)



6701

Persons wishing to lease the exclusive privilege to harvest kelp shall submit a written application to the commission. An application shall include all of the following, and any other information the commission may prescribe:

(a) The number of the kelp bed or beds to be leased.

(b) The designated number of square miles in each bed.

(Repealed and added by Stats. 1984, Ch. 1373, Sec. 2.)



6701.5

A deposit of not less than forty dollars ($40) for each square mile, or fraction thereof, of the total area of the kelp bed or beds which are designated in the application shall be submitted with the application. The deposit shall be refunded to the person making the application unless a lease is executed.

(Added by Stats. 1984, Ch. 1373, Sec. 2.)



6702

(a) If the commission finds that the kelp beds included in the application are available for lease and that the lease would be in the public interest, the commission shall publish a notice that the area is being considered for leasing.

(b) The commission shall have legal notices published in a newspaper of general circulation in each county where the kelp bed, or any part thereof, is located, describing the area to be leased and the type of operation to be conducted. Except as provided in this subdivision, the publication shall be made pursuant to Section 6066 of the Government Code.

(c) If the commission receives more than one application for the lease of a kelp bed or beds, it shall advertise for bids on the area being considered for leasing. The commission shall award the lease of that area to the highest qualified bidder.

(Repealed and added by Stats. 1984, Ch. 1373, Sec. 2.)



6703

The initial term of a lease for the exclusive privilege of harvesting kelp shall not exceed 20 years. No lessee shall have an exclusive lease, excluding subleases, to an area in excess of 25 square miles or 50 percent of the total area of the kelp resource as shown on the maps of the resource prepared by the commission, whichever is greater.

(Amended by Stats. 1988, Ch. 295, Sec. 1.)



6704

(a) Each kelp bed lease entered into or renewed, on and after January 1, 1985, shall specify a period prior to expiration when renewal of the lease may be requested by the lessee. If the commission determines that the lessee has complied with the terms of the lease, the lessee shall have a prior right to renew the lease on terms agreed upon between the commission and the lessee.

(b) If terms for a renewal of the lease are not agreed upon, or the commission determines that the lessee has not complied with the terms of the lease, the commission shall advertise for bids on the individual kelp beds comprising the lease.

(c) If a request for renewal is not made during the specified period by the lessee, the commission shall advertise for bids on the individual kelp beds comprising the lease.

(d) The duration of the term of any renewal of a lease shall not exceed 20 years.

(Repealed and added by Stats. 1984, Ch. 1373, Sec. 2.)



6705

Notwithstanding Section 6704, with respect to any kelp lease in effect on January 1, 1983, the lessee shall have a prior right to renew the lease on terms agreed upon between the commission and the lessee. If the lessee does not renew the lease, or if terms are not agreed upon, the commission shall advertise for bids on the individual kelp beds comprising the lease. The term of any renewal of a lease shall not exceed 20 years. Any lease in effect on January 1, 1985, may be performed pursuant to its terms, notwithstanding this article, but any renewal of that lease is subject to this article.

(Repealed and added by Stats. 1984, Ch. 1373, Sec. 2.)



6706

Notwithstanding Sections 6703 and 6704, at any time during the term of a lease, the commission and the lessee may negotiate and enter into a new lease on terms agreed upon between the two parties, if the commission determines that such a new lease would be in the best interest of the state. The initial term of the new lease shall not exceed 20 years.

(Repealed and added by Stats. 1984, Ch. 1373, Sec. 2.)



6707

Each lease entered into, or renewed, on or after January 1, 1985, shall require, in addition to the license fee required by this chapter, a payment by the lessee or any sublessee of not less than the minimum royalty established under Article 2 (commencing with Section 6680), for all kelp harvested from the lease area, and shall provide for an annual advance payment of not less than forty dollars ($40) per square mile per year for the kelp bed leased, to be credited against the amount payable by the lessee, or sublessee, as the case may be, for each ton of kelp harvested during the ensuing year. The lease shall, in addition, include provisions for forfeiture of the lease if the annual payment is not made in advance.

(Amended by Stats. 1988, Ch. 295, Sec. 2.)



6708

A lease may not be assigned, in whole or in part, by the lessee, either voluntarily or by operation of law, and no subleases or other rights may be granted thereunder by the lessee without the prior approval of the commission, subject to the conditions that the commission prescribes. The lease shall be forfeited in the event of a violation of this section. Each lease shall contain a statement of the contents of this section.

(Amended by Stats. 1988, Ch. 295, Sec. 3.)



6709

A lease, or any renewal thereof, shall be submitted to, and approved by, the Department of General Services.

(Added by Stats. 1984, Ch. 1373, Sec. 2.)



6710

When an exclusive privilege to harvest kelp has been granted by lease by the commission, the commission shall furnish a true copy thereof to the department. The department shall file a notice for record in the recorder’s office of the county in which the kelp bed or beds, or part thereof, are located, setting forth the name of the person having the privilege, the description of the kelp bed or beds, or part thereof, and the time for which the privilege has been granted. The notice required to be filed for record under this section may be a copy of the executed lease.

(Added by Stats. 1984, Ch. 1373, Sec. 2.)



6711

The department shall inform the State Lands Commission of all kelp bed leases executed pursuant to this chapter, and shall furnish the State Lands Commission with the information concerning these leases that it may require.

(Added by Stats. 1984, Ch. 1373, Sec. 2.)






ARTICLE 4 - Noncommercial Use of Kelp

6750

The commission may regulate the taking, collecting, harvesting, gathering, or possession of kelp for purposes other than profit.

(Added by Stats. 1972, Ch. 468.)



6751

The provisions of Article 1 (commencing with Section 6650), Article 2 (commencing with Section 6680), and Article 3 (commencing with Section 6700) of this chapter do not apply to the taking, collecting, harvesting, gathering, or possession of kelp under this article.

(Added by Stats. 1972, Ch. 468.)









CHAPTER 7 - Amphibia

ARTICLE 1 - Frogs

6850

As used in this article, “frog” means all species of frog.

(Amended by Stats. 1975, Ch. 697.)



6851

Except as otherwise provided in this code or in regulations adopted by the commission, it is unlawful to take or possess any frog for commercial purposes.

This article does not apply to frogs grown pursuant to Division 12 (commencing with Section 15000).

(Amended by Stats. 1982, Ch. 1486, Sec. 16.5.)



6852

Any person who conducts a place of business where frogs are sold to the public for food, or who takes or possesses frogs for sale to, or for use by, educational or scientific institutions for scientific purposes, may possess only at the place of business any number of frogs which have been legally obtained pursuant to this code or regulations adopted by the commission.

(Amended by Stats. 1982, Ch. 1486, Sec. 17.)



6854

It is unlawful to take frogs by the use of firearms of any caliber or type.

(Amended by Stats. 1975, Ch. 697.)



6855

The department may issue a permit to take and dispose of frogs under such limitations as the commission may prescribe, when, in the judgment of the department, such frogs are polluting the water supply in any area, or otherwise constitute a nuisance.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2 - Frog-Jumping Contests

6880

As used in this article, “frog-jumping contest” means a contest generally and popularly known as a frog-jumping contest which is open to the public and is advertised or announced in a newspaper.

(Enacted by Stats. 1957, Ch. 456.)



6881

Frogs to be used in frog-jumping contests shall be governed by this article only. Frogs to be so used may be taken at any time and without a license or permit.

(Enacted by Stats. 1957, Ch. 456.)



6882

If the means used for taking such frogs can, as normally used, seriously injure the frog, it shall be conclusively presumed the taking is not for the purposes of a frog-jumping contest.

(Enacted by Stats. 1957, Ch. 456.)



6883

Any person may possess any number of live frogs to use in frog-jumping contests, but if such a frog dies or is killed, it must be destroyed as soon as possible, and may not be eaten or otherwise used for any purpose.

(Enacted by Stats. 1957, Ch. 456.)



6884

A frog which is not kept in a manner which is reasonable to preserve its life is not within the coverage of this article.

(Enacted by Stats. 1957, Ch. 456.)



6885

The commission has no power to modify the provisions of this article by any order, rule, or regulation.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 3 - Commercial Use of Amphibians Except Frogs

6895

“Native amphibians” as used in this article means salamanders, toads, or any other member of the class amphibia native to California.

(Added by Stats. 1974, Ch. 605.)



6896

Except as otherwise provided in this chapter, the commission shall establish rules for the commercial take, sale, transport, export, or import of native amphibians.

(Added by Stats. 1974, Ch. 605.)









CHAPTER 8 - Salmon, Steelhead Trout, and Anadromous Fisheries Program Act

ARTICLE 1 - Citation and Legislative Findings

6900

This chapter shall be known and may be cited as the Salmon, Steelhead Trout, and Anadromous Fisheries Program Act.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)



6901

The Legislature, for purposes of this chapter, finds as follows:

(a)  According to the department, the natural production of salmon and steelhead trout in California has declined to approximately 1,000,000 adult chinook or king salmon, 100,000 coho or silver salmon, and 150,000 steelhead trout.

(b) The naturally spawning salmon and steelhead trout resources of the state have declined dramatically within the past four decades, primarily as a result of lost stream habitat on many streams in the state.

(c) Much of the loss of salmon and steelhead trout and anadromous fish in the state has occurred in the central valley.

(d)  Protection of, and an increase in, the naturally spawning salmon and steelhead trout resources of the state would provide a valuable public resource to the residents, a large statewide economic benefit, and would, in addition, provide employment opportunities not otherwise available to the citizens of this state, particularly in rural areas of present underemployment.

(e) Proper salmon and steelhead trout resource management requires maintaining adequate levels of natural, as compared to hatchery, spawning and rearing.

(f) Reliance upon hatchery production of salmon and steelhead trout in California is at or near the maximum percentage that it should occupy in the mix of natural and artificial hatchery production in the state. Hatchery production may be an appropriate means of protecting and increasing salmon and steelhead in specific situations; however, when both are feasible alternatives, preference shall be given to natural production.

(g) The protection of, and increase in, the naturally spawning salmon and steelhead trout of the state must be accomplished primarily through the improvement of stream habitat.

(h) Funds provided by the Legislature since 1978 to further the protection and increase of the fisheries of the state have been administered by the Department of Fish and Game in a successful program of contracts with local government and nonprofit agencies and private groups in ways that have attracted substantial citizen effort.

(i) The department’s contract program has demonstrated that California has a large and enthusiastic corps of citizens that are eager to further the restoration of the stream and fishery resources of this state and that are willing to provide significant amounts of time and labor to that purpose.

(j) There is need for a comprehensive salmon, steelhead trout, and anadromous fisheries plan, program, and state government organization to guide the state’s efforts to protect and increase the naturally spawning salmon, steelhead trout, and anadromous fishery resources of the state.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)



6902

The Legislature, for purposes of this chapter, declares as follows:

(a) It is the policy of the state to significantly increase the natural production of salmon and steelhead trout by the end of this century. The department shall develop a plan and a program that strives to double the current natural production of salmon and steelhead trout resources.

(b) It is the policy of the state to recognize and encourage the participation of the public in privately and publicly funded mitigation, restoration, and enhancement programs in order to protect and increase naturally spawning salmon and steelhead trout resources.

(c) It is the policy of the state that existing natural salmon and steelhead trout habitat shall not be diminished further without offsetting the impacts of the lost habitat.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)



6903

It is the policy of the state and the department to encourage nonprofit salmon release and return operations subject to this code operated by, or on behalf of, licensed commercial salmon fishermen for the purpose of enhancing California’s salmon populations and increasing the salmon harvest by commercial and recreational fishermen. The department shall, to the extent that funds and personnel are available, cooperate with fishing organizations in the siting and establishment of those operations to ensure the protection of natural spawning stocks of native salmon. The organizations conducting the operations may receive salmon eggs and juvenile salmon for the purposes of the operation, and, where appropriate, shall have priority to receive salmon eggs and juvenile salmon for those purposes after the needs of habitat mitigation efforts, and state hatcheries are met.

(Added by Stats. 1992, Ch. 984, Sec. 1. Effective January 1, 1993.)



6903.5

The department shall encourage other nonprofit hatcheries and nonprofit artificial propagation operations, operated by, or on behalf of, licensed fishermen, for the purpose of rebuilding or enhancing marine fish populations, including, but not limited to, those for Dungeness crab, sea urchin, and California halibut, consistent with the protection of these species in the wild, in order to provide sustainable marine fish populations for harvest by commercial and recreational fishermen. The department shall, to the extent funds and personnel are available, cooperate with these nonprofit hatcheries and nonprofit artificial propagation operations in determining the feasibility, siting, and establishment of those activities and sharing technical information to ensure the protection of the marine environment.

(Added by Stats. 1992, Ch. 984, Sec. 2. Effective January 1, 1993.)






ARTICLE 2 - Definitions

6910

Unless the context clearly requires a different meaning, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)



6911

“Production” means the survival of fish to adulthood as measured by the abundance of the recreational and commercial catch together with the return of fish to the state’s spawning streams.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)



6912

“Program” means the program for protecting and increasing the naturally spawning salmon and steelhead trout of the state provided for in Article 3 (commencing with Section 6920).

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)






ARTICLE 3 - Salmon, Steelhead Trout, and Anadromous Fisheries Program

6920

(a) The department shall, with the advice of the Advisory Committee on Salmon and Steelhead Trout and the Commercial Salmon Trollers Advisory Committee, prepare and maintain a detailed and comprehensive program for the protection and increase of salmon, steelhead trout, and anadromous fisheries.

(b) The department shall consult with every public agency whose policies or decisions may affect the goals of this program to determine if there are feasible means for those public agencies to help the department achieve the goals of this program.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)



6921

The program shall identify the measures the department will carry out to achieve the policies set forth in Section 6902.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)



6922

The program shall include, but is not limited to, all of the following elements:

(a) Identification of streams where the natural production of salmon and steelhead trout can be increased primarily through the improvement of stream and streambank conditions without effect on land ownership, land use practices, or changes in streamflow operations.

(b) Identification of streams where the natural production of salmon and steelhead trout can be increased only through the improvement of land use practices or changes in streamflow operations.

(c) Identification of streams where the protection of, and increase in, salmon and steelhead trout resources require, as a result of significant prior loss of stream habitat, the construction of artificial propagation facilities.

(d) A program element for evaluating the effectiveness of the program.

(e) Recommendations for an organizational structure, staffing, budgeting, long-term sources of funding, changes in state statutes and regulations and federal and local government policy and such other administrative and legislative actions as the department finds to be necessary to accomplish the purposes of this chapter.

(f) Identification of measures to protect and increase the production of other anadromous fisheries consistent with policies set forth in Section 6902.

(g) Identification of alternatives to, or mitigation of, manmade factors which cause the loss of juvenile and adult fish in California’s stream system.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)



6923

Measures which are the responsibility of other agencies or persons, such as the repair or replacement of dysfunctional fish screens, are not eligible for funding under the program.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)



6924

The department shall determine the initial elements of the program and transmit a report describing those elements to the Legislature and the Advisory Committee on Salmon and Steelhead Trout within six months of the effective date of this chapter.

(Added by Stats. 1988, Ch. 1545, Sec. 2. Effective September 30, 1988.)






ARTICLE 4 - Effect of Reduced Water Flows

6930

(a) Subject to the availability of funds for the purposes of this section, the department shall contract with the University of California to conduct a study of the effects that reduced waterflows at the mouths and upstream estuaries of rivers selected under subdivision (b) would have on existing salmon and steelhead populations and on existing or prospective salmon and steelhead population restoration or reintroduction programs.

(b) The department shall select the rivers to be included in the study and shall limit its selection to rivers that are within the combined river systems described in paragraph (7) of subdivision (a) of Section 1215.5 of the Water Code, and that are the subject of an application that has been filed with the State Water Resources Control Board to appropriate water in an amount equal to more than three cubic feet per second or more than 500 acre feet per annum of storage, involving the delivery of water by means other than a pipeline, natural watercourse, well, or aqueduct to any place of use that is outside of the protected area described in paragraph (7) of subdivision (a) of Section 1215.5 of the Water Code.

(c) The findings of the study conducted under this section shall be a factor in any decision of the State Water Resources Control Board to approve or deny an application to appropriate water from any river selected under this section. If the application involves the delivery of water, by means other than a pipeline, natural watercourse, well, or aqueduct, to any place of use that is outside of the protected area described in paragraph (7) of subdivision (a) of Section 1215.5 of the Water Code, the board may not approve that application until after the study has been completed.

(d) Any study conducted pursuant to this section shall conclude within five years of the start of that study.

(e) This section applies to the University of California only if the Regents of the University of California, by resolution, make it applicable to the university.

(Amended by Stats. 2003, Ch. 681, Sec. 1. Effective January 1, 2004.)









CHAPTER 9 - Coho Salmon Habitat Enhancement Leading to Preservation

6950

This chapter shall be known and may be cited as the Coho Salmon Habitat Enhancement Leading to Preservation Act or Coho HELP Act.

(Added by Stats. 2012, Ch. 541, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 6956.)



6952

As used in this chapter:

(a) “Account” means the Coho Salmon Recovery Account created in subdivision (a) of Section 6954.

(b) “Coho salmon habitat enhancement project” or “project” means a restoration project within a region described in an adopted state or federal coho salmon recovery plan with the primary purpose of accomplishing one or more of the following:

(1) Modification of existing water crossings for the purposes of eliminating a barrier to fish passage. Modification includes the removal of road crossings, replacement of culverts, or both.

(2) Restoration of eroded or denuded streambanks by utilizing predominantly nonrock bioengineering practices and revegetating stream corridors with native riparian species. Restoration shall be focused on promoting tree establishment along the active channel and on streambanks for the purposes of bank stabilization, bank development, and live wood complexity.

(3) Wood placement that benefits naturally reproducing fish stocks by creating or enhancing fish habitat, increasing stream complexity, or both.

(c) “Coho salmon recovery plans” means the department’s Recovery Strategy for California Coho Salmon, the National Marine Fisheries Service’s Recovery Plan for the Evolutionary Significant Unit of Central Coast Coho Salmon, the National Marine Fisheries Service’s Recovery Plan for the Southern Oregon/Northern California Coast Evolutionary Significant Unit of Coho Salmon, or subsequently adopted coho salmon recovery plans.

(d) “Fish passage guidelines” means the department’s Coho Salmon Stream Restoration Manual, the National Marine Fisheries Service, Southwest Region, Guidelines for Salmonid Passage at Stream Crossings, either of those documents as they may be subsequently amended or updated, or salmonid fish passage project guidelines subsequently adopted by the department, the National Marine Fisheries Service, or both.

(e) “Project proponent” means a person, public agency, or nonprofit organization seeking to implement a coho salmon habitat enhancement project.

(Added by Stats. 2012, Ch. 541, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 6956.)



6953

(a) Notwithstanding any other provision of law, the director shall approve a coho salmon habitat enhancement project if the project will maintain existing levels of human health and safety protection, including, but not limited to, flood protection, and meets all of the following requirements:

(1) The project is consistent with fish passage guidelines and coho salmon recovery plans.

(2) The primary project purpose is for voluntary restoration.

(3) The project is no larger than five acres or 500 linear feet in size, measured by calculating the direct area of impact.

(4) Completion of all phases of the coho salmon habitat enhancement project will not exceed five years.

(5) The project will not result in cumulative negative environmental impacts that are significant when viewed in connection with the effects of past, current, or probable future projects.

(b) The director’s approval of a coho salmon habitat enhancement project pursuant to subdivision (a) shall be in lieu of any other permit, license, or other approval issued by the department, including, but not limited to, those issued pursuant to Chapter 1.5 (commencing with Section 2050) of Division 3, Chapter 10 (commencing with Section 1900) of Division 2, and Chapter 6 (commencing with Section 1600) of Division 2.

(c) The director’s approval of a coho salmon habitat enhancement project pursuant to subdivision (a) shall constitute an action taken by a regulatory agency, as authorized by state law, to ensure the maintenance, restoration, or enhancement of a natural resource where the regulatory process involves procedures for protection of the environment.

(d) Within 60 days after the director receives a written request to approve a coho salmon habitat enhancement project containing the information required pursuant to subdivision (e), the director shall determine whether substantial evidence exists that the coho salmon habitat enhancement project is consistent with subdivision (a).

(e) A written request to approve a coho salmon habitat enhancement project shall contain all of the following:

(1) The name, address, title, organization, telephone number, and electronic mail address of the natural person or persons who will be the main point of contact for the project proponent.

(2) A full description of the coho salmon habitat enhancement project that includes the design criteria used for the project, restoration or enhancement methods, an estimate of temporary restoration or enhancement-related disturbance, project schedule, and how the project will result in a net benefit to coho salmon and other affected species.

(3) A map clearly identifying the project location and photographs of the project site.

(4) An assessment of the project area that provides a description of existing flora and fauna and the potential presence of sensitive species or habitat.

(5) A description of environmental protection measures incorporated into the project design, including, but not limited to, measures to avoid and minimize impacts to water quality and potentially present species protected by state law, so that no potentially significant negative environmental impacts will result from the project.

(6) Substantial evidence to support a conclusion that the project meets the criteria set forth in this section. Substantial evidence shall cite relevant design criteria and environmental protection measures that are set forth in the fish passage guidelines and coho salmon recovery plans.

(f) (1) If the director determines at any time that the project is no longer consistent with subdivision (a), due to a material change between the project as submitted and the project being implemented or a change in environmental circumstances in the area of implementation, the director shall notify the project proponent in writing and project implementation shall be suspended or approval pursuant to this chapter revoked. Written notice from the director shall be delivered in person or by certified mail to the project proponent and shall specify the reasons why ministerial approval of the project was suspended or revoked. The approval for a project shall not be revoked pursuant to this subdivision unless it has first been suspended pursuant to this subdivision.

(2) Within 30 days of receipt of a notice of suspension, the project proponent may file an objection with the director. Any objection shall be in writing and state the reasons why the project proponent objects to the suspension.

(3) The director shall revoke approval or lift the suspension of project implementation within 30 days after the end of the objection period in paragraph (2).

(Added by Stats. 2012, Ch. 541, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 6956.)



6954

(a) The Coho Salmon Recovery Account is hereby created in the Fish and Game Preservation Fund.

(b) The department may enter into an agreement to accept funds from any public agency, person, business entity, or organization to achieve the purposes of this chapter. The department shall deposit any funds so received in the account. The funds received shall supplement existing resources for projects and programs that enhance the recovery of coho salmon.

(c) The department may impose a schedule of fees for projects, based on the cost of a project, sufficient to recover all reasonable administrative and implementation costs of the department relating to the project, but not to exceed fees adopted by the department pursuant to Chapter 6 (commencing with Section 1600) of Division 2 for standard lake or streambed alteration agreements for projects of comparable cost. The department shall deposit fee revenues in the account.

(d) Moneys in the account shall be available to the department, upon appropriation by the Legislature, for the purposes of administering and implementing this chapter.

(Added by Stats. 2012, Ch. 541, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 6956.)



6955

The department may adopt emergency regulations for the implementation of this chapter. Emergency regulations adopted pursuant to this section, any amendment thereto, or subsequent adjustments to the regulations, shall be adopted by the department in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the department shall remain in effect until revised by the department.

(Added by Stats. 2012, Ch. 541, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 6956.)



6956

This chapter shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 541, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)









PART 1.7 - CONSERVATION AND MANAGEMENT OF MARINE LIVING RESOURCES

CHAPTER 1 - General Policies

7050

(a) The Legislature finds and declares that the Pacific Ocean and its rich marine living resources are of great environmental, economic, aesthetic, recreational, educational, scientific, nutritional, social, and historic importance to the people of California.

(b) It is the policy of the state to ensure the conservation, sustainable use, and, where feasible, restoration of California’s marine living resources for the benefit of all the citizens of the state. The objective of this policy shall be to accomplish all of the following:

(1) Conserve the health and diversity of marine ecosystems and marine living resources.

(2) Allow and encourage only those activities and uses of marine living resources that are sustainable.

(3) Recognize the importance of the aesthetic, educational, scientific, and recreational uses that do not involve the taking of California’s marine living resources.

(4) Recognize the importance to the economy and the culture of California of sustainable sport and commercial fisheries and the development of commercial aquaculture consistent with the marine living resource conservation policies of this part.

(5) Support and promote scientific research on marine ecosystems and their components to develop better information on which to base marine living resource management decisions.

(6) Manage marine living resources on the basis of the best available scientific information and other relevant information that the commission or department possesses or receives.

(7) Involve all interested parties, including, but not limited to, individuals from the sport and commercial fishing industries, aquaculture industries, coastal and ocean tourism and recreation industries, marine conservation organizations, local governments, marine scientists, and the public in marine living resource management decisions.

(8) Promote the dissemination of accurate information concerning the condition of, or management of, marine resources and fisheries by seeking out the best available information and making it available to the public through the marine resources management process.

(9) Coordinate and cooperate with adjacent states, as well as with Mexico and Canada, and encourage regional approaches to management of activities and uses that affect marine living resources. Particular attention shall be paid to coordinated approaches to the management of shared fisheries.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7051

(a) A regulation adopted pursuant to this part shall apply only to ocean waters and bays. Notwithstanding any other provision of this part, nothing contained in this part grants the department or any other agency of the state any regulatory authority not in existence on January 1, 1999, in any river upstream of the mouth of such river, in the Sacramento-San Joaquin Delta or in any other estuary.

(b) The policies in this part shall apply only to fishery management plans and regulations adopted by the commission on or after January 1, 1999. No power is delegated to the commission or the department by this part to regulate fisheries other than the nearshore fishery, the white sea bass fishery, emerging fisheries, and fisheries for which the commission or department had regulatory authority prior to January 1, 1999.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)






CHAPTER 2 - Marine Fisheries Generally

7055

The Legislature finds and declares that it is the policy of the state that:

(a) California’s marine sport and commercial fisheries, and the resources upon which they depend, are important to the people of the state and, to the extent practicable, shall be managed in accordance with the policies and other requirements of this part in order to assure the long-term economic, recreational, ecological, cultural, and social benefits of those fisheries and the marine habitats on which they depend.

(b) Programs for the conservation and management of the marine fishery resources of California shall be established and administered to prevent overfishing, to rebuild depressed stocks, to ensure conservation, to facilitate long-term protection and, where feasible, restoration of marine fishery habitats, and to achieve the sustainable use of the state’s fishery resources.

(c) Where a species is the object of sportfishing, a sufficient resource shall be maintained to support a reasonable sport use, taking into consideration the necessity of regulating individual sport fishery bag limits to the quantity that is sufficient to provide a satisfying sport.

(d) The growth of commercial fisheries, including distant-water fisheries, shall be encouraged.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7056

In order to achieve the primary fishery management goal of sustainability, every sport and commercial marine fishery under the jurisdiction of the state shall be managed under a system whose objectives include all of the following:

(a) The fishery is conducted sustainably so that long-term health of the resource is not sacrificed in favor of short-term benefits. In the case of a fishery managed on the basis of maximum sustainable yield, management shall have optimum yield as its objective.

(b) The health of marine fishery habitat is maintained and, to the extent feasible, habitat is restored, and where appropriate, habitat is enhanced.

(c) Depressed fisheries are rebuilt to the highest sustainable yields consistent with environmental and habitat conditions.

(d) The fishery limits bycatch to acceptable types and amounts, as determined for each fishery.

(e) The fishery management system allows fishery participants to propose methods to prevent or reduce excess effort in marine fisheries.

(f) Management of a species that is the target of both sport and commercial fisheries or of a fishery that employs different gears is closely coordinated.

(g) Fishery management decisions are adaptive and are based on the best available scientific information and other relevant information that the commission or department possesses or receives, and the commission and department have available to them essential fishery information on which to base their decisions.

(h) The management decisionmaking process is open and seeks the advice and assistance of interested parties so as to consider relevant information, including local knowledge.

(i) The fishery management system observes the long-term interests of people dependent on fishing for food, livelihood, or recreation.

(j) The adverse impacts of fishery management on small-scale fisheries, coastal communities, and local economies are minimized.

(k) Collaborative and cooperative approaches to management, involving fishery participants, marine scientists, and other interested parties are strongly encouraged, and appropriate mechanisms are in place to resolve disputes such as access, allocation, and gear conflicts.

(l) The management system is proactive and responds quickly to changing environmental conditions and market or other socioeconomic factors and to the concerns of fishery participants.

(m) The management system is periodically reviewed for effectiveness in achieving sustainability goals and for fairness and reasonableness in its interaction with people affected by management.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7058

Any fishery management regulation adopted by the commission shall, to the extent practicable, conform to the policies of Sections 7055 and 7056.

(Amended by Stats. 2002, Ch. 559, Sec. 4. Effective January 1, 2003.)



7059

(a) The Legislature finds and declares all of the following:

(1) Successful marine life and fishery management is a collaborative process that requires a high degree of ongoing communication and participation of all those involved in the management process, particularly the commission, the department, and those who represent the people and resources that will be most affected by fishery management decisions, especially fishery participants and other interested parties.

(2) In order to maximize the marine science expertise applied to the complex issues of marine life and fishery management, the commission and the department are encouraged to continue to, and to find creative new ways to, contract with or otherwise effectively involve Sea Grant staff, marine scientists, economists, collaborative factfinding process and dispute resolution specialists, and others with the necessary expertise at colleges, universities, private institutions, and other agencies.

(3) The benefits of the collaborative process required by this section apply to most marine life and fishery management activities including, but not limited to, the development and implementation of research plans, marine managed area plans, fishery management plans, and plan amendments, and the preparation of fishery status reports such as those required by Section 7065.

(4) Because California is a large state with a long coast, and because travel is time consuming and costly, the involvement of interested parties shall be facilitated, to the extent practicable, by conducting meetings and discussions in the areas of the coast and in ports where those most affected are concentrated.

(b) In order to fulfill the intent of subdivision (a), the commission and the department shall do all of the following:

(1) Periodically review marine life and fishery management operations with a view to improving communication, collaboration, and dispute resolution, seeking advice from interested parties as part of the review.

(2) Develop a process for the involvement of interested parties and for factfinding and dispute resolution processes appropriate to each element in the marine life and fishery management process. Models to consider include, but are not limited to, the take reduction teams authorized under the Marine Mammal Protection Act (16 U.S.C. Sec. 1361 et seq.) and the processes that led to improved management in the California herring, sea urchin, prawn, angel shark, and white seabass fisheries.

(3) Consider the appropriateness of various forms of fisheries comanagement, which involves close cooperation between the department and fishery participants, when developing and implementing fishery management plans.

(4) When involving fishery participants in the management process, give particular consideration to the gear used, involvement of sport or commercial sectors or both sectors, and the areas of the coast where the fishery is conducted in order to ensure adequate involvement.

(Amended by Stats. 1999, Ch. 483, Sec. 9. Effective January 1, 2000.)






CHAPTER 3 - Fisheries Science

7060

(a) The Legislature finds and declares that for the purposes of sustainable fishery management and this part, essential fishery information is necessary for federally and state-managed marine fisheries important to the people of this state to provide sustainable economic and recreational benefits to the people of California. The Legislature further finds and declares that acquiring essential fishery information can best be accomplished through the ongoing cooperation and collaboration of participants in fisheries.

(b) The department, to the extent feasible, shall conduct and support research to obtain essential fishery information for all marine fisheries managed by the state.

(c) The department, to the maximum extent practicable and consistent with Section 7059, shall encourage the participation of fishermen in fisheries research within a framework that ensures the objective collection and analysis of data, the collaboration of fishermen in research design, and the cooperation of fishermen in carrying out research.

(d) The department may apply for grants to conduct research and may enter into contracts or issue competitive grants to public or private research institutions to conduct research.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7062

(a) The department shall establish a program for external peer review of the scientific basis of marine living resources management documents. The department, in its discretion and unless otherwise required by this part, may submit to peer review, documents that include, but are not limited to, fishery management plans and plan amendments, marine resource and fishery research plans.

(b) The department may enter into an agreement with one or more outside entities that are significantly involved with researching and understanding marine fisheries and are not advocacy organizations. These entities may include, but not be limited to, the Sea Grant program of any state, the University of California, the California State University, the Pacific States Marine Fisheries Commission, or any other entity approved by the commission to select and administer peer review panels, as needed. The peer review panels shall be composed of individuals with technical expertise specific to the document to be reviewed. The entity with which the department enters into an agreement for a peer review shall be responsible for the scientific integrity of the peer review process. Each peer reviewer may be compensated as needed to ensure competent peer review. Peer reviewers shall not be employees or officers of the department or the commission and shall not have participated in the development of the document to be reviewed.

(c) The external peer review entity, within the timeframe and budget agreed upon by the department and the external scientific peer review entity, shall provide the department with the written report of the peer review panel that contains an evaluation of the scientific basis of the document. If the report finds that the department has failed to demonstrate that a scientific portion of the document is based on sound scientific knowledge, methods, and practices, the report shall state that finding, and the reasons for the finding. The department may accept the finding, in whole or in part, and may revise the scientific portions of the document accordingly. If the department disagrees with any aspect of the finding of the external scientific peer review, it shall explain, and include as part of the record, its basis for arriving at such a determination in the analysis prepared for the adoption of the final document, including the reasons why it has determined that the scientific portions of the document are based on sound scientific knowledge, methods, or practice. The department shall submit the external scientific peer review report to the commission with any peer reviewed document that is to be adopted or approved by the commission.

(d) The requirements of this section do not apply to any emergency regulation adopted pursuant to subdivision (b) of Section 11346.1 of the Government Code.

(e) Nothing is this section shall be interpreted, in any way, to limit the authority of the commission or department to adopt a plan or regulation.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)






CHAPTER 4 - Commission and Department

7065

(a) The director shall report annually in writing to the commission on the status of sport and commercial marine fisheries managed by the state. The date of the report shall be chosen by the commission with the advice of the department. Each annual report shall cover at least one-fourth of the marine fisheries managed by the state so that every fishery will be reported on at least once every four years. The department shall, consistent with Section 7059, involve expertise from outside the department in compiling information for the report, which may include, but need not be limited to, Sea Grant staff, other marine scientists, fishery participants, and other interested parties.

(b) For each fishery reported on in an annual report, the report shall include information on landings, fishing effort, areas where the fishery occurs, and other factors affecting the fishery as determined by the department and the commission. Each restricted access program shall be reviewed at least every five years for consistency with the policies of the commission on restricted access fisheries.

(c) Notwithstanding subdivision (a), the first annual report shall be presented to the commission on or before September 1, 2001, and shall cover all the marine fisheries managed by the state. To the extent that the requirements of this section and Section 7073 are duplicative, the first annual report may be combined with the plan required pursuant to Section 7073.

(Amended by Stats. 1999, Ch. 483, Sec. 10. Effective January 1, 2000.)



7066

(a) The Legislature finds and declares that a number of human-caused and natural factors can affect the health of marine fishery resources and result in marine fisheries that do not meet the policies and other requirements of this part.

(b) To the extent feasible, the director’s report to the commission pursuant to Section 7065 shall identify any marine fishery that does not meet the sustainability policies of this part. In the case of a fishery identified as being depressed, the report shall indicate the causes of the depressed condition of the fishery, describe steps being taken to rebuild the fishery, and, to the extent practicable, recommend additional steps to rebuild the fishery.

(c) The director’s report to the commission pursuant to Section 7065, consistent with subdivision (m) of Section 7056, shall evaluate the management system and may recommend modifications of that system to the commission.

(Amended by Stats. 1999, Ch. 483, Sec. 11. Effective January 1, 2000.)






CHAPTER 5 - Fishery Management Plans—General Policies

7070

The Legislature finds and declares that the critical need to conserve, utilize, and manage the state’s marine fish resources and to meet the policies and other requirements stated in this part require that the state’s fisheries be managed by means of fishery management plans.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7071

(a) Any white seabass fishery management plan adopted by the commission on or before January 1, 1999, shall remain in effect until amended pursuant to this part.

Notwithstanding paragraph (2) of subdivision (b) of Section 7073, any white seabass fishery management plan adopted by the commission and in existence on January 1, 1999, shall be amended to comply with this part on or before January 1, 2002.

(b) In the case of any fishery for which the commission has management authority, including white seabass, regulations that the commission adopts to implement a fishery management plan or plan amendment for that fishery may make inoperative, in regard to that fishery, any fishery management statute that applies to that fishery, including, but not limited to, statutes that govern allowable catch, restricted access programs, permit fees, and time, area, and methods of taking.

(c) On and after January 1, 2000, the commission may adopt regulations as it determines necessary, based on the advice and recommendations of the department, and in a process consistent with Section 7059, to regulate all emerging fisheries, consistent with Section 7090, all fisheries for nearshore fish stocks, and all fisheries for white seabass. Regulations adopted by the commission may include, but need not be limited to, establishing time and area closures, requiring submittal of landing and permit information, regulating fishing gear, permit fees, and establishing restricted access fisheries.

(Amended by Stats. 2002, Ch. 559, Sec. 5. Effective January 1, 2003.)



7072

(a) Fishery management plans shall form the primary basis for managing California’s sport and commercial marine fisheries.

(b) Fishery management plans shall be based on the best scientific information that is available, on other relevant information that the department possesses, or on the scientific information or other relevant information that can be obtained without substantially delaying the preparation of the plan.

(c) To the extent that conservation and management measures in a fishery management plan either increase or restrict the overall harvest or catch in a fishery, fishery management plans shall allocate those increases or restrictions fairly among recreational and commercial sectors participating in the fishery.

(d) Consistent with Article 17 (commencing with Section 8585), the commission shall adopt a fishery management plan for the nearshore fishery on or before January 1, 2002, if funds are appropriated for that purpose in the annual Budget Act or pursuant to any other law.

(Amended by Stats. 2002, Ch. 559, Sec. 6. Effective January 1, 2003.)



7073

(a) On or before September 1, 2001, the department shall submit to the commission for its approval a master plan that specifies the process and the resources needed to prepare, adopt, and implement fishery management plans for sport and commercial marine fisheries managed by the state. Consistent with Section 7059, the master plan shall be prepared with the advice, assistance, and involvement of participants in the various fisheries and their representatives, marine conservationists, marine scientists, and other interested persons.

(b) The master plan shall include all of the following:

(1) A list identifying the fisheries managed by the state, with individual fisheries assigned to fishery management plans as determined by the department according to conservation and management needs and consistent with subdivision (f) of Section 7056.

(2) A priority list for preparation of fishery management plans. Highest priority shall be given to fisheries that the department determines have the greatest need for changes in conservation and management measures in order to comply with the policies and requirements set forth in this part. Fisheries for which the department determines that current management complies with the policies and requirements of this part shall be given the lowest priority.

(3) A description of the research, monitoring, and data collection activities that the department conducts for marine fisheries and of any additional activities that might be needed for the department to acquire essential fishery information, with emphasis on the higher priority fisheries identified pursuant to paragraph (2).

(4) A process consistent with Section 7059 that ensures the opportunity for meaningful involvement in the development of fishery management plans and research plans by fishery participants and their representatives, marine scientists, and other interested parties.

(5) A process for periodic review and amendment of the master plan.

(c) The commission shall adopt or reject the master plan or master plan amendment, in whole or in part, after a public hearing. If the commission rejects a part of the master plan or master plan amendment, the commission shall return that part to the department for revision and resubmission pursuant to the revision and resubmission procedures for fishery management plans as described in subdivision (a) of Section 7075.

(Amended by Stats. 1999, Ch. 483, Sec. 13. Effective January 1, 2000.)



7074

(a) The department shall prepare interim fishery research protocols for at least the three highest priority fisheries identified pursuant to paragraph (2) of subdivision (b) of Section 7073. An interim fishery protocol shall be used by the department until a fishery management plan is implemented for that fishery.

(b) Consistent with Section 7059, each protocol shall be prepared with the advice, assistance, and involvement of participants in the various fisheries and their representatives, marine conservationists, marine scientists, and other interested persons.

(c) Interim protocols shall be submitted to peer review as described in Section 7062 unless the department, pursuant to subdivision (d), determines that peer review of the interim protocol is not justified. For the purpose of peer review, interim protocols may be combined in the following circumstances:

(1) For related fisheries.

(2) For two or more interim protocols that the commission determines will require the same peer review expertise.

(d) The commission, with the advice of the department, shall adopt criteria to be applied in determining whether an interim protocol may be exempted from peer review.

(Amended by Stats. 1999, Ch. 483, Sec. 14. Effective January 1, 2000.)






CHAPTER 6 - Fishery Management Plan Preparation, Approval, and Regulations

7075

(a) The department shall prepare fishery management plans and plan amendments, including any proposed regulations necessary to implement plans or plan amendments, to be submitted to the commission for adoption or rejection. Prior to submitting a plan or plan amendment, including any proposed regulations necessary for implementation, to the commission, the department shall submit the plan to peer review pursuant to Section 7062, unless the department determines that peer review of the plan or plan amendment may be exempted pursuant to subdivision (c). If the department makes that determination, it shall submit its reasons for that determination to the commission with the plan. If the commission rejects a plan or plan amendment, including proposed regulations necessary for implementation, the commission shall return the plan or plan amendment to the department for revision and resubmission together with a written statement of reasons for the rejection. The department shall revise and resubmit the plan or plan amendment to the commission within 90 days of the rejection. The revised plan or plan amendment shall be subject to the review and adoption requirements of this chapter.

(b) The department may contract with qualified individuals or organizations to assist in the preparation of fishery management plans or plan amendments.

(c) The commission, with the advice of the department and consistent with Section 7059, shall adopt criteria to be applied in determining whether a plan or plan amendment may be exempted from peer review.

(d) Fishery participants and their representatives, fishery scientists, or other interested parties may propose plan provisions or plan amendments to the department or commission. The commission shall review any proposal submitted to the commission and may recommend to the department that the department develop a fishery management plan or plan amendment to incorporate the proposal.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7076

(a) To the extent practicable, and consistent with Section 7059, the department shall seek advice and assistance in developing a fishery management plan from participants in the affected fishery, marine scientists, and other interested parties. The department shall also seek the advice and assistance of other persons or entities that it deems appropriate, which may include, but is not limited to, Sea Grant, the National Marine Fisheries Service, the Pacific States Marine Fisheries Commission, the Pacific Fishery Management Council, and any advisory committee of the department.

(b) In the case of a fishery management plan or a plan amendment that is submitted to peer review, the department shall provide the peer review panel with any written comments on the plan or plan amendment that the department has received from fishery participants and other interested parties.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7077

A fishery management plan or plan amendment, or proposed regulations necessary for implementation of a plan or plan amendment, developed by the department shall be available to the public for review at least 30 days prior to a hearing on the management plan or plan amendment by the commission. Persons requesting to be notified of the availability of the plan shall be notified in sufficient time to allow them to review and submit comments at or prior to a hearing. Proposed plans and plan amendments and hearing schedules and agendas shall be posted on the department’s Internet website.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7078

(a) The commission shall hold at least two public hearings on a fishery management plan or plan amendment prior to the commission’s adoption or rejection of the plan.

(b) The plan or plan amendment shall be heard not later than 60 days following receipt of the plan or plan amendment by the commission. The commission may adopt the plan or plan amendment at the second public hearing, at the commission’s meeting following the second public hearing, or at any duly noticed subsequent meeting, subject to subdivision (c).

(c) When scheduling the location of a hearing or meeting relating to a fishery management plan or plan amendment, the commission shall consider factors, including, among other factors, the area of the state, if any, where participants in the fishery are concentrated.

(d) Notwithstanding Section 7550.5 of the Government Code, prior to the adoption of a fishery management plan or plan amendment that would make inoperative a statute, the commission shall provide a copy of the plan or plan amendment to the Legislature for review by the Joint Committee on Fisheries and Aquaculture or, if there is no such committee, to the appropriate policy committee in each house of the Legislature.

(e) The commission shall adopt any regulations necessary to implement a fishery plan or plan amendment no more than 60 days following adoption of the plan or plan amendment. All implementing regulations adopted under this subdivision shall be adopted as a regulation pursuant to the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The commission’s adoption of regulations to implement a fishery management plan or plan amendment shall not trigger an additional review process under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(f) Regulations adopted by the commission to implement a plan or plan amendment shall specify any statute or regulation of the commission that is to become inoperative as to the particular fishery. The list shall designate each statute or regulation by individual section number, rather than by reference to articles or chapters.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)






CHAPTER 7 - Contents of Fishery Management Plans

7080

Consistent with subdivision (b) of Section 7072, each fishery management plan prepared by the department shall summarize readily available information about the fishery including, but not limited to, all of the following:

(a) The species of fish and their location, number of vessels and participants involved, fishing effort, historical landings in the sport and commercial sectors, and a history of conservation and management measures affecting the fishery.

(b) The natural history and population dynamics of the target species and the effects of changing oceanic conditions on the target species.

(c)The habitat for the fishery and known threats to the habitat.

(d) The ecosystem role of the target species and the relationship of the fishery to the ecosystem role of the target species.

(e) Economic and social factors related to the fishery.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7081

Consistent with subdivision (b) of Section 7072, each fishery management plan or plan amendment prepared by the department shall include a fishery research protocol that does all of the following:

(a) Describe past and ongoing monitoring of the fishery.

(b) Identify essential fishery information for the fishery, including, but not limited to, age and growth, minimum size at maturity, spawning season, age structure of the population, and, if essential fishery information is lacking, identify the additional information needed and the resources and time necessary to acquire the information.

(c) Indicate the steps the department shall take to monitor the fishery and to obtain essential fishery information, including the data collection and research methodologies, on an ongoing basis.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7082

Each fishery management plan or plan amendment prepared by the department shall contain the measures necessary and appropriate for the conservation and management of the fishery according to the policies and other requirements in this part. The measures may include, but are not limited to, all of the following:

(a) Limitations on the fishery based on area, time, amount of catch, species, size, sex, type or amount of gear, or other factors.

(b) Creation or modification of a restricted access fishery that contributes to a more orderly and sustainable fishery.

(c) A procedure to establish and to periodically review and revise a catch quota in any fishery for which there is a catch quota.

(d) Requirement for a personal, gear, or vessel permit and reasonable fees.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7083

(a) Each fishery management plan prepared by the department shall incorporate the existing conservation and management measures provided in this code that are determined by the department to result in a sustainable fishery.

(b) If additional conservation and management measures are included in the plan, the department shall, consistent with subdivision (b) of Section 7072, summarize anticipated effects of those measures on relevant fish populations and habitats, on fishery participants, and on coastal communities and businesses that rely on the fishery.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7084

(a) Consistent with subdivision (b) of Section 7072, each fishery management plan or plan amendment prepared by the department for a fishery that the department has determined has adverse effects on marine fishery habitat shall include measures that, to the extent practicable, minimize adverse effects on habitat caused by fishing.

(b) Subdivision (a) does not apply to activities regulated by Chapter 6 (commencing with Section 6650) of Part 1.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7085

Consistent with subdivision (b) of Section 7072, each fishery management plan or plan amendment prepared by the department, in fisheries in which bycatch occurs, shall include all of the following:

(a) Information on the amount and type of bycatch.

(b) Analysis of the amount and type of bycatch based on the following criteria:

(1) Legality of the bycatch under any relevant law.

(2) Degree of threat to the sustainability of the bycatch species.

(3) Impacts on fisheries that target the bycatch species.

(4) Ecosystem impacts.

(c) In the case of unacceptable amounts or types of bycatch, conservation and management measures that, in the following priority, do the following:

(1) Minimize bycatch.

(2) Minimize mortality of discards that cannot be avoided.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7086

(a) Consistent with subdivision (b) of Section 7072, each fishery management plan or plan amendment prepared by the department shall specify criteria for identifying when the fishery is overfished.

(b) In the case of a fishery management plan for a fishery that has been determined to be overfished or in which overfishing is occurring, the fishery management plan shall contain measures to prevent, end, or otherwise appropriately address overfishing and to rebuild the fishery.

(c) Any fishery management plan, plan amendment, or regulation prepared pursuant to subdivision (b), shall do both of the following:

(1) Specify a time period for preventing or ending or otherwise appropriately addressing overfishing and rebuilding the fishery that shall be as short as possible, and shall not exceed 10 years except in cases where the biology of the population of fish or other environmental conditions dictate otherwise.

(2) Allocate both overfishing restrictions and recovery benefits fairly and equitably among sectors of the fishery.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7087

(a) Each fishery management plan prepared by the department shall include a procedure for review and amendment of the plan, as necessary.

(b) Each fishery management plan or plan amendment prepared by the department shall specify the types of regulations that the department may adopt without a plan amendment.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)



7088

Each fishery management plan and plan amendment shall include a list of any statutes and regulations that shall become inoperative, as to the particular fishery covered by the fishery management plan or plan amendment, upon the commission’s adoption of implementing regulations for that fishery management plan or plan amendment.

(Added by Stats. 1998, Ch. 1052, Sec. 8. Effective January 1, 1999.)






CHAPTER 8 - Emerging Fisheries

7090

(a) The Legislature finds and declares that a proactive approach to management of emerging fisheries will foster a healthy marine environment and will benefit both commercial and sport fisheries and other marine-dependent activities. Therefore, the commission, based upon the advice and recommendations of the department, shall encourage, manage, and regulate emerging fisheries consistent with the policies of this part.

(b) “Emerging fishery,” in regard to a marine fishery, means both of the following:

(1) A fishery that the director has determined is an emerging fishery, based on criteria that are approved by the commission and are related to a trend of increased landings or participants in the fishery and the degree of existing regulation of the fishery.

(2) A fishery that is not an established fishery. “Established fishery,” in regard to a marine fishery, means, prior to January 1, 1999, one or more of the following:

(A) A restricted access fishery has been established in this code or in regulations adopted by the commission.

(B) A fishery, for which a federal fishery management plan exists, and in which the catch is limited within a designated time period.

(C) A fishery for which a population estimate and catch quota is established annually.

(D) A fishery for which regulations for the fishery are considered at least biennially by the commission.

(E) A fishery for which this code or regulations adopted by the commission prescribes at least two management measures developed for the purpose of sustaining the fishery. Management measures include minimum or maximum size limits, seasons, time, gear, area restriction, and prohibition on sale or possession of fish.

(c) The department shall closely monitor landings and other factors it deems relevant in each emerging fishery and shall notify the commission of the existence of an emerging fishery.

(d) The commission, upon the recommendation of the department, may do either, or both, of the following:

(1) Adopt regulations that limit taking in the fishery by means that may include, but not be limited to, restricting landings, time, area, gear, or access. These regulations may remain in effect until a fishery management plan is adopted.

(2) Direct the department to prepare a fishery management plan for the fishery and regulations necessary to implement the plan.

(e) A fishery management plan for an emerging fishery shall comply with the requirements for preparing and adopting fishery management plans contained in this part. In addition to those requirements, to allow for adequate evaluation of the fishery and the acquisition of essential fishery information, the fishery management plan shall provide an evaluation period, which shall not exceed three years unless extended by the commission. During the evaluation period, the plan shall do both of the following:

(1) In order to prevent excess fishing effort during the evaluation period, limit taking in the fishery by means that may include, but need not be limited to, restricting landings, time, area, gear, or access to a level that the department determines is necessary for evaluation of the fishery.

(2) Contain a research plan that includes objectives for evaluating the fishery, a description of the methods and data collection techniques for evaluating the fishery, and a timetable for completing the evaluation.

(f) The commission is authorized to impose a fee on an emerging fishery in order to pay the costs of implementing this chapter. The fees may include, but need not be limited to, ocean fishing stamps and permit fees. The fees may not be levied in excess of the necessary costs to implement and administer this chapter. The commission may reduce fees annually if it determines that sufficient revenues exist to cover costs incurred by the department in administering this chapter. The commission and the department, with the advice of fishery participants and other interested parties, shall consider alternative ways to fund the evaluation of emerging fisheries.

(g) An emerging fishery is subject to this section unless the department incorporates the fishery into a fishery management plan developed under Sections 7070 to 7088, inclusive.

(h) In the event that this section is found to conflict with Section 8606, 8614, or 8615, this section shall prevail.

(Amended by Stats. 2002, Ch. 559, Sec. 7. Effective January 1, 2003.)









PART 2 - SPORT FISHING

CHAPTER 1 - Generally

ARTICLE 1 - Application of Part

7100

The provisions of this part apply to the taking and possession of fish for any purpose other than commercial.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2 - General Provisions

7120

It is unlawful for any person to possess more than one daily bag limit of any fish taken under a license issued pursuant to Section 714 or Article 3 (commencing with Section 7145) unless authorized by regulations adopted by the commission pursuant to Section 206.

(Amended by Stats. 1996, Ch. 870, Sec. 7. Effective January 1, 1997.)



7121

Except as otherwise provided by this code or by regulation, it is unlawful to sell or purchase any fish or amphibia taken in, or brought into, the waters of the state, or brought ashore at any point in the state.

It is unlawful to buy, sell, or possess in any place of business where fish are bought, sold, or processed, any fish or amphibia taken on any boat, barge, or vessel which carries sport fishermen, except those fish may be possessed in such a place only for the purposes of canning or smoking under regulations adopted by the commission.

(Amended by Stats. 1990, Ch. 747, Sec. 2.)



7123

The department shall develop a voluntary participation program for the use of departmental observers on board vessels to monitor the taking of marlin by sportfishermen. The department shall, in accordance with Section 1012, procure insurance against the liability of the owners or operators of vessels boarded by observers in the event of injury to or death of any such observer in the course and scope of employment as an observer.

(Added by Stats. 1980, Ch. 886, Sec. 3. Effective September 14, 1980.)






ARTICLE 3 - Sport Fishing Licenses

7145

(a) Except as otherwise provided in this article, every person 16 years of age or older who takes any fish, reptile, or amphibian for any purpose other than profit shall first obtain a valid license for that purpose and shall have that license on his or her person or in his or her immediate possession or where otherwise specifically required by law or regulation to be kept when engaged in carrying out any activity authorized by the license. In the case of a person diving from a boat, the license may be kept in the boat, or in the case of a person diving from the shore, the license may be kept within 500 yards of the shore.

(b) (1) This section does not apply to an owner of privately owned real property, or the owner’s invitee, who, without providing compensation, takes fish for purposes other than profit from a lake or pond that is wholly enclosed by that owner’s real property and that is located offstream and does not at any time derive water from, or supply water to, any permanent or intermittent artificial or natural lake, pond, stream, wash, canal, river, creek, waterway, aqueduct, or similar water conveyance system of the state. Access and control of the real property shall be under the direct authority of the owner and not that of another person or entity.

(2) This subdivision does not, and shall not be construed to, authorize the introduction, migration, stocking, or transfer of aquatic species, prohibited species, or any other nonnative or exotic species into state waters or waterways. This subdivision does not supersede or otherwise affect any provision of law that governs aquaculture, including, but not limited to, the operation of trout farms, or any activity that is an adjunct to or a feature of, or that is operated in conjunction with, any other enterprise operated for a fee, including, but not limited to, private parks or private recreation areas.

(Amended by Stats. 2007, Ch. 285, Sec. 109. Effective January 1, 2008.)



7147

The owner or operator of a boat or vessel licensed pursuant to Section 7920 shall not permit any person to fish from that boat or vessel unless that person has, in his or her possession, a valid California sport fishing license and any required stamp, report card, or validation issued pursuant to this code.

(Amended by Stats. 2007, Ch. 285, Sec. 110. Effective January 1, 2008.)



7149

(a) A sport fishing license granting the privilege to take any fish, reptile, or amphibia anywhere in this state for purposes other than profit shall be issued to any of the following:

(1) A resident, 16 years of age or older, for the period of a calendar year, or, if issued after the beginning of the year, for the remainder thereof, upon payment of a base fee of thirty-one dollars and twenty-five cents ($31.25).

(2) A nonresident, 16 years of age or older, for the period of a calendar year, or, if issued after the beginning of the year, for the remainder thereof, upon payment of a base fee of eighty-four dollars ($84).

(3) A nonresident, 16 years of age or older, for the period of 10 consecutive days beginning on the date specified on the license upon payment of the fee set forth in paragraph (1).

(4) A resident or nonresident, 16 years of age or older, for two consecutive designated calendar days, upon payment of one-half of the fee set forth in paragraph (1). Notwithstanding Section 1053, more than one two-day license issued for different two-day periods may be issued to, or possessed by, a person at one time.

(5) A resident or nonresident, 16 years of age or older, for one designated day, upon payment of a base fee of ten dollars ($10).

(b) California sport fishing license stamps shall be issued by authorized license agents in the same manner as sport fishing licenses, and no compensation may be paid to the authorized license agent for issuing the stamps except as provided in Section 1055.

(c) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(d) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(e) The commission shall adjust the amount of the fees specified in subdivision (d), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 565, Sec. 20. Effective January 1, 2013.)



7149.05

(a) A sport fishing license granting the privilege to take any fish, reptile, or amphibia anywhere in this state for purposes other than profit shall be issued to any of the following:

(1) A resident, 16 years of age or older, for the period of a calendar year, or, if issued after the beginning of the year, for the remainder thereof, upon payment of a base fee of thirty-one dollars and twenty-five cents ($31.25).

(2) A nonresident, 16 years of age or older, for the period of a calendar year, or, if issued after the beginning of the year, for the remainder thereof, upon payment of a base fee of eighty-four dollars ($84).

(3) A nonresident, 16 years of age or older for the period of 10 consecutive days beginning on the date specified on the license upon payment of the fee set forth in paragraph (1).

(4) A resident or nonresident, 16 years of age or older, for two designated days, upon payment of one-half the fee set forth in paragraph (1). Notwithstanding Section 1053, more than one single day license issued for different days may be issued to, or possessed by, a person at one time.

(5) A resident or nonresident, 16 years of age or older, for one designated day upon payment of a base fee of ten dollars ($10).

(b) California sport fishing license validations shall be issued by authorized license agents in the same manner as sport fishing licenses, and no compensation shall be paid to the authorized license agent for issuing the validations except as provided in Section 1055.1.

(c) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(d) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(e) The commission shall adjust the amount of the fees specified in subdivision (d), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 565, Sec. 21. Effective January 1, 2013.)



7149.2

(a) In addition to Sections 714, 7149, and 7149.05, the department shall issue a lifetime sport fishing license under this section. A lifetime sport fishing license authorizes the taking of fish, amphibians, or reptiles anywhere in this state in accordance with the law for purposes other than profit for the life of the person to whom issued unless revoked for a violation of this code or regulations adopted under this code. A lifetime sport fishing license is not transferable. A lifetime sport fishing license does not include any special tags, stamps, or fees.

(b) A lifetime sport fishing license may be issued to residents of this state, as follows:

(1) To a person 62 years of age or over, upon payment of a base fee of three hundred sixty-five dollars ($365).

(2) To a person 40 years of age or over and less than 62 years of age, upon payment of a base fee of five hundred forty dollars ($540).

(3) To a person 10 years of age or over and less than 40 years of age upon payment of a base fee of six hundred dollars ($600).

(4) To a person less than 10 years of age upon payment of a base fee of three hundred sixty-five dollars ($365).

(c) Nothing in this section requires a person less than 16 years of age to obtain a license to take fish, amphibians, or reptiles for purposes other than profit.

(d) Nothing in this section exempts a license applicant from meeting other qualifications or requirements otherwise established by law for the privilege of sport fishing.

(e) Upon payment of a base fee of two hundred forty-five dollars ($245), a person holding a lifetime sport fishing license or lifetime sportsman’s license shall be entitled annually to the privileges afforded to a person holding a second-rod stamp or validation issued pursuant to Section 7149.4 or 7149.45, a sport fishing ocean enhancement stamp or validation issued pursuant to paragraph (1) of subdivision (a) of Section 6596 or 6596.1, one steelhead trout report restoration card issued pursuant to Section 7380, a Bay-Delta sport fishing enhancement stamp or validation issued pursuant to Section 7360 or 7360.1, and one salmon punchcard issued pursuant to regulations adopted by the commission. Lifetime privileges issued pursuant to this subdivision are not transferable.

(f) The base fees specified in this section are applicable commencing January 1, 2004, and shall be adjusted annually thereafter pursuant to Section 713.

(Amended by Stats. 2007, Ch. 285, Sec. 111. Effective January 1, 2008.)



7149.3

Notwithstanding Section 7149, a sport fishing license is not required for any resident to take any rattlesnake (genus Crotalus or Sistrurus).

(Added by Stats. 1984, Ch. 472, Sec. 1.)



7149.4

(a) It is unlawful for any person to fish with two rods without first obtaining a second-rod sport fishing stamp, in addition to a valid California sport fishing license and any applicable stamp issued pursuant to subdivision (a) of Section 7149, and having that stamp affixed to his or her valid sport fishing license. Any person who has a valid second-rod sport fishing stamp affixed to his or her valid sport fishing license may fish with two rods in inland waters in any sport fishery in which the regulations of the commission provide for the taking of fish by angling, except those waters in which only artificial lures or barbless hooks may be used.

(b) The department or an authorized license agent shall issue a second-rod sport fishing stamp upon payment of a base fee of seven dollars and fifty cents ($7.50) during the 1995 calendar year and subsequent years, as adjusted under Section 713.

(c) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2007, Ch. 285, Sec. 112. Effective January 1, 2008.)



7149.45

(a) It is unlawful for any person to fish with two rods without first obtaining a second-rod sport fishing validation, in addition to a valid California sport fishing license validation, and having that validation affixed to his or her valid sport fishing license. Any person who has a valid second-rod sport fishing validation affixed to his or her valid sport fishing license may fish with two rods in inland waters in any sport fishery in which the regulations of the commission provide for the taking of fish by angling, except those waters in which only artificial lures or barbless hooks may be used and the waters of the Smith River in Del Norte County.

(b) The department or an authorized license agent shall issue a second-rod sport fishing validation upon payment of a base fee of seven dollars and fifty cents ($7.50) during the 1995 calendar year and subsequent years, as adjusted under Section 713.

(c) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Amended by Stats. 2009, Ch. 294, Sec. 14. Effective January 1, 2010.)



7149.5

For the purpose of obtaining a sport fishing license, enrollees in the Job Corps, created by the Economic Opportunity Act of 1964 (Public Law 88-452), shall be deemed to be residents of California.

(Added by Stats. 1965, Ch. 1086.)



7149.7

Notwithstanding Section 7145, the director may designate not more than two days, which may or may not be consecutive, in each year as free sportfishing days during which residents and nonresidents may, without having a sportfishing license and without the payment of any fee, exercise the privileges of a holder of a sportfishing license, subject to all of the limitations, restrictions, conditions, laws, rules, and regulations applicable to the holder of a sportfishing license.

(Added by Stats. 1991, Ch. 47, Sec. 1. Effective June 6, 1991.)



7149.8

(a) A person shall not take abalone from ocean waters unless he or she first obtains, in addition to a valid California sport fishing license and any applicable license validation or stamp issued pursuant to this code, an abalone report card, and maintains that report card in his or her possession while taking abalone.

(b) The department or an authorized license agent shall issue an abalone report card upon payment of a fee of fifteen dollars ($15) in the 2004 license year, which shall be adjusted annually thereafter pursuant to Section 713.

(c) The commission shall adjust the amount of the fees specified in subdivision (b) as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 559, Sec. 23. Effective January 1, 2013.)



7149.9

(a) Fees received by the department pursuant to Section 7149.8 shall be deposited in the Abalone Restoration and Preservation Account within the Fish and Game Preservation Fund, which is hereby created. Notwithstanding Section 13340 of the Government Code, the moneys in the account are continuously appropriated, without regard to fiscal year, to the department to be used only for the Recreational Abalone Management Program. For the purposes of this article, “program” means the Recreational Abalone Management Program. The program shall include the following:

(1) Research and management of abalone and abalone habitat. For the purposes of this section, “research” includes, but is not limited to, investigation, experimentation, monitoring, and analysis; and “management” means establishing and maintaining an optimal sustainable utilization.

(2) Supplementary funding of allocations for the enforcement of statutes and regulations applicable to abalone, including, but not limited to, the acquisition of special equipment and the production and dissemination of printed materials, such as pamphlets, booklets, and posters, aimed at compliance with recreational abalone regulations.

(3) Direction for volunteer groups relating to abalone and abalone habitat management, presentations of abalone related matters at scientific conferences and educational institutions, and publication of abalone related material.

(b) At least 15 percent of the funds deposited in the account shall be used for program activities south of San Francisco. To the extent possible, participants in the management activities of the program in that area shall be former commercial abalone divers.

(c) The department shall maintain internal accounts that ensure that the fees received pursuant to Section 7149.8 are disbursed for the purposes of subdivision (a). Not more than 20 percent of the fees received pursuant to Section 7149.8 shall be used for administration by the department.

(d) Unencumbered fees collected pursuant to Section 7149.8 during any previous calendar year may be expended for the purposes of subdivisions (a) and (b). All interest and other earnings on the fees received pursuant to Section 7149.8 shall be deposited in the account and shall be used for the purposes of subdivisions (a) and (b).

(Added by Stats. 1997, Ch. 787, Sec. 6. Effective January 1, 1998.)



7150

(a) Upon application to the department’s headquarters office in Sacramento and payment of a base fee of four dollars ($4), as adjusted pursuant to Section 713, the following persons, who have not been convicted of any violation of this code, shall be issued a reduced fee sport fishing license that is valid for one year as specified in paragraphs (1) and (2) of subdivision (a) of Section 7149 or paragraphs (1) and (2) of subdivision (a) of Section 7149.05 and that authorizes the licensee to take any fish, reptile, or amphibians anywhere in this state as otherwise authorized pursuant to this code and regulations adopted pursuant thereto for purposes other than profit:

(1) A disabled veteran having a 50 percent or greater service-connected disability upon presentation of proof of an honorable discharge from military service and proof of the disability. Proof of the disability shall be by certification from the United States Veterans Administration or by presentation of a license issued pursuant to this paragraph in the preceding license year.

(2) A member of the military who is a “recovering service member” pursuant to Section 1602(7) of the federal National Defense Authorization Act for Fiscal Year 2008 (Public Law 110-181). A person shall be eligible for a reduced fee sport fishing license pursuant to this paragraph upon the submission of a letter, online or in hardcopy, to the department from that person’s commanding officer or from a military medical doctor stating that the person is a recovering service member.

(3) A person over 65 years of age who is a resident of this state and whose total monthly income from all sources, including any old age assistance payments, does not exceed the amount in effect on September 1 of each year contained in subdivision (c) of Section 12200 of the Welfare and Institutions Code for single persons or subdivision (d) of Section 12200 of the Welfare and Institutions Code combined income for married persons, as adjusted pursuant to that section. The amount in effect on September 1 of each year shall be the amount used to determine eligibility for a reduced fee license during the following calendar year.

(b) A person applying for a reduced fee sport fishing license shall submit adequate documentation for the department to determine whether the applicant is, in fact, eligible for a reduced fee sport fishing license. The documentation shall be in the form of a letter or other document, as specified by the department, from a public agency, except as provided in paragraphs (1) and (2) of subdivision (a). The department shall not issue a reduced fee sport fishing license to any person unless it is satisfied that the applicant has provided adequate documentation of eligibility for that license.

(c) The adjustment of the base fee pursuant to Section 713 specified in subdivision (a) shall be applicable to the fishing license years beginning on or after January 1, 1996.

(Amended by Stats. 2012, Ch. 409, Sec. 1. Effective January 1, 2013.)



7151

(a) Upon application to the department, the following persons, if they have not been convicted of any violation of this code, shall be issued, free of any charge or fee, a sport fishing license, that authorizes the licensee to take any fish, reptile, or amphibian anywhere in this state for purposes other than profit:

(1) Any blind person upon presentation of proof of blindness. “Blind person” means a person with central visual acuity of 20/200 or less in the better eye, with the aid of the best possible correcting glasses, or central visual acuity better than 20/200 if the widest diameter of the remaining visual field is no greater than 20 degrees. Proof of blindness shall be by certification from a qualified licensed optometrist or ophthalmologist or by presentation of a license issued pursuant to this paragraph in any previous license year.

(2) Every resident Native American who, in the discretion of the department, is financially unable to pay the fee required for the license.

(3) Any developmentally disabled person, upon presentation of certification of that disability from a qualified licensed physician, or the director of a state regional center for the developmentally disabled.

(4) Any person who is a resident of the state and who is so severely physically disabled as to be permanently unable to move from place to place without the aid of a wheelchair, walker, forearm crutches, or a comparable mobility-related device. Proof of the disability shall be by certification from a licensed physician or surgeon or, by presentation of a license issued pursuant to this paragraph in any previous license year after 1996.

(b) Sport fishing licenses issued pursuant to paragraph (2) of subdivision (a) are valid for the calendar year of issue or, if issued after the beginning of the year, for the remainder thereof.

(c) Sport fishing licenses issued pursuant to paragraphs (1), (3), and (4) of subdivision (a) are valid for five calendar years, or if issued after the beginning of the first year, for the remainder thereof.

(d) Upon application to the department, the department may issue, free of any charge or fee, a sport fishing license to groups of mentally or physically handicapped persons under the care of a certified federal, state, county, city, or private licensed care center that is a community care facility as defined in subdivision (a) of Section 1502 of the Health and Safety Code, to organizations exempt from taxation under Section 501(c)(3) of the federal Internal Revenue Code, or to schools or school districts. Any organization that applies for a group fishing license shall provide evidence that it is a legitimate private licensed care center, tax-exempt organization, school, or school district. The license shall be issued to the person in charge of the group and shall be in his or her possession when the group is fishing. Employees of private licensed care centers, tax-exempt organizations, schools, or school districts are exempt from Section 7145 only while assisting physically or mentally disabled persons fishing under the authority of a valid license issued pursuant to this section. The license shall include the location where the activity will take place, the date or dates of the activity, and the maximum number of people in the group. The licenseholder shall notify the local department office before fishing and indicate where, when, and how long the group will fish.

(e) Upon application to the department, the department may issue, free of any charge or fee, a sport fishing license to a nonprofit organization for day-fishing trips that provide recreational rehabilitation therapy for active duty members of the United States military who are currently receiving inpatient care in a military or Veterans Administration hospital and veterans with service-connected disabilities. The license shall be valid for the calendar year of issue or, if issued after the beginning of the year, for the remainder of that year. The license shall be issued to the person in charge of the group, and shall be in the licenseholder’s possession when the group is fishing. The organization shall notify the local department office before fishing and indicate where, when, and how long the group will fish. To be eligible for a license under this subdivision, an organization shall be registered to do business in this state or exempt from taxation under Section 501(c) of the federal Internal Revenue Code.

(f) On January 15 of each year, the department shall determine the number of free sport fishing licenses in effect during the preceding year under subdivisions (a), (d), and (e).

(g) There shall be appropriated from the General Fund a sum equal to two dollars ($2) per free sport fishing license in effect during the preceding license year under subdivisions (a) and (d), as determined by the department pursuant to subdivision (f). That sum may be appropriated annually in the Budget Act for transfer to the Fish and Game Preservation Fund and appropriated in the Budget Act from the Fish and Game Preservation Fund to the department for the purposes of this part.

(Amended by Stats. 2006, Ch. 769, Sec. 1. Effective January 1, 2007.)



7153

(a) A sport fishing license is not required to take fish by any legal means, for any purpose other than profit, from a public pier, as defined by the commission, in the ocean waters of the state, or while angling at an aquaculture facility site that is registered pursuant to Section 235 of Title 14 of the California Code of Regulations.

(b) For purposes of this section, “ocean waters” include, but are not limited to, the open waters adjacent to the ocean and any island; the waters of any open or enclosed bay contiguous to the ocean; the San Francisco and San Pablo Bays, with any tidal bay belonging thereto; and any slough or estuary, if found between the Golden Gate Bridge and the Benicia-Martinez Bridge.

(Amended by Stats. 2007, Ch. 285, Sec. 114. Effective January 1, 2008.)



7155

Notwithstanding any other provision of this code, California Indians who are bona fide registered members of the Yurok Indian Tribe may take fish, for subsistence purposes only, from the Klamath River between the mouth of that river and the junction of Tectah Creek with it, exclusive of tributaries, without regard to seasons, under the following conditions:

(a) Upon application therefor, the department shall issue to any Yurok Indian who is listed on the register of the Yurok Tribal Organization, as furnished to the department, a renewable, nontransferable permit to take fish pursuant to this section for a period of one calendar year. Any Indian of the Yurok tribe while taking fish pursuant to this section shall have upon his person such valid permit, and shall display it upon the request of any duly authorized officer.

(b) Hand dip nets, and hook and line only may be used for taking fish pursuant to this section.

(c) Pursuant to this section not more than three trout or salmon or combination thereof, or more than one sturgeon, may be taken in any one day. There is no bag limit on any other fish.

(d) No Yurok Indian while fishing pursuant to this section may be accompanied by any person who does not possess a valid permit as prescribed by this section. It is unlawful for any person who does not hold such permit to accompany any Yurok Indian who is taking fish pursuant to this section.

(e) The sale of any fish taken under the provisions of this section shall constitute cause for permanent revocation by the commission of the permit held by the person making the sale.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 4 - Reciprocal Sport Fishing Licenses

7180

(a) Any person taking fish or amphibians for purposes other than profit from or on a boat or other floating device on the waters of the Colorado River and on adjacent waters, except canals, drains, or ditches used to transport water used for irrigation or domestic purposes, shall have in his or her possession a valid sport fishing license issued by either the State of Arizona or State of California.

(b) In addition to either of the licenses, a person taking fish or amphibians as indicated shall have in his or her possession a valid Colorado River special use stamp permanently affixed to his or her valid sport fishing license. If he or she is a person having in his or her possession a valid California sport fishing license he or she shall have an Arizona special use stamp to fish legally the waters described above. If he or she is a person having in his or her possession a valid Arizona sport fishing license, he or she shall have a California special use stamp to fish legally the waters described above.

(c) A special use stamp, when accompanied by the proper license, permits fishing in any portion of those waters, and permits fishermen to enter the waters from any point.

The fee for a Colorado River special use stamp is three dollars ($3).

(d) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2007, Ch. 285, Sec. 115. Effective January 1, 2008.)



7180.1

(a) Any person taking fish or amphibia for purposes other than profit from or on a boat or other floating device on the waters of the Colorado River and on adjacent waters, except canals, drains, or ditches used to transport water used for irrigation or domestic purposes, shall have in his or her possession a valid sportfishing license issued by either the State of Arizona or State of California.

(b) In addition to either of the licenses, a person taking fish or amphibia as indicated shall have in his or her possession a Colorado River special use validation. If he or she is a person having in his or her possession a valid California sportfishing license, he or she shall have an Arizona special use validation to fish legally the waters described above. If he or she is a person having in his or her possession a valid Arizona sportfishing license, he or she shall have a California special use validation to fish legally the waters described above.

(c) A special use validation, when accompanied by the proper license, permits fishing in any portion of those waters, and permit fishermen to enter the waters from any point. The fee for a Colorado River special use validation is three dollars ($3).

(d) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Added by Stats. 2001, Ch. 112, Sec. 48. Effective January 1, 2002.)



7181

(a) A person fishing from the shore in the waters of the Colorado River located in Arizona or California shall have in his or her possession a valid sportfishing license issued by the state that has jurisdiction over that shore. That shoreline fishing does not require a Colorado River special use stamp as long as the fisherman remains on the shore and does not embark on the water. Any person, however, having in his or her possession a valid Arizona sportfishing license and a California special use stamp may fish from the shore in the waters of the Colorado River, or adjacent waters, except canals, drains, and ditches used to transport water used for irrigation or domestic purposes, located in California, without a sportfishing license issued by the State of California.

(b) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2001, Ch. 112, Sec. 49. Effective January 1, 2002.)



7181.1

(a) A person fishing from the shore in the waters of the Colorado River located in Arizona or California shall have in his or her possession a valid sportfishing license issued by the state that has jurisdiction over that shore. That shoreline fishing does not require a Colorado River special use validation as long as the fisherman remains on the shore and does not embark on the water. Any person, however, having in his or her possession a valid Arizona sportfishing license and a California special use validation may fish from the shore in the waters of the Colorado River, or adjacent waters, except canals, drains, and ditches used to transport water used for irrigation or domestic purposes, located in California without a sport fishing license issued by the State of California.

(b) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Added by Stats. 2001, Ch. 112, Sec. 50. Effective January 1, 2002.)



7182

(a) Arizona Colorado River special use stamps shall be issued by California authorized license agents under the supervision of the department in the same manner as sportfishing licenses are issued, and California sportfishing licenses and California Colorado River special use stamps shall be issued by Arizona license dealers under the supervision of the Arizona Game and Fish Commission.

(b) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2001, Ch. 112, Sec. 51. Effective January 1, 2002.)



7182.1

(a) Arizona Colorado River special use validations shall be issued by California authorized license agents under the supervision of the department in the same manner as sportfishing licenses are issued, and California sportfishing licenses and California Colorado River special use validations shall be issued by Arizona license dealers under the supervision of the Arizona Game and Fish Commission.

(b) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Added by Stats. 2001, Ch. 112, Sec. 52. Effective January 1, 2002.)



7183

(a) The Arizona Game and Fish Commission shall handle California sportfishing licenses and California special use stamps and issue them to Arizona license dealers. Prior to August 31 of each year, that commission shall make an audit report and send a remittance for those sales to the California Department of Fish and Game.

(b) The California Department of Fish and Game shall handle Arizona special use stamps and issue them to California license dealers. Prior to August 31 of each year, that department shall make an audit report and send a remittance for those sales to the Arizona Game and Fish Commission.

(c) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2001, Ch. 112, Sec. 53. Effective January 1, 2002.)



7183.1

(a) The Arizona Game and Fish Commission shall handle California sportfishing licenses and California special use validations and issue them through Arizona license dealers. Prior to August 31 of each year, that commission shall make an audit report and send a remittance for those issued to the California Department of Fish and Game.

(b) The California Department of Fish and Game shall handle Arizona special use validations and issue them through California license dealers. Prior to August 31 of each year that department shall make an audit report and send a remittance for those issued to the Arizona Game and Fish Commission.

(c) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Added by Stats. 2001, Ch. 112, Sec. 54. Effective January 1, 2002.)



7184

(a) An Arizona special use stamp is valid from January 1 to December 31, inclusive, of each year, to coincide with the period for which a California sportfishing license is issued.

(b) A California special use stamp is valid for one year to coincide with the period for which an Arizona fishing license is issued.

(c) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2001, Ch. 112, Sec. 55. Effective January 1, 2002.)



7184.1

(a) An Arizona special use validation is valid from January 1 to December 31, inclusive, of each year, to coincide with the period for which a California sportfishing license is issued.

(b) A California special use validation is valid for one year to coincide with the period for which an Arizona fishing license is issued.

(c) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Added by Stats. 2001, Ch. 112, Sec. 56. Effective January 1, 2002.)



7185

This article shall become operative and remain effective so long as the commission finds and determines that under the laws of the State of Arizona substantially similar Arizona licenses are authorized to be issued to licensees of the State of California upon substantially the same terms and conditions as are provided for in this article as to the issuance of California licenses to licensees of the State of Arizona.

(Enacted by Stats. 1957, Ch. 456.)



7186

(a) When the director determines from the Secretary of State that copies of the law of the State of Arizona have been received by the Secretary of State which provides for an Arizona resident sportfishing license valid for a period of less than one year, a California special use stamp valid for the same period as the Arizona resident sportfishing license may be issued for a fee of one dollar ($1).

(b) If Arizona issues a resident sportfishing license for a term less than one year for the purpose of changing to a calendar year license from a fiscal year license, that license shall be deemed to be a license upon substantially the same terms and conditions as are provided for the issuance of California licenses to licensees of the State of Arizona for the purposes of Section 7185.

(c) This section does not apply to licenses, permits, reservations, tags, or other entitlements issued through the Automated License Data System.

(Amended by Stats. 2001, Ch. 112, Sec. 57. Effective January 1, 2002.)



7186.1

(a) When the director determines from the Secretary of State that copies of the law of the State of Arizona have been received by the Secretary of State that provides for an Arizona resident sportfishing license valid for a period of less than one year, a California special use validation valid for the same period as the Arizona resident sportfishing license may be issued for a fee of one dollar ($1).

(b) If Arizona issues a resident sportfishing license for a term less than one year for the purpose of changing to a calendar year license from a fiscal year license, that license shall be deemed to be a license upon substantially the same terms and conditions as are provided for the issuance of California licenses to licensees of the State of Arizona for the purposes of Section 7185.

(c) This section applies only to licenses, permits, reservations, tags, and other entitlements issued through the Automated License Data System.

(Added by Stats. 2001, Ch. 112, Sec. 58. Effective January 1, 2002.)






ARTICLE 5 - Processing and Preserving of Fish Taken Under Sport Fishing License

7230

(a) Subject to Section 7121, fish lawfully taken under a sport fishing license may be canned or smoked by a fish cannery or processor as a service for a licensed sport fisherman.

(b) Any cannery or packing plant in which fish that have been taken under a sport fishing license are canned, shall emboss or imprint on the top of each can the words “not to be sold” in letters of such size as to be clearly legible, and the embossment or imprint shall remain affixed to the can.

(c) Any cannery or packing plant in which fish that have been taken under a sport fishing license are smoked shall permanently imprint on each package the words “not to be sold” in letters of such size as to be clearly legible, and the imprint shall remain visible on the package.

(d)  Fish canned or smoked under this section shall not be sold, purchased, or offered for sale.

(Amended by Stats. 1985, Ch. 1403, Sec. 3.)



7232

Notwithstanding Section 7121 any offal from a fish taken under a sport fishing license which is delivered by the license holder to a fish canner or fish processor may be processed, used, or sold by that fish canner or fish processor.

Nothing in this section authorizes a holder of a sport fishing license to sell, or a fish canner or fish processor to purchase from a holder of a sport fishing license, any fish, or any portion thereof, taken under a sport fishing license.

(Added by Stats. 1984, Ch. 533, Sec. 1.)









CHAPTER 2 - Particular Varieties of Fish

ARTICLE 1 - Spiny Lobster

7256

Spiny lobster may not be taken under a sport fishing license except by use of a hoop net or by hand.

(Added by Stats. 1961, Ch. 1315.)






ARTICLE 1.3 - Native California Trout

7260

(a) The Legislature finds and declares all of the following:

(1)  California has the greatest biodiversity of native trout species of any state in the nation. Trout can be found in more than 18,000 miles of California’s cooler streams. California’s trout are the principal sport fish in 3,581 cold-water lakes and reservoirs.

(2) Self-sustaining native trout populations in “Heritage Trout Waters” that retain and promote genetic trout diversity and overall sustainable watershed and ecosystem environmental health are state policy.

(b) Funding for “Heritage Trout Waters” is a priority for the Hatchery and Inland Fisheries Fund.

(c) The commission may designate “Heritage Trout Waters” to recognize the beauty, diversity, historical significance, and special values of California’s native trout. The commission’s designation shall meet both of the following criteria:

(1) Only waters supporting populations that best exemplify indigenous strains of native trout within their historic drainages may qualify for designation.

(2) Only waters providing anglers with an opportunity to catch native trout consistent with the conservation of the native trout may qualify for designation.

(3) Any stocking of heritage trout waters shall meet the criteria established by Chapter 7.2 (commencing with Section 1725) of Division 2.

(Amended by Stats. 2012, Ch. 565, Sec. 22. Effective January 1, 2013.)



7261

The following are native California trout:

(a) Coastal cutthroat trout.

(b) Lahontan cutthroat trout.

(c) Paiute cutthroat trout.

(d) Coastal rainbow trout/steelhead.

(e) Eagle Lake rainbow trout.

(f) Kern River rainbow trout.

(g) Goose Lake redband trout.

(h) McCloud River redband trout.

(i) Warner Valley redband trout.

(j) Little Kern golden trout.

(k) California golden trout.

(Added by Stats. 2002, Ch. 645, Sec. 1. Effective January 1, 2003.)






ARTICLE 1.5 - Pismo Clams

7290

No pismo clam not in the shell may be possessed, except when it is being prepared for immediate consumption.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2 - Clams Generally, Mollusks, and Crustaceans

7332

No instrument capable of being used to dig clams may be possessed between one-half hour after sunset and one-half hour before sunrise, on any beach of this State, except tools and implements used in the work of cleaning, repairing, or maintaining such beach when possessed by a person authorized by appropriate authority to perform such work.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 3 - Giant Seabass

7350

Giant seabass (Stereolepis gigas) may not be taken under a sport fishing license except by hook and line when engaged in the taking of other fish.

This section, and any regulations of the commission relating thereto, shall supersede Section 2353.

(Added by Stats. 1981, Ch. 654, Sec. 1.)






ARTICLE 4 - Bay-Delta Sport Fishing

7361

(a) Fees received by the department from the sale of the Bay-Delta Sport Fishing Enhancement Stamp or validation shall be deposited in a separate account in the Fish and Game Preservation Fund. The Bay-Delta Sport Fishing Enhancement Stamp or validation shall not be required, and no fee shall be collected, as of January 1, 2010.

(b) The department shall expend the funds in that account for the long-term, sustainable benefit of the primary Bay-Delta sport fisheries, including, but not limited to, striped bass, sturgeon, black bass, halibut, salmon, surf perch, steelhead trout, and American shad. Funds shall be expended to benefit sport fish populations, sport fishing opportunities, and anglers within the tidal waters of the San Francisco Bay Delta and the main stem of the Sacramento and San Joaquin Rivers, including major tributaries, below the most downstream dam, and consistent with the requirements of the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.) and the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3), the ecosystem restoration component of the CALFED Programmatic Record of Decision dated August 28, 2000, and applicable commission policies.

(c) It is the intent of the Legislature that these funds be used to augment, not replace, funding that would otherwise be allocated to Bay-Delta sport fisheries from the sale of fishing licenses, the California Bay-Delta Authority, or other federal, state, or local funding sources.

(Amended by Stats. 2009, Ch. 381, Sec. 2. Effective January 1, 2010.)



7362

(a) The department, in consultation with the advisory committee created pursuant to Section 7363, shall develop a grant program to support activities consistent with Section 7361.

(b) The department, in consultation with the advisory committee, shall develop priority areas for funding under the grant program. The department shall give the advisory committee an opportunity to review any draft public solicitation notice before that notice is finalized and released to the public.

(c) The advisory committee shall assist the department in providing outreach to encourage wide participation in the grant program.

(d) The department shall provide the advisory committee a copy of all grant applications. The advisory committee shall have a minimum of 30 days to review projects and provide recommendations to the department.

(Added by Stats. 2009, Ch. 381, Sec. 4. Effective January 1, 2010.)



7363

(a) The director shall appoint a Bay-Delta Sport Fishing Enhancement Stamp Fund Advisory Committee, consisting of nine members. The committee members shall be selected from names of persons submitted by anglers and associations representing Bay-Delta anglers of this state and shall serve at the discretion of the director for terms of not more than four years. The director shall appoint persons to the committee who possess experience in subjects with specific value to the committee and shall attempt to balance the perspective of different anglers.

(b) The advisory committee shall recommend to the department projects and budgets for the expenditure of the funds from the account established in Section 7361. The department shall give full consideration to the committee’s recommendations.

(c) The department shall submit to the advisory committee and the Chief Clerk of the Assembly and the Secretary of the Senate for distribution to the appropriate fiscal and policy committees of the Legislature, at least annually, on or before January 10 of each year, an accounting of funds derived from the Bay-Delta Sport Fishing Enhancement Stamps and validations, including the funds generated and expended and administrative expenditures, and the status of programs funded pursuant to this article. In addition, the department shall report, at least annually, to the committee on the status of projects undertaken with funds from that stamp or validation, including reporting the department’s reasoning in cases where committee recommendations are not followed.

(d) The department shall post on its Internet Web site projects undertaken with funds from the account established in Section 7361. At a minimum, the Internet Web site shall list the project title, applicant, a brief description of the project, the amount approved, and the project’s status.

(Added by renumbering Section 7362 by Stats. 2009, Ch. 381, Sec. 3. Effective January 1, 2010.)



7364

(a) The department shall do all of the following:

(1) In consultation with the advisory committee, develop a spending plan that focuses on identifying and funding viable projects and monitoring revenues to assist the department in effectively expending available stamp revenues in a manner consistent with the purposes described in Section 7361. The spending plan shall be completed by January 31, 2010. Upon completion, a copy of the spending plan shall be provided to the Legislature.

(2) Track and report the costs of projects funded pursuant to this article by doing both of the following:

(A) Improve the tracking of individual project expenditures by assigning a separate account to each project within the department’s accounting system.

(B) Require a project manager to approve all expenditures directly related to the manager’s projects, periodically reconcile records for each project with accounting records, and report expenditures to staff responsible for preparing advisory committee reports.

(3) Reimburse the department’s general fund appropriation for any lease payment charged to the department’s general fund appropriation on or before January 1, 2010, that was eligible to be paid from the account established in Section 7361.

(4) Ensure that employees of the department appropriately charge their time to projects funded pursuant to this article by providing guidelines to employees concerning when to charge activities to the account established in Section 7361.

(b) The department shall not charge payroll costs to the account established in Section 7361 for employee activities that are not related to the implementation of this article. The department shall determine whether any other expenditure has been inappropriately charged to the account established in Section 7361 and shall make all necessary accounting adjustments.

(Added by Stats. 2009, Ch. 381, Sec. 6. Effective January 1, 2010.)






ARTICLE 5 - Sturgeon

7370

(a)  It is unlawful to take or possess for commercial purposes, buy or sell, or to offer to buy or sell, any whole sturgeon, or any part thereof, including, but not limited to, eggs, except as follows:

(1) A sturgeon, or parts thereof, that is taken or possessed by, and is the cultured progeny of, an aquaculturist who is registered under Section 15101, may be sold or purchased subject to regulations of the commission.

(2)  A sturgeon, or parts thereof, that is taken commercially in another state that permits the sale of the fish and lawfully imported under Section 2363, may be possessed, sold, or purchased.

(3) Sturgeon, or parts thereof, taken pursuant to a sport fishing license in accordance with Section 7230.

(b) For purposes of this section, it is prima facie evidence that a sturgeon, or parts thereof, is possessed for commercial purposes if the possession of sturgeon is more than two times the sport bag limit.

(Amended by Stats. 2007, Ch. 328, Sec. 2. Effective January 1, 2008.)






ARTICLE 6 - Steelhead Trout

7380

(a) In addition to a valid California sport fishing license and any applicable sport license stamp issued pursuant to this code, after January 1, 1993, a person taking steelhead trout in inland waters shall have in his or her possession a valid nontransferable steelhead trout fishing report-restoration card issued by the department. The cardholder shall record certain fishing information on the card as designated by the department. The month, day, and location fished shall be recorded before the cardholder begins fishing for the day and when the cardholder moves to another location listed on the back of the report-restoration card. The cardholder shall immediately record catch information upon keeping a steelhead trout and immediately record catch information regarding released steelhead trout whenever the cardholder finishes fishing for the day, or moves to another location listed on the back of the report-restoration card. The cardholder shall return the card to the department on a schedule or date established by the department.

(b) The base fee for the card shall be five dollars ($5) for the 2004 license year, which may be adjusted annually thereafter pursuant to Section 713. The funds received by the department from the sale of the card shall be deposited in the Fish and Game Preservation Fund and shall be available for expenditure upon appropriation by the Legislature. The department shall maintain the internal accountability necessary to ensure that all restrictions and requirements pertaining to the expenditure of these funds are met.

(c) The commission shall adopt regulations necessary to implement this section. These regulations shall include, but not be limited to, procedures necessary to obtain appropriate steelhead trout resources management information, a requirement that the card contain a statement explaining potential uses of the funds received as authorized by Section 7381, and a requirement that the cards be returned to the department.

(Amended by Stats. 2006, Ch. 297, Sec. 1. Effective January 1, 2007. Inoperative July 1, 2017. Repealed as of January 1, 2018, pursuant to Section 7382.)



7381

(a) Revenue received pursuant to Section 7380 may be expended, upon appropriation by the Legislature, only to monitor, restore, or enhance steelhead trout resources consistent with Sections 6901 and 6902, and to administer the fishing report-restoration card program. The department shall submit all proposed expenditures, including proposed expenditures for administrative purposes, to the Advisory Committee on Salmon and Steelhead Trout for review and comment before submitting a request for inclusion of the appropriation in the annual Budget Bill. The committee may recommend revisions in any proposed expenditure to the Legislature and the commission.

(b) The department shall report to the Legislature on or before July 1, 2016, regarding the steelhead trout fishing report-restoration card program’s projects undertaken using revenues derived pursuant to that program, the benefits derived, and its recommendations for revising the fishing report-restoration card requirement, if any. The report submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2011, Ch. 217, Sec. 1. Effective January 1, 2012. Inoperative July 1, 2017. Repealed as of January 1, 2018, pursuant to Section 7382.)



7382

This article shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute that is enacted before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 217, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2018, by its own provisions. Note: Termination clause affects Article 6, commencing with Section 7380.)






ARTICLE 7 - Recreational Abalone Advisory Committee

7400

(a) The director shall appoint a Recreational Abalone Advisory Committee consisting of nine members who shall serve without compensation. The members of the advisory committee shall be selected as follows:

(1) Six members who are not officers or employees of the department. The six members shall be residents of California and meet the following requirements:

(A) Two members shall reside north of the southern boundary line of Marin County and a line extending due east from the easternmost point of Marin County located in San Pablo Bay. The two members shall be selected from nominations submitted by the Northern California Shellfish Assessment Program or by individuals or organizations that actively participate in the recreational abalone fishery, except that not more than one of the members selected shall be an active or former commercial abalone diver or involved in commercial seafood processing or marketing.

(B) Two members shall reside south of the southern boundary line of Marin County and a line extending due east from the easternmost point of Marin County located in San Pablo Bay and north of the boundary between Santa Barbara and San Luis Obispo Counties and a line extending due east from the easternmost point in that boundary line. The two members shall be selected from nominations submitted by the Central California Council of Divers, the Southern California Shellfish Assessment Program, the Northern California Shellfish Assessment Program, or by individuals or organizations that actively participate in the recreational abalone fishery, except that not more than one of the members selected shall be an active or former commercial abalone diver or involved in commercial seafood processing or marketing.

(C) Two members shall reside south of the boundary between Santa Barbara and San Luis Obispo Counties and a line extending due east from the easternmost point in that boundary line. The two members shall be selected from nominations submitted by the Greater Los Angeles Council of Divers, the San Diego Council of Divers, the Channel Islands Council of Divers, the Southern California Shellfish Assessment Program, or by individuals or organizations that actively participate in the recreational abalone fishery, except that not more than one of the members selected shall be an active or former commercial abalone diver or involved in commercial seafood processing or marketing.

(2) One member shall represent the department in enforcement activities and shall be selected from personnel in the Wildlife Protection Division.

(3) Two members shall be marine scientists who are or have been involved in abalone research at universities, state universities, or in state or federal programs. Not more than one of the persons shall be an officer or employee of the department.

(b) No member shall be involved in or profit from the culture for sale (commercial aquaculture) of abalone.

(c) The advisory committee shall meet at least once each calendar year to review proposals and recommend to the director projects and budgets for the expenditure of fees received pursuant to Section 7149.8. The committee may review progress reports and the results of projects funded under this article and make recommendations to the director regarding abalone resource management.

(Added by Stats. 1997, Ch. 787, Sec. 7. Effective January 1, 1998.)












PART 3 - COMMERCIAL FISHING

CHAPTER 1 - Generally

ARTICLE 1 - Application of Part

7600

The provisions of this part apply to the taking and possession of fish for any commercial purpose. This part does not apply to activities governed under Division 12 (commencing with Section 15000).

(Amended by Stats. 1983, Ch. 131, Sec. 2. Effective June 27, 1983.)



7601

“Owner” or “vessel owner” means the person or persons designated as the registered owner of a vessel on a certificate of documentation issued by the United States Coast Guard or on a copy of the vessel registration issued by the vessel registration agency of the state where the owner is a resident. For purposes of this section, the vessel registration agency in California is the Department of Motor Vehicles.

(Added by Stats. 1996, Ch. 870, Sec. 8. Effective January 1, 1997.)






ARTICLE 1.3 - Commercial Fisheries Capacity Reduction Program

7630

It is the intent of the Legislature to enact legislation establishing a comprehensive program to allow California groundfish fishermen to participate in any federally established buy-back program for the Pacific groundfish fishery.

(Added by Stats. 2002, Ch. 962, Sec. 1. Effective September 27, 2002.)






ARTICLE 1.5 - Federal Regulation

7650

As used in this article:

(a) “Act” means the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. Sec. 1801 et seq.).

(b) “Council” means the Pacific Fishery Management Council established pursuant to the act, or its successor agency.

(c) “Fishery” has the same meaning as defined in Section 1802(13) of Title 16 of the United States Code.

(d) “Joint committee” means the Joint Committee on Fisheries and Aquaculture created pursuant to Resolution Chapter 88 of the Statutes of 1981.

(e) “Optimum,” with respect to the yield from a fishery, has the same meaning as defined in Section 1802(28) of Title 16 of the United States Code.

(f) “Secretary” means the federal Secretary of Commerce.

(Amended by Stats. 2002, Ch. 559, Sec. 8. Effective January 1, 2003.)



7652

Upon the preparation by the council, and the recommendation by the council to the secretary, of a fishery management plan or amendment thereto pursuant to the act, or upon the approval by the secretary of a fishery management plan, or amendment thereto, pursuant to the act, the director may do the following to conform state law or regulations of the commission to the fishery management plan, or amendment thereto, if the director finds that the action is necessary to achieve optimum yield in California and that it is necessary to avoid a substantial and adverse effect on the plan by that state law or the regulations in order to continue state jurisdiction pursuant to Section 1856 of the act:

(a) Adopt regulations that would make inoperative any statute or regulation of the commission, including, but not limited to, statutes or regulations regulating bag limits, methods of taking, and seasons for taking of fish for commercial purposes.

Any regulation adopted by the director pursuant to this subdivision shall specify the particular statute or regulation of the commission to be inoperative.

(b) Adopt regulations governing phases of the taking of fish for commercial purposes that are not presently regulated by statute or regulation of the commission.

(c) Adopt regulations governing phases of the taking of fish for commercial purposes that are presently regulated by statute or regulation of the commission, but only if the statutes or regulations are first made inoperative pursuant to subdivision (a) for the effective period of the regulations adopted by the director pursuant to this subdivision.

(d) Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code does not apply to this article.

(Amended by Stats. 1996, Ch. 870, Sec. 9. Effective January 1, 1997.)



7652.1

(a) Notwithstanding any other section of this article or any other provisions of law, the director shall hold a public hearing or hearings in the area of the fishery under consideration after a recommendation by the council to the secretary of a fishery management plan or amendment thereto pursuant to the act, or after approval by the secretary of a fishery management plan or amendment thereto pursuant to the act. If the secretary approves a fishery management plan or amendment thereto which is substantially identical to the fishery management plan or amendment thereto which has been recommended by the council and the director has held a public hearing on the council’s recommended fishery management plan or amendment thereto, the director is not required to hold a second public hearing under this section after the approval by the secretary.

(b) The hearing shall be held not less than four days after the recommendation by the council to the secretary of a fishery management plan or amendment thereto or after the approval by the secretary of a fishery management plan or amendment thereto.

The director shall arrange the time and place of the hearing, shall provide adequate public notice and adequate notice to the appropriate standing policy committee of each house of the Legislature and to the joint committee, and shall convene the hearing at the time and place arranged.

(c) At the hearing or hearings, the director shall take evidence of the effects any proposed regulation would have on the state’s fishery resources, the commercial or recreational fishing industry, and the state’s ability to manage fishery resources in state waters.

(d) After the hearings, the director shall submit a written report to the Legislature which summarizes the reasons for the proposed regulation.

(Amended by Stats. 1984, Ch. 1301, Sec. 3. Effective September 20, 1984.)



7652.2

(a) The director may repeal or amend any regulation adopted pursuant to Section 7652 or any other regulation to conform the regulation to federal regulations pursuant to the act, if the director finds that this action is necessary to achieve optimum yield in California.

(b) Notwithstanding any other section of this article or any other provision of law, the director shall hold a public hearing or hearings in the area of the fishery under consideration before the director repeals or amends any regulation pursuant to this section. The director shall arrange the time and place of the hearing, shall provide adequate public notice and adequate notice to the appropriate standing policy committee of each house of the Legislature and to the joint committee, and shall convene the hearing at the time and place arranged.

(c) At the hearing or hearings, the director shall take evidence of the effects the proposed repeal or amendment would have on the state’s fishery resources, the commercial or recreational fishing industry, and the state’s ability to manage fishery resources in state waters.

(d) After the hearings, the director shall submit a written report to the Legislature which summarizes the reasons for the proposed repeal or amendment.

(Repealed and added by Stats. 1984, Ch. 1301, Sec. 5. Effective September 20, 1984.)



7652.3

(a) The director shall not adopt, amend, or repeal any regulation pursuant to this article until the director has held one or more hearings and submitted a report to the Legislature pursuant to Section 7652.1 or 7652.2, whichever is applicable.

(b) The report to the Legislature shall be delivered or placed in the United States Postal Service addressed to the Chairperson of the Joint Committee on Fisheries and Aquaculture and to the chairperson of the appropriate policy committee of each house of the Legislature.

(Added by Stats. 1984, Ch. 1301, Sec. 6. Effective September 20, 1984.)



7653

Upon the adoption of any regulations pursuant to Section 7652, the director shall report to the Legislature which statutes or regulations of the commission need to be amended or repealed, and any regulations adopted by the director that need to be enacted as statutes, to conform state law to any fishery management plan, or amendment thereto, that has been approved by the secretary to avoid any substantial and adverse effect on such plan, or its amendments, by such state law.

(Added by Stats. 1976, Ch. 1160.)



7654

The Legislature finds and declares:

(a) That the actions taken by the federal Pacific Fishery Management Council have resulted in significant economic losses to California’s salmon and groundfish fisheries, have caused significant waste of fish, and have failed to manage and conserve fisheries for their optimum yield.

(b) That the California Salmon Fishery has been severely affected by regulations imposed by the Pacific Fishery Management Council and the federal Department of Commerce.

(c) That the membership of the Pacific Fishery Management Council has never included a commercial salmon troll fisherman and has at times lacked balance and representation from major fisheries subject to the fishery management plans of the council.

(Added by renumbering Section 7660 (as added by Stats. 1984, Ch. 1323) by Stats. 1985, Ch. 106, Sec. 35.)



7655

(a) It is the policy of the State of California that the state be represented on the Pacific Fishery Management Council by people who are knowledgeable about fisheries directly subject to the fishery management plans of the council. Nominations and appointments to the Pacific Fishery Management Council shall be a balanced representation of interested parties, including, but not limited to, representatives from the commercial salmon troll fishery, the groundfish fishery, the coastal pelagic species fishery, the seafood processing industry, the commercial passenger carrying fishing industry, nongovernmental environmental organizations, and marine scientists.

(b) When the Governor nominates persons for any seat on the Pacific Fishery Management Council, those individuals shall be knowledgeable of California’s fishery resources and its fishing industry. Further, the nominations may be made after consultation with fishery organizations and other interested parties, including parties representing the public’s interest in the fishery resources and marine environment.

(Amended by Stats. 2004, Ch. 854, Sec. 1. Effective January 1, 2005.)






ARTICLE 1.6 - Salmon Management

7660

As used in this article:

(a) “Advisory committee” means the Advisory Committee on Salmon and Steelhead Trout, established pursuant to Resolution Chapter 141 of the Statutes of 1983, except that there shall be two additional members appointed by the Joint Committee on Fisheries and Aquaculture after consultation with the Director of Fish and Game and the Fish and Game Commission.

(Added by Stats. 1984, Ch. 1686, Sec. 7. Effective September 30, 1984.)



7662

The department shall consult with the advisory committee and representatives of every user group known to the department on the progress being made in the development of the annual and long-term salmon management plans.

(Added by Stats. 1984, Ch. 1686, Sec. 7. Effective September 30, 1984.)






ARTICLE 1.7 - Vessel, Hull, and Machinery Loss Pooling

7690

(a) Any person engaged in the business of licensed commercial fishing may enter into an arrangement with other authorized persons for the pooling of funds to pay claims or losses arising out of loss or damage to a vessel or machinery used in the business of commercial fishing and owned by a member of the pool.

A pool established pursuant to this section is not, and shall not be, subject to the Insurance Code and is not a member of the California Insurance Guarantee Association under Article 14.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 1 of the Insurance Code.

(b) The pool established pursuant to this section shall have initial pooled resources of not less than two hundred fifty thousand dollars ($250,000) and the pool shall operate under generally acceptable accounting principles.

(c) All participating persons in any pool established pursuant to this section shall agree to pay premiums or make other mandatory financial contributions or commitments necessary to ensure a financially sound risk pool.

(d) For the purpose of this section, “person engaged in the business of licensed commercial fishing” and “authorized person” mean any natural person, partnership, corporation, limited liability company, or other person or entity engaged in the business of fishing for commercial purposes for which that person or its agents or employees are required to be licensed.

(Amended by Stats. 1994, Ch. 1010, Sec. 123. Effective January 1, 1995.)






ARTICLE 2 - General Provisions

7700

As used in this chapter:

(a) “Reduction plant” means any plant used in the reduction or conversion of fish into fish flour, fishmeal, fish scrap, fertilizer, fish oil, or other fishery products or byproducts.

(b) “Packer” means any person canning fish or preserving fish by the common methods of drying, salting, pickling, smoking, cold packing, or vacuum packing.

(c) “Fish offal” means the heads, viscera, and other parts of fish taken off in preparing for canning, preserving, packing, and preparing for consumption in a fresh state.

(d) “Stamp,” except where otherwise specified, includes an electronic validation of privileges issued to the licensee.

(Amended by Stats. 2001, Ch. 112, Sec. 62. Effective January 1, 2002.)



7701

The commission may regulate and control fishing boats, barges, lighters or tenders, receptacles or vehicles containing fish, commercial fishermen, packers, reduction plants, plants where fish products are manufactured, and dealers in fish, or fishery products, insofar as necessary to insure the taking and delivery of fish and fishery products in a wholesome and sanitary condition to canning, packing or preserving plants, or to any plant where fishery products are manufactured, or to any fresh fish dealer, and to prevent deterioration and waste of fish.

(Enacted by Stats. 1957, Ch. 456.)



7702

The department may enter and examine any canning, packing, preserving, or reduction plant, or place of business where fish or other fishery products are packed, preserved, manufactured, bought or sold, or board any fishing boat, barge, lighter, tender, or vehicle or receptacle containing fish, and ascertain the amount of fish received, or kind and amount of fishery products packed or manufactured and the number and size of containers or cans for fishery products purchased, received, used, or on hand and may examine any books and records containing any account of fish caught, bought, canned, packed, stored or sold.

(Enacted by Stats. 1957, Ch. 456.)



7702.1

No sardines, anchovies, mackerel, or squid intended for or used in any cannery shall be unloaded from any vessel except at a weighing or measuring device approved by the Bureau of Weights and Measures. Such products shall be weighed by a public weighmaster licensed as an individual under the laws of this state and a receipt as to such weight shall be immediately issued by the weighmaster to the fisherman at the time of receipt of such products. Copies of such receipt shall be handled in the manner provided in Sections 8043 to 8047, inclusive.

(Amended by Stats. 1988, Ch. 246, Sec. 1.)



7703

The commission may establish grades for different varieties of fish or fishery products, which grades shall be conformed to by persons who take or use sardines for bait or who deliver fish or other fishery products to packers or to fresh fish dealers. Every packer of fish, fish dealer, or manufacturer of fish products shall conform to the grades established by the commission.

(Enacted by Stats. 1957, Ch. 456.)



7704

(a) It is unlawful to cause or permit any deterioration or waste of any fish taken in the waters of this state, or brought into this state, or to take, receive or agree to receive more fish than can be used without deterioration, waste, or spoilage.

(b) Except as permitted by this code, it is unlawful to use any fish, or part thereof, except fish offal, in a reduction plant or by a reduction process.

(c) Except as permitted by this code or by regulation of the commission, it is unlawful to sell, purchase, deliver for commercial purposes, or possess on any commercial fishing vessel registered pursuant to Section 7881 any shark fin or shark tail or portion thereof that has been removed from the carcass. However, thresher shark tails and fins that have been removed from the carcass and whose original shape remain unaltered may be possessed on a registered commercial fishing vessel if the corresponding carcass is in possession for each tail and fin.

(Amended by Stats. 1999, Ch. 483, Sec. 17. Effective January 1, 2000.)



7705

All chutes or conveyors used to convey fish or fish offal to any receptacle, and all receptacles containing fish or fish offal to be used for reduction purposes, shall be so constructed and maintained that the fish or fish offal thereon or therein is at all times open to view and inspection.

(Enacted by Stats. 1957, Ch. 456.)



7706

A written complaint may be made to the commission against any person who violates Section 7700 to 7705, inclusive, 7707, 7708, 8075 to 8080, inclusive, or 8153, or any regulation adopted thereunder, by any person having information or knowledge of the violation. If the person charged is found guilty of the offense charged, the commission may suspend, for a period not to exceed 90 days, any license issued by any state board or officer to that person to take, buy, sell, can, or preserve fish or fishery products. No other license shall be issued to that person during the period of suspension. The proceedings shall be conducted at one of the commission’s regularly scheduled meetings.

(Amended by Stats. 1986, Ch. 1244, Sec. 7.)



7707

Any reduction plant in which any fish or any part thereof is used in violation of the provisions of Sections 7700 to 7706, inclusive, 7708, 8151, 8153 to 8157, inclusive, and 8075 to 8080, inclusive, of this code, or in violation of any regulation of the commission, is a nuisance. Whenever the existence of such nuisance is shown to the satisfaction of the superior court of the county in which the reduction plant is situated, by complaint filed in the name of the people of the State of California, the court may issue a temporary injunction to abate and prevent the continuance or recurrence of such nuisance. If the existence of a nuisance is established in such action, an order of abatement shall be entered as part of the judgment in the case, which order shall direct the closing, for 12 months, of the building or place where such nuisance was maintained, and, during such time, the building or place shall be and remain in the custody of the court.

(Enacted by Stats. 1957, Ch. 456.)



7708

The commission may make and enforce such regulations as may be necessary or convenient for carrying out any power, authority, or jurisdiction conferred under this article.

(Enacted by Stats. 1957, Ch. 456.)



7709

The commission may establish rules and regulations for the commercial taking of fish for educational and scientific purposes.

(Added by Stats. 1969, Ch. 689.)



7710

(a) If the director determines, based on the best available scientific information, or other relevant information that the director possesses or receives, and on at least one public hearing in the area of the fishery, that taking in a fishery is being conducted in a manner that is not sustainable, the director may order the closure of any waters or otherwise restrict the taking under a fishing license in state waters of that species. Any closure or restriction order shall be adopted by emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code.

(b) The director shall bring to the attention of the commission within seven working days any regulations adopted pursuant to this section. Any regulations shall be effective for only 30 days unless the commission extends the closure or restriction under any authority it may have, or unless the director orders another closure or restriction, consistent with the requirements of subdivision (a).

(c) The department shall give notice of any hearing to be held pursuant to this section to the commission and its marine resources committee as far in advance of the hearing date as possible.

Nothing in this section or Section 7710.5 restricts any existing jurisdiction of the department with regard to the regulation of fisheries on the high seas.

(Amended by Stats. 1999, Ch. 483, Sec. 18. Effective January 1, 2000.)



7710.1

A closure or restriction under Section 7710, or the removal of a closure or restriction under Section 7710.5, may be appealed to the commission. The commission shall hear and decide the appeal within a time that is meaningful, taking into account the duration of the fishery and the economics of the fishery.

(Repealed and added by Stats. 1998, Ch. 1052, Sec. 11. Effective January 1, 1999.)



7710.5

If, during the period that regulations adopted pursuant to Section 7710 are effective, the director determines, based on thorough and adequate scientific evidence and at least one public hearing in the area of the fishery, that any species or subspecies the taking of which was previously restricted, has recovered or additional evidence indicates that the resource is not in danger of irreparable injury, the director may remove the restriction on taking. Action to remove the restriction shall be by adoption of an emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

The director shall bring to the attention of the Legislature, within seven calendar days, any regulations adopted pursuant to this section.

(Amended by Stats. 1984, Ch. 193, Sec. 20.)



7712

Where a fishery is closed or restricted due to the need to protect a fishery resource, marine mammals, or sea birds, or due to a conflict with other fisheries or uses of the marine environment, it shall be the policy of the department and the commission, consistent with budgetary and personnel considerations, to assist and foster the development of alternative fisheries or alternative fishing gear for those commercial fishermen affected by the restrictions, closures, or resource losses, including, but not limited to, the issuing of experimental gear permits pursuant to Section 8606 for alternative fishing methods or fishing gear consistent with the policies set forth in this division.

(Amended by Stats. 1999, Ch. 483, Sec. 19. Effective January 1, 2000.)



7715

(a) If the Director of Environmental Health Hazard Assessment, in consultation with the State Director of Health Services, determines, based on thorough and adequate scientific evidence, that any species or subspecies of fish is likely to pose a human health risk from high levels of toxic substances, the Director of Fish and Game may order the closure of any waters or otherwise restrict the taking under a commercial fishing license in state waters of that species. Any such closure or restriction order shall be adopted by emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Any closure or restriction pursuant to subdivision (a) shall become inoperative when the Director of Environmental Health Hazard Assessment, in consultation with the State Director of Health Services, determines that a health risk no longer exists. Upon making such a determination, the Director of Environmental Health Hazard Assessment shall notify the Director of Fish and Game and shall request that those waters be reopened for commercial fishing.

(Amended by Stats. 2000, Ch. 144, Sec. 1. Effective July 19, 2000.)






ARTICLE 3 - Commercial Fishing Licenses

7850

(a) Excepting persons expressly exempted under this code, no person shall use or operate, or assist in using or operating, any boat, aircraft, net, trap, line, or other appliance to take fish or amphibia for commercial purposes, and no person shall cause to be brought ashore, any fish or amphibia at any point in the state for the purpose of selling them in a fresh state or shall contribute materially to the activities on board the commercial fishing vessel, unless the person holds a commercial fishing license issued by the department.

(b) Any person not required under subdivision (a) to hold a commercial fishing license shall register his or her presence on board the commercial fishing vessel in a log maintained by the owner or operator of the vessel according to the requirements of the department.

(c) As used in this section, “person” does not include persons who are less than 16 years of age, a partnership, corporation, or association. Any person, partnership, corporation, limited liability company, or association may pay the fees for a license issued to any person.

(d) This article does not apply to the taking, transporting, or selling of live freshwater fish for bait by the holder of a live freshwater bait fish license issued pursuant to Section 8460.

(Amended by Stats. 1994, Ch. 1010, Sec. 124. Effective January 1, 1995.)



7850.5

Section 7850 does not apply to any person who is employed by the fish receiver to unload fish or fish products, or to load or unload food and supplies, on or from a commercial fishing boat at a dock.

(Added by Stats. 1991, Ch. 80, Sec. 1. Effective June 30, 1991.)



7851

The application for a commercial fishing license shall contain a statement of the applicant’s sex, age, height, weight, the color of eyes and hair, and a statement as to whether or not the applicant is a citizen of the United States.

(Amended by Stats. 1992, Ch. 936, Sec. 1. Effective September 28, 1992.)



7852

(a) The department shall issue a commercial fishing license to any resident who is 16 years of age or older, upon payment of a base fee of ninety-five dollars ($95) for each resident vessel crewmember or resident vessel operator.

(b) The department shall issue a commercial fishing license to any nonresident who is 16 years of age or older, upon payment of a base fee of two hundred eighty-five dollars ($285) for a nonresident vessel crewmember or nonresident vessel operator.

(c) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(d) The commission shall adjust the amount of the fees specified in subdivision (c), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(e) Nothing in this section affects any other provision of law relating to the employment of minors.

(Amended by Stats. 2012, Ch. 565, Sec. 23. Effective January 1, 2013.)



7852.1

The department may refund the fees paid for a commercial fishing license or stamp, a commercial boat registration, or a commercial fishing permit to the estate of the deceased holder of the license, stamp, registration, or permit, if proof is provided by the estate that the death of the holder occurred prior to the opening of the season for which the license, stamp, registration, or permit was valid. The department may deduct from the refund an amount equal to the cost of issuing the refund, but not to exceed twenty-five dollars ($25).

(Added by Stats. 1989, Ch. 673, Sec. 2.)



7852.2

Notwithstanding any other provision of law, a commercial fishing license, stamp, permit, or other entitlement for which there is a renewal deadline shall not be renewed after that deadline, except as follows:

(a) In addition to the base fee for the license, stamp, permit, or other entitlement, the department shall assess a late fee for any renewal the application for which is received after the deadline, according to the following schedule:

(1) One to 30 days after the deadline, a fee of one hundred twenty-five dollars ($125).

(2) Thirty-one to 60 days after the deadline, a fee of two hundred fifty dollars ($250).

(3) Sixty-one days or more after the deadline, a fee of five hundred dollars ($500).

(b) The department shall not waive the applicable late fee. The late fees specified in this section are applicable beginning in the 2008 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(c) The department shall deny any application for renewal received after March 31 of the permit year following the year in which the applicant last held a valid permit for that fishery.

(d) An applicant who is denied renewal of a late application may submit a written appeal for renewal to the commission within 60 days of the date of the department’s denial. The commission, upon consideration of the appeal, may grant renewal. If the commission grants renewal, it shall assess the applicable late fee pursuant to subdivision (a).

(Repealed and added by Stats. 2007, Ch. 279, Sec. 3. Effective January 1, 2008.)



7852.25

Notwithstanding any other provision of law, the department may deny the issuance or renewal of any licenses, permits, or other authorizations to take or possess fish for commercial purposes, or to conduct business involving fish, that are issued pursuant to this part or Division 12 (commencing with Section 15000), or the renewal thereof, if the applicant for that authorization or renewal has, within the preceding year, issued to the department a check that was dishonored by the bank upon which the check was drawn and the person has failed to reimburse the department for the amount due plus a fee of thirty dollars ($30) and any dishonored check charges incurred by the department.

(Added by Stats. 1992, Ch. 936, Sec. 3. Effective September 28, 1992.)



7852.27

At all times when engaged in any activity described in Section 7850 or Article 7 (commencing with Section 8030) for which a commercial fishing license is required, the licensee shall have in his or her possession, or immediately available to the licensee, a valid driver’s license or identification card issued to him or her by the Department of Motor Vehicles or by the entity issuing driver’s licenses from the licensee’s state of domicile. A current passport may be used in lieu of a valid driver’s license or identification card by a holder of a valid nonresident commercial fishing license issued pursuant to subdivision (b) of Section 7852. The licensee’s driver’s license, identification card or, if applicable, passport, shall be exhibited upon demand to any person authorized by the department to enforce this code or regulations adopted pursuant thereto.

(Amended by Stats. 2007, Ch. 285, Sec. 116. Effective January 1, 2008.)



7852.4

The owner of a vessel upon which a person who is at least 16, but less than 18, years of age, and who is licensed under Section 7852 is working shall obtain, and maintain in full force and effect at all times that a person is working on or about the vessel, a policy of insurance that provides indemnification to the person licensed under Section 7852 in case of accident or injury while working on or about the vessel.

(Amended by Stats. 2004, Ch. 431, Sec. 11. Effective January 1, 2005.)



7853

The commission may suspend or revoke the commercial fishing license of any licensee who operates a vessel in waters within the territorial jurisdiction of the State and approaches:

(a) Within 500 yards of any vessel owned or operated by the United States Government or any department or agency thereof, except when necessary to comply with the laws or rules of navigation governing the safe movement of vessels; or

(b) So close to any vessel owned or operated by the United States or any department or agency thereof and engaged in transporting naval or military equipment or personnel as to interfere with such transportation or to enable the observation thereof, except when necessary to comply with the laws or rules of navigation governing the safe movement of vessels.

(Enacted by Stats. 1957, Ch. 456.)



7854

No license shall be suspended or revoked pursuant to Section 7853 until the filing of a complaint with the commission by any of the following:

(a) The commanding officer of a vessel owned or operated by the United States or any department or agency thereof.

(b) Any other officer of any such vessel who is authorized by his commanding officer to file such complaint.

(c) Any commanding officer of any military or naval activity affected by the licensee’s operation of a vessel, or any other officer of such activity authorized by such commanding officer to file a complaint.

(Enacted by Stats. 1957, Ch. 456.)



7855

The proceedings to revoke or suspend a commercial fishing license shall be conducted at one of the commission’s regularly scheduled meetings.

(Amended by Stats. 1986, Ch. 1244, Sec. 8.)



7856

Notwithstanding any other provision of this division, except as provided in subdivision (f) and except when prohibited by federal law, fish may be prepared for human consumption aboard a commercial fishing vessel only under the following conditions:

(a) The fish are taken under all existing commercial fishing laws and regulations and, except as provided in subdivision (f), the fish is of a species and size that can be lawfully taken under sportfishing regulations in the area where taken and are taken incidental to normal commercial fishing operations.

(b) The fish is separated from other fish and stored with other foodstuff for consumption by the crew and passengers aboard the vessel.

(c) The fish, or parts thereof, shall not be bought, sold, offered for sale, transferred to any other person, landed, brought ashore, or used for any purpose except for consumption by the crew and passengers.

(d) (1) All fish shall be maintained in such a condition that the species can be determined, and the size or weight can be determined if a size or weight limit applies, until the fish is prepared for immediate consumption.

(2) If the fish is filleted, a patch of skin shall be retained on each fillet as prescribed by the commission in the sportfishing regulations until the fish is prepared for immediate consumption.

(3) Fillets from fish possessed under sportfishing regulations shall be of the minimum length prescribed by commission regulations.

(e) No fish which may be possessed under sportfishing regulations may be possessed in excess of the sport bag limit for each crew member and passenger on board the vessel.

(f) Notwithstanding other provisions of this section, kelp bass, sand bass, spotted bass, yellowfin croaker, spotfin croaker, California corbina, and marlin, shall not be possessed aboard a commercial fishing vessel while that vessel is on a commercial fishing trip. Lobster, salmon, or abalone shall not be possessed aboard a commercial fishing vessel while that vessel is on a commercial fishing trip for preparation for human consumption pursuant to this section unless that lobster, salmon, or abalone is taken and possessed in compliance with all applicable laws pertaining to commercial fishing methods of take, licenses, permits, and size limits. Sturgeon or striped bass shall not be possessed aboard a commercial fishing vessel. No person shall take or possess any fish on a commercial fishing vessel under a sportfishing license while that vessel is engaged in a commercial fishing activity, including going to or from an area where fish are taken for commercial purposes.

(Amended by Stats. 1990, Ch. 1633, Sec. 1.)



7857

Unless otherwise specified, the following conditions apply to each commercial fishing license, permit, or other entitlement issued to take, possess aboard a boat, or land fish for commercial purposes and to each commercial boat registration issued by the department, except licenses issued pursuant to Article 7 (commencing with Section 8030):

(a) The person to whom a commercial fishing permit or other entitlement is issued shall have a valid commercial fishing license issued pursuant to Section 7852 that is not revoked or suspended.

(b) The commission, after notice and opportunity for hearing, may suspend, revoke, or cancel commercial fishing privileges for a period of time to be determined by the commission for the following reasons:

(1) The person was not lawfully entitled to be issued the license, permit, or other entitlement.

(2) A violation of this code, the terms of the permit or other entitlement, or the regulations adopted pursuant thereto, by the licensee, permittee, person holding the entitlement, or his or her agent, servant, employee, or person acting under the licensee’s, permittee’s, or entitled person’s direction or control.

(3) A violation of any federal law relating to the fishery for which the license, permit, or other entitlement was issued by the licensee, permittee, person holding the entitlement, or his or her agent, servant, employee, or person acting under the licensee’s, permittee’s, or entitled person’s direction or control.

(c) The person to whom the commercial fishing license, permit, or other entitlement is issued shall be present when fish are being taken, possessed aboard a boat, or landed for commercial purposes. This subdivision does not apply to commercial fishing vessel permits or licenses.

(d) The commercial fishing license, permit, or other entitlement shall be in the licensee’s, permittee’s, or entitled person’s possession, or immediately available to the licensee, permittee, or entitled person at all times when engaged in any activity for which the commercial fishing license, permit, or entitlement is required.

(e) Not more than one individual commercial fishing license, permit, or other entitlement of a single type shall be issued to an individual person and not more than one commercial vessel fishing license, permit, or other entitlement of a single type shall be issued for each vessel.

(f) Any landing of fish used to qualify for, or renew, a commercial fishing license, permit, or other entitlement shall be reported on landing receipts delivered to the department pursuant to Section 8046.

(g) In addition to any other requirements in Article 7.5 (commencing with Section 8040), the name of the person issued the commercial fishing license, permit, or other entitlement authorizing the taking of the fish shall be included on the landing receipt for that landing.

(h) An application for a commercial fishing license, permit, or other entitlement shall be made on a form containing the information the department may require. The commercial fishing license, permit, or other entitlement shall be signed by the holder prior to use.

(i) Any person who has had a commercial fishing license, permit, or other entitlement suspended or revoked shall not engage in that fishery, and shall not obtain any other commercial fishing license, permit, or other entitlement that authorizes engaging in that fishery, while the suspension or revocation is in effect.

(j) A commercial fishing license, permit, or other entitlement is not transferable unless otherwise expressly specified in this code.

(k) Every commercial fishing license, permit, stamp, commercial boat registration, or other entitlement issued pursuant to this part, except commercial fish business licenses issued pursuant to Article 7 (commencing with Section 8030), is valid from April 1 to March 31 of the next following calendar year or, if issued after the beginning of that term, for the remainder thereof.

(l) A person who holds a commercial fishing vessel permit or other entitlement authorizing the use of a vessel for commercial fishing shall also hold a valid commercial boat registration for that vessel, issued pursuant to Section 7881, that has not been suspended or revoked.

(m)A person who holds a commercial fishing license, permit, registration, or other entitlement, who moves or acquires a new address shall notify the department of the old and new addresses within three months of acquiring the new address.

(Amended by Stats. 1998, Ch. 525, Sec. 3. Effective January 1, 1999.)



7858

In addition to the conditions specified in Section 7857, the following conditions apply to a commercial permit to take, possess aboard a boat, or land fish for commercial purposes in a limited entry fishery, as defined in Section 8100:

(a) The permit shall be renewed annually.

(b) Except as otherwise provided by law, an appeal for the denial of a renewal application or for a waiver of any landing requirements shall be reviewed and decided by the department. The appeal shall be received by the department or, if mailed, postmarked on or before March 31 following the permit year in which the applicant last held a valid permit for that fishery. The decision of the department may be appealed to the commission. This section does not apply to permits issued pursuant to Section 8550.

(Amended by Stats. 1998, Ch. 525, Sec. 4. Effective January 1, 1999.)






ARTICLE 3.5 - Commercial Salmon Trollers Enhancement and Restoration Program

7860

(a) Except as provided in subdivision (f) or (g), no person who is 18 years of age or more and less than 70 years of age, on or before April 1 of the current license year, shall take salmon for commercial purposes or be on board a vessel on which salmon are taken for commercial purposes while salmon are being taken or transported unless that person has a commercial fishing salmon stamp issued pursuant to this section affixed to his or her commercial fishing license.

(b) Except as provided in subdivision (f) or (g), the operator of a vessel on which salmon are taken for commercial purposes shall not permit a person on board that vessel while salmon are being taken or transported unless that person was less than 18 years of age or 70 years of age or more on April 1 of the current license year or that person has a commercial fishing salmon stamp affixed to the person’s commercial fishing license.

(c) Except as provided in this subdivision, the department shall issue a commercial fishing salmon stamp upon application therefor and payment of the fee of eighty-five dollars ($85). For any commercial salmon season preceded by a commercial salmon season in which the commercial troll salmon landings in this state equal or exceed 3,000,000 pounds dressed weight, as determined by the department, the fee shall be increased by twelve dollars and fifty cents ($12.50) for every 250,000 pounds over 3,000,000 pounds of dressed weight landings, except that the total fees as adjusted shall not exceed two hundred sixty dollars ($260).

(d) A commercial fishing salmon stamp is valid during the commercial salmon season of the year in which it was issued.

(e) Notwithstanding Section 1053, upon application and payment of an additional fee equal to that prescribed in subdivision (c), the department may issue an additional commercial fishing salmon stamp for a crewmember to the owner or operator of a vessel who holds a commercial fishing salmon stamp.

(f) Notwithstanding subdivision (a), one crewmember of a vessel for which a commercial fishing salmon stamp is issued pursuant to subdivision (e) may be aboard that vessel and take salmon for commercial purposes as a crewmember on that vessel without obtaining a commercial fishing salmon stamp under the following conditions:

(1) The crewmember is designated by name and commercial fishing license number on a form furnished by the department before salmon are taken on the vessel when that crewmember is aboard.

(2) The crewmember has a valid commercial fishing license issued under Section 7850.

(3) The commercial fishing salmon stamp for the crewmember is affixed to the form prescribed in paragraph (1) on which the vessel registration number of the vessel is entered and on which the crewmember who is exempted by this subdivision is designated by the last entered name and commercial fishing license number.

(g) Persons who are exempt from the license requirements, or who are not required to be licensed, pursuant to Section 7850, are exempt from the requirements of this section.

(Amended by Stats. 2013, Ch. 368, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 7863.)



7861

(a) After deducting the administrative costs for issuing the commercial fishing salmon stamps, the department shall deposit the fees received pursuant to Section 7860 in the Commercial Salmon Stamp Dedicated Subaccount, which is hereby established in the Fish and Game Preservation Fund. The money in the subaccount shall be available to the department, upon appropriation by the Legislature, for new or expanded salmon restoration and enhancement programs in the state that will serve to increase ocean salmon landings. No money in this subaccount shall be used in lieu of other funds appropriated for salmon restoration and enhancement programs authorized by law on or before January 1, 1988.

(b) (1) Thirty dollars ($30) of the fees collected for each commercial fishing salmon stamp issued shall be allocated by the department to be used for raising chinook salmon to a yearling size, at which size they shall be released into state waters. The amount of salmon stamp revenues expended for this purpose in any fiscal year shall not exceed the amount expended by the department for the same purpose during the same period from other funds. The calculation of the amount expended by the department for this purpose shall not include expenditures made by the department for which reimbursements are received from state or federal agencies, public utilities, or private entities for raising chinook salmon to yearling size as part of a fish mitigation program instituted to compensate for the adverse effect of a dam on natural salmon production. If the department expends no funds other than moneys collected from the sale of commercial fishing salmon stamps or moneys for which reimbursements are received as part of an anadromous fish mitigation program for the raising of chinook salmon to yearling size within the period of a fiscal year, the fees prescribed in Section 7860 shall be reduced by an amount equivalent to that portion of the commercial fishing salmon stamp program, as specified in this subdivision.

(2) If the salmon stamps issued pursuant to Section 7860 raise more money for the purpose of this subdivision than is necessary to match the funds expended by the department during any fiscal year from other funds, then the excess salmon stamp revenue allocated pursuant to this subdivision shall be carried over into the following fiscal year.

(c) The department shall post on its Internet Web site an accounting of the projects undertaken with funds from the Commercial Salmon Stamp Dedicated Subaccount and the costs incurred to administer the program. At a minimum, the Internet Web site shall list the project title, the applicant, a brief description of the project, the amount approved, and the status of the project.

(d) Any moneys that were in the Commercial Salmon Stamp Account as of March 14, 2013, and that were retained in the Fish and Game Preservation Fund shall be transferred to the Commercial Salmon Stamp Dedicated Subaccount.

(Amended by Stats. 2013, Ch. 368, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 7863.)



7861.1

Not more than 15 percent of the funds expended pursuant to Section 7861 may be used to pay the costs incurred in the administration of the program.

(Amended by Stats. 2013, Ch. 368, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 7863.)



7861.2

Notwithstanding any other law, the department may receive on behalf of the Commercial Salmon Trollers Enhancement and Restoration Program, for deposit in the Commercial Salmon Stamp Dedicated Subaccount in the Fish and Game Preservation Fund established pursuant to Section 7861, funds from sources in addition to funds derived from the sale of commercial fishing salmon stamps, including, but not limited to, grants from the federal government, grants from private foundations, money disbursed from court settlements, and donations and bequeaths from individuals. The additional nonfederal funds shall not be deposited in the Commercial Salmon Stamp Dedicated Subaccount unless the person or entity providing the funds specifically designates in writing, prior to or at the time of transmittal of the funds to the department, that the funds are intended solely for deposit to that subaccount. Funds received by the department that are not designated at the time of receipt as being intended solely for deposit to the Commercial Salmon Stamp Dedicated Subaccount shall be deposited in the Fish and Game Preservation Fund.

(Amended by Stats. 2013, Ch. 368, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 7863.)



7861.3

It is the intent of the Legislature that the department use the moneys from the sale of commercial fishing salmon stamps allocated pursuant to subdivision (b) of Section 7861 and the matching share contributed by the department to raise approximately two million chinook salmon annually to yearling size to contribute to the replenishing of California’s salmon resource. In no case shall moneys from the General Fund be used to match the salmon stamp revenues expended for this program. It is the further intent of the Legislature that the salmon stamp fee authorized in subdivision (b) of Section 7861 shall generate revenues equal to one-half the amount necessary to raise this number of salmon to yearling size.

(Added by Stats. 1986, Ch. 862, Sec. 4. Repealed as of January 1, 2019, pursuant to Section 7863.)



7861.4

A priority for funding shall be given to programs and projects restoring, enhancing, and protecting salmon streams with funds appropriated pursuant to subparagraph (A) of paragraph (1) of subdivision (e) of Section 5907 of the Public Resources Code, that employ fishermen who are unemployed or underemployed as a result of commercial fishing restrictions within and immediately adjacent to the Klamath Management Zone imposed by federal laws or regulations.

(Added by Stats. 1989, Ch. 1237, Sec. 1. Repealed as of January 1, 2019, pursuant to Section 7863.)



7861.5

In consultation with the Commercial Salmon Trollers Advisory Committee, the department may allocate funds from the Commercial Salmon Stamp Dedicated Subaccount in the Fish and Game Preservation Fund for the following purposes:

(a) For restoration projects to assist in the recovery of salmon stocks listed as threatened or endangered under Chapter 1.5 (commencing with Section 2050) of Division 3, or the federal Endangered Species Act (16 U.S.C. Sec. 1531 et seq.).

(b) As matching funds for federal salmon restoration moneys.

(Amended by Stats. 2013, Ch. 368, Sec. 6. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 7863.)



7862

A Commercial Salmon Trollers Advisory Committee shall be established consisting of six members selected by the director. One member shall be chosen from the personnel of the department. Four persons shall be selected, with alternates, from a list submitted by a fishermen’s organization deemed to represent the commercial salmon fishermen of California. One member shall be selected, with an alternate, from lists submitted by individual commercial passenger fishing boat operators or by organizations deemed to represent the commercial passenger fishing boat operators of California. The term of appointment to the committee shall be for two years. Necessary and proper expenses, if any, and per diem shall be paid committee members from the special account created pursuant to subdivision (a) of Section 7861. The rate of per diem shall be the same as the rate established pursuant to Section 8902 of the Government Code.

The committee shall recommend programs and a budget from the special account to the department.

(Amended by Stats. 2012, Ch. 728, Sec. 50. Effective January 1, 2013. Repealed as of January 1, 2019, pursuant to Section 7863.)



7862.5

(a) The Commercial Salmon Trollers Advisory Committee established under Section 7862 may recommend to the director that a nonprofit organization or the California Salmon Council be authorized to create or contract to create salmon or salmon fishing artwork and other materials based on that artwork, including, but not limited to, a stamp, and offer those items for sale to the public during 2003 and thereafter, for the purpose of augmenting funding for the Commercial Salmon Trollers Enhancement and Restoration Program established under this article.

(b) The committee may not recommend a nonprofit organization or the California Salmon Council as authorized under subdivision (a), unless all of the following conditions are met:

(1) The proposed creation and sale of the artwork is pursuant to a written business plan presented to the committee.

(2) The committee determines that a reasonable share of the sales of any stamp will be remitted to the department for deposit into the Commercial Salmon Stamp Dedicated Subaccount established in the Fish and Game Preservation Fund under Section 7861.

(3) The committee determines that the creation and sale of the artwork will act to increase public awareness and support for the salmon stamp program and the restoration of salmon and their habitats in the state.

(4) Any other conditions deemed necessary by the committee for determining whether to recommend approval to the director have been met.

(c) The director, upon receiving the recommendation of the committee, and upon finding that there will be no new costs to the department, may authorize the recommended entity to create or contract to create salmon or salmon fishing artwork and other materials based on that artwork, including, but not limited to, a stamp, and offer those items for sale to the public, for the purpose described in subdivision (a).

(d) No person or entity, including, but not limited to, any nonprofit organization, may use the name of the Commercial Salmon Stamp, the Commercial Salmon Trollers Advisory Committee, or the Commercial Salmon Trollers Enhancement and Restoration Program for the sale of artwork and other materials, unless that person or entity has been approved by the director under this section for that purpose. The approval of the director under this section shall be for one year, after which the approval may be renewed for an additional year, upon recommendation of the committee.

(e) No artwork sold in the form of a stamp under this section conveys to the purchaser any entitlement to engage in the commercial salmon fishery.

(f) Proceeds from the sales of artwork and other materials sold under this section, after deduction of all reasonable costs borne by the nonprofit organization or California Salmon Council for creation of the artwork and conducting the sales, shall be deposited in the Commercial Salmon Stamp Dedicated Subaccount.

(Amended by Stats. 2013, Ch. 368, Sec. 7. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 7863.)



7863

This article shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 368, Sec. 8. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Article 3.5, commencing with Section 7860.)






ARTICLE 4 - Vessel Registration

7880

(a) Every person owning or operating any vessel used in connection with fishing operations for profit who has been issued a commercial boat registration pursuant to Section 7881 shall display, for the purpose of identification, a Department of Fish and Game registration number on the vessel in a manner designated by the department.

(b) The method of displaying the registration number on the vessel shall be determined by the department after consultation with the Department of Boating and Waterways, taking into consideration the responsibilities and duties of the Department of Boating and Waterways as prescribed in the Harbors and Navigation Code.

(c) The registration number is not transferable, and it is a permanent fixture upon the vessel for which it is originally issued.

(Amended by Stats. 1992, Ch. 28, Sec. 1. Effective January 1, 1993.)



7881

(a) Every person who owns or operates a vessel in public waters in connection with fishing operations for profit in this state, or who brings fish into this state, or who, for profit, permits persons to fish therefrom, shall submit an application for commercial boat registration on forms provided by the department and shall be issued a registration number.

(b) A commercial boat registration may be issued to any resident owner or operator of a vessel upon payment of a base fee of two hundred fifty dollars ($250). The commercial boat registration shall be carried aboard the vessel at all times, and shall be posted in a conspicuous place.

(c) A commercial boat registration may be issued to any nonresident owner or operator of a vessel upon payment of a base fee of seven hundred fifty dollars ($750). The commercial boat registration shall be carried aboard the vessel at all times and shall be posted in a conspicuous place.

(d) If a registered vessel is lost, destroyed, or sold, the owner of the vessel shall immediately report the loss, destruction, or sale to the department.

(e) This section does not apply to any person required to be licensed as a guide pursuant to Section 2536.

(f) The base fees specified in this section are applicable to the 2004 license year, and shall be adjusted annually thereafter pursuant to Section 713.

(g) The commission shall adjust the amount of the fees specified in subdivision (f), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 565, Sec. 24. Effective January 1, 2013.)



7891

The law relating to the subject of control of fishing in state waters when delivery is to points beyond state waters was adopted as an initiative measure at the General Election of November 8, 1938. The reference to Section 845 in the last sentence is to Sections 8630 to 8632, inclusive, of this code. It reads as follows:

1110—No person shall use or operate or assist in using or operating in this State or the waters thereof, any boat or vessel used in connection with fishing operations irrespective of its home port or port of registration, which fishing boat or vessel delivers or by which there is delivered to any point or place other than within this State any fish, mollusks or crustaceans which are caught in, or taken aboard said boat or vessel from, the waters of the Pacific Ocean within this State or on the high seas or elsewhere, unless a permit authorizing the same shall have been issued by the Fish and Game Commission.

Where it appears to the commission that such permit will not tend to prevent, impede or obstruct the operation, enforcement or administration of this code or any provision thereof, and will not tend to result in fish, mollusks or crustaceans in the waters of this State being taken or used otherwise than is authorized by this code, the commission may issue revocable permits under such rules and regulations and upon such terms and conditions as it may prescribe to deliver fish, mollusks or crustaceans by the use of such boat or vessel outside of this State, provided that nothing herein shall authorize the transportation or carrying out of this State or any district thereof, of any fish, mollusks or crustaceans where the same is prohibited by law, and no permit shall be issued which may tend to deplete any species of fish, mollusk or crustacean, or result in waste thereof. Any person who uses or operates or assists in using or operating any boat or vessel in violation of the provisions of this section is guilty of a misdemeanor and such boat or vessel and the net, gear or other equipment of said boat or vessel is a public nuisance and shall be forfeited. It is the duty of every person authorized to make an arrest for the violation of any of the provisions of this code, to seize and keep such boat, vessel, net, gear or other equipment and to report such seizure to the commission. The commission shall thereupon commence, in the superior court of the county or city and county in which or nearest to which the seizure is made, proceedings for forfeiture of the seized property for its use in violation of this section, and such proceeding shall be had in the manner and according to the procedure provided by Section 845 of this code for the forfeiture of nets.

(Enacted by Stats. 1957, Ch. 456. Note: This section sets out the text of Section 1110 (from the code prior to its 1957 reenactment) as added on November 8, 1938, by initiative Proposition 5. Because of its different subject matter, this section probably is not intended to be part of Article 4, which includes Sections 7880, 7881, and 7892.)



7892

The department shall issue to any person owning or operating an aircraft used in connection with commercial fishing operations in this state an aircraft registration for that aircraft. The registration shall be carried aboard the aircraft at all times when the aircraft is used in connection with commercial fishing operations. The fee for a commercial aircraft registration shall be two hundred dollars ($200).

(Added by Stats. 1996, Ch. 870, Sec. 15. Effective January 1, 1997.)






ARTICLE 5 - Commercial Passenger Fishing Boat Licenses

7920

The owner of any boat or vessel who, for profit, permits any person to take fish, shall procure a commercial passenger fishing boat license.

This article applies only to a boat or vessel whose owner or his or her employee or other representative is with it when it is used for fishing.

A person operating a guide boat, as defined in Section 46, is not required to obtain a commercial passenger fishing boat license.

(Amended by Stats. 2004, Ch. 431, Sec. 12. Effective January 1, 2005.)



7921

The base fee for a commercial passenger fishing boat license is two hundred fifty dollars ($250) in the 2004 license year, which shall be adjusted annually thereafter pursuant to Section 713. The commercial passenger fishing vessel license shall be issued to the holder of a commercial boat registration issued pursuant to Section 7881.

(Amended by Stats. 2003, Ch. 741, Sec. 31. Effective January 1, 2004.)



7923

The holder of a license shall keep a true record in the English language of all fish taken, and shall comply with such regulations as the commission may prescribe. Such a record and the information contained in it shall be confidential, and the record shall not be a public record.

(Enacted by Stats. 1957, Ch. 456.)



7924

Licenses issued under this article are subject to forfeiture, suspension, or revocation for a violation of Section 7121 and for any offense for which a commercial fishing license may be forfeited, suspended, or revoked.

(Amended by Stats. 1980, Ch. 1052, Sec. 2.)



7925

(a) If a vessel is licensed under this article and is used to take salmon or has salmon aboard in ocean waters north of Point Arguello, there shall be on board that vessel, a total number of commercial fishing salmon stamps sufficient to have at least one for the operator and one for each crewmember required by United States Coast Guard regulations, excepting an operator or a crewmember who is exempt from the requirement under subdivision (b) of Section 7860. The commercial fishing salmon stamps shall be affixed to either the commercial fishing licenses of the operator and the crewmembers or, pursuant to subdivision (b), to the commercial passenger fishing license. No person shall operate, or cause to be operated, any vessel licensed under this article in violation of this subdivision. Vessels permitted as commercial salmon fishing vessels pursuant to Section 8234 are exempt from the requirements of this subdivision.

(b) Notwithstanding Section 1053, the department may issue to the owner or operator of a vessel licensed pursuant to this article, upon application and payment of the fees prescribed in subdivision (c) of Section 7860, one commercial fishing salmon stamp for the operator and not more than one additional commercial salmon stamp for each crewmember required by the United States Coast Guard regulations. The commercial fishing salmon stamps issued under this subdivision shall be affixed to the vessel’s commercial passenger fishing boat license issued pursuant to this article.

(Amended by Stats. 1991, Ch. 485, Sec. 1. Effective October 4, 1991.)






ARTICLE 6 - Commercial Fishing Reports

8010

The department shall:

(a) Gather and prepare data of the commercial fisheries, showing particularly the extent of the fisheries and the extent to which the various species abound.

(b) Make such investigations of the biology and the environment of the living marine resources as will aid in the collection and preparation of the statistical information necessary to determine the population dynamics of the species relative to their scientific management.

(c) Make such investigations as will disclose the optimum sustainable yield of the various marine resources.

(d) Determine what measures may be advisable to conserve any fishery, or to enlarge and assist any fishery where that may be done without danger to the supply.

(Amended by Stats. 1970, Ch. 798.)



8022

(a) The receipts, reports, or other records filed with the department pursuant to Article 2 (commencing with Section 7700) to Article 7.5 (commencing with Section 8040), inclusive, and the information contained therein, shall, except as otherwise provided in this section, be confidential, and the records shall not be public records. Insofar as possible, the information contained in the records shall be compiled or published as summaries, so as not to disclose the individual record or business of any person.

(b) Notwithstanding any other provision of law, the department may release the confidential information described in subdivision (a) to any federal agency responsible for fishery management activities, provided the information is used solely for the purposes of enforcing fishery management provisions and provided the information will otherwise remain confidential. The department may also release this information in accordance with Section 391 or pursuant to a court order, to a public or private postsecondary institution engaged in research under the terms of a legally binding confidentiality agreement, or under other conditions as the commission by regulation may provide.

(c) All forms, logs, books, covers, documents, electronic data, software, and other records of any kind issued or otherwise supplied, directly or indirectly, by the department, the purpose of which is to provide a means for reports, records, or other information to be filed with the department pursuant to Article 2 (commencing with Section 7700) to Article 7.5 (commencing with Section 8040), inclusive, continue to be the property of the department. Those forms, logs, books, covers, documents, electronic data, software, other records, or portions thereof remain the property of the department whether used, unused, attached, or detached from their original binding, packaging, or other medium and shall be immediately surrendered upon demand to a peace officer of the department acting in his or her official capacity, without being altered in any manner.

(Amended by Stats. 2007, Ch. 285, Sec. 117. Effective January 1, 2008.)



8025

(a) The commission, upon recommendation of the department, may suspend or revoke the commercial fishing privileges of any fisherman or the license of any person required to be licensed under Article 7 (commencing with Section 8030) who is convicted of a violation of this article or Article 7.5 (commencing with Section 8040).

(b) This section shall become operative on January 1, 1992.

(Repealed (in Sec. 15) and added by Stats. 1990, Ch. 1703, Sec. 16. Section operative January 1, 1992, by its own provisions.)



8026

(a) The commission may require the owner and operator of a commercial fishing vessel, the holder of a commercial fishing license or permit, and the owner and licenseholder of a commercial passenger fishing boat to keep and submit a complete and accurate record of fishing activities in a form prescribed by the department.

(b)  In addition to the penalty specified in subdivision (a) of Section 12002, failure to keep and submit records pursuant to subdivision (a) may result in the revocation or suspension of a license or permit by the department or the commission, when recommended by the department, for a period not to exceed one year.

(Added by Stats. 1989, Ch. 587, Sec. 2.)






ARTICLE 7 - Commercial Fish Business Licenses

8030

Any person who engages in any business for profit involving fish shall be licensed pursuant to this article, except as follows:

(a) A commercial fisherman who sells fish only to persons licensed under this article to purchase or receive fish from commercial fishermen and who does not engage in any activity described in Section 8034, 8035, or 8036 unless licensed to engage in both activities.

(b) A person licensed pursuant to Section 8460 who only takes, transports, or sells live freshwater fish for bait.

(c) A person who sells fish or aquaculture products only at retail to the ultimate consumer if that person does not conduct any activities described in Section 8033, 8035, or 8036.

(d) Pursuant to Division 12 (commencing with Section 15000), a person who deals only in products of aquaculture.

(e) A person who deals only with nonnative live products that are not utilized for human consumption but that are utilized solely for pet industry or hobby purposes and who does not engage in the activities described in Section 8033.1.

(f) A person who is employed by the fish receiver to unload fish or fish products from a commercial fishing boat at a dock.

(g) A person who purchases, sells, takes, or receives live marine fish for use as live bait, that are not brought ashore, and who does not engage in any activity described in Section 8033, 8033.1, 8034, 8035, or 8036.

(h) A person who does not purchase or obtain fish, but who acts as an agent for others while negotiating purchases, or sales of fish in return for a fee, commission, or other compensation.

(Amended by Stats. 2007, Ch. 285, Sec. 118. Effective January 1, 2008.)



8031

(a) The following definitions govern the construction of this article:

(1) “Process fish” means any activity for profit of preserving or preparing fish for sale or delivery to other than the ultimate consumer, including, but not limited to, cleaning, cutting, gutting, scaling, shucking, peeling, cooking, curing, salting, canning, breading, packaging, or packing fish. “Process fish” also means the activity for profit of manufacturing fish scraps, fish meal, fish oil, or fertilizer made from fish. “Process fish” does not include the cleaning, beheading, gutting, or chilling of fish by a licensed commercial fisherman which is required to preserve the fish while aboard a fishing vessel and which is to prevent deterioration, spoilage, or waste of the fish before they are landed and delivered to a person licensed to purchase or receive fish from a commercial fisherman.

(2) “Wholesale” means the purchase of fish from persons licensed to purchase or receive fish from a commercial fisherman, processors, importers, or any other wholesaler for the purpose of resale to other than the ultimate consumer.

(3) “Import” means receiving or purchasing fish taken outside of this state which are not landed in this state by a licensed commercial fisherman.

(4) “Commercial fisherman” means a person who has a valid, unrevoked commercial fishing license issued pursuant to Section 7850.

(b) This section shall become operative on January 1, 1993.

(Amended (as added by Stats. 1990, Ch. 1703, Sec. 20) by Stats. 1991, Ch. 80, Sec. 3.2. Effective June 30, 1991. Section operative January 1, 1993, by its own provisions.)



8032

(a) A commercial fish business license shall be issued that authorizes any or all activities described in Section 8033, 8034, 8035, or 8036. The annual fee for this license is one thousand three hundred seventy-three dollars ($1,373).

(b) Specialty licenses for part of, but not all, activities described in subdivision (a) shall be issued in five classes, as follows:

(1) Fish receiver’s license, issued to any person engaged in the business of receiving fish as provided in Section 8033.

(2) Marine aquaria receiver’s license, issued to any person engaged in the business of receiving live marine species indigenous to California waters from a person required to be a licensed commercial fisherman for the purpose of wholesaling or retailing those species for pet industry or hobby purposes as provided in Section 8033.1.

(3) Fish processor’s license, issued to any person engaged in the business of processing fish as provided in Section 8034.

(4) Fish wholesaler’s license, issued to any person who is engaged in the business of wholesaling fish as provided in Section 8035.

(5) Fish importer’s license, issued to any person who is engaged in the business of importing fish as provided in Section 8036.

(c) The commission shall adjust the amount of the fee specified in subdivision (a), as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 565, Sec. 25. Effective January 1, 2013.)



8032.5

Unless otherwise specified, all of the following conditions apply to each commercial fish business license, permit, or other entitlement pursuant to this article:

(a) An application for a commercial fish business license, permit, or other entitlement shall be made on a form containing information as required by the department. The commercial fish business license shall be signed by the holder before use.

(b) Any person who has had a commercial fish business license suspended or revoked shall not engage in that business activity, and shall not receive any other commercial fish business license, permit, or other entitlement that authorizes engaging in that business activity, while the suspension or revocation is in effect.

(c) The commission, after notice and opportunity for hearing, may suspend, revoke, or cancel commercial fish business privileges for a period of time to be determined by the commission for any of the following reasons:

(1) The person was not lawfully entitled to be issued the license, permit, or other entitlement.

(2) Any violation of this code, the regulations adopted pursuant thereto, or the terms of the permit or other entitlement by the licensee, permittee, person holding the entitlement, or his or her agent, servant, employee, or person acting under the licensee’s, permittee’s, or entitled person’s direction or control.

(3) Any violation of any federal law relating to the fishery for which the license, permit, or other entitlement was issued by the licensee, permittee, person holding the entitlement, or his or her agent, servant, employee, or person acting under the licensee’s, permittee’s, or entitled person’s direction or control.

(d) A commercial fish business license, permit, or other entitlement is not transferable unless otherwise expressly specified in this code.

(e) Any person who holds a commercial fish business license, permit, or other entitlement, who moves or acquires a new or additional plant, facility, or other place of business for profit involving fish, shall notify the department of the address within three months of commencing business activities at the address.

(f) Each plant, facility, or other place of business in which an activity occurs that is required to be licensed under this article shall have a copy of each required license on display and available for inspection at any time by the department.

(g) Any person licensed pursuant to this article shall provide the department, at the time of application, with the business name, business address, and business telephone number for all locations doing business under the authority of the person’s commercial fish business license, permit, or entitlement.

(h) Any person licensed pursuant to this article who is subject to landing taxes as defined in Section 8041, and who has failed to pay all landing taxes and penalties pursuant to Section 8053, shall not be allowed to renew their commercial fish business license, permit, or entitlement until payment is made in full to the department.

(i) Any person licensed pursuant to this article who is subject to landing taxes as defined in Section 8041, who fails to submit landing receipts pursuant to Section 8046, may be subject to suspension or revocation of their commercial fish business license, permit, or entitlement.

(Added by Stats. 2007, Ch. 279, Sec. 4. Effective January 1, 2008.)



8033

(a) Except as provided in Section 8033.1 or 8033.5, or subdivision (c) of Section 8047, any person who purchases or receives fish for commercial purposes from a fisherman who is required to be licensed under Section 7850, or any person who removes fish from the point of the first landing that the person has caught for his or her own processing or sale, shall obtain a fish receiver’s license.

(b) The annual fee for a fish receiver’s license is five hundred forty-nine dollars ($549).

(c) A cooperative association of fishermen may be licensed as fish receivers.

(Amended by Stats. 2003, Ch. 741, Sec. 34. Effective January 1, 2004.)



8033.1

(a) Any person engaged in any of the following activities involving species identified in subdivision (b) of Section 8597 shall obtain a nontransferable marine aquaria receiver’s license:

(1) A person who is required to have a marine aquaria collector’s permit pursuant to Section 8597 who sells live marine organisms indigenous to California, that the person has taken, to the ultimate consumer.

(2) A person who purchases or receives live marine species indigenous to California for commercial purposes from any of the following:

(A) A fisherman who is required to have a marine aquaria collector’s permit pursuant to subdivision (a) of Section 8597.

(B) A person who imports from neighboring states species that are also indigenous to California waters.

(b) A person required to be licensed as a marine aquaria receiver shall obtain all live marine organisms indigenous to California waters only from fishermen, aquaculturists, or importers holding current and appropriate licenses or permits.

(Amended by Stats. 1993, Ch. 617, Sec. 4. Effective October 1, 1993.)



8033.2

The annual fee for the marine aquaria receiver’s license is one thousand three hundred seventy-three dollars ($1,373).

(Amended by Stats. 2003, Ch. 741, Sec. 35. Effective January 1, 2004.)



8033.5

(a) Any commercial fisherman who sells fish for other than marine aquaria pet trade or research purposes that he or she has taken to the ultimate consumer of that fish shall obtain a fisherman’s retail license. The annual fee for a fisherman’s retail license is sixty-nine dollars ($69).

(b) Any person required to obtain a license under this section who engages in any activity described in Section 8033, 8034, 8035, or 8036 shall also obtain an appropriate license to engage in those activities.

(Amended by Stats. 2003, Ch. 741, Sec. 36. Effective January 1, 2004.)



8034

(a) Any person who processes fish for profit shall obtain a fish processor’s license. The annual fee for a fish processor’s license is five hundred forty-nine dollars ($549).

(b) Any person required to obtain a license under this section who takes his or her own fish shall also obtain a fish receiver’s license or a commercial fish business license.

(Amended by Stats. 2003, Ch. 741, Sec. 37. Effective January 1, 2004.)



8035

(a) Except for a person exempt under Section 8030, any person who, for the purpose of resale to other than the ultimate consumer, purchases or obtains fish from another person, who is required to be licensed as a fish receiver, fish processor, fish importer, or fish wholesaler under this article, shall obtain a fish wholesaler’s license.

(b) The annual fee for a fish wholesaler’s license is three hundred seventy-one dollars ($371).

(c) This section does not apply to either of the following:

(1) Persons required to have a marine aquaria receiver’s license pursuant to Section 8033.1.

(2) Persons licensed pursuant to Section 8036 who only purchase or obtain fish from outside this state.

(Amended by Stats. 2009, Ch. 294, Sec. 15. Effective January 1, 2010.)



8036

(a) Any person who purchases or receives fish that are taken outside of this state and brought into this state by a person who is not a licensed commercial fisherman, for the purpose of resale to other than the ultimate consumer, shall obtain a fish importer’s license. The annual fee for a fish importer’s license is five hundred forty-nine dollars ($549).

(b) Any person who, for the purpose of resale to other than the ultimate consumer, purchases or obtains fish within California in addition to fish that are purchased, obtained, or taken outside of the state, shall obtain both a wholesaler’s license pursuant to Section 8035 and an importer’s license pursuant to this section.

(Amended by Stats. 2009, Ch. 294, Sec. 16. Effective January 1, 2010.)



8037

(a) A person who engages in business involving fish which business activity would require more than one class of license under this article shall obtain either a commercial fish business license issued under subdivision (a) of Section 8032 or each of the specialty licenses which are required for the classes of activities engaged in. Each plant, facility, or other place of business in which an activity occurs that is required to be licensed shall have a copy of the required license.

(b) This section shall become operative on January 1, 1993.

(Amended (as added by Stats. 1990, Ch. 1703, Sec. 34) by Stats. 1991, Ch. 80, Sec. 4.9. Effective June 30, 1991. Section operative January 1, 1993, by its own provisions.)



8038

A license issued under this article is valid from January 1 to December 31, inclusive, or, if issued after the beginning of that term, for the remainder thereof.

(Added by Stats. 1993, Ch. 1117, Sec. 1. Effective January 1, 1994.)



8039

The fees specified in this article are applicable to the 2004 license year and shall be adjusted annually thereafter pursuant to Section 713.

(Added by Stats. 2003, Ch. 741, Sec. 40. Effective January 1, 2004.)






ARTICLE 7.5 - Landing Taxes

8040

The following definitions govern the construction of this article.

(a) “Commercial fisherman” means a person who has a valid, unrevoked commercial fishing license issued pursuant to Section 7850.

(b) “Landing tax” means a privilege tax imposed pursuant to this article.

(Repealed and added by Stats. 1986, Ch. 1049, Sec. 24. Effective September 24, 1986.)



8041

(a) The following persons shall pay the landing tax determined pursuant to Section 8042:

(1) Any person who is required to be licensed as a fish receiver, and any person who is licensed before January 1, 1987, as a wholesaler or a processor pursuant to former Section 8040 and who receives fish from commercial fishermen.

(2) Any commercial fisherman who sells fish to any person who is not a licensed fish receiver.

(b) Notwithstanding subdivision (a), a person licensed pursuant to Section 8460 who only takes, transports, or sells live freshwater fish for bait or a commercial fisherman who sells live freshwater fish for bait to such a licensed person, and a person licensed pursuant to Section 8033.1 who takes, transports, or sells live aquaria fish as described in Section 8597 or a commercial fisherman who sells live aquaria fish, are exempt from the landing tax imposed under this article. It is the intent of the Legislature that the license fee for live aquaria fish described in Section 8033.1 shall be in lieu of a landing tax.

(c) Notwithstanding subdivision (a), a person who purchases, sells, takes, or receives live marine fish for use as live bait as described in subdivision (g) of Section 8030 is exempt from the landing tax imposed under this article.

(Amended by Stats. 1998, Ch. 464, Sec. 2. Effective January 1, 1999.)



8042

The amount of the landing tax under this article shall be determined by multiplying the tax rate for the type of fish delivered by a commercial fisherman in this state in accordance with the schedule in Section 8051 by the number of pounds, or fraction thereof, delivered. If the tax is imposed based upon weight in the round, and the fish is cleaned, gutted, beheaded, or otherwise not in the round at the time of delivery, the taxes shall be adjusted by a conversion factor as determined by the department by regulation.

(Repealed and added by Stats. 1986, Ch. 1049, Sec. 28. Effective September 24, 1986.)



8043

(a) Every commercial fisherman who sells or delivers fish that he or she has taken to any person who is not licensed under Article 7 (commencing with Section 8030), and every person who is required to be licensed under Article 7 (commencing with Section 8030) to conduct the activities of a fish receiver, as described in Section 8033, shall make a legible landing receipt record on a form to be furnished by the department. The landing receipt shall be completed at the time of the receipt, purchase, or transfer of fish, whichever occurs first.

(b) The landing receipt shall show all of the following:

(1) The accurate weight of the species of fish received, as designated pursuant to Section 8045. Sablefish may be reported in dressed weight, and if so reported, shall have the round weights computed, for purposes of management quotas, by multiplying 1.6 times the reported dressed weight.

(2) The name of the fisherman and the fisherman’s identification number.

(3) The department registration number of the boat.

(4) The recipient’s name and identification number, if applicable.

(5) The date of receipt.

(6) The price paid.

(7) The department origin block number where the fish were caught.

(8) The type of gear used.

(9) Any other information the department may prescribe.

(c) The numbered landing receipt forms in each individual landing receipt book shall be completed sequentially. A voided fish landing receipt shall have the word “VOID” plainly and noticeably written on the face of the receipt. A voided fish landing receipt shall be submitted to the department in the same manner as a completed fish landing receipt is submitted to the department. A fish receiver who is no longer conducting business as a licensed receiver shall forward all unused landing receipts and landing receipt books to the department immediately upon terminating his or her business activity.

(Amended by Stats. 1998, Ch. 185, Sec. 1. Effective January 1, 1999.)



8043.1

(a) A person required to be licensed as a marine aquaria receiver shall make a legible, true, and complete record of the landing receipts on a form and in a manner prescribed by the department.

(b) The department may require any information from a person required to be licensed as a marine aquaria receiver it deems necessary to carry out this article.

(c) The landing receipt form shall be completed at the time the organisms are received from the commercial fisherman. A person required to be licensed as a marine aquaria receiver who takes his or her own organisms shall complete a marine aquaria landing receipt form at the time the organisms are brought ashore.

(d) The copies of the aquaria landing receipts shall be delivered to the department on or before the 1st and 16th day of each month as provided in Section 8046.

(Added by Stats. 1992, Ch. 742, Sec. 10. Effective January 1, 1993.)



8043.2

(a) A commercial fisherman licensed pursuant to Section 8033.5 who sells fish from a vessel directly to the ultimate consumer and who is required pursuant to Section 8043 to make a landing receipt shall make a landing receipt in either of the following ways:

(1) For each individual sale by that fisherman at the time of the sale.

(2) For each day that the fisherman is engaged in one or more sales to the ultimate consumers, the fisherman shall maintain an accurate tally sheet of sales, which shall include complete header and signature box information filled out prior to any sales, and the number of pounds by species of fish sold. The total of the daily sales shall be recorded at the completion of sales for that day on a landing receipt. A copy of the completed tally sheet shall be attached to the corresponding landing receipt. The original completed tally sheet shall be attached to the fisherman’s copy of the corresponding landing receipt and maintained for a period of four years.

(b) A commercial fisherman licensed pursuant to Section 8033.5 who sells directly to the ultimate consumer, or a commercial fisherman who sells or delivers fish that the fisherman has taken to any person who is not licensed under Article 7 (commencing with Section 8030) to conduct the activities of a fish receiver, shall not be considered a weighmaster for purposes of Chapter 7 (commencing with Section 12700) of Division 5 of the Business and Professions Code.

(c) A commercial fisherman selling his or her own catch to the ultimate customer, upon request by an authorized agent or employee of the department, shall immediately make available all fish in possession of the fisherman for inspection and sampling by the agent or employee. Pursuant to Section 8226, the fisherman shall relinquish the head from any sampled salmon with a missing adipose fin.

(Added by Stats. 1999, Ch. 502, Sec. 1. Effective September 27, 1999.)



8045

The names used in the landing receipt and transportation receipt made under Sections 8043 and 8047 for designating the species of fish dealt with shall be those in common usage unless otherwise designated by the department.

(Amended by Stats. 2002, Ch. 962, Sec. 3. Effective September 27, 2002.)



8046

(a) The original signed copy of the landing receipt made under Section 8043 or 8043.1 shall be delivered to the department on or before the 16th or last day of the month in which the fish were landed, whichever date occurs first after the landing. A copy of the landing receipt shall be delivered to the commercial fisherman at the time of the purchase or receipt of the fish. That copy of the landing receipt shall be retained by the commercial fisherman for a period of four years and shall be available for inspection at any time during that period by the department. A copy of the landing receipt shall be kept by the person licensed pursuant to Article 7 (commencing with Section 8030) who filled out the landing receipt for a period of four years and shall be available for inspection at any time within that period by the department.

(b) On delivery of sardines, anchovies, mackerel, squid, tuna, or bonito intended to be processed or sold as fresh fish, the person licensed pursuant to Article 7 (commencing with Section 8030) who filled out the landing receipt, upon request of the authorized agent described in subdivision (c), shall notify the authorized agent of the unloading and weighing of the fish and shall permit the authorized agent to be present at all times during the weighing of the fish.

(c) A copy of the landing receipt shall be delivered to an agent authorized in writing by the majority of the persons who participated in the taking of the fish, excluding the commercial fisherman receiving the original copy.

(Amended by Stats. 1996, Ch. 870, Sec. 17. Effective January 1, 1997.)



8046.1

In addition to the requirements of Section 8046, any person landing groundfish subject to federal groundfish regulations adopted pursuant to the Magnuson Fishery Conservation and Management Act (16 U.S.C. Sec. 1801 et seq.) shall keep a copy of the landing receipt on board the fishing vessel throughout, and for 15 days following, each period for which cumulative landings by individual vessels are limited.

(Amended by Stats. 1995, Ch. 753, Sec. 1. Effective October 10, 1995.)



8047

(a) (1) A person licensed under Article 7 (commencing with Section 8030) who takes his or her own fish shall make a legible record in the form of the landing receipt as required by Sections 8043 and 8043.1 at the time the fish are brought ashore. The original signed copy of the landing receipt shall be delivered by the licensee to the department on or before the 16th day or the last day of the month in which the fish were landed, whichever date occurs first after landing. A copy of the landing receipt shall be retained by the licensee for a period of four years and shall be available for inspection at any time within that period by the department. A copy of the landing receipt shall be delivered to an agent authorized in writing by the majority of the persons who participated in the taking of the fish, excluding the commercial fisherman receiving the original copy.

(2) A person licensed under Section 8033.5 who sells his or her fish to a licensed receiver may use a transportation receipt to transport those fish only to that licensed receiver. The receiver shall complete a landing receipt for those fish. A person who sells his or her fish to the ultimate consumer shall complete a landing receipt pursuant to Sections 8043 and 8043.2. Transportation receipts shall be completed at the time the fish are transferred from the fishing vessel.

(b) Every commercial fisherman who sells fish taken from the waters of this state or brought into this state in fresh condition to persons not licensed to receive fish for commercial purposes pursuant to Article 7 (commencing with Section 8030) shall make a legible record in the form of the landing receipt required by Sections 8043 and 8043.1. Persons subject to Section 8043 shall remit the landing tax imposed by Section 8041. The person taking, purchasing, or receiving the fish, whether or not licensed under Article 7 (commencing with Section 8030), shall sign the landing receipt. The original signed copy of the landing receipt shall be delivered by the commercial fisherman to the department on or before the first and 16th day of each month. A copy of the landing receipt shall be retained by the commercial fisherman for a period of four years and shall be available for inspection at any time within that period by the department. A copy of the landing receipt shall be retained by the person taking, purchasing, or receiving the fish until they are prepared for consumption or otherwise disposed of. A copy of the landing receipt shall be delivered to an agent authorized in writing by the majority of the persons who participated in the taking of the fish, excluding the commercial fisherman receiving the original copy.

(c) (1) Every commercial fisherman or his or her designee, who transports, causes to be transported, or delivers to another person for transportation, any fish, except herring, taken from the waters of this state or brought into this state in fresh condition, shall fill out a transportation receipt according to the instructions and on forms provided by the department at the time the fish are brought ashore.

(2) The original signed copy of the transportation receipt shall be delivered by the commercial fisherman to the department on or before the 16th day or the last day of the month in which the fish were landed, whichever date occurs first after landing. A copy of the transportation receipt shall be retained by the commercial fisherman who filled it out for a period of four years and shall be available for inspection at any time within that period by the department. A copy of the transportation receipt shall be given to and retained by the person transporting the fish until the fish are sold fresh, processed, or otherwise disposed of.

(3) The transportation receipt is required only for transit purposes.

(4) A person transporting fish from the point of first landing under a transportation receipt is not required to be licensed to conduct the activities of a fish receiver as described in Section 8033.

(5) The transportation book receipt shall be issued to an individual fisherman and is not transferable.

(d) The transportation receipt shall contain all of the following information:

(1) The name of each species of fish, pursuant to Section 8045.

(2) The date and time of the receipt.

(3) The accurate weight of the species of fish being transported. Sablefish may be reported in dressed weight, and if so reported, shall have the round weights computed, for purposes of management quotas, by multiplying 1.6 times the reported dressed weight.

(4) The name and identification number of the fisherman. The signature of the fisherman authorizing transportation.

(5) The name of the person transporting the fish.

(6) The name of the fish business, the fish business identification number, and the corresponding landing receipt number issued by the fish business to the commercial fisherman.

(7) The department registration number of the vessel and the name of the vessel.

(8) The department origin block number where the fish were caught.

(9) The port of first landing.

(10) Any other information the department may prescribe.

(e) The numbered transportation receipt forms in each individual transportation receipt book shall be completed sequentially. A voided fish transportation receipt shall have the word “VOID” plainly and noticeably written on the face of the receipt. A voided fish transportation receipt shall be submitted to the department in the same manner as a completed fish transportation receipt is submitted to the department. A commercial fisherman who is no longer conducting business as a licensed fisherman shall forward all unused transportation receipts and transportation receipt books to the department immediately upon terminating his or her business activity.

(Amended by Stats. 2002, Ch. 962, Sec. 4. Effective September 27, 2002.)



8050

(a) In addition to the receipt required in Section 8043, every person licensed under Article 7 (commencing with Section 8030), and any commercial fisherman who sells fish to persons who are not licensed under Article 7 (commencing with Section 8030), and any person who deals in fresh or frozen fish for profit, shall keep accounting records in which all of the following shall be recorded:

(1) The names of the different species.

(2) The number of pounds sold, distributed, or taken of each different species.

(3) The name of the person to whom the fish were sold or distributed.

(4) The name, address, and phone number of the seller or distributor.

(5) The date of sale.

(6) The price paid.

(7) The intended use.

(b) Accounting record information required by this section that is transmitted from any person identified in subdivision (a) to any business that deals in fish for profit shall be in the English language.

(c) The accounting records shall be maintained by both buyer and seller for a period of three years and upon request, shall be open for inspection during normal business hours by the department. The accounting records shall be maintained within the State of California.

(d) The names used for designating the species of fish shall be those in common usage unless otherwise designated by the department.

(Amended by Stats. 2003, Ch. 82, Sec. 1. Effective January 1, 2004.)



8051

(a) The landing tax imposed pursuant to Section 8041 shall be determined pursuant to Section 8042 by using the tax rates in the following schedule:

Rate per
pound

(1) All fish, except as otherwise specified in this

section ........................

$0.0013

(2) Mollusks and crustaceans, excluding squid and

crab ........................

.0125

(3) Crab ........................

.0019

(4) Squid ........................

.0019

(5) Salmon, based only on the weight in the round

.0500

(6) Lobster ........................

.0125

(7) Abalone ........................

.0125

(8) Anchovies ........................

.0013

(9) Sardines ........................

.0063

(10) Mackerel ........................

.0013

(11) Halibut ........................

.0125

(12) Angel shark, based only on the weight in the

round ........................

.0113

(13) Swordfish, based only on the weight in the

round ........................

.0125

(14) Thresher shark, based only on the weight in the

round ........................

.0113

(15) Bonito shark, based only on the weight in the

round ........................

.0113

(16) Herring ........................

.0125

(17) Sea urchin ........................

.0013

(18) The following fish: ........................

Barracuda

Flying fish

Frogs

Giant sea bass

Saltwater worms

White sea bass

Yellowtail

.0125

(b) This section shall become operative on January 1, 1994.

(Amended (as added by Stats. 1992, Ch. 701, Sec. 26) by Stats. 1993, Ch. 1117, Sec. 2. Effective January 1, 1994.)



8051.4

(a) The landing tax collected pursuant to former Section 8051.3 shall be deposited in the Fish and Game Preservation Fund and shall be used only for the Abalone Resources Restoration and Enhancement Program. The department shall maintain internal accounts necessary to ensure that the funds are disbursed for the purposes in this section. The department may use for administration no more of the landing tax collected pursuant to former Section 8051.3 than an amount equal to the regularly approved department indirect overhead rate. Any interest on the revenues from the landing tax collected pursuant to former Section 8051.3 shall be deposited in the fund and used for the purposes in this subdivision.

(b) This section shall become operative on January 1, 2012.

(Repealed (in Sec. 7) and added by Stats. 2011, Ch. 133, Sec. 8. Effective July 26, 2011. Section operative January 1, 2012, by its own provisions.)



8052

Landing taxes shall be used only for the administration of laws relating to the commercial fishing industry, except as follows:

(a) Not less than 90 percent of the landing tax on herring taken for roe shall be expended for research and management activities to maintain and enhance the herring resources within the waters of this state.

(b) Not less than 90 percent of the landing tax on thresher shark or bonito (mako) shark shall be expended for the study required by, and for the costs of administering, Article 16 (commencing with Section 8560) of Chapter 2.

(Amended by Stats. 1989, Ch. 207, Sec. 2. Effective July 25, 1989.)



8053

Landing taxes imposed by this article shall be paid quarterly to the department within 30 days after the close of each quarter.

If any landing tax is not paid within 30 days after the close of the quarter for which it is due, the department shall collect amounts owing under the procedures prescribed for sales and use taxes provided in Chapter 5 (commencing with Section 6451) and Chapter 6 (commencing with Section 6701) of Part 1 of Division 2 of the Revenue and Taxation Code, insofar as they may be applicable, and for those purposes, “board” means the department and “the date on which the tax became due and payable” means that date 30 days after the close of the quarter for which it is due.

(Amended by Stats. 2001, Ch. 753, Sec. 18. Effective January 1, 2002.)



8055

All moneys received as a privilege tax from persons who receive salmon from fishermen under the provisions of this article shall be used only for the purpose of propagating salmon.

(Enacted by Stats. 1957, Ch. 456.)



8056

Except as otherwise provided in this article, all moneys collected pursuant to this article shall be paid to the department, and shall be expended for the patrol of packing plants, inspection and regulation of the fishing industry, and conservation work for the benefit of the commercial fishing industries.

(Enacted by Stats. 1957, Ch. 456.)



8057

If the department determines that any tax or penalty has been paid more than once or has been erroneously or illegally collected or computed, the department shall set forth that fact in the records of the department. The excess amount collected or paid shall be credited on any amounts then due and payable from the person under this part, and the balance shall be refunded to the person, or his successors, administrators, or executors.

(Amended by Stats. 1963, Ch. 1241.)



8058

In the event of overpayment of any of the taxes imposed by this article, the taxpayer may file a claim for refund or a claim for credit with the department. No refund or credit shall be approved by the department unless the claim therefor is filed with the department within six months after the close of the calendar year in which the overpayment was made.

(Added by Stats. 1959, Ch. 1988.)



8059

Every claim for refund or credit for overpayment of a landing tax shall be in writing and shall state the specific grounds upon which the claim is founded.

(Amended by Stats. 1986, Ch. 1049, Sec. 39. Effective September 24, 1986.)



8060

Failure to file a claim for refund or credit within the time prescribed in this article constitutes a waiver of any demand against the state on account of overpayment of a landing tax or taxes.

(Amended by Stats. 1986, Ch. 1049, Sec. 40. Effective September 24, 1986.)



8061

Within 30 days after disallowing any claim for refund or credit for overpayment of a landing tax in whole or in part, the department shall serve notice of its action on the claimant, either personally or by mail. If served by mail, service shall be made pursuant to Section 1013 of the Code of Civil Procedure and shall be addressed to the licensee at his address as it appears in the records of the department, but the service shall be deemed complete at the time of the deposit of the notice in the mail without extension of time for any reason.

(Amended by Stats. 1986, Ch. 1049, Sec. 41. Effective September 24, 1986.)



8062

Interest shall be paid upon any overpayment of a landing tax at the rate of one-half of 1 percent per month from the date of overpayment. The interest shall be paid to the date the claim for refund or credit is approved by the department.

(Amended by Stats. 1986, Ch. 1049, Sec. 42. Effective September 24, 1986.)



8063

If the department determines that any overpayment of a landing tax has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(Amended by Stats. 1986, Ch. 1049, Sec. 43. Effective September 24, 1986.)



8064

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this state or against any officer of the state to prevent or enjoin the collection under this article of any landing tax.

(Amended by Stats. 1986, Ch. 1049, Sec. 44. Effective September 24, 1986.)



8065

No suit or proceeding shall be maintained in any court for the recovery of any amount of landing tax alleged to have been erroneously paid or erroneously or illegally determined or collected unless a claim for refund or credit has been duly filed pursuant to Sections 8058 and 8059.

(Amended by Stats. 1986, Ch. 1049, Sec. 45. Effective September 24, 1986.)



8066

Within 90 days after the mailing of the notice of the department’s action upon a claim filed pursuant to Sections 8058 and 8059, the claimant may bring an action against the department on the grounds set forth in the claim in a court of competent jurisdiction in any city or city and county of this State in which the Attorney General has an office for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

Failure to bring action within the time specified constitutes a waiver of any demand against the State on account of alleged overpayments.

(Added by Stats. 1959, Ch. 1988.)



8067

If the department fails to mail notice of action on a claim for refund or credit for overpayment of a landing tax within six months after the claim is filed, the claimant may, prior to the mailing of notice by the department of its action on the claim, consider the claim disallowed and bring an action against the department on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Amended by Stats. 1986, Ch. 1049, Sec. 46. Effective September 24, 1986.)



8068

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any landing tax due and payable from the plaintiff to the state under this article. The balance of the judgment shall be refunded to the plaintiff.

(Amended by Stats. 1986, Ch. 1049, Sec. 47. Effective September 24, 1986.)



8069

In any judgment, interest shall be allowed at the legal rate of interest on unsatisfied judgments, as provided in Section 685.010 of the Code of Civil Procedure, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the department.

(Amended by Stats. 1986, Ch. 1049, Sec. 48. Effective September 24, 1986.)



8070

A judgment shall not be rendered in favor of the plaintiff in any action brought against the department to recover any amount paid when the action is brought by or in the name of an assignee of the person paying the amount or by any person other than the person who paid the amount.

(Added by Stats. 1959, Ch. 1988.)






ARTICLE 8 - Reduction Permits

8075

The commission may grant a permit, subject to such regulations as it may prescribe, to take and use fish by a reduction or extraction process.

(Enacted by Stats. 1957, Ch. 456.)



8076

No reduction of fish shall be permitted which may tend to deplete the species, or result in waste or deterioration of fish.

(Enacted by Stats. 1957, Ch. 456.)



8077

No permit shall be issued except after a public hearing and a finding by the commission that the granting thereof would promote the economic utilization of the fish resources of the State in the public interest. In making such finding the commission shall take into consideration the interest of the people of the State in the utilization and conservation of the fish supply and all economic and other factors relating thereto, including the efficient and economical operation of reduction plants.

(Enacted by Stats. 1957, Ch. 456.)



8078

A hearing pursuant to this article shall be held within 30 days after application for a permit, upon such notice as the commission shall prescribe. The commission may extend such a hearing from time to time for a total period of not more than 30 days.

(Enacted by Stats. 1957, Ch. 456.)



8079

The commission shall, whenever necessary to prevent overexpansion, to insure the efficient and economical operation of reduction plants, or to otherwise carry out the provisions of this article, limit the total number of permits which are granted.

(Enacted by Stats. 1957, Ch. 456.)



8079.1

Notwithstanding any other provision of this code or regulation enacted pursuant thereto, the Director of the Department of Fish and Game, or a representative appointed by him, may, without notice or a hearing, grant a license to fish reduction plants to dispose of dead or dying fish. The license may be immediately issued by the director or his representative whenever such person determines, in his discretion, that an emergency situation exists. The estimated tonnage to be reduced shall be specified as a limit in the license.

(Added by Stats. 1965, Ch. 491.)



8080

Nothing in this article restricts the power of any court in any proceeding relating to any matter arising out of the provisions of this article.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 9 - Limited Entry Fisheries

8100

“Limited entry fishery” means a fishery in which the number of persons who may participate or the number of vessels that may be used in taking a specified species of fish is limited by statute or regulation.

(Amended by Stats. 1999, Ch. 483, Sec. 20. Effective January 1, 2000.)



8101

(a) Any licensed fisherman shall be eligible for inclusion during the initial year of a limited entry fishery which is established by statute that becomes operative after January 1, 1982, or by regulation that becomes operative after January 1, 1999, regardless of the prescribed conditions for entry into the fishery, if the fisherman presents to the department satisfactory evidence that he or she has been licensed as a California commercial fisherman for at least 20 years and has participated in the fishery for at least one of those 20 years, with qualifying participation in the fishery to be determined by the commission based on landings or other appropriate criteria.

(b) Fishermen who have established eligibility to participate in a limited entry fishery under this section are subject to conditions of continuing eligibility established by statute or regulation if those fishermen desire to maintain their eligibility.

(Amended by Stats. 2000, Ch. 388, Sec. 4.5. Effective January 1, 2001.)



8102

(a) The Legislature finds and declares that, in some limited entry fisheries, two or more partners may be operating with one of the partners holding the permit to participate in the fishery. The Legislature further finds and declares that undocumented, de facto, family partnerships are a longstanding custom in these fisheries. The Legislature further finds and declares that great hardship results when the permittee partner is no longer able to continue working and leaves the other partner without a permit to continue participating in the fishery.

(b) In any limited entry fishery in which permits are allocated to participants in the fishery, and where the death, incapacity, or retirement of a permittee from that fishery would deprive a working partner of the permittee of the ability to continue to derive a livelihood from that fishery, a permit shall be issued, upon application, to one remaining partner.

(c) A working partner for the purposes of this section shall be a spouse, child (including an adopted child), or sibling of the permittee, whose investment or equity need not be proven by documentation, or a person who can prove an investment or equity in the vessel or gear used in the fishery, and who would otherwise have been eligible for a permit and did not obtain one because he or she was working with or was a partner with the permittee.

(d) The working partner shall also provide substantial evidence of an actual physical working participation aboard the vessel supported by the submission of documents filed with the Franchise Tax Board and supported by trip settlement sheets or similar documents that demonstrate earnings from that participation. “Trip settlement sheet” means a document prepared after a vessel has completed a fishing trip which displays the costs incurred, revenues received, and profits paid out. Investment or equity alone does not establish that the person is a working partner.

(e) Those existing working partners other than the family relationships specified in subdivision (c) may, not later than February 1, 1984, declare and prove the working partnership in a manner satisfactory to the department and request that the department state the fact of the working partnership upon the permit. Thereafter, a nonfamily working partnership shall be declared, proved, and noted upon any limited entry permit at the first issuance of the permit.

(f) This article does not apply to permits to take herring for roe in California.

(Amended by Stats. 1988, Ch. 1505, Sec. 2.)



8103

(a) The Legislature finds and declares as follows:

(1) The accidental death of a limited entry permittee results in great hardships on the permittee’s family.

(2) Under the law as it existed immediately prior to January 1, 1987, if a member of the permittee’s family has not been actively working in the fishery, the limited entry permit could not be transferred to a member of the family, an action which deprives the family of the opportunity to continue to derive a livelihood from the fishery and which imposes greater hardships.

(3) When there is an accidental death of a limited entry permittee, a transition period is necessary to allow a family member to join the fishery and to become acclimated, knowledgeable, and experienced in the fishery.

(b) Notwithstanding Section 8102, the department shall transfer a permit for a limited entry fishery, upon application, to a parent, spouse, child, or sibling of a permittee whose death was the result of an accident which occurred after January 1, 1986.

(c) Application for the transfer of a permit pursuant to subdivision (b) shall be made on or before January 1, 1987, or not more than one year after the death of the permittee, whichever is later.

(d) The director may authorize another person, when requested by the new permittee, to serve in the place of the new permittee and to engage in fishing activities under the authority of the limited entry permit for not more than two years from the date of the permit transfer.

(e) “Accidental death” means death resulting directly and solely from any of the following:

(1) An accidental injury visible on the surface of the body or disclosed by an autopsy, sustained solely by external, violent, and accidental means.

(2) A disease or infection resulting directly from an accidental injury and beginning within 30 days after the date of the injury.

(3) An accidental drowning.

(Amended by Stats. 1988, Ch. 120, Sec. 1.)



8104

Upon the death of a limited entry permittee, the permit shall vest in the permittee’s estate or in the surviving community estate and may be transferred by the executor, administrator, personal representative, or surviving spouse to a qualified pointholder pursuant to Section 8552.2 or to a partner qualified pursuant to Section 8552.6. This transfer shall be initiated by notice to the department, in writing, sent by certified mail, within one year of the date of death. If no transfer is initiated within one year of the date of death, the permit shall revert to the department for disposition pursuant to Section 8552.4 and shall be thereafter treated as a herring permit that has not been renewed. The department may, upon written application, grant an extension of time up to one additional year for the transfer to be initiated.

(Added by Stats. 1989, Ch. 207, Sec. 3. Effective July 25, 1989.)






ARTICLE 10 - Far Offshore Fishing

8110

(a) The Legislature finds and declares that dramatic changes have very recently taken place in the methods and geographic areas of effort by California-based commercial fishermen.

(b) The Legislature further finds and declares that because the conditions which now exist could not be seen at the time of their inception, some existing regulations are now unreasonably restrictive. In some cases, existing statutes and regulations prohibit California fishermen from participating in or landing in California the primary product, or the incidental product, of their effort in the newly developed far offshore fisheries. This situation is detrimental to the interests of the fishermen, the fish processors, and the consumers of California.

(Added by Stats. 1983, Ch. 675, Sec. 1.)



8111

“Far offshore fishery” means a fishery that lies outside the United States 200-mile exclusive economic zone, as defined by paragraph (6) of Section 1802 of Title 16 of the United States Code.

(Amended by Stats. 1995, Ch. 619, Sec. 1. Effective January 1, 1996.)



8112

Notwithstanding any other section of this code, fish taken in a far offshore fishery, which may be lawfully imported, may be landed in this state by persons operating a commercial fishing vessel registered pursuant to Article 4 (commencing with Section 7880) who took the fish in the far offshore fishery.

(Amended by Stats. 1995, Ch. 619, Sec. 2. Effective January 1, 1996.)



8113

(a) Prior to departure from any port in the United States for the purpose of taking fish in the far offshore fishery, the operator of any vessel landing fish in California that will be taken in the far offshore fishery shall file a declaration with the department on forms prescribed by the department.

(b) The declaration shall be valid when signed by the vessel operator and completed with information prescribed by the department.

(c) Upon completion of the trip and within 12 hours of arrival at a port in this state, the operator of the vessel shall complete and submit the return portion of the declaration to the department.

(d) This section does not apply to any commercial fisherman using or possessing only troll lines, as defined in subdivision (b) of Section 9025.5, or gear for angling, as defined in Section 15, for the taking or possession of albacore only.

(Amended by Stats. 2002, Ch. 573, Sec. 2. Effective January 1, 2003.)



8114

It is unlawful for the operator of any vessel operating under authority of this article to fish in, or land fish from, any waters within the United States 200-mile exclusive economic zone during any trip for which the operator filed a declaration with the department to fish in the far offshore fishery.

(Amended by Stats. 1995, Ch. 619, Sec. 5. Effective January 1, 1996.)






ARTICLE 11 - High Seas Interception of Salmon

8120

The definitions in this section govern the construction of this article:

(a) “Environmental purpose” means the intent to prevent or minimize adverse ecological effects to water quality.

(b) “High seas interception” means the unauthorized taking of salmon for commercial purposes outside the United States 200-mile fishery conservation zone. “Unauthorized” means contrary to a statute or regulation of the United States or this state or to a treaty or international fishery agreement, or in violation of a foreign law.

(c) “Humanitarian purpose” means the intent to provide medical services for a sick or injured person, or to prevent the loss of human life.

(d) “Process” means affecting the condition or location of salmon, including preparation, packaging, storage, refrigeration, or transportation.

(e) “Written instrument” means hand written or printed matter, including vessels’ logs and papers, bills of lading and sale, documents relating to processing, shipping, and customs, and information stamped on or affixed to cans, crates, containers, freight, or other means of storage or packaging.

(Added by Stats. 1990, Ch. 745, Sec. 2.)



8121

It is unlawful for any person to do any of the following:

(a) To buy, sell, trade, process, or possess salmon, or attempt to buy, sell, trade, process, or possess salmon, with the knowledge that the salmon has been, or will be, obtained by high seas interception.

(b) To knowingly provide financing, premises, equipment, supplies, services, power, or fuel used to buy, sell, trade, process, or possess salmon that has been, or will be, obtained by high seas interception.

(c) Act as a broker or middleman, or otherwise act on behalf of another person, to arrange for or negotiate, or attempt to arrange for or negotiate, the purchase, sale, trade, processing, or possession of salmon, with the knowledge that the salmon has been, or will be, obtained by high seas interception.

(Added by Stats. 1990, Ch. 745, Sec. 2.)



8122

It is unlawful for any person to create, circulate, or possess any written instrument related to salmon with the knowledge that the written instrument conveys misleading or untrue information about the ownership, possession, processing, origin, destination, route of shipping, type, or condition of salmon, or the time, place, and manner of the taking of the salmon.

(Added by Stats. 1990, Ch. 745, Sec. 2.)



8123

(a) If any person knows that a vessel contains salmon obtained by high seas interception or that the owner or operator of the vessel intends to engage in the high seas interception of salmon, it is unlawful for that person to do any of the following:

(1) Move persons, cargo, or other property to or from the vessel.

(2) Service or repair the vessel or its equipment.

(3) Provide the vessel with power, supplies, equipment, or fuel.

(4) Provide the vessel with information, other than weather reports, capable of aiding the high seas interception of salmon or frustrating or avoiding detection, including communicating the movements, intentions, or activities of state or federal law enforcement officials or other fishing vessels.

(5) Permit the vessel to dock or anchor, or to remain docked or anchored, if that person is responsible for the operation of the facility, harbor, or anchorage.

(b) This section does not prohibit any person from performing any act or acts set forth in subdivision (a), if that person reasonably believes that the act or acts were necessary for humanitarian or environmental purposes or to prevent a significant loss of property, if that person provides immediate notice, by the quickest available means, to the United States Coast Guard, the department, or any law enforcement agency as to the type of assistance provided and the circumstances involved.

(Added by Stats. 1990, Ch. 745, Sec. 2.)






ARTICLE 12 - Commercial Fisheries Capacity Reduction Program

8125

There is hereby established the Commercial Fisheries Capacity Reduction Account in the Fish and Game Preservation Fund. Fees collected pursuant to Section 8126 shall be deposited into the account. Money in the account shall be used to repay the California fishermen’s share of any federal loans used in the federal West Coast Groundfish Fishery Capacity Reduction Program (Sec. 212, P.L. 107-206). The commission may establish, by regulation, any additional program elements necessary to conform state law to federal law, in order to allow California groundfish fishermen to fully participate in the federally established buy-back program for the Pacific groundfish fishery.

(Added by Stats. 2003, Ch. 514, Sec. 1. Effective January 1, 2004.)



8126

The commission shall establish a capacity reduction fee on the taking of certain species of fish and shellfish, consistent with the West Coast Groundfish Fishery Capacity Reduction Program. In establishing the fee, the commission shall also consider the administrative cost associated with collecting these fees.

(Added by Stats. 2003, Ch. 514, Sec. 1. Effective January 1, 2004.)









CHAPTER 2 - Particular Varieties of Fish

ARTICLE 1 - General Season

8140

All fish, the taking of which is not otherwise restricted for commercial purposes, by state or federal law or any regulations adopted pursuant to those laws, may be taken at any time for commercial purposes.

(Amended by Stats. 1998, Ch. 1052, Sec. 13. Effective January 1, 1999.)






ARTICLE 2 - Sardines

8150.5

(a) Sardines may not be taken or possessed on any boat, barge, or vessel except pursuant to Section 8150.7.

(b) This section does not prohibit the possession or use of sardines imported into this state under a bill of lading identifying the country of origin.

(c) Imported sardines may be used for dead bait under regulations adopted by the commission.

(Amended by Stats. 2000, Ch. 388, Sec. 5. Effective January 1, 2001.)



8150.7

It is the intent of the Legislature that the sardine resource be managed with the objective of maximizing the sustained harvest. The department shall manage the sardine resource in conformance with the federal fishery regulations as recommended by the Pacific Fishery Management Council and as adopted by the Secretary of Commerce.

(Amended by Stats. 2000, Ch. 388, Sec. 6. Effective January 1, 2001.)



8154

No person shall receive, possess, or sell sardines for any purpose except for that purpose specified on the fish receipt completed at the time of landing of those sardines pursuant to Section 8043.

(Added by Stats. 1989, Ch. 858, Sec. 4.)






ARTICLE 3 - Anchovies

8180

In any district or part of a district lying south of a line drawn east and west through Point Mugu, anchovies may be taken in any quantity for bait or for human consumption in a fresh state, or, by contract with the department, for hatchery food, not to exceed 500 tons per year.

(Enacted by Stats. 1957, Ch. 456.)



8181

Anchovies taken south of that line in waters not less than three nautical miles from the nearest point of land on the mainland shore, and anchovies taken north of that line in any waters, may be possessed, transported, sold, or otherwise dealt with in any district or part of a district south of that line.

(Enacted by Stats. 1957, Ch. 456.)



8182

The operator of any boat engaged in taking anchovies in waters south of the line described in Section 8180 shall at all times while operating such boat identify it by displaying on an exposed part of the superstructure, amidships on each side and on top of the house visible from the air, the Department of Fish and Game registration number of the boat, in 14-inch black numerals on white background.

(Enacted by Stats. 1957, Ch. 456.)



8183

No anchovies may be taken for any purpose in Humboldt Bay, except under the following conditions:

(a) Anchovies may be taken for live bait between May 1 and December 1 and may be taken for dead bait between May 1 and August 31. The operator of a vessel may take anchovies only for use in his or her own fishing operation, except that the operator may make incidental sales of anchovies so taken to local sport fishermen for their use as bait.

This subdivision does not prevent the cooperative effort of two or more vessel operators or their crews working together with one net if each operator has complied with the notification requirement in subdivision (b).

(b) An observer who is an employee of the department shall inspect any bait operation and may halt that operation if the operation cannot be conducted without adversely affecting the game species of the bay. Notification of all bait operations shall be dispatched so as to be received by the department at least 12 hours prior to the commencement of the operation.

(c) Anchovies may be taken in Districts 8 and 9 only north of a line extending through channel markers 8 and 9 in Humboldt Bay.

(d) Not more than 15 tons of anchovies may be taken between May 1 and August 31 of each year and not more than 15 tons may be taken between September 1 and December 1 of each year.

(e) Only bait nets, as defined in Section 8780, shall be used to take anchovy.

(f) Any game fish caught incidentally in bait nets shall be released by use of a hand scoop net or by dipping the cork line.

An accurate record of all fishing operations shall be kept and is subject to inspection by the department.

The commission shall adopt any other regulation it determines is necessary to protect the Humboldt Bay anchovy resource.

(Amended by Stats. 1997, Ch. 186, Sec. 2. Effective January 1, 1998.)



8190

(a) It is the policy of the State of California that the anchovy resource shall be managed in a manner which insures the continued abundance of the species. To that end, the department shall conduct, or have others conduct, annual anchovy egg-larvae surveys or any other annual surveys, research, and analyses necessary to insure that an accurate biomass estimate is made.

(b) This section shall become operative, and activities shall be carried out pursuant to this section only in the event, and to the extent, that funding is made available for such activities by the federal government.

(Added by Stats. 1978, Ch. 897.)






ARTICLE 4 - Salmon

8210.2

Except as modified by the director pursuant to Section 7652, salmon may be taken under authority of a commercial fishing license and a commercial fishing salmon stamp only in Districts 6, 7, 10, 11, 16, 17, 18, and 19. All species of salmon, except silver salmon, may be taken only between April 15 and September 30. Silver salmon may be taken only between May 15 and September 30. No king salmon may be possessed that is less than 26 inches in length and no silver salmon may be possessed that is less than 22 inches. The length of salmon is to be measured from the tip of the snout to the extreme tip of the tail without resorting to any force other than swinging or fanning the tail. Salmon may be taken for commercial purposes only by hook and line and there is no bag limit.

(Amended by Stats. 1988, Ch. 1009, Sec. 1.5.)



8213

During the period when salmon may not be taken for commercial purposes in any district, salmon may be sold in that district only under the regulations of the commission.

(Enacted by Stats. 1957, Ch. 456.)



8214

It is unlawful to take salmon for commercial purposes at the mouth of Humboldt Bay in those portions of Districts 6 and 7 within three nautical miles north and south of a line drawn due west for three nautical miles from the center of the mouth of that bay.

(Enacted by Stats. 1957, Ch. 456.)



8215

Silver salmon may not be sold or possessed in, or transported through, District 6, 7, 10, 11, 16, 17, or 18, during the time when the taking of silver salmon for commercial purposes is unlawful in those districts.

(Amended by Stats. 1988, Ch. 1009, Sec. 2.)



8217

Salmon may be sold subject to the exceptions and restrictions contained in this article.

(Enacted by Stats. 1957, Ch. 456.)



8218

It is unlawful to gaff, club, otherwise injure, or possess any king or silver salmon under the legal size.

(Amended by Stats. 1965, Ch. 189.)



8219

Salmon may not be taken for commercial purposes in District 6 at the mouths of the Smith and Klamath Rivers within three nautical miles north and south of a line drawn due west for three nautical miles from the center of the mouth of each of those streams, or during the months of August and September in District 7 at the mouth of the Eel River within two nautical miles north and south of a line drawn due west for two nautical miles from the center of the mouth of that stream.

(Enacted by Stats. 1957, Ch. 456.)



8226

(a) Notwithstanding any measurement requirements under this code, and to implement the department’s salmon tagging program, any person in possession of a salmon with a missing adipose fin, the small, fleshy fin on the back of the fish between the back fin and the tail, upon request by an authorized agent or employee of the department, shall immediately relinquish the head of the salmon to the state, at no charge, for recovery of any coded-wire tag. The head may be removed by the fish owner or, if removed by the official department representative, the head shall be removed in a manner to minimize loss of salmon flesh and the salmon shall immediately be returned to the rightful owner.

(b) It is unlawful to intentionally conceal, cull, or release into the waters, a salmon with a missing adipose fin that it is otherwise legal to possess.

(Amended by Stats. 1999, Ch. 502, Sec. 2. Effective September 27, 1999.)






ARTICLE 4.5 - Commercial Salmon Vessel Permits

8230

(a) The Legislature finds and declares that commercial salmon fishing is in the public interest and that the preservation of commercial salmon fishing directly affects the health and welfare of the public. The Legislature further finds and declares that, due to past declines in salmon stocks, the increase in the quality and value of salmon on the market, the number and types of vessels being used, the commensurate salmon fishing potential of the commercial salmon fishing fleet, and the demand for entry into the commercial salmon fishery, it is necessary and proper to limit the persons who are eligible to take salmon for commercial purposes and to regulate the amount of salmon that may be taken by restricting the number and salmon fishing potential of the vessels in the commercial salmon fishing fleet in order to preserve and rebuild the salmon resource, to protect commercial salmon fishing, and thereby to protect the health and welfare of the public.

(b) The Legislature further finds and declares the following:

(1) The salmon resource declined in 1983 and 1984 as a result of the most severe warm water El Nino current of this century, which caused major disruptions and hardship in the commercial salmon fishery. Habitat destruction in the rivers of California has also depleted the salmon stocks which are bred and reared in those rivers.

(2) The Pacific Fishery Management Council has imposed season closures on the taking of salmon since 1982, including a total prohibition on commercial taking of salmon in 1985 along portions of the northern California coast to protect the king salmon stock from the Klamath River. In 1987, a five-year agreement was signed which allocates the king salmon stock from the Klamath River between ocean commercial and recreational users and in-river Indian and recreational users. This agreement may result in further closures.

(3) Nearly 30 percent of the commercial salmon fishing vessels which were permitted to take salmon for commercial purposes in California did not record landings of salmon in the 1986 and 1987 commercial salmon seasons.

(4) There are more than enough commercial salmon fishing vessels for which commercial salmon fishing permits have been issued to harvest the less than 10 million pounds of salmon that are currently available annually. With the present fleet makeup between large vessels and small vessels and between full-time and part-time fishermen, it is estimated that the present resource capacity may accommodate a fleet of not more than 2,500 permitted vessels. Therefore, no new permits should be issued until the time that the fleet size falls below 2,500 permitted vessels. Adequate provision for entry of new persons or vessels to the commercial salmon fishery is afforded by transfers of vessels for which permits have been issued and renewed and by transfers of those existing permits to vessels of the same or less salmon fishing potential.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8231

The following definitions govern the construction of this article:

(a) “Agent” means the person designated in writing by the owner as the owner’s representative.

(b) “Appeal” means a request for reconsideration of an action of the review board, the department, or the commission pursuant to this article.

(c) “Change of ownership” means the transfer of ownership of a permitted vessel to a new owner.

(d) “Commercial salmon vessel permit” means an annual permit issued by the department to an owner of a commercial fishing vessel for use of that vessel to take salmon for commercial purposes and shall not be considered personal property.

(e) “Fishing potential” means the capability and capacity for harvesting salmon of a particular commercial fishing vessel. “Fishing potential” includes, but is not limited to, a rating based upon factors such as size, seaworthiness, propulsion system, hold size, and hull design.

(f) “Permit” means a commercial salmon vessel permit as defined in subdivision (d).

(g) “Permitted vessel” means a commercial fishing vessel for which a permit is currently valid.

(h) “Replacement vessel” means a commercial fishing vessel for the use of which a permit is proposed to be transferred pursuant to this article.

(i) “Review board” means the commercial salmon fishing review board created pursuant to Section 8247.

(j) “Transfer” means the issuance of a permit for use of a replacement vessel.

(Amended by Stats. 1996, Ch. 870, Sec. 19. Effective January 1, 1997.)



8232

It is unlawful to take or possess salmon for commercial purposes on a vessel unless all of the following conditions are met:

(a) The vessel is registered with the department pursuant to Section 7881, and the owner of the vessel has a valid commercial salmon vessel permit for the use of that vessel.

(b) The permit for the use of the vessel is affixed to the vessel adjacent to the department registration number unless otherwise authorized by the department.

(c) The permit affixed to the vessel is visible at all times.

(Amended by Stats. 1994, Ch. 849, Sec. 35. Effective January 1, 1995.)



8232.5

(a) Except as provided in this section, it is unlawful to take salmon for sport purposes on a permitted vessel.

(b) Subdivision (a) does not prohibit taking salmon for sport purposes under a sportfishing or a sport ocean fishing license, which is issued pursuant to Article 3 (commencing with Section 7145) of Chapter 1, on a vessel licensed as a commercial passenger fishing boat pursuant to Section 7920 and engaged in that business on any day when salmon are not being taken for commercial purposes on that vessel.

(c) Subdivision (a) does not prohibit taking salmon for sport purposes under a sportfishing or a sport ocean fishing license, which is issued pursuant to Article 3 (commencing with Section 7145) of Chapter 1, on a permitted vessel in the Klamath Management Zone, as designated by the federal Pacific Fisheries Management Council, when the commercial salmon season is closed and after 24 hours after the time when salmon taken during the commercial salmon season are required to be landed.

(d) The use of a vessel pursuant to subdivision (c) shall be considered as being engaged or employed exclusively in the taking and possession of fish or other living resource of the sea for commercial purposes for purposes of subdivision (a) of Section 227 of the Revenue and Taxation Code.

(Amended by Stats. 1990, Ch. 1633, Sec. 2.)



8233

Except as otherwise provided in this article, a permit shall be renewed prior to expiration. Each permit issued by the department shall display the expiration date on the face of the permit.

(Amended by Stats. 1996, Ch. 870, Sec. 20. Effective January 1, 1997.)



8233.3

Except as otherwise provided in this article, the department shall issue a permit, upon application and payment of the renewal fees pursuant to Section 8235, that is valid for the subsequent permit year, to the owner of a permitted vessel that is registered with the department pursuant to Section 7881.

(Amended by Stats. 1994, Ch. 849, Sec. 36. Effective January 1, 1995.)



8233.4

Except as otherwise provided in this article, the department shall issue a permit, upon payment of the transfer fees pursuant to subdivision (a) of Section 8239 and surrender to the department of the permit for the use of the permitted vessel, to the owner of a replacement vessel that is registered with the department pursuant to Section 7881, if the transfer has been approved pursuant to Section 8241.

(Amended by Stats. 1994, Ch. 849, Sec. 37. Effective January 1, 1995.)



8233.5

Except as otherwise provided in this article, the department shall change the designation of the holder of a permit, and with it shall go all rights, privileges, and obligations of a permit holder, including rights of renewal, upon receipt of a notice of change of ownership to a new owner of a permitted vessel upon change of ownership in the permitted vessel. A permit changed pursuant to this section is valid for the permit year during which it is issued.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8233.8

Except as otherwise provided in this article, the department shall issue a permit to the owner of a commercial salmon fishing vessel that is registered with the department pursuant to Section 7881 for the new entry of that vessel into the commercial salmon fishery if that owner is authorized to be issued a permit for the use of that new entry vessel pursuant to subdivision (b) of Section 8245.

(Amended by Stats. 1994, Ch. 849, Sec. 38. Effective January 1, 1995.)



8233.9

Section 8101 does not apply to this article.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8234

(a) The department shall not issue a permit under this article unless one of the following first occurs:

(1) The applicant presents to the department a commercial fishing salmon stamp issued to the owner or an agent of the owner. No commercial fishing salmon stamp shall be presented or accepted by the department to authorize issuance of a permit under this section for more than one vessel.

(2) The applicant obtains a commercial fishing salmon stamp and pays the fees for the stamp.

(3) On or before April 1 of the current license year, the owner is 70 years of age.

(b) The first commercial fishing salmon stamp issued to an owner, or to that owner’s agent, shall be affixed to the commercial fishing license of that owner or agent. Any additional commercial fishing salmon stamps issued to the owner or the owner’s agent pursuant to paragraph (1) of subdivision (a) for purposes of obtaining permits for use of additional commercial salmon fishing vessels shall be affixed to each additional vessel’s registration issued pursuant to Section 7881.

(Amended by Stats. 1994, Ch. 849, Sec. 39. Effective January 1, 1995.)



8235

(a) The owner of a permitted vessel, or that owner’s agent, may apply for renewal of the permit annually on or before April 30, upon payment of the fees established under subdivision (b), without penalty. Upon receipt of the application and fees, the department shall issue the permit for use of the permitted vessel in the subsequent permit year only to the owner of the permitted vessel.

(b) The department shall fix the annual fee for the renewal of the permit in an amount it determines to be necessary to pay the reasonable costs of implementing and administering this article.

(c) If an owner to whom a permit has been issued, or that owner’s agent, applies for renewal of the permit, the application for renewal shall be received or, if mailed, postmarked, on or before April 30. An application received or, if mailed, postmarked, after April 30 shall be assessed a late fee subject to Section 7852.2. The department shall issue the permit for use of the permitted vessel in the subsequent permit year.

(d) The department shall suspend a late fee otherwise due under subdivision (c) and shall issue a permit for use of the permitted vessel in the subsequent permit year if the department is unable to accept applications for renewal of permits by March 1.

(e) Except as provided in subdivision (c), the department shall not renew a permit for which the application for renewal is not received, or, if mailed, is received or postmarked after expiration of the permit.

(Amended by Stats. 2008, Ch. 179, Sec. 77. Effective January 1, 2009.)



8236

(a) The department shall send a written notice of renewal and a permit renewal application to the owner of each currently permitted vessel at the most recent address of that owner in the records of the department. The notice shall be sent by first-class mail before March 1. The department shall mail a copy of the notice for renewal to all associations and groups known to the department to be representing commercial salmon fishermen. The department shall also provide blank permit renewal applications at appropriate offices of the department.

(b) The notice shall include all of the following:

(1) Instructions on how to apply for renewal of a permit.

(2) Information on the provisions of subdivisions (c) and (e) of Section 8235.

(c) Failure to receive the notice under this section does not exempt or excuse the owner from the requirement of annual renewal of the permit on or before the permit expiration date.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8237

(a) The department shall change the designation of the holder of a permit to the new owner of a permitted vessel upon change of ownership of the permitted vessel, whether the change of ownership is by contract, by operation of law, or otherwise.

(b) The permit shall not be transferred to any other vessel, except by the issuance of a permit for use of the replacement vessel pursuant to subdivision (c) and Sections 8239 to 8241, inclusive.

(c) The owner of the permitted vessel may seek to retire the permitted vessel from the commercial salmon fishery and apply for transfer of the permit, to be issued pursuant to Section 8241, for use of a replacement vessel.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8238

On or before January 1, 1991, the department, in consultation with the review board, shall establish and adopt, in the manner prescribed in Section 8238.3, a vessel classification system to determine the fishing potential of replacement vessels for applications for transferred permits to be issued pursuant to Section 8241, including consideration of how the vessel from which the permit is sought to be transferred was used, the vessel’s highest and best use by a prudent operator, and the fishing potential of prospective vessels for applications for new, original permits.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8238.1

The vessel classification system shall be used by the department in consultation with the review board for issuance of new original vessel permits pursuant to Section 8243 and as a guideline for the review board in making its recommendations to the department on vessel permit transfers.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8239

A transfer may be approved and a permit issued for use of a replacement vessel pursuant to Section 8241 under all of the following conditions:

(a) The vessel owner submits a written request for the transfer to the department on a form provided by the department and pays a nonrefundable transfer fee of two hundred dollars ($200).

(b) The permit for the permitted vessel is current, and the owner of the permitted vessel makes assurances in the application that any renewal of the permit which becomes due during the application processing period will be made.

(c) The owner of the permitted vessel submits evidence with the application sufficient to establish that he or she is the owner of the permitted vessel at the time of the application for the transfer.

(d) The vessel owner submits evidence with the application sufficient, in the judgment of the review board and the department, to establish that the replacement vessel has the same fishing potential as, or less fishing potential than, the permitted vessel.

(e) Under penalty of perjury, the vessel owner signs the application for transfer and certifies that the included information is true to the best of his or her information and belief.

(f) The same transfer has not been requested within the previous 12 months or the same transfer has not previously been denied and that denial is final, unless the application or supporting information are different than that contained in the previous application, as determined by the department and after consultation with the review board.

(g) The permittee has 50 percent or greater ownership interest in the permitted vessel and in the replacement vessel. For purposes of this subdivision and subdivision (h), “permittee” means an individual designated as the owner of the permitted vessel.

(h) Except as provided in Section 8239.1 or paragraph (5) of subdivision (a) of Section 8246.7, the permittee has maintained a 50 percent or greater ownership interest in the permitted vessel for not less than 18 months prior to the date of the transfer and the permit for use of the permitted vessel has been maintained for that vessel and has not been previously transferred less than 18 months prior to the date of the transfer.

(i) The permittee has written authority from the legal owner, if other than the permittee or mortgager, if any, to transfer the vessel permit from the permitted vessel.

(Amended by Stats. 1992, Ch. 701, Sec. 27. Effective September 15, 1992.)



8239.1

(a) Unless otherwise prohibited, the department shall accept a transfer application within one year after the date that a permitted vessel was lost, stolen, or destroyed, notwithstanding any inability to physically examine the permitted vessel to determine its salmon fishing potential. Only the permittee at the time of the loss, theft, or destruction of the vessel may apply for the transfer of the vessel permit. Proof that a vessel is lost, stolen, or destroyed shall be in the form of a copy of the report filed with the United States Coast Guard or any other law enforcement agency or fire department investigating the loss.

(b) (1) The owner, or the owner’s agent, may request an extension of the time to complete a transfer under subdivision (a) if the application for extension is submitted before the end of the time to submit an application under subdivision (a), or before the end of any previous extensions granted under this subdivision, whichever date is later.

(2) The department, after consultation with the review board and for good cause shown, including, but not limited to, inability to find a replacement vessel or pending litigation, may grant an extension of the time to complete a transfer under subdivision (a) for a period of six months. The department may grant further extensions under this subdivision, not to exceed a total time period of five years after the date the permitted vessel was lost, stolen, or destroyed if the permit fees are paid annually as required in paragraph (2) of subdivision (b) of Section 8239 and subdivision (c) of Section 8240.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8239.2

The department, in cooperation with the review board, shall establish and implement administrative procedures for the administration of this article.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8239.6

A permit issued for the use of a replacement vessel under Section 8241 is valid for the balance of the permit year for which the permit for the use of the permitted vessel was originally issued or last renewed, and the permit issued under this section authorizes the use of the replacement vessel only for that period.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8239.9

Notwithstanding Section 8239, 8239.1, or 8239.2, any person may request the review board to determine the fishing potential of any permitted vessel or any replacement vessel before a transfer application for a permit for use of a replacement vessel is submitted to the department. The person making a request under this subdivision is not required to be the owner of either vessel. A determination under this subdivision is not binding on the review board or the department and is only advisory.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8240

(a) The department shall not issue a permit for use of a replacement vessel if the permitted vessel was reported as lost, stolen, or destroyed by fraudulent means or for fraudulent purposes.

(b) The department shall not issue a permit for use of a replacement vessel if the application contains or is accompanied with fraudulent or willfully misleading information.

(c) The department shall not issue a permit for use of a replacement vessel or to a new owner of a permitted vessel if the permit for the permitted vessel expires and is not renewed. Except as provided in Section 8235, an owner of a permitted vessel shall renew the permit before the expiration date even if that owner has a transfer application pending.

(d) The department may refuse to issue a permit for use of a replacement vessel or to issue a permit to a new owner of a permitted vessel on any grounds for which a permit may be suspended or revoked.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8241

The department shall issue the permit for use of a replacement vessel if it determines, after consultation with the review board, the following:

(a) The replacement vessel has the same fishing potential as, or less fishing potential than, the permitted vessel. The review board and the department shall consider the type of fishery the vessel was previously used in and the vessel’s highest and best use by a prudent operator, and the review board shall make written findings on those facts.

(b) The replacement vessel’s fishing potential will not substantially increase fishing capacity over that which resulted from the operation of the permitted vessel.

(c) The applicant owns the replacement vessel.

(d) The conditions in this article are satisfied.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8242

A person seeking to gain entry into the commercial salmon fishery may obtain a permit under either of the following conditions:

(a) By legally obtaining the ownership of a permitted vessel and notifying the department of the change of ownership of the permitted vessel.

(b) By applying to obtain a new, original permit issued by the department pursuant to Sections 8244 and 8245.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8243

(a) If the department determines that the number of permitted vessels is less than 2,500, the department shall determine, after consultation with the review board, the number and vessel classification for which any new, original permits may be issued to bring the total number of permitted vessels to no more than 2,500.

(b) New, original permits to be issued shall be authorized by vessel classifications established under Section 8238.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8244

(a) An applicant may apply for a new, original permit as an individual, a joint venture, or a corporation. The applicant may submit only one application annually. The application shall be made on a form provided by the department.

(b) An applicant for a new, original permit under this section shall submit a completed application as directed by the department. The completed application, and the application fees prescribed in subdivision (c), shall be delivered or postmarked on or before February 1 in order to be considered for permits for the subsequent permit year.

(c) The applicant shall submit with the application a nonrefundable application fee determined by the department in an amount sufficient to pay the costs of administering the issuance of new, original permits by the department, which shall be not less than thirty-five dollars ($35).

(d) The department, after consultation with the review board, shall determine the fishing potential of the vessel for use of which the new, original permit is to be issued and otherwise determine if the applicant is eligible to be issued a permit under this article.

(Amended by Stats. 1992, Ch. 701, Sec. 28. Effective September 15, 1992. Operative April 1, 1993, by Sec. 71 of Ch. 701.)



8245

(a) The department shall conduct a drawing from the applicants determined to be eligible for new, original permits pursuant to Section 8244 on the first Friday in March of each year that new, original permits are authorized to be issued pursuant to Section 8243.

(b) (1) The department shall issue a permit to each of those applicants who are drawn upon payment of the fees prescribed in paragraph (2) for the permit and, except as provided in subdivision (d), submittal of sufficient information to establish that the applicant is the owner of a vessel within the vessel classification designated in the application.

(2) The amount of the fees for a permit issued under this section are the same as the amount of the fees for renewal of a permit for the subsequent license year beginning on April 1 which are established pursuant to subdivision (b) of Section 8235. A successful applicant shall pay the fees for the permit on or before March 31. The department shall deposit the fees to the fund pursuant to Section 13001.

(c) Except as provided in subdivision (d), a successful applicant shall submit proof of ownership of the vessel to be used under the permit within 90 days of the drawing.

(d) (1) A successful applicant may request one extension of no more than 90 days to obtain a vessel as designated in the application. The department, after consultation with the review board, may grant that extension.

(2) If any successful applicant does not establish that he or she is the owner of a vessel as designated in the application and affix the new permit on that vessel or on another vessel with the same or less fishing potential, as determined by the department after consultation with the board, within 90 days or by the end of a 90 day extension granted by the department, the new permit is null and void.

(3) The department or the review board is not liable for any risk of failure by the applicant to obtain a vessel which is designated in an application or to complete the process for determination of the fishing potential of another vessel, or for failure by the applicant to obtain that other vessel, in the time prescribed in this section.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8245.5

The review board shall review the effectiveness of new entry provisions every three years beginning three years following the first permit drawing and make recommendations to the department for any changes it finds to be needed in the new entry system.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8246

(a) At any time after notice of an order suspending or revoking of a person’s commercial salmon fishing privilege is issued by the commission, and before the order of suspension or revocation is final, the commission may, with the agreement of the person subject to the action, compromise or dismiss the action to suspend or revoke the commercial salmon fishing privilege in the best interests of the state, or the commission may compromise or dismiss the action with the agreement of the person subject to the action on terms and conditions, which may include, but are not limited to, the payment of civil damages, the reduction of a revocation to a suspension for a specified period of time, or any other terms and conditions.

(b) The commission, after notice and opportunity for hearing and consultation with the review board, may suspend or revoke the commercial fishing privilege, authorized under a license issued for the purposes of Section 7850 or 7852.3, for any violation of a term or condition of an agreement to compromise or dismiss a separate suspension or revocation action which was made pursuant to subdivision (a).

(c) If the commission orders a suspension or revocation of a person’s commercial salmon fishing privilege, any permit issued pursuant to this article shall be renewed when the next renewal is due or the permit shall expire as provided in Section 8233.

(d) Subdivision (b) does not apply if an action is brought to recover civil damages under Section 2014 from the person subject to action under this section.

(Amended by Stats. 1996, Ch. 870, Sec. 22. Effective January 1, 1997.)



8246.2

(a) The commission, in consultation with the department and the review board, shall adopt regulations for the determination of civil damages provided for in subdivision (b) of Section 8246 which give due consideration to the appropriateness of the civil damages with respect to all of the following factors:

(1) The gravity of the violation.

(2) The good faith of the convicted licensee.

(3) The history of previous violations.

(4) The damage to the fishery.

(5) The cost of restoration of the fishery.

(b) Civil damages imposed under subdivision (b) of Section 8246 shall be due and payable on or before a date which is 30 days after the compromise is entered into.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8246.4

The commission, after notice and opportunity for hearing and consultation with the review board, shall revoke a commercial salmon vessel permit issued pursuant to this article if the vessel permit was obtained by fraudulent means.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8246.6

A person whose commercial salmon fishing vessel permit is revoked by the commission or who has been denied a permit transfer may appeal the revocation or denial to the commission by submitting the appeal in writing to the commission within 60 days of the decision.

(Amended by Stats. 1998, Ch. 525, Sec. 6. Effective January 1, 1999.)



8246.7

(a) The commission shall reverse an order of revocation, order the permit renewed, or order the approval of a permit transfer only if it finds one of the following grounds:

(1) The permittee failed to submit an application and pay the fees for renewal on or before April 30 pursuant to Section 8235 and the failure to renew a permit until after the expiration date was due to death, physical illness, mental incapacity, or being called to active military duty, and the person was not reasonably able to have an agent renew the permit.

(2) A lienholder of a permitted vessel, if the vessel is the property of the lienholder as a result of foreclosure, surrender, or litigation, can show loss due to the nonrenewal of a permit by the permittee, and the nonrenewal occurred without the knowledge of the lienholder.

(3) If, in the case of permit revocation because of fraud, evidence is provided to the commission disputing the charges of fraud. If the commission finds there was no fraud after consideration of all of the evidence, the commission may order the revocation annulled, and, if the permit expiration date has passed during the pendency of the hearing on the appeal, the commission may order the department to renew the permit upon payment of the fees.

(4) The denial of the permit transfer was arbitrary or capricious.

(5) The denial of the permit transfer was pursuant to subdivision (g) or (h) of Section 8239 and the applicant can show that the 18-month requirement cannot be met due to death, physical illness, mental incapacity, or being called to active military duty.

(b) Each appeal shall be heard and considered separately on its own merits.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8246.8

The commission and the department may make and enforce regulations that may be necessary or convenient for carrying out any power, authority, or jurisdiction delegated to it under this article.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8247

There is in the department a commercial salmon fishing review board, which consists of five voting members appointed by the director. The director or a designee of the director shall attend meetings of the review board as a nonvoting member. The director may remove a member of the review board for cause.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)



8247.1

(a) Three of the voting members of the review board shall be owners of permitted vessels appointed by the director from lists submitted by associations or groups representing commercial salmon fishing vessel owners.

(b) Two of the voting members of the review board shall be owners of permitted vessels appointed by the director from lists submitted by individual commercial salmon fishing vessel owners.

(c) Any voting member of the review board may appoint an alternate member to represent him or her at any meeting of the review board. The director may, within 60 days of the appointment, refuse an alternate member. The alternate shall serve at the pleasure of the member who appointed him or her and shall have all the powers and duties of a member of the commercial salmon fishing review board, except that the alternate shall only participate and vote in meetings in the absence of the member who appointed him or her.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8247.2

The terms of the members of the review board shall be for staggered four year terms. Necessary and proper expenses shall be paid to review board members. Each member, or any alternate member participating on behalf of a regular member in that member’s absence, shall receive one hundred dollars ($100) per day for each day of attendance and participation in meetings of the review board.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8247.3

Each member appointed to the review board under this article as it read prior to its reenactment in the 1988 portion of the 1987–88 Regular Session shall continue to serve for the term for which he or she was appointed and may be reappointed.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8247.4

The review board shall function as an advisory body to the department regarding implementation of the provisions of this article. The review board shall act by a majority vote of the members present and voting. The review board shall not act unless there is a quorum of the voting members, including alternate members in the absence of their appointing members, and the director or his or her designee present.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8247.5

(a) The Legislature declares that individuals appointed as members of the review board shall be chosen from the commercial salmon fishing industry in order to represent and further the interest of the industry and commercial salmon fishing vessel owners, and this representation serves the general public interest.

(b) Each member of the review board is exempt from Section 87100 of the Government Code, unless the result of his or her actions taken as board members has a material financial effect on him or her distinguishable from its effect on other members of the commercial salmon fishing industry generally.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8247.6

Members and alternate members of the review board shall act in the best interest of the state, the department, and the commercial salmon fishing industry. As members of the review board, no member or alternate member shall take any action, because of his or her position, that results in a direct material effect on any of them, distinguishable from its effect on other members of the commercial salmon fishing industry.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8247.7

The director may adopt standards and criteria by regulation that shall be applied by the review board in carrying out its activities under this article.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8247.8

The review board shall do all of the following:

(a) Consider and make recommendations to the department on requests for permit transfers.

(b) Recommend to the department, the number and classification of new vessel permits to be issued annually, if any, pursuant to Section 8243.

(c) Consult with and advise the commission as required by Sections 8246, 8246.2, and 8246.4.

(d) Consult with the department and advise on the establishment of the vessel classification system pursuant to Section 8238.

(Added by Stats. 1988, Ch. 1164, Sec. 2.)



8248

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Repealed and added by Stats. 1988, Ch. 1164, Sec. 2.)






ARTICLE 5 - Lobster

8250

As used in this code, “spiny lobster” refers to the species Panulirus interruptus.

(Enacted by Stats. 1957, Ch. 456.)



8250.5

(a) Subject to this article and Article 1 (commencing with Section 9000) of Chapter 4, a lobster trap, as described in Section 9010, may be used to take lobster for commercial purposes under a lobster permit issued pursuant to Section 8254.

(b) The following species may be taken incidentally in lobster traps being fished under the authority of a lobster permit issued pursuant to Section 8254, and any other species taken incidentally shall be immediately released back to the water:

(1) Crab, other than Dungeness crab.

(2) Kellet’s whelk.

(3) Octopus.

(c) Spiny lobsters taken in the manner commonly known as skindiving or by a person using self-contained underwater breathing apparatus shall not be sold.

(Amended by Stats. 2007, Ch. 285, Sec. 119. Effective January 1, 2008.)



8251

Spiny lobsters may be taken only between the first Wednesday in October and the first Wednesday after the 15th of March. Lobster traps may be set and baited 24 hours in advance of the opening date of the lobster season if no other attempt is made to take or possess the lobsters.

(Amended by Stats. 1961, Ch. 1315.)



8252

No spiny lobster less than three and one-quarter inches in length measured in a straight line from the rear edge of the eye socket to the rear edge of the body shell, both points to be on the midline of the back, may be taken, possessed, purchased, or sold.

Every person taking spiny lobster shall carry a measuring device and shall measure any lobster immediately on removal from his trap and if it is found to be undersize the lobster shall be returned to the water immediately.

(Amended by Stats. 1961, Ch. 1315.)



8253

It is unlawful to pickle, can, or otherwise preserve any spiny lobster, but spiny lobsters may be preserved by freezing and may be cooked for consumption in the fresh state.

(Enacted by Stats. 1957, Ch. 456.)



8254

(a) Lobsters shall not be taken for commercial purposes except under a valid lobster permit issued to that person that has not been suspended or revoked, subject to regulations adopted by the commission.

(b) Every person who takes, assists in taking, possesses, or transports lobsters for commercial purposes while on any boat, barge, or vessel, or who uses or operates or assists in using or operating any boat, net, trap, line, or other appliance to take lobsters for commercial purposes, shall have a valid lobster permit.

(c) The permit fee for a lobster permit is two hundred sixty-five dollars ($265).

(d) The fee for a lobster crewmember permit is one hundred twenty-five dollars ($125).

(e) For the purposes of this section, it is prima facie evidence that lobster is taken for commercial purposes if the possession of lobster is more than three times the sport bag limit.

(Amended by Stats. 2007, Ch. 328, Sec. 3. Effective January 1, 2008.)



8254.7

When a complaint has been filed in a court of competent jurisdiction charging a holder of a commercial lobster permit with a violation of Section 8251 or 8252, and no disposition of the complaint has occurred within 90 days after it has been filed in the court, the department may suspend the commercial lobster permit of the person. The permitholder whose permit was suspended under this section may, within 10 days after the receipt of the suspension notice from the department, request a hearing, and, within 20 days after the request has been made, a hearing shall be held by the commission. A decision shall be made within a reasonable time on whether the suspension of the permit shall be terminated or continued until the disposition of the complaint by the court. In determining whether to terminate or continue the suspension of the permit, the commission shall consider whether or not the violation could have a detrimental effect on the resources and whether or not a continued suspension of the permit is in the best public interest, and shall find whether there is sufficient evidence that a violation has occurred. A failure to make a finding that there is sufficient evidence that a violation has occurred or a finding that there is insufficient evidence shall terminate the suspension of the permit under this section. If the permitholder is acquitted of the charges or the charges against him or her have been dismissed, any suspension of the permit is thereby terminated. No complaint shall be filed in a court charging a commercial lobster permitholder with a violation of Section 8251 or 8252 unless evidence supporting the charge has been reviewed by the appropriate county or city prosecuting agency and a criminal complaint has been issued by that agency.

(Amended by Stats. 1986, Ch. 1244, Sec. 9.)



8257

The permit number of the person owning or in command of any boat used to take lobster shall be visibly displayed on both sides of the boat in 10-inch black numbers, one inch wide, on a white background.

(Amended by Stats. 1965, Ch. 195.)



8258

Lobster traps may be used to take spiny lobster in Districts 18, 19, 20A, and those portions of District 20 lying on the southerly side of Santa Catalina Island between Southeast Rock and China Point.

(Added by Stats. 1984, Ch. 1271, Sec. 3.)



8259

Whenever it is necessary to prevent overutilization or to ensure efficient and economic operation of the fishery, the commission may limit the number of permits that may be issued pursuant to this article. As it determines appropriate to protect the resource, the commission may limit the number of permits on a statewide basis or within selected geographical areas.

(Added by Stats. 1986, Ch. 934, Sec. 2.)






ARTICLE 6 - Crab

8275

Unless the provision or context otherwise requires, the definitions in this section govern the construction of this article.

(a) “Dungeness crab” or “market crab” means crab of the species Cancer magister.

(b) “Reconstruction” means major work on the hull of a vessel to make that vessel operable in the California crab fishery if that work may reasonably be expected to be of a duration that will preclude operation of that vessel in the crab fishery for the length of the crab season or longer.

(c) “Rock crab” means any crab of the genus Cancer other than Dungeness crab and includes rock crab (Cancer antennarius), red crab (Cancer productus), and yellow crab (Cancer anthonyi).

(d) “Under construction” means having plans and materials and proceeding with work toward the completion of an operational Dungeness crab fishing vessel.

(Amended by Stats. 1996, Ch. 870, Sec. 25. Effective January 1, 1997.)



8276

Except as provided in Section 8276.2:

(a) Dungeness crab may be taken for commercial purposes in Districts 6, 7, 8, and 9 only between December 1 and July 15.

(b) Dungeness crab may be taken for commercial purposes in all other districts only between November 15 and June 30.

(c) Dungeness crab may not be taken for commercial purposes in any district, or part of a district, lying within the portions of Crescent City Harbor between the south sand barrier and the breakwater.

(Amended by Stats. 1994, Ch. 973, Sec. 1. Effective January 1, 1995.)



8276.2

(a) The director may order a delay in the opening of the Dungeness crab fishery after December 1 in Districts 6, 7, 8, and 9 in any year. The delay in the opening shall not be later than January 15 of any year.

(b) (1) On or about November 1 of each year, the director may authorize one or more operators of commercial fishing vessels to take and land a limited number of Dungeness crab for the purpose of quality testing according to a testing program conducted by, or on behalf of, the Pacific States Marine Fisheries Commission or an entity approved by the department.

(2) (A) The meat extracted from Dungeness crab tested pursuant to paragraph (1) may be sold by the entity approved by the department and revenues from that sale may be used for purposes of managing the testing program. Revenues shall be deposited in an account managed and overseen by the Pacific States Marine Fisheries Commission.

(B) For purposes of the testing program, the department shall develop guidelines after consulting with representatives of the California Dungeness crab industry, which shall include California delegates to the Tri-State Dungeness Crab Commission or members of the California Dungeness Crab Task Force, or both. The guidelines shall include the following:

(i) Suggested guidelines for the management of the funds received from, but not limited to, the sale of the crab meat pursuant to subparagraph (A), including the suggested guideline that funds in excess of the program costs may be donated for charitable purposes.

(ii) Guidelines for the testing program.

(iii) Guidelines that establish measures to track crab caught for purposes of the testing program, including, but not limited to, the guideline that all crab caught and sold for the testing program shall be canned.

(c) The director shall order the opening of the Dungeness crab season in Districts 6, 7, 8, and 9 on December 1 if the quality tests authorized in subdivision (b) indicate the Dungeness crabs are not soft-shelled or low quality. The entity authorized to conduct the approved testing program may test, or cause to be tested, crabs taken for quality and soft shells pursuant to the approved testing program. If the tests are conducted on or about November 1 and result in a finding that Dungeness crabs are soft-shelled or low quality, the director shall authorize a second test to be conducted on or about November 15 pursuant to the approved testing program. If the second test results in a finding that Dungeness crabs are soft-shelled or low quality, the director may order the season opening delayed for a period of 15 days and may authorize a third test to be conducted on or about December 1. If the third test results in a finding that Dungeness crabs remain soft-shelled or of low quality, the director may order the season opening delayed for a period of an additional 15 days and authorize a fourth test to be conducted. This procedure may continue to be followed, except that tests shall not be conducted after January 1 for that season, and the season opening shall not be delayed by the director later than January 15.

(d) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 546, Sec. 1. Effective September 25, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8276.3

(a) If there is any delay ordered by the director pursuant to Section 8276.2 in the opening of the Dungeness crab fishery in Fish and Game Districts 6, 7, 8, and 9, a vessel shall not take or land crab within Districts 6, 7, 8, and 9 during any closure.

(b) If there is any delay in the opening of the Dungeness crab season pursuant to Section 8276.2, the opening date in Fish and Game Districts 6, 7, 8, and 9 shall be preceded by a 64-hour gear setting period, as ordered by the director.

(c) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 233, Sec. 6. Effective January 1, 2014. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8276.4

(a) The Ocean Protection Council shall make a grant, upon appropriation of funding by the Legislature, for the development and administration of a Dungeness crab task force. The membership of the Dungeness crab task force shall be comprised of all of the following:

(1) Two members representing sport fishing interests.

(2) Two members representing crab processing interests.

(3) One member representing commercial passenger fishing vessel interests.

(4) Two nonvoting members representing nongovernmental organization interests.

(5) One nonvoting representative of Sea Grant.

(6) Two nonvoting members representing the department.

(7) Seventeen members representing commercial fishery interests, elected by licensed persons possessing valid Dungeness crab permits in their respective ports and production levels, as follows:

(A) Four members from Crescent City.

(B) One member from Trinidad.

(C) Two members from Eureka.

(D) Two members from Fort Bragg.

(E) Two members from Bodega Bay.

(F) Two members from San Francisco.

(G) Two members from Half Moon Bay.

(H) One member from ports south of Half Moon Bay.

(I) One member who has a valid California nonresident crab permit.

(b) For ports with more than one representative, elected members and their alternates shall represent both the upper and lower, and in some cases middle, production levels. Production levels shall be based on the average landing during the previous five years, of valid crab permitholders who landed a minimum of 25,000 pounds of crab during the same period.

(c) The Dungeness crab task force shall do all of the following:

(1) Review and evaluate the Dungeness crab management measures described in Section 8276.5, with initial recommendations to the Joint Committee on Fisheries and Aquaculture, the department, and the commission, no later than January 15, 2015, and final recommendations to those entities no later than January 15, 2017.

(2) Make recommendations by January 15, 2015, on all of the following: the need for a permanent Dungeness crab advisory committee, the economic impact of the program described in Section 8276.5 on permitholders of different tiers and the economies of different ports, the cost of the program to the department, including enforcement costs, the viability of a buyout program for the permitholders described in subparagraph (G) of paragraph (1) of subdivision (a) of Section 8276.5, refining sport and commercial Dungeness crab management, and the need for statutory changes to accomplish task force objectives.

(3) In considering Dungeness crab management options, prioritize the review of pot limit restriction options, current and future sport and commercial fishery effort, season modifications, essential fishery information needs, and short- and long-term objectives for improved management.

(d) The task force may establish subcommittees of specific user groups from the task force membership to focus on issues specific to sport fishing, commercial harvest, or crab processing. The subcommittees shall report their recommendations, if any, to the task force.

(e) The Ocean Protection Council may include in a grant funding to cover department staffing costs, as well as travel costs for task force participants as specified in paragraph (6) of subdivision (a).

(f) Except as otherwise provided in Section 8276.5, a recommendation shall be forwarded to the Joint Committee on Fisheries and Aquaculture, the department, and the commission upon an affirmative vote of at least two-thirds of the task force members.

(g) Eligibility to take crab in state waters and offshore for commercial purposes may be subject to restrictions, including, but not limited to, restrictions on the number of traps utilized by that person, if either of the following occurs:

(1) A person holds a California Dungeness crab permit with California landings of less than 5,000 pounds between November 15, 2003, and July 15, 2008, inclusive, as reported in California landings receipts.

(2) A person has purchased a Dungeness crab permit on or after July 15, 2008, from a permitholder whose California landings were less than 5,000 pounds between November 15, 2003, and July 15, 2008, inclusive, as reported in California landings receipts.

(h) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, Ch. 335, Sec. 3. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8276.5

(a) In consultation with the Dungeness crab task force, or its appointed representatives, the director shall adopt a program, by March 31, 2013, for Dungeness crab trap limits for all California permits. Unless the director finds that there is consensus in the Dungeness crab industry that modifications to the following requirements are more desirable, with evidence of consensus, including, but not limited to, the record of the Dungeness crab task force, the program shall include all of the following requirements:

(1) The program shall contain seven tiers of Dungeness crab trap limits based on California landings receipts under California permits between November 15, 2003, and July 15, 2008, as follows:

(A) The 55 California permits with the highest California landings shall receive a maximum allocation of 500 trap tags.

(B) The 55 California permits with the next highest California landings to those in subparagraph (A) shall receive a maximum allocation of 450 trap tags.

(C) The 55 California permits with the next highest California landings to those in subparagraph (B) shall receive a maximum allocation of 400 trap tags.

(D) The 55 California permits with the next highest California landings to those in subparagraph (C) shall receive a maximum allocation of 350 trap tags.

(E) The 55 California permits with the next highest California landings to those in subparagraph (D) shall receive a maximum allocation of 300 trap tags.

(F) The remaining California permits with the next highest California landings to those in subparagraph (E), which are not described in paragraph (1) or (2) of subdivision (g) of Section 8276.4, shall receive a maximum allocation of 250 trap tags.

(G) The California permits described in paragraphs (1) and (2) of subdivision (g) of Section 8276.4 shall receive a maximum allocation of 175 tags. The tags in this tier shall not be transferable for the first two years of the program.

(2) Notwithstanding paragraph (1), the director shall not remove a permitholder from a tier described in paragraph (1), if, after an allocation is made pursuant to paragraph (1), an appeal pursuant to paragraph (6) places a permitholder in a tier different than the original allocation.

(3) Participants in the program shall meet all of the following requirements:

(A) Pay a biennial fee for each trap tag issued pursuant to this section to pay the pro rata share of costs of the program, including, but not limited to, informing permitholders of the program, collecting fees, acquiring and sending trap tags to permitholders, paying for a portion of enforcement costs, and monitoring the results of the program. The fee shall not exceed five dollars ($5) per trap, per two-year period. All of the trap tags allocated to each permit pursuant to subdivision (a) shall be purchased by the permitholder or the permit shall be void.

(B) Purchase a biennial crab trap limit permit of not more than one thousand dollars ($1,000) per two-year period to pay for the department’s reasonable regulatory costs.

(C) Not lease a crab trap tag, and transfer a tag only as part of a transaction to purchase a California permitted crab vessel.

(D) A Dungeness crab trap that is fished shall contain a trap tag that is fastened to the main buoy, and an additional tag provided by the permitholder attached to the trap. The department shall mandate the information that is required to appear on both buoy and trap tags.

(4) The department shall annually provide an accounting of all costs associated with the crab trap limit program. The department shall use excess funds collected to reduce the cost of the crab trap limit permit fee or tag fee in subsequent years of the program.

(5) Permitholders may replace lost tags by application to the department and payment of a fee not to exceed the reasonable costs incurred by the department. The department may waive or reduce a fee in the case of catastrophic loss of tags.

(6) (A) Any Dungeness crab permitholder may submit to the director an appeal of a trap tag allocation received pursuant to this section, by March 31, 2014, on a permit-by-permit basis for the purpose of revising upward or downward any trap tag allocation. Any appeal to revise upward a trap tag allocation shall be based on evidence that a permit’s California landings during the period between November 15, 2003, and July 15, 2008, inclusive, were reduced as a result of unusual circumstances and that these circumstances constitute an unfair hardship, taking into account the overall California landings history as indicated by landing receipts associated with the permit. The director shall initiate the appeal process within 12 months of receiving an appeal request. The appeal shall be heard and decided by an administrative law judge of the Office of Administrative Hearings, whose decision shall constitute the final administrative decision. Except as provided in subparagraph (B), any Dungeness crab permitholder requesting an appeal to revise upward the permitholder’s trap tag allocation shall pay all expenses, including a nonrefundable filing fee, as determined by the department, to pay for the department’s reasonable costs associated with the appeal process described in this paragraph.

(B) Any Dungeness crab permitholder requesting an appeal may apply to the administrative law judge for a waiver of the appeal fees. In making the determination, the administrative law judge may only consider medical hardship or military service occurring during the tier qualifying window period of November 15, 2003, through July 15, 2008.

(C) An appeal to revise downward a trap tag allocation shall be decided by the department.

(b) (1) In addition to criminal penalties authorized by law, a violation of the requirements of the program created pursuant to this section shall be subject to the following civil penalties:

(A) Conviction of a first offense shall result in a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000) per illegal trap or fraudulent tag.

(B) Conviction of a second offense shall result in a fine of not less than five hundred dollars ($500) and not more than two thousand five hundred dollars ($2,500) per illegal trap or fraudulent tag, and the permit may be suspended for one year.

(C) Conviction of a third offense shall result in a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) per illegal trap or fraudulent tag, and the permit may be permanently revoked.

(2) The severity of a penalty within the ranges described in this subdivision shall be based on a determination whether the violation was willful or negligent and other factors.

(3) The portion of monetary judgments for noncompliance that are paid to the department shall be deposited in the Dungeness Crab Account created pursuant to subdivision (e).

(c) For the purposes of this section, a proposed recommendation that receives an affirmative vote of at least 15 of the non-ex officio members of the Dungeness crab task force may be transmitted to the director or the Legislature as a recommendation, shall be considered to be the consensus of the task force, and shall be considered to be evidence of consensus in the Dungeness crab industry. Any proposed recommendation that does not receive a vote sufficient to authorize transmittal to the director or Legislature as a recommendation shall be evidence of a lack of consensus by the Dungeness crab task force, and shall be considered to be evidence of a lack of consensus in the crab industry.

(d) (1) The director shall submit a proposed program pursuant to this section to the Dungeness crab task force for review, and shall not implement the program until the task force has had 60 days or more to review the proposed program and recommend any proposed changes. The director may implement the program earlier than 60 days after it is submitted to the Dungeness crab task force for review, if recommended by the task force.

(2) After the program is implemented pursuant to paragraph (1), the director may modify the program, if consistent with the requirements of this section, after consultation with the Dungeness crab task force or its representatives and after the task force has had 60 days or more to review the proposed modifications and recommend any proposed changes. The director may implement the modifications earlier than 60 days after it is sent to the Dungeness crab task force for review, if recommended by the task force.

(e) The Dungeness Crab Account is hereby established in the Fish and Game Preservation Fund and the fees collected pursuant to this section shall be deposited in that account. The money in the account shall be used by the department, upon appropriation by the Legislature, for administering and enforcing the program.

(f) For purposes of meeting the necessary expenses of initial organization and operation of the program until fees may be collected, or other funding sources may be received, the department may borrow money as needed for these expenses from the council. The borrowed money shall be repaid within one year from the fees collected or other funding sources received. The council shall give high priority to providing funds or services to the department, in addition to loans, to assist in the development of the program, including, but not limited to, the costs of convening the Dungeness crab task force, environmental review, and the department’s costs of attending meetings with task force members.

(g) (1) It is the intent of the Legislature that the department, the council, and the Dungeness crab task force work with the Pacific States Marine Fisheries Commission and the Tri-state Dungeness Crab Commission to resolve any issues pertaining to moving the fair start line south to the border of California and Mexico.

(2) For the purposes of this subdivision, the resolution of issues pertaining to the fair start line shall be limited to assessing the positive and negative implications of including District 10 in the tri-state agreement, including working with the Tri-state Dungeness Crab Commission to amend Oregon and Washington laws to include District 10 in the regular season fair start clause, and discussion of providing different rules for District 10 with regard to preseason quality testing.

(h) For purposes of this section, “council” means the Ocean Protection Council established pursuant to Section 35600 of the Public Resources Code.

(i) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 546, Sec. 2. Effective September 25, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8277

(a) The director may extend the Dungeness crab season in any district or part thereof.

(b) Before extending the Dungeness crab season, the director shall consider written findings of the department regarding the state of the Dungeness crab resource in the district, or part thereof, which consider, but are not limited to, population and maturity. The director may extend the season only if the written findings do not conclude that the extension will damage the Dungeness crab resource.

(c) The director shall not extend the Dungeness crab season past August 31 in a district, or part thereof, north of the southern boundary of Mendocino County or past July 31 in a district, or part thereof, south of Mendocino County. The director shall order closure of the season at any time during the extension period if the director determines that further fishing will damage the Dungeness crab resource.

(Amended by Stats. 2006, Ch. 538, Sec. 186. Effective January 1, 2007.)



8278

(a) Except as otherwise provided, no Dungeness crab less than six and one-quarter (61/4) inches in breadth, and no female Dungeness crab, may be taken, possessed, bought, or sold, except that not more than 1 percent in number of any load or lot of Dungeness crabs may be less than six and one-quarter (61/4) inches in breadth but not less than five and three-quarters (53/4) inches in breadth.

(b) Dungeness crab shall be measured by the shortest distance through the body from edge of shell to edge of shell directly from front of points (lateral spines).

(Amended by Stats. 2006, Ch. 538, Sec. 187. Effective January 1, 2007.)



8279

It is unlawful to sell any Dungeness crab taken in any of the following waters:

(a) The Eel River and its tributaries between the Pacific Ocean and the west line of Sec. 35, T. 3 N., R. 1 W., H. B. & M.

(b) The Pacific Ocean within a radius of one mile from the mouth of the Eel River.

(c) Humboldt Bay, including the entrance of that bay, and the Pacific Ocean within a radius of one mile from the extreme western point of the north jetty at the entrance of the bay and for a radius of one mile from the extreme western point of the south jetty at the entrance of the bay.

(d) Trinidad Bay, that bay being the body of water within the area inclosed by a line running southeasterly from the westernmost point of Trinidad Head to the mouth of Luftenholtz Creek.

(e) Bodega Lagoon.

(Amended by Stats. 1992, Ch. 874, Sec. 2. Effective September 23, 1992.)



8279.1

(a) A person shall not take, possess onboard, or land Dungeness crab for commercial purposes from any vessel in ocean waters in District 6, 7, 8, or 9 for 30 days after the opening of the Dungeness crab fishing season in California, if both of the following events have occurred:

(1) The opening of the season has been delayed pursuant to state law in California.

(2) The person has taken, possessed onboard, or landed Dungeness crab for commercial purposes, from ocean waters outside of District 6, 7, 8, or 9, prior to the opening of the season in those districts.

(b) A person shall not take, possess onboard, or land Dungeness crab for commercial purposes from any vessel in ocean waters south of the border between Oregon and California for 30 days after the opening of the Dungeness crab fishing season in California, if both of the following events have occurred:

(1) The opening of the season has been delayed pursuant to state law in California.

(2) The person has taken, possessed onboard, or landed Dungeness crab for commercial purposes in Oregon or Washington prior to the opening of the season in California.

(c) A person shall not take, possess onboard, or land Dungeness crab for commercial purposes from any vessel in ocean waters north of the border between Oregon and California for 30 days after the opening of the Dungeness crab fishing season in Oregon or Washington, if both of the following events have occurred:

(1) The opening of the season has been delayed in Oregon or Washington.

(2) The person has taken, possessed onboard, or landed Dungeness crab for commercial purposes in California prior to the opening of the season in ocean waters off Oregon or Washington.

(d) A person shall not take, possess onboard, or land Dungeness crab for commercial purposes from any vessel in ocean waters off Washington, Oregon, or California for 30 days after the opening of the Dungeness crab fishing season in California, Oregon, or Washington, if both of the following events have occurred:

(1) The opening of the season has been delayed in Washington, Oregon, or California.

(2) The person has taken, possessed onboard, or landed Dungeness crab for commercial purposes in either of the two other states prior to the delayed opening in the ocean waters off any one of the three states.

(e) A violation of this section does not constitute a misdemeanor. Pursuant to Section 7857, the commission shall revoke the Dungeness crab vessel permit held by any person who violates this section.

(f) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 5. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280

(a) The Legislature finds and declares that the Dungeness crab fishery is important to the state because it provides a valuable food product, employment for those persons engaged in the fishery, and economic benefits to the coastal communities of the state.

(b) The Legislature further finds that, in order to protect the Dungeness crab fishery, it is necessary to limit the number of vessels participating in that fishery to take Dungeness crab and it may be necessary to limit the quantity and capacity of the fishing gear used on each vessel to take Dungeness crab.

(c) The Legislature further finds and declares that to limit the number of vessels in the Dungeness crab fishery, it is necessary to require that the owner of each vessel participating in the fishery obtain and possess a permit for that vessel and that the initial issuance of permits shall be limited to those persons owning vessels qualifying under Section 8280.1.

(Added by Stats. 1994, Ch. 973, Sec. 5. Effective January 1, 1995.)



8280.1

(a) A person shall not use a vessel to take, possess, or land Dungeness crab for commercial purposes using Dungeness crab traps authorized pursuant to Section 9011, unless the owner of that vessel has a Dungeness crab vessel permit for that vessel that has not been suspended or revoked.

(b) A Dungeness crab vessel permit may be issued only to the following persons for use on qualifying vessels:

(1) A person, who has a commercial fishing license issued pursuant to Section 7852 or Article 7 (commencing with Section 8030) of Chapter 1 that has not been suspended or revoked, who is the owner of a commercial fishing vessel that has been registered with the department pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years and a minimum of four landings in each of three Dungeness crab seasons in the period from November 1, 1984, to April 1, 1994, have been made from that vessel. This paragraph includes any person purchasing a vessel qualifying pursuant to this paragraph.

(2) A person who has a commercial fishing license issued pursuant to Section 7852 or Article 7 (commencing with Section 8030) of Chapter 1 that has not been suspended or revoked, who is the owner of a commercial fishing vessel that has been registered with the department pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years and a minimum of four landings in one of the Dungeness crab seasons in the period from November 1, 1984, to April 1, 1994, have been made from that vessel in this state as documented by landing receipts delivered to the department pursuant to Section 8046, who the department finds to have been unable, due to illness or injury or any other hardship, to make a minimum of four landings in each of two of the previous three Dungeness crab seasons, and who, in good faith, intended to participate in the Dungeness crab fishery in those seasons.

(3) A person who has a commercial fishing license issued pursuant to Section 7852 that has not been suspended or revoked, who meets the requirements of Section 8101, and who, notwithstanding Section 8101, is, at the time of application, the owner of a fishing vessel that is not equipped for trawling with a net and that has been registered pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years. Not more than one Dungeness crab vessel permit shall be issued to any person qualifying under Section 8101 and all permits issued under Section 8101, notwithstanding subdivision (b) of Section 8280.3, shall be nontransferable. A person qualifying for a permit under this paragraph shall have participated in the Dungeness crab fishery on or before March 31, 1994, as documented by landing receipts that were prepared in that person’s name for not less than four landings of Dungeness crab taken in a crab trap in a Dungeness crab season and were delivered to the department pursuant to Section 8046. A person shall not be issued a permit under this paragraph if that person has been issued a permit under any other provision of this section for another vessel. For purposes of Section 8101, “participated in the fishery” means made not less than four landings of Dungeness crab taken by traps in that person’s name in one Dungeness crab season. The department shall separately identify permits issued pursuant to this paragraph and those permits shall become immediately null and void upon the death of the permittee. The department shall not issue or renew any permit under this paragraph to a person if the person failed to meet the participation requirements of four landings in one season prior to April 1, 1994, or has been issued a Dungeness crab permit for a vessel under any other paragraph of this subdivision.

(4) A person who has a commercial fishing license issued pursuant to Section 7852 that has not been suspended or revoked, who meets one of the following conditions:

(A) The person held a Dungeness crab permit issued pursuant to Section 8280 as it read on April 1, 1994, and participated in the Dungeness crab fishery between November 1, 1984, and April 1, 1994, and is the owner of a vessel that has been registered with the department in each of the 1991–92, 1992–93, and 1993–94 permit years but did not make landings or the department records do not indicate a minimum of four landings per season for three Dungeness crab seasons from that vessel or in that person’s name because of a partnership or other working arrangement where the person was working aboard another vessel engaged in the Dungeness crab fishery in California.

(B) The person held a Dungeness crab permit issued under Section 8280 as it read on April 1, 1994, and is the owner of a commercial fishing vessel that has been registered with the department pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years and from which a minimum of four landings utilizing traps were made in at least one Dungeness crab season in the period between November 1, 1984, and April 1, 1994, and from which either four landings were made utilizing traps or landings in excess of 10,000 pounds were made utilizing traps in each of two other Dungeness crab seasons in that same period, as documented by landing receipts.

(C) The person held a Dungeness crab vessel permit issued under Section 8280 as it read on April 1, 1994, or was an officer in a California corporation that was licensed pursuant to Article 7 (commencing with Section 8030) of Chapter 1 as of April 1, 1994, and began construction or reconstruction of a vessel on or before January 1, 1992, for the purpose of engaging in the Dungeness crab fishery, including the purchase of equipment and gear to engage in that fishery in California. A person may be issued a permit under this condition only if the person intended in good faith to participate in the California Dungeness crab fishery, a denial of a permit would create a financial hardship on that person, and, for purposes of determining financial hardship, the applicant is a nonresident and cannot participate with his or her vessel or vessels in the Dungeness crab fishery of another state because of that state’s limited entry or moratorium on the issuance of permits for the taking of Dungeness crab.

(5) A person who has a commercial fishing license issued pursuant to Section 7852 that has not been suspended or revoked, who held a Dungeness crab permit issued under Section 8280 as it read on April 1, 1994, who made a minimum of four landings of Dungeness crab taken by traps in each of three Dungeness crab seasons in the period from November 1, 1984, to April 1, 1994, in his or her name in this state from a vessel owned by that person, as documented by landing receipts, who, between April 1, 1991, and January 1, 1995, purchased, contracted to purchase, or constructed a vessel, not otherwise qualifying pursuant to paragraph (1), (2), or (4), who has continuously owned that vessel since its purchase or construction, and who either (A) has used that vessel for the taking of Dungeness crab in this state on or before March 31, 1995, as documented by one or more landing receipts delivered to the department pursuant to Section 8046, or (B) intended in good faith, based on evidence that the department and the review panel may require, including investment in crab gear, to enter that vessel in this state’s Dungeness crab fishery not later than December 1, 1995. Not more than one permit may be issued to any one person under this paragraph.

(6) A person who held a Dungeness crab permit issued under Section 8280 as it read on April 1, 1994, who made a minimum of four landings utilizing traps in this state in each of three Dungeness crab seasons in the period between November 1, 1984, and April 1, 1994, in his or her name from a vessel operated by that person as documented by landing receipts, who currently does not own a vessel in his or her name, and who has not sold or transferred a vessel otherwise qualifying for a permit under this section. A permit may be issued under this paragraph for a vessel not greater in size than the vessel from which the previous landings were made, and, in no event, for a vessel of more than 60 feet in overall length, to be placed on a vessel that the person purchases or contracts for construction on or before April 1, 1996. A permit issued under this paragraph shall be nontransferable and shall not be used for a vessel not owned by that person, and shall be revoked if the person (A) fails to renew the permit or annually renew his or her commercial fishing license issued pursuant to Section 7852 or (B) is or becomes the owner of another vessel permitted to operate in the Dungeness crab fishery pursuant to this section.

(c) The department may require affidavits offered under penalty of perjury from persons applying for permits under subdivision (b) or from witnesses corroborating the statements of a person applying for a Dungeness crab vessel permit. Affidavits offered under penalty of perjury shall be required of an applicant if the department cannot locate records required to qualify under subdivision (b).

(d) A person shall not be issued a Dungeness crab vessel permit under this section for any vessel unless that person has a valid commercial fishing license issued pursuant to Section 7852 that has not been suspended or revoked.

(e) Notwithstanding Section 7852.2 or subdivision (e) of Section 8280.2, the department may issue a Dungeness crab vessel permit that has not been applied for by the application deadline if the department finds that the failure to apply was a result of a mistake or hardship, as established by evidence the department may require, the late application is made not later than October 15, 1995, and payment is made by the applicant of a late fee of two hundred fifty dollars ($250) in addition to all other fees for the permit.

(f) The department may waive the requirement that a person own a commercial fishing vessel that has been registered with the department pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years for one of those required years under this section only if the vessel was registered and used in the California Dungeness crab fishery during the registration year immediately prior to the year for which the waiver is sought and was registered and used in the California Dungeness crab fishery after the year for which the waiver is sought and if the reason for the failure to register in the year for which the waiver is sought was due to a death, illness, or injury, or other hardship, as determined by the review panel, that prevented the vessel from being registered and operated in the fishery for that registration year.

(g) (1) If any person submits false information for the purposes of obtaining a Dungeness crab vessel permit under this section, the department shall revoke that permit, if issued, revoke the person’s commercial fishing license that was issued pursuant to Section 7850 for a period of not less than five years, and revoke the commercial boat registration for a period of not less than five years of any vessel registered to that person pursuant to Section 7881 of which that person is the owner.

(2) In addition to criminal penalties authorized by law, a person who fishes without a Dungeness crab vessel permit, or who uses a Dungeness crab vessel permit to fish illegally on another vessel other than the permitted one, shall be subject to a fine not more than twenty thousand dollars ($20,000) and, at the discretion of the department, revocation of the person’s fishing license for a period not to exceed five years and revocation of the commercial boat registration license for a period not to exceed five years.

(h) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 6. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.2

(a) The owner of a Dungeness crab vessel, for purposes of this section, may include a person with a bona fide contract for the purchase of a vessel who otherwise meets all other qualifications for a Dungeness crab vessel permit. If a contract is found to be fraudulent or written or entered into for the purposes of circumventing qualification criteria for the issuance of a permit, the applicant shall be permanently ineligible for a Dungeness crab vessel permit.

(b) A Dungeness crab vessel permit shall be issued only to the person owning the vessel at the time of application for that permit. A person shall not be issued more than one permit for each vessel owned by that person and qualifying for a permit pursuant to Section 8280.1.

(c) A Dungeness crab vessel permit shall be issued only to the owner of a vessel taking crab by traps. A permit shall not be issued to the owner of a vessel using trawl or other nets unless the owner of that vessel qualifies for a permit pursuant to paragraph (1) of subdivision (b) of Section 8280.1. A trawl or other net vessel authorized under this code to take Dungeness crab incidental to the taking of fish in trawl or other nets shall not be required to possess a Dungeness crab vessel permit.

(d) Dungeness crab vessel permits shall not be combined or otherwise aggregated for the purpose of replacing smaller vessels in the fishery with a larger vessel, and a permit shall not be divided or otherwise separated for the purpose of replacing a vessel in the fishery with two or more smaller vessels.

(e) Applications for renewal of all Dungeness crab vessel permits shall be received by the department, or, if mailed, postmarked, by April 30 of each year. In order for a vessel to retain eligibility, a permit shall be obtained each year subsequent to the initial permit year and the vessel shall be registered pursuant to Section 7881. The vessel owner shall have a valid commercial fishing license issued to that person pursuant to Section 7852 that has not been suspended or revoked. Minimum landings of Dungeness crab shall not be required annually to be eligible for a Dungeness crab vessel permit.

(f) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 7. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.3

(a) Notwithstanding Article 9 (commencing with Section 8100) of Chapter 1 and except as provided in this section, a Dungeness crab vessel permit shall not be transferred.

(b) The owner of a vessel to whom a Dungeness crab vessel permit has been issued shall transfer the permit for the use of that vessel upon the sale of the vessel by the permitholder to the person purchasing the vessel. Thereafter, upon notice to the department, the person purchasing the vessel may use the vessel for the taking and landing of Dungeness crab for any and all of the unexpired portion of the permit year, and that person is eligible for a permit pursuant to Section 8280.1 for the use of that vessel in subsequent years. The person purchasing the vessel shall not transfer the permit for use of that vessel in the Dungeness crab fishery to another replacement vessel during the same permit year.

(c) The owner of a vessel to whom the Dungeness crab vessel permit has been issued may transfer the permit to a replacement vessel of equivalent capacity, except as specified in this section. Thereafter, upon notice to the department and payment of the transfer fee specified in Section 8280.6, the replacement vessel may be used for the taking and landing of Dungeness crab for any and all of the unexpired portion of the permit year and that person is eligible for a permit pursuant to Section 8280.1 for the use of that replacement vessel in subsequent years.

(d) The owner of a permitted vessel may transfer the permit to a vessel of greater capacity that was owned by that person on or before November 15, 1995, not to exceed 10 feet longer in length overall than the vessel for which the permit was originally issued or to a vessel of greater capacity purchased after November 15, 1995, not to exceed 5 feet longer in length overall than the vessel for which the permit was originally issued.

(e) The department may authorize the owner of a permitted vessel to transfer the permit to a replacement vessel that was owned by that person on or before April 1, 1996, that does not fish with trawl nets that is greater than five feet longer in length overall than the vessel for which the permit was originally issued, if all of the following conditions are satisfied:

(1) A vessel of a larger size is essential to the owner for participation in another fishery other than a trawl net fishery.

(2) The owner held a permit on or before January 1, 1995, for the fishery for which a larger vessel is needed and has participated in that fishery.

(3) The permit for the vessel from which the permit is to be transferred qualified pursuant to paragraph (1) of subdivision (b) of Section 8280.1.

(4) The vessel to which the permit is to be transferred does not exceed 20 feet longer in length overall than the vessel for which the permit was originally issued and the vessel to which the permit is to be transferred does not exceed 60 feet in overall length.

(f) A transfer of a permit to a larger vessel shall not be allowed more than one time. If a permit is transferred to a larger vessel, any Dungeness crab vessel permit for that permit year or any subsequent permit years for that larger vessel shall not be transferred to another larger vessel. The department shall not thereafter issue a Dungeness crab vessel permit for the use of the original vessel from which the permit was transferred, except that the original vessel may be used to take or land Dungeness crab after that transfer if its use is authorized pursuant to another Dungeness crab vessel permit subsequently transferred to that vessel pursuant to this paragraph.

(g) (1) Upon the written approval of the department, the owner of a vessel to whom the Dungeness crab vessel permit has been issued, which has California Dungeness crab landings made with trap gear documented on department landing receipts and which has had California Dungeness crab landings amounting to not less than 5,000 pounds cumulative for the past two Dungeness crab seasons, may temporarily transfer the permit to a replacement vessel for which use in the Dungeness crab fishery is not permitted pursuant to this section or Section 8280.1 that is of equivalent size and capacity of the originally permitted vessel, no greater than 10 feet longer in length overall than the vessel from which the permit is transferred, for a period of not more than six months during the current permit year if the vessel for which the permit was issued is seriously damaged, suffers major mechanical breakdown, or is lost or destroyed, as determined by the department, upon approval of the director. The owner of the vessel shall submit proof that the department may reasonably require to establish the existence of the conditions of this paragraph. Only the permittee at the time of the loss, theft, damage, breakdown, or destruction of the vessel may apply for the transfer of the vessel permit. Proof of loss or destruction shall be documented by submission of a copy of the report filed with the United States Coast Guard or any other law enforcement or fire agency that investigated the loss. In the case of mechanical breakdown, the request shall include an estimate of the costs to repair the vessel from a marine surveyor or boat repair yard. The department shall not issue a permit for a replacement vessel pursuant to this subdivision if the permitted vessel was reported lost, stolen, mechanically broken down, destroyed, or damaged for fraudulent purposes. Upon approval by the director, the owner of a vessel granted a six-month temporary transfer under this section may be granted an additional six-month extension of the temporary transfer.

(2) Notwithstanding subdivision (e) of Section 8280.2, in the event of loss or destruction of a vessel for which a Dungeness crab vessel permit was issued, or serious damage that renders the vessel inoperable, and upon written approval of the department, the owner of the vessel to whom the permit was issued may retain the permit and may transfer the permit to another vessel of equivalent size and capacity of the vessel that was lost or damaged during the period of two years after the loss or damage of the vessel for which the permit was originally issued. The owner of the lost or damaged vessel shall submit proof that the department may reasonably require to establish the loss or damage of the vessel. Only the permittee at the time of the loss, theft, damage, or destruction of the vessel may apply for the transfer of the vessel permit. Proof of loss or destruction shall be documented by submission of a copy of the report filed with the United States Coast Guard or any other law enforcement or fire agency that investigated the loss. In the case of mechanical breakdown, the request shall include an estimate of the costs to repair the vessel from a marine surveyor or boat repair yard. The department shall not issue a permit for a replacement vessel pursuant to this paragraph if the lost or damaged vessel was reported lost, stolen, destroyed, mechanically broken down, or damaged for fraudulent purposes. The department shall only transfer a permit pursuant to this paragraph if the lost or damaged vessel has a current permit and the owner of the lost or damaged vessel makes assurances in the application that any renewal of the permit that becomes due during the application processing period will be made. If the permit is not permanently transferred to another vessel owned by the person to whom the vessel permit was originally issued within two years of the loss or damage, the permit shall become void by operation of law.

(h) Upon written approval of the department, the owner of a vessel to whom the Dungeness crab vessel permit has been issued may retain that permit upon the sale of that permitted vessel for the purpose of transferring the permit to another vessel to be purchased by that individual within one year of the time of sale of the vessel for which the permit was originally issued if the requirements of this section are satisfied, including the payment of transfer fees. If the permit is not transferred to a new vessel owned by the person to whom the vessel permit was originally issued within one year of the sale of the vessel for which it was originally issued, or if the person does not retain ownership of the new vessel to which the permit is transferred for a period of not less than one year, the permit shall become void by operation of law.

(i) In the event of the death or incapacity of a permitholder, the permit shall be transferred, upon application, to the heirs or assigns, or to the working partner, of the permitholder, together with the transfer of the vessel for which the permit was issued, and the new owner may continue to operate the vessel under the permit, renew the permit, or transfer the permit upon sale of the vessel pursuant to subdivision (b). The estate of the holder of a transferable Dungeness crab vessel permit may renew that permit as provided for in statute if needed to keep it valid. The estate of the decedent may transfer that permit pursuant to these regulations no later than two years from the date of death of the permitholder as listed on the death certificate.

(j) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 546, Sec. 3. Effective September 25, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.4

(a) The commission may revoke the commercial fishing license issued pursuant to Section 7852 of any person owning a fishing vessel engaging in the taking or landing of Dungeness crab by traps for which that person has not obtained a Dungeness crab vessel permit, and the commission may revoke the registration, issued pursuant to Section 7881, for that vessel.

(b) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 9. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.5

(a) The director shall convene a Dungeness crab review panel for the purpose of reviewing applications for Dungeness crab vessel permits pursuant to paragraphs (2) and (4) of subdivision (b) of Section 8280.1 and applications for permit transfers pursuant to Section 8280.3 if the department determines that the additional review and advice of the panel will be helpful in deciding whether to issue a permit or approve a transfer.

(b) The panel shall consist of one nonvoting representative of the department and three public voting members selected by the director to represent the Dungeness crab fishing industry. One public member shall be licensed pursuant to Article 7 (commencing with Section 8030) of Chapter 1 and active in Dungeness crab processing in this state. Two public members shall be licensed pursuant to Section 7852, one from Sonoma County or a county south of Sonoma County, and one from Mendocino County or a county north of Mendocino County, and active in the taking and landing of Dungeness crab in this state. The public members shall be reimbursed for their necessary and proper expenses to participate on the panel. A public member shall serve on the panel for not more than four consecutive years.

(c) The panel may conduct its review of applications referred to it by mail or teleconference.

(d) The panel shall review each application for a permit or permit transfer referred to it by the department and shall consider all oral and written evidence presented by the applicant that is pertinent to the application under review. If the panel recommends issuance of a permit or approval of the transfer, the department may issue a Dungeness crab vessel permit pursuant to Section 8280.1 or approve a permit transfer pursuant to Section 8280.3.

(e) All appeals of denials of Dungeness crab vessel permits shall be made to the commission and may be heard by the commission if the appeal of denial is filed in writing with the commission not later than 90 days from the date of a permit denial. The commission may order the department to issue a permit upon appeal if the commission finds that the appellant qualified for a permit under this chapter.

(f) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 10. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.6

(a) The department shall charge a fee for each Dungeness crab vessel permit of two hundred dollars ($200) for a resident of California and four hundred dollars ($400) for a nonresident of California, for the reasonable regulatory costs of the department.

(b) The department shall charge a nonrefundable fee of two hundred dollars ($200) for each transfer of a permit authorized pursuant to Section 8280.3, for the reasonable regulatory costs of the department.

(c) A vessel owner shall sign an application for transfer and certify that the information included in the application is true to the best of his or her information and belief.

(d) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 546, Sec. 4. Effective September 25, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.7

Notwithstanding Section 8280.1, the owner of a vessel, who has a Dungeness crab vessel permit for that vessel that has not been suspended or revoked, may contract for the use of a vessel that is registered pursuant to Section 7881 and for which a Dungeness crab vessel permit has not been issued for the purpose of assisting the crew of the permitted vessel in the deployment of Dungeness crab traps. An unpermitted vessel used for the purpose of assisting in the deployment of Dungeness crab traps pursuant to this section shall not have on board any equipment for the retrieval of Dungeness crab traps and shall not have on board at any time any Dungeness crab.

(Added by Stats. 1997, Ch. 186, Sec. 6. Effective January 1, 1998.)



8280.9

Dungeness crab vessel permits are valid only in state waters and in the Pacific Ocean in federal waters south of the border with Oregon.

(Added by Stats. 2006, Ch. 297, Sec. 4. Effective January 1, 2007.)



8281

Crab meat and frozen whole crabs or parts thereof, which are taken during the open season, may be possessed, transported, and sold at any time, subject to the regulations of the commission. The cost of inspection and marking, under the regulations of the commission, shall be paid by the owner or seller of such crab meat, crabs, or parts thereof.

(Amended by Stats. 1957, Ch. 851.)



8282

(a) Subject to this article and Article 1 (commencing with Section 9000) of Chapter 4, and subject to the regulation of the commission authorized under subdivision (c), rock crab may be taken in traps in any waters of the state at any time, except in Districts 9, 19A, 19B, and 21 and those portions of District 20 lying on the north and east sides of Santa Catalina Island north of Southeast Rock. Rock crab (Cancer antennarius), red crab (Cancer productus), or yellow crab (Cancer anthonyi), which is less than 41/4 inches, measured in a straight line through the body, from edge of shell to edge of shell at the widest part, shall not be taken, possessed, bought, or sold.

(b) Any person taking rock crab shall carry a measuring device and shall measure any rock crab immediately upon removal from the trap. If the person determines that the rock crab is undersize, the person shall return it to the water immediately.

(c) Upon the recommendation of the director regarding rock crab fishery management measures, and following a public hearing on the matter, the commission may adopt regulations to manage the rock crab resource consistent with Part 1.7 (commencing with Section 7050).

(Amended by Stats. 2003, Ch. 610, Sec. 13. Effective January 1, 2004.)



8283

(a) Crab traps may be set and baited 64 hours prior to the opening date of the Dungeness crab season in Fish and Game Districts 6, 7, 8, and 9. Crab traps may be set and baited in advance of that opening date in those districts if no other attempt is made to take or possess Dungeness crab in those districts.

(b) Except in Fish and Game Districts 6, 7, 8, and 9, crab traps may be set and baited 18 hours in advance of the opening date of the Dungeness crab season, if no other attempt is made to take or possess Dungeness crab.

(Amended by Stats. 2013, Ch. 233, Sec. 7. Effective January 1, 2014.)



8284

(a) Subject to this article and Article 1 (commencing with Section 9000) of Chapter 4, crab traps, as described in Section 9011, may be used to take Dungeness crab for commercial purposes. Any fish may be taken incidentally in crab traps being used to take Dungeness crab.

(b) Except as provided in Section 9011 or subdivision (c), any other species taken incidentally in a crab trap being used to take rock crab, shall be immediately released back to the water.

(c) The following species may be taken incidentally in crab traps being used to take rock crab under a permit issued pursuant to Section 9001 in Districts 19 and 118.5:

(1) Kellet’s whelk.

(2) Octopus.

(3) Crabs other than of the genus Cancer, except as provided in Section 9011.

(Amended by Stats. 2009, Ch. 478, Sec. 1. Effective January 1, 2010.)






ARTICLE 7 - Abalones

8275

Unless the provision or context otherwise requires, the definitions in this section govern the construction of this article.

(a) “Dungeness crab” or “market crab” means crab of the species Cancer magister.

(b) “Reconstruction” means major work on the hull of a vessel to make that vessel operable in the California crab fishery if that work may reasonably be expected to be of a duration that will preclude operation of that vessel in the crab fishery for the length of the crab season or longer.

(c) “Rock crab” means any crab of the genus Cancer other than Dungeness crab and includes rock crab (Cancer antennarius), red crab (Cancer productus), and yellow crab (Cancer anthonyi).

(d) “Under construction” means having plans and materials and proceeding with work toward the completion of an operational Dungeness crab fishing vessel.

(Amended by Stats. 1996, Ch. 870, Sec. 25. Effective January 1, 1997.)



8276

Except as provided in Section 8276.2:

(a) Dungeness crab may be taken for commercial purposes in Districts 6, 7, 8, and 9 only between December 1 and July 15.

(b) Dungeness crab may be taken for commercial purposes in all other districts only between November 15 and June 30.

(c) Dungeness crab may not be taken for commercial purposes in any district, or part of a district, lying within the portions of Crescent City Harbor between the south sand barrier and the breakwater.

(Amended by Stats. 1994, Ch. 973, Sec. 1. Effective January 1, 1995.)



8276.2

(a) The director may order a delay in the opening of the Dungeness crab fishery after December 1 in Districts 6, 7, 8, and 9 in any year. The delay in the opening shall not be later than January 15 of any year.

(b) (1) On or about November 1 of each year, the director may authorize one or more operators of commercial fishing vessels to take and land a limited number of Dungeness crab for the purpose of quality testing according to a testing program conducted by, or on behalf of, the Pacific States Marine Fisheries Commission or an entity approved by the department.

(2) (A) The meat extracted from Dungeness crab tested pursuant to paragraph (1) may be sold by the entity approved by the department and revenues from that sale may be used for purposes of managing the testing program. Revenues shall be deposited in an account managed and overseen by the Pacific States Marine Fisheries Commission.

(B) For purposes of the testing program, the department shall develop guidelines after consulting with representatives of the California Dungeness crab industry, which shall include California delegates to the Tri-State Dungeness Crab Commission or members of the California Dungeness Crab Task Force, or both. The guidelines shall include the following:

(i) Suggested guidelines for the management of the funds received from, but not limited to, the sale of the crab meat pursuant to subparagraph (A), including the suggested guideline that funds in excess of the program costs may be donated for charitable purposes.

(ii) Guidelines for the testing program.

(iii) Guidelines that establish measures to track crab caught for purposes of the testing program, including, but not limited to, the guideline that all crab caught and sold for the testing program shall be canned.

(c) The director shall order the opening of the Dungeness crab season in Districts 6, 7, 8, and 9 on December 1 if the quality tests authorized in subdivision (b) indicate the Dungeness crabs are not soft-shelled or low quality. The entity authorized to conduct the approved testing program may test, or cause to be tested, crabs taken for quality and soft shells pursuant to the approved testing program. If the tests are conducted on or about November 1 and result in a finding that Dungeness crabs are soft-shelled or low quality, the director shall authorize a second test to be conducted on or about November 15 pursuant to the approved testing program. If the second test results in a finding that Dungeness crabs are soft-shelled or low quality, the director may order the season opening delayed for a period of 15 days and may authorize a third test to be conducted on or about December 1. If the third test results in a finding that Dungeness crabs remain soft-shelled or of low quality, the director may order the season opening delayed for a period of an additional 15 days and authorize a fourth test to be conducted. This procedure may continue to be followed, except that tests shall not be conducted after January 1 for that season, and the season opening shall not be delayed by the director later than January 15.

(d) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 546, Sec. 1. Effective September 25, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8276.3

(a) If there is any delay ordered by the director pursuant to Section 8276.2 in the opening of the Dungeness crab fishery in Fish and Game Districts 6, 7, 8, and 9, a vessel shall not take or land crab within Districts 6, 7, 8, and 9 during any closure.

(b) If there is any delay in the opening of the Dungeness crab season pursuant to Section 8276.2, the opening date in Fish and Game Districts 6, 7, 8, and 9 shall be preceded by a 64-hour gear setting period, as ordered by the director.

(c) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 233, Sec. 6. Effective January 1, 2014. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8276.4

(a) The Ocean Protection Council shall make a grant, upon appropriation of funding by the Legislature, for the development and administration of a Dungeness crab task force. The membership of the Dungeness crab task force shall be comprised of all of the following:

(1) Two members representing sport fishing interests.

(2) Two members representing crab processing interests.

(3) One member representing commercial passenger fishing vessel interests.

(4) Two nonvoting members representing nongovernmental organization interests.

(5) One nonvoting representative of Sea Grant.

(6) Two nonvoting members representing the department.

(7) Seventeen members representing commercial fishery interests, elected by licensed persons possessing valid Dungeness crab permits in their respective ports and production levels, as follows:

(A) Four members from Crescent City.

(B) One member from Trinidad.

(C) Two members from Eureka.

(D) Two members from Fort Bragg.

(E) Two members from Bodega Bay.

(F) Two members from San Francisco.

(G) Two members from Half Moon Bay.

(H) One member from ports south of Half Moon Bay.

(I) One member who has a valid California nonresident crab permit.

(b) For ports with more than one representative, elected members and their alternates shall represent both the upper and lower, and in some cases middle, production levels. Production levels shall be based on the average landing during the previous five years, of valid crab permitholders who landed a minimum of 25,000 pounds of crab during the same period.

(c) The Dungeness crab task force shall do all of the following:

(1) Review and evaluate the Dungeness crab management measures described in Section 8276.5, with initial recommendations to the Joint Committee on Fisheries and Aquaculture, the department, and the commission, no later than January 15, 2015, and final recommendations to those entities no later than January 15, 2017.

(2) Make recommendations by January 15, 2015, on all of the following: the need for a permanent Dungeness crab advisory committee, the economic impact of the program described in Section 8276.5 on permitholders of different tiers and the economies of different ports, the cost of the program to the department, including enforcement costs, the viability of a buyout program for the permitholders described in subparagraph (G) of paragraph (1) of subdivision (a) of Section 8276.5, refining sport and commercial Dungeness crab management, and the need for statutory changes to accomplish task force objectives.

(3) In considering Dungeness crab management options, prioritize the review of pot limit restriction options, current and future sport and commercial fishery effort, season modifications, essential fishery information needs, and short- and long-term objectives for improved management.

(d) The task force may establish subcommittees of specific user groups from the task force membership to focus on issues specific to sport fishing, commercial harvest, or crab processing. The subcommittees shall report their recommendations, if any, to the task force.

(e) The Ocean Protection Council may include in a grant funding to cover department staffing costs, as well as travel costs for task force participants as specified in paragraph (6) of subdivision (a).

(f) Except as otherwise provided in Section 8276.5, a recommendation shall be forwarded to the Joint Committee on Fisheries and Aquaculture, the department, and the commission upon an affirmative vote of at least two-thirds of the task force members.

(g) Eligibility to take crab in state waters and offshore for commercial purposes may be subject to restrictions, including, but not limited to, restrictions on the number of traps utilized by that person, if either of the following occurs:

(1) A person holds a California Dungeness crab permit with California landings of less than 5,000 pounds between November 15, 2003, and July 15, 2008, inclusive, as reported in California landings receipts.

(2) A person has purchased a Dungeness crab permit on or after July 15, 2008, from a permitholder whose California landings were less than 5,000 pounds between November 15, 2003, and July 15, 2008, inclusive, as reported in California landings receipts.

(h) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, Ch. 335, Sec. 3. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8276.5

(a) In consultation with the Dungeness crab task force, or its appointed representatives, the director shall adopt a program, by March 31, 2013, for Dungeness crab trap limits for all California permits. Unless the director finds that there is consensus in the Dungeness crab industry that modifications to the following requirements are more desirable, with evidence of consensus, including, but not limited to, the record of the Dungeness crab task force, the program shall include all of the following requirements:

(1) The program shall contain seven tiers of Dungeness crab trap limits based on California landings receipts under California permits between November 15, 2003, and July 15, 2008, as follows:

(A) The 55 California permits with the highest California landings shall receive a maximum allocation of 500 trap tags.

(B) The 55 California permits with the next highest California landings to those in subparagraph (A) shall receive a maximum allocation of 450 trap tags.

(C) The 55 California permits with the next highest California landings to those in subparagraph (B) shall receive a maximum allocation of 400 trap tags.

(D) The 55 California permits with the next highest California landings to those in subparagraph (C) shall receive a maximum allocation of 350 trap tags.

(E) The 55 California permits with the next highest California landings to those in subparagraph (D) shall receive a maximum allocation of 300 trap tags.

(F) The remaining California permits with the next highest California landings to those in subparagraph (E), which are not described in paragraph (1) or (2) of subdivision (g) of Section 8276.4, shall receive a maximum allocation of 250 trap tags.

(G) The California permits described in paragraphs (1) and (2) of subdivision (g) of Section 8276.4 shall receive a maximum allocation of 175 tags. The tags in this tier shall not be transferable for the first two years of the program.

(2) Notwithstanding paragraph (1), the director shall not remove a permitholder from a tier described in paragraph (1), if, after an allocation is made pursuant to paragraph (1), an appeal pursuant to paragraph (6) places a permitholder in a tier different than the original allocation.

(3) Participants in the program shall meet all of the following requirements:

(A) Pay a biennial fee for each trap tag issued pursuant to this section to pay the pro rata share of costs of the program, including, but not limited to, informing permitholders of the program, collecting fees, acquiring and sending trap tags to permitholders, paying for a portion of enforcement costs, and monitoring the results of the program. The fee shall not exceed five dollars ($5) per trap, per two-year period. All of the trap tags allocated to each permit pursuant to subdivision (a) shall be purchased by the permitholder or the permit shall be void.

(B) Purchase a biennial crab trap limit permit of not more than one thousand dollars ($1,000) per two-year period to pay for the department’s reasonable regulatory costs.

(C) Not lease a crab trap tag, and transfer a tag only as part of a transaction to purchase a California permitted crab vessel.

(D) A Dungeness crab trap that is fished shall contain a trap tag that is fastened to the main buoy, and an additional tag provided by the permitholder attached to the trap. The department shall mandate the information that is required to appear on both buoy and trap tags.

(4) The department shall annually provide an accounting of all costs associated with the crab trap limit program. The department shall use excess funds collected to reduce the cost of the crab trap limit permit fee or tag fee in subsequent years of the program.

(5) Permitholders may replace lost tags by application to the department and payment of a fee not to exceed the reasonable costs incurred by the department. The department may waive or reduce a fee in the case of catastrophic loss of tags.

(6) (A) Any Dungeness crab permitholder may submit to the director an appeal of a trap tag allocation received pursuant to this section, by March 31, 2014, on a permit-by-permit basis for the purpose of revising upward or downward any trap tag allocation. Any appeal to revise upward a trap tag allocation shall be based on evidence that a permit’s California landings during the period between November 15, 2003, and July 15, 2008, inclusive, were reduced as a result of unusual circumstances and that these circumstances constitute an unfair hardship, taking into account the overall California landings history as indicated by landing receipts associated with the permit. The director shall initiate the appeal process within 12 months of receiving an appeal request. The appeal shall be heard and decided by an administrative law judge of the Office of Administrative Hearings, whose decision shall constitute the final administrative decision. Except as provided in subparagraph (B), any Dungeness crab permitholder requesting an appeal to revise upward the permitholder’s trap tag allocation shall pay all expenses, including a nonrefundable filing fee, as determined by the department, to pay for the department’s reasonable costs associated with the appeal process described in this paragraph.

(B) Any Dungeness crab permitholder requesting an appeal may apply to the administrative law judge for a waiver of the appeal fees. In making the determination, the administrative law judge may only consider medical hardship or military service occurring during the tier qualifying window period of November 15, 2003, through July 15, 2008.

(C) An appeal to revise downward a trap tag allocation shall be decided by the department.

(b) (1) In addition to criminal penalties authorized by law, a violation of the requirements of the program created pursuant to this section shall be subject to the following civil penalties:

(A) Conviction of a first offense shall result in a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000) per illegal trap or fraudulent tag.

(B) Conviction of a second offense shall result in a fine of not less than five hundred dollars ($500) and not more than two thousand five hundred dollars ($2,500) per illegal trap or fraudulent tag, and the permit may be suspended for one year.

(C) Conviction of a third offense shall result in a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) per illegal trap or fraudulent tag, and the permit may be permanently revoked.

(2) The severity of a penalty within the ranges described in this subdivision shall be based on a determination whether the violation was willful or negligent and other factors.

(3) The portion of monetary judgments for noncompliance that are paid to the department shall be deposited in the Dungeness Crab Account created pursuant to subdivision (e).

(c) For the purposes of this section, a proposed recommendation that receives an affirmative vote of at least 15 of the non-ex officio members of the Dungeness crab task force may be transmitted to the director or the Legislature as a recommendation, shall be considered to be the consensus of the task force, and shall be considered to be evidence of consensus in the Dungeness crab industry. Any proposed recommendation that does not receive a vote sufficient to authorize transmittal to the director or Legislature as a recommendation shall be evidence of a lack of consensus by the Dungeness crab task force, and shall be considered to be evidence of a lack of consensus in the crab industry.

(d) (1) The director shall submit a proposed program pursuant to this section to the Dungeness crab task force for review, and shall not implement the program until the task force has had 60 days or more to review the proposed program and recommend any proposed changes. The director may implement the program earlier than 60 days after it is submitted to the Dungeness crab task force for review, if recommended by the task force.

(2) After the program is implemented pursuant to paragraph (1), the director may modify the program, if consistent with the requirements of this section, after consultation with the Dungeness crab task force or its representatives and after the task force has had 60 days or more to review the proposed modifications and recommend any proposed changes. The director may implement the modifications earlier than 60 days after it is sent to the Dungeness crab task force for review, if recommended by the task force.

(e) The Dungeness Crab Account is hereby established in the Fish and Game Preservation Fund and the fees collected pursuant to this section shall be deposited in that account. The money in the account shall be used by the department, upon appropriation by the Legislature, for administering and enforcing the program.

(f) For purposes of meeting the necessary expenses of initial organization and operation of the program until fees may be collected, or other funding sources may be received, the department may borrow money as needed for these expenses from the council. The borrowed money shall be repaid within one year from the fees collected or other funding sources received. The council shall give high priority to providing funds or services to the department, in addition to loans, to assist in the development of the program, including, but not limited to, the costs of convening the Dungeness crab task force, environmental review, and the department’s costs of attending meetings with task force members.

(g) (1) It is the intent of the Legislature that the department, the council, and the Dungeness crab task force work with the Pacific States Marine Fisheries Commission and the Tri-state Dungeness Crab Commission to resolve any issues pertaining to moving the fair start line south to the border of California and Mexico.

(2) For the purposes of this subdivision, the resolution of issues pertaining to the fair start line shall be limited to assessing the positive and negative implications of including District 10 in the tri-state agreement, including working with the Tri-state Dungeness Crab Commission to amend Oregon and Washington laws to include District 10 in the regular season fair start clause, and discussion of providing different rules for District 10 with regard to preseason quality testing.

(h) For purposes of this section, “council” means the Ocean Protection Council established pursuant to Section 35600 of the Public Resources Code.

(i) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 546, Sec. 2. Effective September 25, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8277

(a) The director may extend the Dungeness crab season in any district or part thereof.

(b) Before extending the Dungeness crab season, the director shall consider written findings of the department regarding the state of the Dungeness crab resource in the district, or part thereof, which consider, but are not limited to, population and maturity. The director may extend the season only if the written findings do not conclude that the extension will damage the Dungeness crab resource.

(c) The director shall not extend the Dungeness crab season past August 31 in a district, or part thereof, north of the southern boundary of Mendocino County or past July 31 in a district, or part thereof, south of Mendocino County. The director shall order closure of the season at any time during the extension period if the director determines that further fishing will damage the Dungeness crab resource.

(Amended by Stats. 2006, Ch. 538, Sec. 186. Effective January 1, 2007.)



8278

(a) Except as otherwise provided, no Dungeness crab less than six and one-quarter (61/4) inches in breadth, and no female Dungeness crab, may be taken, possessed, bought, or sold, except that not more than 1 percent in number of any load or lot of Dungeness crabs may be less than six and one-quarter (61/4) inches in breadth but not less than five and three-quarters (53/4) inches in breadth.

(b) Dungeness crab shall be measured by the shortest distance through the body from edge of shell to edge of shell directly from front of points (lateral spines).

(Amended by Stats. 2006, Ch. 538, Sec. 187. Effective January 1, 2007.)



8279

It is unlawful to sell any Dungeness crab taken in any of the following waters:

(a) The Eel River and its tributaries between the Pacific Ocean and the west line of Sec. 35, T. 3 N., R. 1 W., H. B. & M.

(b) The Pacific Ocean within a radius of one mile from the mouth of the Eel River.

(c) Humboldt Bay, including the entrance of that bay, and the Pacific Ocean within a radius of one mile from the extreme western point of the north jetty at the entrance of the bay and for a radius of one mile from the extreme western point of the south jetty at the entrance of the bay.

(d) Trinidad Bay, that bay being the body of water within the area inclosed by a line running southeasterly from the westernmost point of Trinidad Head to the mouth of Luftenholtz Creek.

(e) Bodega Lagoon.

(Amended by Stats. 1992, Ch. 874, Sec. 2. Effective September 23, 1992.)



8279.1

(a) A person shall not take, possess onboard, or land Dungeness crab for commercial purposes from any vessel in ocean waters in District 6, 7, 8, or 9 for 30 days after the opening of the Dungeness crab fishing season in California, if both of the following events have occurred:

(1) The opening of the season has been delayed pursuant to state law in California.

(2) The person has taken, possessed onboard, or landed Dungeness crab for commercial purposes, from ocean waters outside of District 6, 7, 8, or 9, prior to the opening of the season in those districts.

(b) A person shall not take, possess onboard, or land Dungeness crab for commercial purposes from any vessel in ocean waters south of the border between Oregon and California for 30 days after the opening of the Dungeness crab fishing season in California, if both of the following events have occurred:

(1) The opening of the season has been delayed pursuant to state law in California.

(2) The person has taken, possessed onboard, or landed Dungeness crab for commercial purposes in Oregon or Washington prior to the opening of the season in California.

(c) A person shall not take, possess onboard, or land Dungeness crab for commercial purposes from any vessel in ocean waters north of the border between Oregon and California for 30 days after the opening of the Dungeness crab fishing season in Oregon or Washington, if both of the following events have occurred:

(1) The opening of the season has been delayed in Oregon or Washington.

(2) The person has taken, possessed onboard, or landed Dungeness crab for commercial purposes in California prior to the opening of the season in ocean waters off Oregon or Washington.

(d) A person shall not take, possess onboard, or land Dungeness crab for commercial purposes from any vessel in ocean waters off Washington, Oregon, or California for 30 days after the opening of the Dungeness crab fishing season in California, Oregon, or Washington, if both of the following events have occurred:

(1) The opening of the season has been delayed in Washington, Oregon, or California.

(2) The person has taken, possessed onboard, or landed Dungeness crab for commercial purposes in either of the two other states prior to the delayed opening in the ocean waters off any one of the three states.

(e) A violation of this section does not constitute a misdemeanor. Pursuant to Section 7857, the commission shall revoke the Dungeness crab vessel permit held by any person who violates this section.

(f) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 5. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280

(a) The Legislature finds and declares that the Dungeness crab fishery is important to the state because it provides a valuable food product, employment for those persons engaged in the fishery, and economic benefits to the coastal communities of the state.

(b) The Legislature further finds that, in order to protect the Dungeness crab fishery, it is necessary to limit the number of vessels participating in that fishery to take Dungeness crab and it may be necessary to limit the quantity and capacity of the fishing gear used on each vessel to take Dungeness crab.

(c) The Legislature further finds and declares that to limit the number of vessels in the Dungeness crab fishery, it is necessary to require that the owner of each vessel participating in the fishery obtain and possess a permit for that vessel and that the initial issuance of permits shall be limited to those persons owning vessels qualifying under Section 8280.1.

(Added by Stats. 1994, Ch. 973, Sec. 5. Effective January 1, 1995.)



8280.1

(a) A person shall not use a vessel to take, possess, or land Dungeness crab for commercial purposes using Dungeness crab traps authorized pursuant to Section 9011, unless the owner of that vessel has a Dungeness crab vessel permit for that vessel that has not been suspended or revoked.

(b) A Dungeness crab vessel permit may be issued only to the following persons for use on qualifying vessels:

(1) A person, who has a commercial fishing license issued pursuant to Section 7852 or Article 7 (commencing with Section 8030) of Chapter 1 that has not been suspended or revoked, who is the owner of a commercial fishing vessel that has been registered with the department pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years and a minimum of four landings in each of three Dungeness crab seasons in the period from November 1, 1984, to April 1, 1994, have been made from that vessel. This paragraph includes any person purchasing a vessel qualifying pursuant to this paragraph.

(2) A person who has a commercial fishing license issued pursuant to Section 7852 or Article 7 (commencing with Section 8030) of Chapter 1 that has not been suspended or revoked, who is the owner of a commercial fishing vessel that has been registered with the department pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years and a minimum of four landings in one of the Dungeness crab seasons in the period from November 1, 1984, to April 1, 1994, have been made from that vessel in this state as documented by landing receipts delivered to the department pursuant to Section 8046, who the department finds to have been unable, due to illness or injury or any other hardship, to make a minimum of four landings in each of two of the previous three Dungeness crab seasons, and who, in good faith, intended to participate in the Dungeness crab fishery in those seasons.

(3) A person who has a commercial fishing license issued pursuant to Section 7852 that has not been suspended or revoked, who meets the requirements of Section 8101, and who, notwithstanding Section 8101, is, at the time of application, the owner of a fishing vessel that is not equipped for trawling with a net and that has been registered pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years. Not more than one Dungeness crab vessel permit shall be issued to any person qualifying under Section 8101 and all permits issued under Section 8101, notwithstanding subdivision (b) of Section 8280.3, shall be nontransferable. A person qualifying for a permit under this paragraph shall have participated in the Dungeness crab fishery on or before March 31, 1994, as documented by landing receipts that were prepared in that person’s name for not less than four landings of Dungeness crab taken in a crab trap in a Dungeness crab season and were delivered to the department pursuant to Section 8046. A person shall not be issued a permit under this paragraph if that person has been issued a permit under any other provision of this section for another vessel. For purposes of Section 8101, “participated in the fishery” means made not less than four landings of Dungeness crab taken by traps in that person’s name in one Dungeness crab season. The department shall separately identify permits issued pursuant to this paragraph and those permits shall become immediately null and void upon the death of the permittee. The department shall not issue or renew any permit under this paragraph to a person if the person failed to meet the participation requirements of four landings in one season prior to April 1, 1994, or has been issued a Dungeness crab permit for a vessel under any other paragraph of this subdivision.

(4) A person who has a commercial fishing license issued pursuant to Section 7852 that has not been suspended or revoked, who meets one of the following conditions:

(A) The person held a Dungeness crab permit issued pursuant to Section 8280 as it read on April 1, 1994, and participated in the Dungeness crab fishery between November 1, 1984, and April 1, 1994, and is the owner of a vessel that has been registered with the department in each of the 1991–92, 1992–93, and 1993–94 permit years but did not make landings or the department records do not indicate a minimum of four landings per season for three Dungeness crab seasons from that vessel or in that person’s name because of a partnership or other working arrangement where the person was working aboard another vessel engaged in the Dungeness crab fishery in California.

(B) The person held a Dungeness crab permit issued under Section 8280 as it read on April 1, 1994, and is the owner of a commercial fishing vessel that has been registered with the department pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years and from which a minimum of four landings utilizing traps were made in at least one Dungeness crab season in the period between November 1, 1984, and April 1, 1994, and from which either four landings were made utilizing traps or landings in excess of 10,000 pounds were made utilizing traps in each of two other Dungeness crab seasons in that same period, as documented by landing receipts.

(C) The person held a Dungeness crab vessel permit issued under Section 8280 as it read on April 1, 1994, or was an officer in a California corporation that was licensed pursuant to Article 7 (commencing with Section 8030) of Chapter 1 as of April 1, 1994, and began construction or reconstruction of a vessel on or before January 1, 1992, for the purpose of engaging in the Dungeness crab fishery, including the purchase of equipment and gear to engage in that fishery in California. A person may be issued a permit under this condition only if the person intended in good faith to participate in the California Dungeness crab fishery, a denial of a permit would create a financial hardship on that person, and, for purposes of determining financial hardship, the applicant is a nonresident and cannot participate with his or her vessel or vessels in the Dungeness crab fishery of another state because of that state’s limited entry or moratorium on the issuance of permits for the taking of Dungeness crab.

(5) A person who has a commercial fishing license issued pursuant to Section 7852 that has not been suspended or revoked, who held a Dungeness crab permit issued under Section 8280 as it read on April 1, 1994, who made a minimum of four landings of Dungeness crab taken by traps in each of three Dungeness crab seasons in the period from November 1, 1984, to April 1, 1994, in his or her name in this state from a vessel owned by that person, as documented by landing receipts, who, between April 1, 1991, and January 1, 1995, purchased, contracted to purchase, or constructed a vessel, not otherwise qualifying pursuant to paragraph (1), (2), or (4), who has continuously owned that vessel since its purchase or construction, and who either (A) has used that vessel for the taking of Dungeness crab in this state on or before March 31, 1995, as documented by one or more landing receipts delivered to the department pursuant to Section 8046, or (B) intended in good faith, based on evidence that the department and the review panel may require, including investment in crab gear, to enter that vessel in this state’s Dungeness crab fishery not later than December 1, 1995. Not more than one permit may be issued to any one person under this paragraph.

(6) A person who held a Dungeness crab permit issued under Section 8280 as it read on April 1, 1994, who made a minimum of four landings utilizing traps in this state in each of three Dungeness crab seasons in the period between November 1, 1984, and April 1, 1994, in his or her name from a vessel operated by that person as documented by landing receipts, who currently does not own a vessel in his or her name, and who has not sold or transferred a vessel otherwise qualifying for a permit under this section. A permit may be issued under this paragraph for a vessel not greater in size than the vessel from which the previous landings were made, and, in no event, for a vessel of more than 60 feet in overall length, to be placed on a vessel that the person purchases or contracts for construction on or before April 1, 1996. A permit issued under this paragraph shall be nontransferable and shall not be used for a vessel not owned by that person, and shall be revoked if the person (A) fails to renew the permit or annually renew his or her commercial fishing license issued pursuant to Section 7852 or (B) is or becomes the owner of another vessel permitted to operate in the Dungeness crab fishery pursuant to this section.

(c) The department may require affidavits offered under penalty of perjury from persons applying for permits under subdivision (b) or from witnesses corroborating the statements of a person applying for a Dungeness crab vessel permit. Affidavits offered under penalty of perjury shall be required of an applicant if the department cannot locate records required to qualify under subdivision (b).

(d) A person shall not be issued a Dungeness crab vessel permit under this section for any vessel unless that person has a valid commercial fishing license issued pursuant to Section 7852 that has not been suspended or revoked.

(e) Notwithstanding Section 7852.2 or subdivision (e) of Section 8280.2, the department may issue a Dungeness crab vessel permit that has not been applied for by the application deadline if the department finds that the failure to apply was a result of a mistake or hardship, as established by evidence the department may require, the late application is made not later than October 15, 1995, and payment is made by the applicant of a late fee of two hundred fifty dollars ($250) in addition to all other fees for the permit.

(f) The department may waive the requirement that a person own a commercial fishing vessel that has been registered with the department pursuant to Section 7881 in each of the 1991–92, 1992–93, and 1993–94 permit years for one of those required years under this section only if the vessel was registered and used in the California Dungeness crab fishery during the registration year immediately prior to the year for which the waiver is sought and was registered and used in the California Dungeness crab fishery after the year for which the waiver is sought and if the reason for the failure to register in the year for which the waiver is sought was due to a death, illness, or injury, or other hardship, as determined by the review panel, that prevented the vessel from being registered and operated in the fishery for that registration year.

(g) (1) If any person submits false information for the purposes of obtaining a Dungeness crab vessel permit under this section, the department shall revoke that permit, if issued, revoke the person’s commercial fishing license that was issued pursuant to Section 7850 for a period of not less than five years, and revoke the commercial boat registration for a period of not less than five years of any vessel registered to that person pursuant to Section 7881 of which that person is the owner.

(2) In addition to criminal penalties authorized by law, a person who fishes without a Dungeness crab vessel permit, or who uses a Dungeness crab vessel permit to fish illegally on another vessel other than the permitted one, shall be subject to a fine not more than twenty thousand dollars ($20,000) and, at the discretion of the department, revocation of the person’s fishing license for a period not to exceed five years and revocation of the commercial boat registration license for a period not to exceed five years.

(h) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 6. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.2

(a) The owner of a Dungeness crab vessel, for purposes of this section, may include a person with a bona fide contract for the purchase of a vessel who otherwise meets all other qualifications for a Dungeness crab vessel permit. If a contract is found to be fraudulent or written or entered into for the purposes of circumventing qualification criteria for the issuance of a permit, the applicant shall be permanently ineligible for a Dungeness crab vessel permit.

(b) A Dungeness crab vessel permit shall be issued only to the person owning the vessel at the time of application for that permit. A person shall not be issued more than one permit for each vessel owned by that person and qualifying for a permit pursuant to Section 8280.1.

(c) A Dungeness crab vessel permit shall be issued only to the owner of a vessel taking crab by traps. A permit shall not be issued to the owner of a vessel using trawl or other nets unless the owner of that vessel qualifies for a permit pursuant to paragraph (1) of subdivision (b) of Section 8280.1. A trawl or other net vessel authorized under this code to take Dungeness crab incidental to the taking of fish in trawl or other nets shall not be required to possess a Dungeness crab vessel permit.

(d) Dungeness crab vessel permits shall not be combined or otherwise aggregated for the purpose of replacing smaller vessels in the fishery with a larger vessel, and a permit shall not be divided or otherwise separated for the purpose of replacing a vessel in the fishery with two or more smaller vessels.

(e) Applications for renewal of all Dungeness crab vessel permits shall be received by the department, or, if mailed, postmarked, by April 30 of each year. In order for a vessel to retain eligibility, a permit shall be obtained each year subsequent to the initial permit year and the vessel shall be registered pursuant to Section 7881. The vessel owner shall have a valid commercial fishing license issued to that person pursuant to Section 7852 that has not been suspended or revoked. Minimum landings of Dungeness crab shall not be required annually to be eligible for a Dungeness crab vessel permit.

(f) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 7. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.3

(a) Notwithstanding Article 9 (commencing with Section 8100) of Chapter 1 and except as provided in this section, a Dungeness crab vessel permit shall not be transferred.

(b) The owner of a vessel to whom a Dungeness crab vessel permit has been issued shall transfer the permit for the use of that vessel upon the sale of the vessel by the permitholder to the person purchasing the vessel. Thereafter, upon notice to the department, the person purchasing the vessel may use the vessel for the taking and landing of Dungeness crab for any and all of the unexpired portion of the permit year, and that person is eligible for a permit pursuant to Section 8280.1 for the use of that vessel in subsequent years. The person purchasing the vessel shall not transfer the permit for use of that vessel in the Dungeness crab fishery to another replacement vessel during the same permit year.

(c) The owner of a vessel to whom the Dungeness crab vessel permit has been issued may transfer the permit to a replacement vessel of equivalent capacity, except as specified in this section. Thereafter, upon notice to the department and payment of the transfer fee specified in Section 8280.6, the replacement vessel may be used for the taking and landing of Dungeness crab for any and all of the unexpired portion of the permit year and that person is eligible for a permit pursuant to Section 8280.1 for the use of that replacement vessel in subsequent years.

(d) The owner of a permitted vessel may transfer the permit to a vessel of greater capacity that was owned by that person on or before November 15, 1995, not to exceed 10 feet longer in length overall than the vessel for which the permit was originally issued or to a vessel of greater capacity purchased after November 15, 1995, not to exceed 5 feet longer in length overall than the vessel for which the permit was originally issued.

(e) The department may authorize the owner of a permitted vessel to transfer the permit to a replacement vessel that was owned by that person on or before April 1, 1996, that does not fish with trawl nets that is greater than five feet longer in length overall than the vessel for which the permit was originally issued, if all of the following conditions are satisfied:

(1) A vessel of a larger size is essential to the owner for participation in another fishery other than a trawl net fishery.

(2) The owner held a permit on or before January 1, 1995, for the fishery for which a larger vessel is needed and has participated in that fishery.

(3) The permit for the vessel from which the permit is to be transferred qualified pursuant to paragraph (1) of subdivision (b) of Section 8280.1.

(4) The vessel to which the permit is to be transferred does not exceed 20 feet longer in length overall than the vessel for which the permit was originally issued and the vessel to which the permit is to be transferred does not exceed 60 feet in overall length.

(f) A transfer of a permit to a larger vessel shall not be allowed more than one time. If a permit is transferred to a larger vessel, any Dungeness crab vessel permit for that permit year or any subsequent permit years for that larger vessel shall not be transferred to another larger vessel. The department shall not thereafter issue a Dungeness crab vessel permit for the use of the original vessel from which the permit was transferred, except that the original vessel may be used to take or land Dungeness crab after that transfer if its use is authorized pursuant to another Dungeness crab vessel permit subsequently transferred to that vessel pursuant to this paragraph.

(g) (1) Upon the written approval of the department, the owner of a vessel to whom the Dungeness crab vessel permit has been issued, which has California Dungeness crab landings made with trap gear documented on department landing receipts and which has had California Dungeness crab landings amounting to not less than 5,000 pounds cumulative for the past two Dungeness crab seasons, may temporarily transfer the permit to a replacement vessel for which use in the Dungeness crab fishery is not permitted pursuant to this section or Section 8280.1 that is of equivalent size and capacity of the originally permitted vessel, no greater than 10 feet longer in length overall than the vessel from which the permit is transferred, for a period of not more than six months during the current permit year if the vessel for which the permit was issued is seriously damaged, suffers major mechanical breakdown, or is lost or destroyed, as determined by the department, upon approval of the director. The owner of the vessel shall submit proof that the department may reasonably require to establish the existence of the conditions of this paragraph. Only the permittee at the time of the loss, theft, damage, breakdown, or destruction of the vessel may apply for the transfer of the vessel permit. Proof of loss or destruction shall be documented by submission of a copy of the report filed with the United States Coast Guard or any other law enforcement or fire agency that investigated the loss. In the case of mechanical breakdown, the request shall include an estimate of the costs to repair the vessel from a marine surveyor or boat repair yard. The department shall not issue a permit for a replacement vessel pursuant to this subdivision if the permitted vessel was reported lost, stolen, mechanically broken down, destroyed, or damaged for fraudulent purposes. Upon approval by the director, the owner of a vessel granted a six-month temporary transfer under this section may be granted an additional six-month extension of the temporary transfer.

(2) Notwithstanding subdivision (e) of Section 8280.2, in the event of loss or destruction of a vessel for which a Dungeness crab vessel permit was issued, or serious damage that renders the vessel inoperable, and upon written approval of the department, the owner of the vessel to whom the permit was issued may retain the permit and may transfer the permit to another vessel of equivalent size and capacity of the vessel that was lost or damaged during the period of two years after the loss or damage of the vessel for which the permit was originally issued. The owner of the lost or damaged vessel shall submit proof that the department may reasonably require to establish the loss or damage of the vessel. Only the permittee at the time of the loss, theft, damage, or destruction of the vessel may apply for the transfer of the vessel permit. Proof of loss or destruction shall be documented by submission of a copy of the report filed with the United States Coast Guard or any other law enforcement or fire agency that investigated the loss. In the case of mechanical breakdown, the request shall include an estimate of the costs to repair the vessel from a marine surveyor or boat repair yard. The department shall not issue a permit for a replacement vessel pursuant to this paragraph if the lost or damaged vessel was reported lost, stolen, destroyed, mechanically broken down, or damaged for fraudulent purposes. The department shall only transfer a permit pursuant to this paragraph if the lost or damaged vessel has a current permit and the owner of the lost or damaged vessel makes assurances in the application that any renewal of the permit that becomes due during the application processing period will be made. If the permit is not permanently transferred to another vessel owned by the person to whom the vessel permit was originally issued within two years of the loss or damage, the permit shall become void by operation of law.

(h) Upon written approval of the department, the owner of a vessel to whom the Dungeness crab vessel permit has been issued may retain that permit upon the sale of that permitted vessel for the purpose of transferring the permit to another vessel to be purchased by that individual within one year of the time of sale of the vessel for which the permit was originally issued if the requirements of this section are satisfied, including the payment of transfer fees. If the permit is not transferred to a new vessel owned by the person to whom the vessel permit was originally issued within one year of the sale of the vessel for which it was originally issued, or if the person does not retain ownership of the new vessel to which the permit is transferred for a period of not less than one year, the permit shall become void by operation of law.

(i) In the event of the death or incapacity of a permitholder, the permit shall be transferred, upon application, to the heirs or assigns, or to the working partner, of the permitholder, together with the transfer of the vessel for which the permit was issued, and the new owner may continue to operate the vessel under the permit, renew the permit, or transfer the permit upon sale of the vessel pursuant to subdivision (b). The estate of the holder of a transferable Dungeness crab vessel permit may renew that permit as provided for in statute if needed to keep it valid. The estate of the decedent may transfer that permit pursuant to these regulations no later than two years from the date of death of the permitholder as listed on the death certificate.

(j) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 546, Sec. 3. Effective September 25, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.4

(a) The commission may revoke the commercial fishing license issued pursuant to Section 7852 of any person owning a fishing vessel engaging in the taking or landing of Dungeness crab by traps for which that person has not obtained a Dungeness crab vessel permit, and the commission may revoke the registration, issued pursuant to Section 7881, for that vessel.

(b) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 9. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.5

(a) The director shall convene a Dungeness crab review panel for the purpose of reviewing applications for Dungeness crab vessel permits pursuant to paragraphs (2) and (4) of subdivision (b) of Section 8280.1 and applications for permit transfers pursuant to Section 8280.3 if the department determines that the additional review and advice of the panel will be helpful in deciding whether to issue a permit or approve a transfer.

(b) The panel shall consist of one nonvoting representative of the department and three public voting members selected by the director to represent the Dungeness crab fishing industry. One public member shall be licensed pursuant to Article 7 (commencing with Section 8030) of Chapter 1 and active in Dungeness crab processing in this state. Two public members shall be licensed pursuant to Section 7852, one from Sonoma County or a county south of Sonoma County, and one from Mendocino County or a county north of Mendocino County, and active in the taking and landing of Dungeness crab in this state. The public members shall be reimbursed for their necessary and proper expenses to participate on the panel. A public member shall serve on the panel for not more than four consecutive years.

(c) The panel may conduct its review of applications referred to it by mail or teleconference.

(d) The panel shall review each application for a permit or permit transfer referred to it by the department and shall consider all oral and written evidence presented by the applicant that is pertinent to the application under review. If the panel recommends issuance of a permit or approval of the transfer, the department may issue a Dungeness crab vessel permit pursuant to Section 8280.1 or approve a permit transfer pursuant to Section 8280.3.

(e) All appeals of denials of Dungeness crab vessel permits shall be made to the commission and may be heard by the commission if the appeal of denial is filed in writing with the commission not later than 90 days from the date of a permit denial. The commission may order the department to issue a permit upon appeal if the commission finds that the appellant qualified for a permit under this chapter.

(f) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 335, Sec. 10. Effective January 1, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.6

(a) The department shall charge a fee for each Dungeness crab vessel permit of two hundred dollars ($200) for a resident of California and four hundred dollars ($400) for a nonresident of California, for the reasonable regulatory costs of the department.

(b) The department shall charge a nonrefundable fee of two hundred dollars ($200) for each transfer of a permit authorized pursuant to Section 8280.3, for the reasonable regulatory costs of the department.

(c) A vessel owner shall sign an application for transfer and certify that the information included in the application is true to the best of his or her information and belief.

(d) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 546, Sec. 4. Effective September 25, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



8280.7

Notwithstanding Section 8280.1, the owner of a vessel, who has a Dungeness crab vessel permit for that vessel that has not been suspended or revoked, may contract for the use of a vessel that is registered pursuant to Section 7881 and for which a Dungeness crab vessel permit has not been issued for the purpose of assisting the crew of the permitted vessel in the deployment of Dungeness crab traps. An unpermitted vessel used for the purpose of assisting in the deployment of Dungeness crab traps pursuant to this section shall not have on board any equipment for the retrieval of Dungeness crab traps and shall not have on board at any time any Dungeness crab.

(Added by Stats. 1997, Ch. 186, Sec. 6. Effective January 1, 1998.)



8280.9

Dungeness crab vessel permits are valid only in state waters and in the Pacific Ocean in federal waters south of the border with Oregon.

(Added by Stats. 2006, Ch. 297, Sec. 4. Effective January 1, 2007.)



8281

Crab meat and frozen whole crabs or parts thereof, which are taken during the open season, may be possessed, transported, and sold at any time, subject to the regulations of the commission. The cost of inspection and marking, under the regulations of the commission, shall be paid by the owner or seller of such crab meat, crabs, or parts thereof.

(Amended by Stats. 1957, Ch. 851.)



8282

(a) Subject to this article and Article 1 (commencing with Section 9000) of Chapter 4, and subject to the regulation of the commission authorized under subdivision (c), rock crab may be taken in traps in any waters of the state at any time, except in Districts 9, 19A, 19B, and 21 and those portions of District 20 lying on the north and east sides of Santa Catalina Island north of Southeast Rock. Rock crab (Cancer antennarius), red crab (Cancer productus), or yellow crab (Cancer anthonyi), which is less than 41/4 inches, measured in a straight line through the body, from edge of shell to edge of shell at the widest part, shall not be taken, possessed, bought, or sold.

(b) Any person taking rock crab shall carry a measuring device and shall measure any rock crab immediately upon removal from the trap. If the person determines that the rock crab is undersize, the person shall return it to the water immediately.

(c) Upon the recommendation of the director regarding rock crab fishery management measures, and following a public hearing on the matter, the commission may adopt regulations to manage the rock crab resource consistent with Part 1.7 (commencing with Section 7050).

(Amended by Stats. 2003, Ch. 610, Sec. 13. Effective January 1, 2004.)



8283

(a) Crab traps may be set and baited 64 hours prior to the opening date of the Dungeness crab season in Fish and Game Districts 6, 7, 8, and 9. Crab traps may be set and baited in advance of that opening date in those districts if no other attempt is made to take or possess Dungeness crab in those districts.

(b) Except in Fish and Game Districts 6, 7, 8, and 9, crab traps may be set and baited 18 hours in advance of the opening date of the Dungeness crab season, if no other attempt is made to take or possess Dungeness crab.

(Amended by Stats. 2013, Ch. 233, Sec. 7. Effective January 1, 2014.)



8284

(a) Subject to this article and Article 1 (commencing with Section 9000) of Chapter 4, crab traps, as described in Section 9011, may be used to take Dungeness crab for commercial purposes. Any fish may be taken incidentally in crab traps being used to take Dungeness crab.

(b) Except as provided in Section 9011 or subdivision (c), any other species taken incidentally in a crab trap being used to take rock crab, shall be immediately released back to the water.

(c) The following species may be taken incidentally in crab traps being used to take rock crab under a permit issued pursuant to Section 9001 in Districts 19 and 118.5:

(1) Kellet’s whelk.

(2) Octopus.

(3) Crabs other than of the genus Cancer, except as provided in Section 9011.

(Amended by Stats. 2009, Ch. 478, Sec. 1. Effective January 1, 2010.)






ARTICLE 8 - Clams and Other Mollusks

8340

Except as otherwise provided in this article, in Districts 8, 9, and 17, clams may be taken between September 1st and April 30th, and in other districts clams may be taken at any time.

(Enacted by Stats. 1957, Ch. 456.)



8341

All of the species of clams commonly known as littlenecks, chiones and hard-shell cockles, including thin-shelled littleneck, common littleneck, Japanese littleneck, rough-sided littleneck, smooth chione, wavy chione, and banded chione, may be taken at any time, except in the waters of Marin County, where they may be taken only between September 1st and March 31st.

No such clams measuring less than one and one-half inches in greatest diameter may be taken, possessed, transported, or sold.

The bag limit on such clams is 50 per day, in the aggregate. Not more than one daily bag limit of such clams may be possessed by any person during one day.

Clams of the species herein designated, when legally taken outside the State and brought within the State pursuant to this code, may be possessed, transported, and sold without restrictions, except that all shipments of such clams into this State shall be accompanied by a bill of lading, or invoice, showing the species, total number or weight, and the origin of the clams.

(Amended by Stats. 1963, Ch. 55.)



8342

In Districts 11/2, 8, and 9 the bag limit on Washington clams and gapers, sometimes known as bigneck clams, is 25 in the aggregate. In all other districts the bag limit is 10 Washington clams and 10 gapers.

Not more than the prescribed daily bag limit may be possessed by any person during one day, except that a market or restaurant, where clams are sold to the public, may possess any number of Washington clams and gapers legally taken.

In Districts 8 and 9 the holder of a commercial fishing license who has in his possession a current daily written order for clams issued by a fish dealer or restaurant may possess any number of Washington clams and gapers legally taken up to but not exceeding the number specified in the order.

(Enacted by Stats. 1957, Ch. 456.)



8343

No northern razor clams (Siliqua patula) may be sold; but if taken outside the State and brought within the State, they may be possessed, transported, and sold without restriction.

(Enacted by Stats. 1957, Ch. 456.)



8344

Mussels (Mytilus californianus) may be taken only in accordance with such regulations as the commission may prescribe.

(Amended by Stats. 1970, Ch. 795.)



8345

It is unlawful for any person to sell or purchase any rock scallops (Hinnites multirugosus) or scallops (Pecten circularis), except that scallops cultivated pursuant to Division 12 (commencing with Section 15000) which may be sold or purchased subject to regulations of the commission.

(Amended by Stats. 1983, Ch. 1300, Sec. 9.)



8346

It is unlawful for any person to sell or purchase any pismo clams taken in this State.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 9 - Salt-water and Anadromous Fish Generally

8370

(a) Any striped bass, salmon, or sturgeon, if alive, that is taken in any type of net in any district shall be immediately liberated from the net by the fishermen and immediately returned to the water without further harm.

(b) Any striped bass, salmon, or sturgeon that is taken in any type of nets in any district shall be removed from the net by the fisherman and immediately returned to the water, regardless of the condition of the fish.

(c) The holder of a commercial fishing license shall not have in his or her possession, except when releasing fish from the net, any striped bass, salmon, or sturgeon, whether dead or alive, at any time when conducting netting operations or when going to or from those operations.

(d) Fish returned to the water in accordance with this section is not deterioration, waste, or spoilage of fish for purposes of Section 7704.

(Amended by Stats. 1995, Ch. 677, Sec. 3. Effective January 1, 1996.)



8371

Striped bass or salmon, or parts thereof, may be sold or offered for sale only under the following conditions:

(a) If the striped bass, or parts thereof, is taken or possessed by, and is the cultured progeny of, an aquaculturist who is registered under Section 15101, that striped bass may be sold or purchased subject to regulations of the commission.

(b) If the striped bass, or parts thereof, is taken legally in another state that permits the sale of that fish and if the fish is lawfully imported under Section 2363, the striped bass, or parts thereof, may be possessed, sold, or purchased.

(c) If the salmon, or parts thereof, is taken legally in another state that permits the sale of salmon, and is lawfully imported consistent with Section 2361, the salmon, or parts thereof, may be possessed, sold, or purchased.

(d) If the salmon, or parts thereof, is taken in accordance with Article 4 (commencing with Section 8210.2), the salmon, or parts thereof, may be possessed, sold, or purchased.

(Amended by Stats. 2007, Ch. 328, Sec. 4. Effective January 1, 2008.)



8372

Kelp bass, sand bass, or spotted bass, all of the genus Paralabrax, shall not be sold or purchased, or possessed in any place where fish are purchased, possessed for sale, or sold, or where food is offered or processed for sale, or in any truck, vessel, or other conveyance operated by or for a place so selling or possessing fish; except that those fish may be imported into this state pursuant to Article 1 (commencing with Section 2345) of Chapter 4 of Division 3, and may be sold under regulations as the commission may adopt. It is unlawful to take, possess, or sell any fish less than 101/2 inches in length of the species specified in this section.

(Amended by Stats. 2007, Ch. 285, Sec. 121. Effective January 1, 2008.)



8373

No yellowfin croaker, spotfin croaker, or California corbina may be sold or purchased, or possessed in any place where fish are purchased, possessed for sale, or sold, or where food is offered for sale, or in any truck or other conveyance operated by or for a place so selling or possessing fish.

(Amended by Stats. 1985, Ch. 1403, Sec. 9.)



8374

Yellowfin tuna and bluefin tuna may be taken at any time.

(Enacted by Stats. 1957, Ch. 456.)



8375

No bluefin tuna weighing less than 71/2 pounds may be sold, purchased, or processed.

(Amended by Stats. 1976, Ch. 850.)



8376

Albacore may be taken at any time.

(Enacted by Stats. 1957, Ch. 456.)



8377

(a) Pacific bonito less than 24 inches fork length or five pounds in weight shall not be taken or possessed on any vessel at any time for any commercial purpose, except as follows:

(1)  A load of bonito taken on a vessel by the use of round haul nets may contain 18 percent or less by number of bonito smaller than the minimum size.

(2)  A load of fish taken on a vessel by the use of gill nets or trammel nets may contain 1,000 pounds or less of bonito smaller than the minimum size per trip.

(b) Pacific bonito smaller than the minimum size, incidentally taken, may be used for any purpose.

(Amended by Stats. 1987, Ch. 269, Sec. 4.)



8377.5

Pacific bonito shall be measured from the tip of the lower jaw to the center of the fork of the tail fin.

(Amended by Stats. 1987, Ch. 269, Sec. 5.)



8378

Skipjack may be taken at any time.

(Enacted by Stats. 1957, Ch. 456.)



8380

(a) Giant seabass (Stereolepis gigas) may not be taken for any purpose, except that not more than one fish per vessel may be possessed or sold if taken incidentally in commercial fishing operations by gill or trammel net. Any fish so taken shall not be transferred to any other vessel.

(b) The restrictions specified in this section shall not apply to 1,000 pounds of giant seabass per trip taken in waters lying south of the International Boundary Line between the United States and Mexico extended westerly into the Pacific Ocean. Fish taken under this provision, however, shall be limited to a maximum aggregate of 3,000 pounds per vessel in any calendar year. A current fishing permit issued by the Mexican government constitutes valid evidence that the giant seabass were taken south of the international boundary.

(Amended by Stats. 1988, Ch. 308, Sec. 1.)



8381

It is unlawful to take grunion (Leuresthes tenuis) except between June 1st and March 31st.

(Enacted by Stats. 1957, Ch. 456.)



8382

Barracuda and yellowtail not less than 28 inches in length may be taken with hook and line at any time.

(Amended by Stats. 1992, Ch. 1370, Sec. 22. Effective October 27, 1992.)



8383.5

It is unlawful to take, possess, sell, or purchase any white sea bass less than 28 inches in length, measured from the tip of the lower jaw to the end of the longer lobe of the tail.

(Amended by Stats. 1992, Ch. 1370, Sec. 24. Effective October 27, 1992.)



8384

No barracuda or yellowtail less than 28 inches in length may be sold or purchased, except that not more than five barracuda and five yellowtail per day may be possessed by the holder of a commercial fishing license for noncommercial use if taken incidentally in commercial fishing.

(Amended by Stats. 1992, Ch. 1370, Sec. 25. Effective October 27, 1992.)



8385

No person holding a commercial fishing license while on any barge or boat which for hire carries any sport fisherman may take or have in his possession in any one day more than the aggregate number of the following kinds of fish permitted in the case of sport fishing: bluefin tuna, yellowfin tuna, skipjack, yellowtail, marlin, broadbill swordfish, black seabass, albacore, barracuda, white seabass, bonito, rock bass, kelp bass, California halibut, California corbina, yellowfin croaker, and spotfin croaker.

(Enacted by Stats. 1957, Ch. 456.)



8386

Barracuda and yellowtail shall be measured from the tip of the lower jaw to the end of the longer lobe of the tail.

(Amended by Stats. 1992, Ch. 1370, Sec. 26. Effective October 27, 1992.)



8387

From May 1st to August 31st, inclusive, all of the following are unlawful:

(a) For any one person to have in his or her possession on any boat, barge, or other vessel more than 500 pounds of yellowtail.

(b) For any two or more persons to have in their possession on any boat, barge, or other vessel a combined weight of more than 500 pounds of yellowtail per person.

(c) For any five or more persons to have in their possession on any boat, barge, or other vessel a combined weight of more than 2,500 pounds of yellowtail.

(Amended by Stats. 2002, Ch. 573, Sec. 5. Effective January 1, 2003.)



8388

(a) No female angel shark measuring less than 42 inches in total length or 151/4 inches in alternate length and no male angel shark measuring less than 40 inches in total length or 141/2 inches in alternate length may be possessed, sold, or purchased, except that 10 percent of the angel sharks in any load may measure not more than 1/2 inch less than the minimum sizes specified herein.

(b) Angel shark total length shall be measured from the anterior end of the head to the tip of the tail while the fish is lying in a position of natural repose. When measuring total length or alternate length, the tip of the tail may be laid flat against the surface of the measuring device. Angel shark alternate length shall be measured from the point where the leading edge of the first dorsal fin meets the back to the tip of the tail. Angel sharks may be constrained from lateral movement during measurement by restraining devices approved by the department.

(c) Angel sharks taken in gill or trammel nets shall be landed (brought ashore) with at least one intact pelvic fin and the tail fin attached.

(d) Angel sharks taken in gill or trammel nets shall not be transferred to or from another vessel, except that angel sharks may be transferred to or from vessels with a department observer on board. An observer shall observe and make a written record of that transfer.

(Amended by Stats. 1991, Ch. 873, Sec. 6. Effective October 14, 1991.)



8388.5

(a) A person shall not take, possess, sell, or purchase for commercial purposes any leopard shark less than 36 inches in total length.

(b) Notwithstanding subdivision (a), leopard sharks less than 36 inches in total length possessed by a person for aquarium display on or before January 1, 1994, may be retained by that person if a letter declaring that the shark was legally obtained prior to January 1, 1994, is provided to the Sacramento office of the department on or before January 1, 1995.

(Added by Stats. 1993, Ch. 1100, Sec. 8. Effective January 1, 1994.)



8389

(a) Herring eggs may only be taken for commercial purposes under a revocable, nontransferable permit subject to such regulations as the commission shall prescribe. In addition to the license fees provided for in this code, every person taking herring eggs under this section shall pay a royalty, as the commission may prescribe, of not less than fifty dollars ($50) per ton of herring eggs taken.

(b) Whenever necessary to prevent overutilization, to ensure efficient and economic operation of the fishery, or to otherwise carry out this article, the commission may limit the number of permits which are issued and the amount of herring eggs taken under those permits.

(c) In limiting the number of permits, the commission shall take into consideration any restriction of the fishing area and the safety of others who, for purposes other than fishing, use the waters from which herring eggs are taken.

(d) Every person operating under a permit issued pursuant to this section is excepted from the provisions of Chapter 6 (commencing with Section 6650) of Part 1 of Division 6 for aquatic plants taken incidental to the harvest of herring eggs.

(Amended by Stats. 1988, Ch. 1009, Sec. 5.)



8391

California halibut (Paralichthys californicus) may be taken at any time.

(Enacted by Stats. 1957, Ch. 456.)



8392

No California halibut may be taken, possessed, or sold that measures less than 22 inches in total length. Total length means the shortest distance between the tip of the jaw or snout, whichever extends farthest while the mouth is closed, and the tip of the longest lobe of the tail, measured while the halibut is lying flat in natural repose, without resort to any force other than the swinging or fanning of the tail.

(Amended by Stats. 2004, Ch. 431, Sec. 14. Effective January 1, 2005.)



8393

(a) Except where subdivision (b) has been complied with, marlin meat, whether fresh, smoked, canned, or preserved by any means, shall not be bought or sold, or possessed or transported for the purpose of sale.

(b) Notwithstanding the provisions of subdivision (a) of this section, black marlin (Makaira Indica) may be imported into this state for the purpose of processing (manufacturing) a product commonly known as fish cakes for human consumption. All such black marlin (Makaira Indica) imported into this state must be in an identifiable condition and accompanied by a bill of lading, showing the name of the consignor, the consignee, and the weight or number of fish shipped. A copy of the bill of lading must be delivered to the nearest office of the Department of Fish and Game either prior to or no later than two days after receipt of the fish. No such marlin (Makaira Indica) imported into California may leave the premises of the original consignee unless written permission is received from the Department of Fish and Game, or unless processed into the form of the product commonly known as fish cakes.

(Amended by Stats. 1965, Ch. 700.)



8394

Swordfish shall not be taken, possessed aboard a boat, or landed by a person for commercial purposes except under a valid swordfish permit. At least one person aboard the boat shall have a swordfish permit issued to that person that has not been revoked or suspended, subject to regulations adopted by the commission.

(Amended by Stats. 1996, Ch. 870, Sec. 35. Effective January 1, 1997.)



8394.5

The fee for the permit issued pursuant to Section 8394 is three hundred thirty dollars ($330). This permit fee does not apply to the holder of a valid drift gill net shark and swordfish permit required under Article 16 (commencing with Section 8560) of Chapter 2.

(Amended by Stats. 2000, Ch. 388, Sec. 10.5. Effective January 1, 2001.)



8395

(a) Upon the recommendation of the director regarding management measures for surfperch of the family Embiotocidae, the commission may adopt regulations to manage the commercial surfperch resource and fisheries consistent with Part 1.7 (commencing with Section 7050), including, but not limited to, adoption of changes to the prohibitions imposed under subdivision (b).

(b) Except as may be authorized under subdivision (a), surfperch of the family Embiotocidae may be taken only between July 16th and April 30th, except shiner surfperch (Cymatogaster aggregata), which may be taken, sold, or purchased at any time. Surfperch may be sold or purchased only between July 16th and May 10th, except as may be authorized under subdivision (a). South of a line drawn east and west through Point Arguello, barred surfperch, redtail surfperch, and calico surfperch may not be taken for commercial purposes, except as may be authorized under subdivision (a). Surfperch of these three species that have been taken north of the line during the open season and shipped south of the line may be sold or purchased under those regulations that the commission may prescribe.

(Amended by Stats. 2002, Ch. 573, Sec. 6. Effective January 1, 2003.)



8398

It is unlawful to take fish for commercial purposes in that portion of Tomales Bay in District 10 between a line drawn from the most northern tip of Tomales Point northeast, 47° magnetic, to the opposite shore in the vicinity of Dillon Beach, and a line drawn west from the western tip of Tom’s Point, 252° magnetic, to the opposite eastern shore of Tomales Point.

This section does not apply to the taking of oysters by persons licensed under Article 4 (commencing with Section 6480), Chapter 5, Part 1, Division 6, from their allotted areas.

(Added by Stats. 1963, Ch. 1487.)



8399

North of Point Conception, squid may be taken the year around; however, the commission may adopt regulations specifying the days of the week and the times of the day when squid may be taken.

(Added by Stats. 1983, Ch. 131, Sec. 16.5. Effective June 27, 1983.)



8399.1

(a) In District 10, it is unlawful to engage in the following activities:

(1) Attract squid by a light displayed from any vessel, except a vessel deploying nets for the take, possession, and landing of squid or from the seine skiff of the vessel deploying nets for the take, possession, and landing of squid.

(2) Attract squid by a light displayed from any vessel whose primary purpose is not the deployment, or assisting in the deployment, of nets for the take, possession, and landing of squid.

(3) To encircle any vessel, other than by the seine skiff of a vessel deploying nets for the take, possession, and landing of squid, while that vessel is engaged in the taking of squid.

(b) For purposes of this section, “seine skiff” means a vessel that is not licensed by the federal government or registered by the Department of Motor Vehicles, that is used to assist a larger federally-licensed or state-registered fishing vessel by assisting in the deployment and retrieval of nets and the landing of fish, and that travels with that larger fishing vessel at all times, that is used solely at the direction of the operator of the larger fishing vessel, and that is owned by the owner of the larger fishing vessel.

(Added by Stats. 1993, Ch. 617, Sec. 17. Effective October 1, 1993.)



8400

(a) California killifish (Fundulus parvipinnis), mudsuckers (Gillichthys mirabilis), and yellowfin gobies (Acanthogobius flavimanus) may only be taken for commercial purposes with baitfish traps in the tidewaters of Districts 31/2, 4, 41/8, 43/4, 16, 17, and 21, in the tidewaters of District 10 south of the City and County of San Francisco, in the Salton Sea, and in Imperial and Riverside Counties.

(b) Shiner perch (Cymatogaster aggregata), staghorn sculpin (Leptocottus armatus), mudsuckers (Gillichthys mirabilis), and yellowfin gobies (Acanthogobius flavimanus) may only be taken for commercial purposes with baitfish traps in Districts 11, 12, and 13 and in the tidewaters of Districts 2 and 21/2.

(c) Any unauthorized species taken incidentally in baitfish traps in the districts specified in subdivisions (a) and (b) shall be immediately released.

(d) Baitfish traps, as described in Section 9020, may be used subject to Article 1 (commencing with Section 9000) of Chapter 4.

(Amended by Stats. 1988, Ch. 1009, Sec. 7.)



8403

(a) To the extent not in conflict with Section 8607, marine species of fin fish which are classified as groundfish may be taken under the regulations of the commission.

(b) Marine species of fin fish, including, but not limited to, fin fish which are classified as groundfish, may be taken with fin fish traps, subject to Article 1 (commencing with Section 9000) of Chapter 4, under regulations of the commission. The regulations may limit the number of fin fish traps which any vessel may use, designate the areas in which the traps may be used, and prescribe other limitations on the use of fin fish traps.

(c) Any other species not otherwise prohibited may be taken in a fin fish trap.

(Added by Stats. 1984, Ch. 1271, Sec. 16.)






ARTICLE 9.1 - Sea Cucumbers

8405

(a) Sea cucumbers shall not be taken, possessed aboard a boat, or landed by a person for commercial purposes except under a valid sea cucumber permit issued to that person, which has not been suspended or revoked.

(b) When taking sea cucumbers by diving, every diver shall have a sea cucumber diving permit issued to that person, which has not been suspended or revoked. When taken by means other than diving, at least one person aboard the boat shall have a valid sea cucumber trawl permit issued to that person, which has not been suspended or revoked.

(Added by Stats. 1996, Ch. 585, Sec. 2. Effective January 1, 1997. Section operative April 1, 1997, pursuant to Section 8405.4 as added by Ch. 585. Inoperative April 1, 2020. Repealed as of January 1, 2021, pursuant to Section 8405.4.)



8405.1

(a) Applicants for a sea cucumber permit shall specify by gear type, either trawl or dive, the method in which the applicant intends to take sea cucumbers. The gear type of a sea cucumber permit, either trawl or dive, shall not be transferable.

(b) The fee for a sea cucumber permit shall be two hundred fifty dollars ($250).

(c) Each permittee shall complete and submit an accurate record of all sea cucumber fishing activities on forms provided by the department.

(d) In order to renew a sea cucumber permit for any permit year, an applicant shall have been issued a sea cucumber permit in the immediately preceding permit year. Applications for renewal of a sea cucumber permit shall be received by the department or, if mailed, postmarked, by April 30 of the permit year.

(Amended by Stats. 2004, Ch. 431, Sec. 15. Effective January 1, 2005. Inoperative April 1, 2020. Repealed as of January 1, 2021, pursuant to Section 8405.4.)



8405.2

(a) A valid sea cucumber permit may be transferred by the permittee if the permittee has previously held a valid sea cucumber permit for any four permit years and landed at least 100 pounds of sea cucumbers in each of those permit years, as documented by landing receipts with the name of the permittee shown on the receipts.

(b) A valid sea cucumber permit that has not been suspended or revoked may be transferred only to a person who has a valid commercial fishing license issued pursuant to Section 7852, that has not been suspended or revoked. A sea cucumber permit shall not be transferred to a person who has had a sea cucumber permit suspended or revoked while the suspension or revocation is in effect.

(c) An application for transfer of a permit shall be in the form of a notarized letter and shall be submitted to the department, with reasonable proof as the department may require to establish the qualifications of the permitholder and the person the permit is to be transferred to, accompanied by payment to the department of a nonrefundable transfer fee of two hundred dollars ($200). The transfer shall take effect on the date notice of approval of the application is given to the transferee by the department. The sea cucumber permit shall be valid for the remainder of the permit year and may be renewed in subsequent years.

(d) A sea cucumber trawl permit may be transferred to a qualified person as provided in subdivisions (b) and (c) to take sea cucumbers by diving or by use of trawl nets. A sea cucumber dive permit may be transferred to a qualified person as provided in subdivisions (b) and (c) only to take sea cucumbers by diving. The transferee shall specify the gear type, either trawl or dive, that the transferee intends to use to take sea cucumbers. The gear type of the sea cucumber permit, either trawl or dive, shall not be transferable.

(e) (1) Upon the death of a sea cucumber permitholder, the deceased person’s sea cucumber dive or trawl permit may be transferred by his or her heirs, assignees, or estate to a qualified person as provided in subdivision (b), upon payment of the fee described in subdivision (c), and in accordance with subdivisions (a) and (d). The estate of the decedent may transfer the permit pursuant to this chapter no later than two years from the date of death of the permitholder, as listed on the death certificate.

(2) For purposes of a transfer under this subdivision, the heirs, assignees, or estate shall renew the permit as specified in Section 8405.1 to keep the permit valid until transferred.

(Amended by Stats. 2013, Ch. 472, Sec. 1. Effective January 1, 2014. Inoperative April 1, 2020. Repealed as of January 1, 2021, pursuant to Section 8405.4.)



8405.3

(a) The commission, upon recommendation of the department or upon its own motion and in consultation with the sea cucumber fishing industry, may adopt regulations, including provisions governing seasons, gear restrictions, hours of operation, and any other measures that it determines may reasonably be necessary to protect the sea cucumber resource and to assure a sustainable sea cucumber fishery or to enhance enforcement activities.

(b) The number of sea cucumber permits issued for the April 1, 1997, to March 31, 1998, inclusive, permit year shall constitute the maximum number of permits available for all subsequent permit years for the sea cucumber fishery. The department may establish by regulation a method, if necessary, to reissue any sea cucumber permit not renewed or transferred. The permit type of a sea cucumber permit, either trawl or dive, that is reissued shall not be transferable.

(c) The commission may permanently revoke the sea cucumber permit of any person convicted of the unlawful taking of any California halibut while operating pursuant to a sea cucumber permit. The commission may revoke the sea cucumber permit of any person convicted of any other violation of this code or regulation adopted pursuant thereto while operating pursuant to a sea cucumber permit. Any revocation of a permit pursuant to this subdivision shall be in addition to any action the department may take pursuant to Section 12000.

(d) Subsequent to the 1997–98 permit year, the department, using existing funds, may determine the actual costs to the department of enforcing this article. The commission, upon recommendation of the department, may adjust the fee for the issuance or transfer of a permit to an amount not to exceed three hundred fifty dollars ($350), to reflect the actual cost of enforcing this article.

(Added by Stats. 1996, Ch. 585, Sec. 2. Effective January 1, 1997. Section operative April 1, 1997, pursuant to Section 8405.4 as added by Ch. 585. Inoperative April 1, 2020. Repealed as of January 1, 2021, pursuant to Section 8405.4.)



8405.4

This article shall become inoperative on April 1, 2020, and as of January 1, 2021, is repealed, unless a later enacted statute that is enacted before January 1, 2021, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 444, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2021, pursuant to Section 8405.4. Note: Termination clause affects Article 9.1, commencing with Section 8405.)






ARTICLE 9.5 - Pacific Mackerel

8411

The department shall manage the Pacific mackerel resource in conformance with the federal fishery regulations as recommended by the Pacific Fishery Management Council and as adopted by the Secretary of Commerce.

(Amended by Stats. 2000, Ch. 388, Sec. 12. Effective January 1, 2001.)



8412

Pacific mackerel may be taken under a revocable nontransferable permit issued by the department to boat owners or operators under conditions prescribed by the department.

(Amended by Stats. 2000, Ch. 388, Sec. 13. Effective January 1, 2001.)






ARTICLE 9.7 - Market Squid

8420

(a) The Legislature finds and declares that the fishery for market squid (Loligo opalescens) is the state’s largest fishery by volume, generating millions of dollars of income to the state annually from domestic and foreign sales. In addition to supporting an important commercial fishery, the market squid resource is important to the recreational fishery and is forage for other fish taken for commercial and recreational purposes, as well as for marine mammals, birds, and other marine life. The growing international market for squid and declining squid production from other parts of the world has resulted in an increased demand for California market squid, which, in turn, has led to newer, larger, and more efficient vessels entering the fishery and increased processing capacity.

(b) The Legislature finds that the lack of research on market squid and the lack of annual at-sea surveys to determine the status of the resource, combined with the increased demand for, and fishing effort on, market squid could result in overfishing of the resource, damaging the resource, and financially harming those persons engaged in the taking, landing, processing, and sale of market squid.

(c) The Legislature further finds that some individuals, vessels, and processing plants engaged in the market squid fishery have no other viable alternative fisheries available to them and that a decline or a loss of the market squid resource would cause economic devastation to the individuals or corporations engaged in the market squid fishery.

(d) The Legislature declares that to prevent excessive fishing effort in the market squid fishery and to develop a plan for the sustainable harvest of market squid, it is necessary to adopt and implement a fishery management plan for the California market squid fishery that sustains both the squid population and the marine life that depends on squid.

(e) The Legislature finds that a sustainable California market squid fishery can best be ensured through ongoing oversight and management of the fishery by the commission. With regard to the market squid fishery, the Legislature urges that any limited entry component of a fishery management plan, if necessary, should be adopted for the primary purpose of protecting the resource and not simply for the purpose of diminishing or advancing the economic interests of any particular individual or group.

(Amended by Stats. 2001, Ch. 318, Sec. 1. Effective January 1, 2002.)



8424

(a) No person shall purchase squid from a vessel or vessels unless that person holds a license issued pursuant to Section 8032 or 8033, employs a certified weighmaster, and the facilities operated by the person are located on a permanent, fixed location.

(b) Notwithstanding any other provision of law, this section shall not apply to the transfer at sea of squid for live bait in an amount less than 200 pounds in a calendar day.

(Added by Stats. 1997, Ch. 785, Sec. 1. Effective January 1, 1998.)



8425

(a) On or before December 31, 2002, the commission, after consideration of the report and recommendations prepared by the department pursuant to subdivision (c) of Section 8426, and, after public hearings, shall adopt a market squid fishery management plan and regulations to protect the squid resource and manage the squid fishery at a level that sustains healthy squid populations, taking into account the level of fishing effort and ecological factors, including, but not limited to, the species’ role in the marine ecosystem and oceanic conditions. The management plan shall be consistent with the requirements of Part 1.7 (commencing with Section 7050). Development of the plan shall be coordinated with the federal Coastal Pelagic Species Fishery Management Plan.

(b) On and after January 1, 2002, the commission shall manage the squid fishery in accordance with the requirements of Part 1.7 (commencing with Section 7050).

(Repealed and added by Stats. 2001, Ch. 318, Sec. 4. Effective January 1, 2002.)



8428

Commencing April 1, 2003, and annually thereafter, the fees for a commercial market squid vessel permit and for a commercial squid light boat owner’s permit shall be established by the commission. The total amount of fees collected pursuant to this section, including any revenue derived from any other appropriate source, as determined and allocated by the commission, shall not exceed the department’s and the commission’s costs for managing the market squid fishery pursuant to Section 8425. The fees collected pursuant to this article shall be used only for the management of the market squid fishery pursuant to Section 8425.

(Repealed and added by Stats. 2001, Ch. 318, Sec. 6. Effective January 1, 2002.)



8429

Any statement made to the department, orally or in writing, relating to a permit issued under this article, shall be made under penalty of perjury. The commission shall revoke the commercial fishing license, the commercial boat registration of any vessel, and, if applicable, any licenses issued pursuant to Section 8032, 8033, or 8034 that are held by any person submitting material false statements, as determined by the commission, for the purpose of obtaining a commercial market squid vessel permit or a commercial light boat owner’s permit.

(Amended by Stats. 2001, Ch. 318, Sec. 7. Effective January 1, 2002.)



8429.5

Notwithstanding any other provision of law, nothing in this article shall prohibit or otherwise limit the authority of the director or the commission under any other law.

(Added by Stats. 1997, Ch. 785, Sec. 1. Effective January 1, 1998.)



8429.7

Sections 8420.5 to 8423.5, inclusive, and Sections 8426 and 8427 shall become inoperative upon the adoption by the commission of a market squid fishery management plan and the adoption of implementing regulations pursuant to Section 8425, and are repealed six months thereafter.

(Repealed and added by Stats. 2001, Ch. 318, Sec. 9. Effective January 1, 2002. Note: Termination clause affected Sections 8420.5, 8421, 8421.5, 8422, 8423, 8423.5, 8426, and 8427.)






ARTICLE 10 - Fresh-water Fish Generally

8430

Except as otherwise provided in this article, it is unlawful to sell or purchase any species of trout.

(Enacted by Stats. 1957, Ch. 456.)



8431

Dolly Varden or steelhead trout from without the State may be possessed and sold within the State when they are inspected and tagged in accordance with regulations prescribed by the commission. The cost of such inspection and tagging shall be paid by the person submitting the trout for such inspection and tagging.

(Enacted by Stats. 1957, Ch. 456.)



8432

Steelhead trout from without the State may not be sold or possessed in District 11/2 in excess of the daily bag limit on steelhead trout for that district.

(Enacted by Stats. 1957, Ch. 456.)



8433

Nothing in this article applies to trout grown pursuant to Division 12 (commencing with Section 15000).

(Amended by Stats. 1982, Ch. 1486, Sec. 21.)



8434

It is unlawful to sell or purchase any fresh, canned, or cured fish taken in the Klamath River District or in the waters of the Smith River.

(Enacted by Stats. 1957, Ch. 456.)



8435

No catfish may be sold, except catfish imported from without the state or catfish grown pursuant to Division 12 (commencing with Section 15000).

(Amended by Stats. 1982, Ch. 1486, Sec. 22.)



8436

Except as provided in Section 8436.5, fish of the family Centrarchidae (Sacramento perch, crappie, black bass, and sunfish) shall not be taken or possessed for commercial purposes, sold, or purchased, other than fish that are cultured pursuant to Division 12 (commencing with Section 15000).

(Amended by Stats. 2007, Ch. 328, Sec. 5. Effective January 1, 2008.)



8436.5

Notwithstanding Section 8436, the commission shall adopt regulations which authorize the importation and sale of dead fish of the family Centrarchidae if the fish have been lawfully taken outside of California, they have been taken in another state or foreign country that permits their sale, and they are brought into California with a bill of lading or similar accountable documentation specifying the origin of the fish.

(Added by Stats. 1986, Ch. 763, Sec. 5. Effective September 15, 1986.)



8437

The following freshwater fish may be taken for commercial purposes pursuant to regulations adopted by the commission:

(a) Threadfin shad (Dorosoma petenense).

(b) Species of the following families:

(1) Lamprey (Petromyzontidae).

(2) Smelt (Osmeridae).

(3) Sucker (Catostomidae).

(4) Carp or minnow (Cyprinidae).

(5) Killifish (Cyprinodontidae).

(6) Livebearer (Peociliidae).

(7) Silverside (Antherinidae).

(8) Cichlid (Cichlidae).

(9) Mullet (Mudilidae).

(10) Sculpin (Cottidae).

(11) Stickleback (Casterosteidae).

(12) Goby (Gobiidae).

(Added by Stats. 1980, Ch. 271, Sec. 1.)



8437.1

The commission may authorize the use of commercial fishing gear and fishing methods to take any fish listed in Section 8437 in those areas of the state otherwise closed to that use pursuant to this code.

(Added by Stats. 1988, Ch. 360, Sec. 1.)






ARTICLE 11 - Fresh-water Fish for Bait

8460

Any person engaged for profit in the taking, transporting, or selling of live fresh-water fish for bait shall first obtain from the department a live fresh-water bait fish license to possess the fish for those purposes. The commission may prescribe regulations governing these licenses.

A license shall be issued for a calendar year, or, if issued after the beginning of such term, for the remainder thereof, and may be revoked for a violation of the terms thereof.

Such a license is not required for the raising, possession, or sale of live fresh-water fish for bait under authority of Division 12 (commencing with Section 15000).

The provisions of this code on commercial fishing, packing, or processing licenses, on reports by persons engaged in the commercial fish industry, and on statements required by owners or operators of fishing boats, do not apply to the taking, transporting, or selling of live fresh-water fish for bait.

(Amended by Stats. 1983, Ch. 1300, Sec. 11.)



8461

The annual license fee for a live freshwater bait fish license is fifty-five dollars ($55) for each person.

(Amended by Stats. 1992, Ch. 701, Sec. 33. Effective September 15, 1992. Operative January 1, 1993, by Sec. 72 of Ch. 701.)



8462

A license issued under Section 8460 shall authorize the taking of only golden shiners, fathead minnows and such other species as the department may designate, under such regulations as the commission may prescribe. The commission may prohibit in any part or all parts of the State the possession alive of any species of fish which it considers a potential threat to the fisheries of the State by reason of possible escape and establishment.

(Enacted by Stats. 1957, Ch. 456.)



8463

Traps not over 24 inches in greatest length nor more than 12 inches in greatest depth or width, or seines of not over 1/2-inch mesh stretched measure and not more than 4 x 30 feet in size, may be used for the taking of fish of the carp and minnow family (family Cyprinidae), suckers (family Catostomidae), sculpins (family Cottidae), or mosquito fish (genus Gambusia). Such traps may be used only in lakes and impounded waters. Such seines may be used only in lakes, impounded waters, and conduits.

Fish taken as provided in this section may be sold only as bait. Fish other than those named in this section that may be taken in such traps or seines shall be released and returned unharmed to the water wherein taken.

(Enacted by Stats. 1957, Ch. 456.)



8475

Notwithstanding Section 200, the commission shall regulate the taking of freshwater clams for commercial purposes.

(Added by Stats. 1985, Ch. 1442, Sec. 5.)






ARTICLE 12 - Crayfish

8490

The taking of crayfish shall be subject to regulations as prescribed by the commission.

(Added by renumbering Section 8491 by Stats. 2013, Ch. 226, Sec. 2. Effective January 1, 2014.)



8491

(a) Any allowance for the commercial taking of crayfish in Lake Tahoe or in the Lake Tahoe Basin shall be for the primary purpose of population reduction and control of the signal crayfish, an invasive species. The commercial taking of crayfish may be allowed only to the extent that it is consistent with state goals for management of invasive species and other environmental standards, including an environmental analysis conducted by the Tahoe Regional Planning Agency or another appropriate lead agency for each proposed individual harvest operation.

(b) The commission shall ensure that, with respect to the taking of crayfish for commercial purposes in Lake Tahoe or in the Lake Tahoe Basin, the commission’s regulations are consistent with the Lake Tahoe Region Aquatic Invasive Species Management Plan, as amended.

(Added by Stats. 2013, Ch. 226, Sec. 3. Effective January 1, 2014.)



8492

The department shall take the steps it determines are necessary to prevent overfishing of crayfish in the Sacramento-San Joaquin Delta. Those steps may include, but are not limited to, submitting to the Legislature proposed legislation to place limitations on the commercial crayfishing in that area.

(Added by Stats. 1990, Ch. 528, Sec. 2.)






ARTICLE 13 - Halibut Trawl Grounds

8494

(a) Commencing April 1, 2006, any vessel using bottom trawl gear in state-managed halibut fisheries, as described in subdivision (a) of Section 8841, shall possess a valid California halibut bottom trawl permit that has not been suspended or revoked and that is issued by the department authorizing the use of trawl gear by that vessel for the take of California halibut.

(b) A California halibut bottom trawl vessel permit shall be issued annually, commencing with the 2006 permit year. Commencing with the 2007–08 season, in order to be eligible for that permit, an applicant shall have been issued a California halibut bottom trawl vessel permit in the immediately preceding permit year.

(c) The department shall not issue a California halibut bottom trawl vessel permit pursuant to this section for use in the California halibut fishery unless that vessel has landed a minimum of 200 pounds of California halibut and reported that landing on fish landing receipts as being caught with bottom trawl gear in at least one of the following:

(1) At least two of the calendar years 1995 to 2003, inclusive.

(2) At least one of the calendar years 1995 to 2003, inclusive, and from January 1, 2004, to February 19, 2004, inclusive.

(d) Permits issued pursuant to this section may be transferred only if at least one of the following occur:

(1) The commission adopts a restricted access program for the fishery that is consistent with the commission’s policies regarding restricted access to commercial fisheries.

(2) Prior to the implementation of a restricted access program, the permit is transferred to another vessel owned by the same permitholder of equal or less capacity, as determined by the department, and if the originally permitted vessel was lost, stolen, destroyed, or suffered a major irreparable mechanical breakdown. The department may not issue a permit for a replacement vessel if the department determines that the originally permitted vessel was fraudulently reported as lost, stolen, destroyed, or damaged. Only the permitholder at the time of the loss, theft, destruction, or irreparable mechanical breakdown of a vessel may apply to transfer the vessel permit. Evidence that a vessel is lost, stolen, or destroyed shall be in the form of a copy of the report filed with the United States Coast Guard, or any other law enforcement agency or fire department that conducted an investigation of the loss.

(3) Prior to the implementation of a halibut trawl restricted access program, the commission may consider requests from a vessel permitholder or his or her conservator or estate representative to transfer a permit with the vessel if both of the following conditions are met:

(A) The permitholder has died, is permanently disabled, or the permitholder is at least 65 years of age and has decided to retire from commercial fishing.

(B) California halibut landings contributed significantly to the record and economic income derived from the vessel, as determined by regulations adopted by the commission. The commission may request information that it determines is reasonably necessary from the permitholder or his or her heirs or estate for the purpose of verifying statements in the request prior to authorizing the transfer of the permit.

(e) The commission shall establish California halibut bottom trawl vessel permit fees based on the recommendations of the department and utilizing the guidelines outlined in subdivision (b) of Section 711 to cover the costs of administering this section. Prior to the adoption of a restricted access program pursuant to subdivision (d), fees may not exceed one thousand dollars ($1,000) per permit.

(f) Individuals holding a federal groundfish trawl permit may retain and land up to 150 pounds of California halibut per trip without a California halibut trawl permit in accordance with federal and state regulations, including, but not limited to, regulations developed under a halibut fishery management plan.

(g) This section shall become inoperative upon the adoption by the commission of a halibut fishery management plan in accordance with the requirements of Part 1.7 (commencing with Section 7050).

(h) The commission may adopt regulations to implement this section.

(Amended by Stats. 2006, Ch. 538, Sec. 188. Effective January 1, 2007. Inoperative on date prescribed in subd. (g).)



8495

(a) The following area is designated as the California halibut trawl grounds:

The ocean waters lying between one and three nautical miles from the mainland shore lying south and east of a line running due west (270° true) from Point Arguello and north and west of a line running due south (180° true) from Point Mugu.

(b) Notwithstanding subdivision (a), the use of trawl gear for the take of fish is prohibited in the following areas of the California halibut trawl grounds:

(1) Around Point Arguello. The area from a line extending from Point Arguello true west (270°) and out three miles, to a line extending from Rocky Point true south (180°) and out three miles.

(2) Around Point Conception. From a point on land approximately one-half mile north of Point Conception at latitude 34° 27.5´ extending seaward true west (270°) from one to three miles, to a point on land approximately 1/2 mile east of Point Conception at longitude 120° 27.5´ extending seaward true south (180°) from one to three miles.

(3) In the Hueneme Canyon in that portion demarked by the IMO Vessel Traffic safety zone on NOAA/NOS Chart 18725 and from one mile to the three mile limit of state waters.

(4) In Mugu Canyon, from Laguna Point, a line extending true south (180°) and out three miles, to Point Mugu, a line extending true south (180°) and from one to three miles.

(c) (1) Notwithstanding subdivision (a), commencing April 1, 2008, the following areas in the California halibut trawl grounds shall be closed to trawling, unless the commission finds that a bottom trawl fishery for halibut minimizes bycatch, is likely not damaging sea floor habitat, is not adversely affecting ecosystem health, and is not impeding reasonable restoration of kelp, coral, or other biogenic habitats:

(A) The ocean waters lying between one and three nautical miles from the mainland shore from a point east of a line extending seaward true south (180°) from a point on land approximately 1/2 mile east of Point Conception at longitude 120° 27.5´ to a line extending due south from Gaviota.

(B) The ocean waters lying between one and two nautical miles from the mainland shore lying east of a line extending due south from Santa Barbara Point (180°) and west of a line extending due south from Pitas Point (180°).

(C) Except as provided in subdivision (b), the ocean waters lying between one and three nautical miles from the mainland shore lying south and east of a line running due west (270° true) from Point Arguello to a line extending seaward true south (180°) from a point on land approximately 1/2 mile east of Point Conception at longitude 120° 27.5´, and from the western border of the IMO Vessel Traffic safety zone on NOAA/NOS Chart 18725 in Hueneme Canyon running south and east to a line running due south (180° true) from Point Mugu.

(2) In making the finding described in paragraph (1), the commission shall pay special attention to areas where kelp and other biogenic habitats existed and where restoring those habitats is reasonably feasible, and to hard bottom areas and other substrate that may be particularly sensitive to bottom trawl impacts.

(d) Commencing January 1, 2008, the commission shall review information every three years from the federal groundfish observer program and other available research and monitoring information it determines relevant, and shall close any areas in the California halibut trawl grounds where it finds that the use of trawl gear does not minimize bycatch, is likely damaging sea floor habitat, is adversely affecting ecosystem health, or impedes reasonable restoration of kelp, coral, or other biogenic habitats. The commission shall pay special attention to areas where kelp and other biogenic habitats existed and where restoring those habitats is reasonably feasible, and to hard bottom areas and other substrate that may be particularly sensitive to bottom trawl impacts in making that finding.

(e) Notwithstanding any other provision of law, the commission shall determine the size, weight, and configuration of all parts of the trawl gear, including, but not limited to, net, mesh, doors, appurtenances, and towing equipment as it determines is necessary to ensure trawl gear is used in a sustainable manner within the California halibut trawl grounds.

(Amended by Stats. 2006, Ch. 538, Sec. 189. Effective January 1, 2007.)



8496

Within the California halibut trawl grounds the following requirements shall apply to the use of trawl nets:

(a) Open season shall be June 16 to March 14, inclusive.

(b) California halibut shall only be taken pursuant to Section 8392.

(c) Not more than 500 pounds of fish other than California halibut may be possessed, except that any amount of sea cucumbers may be possessed by a person who holds a valid sea cucumber permit and who meets any conditions adopted by the commission pursuant to Section 8405.3, and any amount of sharks, skates, or rays for which the take or possession of that species is not otherwise prohibited by this code may be taken or possessed.

(d) It is unlawful to operate a trawl net in a way that damages or destroys other types of fishing gear which is buoyed or otherwise visibly marked.

(e) Sections 8833 and 8836 do not apply to trawl nets when used or possessed on California halibut trawl grounds.

(f) Trawl nets described in Section 8843 shall only be used within the halibut trawl grounds.

(g) Single bags and cod-ends or double bags and cod-ends may be used within the halibut trawl grounds and may be possessed while a vessel is in transit directly to the halibut trawl grounds or returning directly to port. Double bags shall be hung and tied to each rib line so that the knots of each layer coincide, knot for knot, for the full length of the double layers. The double mesh section shall not measure over 25 meshes or 12 feet in length, whichever is greater. The individual meshes in the double section shall measure not less than 71/2 inches in length.

(h) No net, whose cod-end meshes are less than prescribed in this section, may be possessed on any vessel that is operating under the authority of this section.

(Amended by Stats. 1998, Ch. 378, Sec. 1. Effective January 1, 1999.)



8497

If the director determines that the California halibut resource, or existing fishing operations, within the designated California halibut trawl grounds are in danger of irreparable injury, he or she may order the closure of the area, or portions thereof, to trawl net fishing or further restrict the nets that may be used in the area, or portions thereof. Any such closure or restriction order shall be adopted by emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

The department shall bring to the attention of the Legislature within 30 calendar days after commencement of the next succeeding regular session of the Legislature any regulation adopted pursuant to this section.

(Amended by Stats. 1983, Ch. 101, Sec. 38.)






ARTICLE 14 - Tidal Invertebrates

8500

Except as otherwise expressly permitted in this chapter, no mollusks, crustaceans, or other invertebrates may be taken, possessed aboard a boat, or landed for commercial purposes by any person in any tide pool or tidal area, including tide flats or other areas between the high tidemark and 1,000 feet beyond the low tidemark, unless a valid tidal invertebrate permit has been issued to that person that has not been suspended or revoked. The taking, possessing, or landing of mollusks, crustaceans, or other invertebrates pursuant to this section shall be subject to regulations adopted by the commission.

(Amended by Stats. 1996, Ch. 870, Sec. 37. Effective January 1, 1997.)






ARTICLE 14.5 - Krill

8510

It is unlawful to take or land krill of any species of euphausiid for any purpose except scientific research pursuant to regulations adopted by the commission. This section applies to krill in the waters of this state and up to 200 miles offshore, as long as federal law does not regulate the taking of krill.

(Amended by Stats. 2003, Ch. 218, Sec. 1. Effective January 1, 2004.)






ARTICLE 15 - Herring

8550

Herring may be taken for commercial purposes only under a permit, subject to regulations adopted by the commission. The commission may, whenever necessary to prevent overutilization, to ensure efficient and economic operation of the fishery, or to otherwise carry out this article, limit the total number of permits that are issued and the amount of herring that may be taken under the permits.

The commission, in limiting the total number of permits, shall take into consideration any restriction of the fishing area and the safety of others who, for purposes other than fishing, use the waters from which herring are taken.

(Amended by Stats. 1996, Ch. 870, Sec. 38. Effective January 1, 1997.)



8550.5

(a) A herring net permit granting the privilege to take herring with nets for commercial purposes shall be issued to licensed commercial fishermen, subject to regulations adopted under Section 8550, as follows:

(1) To any resident of this state to use gill nets, upon payment of a fee of two hundred sixty-five dollars ($265).

(2) To any nonresident to use gill nets, upon payment of a fee of one thousand dollars ($1,000).

(b) The commission shall not require a permit for a person to be a crewmember on a vessel taking herring pursuant to this article.

(Amended by Stats. 2000, Ch. 388, Sec. 17. Effective January 1, 2001.)



8552

(a)  It is unlawful to take herring for roe on a vessel unless the operator holds a herring permit issued by the department pursuant to commission regulations. The permit may be transferred pursuant to Sections 8552.2 and 8552.6.

(b) No person may be issued more than one herring permit, and the department shall not issue a herring permit to more than one person except as provided in Section 8552.6.

(c) Herring permits shall only be issued to and shall be held only by a natural person.

(d) Herring permits shall not be used as any form of security for any purpose, including, but not limited to, financial or performance obligations.

(e) The permittee shall be on board the vessel at all times during herring fishing operations, subject only to exceptions provided for in this code and regulations adopted under this code.

(Amended by Stats. 1988, Ch. 1505, Sec. 3.)



8552.1

The commission, in consultation with the department and representatives of the commercial roe herring fishery, and after holding at least one public hearing, may adjust the fees charged for permits; including fees for the issuance or transfer of permits, to a level that will not discourage the transfer of permits or limit entry into the fishery, and that will ensure sufficient funds to cover reasonable department costs associated with the management of the fishery, including research and enforcement costs.

(Added by Stats. 2004, Ch. 713, Sec. 3. Effective January 1, 2005.)



8552.2

Notwithstanding Section 1052, a herring permit may be transferred from a herring permitholder to a nonpermitholder having a minimum of 20 or more herring fishery points, as follows: The permitholder shall mail, by certified or registered mail, to the department and every individual listed on the department’s list of maximum 20 or more point herring fishery participants, his or her notice of intention to transfer his or her herring permit, which notice shall specify the gear type to be used under the herring permit; the name, address, and telephone number of the transferor and proposed transferee; and the amount of consideration, if any, sought by the transferor. Sixty days after mailing the notice, the transferor may transfer the permit to any person having 20 or more experience points without the necessity for giving further notice if the transfer occurs within six months of the date the original notice was given. Transfers after that six-month period shall require another 60-day notice of intention to be given. No person may hold more than one herring permit. A true copy of the notice of intention to transfer a permit shall be filed with the department by the transferor under penalty of perjury and shall be available for public review.

(Amended by Stats. 1989, Ch. 207, Sec. 4. Effective July 25, 1989.)



8552.3

The commission may, in consultation with representatives of the commercial herring roe fishery, and after holding at least one public hearing, adopt regulations intended to facilitate the transfer of herring permits, including, but not limited to, regulations that would do the following:

(a) Allow an individual to own a single permit for each of the different herring gillnet platoons in San Francisco Bay.

(b) Eliminate the point system for qualifying for a herring permit.

(c) Allow a herring permit to be passed from a parent to child, or between husband and wife.

(Added by Stats. 2004, Ch. 713, Sec. 4. Effective January 1, 2005.)



8552.4

Herring permits that are revoked or not renewed may be offered by the department for a drawing to persons having 20 or more experience points in the fishery on the first Friday of August of each year.

(Amended by Stats. 1989, Ch. 207, Sec. 5. Effective July 25, 1989.)



8552.5

The commission shall revoke any herring permit if the holder of the herring permit was convicted of failing to report herring landings or underreported herring landings or failed to correctly file with the department the offer or the acceptance for a permit transferred pursuant to Section 8552.2.

(Added by Stats. 1988, Ch. 1505, Sec. 6.)



8552.6

(a) Notwithstanding Section 8552, a herring permit may be issued to two individuals if one of the following criteria is met:

(1) The individuals are married to each other and file with the department a certified copy of their certificate of marriage and a declaration under penalty of perjury, or a court order, stating that the permit is community property.

(2) The individuals meet both of the following requirements:

(A) They are both engaged in the herring roe fishery either by fishing aboard the vessel or by personally participating in the management, administration, and operation of the partnership’s herring fishing business.

(B) There is a partnership constituting equal, 50 percent, ownership in a herring fishery operation, including a vessel or equipment, and that partnership is demonstrated by any two of the following:

(i) A copy of a federal partnership tax return.

(ii) A written partnership agreement.

(iii) Joint ownership of a fishing vessel used in the herring fishery as demonstrated on federal vessel license documents.

(b) For purposes of this section, a herring permit does not constitute a herring fishing operation. A herring permit may be transferred to one of the partners to be held thereafter in that partner’s name only if that partner has not less than 10 points computed pursuant to paragraph (2) of subdivision (a) of Section 8552.8 and there has been a death or retirement of the other partner, a dissolution of partnership, or the partnership is dissolved by a dissolution of marriage or decree of legal separation. A transfer under this section shall be authorized only if proof that the partnership has existed for three or more consecutive years is furnished to the department or a certified copy of a certificate of marriage is on file with the department and the permit is community property as provided in subdivision (a). The transferor of a permit shall not, by reason of the transfer, become ineligible to participate further in the herring fishery or to purchase another permit.

(c) Notwithstanding subdivision (b), in the event of the death of one of the partners holding a herring permit pursuant to this section, where the partnership existed for longer than six months but less than three years and the surviving partner does not have the minimum points pursuant to subdivision (b) to qualify for a permit transfer, the permit may be transferred on an interim basis for a period of not more than 10 years to the surviving partner if an application is submitted to the department within one year of the deceased partner’s death and the surviving partner participates in the fishery for the purpose of achieving the minimum number of points to be eligible for a permit transfer pursuant to Section 8552.2. The interim permit shall enable the surviving partner to participate in the herring fishery. At the end of the interim permit period, the surviving partner, upon application to the department, may be issued the permit if he or she has participated in the fishery and gained the minimum number of experience points for a permit.

(Amended by Stats. 2001, Ch. 753, Sec. 20. Effective January 1, 2002.)



8552.7

The department shall reissue a herring permit which has been transferred pursuant to Section 8552.2 or 8552.6 upon payment of a transfer fee by the transferee of the permit. Before April 1, 1997, the transfer fee is two thousand five hundred dollars ($2,500), and, on and after April 1, 1997, the transfer fee is five thousand dollars ($5,000). The fees shall be deposited in the Fish and Game Preservation Fund and shall be expended for research and management activities to maintain and enhance herring resources pursuant to subdivision (a) of Section 8052.

(Amended by Stats. 1994, Ch. 360, Sec. 1. Effective January 1, 1995.)



8552.8

(a) For purposes of this article, the experience points for a person engaged in the herring roe fishery shall be based on the number of years holding a commercial fishing license and the number of years having served as a crewmember in the herring roe fishery, and determined by the sum of both of the following:

(1) One point for each year in the previous 12 years (prior to the current license year) that the person has held a commercial fishing license issued pursuant to Section 7852, not to exceed a maximum of 10 points.

(2) Five points for one year of service as a paid crewmember in the herring roe fishery, as determined pursuant to Section 8559, three points for a second year of service as a paid crewmember, and two points for a third year as a paid crewmember, beginning with the 1978–79 herring fishing season, not to exceed a maximum of 10 points.

(b) The department shall maintain a list of all individuals possessing the maximum of 20 experience points and of all those persons holding two points or more, grouped in a list by number of points. The list shall be maintained annually and shall be available from the department to all pointholders and to all herring permittees. All pointholders are responsible for providing the department with their current address and for verifying points credited to them by the department.

(c) A herring permittee may use the department’s list and rely upon that list in making offers for transfer of his or her permit until the date of the annual distribution of the new list. On and after the date of the annual revision of the list, the permittee shall use the new list.

(d) The point provisions in this section are for purposes of sale of a permit or transfer to a partner of a coowned permit.

(Amended by Stats. 2000, Ch. 388, Sec. 18. Effective January 1, 2001.)



8553

The commission may make and enforce such regulations as may be necessary or convenient for carrying out any power, authority, or jurisdiction conferred under this article.

(Added by Stats. 1973, Ch. 733.)



8554

The commission, in adopting regulations for the commercial herring fishery, shall provide for the temporary substitution of a permittee to take herring, if the permittee is ill or injured, by a crewmember aboard the vessel operated by the permittee. The commission may require that proof of the illness or injury be substantiated to the satisfaction of the department.

(Added by Stats. 1986, Ch. 725, Sec. 3.)



8555

The director shall periodically meet and confer with representatives of the commercial herring roe fishery to review regulations and policies of the commission and the department concerning that fishery and to receive recommendations on the regulation and management of that fishery. In particular, those representatives and their legal counsel may recommend to the department, for recommendation to the commission for adoption by the commission as regulations, requirements for the payment of civil damages that may be imposed in lieu of revoking or suspending a permit issued pursuant to this article or for violations of regulations adopted by the commission pertaining to the herring roe fishery.

(Added by Stats. 1986, Ch. 725, Sec. 4.)



8556

Notwithstanding any other provision of law, the commission shall determine, by regulation, if drift or set gill nets may be used to take herring for commercial purposes. The commission may also determine, by regulation, the size of the meshes of the material used to make such gill nets.

(Added by Stats. 1976, Ch. 882.)



8557

Notwithstanding any other provision of law, the commission shall determine if round haul nets may be used to take herring in Districts 12 and 13 and the conditions under which those nets may be used.

(Amended by Stats. 1987, Ch. 269, Sec. 17.)



8558

(a) There is established a herring research and management account within the Fish and Game Preservation Fund. The funds in the account shall be expended for the purpose of supporting, in consultation with the herring industry pursuant to Section 8555, department evaluations of, and research on, herring populations in San Francisco Bay and those evaluations and research that may be required for Tomales Bay, Humboldt Bay, and Crescent City and assisting in enforcement of herring regulations. The evaluations and research shall be for the purpose of (1) determining the annual herring spawning biomass, (2) determining the condition of the herring resource, which may include its habitat, and (3) assisting the commission and the department in the adoption of regulations to ensure a sustainable herring roe fishery. An amount, not to exceed 15 percent of the total funds in the account, may be used for educational purposes regarding herring, herring habitat, and the herring roe fishery.

(b) The funds in the account shall consist of the funds deposited pursuant to Sections 8558.1, 8558.2, and 8558.3, and the funds derived from herring landing taxes allocated pursuant to subdivision (a) of Section 8052.

(c) The department shall maintain internal accountability necessary to ensure that all restrictions on the expenditure of the funds in the account are met.

(Added by Stats. 1996, Ch. 584, Sec. 1. Effective January 1, 1997.)



8558.1

(a) No person shall purchase or renew any permit to take herring for commercial purposes in San Francisco Bay without first obtaining from the department an annual herring stamp. The fee for the stamp shall be one hundred dollars ($100). The revenue from the fee for the herring stamps shall be deposited into the herring research and management account established pursuant to Section 8558.

(b) This section shall become operative on April 1, 1997.

(Added by Stats. 1996, Ch. 584, Sec. 2. Effective January 1, 1997.)



8558.2

The amount of the difference between fees for nonresidents and resident fees, collected pursuant to Section 8550.5, shall be deposited into the herring research and management account established pursuant to Section 8558, and all fees for San Francisco Bay herring permit transfers, collected pursuant to Section 8552.7, shall also be deposited into the herring research and management account.

(Added by Stats. 1996, Ch. 584, Sec. 3. Effective January 1, 1997.)



8558.3

One-half of all royalties collected by the department from the roe-on-kelp fishery collected pursuant to paragraph (2) of subdivision (f) of Section 164 of Title 14 of the California Code of Regulations shall be deposited into the herring research and management account established pursuant to Section 8558.

(Added by Stats. 1996, Ch. 584, Sec. 4. Effective January 1, 1997.)



8559

The commission, in determining experience requirements for new entrants into the herring fishery after January 1, 1987, shall require that any person seeking a permit to operate a vessel to take herring and claiming crew experience shall demonstrate, to the satisfaction of the department, proof of payment as a crewmember in the herring fishery based on tax records or copies of canceled checks offered and accepted as payment for service on a crew in the California herring roe fishery.

(Added by Stats. 1986, Ch. 725, Sec. 5.)






ARTICLE 16 - Drift Gill Net Shark and Swordfish Fishery

8561

(a) Notwithstanding Section 8394, shark and swordfish shall not be taken for commercial purposes with drift gill nets except under a valid drift gill net shark and swordfish permit issued to that person that has not been suspended or revoked and is issued to at least one person aboard the boat.

(b) A drift gill net shark and swordfish permit shall not be required for the taking of sharks with drift gill nets with a mesh size smaller than eight inches in stretched mesh and twine size no. 18 or the equivalent of this twine size or smaller.

(Amended by Stats. 1996, Ch. 870, Sec. 39. Effective January 1, 1997.)



8561.5

(a) Notwithstanding Section 8102, a permit issued pursuant to Section 8561 may be transferred by the permittee only if one of the following conditions is met:

(1) The permittee has held the permit for three or more years.

(2) The permittee is permanently injured or suffers a serious illness that will result in a hardship, as determined in a written finding by the director, to the permittee or his or her family if the permit may not otherwise be transferred or upon dissolution of a marriage where the permit is held to be community property.

(3) The permittee has died and his or her surviving spouse, heirs, or estate seeks to transfer the permit within six months of the death of the permittee or, with the written approval of the director, within the length of time that it may reasonably take to effect the transfer.

(b) A permit may be transferred only to a person who holds a valid general gill net permit issued to that person pursuant to Section 8681 that has not been suspended or revoked.

(c) The transfer of a permit shall only become effective upon notice from the department. An application for transfer shall be submitted to the department with such reasonable proof as the department may require to establish the qualification of the person the permit is to be transferred to, the payment to the department of a transfer fee of one thousand five hundred dollars ($1,500), and a written disclosure, filed under penalty of perjury, of the terms of the transfer.

(d) Any restrictions on participation that were required in a permit transferred pursuant to Section 8102 before January 1, 1990, are of no further force or effect.

(Amended by Stats. 1998, Ch. 525, Sec. 9. Effective January 1, 1999.)



8562

Applications delivered to a department office after April 30, or if mailed, postmarked after April 30, shall not be accepted unless approved by the commission pursuant to Section 8569.

(Amended by Stats. 1998, Ch. 525, Sec. 10. Effective January 1, 1999.)



8563

(a) Except as provided in subdivision (b), the permittee shall be aboard the vessel and shall be in possession of a valid drift gill net shark and swordfish permit when engaged in operations authorized by the permit.

(b) A permittee may have any person serve in his or her place on the permittee’s vessel and engage in fishing under his or her drift gill net shark and swordfish permit for not more than 15 calendar days in any one year, except that a longer period may be allowed in the event of serious illness. A permittee shall notify the department’s Long Beach office of a substitution of 15 days or less per calendar year, by certified letter or telegram at least 24 hours prior to the commencement of the trip. Written authorization for a substitution of greater than 15 days shall be obtained from the director and shall be given only on the director’s finding that the permittee will not be available to engage in the activity due to serious illness, supported by medical evidence. An application for a substitution of greater than 15 days shall be made to the Department of Fish and Game, Headquarters Office, Sacramento, and shall contain such information as the director may require. Any denial of the substitution may be appealed to the commission.

(Added by Stats. 1982, Ch. 1078, Sec. 3. Effective September 15, 1982.)



8564

When the permittee applies for a drift gill net shark and swordfish permit, the permittee shall specify the vessel he or she will use in operations authorized by the permit. Transfer to another vessel shall be authorized by the department upon receipt of a written request from the permittee, accompanied by a transfer fee of one hundred thirty dollars ($130), as follows:

(a) One transfer requested between February 1 and April 30 shall be made by the department upon request and payment of the fee.

(b) Any transfer, except as provided in subdivision (a), shall be authorized by the department only after receipt of proof of a compelling reason, which shall be submitted with the request for transfer, such as the sinking of the vessel specified for use in operations authorized by the permit.

(Amended by Stats. 1992, Ch. 701, Sec. 38. Effective September 15, 1992. Operative April 1, 1993, by Sec. 71 of Ch. 701.)



8567

The fee for a drift gill net shark and swordfish permit shall be three hundred thirty dollars ($330).

(Amended by Stats. 1996, Ch. 870, Sec. 40. Effective January 1, 1997.)



8568

Drift gill net shark and swordfish permits shall be issued to any prior permittee who possesses a valid drift gill net shark and swordfish permit issued pursuant to this section, but only if the permittee meets both of the following requirements:

(a) Possesses a valid permit for the use of gill nets authorized pursuant to Section 8681.

(b) Possessed a valid drift gill net shark and swordfish permit during the preceding season and that permit was not subsequently revoked.

(Amended by Stats. 2002, Ch. 962, Sec. 5. Effective September 27, 2002.)



8568.5

Any person holding a valid drift gill net shark and swordfish permit on or after January 1, 2000, who did not make, on or after January 1, 2000, the minimum landings required under subdivision (c) of Section 8568, as amended by Section 11 of Chapter 525 of the Statutes of 1998, is eligible for that permit when that person meets all other qualifications for the permit.

(Added by Stats. 2002, Ch. 962, Sec. 6. Effective September 27, 2002.)



8569

The commission may establish conditions for the issuance of a permit if the person’s drift gill net shark and swordfish permit was revoked during a preceding season or if the person possessed a valid permit during the preceding season but did not apply for renewal of his or her permit on or before April 30. The applicant for a permit under this section may appeal to the director for the issuance of the permit under those conditions.

(Amended by Stats. 2002, Ch. 962, Sec. 7. Effective September 27, 2002.)



8573

Drift gill nets may be used to take shark and swordfish under the permit provided in this article, subject to Section 8610.3 and all of the following restrictions:

(a) From June 1 to November 15, inclusive, shark or swordfish gill nets shall not be in the water from two hours after sunrise to two hours before sunset east of a line described as follows:

From a point beginning at Las Pitas Point to San Pedro Point on Santa Cruz Island, thence to Gull Island Light, thence to the northeast extremity of San Nicolas Island, thence along the high water mark on the west side of San Nicolas Island to the southeast extremity of San Nicolas Island, thence to the northwest extremity of San Clemente Island, thence along the high water mark on the west side of San Clemente Island to the southeast extremity of San Clemente Island, thence along a line running 150° true from the southeast extremity of San Clemente Island to the westerly extension of the boundary line between the Republic of Mexico and San Diego County.

(b) (1) The total maximum length of a shark or swordfish gill net on the net reel on a vessel, on the deck of the vessel, and in the water at any time shall not exceed 6,000 feet in float line length. The float line length shall be determined by measuring the float line, as tied, of all the net panels, combined with any other netted lines. The existence of holes, tears, or gaps in the net shall have no bearing on the measurement of the float line. The float line of any net panels with holes, tears, or gaps shall be included in the total float line measurement.

(2) Any shark or swordfish gill net on the reel shall have the float lines of the adjacent panels tied together, the lead lines of the adjacent panels tied together, and the web of the adjacent panels laced together. No quick disconnect device may be used unless the total maximum length of all shark and swordfish gill nets, including all spare gill nets or net panels on the vessel and all gill nets or net panels on the net reels on the vessel, on the deck of the vessel, stored aboard the vessel, and in the water, does not exceed 6,000 feet in float line length as determined under paragraph (1).

(3) Spare shark or swordfish gill net aboard the vessel shall not exceed 250 fathoms (1,500 feet) in total length, and the spare net shall be in separated panels not to exceed 100 fathoms (600 feet) in float line length for each panel, with the float lines and leadlines attached to each panel separately gathered and tied, and the spare net panels stowed in lockers, wells, or other storage space.

(4) If a torn panel is replaced in a working shark or swordfish gill net, the torn panel shall be removed from the working net before the replacement panel is attached to the working net.

(c) Any end of a shark or swordfish gill net not attached to the permittee’s vessel shall be marked by a pole with a radar reflector. The reflector shall be at least six feet above the surface of the ocean and not less than 10 inches in any dimension except thickness. The permittee’s permit number shall be permanently affixed to at least one buoy or float that is attached to the radar reflector staff. The permit number shall be at least one and one-half inches in height and all markings shall be at least one-quarter inch in width.

(d) For the purposes of this article, “shark or swordfish gill net” means a drift gill net of 14-inch or greater mesh size.

(Amended by Stats. 2007, Ch. 285, Sec. 123. Effective January 1, 2008.)



8574

(a) Drift gill nets with mesh size less than 14 inches in stretched mesh shall not be used to take shark and swordfish by permittees operating under a drift gill net shark and swordfish permit, and the permittee shall not have aboard the vessel or in the water a drift gill net with mesh size less than 14 inches and more than 8 inches in stretched mesh.

(b) No permittee shall deploy a drift gill net of less than 14-inch mesh size at the time that the permittee has a shark or swordfish gill net deployed.

(Amended by Stats. 1985, Ch. 1558, Sec. 3. Effective October 2, 1985.)



8575

Drift gill nets used to take shark and swordfish under the permit provided in this article shall not be used under the following circumstances:

(a) From May 1 through July 31, within six nautical miles westerly, northerly, and easterly of the shoreline of San Miguel Island between a line extending six nautical miles west magnetically from Point Bennett and a line extending six nautical miles east magnetically from Cardwell Point and within six nautical miles westerly, northerly, and easterly of the shoreline of Santa Rosa Island between a line extending six nautical miles west magnetically from Sandy Point and a line extending six nautical miles east magnetically from Skunk Point.

(b) From May 1 through July 31, within 10 nautical miles westerly, southerly, and easterly of the shoreline of San Miguel Island between a line extending 10 nautical miles west magnetically from Point Bennett and a line extending 10 nautical miles east magnetically from Cardwell Point and within 10 nautical miles westerly, southerly, and easterly of the shoreline of Santa Rosa Island between a line extending 10 nautical miles west magnetically from Sandy Point and a line extending 10 nautical miles east magnetically from Skunk Point.

(c) From May 1 through July 31, within a radius of 10 nautical miles of the west end of San Nicolas Island.

(d) From August 15 through September 30, in ocean waters bounded as follows: beginning at Dana Point, Orange County, in a direct line to Church Rock, Catalina Island; thence in a direct line to Point La Jolla, San Diego County; and thence northwesterly along the mainland shore to Dana Point.

(e) From August 15 through September 30, in ocean waters within six nautical miles of the coastline on the northerly and easterly side of San Clemente Island, lying between a line extending six nautical miles west magnetically from the extreme northerly end of San Clemente Island to a line extending six nautical miles east magnetically from Pyramid Head.

(f) From December 15 through January 31, in ocean waters within 25 nautical miles of the mainland coastline.

(Amended by Stats. 1994, Ch. 439, Sec. 8. Effective January 1, 1995.)



8575.5

Drift gill nets used to take shark and swordfish under the permit provided in this article shall not be used in the following areas:

(a) Within 12 nautical miles from the nearest point on the mainland shore north of a line extending due west from Point Arguello.

(b) East of a line running from Point Reyes to Noonday Rock to the westernmost point of Southeast Farallon Island to Pillar Point.

(Added by Stats. 1986, Ch. 671, Sec. 3.5.)



8576

(a) Drift gill nets shall not be used to take shark or swordfish from February 1 to April 30, inclusive.

(b) Drift gill nets shall not be used to take shark or swordfish in ocean waters within 75 nautical miles from the mainland coastline between the westerly extension of the California-Oregon boundary line and the westerly extension of the United States-Republic of Mexico boundary line from May 1 to August 14, inclusive.

(c) Subdivisions (a) and (b) apply to any drift gill net used pursuant to a permit issued under Section 8561 or 8681, except that drift gill nets with a mesh size smaller than eight inches in stretched mesh and twine size number 18, or the equivalent of this twine size, or smaller, used pursuant to a permit issued under Section 8681, may be used to take species of sharks other than thresher shark, shortfin mako shark, and white shark during the periods specified in subdivisions (a) and (b). However, during the periods of time specified in subdivisions (a) and (b), not more than two thresher sharks and two shortfin mako sharks may be possessed and sold if taken incidentally in drift gill nets while fishing for barracuda or white seabass and if at least 10 barracuda or five white seabass are possessed and landed at the same time as the incidentally taken thresher or shortfin mako shark. No thresher shark or shortfin mako shark taken pursuant to this subdivision shall be transferred to another vessel before landing the fish. Any vessel possessing thresher or shortfin mako sharks pursuant to this section shall not have any gill or trammel net aboard that is constructed with a mesh size greater than eight inches in stretched mesh and twine size greater than number 18, or the equivalent of a twine size greater than number 18.

(d) Notwithstanding the closure from May 1 to August 14, inclusive, provided by subdivision (b), a permittee may land swordfish or thresher shark taken in ocean waters more than 75 nautical miles from the mainland coastline in that period if, for each landing during that closed period, the permittee signs a written declaration under penalty of perjury that the fish landed were taken more than 75 nautical miles from the mainland coastline. The declaration shall be completed and signed before arrival at any port in this state. Within 72 hours of the time of arrival, the permittee shall deliver the declaration to the department.

(e) If any person is convicted of falsely swearing a declaration under subdivision (d), in addition to any other penalty prescribed by law, the following penalties shall be imposed:

(1) The fish landed shall be forfeited, or, if sold, the proceeds from the sale shall be forfeited, pursuant to Sections 12159, 12160, 12161, and 12162.

(2) All shark or swordfish gill nets possessed by the permittee shall be seized and forfeited pursuant to Section 8630 or 12157.

(f) From August 15 of the year of issue to January 31, inclusive, of the following year, swordfish may be taken under a permit issued pursuant to this article.

(Amended by Stats. 2007, Ch. 285, Sec. 124. Effective January 1, 2008.)



8576.5

Thresher shark taken with drift gill nets shall not have the pelvic fin severed from the carcass until after the shark is brought ashore.

(Added by Stats. 1988, Ch. 589, Sec. 2.)



8577

Notwithstanding Section 8394, the director may close the drift gill net shark and swordfish fishery, the swordfish harpoon fishery, or any area where either or both fisheries are conducted, if, after a public hearing, the director determines the action is necessary to protect the swordfish or thresher shark and bonito (mako) shark resources.

The director shall reopen a fishery or any fishing areas previously closed pursuant to this section if the director determines that the conditions which necessitated the closure no longer exist.

(Amended by Stats. 1994, Ch. 439, Sec. 10. Effective January 1, 1995.)



8579

A permittee shall be subject to the provisions of this article whenever the permittee is using a drift gill net, unless the permittee has surrendered his or her permit to the department. A permittee may surrender his or her permit by notifying the department’s Long Beach office of his or her intentions by telegram or certified letter and by sending or delivering his or her permit to a department office. A permittee may reclaim his or her permit at any time during regular working hours, if the permit has not been suspended or revoked.

(Added by Stats. 1982, Ch. 1078, Sec. 3. Effective September 15, 1982.)



8580

It is unlawful for any permittee to sell swordfish taken by him or her to other than the persons described in Section 8032 or 8033.

(Amended by Stats. 1988, Ch. 246, Sec. 7.)



8581

Any license issued pursuant to Sections 8032 to 8036, inclusive, may be revoked or suspended by the commission, when requested by the department, upon a conviction for a violation of Section 8043 for failure to report, or for inaccurately reporting, shark or swordfish landings by fishermen operating under permits issued pursuant to Section 8394 or 8561.

(Amended by Stats. 1988, Ch. 246, Sec. 8.)



8582

(a) The Legislature finds and declares that the intent of this article is not to permit or encourage the taking of marlin for commercial purposes.

(b) It shall be a misdemeanor for any person operating under a permit pursuant to this article to sell or possess for sale or personal use any marlin. In the event a marlin is taken incidentally in a drift gill net, the permittee shall notify the department immediately that the fish is on the boat. No marlin may be removed from the boat except for delivery to the department.

(Added by Stats. 1982, Ch. 1078, Sec. 3. Effective September 15, 1982.)






ARTICLE 17 - Nearshore Fisheries Management Act

8585

This article shall be known and may be cited as the Nearshore Fisheries Management Act.

(Added by Stats. 1998, Ch. 1052, Sec. 14. Effective January 1, 1999.)



8585.5

The Legislature finds and declares that important commercial and recreational fisheries exist on numerous stocks of rockfish (genus Sebastes), California sheephead (genus Semicossyphus), kelp greenling (genus Hexagrammos), cabezon (genus Scorpaenichthys), and scorpionfish (genus Scorpaena), in the nearshore state waters extending from the shore to one nautical mile offshore the California coast, that there is increasing pressure being placed on these fish from recreational and commercial fisheries, that many of these fish species found in the nearshore waters are slow growing and long lived, and that, if depleted, many of these species may take decades to rebuild. The Legislature further finds and declares that, although extensive research has been conducted on some of these species by state and federal governments, there are many gaps in the information on these species and their habitats and that there is no program currently adequate for the systematic research, conservation, and management of nearshore fish stocks and the sustainable activity of recreational and commercial nearshore fisheries. The Legislature further finds and declares that recreational fishing in California generates funds pursuant to the Federal Aid in Sport Fish Restoration Act (16 U.S.C. Secs. 777 to 777l, inclusive), with revenues used for, among other things, research, conservation, and management of nearshore fish. The Legislature further finds and declares that a program for research and conservation of nearshore fish species and their habitats is needed, and that a management program for the nearshore fisheries is necessary. The Legislature further finds and declares that the commission should be granted additional authority to regulate the commercial and recreational fisheries to assure the sustainable populations of nearshore fish stocks. Lastly, the Legislature finds and declares that, whenever feasible and practicable, it is the policy of the state to assure sustainable commercial and recreational nearshore fisheries, to protect recreational opportunities, and to assure long-term employment in commercial and recreational fisheries.

(Amended by Stats. 1999, Ch. 483, Sec. 22. Effective January 1, 2000.)



8586

The following definitions govern the construction of this article:

(a) “Nearshore fish stocks” means any of the following: rockfish (genus Sebastes) for which size limits are established under this article, California sheephead (Semicossyphus pulcher), greenlings of the genus Hexagrammos, cabezon (Scorpaenichthys marmoratus), scorpionfish (Scorpaena guttata), and may include other species of finfish found primarily in rocky reef or kelp habitat in nearshore waters.

(b) “Nearshore fisheries” means the commercial or recreational take or landing of any species of nearshore finfish stocks.

(c) “Nearshore waters” means the ocean waters of the state extending from the shore to one nautical mile from land, including one nautical mile around offshore rocks and islands.

(Amended by Stats. 1999, Ch. 483, Sec. 22.3. Effective January 1, 2000.)



8586.1

Funding to pay the costs of this article shall be made available from the revenues deposited in the Fish and Game Preservation Fund pursuant to Sections 8587, 8589.5, and 8589.7, and other funds appropriated for these purposes.

(Added by Stats. 1998, Ch. 1052, Sec. 14. Effective January 1, 1999.)



8587

Any person taking, possessing aboard a boat, or landing any species of nearshore fish stock for commercial purposes shall possess a valid nearshore fishery permit issued to that person that has not been suspended or revoked, except that when using a boat to take nearshore fish stocks at least one person aboard the boat shall have a valid nearshore fishery permit. Nearshore fishing permits are revocable. The fee for a nearshore fishing permit is one hundred and twenty five dollars ($125).

(Amended by Stats. 1999, Ch. 483, Sec. 22.5. Effective January 1, 2000.)



8587.1

(a) The commission may adopt regulations as it determines necessary, based on the advice and recommendations of the department, to regulate nearshore fish stocks and fisheries. Regulations adopted by the commission pursuant to this section may include, but are not limited to, requiring submittal of landing and permit information, including logbooks; establishing a restricted access program; establishing permit fees; and establishing limitations on the fishery based on time, area, type, and amount of gear, and amount of catch, species, and size of fish.

(b) Regulations adopted by the commission pursuant to this section may make inoperative any fishery management statute relevant to the nearshore fishery. Any regulation adopted by the commission pursuant to this subdivision shall specify the particular statute to be made inoperative.

(c) The circumstances, restrictions, and requirements of Section 219 do not apply to regulations adopted pursuant to this section.

(d) Any regulations adopted pursuant to this section shall be adopted following consultation with fishery participants and other interested persons consistent with Section 7059.

(Amended by Stats. 2002, Ch. 559, Sec. 10. Effective January 1, 2003.)



8589

Funding to prepare the plan pursuant to subdivision (d) of Section 7072 and any planning and scoping meetings shall be derived from moneys deposited in the Fish and Game Preservation Fund pursuant to Section 8587 and other funds appropriated for these purposes.

(Added by Stats. 1998, Ch. 1052, Sec. 14. Effective January 1, 1999.)



8589.5

The commission shall temporarily suspend and may permanently revoke the nearshore fishing permit of any person convicted of a violation of this article. In addition to, or in lieu of, a license or permit suspension or revocation, the commission may adopt and apply a schedule of fines for convictions of violations of this article.

(Added by Stats. 1998, Ch. 1052, Sec. 14. Effective January 1, 1999.)



8589.7

(a) Fees received by the department pursuant to Section 8587 shall be deposited in the Fish and Game Preservation Fund to be used by the department to prepare, develop, and implement the nearshore fisheries management plan and for the following purposes:

(1) For research and management of nearshore fish stocks and nearshore habitat. For the purposes of this section, “research” includes, but is not limited to, investigation, experimentation, monitoring, and analysis and “management” means establishing and maintaining a sustainable utilization.

(2) For supplementary funding of allocations for the enforcement of statutes and regulations applicable to nearshore fish stocks, including, but not limited to, the acquisition of special equipment and the production and dissemination of printed materials, such as pamphlets, booklets, and posters aimed at compliance with nearshore fishing regulations.

(3) For the direction of volunteer groups assisting with nearshore fish stocks and nearshore habitat management, for presentations of related matters at scientific conferences and educational institutions, and for publication of related material.

(b) The department shall maintain internal accounts that ensure that the fees received pursuant to Section 8587 are disbursed for the purposes stated in subdivision (a).

(c) The commission shall require an annual accounting from the department on the deposits into, and expenditures from, the Fish and Game Preservation Fund, as related to the revenues generated pursuant to Section 8587. Notwithstanding Section 7550.5 of the Government Code, a copy of the accounting shall be provided to the Legislature for review by the Joint Committee on Fisheries and Aquaculture, and if that committee is not in existence at the time, by the appropriate policy committee in each house of the Legislature.

(d) Unencumbered fees collected pursuant to Section 8587 during any previous calendar year shall remain in the fund and expended for the purposes of subdivision (a). All interest and other earnings on the fees received pursuant to Section 8587 shall be deposited in the fund and shall be used for the purposes of subdivision (a).

(Added by Stats. 1998, Ch. 1052, Sec. 14. Effective January 1, 1999.)






ARTICLE 18 - Prawns and Shrimp

8590

For the purposes of this article, “prawns” or “shrimp”, or both, include all of the following species:

(a) Spot prawn (Pandalus platyceros).

(b) Ridgeback prawn (Sicyonia ingentis).

(c) Coonstrip prawn (Pandalus danae).

(d) Pacific ocean shrimp (Pandalus jordani).

(e) Bay shrimp (Crangon franciscorum and Crago sp.).

(f) Red rock shrimp (Lysmata californica).

(Amended by Stats. 1985, Ch. 1442, Sec. 6.)



8591

Prawns or shrimp may be taken for commercial purposes under the regulations of the commission.

(Added by Stats. 1984, Ch. 1271, Sec. 18.)



8593

Except as provided in this article, prawns or shrimp may be taken in any waters of the state.

(Added by Stats. 1984, Ch. 1271, Sec. 18.)



8594

From Point Conception south to the Mexican border, prawns or shrimp may be taken with prawn or shrimp traps only in waters 50 fathoms or greater in depth.

(Amended by Stats. 1994, Ch. 935, Sec. 12. Effective January 1, 1995.)



8595

(a) Prawns or shrimp may be taken for commercial purposes with a trawl net, subject to Article 10 (commencing with Section 8830) of Chapter 3, or in either a prawn trap or a shrimp trap, subject to Article 1 (commencing with Section 9000) of Chapter 4.

(b) No other species shall be taken in a prawn trap or a shrimp trap. Any other species taken incidentally with a prawn trap or a shrimp trap shall be immediately released.

(Amended by Stats. 1985, Ch. 1442, Sec. 7.)






ARTICLE 19 - Marine Aquaria Pets

8596

The following definitions govern the construction of this article:

(a) “Marine aquaria pet trade” means any activities connected with collecting, holding, selling, and displaying live aquatic marine life for pet, hobby, curio, or display purposes. “Marine aquaria pet trade” does not include activities connected with collecting, holding, selling, or displaying live aquatic marine life by, or for, scientific institutions exempted from permits pursuant to subdivision (e) of Section 2150.

(b) “Drop net” means a small, circular net with weights attached along the perimeter and with a single float attached at the center. A drop net is not more than 48 inches in its greatest diameter.

(Added by Stats. 1992, Ch. 742, Sec. 14. Effective January 1, 1993.)



8597

(a) It is unlawful for any person to take, possess aboard a boat, or land for marine aquaria pet trade purposes any live organisms identified in subdivision (b), unless that person has a valid marine aquaria collector’s permit that has not been suspended or revoked. At least one person aboard the boat shall have a valid marine aquaria collector permit.

(b) Except as provided in Section 8598.2, and unless otherwise prohibited in this code, or regulations made pursuant thereto, specimens of the following groups or species may be taken, possessed aboard a boat, or landed under a marine aquaria collector’s permit:

(1) Marine plants:

(A) Chlorophyta.

(B) Phaeophyta.

(C) Rhodophyta.

(D) Spermatophyta, all species.

(2) Invertebrates:

(A) Polychaeta—worms; all species.

(B) Crustacea—shrimp, crabs; all species, except the following:

(i) Dungeness crab—Cancer magister.

(ii) Yellow crab—Cancer anthonyi.

(iii) Red crab—Cancer productus.

(iv) Sheep crab—Loxorhynchus grandis.

(v) Spot prawn—Pandalus platyceros.

(vi) Ridgeback prawn—Sicyonia ingentis.

(vii) Golden prawn—Penaeus californiensis.

(viii) Sand crab—Emerita analoga.

(ix) Redrock shrimp—Lysmata californica.

(x) Bay shrimp—Crangon sp. and Palaemon macrodactylus.

(xi) Ghost shrimp—Callianassa sp.

(C) Asteroidea—Sea stars; all species.

(D) Ophiuroidea—Brittle stars; all species.

(E) Gastropoda—snails, limpets, sea slugs; all species, except Kellet’s whelk—Kelletia kelleti.

(F) Bivalvia—clams and mussels; all species.

(G) Polyplacophora—Chitons; all species.

(H) Cephalopoda—Octopuses and squids; all species, except two spot octopuses—Octopus bimaculatus and Octopus maculoides—and market squid—Loligo opalescens.

(I) Tunicata—Sea squirts; all species.

(3) Vertebrates:

(A) Osteichthyes—Finfishes; all species, except the following:

(i) Rockfish—Sebastes sp. larger than six inches total length.

(ii) Sheephead—Semicossyphus pulcher larger than six inches total length.

(iii) Anchovy—Engraulis mordax.

(iv) Sardine—Sardinops sagax.

(v) Pacific/chub mackerel—Scomber japonicus.

(vi) Jack mackerel—Trachurus symmetricus.

(vii) Queenfish—Seriphus politus.

(viii) White Croaker—Genyonemus lineatus.

(ix) Top smelt—Atherinops affinis.

(x) Grunion—Leuresthes tenuis.

(xi) Shiner surf perch—Cymatogaster aggregata.

(xii) Longjawed mudsucker—Gillichthys mirabilis.

(B) Chondrichthyes—sharks, rays, and skates; all species less than 18 inches total length, except that leopard shark (Triakis semifasciata) shall be 36 inches or larger in total length.

(c) The holder of a permit issued pursuant to this section is not required to obtain or possess a kelp harvester’s license issued pursuant to Section 6651, a tidal invertebrate permit issued pursuant to Section 8500, or a general trap permit issued pursuant to Article 1 (commencing with Section 9000) of Chapter 4, when taking, possessing, or landing live organisms for marine aquaria pet trade purposes pursuant to subdivision (b), subject to regulations governing the taking of tidal invertebrates. The commission shall adopt regulations to implement this subdivision, and, for that purpose, may incorporate other regulations by reference.

(Amended by Stats. 2007, Ch. 285, Sec. 125. Effective January 1, 2008.)



8598

(a) Notwithstanding Section 8140 or subdivision (b) of Section 8597, specimens of the following groups or species shall not be taken, possessed aboard a boat, or landed for commercial purposes. Taking, possessing, or landing of any of the following species in a commercial operation is prima facie evidence that it was taken, possessed, or landed for commercial purposes:

(1) Invertebrates:

(A) Phylum Porifera—all sponges.

(B) Genus Pelagia sp.—jellyfish.

(C) Coelenterata—corals, anemones; all species.

(D) Order Gorgonacea—all gorgonians.

(E) Order Pennatulacea—all species, except Renilla kollikeri.

(F) Feather-duster worm—Eudistylia polymorpha.

(G) Fiddler crab—Uca crenulata.

(H) Umbrella crab—Cryptolithodes sitchensis.

(I) Stalked or goose barnacles—Pollicipes sp.

(J) Giant acorn barnacle—Balanus nubilus or B. aguila.

(K) Owl limpet—Lottia gigantea.

(L) Coffee bean shells—Trivia sp.

(M) Three-winged murex—Pteropurpura trialata.

(N) Vidler’s simnia—Simnia vidleri.

(O) Queen tegula—Tegula regina.

(P) Opisthobranchia (including nudibranchs)—all subclass Opisthobranchia species except:

(i) Sea hares—Aplysia californica and Aplysia vaccaria.

(ii) Hermissenda crassicornis.

(iii) Lion’s mouth—Melibe leonina.

(iv) Aeolidia papillosa.

(v) Spanish shawl—Flabellina iodinea.

(2) Vertebrates:

(A) All shark and ray eggcases.

(B) Brown smoothhound sharks—Mustelus hinlei—that are less than 18 inches in a whole condition or dressed with head and tail removed.

(C) Family Agonidae—all poachers.

(D) Wolf-eel—Anarrhichthys ocellatus.

(E) Juvenile sheephead—Semicossyphus pulcher (under six inches).

(F) Garibaldi—Hypsypops rubicundus.

(3) Live rocks.

(A) Rocks with living organisms attached, commonly called “live rocks,” shall not be taken or possessed except as provided in subparagraph (C).

(B) Rocks shall not be broken to take marine aquaria species, and any rock displaced to access any of those species shall be returned to its original position.

(C) Rocks cultured under the authority of an aquaculture registration may be possessed.

(b) No organisms may be taken, possessed, or landed for marine aquaria pet trade purposes under the terms of a marine aquaria collector’s permit in any of the following areas:

(1) On the north side of Santa Catalina Island from a line extending three nautical miles 90 degrees true from Church Rock to a line extending three nautical miles 270 degrees true from the extreme west end of the island.

(2) On the south or “back” side of Santa Catalina Island from a line extending three nautical miles 90 degrees true from Church Rock to a line extending three nautical miles 270 degrees true from the extreme west end of the island.

(3) Marine life refuges, marine reserves, ecological reserves, and state reserves.

(Amended by Stats. 2007, Ch. 285, Sec. 126. Effective January 1, 2008.)



8598.2

(a) Marine organisms identified in subdivision (a) of Section 8597 shall not be taken except by the following methods:

(1) Hook and line.

(2) Drop net.

(3) Dip Net.

(4) Trap.

(5) Hand.

(6) Slurp gun.

(7) Spatula.

(b) Chemical anesthetics, poisons, or irritants shall not be used or possessed by any person taking or possessing fish, plants, or other marine organisms for the marine aquaria industry. For the purposes of this section, chemicals commonly used aboard vessels for insect and rodent control may be possessed if no means of delivering those chemicals, including, but not limited to, squirt bottles, used to target those marine organisms is possessed.

(c) Appliances shall be used so that rocks or other mineral matter, aquatic plants, fish, or other aquatic life not listed in subdivision (b) of Section 8597 are not removed from the bottom or otherwise disturbed.

(Added by Stats. 1992, Ch. 742, Sec. 14. Effective January 1, 1993.)



8598.3

(a) The fee for a marine aquaria collector’s permit shall be three hundred thirty dollars ($330).

(b) A person engaged in taking, possessing, or landing marine species under a marine aquaria collector’s permit shall not take, possess aboard a boat, or land any species under the authority of a scientific collector’s permit issued pursuant to Section 1002, 5515, or 10660 on the same fishing trip.

(c) The commission shall adjust the amount of the fees specified in subdivision (a) as necessary, to fully recover, but not exceed, all reasonable administrative and implementation costs of the department and the commission relating to those licenses.

(Amended by Stats. 2012, Ch. 559, Sec. 24. Effective January 1, 2013.)



8598.4

Notwithstanding any other provision of this code, the director may close any portion of the fishery established under this article or any area in which this fishery is conducted, if, upon written finding, the director determines the action is necessary to protect any organisms listed in subdivision (a) of Section 8597 or the environment in which those organisms are located. The director shall reopen a fishery or any fishing areas previously closed pursuant to this section if the director determines that the conditions which necessitated the closure no longer exist.

(Added by Stats. 1992, Ch. 742, Sec. 14. Effective January 1, 1993.)



8598.6

Notwithstanding Section 12000, a violation of this article or any regulation adopted thereunder is punishable by a fine of not less than two thousand dollars ($2,000) or more than five thousand dollars ($5,000).

(Added by Stats. 1992, Ch. 742, Sec. 14. Effective January 1, 1993.)






ARTICLE 20 - White Sharks and Basking Sharks

8599

(a) It is unlawful to take any white shark (Carcharodon carcharias) for commercial purposes, except under permits issued pursuant to Section 1002 for scientific or educational purposes or pursuant to subdivision (b) for scientific or live display purposes.

(b) Notwithstanding subdivision (a), white sharks may be taken incidentally by commercial fishing operations using set gill nets, drift gill nets, or roundhaul nets. White shark taken pursuant to this subdivision shall not have the pelvic fin severed from the carcass until after the white shark is brought ashore. White shark taken pursuant to this subdivision, if landed alive, may be sold for scientific or live display purposes.

(c) Any white shark killed or injured by any person in self-defense may not be landed.

(Added by Stats. 1993, Ch. 1174, Sec. 3. Effective January 1, 1994.)



8599.3

The department shall cooperate, to the extent that it determines feasible, with appropriate scientific institutions to facilitate data collection on white sharks taken incidentally by commercial fishing operations.

(Added by Stats. 1993, Ch. 1174, Sec. 3. Effective January 1, 1994.)



8599.4

The commission may adopt regulations to manage basking sharks. A basking shark may not be taken commercially unless the commission adopts regulations for that activity and the taking is in accordance with those regulations.

(Added by Stats. 1999, Ch. 483, Sec. 25. Effective January 1, 2000.)









CHAPTER 3 - Nets

ARTICLE 1 - Generally

8601

Any net or line used to take fish that is anchored to the bottom on each end and is not free to drift with the tide or current is a set net or set line. Any net so placed that it will catch or impound fish within a bight, bay, or estuary, or against the shore upon the receding of the tide is a set net. Fyke nets, shrimp nets, or crab nets are not set nets.

(Amended by Stats. 1989, Ch. 655, Sec. 1.)



8601.5

(a) Set nets and set lines shall be marked at both ends with buoys displaying above their waterlines, in numerals at least 2 inches high, the fisherman’s identification number.

(b) Each piece or panel of a set net shall be marked along the corkline of the net, in a manner determined by the department to adequately identify the net, with the fisherman’s identification number. The distance between the markings shall not exceed 45 fathoms. If the lost or abandoned net is recovered by the department or persons designated by the department, the commission may require the owner of the lost or abandoned net to pay for all recovery costs. The commission may revoke the owner’s set net permit issued pursuant to Section 8681 for failure to comply with this subdivision.

(c) If a person is unable to recover a set net or portion of a set net, the person shall contact one of the department offices located in the City of Belmont, Monterey, Los Alamitos, or San Diego, not later than 72 hours after returning to port following the loss and shall report all of the following information:

(1) The date and time when the set net was lost.

(2) The location, including depth, where the net was lost.

(3) A description of the lost net, including the mesh size, length, height, and target species, and whether anchors remain attached to the net.

(4) The name and fisherman’s identification number of the person owning the net.

(5) The name and fisherman’s identification number of the person fishing with the net, if different from paragraph (4).

(6) The name and California Fish and Game number of the vessel from which the lost net was being fished.

(Amended by Stats. 2001, Ch. 753, Sec. 21. Effective January 1, 2002.)



8601.6

(a)  The footrope (leadline) of any set net shall have a breaking strength of at least 50 pounds less than the combined breaking strength of the headrope and corkline.

(b) This section shall become operative on August 15, 1990.

(Added by Stats. 1989, Ch. 655, Sec. 3. Section operative August 15, 1990, by its own provisions.)



8602

The length of the meshes of any net shall be determined by taking at least four meshes and measuring them inside the knots or, in the case of knotless nets, inside the points at which the meshes are joined while they are simultaneously drawn closely together.

(Amended by Stats. 1973, Ch. 136.)



8603

It is unlawful to use or operate or assist in using or operating any net, trap, line, spear, or appliance, other than in connection with angling, in taking fish, except as provided in this chapter or Chapter 4 of this part.

(Enacted by Stats. 1957, Ch. 456.)



8604

It is unlawful willfully to disturb or injure any net, trap, or other apparatus to take fish which is being legally used in the waters of this state.

This section does not apply to employees of the department while they are engaged in the performance of their official duties.

(Amended by Stats. 1988, Ch. 220, Sec. 1.)



8605

The department or any person authorized by it may use any net or other appliance in any district for the purpose of recovering fish from overflowed areas or landlocked sloughs or ponds where they have been left isolated by receding streams or floodwaters.

(Enacted by Stats. 1957, Ch. 456.)



8606

(a) The commission shall encourage the development of new types of commercial fishing gear and new methods of using existing commercial fishing gear by approving permits to be issued by the department, consistent with the policies set forth in Section 1700, for that development or use, subject to the following restrictions:

(1) A permit is subject to those conditions that the commission deems necessary to ensure the proper utilization and protection of the marine resources, and to minimize user group and resource allocation conflicts.

(2) A permit is valid for a period of not more than one year, but may be renewed until the Legislature approves or disapproves the permanent use or type of gear pursuant to subdivision (c).

(3) A permit shall be revoked if the continued use would have an adverse impact on any resource, allocation of a resource, or other adverse impact to established fisheries.

(b) A permit may authorize the use of new types of commercial fishing gear and new methods of using existing gear otherwise prohibited by this code and may authorize that use or the use of existing gear in areas otherwise closed to that use by this code.

(c) The commission shall not authorize the issuance of experimental gear permits concerning the use of a gear type in an area, or portion of an area, for more than four consecutive years.

This subdivision applies to all experimental gear permits, whether issued prior to or after January 1, 1992.

(d) Commencing January 1, 1993, the commission shall not authorize the renewal of experimental gear permits originally issued prior to January 1, 1990, but, notwithstanding this subdivision and subdivision (c), may extend all experimental gear permits in existence on the effective date of the act that amended this section during the 1991 portion of the 1991–92 Regular Session of the Legislature to December 31, 1992, regardless of how many years they have been issued.

(Amended by Stats. 1991, Ch. 677, Sec. 2. Effective October 9, 1991.)



8606.1

(a) The Legislature finds and declares that the use of nearshore trawl nets was authorized through the experimental gear permit process and the alternative gear development program as a potential alternative to the use of gill and trammel nets in areas where the use of that gear type has been prohibited.

(b) The Legislature, in considering the needs of user groups, requires the use of nearshore trawl nets to be phased out effective January 1, 1993.

(Amended by Stats. 1992, Ch. 1370, Sec. 29. Effective October 27, 1992.)



8607

It is unlawful for any person possessing or operating any type of net, trap, or line that is subject to federal groundfish regulations adopted pursuant to the Magnuson Fishery Conservation and Management Act (16 U.S.C., Sec. 1801 et seq.) to possess or land any load of fish in violation of those federal groundfish regulations.

(Added by Stats. 1983, Ch. 1048, Sec. 7. Effective September 26, 1983.)



8608

Notwithstanding Sections 8660, 8665, 8724, and 8780, the commission may, after a public hearing, when it determines that it is in the best interests of the state’s marine resources and fisheries, adopt regulations, authorizing the use of nets not less than 75 feet from any private pier, wharf, jetty, breakwater, or dock, and restricting the use of the nets within 750 feet of any public pier. However, nothing in this section authorizes the commission to adopt regulations which would extend beyond the maximum of 750 feet the area in which the use of nets is prohibited, as specified in Sections 8660, 8665, 8724, and 8780, or which would prohibit the use of any nets within 75 feet of any private pier, wharf, jetty, breakwater, or dock if that use of the net is permitted by law.

(Added by Stats. 1983, Ch. 431, Sec. 1.)



8609

The Legislature finds and declares that:

(a) The central California nearshore gill and trammel net fisheries for California halibut (Paralichthys californicus) and white croaker (Genyonemus lineatus) and the use of gill nets in these fisheries are expanding at a rapid rate.

(b) The incidental take of certain species of seabirds and marine mammals in set gill and trammel nets could be increasing to a level which may be adversely impacting the viability of the populations of nontarget species.

(Amended by Stats. 1989, Ch. 564, Sec. 6.)






ARTICLE 1.4 - Marine Resources Protection Act of 1990

8610.1

The Marine Resources Protection Act of 1990 (Art. X B, Cal. Const.) was adopted as an initiative constitutional amendment at the November 6, 1990, general election. This article codifies and implements that initiative constitutional amendment.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.2

(a) “District” for the purposes of this article and of Article X B of the California Constitution means a fish and game district as defined in this code on January 1, 1990.

(b) Except as specifically provided in this article, all references to sections, articles, chapters, parts, and divisions of this code are to those statutes in effect on January 1, 1990.

(c) “Ocean waters” means the waters of the Pacific Ocean regulated by the state.

(d) “Zone” means the Marine Resources Protection Zone established pursuant to this article. The zone consists of the following:

(1) In waters less than 70 fathoms or within one mile, whichever is less, around the Channel Islands consisting of the Islands of San Miguel, Santa Rosa, Santa Cruz, Anacapa, San Nicolaus, Santa Barbara, Santa Catalina, and San Clemente.

(2) The area within three nautical miles offshore of the mainland coast, and the area within three nautical miles off any manmade breakwater, between a line extending due west from Point Arguello and a line extending due west from the Mexican border.

(3) In waters less than 35 fathoms between a line running 180 degrees true from Point Fermin and a line running 270 degrees true from the south jetty of Newport Harbor.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.3

(a) From January 1, 1991, to December 31, 1993, inclusive, gill nets or trammel nets may only be used in the zone pursuant to a nontransferable permit issued by the department pursuant to Section 8610.5.

(b) On and after January 1, 1994, gill nets and trammel nets shall not be used in the zone.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.4

(a) Notwithstanding any other provision of law, gill nets and trammel nets may not be used to take any species of rockfish.

(b) In ocean waters north of Point Arguello on and after November 7, 1990, the use of gill nets and trammel nets shall be regulated by Article 4 (commencing with Section 8660), Article 5 (commencing with Section 8680) and Article 6 (commencing with Section 8720) of Chapter 3 of Part 3 of Division 6, or any regulation or order issued pursuant to these articles, in effect on January 1, 1990, except that as to Sections 8680, 8681, 8681.7, and 8682, and subdivisions (a) to (f), inclusive, of Section 8681.5, or any regulation or order issued pursuant to these sections, the provisions in effect on January 1, 1989, shall control where not in conflict with other provisions of this article, and shall be applicable to all ocean waters. Notwithstanding the provisions of this section, the Legislature shall not be precluded from imposing more restrictions on the use or possession of gill nets or trammel nets. The director shall not authorize the use of gill nets or trammel nets in any area where the use is not permitted even if the director makes specified findings.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.5

The department shall issue a permit to use a gill net or trammel net in the zone for the period specified in subdivision (a) of Section 8610.3 to any applicant who meets both of the following requirements:

(a) Has a commercial fishing license issued pursuant to Sections 7850 to 7852.3, inclusive.

(b) Has a permit issued pursuant to Section 8681 and is presently the owner or operator of a vessel equipped with a gill net or trammel net.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.6

The department shall charge the following fees for permits issued pursuant to Section 8610.5 pursuant to the following schedule:

Calendar Year

Fee

1991

$  250

1992

500

1993

1,000

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.9

Any funds remaining in the Marine Resources Protection Account in the Fish and Game Preservation Fund on or after January 1, 1995, shall, with the approval of the commission, be used to provide grants to colleges, universities, and other bona fide scientific research groups to fund marine resource related scientific research within the ecological reserves established by Section 8610.14. An amount, not to exceed 15 percent of the total funds remaining in that account on or after January 1, 1995, may be expended for the administration of this section.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.11

It is unlawful for any person to take, possess, receive, transport, purchase, sell, barter, or process any fish obtained in violation of this article.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.12

To increase the state’s scientific and biological information on the ocean fisheries of this state, the department shall establish a program whereby it can monitor and evaluate the daily landings of fish by commercial fishermen who are permitted under this article to take these fish. The cost of implementing this monitoring program shall be borne by the commercial fishing industry.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.13

The penalty for a violation of Section 8610.3 or 8610.4 is as specified in Section 12003.5.

(Amended by Stats. 2007, Ch. 263, Sec. 23. Effective January 1, 2008.)



8610.14

(a) Prior to January 1, 1994, the commission shall establish four new ecological reserves in ocean waters along the mainland coast. Each ecological reserve shall have a surface area of at least two square miles. The commission shall restrict the use of these ecological reserves to scientific research relating to the management and enhancement of marine resources, including, but not limited to, scientific research as it relates to sportfishing and commercial fishing.

Recreational uses, including, but not limited to, hiking, walking, viewing, swimming, diving, surfing, and transient boating are not in conflict with this section.

(b) Prior to establishing the four ecological reserves, the commission shall conduct a public hearing at each of the recommended sites or at the nearest practicable location.

(c) On and after January 1, 2002, the four ecological reserves established pursuant to subdivision (a) shall be called state marine reserves, unless otherwise reclassified pursuant to Section 2855, and shall become part of the state system of marine managed areas.

(Amended by Stats. 2000, Ch. 385, Sec. 6. Effective January 1, 2001.)



8610.15

This article does not preempt or supersede any other closures to protect any other wildlife, including sea otters, whales, and shorebirds.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)



8610.16

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by Stats. 1992, Ch. 94, Sec. 1.5. Effective January 1, 1993.)






ARTICLE 1.5 - Development of Alternative Fishing Gear

8614

(a) If an experimental permit is revoked or not renewed, pursuant to a judgment, a decision of the commission, or a legislative enactment, and the permittee has an outstanding loan with the State Coastal Conservancy under Section 31125 of the Public Resources Code, as added by Chapter 910 of the Statutes of 1986, for the purchase of alternative fishing gear, the unpaid balance of the loan shall be excused from the date of revocation or nonrenewal of the permit, or from the date of any judgment, decision, or enactment which terminates the permit, if the permittee relinquishes the permit and returns the collateral fishing gear to the department, in which case the department shall take possession of the alternative fishing gear for the State Coastal Conservancy. Any alternative gear received by the department due to a revocation, nonrenewal, or termination of an experimental permit may be resold by the State Coastal Conservancy at fair market value to other experimental permit applicants or holders under this article. If the permittee chooses to keep the alternative gear and repay the loan, the rate of interest shall be reduced to 3 percent for the remaining balance of the loan.

(b) If the Legislature approves the permanent use or type of gear and the commercial fishing permit or the license for the permanent use or type of gear is revoked for a violation of the terms and conditions under which the fishery is conducted, the permittee shall be responsible for any remaining balance on any outstanding loan with the State Coastal Conservancy for the purchase of alternative fishing gear.

(Amended by Stats. 1991, Ch. 677, Sec. 2.4. Effective October 9, 1991.)



8615

(a) (1) Within the first six months of operation pursuant to an experimental permit and after a reasonable and concerted effort to utilize a new type of commercial fishing gear, the permittee may request that the experimental permit be terminated if it is economically infeasible to harvest the target species or if the alternative gear is impractical, inefficient, or ineffective within the fishery or regional area selected. The permittee shall submit copies of all landing receipts, a financial statement setting forth the expenses and any revenue generated by the operation of the alternative fishing gear, and a brief summary from any observers, monitors, and employees regarding the operation of the alternative fishing gear to the department. The department shall review the permittee’s submitted material.

(2) If the submitted material supports the claim that the new type of commercial fishing gear utilized by the permittee was either inefficient, impractical, or ineffective, or that it was not economically feasible for the permittee to harvest the target species, the department shall terminate the experimental permit and submit its findings to the State Coastal Conservancy. Upon receiving the department’s report, the State Coastal Conservancy may terminate the permittee’s loan. If the permittee returns the collateral fishing gear to the department, the State Coastal Conservancy shall reimburse the permittee from the loan fund for the principal amount of the loan repaid by the permittee. The department shall take possession of the fishing gear for the State Coastal Conservancy, which may resell the gear as set forth in subdivision (a) of Section 8614.

(3) If the information does not support the claim made by the permittee, the department may still terminate the experimental permit. The State Coastal Conservancy may terminate the remaining balance on the loan if the permittee returns the collateral fishing gear to the department, but the State Coastal Conservancy shall not reimburse the permittee for previous loan payments.

(b) After six months of operation pursuant to an experimental permit, any request to terminate the permit for the reasons set forth in subdivision (a) shall include, in addition to the information required by paragraph (1) of subdivision (a), an explanation of the changed circumstances or reasons that cause the new type of gear to become inefficient, impractical, or ineffective or economically infeasible to harvest the target species after the initial six-month operating period. The department shall review the request and make its recommendation to the State Coastal Conservancy following the procedures set forth in subdivision (a). If the department terminates the experimental gear permit, the State Coastal Conservancy may terminate the remaining balance on the loan if the permittee returns the collateral fishing gear to the department, but it shall not reimburse the permittee for any loan payments received. The department shall take possession of the alternative fishing gear for the State Coastal Conservancy, which may resell the gear as set forth in subdivision (a) of Section 8614.

(Amended by Stats. 2006, Ch. 538, Sec. 191. Effective January 1, 2007.)






ARTICLE 2 - Nets for Particular Varieties of Fish

8623

(a) It is unlawful to use any purse seine or round haul net to take yellowtail, barracuda, or white sea bass.

(b) It is unlawful to possess any yellowtail, barracuda, or white sea bass, except those taken south of the international boundary between the United States and Mexico, and imported into the state under regulations of the commission as provided in Section 2362, on any boat carrying or using any purse seine or round haul net, including, but not limited to, a bait net as described in Section 8780.

(c) Gill nets with meshes of a minimum length of 31/2 inches may be used to take yellowtail and barracuda.

(d) Gill nets with meshes of a minimum length of six inches may be used to take white sea bass; however, during the period from June 16 to March 14, inclusive, not more than 20 percent by number of a load of fish may be white seabass 28 inches or more in total length, up to a maximum of 10 white seabass per load, if taken in gill nets or trammel nets with meshes from 31/2 to 6 inches in length.

(e) Notwithstanding the provisions of this section, the department may issue permits to hook and line commercial fishermen to possess a bona fide bait net on their vessels for the purpose of taking bait for their own use only.

(Amended by Stats. 1988, Ch. 589, Sec. 1.)



8625

(a) Except as otherwise provided in this code, set gill nets and trammel nets with mesh size of not less than 81/2 inches may be used to take California halibut.

(b) Except as provided in subdivision (c), not more than 1,500 fathoms (9,000 feet) of gill net or trammel net shall be fished in combination each day for California halibut from any vessel in ocean waters.

(c) Not more than 1,000 fathoms (6,000 feet) of gill net or trammel net shall be fished in combination each day for California halibut from any vessel in ocean waters between a line extending due west magnetic from Point Arguello in Santa Barbara County and a line extending 172° magnetic from Rincon Point in Santa Barbara County to San Pedro Point at the east end of Santa Cruz Island in Santa Barbara County, then extending southwesterly 188° magnetic from San Pedro Point on Santa Cruz Island.

(d) This section shall become operative on August 15, 1989.

(Added by Stats. 1988, Ch. 1031, Sec. 2. Section operative August 15, 1989, by its own provisions.)



8626

(a) Notwithstanding Section 8625, and where consistent with the determination made pursuant to subdivisions (b) and (c), the director may reduce the minimum mesh size permitted for gill and trammel nets used to take California halibut from 81/2 inches to not less than 8 inches in any or all areas south of a line extending 240° magnetic from the boundary line between the Counties of Los Angeles and Ventura.

(b) If, on or before October 1, 1990, the department determines that commercial landings of California halibut taken south of the line extending 240° magnetic from the boundary line between the Counties of Los Angeles and Ventura in the period between September 1, 1989, and August 31, 1990, decline by 10 percent or more compared with landings of California halibut taken in this area during the period between September 1, 1988, and August 31, 1989, the department shall assess the impact of the 81/2 inch minimum mesh size restriction on the California halibut fishery in the area described in subdivision (a). The assessment shall include, but is not limited to, an analysis of landing data, including landings of California halibut in Los Angeles, Orange, and San Diego Counties, the age and size composition of the catch, and the department’s monitoring at sea of the gill and trammel net fishery.

(c) If the department determines that the 81/2 inch minimum mesh size, established pursuant to Section 8625 has directly resulted in a decline of 10 percent or more in landings of California halibut south of the line extending 240° magnetic from the boundary between the Counties of Los Angeles and Ventura, the director shall hold a public hearing in the area affected to make findings and take public testimony prior to taking any action pursuant to subdivision (a).

(d) This section shall become operative on August 15, 1989.

(Added by Stats. 1988, Ch. 1031, Sec. 3. Section operative August 15, 1989, by its own provisions.)






ARTICLE 3 - Seizure

8630

Any net or trap used for taking fish in violation of the provisions of this code is a public nuisance. It is the duty of every person authorized to make an arrest for such a violation to seize and keep the net and report the seizure to the department.

The department may commence proceedings in the superior court of the county or city and county in which the seizure is made by petitioning the court for a judgment forfeiting the net. Upon the filing of the petition, the clerk of the court shall fix a time for a hearing and cause notices to be posted for 14 days in at least three public places in the place where the court is held, setting forth the substance of the petition and the time and place fixed for its hearing. At that time, the court shall hear and determine the proceeding and, upon proof that the net was used in violation of this code shall order it forfeited. Any net so forfeited shall be sold or destroyed by the department. The proceeds from all those sales shall be paid into the Fish and Game Preservation Fund.

(Amended by Stats. 1985, Ch. 1442, Sec. 8.)



8631

In lieu of a physical seizure pursuant to this article, any person authorized to make an arrest for a violation of any provision of this code, may attach to any net used for taking fish in violation of this code a tag of metal or other material, which shall be adopted by the department for this purpose and furnished to such person. The tag shall be impressed or printed with language stating that the net to which it is attached is thereby seized by the department as a public nuisance. The act of attaching such tag shall be a seizure within the meaning of this section.

Removal of a tag attached to any net pursuant to this section by any person other than a person authorized by the department, or the use of any such net by any person for fishing purposes, unless authorized by the department or by the superior court, is a misdemeanor.

(Enacted by Stats. 1957, Ch. 456.)



8632

Within three days after the department has been notified in writing that a vessel carrying a seized net has arrived in port, the department may remove the net from the vessel, unless the owner has furnished a bond in accordance with Section 8633. The notice shall be sufficient when delivered to the office of the department nearest to the port at which the vessel has arrived.

(Amended by Stats. 2007, Ch. 285, Sec. 127. Effective January 1, 2008.)



8633

When any net is seized pursuant to this article, the owner or any other person otherwise entitled to possession of the net may apply to the superior court of the county or city and county in which the seizure was made, or the county or city and county of which the claimant is a resident, for leave to file a bond and regain possession of the net during the pendency of the proceedings. The bond shall be in an amount determined by the judge to be the actual value of the net at the time of its release. It shall be filed within three days after the seizure of the net, and shall be conditioned upon the return of the net to the custody of the department in the event the net is ordered forfeited. Upon filing the bond, the person on whose behalf it is given shall be put in possession of the net and may use the net until it is finally ordered delivered up and forfeited, if such be the judgment of the court.

(Amended by Stats. 1957, Ch. 632.)



8634

When any net is seized pursuant to this article and the owner or any other person otherwise entitled to possession of the net has filed a bond and regained possession of the net, the person in possession of the net, when in the judgment of the court the net is ordered forfeited, shall deliver the net to the department by removing the net from the boat and placing in a warehouse or storage designated by the department.

(Enacted by Stats. 1957, Ch. 456.)



8635

(a) Notwithstanding Section 8633, any net or trap seized pursuant to Section 8630 as illegal because of its size, manner of construction, materials used in its construction, or configuration of its parts is presumed to be contraband and shall not be returned pending forfeiture unless it can be and is modified to eliminate the condition of illegality. This subdivision does not apply to any net or trap seized pursuant to Section 8630 for illegal use.

(b) Notwithstanding subdivision (a), any net or trap seized pursuant to Section 8630 that is needed for evidence may be held for evidence.

(Added by Stats. 1983, Ch. 1048, Sec. 8. Effective September 26, 1983.)






ARTICLE 4 - Nets Generally in Particular Districts

8660

Nothing in this chapter authorizing the use of nets in District 19 or 19A shall authorize the use of any net within 750 feet of any pier, wharf, jetty, or breakwater, except that dip nets may be used subject to the provisions of Section 8870.

(Amended by Stats. 1963, Ch. 617.)



8661

Vessels may carry nets across Districts 19A and 20 to open water outside those districts. Vessels carrying nets may enter harbors in Districts 19A and 20 only in cases of distress or emergency.

(Enacted by Stats. 1957, Ch. 456.)



8663

No gill net, trammel net, or fyke net may be possessed on any boat in the waters of any district lying upstream from a line drawn between Antioch Point and the westerly tip of Kimball Island and from a line drawn from Point Sacramento across the stream and touching the most easterly point on Montezuma Island.

(Enacted by Stats. 1957, Ch. 456.)



8664

Except in Districts 6 and 7, any net found in, or within 500 feet of the Klamath, Smith, Eel, Mad, Van Dusen, or Mattole Rivers, or their tributaries, is prima facie evidence that the owner or person in possession of the net is or has been using it unlawfully.

The provisions of this section do not apply to trawl or drag nets being transported.

(Enacted by Stats. 1957, Ch. 456.)



8664.5

(a) Notwithstanding Sections 8693 and 8724, gill nets and trammel nets shall not be used in those portions of District 17 between a line extending 220° magnetic from the mouth of Waddell Creek in Santa Cruz County and a line extending 252° magnetic from Yankee Point, Carmel Highlands, in Monterey County in waters 30 fathoms or less in depth at mean lower low water.

(b) Notwithstanding Sections 8693 and 8724, gill nets and trammel nets shall not be used in that portion of District 18 north of a line extending due west from Point Sal in Santa Barbara County in waters 30 fathoms or less in depth at mean lower low water.

(c) Notwithstanding Sections 8693 and 8724, any person using gill nets or trammel nets in those portions of Districts 17 and 18 from a line extending 220° magnetic from the mouth of Waddell Creek in Santa Cruz County to a line extending due west from Point Sal in Santa Barbara County in waters between 30 fathoms and 40 fathoms in depth at mean lower low water shall comply with all of the following requirements in order to ensure adequate monitoring of fishing effort to protect marine mammals:

(1) Prior to the use, the person shall notify the department that gill nets or trammel nets will be set in the area.

(2) The person shall give adequate notification, as determined by the department, to the department at its office in Monterey or Morro Bay at least 24 hours prior to each fishing trip to ensure full compliance and cooperation with the monitoring program. The department may require that an authorized monitor be on board the vessel. The department shall determine whether on board, at sea, or shoreside monitoring is appropriate. If the authorized monitor is not on board the fishing vessel, the fishing vessel operator and the authorized monitor shall make every effort to remain in radio contact if the radio equipment is made available to the monitor.

(3) To ensure the effectiveness of the monitoring program, gill nets and trammel nets may be set or pulled only between one-half hour after sunrise and one-half hour before sunset.

(4) A permit may be revoked and canceled pursuant to Section 8681 for failure to comply with the department’s notification and monitoring requirements.

(d) If the director determines that the use of gill or trammel nets is having an adverse impact on any population of any species of seabird, marine mammal, or fish, the director shall issue an order prohibiting or restricting the use, method of use, size, or materials used in the construction of either or both types of those nets in all or any part of District 10 or 17, or in all or any part of District 18 north of a line extending due west from Point Conception in Santa Barbara County for a specified period. The order shall take effect no later than 48 hours after its issuance. The director shall hold a properly noticed public hearing in a place convenient to the affected area within one week of the effective date of the order to describe the action taken and shall take testimony as to the effect of the order and determine whether any modification of the order is necessary.

(e) For purposes of this section, “adverse impact” means either of the following:

(1) The danger of irreparable injury to, or mortality in, any population of any species of seabird, marine mammal, or fish which is occurring at a rate that threatens the viability of the population as a direct result of the use of gill nets or trammel nets.

(2) The impairment of the recovery of a species listed as an endangered species or threatened species pursuant to the federal Endangered Species Act (16 U.S.C. Sec. 1531 et seq.) or the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3) or a species of seabird, marine mammal, or fish designated as fully protected under this code, as a direct result of the use of gill nets or trammel nets.

(f) This section does not apply to any gill net with meshes 31/2 inches or less in length in any portion of District 18 between Yankee Point in Monterey County and Point Sal in Santa Barbara County.

(g)  The Legislature finds and declares that this section, as amended by Chapter 884 of the Statutes of 1990, and as amended by the act that amended this section during the 1992 portion of the 1991–92 Regular Session, is more restrictive on the use and possession of gill nets and trammel nets than the version of this section in effect on January 1, 1990, and therefore complies with Section 8610.4, and Section 4 of Article X B of the California Constitution.

(Amended by Stats. 1992, Ch. 94, Sec. 2. Effective January 1, 1993.)



8664.67

“Impacted fisherman” for purposes of Sections 8664.5 and 8664.65, means any person who, from January 1, 1986, to December 31, 1990, inclusive, landed a minimum of 1,000 pounds of fish, other than shark or rockfish, in each of at least three calendar years during that period with set gill and trammel nets and landed the fish at ports within areas subject to gill and trammel net closures pursuant to Section 8664.5. Landings shall be verified by the fisherman’s submittal of landing receipts as provided in Section 8043.

(Added by Stats. 1992, Ch. 1370, Sec. 31. Effective October 27, 1992.)



8664.7

The initial period of effectiveness of an order issued pursuant to subdivision (c) of Section 8664.5 shall not exceed 120 days. After a further public hearing, the director may, on the basis of a report prepared by the department on the condition of the local population of any species of seabird, marine mammal, or fish, extend the order for a further specified period or reissue the order for a further specified period.

(Amended by Stats. 1985, Ch. 50, Sec. 3. Effective May 24, 1985.)



8664.8

(a) Notwithstanding Sections 8685, 8687, 8696, and 8724, and except as provided in subdivisions (c) and (d), set or drift gill or trammel nets shall not be used in ocean waters between a line extending 245° magnetic from the most westerly point of the west point of the Point Reyes headlands in Marin County and the westerly extension of the California-Oregon boundary.

(b) (1) Notwithstanding Sections 8664.5, 8687, 8696, and 8724, set or drift gill or trammel nets shall not be used in waters which are 40 fathoms or less in depth at mean lower low water between a line extending 245° magnetic from the most westerly point of the west point of the Point Reyes headlands in Marin County and a line extending 225° magnetic from Pillar Point at Half Moon Bay in San Mateo County.

(2) Notwithstanding Sections 8664.5, 8687, 8696, and 8724, set or drift gill or trammel nets shall not be used in ocean waters which are 60 fathoms or less in depth at mean lower low water between a line extending 225° magnetic from Pillar Point at Half Moon Bay in San Mateo County to a line extending 220° magnetic from the mouth of Waddell Creek in Santa Cruz County.

(c) Subdivisions (a) and (b) do not apply to the use of drift gill nets operated under a permit issued by the department in that part of Arcata Bay in Humboldt County lying northeast of the Samoa Bridge during the period from April 1 to September 30, inclusive. The department may issue not more than six permits pursuant to this subdivision. Each permit shall specify the amount and type of gear which may be used under the permit.

(d) Subdivisions (a) and (b) do not apply to the use of set gill nets used pursuant to Article 15 (commencing with Section 8550) of Chapter 2 of Part 3 of Division 6 or regulations adopted under that article or to the use of drift gill nets with a mesh size of 14 inches or more.

(e) (1) Notwithstanding subdivision (b) and Sections 8687, 8696, and 8724, gill or trammel nets shall not be used within three nautical miles of the Farallon Islands in San Francisco County, and within three nautical miles of Noonday Rock buoy located approximately 31/2 miles 276° magnetic from North Farallon Island.

(2) If the director determines that the use of set or drift gill or trammel nets is having an adverse impact on any population of any species of sea bird, marine mammal, or fish, the director shall issue an order prohibiting the use of those nets between three nautical miles and five nautical miles of the Farallon Islands and Noonday Rock buoy or any portion of that area. The order shall take effect not later than 48 hours after its issuance. The director shall hold a properly noticed public hearing in a place convenient to the affected area within one week of the effective date of the order to describe the action taken and shall take testimony as to the effect of the order and determine whether any modification of the order is necessary. Gill and trammel nets used to take fish in District 10 shall be marked at each end with a buoy displaying above its waterline in Arabic numerals at least two inches high, the fisherman’s identification number issued by the department under Section 7852. Nets shall be marked at both ends and at least every 250 fathoms between the ends with flags of the same color and at least 144 square inches in size, acceptable to the department.

(f) The Legislature finds and declares that this section, as amended by Chapter 1633 of the Statutes of 1990, is more restrictive on the use and possession of gill nets and trammel nets than the version of this section in effect on January 1, 1990, and therefore complies with Section 8610.4, and Section 4 of Article X B of the California Constitution.

(Amended by Stats. 1992, Ch. 94, Sec. 3. Effective January 1, 1993.)



8664.13

During the period from December 15 to May 15, inclusive, set gill nets and trammel nets with mesh eight inches or greater and less than 12 inches used in ocean waters 25 fathoms or less in depth between a line extending due west magnetic from Point Conception and the westerly extension of the boundary line between the Republic of Mexico and the United States shall be constructed with breakaway and anchoring features, as follows:

(a) The corkline and any other line which may extend across the top of the net shall have a combined breaking strength not to exceed 2,400 pounds.

(b) A breakaway device shall be used along the corkline (headrope) and along the leadline (footrope) at regular intervals of 45 fathoms or less.

(c) Each breakaway or disconnect device shall be constructed as described in either of the following:

(1) Of nylon twine, or an equivalent material, with a breaking strength of 200 pounds or less, using not more than eight complete circular (360) wraps of the twine to connect the ends of each corkline and leadline interval, which allows each breakaway or disconnect device a breaking strength of not more than 1,600 pounds.

(2) As the department may otherwise authorize.

(d) Anchors used to secure each end of the net to the ocean bottom shall weigh not less than 35 pounds each, and shall be attached to the net by a ground rope and bridle with combined length of not less than 15 fathoms from the anchor to the net.

(Added by Stats. 1987, Ch. 979, Sec. 2. Effective September 23, 1987.)



8665

In District 118.5, nets may not be used within 750 feet of any pier or dock, except for bait nets described in Section 8780 used to capture live bait and lobster traps authorized for use pursuant to Section 9010.

(Amended by Stats. 1985, Ch. 106, Sec. 37.)



8666

The department may issue a revocable permit to take with set gill nets or seines, mullet or carp in the waters of the Salton Sea and in those portions of the New and Alamo Rivers upstream one mile from their mouths as marked by the department, under commercial license, subject to such restrictions as the commission deems advisable.

(Enacted by Stats. 1957, Ch. 456.)



8667

No fish other than mullet or carp, and no mullet less than 14 inches in length may be taken or possessed by a licensed commercial fisherman while fishing in the Salton Sea or the New and Alamo Rivers.

(Enacted by Stats. 1957, Ch. 456.)



8668

No commercial fishing under Section 8666, 8667, or 8669 shall be carried on within the boundaries of any state or federal game refuge.

(Enacted by Stats. 1957, Ch. 456.)



8669

It is unlawful to possess gill nets, seines, or other devices capable of being used to take mullet or carp for commercial purposes, within 500 yards of the Salton Sea and those portions of the New and Alamo Rivers designated as commercial fishing waters lying in District 22, except during such open season as may be prescribed by the commission.

(Enacted by Stats. 1957, Ch. 456.)



8670

It is unlawful for any person to use, operate, or assist in using or operating any net to take salmon, steelhead, striped bass, sturgeon, or shad for commercial purposes in any of the tidal waters lying upstream from the Carquinez Bridge, or to possess on any boat in these waters any net the use of which is illegal in such waters.

(Amended by Stats. 1979, Ch. 877.)






ARTICLE 5 - Gill and Trammel Nets

8680

(a) The Legislature finds and declares that it is in the best interest of the people of the state, the commercial fishing industry, and California’s marine resources that fishermen who use gill nets or trammel nets be experienced in the use of those nets.

(b) In accordance with Section 4 of Article X B of the California Constitution, this section contains the provisions in effect on January 1, 1990.

(Amended by Stats. 1992, Ch. 94, Sec. 6. Effective January 1, 1993.)



8681

(a) Gill nets or trammel nets shall not be used for commercial purposes except under a revocable, nontransferable permit issued by the department. Each permittee shall keep an accurate record of his or her fishing operations in a logbook furnished by the department. The commission may suspend, revoke, or cancel a permit, license, and commercial fishing privileges pursuant to Section 7857. A permit may be revoked and canceled for a period not to exceed one year from the date of revocation.

(b)  In accordance with Section 4 of Article X B of the California Constitution, this section contains the provisions in effect on January 1, 1989.

(Amended by Stats. 2007, Ch. 285, Sec. 128. Effective January 1, 2008.)



8681.5

(a) The department shall issue no new gill net or trammel net permits under Section 8681. However, the department may renew an existing, valid permit issued under Section 8681, under regulations adopted pursuant to Section 8682 and upon payment of the fee prescribed under Section 8683.

(b) Notwithstanding subdivision (a) or Section 8681, any person who has an existing, valid permit issued pursuant to Section 8681, and presents to the department satisfactory evidence that he or she has taken and landed fish for commercial purposes in at least 15 of the preceding 20 years, may transfer that permit to any person otherwise qualified under the regulations adopted pursuant to Section 8682 upon payment of the fee prescribed under Section 8683.

(c) The fee collected by the department for the transfer of a gill and trammel net permit issued pursuant to Section 8682 shall not exceed the cost of the permit fee as prescribed under Section 8683.

(d) For purposes of subdivision (b), the death of the holder of the permit is a disability which authorizes transfer of the permit by that person’s estate to a qualified fisherman pursuant to Section 8682. For purposes of a transfer under this subdivision, the estate shall renew the permit, as specified in Section 8681, if the permittee did not renew the permit before his or her death. The application for transfer by that person’s estate shall be received by the department, including the name, address, and telephone number of the qualified fisherman to whom the permit will be transferred, within one year of the date of death of the permitholder. If no transfer is initiated within one year of the date of death of the permitholder, the permit shall revert to the department for disposition pursuant to Section 8681.

(e) Any active participant who becomes disabled in such a manner that he or she can no longer earn a livelihood from commercial fishing may transfer his or her permit as provided under this section.

(f) The Legislature finds and declares that this section, as amended by Chapter 94 of the Statutes of 1992, is more restrictive on the use and possession of gill nets and trammel nets than the version of this section in effect on January 1, 1989, and therefore complies with Section 8610.4, and Section 4 of Article X B of the California Constitution.

(Amended by Stats. 1999, Ch. 483, Sec. 26. Effective January 1, 2000.)



8681.7

(a) Notwithstanding Section 8681.5, any person who possessed a valid permit issued pursuant to Section 8681 and who was denied renewal of that permit, may appeal to the commission where evidence can be presented that illness or the loss of a vessel resulted in the person not meeting the qualifications for renewal or reissuance of that permit.

(b) The appeal shall be filed with the commission within 60 days of a denial of the renewal of a permit.

(c) If the commission determines that a permit is to be issued to a prior permittee under this section, a permit shall be made available to that person upon payment of required fees.

(d) In accordance with Section 4 of Article X B of the California Constitution, this section contains the provisions in effect on January 1, 1989.

(Amended by Stats. 1992, Ch. 94, Sec. 9. Effective January 1, 1993.)



8682

(a) The commission shall establish regulations for the issuance of gill net and trammel net permits as necessary to establish an orderly gill net and trammel net fishery. In promulgating regulations, the commission shall consider recommendations of the gill net and trammel net advisory committee created pursuant to subdivision (b). The regulations shall include, but are not limited to, a requirement that persons being granted a permit have had previous experience as a crewmember of a vessel using gill nets or trammel nets or have successfully passed a proficiency test administered by the department, under such regulations as the commission shall prescribe.

(b) The director shall establish an advisory committee, consisting of fishermen experienced in the use of gill nets and trammel nets, to advise the department in developing regulations to be proposed to the commission governing the use of gill nets and trammel nets.

(c) In accordance with Section 4 of Article X B of the California Constitution, this section contains the provisions in effect on January 1, 1989.

(Repealed and added by Stats. 1992, Ch. 94, Sec. 11. Effective January 1, 1993.)



8683

The fee for a permit issued pursuant to Section 8681 is three hundred thirty dollars ($330).

(Amended by Stats. 1992, Ch. 701, Sec. 41. Effective September 15, 1992. Operative April 1, 1993, by Sec. 71 of Ch. 701.)



8684

No incidental catch of swordfish or marlin is authorized by this article. Any swordfish or marlin caught incidentally by a gill or trammel net permittee operating under a permit issued pursuant to Section 8681 shall be delivered to the department.

A permit issued pursuant to Section 8681 shall be revoked for conviction of a violation of this section.

(Amended by Stats. 1983, Ch. 1300, Sec. 13.)



8685

In Districts 1, 2, and 3, gill nets may not be possessed on any boat.

(Enacted by Stats. 1957, Ch. 456.)



8685.5

Notwithstanding any other provision of law, gill nets may not be used to take salmon, steelhead, or striped bass.

(Added by Stats. 1980, Ch. 393, Sec. 1.5. Effective July 11, 1980.)



8685.6

It is unlawful to sell or possess for sale any salmon, steelhead, or striped bass which were taken in California waters by the use of a gill net.

(Added by Stats. 1980, Ch. 393, Sec. 2. Effective July 11, 1980.)



8685.7

It is unlawful for any person to knowingly purchase any salmon, steelhead, or striped bass which were taken in California waters by the use of a gill net.

For the purpose of this section, “person” includes a broker who purchases salmon, steelhead, or striped bass which were unlawfully taken by gill net for the purpose of reselling those fish.

(Added by Stats. 1982, Ch. 1079, Sec. 1.)



8686

In Districts 11/2, 21/2, and in the Trinity and Klamath River District, it is unlawful to possess any gill or trammel net with meshes over 13/4 inches in length, except under regulations which may be prescribed by the commission.

(Enacted by Stats. 1957, Ch. 456.)



8687

Except as otherwise provided in this code, drift gill nets may be used in Districts 6, 7, 8, 9, and 10.

(Amended by Stats. 1984, Ch. 203, Sec. 8. Effective June 20, 1984.)



8688

In Districts 11, 12, and 13, gill nets may be used to take only herring, subject to Article 15 (commencing with Section 8550) of Chapter 2. No gill net may be possessed on any boat in Districts 11, 12, and 13, except by persons possessing a valid permit aboard boats specifically authorized to take herring during the open seasons established by the commission.

(Amended by Stats. 1991, Ch. 485, Sec. 4. Effective October 4, 1991.)



8691

Set gill nets and trammel nets with mesh smaller than 41/8 inches shall not be used or possessed on any boat taking rockfish or lingcod in ocean waters between a line extending 245° magnetic from the most westerly point of the Point Reyes headlands and a line extending 250° magnetic from the Pigeon Point Lighthouse.

(Added by Stats. 1988, Ch. 1511, Sec. 4.)



8692

Notwithstanding Section 8693, it is unlawful to use gill nets to take rockfish or lingcod in the following waters:

(a) Between a line running 240° magnetic from Santa Cruz Point and a line running 240° magnetic from Point Sur lighthouse in Monterey County in waters 100 fathoms or less in depth.

(b) Between a line running 240° magnetic from Point Sur lighthouse and a line running 240° magnetic from Pfeiffer Point in Monterey County in waters 75 fathoms or less in depth.

(Added by Stats. 1986, Ch. 1248, Sec. 2.)



8692.5

(a) Not more than 1,250 fathoms (7,500 feet) of gill net or trammel net shall be fished in combination each day from any vessel for lingcod in ocean waters.

(b) The Legislature finds and declares that this section, as amended by this act at the 1991–92 Regular Session of the Legislature, is more restrictive on the use and possession of gill nets and trammel nets than the provisions in effect on January 1, 1990, and therefore complies with Section 8610.4, and Section 4 of Article XB of the California Constitution.

(Amended by Stats. 1992, Ch. 94, Sec. 14. Effective January 1, 1993.)



8693

(a) Except as otherwise provided in this code, drift gill nets and set gill nets may be used in Districts 17, 18, 19, and 20A, except for the taking of salmon.

(b) Rockfish and lingcod may be taken with drift gill nets and set gill nets in Districts 17, 18, 19, and 20A, subject to the following restrictions:

(1) Rockfish and lingcod shall not be taken between a line running due west magnetic from the lighthouse at Point Piedras Blancas and a line running due west magnetic from Point Sal in water less than 40 fathoms.

(2) Rockfish and lingcod shall not be taken between a line running 250° magnetic from the Pigeon Point Lighthouse and a line running 240° magnetic from Point Santa Cruz, inside 40 fathoms, by means of drift gill nets or set gill nets which have mesh smaller than 51/2 inches.

(3) Drift gill nets and set gill nets shall not be used nor shall they be possessed on any boat taking rockfish and lingcod with mesh smaller than 41/8 inches when used in Districts 17 and 18 north of Point Buchon, or with mesh smaller than 41/8 inches when used in District 18 south of Point Buchon or in District 19. Drift gill nets and set gill nets used or possessed on any boat taking rockfish and lingcod in District 17, 18, or 19, shall not be constructed of twine larger than number 6 nylon, except that the bottom 15 meshes may be constructed of heavier twine.

(4) In District 18 south of Point Sal and in District 19, drift gill nets and set gill nets shall not be used to take rockfish and lingcod with the mesh of the net in waters less than 70 fathoms in depth, except that those nets shall not be used in waters less than 100 fathoms in depth at the Sixty Mile Bank.

(5) Loads or lots of fish taken in the areas described in paragraphs 1 to 4, inclusive, may contain 200 pounds or less of rockfish and lingcod in combination, but in no instance more than 100 pounds of rockfish.

(6) Gill nets shall not be used to take rockfish in District 20A.

(Amended by Stats. 1988, Ch. 589, Sec. 3.)



8694

In District 19A, gill nets may not be used, nor may they be possessed on any boat.

(Enacted by Stats. 1957, Ch. 456.)



8696

Except as otherwise provided, set gill nets may be used south of a line extending 245° magnetic from the western point of the Point Reyes headlands in Marin County except for the taking of salmon.

(Amended by Stats. 1985, Ch. 1442, Sec. 14.)



8700

Any line used on a gill net which shall tend to cause the webbing of such gill net to bag or hang slack shall cause such net to lose its identity as a gill net and become a trammel net.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 6 - Trammel Nets

8720

“Trammel net” includes entangling nets constructed of more than one wall of webbing.

(Enacted by Stats. 1957, Ch. 456.)



8721

In Districts 1, 2, and 3, trammel nets may not be possessed on any boat.

(Enacted by Stats. 1957, Ch. 456.)



8724

(a) Except as otherwise provided, in Districts 10, 17, 18, and 19, drift and set trammel nets may be used if the meshes are at least 81/2 inches in length, except that these nets may not be used in District 18 within 750 feet of any pier or jetty, nor may they be used for the taking of salmon.

(b) This section shall become operative on August 15, 1989.

(Repealed (in Sec. 4) and added by Stats. 1988, Ch. 1031, Sec. 5. Section operative August 15, 1989, by its own provisions.)



8725

In District 19A, trammel nets may not be used, nor may they be possessed on any boat.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 7 - Round Haul Nets

8750

As used in this article, “round haul nets” are circle seines, and include purse seines and ring or half ring, and lampara nets.

(Enacted by Stats. 1957, Ch. 456.)



8751

In Districts 1, 2, and 3, round haul nets may not be possessed on any boat, except in that part of District 3 lying within the boundaries of the Moss Landing Harbor District, where round haul or any other type of nets may be possessed on any boat, and except in that part of District 2 lying within Marin County.

(Amended by Stats. 1976, Ch. 882.)



8752

In Districts 6, 7, 8, 9, 10, and 11, purse and round haul nets may be used.

(Enacted by Stats. 1957, Ch. 456.)



8754

In Districts 16, 17, 18, and 19, purse and round haul nets may be used, except that purse seines or ring nets may not be used in that portion of District 19 lying within three miles offshore from the line of the high-water mark along the coast of Orange County from sunrise Saturday to sunset Sunday from May 1 to September 10, inclusive.

Purse seine or ring nets may not be used from May 1 to September 10, inclusive, in the following portions of District 19:

(a) Within a two-mile radius of Dana Point.

(b) Within a two-mile radius of San Mateo Point.

(c) Within two miles offshore from the line of the high-water mark along that portion of the coast of Orange County lying between the northernmost bank of the mouth of the Santa Ana River and a point on that coast six miles south therefrom.

(Amended by Stats. 1992, Ch. 48, Sec. 4. Effective May 11, 1992.)



8755

In Districts 20A and 21, purse and round haul nets may be used.

(a) Purse and round haul nets may be used, except: (1) from sunrise Saturday to sunset Sunday, in that portion of District 20 from a line extending three nautical miles east magnetically from the extreme easterly end of Santa Catalina Island southwesterly and northerly to a line extending three nautical miles southwest magnetically from the most southerly promontory of China Point and (2) at any time during the period commencing on June 1st and ending on September 10 in each year, in that portion of District 20 from a line extending three nautical miles east magnetically from the extreme easterly end of Santa Catalina Island southerly to a line extending three nautical miles southeasterly magnetically from the United States government light on the southeasterly end of Santa Catalina Island.

(b) Subdivision (a) shall not be construed as restricting the right to use the waters therein specified for anchorage of vessels at any time.

(Amended by Stats. 1973, Ch. 638.)



8756

Salmon, steelhead, striped bass, or shad may not be taken with purse or round haul nets.

(Enacted by Stats. 1957, Ch. 456.)



8757

Notwithstanding Section 8661, and in addition to Sections 8754, 8755, and 8780, round haul nets may be used to take fish in those portions of Districts 19 and 20 that are closed to the use of round haul nets by Sections 8754 and 8755 and in Districts 19A and 19B, but only for use or sale of those fish for live bait and subject to the following restrictions:

(a) In Districts 19A and 19B, round haul nets may not be used within 750 feet of any public pier.

(b) It is unlawful to buy, sell, or possess in any place of business where fish are bought, sold, or processed, any dead fish taken under the authority of this section.

(Amended by Stats. 1995, Ch. 371, Sec. 3. Effective January 1, 1996.)






ARTICLE 8 - Bait Nets

8780

(a) As used in this chapter, the term “bait net” means a lampara or round haul type net, the mesh of which is constructed of twine not exceeding Standard No. 9 medium cotton seine twine or synthetic twine of equivalent size or strength. Notwithstanding Section 8757, except for drum seines and other round haul nets authorized under a permit issued by the department pursuant to this section, the nets may not have rings along the lead line or any method of pursing the bottom of the net.

(b) Bait nets may be used to take fish for bait in Districts 6, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19, 19A, 19B, 20A, 21, 118, and 118.5.

(c) In District 19A, bait nets may be used only to take anchovies, queenfish, white croakers, sardines, mackerel, squid, and smelt for live bait purposes only. Bait nets may not be used within 750 feet of Seal Beach Pier or Belmont Pier.

(d) No other species of fish may be taken on any boat carrying a bait net in District 19A, except that loads or lots of fish may contain not more than 18 percent, by weight of the fish, of other bait fish species taken incidentally to other fishing operations and that are mixed with other fish in the load or lot.

(Amended by Stats. 1998, Ch. 464, Sec. 3. Effective January 1, 1999.)



8780.1

The commission may, upon the recommendation of the department, adopt regulations governing the use of bait nets.

(Added by Stats. 1999, Ch. 483, Sec. 29. Effective January 1, 2000.)






ARTICLE 9 - Beach Nets

8800

As used in this chapter, a “beach net” is any net hauled from the water to the beach or shore, and includes beach seines and haul seines.

(Enacted by Stats. 1957, Ch. 456.)



8801

In Districts 1, 2, and 3, beach nets may not be possessed on any boat.

(Enacted by Stats. 1957, Ch. 456.)



8802

In Districts 8 and 9, beach nets may be used.

(Enacted by Stats. 1957, Ch. 456.)



8803

In District 10, beach nets may be used, the meshes of which are at least 11/2 inches in length. In that portion of District 10 lying south of Pt. Lobos, beach nets not over 20 feet in length, the meshes of which are at least seven-eighths of an inch in length, may be used to take surf smelt only.

(Enacted by Stats. 1957, Ch. 456.)



8804

In District 11, beach nets may be used.

(Enacted by Stats. 1957, Ch. 456.)



8805

In Districts 12 and 13, beach nets may not be possessed on any boat.

(Amended by Stats. 1961, Ch. 312.)



8806

In District 18, beach nets may not be used.

(Enacted by Stats. 1957, Ch. 456.)



8807

In District 19, beach nets, the meshes of which are at least 11/2 inches in length, may be used to take smelt between September 1st and January 31st.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 10 - Trawl Nets

8830

“Trawl net” means a cone or funnel-shaped net which is towed or drawn through the water by a fishing vessel and includes any gear appurtenant to the net. Except as otherwise provided in this article, the use of trawl nets shall conform to federal groundfish regulations adopted pursuant to the Magnuson Fishery Conservation and Management Act (16 U.S.C. Sec. 1801 et seq.).

(Repealed and added by Stats. 1983, Ch. 1048, Sec. 10. Effective September 26, 1983.)



8831

It is unlawful for any person to use any trawl net with meshes which are less than 41/2 inches in length except as provided in this article or as provided by federal groundfish regulations adopted pursuant to the Magnuson Fishery Conservation and Management Act (16 U.S.C., Sec. 1801 et seq.).

(Amended by Stats. 1983, Ch. 1048, Sec. 12. Effective September 26, 1983.)



8832

Trawl nets and Chinese shrimp nets may be used in marine and brackish waters inside of the Golden Gate Bridge to take shrimp, oriental gobies, longjaw mudsuckers, plainfin midshipmen, and staghorn sculpin only in accordance with regulations which the commission may prescribe.

(Amended by Stats. 1993, Ch. 1117, Sec. 3. Effective January 1, 1994.)



8833

(a) In Districts 4, 19, 19A, 20, 20A, and 21, trawl nets or dragnets may not be possessed.

(b) Notwithstanding the provisions of subdivision (a) of this section, trawl nets and dragnets may be possessed, under such regulations as the commission shall prescribe, in Districts 4, 19, 19A, 19B, and 21.

(Amended by Stats. 1965, Ch. 1155.)



8834

It is unlawful to take or possess more than 500 pounds of crabs on any boat on which any type of trawl or drag net is carried or operated.

(Amended by Stats. 1983, Ch. 1300, Sec. 14.)



8834.1

It is unlawful for any person to possess salmon on board, or to land salmon from, a vessel on which exists any type of trawl net, except that salmon taken incidentally with other species with a trawl net may be possessed and landed if authorized to be taken incidentally pursuant to Section 663.10 of Part 663 of Title 50 of the Code of Federal Regulations, pursuant to a permit issued by the commission under Section 8606, or pursuant to both.

(Added by Stats. 1983, Ch. 1048, Sec. 13. Effective September 26, 1983.)



8834.5

South of a line extending due west, true, from Point Reyes, it is unlawful for any person on a vessel on which any type of trawl or drag net is carried or operated to take or possess Dungeness crab, as defined in Section 8275, or to transfer Dungeness crab to another vessel.

(Added by Stats. 1986, Ch. 817, Sec. 13.)



8835

In Districts 6, 7, and 10, trawl nets may be used in waters not less than three nautical miles from the nearest point of land on the mainland shore.

(Enacted by Stats. 1957, Ch. 456.)



8836

In Districts 17, 18, and 118.5, trawl nets may be used in waters not less than three nautical miles from the nearest point of land on the mainland shore, including those portions of Monterey Bay, Estero Bay, and San Luis Obispo Bay which lie within those districts.

(Enacted by Stats. 1957, Ch. 456.)



8837

It is unlawful to use or possess any trawl net that includes any bag or cod-end or modification thereof, other than a bag or cod-end of a single layer of webbing, except as authorized by Section 8496 or by the commission.

(Amended by Stats. 1999, Ch. 483, Sec. 30. Effective January 1, 2000.)



8840

Chafing gear may be used or possessed but shall not be connected directly to the terminal, or closed, end of the cod-end. Except for chafing gear prescribed under federal groundfish regulations adopted pursuant to the Magnuson Fishery Conservation and Management Act (16 U.S.C., Sec. 1801 et seq.), all chafing gear shall have a minimum mesh size of six inches, unless only the bottom one-half, or underside, of the cod-end is covered by chafing gear, which may be of any size mesh.

(Amended by Stats. 1983, Ch. 1048, Sec. 16. Effective September 26, 1983.)



8841

(a) The commission is hereby granted authority over all state-managed bottom trawl fisheries not managed under a federal fishery management plan pursuant to the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. Sec. 1801 et seq.) or a state fishery management plan pursuant to Part 1.7 (commencing with Section 7050), to ensure that resources are sustainably managed, to protect the health of ecosystems, and to provide for an orderly transition to sustainable gear types in situations where bottom trawling may not be compatible with these goals.

(b) The commission is hereby granted authority to manage all of the following fisheries in a manner that is consistent with this section and Part 1.7 (commencing with Section 7050):

(1) California halibut.

(2) Sea cucumber.

(3) Ridge-back, spot, and golden prawn.

(4) Pink shrimp.

(c) The commission is also granted authority over other types of gear targeting the same species as the bottom trawl fisheries referenced in subdivision (a) to manage in a manner that is consistent with the requirements of Part 1.7 (commencing with Section 7050).

(d) Every commercial bottom trawl vessel issued a state permit is subject to the requirements and policies of the federal groundfish observer program (50 C.F.R. 660.360).

(e) The commission may only authorize additional fishing areas for bottom trawls after it determines, based on the best available scientific information, that bottom trawling in those areas is sustainable, does not harm bottom habitat, and does not unreasonably conflict with other users.

(f) It is unlawful to use roller gear more than eight inches in diameter.

(g) Commencing April 1, 2006, it is unlawful to fish commercially for prawns or pink shrimp, unless an approved bycatch reduction device is used with each net. On or before April 1, 2006, the commission shall approve one or more bycatch reduction devices for use in the bottom trawl fishery. For purposes of this subdivision, a rigid grate fish excluder device is the approved type of bycatch reduction device unless the commission, the Pacific Marine Fishery Management Council, or the National Marine Fisheries Service determines that a different type of fish excluder device has an equal or greater effectiveness at reducing bycatch. If the commission does not approve a bycatch reduction device prior to April 1, 2006, then a device that is approved by the Pacific Marine Fishery Management Council or the National Marine Fisheries Service shall be deemed approved by the commission.

(h) Except as provided in Section 8495 or 8842, it is unlawful to engage in bottom trawling in ocean waters of the state.

(i) This section does not apply to the use of trawl nets pursuant to a scientific research permit.

(j) The commission shall facilitate the conversion of bottom trawlers to gear that is more sustainable if the commission determines that conversion will not contribute to overcapacity or overfishing. The commission may participate in, and encourage programs that support, conversion to low-impact gear or capacity reduction by trawl fleets. The department may not issue new permits to bottom trawlers to replace those retired through a conversion program.

(k) As soon as practicable, but not later than May 1, 2005, the commission and the department shall submit to the Pacific Fishery Management Council and the National Marine Fisheries Service a request for federal management measures for the pink shrimp fishery that the commission and the department determine are needed to reduce bycatch or protect habitat, to account for uncertainty, or to otherwise ensure consistency with federal groundfish management.

(l) No vessel may utilize bottom trawling gear without a state or federal permit.

(Amended by Stats. 2006, Ch. 538, Sec. 192. Effective January 1, 2007.)



8842

(a) Trawl nets of a design prescribed by the commission may be used or possessed to take shrimps or prawns under a permit issued by the department under regulations adopted by the commission.

Sections 8831, 8833, 8835, and 8836 do not apply to trawl nets used or possessed under a permit issued pursuant to this section.

(b) Trawling for shrimps or prawns shall be authorized only in those waters of Districts 6, 7, 10, 17, 18, and 19 that lie not less than three nautical miles from the nearest point of land on the mainland shore, and all offshore islands and the boundary line of District 19A, except that in waters lying between a line extending due west from False Cape and a line extending due west from Point Reyes, trawling is allowed not less than two nautical miles from the nearest point of land on the mainland shore until January 1, 2008.

(c) When fishing for pink shrimp (Pandalus jordani) under a permit issued pursuant to this section, it is unlawful to possess in excess of 1,500 pounds of incidentally taken fish per calendar day of a fishing trip, except Pacific whiting, shortbelly rockfish, and arrowtooth flounder, which may be taken in any amount not in excess of federal regulations. No Pacific halibut and not more than 150 pounds of California halibut shall be possessed or landed when fishing under a permit issued pursuant to this section. When fishing for ridgeback prawn and spotted prawn under a permit issued pursuant to this section, it is unlawful to possess in excess of 1,000 pounds of incidentally taken fish per trip.

(d) Commencing January 1, 2008, the commission shall permit the taking of pink shrimp not less than two nautical miles from shore in waters that lie between a line extending due west from False Cape and a line extending due west from Point Reyes from the nearest point of land on the mainland shore, if the commission finds that, upon review of information from the federal groundfish observer program and other available research and monitoring information that it determines relevant, the use of trawl gear minimizes bycatch, will not damage seafloor habitat, will not adversely affect ecosystem health, and will not impede reasonable restoration of kelp, coral, or other biogenic habitats. The commission shall pay special attention to areas where kelp and other biogenic habitats existed and where restoring those habitats is feasible, and to hard bottom areas and other substrate that may be particularly sensitive to bottom trawl impacts in making that finding.

(Amended by Stats. 2004, Ch. 721, Sec. 5. Effective January 1, 2005.)



8843

It is unlawful to use any trawl net with cod-end mesh less than 71/2 inches in length and with a cod end less than 29 meshes long and a circumference of not less than 47 meshes in waters lying between one and three nautical miles from the mainland shore between a line running due west (270° true) from Point Arguello and a line running due south (180° true) from Point Mugu.

(Amended by Stats. 1992, Ch. 1370, Sec. 36. Effective October 27, 1992.)






ARTICLE 11 - Dip Nets

8870

Dip nets may be used subject to the following restrictions:

(a) In Districts 1, 11/2, 2, 3, and 4, dip nets may not be baited, and may not measure more than six feet in greatest breadth.

(b) In District 19, hand-held dip nets 30 feet or less in greatest breadth may be used. In that district dip nets may not be used within 750 feet of any pier, wharf, jetty, or breakwater, except to take anchovies, squids, and sardines for bait, and to take smelt.

(c) In District 20, hand-held dip nets 30 feet or less in greatest breadth may be used.

(Amended by Stats. 1986, Ch. 763, Sec. 7. Effective September 15, 1986.)






ARTICLE 12 - Other Nets

8890

Baited hoop nets not to exceed three feet in diameter may be used at any time in that portion of District 18 lying south of a line running east and west through Point Arguello and in District 19, to take rock crabs, red crabs, and yellow crabs only.

(Enacted by Stats. 1957, Ch. 456.)









CHAPTER 4 - Other Means of Taking

ARTICLE 1 - Traps

9000

(a) Except as expressly authorized in this article, no person shall use a trap to take any finfish, mollusk, or crustacean in the waters of this state for commercial purposes.

(b) Traps may be used to take finfish in ocean waters only as authorized by this article.

(c) Freshwater baitfish traps that are used as provided in Section 8463 are not subject to this article.

(Amended by Stats. 2004, Ch. 431, Sec. 18. Effective January 1, 2005.)



9000.5

For the purposes of this article, the following terms have the following meanings:

(a) “Bucket trap” means a plastic bucket of five gallons or less in capacity.

(b) “Deeper nearshore species” means those finfish identified as deeper nearshore species in regulations adopted by the commission pursuant to Section 8587.1.

(c) “General trap permit” means a valid permit to take fish for commercial purposes issued pursuant to Section 9001 that has not been suspended or revoked.

(d) “Korean trap” means a molded plastic cylinder that does not exceed 6 inches in diameter and does not exceed 24 inches in length.

(e) “Nearshore species” means those finfish identified as such in regulations adopted by the commission pursuant to Section 8587.1.

(f) “Popup” means a mechanism capable of releasing a submerged buoy at a predetermined time.

(Added by Stats. 2004, Ch. 431, Sec. 19. Effective January 1, 2005.)



9001

(a) Finfish, mollusks, or crustaceans shall not be taken by a person with traps for commercial purposes in ocean waters except under a valid general trap permit issued to that person that has not been suspended or revoked.

(b) Any person who operates or assists in operating any trap to take finfish, mollusks, or crustaceans, other than lobster or Dungeness crabs, as defined in Section 8275, or who possesses or transports finfish, mollusks, or crustaceans on any boat, barge, or vessel when any trap is aboard, shall have a general trap permit issued to that person that has not been revoked or suspended while engaged in the activity.

(c) The fee for the general trap permit shall be thirty-five dollars ($35).

(d) This section does not apply to the taking of lobster under Section 9010 or to the taking of Dungeness crab under Section 9011.

(Amended by Stats. 1996, Ch. 870, Sec. 48. Effective January 1, 1997.)



9001.6

Hagfish may be taken under a general trap permit, if all of the following criteria are met:

(a) Korean traps and bucket traps may be used to take only hagfish under this article.

(b) No more than a total of 500 Korean traps or a total of 200 bucket traps may be possessed aboard a vessel or in the water or combination thereof.

(c) No permittee may possess both Korean traps or bucket traps and other types of traps aboard a vessel at the same time. When Korean traps or bucket traps are being used or possessed aboard a vessel, no species of finfish other than hagfish shall be taken, possessed aboard, or sold for commercial purposes.

(d) Popups shall not be used on buoy lines attached to Korean traps or bucket traps, and shall not be possessed by a commercial fisherman aboard a vessel when taking hagfish.

(Repealed and added by Stats. 2004, Ch. 431, Sec. 22. Effective January 1, 2005.)



9001.7

Finfish, other than sablefish and hagfish, may be taken under a general trap permit if all of the following criteria are also met:

(a) Every person aboard the vessel possesses a valid general trap permit that has not been suspended or revoked.

(b) If nearshore species are present, at least one person aboard the vessel possesses a valid nearshore fishery permit and a nearshore fishery trap endorsement that has not been suspended or revoked.

(c) If deeper nearshore species are present, at least one person aboard the vessel possesses a valid deeper nearshore species fishery permit that has not been suspended or revoked.

(d) During the period from one hour after sunset to one hour before sunrise, finfish traps that are left in the water shall be unbaited with the door secured open. If, for reasons beyond the control of the permittee, all trap doors cannot be secured open prior to one hour after sunset, the permittee shall immediately notify the department.

(e) Popups shall not be used on buoy lines attached to finfish traps, and shall not be possessed aboard a vessel when taking finfish under a general trap permit.

(f) Trap destruction devices used on finfish traps shall conform to the current regulatory requirements for those devices pursuant to Section 9003 and as adopted by the commission.

(g) No finfish traps shall be set within 750 feet of any pier, breakwall, or jetty in District 6, 7, 17, 18, 19, 19A, 19B, 20, 20A, 20B, or 21.

(h) No more than 50 finfish traps may be used in state waters along the mainland shore.

(i) The mesh of any finfish trap used pursuant to this section shall measure not less than two inches by two inches.

(j) The following fish shall not be used as bait in finfish traps:

(1) Lobster.

(2) Crabs of the genus cancer, except rock crab, yellow crab, and red crab, as identified in Section 8282, which may be used as bait under the authority of a rock crab trap permit issued pursuant to Section 8282.

(3) Any other finfish or invertebrate to which a minimum size limit applies that is used or possessed in a condition so that its size can not be determined.

(k) Lobster may be possessed aboard or landed from any vessel on which finfish are also present, if every person aboard the vessel has a valid lobster permit that has not been suspended or revoked and complies with Article 5 of Chapter 2 of the Fish and Game Code, this article, and the regulations adopted pursuant thereto.

(Amended by Stats. 2004, Ch. 431, Sec. 23. Effective January 1, 2005.)



9001.8

Sablefish may be taken under a general trap permit in ocean waters between a line extending due west true from Point Arguello in Santa Barbara County and the United States-Mexico international boundary line, if all of the following criteria are also met:

(a) The trap shall be six feet or less in its greatest dimension.

(b) The mesh of any trap used for sablefish pursuant to this section shall measure not less than two inches by two inches.

(c) The traps may be used only in waters 200 fathoms or deeper.

(d) No permittee may possess aboard a vessel at the same time, sablefish traps and any other commercial fishing gear, except that spot prawn traps may be possessed during spot prawn trap open fishing periods as established by the commission and if the permittee has a valid spot prawn trap vessel permit that has not been suspended or revoked.

(Amended by Stats. 2004, Ch. 431, Sec. 24. Effective January 1, 2005.)



9002

(a) Except as provided in subdivisions (b), (c), and (d), it is unlawful to willfully or recklessly disturb, move, or damage any trap that belongs to another person and that is marked with a buoy identification number pursuant to Section 9006.

(b) A person, who has been issued a general trap permit under Section 9001 and has it in his or her possession, may pull or raise a trap marked with a buoy, if the buoy is marked with a buoy identification number pursuant to subdivision (b) of Section 9006. A person pulling or raising a trap marked with a buoy identification number, other than his or her own buoy identification number, shall have written permission in his or her possession from the other person who holds the buoy identification number that is marked on the buoy.

(c) Subdivision (a) does not apply to employees of the department while engaged in the performance of official duties.

(d) (1) Subdivision (a) does not apply to publicly employed safety personnel, including, but not limited to, lifeguards, marine safety officers, harbor patrol officers, and peace officers, who, while engaged in the performance of their official duties, may remove a trap, buoy, or line located in or near breaking surf or adjacent to a public beach if they believe that the trap poses a public safety hazard. If any of those persons remove a trap, a buoy, or a trap or buoy line, any captured marine life shall be immediately returned to the ocean.

(2) Any person described in this subdivision who removes a trap and any attachments thereto identified by a buoy identification number shall make an attempt to contact the person whose permit or license number is marked on the buoy by personal contact, by telephone, by recorded message left on a telephone answering machine, by regular United States Postal Service, or by other means, advising where the property is located. Those persons shall have no responsibility to secure the trap or attachments against loss or damage.

(3) Employees of the department may disclose the name, address, and buoy identification numbers of currently permitted or licensed persons to representatives of public safety agencies described in this subdivision to assist in the return of traps and attachments to their proper owners or operators.

(4) If the person whose permit or license number is marked on the buoy has been notified pursuant to this subdivision but has not retrieved the trap within seven days of notification, or if that person cannot be identified within seven days after the trap has been removed, the trap may be discarded.

(5) This subdivision does not create any duty on any state or local agency to remove or move a trap, line, or buoy that may endanger the public safety and does not create any liability pursuant to Part 2 (commencing with Section 814) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 1994, Ch. 1047, Sec. 1. Effective January 1, 1995.)



9002.5

(a) Notwithstanding Section 9002, the department, in consultation with the Dungeness Crab Task Force, shall develop regulations as necessary to provide for the retrieval of lost or abandoned commercial crab traps.

(b) This section shall become inoperative on April 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 546, Sec. 5. Effective September 25, 2012. Inoperative April 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



9003

Every trap shall have at least one destruction device which meets specifications approved by the department. In order to minimize the adverse effects on living marine resources, the specifications for destruction devices shall provide for a device that destructs rapidly enough to facilitate escape of a substantial proportion of all species confined in the trap from any trap that cannot be raised.

(Amended (as added by Sec. 20) by Stats. 1984, Ch. 1271, Sec. 23.)



9004

Every trap shall be raised, cleaned, serviced, and emptied at intervals, not to exceed 96 hours, weather conditions at sea permitting, and no trap shall be abandoned in the waters of this state.

(Repealed and added by Stats. 1984, Ch. 1271, Sec. 20.)



9005

Every trap or string of traps, shall be marked with a buoy.

(Repealed and added by Stats. 1984, Ch. 1271, Sec. 20.)



9006

Every trap used to take finfish or crustaceans shall be marked with a buoy. Each buoy shall be marked to identify the operator as follows:

(a) For a trap used to take lobster the commercial fishing license identification number followed by the letter “P.”

(b) For a trap used to take Dungeness crab or hagfish, the commercial fishing license identification number only.

(c) For a trap used to take finfish other than sablefish or hagfish, the commercial fishing license identification number followed by the letter “Z.”

(d) For a trap used to take sablefish, the commercial fishing license identification number followed by the letter “B.”

(Amended by Stats. 2004, Ch. 431, Sec. 25. Effective January 1, 2005.)



9007

Any trap used without a buoy, or with a buoy which is not marked pursuant to Section 9006, is a public nuisance and shall be removed from the waters of this state by any person authorized to enforce this code.

(Repealed and added by Stats. 1984, Ch. 1271, Sec. 20.)



9008

Any trap used in violation of this code, or any regulations adopted pursuant thereto, is a public nuisance and, except as provided in Section 9007, shall be seized pursuant to Article 3 (commencing with Section 8630) of Chapter 3.

(Added by Stats. 1984, Ch. 1271, Sec. 20.)



9010

(a) Subject to Article 5 (commencing with Section 8250) of Chapter 2, spiny lobster may be taken with lobster traps under a lobster permit issued pursuant to Section 8254.

(b) Notwithstanding Sections 8660 and 8665, lobster traps may be used in any area of the state not otherwise closed to the taking of lobsters up to, but not closer than, 75 feet of any private pier, wharf, jetty, breakwater, or dock.

(c) A wire lobster trap shall be built of rectangular wire mesh with inside mesh measurement not less than 11/2 inches by 31/2 inches, the 31/2-inch measurement to be parallel to the floor of the trap. A wire lobster trap shall be fitted with at least one rigid rectangular escape gap with an inside vertical measurement not less than 23/8 inches at all points and an inside horizontal measurement of not less than 111/2 inches at all points. The horizontal sides of the escape gap shall be located parallel to, and the escape gap within 23/8 inches of the floor on any outside wall of, the rearmost chamber of the lobster trap and shall be clearly accessible to the lobsters.

(d) Notwithstanding subdivision (c), wire may be used to hold the escape gap in place that reduces the inside vertical or horizontal measurement of the escape gap specified in subdivision (c), but only if all of the following requirements are met:

(1) The overall diameter of the wire, including any coating on the wire, shall measure less than 0.176 inches in diameter (the diameter of 7 SWG gauge wire using the Standard Wire Gauge (SWG) standard of measurement).

(2) A maximum of one wire wrap shall be located on each vertical side of the escape gap.

(3) A maximum of two wire wraps shall be located on the bottom horizontal side of the escape gap.

(4) Wire shall not be used on the top horizontal side of the escape gap.

(5) Each wire shall be tightly wrapped against the inside surface of the escape gap and shall not pass over the inside surface more than once. As used in this paragraph, “tightly wrapped” means no space exists at any point between the wire and the inside surface of the escape gap.

(e) A lobster trap constructed of lath or other material shall have an opening to allow a means of escape along the full length of one side of the rearmost chamber. The escape opening shall be of a spacing of not less than 23/8 inches, and the spacing shall be located parallel to, and within 23/8 inches of, the floor of the lobster trap.

(Amended by Stats. 2010, Ch. 565, Sec. 2. Effective January 1, 2011.)



9011

(a) (1) Subject to Article 6 (commencing with Section 8275) of Chapter 2, Dungeness crab, as defined in Section 8275, may be taken with Dungeness crab traps.

(2) A Dungeness crab trap may have any number of openings of any size. However, every Dungeness crab trap shall have at least two rigid circular openings of not less than 41/4 inches, inside diameter, on the top or side of the trap. If both of the openings are located on the side of the trap, at least one of the openings shall be located so that at least one-half of the opening is in the upper half of the trap.

(3) Subject to Article 6 (commencing with Section 8275) of Chapter 2, rock crab may be taken incidentally with a Dungeness crab trap used pursuant to this subdivision to take Dungeness crab, provided that the incidental taking occurs only during the season when it is lawful to take both species. A rock crab, taken incidentally with a Dungeness crab trap, that does not comply with Article 6 (commencing with Section 8275) of Chapter 2, shall be immediately returned to the waters from which it was taken.

(b) (1) Subject to Article 6 (commencing with Section 8275) of Chapter 2, rock crab, as defined in Section 8275, may be taken with rock crab traps.

(2) A rock crab trap may have any number of openings of any size. However, a rock crab trap constructed of wire mesh with an inside mesh measurement of not less than 17/8 inches by 37/8 inches, with the 37/8 inch measurement parallel to the floor, shall have at least one rigid circular opening of not less than 31/4 inches, inside diameter, located on any outside wall of the rearmost chamber of the crab trap and shall be located so that at least one-half of the opening is in the upper half of the trap. Rock crab traps constructed of other material shall have at least two rigid circular openings of not less than 31/4 inches, inside diameter, on the top or side of the rearmost chamber of the trap. If both of the openings are located on the side of the trap, at least one of the openings shall be located so that at least one-half of the opening is in the upper half of the trap. No rigid circular opening, as required, shall extend more than 1/2 inch beyond the plane of the wall side or top of the trap in which it is located, and it shall be clearly accessible to any crab which may be in the trap.

(3) Subject to Article 6 (commencing with Section 8275) of Chapter 2, Dungeness crab may be taken incidentally with a rock crab trap used pursuant to this subdivision to take rock crab, provided that the incidental taking occurs only during the season when it is lawful to take both species. A Dungeness crab, taken incidentally with a rock crab trap, that does not comply with Article 6 (commencing with Section 8275) of Chapter 2, shall be immediately returned to the waters from which it was taken.

(4) A person shall not possess any lobster aboard a vessel while the vessel is being used pursuant to this subdivision to take rock crab.

(c) On or before January 1, 2013, the department shall report to the appropriate policy and fiscal committees of the Legislature the impacts, if any, of the changes made to this section by Chapter 478 of the Statutes of 2009. The report shall include information about citations issued pursuant to this section relating to both rock crab and Dungeness crab for the years 2010 to 2012, inclusive.

(Amended by Stats. 2010, Ch. 328, Sec. 69. Effective January 1, 2011.)



9012

(a) No vessel may be used to take and land crab for both commercial and sport purposes in the same day.

(b) In Districts 6, 7, 8, and 9, no trap shall be used to take Dungeness crab if that trap is attached to another trap or other traps by a common line.

(Added by Stats. 1994, Ch. 973, Sec. 14. Effective January 1, 1995.)



9015

(a) Subject to Article 18 (commencing with Section 8590) of Chapter 2, prawns or shrimp, as defined in Section 8590, may be taken with prawn traps or shrimp traps under a general trap permit issued pursuant to Section 9001.

(b) A prawn trap or a shrimp trap shall be six feet or less in its greatest dimension. Every opening from the exterior to the interior of a prawn trap or a shrimp trap shall be five inches or less in any dimension.

(Added by Stats. 1984, Ch. 1271, Sec. 20.)



9020

(a) Subject to Section 8400, California killifish (Fundulus parvipinnis), mudsuckers (Gillichthys mirabilis), yellowfin gobies (Acanthogobius flavimanus), shiner perch (Cymatogaster aggregata), and staghorn sculpin (Leptocottus armatus) may be taken with baitfish traps under a general trap permit issued pursuant to Section 9001.

(b) A baitfish trap shall not exceed 12 inches in width, 12 inches in height, and 36 inches in greatest length with entrance at small ends of funnels or fykes not to exceed 2 inches in diameter.

(Amended by Stats. 1988, Ch. 1009, Sec. 12.)



9022

(a) Notwithstanding Section 9000, traps used to take fin fish may not be used in Districts 10, 11, and 12, except for bait fish traps as provided for in Sections 8400 and 9020.

(b) Except as otherwise provided in subdivision (a), all marine species of fin fish subject to Section 8403 may be taken with one or more fin fish traps as prescribed by the commission under a general trap permit issued pursuant to Section 9001.

(Amended by Stats. 1992, Ch. 1370, Sec. 37. Effective October 27, 1992.)



9023

(a) Traps may be used throughout the year to take carp in any district under the restrictions set forth in subdivision (b).

(b) Traps shall not exceed six feet in greatest dimension. They shall be made of cotton or nylon twine. Meshes shall not be less than three and one-half inches in length, except that fyke and bait bags may be any size mesh. Traps shall have only a single vertical fyke opening at the top of the trap. They shall be baited only with grain or grain products. Fish other than carp taken in traps subject to this section shall be immediately returned to the water.

(Amended by Stats. 2006, Ch. 538, Sec. 193. Effective January 1, 2007.)



9024

Crayfish traps may be used at any time in any district to take crayfish only. Traps shall not exceed three feet in greatest dimension. Any other species taken with crayfish traps shall be returned to the water immediately. The commission may prohibit the use of crayfish traps which will injure fish or which will entrap unnecessarily large numbers of fish other than crayfish.

(Added by Stats. 1985, Ch. 1442, Sec. 20.)






ARTICLE 2 - Fishing Lines

9025.1

The Legislature finds and declares that it is in the best interest of the people of the state and California’s marine resources and fisheries that the use of commercial hook and line fishing gear be regulated in a manner that assures the orderly development of the fisheries, maintenance of viable resources, and sustainable and satisfying commercial and recreational harvests.

(Added by Stats. 1995, Ch. 827, Sec. 2.5. Effective October 13, 1995. Operative January 1, 1996, by Sec. 8 of Ch. 827.)



9025.5

(a) Troll lines or handlines having not more than two hooks (plugs excepted) may be used in any district, and troll lines with more than two hooks may be used in Fish and Game Districts 6, 7, 10, 16, 17, 18, 19, and 19A, and that portion of Fish and Game District 11 west of the Golden Gate Bridge.

(b) “Troll line” means a line with one or more hooks towed by a vessel underway and making way.

(c) Notwithstanding subdivision (a), in that portion of Fish and Game District 10 in Tomales Bay south of a line extending 252 degrees magnetic from the western tip of Toms Point to the opposite shore, in that portion of Fish and Game District 11 east of the Golden Gate Bridge, and in Fish and Game Districts 12 and 13, commercial fishermen shall not use more than four troll lines or handlines at any time with not more than two hooks attached to each line, and when more than one commercial fisherman is aboard a vessel, not more than six lines with a maximum of two hooks per line may be fished aboard that vessel.

(Added by renumbering Section 9025 by Stats. 1995, Ch. 677, Sec. 4. Effective January 1, 1996.)



9026

Set lines may be used in Districts 6, 7, 10, 17, 18, and 19. It is unlawful to use set lines with hooks more than 100 feet above the anchor or ocean bottom.

(Amended by Stats. 1989, Ch. 318, Sec. 8.)



9027

(a) (1) Notwithstanding Section 9026, 9028, or 9029, in the area described in subdivision (b), it is unlawful to use more than 150 hooks on a vessel to take a fish for commercial purposes when using fishing lines authorized pursuant to this article.

(2) In the area described in subdivision (b), not more than 15 hooks shall be attached to any one fishing line, and no fishing line shall be attached to another fishing line, while those lines are being used for commercial fishing pursuant to this article except that a single troll line with not more than 30 hooks may be used to take California halibut.

(3) Each fishing line used pursuant to this article that is not attached to a vessel fishing in the area described in subdivision (b) shall be buoyed and the commercial fishing license identification number issued pursuant to Section 7850 to the permittee who is using the fishing line shall be marked on, and visible on the upper one-half of each buoy, in numbers at least two inches high.

(b) This section applies only to waters within one mile of shore within Fish and Game Districts 6, 7, and 10, but not including ocean waters in Fish and Game District 7 between a line extending 203 degrees magnetic from Gitchell Creek and a line extending 252 degrees magnetic from False Cape in Humboldt County and not including ocean waters in Fish and Game District 10 between a line extending 245 degrees magnetic from the most westerly point of the west point of the Point Reyes headlands in Marin County and a line extending due west magnetic from Point Bolinas in Marin County.

(Added by Stats. 2004, Ch. 431, Sec. 26. Effective January 1, 2005.)



9027.5

(a) (1) Notwithstanding Section 9026, 9028, or 9029 in the area described in subdivision (b), it is unlawful to use more than 150 hooks on a vessel to take fish for commercial purposes when using fishing lines authorized pursuant to this article.

(2) In the area described in subdivision (b), not more that 15 hooks shall be attached to any one fishing line, and no fishing line shall be attached to another fishing line, while those lines are being used for commercial fishing pursuant to this article.

(3) Each fishing line used pursuant to this article that is not attached to a vessel fishing in the area described in subdivision (b) shall be buoyed and the commercial fishing license identification number issued pursuant to Section 7852 to the permittee who is using the fishing line shall be marked on, and visible on the upper one-half of each buoy, in numbers not less than two inches in height.

(b) This section applies only to waters within one mile of the mainland shore in Fish and Game Districts 17, 18, and 19.

(c) Subdivision (a) does not apply to persons who are fishing south of a line extending due west from Point Conception and who are fishing for halibut, white sea bass, sharks, skates, or rays. The exemption in this subdivision does not apply if all of the fish possessed by persons aboard the vessel does not consist of at least 80 percent by number of halibut, white sea bass, sharks, skates, and rays.

(Added by Stats. 2004, Ch. 431, Sec. 27. Effective January 1, 2005.)



9028

Notwithstanding Sections 8603 and 9025, it is unlawful to use fishing lines, including, but not limited to, troll lines and handlines more than 900 feet in length unless they are used as set lines pursuant to Sections 8601 and 9026.

(Added by Stats. 1989, Ch. 318, Sec. 9.)



9029

(a) Notwithstanding Section 9028, a fishing line which is anchored to the ocean bottom at one end and attached at the surface to a fishing vessel or a buoy may be used in Districts 6, 7, 10, 17, 18, and 19.

(b) A fishing line otherwise permitted pursuant to subdivision (a), may not be used under any of the following circumstances:

(1) To take shortfin mako (bonito) sharks, thresher sharks, swordfish, or marlin.

(2) If the fishing line exceeds 3,000 feet in length from the anchor to the surface vessel or buoy.

(3) If any hooks are attached to the upper one-third of the line.

(c) A buoy attached to the surface end of a fishing line used pursuant to subdivision (a) shall display above its waterline, in numerals at least two inches high, the fisherman’s identification number. For purposes of this section and Section 8601.5, “fisherman’s identification number” means the number of the person’s commercial fishing license issued pursuant to Section 7850.

(Amended by Stats. 1991, Ch. 485, Sec. 5. Effective October 4, 1991.)



9029.5

Notwithstanding Sections 9025.5, 9026, and 9029, it is unlawful to use set lines, vertical fishing lines, or troll lines to take fish for commercial purposes within one mile of the nearest point of land on the mainland shore in Fish and Game District 7 or 10 from sunset on Friday to sunset on the following Sunday or from sunset of the day before a state recognized legal holiday until sunset on that holiday. For the purposes of this subdivision, a “set line” is a fishing line that is anchored to the bottom on each end and is not free to drift with the tide or current and a “vertical fishing line” is a fishing line that is anchored to the ocean bottom at one end and attached at the other end on the surface to a fishing vessel or a buoy. This section does not apply to the taking of salmon or California halibut for commercial purposes.

(Added by Stats. 2004, Ch. 431, Sec. 28. Effective January 1, 2005.)






ARTICLE 3 - Other Appliances

9050

A spade, shovel, hoe, rake, or other appliance operated by hand may be used to take mollusks, sand crabs, and shrimps in Districts 1, 11/2, 2, 21/2, 3, 31/2, 4, 41/8, 43/4, 6, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19, 19A, 20, 20A, and 21, except as specified in Sections 7332 and 8303, and except that freshwater clams shall not be taken by means of such appliances on any levee or on the berm of any levee.

(Amended by Stats. 1988, Ch. 1009, Sec. 15.)



9051

(a) Spears, harpoons, and bows and arrows may be used for taking all varieties of skates, rays, and sharks, except soupfin sharks.

(b) This section shall become operative January 1, 1999.

(Repealed (in Sec. 4) and added by Stats. 1993, Ch. 1174, Sec. 5. Effective January 1, 1994. Section operative January 1, 1999, by its own provisions.)



9052

Slurp guns may be used to take fish for commercial purposes in fish and game districts 6, 7, 10, 17, 18, 19, 20, and 20A.

(Amended by Stats. 1992, Ch. 742, Sec. 15. Effective January 1, 1993.)



9053

(a) Powered equipment of such design as may be prescribed by the commission may be used to take crustaceans and mollusks under a revocable permit issued by the department and under such regulations as the commission shall prescribe.

(b) Taking of lobster or crabs under this section is subject to Article 5 (commencing with Section 8250) and Article 6 (commencing with Section 8275) of Chapter 2 of Part 3 of Division 6.

(Amended by Stats. 1985, Ch. 1442, Sec. 21.)



9054

Sea urchins shall not be taken for commercial purposes except under a valid sea urchin diving permit issued to that person that has not been suspended or revoked, subject to regulations adopted by the commission. Rakes, airlifts, or other handheld appliances may be used to take sea urchins. The commission may, whenever necessary to prevent overutilization or to ensure efficient and economic operation of the fishery, limit the number of permits that may be issued. The commission, as it determines appropriate to protect the resource, may limit the number of permits either on a statewide basis or within selected geographical areas.

(Amended by Stats. 1996, Ch. 870, Sec. 52. Effective January 1, 1997.)



9055

The fee for a sea urchin permit authorized pursuant to Section 9054 is three hundred thirty dollars ($330).

(Amended by Stats. 1992, Ch. 701, Sec. 43. Effective September 15, 1992. Operative April 1, 1993, by Sec. 71 of Ch. 701.)









CHAPTER 5 - Fuel Conservation Assistance Program

9100

The California Energy Extension Service of the Office of Planning and Research shall implement a revolving loan fund program to assist low-income fishing fleet operators reduce their energy costs and conserve fuel by providing low-interest loans to those operators.

(Added by Stats. 1991, Ch. 967, Sec. 1.)



9101

Commencing January 1, 1994, and thereafter biennially, the California Energy Extension Service of the Office of Planning and Research shall report to the Legislature on the status of the loan program, including the number and the amounts of loans made, the amount of loans repaid, and a comparison of the ethnic background of the loan recipients with the ethnic background of the low-income fishing fleet operators.

(Added by Stats. 1991, Ch. 967, Sec. 1.)












DIVISION 6.5 - STURGEON EGG PROCESSORS

10000

(a) Every person engaged in the business of canning, curing, preserving, packing, or otherwise processing, or dealing at wholesale in, the eggs of sturgeon for human consumption shall obtain a sturgeon egg processing license from the department for that purpose. The license required by this division is in addition to any other license, permit, or other authorization required by this code or by any other provision of law.

(b) Possession of a sturgeon egg processing license issued pursuant to this division authorizes the licensee to can, cure, preserve, pack, or otherwise process, or deal at wholesale in, the eggs of sturgeon if, and only if, the eggs are lawfully taken or lawfully possessed pursuant to Section 7230 or 8371.

(Added by Stats. 1985, Ch. 1403, Sec. 10.)



10001

A sturgeon egg processing license shall be issued and delivered upon application and the payment of a base fee of one hundred dollars ($100), as adjusted under Section 713, to the department. The license shall be valid for a period of 12 months from the date of issuance.

(Added by Stats. 1985, Ch. 1403, Sec. 10.)



10002

Every person licensed pursuant to this division shall make a true and legible record of each transaction involving the eggs of sturgeon. This documentation shall show all of the following:

(a) The weight of the eggs received.

(b) The name and address of the person from whom the eggs were received, and, if different, the name and address of the person who artificially propagated the sturgeon from which the eggs were obtained or the name and address of the person from whom the sturgeon were received from which the eggs were obtained.

(c) The date of receipt.

(d) If imported into this state, the place where the sturgeon were taken.

(e) Whether the eggs are to be processed by the recipient or sold by him or her to another for processing, and, if the eggs are to be sold for processing by another, the name and address of that person.

(f) Such other information as the department may require and specify on the form.

(Added by Stats. 1985, Ch. 1403, Sec. 10.)



10003

The documentation required by Section 10002 shall be kept by the person or business holding the sturgeon egg processing license for a period of two years from the date of receipt of eggs and shall be available for inspection during normal business hours by the department.

(Added by Stats. 1985, Ch. 1403, Sec. 10.)



10004

Any information received or requested by the department shall be confidential, and the records shall not be public records, except that the information contained in the records may be compiled and published as summaries in a manner that will not disclose the individual record or business of any person.

(Added by Stats. 1985, Ch. 1403, Sec. 10.)



10005

(a) Any person convicted of a violation of this division or a violation of any other provision of this code or any regulation adopted pursuant thereto relating to sturgeon shall be prohibited from engaging in the business of canning, curing, preserving, packing, or otherwise processing, or dealing at wholesale or retail in the eggs of sturgeon in this state for one year from the date of the conviction.

(b) Any person convicted of a second or subsequent violation of this division or a violation of any other provision of this code or any regulation adopted pursuant thereto relating to sturgeon within five years of another offense resulting in a conviction of a violation of any of those provisions is prohibited from engaging in any activity for which a sturgeon egg processing license is required for five years from the date of the last conviction.

(c) The commission shall revoke any license issued pursuant to this division to the person who is prohibited from engaging in that business under this section. No sturgeon egg processing license revoked pursuant to this section shall be issued, reissued, or reinstated during the period of prohibition prescribed in this section.

(d) It is unlawful for any person to obtain, or attempt to obtain, a sturgeon egg processing license pursuant to this division during the period of prohibition prescribed in this section.

(Added by Stats. 1985, Ch. 1403, Sec. 10.)






DIVISION 7 - REFUGES

CHAPTER 1 - Refuges and Other Protected Areas

ARTICLE 1 - General Provisions

10500

Except under a permit or specific authorization, it is unlawful to do any of the following:

(a) To take or possess any bird or mammal, or part thereof, in any game refuge.

(b) To use or have in possession in a game refuge, any firearm, BB device as defined in Section 16250 of the Penal Code, crossbow, bow and arrow, or any trap or other contrivance designed to be, or capable of being, used to take birds or mammals, or to discharge any firearm or BB device or to release any arrow or crossbow bolt into any game refuge.

(c) To take or possess any species of fish or amphibian, or part thereof, in any fish refuge, or to use or have in possession in that refuge any contrivance designed to be used for catching fish.

(d) To take or possess any bird in, or to discharge any firearm or BB device, or to release any arrow or crossbow bolt within or into, any waterfowl refuge.

(e) To take or possess any quail in a quail refuge.

(f) To take or possess any invertebrate or specimen of marine plant life in a marine life refuge.

(g) To take or possess any clam in a clam refuge or to possess in such a refuge any instrument or apparatus capable of being used to dig clams.

(Amended by Stats. 2010, Ch. 178, Sec. 31. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



10501

Before the commission opens any game refuge for the taking of deer, a public hearing shall be held at which at least one member of the commission shall be in attendance and such officers and employees of the department as are deemed necessary or are requested by interested parties, notice of which has been published at least once and at least 30 days prior to the hearing in a newspaper of general circulation which is printed and published in the county, or one of the counties, in which the area lies. If there is no newspaper of general circulation in any such county, the notice shall be published in such newspaper of general circulation as the commission determines will be most likely to give notice to the inhabitants of the area and such determination by the commission shall be final and conclusive.

(Enacted by Stats. 1957, Ch. 456.)



10501.5

(a) It is unlawful to fly any aircraft, including any airplane or helicopter, less than 3,000 feet above water or land over the Sespe Condor Sanctuary, and less than 1,000 feet above water or land over the A:o Nuevo State Reserve, the Farallon Islands Game Refuge, the Point Lobos State Reserve, the California Sea Otter Game Refuge, and Anacapa, San Miguel, Santa Barbara, and San Nicolas Islands, except for rescue operations, in case of any emergency, or for scientific or filmmaking purposes under a permit issued by the department after a review of potential biological impacts.

(b) This section does not apply to the landing of any aircraft, including any airplane or helicopter, on Anacapa, San Miguel, Santa Barbara, San Nicolas, and Farallon Islands for administrative or operational purposes of the National Park Service, the United States Navy, or the United States Coast Guard.

(Amended by Stats. 1989, Ch. 431, Sec. 5.)



10502

The commission may:

(a) Exercise control over all mammals and birds in any game refuge, and exercise control over all fish in any fish refuge.

(b) Authorize the department to issue, under such restrictions as it may deem best, permits which authorize the person named therein to carry, use, and possess within any refuge, firearms, traps or other contrivances for taking birds, mammals, fish, or amphibia.

(c) Except as provided in Sections 10502.5, 10502.8, 10655, and 10657, authorize the department to issue permits which shall authorize the person named therein to take birds, mammals, fish, and amphibia within any refuge.

(d) Make additional regulations not in conflict with any law for the protection of birds, mammals, fish, amphibia, and marine life within any refuge.

(Amended by Stats. 1988, Ch. 682, Sec. 1.)



10502.5

The director may appoint the Director of the Hopkins Marine Life Refuge. The Director of the Hopkins Marine Life Refuge may issue a permit to any person under which the person may enter the Hopkins Marine Life Refuge for the purpose of taking fish or marine plants under the conditions that the department determines necessary for the protection and propagation of fish and wildlife and related scientific purposes in that refuge.

(Added by Stats. 1984, Ch. 1069, Sec. 2.)



10502.6

(a) The director may appoint a Director of the Dana Point Marine Life Refuge.

(b) Except as otherwise provided in this section, no state funds, including, but not limited to, the Fish and Game Preservation Fund, shall be used to pay the compensation or expenses of the Director of the Dana Point Marine Life Refuge. A city, county, or special district may use any funds, including state funds appropriated to the city, county, or special district, to pay the compensation and expenses of the director and a public postsecondary educational institution may use private or state funds to pay the compensation and expenses of the director.

(c) The Director of the Dana Point Marine Life Refuge may issue a permit authorizing any person to enter the Dana Point Marine Life Refuge for the purpose of taking fish or marine plants under the conditions that the department determines to be necessary for the protection and propagation of fish and wildlife and related scientific purposes in that refuge.

(d) The Director of the Dana Point Marine Life Refuge shall erect and maintain signs identifying the boundaries of the Dana Point Marine Life Refuge. The signs shall contain notification regarding the permit requirements of the refuge. The signs shall specify that an access permit shall be obtained from the Director of the Dana Point Marine Life Refuge and a scientific collector’s permit from the department in order to take any fish or specimen of marine plant life.

(Added by Stats. 1993, Ch. 259, Sec. 1. Effective January 1, 1994.)



10502.7

(a) The director may appoint the Director of the Bodega Marine Life Refuge.

(b) The Director of the Bodega Marine Life Refuge may authorize any person to enter the Bodega Marine Life Refuge for the purpose of taking fish, invertebrates, or marine plants for scientific study and to take or possess fish, invertebrates, or marine plants for scientific study.

(c) The Director of the Bodega Marine Life Refuge may authorize any person to anchor a vessel in the Bodega Marine Life Refuge for the purpose of scientific study.

(Added by Stats. 1999, Ch. 502, Sec. 4. Effective September 27, 1999.)



10502.8

(a) The director may appoint the Director of the Catalina Marine Science Center Marine Life Refuge.

(b) The Director of the Catalina Marine Science Center Marine Life Refuge may authorize any person to enter the Catalina Marine Science Center Marine Life Refuge for the purpose of taking fish or marine plants under the conditions that the department determines necessary for the protection and propagation of fish and wildlife and related scientific purposes in that refuge.

(c) The Director of the Catalina Marine Science Center Marine Life Refuge, upon recommendation of the Director of the Catalina Marine Science Center, may authorize any person involved in oceanographic and scientific research in and around Santa Catalina Island to anchor or moor a vessel in the Catalina Marine Science Center Marine Life Refuge.

(Added by Stats. 1988, Ch. 682, Sec. 2.)



10503

For the purposes of propagating, feeding, and protecting birds, mammals, fish, and amphibia the commission may do all of the following:

(a) Accept, on behalf of the state, donations of any interest in lands within any refuge.

(b) Accept, on behalf of the state, from any person owning and in possession of patented lands, except lands that are covered and uncovered by the ordinary daily tide of the Pacific Ocean, the right to preserve and protect all birds, mammals, fish, and amphibia on the patented lands.

(c) Accept, on behalf of the state, donations of birds, mammals, fish, and amphibia, and of money given or appropriated. Those donations shall be used for the purposes for which they are accepted, and, as nearly as may be, for any purpose indicated by the donor.

(d) Acquire, by purchase, lease, rental, or otherwise, and occupy, develop, maintain, use, and administer land, or land and nonmarine water, or land and nonmarine water rights, suitable for state game farms or game refuges.

(Amended by Stats. 2000, Ch. 385, Sec. 7. Effective January 1, 2001.)



10504

Any property acquired for game refuges shall be acquired in the name of the State, and shall, at all times, be subject to such regulations as may be prescribed from time to time by the commission for the occupation, use, operation, protection, and administration of such property as game refuges.

(Enacted by Stats. 1957, Ch. 456.)



10505

The department shall do all things necessary to secure a valid title in the State to the property acquired for game refuges, but no payment shall be made therefor until the title is satisfactory to the Attorney General and is vested in the State. The acquisition of the property by the State is not prohibited by reason of rights of way, easements, or reservations, which, from their nature, in the opinion of the department, will in no manner interfere with the use of the property for the purpose for which it is acquired.

(Enacted by Stats. 1957, Ch. 456.)



10506

Nothing in this code prohibits the possession of firearms, BB devices as defined in Section 16250 of the Penal Code, crossbows and bolts, or bows and arrows by persons when traveling through any game refuges when the firearms are taken apart or encased and unloaded and the bows are unstrung or stored separately from any arrow or bolt. When the traveling is done on a route other than a public highway or other public thoroughfare or right of way, notice shall be given to the department at least 24 hours before that traveling. The notice shall give the name and address of the person intending to travel through the refuge, the name of the refuge, the approximate route, and the approximate time when that person intends to travel through the refuge.

(Amended by Stats. 2010, Ch. 178, Sec. 32. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



10507

It is lawful for any person who has given the notice provided for in Section 10506 to transport any bird or mammal, or part thereof, through a game refuge, if lawfully taken outside the refuge, and if the bird or mammal or part thereof is carried openly and during the time between one hour before sunrise and one hour after sunset.

(Enacted by Stats. 1957, Ch. 456.)



10508

The department and the district attorney, sheriff, and all peace officers of the county in which any refuge or part thereof is situated, shall enforce all of the provisions of this code relating to such refuge, and institute and assist in prosecutions for violations thereof.

(Enacted by Stats. 1957, Ch. 456.)



10509

Any refuge designated as a “fish and game refuge” shall be considered, for the purposes of this division, as both a game refuge and a fish refuge.

(Enacted by Stats. 1957, Ch. 456.)



10510

No specification of an open season in any area authorizes the taking of any bird, mammal, fish or amphibia from any refuge within that area from which the taking is elsewhere in this code prohibited.

(Enacted by Stats. 1957, Ch. 456.)



10511

Except as they may conflict with refuge provisions, the provisions of this code relating to a particular fish and game district shall apply to each refuge lying wholly, or in major part, within the boundaries of the district.

(Enacted by Stats. 1957, Ch. 456.)



10512

The department shall cause to be prepared suitable notices to be posted under its direction on each state game refuge, containing a warning to all persons to refrain for the period named therein from violations of the provisions of this chapter relating to state game refuges.

(Enacted by Stats. 1957, Ch. 456.)



10513

Nothing in this chapter shall be construed as prohibiting or preventing any person from taking birds, mammals, fish, or amphibia from or on navigable water in any state game refuge.

(Enacted by Stats. 1957, Ch. 456.)



10514

All state game refuges shall, for all purposes of protecting birds, mammals, fish, or amphibia thereon, be under the control and management of the department, and the officers and employees of the department, all game wardens, and law enforcement officers may at all times enter in and upon such refuges in the performance of their duties.

(Amended by Stats. 2008, Ch. 389, Sec. 1. Effective January 1, 2009.)






ARTICLE 2 - Special Provisions for Given Areas

10650

In Mt. Tamalpais Game Refuge, the lawful occupant of privately owned land, or the employees of such occupant, may take on such lands, predatory, or destructive birds and mammals which are not protected or fostered by any of the laws of this State, and are not required to obtain permits for such taking.

(Enacted by Stats. 1957, Ch. 456.)



10651

In the Mt. Tamalpais Game Refuge firearms may be possessed and used by members of any high school militia while on the grounds of the high school at which time they may be enrolled.

(Enacted by Stats. 1957, Ch. 456.)



10652

In the Mt. Tamalpais Game Refuge, no threatened, endangered, or fully-protected birds or mammals may be taken under any permit issued by the department.

Except for wild pigs, it is unlawful to take any bird or mammal under a permit issued by the department unless the person possessing the permit is accompanied by a member of the commission, a deputy of the department, or a sheriff or deputy sheriff of Marin County.

(Amended by Stats. 1987, Ch. 1180, Sec. 1.)



10653

In the San Francisco Game Refuge, birds, mammals, fish, and amphibia legally possessed may be carried openly by persons traveling through the refuge on public roads, between one-half hour before sunrise and one-half hour after sunset.

(Enacted by Stats. 1957, Ch. 456.)



10654

Nothing in this division prevents the full use of the land included in the San Francisco Game Refuge for water supply purposes, nor prohibits any authorized employee of the San Francisco water department from carrying out such reasonable measures as may be necessary for the protection of the water supply or the prevention of pollution of the streams or reservoirs.

(Enacted by Stats. 1957, Ch. 456.)



10655

(a) A person involved in oceanographic and scientific research in and around Santa Catalina Island may be authorized by the Director of the Catalina Marine Science Center Marine Life Refuge to enter the Catalina Marine Science Center Marine Life Refuge and to anchor or moor a vessel therein.

(b) The Director of the Catalina Marine Science Center Marine Life Refuge, or any person that the Director of the Catalina Marine Science Center Marine Life Refuge has authorized under Section 10502.8, may take, for scientific purposes, any fish or specimen of marine plant life under the conditions prescribed by the department under Section 10502.8.

(Added by Stats. 1988, Ch. 682, Sec. 3.)



10655.5

(a) Except as expressly provided in this division, it is unlawful to enter the Catalina Marine Science Center Marine Life Refuge for the purpose of taking or possessing any fish or marine plants or to take or possess any fish or marine plants in the Catalina Marine Science Center Marine Life Refuge.

(b) Except as permitted by federal law or emergency caused by hazardous weather, it is unlawful to anchor or moor a vessel in the Catalina Marine Science Center Marine Life Refuge without authorization by the Director of the Catalina Marine Science Center Marine Life Refuge pursuant to Section 10502.8.

(c) Section 10655 and this section do not prohibit or restrict navigation in the Catalina Marine Science Center Marine Life Refuge pursuant to federal law.

(Added by Stats. 1988, Ch. 682, Sec. 4.)



10656

(a) Except as expressly provided in this division, it is unlawful to enter the Bodega Marine Life Refuge for the purpose of taking or possessing any fish, marine invertebrate, or marine plant, or to take or possess any fish, marine invertebrate, or marine plant in the Bodega Marine Life Refuge.

(b) Except as permitted by federal law or emergency caused by hazardous weather, it is unlawful to anchor or moor a vessel in the Bodega Marine Life Refuge without authorization by the Director of the Bodega Marine Life Refuge pursuant to Section 10502.7.

(c) This section does not prohibit or restrict navigation in the Bodega Marine Life Refuge pursuant to federal law.

(Added by Stats. 1999, Ch. 502, Sec. 5. Effective September 27, 1999.)



10657

(a) A person may be permitted by the Director of the Hopkins Marine Life Refuge to enter the Hopkins Marine Life Refuge under a permit.

(b) The Director of the Hopkins Marine Life Refuge, or any person to whom the Director of the Hopkins Marine Life Refuge has issued a permit under Section 10502.5, may take, for scientific purposes, any fish or specimen of marine plant life under the conditions prescribed by the department under Section 10502.5.

(Amended by Stats. 1984, Ch. 1069, Sec. 3.)



10657.5

Except as expressly provided in this division, it is unlawful to enter the Hopkins Marine Life Refuge for the purpose of taking or possessing any fish or marine plants or to take or possess any fish or marine plants in the Hopkins Marine Life Refuge.

Section 10657 and this section do not prohibit or restrict navigation in the Hopkins Marine Life Refuge pursuant to federal law.

(Added by Stats. 1984, Ch. 1069, Sec. 4.)



10658

In the San Diego Marine Life Refuge, licensees of the Regents of the University of California and all officers, employees, and students of such university may take, for scientific purposes, any invertebrate or specimen of marine plant life without a permit from the department.

(Enacted by Stats. 1957, Ch. 456.)



10659

In the California Sea Otter Game Refuge, the lawful occupant of privately owned land, or the employees of such occupant, may possess firearms and traps and may take on such lands any nonprotected bird or mammal, and no permit is required for such taking.

(Added by Stats. 1959, Ch. 15.)



10660

(a) In the Pacific Grove Marine Gardens Fish Refuge, fish, other than mollusks and crustaceans, may be taken under the authority of a sport fishing license as authorized by this code.

(b) Notwithstanding any other provision of this section, holders of scientific collectors’ permits issued by the commission, or students working under their direction, may take marine life for scientific purposes in this refuge.

(c) In this refuge, sardines, mackerel, anchovies, squid and herring may be taken by ring net, lampara net or bait net as authorized by this code.

(Amended by Stats. 1984, Ch. 367, Sec. 1.)



10661

In the Bodega Marine Life Refuge, licensees of the Regents of the University of California and all officers, employees, and students of such university may take, for scientific purposes, any invertebrate or specimen of marine plant life without a permit from the department.

(Added by Stats. 1965, Ch. 1303.)



10662

Notwithstanding any other provision in this code, it shall be unlawful for any person to fire a firearm, but it shall not be unlawful to possess a firearm in the following areas:

All of T. 5 S., R. 5 E., except Sections 1, 2, 11, 12, and 13, of Fish and Game District 4D.

(Added by Stats. 1967, Ch. 973.)



10663

In Fish and Game Refuge 4-D the lawful occupant of privately owned lands or the employees of such occupants may possess firearms without a permit.

(Added by Stats. 1967, Ch. 973.)



10664

In the Laguna Beach, Newport Beach, Point Fermin, South Laguna Beach, Niguel, Irvine Coast, and Doheny Beach Marine Life Refuges, the following fish, mollusks, and crustaceans may be taken under the authority of a sportfishing license as authorized by this code: abalone, lobster, rockfish (Scorpaenidae), greenling, ling cod, cabezon, yellowtail, mackerel, bluefin tuna, kelp bass, spotted sand bass, barred sand bass, sargo, croaker, queenfish, corbina, white seabass, opaleye, halfmoon, surfperch (Embiotocidae), blacksmith, barracuda, sheephead, bonito, California halibut, sole, turbot, and sanddab. Fin fish shall be taken only by hook and line or by spearfishing gear. All other fish and forms of aquatic life are protected and may not be taken without a written permit from the department.

(Amended by Stats. 1993, Ch. 259, Sec. 2. Effective January 1, 1994.)



10665

Notwithstanding any provision of law to the contrary, in the Johnsville Game Refuge it shall be unlawful for any person to discharge a firearm or other device capable of killing or injuring any animal. However, it shall not be unlawful for the lawful occupants of privately owned lands or the employees of such occupants to possess firearms or other devices capable of killing or injuring an animal without a permit.

Birds and animals lawfully taken and possessed outside of the boundaries of the Johnsville Game Refuge may be possessed within the refuge.

(Added by Stats. 1968, Ch. 124.)



10666

In the James V. Fitzgerald Marine Reserve, the following fish and mollusks may be taken under the authority of a sport fishing license as authorized by this code: abalone, rockfish (Sebastes), lingcod, surfperch (Embiotocidae), monkeyface eel, rock eel, white croaker, halibut, cabezon (Scorpaenichthys marmoratus), kelp greenling (Hexagrammos decagrammus), and smelt (Osmeridae and Antherinidae). No such fish having fins may be taken except by hook and line or by spearfishing. All other fish and forms of aquatic life are protected and may not be taken without a written permit from the department.

(Amended by Stats. 1981, Ch. 492, Sec. 1. Effective September 16, 1981.)



10667

(a) In the Dana Point Marine Life Refuge below the intertidal zone, the following fish, mollusks, and crustaceans may be taken under the authority of a sportfishing license as authorized by this code: abalone (subject to the moratorium imposed under Section 5521), lobster, rockfish (Scorpaenidae), greenling, ling cod, cabezon, yellowtail, mackerel, bluefin tuna, kelp bass, spotted sand bass, barred sand bass, sargo, croaker, queenfish, corbina, white seabass, opaleye, halfmoon, surfperch (Embiotocidae), blacksmith, barracuda, sheephead, bonito, California halibut, sole, turbot, and sanddab. Fin fish shall be taken only by hook and line or by spearfishing gear. All other fish and forms of aquatic life are protected and may not be taken without a written permit from the department.

(b) Except as expressly provided in this section, it is unlawful to enter the intertidal zone in the Dana Point Marine Life Refuge for the purpose of taking or possessing, or to take or possess, any species of fish, plant, or invertebrate, or part thereof, to use or have in possession any contrivance designed to be used for catching fish, to disturb any native plant, fish, wildlife, aquatic organism, or to take or disturb any natural geological feature. This subdivision does not prohibit persons from entering the intertidal zone for the purpose of entertainment, recreation, and education while having a minimum impact on the intertidal environment and the living organisms therein. For this purpose, minimum impact includes foot traffic, general observation of organisms in their environment with immediate replacement of any unattached organisms to their natural location after temporary lifting for examination, and photography. Minimum impact does not include removal of attached organisms from their environment, gathering of fishing bait, littering, collecting rocks and shells, or turning rocks or other acts destructive to the environment.

(c) For the purposes of this section, “intertidal zone” means the area of the refuge between the mean lower low-water mark and the mean high-tide line described in Section 10907.

(d) Notwithstanding subdivision (a) or (b), the Director of the Dana Point Marine Life Refuge, or any person, who has a scientific collector’s permit from the department, to whom the Director of the Dana Point Marine Life Refuge has issued a permit pursuant to Section 10502.6, may take, for scientific purposes, any fish or specimen of marine plant life under the conditions prescribed by the department pursuant to Section 10502.6.

(e) This section does not prohibit the entry of state and local law enforcement officers, fire suppression agencies, and employees of the department in the performance of their official duties. This section does not prohibit or restrict navigation in the Dana Point Marine Life Refuge pursuant to federal law.

(Amended by Stats. 2002, Ch. 573, Sec. 7. Effective January 1, 2003.)






ARTICLE 3 - Federal Bird Reservations

10680

The people of the State, through their legislative authority, accept the provisions and benefits of the act of Congress known as the “Migratory Bird Conservation Act,” approved February 18, 1929. Upon approval by the commission, they consent to the acquisition by the United States, by purchase, lease, gift, or devise, of such areas of land, water, or land and water, within the State, as the United States or its properly constituted officers or agents may deem necessary for migratory bird reservations in carrying out the provisions of such act of Congress; saving and reserving, however, to the State such full and complete jurisdiction and authority over all such areas as are not incompatible with the administration, maintenance, protection, and control thereof by the United States under the terms of such act of Congress, and saving and reserving to all persons within such areas all rights, privileges, and immunities under the laws of the State, insofar as they are compatible with the administration, maintenance, protection, and control of such areas by the United States under the terms of such act of Congress.

(Enacted by Stats. 1957, Ch. 456.)



10681

Prior to such approval by the commission, the legislative body of the county concerned shall have given its written consent to the commission for the proposed acquisition.

(Enacted by Stats. 1957, Ch. 456.)



10682

If in any year, on lands hereafter acquired, the in lieu payments from the United States to the county, pursuant to the provisions of law, do not equal the taxes assessed on a given project, the department shall pay from income derived from hunting privileges on the project an amount equal to the balance of the taxes on the entire project.

For the purposes of this section, the taxes on a given project are the assessed taxes on the project at the time of acquisition, plus any subsequent increases that may accrue from general county increases in the tax rates, but not subject to re-evaluation of such project properties after the time of acquisition.

(Enacted by Stats. 1957, Ch. 456.)



10683

The consent of the State to the acquisition by the United States of land, water, or land and water for migratory bird reservations in accordance with this article, is subject to the condition that the United States conform to the laws of the State relating to the acquisition, control, use, and distribution of water with respect to the land acquired.

(Enacted by Stats. 1957, Ch. 456.)



10684

The consent contained in Section 10680 continues only so long as the property continues to belong to the United States and is held by it in accordance and in compliance with each and all of the conditions and reservations as prescribed in this article, and is used for the purposes for which it was acquired.

(Enacted by Stats. 1957, Ch. 456.)



10685

With the approval of the commission, the people of the State, through their legislative authority, also consent to the declaration, withdrawal, or determination of any part of any national forest or power site, and do further consent to the condemnation of any lands lying and being below an elevation known and described as minus 230-foot elevation below sea level, as a migratory bird reservation under the provisions of the act of Congress cited in Section 10680.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 4 - Clam Refuges

10711

The commission may close for the taking of clams not less than eight land miles of pismo clam bearing beaches within San Luis Obispo County as a clam refuge, but not more than 50 percent of any individual pismo clam bearing beach or beaches may be so closed at any time. The commission may from time to time vary the location of the closed and open portions of those beaches.

Before the commission closes, opens, or varies the location of the closed and open portions of pismo clam bearing beaches, one or more members of the commission shall hold in the county to be affected a public hearing, notice of which has been published at least once in a newspaper of general circulation, printed, and published in that county. The commission may determine which newspaper will be most likely to give notice to the inhabitants of the county, and its determination shall be final and conclusive. The commission may authorize any employee of the department in its place to hold the hearings, in which event a copy of a transcript of all proceedings taken or had at the hearing shall be furnished to each commissioner at least five days before any regulation is made by the commission.

(Amended by Stats. 2000, Ch. 385, Sec. 8. Effective January 1, 2001.)






ARTICLE 5 - Wilderness Areas

10740

It is unlawful for any person other than a legally constituted peace officer or officer or employee of the Forest Service of the United States Department of Agriculture, the department, or of the Department of Forestry and Fire Protection, or county fish and game wardens or their duly authorized representatives, to travel by motor boat, automobile, motorcycle, or other type of motorized vehicle, or, except for emergencies and for rescue and aerial search for rescue purposes, to land an airplane, helicopter, or similar equipment, within the boundaries of a primitive, wilderness, or wild area closed to the above modes of travel as established by a duly authorized officer of the Forest Service of the United States Department of Agriculture and recorded in the office of the Regional Headquarters of the Pacific-Southwest Region of the Forest Service of the United States Department of Agriculture and with the department.

(Amended by Stats. 1992, Ch. 427, Sec. 42. Effective January 1, 1993.)



10741

Nothing in this article shall be construed as prohibiting access over any road or trail in any such area to any land to which any person is entitled to possession by such person or any person authorized by him to use such road or trail as a means of access to the land; provided, that none of the motorized vehicles or aircraft mentioned in Section 10740 shall be used by any person as a means of gaining access to the wilderness areas for the purpose of hunting or fishing. Nor shall anyone having a lawful right to enter a wilderness area with a motorized vehicle or aircraft fish or hunt while within the area after having entered the area with a motorized vehicle or aircraft.

(Enacted by Stats. 1957, Ch. 456.)









CHAPTER 2 - Specific Refuge Boundaries

ARTICLE 1 - Fish and Game Refuges

10770

The districts described in the following sections are fish and game refuges.

(Amended by Stats. 1981, Ch. 714, Sec. 150.)



10771

The following constitutes and shall be designated the San Francisco Fish and Game Refuge: All that area within the County of San Mateo, within the following boundaries:

Beginning at a point on the westerly side of the Skyline Boulevard where said line crosses the fence line between the properties of the San Francisco Water Department and the Jersey farm, thence following southerly the westerly line of the Skyline Boulevard to the northerly line of the property of the Panama Realty Company, thence following in a generally southerly direction the easterly line of the property of the San Francisco Water Department to the center of the Canada Road, thence due west to the westerly line of said Canada Road, thence southerly along the westerly line of said road to the southerly line of the property of the San Francisco Water Department, thence westerly following the southerly line of the San Francisco Water Department to the Skyline Boulevard, thence northerly following the easterly line of the Skyline Boulevard to its intersection with the easterly line of the Carry E. Bridge property, thence following northerly the easterly line of the said Carry E. Bridge property to its intersection with the easterly line of the Skyline Boulevard, thence northerly following the easterly line of the said Skyline Boulevard to the Half Moon Bay Road, thence crossing the said Skyline Boulevard and said Half Moon Bay Road to the westerly line of the property of the San Francisco Water Department on the northerly side of said Half Moon Bay Road, thence following the westerly line of the San Francisco Water Department in a generally northwesterly direction to the point of beginning.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 2 - Fish Refuges

10801

The following constitutes the Pacific Grove Marine Gardens Fish Refuge:

All that area within the following boundaries as they existed April 1, 1963, not within the Hopkins Marine Life Refuge: Beginning at the point of intersection of the southeasterly corporate limit line of the City of Pacific Grove prolongated, and the line of mean high tide of the Bay of Monterey; thence northwesterly along said line of mean high tide to Point Pinos and continuing around said point in a westerly direction and continuing southwesterly along said line of mean high tide to the intersection with the southwesterly corporate limit line prolongated of said city; thence N. 70° 45´ 00″ W. along said southwesterly corporate limit line prolongated to a point in the Pacific Ocean where the depth of water in said ocean is sixty (60) feet measured from the level of mean low tide; thence northwesterly along the line in said ocean which line is at a constant depth of sixty (60) feet measured from the level of mean low tide to Point Pinos and continuing around said point in an easterly direction and continuing southeasterly along the line in said bay which line is at a constant depth of sixty (60) feet measured from the level of mean low tide, to the intersection with the southeasterly corporate limit line of said city prolongated; thence S. 58° 57´ 45″ W. along said southeasterly corporate limit line prolongated, to the point of beginning.

(Amended by Stats. 1984, Ch. 367, Sec. 2.)






ARTICLE 3 - Game Refuges

10820

The districts described in the following sections are game refuges.

(Enacted by Stats. 1957, Ch. 456.)



10821

The following constitutes Fish and Game District 1C: All that area within the County of Modoc within the following boundaries:

Beginning at the boundary of the Modoc National Forest on the east side of Sec. 28, T. 42 N., R. 14 E., where Parker Creek crosses the national forest boundary and following thence Parker Creek and the South Fork of Parker Creek to the summit of the Warner Mountains; thence southerly along the summit of the Warner Mountains to the headwaters of Mill Creek; thence following course of Mill Creek to Mill Creek Ranger Station and Mill Creek stock corrals in approximately Sec. 15, T. 40 N., R. 15 E. (unsurveyed); thence along road from Mill Creek Ranger Station and stock corrals running north of Cantrell’s sawmill to Bowman Ranch, thence along same road to the Modoc National Forest boundary on the center line of Sec. 33, T. 41 N., R. 14 E.; thence north along said national forest boundary to Parker Creek, the point of beginning.

(Enacted by Stats. 1957, Ch. 456.)



10822

The following constitutes Fish and Game District 1F: All that area within the County of Lassen within the following boundaries:

Beginning at the fork of the Puls Camp Road and the Poison Lake-Harvey Valley Road near the quarter section corner between Secs. 33 and 34, T. 33 N., R. 8 E.; thence northerly following the westerly side of said road by Dixie Springs and Puls Camp in Sec. 33, T. 34 N., R. 8 E., to Shroder Lake in Sec. 19, T. 34 N., R. 8 E.; thence southwesterly about one mile to the junction of said Puls Camp Road and the Little Valley Road in Sec. 24, T. 34 N., R. 7 E.; thence northwesterly following the southerly side of said Little Valley Road to its junction with the Blacks Lake Road; thence westerly following the southerly side of said Blacks Lake Road to the Eldridge place in Sec. 13, T. 34 N., R. 6 E.; thence southerly following the easterly side of said road to Jelly Camp in Sec. 25, T. 34 N., R. 6 E.; thence southeasterly following the easterly side of the Susanville-Pittville Road to junction of the Poison Lake-Harvey Valley Road; thence easterly following the northerly side of said Poison Lake-Harvey Valley Road to the point of beginning.

(Enacted by Stats. 1957, Ch. 456.)



10823

The following constitutes Fish and Game District 1G: All that area within the County of Tehama within the following boundaries:

Beginning at a point where Deer Creek crosses the west township line of T. 25 N., R. 2 E.; thence north along said township line and along the west township line of T. 26 N., R. 2 E. to its intersection with Boatgunwale Creek; thence down Boatgunwale Creek to Mill Creek; thence up Mill Creek to the Ponderosa Truck Trail; thence following the Ponderosa Truck Trail to its intersection with South Antelope Creek; thence up South Antelope Creek to mouth of the North Fork of South Antelope Creek; thence up the North Fork to its source; thence following Manzanita Cut Trail to the South Fork of Rock Gulch Creek; thence down Rock Gulch Creek to its intersection with the Old Butte Meadows-Round Valley Trail; thence following the Old Butte Meadows-Round Valley Trail to its intersection with the Deer Creek Highway, thence down the Deer Creek Highway to its westerly crossing of Deer Creek, thence down Deer Creek to point of beginning.

(Enacted by Stats. 1957, Ch. 456.)



10824

The following constitutes Fish and Game District 1H: All that area within the County of Plumas within the following boundaries:

Beginning at a point on the Western Pacific Railway known as Quincy Junction; thence following northerly the westerly side of the Old Road to Taylorsville; thence westerly along the southerly side of the County Road 207 to its intersection with the Western Pacific Railway from Crescent Mills to Keddie; thence southwesterly and southerly along these tracks to Keddie; thence southerly and southeasterly along main Western Pacific tracks from Keddie to Quincy Junction to the point of beginning.

(Amended by Stats. 1965, Ch. 1197.)



10825

The following constitutes Fish and Game District 1I: All that area within the County of Placer within the following boundaries:

Beginning at a point in Sec. 17, T. 14 N., R. 14 E., M.D.M., where the French House-Big Meadows Road intersects the South Fork of Long Canyon Creek; thence following southwesterly along said road to its intersection with the French Meadows-Georgetown Road near the section line between Secs. 22 and 23, T. 14 N., R. 13 E., thence southwesterly along the French Meadows-Georgetown Road where it intersects an unnamed tributary to the North Fork of Long Canyon Creek near the section line between Secs. 22 and 27, T. 14 N., R. 13 E.; thence northwesterly along said tributary to French House Site (near the center of Sec. 22, T. 14 N., R. 13 E.); thence northwesterly along the French House-Red Star Mine Jeep Road in Secs. 22 and 15, T. 14 N., R. 13 E., to its intersection with the Middle Fork of the American River, in Sec. 15, T. 14 N., R. 13 E.; thence northeasterly along the Middle Fork of the American River, to its intersection with the southern boundary of Sec. 35, T. 15 N., R. 13 E., thence due north on a line through the center of Sec. 35 to an intersection with the summit of Red Star Ridge in Sec. 26, T. 15 N., R. 13 E. (this being the divide between Duncan Creek and the Middle Fork of the American River); thence northeasterly following the summit of Red Star Ridge to a point in Sec. 4, T. 15 N., R. 14 E. where said ridge intersects the main Foresthill Divide between the North Fork of the American River and the Middle Fork of the American River; thence easterly along the summit of said divide to Needle Peak; thence southerly following the summit of the divide to Mt. Mildred; thence southwesterly following the summit of the divide between Gray Horse Creek and the Middle Fork of the American River to its intersection with the Big Meadows-Gray Horse Valley Trail (near the middle of Sec. 5, T. 14 N., R. 14 E.); thence following said trail to the South Fork of Long Canyon Creek (near the middle of Sec. 9, T. 14 N., R. 14 E.); thence southwesterly down the South Fork Long Canyon Creek to the point of beginning.

(Repealed (by Sec. 1) and added by Stats. 1980, Ch. 249, Sec. 2.)



10826

The following constitutes Fish and Game District 1J: All that area within the County of Amador within the following boundaries:

Beginning at a point between Secs. 13 and 18, T. 8 N., R. 14 and 15 E., where the Carson Pass Highway (State Sign Route 88) enters Sec. 18, T. 8 N., R. 15 E.; thence northeasterly along the south side of State Highway 88 right of way to the Bear River Road in Section 12, T. 8 N., R. 15 E.; thence southeasterly along the westerly side of said road to the junction of the Ham’s Spring and Cole Creek Roads in Section 20, T. 8 N., R. 16 E.; thence southeasterly along the westerly side of the Cole Creek Road to its termination at the P. G. & E. penstock in Section 33, T. 8 N., R. 16 E.; thence southerly along the westerly side of said penstock to its intersection with the Mokelumne River; thence down the north bank of the Mokelumne River in a southwesterly direction to the intersection of range line between T. 7 N., R. 14 and 15 E.; thence north along range line between T. 8 N., R. 14 and 15 E., to the intersection of State Sign Route 88 to the place of beginning.

(Amended by Stats. 1959, Ch. 1131.)



10827

The following constitutes Fish and Game District 1N: All that area within the Counties of Siskiyou and Modoc within the following boundaries:

Beginning at the junction of the Lava Ranger Station Road and the Egg Lake-Quaking Asp Road, thence following westerly and northerly the northerly and easterly side of said Lava Ranger Station Road to its junction with the Medicine Lake-Quaking Asp Road near the northwest corner of Sec. 18, T. 42 N., R. 5 E., thence easterly and southerly following the southerly and westerly side of the Medicine Lake-Quaking Asp-Egg Lake Road to the point of beginning.

(Enacted by Stats. 1957, Ch. 456.)



10828

The following constitutes Fish and Game District 1P: All that area within the County of Plumas, within the following boundaries:

Beginning at the junction of the Milford-Beckwourth Road and the Last Chance-Doyle Road, thence following the easterly side of said Milford-Beckwourt h Road to its junction with the Dixie Valley-Frenchman’s Cove Road; thence following the easterly side of the Dixie Valley-Frenchman’s Cove Road to its junction with the Little Last Chance Road; thence following the westerly side of the Little Last Chance Road to its junction with the Last Chance-Doyle Road; thence following the westerly side of the Last Chance-Doyle Road to the place of beginning.

(Amended by Stats. 1959, Ch. 596.)



10829

The following constitutes Fish and Game District 1R: All that area within the County of Tuolumne within the following boundaries:

Beginning at the junction of the North Fork of the Stanislaus River and the Middle Fork of the Stanislaus River; thence easterly following the northerly bank of said Middle Fork of the Stanislaus River to the mouth of the Shu-fly Creek, approximately in Sec. 9, T. 5 N., R. 18 E.; thence northerly following the westerly bank of said creek to its junction with Whit’s Basin Creek; thence westerly following the southerly and westerly bank of said Whit’s Basin Creek to its junction with the Sands Meadow Trail in Sec. 36, T. 6 N., R. 17 E.; thence northwesterly following said Sands Meadow Trail to its junction with the Government Truck Trail in Sec. 23, T. 6 N., R. 17 E.; thence westerly following said Truck Trail to Liberty Hill; thence following said Government Truck Trail westerly and southerly to its junction with the Boards Crossing-Beaver Creek Camp Road; thence northerly following said Boards Crossing-Beaver Creek Camp Road to Boards Crossing on the North Fork of the Stanislaus River; thence downstream following the easterly bank of said North Fork of the Stanislaus River to the point of beginning.

(Enacted by Stats. 1957, Ch. 456.)



10830

The following constitutes Fish and Game District 1S: All that area lying within the County of Lassen within the following boundaries:

Beginning at the old Haydenhill Post Office in the approximate center of Sec. 36, T. 37 N., R. 9 E.; thence following westerly along the old Juniper Road through Windmill Flat to the junction of the Summit Spring Road near Meyers Spring; thence south through Lost Valley along the Lost Valley-Dixie Valley Road to the junction of the Dixie Valley-Grasshopper Road; thence east to the junction of the old Haydenhill-Slate Creek Road located approximately in Sec. 24, T. 35 N., R. 9 E.; thence north along the Haydenhill-Slate Creek Road to the place of beginning.

(Enacted by Stats. 1957, Ch. 456.)



10831

The following constitutes Fish and Game District 1V: all that area within the County of Plumas within the following boundaries:

Beginning at the intersection of U. S. Alternate 40 Highway and U. S. Forest Service Road 24N12; thence following northerly the easterly side of U. S. Forest Service Road 24N12 to its intersection with U. S. Forest Service Road 24N10; thence easterly following the southerly side of U. S. Forest Service Road 24N10 to its intersection with U. S. Forest Service Road 24N07 (Relocated); thence easterly following the southerly side of U. S. Forest Service Road 24N07 (Relocated) to its intersection with U. S. Forest Service Road 25N08; thence southerly on the westerly side of U. S. Forest Service Road 25N08 to its intersection with U. S. Alternate 40 Highway; thence westerly along the northerly side of U. S. Alternate 40 Highway to the point of beginning.

(Amended by Stats. 1965, Ch. 141.)



10832

The following constitutes Fish and Game District 2A: All that area within the Counties of Mendocino, Lake, and Glenn within the following boundaries:

Beginning at the summit of Hull Mountain in Mendocino County, in the southwest corner of Sec. 2, T. 19 N., R. 10 W.; thence in a northeasterly direction down Hull Creek (sometimes known as Red Rock Creek) to its junction with Sand Creek; thence southeasterly down Sand Creek to its junction with Corbin Creek, thence in an easterly direction up Corbin Creek to Sec. 36, T. 20 N., R. 8 W.; thence in a southerly direction up a ravine to the Pacific Crest Road (24N02) on the summit of the Coast Range Mountains in Sec. 12, T. 19 N., R. 8 W.; thence southwesterly along the Pacific Crest Road (24N02) to Low Gap, where the Bloody Rock trail crosses the summit in Sec. 27, T. 19 N., R. 8 W.; thence in a westerly direction down the Bloody Rock trail and Cold Creek to South Eel River in Sec. 26, T. 19 N., R. 9 W.; thence down the river to the mouth of a ravine in the SE 1/4 of Sec. 27, T. 19 N., R. 9 W.; thence in a northwesterly direction up the ravine through Secs. 27 and 28 to the summit of Boardman Ridge; thence in a northwesterly direction up Boardman Ridge to the summit of Hull Mountain to the point of beginning.

(Amended by Stats. 1970, Ch. 87.)



10833

The following constitutes Fish and Game District 2B, the Mount Tamalpais Game Refuge: All that area within the County of Marin within the following boundaries:

Beginning at the intersection of the easterly shore of inner Bolinas Bay with the northwesterly boundary line extended, of the Stinson ranch conveyed to A. H. Stinson et al., by decree of distribution dated the 28th of July, 1911; thence northwesterly along the said northwesterly boundary line to the southwesterly boundary line of the lands of the Marin municipal water district on the crest of Bolinas Ridge; thence northeasterly, northwesterly, and easterly along the westerly and northerly boundary line of the watershed lands of the said water district to its intersection with the southwesterly corner of the Rancho Canada de Herrera; thence north 14 degrees west along the westerly line of said Rancho Canada de Herrera to the southwesterly corner of the Bothin real estate property; thence in an easterly direction along the southerly line of the said Bothin property to its intersection with the westerly boundary line of the town of Fairfax; thence in a general southerly direction along the westerly boundary of the said town of Fairfax to its intersection with the southerly boundary line of the said Rancho Canada de Herrera; thence northerly 83 degrees 15 minutes east along said southerly line 3,200 feet, more or less, to its intersection with the southeasterly line of the county road leading from Fairfax to Bolinas; thence northerly along said road and along the Fairfax-Bolinas County Road to a point in the southerly line of the right of way of the Northwestern Pacific Railroad Company near Fairfax station; thence along the said last-mentioned line in a southerly direction following the westerly line of said railroad right of way to its intersection with the southerly line of the road or highway immediately south of Alto station; thence following the southerly side of said Alto-Belvedere Road and state highway easterly to its intersection with the northwesterly line of the Town of Belvedere; thence following the northwesterly line of the Town of Belvedere southwesterly to its extreme westerly corner; thence in a direct line to the extreme northerly corner of the Town of Sausalito; thence southwesterly along the northwesterly line of the Town of Sausalito to its intersection with the Northwestern Pacific Railroad; thence following the westerly line of the right of way of the Northwestern Pacific railroad to Manzanita Station; thence southwesterly in a direct line to the Mill Valley State Highway; thence westerly along the said highway to its intersection with Tennessee Avenue; thence following the southerly and easterly line of Tennessee Avenue, westerly and southerly, to the corner common to ranches E, F, and A, as said ranches are delineated on the Tamalpais Land and Water Company’s map No. 3; thence southwesterly along the southeasterly boundary lines of ranches E, L, and K, as shown on the said last-mentioned map, to the shore of the Pacific Ocean; thence northwesterly along the shore of the Pacific Ocean and across the easterly end of the Bolinas sandspit, and along the easterly shore of inner Bolinas Bay, to the point of beginning, excepting from the area of said Mount Tamalpais Game Refuge all lands lying within incorporated areas.

(Enacted by Stats. 1957, Ch. 456.)



10835

The following constitutes Fish and Game District 3F: All that area within the County of Contra Costa described as follows:

All of Secs. 29, 30, 31 and 32, T. 1 N., R. 1 E.; all of Secs. 5, 6, 7 and 8, T. 1 S., R. 1 E.; all of Secs. 25, 26, 35 and 36 of T. 1 N., R. 1 W.; all of Secs. 1, 2, 11 and 12 of T. 1 S., R. 1 W.

(Enacted by Stats. 1957, Ch. 456.)



10836

The following constitutes Fish and Game District 3G:

All those lands of the Leland Stanford Junior University within the Counties of San Mateo and Santa Clara, and consisting of lots numbers 1 to 33, inclusive; that portion of lots 35 and 42 lying outside of the town limits of the town of Mayfield; lots 36, 43, 46 to 75, inclusive; 80 to 86, inclusive; 89 to 98, inclusive, as shown on the map entitled “map of the lands of the Leland Stanford Junior University at or near the site of the university in the Counties of Santa Clara and San Mateo, by A. T. and F. A. Herrmann of Herrmann Bros.,” dated November, 1908, recorded in the Office of the County Recorder of the County of Santa Clara.

(Enacted by Stats. 1957, Ch. 456.)



10837

The following constitutes Fish and Game District 4D: All that area within the County of Riverside described as follows:

Beginning at the intersection of State Highway 74 and Highway 111 in Section 20, T. 5 S., R. 6 E., S.B.B. & M.;

Thence northwesterly on State Highway 111 to its intersection with the south bank of the Palm Canyon wash and the east boundary of Section 25, T. 4 S., R. 4 E. , S.B.B. & M.;

Thence southwesterly and southerly along east bank of Palm Canyon wash through said Section 25, Sections 36 and 35, T. 4 S., R. 4 E., S.B.B. & M. and Sections 2, 11, 14, 23, 25 and 36, T. 5 S., R. 4 E., S.B.B. & M.;

Thence continuing along the east bank of said Palm Canyon wash through Sections 1, 12, 13, T. 6 S., R. 4 E., and continuing through Sections 18, 19, 30 and 31, T. 6 S., R. 5 E., to a point of intersection with Omstott Creek;

Thence along the north bank Omstott Creek through Section 31, T. 6 S., R. 5 E., and continuing through Sections 5, 4, 9, 10, T. 7 S., R. 5 E., to the north line of said State Highway 74;

Thence easterly along north line of said Highway 74 to a point of intersection with the north line Section 12, T. 7 S., R. 5 E.;

Thence east along north line of said Section 12 to the northeast corner of said Section 12;

Thence south along the easterly boundary of Sections 12, 13, 24, 25 and 36, T. 7 S., R. 5 E.; and the easterly boundary of Section 1, T. 8 S., R. 5 E., to the point of intersection with the southwesterly corner of Section 31, T. 7 S., R. 6 E.;

Thence east and along the southerly boundary of said Section 31 and Sections 32, 33, 34 and 35, to the southeast corner of Section 36, T. 7 S., R. 6 E.;

Thence north along the easterly boundary of Sections 36, 25, 24, 13 and 12 to the northeast corner of Section 1, T. 7 S., R. 6 E.;

Thence west along the north line of said Section 1 to the southeast corner of Section 36, T. 6 S., R. 6 E.;

Thence north along the east line of said Section 36, Sections 25, 24 and 13 to the southwest corner of Section 7, T. 6 S., R. 7 E.;

Thence east along the south line of said Section 7 to the southeast corner thereof;

Thence north along the east line of said Section 7 and Section 6 of said T. 6 S., R. 7 E., to the northeast corner of said Section 6;

Thence west along the north line of said Section 6 of said T. 6 S., R. 7 E. to Marshall Street;

Thence north along Marshall Street and on the 1/4 section line of Sections 31 and 30, T. 5 S., R. 7 E. to Highway 111;

Thence westerly along Highway 111 to the point of beginning.

(Amended by Stats. 1967, Ch. 973.)



10838

The following constitutes Fish and Game District 4G:

Beginning at the northeast corner of T. 4 S., R. 3 E., S. B. B. & M.;

Thence on section lines, west one mile, north one mile, west two miles, north one mile and west three miles to the northwest corner of Sec. 30, T. 3. S., R. 3 E., S. B. B. & M.;

Thence south on the range line between R. 2 and 3 E., about 73/4 miles to the crest of the divide forming the northwesterly boundary of Strawberry Creek watershed;

Thence southwesterly along said divide to a point on the northerly boundary of Sec. 28 in T. 5 S., R. 2 E., S. B. B. & M.;

Thence southwesterly in a straight line to the junction of Strawberry Creek and the south fork of the San Jacinto River;

Thence southeasterly and northeasterly along the crest of the divide between the waters of Dry Creek, a tributary of Strawberry Creek, and the waters of the south fork of the San Jacinto River and its tributaries to the northeasterly side of the right of way of the Pines to Palms Highway;

Thence southeasterly along the said northeasterly side of the right of way of the Pines to Palms Highway to the right bank of Hurkey Creek;

Thence northerly along the right bank of Hurkey Creek through Secs. 9 and 4 in T. 6 S., R. 3 E., and through Secs. 33, 28, 21, the southeast quarter of Sec. 16, the west one-half of Sec. 15, the east half of Sec. 10 and the northwest quarter of Sec. 11 to the crest of the divide between the waters of Hurkey Creek and Murray Canyon;

Thence southeasterly along the crest of the divide between the waters flowing west into the San Jacinto River and the waters flowing east into Coachella Valley to a point on the south boundary of Sec. 24 in T. 5 S., R. 3 E., S. B. B. & M.;

Thence east on said south line of Sec. 24 to the southeast corner thereof. Thence north on the range line to the point of beginning.

(Enacted by Stats. 1957, Ch. 456.)



10840

The California Sea Otter Game Refuge consists of and includes the following:

All that portion of Monterey and San Luis Obispo Counties between Carmel River on the north and Santa Rosa Creek on the south, lying west of the Monterey-Cambria Pines Highway, also known as California Highway No. 1.

(Amended by Stats. 1959, Ch. 15.)



10841

The Preston School of Industry Game Refuge consists of and includes the following:

The Preston School of Industry Reservoir, which is situated on land occupied by the Preston School of Industry, Ione, Amador County.

(Amended by Stats. 1959, Ch. 596.)



10842

The following constitutes Fish and Game District 1K, the Johnsville Game Refuge: All that area within the County of Plumas within the following boundaries:

Beginning at the North 1/4 corner of Section 24, T. 22 N., R. 11 E., M. D. M.; thence North 89° 39´ 25″ East 334.93 feet; thence South 0° 08´ 47″ East 418.08 feet; thence South 89° 48´ 44″ West 167.37 feet; thence South 0° 09´ 33″ East 668.15 feet; thence South 89° 59´ 48″ West 496.21 feet; thence South 0° 09´ 15″ East 83.34 feet; thence South 89° 58´ 24″ West 164.51 feet; thence South 0° 08´ 41″ East 83.31 feet; thence South 89° 59´ 14″ West 82.26 feet; thence South 0° 08´ 24″ East 83.29 feet; thence North 89° 59´ 55″ West 82.26 feet; thence South 0° 03´ 55″ East 83.09 feet; thence North 89° 51´ 34″ West 82.43 feet; thence South 0° 03´ 58″ East 83.05 feet; thence North 89° 50´ 14″ West 82.42 feet; thence South 0° 03´ 30″ East 331.95 feet; thence North 89° 46´ 07″ West 329.53 feet; thence North 0° 03´ 37″ West 331.59 feet; thence South 89° 49´ 39″ East 164.68 feet; thence North 0° 04´ 08″ West 165.91 feet; thence North 0° 04´ 47″ West 498.64 feet; thence South 89° 57´ 00″ West 164.57 feet; thence North 0° 04´ 11″ West 184.90 feet; thence North 69° 21´ 49″ East 175.25 feet; thence North 0° 05´ 22″ West 584.25 feet; thence North 89° 43´ 00″ East 985.90 feet to the point of beginning.

(Added by Stats. 1968, Ch. 124.)



10843

The following constitutes the Farallon Islands Game Refuge: the Southeast Farallons, including Maintop Island, Middle Farallon, the North Farallons, Noonday Rock, and the waters lying around each island within one nautical mile from the coastline of each island.

Section 10513 shall have no application in this refuge. Notwithstanding the provisions of Section 10500, persons on commercial vessels may possess unloaded firearms when traveling through the navigable waters of this refuge. Fishermen, however, may not take any seal or sea lion while in this refuge, notwithstanding the provisions of Section 4500 or 4500.5.

(Amended by Stats. 1971, Ch. 1200.)



10844

(a) The department shall undertake appropriate education and outreach regarding the current location of existing game refuges, agency contacts for statutory notices in Sections 10506 and 10507, and the potential closure of all state game refuges, except the California Sea Otter Game Refuge and the Farallon Islands Game Refuge. The department shall provide an opportunity for public comment concerning the potential elimination of game refuges. The department shall provide information about game refuge boundaries, including, but not limited to, maps available both on the department’s Internet Web site and in hardcopy format. The department shall also provide Internet Web site contact information for the public to contact the department in accordance with state law. The department may conduct regional workshops as it determines to be necessary to provide public information about the proposed elimination of game refuges.

(b) The department, on or before January 1, 2011, shall prepare and submit to the Legislature a description of the public education and outreach effort undertaken pursuant to subdivision (a), and a summary of any information provided by the public that is relevant to the potential closure of all state game refuges except the California Sea Otter Game Refuge and the Farallon Islands Game Refuge.

(Added by Stats. 2008, Ch. 389, Sec. 2. Effective January 1, 2009.)






ARTICLE 4 - Waterfowl Refuges

10860

The following districts are waterfowl refuges.

(Enacted by Stats. 1957, Ch. 456.)



10861

The following constitutes a waterfowl refuge and shall be designated the San Leandro Waterfowl Refuge: All the area within the County of Alameda, within the following boundaries:

Beginning at the Bay Farm Island Bridge, in Alameda, thence in a southerly direction, following the levee on westerly side of San Leandro Bay to the Hagenburger Road, thence in a northeasterly direction along said Hagenburger Road to a point where the Pacific Gas and Electric tower line crosses said Hagenburger Road, thence following said Pacific Gas and Electric tower line to the Pacific Gas and Electric substation at the foot of Fiftieth Avenue in Oakland, thence in a westerly direction along the high tide line of San Leandro Bay to the point of beginning.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 5 - Quail Refuges

10880

The following districts are quail refuges.

(Enacted by Stats. 1957, Ch. 456.)



10881

The following constitutes a quail refuge and shall be designated the Bolinas Quail Refuge: All that area within the County of Marin, within the following boundaries:

Beginning at a point on the southeasterly line of the lands of Ludwig B. Freudenthal, as the same is described in Book 158 of official records on page 261, of Marin County records, and at a point which is 20 feet above mean high tide of the Pacific Ocean, and running thence northeasterly and northwesterly along the southeasterly line of said Ludwig B. Freudenthal tract to a point on the southerly line of the “Mesa Road,” thence northeasterly and along the southerly line of Mesa Road to the westerly line of the road leading from the Town of Bolinas to Sausalito, thence southeasterly and along the southerly line of the county road leading through the Town of Bolinas to the landing wharf at the entrance of Bolinas Bay, and 20 feet above mean high tide, thence southwesterly, westerly and northwesterly along a line which is 20 feet above mean high tide to the point of beginning.

(Enacted by Stats. 1957, Ch. 456.)






ARTICLE 6 - Marine Life Refuge

10900

The refuges described in the following sections are marine life refuges.

(Enacted by Stats. 1957, Ch. 456.)



10901

That portion of District 16 consisting of the land and ocean waters within the following boundaries constitutes a marine life refuge and shall be designated the Hopkins Marine Life Refuge:

Beginning at the point of intersection of the southeasterly corporate limit line of the City of Pacific Grove prolongated, and the line of highest tide of the Bay of Monterey; thence northwesterly along said line of highest tide to the intersection with the northerly extension of the west side of Third Street in said city; thence northerly to a point in said bay where the depth of water is 60 feet measured from the level of mean low tide; thence southeasterly along the line in said bay which line is at a constant depth of 60 feet measured from the level of mean low tide to the intersection with the southeasterly corporate limit line of said city prolongated; thence S. 58° 57´ 45″ W. along said southeasterly corporate limit line prolongated to the point of beginning.

(Amended by Stats. 1984, Ch. 1069, Sec. 5.)



10902

The following constitutes a marine life refuge and shall be designated the San Diego Marine Life Refuge:

That portion of District 19 consisting of that certain strip of land lying between the westerly edge of Pueblo Lot No. 1298 of the pueblo lands of the City of San Diego, according to the official map of said pueblo lands as made by James Pascoe, and filed in the Office of the County Recorder of said County of San Diego, and the lowest tide line opposite to and west of said pueblo lot, which said strip of land is bounded on the north by the northerly boundary line of said pueblo lot extended westerly and on the south by the southerly boundary line of said pueblo lot extended westerly; together with the state waters of the State of California adjacent thereto, being those state waters which lie between said extended northerly and southerly boundaries of said pueblo lot and extend westerly from said lowest low tide line for a distance of 1,000 feet.

(Enacted by Stats. 1957, Ch. 456.)



10903

The following constitutes a marine life refuge and shall be designated the Bodega Marine Life Refuge:

That portion of District 10 consisting of that certain parcel of land bounded by the line of Mean High Tide of the Pacific Ocean lying between the northern boundary extended northwesterly and the southern boundary extended southwesterly of the lands of the Regents of the University of California according to the final order of condemnation in Case No. 47,617 in the Superior Court of the State of California in and for the County of Sonoma, recorded in Book 1930, at pages 656 and 659, inclusive, Official Records, Sonoma County, California, and extending into and including the state waters of the State of California for a distance of a thousand feet into the Pacific Ocean from the line of Mean High Tide.

(Added by Stats. 1965, Ch. 1303.)



10904

The following constitutes a marine life refuge and shall be designated as the Laguna Beach Marine Life Refuge:

That portion of District 19 consisting of that certain parcel of land bounded by a line commencing at the mean high tide of the Pacific Ocean lying on the northern boundary of the City of Laguna Beach and running for a distance of 600 feet into the Pacific Ocean along that boundary, and thence generally southeastward and generally parallel to the shoreline at a distance of approximately 600 feet to the northern boundary of the South Laguna Beach Marine Life Refuge, and thence generally northeastward for a distance of approximately 700 feet to the mean high tide, and thence generally northwestward along the line of mean high tide to the point of beginning.

(Amended by Stats. 1993, Ch. 259, Sec. 4. Effective January 1, 1994.)



10905

The following constitutes a marine life refuge and shall be designated as the Newport Beach Marine Life Refuge:

That portion of District 19 consisting of that certain parcel of land bounded by the line of Mean High Tide of the Pacific Ocean between the eastern boundary of the City of Newport Beach and Poppy Avenue in the City of Newport Beach, and extending into and including the state waters of the State of California for a distance of two hundred feet into the Pacific Ocean from the line of Mean High Tide.

(Added by Stats. 1968, Ch. 136.)



10906

The following constitutes a marine life refuge and shall be designated as the South Laguna Beach Marine Life Refuge:

That portion of District 19 consisting of land and ocean waters bounded by a line commencing at the intersection of the line of mean high tide of the Pacific Ocean and a line which bears South 48° 50´ 00″ West from the most westerly point of Lot 75 of Tract No. 702, as that tract is shown on a map recorded in Book 21, pages 1 to 3, Miscellaneous Maps, on file in the Office of the County Recorder of Orange County; thence running South 48° 50´ 00″ West approximately 600 feet to the minus 20 foot mean lower low water contour; thence southeasterly and generally parallel to the shoreline to the northerly boundary of the Niguel Marine Life Refuge; thence North 35° 57´ 06″ East to the line of mean high tide of the Pacific Ocean; thence northwesterly along the line of mean high tide of the Pacific Ocean to the point of beginning.

(Amended by Stats. 1993, Ch. 259, Sec. 5. Effective January 1, 1994.)



10907

The following constitutes a marine life refuge and shall be designated as the Dana Point Marine Life Refuge:

That portion of District 19 consisting of land and ocean waters bounded by a line commencing at Station 70 of the mean high tide line as shown on Document Number 25208 recorded in Book 7651, page 69 of Official Records on file in the Office of County Recorder of Orange County; thence along the mean high tide line westerly and northerly 3500 feet more or less to intersection with a line which is 2440 feet south of and parallel to the north line of Fractional Section 21, R. 8 W., T. 8 S., S.B.M.´; thence west 1200 feet; thence southerly and easterly 1200 feet from and parallel to the shore line to an intersection with a line which bears S 40° 00´ E. from said Station 70; thence N 40° 00´ W. 1200 feet more or less to the point of beginning.

(Added by Stats. 1969, Ch. 56.)



10908

The following constitutes a marine life refuge and shall be designated as the Doheny Beach Marine Life Refuge:

All that area lying 600 feet seaward of and below the mean high tide line of the Pacific Ocean between the prolongation of the line common to Blocks A and B of Tract No. 797, Capistrano Beach #3, in the County of Orange, State of California, as per map recorded in Book 25, pages 10 to 15, inclusive, of Miscellaneous Maps in the office of the County Recorder of such county, such line also being the prolongation of the easterly line of Doheny State Beach, a unit of the State Park System acquired by deed dated April 29, 1957, from the Union Oil Company of California, recorded on October 9, 1957, in Book 4063 of Official Records at page 88, Orange County, California, and the east breakwater of the Dana Point Harbor, a project of the Orange County Harbor District, a political subdivision of the State of California.

(Added by Stats. 1969, Ch. 56.)



10909

The following constitutes a marine life refuge and shall be designated the James V. Fitzgerald Marine Reserve:

That portion of District 10 consisting of that certain parcel of land bounded by a line commencing at the mean high tide of the Pacific Ocean lying on a line beginning at the northeasterly corner of Lot 8, Block 42 as said Lot and Block are shown on “Map of Moss Beach Heights San Mateo County Cal”, recorded May 4, 1908, in Volume 6 of Maps at page 8, records of San Mateo County; thence North 88° 49´ West along the northerly line of said Lot 8 and its Northwesterly prolongation to the intersection thereof with the Westerly line of that certain tract of land (Parcel No. 1) conveyed to the County of San Mateo for a marine reserve, recorded August 8, 1967, in Volume 5346 Official Records of San Mateo County at page 62 (70483-AA) last mentioned intersection being the shoreline of the Pacific Ocean (ordinary high water) and the true Point of Beginning along the prolongation of the Northerly Line of said Lot 8, North 88° 49´ West, 1000 feet, into the Pacific Ocean and thence generally Southerly and generally parallel to the shoreline for a distance of approximately three statute miles to the extension of a line beginning at the most Southerly terminus of Course No. 15 of the survey of the Rancho Corral de Tierra as shown on a Plat thereof on file in the Office of the Bureau of Land Management, U. S. Department of the Interior; said most Southerly terminus also being distant on said Course No. 15, South 28° 30´ East 269.91 feet from the most Southerly corner of that certain 10.380 acre tract of land conveyed to the United States of America by Deed dated June 18, 1940, recorded October 28, 1940 in Book 918 of Official Records at page 373; running thence from said point of beginning along a line that is the Southwesterly prolongation of Course No. 14 of said survey, South 74° 45´ West to the shoreline of the Pacific Ocean (ordinary high water) and the true point of beginning of the least area herein described; thence from said true point of beginning along the prolongation of said Course No. 14, South 74° 45´ West, 1000 feet into the Pacific Ocean, thence Easterly along said line to the mean high tide line, thence generally Northerly along the line of the mean high tide to the point of beginning.

(Added by Stats. 1969, Ch. 675.)



10910

The following constitutes a marine life refuge and shall be designated as the Point Fermin Marine Life Refuge:

That portion of District 19 consisting of land and ocean waters bounded by the line of mean high tide of the Pacific Ocean extending into and including the state waters of the State of California for a distance of 600 feet below low-tide mark, in the San Pedro area of the City of Los Angeles in an area generally parallel to the shoreline lying between the easterly extension of 40th Street, westerly to the southerly extension of Gaffey Street at Point Fermin.

(Added by Stats. 1969, Ch. 693.)



10911

The following constitutes a marine life refuge and shall be designated as the Niguel Marine Life Refuge: That portion of California state tide and submerged lands bounded by a line commencing at a point which is the intersection of the line of mean high tide and a line which is 2,440 feet south of and parallel to the north line of Fractional Section 21, R.8W., T.8S., S.B.M., such point also being on the north boundary of the Dana Point Marine Life Refuge, thence along the mean high tide line northerly and westerly 12,000 feet more or less to its intersection with the westerly prolongation of the most northerly boundary line of lot 101 of “Three Arches Palisades No. 1” as shown on a map filed in book 3, page 3, Records of Surveys in the Office of the County Recorder, Orange County; thence, S. 89° 54´ W. 1,200 feet from such point of intersection along the westerly prolongation of such northerly boundary line; thence, south and west, and east parallel to and 1,200 feet from the line of mean high tide to a point on the north line of Dana Point Marine Life Refuge and also being 1,200 feet west of the point of beginning; thence, east 1,200 feet along the northerly boundary of Dana Point Marine Life Refuge to the point of beginning.

(Added by Stats. 1971, Ch. 492.)



10912

The following constitutes a marine life refuge and shall be designated as the Irvine Coast Marine Life Refuge:

That portion of California state tide and submerged lands adjoining the Newport Beach Marine Life Refuge as described in Section 10905 and bounded by a line beginning at the intersection of the southwesterly extension of lot 141, Tract No. 3357 as shown on a map recorded in Book 107, Page 1 of Miscellaneous Maps on file in the office of the County Recorder, Orange County and the Line of Ordinary High Tide; thence, southeasterly along the Line of Ordinary High Tide approximately 20,000 feet to its intersection with the southwesterly extension of the northwesterly boundary line of the City of Laguna Beach; thence, southwesterly along such southwesterly extension 600 feet; thence, northwesterly along a line parallel to and 600 feet southwesterly of the Line of Ordinary High Tide to the southwesterly extension of said lot 141; thence, northeasterly 600 feet along such southwesterly extension to the point of beginning.

(Added by Stats. 1971, Ch. 492.)



10913

The land and ocean waters within the following boundaries constitute the City of Encinitas Marine Life Refuge:

All those submerged lands lying between the mean high tide line in the City of Encinitas, County of San Diego, State of California, and a line which is 600 feet westerly of and parallel and concentric with that mean high tide line and lying southerly of the westerly prolongation of the northerly right-of-way line of “D” Street as shown on Map No. 148, in the City of Encinitas, County of San Diego, State of California, filed in the office of the County Recorder of San Diego County, and lying northerly of the following described line:

Beginning at the southeasterly corner of Lot N in Block 3 of Resubdivision of Sea Cliff Villa, in the City of Encinitas, County of San Diego, State of California, filed in the San Diego County Recorder’s office, December 10, 1914; thence southwesterly along the southwesterly prolongation of the southeasterly line of said Lot N, South 36°36´30″ west, to a point on that line which is 600 feet westerly of and parallel and concentric with the mean high tide line.

(Added by Stats. 1989, Ch. 151, Sec. 1.)






ARTICLE 7 - Junior Fishing Reserve

10925

(a) In that part of District 11/2 comprising the waters of Francis Creek, Rees Creek, and Williams Creek, and in that part of District 13/8 comprising the waters of the Sawmill Pond, it is unlawful for any person over the age of 14 to take any fish. Not more than five fish may be taken and possessed from those waters during one day.

(b) It is the purpose of this section to create a junior fishing reserve for young people so that they may practice the art of angling safely without interference with, or being interfered with by, licensed sporting fishermen and others during lawful fishing seasons.

(Amended by Stats. 1989, Ch. 456, Sec. 1.)






ARTICLE 8 - Burro Sanctuary

10930

The following is a burro sanctuary: All that area within the following boundaries:

Beginning at the point at which the northern boundary line of Death Valley National Monument intersects with the easterly boundary line of the State of California;

Thence westerly along the northern boundary line of Death Valley National Monument to the point of intersection with the line common to R. 40 and 41 E., Mount Diablo Meridian, being the NE. corner of Sec. 24, T. 10 S., R. 40 E., M. D. B. & M.;

Thence northerly along the line common to R. 40 and 41 E., M. D. M., to the point of intersection with the line common to T. 9 and 10 S., Mount Diablo Base, being the NE. corner of Sec. 1, T. 10 S., R. 40 E., M. D. B. & M.;

Thence westerly along the line common to T. 9 and 10 S., M.D.B., and the prolongation thereof, to the point of intersection with the most easterly boundary line of the Inyo National Forest, as such boundary exists on the effective date of this act, being the NW. corner of Sec. 6, T. 10 S., R. 37 E., M. D. B. & M.;

Thence southerly and easterly along the most easterly boundary line of the Inyo National Forest to the most easterly southeast corner of said national forest;

Thence in a direct line in a generally southeasterly direction to the point at which the center line of State Highway Route 127 (No. 190) intersects with the line common to R. 41 and 42 E., M. D. M.;

Thence southerly along the line common to R. 41 and 42 E., M. D. M., to the point of intersection with the line common to T. 20 and 21 S., M. D. B., being the SW. corner of Sec. 31, T. 20 S., R. 42 E., M. D. B. & M.;

Thence westerly one-half mile, more or less, along the line common to T. 20 and 21 S., M. D. B., to the point of intersection with the line common to R. 41 and 42 E., M. D. M., being the NW. corner of Sec. 6, T. 21 S., R. 42 E., M. D. B. & M.;

Thence southerly along the line common to R. 41 and 42 E., M. D. M., to the point of intersection with the boundary line between Inyo and San Bernardino Counties;

Thence easterly along said county boundary line to the point of intersection with the easterly boundary line of the State of California;

Thence northwesterly along said easterly boundary line of the State to the point of beginning.

(Added by Stats. 1957, Ch. 867.)



10931

Except as otherwise provided in Chapter 5 (commencing with Section 4600) of Part 3, Division 4 of this code it is unlawful to take, possess, harm, molest, harass, or in any manner interfere with any burro which is in the burro sanctuary described in Section 10930 of this code. Any violation of these provisions is a misdemeanor.

The provisions of this section, other than those relating to the taking and possession of burros, do not apply to persons while lawfully on lands included within the sanctuary and engaged in the business of raising cattle.

(Added by renumbering Section 19031 by Stats. 1959, Ch. 596.)



10932

The following constitutes a marine life refuge and shall be designated the Catalina Marine Science Center Marine Life Refuge:

All that area bounded on the south and southeast by the mean high tide line and by the present seaward boundary of the lease to tide and submerged lands now held by the University of Southern California from the State Lands Commission (No. 3692.1 Public Resources Code Series) and extending from a point on the mean high tide line at 33° 26´ 39″ North Latitude 118° 29´ 19″ West Longitude, thence to 33° 26´ 50″ North Latitude 118° 29´ 08″ West Longitude, thence to 33° 26´ 57.5″ North Latitude 118° 28´ 33.5″ West Longitude, thence to 33° 26´ 55″ North Latitude 118° 28´ 32″ West Longitude, and thence to a point on the mean high tide line at 33° 26´ 53.5″ North Latitude 118° 28´ 35″ West Longitude.

(Added by Stats. 1988, Ch. 682, Sec. 5.)












DIVISION 8 - DISTRICTS

CHAPTER 1 - Boundaries

11000

For the protection of fish and game, the State of California is divided into fish and game districts to be known and designated as provided in this division.

Unless otherwise provided, the townships and ranges specified in this division are referred to the Mount Diablo base and meridian.

(Enacted by Stats. 1957, Ch. 456.)



11001

The following constitutes Fish and Game District 1:

Those portions of the following counties not included in other districts: Shasta, Tehama, Plumas, Butte, Sierra, Sutter, Yuba, Nevada, Placer, Sacramento, Madera, Tulare; those portions of San Joaquin County lying east and north of the east bank of the San Joaquin River and not included in District 3; those portions of Stanislaus and Merced Counties lying east of the west bank of the San Joaquin River; those portions of Fresno County lying east of the west bank of Fresno Slough, Fish Slough and Summit Lake; those portions of Kings County lying east of the main power line of the San Joaquin Light and Power Company, crossing the north line of Kings County in Section 4, T. 18 S., R. 19 E., southerly to its crossing of State Highway No. 41 between Secs. 21 and 22, T. 21 S., R. 19 E., and east of State Highway No. 41 southerly to its intersection with State Highway No. 33, and easterly of State Highway No. 33 from said intersection to the south line of said county in Section 36, T. 24 S., R. 18 E.; those portions of Kern County lying east of State Highway No. 33 between the northerly line of said county in Section one (1), T. 25 S., R. 18 E., M. D. B. & M., and the City of Taft and U. S. Highway No. 399 between the City of Taft and the City of Maricopa, and lying north of State Highway No. 166 from the City of Maricopa easterly to the intersection of said highway with U.S. Highway No. 99 in Section twelve (12), T. 11 N., R. 20 W., S. B. B. & M., and lying east of U.S. Highway No. 99 from the above-mentioned point of intersection to where the said U.S. highway crosses the northern boundary line of Los Angeles County, not included in other districts.

(Amended by Stats. 1965, Ch. 137.)



11002

The following constitutes Fish and Game District 13/8:

Those portions of the following counties not included in other districts: Alpine, El Dorado, Amador, Calaveras, Tuolumne and Mariposa.

Except as otherwise provided, all of the provisions of this code relating to District 1 shall apply to District 13/8.

(Enacted by Stats. 1957, Ch. 456.)



11003

The following constitutes Fish and Game District 11/2:

Those portions of the Counties of Del Norte, Siskiyou, Trinity, and Humboldt not included in other districts.

(Enacted by Stats. 1957, Ch. 456.)



11004

The following constitutes Fish and Game District 13/4:

Those portions of the County of Modoc not included in other districts and that portion of the County of Siskiyou lying east of the Weed-Klamath Falls Highway between the north line of the County of Siskiyou and the Town of Weed and east of the Pacific Highway between the Town of Weed and the junction of Pacific Highway and the McCloud-Fall River Mills Highway and north and east of the McCloud-Fall River Mills Highway to the Siskiyou and Shasta county line and that part of Shasta County lying north and east of the McCloud-Fall River Mills Highway to its junction with the road to Lake Britton at Dickson Flat and east of that road through Burney Falls State Park to its junction with the Hat Creek-Lassen Highway at the Redding-Alturas Highway and east of the Hat Creek-Lassen Highway to Lassen Volcanic National Park and north and east to the north and east boundary of Lassen Volcanic National Park to its junction with the Lassen county line. That part of Lassen County north and east of the north and east boundary of the Lassen Volcanic National Park to its junction with the north line of District 25 and east of the east boundary of District 25 to its junction with the Lassen-Plumas county line approximately one mile southeast of Coyote Peak in Sec. 24, T. 28 N., R. 10 E. and north and west of the Plumas-Lassen county line between the boundary of District 25 and the Susanville-Taylorsville road.

(Enacted by Stats. 1957, Ch. 456.)



11005

The following constitutes Fish and Game District 2:

Those portions of the following counties not included in other districts: Mendocino, Glenn, Colusa, Yolo, Solano, Napa, Sonoma, and Marin; that portion of San Francisco Bay lying westerly of a line drawn from California Point to San Quentin Point; that portion of San Francisco Bay lying westerly of a line drawn from San Quentin Point to San Pedro Point, in Marin County; that portion of San Pablo Bay lying westerly of a line drawn from San Pedro Point to the south side of the mouth of Novato Creek; and that portion of San Pablo Bay lying northerly of a line drawn due east from the south side of the mouth of Novato Creek to the westerly shore of Mare Island.

(Enacted by Stats. 1957, Ch. 456.)



11006

The following constitutes Fish and Game District 21/4:

Lake County and the waters of Clear Lake.

Any reference in this code to Clear Lake refers to District 21/4.

Except as otherwise provided, all of the provisions of this code relating to District 2 apply to District 21/4.

(Enacted by Stats. 1957, Ch. 456.)



11007

The following constitutes Fish and Game District 21/2:

Those portions of T. 24 N., R. 18 and 19 W.; 23 N., R. 17 and 18 W.; 22 N., R. 17 and 18 W.; 21 N., R. 17 W., west of the summit of the divide between the Pacific Ocean and the south fork of the Eel River.

All of T. 12, 13, 14, 15, 16, 17, 18 N., R. 16 W.; and T. 12, 13, 14, 15, 16, 17, 18, 19 and 20 N., R. 17 W., and T. 17 and 18 N., R. 18 W.

All being townships located in western Mendocino County.

(Enacted by Stats. 1957, Ch. 456.)



11008

The following constitutes Fish and Game District 3:

Those portions of the following counties not included in other districts: San Francisco, Contra Costa, Alameda, San Mateo, Santa Cruz, Santa Clara, San Benito, Monterey, San Joaquin, Stanislaus, Merced, Fresno, and Kings.

(Enacted by Stats. 1957, Ch. 456.)



11009

The following constitutes Fish and Game District 31/2:

Those portions of the following counties not included in other districts: San Luis Obispo, Santa Barbara, Ventura, and Kern.

Except as otherwise provided all of the provisions of this code applicable to District 3 apply to District 31/2.

(Enacted by Stats. 1957, Ch. 456.)



11010

The following constitutes Fish and Game District 4:

Those portions of the following counties not included in other districts: San Bernardino, Riverside, and Orange.

(Enacted by Stats. 1957, Ch. 456.)



11011

The following constitutes Fish and Game District 41/8:

All of Los Angeles County not included within other districts.

Except as otherwise provided, all of the provisions of this code applicable to District 4 apply to District 41/8.

(Enacted by Stats. 1957, Ch. 456.)



11012

The following constitutes Fish and Game District 41/2:

Those portions of the Counties of Mono and Inyo not included in other districts.

(Enacted by Stats. 1957, Ch. 456.)



11013

The following constitutes Fish and Game District 43/4:

Those portions of the Counties of San Diego and Imperial not included in other districts.

(Enacted by Stats. 1957, Ch. 456.)



11014

The following constitutes Fish and Game District 6:

The ocean waters and tidelands of the State to the high-water mark lying between the northern boundary of this State and a line extending due west from the west end of the north jetty at the entrance of Humboldt Bay, excluding all sloughs, streams, and lagoons.

(Enacted by Stats. 1957, Ch. 456.)



11015

The following constitutes Fish and Game District 7:

The ocean waters and tidelands of the State to high-water mark between a line extending due west from the west end of the north jetty at the entrance of Humboldt Bay and the southern boundary of Mendocino County, excluding the ocean waters between the north and south jetties at the entrance of Humboldt Bay from the westerly end of each of said jetties in the Pacific Ocean to their respective aprons on the shores of Humboldt Bay, and also excluding all sloughs, streams, and lagoons.

(Enacted by Stats. 1957, Ch. 456.)



11016

The following constitutes Fish and Game District 8:

The waters and tidelands to high-water mark of Humboldt Bay lying north of a straight line running east from the center of apron at the approach of the south jetty at the entrance of Humboldt Bay to the east shore line of the bay including the entrance of Humboldt Bay not included in District 7, and excluding all rivers, streams, and sloughs emptying into the bay.

(Enacted by Stats. 1957, Ch. 456.)



11017

The following constitutes Fish and Game District 9:

The waters and tidelands to high-water mark of Humboldt Bay lying south of a straight line running east from the center of apron at the approach to the south jetty at the entrance of Humboldt Bay to the east shore line of the bay, excluding all rivers, streams, and sloughs emptying into the bay.

(Enacted by Stats. 1957, Ch. 456.)



11018

The following constitutes Fish and Game District 10:

The ocean waters and the tidelands of the State to high-water mark lying between the southern boundary of Mendocino County and a line extending west from the Pigeon Point lighthouse in San Mateo County, including the waters of Tomales Bay to a line drawn from the mouth of the unnamed creek approximately 1500 feet north of Tomasini Point southwesterly 218° magnetic to the mouth of the unnamed creek at Shell Beach, and excluding Bodega Lagoon and all that portion of Bolinas Bay lying inside of Bolinas bar, that portion of San Francisco Bay lying east of a line drawn from Point Bonita to Point Lobos and all rivers, streams, and lagoons.

The amendment of this section by the Legislature at the 1963 Regular Session has no effect on the cultivation of oysters by persons licensed under Article 4 (commencing with Section 6480), Chapter 5, Part 1, Division 6.

(Amended by Stats. 1963, Ch. 1487.)



11019

The following constitutes Fish and Game District 11:

The waters and tidelands of San Francisco Bay to high-water mark bounded as follows: Beginning at the extreme westerly point of Point Bonita; thence in a direct line to the extreme westerly point of Point Lobos; thence around the shore line of San Francisco Bay to the foot of Powell Street; thence in a direct line northwesterly to Peninsula Point, the most southerly extremity of Belvedere Island; thence in a direct line westerly to the easternmost point of the ferry dock at Sausalito; thence southerly and westerly around the shore of San Francisco Bay to the point of beginning.

(Amended by Stats. 2000, Ch. 388, Sec. 20. Effective January 1, 2001.)



11020

The following constitutes Fish and Game District 12:

The waters and tidelands of San Francisco Bay to high-water mark not included in Districts 11 and 13, the waters and tidelands to high-water mark of San Leandro Bay, Oakland Creek or estuary, San Antonio Creek in Alameda County, Racoon Straits, and San Pablo Bay, and the Carquinez Straits to the Carquinez Bridge, and all lands and waters included within the exterior boundaries of these districts and excluding all tributary sloughs, creeks, bays, rivers, and overflowed areas not specifically described herein.

(Enacted by Stats. 1957, Ch. 456.)



11022

The following constitutes Fish and Game District 13:

The waters and tidelands to high-water mark of San Francisco Bay lying to the south of a line drawn between the Ferry Building at the foot of Market Street in San Francisco and the mouth of the Oakland Creek or estuary in Alameda County, excluding all streams, sloughs, and lagoons.

(Enacted by Stats. 1957, Ch. 456.)



11024

The following constitutes Fish and Game District 16:

The waters and tidelands to high-water mark of that portion of Monterey Bay lying to the south of a line drawn 100° magnetic from the extreme northerly point of Point Pinos in a straight line easterly to the eastern shore of Monterey Bay.

(Amended by Stats. 1988, Ch. 1009, Sec. 17.)



11025

The following constitutes Fish and Game District 17:

The waters and tidelands to high-water mark of Monterey Bay and the Pacific Ocean, lying between a line extending west from Pigeon Point Lighthouse and a line extending west from Yankee Point, Carmel Highlands in Monterey County, excluding the areas included in District 16, and excluding all rivers, creeks, sloughs and lagoons emptying into the Pacific Ocean and Monterey Bay within the boundaries thus defined.

(Amended by Stats. 1988, Ch. 1009, Sec. 18.)



11026

The following constitutes Fish and Game District 18:

The ocean waters of the State and tidelands to high-water mark not included in other districts, lying between a line extending due west from Yankee Point, Carmel Highlands, in Monterey County, and a line extending from Point Rincon near or at the common boundaries between Santa Barbara and Ventura Counties westerly through Richardson Rock, and excluding all rivers, streams, sloughs, and lagoons.

(Enacted by Stats. 1957, Ch. 456.)



11027

The following constitutes Fish and Game District 19:

The ocean waters of the State and tidelands to high-water mark, and islands off the coast and waters adjacent thereto, lying southerly of Fish and Game District 18, and northerly of a westerly extension of the boundary line between the Republic of Mexico and San Diego County, excepting Districts 19A, 19B, 20, 20A, and 21, and excluding all rivers, streams, sloughs, lagoons, and bays.

(Amended by Stats. 1963, Ch. 617.)



11028

The following constitutes Fish and Game District 19A:

The ocean waters and tidelands to high-water mark lying between the southerly extremity of Malibu Point and the westerly extremity of Rocky Point (Palos Verdes Point), excluding all rivers, streams and lagoons.

(Enacted by Stats. 1957, Ch. 456.)



11029

The following constitutes Fish and Game District 19B:

The ocean waters and tidelands to high-water mark northerly of the following line:

Beginning at the west end of the San Pedro Breakwater, thence in an extended line following the axis of said San Pedro Breakwater, the middle breakwater and the Long Beach Breakwater to the east end of the latter, thence to the outer end of the west jetty of Anaheim Bay.

Except as otherwise provided, all of the provisions of this code applicable to Districts 4 and 41/8 apply to District 19B.

(Amended by Stats. 1963, Ch. 617.)



11030

The following constitutes Fish and Game District 20:

Santa Catalina Island and the portion of the state waters within three nautical miles of the island’s coast line on the northerly, easterly, and southerly side of the island, lying between a line extending three nautical miles west magnetically from the extreme westerly end of Santa Catalina Island to a line extending three nautical miles southwest magnetically from the most southerly promontory of China Point.

(Enacted by Stats. 1957, Ch. 456.)



11031

The following constitutes Fish and Game District 20A:

The waters lying around Santa Catalina Island, within three nautical miles of the coast line of the island, which are not included in District 20.

(Enacted by Stats. 1957, Ch. 456.)



11032

The following constitutes Fish and Game District 21:

The waters and tidelands to high water mark of San Diego Bay lying inside of a straight line drawn from the southernly extremity of Point Loma to the offshore end of the San Diego breakwater.

(Amended by Stats. 2007, Ch. 285, Sec. 131. Effective January 1, 2008.)



11033

The following constitutes Fish and Game District 22:

All of Imperial County and those portions of Riverside and San Bernardino Counties lying south and east of the following line: Starting at the intersection of Highway 99 with the north boundary of Imperial County, thence north along that highway to the intersection with Highway 60 and 70; thence east along Highway 60 and 70 to its intersection with the Cottonwood Springs Road in Sec. 9, T. 6 S., R. 11 E.; thence north along that road and the Mecca Dale Road to Amboy; thence east along Highway 66 to the intersection with Highway 95; thence north along Highway 95 to the California-Nevada boundary.

(Enacted by Stats. 1957, Ch. 456.)



11034

The following constitutes Fish and Game District 23:

The lands and waters lying within the drainage area of Rubicon and Little Rubicon Rivers above their confluence in Sec. 13, T. 13 N., R. 13 E.; all lands and waters lying within the drainage area of the South Fork of the American River and all its tributaries above Chili Bar Bridge on the Placerville-Georget own Highway; all of the lands and waters lying within the drainage area of Webber Creek above the Mother Lode Highway between El Dorado and Placerville; the waters of Lake Tahoe and the Truckee River, and all streams flowing into that lake and river, and all lands and waters within the drainage basin of that lake and river lying within this State; the waters of Silver Lake, Twin Lakes, Twin Lake, Blue Lakes, Meadow Lake, Wood Lake, Winnemucca Lake and Scott’s Lake, Burnside Lake, the Carson River, the West Fork of the Carson River, Willow Creek and Markleeville Creek and all tributaries of those streams and all streams flowing into those lakes and all lands and waters lying within the drainage basin of those lakes, rivers and streams within this State; all the waters of the Cosumnes River and its tributaries, and all lakes lying within the watershed of that river and tributaries above the bridge on the Mother Lode Highway between Plymouth and Nashville, all being within the Counties of Alpine, Amador, and El Dorado.

(Enacted by Stats. 1957, Ch. 456.)



11035

The following constitutes Fish and Game District 25:

The waters of Lake Almanor and all streams flowing into that lake and all lands lying within the drainage basin of those streams and lake, all being within the Counties of Plumas and Lassen.

(Enacted by Stats. 1957, Ch. 456.)



11036

The following constitutes the Klamath River Fish and Game District:

The waters of the Klamath River as described in the initiative act to create the Klamath River Fish and Game District, approved by the electors on November 4, 1924, which initiative act provides:

The Klamath River Fish and Game District is hereby created and shall consist of the Klamath River and the waters thereof, following its meanderings from the confluence of the Klamath River and the Shasta River in the County of Siskiyou to the mouth of the Klamath River in Del Norte County.

Every person, firm, corporation or company who constructs or maintains any dam or other artificial obstruction in any of the waters of said Klamath River Fish and Game District is guilty of a misdemeanor and upon conviction must be fined not less than one thousand dollars ($1,000) or be imprisoned in the county jail of the county in which the conviction shall be had, not less than 100 days, or by both such fine and imprisonment, and any artificial obstruction constructed, placed or maintained in said district is hereby declared to be a public nuisance.

(Amended by Stats. 1983, Ch. 1092, Sec. 101. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



11037

The following constitutes the Trinity and Klamath River Fish and Game District:

The Klamath River and the waters thereof, following its meanderings from the mouth of the Klamath River in Del Norte County to its confluence with the Salmon River, and also the Trinity River and the waters thereof, following its meanderings from its confluence with the Klamath River in the County of Humboldt to its confluence with the south fork of the said Trinity River.

(Enacted by Stats. 1957, Ch. 456.)



11038

The following constitutes Fish and Game District 118:

The ocean waters and tidelands lying within the following boundaries:

Beginning at the south side of the pier at San Simeon thence westerly three miles, thence southerly to a point three miles west of the southern boundary of the state park at Cambria in San Luis Obispo County, thence easterly to the southwest point of the state park at Cambria.

All of the provisions relating to District 18 shall apply to District 118.

(Amended by Stats. 1984, Ch. 1014, Sec. 10.)



11039

The following constitutes Fish and Game District 118.5:

The ocean and tidelands to high-water mark, not included in other districts, excluding all rivers, streams, sloughs, and lagoons, bounded by a line beginning at the intersection of the common boundary of Monterey and San Luis Obispo Counties with the mean high-water mark, thence due west two miles to a point, thence by a line following the coast line and parallel to it southerly to a point two miles south of the intersection of the common boundary of Santa Barbara and Ventura Counties with the mean high-water mark, thence north to the intersection of the common boundary of Santa Barbara and Ventura Counties with the mean high-water mark.

Except as otherwise provided, all of the provisions relating to District 18 shall apply to District 118.5.

(Enacted by Stats. 1957, Ch. 456.)









DIVISION 9 - FINES AND PENALTIES

CHAPTER 1 - General Provisions

12000

(a) Except as expressly provided otherwise in this code, any violation of this code, or of any rule, regulation, or order made or adopted under this code, is a misdemeanor.

(b) Notwithstanding subdivision (a), a person who violates any of the following statutes or regulations is guilty of an infraction punishable by a fine of not less than one hundred dollars ($100) and not to exceed one thousand dollars ($1,000), or of a misdemeanor:

(1) Section 2009.

(2) Subdivision (a) of Section 6596.

(3) Section 7149.8.

(4) Sections 1.14, 1.17, 1.62, 1.63, and 1.74 of Title 14 of the California Code of Regulations.

(5) Sections 2.00 to 5.95, inclusive, and 7.00 to 8.00, inclusive, of Title 14 of the California Code of Regulations.

(6) Sections 27.56 to 30.10, inclusive, of Title 14 of the California Code of Regulations.

(7) Sections 40 to 43, inclusive, of Title 14 of the California Code of Regulations.

(8) Section 251.7 of Title 14 of the California Code of Regulations.

(9) Sections 307, 308, and 311 to 313, inclusive, of Title 14 of the California Code of Regulations.

(10) Sections 505, 507 to 510, inclusive, and 550 to 553, inclusive, of Title 14 of the California Code of Regulations.

(11) Section 630 of Title 14 of the California Code of Regulations.

(Amended by Stats. 2013, Ch. 346, Sec. 2. Effective January 1, 2014.)



12001

Any person who takes any bird or mammal in violation of an order issued pursuant to Section 12150 of this code, is guilty of a felony.

(Amended by Stats. 1961, Ch. 2210.)



12001.5

(a) In addition to any other penalty or fine imposed pursuant to this code, if a person has been convicted of one or more offenses that was a violation of a section listed in subdivision (b) separate from the offense before the court, the court may order as a condition of probation upon conviction of the offense before the court that is also a violation of a section listed in subdivision (b), that the person attend the hunter education course designated in Section 3051 and perform community service, preferably relating to natural resources if that type of community service is available, as follows:

(1) If the person has one separate conviction, not more than 200 hours of community service.

(2) If the person has two or more separate convictions, not more than 300 hours of community service.

(b) This section applies to violations relating to a taking in Sections 3007, 3700, 4330, and 4750, and a sale or purchase of parts of a bear in Section 4758.

(Amended by Stats. 2007, Ch. 285, Sec. 133. Effective January 1, 2008.)



12002

(a) Unless otherwise provided, the punishment for a violation of this code that is a misdemeanor is a fine of not more than one thousand dollars ($1,000), imprisonment in the county jail for not more than six months, or by both that fine and imprisonment.

(b) The punishment for a violation of any of the following provisions is a fine of not more than two thousand dollars ($2,000), imprisonment in the county jail for not more than one year, or both the fine and imprisonment:

(1) Section 1059.

(2) Subdivision (c) of Section 4004.

(3) Section 4600.

(4) Paragraph (1) or (2) of subdivision (a) of Section 5650.

(5) A first violation of Section 8670.

(6) Section 10500.

(7) Unless a greater punishment is otherwise provided, a violation subject to subdivision (a) of Section 12003.1.

(c) Except as specified in Sections 12001 and 12010, the punishment for violation of Section 3503, 3503.5, 3513, or 3800 is a fine of not more than five thousand dollars ($5,000), imprisonment in the county jail for not more than six months, or by both that fine and imprisonment.

(d) (1) A license, tag, stamp, reservation, permit, or other entitlement or privilege issued pursuant to this code to a defendant who fails to appear at a court hearing for a violation of this code, or who fails to pay a fine imposed pursuant to this code, shall be immediately suspended or revoked. The license, tag, stamp, reservation, permit, or other entitlement or privilege shall not be reinstated or renewed, and no other license, tag, stamp, reservation, permit, or other entitlement or privilege shall be issued to that person pursuant to this code, until the court proceeding is completed or the fine is paid.

(2) This subdivision does not apply to any violation of Section 1052, 1059, 1170, 5650, 5653.9, 6454, 6650, or 6653.5.

(Amended by Stats. 2014, Ch. 54, Sec. 3. Effective January 1, 2015.)



12002.1

(a) Notwithstanding Section 12002, the punishment for taking a mammal or bird for which a hunting license issued pursuant to Section 3031 is required or a tag, seal, or stamp is required, including a deer tag issued pursuant to Section 3407, without having in one’s possession the required valid license, or without having in one’s possession any required tag, seal, or stamp, or when the taking of that mammal or bird is prohibited by allowable season, limit, time, or area, is punishable by a fine of not less than two hundred fifty dollars ($250) or more than two thousand dollars ($2,000), or imprisonment in the county jail for not more than one year, or by both that fine and imprisonment, or by any greater punishment prescribed by this code.

(b) If a person is charged with an offense described in subdivision (a) and produces in court a license, tag, seal, or stamp, issued to the person and valid at the time of the person’s arrest and if the taking was otherwise lawful with respect to season, limit, time, and area, the court may reduce the charge to an infraction punishable by a fine of not less than fifty dollars ($50) and not more than two hundred fifty dollars ($250).

(Amended by Stats. 2009, Ch. 294, Sec. 27. Effective January 1, 2010.)



12002.2

(a) Notwithstanding any other provision of law, a violation of Section 7145 or of a regulation requiring a license to be displayed is an infraction, punishable by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) for a first offense. If a person is convicted of a violation of Section 7145 or of a regulation requiring a license to be displayed within five years of a separate offense resulting in a conviction of a violation of Section 7145 or of a regulation requiring a license to be displayed, that person shall be punished by a fine of not less than two hundred fifty dollars ($250) or more than one thousand dollars ($1,000).

(b) If a person is convicted of a violation of Section 7145 or of a regulation requiring a license to be displayed and produces in court a license issued pursuant to Section 7145 and valid at the time of the person’s arrest, and if the taking was otherwise lawful with respect to season, limit, time, and area, the court may reduce the fine imposed for the violation of Section 7145 or of the regulation requiring a license to be displayed to twenty-five dollars ($25).

(c) If a person is charged with a violation of Section 7145 or of a regulation requiring a license to be displayed, and produces in court a lifetime sport fishing license or lifetime sportsman’s license issued in his or her name pursuant to Section 714, and if the taking was otherwise lawful, in terms of season, limit, time, and area, the court may dismiss the charge.

(d) A person shall not be charged or convicted for both a violation of Section 7145 and a regulation requiring a license to be displayed for the same act.

(Amended by Stats. 2003, Ch. 291, Sec. 6. Effective January 1, 2004.)



12002.2.1

(a) Notwithstanding any other provision of law, a violation of any of the following is an infraction, punishable by a fine of not less than fifty dollars ($50), or more than two hundred fifty dollars ($250), for a first offense:

(1) Subdivision (a) of Section 6596.

(2) Subdivision (a) of Section 6596.1.

(3) Subdivision (a) of Section 7149.4.

(4) Subdivision (a) of Section 7149.45.

(5) Subdivision (b) of Section 7180.

(6) Subdivision (b) of Section 7180.1.

(7) Subdivision (a) of Section 7360.

(8) Section 1.18 of Title 14 of the California Code of Regulations.

(b) If a person is convicted of a violation of any of the sections listed in subdivision (a) within five years of a separate offense resulting in a conviction of a violation of any of those sections, that person shall be punished by a fine of not less than one hundred dollars ($100) or more than five hundred dollars ($500).

(c) If a person convicted of a violation of any of the sections listed in subdivision (a) produces in court the applicable sport fishing ocean enhancement stamp, sport fishing ocean enhancement validation, second rod sport fishing stamp, second rod sport fishing validation, Colorado River special use stamp, Colorado River special use validation, Bay-Delta Sport Fishing Enhancement Stamp or Bay-Delta Sport Fishing Enhancement validation issued pursuant to this code and valid at the time of the person’s arrest, and if the taking was otherwise lawful with respect to season, limit, time, and area, the court may reduce the fine imposed for the violation to twenty-five dollars ($25).

(Added by Stats. 2007, Ch. 285, Sec. 137. Effective January 1, 2008.)



12002.3

(a) Notwithstanding any other provision of law, a violation of Section 7121 for the sale, purchase, or receipt of fish taken by a person required to be licensed pursuant to Section 7145 is punishable by a fine of not less than two thousand dollars ($2,000) or more than seven thousand five hundred dollars ($7,500), except as provided in subdivisions (b) and (c).

(b) If the violation in question involved the illegal sale or purchase of abalone taken by a person required to be licensed pursuant to Section 7145, the violation is punishable by a fine of not less than fifteen thousand dollars ($15,000) or more than forty thousand dollars ($40,000).

(c) If the violation in question involved a person who knowingly purchased or received for commercial purposes, fish taken by a person required to be licensed pursuant to Section 7145, the violation is punishable by a fine of not less than seven thousand five hundred dollars ($7,500) or more than fifteen thousand dollars ($15,000).

(Amended by Stats. 2000, Ch. 388, Sec. 21. Effective January 1, 2001.)



12002.4

(a) Notwithstanding Sections 12000, 12001, and 12002, a commercial boat registration may be revoked or suspended by the commission, when requested by the department, for a period not to exceed one year, upon conviction of the registrant, or the registrant’s agent, servant, employee, or any other person acting under the registrant’s direction or control, for a violation of Section 7121 or the regulations adopted pursuant thereto, if the violation in question involved a vessel licensed pursuant to Section 7920.

(b) Notwithstanding Sections 12000, 12001, and 12002, a commercial boat registration of a vessel licensed pursuant to Section 7920 may be revoked or suspended by the commission, when requested by the department, for a period not to exceed one year, upon conviction of any other person for a violation of Section 7121, if the fish or amphibia involved in the violation were taken from the vessel and that person committed a prior violation of Section 7121 within three years on the vessel.

(c) The commercial boat registration shall not be revoked under this section for a violation which is unrelated to the vessel for which the commercial boat registration is to be revoked. Any violation committed without the knowledge of the master, or an agent or employee of the registrant, is unrelated to the vessel.

(Added by renumbering Section 12002.3 (as added by Stats. 1989, Ch. 1360) by Stats. 1991, Ch. 485, Sec. 6. Effective October 4, 1991.)



12002.5

(a) Notwithstanding Section 12002, a violation of Section 1764 is an infraction, not a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) and not more than five hundred dollars ($500). If a person convicted of a violation of Section 1764 is granted probation, the court shall impose as a condition of probation that the person pay at least the minimum fine prescribed in this subdivision.

(b) If a person is convicted of a violation of Section 1764 and produces in court a valid wildlife area pass, the court may reduce the fine imposed for the violation of Section 1764 to fifty dollars ($50).

(Amended by Stats. 2001, Ch. 398, Sec. 6. Effective January 1, 2002.)



12002.6

(a) Notwithstanding Sections 12000, 12001, and 12002, a commercial boat registration may be revoked or suspended by the commission, when requested by the department, for a period not to exceed one year, upon the second conviction in three years of the registrant, or the registrant’s agent, servant, employee, or any other person acting under the registrant’s direction or control, for a violation of any of the following provisions or regulations adopted pursuant thereto:

(1) Section 5521 or 5521.5.

(2) Article 2 (commencing with Section 8150), Article 3 (commencing with Section 8180), Article 4 (commencing with Section 8210), Article 5 (commencing with Section 8250), Article 6 (commencing with Section 8275), Article 9 (commencing with Section 8370), Article 13 (commencing with Section 8495), and Article 15 (commencing with Section 8550) of Chapter 2 of Part 3 of Division 6.

(3) Article 1 (commencing with Section 8601), Article 2 (commencing with Section 8620), Article 4 (commencing with Section 8660), Article 5 (commencing with Section 8685), Article 6 (commencing with Section 8720), Article 7 (commencing with Section 8750), Article 8 (commencing with Section 8780), and Article 10 (commencing with Section 8830) of Chapter 3 of Part 3 of Division 6.

(4) Article 1 (commencing with Section 9000) of Chapter 4 of Part 3 of Division 6.

(b) The commercial boat registration shall not be revoked unless both the first and second convictions are related to the boat for which the commercial boat registration is to be revoked, and are for violations which occurred when the person convicted was the registrant or the registrant’s agent, servant, employee, or acting under the registrant’s direction or control.

(Amended by Stats. 1997, Ch. 787, Sec. 35. Effective January 1, 1998.)



12002.7

Notwithstanding Sections 12000, 12001, and 12002, the commercial fishing license of the master of a vessel may be revoked or suspended by the commission, when requested by the department, for a period not to exceed one year, upon conviction of the master or his agent, servant, employee, or person acting under his direction or control, for a violation of Section 7121 or the regulations adopted pursuant thereto, if the fish in question were taken from a vessel licensed pursuant to Section 7920.

However, a master’s license shall not be revoked for the conviction of a violation occurring when the person convicted was not acting as the master’s agent, servant, employee, or acting under his direction or control.

The master of a vessel is the person on board the vessel who is in charge of the vessel.

(Added by Stats. 1980, Ch. 1052, Sec. 8. Operative January 1, 1982, by Sec. 10 of Ch. 1052.)



12002.8

(a) The court shall order the department to permanently revoke and the department shall permanently revoke, the commercial fishing license and any commercial fishing permits of any person convicted of either of the following:

(1) Taking or possessing abalone out of season.

(2) Taking or possessing abalone taken illegally from any area north of Point Sur.

(b) The court shall order the department to permanently revoke and the department shall permanently revoke the commercial fishing license and any commercial fishing permits of any person convicted of either of the following two offenses, if the person possessed more than 12 abalone at the time of the offense:

(1) Removing abalone from the shell or possessing abalone illegally removed from the shell.

(2) Taking or possessing abalone that are less than the minimum size.

(c) Any person sentenced pursuant to subdivision (a) or (b) shall not thereafter be eligible for any license or permit to take or possess fish for sport or commercial purposes.

(d) Notwithstanding Sections 12000, 12001, and 12002, the commercial fishing license of the master of a vessel may be revoked or suspended by the commission, when requested by the department, for a period not to exceed one year, upon the second conviction in three years of the master or the master’s agent, servant, employee, or any other person acting under the master’s direction or control, for a violation of any of the following provisions or regulations adopted pursuant thereto:

(1) Article 2 (commencing with Section 8150.5), Article 3 (commencing with Section 8180), Article 4 (commencing with Section 8210), Article 5 (commencing with Section 8250), Article 6 (commencing with Section 8275), Article 9 (commencing with Section 8370), Article 13 (commencing with Section 8495), and Article 15 (commencing with Section 8550) of Chapter 2 of Part 3 of Division 6.

(2) Article 1 (commencing with Section 8601), Article 2 (commencing with Section 8623), Article 4 (commencing with Section 8660), Article 5 (commencing with Section 8680), Article 6 (commencing with Section 8720), Article 7 (commencing with Section 8750), Article 8 (commencing with Section 8780), and Article 10 (commencing with Section 8830) of Chapter 3 of Part 3 of Division 6.

(3) Article 1 (commencing with Section 9000) of Chapter 4 of Part 3 of Division 6.

(e) A master’s license shall not be revoked unless both the first and second convictions are for a violation by the master or a violation occurring when the person convicted was acting as the master’s agent, servant, employee, or acting under the master’s direction or control.

(f) The master of a vessel is the person on board the vessel who is in charge of the vessel.

(Amended by Stats. 2001, Ch. 753, Sec. 25. Effective January 1, 2002.)



12002.9

In addition to any other penalty prescribed in this code, the license issued pursuant to Sections 8032 to 8036, inclusive, to any person who is convicted of a violation of Section 7121, 7364, 7370, 8372, or 8373 shall be suspended for not less than seven days nor more than 30 days. Each day any fish of the species designated in any of those sections, or any part thereof, is unlawfully possessed and each unlawful transaction involving the purchase or sale of any fish of those species, or any part thereof, by a wholesale fish dealer is a separate violation.

(Amended by Stats. 1988, Ch. 246, Sec. 9.)



12002.10

(a) When a complaint has been filed in a court of competent jurisdiction charging a person with a violation that may result in suspension or revocation of any license or permit to take abalone for commercial purposes, and no disposition of the complaint has occurred within 90 days after it has been filed in the court, the department may suspend the license or permit of that person.

(b) Whenever the department proposes to suspend a license or permit under this section, notice and an opportunity to be heard shall be given before taking the action. The notice shall contain a statement setting forth the proposed action and the grounds therefor, and notify the person of his or her right to a hearing as provided in this section. Within 10 days after the receipt of the notice from the department, the permitholder may request a hearing. The hearing shall be held by the commission at the next regularly scheduled hearing of the commission held more than 30 days after the notice of intent to suspend the permit was sent. The person shall be given 10 days’ notice of the time and place of the hearing.

(c) A decision shall be made within a reasonable time on whether the license or permit shall be suspended until the disposition of the complaint by the court. In determining whether to order the suspension, the commission shall consider whether or not the violation could have a detrimental effect on the resources and whether or not a suspension is in the best public interest, and shall find whether there is sufficient evidence that a violation has occurred. A failure to make a finding that there is sufficient evidence that a violation has occurred, or a finding there is insufficient evidence, shall terminate the proceedings under this section.

(d) If the person is acquitted of the charges or the charges are dismissed, any suspension under this section is thereby terminated.

(e) No complaint shall be filed in a court charging a commercial abalone violation, unless evidence supporting the charge has been reviewed by the appropriate county or city prosecuting agency and a criminal complaint has been issued by that agency.

(Added by renumbering Section 8306.7 by Stats. 1997, Ch. 787, Sec. 26. Effective January 1, 1998.)



12002.11

Upon the second conviction of any person of a violation of Section 3087 or any regulation adopted pursuant thereto, in any five-year period, and upon any conviction subsequent to the two convictions during a five-year period, it shall be unlawful for that person to conduct any of the activities described in paragraph (1) of subdivision (a) of Section 3087 for three years from the date of the last conviction.

(Added by Stats. 2007, Ch. 285, Sec. 136. Effective January 1, 2008.)



12003

Notwithstanding Section 12002, a second or subsequent violation of Section 8670 is punishable by a fine of not less than two thousand dollars ($2,000) nor more than four thousand dollars ($4,000) or imprisonment in the county jail for one year, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 103. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



12003.1

(a) Unless a minimum punishment is otherwise provided, the punishment for the knowing and intentional taking of a mammal, bird, or fish in excess of the quantity permitted by other provisions of this code or regulations adopted pursuant thereto, not in compliance with size or sex limitations in other provisions of this code or regulations adopted pursuant thereto, or from which only external body parts, including, but not limited to, antlers, horns, hides, feathers, or fins, are removed for use in violation of this code or regulations adopted pursuant thereto, shall be not less than two hundred fifty dollars ($250) for a first violation and not less than five hundred dollars ($500) and imprisonment in the county jail for not less than 30 days for a second or subsequent violation. The court shall apply not less than the minimum punishment as specified in this subdivision except in those cases where the court determines that, as to the imprisonment sentence only, the interests of justice would best be served by granting probation or suspending the imposition or execution of imprisonment sentence.

(b) If the court grants probation to any person punished under subdivision (a), in addition to any other terms or conditions imposed by the court, the court may impose as a condition of that probation that the person perform not more than 100 hours of community service in the county in which the violation occurred. To the extent practicable, the service shall involve work relating to natural resources. The service shall be performed during a time that does not interfere with the person’s school attendance or employment. If the court requires a person to perform community service under this subdivision, that person shall also be required to attend a hunter safety course as described in Section 3051. The person, and not the court, shall be responsible for paying all fees and costs related to the course.

(Added by Stats. 1997, Ch. 771, Sec. 3. Effective January 1, 1998.)



12003.2

Notwithstanding Section 12002 or 12008, the punishment for any violation of Section 4500 or 4700 is a fine of not more than twenty-five thousand dollars ($25,000) for each unlawful taking, imprisonment in a county jail for the period prescribed in Section 12002 or 12008, or both the fine and imprisonment.

(Amended by Stats. 2007, Ch. 130, Sec. 97. Effective January 1, 2008.)



12003.5

(a) The penalty for a first violation of Section 8610.3 or 8610.4 is a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) and a mandatory suspension of any license, permit, or stamp to take, receive, transport, purchase, sell, barter, or process fish for commercial purposes for six months. The penalty for a second or subsequent violation of Section 8610.3 or 8610.4 is a fine of not less than two thousand five hundred dollars ($2,500) and not more than ten thousand dollars ($10,000) and a mandatory suspension of any license, permit, or stamp to take, receive, transport, purchase, sell, barter, or process fish for commercial purposes for one year.

(b) If a person convicted of a violation of Section 8610.3 or 8610.4, is granted probation, the court shall impose as a term or condition of probation, in addition to any other term or condition of probation, a requirement that the person pay at least the minimum fine prescribed in this section.

(Amended by Stats. 2007, Ch. 263, Sec. 24. Effective January 1, 2008.)



12004

(a) The punishment for a first conviction of a violation of Section 8685.5, 8685.6, 8685.7, or 8688 is a fine of not more than five thousand dollars ($5,000), or imprisonment in a county jail for a period not to exceed six months, or the revocation of any license issued pursuant to Sections 8032 to 8036, inclusive, or any combination of these penalties.

(b) The punishment for a second or subsequent conviction of a violation of Section 8685.5, 8685.6, 8685.7, or 8688, which offense occurred within five years of another offense which resulted in a conviction of Section 8685.5, 8685.6, 8685.7, or 8688 is a fine of not more than ten thousand dollars ($10,000), or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or imprisonment in a county jail for a period not to exceed one year, or the revocation of any license issued pursuant to Sections 8032 to 8036, inclusive, or any combination of these penalties.

(Amended by Stats. 2011, Ch. 15, Sec. 116. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



12005

(a) Notwithstanding Section 12000, and except as otherwise provided in subdivision (c), the punishment for each violation of Section 4758 shall include both of the following:

(1) A fine of two hundred fifty dollars ($250) for each bear part. As used in this paragraph, “bear part” means an individual part or group of like parts of any bear that the defendant knowingly and unlawfully sells, purchases, or possesses for sale. For the purposes of this paragraph, claws, paws, or teeth from a single bear that are knowingly purchased, sold, or possessed for sale with the intent that they be delivered to a single end user shall be considered a single part.

(2) An additional fine of not more than five thousand dollars ($5,000), imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or both that fine and imprisonment.

(b) If the conviction is for the possession of two bear gallbladders and probation is granted, or if the execution or imposition of sentence is suspended, it shall be a condition thereof that a minimum term of 30 days shall be served in a county jail.

(c) (1) The possession of three or more bear gallbladders is punishable by both of the following:

(A) The fine specified in paragraph (1) of subdivision (a).

(B) An additional fine of not more than ten thousand dollars ($10,000), imprisonment in a county jail for not more than one year, or both that fine and imprisonment.

(2) If probation is granted, or the execution or imposition of sentence is suspended, it shall be a condition thereof that a minimum term of three months shall be served in a county jail.

(d) Consecutive sentences shall be imposed for separate violations of this section.

(Amended by Stats. 2011, Ch. 15, Sec. 117. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



12005.5

Notwithstanding Sections 12000 and 12002, a violation of Section 3003.1 or 3003.2, or any rule or regulation adopted pursuant thereto, is punishable by a fine of not less than three hundred dollars ($300) or more than two thousand dollars ($2,000), or by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment. The Legislature may increase, but may not decrease, these penalties.

(Added November 3, 1998, by initiative Proposition 4, Sec. 3.)



12006

(a) Notwithstanding Section 12002:

(1) The punishment for a violation of Section 7370 is a fine of not less than five thousand dollars ($5,000), or more than ten thousand dollars ($10,000), imprisonment in a county jail not to exceed one year, or both the fine and imprisonment.

(2) The punishment for a violation of Section 8254 is a fine of not less than five thousand dollars ($5,000), or more than ten thousand dollars ($10,000), imprisonment in a county jail not to exceed six months, or both the fine and imprisonment.

(b)  The court shall permanently revoke any commercial fishing license or commercial fishing permit, and may permanently revoke any sport fishing license issued to the violator by the department. Any vessel, diving or other fishing gear or apparatus, or vehicle used in the commission of an offense subject to this section may be seized and may be ordered forfeited by the court pursuant to subdivision (c) of Section 12157. Fifty percent of the revenue deposited in the Fish and Game Preservation Fund from fines and forfeitures collected pursuant to this section shall be allocated for the support of the Special Operations Unit of the department, and used for law enforcement purposes.

(Amended by Stats. 2007, Ch. 328, Sec. 6. Effective January 1, 2008.)



12006.6

Notwithstanding Section 12000 or 12002.8, and in addition to Section 12009, and notwithstanding the type of fishing license or permit held, if any person is convicted of a violation of Section 5521 or 5521.5, and the offense occurs in an area closed to the taking of abalone for commercial purposes, and the person takes or possesses more than 12 abalone at one time or takes abalone in excess of the annual bag limit, that person shall be punished by all of the following:

(a)A fine of not less than fifteen thousand dollars ($15,000) or more than forty thousand dollars ($40,000).

(b) The court shall order the department to permanently revoke, and the department shall permanently revoke, the commercial fishing license and any commercial fishing permits of that person. The person punished under this subdivision shall not, thereafter, be eligible for any license or permit to take or possess fish for sport or commercial purposes, including, but not limited to, a commercial fishing license or a sport fishing or sport ocean fishing license. Notwithstanding any other provision of law, the commercial license or permit of a person arrested for a violation punishable under this section may not be sold, transferred, loaned, leased, or used as security for any financial transaction until disposition of the charges is final.

(c) Any vessel, diving or other fishing gear or apparatus, or vehicle used in the commission of an offense punishable under this section shall be seized, and shall be ordered forfeited in the same manner prescribed for nets or traps used in violation of this code, as described in Article 3 (commencing with Section 8630) of Chapter 3 of Part 3 of Division 6, or in the manner prescribed in Section 12157.

(d) Not less than 50 percent of the revenue deposited in the Fish and Game Preservation Fund from fines and forfeitures collected pursuant to this section shall be allocated for the support of the Special Operations Unit of the Wildlife Protection Division of the department and used for law enforcement purposes.

(Amended by Stats. 2001, Ch. 753, Sec. 26. Effective January 1, 2002.)



12007

Notwithstanding Section 12002, the punishment for (1) a second or subsequent violation of Section 1602 or 1605 on the same project or streambed alteration agreement; (2) each violation of Section 2270, 2271, 6400, 6400.5, 15202, 15509, or 15600; or (3) each violation of any regulation adopted pursuant to Section 15510, is a fine of not more than five thousand dollars ($5,000) or imprisonment in the county jail for a period not to exceed one year, or both the fine and imprisonment.

(Amended by Stats. 2005, Ch. 383, Sec. 2. Effective January 1, 2006.)



12008

Except as otherwise provided in Section 597 of the Penal Code, the punishment for a violation of any of the following provisions is a fine of not more than five thousand dollars ($5,000) or imprisonment in the county jail for not more than one year, or both the fine and imprisonment:

(a) Chapter 1.5 (commencing with Section 2050) of Division 3.

(b) Section 3511.

(c) Chapter 8 (commencing with Section 4700) of Part 3 of Division 4.

(d) Chapter 2 (commencing with Section 5050) of Division 5.

(e) Section 5515.

(Amended by Stats. 1988, Ch. 127, Sec. 1.)



12008.5

Notwithstanding Section 12000, the punishment for taking any bighorn sheep in violation of Chapter 11 (commencing with Section 4900) of Part 3 of Division 4, or any regulation adopted pursuant thereto, is a fine of not more than two thousand dollars ($2,000) or imprisonment in the county jail for not more than one year, or both the fine and imprisonment.

(Added by Stats. 1986, Ch. 745, Sec. 4.)



12009

(a) Notwithstanding Section 12000, and except as provided in Section 12006.6, the punishment for a violation of any provision of Section 5521 or 5521.5, or any regulation adopted pursuant thereto, or of Section 7121 involving abalone, is a fine of not less than fifteen thousand dollars ($15,000) or more than forty thousand dollars ($40,000) and imprisonment in the county jail for a period not to exceed one year. The court shall permanently revoke any commercial fishing license, commercial fishing permit, or sport fishing license issued by the department. Any vessel, diving or other fishing gear or apparatus, or vehicle used in the commission of an offense punishable under this section, may be seized and may be ordered forfeited by the court pursuant to subdivision (c) of Section 12157. Notwithstanding any other provision of law, the commercial license of any person arrested for a violation punishable under this section may not be sold, transferred, loaned, or leased, or used as security for any financial transaction until disposition of the charges is final.

(b) Notwithstanding any other provision of law, the money collected from any fine or forfeiture imposed or collected for the taking of abalone for any purpose other than for profit in violation of this article or any other provision of law shall be deposited as follows:

(1) One-half in the Abalone Restoration and Preservation Account.

(2) One-half in the county treasury of the county in which the violation occurred.

(Amended by Stats. 2000, Ch. 388, Sec. 23. Effective January 1, 2001.)



12010

(a) Notwithstanding Section 12002, the maximum punishment for each violation of Section 3503.5 relating to a bird-of-prey designated as endangered, threatened, or fully protected is a fine of five thousand dollars ($5,000) or imprisonment in the county jail for a period of not to exceed one year, or both the fine and imprisonment.

(b) Notwithstanding Section 12002, the maximum punishment for a violation of Section 3503.5 relating to any bird-of-prey that was taken from the wild and that is subsequently reported to the department as having been bred in captivity is a fine of five thousand dollars ($5,000) or imprisonment in the county jail for a period of not to exceed one year, or both the fine and imprisonment.

(Added by Stats. 1985, Ch. 1334, Sec. 7.)



12011

(a) In addition to the penalty provided in paragraph (4) of subdivision (b) of Section 12002, any person convicted of a violation of subdivision (a) of Section 5650 is subject to an additional fine of all of the following:

(1) Not more than ten dollars ($10) for each gallon or pound of material discharged. The amount of the fine shall be reduced for every gallon or pound of the illegally discharged material that is recovered and properly disposed of by the responsible party.

(2) An amount equal to the reasonable costs incurred by the state or local agency for cleanup and abatement and to fully mitigate all actual damages to fish, plant, bird, or animal life and habitat.

(3) Where the state or local agency is required to undertake cleanup or remedial action because the responsible person refuses or is unable to fully clean up the discharge, an amount equal to the reasonable costs incurred by the state or local agency, in addition to the amount of funds, if any, expended by the responsible person, in cleaning up the illegally discharged material or abating its effects, or both cleaning up and abating those effects.

(b) Notwithstanding the jurisdiction of the department over illegal discharges and pollution as provided in Section 5650, the fines specified in this section do not apply to discharges in compliance with a national pollution discharge elimination system permit or a state or regional board waste discharge permit.

(Amended by Stats. 2004, Ch. 183, Sec. 116. Effective January 1, 2005.)



12012

(a) Any person who illegally takes, possesses, imports, exports, sells, purchases, barters, trades, or exchanges any amphibian, bird, fish, mammal, or reptile, or part thereof, for profit or personal gain is guilty of a misdemeanor punishable by a fine of not less than five thousand dollars ($5,000), nor more than forty thousand dollars ($40,000), or imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(b) If a person is convicted of a second or subsequent violation of subdivision (a), that person shall be punished by a fine of not less than ten thousand dollars ($10,000), nor more than fifty thousand dollars ($50,000), or imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(c) If a second or subsequent violation of subdivision (a) also involves a violation of Section 8685.5, 8685.6, 8685.7, or 8688 that is punishable by subdivision (b) of Section 12004, the offense shall be punishable by a fine of not more than fifty thousand dollars ($50,000), or by imprisonment pursuant to subdivision (b) of Section 12004, or by both that fine and imprisonment.

(d) Notwithstanding Section 802 of the Penal Code, prosecution of an offense punishable under this section shall be commenced within three years after commission of the offense.

(e) This section does not apply to fish taken pursuant to a commercial fishing license issued pursuant to Section 7852, or fish sold pursuant to a commercial fish business license issued in accordance with Article 7 (commencing with Section 8030) of Chapter 1 of Part 3 of Division 6.

(f) This section does not supersede Section 12005 or 12009.

(g) (1) Moneys equivalent to 50 percent of the revenue deposited in the Fish and Game Preservation Fund from fines and forfeitures collected pursuant to this section shall be allocated for the support of the Special Operations Unit of the department, and used for law enforcement purposes.

(2) Moneys equivalent to 50 percent of the revenue from any fine collected pursuant to this section shall be paid to the county in which the offense was committed, pursuant to Section 13003. The board of supervisors shall first use revenues pursuant to this subdivision to reimburse the costs incurred by the district attorney or city attorney in investigating and prosecuting the violation. Any excess revenues may be expended in accordance with Section 13103.

(Amended by Stats. 2009, Ch. 290, Sec. 2. Effective January 1, 2010.)



12013

(a) Any person who illegally takes or possesses in the field more than three times the daily bag limit, or who illegally possesses more than three times the legal possession limit, of fish, reptiles, birds, amphibians, or mammals is guilty of a misdemeanor and shall be subject to a fine of not less than five thousand dollars ($5,000), nor more than forty thousand dollars ($40,000), or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(b) If a person is convicted of a second or subsequent violation of subdivision (a), that person shall be punished by a fine of not less than ten thousand dollars ($10,000), nor more than fifty thousand dollars ($50,000), or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(c) Any person who maliciously and intentionally maims, mutilates, or physically tortures any fish, reptile, bird, amphibian, or mammal provided for in this code is guilty of a crime punishable in accordance with subdivision (a). Nothing in this subdivision affects any legal activity pursuant to this code, including, but not limited to, hunting, fishing, trapping, hunting dog training, hunting dog field trials, predation control, and efforts to dispatch a wounded mammal, bird, or fish taken legally.

(d) Nothing in this section prohibits a person from giving, receiving, or possessing the legal possession limit of lawfully taken fish, reptiles, birds, amphibians, or mammals.

(e) Nothing in this section prohibits a person from giving, receiving, or possessing, at the personal abode of the donor or donee, lawfully taken migratory game birds that are not required to be tagged pursuant to the federal Migratory Bird Treaty Act (16 U.S.C. Sec. 703 et seq.) or regulations adopted pursuant to that act.

(f) This section does not supersede Section 12005, 12006.6, or 12009.

(g) Moneys equivalent to 50 percent of the revenue from any fine collected pursuant to this section shall be paid to the county in which the offense was committed, pursuant to Section 13003. The board of supervisors shall first use revenues pursuant to this subdivision to reimburse the costs incurred by the district attorney or city attorney in investigating and prosecuting the violation. Any excess revenues may be expended in accordance with Section 13103.

(Amended by Stats. 2010, Ch. 328, Sec. 70. Effective January 1, 2011.)



12013.3

(a) Notwithstanding Section 12002, 12003.2, 12008, or 12008.5, the punishment for any person who knowingly violated and has been convicted of the following provisions where the violation involved a trophy deer, elk, antelope, or bighorn sheep shall be a fine of not less than five thousand dollars ($5,000), nor more than forty thousand dollars ($40,000), and where the violation involved a wild turkey, a fine of not less than two thousand dollars ($2,000), nor more than five thousand dollars ($5,000), or imprisonment in the county jail for not more than one year, or both that fine and imprisonment:

(1) Section 2001, if the person took an animal outside the established season.

(2) Section 2005.

(3) Section 257.5 of Title 14 of the California Code of Regulations.

(4) Section 4304.

(5) Section 4330.

(6) Section 1054.2, if the person failed to procure the required license or tag prior to taking a deer, elk, antelope, or bighorn sheep.

(b) The commission shall adopt regulations to implement this section, including establishing a trophy designation and monetary value based on the size or related characteristics of deer, elk, antelope, bighorn sheep, and wild turkeys or parts thereof.

(c) All revenue from fines imposed pursuant to this section for deer, elk, antelope, and bighorn sheep violations shall be deposited in the Big Game Management Account established in Section 3953 and shall be used for the big game management purposes described in that section.

(d) All revenue from fines imposed pursuant to this section for wild turkey violations shall be deposited in the Upland Game Bird Account established in Section 3684 and shall be used for the upland game bird conservation purposes described in that section.

(e) Moneys equivalent to 50 percent of the revenue from any fine collected pursuant to this section shall be paid to the county in which the offense was committed, pursuant to Section 13003. The county board of supervisors shall first use revenues pursuant to this subdivision to reimburse the costs incurred by the district attorney or city attorney in investigating and prosecuting the violation. Any excess revenues may be expended in accordance with Section 13103.

(Added by Stats. 2012, Ch. 590, Sec. 3. Effective January 1, 2013.)



12013.5

(a) In addition to any other penalties provided in this code, any person convicted of violating this code or any regulation adopted pursuant thereto while using a signal-emitting device in conjunction with the take of bear for the purpose of selling or trafficking in bear parts shall be subject to a fine of ten thousand dollars ($10,000) per bear part. For purposes of this section, a “signal-emitting device” means any device capable of generating radio, cellular, satellite, or other signal transmission for purposes of providing communication or location information.

(b) All revenue from fines imposed pursuant to this section shall be deposited in the Big Game Management Account established in Section 3953 and shall be used for the big game management purposes described in that section.

(c) Moneys equivalent to 50 percent of the revenue from any fine collected pursuant to this section shall be paid to the county in which the offense was committed, pursuant to Section 13003. The county board of supervisors shall first use revenues pursuant to this subdivision to reimburse the costs incurred by the district attorney or city attorney in investigating and prosecuting the violation. Any excess revenues may be expended in accordance with Section 13103.

(Added by Stats. 2012, Ch. 590, Sec. 4. Effective January 1, 2013.)



12014

After the expiration of the time period to appeal an administrative penalty imposed pursuant to Section 2301, 2302, 2582, or 2583, or any other provision of this code, the department may apply to the clerk of the appropriate court for a judgment to collect the administrative civil penalty. The application, including a certified copy of the order imposing the civil penalty, a hearing officer’s decision, if any, or a settlement agreement, if any, shall constitute a sufficient showing to warrant issuance of the judgment. The court clerk shall enter the judgment immediately in conformity with the application. The judgment so entered has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court in which it is entered.

(Added by Stats. 2009, Ch. 294, Sec. 28. Effective January 1, 2010.)



12015

(a) It is the intent of the Legislature that expeditious cleanup is the primary interest of the people of the State of California in order to protect the people and the environment of the state.

(b) In addition to any other penalty, anyone responsible for polluting, contaminating, or obstructing waters of this state, or depositing or discharging materials threatening to pollute, contaminate, or obstruct waters of this state, to the detriment of fish, plant, bird, or animal life in those waters, shall be required to remove any substance placed in the waters, or to remove any material threatening to pollute, contaminate, or obstruct waters of this state, which can be removed, that caused the prohibited condition, or to pay the costs of the removal by the department.

(c) Prior to taking any action committing the use of state funds pursuant to this section or Section 5655, the department shall first make a reasonable effort to have the person responsible, when that person is known and readily available, remove, or agree to pay for the removal of, the substance causing the prohibited condition, if the responsible person acts expeditiously and does not cause the prohibited condition to be prolonged to the detriment of fish, plant, animal, or bird life in the affected waters. When the responsible party is unknown or is not providing adequate and timely cleanup, the emergency reserve account of the Toxic Substances Control Account in the General Fund shall be used to provide funding for the cleanup pursuant to Section 25354 of the Health and Safety Code. When those or other funds are not available, moneys in the Fish and Wildlife Pollution Account shall be available, in accordance with subdivision (b) of Section 12017, for funding the cleanup expenses.

(Amended by Stats. 2006, Ch. 77, Sec. 3. Effective July 18, 2006.)



12016

(a) In addition to any other provision of law, any person who discharges or deposits any substance or material deleterious to fish, plant, bird, or animal life or their habitat into, or which threatens to enter, the waters of this state is liable civilly to the department for all actual damages to fish, plant, bird, or animal life or their habitat and, in addition, for the reasonable costs incurred in cleaning up the deleterious substance or material or abating its effects, or both.

(b) For the purposes of this section, “deleterious substance or material” does not include substances or materials otherwise expressly permitted or authorized to be deposited or discharged into waters of the state by law.

(Added by Stats. 1985, Ch. 864, Sec. 3.)



12017

(a) Notwithstanding Section 13001, any recovery or settlement of money received pursuant to the following sections shall be deposited in the Fish and Wildlife Pollution Account:

(1) Section 2014.

(2) Article 1 (commencing with Section 5650) of Chapter 2 of Part 1 of Division 6.

(3) Section 12015 or 12016.

(4) Chapter 4 (commencing with Section 151) of Division 1.5 of the Harbors and Navigation Code.

(5) Section 13442 of the Water Code.

(6) Proceeds or recoveries from pollution and abatement actions.

(b) Moneys in the account are continuously appropriated to the department, except as provided in Section 13230.

(c) Funds in the account shall be expended for the following purposes:

(1) Abatement, cleanup, and removal of pollutants from the environment.

(2) Response coordination, planning, and program management.

(3) Resource injury determination.

(4) Resource damage assessment.

(5) Economic valuation of resources.

(6) Restoration or rehabilitation at sites damaged by pollution.

(d) Notwithstanding subdivision (c), funds in the account in excess of one million dollars ($1,000,000) as of July 1 of each year may also be expended for the preservation of California plants, wildlife, and fisheries.

(e) Funds in the account may be expended for cleanup and abatement if a reasonable effort has been made to have the responsible party pay cleanup and abatement costs and funds are not available for disbursement from the emergency reserve account of the Toxic Substances Control Account in the General Fund pursuant to Section 25354 of the Health and Safety Code.

(f) The department may use funds in the account to pay the costs of consultant contracts for resource injury determination or damage assessment during hazardous material or oil spill emergencies. These contracts are not subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 2007, Ch. 373, Sec. 1. Effective October 10, 2007.)



12020

Any person willfully violating his written promise to appear in court or before a person authorized to receive a deposit of bail is guilty of a misdemeanor regardless of the disposition of the charge upon which he was originally arrested.

(Added by Stats. 1974, Ch. 770.)



12021

(a) In addition to any assessment, fine, penalty, or forfeiture imposed pursuant to any other provision of law, an additional penalty of fifteen dollars ($15) shall be added to any fine, penalty, or forfeiture imposed under this code for a violation of this code or a regulation adopted pursuant thereto. However, no more than one such additional penalty may be imposed in a single proceeding. The revenue from this penalty shall be transferred to, and deposited in, the Fish and Game Preservation Fund and used exclusively for the purposes of Section 13006.

(b) Subdivision (a) does not apply to a violation punishable pursuant to subdivision (b) of Section 12002.1, subdivision (b) of Section 12002.2, or any regulation relating to the wearing or display of a fishing license.

(Amended by Stats. 1995, Ch. 576, Sec. 9. Effective January 1, 1996.)



12023

(a) Notwithstanding Section 12002, any person who violates Section 6400 through the use of an aquatic nuisance species, as defined in Section 6431, is guilty of a misdemeanor, punishable by all of the following:

(1) Imprisonment in the county jail for not less than six months or more than one year, a fine of not more than fifty thousand dollars ($50,000) for each violation, or both that imprisonment and fine.

(2) Revocation of all of the defendant’s licenses and permits issued pursuant to this code.

(b) A person who personally or through another violates Section 6400, through the use of an aquatic nuisance species, is liable to the owner of any privately or publicly owned property for any damages to that property caused by the violation. A person who violates Section 6400 through the use of an aquatic nuisance species shall also be liable for all monetary damages directly, indirectly, and proximately caused thereby, including, but not limited to, damages to any commercial fishery, sport fishery, or to the public communities which depend upon those fisheries for a portion of their annual income. The Attorney General may file a civil action on behalf of the fisheries or communities that are damaged as a result of the violation. In addition, a private citizen who suffers damages as a result of the violation may file a civil action against the violator.

(c) A person who allows an aquatic nuisance species to escape from his or her property to the property of another, whether privately or publicly owned, is liable to the owner of the intruded upon property for any damages caused by the species.

(d) This section shall not apply to the placement of any live fish, any fresh or salt water animal, or any aquatic plant from the discharge or exchange of ballast water from any vessel as defined by Section 21 of the Harbors and Navigation Code.

(e) This section does not apply to the placement of an aquatic plant by a person who was unaware that he or she was in possession of the plant. This exception includes circumstances in which a plant becomes unknowingly and temporarily attached or affixed to a boat, boat trailer, or boat motor.

(Added by Stats. 1998, Ch. 431, Sec. 2. Effective January 1, 1999.)



12024

(a) In addition to Section 12023, a person who violates Section 6400 through the use of an aquatic nuisance species is liable for all public and private response, treatment, and remediation efforts resulting from the violation. The cost of these efforts shall constitute a debt of that person, and shall be collectible by the federal, state, county, public agency, or private individual or individuals, incurring those costs in the same manner as in the case of an obligation under a contract, expressed or implied.

(b) Public agencies participating in a response to a violation of Section 6400 through the use of an aquatic nuisance species may designate one or more of the participating agencies to bring an action to recover costs incurred by all of the participating agencies.

(c) The costs relating to an accounting for a violation of Section 6400 through the use of an aquatic nuisance species and the collection of any funds, including, but not limited to, the administrative, legal, and public relations costs of operating a response and remediation program may also be the subject of an action to recover costs which are charged against the responsible person.

(Added by Stats. 1998, Ch. 431, Sec. 3. Effective January 1, 1999.)



12025

(a) In addition to any penalties imposed by any other law, a person found to have violated Section 1602, 5650, or 5652 in connection with the production or cultivation of a controlled substance on land under the management of the Department of Parks and Recreation, the Department of Fish and Wildlife, the Department of Forestry and Fire Protection, the State Lands Commission, a regional park district, the United States Forest Service, or the Bureau of Land Management, or within the respective ownership of a timberland production zone, as defined in Chapter 6.7 (commencing with Section 51100) of Division 1 of Title 5 of the Government Code, of more than 50,000 acres, or while trespassing on other public or private land in connection with the production or cultivation of a controlled substance, shall be liable for a civil penalty in the following amounts:

(1) A person who violates Section 1602 in connection with the production or cultivation of a controlled substance is subject to a civil penalty of not more than ten thousand dollars ($10,000) for each violation.

(2) A person who violates Section 5650 in connection with the production or cultivation of a controlled substance is subject to a civil penalty of not more than forty thousand dollars ($40,000) for each violation.

(3) A person who violates Section 5652 in connection with the production or cultivation of a controlled substance is subject to a civil penalty of not more than forty thousand dollars ($40,000) for each violation.

(b) (1) In addition to any penalties imposed by any other law, a person found to have violated Section 1602, 5650, or 5652 in connection with the production or cultivation of a controlled substance on land that the person owns, leases, or otherwise uses or occupies with the consent of the landowner may be liable for a civil penalty in the following amounts:

(A) A person who violates Section 1602 in connection with the production or cultivation of a controlled substance is subject to a civil penalty of not more than eight thousand dollars ($8,000) for each violation.

(B) A person who violates Section 5650 in connection with the production or cultivation of a controlled substance is subject to a civil penalty of not more than twenty thousand dollars ($20,000) for each violation.

(C) A person who violates Section 5652 in connection with the production or cultivation of a controlled substance is subject to a civil penalty of not more than twenty thousand dollars ($20,000) for each violation.

(2) Each day that a violation of Section 1602, 5650, or 5652 described in this subdivision occurs or continues to occur shall constitute a separate violation.

(c) The civil penalty imposed for each separate violation pursuant to this section is in addition to any other civil penalty imposed for another violation of this section, or any violation of any other law.

(d) All civil penalties imposed or collected by a court for a separate violation pursuant to this section shall not be considered to be fines or forfeitures, as described in Section 13003, and shall be apportioned in the following manner:

(1) Thirty percent shall be distributed to the county in which the violation was committed pursuant to Section 13003. The county board of supervisors shall first use any revenues from those penalties to reimburse the costs incurred by the district attorney or city attorney in investigating and prosecuting the violation.

(2) (A) Thirty percent shall be distributed to the investigating agency to be used to reimburse the cost of any investigation directly related to the violations described in this section.

(B) If the department receives reimbursement pursuant to this paragraph for activities funded pursuant to subdivision (f) of Section 4629.6 of the Public Resources Code, the reimbursement funds shall be deposited into the Timber Regulation and Forest Restoration Fund, created by Section 4629.3 of the Public Resources Code, if there is an unpaid balance for a loan authorized by subdivision (f) of Section 4629.6 of the Public Resources Code.

(3) Forty percent shall be deposited into the Timber Regulation and Forest Restoration Fund, created by Section 4629.3 of the Public Resources Code, and used for grants authorized pursuant to Section 4629.6 of the Public Resources Code that improve forest health by remediating former marijuana growing operations.

(e) Civil penalties authorized pursuant to this section may be imposed administratively by the department if all the following occur:

(1) The chief deputy director or law enforcement division assistant chief in charge of marijuana-related enforcement issues a complaint to any person or entity on which an administrative civil penalty may be imposed pursuant to this section. The complaint shall allege the act or failure to act that constitutes a violation, any facts related to natural resources impacts, the provision of law authorizing the civil penalty to be imposed, and the proposed penalty amount.

(2) The complaint and order is served by personal notice or certified mail and informs the party served that the party may request a hearing no later than 20 days from the date of service. If a hearing is requested, it shall be scheduled before the director or his or her designee, which designee shall not be the chief deputy or assistant chief issuing the complaint and order. A request for a hearing shall contain a brief statement of the material facts the party claims support his or her contention that no administrative penalty should be imposed or that an administrative penalty of a lesser amount is warranted. A party served with a complaint pursuant to this subdivision waives the right to a hearing if no hearing is requested within 20 days of service of the complaint, in which case the order imposing the administrative penalty shall become final.

(3) The director, or his or her designee, shall control the nature and order of hearing proceedings. Hearings shall be informal in nature, and need not be conducted according to the technical rules relating to evidence. The director or his or her designee shall issue a final order within 45 days of the close of the hearing. A final copy of the order shall be served by certified mail upon the party served with the complaint.

(4) A party may obtain review of the final order by filing a petition for a writ of mandate with the superior court within 30 days of the date of service of the final order. The administrative penalty shall be due and payable to the department within 60 days after the time to seek judicial review has expired, or, where the party has not requested a hearing of the order, within 20 days after the order imposing an administrative penalty becomes final.

(5) The department may adopt regulations to implement this subdivision.

(f) All administrative penalties imposed or collected by the department for a separate violation pursuant to this section shall not be considered to be fines or forfeitures, as described in Section 13003, and shall be deposited into the Timber Regulation and Forest Restoration Fund, created by Section 4629.3 of the Public Resources Code, to repay any unpaid balance of a loan authorized by subdivision (f) of Section 4629.6 of the Public Resources Code. Any remaining funds from administrative penalties collected pursuant to this section shall be apportioned in the following manner:

(1) Fifty percent shall be deposited into the Timber Regulation and Forest Restoration Fund for grants authorized pursuant to subdivision (h) of Section 4629.6 of the Public Resources Code, with priority given to grants that improve forest health by remediating former marijuana growing operations.

(2) Fifty percent shall be deposited into the Fish and Game Preservation Fund.

(g) For purposes of this section, “controlled substance” has the same meaning as defined in Section 11007 of the Health and Safety Code.

(Amended by Stats. 2014, Ch. 35, Sec. 1. Effective June 20, 2014.)



12026

Any person whom the department determines has provided evidence or information leading to the arrest and conviction of a person or persons found guilty of violating Section 6400 through the use of an aquatic nuisance species, is eligible to obtain a reward of up to fifty thousand dollars ($50,000) pursuant to Section 2586.

(Added by Stats. 1998, Ch. 431, Sec. 4. Effective January 1, 1999.)



12028

The Legislature finds and declares that:

(a) Poaching violations and other violations of the Fish and Game Code have been increasing, and these violations have a detrimental impact on fish and wildlife and their habitats, which are held in trust by the state for the benefit of the people of the state.

(b) In order to deter illegal poaching and other violations that adversely impact fish and wildlife, it is important that the department coordinate with other law enforcement entities and the courts to facilitate effective enforcement and prosecution of these offenses.

(c) The department, to the extent feasible and subject to available resources, shall establish and coordinate an environmental crimes task force. The task force should involve the participation of the department’s Office of General Counsel working with each of the department’s law enforcement districts. The task force may include coordination with representatives from the California District Attorneys’ Association, the Judicial Council, the Attorney General’s office, and the University of California. Objectives of the task force may include, but are not limited to, providing training, education, and outreach to prosecutors and the courts on Fish and Game Code violations and providing other assistance as appropriate in the prosecution of environmental crimes.

(Added by Stats. 2012, Ch. 559, Sec. 25. Effective January 1, 2013.)






CHAPTER 2 - Forfeitures, Revocation, and Seizures

12150

Whenever any person, while taking a bird or mammal, kills or wounds any human being and that fact is ascertained by the department, the department shall notify the district attorney of the county in which the act occurred. The district attorney may thereupon bring an action in the superior court of the county in which the act occurred for the purpose of determining the cause of the killing or the wounding. These proceedings shall be conducted in the same manner as an action to try a misdemeanor and the defendant may request that all findings of fact shall be made by a jury. The court shall inform the defendant of the nature of the proceedings and of the defendant’s right to have a jury.

If it is found that the defendant did the killing or wounding, but that it was not intentional or negligent, the court shall dismiss the proceeding. Otherwise, if it is found that the defendant did the killing or wounding intentionally, by an act of gross negligence, or while under the influence of alcohol, the court shall issue an order permanently prohibiting the defendant from taking any bird or mammal.

If it is found that the defendant was negligent, but not grossly negligent, the court shall issue an order prohibiting the defendant from taking any bird or mammal for a period specified at the discretion of the court but not less than five years.

(Amended by Stats. 2003, Ch. 449, Sec. 17. Effective January 1, 2004.)



12150.5

Any person whose license has heretofore been revoked pursuant to Section 12150 may, upon petition, obtain a new trial in the court which originally revoked his license. Such trial shall be with a jury if requested as provided in Section 12150, and shall be to determine if the revocation was based on an intentional or grossly negligent act or an act committed while under the influence of alcohol, in which case the petition shall be denied. If however, it was based on a negligent act not amounting to gross negligence the court may review and redetermine the length of time for which no license should be issued such person. The court may authorize the issuance of a license to the person after such time as the court shall determine to be proper in light of the circumstances.

(Added by Stats. 1961, Ch. 2210.)



12150.6

(a) Any person who has been prohibited from taking any bird or mammal pursuant to Section 12150 or 12151 shall not apply for a hunting license or take any bird or mammal unless the person has filed with the department proof of ability to respond in damages in an amount of at least ten thousand dollars ($10,000) for personal injury or death of any person, subject to a maximum of twenty thousand dollars ($20,000) for such injury or the death of two or more persons in any one accident and at least five thousand dollars ($5,000) for property damage resulting from any one accident.

(b) Proof of ability to respond in damages may be given by any of the following:

(1) The written certificate of any insurance carrier duly authorized to do business within the state that it has issued to or for the benefit of the person named a public liability insurance policy which is, at the date of the certificate, in full force and effect. The certificate shall certify that the policy therein cited shall not be canceled except upon 10 days’ prior written notice to the department.

(2) A bond in the amount of twenty-five thousand dollars ($25,000) approved by a judge of a court of record. The bond shall be conditioned for the payment of the amounts specified in this section and shall provide for the entry of judgment on motion of the state in favor of any holder of any final judgment on account of damages to property or injury to any person caused while the licensee is taking any bird or mammal.

(Amended by Stats. 1982, Ch. 517, Sec. 232.)



12150.7

The department shall, upon request, cancel any bond or shall direct the return to the person entitled thereto of any money or securities deposited pursuant to this code as proof of ability to respond in damages:

(a) On the filing of an affidavit with the department that the person will not thereafter engage in the taking of any bird or mammal.

(b) In the event of the permanent incapacity of such person to engage in the taking of any bird or mammal.

(c) Upon the death of the person on whose behalf such proof was filed.

(Added by Stats. 1961, Ch. 2210.)



12150.8

Whenever any claim is made against any such person or judgment is rendered against any such person required to file proof of ability to respond in damages, such person shall not apply for a hunting license or take any bird or mammal until additional proof of ability to respond in damages has been filed with the department in an amount sufficient to provide proof of ability to respond in damages in the amount specified in Section 12150.6 over and above all claims made against previously filed proof of ability to respond in damages.

(Added by Stats. 1961, Ch. 2210.)



12151

Whenever any person, while taking a bird or mammal, kills or wounds any domestic animal belonging to another and that fact is ascertained by the department, the department shall notify the district attorney of the county in which the act occurred. The district attorney may thereupon bring an action in the superior court of the county in which the act occurred for the purpose of determining the cause of the killing or wounding. These proceedings shall be conducted in the same manner as an action to try a misdemeanor and the defendant may request that all findings of fact shall be made by a jury. The court shall inform the defendant of the nature of the proceedings and of the defendant’s right to have a jury.

If it is found that the defendant did the killing or wounding but that it was not intentional or negligent, the court shall dismiss the proceeding. Otherwise, if it is found that the defendant did the killing or wounding intentionally or negligently, the court shall issue an order prohibiting the defendant from taking any bird or mammal for a period of five years.

(Amended by Stats. 2003, Ch. 449, Sec. 18. Effective January 1, 2004.)



12151.5

Any person who, while hunting, kills or wounds or witnesses the killing or wounding of any human being, or domestic animal belonging to another, shall, within 48 hours after the incident, forward a complete written report to the Department of Fish and Game, 1416 Ninth Street, Sacramento, California 95814, giving his full name and address and all facts relating to the incident.

(Amended by Stats. 1968, Ch. 64.)



12152

Whenever a person has been prohibited from taking any bird or mammal pursuant to Section 12150 or Section 12151, the court in which the proceeding for such action was had shall report the facts to the department at its Sacramento headquarters office. The report shall show the date and place of the occurrence, the name and address of the person who did the killing or wounding, the name and address of the person who was killed or wounded or the name and address of the owner of the animal, as the case may be, and such other information as the department may require.

The department shall maintain a record of all orders issued under Section 12150 and Section 12151. The record shall show the name and address of the person involved, the date of such action, and the date of expiration of such order. The department shall periodically transmit copies of such records to each person authorized to issue a hunting license and to each district attorney in the State.

(Amended by Stats. 1961, Ch. 2210.)



12153

Any commercial fishing license is forfeited for the violation of any of the provisions of Sections 1050 to 1060, inclusive, or 2012 of this code, or of any of the provisions of this code relating to the use of nets.

(Amended by Stats. 1961, Ch. 88.)



12154

(a) Upon a conviction of a violation of this code or any regulation adopted pursuant thereto that is punishable pursuant to Section 12012, 12013, 12013.3, or 12013.5, the department may suspend or permanently revoke a person’s hunting or sport fishing license or permit privileges.

(b) (1) Any person whose privileges are suspended or revoked pursuant to this section may appeal the suspension or revocation to the commission. The commission shall initiate the appeal process within 12 months of the violator’s appeal request. The commission shall consider at least the nature, circumstances, extent, and gravity of the person’s violations, the person’s culpability for the violations, and the injury to natural resources by the violations, and may restore a person’s hunting or sport fishing license or permit privileges.

(2) The department may adopt regulations to implement this subdivision.

(c) Pursuant to subdivision (c) of Section 12157, a judge may order the seizure or forfeiture of any device or apparatus, including a vessel, vehicle, or hunting or fishing gear, that is used in committing an offense punishable under Section 12012, 12013, 12013.3, or 12013.5.

(Amended by Stats. 2012, Ch. 590, Sec. 5. Effective January 1, 2013.)



12155

Upon the third conviction of any person of a violation of any provision of this code or regulation adopted pursuant thereto relating to the taking or possession of birds or mammals, or parts thereof, in any five-year period, and upon any conviction subsequent to the three convictions during a five-year period, that person shall be prohibited from taking any birds or mammals in the state for three years from the date of the last conviction. The commission shall revoke the hunting license of the person who is prohibited from taking birds or mammals in this state, if he or she has one, for the period of prohibition.

It shall be unlawful for any person to obtain, or attempt to obtain, a hunting license during a period of prohibition.

(Amended by Stats. 1984, Ch. 472, Sec. 3.)



12155.5

(a) The commission shall adopt regulations and procedures governing the revocation or suspension of hunting or sport fishing privileges. The regulations shall provide for notice and opportunity for a hearing.

(b) Any person, whose license was revoked pursuant to Section 12154, 12155, or 12156, may appeal to the commission for reissuance of the license and termination of the prohibition against the taking of fish, reptiles, amphibia, or birds or mammals.

(c) After a public hearing at which the person has appeared in person, the commission may terminate the prohibition and authorize the issuance of a license if it finds that there are sufficient mitigating circumstances to warrant that action.

(d) It is unlawful for a person whose hunting or sport fishing privileges have been revoked or suspended to obtain or attempt to obtain, or to possess a hunting or sport fishing license, permit, or tag during that suspension or revocation period.

(e) Any person who violates subdivision (d) is guilty of an infraction punishable by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000), or of a misdemeanor.

(Amended by Stats. 2003, Ch. 291, Sec. 7. Effective January 1, 2004.)



12156

No person who is licensed or required to be licensed pursuant to Section 4005 and who is convicted of a violation of any provision of Article 1 (commencing with Section 4000) of Chapter 2 of Part 3 of Division 4 or of Section 4150 shall take any fur-bearing or nongame mammal in the state for three years from the date of the next regularly scheduled meeting of the commission held at least 30 days after the date of that conviction. The commission shall revoke the trapping license of the person who is prohibited from taking fur-bearing and nongame mammals in the state, if the person has one, for the period of prohibition.

No person shall obtain, or attempt to obtain, a trapping license during a period of prohibition.

(Repealed and added by Stats. 1985, Ch. 127, Sec. 3.)



12156.5

(a) The judge before whom any guide, as defined in Section 2535, is arraigned for a violation of this code, or regulation adopted pursuant thereto, may, upon the conviction of the person, order the revocation of the person’s privilege to hunt, fish, or guide for a period not to exceed three years from the date of the conviction.

(b) For purposes of this section, a plea of nolo contendere or no contest or a forfeiture of bail is a conviction.

(c) It shall be unlawful for any person to obtain, or attempt to obtain a guide license, sportfishing license, or hunting license during a period of revocation imposed under this section.

(d) Neither the disposition of the criminal action other than by conviction nor the discretionary refusal of the judge to order revocation upon conviction impairs the right of the department to commence proceedings to order revocation of the guide license pursuant to Section 2546.

(Added by Stats. 1986, Ch. 750, Sec. 16.)



12157

(a) Except as provided in subdivision (b), the judge before whom any person is tried for a violation of any provision of this code, or regulation adopted pursuant thereto, may, upon the conviction of the person tried, order the forfeiture of any device or apparatus that is designed to be, or is capable of being, used to take birds, mammals, fish, reptiles, or amphibia and that was used in committing the offense charged.

(b) The judge shall, if the offense is punishable under Section 12008 of this code or under subdivision (c) of Section 597 of the Penal Code, order the forfeiture of any device or apparatus that is used in committing the offense, including, but not limited to, any vehicle that is used or intended for use in delivering, importing, or exporting any unlawfully taken, imported, or purchased species.

(c) (1) The judge may, for conviction of a violation of any of the following offenses, order forfeiture of any device or apparatus that is used in committing the offense, including, but not limited to, any vehicle used or intended for use in committing the offense:

(A) Section 2000 relating to deer, elk, antelope, feral pigs, European wild boars, black bears, and brown or cinnamon bears.

(B) Any offense that involves the sale, purchase, or possession of abalone for commercial purposes.

(C) Any offense that involves the sale, purchase, or possession of sturgeon or lobster, pursuant to Section 7370 or 8254.

(D) Any offense that involves a violation of Section 12012.

(E) A violation of subdivision (b) of Section 12013.

(2) In considering an order of forfeiture under this subdivision, the court shall take into consideration the nature, circumstances, extent, and gravity of the prohibited act committed, the degree of culpability of the violator, the property proposed for forfeiture, and other criminal or civil penalties imposed on the violator under other provisions of law for that offense. The court shall impose lesser forfeiture penalties under this subdivision for those acts that have little significant effect upon natural resources or the property of another and greater forfeiture penalties for those acts that may cause serious injury to natural resources or the property of another, as determined by the court. In determining whether or not to order forfeiture of a vehicle, the court shall, in addition to any other relevant factor, consider whether the defendant is the owner of the vehicle and whether the owner of the vehicle had knowledge of the violation.

(3) It is the intent of the Legislature that forfeiture not be ordered pursuant to this subdivision for minor or inadvertent violations, as determined by the court.

(d) A judge shall not order the forfeiture of a vehicle under this section if there is a community property interest in the vehicle that is owned by a person other than the defendant and the vehicle is the only vehicle available to the defendant’s immediate family that may be operated on the highway with a class A, class B, or class C driver’s license.

(e) Any device or apparatus ordered forfeited shall be sold, used, or destroyed by the department.

(f) (1) The proceeds from all sales under this section, after payment of any valid liens on the forfeited property, shall be paid into the Fish and Game Preservation Fund.

(2) A lien in which the lienholder is a conspirator is not a valid lien for purposes of this subdivision.

(g) The provisions in this section authorizing or requiring a judge to order the forfeiture of a device or apparatus also apply to the judge, referee, or juvenile hearing officer in a juvenile court action brought under Section 258 of the Welfare and Institutions Code.

(h) For purposes of this section, a plea of nolo contendere or no contest, or forfeiture of bail, constitutes a conviction.

(i) Neither the disposition of the criminal action other than by conviction nor the discretionary refusal of the judge to order forfeiture upon conviction impairs the right of the department to commence proceedings to order the forfeiture of fish nets or traps pursuant to Section 8630.

(Amended by Stats. 2009, Ch. 290, Sec. 7. Effective January 1, 2010.)



12157.5

The judge before whom any person is tried and convicted of violating Sections 2004 and 2016 and, at the same proceeding, is also tried and convicted of violating Section 2001 or 2005 may, in his discretion, order the forfeiture of any motor vehicle or snowmobile used in committing one or more of the offenses charged. Any vehicle so forfeited shall be sold or destroyed by the department. The proceeds from all such sales shall be paid into the Fish and Game Preservation Fund, except that any valid liens on the forfeited property shall first be paid from proceeds of the sale unless the lienholder is a conspirator. For purposes of this section, forfeiture of bail or a plea of nolo contendere shall constitute a conviction.

(Added by Stats. 1980, Ch. 1006, Sec. 2.)



12158

The sport fishing or hunting license of any person to whom such a license has been issued, may, in the discretion of the court, be suspended or revoked upon his conviction of a violation of any provision of this code or regulation made pursuant thereto relating to hunting or fishing for purposes other than profit, in addition to any fine or other punishment imposed.

Any person who obtains another hunting or fishing license during the period his license has been suspended or revoked is guilty of a misdemeanor.

(Enacted by Stats. 1957, Ch. 456.)



12158.5

For the purpose of invoking any provision of this code, or any rule, regulation, or order made or adopted under this code, relating to the suspension, revocation, or forfeiture of any license or permit, a plea of nolo contendere or “no contest” to, or forfeiture of bail from, a charge of a violation of any provision of this code, or any rule, regulation, or order made or adopted under this code, is a conviction of a violation thereof.

(Amended by Stats. 1984, Ch. 472, Sec. 5.)



12159

All birds, mammals, fish, reptiles, aquaculture animals and products, plants, or amphibians, or any part thereof, which have been taken, possessed, sold, imported, or transported contrary to any of the laws of this state shall be seized by the department, and, in accordance with the commission’s regulations, notice of seizure shall be given to the person who had possession of the birds, mammals, fish, reptiles, aquaculture animals and products, plants, or amphibians, or any part thereof, at the time of the seizure if that person is known.

(Amended by Stats. 2009, Ch. 294, Sec. 29. Effective January 1, 2010.)



12159.5

The judge before whom any person is tried for a violation of a provision of this code that prohibits the taking of any endangered species, threatened species, or fully protected bird, mammal, reptile, amphibian, or fish, as specified by Section 12008, may, in the court’s discretion and upon the conviction of that person, order the forfeiture of any proceeds resulting from the taking of the endangered species, threatened species, or fully protected bird, mammal, reptile, amphibian, or fish.

(Added by Stats. 1984, Ch. 1215, Sec. 6.)



12160

All birds, mammals, fish, reptiles, aquaculture animals and products, plants, or amphibians, or any part thereof, seized in accordance with Section 12159, the sale of which is not prohibited and which have a current market value of one hundred dollars ($100) or more, shall be packed, preserved, sold for bait, used for fish food in state-owned fish hatcheries, or otherwise put to economical use immediately upon seizure, at the prevailing market price for legal birds, mammals, fish, reptiles, aquaculture animals and products, plants, or amphibians in effect on the date of seizure. Any proceeds thereof shall be placed in the Fish and Game Preservation Fund. If the person from whom such birds, mammals, fish, reptiles, aquaculture animals and products, plants, or amphibians were seized is not convicted in a court of competent jurisdiction for the offense out of which the seizure arose, then and in that event the proceeds shall be returned to that person.

(Amended by Stats. 2009, Ch. 294, Sec. 30. Effective January 1, 2010.)



12161

The judge before whom any person is tried for taking, possessing, selling, importing, or transporting birds, mammals, fish, reptiles, aquaculture animals and products, plants, or amphibians or parts thereof contrary to the laws of this state shall upon the conviction of the accused make an order forfeiting and disposing of the birds, mammals, fish, reptiles, aquaculture animals and products, plants, or amphibians, or parts thereof, in accordance with the provisions of Section 12160. However, if the birds, mammals, fish, reptiles, aquaculture animals and products, plants, or amphibians, or parts thereof may not be sold lawfully or have a current market value of less than one hundred dollars ($100), the judge may at his or her discretion order that they be donated to a state, county, city, or any charitable institution, or that they be destroyed.

(Amended by Stats. 2009, Ch. 294, Sec. 31. Effective January 1, 2010.)



12162

Any seizure of any birds, mammals, fish, reptiles, or amphibia or parts thereof made under circumstances wherein it cannot be determined who took, possessed, sold, imported, or transported them contrary to law may be sold or donated to a state, county, city, city and county, or any charitable institution.

(Amended by Stats. 1985, Ch. 1403, Sec. 14.)



12163

Any person who purchases birds, mammals, fish, reptiles, or amphibia, or parts thereof, from the department pursuant to the preceding sections shall, upon delivery to him, pay to the department for deposit in the Fish and Game Preservation Fund, the prevailing market price for legal birds, mammals, fish, reptiles, or amphibia in effect on the date of seizure.

(Amended by Stats. 1974, Ch. 605.)



12164

The court before whom any person has been convicted of trespassing under Section 602 of the Penal Code shall, in addition to any other fine or forfeiture imposed, confiscate any bird or mammal or parts thereof taken while trespassing, and shall dispose of the bird or mammal or parts thereof to a charitable institution or cause it to be destroyed if unfit for human consumption.

(Amended by Stats. 1977, Ch. 1208.)



12165

When any person licensed as a guide under Section 2536 is adjudged guilty by a court of competent jurisdiction of violating or permitting the violation of any provision of this code or regulation made pursuant thereto, in addition to any fine or other punishment imposed, the court may revoke his guide license.

Any person who obtains another guide license within two years after a guide license issued to him has been revoked or forfeited, is guilty of a misdemeanor.

(Enacted by Stats. 1957, Ch. 456.)



12166

A termination of probation and dismissal of charges pursuant to Section 1203.4 of the Penal Code or a dismissal of charges pursuant to Section 1203.4a of the Penal Code does not affect either a past revocation or suspension of any license or permit to take fish or game or the authority of the commission or a court to revoke or suspend a license or permit to take fish and game.

(Added by Stats. 1983, Ch. 1048, Sec. 20. Effective September 26, 1983.)






CHAPTER 3 - California Indians

12300

Irrespective of any other provision of law, the provisions of this code are not applicable to California Indians whose names are inscribed upon the tribal rolls, while on the reservation of such tribe and under those circumstances in this State where the code was not applicable to them immediately prior to the effective date of Public Law 280, Chapter 505, First Session, 1953, 83d Congress of the United States.

No such Indian shall be prosecuted for the violation of any provision of this code occurring in the places and under the circumstances hereinabove referred to. Nothing in this section, however, prohibits or restricts the prosecution of any Indian for the violation of any provision of this code prohibiting the sale of any bird, mammal, fish, or amphibia.

(Amended by Stats. 1961, Ch. 963.)









DIVISION 10 - REVENUE

CHAPTER 1 - State

13000

The Fish and Game Preservation Fund in the State Treasury is continued in existence.

(Enacted by Stats. 1957, Ch. 456.)



13001

(a) Unless otherwise provided, all money collected under the provisions of this code and of any other law relating to the protection and preservation of birds, mammals, fish, reptiles, or amphibia shall be paid into the State Treasury to the credit of the Fish and Game Preservation Fund.

(b) Notwithstanding any other provision of law, the Controller may use the Fish and Game Preservation Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code.

(Amended by Stats. 2008, Ch. 751, Sec. 18. Effective September 30, 2008.)



13001.5

(a) The department shall prepare annually, for inclusion in the Governor’s Budget, a fund condition statement for the Fish and Game Preservation Fund that displays both of the following:

(1) Information relating to the total amounts of revenues and expenditures with regard to the moneys in the fund that are deposited in an account or subaccount in the fund.

(2) Information relating to revenues and expenditures with regard to all moneys in the fund that are not deposited in an account or subaccount in the fund.

(b) For the purposes of subdivision (a), the department shall prepare the fund condition statement in a manner that is similar to the fund condition statement relating to the Fish and Game Preservation Fund included in the 2003–04 Governor’s Budget.

(c) The department shall prepare, for posting on its Internet Web site on or before January 10, of each year, a fund condition statement for each account or subaccount in the fund.

(Added by Stats. 2006, Ch. 77, Sec. 4. Effective July 18, 2006.)



13002

The department shall pay into the State Treasury at least once a month the money received by it from the sale of licenses issued under the provisions of this code.

(Enacted by Stats. 1957, Ch. 456.)



13003

Unless otherwise provided by law, all fines and forfeitures imposed or collected in any court of this state for violations of any of the provisions of this code or regulation made pursuant thereto, or any other law providing for the protection or preservation of birds, mammals, fish, reptiles, or amphibia, shall be deposited as soon as practicable after the receipt thereof with the county treasurer of the county in which the court is situated. Amounts so deposited shall be paid at least once a month as follows:

(a) One-half to the Treasurer, by warrant of the county auditor drawn upon the requisition of the clerk or judge of the court, for deposit in the Fish and Game Preservation Fund in the State Treasury on order of the Controller. At the time of such transmittal, the county auditor shall forward to the Controller, on such form or forms as the Controller may prescribe, a record of the imposition, collection, and payment of the fines or forfeitures. The department may employ legal counsel and may expend these funds to pay the costs of legal actions brought in the name of the people relating to the enforcement of this code by a district attorney, city attorney, or the department, as appropriate.

(b) One-half to the county in which the offense was committed.

(Amended by Stats. 1991, Ch. 1193, Sec. 2.)



13005

(a) Notwithstanding Section 13001, the fees collected from lifetime sportsman’s licenses and privileges issued pursuant to Section 714, lifetime hunting licenses and privileges issued pursuant to Section 3031.2, and lifetime sport fishing licenses and privileges issued pursuant to Section 7149.2 shall be deposited as follows:

(1) Twenty dollars ($20) from the initial issuance of each lifetime license shall be deposited in the Fish and Game Preservation Fund for use in accordance with Section 711.

(2) The balance of the fees collected shall be deposited in the Lifetime License Trust Account which is hereby created in the Fish and Game Preservation Fund. Except as provided in this section, that principal amount of the money in the account from the fee for a lifetime license shall not be used, except for investment.

(b) The money in the Lifetime License Trust Account may be transferred and invested through the Surplus Money Investment Fund and all interest shall accrue to the account pursuant to subdivision (g) of Section 16475 of the Government Code.

(c) Upon issuance of a lifetime license or lifetime privilege issued pursuant to Section 714, 3031.2, or 7149.2, the department shall transfer the following amounts from the Lifetime License Trust Account to the Fish and Game Preservation Fund:

(1) Twenty-nine dollars and twenty-five cents ($29.25) for an annual resident hunting license or an annual resident sport fishing license.

(2) Seven dollars and twenty-five cents ($7.25) for a junior hunting license.

(3) Nine dollars and twenty-five cents ($9.25) for one second-rod stamp or validation issued pursuant to Section 7149.4 or Section 7149.45.

(4) Two dollars and fifty cents ($2.50) for one sport fishing ocean enhancement stamp or validation issued pursuant to subdivision (a) of Section 6596 or subdivision (a) of Section 6596.1.

(5) Three dollars and fifty cents ($3.50) for one Bay-Delta sport fishing enhancement stamp or validation issued pursuant to Section 7360 or Section 7360.1.

(6) Three dollars and seventy-five cents ($3.75) for one steelhead trout catch report-restoration card issued pursuant to Section 7380.

(7) One dollar ($1) for one salmon punchcard issued pursuant to regulations adopted by the commission.

(8) Nineteen dollars and twenty-five cents ($19.25) for a deer tag application issued pursuant to subdivision (a) of Section 4332.

(9) Eight dollars and seventy-five cents ($8.75) for five wild pig tags issued pursuant to Section 4654.

(10) Ten dollars ($10) for one state duck stamp or validation issued pursuant to Section 3700 or 3700.1.

(11) Six dollars and twenty-five cents ($6.25) for one upland game bird stamp or validation issued pursuant to Section 3682 or 3682.1.

(Amended by Stats. 2004, Ch. 431, Sec. 29. Effective January 1, 2005.)



13006

Notwithstanding Section 13001, the money collected from the penalties on fines, penalties, or forfeitures levied pursuant to Section 12021 shall be used only to pay the department’s costs of support for the department’s secret witness program. The purpose of the secret witness program is to facilitate the enforcement of this code and regulations adopted pursuant to this code. Contributions to the secret witness program may also be made pursuant to subdivision (k) of Section 13103.

(Added by Stats. 1994, Ch. 1215, Sec. 2. Effective January 1, 1995.)



13007

(a) Notwithstanding Section 13001 and paragraph (1) of subdivision (a) of Section 13005, commencing July 1, 2006, 331/3 percent of all sport fishing license fees collected pursuant to Article 3 (commencing with Section 7145) of Chapter 1 of Part 2 of Division 6, except license fees collected pursuant to Section 7149.8, shall be deposited into the Hatchery and Inland Fisheries Fund, which is hereby established in the State Treasury. Moneys in the fund may be expended, consistent with the Strategic Plan for Trout Management and Chapter 7.2 (commencing with Section 1725) of Division 2, and, upon appropriation by the Legislature, to support programs of the department related to management, maintenance, and capital improvement of California’s fish hatcheries, the Heritage and Wild Trout program, and enforcement activities related thereto, and to support other activities eligible to be funded from revenue generated by sport fishing license fees.

(b) The department shall use sport fishing license fees collected and subject to appropriation pursuant to subdivision (a) for the following purposes:

(1) For the department’s attainment of a state hatchery production goal of 2.75 pounds of released trout per sport fishing license sold in the calendar year ending two and one-half years earlier, based on the sales of the following types of sport fishing licenses: resident; lifetime; nonresident year; nonresident, 10-day; 2-day; 1-day; and reduced fee. The predominant number of released fish shall be of catchable size or larger. The department shall attain this goal in compliance with Fish and Game Commission trout policies concerning catchable-sized trout stocking, the Strategic Plan for Trout Management, and Chapter 7.2 (commencing with Section 1725) of Division 2.

(2) To the Heritage and Wild Trout Program, at least two million dollars ($2,000,000), for the following purposes:

(A)  At least seven new permanent positions for the Heritage and Wild Trout Program.

(B)  Permanent positions and seasonal aides in each region of the state as necessary to contribute to the objectives of this section, the objectives of the Strategic Plan for Trout Management pursuant to Section 1728, and other activities necessary to the program.

(C) The development of trout management plans pursuant to Chapter 7.2 (commencing with Section 1725) of Division 2.

(D) The department may expend up to 25 percent of the funds made available to the Heritage and Wild Trout Program for watershed restoration projects, resource assessment, or scientific inquiry. The department may enter into contracts with qualified entities including local governments, special districts, tribes, and nonprofit organizations for the purposes of this subparagraph.

(3) For the development of the department’s Strategic Plan for Trout Management pursuant to Section 1728.

(4) The department shall ensure that the numbers of native California trout, as defined in Section 7261, produced are sufficient to equal or exceed 25 percent of the numbers of trout produced by the state fish hatcheries to comply with paragraph (1). The native trout produced in accordance with this paragraph shall support department efforts to protect and restore cold water ecosystems, maintain biological diversity, and provide diverse angling opportunities. Coastal rainbow trout/steelhead produced for anadromous mitigation purposes shall be excluded from contributing to the native trout production goals required by this paragraph. Coastal rainbow trout/steelhead propagated for purposes other than anadromous mitigation and released into their source watersheds may be counted toward the 25 percent native trout production goal. Native trout produced shall be naturally indigenous stocks from their original source watersheds. The department may release native trout produced into watersheds other than their original source watershed only if the released trout will cause no harm to other native trout or other biota in their original watersheds.

(5) The department may hire additional staff for state fish hatcheries, in order to comply with this subdivision.

(c) The department may allocate any funds under this section, not necessary to maintain the minimums specified in paragraphs (1) and (4) of subdivision (b), and after the expenditure in paragraph (2) of subdivision (b), to the Fish and Game Preservation Fund.

(d) The department may utilize federal funds to meet the funding formula specified in subdivision (a) if those funds are otherwise legally available for this purpose.

(e) A portion of the moneys subject to appropriation pursuant to subdivision (a) may be used for the purpose of obtaining scientifically valid genetic determinations of California native trout stocks, consistent with the department’s Strategic Plan for Trout Management.

(f) On an annual basis, the department shall invest in hatchery facility improvements and rehabilitation to ensure progress towards achievement of the hatchery fish production targets established pursuant to this section.

(g) Beginning January 1, 2015, the department may obtain hatchery-produced fish from any California-based hatchery if all of the following criteria are satisfied:

(1) The goal specified in subdivision (b) is unmet.

(2) The department, following an inspection, determines that the California hatchery is in compliance with operations, management, and monitoring standards that are as stringent as those in effect at state hatcheries, in order to minimize the risk of the spread of disease or invasive species into inland state waters and fisheries.

(3) The cost per fish or per pound of fish provided by the California hatchery shall not exceed the cost to the department of state hatchery fish calculated equivalently and including transportation costs.

(Amended by Stats. 2012, Ch. 565, Sec. 26. Effective January 1, 2013. Note: Subdivision (h), which would have appropriated $1 million, is omitted from this text in accordance with the Governor's item-veto message.)



13010

There is a Fish and Wildlife Pollution Account in the Fish and Game Preservation Fund. The Fish and Wildlife Pollution Account is the successor to the Fish and Wildlife Pollution Cleanup and Abatement Account in the Fish and Game Preservation Fund which is hereby abolished. All references in any law to the Fish and Wildlife Pollution Cleanup and Abatement Account shall be deemed to refer to the Fish and Wildlife Pollution Account. All money in the Fish and Wildlife Pollution Cleanup and Abatement Account on January 1, 1996, shall be transferred to the Fish and Wildlife Pollution Account. The following subaccounts are created within the Fish and Wildlife Pollution Account:

(a) The Oil Pollution Administration Subaccount.

(b) The Oil Pollution Response and Restoration Subaccount.

(c) The Hazardous Materials Administration Subaccount.

(d) The Hazardous Materials Response and Restoration Subaccount.

(Added by Stats. 1995, Ch. 720, Sec. 7. Effective January 1, 1996.)



13011

The state portion of any recovery or settlement of money damages received pursuant to any citation or charges brought under the following sections by the people by or through any state or local public entity shall be deposited in the following subaccounts:

(a) Administrative and judicially imposed fines, penalties, or punitive damages resulting from either civil or criminal action or administrative civil liability for violations of the oil and petroleum product control and discharge provisions of this code, including, but not limited to, Sections 2014, 12011, and 12016, Chapter 6.5 (commencing with Section 2580) of Division 3, and Chapter 2 (commencing with Section 5600) of Part 1 of Division 6 shall be deposited in the Oil Pollution Administration Subaccount or the Oil Pollution Response and Restoration Subaccount as determined by administrative or judicial settlement, or as provided by law.

(b) Administrative and judicially imposed fines, penalties, or punitive damages resulting from either criminal or administrative civil liability for violations of hazardous materials and other pollution laws including, but not limited to, Sections 2014 and 12016, and Chapter 6.5 (commencing with Section 2580) of Division 3 and Part 1 (commencing with Section 5500) of Division 6 shall be deposited in the Hazardous Materials Administration Subaccount or the Hazardous Materials Response and Restoration Subaccount as determined by administrative or judicial settlement or as provided by law.

(Added by Stats. 1995, Ch. 720, Sec. 8. Effective January 1, 1996.)



13012

Funds on deposit in the subaccounts shall not exceed the amounts prescribed below, adjusted in accordance with Section 2212 of the Revenue and Taxation Code to equal 1995 dollars:

(a) The Oil Pollution Administration Subaccount shall not exceed five million dollars ($5,000,000).

(b) The Oil Pollution Response and Restoration Subaccount shall not exceed ten million dollars ($10,000,000).

(c) The Hazardous Materials Administration Subaccount shall not exceed five million dollars ($5,000,000).

(d) The Hazardous Material Response and Restoration Subaccount shall not exceed ten million dollars ($10,000,000).

All funds in the Fish and Wildlife Pollution Account in excess of the amounts listed above, on June 30 of each fiscal year, shall be used by the department in succeeding fiscal years for projects that preserve California plants, wildlife, and fisheries.

(Added by Stats. 1995, Ch. 720, Sec. 9. Effective January 1, 1996.)



13013

(a) Appropriations from either the Oil Pollution Administration Subaccount or the Hazardous Materials Administration Subaccount shall not exceed one third of the maximum fund level established under Section 13012 in order to maintain a prudent reserve for future appropriations.

(b) If the director or his or her designee expends funds from the prudent reserve established pursuant to subdivision (a) for activities authorized under subdivision (b) of Section 13230, the director or the director’s designee shall ensure that there are adequate funds remaining in those subaccounts to carry out their purposes. Expenditures from the prudent reserve shall be repaid in part, or in full, from any funds received pursuant to Section 13011 until those reserves are fully reimbursed.

(c) The director or his or her designee, shall recover from the spiller, responsible party, or, in the absence of those responsible parties, from a particular pollution abatement or remediation account, all expenditures paid from the accounts established pursuant to subdivisions (b) and (d) of Section 13230, and all costs incurred by the department arising from the administration and enforcement of applicable pollution laws. The director or his or her designee may request, and a district attorney, city attorney, or other prosecuting agency, as part of a prosecution or negotiation, may allege a claim for, these costs and expenditures and shall deposit any recoveries into the fund from which they were expended.

(d) The director or his or her designee shall ensure that there are adequate funds in the accounts and subaccounts specified in this section to carry out their purposes.

(Amended by Stats. 2007, Ch. 373, Sec. 2. Effective October 10, 2007.)



13014

(a) There are hereby established, initially in the Special Deposit Fund, continued in existence by Section 16370 of the Government Code, both of the following accounts:

(1) The Fish and Game Mitigation and Protection Endowment Principal Account. The department shall deposit in this account the endowment funds received by the department pursuant to an agreement described in subdivision (b) and all earnings generated thereon. The earnings shall be available to the department, upon appropriation by the Legislature, to fund long-term management, enhancement, monitoring, and enforcement activities on habitat lands in a manner consistent with the terms of the underlying agreement.

(2) The Fish and Game Mitigation and Protection Expendable Funds Account. The department shall deposit in this account moneys received pursuant to an agreement described in subdivision (b) that are not endowment funds and that are designated for expenditure for the purposes described in paragraph (2) of that subdivision. Notwithstanding Section 13340 of the Government Code, the moneys in the account established by this paragraph are hereby continuously appropriated to the department for expenditure without regard to fiscal year, for the purposes described in this section.

(b) (1) The department may deposit moneys into the accounts established pursuant to subdivision (a) that it receives pursuant to any of the following, if those moneys are received for the purposes described in paragraph (2):

(A) Agreements or permits pursuant to the Natural Communities Conservation Planning Act (Chapter 10 (commencing with Section 2800) of Division 3).

(B) Conservation bank agreements.

(C) Habitat conservation implementation agreements.

(D) Incidental take permits.

(E) Legal or other written settlements.

(F) Mitigation agreements.

(G) Streambed or lakebed alteration agreements.

(H) Trust agreements.

(2) The department may deposit the moneys received pursuant to an agreement described in paragraph (1) in an account established by this section only if it receives those moneys for at least one of the following purposes:

(A) Mitigating the adverse biological impacts of a specific project, activity, spill, or release.

(B) Protecting, conserving, restoring, enhancing, managing, and maintaining fish, wildlife, native plants, or their habitats.

(c) While the Fish and Game Mitigation and Protection Endowment Principal Account and the Fish and Game Mitigation and Protection Expendable Funds Account are initially established in the Special Deposit Fund within the Pooled Money Investment Account, the Treasurer’s office shall, at the department’s request, transfer these funds from the Pooled Money Investment Account to another account within the State Treasury system to increase earnings over time while providing adequate liquidity. If either or both of these accounts are transferred from the Pooled Money Investment Account, assets in the transferred account or accounts may be held and invested in any of the investments identified in Section 16430 of the Government Code, except that the maturity date of commercial paper may exceed the limits set forth in Section 16430 of the Government Code. These investments shall be made as determined and directed by the department.

(d) To develop and maintain the investment strategy for these accounts, the department may retain investment advisers deemed acceptable to the Treasurer.

(Amended by Stats. 2008, Ch. 411, Sec. 7. Effective January 1, 2009.)






CHAPTER 2 - County

13100

(a) The amounts paid to and retained in the county treasury pursuant to Sections 12009 and 13003 shall be deposited in a county fish and wildlife propagation fund and expended for the protection, conservation, propagation, and preservation of fish and wildlife, under the direction of the board of supervisors, pursuant to this chapter.

(b) All proposed expenditures from a county fish and wildlife propagation fund shall be reviewed first at a regular meeting of the county board of supervisors or its designated county fish and game commission to ensure compliance with Section 13103.

(Amended by Stats. 2012, Ch. 597, Sec. 2. Effective January 1, 2013.)



13101

(a) The board of supervisors of any county may enter into a written agreement with the board of supervisors of one or more counties for the expenditure of any funds deposited in its fish and wildlife propagation fund pursuant to Section 13100 for any purpose authorized by Section 13103 in either, or any, of the counties for the joint benefit of both, or all, of the counties as the judgment of the boards of supervisors may direct. The purchase of real property necessary for that purpose is lawful and title thereto shall be taken in the joint names of each county which contributes funds therefor. The property may be deeded to the state upon the express condition that it shall be employed for the purposes of this chapter within the counties.

(b) The board of supervisors of one or more counties may enter into a written agreement with the department for the expenditure of any funds deposited in its fish and wildlife propagation fund pursuant to Section 13100 for any purpose authorized by Section 13103.

(Amended by Stats. 1991, Ch. 561, Sec. 1.)



13102

Expenditures from the fish and game propagation fund of any county shall be subject to the provisions of Division 3 (commencing with Section 29000) of Title 3 of the Government Code.

(Enacted by Stats. 1957, Ch. 456.)



13103

Expenditures from the fish and wildlife propagation fund of any county may be made only for the following purposes:

(a) Public education relating to the scientific principles of fish and wildlife conservation, consisting of supervised formal instruction carried out pursuant to a planned curriculum and aids to education such as literature, audio and video recordings, training models, and nature study facilities.

(b) Temporary emergency treatment and care of injured or orphaned wildlife.

(c) Temporary treatment and care of wildlife confiscated by the department as evidence.

(d) Breeding, raising, purchasing, or releasing fish or wildlife which are to be released upon approval of the department pursuant to Sections 6400 and 6401 onto land or into waters of local, state, or federal agencies or onto land or into waters open to the public.

(e) Improvement of fish and wildlife habitat, including, but not limited to, construction of fish screens, weirs, and ladders; drainage or other watershed improvements; gravel and rock removal or placement; construction of irrigation and water distribution systems; earthwork and grading; fencing; planting trees and other vegetation management; and removal of barriers to the migration of fish and wildlife.

(f) Construction, maintenance, and operation of public hatchery facilities.

(g) Purchase and maintain materials, supplies, or equipment for either the department’s ownership and use or the department’s use in the normal performance of the department’s responsibilities.

(h) Predator control actions for the benefit of fish or wildlife following certification in writing by the department that the proposed actions will significantly benefit a particular wildlife species.

(i) Scientific fish and wildlife research conducted by institutions of higher learning, qualified researchers, or governmental agencies, if approved by the department.

(j) Reasonable administrative costs, excluding the costs of audits required by Section 13104, for secretarial service, travel, and postage by the county fish and wildlife commission when authorized by the county board of supervisors. For purposes of this subdivision, “reasonable cost” means an amount which does not exceed 15 percent of the average amount received by the fund during the previous three-year period, or ten thousand dollars ($10,000) annually, whichever is greater, excluding any funds carried over from a previous fiscal year.

(k) Contributions to a secret witness program for the purpose of facilitating enforcement of this code and regulations adopted pursuant to this code.

(l) Costs incurred by the district attorney or city attorney in investigating and prosecuting civil and criminal actions for violations of this code, as approved by the department.

(m) Other expenditures, approved by the department, for the purpose of protecting, conserving, propagating, and preserving fish and wildlife.

(Amended by Stats. 2012, Ch. 546, Sec. 6. Effective September 25, 2012.)



13104

The department may audit, or require the county to audit, expenditures by the county from its fish and wildlife propagation fund in order to determine compliance with this chapter. If, after reviewing the audit, the department determines that expenditures are not in compliance with this chapter, the department may require that all expenditures from the fund be temporarily suspended, or it may seek reimbursement of funds that the department determines, based on the audit, were expended improperly, or both.

(Amended by Stats. 2010, Ch. 419, Sec. 3. Effective January 1, 2011.)






CHAPTER 3 - Accounting

13200

The department shall account for revenues and expenditures of the money in the Fish and Game Preservation Account in a manner consistent with the laws and applicable policies governing state departments generally for each activity or program in which the department is engaged.

(Amended by Stats. 1990, Ch. 1706, Sec. 16.)



13201

In establishing the appropriate programs or activities for this system, the department shall consider the following programs or activities:

(a) Freshwater fisheries activities.

(b) Marine fisheries activities.

(c) Wildlife management activities.

(d) Planning and environmental review.

(e) Law enforcement.

(f) Nongame and endangered species.

(g) General administration.

(Amended by Stats. 1985, Ch. 1442, Sec. 23.)



13202

Payroll and other costs that are directly identifiable with specific programs or activities shall be charged directly to accounts maintained for the appropriate programs or activities.

Payroll and other costs that are not identifiable with specific programs or activities shall be allocated on an equitable basis to program or activity cost accounts.

(Added by Stats. 1959, Ch. 1453.)



13203

The basic principle of this cost accounting system shall be that the total cost of operation of the department shall be accounted for by accounting for the cost of each activity or program in which it is engaged.

(Added by Stats. 1959, Ch. 1453.)



13205

The Augmented Deer Tags Account, Bighorn Sheep Permit Account, and Wild Pig Account, within the Fish and Game Preservation Fund, shall be consolidated and any remaining funds in these accounts transferred to the Big Game Management Account, consistent with Section 3953. The department, after consultation with the Department of Finance and the Legislative Analyst’s Office, shall provide recommendations to the Legislature for consolidation of additional dedicated accounts within the Fish and Game Preservation Fund if, in the determination of the department, consolidation would serve to reduce administrative costs to the department and enhance its ability to meet current needs, while still preserving the generally stated purpose of the dedicated accounts.

(Added by Stats. 2012, Ch. 559, Sec. 26. Effective January 1, 2013.)









DIVISION 10.5 - EXPENDITURES

13220

Except as provided in Section 13230, the money in the Fish and Game Preservation Fund, commencing with the 2005–06 fiscal year, is available for expenditure, upon appropriation by the Legislature, for all of the following purposes:

(a) To the department for payment of refunds of sums determined by it to have been erroneously deposited in the fund, including, but not limited to, money received or collected in payment of fees, licenses, permits, taxes, fines, forfeitures, or services.

(b) To the department for expenditure in accordance with law for the payment of all necessary expenses incurred in carrying out this code and any other laws for the protection and preservation of birds, mammals, reptiles, and fish.

(c) To the commission for expenditure in accordance with law for the payment of the compensation and expenses of the commissioners and employees of the commission.

(Amended by Stats. 2004, Ch. 480, Sec. 3. Effective January 1, 2005.)



13230

(a) Funds deposited in the Oil Pollution Administration Subaccount created pursuant to subdivision (a) of Section 13010 shall, upon appropriation by the Legislature, only be expended by the director, his or her deputy, or designee, for the costs of administering the pollution response, abatement, and habitat restoration activities not otherwise authorized by the Lempert-Keene-Seastrand Oil Spill Prevention and Response Act.

(b) Notwithstanding Section 13340 of the Government Code, funds deposited in the Oil Pollution Response and Restoration Subaccount created pursuant to subdivision (b) of Section 13010 are continuously appropriated to the department for expenditure by the director, his or her deputy, or designee, without regard to fiscal years for response and restoration activity related to oil spills not otherwise authorized by the Lempert-Keene-Seastrand Oil Spill Prevention and Response Act.

(c) Funds deposited in the Hazardous Materials Administration Subaccount created pursuant to subdivision (c) of Section 13010 shall, upon appropriation by the Legislature, only be expended by the director, his or her deputy, or designee, for the reasonable cost of administering the hazardous materials response and restoration activities of the department.

(1) These activities shall include the cross training and staffing of existing department and interagency personnel necessary to achieve efficiency in the use of existing funds and resources in response to hazardous materials and restoration activities of the department.

(2) The department may appoint and contract with technical experts to assist in the response and remediation of toxic material discharges.

(d) Notwithstanding Section 13340 of the Government Code, funds deposited in the Hazardous Materials Response and Restoration Subaccount are continuously appropriated to the director, his or her deputy, or designee, for expenditure without regard to fiscal years for the response and abatement of hazardous materials that are spilled or discharged on the lands and in the waters of the state, and for the protection, preservation, and restoration of fish and wildlife impacted by discharges of hazardous materials into the environment of the state. No funds appropriated from this subaccount shall be expended to establish personnel positions nor shall any personnel positions be created with contract funds from this subaccount.

(Added by Stats. 1995, Ch. 720, Sec. 11. Effective January 1, 1996.)



13231

Consistent with Section 13203, the department shall maintain a cost accounting system that accounts for the costs of each activity or program engaged in pursuant to Section 13230 using funds from the subaccounts listed in that section.

(Added by Stats. 1996, Ch. 251, Sec. 1. Effective January 1, 1997.)






DIVISION 11 - PACIFIC MARINE FISHERIES COMPACT

CHAPTER 1 - The Compact

14000

The Governor is hereby authorized and directed to execute a compact on behalf of this state with any or all of the States of Alaska, Idaho, Oregon and Washington for the purpose of cooperating with those states in the formation of a Pacific States Marine Fisheries Commission.

(Amended by Stats. 1996, Ch. 870, Sec. 53. Effective January 1, 1997.)



14001

The form and contents of the Pacific Marine Fisheries Compact shall be substantially as provided in this section and the effect of its provisions shall be interpreted and administered in conformity with the provisions of this division:

Pacific Marine Fisheries Compact

The contracting states do hereby agree as follows:

Article I

The purposes of this compact are and shall be to promote the better utilization of fisheries, marine, shell and anadromous, which are of mutual concern, and to develop a joint program of protection and prevention of physical waste of such fisheries in all of those areas of the Pacific Ocean over which the compacting states jointly or separately now have or may hereafter acquire jurisdiction.

Nothing herein contained shall be construed so as to authorize the compacting states or any of them to limit the production of fish or fish products for the purpose of establishing or fixing the prices thereof or creating and perpetuating a monopoly.

Article II

This agreement shall become operative immediately as to those states executing it in the form that is in accordance with the laws of the executing state and when the Congress has given its consent.

Article III

Each state joining herein shall appoint, as determined by state statutes, one or more representatives to a commission hereby constituted and designated as the Pacific States Marine Fisheries Commission, of whom one shall be the administrative or other officer of the agency of such state charged with the conservation of the fisheries resources to which this compact pertains. This commission shall be invested with the powers and duties set forth herein.

The term of each commissioner of the Pacific States Marine Fisheries Commission shall be four years. A commissioner shall hold office until his successor shall be appointed and qualified but such successor’s term shall expire four years from legal date of expiration of the term of his predecessor. Vacancies occurring in the office of such commissioner from any reason or cause shall be filled for the unexpired term, or a commissioner may be removed from office, as provided by the statutes of the state concerned. Each commissioner may delegate in writing from time to time, to a deputy, the power to be present and participate, including voting as his representative or substitute, at any meeting of or hearing by or other proceeding of the commission.

Voting powers under this compact shall be limited to one vote for each state regardless of the number of representatives.

Article IV

The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell, and anadromous in all of those areas of the Pacific Ocean over which the states signatory to this compact jointly or separately now have or may hereafter acquire jurisdiction. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions and said conservation zones to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the signatory parties hereto.

To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the governors and legislative branches of the various signatory states hereto legislation dealing with the conservation of the marine, shell, and anadromous fisheries in all of those areas of the Pacific Ocean over which the states signatory to this compact jointly or separately now have or may hereafter acquire jurisdiction. The commission shall, more than one month prior to any regular meeting of the legislative branch in any state signatory hereto, present to the governor of such state its recommendations relating to enactments by the legislative branch of that state in furthering the intents and purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the signatory states with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable and which lie within the jurisdiction of such agencies.

The commission shall have power to recommend to the states signatory hereto the stocking of the waters of such states with marine, shell or anadromous fish and fish eggs or joint stocking by some or all of such states and when two or more of the said states shall jointly stock waters the commission shall act as the coordinating agency for such stocking.

Article V

The commission shall elect from its number a chairman and a vice chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place within the territorial limits of the signatory states but must meet at least once a year.

Article VI

No action shall be taken by the commission except by the affirmative vote of a majority of the whole number of compacting states represented at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the vote of a majority of the compacting states which have an interest in such species.

Article VII

The fisheries research agencies of the signatory states shall act in collaboration as the official research agency of the Pacific States Marine Fisheries Commission.

An advisory committee to be representative of the commercial fishermen, commercial fishing industry and such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.

Article VIII

Nothing in this compact shall be construed to limit the powers of any state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any state imposing additional conditions and restrictions to conserve its fisheries.

Article IX

Continued absence of representation or of any representative on the commission from any state party hereto, shall be brought to the attention of the governor thereof.

Article X

The states agree to make available annual funds for the support of the commission on the following basis:

Eighty percent of the annual budget shall be shared equally by those member states having as a boundary the Pacific Ocean. Not less than 5 percent of the annual budget shall be contributed by any other member state. The balance of the annual budget shall be shared by those member states having as a boundary the Pacific Ocean, in proportion to the primary market value of the products of their commercial fisheries on the basis of the latest five-year catch records.

The annual contribution of each member state shall be figured to the nearest one hundred dollars ($100).

Article XI

This compact shall continue in force and remain binding upon each state until renounced by it. Renunciation of this compact must be preceded by sending six months’ notice in writing of intention to withdraw from the compact to the other parties hereto.

Article XII

Hawaii or any other state having rivers or streams tributary to the Pacific Ocean may become a contracting state by enactment of the Pacific Marine Fisheries Compact. Upon admission of any new state to the compact, the purposes of the compact and the duties of the commission shall extend to the development of joint programs for the conservation, protection and prevention of physical waste of fisheries in which the contracting states are mutually concerned and to all waters of the newly admitted state necessary to develop such programs.

This compact shall become effective upon its enactment by the states signatory to this compact and upon ratification by Congress by virtue of the authority vested in it under Article 1, Section 10, of the Constitution of the United States.

(Amended by Stats. 1996, Ch. 870, Sec. 54. Effective January 1, 1997.)



14002

Participation by this State in this compact shall continue until the Legislature otherwise provides by law. Notice of intention to withdraw from such compact shall be executed and transmitted by the Governor after the Legislature provides by law for discontinuance of participation therein by this State.

(Enacted by Stats. 1957, Ch. 456.)






CHAPTER 2 - The Commission

14100

In furtherance of the provisions contained in the compact there shall be three members of the Pacific States Marine Fisheries Commission from the State of California, appointed by the Governor by and with the advice and consent of the Senate. One such commissioner shall be the administrative or other officer of the department or agency of this state charged with the conservation of its marine fisheries resources; another commissioner shall be a Member of the Legislature of this state who is a member of a committee on interstate cooperation of the said Legislature, and another member shall be a citizen of this state who shall have wide knowledge of and interest in the marine fisheries problem.

(Amended by Stats. 1996, Ch. 870, Sec. 55. Effective January 1, 1997.)



14101

The term of each commissioner shall be four years. A commissioner shall hold office until his successor shall be appointed and qualified but such successor’s term shall expire four years from the legal date of expiration of the term of his predecessor. Any commissioner may be removed from office by the Governor upon charges and after a hearing. The term of any commissioner who ceases to hold the qualifications required shall terminate when a successor may be duly appointed. Vacancies occurring in the office of a commissioner from any reason or cause shall be filled for the unexpired term in the same manner as for a full term appointment.

(Enacted by Stats. 1957, Ch. 456.)



14102

Each commissioner who is not also a state officer shall receive ten dollars ($10) for each day of actual service performed in carrying out his official duties pursuant to the directions of the commission, and each commissioner shall receive his actual and necessary travel expenses incurred in the performance of his official duties in behalf of the commission.

(Enacted by Stats. 1957, Ch. 456.)



14103

All officers of the State are authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of the compact in every particular. The policy of this State is to perform and carry out the compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the State Government or administration of the State are hereby authorized and directed at convenient times and upon request of the commission to furnish the commission with information and data possessed by them and to aid the commission by any means lying within their legal rights.

(Enacted by Stats. 1957, Ch. 456.)



14104

The commission shall keep accurate accounts of its activities and shall report to the Governor and the Legislature on or before the thirty-first day of December in each year, setting forth in detail the transactions conducted by it during that calendar year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes which may be necessary to carry out the intent and purposes of the compact between the signatory states.

(Enacted by Stats. 1957, Ch. 456.)



14105

When the Governor on behalf of the State executes the compact, he shall attach his signature thereto under a recital that such compact is executed pursuant to the provisions thereof, subject to the limitations and qualifications contained in the sections of this division in aid and furtherance thereof.

(Enacted by Stats. 1957, Ch. 456.)









DIVISION 12 - AQUACULTURE

CHAPTER 1 - General Provisions

15000

(a) The business of aquaculture is governed by this division and is exempt from Part 3 (commencing with Section 7600) of Division 6 and any other provision of this code relating to commercial fishing, harvesting, processing, and marketing.

(b) Except as provided in Sections 15005, 15200, 15201, and 15202, the business of aquaculture processing, distribution, and marketing is administered by the Secretary of Food and Agriculture.

(c) The director may enter into an agreement with the Secretary of Food and Agriculture for the resolution of any conflict that arises under subdivision (b).

(d) Any costs incurred by the department in implementing Sections 15005, 15200, 15201, and 15202 shall be recovered pursuant to this division.

(Amended by Stats. 1995, Ch. 810, Sec. 4. Effective January 1, 1996.)



15001

The cultured progeny of wild plants and animals lawfully obtained under Section 15300 are the exclusive property of that person who cultured them or that person’s successor in interest.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15002

Any person who takes aquaculture products without lawful entitlement is subject to prosecution for theft.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15003

(a) The department may assess a fee on persons growing aquaculture products on public lands and in public waters based on the price per pound of the products sold. The fees, if imposed, shall be set at amounts necessary to defray the costs of the commission and the department in administering this division. However, the fees if any, may not exceed the tax rates as provided in Section 8051.

(b) The price per pound for these taxation purposes shall be based on the whole product weight or its equivalent as taken by the lessee.

(c) The privilege tax imposed by this section shall be paid monthly to the department within 30 days after the close of each month. If not paid within 60 days after the close of the month in which it is due, a 10 percent penalty shall be paid.

(Amended by Stats. 1987, Ch. 1065, Sec. 1.)



15004

(a) Commencing in 1992, the department shall, at least once every five years, analyze the fees and taxes authorized by this division to ensure that the amount of the appropriate fee or tax is sufficient to fully fund the aquaculture program.

(b) The department shall, as appropriate, recommend fee or tax changes to the Legislature or the commission.

(c) Aquaculturists operating under this division shall pay all costs incurred by the department when conducting any inspections of plants, animals, facilities, or culture areas required by this division, or by regulations adopted pursuant to this division, when requested by the aquaculturists.

(Amended by Stats. 1992, Ch. 701, Sec. 44. Effective September 15, 1992.)



15005

(a) When necessary for the protection of native wildlife, the commission may regulate the transportation, purchase, possession, and sale of specific aquaculture products as provided for in this section.

(b) The commission may determine that aquaculture products shall be accompanied by a document containing any of the following information:

(1) The name, address, and registration number of the aquaculture producer.

(2) The species.

(3) The weight, volume or count within the container.

(4) The date of the shipment.

(5) The name and address of the intended receiver.

(c) The commission may require that certain aquaculture products shall be additionally identified as being aquaculture produced, except for the following:

(1) Trout.

(2) Catfish.

(3) Kelp and aquatic plants.

(4) Frogs and amphibia.

(5) All bivalve mollusks (except little neck clams).

(6) All members of the family Centrarchidae.

(7) Crayfish.

(8) Sea urchins.

(9) Shrimp and fresh water prawns.

(10) Crab.

(Amended by Stats. 1983, Ch. 1300, Sec. 19.)



15006

Nothing in this division applies to authorized species of ornamental marine or freshwater plants and animals not utilized for human consumption or bait purposes that are maintained in closed systems for personal, pet industry, or hobby purposes.

(Added by Stats. 1983, Ch. 131, Sec. 20. Effective June 27, 1983.)



15007

(a) In the waters of the Pacific Ocean that are regulated by this state, it is unlawful to spawn, incubate, or cultivate any species of finfish belonging to the family Salmonidae, transgenic fish species, or any exotic species of finfish. Except as authorized pursuant to subdivision (d), it is unlawful to spawn, incubate, or cultivate any transgenic species of finfish belonging to the family Salmonidae in this state. This section does not apply to salmon or steelhead trout reared from native California stocks that are propagated and cultured for either of the following:

(1) Research conducted by, or on behalf of, the department.

(2) Release into ocean waters for the purpose of recovery, restoration, or enhancement of California’s native salmon and steelhead trout populations pursuant to Chapter 8 (commencing with Section 6900) of Part 1 of Division 6.

(b) Nothing in this section authorizes artificial propagation, rearing, or stocking of transgenic freshwater and marine fishes, invertebrates, crustaceans, or mollusks.

(c) Research or experimentation for the commercial production of transgenic salmonids is prohibited.

(d) (1) Medical or scientific research conducted on transgenic finfish species by accredited California academic institutions or private entities for research only and not for commercial production may be authorized pursuant to a permit issued by the department pursuant to Section 671 of Title 14 of the California Code of Regulations, as that section read on May 14, 2003.

(2) At a minimum, research activities conducted pursuant to this subdivision shall be conducted in a closed system that has eliminated the risk of escape of transgenic finfish species and any potential disease they may transmit.

(3) A permit application applied for pursuant to this subdivision shall include a research plan specifying the objectives and goals of the proposed research.

(4) Nothing in this subdivision shall be construed to require the disclosure of proprietary information.

(e) The department shall notify the Joint Committee on Fisheries and Aquaculture and the commission upon receipt of a permit application applied for pursuant to subdivision (d) at least 30 days prior to the approval or disapproval of the permit.

(f) As used in this section, the following definitions shall apply:

(1) “Exotic species” means a fish that is not native to California waters and that does not currently exist as a viable population in a wild condition in the state.

(2) “Transgenic” has the same meaning as in Section 1.92 of Title 14 of the California Code of Regulations, as that section read on May 14, 2003.

(Amended by Stats. 2014, Ch. 444, Sec. 3. Effective January 1, 2015.)



15008

(a) The department shall, in consultation with the Aquaculture Development Committee, prepare programmatic environmental impact reports for existing and potential commercial aquaculture operations in both coastal and inland areas of the state if both of the following conditions are met:

(1) Funds are appropriated to the department for this purpose.

(2) Matching funds are provided by the aquaculture industry. For the purpose of this section, “matching funds” include, but are not limited to, any funds expended by the aquaculture industry before January 1, 2006, for the preparation of a programmatic environmental impact report.

(b) If the final programmatic environmental impact report is prepared pursuant to subdivision (a) for coastal marine finfish aquaculture projects and approved by the commission under the California Environmental Quality Act set forth in Division 13 (commencing with Section 21000) of the Public Resources Code, the report shall provide a framework for managing marine finfish aquaculture in an environmentally sustainable manner that, at a minimum, adequately considers all of the following factors:

(1) Appropriate areas for siting marine finfish aquaculture operations to avoid adverse impacts, and minimize any unavoidable impacts, on user groups, public trust values, and the marine environment.

(2) The effects on sensitive ocean and coastal habitats.

(3) The effects on marine ecosystems, commercial and recreational fishing, and other important ocean uses.

(4) The effects on other plant and animal species, especially species protected or recovering under state and federal law.

(5) The effects of the use of chemical and biological products and pollutants and nutrient wastes on human health and the marine environment.

(6) The effects of interactions with marine mammals and birds.

(7) The cumulative effects of a number of similar finfish aquaculture projects on the ability of the marine environment to support ecologically significant flora and fauna.

(8) The effects of feed, fish meal, and fish oil on marine ecosystems.

(9) The effects of escaped fish on wild fish stocks and the marine environment.

(10) The design of facilities and farming practices so as to avoid adverse environmental impacts, and to minimize any unavoidable impacts.

(Added by Stats. 2006, Ch. 36, Sec. 3. Effective January 1, 2007.)






CHAPTER 2 - Aquaculture Development Section

15100

There is within the department an aquaculture coordinator who shall perform all of the following duties as part of the department’s aquaculture program:

(a) Promote understanding of aquaculture among public agencies and the general public.

(b) Propose methods of reducing the negative impact of public regulation at all levels of government on the aquaculture industry.

(c) Provide information on all aspects of regulatory compliance to the various sectors of the aquaculture industry.

(d) Provide advice to the owner of a registered aquaculture facility on project siting and facility design, as necessary, to comply with regulatory requirements.

(e) Coordinate with the Aquaculture Development Committee regarding the duties described in subdivisions (a) to (d), inclusive.

(Amended by Stats. 2013, Ch. 76, Sec. 64. Effective January 1, 2014.)



15101

(a) The owner of each aquaculture facility shall register all of the following information with the department by March 1 of each year:

(1) The owner’s name.

(2) The species grown.

(3) The location or locations of each operation or operations.

(b) The department may provide registration forms for this purpose, may establish a procedure for the review of the information provided to ensure that the operation will not be detrimental to native wildlife, and shall impose a registration fee of eight hundred dollars ($800) to recover the cost of reviewing new registrations. For renewing registrations, the department shall impose a registration fee of five hundred dollars ($500). It is unlawful to conduct aquaculture operations or to culture approved species of aquatic plants and animals unless registered under this section. The registration fees specified in this section are applicable to the 2013 registration year and shall be adjusted annually thereafter pursuant to Section 713.

(c) The annual registration of information required by subdivision (b) is not a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 301, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative section, as amended by Sec. 2 of Ch. 301.)



15101-1

(a) The owner of each aquaculture facility shall register all of the following information with the department by March 1 of each year:

(1) The owner’s name.

(2) The species grown.

(3) The location or locations of each operation or operations.

(b) The department may provide registration forms for this purpose, may establish a procedure for the review of the information provided to ensure that the operation will not be detrimental to native wildlife, and shall impose a registration fee of five hundred forty-nine dollars ($549) to recover the cost of reviewing new registrations. For renewing registrations, the department shall impose a registration fee of two hundred seventy-five dollars ($275). It is unlawful to conduct aquaculture operations or to culture approved species of aquatic plants and animals unless registered under this section. The registration fees specified in this section are applicable to the 2004 registration year and shall be adjusted annually thereafter pursuant to Section 713.

(c) The annual registration of information required by subdivision (b) is not a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(d) This section shall become inoperative on January 1, 2013, and shall become operative on January 1, 2018, at which time the registration fees specified in this section shall be adjusted pursuant to subdivision (b) as if this section had not been inoperative.

(Amended (as amended by Stats. 2003, Ch. 741) by Stats. 2012, Ch. 301, Sec. 2. Effective January 1, 2013. Pursuant to subd. (d), this section is inoperative from January 1, 2013, until January 1, 2018, when it resumes operation. During inoperation of this section, see the operative section added by Sec. 3 of Ch. 301.)



15102

The department may prohibit an aquaculture operation or the culturing of any species at any location where it is determined it would be detrimental to adjacent native wildlife.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15103

(a) In addition to the fees specified in Section 15101, a surcharge fee of six hundred dollars ($600) shall be paid at the time of registration by the owner of an aquaculture facility if the gross annual sales of aquaculture products of the facility during the prior calendar year exceed twenty-five thousand dollars ($25,000).

(b) Each owner of a registered aquaculture facility shall maintain sales and production records which shall be made available upon request of the department to assist the department in the administration of this chapter.

(c) Any person who fails to pay the surcharge fee required in this section at the time of registration shall be assessed a delinquency penalty pursuant to Section 15104.

(d) The surcharge imposed pursuant to this section shall be applicable to the 2013 registration year and shall be adjusted annually thereafter pursuant to Section 713.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 301, Sec. 5. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative section, as amended by Sec. 4 of Ch. 301.)



15103-1

(a) In addition to the fees specified in Section 15101, a surcharge fee of four hundred twelve dollars ($412) shall be paid at the time of registration by the owner of an aquaculture facility if the gross annual sales of aquaculture products of the facility during the prior calendar year exceed twenty-five thousand dollars ($25,000).

(b) Each owner of a registered aquaculture facility shall maintain sales and production records which shall be made available upon request of the department to assist the department in the administration of this chapter.

(c) Any person who fails to pay the surcharge fee required in this section at the time of registration shall be assessed a delinquency penalty pursuant to Section 15104.

(d) The surcharge imposed pursuant to this section shall be applicable to the 2004 registration year and shall be adjusted annually thereafter pursuant to Section 713.

(e) This section shall become inoperative on January 1, 2013, and shall become operative on January 1, 2018, at which time the surcharge fee specified in this section shall be adjusted pursuant to subdivision (d) as if this section had not been inoperative.

(Amended (as amended by Stats. 2004, Ch. 431) by Stats. 2012, Ch. 301, Sec. 4. Effective January 1, 2013. Pursuant to subd. (e), this section is inoperative from January 1, 2013, until January 1, 2018, when it resumes operation. During inoperation of this section, see the operative section added by Sec. 5 of Ch. 301.)



15104

(a) If any person engages in the business of aquaculture, as regulated under this division, without having paid the registration fee or surcharge fee within one calendar month of the commencement of business, or, for renewal of registration, on or before April 1 of the registration year, the fees are delinquent.

(b) A penalty shall be paid at the time of registration for any fees that are delinquent in the amount of one hundred fifty dollars ($150).

(c) The penalty imposed pursuant to subdivision (b) shall be applicable to the 2013 registration year, and shall be adjusted thereafter pursuant to Section 713.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 301, Sec. 7. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative section, as amended by Sec. 6 of Ch. 301.)



15104-1

(a) If any person engages in the business of aquaculture, as regulated under this division, without having paid the registration fee or surcharge fee within one calendar month of the commencement of business, or, for renewal of registration, on or before April 1 of the registration year, the fees are delinquent.

(b) A penalty shall be paid at the time of registration for any fees that are delinquent in the amount of fifty dollars ($50).

(c) The penalty imposed pursuant to subdivision (b) shall be applicable to the 2005 registration year, and shall be adjusted thereafter pursuant to Section 713.

(d) This section shall become inoperative on January 1, 2013, and shall become operative on January 1, 2018, at which time the penalty specified in this section shall be adjusted pursuant to subdivision (c) as if this section had not been inoperative.

(Amended (as amended by Stats. 2004, Ch. 431) by Stats. 2012, Ch. 301, Sec. 6. Effective January 1, 2013. Pursuant to subd. (d), this section is inoperative from January 1, 2013, until January 1, 2018, when it resumes operation. During inoperation of this section, see the operative section added by Sec. 7 of Ch. 301.)



15105

(a) Notwithstanding Section 13001 or 13002, all moneys collected by the department pursuant to this division shall be deposited in the Fish and Game Preservation Fund and shall be expended solely on the department’s aquaculture program pursuant to this division.

(b) Notwithstanding Section 13220, these moneys are available for appropriation by the Legislature in the annual Budget Act for purposes of this division.

(c) The department shall maintain internal accountability necessary to ensure that all restrictions on the expenditure of these funds are met and shall provide an accounting of the aquaculture program account balance and expenditures upon request of the Aquaculture Development Committee or the Joint Committee on Fisheries and Aquaculture.

(d) Revenues pursuant to this chapter may be used only to pay the costs incurred in the administration and enforcement of the department’s aquaculture program.

(e) The department shall prepare and submit to the Legislature on or before February 1, 2017, a report regarding the aquaculture program undertaken using revenues derived pursuant to that program, the benefits derived, and its recommendations for revising the aquaculture program requirement, if any.

(f) (1) A report to be submitted pursuant to subdivision (e) shall be submitted in compliance with Section 9795 of the Government Code.

(2) The requirement for submitting a report imposed under subdivision (e) is inoperative on February 1, 2021, pursuant to Section 10231.5 of the Government Code.

(Amended by Stats. 2012, Ch. 301, Sec. 8. Effective January 1, 2013.)






CHAPTER 3 - Stocking Aquatic Organisms

15200

The commission may regulate the placing of aquatic plants and animals in waters of the state. Movement of live fish between two registered aquaculturists who are registered for those species does not require a permit.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15201

A permit is required to place fish on public or private land or water in any watershed above an established public or private fish hatchery. The department shall deny the permit if there is evidence that water quality and potential disease transfers will be adverse to the established hatchery.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15202

The commission may prohibit the placement of specific species of aquatic plants or animals in designated waters of the state. The prohibition may not include species that are found to be native or that are stocked by the state in a location where prohibition is contemplated.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)






CHAPTER 4 - Brood Stock Acquisition

15300

Aquatic plants or animals may be legally obtained for use as brood stock from all of the following sources:

(a) A holder of a commercial fishing license.

(b) A registered aquaculturist.

(c) The department.

(d) Imported sources authorized by Chapter 7 (commencing with Section 15600).

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15301

(a) The department may sell wild aquatic plants or animals, except rare, endangered, or fully protected species, for aquaculture use at a price approximating the administrative cost to the department for the collection or sale of the plants or animals. The commission shall set this price.

(b) Aquatic plants and animals may be collected by a registered aquaculturist only with the written approval of the department. The department may specify the time, place, and manner of collection and may collect a fee from the aquaculturist in an amount sufficient to cover the cost of processing the approval.

(c) Notwithstanding subdivision (a), the fee for collecting sturgeon or striped bass broodstock shall be five hundred dollars ($500).

(Amended by Stats. 1992, Ch. 701, Sec. 47. Effective September 15, 1992. Operative January 1, 1993, by Sec. 72 of Ch. 701.)






CHAPTER 5 - Leasing of State Water Bottoms

15400

(a) Except as prohibited by Section 15007, the commission may lease state water bottoms or the water column to any person for aquaculture, including, but not limited to, marine finfish aquaculture. Upon appropriation of funds for that purpose, or if funds are otherwise available, the commission shall adopt regulations governing the terms of the leases, after consulting with affected stakeholders in a public process. No state leases shall be issued, unless the commission determines that the lease is in the public interest in a public hearing conducted in a fair and transparent manner, with notice and comment, in accordance with commission procedures. Leases issued, and regulations adopted, pursuant to this section shall not be construed to be fishery management plans.

(b) A person shall not engage in marine finfish aquaculture in ocean waters within the jurisdiction of the state without a lease from the commission. Leases and regulations adopted by the commission for marine finfish aquaculture shall meet, but are not limited to, all of the following standards:

(1) The lease site is considered appropriate for marine finfish aquaculture in the programmatic environmental impact report if prepared and approved by the commission pursuant to Section 15008.

(2) A lease shall not unreasonably interfere with fishing or other uses or public trust values, unreasonably disrupt wildlife and marine habitats, or unreasonably harm the ability of the marine environment to support ecologically significant flora and fauna. A lease shall not have significant adverse cumulative impacts.

(3) To reduce adverse effects on global ocean ecosystems, the use of fish meal and fish oil shall be minimized. Where feasible, alternatives to fish meal and fish oil, or fish meal and fish oil made from seafood harvesting byproducts, shall be utilized, taking into account factors that include, but need not be limited to, the nutritional needs of the fish being raised and the availability of alternative ingredients.

(4) Lessees shall establish best management practices, approved by the commission, for each lease site. Approved best management practices shall include a regular monitoring, reporting, and site inspection program that requires at least annual monitoring of lease sites to ensure that the operations are in compliance with best management practices related to fish disease, escapement, and environmental stewardship, and that operations are meeting the requirements of this section. The commission may remove fish stocks, close facilities, or terminate the lease if it finds that the lessee is not in compliance with best management practices, that the lessee’s activities have damaged or are damaging the marine environment, or that the lessee is not in compliance with this section. The commission shall take immediate remedial action to avoid or eliminate significant damage, or the threat of significant damage, to the marine environment.

(5) Before issuance of the lease, the lessee shall provide baseline benthic habitat and community assessments of the proposed lease site to the applicable regional water quality control board or the State Water Resources Control Board, and shall monitor the benthic habitat and community during the operation of the lease in a manner determined by the regional board or the State Water Resources Control Board. The regional board and the State Water Resources Control Board may establish and impose reasonable permit fees to pay for the costs of administering and conducting the assessment and monitoring program.

(6) Finfish numbers and density shall be limited to what can be safely raised while protecting the marine environment, as specified by the terms of the lease, subject to review and amendment by the commission.

(7) The use of all drugs, chemicals, and antibiotics, and amounts used and applied, shall be minimized. All drugs, therapeutic substances, and antibiotics shall be used and applied only as approved by the United States Food and Drug Administration for marine finfish aquaculture. The lessee shall report that use and application to the commission on a regular schedule, as determined by the commission, but no less than annually, that shall be included in the terms of the lease. The commission shall review those reports on a regular basis and at least annually.

(8) The commission shall require all farmed fish to be marked, tagged, or otherwise identified as belonging to the lessee in a manner determined appropriate by the commission, unless the commission determines that identifying farmed fish is unnecessary for protecting wild fish stocks, the marine environment, or other ocean uses.

(9) All facilities and operations shall be designed to prevent the escape of farmed fish into the marine environment and to withstand severe weather conditions and marine accidents. The lessee shall maintain records on all escapes in a manner determined by the commission. In the event of more than de minimis escapement, the number of escaped fish and the circumstances surrounding the incident shall be reported immediately to the commission, and the lessee shall be responsible for damages to the marine environment caused by those escaped fish, as determined by the commission.

(10) The lessee shall, at a minimum, meet all applicable requirements imposed by the State Water Resources Control Board and the regional water quality control boards, and shall prevent discharges to the maximum extent possible. Monitoring and testing of water quality shall be required on a regular basis as deemed appropriate by the State Water Resources Control Board or the regional water quality control boards. All inspection and monitoring reports and other records, and all data on the discharge of chemical and biological pollutants shall be kept on file and available for public review.

(c) If a restoration or enhancement plan is submitted to, and approved by, the commission, and that plan, among other things, provides for monitoring and protecting the benthic habitat, the prevention of pollution, and the prevention of adverse impacts on wild fish stocks from disease, parasites, and genetic alterations, subdivision (b) shall not apply to any of the following:

(1) Artificial propagation, rearing, and stocking projects for the purpose of recovery, restoration, or enhancement of native fish stocks carried out under either of the following:

(A) A scientific collecting or research permit issued by the department.

(B) The California Ocean Resources Enhancement and Hatchery Program, as set forth in Article 8 (commencing with Section 6590) of Chapter 5 of Part 1 of Division 6, for the enhancement of white sea bass.

(2) Nonprofit hatcheries and nonprofit artificial propagation projects operated by, or on behalf of, licensed commercial or sport fishermen and fisherwomen for the purpose of recovery, restoration, or enhancement of California’s native marine fish populations, pursuant to Chapter 8 (commencing with Section 6900) of Part 1 of Division 6.

(d) Nothing in this section shall be construed to limit or expand the application of any other state law or regulation pertaining to marine finfish aquaculture conducted within the ocean waters under the jurisdiction of this state.

(Amended by Stats. 2006, Ch. 36, Sec. 4. Effective January 1, 2007.)



15401

Areas used by the public for digging clams shall not be leased. The department shall designate those areas.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15402

A lessee of a state water bottom owns all lawfully cultivated organisms that are described in the application for the lease and produced in the area leased. The lessee has the exclusive right to cultivate and harvest the aquatic organisms in the area leased.

(Amended by Stats. 1983, Ch. 131, Sec. 21. Effective June 27, 1983.)



15403

Persons wishing to lease a state water bottom shall make a written application to the commission. An application shall contain all of the following information:

(a) A map showing the area to be leased, its general vicinity, and all ownership and boundary lines in the vicinity.

(b) A description of the organisms to be grown and the culture techniques to be used.

(c) An estimate of the acreage to be leased.

(d) A nonrefundable filing fee of five hundred dollars ($500).

The lessee shall assume responsibility for any infringement on privately owned water bottoms, or water bottoms owned by, or under the jurisdiction of any city, county, or district.

(Amended by Stats. 1990, Ch. 1706, Sec. 18.)



15404

(a) If the commission finds that the area applied for is available for lease and that the lease would be in the public interest, it shall publish a notice that the area is being considered for leasing.

(b) The commission shall have legal notices published in a newspaper of general circulation in each county where the water bottom, or any part thereof, is located, describing the area to be leased and the type of operation to be conducted. The publication shall comply with Sections 6060 and 6066 of the Government Code.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15405

(a) Except as specified in subdivision (b), no initial term of a state water bottom lease shall exceed 25 years.

(b) The initial term of a state water bottom lease for marine finfish aquaculture shall not exceed 10 years.

(Amended by Stats. 2006, Ch. 36, Sec. 5. Effective January 1, 2007.)



15406

(a) Each state water bottom lease shall specify a period prior to expiration when renewal of the lease may be requested by the lessee. If during this period the lessee is still actively engaged in aquaculture, as determined by the commission, the lessee shall have a prior right to renew the lease on terms agreed upon between the commission and the lessee. If terms are not agreed upon, the commission shall advertise for bids on the lease. If a request for renewal is not made by the lessee, the commission shall advertise for bids on the lease. The commission shall consider bids only from aquaculturists registered pursuant to Section 15101.

(b) Notwithstanding subdivision (a), with respect to any lease of state water bottoms in effect on January 1, 1983, the lessee shall have a prior right to renew the lease. If the lessee does not renew the lease, the commission shall advertise for bids on the lease. The commission shall consider bids only from aquaculturists registered pursuant to Section 15101.

(c) Except as specified in subdivision (d), a lease may be renewed for additional periods not to exceed 25 years each.

(d) A lease for marine finfish aquaculture may be renewed for additional periods not to exceed five years each.

(Amended by Stats. 2006, Ch. 36, Sec. 6. Effective January 1, 2007.)



15406.5

(a) Except as specified in subdivision (b), the commission shall award water bottom leases to the highest responsible bidder, if the bid meets or exceeds the minimum annual rent established by the commission, which shall not be less than two dollars ($2) per acre, for all species cultivated, unless the acreage applied for is 10 acres or less, in which case the minimum acceptable rent shall be ten dollars ($10) per acre. The annual rent for any lease in effect on January 1, 1983, for the cultivation of oysters shall be one dollar ($1) per acre until the expiration thereof. The commission may reject any or all bids for the lease of state water bottoms if it deems the rejection to be in the public interest.

(b) Fees for marine finfish aquaculture leases shall, at a minimum, be sufficient to pay for the costs of administering the marine finfish leasing program, and for monitoring and enforcing the terms of the leases.

(Amended by Stats. 2006, Ch. 36, Sec. 7. Effective January 1, 2007.)



15406.7

(a) In addition to the rent provided in Section 15406.5, every person operating under an oyster lease shall pay a privilege tax of four cents ($0.04) per packed gallon, or fraction thereof, of shucked oysters harvested by the lessee.

(b) If the oysters are marketed in the shell, the tax shall be based on the equivalent yield of shucked oyster meat. In determining the yield of oysters, it shall be deemed that 100 oysters are equivalent to one packed gallon of shucked oyster meat.

(c) The tax imposed by this section is the exclusive privilege tax that shall be imposed on lessees of state water bottoms for oyster cultivation, notwithstanding subdivision (a) of Section 15003.

(Amended by Stats. 1992, Ch. 701, Sec. 48. Effective September 15, 1992. Operative January 1, 1993, by Sec. 72 of Ch. 701.)



15407

The annual rent shall be paid to the department within 30 days of the commencement of the lease and within 30 days of the anniversary thereof. The commission may establish penalty fees for late payment and may cancel the lease if rent is not paid within 90 days of the commencement of the lease or within 90 days of any anniversary thereof.

(Amended by Stats. 1983, Ch. 131, Sec. 27. Effective June 27, 1983.)



15408

The commission shall promulgate regulations governing the termination of leases due to failure to pay rent or improper use of the leasehold.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15409

(a) Upon termination of a lease, for any reason, all structures shall be removed at the lessee’s expense from the leasehold, and the area shall be restored to its original condition. If the lessee fails to remove the structures, the state may remove them and the lessee shall pay the removal costs incurred.

(b) The commission shall require financial assurances of each marine finfish aquaculture lessee to ensure that restoration is performed to the satisfaction of the commission. Financial assurances may take the form of surety bonds executed by an admitted surety insurer, irrevocable letters of credit, trust funds, or other forms of financial assurances specified by the commission, as it determines are available and adequate to ensure the lease site is restored pursuant to this section.

(c) Marine finfish aquaculture lessees shall be responsible for any damages caused by their operations, as determined by the commission, including, but not limited to, reimbursement for any costs for natural resource damage assessment.

(d) Nothing in this section limits the state in pursuing additional remedies authorized by law.

(Amended by Stats. 2006, Ch. 36, Sec. 8. Effective January 1, 2007.)



15410

All leases shall be subject to the power of the Legislature to increase or decrease the rents, fees, taxes, and other charges relating to the lease, but no increase in rent shall be applicable to an existing lease until it is renewed.

(Amended by Stats. 1983, Ch. 131, Sec. 28. Effective June 27, 1983.)



15411

Lessees under a state water bottom lease may not unreasonably impede public access to state waters for purpose of fishing, navigation, commerce, or recreation. The lessee may, however, limit public access to the extent necessary to avoid damage to the leasehold and the aquatic life culture therein.

The commission may prohibit any recreational activity in any aquaculture area subject to a state water bottom lease if it determines that the activity is detrimental to the enhancement of the resource.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15412

No water bottom lease may be assigned without the prior approval of the commission. Application for approval of a lease assignment shall comply with all of the requirements for an original lease.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15413

No person may enter upon any area subject to a water bottom lease in which aquatic life is cultivated, or remove the aquatic life therefrom without the consent of the lessee, or willfully destroy the cultivated aquatic life or any markers intended to designate the boundaries and limits of the leased area.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15414

A water bottom lease may require periodic reports that the commission deems necessary for the proper administration of the state’s water bottoms.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15415

The department shall notify the State Lands Commission of all applications for water bottom leases.

The department shall inform the State Lands Commission of all leases executed, renewed, or assigned pursuant to this chapter, and shall furnish the State Lands Commission with such information concerning these leases that it may require.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)






CHAPTER 6 - Disease Control

15500

Upon the recommendation of the department and after consultation with the Aquaculture Disease Committee created pursuant to this chapter, the commission shall compile a list of diseases and parasites and the aquatic plants and animals they are known to infect or parasitize. All government activities relating to aquaculture disease detection, control, and eradication that do not affect human health and safety are the responsibility of the department.

(Amended by Stats. 1983, Ch. 1300, Sec. 21.)



15501

The department may enter, under an inspection warrant issued pursuant to Title 5 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, at any time, any car, warehouse, depot, ship, or growing area where any aquatic plants or animals are held or stored, for the purpose of making an examination to ascertain whether the aquatic plants or animals are infected, diseased, or parasitized.

(Amended by Stats. 1983, Ch. 1300, Sec. 22.)



15502

The director, in consultation with the Aquaculture Industry Advisory Committee and the Interagency Committee for Aquaculture Development, shall appoint an 11-member Aquaculture Disease Committee consisting of at least six industry producers selected to represent geographic, specie, and other diverse aspects of the industry; two to represent the department; one to represent the Department of Food and Agriculture; an academic scientist who is an expert in aquatic diseases; and one representative of the University of California Cooperative Extension. Members of the committee shall serve without compensation, but shall be paid their necessary expenses.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15503

The Aquaculture Disease Committee may recommend regulations to the commission designed to safeguard wild and cultured organisms from the list of harmful organisms compiled pursuant to Section 15500.

(Amended by Stats. 1983, Ch. 1300, Sec. 23.)



15504

Regulations recommended under Section 15503 and adopted by the commission may include all of the following:

(a) Routine monitoring procedures.

(b) Standardized diagnostic procedures.

(c) A requirement for the confirmation of the diagnosis by the state through at least one other independent and qualified laboratory.

(d) Criteria for ordering quarantine, condemnation, or destruction.

(e) A stated maximum time period between diagnosis and destruction.

(f) Methods to be employed in animal destruction and facility cleanup.

(g) Procedures for determining fair and rapid compensation.

(h) Any other related procedures that the commission may determine are necessary.

(Amended by Stats. 1983, Ch. 1300, Sec. 24.)



15505

If any of the diseases or parasites listed pursuant to Section 15500 is found to exist which the director, in consultation with the Aquaculture Disease Committee and consistent with the regulations adopted under Section 15504, deems to be detrimental to the aquaculture industry or to wild stocks of aquatic plants and animals, the director may do any of the following:

(a) Establish the area to be quarantined and list the aquatic plants and animals affected by it.

(b) Post notices describing, as nearly as possible, the boundaries of an area within which specific disease or parasite infestations are found. Notices posted pursuant to this subdivision shall be published once a week for four successive weeks in a newspaper of general circulation in the county in which the infected area is located. If there is no newspaper of general circulation in that county, then the notice shall be published in a newspaper of general circulation published in an adjoining county.

(c) Hold and impound diseased or parasitized plants and animals.

(d) Forbid, prevent, or restrict the movement of all plants and animals subject to the disease or parasite from or into the area, or from place to place within it, during the existence of the quarantine.

(e) Order the destruction and disposal of diseased or parasitized plants and animals consistent with Section 15504.

(Amended by Stats. 1983, Ch. 1300, Sec. 25.)



15506

Except for those diseases in the list compiled pursuant to Section 15500, infected plants or animals shall not be quarantined or destroyed, unless the director, in consultation with the Aquaculture Disease Committee, finds that an outbreak of aquatic disease among privately cultured plants or animals presents a threat to the aquaculture industry or to fish life or plant life.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15507

If the director, in consultation with the Aquaculture Disease Committee, finds that a disease is present in a nearby government operated facility or in nearby wild stocks, infected plants or animals in a private aquaculture facility shall not be quarantined or destroyed unless similar action is taken with respect to the government facility and wild stocks.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15508

Reports of those diseases and parasites compiled pursuant to Section 15500 shall be immediately forwarded by the director to the Aquaculture Disease Committee and shall be promptly investigated by the department.

(Amended by Stats. 1983, Ch. 1300, Sec. 26.)



15509

No person may move, or allow to be moved, any of the aquatic plants or animals which are subject to a quarantine established pursuant to Section 15505 across the quarantine line which is established, unless the person has first obtained a permit from the director authorizing the movement.

The director may issue a permit after inspection, if the aquatic plants or animals, premises, transportation vehicles, and equipment which are subject to the quarantine established pursuant to Section 15505 are properly cleaned and disinfected.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15510

If the director determines that any disease designated pursuant to Section 15500 exists among domestic aquatic plants and animals, or that aquatic plants and animals have been exposed, or may have been exposed, to the disease, or to the vectors of the disease, in any other state or territory in the United States or in any foreign country, and the importation of aquatic plants or animals from the state, territory, or foreign country may transmit, carry, or disseminate the disease to domestic plants and animals within this state, the director shall notify the commission which may, after consulting the State Department of Health Services and the Department of Food and Agriculture, issue a regulation restricting or prohibiting the importation of the diseased or infected aquatic plants or animals into this state from any other state, territory, or foreign country.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15512

(a) If aquatic plants or animals are destroyed pursuant to subdivision (e) of Section 15505, the owner shall be promptly paid from the General Fund an amount equal to 75 percent of the replacement value of the plants or animals, less the value determined by the department of any replacement stock provided by the department under subdivision (b) if the claim is submitted pursuant to Section 15513. If the replacement value is not settled between the owner and the department, the replacement value shall be determined by an appraiser appointed by the director and an appraiser appointed by the owner. Appraiser’s fees shall be paid by the appointing party. Disputes between these two appraisers shall be submitted to arbitration under the Commercial Arbitration Rules of the American Arbitration Association.

(b) If the department provides replacement stock to an aquaculturist whose plants or animals are destroyed pursuant to subdivision (e) of Section 15505, the amount to be paid to the aquaculturist pursuant to this section shall be reduced by the value of the replacement stock, as determined by the department.

(c) The result of the arbitration or the amount settled between the owner and the department, reduced by the value determined by the department of any replacement stock provided under subdivision (b), may be submitted as a claim by the owner to the California Victim Compensation and Government Claims Board pursuant to Section 15513.

(Amended by Stats. 2006, Ch. 538, Sec. 195. Effective January 1, 2007.)



15513

Claims against the department arising under this chapter may be submitted pursuant to Section 905.2 of the Government Code.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15514

No claim arising under this chapter shall be paid where the director, in consultation with the Aquaculture Disease Committee, finds that the claimant’s management practices were negligent or in violation of law, and that the negligence or violation was the proximate cause of the disease or infection prompting the order of destruction or finds the claimant willfully violated any provision of Section 15505.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15516

The owner of an aquaculture product who does not diligently pursue the eradication of a disease from its facility when ordered to do so by the director shall be responsible for paying to the director the full costs of the department for all disease eradication efforts conducted by the department to eradicate the disease. Payment of the costs under this section shall not excuse compliance with the provisions of law, regulations of the commission, and orders of the director, nor be a defense in any criminal or civil proceedings.

(Added by Stats. 1984, Ch. 1337, Sec. 3.)






CHAPTER 7 - Importation of Aquatic Plants and Animals

15600

(a) No live aquatic plant or animal may be imported into this state by a registered aquaculturist without the prior written approval of the department pursuant to the regulations adopted by the commission.

(b) The department shall not approve the importation of, or renew a permit to import, any anadromous fish or roe thereof listed in Section 2118 or the regulations adopted under Section 2118 into the Smith River watershed by a person unless that person had a permit or authorization approved before February 22, 1988. However, the department may issue or renew a permit for the importation of any anadromous fish or roe thereof specifically for research purposes conducted at any university, college, governmental research agency, or other bona fide scientific institution, as determined by the department, engaging in scientific or public health research.

(Amended by Stats. 1988, Ch. 1467, Sec. 2. Effective September 28, 1988.)



15601

A written application for the importation submitted in conformance with the procedural requirements established by the commission is deemed to be approved where it has not been denied within 60 days.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)



15604

No facility constructed for the purpose of spawning, incubating, or raising of anadromous fish listed in Section 2118 in the Smith River watershed is exempt from any provision of the California Environmental Quality Act.

(Added by Stats. 1988, Ch. 1467, Sec. 5. Effective September 28, 1988.)



15605

(a) Nothing in this chapter prohibits the importation of Atlantic Salmon or the roe thereof, or the continued possession of Atlantic salmon or the roe therefrom which were lawfully imported or possessed on or before February 22, 1988, in the Smith River watershed under a written approval of the department issued pursuant to Section 15600.

(b) Nothing in this chapter applies to the importation or possession of dead Atlantic salmon or nonviable roe therefrom imported for human consumption if the importer has the appropriate licenses issued by the department.

(Added by Stats. 1988, Ch. 1467, Sec. 6. Effective September 28, 1988.)






CHAPTER 8 - Aquaculture Development Committee

15700

The director shall appoint an Aquaculture Development Committee consisting of the following persons:

(a) At least 12 members representing all sectors of the fresh and salt water aquaculture industry.

(b) One member representing the department, two members from and chosen by the University of California, one with expertise in aquaculture science and one with expertise in outreach to the fisheries community, and one member each from and chosen by the Department of Food and Agriculture, the California Coastal Commission, the State Lands Commission, the State Water Resources Control Board, the State Department of Health Services, and the Joint Legislative Committee on Fisheries and Aquaculture. The member of the committee appointed by the Joint Legislative Committee on Fisheries and Aquaculture shall meet and, except as otherwise provided by the California Constitution, advise the committee to the extent that this advisory participation is not incompatible with his or her position as a Member of the Legislature.

(Amended by Stats. 1995, Ch. 810, Sec. 7. Effective January 1, 1996.)



15701

(a) The term of membership for members other than representatives of public agencies shall be three years. The representatives of public agencies shall serve at the pleasure of the agency that the member represents.

(b) Members of the committee shall serve without compensation.

(Amended by Stats. 1995, Ch. 810, Sec. 8. Effective January 1, 1996.)



15702

(a) The committee shall be advisory to the director on all matters pertaining to aquaculture and shall coordinate activities among public entities.

(b) The committee shall assist the director in developing and implementing a state aquaculture plan, identify the opportunities for regulatory relief, assist in development of research and development priorities, assist in the development of criteria to assure that publicly financed pilot programs are compatible with industry needs, and identify other opportunities for industrial development.

(Amended by Stats. 2004, Ch. 172, Sec. 3. Effective January 1, 2005.)



15703

The committee shall meet on the call of the director, but not less than twice each year.

(Added by Stats. 1982, Ch. 1486, Sec. 25.)









DIVISION 13 - STATE-TRIBAL AGREEMENTS GOVERNING INDIAN FISHING

CHAPTER 1 - Legislative Findings

16000

The Legislature finds:

(a) Jurisdiction over the protection and development of natural resources, especially the fish resource, is of great importance to both the State of California and California Indian tribes.

(b) To California Indian tribes, control over their minerals, lands, water, wildlife, and other resources is crucial to their economic self-sufficiency and the preservation of their heritage. On the other hand, the State of California is concerned about protecting and developing its resources; protecting, restoring, and developing its commercial and recreational salmon fisheries; ensuring public access to its waterways; and protecting the environment within its borders.

(c) More than any other issue confronting the State of California and California Indian tribes, the regulation of natural resources, especially fish, transcends political boundaries.

(d) In many cases, the State of California and California Indian tribes have differed in their respective views of the nature and extent of state versus tribal jurisdiction in areas where Indians have historically fished. Despite these frequent and often bitter disputes, both the state and the tribes seek, as their mutual goal, the protection and preservation of the fish resource. This division is an attempt to provide a legal mechanism, other than protracted and expensive litigation over unresolved legal issues, for achieving that mutual goal.

(e) This division creates a pilot project that will involve and encourage the efforts of the State of California and the Covelo Indian Community of the Round Valley Indian Reservation to reach a mutual agreement regarding the legal framework for the exercise of Indian subsistence fishing in the boundary streams of the historic 1873 Round Valley Indian Reservation. It is hoped that this pilot project, if successful, will provide the incentive for enactment of broader legislation that would authorize similar negotiated agreements with other California Indian tribes.

(Added by Stats. 1986, Ch. 691, Sec. 1.)






CHAPTER 2 - General Provisions

16001

The definition in this chapter shall govern the construction of this division.

(Added by Stats. 1986, Ch. 691, Sec. 1.)



16002

“Covelo Indian Community” means the confederated tribes of the Round Valley Indian Reservation located in Mendocino County, California, recognized as an Indian tribe by the Secretary of the Interior.

(Added by Stats. 1986, Ch. 691, Sec. 1.)



16003

“Take” means pursue, catch, capture, or kill, or attempt to pursue, catch, capture, or kill.

(Added by Stats. 1986, Ch. 691, Sec. 1.)



16004

“Traditional Indian fishing practice” means a mode, method, or way of taking fish that is recognized in the customs and traditions of the Covelo Indian Community.

(Added by Stats. 1986, Ch. 691, Sec. 1.)



16005

“Historic 1873 Round Valley Indian Reservation” means the reservation described and set aside by Congress for the Covelo Indian Community in the Act of March 3, 1873 (17 Stat. 633).

(Added by Stats. 1986, Ch. 691, Sec. 1.)






CHAPTER 3 - Negotiation and Approval of Agreement

16006

Subject to the approval of the commission, the department may enter into a mutual agreement or compact with the Covelo Indian Community respecting jurisdiction and authority to regulate traditional Indian subsistence fishing practices in the boundary streams of the historic 1873 Round Valley Indian Reservation.

(Added by Stats. 1986, Ch. 691, Sec. 1.)



16007

Any agreement or compact entered into pursuant to Section 16006 shall be submitted by the department to the commission for review and approval.

(Added by Stats. 1986, Ch. 691, Sec. 1.)



16008

Any agreement or compact entered into pursuant to Section 16006 shall not be effective until they are approved by the commission. The commission may consider and approve an agreement or compact at any of its regular or special meetings.

(Added by Stats. 1986, Ch. 691, Sec. 1.)



16009

The commission shall give notice of the time and place of any meeting at which the approval of an agreement or compact entered into under this division will be considered by publishing prior notice in any publication issued by the Resources Agency or the department after determining the time and place of the meeting. The commission shall make copies of the proposed agreement or compact available to the public on request and the notice shall contain a statement to that effect. All meetings required by this section shall be open to the public.

(Added by Stats. 1986, Ch. 691, Sec. 1.)






CHAPTER 4 - Enforceability of an Agreement or Compact

16010

Any agreement or compact entered into pursuant to this division shall be enforceable by the parties only to the extent and in the forum or forums provided for under the terms of the agreement or compact.

(Added by Stats. 1986, Ch. 691, Sec. 1.)



16011

The department may promulgate regulations consistent with the provisions of any agreement or compact entered into pursuant to Section 16006. The application and enforcement of those regulations shall be in accordance with the express provisions of the agreement or compact.

(Added by Stats. 1986, Ch. 691, Sec. 1.)









DIVISION 13.5 - STATE-TRIBAL AGREEMENTS GOVERNING INDIAN FISHING ON THE KLAMATH RIVER

CHAPTER 1 - Legislative Findings

16500

The Legislature finds:

(a) Jurisdiction over the protection and development of natural resources, especially the fish resource, is of great importance to both the State of California and California Indian tribes.

(b) To California Indian tribes, control over their minerals, lands, water, wildlife, and other resources within Indian country is crucial to their economic self-sufficiency and the preservation of their heritage. On the other hand, the State of California is concerned about protecting and developing its resources; protecting, restoring, and developing its commercial and recreational salmon fisheries; ensuring public access to its waterways; and protecting the environment within its borders.

(c) More than any other issue confronting the State of California and California Indian tribes, the regulation of natural resources, especially fish, transcends political boundaries.

(d) In many cases, the State of California and California Indian tribes have differed in their respective views of the nature and extent of state versus tribal jurisdiction in areas where Indians have historically fished. Despite these frequent and often bitter disputes, both the state and the tribes seek, as their mutual goal, the protection and preservation of the fish resource. This division is an attempt to provide a legal mechanism, other than protracted and expensive litigation over unresolved legal issues, for achieving that mutual goal on the Klamath River.

(e) That the Department of Fish and Game has exercised jurisdiction over the Klamath River from the mouth of the river through the Yurok Reservation and the Hoopa Valley Reservation, but that the Bureau of Indian Affairs and the Indian tribes thereon have also asserted jurisdiction over that river. The river itself lies within a disputed area and proper management of the resource presents, therefore, unique and difficult problems in the exercise of fishing practices by all users groups.

(f) Although commercial fishing may not be a traditional practice of the tribes existing along the Klamath River within the boundaries of the land of the Yurok Reservation and the Hoopa Valley Reservation, nevertheless, the Department of Fish and Game has historically supported the concept of tribal fishing, including a tribal commercial fishing industry where the industry is consistent with the need to preserve the species, sound management, and where such usage would not adversely effect other user groups, including sportfishing and the ocean commercial fishery.

(g) That a commercial fishery existed on the Klamath River in the late 19th century and early 20th century, in which the Indian tribes existing along the river participated, but that the commercial fishing was abolished in 1933 with the passage of the predecessor to Section 8434, and, further, that salmon resources have declined historically due to past water developmental policies and timber harvesting practices. With a reduced number of fish available, special laws are needed to protect those resources and allocate them fairly among the various user groups.

(h) This division is not only enacted to provide the legal mechanism described above, but is also intended to encourage cooperative agreements to allow protection of the resource among all of the user groups. In so doing, the Legislature recognizes the unique status of the Klamath River and the fishing therein.

(Amended by Stats. 1990, Ch. 1633, Sec. 7.)






CHAPTER 2 - General Provisions and Definitions

16510

The definition in this chapter shall govern the construction of this division.

(Added by Stats. 1986, Ch. 1186, Sec. 1.)



16511

“Klamath River Indian Tribes” means those tribes existing within the boundaries of the Yurok Reservation and the Hoopa Valley Reservation, located in Humboldt and Del Norte Counties in California, which tribes are recognized as Indian tribes by the Secretary of the Interior.

(Amended by Stats. 1990, Ch. 1633, Sec. 8.)



16512

“Take” means pursue, catch, capture, or kill, or attempt to pursue, catch, capture, or kill.

(Added by Stats. 1986, Ch. 1186, Sec. 1.)



16513

“Traditional Indian fishing practice” means a mode, method, or way of taking fish that is recognized in the customs and traditions of the Klamath River Indian Tribes.

(Added by Stats. 1986, Ch. 1186, Sec. 1.)



16514

“Yurok Reservation” means the land extending one mile in width on each side of the Klamath River from the mouth of the Klamath River to the confluence of the Trinity and Klamath Rivers. “Hoopa Valley Reservations” means those lands lying within the Hoopa Square.

(Amended by Stats. 1990, Ch. 1633, Sec. 9.)



16515

“Disputed area” means that part of the Klamath River or Trinity River where jurisdiction to regulate Indian fishing is asserted by both the State of California and by one or more of the Indian tribes in the Klamath River Indian Tribes or by the United States government acting as trustee therefor.

(Added by Stats. 1986, Ch. 1186, Sec. 1.)



16516

“Subsistence purposes” means fish or game taken by qualified Indian tribal members of the Klamath River Indian Tribes for personal consumption by the tribal members or their immediate families.

(Added by Stats. 1986, Ch. 1186, Sec. 1.)



16517

“Ceremonial or religious purposes” means fish taken by qualified Indian tribal members of the Klamath River Indian Tribes for recognized religious or ceremonial activities, which activities are consistent with the customs and traditions of the particular tribe in the Klamath River Indian Tribes.

(Added by Stats. 1986, Ch. 1186, Sec. 1.)



16518

“Commercial fishing” means the taking of fish by qualified Indian tribal members of the Klamath River Indian Tribes, for sale or to be offered for sale within California.

(Added by Stats. 1986, Ch. 1186, Sec. 1.)



16520

“Klamath Fishery Management Council” means that council created pursuant to Section 46055 of Title 16 of the United States Code which is composed of one representative each from the Pacific Fishery Management Council, National Marine Fisheries Service, Department of the Interior, Oregon Department of Fish and Wildlife, California Department of Fish and Game, the Hoopa Valley Business Council, non-Hoopa Indians, the California commercial salmon fishing industry, the Oregon commercial salmon fishing industry, the Klamath River in-river sportfishing community, and the California offshore recreational fishing industry.

(Amended by Stats. 1987, Ch. 1422, Sec. 6.)






CHAPTER 3 - Negotiation and Approval of Agreement

16530

The director may enter into a mutual agreement or compact with the Hoopa Valley Business Council regarding the taking of fish from the Trinity River within the exterior boundaries of the Hoopa Valley Reservation or with the Yurok Tribe, or the Bureau of Indian Affairs acting as trustee for the Yurok Indians, regarding the taking of fish from the Klamath River within the exterior boundaries of the Yurok Reservation.

(Amended by Stats. 1990, Ch. 1633, Sec. 10.)



16531

Negotiations shall take place following the completion each year of the salmon allocation agreement recommended by the Klamath Fishery Management Council, and subsequently adopted by the Pacific Fishery Management Council and the United States Department of Commerce. Any agreement or compact under this division shall reflect those allocations.

(Amended by Stats. 1987, Ch. 1422, Sec. 9.)



16532

Notwithstanding Sections 8434, 8685.5, 8685.6, and 8685.7, the compact or agreement may include provisions for commercial sales of salmon allocated to qualified Indian members of the Klamath River Indian Tribes and that the salmon may be taken by traditional Indian methods, including, but not limited to, use of gill nets, if the agreement or compact includes provisions for all of the following:

(a) Separating the salmon taken for commercial purposes from the salmon taken for subsistence use, which may include tagging or marking of the salmon to be sold.

(b)  Limiting the number of the salmon to be sold.

(c) A portion of the sales to benefit the members or programs of the Klamath River Indian Tribes in accordance with the wishes of the tribes or the Bureau of Indian Affairs acting on behalf of the tribes as trustee.

(Amended by Stats. 1987, Ch. 1422, Sec. 10.)






CHAPTER 4 - Enforceability of an Agreement or Compact

16540

Any agreement or compact entered into pursuant to this division shall be enforceable by the parties only to the extent and in the form or forms provided for under the terms of the agreement or compact.

(Added by Stats. 1986, Ch. 1186, Sec. 1.)



16541

The department may adopt regulations consistent with the provisions of any agreement or compact entered into pursuant to Section 16530 or 16531. The application and enforcement of those regulations shall be in accordance with the express provisions of the agreement or compact.

(Added by Stats. 1986, Ch. 1186, Sec. 1.)












Food and Agricultural Code - FAC

GENERAL PROVISIONS AND DEFINITIONS

1

This act shall be known as the “Food and Agricultural Code.”

(Amended By Stats. 1972, Ch. 225.)



3

It is hereby declared, as a matter of legislative determination, that the provisions of this code are enacted in the exercise of the power of this state for the purposes of promoting and protecting the agricultural industry of the state and for the protection of the public health, safety, and welfare. In all civil actions the provisions of this code shall be liberally construed for the accomplishment of these purposes and for the accomplishment of the purposes of the several divisions of this code, and in criminal actions the rule of construction set forth in Section 4 of the Penal Code shall be the rule of construction for this code.

(Enacted by Stats. 1967, Ch. 15.)



4

The provisions of this code, insofar as they are substantially the same as existing law, are restatements and continuations of existing law, and not new enactments. The enactment of this code shall not impair any privilege granted or right acquired under any of the laws of this state prior to the date it takes effect.

(Enacted by Stats. 1967, Ch. 15.)



5

All persons who, at the time this code goes into effect, hold office under any of the laws that are repealed by this code, which offices are continued by this code, continue to hold the offices according to their former tenure.

(Enacted by Stats. 1967, Ch. 15.)



6

No action or proceeding which is commenced before this code takes effect, and no right which is accrued, is affected by any provision of this code, but all procedure thereafter taken in such action or proceeding shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1967, Ch. 15.)



7

(a) Any person in whom the enforcement of any provision of this code is vested shall have the authority, as a public officer, to arrest, without a warrant, another person whenever such officer has reasonable cause to believe that the person to be arrested has, in his presence, violated any provision of this code, the violation of which is declared to be public offense. If such violation is a felony, or if the arresting officer has reasonable cause to believe that the person to be arrested has violated a provision of this code which is declared to be a felony, although no felony has in fact been committed, he may make an arrest although the violation or suspected violation did not occur in his presence.

In any case in which an arrest is made pursuant to this authority for an offense declared to be a misdemeanor or an infraction, the arresting officer may, instead of taking the person arrested before a magistrate, follow the procedure prescribed by Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code, unless the arrested person demands to be taken before a magistrate. The provisions of such chapter shall thereafter apply with reference to any proceeding based upon the issuance of a citation pursuant to this authority.

(b) There shall be no civil liability on the part of, and no cause of action shall arise against, any person, acting pursuant to subdivision (a) and within the scope of his authority, for false arrest or false imprisonment arising out of any arrest which is lawful or which the arresting officer, at the time of such arrest, had reasonable cause to believe was lawful. No such officer shall be deemed an aggressor or lose his right to self-defense by the use of reasonable force to effect the arrest or to prevent escape or to overcome resistance.

(c) Any person in whom the enforcement of any provision of this code is vested may serve all processes and notices throughout the state; provided, that county employees authorized to enforce the provisions of this code are authorized to serve processes and notices only within the boundaries of the county which employs them.

(Amended by Stats. 1979, Ch. 871.)



8

The district attorney of any county in which a violation of any provision of this code occurs shall, upon request of any enforcing officer or other interested person, prosecute such violation. The prosecutor of any municipality has concurrent jurisdiction as to any violation which is committed within his territorial jurisdiction.

(Enacted by Stats. 1967, Ch. 15.)



9

Unless a different penalty is expressly provided, a violation of any provision of this code is a misdemeanor.

(Enacted by Stats. 1967, Ch. 15.)



10

Whenever any notice, report, statement, or record is required by this code, it shall be in writing unless it is expressly provided that it may be oral.

(Enacted by Stats. 1967, Ch. 15.)



10.5

It is unlawful for any person to alter any record or document in the office of a commissioner required to be filed pursuant to any provision of this code or pursuant to rules and regulations authorized by this code, without the approval of the commissioner or an authorized deputy.

(Added by Stats. 1987, Ch. 733, Sec. 1.)



11

Whenever any notice, report, statement, or record is required by this code to be kept or made in writing, it shall be in the English language.

(Enacted by Stats. 1967, Ch. 15.)



12

Unless otherwise specifically provided, whenever any document is required or permitted by this code to be recorded, it shall be recorded in the office of the county recorder of the county in which the property or thing which is affected is situated.

(Enacted by Stats. 1967, Ch. 15.)



13

Whenever any power or authority is given by this code to any person, it may be exercised by any deputy, inspector, or agent who is duly authorized by him.

(Enacted by Stats. 1967, Ch. 15.)



14

Wherever, pursuant to this code, any state department, officer, board, agency, committee, or commission is authorized to adopt rules and regulations, such regulations shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340 ) of Part 1 of Division 3 of Title 2 of the Government Code, to the extent that that chapter is not specifically in conflict with the express terms of the provisions of this code which authorize the adoption of such regulations. Those rules and regulations which are building standards, as defined in Section 18909 of the Health and Safety Code, shall be adopted and approved pursuant to the provisions of Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the provision of this code under which the authority to adopt the specific building standard is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted prior to January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

The authority to adopt any rule, regulation, or rule and regulation which is vested in any state department, officer, board, agency, committee, or commission pursuant to this code includes the authority to amend or repeal the rule, regulation, or rule and regulation.

(Amended by Stats. 1982, Ch. 454, Sec. 22.)



15

Whenever reference is made to any portion of this code or of any other law of this state, the reference applies to all amendments and additions to it.

(Enacted by Stats. 1967, Ch. 15.)



16

Division, part, chapter, and article headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1967, Ch. 15.)



17

If any provision of this code or its application to any person or circumstance is held invalid, the remainder of the code or the application of the provision to any other person or circumstance is not affected.

(Enacted by Stats. 1967, Ch. 15.)



18

In all matters which arise under this code, proof of the fact of possession by any person engaged in the sale of a commodity establishes a rebuttable presumption that the commodity is for sale. This presumption is a presumption affecting the burden of producing evidence.

(Amended by Stats. 1967, Ch. 262.)



19

Unless the context otherwise requires, the present tense includes the past and future tenses, and the future, the present tense.

(Enacted by Stats. 1967, Ch. 15.)



20

Unless the context otherwise requires, the masculine gender includes the feminine and neuter.

(Enacted by Stats. 1967, Ch. 15.)



21

Unless the context otherwise requires, the singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1967, Ch. 15.)



22

Inasmuch as the planned production of trees is distinguishable from the production of other products of the soil only in relation to the time elapsing before maturity, the production of trees shall be considered a branch of the agricultural industry of the state for the purposes of any law which provides for the benefit or protection of the agricultural industry of the state.

(Enacted by Stats. 1967, Ch. 15.)



23

(a) Inasmuch as the planned production of trees, vines, rose bushes, ornamental plants, floricultural crops, and other horticultural crops is distinguishable from the production of other products of the soil only in relation to the time elapsing before maturity, plants and floricultural crops that are being produced by nurseries, whether in open fields or in greenhouses, shall be considered to be “growing agricultural crops” for the purpose of any laws that pertain to the agricultural industry of the state, and those laws shall apply equally to greenhouses and open field nursery operations.

(b) For the reasons stated in subdivision (a), a nursery where the primary activity is the planned production of horticultural crops, is a farm. However, for the purposes of this section and any laws that pertain to farms in this state, a retail nursery is not a farm.

(Amended by Stats. 2005, Ch. 605, Sec. 1. Effective January 1, 2006.)



23.5

The commercial production of aquatic plants and animals propagated and raised by a registered aquaculturist pursuant to Section 15101 of the Fish and Game Code in the state is a growing industry and provides a healthful and nutritious food product, and, as a commercial operation, utilizes management, land, water, and feed as do other agricultural enterprises. Therefore, the commercial production of that aquatic life shall be considered a branch of the agricultural industry of the state for the purpose of any law that provides for the benefit or protection of the agricultural industry of the state except those laws relating to plant quarantine or pest control.

(Amended by Stats. 1995, Ch. 810, Sec. 11. Effective January 1, 1996.)



23.6

The Legislature hereby finds and declares that greenhouse production of floricultural, ornamental, or other nursery and agricultural products in the state is a growing industry that provides valuable agricultural products and year-round employment for agricultural workers. The Legislature further declares that greenhouse production is an efficient self-contained production system that offers protections for the environment and allows for the use of conservation-oriented production technologies, including drip irrigation, water recycling, and hydroponics, and the use of energy conservation systems.

(Added by Stats. 2005, Ch. 605, Sec. 2. Effective January 1, 2006.)



23.7

The Legislature hereby finds and declares that vermiculture in the state is a growing industry and that use of vermiculture and vermiculture by-products for the commercial purpose of producing agricultural commodities should be encouraged. As used in this section, “vermiculture” is the raising of animals belonging to the order Oligochaeta, class Chaetopoda, phylum Annelida.

Vermiculture, and the processing, packaging, sale, and use of its by-products, shall be considered a branch of the agricultural industry.

(Added by Stats. 1978, Ch. 589.)



24

It is hereby declared, as a matter of legislative determination, that the provisions of this section are enacted in the exercise of the power of this state for the purpose of protecting and furthering the public health and welfare. It is further declared that the floriculture and nursery industry of this state is affected with a public interest, in that, among other things:

(a) The production, processing, manufacture, and distribution of floriculture and nursery products constitute a paramount industry of this state which not only provides substantial and required revenues for the state and its political subdivisions by tax revenues and other means, and employment and a means of livelihood for many thousands of its population, but also furnishes substantial employment to related industries that are vital to the public health and welfare.

(b) Basic research and development for floriculture and the nursery industries contribute substantially to food production in this state which is essential to the welfare and health of its citizens.

It is also declared that the elimination of disorderly marketing of California floricultural and nursery products, and the development of new and larger markets through education, promotion and other means for these products, are affected with the public interest.

(c) All production of floriculture and nursery products in greenhouses shall be deemed equivalent to the production of floricultural products in open fields.

(Amended by Stats. 2005, Ch. 605, Sec. 3. Effective January 1, 2006.)



24.5

Inasmuch as plants growing in native stands or planted for ornamental purposes contribute to the environmental and public health and welfare needs of the people of the state, the Legislature hereby finds and declares that such plants shall be considered as a part of the agricultural industry for the purpose of any law that provides for the protection of the agricultural industry from pests.

(Added by Stats. 1975, Ch. 1000.)



25

Unless the context otherwise requires, the definitions in the following sections govern the construction of this code.

(Enacted by Stats. 1967, Ch. 15.)



25.5

“Aquaculture” means that form of agriculture devoted to the propagation, cultivation, maintenance, harvesting, processing, distribution, and marketing of aquatic plants and animals in marine, brackish, and fresh water. “Aquaculture” does not include species of ornamental marine or freshwater plants and animals not utilized for human consumption or bait purposes that are maintained in closed systems for personal, pet industry, or hobby purposes.

(Added by Stats. 1995, Ch. 810, Sec. 12. Effective January 1, 1996.)



26

“Commissioner” means any county agricultural commissioner.

(Enacted by Stats. 1967, Ch. 15.)



29

“County” includes city and county.

(Enacted by Stats. 1967, Ch. 15.)



32

“Department” means the Department of Food and Agriculture.

(Amended by Stats. 1972, Ch. 225. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



33

“Greenhouse” means a structure covered with transparent or translucent materials for the purpose of admitting natural light and controlling the atmosphere for growing plants, including floricultural, ornamental, or other nursery and agricultural products.

(Added by Stats. 2005, Ch. 605, Sec. 4. Effective January 1, 2006.)



35

“Secretary” means the Secretary of Food and Agriculture.

(Amended by Stats. 1993, Ch. 42, Sec. 1. Effective January 1, 1994.)



38

“Person” means any individual, partnership, association, corporation, limited liability company, or any organized group of persons whether incorporated or not.

(Amended by Stats. 1994, Ch. 1010, Sec. 125. Effective January 1, 1995.)



39

“Qualified representative of the commissioner” means a deputy commissioner or inspector who holds an appropriate certificate of qualification issued by the director as provided in Chapter 2 (commencing with Section 2101) of Division 2 of this code.

(Added by Stats. 1967, Ch. 26.)



41

“Section” means a section of this code, unless some other statute is specifically mentioned.

(Enacted by Stats. 1967, Ch. 15.)



44

“Sell” includes offer for sale, expose for sale, possess for sale, exchange, barter, or trade.

(Enacted by Stats. 1967, Ch. 15.)



47

“Shall” is mandatory, and “may” is permissive.

(Enacted by Stats. 1967, Ch. 15.)



49

“Subdivision” means a subdivision of the section in which that term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1967, Ch. 15.)



50

Whenever the term “department” or “Department of Agriculture” appears in any law, it means the “Department of Food and Agriculture.”

Whenever the term “director,” “secretary,” “Director of Agriculture,” or “Secretary of Agriculture” appears in any law, it means the “Secretary of Food and Agriculture.”

Whenever the term “Agricultural Code” appears in any law, it means the “Food and Agricultural Code.”

(Amended by Stats. 1993, Ch. 42, Sec. 2. Effective January 1, 1994.)



51

(a) If, in connection with the use of roads, highways, and freeways, the assistance, control, or protection by Highway Patrol officers is desired, applications by an entity engaged in agricultural production to utilize services of Highway Patrol officers in the transportation of agricultural commodities shall be made to the Commissioner of the California Highway Patrol. The commissioner may approve the application provided that employees are available and the department is fully reimbursed for additional costs incurred.

(b) Applications to utilize Highway Patrol employee services shall be approved or disapproved by the Commissioner of the California Highway Patrol within 30 days of receipt of the application and shall be approved sooner, if possible.

(Added by Stats. 1982, Ch. 454, Sec. 23.)






DIVISION 1 - STATE ADMINISTRATION

PART 1 - THE DEPARTMENT OF FOOD AND AGRICULTURE

CHAPTER 1 - Organization

101

There is in the state government the Department of Food and Agriculture.

(Amended by Stats. 1977, Ch. 662.)



102

The department is under the control of a civil executive officer known as the Secretary of Food and Agriculture who shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code. He or she shall be appointed by, and hold office at the pleasure of, the Governor.

(Amended by Stats. 1993, Ch. 42, Sec. 3. Effective January 1, 1994.)



103

Except as is otherwise provided in this chapter, Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code governs and applies to the conduct of the department in every respect the same as if those provisions were set forth in this code, and whenever in that chapter the term “head of the department” or similar designation occurs, for the purpose of this code it means the secretary.

(Amended by Stats. 1993, Ch. 42, Sec. 4. Effective January 1, 1994.)



104

The secretary may appoint and in accordance with law fix the salaries of such assistants, deputies, agents, experts, and other employees as are necessary for the administration of the department.

(Amended by Stats. 1993, Ch. 42, Sec. 5. Effective January 1, 1994.)



105

The chief of the division of the department who has jurisdiction over livestock and poultry disease control, meat inspection and dairy inspection and control shall officially designate a department employee as “State Veterinarian.” Such designated person shall be a graduate of a recognized college of veterinary medicine, be licensed to practice in this state, and have a state civil service classification of veterinary medical officer III or above.

(Amended by Stats. 1976, Ch. 1221.)






CHAPTER 2 - Fiscal Duties and Powers

ARTICLE 1 - General Provisions

201

The department may expend in accordance with law all money which is made available for its use.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Department of Food and Agriculture Fund

221

The “Department of Food and Agriculture Fund,” which is a special fund, is continued in existence. Any money that is directed by law to be paid into the fund shall be paid into it and, unless otherwise specifically provided, shall be expended solely for the enforcement of the law under which the money was derived. The expenditure from the fund for the enforcement of any law shall not, unless otherwise specifically provided, exceed the amount of money that is credited to the fund pursuant to the law.

Notwithstanding Section 13340 of the Government Code, all money deposited in the fund under the provisions enumerated below is hereby continuously appropriated to the department without regard to fiscal years for expenditure in carrying out the purposes for which the money was deposited and for making the refunds authorized by Section 302.

All money deposited in the fund under the provisions enumerated below is hereby exempted from Sections 13320 to 13324, inclusive, of the Government Code:

(a) Article 7 (commencing with Section 5821) and Article 7.5 (commencing with Section 5850) of Chapter 8 of Part 1 of Division 4, Chapter 1 (commencing with Section 6701) of Part 3 of Division 4, and Chapter 5 (commencing with Section 53301) of Division 18.

(b) Article 5 (commencing with Section 6001) of Chapter 9 of Part 1 of Division 4.

(c) Article 8.5 (commencing with Section 6047.1) of Chapter 9 of Part 1 of Division 4.

(d) Article 4.5 (commencing with Section 6971) and Article 5 (commencing with Section 6981) of Chapter 2 of Part 3 of Division 4.

(e) Chapter 4 (commencing with Section 14200), Chapter 5 (commencing with Section 14501), and Chapter 6 (commencing with Section 14901) of Division 7.

(f) Part 1 (commencing with Section 16301) and Part 2 (commencing with Section 17401) of Division 9.

(g) Sections 19225, 19227, 19312, and 19315.

(h) Division 10 (commencing with Section 20001).

(i) Division 11 (commencing with Section 23001).

(j) Part 4 (commencing with Section 27501) of Division 12.

(k) Division 16 (commencing with Section 40501).

(l) Chapter 9 (commencing with Section 44971) of Division 17.

(m) Chapter 1 (commencing with Section 52001) of Division 18.

(n) Chapter 2 (commencing with Section 52251) of Division 18.

(o) Chapter 3 (commencing with Section 52651) of Division 18.

(p) Chapter 4 (commencing with Section 52851) of Division 18.

(q) Chapter 6 (commencing with Section 55401), Chapter 7 (commencing with Section 56101), and Chapter 7.5 (commencing with Section 56701) of Division 20.

(r) Section 58582.

(s) Chapter 1 (commencing with Section 61301), Chapter 2 (commencing with Section 61801), and Chapter 3 (commencing with Section 62700) of Part 3 of Division 21.

(t) Chapter 5.5 (commencing with Section 12531) of Division 5 of the Business and Professions Code.

(u) Chapter 7 (commencing with Section 12700) of Division 5 of the Business and Professions Code.

(v) Chapter 14 (commencing with Section 13400) and Chapter 15 (commencing with Section 13700) of Division 5 of the Business and Professions Code.

(Amended by Stats. 2001, Ch. 103, Sec. 1. Effective July 25, 2001.)



221-1

(a) The “Department of Food and Agriculture Fund,” which is a special fund, is continued in existence. Any moneys that are directed by law to be paid into the fund shall be paid into it and, unless otherwise specifically provided, shall be expended solely for the enforcement of the law under which the moneys were derived. The expenditure from the fund for the enforcement of any law shall not, unless otherwise specifically provided, exceed the amount of moneys that is credited to the fund pursuant to the law.

(b) Notwithstanding Section 13340 of the Government Code, all moneys deposited in the fund under the provisions enumerated in subdivision (c) are hereby continuously appropriated to the department without regard to fiscal years for expenditure in carrying out the purposes for which the moneys were deposited and for making the refunds authorized by Section 302.

(c) All moneys deposited in the fund under the provisions enumerated below are hereby exempted from Sections 13320 to 13324, inclusive, of the Government Code:

(1) Article 7 (commencing with Section 5821) and Article 7.5 (commencing with Section 5850) of Chapter 8 of Part 1 of Division 4, Chapter 1 (commencing with Section 6701) of Part 3 of Division 4, and Chapter 5 (commencing with Section 53301) of Division 18.

(2) Article 5 (commencing with Section 6001) of Chapter 9 of Part 1 of Division 4.

(3) Article 8.5 (commencing with Section 6047.1) of Chapter 9 of Part 1 of Division 4.

(4) Article 5 (commencing with Section 6981) of Chapter 2 of Part 3 of Division 4.

(5) Chapter 4 (commencing with Section 14200), Chapter 5 (commencing with Section 14501), and Chapter 6 (commencing with Section 14901) of Division 7.

(6) Part 1 (commencing with Section 16301) and Part 2 (commencing with Section 17401) of Division 9.

(7) Sections 19225, 19227, 19312, and 19315.

(8) Division 10 (commencing with Section 20001).

(9) Division 11 (commencing with Section 23001).

(10) Part 4 (commencing with Section 27501) of Division 12.

(11) Division 16 (commencing with Section 40501).

(12) Chapter 9 (commencing with Section 44971) of Division 17.

(13) Chapter 1 (commencing with Section 52001) of Division 18.

(14) Chapter 2 (commencing with Section 52251) of Division 18.

(15) Chapter 3 (commencing with Section 52651) of Division 18.

(16) Chapter 4 (commencing with Section 52851) of Division 18.

(17) Chapter 6 (commencing with Section 55401), Chapter 7 (commencing with Section 56101), and Chapter 7.5 (commencing with Section 56701) of Division 20.

(18) Section 58582.

(19) Chapter 1 (commencing with Section 61301), Chapter 2 (commencing with Section 61801), and Chapter 3 (commencing with Section 62700) of Part 3 of Division 21.

(20) Division 24 (commencing with Section 81000).

(21) Chapter 5.5 (commencing with Section 12531) of Division 5 of the Business and Professions Code.

(22) Chapter 7 (commencing with Section 12700) of Division 5 of the Business and Professions Code.

(23) Chapter 14 (commencing with Section 13400) and Chapter 15 (commencing with Section 13700) of Division 5 of the Business and Professions Code.

(Amended by Stats. 2013, Ch. 398, Sec. 3. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)



221.1

Notwithstanding Section 221, the department shall establish all permanent positions with the Controller’s office, pursuant to standard state administrative practices.

(Amended by Stats. 2011, Ch. 97, Sec. 1. Effective January 1, 2012.)



222

The director shall keep a separate record of the classes and sources of income which are credited to, and disbursed from, the Department of Food and Agriculture Fund.

(Amended by Stats. 1984, Ch. 144, Sec. 31.)



223

A sum not to exceed twenty-five thousand dollars ($25,000) may, upon approval of the Department of Finance, be withdrawn from the Department of Food and Agriculture Fund to be used as a revolving fund by the department for the purposes for which the Department of Food and Agriculture Fund may be used.

(Amended by Stats. 1982, Ch. 454, Sec. 25.)



224

Moneys transferred by the Controller to the Department of Food and Agriculture Fund from the Motor Vehicle Fuel Account pursuant to Section 8352.5 of the Revenue and Taxation Code shall be expended by the Secretary of Food and Agriculture as follows:

(a) Of the amount transferred each fiscal year, nine million dollars ($9,000,000) is hereby appropriated to the Department of Food and Agriculture for payment to the counties for pesticide use enforcement programs supervised by the Director of Pesticide Regulation. Reimbursement shall be apportioned to the counties in relation to each county’s expenditures to the total amount expended by all counties for the preceding fiscal year for pesticide use enforcement programs, as determined by the director, or with the collective agreement of the agricultural commissioners, disbursement to counties for a current fiscal year according to criteria developed in work plans, or any combination of reimbursement and disbursement as agreed upon by the director and the commissioners. The amount to be transferred to any county for a fiscal year may be increased or decreased by the director to compensate for incorrect previous transfers to that county, or adjusted based on evaluations of annual county Pesticide Enforcement Workplans conducted by the Department of Pesticide Regulation.

(b) Of the amount transferred each fiscal year, two hundred fifty thousand dollars ($250,000) is hereby appropriated to the Department of Food and Agriculture for state and county liaison activities and for departmental expenses directly related to administration of this section.

(c) Of the amount transferred each fiscal year, one million five hundred thousand dollars ($1,500,000) is hereby appropriated to the department for divisional and departmental overhead charges to the Department of Food and Agriculture.

(d) Of the amount transferred each fiscal year in excess of the amount transferred in the 2006–07 fiscal year, 7 percent is hereby appropriated to the department for full disbursement to individual counties, in proportion to the distribution each county is to receive pursuant to subdivision (g) to offset expenses associated with programs, personnel, and materials that ensure the uniform application of state agricultural policy or administer programs supervised by the secretary.

(e) Notwithstanding any other provision of law, of the amount transferred each fiscal year, three million dollars ($3,000,000) is hereby appropriated for distribution to counties in a manner prescribed by the secretary for pest detection or trapping programs. These funds are intended to supplement funds available for pest detection or trapping in the annual Budget Act. As a condition of receiving these funds, counties shall not reduce their level of support from any other funds for pest detection or trapping programs. If a county declines to participate in a pest detection or trapping program, or fails to conduct the program to the state’s satisfaction, the secretary shall reduce, by the amount that would otherwise be allocated to the county, funds available pursuant to this subdivision and any state allocations from the annual Budget Act. Those forfeited funds are hereby appropriated to the Department of Food and Agriculture for purposes of operating the pest detection or trapping programs in those counties.

(f) (1) Of the amount transferred each fiscal year, three million dollars ($3,000,000) is hereby appropriated to the Department of Food and Agriculture to be used for emergency detection, investigation, or eradication of agricultural plant or animal pests or diseases during the fiscal year, upon approval of the Director of Finance. At the end of each fiscal year, any unencumbered balance of these funds shall be carried over to the next fiscal year, or at the discretion of the secretary, may be used for planning and research involving detection, investigation, eradication, and methods of quarantine compliance for agricultural plant or animal pests or diseases.

(2) The department shall develop policies, in consultation with the agricultural commissioners and in compliance with any requirements of the annual Budget Act, to guide the ongoing use of these funds.

(g) The total amount transferred during each fiscal year less the amounts provided in subdivisions (a) to (f), inclusive, is hereby appropriated to be paid to the counties for agricultural programs authorized by this code that are supervised by the department and administered by agricultural commissioners. Reimbursement shall be apportioned to the counties in relation to each county’s expenditures to the total amount expended by all counties for the preceding fiscal year for agricultural programs, as determined by the secretary, or with the collective agreement of the agricultural commissioners, disbursement to counties according to criteria developed in work plans for a current fiscal year, or any combination of reimbursement and disbursement as agreed upon by the secretary and the commissioners. The amount to be transferred to any county for a fiscal year may be increased or decreased by the secretary to provide that, insofar as those transferred unclaimed refundable gas tax funds for apportionment to the counties are available, no county shall receive smaller combined apportionments of gas taxes and unclaimed refundable gas taxes than that county would have received had the gas taxes been apportioned without the transfer required by Section 8352.5, as determined by the secretary, except that the amount of unclaimed refundable gas tax funds to be transferred to any county for a fiscal year may be increased or decreased by the secretary to compensate for incorrect previous transfers to that county, and to account for any failure to meet the criteria listed in Section 224.5.

(h) This section shall become operative on July 1, 2008.

(Repealed (in Sec. 1) and added by Stats. 2007, Ch. 421, Sec. 2. Effective January 1, 2008. Section operative July 1, 2008, by its own provisions.)



224.5

(a) In order to be eligible for the transfer specified in subdivision (g) of Section 224, counties must meet all of the following criteria, as determined by the secretary:

(1) Currently employ or contract with a licensed agricultural commissioner.

(2) Submit annual agricultural expenditure reports to the department in a timely manner.

(3) Maintain county general fund support for agricultural commissioner services at least equal to the average amount expended for the five preceding fiscal years, unless the county is facing unusual economic hardship that precludes that support.

(b) In the event that a county does not meet the criteria listed in subdivision (a) in a timely fashion, nothing shall preclude the secretary from completing transfers only to those counties that have met the criteria, while reserving funds for distribution to counties that may later be determined to have met them, or to set a date certain each fiscal year by which all available funds will be distributed to the counties that have met the criteria.

(c) This section shall become operative on July 1, 2008.

(Added by Stats. 2007, Ch. 421, Sec. 3. Effective January 1, 2008. Section operative July 1, 2008, by its own provisions.)



225

Notwithstanding any other provision of law, on all funds transferred from the Department of Food and Agriculture Fund and the Acala Cotton Fund for any purpose other than to carry out or enforce the law directly relating to the source of those funds, interest shall be paid to the Department of Food and Agriculture Fund or the Acala Cotton Fund which otherwise would have been earned if the funds had not been transferred.

(Added by Stats. 1984, Ch. 1041, Sec. 1.)



226

(a) Notwithstanding Section 11044 of the Government Code, the sum of one hundred thousand dollars ($100,000) is hereby continuously appropriated from the Department of Food and Agriculture Fund in each fiscal year to the department for litigation expenses incurred by the Bureau of Market Enforcement.

(b) At any time in a given fiscal year that the one hundred thousand dollars ($100,000) appropriated for litigation costs in subdivision (a) is completely expended, the Department of Food and Agriculture Fund and the General Fund shall share additional litigation costs on a basis of 20 percent paid by the Department of Food and Agriculture Fund and 80 percent paid by the General Fund. These additional funds are to be used only when the bureau or the department is a defendant, or becomes a cross-defendant, in an action relating to market enforcement.

(c) If a legal action is carried from one fiscal year to the next, the costs incurred in the following year shall not be charged against the one hundred thousand dollars ($100,000) annually allocated pursuant to subdivision (a) to the bureau, but instead shall continue to be funded in the following years with 80 percent being paid by the General Fund and 20 percent being paid by the Department of Food and Agriculture Fund.

(d) In civil actions in which the bureau is a party, the prevailing party may be awarded court costs and attorneys fees.

(Amended by Stats. 1997, Ch. 696, Sec. 1. Effective January 1, 1998.)



227

(a) Notwithstanding any other provision of law, in order to avoid unnecessary charges and to provide for efficient program implementation, the fees and assessments required by law to be paid to the director or the Department of Food and Agriculture Fund to support the agricultural programs specified in subdivision (b) of Section 230, except those specified in Article 5 (commencing with Section 6001) of Chapter 9 of Part 1 of Division 4, Article 8.5 (commencing with Section 6047.1) of Chapter 9 of Part 1 of Division 4, and Chapter 9 (commencing with Section 44971) of Division 17, may be deposited in the Department of Food and Agriculture Fund, or with an entity that is (1) a bank or other depository approved by the Department of Finance, (2) a marketing order board or commission created pursuant to this code, or (3) another state agency, designated by the agricultural program’s advisory body, if any. The fees and assessments required by law to be paid to the Department of Food and Agriculture Fund in Article 8.5 (commencing with Section 6047.1) of Chapter 9 of Part 1 of Division 4 may be deposited in the Department of Food and Agriculture Fund, or with an entity that is a bank or other depository approved by the Department of Finance. The director may designate that entity if an advisory body has not been created by statute for an agricultural program. All unencumbered funds in the Department of Food and Agriculture Fund and the Agriculture Trust Fund, including income therefrom, that have been collected pursuant to the agricultural program may also be deposited with the designated entity.

(b) The funds deposited with the designated entity shall be expended exclusively for the purpose of implementing and continuing the agricultural program for which they were collected.

(c) Prior to the deposit of any funds with an entity designated pursuant to subdivision (a), the entity shall enter into an agreement with the department that shall include, but not be limited to, all of the following requirements:

(1) The entity shall serve as custodian for the safekeeping of the funds.

(2) Funds deposited with the entity shall be encumbered for the exclusive purpose of implementing and continuing the agricultural program for which they were collected.

(3) Funds deposited with the entity shall be subject to an audit at least once every two years by an auditor selected by the director. A copy of the audit shall be provided to the director within 30 days of completion of the audit.

(4) The department shall be reimbursed for all expenses it incurs that are reasonably related to implementing and continuing the agricultural program for which the funds were collected in accordance with the agreement. With respect to the agricultural program created in Article 8.5 (commencing with Section 6047.1) of Chapter 9 of Part 1 of Division 4, the department shall be limited to those expenditures permitted under Section 6047.12. When practicable, as determined by the department, the designated entity shall deposit advance payments for these expenses with the department.

(5) The entity shall maintain a reserve in an amount sufficient to pay for costs arising from unanticipated occurrences associated with the administration of the program. Provided that, with respect to the agricultural program created in Article 8.5 (commencing with Section 6047.1) of Chapter 9 of Part 1 of Division 4, the reserve shall include only an amount sufficient to pay for costs associated with the administrative expenditures described in Section 6047.12, and may be expended annually for those purposes.

(d) In transferring funds from the department to any entity pursuant to subdivision (a), the director shall not be personally liable in any way for errors in judgment, mistakes, or other acts, either by commission or omission, except for his or her own individual acts of dishonesty or crime.

(Amended by Stats. 2001, Ch. 103, Sec. 2. Effective July 25, 2001.)






ARTICLE 2.5 - Agriculture Trust Fund

230

As used in this article:

(a) “Advisory body” means the advisory body for each individual agriculture program.

(b) “Agriculture programs” means the programs specified in Section 221, Chapter 5 (commencing with Section 5301) of Division 4, Sections 6037, 6038, and 9641.5, Chapter 1 (commencing with Section 29001) of Division 13, Division 15 (commencing with Section 32501), Article 6.5 (commencing with Section 42801) of Chapter 2 of Division 17, and Chapter 10 (commencing with Section 46000) of Division 17.

(c) “Trust fund” means the Agriculture Trust Fund created pursuant to Section 232.

(Added by Stats. 1993, Ch. 872, Sec. 2. Effective January 1, 1994.)



231

The Legislature finds and declares that the maintenance of agriculture funded programs described in subdivision (b) of Section 230 is necessary to ensure the consuming public of a continuous and safe supply of food and fiber and is affected with a public interest. This article is enacted in the exercise of the police power of this state for the purpose of protecting the health and welfare of the people of this state.

(Added by Stats. 1993, Ch. 872, Sec. 2. Effective January 1, 1994.)



232

The Agriculture Trust Fund is hereby created. The trust fund is not a fund of the State Treasury. Transfers to the trust fund may be deposited in the State Treasury, or in a bank or other depository approved by the Department of Finance. Funds that are so transferred are exempt from Sections 11270 and 11272 of the Government Code and shall be deposited and disbursed only to pay for attorney’s fees and other costs incurred in litigation involving the trust fund, expenses generated by the auditing requirement imposed by Section 239, and the costs set forth in Section 240.

(Amended by Stats. 1994, Ch. 146, Sec. 47. Effective January 1, 1995.)



233

(a) The trust fund consists of moneys transferred by the director from the Department of Food and Agriculture Fund, including all income therefrom. The amount of funds, excluding interest earned thereon, contained in the trust fund shall be determined by the director, and shall be the same percentage for all agricultural programs, but shall not exceed 10 percent of the annual operating budgets of each agricultural program. Funds in excess of 10 percent of the annual operating budgets of each agricultural program that are in the trust fund, or such other lesser percentage as the director may determine, may be returned to the Department of Food and Agriculture Fund.

(b) The director shall establish separate accounts in the trust fund for the money transferred to the fund from each of the agricultural program accounts in the Department of Food and Agriculture Fund. The trust accounts shall be used by the Department of Food and Agriculture Fund for expenditure when necessary for the exclusive purpose of implementing and continuing any of the agriculture programs with money contained in the trust fund.

(Added by Stats. 1993, Ch. 872, Sec. 2. Effective January 1, 1994.)



234

The trust fund is created for the exclusive purpose of implementing and continuing the agricultural programs for which the funds were collected.

(Added by Stats. 1993, Ch. 872, Sec. 2. Effective January 1, 1994.)



235

Each agricultural program specified in subdivision (b) of Section 230 with funds contained in the Department of Food and Agriculture Fund shall participate in the trust fund unless an entity is designated pursuant to subdivision (a) of Section 227 or Section 6005 or 45021.

(Amended by Stats. 1994, Ch. 146, Sec. 48. Effective January 1, 1995.)



236

The beneficiaries of the trust are the agricultural programs with money contained in the trust fund.

(Added by Stats. 1993, Ch. 872, Sec. 2. Effective January 1, 1994.)



237

The trust fund shall continue in existence for as long as any of the agricultural programs specified in subdivision (b) of Section 230 continues to exist. Upon termination of any of those agricultural programs, all of that program’s remaining funds, exclusive of all financial obligations of that program, shall be returned on a pro rata basis to all persons from whom assessments or fees were collected for purposes of that program in the immediately preceding marketing season. However, if the director finds that the amounts returnable are so small as to make impractical the computation and remitting of a pro rata refund to those persons, any funds remaining after payment of all expenses shall be paid to any existing state or federally authorized agricultural program relating to the same industry. If no such program exists, any remaining money shall be paid to the Department of Food and Agriculture Fund. If the account of a terminating agricultural program is insufficient to meet all financial obligations, the director may borrow a pro rata share from all other accounts in the trust fund to pay those obligations. The director shall collect a supplemental assessment from all persons from whom assessments or fees were collected for the purposes of the program being terminated in the immediately preceding marketing seasons to reimburse the trust fund. Upon the termination of all the agricultural programs specified in subdivision (b) of Section 230, the trustee shall transfer the remaining funds to the Department of Food and Agriculture Fund.

(Added by Stats. 1993, Ch. 872, Sec. 2. Effective January 1, 1994.)



238

It is hereby declared, as a matter of legislative determination, that the advisory body for each of the identified agricultural programs is intended to represent and further the interest of a particular agricultural industry concerned, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to any advisory body, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1993, Ch. 872, Sec. 2. Effective January 1, 1994.)



238.5

The chairperson of each advisory body shall advise the director on the administration of the trust fund, including, but not limited to, the amount of the fund to be applied to program closures, unanticipated occurrences, and replenishment.

(Added by renumbering Section 239 by Stats. 1994, Ch. 146, Sec. 49. Effective January 1, 1995.)



239

All trust fund activities shall be subject to an audit at least once every two years by an auditing firm selected by the director in accordance with Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. A copy of the audit shall be delivered to the director within 30 days after completion.

(Added by renumbering Section 240 by Stats. 1994, Ch. 146, Sec. 50. Effective January 1, 1995.)



239.5

Any money that is deposited pursuant to Section 232, which the director determines is available for investment, may be invested or reinvested in any of the securities described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

(Added by renumbering Section 241 (as added by Stats. 1993, Ch. 872) by Stats. 1994, Ch. 146, Sec. 51. Effective January 1, 1995.)



240

The moneys in the trust fund shall be disbursed only to pay for costs arising from unanticipated occurrences associated with administering self-funded programs. These costs shall include, but are not limited to: attorney costs related to litigation; workers’ compensation costs; unemployment costs; phaseout costs of existing programs; and temporary funding for programs that are implementing a fee increase. Any program using the moneys from the trust fund shall repay the trust fund based on a schedule approved by the director.

In addition to the costs specified above, the director may impose a charge in the amount necessary to cover the department’s costs in administering this article.

(Added by renumbering Section 242 (as added by Stats. 1993, Ch. 872) by Stats. 1994, Ch. 146, Sec. 52. Effective January 1, 1995.)



240.5

This article shall be liberally construed. If any provision of this article or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the article that can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by renumbering Section 243 (as added by Stats. 1993, Ch. 872) by Stats. 1994, Ch. 146, Sec. 53. Effective January 1, 1995.)






ARTICLE 3 - Interdepartmental Expenses

241

The director may charge any bureau, division, board, or other agency of the department which is supported otherwise than by the appropriations from the General Fund its proportionate share of the administrative expense of the department, or a share in an amount which is computed to reasonably compensate the department for the administative services which are rendered by it.

(Enacted by Stats. 1967, Ch. 15.)



242

Apportionment of the expenses shall be made and determined by the director, subject to the approval of the Director of Finance. The proportionate or computed share so charged shall not, however, exceed 5 percent of the collections which are made by the department for the bureau, division, board, or other agency and the share shall further be limited to only those costs for which direct benefits are derived by the programs against which the costs are being charged.

(Amended by Stats. 1986, Ch. 464, Sec. 1.)



243

Any money which is charged and received by the department pursuant to this article shall be remitted to the State Treasury for credit to the current appropriation from the General Fund for the support of the department. The sum so remitted shall be available for expenditure for the support of the department.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - License and Registration

261

Unless otherwise specifically provided in this code, any license or registration which is issued pursuant to this code expires whenever the bond which is required of a licensee or registrant under this code lapses or is canceled. If, however, the bond is canceled as a result of the retirement from business of the bonding company and the director is satisfied that the licensee is solvent, he may continue the license or registration for a period of not to exceed 30 days to enable the licensee or registrant to secure a new bond.

(Enacted by Stats. 1967, Ch. 15.)



262

Notwithstanding any provision of law, a license, registration, certificate, permit, exception, or other indicia of authority issued by the department under any provision of this code is forfeited by operation of law prior to its expiration date when one of the following events occurs:

(a) The holder surrenders the indicia to the department.

(b) The holder dies.

(c) The partnership holder dissolves.

(d) The holder of a significant financial interest in a corporation transfers his or her interest to another person or entity, regardless of relationship. The secretary shall determine what constitutes a “significant financial interest” for the purposes of this subdivision.

(Added by Stats. 1997, Ch. 238, Sec. 1. Effective January 1, 1998.)



263

Notwithstanding any provision of law, the department may deny an application for, or may condition, suspend, or revoke, any license, registration, certificate, permit, exception, or other indicia of authority issued by the department under any provision of this code upon any of the following grounds:

(a) Violation by the holder or applicant of any section of this code, or any rule or regulation promulgated under this code, that expressly applies to the license, registration, certificate, permit, exception, or other indicia of authority denied, conditioned, suspended, or revoked.

(b) Violation by a holder’s or applicant’s agent, employee, or contractor, or by an organization or entity in which the holder or applicant holds a significant financial interest, of any section of this code, or any rule or regulation promulgated under this code, that expressly applies to the license, registration, certificate, permit, exception, or other indicia of authority denied, conditioned, suspended, or revoked, under circumstances in which the licensee knew or should have known of and failed to take reasonable measures to prevent, the violation, or failed to report the violation to the department upon learning of it.

(c) The conviction of the holder or applicant of a crime that includes as one of its elements the financial victimization of another.

(d) A false or misleading statement by a holder or applicant that the holder or applicant knew or should have known to be false or misleading, directed to any official of any government concerning the scope of the license, registration, certificate, permit, exception, or other indicia of authority, the standards under which it was issued, or the contents of the application for licensure, registration, certification, the permit, exception, or other indicia of authority.

(e)  The department may also temporarily suspend any license, registration, certificate, permit, exception, or other indicia of authority prior to hearing, if the department has prima facie evidence that the health and safety of persons, growing crops, or livestock are in imminent danger.

(Added by Stats. 1997, Ch. 238, Sec. 2. Effective January 1, 1998.)






ARTICLE 5 - Collection

281

The director may direct suit in the name of the people of the state, as plaintiff, to be brought for the recovery of any license or other fee against any person required to take out a license or pay any fee pursuant to this code that fails, neglects, or refuses to take out such license or pay such fee, or that, without such license or payment of such fee, carries on or attempts to carry on the business or do any act for which such license or payment of such fee is required. Notwithstanding Section 483.010 of the Code of Civil Procedure, in such case a writ of attachment may be issued in the manner provided by Title 6.5 (commencing with Section 481.010) of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1974, Ch. 1516. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



282

In cases where the director may perform sampling, grading, testing, inspection, or certification services in relation to any agricultural product, or identification services in relation to root or top stock of any fruit or nut trees, and fix reasonable fees to pay the costs necessary to perform the services he may collect such fees in advance of performing the services. He need not, however, do so if, in his opinion, the benefit of such services would be lessened by advance payment.

(Enacted by Stats. 1967, Ch. 15.)



283

In lieu of collecting fees in advance pursuant to Section 282, the director may, if he deems it necessary, accept a bond which guarantees payment of the fees. The bond shall be satisfactory to the director.

(Enacted by Stats. 1967, Ch. 15.)



284

If the director finds that any amount not in excess of five dollars ($5) which is due pursuant to this code is so small as not to justify the cost of its collection or believes that its collection is improbable, he may remove the amount which is due from the records of the department. He shall not, thereafter, be held accountable for its collection.

(Amended by Stats. 1971, Ch. 82.)






ARTICLE 6 - Refunds

301

As used in this article, “fee” includes, but is not limited to, any application fee, license fee, permit fee, inspection fee, certification fee, registration fee, identification fee, analysis fee, or certificate fee.

(Enacted by Stats. 1967, Ch. 15.)



302

Notwithstanding any other provision of law, the director may authorize the refund of any money which is received or collected by the department in the payment of any fee, assessment, or tax.

(Amended by Stats. 1989, Ch. 519, Sec. 1.)



303

A refund may be made in whole or in part in any of the following instances:

(a) The purpose for a fee cannot lawfully be accomplished for the person that paid the fee through no fault of such person.

(b) A refund of a fee is requested by the payer before any examination or inspection has been performed or service rendered by the department for the payer.

(c) The payment of a fee, assessment, or tax represents an overpayment, payment in duplicate, payment in error in law, or payment through error of the payer or the department.

(Enacted by Stats. 1967, Ch. 15.)



304

The fiscal officer of the department shall make payment of any refund pursuant to this article if the director prepares a voucher which sets forth the facts which pertain to the refund and authorizes its payment.

(Enacted by Stats. 1967, Ch. 15.)



305

If any money which is to be refunded has been deposited in the State Treasury, the State Controller, upon receipt of a claim which is filed by the department, shall draw his warrant for the payment of the refund from the fund to which the money was credited.

(Enacted by Stats. 1967, Ch. 15.)



306

If the director finds that the amount of any refund is less than ten dollars ($10) or an amount established pursuant to Section 16302.1 of the Government Code, the director may retain the amount for use for the same purpose for which the original payment was made, unless demand for the payment of a refund is made within six months after the determination that a refund is due. If a demand is made, the refund shall be paid.

(Amended by Stats. 1989, Ch. 519, Sec. 2.)









CHAPTER 3 - Other Powers and Duties

ARTICLE 1 - General Provisions

401

The department shall promote and protect the agricultural industry of the state.

(Enacted by Stats. 1967, Ch. 15.)



401.5

The department shall also seek to enhance, protect, and perpetuate the ability of the private sector to produce food and fiber in a way that benefits the general welfare and economy of the state. The department shall also seek to maintain the economic well-being of agriculturally dependent rural communities in this state.

(Added by Stats. 1994, Ch. 542, Sec. 1. Effective January 1, 1995.)



402

The department shall prevent fraud and deception in any of the following:

(a) Packing or labeling, or in any phase of the marketing, of any agricultural product which is governed by this code.

(b) Labeling and marketing of any commodity that is governed by this code, which is sold to producers for use in the production of crops.

(Amended by Stats. 1967, Ch. 10.)



403

The department shall prevent the introduction and spread of injurious insect or animal pests, plant diseases, and noxious weeds.

(Enacted by Stats. 1967, Ch. 15.)



404

The department shall execute the provisions of this code, except as otherwise provided, and of other laws administered by it.

(Enacted by Stats. 1967, Ch. 15.)



405

(a) With the prior approval of the Department of Fish and Wildlife and the State Department of Health Care Services, the department may reproduce or distribute biological control organisms that are not detrimental to the public health and safety that are known to be useful in reducing or preventing plant or animal damage due to pests or diseases.

(b) The department shall not engage in the production of beneficial organisms when those organisms are available in sufficient amounts for purchase from commercial sources.

(Amended by Stats. 2014, Ch. 924, Sec. 1. Effective January 1, 2015.)



406

The department shall require reports from commissioners.

(Enacted by Stats. 1967, Ch. 15.)



407

The director may adopt such regulations as are reasonably necessary to carry out the provisions of this code which he is directed or authorized to administer or enforce.

(Enacted by Stats. 1967, Ch. 15.)



408

The director may enter upon any premises to inspect the premises or any plant, appliance, or thing which is on such premises.

(Enacted by Stats. 1967, Ch. 15.)



409

Notwithstanding any other provision of law, the department by rule or regulation may provide for the issuance and renewal on a two-year basis of licenses, certificates of registration, or other indicia of authority issued pursuant to this code by the department or any agency in the department.

The department may, by rule or regulation, set the fee for such two-year license, certificate of registration, or other indicia, not to exceed twice the annual fee for issuance or renewal set by statute.

(Added by Stats. 1975, Ch. 57. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



410

It is the intent of the Legislature that the Department of Food and Agriculture, in cooperation with appropriate county officials and industry representatives, develop mutually satisfactory sources of nonstate funding to augment budget programs in the areas of county agricultural commissioners and weights and measures.

(Amended by Stats. 1982, Ch. 1638, Sec. 1. Effective October 1, 1982.)



411

(a) The Department of Food and Agriculture shall supply the Department of Water Resources with a forecast that estimates the amount of production of food, fiber, livestock, and other farm products.

(b) As part of the forecast, the Department of Food and Agriculture’s assumptions shall be based upon 20-year estimates that include, but are not limited to, the following data:

(1) Land use conversion rates and the amount of land available for agricultural production.

(2) The growing need for food, fiber, livestock and other farm products as the state’s and the nation’s populations grow.

(3) Implementation of irrigation technology and other on-farm water conservation measures.

(4) Advances in crop yields and production techniques.

(5) Alternate uses of crops.

(c) The department shall include an additional table in the forecast that estimates the agricultural water needs based upon food security considerations that include, at a minimum, the following:

(1) Population growth estimates.

(2) Production of farm products sufficient to feed the state’s population, as well as continue to provide at least 25 percent of the nation’s table food.

(3) Production necessary to meet the growth in export markets.

(d) To the extent feasible, the Department of Food and Agriculture may cooperate with the Department of Finance, the University of California, and other institutions and organizations in obtaining information for the forecasts.

(e) The Department of Food and Agriculture shall furnish the forecast to the Department of Water Resources for estimating related water usage, as well as to the Chairs of the Assembly Committee on Agriculture, the Assembly Committee on Water, Parks, and Wildlife, and the Senate Committee on Agriculture and Water Resources. The Department of Water Resources shall include this information in Bulletin 160.

(Added by Stats. 2002, Ch. 615, Sec. 2. Effective January 1, 2003.)






ARTICLE 2 - Services

431

The department shall collect and preserve books, pamphlets, periodicals, and other documents which contain information that relates to agriculture.

(Enacted by Stats. 1967, Ch. 15.)



432

The department shall collect and prepare statistics, charts, films, photographs, and other illustrative or exhibit material and information which shows the actual condition and progress of agriculture in this state and elsewhere.

(Enacted by Stats. 1967, Ch. 15.)



433

The department shall correspond with agricultural societies, colleges, schools, the commissioners, and with all other persons who are necessary to secure the best results to agriculture in this state.

(Enacted by Stats. 1967, Ch. 15.)



434

The department shall issue and cause to be printed and distributed to the commissioners, and to such other persons as it may deem proper, bulletins, charts, photographs or other illustrative material or statements which contain all the information which is best adapted to advance the interest, business, and development of agriculture in the state. The department may broadcast such portions of the illustrative material or statements as are adapted to give effect to this code. It may exhibit or display such data and material as have been collected or prepared, and may incur expenses which are necessarily incidental to the exhibit or display of such data and material.

(Amended by Stats. 1967, Ch. 26.)



435

The director may establish an identification record service for parent root and top stock of fruit and nut trees. He shall establish a reasonable schedule of fees for such service which is based upon the approximate cost of the service. Upon application of any person and the payment of the proper fees, the director shall assign to parent stock an identifying code number and make an appropriate record of such number.

(Enacted by Stats. 1967, Ch. 15.)



436

Any money which is received by the department pursuant to Section 435 shall be paid into the State Treasury and be credited to the Department of Food and Agriculture Fund. Any money in the Department of Food and Agriculture Fund which was derived pursuant to that section may be expended for the administration and enforcement of any or all of the following which relate to nursery stock, notwithstanding any other provision of law which limits the expenditure of the money to some specific purpose or to the administration or enforcement of some specific section, article, chapter, or law:

(a) Section 435.

(b) Article 7 (commencing with Section 5821) of Chapter 8 of Part 1 of Division 4.

(c) Chapter 1 (commencing with Section 6701) of Part 3 of Division 4.

(d) Any other provision of Division 4 (commencing with Section 5001), which relates to nursery stock, except Article 5 (commencing with Section 6001) of Chapter 9 or Chapter 10 (commencing with Section 6101) of Part 1, Part 5 (commencing with Section 8401), or Part 6 (commencing with Section 8801) of Division 4.

(e) Chapter 5 (commencing with Section 53301) of Division 18.

(Amended by Stats. 1984, Ch. 144, Sec. 33.)






ARTICLE 3 - Surveys and Investigations

461

The department may conduct surveys or investigations of any nursery, orchard, vineyard, agricultural commodity, agricultural appliance, farm, or other premises within the state liable to be infested or infected with any pest as defined in Section 5006 or disease, including any infectious, transmissible, and contagious diseases of livestock and poultry, for the purpose of detecting the presence of, or determining the status of, the pest or disease. The director and the county agricultural commissioner shall consult concerning these surveys or investigations and in the conduct or implementation of any control or eradication activity when the provisions of this code provide joint responsibilities in connection with the pest or disease.

(Amended by Stats. 1982, Ch. 529, Sec. 1.)



462

The director may enter into an agreement with one or more organizations representing growers, shippers, manufacturers of agricultural commodities, nonprofit trade associations whose members market agricultural commodities, federal or state marketing order boards, and state commissions which are organized pursuant to this code, operate in California, and actively engage in the marketing of agricultural commodities, whereby research will be conducted by public or private agencies to determine methods, techniques, or criteria for agricultural commodities to qualify for entrance into foreign markets.

The agreement shall specify that the state will provide up to 50 percent of the funds necessary for the research and the other parties to the agreement will provide an amount equal to or greater than that provided by the state.

State funds shall be available for expenditure for the purposes of this section upon appropriation therefor in the Budget Act or other statute.

(Amended by Stats. 1987, Ch. 1152, Sec. 1.)






ARTICLE 4 - Intergovernmental Cooperation

481

(a) The department may, with the approval of the Governor, cooperate with officials of the United States Department of Agriculture or with officials of other states in the conduct of pest or disease investigations outside of this state in the interest of the protection of the agricultural industry of this state from any pest or disease which is not generally distributed in this state.

(b) The department may enter into cooperative agreements with the United States Department of Agriculture to carry out a program for the prevention and control of avian influenza. The department shall, in accordance with the Administrative Procedure Act, adopt any regulations necessary to implement program requirements set out in the agreement.

(Amended by Stats. 2011, Ch. 296, Sec. 104. Effective January 1, 2012.)



482

(a) The director may enter into cooperative agreements with individuals, associations, boards of supervisors, and with departments, divisions, bureaus, boards, or commissions of this state or of the United States for the purpose of eradicating, controlling, or destroying any infectious disease or pest within this state.

(b) The director may enter into cooperative agreements with boards of supervisors or commissioners for the purpose of administering and enforcing this code.

(c) The director may enter into cooperative agreements with boards of supervisors and commissioners for the purpose of administering and enforcing any activity, duty, or responsibility under this code in addition to those activities, duties, or responsibilities specifically designated or authorized to be carried out by the commissioners. The cooperative agreement shall provide for payment to the county or commissioner for the county’s or the commissioner’s performance under the agreement except where payment is provided for elsewhere in this code. Where this code requires the director to perform an activity, duty, or responsibility, an agreement entered into under this subdivision does not relieve the director of ultimate responsibility for that performance.

(Amended by Stats. 1983, Ch. 242, Sec. 1. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



483

The director may arrange for the services of any individual employed by the United States, the state, or a county on a collaborative basis and allow him a reasonable fee and necessary expenses which are incurred when serving the department in a collaborative capacity.

(Enacted by Stats. 1967, Ch. 15.)



484

The director may enter into cooperative agreements with departments, divisions, bureaus, boards, or commissions of the United States for the purpose of administering meat or poultry meat inspection programs to protect the public from uninspected, adulterated, or misbranded meat and poultry meat and products thereof.

(Added by Stats. 1968, Ch. 393.)



485

(a) The secretary may enter into cooperative agreements with private entities, and with boards, bureaus, commissions, or departments of this state or of the United States, for the purpose of administering compensation, conservation, disaster assistance, economic assistance, education, environmental enhancement, indemnification, market promotion, research, and similar programs that promote and enhance agriculture.

(b) Upon appropriation by the Legislature, the secretary may receive and expend federal funds and any nonstate matching funds made available to the department for the purposes specified above via grant, interagency agreement, or otherwise, and these funds shall be administered in accordance with Section 221.

(c) (1) Grant awards shall be made by the department on a competitive basis established by the department wherever possible.

(2) Any grant awarded on an alternative basis that is not competitive shall comply with all applicable state requirements, orders, and guidelines.

(3) Decisions of the secretary relating to the award of grants shall be final.

(d) Procedures, forms, and guidelines established for these grant programs, including the application process, are exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) If the secretary expends funds or awards grants for the study of protocols for crops to meet standards for transport out of a quarantine area, the following shall apply:

(1) Primary consideration shall be given to crops that are most at risk from the imposition of a quarantine and for which protocols do not currently exist, as long as the application otherwise meets reasonable scientific standards.

(2) The department may consult with individuals or representatives of the agriculture industry, and academic or scientific individuals, or organizations to establish criteria and assist in the recommendation of any expenditure of funds or the award of grants.

(Amended by Stats. 2003, Ch. 414, Sec. 1. Effective January 1, 2004.)



486

Notwithstanding Section 482, the secretary may not enter into a cooperative agreement with a county of the first class, as defined in Section 28022 of the Government Code, for agricultural inspector services, if the cooperative agreement requires that the county provide year-round services, unless not less than 66 percent of the agricultural inspector aides and not less than 75 percent of the agricultural inspector associates not afforded protections as permanent employees employed under the cooperative agreement are afforded protections as permanent employees under the county’s civil service or other personnel system.

(Amended by Stats. 2014, Ch. 588, Sec. 1. Effective January 1, 2015.)






ARTICLE 5 - Food Biotechnology Task Force

500

Pursuant to subdivision (d) of Section 821, it is the intent of the Legislature that programs at the University of California designed to promote research on, and facilitate adoption of, sustainable agricultural practices, including, but not limited to, research, teaching, and outreach in the areas of sustainable farming systems, biologically integrated farming systems, organic agriculture, small farms, agroecology systems, biointensive integrated pest management, and biological pest control shall be adequately funded through the annual budget process to ensure the programs’ ongoing ability to respond to the needs of all sectors of California’s agricultural industry. It is the further intent of the Legislature that the sustainable agricultural practices, methods, and materials identified and developed by these programs be incorporated into appropriate programs of the state and the university to maximize the access of California farmers and ranchers to the information needed to adopt and implement these measures.

(Added by Stats. 2000, Ch. 670, Sec. 2. Effective January 1, 2001.)



501

Pursuant to Section 500 and subdivision (d) of Section 821, the Legislature requests that the Regents of the University of California do both of the following:

(a) Provide adequate and ongoing funding to programs at the University of California designed to promote research on, and facilitate adoption of, sustainable agricultural practices, including, but not limited to, research, teaching, and outreach in the areas of sustainable farming systems, biologically integrated farming systems, organic agriculture, small farms, agroecology systems, biointensive integrated pest management, and biological pest control to ensure the programs’ ongoing ability to respond to the needs of all sectors of California’s agricultural industry.

(b) Fully incorporate the sustainable agricultural practices, methods, and materials identified and developed by the programs enumerated in this article into all appropriate programs of the university to ensure that California farmers and ranchers have maximum access to the information needed to adopt and implement these measures.

(Added by Stats. 2000, Ch. 670, Sec. 2. Effective January 1, 2001.)






ARTICLE 5a - Sustainable Agriculture

500

Pursuant to subdivision (d) of Section 821, it is the intent of the Legislature that programs at the University of California designed to promote research on, and facilitate adoption of, sustainable agricultural practices, including, but not limited to, research, teaching, and outreach in the areas of sustainable farming systems, biologically integrated farming systems, organic agriculture, small farms, agroecology systems, biointensive integrated pest management, and biological pest control shall be adequately funded through the annual budget process to ensure the programs’ ongoing ability to respond to the needs of all sectors of California’s agricultural industry. It is the further intent of the Legislature that the sustainable agricultural practices, methods, and materials identified and developed by these programs be incorporated into appropriate programs of the state and the university to maximize the access of California farmers and ranchers to the information needed to adopt and implement these measures.

(Added by Stats. 2000, Ch. 670, Sec. 2. Effective January 1, 2001.)



501

Pursuant to Section 500 and subdivision (d) of Section 821, the Legislature requests that the Regents of the University of California do both of the following:

(a) Provide adequate and ongoing funding to programs at the University of California designed to promote research on, and facilitate adoption of, sustainable agricultural practices, including, but not limited to, research, teaching, and outreach in the areas of sustainable farming systems, biologically integrated farming systems, organic agriculture, small farms, agroecology systems, biointensive integrated pest management, and biological pest control to ensure the programs’ ongoing ability to respond to the needs of all sectors of California’s agricultural industry.

(b) Fully incorporate the sustainable agricultural practices, methods, and materials identified and developed by the programs enumerated in this article into all appropriate programs of the university to ensure that California farmers and ranchers have maximum access to the information needed to adopt and implement these measures.

(Added by Stats. 2000, Ch. 670, Sec. 2. Effective January 1, 2001.)






ARTICLE 7 - Poultry and Livestock Diagnostic Laboratories

520

“University,” as used in this article, means the University of California.

(Added by Stats. 1982, Ch. 1536, Sec. 4.)



521

It is the intent of the Legislature that the department contract with the Regents of the University of California to operate poultry and livestock disease laboratories pursuant to this article. The central laboratory should be located next to the facilities of the Veterinary Medical Teaching Hospital of the University of California at Davis, in order to take advantage of the expertise of the veterinary specialists.

(Added by Stats. 1982, Ch. 1536, Sec. 4.)



522

When a central diagnostic laboratory constructed on the Davis campus of the university is ready for occupancy, the director shall contract with the Regents of the University of California for its School of Veterinary Medicine to establish and operate the California Animal Health and Food Safety Laboratory. The system shall be headed by a director appointed by the Dean of the School of Veterinary Medicine under applicable university hiring rules. The system shall test, examine, and make diagnoses of infectious, nutritional, toxic, metabolic, and other diseases of domestic animals.

(Amended by Stats. 2000, Ch. 1082, Sec. 114. Effective January 1, 2001.)



523

The contract executed pursuant to this article shall provide that the university maintain sufficient numbers of laboratories to perform the functions contained in this article. The central diagnostic laboratory shall be established on the Davis campus of the university, and branch laboratories shall be operated as long as these services are best performed at a branch laboratory, considering the cost and quality of services.

(Amended by Stats. 1992, Ch. 706, Sec. 3. Effective September 15, 1992.)



524

(a) A central diagnostic laboratory building to be constructed on the Davis campus of the university adjacent to the facilities of the Veterinary Medical Teaching Hospital, together with the equipment necessary for a modern veterinary diagnostic laboratory, is hereby specifically authorized. The department may include a request for physical facilities planning and working drawings funds in its 1983–84 budget request and for construction funds in the 1984–85 budget request. The funds may be transferred, as appropriate, to the university for planning, working drawings, and construction. Title to the facility shall vest in the Regents of the University of California, and the facility shall be dedicated for use as a veterinary diagnostic laboratory so long as it is needed for that purpose.

(b) Prior to completion of construction of a central diagnostic laboratory on the Davis campus of the university, the director may continue to provide interim laboratory services and to contract with the university for diagnostic services which can be rendered more effectively by the university. In order to assure the orderly transfer of the veterinary diagnostic program from the department to the university, a Transition Veterinary Diagnostic Laboratory Administrative Committee is established. The committee shall consist of the director or his or her designee, who will serve as chairman, the Dean of the School of Veterinary Medicine or his or her designee who will serve as assistant chairman, and two additional members, one appointed by the director and one by the dean. The committee shall advise the department and the university on the operation of the laboratories during the period prior to the diagnostic laboratory system being fully transferred from the department to the university.

(Added by Stats. 1982, Ch. 1536, Sec. 4.)



525

After the contract has been executed pursuant to Section 521, the diagnostic functions of the regional laboratories maintained at Petaluma and Sacramento shall be transferred to other laboratories in the system and those two laboratories shall be closed.

(Added by Stats. 1982, Ch. 1536, Sec. 4.)



526

The contract shall provide that the university, in consultation with the department, shall establish a schedule of fees to help defray the cost of operation of the laboratories.

(Added by Stats. 1982, Ch. 1536, Sec. 4.)



527

The contract shall provide for all of the following services which, when included in the department’s budget, shall be provided without charge:

(a) Services performed in the course of a department-approved investigation of an animal health problem.

(b) Department-approved services provided to regulatory agencies.

(Added by Stats. 1982, Ch. 1536, Sec. 4.)



528

The contract shall specify the accounting procedures to be used and any reports necessary to assure compliance with state and university requirements.

(Added by Stats. 1982, Ch. 1536, Sec. 4.)



529

It is intended that the contractual arrangement between the university and the department be of long-term duration. The department’s budget for the laboratories shall be reviewed annually.

A Veterinary Diagnostic Laboratory Board is hereby established, consisting of representatives of the livestock and poultry industries and practicing veterinarians who utilize the laboratory service. It shall be appointed by the director in consultation with the Dean of the School of Veterinary Medicine. The Chief of the Bureau of Animal Health of the department, the Assistant Area Veterinarian in Charge for California for the United States Department of Agriculture, and the director of the California Animal Health and Food Safety Laboratory created by this article shall be ex officio members. The board shall advise the university and the department on all aspects of the operation of the laboratories.

(Amended by Stats. 2000, Ch. 1082, Sec. 115. Effective January 1, 2001.)



530

A member of the Veterinary Diagnostic Laboratory Board is entitled to be paid his or her actual expenses which are incurred while engaged in performing his or her duties that are authorized by this article.

(Added by Stats. 1982, Ch. 1536, Sec. 4.)



531

The budget for the California Animal Health and Food Safety Laboratory shall be established as a line item in the budget of the department. The operating budget requests shall be submitted annually, and requests for funding of construction of facilities and special items of laboratory equipment which cost over one hundred fifty thousand dollars ($150,000) shall be submitted when required. The director shall transfer funds appropriated for operation of the laboratories, for equipment, and for construction of facilities to the university to be managed according to university rules and regulations, and in accordance with the contract between the department and the university.

(Amended by Stats. 2000, Ch. 1082, Sec. 116. Effective January 1, 2001.)






ARTICLE 8 - Sustainable Agriculture

550

This article shall be known and may be cited as the Sustainable Agriculture Research and Education Act of 1986.

(Added by Stats. 2010, Ch. 200, Sec. 1. Effective January 1, 2011.)



551

The Legislature finds and declares all of the following:

(a) There is a growing movement in California and the nation to change farming techniques by adopting more resource-conserving, energy-efficient systems of agriculture. The objective of these changes is to produce agricultural products that may reduce the use of petrochemicals, improve means of biological pest management, improve soil productivity, improve erosion control, and improve irrigation, cultivation, and harvesting techniques.

(b) Over the long term, adoption of more efficient resource-conserving systems of agricultural production can benefit both the producing and consuming public.

(c) The resolution of many agricultural problems depends on immediate efforts to provide farmers with practices that are both resource conserving and economical for food producers, and to foster food production and distribution methods that reduce dependence on petroleum-based inputs.

(Added by Stats. 2010, Ch. 200, Sec. 1. Effective January 1, 2011.)



552

The purpose of this article is to promote more research and education on sustainable agricultural practices, such as organic methods, biological control, and integrated pest managements, including the analysis of economic factors influencing the long-term sustainability of California agriculture. This article is intended to foster economically and ecologically beneficial means of soil improvement, pest management, irrigation, cultivation, harvesting, transportation, and marketing for California agriculture based on methods designed to accomplish all of the following:

(a) The control of pests and diseases of agricultural importance through alternatives that reduce or eliminate the use of pesticides and petrochemicals.

(b) The production, processing, and distribution of food and fiber in ways that consider the interactions among soil, plants, water, air, animals, tillage, machinery, labor, energy, and transportation to enhance agricultural efficiency, public health, and resource conservation.

(Added by Stats. 2010, Ch. 200, Sec. 1. Effective January 1, 2011.)



553

(a) It is the intent of the Legislature that the Regents of the University of California establish the Sustainable Agriculture Research and Education Program to support all of the following:

(1) Competitive grants for research on topics described in Section 552.

(2) The giving of instructions and practical demonstrations in agriculture and imparting information through demonstrations, publications, and otherwise, and for printing and distribution of information in connection with the Sustainable Agriculture Research and Education Program. Where feasible, these demonstrations shall include field research conducted on cooperating farms.

(3) Planning for and management of University of California farmlands committed to supporting long-term continuous research in sustainable agricultural practices and farming systems.

(b) Those eligible to apply for competitive grants under subdivision (a) shall include individuals affiliated with public and private institutions of higher education and with nonprofit tax-exempt organizations.

(c) All grant applications shall be subject to peer review for scientific merit.

(d) In awarding grants, preference shall be given to projects that include field evaluation and offer the greatest potential for measurable progress toward attaining the long-term goals pursuant to Section 552.

(Added by Stats. 2010, Ch. 200, Sec. 1. Effective January 1, 2011.)



554

(a) If the Sustainable Agriculture Research and Education Program is established by the regents, the President of the University of California shall establish and appoint a Program Advisory Committee and a Technical Advisory Committee.

(b) The duties of the Program Advisory Committee shall include recommending goals and priorities for this program, including, but not limited to, reviewing the priority of grant applications.

(c) The Program Advisory Committee shall be composed of a majority of individuals representing agriculture, as well as representatives from government, public organizations, and institutions of higher education, all of whom are knowledgeable regarding the issues and practices of sustainable agriculture.

(d) The duties of the Technical Advisory Committee shall include making recommendations about the scientific merit of grant applications submitted pursuant to Section 553.

(e) The Technical Advisory Committee shall be composed of faculty and staff of the University of California and other experts from outside the university.

(f) Members of the Program Advisory Committee and Technical Advisory Committee who are not employed by the University of California shall be appointed for a period not exceeding three years and receive compensation for expenses incurred in the performance of their duties according to applicable university regulations and guidelines.

(Added by Stats. 2010, Ch. 200, Sec. 1. Effective January 1, 2011.)



555

If the Sustainable Agriculture Research and Education Program is established by the regents, it shall be established from existing resources.

(Added by Stats. 2010, Ch. 200, Sec. 1. Effective January 1, 2011.)






ARTICLE 8.5 - The Cannella Environmental Farming Act of 1995

560

This article shall be known as the Cannella Environmental Farming Act of 1995.

(Added by Stats. 1995, Ch. 928, Sec. 3. Effective January 1, 1996.)



561

The Legislature finds and declares the following:

(a) California agriculture helps to feed the world and fuel our economy. Agriculture provides one out of every 10 jobs in California, and our state has led the nation in total farm production every year since 1948. During 1993, California’s 76,000 farms generated nearly $20 billion in cash receipts and another $70 billion in economic activity.

(b) Many farmers engage in practices that contribute to the well-being of ecosystems, air quality, and wildlife and their habitat. Agriculture plays a pivotal role in preserving open space that is vital to the environment. Seventy-five percent of the nation’s wildlife live on farms and ranches. Freshwater streams and stockponds on farms and ranches provide habitat to millions of fish. Corn, wheat, rice, and other field crops provide bountiful food and habitat for deer, antelope, ducks, geese, and other wildlife.

(c) Environmental laws should be based on the best scientific evidence gathered from public and private sources.

(d) Best scientific evidence should include the net environmental impact provided by agriculture.

(e) Additional research is necessary to adequately inventory the impact that agriculture has on the environment. Recognition should be afforded to agricultural activities that produce a net benefit for the environment, which is consistent with the growing trend of providing incentives for the private sector to undertake economic activities that benefit the environment.

(Added by Stats. 1995, Ch. 928, Sec. 3. Effective January 1, 1996.)



564

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) “Agricultural activities” means those activities that generate products as specified in Section 54004.

(b) “Department” means the Department of Food and Agriculture.

(c) “Panel” means the Scientific Advisory Panel on Environmental Farming.

(d) “Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 1995, Ch. 928, Sec. 3. Effective January 1, 1996.)



566

(a) The department shall establish and oversee an environmental farming program. The program shall provide incentives to farmers whose practices promote the well-being of ecosystems, air quality, and wildlife and their habitat.

(b) The department may assist in the compilation of scientific evidence from public and private sources, including the scientific community, industry, conservation organizations, and federal, state, and local agencies identifying the net environmental impacts that agriculture creates for the environment. The department shall serve as the depository of this information and provide it to federal, state, and local governments, as needed.

(c) The department shall conduct the activities specified in this article with existing resources, to the extent they are available.

(Added by Stats. 1995, Ch. 928, Sec. 3. Effective January 1, 1996.)



568

(a) The secretary shall convene a five-member Scientific Advisory Panel on Environmental Farming to advise and assist federal, state, and local government agencies on issues relating to air, water, and wildlife habitat to do the following:

(1) Review data on the impact that agriculture has on the environment and recommend to appropriate state agencies data that the panel approves as scientifically valid. A state agency that receives data recommended by the panel may adopt and incorporate the data into the appropriate program. If a state agency does not utilize the data recommended by the panel, it shall provide the panel with a written statement of reasons for not utilizing the data. The reasons, at a minimum, shall specify the scientific basis for not utilizing the data. The reasons shall be provided within 180 days of receiving the data from the panel.

(2) Compile the net environmental impacts that agriculture creates for the environment, identified pursuant to paragraph (1).

(3) Research, review, and comment on data upon which proposed environmental policies and regulatory programs are based to ensure that the environmental impacts of agricultural activities are accurately portrayed and to identify incentives that may be provided to encourage agricultural practices with environmental benefits.

(4) Assist government agencies to incorporate benefits identified pursuant to paragraph (1) into environmental regulatory programs.

(b) Members of the panel shall be highly qualified and professionally active or engaged in the conduct of scientific research. Of the members first appointed to the panel, two shall serve for a term of two years and three shall serve for a term of three years, as determined by lot. Thereafter, members shall be appointed for a term of three years. The members shall be appointed as follows:

(1) Three members shall be appointed by the secretary. At least one of these members shall have a minimum of five years of training and experience in the field of agriculture and shall represent production agriculture.

(2) One member, who has a minimum of five years of training and experience in the field of human health or environmental science, shall be appointed by the Secretary of the Environmental Protection Agency.

(3) One member, who has a minimum of five years of training and experience in the field of resource management, shall be appointed by the Secretary of the Resources Agency.

(c) The panel may establish ad hoc committees, which may include professionals or scientists, to assist it in performing its functions.

(d) The panel shall be created and maintained with funds made available from existing resources within the department to the extent they are available.

(Added by Stats. 1995, Ch. 928, Sec. 3. Effective January 1, 1996.)






ARTICLE 9 - University of California Center for Pest Research

576

This article shall be known and may be cited as the University of California Pest Research Act of 1990.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)



577

The Legislature finds and declares all of the following:

(a) There is a need to develop and apply ecologically based pest management alternatives that are environmentally sound to prevent, control, and eradicate pests.

(b) The continuation of pest control technology in agriculture which relies primarily on synthetic chemicals may be impractical, given the dwindling number of newly registered chemicals, increasing resistance of numerous pests to pesticides, public concern about pesticide residues, and potential threats posed to environmental quality and human health.

(c) To be adequately prepared for existing and new infestations of agricultural pests, California needs to have a means of coordinating and evaluating long-term basic and applied pest research, including the impact of prevention, control, and eradication efforts upon public health and the environment.

(d) The state should facilitate, promote, and support collaborative pest research programs and projects by its agencies, public and private universities, the federal government, and the agricultural industry that work toward developing environmentally sound, ecologically based pest management techniques.

(e) In order to strengthen pest prevention, control, and eradication efforts, it is the intent of the Legislature that an administrative structure be created within the University of California which, in cooperation with California’s public and private universities, the state, the agricultural industry, and persons experienced with environmentally sound, ecologically based pest management alternatives, advances pest research and formulates innovative solutions that better safeguard the environment and public health.

Toward these ends, the Legislature requests that the Regents of the University of California establish a pest research center which will review and prioritize pest-related research activities conducted through the university. It is the intent of the Legislature that University of California programs engaged in pest research shall, when applicable, follow the research priorities established by the center. The center is encouraged to develop research priorities in cooperation with other public and private universities and with state, federal, and county agencies, including, but not limited to, the Department of Food and Agriculture, State Department of Health Services, Department of Forestry and Fire Protection, county agricultural commissioners, United States Department of Agriculture, National Science Foundation, National Institutes of Health, and the agricultural industry, and with environmental and public and occupational health groups.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)



578

Unless the context otherwise requires, the definitions in this section govern the construction of this article.

(a) “Center” means the University of California Center for Pest Research.

(b) “Pest” means any of the following pests that are, or are likely to become, dangerous or detrimental to the agricultural or nonagricultural environment of the state.

(1) Any insect, nematode, or weed.

(2) Any form of terrestrial, aquatic, or aerial plant, virus, fungus, bacteria, or other microorganism, except viruses, fungi, bacteria, or other microorganisms on, or in, a living human or any other living animal.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)



579

It is the intent of the Legislature that the responsibilities of the center include, but are not limited to, all of the following:

(a) Establishing multidisciplinary, long-term research priorities for the University of California which focus on the application of ecologically based, environmentally sound prevention, control, and eradication practices against pests which pose a significant threat to the welfare of California’s agricultural, forest, or urban settings.

(b) Recommending how pest research funds obtained by the center on or after January 1, 1991, should be allocated within the University of California.

(c) Encouraging the use of biological controls, integrated pest management, sustainable agriculture, and other alternative pest management methods to combat pests, and, thereby, reducing exposure to toxic substances in air, water, and soil.

(d) Supporting basic and applied pest research, including practical field trials and awarding competitive grants, when economically feasible, and other projects administered by the center.

(e) Developing information systems that enable academics, farmers, and public policymakers to quickly analyze and apply pest research data.

(f) Providing information and advice to the department, county agricultural commissioners, the agricultural community, and other interested parties concerning pest prevention and detection through outreach consultation, information dissemination, education services, demonstrations, seminars, and publications.

(g) Printing and distributing information related to center-sponsored and other University of California pest management research projects.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)



580

(a) It is the intent of the Legislature that the center, through its director, develop a list of recommended pest management research priorities for the University of California that emphasize and encourage the development and implementation of biological controls, sustainable agriculture, integrated pest management strategies, agroecology, cultural and mechanical practices, and other alternative pest management methods and programs which are ecologically based and environmentally sound.

(b) In developing pest management research recommendations, the center is encouraged to give high priority to alternative practices and strategies that address the reduction, control, or eradication of pests, including exotic pests, which represent the greatest threat to public health and safety or the economy of the state.

(c) In developing recommended exotic pest research priorities, the center is encouraged to give high priority to all of the following:

(1) Development of methods to determine the origin of exotic pests.

(2) Determination of the age and origin of exotic pests.

(3) Geographic analysis of exotic pests to determine place of origin, including acoustical fingerprinting.

(4) Improvements to existing exotic pest insect baits.

(5) An examination of the manner in which the sterile insect technique actually works and improvements in sterile insect technology.

(6) Assessments of wild exotic pest populations, and their regulating biological agents.

(7) Studies of exotic pests and their natural enemies in climates similar to that of the various regions in California.

(8) The exploration and introduction of natural enemies, including those from foreign countries, if necessary.

(9) Computerization of all records of exotic pest captures.

(10) Improvements in detection technology, which include better attractants.

(11) Compilation, maintenance, and updated data about exotic pest research and exotic pest management programs operating within and outside the state.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)



581

To the extent that it is economically and scientifically feasible, it is the intent of the Legislature that the center shall award pest research funds obtained by the center on or after January 1, 1991, based upon a competitive application process and peer review. The center is encouraged to give high priority to exotic pest research proposals.

In awarding pest research funds, the center shall give priority to proposals that support pest control methods which use ecologically based and environmentally sound alternatives to pesticides and other chemicals, and eliminate or reduce pesticide use or eliminate or minimize pesticide residues, protect the public health and environment, and satisfy a majority of the following criteria:

(a) Are cost-effective.

(b) Improve the agricultural industry and the state economy.

(c) Do not significantly or extensively duplicate other research.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)



582

It is the intent of the Legislature that the University of California appoint a director of the center who is knowledgeable about pest management practices and research and alternative pest management techniques.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)



583

(a) The University of California shall prepare an annual report describing the activities of the center, major objectives and significant accomplishments of pest management research and extension programs at the University of California, and obstacles and opportunities toward developing and implementing pest management alternatives in the state. The report shall also include all of the following:

(1) Identification and evaluation of major policy issues and needs in pest management research in California.

(2) Identification of the long-range and short-term management research priorities established by the center.

(3) Identification of environmentally sound, ecologically based alternatives to pesticides that are possible or probable human carcinogens or reproductive toxicants.

(4) A summary and status information on all research proposals submitted through the center. The summary shall include both proposed and approved research projects.

(b) The report shall be submitted to the Legislature not later than October 15 of each year.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)



584

If the center is established by the Regents of the University of California, it is the intent of the Legislature that the administrative costs of establishing the center shall be supported from existing resources of the university.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)



585

This article shall apply to the University of California only to the extent that the Regents of the University of California, by resolution, make any of these provisions applicable to the university.

(Added by Stats. 1990, Ch. 1642, Sec. 1.)






ARTICLE 9.5 - Coexistence Working Groups

587

The Legislature finds and declares the following:

(a) The Legislature supports the agricultural community’s efforts to promote choices of farming methods, practices, and crops.

(b) The Legislature also recognizes the economic and other value to the State of California in diversified agricultural industries, bolstered by mutually supportive coexistence within and among its sectors; and further appreciates the value and importance of agricultural research for the benefit not only of California’s farming community, but also farmers and people around the world.

(Added by Stats. 2007, Ch. 324, Sec. 1. Effective January 1, 2008.)



588

(a) When conflicts arise between sectors of agriculture, the secretary may designate agricultural coexistence working groups to work towards conflict resolution.

(b) The members of a coexistence working group shall be appointed by, and serve at the pleasure of, the secretary. Each working group shall be comprised of no more than 10 members of diverse qualifications, who shall serve without compensation and within existing departmental resources, to develop, review, and provide findings and recommendations to the secretary regarding specific issues pertaining to the coexistence of various sectors of agricultural production that present or might present conflicts with one another. Each working group shall be comprised primarily of affected growers or their representatives from a cross section of the interested stakeholders and may also include representatives of related industries, academia, or relevant governmental agencies.

(c) In developing its findings and recommendations for the secretary, a working group may do any of the following:

(1) Recognize the economic, human, and environmental benefits of coexistence among diversified agricultural industries by developing best management practices designed to foster coexistence between the various segments of food, fiber, and agriculturally derived energy production.

(2) Identify a means of maximizing coordination and communication among those involved in sectors of agricultural production that are in real, potential, or perceived conflict with one another, and consider issues relevant to coexistence, including, but not limited to, developing consensus on voluntary production practices and protections.

(3) Work in concert with the State Board of Food and Agriculture, and provide a forum for fostering a broad-based dialogue on agricultural production practices related to coexistence, founded on facts and demonstrable applied and practical science. If data is lacking, the working group may also propose research programs to provide information on which to base further recommendations.

(Added by Stats. 2007, Ch. 324, Sec. 1. Effective January 1, 2008.)









CHAPTER 4 - Buildings of the Department of Agriculture

ARTICLE 1 - Definitions and General Provisions

601

As used in this chapter, “fund” includes any account in a fund which consists of money derived from different sources for different purposes.

(Enacted by Stats. 1967, Ch. 15.)



602

The department may, with the approval of the Department of General Services, purchase or otherwise acquire real property. It may construct and equip buildings upon such property and make improvements to such property, buildings, and equipment.

(Enacted by Stats. 1967, Ch. 15.)



603

Any building or improvement which is constructed by the department pursuant to this chapter shall be primarily for the occupancy of commissions, divisions, bureaus, advisory boards, and services which are supported from the funds from which money is expended for the construction of the building or improvement.

(Enacted by Stats. 1967, Ch. 15.)



604

The building or improvement shall be administered and supervised by the department in accordance with rules and regulations which are established by the department and approved by the Department of General Services. Such rules and regulations shall be comparable to those for the administration and supervision of other state-owned buildings.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Department of Agriculture Building Fund

621

The Department of Agriculture Building Fund is continued in existence.

(Enacted by Stats. 1967, Ch. 15.)



622

When there are moneys available in the Department of Agriculture Fund, or in other funds which are subject to the jurisdiction of the director, not required to meet any demand which has accrued or may accrue against such funds, the Controller, upon executive order of the Director of Finance, shall transfer such sum as may be designated by the Director of Agriculture from the funds available in the Department of Agriculture Fund, or in such other funds, to the Department of Agriculture Building Fund.

(Enacted by Stats. 1967, Ch. 15.)



623

All rentals which are collected pursuant to this chapter shall be deposited in the Department of Agriculture Building Fund.

(Enacted by Stats. 1967, Ch. 15.)



624

All moneys in the Department of Agriculture Building Fund are appropriated without regard to fiscal years to carry out this chapter, including the costs of operation, maintenance, repairs, and other reasonable and necessary expenses of the buildings or improvements which are constructed or acquired pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



625

At least annually and oftener if the amounts collected as rentals should warrant, there shall be returned from the Department of Agriculture Building Fund to the Department of Agriculture Fund and to such other funds from which contributions were made to defray the cost of the buildings, equipment, and facilities which are constructed or acquired pursuant to this chapter, such amounts as are not necessary to meet the financial requirements of the Department of Agriculture Building Fund.

(Enacted by Stats. 1967, Ch. 15.)



626

No money may be taken from the Department of Agriculture Fund, or other funds under the jurisdiction of the director, for transfer to the Department of Agriculture Building Fund if it will interfere with the administrative purposes for which the money was collected.

(Enacted by Stats. 1967, Ch. 15.)



627

If any money from the Department of Agriculture Building Fund is used to purchase property or construct buildings and appurtenant facilities for the use of the department, either alone or with any other state agency, or for investment purposes in connection with such purchase or construction, the director may do any and all things which are necessary to protect the investment or use, including the purchase of insurance against the loss of, or damage to, the property, or the loss of its use and occupancy.

Any transaction which is entered into by the director pursuant to this section is subject to the approval of the Department of General Services.

(Enacted by Stats. 1967, Ch. 15.)



628

Upon the completion of any buildings or improvements and the fulfillment of the obligation to reimburse the Department of Agriculture Fund, or other funds pursuant to this chapter, any unused balances in the Department of Agriculture Building Fund shall, on order of the Controller and upon request of the director, be transferred to the General Fund.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Leases and Rentals

651

Any building or improvement which is provided by the department pursuant to this chapter may contain space in excess of the requirements of the department. Until needed, such excess space may be leased or let by the department at such rental and upon such terms and conditions as are approved by the Department of General Services. The rentals charged shall be sufficient to provide a reasonable return to the Department of Agriculture Fund or other fund that is subject to the jurisdiction of the director for any contributions which are made for the cost of the construction of the building or improvement until the entire amount contributed, together with reasonable interest, has been returned.

(Enacted by Stats. 1967, Ch. 15.)



652

The department, with the approval of the Department of General Services, shall determine the amounts which are returnable to the respective funds. The amounts shall not exceed the amount of the original contributions from the respective funds. Interest may, however, be paid on any contributions in the manner and amount which the department, with the approval of the Director of General Services, determines.

(Enacted by Stats. 1967, Ch. 15.)



653

During the period of repayment, the department may contract with the Department of General Services to handle the rentals of any space over and above that which is required for the department and to furnish general supervision and maintenance in any building or improvement which is constructed pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



654

The director shall allocate space to the commissions, divisions, bureaus, advisory boards, and services which comprise the department or agencies that are subject to its jurisdiction which are supported from funds from which money is expended for the construction of buildings or improvements. He shall charge a rental for such space until such time as the contributions which are made from the Department of Agriculture Fund, or other funds subject to the jurisdiction of the director, have been repaid pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



655

The occupancy of any space which is not required by the department for the commissions, divisions, bureaus, advisory boards, and services which are mentioned in Section 654 shall be confined to that of other functions of the department, of other state agencies, of official agencies cooperating with the department under agreement, or of official agricultural agencies of the state or county. Rentals comparable to the rentals which are required by Section 654 shall be charged for such space.

(Enacted by Stats. 1967, Ch. 15.)



656

When all funds have been reimbursed for contributions which are made for the construction and equipping of any building or facility, the Department of General Services shall assume control of the operation and management of the building, improvement or facility. The Department of Agriculture shall have priority to occupy any space within any such building before the space is leased or let to any other agency at rental rates which are comparable to those charged to other state agencies for comparable facilities in other state-owned buildings.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 5 - Foreign Trade Practices

701

The Legislature finds and declares all of the following:

(a) California farm sales, which are of vital importance to California agriculture and the state’s economy, have been adversely affected by increasing foreign imports and a loss of export markets as a result of numerous factors including, in some cases, unfair trade practices of foreign governments and foreign business enterprises.

(b) Under the Trade Act of 1974 (19 U.S.C. Sec. 2101 et seq.), an interested party may file a petition with the United States Trade Representative to negotiate for a remedy when any act, policy, or practice of a foreign government is inconsistent with international trade agreements, or otherwise unreasonable, unjustifiable, or discriminatory and is a burden or is restrictive to United States commerce, or if a foreign government fails to grant United States rights under a trade agreement.

(c) Agricultural parties at interest under the act are encountering difficulties in obtaining these remedies. They are encountering a lengthy, costly, political process which requires extensive factfinding to show significant interest and substantial damage.

(Added by Stats. 1986, Ch. 1358, Sec. 1.)



702

It is the intent of the Legislature to support the multilateral and bilateral free and fair trade negotiation process currently in place, but to provide California agricultural parties at interest with additional support through state involvement and unified statistical data compilation and analysis to contribute to a more effective and persuasive presentation of cases brought by California agricultural interests.

(Added by Stats. 1986, Ch. 1358, Sec. 1.)



703

The department may, upon the request of a California agricultural interest which is pursuing a case under Section 301 or 302 of the Trade Act of 1974, gather and provide analytical assistance, information, and data in support of the case.

(Added by Stats. 1986, Ch. 1358, Sec. 1.)



704

The director shall establish a reasonable schedule of fees to cover the amount expended for providing analytical assistance, information, and data requested by the California agricultural interest pursuant to this chapter.

(Added by Stats. 1986, Ch. 1358, Sec. 1.)



705

All state agencies, including, but not limited to, the Department of Finance and the Employment Development Department shall cooperate with the director in the compilation of pertinent statistical data and shall respond to requests by the director for information in a timely manner.

(Amended by Stats. 2004, Ch. 225, Sec. 12. Effective August 16, 2004.)






CHAPTER 6 - State Agricultural Policy

ARTICLE 1 - General Provisions

801

This chapter shall be known and may be cited as the Thurman Agricultural Policy Act.

(Added by Stats. 1982, Ch. 1150, Sec. 1.)



802

The Legislature finds and declares the following:

(a) Agriculture is the number one industry in California, which is the leading agricultural state in the country.

(b) Although California’s cultivated land accounts for approximately 3 percent of the country’s entire supply of farmland, the state has historically produced about 10 percent of the farm cash receipts in the United States.

(c) California leads the nation in the production of approximately 50 different crops and livestock products.

(d) The diversity of the state’s agriculture is truly impressive, for over 250 different commodities are grown here.

(e) Family owned farms produce most of the food and fiber produced by the California agricultural industry.

(f) The economic strength of the California’s agricultural industry depends on farmers and ranchers being able to profitably market the commodities and products raised.

(g) A profitable and healthy farming industry must be sustained by a sound natural resource base of soils, water, and air which is developed, conserved, and maintained to ensure sufficient quantities and the highest optimum quality possible.

(Amended by Stats. 1986, Ch. 408, Sec. 1.)



803

The Legislature further finds and declares that, regardless of the findings in Section 802, this state does not presently have a formal agricultural policy. That policy should guide decisionmaking by the Legislature so that the needs of the agricultural industry can be considered for the benefit of the residents of this state, each of whom is directly and indirectly affected by California agriculture.

(Added by Stats. 1982, Ch. 1150, Sec. 1.)






ARTICLE 2 - Agricultural Policy

821

As part of promoting and protecting the agricultural industry of the state and for the protection of public health, safety, and welfare, the Legislature shall provide for a continuing sound and healthy agriculture in California and shall encourage a productive and profitable agriculture. Major principles of the state’s agricultural policy shall be all of the following:

(a) To increase the sale of crops and livestock products produced by farmers, ranchers, and processors of food and fiber in this state.

(b) To enhance the potential for domestic and international marketing of California agricultural products through fostering the creation of value additions to commodities and the development of new consumer products.

(c) To sustain the long-term productivity of the state’s farms by conserving and protecting the soil, water, and air, which are agriculture’s basic resources.

(d) To maximize the ability of farmers, ranchers, and processors to learn about and adopt practices that will best enable them to achieve the policies stated in this section.

(Amended by Stats. 2000, Ch. 670, Sec. 3. Effective January 1, 2001.)



822

The Legislature shall review actions taken in the implementation and furtherance of the state agricultural policy for their impact on the following factors:

(a) Productive agricultural land.

(b) Agricultural water supplies.

(c) Agricultural energy resources, including, but not limited to, energy rates and rate structures.

(d) Pest control, exclusion, detection, and eradication activities.

(e) Agricultural labor.

(f) Agricultural production tools, including, but not limited to, fertilizers and implements of husbandry.

(g) Marketing agricultural products in the domestic and foreign markets.

(h) Agricultural research, education, and agricultural extension programs.

(i) Agricultural transportation and distribution systems.

(j) Agricultural financing.

(k) Family owned farms.

(l) Activities of county agricultural commissioners.

(m) Agricultural exhibits at state-supported fairs.

(n) Recycling agricultural byproducts.

(o) Applied new technologies including, but not limited to, new food product and value-added product development.

(Amended by Stats. 1987, Ch. 152, Sec. 1. Effective July 10, 1987.)









CHAPTER 8 - Agriculture Theft Prevention

ARTICLE 1 - General Provisions

851

It is the intent of this chapter to establish a means of identifying the owner of any fruits, nuts, or vegetables which are the food product of any tree, vine, or plant so as to provide an additional control over thefts of these commodities within the state.

(Added by Stats. 1986, Ch. 661, Sec. 1.)






ARTICLE 2 - Proof of Ownership

861

For lots of over 25 pounds of any fruits, nuts, or vegetables that are the food product of any tree, vine, or plant, or for lots of over 200 pounds of any burl wood from a walnut tree, living or dead, and that are marketed for commercial purposes, all of the following apply:

(a) Every person who sells the commodity for resale, processing, or further distribution through any commercial or nonprofit enterprise shall provide the buyer or transporter with a record of proof of ownership for each lot of the commodity.

(b) Every person who buys the commodity for resale, processing, or further distribution through any commercial or nonprofit enterprise shall obtain from the previous buyer or from the transporter a record of proof of ownership for each lot of the commodity.

(c) Every person who transports for commercial purposes shall possess a record showing proof of ownership for each lot of the commodity during transportation.

(Amended by Stats. 2009, Ch. 487, Sec. 1. Effective January 1, 2010.)



862

Upon probable cause to believe any fruits, nuts, vegetables, or walnut burl regulated pursuant to this chapter is in unlawful possession, proof of ownership shall be made available for inspection upon request of the secretary, the commissioner, or by any peace officer. If the secretary or the commissioner has probable cause to believe that any fruits, nuts, vegetables, or walnut burl regulated pursuant to this chapter is in unlawful possession, he or she may request a peace officer to stop the vehicle pursuant to Section 881 for inspection. The record shall contain the following information:

(a) Name, address, telephone number, and signatures of the seller or the seller’s authorized representative.

(b) Name, address, and telephone number of the buyer or consignee if not sold.

(c) Common or generic name and quantity of the commodity involved.

(d) Date of transaction and date of commencement of transportation.

(Amended by Stats. 1996, Ch. 238, Sec. 2. Effective January 1, 1997.)



863

A bill of lading, bill of sale, certified farmers certificate, data obtainable by electronic transmission which is accessible to a common carrier, or a similar type document shall be considered proof of ownership for purposes of this chapter.

(Added by Stats. 1986, Ch. 661, Sec. 1.)



864

It is unlawful for any person to knowingly falsify or cause to be falsified any information in a record intended to show proof of ownership.

(Added by Stats. 1986, Ch. 661, Sec. 1.)



865

A copy of the record shall be retained by the buyer and seller for a period of 60 days after delivery.

(Added by Stats. 1986, Ch. 661, Sec. 1.)



866

This chapter establishes minimal requirements for the transportation and identification of agricultural commodities. A county may, by ordinance, impose additional requirements regarding this transportation and identification.

(Added by Stats. 1986, Ch. 661, Sec. 1.)






ARTICLE 3 - Exceptions

871

This chapter does not apply to the following agricultural commodities:

(a) Commodities transported from the farm or ranch where they are produced to a commercial packing plant within this state for processing or packing.

(b) Commodities transported and accompanied by a valid permit, disposal order, or certificate issued by the director or the commissioner for any reason other than to comply with this chapter.

(Added by Stats. 1986, Ch. 661, Sec. 1.)






ARTICLE 4 - Enforcement

881

Any peace officer, upon probable cause to believe an agricultural commodity regulated pursuant to this chapter is being unlawfully transported, may stop the vehicle and request proof of ownership of the commodity.

(Added by Stats. 1986, Ch. 661, Sec. 1.)



882

Upon reasonable belief that a person is in unlawful possession of a commodity regulated by this chapter, the commodity may be held or seized by the secretary, the commissioner, or any peace officer and shall be turned over to the custody of the commissioner. The commissioner may hold the commodity on the premises where it was seized or may take possession of the commodity and maintain custody until disposed of according to the requirements of Section 884.

(Amended by Stats. 2009, Ch. 487, Sec. 2. Effective January 1, 2010.)



883

The director, the commissioner, or a peace officer may investigate to ascertain the ownership of any commodity that has been held pursuant to this chapter. If the lawful owner is located, the commodity shall be released to the owner, or his or her agent. The commissioner may require reasonable payment to cover costs incurred in the storing of the commodity, but not to exceed the value of the commodity being held.

(Added by Stats. 1986, Ch. 661, Sec. 1.)



884

(a) If for any reason the commodity is not released to the rightful owner after being in the custody of the commissioner for 48 hours or, in the case of a highly perishable commodity, any shorter period of time that the commissioner deems necessary, the commissioner may either sell the commodity by public auction or by private sale at fair market value to a commercial packer of the commodity, or, after 72 hours from the time of seizure, may donate the commodity to a nonprofit charitable organization. If donated, the commodity shall not be sold by the receiving party. If sold, all of the proceeds derived from the sale of the commodity shall be held by the commissioner for a period of not less than six months, during which time the lawful owner of the commodity may submit satisfactory proof of ownership and obtain possession of the proceeds. The commissioner may require the payment by the owner of an amount sufficient to cover the costs incurred for a storage and sale of the commodity, but not to exceed the sale price of the commodity. If, after retention of the proceeds for a period of at least six months, no demand is made or if proof of ownership is not supplied, the commissioner shall deposit the proceeds of the sale of the commodity in the general fund of the county.

(b) If the commodity is unfit for human consumption, the commissioner may destroy it.

(Amended by Stats. 2002, Ch. 946, Sec. 1. Effective January 1, 2003.)



885

In lieu of civil prosecution, the secretary or the commissioner may levy a civil penalty against any person violating the provisions of this chapter or any regulation adopted pursuant to its provisions. The civil penalty for each violation shall be, for a first violation, a fine of not more than five hundred dollars ($500). For a second or subsequent violation, the fine shall be not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000). Before a civil penalty is levied, the person charged with the violation shall receive notice of the nature of the violation and shall be given an opportunity to be heard. This shall include the right to review the evidence and a right to present evidence on his or her own behalf. Subdivision (e) of Section 43003 shall apply to any fine levied pursuant to this section.

(Added by Stats. 2005, Ch. 220, Sec. 1. Effective January 1, 2006.)









CHAPTER 9 - False, Deceptive, or Misleading Marketing

890

(a) It is unlawful for any person or entity, or employee or agent of that person or entity, to make any statement, representation, or assertion orally, by public statement, advertisement, signage, or by any means that relates to the sale or availability of agricultural products that is false, deceptive, or misleading regarding any of the following:

(1) The area of production of the agricultural product.

(2) The identity of the producer of the agricultural product.

(3) The manner and method of production of the agricultural product.

(b) A violation of the provisions of this section is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that imprisonment and fine.

(Added by Stats. 2014, Ch. 579, Sec. 1. Effective January 1, 2015.)



891

In lieu of prosecution, the secretary, or a county agricultural commissioner under the authority of the secretary, may levy a civil penalty against a person or entity that violates this chapter in an amount not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000) for each violation. The amount of the penalty assessed for each violation shall be based upon the scope of the violation, the seriousness of the deception, and the impact of the penalty on the violator, including the deterrent effect on future violations. Subdivision (e) of Section 43003 shall apply to a fine or civil penalty levied pursuant to this section.

(Added by Stats. 2014, Ch. 579, Sec. 1. Effective January 1, 2015.)



892

Any action taken against a person by the secretary or a county agricultural commissioner pursuant to Section 890 or 891 shall not preclude the secretary or a county agricultural commissioner from taking a separate action for a violation of a provision of this code that is specific to a particular license or permit.

(Added by Stats. 2014, Ch. 579, Sec. 1. Effective January 1, 2015.)



893

(a) All civil penalties collected pursuant to this chapter by the secretary shall be deposited in the Direct Agricultural Marketing Penalty Account, which is hereby created in the Department of Food and Agriculture Fund, and shall be used to conduct investigations and enforcement actions upon complaints filed or pursuant to information received that results in the investigation of a violation of Section 890. Money deposited pursuant to this chapter also may be used to contract with county agricultural commissioners for services that further the purposes of this chapter, and may be used for expenses incurred by county agricultural commissioners for investigative and enforcement actions conducted pursuant to this chapter. Notwithstanding Section 13340 of the Government Code, all moneys deposited pursuant to this chapter shall be continuously appropriated to the department without regard to fiscal year for purposes of this chapter.

(b) All civil penalties collected pursuant to enforcement actions by a county agricultural commissioner pursuant to this chapter shall be paid to the county treasurer.

(Added by Stats. 2014, Ch. 579, Sec. 1. Effective January 1, 2015.)



894

An action brought by the state or a county pursuant to Section 891 or 892 for a violation of Section 890 shall preclude a concurrent proceeding by the state or a county for the same act.

(Added by Stats. 2014, Ch. 579, Sec. 1. Effective January 1, 2015.)









PART 2 - THE STATE BOARD OF FOOD AND AGRICULTURE

CHAPTER 1 - Organization

901

There is in the state government the State Board of Food and Agriculture which consists of 15 members.

(Amended by Stats. 1975, Ch. 875.)



901.5

It is hereby declared, as a matter of legislative determination, that representatives of the agricultural industry appointed to the State Board of Food and Agriculture pursuant to this chapter are intended to represent and further the interest of a particular industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such board, the particular industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)



902

The members of the board shall be appointed by the Governor as follows:

(a) One from the Agricultural Sciences Division of the University of California.

(b) One from the agricultural department of one of the state universities and colleges offering agriculture as a part of the curriculum.

(c) Two members shall be appointed from the state at large who represent the agricultural industry.

(d) Seven members, not more than one of whom shall be appointed from any one congressional district or from any one county, who represent the agricultural industry.

(e) Two members of the public who have no direct financial interest in the production or handling of agricultural products, but who have an interest in, and knowledge of, the environment.

(f) Two members of the public who have no direct financial interest in the production or handling of agricultural products, but who have an interest in, and knowledge of, consumer affairs.

(Amended by Stats. 1975, Ch. 875.)



903

The term of office of the members of the board is four years. The terms expire on January 15 of each year in the rotation which is presently established. Vacancies shall be filled by appointment for the unexpired term. On February 1 of each year the Governor shall designate one of the members of the board to serve as president. The term of office of the members appointed pursuant to subdivision (f) of Section 902 shall commence on January 15, 1976.

(Amended by Stats. 1975, Ch. 875.)



904

The members shall be residents and citizens of the state and shall be specially qualified for this service through actual farm business, economic agricultural training, environmental protection, or consumer affairs. Each member of the board representing the agricultural industry shall have a major interest in a separate branch of the agricultural industry.

(Amended by Stats. 1975, Ch. 875.)



905

The members shall serve without pay, but shall be allowed necessary traveling and incidental expenses which are incurred in the discharge of their duties. The expenses shall be paid from the appropriation for the support of the department.

(Enacted by Stats. 1967, Ch. 15.)



906

(a) Public officers associated with any area of government, including agriculture, and whether elected or appointed, may be appointed to, and may serve contemporaneously as members of, the board.

(b) No member of the board appointed pursuant to subdivision (c) or (d) of Section 902 shall participate in any board action that involves himself or herself or any agricultural entity with which he or she is connected as a director, officer, or employee, or in which he or she has a financial interest in the decision within the meaning of Section 87103 of the Government Code.

(Added by Stats. 2010, Ch. 344, Sec. 1. Effective January 1, 2011.)






CHAPTER 2 - Powers and Duties

951

The board shall inquire into the needs of the agricultural industry of this state and the functions of the department in relation to such needs, and confer and advise with the Governor and the director as to how the agricultural industry and the consumer of agricultural products may best be served by the department.

(Amended by Stats. 1975, Ch. 875.)



951.5

The board shall make recommendations to the secretary regarding the project agreements to be funded pursuant to Chapter 6 (commencing with Section 58551) of Part 1 of Division 21.

(Added by Stats. 2002, Ch. 982, Sec. 2. Effective September 27, 2002.)



952

The board, and any member of it who is authorized by resolution of the board, may make investigations, conduct hearings, and prosecute actions concerning all matters and subjects which are under the jurisdiction of the department. For such purposes, the board and its authorized members shall have all of the powers and authority which are conferred upon a head of a state department by Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)



953

The board shall hold meetings at least once a month in the office of the director at Sacramento or at any other location determined by the president of the board to be appropriate.

(Amended by Stats. 1973, Ch. 325.)



954

Special or adjourned meetings may be held at the office of the director in Sacramento, or at any other place in the state which the president may deem necessary. Special meetings of the board shall also be called by the president at any time upon the written request of four members of the board.

(Amended by Stats. 1973, Ch. 325.)









PART 4 - CALIFORNIA AGRICULTURE DAY

1500

The first day of spring in each year is hereby designated as California Agriculture Day.

(Added by Stats. 2002, Ch. 348, Sec. 2. Effective January 1, 2003.)



1501

Notwithstanding the Education Code, including, but not limited to, provisions relating to curriculum requirements, on the first day of spring or on another day determined by public schools throughout the state, these schools are encouraged to provide education that instructs students on the history and importance of agriculture in California. This instruction may include education on agricultural history, nutrition, economics, or the planting of a school garden ; or the use of any educational device that commemorates agriculture’s importance in California.

(Added by Stats. 2002, Ch. 348, Sec. 2. Effective January 1, 2003.)









DIVISION 2 - LOCAL ADMINISTRATION

CHAPTER 1 - County Department of Agriculture

2001

There is in each county government the county department of agriculture.

(Enacted by Stats. 1967, Ch. 15.)



2002

The county department of agriculture is under the control of the county agricultural commissioner.

(Enacted by Stats. 1967, Ch. 15.)



2003

The California Agricultural Commissioners and Sealers Association shall be recognized as the official representative body on behalf of county agricultural commissioners and sealers.

(Added by Stats. 2004, Ch. 460, Sec. 1. Effective January 1, 2005.)






CHAPTER 2 - County Agricultural Commissioners and Their Employees

ARTICLE 1 - Qualifications

2101

(a) The director shall examine persons who desire to become commissioners or deputy commissioners. He or she may adopt regulations which govern the examinations. Successful candidates shall be given a license which shall be valid for five years unless revoked.

(b) The director may charge each candidate a fee to cover the actual cost of providing the license examination.

(Amended by Stats. 1987, Ch. 734, Sec. 6. Effective September 18, 1987.)



2102

(a) The director shall pass upon the qualifications of persons who desire to become county agricultural inspectors and shall issue licenses to successful candidates.

(b) The director may charge each candidate a fee to cover the actual cost of providing the license examination.

(Amended by Stats. 1987, Ch. 734, Sec. 7. Effective September 18, 1987.)



2103

The director shall issue a license, for any county which has a charter that provides for civil service examination of county agricultural inspectors, to any person who presents a certificate which shows that the person has passed the examination.

(Amended by Stats. 1987, Ch. 734, Sec. 8. Effective September 18, 1987.)



2104

A commissioner, deputy commissioner, or county agricultural inspector need not be a resident of the county for which he may be chosen.

(Enacted by Stats. 1967, Ch. 15.)



2105

Prior to entering upon his duties, the commissioner shall file the usual oath, and he shall be required to file an official bond in an amount determined by the board of supervisors, unless he is covered by a master bond pursuant to Section 1481 of the Government Code.

(Amended by Stats. 1973, Ch. 112.)



2106

No person shall be eligible for the examination or shall be given or issued a license pursuant to Section 2101, 2102, or 2103 unless he or she possesses a bachelor’s degree from an accredited four-year college with specialization in one or more appropriate disciplines in the agricultural, biological, chemical, or physical sciences, or other appropriate disciplines, as determined by the secretary. If a person is registered as a senior in an accredited four-year college in one of the specializations described herein, that person shall be admitted to the examination, but a license shall not be issued until that person graduates. In determining whether or not a college is accredited, the secretary may rely on accreditation granted by a state or national association formed and operated for the purpose of determining accreditation. This section shall not apply to any person holding a valid license of qualification in weights and measures who was employed by a county agricultural commissioner or sealer in a permanent classification before January 1, 1995, and who possesses at least one license in an agricultural category no later than December 31, 1996.

(Amended by Stats. 1995, Ch. 818, Sec. 1. Effective January 1, 1996.)



2107

The director shall publish and make available a registry of persons holding a license pursuant to Section 2101, 2102, or 2103 and Section 12202 of the Business and Professions Code.

(Amended by Stats. 1987, Ch. 734, Sec. 10. Effective September 18, 1987.)






ARTICLE 2 - Appointment and Employment

2121

The commissioner shall be appointed by the board of supervisors of the county. Any chartered county may, however, prescribe a different method of appointment.

(Enacted by Stats. 1967, Ch. 15.)



2122

The term of office of the commissioner shall be four years from and after his appointment and until his successor is appointed. He may, however, be removed pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



2123

Except as otherwise provided in this chapter, a person shall not be appointed to the office of commissioner or deputy commissioner unless he or she has a license issued by the director. The license of any qualified incumbent shall be renewed without further examination.

(Amended by Stats. 1987, Ch. 734, Sec. 11. Effective September 18, 1987.)



2124

If the board of supervisors of such adjoining county consents, the board of supervisors of any county in which there is no commissioner may employ a qualified commissioner or a qualified deputy commissioner of the adjoining county to perform the duties of commissioner in the employing county.

A commissioner or deputy commissioner who is so employed shall have such authority and powers as are conferred upon a commissioner by this code. He is not required to comply with residence or other qualifications for office within the employing county.

(Enacted by Stats. 1967, Ch. 15.)



2125

In any county in which no commissioner has served, the director shall perform the duties of commissioner in the same manner, to the same extent, and with the same authority as if he had been the duly appointed commissioner in such county.

(Enacted by Stats. 1967, Ch. 15. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



2126

The commissioner may appoint deputy commissioners, inspectors, and clerks who shall serve at his pleasure.

Such inspectors may be designated as county agricultural inspectors or county agricultural biologists.

(Amended by Stats. 1973, Ch. 558.)



2127

Deputy commissioners and inspectors shall be appointed from a list which is furnished by the director of persons who hold a license for the office.

(Amended by Stats. 1987, Ch. 734, Sec. 12. Effective September 18, 1987.)



2128

If the position of deputy commissioner cannot be filled from the list, a temporary appointment may be made for a period not exceeding six months upon the written recommendation of the director.

(Enacted by Stats. 1967, Ch. 15.)



2129

If the position of inspector cannot be filled from the list, a temporary appointment not exceeding six months may be made.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Vacancies

2151

If a vacancy in the office of commissioner occurs, the director, upon learning of the vacancy, shall immediately transmit to the board of supervisors or other appointing power a list of persons who are licensed by him or her to be eligible for the position.

(Amended by Stats. 1987, Ch. 734, Sec. 13. Effective September 18, 1987.)



2152

If, within 60 days after the receipt of the list of persons who are licensed, the appointing power fails to appoint a commissioner from the list, the secretary shall appoint a commissioner from the list.

(Amended by Stats. 1997, Ch. 402, Sec. 1. Effective January 1, 1998.)



2153

If there is no qualified person available for the office of commissioner, the appointing power may make a temporary appointment, for a period not exceeding three months, of a person who is recommended in writing by the director.

(Enacted by Stats. 1967, Ch. 15.)



2154

If the appointing power does not make a temporary appointment of a commissioner and no person can be appointed from the eligible list by the director, the director may make a temporary appointment of a person who is competent to carry on the duties of the office for a period not exceeding three months.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Removal

2181

Upon satisfactory evidence presented to the Secretary or the Director of the Department of Pesticide Regulation that the commissioner of any county is guilty of neglect of duty, incompetence, or misconduct in office, the trial board that is selected, pursuant to this article, shall hold a hearing at the time and place specified by the trial board. The secretary shall convene the trial board when the alleged offenses come under the jurisdiction of the Department of Food and Agriculture, and the director shall convene the trial board when the alleged offenses come under the jurisdiction of the Department of Pesticide Regulation.

(Amended by Stats. 2000, Ch. 806, Sec. 1. Effective January 1, 2001.)



2182

The county agricultural commissioner’s trial board shall be composed of the Secretary and the Director of the Department of Pesticide Regulation, a person who has knowledge of, or experience in, agriculture, selected by the board of supervisors of the county of the charged commissioner, and a hearing officer from the Office of Administrative Hearings, who shall be chairman and a voting member of such board.

The department that convenes the trial board is responsible, under Section 11370.4 of the Government Code, for the cost of the services provided for by the Office of Administrative Hearings in carrying out the provisions of this section.

(Amended by Stats. 2000, Ch. 806, Sec. 2. Effective January 1, 2001.)



2183

At least 10 days prior to the date of the hearing the director shall give notice in writing to the commissioner of the time and place of the hearing and such information as to the nature of the charges as will enable the commissioner to present a defense to the charges.

(Enacted by Stats. 1967, Ch. 15.)



2184

At the hearing the trial board shall hear the evidence which is offered.

(Enacted by Stats. 1967, Ch. 15.)



2185

The trial board shall, within 30 days subsequent to the conclusion of the hearing make an order dismissing the charges or an order disqualifying the commissioner.

(Enacted by Stats. 1967, Ch. 15.)



2186

If the order disqualifies the commissioner, the director shall revoke the commissioner’s license and declare his or her office vacant. A copy of the order shall be immediately transmitted by the director to the board of supervisors and the auditor of the county in which the commissioner held office.

(Amended by Stats. 1987, Ch. 734, Sec. 15. Effective September 18, 1987.)



2187

The license of a deputy commissioner may be revoked in the same manner and for the same causes that a license of a commissioner may be revoked.

(Amended by Stats. 1987, Ch. 734, Sec. 16. Effective September 18, 1987.)






ARTICLE 5 - Compensation

2201

The compensation provided for a commissioner, deputy commissioner, county agricultural inspector, or clerk who is employed by the year or by the month shall be paid out of the county treasury in the same manner and at the same time as county officers are paid. A commissioner and each deputy commissioner or inspector is entitled to receive his traveling and incidental expenses which are necessarily incurred in the performance of his duty. Such expenses and all compensation which is earned by a commissioner, deputy commissioner, inspector, or clerk who is not employed by the year or by the month are a county charge. The board of supervisors shall allow and pay them in the same manner as other claims are allowed and paid.

(Amended by Stats. 1967, Ch. 26.)



2203

The commissioner shall be paid his or her compensation and traveling and incidental expenses while he or she is attending the annual meeting of the California Agricultural Commissioners and Sealers Association or its successor and any other meetings he or she is required by the secretary to attend, or while he or she is on any service that requires him or her to go outside the county if the performance of that service has been authorized by the board of supervisors, the secretary or director, or this code.

(Amended by Stats. 2004, Ch. 460, Sec. 2. Effective January 1, 2005.)



2204

The compensation of a commissioner who is appointed by the director shall be paid in the same manner as if he were appointed by the board of supervisors.

(Enacted by Stats. 1967, Ch. 15.)



2205

The rate and manner of payment of compensation for a commissioner who is employed pursuant to Section 2124 shall be fixed by the board of supervisors of the employing county. He is entitled to receive his traveling and incidental expenses which are necessarily incurred in the performance of his duty.

(Enacted by Stats. 1967, Ch. 15.)



2206

The board of supervisors of any county in which the director is required by Section 2125 to perform the duties of commissioner shall, upon claim which is duly submitted, reimburse the department for all expenses which are incurred by the director in fulfilling his responsibilities in performing such duties. The amount of reimbursement shall not, however, be in excess of an amount which is established by an agreement between the board of supervisors and the director pursuant to Section 482 of this code or Section 25801 of the Government Code.

(Enacted by Stats. 1967, Ch. 15. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)






ARTICLE 6 - Cooperative Salary Agreements

2221

For the purpose of this article the base salary of a commissioner is the salary, or if a salary range is established, the lowest step in such range, which was established for the position for the month of January, 1959.

(Enacted by Stats. 1967, Ch. 15.)



2222

For the purpose of securing more uniform and adequate enforcement of this code throughout the state, the director may enter into cooperative agreements with the board of supervisors of any county which relate to the compensation of the county agricultural commissioner of the county, or which relate to compensation of the county for services which are performed for the department.

(Amended by Stats. 1977, Ch. 874.)



2223

In the agreement the board of supervisors shall agree not to reduce the salary of the commissioner to less than the base salary. The director may agree to pay to the county a sum not to exceed six thousand six hundred dollars ($6,600) per year to be used for the salary of the commissioner, or to compensate the county for services which are performed for the department. The amount which is paid to a county shall not, however, exceed two-thirds of the amount of the salary which is paid to its commissioner.

(Amended by Stats. 1977, Ch. 874.)



2224

The director may agree with the board of supervisors of any county in which no salary was established for the position of commissioner for January, 1959, that the state will pay not to exceed six thousand six hundred dollars ($6,600) per year of the amount to be used for payment of the salary of a commissioner for such county, or of a commissioner who is employed pursuant to Section 2124. The amount which is paid the county shall not, however, exceed two-thirds of the amount of the salary which is paid to the commissioner.

(Amended by Stats. 1977, Ch. 874.)






ARTICLE 7 - Offices, Equipment and Supplies

2241

As used in this article “commissioner” includes a commissioner who is employed pursuant to Section 2124.

(Enacted by Stats. 1967, Ch. 15.)



2242

The board of supervisors shall provide a suitable office for the commissioner, and shall furnish and equip his office with all necessary furniture, supplies, and effects for the proper discharge of his duties.

(Enacted by Stats. 1967, Ch. 15.)



2243

The board of supervisors may also provide the commissioner with all necessary field equipment for the proper discharge of the duties of his office.

(Enacted by Stats. 1967, Ch. 15.)



2244

All expenses which are ordered by the board of supervisors for the office, furniture, supplies, effects, and equipment for the commissioner are a county charge. The board of supervisors shall allow and pay such expenses out of the general fund of the county.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 8 - Powers and Duties

2271

The commissioner shall keep a record of his official acts.

(Enacted by Stats. 1967, Ch. 15.)



2272

(a) The commissioner shall make an annual report to the director on the condition of agriculture in his or her county and on what is being done to eradicate, control, or manage pests, and actions relating to the exclusion of pests or quarantine against pests. The commissioner may include in the annual report information relating to organic farming methods, biotechnology, integrated pest management, and biological control activities in the county. The commissioner shall also furnish from time to time to the director any other information the director may require.

(b) This section shall become operative July 1, 1999.

(Repealed (in Sec. 2) and added by Stats. 1998, Ch. 870, Sec. 3. Effective September 28, 1998. Section operative July 1, 1999, by its own provisions.)



2273

The commissioner shall also make a monthly report to the board of supervisors if and when so required by the board.

(Enacted by Stats. 1967, Ch. 15.)



2274

The commissioner shall learn about all pests that may exist, or are likely to exist, in his county.

(Enacted by Stats. 1967, Ch. 15.)



2275

The commissioner, for the purpose of learning the best and most efficacious methods of performing his or her duties, shall attend the annual meeting of the California Agricultural Commissioners and Sealers Association or its successor, and any other meetings as the secretary or director shall require.

(Amended by Stats. 2004, Ch. 460, Sec. 3. Effective January 1, 2005.)



2276

The commissioner shall, for the purpose of becoming informed about new and dangerous agricultural pests, observing and learning new and better methods of pest control, and determining the best and most efficacious methods of conducting the work of his department, consult with staff members of the United States Department of Agriculture, the State Department of Agriculture, the University of California, and with agricultural commissioners of other counties. He shall make such trips outside of the county which are necessary for such purposes, if authorized by the board of supervisors.

(Enacted by Stats. 1967, Ch. 15.)



2276.5

(a) The Legislature finds and declares that, acting under policy direction of the Secretary of Food and Agriculture, California’s unique system of county agricultural commissioners forms the front line of defense in protecting the state from the many exotic and invasive species threatening our people, commerce, and environment.

(b) It is the intent of the Legislature that agricultural commissioners take an increasingly assertive and proactive role in the exclusion and detection of exotic and invasive species in the urban environment, particularly those potentially spread by human activities, such as landscaping and yard maintenance.

(Added by Stats. 2008, Ch. 574, Sec. 1. Effective January 1, 2009.)



2277

The commissioner shall, if directed by the board of supervisors, collect, prepare, and install exhibits for public information which illustrate the work of his department, depict the resources of the county, or display the products of the county.

(Enacted by Stats. 1967, Ch. 15.)



2278

The commissioner may disseminate information which relates to pests that may exist in his county, or are likely to exist in it. The information may include life histories, habits, methods of detection, and methods of control of such pests.

(Enacted by Stats. 1967, Ch. 15.)



2279

The commissioner shall compile reports of the condition, acreage, production, and value of the agricultural products in his county. The commissioner may publish such reports, and shall transmit a copy of them to the director.

(Enacted by Stats. 1967, Ch. 15.)



2280

The director, when acting in person with a commissioner, has all the rights of such commissioner.

(Enacted by Stats. 1967, Ch. 15. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



2281

Except as otherwise specifically provided, in all cases where provisions of this code place joint responsibility for the enforcement of laws and regulations on the director and the commissioner, the commissioner shall be responsible for local administration of the enforcement program. The director shall be responsible for overall statewide enforcement and shall issue instructions and make recommendations to the commissioner. Such instructions and recommendations shall govern the procedure to be followed by the commissioner in the discharge of his duties. The director shall furnish assistance in planning and otherwise developing an adequate county enforcement program, including uniformity, coordination, training, special services, special equipment, and forms, statewide publicity, statewide planning, and emergency assistance.

The instructions and recommendations shall include a cost analysis of the local administration of such programs, determined from data supplied by the commissioner pursuant to Section 2272. Such cost analysis shall identify the joint programs or activities for which funds necessary to maintain adequate county administration and enforcement have not been provided. The director shall develop, jointly with the commissioners, county priorities for such enforcement programs and activities.

The director shall report annually to the Legislature his findings concerning the cost analysis with specific regard to programs where funds are inadequate for an efficient enforcement program, together with a listing of the priorities jointly established by the director and the commissioners that are contained in the formal instructions and recommendations of the director.

(Amended by Stats. 1980, Ch. 820. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



2282

(a) Except as provided in Section 2282.5, and to the extent funds are appropriated in the annual Budget Act, the Secretary of Food and Agriculture or the Director of Pesticide Regulation may allocate annually to each county an amount determined by the secretary or the director not to exceed one-third of the amount expended by the county during the previous fiscal year for the programs of joint responsibility under the jurisdiction of the secretary or director, as applicable. The allocations shall be made from funds appropriated to the secretary or the director for purposes of carrying out activities of joint responsibility with the commissioners at the local levels.

(b) The annual report to the Legislature required by Section 2281 shall include findings for each of the following joint programs, including the amounts allocated to, and expended by, the counties in the previous fiscal year and the proposed amount to be allocated by the secretary for each program for the ensuing budget year:

(1) Pest detection.

(2) Pest eradication.

(3) Pest management control.

(4) Pest exclusion.

(5) Seed inspection.

(6) Nursery inspection.

(7) Fruit and vegetable quality control.

(8) Egg quality control.

(9) Apiary inspection.

(10) Crop statistics.

The report shall also specify the programs that have been augmented with state funds each year since 1980 because of new legislative mandates, or because of pest infestations or outbreaks occurring since that date, and the annual amounts of those augmentations.

(Amended by Stats. 2000, Ch. 573, Sec. 2. Effective September 23, 2000.)



2282.5

(a) The development of work plans for allocation of the funding appropriated in the Budget Act to the department for local assistance for agricultural plant and animal pest and disease prevention shall be the responsibility of the department. The department shall establish criteria for the development of the work plans and for allocating the appropriated funds.

(b) Of the amount appropriated in the Budget Act to the department for local assistance for agricultural plant and animal pest and disease prevention, five million five hundred thousand dollars ($5,500,000) shall be utilized solely for high-risk pest exclusion activities. The work plans for the exclusion of high-risk pests shall be developed by the department with the county agricultural commissioners and in consultation with affected industry representatives. In order to determine the effectiveness of high-risk pest exclusion programs in each county, the criteria established by the department for the work plan shall include, but need not be limited to, the following:

(1) The number of high-risk plant shipments entering each county.

(2) The number of high-risk entry points in each county.

(3) The number of state action quarantine pests intercepted or detected annually in each county.

(4) The work hours expended by each county in conducting exclusion of high-risk pests.

(5) The rate of interceptions and rejections per inspection activity.

(c) To remain eligible for funding under this section, a county shall maintain its support of ongoing operational costs of the county agricultural commissioner programs listed in subdivision (b) of Section 2282, at 1997–98 fiscal year levels.

(d) Funds allocated for high-risk pest exclusion activities pursuant to subdivision (b) may not be expended for any purpose other than the exclusion or detection of high-risk pests consistent with the work plans prescribed in subdivision (a) or scientific evaluation. Funds allocated by each county on or after September 28, 1998, shall not be allocated to other programs listed in subdivision (b) of Section 2282 until the county work plan is approved by the department consistent with the funding appropriated in the Budget Act to the department for local assistance for agricultural plant and animal pest and disease prevention for this purpose.

(Amended by Stats. 2000, Ch. 573, Sec. 3. Effective September 23, 2000.)



2283

The commissioner, in carrying out his responsibilities under Section 2281, may assist the department in the conduct of surveys or investigations pursuant to Section 461 for the purpose of preventing the introduction and spread of injurious insect or animal pests, plant diseases, and noxious weeds under Section 403.

(Added by Stats. 1981, Ch. 859, Sec. 5.)



2284

The commissioner may, with the approval of the board of supervisors, contract with any person or association to certify the condition of a shipment of a product regulated under this code. The condition certified to may include the temperature of the product. The contract shall provide for payment to the commissioner for the commissioner’s total cost in performing the certification.

(Added by Stats. 1983, Ch. 242, Sec. 2.)



2285

For the purpose of developing necessary information and securing the best results for agriculture in this state, the commissioner may correspond and meet with any interested individual, agency, group, association, or educational institution with an interest in, or information regarding, agricultural practices, as resources allow. As used in this section “agriculture” includes, but is not limited to, developments and issues regarding all agricultural practices, traditional and alternative pest control methodology, and other areas of agriculture resource management. The California Agricultural Commissioners and Sealers Association may provide a forum by which a commissioner keeps informed and may facilitate discussions with other associations, institutions, agencies, organizations, or groups relating to resource management and protection for agriculture.

(Added by Stats. 1992, Ch. 204, Sec. 1. Effective January 1, 1993.)



2286

The discretionary immunity doctrine as applied to a public entity and an employee of a public entity pursuant to Sections 815.2 and 820.2 of the Government Code applies to decisions of a county department of agriculture and an employee of a county department of agriculture enforcing a state or local pest control or pest eradication statute, regulation, or ordinance. Nothing in this section authorizes or affects the filing of an action challenging the legal authority of the county department of agriculture to undertake the pest control or eradication action.

(Added by Stats. 1995, Ch. 818, Sec. 2. Effective January 1, 1996.)



2287

Whenever the commissioner determines that it is necessary to more effectively or more efficiently carry out a program listed in subdivision (b) of Section 2282, the commissioner may enter into a mutual aid agreement with other counties for the purpose of sharing staff, equipment, expertise, information, and other resources necessary to meet the needs of the program.

(Added by Stats. 1999, Ch. 890, Sec. 6. Effective October 10, 1999.)









CHAPTER 3 - County Veterinarian

ARTICLE 1 - Appointment

2301

A county veterinarian may be appointed by the board of supervisors whenever the public welfare demands the services of such veterinarian.

(Enacted by Stats. 1967, Ch. 15.)



2302

The veterinarian shall serve at the pleasure of the board of supervisors.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Compensation

2321

The veterinarian shall receive a salary which is fixed by the board of supervisors. It shall be payable at the same time, in the same manner, and from the same fund as other county officers are paid.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Powers and Duties

2341

The veterinarian shall act under the supervision of the director.

(Enacted by Stats. 1967, Ch. 15.)



2342

The veterinarian shall enforce throughout the county all of the provisions of this code which relate to the health and sanitary surroundings of livestock, poultry, and rabbits. He shall enforce within unincorporated territory all orders and ordinances of the board of supervisors which relate to such subjects.

(Enacted by Stats. 1967, Ch. 15.)



2343

The veterinarian may establish such quarantine, sanitary, and other regulations within his jurisdiction as he deems necessary.

(Enacted by Stats. 1967, Ch. 15.)



2344

The veterinarian shall attend such meetings as are deemed necessary and advisable by the board of supervisors.

(Enacted by Stats. 1967, Ch. 15.)












DIVISION 3 - EXPOSITIONS AND FAIRS

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Free Admissions

ARTICLE 1 - Definitions

3001

Unless the context otherwise requires, the definitions in this article govern the construction of the chapter.

(Enacted by Stats. 1967, Ch. 15.)



3002

“Courtesy pass admission” means any admission, without payment of the admission charge, to any state, county, district, or citrus fruit fair, except any of the following:

(a) Credential admission.

(b) Admission of any child under 12 years of age.

(c) Admission of any military personnel in uniform.

(Enacted by Stats. 1967, Ch. 15.)



3003

“Credential admission” means any admission which is authorized by the board of directors of a state, district, or citrus fruit fair, or by the board of supervisors of a county for admission to a fair without payment of the admission charge when a service is rendered by the person who is admitted which is necessary for the conduct of the fair.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Powers and Duties

3021

Every state, district, county, or citrus fruit fair which receives any money from the State Treasury shall permit the admission without payment of the admission charge of all children 12 years of age or under on at least one day, which is designated by the fair, during each fair period.

(Enacted by Stats. 1967, Ch. 15.)



3022

If a charge is made for admission to enter a state, district, county, or citrus fruit fair, the following persons may be admitted to such fairgrounds without the payment of the established admission price:

(a) Persons with credential admissions.

(b) Persons with courtesy pass admissions.

(c) Military personnel in uniform.

(Enacted by Stats. 1967, Ch. 15.)



3023

A credential admission may be issued to any individual, association, or body that does any of the following:

(a) Prepares or services any educational, commercial, industrial, livestock, agricultural, horticultural, or viticultural display or exhibit.

(b) Services, maintains, or operates any concession.

(c) Renders, through agreement with the fair, a service to fair patrons.

(d) Renders a necessary public service.

(e) Safeguards health.

(f) Provides for public safety.

(g) Participates in any parade or event which is necessary for the conduct of the fair.

(Enacted by Stats. 1967, Ch. 15.)



3024

Credential admissions may, also, be issued to any of the following persons:

(a) Representatives of press, radio, and television personally engaged in obtaining and transmitting public information.

(b) Ambulance drivers.

(c) Firemen on duty.

(d) Repairmen who are necessary to service utilities.

(e) Employees of the fair.

(f) State officials in the performance of their duty.

(Enacted by Stats. 1967, Ch. 15.)



3025

The words “credential admission” shall be printed on each ticket which is issued as a credential admission.

(Enacted by Stats. 1967, Ch. 15.)



3026

The percentage of courtesy pass admissions to any state, county, district, or citrus fruit fair shall not exceed 4 percent of the gross paid admission to the fair in the preceding calendar year.

(Enacted by Stats. 1967, Ch. 15.)



3027

A courtesy pass admission is not transferable.

(Enacted by Stats. 1967, Ch. 15.)



3028

Each fair shall maintain complete records of the number of credential and courtesy pass admissions which are issued for each fair period.

(Enacted by Stats. 1967, Ch. 15.)



3029

Each fair shall make an annual report to the department, as prescribed by the department, of the total number of credential and courtesy pass admissions issued and honored at the fair.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Horserace Meetings at State or District Fairs

3101

The expenditure of funds for insurance which is authorized by this chapter is a public purpose and is in furtherance of the purposes for which state and district fairs are conducted.

(Enacted by Stats. 1967, Ch. 15.)



3102

If the Department of Parks and Recreation or the board of directors of any district agricultural association finds that, in order to conduct a successful horserace meeting with adequate competition and a sufficient number of competent jockeys and exercise boys, it is necessary that it purchase suitable accident and disability insurance for the benefit of the jockeys and exercise boys who are participating in the horserace meeting, it may purchase such insurance to protect them from the physical hazards of such participation.

(Amended by Stats. 1974, Ch. 829.)



3103

The accident and disability insurance shall be in addition to the workers’ compensation insurance which is required to be carried by licensed horse owners.

(Amended by Stats. 1974, Ch. 1454.)






CHAPTER 3 - Fiscal Provisions

3200

Notwithstanding any other provision of law, all funds appropriated for California fairs and expositions pursuant to Sections 19622, 19627, 19627.1, and subdivision (c) of Section 19627.2 of the Business and Professions Code for the 1995–96 fiscal year shall not be utilized for the purposes specified in those sections but shall, instead, be utilized for the purposes specified in Section 19630 of the Business and Professions Code, and may be allocated by the Secretary of Food and Agriculture to all state designated fairs as defined by Section 19418 of the Business and Professions Code, for the purposes specified in Section 19630.

(Amended by Stats. 1995, Ch. 402, Sec. 2. Effective January 1, 1996.)









PART 2 - CALIFORNIA EXPOSITION AND STATE FAIR

CHAPTER 1 - General Provisions

3301

It is the intent of the Legislature to vitalize the California Exposition and State Fair by creating a new entity in state government managed by a board of directors with sufficient autonomy for efficient operation balanced by appropriate state oversight. The board of directors shall develop a policy which provides managerial and fiscal responsibility and shall work towards a goal of fiscal independence from state General Fund support. The board of directors shall develop a policy which provides for an innovative program including the concept of an agriculturally themed exposition which would communicate the issues surrounding the production and marketing of food, fiber, and plant material to the general public and such other concepts as are feasible.

(Repealed and added by Stats. 1980, Ch. 1148.)



3302

No changes shall be made in the uses of the flood plain on California Exposition and State Fair property until the board has adopted a management plan for the flood plain area which complies with the law concerning Bushy Lake Preservation in Chapter 9 (commencing with Section 5830) of Division 5 of the Public Resources Code and with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Amended by Stats. 1981, Ch. 1119, Sec. 1.)



3303

As used in this part, “board” or “board of directors” means the Board of Directors of the California Exposition and State Fair.

(Repealed and added by Stats. 1980, Ch. 1148.)



3304

All records, information, equipment, and real and personal property held by the Department of Parks and Recreation relating to the former California Exposition and State Fair administered and managed by the Department of Parks and Recreation shall be transferred to the California Exposition and State Fair created by Section 3311.

(Added by Stats. 1980, Ch. 1148.)



3305

All civil service employees of the Division of Exposition and State Fair of the Department of Parks and Recreation shall retain all of their positions, status, rights, privileges, and benefits. The California Exposition and State Fair shall not be required to retain any unnecessary officer or employee. The Department of Parks and Recreation shall endeavor to transfer as many of the affected employees as possible to other positions within the Department of Parks and Recreation. The California Exposition and State Fair created by Section 3311 shall endeavor to employ as many of the affected employees as possible.

(Repealed and added by Stats. 1980, Ch. 1148.)



3306

The California Exposition and State Fair created by Section 3311 shall assume all of the obligation for any revenue bonds issued pursuant to Chapter 1072 of the Statutes of 1957.

Nothing in this part shall impair any of the rights given the holders of bonds sold by the State Public Works Board pursuant to the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800) of Division 3 of Title 2 of the Government Code).

(Repealed and added by Stats. 1980, Ch. 1148.)



3307

(a) All activities conducted at the California Exposition and State Fair are subject to the noise control ordinance, Chapter 66 (commencing with Section 66.101) of the Sacramento City Code, adopted by the City of Sacramento and in effect on December 1, 1983. Amendments to the ordinance made after December 1, 1983, are not applicable to the California Exposition and State Fair.

(b) The California Exposition and State Fair may obtain a variance from the noise ordinance pursuant to the provisions in the ordinance relating to a variance.

(Added by Stats. 1984, Ch. 878, Sec. 1.)






CHAPTER 2 - Organization

3311

The California Exposition and State Fair is hereby created as a separate independent entity in state government. The California Exposition and State Fair shall be governed by its board of directors.

(Amended by Stats. 1997, Ch. 694, Sec. 1.6. Effective January 1, 1998.)



3312

(a) The governing body of the California Exposition and State Fair shall be an 11-member board of directors. The directors shall be residents of California and shall be appointed as follows:

(1) Nine directors shall be appointed by the Governor with the consent of the Senate. The directors appointed by the Governor shall have general knowledge of, interest in, and expertise in one or more of the following areas: fair management, city or county government, horseracing, the arts, exhibiting, the media, education, youth, commerce and commercial products of the state, industry and industrial products of the state, agricultural production and forest industries, the entertainment industry, livestock and poultry, sports, recreation, fisheries, oceanography, organized labor, and finance and banking.

(A) Five of the directors appointed by the Governor shall be knowledgeable in the production, processing, or marketing of agricultural products and may be appointed from lists of nominees submitted for consideration to the Governor from California agricultural organizations, district agricultural associations, and county and citrus fruit fairs.

(B) One of the directors appointed by the Governor shall be a public member.

(C) Three of the directors appointed by the Governor shall be representative, to the extent possible, of areas of knowledge, interest, and expertise enumerated in paragraph (1).

(2) One director shall be appointed by the Speaker of the Assembly and one director shall be appointed by the Senate Committee on Rules. These persons shall be representative, to the extent possible, of areas of knowledge, interest, and expertise enumerated in paragraph (1).

(b) The directors shall be appointed for four-year terms. The appointing authority shall appoint directors to fill vacancies which occur during a term, and the appointments shall be for the remainder of the unexpired term. Of the four vacancies that will occur on December 31, 1986, two of the vacancies shall be filled by persons appointed pursuant to paragraph (2) of subdivision (a).

(Amended by Stats. 1986, Ch. 8, Sec. 1. Effective February 25, 1986.)



3313

The board may annually select a chairperson from among the directors.

(Added by Stats. 1980, Ch. 1148.)



3314

The directors shall serve without compensation, but shall be reimbursed for all necessary expenses actually incurred in the performance of their duties.

(Added by Stats. 1980, Ch. 1148.)



3315

Any director who misses three consecutive regular meetings of the board without permission of the board shall be deemed to have resigned from the board.

A director may be removed for cause by the Governor, upon recommendation of the board.

(Added by Stats. 1980, Ch. 1148.)



3316

The board may appoint advisory committees. Advisory committees may provide information and advice to the board with respect to the operations and management of the California Exposition and State Fair or such other matters as the board deems appropriate.

The California State Fair Advisory Commission is hereby abolished. Nothing in this part shall, however, prevent the members of the former commission from being appointed to the board or advisory committees.

(Added by Stats. 1980, Ch. 1148.)



3317

The two Members of the Legislature who represent the Assembly and Senate district in which the California Exposition and State Fair facilities are located and the chairperson and vice chairperson of the Joint Committee on Fairs Allocation and Classification shall meet with and, except as otherwise provided by the Constitution, advise the board to the extent that such advisory participation is not incompatible with their duties as Members of the Legislature.

(Amended by Stats. 2006, Ch. 825, Sec. 1. Effective September 30, 2006.)






CHAPTER 3 - Administration

3321

The board shall appoint, pursuant to Section 4 of Article VII of the California Constitution, a general manager of the California Exposition and State Fair who shall serve at the pleasure of the board. The term of office and duties of the general manager shall be determined by the board.

(Repealed and added by Stats. 1980, Ch. 1148.)



3322

(a) The following officers of the California Exposition and State Fair shall be appointed by the Governor, pursuant to Section 4 of Article VII of the California Constitution, upon recommendation of the board:

(1) Deputy general manager.

(2) Program manager.

(3) Marketing manager.

(b) The state officers appointed pursuant to subdivision (a) shall serve at the pleasure of the board, under the direction of the general manager.

(Amended by Stats. 2006, Ch. 825, Sec. 2. Effective September 30, 2006.)






CHAPTER 4 - Powers and Duties

3331

The board shall serve as the policymaking body for the California Exposition and State Fair and shall have full responsibility for the year-round management and operation of all facilities of the California Exposition and State Fair.

The board shall provide for an annual fair in one or more seasonal divisions in Sacramento County of the industries and industrial products of the state and commercial products exported and imported through the ports of the state. The fair shall be designated the California State Fair.

(Added by Stats. 1980, Ch. 1148.)



3332

The board may do any of the following:

(a) Contract.

(b) Accept funds or gifts of value from the United States or any person to aid in carrying out the purposes of this part.

(c) Conduct or contract for programs, either independently or in cooperation with any individual, public or private organization, or federal, state, or local governmental agency.

(d) Establish and maintain a bank checking account or a savings and loan association account, approved by the Director of Finance in accordance with Sections 16506 and 16605 of the Government Code, for depositing funds received by the California Exposition and State Fair. Notwithstanding Section 13340 of the Government Code, all funds maintained in an account authorized by this subdivision are continuously appropriated to the board, without regard to fiscal year, to carry out this part.

(e) Establish a program for paying vendors who contract with the California Exposition and State Fair.

(f) Make or adopt all necessary orders, rules, or regulations for governing the activities of the California Exposition and State Fair. Notwithstanding Section 14, any orders, rules, or regulations adopted by the board are exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For informational purposes only, however, any order, rule, or regulation adopted by the board may be transmitted to the Office of Administrative Law for filing with the Secretary of State pursuant to Section 11343 of the Government Code.

(g) Delegate to the officers and employees of the California Exposition and State Fair the authority to appoint civil service personnel according to state civil service procedures. The board may also delegate to officers and employees of the California Exposition and State Fair the independent authority to appoint marshals and police as authorized by subdivision (j).

(h) Operate a payroll system for paying employees, and a system for accounting for vacation and sick leave credits of employees.

(i) Delegate to the officers and employees of the California Exposition and State Fair the exercise of powers vested in the board as the board may deem desirable for the orderly management and operation of the California Exposition and State Fair.

(j) Appoint all necessary marshals and police to keep order and preserve peace at the California Exposition and State Fair premises on a year-round basis who shall have the powers of peace officers specified in Section 830.2 of the Penal Code. A peace officer of the Department of the California Highway Patrol may be employed as a peace officer while off duty from his or her regular employment, subject to those conditions as may be set forth by the Commissioner of the Department of the California Highway Patrol. At least 75 percent of the persons appointed pursuant to this subdivision shall possess the basic certificate issued by the Commission on Peace Officers Standards and Training. The remaining 25 percent may be appointed if the person has completed a Peace Officer Standards and Training-certified academy, or possesses a Level One Reserve Certificate (as defined in Section 832.6 of the Penal Code). Of this 25 percent, any portion may be comprised of probation officers certified under Section 832. Nothing in this subdivision shall be construed to give probation officers appointed pursuant to this subdivision peace officer powers pursuant to Section 830.2 of the Penal Code.

(k) With the approval of the Department of General Services, purchase, acquire, or hold real or personal property, and beautify or improve that property. Any acquisition of land or other real property is subject to the approval of the Department of General Services, and in the case of the purchase of real property, is subject to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(l) With the approval of the Department of General Services, make permanent improvements upon publicly owned real property adjacent to, or near the vicinity of, the real property of the California Exposition and State Fair when the improvements materially benefit the property of the California Exposition and State Fair.

(m) Lease, with the approval of the Department of General Services, any of its property for any purpose for any period of time.

(n) Use or manage any of its property, with the approval of the Department of General Services, jointly or in connection with any lessee or sublessee, for any purpose approved by the board.

(o) With the approval of the Department of General Services, pledge any and all revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind, pursuant to such terms and conditions as are approved by the board. Any issuance of bonds, contracts entered into, debts incurred, settlements, judgments, or liens under this section or pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, shall not directly, indirectly, or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation therefor or to make any appropriation for their payment. Any such bond shall contain on the face thereof a statement to the following effect: “Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of, or interest on this bond.”

(Amended by Stats. 2006, Ch. 825, Sec. 3. Effective September 30, 2006.)



3332.1

Notwithstanding any other provision of law and in accordance with procedures established by the board, the board may enter into agreements to secure donations, memberships, and corporate and individual sponsorships, and may enter into marketing and licensing agreements for the receipt of money, or services or products in lieu of money, and may employ an entity or individual, or create and participate in an entity, or enter into an agreement with an entity or person to develop, solicit, sell, and service these agreements. The compensation for the entity or person shall be established by the board.

(Amended by Stats. 2001, Ch. 423, Sec. 2. Effective January 1, 2002.)



3332.5

If the board at any time sends out a request for proposal that could result in an agreement between the board and another party on any matter for a term in excess of 20 years, a copy of that request for proposal shall be sent to the Assembly Committee on Rules and the Senate Committee on Rules at the time at which the request is sent to prospective bidders.

(Added by Stats. 1986, Ch. 8, Sec. 1.5. Effective February 25, 1986.)



3332.6

The California Exposition and State Fair may enter into a joint powers agreement with a joint powers authority created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code for the purpose of planning, designing, and constructing real property improvements, including new construction, alteration, extension, betterment, and repair, and the purchase of fixed and movable equipment. The planning, designing, and constructing of these improvements shall be undertaken in accordance only with those restrictions applicable to the joint powers authority.

(Added by Stats. 1994, Ch. 695, Sec. 1. Effective January 1, 1995.)



3333

The board shall submit a report to the Legislature and Governor on or before May 31st of each year with respect to the financial condition, present operations, and future planned activities of the California Exposition and State Fair.

(Amended by Stats. 2006, Ch. 825, Sec. 4. Effective September 30, 2006.)



3334

All records of the California Exposition and State Fair for entries in any of its events are public records, except entries in events which are scheduled for future judging or overnight entries in races on which there is parimutuel wagering prior to such events, judging, or races.

(Added by Stats. 1980, Ch. 1148.)






CHAPTER 5 - State Fair Leasing Authority

3351

(a) There is hereby created the State Fair Leasing Authority, a joint powers authority formed pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, which shall be composed of the Department of Food and Agriculture, the Department of Finance, the Department of General Services, and the California Exposition and State Fair.

(b) For the purposes of Section 6502 of the Government Code, the common powers to be exercised by the State Fair Leasing Authority shall be the powers of a district agricultural association.

(Added by Stats. 2007, Ch. 293, Sec. 1. Effective January 1, 2008.)



3352

(a) The authority shall be governed by a board of directors, which shall be composed of the Secretary of Food and Agriculture, the Director of Finance, the Director of General Services, and four individuals, appointed as provided in paragraph (1), who are members of the Board of Directors of the California Exposition and State Fair. The Treasurer and Controller shall be members of the board of the authority only for the purposes of hearing and deciding upon matters related to the issuance of revenue bonds pursuant to this chapter. The Director of Finance shall serve as chairperson of the authority. All meetings of the authority shall be open and public.

(1) Of the four appointed members of the Board of Directors of the California Exposition and State Fair, one shall be appointed by the Speaker of the Assembly, one shall be appointed by the Senate Committee on Rules, and two shall be appointed by the Governor.

(2) The authority may contract with consultants as approved by the board of the authority. The authority shall not employ any other staff.

(3) The general manager of the California Exposition and State Fair may serve only in an advisory capacity to the authority.

(b) The authority is a “department” for the purposes of hearings pursuant to Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2008, Ch. 179, Sec. 78. Effective January 1, 2009.)



3353

(a) The California Exposition and State Fair shall provide clerical services and the use of its staff without charge to the authority. The Department of Finance, the Department of Food and Agriculture, the Department of General Services, and the California Horse Racing Board shall cooperate with the authority, and, upon request of the chairperson of the authority, shall provide the authority with the reasonable and periodic use of their staffs.

(b) The Attorney General shall serve as counsel for, and adviser to, the authority, and shall approve outside counsel to the authority in furtherance of the provisions of this chapter, as requested by the chairperson of the authority.

(c) The costs, if any, for services to the authority specified in subdivisions (a) and (b) shall be paid for by the authority, with funds generated pursuant to this chapter. Any costs in excess of the funds available to the authority shall be paid by the California Exposition and State Fair.

(Added by Stats. 2007, Ch. 293, Sec. 1. Effective January 1, 2008.)



3354

The authority may enter into leases or other agreements for the use of the State Fair Race Track or any other property owned or controlled by the California Exposition and State Fair which are necessary to further the purposes of Section 3331 or to provide horse racing at the State Fair Race Track. A lease or agreement entered into pursuant to this section shall be on behalf of the California Exposition and State Fair, and the State Fair shall continue in control of its property, subject to the conditions and terms of that lease or agreement.

(Added by Stats. 2007, Ch. 293, Sec. 1. Effective January 1, 2008.)



3355

The California Exposition and State Fair, in consultation with the authority, shall prepare a master plan approved by the board of directors of the fair for the long-range comprehensive development and improvement of, and construction upon, the property of the California Exposition and State Fair. The plan shall prescribe the amounts which may be expended for the various features of the plan, the period authorized for the completion of each project, and the terms of any revenue bond financing undertaken with respect to the plan. The plan shall require that any revenue bond financing shall be rated in one of the four highest rating categories by two nationally recognized rating agencies. Upon its completion, the master plan shall be submitted to the Joint Legislative Budget Committee for review. The master plan is subject to amendment by the authority, with the approval of the Board of Directors of the California State Fair.

(Added by Stats. 2007, Ch. 293, Sec. 1. Effective January 1, 2008.)



3356

The California Horse Racing Board, at the request of the authority, shall certify the eligibility of any prospective lessee or user of the property to be licensed to conduct horse racing at the State Fair Race Track.

(Added by Stats. 2007, Ch. 293, Sec. 1. Effective January 1, 2008.)



3357

(a) In leasing, or entering into agreements for the use of, the State Fair Race Track or other property owned or controlled by the California Exposition and State Fair, the authority shall follow the same procedures, as appropriate, as the Department of General Services follows in leasing or entering into similar agreements for other state real property. The authority shall also consult with, and present for comment the lease or agreement to, the governing bodies of the City and County of Sacramento prior to awarding the lease or entering into the agreement.

(b) Prior to awarding a lease of, or entering into an agreement for the use of, the State Fair Race Track or other property owned or controlled by the California Exposition and State Fair, the authority shall consider all the factors concerning appropriate capital improvements of the race track, the financing of the race track, additional racing opportunities, and the use of new or additional properties or facilities, including, but not limited to, a grandstand or grandstand improvements, which factors shall be considered in the award of the lease or entering into the agreement. The authority shall also consult with, and present for comment the lease or agreement to, the governing bodies of the City and County of Sacramento prior to awarding the lease or entering into the agreement.

(Amended by Stats. 2008, Ch. 179, Sec. 79. Effective January 1, 2009.)



3358

If the authority makes a determination pursuant to this chapter about an action it proposes to take in awarding the State Fair Race Track lease or entering into the agreement, it shall report to the Legislature, setting forth the procedures followed by the authority in reaching its determination and the reasons the proposed award or agreement is in the best interests of the state. The authority shall also make recommendations regarding any additional legislation which it deems necessary. However, no legislative action is required to make a lease or agreement entered into by the authority effective and operative.

(Added by Stats. 2007, Ch. 293, Sec. 1. Effective January 1, 2008.)



3359

After the award of a lease or upon entering into an agreement for the use of State Fair property, the authority shall meet periodically to review the operation of the lease or agreement, and the master plan, and to consider any other related matters. It shall also make any recommendations that it deems proper to the Legislature, other state agencies, including, but not limited to, the California Exposition and State Fair, and to the lessee or user of the property.

(Added by Stats. 2007, Ch. 293, Sec. 1. Effective January 1, 2008.)



3360

(a) The authority, in the exercise of its powers, may pledge any and all revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of any kind, pursuant to the terms and conditions approved by the authority. The revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment pledged by the authority or its assignees constitute a lien and security interest which immediately attaches to the property so pledged, and is effective, binding, and enforceable against the authority, its successors, purchasers of the property so pledged, creditors, and all others asserting rights therein, to the extent set forth, and in accordance with, the terms and conditions of the pledge, irrespective of whether those persons have notice of the pledge and without the need for any physical delivery, recordation, filing, or further act.

(b) The California Exposition and State Fair shall be responsible for any debt incurred pursuant to this chapter, and the capital of the California Exposition and State Fair shall be used to guarantee any indebtedness.

(Added by Stats. 2007, Ch. 293, Sec. 1. Effective January 1, 2008.)



3361

The State of California pledges to, and agrees with, the holders of any bonds, other indebtedness, or obligations for the financing of the improvements described in the master plan pursuant to Section 3355, and which are issued or executed and delivered by the authority, or the California Exposition and State Fair, that the state will not alter or change the structure of funding of, and deposits to, the authority or to the California Exposition and State Fair pursuant to the provisions of Article 9.2 (commencing with Section 19605) of Chapter 4 of Division 8 of the Business and Professions Code, or the pledge of funds for debt service, security, including any coverage factors, and expenses entered into pursuant to this chapter until the bonds, other indebtedness, or obligations are fully paid or discharged or have been fully provided for in accordance with their terms. However, nothing precludes any alteration or change if and when adequate provision has been made by law for the protection from impairment of the contract represented by the bonds, other indebtedness, or obligations, and the right to alter or change is hereby reserved. The authority, and the California Exposition and State Fair, are each authorized to include this pledge and undertaking of the state in their bonds, agreements evidencing other indebtedness, and other indebtedness or obligations for the financing of the improvements described in the master plan pursuant to Section 3355.

The authority shall notify the Joint Legislative Budget Committee at least 90 days prior to authorizing the sale of revenue bonds pursuant to this chapter. The notice shall specify all the terms and conditions of the revenue bonds, including, but not limited to, the total amount of the bonds, the revenue source, and the repayment period. Any bond so issued shall contain on its face a statement to the following effect: “Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of, or interest on, this bond.”

(Added by Stats. 2007, Ch. 293, Sec. 1. Effective January 1, 2008.)









PART 3 - DISTRICT AGRICULTURAL ASSOCIATIONS

CHAPTER 1 - Definitions

3801

Unless the context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1967, Ch. 15.)



3802

“Association” means a district agricultural association which is formed pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



3803

“Board” means the board of directors of an association.

(Enacted by Stats. 1967, Ch. 15.)



3804

“Director” means a member of the board of directors of an association.

(Enacted by Stats. 1967, Ch. 15.)



3805

“District” means an agricultural district which is formed pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



3806

For the purposes of Article 1 (commencing with Section 4101) of Chapter 6 of this part, “agency” means the Natural Resources Agency.

(Amended by Stats. 2013, Ch. 352, Sec. 98. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 2 - Boundaries

3851

The state is divided into the agricultural districts which are prescribed by this article.

(Enacted by Stats. 1967, Ch. 15.)



3852

District 1 is the County of Alameda.

(Enacted by Stats. 1967, Ch. 15.)



3853

District 1a is the County of San Mateo and the City and County of San Francisco.

(Repealed and added by Stats. 1994, Ch. 311, Sec. 14. Effective July 21, 1994.)



3854

District 2 is the County of San Joaquin.

(Enacted by Stats. 1967, Ch. 15.)



3855

District 3 is the County of Butte.

(Enacted by Stats. 1967, Ch. 15.)



3856

District 4 is the Counties of Sonoma and Marin.

(Enacted by Stats. 1967, Ch. 15.)



3856.5

District 5 is the City and County of San Francisco.

(Repealed and added by Stats. 1994, Ch. 311, Sec. 16. Effective July 21, 1994.)



3857

District 6 is all that portion of Los Angeles County that is not included in District 48, District 50, and District 51, and, notwithstanding any other provision of this chapter, also includes that portion of Los Angeles County within the boundaries of the 29th Senatorial District. District 6 shall be known and designated as the California Science Center.

(Amended by Stats. 1996, Ch. 841, Sec. 3. Effective January 1, 1997.)



3858

District 7 is the County of Monterey.

(Enacted by Stats. 1967, Ch. 15.)



3859

District 9 is the County of Humboldt.

(Enacted by Stats. 1967, Ch. 15.)



3860

District 10 is that portion of the County of Siskiyou which is not included in District 10a.

(Enacted by Stats. 1967, Ch. 15.)



3861

District 10a is all that portion of Siskiyou and Modoc Counties which is described as follows:

Beginning at the intersection of west longitude 122 degrees 10 minutes with the Oregon-California boundary line, thence southerly along said line of longitude to north latitude 41 degrees 30 minutes, thence easterly along said line of latitude to the point where it intersects west longitude 121 degrees 10 minutes, thence northerly along said line of longitude to the Oregon state line, thence westerly along said state line to the point of beginning.

(Enacted by Stats. 1967, Ch. 15.)



3862

District 12 is the County of Mendocino.

(Enacted by Stats. 1967, Ch. 15.)



3863

District 13 is the Counties of Sutter and Yuba.

(Enacted by Stats. 1967, Ch. 15.)



3864

District 14 is the County of Santa Cruz.

(Enacted by Stats. 1967, Ch. 15.)



3865

District 15 is all that portion of the County of Kern which is not included in District 53.

(Amended by Stats. 1973, Ch. 276.)



3866

District 16 is the County of San Luis Obispo.

(Enacted by Stats. 1967, Ch. 15.)



3867

District 17 is the County of Nevada.

(Enacted by Stats. 1967, Ch. 15.)



3868

District 18 is the Counties of Mono, Inyo, and Alpine.

(Enacted by Stats. 1967, Ch. 15.)



3869

District 19 is all that portion of Santa Barbara County which lies east of Gaviota and south of the Santa Ynez Mountains.

(Enacted by Stats. 1967, Ch. 15.)



3870

District 20 is the County of Placer.

(Enacted by Stats. 1967, Ch. 15.)



3871

District 21 is the County of Fresno.

(Enacted by Stats. 1967, Ch. 15.)



3872

District 21a is the County of Madera.

(Enacted by Stats. 1967, Ch. 15.)



3873

District 22 is the County of San Diego.

(Enacted by Stats. 1967, Ch. 15.)



3874

District 23 is the County of Contra Costa.

(Enacted by Stats. 1967, Ch. 15.)



3875

District 24 is the County of Tulare.

(Enacted by Stats. 1967, Ch. 15.)



3876

District 24a is the County of Kings.

(Enacted by Stats. 1967, Ch. 15.)



3877

District 25 is the County of Napa.

(Enacted by Stats. 1967, Ch. 15.)



3878

District 26 is the County of Amador.

(Enacted by Stats. 1967, Ch. 15.)



3879

District 27 is the County of Shasta.

(Enacted by Stats. 1967, Ch. 15.)



3880

District 28 is the County of San Bernardino.

(Enacted by Stats. 1967, Ch. 15.)



3881

District 29 is the County of Tuolumne.

(Enacted by Stats. 1967, Ch. 15.)



3882

District 30 is the County of Tehama.

(Enacted by Stats. 1967, Ch. 15.)



3883

District 31 is the County of Ventura.

(Enacted by Stats. 1967, Ch. 15.)



3884

District 32 is the County of Orange.

(Enacted by Stats. 1967, Ch. 15.)



3884.1

There is hereby created District 32a, which consists of all of that real property that is a portion of District 32 that is commonly known as the Orange County Fair located in the City of Costa Mesa. Notwithstanding any other law, any officer of District 32a may also be an officer of District 32 and shall be a resident of District 32. All otherwise applicable ethical duties, including those in Section 1090 of the Government Code, subdivision (a) of Section 8920 of the Government Code, and the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code), shall apply to the officers of both District 32 and District 32a, and shall apply in regard to the transactions contemplated by Section 3884.2.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 20, Sec. 1. Effective July 28, 2009.)



3884.2

(a) The District 32a Disposition Fund is hereby created in the State Treasury.

(b) The Department of General Services may sell all or any portion of the real property that composes District 32a. District 32a shall not enter into any contract, lease, or other agreement affecting the use or operation of the real property for a period that exceeds three months, and all of these contracts, leases, or other agreements shall contain a provision that they may be canceled upon a 30-day notice from the Department of General Services. The Department of General Services shall be reimbursed for any reasonable cost or expense incurred for the transactions described in this section. Additionally, to the extent bonds issued by the State Public Works Board or other entity involve the property to be sold pursuant to this section, all issuer- and trustee-related costs associated with the review of any proposed sale, together with the costs related to the defeasance or retirement of any bonds, which may include the cost of nationally recognized bond counsel, shall be paid from the proceeds of any sale or lease authorized by this section. The net proceeds from the sale shall be deposited into the District 32a Disposition Fund.

(c) The sale of the real property authorized by this section shall be pursuant to a public bidding process designed to obtain the highest, most certain return for the state from a responsible bidder, and any transaction based on such a bidding process shall be deemed to be the fair market value for the property. A notice of this bidding process shall be posted by the Department of General Services on its Internet Web site for at least 30 days prior to the sale of the real property. The provisions of Section 11011.1 of the Government Code are not applicable to the sale of real property authorized under this section.

(d) Thirty days prior to executing a transaction for a sale of real property authorized by this section, the Director of General Services shall report to the chairpersons of the fiscal committees of the Legislature all of the following:

(1) The financial terms of the transaction.

(2) A comparison of fair market value for the real property and the terms listed in paragraph (1).

(3) Any basis for agreeing to terms and conditions other than fair market value.

(e) As to the real property sold pursuant to this section, the Director of General Services shall except and reserve to the state all mineral deposits, as defined in Section 6407 of the Public Resources Code, together with the right to prospect for, mine, and remove the deposits. If, however, the Director of General Services determines that there is little or no potential for mineral deposits, the reservation may be without surface right of entry above a depth of 500 feet, or the rights to prospect for, mine, and remove the deposits shall be limited to those areas of the real property conveyed that the director determines to be reasonably necessary for the removal of the deposits.

(f) The Department of General Services shall report to the Legislature on or before June 30 of each year on the status of the sale of real property authorized by this section.

(g) Upon the sale of all property that composes District 32a, District 32a shall be abolished and all funds in the District 32a Disposition Fund shall be transferred to the General Fund.

(h) (1) The disposition of state real property or buildings specified in subdivision (b) that are made on an “as is” basis shall be exempt from Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code. Upon title to the parcel vesting in the purchaser or transferee of the property, the purchaser or transferee shall be subject to any local governmental land use entitlement approval requirements and to Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code.

(2) If the disposition of state real property or buildings specified in subdivision (b) is not made on an “as is” basis and close of escrow is contingent on the satisfaction of a local governmental land use entitlement approval requirement or compliance by the local government with Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code, the execution of the purchase and sale agreement or of the exchange agreement by all parties to the agreement shall be exempt from Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code.

(3) For the purposes of this subdivision, “disposition” means the sale, lease, or repurchase of state property or buildings specified in subdivision (b).

(i) The disposition of real property or buildings, or both, pursuant to this section does not constitute a sale or other disposition of state surplus property within the meaning of Section 9 of Article III of the California Constitution and shall not be subject to subdivision (g) of Section 11011 of the Government Code.

(Amended by Stats. 2010, Ch. 328, Sec. 71. Effective January 1, 2011.)



3885

District 33 is the County of San Benito.

(Enacted by Stats. 1967, Ch. 15.)



3886

District 34 is that portion of the County of Modoc which is not included in District 10a.

(Enacted by Stats. 1967, Ch. 15.)



3887

District 35 is the County of Merced.

(Enacted by Stats. 1967, Ch. 15.)



3888

District 35a is the County of Mariposa.

(Enacted by Stats. 1967, Ch. 15.)



3889

District 36 is the County of Solano.

(Enacted by Stats. 1967, Ch. 15.)



3890

District 37 is all that portion of Santa Barbara County which is not included in District 19.

(Enacted by Stats. 1967, Ch. 15.)



3891

District 38 is the County of Stanislaus.

(Enacted by Stats. 1967, Ch. 15.)



3892

District 39 is the County of Calaveras.

(Enacted by Stats. 1967, Ch. 15.)



3893

District 40 is the County of Yolo.

(Enacted by Stats. 1967, Ch. 15.)



3894

District 41 is the County of Del Norte.

(Enacted by Stats. 1967, Ch. 15.)



3895

District 42 is the County of Glenn.

(Enacted by Stats. 1967, Ch. 15.)



3896

District 44 is the County of Colusa.

(Enacted by Stats. 1967, Ch. 15.)



3897

District 45 is the County of Imperial.

(Enacted by Stats. 1967, Ch. 15.)



3898

District 46 is all that portion of the County of Riverside which is not included in District 54.

(Amended by Stats. 1974, Ch. 693.)



3899

District 48 is the County of Los Angeles.

(Amended by Stats. 2007, Ch. 203, Sec. 1. Effective January 1, 2008.)



3900

District 49 is the County of Lake.

(Enacted by Stats. 1967, Ch. 15.)



3901

District 50 is all that portion of Los Angeles County which lies north of the south line of Township 5 North, San Bernardino base.

(Enacted by Stats. 1967, Ch. 15.)



3901.5

District 51 is all the portion of Los Angeles City which is described as follows:

From a point commencing where the most northerly boundary of the City of Los Angeles intersects with the Golden State Freeway and following on the city boundary in an easterly direction where the boundary first intersects with the boundary of the City of Burbank; thence continuing southeasterly along the Burbank City boundary to its intersection with Barham Boulevard; thence in a southerly direction on Barham Boulevard to its intersection with Cahuenga Boulevard; thence in a southeasterly direction on Cahuenga Boulevard to Mulholland Drive; thence along Mulholland Drive to the Los Angeles City boundary; thence following the Los Angeles City boundary west and northerly until the boundary intersects with the Los Angeles-Ventura County line, thence following the Los Angeles County line north to the Kern County line, and east to the Golden State Freeway, and thence in a southerly direction on the Golden State Freeway to the starting point at the Golden State Freeway.

(Amended by Stats. 1989, Ch. 113, Sec. 1.)



3902

District 52 is the County of Sacramento.

(Enacted by Stats. 1967, Ch. 15.)



3903

District 53 is all of the portion of Kern County east of the Los Angeles Aqueduct. District 53 shall be known and designated as the Desert Empire Fair, and the fair site shall be near Ridgecrest.

(Added by Stats. 1973, Ch. 276.)



3904

District 54 is all of the portion of Riverside County east of the Coachella Branch of the All-American Canal and east of the line running due north from the northernmost point of that canal.

(Added by Stats. 1974, Ch. 693.)






CHAPTER 3 - Organization and Administration

3951

Fifty or more persons, who are residents of a district, may form an association to be known as and designated as the ____ District Agricultural Association, for the following purposes:

(a) Holding fairs, expositions and exhibitions for the purpose of exhibiting all of the industries and industrial enterprises, resources and products of every kind or nature of the state with a view toward improving, exploiting, encouraging, and stimulating them.

(b) Constructing, maintaining, and operating recreational and cultural facilities of general public interest.

(Enacted by Stats. 1967, Ch. 15.)



3952

Copies of the articles of association shall be filed with the Governor, the Secretary of State, and the department.

(Enacted by Stats. 1967, Ch. 15.)



3953

Each association is a state institution.

(Enacted by Stats. 1967, Ch. 15.)



3954

Each association by its name has perpetual succession. It may have a seal. An association may sue and be sued, and may do any and all things necessary to carry out the powers and the objects and purposes for which the association is formed.

(Amended by Stats. 2014, Ch. 342, Sec. 1. Effective January 1, 2015.)



3955

Claims against an association shall be presented to the California Victim Compensation and Government Claims Board in accordance with Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 2006, Ch. 538, Sec. 196. Effective January 1, 2007.)



3956

The officers of the association shall consist of a board of directors of nine members. The directors shall be citizens and residents of the district.

(Enacted by Stats. 1967, Ch. 15.)



3957

If two or more counties constitute a district, each county shall be represented on the board by at least two persons who are citizens and residents of such county.

(Enacted by Stats. 1967, Ch. 15.)



3958

If, by reason of the formation of a new district, a director in one district becomes a resident of another district, his term of office as director expires 60 days after the formation of the new district.

(Enacted by Stats. 1967, Ch. 15.)



3959

The directors shall be appointed by the Governor.

(Enacted by Stats. 1967, Ch. 15.)



3960

The term of office of each director, except that of a member of the first board, is four years from the beginning of the term for which he or she is appointed. Any vacancy shall be filled for the unexpired term. However, any director may be removed for cause by the Governor prior to the expiration of the director’s term.

(Amended by Stats. 2014, Ch. 342, Sec. 2. Effective January 1, 2015.)



3961

The term of office of each member of the first board shall be so fixed by the Governor that the terms of the directors of such board shall expire in three groups of two, and one group of three, on the 15th day of January of each year following the formation of the association.

(Enacted by Stats. 1967, Ch. 15.)



3962

The directors are state officers.

(Enacted by Stats. 1967, Ch. 15.)



3963

The directors shall meet at a place within the district and organize by the election of one of their number as president. The term of office of the president shall be one year and until his successor is elected.

(Enacted by Stats. 1967, Ch. 15.)



3964

The directors shall also select a secretary, a manager, and a treasurer from among persons who are not members of the board. One person may be the secretary, the manager, and the treasurer. The secretary, manager, and treasurer are state officers.

(Amended by Stats. 1982, Ch. 126, Sec. 1. Effective March 23, 1982.)



3964.5

(a) Notwithstanding any other law, a board may form any advisory committee by resolution or any similar formal action.

(b) Meetings of an advisory committee shall be open and public and notice thereof shall be delivered personally or by mail at least 24 hours before the time of the meeting to each person who has requested, in writing, notice of the meeting.

(c) If the advisory committee elects to provide for the holding of regular meetings, it shall provide in its bylaws, or by whatever other rule is utilized by the board for the conduct of its business, for the time and place for holding regular meetings. No other notice of regular meetings is required.

(d) “Advisory committee”, as used in this section, means a committee composed solely of the members of the board which is less than a quorum of the board.

(Added by Stats. 1989, Ch. 131, Sec. 1.)



3965

The board may, with the approval of the department:

(a) Fix the term of office, the amount of bond and salary, and prescribe the duties of the secretary and of the treasurer.

(b) Manage the affairs of the association.

(c) Make all necessary bylaws, rules, and regulations for the government of the association.

(d) Delegate, as it may deem advisable, to its officers or employees any of the powers that are vested in the board under subdivision (b). Any delegation of power may be revoked at any time.

(Amended by Stats. 2014, Ch. 342, Sec. 3. Effective January 1, 2015.)



3965.1

(a) Notwithstanding Section 3965 or 4051, the board, without prior approval from the department, may arrange for and conduct, or cause to be conducted, or by contract permit to be conducted, any activity by any individual, institution, corporation, or association upon its property at a time as it may be deemed advisable, except for the following:

(1) Revenue-generating contracts involving hazardous activities, as determined by the department, unless adequate insurance coverage is provided, as determined by the department in consultation with the Department of General Services.

(2) The activities specified in Section 4051.2 and Section 19130 of the Government Code.

(b) This section shall not be construed and is not intended to extend or limit the authority specified in Section 19130 of the Government Code.

(Amended by Stats. 2014, Ch. 342, Sec. 4. Effective January 1, 2015.)



3966

The board shall annually make to the department such report as such department may direct.

(Enacted by Stats. 1967, Ch. 15.)



3967

Any director who misses three consecutive regular meetings of the board without the permission of the board is deemed to have resigned as a director.

(Added by Stats. 1970, Ch. 50.)



3968

Records of the board which are entries in events which are scheduled for future judging and for overnight entries in races on which there is parimutuel wagering prior to such events, judging times, or races, shall not be open to inspection by the public.

(Amended by Stats. 1969, Ch. 371.)






CHAPTER 4 - Fiscal Provisions

4001

Any money which is received by any association, other than from the sale of real property or pursuant to a lease, easement, or agreement for the extraction of oil or gas from lands owned or controlled by it, shall be retained and used by the association for its:

(a) General use and purposes.

(b) Maintenance.

(c) Membership in livestock registry associations and fair associations.

(d) Support and operation.

(e) Acquisition, installation, maintenance, and operation of recreational and cultural facilities at its fairgrounds.

(Enacted by Stats. 1967, Ch. 15.)



4002

The proceeds of the sale of any interest in real property which is owned by any association shall be paid into the Fair and Exposition Fund. The amount which is paid into the fund shall be available for expenditure by the association, with the approval of the department and the State Public Works Board, for any of the following purposes:

(a) Permanent improvements for fair purposes on the property of the association.

(b) Purchase of equipment for fair purposes.

(c) Acquisition or purchase of real property, including costs of appraisal or other incidental costs, to be used as sites for the permanent improvements.

The execution of any lease, easement, or agreement for the extraction of any oil or gas from lands owned or controlled by an association is not a sale of an interest in real property within the meaning of this section.

(Enacted by Stats. 1967, Ch. 15.)



4003

Any money which is not expended within three years after being paid into the Fair and Exposition Fund pursuant to Section 4002 shall be added to and become a part of the amount available pursuant to Section 19630 of the Business and Professions Code for permanent improvements upon the property of the state, citrus, county, or district agricultural associations for fair purposes, or the purchase of equipment for fair purposes, or the acquisition or purchase of real property, including costs of appraisal or other incidental costs, to be used as sites for such permanent improvements, in such amounts as may be allocated by executive order of the Director of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



4004

All revenue which is received by any association pursuant to any lease, easement, or agreement for the extraction of oil or gas from any land that is owned or controlled by it shall be paid into the General Fund.

(Enacted by Stats. 1967, Ch. 15.)



4005

The fiscal year for each association is from January 1 to December 31.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 5 - Powers and Duties Generally

4051

(a) An association may do any of the following:

(1) Contract, in accordance with all of the following:

(A) The written policies and procedures for contracting that are developed and maintained by the board of directors of the association in accordance with this section.

(B) All applicable state laws governing contracts, except as follows:

(i) Any grant or contract entered into by an association for goods is not subject to Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(ii) Any grant or contract entered into by an association is not subject to Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code.

(C) If the estimated total cost of any construction project or similar work carried out under this section exceeds twenty-five thousand dollars ($25,000), the association shall solicit bids in writing and shall award the work to the lowest responsible bidder or reject all bids. The association is subject to all applicable provisions of the Public Contract Code.

(D) An association may elect to become subject to the provisions of the Uniform Public Construction Cost Accounting Act (Chapter 2 (commencing with Section 22000) of Part 3 of Division 2 of the Public Contract Code) and the Small Business Procurement and Contract Act (Chapter 6.5 (commencing with Section 14835) of Part 5.5 of Division 3 of Title 2 of the Government Code), but exempt from the reporting requirements noted in subdivision (f) of Section 14838.1 of the Government Code.

(2) Accept funds or gifts of value from the United States or any person to aid in carrying out the purposes of this part.

(3) Conduct or contract for programs, and contract for the purchase or lease of goods that are necessary to effectuate the purposes of this chapter, either independently or in cooperation with any individual, public or private organization, or federal, state, or local governmental agency.

(4) Establish and maintain a bank checking account or other financial institution account, approved by the Director of Finance in accordance with Sections 16506 and 16605 of the Government Code, for depositing funds received by the district agricultural association. All funds maintained in an account authorized by this paragraph shall be used in accordance with Section 4001.

(5) Approve the annual budget of the association and establish a program for paying vendors who contract with the district agricultural association.

(6) Contract with any county or county fair association for holding a fair jointly with the county or county fair association. The joint fair is a district fair of the association.

(7) Make or adopt all necessary orders, rules, or regulations for governing the activities of the association. Notwithstanding paragraph (14), any orders, rules, or regulations adopted by the board are exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For informational purposes only, however, any order, rule, or regulation adopted by the board may be transmitted to the Office of Administrative Law for filing with the Secretary of State pursuant to Section 11343 of the Government Code.

(8) Operate a payroll system for paying employees, and a system for accounting for vacation and sick leave credits of employees.

(9) Delegate to the officers and employees of the association the exercise of powers vested in the board, as the board may deem desirable, for the orderly management and operation of the association.

(10) With the approval of the Department of General Services, purchase, acquire, hold, sell, or exchange, or convey any interest in real property. Any acquisition of land or other real property shall be subject to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(11) With the approval of the Department of General Services, make permanent improvements upon publicly owned real property adjacent to, or near the vicinity of, the real property of the district agricultural association when the improvements materially benefit the property of the association pursuant to Section 11011 of the Government Code.

(12) With the approval of the Department of General Services, lease for the use of its real property, or any portion of that property, to any person or public body for whatever purpose as may be approved by the board.

(13) Use or manage any of its property jointly or in connection with any lessee or sublessee, for any purpose approved by the board.

(14) With the approval of the Department of General Services, pledge any revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind, pursuant to terms and conditions approved by the board. The revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind pledged by the association or its assignees constitute a lien or security interest that immediately attaches to the property pledged, and is effective, binding, and enforceable against the association, its successors, purchasers of the property pledged, creditors, and all others asserting rights therein, to the extent set forth, and in accordance with, the terms and conditions of the pledge, irrespective of whether those persons have notice of the pledge and without the need for physical delivery, recordation, filing, or further action.

(15) With the approval of the Secretary of Food and Agriculture, enter into a joint powers agreement pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code).

(b) In developing the written policies and procedures for contracting, the board shall incorporate the following to apply to contracts or procurement by the association:

(1) To ensure the fullest competition, the board shall adopt and publish competitive bidding procedures for the award of a procurement or contract involving an expenditure of more than one hundred thousand dollars ($100,000). The competitive bidding procedures shall include, but not be limited to, requirements for submission of bids and accompanying documentation, guidelines for the use of requests for proposals, invitations to bid, or other methods of bidding, and a bid protest procedure. The general manager shall determine whether the goods or services subject to this paragraph are available through existing contracts or price schedules of the Department of General Services. The Legislature finds and declares that fairs are a valuable community resource and recognizes that local businesses and local communities make valuable contributions to fairs that include direct and indirect support of fair programs. The Legislature further finds and declares that local businesses often provide opportunity purchases to local fairs that, for similar things available through the state purchasing program, may be purchased locally at a price equivalent to or less than that available through the state purchasing program. As used in this subdivision, opportunity purchases means purchases made locally, either individually or cooperatively, at a price equal to or less than the price available through the state purchasing program on or off state contract.

(2) The contracting standards, procedures, and rules contained in this subdivision shall also apply with respect to any subcontract involving an expenditure of more than one hundred thousand dollars ($100,000). The board shall establish, as part of the bidding procedures for general contracts, subcontracting guidelines that implement this requirement.

(3) With the approval of the Department of General Services, pledge any and all revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind, pursuant to terms and conditions approved by the board. Any issuance of bonds, contracts entered into, debts incurred, settlements, judgments, or liens under this section or pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, shall not directly, indirectly, or contingently obligate the state or any political subdivision of the state to levy or to pledge any form of taxation therefor or to make any appropriation for their payment. The bond shall contain on its face a statement to the following effect: “Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of, or interest on, this bond.”

(4) This section shall not apply to Article 1 (commencing with Section 4101) of Chapter 6 of Part 3.

(c) (1) Notwithstanding any other law, an association shall adopt a fiscal review policy as follows:

(A) An association with an annual budget exceeding five million dollars ($5,000,000) shall conduct an annual audit by an independent certified public accountant or certified public accountancy firm selected by the board.

(B) An association with an annual budget of less than five million dollars ($5,000,000) shall have its books and accounts examined and reviewed annually and audited once every three years by an independent certified public accountant or certified public accountancy firm selected by the board.

(2) Notwithstanding paragraph (1), the department may require an audit to be conducted before the times specified in subparagraphs (A) and (B) of paragraph (1) if the department or the state deems the audit is necessary.

(Repealed and added by Stats. 2014, Ch. 342, Sec. 6. Effective January 1, 2015.)



4051.1

(a) Notwithstanding any other provision of law, in accordance with procedures established by the board, the board may enter into agreements to secure donations, memberships, and corporate and individual sponsorships, and may enter into marketing and licensing agreements for the receipt of money, or services or products in lieu of money, and may employ, or create and participate in an entity, or enter into an agreement with an entity or person to develop, solicit, sell, and service these agreements. The compensation for the entity or person shall be established by the board.

(b) Written notification to the department shall be required prior to creating an entity for the activities described in this section and prior to entering into any agreement for activities described in this section if the agreement exceeds one hundred thousand dollars ($100,000) in value, exists for a period of greater than two years, or contemplates the building of a permanent structure on fair property. The department may, upon reasonable notice, examine the books and records of any entity created pursuant to this section.

(Amended by Stats. 2001, Ch. 423, Sec. 3. Effective January 1, 2002.)



4051.2

An association shall not enter into a settlement agreement for an amount greater than one hundred thousand dollars ($100,000) without the prior approval of the department.

(Amended by Stats. 2014, Ch. 342, Sec. 7. Effective January 1, 2015.)



4052

An association shall not lease its racetrack for running races of horses to any private person, firm, or corporation, except to a national or international exposition or its affiliated corporations or associations for the period of time which is now permitted by law for fairs.

(Amended by Stats. 1967, Ch. 1579.)



4054

(a) If the board of an association, by resolution adopted by vote of two-thirds of all its members, finds and determines that the public interest and necessity require the acquisition of any building or improvement that is situated on property that is owned by the association, in trust or otherwise, or of any outstanding rights to that property, with the approval of the department and the association, the building, improvement, or outstanding rights may be acquired by eminent domain pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(b) The use by the association of its property shall be considered a more necessary public use than the use of the property by any grantee, lessee, or licensee for the purposes that are specified in Section 4051.

(c) Notwithstanding Article 5 (commencing with Section 25450) of Chapter 5 of Division 2 of Title 3 of the Government Code, or Sections 10108 and 10308 of the Public Contract Code, the board of an association or governing board of a county fair, by resolution adopted by vote of two-thirds of all its members, may purchase materials and lease equipment for not in excess of twenty thousand dollars ($20,000) when the purchase or lease is made in conjunction with donated labor construction improvements on the grounds of the association or the county fairgrounds, respectively.

(Amended by Stats. 2006, Ch. 538, Sec. 197. Effective January 1, 2007.)



4055

Associations, by majority vote of their respective boards, may cooperate in the holding of a fair in any of the districts.

(Enacted by Stats. 1967, Ch. 15.)



4056

An association may pay membership fees, and join and participate in the affairs of any organization which has the following purposes:

(a) Interchange of information that relates to livestock, poultry, and other agricultural animals and products.

(b) Conduct and management of fairs.

(c) Conducting of horseracing meetings.

An association may also pay membership fees, join and participate in affairs of any similar organization that deals with subjects that are related to powers and duties of the association.

(Enacted by Stats. 1967, Ch. 15.)



4057

The state is not liable for any action, obligation, commitment, contract, or premium that is offered, or award that is made, by any association.

(Amended by Stats. 2014, Ch. 342, Sec. 9. Effective January 1, 2015.)



4058

(a) Notwithstanding Section 4052, the California Exposition and State Fair, a district agricultural association fair, or county fair in the northern zone, with the approval of the Department of Food and Agriculture, may form an entity for conducting combined fair horseracing meetings and utilize their racing facilities for conducting horseracing meetings, with parimutuel wagering, on days other than the days on which general fair activities are conducted. A combined fair horseracing meeting pursuant to this section shall be a general fair activity for the purpose of Section 19549 of the Business and Professions Code.

(b) The association shall designate certain days of a mixed breed meeting held pursuant to this section as charity days with the proceeds therefrom to be distributed in accordance with Sections 19550 and 19556 of the Business and Professions Code.

(c) The association shall encourage the racing of emerging breeds of horses.

(Amended by Stats. 1996, Ch. 741, Sec. 3. Effective January 1, 1997.)



4059

(a) (1) Notwithstanding any other provision of law, the Department of Food and Agriculture shall develop criteria to be used, subject to the approval of the Department of General Services, for the disposal of property by a district agricultural association and the California Exposition and State Fair.

(2) As used in this section, “disposal of property” means the sale of equipment, materials or other forms of personal property no longer necessary to effectuate the purposes of the fair and that do not exceed an estimated fair market value of fifty thousand dollars ($50,000).

(b) The board of the district agricultural association or California Exposition and State Fair shall, prior to the disposal of property, as defined in this section, first be required to determine, through the Department of Food and Agriculture, if the property can be used by another fair in the California Fair Network or other state agency or department. If determined that such use is not possible, the board of the district agricultural association or California Exposition and State Fair shall sell the property to the buyer that submits the highest bid.

(c) The regular department audit of district agricultural associations shall confirm the source of funds of any disposed property and compliance with the criteria developed under this section for the disposal of property.

(d) The adoption of the criteria developed pursuant to this section shall relieve a district agricultural association and the California Exposition and State Fair of any requirements to abide by the provisions of the State Administrative Manual which may apply to disposal of property developed by the Department of General Services.

(Added by Stats. 2007, Ch. 346, Sec. 1. Effective January 1, 2008.)



4060

(a)  Any compensation to any officer or employee of the state by any nonprofit corporation formed exclusively to aid and assist an association, as provided for in Section 18000.5 of the Government Code, shall be approved by the Division of Fairs and Expositions prior to payment. The nonprofit corporation shall notify the division of the compensation.

(b) The department shall, during regular audits, review the payments from the nonprofit corporation to any state employees and those state employees’ responsibilities to the nonprofit corporation. The financial information from the nonprofit corporation shall be made available to the department for the audit. Any compensation shall be justified by related work that is not the normal responsibility of the state officer or employee through his or her employment by an association, including his or her normal duties and working hours. The audit shall also determine if any board member serving on an association is also serving on the board of directors of the related nonprofit corporation and determine if there are any conflicts of interest regarding the payment to the association employees. The audit shall also determine if any officer or employee is receiving compensation from the nonprofit corporation in violation of subdivision (c).

(c) Pursuant to Section 1090 of the Government Code, a state officer or employee of an association shall not be compensated by the nonprofit corporation when that state officer or employee acts in an official capacity with regard to any contract made with the nonprofit corporation.

(Added by Stats. 2008, Ch. 452, Sec. 1. Effective January 1, 2009.)



4061

(a) Notwithstanding any other law, a district agricultural association shall not be required to prepare or submit any written report to the Governor, the Legislature, or a state agency except as follows:

(1) The report is required by a court or under federal law.

(2) The report is required in the Budget Act.

(3) The report is required by the secretary.

(4) The Legislature expressly requires a district agricultural association to prepare and submit a report.

(b) This section shall not be construed and is not intended to extend or limit the provisions of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Added by Stats. 2014, Ch. 342, Sec. 10. Effective January 1, 2015.)






CHAPTER 6 - Provisions Regarding Particular Associations

ARTICLE 1 - California Science Center

4101

The Sixth District Agricultural Association may also be known as the California Science Center. It is in the Natural Resources Agency and is deemed to be a tax-exempt organization as an instrumentality of this state in accordance with Section 23706 of the Revenue and Taxation Code.

(Amended by Stats. 2012, Ch. 137, Sec. 1. Effective January 1, 2013. Operative July 1, 2013, by Sec. 10 of Ch. 137.)



4101.2

(a) Notwithstanding any other provision of law, the California Science Center, with the approval of the Director of General Services, may enter into a long-term lease agreement, not to exceed 40 years, with terms and conditions determined by the director to be in the best interest of the state, with the Los Angeles Unified School District to convert the Armory and surrounding land in or near Exposition Park to a demonstration mathematics and science-based school.

(b) For the purposes of carrying out subdivision (a), all of the following requirements apply:

(1) Plans shall be developed by the Los Angeles Unified School District for the conversion described in subdivision (a).

(2) The Los Angeles Unified School District shall demonstrate to the Director of General Services that it has sufficient funds, from sources other than the California Science Center, to complete the conversion.

(3) The Los Angeles Unified School District shall give attention to the historical preservation of the Armory in developing plans and completing the conversion.

(4) All lease documents necessary to complete the conversion shall be approved by the Director of General Services prior to their execution.

(Added by Stats. 1999, Ch. 67, Sec. 5. Effective July 6, 1999.)



4101.3

(a) Notwithstanding any other provision of law, the California Science Center is hereby authorized to enter into a site lease with the California Science Center Foundation, a California Nonprofit Corporation, with the approval of the Natural Resources Agency, the Department of Finance, and the Department of General Services, for the purpose of the foundation developing, constructing, equipping, furnishing, and funding the project known as Phase II of the California Science Center. The overall construction cost and scope shall be consistent with the amount authorized in the Budget Act of 2002, provided that nothing in this section shall prevent the foundation from expending additional nonstate funds to complete Phase II provided that the additional expenditures do not result in additional state operation and maintenance costs. Any additional expenditure of nonstate funds by the foundation shall not increase the state’s contribution.

(b) For the purpose of carrying out subdivision (a), all of the following shall apply:

(1) In connection with the development described in subdivision (a), above, the foundation may, in its determination, select the most qualified construction manager/general contractor to oversee and manage the work and prepare the competitive bid packages for all major subcontractors to be engaged in the construction of Phase II Project. Any construction manager/general contractor selected shall be required to have a California general contractor’s license.

(2) Prior to commencement of construction of the Phase II Project, the California Science Center shall enter into a lease-purchase agreement upon approval by the Department of Finance with the foundation on terms that are compatible with the Phase I Project financing. The term of the lease-purchase agreement shall be a term not to exceed 25 years. Lease payments on behalf of the state shall be commensurate with the twenty-two million nine hundred forty-five thousand two hundred sixty-three dollars ($22,945,263), (nineteen million one hundred thirty-seven thousand dollars ($19,137,000) plus 19.9 percent augmentation authority) construction cost allocation of the state. Lease payments may also include any cost of financing that the foundation may incur related to tax-exempt financing. The California Science Center shall be authorized to direct the Controller to send the rental payments under the lease-purchase agreement directly to the foundation’s bond trustee.

(3) The foundation shall ensure that the Phase II Project is inspected during construction by the state in the manner consistent with state infrastructure projects. The foundation shall also indemnify and defend and save harmless the Department of General Services for any and all claims and losses accruing and resulting from or arising out of the foundation’s use of the state’s plans and specifications. The foundation and the California Science Center, upon consultation with the Director of General Services and the Department of Finance shall agree on a reasonable level of state oversight throughout the construction of the Phase II Project in order to assist the foundation in the completion of the project within the intended scope and cost.

(4) At the end of the term of the site lease and the lease-purchase agreement unencumbered title to the land and improvements shall return to the state with jurisdiction held by the California Science Center.

(Amended (as amended by Stats. 2012, Ch. 137, Sec. 2) by Stats. 2013, Ch. 76, Sec. 65. Effective January 1, 2014.)



4101.4

(a) The Legislature finds and declares that the operation of the California Science Center may require individual skills not generally available in state civil service to support specialized functions, such as exhibit maintenance, and educational and guest services programs, including animal care and horticulture.

(b) Notwithstanding any other provision of law, the California Science Center may enter into a personal services contract or contracts with the California Science Center Foundation without a competitive bidding process. These contracts shall be subject to approval by the Natural Resources Agency and the Department of General Services and be subject to all state audit requirements.

(Amended by Stats. 2013, Ch. 352, Sec. 99. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



4102

The California Science Center, with the approval of the Natural Resources Agency, may build, construct, and maintain and operate a stadium or any arena, pavilion, or other building that is to be used for the holding of sports events, athletic contests, contests of skill, exhibitions, spectacles, and other public meetings. It may lease, let, or grant licenses for the use of that stadium, arena, pavilion, or other building, with the approval of the agency.

(Amended by Stats. 2012, Ch. 137, Sec. 3. Effective January 1, 2013. Operative July 1, 2013, by Sec. 10 of Ch. 137.)



4103

The California Science Center may establish an air and space center in its building at Exposition Park in the City of Los Angeles.

(Amended by Stats. 2012, Ch. 323, Sec. 1. Effective January 1, 2013.)



4104

(a) The Legislature hereby finds and declares that there is a need for a state repository dedicated to the diverse contributions of African Americans to the history and culture of this state and the nation.

(b) The California African American Museum is a part of, and coexists with, the California Science Center.

(c) The California African American Museum is governed by a seven-member board of directors. The Governor shall appoint the seven members, at least four of whom shall reside within the boundaries of the 6th Agricultural District. In addition, the Senator representing the Senate district in which the California African American Museum is located and the Assembly Member representing the Assembly district in which the museum is located shall be ex officio nonvoting members of the board. The two legislative ex officio nonvoting members of the board shall participate in the activities of the board to the extent that their participation is not incompatible with their respective positions as Members of the Legislature. The appointees of the Governor shall be appointed to four-year terms with the initial terms of appointment expiring as follows: one term expiring January 1, 1984, one term expiring January 1, 1985, one term expiring January 1, 1986, and one term expiring January 1, 1987. The person appointed to the Advisory Board of the California Museum of African American History and Culture by the Board of Directors of the California Science Center prior to the amendments made to this section by Chapter 1439 of the Statutes of 1987 shall serve on the Board of Directors of the California African American Museum until the Governor makes the fifth appointment authorized pursuant to those amendments. The fifth appointment made to the board shall serve a term expiring on January 1, 1990, the sixth appointment shall serve a term expiring on January 1, 1991, and the seventh appointment shall serve a term expiring on January 1, 1992.

(d) The Board of Directors of the California African American Museum shall have the sole authority, subject to existing state laws, regulations, and procedures, to determine how funds that have been appropriated and duly allocated by the Legislature and the Governor for support of the museum shall be expended. The board also shall have the sole authority, subject to existing state laws, regulations, and procedures, to contract with any state agency, institution, independent contractor, or private nonprofit organization that the board determines to be appropriate and qualified to assist in the operation of the museum. The board shall further have authority to establish the operations, programs, activities, and exhibitions of the California African American Museum. The Board of Directors of the California African American Museum shall be solely responsible for the actions taken and the expenditures made by the staff of the California African American Museum in the scope and course of their employment.

(e) The Board of Directors of the California African American Museum shall appoint an executive director, who shall be exempt from civil service, and any necessary staff to carry out the provisions of this section, who shall be subject to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code). The California African American Museum shall submit its annual budget request directly to the Natural Resources Agency. The California African American Museum may accept grants, contributions, and appropriations from federal, state, local, and private sources for its operation.

(f) The California African American Museum shall preserve, collect, and display samples of African American contributions to the arts, sciences, religion, education, literature, entertainment, politics, sports, and history of the state and the nation. The enrichment and historical perspective of that collection shall be made available for public use and enjoyment.

(g) The California African American Museum shall use stationery and other supplies of the former museum and shall phase in the name change with existing resources.

(Amended by Stats. 2012, Ch. 137, Sec. 4. Effective January 1, 2013. Operative July 1, 2013, by Sec. 10 of Ch. 137.)



4105

Notwithstanding any other provision of law, from December 14 to December 21, inclusive, of any year, the California Science Center shall not charge parking fees for the parking facilities surrounding the Los Angeles Memorial Coliseum when an event is being held at the facilities of the museum by a private nonprofit charitable organization for the purpose of collection and distribution of toys and food.

(Amended by Stats. 2012, Ch. 137, Sec. 5. Effective January 1, 2013. Operative July 1, 2013, by Sec. 10 of Ch. 137.)



4106

(a) The California Science Center shall work with the Los Angeles Memorial Coliseum Commission, the City of Los Angeles, and the County of Los Angeles to develop additional parking facilities in Exposition Park to the extent necessary to allow for expansion of the park.

(b) The California Science Center shall manage or operate its parking facilities in a manner that preserves and protects the interests of itself and the California African American Museum and recognizes the cultural and educational character of Exposition Park.

(c) The Exposition Park Improvement Fund is hereby created in the State Treasury. All revenues received by the California Science Center from its parking facilities, from rental of museum facilities, or from other business activities shall be deposited in the Exposition Park Improvement Fund.

(d) The moneys in the Exposition Park Improvement Fund may only be used, upon appropriation by the Legislature, for improvements to Exposition Park, including, but not limited to, maintenance of existing parking and museum facilities, replacement of museum equipment, supplies and wages expended to generate revenues from rental of museum facilities, development of new parking facilities, and acquisition of land within or adjacent to Exposition Park.

(e) (1) The Legislature hereby finds and declares that there is a need for development of additional park, recreation, museum, and parking facilities in Exposition Park. The Legislature recognizes that the provision of these needed improvements as identified in the California Science Center Exposition Park Master Plan may require the use of funds provided by other governmental agencies or private donors.

(2) The California Science Center may accept funds from other governmental agencies or private contributions for the purpose of implementation of the California Science Center Exposition Park Master Plan. The private contributions and funds from governmental agencies other than state governmental agencies shall be deposited in the Exposition Park Improvement Fund in the State Treasury and shall be available for expenditure without regard to fiscal years by the California Science Center for implementation of the California Science Center Exposition Park Master Plan. Funds from other state governmental agencies shall be deposited in the Exposition Park Improvement Fund and shall be available for expenditure, upon appropriation, by the California Science Center for implementation of the California Science Center Exposition Park Master Plan. However, any expenditure is not authorized sooner than 30 days after notification in writing of the necessity therefor to the chairperson of the committee in each house of the Legislature that considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or not sooner than whatever lesser time as the chairperson of the joint committee, or his or her designee, may in each instance determine. Neither the City of Los Angeles nor the County of Los Angeles shall impose any tax upon tickets purchased authorizing the use of parking facilities owned by the California Science Center.

(Amended (as amended by Stats. 2012, Ch. 137, Sec. 6) by Stats. 2013, Ch. 76, Sec. 66. Effective January 1, 2014.)



4107

Notwithstanding any other provision of law, a Member of the Legislature representing any district in Los Angeles County may be appointed as a director of the California Science Center.

(Amended by Stats. 1996, Ch. 841, Sec. 11. Effective January 1, 1997.)



4108

The California Science Center shall establish the position of Exposition Park Manager to be filled by a person appointed by the Governor for the purpose of managing, scheduling, and administering all park-related events, including, but not limited to, oversight for the police and security services of the park.

(a) The Exposition Park Manager may appoint the following persons:

(1) The chief and assistant chief of museum security and safety who shall have the powers of peace officers as specified in Section 830.3 of the Penal Code.

(2) Other safety officers who shall have the powers of arrest as specified in Section 830.7 of the Penal Code.

(b) The officers appointed pursuant to subdivision (a) shall provide police and security services to keep order and to preserve the peace and safety of persons and property at the California Science Center and at Exposition Park on a year-round basis.

(Amended by Stats. 2012, Ch. 137, Sec. 7. Effective January 1, 2013. Operative July 1, 2013, by Sec. 10 of Ch. 137.)






ARTICLE 2 - 1-A District Agricultural Association

4131

The City and County of San Francisco may appropriate and pay over to the 1-A District Agricultural Association for the general uses and purposes of the association such sums of money as the city and county may determine.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - 22nd District Agricultural Association

4155

The 22nd District Agricultural Association may expend up to seven hundred fifty thousand dollars ($750,000) annually for the operation of a fair pursuant to Section 4001 for the purposes enumerated therein from funds received by the district from a lease of district property for horse racing purposes. Any funds thereby received by the district in excess of this seven hundred fifty thousand dollars ($750,000) may be expended in furtherance of the master plan developed pursuant to Section 4156. Any of these funds that are not expended in this manner, or accumulated to be expended in furtherance of the master plan, including the amortization of revenue bonds, shall be transferred by the district to the General Fund upon executive order of the Director of Food and Agriculture.

(Amended by Stats. 1999, Ch. 370, Sec. 2. Effective January 1, 2000.)



4156

The State Race Track Leasing Commission shall prepare a master plan for the long-range comprehensive development and improvement of, and construction upon, the property of the 22nd District Agricultural Association. Such plan shall prescribe the amounts which may be expended for the various features of the plan, the period authorized for the completion of each such feature, and the terms of any revenue bond financing undertaken with respect to such plan. Such plan is subject to amendment by the commission.

(Added by Stats. 1967, Ch. 1579.)



4157

The Director of Finance may enter into an agreement prior to September 1, 1976, with the State Race Track Leasing Commission and the 22nd District Agricultural Association to commit the state to advance to the Architecture Revolving Fund a sum of not to exceed six hundred thousand dollars ($600,000), if needed, for the construction of improvements at Del Mar Race Track as described in work order AFD 410 of the Office of Architecture and Construction. Any such commitment shall be deemed, with respect to the project for which it is made, to constitute a deposit of funds available for expenditure by the Department of General Services for the purposes of Section 14957 of the Government Code. The Director of Finance, to the extent necessary to honor such commitment, shall authorize by executive order the withdrawal of an amount or amounts from the General Fund in the State Treasury not to exceed six hundred thousand dollars ($600,000) for transfer to the Architecture Revolving Fund. Any amount so transferred shall be used solely for the project for which the commitment was made and shall not exceed the amount necessary for the project, after deducting from the commitment the amount of all funds in the Del Mar Capital Improvement Account. Any sums so transferred shall be repaid to the General Fund, with simple interest at the average rate earned by the Pooled Money Investment Account for the month in which the transfer is made, from the first moneys placed in the Del Mar Capital Improvement Account (created by lease agreement of January 8, 1969, between the State Race Track Leasing Commission and the Del Mar Thoroughbred Club) not needed for the project for which the commitment was given; provided, that, in any case, such repayment in full with interest as specified shall be made from funds in such improvement account prior to October 1, 1978.

(Amended by Stats. 1976, Ch. 45.)






ARTICLE 3.5 - 25th District Agricultural Association

4161

(a) The 25th District Agricultural Association may enter into a joint powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code with the City of Napa for the purpose of establishing and operating a Napa Center for Wine, Food, and the Arts facility. In addition to those powers specifically authorized to be exercised by Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, the joint powers agency may accept the donation of, acquire, own, or lease, real property, and may plan, finance by the sale of revenue bonds, construct, equip, and furnish the facility, and parking facilities, and any betterments, improvements, and facilities related thereto, including a bridge to provide access to the facility across the Napa River. The joint powers agency may make and enter into contracts and employ agents and employees. The joint powers agency may manage, maintain, and operate the facility, or may enter into management contracts for the operation of the facility.

(b) The state is not liable for any debt incurred by the joint powers agency in the event of any default on revenue bonds issued by the agency. This disclaimer shall be deemed a provision of the joint powers agreement.

(Added by Stats. 1994, Ch. 1080, Sec. 1. Effective September 29, 1994.)



4162

The 25th District Agricultural Association may accept the donation of any real property suitable for the location of the Napa Center of Wine, Food, and the Arts facility, and may lease the property to the joint powers agency.

(Added by Stats. 1994, Ch. 1080, Sec. 1. Effective September 29, 1994.)



4163

(a) With the consent of the secretary, a nonprofit organization may hold an annual fair in lieu of the annual fair held by the 25th District Agricultural Association.

(b) Notwithstanding any other provision of law, the department may enter into contracts with the nonprofit organization referred to in subdivision (a) for the receipt of public funds.

(c) Notwithstanding any other provision of law, the Director of General Services, with the consent of, and on terms approved by the secretary, may lease certain premises commonly known as the Napa Valley Expo, containing approximately 37 acres situated in the County and City of Napa, to the nonprofit organization referred to in subdivision (a) for a period not to exceed 99 years, to hold an annual fair pursuant to subdivision (a). While the lease is in effect, the nonprofit organization shall be deemed to be an instrumentality of the state for the limited purpose of carrying out the authority granted the 25th District Agricultural Association by Sections 4161 and 4162. While the lease is in effect, the 25th District Agricultural Association shall be inactive, and shall not have any powers or duties.

(d) The lease executed pursuant to this section may be for less than the market value of the property, and shall include a provision that the lease may be canceled if the lessee or its successors or assignees does any of the following:

(1) Fails to hold an annual fair.

(2) Fails to make a seat on its board of directors available to the Mayor of Napa and the Chairperson of the Napa County Board of Supervisors for the duration of the lease.

(3) Fails, in any calendar year, to hold at least two meetings of its board of directors, open to the public, in the City of Napa.

(e) Prior to the commencement of the term of the lease, the lessee and the Department of Food and Agriculture shall ensure that every employee in the civil service of the 25th District Agricultural Association is provided with the option of continuing his or her employment with the state, or of accepting a position as an employee of the lessee.

(1) With respect to an employee who chooses to continue his or her employment with the state, the employee shall continue to be subject to all of the provisions governing civil service employees, and additionally, all of the following shall apply:

(A) The lessee shall contract with the department for the services of the employee, consistent with his or her civil service classification and status.

(B) The employee has the right to continue to provide services to the lessee pursuant to that contract during the time the employee continues in the civil service classification he or she held at the time of the employee’s election.

(2) With respect to an employee who chooses to leave his or her employment with the state and become an employee of the lessee, those employees are not employees of the state, and are not subject to the requirements of Chapter 10.3 (commencing with Section 3512) and Chapter 10.5 (commencing with Section 3525) of Division 4 of Title 1 of the Government Code.

(3) If a position filled by a civil service employee pursuant to contract with the department becomes vacant, the lessee may fill the position with a non-civil-service employee.

(f) The State of California is not liable for any debts, liabilities, settlements, liens, or any other obligations incurred by or imposed upon the nonprofit organization referred to in subdivision (a). The lease executed pursuant to this section shall expressly provide that the General Fund and the Fair and Exposition Fund shall be held harmless from all debts, liabilities, settlements, judgments, or liens incurred by the nonprofit organization, and that neither the state nor any agency or division thereof shall be liable for any contract, tort, action or inaction, error in judgment, mistakes, or other acts taken by the nonprofit organization, or any of its employees, agents, servants, invitees, guests, or anyone acting in concert with, or on the behalf of, the nonprofit organization.

(Added by Stats. 1998, Ch. 259, Sec. 2. Effective August 4, 1998.)






ARTICLE 3.8 - 50th District Agricultural Association

4171

(a) Notwithstanding any other provision of law, the 50th District Agricultural Association, with the consent of the secretary, may enter into a joint powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code for the purpose of creating a joint powers agency to operate, maintain, and improve the facilities and functions of the 50th District Agricultural Association. This joint powers agency’s duties shall include planning, designing, and constructing real property improvements, including new construction, alteration, extension, betterment, and repair, and purchasing fixed and movable equipment related to the facilities and functions of the 50th District Agricultural Association.

(b) The joint powers agency may accept the donation of, acquire, own, sell, or lease real property, and may pledge its property or revenue for the sale of bonds to construct, equip, and furnish the facilities, parking facilities, and any betterments, improvements, and facilities related thereto.

(c) The joint powers agency may make and enter into contracts and employ agents and employees. The joint powers agency may manage, maintain, and operate the facilities, or may enter into management contracts for the operation of the facilities. The planning, designing, and constructing of these improvements, and the agency’s other duties, as specified in this section, shall be undertaken in accordance only with those restrictions applicable to the joint powers agency.

(d) Prior to the commencement of the joint powers agreement, the parties to the agreement and the department shall ensure that every employee in the civil service of the 50th District Agricultural Association is provided with the option of continuing his or her employment with the state, or of accepting a position as an employee of the joint powers agency.

(1) With respect to an employee who chooses to continue his or her employment with the state, the employee shall continue to be subject to all of the provisions governing civil service employees, and, additionally, all of the following shall apply:

(A) The joint powers agency shall contract with the department or the 50th District Agricultural Association for the services of the employee, consistent with his or her civil service classification and status.

(B) The employee has the right to continue to provide services to the joint powers agency pursuant to that contract during the time the employee continues in the civil service classification he or she held at the time of the employee’s election.

(2) With respect to an employee who chooses to leave his or her employment with the state and become an employee of the joint powers agency, those employees are not employees of the state, and are not subject to the requirements of Chapter 10.3 (commencing with Section 3512) and Chapter 10.5 (commencing with Section 3525) of Division 4 of Title 1 of the Government Code.

(3) If a position filled by a civil service employee pursuant to contract with the department becomes vacant, the joint powers agency may fill the position with a non-civil-service employee.

(e) If the joint powers agency contracts with another entity for the operation or management of the facilities, the requirements of subdivision (d) shall apply to the new entity prior to commencement of any agreement.

(f) The State of California is not liable for any debts, liabilities, settlements, liens, or any other obligations incurred by or imposed upon the joint powers agency. The joint powers agreement executed pursuant to this section shall expressly provide that the General Fund and the Fair and Exposition Fund shall be held harmless from all debts, liabilities, settlements, judgments, or liens incurred by the joint powers agency, and that neither the state nor any agency or division thereof shall be liable for any contract, tort, action or inaction, error in judgment, mistake, or other act taken by the joint powers agency, or any of its employees, agents, servants, invitees, guests, or anyone acting in concert with, or on the behalf of, the joint powers agency.

(Amended by Stats. 2011, Ch. 97, Sec. 3. Effective January 1, 2012.)






ARTICLE 4 - 51st District Agricultural Association

4182

Notwithstanding any other provision of this code to the contrary, the 51st District Agricultural Association may enter into leases or joint operational agreements with any public agency with respect to the use of land and facilities for district purposes.

(Added by Stats. 1974, Ch. 1408.)






ARTICLE 5 - Associations Representing More Than One County

4191

A city may not impose any tax, except a sales or use tax, on any association that represents more than one county and owns land in each of the counties it represents. A city may not, without the consent of the board of such an association, impose any tax, except a sales or use tax, on any of the concessionaires or rental contractors of the association as to events which take place on the property of the association.

(Added by Stats. 1987, Ch. 774, Sec. 1.)



4192

The city and the association shall enter into an agreement for the provision of police and fire protection services to the association.

This contract shall require the payment by the association of the reasonable direct actual cost of police or fire protection services.

(Added by Stats. 1987, Ch. 774, Sec. 1.)






ARTICLE 6 - 54th District Agricultural Association

4195

The fair site of the 54th District Agricultural Association shall be the property near the City of Blythe known as the Blythe Community Fair Grounds. The association shall not accept any donation or gift of land or other property which is not free and clear of all debts and encumbrances.

(Added by Stats. 1974, Ch. 693.)






ARTICLE 7 - 52nd District Agricultural Association and the California Exposition and State Fair

4200

The Legislature finds and declares that the 52nd District Agricultural Association has contributed over three hundred thousand dollars ($300,000) towards the construction and development of a horse show arena located on the site of the California Exposition and State Fair. The Legislature further finds and declares that, since the transfer from the former fair site of the 52nd District Agricultural Association located in Galt, the association has not had a permanent fair site of its own and that it is in the public interest that the association continue to carry out its activities at the site of the California Exposition and State Fair and that the association and the California Exposition and State Fair maintain a harmonious relationship.

(Added by Stats. 1982, Ch. 548, Sec. 2. Effective August 24, 1982.)



4201

(a) Notwithstanding any other provisions of law, the 52nd District Agricultural Association shall have the right to use each year, during its annual spring fair and fall horse show, the horse show arena and other related facilities of the California Exposition and State Fair, or an alternative mutually acceptable to both parties. The association shall adhere to the standard fee policy of the California Exposition and State Fair for all events. In order to provide incentive for maximum efficiency and cooperation, all subordinate contracts occurring as a result of the association’s use of facilities as provided herein shall be based first on equal recovery of costs by both parties, and thereafter all annualized net operating revenues shall be divided equally, with the exceptions of concessions, souvenirs, novelties, and parking which shall remain at the sole discretion of the California Exposition and State Fair. The California Exposition and State Fair shall provide approximately 1,000 square feet of permanent office space at no cost to the association. Adequate notice shall be given to the California Exposition and State Fair of any use proposed by the association. During all association events, the association shall compensate the California Exposition and State Fair for the services, utilities, and equipment used during its events pursuant to the State Administrative Manual.

(b) During the period of use of the facilities of the California Exposition and State Fair by the association, all capital improvement entitlements accruing to the association shall be expended on the facilities of the California Exposition and State Fair in accordance with the Capital Improvements and Maintenance Master Plan of the facility.

(Added by Stats. 1982, Ch. 548, Sec. 2. Effective August 24, 1982.)



4202

In the event of a dispute between the 52nd District Agricultural Association and the California Exposition and State Fair, the Division of Fairs and Expositions shall represent the interests of the association. If mediation of any matter fails to reach a consensus, the Department of General Services shall arbitrate all matters on the basis of the best economic interests of the state and the decision of the department in the matter shall be final. Reasonable notice shall be given by the department to all parties to a disputed matter and an opportunity to present evidence shall be provided to all parties. Arbitration costs shall be shared equally between the parties.

(Added by Stats. 1982, Ch. 548, Sec. 2. Effective August 24, 1982.)



4210

Notwithstanding any other provision of law, the directors of the 48th District Agricultural Association may not serve concurrently on another fair board.

(Added by Stats. 2007, Ch. 203, Sec. 2. Effective January 1, 2008.)









CHAPTER 7 - War Memorials

4251

Any association and any county may jointly construct a building to constitute a war memorial. The war memorial may be used for any purpose for which real property of an association may be used.

(Enacted by Stats. 1967, Ch. 15.)



4252

The war memorial may be constructed and managed under such terms and conditions as may be agreed upon by the board of the association, with the approval of the department, and the board of supervisors of the county. It shall be owned and used jointly by the association and county.

(Enacted by Stats. 1967, Ch. 15.)



4253

Any construction work which is done pursuant to an agreement shall be performed in accordance with, and subject to, Chapter 1 (commencing with Section 10100) of Part 2 of Division 2 of the Public Contract Code.

(Amended by Stats. 1984, Ch. 144, Sec. 36.)






CHAPTER 8 - Sale of Tickets on Association Property

4301

It is unlawful for any person to sell or engage in the sale, upon any property of an association, of any ticket of admission or any other evidence of the right of entry to a stadium or an arena, pavilion, or other building which is for holding sports arena events, athletic contests, contests of skill, exhibition spectacles, and other public meetings, places of amusement, or entertainment, contests or performances at any premium or price which is in excess of such maximum price that is printed or indorsed upon it, plus lawful taxes, unless he has first procured a written permit which is issued by such association.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 9 - State Race Track Leasing Commission

4351

There is hereby created the State Race Track Leasing Commission which shall be composed of the Director of Food and Agriculture, the Director of Finance, and the Director of General Services and three individuals, appointed by the Governor, who are members of the Board of Directors of the 22nd District Agricultural Association. The Director of Finance shall serve as chairperson of the commission. All meetings of the commission shall be open and public.

(Amended by Stats. 2012, Ch. 216, Sec. 1. Effective January 1, 2013.)



4352

The Department of Finance shall provide clerical services to the commission. The Department of Food and Agriculture, the Department of General Services, and the California Horse Racing Board shall cooperate with the commission, and, insofar as possible, shall, on request, allow the commission to utilize their staffs as needed by the commission. However, the sole counsel for the commission shall be the Attorney General, as provided in Section 4357.

(Amended by Stats. 1984, Ch. 193, Sec. 22.)



4353

The State Race Track Leasing Commission may enter into leases or other agreements for the use of the Del Mar Race Track and any other property owned or controlled by the 22nd District Agricultural Association which the commission shall deem necessary to provide horseracing at Del Mar Race Track. Any such lease or agreement shall be on behalf of the 22nd District Agricultural Association, and the district shall continue in control of its property, subject to the conditions and terms of that lease or agreement.

(Amended by Stats. 1991, Ch. 540, Sec. 1.)



4356

The California Horse Racing Board shall, at the request of the commission, certify the eligibility of any prospective lessee or user of the property to be licensed to conduct horseracing at the Del Mar Race Track.

(Amended by Stats. 1991, Ch. 540, Sec. 2.)



4357

The Attorney General shall serve as counsel for, and adviser to, the commission.

(Added by Stats. 1967, Ch. 1579.)



4358

The commission shall follow the same procedures, insofar as appropriate, in leasing, or entering into agreements for the use of, the Del Mar Race Track as the Department of General Services follows in leasing or entering into agreements for other state real property. The commission shall, prior to awarding a lease of, or entering into an agreement for the use of, the Del Mar Race Track, consider all the factors concerning appropriate capital improvement of that racetrack, the financing of the racetrack, additional racing opportunities, and any use of new or additional properties or facilities, including, but not limited to, a grandstand, which factors shall be considered in the award of the lease or entering into the agreement. The commission shall also consult with any affected local governing bodies, prior to awarding the lease or entering into the agreement.

(Amended by Stats. 1991, Ch. 540, Sec. 3.)



4359

If the commission makes a determination pursuant to this chapter as to the action it proposes to take in awarding the Del Mar Race Track lease or entering into the agreement, it shall report to the Legislature, setting forth the procedures followed by the commission in reaching its determination and the reasons the proposed award or agreement is in the best interests of the state. The commission shall also make recommendations regarding any additional legislation which it deems necessary. However, no legislative action is required to make effective and operative any lease awarded, or agreement entered into, by the commission. The commission shall also make a similar report to the Legislature upon the master plan when that plan is completed.

(Amended by Stats. 1991, Ch. 540, Sec. 4.)



4360

After the award of a lease or entering into an agreement for the use of the Del Mar Race Track, the commission shall meet from time to time to review the operation of the lease or agreement, and the master plan, and any other related matters. It shall also make such recommendations as it deems proper to the Legislature, other state agencies, including, but not limited to, the 22nd District Agricultural Association, and to the lessee or user of the property.

(Amended by Stats. 1991, Ch. 540, Sec. 5.)



4361

The commission is a “department” for the purposes of hearings pursuant to Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of the Government Code.

(Added by Stats. 1967, Ch. 1579.)



4362

The commission may enter into a joint powers agreement with the 22nd District Agricultural Association pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code. For the purposes of Section 6502 of the Government Code, the common powers to be exercised by the entity created pursuant to the joint powers agreement shall be the powers of a district agricultural association. The commission may contract with the joint exercise of powers entity pursuant to law and may pledge any and all revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind, pursuant to the terms and conditions approved by the commission. The revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind pledged by the commission or its assignees constitute a lien and security interest which immediately attaches to the property so pledged and is effective, binding, and enforceable against the commission, its successors, purchasers of the property so pledged, creditors, and all others asserting rights therein, to the extent set forth, and in accordance with, the terms and conditions of the pledge, irrespective of whether those persons have notice of the pledge and without the need for any physical delivery, recordation, filing, or further act.

(Added by Stats. 1990, Ch. 604, Sec. 3.)



4363

The State of California pledges to, and agrees with, the holders of any bonds, other indebtedness, or obligations for the financing of the improvements described in the master plan pursuant to Section 4156, and which are issued or executed and delivered by the commission, the 22nd District Agricultural Association, or a joint exercise of powers entity created by them, that the state will not alter or change the structure of funding of, and deposits to, the commission or the 22nd District Agricultural Association set forth in Article 9.2 (commencing with Section 19605) of Chapter 4 of Division 8 of the Business and Professions Code, or the pledge of funds for debt service, security, including any coverage factors, and expenses entered into pursuant to this Part 3 until the bonds, other indebtedness, or obligations are fully paid or discharged or have been fully provided for in accordance with their terms. However, nothing precludes any alteration or change if and when adequate provision has been made by law for the protection from impairment of the contract represented by the bonds, other indebtedness, or obligations, and the right to alter or change is hereby reserved. The commission, the 22nd District Agricultural Association, and a joint exercise of powers entity created by them, are each authorized to include this pledge and undertaking of the state in their bonds, agreements evidencing other indebtedness, and other indebtedness or obligations for the financing of the improvements described in the master plan pursuant to Section 4156.

(Added by Stats. 1990, Ch. 604, Sec. 4.)









PART 4 - COUNTY AND DISTRICT AGRICULTURAL FAIRS

CHAPTER 1 - State Money

4401.5

(a) The director shall expend an amount not to exceed a total of one hundred thousand dollars ($100,000) in any fiscal year for any exhibit or exhibits located on any state-supported fair demonstrating, in a creative and innovative manner, the process of production and use of food and fiber from the producer to the consumer in this state.

(b) The director shall annually provide for a conference of fair judges to aid the department in prescribing regulations adopted pursuant to Section 4501. The director may expend up to fifteen thousand dollars ($15,000) in any fiscal year for such purposes.

(Added by Stats. 1976, Ch. 354.)



4402

The department may expend funds appropriated by Section 22 of Chapter 1440 of the Statutes of 1985 in the 1985–86 and 1986–87 fiscal years for capital outlay and deferred and major maintenance projects of a health and safety nature at county fairs, district agricultural association fairs, and citrus fruit fairs.

(Added by Stats. 1986, Ch. 24, Sec. 7. Effective March 21, 1986.)



4403

(a) A county fair, district agricultural association fair, or citrus fruit fair may expend funds for promotional and public relations purposes of the fair.

(b) The department may expend funds for promotional and public relations purposes for county fairs, district agricultural association fairs, and citrus fruit fairs.

(Added by Stats. 1986, Ch. 24, Sec. 8. Effective March 21, 1986.)






CHAPTER 2 - Restrictions

4431

Except as otherwise provided in this chapter, on or after January 1, 1943, apportionments shall be made only to counties or district agricultural associations which received apportionments on the basis of the premiums which were paid at fairs held by them during the calendar year 1941.

(Enacted by Stats. 1967, Ch. 15.)



4432

Merced, Madera, Santa Cruz, and Solano Counties may each receive an apportionment although they held no fairs in the calendar year 1941 and the agricultural associations of the agricultural districts which comprise such counties each received an apportionment during the calendar year 1941.

(Enacted by Stats. 1967, Ch. 15.)



4433

Marin County may receive an apportionment although that county held no fair in the calendar year 1941 and the agricultural association of the agricultural district of which Marin County is a part received an apportionment during the calendar year 1941.

(Enacted by Stats. 1967, Ch. 15.)



4434

A district agricultural association of a district created subsequent to January 1, 1943, may receive an apportionment.

(Enacted by Stats. 1967, Ch. 15.)



4435

A district agricultural association which did not receive an apportionment on the basis of the premiums which were paid at a fair that was held during the calendar year 1941 may receive an apportionment unless a county whose area lies in whole or in part within the boundaries of the agricultural district received an apportionment on the basis of the premiums which were paid at a fair that was held during the calendar year 1941.

(Enacted by Stats. 1967, Ch. 15.)



4436

A district agricultural association which did not receive an apportionment on the basis of the premiums which were paid at a fair that was held by it during the calendar year 1941, may receive an apportionment if the board of supervisors of each county which is in whole or in part within the boundaries of the agricultural district in which the association is formed and which received an apportionment on the basis of the premiums which were paid at a fair that was held during the calendar year 1941, by resolution, announces its intention to discontinue permanently the holding of fairs for which the county would be eligible to receive an apportionment.

(Enacted by Stats. 1967, Ch. 15.)



4437

A certified copy of the resolution shall be filed with the department.

(Enacted by Stats. 1967, Ch. 15.)



4438

After the board of supervisors adopts and files the resolution, the county is no longer eligible to receive any apportionment and the district agricultural association which thereby becomes eligible to receive an apportionment shall, for the purpose of determining its maximum base of apportionment, be entitled to receive credit for the fairs which were previously held by the county. They shall be considered as fairs which were held by the association in calculating the maximum apportionment base for the association.

(Enacted by Stats. 1967, Ch. 15.)



4439

Within one year from and after the date the resolution is adopted, the county shall pay to the district agricultural association the unexpended balance of any money which was previously apportioned to the county.

(Enacted by Stats. 1967, Ch. 15.)



4440

No apportionment shall be made for more than one fair in any one year in any county or district. The fair may be operated in one or more seasonal divisions with the approval of the department. The department may approve such method of operation if it finds that savings will accrue from not providing additional facilities or that an increase in revenue will result or both.

(Amended by Stats. 1972, Ch. 587.)



4441

A county or district agricultural association may contract with each other or with a county fair association to hold an agricultural fair without loss of any apportionment to which it otherwise is entitled separately. However, no county or district agricultural association may receive an apportionment for a joint or combined fair which is held by them.

(Enacted by Stats. 1967, Ch. 15.)



4442

No fair for which a separate appropriation is made by the state shall participate in the apportionment of any money appropriated for the encouragement of county and district agricultural association fairs.

(Enacted by Stats. 1967, Ch. 15.)



4443

If a district agricultural association fair is conducted in any county of the state, no county fair, except a county fair which received apportionments prior to September 9, 1953, shall be paid any apportionment.

(Enacted by Stats. 1967, Ch. 15.)



4444

No apportionment shall be made to any fair held in Sacramento County after January 1, 1948, other than a fair conducted by the California State Fair and Exposition, the California State Exposition and Fair Executive Committee or by a district agricultural association in Agricultural District 52.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 3 - Payment

4461

Any funds that are appropriated for the encouragement of county, district agricultural association, or combined county and district agricultural association fairs which, pursuant to law, are apportioned by the department shall be paid monthly to the several eligible counties and district agricultural associations in such amounts as the department determines during the fiscal year in which the apportionment is made. The department shall make its determination of monthly amounts based on the relative need of the county or district agricultural association for the funds during the particular month. The monthly apportionment of funds on a need basis shall not result in an annual apportionment to a particular county or district agricultural association in excess of the amount otherwise payable. The aggregate of the monthly apportionments to each of the several counties and district agricultural associations shall not exceed the maximum apportionment for the year.

“Need”, as used in this section, means the combination of the current cash position of the fair and the time of year at which the annual fair is held.

(Amended by Stats. 1976, Ch. 1217.)






CHAPTER 4 - Deposit and Expenditure

4481

The county or district agricultural association shall deposit in a bank account or a deposit in a savings and loan association that is approved by the Director of Finance in accordance with Sections 16506 and 16605 of the Government Code any state money which is apportioned to it for the encouragement of the fair which it conducts.

The money which is so deposited may be expended for any of the following:

(a) Premiums.

(b) Capital outlay, including purchase of land, construction improvements, and equipment.

(c) Acquisition, installation, maintenance, and operation of recreational and cultural facilities at fairgrounds of the county or district agricultural association.

(d) Support of county or district agricultural association fairs.

(Amended by Stats. 1976, Ch. 349.)



4482

Any expenditure shall be made pursuant to a budget which is submitted to the Department of Food and Agriculture and approved by the Department of Finance pursuant to Sections 13320 to 13324, inclusive, of the Government Code.

(Amended by Stats. 1976, Ch. 1079.)



4483

Any expenditure by a county for construction and improvements is subject to Sections 25450 to 25463, inclusive, of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 5 - Department of Food and Agriculture Supervision

4501

The department shall prescribe regulations for both of the following:

(a) The judging of exhibits.

(b) The maximum amount of premiums which may be offered and paid for all classes, sections, and types of exhibits.

(Enacted by Stats. 1967, Ch. 15.)



4502

The regulations are exempt from provisions of Section 11380 of the Government Code. They may, however, be filed with the Secretary of State pursuant to Section 11385 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)



4503

No fair shall receive any apportionment of funds pursuant to this part unless it complies with the regulations of the department.

(Enacted by Stats. 1967, Ch. 15.)



4504

The department may at any time examine the books and records of any fair to determine the correctness of any statement or report which is filed with the department.

(Enacted by Stats. 1967, Ch. 15.)



4505

Every fair within the network of California fairs that conducts a fair for which any apportionment is sought shall file a detailed statement of its operations in the previous fiscal year with the department within 90 days of the end of that fiscal year. The content and form of the statement shall be prescribed by the department.

(Amended by Stats. 2004, Ch. 341, Sec. 1. Effective January 1, 2005.)



4506

The department shall review the statements of operation which are filed by the several fairs pursuant to Section 4505. It shall consider such reports, statistics and other information as to the conduct, operation, management of, and other matters which relate to such fairs.

(Enacted by Stats. 1967, Ch. 15.)



4507

The department shall annually classify fairs which are required to file reports pursuant to Section 4505. The department shall annually request advice and recommendations for modification of the classification from boards of directors of fairs. In making classifications, it shall take into consideration all of the following:

(a) The type and class of agricultural, including livestock, industrial, and natural resources that are exhibited, and the amount of premiums which are paid in accordance with the approved premium list of the fair.

(b) Whether the fair is regional in nature, offers a special feature for agriculture, livestock, or industry, or is a sectional fair limiting exhibits to the region in which the fair is held, and such other characteristics and factors as the department deems necessary.

(c) The ratio of attendance at the fair to the population of the area which is served by it.

(d) The efficiency of management, including operational procedures, revenue from sources other than the state, quality of exhibits, and community interest in the fair.

(e) The extent and nature of interim utilization of fair property as promoted by the fair management.

(f) The need of the fair for money from state sources.

(Amended by Stats. 1974, Ch. 370.)



4508

The classifications of fairs established pursuant to Section 4507 may be considered in determining the basis of compensation to fair managers of fairs that are classified under those provisions.

The department shall annually perform all of the following:

(a) Review and maintain a separate and accurate job description for each fair manager.

(b) Solicit information from fair board of directors that will accurately describe the fair managers performance and responsibilities in regard to merit salary increases for its fair manager.

(c) Annually report its findings to fair directors and fair managers.

(Amended by Stats. 1989, Ch. 1214, Sec. 6.)



4509

The director shall submit the findings made under Section 4507 and the information he receives pursuant to Section 4508 to the Fair Budget Review Board, established pursuant to Section 19627.7 of the Business and Professions Code, for its review and recommendations.

The Fair Budget Review Board shall report its recommendations to the director not later than 45 days after it receives such findings and information.

(Added by Stats. 1974, Ch. 370.)



4510

The department shall prepare a manual setting forth the powers, duties, and responsibilities of directors of county and citrus fruit fairs, and a separate manual setting forth the powers, duties, and responsibilities of directors of district and combined county and district fairs. The department shall also:

(a) Revise the manuals annually.

(b) Provide copies of the manuals to each director and manager of every county, district, combined county and district, and citrus fruit fair.

(Added by Stats. 1974, Ch. 370.)



4511

(a) All county fairs and citrus fruit fairs shall, prior to entering into a carnival contract, do both of the following:

(1) Notify all persons on the department’s list of qualified carnival contractors of the contract opportunity at least 180 days prior to entering into the contract.

(2) Provide all applicants for the carnival contract a hearing before the board or governing authority on their proposal.

(b) If a county fair or citrus fruit fair enters into a carnival contract with a person other than the highest bidder, it shall submit a justification for that action to the department.

(c) No county fair or citrus fruit fair shall enter into a carnival contract for a term which exceeds three years without the approval of the department.

(Amended by Stats. 1988, Ch. 290, Sec. 1.)



4511.1

For the purposes of this chapter, “carnival” is defined as a company of transportable amusement rides, food and beverage units, and games that may have one or more owners and travels from place to place, in a group or separately, providing entertainment and recreation to the public.

(Added by Stats. 2008, Ch. 36, Sec. 1. Effective January 1, 2009.)



4511.2

For the purposes of this chapter, “carnival workers” are defined as employees of a carnival.

(Added by Stats. 2008, Ch. 36, Sec. 2. Effective January 1, 2009.)



4511.5

If carnival incident or accident records are required as conditions to contracts between carnival contractors and district agricultural associations, county fairs, or citrus fruit fairs, the department shall maintain and review carnival contractor’s accident reports submitted by the Division of Occupational Safety and Health in the Department of Industrial Relations to the department and disseminate information regarding these reports to district agricultural associations, county fairs, and citrus fruit fairs.

(Added by Stats. 1987, Ch. 1105, Sec. 1.)



4512

(a) The department shall assist each fair in the development of a long-term maintenance schedule, subject to annual review by the department. The review is for the purpose of ensuring that the schedule is established so individual project costs, project descriptions, and projected completion dates are readily available for public agency review.

(b) The department shall develop an appeal process which allows individual fairs to request funding for projects and to present information concerning needed projects at their fairgrounds.

(Added by Stats. 1986, Ch. 1018, Sec. 6.)



4513

(a) The department may expend funds for promotional and public relations purposes for the California Exposition and State Fair.

(b) The California Exposition and State Fair may expend funds for promotional and public relations purposes of the fair.

(Added by Stats. 1988, Ch. 290, Sec. 2.)






CHAPTER 6 - Fairs Allocation and Classification Committee

4531

The Fairs Allocation and Classification Committee is continued in existence. It consists of seven Members of the Senate and seven Members of the Assembly.

(Enacted by Stats. 1967, Ch. 15.)



4532

To the extent that it is feasible, appointments to the committee shall be so made that there is one Member of the Senate and one Member of the Assembly on the committee from each of the following areas:

Area 1.  Siskiyou, Modoc, Trinity, Shasta, Lassen, Tehama, Plumas, and Sierra Counties.

Area 2.  Butte, Yuba, Sutter, Glenn, Colusa, Yolo, Sacramento, and Solano Counties.

Area 3.  Del Norte, Humboldt, Mendocino, Lake, Sonoma, Napa, and Marin Counties.

Area 4.  El Dorado, Amador, Calaveras, Tuolumne, Mariposa, Nevada, and Placer Counties.

Area 5.  San Joaquin, Stanislaus, Merced, Madera, Fresno, Kings, Tulare, and Kern Counties.

Area 6.  San Francisco, Contra Costa, Alameda, San Mateo, Santa Clara, Santa Cruz, San Benito, Monterey, and San Luis Obispo Counties.

Area 7.  Santa Barbara, Ventura, Los Angeles, Orange, San Diego, Imperial, San Bernardino, Inyo, Mono, Alpine, and Riverside Counties.

(Enacted by Stats. 1967, Ch. 15.)



4533

The committee shall, from time to time, elect its chairman and vice chairman. The committee may meet at any time, whether or not the Legislature is in session, and shall continue in existence until otherwise provided by law.

(Enacted by Stats. 1967, Ch. 15.)



4534

(a) The committee shall investigate, study, and analyze, when it deems it necessary, any or all facts and matters relating to the operation and financing of fairs which are subject to this division and the effect and operation of the laws relating thereto.

(b) The committee shall review regularly the administration of the Fair and Exposition Fund by the Division of Fairs and Expositions, or its successor in the department, and make recommendations to improve efficiency and economy in the operation of all fairs.

(c) The committee shall seek methods whereby private financing can be secured for support of all local fairs.

(d) The committee shall review regularly the capability of the Division of Fairs and Expositions, or its successor in the department, to administer and supervise the allocation of moneys from the Fair and Exposition Fund to all local fairs.

(e) The committee shall make recommendations to the Legislature regarding the establishment of new district agricultural associations or local fairs.

(f) The committee shall review regularly the criteria for the classification of fairs specified by Section 4507 and make recommendations for changes whenever appropriate.

(g) The committee shall encourage, where feasible, the conduct on a regular basis of joint or combined fairs pursuant to Section 4441.

(Amended by Stats. 1969, Ch. 1293.)



4535

The committee shall report to the Legislature at the commencement of each regular session and may report to the Legislature at any time, including in such reports its recommendations, if any, as to necessary or desirable legislative action. The provisions of the Joint Rules of the Senate and Assembly, as they may exist from time to time, which relate to joint investigating committees apply to the committee.

(Enacted by Stats. 1967, Ch. 15.)









PART 5 - CITRUS FRUIT FAIRS

CHAPTER 1 - Definitions

4601

Unless the context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1967, Ch. 15.)



4602

“Association” means a nonprofit corporation organized and existing under the laws of this state for the purpose of and which engages in conducting and carrying on a citrus fruit fair.

(Enacted by Stats. 1967, Ch. 15.)



4603

“Citrus fruit fair” means any citrus fruit fair or citrus fruit fair and exposition which satisfies all of the following requirements:

(a) Has been conducted and carried on by an association for not less than four or more than 15 consecutive days during each calendar year for a period of not less than 20 consecutive years.

(b) Citrus fruits are exhibited for prizes and premiums at the fair. The fair has for its purpose the promotion and encouragement of the citrus fruit industry of this state.

(Amended by Stats. 1993, Ch. 207, Sec. 2. Effective July 26, 1993.)






CHAPTER 2 - Benefits and Appropriations

4651

The fair shall be deemed to be a fair and association within the meaning of Chapter 1 (commencing with Section 4401), Part 4 of this division and the association so conducting and holding such citrus fruit fair shall be entitled to participate in the benefits and appropriations provided for in and by Chapter 1 (commencing with Section 4401), Part 4 of this division and shall receive aid, as provided therein and as otherwise provided by law for citrus fruit fairs, in the same manner as if such citrus fruit fair was being conducted and carried on in the manner provided in and under the previous provisions of Chapter 1 (commencing with Section 4401), Part 4 of this division.

(Enacted by Stats. 1967, Ch. 15.)



4652

An association conducting a citrus fruit fair may receive and use, for the citrus fruit fair, any money which is appropriated for use of a “citrus fruit fair”.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 3 - Powers and Duties

4701

An association that conducts and carries on any citrus fruit fair which is eligible to receive apportionments pursuant to Section 19626 of the Business and Professions Code:

(a) Has the same power as a district agricultural association to construct, maintain and operate recreational and cultural facilities of general public interest.

(b) Is an instrumentality of the state for the purposes mentioned in subdivision (a) of this section and in Section 4603.

(Enacted by Stats. 1967, Ch. 15.)



4702

Upon dissolution of any such association, all of its property, after payment of outstanding debts, shall escheat to the state.

(Enacted by Stats. 1967, Ch. 15.)



4703

All property of any such association which is used exclusively in conducting citrus fruit fairs, and its recreational and cultural facilities which are of general public interest, are exempt from taxation. No affidavit need be filed to claim this exemption.

(Enacted by Stats. 1967, Ch. 15.)












DIVISION 4 - PLANT QUARANTINE AND PEST CONTROL

PART 1 - GENERALLY

CHAPTER 1 - Definitions and General Provisions

ARTICLE 1 - Definitions

5001

Unless the context otherwise requires, the definitions in this article govern the construction of this division.

(Enacted by Stats. 1967, Ch. 15.)



5002

“Appliance” means any box, tray, container, ladder, tent, vehicle, implement, or any other article which is, or may be, used in connection with the growing, harvesting, handling, or transportation of any agricultural commodity.

(Enacted by Stats. 1967, Ch. 15.)



5003

“Crop seed” means the seed or seedlike fruit of grain, beans, flax, beets, onions, or any other crop, whether or not it is intended for planting purposes.

(Enacted by Stats. 1967, Ch. 15.)



5004

“Noxious weed” means any species of plant that is, or is liable to be, troublesome, aggressive, intrusive, detrimental, or destructive to agriculture, silviculture, or important native species, and difficult to control or eradicate, which the director, by regulation, designates to be a noxious weed. In determining whether or not a species shall be designated a noxious weed for the purposes of protecting silviculture or important native plant species, the director shall not make that designation if the designation will be detrimental to agriculture.

(Amended by Stats. 1992, Ch. 556, Sec. 1. Effective January 1, 1993.)



5005

“Nursery stock” means any plant for planting, propagation, or ornamentation.

(Enacted by Stats. 1967, Ch. 15.)



5006

“Pest” means any of the following things that is, or is liable to be, dangerous or detrimental to the agricultural industry of the state:

(a) Any infectious, transmissible, or contagious disease of any plant, or any disorder of any plant which manifests symptoms or behavior which the director, after investigation and hearing, finds and determines is characteristic of an infectious, transmissible, or contagious disease.

(b) Any form of animal life.

(c) Any form of vegetable life.

(Enacted by Stats. 1967, Ch. 15.)



5007

“Plant” includes any part of a plant, tree, plant product, shrub, vine, fruit, vegetable, seed, bulb, stolon, tuber, corm, pip, cutting, scion, bud, graft, or fruit pit.

(Enacted by Stats. 1967, Ch. 15.)



5008

“Shipment” means any article or thing which is, may be, or has been transported from one place to another place.

(Enacted by Stats. 1967, Ch. 15.)



5009

“Horticultural product” means those products as stated in Group Number 18 of the Standard Industrial Classification Manual which are grown under cover or outdoors, including bulbs, flowers, shrubbery, florist greens, fruit stock, floral products, nursery stock, ornamental plants, potted plants, roses, seed, sod, fruits, food crops grown in greenhouses, vegetables, and horticultural specialties not otherwise specified.

(Added by Stats. 1985, Ch. 380, Sec. 2.)



5010

Agricultural or farm products include any horticultural product.

(Added by Stats. 1985, Ch. 380, Sec. 3.)



5011

Unless otherwise provided in this code, for the purposes of pest management, “crop” means a plant or animal, or a product derived from a plant or animal, that can be grown and harvested for profit or for the subsistence of humans or animals.

(Added by Stats. 2003, Ch. 414, Sec. 2. Effective January 1, 2004.)



5012

Unless otherwise provided in this code, for the purposes of pest management, “forage” means food for domestic or other wild animals that is taken by browsing or grazing, or food that wild or domestic animals take for themselves.

(Added by Stats. 2003, Ch. 414, Sec. 3. Effective January 1, 2004.)






ARTICLE 2 - General Provisions

5021

Unless otherwise provided, any treatment which may be required pursuant to this division is at the risk and at the expense of the owner or person in charge or in possession of the property which is treated at the time of treatment.

(Enacted by Stats. 1967, Ch. 15.)



5022

This division shall not be construed to conflict with any other law which provides for the extermination or control of ground squirrels or other animal pests. If any proceedings are commenced, however, pursuant to this division, this division and no other law applies to such proceedings.

(Enacted by Stats. 1967, Ch. 15.)



5023

The commissioner, whenever necessary, may enter and make an inspection of any premises, plant, conveyance, or thing in his jurisdiction.

(Enacted by Stats. 1967, Ch. 15.)



5024

(a) The secretary or the commissioner shall, during the maintenance of any quarantine established by the secretary pursuant to Article 1 (commencing with Section 5301) of Chapter 5, inspect any plant or thing that is, or is liable to be, infested or infected by, or which might act as a carrier of, any pest. The person who conducts the inspection shall not permit any of those plants or things to pass over the quarantine line during the quarantine, except pursuant to a certificate of inspection and release that is signed by that person.

(b) Whenever the commissioner finds that a plant or thing does not, and will not, present a threat to the state, the commissioner may recommend to the secretary the waiver of, and the secretary may waive, the inspection and certification requirements specified in subdivision (a).

(Amended by Stats. 1995, Ch. 214, Sec. 1. Effective January 1, 1996.)



5025

The Regents of the University of California may collect and, subject to the provisions of Section 6305, import into this state from foreign countries, parasitic and predaceous insects for use in the control of insect pests of horticultural and agricultural crops and of livestock. The regents may, for this purpose, employ and send abroad experts who shall be allowed, in addition to their compensation, their necessary subsistence, traveling, and other expenses incidental to the performance of their duties.

(Enacted by Stats. 1967, Ch. 15.)



5025.5

(a) The department, in consultation with the University of California, the United States Department of Agriculture, and members of the scientific community with expertise in exotic pest managment, shall conduct a study on the desirability and feasibility of establishing an Exotic Pest Research Containment Facility, which shall, as a primary function, conduct exotic pest research and perform additional activities with respect to the administration, training, service, and diagnostics relating to exotic pests. The research of the facility shall emphasize flexibility and adaptability to accommodate technological advances and research into new exotic pest problem areas. The study shall include, but not be limited to, the following:

(1) The availability of funding for the facility from federal, state, local, and private sources.

(2) Whether to locate the facility within or outside of California.

(3) Protocol for access to and operation of the facility.

(b) The department shall report its findings and recommendations to the Legislature, not later than January 1, 1992.

(Added by Stats. 1990, Ch. 721, Sec. 2.)



5026

(a) The director may overrule a local agency’s ordinance or regulation where that ordinance or regulation would prevent or inhibit an eradication effort. The director may act under this section only when the Governor has declared a state of emergency relating to the eradication effort and the effect of the local ordinance or regulation will be to threaten agriculture on a statewide basis, to materially interfere with the ability of the director or the commissioner to eradicate a pest, or where the pest is of such a nature that it could rapidly spread to other areas beyond the boundaries of the local agency.

(b) “Local agency” means any public agency, other than a state agency, board, or commission and includes, but is not limited to, cities (chartered or otherwise), counties, and special districts.

(Added by Stats. 1982, Ch. 1531, Sec. 1.)



5027

Unless otherwise expressly provided, a violation of any provision of this division is a misdemeanor.

(Added by Stats. 1982, Ch. 899, Sec. 1. Effective September 13, 1982.)



5028

(a) Any person who intentionally violates any state or federal quarantine law or regulation is liable civilly as provided in Sections 5310 and 5311, and subdivision (c) of this section, and is subject to criminal or civil penalties, or both, pursuant to the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7) of the Business and Professions Code.

(b) Either of the following factual findings shall constitute prima facie evidence that a violation of any state or federal quarantine law or regulation pursuant to subdivision (a) is an intentional violation:

(1) A violation of Section 6401 and possession of a shipment, plant, or thing that is regulated by a state or federal quarantine law or regulation and that has not been inspected and released by a federal, state, or county quarantine official in either of the following circumstances:

(A) The plant or thing is found concealed from view.

(B) The person in possession has been found repeatedly in possession of those plants or things.

(2) A combination of findings showing that a person is in possession of a shipment, plant, or thing that is regulated by a state or federal quarantine law or regulation and that was fraudulently or secretly brought into the state and the person in possession is engaged in a business or other commercial activity where a reasonable expectation exists that the person was aware of the state or federal quarantine laws or regulations.

(c) Any person who negligently or intentionally violates any state or federal law or regulation, including any quarantine regulation, by importing any plant, or other article, that, by virtue of being pest or disease infested, causes an infestation of a plant, pest, or disease, or causes an existing infestation to spread beyond any quarantine boundaries, is liable civilly in a sum not to exceed twenty-five thousand dollars ($25,000) for each act that constitutes a violation of the law or regulation.

(d) The Attorney General, upon request of the secretary, shall petition the superior court to impose, assess, and recover the sum imposed pursuant to subdivision (c). In determining the amount to be imposed, the court shall take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation and the nature and persistence of the violation.

(e) The remedy under this section is in addition to, and does not supersede or limit, any and all other remedies, civil or criminal, that are otherwise available to the state.

(f) Any funds recovered pursuant to this section shall be deposited in the Department of Food and Agriculture Fund for emergency pest or disease exclusion, detection, eradication, or research of agricultural plant or animal pests or diseases. These funds may be allocated to cover costs related to the enforcement of this division. These funds are in addition to any funds appropriated for those purposes pursuant to Section 224.

(Amended by Stats. 1995, Ch. 157, Sec. 1. Effective January 1, 1996.)



5029

(a) The department, in consultation with the State Department of Health Services, shall design and implement a program to provide information to persons who reside in areas scheduled to be treated with pesticides on an emergency basis in order to eradicate plant pests.

(b) The purpose of this program is to provide information about the health effects of the pesticides used in eradication projects. The program shall be designed to provide the greatest amount of information practicable to affected citizens. The department shall conduct outreach efforts to inform the public about the existence of this program.

(Amended by Stats. 2004, Ch. 193, Sec. 24. Effective January 1, 2005.)






ARTICLE 3 - Proof of Ownership

5030

Upon probable cause to believe a person buying, selling, or transporting a shipment of plant material intended to be marketed for commercial purposes is in violation of this division, proof of ownership of the plant material shall be made available for inspection upon request of the director, the commissioner, or any peace officer. If the director or the commissioner has probable cause to believe that a person is in unlawful possession of any shipment of plant material, he or she may request a peace officer to stop the vehicle for inspection. The record of proof of ownership shall contain the following information:

(a) The name, address, telephone number, and signature of the seller or the seller’s authorized representative.

(b) The name, address, and telephone number of the buyer, or consignee if the commodity has not been sold.

(c) The common or generic name and quantity of the commodity.

(d) The name of the country, state, or territory where the commodity was grown.

(Added by Stats. 1993, Ch. 806, Sec. 1. Effective January 1, 1994.)



5031

It is unlawful for any person to knowingly falsify, misrepresent, or cause to be falsified or misrepresented, any information in a record intended to show proof of ownership.

(Added by Stats. 1993, Ch. 806, Sec. 1. Effective January 1, 1994.)



5032

The director or commissioner may compile information and make any necessary investigations relative to suspected violations of this division. The director or commissioner may call and conduct a hearing in furtherance of the investigation.

(Added by Stats. 1993, Ch. 806, Sec. 1. Effective January 1, 1994.)



5033

The person in custody of any records containing information required pursuant to Section 5030 shall exhibit those records upon a demand therefor by the director or commissioner, as their designees, or by a peace officer. The records may include, but are not limited to, certificates of inspection or treatment, bills of sale or consignment, truck invoices, or bills of lading.

(Added by Stats. 1993, Ch. 806, Sec. 1. Effective January 1, 1994.)



5034

At the time of the hearing, the director or commissioner may take any of the following actions:

(a) Administer oaths and take testimony.

(b) Issue subpoenas that compel the attendance of any witness before the director or commissioner, together with the production of all relevant documents.

(c) Compel disclosure by witnesses of all facts that are known to them relative to the matter under investigation.

(Added by Stats. 1993, Ch. 806, Sec. 1. Effective January 1, 1994.)



5035

Any party that disobeys any order or subpoena of the director is subject to Section 11188 of the Government Code.

(Added by Stats. 1993, Ch. 806, Sec. 1. Effective January 1, 1994.)









CHAPTER 2 - County Administration

5101

Each commissioner is an enforcing officer of all laws and regulations which relate to the prevention of the introduction into, or the spread within, the state of pests. He is, as to such activities, under the supervision of the director.

(Enacted by Stats. 1967, Ch. 15.)



5102

Each commissioner and each qualified representative of the commissioner is a state plant quarantine officer for the following purposes:

(a) Certifying to the pest condition or pest treatment of shipments, if certification as a condition of movement or entry is officially required.

(b) Enforcing laws and regulations which relate to plant quarantine.

(Amended by Stats. 1967, Ch. 26.)



5103

Any interested person that is aggrieved by any action or order of a commissioner may appeal in writing to the director within five days after notice of action or order if no other time limit is prescribed within which to appeal from such action or order. No appeal may be taken from any authorized summary action of the commissioner.

(Enacted by Stats. 1967, Ch. 15.)



5104

The director shall hear any appeal from an action or order of a commissioner within 10 days after the receipt of the appeal upon notice to all interested parties. His decision shall be final.

(Enacted by Stats. 1967, Ch. 15.)



5105

Pending decision after appeal, action by the commissioner on the case under appeal shall be suspended by the director. The refusal of any commissioner to carry out the orders and directions of the director which are issued in connection with any appeal is neglect of duty.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 3 - Certification of Plant Shipments

5201

As used in this chapter, “certificate” means the certification by a commissioner, deputy commissioner, or inspector of the pest condition or treatment of any shipment of plants.

(Enacted by Stats. 1967, Ch. 15.)



5202

The board of supervisors of any county may establish a schedule of fees for any or all classes of certificates to be paid by shippers that request such certificates.

(Enacted by Stats. 1967, Ch. 15.)



5203

No fee shall be charged for certification required by any law, regulation, or requirement of the United States or of this state or by any ordinance, regulation, or requirement of any county of this state.

(Enacted by Stats. 1967, Ch. 15.)



5204

The schedule of fees for the certificates shall be based upon the approximate cost of the inspection.

(Enacted by Stats. 1967, Ch. 15.)



5205

A commissioner shall make such inspections as may be necessary to determine the facts which are required by the state or country of intended destination and shall issue a certificate that states the facts which are determined upon receipt of the scheduled fee for a certificate or, if no scheduled fee has been established, upon request of the shipper.

(Enacted by Stats. 1967, Ch. 15.)



5206

The board of supervisors of any county may designate any place within the county as a fumigation or treatment station for the purpose of enabling the commissioner to inspect plant shipments for certificates, if fumigation or other treatment is required by the state or country of destination as a condition of shipment to such state or country.

(Enacted by Stats. 1967, Ch. 15.)



5207

If the board of supervisors designates a place as a fumigation or treatment station, the commissioner shall inspect plant shipments at the stations, for shipment to other states or countries which require fumigation or treatment as a condition of shipment.

(Enacted by Stats. 1967, Ch. 15.)



5208

It is unlawful for any person to alter, deface, or wrongfully use a certificate issued pursuant to any provision of this division.

(Enacted by Stats. 1967, Ch. 15.)



5209

(a) Except as provided in subdivision (b), any violation of this chapter is an infraction punishable by a fine of seventy-five dollars ($75) for the first offense and is a misdemeanor for a second or subsequent offense within three years of a prior conviction of a violation of this chapter.

(b) (1) Any use by any person of a false or invalid certificate for the purpose of certification pursuant to this chapter is a misdemeanor.

(2) For the purpose of this section, “false certificate” means a document, as defined in Section 5201, that has not been issued by a commissioner, deputy commissioner, or inspector.

(3) For the purposes of this section, “invalid certificate” means a document, as defined in Section 5201, that is based upon false information supplied to the commissioner, deputy commissioner, or inspector which is essential to the issuance of the certificate.

(Amended by Stats. 1986, Ch. 752, Sec. 1.)






CHAPTER 4 - Newly Discovered Pests

5251

Upon the discovery of any pest, the director shall immediately report the discovery to the commissioner of the county in which the pest is found.

(Enacted by Stats. 1967, Ch. 15.)



5252

The director shall furnish to the commissioner a statement as to the best known means or methods for eradicating or controlling the discovered pest and advise him of the procedure or treatment to prevent the further spread of the pest.

(Enacted by Stats. 1967, Ch. 15.)



5253

The commissioner shall disseminate all or any portion of the statement in whatever manner he may deem is best suited to inform persons that own or have charge or possession of any premises or appliances within the county where there is a probability of the presence of the pest.

(Enacted by Stats. 1967, Ch. 15.)



5254

In any county where there is no commissioner, or if the director finds that the commissioner has failed or neglected to use all reasonable means to effect the control or eradication of any discovered pest, the director may undertake the control or eradication of the pest. He may exercise any power or authority which is conferred on the commissioner by this division.

(Enacted by Stats. 1967, Ch. 15.)



5255

In any proceeding which is commenced pursuant to Section 5254, any duty, jurisdiction, or authority which is conferred on the commissioner by this division is conferred or imposed upon and transferred to the director.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 4.5 - Invasive Pest Planning

5260

The Legislature hereby finds and declares all of the following:

(a) Global travel, global trade, and climate change are introducing invasive animals, plants, insects, and plant and animal diseases to California.

(b) The State of California should undertake advance planning on whether and how to address those invasive animals, plants, insects, and plant and animal diseases that are a threat to the state’s agriculture, environment, or economy.

(c) The Legislature fully recognizes that any prediction of which invasive pests will enter California cannot be precise because of the many entry mechanisms.

(Added by Stats. 2008, Ch. 573, Sec. 1. Effective January 1, 2009.)



5260.5

For purposes of this chapter, “invasive pests” means animals, plants, insects, and plant and animal diseases or groups of those animals, plants, insects, and plant and animal diseases, including seeds, eggs, spores, or other matter capable of propagation, where introduction into California would or would likely cause economic or environmental harm. “Invasive pests” does not include agricultural crops, livestock, or poultry generally recognized by the department or the United States Department of Agriculture as suitable to be grown or raised in the state.

(Added by Stats. 2008, Ch. 573, Sec. 1. Effective January 1, 2009.)



5261

The department shall develop and maintain a list of invasive pests that have a reasonable likelihood of entering California for which a detection, exclusion, eradication, control, or management action by the state might be appropriate. In developing the list, the department shall consider any invasive pests identified by the federal or state government for which a detection, exclusion, eradication, control, or management action might be undertaken.

(Added by Stats. 2008, Ch. 573, Sec. 1. Effective January 1, 2009.)



5262

(a) Based on available funding, the department shall develop and maintain a written plan on the most appropriate options for detection, exclusion, eradication, control, or management of the higher priority invasive pests on the list prepared pursuant to Section 5261. In determining which invasive pests are the higher priority and in developing the most appropriate options for detection, exclusion, eradication, control, or management, the department shall consult with the United States Department of Agriculture, the University of California, other state agencies and departments, and others in the scientific and research community. In implementing this chapter, the department may undertake or contract for scientific research with the University of California or other institutions of higher learning. The plan shall include both of the following:

(1) A discussion of the state not acting to detect, exclude, eradicate, control, or manage the invasive pest.

(2) The identification and description of the most appropriate options for detection, exclusion, eradication, control, or management of the invasive pest.

(b) If the department determines that aerial application of pesticides would be among the more appropriate responses, the plan shall contain a discussion of all of the following:

(1) The pesticides that would likely be the most appropriate.

(2) The concentrations of those pesticides.

(3) How often pesticide use would be necessary.

(4) A list of each active ingredient and inert material, to the extent that the disclosure of the inert material is permitted by state and federal law.

(5) A summary of up-to-date scientific information on the impacts of the pesticide and its inert materials on all of the following:

(A) Healthy children and adults.

(B) Children and adults with compromised health.

(C) Domestic animals.

(D) Fish and wildlife.

(E) Public health and the environment, including drinking water.

(c) The State Department of Public Health, the Department of Fish and Game, the Office of Environmental Health Hazard Assessment, the Department of Boating and Waterways, the Department of Forestry and Fire Protection, the State Water Resources Control Board, and the Department of Pesticide Regulation shall participate in the preparation of the plan in their areas of expertise. The Office of Environmental Health Hazard Assessment shall include an analysis of the risks of using the pesticide and its inert material.

(d) In developing the plan, the department shall hold public hearings that shall include a presentation by the department and the opportunity for public comment and establish a process for submittal of public comment. Following the public hearing, the department shall reassess the appropriateness of the response and may revise the response and may hold additional public hearings.

(e) The plan shall include a characterization of the number of and the nature of the public comments received pursuant to subdivision (d).

(f) The department shall make the plan available to the public, including making it available on the department’s Internet Web site.

(Added by Stats. 2008, Ch. 573, Sec. 1. Effective January 1, 2009.)



5263

If the department determines that an invasive pest identified on the list developed pursuant to Section 5261 has entered the state, the department shall notify the Governor, the governing boards of affected cities and counties, and county agricultural commissioners.

(Added by Stats. 2008, Ch. 573, Sec. 1. Effective January 1, 2009.)



5264

If the department determines that an invasive pest has entered the state and the urban aerial application of a pesticide, or a communitywide ground application of a pesticide, is the preferred eradication, control, or management response, the department shall advise the Governor and provide the Governor with a copy of the plan for that invasive pest. If a plan has not been prepared for that invasive pest, the department shall consult with the appropriate agencies and shall advise the Governor of the lack of a plan and advise the Governor of the best available options.

(Added by Stats. 2008, Ch. 573, Sec. 1. Effective January 1, 2009.)



5265

If the department determines that an invasive pest has entered the state, and an urban aerial application of a pesticide, or a communitywide ground application of a pesticide, is the selected response, the department shall do all of the following:

(a) Notify the governing boards of affected cities and counties and their agricultural commissioners and health officers.

(b) Notify the public of all of the following:

(1) The existence of the invasive pest.

(2) The consequences of not eradicating, controlling, or managing the invasive pest.

(3) The active ingredient and inert material of the pesticide, to the extent that the disclosure of the inert material is permitted by state and federal law.

(4) The method or methods of applying the pesticide.

(5) The implications of the use of the pesticide and the inert materials on human health, domestic animals, fish and wildlife, and the environment.

(c) Hold public hearings in areas subject to aerial application of the pesticide or communitywide ground application of the pesticide.

(d) Establish a telephone hotline for the public to report adverse health consequences and a process to evaluate and respond to adverse health consequences.

(Added by Stats. 2008, Ch. 573, Sec. 1. Effective January 1, 2009.)



5266

This program established by this chapter may only be funded with federal funds.

(Added by Stats. 2008, Ch. 573, Sec. 1. Effective January 1, 2009.)



5267

This chapter does not apply to the following:

(a) The State Department of Public Health and local vector control agencies providing services in accordance with Section 116180 of the Health and Safety Code.

(b) Mosquito abatement and vector control districts authorized under Chapter 1 (commencing with Section 2000) of Division 3 of the Health and Safety Code.

(Added by Stats. 2008, Ch. 573, Sec. 1. Effective January 1, 2009.)






CHAPTER 5 - Quarantine Regulations and InspectionStations

ARTICLE 1 - General Provisions

5301

The director may establish, maintain, and enforce such quarantine regulations as he deems necessary to protect the agricultural industry of this state from pests. The regulations may establish a quarantine at the boundaries of this state or elsewhere within the state.

(Enacted by Stats. 1967, Ch. 15.)



5302

The director may make and enforce such regulations as he deems necessary to prevent any plant or thing which is, or is liable to be, infested or infected by, or which might act as a carrier of, any pest, from passing over any quarantine line which is established and proclaimed pursuant to this division.

(Enacted by Stats. 1967, Ch. 15.)



5303

All quarantine regulations which involve another state, territory, district, or foreign country shall be made by the director. The regulations shall be approved and proclaimed by the Governor, or by the director as the Governor’s designee.

(Amended by Stats. 1978, Ch. 584.)



5304

The proclamation shall be signed in duplicate. The original shall be filed in the office of the Secretary of State and a copy in the office of the department before the regulation takes effect.

(Enacted by Stats. 1967, Ch. 15.)



5305

A quarantine shall not be established by one county, city, district, or other public agency, against another county, city, district, or public agency, on account of the existence of any pest, without the written consent of the director.

(Enacted by Stats. 1967, Ch. 15.)



5306

(a) It is unlawful for any person to refuse to comply with any quarantine regulation which is established by the director pursuant to this division.

(b) It is unlawful for any person to possess, propagate, plant, process, sell, or take any other action with regard to a plant or thing subject to a quarantine which has been imported or moved in violation of the quarantine.

(c) Notwithstanding Section 5309, any violation of this section is a misdemeanor.

(Amended by Stats. 1991, Ch. 513, Sec. 1.)



5307

It is unlawful for any person, who is employed by any agency or institution that is supported or financed from public funds, willfully or knowingly to neglect or refuse to make a report to the commissioner of the county or to the director, or such person’s immediate superior for the purpose of having such report transmitted to the commissioner of the county or to the director, of the presence in this state of any pest, as defined in Section 5006, which is new to, or not widely distributed in, the area or locality in which the pest exists, if the presence of such pest has been determined as a result of investigation, research, survey, or inspection which is made in behalf of the employing agency or institution.

(Enacted by Stats. 1967, Ch. 15.)



5308

If there are any authorities or officers of the United States that are authorized to act with respect to any quarantine regulations that are established pursuant to this division, the director shall notify the authorities or officers and seek their cooperation as far as possible.

(Enacted by Stats. 1967, Ch. 15.)



5309

Any violation of this chapter by any person, or an agent of any person, is an infraction, punishable by a fine of not more than one thousand dollars ($1,000) for the first offense. For a second or subsequent offense within three years of a prior conviction of a violation of this chapter, the violation is punishable as a misdemeanor.

(Amended by Stats. 1995, Ch. 149, Sec. 1. Effective January 1, 1996.)



5310

(a) In addition to any other penalties prescribed in this division, any person who violates this division or any regulation adopted pursuant to this division is liable civilly in an amount not exceeding ten thousand dollars ($10,000) for each violation.

(b) Upon a complaint by the director, the Attorney General may bring an action for civil penalties in any court of competent jurisdiction in this state against any person violating this division or any regulation adopted pursuant to this division.

(c) Upon the failure of any person to comply with this division, the Attorney General, upon request of the director, or the county counsel upon request of the commissioner, as the case may be, shall petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining the person from continuing any activities in violation of this division. The court shall issue an order directing the person to appear before the court at a time and place certain and show cause why the injunction should not be issued. The court may grant the prohibitory or mandatory relief that may be warranted. The court may also issue the temporary relief that may be necessary to preserve the status of the parties until a hearing can be held.

(d)  Any funds recovered by the department pursuant to this section shall be deposited in the Department of Food and Agriculture Fund to cover costs related to the enforcement of this division when appropriated by the Legislature therefor.

(Added by Stats. 1988, Ch. 240, Sec. 2.)



5311

(a) In lieu of any civil action pursuant to Section 5310, except as provided in Article 5 (commencing with Section 5781) of Chapter 8, the secretary or the commissioner may levy a civil penalty against a person violating this division or any regulation adopted pursuant to this division in an amount not to exceed two thousand five hundred dollars ($2,500) for each violation.

(b) Before a civil penalty is levied, the person charged with the violation shall receive notice of the nature of the violation and shall be given an opportunity to be heard. This shall include the right to review the evidence and a right to present evidence on his or her own behalf.

(c) A review of the decision of the secretary to impose a penalty may be sought by the person against whom the penalty was levied within 30 days of the date of the decision pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) The person against whom a civil penalty is levied by a commissioner may appeal to the secretary within 10 days of the date of receiving notification of the penalty, as follows:

(1) The appeal need not be formal, but it shall be in writing and signed by the appellant or his or her authorized agent, and shall state the grounds for the appeal.

(2) Any party, at the time of filing the appeal or within 10 days thereafter, may present written evidence and a written argument to the secretary.

(3) The secretary may grant oral arguments upon application made at the time written arguments are filed.

(4) If an application to present an oral argument is granted, written notice of the time and place for the oral argument shall be given at least 10 days prior to the date set therefor. This time requirement may be altered by an agreement between the secretary and the person appealing the penalty.

(5) The secretary shall decide the appeal on any oral or written arguments, briefs, and evidence that he or she has received.

(6) The secretary shall render a written decision within 45 days of the date of appeal or within 15 days of the date of oral arguments.

(7) On an appeal pursuant to this section, the secretary may sustain, modify by reducing the amount of the penalty levied, or reverse the decision. A copy of the secretary’s decision shall be delivered or mailed to the appellant and the commissioner who levied the penalty, if this is the case.

(8) Review of the decision of the secretary may be sought by the appellant pursuant to Section 1094.5 of the Code of Civil Procedure.

(e) Any funds recovered by the commissioner pursuant to this section shall be deposited in the county general fund in the county in which the action is brought and shall be allocated to the commissioner to cover costs related to the enforcement of this division. Any funds recovered by the secretary pursuant to this section shall be deposited in the Department of Food and Agriculture Fund to cover costs related to the enforcement of this division.

(Amended by Stats. 1995, Ch. 157, Sec. 2. Effective January 1, 1996.)



5312

After the exhaustion of the appeal and review procedures provided in Section 5311, the commissioner or his or her representative may file a certified copy of a final decision of the commissioner that directs the payment of a civil penalty and, if applicable, a copy of any decision of the secretary or his or her representative rendered on an appeal from the commissioner’s decision and a copy of any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity with the decision or order. No fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of judgment pursuant to this section.

(Added by Stats. 2006, Ch. 499, Sec. 1. Effective January 1, 2007.)






ARTICLE 2 - Quarantine and Other Regulations for Pests Within the State

5321

If the director receives information of the existence of any pest which is not generally distributed within this state, he shall thoroughly investigate the existence and probability of its spread, and the feasibility of its control or eradication.

(Enacted by Stats. 1967, Ch. 15.)



5322

The director may establish, maintain, and enforce quarantine, eradication, and such other regulations as are in his or her opinion necessary to circumscribe and exterminate or prevent the spread of any pest which is described in Section 5321.

(Amended by Stats. 1982, Ch. 1531, Sec. 2.)



5323

This division and the regulations which are established pursuant to this division are of a statewide interest and concern and are intended to occupy the field. No local jurisdiction shall adopt ordinances, laws, or regulations which prevent, hinder, or delay the effect or application of this division or regulations established pursuant to this division. Regulations established pursuant to this division are not valid unless they are clearly consistent with a strict interpretation of this division and are necessary to effectuate the purpose of this division. The adoption of the regulations does not create any presumption of their necessity or validity.

(Amended by Stats. 1982, Ch. 1531, Sec. 3.)






ARTICLE 3 - Plant Quarantine Inspection Stations

5341

To prevent the introduction into, or the spread within this state, of pests, the director shall maintain at such places within this state as he deems necessary plant quarantine inspection stations for the purpose of inspecting all conveyances which might carry plants or other things which are, or are liable to be, infested or infected with any pest.

(Enacted by Stats. 1967, Ch. 15.)



5341.5

(a) Every operator of a motor vehicle entering the state with a shipment of any agricultural commodity shall cause the vehicle and the shipment to be inspected, and shall obtain a certificate of inspection, at the plant quarantine inspection station nearest the point of entry into the state.

(b) Failure to obtain the required certificate of inspection shall subject the operator of the vehicle and the registered owner of the vehicle, if a different person or legal entity, to separate civil penalties of not more than two thousand five hundred dollars ($2,500) for each violation. In determining the severity of the penalty to be imposed, the court shall consider any prior violations of the same nature within the preceding 24 months, the commodity being transported, and any evidence, including deviation from normal and usual routes, that the operator of the vehicle intentionally avoided inspection.

(c) Inspection shall not be required when the operator of the vehicle would be required to travel a distance of 15 miles or more from normal and usual routes for the particular trip to obtain the required inspection and certification, or when weather conditions or road closures on normal and usual routes prevent travel to the nearest plant quarantine inspection station.

(d) Violation of this section is a separate offense from violation of any other provision of this code and proceedings under this section shall not be deemed to prevent separate proceedings for any other offense.

(e) Proceedings under this section may be brought by the secretary or, with the secretary’s concurrence, by the district attorney of the county in which the violation occurred. The civil penalty shall be awarded to the agency which brings the enforcement action for use by that agency in enforcing the provisions of this code.

(f) The secretary may, by regulation or executive order, as the secretary deems advisable, permit exceptions for certain commodities, areas, and times consistent with the purposes of this division, patterns of local traffic near border areas, and availability of inspection stations.

(g) Persons holding a valid permit to transport cattle pursuant to Section 21067 are exempt from this section.

(Amended by Stats. 2010, Ch. 344, Sec. 2. Effective January 1, 2011.)



5342

Plant quarantine officers at plant quarantine inspection stations may ascertain the origin, quantity, and kinds of meat and meat products, poultry and poultry products, eggs, and livestock transported into or out of this state through the stations. The operator of any vehicle which is transporting any such commodity into or out of the state through any plant quarantine inspection station shall stop and give this information upon request to a plant quarantine officer at the plant quarantine inspection station. Such request may be by a sign which is openly displayed at the station or by any other means which is deemed by the director as effective.

The director may accept, on behalf of the state, donations of money from any person to defray the costs of the department under this section. Any such money shall be paid into the State Treasury and credited to the Department of Agriculture Fund. The director may limit expenditures under this section relating to livestock to the amounts so donated for this purpose, and shall limit expenditures under this section relating to poultry and poultry products and eggs to the amounts so donated for this purpose.

(Enacted by Stats. 1967, Ch. 15.)



5343

The director shall cause conspicuous signs to be erected at or near each inspection station which disclose the existence of the station.

(Enacted by Stats. 1967, Ch. 15.)



5343.5

At any inspection station maintained at or near the California border by the director pursuant to Section 5341, the following sign shall be conspicuously posted in block letters not less than four inches in height:

“NOTICE: IF YOU ARE A CALIFORNIA RESIDENT, THE FEDERAL GUN CONTROL ACT MAY PROHIBIT YOU FROM BRINGING WITH YOU INTO THIS STATE FIREARMS THAT YOU ACQUIRED OUTSIDE OF THIS STATE.

IN ADDITION, IF YOU ARE A NEW CALIFORNIA RESIDENT, STATE LAW REGULATES YOUR BRINGING INTO CALIFORNIA HANDGUNS AND OTHER DESIGNATED FIREARMS AND MANDATES THAT SPECIFIC PROCEDURES BE FOLLOWED.

IF YOU HAVE ANY QUESTIONS ABOUT THE PROCEDURES TO BE FOLLOWED IN BRINGING FIREARMS INTO CALIFORNIA OR TRANSFERRING FIREARMS WITHIN CALIFORNIA, YOU SHOULD CONTACT THE CALIFORNIA DEPARTMENT OF JUSTICE OR A LOCAL CALIFORNIA LAW ENFORCEMENT AGENCY.”

(Added by Stats. 1997, Ch. 462, Sec. 1. Effective January 1, 1998.)



5344

(a) It is unlawful for the operator of any vehicle to fail to stop the vehicle at an inspection station or to willfully avoid an inspection station. It is also unlawful for the operator to fail to stop either upon demand of a clearly identified plant quarantine officer or upon demand of an officer of the California Highway Patrol, when the officer orders the operator to stop for the purpose of determining whether any quarantine which is established pursuant to any provision of this division is being violated.

(b) Notwithstanding Section 5309, a violation of this section is a misdemeanor and grounds for the vehicle to be stopped for inspection.

(Amended by Stats. 1984, Ch. 539, Sec. 1.)



5345

It is unlawful for any person to operate upon any highway in this state any vehicle which, in violation of Section 5344, was not stopped as required by that section, if the person who is operating such vehicle knows of such violation of Section 5344. The violation of this section continues unless and until one of the following occurs:

(a) A period of 24 hours has elapsed following the violation of Section 5344.

(b) The operator who violated Section 5344 has been apprehended and the vehicle which is involved has been inspected and released from quarantine by any authorized state plant quarantine officer. An operator who is so apprehended does not violate this section by reason of operating the vehicle en route to the closest inspection station immediately following his apprehension for violation of Section 5344, nor does any other person, who operates the vehicle for such purpose, violate this section.

(Enacted by Stats. 1967, Ch. 15.)



5346

(a) It is unlawful for any person to conceal any plant from any plant quarantine officer or to fail to present it or any quarantined article for inspection at the request of such officer.

(b) It is unlawful to move into California any outdoor household article from a federally regulated gypsy moth area unless accompanied by certification that the article has been inspected and does not contain gypsy moth egg masses. The director may adopt regulations to specify the type of certification and inspection required as necessary to carry out this section.

(Amended by Stats. 1986, Ch. 468, Sec. 1.)



5348

Plant quarantine officers, and officers of the California Highway Patrol, are authorized to cite persons for any violation of this article.

(Amended by Stats. 1983, Ch. 994, Sec. 3.)



5349

(a) It is unlawful for the operator of a vehicle to intentionally route the vehicle and travel on that route in order to prevent the vehicle from passing through a plant quarantine inspection station.

(b) Notwithstanding Section 5309, a violation of this section is a misdemeanor.

(Added by Stats. 1984, Ch. 559, Sec. 1.)



5350

(a) The director shall establish a program for the inspection of conveyances entering California through airport and maritime facilities to prevent the introduction into, or the spread within, this state of pests.

(b) The director shall maintain plant quarantine inspection stations at points of entry at airports and marine terminals pursuant to Section 5341.

(c) The director shall establish a program for the dissemination of information at airports and marine terminals in order to provide the users of the facilities information regarding the pest control and quarantine requirements of this state.

(d) The director may authorize the inspection and certification of conveyances outside the state if the director finds that the inspection and certification meets the standards established for in-state inspection and certification programs and, for that purpose, may enter into any agreements necessary with any other state or the federal government. The director may provide that conveyances inspected and certified pursuant to this subdivision are not required to be inspected at California airports or marine terminals.

(e) The functions of this section shall be performed by the Division of Plant Industry, Pest Exclusion Branch, of the department, and the duties shall be performed by plant quarantine officers.

(Added by Stats. 1990, Ch. 1612, Sec. 3. Effective September 30, 1990.)



5350.5

(a)The director may establish a task force comprised of representatives of the following industries:

(1) Air common carriers.

(2) Port authorities.

(3) Maritime common carriers.

(4) Other industries that the director deems appropriate.

(b) The goal of this task force shall be to develop and implement a program of preventive measures to reduce the likelihood that pests will be transported into the state aboard aircraft or vessels. The program may include, but is not limited to:

(1) Educational materials to warn passengers of the special quarantine and pest exclusion rules and regulations that apply in California.

(2) Recommendations of appropriate methods for distributing those educational materials to passengers.

(3) Special training for employees of carriers who handle cargo and baggage that may contain pests.

(4) Special training and educational materials aimed at enlisting the assistance of passenger ticket agents in educating potential passengers of the special pest exclusion measures in effect at California points of entry.

(5) Public announcements to passengers enroute to California regarding the rules and regulations related to transporting pests into the state.

(c) The program shall include methods for determining the effectiveness of the preventative measures developed pursuant to this section.

(d) The task force shall also develop a program for the purposes of seeking federal funds sufficient to maintain airport pest inspection activities at the same levels as the level maintained during the 1991–92 fiscal year.

(Added by Stats. 1992, Ch. 829, Sec. 1. Effective January 1, 1993.)



5351

(a) The director shall levy a service charge, to the extent authorized by subsection (b) of Section 1513 of Title 49 of the United States Code, based on the schedule established pursuant to Section 5353, on each air carrier or foreign air carrier engaged in foreign air commerce, as those terms are defined by Section 5353, for the use of airport facilities for plant and animal pest inspection, quarantine, and eradication.

(b) For the purposes of this section, “airport facilities” means those airports owned or operated by any public entity.

(Added by Stats. 1990, Ch. 1612, Sec. 4. Effective September 30, 1990.)



5352

To the extent permitted by federal law, the director shall levy a fee on commercial marine carriers, based on the schedule established pursuant to Section 5353, for the use of marine terminal facilities for plant and animal pest inspection, quarantine, and eradication. The director shall identify and establish a list of countries which the director has reason to believe are potential sources of exotic plant and animal pests.

(Added by Stats. 1990, Ch. 1612, Sec. 5. Effective September 30, 1990.)



5353

(a) Each air carrier or foreign air carrier engaged in foreign air commerce which carries animals or plants or other materials which are, or are likely to be, infected or infested with any pest shall pay a charge of eighty-five dollars ($85) to the director upon the initial landing in this state of each flight of the carrier which originates outside the United States.

(b) Each commercial marine carrier engaged in foreign commerce which carries animals or plants or other materials which are, or are likely to be, infected or infested with any pest shall pay a fee of two hundred dollars ($200) to the director upon the initial arrival in this state of the carrier on a voyage which originated outside the United States from a country identified and listed by the director pursuant to Section 5352, or which made an intermediate stop on that voyage in a country identified and listed by the director pursuant to Section 5352.

(c) Each such carrier shall maintain records, which shall be subject to inspection by the director, and pay the charges and fees prescribed by this section in accordance with a procedure adopted by the director, by regulation.

(d) Each such carrier who fails to pay the charges and fees required pursuant to this section and the regulations adopted pursuant to this section is subject to a penalty of 2 percent on the amount of the unpaid charge or fee for each month, or portion thereof, that the charges or fees are not paid.

(e) The charges and fees collected pursuant to this section shall be deposited in the Department of Food and Agriculture Fund and shall be used by the director for the purposes of this section and Section 5350.

(f) The director may, by regulation, increase or decrease any of the charges or fees prescribed in subdivision (a) or (b) upon determining that the revenue received is inadequate or in excess of the amount needed to conduct an effective inspection program. The maximum adjusted charge or fee shall not exceed three times the amount of the charge or fee specified in subdivision (a) or (b).

(g) The director may contract with federal and state agencies and with county agricultural commissioners to assist the director in carrying out the purposes of this section and Section 5350.

(h) The regulations adopted by the director pursuant to this section shall be deemed to relate to rates for purposes of Section 11343 of the Government Code and are not subject to review, approval, or disapproval by the Office of Administrative Law pursuant to Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(i) “Air carrier,” “foreign air carrier,” and “foreign air commerce”, as used in this section, and Section 5351 shall have the same meaning as specified in subsections (3), (22), and (23), respectively, of Section 1301 of Title 49 of the United States Code.

(Added by Stats. 1990, Ch. 1612, Sec. 6. Effective September 30, 1990.)









CHAPTER 6 - Abatement, Generally

ARTICLE 1 - Authority

5401

Any premises, plants, conveyances or things which are infected or infested with any pest, or premises where any pest is found, are a public nuisance, and shall be prosecuted as such in all actions and proceedings. All remedies which are given by law for the prevention and abatement of a nuisance apply to such a public nuisance.

(Enacted by Stats. 1967, Ch. 15.)



5402

It is unlawful for any person to maintain such a public nuisance. The remedies which are provided by this article are in addition to any other remedy by way of abatement which is provided in this division.

(Enacted by Stats. 1967, Ch. 15.)



5403

If, after service of notice pursuant to this chapter a public nuisance is not abated within the time which is specified in the notice, the commissioner shall abate the nuisance by eradicating, controlling, or destroying the pest.

(Enacted by Stats. 1967, Ch. 15.)



5404

(a) If, after service of the notice pursuant to this chapter, the commissioner determines that the nuisance constitutes an immediate hazard to adjoining or nearby property, and that great or irreparable injury would result from delay until expiration of the time required by law for constructive notice, he or she may forthwith abate the nuisance by eradicating, controlling, or destroying the pest.

(b) For purposes of this section, cotton, which is being produced in violation of a host-free period declared pursuant to Article 5 (commencing with Section 5781) of Chapter 8 of this part, is a nuisance.

(c) The commissioner shall take summary abatement action against any cotton found in violation of a planting date established as part of a host-free period. The person producing the cotton shall be given not more than 48 hours to commence abatement of the nuisance and shall be given not more than five days to complete abatement.

(d) If the person producing the cotton fails to commence and complete abatement within the time specified by the commissioner pursuant to subdivision (c), the commissioner shall abate the nuisance by disking to a depth of six inches. The person who produced the cotton shall pay 150% of all costs associated with the commissioner’s abatement of the nuisance.

(e) The commissioner may request that the district attorney assist him or her in expediting summary abatements pursuant to this section.

(Amended by Stats. 1984, Ch. 995, Sec. 1. Effective September 11, 1984.)



5405

The board of supervisors of any county may authorize the commissioner to contract with any state or federal agency, public corporation for municipal purposes, or person that owns, controls, or administers within the county any property or premises which are infected or infested with any pest, to eradicate, destroy, or control it on such property or premises. The contract shall not impose any cost or obligation on the county, unless the imposition of the cost or obligation upon the county is authorized by the board of supervisors.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Notice and Expense of Abatement Generally

5421

If the commissioner finds, after inspection, that any premises, plant, conveyance, or thing in his jurisdiction is infected or infested with any pest, he may in writing notify the record owner or person in charge or possession of the premises, plant, conveyance, or thing, that it is infected or infested with a pest. He may, to his satisfaction, require the person to eradicate, destroy, or control, the pest within the time which is specified in the notice.

(Enacted by Stats. 1967, Ch. 15.)



5422

The notice may be served upon the record owner or person having charge or possession of the premises, plant, conveyance, or thing infected or infested with the pest or upon the agent of either, in the same manner as a summons in a civil action if such persons can be found within the county.

(Enacted by Stats. 1967, Ch. 15.)



5423

If no person upon whom service may be had, can, after diligent search be found within the county, the notice may be served by posting copies of it in three conspicuous places upon the infected or infested property or premises, and by mailing a copy of it to the owner at his last known address.

(Enacted by Stats. 1967, Ch. 15.)



5424

If the address of the owner is not known, and cannot be ascertained by the exercise of reasonable diligence, a copy of the notice shall be mailed to him at the county seat of the county in which the property is situated.

(Enacted by Stats. 1967, Ch. 15.)



5425

The commissioner may record a copy of any notice that is served and may mail a copy of the notice to the person that appears of record to be the owner of any encumbrance on the property, at his last known address.

(Enacted by Stats. 1967, Ch. 15.)



5426

If the address of the encumbrancer is unknown to the commissioner, he shall state in the copy of the notice that the address is unknown to him and shall mail the copy, addressed to the encumbrancer at the county seat of the county in which the property is situated.

(Enacted by Stats. 1967, Ch. 15.)



5427

If the eradication, control, or destruction of the pest is undertaken by the commissioner pursuant to Section 5403, the notice shall be recorded.

(Enacted by Stats. 1967, Ch. 15.)



5428

The recorded notice is, from the date of recording, a lien against the property which is described in the notice for the expense that is incurred by the county subsequent to the recordation of the notice in the abatement of the nuisance.

(Enacted by Stats. 1967, Ch. 15.)



5429

The expense of the abatement by the commissioner is a county charge which is payable out of county funds.

(Enacted by Stats. 1967, Ch. 15.)



5430

If the notice to abate is recorded before the commissioner incurs the expense of abatement, the amount which is incurred or expended by the county in the abatement is a lien on the land against which the expense is chargeable. In a case pursuant to Section 5494, the total expense shall be prorated and chargeable against each parcel of land in proportion to the acreage of such parcel which is served by water from the canal or ditch that is involved.

(Enacted by Stats. 1967, Ch. 15.)



5431

A notice which sets forth the amount expended shall be recorded within 30 days after the date of payment of the last item of expense of the abatement by the county. The amount is a lien from the date of the recording of the notice of abatement pursuant to Section 5427.

(Enacted by Stats. 1967, Ch. 15.)



5432

If a copy of the notice to abate a public nuisance, as described in Section 5401, is recorded and a copy is served upon or mailed to the holder of any encumbrance of record pursuant to this article, the lien is superior to all encumbrances, existing and future, except liens for taxes and assessments.

(Amended by Stats. 1990, Ch. 1491, Sec. 13.2.)



5433

If the sum which is secured by lien is not repaid to the county within 80 days from the recording of the amount of the lien, there shall be added to the sum a penalty of 15 percent. The penalty shall also be secured by the lien.

(Enacted by Stats. 1967, Ch. 15.)



5434

Except as provided in Article 3 (commencing with Section 5461) of this chapter, the district attorney of the county which makes payment of the abatement expense shall, within 120 days after the notice which is required by Section 5431 is recorded, commence in the name and for the benefit of such county, an action to foreclose the lien.

(Enacted by Stats. 1967, Ch. 15.)



5435

(a) If, after foreclosure, the property is sold, enough of the proceeds shall be paid into the treasury of the county which forecloses the lien as shall satisfy the lien, penalty, and costs.

(b) If there is any surplus, it shall be paid to the owner of the property, if he is known. If the owner of the property is not known, the surplus shall be paid into the court for his use at such time as he is ascertained.

(Enacted by Stats. 1967, Ch. 15.)



5436

If no action to foreclose is commenced within 120 days subsequent to the recordation of the notice which is required by Section 5431, the lien ceases to exist.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Notice and Expense of Abatement on Tax-Deeded Property

5461

If any pest is found to exist upon any property which has been deeded to the state for nonpayment of taxes, the notice of abatement shall be served by recording and mailing a copy of the notice to the State Controller, and either by personally serving or by mailing a copy of it, in the manner provided in Sections 5425 to 5428, inclusive, to the last owner of record prior to the deeding of the property to the state.

(Enacted by Stats. 1967, Ch. 15.)



5462

If the expense of abatement becomes a lien on such property, as provided in Sections 5429 to 5432, inclusive, and the property is redeemed or sold to a private person at a tax sale, the action to foreclose the lien shall be commenced within 120 days after the redemption or sale.

(Enacted by Stats. 1967, Ch. 15.)



5463

If no action to foreclose is commenced within 120 days subsequent to the redemption or sale of the property, the lien ceases to exist.

(Enacted by Stats. 1967, Ch. 15.)



5464

If the property is acquired by the state, or by any municipal corporation or political subdivision, and the right of redemption is terminated, the lien terminates at the time the right of redemption is terminated.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Notice and Expense of Abatement on Other Public Property

5491

If any pest is found to exist in any public park or along any street, highway, or other property which is subject to the control of a city or county, the notice of abatement shall be served on the chairman of the governing body of the city or county. If the eradication, control, or destruction of the pest is performed by the commissioner, the cost of the eradication, control, or destruction is a city or county charge, as the case may be, and shall be paid from the general fund of the city or county.

(Enacted by Stats. 1967, Ch. 15.)



5492

If any pest is found to exist in any park or along any street, highway, right-of-way, or other property which is subject to the control of any agency of the state, the director, upon receiving a report of the existence of the pest from the commissioner, shall notify the agency. He may instruct the commissioner to serve the notice upon the director or other executive officer of the agency. If the eradication, control, or destruction of the pest is performed by the commissioner, the cost of the eradication, control, or destruction is a charge against, and shall be paid from, the maintenance fund or from other funds for the support of the agency.

This section applies to a state highway right-of-way if any pest of the same kind has been, or is being, subjected to control, destruction, or eradication on other private or public property in the immediate vicinity of the right-of-way, either at the direction of the commissioner or voluntarily by the owner of such adjacent property.

(Enacted by Stats. 1967, Ch. 15.)



5493

If any pest is found to exist upon any property which is subject to the control of any irrigation, drainage, flood control, reclamation, or levee district, or other political subdivision of the state, the notice of abatement shall be served upon the chairman of the governing body of the district or political subdivision. If the chairman is absent from the county, or for any reason cannot be served, the notice shall be served upon some other member of the governing body. If the eradication, control, or destruction of the pests upon the property is performed by the commissioner, the cost of the eradication, control, or destruction is a legal charge and shall be paid from the general maintenance or operating fund, as the case may be, of the district or political subdivision.

(Enacted by Stats. 1967, Ch. 15.)



5494

If any pest is found to exist in or on any irrigation canal or ditch, including its lateral banks, which is not subject to the control of any district or political subdivision of the state, the notice of abatement shall be served upon all users of water from the irrigation canal or ditch that is described in the notice.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 6.5 - Roadside Vegetation Control

5501

This chapter shall be known and may be cited as the Property Owners’ Roadside Vegetation Control Information Act of 1991.

(Added by Stats. 1991, Ch. 737, Sec. 1.)



5502

The following definitions shall govern the construction of this chapter:

(a) “Agency” means an agency of state government that has responsibility for roadside vegetation control operations on, or along, roadways.

(b) “Pesticide” is defined in Section 12753.

(c) “Property owner” means an owner, lessee, or tenant of real property that is adjacent or contiguous to a roadway over which an agency has responsibility for roadside vegetation control.

(d) “Roadside” means the land adjacent to, or dividing the lanes of traffic of, a roadway.

(e) “Roadway” means any highway, superhighway, expressway, street, road, lane, or other public thoroughfare.

(Amended by Stats. 1996, Ch. 361, Sec. 1. Effective January 1, 1997.)



5503

The Legislature hereby finds and declares all of the following:

(a) The unannounced and poorly coordinated use of pesticides to control roadside vegetation has too frequently resulted in damage to adjacent or contiguous private property. In some instances, this activity has caused growers to needlessly suffer economic loss or damage to their crops.

(b) Property owners have a right to know beforehand the manner in which state government intends to control the roadside vegetation adjacent or contiguous to their property.

(c) It is in the public interest to establish a voluntary mechanism by which private property owners may meet and confer with representatives of state government to enter into mutually acceptable voluntary agreements to promote coordinated programs for roadside vegetation control, and thereby minimize damage to adjacent and contiguous property.

(d) Mutually acceptable agreements may include, but are not limited to, provisions whereby the property owner assumes responsibility for roadside vegetation control in a manner which is at least as effective as that proposed by state government, the use of mechanical means of vegetation control, the use of a combination of pesticide and mechanical means of control, a delay in the application of a pesticide, or the use of different pesticides.

(e) Private property owners and representatives of state government are encouraged to voluntarily develop creative and innovative means to accomplish the goals and objectives of this chapter.

(Amended by Stats. 1996, Ch. 361, Sec. 2. Effective January 1, 1997.)



5504

An agency shall promptly provide any or all of the following information to a property owner who so requests:

(a) The date on which the agency is scheduled, or planning, to conduct roadside vegetation control and the method or methods the agency is planning to use in the roadside vegetation control operation on, or along, the part of the roadway that is adjacent or contiguous to his or her property.

(b) The frequency with which the agency is scheduled, or is planning, to conduct a roadside vegetation control operation on, or along, the part of the roadway adjacent or contiguous to his or her property.

(c) Any other relevant information in the possession of the agency that may be of interest to the property owner of the property adjacent or contiguous to the roadside where the vegetation control operation is to be conducted.

(Added by Stats. 1991, Ch. 737, Sec. 1.)



5505

The agency shall not conduct a roadside vegetation control operation on that portion of the roadway for which a property owner has made a request for information pursuant to Section 5504, until both of the conditions set forth in subdivisions (a) and (b) have been met or unless subdivision (c) applies:

(a) The agency provides the property owner the requested information pursuant to Section 5504.

(b) The property owner did not request a meeting with the representatives of the agency within 30 days after he or she received the information or, if so requested, the meeting is held in accordance with Section 5506.

(c) The agency provided the property owner the requested information pursuant to Section 5504, the property owner requested a meeting to be held in accordance with Section 5506, and the agency, having made a good faith effort to accommodate the property owner in scheduling and conducting a meeting, is unable to reach an agreement with the property owner on a reasonable meeting time and place within 30 days of the initial request for a meeting.

(Added by Stats. 1991, Ch. 737, Sec. 1.)



5506

(a) Within 30 days of receipt of the information required to be provided pursuant to Section 5504, the property owner may request a meeting with representatives of the agency to discuss the agency’s proposed schedule for, or method of, roadside vegetation control, or both the schedule and method to be used on, or along, the roadway adjacent or contiguous to his or her property.

(b) Upon receipt of a request for a meeting pursuant to this section, the agency shall meet with the property owner at a mutually agreeable time and location.

(c) The purpose of the meeting shall be to develop and adopt the following:

(1) A schedule for the roadside vegetation control operation .

(2) A method of roadside vegetation control that eliminates, or minimizes, damage to the property owner’s property while preserving the ability of the agency to conduct an effective roadside vegetation control program.

(d) The agency shall consider and, if the facts presented to the agency warrant further action in order to carry out the objectives of this chapter, do any or all of the following:

(1) Revise the schedule for the roadside vegetation control operation.

(2) Revise the proposed methods of roadside vegetation control, including, but not limited to, the use of a pesticide or mechanical methods of control, or a combination thereof.

(3) Use different pesticides, or different combinations or concentrations of pesticides.

(4) Enter into an agreement with the property owner whereby the property owner agrees to assume the responsibility, in whole or in part, of roadside vegetation control by any lawful method of control, if the agency determines that the property owner’s method is as effective as the method proposed to be used by the agency.

(e) The objective of this section is to establish a procedure for property owners and representatives of agencies to meet and confer in order to develop and adopt mutually acceptable times for, and methods of, well-coordinated and effective roadside vegetation control operations, and thereby minimize damage to adjacent or contiguous property.

(f) If agreement cannot be reached between the property owner and the agency, the agency shall maintain responsibility for decisions affecting roadside vegetation control in the disputed area.

(Amended by Stats. 1996, Ch. 361, Sec. 3. Effective January 1, 1997.)



5507

If the property owner does not carry out the terms of any agreement entered into pursuant to paragraph (4) of subdivision (d) of Section 5506, as determined by the agency, the agency may immediately conduct the roadside vegetation control in accordance with the agency’s schedule and method of roadside vegetation control.

(Added by Stats. 1991, Ch. 737, Sec. 1.)



5508

This chapter shall be liberally construed to accomplish its purposes and objectives.

(Added by Stats. 1991, Ch. 737, Sec. 1.)



5509

Any property owner affected by the decision of the agency made pursuant to this chapter may bring an action for writ of mandamus challenging the decision pursuant to Section 1085 of the Code of Civil Procedure. A property owner may also request a court to issue an injunction or order any other action to restrain any violation of this chapter.

(Added by Stats. 1991, Ch. 737, Sec. 1.)






CHAPTER 7 - Abatement of Neglected or Abandoned Crops

ARTICLE 1 - General Provisions

5551

Any neglected or abandoned plant or crop is a public nuisance in any of the following circumstances:

(a) It is a menace to the agriculture of the county, district, or vicinity because of the existence of any pest, in or on it.

(b) It is a menace to the agriculture of the county, district, or vicinity because of the existence of any other condition than the condition described in subdivision (a).

(c) It is a host plant of, or provides a favorable or likely harbor for, any pest.

(Enacted by Stats. 1967, Ch. 15.)



5552

Any cotton plant which is uncultivated or that is left from a previous season is presumed to harbor pests and as such is a public nuisance. This presumption is a presumption affecting the burden of producing evidence. If any such cotton plant is not destroyed in the manner established by regulation of the director, by March 1st of any year or by such earlier date as shall be proclaimed by the director as the beginning of a host-free period pursuant to Section 5781 of this code, it is subject anytime thereafter to all remedies which are or may be given for the prevention or abatement of nuisances.

(Amended by Stats. 1967, Ch. 308.)



5553

It is unlawful for any person to maintain any neglected or abandoned plant or crop which is a public nuisance.

(Enacted by Stats. 1967, Ch. 15.)



5554

All remedies for the prevention or abatement of nuisances apply to any such nuisance.

(Enacted by Stats. 1967, Ch. 15.)



5555

If, after service of the notice pursuant to Article 1.5 (commencing with Section 5561) the nuisance is not abated within the time prescribed in the notice or such time as may be mutually agreed upon by the commissioner and the record owner or person having charge or possession of the property, the commissioner shall proceed under the provisions of Article 2 (commencing with Section 5571).

(Added by Stats. 1982, Ch. 164, Sec. 1. Effective April 26, 1982.)






ARTICLE 1.5 - Notice

5561

The commissioner shall, in writing, notify the record owner or person in charge of any property having an abandoned or neglected plant or crop which the commissioner has found to be a public nuisance, of the need to remove or destroy the neglected or abandoned plant or crop. The notice required by this section shall be made by personal service or by certified mail to the address shown on the last equalized assessment roll of the county, and by posting copies of it in three conspicuous places on the property.

(Amended by Stats. 1985, Ch. 721, Sec. 1.)



5562

The notice required by this article shall set forth all of the following:

(a) A description of the property.

(b) The name of the owner or person who is in charge or in possession of the property.

(c) The fact that the commissioner’s findings have determined that the removal or destruction of the neglected or abandoned plant or crop provides the best means of eliminating the menace to the agriculture of the county, district, or vicinity.

(d) That all costs incurred by the county in the detection of the nuisance and proceedings in the abatement of the nuisance shall be charged to the owner or established as a lien on the property.

(Added by Stats. 1982, Ch. 164, Sec. 2. Effective April 26, 1982.)



5563

The commissioner shall, in addition to the notice required by this article, advise the owner that, unless the abandoned or neglected plant or crop is removed or destroyed within 60 days, or less than 60 days if required by county ordinance, after the date the notice was served or mailed, or by such date as may be mutually agreed upon by the commissioner and the owner, the commissioner will report the existence of the nuisance to the district attorney or to the county counsel of the county with a request that an action be filed in the superior court praying for an order to remove or destroy the neglected or abandoned crop as provided for in Article 2 (commencing with Section 5571).

(Amended by Stats. 1985, Ch. 721, Sec. 1.5.)



5564

This article shall not prevent the commissioner from proceeding under any other provision of law for the purpose of abating a nuisance that constitutes an immediate hazard to adjoining or nearby property.

(Added by Stats. 1982, Ch. 164, Sec. 2. Effective April 26, 1982.)






ARTICLE 2 - Institution of Proceedings

5571

If the commissioner of any county determines by inspection that there is a condition which constitutes a nuisance, as defined in Section 5551 or 5552, on any property or premises within his jurisdiction, he shall make a report of his inspection to the district attorney or to the county counsel if the board of supervisors has authorized the county counsel pursuant to Section 26528.5 of the Government Code to file the petition prepared pursuant to this article. The commissioner in the report shall do all of the following:

(a) State that the property owner has been notified.

(b) Describe the property upon which the nuisance exists.

(c) Name the pest or other condition which in his opinion is dangerous to the agriculture of the county, district, or vicinity.

(d) State, if his findings justify such a statement, that the removal or destruction of the neglected or abandoned plant or crop will provide the best means for the elimination of the menace to the agriculture of the county, district, or vicinity.

(Amended by Stats. 1982, Ch. 164, Sec. 3. Effective April 26, 1982.)



5572

Whenever the district attorney receives a report from the commissioner, he shall, on the basis of the report, prepare a petition to the superior court of the county praying for an order to remove or destroy the neglected or abandoned plant or crop.

(Enacted by Stats. 1967, Ch. 15.)



5573

The petition shall set forth all of the following:

(a) A description of the property.

(b) The name of the owner or person that is in charge or possession of the property.

(c) The name of the pest, or other condition which is a menace to the agriculture of the county, district, or vicinity.

(Enacted by Stats. 1967, Ch. 15.)



5574

Upon the filing of the petition, the court shall issue a citation which requires that the owner or person that is in charge or in possession of the property appear at a time and place which is specified to show cause why the neglected or abandoned plant or crop should not be removed or destroyed.

(Enacted by Stats. 1967, Ch. 15.)



5575

A copy of the citation, together with a copy of the petition, shall be served upon the record owner or upon the person that is in charge or in possession of the property, or upon an agent of either, not less than 10 days before the date which is specified in the citation.

(Enacted by Stats. 1967, Ch. 15.)



5576

A copy of the citation, together with a copy of the petition, may also be served upon any person that appears of record to be the owner of any encumbrance upon, or interest in, the property.

(Enacted by Stats. 1967, Ch. 15.)



5577

If the property upon which the neglected or abandoned plant or crop exists has been deeded to the state for nonpayment of taxes, a copy of the citation, together with a copy of the petition, shall be mailed to the State Controller, and a copy of each shall be served upon the last owner of record prior to the deeding of the property to the state. A notice of the pendency of the action shall be recorded pursuant to Section 409 of the Code of Civil Procedure.

(Enacted by Stats. 1967, Ch. 15.)



5578

The service of the petition and citation may be personal, by delivery to the party on whom service is required to be made.

(Enacted by Stats. 1967, Ch. 15.)



5579

If the party upon whom service is required to be made resides within the county, service may be made by leaving a copy of the citation, together with a copy of the petition, at the residence of the party between the hours of eight in the morning and six in the evening, with some person who is not less than 18 years of age. If at the time of attempted service between such hours, no such person can be found at the residence of the party, service may be made by mail.

(Enacted by Stats. 1967, Ch. 15.)



5580

If the party upon whom service is required to be made does not reside within the county, service of the petition and citation may be made by mail, if he resides or has his office at a place where there is a delivery service by mail. If there is no delivery service by mail, or if his residence is not known, service may be made by posting a copy of the citation, together with a copy of the petition, in a conspicuous place on the property on which the neglected or abandoned plant or crop is situated, at least 20 days before the date specified in the citation.

(Enacted by Stats. 1967, Ch. 15.)



5581

Service of the petition and citation by mail shall be made pursuant to the Code of Civil Procedure.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Hearing and Order

5601

On the day on which the citation is made returnable, the court shall hear the cause and decide whether or not the neglected or abandoned plant or crop shall be destroyed or removed. The hearing shall have precedence over all matters other than injunctions, older matters of the same character, and matters which are otherwise given precedence by law.

(Enacted by Stats. 1967, Ch. 15.)



5602

If the court is satisfied that the conditions which are set forth in the petition exist on the property and that the removal or destruction of the neglected or abandoned plant or crop is necessary and essential for the welfare of the agriculture of the county, district, or vicinity, it shall order the removal or destruction, within a certain time, of the neglected or abandoned plant or crop which is located upon the property described in the order.

(Enacted by Stats. 1967, Ch. 15.)



5603

The order to remove or destroy the neglected or abandoned plant or crop shall be served by the commissioner, or by any person who is deputized by him for that purpose, as follows:

(a) If the owner of the property can, after due diligence, be found within the county, upon the owner.

(b) If the owner cannot, after due diligence, be found within the county, upon the person that is in charge or possession of the property.

(c) If neither the owner or person that is in charge or possession of the property can, after due diligence, be found within the county, by posting in a conspicuous place upon the property.

(Enacted by Stats. 1967, Ch. 15.)



5604

If the order is not complied with within the time which is specified in the order, the commissioner shall cause the removal or destruction of the neglected or abandoned plant or crop which is mentioned in the order.

(Enacted by Stats. 1967, Ch. 15.)



5605

Any person that fails to comply with any lawful order of the court which is made and served pursuant to the provisions of this article and Article 2 (commencing with Section 5571) of this chapter is in contempt of court and shall be punished accordingly. The punishment is in addition to any other penalty which is provided for in this code.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Expense of Abatement

5631

If the removal or destruction of any neglected or abandoned plant or crop which is a public nuisance as defined in Section 5551 or 5552, is undertaken by the commissioner, he shall cause a notice of lien which describes the land on which it exists to be recorded.

(Enacted by Stats. 1967, Ch. 15.)



5632

From the date of the recording, the land which is described in the notice is subject to a lien for any expense which is incurred by the county subsequent to the recording of the notice in the abatement of the nuisance which is referred to in the notice.

(Enacted by Stats. 1967, Ch. 15.)



5633

The commissioner shall keep an account of the cost of the removal or destruction and shall render an itemized report of the cost to the board of supervisors.

(Enacted by Stats. 1967, Ch. 15.)



5634

The expense of the removal or destruction is a county charge which is payable out of county funds.

(Enacted by Stats. 1967, Ch. 15.)



5636

A notice which sets forth the amount which has been expended for the removal or destruction of any neglected or abandoned plant or crop which is a public nuisance, as defined in Section 5551 or 5552, shall be recorded within 30 days after the date of payment of the last item of expense incurred by the county, and such amount is a lien from the date of recording of the notice of lien.

(Enacted by Stats. 1967, Ch. 15.)



5637

The lien is superior to all encumbrances, existing and future, except liens for taxes and assessments, if a copy of the notice of lien is recorded and a copy is served upon or mailed to the holder of any encumbrance of record, at the last known address of the encumbrancer.

(Enacted by Stats. 1967, Ch. 15.)



5638

If the address of the encumbrancer is unknown to the commissioner, he shall state in the copy of the notice that the address is unknown to him and shall mail the copy addressed to the encumbracer at the county seat of the county in which the property is situated.

(Enacted by Stats. 1967, Ch. 15.)



5639

If the sum which is secured by the lien is not repaid to the county within 80 days from the recording of the amount of the lien, there shall be added to it a penalty of 15 percent. The penalties shall also be secured by the lien.

(Enacted by Stats. 1967, Ch. 15.)



5640

Except as provided in Section 5643, the district attorney of the county which makes the payment for the expense of eradication or destruction shall, within 120 days after the lien is recorded, commence in the name and for the benefit of such county an action to foreclose the lien.

(Enacted by Stats. 1967, Ch. 15.)



5641

(a) If, after foreclosure the property is sold, enough of the proceeds shall be paid into the treasury of the county which forecloses the lien as shall satisfy the lien, penalty and costs.

(b) If there is any surplus, it shall be paid to the owner of the property, if he is known. If the owner of the property is not known, the surplus shall be paid into the court for his use at such time as he is ascertained.

(Enacted by Stats. 1967, Ch. 15.)



5642

If no action to foreclose is commenced within 120 days subsequent to the recordation of the notice of lien, the lien ceases to exist.

(Enacted by Stats. 1967, Ch. 15.)



5643

If the expense of removal or destruction of any abandoned plant or crop becomes a lien on property which has been deeded to the state for nonpayment of taxes, as provided in Sections 5635 to 5637, inclusive, and the property is redeemed or sold to a private person at a tax sale, the action to foreclose the lien shall be commenced within 120 days after the redemption or sale of the property.

(Enacted by Stats. 1967, Ch. 15.)



5644

If no action to foreclose is commenced within 120 days subsequent to the redemption or sale of the property, the lien ceases to exist.

(Enacted by Stats. 1967, Ch. 15.)



5645

If the property is acquired by the state, or by any municipal corporation or political subdivision, and the right of redemption is terminated, the lien terminates at the time the right of redemption is terminated.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 8 - Special Quarantine, Control, and Abatement Methods

ARTICLE 1 - Hold Notices on Infested and Nearby Properties

5701

(a) If any pest exists on any premises, the director or the commissioner may hold any plant or other host or possible carrier which is, or may be, capable of disseminating or carrying the pest. The director or the commissioner also may hold the plants, other hosts, or other possible carriers on any premises within five miles of the premises on which the pest was found to exist. The director or commissioner shall notify the owner of the plant or other host or possible carrier, or his or her agent, of this action, and the issuance of any shipping permit or nursery stock certificate with respect to the plant or other host or possible carrier shall be refused and any such permit or certificate which has been previously issued shall be revoked.

(b) The distance from the premises at which a pest is found that the director or commissioner may hold plants, other hosts, or other possible carriers shall be the maximum distance that the director or commissioner determines the pest is likely to travel, but not to exceed five miles.

(Amended by Stats. 1986, Ch. 752, Sec. 2.)



5702

If, in the opinion of the director or commissioner, the plant or other host or possible carrier is not infested or infected with the pest, or has been disinfected or cleaned so as to eradicate or control the pest, the director or commissioner shall in writing release it or issue the shipping permit or nursery stock certificate as the case may be.

(Amended by Stats. 1986, Ch. 752, Sec. 3.)



5703

This article does not affect any other authority which is granted to a commissioner by Chapter 3 (commencing with Section 6501), Part 2 of this division.

(Enacted by Stats. 1967, Ch. 15.)



5704

It is unlawful for any person to move any plant or other host or possible carrier from the premises on which a hold notice has been issued, except under the written permission of the director or commissioner and in accordance with the conditions which are stated in the written permission.

(Amended by Stats. 1986, Ch. 752, Sec. 4.)



5705

(a) The director or commissioner may enter into compliance agreements with any person which provide for the movement of hosts or other possible carriers of any pest from one area of the state to another. These agreements shall establish the treatment, harvesting, packing, and handling requirements that may be necessary to assure that the hosts or carriers are not infested.

(b) Violation of the treatment, harvesting, packing, or handling terms of a compliance agreement is unlawful.

(c) Any person who violates treatment, harvesting, packing, or handling terms in an agreement is also liable civilly in an amount not exceeding ten thousand dollars ($10,000). This remedy is in addition to, and does not supersede or limit, any and all other remedies, civil or criminal, that otherwise are available to the state.

(d) Any funds recovered by the department pursuant to this section shall be deposited in the Department of Food and Agriculture Fund for use, upon appropriation by the Legislature, to cover costs related to the enforcement of this division.

(Added by Stats. 1988, Ch. 1063, Sec. 1.)






ARTICLE 2 - Standards of Cleanliness

5721

If the director by regulation designates any plant, appliance, or other thing as liable to be infected or infested with any pest, and provides for notifying the commissioner of its arrival as required by Article 1 (commencing with Section 6501), Chapter 3, Part 2 of this division, he may include in the regulations standards of cleanliness for the plant, appliance, or other thing and provide for the certification by the commissioner of the county of origin of shipment that it conforms to the standards of cleanliness. The regulations may provide for the qualification of certain counties or certain areas where in the opinion of the director the standards of cleanliness are maintained in respect to all shipments of the designated plant, appliance, or thing. The regulations may also provide for shipments which originate in areas that are so qualified.

(Enacted by Stats. 1967, Ch. 15.)



5722

The commissioner of the county of destination may waive the notification and holding for inspection of any shipment which bears a certificate of cleanliness or certificate of origin, issued pursuant to this article.

(Enacted by Stats. 1967, Ch. 15.)



5723

This article is not applicable to seed which is intended for planting purposes or to other nursery stock.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Prevention of Pest Dissemination by Movement of Appliances

5741

To prevent the dissemination of pests through the agency of appliances, the director may from time to time publish a list of such pests which may be carried through such agencies and designate any treatment which in his opinion would prevent their dissemination.

(Enacted by Stats. 1967, Ch. 15.)



5742

Except as otherwise provided in Section 5744, it is unlawful for any person to ship or move any used appliances unless there is furnished to the commissioner of the county of destination such proof as he may require that the appliances either:

(a) Have not been exposed to infestation or infection by any pests.

(b) Have been treated immediately prior to shipment or movement in the manner which is designated by the director.

(Enacted by Stats. 1967, Ch. 15.)



5743

The commissioner of the county of destination shall refuse entry of the used appliances until the proof required in Section 5742 is furnished.

(Enacted by Stats. 1967, Ch. 15.)



5744

The used appliances may be moved to a place which is designated by the commissioner for treatment under his supervision.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Eradication Areas

5761

The regulations which are adopted pursuant to Article 2 (commencing with Section 5321) of Chapter 5, Part 1 of this division may proclaim any portion of the state to be an eradication area with respect to the pest, prescribe the boundaries of such area, and name the pest and the hosts of the pest which are known to exist within the area, together with the means or methods which are to be used in the eradication or control of such pest.

(Enacted by Stats. 1967, Ch. 15.)



5762

Any pest with respect to which an eradication area has been proclaimed, and any stages of the pest, its hosts and carriers, and any premises, plants, and things infested or infected or exposed to infestation or infection with such pest or its hosts or carriers, within such area, are public nuisances, which are subject to all laws and remedies which relate to the prevention and abatement of public nuisances.

(Enacted by Stats. 1967, Ch. 15.)



5763

The director, or the commissioner acting under the supervision and direction of the director, in a summary manner, may disinfect or take such other action, including removal or destruction, with reference to any such public nuisance, which he thinks is necessary.

(Amended by Stats. 1967, Ch. 25.)



5764

If an eradication area has been proclaimed with respect to a species of fruit flies and the removal of host plants of such species is involved, the director may enter into an agreement with the owner of such host plants to remove and replace them with suitable nursery stock in lieu of treatment.

Any expenditures for the replacement nursery stock shall not exceed an amount which is budgeted for the purpose or approved by the Director of Finance.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4.5 - Notice Requirements

5771

When the secretary proclaims an eradication project in an urban area pursuant to Article 4 (commencing with Section 5761), where the eradication plan includes potential aerial application of a pesticide, the secretary or the commissioner, pursuant to this article, shall do all of the following before aerially applying a pesticide to effect the eradication:

(a) Conduct at least one public hearing, to include a presentation by the department and the opportunity for public comment, in the area to consider all alternatives to aerial application of a pesticide.

(b) Seek an evaluation of human health risks and environmental risks jointly prepared by the Department of Pesticide Regulation and the Office of Environmental Health Hazard Assessment, including findings and recommendations regarding environmental and human risks of the proposed use of a pesticide by aerial application.

(c) Notify residents and physicians practicing in the area, and the local broadcast and print media.

(Amended by Stats. 2008, Ch. 574, Sec. 2. Effective January 1, 2009.)



5772

The notice shall be delivered at least 72 hours prior to applying the economic poison. When the application of a pesticide is to be made pursuant to an emergency, the notice shall be delivered at least 24 hours prior to applying the pesticide.

(Amended by Stats. 1996, Ch. 361, Sec. 5. Effective January 1, 1997.)



5773

The notice shall be delivered to each residential unit in the treatment area. The notice shall also be mailed by first-class mail to each physician who maintains an office in the eradication area or is determined by the director to be likely to serve patients from the eradication area and whose scope of practice is determined by the director to be likely to include persons residing in the eradication area.

(Added by Stats. 1984, Ch. 1195, Sec. 1.)



5774

The notice shall be delivered by hand distribution whenever practicable. If it is not practicable to provide notice by hand distribution, then notice may be accomplished by first-class mail so long as the affected residents and physicians receive the notice within the time limits prescribed in this article.

(Added by Stats. 1984, Ch. 1195, Sec. 1.)



5774.5

In addition to any other notice requirements of this article, if the secretary determines that it may become necessary to use aerial application of a pesticide in a pest eradication program over an urban area, the secretary shall notify, as soon as it is feasible, the city and county in that affected area of the possibility of an aerial application.

(Amended by Stats. 2006, Ch. 538, Sec. 198. Effective January 1, 2007.)



5775

If the date of a pesticide application is changed, the notice required by this article shall be redistributed and contain the revised information. Additionally, the secretary shall transmit the revised information to the local broadcast and print media, including not less than two radio stations providing the broadest coverage in the eradication area. No pesticide shall be applied within 96 hours from the date of that change.

(Amended by Stats. 1996, Ch. 361, Sec. 7. Effective January 1, 1997.)



5776

The notice distributed pursuant to this article shall contain all of the following:

(a) The likely date or dates and approximate time or times of all proposed pesticide applications in the eradication area.

(b) The pesticides to be applied.

(c) Any health and safety precautions that should be taken.

(d) A telephone number and address of public health personnel who are familiar with the eradication program.

(e) The active ingredients and inert materials of the pesticide, to the extent that the department is permitted by state and federal law to disclose them.

(Amended by Stats. 2008, Ch. 574, Sec. 3. Effective January 1, 2009.)



5777

The notice, other than the notice specified in Section 5774.5, shall be in both English and in any other language in a city or county in the area where the pesticide is to be applied in which over 5 percent of the persons receiving the notice speak only that other language.

(Amended by Stats. 1996, Ch. 361, Sec. 9. Effective January 1, 1997.)



5778

In every county that contains an eradication area in which a pesticide is used in the eradication effort, the department shall establish and operate a telephone service to provide information to the public on health issues related to application of the pesticide.

(Amended by Stats. 1996, Ch. 361, Sec. 10. Effective January 1, 1997.)



5779

For pesticide applications other than by air, the procedures in this article may be followed subject to the discretion of the director as to their practicality.

(Added by Stats. 1984, Ch. 1195, Sec. 1.)



5780

No agency of the state or county shall be liable in any civil actions arising from the administration of this article if the director or the commissioner utilizes his or her best efforts to comply with the requirements of the article.

(Added by Stats. 1984, Ch. 1195, Sec. 1.)






ARTICLE 5 - Host-Free Periods and Districts

5781

If the director determines that a particular pest, either within the state or from any area which is adjacent to the state, cannot be eradicated or effectively controlled by recognized ordinary means, or that it is impracticable to eradicate or control the pest without the destruction, in whole or in part, of uninfected or uninfested host plants, the director may adopt regulations which do all of the following:

(a) Declares a host-free period or a host-free district, or both.

(b) Describes any host and the district in which the planting, growing, cultivating, or maintenance in any manner of any plant which is capable of continuing the particular pest is prohibited during a specified period of time and until the menace from it no longer exists.

(Amended by Stats. 1985, Ch. 721, Sec. 1.7.)



5782

During the existence of a host-free period or host-free district which is established by regulations of the director, any host which is planted, growing, or being cultivated or maintained within the host-free period or district is a public nuisance and is subject to all the laws which relate to the abatement of the nuisance.

(Amended by Stats. 1985, Ch. 721, Sec. 2.)



5783

It is unlawful for any person to plant, grow, cultivate, or maintain any host which is described in any regulation of the director that establishes a host-free period or host-free district, within the host-free period or host-free district after notice of the host-free period or host-free district.

(Amended by Stats. 1985, Ch. 721, Sec. 3.)



5784

(a) The regulations adopted by the director upon the establishment of a cotton host-free period or district for a particular pest shall, insofar as practical, be uniform and shall be uniformly enforced in all cotton host-free periods or districts established for that pest. Any exemptions or variances thereafter shall be extended to all other districts or periods unless the director finds that it will be detrimental to the eradication or effective control of the particular pest to do so.

(b) The remedies provided in this article for any violation of this article are in addition to any other remedy provided by law.

(c) Any person producing cotton in violation of cotton plowdown requirements adopted pursuant to this article is subject to a civil penalty of five hundred dollars ($500) for the first violation and one thousand dollars ($1,000) for each subsequent violation. Each acre not in compliance is a separate additional violation subject to a civil penalty of five dollars ($5) per acre of land not in compliance for the first violation and ten dollars ($10) per acre of land not in compliance for each subsequent violation.

(d) Any person producing cotton in violation of cotton planting dates adopted pursuant to this article is subject to a civil penalty of five hundred dollars ($500) for the first violation and one thousand dollars ($1,000) for each subsequent violation. Each acre not in compliance is a separate additional violation subject to a civil fine of fifty dollars ($50) per acre of land not in compliance for the first violation and one hundred dollars ($100) per acre of land not in compliance for each subsequent violation.

(e) The Attorney General, upon the request of the director, or the district attorney or county counsel, upon the request of the commissioner, may request a court to issue an injunction or take other appropriate action to restrain violations of this article relating to cotton pests.

(Amended by Stats. 1991, Ch. 255, Sec. 1. Effective July 29, 1991.)



5785

(a) Celery which is being produced in violation of a host-free period or district adopted pursuant to this article is a nuisance.

(b) The commissioner shall take abatement action against any celery plants or parts thereof, other than seed, including any variety or subspecies of Apium graveolens found in violation of celery host-free period or district regulations. The person producing, who has produced, or who owns the celery shall be given not more than 48 hours to commence abatement of the nuisance and shall be given not more than five days to complete abatement.

(c) If the person who is producing, has produced, or owns celery fails to commence and complete abatement within the time specified by the commissioner pursuant to subdivision (b), the commissioner shall abate the nuisance by appropriate means. The person who produced the celery plants shall pay 150 percent of all costs associated with the commissioner’s abatement of the nuisance.

(d) The commissioner, with the approval of the director, may approve or deny a request for a hardship variance for celery plowdown due to adverse weather conditions.

(e) It is unlawful to harvest for sale or to sell any celery grown during a host-free period. Any person, firm, or corporation harvesting celery (Apium graveolens) in violation of a host-free period regulation shall forfeit the total sale price received for the celery to the county in which the violations occurred. An action to recover the sale price shall be brought in the name of the county on order of the board of supervisors by the county counsel of the county. This remedy shall be in addition to any other remedy provided for by law.

(f) The commissioner may request that the district attorney or county counsel assist him or her in expediting abatements and other actions necessary pursuant to this section.

(Added by Stats. 1985, Ch. 721, Sec. 4.)



5786

(a) The Legislature finds that any cotton plants and parts thereof not in compliance with any cotton plowdown dates adopted pursuant to this article constitutes a public nuisance which immediately threatens the health and safety of the public.

(b) In addition to any other remedies provided by law, any cotton plant or part thereof not in compliance with any cotton plowdown order may be abated at the direction of the commissioner in the county where the cotton plant or parts exist. The notice of the cotton plowdown date shall serve as notice to the owner of the plant or parts thereof that the plant or parts constitute a public nuisance if not brought into compliance with the orders by that date. Thereafter, the commissioner may take any abatement action as is reasonably necessary to bring the plant and parts thereof into compliance.

(c) The person who produced the cotton plant and parts thereof shall pay 150 percent of all costs associated with the commissioner’s abatement of the nuisance. The producers may, when making the payment of the amount, submit a written appeal of the payment to the director.

(d) Any moneys collected pursuant to Section 5784 or this section for violation of cotton pest provisions shall be allocated to the commissioner in the county where the action is brought.

(Added by Stats. 1989, Ch. 648, Sec. 2.)






ARTICLE 6 - Grafts and Buds from Plants Generally Infected

5801

If the director, after investigation and hearing, determines that any kind or variety of plant is generally infected with a virus or mycoplasma-like disease that is dangerous or detrimental to the production of fruit, nut, or vine crops in this state, he may adopt regulations which prohibit or restrict the propagation by cuttings and the budding, grafting, or otherwise joining of tissue of such kind or variety of plant with any kind or variety of fruit or nut tree or vine.

(Amended by Stats. 1972, Ch. 383.)



5802

If a source of any prohibited or restricted kind or variety of plant has been demonstrated to be free of dangerous or detrimental viruses or mycoplasma-like organisms, the director shall, in the regulation, permit use of such source.

(Amended by Stats. 1972, Ch. 383.)



5803

It is unlawful for any person to bud, graft, or otherwise propagate or grow any fruit or nut tree or vine in violation of any regulations which are adopted pursuant to this article or to sell as nursery stock any plant which is so produced.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Registries

5821

The director, for the purpose of promoting and protecting the agricultural industry of the state, may, upon request, inspect plants and the premises upon or near which they are growing and the records of their sources and qualities. He may upon the basis of the information thus determined, maintain registries of the plants which are found not to be infested or infected, or liable to become infested or infected, with pests.

(Enacted by Stats. 1967, Ch. 15.)



5822

The director may do any of the following:

(a) Certify as to the pest freedom of plants which may have been inspected or registered or may certify as to the true pest condition of the plants.

(b) Issue tags, labels, or certificates in evidence of inspection or registry.

(c) Supervise or conduct any special treatments which may be necessary to insure the pest freedom of plants for propagation or planting purposes.

(d) Fix uniform fees to be charged for inspections, registrations, certifications, and special treatments. The fees shall be based upon the approximate cost of the service which is rendered.

(Enacted by Stats. 1967, Ch. 15.)



5823

The director may also establish and enforce regulations which are necessary to carry out the purposes of this article.

(Enacted by Stats. 1967, Ch. 15.)



5824

The cost of any service which is rendered pursuant to this article shall be paid from the Department of Food and Agriculture Fund out of any money which is derived pursuant to this article and shall not be a charge against the General Fund.

(Amended by Stats. 1984, Ch. 144, Sec. 37.)



5825

The services which are authorized by this article shall not duplicate services which are being rendered by commissioners.

(Enacted by Stats. 1967, Ch. 15.)



5826

It is unlawful for any person to alter, deface, or misuse any statement of registry, certificate, label, or tag which is issued pursuant to this article.

(Enacted by Stats. 1967, Ch. 15.)



5827

Any money which is received by the department pursuant to this article shall be paid into the State Treasury and be credited to the Department of Food and Agriculture Fund. Any money in the Department of Food and Agriculture Fund which was derived pursuant to this article may be expended for the administration and enforcement of any or all of the following which relate to nursery stock, notwithstanding any other provision of law which limits the expenditure of this money to some specific purpose or to the administration or enforcement of some specific section, article, chapter, or law:

(a) Section 435.

(b) Article 7 (commencing with Section 5821) of Chapter 8 of Part 1.

(c) Chapter 1 (commencing with Section 6701) of Part 3.

(d) Any other provision of this division, which relates to nursery stock, except Article 5 (commencing with Section 6001) of Chapter 9 or Chapter 10 (commencing with Section 6101) of Part 1, Part 5 (commencing with Section 8401), or Part 6 (commencing with Section 8801).

(e) Chapter 5 (commencing with Section 53301) of Division 18.

(Amended by Stats. 1984, Ch. 144, Sec. 38.)






ARTICLE 7.5 - Quality Certification Services

5850

The Legislature finds and declares all of the following:

(a) Enhancing global business and trade is in the economic interest of the state.

(b) Domestic and foreign country quarantine and product quality requirements must be met to allow for the trade of many agricultural products.

(c) Currently, to be acceptable to other states and foreign governments, phytosanitary and product quality certification and supporting analyses, diagnostics, and other testing of that type must be performed by an impartial, third-party governmental agency.

(d) As a result of its regulatory responsibilities, the department has the technical capacity and expertise to meet current domestic and foreign government requirements for impartial, third-party governmental analytical, certification, diagnostic, inspection, quality assurance, and testing services and, as accreditation becomes acceptable to states and foreign governments, to accredit private entities to perform these kinds of services.

(e) Nonregulatory activities are services for which the entities that receive the benefits should pay the costs. However, the department is not authorized or funded to establish a program to perform nonregulatory accreditation, analytical, certification, diagnostic, inspection, quality assurance, or testing work, nor is it authorized to establish a schedule of charges to recover its costs for those services.

(Added by Stats. 1998, Ch. 436, Sec. 2. Effective January 1, 1999.)



5851

It is the intent of the Legislature, in enacting this article, to enhance the state’s business and trade opportunities by authorizing the department to do all of the following:

(a) Perform nonregulatory services such as export market phytosanitary and product quality analyses, certification, diagnostics, inspections, quality assurance, and testing relating to nursery stock, plants, seed, or plant pests and diseases.

(b) Accredit and monitor or audit private entities as necessary.

(c) Establish charges sufficient to recover its costs for nonregulatory services such as export market phytosanitary and product quality activities.

(Added by Stats. 1998, Ch. 436, Sec. 2. Effective January 1, 1999.)



5852

(a) The department may provide, upon request, nonregulatory accreditation, analytical, certification, diagnostic, inspection, quality assurance, testing, and other nonregulatory services relating to nursery stock, plants, seed, or other plant pests and diseases on a charge-for-service basis or may accredit private persons or business entities to perform those services.

(b) To ensure that the activities performed by private persons or business entities are valid and reliable, the department shall adopt regulations to establish accreditation criteria to govern its accreditation, monitoring or auditing, and revocation of accreditation activities. Any regulations adopted by the department pursuant to this subdivision shall be consistent with applicable federal law. The department may adopt by reference any pertinent federal laws or regulations pertaining to the accreditation of persons or business entities for the performance of work required to certify compliance with the quarantine, quality, and other import requirements established by other states or foreign countries. No private, nongovernmental entities that perform diagnostic or field inspections for the issuance of federal phytosanitary certificates shall be accredited until federal rules are adopted that permit and regulate those activities.

(c) To retain accreditation, those persons or business entities providing services described in subdivision (a) shall agree to be monitored or assessed and evaluated on a periodic basis by means of proficiency testing or sample checking.

(d) It is unlawful for any person or business entity that is not accredited by the department to make any representation regarding accreditation by the department. Any person or business entity that makes that representation, without valid departmental accreditation, may be enjoined from doing so by any court of competent jurisdiction upon suit by the department.

(e) Each governmental agency within the state that governs and conducts activities related to plant quarantine or conducts a program to control the pests or diseases of nursery stock, plants, or seed shall accept the test results of any laboratory accredited under this section as being valid, unless the agency establishes specific criteria and standards for rejecting the results prior to the rejection and provides written justification to the state accrediting entity and laboratory stating the reasons the laboratory results do not meet the quarantine or disease or pest control program requirements under its jurisdiction. Any agency under this subdivision wishing to reject the accreditation of any laboratory or the test results of any laboratory accredited under this section must first obtain written approval from the secretary.

(f) To assure validity and reliability, the department may specify, by order, the location or locations where the services described in subdivision (a) will be provided.

(g) The department may establish, by regulation, a schedule of charges to cover the department’s costs for specific services it provides. Charges for the accreditation and monitoring of laboratories located outside the state shall include the expenses for all required travel and per diem and may include application, basic, initial, renewal, and other charges that the department deems necessary to cover its costs for accreditation and monitoring or auditing for compliance. Funds collected through cost-recovery charges are dedicated to, and may only be used for, carrying out the activities and functions specified in this article.

(h) Notwithstanding any other provision of this code regarding the provision of the services described in subdivision (a), orders issued by the department and regulations establishing charges adopted by the secretary pursuant to this section shall not be subject to review, approval, or disapproval by the Office of Administrative Law.

(i) Nothing in this section shall be construed to interfere with or supersede any existing inspection, quality assurance, or certification program conducted by an agricultural trade or commodity organization, and this section shall not be construed to require those programs to be certified or accredited by the department.

(Amended by Stats. 2001, Ch. 256, Sec. 1. Effective January 1, 2002.)









CHAPTER 9 - Specific Pest Control and Abatement Provisions

ARTICLE 1 - Citrus White Fly Districts

5901

To provide for the eradication of the citrus white fly, the director may by proclamation declare any portion of the state where the citrus white fly is known to exist to be a citrus white fly district.

(Enacted by Stats. 1967, Ch. 15.)



5902

The proclamation shall state both of the following:

(a) The existence of the citrus white fly district.

(b) The description of the boundaries of the district.

(Enacted by Stats. 1967, Ch. 15.)



5903

The director shall print a copy of the proclamation in one or more papers of general circulation in the infested district.

(Enacted by Stats. 1967, Ch. 15.)



5904

Every plant within a citrus white fly district which is infested with citrus white fly or with the eggs, larvae, or pupae of the citrus white fly, or which there is reasonable cause to believe may be infested with citrus white fly, is a public nuisance.

(Amended by Stats. 1967, Ch. 262.)



5905

The existence of any known host plant of citrus white fly within the boundaries of the district is reasonable cause to believe the host plant is infested with the citrus white fly.

(Amended by Stats. 1967, Ch. 262.)



5906

The department and the commissioners may cause the destruction of any host plant of the citrus white fly in a summary manner.

(Enacted by Stats. 1967, Ch. 15.)



5907

If, in the opinion of the enforcing officer, the host plant may be treated in a manner to destroy all citrus white flies or the eggs, larvae, or pupae of the citrus white fly which are or may be on the plant, the officer may in a summary manner cause such treatment to be given.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Citrus Disease Prevention

5911

(a) The Legislature hereby finds and declares that the citrus killing diseases, Huanglongbing, citrus leprosis, citrus variegated chlorosis, and citrus canker, and the associated vectors present a clear and present danger to California’s citrus industry, as well as to other commodities and plant life.

(b) This article is intended to establish an industry-funded program to assist in combating citrus specific diseases, vectors, and pests when found in California.

(c) This article is not intended to create new mandates or circumvent state and federal authority on citrus or other agricultural commodities.

(d) This article is not intended to establish a precedent, or to supersede or supplant in any way federal, state, or local government funding of efforts to combat citrus diseases and other pests in this state.

(e) The prevention and management of citrus diseases is a matter of public interest. The provisions of this article are enacted for the protection of the citrus industry and in the exercise of the police power of the state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(f) The Legislature finds and declares that the California citrus industry creates one billion eight hundred million dollars ($1,800,000,000) in citrus fruit, another one billion two hundred million dollars ($1,200,000,000) in economic activity, and employs an estimated 25,000 people in the state.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5912

Unless the context otherwise requires, the following definitions shall govern the construction of this article:

(a) “Carton” means a unit equivalent to 40 pounds of citrus fruit.

(b) “Citrus” means “citrous” and any plants of the genera Citrus, Fortunella, Poncirus, and all hybrids having one or more of such as parents.

(c) “Citrus disease” includes any infectious, transmissible, or contagious disease or vector infesting citrus trees.

(d) “Committee” means the California Citrus Pest and Disease Prevention Committee.

(e) “Department” means the Department of Food and Agriculture.

(f) “Districts,” except as otherwise provided in Section 5914, consist of the following geographical areas:

(1) The Southern District consists of all growing areas in San Bernardino County and all other areas to the south, west, and east of San Bernardino County that are not included in any other district.

(2) The Coastal District consists of all growing areas in the Counties of Monterey, San Luis Obispo, Santa Barbara, and Ventura.

(3) The Kern District consists of all growing areas in Kern County.

(4) The Tulare District consists of all growing areas in Tulare County.

(5) The Northern District consists of all growing areas in Fresno County and all other areas to the north that are not included in any other district.

(g) “Handler” means a person or entity who receives citrus fruit from a producer and who prepares the citrus fruit for fresh market.

(h) “Marketing season” begins October 1 of each year and ends September 30 of the next year.

(i) “Person” means a producer, handler, or any other entity that holds title to citrus fruit subject to assessment pursuant to this article.

(j) “Producer” means any person in this state who is a grower of citrus fruit, but does not include a citrus nursery.

(k) “Secretary” means the Secretary of Food and Agriculture.

(l) “Specific to citrus” means of exclusive or principal concern to citrus as opposed to other commodities.

(m) “Technical Advisory Committee” means the committee in existence at the effective date of this article, or its successor, that is responsible for developing and approving the citrus tristeza virus effective plan for the Central California Tristeza Eradication Agency.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5913

(a) There is hereby created the Citrus Disease Management Account in the Department of Food and Agriculture Fund.

(b) The Citrus Disease Management Account shall consist of money from federal, industry, and other non-General Fund sources. Money from federal, industry, and other non-General Fund sources shall be available upon appropriation by the Legislature for the sole purpose of combating citrus specific pests, diseases, and their vectors.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5914

(a) There is hereby created in the department the California Citrus Pest and Disease Prevention Committee.

(b) The committee shall be composed of 17 members. Fourteen producer representatives shall be appointed by the secretary from nominations received from each district. District representation shall be determined by the secretary on a proportional basis equal to the production history of each district for the previous two years. The secretary shall also strive to appoint producers representing the different varieties of citrus fruit produced in California.

(c) One member shall be a public member, appointed by the secretary from the nominees recommended by the committee.

(d) Two members shall be citrus nursery operators, one representing northern California, defined as counties in the San Joaquin Valley and north but not including counties on the coast who shall be represented by a southern California designee, and one representing southern California, appointed by the secretary from the nominees recommended by the committee.

(e) (1) The initial members of the committee shall be appointed within 30 days of the enactment of this article. The members shall serve staggered terms. The terms of the members of the committee shall expire as follows:

(A) Two members on September 30, 2010.

(B) Five members on September 30, 2011.

(C) Five members on September 30, 2012.

(D) Five members on September 30, 2013.

(2) The members of the committee shall allocate the initial terms among themselves by lot or other method.

(f) Appointments to the committee shall be for terms of four years. Vacancies shall be immediately filled by the secretary based on recommendations from the committee for the unexpired portion of the terms in which they occur.

(g) The secretary and other appropriate individuals, including, but not limited to, county agricultural commissioners, pest control advisors, and representatives of the University of California and California State University systems, as determined by the secretary, in consultation with the committee, shall be nonvoting ex officio members of the committee.

(h) Committee members may be compensated for reasonable expenses actually incurred in the performance of their duties, as determined by the secretary after consultation with the committee.

(i) The committee shall meet at the request of the secretary, the committee chairperson, or upon the request of three committee members.

(j) The committee shall appoint a chairperson, one or more vice chairpersons, and any other officers it deems necessary.

(k) The Legislature finds and declares that persons appointed to the committee are intended to represent and further the interests of the citrus industry, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to the committee, the citrus industry is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5915

(a) The powers and duties of the committee are limited to activities involving the producers of citrus fruit and residential owners of citrus fruit or other host material.

(b) The committee may do all of the following:

(1) Develop, subject to the approval of the secretary, a statewide citrus specific pest and disease work plan that includes, but is not limited to, the following:

(A) Informational programs to educate and train residential owners of citrus fruit, local communities, groups, and individuals on the prevention of pests, and diseases and their vectors, specific to citrus.

(B) Programs for surveying, detecting, analyzing, and treating pests and diseases specific to citrus involving producers of citrus fruit and residential owners of citrus fruit and host materials, except as provided in Section 5930.

(2) Submit recommendations to the secretary on, but not limited to, the following:

(A) Annual assessment rate.

(B) Annual budget.

(C) Expenditures necessary to implement the statewide work plan developed pursuant to this section.

(D) The amount of fees to be levied, as provided in Section 5919.

(E) The receipt of money from other sources to pay any obligation of the committee and to accomplish the purposes of the committee in the manner provided in this article.

(3) Recommend to the secretary the adoption of regulations consistent with the powers and duties of the committee.

(c) The committee shall not engage in any activity deemed by the secretary to be contradictory to any eradication program or quarantine implemented to combat citrus specific pests, diseases, or related vectors.

(d) For any program or activity occurring pursuant to this section, the department shall be the lead agency, unless an agreement is reached between the committee and the secretary to authorize another agency within the state or local government to act as lead for specific activities.

(e) Any program or activity submitted by the committee to, and approved by, the secretary pursuant to this section shall not be altered without first notifying the committee of the alteration.

(Amended by Stats. 2014, Ch. 924, Sec. 2. Effective January 1, 2015. Conditionally inoperative as provided in Section 5927.)



5916

(a) Upon receipt of a recommendation from the committee for the adoption of regulations, the secretary shall do one of the following within 30 working days:

(1) Initiate the rulemaking process to adopt the recommendation of the committee.

(2) Decline to initiate the rulemaking process and provide the committee with a written statement of reasons for the decision.

(3) Request the committee to provide additional information regarding the recommended regulations.

(b) All regulations adopted pursuant to this article shall be adopted in compliance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), and may be subsequently repealed or amended as provided for in that act.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5917

No member or agent of the committee shall be personally liable for the actions of the committee or the department. No member or agent of the committee is responsible individually in any way to any other person for errors in judgment, mistakes, or other acts, by either commission or omission, as a principal, agent, or employee except for his or her own individual acts of dishonesty or crime. No member or agent of the committee is responsible individually for an act or omission of any other member or agent of the committee or the department. Liability is several and not joint, and no member or agent of the committee is liable for the default of any other member or agent of the committee or the department.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5918

(a)  The committee shall reimburse the secretary for all reasonable expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this article, including the costs of implementing and administering the administrative, enforcement, and regulatory recommendations of the statewide work plan developed by the committee.

(b) The secretary shall not seek reimbursement for costs that exceed expenditures developed by the committee without first notifying the committee of the additional expenditures.

(Amended by Stats. 2014, Ch. 924, Sec. 3. Effective January 1, 2015. Conditionally inoperative as provided in Section 5927.)



5919

(a) During the first marketing season, beginning February 1, 2010, and ending September 30, 2010, the monthly assessment to be paid by producers shall be one cent ($0.01) per carton. Thereafter, in addition to any other assessments, fees, or charges that may be required pursuant to this code, producers shall pay a monthly assessment established by the committee that shall not exceed nine cents ($0.09) per carton. The assessment shall be:

(1) Based on the number of 40-pound carton equivalents produced.

(2) Collected from the producer by the first handler. If a producer prepares the citrus fruit for market, the producer shall be deemed the handler.

(3) Remitted to the department by the first handler, along with an assessment report, at the end of each month during the marketing season.

(4) Deposited in the Citrus Disease Management Account in the Department of Food and Agriculture Fund or, upon the recommendation of the committee, deposited in accordance with Section 227 or Article 2.5 (commencing with Section 230) of Chapter 2 of Part 1 of Division 1. The use of the funds deposited in the Citrus Disease Management Account shall be limited to the activities authorized by this article.

(b) A producer producing less than 750 40-pound carton equivalents shall not be required to remit the assessment provided in subdivision (a).

(c) The committee may recommend to the secretary an assessment less than the amount specified in subdivision (a) or no assessment if no disease prevention program is necessary or if there is sufficient reserve to operate the program, except as provided in Section 5930.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5920

(a) Upon establishment of a disease prevention program, any handler who does not file the required monthly assessment report and assessments by the 10th day of the month following the month for which the assessment is payable shall pay a penalty of 10 percent of the assessment owed and, in addition, 11/2 percent interest per month on the unpaid balance.

(b) Upon establishment of a disease prevention program, it shall be unlawful for any handler to refuse to collect the assessments or remit the assessments and the proper reports required by this article.

(c) A handler shall not charge a producer an administrative fee for collecting or remitting an assessment.

(d) A producer who disputes the amount of the assessment may file a claim with the secretary. The producer shall prove his or her claim by a preponderance of the evidence.

(e) A producer may not bring any claim against a handler for damages, or otherwise, in connection with the assessment or the required deduction by the handler of the moneys owed to the producer as provided in this article.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5921

No later than June 30, 2013, the secretary shall hold one or more public hearings to determine whether the operation of this article should be continued. Thereafter, the secretary shall conduct the review process every four years.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5922

(a) If the secretary finds after the hearing that a substantial question of opposition exists among affected producers under this article regarding whether the operation of this article should be continued, the secretary shall submit the article for approval utilizing the following voting procedures set forth in this section and Sections 5923 to 5927, inclusive. As used in this subdivision, “substantial question of opposition” means opposition to the substance of the petition among currently affected producers, and is not intended to mean a particular number of producers.

(b) Within 90 days of the secretary determining the requirement for referendum has been met, the secretary shall establish a list of persons eligible to vote on the continued implementation of this article.

(c) Eligibility shall be limited to producers who paid the assessment on citrus fruit in the immediately preceding marketing season.

(d) (1) In establishing the list, the secretary may require handlers, producers, and others to submit the names, mailing addresses, and assessment values of all producers who paid the assessment on citrus fruit in the immediately preceding marketing season.

(2) The information required by the secretary shall be filed either with the monthly assessment form or no later than 30 days following receipt of a written notice from the secretary requesting the information.

(e) Any producer whose name does not appear on the secretary’s list may have his or her name added to the list by filing with the secretary a signed statement identifying himself or herself as a producer that paid an assessment during the most recent marketing season.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5923

For the purpose of voting in the referendum required in Section 5922, only a producer required to pay the assessment pursuant to Section 5919 shall have the right to vote.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5924

In determining whether this article shall become inoperative, the secretary shall find that at least 40 percent of the total number of producers from the list established by the secretary participated in the referendum, and that either one of the following occurred:

(a) Fifty-five percent or more of the producers who voted in the referendum voted in favor of this article, and the producers who voted paid a majority of the assessment dollars on citrus fruit in the preceding marketing season that were paid by all the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this article, and the producers who voted paid 55 percent or more of the assessment dollars on citrus fruit in the preceding marketing season that were paid by all the producers who voted in the referendum.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5925

The secretary shall establish a period in which to conduct the referendum that shall not be less than 10 days nor more than 60 days in duration. The secretary may prescribe additional procedures to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5926

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5927

(a) If the secretary finds that a favorable vote has not been given as provided in this article, this article shall become inoperative within one year of the end of the referendum period.

(b) If the secretary finds that a favorable vote has been given as provided in this article, he or she shall certify and give notice of the favorable vote to all persons whose names and addresses may be on file with the secretary as provided in Section 5922.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Note: Inoperation clause in subd. (a) applies to Article 2, comprising Sections 5911 to 5940.)



5928

Upon termination of this article, and based upon a recommendation of the committee subject to approval by the secretary, any collected assessments not required to defray financial obligations incurred pursuant to this article shall be returned on a pro rata basis to all persons from whom assessments were collected during the marketing season immediately preceding the date of termination or paid to any existing state or federal program engaged in citrus specific pest and disease prevention activities. The assessments refunded to handlers shall be paid to producers if the assessment was previously deducted from moneys owed to the producer by the handler.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5930

No later than July 1, 2011, the committee, in consultation with the department, shall enter into a memorandum of understanding with citrus pest control districts responsible for funding citrus tristeza virus prevention activities, pursuant to Part 5 (commencing with Section 8401) of Division 4, for the purpose of funding the implementation of the citrus tristeza virus effective plan. The memorandum of understanding shall include, but not be limited to, the following:

(a) Language providing that the programs, protocols, and implementation for the citrus tristeza virus effective plan will be developed and approved by the Technical Advisory Committee, or its successor, in consultation with the committee.

(b) Provision for the funding required to implement the citrus tristeza virus effective plan.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)



5931

In the event the committee and the citrus pest control districts do not agree on the terms of the memorandum of understanding as prescribed in Section 5930, the citrus pest control districts shall conduct an election to determine which entity shall provide funding for the citrus tristeza virus effective plan. The ballot shall ask landowners within the citrus pest control districts to select either (1) the California Citrus Pest and Disease Prevention Committee and the Department of Food and Agriculture through the Citrus Disease Management Account to fund the citrus tristeza virus effective plan or (2) the citrus pest control districts as the funding entity of the citrus tristeza virus effective plan.

(Amended by Stats. 2010, Ch. 328, Sec. 72. Effective January 1, 2011. Conditionally inoperative as provided in Section 5927.)



5940

(a) The provisions of this article are severable.

(b) If any provision of this article or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2009, Ch. 426, Sec. 1. Effective October 11, 2009. Conditionally inoperative as provided in Section 5927.)






ARTICLE 3 - Sterile Mexican Fruit Fly Production Facility

5951

The Legislature hereby finds and declares all of the following:

(a) The introduction of Mexican fruit flies into California presents a serious threat to California’s economy.

(b) The use of alternative methods for pest control is generally preferred to the aerial application of pesticides over urban areas.

(c) The use of sterile flies has proven to be one of the most effective nonchemical procedures in the successful control and eradication of Mexican fruit flies.

(d) California does not have a reliable source of sterile Mexican fruit flies that may be used to control future infestations of this pest.

(e) The federal government, other states, the agricultural industry, and the country of Mexico would all benefit from a reliable source of sterile Mexican fruit flies.

(Added by Stats. 1991, Ch. 489, Sec. 1. Effective October 7, 1991.)



5952

The director may establish and operate a facility outside of this state to produce sterile Mexican fruit flies or enter into an agreement with any other public or private entity to jointly establish and operate the facility.

(Added by Stats. 1991, Ch. 489, Sec. 1. Effective October 7, 1991.)



5953

Any contract entered into by the department to determine the appropriate location, select a suitable facility, or prepare preliminary plans and working drawings is exempt from the Public Contract Code.

(Added by Stats. 1991, Ch. 489, Sec. 1. Effective October 7, 1991.)






ARTICLE 5 - Cotton Pest Control

6001

It is hereby declared that the cotton industry of this state is threatened with the invasion of cotton boll weevil and pink bollworm of cotton. These two pests, if established in this state, will cause losses of several million dollars per year to this state’s number one field crop. The purpose of this article is the prevention of the introduction of these two pests into this state and it is not intended to set a precedent, supersede, or change the normal methods of acting to control or eradicate newly established pests in this state.

(Enacted by Stats. 1967, Ch. 15.)



6002

The director, or an entity designated by the Cotton Pest Control Board, may contract with the United States Department of Agriculture for the purpose of controlling, suppressing, or eradicating cotton boll weevil or pink bollworm in this state, the State of Arizona, or the Republic of Mexico to prevent the entry and establishment of these pests in this state.

(Amended by Stats. 1985, Ch. 953, Sec. 1. Effective September 26, 1985.)



6003

“First handler” means the first person who, as owner, agent, or broker, purchases, or otherwise acquires from a grower, possession or control of cotton.

(Added by Stats. 1983, Ch. 167, Sec. 1. Effective June 30, 1983.)



6005

(a) Every grower of cotton in the state shall pay a fee of three dollars ($3) for each bale of cotton ginned or for each bale of cotton sold by a grower in this state who received the cotton under the federal payment-in-kind program, Section 700 et seq. of Title 7 of the Code of Federal Regulations.

(b) The fee is a maximum fee. The amount of the fee may vary from district to district in accordance with the protection afforded to the cotton crop in the districts. The director may establish districts in the state for the purpose of fixing the fee. Between February 1 and June 30 of each year, the Cotton Pest Control Board shall recommend to the director the amount of the fee that it determines to be necessary to carry out this article in each district. The director may fix the fee at a less amount, when it is determined that the cost of administering this article can be defrayed with the below-maximum fee. The amount of the fee shall be effective for the next fiscal year. The fee shall be paid to the director or the entity designated by the Cotton Pest Control Board at the time the cotton is ginned or by the first handler when the cotton is sold in the case of cotton received by growers under the federal payment-in-kind program, Section 700 et seq. of Title 7 of the Code of Federal Regulations. The first handler shall deduct the fee from any moneys owed to the grower. To determine the number of payment-in-kind bales on which the fee is calculated that the first handler pays to the director, the first handler shall divide each grower’s total payment-in-kind entitlement pounds of cotton by 500.

(c) The amount received from fees and other sources of income shall be deposited and handled in a manner determined by the Cotton Pest Control Board and shall be used exclusively to pay costs directly related to the control of pink bollworm or other related cotton pests.

(d) Fees which have not been expended by the termination date of this article shall be refunded.

(e) Moneys received from other sources for this program may be used to carry out the purposes of this article.

(f) The Cotton Pest Control Board may hire any and all necessary personnel, contract for services, and incur all other expenses necessary to carry out the purposes of this article.

(Amended by Stats. 1991, Ch. 255, Sec. 2. Effective July 29, 1991.)



6006

The director shall appoint a Cotton Pest Control Board, consisting of 10 members, to assist and advise him or her on matters which pertain to the control of cotton pests and to carry out its authority specified in this article.

The membership shall consist of at least one cottongrower from each of the major cotton-growing counties in the state, and one member who is not a cottongrower and who represents the public.

Any member of the board who misses two meetings without the permission of the board, is deemed to have resigned as a member of the board.

The board may meet in regular session each month. The chairperson of the board or the director may call any other meeting of the board at any time. Each member shall be allowed per diem and mileage in accordance with Department of Human Resources rules for attending any meeting of the board.

The board shall annually review the effectiveness of the cotton pest control program.

(Amended by Stats. 2012, Ch. 665, Sec. 15. Effective January 1, 2013.)



6006.5

It is hereby declared, as a matter of legislative determination, that cottongrowers appointed to the Cotton Pest Control Board pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such board, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)



6006.6

Any decision made by the Cotton Pest Control Board which results in an entity other than the department administering this article shall be made not later than May 1 of any year.

(Added by Stats. 1985, Ch. 953, Sec. 3.5. Effective September 26, 1985.)






ARTICLE 6 - Field Rodents

6021

If the director receives a report from the executive officer of the State Department of Health Services which states that field rodents in a certain area carry, or are likely to carry, any disease, insect, or other vector of any disease which is transmissible and injurious to humans, he shall forthwith advise the commissioner of the county in which such rodents exist.

(Amended by Stats. 1977, Ch. 1252.)



6022

The commissioner shall cooperate in suppressing field rodents and insects, or other associated vectors of rodent-borne diseases transmissible and injurious to humans.

(Amended by Stats. 1967, Ch. 897.)



6023

The director shall cooperate by entering into an agreement pursuant to Section 482 for the purpose of suppressing the field rodents and insects or other associated vectors in the reported areas and in neighboring areas, to prevent the spread of the rodents and insects, or other associated vectors.

(Amended by Stats. 1967, Ch. 897.)



6024

In order to carry out the purposes of this article, the director or commissioner may enter upon any and all premises within any reported area or neighboring area to bait, trap, expose chemically treated baits, or perform any act which he deems necessary for the purpose of suppressing, destroying, or repelling the rodents and insects, or other associated vectors.

(Amended by Stats. 1967, Ch. 897.)






ARTICLE 6.5 - Vertebrate Pest Control Research

6025

The Legislature hereby finds and declares all of the following:

(a) The continued viability of the agricultural economy is of paramount importance to the people of this state.

(b) Vertebrate pests cause an estimated two hundred million dollars ($200,000,000) damage to agricultural crops each year, and without effective controls, the losses and damage could reach one billion dollars ($1,000,000,000) annually.

(c) The use of materials to control vertebrate pests benefits the public health by preventing rodent-borne diseases that could be transmitted, and be injurious, to humans.

(d) County departments of agriculture have historically provided vertebrate pest control materials to the agricultural community.

(e) Recent changes in the federal law require the development of extensive data and the payment of registration fees in order to register these materials, and these requirements are costly. Research studies to develop this data will be required if these valuable control materials are to be maintained.

(f) It is appropriate that the necessary research be funded by an assessment on the vertebrate pest control materials for which these studies are required.

(Added by Stats. 1990, Ch. 757, Sec. 1. Repealed as of January 1, 2016, pursuant to Section 6029.)



6025.2

For purposes of this article, “vertebrate pest” means any specie of mammal, bird, reptile, amphibian, or fish that causes damage to agricultural, natural, or industrial resources, or to any other resource, and to the public health or safety.

(Amended by Stats. 2005, Ch. 176, Sec. 1. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 6029.)



6025.3

For purposes of this article, “research” means basic and applied research. Basic research is experimental or theoretical work undertaken primarily to acquire new knowledge of the underlying foundation of phenomena and observable facts, without any particular application or use in view. Applied research is also original investigation undertaken in order to acquire new knowledge, but it is conducted to solve practical problems or objectives.

(Added by Stats. 2005, Ch. 176, Sec. 2. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 6029.)



6025.4

(a) Notwithstanding Section 597u of the Penal Code, carbon monoxide may be used for the control of burrowing rodent pests, provided the following conditions are met:

(1) The carbon monoxide delivery device shall be permanently affixed with a warning label in plain view of the operator that includes, at a minimum, the following information:

DANGER: Carbon monoxide is a poisonous gas that is odorless and colorless. Exposure to carbon monoxide can kill within minutes. Never use in structures inhabited by humans or livestock. The device must be used in accordance with all existing laws and regulations including Chapter 1.5 (commencing with Section 2050) of Division 3 of, known as the California Endangered Species Act, and Sections 4002 and 4003 of, the Fish and Game Code.

(2) The use of carbon monoxide is subject to the requirements of Chapter 1.5 (commencing with Section 2050) of Division 3 of, known as the California Endangered Species Act, and Sections 4002 and 4003 of, the Fish and Game Code, and the requirements of Division 6 (commencing with Section 11401) and Division 7 (commencing with Section 12500).

(b) This section shall become inoperative on January 1, 2018, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, Ch. 407, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2018, by its own provisions.)



6025.5

(a) The secretary shall establish and administer a research program to control vertebrate pests that pose a significant threat to the welfare of the state’s agricultural economy, infrastructure, and the public.

(b) The specific purposes of the program include all of the following:

(1) The investigation of effective and economical alternative materials for the control of vertebrate pests, including carbon monoxide to control burrowing rodent pests.

(2) The solicitation and consideration of research proposals for alternative humane methods of control.

(3) The continuation of current vertebrate pest control product registration at the state level until alternative products are developed that prove to be effective and economical.

(4) The funding of research for the development of scientific data to fulfill registration requirements.

(5) Cooperation with the United States Department of Agriculture in funding research programs to maintain, develop, and register vertebrate pest control materials used in this state.

(Amended by Stats. 2011, Ch. 407, Sec. 3. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 6029.)



6026

The secretary shall establish the Vertebrate Pest Control Research Advisory Committee consisting of the following members, appointed by the secretary, to serve at the pleasure of the secretary:

(a) One representative of the department.

(b) One representative of the California Agricultural Commissioners and Sealers Association.

(c) Five representatives of the agricultural industry representing affected commodities.

(d) One representative of the University of California.

(e) One representative of the California State University.

(f) One representative of the State Department of Health Services.

(g) One representative of the general public, with consideration given to a person with expertise in animal welfare.

(Amended by Stats. 2005, Ch. 176, Sec. 4. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 6029.)



6026.5

On or before December 31 of each year, the committee shall recommend to the secretary priorities for conducting various vertebrate pest control research projects and the amount of the assessment necessary to carry out those research projects.

(Amended by Stats. 2005, Ch. 176, Sec. 5. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 6029.)



6027

There is hereby created the Vertebrate Pest Control Research Account in the Department of Food and Agriculture Fund. Notwithstanding Section 13340 of the Government Code, the money in the account is continuously appropriated to the secretary for purposes of carrying out this article. Notwithstanding any other provision of law, the moneys in the account shall not be transferred to any other fund or encumbered or expended for any purpose other than as provided in this article.

(Amended by Stats. 2005, Ch. 176, Sec. 6. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 6029.)



6027.1

Expenditure of funds pursuant to this article shall be limited to the following:

(a) Reasonable administrative and operational expenses of the committee and the department, subject to the recommendation of an annual budget by the committee and approval by the secretary.

(b) Federal and state regulatory fees for the continued registration of vertebrate pest control materials and the registration of new materials.

(c) Basic and applied research as described in Section 6025.3.

(d) Educational outreach on the subject of vertebrate pest control methods, including, but not limited to, the safe use of carbon monoxide to control burrowing rodent pests.

(Amended by Stats. 2011, Ch. 407, Sec. 4. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 6029.)



6027.5

During the calendar year, each commissioner shall pay to the secretary a fee not to exceed fifty cents ($0.50) per pound of vertebrate pest control material sold, distributed, or applied by the county for vertebrate pest control purposes, less the amount necessary to recover the cost of complying with the provisions of this article, as determined by the secretary. No assessment shall be imposed on the sale or on the distribution of vertebrate pest control material by a county agricultural commissioner to another commissioner. Vertebrate pest control material registered by the secretary may only be sold or distributed by a county agricultural commissioner or as authorized by the secretary.

The secretary may set a different level of assessment in the amount necessary to provide revenue for the vertebrate pest control research projects carried out pursuant to this article only if the secretary, at a minimum, has consulted with the Vertebrate Pest Control Research Advisory Committee. The new level of assessment may only commence at the beginning of the subsequent calendar year. However, the assessment shall not exceed one dollar ($1) per pound of vertebrate control material sold, distributed, or applied by the county for vertebrate pest control purposes. To assist the advisory committee in making its recommendations, the department shall submit a progress report to the members of the advisory committee at least 30 days prior to each meeting of the advisory committee. The report shall include, but is not limited to, data on research that has been, or is proposed to be, conducted and statements regarding the necessity for that research. This section does not preclude the department from preparing and distributing additional reports that may be requested by the advisory committee.

(Amended by Stats. 2005, Ch. 176, Sec. 7.5. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 6029.)



6028

The assessment payments required pursuant to Section 6027.5, together with a report of the amount of vertebrate pest control materials sold, distributed, or applied during the previous six-month period, shall be made biannually by each commissioner to the secretary within one calendar month after June 30 and December 31 of each year.

(Amended by Stats. 2005, Ch. 176, Sec. 8. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 6029.)



6029

This article shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2005, Ch. 176, Sec. 9. Effective January 1, 2006. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Article 6.5, commencing with Section 6025. Exception: Section 6025.4 is repealed on January 1, 2018.)






ARTICLE 7 - Beet Leafhopper Control

6031

The necessity of controlling beet leafhopper, the only known vector of the curly top virus, is recognized by the Legislature as being in the public benefit. The state’s agricultural business economy could be seriously damaged if measures are not continued to prevent the transmittal of curly top virus by this insect. Since the control program primarily is carried on in uncultivated areas, involving both private and public lands, often far removed from the areas receiving benefits, it is necessary for a state agency to take primary responsibility. The Legislature therefore supports a program jointly funded by industry and public funds whereby protection is provided to both home gardens and commercial crops.

(Added by Stats. 1970, Ch. 1017.)



6032

As used in this article “handler” means any person that engages in the operation of selling, marketing, or processing any of the crops vulnerable to damage from curly top virus, as covered by this chapter, which he or she has purchased, or acquired from a producer or which he or she is marketing, selling or processing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise. A producer-handler is a producer who operates as a handler as to any such crop produced by him or her. Every producer or producer-handler of agricultural crops susceptible to curly top virus as determined by the secretary, may include, but is not limited to, tomatoes, sugar beets, melons, beans, cucumbers, spinach, and peppers shall pay to the department an assessment on all those crops sold or delivered by him or her to a handler or, in the case of a producer-handler, on those crops marketed by the producer-handler. The full amount of the assessment shall be collected from the producer by the handler at the point and time that the crop is purchased or received by the handler as provided by regulations of the secretary.

(Amended by Stats. 2003, Ch. 685, Sec. 1. Effective January 1, 2004.)



6033

Except as otherwise provided in this article, the assessment collected from producers by handlers or due from producer-handlers shall be paid by the handlers or producer-handlers to the secretary as provided by regulations of the secretary.

(Amended by Stats. 1994, Ch. 508, Sec. 2. Effective January 1, 1995.)



6033.5

(a) Any assessment that is imposed on the producer pursuant to this article is a personal debt of the producer.

(b) Every handler or producer-handler is personally liable for the payment of the assessment. The failure of the handler or producer-handler to collect the assessment does not exempt the handler or producer-handler from liability, and does not relieve the producer from the obligation to pay the assessment.

(c) Any producer, handler, or producer-handler who fails to file a return or pay the assessment or otherwise comply with Section 6033 shall pay a penalty of 10 percent of the amount of the assessment determined to be due, and, in addition, shall pay 1.5 percent interest per month on the unpaid balance of the assessment and the penalty.

(Added by Stats. 1994, Ch. 508, Sec. 3. Effective January 1, 1995.)



6034

For the purpose of assessment, the following districts are established: District I, Imperial and Riverside Counties; District II, Kern, Kings, Tulare, Fresno, Madera, Merced, Stanislaus, and San Joaquin Counties, and that portion of Los Angeles County lying north of the San Gabriel Mountains; District III, Sacramento, Solano, Yolo, Placer, Sutter, Yuba, Colusa, Butte, and Glenn Counties; District IV, Alameda, Contra Costa, Monterey, San Benito, San Luis Obispo, Santa Clara, Santa Cruz, and Santa Barbara Counties; additional areas of the state may be established in districts by regulation of the secretary if the secretary finds crops in any such district are subject to damage from curly top virus and that any such district is necessary to accomplish the purposes of this article.

(Amended by Stats. 1994, Ch. 508, Sec. 4. Effective January 1, 1995.)



6035

The secretary may establish the rate of assessment by district and crop and may adjust the assessment rate from time to time, whenever necessary as provided in Section 6036.

(Amended by Stats. 1994, Ch. 508, Sec. 5. Effective January 1, 1995.)



6036

The assessment rate may vary from district to district and from crop to crop based on the degree of vulnerability to damage from curly top virus experienced by those crops in those districts. The rates may also vary in accordance with the protection afforded to those crops in those districts. Any rate or rates established shall be set by regulation. The assessments shall be in total amount sufficient to reimburse the secretary, and whenever feasible, shall not exceed 65 percent of the expenditure by the department in carrying out the beet leafhopper control program.

(Amended by Stats. 1994, Ch. 508, Sec. 6. Effective January 1, 1995.)



6037

Any money which is received by the director pursuant to this article shall be deposited in the Department of Food and Agriculture Fund to be used for the administration and enforcement of this article.

(Amended by Stats. 1982, Ch. 454, Sec. 27.)



6038

The director may receive moneys from other sources for this program, which shall be deposited into the Department of Food and Agriculture Fund and used to carry out the purposes of this article.

(Amended by Stats. 1982, Ch. 454, Sec. 28.)



6039

The secretary shall appoint a Curly Top Virus Control Board consisting of nine members. The membership shall consist of at least one representative of each of the primary crop commodities assessed and shall include representation from each of the districts assessed. The secretary may appoint one additional member on the board, who shall be a public member. The secretary shall appoint one member of the board to serve as chairperson.

Upon the secretary’s request, the board shall submit to the secretary the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor or financially interested in any producer, shipper, or processor, for appointment by the secretary as a public member of the board. The secretary may appoint one of the nominees as the public member on the board. If all nominees are unsatisfactory to the secretary, the board shall continue to submit lists of nominees until the secretary has made a selection. Any vacancy in the office of the public member of the board shall be filled by appointment by the secretary from the nominee or nominees similarly qualified submitted by the board. The public member of the board shall represent the interests of the general public in all matters coming before the board and shall have the same voting and other rights and immunities as other members of the board.

(Amended by Stats. 1994, Ch. 508, Sec. 7. Effective January 1, 1995.)



6039.5

It is hereby declared, as a matter of legislative determination, that persons appointed to the Curly Top Virus Control Board pursuant to Section 6039 are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such board, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)



6040

Board members shall serve at the pleasure of the secretary.

(Amended by Stats. 1994, Ch. 508, Sec. 8. Effective January 1, 1995.)



6041

(a) Except as provided in subdivision (b), the board shall be advisory to the secretary and may make recommendations on all matters pertaining to this article including, but not limited to, the annual budget, the adoption, modification, and repeal of regulations and procedures, the use of funds for research, and necessary assessments required to accomplish the purposes of this article as provided in Section 6031.

(b) The secretary shall accept the recommendations of the board if the secretary determines that the recommendations are practicable and in the interest of the industry and the public. The secretary, within 30 days of the decision, shall provide the board with a written statement of reasons for his or her decision if the secretary does not accept a recommendation of the board.

(Amended by Stats. 1994, Ch. 508, Sec. 9. Effective January 1, 1995.)



6042

The board shall meet at the call of its chairman or the secretary or at the request of any three members of the board. The board shall meet at least once a year. Members of the board shall be allowed per diem and mileage in accordance with rules of the Department of Human Resources for attendance at meetings and other board activities authorized by the board and approved by the secretary.

(Amended by Stats. 2012, Ch. 665, Sec. 16. Effective January 1, 2013.)



6043

Upon termination of this article, any remaining funds received pursuant to this article shall be refunded on a pro rata basis to all persons from whom assessments were collected during the 12-month period preceding the date of termination, unless the secretary finds the amounts so returnable are so small as to make impractical computation and remitting of refunds. If the secretary makes such a finding, the funds may be used for beet leafhopper control or research activities.

(Amended by Stats. 1994, Ch. 508, Sec. 11. Effective January 1, 1995.)






ARTICLE 8 - Pierce’s Disease

6045

(a) The Legislature finds and declares that the plant killing bacterium, Xyella Fastidiosa and the resulting pathogen, Pierce’s disease, and its vectors present a clear and present danger to California’s 60-billion-dollar grape industry, as well as to many other commodities and plant life.

(b) There exists an ongoing need for at least fifteen million dollars ($15,000,000) annually in research and programs to combat Pierce’s disease and its vectors in California.

(Amended by Stats. 2014, Ch. 231, Sec. 1. Effective January 1, 2015. Inoperative March 1, 2021. Repealed as of January 1, 2022, pursuant to Section 6046.)



6046

(a) There is hereby created in the department the Pierce’s Disease Control Program.

(b) The Governor shall appoint a statewide coordinator, and the secretary shall provide an appropriate level of support staffing and logistical support for combating Pierce’s disease and its vectors.

(c) (1) There is hereby created the Pierce’s Disease Management Account in the Food and Agriculture Fund.

(2) The account shall consist of money transferred from the General Fund and money made available from federal, industry, and other sources. Money made available from federal, industry, and other sources shall be available for expenditure without regard to fiscal year for the purpose of combating Pierce’s disease or its vectors and for the purpose described in Section 6047.30. State general funds to be utilized for research shall be expended only when the secretary has received commitments from nonstate sources for at least a 25-percent match for each state dollar to be expended.

(d) The funds appropriated pursuant to this section to the Food and Agriculture Fund for the purpose of combating Pierce’s disease and its vectors shall be used for costs that are incurred by the state or by local entities during and subsequent to the fiscal year of the act that added this section for the purpose of research and other efforts to combat Pierce’s disease and its vectors.

(e) Whenever, in any county, funds are allocated by the department for local assistance regarding Pierce’s disease and its vectors, those funds shall be made available to a local public entity, or local public entities, designated by that county’s board of supervisors.

(f) Funds appropriated for local assistance shall not be allocated to the local public entity until the local public entity creates a Pierce’s disease work plan that is approved by the department. Any funds allocated by the department to a designated local public entity shall be utilized for activities consistent with the local Pierce’s disease work plan or other programs or work plans approved by the department. It shall be the responsibility of the designated local public entity to develop and implement the local Pierce’s disease work plan. Upon request, the department shall provide consultation to the local public entity regarding its work plan.

(g) The work plan created by the designated local public entity shall include, but is not limited to, all of the following:

(1) In coordination with the department, the development and delivery of producer outreach information and training to local communities, groups, and individuals to organize their involvement with the work plan and to raise awareness regarding Pierce’s disease and its vectors.

(2) In coordination with the department, the development and delivery of ongoing training of the designated local public entity’s employees in the biology, survey, and treatment of Pierce’s disease and its vectors.

(3) The identification within the designated local public entity of a local Pierce’s disease coordinator.

(4) The proposed treatment of Pierce’s disease and its vectors. Treatment programs shall comply with all applicable laws and regulations and shall be conducted in an environmentally responsible manner.

(5) In coordination with the department, the development and implementation of a data collection system to track and report new infestations of Pierce’s disease and its vectors in a manner respectful of property and other rights of those affected.

(6) On an annual basis, while funds appropriated by this section are available for encumbrance, the department shall review the progress of each local public entity’s activities regarding Pierce’s disease and its vectors and, as needed, make recommendations regarding those activities to the local public entity.

(h) (1) The department shall report to the Legislature each January 1 while this section is operative, regarding its expenditures, progress, and ongoing priorities in combating Pierce’s disease and its vectors in California.

(2) A report submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(i) This article shall become inoperative on March 1, 2021, and as of January 1, 2022, is repealed, unless a later enacted statute that is enacted before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 231, Sec. 2. Effective January 1, 2015. Inoperative March 1, 2021. Repealed as of January 1, 2022, by its own provisions. Note: Termination clause affects Article 8, comprising Sections 6045 to 6047.)



6047

The secretary may establish, maintain, and enforce regulations consistent with the intent of the Legislature as expressed in this article as may be necessary to interpret, clarify, or implement this article. This authority shall be liberally construed to effectuate the intent of this article.

(Added by Stats. 2000, Ch. 21, Sec. 1. Effective May 19, 2000. Inoperative March 1, 2021. Repealed as of January 1, 2022, pursuant to Section 6046.)






ARTICLE 8.5 - Pierce’s Disease and the Glassy-winged Sharpshooter

6047.1

The Legislature finds and declares the following:

(a) The state’s agricultural business economy could be seriously damaged if measures are not taken to prevent the transmittal of the plant killing bacterium that causes Pierce’s disease and to contain its vectors, particularly the glassy-winged sharpshooter, and if measures are not taken to prevent or inhibit infestations by other designated pests and diseases. Furthermore, progress made by winegrape growers and others in the adoption of integrated pest management and sustainable farming practices is threatened by these destructive pests and diseases.

(b) The funding to accomplish the purposes of this article shall be derived from an assessment on all grapes grown in California and crushed for wine, wine vinegar, juice, concentrate, or beverage brandy.

(c) This article is not intended to establish a precedent, or to supersede, or to reduce or in any way alter government funding of the effort to combat Pierce’s disease and other pests in this state.

(d) The purposes of this article are enhanced by the many and varied efforts of other agricultural commodities’ industries to combat this bacterium and its vectors and other designated pests and diseases.

(e) This article is enacted for the protection of the winegrape industry and is also declared to be enacted in the public interest and in the exercise of the police power of the state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(f) The assessments shall be collected and expended for purposes consistent with Sections 6046 and 6047.30.

(Amended by Stats. 2009, Ch. 325, Sec. 2. Effective January 1, 2010. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.2

For the purposes of this article, the following definitions shall govern its construction:

(a) “Board” means the Pierce’s Disease and Glassy-winged Sharpshooter Board.

(b) “Department” means the Department of Food and Agriculture.

(c) “Marketing season” begins July 1 of each year and ends June 30 of the next year.

(d) “Producer” means a grower, including a cooperative, of grapes in California for wine, wine vinegar, juice, concentrate, or beverage brandy.

(e) “Processor” means a processor who crushes grapes in California for wine, wine vinegar, juice, concentrate, or beverage brandy.

(f) “Person” means a producer, processor, or any other entity that holds title to grapes subject to assessment.

(g) “Purchase” means the taking by sale, discount, negotiation, mortgage, pledge, lien, issue or reissue, gift, or any other voluntary transaction creating an interest in property. For purposes of this subdivision, “sale” shall consist of the passing of title from the seller to the buyer for a price.

(h) “Purchased grapes” means grapes grown in California, crushed by a processor for wine, wine vinegar, juice, concentrate, or beverage brandy, and purchased from a person considered a separate entity from the purchaser.

(i) “Grapes not purchased” means all other grapes grown in California and crushed by a processor for wine, wine vinegar, juice, concentrate, or beverage brandy, including, but not limited to, the following:

(1) Grapes grown by a person who is not considered a separate entity from the processor or who is a member of the processor cooperative.

(2) Grapes not purchased and crushed to the account of a person who retains ownership of the grapes.

(j) “Secretary” means the Secretary of Food and Agriculture.

(k) “Other designated pests and diseases” means pests and diseases designated by the secretary as provided in Section 6047.30.

(Amended by Stats. 2009, Ch. 325, Sec. 3. Effective January 1, 2010. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.3

(a) Within 90 days after the effective date of this section, the secretary shall create in the department the Pierce’s Disease and Glassy-winged Sharpshooter Board, which shall consist of at least 14, but not more than 15 members, of which eight shall be representatives of producers who are not also processors and six shall be representatives of processors who are also producers.

(b) The secretary shall appoint the members of the board from recommendations received from the industry. In making the appointments, the secretary shall select no more than one person from a producer or processor entity and shall ensure that there is representation on the board from each of the major grape production areas in the state.

(c) The secretary may appoint one additional member to the board, from nominees received from the board, who shall serve as the public member. The public member shall represent the interests of the public in all matters coming before the board and shall have the same voting and other rights and immunities as other members of the board.

(d) The secretary and other appropriate individuals, as determined by the board, shall be nonvoting ex officio members of the board.

(e) It is hereby declared, as a matter of legislative determination, that persons appointed to the board are intended to represent and further the interests of the industry concerned, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to the board, the industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Amended by Stats. 2004, Ch. 485, Sec. 3. Effective September 10, 2004. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.3.5

Notwithstanding any other provision of law, the secretary, upon the recommendation of the board, may contract with any nonprofit authoritative scientific body with expertise in agricultural issues in order to expedite research relating to the eradication of Pierce’s disease.

(Added by renumbering Section 6047.35 by Stats. 2005, Ch. 12, Sec. 3. Effective June 9, 2005. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.4

(a) The powers of the board shall be the following:

(1) Submit recommendations to the secretary on, but not limited to, the following:

(A) Selection of officers.

(B) Terms of office for board members.

(C) Annual assessment rate.

(D) Annual budget.

(E) Expenditures authorized under Sections 6047.5 and 6047.30.

(2) Receive money from the assessment and other sources.

(3) Adopt, amend, and rescind all proper and necessary bylaws and procedures.

(4) Coordinate its activities with the secretary’s science advisory board and agricultural/governmental advisory task force.

(b) A majority of the members of the board shall constitute a quorum of the board. The vote of a majority of the members present at a meeting at which there is a quorum constitutes an act of the board, except for actions taken pursuant to subdivision (a) of Section 6047.7, which shall require a majority of the vote of the board. The board may continue to transact business at a meeting where a quorum is initially present, notwithstanding the withdrawal of members, provided any action is approved by the requisite majority of the required quorum.

(c) As authorized by the board, members of the board may receive per diem and mileage in accordance with the rules of the Department of Human Resources for attendance at meetings and other approved board activities.

(Amended by Stats. 2012, Ch. 665, Sec. 17. Effective January 1, 2013. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.5

(a) Expenditure of the funds pursuant to this article shall be restricted to the following:

(1) Reasonable administrative expenses of the board and the department, subject to the limitation in Section 6047.12.

(2) The collection, enforcement, deposit, and handling of the assessments.

(3) Notwithstanding Section 6047.12, costs to conduct a referendum.

(4) Subject to subdivision (d) of Section 6047.1, research and other activities related to the transmittal of the plant killing Pierce’s disease bacterium and its vectors, particularly the glassy-winged sharpshooter, including, but not limited to, research of integrated pest management and other sustainable industry practices. The disbursement of research funds collected pursuant to Section 6047.7 shall be on a competitive bid basis, shall be exempt from the requirements of Sections 12798 and 12798.6, and may be encumbered with existing resources beyond the termination date of this statute.

(b) Except as provided in subdivision (c), data and related information and materials produced during the course of research conducted pursuant to this article that are in the possession of the department, the board, or any entity engaged in research funded pursuant to this article, shall be confidential and shall not be released for any purpose, except to the extent that they are included in any final publication of research, or except when required by a court order after a hearing in a judicial proceeding involving this article.

(c) The restrictions in this section shall not apply to research conducted by the University of California or by other public agencies or public institutions that are subject to interagency agreements, except to the extent that they are consistent with policies of the entity engaged in research funded pursuant to this article on sponsored research and publication, which may allow for, among other things, a short period of review by the board in advance of publication.

(d) Processors subject to this article and expenditure of the funds collected pursuant to this article are subject to audit by the department.

(Amended by Stats. 2004, Ch. 485, Sec. 6. Effective September 10, 2004. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.6

The secretary shall accept the recommendations of the board unless he or she determines that the recommendations are not practicable or in the interest of the industry or the public. The secretary shall provide the board with the reasons for his or her decision within 15 days if the secretary does not accept a recommendation of the board.

(Amended by Stats. 2002, Ch. 741, Sec. 4. Effective September 20, 2002. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.7

(a) During the first marketing season, beginning July 1, 2001, and ending June 30, 2002, the annual assessment shall be three dollars ($3) for each one thousand dollars ($1,000) assessed pursuant to Section 6047.9 for all grapes subject to assessment under this article. The department shall notify each processor of the established assessment as soon as practicable. For each marketing season thereafter, the following shall apply:

(1) An annual assessment shall be recommended by the board and submitted to the secretary for approval in an amount not to exceed three dollars ($3) for each one thousand dollars ($1,000) assessed pursuant to Section 6047.9 for all grapes subject to assessment under this article.

(2) The department shall notify each processor of the established assessment rate by July 15, or as soon thereafter as possible.

(b) In no event shall there be an assessment on the following:

(1) Material other than grapes, and defects, or other weight adjustments deducted from the gross weight ticket.

(2) Any raisin-distilling material.

(3) Grapes for which an assessment has been withheld, paid, or is already owed.

(Amended by Stats. 2014, Ch. 231, Sec. 3. Effective January 1, 2015. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.8

(a) The assessment is the obligation of the producer.

(b) For purchased grapes, the processor who purchases the grapes shall act on behalf of the person from whom the grapes were purchased in collecting and remitting the assessment, shall deduct the assessment from moneys owed by the processor, and shall pay the assessment as provided in this article.

(c) For grapes not purchased, the processor who crushes the grapes shall do the following:

(1) Charge the person who retains ownership of the grapes the assessment and pay the assessment as provided in this article.

(2) Be responsible for the remittance of the assessment for the crushing of grapes from persons not considered a separate entity from the processor.

(Added by Stats. 2001, Ch. 103, Sec. 3. Effective July 25, 2001. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.9

(a) For purposes of calculating the amount to be collected by the processor for purchased grapes, the assessment shall be based on the gross dollar value of the grapes, which is the gross dollar amount payable for the grapes before any deductions for governmental assessments and fees.

(b) For purposes of calculating the assessment for grapes not purchased, the assessment shall be based on the following:

(1) The tonnage of grapes delivered less material other than grapes and defects or other weight adjustments deducted from gross weight.

(2) The weighted average price per ton delivered basis purchased from all nonrelated sources for wine, concentrate, juice, wine vinegar, and beverage brandy by processors, by type, variety and reporting district where grown for the grapes delivered, sources as reported by the secretary pursuant to Section 55601.5 for the immediately preceding marketing season.

(Amended by Stats. 2014, Ch. 231, Sec. 4. Effective January 1, 2015. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.10

(a) All assessments payable under this article shall be remitted to the department no later than January 10 of each year. The department shall deposit the assessments remitted in the Department of Food and Agriculture Fund.

(b) In no event shall any proprietary information specified in Section 6047.13 that is received by the department in collecting assessments be transferred to the board.

(c) Processors shall not charge producers an administrative fee for collecting and remitting assessments.

(Added by Stats. 2001, Ch. 103, Sec. 3. Effective July 25, 2001. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.11

Any producer who disputes the amount of the assessment may file a claim with the department. The producer shall prove his or her claim by a preponderance of the evidence.

(Added by Stats. 2001, Ch. 103, Sec. 3. Effective July 25, 2001. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.12

(a) Expenditures charged by the department and the board for administrative purposes shall not exceed a total of 14 percent of the assessments collected pursuant to this article. Administrative purposes shall include, but not be limited to, all auditing expenses and all costs and attorney’s fees resulting from, or relating to, litigation involving this article against the department, or the board and its members and agents, and expenses associated with Section 6047.4 and paragraphs (1) and (2) of subdivision (a) of Section 6047.5.

(b) Notwithstanding subdivision (a), the Joint Legislative Audit Committee and the State Auditor shall maintain independent authority to audit the expenditure of industry assessments.

(Amended by Stats. 2010, Ch. 328, Sec. 73. Effective January 1, 2011. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.13

(a) All proprietary information obtained by the board or the department from producers, processors, or any other source, including, but not limited to, the name, addresses, and assessments collected from individual producers and processors in the possession of the board or the department, including processors’ lists of their producers and the assessment of individual producers, is confidential and shall not be disclosed, except when required by a court order issued upon a showing of good cause and that the information is necessary to a judicial proceeding involving this article.

(b) Disclosure, as permitted under this section, shall be conducted in camera by the court.

(c) The court shall, in the court’s discretion, issue orders restraining a party or parties to a judicial proceeding involving this article from disseminating any proprietary information to the public or any other person not a party to that judicial proceeding.

(Amended by Stats. 2005, Ch. 12, Sec. 1. Effective June 9, 2005. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.14

(a) The sole remedy against any producer who fails to pay the assessment and against any processor who fails to collect and remit assessments within the time required by the secretary shall be an action to collect the delinquent assessments and payment to the secretary a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, payment to the secretary of 11/2 percent interest per month on the unpaid balance.

(b) A producer may not bring any claim against a processor for damages, or otherwise, in connection with the assessment or the required deduction by the processor of the moneys owed to the producer as provided in this article.

(Added by Stats. 2001, Ch. 103, Sec. 3. Effective July 25, 2001. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.15

Upon termination of this article, and based upon a recommendation of the board subject to approval by the secretary, any collected assessments not required to defray financial obligations incurred pursuant to this article shall be returned on a pro rata basis to all persons from whom assessments were collected during the marketing season immediately preceding the date of termination or paid to any existing state or federal program engaged in disease prevention or research activities in the grape industry. The assessments refunded to processors shall be paid to producers if the assessment was previously deducted from moneys owed to the producer by the processor.

(Added by Stats. 2001, Ch. 103, Sec. 3. Effective July 25, 2001. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.16

No action in law or equity may be brought against any members or agent of the board, nor shall any member or agent of the board be personally liable for the actions of the board or the department. No member or agent of the board is responsible individually in any way to any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as a principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member or agent of the board, is responsible individually for an act or omission of any other member or agent of the board, or the department. Liability is several and not joint, and no member or agent of the board is liable for the default of any other member or agent of the board, or the department.

(Added by Stats. 2001, Ch. 103, Sec. 3. Effective July 25, 2001. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.17

This article shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2001, Ch. 103, Sec. 3. Effective July 25, 2001. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.18

This article shall be liberally construed. If any provision of this article or the application thereof to any person or circumstances is held to be invalid, the invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and, to this end, the provisions of this article are severable.

(Added by Stats. 2001, Ch. 103, Sec. 3. Effective July 25, 2001. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.19

(a) On or before December 31st of every other year, the secretary, after consultation with the board, shall report on the status of this article to the chairs of the policy and fiscal committees that have the appropriate subject matter jurisdiction in the Assembly and the Senate.

(b) The report shall include a financial accounting, including the distribution of industry assessments and any unexpended amount on deposit, of the department’s efforts to contain Pierce’s disease and its vectors.

(c) This article shall remain in effect only until March 1, 2021, and as of that date is repealed, unless a later enacted statute, that is enacted before March 1, 2021, deletes or extends that date.

(Amended by Stats. 2014, Ch. 231, Sec. 5. Effective January 1, 2015. Repealed as of March 1, 2021, by its own provisions. Note: Repeal affects Article 8.5, comprising Sections 6047.1 to 6047.30. See also repeal in Section 6047.29.)



6047.20

This article shall become inoperative, as of March 1, 2016, unless the secretary finds, in a referendum conducted by him or her, or a person designated by him or her, subsequent to the operative date of the amendments to this section adopted in 2014, that a favorable vote has been given pursuant to this article.

(Amended by Stats. 2014, Ch. 231, Sec. 6. Effective January 1, 2015. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29. Note: Except for Sections 6047.19 and 6047.29, the inoperation clause in this section applies to Article 8.5, comprising Sections 6047.1 to 6047.30.)



6047.21

(a) No later than April 15, 2015, the secretary shall establish a list of those persons eligible to vote on the continued implementation of this article.

(b) Eligibility shall be limited to the producers, processors, and persons who paid the assessment on grapes crushed in the immediately preceding season.

(c) (1) In establishing the list, the secretary may require processors, producers, and others to submit the names, mailing addresses, and assessment values of all producers who paid the assessment on grapes crushed in the immediately preceding marketing season.

(2) The information required by the secretary shall be filed either with the annual assessment report or no later than 30 days following receipt of a written notice from the secretary requesting the information.

(d) Any producer whose name does not appear on the secretary’s list may have his or her name added to the list by filing with the secretary a signed statement identifying himself or herself as a producer that paid an assessment during the most recent marketing season.

(Amended by Stats. 2014, Ch. 231, Sec. 7. Effective January 1, 2015. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.22

For the purpose of voting in the referendum required in Section 6047.20, only a person required to pay the assessment pursuant to Section 6047.8 shall have the right to vote.

(Added by Stats. 2004, Ch. 485, Sec. 11. Effective September 10, 2004. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.23

In determining whether this article shall become inoperative, the secretary shall find that at least 40 percent of the total number of persons from the list established by the secretary participated in the referendum, and that either one of the following occurred:

(a) 65 percent or more of the persons who voted in the referendum voted in favor of this article, and the persons who voted paid a majority of the assessment dollars on grapes in the preceding marketing season that were paid by all the persons who voted in the referendum.

(b) A majority of the persons who voted in the referendum voted in favor of this article, and the persons who voted paid 65 percent or more of the assessment dollars on grapes in the preceding marketing season that were paid by all the persons who voted in the referendum.

(Added by Stats. 2004, Ch. 485, Sec. 12. Effective September 10, 2004. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.24

In determining whether the referendum is approved by producers pursuant to the provisions of this article, the secretary shall consider the vote in favor of the referendum of any nonprofit agricultural cooperative marketing association, which is authorized by its members so to assent, as being the assent, approval, or favor of the producers that are members of, or stockholders in, that nonprofit agricultural cooperative marketing association.

(Added by Stats. 2004, Ch. 485, Sec. 13. Effective September 10, 2004. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.25

The secretary shall establish a period in which to conduct the referendum that shall not be less than 10 days nor more than 60 days in duration. The secretary may prescribe additional procedures to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 2004, Ch. 485, Sec. 13.5. Effective September 10, 2004. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.26

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 2004, Ch. 485, Sec. 14. Effective September 10, 2004. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.27

(a) If the secretary finds that a favorable vote as provided in this article has not been given subsequent to the operative date of the amendments to this section adopted in 2014, this article shall become inoperative as of March 1, 2016.

(b) If the secretary finds that a favorable vote has been given as provided in this article, he or she shall certify and give notice of the favorable vote to all persons whose names and addresses may be on file with the secretary as provided in Section 6047.21.

(Amended by Stats. 2014, Ch. 231, Sec. 8. Effective January 1, 2015. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29. Note: Except for Sections 6047.19 and 6047.29, the inoperation clause in subd. (a) applies to Article 8.5, comprising Sections 6047.1 to 6047.30.)



6047.28

(a) The provisions of this article are severable.

(b) If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2004, Ch. 485, Sec. 16. Effective September 10, 2004. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)



6047.29

(a) The secretary shall appoint an advisory task force consisting of scientific experts, including, but not limited to, university researchers and agricultural representatives, for the purpose of advising the secretary on the control and management of Pierce’s disease.

(b) Members of the advisory task force, or alternate members when acting as members, may be reimbursed, upon request, for necessary expenses incurred by them in the performance of their duties.

(c) Notwithstanding Sections 6047.20 and 6047.27, this section shall remain in effect until March 1, 2021, and as of that date is repealed, unless a later enacted statute, that is enacted before March 1, 2021, deletes or extends that date.

(Amended by Stats. 2014, Ch. 231, Sec. 9. Effective January 1, 2015. Repealed as of March 1, 2021, by its own provisions. Note: Repeal affects Article 8.5, comprising Sections 6047.1 to 6047.30. See also repeal in Section 6047.19.)



6047.30

(a) The board may, after consulting with the advisory task force and upon making findings as described in this section, recommend to the secretary, and the secretary may determine, that a pest or disease affecting grapes grown in California and crushed for wine, wine vinegar, juice, concentrate, or beverage brandy be designated as an other designated pest or disease, and that money should be expended on research and outreach programs for purposes consistent with Sections 6046 and 6047.1 relating to the other designated pest or disease. However, no General Fund moneys shall be expended after March 1, 2011, on new research and outreach programs relating to other designated pests or diseases.

(b) The board’s findings in support of a recommendation under this section shall include all of the following:

(1) The pest or disease would adversely affect the health of grape vines, the yield from grape vines, or the quality of grapes grown on the vines if the pest or disease becomes established in California or expands to new areas of the state.

(2) The pest or disease would significantly damage the state’s agricultural business economy if allowed to become established in California or expand to new areas of the state.

(3) Significant portions of the grape producing areas of the state are now affected, or reasonably likely to be adversely affected in the future, by the spread of the pest or disease.

(4) Expenditures of money approved by the secretary based on the findings and recommendations described in this section will not, to a substantial degree, diminish any expenditures under Article 8 (commencing with Section 6045) or this article on Pierce’s disease and its vectors, particularly the glassy-winged sharpshooter, research, work plans, and program activities.

(5) Scientific experts, including, but not limited to, university researchers, entomologists, plant pathologists, economists, and other agricultural representatives have provided information and advice in support of the findings described in paragraphs (1), (2), (3), and (4). For purposes of this paragraph, it is not required that all scientific experts consulted by the board agree or provide similar advice.

(Added by Stats. 2009, Ch. 325, Sec. 11. Effective January 1, 2010. Conditionally inoperative on March 1, 2016, as provided in Sections 6047.20 and 6047.27. Repealed as of March 1, 2021, pursuant to Sections 6047.19 and 6047.29.)






ARTICLE 8.7 - Table Grape Pest and Disease District

6047.60

The Legislature hereby finds and declares the following:

(a) California is the leading producer of table grapes in the United States, accounting for 97 percent of table grapes grown in this country.

(b) Table grapes are grown in 15 counties located throughout the state.

(c) California grows more than 170,000 acres of table grapes producing over 700,000 tons of table grapes per year, valued at more than eight hundred sixty million dollars ($860,000,000) with a direct and indirect impact on the state’s economy that totals more than four billion dollars ($4,000,000,000).

(d) The plant killing bacterium, Xylella fastidiosa, and the resulting plant disease known as Pierce’s disease, and its vectors, present a clear and present danger to California’s nearly three billion dollar ($3,000,000,000) grape industry, as well as to many other commodities and plant life.

(e) Pierce’s disease and its vector the glassy-winged sharpshooter have spread into the southern San Joaquin Valley, which, if left unabated, places grapes and other commodities throughout California in immediate peril.

(f) In addition to the research funds and program provisions set forth in Article 8 (commencing with Section 6045) of Chapter 9 of Part 1 of Division 4, dealing with wine grapes, the table grape industry is at substantial risk for Pierce’s disease and other pests and recognizes the need for additional specific control programs.

(g) Additional programs may include field treatments similar to, or the expansion of, the successful United States Department of Agriculture and California Department of Food and Agriculture General Beale area pilot program in Kern County. The expansion of those programs may require industry assessments from the table grape industry through the creation of a pest abatement district.

(h) The state has an interest in protecting its agricultural products from further destruction by the glassy-winged sharpshooter and Pierce’s disease, and other designated pests and diseases.

(i) As a known vector for Pierce’s disease, the glassy-winged sharpshooter has been determined to carry and spread Pierce’s disease to many forms of California agriculture, usually with complete destruction to the infected crop. This destructive effect of the disease has been determined by experts in the viticulture field to be especially true with respect to infected table grapes. To avoid a potentially catastrophic loss to one of California’s most important industries, the Legislature declares that this article is in the interest of the public health and welfare.

(j) This article shall not establish a precedent for, or supercede, reduce, or in any way alter, government funding from any source related to Pierce’s disease and other designated pests and diseases in this state.

(k) The Legislature further declares that it is in the interest of the public health and welfare that the districts authorized to be created by this article not duplicate existing services already being provided by the University of California, state, counties, or the county agricultural commissioners to eradicate the glassy-winged sharpshooter and Pierce’s disease, and other designated pests and diseases.

(Amended by Stats. 2004, Ch. 400, Sec. 1.5. Effective September 9, 2004.)



6047.61

This article shall be known and may be cited as the Table Grape Pest and Disease District Law.

(Amended by Stats. 2004, Ch. 400, Sec. 2. Effective September 9, 2004.)



6047.62

(a) It is the purpose of this article to make available a procedure for the organization, operation, and dissolution of districts to respond to the effects of the spread of the glassy-winged sharpshooter and Pierce’s disease, and other designated pests and diseases that attack table grape plants, and to collect and disseminate to table grape producers in the district all relevant information and scientific studies concerning the pest or pests, as well as to chart and determine the extent and location of any infestations.

(b) Division 3 (commencing with Section 56000) of Title 5 of the Government Code does not apply to districts organized pursuant to this article.

(Amended by Stats. 2004, Ch. 400, Sec. 2.5. Effective September 9, 2004.)



6047.63

Unless the context otherwise requires, the definitions in this section govern the construction of this article.

(a) “Board” or “board of directors” means the board of directors of a district.

(b) “District” means a table grape pest district organized pursuant to this article.

(c) “Owner” includes joint owner, coowner, guardian, executor, administrator, or any other person that holds property in a trust capacity under court appointment.

(d) “Pierce’s disease” is the disease of grapevines caused by the bacterium Xylella fastidiosa.

(e) “Table grapes” means all table grape varieties specified in the report issued pursuant to Section 55601.5. “Table grapes” also means all raisin varieties specified in the report issued pursuant to Section 55601.5 that are intended to be marketed in their fresh form.

(f) “Table grape acreage” means any parcel of real property with more than one acre of table grape plants.

(g) “Grower” or “producer” means any person who is engaged within this state in the business of producing, or causing to be produced, table grapes for market.

(h) “Other designated pests and diseases” means pests and diseases designated by the district as serious pests and diseases warranting district action.

(Amended by Stats. 2004, Ch. 400, Sec. 3. Effective September 9, 2004.)



6047.64

(a) Proceedings for the formation of a district within any county shall be commenced by a petition signed by the owners of 15 percent of the table grape acreage.

(b) The petition shall be addressed to, and filed with, the board of supervisors of the county.

(Amended by Stats. 2004, Ch. 400, Sec. 4. Effective September 9, 2004.)



6047.65

The petition may be filed in sections, each of which shall comply with all the requirements for a petition, except that a section need not contain the total number of signatures required for the petition.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.66

Signatures to the petition may be withdrawn at any time before it has been acted upon by filing with the clerk of the board of supervisors a declaration signed by the petitioner that states that it is the intention of the petitioner to withdraw his or her signature from the petition.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.67

(a) The petition shall state the name of the proposed district and shall set forth its boundaries or describe the lands to be included.

(b) It is a sufficient designation of the boundaries of a proposed district to recite that all the table grape acreage in the county that is to be included in the district, or that all the table grape acreage in a designated area within the county is to be included in the district.

(c) If either designation is used, the outside boundary of the area designated is the boundary of the district, and the district shall include all areas within the outside boundary.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.68

(a) The petition shall be accompanied by a fee in an amount established by the board of supervisors as is necessary to reimburse the county for all costs incurred by it in connection with the proposed organization of the district. The board of supervisors may charge the district for actual expenses incurred by the county in connection with the proceedings for the formation of the district.

(b) Upon the establishment of the district, the district shall reimburse those who provided the funds specified in subdivision (a) from assessments collected pursuant to this article.

(Amended by Stats. 2005, Ch. 12, Sec. 4. Effective June 9, 2005.)



6047.69

(a) Upon the presentation and filing of a petition, the board of supervisors shall refer the petition to the county agricultural commissioner for the preparation of a register of owners of table grape acreage within the proposed district, and for an investigation and report.

(b) The county agricultural commissioner shall create a register of all table grape acreage owners within the proposed district and specifically describe the net acreage of land devoted to the growing of table grapes by each owner. The county agricultural commissioner shall file with the register of table grape acreage owners a report to the board of supervisors describing the present condition of the glassy-winged sharpshooter and Pierce’s disease infestations, or infestation of other designated pests and diseases, and any proposed program that may warrant the board of supervisors proceeding with the organization of the district and recommendation as to the advisability of creating the district.

(Amended by Stats. 2004, Ch. 400, Sec. 6. Effective September 9, 2004.)



6047.70

(a) The board of supervisors shall fix a time and place for a hearing of the petition.

(b) The hearing shall not be less than 20 days, or more than 40 days, after the filing of the petition with the board of supervisors.

(c) The board of supervisors shall order the clerk of the board of supervisors to give notice of the hearing that will do the following:

(1) State the time and place for the hearing that was fixed by the board of supervisors.

(2) State that at the hearing protests will be considered by the board of supervisors.

(3) State that requests in writing for the exclusion of acreage from, or the inclusion of acreage in, the proposed district, will be heard and considered by the board of supervisors.

(4) State that the petition is available for inspection at the office of the clerk of the board of supervisors.

(5) Designate the boundaries of the proposed district in substantially the same way that they are described in the petition.

(Amended by Stats. 2004, Ch. 400, Sec. 7. Effective September 9, 2004.)



6047.71

Notice of the hearing shall be given by publication in a newspaper of general circulation published and circulated in the district.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.72

The notice shall be published once a week for two successive weeks prior to the date set for the hearing.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.73

At the hearing, the report of the county agricultural commissioner shall be received. Protests may be made orally or in writing by any person interested in the formation of the proposed district. Any protest that pertains to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the defects to which objection is made. All written protests shall be filed with the clerk of the board of supervisors on or before the time fixed for the final hearing. The hearing may be continued from time to time, not to exceed 60 days.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.74

At the hearing, any owner of table grape acreage in the proposed district may present to the board of supervisors a request, in writing, for the exclusion of that acreage or any part of that acreage from the proposed district upon a showing that the acreage or part of that acreage will not be benefited by the activities of the proposed district. However, if the excluded acreage is planted with table grapes, the owner of the acreage shall inform the district, in writing, within 30 days of planting. Factors that the board of supervisors may consider in its determination for exclusion, as set forth in an affidavit from the owner of the acreage, shall include the following:

(a) That the acreage is not planted to table grapes and will not be so planted in the foreseeable future, as evidenced by an affidavit from the owner of the acreage so stating.

(b) That the table grape plants have been removed from the acreage and that no living table grape plants remain on the acreage.

(c) That exclusion of the acreage, or any part of the acreage, from the district will not present a risk of glassy-winged sharpshooter infestation or infestation by other designated pests or diseases because of the acreage’s distance or isolation from infested geographical regions.

(Amended by Stats. 2004, Ch. 400, Sec. 8. Effective September 9, 2004.)



6047.75

If the board of supervisors determines that the petition does not comply with the requirements of law, the matter may be dismissed without prejudice to present a new petition covering the same matter. A finding by the board of supervisors in favor of the sufficiency of the petition and notice is final and conclusive against all persons except the state in a proceeding brought by the Attorney General within one year of the date of the making of the order establishing and describing the boundaries of the district. If the petition is dismissed, that portion of the fee imposed under Section 6047.68 that would have been used to pay for costs of the election shall be refunded.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.76

(a) If the board of supervisors determines that the project is feasible and in the interest of the table grape acreage owners of the county, the board of supervisors shall, by order entered in its minutes, declare the district is duly organized under the name designated in the petition for the formation of the district.

(b) The order shall describe the territory included in the district and, if the board of supervisors does not exclude or include acreage pursuant to Section 6047.78, it is a sufficient description of the territory to describe the boundaries in substantially the same way as they are described in the petition.

(c) A copy of the order certified by the clerk of the board of supervisors shall be filed with the county recorder of the county in which the district is situated.

(Amended by Stats. 2004, Ch. 400, Sec. 9. Effective September 9, 2004.)



6047.78

(a) In determining the boundaries of the district, the board of supervisors shall exclude from the district any table grape acreage that it finds will not be benefited by the proposed project, pursuant to the facts in Section 6047.74, and it may include in the district any acreage that it finds will be benefited if it also finds it will be in the interest of the district to include this acreage. The inclusion may be upon application of the owner or, without the owner’s application, upon giving the owner notice of the proposed inclusion and an opportunity for a hearing on the inclusion.

(b) Notice of inclusion shall be mailed, postage prepaid, by the clerk of the board of supervisors, to the address of the owner of the acreage as shown by the last equalized county assessment roll, and to any person that has filed with the clerk that person’s name and address and description of acreage in which he or she has either a legal or equitable interest. The notice shall describe the acreage proposed to be included, and shall state the time and place at which objections to the inclusion will be heard.

(c) Any owner of table grape acreage outside of the proposed district may present to the board of supervisors a request in writing for inclusion of the acreage in the proposed district.

(Amended by Stats. 2004, Ch. 400, Sec. 10. Effective September 9, 2004.)



6047.79

Upon the filing of the order of organization, the board of supervisors shall appoint a board of directors of five members to administer the affairs of the district.

(Amended by Stats. 2004, Ch. 400, Sec. 11. Effective September 9, 2004.)



6047.80

To be a director of the district, a person shall be either an owner of, or the designee of an owner of, acreage included in the district that is devoted, in whole or in part, to the growing of table grapes.

(Amended by Stats. 2004, Ch. 400, Sec. 12. Effective September 9, 2004.)



6047.81

Upon his or her appointment, each director shall, in the manner provided by law, subscribe the oath of office and file the oath with the county clerk.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.82

(a) From and after the filing for record of the order of the board of supervisors declaring the district organized, and the appointment and qualification of its first board of directors, the organization of the district is complete. The district shall operate for a period of five years from the date of its organization, and shall cease to exist after five years unless the district is reauthorized by the board of supervisors.

(b) The board of directors shall hold a public hearing six months prior to termination of its initial organization or last reauthorization to determine whether the conditions of the glassy-winged sharpshooter or Pierce’s disease or other designated pests and diseases warrant the reauthorization of the district for an additional five years.

(c) The notice of hearing shall state the name of the district and that consideration is being given to reauthorizing the district for an additional five years, the boundaries of the district, and the time and place for the hearing. Notice of the hearing shall be given as provided in Sections 6047.71 and 6047.72. The board of directors shall submit the record of the hearing and its recommendation to the board of supervisors within 90 days of the hearing. The board of supervisors shall approve or reject the recommendation. If it rejects the recommendation, the board of supervisors shall return the report accompanied by its reasons for the rejection to the board of directors within 30 days of receipt. The board of directors may thereafter address the reasons for rejection by the board of supervisors and submit an amended report and new recommendations for reauthorization for approval or rejection by the board of supervisors, unless the district has ceased to exist pursuant to subdivision (a).

(d) If the board of supervisors approves the continuation of the district, the board of supervisors shall, by an order entered in its minutes, declare the district duly extended.

(Amended by Stats. 2004, Ch. 400, Sec. 13. Effective September 9, 2004.)



6047.83

(a) Immediately after the organization of the district, the directors shall meet and organize as a board and shall elect a chairperson, vice chairperson, and secretary from among their own number.

(b) The chairperson shall call and preside at all meetings of the board, sign all warrants drawn on the county treasurer, and all contracts and other documents, and the minutes of all meetings at which the chairperson is present. In case of the chairperson’s absence from a meeting, the vice chairperson shall act as chairperson pro Tempore. The vice chairperson may sign warrants in place of the chairperson if the chairperson is absent from a meeting or unavailable. The secretary shall give notice of and keep the minutes of all meetings and prepare and have custody of all records and papers, and have custody of the seal of the district. The secretary shall attest all warrants drawn on the county treasury, all contracts and other documents, and shall sign the minutes of all meetings at which he or she is present. The secretary shall prepare the annual reports and any other reports required by the board and shall prepare all notices and all calls for bids.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.84

The members of the board shall serve for terms of two years, or for a longer term as determined by the board of supervisors, and until the appointment and qualification of their successors.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.85

Upon the expiration of the term of any member of the board, the board of supervisors shall appoint the successor. Vacancies shall be filled by the board of supervisors for the unexpired term.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.86

The members of the board shall not receive any compensation for their services, but may be reimbursed for their actual and necessary expenses, when claims for those expenses have been approved by the board.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.87

(a) The district may do all of the following:

(1) Sue and be sued in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(2) Adopt a seal and alter it at pleasure.

(3) Accept contributions, and by grant, purchase, gift, devise, lease, or otherwise, and hold, use and enjoy, and lease, or otherwise dispose of, real and personal property of every kind and description within or without the district necessary to the full and convenient exercise of its powers.

(4) Recommend an assessment to the board of supervisors to be levied on the owners of acreage of table grapes being grown in the district to pay obligations of the district incurred to accomplish the purposes of the district as provided in this article, which may involve funding all or a portion of a Pierce’s disease or glassy-winged sharpshooter program, or program involving other designated pests and diseases.

(5) Make contracts, and employ, except as otherwise provided in this article, all persons, firms, and corporations necessary to carry out the purposes and the powers of the district, and at any salary, wage, or other compensation as the board of directors shall determine.

(6) Respond to the effects of, the spread of glassy-winged sharpshooter and Pierce’s disease, and other designated pests and diseases, and collect and disseminate to table grape growers and the owners of table grapes acreage in the district relevant information and scientific studies concerning these pests or diseases, as well as to chart and determine the extent and location of any infestations.

(7) Take all actions necessary to control, eradicate, remove, or prevent the spread of the glassy-winged sharpshooter or Pierce’s disease, or other designated pests and diseases injurious to table grapes.

(8) With reasonable advance notice in writing to the landowner, as determined by the district, enter into or upon any land included within the boundaries of the district for the purpose of inspecting the grape plants and any other host plants and fruit growing on these lands.

(9) Eradicate, eliminate, remove, or destroy any table grape plants having evidence of Pierce’s disease or other designated pests and diseases.

(10) Coordinate with the county agricultural commissioner as to his or her taking appropriate actions to have any table grape plants growing within the district infested with Pierce’s disease or other designated pests and diseases adjudged a public nuisance, and decreed that the nuisance be abated.

(11) Coordinate district activities with other table grape pest and disease districts established pursuant to this article and Section 6047.3.

(12) Perform any and all acts, either within or outside the district, necessary or proper to fully and completely carry out the purposes for which the district is organized.

(b) The district’s administrative costs shall be limited to 5 percent of the annual assessment revenue.

(Amended by Stats. 2004, Ch. 400, Sec. 14. Effective September 9, 2004.)



6047.88

Every district formed pursuant to this article has all of the powers prescribed by Section 6047.87 and other provisions of this article, regardless of any language in the petition for formation for any district or in any of the proceedings leading to the formation that would otherwise limit the power of the district.

(Amended by Stats. 2004, Ch. 400, Sec. 15. Effective September 9, 2004.)



6047.89

The county agricultural commissioner of the county in which the district is located shall, upon request of the board, assist the district to the extent possible in all activities undertaken by the district for the control of glassy-winged sharpshooter and Pierce’s disease or other designated pests and diseases.

(Amended by Stats. 2004, Ch. 400, Sec. 16. Effective September 9, 2004.)



6047.90

The board shall, immediately after its appointment and after public hearing, formulate an effective plan and adopt a budget of expenditures for the forthcoming fiscal year. At a public hearing on the plan and the budget, any owner of table grape acreage included in the district may make written or oral protest against the budget or any item in it. The plan and the budget, as thereafter approved by the board, shall be the plan and the budget of the district for the forthcoming fiscal year.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.91

There may be added to the budget for the first fiscal year of the operation of the district an amount not to exceed 20 percent of the total amount of the budget to cover the preliminary expenses of the district, including, but not limited to, the costs of formation, before the beginning of the first fiscal year.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.92

For each fiscal year subsequent to the first year of operation of the district, the board shall adopt the final budget in the same manner that the budget for the first fiscal year was adopted.

(Amended by Stats. 2004, Ch. 400, Sec. 16.5. Effective September 9, 2004.)



6047.94

The district shall identify any parcel of real property with more than one acre of table grape plants that shall be subject to assessments.

(Amended by Stats. 2004, Ch. 400, Sec. 18. Effective September 9, 2004.)



6047.95

Whenever acreage within the district is planted with table grape plants in a fashion so as to qualify as table grape acreage, the acreage is subject to assessment as provided in this article.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.96

(a) After the district has been formed, an owner of table grape acreage in the district may present to the board a request in writing for the exclusion of that acreage or any part of the acreage from the district upon a showing that the acreage or part of the acreage will not be benefited by the activities of the district. Factors that the board may consider in its determination for exclusion, as set forth in an affidavit from the owner of the acreage, shall include those specified in Section 6047.74.

(b) After receipt of the request, the board shall cause an investigation of the parcel of acreage to be made and, if the board determines that the acreage or part of the acreage will not be benefited by the activities of the district and that exclusion of the acreage will not present a pest risk to the district, the board shall exclude the table grape acreage from the district and immediately certify this fact to the county assessor and the county auditor or tax collector.

(c) Any owner of table grape acreage outside of, or otherwise not included in, the district may present to the board a request in writing for inclusion of the acreage in the district.

(Amended by Stats. 2004, Ch. 400, Sec. 19. Effective September 9, 2004.)



6047.97

(a) The board shall, on or before the first Monday in April of each year, or as soon thereafter as possible, file with the board of supervisors a budget that sets forth all estimated expenditures of the district for the fiscal year commencing on the first day of July. A copy of the budget shall also, at the same time, be filed with the auditor of the county.

(b) The board of supervisors may, by ordinance or by resolution, adopted after notice and a hearing, determine and levy an assessment for table grape pest and disease control activities or other activities specified in subdivision (a) of Section 6047.87 related to designated pests and diseases for any of the following purposes:

(1) Responding to, managing, and controlling the effects of the spread of glassy-winged sharpshooter and other designated pests and diseases that attack table grape plants.

(2) Collecting and disseminating to table grape growers in the district relevant information and scientific studies concerning the pest or pests.

(3) Charting and determining the extent and location of any Pierce’s disease infestations and infestations of other designated pests and diseases.

(4) Reimbursing the county or counties in which the district is located for expenses incurred in connection with providing services under this article that are not otherwise reimbursed.

(c) (1) The annual assessment shall not exceed fifteen dollars ($15) per planted acre.

(2) The maximum annual assessment shall be established in accordance with the voting requirements of Articles XIII C and XIII D of the California Constitution, as incorporated by Proposition 218 of 1996, as provided for in Section 6047.100.

(3) The board shall annually establish the assessment which shall not exceed the maximum annual assessment specified in paragraph (1), except as otherwise specified in this section.

(d) An annual assessment greater than the amount provided for in this section may not be charged unless a greater assessment is approved by eligible owners in accordance with the voting requirements of Articles XIII C and XIII D of the California Constitution, as incorporated by Proposition 218 of 1996, as provided for in Section 6047.100.

(e) The board of supervisors shall cause to be prepared and filed with the clerk of the board of supervisors a written report that contains all of the following information:

(1) A description of each parcel of property proposed to be subject to the assessment.

(2) The amount of the assessment of each parcel for the initial fiscal year.

(3) The maximum amount of the assessment that may be levied for each parcel during any fiscal year.

(4) The duration of the assessment.

(5) The basis of the assessment.

(6) The schedule of the assessment.

(7) A description specifying the requirements for written and oral protests, and the protest threshold necessary for requiring abandonment of the proposed assessment pursuant to subdivision (f).

(f) Unless otherwise excluded, the assessment shall be levied on each parcel within the boundaries of the district, zone, or area of benefit.

(g) (1) The board of supervisors shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(2) In addition, the mailed notice shall include the name of the district, the return address of the sender, the amount of the assessment for the initial fiscal year, the maximum amount of the assessment that may be levied during any fiscal year and the name and telephone number of the person designated by the board of supervisors to answer inquiries regarding the protest proceedings.

(Amended by Stats. 2004, Ch. 400, Sec. 20. Effective September 9, 2004.)



6047.98

The assessment authorized to be assessed and levied is hereby declared to be in the nature of a special assessment, and the Legislature hereby finds that the owners of all table grape plants will be benefited by the district to the same extent and in the same manner regardless of the age of the plants. The assessments authorized by this article shall be assessed and levied regardless of the age of the table grape plants growing on the land.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.99

(a) The assessment levied shall be computed and entered upon the assessment roll by the county auditor, and if the supervisors fail to levy the assessment as required, the auditor shall do so.

(b) The assessment shall be collected at the same time, and in the same manner as, and together with and not separate from, general county taxes, and when collected shall be paid into the county treasury for the use of the district.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.100

The general provisions of the laws of this state, prescribing the requirements for and manner of levying and collecting county taxes and the duties of the several county officers with respect to levying and collecting county taxes, are, so far as they are applicable and not in conflict with the specific provisions of this article, hereby adopted and made a part of this article. This article, however, shall operate so as to be compliant with Article XIII (C) and XIII (D) of the California Constitution, as incorporated by Proposition 218 of 1996. The several county officers referred to shall be liable upon their several official bonds for the faithful discharge of the duties imposed upon them by this article.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.101

The revenue from the assessments imposed pursuant to this article by the district are trust funds and shall be encumbered only for the purposes for which the district is formed and for the benefit of the acreage assessed. The district shall expend the minimum amount necessary for overhead and other administrative costs. No district funds shall be donated, loaned, or transferred to any other local agency or to the state for any purpose, except for the implementation of the duties of the district, set forth under this article, as determined to be necessary by the district board.

(Amended by Stats. 2004, Ch. 400, Sec. 21. Effective September 9, 2004.)



6047.102

(a) The county treasury shall be the repository of all the moneys of the district. The county treasurer shall receive and receipt for all those moneys, and place them to the credit of the district.

(b) The county treasurer shall be responsible upon his or her official bond for the safekeeping and disbursement, in the manner provided in this article, of all moneys held in the district.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.103

If a consolidated district includes parts of two or more counties, the repository of all money of the district shall be the county treasury of the county in which is located the largest area of table grape acreage of the district. Money collected for the use of the district in any other county in which a part of the district is located shall be transferred by the county treasurer upon warrant of the county auditor of the county in which the money was collected to the county treasurer of the county serving as repository for the district, in the same manner as prescribed for the disbursement of money held for a local district. Money derived from any county in which the district is located may be expended in any part of the district for the purposes authorized by this article, notwithstanding any other provision of law limiting the expenditure of any money to a specific area or county.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.104

(a) The county treasurer shall pay out money of the district only upon warrants of the county auditor drawn upon the order of the board of directors of the district signed by the chairperson or vice chairperson and attested to by the secretary. The county treasurer, with the approval of the board of supervisors, shall pay out the money of the district upon one master warrant of the county auditor drawn upon the order of the board of directors of the district and signed by the chairperson or vice chairperson and attested to by the secretary, to meet the district’s expenses, including salaries, at intervals approved by the board of supervisors.

(b) The county treasurer shall report, in writing, on the first day of July, October, January, and March of each year, to the board of directors, the amount of money the treasurer then holds for the district, the amount of receipts since the last report, and the amounts paid out. Each report shall be verified and filed with the secretary of the district to whom it is addressed.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.105

Acreage devoted exclusively to the growing of table grapes within a tract of land outside the district, but in the county in which the district is located, may be annexed to the district in the same manner provided in this article for the formation of the district.

(Amended by Stats. 2004, Ch. 400, Sec. 22. Effective September 9, 2004.)



6047.106

Any two or more districts organized or existing under this article may be consolidated, whether or not the boundaries are coterminous, and whether or not the districts are located in the same county.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.107

The board of directors may adopt a resolution that recites the fact of receipt and the willingness of the district to consolidate, and shall then send copies of the resolution to the board of directors of each of the other districts. The board shall send a certified copy of the resolution to the board of supervisors of the county in which is located the largest area of table grape acreage of the proposed consolidated district, and a copy of the resolution to the board of supervisors of each of the other counties in which is located any part of the proposed consolidated district.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.108

The board of supervisors of the county in which is located the largest area of table grape acreage of the proposed consolidated district shall fix a time and place for hearing the proposal. Notice shall be given and the hearing conducted in the same manner and with the same effect as prescribed for the formation of a district pursuant to Sections 6047.70, 6047.71, 6047.72, 6047.73, and 6047.74.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.109

If the board of supervisors determines that consolidation is feasible and in the best interests of the table grape acreage owners of the respective districts, it shall, by resolution duly adopted, declare the districts consolidated into one district, giving the consolidated district a name that includes the term “consolidated.” Certified copies of the resolution shall be filed with the Secretary of State and with the county recorder of each county in which is located any part of the consolidated district. Upon the filing, the districts are consolidated into a single consolidated district with all the rights, privileges, and powers of a district. The consolidated district shall succeed to all the funds and other property, and is subject to all the indebtedness, bonded and otherwise, of the districts consolidated. Each district that is included in the consolidated district shall continue in existence for the purpose of representation on the board of the consolidated district, and for the purpose of levying, assessing, and collecting assessments for district purposes. The board of the consolidated district is, however, the board of each district that is included in the consolidated district.

(Amended by Stats. 2004, Ch. 400, Sec. 23. Effective September 9, 2004.)



6047.110

Upon the adoption of a resolution consolidating two or more districts, the board of supervisors of the county in which is located the largest area of table grape acreage shall immediately appoint a board of directors of at least five members, including at least one member from each of the districts that are included in the consolidated district, and at least two members from each county, if districts located in more than one county are included in the consolidated district. If any of the districts that are included in the consolidated district includes more than 15,000 acres of table grape acreage, the board of directors shall be increased by one additional director for each 10,000 acres, or fraction of 10,000 acres, in any one district that is included in the consolidated district. If the consolidated districts are located in more than two counties, the board of directors of the consolidated district shall have at least seven members.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.111

The board of a consolidated district has all the duties, powers, purposes, responsibilities, and jurisdiction of the board of any other district organized pursuant to this article. The members of the consolidated board shall be appointed in the same manner and serve for the same term as the directors of any other district organized pursuant to this article.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.112

Any district that has been included in a consolidated district may withdraw from the consolidated district and be reconstituted as a separate district by filing with the board of directors of the consolidated district a petition for withdrawal that is signed by the owners of not less than a majority, by area, of table grape acreage in the district. The board of directors of the consolidated district shall send the original petition to the board of supervisors of the county in which the withdrawing district is located, and a copy of the petition to the board of supervisors of each of the other counties in which is located any part of the consolidated district. Upon receipt of a petition for withdrawal, the board of supervisors of the county in which the withdrawing district is located shall fix a time and place for hearing the petition. Notice shall be given and the hearing conducted in the same manner and with the same effect as prescribed for the formation of a district pursuant to Sections 6047.70, 6047.71, 6047.72, 6047.73, and 6047.74. Upon withdrawal of a district, all moneys collected from the district for the use of the consolidated district, and all property purchased with these moneys, shall remain the property of the consolidated district.

(Amended by Stats. 2004, Ch. 400, Sec. 24. Effective September 9, 2004.)



6047.113

Upon the filing of a petition with the board of supervisors that is signed by either (1) 50 percent or more of the table grape acreage owners who own 65 percent or more of the affected acreage or by (2) 65 percent or more of the table grape acreage owners who own 50 percent or more of the affected acreage requesting the dissolution of the district, the board of supervisors shall set a time and place for hearing on the petition, which shall not be less than 20 days, or more than 40 days, after the filing of the petition.

(Amended by Stats. 2004, Ch. 400, Sec. 25. Effective September 9, 2004.)



6047.114

The board of supervisors shall give notice of the time and place fixed for the hearing upon the petition for dissolution.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.115

The notice of hearing shall state all of the following:

(a) That a petition has been filed requesting the dissolution of the district.

(b) That the petition is available for inspection at the offices of the board of supervisors.

(c) The time and place for the hearing.

(d) That at the hearing protests against the dissolution of the district shall be considered by the board of supervisors.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.116

Notice of the hearing shall be given by publication in a newspaper of general circulation published and circulated in the district.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.117

The notice shall be published once a week for two successive weeks prior to the date set for the hearing.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.118

If, at the hearing, a majority of the board of supervisors does not find a compelling reason to override the owners’ petition to dissolve the district, the board of supervisors shall by resolution dissolve the district.

(Amended by Stats. 2004, Ch. 400, Sec. 26. Effective September 9, 2004.)



6047.119

The board of supervisors shall cause a certified copy of the resolution to be recorded in the office of the county recorder and shall file a certified copy of it with the Secretary of State. Thereupon, the district is dissolved for all purposes.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.120

Upon dissolution, the right, title, and interest to property owned or controlled by the district that is situated within the corporate limits of any city shall vest absolutely in the city. If the property is situated outside the corporate limits of a city, it shall vest in the county in which the property is situated.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.121

The board of supervisors is ex officio the governing body of the dissolved district. It may levy assessments and perform other acts solely for the purpose and as may be necessary to wind up the affairs of the district and to raise money for the payment of any outstanding indebtedness.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.122

All claims and accounts against the district that have not been settled by the board within 90 days after the resolution is recorded pursuant to Section 6047.119 shall be presented to the board of supervisors of the county in which the district was located, or in the case of a consolidated district to the board of supervisors of the county in which is located the largest area of table grape acreage, and shall be passed and approved by the board of supervisors in the same manner as county claims and shall be paid out of the funds of the dissolved district.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.123

If there are insufficient funds to discharge all claims and accounts brought pursuant to Section 6047.122, the board of supervisors shall, at the time of levying the next general county taxes, levy a special assessment upon the net acreage devoted to the growing of table grapes that benefited from the dissolved district in an amount sufficient to discharge all outstanding claims and accounts against the district. In the case of a consolidated district, the board of supervisors of each county in which a portion of the district is located shall levy a special assessment based upon the ratio that the proportion of outstanding claims and accounts bears to the net acreage of the district in each county.

(Added by Stats. 2003, Ch. 244, Sec. 1. Effective August 29, 2003.)



6047.124

Owners of wine grapes and raisin grapes and any other agricultural commodities may petition to become subject to any district established pursuant to this article. The petition shall adhere to all the requirements of this article and shall require the approval of the board of directors of the affected district. All provisions of this article are hereby incorporated in this section and are applicable to owners who become subject to a district established pursuant to this article as though set forth in full in this section unless a provision in this article expressly states that it is not applicable to this section.

(Amended by Stats. 2004, Ch. 400, Sec. 27. Effective September 9, 2004.)






ARTICLE 9 - Hydrilla

6048

(a) The plant hydrilla (Hydrilla verticillata) is a noxious aquatic weed not native to the State of California. The Legislature hereby declares that the further introduction and spread of this serious aquatic weed pest would be detrimental to the state, causing irreparable damage to the agricultural industry and recreational use of streams, lakes, and waterways and further that the eradication of this aquatic weed pest is essential to the preservation of the environment.

Hydrilla can be introduced into the state in shipments of fish and aquatic plants for wholesale and retail sale within the state. It can become established when aquariums containing hydrilla are dumped into California’s streams, lakes, ponds, and waterways. Subsequent spread is rapid, both naturally and artificially.

(b) It is unlawful to produce, propagate, harvest, possess, sell, or distribute hydrilla as such or incidental to the sale of fish, aquatic plants, or other hosts or possible carriers of hydrilla. The director may adopt quarantine or other regulations which prohibit the importation of hydrilla. Any violation of the regulations or of this section is an infraction punishable by a fine of not more than seventy-five dollars ($75) for the first offense and is a misdemeanor for a second or subsequent offense within three years of a prior conviction of a violation of this section or of the regulations. These penalty provisions do not preclude civil action as provided in Article 2 (commencing with Section 5021) of Chapter 1.

(c) The director shall conduct an ongoing survey and detection program for hydrilla. Whenever and wherever hydrilla is discovered, the director shall immediately investigate the feasibility of eradication. If eradication is feasible, the director shall perform the eradication in cooperation with federal, city, county, and other state agencies taking those steps and actions the director deems necessary.

(Amended by Stats. 1986, Ch. 752, Sec. 5.)



6049

The department, with the cooperation of the University of California, the United States Department of Agriculture, or other agencies, may develop and implement biological control methods to eradicate or control the aquatic weed pest hydrilla (Hydrilla verticillata) in any area of the state, and may conduct studies for those purposes. When the development or implementation involves the use of fish, each individual program for development or implementation shall first be approved by the Department of Fish and Game.

(Amended by Stats. 1986, Ch. 752, Sec. 6.)









CHAPTER 10 - Cotton Pests Abatement Districts

6051

Cotton pests abatement districts may be organized and established by the board of supervisors of the Counties of Imperial, Los Angeles, Orange, Riverside, San Bernardino, San Diego, and Ventura, pursuant to the provisions of this chapter, and may exercise the powers expressly granted, or necessarily implied, by those provisions.

The district may include land in more than one of the counties listed in this section with the consent of the board of supervisors of the counties affected. The county which includes the majority of acreage in the district shall be designated the principal county. The agricultural commissioner and county officers in the principal county shall perform the acts required by the provisions of this chapter. District funds shall be deposited in the treasury of the principal county.

Chapter 6.6 (commencing with Section 54773) of Part 1 of Division 2 of the Government Code and the District Reorganization Act of 1965 do not apply to cotton pests abatement districts organized pursuant to this chapter.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6052

In order to propose the organization of a cotton pests abatement district, a petition shall be presented to the board of supervisors of the county where the lands included within the proposed district are situated. The petition may consist of any number of separate instruments. The petition shall be signed by 25 percent of the cottongrowers or by 25 cottongrowers who grow cotton within the proposed district, whichever is less.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6053

Upon receipt of the petition, the board of supervisors shall direct the agricultural commissioner to create a register of all cottongrowers growing cotton within the proposed district describing the net acreage of land devoted to the growing of cotton by each grower.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6054

The commissioner shall file the cottongrowers register within 60 days of receipt of the order from the board of supervisors or by March 1st, whichever date is the later. The commissioner shall file with the register of cottongrowers a report and recommendation to the board of supervisors on whether conditions of disease, insect, or other pests of cotton warrant the board of supervisors in proceeding with the organization of the district.

(Amended by Stats. 1983, Ch. 142, Sec. 21.)



6055

The proponents of the formation of the district may, within 30 days of the receipt by the board of supervisors of the register of cottongrowers from the agricultural commissioner, file with the board of supervisors a petition for the establishment of the district signed by not less than 50 percent of the cottongrowers who grow not less than 65 percent of the cotton within the proposed district or not less than 65 percent of the cottongrowers who grow not less than 50 percent of the cotton grown within the proposed district.

The petition presented to the board of supervisors pursuant to Section 6052 shall satisfy the requirements of this section if it contains the number of signatures required by this section.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6056

Upon receipt of the petition, the board of supervisors shall immediately refer the petition to the agricultural commissioner who shall examine it by reference to the register of cottongrowers, and shall, within 15 days after receiving the petition, return the petition to the board of supervisors with his or her certificate attached thereto certifying from the cottongrowers register that the petition qualifies as valid. The certificate of the agricultural commissioner shall be conclusive as to the sufficiency of the signatures on the petition.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6057

At its meeting at which the certificate is received from the agricultural commissioner, or at its next meeting, regular or special, thereafter, the board of supervisors shall by order fix a time and place for hearing the petition, which time shall be not less than 20 days nor more than 40 days from the date of the order, and shall give notice of the hearing by publication of the time and place thereof with a general statement of the purpose of the proposed district, together with a description of the boundaries of the proposed district, once a week for two successive weeks immediately prior to the date fixed for the hearing, in a newspaper of general circulation in the county where the district will be situated.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6058

At the hearing, the board of supervisors shall make such changes in the boundaries of the proposed district as they determine to be advisable, and shall determine and describe the boundaries of the district. The board of supervisors shall not modify the boundaries so as to exclude from the district any lands growing or capable of growing cotton which would be benefited by the formation of the district. The board of supervisors shall, at the hearing, hear all competent and relevant testimony, in support of the petition, and in opposition thereto, and shall determine whether the petition complies with the requirements of this chapter. The determination of the board of supervisors shall be entered upon the minutes of the meeting. No defect in the contents of the petition, or in the title to, or form of, the notice or signature, shall vitiate any proceeding thereon if the petition has a sufficient number of qualified signatures attached thereto.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6059

The board of supervisors shall, at the next regular or special meeting following the hearing upon the question of the organization of the proposed district, meet and, if it determines that the evidence presented at the hearing was sufficient to warrant the organization of the district, shall, by order entered upon its minutes, declare the district duly organized under the name designated in the petition. The order shall describe the boundaries of the district so that all lands included in it may be known, and a copy of the order shall be filed for record in the office of the county recorder of the county where the district is situated.

(Amended by Stats. 1983, Ch. 142, Sec. 22.)



6060

The board of supervisors shall, at the meeting at which the order declaring the district to be organized is made, appoint a board of five directors to administer the affairs of the district. No person shall, at any time, be eligible to hold the office of director of any district unless he or she is a resident of the state, and a cottongrower, either individually or as a joint tenant of, or is a member of a partnership which owns, or is an officer of, a corporation which grows cotton within the district.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6061

Each director so appointed shall, in the manner provided by law, give official bond for the faithful performance of his or her duties in the amount which shall be fixed by the board of supervisors, and shall subscribe the oath of office, and the bonds and oaths shall be filed with the county clerk of the county in which the district is situated. From and after the filing for record of the order declaring it organized and the appointment and qualifying of its board of directors, the organization of the district shall be complete.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6062

Any cotton pests abatement district organized pursuant to this chapter may do all of the following:

(a) Have perpetual succession.

(b) Sue and be sued for all actions and proceedings in all courts and tribunals of competent jurisdiction.

(c) Adopt a seal and alter it at pleasure.

(d) Take by grant, purchase, gift, devise, lease or otherwise, and to hold, use, and enjoy, and to lease, or otherwise dispose of, real and personal property of every kind and description within or without the district necessary to the full and convenient exercise of its powers.

(e) Prohibit the planting, growing, or maintenance of cotton plants within the boundaries of the district if it determines that such a prohibition is necessary for cotton pest control.

(f) Charge fees for permits to plant cotton. The fees shall be used for the purpose of paying any obligation of the district and to accomplish the purposes of the district in the manner herein provided.

(g) Make contracts, and to employ, except as otherwise provided herein, all persons, firms, and corporations necessary to carry out the purposes and the powers of the district, at such salary, wage, or other compensation as the board of directors shall determine.

(h) Eradicate, remove, or prevent the spread of any disease, insect, or other pest injurious to cotton.

(i) Eradicate, eliminate, remove, or destroy any cotton plants except those cotton plants which are growing under the conditions established by a valid permit.

(j) Enter into or upon any land included in the district for the purpose of inspecting cotton growing thereon.

(k) Commence and prosecute appropriate actions to have it adjudged that any cotton plant growing within the district infested with disease, insects, or pests injurious to cotton; or any cotton plant growing within the district without a valid permit; is a public nuisance, and have it decreed that the nuisance be abated.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6063

The general control and management of each district shall be vested in a board of directors of five members. Directors shall be reimbursed for actual and necessary traveling expenses incurred by them in and about the performance of any duties required by the board of directors to be performed by them for the district. All claims presented by any director shall be subject to the approval of three other members of the board of directors.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6064

The term of office of the directors shall be four years, except for those first appointed upon the organization of the district. The first appointees shall, immediately upon their appointment, classify themselves by lot so that the terms of three of them shall expire on the first day of May following the first biennial election of the district and the terms of the other two shall expire on the first day of May following the second biennial election of the district.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6065

In the event of a vacancy in the board of directors either by resignation, death, or otherwise, the vacancy shall be filled by appointment by the board of supervisors and the person so appointed shall hold office for the remainder of the term of his or her predecessor.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6066

The board of directors of each district shall have the power to appoint and to fix the compensation of a secretary of the district who shall keep all records and perform such other duties as are ordered by the board of directors.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6067

Except as otherwise provided by this chapter, all acts of the board of directors shall be by resolution, and the adoption of a resolution shall require the affirmative vote of a majority of the board of directors.

(Amended by Stats. 1983, Ch. 142, Sec. 23.)



6068

The powers conferred upon any cotton pests abatement district and its board of directors by the provisions of this chapter shall not be construed to be in lieu of other disease, pest, or insect control statutes, but an addition thereto, and no act of any district or of any of its directors, agents, or employees shall operate to deprive or hinder the duly appointed or designated state, county, or federal authorities in conducting any operation for the eradication or control or prevention of any disease, insect, or pest in the district.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6069

The agricultural commissioner of the county in which any district is situated, may, without fee or charge, supervise and direct, in accordance with the best known accepted methods as determined by the board of directors, all inspection, eradication, fumigation, and other activities undertaken by the district. The agricultural commissioner shall employ any and all assistants required in and about any such work, and the district shall bear and pay all expenses incurred in and about the work. Alternatively, the board of directors may employ a manager to carry out those duties and may employ such personnel as are necessary.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6070

The board of supervisors in every county where a district has been organized and exists under the provisions of this chapter shall direct the agricultural commissioner to file with the board of supervisors on March 1st of each year a register of every cottongrower intending to grow cotton during the growing season immediately following that date, describing the net acreage of land to be devoted to the growing of cotton by each grower. The agricultural commissioner shall submit a preliminary estimate of the information required to be filed on March 1st in order for the board to prepare the district budget.

The agricultural commissioner shall submit a copy of the register to the clerk of the board of supervisors during election years.

(Amended by Stats. 2002, Ch. 221, Sec. 23. Effective January 1, 2003.)



6071

The board of directors of each district shall, on or before the first Monday in February of each year, prepare and file with the board of supervisors of the county in which the district is situated, a budget setting forth all estimated expenditures of the district for the fiscal year commencing on the first day of the month of April of that fiscal year. The budget shall include any estimated expenditures for special benefits which will affect only certain properties. The board of directors may submit the budget or a revised budget to the board of supervisors later than the first Monday in February, but not later than March 15, if necessary in order to properly reflect changes in the acreage involved between the preliminary estimate and the register prepared pursuant to Section 6070 and the costs of programs therefor. A copy of the budget shall, at the same time, be filed with the auditor of the county.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6072

The board of supervisors of the county may annually establish a fee for a permit to grow cotton within each cotton pests abatement district situated within the county and shall issue the permit to any cottongrower who satisfies the requirements of this chapter. The board of supervisors shall determine the amount of the fee by dividing the budget by the number of acres which will be devoted to cotton production during the ensuing growing season as reported on the register of cottongrowers submitted to the board of supervisors on March 1st of each year. Special benefits which are included in the budget shall be paid for by an additional permit fee. This additional fee shall be based on the estimated cost of the benefit to be conferred on the specific property.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6073

The permit fee shall be entered in the minutes of the board of supervisors who shall advise the board of directors of the district of the fee per acre required for the issuance of a permit. The board of directors shall collect this fee from the applicant for a permit to grow cotton in the district. The fees shall be paid into the county treasury for the use of the district. The board of directors may provide for the method and time of payment of the fees which may be monthly, quarterly, or as otherwise determined to be reasonable. The board of directors may provide for the refund of fees, or appropriate part thereof, collected from growers who have not grown any cotton or have grown less than that for which they have a permit, insofar as such a refund would not adversely affect the programs being conducted by the district.

The board of directors shall, at the close of the district’s fiscal year, refund any money not required for continuing programs that remains in the district fund on a pro rata basis to the persons from whom the fees being refunded were collected.

The board of directors shall pay the county or counties in which it is located the costs of county services performed at the request of the district. The district shall also reimburse the county or counties for services performed pursuant to Sections 6053, 6054, 6056, 6057, 6058, 6059, 6060, 6070, 6076, 6077, and 6081.

Petitioners for the formation of a cotton pest abatement district shall be assessed a fee by the commissioner in the amount necessary to cover any costs incurred as a result of duties performed by the commissioner under this chapter which are preparatory to the formation of a district if a district is not formed.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6074

The treasury of the county shall be the repository of all the moneys of the district. The county treasurer shall receive and receipt for all of these moneys, and place the same to the credit of the district. Any interest earned on the district funds shall be the property of the district. The treasurer shall be responsible upon his or her official bond for the safekeeping and disbursement, in the manner herein provided, of all moneys of any such district so held by him or her. The county treasurer shall pay out the moneys of the district only upon warrants of the county auditor drawn upon the order of the board of directors of the district signed by the president of the board and attested by the secretary. The county treasurer shall report in writing on the first day of July, October, January, and March of each year, to the board of directors of each district in his or her county, the amount of money he or she then holds for the district, the amount of receipts since his or her last report, and the amounts paid out; and each report shall be verified and filed with the secretary of the district to whom it is addressed.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6075

The board of directors, when prohibiting the planting, growing, or maintenance of cotton plants within the boundaries of the district, shall notify persons affected by this action within 15 days. The grower within 30 days may appeal the decision of the board of directors to the board of supervisors, which may, by a majority decision, modify, or rescind the decision of the board of directors.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6076

In each cotton pests abatement district, a biennial election shall be held in March of each odd-numbered year by the county elections official of the county in which a majority of the acreage in the district is contained. Notice of the election, and of the offices to be filled, shall be published in a newspaper of general circulation in the county once a week for three successive weeks before the first day of February. At the election a sufficient number of directors shall be elected to fill the places of those directors whose terms expire the first day of April immediately following the election.

The county elections official shall make declarations of candidacy available from between 113 and 88 days before the election. Any person eligible for the office of director, desiring to be a candidate for election, shall file a declaration with the county elections official on or before the 88th day before the election. The county elections official shall certify the qualified candidates and have ballots prepared and printed. The election shall be conducted, as nearly as practicable, in accordance with the general election laws of this state.

(Amended by Stats. 2002, Ch. 221, Sec. 24. Effective January 1, 2003.)



6077

The county elections official on or after the 29th day before the election shall mail a ballot, an identification envelope, and a stamped and addressed return envelope to each cottongrower on the register submitted by the agricultural commissioner. The ballot shall indicate the number of votes and the number shall be written on the ballot by the clerk. Each cottongrower appearing on the register shall be entitled to one vote for each acre of cotton for which a valid permit to grow cotton is possessed for each office to be filled, or proposition to be voted upon, at that election. Cumulative voting is not authorized.

The ballot shall be printed in substantially the following form:

* * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Cotton Pest Abatement District
official ballot appears in the hard-copy publication of the
chaptered bill. See Sec. 25 of Chapter 221, Statutes of 2002.

* * * * * * * * * * * * * * * * *

The ballot shall be placed in the identification envelope by the voter after the voter has indicated his or her choices. The identification envelope shall be sealed and signed by the voter. The identification envelope shall be returned to the county elections official in the sealed return envelope.

Ballots in order to be counted shall be received by the elections official not later than 12 o’clock noon of the first Tuesday after the first Monday in March and the return envelopes containing the ballots shall not be opened until that time. The elections official shall then open the return envelopes and deposit the ballot in its unopened envelope in a ballot box. After deposit of all identification envelopes received, the elections official shall open the ballot box and count the votes cast and certify the results of the election.

The returns of the election shall be reported to the board of directors of the district who shall meet on the Monday following the election and canvass the returns.

(Amended by Stats. 2002, Ch. 221, Sec. 25. Effective January 1, 2003. Note: See published chaptered bill for complete section text. The Cotton Pest Abatement District official ballot appears on page 13 of Ch. 221, and on page 946 in Vol. 1 of the Statutes of 2002.)



6078

The persons declared elected shall take the oath of office and file their official bonds with the county elections official on or before the first day of April following their election and shall take office at noon of that day.

(Amended by Stats. 2002, Ch. 221, Sec. 26. Effective January 1, 2003.)



6079

Any owner of land devoted to the growing of cotton in the county where the district is situated may file a petition for inclusion in the district with the board of directors of any cotton pests abatement district, and the land may, by order of the board of directors, be included within the district. A certified copy of each order of the board of directors including additional lands within the district shall be filed for record by the secretary of the district in the office of the county recorder of the county immediately upon passage by the board of directors, and each such order shall particularly describe each parcel of land to be included in the district.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6080

The board of directors of each cotton pests abatement district shall hold a regular meeting at least once each month at the time and place in the district designated by resolution of the board; and the board of directors of each district shall prescribe the rules and regulations for the conduct of its meetings and for calling and giving notice of special meetings of the board.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6081

Whenever the board of supervisors, by resolution, desires to dissolve the district, or whenever a petition, signed by not less than 25 percent of the cottongrowers within a district who are engaged in the growing of cotton, requesting the dissolution of the district is presented to and filed with the board of directors of the district, the board of directors shall submit the question of the dissolution of the district to the qualified voters of the district at the next biennial election of the district; provided, however, that the board of directors shall not be required to accept a petition for the dissolution of the district within 10 days preceding any biennial election of a district. If at the election 60 percent of the votes cast are in favor of the dissolution of the district, the directors of the district shall, within 60 days, file for recording in the office of the county recorder of the county a certified copy of an order declaring the district to be dissolved, and cease all activities, and shall proceed immediately to wind up the affairs of the district. The dissolution election procedures shall be the same as those contained in Sections 6076 and 6077.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6082

At the expiration of 90 days after the election, the board of directors shall deliver on the basis of the ratio of the acreage devoted to cottongrowing in each county in the district all property and assets in their possession belonging to the district to the agricultural commissioner of each county in the district to be held and used for the benefit of cotton production. Any funds which may be in the hands of the county treasurer to the credit of the district or to which the district may thereafter become entitled shall be transferred to the credit of the county in which the district is located and shall be expended by the board of supervisors for the benefit of cotton production.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6083

All claims and accounts against the district which have not been settled by the board of directors within 90 days after the election authorizing the dissolution of the district shall be presented to the board of supervisors of the county in which the district was located and shall be passed and approved by them in the same manner as county claims and shall be paid out of the funds of the dissolved district.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6084

In the event that there are insufficient funds to discharge all claims and accounts brought pursuant to Section 6083, the board of supervisors shall, at the time of levying the next general county taxes, make a special assessment upon the net acreage devoted to the growing of cotton which was benefited from the dissolved district sufficient in amount to discharge all outstanding claims and accounts against the district. Properties which received special benefits for which additional permit fees where paid in the last year of district operation shall have an additional pro rata charge made upon the net acreage affected.

(Added by Stats. 1982, Ch. 191, Sec. 2. Effective May 3, 1982.)



6085

This chapter shall be known and may be cited as the Cotton Pests Abatement District Act.

(Amended by Stats. 1983, Ch. 142, Sec. 24.)






CHAPTER 11 - Caprifigs and Caprifig Trees

ARTICLE 1 - Definitions

6101

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



6102

“Blanks” means caprifigs which are devoid of Blastophaga insects or galls that contain Blastophaga insects.

(Enacted by Stats. 1967, Ch. 15.)



6103

“Mamme” crop means the winter crop of caprifigs.

(Enacted by Stats. 1967, Ch. 15.)



6104

“Matured pollen” means pollen in a powdery condition which can be dusted or shaken out from the anthers in appreciable quantities.

(Enacted by Stats. 1967, Ch. 15.)



6105

“Profichi crops” means the crop of caprifigs which matures in June and July and is used to caprify or pollinate the main crop of the Smyrna type of figs.

(Enacted by Stats. 1967, Ch. 15.)



6106

“Spent figs” means caprifigs from which all the female Blastophaga insects have issued.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Enforcement

6131

The commissioner shall enforce this chapter.

(Enacted by Stats. 1967, Ch. 15.)



6132

The commissioner may enter any place where caprifigs are produced, packed, stored, shipped, delivered for shipment, or sold, and inspect them. He may seize and hold for evidence any caprifigs which are packed, shipped, delivered for shipment, or sold in violation of any provision of this chapter, and prosecute actions for any such violation.

(Enacted by Stats. 1967, Ch. 15.)



6133

The board of supervisors of any county may receive and accept on behalf of the county, any contribution or donation of money from a person or from any agency of this state or of the United States for the purpose of enforcing this chapter. Any money which is so received shall be credited to the budget of the commissioner and shall be expended solely for such enforcement.

(Enacted by Stats. 1967, Ch. 15.)



6134

It is unlawful for any person to willfully or otherwise interfere with the enforcement of any provision of this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Caprifigs

6151

Caprifigs, unless properly treated, contribute to, and are responsible for, the transmission of endosepsis and other plant diseases by the blastophaga which the figs contain.

(Enacted by Stats. 1967, Ch. 15.)



6152

Every person who owns, raises, uses, packs, ships, or delivers for shipment or sells any caprifigs of the mamme crop for use within the county, shall treat such figs by a method which is approved by the commissioner for the prevention or elimination of endosepsis or the transmission of endosepsis by the blastophaga in the figs.

(Enacted by Stats. 1967, Ch. 15.)



6153

If any caprifigs of the mamme crop are to be shipped or used outside the county, the person that owns, raises, uses, packs, ships or delivers them for shipment shall notify the commissioner of the county within which the figs are to be used of all of the following:

(a) The shipment.

(b) The nature of the shipment.

(c) The name and residence of the consignee.

(Enacted by Stats. 1967, Ch. 15.)



6154

After the notice, the commissioner shall require the consignee to properly treat the figs for the prevention or elimination of endosepsis before using them.

(Enacted by Stats. 1967, Ch. 15.)



6155

It is unlawful for any person to violate Section 6152, 6153, or 6154.

(Enacted by Stats. 1967, Ch. 15.)



6156

It is unlawful for any person to pack, ship, deliver for shipment, or sell in any container any caprifigs of the profichi crop which violate any of the following:

(a) Do not contain matured pollen.

(b) Do not contain living Blastophaga insect in the adult stage.

(c) Contain more than 25 percent of spent figs.

(d) Contain more than 10 percent of blanks.

(Enacted by Stats. 1967, Ch. 15.)



6157

It is unlawful for any person to pack, ship, deliver for shipment or sell in any container any caprifigs of the mamme crop, which contain more than 25 percent of spent figs, or more than 10 percent of blanks.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Caprifig Trees

6171

Caprifig trees, unless properly controlled and regulated under supervision, constitute a menace because they are a source of infection and pests.

(Enacted by Stats. 1967, Ch. 15.)



6172

Except as otherwise provided by Section 6173, in the interest of the public welfare and general prosperity of the state and to provide for the control, eradication, elimination, and prevention of endosepsis and other plant diseases, all caprifig trees used for shade, ornamental, or decorative purposes, and caprifig trees in, or associated with, any fig orchard which produces calimyrna or other Smyrna-type figs that aggregate in number more than one and one-half percent of the fig trees in the orchard, are unlawful and a public nuisance.

(Enacted by Stats. 1967, Ch. 15.)



6173

Every commercial grower of calimyrna or other Smyrna-type fig may maintain at least one caprifig tree in connection with his planting.

(Enacted by Stats. 1967, Ch. 15.)



6174

The commissioner shall notify the owner of any fig tree which is a public nuisance under Section 6172 to graft or destroy it within a time which is specified in the notice.

He may furnish to the owner, at the time of serving the notice, instructions for application of methods by the owner which are best designed to accomplish the purposes of the notice.

(Enacted by Stats. 1967, Ch. 15.)



6175

If the owner does not destroy or graft the fig tree within the time which is specified in the notice, the commissioner shall cause the grafting or destruction of the tree, at the expense of the owner, in a summary manner.

(Enacted by Stats. 1967, Ch. 15.)



6176

A calimyrna grower, regardless of the size of his holdings, shall follow the standard procedures for cleanup of caprifig trees by picking the mamme caprifigs before the wasps begin to issue. He shall treat the mamme caprifigs which are picked with a fungicide, according to recognized procedures.

(Enacted by Stats. 1967, Ch. 15.)



6177

The presence of both mamme and set profichi figs in the caprifig trees at the same time is a public nuisance. The caprifigs, or the trees, or both, shall be destroyed at the owner’s expense by the owner or by the commissioner, pursuant to this article, before the profichi caprifig crop matures.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 12 - Winegrape Pest and Disease Control District Law

ARTICLE 1 - Findings and Definitions

6200

The Legislature finds and declares all of the following:

(a) California is the leading producer of wine in the United States, accounting for 72 percent of all wine, foreign and domestic, consumed in this country.

(b) Winegrapes are grown in virtually every county for processing by more than 800 wineries located throughout the state.

(c) California grows more than 327,455 acres of winegrapes producing 2,570,707 tons of grapes per year valued at more than seven hundred eighteen million dollars ($718,000,000), as of 1990, with a direct and indirect impact on the state’s economy totaling more than eight billion six hundred million dollars ($8,600,000,000).

(d) Destructive pests and diseases, including phylloxera, pose a significant and imminent threat to the state’s important grape and wine industry.

(e) Phylloxera has already infested grape acreage in many California counties, including Napa and Sonoma, resulting in losses totaling two billion dollars ($2,000,000,000) to growers and the wine industry.

(f) The state has an interest in protecting its agricultural products from further destruction by phylloxera and other harmful pests and diseases.

(g) To avoid a potentially catastrophic loss to one of California’s most important industries, the Legislature declares that this chapter is in the interest of the public health and welfare.

(h) The Legislature further declares that it is in the interest of the public health and welfare that the districts authorized to be created by this chapter not duplicate existing services already being provided to grape growers by the University of California Cooperative Extension Farm Advisor or the county agricultural commissioners.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6200.5

This chapter shall be known and may be cited as the Winegrape Pest and Disease Control District Law.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6201

It is the purpose of this chapter to make available a procedure for the organization, operation, government, and dissolution of districts to respond to, manage, and control the effects of the spread of the phylloxera pest, and other pests that attack winegrape plants, and to collect and disseminate to winegrape producers in the district all relevant information and scientific studies concerning the pest or pests, as well as to chart and determine the extent and location of any infestations.

Division 3 (commencing with Section 56000) of Title 5 of the Government Code does not apply to districts organized pursuant to this chapter.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6202

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter.

(a) “Board” or “board of directors” means the board of directors of a district.

(b) “District” means a winegrape pest and disease control district organized pursuant to this chapter.

(c) “Owner” includes joint owner, coowner, guardian, executor, administrator, or any other person that holds property in a trust capacity under court appointment.

(d) “Phylloxera,” Daktulosphaira vitifoliae, is an aphid-like pest in the family of Phylloxeridae that attacks winegrape plants (Vitus sp.).

(e) “Winegrapes” means grapes produced that are intended to be converted from their fresh form into grape juice, grape concentrate, wine, or products thereof, including, but not limited to, high proof and brandy produced from winegrapes.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)






ARTICLE 2 - Formation of Districts

6210

Proceedings for the formation of a district within any county shall be commenced by a petition that is either of the following:

(a) Signed by 50 percent or more of the growers who own 65 percent or more of the affected land.

(b) Signed by 65 percent or more of the growers who own 50 percent or more of the affected land.

The petition shall be addressed to, and filed with, the board of supervisors of the county.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6211

The petition may be filed in sections, each of which shall comply with all the requirements for a petition, except that a section need not contain the total number of signatures required for the petition.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6212

Signatures to the petition may be withdrawn at any time before it has been acted upon by filing with the clerk of the board of supervisors a declaration signed by the petitioner that states that it is the intention of the petitioner to withdraw his or her signature from the petition.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6213

(a) The petition shall state the name of the proposed district and shall set forth its boundaries or describe the lands to be included.

(b) It is a sufficient designation of the boundaries of a proposed district to recite that all the grape acreage in the county is to be included in the district, or that all the grape acreage in a designated area within the county is to be included in the district.

(c) If either designation is used, the outside boundary of the area so designated is the boundary of the district, and the district shall include all area within the outside boundary.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6214

(a) Upon the presentation and filing of a petition, the board of supervisors shall refer the petition to the county agricultural commissioner for the preparation of a register of owners of winegrape acreage within the proposed district, and for an investigation and report.

(b) The agricultural commissioner shall create a register of all winegrape acreage owners within the proposed district describing the net acreage of land devoted to the growing of winegrapes by each grower. The commissioner shall file with the register a report and recommendation to the board of supervisors on whether conditions of the phylloxera or other pest or disease warrant the board of supervisors proceeding with the organization of the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6215

(a) The board of supervisors shall fix a time and place for the hearing of the petition.

(b) The hearing shall not be less than 20 days, or more than 40 days, after the filing of the petition with the board of supervisors.

(c) The board of supervisors shall order the clerk of the board of supervisors to give notice of the time and place fixed for the hearing upon the petition.

(Amended by Stats. 2002, Ch. 221, Sec. 27. Effective January 1, 2003.)



6216

The notice of hearing shall do all of the following:

(a) State the name of the district and that it is being formed for the control of winegrape pests and diseases.

(b) State the petition is available for inspection at the office of the clerk of the board of supervisors.

(c) Designate the boundaries of the proposed district in substantially the same way that they are described in the petition.

(d) State the time and place for the hearing.

(e) State that at the hearing protests will be considered by the board of supervisors.

(f) State that requests in writing for the exclusion of lands from, or the inclusion of lands in, the proposed district, will be heard and considered by the board of supervisors.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6217

Notice of the hearing shall be given by publication in a newspaper of general circulation published and circulated in the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6218

The notice shall be published once a week for two successive weeks prior to the date set for the hearing.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6219

At the hearing, the report of the county agricultural commissioner shall be received. Protests may be made orally or in writing by any person interested in the formation of the proposed district. Any protest that pertains to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the irregularities and defects to which objection is made. All written protests shall be filed with the clerk of the board of supervisors on or before the time fixed for the final hearing. The hearing may be continued from time to time, not to exceed 60 days.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6220

At the hearing, any owner of winegrape acreage in the proposed district may present to the board of supervisors a request, in writing, for the exclusion of that land or any part of that land from the proposed district upon a showing that the land or part of that land will not be benefited by the activities of the proposed district. Factors that the board of supervisors may consider in its determination to exclude shall include an affidavit from the landowner stating that the land has already been affected by phylloxera or other winegrape plant pests or diseases and the winegrape plants have been removed from the land, that more than 66 percent of the subject parcel is planted with non-vinifera-crossed rootstock, including, but not limited to, St. George, S04, 5C, or 5BB rootstock, or that the subject parcel does not have a pest or disease problem that can be controlled by the district. Any owner of winegrape acreage outside the proposed district may present to the board of supervisors a request in writing for inclusion of that land in the proposed district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6221

If the board of supervisors determines that the petition does not comply with the requirements of law, the matter may be dismissed without prejudice to present a new petition covering the same matter. A finding by the board of supervisors in favor of the sufficiency of the petition and notice is final and conclusive against all persons except the state in a proceeding brought by the Attorney General within one year of the date of the making of the order establishing and describing the boundaries of the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6222

(a) If the board of supervisors determines that the project is feasible and in the interest of the winegrape growers of the county, the board of supervisors shall, by order entered in its minutes, declare the district duly organized under the name designated in the petition for the formation of the district.

(b) The order shall describe the territory included in the district and, if the board of supervisors does not exclude or include land pursuant to Section 6223, it is a sufficient description of the territory to describe the boundaries in substantially the same way as they are described in the petition.

(c) A copy of the order duly certified by the clerk of the board of supervisors shall be filed for record in the office of the county recorder of the county in which the district is situated.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6223

(a) In determining the boundaries of the district, the board of supervisors shall exclude from the district any winegrape acreage that it finds will not be benefited by the proposed project, and it may include in the district any lands that it finds will be benefited if it also finds it will be in the interest of the district to include these lands. The inclusion may be upon application of the owner or, without the owner’s application, upon giving the owner notice of the proposed inclusion and an opportunity for a hearing on the inclusion.

(b) Notice of inclusion shall be mailed, postage prepaid, by the clerk of the board of supervisors, to the address of the owner of the land as shown by the last equalized county assessment roll, and to any person that has filed with the clerk that person’s name and address and description of land in which he or she has either a legal or equitable interest. The notice shall describe the land proposed to be included, and shall state the time and place at which objections to the inclusion will be heard.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)






ARTICLE 3 - Organization of Districts

6230

Upon the adoption of the order of organization, the board of supervisors shall immediately appoint a board of directors of five members to administer the affairs of the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6231

In order to be eligible to be a director of the district, a person shall be a citizen of the United States and of this state, and an owner of lands included in the district that are devoted, in whole or in part, to the growing of the product for which the district is established.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6232

Upon his or her appointment, each director shall, in the manner provided by law, subscribe the oath of office and file the oath with the county clerk.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6233

(a) From and after the filing for record of the order of the board of supervisors declaring the district organized, and the appointment and qualification of its first board of directors, the organization of the district is complete. The district shall operate for a period of five years from the date of its organization, and shall cease to exist after five years unless the district is reauthorized and approved by the board of supervisors.

(b) The board of directors shall hold a public hearing six months prior to termination of its initial organization or last reauthorization to determine whether the conditions of the phylloxera or other pest or disease determined pursuant to Section 6214 warrant the reauthorization of the district for an additional five years. The notice of hearing shall state the name of the district and that consideration is being given to reauthorizing the district for an additional five years, the boundaries of the district, and the time and place for the hearing. Notice of the hearing shall be given as provided in Sections 6217 and 6218. The board of directors shall submit the record of the hearing and its recommendation to the board of supervisors within 90 days of the hearing. The board of supervisors shall approve or reject the recommendation; if it rejects the recommendation, the board of supervisors shall return the report accompanied by its reasons for the rejection to the board of directors within 30 days of receipt. The board of directors may thereafter address the reasons for rejection by the board of supervisors and submit an amended report and new recommendations for reauthorization for approval or rejection by the board of supervisors, unless the district has ceased to exist pursuant to subdivision (a).

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6234

(a) Immediately after the organization of the district, the directors shall meet and organize as a board and shall elect a chairperson, vice chairperson and secretary from among their own number.

(b) The chairperson shall call and preside at all meetings of the board, sign all warrants drawn on the county treasurer, and all contracts and other documents, and the minutes of all meetings at which the chairperson is present. In case of the chairperson’s absence from a meeting, the vice chairperson shall act as chairperson pro tempore. The vice chairperson may sign warrants in place of the chairperson if the chairperson is absent from a meeting or unavailable. The secretary shall give notice of and keep the minutes of all meetings and prepare and have custody of all records and papers, and have custody of the seal of the district. The secretary shall attest all warrants drawn on the county treasury, all contracts and other documents, and shall sign the minutes of all meetings at which he or she is present. The secretary shall prepare the annual reports and any other reports required by the board and shall prepare all notices and all calls for bids.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6235

The members of the board shall serve for terms of one year, or for a longer term as determined by the board of supervisors, and until the appointment and qualification of their successors.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6236

Upon the expiration of the term of any member of the board, the board of supervisors shall appoint the successor. Vacancies shall be filled by the board of supervisors for the unexpired term.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6237

The members of the board shall not receive any compensation for their services, but may be reimbursed for their actual and necessary expenses, when claims for those expenses have been approved by the board.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)






ARTICLE 4 - Powers and Duties of the District

6240

The district may do all of the following:

(a) Sue and be sued in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(b) Adopt a seal and alter it at pleasure.

(c) Take by grant, purchase, gift, devise, lease, or otherwise, and hold, use and enjoy, and lease, or otherwise dispose of, real and personal property of every kind and description within or without the district necessary to the full and convenient exercise of its powers.

(d) Cause assessments to be levied, as provided in Article 5 (commencing with Section 6250), to pay any obligation of the district and to accomplish the purposes of the district in the manner provided in this chapter.

(e) Make contracts, and employ, except as otherwise provided in this chapter, all persons, firms, and corporations necessary to carry out the purposes and the powers of the district, and at any salary, wage, or other compensation as the board of directors shall determine.

(f) Respond to the effects of, the spread of phylloxera and other winegrape plant pests and diseases and collect and disseminate to winegrape growers in the district all relevant information and scientific studies concerning the pest or pests or diseases, as well as to chart and determine the extent and location of any infestations.

(g) With reasonable advance notice in writing to the landowner, as determined by the district, enter into or upon any land included within the boundaries of the district for the purpose of inspecting the winegrape plants and any other host plants and fruit growing on them.

(h) Perform any and all acts, either within or outside the district, necessary or proper to fully and completely carry out the purposes for which the district is organized.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6241

Every district formed pursuant to this chapter has all of the powers prescribed by Section 6240 and other provisions of this chapter, regardless of any language in the petition for formation for any district or in any of the proceedings leading to the formation that would otherwise limit the power of the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6242

The county agricultural commissioner of the county in which the district is located shall, upon request of the board, assist the district to the extent possible in all activities undertaken by the district for the control of phylloxera or other winegrape plant pests or diseases.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6243

The board shall, immediately after its appointment and after public hearing, formulate an effective plan and adopt a budget of expenditures for the forthcoming fiscal year. At a public hearing on the plan and the budget, any owner of winegrape acreage included in the district may make written or oral protest against the budget or any item in it. The plan and the budget, as thereafter approved by the board, shall be the plan and the budget of the district for the forthcoming fiscal year.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6244

There may be added to the budget for the first fiscal year of the operation of the district an amount not to exceed 20 percent of the total amount of the budget to cover the preliminary expenses of the district, including, but not limited to, the costs of formation, before the beginning of the first fiscal year.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6245

For each fiscal year subsequent to the first year of operation of the district, the board shall adopt the final budget therefor in the same manner and at the same time that the budget for the first fiscal year was adopted.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6246

The board of supervisors may charge the district for any expenses incurred by the county in connection with the proceedings for the formation of the district, and the district shall reimburse the county from assessments levied for those expenses.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)






ARTICLE 5 - Levy of Assessments for District Purposes

6250

The county assessor, in making the annual assessment of property included in the district each and every year after the organization of the district, shall identify any parcel of real property with one acre or more of winegrape plants.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6251

Whenever acreage within the district is planted with winegrape plants in such a fashion as to qualify as winegrape acreage, the acreage is subject to assessment as provided in this article.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6252

(a) After the district has been formed, an owner of winegrape acreage in the district may present to the board a request in writing for the exclusion of that land or any part of the land from the district upon a showing that the land or part of the land will not be benefited by the activities of the district. Factors that the board may consider in its determination for exclusion shall include an affidavit from the owner that the land has already been affected by phylloxera or other winegrape plant pests and the winegrape plants have been removed from the land, more than 66 percent of the subject parcel is planted with non-vinifera-crossed rootstock, including, but not limited to, St. George, S04, 5C or 5BB rootstock, or that the subject parcel does not have a pest or disease problem that can be controlled by the district.

(b) After receipt of the request, the board shall cause an investigation of the parcel of land to be made and, if the board determines that the land or part of the land will not be benefited by the activities of the district, the board shall exclude the winegrape acreage from the district and immediately certify this fact to the county assessor and the county auditor or tax collector.

(c) Any owner of winegrape acreage outside of, or otherwise not included in, the district may present to the board a request in writing for inclusion of the land in the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6253

(a) The board shall, on or before the first Monday in April of each year, file with the board of supervisors a budget that sets forth all estimated expenditures of the district for the fiscal year commencing on the first day of July. A copy of the budget shall also, at the same time, be filed with the auditor of the county.

(b) The board of supervisors may, by ordinance or by resolution, adopted after notice and hearing, determine and levy an assessment for winegrape pest and disease control activities for any of the following purposes:

(1) Responding to, managing, and controlling the effects of the spread of the phylloxera pest and other pests that attack winegrape plants.

(2) Collecting and disseminating to winegrape producers in the district all relevant information and scientific studies concerning the pest or pests.

(3) Charting and determining the extent and location of any infestations.

(c) The annual assessment shall not exceed five dollars ($5) per planted acre.

(d) The board of supervisors shall cause to be prepared and filed with the clerk of the board of supervisors a written report that contains all of the following information:

(1) A description of each parcel of property proposed to be subject to the assessment.

(2) The amount of the assessment of each parcel for the initial fiscal year.

(3) The maximum amount of the assessment that may be levied for each parcel during any fiscal year.

(4) The duration of the assessment.

(5) The basis of the assessment.

(6) The schedule of the assessment.

(7) A description specifying the requirements for written and oral protests, and the protest threshold necessary for requiring abandonment of the proposed assessment pursuant to subdivision (f).

(e) (1) The board may establish zones or areas of benefit within the district, and may restrict the imposition of assessments to areas lying within one or more of the zones or areas of benefit established within the district.

(2) The assessment shall be levied on each parcel within the boundaries of the district, zone, or area of benefit.

(f) (1) The board of supervisors shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(2) In addition, the mailed notice shall include the name of the district, the return address of the sender, the amount of the assessment for the initial fiscal year, the maximum amount of the assessment that may be levied during any fiscal year and the name and telephone number of the person designated by the board of supervisors to answer inquiries regarding the protest proceedings.

(Amended by Stats. 2004, Ch. 118, Sec. 3. Effective January 1, 2005.)



6254

The assessment authorized to be assessed and levied is hereby declared to be in the nature of a special assessment, and the Legislature hereby finds that the owners of all winegrape plants will be benefited by the district to the same extent and in the same manner regardless of the age of the plants. The assessments authorized by this article to be assessed and levied shall be assessed and levied regardless of the age of the plants growing on the land.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6255

The assessment so levied shall be computed and entered upon the assessment roll by the county auditor, and if the supervisors fail to levy the assessment as required, the auditor shall do so. The assessment shall be collected at the same time, and in the same manner as, and together with and not separate from, general county taxes, and when collected shall be paid into the county treasury for the use of the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6256

The general provisions of the laws of this state, prescribing the manner of levying and collecting county taxes and the duties of the several county officers with respect to levying and collecting county taxes, are, so far as they are applicable and not in conflict with the specific provisions of this article, hereby adopted and made a part of this article. The several county officers thus referred to shall be liable upon their several official bonds for the faithful discharge of the duties imposed upon them by this chapter.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6256.5

The revenue from the assessments imposed pursuant to this chapter by the district are trust funds and shall be encumbered only for the purposes for which the district is formed and for the benefit of the property assessed. The district shall expend the minimum amount necessary for overhead and other administrative costs. No district funds shall be donated, loaned, or transferred to any other local agency or to the state for any purpose.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6257

The county treasury shall be the repository of all the moneys of the district. The county treasurer shall receive and receipt for all those moneys, and place the same to the credit of the district. The county treasurer shall be responsible upon his or her official bond for the safekeeping and disbursement, in the manner provided in this article, of all moneys of the district so held.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6258

If a consolidated district includes parts of two or more counties, the repository of all money of the district shall be the county treasury of the county in which is located the largest area of the district. Money collected for the use of the district in any other county in which a part of the district is located shall be transferred by the county treasurer upon warrant of the county auditor of the county in which the money was collected to the county treasurer of the county serving as repository for the district, in the same manner as prescribed for the disbursement of money held for a local district. Money derived from any county in which the district is located may be expended in any part of the district for the purposes authorized by this chapter, notwithstanding any other provision of law limiting the expenditure of any such money to a specific area or county.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6259

(a) The county treasurer shall pay out money of the district only upon warrants of the county auditor drawn upon the order of the board of directors of the district signed by the chairperson or vice chairperson and attested to by the secretary. The county treasurer, with the approval of the board of supervisors, shall pay out the money of the district upon one master warrant of the county auditor drawn upon the order of the board of directors of the district and signed by the chairperson or vice chairperson and attested to by the secretary, to meet the district’s expenses, including salaries, at such intervals as is approved by the board of supervisors.

(b) The county treasurer shall report, in writing, on the first day of July, October, January, and March of each year, to the board of directors, the amount of money the treasurer then holds for the district, the amount of receipts since the last report, and the amounts paid out. Each report shall be verified and filed with the secretary of the district to whom it is addressed.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)






ARTICLE 6 - Inclusion of Lands

6260

Lands devoted exclusively to the growing of winegrapes within a tract of land outside the district, but in the county in which the district is located, may be annexed to the district in the same manner provided in this chapter for the formation of the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)






ARTICLE 7 - Consolidation

6270

Any two or more districts organized or existing under this chapter may be consolidated, whether or not the boundaries are coterminous, and whether or not the districts are located in the same county.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6271

The board of directors may adopt a resolution that recites the fact of receipt and the willingness of the district to consolidate, and shall then send copies of the resolution to the board of directors of each of the other districts. The board shall send a certified copy of the resolution to the board of supervisors of the county in which is located the largest area of winegrape acreage of the proposed consolidated district, and a copy of the resolution to the board of supervisors of each of the other counties in which is located any part of the proposed consolidated district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6272

The board of supervisors of the county in which is located the largest area of winegrape acreage of the proposed consolidated district shall fix a time and place for hearing the proposal. Notice shall be given and the hearing conducted in the same manner and with the same effect as prescribed for the formation of a district pursuant to Article 2 (commencing with Section 6210).

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6273

If the board of supervisors determines that consolidation is feasible and in the best interests of the winegrape growers of the respective districts, it shall, by resolution duly adopted, declare the districts consolidated into one district, giving the consolidated district a name that includes the term “consolidated.” Certified copies of the resolution shall be filed with the Secretary of State and, for record, with the county recorder of each county in which is located any part of the consolidated district. Upon the filing, the districts are consolidated into a single consolidated district with all the rights, privileges, and powers of a district. The consolidated district shall succeed to all the funds and other property, and is subject to all the indebtedness, bonded and otherwise, of the districts consolidated. Each district that is included in the consolidated district shall continue in existence for the purpose of representation on the board of the consolidated district, and for the purpose of levying, assessing, and collecting assessments for district purposes. The board of the consolidated district is, however, the board of each district that is included in the consolidated district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6274

Upon the adoption of a resolution consolidating two or more districts, the board of supervisors of the county in which is located the largest area of winegrape acreage shall immediately appoint a board of directors of at least five members, including at least one member from each of the districts that are included in the consolidated district, and at least two members from each county, if districts located in more than one county are included in the consolidated district. If any of the districts that are included in the consolidated district includes more than 15,000 acres of winegrape acreage, the board of directors shall be increased by one additional director for each 10,000 acres, or fraction of 10,000 acres, in any one district that is included in the consolidated district. If the consolidated districts are located in more than two counties, the board of directors of the consolidated district shall have at least seven members.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6275

The board of a consolidated district has all the duties, powers, purposes, responsibilities, and jurisdiction of the board of any other district organized pursuant to this chapter. The members of the consolidated board shall be appointed in the same manner and serve for the same term as the directors of any other district organized pursuant to this chapter.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6276

Any district that has been included in a consolidated district may withdraw from the consolidated district and be reconstituted as a separate district by filing with the board of directors of the consolidated district a petition for withdrawal that is signed by the owners of not less than 51 percent, by area, of winegrape land in the district. The board of directors of the consolidated district shall send the original petition to the board of supervisors of the county in which the withdrawing district is located, and a copy of the petition to the board of supervisors of each of the other counties in which is located any part of the consolidated district. Upon receipt of a petition for withdrawal, the board of supervisors of the county in which the withdrawing district is located shall fix a time and place for hearing the petition. Notice shall be given and the hearing conducted in the same manner and with the same effect as prescribed for the formation of a district under Article 2 (commencing with Section 6210). Upon withdrawal of a district, all moneys collected from the district for the use of the consolidated district, and all property purchased with these moneys, shall remain the property of the consolidated district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)






ARTICLE 8 - Dissolution of Districts

6280

Upon the filing of a petition with the board of supervisors, signed by the owners of not less than 60 percent by area of the winegrape acreage in the district, requesting the dissolution of the district, the board of supervisors shall set a time and place for hearing on the petition, which shall not be less than 20 days, or more than 40 days, after the filing of the petition.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6281

The board of supervisors shall give notice of the time and place fixed for the hearing upon the petition for dissolution.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6282

The notice of hearing shall state all of the following:

(a) That a petition has been filed requesting the dissolution of the district.

(b) That the petition is available for inspection at the offices of the board of supervisors.

(c) The time and place for the hearing.

(d) That at the hearing protests against the dissolution of the district shall be considered by the board of supervisors.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6283

Notice of the hearing shall be given by publication in a newspaper of general circulation published and circulated in the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6284

The notice shall be published once a week for two successive weeks prior to the date set for the hearing.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6285

If, at the hearing, a majority of the membership of the board of supervisors find that the dissolution of the district will benefit the winegrape industry of the county, it shall, by resolution, dissolve the district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6286

The board of supervisors shall cause a certified copy of the resolution to be recorded in the office of the county recorder and shall file a certified copy of the same with the Secretary of State. Thereupon, the district is dissolved for all purposes.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6287

Upon dissolution, the right, title, and interest to property owned or controlled by the district that is situated within the corporate limits of any city shall vest absolutely in the city. If the property is situated outside the corporate limits of a city, it shall vest in the county in which the property is situated.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6288

The board of supervisors is ex officio the governing body of the dissolved district. It may levy such assessments and perform such other acts as may be necessary to wind up the affairs of the district and to raise money for the payment of any outstanding indebtedness.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6289

All claims and accounts against the district that have not been settled by the board within 90 days after the resolution is recorded pursuant to Section 6286 shall be presented to the board of supervisors of the county in which the district was located, or in the case of a consolidated district to the board of supervisors of the county in which is located the largest area of winegrape acreage, and shall be passed and approved by the board of supervisors in the same manner as county claims and shall be paid out of the funds of the dissolved district.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)



6290

If there are insufficient funds to discharge all claims and accounts brought pursuant to Section 6289, the board of supervisors shall, at the time of levying the next general county taxes, levy a special assessment upon the net acreage devoted to the growing of winegrapes that benefited from the dissolved district in an amount sufficient to discharge all outstanding claims and accounts against the district. In the case of a consolidated district, the board of supervisors of each county in which a portion of the district is located shall levy a special assessment based upon the ratio that the proportion of outstanding claims and accounts bears to the net acreage of the district in each county.

(Added by Stats. 1993, Ch. 1078, Sec. 1. Effective October 11, 1993.)









CHAPTER 13 - Napa County Winegrape Pest and Disease Control District Law

ARTICLE 1 - Findings and Definitions

6292

The Legislature finds and declares all of the following:

(a) California is the leading producer of wine in the United States, accounting for 91 percent of total United States wine production and 72 percent of total wine sales in the United States.

(b) Winegrapes are grown in virtually every county for processing by more than 800 wineries located throughout the state.

(c) California grows more than 554,000 acres of winegrapes producing 3.3 million tons of grapes per year valued at more than one billion nine hundred million dollars ($1,900,000,000), with a direct and indirect impact on the state’s economy totaling more than thirty-three billion dollars ($33,000,000,000). Napa Valley contributes more than four billion dollars ($4,000,000,000) to that total.

(d) Destructive pests and diseases, including winegrape pests and diseases, pose a significant and imminent threat to California’s important grape and wine industry.

(e) The State of California has a great economic interest in protecting its agricultural products from further destruction by the Pierce’s disease vector, the glassy-winged sharpshooter, and other harmful winegrape pests and diseases, which may occur in the future.

(f) Pierce’s disease has already infested grape growing acreage in many California counties, including Napa County, resulting in devastating losses to growers and the wine industry.

(g) As a known vector for Pierce’s disease, the glassy-winged sharpshooter has been determined to carry and spread Pierce’s disease to many forms of California agriculture, usually with complete destruction to the infected crop. This destructive effect of the disease has been determined by experts in the viticulture field to be especially true with infected winegrapes.

(h) To avoid a potentially catastrophic loss to one of California’s most important industries, the Legislature declares that this chapter is in the interest of the public health and welfare.

(i) This article is not intended to establish a precedent, or to supersede, reduce, or in any way alter government funding related to Pierce’s disease and other pests in this state.

(j) The purposes of this article are enhanced by the many and varied efforts of the growers and marketers of other commodities related to this bacteria and its vectors.

(k) The Legislature further declares that it is in the interest of the public health and welfare that the creation of districts by this chapter not duplicate existing services already being provided to grape growers by the University of California Cooperative Extension Farm Advisor or the county agricultural commissioner.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6292.1

This chapter shall be known and may be cited as the Napa County Winegrape Pest and Disease Control District Law.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6292.2

It is the purpose of this chapter to make available a procedure for the organization, operation, government, and dissolution of districts to assist in the funding of the inspection, detection, and education of Pierce’s disease as stated in the Napa County Glassy-Winged Sharpshooter Workplan, as approved by the California Department of Food and Agriculture and accepted by the Napa County Board of Supervisors, to prevent the spread of Pierce’s disease by the glassy-winged sharpshooter. Additionally, it is the purpose of this chapter to address other pests and diseases that attack winegrape plants, and to collect and disseminate to winegrape producers in the district all relevant information and scientific studies concerning pest or pests, as well as to chart and determine the extent and location of any infestations.

Division 3 (commencing with Section 56000) of Title 5 of the Government Code does not apply to districts organized pursuant to this chapter.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6292.3

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter.

(a) “Board” or “board of directors” means the board of directors of a district.

(b) “District” means a winegrape pest and disease control district organized pursuant to this chapter.

(c) “Owner” includes joint owner, coowner, guardian, executor, administrator, or any other person or entity that holds property in a trust capacity under court appointment.

(d) “Winegrape pest and disease” means any pest or disease that is determined by the California Department of Food and Agriculture or the County Agricultural Commissioner to be a threat to the growing or viability of winegrapes, as defined in this section, or as defined in Section 5006.

(e) “Winegrapes” means grapes produced that are intended to be converted from their fresh form into grape juice, grape concentrate, wine, or any products thereof, including, but not limited to, high proof and brandy produced from winegrapes.

(f) “Winegrape growing acreage” means any parcel of real property with one acre, or more, of winegrape plants, grapes or grape products, regardless of the use of a grape product or products.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)






ARTICLE 2 - Formation of Districts

6293

Proceedings for the formation of a district within Napa County shall be commenced by a petition that is either of the following:

(a) Signed by 50 percent or more of the owners of 65 percent or more of the affected land.

(b) Signed by 65 percent or more of the owners of 50 percent or more of the affected land.

The petition shall be addressed to, and filed with, the board of supervisors of the county.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.1

The petition may be filed in sections, each of which shall comply with all the requirements for a petition, except that a section need not contain the total number of signatures required for the petition.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.2

Signatures to the petition may be withdrawn at any time before it has been acted upon by filing with the clerk of the board of supervisors a declaration signed by the petitioner that states that it is the intention of the petitioner to withdraw his or her signature from the petition.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.3

(a) The petition shall state the name of the proposed district and shall set forth its boundaries or describe the lands to be included.

(b) It is a sufficient designation of the boundaries of a proposed district to recite that all the winegrape growing acreage in the county is to be included in the district, or that all the winegrape growing acreage in a designated area within the county is to be included in the district.

(c) If either designation is used, the outside boundary of the area so designated is the boundary of the district, and the district shall include all winegrape growing acreage within the outside boundary.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.4

(a) Upon the presentation and filing of a petition, the board of supervisors shall refer the petition to the county agricultural commissioner for the preparation of a register of owners of winegrape growing acreage within the proposed district, and for an investigation and report.

(b) The agricultural commissioner shall create a register of all winegrape growing acreage owners within the proposed district describing the net acreage or size of land devoted to the growing of winegrapes. The commissioner shall file with the register a report and recommendation to the board of supervisors on whether conditions of Pierce’s disease, the glassy-winged sharpshooter, or other pest or disease warrant the board of supervisors proceeding with the organization of the district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.5

(a) The board of supervisors shall fix a time and place for the hearing of the petition.

(b) The hearing shall not be less than 20 days, or more than 40 days, after the filing of the petition with the board of supervisors.

(c) The board of supervisors shall order the clerk of the board of supervisors to give notice of the time and place fixed for the hearing upon the petition.

(Amended by Stats. 2004, Ch. 118, Sec. 4. Effective January 1, 2005.)



6293.6

The notice of hearing shall do all of the following:

(a) State the name of the district and that it is being formed for the control of winegrape pests and diseases pursuant to this chapter.

(b) State the petition is available for inspection at the office of the clerk of the board of supervisors.

(c) Designate the boundaries of the proposed district in substantially the same way that they are described in the petition.

(d) State the time and place for the hearing.

(e) State that at the hearing protests will be considered by the board of supervisors.

(f) State that requests in writing for the exclusion of lands from, or the inclusion of lands in, the proposed district, will be heard and considered by the board of supervisors.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.7

Notice of the hearing shall be given by publication in a newspaper of general circulation published and circulated in the district. Notice of the hearing shall also be given to all winegrape growing acreage owners within the proposed district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.8

The notice shall be published once a week for two successive weeks prior to the date set for the hearing.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.9

At the hearing, the report of the county agricultural commissioner shall be received by the board of supervisors. Protests may be made orally or in writing by any person interested in the formation of the proposed district. Any protest that pertains to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the irregularities and defects to which objection is made. All written protests shall be filed with the clerk of the board of supervisors on or before the time fixed for the final hearing. The hearing may be continued from time to time, not to exceed 60 days.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.10

At the hearing, any owner of winegrape growing acreage in the proposed district may present to the board of supervisors a request for the exclusion of that land or any part of that land from the proposed district upon a showing that the land or part of that land will not be benefited by the activities of the proposed district. Factors that the board of supervisors may consider in its determination to exclude shall include an affidavit from the landowner stating that the land is not planted to winegrapes and will not be so planted in the foreseeable future. However, should the excluded land be planted to winegrapes, the landowner shall be required to inform the district, in writing, within 30 days of planting. Any owner of winegrape acreage outside the proposed district may present to the board of supervisors a request in writing for inclusion of that land in the proposed district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.11

If the board of supervisors determines that the petition does not comply with the requirements of law, the matter may be dismissed without prejudice to present a new petition covering the same matter. A finding by the board of supervisors in favor of the sufficiency of the petition and notice is final and conclusive against all persons except the state in a proceeding brought by the Attorney General within one year of the date of the making of the order establishing and describing the boundaries of the district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.12

(a) If the board of supervisors determines that the project is feasible and in the interest of the winegrape growers of the county, the board of supervisors shall, by order entered in its minutes, declare the district duly organized under the name designated in the petition for the formation of the district.

(b) The order shall describe the territory included in the district and, if the board of supervisors does not exclude or include land pursuant to Section 6293.13, it is a sufficient description of the territory to describe the boundaries in substantially the same way as they are described in the petition.

(c) A copy of the order duly certified by the clerk of the board of supervisors shall be filed for record in the office of the county recorder of the county in which the district is situated.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6293.13

(a) In determining the boundaries of the district, the board of supervisors shall exclude from the district any winegrape growing acreage that it finds will not be benefited by the proposed project, and it may include in the district any winegrape growing acreage that it finds will be benefited if it also finds it will be in the interest of the district to include that winegrape growing acreage. The inclusion may be upon application of the owner or, without the owner’s application, upon giving the owner notice of the proposed inclusion and an opportunity for a hearing on the inclusion.

(b) Notice of inclusion shall be mailed, postage prepaid, by the clerk of the board of supervisors, to the address of the owner of the winegrape growing acreage, as shown by the last equalized county assessment roll, and to any person that has filed with the clerk that person’s name and address and description of winegrape growing acreage in which he or she has either a legal or equitable interest. The notice shall describe the winegrape growing acreage proposed to be included, and shall state the time and place at which objections to the inclusion will be heard.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)






ARTICLE 3 - Organization of Districts

6294

Upon the adoption of the order of organization, the board of supervisors shall immediately appoint a board of directors of five members to administer the affairs of the district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6294.1

In order to be eligible to be a director of the district, a person shall be a citizen of the United States and of this state, and an owner of lands included in the district that are devoted, in whole or in part, to the growing of winegrapes. The district board members shall represent geographically diverse areas in the county.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6294.2

Upon his or her appointment, each director shall, in the manner provided by law, subscribe the oath of office and file the oath with the county clerk.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6294.3

(a) From and after the filing for record of the order of the board of supervisors declaring the district organized, and the appointment and qualification of its first board of directors, the organization of the district is complete. The district shall operate for a period of five years from the date of its organization and shall cease to exist after five years, unless the district is reauthorized and approved by the board of supervisors.

(b) The district board of directors shall hold a public hearing six months prior to the termination of its initial organization or last reauthorization to determine whether the conditions of Pierce’s disease, the glassy-winged sharpshooter or other pest or disease determined pursuant to Section 6293.4 warrant the reauthorization of the district for an additional five years. The notice of hearing shall state the name of the district and that consideration is being given to reauthorizing the district for up to an additional five years, the boundaries of the district, and the time and place for the hearing. Notice of the hearing shall be given as provided in Sections 6293.7 and 6293.8. The district board of directors shall submit the record of the hearing and its recommendation to the board of supervisors within 90 days of the hearing.

(c) Following its receipt of the recommendation of the district board of directors, the board of supervisors shall approve or reject the recommendation. If the recommendation is rejected, the board of supervisors shall return the report accompanied by its reasons for the rejection to the board of directors within 30 days of receipt. The district board of directors may thereafter address the reasons for rejection by the board of supervisors and submit an amended report and new recommendations for reauthorization for approval or rejection by the board of supervisors, unless the district has ceased to exist pursuant to subdivision (a).

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6294.4

(a) Immediately after the organization of the district, the directors shall meet and organize as a board and shall elect a chairperson, vice chairperson and secretary from among their own number.

(b) The chairperson shall call and preside at all meetings of the district board, sign all warrants drawn on the county treasurer, and all contracts and other documents, and the minutes of all meetings at which the chairperson is present. In case of the chairperson’s absence from a meeting, the vice chairperson shall act as chairperson pro tempore. The vice chairperson may sign warrants in place of the chairperson if the chairperson is absent from a meeting or unavailable. The secretary shall give notice of and keep the minutes of all meetings and prepare and have custody of all records and papers, and have custody of the seal of the district. The secretary shall attest all warrants drawn on the county treasury, all contracts and other documents, and shall sign the minutes of all meetings at which he or she is present. The secretary shall prepare the annual reports and any other reports required by the district board and shall prepare all notices and all calls for bids.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6294.5

The members of the district board shall serve for terms of one year, or for a longer term as determined by the board of supervisors, and until the appointment and qualification of their successors.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6294.6

Upon the expiration of the term of any member of the district board, the board of supervisors shall appoint the successor. Vacancies shall be filled by the board of supervisors for the unexpired term.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6294.7

The members of the district board shall not receive any compensation for their services, but may be reimbursed for their actual and necessary expenses, when claims for those expenses have been approved by the district board.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)






ARTICLE 4 - Powers and Duties of the District

6295

The district may do all of the following:

(a) Sue and be sued in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(b) Adopt a seal and alter it at pleasure.

(c) Take by grant, purchase, gift, devise, lease, or otherwise, and hold, use and enjoy, and lease, or otherwise dispose of, real and personal property of every kind and description within or without the district necessary to the full and convenient exercise of its powers.

(d) Cause assessments to be levied, as provided in Article 5 (commencing with Section 6296), to pay any obligation of the district and to accomplish the purposes of the district in the manner provided in this chapter.

(e) Make contracts, and employ, except as otherwise provided in this chapter, all persons, firms, and corporations necessary to carry out the purposes and the powers of the district, and at any salary, wage, or other compensation as the district board of directors shall determine.

(f) Respond to the effects and spread of Pierce’s disease, the glassy-winged sharpshooter, and other winegrape plant pests and diseases and collect and disseminate to winegrape growers in the district all relevant information and scientific studies concerning the pest or pests or diseases, as well as to chart and determine the extent and location of any infestations.

(g) With reasonable advance notice in writing to the landowner, as determined by the district, enter into or upon any land included within the boundaries of the district for the purpose of inspecting the winegrape plants and any other host plants and fruit growing on them.

(h) Perform any and all acts, either within or outside the district, necessary or proper to fully and completely carry out the purposes for which the district is organized.

(i) The district’s administrative costs are to be limited to 5 percent of the annual assessment revenues.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6295.1

Every district formed pursuant to this chapter has all of the powers prescribed by Section 6295 and other provisions of this chapter, regardless of any language in the petition for formation for any district or in any of the proceedings leading to the formation that would otherwise limit the power of the district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6295.2

The county agricultural commissioner of the county in which the district is located shall, in consultation with the district board, assist the district to the extent possible in all activities undertaken by the district for the control of Pierce’s disease, the glassy-winged sharpshooter, or any other winegrape plant pests or diseases.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6295.3

The district board shall, immediately after its appointment and after public hearing, formulate an effective plan and adopt a budget of expenditures for the forthcoming fiscal year. At a public hearing on the plan and the budget, any owner of winegrape growing acreage included in the district may make written or oral protest against the budget or any item in it. The plan and the budget, as thereafter approved by the district board, shall be the plan and the budget of the district for the forthcoming fiscal year.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6295.4

There may be added to the budget for the first fiscal year of the operation of the district an amount not to exceed 20 percent of the total amount of the budget to cover the preliminary expenses of the district, including, but not limited to, the costs of formation, before the beginning of the first fiscal year.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6295.5

For each fiscal year subsequent to the first year of operation of the district, the district board shall adopt the final budget therefor in the same manner and at the same time that the budget for the first fiscal year was adopted.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6295.6

The board of supervisors may charge the district for actual costs incurred by the county in connection with the proceedings for the formation of the district, and the district shall reimburse the county from assessments levied for those expenses.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)






ARTICLE 5 - Levy of Assessments for District Purposes

6296

The county assessor, in making the annual assessment of property included in the district each and every year after the organization of the district, shall identify any parcel of real property with one acre, or more, of winegrape plants.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6296.1

Whenever acreage within the district is planted with winegrape plants in such a fashion as to qualify as winegrape growing acreage, the acreage is subject to assessment as provided in this article.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6296.2

(a) After the district has been formed, an owner of winegrape growing acreage in the district may present to the district board a request in writing for the exclusion of that land or any part of the land from the district upon a showing that the land or part of the land will not be benefited by the activities of the district. Factors that the district board may consider in its determination for exclusion shall include an affidavit from the owner that the plants have been removed from the land and will not be replanted within the foreseeable future. However, should the excluded land be planted to winegrapes, the landowner shall be required to inform the district, in writing, within 30 days of planting.

(b) After receipt of the request, the district board shall cause an investigation of the parcel of land to be made and, if the district board determines that the land or part of the land will not be benefited by the activities of the district, the district board shall exclude the winegrape acreage from the district and immediately certify this fact to the county assessor and the county auditor or tax collector.

(c) Any owner of winegrape acreage outside of, or otherwise not included in, the district may present to the district board a request in writing for inclusion of the land in the district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6296.3

(a) The district board shall, on or before the first Monday in April of each year, file with the board of supervisors a budget that sets forth all estimated expenditures of the district for the fiscal year commencing on the first day of July. A copy of the budget shall also, at the same time, be filed with the auditor of the county. The board of supervisors shall cause to be prepared and filed with the clerk of the board of supervisors a written report that contains all of the following information:

(1) A description of each parcel of property proposed to be subject to the assessment.

(2) The amount of the assessment of each parcel for the initial fiscal year.

(3) The maximum amount of the assessment that may be levied for each parcel during any fiscal year.

(4) The duration of the assessment.

(5) The basis of the assessment.

(6) The schedule of the assessment.

(7) A description specifying the requirements for written and oral protest, and the protest threshold necessary for requiring abandonment of the proposed assessment pursuant to Section 6299.

(b) The board of supervisors may, by ordinance or by resolution, adopted after complying with the notice, protest, and hearing procedures in Article 4.6 (commencing with Section 53750) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, and upon approval by two-thirds of the benefiting vineyard property owners, determine and levy an assessment for winegrape pest and disease control activities for any of the following purposes:

(1) Responding to, managing, and controlling the effects of the spread of Pierce’s disease, the glassy-winged sharpshooter, and any other pests that attack winegrape plants.

(2) Collecting and disseminating to winegrape producers in the district all relevant information and scientific studies concerning the pest, or pests, and winegrape diseases.

(3) Charting and determining the extent and location of any infestations.

(c) The annual assessment shall not exceed twenty dollars ($20) per planted acre.

(d) (1) The district board may establish zones or areas of benefit within the district, and may restrict the imposition of assessments to areas lying within one or more of the zones or areas of benefit established within the district.

(2) The assessment shall be levied on each parcel planted with winegrape plants in such a fashion as to qualify as winegrape growing acreage within the boundaries of the district, zone, or area of benefit.

(e) In addition, the mailed notice shall include the name of the district, the return address of the sender, the amount of the assessment for the initial fiscal year, the maximum amount of the assessment that may be levied during any fiscal year and the name and telephone number of the person designated by the board of supervisors to answer inquiries regarding the protest proceedings.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6296.5

The assessment so levied shall be computed and entered upon the assessment roll by the county auditor, and if the supervisors fail to levy the assessment as required, the auditor shall do so. The assessment shall be collected at the same time, and in the same manner as, and together with and not separate from, general county taxes, and when collected shall be paid into the county treasury for the use of the district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6296.6

The general provisions of the laws of this state, prescribing the manner of levying and collecting county taxes and the duties of the several county officers with respect to levying and collecting county taxes, are, so far as they are applicable and not in conflict with the specific provisions of this article, hereby adopted and made a part of this article. The several county officers thus referred to shall be liable upon their several official bonds for the faithful discharge of the duties imposed upon them by this chapter.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6296.7

The revenue from the assessments imposed pursuant to this chapter by the district are trust funds and shall be encumbered only for the purposes for which the district is formed and for the benefit of the property assessed. The district shall expend the minimum amount necessary for overhead and other administrative costs. No district funds shall be donated, loaned, or transferred to any other local agency or to the State of California for any purpose, except for the implementation of the duties of the district, set forth under this chapter, as determined necessary by the district board.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6296.8

The county treasury shall be the repository of all the moneys of the district. The county treasurer shall receive and receipt for all those moneys, and place the same to the credit of the district. The county treasurer shall be responsible upon his or her official bond for the safekeeping and disbursement, in the manner provided in this article, of all moneys of the district so held.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)



6296.9

(a) The county treasurer shall pay out money of the district only upon warrants of the county auditor drawn upon the order of the board of directors of the district signed by the chairperson or vice chairperson and attested to by the secretary. The county treasurer, with the approval of the board of supervisors, shall pay out the money of the district upon one master warrant of the county auditor drawn upon the order of the board of directors of the district and signed by the chairperson or vice chairperson and attested to by the secretary, to meet the district’s expenses, including salaries, at such intervals as is approved by the board of supervisors.

(b) The county treasurer shall report, in writing, on the first day of July, October, January, and March of each year, to the district board of directors, the amount of money the treasurer then holds for the district, the amount of receipts since the last report, and the amounts paid out. Each report shall be verified and filed with the secretary of the district to whom it is addressed.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)






ARTICLE 6 - Inclusion of Lands

6297

Lands devoted exclusively to the growing of winegrapes within a tract of land outside the district, but in the county in which the district is located, may be annexed to the district in the same manner provided in this chapter for the formation of the district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)






ARTICLE 7 - Consolidation

6298

Any two or more districts organized or existing under this chapter may be consolidated, whether or not the boundaries are coterminous.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)






ARTICLE 8 - Dissolution of Districts

6299

Upon the filing of a petition with the board of supervisors, signed by 50 percent or more of the owners of 65 percent or more of the affected land, or signed by 65 percent or more of the owners of 50 percent or more of the affected land, requesting the dissolution of the district, the board of supervisors shall set a time and place for hearing on the petition, which shall not be less than 20 days, or more than 40 days, after the filing of the petition. Immediately following the hearing, the board of supervisors shall vote on the petition for dissolution. A majority vote supporting the petition by the supervisors will result in dissolution of the district.

(Added by Stats. 2001, Ch. 442, Sec. 1. Effective October 3, 2001.)












PART 2 - SHIPMENTS

CHAPTER 1 - Generally

ARTICLE 1 - General Provisions

6301

If any article is found to have been transported into this state from any other country or state, or territory or district of the United States, in violation of any provision of a quarantine that is established by the Secretary of Agriculture of the United States, the article is subject to seizure, destruction, or other disposition to the same extent and in the same manner as if the article had originated in this state and was in violation of a provision of this division.

(Amended by Stats. 1995, Ch. 157, Sec. 3. Effective January 1, 1996.)



6301.1

(a) The secretary shall adopt, by reference, by regulation, those federal quarantine regulations and any subsequent amendments in Parts 301 to 369, inclusive, of Title 7 of the Code of Federal Regulations. Civil and criminal penalties applicable to a violation of those federal quarantine regulations may be imposed by the secretary and other duly authorized plant quarantine officers in conformity with that other law.

(b) Any funds recovered by the commissioner pursuant to this section shall be deposited in the county general fund in the county in which the action is brought and shall be allocated to the commissioner to cover costs related to the enforcement of this division. Any funds recovered by the secretary pursuant to this section shall be deposited in the Department of Food and Agriculture Fund to cover costs related to the enforcement of this division.

(Added by Stats. 1995, Ch. 157, Sec. 4. Effective January 1, 1996.)



6302

If any shipment of plants or things which is passing through any portion of the state is, or is liable to be, infested or infected with any pest, and there exists danger of dissemination of the pest while the shipment is in transit in this state, the shipment shall be placed within sealed containers which are composed of metal or other material so constructed that they are not liable to be broken or opened while in transit so as to permit the pest to escape. The containers shall not be opened while within the state.

(Enacted by Stats. 1967, Ch. 15.)



6303

(a) It is unlawful for any person, except under written permission from a plant quarantine officer or under his specific direction, to move any lot or shipment of plants or other things to which a warning tag or notice has been affixed pursuant to this division, or to remove, alter, destroy, deface, or mutilate any such warning tag or notice.

(b) If any shipment of plants or things is allowed to transit the state or transit to a given destination county under a quarantine warning-hold notice, the shipment of plants or things shall not be diverted to another destination without the written permission of the director or the commissioner of the destination county.

(c) Diversion of a shipment as described in subdivision (b) is unlawful.

(d) If a shipment of plants or things requires a state or county plant quarantine officer to be present at the destination to supervise the unloading, inspection, or treatment of a quarantine shipment, the director or commissioner, as the case may be, may charge the shipper or receiver a service fee for the cost of the services. Service fees shall be determined based on the director or commissioner’s costs for the services rendered.

(Amended by Stats. 1988, Ch. 1056, Sec. 1.)



6304

It is unlawful for any person to import into the state any English or Australian wild rabbit, flying fox, mongoose, or any other form of animal life which is detrimental to agriculture. Any such animal shall be refused entry and shall be immediately destroyed or shipped out of the state within 48 hours at the option and expense of the owner or bailee of the animal.

(Enacted by Stats. 1967, Ch. 15.)



6305

It is unlawful for any person to willfully import into, or ship or transport within, the state any live insect or any pest as such, unless the shipment or transportation and subsequent use and handling is authorized prior to shipment under written permit and the regulations of the director or the United States Department of Agriculture, except the following:

(a) Honey bees of the species of Apis mellifera.

(b) Weeds for the purpose of identification.

(c) Beneficial or useful insects of common occurrence in the state.

(d) Insects or other organisms of public health or animal health interest, which are not plant pests, when imported, shipped, or transported by any governmental public health agency.

Any shipment which is not authorized by this section shall be immediately destroyed unless it is determined by the inspecting officer that the nature of the contents of the shipment is such that no damage can be caused to agriculture in this state through its shipment out of the state or return of the shipment to the point of origin. In such case, the shipment out of the state or the return of the shipment to point of origin shall be allowed at the expense of the owner or bailee of the shipment within the time which is specified by the inspecting officer.

(Amended by Stats. 1973, Ch. 446.)



6306

Unless otherwise permitted by law, any person who willfully and knowingly imports into, or who willfully and knowingly transports or ships within, this state, a Mediterranean fruit fly is guilty of a felony.

(Added by Stats. 1990, Ch. 167, Sec. 1. Effective June 22, 1990.)






ARTICLE 2 - Tephritidae Fruit Flies

6321

It is unlawful for any person to import into, or transport thereafter within, the state any plant, fruit, or vegetable which is known to be, or may become, a host of any species of the fruit fly family Tephritidae from any territory, state, or district where such species of Tephritidae is known to exist except under permit and regulation of the director if the director finds that the species is harmless to agriculture or that an effective treatment of the hosts eliminates fruit fly risk.

(Enacted by Stats. 1967, Ch. 15.)



6322

Any plant, fruit, or vegetable which is known to be, or which may become, a host of any species of the fruit fly family Tephritidae, together with its containers and packing, shall be refused entry or transportation within the state.

(Enacted by Stats. 1967, Ch. 15.)



6323

Any plant, fruit, or vegetable which is known to be, or which may become, a host of any species of the fruit fly Tephritidae, which is imported into, or transported thereafter within, this state shall be immediately destroyed at the expense of the owner or bailee unless it is imported or transported under permit and in accordance with regulations of the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Seed Pests in Shipments

6341

If anything brought into any county or locality of the state from another county or locality within the state, or from any other state or foreign country, is found to be infested with the seed or propagule of any pest that is not of common occurrence in the county or locality into which the shipment is brought, the director or the commissioner shall notify the owner or bailee of such shipment to return it to the point from which the shipment was made.

(Amended by Stats. 1977, Ch. 328.)



6342

The owner or bailee shall return the shipment to the point from which it was made within 48 hours.

(Enacted by Stats. 1967, Ch. 15.)



6343

If the director or the commissioner determines that the pest seeds can be destroyed by treatment, the shipment may, at the option and expense of the owner or bailee, be given such treatment under the supervision of the director or the commissioner. After the treatment the shipment may be released.

(Enacted by Stats. 1967, Ch. 15.)



6344

If the director or the commissioner determines that no adverse effect to agriculture would result from allowing the shipment to be stored in quarantine pending treatment or shipment out of the state, or from procedures incidental thereto, the shipment may be so stored for such a period of time in an approved place under such conditions as the director or commissioner may require.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Interstate Shipments

ARTICLE 1 - Notice of Arrival and Hold for Inspection

6401

It is unlawful for any person to transport, receive, or import into the state any plant or any thing against which a quarantine has been established, or any plant, unless he does both of the following:

(a) Notifies the director or the commissioner of the county in which the plant or thing is received, of the arrival of the plant or thing immediately after its arrival.

(b) Holds the plant, or thing for immediate inspection by the director or commissioner, without unnecessarily moving it, or placing it where it may be harmful.

(Enacted by Stats. 1967, Ch. 15.)



6402

If there is no commissioner in the county where the plant or thing is received, the person that transports, receives, or imports the plant or thing into the state shall notify the director, who shall make immediate arrangements for its inspection.

(Enacted by Stats. 1967, Ch. 15.)



6403

The officer who makes the inspection may enter at any time into any conveyance or place within the state where the plant or thing is located to ascertain whether it is, or is liable to be, infested or infected with any pest.

(Enacted by Stats. 1967, Ch. 15.)



6404

The secretary may enter into agreements with regulatory officials of other states and the United States Department of Agriculture to provide for the use of various pest risk mitigation measures at the place of origin of the shipment of the plants. The agreement may designate the plants or varieties of plants to which those measures are applied as being commodities that may be released upon arrival at ports of entry or terminals in this state without being held and inspected for compliance with standards and quarantine requirements.

(Repealed and added by Stats. 1994, Ch. 445, Sec. 2. Effective January 1, 1995.)



6405

(a) Any certificate that has been altered, defaced, or improperly completed or changed is void.

(b) It shall be unlawful for any person to do any of the following:

(1) Alter, deface, or otherwise falsify or change, a certificate that is attached to any plant shipment or other thing entering the state.

(2) Use, or have in his or her possession, any certificate that has been altered, defaced, or otherwise falsified or changed.

(3) Transport, receive, or possess any plant material represented by a certificate.

(c) For purposes of this section, “certificate” means a certificate issued pursuant to a quarantine regulation.

(Added by Stats. 1995, Ch. 149, Sec. 2. Effective January 1, 1996.)






ARTICLE 2 - Markings

6421

Each shipment of plants which is brought into this state shall have legibly marked upon it in a conspicuous manner and place all of the following:

(a) The name and address of the shipper or owner.

(b) The name of the person to whom the shipment is forwarded or shipped or the name of his agent.

(c) The name of the country, state, or territory where the contents were grown.

(d) A statement of its contents.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Pest Findings

6441

If, after inspection, any plant or thing is found to be infested or infected, the owner or bailee shall, at his expense, disinfect the conveyance or place where the plant or thing may have been located, in such manner as to destroy all infection or infestation present, or that is liable to be present.

(Enacted by Stats. 1967, Ch. 15.)



6442

The officer who makes the inspection shall not permit any article to be removed which has come in contact with the infested or infected plant or thing, if such article might convey infection or infestation, until after the infection or infestation is destroyed, except for the purpose of destruction or disinfection under the supervision of the inspecting officer.

Any article which is liable to be infested or infected shall be held until it has been thoroughly disinfected and the pest has been destroyed.

(Enacted by Stats. 1967, Ch. 15.)



6443

The director may designate certain plants that are not for planting, propagation, or ornamental purposes within this state, which are arriving from certain areas, to be plants that may be released without inspection, if he finds, upon investigation, that such plants from such areas are not liable to cause the introduction of pests into this state.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Abatement, Reshipment, or Treatment

6461

It is unlawful to ship or transport any plant or any other thing into this state which is infested with any pest which has been listed, by the director, as detrimental to agriculture in this state.

The director shall either establish and amend the list of pests by order, after notice and opportunity for written or oral comments, or through the adoption or amendment of quarantine regulations.

In addition to the civil, criminal, and administrative remedies specified in this division, the director may, after notice and opportunity to respond, impose inspection, treatment, certification, holding, or other requirements for any shipper or transporter that has shipped or transported three or more pest-infested shipments into this state within any 12-month period.

With regard to any commercial shipment violating any of those requirements imposed pursuant to this section, the director or commissioner may also charge the shipper or transporter the cost of inspecting and controlling the pest.

(Added by Stats. 1992, Ch. 29, Sec. 2. Effective January 1, 1993.)



6461.5

Except as otherwise provided in this article, if any shipment of plants or any other things in violation of this chapter or any quarantine which has been established, is brought into this state and it is found to be infested or infected, or there is reasonable cause to believe that it may be infested or infected, with any pest, the shipment shall be immediately destroyed by, or under the supervision of, the officer who inspects it, at the expense of the owner or bailee of the shipment.

(Added by renumbering Section 6461 by Stats. 1992, Ch. 29, Sec. 1. Effective January 1, 1993.)



6462

If the nature of the pest is such that no detriment can be caused to agriculture in the state by the shipment of the plant or thing out of the state, the officer who makes the inspection may affix a warning tag or notice to the shipment. The officer shall notify the owner or bailee of the plant or thing to ship it out of the state within 48 hours. The owner or bailee shall ship the plant or thing out of the state within the time which is specified in the notice. The shipment is under the direction and control of the officer who makes the inspection and is at the expense of the owner or bailee.

(Enacted by Stats. 1967, Ch. 15.)



6463

If the plant or thing is not shipped out of the state within the time which is specified in the notice, the inspecting officer shall immediately after the expiration of the time seize the plant or thing and destroy it at the expense of the owner or bailee.

(Enacted by Stats. 1967, Ch. 15.)



6464

If the pest may be exterminated by treatment or processing which is prescribed by the director and it is determined by the inspecting officer that the nature of the pest is such that no damage can be caused to agriculture in this state through such treatment or processing or any procedure which is incidental thereto, the shipment may be treated or processed under the supervision of the inspecting officer at the expense of the owner or bailee in the manner, and within the time, which is specified by the inspecting officer.

(Enacted by Stats. 1967, Ch. 15.)



6465

If, after the treatment or processing, the inspecting officer determines that the pest has been exterminated, the shipment may be released.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - Intrastate Shipments

ARTICLE 1 - Notice of Arrival and Hold for Inspection

6501

Except as otherwise provided in Section 6502, 6504, 6506, or 6924, it is unlawful for any person to receive or bring into any county or locality of the state from another county or locality within the state any nursery stock, or any other plant, appliance, or thing subject to a federal or state quarantine or which the commissioner or the director considers and designates to be liable to be infected or infested with any pest, unless the person does all of the following:

(a) Notifies the commissioner of the arrival of the article immediately after its arrival.

(b) Holds it for immediate inspection by the commissioner, without unnecessarily moving or placing the article where it may be harmful.

(c) Legibly marks the shipment in a conspicuous manner and place with all of the following:

(1) The name and address of the shipper or owner.

(2) The name of the person to whom the shipment is forwarded or shipped or the name of his or her agent.

(3) The name of the county where the contents of the shipment were grown.

(4) A statement of its contents.

(Amended by Stats. 1995, Ch. 111, Sec. 1. Effective January 1, 1996.)



6502

Any shipment of less than five pounds of agricultural, vegetable, or flower seed, or comprised of packages of less than three pounds of each kind of such seed, is exempt from the requirements of this article. The shipping permit which would be required by Article 2 (commencing with Section 6921), Chapter 2, Part 3, of this division for such a shipment may be waived by the commissioner.

(Amended by Stats. 1968, Ch. 288.)



6504

Except as provided in Sections 6505, 6506, and 6923 any shipment of nursery stock which is moved from one county or locality to another county or locality which is accompanied by a valid nursery stock certificate or is sold at retail and delivered to the purchaser at a licensed sales location as provided in Section 6924 is exempt from the requirements of this article

(Amended by Stats. 1968, Ch. 288.)



6505

The commissioner may waive the exemption in Section 6504 by written notice to the director designating the kind of nursery stock, and the pest that may be transmitted thereby, which shall be held for inspection as provided in Section 6501, upon arrival in the county or locality described in the notice.

(Added by Stats. 1968, Ch. 288.)



6506

Any shipment of seed from an origin inspected warehouse is exempt from the requirements of this article.

(Added by Stats. 1968, Ch. 288.)






ARTICLE 2 - Abatement, Return, or Treatment

6521

Except as otherwise provided in Sections 6523 and 6524, if any shipment of any nursery stock, plant, or container of any nursery stock or plant, or appliance, or any host or other carrier of any pest which is brought into any county or locality in the state from another county or locality within the state, is found to be infected or infested with a pest, or there is reasonable cause to believe that the shipment may be so infested or infected, the entire shipment shall be refused delivery and may be immediately destroyed by, or under the supervision of the commissioner, unless the nature of the pest is such that no damage or detriment can be caused to agriculture by the return of the shipment to the point of shipment.

(Amended by Stats. 1967, Ch. 262.)



6522

The officer who makes the inspection of a shipment which is described in Section 6521 may affix a warning tag or notice to the shipment and shall notify in writing the owner or bailee of the shipment to return the shipment to the point of shipment within the time limit which the officer shall specify in the notice which shall be 48 hours, unless a longer or shorter period is determined to be necessary to accomplish the purposes of this article. The owner or bailee shall, at his own expense, return the shipment under the direction and control of the commissioner. If the owner or bailee fails to return the shipment within the time which is specified, the commissioner shall destroy it.

(Amended by Stats. 1968, Ch. 288.)



6523

If the pest may be exterminated or controlled by treatment or processing which is prescribed by the commissioner, and if the commissioner determines that the nature of the pest is such that no damage can be caused to agriculture through such treatment, processing, or procedure incidental thereto, the shipment may be treated or processed, under the supervision of, and in a manner and within a time satisfactory to, the commissioner. The treatment or processing shall be at the expense of the owner or bailee of the shipment. If the shipment is so treated or processed, it may be released to the consignee.

(Enacted by Stats. 1967, Ch. 15.)



6524

If the commissioner determines that only a portion of the shipment is infested or infected with a pest, or that there is reasonable cause to believe that only a portion of the shipment may be so infested or infected, only such portion of the shipment may be destroyed, returned to the point of origin, or treated or processed.

(Amended by Stats. 1967, Ch. 262.)












PART 3 - NURSERY STOCK

CHAPTER 1 - Licenses

ARTICLE 1 - General Provisions

6701

The director may publish in pamphlet form, as often as he deems necessary, a list of all persons that are licensed pursuant to this chapter. The pamphlet may also contain such additional information as the director deems advisable concerning the enforcement of laws and regulations which pertain to nursery stock.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Issuance and Renewal of Licenses

6721

It is unlawful, for any person, except a person who is expressly exempt pursuant to Section 6742 or 6743, to sell any nursery stock unless such person holds a valid license which is issued pursuant to this chapter.

(Amended by Stats. 1978, Ch. 1202.)



6722

Except as provided in Section 6761, the director, upon receipt of the total license fee which is established pursuant to Section 6723, shall issue a license to sell nursery stock for the appropriate period as established pursuant to Section 6724 to any person that sells or seeks to sell plants, as defined in Section 5007, for planting, propagation, or ornamentation. Plants for ornamentation shall include cut flowers and cut greens. The applicant shall further satisfy the director of his character and good faith in seeking to carry on the business of selling nursery stock.

(Amended by Stats. 1978, Ch. 1202.)



6723

(a) The secretary shall establish the minimum license fee at an amount not to exceed one hundred eighty dollars ($180).

(b) The secretary may fix the minimum license fee at an amount that is less than one hundred eighty dollars ($180) and may adjust the license fee if, after investigation and due notice, the secretary finds that the cost of administering this division and Chapter 5 (commencing with Section 53301) of Division 18, which relate to nursery stock, can be defrayed from revenues derived from the license fee in combination with those sums as provided by Sections 435 and 5822.

(c) Both of the following amounts shall be added as an additional license fee to the license fee established pursuant to subdivisions (a) and (b):

(1) An equal sum for each branch salesyard, store, or sales location that is owned and operated by the applicant in the state.

(2) (A) An acreage fee in an amount to be established by the secretary for land used in the production, storage, or sale of all nursery stock, except as provided in subparagraph (B), in excess of one acre, which the secretary determines is necessary to carry out this part and any portion of this code that relates to nursery stock. The total acreage fee shall not be less than twenty-five dollars ($25) nor more than nine hundred dollars ($900) for each licensee. The acreage fee shall be calculated using as a basis the total of the acreage at all locations where nursery stock is produced, stored, or sold.

(B) Subparagraph (A) does not apply to those licensees whose gross income from the production of cut flowers and cut ornamentals is 75 percent or greater of the gross income of their nursery.

(d) As to all the fees, the secretary may require payment of prorated amounts when necessary in the issuance of new licenses for branch salesyards, stores, or sales locations to persons already licensed pursuant to the licensing periods established in Section 6724.

(Amended (as amended by Stats. 1999, Ch. 450, Sec. 1) by Stats. 2004, Ch. 170, Sec. 1. Effective January 1, 2005.)



6724

There shall be four licensing periods as follows: January through December, April through March, July through June, and October through September. The fees for the renewal of the license for the foregoing periods shall be paid by the 1st day of the first month of the licensee’s license period. If the renewal license fee is not paid prior to the 11th day of the first month of the licensee’s license period, for the 12-month period ensuing, the license to sell nursery stock is forfeited.

(Amended by Stats. 1978, Ch. 1202.)



6725

Any person whose license to sell nursery stock has been forfeited shall not be issued a renewal license except upon written application to the department.

(Enacted by Stats. 1967, Ch. 15.)



6726

Except as otherwise provided in Section 6727, the application for renewal of a license shall be accompanied by the following sums:

(a) If no part of the minimum license fee has been paid, a sum which is equal to the minimum license fee and a restoration fee in an amount that is equal to the minimum license fee.

(b) If a part of the minimum license fee has been paid, an amount which is a sum equal to any portion of the minimum license fee which is unpaid on the 11th day of the first month of the licensee’s license period and a restoration fee in an amount which is equal to the unpaid portion of the minimum license fee.

(Amended by Stats. 1978, Ch. 1202.)



6727

No restoration fee is required of any person whose application for renewal of a license is accompanied by his signed statement that prior to the date of his application and payment of the minimum license fee he has not sold any nursery stock during any part of the license period for which he applies for renewal of the license. The director also may accept, at his discretion, the licensee’s affidavit that the minimum license fee was not paid within the time limits specified in Section 6724 for reasons beyond the licensee’s control.

(Amended by Stats. 1978, Ch. 1202.)



6728

The director shall not refund more than one-half of the minimum license fee to any person who applies for a license to sell nursery stock and who later decides not to engage in the sale of nursery stock. No portion of the minimum license fee shall be refunded to any person who is denied a license pursuant to Section 6761.

(Added by Stats. 1978, Ch. 1202.)






ARTICLE 3 - Exemptions

6741

A person is not required to pay any license fee if all of the following facts exist:

(a) The person’s sales of plants amount to less than one thousand dollars ($1,000) within any one fiscal year.

(b) The person has reported to the commissioner his or her intention to make those sales.

(c) All plants which are sold by the person are of his or her own production, and are sold for planting within the county in which the plants were grown.

(Amended by Stats. 2002, Ch. 535, Sec. 1. Effective January 1, 2003.)



6742

Any person that sells seeds and does not sell or ship any other kinds of nursery stock is exempt from the license requirements of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



6743

Any retail florist or other person that sells plants at retail for indoor decorative purposes only is exempt as to such plants from the license requirements of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



6744

Any person that sells cut Christmas trees is exempt from the license requirements of this chapter.

(Added by Stats. 1987, Ch. 42, Sec. 1.)






ARTICLE 4 - Refusal, Revocation and Suspension

6761

The director, after investigation and hearing, may refuse to issue or renew a license, or may suspend or revoke a license, if he determines that the licensee or the applicant has done any of the following:

(a) Has willfully refused to comply with the laws and regulations relative to nursery stock, or to any pest which might be carried by nursery stock.

(b) Was intentionally guilty of fraud or deception in the procurement of the license.

(c) Has been guilty of fraud or misrepresentation in the handling or sale of nursery stock.

(d) Has failed to maintain nursery stock produced or sold by him in accordance with the standards of cleanliness which are prescribed by the director.

(e) Has failed to comply with any lawful order which is issued by the director or commissioner.

(Enacted by Stats. 1967, Ch. 15.)



6762

Any proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code. The director shall have all the powers which are granted in such chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Disposition of Fees

6781

Any money which is received by the department pursuant to this chapter shall be paid into the State Treasury and be credited to the Department of Agriculture Fund. Any money in the Department of Agriculture Fund which is derived pursuant to this chapter may be expended for the administration or enforcement of any or all of the provisions of the following portions of this code which relate to nursery stock, notwithstanding any other provision of law which limits the expenditure of such money to some specific purpose or to the administration or enforcement of some specific section, article, chapter, or law:

(a) Section 435.

(b) Article 7 (commencing with Section 5821), Chapter 8, Part 1, of this division.

(c) Chapter 1 (commencing with Section 6701), Part 3, of this division.

(d) Any other provision of this division, which relates to nursery stock, except any provision of Article 5 (commencing with Section 6001) of Chapter 9 or Chapter 10 (commencing with Section 6101) of Part 1, Part 5 (commencing with Section 8401), or Part 6 (commencing with Section 8801) of Division 4.

(e) Chapter 5 (commencing with Section 53301) of Division 18.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Other Regulations

ARTICLE 1 - Inspections and Standards of Cleanliness

6901

The director by regulation shall provide for periodic inspections of nurseries and may prescribe standards of cleanliness for nursery stock which is produced or sold within the state.

(Enacted by Stats. 1967, Ch. 15.)



6902

The standards of cleanliness may:

(a) Provide that all nursery stock shall be kept free from pests of limited distribution or pests which are not known to be established in this state and commercially clean in respect to established pests of general distribution.

(b) Prescribe methods of treatment of various types of nursery stock for control of pests.

(c) Require isolation of infested or infected nursery stock pending treatment or other disposal.

(d) Make such other provisions as are reasonably necessary to insure the relative freedom from pests of all nursery stock which is produced or sold within the state.

(Enacted by Stats. 1967, Ch. 15.)



6903

The commissioner shall inspect all nurseries within his jurisdiction when and as required by the regulations of the director.

(Enacted by Stats. 1967, Ch. 15.)



6904

The commissioner shall issue such orders as may reasonably be necessary to insure compliance with the standards of cleanliness.

Any interested person, upon request, is entitled to a hearing before the director to review any order which is issued by a commissioner pursuant to this section.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Shipment of Nursery Stock, Generally

6921

It is unlawful for any person to ship, or cause to be shipped, any nursery stock from one county or locality of the state to another county or locality within the state unless he has marked upon such nursery stock in a conspicuous manner and place both of the following:

(a) The name and address of the shipper, owner, or person that is forwarding the nursery stock.

(b) The name of the person, or his agent, to whom the nursery stock is forwarded.

(Enacted by Stats. 1967, Ch. 15.)



6922

Except as otherwise provided in Sections 6502, 6504, 6505, 6506, and 6924, it is unlawful for any person to sell, deliver, or transport any nursery stock from one county to another county within the state unless he has affixed to such nursery stock in a conspicuous place one of the following which is issued by the commissioner of the county of origin:

(a) A shipping permit that warns that inspection at destination is required.

(b) A valid nursery stock certificate.

(Amended by Stats. 1968, Ch. 288.)



6923

Except as otherwise provided in Section 6502 or Section 6506, it is unlawful for any person to sell, deliver, or transport from one locality to another locality within the same county any nursery stock which the commissioner considers and designates to be liable to be infested with any pest, unless he has affixed to such nursery stock in a conspicuous place one of the following:

(a) A shipping permit that warns that inspection at destination is required.

(b) A valid nursery stock certificate issued by the commissioner of the county which gives notice that inspection at destination is not required.

(Amended by Stats. 1968, Ch. 288.)



6924

Except as provided in Sections 6505, 6506, and 6923 a nursery stock certificate need not be affixed to nursery stock if it is sold at retail and delivered to the purchaser at any sales location which is licensed in accordance with Article 2 (commencing with Section 6721) and Article 3 (commencing with Section 6741) of Chapter 1 of this part.

(Amended by Stats. 1968, Ch. 288.)



6925

It is unlawful for any person to move, any nursery stock from one locality to another locality within the same county under conditions provided in Section 6926 or from one county to another county within the state, except nursery stock which is accompanied by a valid nursery stock certificate, unless such person forwards, at or prior to the time of shipment, to the commissioner who has jurisdiction at the destination, a manifest which states all of the following:

(a) Name and address of the shipper.

(b) Name and address of the person to whom the shipment is being forwarded.

(c) Name and quantity of each kind of plant which is contained in the shipment.

(d) Name of the locality where each kind of nursery stock was grown.

(e) Name of the carrier by which the shipment is being transported, whether by freight, express, mail, truck, boat, airplane, or otherwise.

The requirement for a manifest does not apply to any shipment of seeds.

(Amended by Stats. 1968, Ch. 288.)



6926

It is unlawful to move nursery stock from one locality to another locality within the same county without forwarding a manifest as provided in Section 6925 if the commissioner has required such nursery stock to be held for inspection as provided in Section 6505.

(Added by Stats. 1968, Ch. 288.)



6927

It is unlawful for any person to alter any shipping permit or nursery stock certificate or to use it in any manner other than as provided in this chapter.

(Added by renumbering Section 6926 by Stats. 1968, Ch. 288.)






ARTICLE 3 - Citrus Nursery Stock Pest Cleanliness Program

6940

This article shall apply only to citrus nursery source propagative trees. For purposes of this article, a “citrus nursery source propagative tree” means a citrus tree registered by the department that meets the following criteria:

(a) Is not planted, grown, or maintained under the auspices of the California Citrus Clonal Protection Program.

(b) Is planted, grown, or maintained to serve as a source of material for the propagation of citrus trees, including seeds, cuttings, buds, budsticks, tissue-cultured materials, or graft sticks.

(c) Was tested in accordance with prescribed testing protocols of the department and determined to be negative for specific pathogens.

(d) Is in compliance with all provisions of Section 3060.2 of Title 3 of the California Code of Regulations.

(e) Falls within the department’s prescribed registration timeframes.

(Added by Stats. 2009, Ch. 639, Sec. 2. Effective November 2, 2009.)



6941

(a) The department shall develop and establish the Citrus Nursery Stock Pest Cleanliness Program to protect citrus nursery source propagative trees from harmful diseases, pests, and other risks and threats. This program shall be administered by the secretary.

(b) The secretary shall consider input from interested parties as to the feasibility, cost, justification, and effectiveness of the program when developing components of the program.

(c) The program shall include all of the following:

(1) Require that a person who, by any method of propagation, produces any citrus nursery stock shall comply with all eligibility requirements and testing protocols issued by the secretary.

(2) Establish inspection requirements and testing standards, including retesting and other measures to ensure the accuracy and timeliness of test results.

(3) Specify phase-in periods or effective dates for the regulations and for various requirements specified in the regulations.

(4) Define relevant terms. All relevant terms, including, but not limited to, “person,” “sale,” “nursery stock,” and “plant” that are listed and defined in this code shall apply to the program.

(5) Comply with all applicable federal and state quarantine requirements, with regulations establishing pest cleanliness standards for pests other than pathogens or nonpathogenic disorders, and with disclaimer of warranties and financial responsibility requirements specified in Section 3069 of Title 3 of the California Code of Regulations.

(d) The secretary may also adopt and enforce regulations that are necessary to carry out the purposes of this article.

(Added by Stats. 2009, Ch. 639, Sec. 2. Effective November 2, 2009.)



6942

(a) There are important diseases and pathogens that currently cannot be included in the program because valid and reliable testing methods and practical testing protocols do not exist for determining their absence from citrus trees intended for use as registered sources of citrus propagative stock. Important diseases and pathogens that threaten the citrus industry shall be included in the program within 45 days after valid and reliable diagnostic protocols have been developed and proven to be efficient and effective for the purpose of ensuring that citrus trees registered as sources of citrus propagative stock are tested and determined to be free of the diseases and pathogens.

(b) Criteria relative to the proven efficiency and effectiveness of disease diagnostics for the pathogens described in subdivision (a) shall include adequate diagnostics capacity to perform the required testing and its economic feasibility and practicality.

(Added by Stats. 2009, Ch. 639, Sec. 2. Effective November 2, 2009.)



6943

(a) The department may designate the following types of entities to perform the required disease and pathogen diagnostic testing and analysis under the program:

(1) Entities that have responsibilities associated with the citrus industry and that derive their authority from this code.

(2) Entities that are associated with a California public university.

(3) Private entities with expertise in plant disease diagnostics that meet standards adopted by the secretary to ensure integrity of the sampling methods and results.

(b) An entity authorized pursuant to subdivision (a) shall be proficient in the protocols for which it is approved by the department.

(c) An entity authorized pursuant to this section shall be subject to reapproval by the department pursuant to regulations adopted as authorized by this article.

(d) The department shall have no liability for any errors or omissions of an entity authorized pursuant to this section.

(Added by Stats. 2009, Ch. 639, Sec. 2. Effective November 2, 2009.)



6944

The secretary shall issue orders establishing rates or prices to cover the department’s costs for its administration, testing, inspection, private laboratory approval and accreditation, and other services under the program established pursuant to this article, subject to the following:

(a) The rates or prices shall take into consideration departmental cost savings associated with economy of scale factors.

(b) The nursery stock license fees received by the department pursuant to Chapter 1 (commencing with Section 6701) and the costs of the administrative functions of the program shall be factored into the calculation of the rates or prices for the services provided by the department under this program.

(c) The industry fees for the program, including those already collected pursuant to Chapter 1 (commencing with Section 6701), shall be sufficient to reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this article. No moneys from the General Fund shall be used in this program.

(Added by Stats. 2009, Ch. 639, Sec. 2. Effective November 2, 2009.)



6945

This article shall be construed liberally to effectuate the Legislature’s intent that an effective citrus nursery stock pest cleanliness program in the department be established and administered by the secretary.

(Added by Stats. 2009, Ch. 639, Sec. 2. Effective November 2, 2009.)



6946

The secretary may adopt regulations and issue orders as authorized by this article.

(Added by Stats. 2009, Ch. 639, Sec. 2. Effective November 2, 2009.)






ARTICLE 4 - Nursery Stock Certificates and Shipping Permits

6961

The director may issue regulations which will govern the issuance and form of nursery stock certificates and shipping permits and their use on shipments of nursery stock, to insure the relative freedom from pests of all nursery stock which is produced or sold within the state, and which will evidence compliance with the following:

(a) The inspections and standards of cleanliness in Article 1 (commencing with Section 6901).

(b) The nursery stock grades and standards in Chapter 5 (commencing with Section 53301).

(c) Any other law, or lawful order which is issued by the director or the commissioner, relating to the production or sale of nursery stock within the state, or any shipment thereof except where a specific certificate or permit is required by any quarantine regulation which is issued pursuant to Sections 5301, 5302, or 5322.

(Repealed and added by Stats. 1968, Ch. 288.)



6965

The commissioner may issue and authorize the use of nursery stock certificates as provided for in this article.

(Amended by Stats. 1968, Ch. 288.)



6968

The commissioner may revoke or suspend the right to use any nursery stock certificate or shipping permit which is issued to any person that fails to comply with the provisions of this chapter, Chapter 5 (commencing with Section 53301), or any regulation issued pursuant thereto.

(Amended by Stats. 1968, Ch. 288.)



6970

It is unlawful for any person, whose right to use any nursery stock certificate or shipping permit has been revoked or suspended, to refuse to surrender to the commissioner, upon demand, any unused certificate or shipping permit.

(Amended by Stats. 1968, Ch. 288.)






ARTICLE 5 - Special Assessments

6981

(a) An annual assessment of 1 percent shall be levied on the gross sales of all deciduous pome and stone fruit trees, nut trees, olive trees, and grapevines, including seeds, seedlings, rootstocks, and topstock, including ornamental varieties of apple, apricot, crabapple, cherry, nectarine, olive, peach, pear, and plum, produced and sold within the state or produced within and shipped from the state by any licensed nursery dealer. For packaged or containerized stock, the assessment shall be levied on the producer’s bareroot price of the plants.

(b) The secretary, as appropriate, and on the recommendation of the board established pursuant to Section 6988, may exempt from the assessment certain species of pome and stone fruit, nut trees, grapevines, or varieties of olive trees, or ornamental varieties of apple, apricot, crabapple, cherry, nectarine, olive, peach, pear, and plum if it can be demonstrated that no benefit is derived by these species or varieties from programs described in subdivision (d).

(c) The assessment shall be applied at the point of sale where the nursery stock is sold by a producer to persons other than California producers of nursery stock that is subject to assessment under subdivision (a).

(d) The secretary may set the assessment at a lower percent to cover the costs necessary to implement and carry out all department programs established pursuant to Article 7 (commencing with Section 5821) of Chapter 8 of Part 1 concerning the registration and certification of pome and stone fruit trees, nut trees, olive trees, and grapevines; the University of California foundation plant materials service activities concerning pome and stone fruit trees, nut trees, olive trees, and grapevines; and other activities related to the development of planting materials for pome and stone fruit trees, nut trees, olive trees, and grapevines.

(Amended by Stats. 2012, Ch. 323, Sec. 2. Effective January 1, 2013.)



6982

The assessment shall be due and payable to the secretary annually by March 10. Assessments not paid within 30 days of the due date shall be considered delinquent.

(Amended by Stats. 1998, Ch. 576, Sec. 2. Effective January 1, 1999.)



6983

(a) The measure of gross sales shall be the gross sales for the previous fiscal year of each licensee.

(b) The secretary may conduct audits and ensure that an assessment is being properly paid.

(Amended by Stats. 1998, Ch. 576, Sec. 3. Effective January 1, 1999.)



6984

Any money which is received by the department pursuant to this article shall be paid into the State Treasury and shall be credited to the Department of Food and Agriculture Fund. Any money in the fund which is derived pursuant to this article shall be expended solely to support programs specified in subdivision (d) of Section 6981.

(Amended by Stats. 1992, Ch. 650, Sec. 3. Effective January 1, 1993.)



6985

The department may enter into agreements with the University of California, any commissioner, and any qualified research agency to assist in the development of planting material for pome and stone fruit, nut tree, olive tree, and grapevine production. The agreements shall provide for payment for services rendered from fees collected pursuant to this article.

(Amended by Stats. 2011, Ch. 343, Sec. 2. Effective January 1, 2012.)



6986

The secretary shall levy on all delinquent and unpaid assessments pursuant to this article a collection charge of 20 percent of the amount due.

(Amended by Stats. 1998, Ch. 576, Sec. 4. Effective January 1, 1999.)



6987

The secretary shall not renew a nursery license to any applicant who has failed to pay an assessment due pursuant to this article within 60 days of the due date.

(Amended by Stats. 1998, Ch. 576, Sec. 5. Effective January 1, 1999.)



6988

The secretary, upon consultation with the pome and stone fruit tree, nut tree, olive tree, and grapevine nursery industry, shall appoint a board to assist and advise him or her concerning the implementation of this article.

(a) Membership on the board shall consist of 11 representatives, a majority of whom are licensed producers of pome, stone, nut, olive, and grape nursery stock, but also users and a public member as follows:

(1) Two each from the stone fruit (including almonds) and nut (other than almond) industries.

(2) Four from the grape industry.

(3) One each from the pome fruit and olive industries.

(4) One public representative.

(b) Board members shall represent all areas of the state involved in the production of pome and stone fruit trees, nut trees, olive trees, and grapevines.

(c) The members of the board shall serve for fixed terms of up to two years. The secretary, upon nomination by the industry, may appoint a member for three consecutive terms. The secretary shall reappoint no more than eight of the then-current members of the board within a two-year period.

(d) The board shall meet at least twice a year. The chair or the secretary may call any other meeting when it is deemed necessary by one or both of them. Each member shall be allowed per diem and mileage in accordance with Department of Human Resources rules for attending any meeting of the board.

(e) The board shall review and make recommendations to the secretary concerning the ongoing operations of the department and the University of California pertaining to this article. This shall include advice on fiscal expenditure, assessments needed to cover costs, and proposals concerning the development of planting materials.

(Amended by Stats. 2012, Ch. 665, Sec. 18. Effective January 1, 2013.)












PART 4 - WEEDS AND PEST SEEDS

CHAPTER 1 - Weeds

ARTICLE 1 - Weed-Free Areas

7201

The director, after investigation and practical survey, may consult with other state and federal agencies having responsibility for forest management and protection of native species and, by proclamation, declare an area within this state to be practically free from any noxious weed, as defined in Section 5004, which is named in the proclamation.

(Amended by Stats. 1992, Ch. 556, Sec. 2. Effective January 1, 1993.)



7202

Any area which is declared by proclamation pursuant to this article to be practically free from any noxious weed named in the proclamation shall be known as a weed-free area, as to any noxious weed named in the proclamation. The name of the noxious weed shall be a part of the name of the weed-free area.

(Enacted by Stats. 1967, Ch. 15.)



7203

The director may by similar proclamation change the boundaries of a weed-free area or declare the weed-free area free from any additional noxious weeds, naming the noxious weed.

(Enacted by Stats. 1967, Ch. 15.)



7204

A proclamation pursuant to this article shall be under the seal of the department. It shall be published in a newspaper or farm journal of general circulation, published and circulated in the area which is to be affected by the proclamation, at least once a week for two successive weeks. If there is no such newspaper or farm journal, a copy of the proclamation shall be posted in one or more public places in the area.

(Enacted by Stats. 1967, Ch. 15.)



7205

The director may adopt such regulations as may be necessary to carry out the provisions of this article. He, and the commissioners under the supervision and control of the director, shall enforce such provisions and regulations.

(Enacted by Stats. 1967, Ch. 15.)



7206

It is unlawful for any person to sell, distribute, or transport into, or within, any weed-free area any seed of any noxious weed of which the area has been declared to be practically free.

(Enacted by Stats. 1967, Ch. 15.)



7207

It is unlawful for any person that owns or possesses any land within any weed-free area to knowingly permit any noxious weed of which the area has been declared to be practically free, to mature upon his land and disseminate its seed or to propagate itself by other means upon such land, or on the land of another.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 1.7 - Noxious Weeds Management

7270

The Legislature finds and declares all of the following:

(a) The destructive impact of invasive and noxious weeds is profound, affecting California’s cropland, rangeland, forests, parks, waterways, and wildlands.

(b) These pests cause enormous losses of private, state, and federal resources through decreased land productivity, decreased water supply, degradation of wildlife habitat, and outright destruction of crops, livestock range, wetlands, waterways, watersheds, and recreational areas.

(c) The estimated annual lost crop and pasture productivity caused by noxious weeds is twenty-five billion dollars ($25,000,000,000) nationwide, a large proportion of which is attributable to California. Nationally, the direct and indirect costs of controlling noxious weeds is estimated to be at least nine billion six hundred million dollars ($9,600,000,000) annually.

(d) Local programs conducted under this article since 2000 have successfully eradicated over 2,000 populations of high priority weed infestations, while engaging hundreds of collaborating organizations and leveraging three dollars ($3) of additional support for every state dollar spent.

(Amended by Stats. 2014, Ch. 271, Sec. 1. Effective January 1, 2015.)



7270.5

For the purposes of this article:

(a) “Integrated weed management plan” means an ecosystem-based control strategy that focuses on long-term prevention of weeds through a combination of techniques, such as biological controls, judicious use of herbicides, modified land management, and cultural practices, and where control practices are selected and applied in a manner that minimizes the risks to human health, nontargeted organisms, and the environment. An integrated weed management plan shall also, when appropriate, comply with any applicable provisions of Chapter 6 (commencing with Section 1600) of Division 2 of the Fish and Game Code, Division 6 (commencing with Section 11401) and Division 7 (commencing with Section 12500) of the Food and Agricultural Code, and the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(b) “Noxious and invasive weeds” means weeds that the department has determined to be either noxious or invasive weed species.

(c) “Person” shall have the same meaning as in Section 38, but shall additionally include the United States of America, and all political subdivisions, districts, municipalities, and public agencies of the State of California.

(d) “Riverway” means the water, bed, shoreline,and riparian vegetation, of any creek, including an “urban creek” as defined in Section 7048 of the Water Code, stream, river, lake, reservoir, or other body of freshwater, including a “stream environment zone” as defined in Section 66957 of the Government Code, as well as enclosed bays and estuaries, as defined by Section 13391.5 of the Water Code.

(Amended by Stats. 2003, Ch. 675, Sec. 2. Effective January 1, 2004.)



7271

(a) The Legislature designates the Department of Food and Agriculture as the lead department in noxious weed management and the department is responsible for the implementation of this article in cooperation with the Secretary of the Natural Resources Agency.

(b) There is hereby created in the Department of Food and Agriculture Fund the Noxious Weed Management Account.

(c) Funds appropriated for expenditure by the secretary for purposes of this article may be spent without regard to fiscal year and shall be allocated as follows:

(1) Sixty percent of moneys in the account shall be made available to eligible weed management areas or county agricultural commissioners for the control and abatement of noxious and invasive weeds according to an approved integrated weed management plan. These control moneys shall be made available through a grant program administered by the department. Proposals shall be evaluated based on strategic importance for local and regional eradication of high priority noxious and invasive weeds.

(2) Twenty percent shall be made available toward research on the biology, ecology, or management of noxious and invasive weeds, and mapping, risk assessment, and prioritization of weeds. These research moneys shall be made available to qualified researchers through a grant program administered by the department. Proposals shall be evaluated in consultation with the Range Management Advisory Committee, with emphasis placed on funding of needs-based, applied and practical research.

(3) Twenty percent shall be made available to the department, and shall only be used for the following purposes:

(A) Carrying out the provisions of this article.

(B) Developing noxious weed control strategies.

(C) Seeking new, effective biological control agents for the long-term control of noxious weeds.

(D) Conducting private and public workshops as needed to discuss and plan weed management strategies with all interested and affected local, state, and federal agencies, private landowners, educational institutions, interest groups, and county agricultural commissioners.

(E) Appointing a noxious weed coordinator and weed mapping specialist to assist in weed inventory, mapping, and control strategies.

(Amended by Stats. 2014, Ch. 271, Sec. 2. Effective January 1, 2015.)



7272

(a) To be eligible to receive funding from the Noxious Weed Management Account pursuant to this article, a weed management area, as defined in subdivision (b), shall be formed in a county or other geographic area.

(b) A “weed management area” is a local organization that brings together all interested landowners, land managers (private, city, county, state, and federal), special districts, and the public in a county or other geographical area for the purpose of coordinating and combining their action and expertise to deal with their common weed control problems. The organization shall function under the authority of a mutually developed memorandum of understanding and subject to statutory and regulatory requirements. A weed management area may be voluntarily governed by a chairperson or a steering committee.

(c) Not more than 10 percent of the noxious weed management funds distributed to a weed management area subject to this section may be used by that local organization for meeting, travel, administration, and coordination costs.

(d) Each weed management area within the state shall create a cost-share integrated management plan for the management of noxious weeds within that area. The plan shall be submitted to the department for review, approval, and funding.

(e) The secretary and weed management areas shall consider the use of the California Conservation Corp and local conservation corps to assist in implementing integrated weed management plans pursuant to this article.

(Amended by Stats. 2000, Ch. 315, Sec. 4. Effective January 1, 2001.)



7272.5

(a) To be eligible to receive funding from the Noxious Weed Management Account pursuant to this article, a county agricultural commissioner shall submit a cost-share integrated weed management plan to implement an aggressive control program for noxious weeds. The goals of the program shall include, but not be limited to, all of the following:

(1) Increase the profitability and value of cropland and rangeland.

(2) Decrease the costs of roadside, park, and waterway maintenance.

(3) Reduce the fire hazard and fire control costs in the state.

(4) Protect the biodiversity of native ecosystems.

(5) Maintain the recreational and aesthetic value of open space, recreational, and public areas.

(6) Increase water supply and flow.

(b) Funds dispersed pursuant to this section shall be allocated on the basis of the total number of infested acres in each county and the degree of infestation that exists in the counties, and shall be only used for the following purposes upon submission of a plan approved by county boards of supervisors and the department:

(1) Operation of programs by the county agricultural commissioner for control of noxious weeds along county roads and other local government owned property.

(2) Matching funds for control of noxious weeds on city owned streets, parks, rights-of-way, and other public areas.

(3) Disseminating biological control agents by the county agricultural commissioner for the long-term control of yellow starthistle or other noxious weeds.

(4) Abatement of noxious weed infestations on land vital to the success of the program.

(5) Not more than 10 percent of the noxious weed management funds distributed to a county agricultural commissioner subject to this section may be used by that commissioner for meeting, travel, administration, and coordination costs.

(Amended by Stats. 2014, Ch. 271, Sec. 3. Effective January 1, 2015.)



7273

(a) The department shall designate and provide staff support to an oversight committee to monitor this article and shall consider input from weed management areas, county agricultural commissioners, and the Range Management Advisory Committee.

(b) The membership of the oversight committee shall include an equitable number of representatives from each of the following interests:

(1) Livestock production.

(2) Agricultural crop protection.

(3) Forest products industry.

(4) California Invasive Plant Council.

(5) Research institutions.

(6) Wildlife conservation groups.

(7) Environmental groups.

(8) Resource conservation districts.

(9) The general public.

(10) Local government.

(11) The Department of Fish and Wildlife.

(Amended by Stats. 2014, Ch. 271, Sec. 4. Effective January 1, 2015.)



7275

(a) The department is authorized to operate a government-volunteer partnership Adopt-A-Riverway Program.

(b) The department may receive funds or services from any person to assist a weed management area in implementing an integrated weed management plan, pursuant to this article.

(c) Adopt-A-Riverway Program activities may include the following activities, provided the activities are completed as part of an approved integrated weed management plan and are coordinated with the responsible local agency:

(1) Planting and establishing native seedling trees, native grasses, and wildflowers along the adopted riverway.

(2) Removal of litter and noxious and invasive plant species.

(d) Adopt-A-Riverway Program activities shall be conducted only on publicly owned land unless permission is granted by the owner or owners of private property for program activities to take place on their property as well.

(e) Activities undertaken pursuant to subdivision (c) are subject to review pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and any state or locally adopted river management or conservancy plan.

(f) The secretary may request a local authority to authorize a courtesy sign to be placed on a county highway or city street, near the riverway, pursuant to Chapter 2 (commencing with Section 1975) of Division 2.7 of the Streets and Highways Code.

(g) It is the intent of the Legislature that the duties and responsibilities of the department, as provided for in this section, be accomplished by utilizing existing staff resources, as available.

(Added by Stats. 2003, Ch. 675, Sec. 3. Effective January 1, 2004.)



7276

(a) The Adopt-A-Riverway Fund is hereby established in the State Treasury. The fund is a trust fund and shall contain money and any other proceeds donated, appropriated, transferred, or otherwise received for purposes pertaining to the Adopt-A-Riverway Program. The secretary may collect for deposit into the fund, gifts, donations, bequests, and moneys made available from federal, state, and local sources.

(b) Notwithstanding subdivision (c) of Section 7271, the secretary of the department shall award grants from the Adopt-A-Riverway Fund to weed management areas, as defined by subdivision (b) of Section 7272, for the purpose of integrated weed management along riverways and in riparian habitats consistent with Sections 7272 and 7272.5.

(c) Notwithstanding subdivision (c) of Section 7271, the secretary of the department may award grants from the Adopt-A-Riverway Fund to nonprofit organizations for integrated weed management along riverways and in riparian habitats. The department shall establish regulations for grant eligibility and award pursuant to this subdivision.

(d) Fifteen percent of the total moneys in the Adopt-A-Riverway Fund shall be made available to the department, to be used only for the following purposes:

(1) Carrying out the provisions of this article.

(2) Developing of noxious weed control strategies.

(3) Seeking new, effective biological control agents for the long-term control of noxious weeds.

(4) Conducting private and public workshops as needed to discuss and plan weed management strategies with all interested and affected local, state, and federal agencies, private landowners, educational institutions, interest groups, and county agricultural commissioners.

(e) Upon receipt of donations to the fund totaling a minimum of one hundred thousand dollars ($100,000), up to 5 percent of any individual donation of five thousand dollars ($5,000) or more may be used for courtesy signs to be produced, placed, and maintained pursuant to Chapter 2 (commencing with Section 1975) of Division 2.7 of the Streets and Highways Code.

(f) All startup costs incurred by the state in establishing the Adopt-A-Riverway Program shall be reimbursed to the General Fund from the Adopt-A-Riverway Fund before any money or other proceeds in the fund may be expended for program purposes or transferred by grant award.

(Added by Stats. 2003, Ch. 675, Sec. 4. Effective January 1, 2004.)






ARTICLE 2 - Camelthorn

7301

Camelthorn is a public nuisance. It may be abated by summary action or otherwise pursuant to the law which relates to the abatement of public nuisance.

(Amended by Stats. 1977, Ch. 118.)



7302

The director shall eradicate camelthorn wherever it exists in this state.

(Amended by Stats. 1977, Ch. 118.)



7303

The expense incurred by the director in eradicating camelthorn shall be borne as follows:

(a) One-third by the state, to be paid out of any sum appropriated for such purpose.

(b) One-third by the county in which the land is located on which such camelthorn exists.

(c) One-third by the owner of the land.

(Amended by Stats. 1977, Ch. 118.)



7304

The board of supervisors may direct the commissioner to proceed with the abatement of the camelthorn pursuant to Chapter 6 (commencing with Section 5401), Part 1 of this division. If the commissioner does so, the board of supervisors shall allow and pay the share of the county and the share of the owner of the land out of the general fund of the county.

(Amended by Stats. 1977, Ch. 118.)



7305

The share of the expense of eradication which is required by Section 7303 to be borne by the owner of the land is a lien on the land against which the expense is chargeable. The provisions of Sections 5429 to 5436, inclusive, apply, insofar as possible, to such lien.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Pest Seeds

ARTICLE 1 - General Provisions

7501

It is unlawful for any person to disseminate the seed of any pest within this state.

(Enacted by Stats. 1967, Ch. 15.)



7502

The enforcement of this chapter is under the supervision of the director. He shall make such regulations as he may deem necessary to properly carry out the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



7503

The provisions of this chapter are in addition to the requirements which are specified in the following provisions of this code:

(a) Article 1 (commencing with Section 5701), Chapter 8, Part 1 of this division.

(b) Article 2 (commencing with Section 5721), Chapter 8, Part 1 of this division.

(c) Article 3 (commencing with Section 5741), Chapter 8, Part 1 of this division.

(d) Article 3 (commencing with Section 6341), Chapter 1, Part 2 of this division.

(e) Chapter 3 (commencing with Section 6501), Part 2 of this division.

(f) Articles 2 (commencing with Section 6921), 3 (commencing with Section 6941), and 4 (commencing with Section 6961), Chapter 2 of Part 3 of this division.

(g) Chapter 2 (commencing with Section 52251) of Division 18.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Certificates

7531

To prevent the dissemination of the seed of any pest through the medium of crop seed for planting, the commissioner of each county may issue certificates which state that the crop seed is free from the seed of any pest.

(Enacted by Stats. 1967, Ch. 15.)



7532

The commissioner may issue the certificate if all of the following requirements are complied with:

(a) The applicant is the grower of any crop seed within this state.

(b) The applicant notifies the commissioner who has jurisdiction where such crop seed is being grown of his intention to harvest the crop seed for planting purposes not less than 10 days prior to the date of harvest of such crop seed.

(c) The applicant, after notice to him of such requirement, has complied with any requirement of the commissioner with respect to the removal of any pest which is growing in the crop and which may be harvested with the crop seed.

(Enacted by Stats. 1967, Ch. 15.)



7533

The commissioner, upon receipt of a notice from any person who is the grower of any crop seed within the commissioner’s jurisdiction of such person’s intention to harvest crop seed not less than 10 days prior to the date of harvest, may cause a field inspection to be made of such crop. If any pest is found growing in such crop, the seed of which may be harvested with such crop seed, the commissioner shall serve a notice which specifies the particular pest that is growing in such crop and the methods to be used in removing the pest which is found in the crop.

(Enacted by Stats. 1967, Ch. 15.)



7534

It is unlawful for any person to alter, deface, or otherwise misuse a certificate which is issued pursuant to this article.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Seed Screenings and Cleanings

7571

Except as otherwise provided in Section 7572, it is unlawful for any person to move any seed screenings or cleanings from crop seed from the place where they may be unless one of the following first has been done:

(a) The seed screenings or cleanings have been inspected by the commissioner and found to be free from the seed of any pest.

(b) The seed screenings or cleanings have been processed under the supervision of, and to the satisfaction of, the commissioner by grinding, or otherwise, to render the seed of any pest incapable of reproduction.

(Enacted by Stats. 1967, Ch. 15.)



7572

The commissioner may permit the movement of seed screenings or cleanings for the purpose of destruction or processing.

(Enacted by Stats. 1967, Ch. 15.)



7573

If, upon inspection by the commissioner, any seed screenings or cleanings from crop seed are found to contain the seed of any pest, the commissioner shall give notice in writing of such fact to the person in possession of the screenings or cleanings. The notice shall order that the screenings or cleanings be processed or destroyed, as provided in this article, within 60 days.

(Enacted by Stats. 1967, Ch. 15.)



7574

If the person that is notified by the commissioner is not the owner of the screenings or cleanings, the person so notified shall forthwith transmit the notice to the owner. He shall cause the screenings or cleanings to be processed or destroyed, as directed by the owner, pursuant to the provisions of this article.

(Enacted by Stats. 1967, Ch. 15.)



7575

If the owner fails or neglects to direct the disposition of the screenings or cleanings within 10 days after the notice has been transmitted to him, the person in possession of the screenings or cleanings, at his option, may do one of the following:

(a) Cause the screenings or cleanings to be processed and return to the owner the value of the screenings or cleanings less the cost of handling.

(b) Destroy the screenings or cleanings. He is not liable to the owner for the destruction of such screenings or cleanings.

(Enacted by Stats. 1967, Ch. 15.)



7576

Any lot of seed screenings or cleanings from crop seed which contains the seed of any pest, together with its containers, is a public nuisance. If such lot is not disposed of pursuant to this article, it is subject to seizure on complaint of the director or the commissioner to a court of competent jurisdiction.

(Enacted by Stats. 1967, Ch. 15.)



7577

The district attorney of the county in which the nuisance is found, at the request of the director or the commissioner, shall maintain, in the name of the people of the State of California, a civil action to abate and prevent such nuisance.

(Amended by Stats. 1967, Ch. 26.)



7578

Upon judgment and by order of the court, the lot which is a nuisance shall be handled in one of the following ways:

(a) Condemned and destroyed in the manner directed by the court.

(b) Denatured or otherwise processed to render the seed of any pest incapable of reproduction.

(c) Released upon such conditions as the court may impose to insure that the nuisance will be abated.

(Amended by Stats. 1967, Ch. 25.)



7579

If the owner fails to comply with the order of the court within the time which is specified in the order, the court may order disposal, or sale, under such terms and conditions as the court may prescribe, by the director or the commissioner, or by the sheriff or marshal.

(Amended by Stats. 1996, Ch. 872, Sec. 28. Effective January 1, 1997.)



7580

If the court orders the sale of any of the seed screenings or cleanings from crop seed, or containers, which can be salvaged, the cost of disposal shall be deducted from the proceeds of sale and the balance paid into court for the owner.

(Enacted by Stats. 1967, Ch. 15.)



7581

A proceeding pursuant to this article where the value of the property seized amounts to twenty-five thousand dollars ($25,000) or less is a limited civil case.

(Amended by Stats. 1998, Ch. 931, Sec. 161. Effective September 28, 1998.)






ARTICLE 4 - Crop Seed Cleaning Business

7601

Every person, before engaging for hire in the business of cleaning crop seed, shall obtain a permit from the commissioner to operate each separate portable seed cleaner which is being used for the first time in the county.

(Enacted by Stats. 1967, Ch. 15.)



7602

Upon application by the owner for such permit or if the commissioner deems it necessary to determine that the cleaner is free from the seed of any pest, the commissioner may cause an inspection to be made of the cleaner of each permittee.

(Amended by Stats. 1967, Ch. 25.)



7603

The permit may be suspended or revoked by the commissioner at any time the permittee does not comply with any of the provisions of this division, or any regulations which are adopted pursuant to this division by the director relative to preventing the dissemination of the seed of any noxious weed pest.

(Enacted by Stats. 1967, Ch. 15.)












PART 5 - CITRUS PEST DISTRICT CONTROL LAW

CHAPTER 1 - Definitions and General Provisions

8401

This part shall be known as the Citrus Pest District Control Law.

(Amended by Stats. 1989, Ch. 904, Sec. 2.)



8402

It is the purpose of this part to make available a procedure for the organization, operation, government, and dissolution of districts for the more effective control and eradication of citrus pests, whichever products the district is established to protect.

(Amended by Stats. 1989, Ch. 904, Sec. 3.)



8403

Unless the context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1967, Ch. 15.)



8404

“Board” means the board of directors of a district.

(Enacted by Stats. 1967, Ch. 15.)



8405

“Citrus acreage” means any parcel, tract, or lot of land with 25 or more citrus trees of any age growing on it, except a parcel, tract, or lot which is used as a nursery.

(Amended by Stats. 1989, Ch. 904, Sec. 4.)



8406

“Citrus pest” includes any infectious, transmissible, or contagious disease, any form of animal life, or any form of vegetable life infesting citrus trees or citrus fruits.

(Amended by Stats. 1989, Ch. 904, Sec. 5.)



8407

“District” means a citrus pest control district organized pursuant to this part.

(Amended by Stats. 1989, Ch. 904, Sec. 6.)



8408

“Number of trees per acre of average planting,” for the purpose of assessment pursuant to this part, shall be 100 trees per acre.

(Enacted by Stats. 1967, Ch. 15.)



8409

“Owner” includes joint owner, coowner, guardian, executor, administrator, or any other person that holds property in a trust capacity under appointment of court.

(Enacted by Stats. 1967, Ch. 15.)



8410

“Citrus” includes “citrous” and any plants of the genera Citrus, Fortunella, Poncirus, and all hybrids having one or more of such as parents.

(Added by Stats. 1967, Ch. 33.)






CHAPTER 2 - Formation of Districts

8451

Proceedings for the formation of a district within any county shall be commenced by a petition which is signed by the owners of not less than 51 percent by area of the land in the proposed district within the county devoted exclusively to the growing of citrus fruits. The petition shall be addressed to, and filed with, the board of supervisors of the county.

(Amended by Stats. 1989, Ch. 904, Sec. 7.)



8452

The petition may be filed in sections each of which shall comply with all the requirements for a petition, except that a section need not contain the total number of signatures required for the petition.

(Enacted by Stats. 1967, Ch. 15.)



8453

Signatures to the petition may be withdrawn at any time before it has been acted upon by filing with the clerk of the board of supervisors a declaration signed by the petitioner which states that it is the intention of the petitioner to withdraw his signature from the petition.

(Enacted by Stats. 1967, Ch. 15.)



8454

(a) The petition shall state the name of the proposed district and shall set forth its boundaries or describe the lands to be included in it.

(b) It is a sufficient designation of the boundaries of a proposed district to recite that all the citrus acreage in the county is to be included in the district, or that all the citrus acreage in a designated area within the county is to be included in the district.

(c) If either designation is used, the outside boundary of the area so designated is the boundary of the district and the district shall include all area within the outside boundary, if the district is formed pursuant to this part.

(Amended by Stats. 1989, Ch. 904, Sec. 8.)



8455

Upon the presentation and filing of a petition, the board of supervisors shall fix a time and place for the hearing of the petition and shall refer the petition to the commissioner for investigation and report.

The hearing shall not be less than 20 days, nor more than 40 days after such presentation and filing.

(Enacted by Stats. 1967, Ch. 15.)



8456

The board of supervisors shall order the clerk of the board of supervisors to give notice of the time and place fixed for the hearing upon the petition.

(Amended by Stats. 2002, Ch. 221, Sec. 28. Effective January 1, 2003.)



8457

The notice of hearing shall do all of the following:

(a) State the name of the district and that it is being formed for the eradication and control of citrus pests.

(b) State the petition is available for inspection at the office of the clerk of the board of supervisors.

(c) Designate the boundaries of the proposed district in substantially the same way that they are described in the petition.

(d) State the time and place for the hearing.

(e) State that at the hearing protests will be considered by the board of supervisors.

(f) State that requests in writing for the exclusion of lands, from, or the inclusion of lands in, the proposed district will be heard and considered by the board of supervisors.

(Amended by Stats. 1989, Ch. 904, Sec. 9.)



8458

Notice of the hearing shall be given by publication in a newspaper of general circulation published and circulated in the district.

(Enacted by Stats. 1967, Ch. 15.)



8459

The notice shall be published once a week for two successive weeks prior to the date set for the hearing.

(Enacted by Stats. 1967, Ch. 15.)



8460

At the hearing, the report of the commissioner shall be received and protests may be made orally or in writing by any person interested in the formation of the proposed district. Any protest which pertains to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the irregularities and defects to which objection is made. All written protests shall be filed with the clerk of the board of supervisors on or before the time fixed for the final hearing. The hearing may be continued from time to time not exceeding 60 days.

(Enacted by Stats. 1967, Ch. 15.)



8461

At the hearing, any owner of citrus acreage in the proposed district may present to the board of supervisors a request in writing for the exclusion of that land or any part of that land from, and any owner of citrus acreage outside the proposed district may present to the board of supervisors a request in writing for inclusion of the land in, the proposed district.

(Amended by Stats. 1989, Ch. 904, Sec. 10.)



8462

If the board of supervisors determines that the petition does not comply with the requirements of law, the matter may be dismissed without prejudice to the right to present a new petition covering the same matter. A finding by the board of supervisors in favor of the genuineness and sufficiency of the petition and notice is final and conclusive against all persons except the state in a proceeding brought by the Attorney General within one year of the date of the making of the order establishing and describing the boundaries of the district.

(Enacted by Stats. 1967, Ch. 15.)



8463

(a) If the board of supervisors determines that the project is feasible and in the interest of the citrus growers of the county, the board of supervisors shall, by order entered in its minutes, declare the district duly organized under the name designated in the petition for the formation of the district.

(b) The order shall describe the territory included in the district and, if the board of supervisors does not exclude or include land pursuant to Section 8465, it is a sufficient description of the territory to describe the boundaries in substantially the same way as they are described in the petition. A copy of the order duly certified by the clerk of the board of supervisors shall be filed for record in the office of the county recorder of the county in which the district is situated.

(Amended by Stats. 1989, Ch. 904, Sec. 11.)



8464

Any district formed prior to March 2, 1961, in which the order of the board of supervisors adopted the description in general terms as it appears in the petition is hereby validated.

(Enacted by Stats. 1967, Ch. 15.)



8465

(a) In determining the boundaries of the district, the board of supervisors shall exclude from the district any citrus acreage which it finds will not be benefited by the proposed project, and it may include in the district any lands which it finds will be benefited if it also finds it will be to the interest of the district to include these lands. The inclusion may be upon application of the owner or, without the owner’s application, upon giving the owner notice of the proposed inclusion and an opportunity for a hearing on it.

(b) Notice of inclusion shall be mailed, postage prepaid, by the clerk of the board of supervisors, to the address of the owner of the land as shown by the last equalized county assessment roll, and to any person that has filed with the clerk that person’s name and address and description of land in which he or she has either a legal or equitable interest. The notice shall describe the land proposed to be included, and shall state the time and place at which objections to the inclusion will be heard.

(Amended by Stats. 1989, Ch. 904, Sec. 12.)






CHAPTER 3 - Organization of Districts

8501

Upon the adoption of the order of organization, the board of supervisors shall immediately appoint a board of directors of five members to administer the affairs of the district.

(Enacted by Stats. 1967, Ch. 15.)



8502

In order to be eligible to hold the office of director of the district, a person shall be a citizen of the United States and of this state, and an owner of lands within the district which are devoted, in whole or in part, to the growing of the product for which the district is established.

(Amended by Stats. 1988, Ch. 1101, Sec. 14. Effective September 21, 1988.)



8503

Upon his appointment, each director shall, in the manner provided by law, give such official bond for the faithful performance of his duties as shall be fixed by the board of supervisors and shall subscribe the oath of office and such bond and oath shall be filed with the county clerk.

(Enacted by Stats. 1967, Ch. 15.)



8504

From and after the filing for record of the order of the board of supervisors declaring the district organized, and the appointment and qualification of its first board of directors, the organization of the district is complete.

(Enacted by Stats. 1967, Ch. 15.)



8505

Immediately after the organization of the district, the directors shall meet and organize as a board and shall elect a chairman, a vice chairman, a secretary, and an assistant secretary, from among their own number.

The chairman shall call and preside at all meetings of the board, sign all warrants drawn on the county treasurer and all contracts and other documents, and the minutes of all meetings at which he is present. In case of his absence from a meeting, the vice chairman shall act as chairman pro tempore for him. The vice chairman has the authority to sign warrants in place of the chairman if the chairman is absent from a meeting or unavailable.

The secretary shall give notice of and keep the minutes of all meetings and prepare and have custody of all records and papers, and have custody of the seal of the district. He or the assistant secretary shall attest all warrants drawn on the county treasurer, all contracts and other documents and shall sign the minutes of all meetings at which he is present. He shall prepare the annual reports and any other reports required by the board and shall prepare all notices and all calls for bids. In case of his absence from a meeting, the assistant secretary shall perform his duties.

(Enacted by Stats. 1967, Ch. 15.)



8506

The members of the board shall serve for terms of four years and until the appointment and qualification of their successors.

The terms of the members of the first board appointed by the board of supervisors shall divide themselves by lot and one member shall serve for a term of one year, one member shall serve for a term of two years, one member shall serve for a term of three years, and two members shall serve for a term of four years.

(Enacted by Stats. 1967, Ch. 15.)



8507

Upon the expiration of the term of any member of the board, the board of supervisors shall appoint his successor.

Vacancies shall be filled by the board of supervisors for the unexpired term.

(Enacted by Stats. 1967, Ch. 15.)



8508

The members of the board are not entitled to any compensation for their services, but may be reimbursed for their actual and necessary expenses, when claims for such expenses have been approved by the board.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 4 - Powers and Duties of the District

8551

The district shall have perpetual succession and may do all of the following:

(a) Sue and be sued in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(b) Adopt a seal and alter it at pleasure.

(c) Take by grant, purchase, gift, devise, lease, or otherwise, and hold, use and enjoy, and lease, or otherwise dispose of, real and personal property of every kind and description within or without the district necessary to the full and convenient exercise of its powers.

(d) Cause assessments to be levied, as provided in Chapter 5 (commencing with Section 8601) to pay any obligation of the district and to accomplish the purposes of the district in the manner provided in this part.

(e) Make contracts, and employ, except as otherwise provided in this part, all persons, firms, and corporations necessary to carry out the purposes and the powers of the district, and at any salary, wage, or other compensation as the board of directors shall determine.

(f) Eradicate, remove, or prevent the spread of any and all citrus pests.

(g) Enter into or upon any land included within the boundaries of the district for the purpose of inspecting and treating the citrus trees and other host plants and fruit growing on them.

(h) Perform any and all acts either within or outside the district necessary or proper to fully and completely carry out the purposes for which the district was organized.

(Amended by Stats. 1989, Ch. 904, Sec. 13.)



8552

Every district formed pursuant to this part has all of the powers prescribed by Section 8551 and other sections of this part, including the power to eradicate, remove, or prevent the spread of each and every citrus pest, regardless of any language in the petition for formation for any district or in any of the proceedings leading to formation which might seem to limit the power of the district to the control or eradication of one or more citrus pests in particular.

(Amended by Stats. 1989, Ch. 904, Sec. 14.)



8553

(a) A district may pay limited compensation to the owner of any citrus tree infected with citrus tristeza virus which is removed by the district or by the owner within 15 days after written notice of the infection to the owner by the district. The limited compensation shall not exceed the following payment schedule, with the age of the tree being conclusively established as of the time written notice of the infection is first given to the owner.

(b) The schedule of payments is as follows:

Age of trees

Maximum payment

1 year ........................

$ 5.00 per tree

2 years ........................

7.50 per tree

3 years ........................

10.00 per tree

4 years ........................

14.00 per tree

5 years ........................

17.50 per tree

6 years ........................

20.75 per tree

7 years or older ........................

25.00 per tree

(c) For the purposes of this section, the holder of the record title of the real property on which the trees are located shall be considered to be the owner of the citrus trees to whom written notice of infection is given.

(d) The written notice referred to in subdivision (a) shall be a written or printed document labeled “Notice of Infection,” addressed to the owner and informing the owner of the existence of the infected trees, their location, and that they should be removed forthwith.

(e) For the purposes of determining the age of infected citrus trees under this section, trees shall be considered one year old as of the January 1st succeeding the calendar year in which they are planted, and shall be deemed one year older on the January 1st of each succeeding year.

(Amended by Stats. 1991, Ch. 44, Sec. 1. Effective June 3, 1991.)



8554

In order to expedite the elimination of the source of citrus tristeza virus, if it appears to the board that the cost of testing, indexing, or retesting trees to determine infection may exceed the cost of removal, plus the payment of limited compensation, a district may, with the consent of the owner, remove and pay limited compensation pursuant to Section 8553 for trees which have not been determined to be infected with citrus tristeza virus.

(Amended by Stats. 1989, Ch. 904, Sec. 16.)



8555

Any payment made to the owner or owners of citrus trees removed pursuant to Section 8553 or 8554 shall in no event exceed the sum of three thousand dollars ($3,000) per geographical acre.

(Amended by Stats. 1989, Ch. 904, Sec. 17.)



8556

The commissioner of the county in which the district is located shall, upon request of the board and without fee or charge, supervise and direct, in accordance with the best known and accepted methods as determined by the board, all activities undertaken by the district for the control or eradication of citrus pests.

(Amended by Stats. 1989, Ch. 904, Sec. 18.)



8557

The board shall, immediately after its qualification, formulate an effective plan based on the best known and accepted methods for the control and eradication of the citrus pests within the district.

(Amended by Stats. 1989, Ch. 904, Sec. 19.)



8558

After the final adoption of the plan, the board shall make or cause to be made an estimate of the cost of operating the plan for the next fiscal year beginning not sooner than 90 days thereafter.

(Enacted by Stats. 1967, Ch. 15.)



8559

Within 30 days after the receipt of the estimate, the board shall adopt a preliminary budget of expenditures for such fiscal year.

(Enacted by Stats. 1967, Ch. 15.)



8560

Upon the adoption of the preliminary budget, the board shall fix a time and place for holding a hearing thereon.

The hearing shall not be less than 20 days, nor more than 40 days, after the adoption of the preliminary budget.

(Enacted by Stats. 1967, Ch. 15.)



8561

The board shall give notice of the time and place fixed for the hearing upon the preliminary budget by publication in a newspaper of general circulation published and circulated in the district.

(Enacted by Stats. 1967, Ch. 15.)



8562

The notice shall be published once a week for two successive weeks prior to the date set for the hearing.

(Enacted by Stats. 1967, Ch. 15.)



8563

The notice shall contain all of the following:

(a) A summary of the proposed budget and shall refer to the original on file with the board for further particulars.

(b) State that it is the intention to raise the amount of money required to meet the proposed budget by levying an assessment upon the assessed value of the citrus trees within the district in accordance with this part.

(c) A statement of the day, hour, and place, when and where any and all persons interested may appear and object to the adoption of the budget or to any item in it.

(Amended by Stats. 1989, Ch. 904, Sec. 20.)



8564

At any time not later than the hour set for hearing objections to the proposed budget, any owner of citrus acreage in the district may make written protest against the budget or any item in it.

(Amended by Stats. 1989, Ch. 904, Sec. 21.)



8565

At the time set for hearing protests, the board shall proceed to hear and pass upon all protests so made and its decision on the protests shall be final and conclusive.

(Enacted by Stats. 1967, Ch. 15.)



8566

At the conclusion of the hearing, the board shall by resolution entered on its minutes make such changes in the proposed budget as it finds are proper and advisable. The tentative budget as so changed or modified shall be the budget of the district for the forthcoming fiscal year.

(Enacted by Stats. 1967, Ch. 15.)



8567

There may be added to the budget for the first fiscal year of the operation of the district an amount not in excess of 20 percent of the total amount of the budget to cover the preliminary expenses of the district and for the expenses of operation up to the beginning of the first fiscal year.

(Enacted by Stats. 1967, Ch. 15.)



8568

For each fiscal year subsequent to the first year of operation of the district, the board shall adopt the final budget therefor in the same manner and at the same time that the budget for the first fiscal year was adopted.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 5 - Levying and Assessing Taxes for District Purposes

8601

(a) The county assessor, in making the annual assessment of property in each and every year after the organization of the district, shall assess any parcel of real property with 25 or more citrus trees on it and enter as a separate item, on the assessment roll for each such parcel of real propety included in the district, the value, as improvements on the parcel, of all citrus trees which are growing on it.

(b) For the purpose of this part, the county assessor shall assess all citrus acreage at a uniform value per acre. The assessment shall be upon an acreage basis and the number of acres shall be determined conclusively, except as otherwise provided in this section, by the assessor counting the trees and dividing the total number by the number of trees per acre of average planting. The county assessor in counting the citrus trees shall not, however, count any more than 200 trees on any one acre of land, and for any citrus acreage which has from 70 to 100 trees per acre the number of acres to be determined by the county assessor shall be the actual acreage of the parcel.

(c) Upon completing the assessment roll of the county in each year, the assessor shall separately compute and certify, to the board of supervisors, the total assessed value, as shown by the assessment roll, of all the citrus trees in the district.

(Amended by Stats. 1989, Ch. 904, Sec. 22.)



8602

Whenever acreage within the district is planted with citrus trees in such a fashion as to qualify as citrus acreage, the acreage is subject to assessment as provided in this part.

(Amended by Stats. 1989, Ch. 904, Sec. 23.)



8603

Whenever any citrus trees have been removed from any parcel of land included in the district, the owner of the parcel of land may file with the board an affidavit particularly describing the parcel of land, and setting forth the fact of the removal therefrom of the trees. Thereupon, the board shall cause an investigation of the parcel of land to be made and, if the board finds the allegations of the affidavit are true, the board shall immediately certify this fact to the county assessor and the amount of citrus acreage removed shall not be assessed on the next assessment roll.

(Amended by Stats. 1989, Ch. 904, Sec. 24.)



8604

(a) The board shall, on or before the first Monday in July of each year, file with the board of supervisors the final budget which sets forth all estimated expenditures of the district for the fiscal year commencing on the first day of July. A copy of the budget shall also at the same time be filed with the auditor of the county.

(b) The board of supervisors shall annually, at the time of levying other county taxes, levy an assessment upon all the citrus trees planted or growing in the district, regardless of age, as assessed by the assessor pursuant to this part. The rate shall be such as will produce, after due allowance for delinquency, the amount determined as necessary to be raised on the secured roll. If a fraction of a cent occurs on a valuation of one hundred dollars ($100), it shall be taken as a full cent.

(Amended by Stats. 1989, Ch. 904, Sec. 25.)



8605

The assessment authorized to be assessed and levied is hereby declared to be in the nature of a special assessment, and the Legislature hereby finds that the owners of all citrus trees will be benefited by the district to the same extent and in the same manner regardless of the age of the trees. The assessments authorized by this chapter to be assessed and levied on the trees shall be assessed and levied on all citrus trees regardless of their age.

(Amended by Stats. 1989, Ch. 904, Sec. 26.)



8606

The tax so levied shall be computed and entered upon the assessment roll by the county auditor, and if the supervisors fail to levy the tax as required, the auditor shall do so. The tax shall be collected at the same time, and in the same manner as, and together with and not separate from, general county taxes, and when collected shall be paid into the county treasury for the use of the district.

(Enacted by Stats. 1967, Ch. 15.)



8607

The general provisions of the laws of this state, prescribing the manner of levying and collecting county taxes and the duties of the several county officers with respect to levying and collecting county taxes, are, so far as they are applicable and not in conflict with the specific provisions of this part, hereby adopted and made a part of this part. The several county officers thus referred to shall be liable upon their several official bonds for the faithful discharge of the duties imposed upon them by this part.

(Enacted by Stats. 1967, Ch. 15.)



8608

The county treasury shall be the repository of all the moneys of the district. The county treasurer shall receive and receipt for all such moneys, and place the same to the credit of the district. He shall be responsible upon his official bond for the safekeeping and disbursement, in the manner provided in this part, of all moneys of the district so held by him.

(Enacted by Stats. 1967, Ch. 15.)



8609

If a consolidated district includes parts of two or more counties, the repository of all money of the district shall be the county treasury of the county in which is located the largest area of the district. Money collected for the use of the district in any other county in which a part of the district is located shall be transferred by the county treasurer upon warrant of the county auditor of the county in which the money was collected to the county treasurer of the county serving as repository for the district, in the same manner as prescribed for the disbursement of money held for a local district. Money derived from any county in which the district is located may be expended in any part of the district for the purposes authorized by this part, notwithstanding any other provision of law limiting the expenditure of any such money to a specific area or county.

(Enacted by Stats. 1967, Ch. 15.)



8610

The county treasurer shall pay out money of the district only upon warrants of the county auditor drawn upon the order of the board of directors of the district signed by the chairman or vice chairman and attested by the secretary or assistant secretary. The county treasurer, with the approval of the board of supervisors, shall pay out the money of the district upon one master warrant of the county auditor drawn upon the order of the board of directors of the district and signed by the chairman or vice chairman and attested to by the secretary or assistant secretary, to meet the district’s expenses, including salaries, at such intervals as is approved by the board of supervisors. The county treasurer shall report in writing on the first day of July, October, January, and March of each year, to the board the amount of money he then holds for the districts, the amount of receipts since his last report, and the amounts paid out. Each such report shall be verified and filed with the secretary of the district to whom it is addressed.

(Amended by Stats. 1970, Ch. 231.)






CHAPTER 6 - Inclusion of Lands

8651

Lands devoted exclusively to the growing of citrus fruits within a tract of land outside the district but in the county wherein the district is located may be annexed to the district.

(Amended by Stats. 1989, Ch. 904, Sec. 27.)






CHAPTER 7 - Consolidation

8701

Any two or more districts organized or existing under this part may be consolidated, whether or not the boundaries are coterminous and whether or not the districts are located in the same county.

(Enacted by Stats. 1967, Ch. 15.)



8702

Proceedings for consolidation may be initiated by the filing of a petition for consolidation with the board of each district to be consolidated. Each petition shall be signed by the owners of 51 percent by area of the citrus land in the district. Upon the filing of a petition, the board of directors shall adopt a resolution which recites the fact of receipt and the willingness of the district to consolidate, and shall then send copies of the petition and resolution to the board of directors of each of the other districts. The board shall send the original petition and a certified copy of the resolution to the board of supervisors of the county in which is located the largest area of citrus acreage of the proposed consolidated district, and a copy of the petition and resolution to the board of supervisors of each of the other counties in which is located any part of the proposed consolidated district.

(Amended by Stats. 1989, Ch. 904, Sec. 28.)



8703

Upon presentation and filing of the petitions of two or more districts proposing consolidation, the board of supervisors of the county in which is located the largest area of citrus acreage of the proposed consolidated district shall fix a time and place for hearing the petitions. Notice shall be given and the hearing conducted in the same manner and with the same effect as prescribed for the formation of a district pursuant to Chapter 2 (commencing with Section 8451).

(Amended by Stats. 1989, Ch. 904, Sec. 29.)



8704

If the board of supervisors determines that the consolidation is feasible and for the best interests of the citrus growers of the respective districts, it shall by resolution duly adopted declare the districts consolidated into one district, giving the consolidated district a name which name shall include the term “consolidated.” Certified copies of the resolution shall be filed with the Secretary of State and, for record, with the county recorder of each county in which is located any part of the consolidated district. Upon the filing, the districts are consolidated into a single consolidated district with all the rights, privileges, and powers of a district. The consolidated district shall succeed to all the funds and other property, and is subject to all the indebtedness, bonded and otherwise, of the districts consolidated. Each district which is included in the consolidated district shall continue in existence for the purpose of representation on the board of the consolidated district, and for the purpose of levying, assessing, and collecting assessments for district purposes. The board of the consolidated district is, however, the board of each district which is included in the consolidated district.

(Amended by Stats. 1989, Ch. 904, Sec. 30.)



8705

Upon the adoption of a resolution consolidating two or more districts, the board of supervisors shall immediately appoint a board of directors of at least five members, including at least one member from each of the districts which are included in the consolidated district. If any of the districts which are included in the consolidated district includes more than 15,000 acres of citrus acreage, the board of directors shall be increased to a number equal to the number of districts which are included in the consolidated district, plus one additional director for each 10,000 acres, or major fraction of 10,000 acres, in any one district which is included in the consolidated district.

(Amended by Stats. 1989, Ch. 904, Sec. 31.)



8706

The board of a consolidated district has all the duties, powers, purposes, responsibilities, and jurisdiction of the board of any other district. The members of the board shall be appointed in the same manner and serve for the same term as the directors of any other district. If, however, the number of directors is increased to more than five, as provided in Section 8705, the sixth member of the first board shall serve for three years, the seventh for two years, and all in excess of seven for one year each.

(Enacted by Stats. 1967, Ch. 15.)



8707

Any district which has been included in a consolidated district may withdraw from the consolidated district and be reconstituted as a separate district by filing with the board of directors of the consolidated district a petition for withdrawal which is signed by the owners of not less than 51 percent by area of citrus land in the district. The board of directors of the consolidated district shall send the original petition to the board of supervisors of the county in which the withdrawing district is located, and a copy of the petition to the board of supervisors of each of the other counties in which is located any part of the consolidated district. Upon receipt of a petition for withdrawal, the board of supervisors of the county in which the withdrawing district is located shall fix a time and place for hearing the petition. Notice shall be given and the hearing conducted in the same manner and with the same effect as prescribed for the formation of a district under Chapter 2 (commencing with Section 8451). Upon withdrawal of a district, all moneys collected from the district for the use of the consolidated district, and all property purchased with these moneys, shall remain the property of the consolidated district. All moneys collected from a district after it withdraws from a consolidated district shall be held for the use of the district.

(Amended by Stats. 1989, Ch. 904, Sec. 32.)






CHAPTER 8 - Dissolution of Districts

8751

Upon the filing of a petition with the board of supervisors, signed by the owners of not less than 60 percent by area of the citrus acreage in the district, requesting the dissolution of the district, the board of supervisors shall set a time and place for hearing on the petition, which shall not be less than 20 days, nor more than 40 days, after the filing of the petition.

(Amended by Stats. 1989, Ch. 904, Sec. 33.)



8752

The board of supervisors shall give notice of the time and place fixed for the hearing upon the petition for dissolution.

(Enacted by Stats. 1967, Ch. 15.)



8753

The notice of hearing shall state all of the following:

(a) That a petition has been filed requesting the dissolution of the district.

(b) That the petition is available for inspection at the offices of the board of supervisors.

(c) The time and place for the hearing.

(d) That at such hearing protests against the dissolution of the district shall be considered by the board of supervisors.

(Enacted by Stats. 1967, Ch. 15.)



8754

Notice of such hearing shall be given by publication in a newspaper of general circulation published and circulated in the district.

(Enacted by Stats. 1967, Ch. 15.)



8755

The notice shall be published once a week for two successive weeks prior to the date set for the hearing.

(Enacted by Stats. 1967, Ch. 15.)



8756

If, at the hearing, a majority of the members of the board of supervisors find that the dissolution of the district will benefit the citrus industry of the county, it shall by resolution dissolve the district.

(Amended by Stats. 1989, Ch. 904, Sec. 34.)



8757

The board of supervisors shall cause a certified copy of the resolution to be recorded in the office of the county recorder and shall file a certified copy of the same with the Secretary of State. Thereupon, the district is dissolved for all purposes.

(Enacted by Stats. 1967, Ch. 15.)



8758

Upon dissolution, the right, title, and interest to property owned or controlled by the district which is situated within the corporate limits of any city shall vest absolutely in such city. If such property is situated without the corporate limits of the city, it shall vest in the county in which the property is situated.

(Enacted by Stats. 1967, Ch. 15.)



8759

The board of supervisors is ex officio the governing body of the dissolved district. It may levy such taxes and assessments and perform such other acts as may be necessary to wind up the affairs of the district and to raise money for the payment of any outstanding indebtedness.

(Enacted by Stats. 1967, Ch. 15.)









PART 5.5 - OLIVE, STONE, AND POME FRUIT PEST DISTRICT CONTROL LAW

CHAPTER 1 - General Provisions

8760

This part shall be known as the Olive, Stone, and Pome Fruit Pest District Control Law.

(Amended by Stats. 2001, Ch. 179, Sec. 2. Effective January 1, 2002.)



8761

All of Part 5 (commencing with Section 8401) applies to olive, stone, and pome fruit pest control districts and is hereby incorporated in this part as though set forth in full in this part unless a provision in this part expressly states that the provision is not applicable to this part.

(Amended by Stats. 2001, Ch. 179, Sec. 3. Effective January 1, 2002.)



8762

Any district formed pursuant to Part 5 (commencing with Section 8401) to control and eradicate olive, stone, and pome fruit pests shall continue in existence without further proceedings and shall be subject to this part.

(Amended by Stats. 2001, Ch. 179, Sec. 4. Effective January 1, 2002.)



8763

Sections 8451, 8551, 8553, 8554, 8555, 8556, 8601, 8602, 8603, and 8604, and subdivision (b) of Section 8563 do not apply to this part.

(Added by Stats. 1989, Ch. 904, Sec. 35.)



8764

It is the purpose of this part to make available a procedure for the organization, operation, government, and dissolution of districts for the more effective control and eradication of olive, stone, and pome fruit pests, whichever products the district is established to protect.

(Amended by Stats. 2001, Ch. 179, Sec. 5. Effective January 1, 2002.)



8764.5

Proceedings for the formation of a district within any county shall be commenced by a petition that is signed by the owners of not less than 51 percent by area of the land in the proposed district, which may be composed of noncontiguous parcels within the county devoted exclusively to the growing of olive, stone, and pome fruit trees. The petition shall be addressed to, and filed with, the board of supervisors of the county.

(Amended by Stats. 2001, Ch. 179, Sec. 6. Effective January 1, 2002.)



8764.6

(a) In determining the boundaries of the district, the board of supervisors shall exclude from the district any olive, stone, and pome fruit acreage that it finds will not be benefited by the proposed project, and it may include in the district any noncontiguous lands that it finds will be benefited if it also finds it will be in the interest of the district to include these lands. The inclusion may be upon application of the owner or, without the owner’s application, upon giving the owner notice of the proposed inclusion and an opportunity for a hearing on it.

(b) Notice of inclusion shall be mailed, postage prepaid, by the clerk of the board of supervisors, to the address of the owner of the land as shown by the last equalized county assessment roll, and to any person that has filed with the clerk that person’s name and address and description of land in which he or she has either a legal or equitable interest. The notice shall describe the land proposed to be included, and shall state the time and place at which objections to the inclusion will be heard.

(Amended by Stats. 2001, Ch. 179, Sec. 7. Effective January 1, 2002.)



8765

“Olive, stone, and pome fruit acreage” means any parcel, tract, or lot of land with 10 or more olive, stone, or pome fruit trees of any age growing on it with a commercial value of at least two hundred fifty dollars ($250), except a parcel, tract, or lot that is used as a nursery.

(Amended by Stats. 2001, Ch. 179, Sec. 8. Effective January 1, 2002.)



8766

The district shall have perpetual succession and may do all of the following:

(a) Sue and be sued in all actions and proceedings in all courts and tribunals of competent jurisdiction. Section 820.9 of the Government Code applies to this subdivision.

(b) Adopt a seal and alter it at pleasure.

(c) Take by grant, purchase, gift, devise, lease, or otherwise, and hold, use and enjoy, and lease, or otherwise dispose of, real and personal property of every kind and description within or without the district necessary to the full and convenient exercise of its powers.

(d) Cause assessments to be levied, as provided in this chapter to pay any obligation of the district and to accomplish the purposes of the district in the manner provided in this part.

(e) Make contracts, and employ, except as otherwise provided in this part, all persons, firms, and corporations necessary to carry out the purposes and the powers of the district, and at any salary, wage, or other compensation as the board of directors shall determine.

(f) Eradicate, remove, or prevent the spread of any and all olive, stone, or pome fruit pests.

(g) Enter into or upon any land included within the boundaries of the district for the purpose of inspecting and treating the olive, stone, or pome fruit trees and other host plants and fruit growing on them.

(h) Perform any and all acts either within or outside the district necessary or proper to fully and completely carry out the purposes for which the district was organized.

(Amended by Stats. 2001, Ch. 179, Sec. 9. Effective January 1, 2002.)



8767

In order to expedite the elimination of the source of the olive fruit fly and the apple maggot, a district may, with the consent of the owner, remove trees that have not been determined to be infested with the olive fruit fly or the apple maggot.

(Amended by Stats. 2001, Ch. 179, Sec. 10. Effective January 1, 2002.)



8768

The board in which the district is located shall, after consultation with the commissioner, supervise and direct, in accordance with the best known and accepted methods as determined by the board, all activities undertaken by the district for the control or eradication of olive, stone, or pome fruit pests. The board may authorize the use of nonchemical alternatives.

(Amended by Stats. 2001, Ch. 179, Sec. 11. Effective January 1, 2002.)



8769

(a) The board, annually after the organization of the district, shall assess any assessor’s parcel of real property with 10 or more olive, stone, or pome fruit trees on it and enter as a separate item, on an annual assessment roll for each assessor’s parcel of real property included in the district, the number of all olive, stone, or pome fruit trees that are growing on it.

(b) For the purpose of this part, the board shall assess all olive, stone, or pome fruit acreage at a uniform value per tree. The assessment shall be upon a tree basis and the number of trees shall be determined conclusively by the board counting the trees on each assessor’s parcel. The board, in counting the olive, stone, or pome fruit trees, shall not, however, count any more than 100 trees on any one acre of land.

(c) Upon completing the tree count within the district each year, the board shall separately compute and certify, to the board of supervisors, the total number of all the olive, stone, or pome fruit trees in the district on each parcel.

(Amended by Stats. 2002, Ch. 664, Sec. 83. Effective January 1, 2003.)



8770

Whenever new acreage within the district is planted with olive, stone, or pome fruit trees so as to qualify as olive, stone, or pome fruit acreage, the trees are subject to assessment as provided in this part.

(Amended by Stats. 2002, Ch. 664, Sec. 84. Effective January 1, 2003.)



8771

Whenever any olive, stone, or pome fruit trees have been removed from any parcel of land included in the district, the owner of the parcel of land may file with the board an affidavit particularly describing the parcel of land, and setting forth the fact of the removal of the trees. Upon receipt of the affidavit, the board shall cause an investigation of the parcel of land to be made and, if the board finds the statements in the affidavit are true, the board shall immediately verify this fact and the amount of olive, stone, or pome fruit trees removed shall not be assessed on the next assessment roll.

(Amended by Stats. 2001, Ch. 179, Sec. 14. Effective January 1, 2002.)



8772

(a) The board shall, on or before the first Monday in July of each year, file with the board of supervisors a list of assessor parcel numbers that sets forth all assessments of the district for the fiscal year commencing on the first day of July. At the same time, a copy of the list shall also be filed with the auditor of the county.

(b) The board of supervisors shall annually, at the time of levying county taxes, levy a special assessment upon all the olive, stone, or pome fruit trees planted or growing in the district regardless of age, as submitted by the district pursuant to subdivision (a). The special assessment shall be added to the secured roll and collected by the county on behalf of the district in the same manner that the county collects county taxes.

(Amended by Stats. 2001, Ch. 179, Sec. 15. Effective January 1, 2002.)









PART 6 - PEST CONTROL COMPACT

8801

The Pest Control Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

PEST CONTROL COMPACT

Article I.  Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately seven billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other’s activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of a fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

Article II. Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) “State” means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) “Requesting state” means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) “Responding state” means a state requested to undertake or intensify the measures referred to in subdivision (b) of this article.

(d) “Pests” means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e) “Fund” means the Pest Control Fund established pursuant to this compact.

(f) “Governing board” means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact.

(g) “Executive committee” means the committee established pursuant to Article V(e) of this compact.

Article III. The Fund

There is hereby established the Pest Control Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

Article IV. The Fund, Internal Operations and Management

(a) The fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and executive committee pursuant to this compact shall be deemed the actions of the fund.

(b) The members of the governing board shall be entitled to one vote each on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board are cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c) The fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the fund and shall fix the duties and compensations of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the fund.

(f) The fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The governing board shall adopt bylaws for the conduct of the business of the fund and shall have the power to amend and rescind these bylaws. The fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The fund annually shall make to the Governor and Legislature of each party state a report covering its activities for the preceding year. The fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

Article V. Compact Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the compact in his state; and

2. Represent his state on the governing board of the fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the governing board of the fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the governing board or on the executive committee thereof.

(c) The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee, or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and four additional members of the governing board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the fund.

Article VI. Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys made available from the fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the governing board may require consistent with the provisions of this compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the executive committee shall upon notice in writing given within 20 days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the fund pursuant to an application of a requesting state, the fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the fund, cooperating federal agencies, states and any other entities concerned.

Article VII. Advisory and Technical Committees

The governing board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the governing board or executive committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the fund being considered by such board or committee and the board or committee may receive and consider the same: provided that any participant in a meeting of the governing board or executive committee held pursuant to Article VI(d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

Article VIII. Relations With Nonparty Jurisdictions

(a) A party state may make application for assistance from the fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI(d) of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review of any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the fund with respect to expenditures and activities outside of party states.

Article IX. Finance

(a) The fund shall submit to the executive head or designated officer or officers of each party state a budget for the fund for such period as may be required by the laws of that party state for presentation to the Legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: one-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products produced in each party state. In determining the value of such crops and products the fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the fund shall be maintained in two accounts to be designated respectively as the “operating account” and the “claims account.” The operating account shall consist only of those assets necessary for the administration of the fund during the next ensuing two-year period. The claims account shall contain all moneys not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the fund for a period of three years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the governing board shall reduce its budget requests on a pro rata basis in such manner as to keep the claims account within such maximum limit. Any moneys in the claims account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d) The fund shall not pledge the credit of any party state. The fund may meet any of its obligations in whole or in part with moneys available to it under Article IV(g) of this compact, provided that the governing board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the fund makes use of moneys available to it under Article IV(g) hereof, the fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the fund.

(f) The accounts of the fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the fund.

Article X. Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

(Enacted by Stats. 1967, Ch. 15.)



8802

Consistent with law and within available appropriations, the departments, agencies, and officers of this state may cooperate with the fund established by the Pest Control Compact.

(Enacted by Stats. 1967, Ch. 15.)



8803

Pursuant to Article IV(h) of the compact, copies of bylaws and amendments thereto shall be filed with the Office of Administrative Procedure.

(Enacted by Stats. 1967, Ch. 15.)



8804

The compact adminstrator for this state is the director.

(Enacted by Stats. 1967, Ch. 15.)



8805

Within the meaning of Article VI(b) or VIII(a), a request or application for assistance from the fund may be made by the Governor whenever in his judgment the conditions qualifying this state for such assistance exist and it would be in the interest of this state to make such request.

(Enacted by Stats. 1967, Ch. 15.)



8806

The notice of any meeting at which an application for assistance from the fund is to be considered given pursuant to Article VI (d), shall also be given to the Speaker of the Assembly and the President pro Tempore of the Senate.

(Enacted by Stats. 1967, Ch. 15.)



8807

The department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the compact shall have credited to his account in the State Treasury the amount or amounts of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof.

(Enacted by Stats. 1967, Ch. 15.)



8808

As used in the compact, with reference to this state, the term “executive head” means the Governor.

(Enacted by Stats. 1967, Ch. 15.)









DIVISION 5 - ANIMAL AND POULTRY QUARANTINE AND PEST CONTROL

PART 1 - DISEASED ANIMALS AND POULTRY

CHAPTER 1 - General Provisions

ARTICLE 1 - Reports

9101

(a) The department shall periodically publish and make available a list of reportable conditions that pose or may pose significant threats to public health, animal health, the environment, or the food supply. This document shall be known as the “List of Reportable Conditions for Animals and Animal Products.”

(b) Any licensed veterinarian, any person operating a diagnostic laboratory, or any person who has been informed, recognizes or should recognize, by virtue of education, experience, or occupation, that any animal or animal product is or may be affected by, has been exposed to, or may be transmitting or carrying any condition specified in the “List of Reportable Conditions for Animals and Animal Products,” shall report to the department all known information required by the department within the time specified in the “List of Reportable Conditions for Animals and Animal Products.”

(c) For the purposes of this section, “animal” includes any animal, poultry, fowl, bird, or fish.

(d) While the procedure for selecting the conditions required to be reported and the method of preparation and publication of the “List of Reportable Conditions for Animals and Animal Products” shall be established by regulation, the selection of the specific conditions identified in the “List of Reportable Conditions for Animals and Animal Products” and the timeframe for reporting those conditions are exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of Government Code.

(e) Until the department publishes the “List of Reportable Conditions for Animals and Animal Products,” the diseases listed in Section 796 of Title 3 of the California Code of Regulations shall constitute the conditions required to be reported pursuant to this section.

(Repealed and added by Stats. 2001, Ch. 503, Sec. 1.2. Effective January 1, 2002.)






ARTICLE 2 - Serum

9121

Any person that is engaged in stockraising may purchase for injection in his stock any serum used for the cure or prevention of animal diseases.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Disposal of Carcasses

9141

Any person that has the care or control of any animal that dies from any contagious disease shall immediately cremate or bury the animal.

(Enacted by Stats. 1967, Ch. 15.)



9142

An animal which has died from any contagious disease shall not be transported, except to the nearest crematory. The transportation of the animal to the crematory shall be pursuant to such regulations as the director may adopt.

(Enacted by Stats. 1967, Ch. 15.)



9143

An animal which has died from any contagious disease shall not be used for the food of any human being, domestic animal, or fowl.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Violations and Penalties

9161

It is unlawful for any person to bring, cause to be brought, or aid in bringing into the state any domestic animal which such person knows is infected with any contagious disease.

(Enacted by Stats. 1967, Ch. 15.)



9162

Except as otherwise provided in Section 9571, it is unlawful for any person to knowingly sell, use, expose, or fail to immediately kill, after notification of its condition from a licensed veterinarian or the department, any horse, mule, or other animal which has the disease that is known as dourine, as shown by a complement-fixation test, or which has the disease known as glanders, or farcy, as shown by a reaction to the mallein test, physical examination, or other test or examination which is recognized by the department.

(Enacted by Stats. 1967, Ch. 15.)



9163

Any person that owns or has possession or control of any animal which is affected by any contagious or infectious disease, that fails to keep the animal within an inclosure, or herd the animal in a place where it is secure from contact with other animals of like kind that are not so affected, or that permits the infected animal to be driven on any public highway, is guilty of a misdemeanor, which is punishable by a fine of not more than one thousand dollars ($1,000) for each offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 105. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



9164

In order to prevent the spread of any livestock disease, it is unlawful for any person, that does not have a written permit issued by the director, to remove, or cause to be removed, any livestock from slaughterhouse pens, yards, corrals, or similar holding places where livestock is held for the purpose of immediate slaughter, except directly into the slaughterhouse that controls such pens, yards, corrals, or similar holding places.

(Enacted by Stats. 1967, Ch. 15.)



9165

Except for Sections 10492 and 10494, any person that violates any provision of this division is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment of not less than 10 days nor more than six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 106. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



9166

(a) In addition to any other penalty or fine prescribed by law, any person who violates any provision of this division, or any regulation which is issued pursuant to this division, is subject to an administrative penalty of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) for each violation. Each violation during any day constitutes a separate offense. Any money that is recovered under this section shall be paid into the State Treasury and shall be credited to the Department of Food and Agriculture Fund.

(b) If the secretary finds that a violation has occurred, the person charged shall receive notice of the nature of the violation, and shall be given an opportunity to be heard in accordance with Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code, except that informal hearing procedures may not be used under the circumstances described in subdivision (a) or (b) of Section 11445.20 of the Government Code.

(Amended by Stats. 2008, Ch. 147, Sec. 1. Effective January 1, 2009.)



9167

The Attorney General shall, upon complaint by the director, or may, upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring an action for civil penalties in the name of the people of this state in any court of competent jurisdiction in this state against any person violating any provision of this division.

(Added by Stats. 1977, Ch. 646.)



9168

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring an action in the name of the people of this state in the superior court for an injunction against any person violating any provision of this division or any regulation which is adopted by the director pursuant to it.

Any proceedings pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Added by Stats. 1977, Ch. 646.)



9169

It is unlawful for any person to defeat or interfere with or to attempt to defeat or interfere with any animal disease test authorized by any provision of this division.

(Added by Stats. 1977, Ch. 646.)






ARTICLE 5 - Investigations

9175

The director may make any necessary investigations relative to reported violations of this division, pursuant to Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1977, Ch. 646.)



9184

(a) The department may establish by regulation a fee schedule not to exceed the reasonable costs associated with carrying out the provisions of this division with a maximum fee not to exceed five hundred dollars ($500) for a particular license, permit, registration, product, or service. These fees shall only be established when a specific benefit or service is conferred directly to the payer and such benefit or service is not provided to those not charged.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 133, Sec. 11. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)






ARTICLE 6 - Collections

9185

Any fees that are provided for by any provision of this division and regulations promulgated pursuant to it shall be due and payable upon receipt of a statement from the department itemizing the kind and amount of those fees. The fees shall be paid to the secretary within 30 days of the receipt of the statement.

(Amended by Stats. 2011, Ch. 133, Sec. 12. Effective July 26, 2011.)



9186

Any fees that are due and payable pursuant to Section 9185 which are not paid may be recovered by the secretary in accordance with the provisions of Section 281.

(Amended by Stats. 2011, Ch. 133, Sec. 13. Effective July 26, 2011.)



9187

A penalty assessment of 5 percent per month of the amount of any unpaid fees, not to exceed 25 percent, shall be collected by the secretary when fees are not paid in accordance with Section 9185.

(Amended by Stats. 2011, Ch. 133, Sec. 14. Effective July 26, 2011.)



9188

The secretary shall have a lien upon any livestock and real property owned by the person owing any fees due under any provision of this division that are not paid pursuant to Section 9185.

(Amended by Stats. 2011, Ch. 133, Sec. 15. Effective July 26, 2011.)



9189

All money which is collected pursuant to this division shall be paid into the State Treasury and shall be credited to the Department of Food and Agriculture Fund and may be expended in carrying out the provisions of this division.

(Added by Stats. 1977, Ch. 646.)









CHAPTER 1.5 - Commercial Blood Banks for Animals and Biologics

ARTICLE 1 - Definitions

9201

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1974, Ch. 776.)



9202

“Animal” includes, but is not limited to, any domesticated fowl or nonhuman mammal and any wild fowl, bird, or mammal that is reduced to captivity.

(Amended by Stats. 2002, Ch. 822, Sec. 1. Effective January 1, 2003.)



9203

“Biologics” means all viruses, serums, antibody products, toxins (excluding substances that are selectively toxic to microorganisms, for example, antibiotics), or analogous products at any stage of production, shipment, distribution, or sale, which are intended for use in the treatment of animals and which act primarily through the direct stimulation, supplementation, enhancement, or modulation of the immune system or immune response.

(Amended by Stats. 2010, Ch. 235, Sec. 2. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9204

“Blood and blood component products” means whole blood collected directly from a donor animal for transfusion or the blood components for transfusion including packed red blood cells, platelet-rich plasma, platelet concentrates, fresh plasma, fresh frozen plasma, frozen plasma, cryoprecipitate, and cryosupernatant. Antibody products like hyperimmune serums are considered “biologics” and are excluded from this definition of blood and blood component products.

(Added by Stats. 2010, Ch. 235, Sec. 3. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9205

“Commercial blood bank for animals” means an establishment that produces animal blood or blood component products to market and sell for use in the cure, mitigation, treatment, or prevention of injury or disease in animals.

(Repealed and added by Stats. 2010, Ch. 235, Sec. 6. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9206

“Production” means collection of blood or the preparation, testing, processing, storage, or distribution of blood or blood component products for the purpose of transfusion.

(Added by renumbering Section 9204 by Stats. 2010, Ch. 235, Sec. 4. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)






ARTICLE 2 - Animal Blood and Blood Component Products Production and Biologics Production

9210

No person shall engage in the production of animal blood and blood component products for retail sale and distribution except in a commercial blood bank for animals licensed by the secretary.

(Added by Stats. 2010, Ch. 235, Sec. 9. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9211

No person shall engage in the production of biologics except as permitted under federal law.

(Amended by Stats. 2010, Ch. 235, Sec. 10. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9212

The secretary shall license establishments as commercial blood banks for animals that meet all of the following:

(a) Operate under conditions, and use methods of production, to ensure that the animal blood and blood component products will not be contaminated, dangerous, or harmful.

(b) Produce animal blood and blood component products under the direct supervision of a person qualified in the field.

(c) Maintain onsite records containing information documenting how the animal was acquired and any history of blood draws or use of anesthesia on the animal.

(Amended by Stats. 2010, Ch. 235, Sec. 11. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)






ARTICLE 3 - Licenses

9221

An application for a license for any establishment that produces, or proposes to produce, animal blood and blood component products shall be made on forms issued by the secretary. The application shall contain all of the following:

(a) The name and address of the person who owns the place, establishment, or institution in which it is proposed to produce animal blood and blood component products.

(b) The name and address of the person who shall be in charge of the production of animal blood and blood component products.

(c) The type of animal blood and blood component products that shall be produced.

(d) A full description of the building, including its location, facilities, equipment, and apparatus to be used in the production of animal blood and blood component products.

(e) A written protocol that addresses all of the following:

(1) Maximum length of time for donation by animal donors, or minimum health parameters for animal donors.

(2) Frequency and volume of blood collected from animal blood donors.

(3) Socialization and exercise programs for animal blood donors.

(4) Method of identification of each animal, including microchip or tattoo.

(5) Ongoing veterinary care, including an annual physical exam and vaccination schedule for animals held in blood donor facilities.

(6) Husbandry standards for feeding, watering, sanitation, housing, handling, and care in transit, with minimums based on the standards set forth pursuant to the federal Animal Welfare Act in Part 3 (commencing with Section 3.1) of Subchapter A of Chapter 1 of Title 9 of the Code of Federal Regulations.

(7) Implementation of a permissive adoption program.

(f) An “oversight letter” identifying the oversight veterinarian who will be responsible for oversight of the facility. The letter shall be from the oversight veterinarian, and shall be maintained on file by the secretary. Oversight veterinarians shall be licensed to practice veterinary medicine in California. In the event of a change of the oversight veterinarian, it is the oversight veterinarian’s responsibility to give notice to the secretary of the termination of the oversight veterinarian within 30 days of the termination date of the oversight veterinarian. An oversight letter from the incoming oversight veterinarian shall be submitted to the secretary within 30 days of the termination date of the prior oversight veterinarian.

(g) Additional information that the secretary finds is necessary for the proper administration and enforcement of this chapter.

(Amended by Stats. 2010, Ch. 235, Sec. 12. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)






ARTICLE 4 - License Fees

9231

The license application fee and license renewal fee under this chapter for an establishment proposing to produce or producing animal blood and blood component products shall be as follows:

(a) The application and annual license fee shall be two hundred fifty dollars ($250) for each establishment, which shall be the fee for the fiscal year, or portion thereof, ending June 30 of each year. When an applicant is a city, county, state, or district, or an official thereof, no fee shall be required under this section.

(b) Licenses shall be renewed every year. The annual renewal fee shall be paid on or before the first day of July of each year.

(c) Fees may be increased by the department to cover the department’s reasonable costs incurred in connection with performing the annual inspection required by Sections 9266 and 9268.

(d) The fees required by this section are maximum, and may be fixed by the secretary at a lesser amount for any fiscal year whenever he or she finds that the cost of administering this chapter can be defrayed from revenues derived from the lower fees.

(Amended by Stats. 2010, Ch. 235, Sec. 13. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)






ARTICLE 5 - Blood or Blood Component Product Registration

9241

No person shall offer for sale or use any of the following:

(a) Any biologic unless it is manufactured pursuant to the terms of a valid license or permit issued by the United States Department of Agriculture.

(b) Any blood or blood component product unless it is produced in an establishment licensed by the secretary.

(Amended by Stats. 2010, Ch. 235, Sec. 15. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9242

The secretary shall register blood or a blood component product that meets all of the following requirements:

(a) It is produced under acceptable procedures.

(b) It has been demonstrated to the secretary that the blood or blood component product is safe and noninjurious to animal health.

(c) It has been demonstrated to the secretary that the blood or blood component product is of value for the purpose intended.

(d) It is labeled for proper handling and use, and is not misrepresented.

(e) It is produced in an establishment that meets the requirements of Section 9210.

(Amended by Stats. 2010, Ch. 235, Sec. 16. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9244

An application for registration of blood or a blood component product shall include both of the following:

(a) A protocol of the methods of production in detail that is followed in the production of the product.

(b) A sample of the label to be placed on the blood or blood component product.

(Amended by Stats. 2010, Ch. 235, Sec. 18. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9245

The secretary may impose such conditions on the production or use of blood or blood component products as he or she deems necessary to accomplish the purposes of this chapter.

(Amended by Stats. 2010, Ch. 235, Sec. 19. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)






ARTICLE 6 - Rules and Regulations

9251

The secretary may adopt reasonably necessary rules and regulations for the administration and enforcement of this chapter.

(Amended by Stats. 2010, Ch. 235, Sec. 20. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)






ARTICLE 7 - Enforcement

9261

License for any commercial blood bank for animals or registration of any blood or blood component product may be denied, suspended, or revoked by the secretary for failure to meet the requirements of this chapter or for the violation of any provision of this chapter, or of any rule or regulation adopted by the secretary under this chapter. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2010, Ch. 235, Sec. 21. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9262

The biologics prepared prior to July 1, 1975, in laboratories licensed pursuant to Chapter 4 (commencing with Section 1600) of Division 2 of the Health and Safety Code, which have an expiration date of July 1, 1975, or later, are not subject to the provisions of this chapter.

(Added by Stats. 1974, Ch. 776.)



9263

If the secretary finds that blood or blood component products do not conform to the requirements of Section 9242 or the use or continued use of such products constitutes an immediate danger to animals, the secretary may, after notice, suspend the registration of those blood or blood component products or license of an establishment producing those blood or blood component products pending a hearing and final decision.

(Amended by Stats. 2010, Ch. 235, Sec. 22. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9264

(a) If the secretary finds blood or blood component products that do not meet the requirements of Section 9242, the secretary may order those blood or blood component products to be held on the premises where found or elsewhere until he or she has determined that the products may be safely released for the purposes intended.

(b) The secretary may order the destruction of any blood or blood component products under a hold order if the blood or blood component products cannot be made to meet the requirements of Section 9242.

(Amended by Stats. 2010, Ch. 235, Sec. 23. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9266

The department, or humane officers under contract with the department, shall inspect commercial blood banks for animals licensed by the department at least once a year to ensure compliance with the protocols required by subdivision (e) of Section 9221.

(Added by Stats. 2002, Ch. 822, Sec. 5. Effective January 1, 2003.)



9267

Notwithstanding Section 4827 of the Business and Professions Code, for commercial blood banks for animals licensed by the department, anesthesia shall be performed pursuant to Section 4826 of the Business and Professions Code.

(Amended by Stats. 2010, Ch. 235, Sec. 24. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9268

The requirements set forth in subdivision (c) of Section 9212, subdivision (e) of Section 9221, subdivision (c) of Section 9231, and Sections 9266 and 9267:

(a) Shall not apply to those facilities required to be inspected by the United States Department of Agriculture in accordance with the Animal Welfare Act (Chapter 54 (commencing with Section 2131) of Title 7 of the United States Code).

(b) Shall apply to those facilities housing blood donor animals under contract with commercial blood banks for animals licensed by the department.

(c) Shall not apply to private veterinarians who maintain their own, in-office blood donor animals for use in their own practice.

(Amended by Stats. 2010, Ch. 235, Sec. 25. Effective January 1, 2011. Became operative on January 1, 2013, pursuant to Sec. 28 of Ch. 235.)



9269

(a) Except as provided in subdivision (b), all records held by the department relating to this chapter, including, but not limited to, records relating to applications, fees, or inspections required by this chapter, shall be confidential and not subject to disclosure under the California Public Records Act contained in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(b) Notwithstanding subdivision (a), records held by the department relating to this chapter shall be accessible to law enforcement officers with jurisdiction over any matter covered by this chapter.

(Added by Stats. 2002, Ch. 822, Sec. 8. Effective January 1, 2003.)






ARTICLE 8 - Exemptions

9272

The provisions of this chapter shall not apply (1) to facilities primarily engaged in the collection, preparation, testing, processing, storage, or distribution of human blood or blood products, provided such facility is licensed pursuant to Section 1601 or 1602 of the Health and Safety Code and any biologic as defined in Section 9203 produced by such facility is sold or distributed only to an establishment licensed by this chapter or (2) to clinical laboratories licensed pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code whose only biologics are autogenous bacterins prepared at the request of licensed veterinarians.

(Added by Stats. 1974, Ch. 776.)









CHAPTER 2 - Scabies and Ticks

ARTICLE 1 - Treatment

9301

When moved for the purpose of immediate slaughter, cattle which are infected with, or exposed to, the Boophilus annulatus tick shall be dipped or treated in the manner which is prescribed by the department, unless they are to be loaded directly on railroad cars at the point of origin.

(Enacted by Stats. 1967, Ch. 15.)



9302

If upon examination of any cattle or sheep, the director finds any cattle which are infected with the Boophilus annulatus tick, or sheep or cattle which are infected with, or exposed to, scabies, he shall forthwith notify, in writing, the owner or person that is in control of the cattle or sheep to dip or otherwise treat them as directed for the purpose of eradicating the tick or scabies. The owner or person that is in control of the cattle or sheep shall comply with the notice within 10 days.

(Enacted by Stats. 1967, Ch. 15.)



9303

If, at the expiration of 10 days from the date on which notice was given, the owner or person in control of the cattle or sheep has failed to dip the cattle or sheep in accordance with the directions of the director, the director shall immediately take possession of the cattle or sheep and dip the sheep as many times as may be necessary, or dip or otherwise treat the cattle.

(Enacted by Stats. 1967, Ch. 15.)



9304

If upon examination at the end of the 10 days the director finds that the cattle have been dipped or otherwise treated for the extermination of ticks but are still infected, he shall instruct the owner or person in possession of the cattle to continue the dipping or treatment as the circumstances may demand, and within such time as the department deems advisable.

(Enacted by Stats. 1967, Ch. 15.)



9305

If upon examination at any time the department finds that the cattle are again infected with the ticks or that the owner or person in control of the cattle has not continued to properly dip or otherwise treat the cattle as instructed, the director shall take possession of the cattle and dip or otherwise treat them.

(Enacted by Stats. 1967, Ch. 15.)



9306

If the director has reason to believe that the disease known as scabies exists in a flock of sheep or in a herd of cattle, he shall notify the owner or person that is in control of the sheep or cattle to gather all the sheep or cattle in a corral in order that the sheep or cattle may be examined to ascertain if any are so infected.

(Enacted by Stats. 1967, Ch. 15.)



9307

If the owner or person that is in control of the sheep or cattle does not gather all of the sheep or cattle in a corral for the examination, the director shall gather the sheep or cattle in a corral for the examination. He may hire such necessary help as may be required to gather the sheep or cattle.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Civil Liability

9331

All expenses and costs of dipping or treating cattle or sheep and all expenses and costs of gathering sheep or cattle which are incurred by the department pursuant to this chapter are a lien on the cattle or sheep until the lien is paid or foreclosed by law.

(Enacted by Stats. 1967, Ch. 15.)



9332

If the lien is not paid within 15 days after the expenses and costs were incurred, the department shall, in the name of the people of the State of California, commence an action to foreclose the lien. The action shall be commenced, tried, and determined in all respects as provided by law for the foreclosure of mortgages on personal property.

(Enacted by Stats. 1967, Ch. 15.)



9333

In any civil proceeding which arises under this chapter, all persons that have an interest in, or control or possession of, the cattle or sheep concerning which the proceeding is had, are liable severally and jointly.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Violations

9351

It is unlawful for any person to willfully sell, except for immediate slaughter, or expose in such a manner as may infect other livestock not so infected, any cattle which have or are infected with the Boophilus annulatus tick.

(Enacted by Stats. 1967, Ch. 15.)



9352

It is unlawful for any person to knowingly sell any sheep or cattle which are infected with scabies, or to expose them in such a manner as may infect other sheep or cattle which are not infected with scabies.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - Animal Quarantine

ARTICLE 1 - Definitions

9501

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



9502

“Animal,” “livestock,” or “domestic animal,” includes poultry.

(Enacted by Stats. 1967, Ch. 15.)



9503

“Poultry” includes all domesticated fowl and any wild fowl or bird which is reduced to captivity.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Inspections

9531

If the director receives information of the existence of any contagious, infectious, or transmissible disease which affects domestic animals within this state, he shall thoroughly investigate it. In making such an investigation, he may enter any premises and inspect any animal.

(Enacted by Stats. 1967, Ch. 15.)



9532

This chapter does not deprive the regular inspectors who are employed by any chartered or incorporated city, or city and county, after they have passed a civil service meat, market, and poultry inspection examination, of the powers which are granted them by such city, or city and county, to inspect animals.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Establishment of Quarantine

9561

The State Veterinarian may establish such quarantine, sanitary, and police regulations as may be necessary to prevent, circumscribe, or exterminate, any condition designated pursuant to Section 9562.

(Amended by Stats. 2001, Ch. 503, Sec. 1.5. Effective January 1, 2002.)



9562

(a) Subject to the rights and procedures established pursuant to Chapter 4.5 (commencing with Section 11400) of Division 3 of Title 2 of the Government Code, and in accordance with regulations adopted pursuant to this code, the State Veterinarian shall impose a quarantine if he or she believes, upon any basis reasonably supportable by standard epidemiological practice or credible scientific research, that a population of domestic animals or food product from animals has contracted, or may carry, an illness, infection, pathogen, contagion, toxin, or condition that, without intervention, could transmit an illness that could kill or seriously damage other animals or humans, including, in addition to the original condition, those clinically plausible secondary illnesses, infections, pathogens, contagions, toxins, or conditions arising from the effects of the original.

(b) (1) Because the authority conferred by this section is designed to protect the health and safety of the citizens of this state, the authority shall be interpreted broadly to give full effect to the purpose of protecting the public health and safety and shall be construed to include the imposition of quarantines in the circumstances of natural disaster, whether occurring or imminent, or declared emergencies.

(2) In furtherance of the objectives of the quarantine, the State Veterinarian may impose restrictions not only on the affected animals themselves and the uses to which those animals may be put, but on products produced from, by, or with those animals in order to minimize the risk or spread of food-borne illness.

(3) The State Veterinarian’s quarantine powers set forth in this section expressly include the power to order movement, segregation, isolation, or destruction of animals or food products, as well as the power to hold animals or food products in place.

(Amended by Stats. 1999, Ch. 447, Sec. 1. Effective January 1, 2000.)



9563

It is unlawful for any person to move or allow to be moved any of the animals, food product from animals, vehicles, farm equipment, farm products, or other materials that are subject to restrictions established pursuant to Section 9562 or 9569 unless that person has first obtained authorization from the State Veterinarian.

(Amended by Stats. 2001, Ch. 503, Sec. 2. Effective January 1, 2002.)



9564

If it is necessary to restrict the movements of animals pursuant to Section 9562, the State Veterinarian may fix and proclaim the boundaries of a quarantine area in lieu of separate, individual orders issued to each owner pursuant to Section 9562. While the boundaries are in force, it is unlawful for any person to move or allow to be moved any such animals from or within the boundaries of the quarantine area, unless that person is authorized to do so by the State Veterinarian.

(Amended by Stats. 2001, Ch. 503, Sec. 3. Effective January 1, 2002.)



9569

In addition to actions that may be directed by the State Veterinarian pursuant to Section 9562, the State Veterinarian may:

(a) Regulate, restrict, or restrain the movements of persons, vehicles, farm equipment, farm and dairy products, and other property from or into the quarantine area, or from place to place within it, during the existence of the quarantine.

(b) Impose, as a condition to travel through or within the quarantine area, that no person or vehicle which is permitted to travel on any road or highway shall depart from the road or highway while within the quarantine area.

(c) Order all animals within the quarantine area to be detained for purposes of examination or inspection at any place which is specified by him or her in the order.

(d) Cause to be destroyed all animals or property which may be found within the area that are affected with the disease, infestation, or condition or which have been so exposed as to be dangerous to themselves or other animals.

(e) Require a proper disposal to be made of the hide and carcass of any animal which is destroyed.

(f) Adopt and enforce all necessary regulations for cleaning and disinfecting any premises or property where the disease, infestation, or condition exists or has existed by treatment, disposal, or otherwise, and such other regulations as he may deem necessary to eradicate the disease and to prevent its dissemination.

(Amended by Stats. 2001, Ch. 503, Sec. 8. Effective January 1, 2002.)



9570

If the State Veterinarian invokes Section 9562, and the importation of animals, animal products, or other property from any state, territory, or foreign country may transmit, carry or disseminate the illness, infection, pathogen, contagion, toxin, or condition designated pursuant to Section 9562, the State Veterinarian shall prescribe the conditions, if any, under which these animals, animal products, or property may be imported into this state.

(Amended by Stats. 2001, Ch. 503, Sec. 9. Effective January 1, 2002.)



9573

A quarantine shall not be established by one county or city against another county or city on account of the existence of any disease or condition subject to the authority of the State Veterinarian pursuant to Section 9562 or 9569.

(Amended by Stats. 2001, Ch. 503, Sec. 12. Effective January 1, 2002.)



9574

(a) Any person who negligently or intentionally violates any state or federal law or regulation, including any quarantine regulation, by importing any animal or other article, which by virtue of being pest infested or disease infected, causes an infestation or infection of a pest, animal, or disease, or causes an existing infestation to spread beyond any quarantine boundaries is liable civilly in a sum not to exceed twenty-five thousand dollars ($25,000) for each act that constitutes a violation of the law or regulation.

(b) The Attorney General, upon request of the State Veterinarian, shall petition the superior court to impose, assess, and recover the sum imposed pursuant to subdivision (a). In determining the amount to be imposed, the court shall take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation and the nature and persistence of the violation.

(c) The remedy under this section is in addition to, and does not supersede or limit, any and all other remedies, civil or criminal, that are otherwise available to the state.

(d) Any funds recovered pursuant to this section shall be deposited in the Department of Food and Agriculture Fund for emergency pest or disease exclusion, detection, eradication, and research of agricultural plant or animal pests or diseases. These funds may be allocated to cover costs related to the enforcement of this division. These funds are in addition to any funds appropriated for those purposes pursuant to Section 224.

(Amended by Stats. 2001, Ch. 503, Sec. 13. Effective January 1, 2002.)






ARTICLE 4 - Compensable Destruction of Diseased Animals

9591

Except as otherwise provided in Section 9595, if any animal or property is destroyed pursuant to Section 9569, the owner of the animal or property shall be paid an amount of money as provided in Section 9593.

(Amended by Stats. 1978, Ch. 599.)



9592

The state may contribute toward the payment for the animal or property destroyed if either of the following occurs:

(a) The United States agrees to share equally in the payment.

(b) The State Veterinarian finds that the failure to dispose of the animal, animal product, or property would be or would have been detrimental to human or animal health or the welfare of that animal industry.

(Amended by Stats. 2001, Ch. 503, Sec. 14. Effective January 1, 2002.)



9593

(a) The value of the animal or property prior to its destruction for which contribution is made pursuant to subdivision (a) of Section 9592 shall be determined by an appraisal process agreed upon by the secretary of the Department of Food and Agriculture and the Secretary of the United States Department of Agriculture.

(b) The value of the animal or property prior to its destruction for which contribution is made pursuant to Section 9592 shall be expeditiously determined by the secretary in consultation with the affected industry.

(c) Nothing in this provision shall be construed to require appraisal or payment before destruction is carried out.

(Amended by Stats. 2001, Ch. 503, Sec. 15. Effective January 1, 2002.)



9594

The department may pay from any money which is available for the support of the department all sums that are due or to become due from the state to owners of animals or property which is taken, destroyed, or otherwise disposed of pursuant to any provision of this code that relates to the control, prevention, or eradication of disease in animals.

(Amended by Stats. 1978, Ch. 599.)



9595

Indemnity payments provided by this division shall not be paid for any animal or property which is taken, destroyed, or otherwise disposed of pursuant to any provision of this code that relates to the control, prevention, or eradication of disease, if the owner is in violation of any quarantine order issued pursuant to this division or any regulation adopted pursuant thereto.

(Added by Stats. 1978, Ch. 599.)






ARTICLE 5 - Noncompensable Destruction of Diseased Animals

9621

Except as otherwise provided in Section 9571, every horse, mule, or other animal which is affected with dourine, as shown by a complement-fixation test, is a public nuisance, and shall be immediately destroyed under the direction and supervision of the department. No indemnity shall be paid for such animal.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Importation

9641.5

(a) Any horse or other Equidae brought into this state shall be accompanied by the following:

(1) A certificate of health from the state of origin issued by an accredited veterinarian. The certificate shall state that the horse or other Equidae is free from evidence of any communicable disease.

(2) Verification that any horse or Equidae has been tested within the preceding 12 months and found negative to a test for equine infectious anemia. The test shall be approved by the secretary and conducted by a laboratory approved by the United States Department of Agriculture, and the necessary sample shall be taken, and the verification signed by, an accredited veterinarian.

(b) A nursing foal of less than six months of age when accompanied by a negative dam and any horse or other Equidae consigned for immediate slaughter shall be exempt from the testing requirements of this section.

(Amended by Stats. 2014, Ch. 281, Sec. 1. Effective January 1, 2015.)



9641.6

(a) The director may issue a permit, valid on January 1 and renewable on or before January 1 of each year thereafter, that exempts any working horse from the requirements of Section 9641.5 under all of the following conditions:

(1) The applicant owns or operates a business or businesses located in both this state and in another state in which horses are used in the operation of the business or businesses.

(2) The horse is moved across the state border from one business location to the other.

(b) The director may require the applicant to furnish any information that the director determines to be necessary as part of the application process.

(c) “Working horse” means a horse used for livestock husbandry or for other ranch-related activities.

(Added by Stats. 1984, Ch. 913, Sec. 1.)



9641.7

Any positive test for equine infectious anemia performed in a California laboratory shall be reported by telephone within 24 hours to the department by the laboratory making the test.

(Added by Stats. 1978, Ch. 1030.)






ARTICLE 7 - Interagency Cooperation

9671

The director shall meet periodically with the livestock sanitary officials or committees of other states, the duly authorized agricultural representatives of other states and of the United States, or any of them, for the purpose of coordinating livestock sanitary activities within this state and among the several states which have common or similar problems in the field of livestock disease and the prevention, quarantine, eradication, or control of livestock disease.

(Enacted by Stats. 1967, Ch. 15.)



9672

A county may appropriate and expend money from the general fund of the county to carry on investigation, inspection, control, and eradication of disease in domestic animals. For such purposes it may enter into agreements with the department or with any other county and the department.

(Enacted by Stats. 1967, Ch. 15.)



9673

An agreement which is entered into pursuant to Section 9672 may do all of the following:

(a) Provide that payments from the county treasuries may be made to the department and disbursed only for investigation, inspection, control and eradication of disease in domestic animals within any county which is a party to the agreement.

(b) Provide that the department shall have full control and supervision in carrying on the work which is provided for.

(c) Be continued for a definite term or until rescinded or terminated.

(d) Provide for the method by which it may be rescinded or terminated by any of the parties to the agreement.

(Enacted by Stats. 1967, Ch. 15.)



9674

An agreement which is entered into pursuant to Section 9672 shall provide for the disposition, division, or distribution of any property which is acquired as the result of the joint exercise of powers, and the return of any surplus moneys, in proportion to the contributions which were made, after the agreement has been completed.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 8 - Violations

9691

It is unlawful for any person to remove or cause to be removed any animal from any district, area, or premises which is quarantined pursuant to this chapter, except upon the conditions which are prescribed in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



9692

It is unlawful for any person to bring or cause to be brought any animal into a quarantined district, area, or premises, without written permission from the State Veterinarian or an authorized representative.

(Amended by Stats. 2001, Ch. 503, Sec. 16. Effective January 1, 2002.)



9693

It is unlawful for any person to move or cause to be moved any animal from place to place within any quarantined district, area, or premises, without written permission from the State Veterinarian or an authorized representative.

(Amended by Stats. 2001, Ch. 503, Sec. 17. Effective January 1, 2002.)



9694

It is unlawful for any person to resist the destruction of any animal or property ordered destroyed by the State Veterinarian pursuant to Section 9562.

(Amended by Stats. 2001, Ch. 503, Sec. 18. Effective January 1, 2002.)



9695

It is unlawful for any person to hide, secrete, or fail to disclose any animal or property that is suffering from, or that has been exposed or potentially exposed to any disease subject to a current quarantine order or to fail to disclose the whereabouts of that animal or property.

(Amended by Stats. 2001, Ch. 503, Sec. 19. Effective January 1, 2002.)



9696

It is unlawful for any person to fail or refuse to dispose of any property destroyed pursuant to Section 9562 or 9569 in the manner prescribed by the State Veterinarian, when directed or required to do so.

(Amended by Stats. 2001, Ch. 503, Sec. 20. Effective January 1, 2002.)



9697

It is unlawful for any person to fail or refuse to clean or disinfect any premises in the manner prescribed by the State Veterinarian, when directed to do so by the State Veterinarian pursuant to Section 9562 or 9569.

(Amended by Stats. 2001, Ch. 503, Sec. 21. Effective January 1, 2002.)



9698

It is unlawful for any person to violate any quarantine order which regulates, restricts, or restrains the movement of persons, vehicles, farm equipment, farm and dairy products into, from, or from place to place within a quarantined district, area, or premises.

(Enacted by Stats. 1967, Ch. 15.)



9699

It is unlawful for any person to violate the conditions of any permit which authorizes the permittee to travel upon any road or highway within a quarantined district, area, or premises.

(Enacted by Stats. 1967, Ch. 15.)



9700

It is unlawful for any person to violate any other provision of this chapter or any regulation or order which is made pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)



9701

Any violation of any provision of this chapter is an infraction punishable by a fine of not more than one hundred dollars ($100) for the first offense and is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment, for a second or subsequent offense committed within three years of a prior conviction under this chapter.

(Amended by Stats. 1984, Ch. 647, Sec. 1.)



9702

It is unlawful for the operator of any vehicle to fail to stop the vehicle upon demand of a clearly identified animal health quarantine officer when the officer orders the operator to stop for the purpose of determining whether any quarantine which is established pursuant to this chapter is being violated and the officer has reasonable cause to believe that the vehicle is being used in connection with a quarantine violation.

(Added by Stats. 1984, Ch. 539, Sec. 2.)












PART 2 - DISEASED BOVINES

CHAPTER 1 - Exceptions

9801

This part does not apply to animals which are used in research projects of the University of California.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 2 - Bovine Tuberculosis

ARTICLE 1 - Definitions

9901

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



9902

“Accredited herd” means a herd of cattle for which the owner holds a valid certificate of accreditation issued to him by the United States Department of Agriculture and the department.

(Enacted by Stats. 1967, Ch. 15.)



9903

“Approved veterinarian” means a veterinarian who has been granted permission by the department to buy, possess, or use tuberculin.

(Enacted by Stats. 1967, Ch. 15.)



9904

“Bovine animals” means cattle.

(Amended by Stats. 2004, Ch. 246, Sec. 1. Effective August 23, 2004.)



9907

“State TB status” means an area so declared by the United States Department of Agriculture.

(Repealed and added by Stats. 2004, Ch. 246, Sec. 5. Effective August 23, 2004.)



9908

“Premises” means any place where cattle have been or are kept.

(Enacted by Stats. 1967, Ch. 15.)



9909

“Purebred animal” means an animal which is identified in the herd book of a breed record association that is recognized by the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



9910

“Reactor” or “reacting bovine animal” means any bovine animal that reacts positively to a tuberculosis test or that is determined to be tuberculosis upon examination.

(Amended by Stats. 2004, Ch. 246, Sec. 6. Effective August 23, 2004.)



9912

“Tuberculosis test” means the use of an official test for diagnosing tuberculosis in cattle.

(Amended by Stats. 2004, Ch. 246, Sec. 8. Effective August 23, 2004.)



9913

“Tuberculosis control area” means an area which is established and delimited as such by proclamation of the department.

(Enacted by Stats. 1967, Ch. 15.)



9914

“Tuberculosis-exposed cattle” means cattle that have been in contact with, or exposed to, any reactor or tuberculosis infected premises, or any tuberculosis infected material.

(Added by Stats. 2004, Ch. 246, Sec. 9. Effective August 23, 2004.)






ARTICLE 2 - General Provisions

9931

To carry out the provisions of this chapter, the inspectors or agents of the department or the United States Department of Agriculture, may at any time or place, enter upon any premises, except dwelling houses. No person shall obstruct, hamper, or interfere with the agents or inspectors while they are enforcing the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



9932

The State Veterinarian may make regulations as are reasonably necessary to carry into effect the provisions of this chapter to prevent bovine tuberculosis from entering and spreading within this state.

(Amended by Stats. 2004, Ch. 246, Sec. 10. Effective August 23, 2004.)



9933

The department may enter into any cooperative agreement with the United States Department of Agriculture to undertake tuberculosis control pursuant to this chapter.

(Added by Stats. 2004, Ch. 246, Sec. 11. Effective August 23, 2004.)






ARTICLE 3 - Sale and Use of Tuberculosis Tests

9941

(a) The State Veterinarian may designate approved veterinarians to buy, possess, or use tuberculosis tests and may suspend or revoke that designation.

(b) The State Veterinarian may designate a duly authorized representative of the department or of the United States Department of Agriculture to possess or use tuberculosis tests and may suspend or revoke that designation.

(Amended by Stats. 2004, Ch. 246, Sec. 13. Effective August 23, 2004.)



9942

Any sale or disposition of tuberculosis tests within the state shall be reported to the department within five days after the sale or disposition.

(Amended by Stats. 2004, Ch. 246, Sec. 14. Effective August 23, 2004.)



9943

(a) It is a misdemeanor punishable by imprisonment in the county jail for not less than 90 days, without alternative of a fine in any case, for any person who is not an approved veterinarian to buy, possess, or use tuberculosis tests.

(b) It is a misdemeanor punishable by imprisonment in a county jail for not less than 90 days, without alternative of a fine in any case, for any person who is not a duly authorized representative of the department or of the United States Department of Agriculture to possess or use tuberculosis tests.

(Amended by Stats. 2004, Ch. 246, Sec. 15. Effective August 23, 2004.)



9944

It is unlawful for any person to sell or otherwise dispose of any tuberculosis test in the state that has not been produced under license of the Agricultural Research Service of the United States Department of Agriculture.

(Amended by Stats. 2004, Ch. 246, Sec. 16. Effective August 23, 2004.)






ARTICLE 4 - Tuberculosis Tests

9971

Any approved veterinarian or duly authorized representative of the department or of the United States Department of Agriculture may ear tag or otherwise identify any bovine animal to establish the identity of the animal, while applying a tuberculosis test to it.

(Amended by Stats. 2004, Ch. 246, Sec. 18. Effective August 23, 2004.)



9972

The result of every tuberculosis test shall be reported to the State Veterinarian by the veterinarian who conducted the test within 48 hours after the completion of the test.

(Amended by Stats. 2004, Ch. 246, Sec. 19. Effective August 23, 2004.)



9973

Every reactor, immediately upon the determination of such reaction, shall be identified, pursuant to regulations of the department and the United States Department of Agriculture, by its owner or the owner’s agent under the supervision of the approved veterinarian who conducts the tuberculosis test.

(Amended by Stats. 2004, Ch. 246, Sec. 20. Effective August 23, 2004.)



9974

If the State Veterinarian has reason to suspect an irregularity in the application of a tuberculosis test or the identification of reactors, the State Veterinarian may enter any premises for the purpose of examining any bovine animals in or on the premises to determine if there has been any abuse or misuse of tuberculosis, or any faulty, unskillful, or irregular technique or procedure in the application of the tuberculosis test, identification of reactors, or identification of animals tested for tuberculosis.

(Amended by Stats. 2004, Ch. 246, Sec. 21. Effective August 23, 2004.)



9975

It is unlawful for any person to do any of the following:

(a) Obstruct, attack, or interfere with, or permit to be obstructed, attacked, or interfered with, the State Veterinarian or an approved veterinarian who is conducting a tuberculosis test.

(b) Neglect or fail to properly secure and restrain any bovine animal to be tuberculosis tested, or under tuberculosis test, for examination, injection, observation, or other procedures that pertain to a tuberculosis test.

(Amended by Stats. 2004, Ch. 246, Sec. 22. Effective August 23, 2004.)



9976

It is a misdemeanor which is punishable by imprisonment in the county jail for not less than 90 days, without the alternative of a fine in any case, for any person to defeat or interfere with or to attempt to defeat or interfere with a tuberculosis test.

(Amended by Stats. 2004, Ch. 246, Sec. 23. Effective August 23, 2004.)



9977

It is a misdemeanor which is punishable by imprisonment in the county jail for not less than 90 days, without the alternative of a fine in any case, for any person to obstruct, defeat, or interfere with or to attempt to obstruct, defeat, or interfere with a tuberculosis test by transporting from a premises or by hiding away or sequestering any bovine animal from or by bringing substitute bovine animals onto, such premises after receipt of a notification by the owner or person in charge of such animals on the premises from the department or from an approved veterinarian who is conducting tuberculosis tests, stating that the animals or herd on such premises will be tuberculosis tested on or before a certain date or will be under tuberculosis test for a stated period and that the animals or herd shall be held on the stated premises for a specified period.

(Amended by Stats. 2004, Ch. 246, Sec. 24. Effective August 23, 2004.)



9978

Permission in writing may be obtained from the department or the approved veterinarian who is conducting the tuberculosis tests to allow any necessary movement of the animals required to be held pursuant to Section 9977. Upon the completion of the tuberculosis test that is referred to in the notification, the department or the approved veterinarian shall issue a written release from the holding requirements of the notice.

(Amended by Stats. 2004, Ch. 246, Sec. 25. Effective August 23, 2004.)



9979

It is unlawful for any person to apply a tuberculosis test to any bovine animal that has at any time been found by an approved veterinarian to be a reactor.

(Amended by Stats. 2004, Ch. 246, Sec. 26. Effective August 23, 2004.)



9980

It is unlawful for any person to knowingly apply tuberculosis tests that are not approved tests.

(Amended by Stats. 2004, Ch. 246, Sec. 27. Effective August 23, 2004.)



9981

It is unlawful for any person to have any tuberculosis infected or exposed bovine animal at any livestock fair or show.

(Amended by Stats. 2004, Ch. 246, Sec. 28. Effective August 23, 2004.)



9982

It is unlawful for any person to knowingly sell, after notification of its condition from the department, any bovine animal that has tuberculosis as shown by a positive reaction to the tuberculosis test, physical examination, or any other method which is recognized by the department, unless the person has first obtained a permit in writing from the department.

(Amended by Stats. 2004, Ch. 246, Sec. 29. Effective August 23, 2004.)






ARTICLE 5 - Tuberculosis Control Areas

10001

The department may establish and maintain tuberculosis control areas within this state.

(Enacted by Stats. 1967, Ch. 15.)



10003

When the department establishes a tuberculosis control area, the affected industry shall be notified.

(Amended by Stats. 2004, Ch. 246, Sec. 31. Effective August 23, 2004.)



10004

The State Veterinarian may authorize the testing of any cattle in a tuberculosis control area to determine which animals are affected with tuberculosis.

(Repealed and added by Stats. 2004, Ch. 246, Sec. 33. Effective August 23, 2004.)



10006

All owners of cattle within a tuberculosis control area that are subject to examination and tuberculosis testing shall, upon request of the department, provide necessary facilities for conducting tuberculosis tests, and render such assistance as may be required.

(Amended by Stats. 2004, Ch. 246, Sec. 35. Effective August 23, 2004.)



10007

Cattle moving into a tuberculosis control area must meet the requirements specified by the State Veterinarian.

(Repealed and added by Stats. 2004, Ch. 246, Sec. 37. Effective August 23, 2004.)






ARTICLE 7 - Slaughter of Reacting Bovine Animals

10061

The State Veterinarian may impose a quarantine pursuant to Section 9562 when any bovine animal reacts positively to a tuberculosis test conducted by an approved veterinarian or a duly authorized representative of the department or of the United States Department of Agriculture, or determined to be tuberculous upon physical examination.

(Amended by Stats. 2004, Ch. 246, Sec. 41. Effective August 23, 2004.)



10062

The value of the reacting bovine animal for which indemnity is paid shall be determined in accordance with the provisions in Sections 9592 and 9593.

(Amended by Stats. 2004, Ch. 246, Sec. 42. Effective August 23, 2004.)



10063

Within 30 days after the appraisal of the reacting bovine animal, it shall be slaughtered under the supervision of the State Veterinarian.

(Amended by Stats. 2004, Ch. 246, Sec. 43. Effective August 23, 2004.)



10064

Animals shall be tested or slaughtered pursuant to this article even if indemnity funds are unavailable.

(Amended by Stats. 2004, Ch. 246, Sec. 44. Effective August 23, 2004.)



10065

The slaughtering of any reacting bovine animal, pursuant to this article, shall be under the supervision of the department, or of the United States Department of Agriculture.

(Amended by Stats. 2004, Ch. 246, Sec. 45. Effective August 23, 2004.)



10066

The carcasses of the slaughtered animals shall be disposed of pursuant to the regulations of the department or the rules and regulations of the United States Department of Agriculture that govern meat inspection.

(Amended by Stats. 2004, Ch. 246, Sec. 46. Effective August 23, 2004.)



10067

If an animal is slaughtered pursuant to this article, and indemnity funds are available, the owner may receive part or all of the following:

(a) The proceeds of the sale of the salvage of the animal.

(b) From the United States Department of Agriculture, any sum that is authorized to be paid to the owner from any appropriation that is made by the United States Department of Agriculture to assist in the eradication of tuberculosis in cattle in this state.

(Amended by Stats. 2004, Ch. 246, Sec. 47. Effective August 23, 2004.)



10068

Indemnity provided by this article shall not be paid to any person in any of the following cases:

(a) For any bovine animal that is brought into a tuberculosis control area that reacts to a tuberculosis test that is applied within 90 days after arrival of the animal in the area, as provided for in this chapter.

(b) For any bovine animal that is brought into a tuberculosis control area in violation of any law, any regulation of the department, or any rule or regulation of the United States Department of Agriculture.

(c) For any reacting bovine animal, until the premises, where the animal had been kept, have been cleaned and disinfected by the owner in a manner that is approved by an agent of the department or of the United States Department of Agriculture.

(d) For any reacting bovine animal that is not slaughtered within 30 days after the animal is appraised.

(e) For any animal that is owned by a federal, state, or local government entity.

(f) If the person has violated any provision of this chapter that relates to a tuberculosis control area or any regulation that is made by the department that relates to such an area.

(Amended by Stats. 2004, Ch. 246, Sec. 48. Effective August 23, 2004.)



10069

A subsequent payment of indemnity shall not be made to any person in any of the following cases:

(a) Unless the provisions of this chapter have been fully complied with for each and every bovine animal added to his herd.

(b) Unless and until the premises are maintained in a sanitary condition which is satisfactory to the department or the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



10070

The pedigree of any purebred bovine animal shall be proved by a certificate of registry from the herd books where the animal is registered. The registration papers of any purebred bovine animal which is slaughtered because of tuberculosis and for which indemnity is paid shall be marked “canceled” by the department.

(Enacted by Stats. 1967, Ch. 15.)



10071

Each claim against the state for payment for the slaughter of any reacting bovine shall be presented to the State Controller and paid out of appropriations or funds available for that purpose in accordance with law. Every claim shall be paid within 60 days after the date of presentation if the claimant is entitled to payment.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 9 - Tuberculosis-Exposed Cattle

10100

The State Veterinarian may impose a quarantine pursuant to Section 9562 when it has been determined that any bovine animal has been exposed to tuberculosis.

(Added by Stats. 2004, Ch. 246, Sec. 50. Effective August 23, 2004.)



10101

The State Veterinarian may impose tuberculosis testing requirements for tuberculosis-exposed cattle.

(Repealed and added by Stats. 2004, Ch. 246, Sec. 52. Effective August 23, 2004.)



10102

Indemnity for reacting tuberculosis-exposed cattle may be available and shall be in accordance with the provision stated in Article 7 (commencing with Section 10061) of this chapter.

(Repealed and added by Stats. 2004, Ch. 246, Sec. 54. Effective August 23, 2004.)



10103

The State Veterinarian may issue a special permit for the movement of tuberculosis-exposed cattle to any of the following:

(a) An establishment that is operating under state, state approved, or federal meat inspection, or a public stockyards designated by the department to handle reactors and tuberculosis-exposed cattle for slaughter.

(b) Premises where tuberculosis-exposed cattle are kept.

(c) Premises where no spread of tuberculosis to other cattle could occur.

(Amended by Stats. 2004, Ch. 246, Sec. 55. Effective August 23, 2004.)






ARTICLE 11 - Confinement of Cattle Subject to Examination

10151

If the owner or any person that is in charge of cattle, after 10 days’ written notice, refuses properly to confine in corrals or stanchions any cattle that are subject to examination, tuberculosis testing, identification, or slaughter, the department shall be entitled to reimbursement from the owner for necessary costs incurred to properly examine, tuberculosis test, identify, or slaughter the cattle.

(Amended by Stats. 2004, Ch. 246, Sec. 59. Effective August 23, 2004.)



10152

Any expense which is incurred by the department pursuant to Section 10151 is a lien upon the cattle. Unless the amount of the lien is paid within 10 days after written notice of the amount of the lien is given by the department to the owner or person that is in possession of the cattle, the lien shall be enforced pursuant to Section 3052 of the Civil Code.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - Bovine Brucellosis

ARTICLE 1 - Definitions

10301

Unless the context otherwise requires, the definitions in this article govern the construction of this division.

(Enacted by Stats. 1967, Ch. 15.)



10302

“Accredited veterinarian” means a veterinarian who is so designated by the United States Department of Agriculture and the department.

(Enacted by Stats. 1967, Ch. 15.)



10303

“Bovine animals” means neat cattle.

(Enacted by Stats. 1967, Ch. 15.)



10304

“Brucellosis” means the disease of cattle which is caused by Brucella microorganisms.

(Enacted by Stats. 1967, Ch. 15.)



10305

“Brucellosis control area,” means any area that has been so established by the department in order to qualify and maintain such area in accordance with certification standards of the bovine brucellosis eradication uniform methods and rules adopted by the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



10306

“Cattle” means neat cattle.

(Enacted by Stats. 1967, Ch. 15.)



10307

“Official veterinarian” means a veterinarian who is in the employ of the United States Department of Agriculture or the department.

(Enacted by Stats. 1967, Ch. 15.)



10308

“Premises” means any place where cattle have been or are kept.

(Enacted by Stats. 1967, Ch. 15.)



10309

“Reactor” or “reacting bovine animal” means any bovine animal that reacts positively to a test for brucellosis which is approved by the director.

(Enacted by Stats. 1967, Ch. 15.)



10310

“Vaccinate” or “vaccination” means the use of vaccine in cattle.

(Enacted by Stats. 1967, Ch. 15.)



10311

“Vaccine” means any vaccine which is produced by a laboratory which is licensed by the Agricultural Research Service of the United States Department of Agriculture and recognized by the department for use in preventing or treating brucellosis in cattle.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

10321

The department may enter into any cooperative arrangement with the United States Department of Agriculture to undertake brucellosis control pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



10322

To carry out the provisions of this chapter, any duly authorized representative of the department or of the United States Department of Agriculture, may enter upon any premises except dwelling houses. No person shall interfere with the representative while he is enforcing the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



10323

The department may use the services of official veterinarians or contract with accredited veterinarians to carry out the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



10324

The director may make such regulations as are reasonably necessary to carry this chapter into effect. He may require such reports and records as are necessary.

(Enacted by Stats. 1967, Ch. 15.)



10325

Every accredited veterinarian who is conducting work pursuant to this chapter shall submit reports to the department on forms that are furnished for that purpose.

(Enacted by Stats. 1967, Ch. 15.)



10326

In addition to any other authority in this part that is available to the director for the purpose of preventing the spread of any disease of livestock, the director may adopt regulations to prevent the spread within this state of bovine brucellosis through limitations on movement of bovine animals or through such tests or vaccinations or other means as he may find and determine to be necessary. If he finds and determines that similar regulations are necessary interstate, he shall notify the Governor in order that the procedure which is set forth in Section 9570 may be followed.

(Enacted by Stats. 1967, Ch. 15.)



10327

To accomplish the purpose of this chapter and to prevent outbreaks of brucellosis, the director shall by regulation establish conditions for the movement of female dairy cattle, such as evidence of calfhood vaccination or other appropriate recognized tests.

(Added by Stats. 1970, Ch. 802.)






ARTICLE 3 - Vaccines

10341

Any vaccine which is used pursuant to this chapter shall be procured by the department from a laboratory which is licensed by the Agricultural Research Service of the United States Department of Agriculture. The vaccine, after purchase directly from the laboratory, shall be distributed by the department.

(Enacted by Stats. 1967, Ch. 15.)



10342

It is unlawful for any person, except a federal, state, county, or municipal officer or employee, in his official capacity, or an accredited veterinarian, to buy, possess or use a vaccine or antigen which contains brucella micro-organisms, except pursuant to the regulations of the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Vaccinations

10351

All female dairy calves shall be vaccinated by an official veterinarian or an accredited veterinarian, who is authorized by the department, at such ages as are designated by the department. Male dairy calves and beef calves may, at the option of the owner, be vaccinated.

(Enacted by Stats. 1967, Ch. 15.)



10352

Each calf which is vaccinated pursuant to this chapter shall have an official tattoo placed in the right ear by the veterinarian who performs the service that shows the period within which the animal was vaccinated, or such other evidence of vaccination or identification as the department may by regulation specify.

(Amended by Stats. 1977, Ch. 646.)



10353

The owner of any calf which is to be vaccinated pursuant to this chapter shall, upon request of the department, provide the necessary facilities and assistance for such vaccination.

(Enacted by Stats. 1967, Ch. 15.)



10354

If the owner or any person that is in charge of any dairy calf, after 10 days’ written notice by the department, refuses properly to confine in a corral or stanchions, any calf which is required to be vaccinated and identified pursuant to this chapter, the department may in such case incur such expense as is necessary to properly vaccinate and identify the calf.

(Enacted by Stats. 1967, Ch. 15.)



10355

Any expense which is incurred by the department pursuant to Section 10354 is a lien upon the calf which is vaccinated and identified. Unless the amount of the lien is paid within 10 days after written notice of the amount of the lien is given by the department to the owner or person that is in possession of the calf, the lien shall be enforced pursuant to Section 3052 of the Civil Code.

(Enacted by Stats. 1967, Ch. 15.)



10356

The vaccination of any bovine animal pursuant to the provisions of this chapter shall be by either an official veterinarian or an accredited veterinarian, who is authorized by the department. The director may charge a reasonable fee to cover the cost of any vaccination performed by an official veterinarian other than the cost of the vaccine.

(Repealed and added by Stats. 1970, Ch. 802.)



10357

It is unlawful for any person to refuse to submit a dairy calf which is required to be vaccinated and identified pursuant to this chapter to such vaccination.

(Enacted by Stats. 1967, Ch. 15.)



10358

It is unlawful for any person to remove any official mark which is required by this chapter, or to imitate or simulate such official mark.

(Enacted by Stats. 1967, Ch. 15.)



10359

It is unlawful for any person, except a federal, state, county, or municipal officer or employee, in his official capacity, or an accredited veterinarian, to buy, possess, or use any device which is designed to produce a mark, stamp, or tattoo that simulates in design the official tattoo, tag, or mark that is adopted by the department and the United States Department of Agriculture for identifying cattle which are officially vaccinated against brucellosis.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Brucellosis Control Areas

10381

The department may, after hearing, establish and maintain brucellosis control areas within this state.

(Enacted by Stats. 1967, Ch. 15.)



10382

The department shall examine and test such cattle for brucellosis in any brucellosis control area as the director may specify, as often as may be deemed necessary to qualify and maintain such area within the standards of certification which are adopted by the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



10383

All owners of cattle which are subject to examination and testing for brucellosis within a brucellosis control area shall, upon request of the department, provide the necessary facilities for collecting such samples of blood or milk as may be deemed necessary to conduct tests for brucellosis, and shall render such assistance as may be required.

(Enacted by Stats. 1967, Ch. 15.)



10384

If any owner or person that is in charge of cattle, after 10 days’ written notice by the department, refuses properly to confine in corrals, stanchions, or chutes, any cattle within a brucellosis control area which are required to be tested and identified pursuant to this chapter, the owner is guilty of a misdemeanor and the department may in such case incur such expense as is necessary to properly confine and identify the cattle.

(Enacted by Stats. 1967, Ch. 15.)



10385

Any expense which is incurred by the department pursuant to Section 10384 is a lien upon the cattle which are tested and identified. Unless the amount of the lien is paid within 10 days after written notice of the amount of the lien has been given by the department to the owner or person that is in possession of the cattle, the lien shall be enforced pursuant to Section 3052 of the Civil Code.

(Enacted by Stats. 1967, Ch. 15.)



10386

The director shall, by regulation, designate the conditions under which cattle may be moved into a brucellosis control area.

(Enacted by Stats. 1967, Ch. 15.)



10387

It is unlawful for any person to refuse to submit any cattle which are required to be tested pursuant to this chapter, for the collection of milk or blood samples, or to refuse to submit any milk samples which are necessary for the testing of cattle for brucellosis pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Slaughter of Reacting Bovine Animals

10401

Any bovine animal in a brucellosis control area that reacts positively to a test for brucellosis shall immediately be identified pursuant to the regulations of the secretary. The animal shall be slaughtered within 30 days in accordance with the regulations of the secretary.

(Amended by Stats. 1996, Ch. 653, Sec. 7. Effective January 1, 1997.)



10402

The value of an animal which is slaughtered shall be determined by appraisement by a representative of the department or a representative of the Agricultural Research Service of the United States Department of Agriculture, and by the owner or his agent. If such persons do not agree on the valuation of the animal, the animal shall be appraised by the chief appraiser of the department or his representative. In either event, the value which is determined is final.

(Enacted by Stats. 1967, Ch. 15.)



10403

Within 30 days after the appraisal of the animal, it shall be slaughtered under the supervision of the director.

(Enacted by Stats. 1967, Ch. 15.)



10404

Where it is necessary to prevent the spread within this state of bovine brucellosis, the director may provide for the slaughter of animals.

(Enacted by Stats. 1967, Ch. 15.)



10405

If an animal is slaughtered pursuant to this article, and indemnity funds are available, the owner of the animal may receive part or all of the following:

(a) The proceeds of the sale of the salvage of the animal.

(b) From the United States Department of Agriculture, any sum that is authorized to be paid to the owner from any appropriation that is made by the United States Department of Agriculture to assist in the eradication of brucellosis in cattle in this state.

(Repealed and added by Stats. 2013, Ch. 623, Sec. 2. Effective January 1, 2014.)



10406

Indemnity shall not be paid to any person in any of the following cases:

(a) For any steer or grade bull that is determined to be a reactor.

(b) For any bovine animal that is brought into a brucellosis control area, that reacts to a brucellosis test which is applied within 90 days after the arrival of the animal in the area as provided for in this chapter.

(c) For any bovine animal that is brought into a brucellosis control area, in violation of any law, any regulation of the department, or any rule or regulation of the United States Department of Agriculture.

(d) For any reacting bovine animal, until the premises, where the animal had been kept, have been cleaned and disinfected by the owner in a manner approved by an agent of the department or of the United States Department of Agriculture.

(e) For any reacting bovine animal that is not slaughtered within 30 days after the animal was appraised.

(f) For any animal that is owned by the United States, this state, or any county or city in the state.

(g) For any bovine animal that was vaccinated for brucellosis after reaching 12 months of age. However, indemnity shall be provided for any bovine animal that was vaccinated after reaching 12 months of age and that was part of an official whole herd adult vaccination plan approved by the secretary. “Official whole herd adult vaccination plan” means a plan, approved by the secretary, whereby all female cattle exceeding 12 months of age are vaccinated against brucellosis using an approved vaccine as defined in Section 10311 and are identified as required by the department.

(h) For any bovine animal in a herd that has been under an order to hold, issued pursuant to Section 9565, for more than 18 consecutive months, except as provided by subdivision (i).

(i) For any officially adult vaccinated bovine animal in a herd that has been under an order to hold, issued pursuant to Section 9565, for more than 22 consecutive months.

(j) If the person has violated any provision of this chapter that relates to a brucellosis control area, or any regulation that is adopted by the department that relates to such an area.

(Amended by Stats. 1996, Ch. 653, Sec. 8. Effective January 1, 1997.)



10406.5

(a) The owner of a herd that is subject to subdivision (h) or (i) of Section 10406 may appeal to the director in writing, on a form as prescribed by the director, for continuation of indemnity payments.

(b) Upon a determination that the herd owner was in full compliance with the laws and regulations, the director, notwithstanding Section 10406, may grant a continuation of indemnity payments to the herd owner for a period of time deemed appropriate by the director.

(Amended by Stats. 1993, Ch. 56, Sec. 10. Effective January 1, 1994.)



10407

A subsequent payment of indemnity shall not be made to any person in any of the following cases:

(a) Unless the provisions of this chapter have been fully complied with for each and every bovine animal that is added to his herd.

(b) Unless and until the premises are maintained in a sanitary condition, which is satisfactory to the department or the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Slaughter of Exposed Nonreacting Animals

10421

Notwithstanding any other provision of this chapter, the secretary may proceed with the identification of nonreacting animals in a herd in the same manner as provided in Section 10401 and require the slaughter of those animals and the disinfection of the premises where the animals have been kept if all of the following requirements are satisfied:

(a) The secretary determines that bovine brucellosis cannot be eradicated or effectively controlled in the particular herd by the usual recognized methods.

(b) The secretary determines that slaughter of the remaining exposed nonreacting animals in the herd is the best and most practical method of attaining eradication or control.

(c) The secretary has entered into a voluntary agreement with the owner of the nonreacting animals to carry out the purposes and conditions of this chapter.

(d) Funds are available to indemnify the owner of the nonreacting animals.

(Amended by Stats. 1996, Ch. 653, Sec. 9. Effective January 1, 1997.)



10422

The value of a nonreacting animal that is slaughtered shall be determined by appraisement by a representative of the department or a representative of the Agricultural Research Service of the United States Department of Agriculture, and by the owner or his or her agent. If these persons do not agree on the valuation of the animal, the animal shall be appraised by the chief appraiser of the department, or his or her representative. In either event, the value that is determined is final.

(Repealed and added by Stats. 2013, Ch. 623, Sec. 4. Effective January 1, 2014.)



10422.5

If a nonreacting animal is slaughtered pursuant to this article, and indemnity funds are available, the owner of the animal may receive part or all of the following:

(a) The proceeds of the sale of the salvage of the animal.

(b) From the United States Department of Agriculture, any sum that is authorized to be paid to the owner from any appropriation that is made by the United States Department of Agriculture to assist in the eradication of brucellosis in cattle in this state.

(Added by Stats. 2013, Ch. 623, Sec. 5. Effective January 1, 2014.)



10423

Indemnity provided by this article shall not be paid in any of the following cases:

(a) For any bovine animal which reacts to the brucellosis test or shows active brucellosis prior to or at slaughter. In this case, the indemnity rate which is provided in Section 10405 shall apply.

(b) For any bovine animal, unless all exposed cattle, swine, goats, sheep, and horses on the premises are slaughtered.

(c) For any bovine animal, until the premises where the animal has been kept have been cleaned and disinfected by the owner in a manner which is approved by an agent of the department or of the United States Department of Agriculture.

(d) For any steer or grade bull.

(e) For any animal which is owned by the United States, this state, or any county or city in the state.

(f) If the owner is in violation of any provision of this chapter or any regulation which is made by the department that relates to bovine brucellosis.

(g) For any animal which is not slaughtered within 30 days after such animal is appraised.

(h) For any bovine animal which originated in another state or country that has not been in this state for at least 90 days.

(Amended by Stats. 1969, Ch. 304.)






ARTICLE 8 - Brucellosis Eradication Compensation Costs

10492

If an owner of cattle refuses to slaughter exposed, nonreacting bovine animals pursuant to the provisions of Article 7 (commencing with Section 10421) when requested by the director to do so, the cattle owner shall then be responsible for paying to the director the full costs of the department in eradicating brucellosis from his herd. Such responsibility shall begin with the refusal to slaughter exposed, nonreacting animals and shall continue until brucellosis is eradicated from the herd.

(Repealed and added by Stats. 1977, Ch. 646.)



10493

The following procedures shall be followed when brucellosis has been identified in a herd of cattle:

(a) An official veterinarian shall conduct an epidemiological investigation of the infected herd and premises involved in order to determine the specific methods and actions necessary to eradicate the disease from the herd.

(b) Upon request of the owner of the infected herd, the investigation provided for in subdivision (a) shall be conducted with the assistance and participation of a licensed veterinarian selected by such owner.

(c) An official epidemiological report shall be prepared which shall specify the methods and actions necessary to eradicate the disease, and shall include reasonable guidelines for timing the accomplishment of the various tasks associated with such activity.

(d) Any person who is aggrieved at any determination made pursuant to this section may appeal in writing to the director within five days after notice of such determination. The director may affirm, reverse or modify such determination after his review of the epidemiological report and the issues involved.

(e) The epidemiological report required by subdivision (c) shall become the basis for a memorandum of understanding which shall be developed between the owner of the infected herd and the department covering the following points:

(1) Herd management practices that will be employed to facilitate the disease eradication effort.

(2) Any physical facilities modification that will be required in the eradication effort.

(3) Specific dates for accomplishing the various tasks required in the eradication effort.

This memorandum of understanding may be developed with the participation of a licensed veterinarian if such veterinarian participated in the epidemiological investigation pursuant to subdivision (b).

(Added by Stats. 1977, Ch. 646.)



10494

If an owner of brucellosis infected or exposed cattle refuses to participate in the development and signing of the memorandum of understanding required by subdivision (e) of Section 10493, or fails or refuses to comply with the provisions of such memorandum, the cattle owner shall immediately become responsible for paying to the director all further costs incurred by the department in eradicating the disease from the herd of cattle owned by such person.

(Added by Stats. 1977, Ch. 646.)



10495

If an owner of a brucellosis infected herd violates any law or regulation pertaining to brucellosis eradication, the cattle owner shall immediately become responsible for paying to the director all further costs incurred by the department in eradicating the disease from the herd of cattle owned by such person.

(Added by Stats. 1977, Ch. 646.)



10496

(a) An owner who fails to achieve eradication of brucellosis in his or her herd is responsible for the costs of maintaining the required testing schedule after 24 months from the date of an order to hold issued by the director pursuant to Section 9565. Evidence of eradication shall consist of a release from a hold issued by the director pursuant to Section 9567.

(b) If the director requires an infected herd to be officially adult vaccinated to control the spread of the disease, the time interval provided in subdivision (a) shall be extended from 24 to 28 months.

(c) Notwithstanding subdivisions (a) and (b), the owner of a herd which, on the effective date of this section, is under an order to hold, issued by the director prior to that effective date, shall be subject to this section 24 months from that effective date or 28 months from that effective date for officially adult vaccinated herds.

(d) This section shall not apply to the owner of a herd that has been granted a continuation of indemnity payments as provided by Section 10406.5.

(Added by Stats. 1987, Ch. 320, Sec. 5. Effective July 30, 1987.)






ARTICLE 9 - Movement of Animals

10511

“Beef breeds” means breeds of cattle that are grown for meat production purposes, as determined by the secretary.

(Amended by Stats. 2001, Ch. 503, Sec. 22. Effective January 1, 2002.)



10512

Female cattle of the beef breeds, which are over 12 months of age, and sold within the state, shall bear evidence of official calfhood brucellosis vaccination by the presence of an official tattoo visible in the right ear, or by any other evidence of vaccination or identification as the department may, by regulation, specify. Official calfhood brucellosis vaccination shall not be required for change of ownership in the following cases:

(a) Spayed heifers identified as the department may specify.

(b) Female cattle of the beef breeds moving directly to a slaughter establishment.

(c) Unvaccinated female cattle of the beef breeds sold to slaughter through approved saleyards.

(d) Unvaccinated female cattle of the beef breeds moving to approved feedlots for a period of time before going to slaughter. These animals shall be moved directly to a slaughter establishment from the approved feedlot.

(Amended by Stats. 2001, Ch. 503, Sec. 23. Effective January 1, 2002.)









CHAPTER 4 - Cattle Disease Control

10610

(a) The Secretary of the Department of Food and Agriculture may adopt regulations to control or eradicate cattle diseases, including bovine trichomoniasis, in any of the following ways:

(1) Requiring permits before entry of, and limitations on the importation of, cattle and other animals or materials that might act as a cause or a vector of a disease or condition that is infectious or contagious to cattle.

(2) Limitations on the intrastate or interstate movement of cattle, in compliance with any applicable federal law.

(3) Diagnostic tests, vaccinations, treatments, or other appropriate methods, including, but not limited to, the mandated reporting by designated parties of diseases or suspected diseases.

(4) Notification of owners of cattle that have been exposed, or may have been exposed, to infectious animals or materials.

(5) Similar means that the secretary finds and determines are necessary.

(b) (1) The secretary shall appoint an advisory task force, including, but not limited to, livestock industry representatives and university researchers, for the purposes of advising the secretary on the control and management of cattle health diseases and evaluating the effectiveness of programs established pursuant to this chapter. The secretary shall consult with the advisory task force prior to the adoption of regulations or the imposition of fees by the secretary.

(2) Members of the advisory task force, or alternate members when acting as members, may be reimbursed, upon request, for necessary expenses incurred by them in the performance of their duties.

(c) (1) Any person that willfully and knowingly violates any regulation adopted pursuant to this chapter is guilty of a misdemeanor.

(2) The secretary may, at his or her discretion, prosecute civilly or seek civil penalties, pursuant to Sections 9166 and 9167.

(d) The secretary may impose fees to offset the costs of any program established pursuant to this section, provided that the total fees collected do not exceed the actual costs of regulation or impair the department’s responsibilities pursuant to this chapter.

(e) The secretary is authorized to establish accounts within the Food and Agriculture Fund as necessary to efficiently administer the department’s responsibilities pursuant to this chapter.

(f) Nothing in this chapter shall be construed to limit or restrict the authority granted to the State Veterinarian in Section 9562.

(Amended by Stats. 2001, Ch. 503, Sec. 24. Effective January 1, 2002.)









PART 3 - DISEASED SWINE

CHAPTER 1 - Importation and Sale

ARTICLE 1 - Definitions

10701

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



10702

“Health certificate” means a health certificate from either a veterinary inspector of the United States Department of Agriculture, the state veterinarian or livestock sanitation official of the state of origin, or of a licensed veterinarian approved by the state veterinarian or livestock sanitation official.

(Enacted by Stats. 1967, Ch. 15.)



10703

“Sales yard” includes any livestock yard, pen, corral, building, premises, or conveyance in which swine are assembled for sale, resale, exchange, or transfer by any owner or his agent. It does not, however, include any ranch premises where swine are assembled for sale, resale, exchange, or transfer by any owner or his agent in ordinary ranch-to-ranch transactions, or where swine are fed and fitted for slaughtering purposes only.

(Enacted by Stats. 1967, Ch. 15.)



10704

“Premises” is the farm of origin where swine were born and raised or where they have resided for a minimum of 90 continuous days immediately preceding shipment.

(Added by Stats. 1999, Ch. 447, Sec. 2. Effective January 1, 2000.)






ARTICLE 2 - Importation

10721

(a) It is unlawful for any person to import any swine into this state except for immediate slaughter, unless the person procures a health certificate and import permit from the department prior to the shipment or movement of the swine.

(b) It is unlawful for any person to import any swine into this state for immediate slaughter unless the person procures an import permit from the department prior to the shipment or movement of the swine.

(c) Any person requesting an import permit shall identify the premises of the swine prior to the shipment of the swine into the state.

(Amended by Stats. 1999, Ch. 447, Sec. 3. Effective January 1, 2000.)



10722

The health certificate shall certify that the swine to which it refers satisfy all of the following requirements:

(a) Have not been exposesd to any communicable disease.

(b) Are free from evidence of any communicable disease.

The director, when he determines it to be necessary for the enforcement of this chapter, may, by regulation, require the certificate to certify that the swine have been immunized against hog cholera by a method of immunization which is designated by regulations of the director as an effective method of immunization and by the United States Department of Agriculture.

(Amended by Stats. 1967, Ch. 87.)



10723

The health certificate shall also show all of the following:

(a) The date of immunization if immunization is required.

(b) The predominating breed of the swine.

(c) Approximate weight of the swine.

(d) Color of the swine.

(e) Markings of the swine.

(Amended by Stats. 1967, Ch. 87.)



10724

The original of the health certificate shall be attached to the way bill or shall be in the possession of the truck driver. A duplicate copy shall be sent to the Chief of the Division of Animal Industry of the department, at Sacramento, in time to reach him prior to the arrival of the swine within the state. A duplicate copy shall also be sent to the state veterinarian or livestock sanitary offical of the state of origin.

(Enacted by Stats. 1967, Ch. 15.)



10725

Swine that are imported into this state for purposes other than for immediate slaughter shall be transported in crates, cars, trucks, or other vehicles that have been cleaned and disinfected in conformity with the standards that are prescribed by the Agricultural Research Service of the United States Department of Agriculture.

(Amended by Stats. 1995, Ch. 119, Sec. 2. Effective January 1, 1996.)



10726

Swine that are imported into this state for immediate slaughter shall have as their destination a recognized slaughtering establishment. They shall not be diverted for any other purposes.

(Amended by Stats. 1995, Ch. 119, Sec. 3. Effective January 1, 1996.)






ARTICLE 3 - Sales Yards

10751

Any person that operates a sales yard shall keep records of all swine which pass through the sales yard, including the name and address of every person who offers swine for sale and the name and address of every purchaser of swine from the yard.

(Enacted by Stats. 1967, Ch. 15.)



10752

The sales yard records shall show definite information relative to description of animals, such as breed, weight, color, and marks. The records shall be kept on file for one year, during which time they shall be at the disposal of the director for inspection.

(Enacted by Stats. 1967, Ch. 15.)



10753

It is unlawful for any person to knowingly bring into, or cause to be brought into, any sales yard any swine that have been, within 21 days, treated with hog cholera virus, or which are affected with, or have been exposed to hog cholera, anthrax, swine erysipelas, vesicular exanthema, foot-and-mouth disease, or any other infectious disease.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Swine Disease Control

10781

The director may adopt regulations to control or eradicate hog cholera, swine brucellosis, pseudorabies, and other swine diseases in any of the following ways:

(a) Through limitations on the movement of swine.

(b) Through the use of hog cholera vaccine, or other biologics.

(c) Through tests or vaccinations.

(d)  Any other similar means that he or she finds and determines is necessary.

(Amended by Stats. 1988, Ch. 812, Sec. 1.)



10782

The department, after notice and hearing, may revoke a license granted by the department to a person conducting business as a packer, stockyard, dealer, agent, or any individual that receives, transports or deals with the marketing of swine or swine products that violates this chapter or a regulation adopted pursuant to this chapter.

(Added by Stats. 1999, Ch. 447, Sec. 5. Effective January 1, 2000.)



10783

A previous violation of any provision of this chapter, or a regulation adopted pursuant to this chapter, is sufficient cause for the revocation of a license under Section 10782. Proof of a previous violation of this code, or a regulation adopted pursuant to this article, shall be considered an aggravating factor for a current offense.

(Added by Stats. 1999, Ch. 447, Sec. 7. Effective January 1, 2000.)



10784

Any proceeding for the denial or revocation of a license pursuant to Section 10782 shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall have all of the powers that are granted in that Chapter 5.

(Added by Stats. 1999, Ch. 447, Sec. 8. Effective January 1, 2000.)



10785

If the secretary finds and determines that similar regulations are necessary to control the diseases described in Section 10781 while hogs or swine are in interstate movement, the secretary shall notify the Governor so that the Governor may act pursuant to Section 9570.

(Added by renumbering Section 10782 by Stats. 1999, Ch. 447, Sec. 4. Effective January 1, 2000.)



10786

(a) (1) Whenever a person violates any regulation that is adopted pursuant to this article, the department may impose an administrative penalty not to exceed one hundred dollars ($100) per individual animal for each violation.

(2) If the department issues an administrative penalty pursuant to paragraph (1), the department shall issue a Notice of Violation to the alleged offender or the offender’s agent. The notice shall be written in plain English and shall inform the offender as to how the offender may challenge the administrative penalty.

(b) (1) A willful and knowing violation of any regulation that is adopted pursuant to this article is a crime, punishable as (A) an infraction by a fine of not more than one hundred dollars ($100) per individual animal for each violation, (B) a misdemeanor, or (C) a felony.

(2) Notwithstanding any other provision of law, the imposition of an administrative penalty pursuant to subdivision (a) shall not preclude prosecution of a person pursuant to paragraph (1).

(Added by renumbering Section 10783 by Stats. 1999, Ch. 447, Sec. 6. Effective January 1, 2000.)









CHAPTER 2 - Garbage Control

ARTICLE 1 - Definitions

10901

As used in this chapter, “garbage” means any waste which consists in whole or in part of any animal waste that results from the handling, preparing, cooking, and consuming of food, including the offal from any animal carcass or from any part of an animal carcass. It does not, however, include such waste from ordinary household operations which is fed directly to swine on the premises.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

10921

The director may make and enforce such regulations as are reasonable and necessary to carry out the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



10922

The director may enter any premises where garbage is fed to swine and may examine and test any equipment or facilities for processing and handling garbage. He may in writing order any person that is subject to this chapter to cease the operation of any equipment or facility which he finds is unsuitable or improperly operated or maintained.

(Enacted by Stats. 1967, Ch. 15.)



10923

Every person that is subject to this chapter shall keep and maintain such records or memoranda and furnish such reports as the director by regulations may require. The records and memoranda shall be open to inspection by the director during usual business hours.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Processing

10951

In order to prevent the spread of vesicular exanthema and other contagious and infectious diseases of swine, it is unlawful for any person to feed swine any garbage unless the garbage has been processed in accordance with the provisions of this article and the regulations which are adopted by the director pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)



10952

All garbage, regardless of previous processing, before being fed to swine, shall be thoroughly heated throughout to boiling or equivalent temperature (usually 212 degrees Fahrenheit at sea level) for 30 minutes, or otherwise treated in a manner which is prescribed in the regulations of the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Licensing

10981

It is unlawful for any person to feed garbage to swine unless he has a valid annual license issued by the director for each separate premises where garbage is fed to swine.

(Enacted by Stats. 1967, Ch. 15.)



10982

An application for a license to feed garbage to swine shall be in the form which is prescribed by the director, and shall state all of the following:

(a) The name and address of the applicant.

(b) The location of the premises for which the license is requested.

(c) Such other information which the director may require.

(Enacted by Stats. 1967, Ch. 15.)



10983

Each application for a license shall be accompanied by a fee of twenty dollars ($20).

(Enacted by Stats. 1967, Ch. 15.)



10984

An application for renewal of a license, accompanied by the proper fee, shall be made on or before the last day of the calendar year for which the current license was issued.

(Enacted by Stats. 1967, Ch. 15.)



10985

To any fee which is not paid when due, there shall be added a penalty of twenty dollars ($20).

(Enacted by Stats. 1967, Ch. 15.)



10986

Each license issued pursuant to this chapter entitles the licensee to feed garbage to swine on the premises that are described in the license, during the period for which the license is issued, in accordance with the provisions of this chapter and the regulations issued under it and in compliance with any local or municipal ordinances which are applicable to the feeding of garbage to swine.

(Enacted by Stats. 1967, Ch. 15.)



10987

The director may refuse to issue a license or renewal of license, and may revoke or suspend any license, as the case may require, if he finds after hearing, that any of the following exist:

(a) The premises which are described in the application or license are not operated in a clean and sanitary manner so as to prevent the continuation and spread of vesicular exanthema.

(b) The premises which are described in the application or license are not adequately equipped or maintained in the manner required by this chapter and the regulations adopted pursuant to it.

(c) The applicant or licensee has violated any lawful order of the director which is issued pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



10988

The proceedings for all hearings pursuant to this chapter shall be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2, of the Government Code. The director shall have all powers which are granted by such chapter.

(Enacted by Stats. 1967, Ch. 15.)



10989

Any institution or agency of the state, a county, or any municipal or other public corporation which is feeding garbage to swine is not required to procure a license, but shall comply with all other provisions of this chapter and the regulations which are adopted pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



10990

This chapter does not prohibit any city or county from licensing persons that feed garbage to swine.

(Enacted by Stats. 1967, Ch. 15.)












PART 4 - ANIMALS DETRIMENTAL TO AGRICULTURE

CHAPTER 1 - Importation and Transportation

11201

Sections 5025, 6304, and 6305 of this code are applicable to the importation into, or the shipment or transportation within, this state of animals which are detrimental to agriculture.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 2 - Predators

ARTICLE 1 - Hunters and Trappers

11221

The director may employ hunters and trappers throughout the state to control or eradicate coyotes and other harmful predatory animals and to shoot or trap bears which are damaging livestock, agricultural crops, or standing timber.

(Enacted by Stats. 1967, Ch. 15.)



11222

For the purposes of this article, the director may enter into contracts with the Bureau of Sports Fisheries and Wildlife of the United States Department of the Interior to enlist the support of the federal government. He may prescribe the manner, terms, and conditions of such cooperation.

(Enacted by Stats. 1967, Ch. 15.)



11223

No iron or steel-jawed trap shall be used by any hunter or trapper who is engaged in controlling or eradicating any bears pursuant to this article.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Donations

11261

The director may accept, on behalf of the state, donations of money from any person, board of supervisors, or other agency interested in the control of coyotes and other predatory animals. Any such money shall be paid into the State Treasury and credited to the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)



11262

Money which is made available by any board of supervisors that is accepted pursuant to this article shall be expended solely within the boundaries of the county which makes the appropriation, unless otherwise authorized by the board of supervisors. All other donations shall be applied to the particular locality in which the donors are interested, unless they specifically consent to the use of their donations in other localities.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Management of Coyotes on Public Lands

11281

If any coyotes are found to exist on land which is owned by the state, other than lands subject to the control of the Department of Parks and Recreation and other than ecological reserves established pursuant to Article 4 (commencing with Section 1580) of Chapter 5 of Division 2 of the Fish and Game Code and the coyotes are found to be causing damage on public or private land, the director may control, may employ persons pursuant to Article 1 (commencing with Section 11221) to control, or may contract with the commissioner to control, the coyotes which are determined to be the cause of the damage.

(Added by Stats. 1982, Ch. 1491, Sec. 1.)



11282

Prior to implementation of any control program pursuant to this article, the director shall consult with and obtain the consent of the director of the department which has jurisdiction over the state land.

(Added by Stats. 1982, Ch. 1491, Sec. 1.)



11283

The director shall submit an annual memorandum of understanding to the Director of Fish and Game for review and approval prior to implementing any coyote control program pursuant to this article.

(Added by Stats. 1982, Ch. 1491, Sec. 1.)



11284

Nothing in this article authorizes the use of Compound 1080 for predator control on public lands.

(Added by Stats. 1982, Ch. 1491, Sec. 1.)






ARTICLE 5 - Management of Coyotes on State Park Lands and in Ecological Reserves

11301

As used in this article, “state park lands” means any lands subject to the control of the Department of Parks and Recreation.

(Added by Stats. 1982, Ch. 1491, Sec. 2.)



11302

The director, upon receiving information causing him or her to believe that coyotes are finding refuge on state park lands or on ecological reserves and are causing damage to nearby private property, may request the Department of Parks and Recreation, in the case of state park lands, or the Department of Fish and Game, in the case of ecological reserves, to cooperate in the acquisition and evaluation of evidence to that effect. Upon a request by the director, the department or departments shall cooperate in the evaluation or acquisition.

(Added by Stats. 1982, Ch. 1491, Sec. 2.)



11303

Upon a determination pursuant to Section 11302 that coyotes are finding refuge on state park lands or on an ecological reserve and are causing damage to nearby private property, the director and the Department of Parks and Recreation, with the review and approval of the Director of Fish and Game as to state park lands, or the Department of Fish and Game as to ecological preserves, may enter into an interdepartmental agreement to control coyotes finding refuge on state park lands or on ecological reserves and causing damage to nearby private property. Methods utilized to take the coyotes shall be specific to those coyotes which are causing the damage. The Department of Parks and Recreation or the Department of Fish and Game shall specify the methods of take, location of take, time of take, necessary protections for public safety, protections convenient for state park lands or ecological reserve users and uses, and may specify whether the department is to employ persons to control coyotes pursuant to Article 1 (commencing with Section 11221) or whether control is to be done by the Department of Parks and Recreation or the Department of Fish and Game.

(Added by Stats. 1982, Ch. 1491, Sec. 2.)



11304

The Department of Parks and Recreation or the Department of Fish and Game may submit claims to the department for reimbursement of direct costs incurred pursuant to the implementation of this article which shall be paid if found by the director to be reasonably necessary to implement this article.

(Added by Stats. 1982, Ch. 1491, Sec. 2.)



11305

Nothing in this article authorizes the use of Compound 1080 for predator control on state park lands and in ecological reserves.

(Added by Stats. 1982, Ch. 1491, Sec. 2.)















DIVISION 6 - PEST CONTROL OPERATIONS

CHAPTER 1 - Definitions

ARTICLE 4 - Refunds

11480

“Fee,” as used in this article, includes, but is not limited to, any application fee, license fee, permit fee, inspection fee, certification fee, registration fee, identification fee, analysis fee, certificate fee, or delinquent fee.

(Added by Stats. 1999, Ch. 609, Sec. 1. Effective January 1, 2000.)



11481

(a) The director may authorize the refund of any money that is received or collected by the department in the payment of any fee, assessment, or tax, except that the director shall not authorize a refund of any money received by the department pursuant to a settlement agreement, stipulated judgment, or similar document or if the refund request is submitted more than four years after the payment was made.

(b) An amount equal to the amount of the refund is, notwithstanding Section 13340 of the Government Code, hereby continuously appropriated without regard to fiscal years, from the funds into which the fees were deposited, to the director to make the refunds.

(Added by Stats. 1999, Ch. 609, Sec. 1. Effective January 1, 2000.)



11482

A refund may be made in whole or in part in any of the following instances:

(a) A refund of a fee is requested by the payer before any examination, review, inspection, or similar activity has been performed or services rendered by the department for the payer.

(b) The payment of a fee, assessment, or tax represents an overpayment, payment in duplicate, payment in error in law, or payment through error of the payer or the department.

(Added by Stats. 1999, Ch. 609, Sec. 1. Effective January 1, 2000.)



11483

The fiscal officer of the department shall make payment of any refund pursuant to this article upon the submission to the fiscal officer of a voucher prepared by the director, or his or her designee, that sets forth the facts that pertain to the refund and authorizes its payment.

(Added by Stats. 1999, Ch. 609, Sec. 1. Effective January 1, 2000.)



11484

If any money that is to be refunded has been deposited in the State Treasury, the Controller, upon receipt of a claim that is filed by the department, shall transfer that amount from the fund to which the money is credited to the director for payment of the refund.

(Added by Stats. 1999, Ch. 609, Sec. 1. Effective January 1, 2000.)



11485

If the director finds that the amount of any refund is less than fifty dollars ($50), the director may retain the amount for use for the same purpose for which the original payment was made, unless the payment was made in error in law, in which case the director shall refund the amount.

(Added by Stats. 1999, Ch. 609, Sec. 1. Effective January 1, 2000.)









CHAPTER 2 - General Provisions

11501

The purposes of this division and Chapter 1 (commencing with Section 12501), Chapter 2 (commencing with Section 12751), Chapter 3 (commencing with Section 14001), and Chapter 3.5 (commencing with Section 14101) of Division 7 are as follows:

(a) To provide for the proper, safe, and efficient use of pesticides essential for production of food and fiber and for protection of the public health and safety.

(b) To protect the environment from environmentally harmful pesticides by prohibiting, regulating, or ensuring proper stewardship of those pesticides.

(c) To assure the agricultural and pest control workers of safe working conditions where pesticides are present.

(d) To permit agricultural pest control by competent and responsible licensees and permittees under strict control of the director and commissioners.

(e) To assure consumers and users that pesticides are properly labeled and are appropriate for the use designated by the label and that state or local governmental dissemination of information on pesticidal uses of any registered pesticide product is consistent with the uses for which the product is registered.

(f) To encourage the development and implementation of pest management systems, stressing application of biological and cultural pest control techniques with selective pesticides when necessary to achieve acceptable levels of control with the least possible harm to nontarget organisms and the environment.

(Amended by Stats. 1996, Ch. 361, Sec. 14. Effective January 1, 1997.)



11501.1

(a) This division and Division 7 (commencing with Section 12501) are of statewide concern and occupy the whole field of regulation regarding the registration, sale, transportation, or use of pesticides to the exclusion of all local regulation. Except as otherwise specifically provided in this code, no ordinance or regulation of local government, including, but not limited to, an action by a local governmental agency or department, a county board of supervisors or a city council, or a local regulation adopted by the use of an initiative measure, may prohibit or in any way attempt to regulate any matter relating to the registration, sale, transportation, or use of pesticides, and any of these ordinances, laws, or regulations are void and of no force or effect.

(b) If the director determines that an ordinance or regulation, on its face or in its application, is preempted by subdivision (a), the director shall notify the promulgating entity that it is preempted by state law. If the entity does not repeal its ordinance or regulation, the director shall maintain an action for declaratory relief to have the ordinance or regulation declared void and of no force or effect, and shall also bring an action to enjoin enforcement of the ordinance or regulation.

(c) Neither this division nor Division 7 (commencing with Section 12501) is a limitation on the authority of a state agency or department to enforce or administer any law that the agency or department is authorized or required to enforce or administer.

(d) At the request of any state agency disseminating information on the pesticidal uses of any product, the director shall consult with, and provide technical assistance to, that agency to ensure that the dissemination is based on valid scientific information and consistent with state law.

(Amended by Stats. 1996, Ch. 361, Sec. 15. Effective January 1, 1997.)



11501.5

The director, and the commissioner of each county under the direction and supervision of the director, shall enforce this division and the regulations which are issued pursuant to it.

(Added by renumbering Section 11501 by Stats. 1971, Ch. 1276.)



11502

The director shall adopt regulations which govern the conduct of the business of pest control.

(Enacted by Stats. 1967, Ch. 15.)



11502.5

(a) The director may adopt regulations to establish the minimum requirements of education, continuing education, training, experience, and examination for applicants for any license or certificate, or renewal of any license or certificate, issued by the director pursuant to this division or Division 7 (commencing with Section 12500). A regulation adopted or amended pursuant to this section pertaining to continuing education requirements shall establish minimum course requirements related to pesticides and pest management. The director shall approve courses that include plant health, organic and sustainable practices, water and air monitoring and residue mitigation, maximum residue levels, quarantine practices, and the on-farm storage of fumigants, all in the context of pesticides and pest management. The director shall not renew a license or certificate if the person who was issued the license or certificate did not complete the required continuing education during the period of validity of the license or certificate, and the person must take and pass the examination to be again issued such a license or certificate. The director shall act within 15 business days of receipt to approve or reject continuing education courses submitted to meet the requirements of this division or Division 7 (commencing with Section 12500).

(b) The director shall establish, by regulation, fees for the department’s licensing and certification programs as established pursuant to this division or Division 7 (commencing with Section 12500). These programs include, but are not limited to:

(1) License and certificate examination, application, and renewal.

(2) Approval of continuing education courses and continuing education course providers.

(3) Changes related to any license or certificate, including, but not limited to, name or address changes, license or certificate replacement costs, duplicate copy of a license or certificate, and changes in qualified person, bond, insurance, or registered officers.

(4) Penalties for late payment of licensing and certification fees.

(c) The fees established pursuant to this section may include administrative costs, including overhead costs.

(d) The regulations shall provide that the examination fee may be charged to applicants who request the director to reschedule an examination due to the applicant’s failure to obtain a passing score or failure to appear for the scheduled examination, and for scheduling an examination to amend a license.

(e) The fees established pursuant to this section shall be set so that the total revenue collected each fiscal year is sufficient to support the expenditure levels for these programs contained in the annual Budget Act. If the director determines that the revenue collected during the preceding year was greater than, or less than, the expenditure levels for these programs set forth in the Budget Act, the director may further adjust the current fees to compensate for the overcollection or undercollection.

(f) Funds collected pursuant to this section shall be deposited in the Department of Pesticide Regulation Fund, and shall be available for expenditure by the department, upon appropriation, for the purposes of carrying out the programs established pursuant to this division or Division 7 (commencing with Section 12500).

(g) The regulations adopted pursuant to this section, or any amendment thereto, shall be adopted by the director in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of these regulations shall be considered by the Office of Administrative Law as an emergency, and necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding any other provision of law, the emergency regulations adopted pursuant to this section shall remain in effect until amended by the director.

(Amended by Stats. 2010, Ch. 375, Sec. 1. Effective January 1, 2011.)



11503

The commissioner of any county may adopt regulations applicable in his or her county which are supplemental to those of the director which govern the conduct of pest control operations and records and reports of those operations. The regulations may include provisions pertaining to any matter related to the accomplishment of the purposes of Section 11737. The provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall be followed insofar as practicable in the adoption of the regulations by the commissioner. The regulations shall be filed with the director who shall compile them.

Each regulation of the commissioner shall be approved by the director before it becomes operative. The director, in his or her review of the commissioner’s regulations, shall consider, but not be limited to considering, the necessity, authority, clarity, and consistency of the regulations, as these terms are defined in Section 11349 of the Government Code.

(Amended by Stats. 1983, Ch. 593, Sec. 1.)



11503.5

The county agricultural commissioner may apply Section 11503 to the agricultural use of any pesticide for agricultural production within one-quarter mile of a school with respect to the timing, notification, and method of application. Any regulations adopted pursuant to this section shall become operative unless specifically disapproved in writing by the director within 30 calendar days of their submission by the commissioner.

(Added by Stats. 2002, Ch. 457, Sec. 2. Effective January 1, 2003.)



11504

Prior to the adoption of regulations by a commissioner, a notice of intention to adopt regulations shall be published in the county, pursuant to Section 6061 of the Government Code, at least 10 days in advance of the time the regulations are to be adopted, amended, or repealed.

(Amended by Stats. 2011, Ch. 296, Sec. 105. Effective January 1, 2012.)



11505

The notice of intention which is referred to in Section 11504 shall contain a statement of the time, place, and nature of proceedings for the adoption of the regulations, and either the express terms or an informative summary of the proposed regulations.

(Enacted by Stats. 1967, Ch. 15.)



11506

At least 10 days prior to the date set for the adoption, amendment, or repeal of the regulations, the commissioner shall mail a copy of the notice of intention to every person who has registered with the commissioner in the manner required by Article 2 (commencing with Section 11731), Chapter 4 of this division, and to any other interested person that has filed with the commissioner a request to receive a notice of such proceedings.

(Enacted by Stats. 1967, Ch. 15.)



11507

On the date and at the time and place designated in the notice of intention, the commissioner shall afford any interested person or his duly authorized representative, or both, the opportunity to present statements, arguments, or contentions in writing, with or without opportunity to present them orally.

(Enacted by Stats. 1967, Ch. 15.)



11508

The commissioner shall consider all relevant matter which is presented to him before he adopts any regulation.

(Enacted by Stats. 1967, Ch. 15.)



11509

In any hearing which is conducted pursuant to Section 11507, the commissioner or his duly authorized representative shall have authority to administer oaths or affirmations, and may continue or postpone such hearing, from time to time, to such time and at such place as he shall determine.

(Enacted by Stats. 1967, Ch. 15.)



11510

The regulations of the commissioner are subject to review and approval by the director as to reasonableness, and if approved they shall be filed with the director. The regulations shall become effective 30 days after they are approved by the director unless they are designated as emergency regulations.

(Enacted by Stats. 1967, Ch. 15.)



11511

If, in the opinion of the commissioner, the public health, welfare, or safety requires that any regulation take effect immediately he shall designate it as an emergency regulation and specify in writing the facts which constitute the necessity. An emergency regulation shall become effective on the date it is approved by the director.

(Enacted by Stats. 1967, Ch. 15.)



11512

Except as provided in Section 11512.5, the proceedings for all hearings conducted by the director pursuant to this division shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The director shall have all of the powers which are granted in that chapter.

(Amended by Stats. 1987, Ch. 547, Sec. 1.)



11512.5

(a) The commissioner may refuse, suspend, or revoke a county registration or permit pursuant to Section 11735, 11924, 12035, or 14008. Before that action is taken, the party whose registration or permit request is to be refused, suspended, or revoked, the registered party, or the permittee shall be given a written notice of the proposed action, including the basis for the action, and shall have the right to request a hearing before the commissioner within 20 days after receiving notice of the proposed action. A notice of the proposed action that is sent by certified mail to the last known address of the person against whom the action is proposed shall be considered received even if delivery is refused or the notice is not accepted at that address. If a hearing is requested, notice of the time and place of the hearing shall be given at least 10 days before the date set for the hearing. At the hearing, the person shall be given an opportunity to present any evidence or argument on his or her own behalf. If a hearing is not requested in a timely manner, the commissioner may take the action proposed without a hearing. If the party whose registration or permit is refused, suspended, or revoked requested and appeared at a hearing, he or she may appeal to the director within 10 days of mailing or personal service of the commissioner’s decision. The following procedure shall apply to the appeal:

(1) The appeal need not be formal, but it shall be in writing and signed by the appellant or his or her authorized agent and shall state the grounds for the appeal. The commissioner’s decision shall be stayed pending the director’s decision, except as provided in subdivision (b). The party whose registration or permit has been refused shall remain unregistered or unpermitted pending the outcome of the appeal.

(2) Any party may, at the time of filing the appeal or within 10 days thereafter, make written application to the director to present new evidence, stating the materiality of the evidence, and the reasons why the evidence was not introduced at the hearing before the commissioner. The evidence may be allowed in the discretion of the director. Thereafter, 10 days shall be given the parties to rebut the evidence and make written application to the director to present oral or written argument. An application to present written argument shall be granted, but the director shall have discretion to grant oral argument or to grant both oral and written argument. If an application to present oral argument is granted, written notice of the time and place for oral argument shall be given each party at least 10 days before the date set therefor. The time may be shortened by mutual agreement of the parties. If written argument is granted, all parties shall be notified thereof and shall simultaneously file briefs within the time specified by the director.

(3) The director shall decide the appeal upon the evidence received at the hearing before the commissioner, oral or written argument, and new or additional evidence as the director may have admitted.

(4) On an appeal pursuant to this section, the director may sustain, reverse, or modify the decision of the commissioner. A copy of the director’s decision shall be delivered or mailed to each party. This shall not be a limitation on the director’s authority to institute proceedings against any state license or other indicant of permission issued pursuant to this division or pursuant to Division 7 (commencing with Section 12501).

(5) A review of a decision of the director may be sought by the appellant within 30 days of the date of the decision pursuant to Section 1094.5 of the Code of Civil Procedure.

(b) Notwithstanding any other provision of law, whenever the commissioner has reason to believe that continuance of a registration or permit specified in subdivision (a) endangers public health or safety or the environment, the commissioner, without prior notice, may immediately suspend the registration or permit. The commissioner shall inform the party registered or the permittee, in writing, of the suspension as soon as practical, specifying the reasons for the immediate suspension. When acting pursuant to this subdivision, the commissioner, within seven days of informing the permittee or registered person of the immediate suspension, shall issue a written notice of proposed action as specified in subdivision (a). Subdivision (a) applies to the notice of proposed action, hearing, and appeal, except as otherwise provided in this subdivision. If a hearing is requested, it shall be held not later than seven days from the date the request for the hearing is received by the commissioner, unless the person requesting the hearing agrees to a later hearing date. The commissioner’s decision shall be issued within 10 days after the conclusion of the hearing. If the party against whom action was taken requested and appeared at a hearing, he or she may appeal the commissioner’s decision, issued following the hearing, to the director as provided in subdivision (a). The director may stay the commissioner’s decision pending the director’s decision.

(Amended by Stats. 1996, Ch. 435, Sec. 1. Effective January 1, 1997.)



11513

Any money which is derived under the provisions of Article 1 (commencing with Section 11701) of Chapter 4 and Article 1 (commencing with Section 11901) of Chapter 5 shall be paid into the State Treasury to the credit of the Department of Food and Agriculture Fund. Any money in the Department of Food and Agriculture Fund which is derived under the provisions of this division may be expended for the administration and enforcement of this division, notwithstanding any other provision of law which limits the expenditure of any such money to the specific purposes or to the administration or enforcement of each of these portions of this code separately.

(Amended by Stats. 1984, Ch. 193, Sec. 24. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



11514

Whenever a decision of the director suspends for 30 days or less the license of a person licensed pursuant to Sections 11701 to 11709, inclusive, or Sections 11901 to 11913, inclusive, and such suspension becomes final, the licensee may, before the operative date of such suspension, petition the director for permission to make a monetary payment in lieu of serving all, or a portion, of the suspension. Upon receipt of such petition, the director may stay the suspension while he makes such investigation as he deems desirable and may grant the petition if he is satisfied (a) that the public health, safety and welfare will not be impaired by permitting the licensee to operate during the period set for suspension; (b) the payment of the sum of money will achieve the desired disciplinary purpose; and (c) that it will be possible to determine with reasonable accuracy from the records of the licensee the services which would have been performed under the privilege of the license during the period in which the license would have been suspended.

As to a licensee engaged for hire in the business of pest control, the monetary payment stated in the petition shall be in a specific amount, which is estimated to be the equivalent of 20 percent of the gross receipts of the licensee for each day of the suspension and shall not be less than two hundred fifty dollars ($250) nor more than two thousand five hundred dollars ($2,500).

As to a licensee licensed with a pest control aircraft pilot’s certificate, the monetary payment in the petition shall be in a specific amount, which is estimated to be the equivalent of 50 percent of the gross earnings of the licensee for all work performed by him under the privileges of the license for each day of the suspension and shall not be less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

When the decision provides that a portion of the suspension shall be stayed on probationary conditions, the petition shall not apply to the portion of the suspension which is so stayed, nor shall such portion be included in determining the 30-day limitation for eligibility of the petition.

If the petition is accepted, then upon payment by the licensee of the sum specified the director shall enter his order permanently staying all or a portion of the suspension in accordance with the petition.

All payments received pursuant to this section shall be credited to the Department of Agriculture Fund for use in the administration and enforcement of this division.

(Amended by Stats. 1979, Ch. 732. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



11517

Any person whose license or certificate issued pursuant to this division, Chapter 3.4 (commencing with Section 14090), or Chapter 3.6 (commencing with Section 14151) of Division 7 is revoked, or whose application for such a license or certificate is denied for reasons other than his or her failure to satisfy examination requirements, is ineligible for a period of three years from the effective date of the decision to deny or revoke the license or certificate to apply or reapply as an individual, a business, or officer, director, administrator, or owner with a 10 percent or greater interest in a business, whichever is applicable, for the same kind of license or certificate or another license or certificate issued by the department if the grounds for the revocation or denial are determined by the department to be directly relevant to the functions, duties, or responsibilities of that other license or certificate.

(Amended by Stats. 1999, Ch. 609, Sec. 2. Effective January 1, 2000.)



11518

A commissioner accepting payment for pest control registrations or services by credit card or other payment device may impose a charge for costs incurred in connection with that form of payment and shall use his or her best efforts to minimize those costs. The terms “credit card” and “payment device” have the same meaning as defined in Section 6161 of the Government Code.

(Added by Stats. 1999, Ch. 889, Sec. 1. Effective January 1, 2000.)






CHAPTER 3 - Exemptions

11531

Except as provided in Chapter 6 (commencing with Section 12001), this division does not apply to any person while engaged in any of the following:

(a) Any activity that is defined as structural pest control and required to be licensed under Chapter 14 (commencing with Section 8500) of Division 3 of the Business and Professions Code.

(b) Preservative treatment of fabrics or structural materials.

(c) Household or industrial sanitation services.

(d) Seed treatment which is incidental to such person’s regular business.

(e) Live capture and removal or exclusion of vertebrate pests, bees, or wasps without the use of pesticides. Vertebrate pests include, but are not limited to, bats, raccoons, skunks, and squirrels, but do not include mice, rats, or pigeons. This section does not exempt a person from the provisions of Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code.

(Amended by Stats. 1995, Ch. 718, Sec. 5. Effective January 1, 1996.)






CHAPTER 4 - Pest Control

ARTICLE 1 - Licenses and Permits

11701

It is unlawful for a person to advertise, solicit, or operate as a pest control business, unless the person has a valid pest control business license issued by the director.

(Amended by Stats. 1996, Ch. 435, Sec. 2. Effective January 1, 1997.)



11701.5

Every principal and branch office of a business licensed pursuant to Section 11701 shall have at least one person in a supervisory position who holds a qualified applicator license issued pursuant to Chapter 8 (commencing with Section 12201). The qualified applicator license shall include the categories of pest control activities supervised by that person who is employed by that business.

(Amended by Stats. 1993, Ch. 620, Sec. 6. Effective January 1, 1994.)



11702

Applicants for a pest control business license shall do all of the following:

(a) Submit information to the director covering the applicant’s business and personal qualifications that the director requires.

(b) Designate in the application the qualified applicator who shall be responsible for the conduct of the principal office of the applicant and of each branch location.

(c) Satisfy the director of the responsibility of the applicant as to any of the following:

(1) Equipment and facilities.

(2) Financial ability to perform the work authorized by the license and to respond in damages for any illness, injury, or damage resulting from the work, which ability may be satisfied by insurance in a form satisfactory to the director insuring against liability for personal injury and property damage in an amount prescribed by regulation of the director. The amount shall be related to the volume and type of pest control operations for which the applicant is licensed to perform.

(3) Personal responsibility to conduct the business.

The director shall establish by regulation the general classes of pest control operations in which the applicant may be qualified.

Licensing by the director shall not derogate from the authority of commissioners stated in Sections 11731 to 11741, inclusive.

(Amended by Stats. 1993, Ch. 620, Sec. 7. Effective January 1, 1994.)



11703

(a) Except as otherwise provided in Sections 11704 and 11707, the application shall be accompanied by a fee as prescribed by the director pursuant to Section 11502.5.

(b) If the applicant maintains any branch office in this state or outside this state and the applicant engages in the pest control business in this state from that branch office, the applicant shall pay an additional fee as prescribed by the director pursuant to Section 11502.5 for each of these branch offices.

(Amended by Stats. 2003, Ch. 741, Sec. 48. Effective January 1, 2004.)



11704

(a) A person who is regularly engaged in the business of maintenance gardening and who desires to engage in pest control for hire incidental to that business shall qualify for a pest control business license in the maintenance gardener category by passing the certified commercial applicators examination in both the laws and regulation and the landscape maintenance categories.

(b) The maintenance gardener category shall be limited to pest control in ornamental and turf plantings indoors, in commercial parks, or surrounding structures. A contract or verification that the pest control operation is incidental and that maintenance gardening is the primary purpose shall be immediately submitted to the commissioner or director upon request.

(c) An application for a license limited to the maintenance gardener category shall be accompanied by a fee as prescribed by the director pursuant to Section 11502.5.

(Amended by Stats. 2003, Ch. 741, Sec. 49. Effective January 1, 2004.)



11705

The director shall issue to each applicant that satisfies the requirements of this article a license which authorizes the applicant to perform the type or types of pest control activities specified in the license during the calendar year for which the license is issued, unless the license is sooner revoked or suspended.

(Amended by Stats. 1971, Ch. 1187.)



11706

The license may be renewed annually upon application to the director, accompanied by the proper fee, on or before the first day of January of the calendar year for which the license is issued.

(Enacted by Stats. 1967, Ch. 15.)



11707

To any fee which is not paid by the date of expiration, there shall be added a penalty as prescribed by the director pursuant to Section 11502.5.

(Amended by Stats. 2003, Ch. 741, Sec. 50. Effective January 1, 2004.)



11708

The director may refuse to grant any license and may revoke or suspend any license if the applicant or licensee:

(a) Does not have, or has not maintained at its principal office and at each branch location, a person who holds a qualified applicator license issued pursuant to Chapter 8 (commencing with Section 12201) to actively supervise all operations performed for each such location as prescribed by regulations of the director. This subdivision does not apply to businesses that are licensed only in the maintenance gardener category.

(b) Does not have, or has not maintained, adequate safe equipment and facilities to perform the operations undertaken or to be undertaken.

(c) Does not have adequately trained personnel to perform the operations undertaken or to be undertaken.

(d) Violates or permits the violation of any provision of this division and Division 7 (commencing with Section 12501) pertaining to pesticides or of any regulations adopted pursuant thereto by the director or any commissioner or any industrial safety order relating to pesticides issued by the Department of Industrial Relations.

(e) Fails to maintain and report to the director or commissioner, as required, information concerning pest control performed or authorized to be performed by the license or the registration of the commissioner.

Any hearing to deny, suspend, or revoke a license shall be heard under the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. However, if the director finds on the basis of affidavits submitted to him or her by the enforcement personnel provided in Section 11501.5, or by injured parties, that the protection of the public welfare or safety requires immediate action, the director may, without hearing, temporarily suspend or condition the license of any pest control operator and shall forthwith schedule the matter for hearing. The director may terminate the suspension of, or any condition placed upon, a license upon correction of the defects of equipment, establishment of adequate safety practices, or any other corrective action as he or she deems satisfactory to assure compliance with the requirements of statutes and regulations. In that event, the matter may proceed to hearing as though the license had not been suspended or the conditions placed upon it.

(Amended by Stats. 1993, Ch. 624, Sec. 2. Effective January 1, 1994.)



11709

A person not regularly engaged in the business of pest control that operates only in the vicinity of his or her own property and for the accommodation of his or her neighbors is not required to pay the fee specified by Section 11703, but is required to procure a license. The person shall register with the commissioner as provided in Section 11732, and is subject to all other provisions of this division. The determination of the director that a person is engaged in the business of pest control beyond the vicinity of his or her own property or for the accommodation of others than his or her neighbors is final.

(Amended by Stats. 1983, Ch. 388, Sec. 1.)



11710

A person that is regularly engaged in the business of tree surgery is not required to procure a license to remove diseased or infested tissues or apply disinfectants to wounds or cavities incidental to tree surgery. If such person desires to engage in any other pest control operation, he shall procure a license from the director, shall register with the commissioner as provided in Section 11732, and is subject to all other provisions of this division.

(Enacted by Stats. 1967, Ch. 15.)



11711

Unless worker’s compensation insurance is not required, no license may be issued or renewed under this chapter to any person who is an employer, as defined in Section 3300 of the Labor Code, unless the application is accompanied by identification and the number and expiration date of the worker’s compensation insurance policy of the applicant or the applicant is a qualified self-insurer.

(Amended by Stats. 1976, Ch. 1079.)






ARTICLE 2 - Registration

11731

“Commissioner,” as used in this article, includes the director in any county in which there is no commissioner.

(Enacted by Stats. 1967, Ch. 15.)



11732

It is unlawful for any person to advertise, solicit, or operate as a pest control business in any county unless the person has registered with the commissioner for the current calendar year.

The registration shall be in the form prescribed by the commissioner and shall show all of the following information:

(a) Name and address of the registrant.

(b) Number and kind of units to be operated in the county.

(c) Type of pests that are intended to be controlled.

(d) Any other information as the commissioner may require.

(Amended by Stats. 2003, Ch. 366, Sec. 2. Effective January 1, 2004.)



11733

The registrant shall keep and maintain a record of each property treated that shows all the information required by the director or commissioner.

The registrant shall report the information to the commissioner or the director when and in the form as required.

(Amended by Stats. 1971, Ch. 1187.)



11734

The board of supervisors of any county may establish reasonable fees for the registration required under Section 11732. Payment of the fee shall be due by the date designated by the commissioner. However, registration fees for pest control businesses licensed pursuant to Section 11704 shall be that amount necessary to cover the costs of registration, but shall not exceed twenty-five dollars ($25) per year.

(Amended by Stats. 2000, Ch. 1000, Sec. 1. Effective January 1, 2001.)



11735

A pest control operator registration may be refused, revoked, or suspended by the commissioner, if the commissioner makes any of the following findings:

(a) That the equipment of the registrant or applicant is unsuitable.

(b) That the operators employed by him are incompetent or unqualified.

(c) That the registrant or the applicant has not complied with any provision of this division or of Division 7 (commencing with Section 12501) pertaining to pesticides, or with regulations adopted pursuant to the provisions, or with any lawful order of the commissioner.

(Amended (as amended by Stats. 1979, Ch. 660, Sec. 4) by Stats. 1982, Ch. 982, Sec. 4.)



11737

The commissioner or director may order any person or the agent or employee of any licensee or registrant or person, to cease operation of any equipment or facility which he finds unsuitable, or which he finds being operated in any of the following ways:

(a) By an incompetent or unqualified person.

(b) In violation of this division or Division 7 (commencing with Section 12501) relating to pesticides or any regulation issued thereunder or any regulation of the commissioner.

(c) In a manner or under conditions which may interfere with proper control of the pest for which treatment is applied.

(d) In a manner or under conditions which may cause injury, illness, or adverse effects to persons or animals, or cause damage to crops or property being treated, or to crops or property of others.

(Amended by Stats. 1971, Ch. 1187.)



11737.5

It is unlawful for any person to violate any order of a commissioner or the director made pursuant to Section 11737. The commissioner or director may bring an action to enjoin the violation or the threatened violation of any order made pursuant to Section 11737 in the superior court in the county in which the order was issued or the violation has occurred or is threatened, and the court may enjoin such violation or threatened violation upon such showing and without further evidence of irreparable injury. The court may compel specific performance of any acts or course of conduct necessary to protect persons, animals, crops, or property.

(Added by Stats. 1971, Ch. 1187.)



11738

The regulations of the commissioner may provide for the qualification, by examination or otherwise of the following persons:

(a) Registrants.

(b) Persons in charge of the pest control operations of registrants within the county.

(c) Persons employed by registrants to operate pest control equipment, other than aircraft, within the county.

(Enacted by Stats. 1967, Ch. 15.)



11739

The regulations of the commissioner may provide that it is a ground for cancellation of registration to operate pest control equipment within the county unless either:

(a) A person qualified pursuant to Section 11738 is in charge of the operations.

(b) Each unit which is operated within the county is under personal direction of a person qualified pursuant to Section 11738.

(Enacted by Stats. 1967, Ch. 15.)



11740

Any certificate of qualification which is issued pursuant to Section 11738 may be revoked or suspended, or its issuance or renewal refused, if the commissioner finds that the applicant or holder of the certificate is incompetent or has violated any provision of this division, or any regulation which is issued pursuant to it, or has not complied with any lawful order of the commissioner.

(Enacted by Stats. 1967, Ch. 15.)



11741

Any person whose certificate has been revoked, suspended, or refused may appeal to the director within 10 days for a hearing.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Report of Damage From Pesticides

11761

Any person that alleges any loss, nonperformance, or damage as a result of the use or application of any pesticide, or of any substance, method, or device for pesticidal purposes; or for the purpose of preventing, destroying, repelling, mitigating, or correcting any disorder of plants; or for the purpose of inhibiting, regulating, stimulating, or otherwise altering plant growth by direct application to plants or soil shall, within 30 days from the time that the occurrence of such loss, nonperformance, or damage became known to such person, file with the commissioner of the county in which the loss, nonperformance, or damage, or some part of the loss, nonperformance, or damage, is alleged to have occurred, a verified report of the loss, nonperformance, or damage.

(Amended by Stats. 1974, Ch. 774.)



11762

If a growing crop is alleged to have been damaged as a result of the activities which are described in Section 11761, the verified report of loss, nonperformance, or damage shall be filed prior to the time 50 percent of the crop is harvested, unless the loss, nonperformance, or damage is not known until after the crops are harvested.

(Amended by Stats. 1974, Ch. 774.)



11763

The verified report of loss, nonperformance, or damage shall set forth, so far as known to the claimant, all of the following:

(a) Name and address of the claimant.

(b) Type, kind and location of property which is allegedly injured or damaged.

(c) Date the alleged loss, nonperformance, or damage occurred.

(d) Name of pest control operator that is allegedly responsible.

(e) Name of the owner or occupant of the property for whom the person or pest control operator was rendering labor or services.

(Amended by Stats. 1974, Ch. 774.)



11764

The filing of the verified report, or the failure to file it, need not be alleged in any complaint which may be filed. The failure to file the verified report of loss, nonperformance, or damage is not a bar to the maintenance of a civil action for the recovery of damages for the loss, nonperformance, or damage.

(Amended by Stats. 1974, Ch. 774.)



11765

The failure to file a verified report of loss is evidence that no loss, nonperformance, or damage occurred.

(Amended by Stats. 1974, Ch. 774.)






ARTICLE 4 - Violations

11791

It is unlawful for any person subject to this division to do any of the following:

(a) Make any false or fraudulent claim, or misrepresent the effects of material or method to be applied, apply any worthless or improper material, or otherwise engage in any unfair practices.

(b) Operate in a faulty, careless, or negligent manner.

(c) Refuse or neglect to comply with this division, or any regulation issued pursuant to this division, or any lawful order of the commissioner or the director.

(d) Refuse or neglect to keep and maintain the records which are required by this division, or to make reports when and as required.

(Amended by Stats. 1990, Ch. 1192, Sec. 1.)



11792

It is also unlawful for any person that is subject to this division to do any of the following:

(a) Make any false or fraudulent record or report.

(b) Operate in any county without first having registered with the commissioner.

(c) Operate equipment with incompetent or unqualified persons in charge of the equipment.

(d) Use any fraud or misrepresentation in making application for a license or for renewal of a license.

(e) Fail to comply with the provisions of Chapter 3 (commencing with Section 14001), Division 7 of this code.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Penalties and Injunctive Relief

11891

Every person who violates this division, or any regulation issued pursuant to this division, is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), or by imprisonment of not less than 10 days nor more than six months, or by both that fine and imprisonment. Each violation constitutes a separate offense.

(Amended by Stats. 1991, Ch. 944, Sec. 3.)



11892

In lieu of seeking prosecution of any violation of this division as a misdemeanor, and the penalty prescribed in Section 11891, the director may prosecute civilly pursuant to Sections 11893 and 11894 or the commissioner may levy civil penalties pursuant to Section 12999.5.

(Amended by Stats. 1985, Ch. 943, Sec. 1.)



11893

Any person who violates this division, or any regulation issued pursuant to this division, is liable civilly in an amount not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) for each violation. Any money recovered under this section shall be paid into the Department of Pesticide Regulation Fund for use by the department in administering and enforcing this division pursuant to Section 11513, and in administering Division 7 (commencing with Section 12501).

(Amended by Stats. 1991, Ch. 944, Sec. 4.)



11894

Upon a complaint by the director, the Attorney General may bring an action for civil penalties in any court of competent jurisdiction in this state against any person violating any provision of this division, or any regulation issued pursuant to it. The Attorney General may bring an action for civil penalties on his own initiative if, after examining the complaint and the evidence, he or she believes a violation has occurred.

(Added by Stats. 1978, Ch. 1051.)



11895

An action brought pursuant to this article shall be commenced by the director, the Attorney General, the district attorney, the city prosecutor, or the city attorney, as the case may be, within two years of the occurrence of the violation. However, when an investigation is completed and submitted to the director, the action shall be commenced within one year of that submission.

(Added by Stats. 1987, Ch. 791, Sec. 1.)



11895.5

The commissioner or director may bring an action to enjoin the violation or the threatened violation of any order made pursuant to this division in the superior court in the county in which the order is issued or the violation occurs or is threatened, and the court may enjoin the violation or threatened violation upon that showing and without further evidence of irreparable injury. The court may compel specific performance of any acts or course of conduct necessary to protect persons, animals, crops, or property.

(Added by Stats. 1993, Ch. 624, Sec. 4. Effective January 1, 1994.)






ARTICLE 6 - Cease and Desist

11896

The director, upon a finding that the use, handling, delivery, or sale of a pesticide in violation of any provision of this division, or any regulation issued pursuant to it, is taking place, or appears imminent, and that activity if allowed to proceed will present an immediate hazard or cause irreparable damage, may issue an order to the persons responsible for such activity to cease and desist from further commission of the violation.

(Amended by Stats. 1996, Ch. 361, Sec. 16. Effective January 1, 1997.)



11897

The agricultural commissioner, upon a finding that the use, handling, delivery or sale of a pesticide in violation of any provision of this division, or any regulation issued pursuant to it, is taking place, or appears imminent, and that activity if allowed to proceed will present an immediate hazard or cause irreparable damage, may issue an order to the persons responsible for the activity to cease and desist from further commission of the violation.

Any person aggrieved by a cease and desist order issued by an agricultural commissioner may appeal the order to the director, who shall affirm, modify, or rescind the order. The order of the agricultural commissioner shall remain in force during the appeal to the director, and until the director’s decision has been rendered.

(Amended by Stats. 1996, Ch. 361, Sec. 17. Effective January 1, 1997.)









CHAPTER 5 - Aircraft Operation Regulation

ARTICLE 1 - Generally

11901

It is unlawful for any person to operate any aircraft in pest control unless the pilot operating the aircraft holds a valid pest control aircraft pilot’s certificate issued by the director and an appropriate and valid commercial pilot’s certificate and a current appropriate medical certificate issued by the Federal Aviation Administration.

(Amended by Stats. 1987, Ch. 249, Sec. 1.)



11902

Each certificate shall designate the pest control aircraft pilot’s status as either a journeyman or an apprentice.

(Added by Stats. 1979, Ch. 732.)



11903

A fee as prescribed by the director pursuant to Section 11502.5 shall accompany each application for an initial certificate.

(Amended by Stats. 2003, Ch. 741, Sec. 51. Effective January 1, 2004.)



11904

Every certificate shall expire on December 31 of the year for which it is issued. Certificates may be renewed before the expiration date by application to the director and upon payment of a fee as prescribed by the director pursuant to Section 11502.5. A penalty fee as prescribed by the director pursuant to Section 11502.5 shall be paid by an applicant who applies for renewal after the expiration date.

(Amended by Stats. 2003, Ch. 741, Sec. 52. Effective January 1, 2004.)



11905

Before an initial certificate is issued, the applicant for apprentice or the applicant for journeyman shall pass an examination to demonstrate to the director his ability to legally and safely conduct pest control operations and his knowledge of the nature and effect of materials which are used in pest control.

(Added by renumbering Section 11903 by Stats. 1979, Ch. 732.)



11906

A journeyman’s certificate shall not be issued to any applicant, other than the holder of an apprentice certificate, unless such applicant has had in effect a journeyman’s certificate issued by the director within the previous two calendar years.

(Amended by Stats. 1979, Ch. 732.)



11907

A journeyman’s certificate shall not be issued until the applicant has served as an apprentice under a certificate issued pursuant to this chapter for one year and until the applicant presents to the director satisfactory documentary proof consisting of a declaration or affidavit by the holder of a journeyman’s certificate attesting to the applicant’s performance, under the attesting journeyman’s direct and personal supervision, of not less than 150 hours of operation of fixed-wing aircraft or 50 hours of operation of nonfixed-wing aircraft within the previous two calendar years in pest control activities, together with any other evidence as the director may require.

(Amended by Stats. 1993, Ch. 624, Sec. 5. Effective January 1, 1994.)



11908

Each applicant for an apprentice certificate shall satisfy the director, through documentary evidence or other suitable information, that the applicant shall conduct pest control activities only under the direct and personal supervision of a person that holds a journeyman’s certificate.

(Added by renumbering Section 11909 by Stats. 1979, Ch. 732.)



11909

It is unlawful for the holder of an apprentice certificate to conduct pest control activities unless such activities are conducted under the direct and personal supervision of a person that holds a journeyman’s certificate.

(Added by renumbering Section 11910 by Stats. 1979, Ch. 732.)



11910

The director may refuse to issue a certificate to any pest control aircraft pilot and may revoke or suspend the certificate of any such pilot, after a hearing, upon finding that the pilot is not qualified to conduct the pest control operations in accordance with the certificate, or that the pilot does not hold an appropriate and valid commercial pilot’s certificate and a current appropriate medical certificate issued by the Federal Aviation Administration, or that the pilot has violated any provision of this division or Division 7 (commencing with Section 12501) pertaining to pesticides or any regulation adopted pursuant to these provisions or any regulation of an agricultural commissioner or any industrial safety order of the Department of Industrial Relations or has not complied with any order of the director or commissioner as authorized by Section 11737.

The director may, pending a hearing, suspend or condition the certificate of any pest control aircraft pilot when, upon an investigation that the director determines to be necessary and upon the receipt of affidavits by the enforcement personnel provided in Section 11501.5 or injured parties, the director finds that continuance of the certificate endangers public welfare or safety. The director may terminate the suspension or condition upon the taking of corrective action that the director determines to be satisfactory to assure qualification or compliance with the law or regulations. In that event, the matter may proceed to hearing as though that action had not been taken.

(Amended by Stats. 1987, Ch. 249, Sec. 2.)



11911

Notwithstanding any other provision of this article, if the holder of a certificate is called to active duty as a member of the armed forces of the United States of America, the holder, upon the termination of such active duty, is entitled to renewal of such certificate in the same category, if he does all of the following:

(a) Makes application to the director.

(b) Pays the renewal fee required by the director.

(c) Demonstrates to the director his ability to conduct pest control operations and his knowledge of the nature and effect of materials which are used in pest control.

(Added by renumbering Section 11913 by Stats. 1979, Ch. 732.)






ARTICLE 1.5 - Registration

11920

It is unlawful for any person to act as a pest control aircraft pilot in any county without first registering with the appropriate county agricultural commissioner.

(Added by Stats. 1979, Ch. 732.)



11921

Each pest control aircraft pilot shall register in person with the agricultural commissioner of the county where he intends to work or with the director if the county does not have an agricultural commissioner. Registration in any additional county may be made in person or by mail on prescribed forms which may be obtained and processed in the county where personal registration is made.

(Added by Stats. 1979, Ch. 732.)



11922

Registration shall be renewed annually by all pest control aircraft pilots.

(Added by Stats. 1979, Ch. 732.)



11923

County boards of supervisors may set fees for registration to cover the cost of registering pest control aircraft pilots but in no case shall such fee total more than ten dollars ($10) per year for a pilot who registers in person in the county in which he intends to work, and five dollars ($5) per year for a pilot already registered in another county and who is now registering in an additional county as provided in Section 11921.

(Added by Stats. 1979, Ch. 732.)



11924

A pest control aircraft pilot registration may be refused, revoked, or suspended by the agricultural commissioner for the reasons indicated in Section 11910 for the refusal, revocation, or suspension of a pest control aircraft pilot certificate.

(Added by Stats. 1979, Ch. 732.)






ARTICLE 2 - Financial Responsibility

11931

As used in this article:

(a) “Judgment” means a final judgment of any court of competent jurisdiction in this or any other state, or of the United States, against a person as defendant upon a cause of action which arises out of any pest control operation.

(b) “Operator” means any person that is required to be licensed pursuant to this division who is authorized to apply any pest control material or substance by dusting, spraying, or any other manner whereby such material or substance is applied through the medium of aircraft.

(c) “Pest control operation” means the application of any pest control material or substance by an operator.

(Enacted by Stats. 1967, Ch. 15.)



11932

For the purposes of this article:

(a) A judgment is satisfied when twenty-five thousand dollars ($25,000) has been credited upon any judgment in excess of that amount which arises out of any one accident or occurrence.

(b) A deposit of bond or other obligation for the payment of which the full faith and credit of the United States or of this state is pledged is considered a deposit of money.

(Enacted by Stats. 1967, Ch. 15.)



11933

The director shall suspend the license of any operator upon receiving a copy of a judgment and a certificate of facts relative to such judgment, upon a form that is provided by the director, which indicate that the operator has not for a period of 30 days satisfied a final judgment rendered against him.

(Enacted by Stats. 1967, Ch. 15.)



11934

The suspension shall remain in effect and no license shall be issued to the operator unless and until the judgment is satisfied, or the operator submits to the director proof of his financial ability to respond in damages pursuant to the judgment.

(Enacted by Stats. 1967, Ch. 15.)



11935

Proof of such financial responsibility may be made by furnishing security in an amount not less than twenty-five thousand dollars ($25,000). The security may consist of any of the following:

(a) A surety bond in favor of any person that may suffer damage by reason of any pest control operation by the operator which is executed by an admitted surety insurer.

(b) An insurance policy which insures the operator against liability for damages pursuant to the judgment.

(Amended by Stats. 1982, Ch. 517, Sec. 233.)



11936

If the security which is required by Section 11934 is diminished in amount by reason of any recovery against it, the security shall be replenished so that it amounts to not less than twenty-five thousand dollars ($25,000).

(Enacted by Stats. 1967, Ch. 15.)



11937

Upon the expiration of 30 days after any judgment becomes final, which is not stayed or satisfied in any action which results in a judgment for damages, the clerk of a court shall forward to the director a certified copy of the judgment or a certified copy of the register of actions, and a certificate of facts relative to the judgment, on a form which is provided by the director.

(Amended by Stats. 2001, Ch. 44, Sec. 8. Effective January 1, 2002.)



11938

Any person whose license has been suspended, is about to be suspended, or becomes subject to suspension pursuant to this article, may relieve himself from the suspension by filing with the director an affidavit which states all of following:

(a) That at the time of the incident upon which the judgment was rendered he was insured.

(b) That the insurer is liable to pay the judgment.

(c) The reason, if known, why the insurance company has not paid the judgment.

(Enacted by Stats. 1967, Ch. 15.)



11939

The person that files the affidavit pursuant to Section 11938 shall also file the original policy of insurance or a certified copy of the policy, if available, and such other documents as the director may require to show that the loss, injury, or damage for which the judgment was rendered, was covered by the policy of insurance.

(Enacted by Stats. 1967, Ch. 15.)



11940

If the director is satisfied from the papers which are filed pursuant to Sections 11938 and 11939 that the insurer was authorized to issue the policy of insurance in this state at the time of issuing the policy and that the insurer is liable to pay the judgment, at least to the extent and for the amounts which are provided in this article, the director shall not suspend the license or, if the license has already been suspended, he shall reinstate it.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 6 - Agricultural Pest Control Advisers

ARTICLE 1 - General Provisions

12001

No person shall act, or offer to act, as an agricultural pest control adviser without first having secured an agricultural pest control adviser license from the director. Officials of federal, state, and county departments of agriculture and the University of California personnel engaged in official duties relating to agricultural use are exempt from this section if any recommendation by any of these persons as to a specific application on a specific parcel is made in writing. Officials of districts formed pursuant to Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code are exempt from this section until July 1, 1995, if any recommendation by any of these persons as to a specific application on a specific parcel is in writing.

(Amended by Stats. 1994, Ch. 216, Sec. 1. Effective January 1, 1995.)



12002

No person shall act, or offer to act, as an agricultural pest control adviser in any county wherein he makes any recommendation for agricultural use without first registering with the county agricultural commissioner.

(Amended by Stats. 1974, Ch. 901.)



12003

Agricultural pest control advisers shall put all recommendations concerning any agricultural use in writing. One copy of each such written recommendation shall be signed and dated and shall be furnished to the operator of the property prior to the application. Where a pesticide use is recommended a copy shall also be furnished to the dealer and the applicator prior to the application.

Each written recommendation shall include, when applicable, the following:

(a) The name and dosage of each pesticide to be used or description of method recommended.

(b) The identity of each pest to be controlled.

(c) The owner or operator, location of and acreage to be treated.

(d) The commodity, crop, or site to be treated.

(e) The suggested schedule, time, or conditions for the pesticide application or other control method.

(f) A warning of the possibility of damages by the pesticide application that reasonably should have been known by the agricultural pest control adviser to exist.

(g) The signature and address of the person making the recommendation, the date, and the name of the business such person represents.

(h) Any other information the director may require.

(Amended by Stats. 1988, Ch. 1118, Sec. 4.)



12004

Agricultural pest control advisers and agricultural pest control operators shall retain one copy of each written recommendation for one year following the date of such recommendation. A copy of a recommendation shall be immediately furnished to the agricultural commissioner upon his request.

(Repealed and added by Stats. 1971, Ch. 1276.)



12005

The director may adopt such rules and regulations in order to carry out the provisions of this chapter as are reasonably necessary to effectuate the purposes of this division.

(Repealed and added by Stats. 1971, Ch. 1276.)






ARTICLE 2 - Licensing

12021

An application for an agricultural pest control adviser license shall be in the form prescribed by the director. Each application shall state the name and address of the applicant specified on the application and any other information required by the director. The application shall be accompanied by a fee as prescribed by the director pursuant to Section 11502.5 to be paid into the State Treasury to the credit of the Department of Pesticide Regulation Fund. All licenses issued under this article shall expire on December 31 of the year for which they are issued. Licenses may be renewed annually by the date of expiration through application in the form prescribed by the director and upon payment of a fee as prescribed by the director pursuant to Section 11502.5. A penalty as prescribed by the director pursuant to Section 11502.5 shall be assessed against any applicant who applies for a renewal of the license after the expiration date.

(Amended by Stats. 2003, Ch. 741, Sec. 53. Effective January 1, 2004.)



12022

Applicants for licensing shall elect to be examined for certification in one or more of the following categories:

(a) Control of insects, mites, and other invertebrates.

(b) Control of plant pathogens.

(c) Control of nematodes.

(d) Control of vertebrate pests.

(e) Control of weeds.

(f) Defoliation.

(g) Plant growth regulation.

The examination shall be prepared and administered by the director.

(Added by Stats. 1971, Ch. 1276.)



12023

An agricultural pest control adviser license may be refused or may be revoked or suspended by the director as necessary to carry out the purposes of this division. Cause for refusal, revocation, or suspension shall include, but shall not be limited to the following:

(a) Failure to put a recommendation in writing.

(b) The making of false or fraudulent statements in any written recommendation.

(c) Failure or refusal to comply with any provision of this chapter, or any other regulation adopted by the agricultural commissioner.

(d) Failure or refusal to comply with any provisions of this division or of Division 7 (commencing with Section 12501) relating to pesticides or regulation of the department adopted pursuant to such provisions.

(e) Failure to qualify by examination in at least one of the categories in Section 12022.

(f) Unprofessional conduct, as defined in Section 12023.5.

(Amended by Stats. 1980, Ch. 894.)



12023.5

In addition to any other provision of this code, unprofessional conduct shall constitute a basis for refusal, revocation, or suspension of an agricultural pest control license. “Unprofessional conduct” means either of the following:

(a) Repeated acts of recommending the clearly excessive use of a pesticide or any method or device for the control of plant, animal, or other pests.

(b) Repeated acts of recommending the use of an ineffective pesticide or any ineffective method or device for the control of plant, animal, or any other pests.

(Added by Stats. 1980, Ch. 894.)



12024

The director by regulation shall establish the minimum requirement for pest control adviser by education, experience, and examination to carry out the purposes of this division.

(Amended by Stats. 1980, Ch. 676.)






ARTICLE 3 - Registration

12031

Each agricultural pest control adviser who makes any recommendation for agricultural use shall register in person with the agricultural commissioner in the county listed in the adviser’s address on the license issued pursuant to Article 2 (commencing with Section 12021) or with the director if the county does not have an agricultural commissioner. If the address of the adviser on the state license is not within this state, the registration shall be in the county of occupational choice. Registration in any additional county shall be made by mail or in person, at the discretion of the commissioner of the additional county. The additional registration by mail shall be made on prescribed forms which may be obtained and processed in the county listed in the address of the adviser on the state license or the county of occupational choice, as the case may be.

(Amended by Stats. 1985, Ch. 95, Sec. 1.)



12033

Registration shall be renewed annually by all agricultural pest control advisers.

(Added by Stats. 1971, Ch. 1276.)



12034

County boards of supervisors may set fees for registration to cover the cost of registering pest control advisers, but in no case shall the fee total more than ten dollars ($10) per year for a pest control adviser to register in person in the county listed in the adviser’s address on the license issued pursuant to Article 2 (commencing with Section 12021) or the county of occupational choice, as the case may be, and five dollars ($5) per year for an adviser to register in an additional county as provided in Section 12031.

(Amended by Stats. 1985, Ch. 95, Sec. 2.)



12035

A pest control adviser registration may be refused, revoked, or suspended by the agricultural commissioner. Cause for such refusal, revocation, or suspension may be for the same reasons prescribed in Section 12023 for the refusal, revocation, or suspension for a pest control adviser license.

(Added by Stats. 1971, Ch. 1276.)






ARTICLE 4 - Agricultural Pest Control Advisory Committee

12041

The Agricultural Pest Control Advisory Committee, which was established by Chapter 1276 of the Statutes of 1971, is hereby abolished.

(Repealed and added by Stats. 1983, Ch. 459, Sec. 4.)



12042

There is in the department an Agricultural Pest Control Advisory Committee, appointed by the secretary or director, consisting of the following members:

(a) One member representing agricultural pest control advisers.

(b) One member representing agricultural pest control businesses.

(c) One member representing pest control maintenance gardeners.

(d) One member representing pest control aircraft pilots.

(e) One member representing pesticide dealers.

(f) One member representing commercial applicator certificate holders.

(g) One member representing registrants, as defined in Section 12755.

(h) One member representing the California Agricultural Commissioners and Sealers Association.

(i) One member representing the University of California, Division of Agriculture and Natural Resources, who is nominated by the board of regents and who specializes in pest management.

(j) One member representing the Board of Trustees of the California State University system.

(k) One member representing the Board of Governors of the California Community College system.

(l) One member representing producers, as defined in Section 56110.

(m) One member representing the general public.

(Amended by Stats. 2004, Ch. 460, Sec. 4. Effective January 1, 2005.)



12043

The public member shall be appointed to the committee by the director from nominees recommended by the committee. The public member shall represent the interests of the general public in all matters coming before the committee and shall have the same voting and other rights and immunities as other members of the committee.

(Repealed and added by Stats. 1983, Ch. 459, Sec. 4.)



12044

It is hereby declared, as a matter of legislative determination, that members appointed to the Agricultural Pest Control Advisory Committee pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to the committee, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1983, Ch. 459, Sec. 4.)



12045

Except as provided in Section 12046, the term of office of the members of the committee is three years. Vacancies shall be filled for the unexpired term.

(Added by Stats. 1983, Ch. 459, Sec. 4.)



12046

Initial appointments to the committee shall be made as follows:

(a) Representatives for the public, the California Community College system, the State University system, and the pest control maintenance gardeners shall be appointed for one year.

(b) Representatives for pest control aircraft pilots, commercial applicator certificate holders, pesticide dealers, registrants as defined in Section 12755, and the California Agricultural Commissioners and Sealers Association shall be appointed for two years.

(c) Representatives for agricultural pest control advisers, agricultural pest control businesses, the University of California Extension Service, and producers shall be appointed for three years.

(Amended by Stats. 2004, Ch. 460, Sec. 5. Effective January 1, 2005.)



12047

The committee shall be advisory to the director in all matters concerning the licensing, certification, and regulation of persons and firms licensed or certified pursuant to this division, and shall meet on the call of the director.

(Added by Stats. 1983, Ch. 459, Sec. 4.)






ARTICLE 5 - Violations

12051

It is unlawful for any person to act or offer to act as an agricultural pest control adviser without first having secured an agricultural pest control adviser’s license from the director in accordance with this chapter.

(Added by Stats. 1971, Ch. 1276.)



12052

It is unlawful for any person to act or offer to act as an agricultural pest control adviser in any county wherein the adviser makes any recommendation for agricultural use without first registering with the county agricultural commissioner of that county.

(Amended by Stats. 1985, Ch. 95, Sec. 3.)



12053

It is unlawful to violate any provision of this chapter or any rule or regulation issued thereunder.

(Added by Stats. 1971, Ch. 1276.)



12054

It shall be unlawful for any pest control adviser to make recommendations in a category for which he is not certified.

(Added by Stats. 1971, Ch. 1276.)









CHAPTER 7 - Pest Control Dealer

ARTICLE 1 - General Provisions

12101

No person shall act in the capacity of a pest control dealer or shall engage or offer to engage in the business of, advertise as, or assume to act as a pest control dealer unless he or she is licensed as a pest control dealer pursuant to this chapter.

(Amended by Stats. 1993, Ch. 620, Sec. 10. Effective January 1, 1994.)



12101.5

Each pest control dealer required to be licensed pursuant to Section 12101 shall have and maintain, at the principal office, and at each branch location, a designated agent qualified to actively supervise all operations conducted at that location. The designated agent shall be a person who holds a pest control dealer designated agent license, an agricultural pest control adviser license, a pest control aircraft pilot certificate, or a qualified applicator license issued pursuant to Chapter 8 (commencing with Section 12201).

(Added by Stats. 1993, Ch. 620, Sec. 11. Effective January 1, 1994.)



12102

The provisions of Section 12101 shall not apply to any federal, state, or county agency which provides pesticide materials for agricultural use.

(Added by Stats. 1969, Ch. 1414.)



12103

An application for a license shall be in the form prescribed by the director. Each application shall state the name and address of the applicant specified on the application and any other information required by the director. The application shall be accompanied by a fee as prescribed by the director pursuant to Section 11502.5 to be paid into the State Treasury to the credit of the Department of Pesticide Regulation Fund. All licenses issued under this article shall expire on December 31 of the year for which they are issued.

To the amount of the license fee shall be added an additional fee, in an amount prescribed by the director pursuant to Section 11502.5, for each branch salesyard, store, or sales location that is owned and operated by the applicant in this state or in other states when doing business from that out-of-state location regarding pesticides to be sold or delivered into or within this state.

(Amended by Stats. 2003, Ch. 741, Sec. 54. Effective January 1, 2004.)



12104

The license for a pest control dealer may be renewed annually upon application in the form prescribed by the director, accompanied by a fee as prescribed by the director pursuant to Section 11502.5, for each license and for each branch salesyard, store, or sales location that does business in the state, or that does business in this state from an out-of-state location as specified in Section 12103, by the date of expiration. These fees shall be paid into the State Treasury to the credit of the Department of Pesticide Regulation Fund.

(Amended by Stats. 2003, Ch. 741, Sec. 55. Effective January 1, 2004.)



12105

A penalty as prescribed by the director pursuant to Section 11502.5 shall be added to any fee that is not paid by the date of expiration.

(Amended by Stats. 2003, Ch. 741, Sec. 56. Effective January 1, 2004.)



12106

Each applicant shall satisfy the director as to his or her knowledge of the laws and regulations governing the use and sale of pesticides, and his or her responsibility in carrying on the business of a pest control dealer.

(Amended by Stats. 1993, Ch. 620, Sec. 13. Effective January 1, 1994.)



12107

The director shall issue to each applicant that satisfies the requirements of this article a license which entitles the applicant to conduct the business described in the application for the calendar year for which the license is issued, unless the license is sooner revoked or suspended.

(Added by Stats. 1969, Ch. 1414.)



12108

Every licensed pest control dealer who changes his or her address or place of business shall immediately notify the director.

(Amended by Stats. 1993, Ch. 620, Sec. 14. Effective January 1, 1994.)



12110

Each dealer shall be responsible for the acts of each person employed by him in the solicitation and sale of pesticides and all claims and recommendations for use of pesticides. The dealer’s license shall be subject to disciplinary action for any violation of this chapter whether committed by the dealer, or by any officer, agent or employee.

(Added by Stats. 1969, Ch. 1414.)



12111

The director may adopt such rules and regulations as are reasonably necessary to effectuate the purposes of this chapter.

(Added by Stats. 1969, Ch. 1414.)



12113

The director may, after a hearing, refuse, revoke, or suspend a pest control dealer license for violation of the provisions of this division or Division 7 (commencing with Section 12501) relating to pesticides or the rules and regulations adopted pursuant to those provisions. The hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1993, Ch. 620, Sec. 16. Effective January 1, 1994.)



12114

(a) Each licensed pest control dealer, and each person who is required to be licensed as a pest control dealer pursuant to Section 12101, shall maintain at his or her principal place of business the records of its purchases, sales, and distributions of pesticides into or within this state, including those of its branch locations, for four years. Each dealer shall also maintain the pesticide broker license number of any pesticide broker from whom the dealer purchased pesticides registered by the director and labeled for agricultural use. The records shall be available for audit by the director.

(b) Each licensed pest control dealer, and each person who is required to be licensed as a pest control dealer pursuant to Section 12101, shall report quarterly to the director the total dollars of sales and total pounds or gallons sold into or within this state of each pesticide labeled for agricultural use, for all sales subject to Sections 12841 and 12841.1. The quarterly report shall be in the form prescribed by the director and shall include information from the dealer’s licensed branch locations, if any, and any other information specified on the form or required by the director. The report shall include a certification, under penalty of perjury, that the information contained in the report is true and correct. The report shall accompany payment of assessments required by Sections 12841 and 12841.1.

(Added by renumbering Section 12115.3 by Stats. 1997, Ch. 695, Sec. 10. Effective January 1, 1998.)



12115

Any licensed pest control dealer, or any person who is required to be licensed as a pest control dealer pursuant to Section 12101, who purchases pesticide products that are registered by the director pursuant to Chapter 2 (commencing with Section 12751) of Division 7 and labeled for agricultural use from a person other than a registrant or a licensed pest control dealer, shall report in writing the name, address, telephone number, and pesticide broker license number issued by the director, if any, of those persons to the director annually, by December 1 each year.

(Added by renumbering Section 12115.5 by Stats. 1997, Ch. 695, Sec. 12. Effective January 1, 1998.)



12116

It is unlawful for a licensed pest control dealer to purchase for sale in this state a pesticide that is labeled for agricultural use except from a registrant, a pest control dealer licensed pursuant to Section 12107, or a pesticide broker licensed pursuant to Section 12402.

(Added by renumbering Section 12115.6 by Stats. 1997, Ch. 695, Sec. 13. Effective January 1, 1998.)






ARTICLE 2 - Violations

12121

It is unlawful for any person who is subject to this chapter to do any of the following:

(a) Fail to demonstrate to the director qualifications to act in the capacity of a pest control dealer.

(b) Fail to notify the director of any transfer or change of address.

(c) Fail to comply with the provisions of this division or Division 7 (commencing with Section 12501) relating to pesticides or the rules and regulations adopted pursuant to those provisions.

(d) Make false or fraudulent statements, or misrepresent or fail to disclose any material fact in making application for a license or renewal of license.

(e) Make any false or misleading statements or promises of a character likely to influence, induce, or deceive, or publish, or cause to be published, or distributed or displayed any false or misleading literature or advertisement, concerning any pesticide or method of pest control.

(Amended by Stats. 1993, Ch. 620, Sec. 17. Effective January 1, 1994.)









CHAPTER 8 - Qualified Applicator License

12201

An application for a qualified applicator license shall be in a form prescribed by the director. Each application shall state the name and address of the applicant specified on the application and any other information required by the director. The application shall be accompanied by a fee as prescribed by the director pursuant to Section 11502.5.

(Amended by Stats. 2003, Ch. 741, Sec. 57. Effective January 1, 2004.)



12201.1

It is unlawful for any person to act in a supervisory capacity or position for a pest control business, except a business licensed only in the maintenance gardener category pursuant to Section 11705, unless the person has a qualified applicator license.

(Added by Stats. 1993, Ch. 624, Sec. 6. Effective January 1, 1994.)



12202

(a) All licenses issued pursuant to this chapter expire on December 31 of the year for which they are issued. Licenses may be renewed annually by the date of expiration through application in a form prescribed by the director and upon payment of a fee as prescribed by the director pursuant to Section 11502.5.

(b) A penalty as prescribed by the director pursuant to Section 11502.5 shall be assessed against any applicant who applies for renewal after the expiration date.

(Amended by Stats. 2003, Ch. 741, Sec. 58. Effective January 1, 2004.)



12203

(a) Applicants shall be examined on the requirements of laws and regulations concerning pesticide use and shall elect to be examined for licensing in one or more of the following categories:

(1) Residential, industrial, and institutional pest control.

(2) Landscape maintenance pest control.

(3) Right-of-way pest control.

(4) Agricultural pest control.

(5) Forest pest control.

(6) Aquatic pest control.

(7) Regulatory pest control.

(8) Seed treatment.

(9) Agricultural pest control-animal.

(10) Demonstration and research.

(11) Health-related pest control.

(b) In addition to being licensed in one or more of the categories in subdivision (a), an applicant for licensing may elect to be trained in the handling, control, and techniques of removal of Africanized honey bees.

(c) The director may develop a training program that covers the handling, control, and techniques of removal of Africanized honey bees or may approve a training program developed by the Pest Control Operators of California or any other equivalent training program, subject to the following requirements:

(1) A certificate of training shall be presented by the training provider to the applicant upon completion of the approved training program.

(2) Providers of approved Africanized honey bee training shall submit to the director a listing of those persons who have completed the training, including, but not limited to, the following information:

(A) The full name of each person who has completed the training.

(B) The license or certificate number of each person who has completed the training, if the person trained is licensed by the Department of Pesticide Regulation.

(3) The providers of approved Africanized honey bee training shall maintain a record for three years of the individuals who have completed the training.

(Amended by Stats. 1994, Ch. 298, Sec. 2. Effective January 1, 1995.)



12203.1

The director may designate subcategories within the categories listed in Section 12203 as the director determines to be necessary.

(Added by Stats. 1989, Ch. 352, Sec. 2.)



12204

The director shall issue to each applicant who satisfies the requirements of this chapter a qualified applicator license.

(Added by Stats. 1986, Ch. 503, Sec. 12.)



12205

A qualified applicator license may be refused, revoked, or suspended by the director, after a hearing, for any of the following:

(a) Failure to comply with this division or Division 7 (commencing with Section 12501) or regulations adopted pursuant to these divisions.

(b) Making any false or fraudulent record or report.

(c) Failure to ensure that the responsibilities of the pest control business specified in regulations are carried out.

(d) Failure to supervise operations, activities, and employees of the pest control business in a manner that ensures compliance with this division and Division 7 (commencing with Section 12501) pertaining to pesticides.

(Amended by Stats. 1993, Ch. 624, Sec. 7. Effective January 1, 1994.)



12206

Notwithstanding Section 12205, if the director finds on the basis of affidavits submitted to the director by the enforcement personnel specified in Section 11501.5, or by injured parties, that continuance of the license endangers public welfare or safety, the director may, pending a hearing, suspend or place conditions on the license of any qualified applicator. The director may terminate the suspension of, or any condition placed upon, a license upon the taking of corrective action by the qualified applicator that the director determines satisfactory to assure compliance with statutes and regulations. In that event, the matter may proceed to hearing as though the license had not been suspended or the conditions placed upon it.

(Added by Stats. 1993, Ch. 624, Sec. 8. Effective January 1, 1994.)






CHAPTER 9 - Pesticide Dealer Designated Agent

12251

No person shall act as a designated agent of a pest control dealer who is licensed pursuant to Chapter 7 (commencing with Section 12101), unless that person is licensed as a pest control dealer designated agent pursuant to this article.

(Amended by Stats. 1993, Ch. 620, Sec. 18. Effective January 1, 1994.)



12252

(a) An application for a pest control dealer designated agent license shall be in the form prescribed by the director. Each application shall state the name and address of the applicant specified on the application and any other information required by the director. The application shall be accompanied by a fee as prescribed by the director pursuant to Section 11502.5.

(b) All licenses issued pursuant to this article shall expire on December 31 of the year for which they are issued.

(c) Licenses may be renewed annually upon application in the form prescribed by the director and upon payment of a fee as prescribed by the director pursuant to Section 11502.5. A penalty as prescribed by the director pursuant to Section 11502.5 shall be added to any license renewal fee that is not paid by the date of expiration of the previously issued license.

(Amended by Stats. 2003, Ch. 741, Sec. 59. Effective January 1, 2004.)



12253

Before initial license is issued, the applicant shall pass an examination to demonstrate to the director the applicant’s knowledge of the laws and regulations governing the use and sale of pesticides and the responsibility in carrying on the business of a pest control dealer.

(Amended by Stats. 1993, Ch. 620, Sec. 20. Effective January 1, 1994.)



12254

The director shall issue to each applicant who satisfies the requirements of this chapter a pest control dealer designated agent license.

(Amended by Stats. 1993, Ch. 620, Sec. 21. Effective January 1, 1994.)



12255

Every licensed pest control dealer designated agent who changes his or her address shall immediately notify the director of the new address.

(Amended by Stats. 1993, Ch. 620, Sec. 22. Effective January 1, 1994.)



12256

The director may adopt rules and regulations that are reasonably necessary to effectuate this chapter.

(Added by Stats. 1987, Ch. 791, Sec. 2.)



12257

The director may, after a hearing, refuse, revoke, or suspend a pest control dealer designated agent license for violation of this chapter or Division 7 (commencing with Section 12501). The hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of the Government Code.

(Amended by Stats. 1993, Ch. 620, Sec. 23. Effective January 1, 1994.)



12258

It is unlawful for any person who is subject to this chapter to do any of the following:

(a) Fail to notify the director of any change of address.

(b) Fail to comply with the provisions of this division or Division 7 (commencing with Section 12501) relating to pesticides or the rules and regulations adopted pursuant to those provisions.

(c) Make false or fraudulent statements, or misrepresent or fail to disclose any material fact in making an application for a license or renewal of a license.

(d) Make any false or misleading statements in any written record or report relating to pesticides or involving the pest control dealer business where that person is, or was, employed.

(e) Fail to supervise employees actively in the use and sale of pesticides and exercise responsibility in carrying on the business of a pest control dealer.

(Amended by Stats. 1996, Ch. 435, Sec. 6. Effective January 1, 1997.)






CHAPTER 10 - Pesticide Brokers

12400

It is unlawful for any person, other than the registrant or pest control dealer licensed pursuant to Section 12107, to sell, offer to sell, or distribute into this state, or bring into the state for sale, any pesticide products that have been registered by the director unless the person is licensed by the director as a pesticide broker.

(Amended by Stats. 2005, Ch. 612, Sec. 2. Effective January 1, 2006.)



12401

An application for a pesticide broker license, or renewal of a license, shall be in the form prescribed by the director. Each application for a license, or license renewal, shall state the name and address of the applicant, and any other information specified on the application or required by the director.

(Amended by Stats. 2005, Ch. 612, Sec. 3. Effective January 1, 2006.)



12402

The director shall issue to each applicant that satisfies the requirements of this chapter a pesticide broker license that shall be valid for one year from the date of issuance, unless the license is revoked or suspended in the interim.

(Added by Stats. 1997, Ch. 695, Sec. 16. Effective January 1, 1998.)



12403

All licenses issued pursuant to this chapter may be renewed annually upon application to the director.

(Added by Stats. 1997, Ch. 695, Sec. 16. Effective January 1, 1998.)



12405

Each licensed pesticide broker that changes the address of its place of business, or that of a branch location, shall immediately provide the director written notification of the change.

(Added by Stats. 1997, Ch. 695, Sec. 16. Effective January 1, 1998.)



12406

(a) Each licensed pesticide broker, or person who is required to be licensed as a pesticide broker pursuant to Section 12400, shall maintain at its principal place of business the records of its purchases subject to mill assessments, sales, and distributions of pesticides into or within this state, including those of its branch locations, for four years. These records shall include copies of invoices showing payment of the mill assessment. The records shall be available for audit by the director.

(b) Each licensed pesticide broker, or person who is required to be licensed as a pesticide broker pursuant to Section 12400, shall report quarterly to the director the total dollars of sales and total pounds or gallons sold into or within this state of each pesticide sold and subject to Sections 12841 and 12841.1. The quarterly report shall be in the form prescribed by the director and shall include information from the broker’s licensed branch locations, if any, and any other information specified on the form or required by the director. The report shall include a certification, under penalty of perjury, that the information contained in the report is true and correct. The report shall accompany payment of assessments required by Sections 12841 and 12841.1.

(c) Pesticide retailers shall maintain records that show the names and contact information of their suppliers of pesticide in the current year. These records shall be available for audit by the director.

(Amended by Stats. 2005, Ch. 612, Sec. 5. Effective January 1, 2006.)



12407

It is unlawful for any person required to be licensed as a pesticide broker pursuant to this chapter to make any false or fraudulent statements or misrepresent or fail to disclose any material fact in making application for a license or renewal of a license or in any reports submitted to the director, or to make any false or misleading statements concerning any products specified in Section 12847 that the person sells or distributes.

(Added by Stats. 1997, Ch. 695, Sec. 16. Effective January 1, 1998.)



12408

The director, after a hearing, may refuse, revoke, or suspend a pesticide broker license for any violation of this division or Division 7 (commencing with Section 12500) or any regulations adopted pursuant to this division.

(Added by Stats. 1997, Ch. 695, Sec. 16. Effective January 1, 1998.)









DIVISION 7 - AGRICULTURAL CHEMICALS, LIVESTOCK REMEDIES, AND COMMERCIAL FEEDS

CHAPTER 1 - Definitions

12500

As used in Chapter 1.5 (commencing with Section 12501), Chapter 2 (commencing with Section 12751) except Article 2.5 (commencing with Section 12786), Chapter 3 (commencing with Section 14001), Chapter 3.5 (commencing with Section 14101), Chapter 3.6 (commencing with Section 14151) and Chapter 7 (commencing with Section 15201), “department” means the Department of Pesticide Regulation. As used in Article 2.5 (commencing with Section 12786) of Chapter 2, Chapter 4 (commencing with Section 14200), Chapter 5 (commencing with Section 14501), and Chapter 6 (commencing with Section 14901), “department” means the Department of Food and Agriculture.

(Added by Stats. 1994, Ch. 545, Sec. 2. Effective January 1, 1995.)



12500.5

“Director” means the Director of Pesticide Regulation.

(Added by Stats. 1994, Ch. 545, Sec. 2. Effective January 1, 1995.)



12500.6

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 1994, Ch. 545, Sec. 2. Effective January 1, 1995.)






CHAPTER 1.5 - Produce Carrying Pesticide Residue

ARTICLE 1 - Definitions

12501

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



12502

“Food” means any article which is used for food or drink for man or any other animal, or for a component of any such article.

(Enacted by Stats. 1967, Ch. 15.)



12503

“Pesticide chemical” means any substance that is used in the production, storage, or transportation of produce that is a pesticide as defined in Section 12753.

(Amended by Stats. 1996, Ch. 361, Sec. 22. Effective January 1, 1997.)



12504

“Produce” means any food in its raw or natural state which is in such form as to indicate that it is intended for consumer use with or without any or further processing.

(Amended by Stats. 1979, Ch. 732.)



12505

“Pesticide residue” means any pesticide chemical which is added to produce.

(Amended by Stats. 1983, Ch. 717, Sec. 2.)






ARTICLE 2 - General Provisions

12531

The director may adopt such regulations as are reasonably necessary to carry out this chapter.

(Enacted by Stats. 1967, Ch. 15.)



12532

(a) The director shall continuously interpret the results of the residue monitoring program in order to assess its general effectiveness at preventing public exposure to illegal pesticide residues.

(b) The director shall release to the public, on an annual basis, comprehensive summaries of the results of the pesticide residue monitoring program. The director shall disclose information regarding the disposition of products found to contain illegal pesticide residue levels.

(c) The director shall identify in his or her reports the specific county where unprocessed agricultural foods have been discovered to contain illegal pesticide residue levels, the specific commodity, and the county where the commodity was produced.

(d) The director shall file copies of all data sheets for over tolerances with the commissioner for the county where the unprocessed agricultural foods have been grown.

(e) The director shall include in the reports, in addition to the specific commodity affected, the pesticide identified for each illegal residue found.

(Added by Stats. 1986, Ch. 1375, Sec. 2.)



12533

Nothing in this chapter repeals or amends any of the provisions of Part 5 (commencing with Section 109875) of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 51. Effective September 29, 1996.)



12534

(a) Pursuant to this chapter, the director shall conduct a pesticide residue monitoring program for produce destined for processing to determine which pesticides are most likely to leave a residue and to what extent it is necessary to monitor the produce.

(b) The results of the program shall be made available to the State Director of Health Services to provide accurate information to better focus sampling priorities.

(Amended by Stats. 1986, Ch. 248, Sec. 44.)



12535

(a) Commencing in 1990, the department shall substantially expand and maintain its focused pesticide residue monitoring program beyond the 1988 level. The focused monitoring program shall be prioritized to consider pesticides of greatest health concern and contribution to dietary exposure, and for various subpopulations which may be uniquely sensitive to pesticide residues, with special emphasis on infants and children.

(b) The department shall consider, but not be limited to, the following lists of pesticides in establishing priorities for monitoring:

(1) Pesticides identified by the federal Environmental Protection Agency as known, possible, or probable human carcinogens which are registered for use on food crops.

(2) Pesticides listed as high priority for risk assessment as a result of the evaluation process of the Birth Defect Prevention Act of 1984.

(3) Pesticides listed as known to cause cancer or reproductive toxicity pursuant to Section 25249.9 of the Health and Safety Code.

(4) Class I and II pesticides on the United States Food and Drug Administrations’s Surveillance Index.

(Amended by Stats. 1990, Ch. 1129, Sec. 1.)



12536

(a) The director, by regulation, shall establish a pest management advisory committee, specifying, as appropriate, the scope and purpose of its advisory role, membership requirements, and operating procedures. The director, or his or her designee, shall serve as chairperson of the committee and the secretary, or his or her designee, shall serve as vice chairperson of the committee. At a minimum, the committee shall assist the department in identifying, facilitating, and promoting environmentally sound pest management practices and pest management systems.

(b) Funds in the Department of Pesticide Regulation Fund may be expended, upon appropriation, for pest management grants, and upon the joint decision of the chairperson and vice chairperson, to carry out the recommendations of the pest management advisory committee.

(Amended by Stats. 2007, Ch. 178, Sec. 2. Effective August 24, 2007.)






ARTICLE 3 - Permissible Tolerances

12561

The director by regulation may establish permissible tolerances for any pesticide chemical in or on produce if he or she finds each of the following:

(a) The pesticide chemical is useful for the production and marketing of the produce.

(b) The presence of the pesticide chemical as pesticide residue in quantities within the tolerances so established is not deleterious to the health of man or animals.

(Amended by Stats. 1983, Ch. 717, Sec. 3.)



12562

The director may exempt any pesticide chemical from the requirement of a tolerance if he finds that the pesticide chemical may safely be used without a tolerance.

(Enacted by Stats. 1967, Ch. 15.)



12563

The director may establish the tolerance for any pesticide chemical on produce at zero if he finds that a greater tolerance is not justified.

(Enacted by Stats. 1967, Ch. 15.)



12565

If a tolerance for a pesticide chemical in or on produce is established pursuant to any law of the United States, the director may review the tolerance, and if he finds that it is in accordance with the standards and provisions of this chapter, he may establish a like tolerance pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Inspection

12581

The director may inspect and take samples of any produce grown, processed, packed, stored, shipped, transported, delivered for shipment, or sold.

(Amended by Stats. 1971, Ch. 1187.)



12582

The director shall immediately notify the State Director of Health Services by telephone, with immediate written confirmation, whenever a lot of produce destined for processing is found to be in violation of this chapter.

(Amended by Stats. 1986, Ch. 248, Sec. 45.)






ARTICLE 4.5 - Commercial Laboratories

12591

The director may accredit a commercial laboratory to test produce or environmental samples, including air, water, soil, and plant or animal tissue for regulatory pesticide residue purposes if the director finds all of the following conditions:

(a) That the department laboratories cannot handle required testing in a timely manner or that the use of a commercial laboratory is more cost-effective to the department or a segment of agriculture.

(b) That the laboratory agrees to and participates in a quality control oversight program as specified by the director.

(c) That the laboratory’s control and analytical protocols meet criteria established by the director.

(d) That, as part of the quality control oversight program, the director may conduct unannounced onsite inspections of the laboratory during normal business hours.

(Added by Stats. 1986, Ch. 782, Sec. 1.)



12592

The director may charge a fee for accreditation and quality control oversight in an amount sufficient to cover the reasonable costs of carrying out these programs.

(Added by Stats. 1986, Ch. 782, Sec. 1.)



12593

The director may refuse to accredit, or may suspend any accreditation, if the applicant or the accredited laboratory, as the case may be, does any of the following:

(a) Does not meet, or no longer meets, the requirements stated in Section 12591.

(b) Fails to perform in accordance with the performance standards set forth in the quality control oversight program.

(Added by Stats. 1986, Ch. 782, Sec. 1.)



12594

Analysis data developed by an accredited laboratory shall be subject to confirmation by a laboratory of the department prior to an official regulatory action of the director.

(Added by Stats. 1986, Ch. 782, Sec. 1.)



12595

In the event of a dispute of the findings of a chemical analysis between or among two or more accredited laboratories or between an accredited laboratory and a laboratory of the department, an appeal analysis may be requested by letter, telegram, or other writing to the director. The sample to be analyzed in the appeal analysis shall be submitted to the headquarters laboratory of the department at Sacramento. The cost of the appeal analysis, including any sampling or shipping required, shall be at the expense of the requesting party. The findings from the appeal analysis are binding on all parties.

(Added by Stats. 1986, Ch. 782, Sec. 1.)






ARTICLE 5 - Seizure

12601

The director may seize and hold any lot of produce, or any unharvested produce that is within one week of being in a harvestable condition, which carries or is suspected of carrying pesticide residue or other added deleterious ingredients in violation of this chapter or any regulation adopted pursuant to this chapter.

(Amended by Stats. 1990, Ch. 288, Sec. 1.)



12602

If the director seizes any lot of produce, he shall issue to the owner or bailee a hold order or notice. He may affix to the lot a warning tag which states that the lot is so held.

(Enacted by Stats. 1967, Ch. 15.)



12603

Any lot of produce for which a hold order or notice is issued shall be held by the owner or bailee of the produce and shall not be disturbed or moved from the place where it is, except under the specific direction of the director, pending final disposition pursuant to this chapter.

This does not prevent the owner or bailee from inspecting any produce so seized, nor from taking therefrom, in the presence of a person designated by the director, a reasonable sample for evidence.

(Enacted by Stats. 1967, Ch. 15.)



12604

Any produce which is seized and held pursuant to this article, unless previously analyzed by the director, shall be sampled and analyzed within 24 hours after the seizure for the purpose of determining the amount of pesticide residue on it. The owner or bailee of the produce shall be immediately notified in person or by telegram by the director that the analysis of the sample shows that the produce does or does not carry pesticide residue or other added deleterious ingredient in violation of this chapter or any regulation adopted pursuant to this chapter.

(Amended by Stats. 1990, Ch. 288, Sec. 2.)



12605

Upon the demand of the owner or bailee at or prior to the time of the sampling by the director, the sample which is drawn shall be divided into two approximately equal parts, one part of which shall be sealed and left with the owner or bailee and one part taken for analysis by the director.

(Enacted by Stats. 1967, Ch. 15.)



12606

If the seized and held lot, as determined by the director’s chemical analysis, does not carry pesticide residue in excess of any maximum which is provided by this chapter or in excess of a permissible tolerance, the director shall forthwith release the seized and held lot from the seizure and remove the hold order or tag.

(Amended by Stats. 1983, Ch. 717, Sec. 6.)



12607

If the seized and held lot of produce is found to carry pesticide residue in excess of any maximum which is provided by this chapter or in excess of a permissible tolerance, the director shall, upon request of the owner, permit the lot of produce to be reconditioned or disposed of for byproducts purposes which may lawfully contain the pesticide residue found.

(Amended by Stats. 1983, Ch. 717, Sec. 7.)



12608

Upon demand of the owner or bailee for permission to remove the produce for reconditioning or use for byproducts, the director shall release the produce to the custody of the agricultural commissioner of any county which is designated by the owner or bailee if the commissioner advises the director that facilities for reconditioning the produce or for converting it into byproducts are available in the county and that the commissioner will supervise the reconditioning or conversion into byproducts of the lot if it is released.

(Enacted by Stats. 1967, Ch. 15.)



12608.5

Upon demand of the owner or person in rightful possession of the produce for permission to remove the produce destined for processing, the director shall release the produce to the custody of the State Director of Health Services.

(Amended by Stats. 1986, Ch. 248, Sec. 46.)



12609

The produce after reconditioning is subject to all the provisions of this chapter pending its final release by the director pursuant to Section 12606.

(Enacted by Stats. 1967, Ch. 15.)



12610

If the lot of produce which is seized and held is found to carry excess pesticide residue, the owner or bailee of the lot may appeal the result of the examination to the director by letter, telegram, or other writing, within three days of the notice to the owner or bailee which is provided for in Section 12604.

(Amended by Stats. 1983, Ch. 717, Sec. 8.)



12611

Upon receipt of an appeal by the owner or bailee, the director shall, after reasonable notice to the owner, if known, or, if not known, to the bailee, take a further sample and submit it under an individual lot number to the headquarters laboratory of the department at Sacramento for an appeal chemical analysis.

(Enacted by Stats. 1967, Ch. 15.)



12612

The director shall permit the owner to be present in person or by his representative at the taking of the sample to be submitted for the appeal chemical analysis. The cost of the sampling and analysis shall be at the expense of the owner or bailee. The findings from the appeal chemical analysis are binding on both parties.

(Enacted by Stats. 1967, Ch. 15.)



12613

After seizure by the director pursuant to this chapter of any lot of produce upon which an appeal analysis is to be made, the director upon request shall permit the owner or bailee to move the produce to a specified commercial cold storage warehouse which is suited for preserving it against deterioration. The storage is subject, however, to the terms of any hold order or notice issued pursuant to this article.

(Enacted by Stats. 1967, Ch. 15.)



12614

If the appeal analysis shows that the lot of produce carries pesticide residue in excess of any maximum which is provided in this chapter or in excess of a permissible tolerance, the lot of produce may be disposed of pursuant to Sections 12607, 12608, and 12609.

(Amended by Stats. 1983, Ch. 717, Sec. 9.)



12615

If the appeal analysis shows that the lot of produce does not carry pesticide residue in excess of any maximum which is provided by this chapter, or in excess of a permissible tolerance, the director shall forthwith release the lot from the seizure and remove the hold order or tag.

(Amended by Stats. 1984, Ch. 193, Sec. 25.)






ARTICLE 6 - Abatement as Public Nuisance

12641

As used in this article, “nuisance” means the public nuisance which is specified in Section 12642.

(Enacted by Stats. 1967, Ch. 15.)



12642

Any lot of produce which is found to carry pesticide residue in excess of any maximum which is provided in this chapter, or in excess of a permissible tolerance, together with its containers, is a public nuisance, and if not disposed of pursuant to Article 5 (commencing with Section 12601) of this chapter, is subject to disposal on complaint of the director to a court of competent jurisdiction.

(Amended by Stats. 1983, Ch. 717, Sec. 11.)



12643

The district attorney of the county in which the nuisance is found, at the request of the director, shall maintain, in the name of the people of the State of California, a civil action to abate and prevent the nuisance.

(Amended by Stats. 1967, Ch. 26.)



12644

Upon judgment and by order of the court, the nuisance shall be condemned and destroyed in the manner directed by the court, or denatured or otherwise processed, or released upon such conditions as the court in its discretion may impose to insure that the nuisance shall be abated.

(Enacted by Stats. 1967, Ch. 15.)



12645

If the owner fails to comply with the order of the court within the time which is specified in the order, the court may order the disposal or sale of the produce or containers which are a nuisance, under the terms and conditions as the court may prescribe, by the director, or by the sheriff or marshal.

(Amended by Stats. 1996, Ch. 872, Sec. 29. Effective January 1, 1997.)



12646

If the court orders the sale of any of the produce or containers which can be salvaged, the costs of disposal shall be deducted from the proceeds of sale and the balance paid into court for the owner.

(Enacted by Stats. 1967, Ch. 15.)



12647

A proceeding pursuant to this article where the value of the property seized amounts to twenty-five thousand dollars ($25,000) or less is a limited civil case.

(Amended by Stats. 1998, Ch. 931, Sec. 162. Effective September 28, 1998.)



12648

(a) Notwithstanding any other provision of this code, a site within this state that has been treated with, or a plant, crop, or commodity, whether grown in this state or elsewhere, that has been treated with, or grown on a site treated with, a pesticide that is not registered for use on that plant, crop, commodity, or site is a public nuisance and may be seized by order of the director.

(b) The unlawful treatment described in subdivision (a) creates, in favor of the director, rebuttable presumptions affecting the burden of producing evidence pursuant to Section 604 of the Evidence Code as follows:

(1) That the treated plant, crop, commodity, or site, or any plant, crop, or commodity grown on the treated site, presents a hazard to human health or the environment.

(2) That the pesticide was used to gain an unfair business advantage for the owner or person in possession or control of the plant, crop, commodity, or site.

(c) The director shall provide notice to the owner or person in possession or control of the plant, crop, commodity, or site prior to seizure, unless the director has reason to believe that prior notice would result in the loss of control by the director of that plant, crop, commodity, or site, in which case notice shall be given as soon as practical, but in any event within five days of the seizure. The notice shall specify the grounds for the seizure and provide that the owner or person in possession or control, within 15 days of receipt of the notice, may request a hearing before the director to contest the seizure or rebut the presumptions specified in subdivision (b). The hearing shall be held not later than five days from the date the request of the owner or person is received by the director. The director shall render a written decision within five days of the hearing or within five days of the expiration of the time to request a hearing if no hearing was requested. The decision shall either release the plant, crop, commodity, or site from seizure or make any of the following orders:

(1) Destruction of the plant, crop, or commodity.

(2) Prohibition of harvest or sale of the plant, crop, or commodity grown on the site.

(3) Prohibition of the use or planting of the site, which may be for the period of any plant back time specified for the pesticide used on the site.

(4) Any other appropriate action or measure.

(d) Review of the decision of the director may be sought by the owner or person in possession or control of the plant, crop, commodity, or site pursuant to Section 1094.5 of the Code of Civil Procedure.

(Amended by Stats. 1997, Ch. 17, Sec. 42. Effective January 1, 1998.)



12648.5

(a) It is unlawful for the owner of a plant, crop, or commodity to knowingly treat or apply to that plant, crop, or commodity, or cause that plant, crop, or commodity to be treated or applied, with a pesticide that was stolen or otherwise acquired by illegal means.

(b) The owner of a crop, who is found by a court to have violated this section, in addition to any other penalties imposed by a court, shall be subject to a fine of ten thousand dollars ($10,000) plus an amount equal to one-half the value of the crop on which the illegally obtained pesticide was applied.

(c) For purposes of this section, “one-half the value of the crop” means one-half the market value of the crop that was actually treated with the illegally obtained pesticide as determined by the actual sale of the crop or, if the crop is not actually sold, as determined by the director based on an average of the typical market value for such a crop sold in the normal channels of trade in the year in which the crop was produced and in the preceding two years.

(d) Moneys received as a result of fines and penalties imposed pursuant to this section shall be divided and distributed as follows:

(1) Fifty percent to the county in which the case was brought to court or in which a court-approved settlement of the matter was negotiated.

(2) Twenty-five percent to the office of the county agricultural commissioner.

(3) Twenty-five percent to the department.

(Amended by Stats. 1996, Ch. 361, Sec. 24. Effective January 1, 1997.)



12648.6

Any person who is licensed pursuant to this code and who is found by a court to have knowingly sold, applied, or provided pesticides that were stolen or otherwise obtained illegally, in addition to any other penalty that may be imposed, shall have his or her license or licenses suspended for a minimum of 18 months.

(Amended by Stats. 1996, Ch. 361, Sec. 25. Effective January 1, 1997.)



12649

The director may bring an action to enjoin the violation or the threatened violation of any order made pursuant to Section 12648 in the superior court in the county in which the order was issued or the violation has occurred or is threatening to occur. The court may enjoin the violation or threatened violation upon this showing and without evidence of irreparable injury. The court may compel specific performance of any acts or course of conduct necessary to implement any order made pursuant to Section 12648.

(Added by Stats. 1988, Ch. 908, Sec. 3.)






ARTICLE 7 - Violations

12671

It is unlawful for any person to pack, ship, or sell any produce that carries pesticide residue in excess of the permissible tolerance which is established by the director pursuant to this chapter.

(Amended by Stats. 1983, Ch. 717, Sec. 12.)



12672

The director or commissioner may prohibit the harvest of any produce or may seize and hold any lot of produce when a preharvest interval specified in the registered labeling of a pesticide applied to the produce has not been complied with. Except as provided in Section 12673, this harvest prohibition shall not extend beyond the expiration of the preharvest interval. Lots of produce so seized shall be held until the preharvest interval has expired and the director has determined that any pesticide residue is within a permissible tolerance.

(Amended by Stats. 1990, Ch. 288, Sec. 3.)



12673

The director or commissioner may prohibit the harvest of any produce that carries pesticide residue in excess of a permissible tolerance which is established by the director pursuant to this chapter.

(Amended by Stats. 1983, Ch. 717, Sec. 13.)



12674

It is unlawful for any person to harvest, pack, ship, sell, transport, destroy, or dispose of any plant, crop, or commodity which has been seized pursuant to Section 12648, except in accordance with the decision of the director issued pursuant to Section 12648, unless the person otherwise has received written permission from the director.

(Added by Stats. 1988, Ch. 908, Sec. 4.)









CHAPTER 2 - Pesticides

ARTICLE 1 - Definitions

12751

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



12752

“Defoliating” includes killing or artifically accelerating the drying of plant tissues, with or without causing abscission.

(Enacted by Stats. 1967, Ch. 15.)



12753

“Pesticide” includes any of the following:

(a) Any spray adjuvant.

(b) Any substance, or mixture of substances which is intended to be used for defoliating plants, regulating plant growth, or for preventing, destroying, repelling, or mitigating any pest, as defined in Section 12754.5, which may infest or be detrimental to vegetation, man, animals, or households, or be present in any agricultural or nonagricultural environment whatsoever.

(Amended by Stats. 1996, Ch. 361, Sec. 27. Effective January 1, 1997.)



12754

“Insect” means any animal within the class of animals which are known as “Insecta” or any similar animal such as a centipede, spider, mite, tick, or louse.

(Enacted by Stats. 1967, Ch. 15.)



12754.5

“Pest” means any of the following that is, or is liable to become, dangerous or detrimental to the agricultural or nonagricultural environment of the state:

(a) Any insect, predatory animal, rodent, nematode, or weed.

(b) Any form of terrestrial, aquatic, or aerial plant or animal, virus, fungus, bacteria, or other microorganism (except viruses, fungi, bacteria, or other microorganisms on or in living man or other living animals).

(c) Anything that the director, by regulation, declares to be a pest.

(Added by Stats. 1988, Ch. 161, Sec. 2. Effective June 10, 1988. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



12755

“Registrant” means a person that has registered a pesticide and has obtained a certificate of registration from the department.

(Amended by Stats. 1996, Ch. 361, Sec. 28. Effective January 1, 1997.)



12756

“Regulating plant growth” means the use of any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of plants or the produce thereof.

However, it shall not include the use of substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments.

Also, “regulating plant growth” shall not be required to include at all the use of any of such of those nutriment mixtures or soil amendments as are commonly known as vitamin-hormone horticultural products, intended for improvement, maintenance, survival, health, and propagation of plants and are not for pest destruction and are nontoxic, nonpoisonous in the undiluted packaged concentration.

(Repealed and added by Stats. 1974, Ch. 686.)



12757

“Rodent” means all members of the order Rodentia and all rabbits and hares.

(Enacted by Stats. 1967, Ch. 15.)



12757.5

“Service container” means any container, other than the original labeled container of a registered pesticide provided by the registrant, that is utilized to hold, store, or transport the pesticide or the use-dilution of the pesticide.

(Amended by Stats. 1996, Ch. 361, Sec. 29. Effective January 1, 1997.)



12758

“Spray adjuvant” means any wetting agent, spreading agent, deposit builder, adhesive, emulsifying agent, deflocculating agent, water modifier, or similar agent, with or without toxic properties of its own, which is intended to be used with another pesticide as an aid to the application or effect of the other pesticide, and sold in a package that is separate from that of the pesticide other than a spray adjuvant with which it is to be used.

(Amended by Stats. 1996, Ch. 361, Sec. 30. Effective January 1, 1997.)



12758.5

“Use-dilution” means a dilution specified on the label or labeling that produces the concentration of the pesticide for a particular purpose or effect.

(Amended by Stats. 1996, Ch. 361, Sec. 31. Effective January 1, 1997.)



12759

“Weed” means any plant which grows where not wanted.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

12781

The director may adopt regulations which are reasonably necessary to carry out this chapter.

(Enacted by Stats. 1967, Ch. 15.)



12782

A copy of the regulations which are adopted by the director pursuant to this chapter shall be mailed to each registrant promptly upon promulgation of the regulation. The failure to receive such copy is no defense to a violation of any regulation.

(Enacted by Stats. 1967, Ch. 15.)



12783

Any person who is charged with the enforcement or execution of this chapter shall not be directly or indirectly interested in the sale, manufacture, or distribution of any pesticide.

(Amended by Stats. 1996, Ch. 361, Sec. 32. Effective January 1, 1997.)



12784

Any money that is received by the director pursuant to this chapter shall be paid into the State Treasury to the credit of the Department of Pesticide Regulation Fund. Registration fees and assessments received pursuant to this chapter shall be expended only for the administration and enforcement of Chapter 2 (commencing with Section 12751), Chapter 3 (commencing with Section 14001), and Chapter 3.5 (commencing with Section 14101) of Division 7.

(Amended by Stats. 1997, Ch. 695, Sec. 17. Effective January 1, 1998.)






ARTICLE 2.5 - Agricultural Pest Control Research

12786

The Legislature hereby finds and declares all of the following:

(a) The continued viability of the agricultural economy is of paramount importance to the people of California.

(b) The development of alternatives to existing pesticides available for the control of pests is prudent, and the development of alternatives to pesticides is important for the protection of the public health and safety.

(c) The ability of the state to control, detect, exclude, and eradicate pest infestations is necessary to continue the preeminent position of this state as the leading farm state and is essential for the continuing supply of foodstuffs.

(Amended by Stats. 1990, Ch. 1129, Sec. 4.)



12790

Proposals for research consistent with the purposes of this article may be submitted to the committee by any person, organization, institution, or governmental agency.

(Added by Stats. 1984, Ch. 1593, Sec. 1.)



12794

Members of the research and screening committees shall serve without compensation, but shall be reimbursed for all necessary expenses incurred in the performance of their duties and approved by the secretary.

(Amended by Stats. 1994, Ch. 545, Sec. 3.5. Effective January 1, 1995.)



12797

To the extent that funding is available, the secretary shall maintain a program to develop new methods and modify existing methods for testing produce for the presence of pesticide residues. The secretary may consult with representatives of the federal Food and Drug Administration, the State Department of Health Services, the Department of Pesticide Regulation, public and private institutions of higher education, other laboratories, or any other entity he or she deems appropriate. The secretary shall focus his or her review on analytical methods for pesticide residues that are not detectable on existing multiple-residue screens, and on pesticide residue detection methods that the secretary deems are difficult to accurately identify and quantify due to time, equipment, or expense.

(Amended by Stats. 1994, Ch. 545, Sec. 4. Effective January 1, 1995.)



12798

(a) The department shall establish a competitive grants program to make funds available to qualified public and private entities to conduct pest management research projects. All of the research related to pest management funded by the department shall be administered pursuant to this program.

(b) Research conducted pursuant to this section shall have the further development of alternative pest management practices and methods and the further development of pest exclusion detection and eradication methods as priorities. Prior to making research awards, the department shall assess existing research activities and developments in integrated pest management, alternatives to pesticides, and other alternative pest management practices and methods, including, but not limited to, cultural, biological, and biotechnological research.

(c) (1) The secretary shall establish a Pest Management Research Committee which shall award all funds under the competitive grants program.

(2) The primary objective of the committee is the further development of pest prevention activities and alternative pest management practices, techniques, and methods that exclude serious pests, as determined by the committee, which detect and quickly eliminate small infestations of foreign pests, and which reduce pesticide use, minimize or eliminate pesticide residues, or result in the use of safer pesticides. In achieving that objective, the committee shall encourage the development and use of biological controls, integrated pest management, biotechnology, cultural, pest prevention, and other alternative pest management methods that are environmentally sound and economically viable.

(3) The committee shall consist of the following 12 persons, who shall serve at the pleasure of the secretary:

(A) The Secretary of Food and Agriculture or his or her designee, who shall serve as chairperson.

(B) The President of the University of California or his or her designee.

(C) The Chancellor of the California State University or his or her designee.

(D) Two members who represent the agricultural community, one of whom is an experienced organic farmer and one of whom is knowledgeable and experienced in alternative pest management techniques.

(E) Two members who represent pest management researchers, one of whom represents California’s public and private colleges and universities and one of whom represents California’s independent research community, both of whom are knowledgeable in pest prevention, control, eradication, and pest management.

(F) One member who represents public interest organizations, qualified in environmental or public health, or both, and knowledgeable in alternative pest management techniques.

(G) One member who represents the Office of Environmental Health Hazard Assessment, with experience in public health or toxicology.

(H) One member who represents county agricultural commissioners, knowledgeable and experienced in alternative pest management techniques and pest prevention, control, and eradication.

(I) One member who represents the Department of Pesticide Regulation, with experience in pest management systems.

(J) One member who represents the State Department of Health Services, with experience in public health.

(4) The committee shall award funds based upon a competitive application process that meets the eligibility of fulfilling, and has the ability to fulfill, the objectives of this section.

(5) The approval of research proposals shall be made by a majority vote of the membership of the committee.

(d) For any proposals funded pursuant to this section, the department shall require reasonable accountability, including performance standards, periodic reports, deadlines, and payments conditioned on compliance with performance standards and deadlines.

(e) Funding for second and subsequent years of a multiyear award shall be contingent upon satisfactory completion by the grantee of the prior year grant awards.

(f) In order to facilitate the utilization of pest management practices and methods developed pursuant to this section, the secretary shall cooperate with qualified public and private entities to provide outreach consultation, information dissemination, and educational services to the agricultural community and other interested parties.

(Amended by Stats. 1994, Ch. 545, Sec. 5. Effective January 1, 1995.)



12798.6

The secretary shall establish a Pest Science and Technology Screening Committee, which shall function as a scientific peer review committee on exotic pest research proposals submitted pursuant to Section 12798. The screening committee shall conduct and provide a thorough evaluation of the scientific merit, environmental soundness, and economic viability of each proposal. The committee shall meet at the request of the secretary and after reviewing all current proposals shall make recommendations to the Pest Management Research Committee established pursuant to Section 12798 as to which proposals should be funded. The committee shall consist of the following members:

(a) Five members who represent California’s public and private colleges and universities or private research community, each of whom possesses a degree in entomology, plant pathology, or environmental studies, and who are knowledgeable, technically qualified, and experienced in exotic pest biology and pest exclusion, detection, and eradication research.

(b) One member who represents the department, with experience in pest prevention.

(c) One member who represents the Office of Environmental Health Hazard Assessment, with experience in public health or toxicology.

(d) One member who represents the State Department of Health Services, with experience in public health.

(Amended by Stats. 1994, Ch. 545, Sec. 7. Effective January 1, 1995.)






ARTICLE 3 - Exemptions

12801

This chapter does not apply to any preparation, drug, or chemical which is intended to be used or sold solely for medicinal or cosmetic use by humans or to commercial feed as defined in Section 14925.

(Amended by Stats. 1979, Ch. 732.)



12802

A person may mix or dilute any registered pesticide in accordance with its registered labeling for his or her own use or for use in his or her own business without having become a registrant pursuant to this chapter.

(Amended by Stats. 1996, Ch. 361, Sec. 33. Effective January 1, 1997.)



12803

The director, by regulation, may exempt from all or part of the requirements of this division a pesticide exempted pursuant to Section 25(b) of the federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136w (b)) as a pesticide that is determined to be of a character unnecessary to be subject to that act, if both of the following apply:

(a) The director individually evaluates each listed substance exempted pursuant to the federal authority and concurs in the decision by the United States Environmental Protection Agency Administrator to exempt that substance.

(b) The director excludes from the exempting regulation those specific requirements of this division that may otherwise be applicable that are necessary to protect the public health or the environment. Notwithstanding any other provision of law, the director shall retain authority to regulate any substance exempted pursuant to this section whether registered or not.

(Amended by Stats. 1998, Ch. 485, Sec. 79. Effective January 1, 1999.)



12804

(a) The director, by regulation, may exempt from all or part of the requirements of this division a liquid chemical sterilant product for use on a critical or semi-critical medical device that is exempt from the federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136 et seq.) pursuant to subdivision (u) of Section 2 of that act (7 U.S.C. Sec. 136 (u)), and that has obtained clearance from the federal Food and Drug Administration under subdivision (k) of Section 510 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 306 (k)) if both of the following apply:

(1) The product does not include ethylene oxide as an active ingredient.

(2) The director excludes from the exempting regulation requirements to report pesticide-related illnesses, to collect information and data concerning pesticide-related illnesses, and to transmit that information and data to the appropriate agency or entity for inspection or followup, and other specific requirements of this division that may otherwise be applicable and that are necessary to protect the public health or the environment. Notwithstanding any other provision of law, the director shall retain the authority to regulate any substance exempted pursuant to this section whether registered or not.

(b) On or before July 1, 1998, the director may adopt the regulations authorized under subdivision (a) as emergency regulations. In adopting those regulations as emergency regulations, the director is not required to make the finding required by subdivision (b) of Section 11346.1 of the Government Code.

(Added by Stats. 1997, Ch. 530, Sec. 1. Effective January 1, 1998.)






ARTICLE 4 - Registration

12811

Every manufacturer of, importer of, or dealer in any pesticide, except a person that sells any raw material to a manufacturer of any pesticide or a dealer or agent that sells any pesticide that has been registered by the manufacturer or wholesaler, shall obtain a certificate of registration from the department before the pesticide is offered for sale.

(Amended by Stats. 1996, Ch. 361, Sec. 34. Effective January 1, 1997.)



12811.5

The director may rely upon any evaluations of previously submitted data to determine whether to accept an application for registration of a new pesticide product, an amendment to the registration of a registered pesticide product, or to maintain the registration of a registered pesticide product regardless of the ownership of the data previously evaluated. However, effective January 1, 2006, applicants will be subject to the following provisions:

(a) If an applicant for registration of a pesticide product, or an amendment to the registration of a registered pesticide product, including a registrant that desires to maintain its registration of a registered pesticide product after the director makes a formal reevaluation request for additional data, does not submit its own data to fulfill a current data requirement imposed by the director and relies upon data that the applicant does not own or have written permission to rely upon that was submitted to the director by another entity after January 1, 1991, and meets the three criteria set forth in this subdivision, the applicant must either (i) obtain written permission from the data owner to rely on the data, (ii) formulate or obtain its product from a source that has data authorization from the data owner, or a source that complies with subdivision (c), or (iii) if the data meets the criteria set forth in paragraphs (1), (2), and (3), irrevocably offer to pay the data owner a share of the cost of producing the data and comply with the provisions of subdivision (d). The director may rely upon data submitted prior to January 1, 1991, or that does not meet the criteria set forth in paragraphs (1), (2), and (3) to support any application or comply with any formal reevaluation request for additional data, without permission from the data owner. An offer to pay, and a payment pursuant to that offer, shall only be required as to data not submitted by the applicant that meets the criteria set forth in paragraphs (1), (2), and (3). To be eligible for cost sharing pursuant to this subdivision, the data must meet all of the following requirements:

(1) The data was required by the director in order to obtain, amend, or maintain the data owner’s California registration or registrations for uses covered by the application, amendment, or formal reevaluation request for additional data.

(2) There has been no arbitration award, data compensation, or data cost-sharing agreement pertaining to data supporting the product at the federal level pursuant to Section 3(c)(1) (F)(iii) or 3(c)(2)(B) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136a(c)(1)(F)(iii) or 136a(c)(2)(B)), or, if an award or agreement exists, the use of data in California was excluded from compensation or cost sharing on its face.

(3) The data that fulfills a current requirement was submitted to the United States Environmental Protection Agency or the department no more than 15 years prior to the date of the applicant’s California registration, application, or amendment or the formal reevaluation request for additional data to which the registrant’s reliance responds, provided that as to data submitted to the department as of August 1, 2005, in support of the first registration of a product, the applicable period shall be 17 years from the date of submission to the United States Environmental Protection Agency.

(b) If the director previously imposed a specific documented data requirement after January 1, 1991, to obtain, amend, or maintain the California registration of a pesticide product substantially similar to the applicant’s product and that data requirement is not currently imposed in California for registration, amendment, or maintenance of the applicant’s product, the applicant is further obligated to submit data to meet the requirement, obtain written permission from an owner of the data to rely upon the data, formulate or obtain its product from a source that has authorization from the data owner to rely upon the data or from a source that complies with subdivision (c), or, if the data meets the criteria set forth in paragraphs (1), (2), and (3), irrevocably offer to pay the data owner a share in the cost of producing the data and comply with the provisions of subdivision (c). An offer to pay, and a payment pursuant to that offer, shall only be required as to data not submitted by the applicant that meets the criteria set forth in paragraphs (1), (2), and (3). To be eligible for cost sharing pursuant to this subdivision, the data must meet all of the following requirements:

(1) The data met a specific, documented requirement of the director to obtain, amend, or maintain the California registration of the data owner’s pesticide product for a use covered by the applicant’s application or amendment.

(2) There has been no arbitration award, data compensation, or data cost-sharing agreement pertaining to data supporting the product at the federal level pursuant to Section 3(c)(1)(F)(iii) or 3(c)(2)(B) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136a(c)(1)(F)(iii) or 136a(c)(2)(B)), or, if an award or agreement exists, the use of the data in California was excluded from compensation or cost sharing on its face.

(3) The data was submitted to the U.S. Environmental Protection Agency or Department of Pesticide Regulation by the data owner after January 1, 1991, and no more than 15 years prior to the date of the applicant’s California application for registration or amendment or the response to a formal specific document data requirement to which the registrant’s reliance responds, provided that as to data submitted to the department as of August 1, 2005, in support of the first registration of a product, the applicable period shall be 17 years from the date of submission to the U.S. Environmental Protection Agency.

(c) An applicant may formulate its product from a source that does not have data authorization provided that source has submitted data to support the product or makes or has made an irrevocable offer to pay the data owner a share of the cost of producing the data required pursuant to subdivision (a) or (b) for the applicant’s product and complies with or has made payment in accordance with the provisions of subdivision (d). In the event that the source has already reached a data compensation or cost-sharing agreement or there has been an arbitration award under the Federal Insecticide, Fungicide, and Rodenticide Act (commencing at 7 U.S.C. Sec. 136) that excludes the right to rely on the data to satisfy the California requirement on its face, the source must make or have made a new irrevocable offer to pay a share of the cost of producing that data to support the applicant’s product in California and comply with the provisions of subdivision (d).

(d) If an applicant is required to offer to pay a share in the cost of producing the data pursuant to subdivision (a) or (b), or if a source of product makes an offer pursuant to subdivision (c), the applicant or source must submit to the data owner upon application to the department an irrevocable offer to pay the data owner a share in the cost of producing the data and to comply with regulations promulgated under this subdivision to determine the amount and terms, if the parties cannot agree. If a data owner for which cost sharing is required under subdivision (a) or (b) cannot be identified from information readily available to the applicant, the applicant’s obligation under subdivision (a) or (b) will be absolved if the data owner does not identify himself or herself to the applicant within 12 months after registration of the pesticide product. If within 12 months of registration, the data owner identifies himself or herself to the applicant and the applicant has not already made an irrevocable offer to pay to the data owner, or the applicant’s source of product has not made an offer pursuant to subdivision (c), the applicant must do so promptly. In either event, the specific terms and amount of payments to be made shall be fixed by agreement between the applicant and the data owner, but determination of those amounts and terms shall not delay approval of the applicant’s application.

If agreement cannot be reached about the terms and amount of payment required by this section at any time more than 90 days after issuance of an irrevocable offer to pay, either the applicant, source or data owner may initiate, or with the consent of all parties, join a proceeding under the Federal Insecticide, Fungicide, and Rodenticide Act (commencing at 7 U.S.C. Sec. 136), pursuant to regulations promulgated by the director pursuant to this statute. The purpose of this proceeding shall be to determine the amount due under this section. The director shall promulgate those regulations as emergency regulations within 60 days of the enactment of the bill that enacts this section. The regulations shall provide all of the following:

(1) Allow the proceeding authorized by this subdivision, upon mutual agreement of the parties, to be consolidated with dispute resolution under the Federal Insecticide Fungicide and Rodenticide Act (commencing at 7 U.S.C. Sec. 136).

(2) Require that the decisionmaker consider, among other factors, that the data owner’s exclusive right to sell the pesticide resulted in the data owner recovering all or part of the costs of generating the data.

(3) Require that the parties to the proceeding share equally in the payment of the expenses thereof.

(e) If a data owner fails to participate in a procedure for reaching an agreement or in a proceeding as required by subdivision (d), or fails to comply with the terms of an agreement or decision conducted under subdivision (d), then that data owner forfeits his or her right to cost recovery as a result of the use of the data at issue.

(f) If the director finds that an applicant has failed to make an offer to pay as required under subdivision (a) or (b), or if its source of product has failed to make an offer pursuant to subdivision (c), or if an applicant or its source of product has failed to participate in a proceeding for reaching an agreement, or has refused to participate in a proceeding pursuant to subdivision (d), or has failed to comply with an agreement or to comply with an order, or to pay an award resulting from that proceeding, the director shall cancel the registration of the pesticide product in support of which the data was used in accordance with the provisions of subdivision (g), notwithstanding the provisions of Section 12825.

(g) If the applicant subject to subdivision (a) or (b) fails to comply with the provisions of this article, the data owner shall notify the director of the specific provision of noncompliance and provide proof of notification to the applicant of its claim of noncompliance. All parties shall have 30 days from the date of receipt of notification by the director to submit written evidence or arguments to the director regarding the claim and any defenses thereto. The director shall provide a written finding within 60 days of the deadline for submission as to the claim and the resulting consequences.

(h) No hearing or live testimony shall be conducted under subdivision (g) and this proceeding shall not be used as mechanism to prevent or delay the registration or payment for cost sharing as determined by this article. The finding of the director shall be final and conclusive, except that any party aggrieved by such a finding may seek review within 30 days of the finding pursuant to Section 1094.5 of the Code of Civil Procedure.

(i) In lieu of seeking a determination by the director and cancellation of the registration pursuant to subdivision (f), the data owner may bring an action in any California court of competent jurisdiction against the applicant to enforce the obligations of that party set forth in the provisions of this section.

(j) No cost sharing as provided in subdivisions (a), (b), and (c) shall be required to support an application for annual renewal of a pesticide product registration, provided this provision shall not authorize renewal of a product registered prior to the effective date of this section if that registration is declared to have been unlawfully issued by a court of competent jurisdiction.

(k) The Department of Pesticide Regulation shall make available in the public domain its index of data submitted in support of registration applications, the ownership of that data, and the date it was submitted to California.

(Amended by Stats. 2006, Ch. 93, Sec. 1. Effective January 1, 2007.)



12812

(a) The director shall establish, by regulation, fees for the Department of Pesticide Regulation’s registration program, as established pursuant to this division. The fees shall include, but are not limited to, the following:

(1) Annual fees for each product submitted for registration.

(2) Penalties for the late payment of registration fees.

(3) Fees for amendments to registered products.

(b) The fees established pursuant to this section may include costs for administration and overhead in connection with administering the fees.

(c) The fees established pursuant to this section shall be set so that the total revenue collected each fiscal year is sufficient to support the expenditure levels for the registration program contained in the annual Budget Act.

(d) Funds collected pursuant to this section shall be deposited in the Department of Pesticide Regulation Fund, and shall be available for expenditure by the department, upon appropriation by the Legislature, for the purposes of carrying out the department’s pesticide registration program, as established pursuant to this division.

(e) The regulations adopted pursuant to this section, or any amendment or readoption thereto, shall be adopted by the director in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. However, the adoption, amendment, readoption, or repeal of these regulations shall be considered by the Office of Administrative Law as an emergency, and necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding any other provision of law, the regulations shall remain in effect until amended by the director.

(Repealed and added by Stats. 2003, Ch. 741, Sec. 63. Effective January 1, 2004.)



12814

Any county, state, or federal officer or employee who sells any pesticide at cost is not required to pay any fee that is imposed by this chapter.

(Amended by Stats. 1996, Ch. 361, Sec. 35. Effective January 1, 1997.)



12815

If a manufacturer, importer, or dealer in pesticides that applies for registration of pesticides has complied with this chapter and the regulations that are adopted pursuant to it, the director shall register each pesticide that is sought to be registered and issue a certificate of registration to the applicant that authorizes the manufacture and sale of the pesticide in this state.

(Amended by Stats. 1997, Ch. 17, Sec. 43. Effective January 1, 1998.)



12816

If the director finds that registration cannot be permitted due to noncompliance with this chapter or the regulations which are adopted pursuant to it, he or she may, after reasonable notice, call a hearing for the purpose of determining whether the application shall be reconsidered or denied.

(Amended by Stats. 1984, Ch. 717, Sec. 7.)



12817

Every registration expires on December 31st of each year except when renewal is applied for within one month thereafter in the manner which is provided for registration.

(Amended by Stats. 1984, Ch. 717, Sec. 8.)



12818

If renewal is not applied for within one calendar month after the expiration of a registration, a penalty as prescribed by the director pursuant to Section 12812 shall be added to the registration fee.

(Amended by Stats. 2003, Ch. 741, Sec. 64. Effective January 1, 2004.)



12819

A penalty shall not be collected if the person that makes application for renewal of registration makes an affidavit that no business was done during the period of nonregistration.

(Amended by Stats. 1984, Ch. 717, Sec. 10.)



12820

The payment of any renewal fee or penalty is not a bar to any prosecution for doing business without proper registry.

(Enacted by Stats. 1967, Ch. 15.)



12821

Each applicant for a certificate of registration shall also file a statement of every brand, trademark, and kind of pesticide that the applicant intends to manufacture or sell, the correct name and percentage of each active ingredient in the pesticide, and the total percentage of inert ingredients that are contained in the pesticide. The director, whenever he or she deems it necessary for the effective administration of this chapter, may require the submission of the complete formula for the pesticide.

(Amended by Stats. 1996, Ch. 361, Sec. 37. Effective January 1, 1997.)



12822

A supplemental application for registration of any additional pesticide may be submitted at any time without payment of the penalty required by Section 12818.

(Amended by Stats. 1996, Ch. 361, Sec. 38. Effective January 1, 1997.)



12823

A change in the name or percentage, or both, of an inert ingredient is not a change in composition of the pesticide that requires a new registration unless the change in inert material results in a change in the use or application of the pesticide.

(Amended by Stats. 1996, Ch. 361, Sec. 39. Effective January 1, 1997.)



12824

The director shall endeavor to eliminate from use in the state any pesticide that endangers the agricultural or nonagricultural environment, is not beneficial for the purposes for which it is sold, or is misrepresented. In carrying out this responsibility, the director shall develop an orderly program for the continuous evaluation of all pesticides actually registered.

Before a substance is registered as a pesticide for the first time, there shall be a thorough and timely evaluation in accordance with this section. Appropriate restrictions may be placed upon its use including, but not limited to, limitations on quantity, area, and manner of application. All pesticides for which renewal of registration is sought also shall be evaluated in accordance with this section.

The director may establish specific criteria to evaluate a pesticide with regard to the factors listed in Section 12825. The department may establish performance standards and tests that are to be conducted or financed, or both conducted and financed, by the registrants, applicants for registration, or parties interested in the registration of those pesticides.

(Amended by Stats. 1997, Ch. 483, Sec. 1. Effective January 1, 1998.)



12825

Pursuant to Section 12824, the director, after hearing, may cancel the registration of, or refuse to register, any pesticide:

(a) That has demonstrated serious uncontrollable adverse effects either within or outside the agricultural environment.

(b) The use of which is of less public value or greater detriment to the environment than the benefit received by its use.

(c) For which there is a reasonable, effective, and practicable alternate material or procedure that is demonstrably less destructive to the environment.

(d) That, when properly used, is detrimental to vegetation, except weeds, to domestic animals, or to the public health and safety.

(e) That is of little or no value for the purpose for which it is intended.

(f) Concerning which any false or misleading statement is made or implied by the registrant or his or her agent, either verbally or in writing, or in the form of any advertising literature.

(g) For which the director determines the registrant has failed to report an adverse effect or risk as required by Section 12825.5.

(h) If the director determines that the registrant has failed to comply with the requirements of a reevaluation or to submit the data required as part of the reevaluation of the registrant’s product.

(i) That is required to be registered pursuant to the federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136 et seq.) and that is not so registered.

In making a determination pursuant to this section, the director may require those practical demonstrations that are necessary to determine the facts.

(Amended by Stats. 1997, Ch. 483, Sec. 2. Effective January 1, 1998.)



12825.5

(a) If, during the registration process or at any time after the registration of a pesticide, the registrant has factual or scientific evidence of any adverse effect or risk of the pesticide to human health, livestock, crops, or the environment that has not been previously submitted to the department, the registrant shall submit the evidence to the director in a timely manner. All such information, including, but not limited to, that information required under Section 6 (a) (2) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136d  (a) (2)), shall be submitted to the director.

(b) The director may adopt regulations that are reasonably necessary to carry out this section.

(Amended by Stats. 1996, Ch. 361, Sec. 42. Effective January 1, 1997.)



12826

If the director has reason to believe that any of the conditions stated in Section 12825 are applicable to any registered pesticide and that the use or continued use of that pesticide constitutes an immediate substantial danger to persons or to the environment, the director, after notice to the registrant, may suspend the registration of that pesticide pending a hearing and final decision. If an accusation pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code is not filed within 10 days from the date of the notice, the suspension shall be terminated.

(Amended by Stats. 1996, Ch. 361, Sec. 43. Effective January 1, 1997.)



12827

The director may cancel a certificate of registration, or, refuse to issue certification to any manufacturer, importer, or dealer in any pesticide that repeatedly violates any of the provisions of this chapter or the regulations of the director.

The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The director has all the powers that are granted therein.

(Amended by Stats. 1996, Ch. 361, Sec. 44. Effective January 1, 1997.)



12827.5

Whenever the director cancels the registration of, or refuses to register, any pesticide currently registered by the United States Environmental Protection Agency, the director shall provide the applicant or registrant with the basis for the decision and the reasons why a conclusion different from, contrary to, or inconsistent with, the conclusion and findings of the United States Environmental Protection Agency was reached.

(Amended by Stats. 1996, Ch. 361, Sec. 45. Effective January 1, 1997.)



12828

Action by the director pursuant to Sections 12824, 12825, 12826, or 12827 is not a condition precedent to the institution of any action to prosecute a violation of the chapter.

(Added by Stats. 1969, Ch. 1169.)



12828.5

(a) A registrant at any time may request that the registration of any of its pesticides be voluntarily canceled. The request shall be in writing and shall include a waiver of the registrant’s right to a hearing on the cancellation.

(b) The director shall mail a notice of cancellation of registration of the pesticides to the registrant. The notice shall specify the effective date of the cancellation.

(c) The pesticides for which the registration is canceled may be sold and possessed as if the product’s registration was not renewed unless the director determines that protection of human health or the environment require otherwise, in which case the cancellation notice shall specify the conditions under which the product may be sold or possessed after cancellation of its registration.

(Amended by Stats. 1996, Ch. 361, Sec. 46. Effective January 1, 1997.)



12829

If a person has a research authorization for a pesticide issued pursuant to Section 6260 of Title 3 of the California Code of Regulations for the purpose of testing the pesticide, and the produce on which the pesticide was tested is required to be destroyed, any actual costs incurred by the commissioner to investigate and confirm the destruction of the produce shall be paid for by the person who has the research authorization. The costs charged by the commissioner shall not exceed one hundred twenty-five dollars ($125) per testsite. The board of supervisors of each county may adopt a fee schedule to cover the commissioner’s costs under this section.

(Amended by Stats. 1996, Ch. 361, Sec. 47. Effective January 1, 1997.)



12832

(a) Notwithstanding any other provision of this chapter, alfalfa and all vegetable crops, when grown for seed production, with the exception of corn, beans, pumpkin, and peas, shall be considered a nonfood and nonfeed site of pesticide use for the purpose of pesticide registration. In order to be determined to be a nonfood or nonfeed site for the purposes of this section, the following conditions shall be met:

(1) All seed screenings shall be disposed of in such a way that they cannot be distributed or used for food or feed. The seed conditioner shall keep records of screenings disposal for three years from the date of disposal and shall furnish the records to the director upon request. Disposal records shall consist of documentation from a controlled waste disposal site, incinerator, cogeneration plant, composting facility, or other equivalent disposal site.

(2) No portion of the seed plant, including, but not limited to, green chop, hay, pellets, meal, whole seed, cracked seed, or seed screenings shall be used or distributed for food or feed purposes.

(3) All seed crops grown on a nonfood or nonfeed site in this state, or conditioned in this state, shall bear a tag or container label that forbids the use of the seed for human consumption or animal feed.

(4) No seed grown on a nonfood or nonfeed site in this state, or conditioned in this state, may be distributed for human consumption or animal feed.

(b) Nothing in this section prevents the department from imposing conditions for alfalfa seed sites in addition to those contained in this section, or from rescinding any current label requirements for pesticides approved for alfalfa seed production.

(c) Nothing in this section exempts the department from reviewing worker safety evaluations with regard to the use of pesticides involving crops specified in subdivision (a).

(d) A violation of any condition specified in subdivision (a) by the person responsible for the use of the pesticide is a violation of this chapter, and is subject to the civil and criminal penalties and injunctive relief provisions specified in Article 12 (commencing with Section 12996). A violation of any condition specified in subdivision (a) by the person responsible for the disposition of seed screenings is a violation of Chapter 6 (commencing with Section 14901) and is subject to enforcement by the Department of Food and Agriculture.

(Amended by Stats. 1996, Ch. 361, Sec. 48. Effective January 1, 1997.)



12833

(a) Notwithstanding any other provision of this chapter, the director may issue a certificate of emergency registration for a pesticide if all of the following conditions are met:

(1) The pesticide is currently registered by the United States Environmental Protection Agency pursuant to Section 3 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136a) for the use specified in subparagraph (B) of paragraph (5).

(2) The active ingredient of the pesticide was previously registered under Section 18 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136p) in order to respond to an emergency pest control problem.

(3) The applicant demonstrates to the department that the pesticide qualifies for registration pursuant to Section 12815 and the department determines that it is probable that the pesticide will receive registration pursuant to this division within one year.

(4) The applicant for emergency registration submits to the director all data required for registration pursuant to this division and the regulations adopted pursuant to this division.

(5) The director makes both of the following findings based on substantial evidence:

(A) The use of the pesticide during the period of emergency registration will not pose a potential significant risk to public health or safety or to the environment. In making this finding, the director shall review the risks associated with the use of the pesticide and determine if those risks are significant given the limitations that will be imposed on the use of the pesticide during the emergency registration period.

(B) The emergency registration of the pesticide is necessary in order to effectively respond to an emergency pest control problem. For purposes of this subparagraph, an emergency pest control problem shall be deemed to exist if the director finds that a pest infestation is present in the state for which no feasible pest control method is available that is a reasonable alternative to the use of the pesticide for which the emergency registration is requested. In making a determination pursuant to this subparagraph, the director shall identify the pest infestation that is the subject of the emergency, describe the pest control methods that have been demonstrated as ineffective against the infestation or that are otherwise not reasonable alternatives, and summarize the evidence that demonstrates that the pesticide for which emergency registration has been requested is efficacious against the pest infestation.

(b) At the same time as the director issues a certificate of emergency registration for a pesticide pursuant to this section, the director shall establish limitations on the use of the pesticide that the director determines are necessary to prevent a potential significant risk to human health or safety or the environment. The director shall limit the use of any pesticide granted a certificate of emergency registration to the control of the emergency pest infestation described in subparagraph (B) of paragraph (5) of subdivision (a).

(c) A certificate of emergency registration may be issued for a period not to exceed one year and may be renewed one time only.

(d) A certificate of emergency registration may not be renewed unless the director does all of the following:

(1) Publishes a notice that an application for renewal of the certificate of emergency registration has been received.

(2) Makes all of the following findings:

(A) That the findings made by the director in support of the certificate of emergency registration pursuant to paragraph (5) of subdivision (a) remain valid.

(B) That there are no indications that the pesticide, when used in accordance with applicable label instructions and the limitations established pursuant to subdivision (b), poses a significant risk to worker safety and health. The director shall base this finding on a review of the data required for registration pursuant to this division, experience with the use of the pesticide during the period the certificate of emergency registration was in effect, and any other information the director has required the applicant to submit or received from the applicant or any other person.

(C) That the failure to complete the registration of the pesticide during the period the certificate of emergency registration was in effect is due to circumstances that were not under the control of the applicant, and that the data required for registration pursuant to this division is complete and meets all of the requirements of this division and the regulations adopted pursuant to this division.

(3) Convenes a workshop, if one is requested by any interested or aggrieved person, concerning the reasons for the renewal of the certificate of emergency registration. The director shall review information and comments provided by persons who attend the workshop and take that information and those comments into account in determining if the certificate of emergency registration may be renewed.

(e) The director shall immediately revoke any certificate of emergency registration issued pursuant to this section if either of the following occurs:

(1) The United States Environmental Protection Agency suspends or cancels the registration of the pesticide or the particular use of the active ingredient in the pesticide that allows it to be used in the emergency pest infestation described in subparagraph (B) of paragraph (5) of subdivision (a).

(2) The director determines during a subsequent review of data required for registration pursuant to this division that the use of the pesticide will pose a potential significant risk to the public health or safety or to the environment.

(Amended by Stats. 1996, Ch. 361, Sec. 49. Effective January 1, 1997.)



12836

(a) The director, by January 1, 1999, shall implement a program for the expedited registration of or for the expedited amendment of the registration of any pesticide classified by the United States Environmental Protection Agency as a “public health pesticide” or “antimicrobial pesticide” and that is determined by the director to have human health protection benefits that warrant eligibility for expedited processing. Nothing in this section limits the director’s authority to provide expedited registration for any other pesticide product.

(b) For the purposes of this section, “expedited registration” and “expedited amendment of the registration” mean that the director shall review an application for registration or for amendment of a registration concurrently in time with the review conducted by the United States Environmental Protection Agency. This section shall not be construed to require or authorize modification of any guidelines, protocols, or standards applicable to the review of an application for registration.

(Added by Stats. 1997, Ch. 428, Sec. 1. Effective January 1, 1998.)



12836.5

The director shall accept applications for registration of pesticide products containing a new active ingredient concurrently with the application to the United States Environmental Protection Agency. The application for registration must include all data and information that meet the requirements of this chapter.

(Added by Stats. 2005, Ch. 612, Sec. 7. Effective January 1, 2006.)



12836.6

The director shall, with the assistance of the Legislative Analyst, conduct a study to consider more carefully the consequences of data-sharing agreements required under Section 12811.5 and the volume of high-hazard pesticides sold in California. The report shall be submitted to the Legislature no later than December 31, 2008.

(Amended by Stats. 2006, Ch. 93, Sec. 2. Effective January 1, 2007.)



12837

(a) The director may waive the submission or review, or both, of efficacy data developed by a registrant as a prerequisite for registration for any antimicrobial pesticide product if all of the following conditions have been met with respect to each antimicrobial pesticide product:

(1) The director finds that the United States Environmental Protection Agency’s guidelines, protocols, and standards of review in existence at the time the product was reviewed by the United States Environmental Protection Agency are consistent with, and no less stringent than, California guidelines, protocols, and standards and generally accepted scientific practices.

(2) The director finds that, with respect to the particular antimicrobial pesticide product reviewed under this section, the United States Environmental Protection Agency actually implemented the guidelines, protocols, and standards of review for which the director made the required finding pursuant to paragraph (1). In making this finding, the director may request any relevant studies or documentation from the registrant.

(b) Nothing in this section shall be construed as a limitation on the director to request or to review any efficacy data or studies or to subject any product to testing, at any time.

(Added by Stats. 1997, Ch. 428, Sec. 2. Effective January 1, 1998.)



12838

(a) On or before July 1, 2018, the department shall issue a determination with respect to its reevaluation of neonicotinoids.

(b) (1) Within two years after making the determination specified in subdivision (a), the department shall adopt any control measures necessary to protect pollinator health.

(2) If the department is unable to adopt necessary control measures within two years as required in paragraph (1), the department shall submit a report to the appropriate committees of the Legislature setting forth the reasons the requirement of paragraph (1) has not been met.

(3) The department shall update the report submitted to the appropriate committees of the Legislature pursuant to paragraph (2) every year until the department adopts the necessary control measures specified in paragraph (1).

(Added by Stats. 2014, Ch. 578, Sec. 2. Effective January 1, 2015.)






ARTICLE 4.5 - Assessments

12841

(a) It is unlawful for a person to sell for use in this state any pesticide products that have been registered by the director for which the mill assessment established by this article, and the regulations adopted pursuant to it, is not paid at the times specified in Section 12843.

(b) Except as provided in subdivision (d), every person who sells for use in this state a pesticide product that has been registered by the director shall pay to the director the applicable assessment. Those sales expressly include all sales made electronically, telephonically, or by any other means that result in a pesticide product being shipped to or used in this state. There is a rebuttable presumption that pesticide products that are sold or distributed into or within this state by any person are sold or distributed for use in this state.

(c) (1) Upon application of a registrant, the director shall determine whether a fertilizer or paper product is used as a carrier for a pesticide, and is sold in combination, and whether the mill assessment under this article shall be on the pesticide value only, when the product is designed, developed, and manufactured, and sold primarily for other than a pesticide use. If the director finds that the combination product has such a major component and is designed, developed, manufactured, and sold primarily for other than a pesticide use, the assessment provided by this article shall be paid on the equivalent percentage of the sales price of the active ingredients of the pesticide product. The director shall establish this percentage of the sales price. The percentage shall be the ratio of that portion of the sales price attributable to the pesticide portion to the total sales price of the combination product.

(2) For purposes of this section, “active ingredient” means any active ingredient that is required to be stated on the label on any registered pesticide under Section 12883.

(d) Assessments provided for in this article for sales of registered pesticides that are sold for use in this state shall be paid by the registrant except as follows:

(1) In those cases where the registrant did not first sell the pesticide into or within this state or have actual knowledge, at the time of its sale, that the pesticide would be sold for use in this state, the assessment shall be paid by the licensed pesticide broker, licensed pest control dealer, or other person who first sold the pesticide for use in this state.

(2) A person is not required to pay an assessment on registered products that are labeled only for use in further manufacturing or formulating of pesticides.

(e) It has been and continues to be the intent of the Legislature that this division requires the department to register all pesticides prior to their sale for use in this state and, except as otherwise provided by law, requires the department to regulate and control the use of pesticides in accordance with this division. Except as provided in Section 12841.1, the department shall continue to collect the assessment as provided in this article at the same rate on all registered agricultural and registered nonagricultural pesticides.

(f) (1) The mill assessment shall be paid at the following rates per dollar of sales for all sales of pesticides for use in this state:

(A) From January 1, 1998, to March 31, 1999, inclusive, the rate shall be 15.15 mills ($0.01515) plus any additional assessment authorized by Section 12841.1.

(B) From April 1, 1999, to December 31, 2002, inclusive, the rate shall be 17.5 mills ($0.0175) plus any additional assessment authorized by Section 12841.1.

(C) From January 1, 2003, to December 31, 2003, inclusive, the rate shall be 17.5 mills ($0.0175).

(D) For all transactions on or after January 1, 2004, the actual rate shall be that set by regulations adopted by the director at a rate adequate to support the department’s annual expenditures authorized in the annual Budget Act and provide a prudent reserve. The rate set by the director shall be no greater than 21 mills ($0.021). However, if regulations are not adopted before a payment is due, payment shall be made at the rate of 17.5 mills ($0.0175), and, upon adoption of regulations, payment of any additional amount due shall be made.

(2) The regulations adopted pursuant to this section, or any amendment thereto, shall be adopted by the director in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. However, the adoption, amendment, readoption, or repeal of these regulations shall be considered by the Office of Administrative Law as an emergency, and necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding any other provision of law, the regulations shall remain in effect until amended by the director. The director shall make available to the public, upon the adoption of an emergency regulation establishing a new rate, the information upon which the director has calculated, based, or determined the new rate.

(g) The revenue collected pursuant to this section shall be deposited in the Department of Pesticide Regulation Fund and distributed as follows:

(1) Notwithstanding Sections 2282 and 12784, the director shall pay, in accordance with the criteria set forth in Section 12844, the following amounts to the counties as reimbursement for costs incurred by the counties in the administration and enforcement of Division 6 (commencing with Section 11401), this chapter, Chapter 3 (commencing with Section 14001), Chapter 3.4 (commencing with Section 14090), and Chapter 3.5 (commencing with Section 14101):

(A) From January 1, 1998, to March 31, 1998, inclusive, five-eighths of the money received during that period pursuant to this section.

(B) From April 1, 1998 to June 30, 2004, an amount equal to the revenue derived from 6 mills ($0.006) per dollar of sales for all pesticide sales for use in this state.

(C) Beginning July 1, 2004, an amount equal to the revenue derived from 7.6 mills ($0.0076) per dollar of sales for all pesticide sales for use in this state.

(2) All funds not otherwise distributed pursuant to this subdivision shall remain in the Department of Pesticide Regulation Fund and shall be available for expenditure, upon appropriation, to support the department’s operations.

(Amended by Stats. 2004, Ch. 230, Sec. 3. Effective August 16, 2004.)



12841.1

(a) The director may collect an assessment, in addition to the mill assessment collected pursuant to Section 12841, for all pesticide sales for use in this state except for sales for use in this state of pesticides labeled solely for home, industrial, or institutional use. The director may only collect up to an additional three-fourths mill ($0.00075) per dollar of sales, in addition to the rate established pursuant to Section 12841, if necessary to fund, or augment the funding for, an appropriation to the Department of Food and Agriculture to provide pesticide consultation to the department pursuant to Section 11454.2. The necessity of this additional assessment shall be determined by the Secretary of Food and Agriculture, in consultation with the director, on an annual basis after consideration of all other revenue sources, including any reserves, which may be appropriated for this purpose. The secretary’s written determination, including a request for a specified additional assessment and the basis for that request, shall be provided to the director by a time and in a manner prescribed by the director.

(b) The revenue collected pursuant to this section shall be deposited monthly in a separate account in the Department of Food and Agriculture Fund. These revenues shall be expended only by the Department of Food and Agriculture, upon appropriation, to provide consultation to the department pursuant to Section 11454.2. No funds may be expended prior to the execution of a memorandum of understanding pursuant to subdivision (b) of Section 11454.2. The consultation activities to be undertaken by the Department of Food and Agriculture are limited solely to those specifically authorized in the memorandum of understanding executed pursuant to Section 11454.2. These funds may not be expended for scientific risk assessment activities. The department shall be reimbursed from the Department of Food and Agriculture Fund for the department’s revenue collection activities. If the director determines that a person is entitled to a refund of mill assessment funds that were collected pursuant to this section, the director shall inform the Secretary of Food and Agriculture of the amount of the refund due, which shall be reimbursed from the Department of Food and Agriculture Fund.

(Amended by Stats. 2003, Ch. 741, Sec. 66. Effective January 1, 2004.)



12841.2

(a) The Department of Pesticide Regulation shall create a program to conduct outreach and education activities for worker safety, environmental safety, school safety, and proper pesticide handling and use, to include, but not be limited to, the following issues and criteria:

(1) The program shall encompass all communities, including urban, rural, and suburban communities.

(2) All potential exposure opportunities, including household, industrial, and agricultural uses.

(3) Rights and procedures of workers and those potentially exposed to pesticides and how to file confidential complaints.

(b) The program shall be conducted in accordance with the department’s environmental justice guidelines.

(c) The director shall appoint an advisory committee of interested stakeholders to provide input on the development and implementation of the program.

(d) This program shall compliment and not replace other outreach efforts currently in place not dealing with the issues addressed within this program.

(Added by Stats. 2003, Ch. 741, Sec. 67. Effective January 1, 2004.)



12841.3

(a) Notwithstanding Sections 2282, 12784, and 12841, the director shall pay from the revenue collected from the mill assessment in the Department of Pesticide Regulation Fund an amount not to exceed the revenue derived from 0.5 mill ($0.0005) per dollar of sales for all pesticide sales for use in this state to counties in nonattainment areas to assist those counties in the administration and enforcement of restrictions on the use of field fumigants pursuant to Chapter 3 (commencing with Section 14001) and the regulations issued pursuant to it. These funds shall be in addition to the funds distributed pursuant to Section 12841 and shall be distributed to the counties in accordance with the criteria set forth in subdivisions (c) and (d).

(b) As used in this section, “nonattainment area” means an area designated in Section 81.305 of Title 40 of the Code of Federal Regulations for the purpose of air quality planning within the chart titled “California - Ozone (1-Hour Standard).”

(c) The funds available for payment pursuant to subdivision (a) shall be apportioned based on the following criteria:

(1) A minimum of fifty thousand dollars ($50,000) shall be apportioned to each county in a nonattainment area.

(2) The remaining amount shall be apportioned to the counties based on fumigant related workload, which may include, but is not limited to, both of the following:

(3) The number of restricted use material permits issued for fumigants.

(4) The number of field fumigant applications in each county to the total for all counties within all nonattainment areas during the previous fiscal year.

(d) Only counties within a nonattainment area for which the Department of Pesticide Regulation has established a fumigant emission limit pursuant to Chapter 3 (commencing with Section 14001), and the regulations issued pursuant to it, in the current or the previous fiscal year shall receive payment of the amount apportioned pursuant to the criteria set forth in subdivision (c).

(Added by Stats. 2008, Ch. 760, Sec. 1. Effective September 30, 2008.)



12841.4

(a) Every registrant of any production agricultural- or structural-use pesticide product sold for use in this state that is packaged in rigid, nonrefillable, high-density polyethylene (HDPE) containers of 55 gallons or less shall establish a recycling program, or demonstrate participation in a recycling program to ensure HDPE containers are recycled. Container recycling must comply with the American National Standards Institute American Society of Agriculture and Biological Engineers Standard S596, entitled Recycling Plastic Containers from Pesticides and Pesticide-Related Products, as published in February 2006. The records required by these standards shall be maintained for three years and shall be subject to audit by the director.

(b) Any registrant who is required to establish or participate in a recycling program pursuant to this section shall provide to the director, at least annually, a document certifying that this requirement has been met.

(c) (1) The director may adopt regulations to carry out the purposes of this section. Upon a federal pesticide container recycling program being adopted, the director may adopt regulations to conform to the federal program.

(2) It is the intent of the Legislature in enacting this section that any regulatory standards adopted by the department shall be at least as stringent as those standards referred to in subdivision (a).

(d) Commencing September 1, 2010, the department shall estimate a recycling rate for pesticide containers and propose suggestions for program improvements and post this information annually on its Internet Web site.

(Amended by Stats. 2010, Ch. 393, Sec. 1. Effective January 1, 2011.)



12842

Every person who sells for use in this state any pesticide products that have been registered by the director shall maintain in this state, or with the director’s permission at another location, an accurate record of all transactions subject to assessment for four years. The records are subject to audit by the director and shall clearly demonstrate proof of payment of all applicable assessments for each registered pesticide product sold for use in this state.

(Repealed and added by Stats. 1997, Ch. 695, Sec. 23. Effective January 1, 1998.)



12843

The payments required by this article, together with a return in a form prescribed by the director, shall be made quarterly one calendar month after March 31, June 30, September 30, and December 31 of each year. For any delinquency in making a return, or any deficiency in payment, the director shall add to the delinquent payment a penalty of 10 percent of the amount that is due.

(Amended by Stats. 1997, Ch. 695, Sec. 24. Effective January 1, 1998.)



12844

The director and the county agricultural commissioners shall jointly develop regulations specifying the criteria to be used in allocating pesticide mill assessment funds to the counties based upon each county’s pest control activities, costs, workload, and performance. After providing public notice, the director shall adopt those regulations. The criteria to be used in allocating the funds to counties shall include, but not be limited to, all of the following:

(a) The effectiveness of the pesticide use enforcement program in each county.

(b) The number, comprehensiveness, and effectiveness of pest control inspections performed in each county.

(c) The number of licensed pest control dealers located in each county. The number of licensed agricultural pest control advisers, pest control businesses, and pest control aircraft pilots registered in each county. The number of structural pest control operators providing notice of work to each county.

(d) The work hours expended in each county by county personnel who are licensed, or working under the supervision of county personnel licensed, in pesticide regulation or environmental monitoring and investigation.

(e) The total amount of dollars expended by each county relating to pesticide regulatory activities.

(f) The total number of private applicator certificate holders in each county.

(g) The total pounds of pesticides reported used in each county.

(Repealed and added by Stats. 1997, Ch. 695, Sec. 26. Effective January 1, 1998.)



12844.5

Notwithstanding Section 12784, the funds paid to the counties under Section 12844 shall also be considered as reimbursement for costs incurred by the counties in the administration and enforcement of Chapter 7 (commencing with Section 15201).

(Added by renumbering Section 12845 (as added by Stats. 1984, Ch. 766) by Stats. 1986, Ch. 1266, Sec. 14.)



12845

(a) The director may adopt regulations that require persons subject to this article to provide information determined by the director to be necessary to enable the director to perform the audit authorized pursuant to Section 12842 and to carry out other powers or duties under this division.

(b) The regulations adopted pursuant to this section may include, but are not limited to, a requirement that a person subject to this article provide the director with information on the quarterly dollar sales of each registered pesticide sold for use in this state and the quarterly volume of each registered pesticide sold for use in this state.

(Amended by Stats. 1997, Ch. 695, Sec. 27. Effective January 1, 1998.)



12847

Sales invoices for pesticides first sold into or within this state by a registrant, pesticide broker, pest control dealer, or other person subject to this article shall show that the assessment specified in Sections 12841 and 12841.1 will be paid by the registrant, broker, dealer, or person, respectively. All other sales invoices for pesticides sold into or within this state, except retail sales of those nonagricultural pesticides labeled only for home, industrial, or institutional use shall show as a comment on the invoice that the assessment will be paid, and may show an amount or rate that represents the assessment. However, only the person who actually will pay the assessment may show the amount or rate of the assessment as a line item on the sales invoice.

(Repealed and added by Stats. 1997, Ch. 695, Sec. 30. Effective January 1, 1998.)






ARTICLE 5 - Labeling and Warranty

12851

The registrant of any pesticide shall attach to each separate lot, and each separate, finished, sealed, or closed container or package of pesticide that the registrant intends to sell within this state, a plainly printed label, that states all of the following:

(a) The name, brand, or trademark, if any, under which the pesticide is sold.

(b) The name and address of the registered manufacturer, importer, or vendor.

(Amended by Stats. 1996, Ch. 361, Sec. 59. Effective January 1, 1997.)



12852

The registrant of any pesticide that is sold or delivered to a consumer in this state shall furnish printed directions for use, and dilution if any, upon the label, or shall enclose the printed directions in each container or package of the pesticide.

(Amended by Stats. 1996, Ch. 361, Sec. 60. Effective January 1, 1997.)



12853

A registrant of pesticides may print upon the label of any sealed or closed container or package of pesticide that the registrant intends to sell within this state, or upon the label of any opened lot from which sales have been authorized by the director, such limitations of warranty with respect to the use of the pesticide, as the registrant may consider proper.

(Amended by Stats. 1996, Ch. 361, Sec. 61. Effective January 1, 1997.)



12854

No limitations of warranty by the seller shall exclude or waive either of the following implied warranties:

(a) That the pesticide corresponds to all claims and descriptions that the registrant has made in respect to it in print.

(b) That the pesticide is reasonably fit for use for any purpose for which it is intended according to any printed statement of the registrant.

(Amended by Stats. 1996, Ch. 361, Sec. 62. Effective January 1, 1997.)



12855

Except as otherwise provided in this article, the registrant is not liable for any injury or damage that is suffered solely by reason of any of the following:

(a) The use of the pesticide for a purpose that is not indicated by the label.

(b) The use of the pesticide contrary to the printed directions of the registrant or seller.

(c) The breach of any warranty by the registrant that is not expressly printed on the label.

(Amended by Stats. 1996, Ch. 361, Sec. 63. Effective January 1, 1997.)



12856

Except as otherwise provided in Section 12857, a pesticide shall not be sold unless it is in a registrant’s sealed or closed container or package.

(Amended by Stats. 1996, Ch. 361, Sec. 64. Effective January 1, 1997.)



12857

The director , pursuant to regulations prescribed by him or her, may authorize sales of pesticides to be made out of a registrant’s opened but properly labeled lot, container, or package. The director shall serve notice of the proposed action by depositing a copy of it in a United States post office, inclosed in a sealed envelope with postage prepaid and addressed to each registrant at his or her last address on file with the department. The director shall allow 15 days, during which time any protest may be filed.

(Amended by Stats. 1996, Ch. 361, Sec. 65. Effective January 1, 1997.)



12858

The statement of ingredients in any pesticide that is intended and sold for internal administration to animals may be given in terms of dosage in lieu of percentage by weight as required by Article 4 (commencing with Section 12811) and Article 6 (commencing with Section 12881).

(Amended by Stats. 1996, Ch. 361, Sec. 66. Effective January 1, 1997.)



12859

The director shall adopt regulations governing the labeling of service containers. The labeling regulations shall not apply to containers used by a person engaging in the business of farming when the containers are used on the property that the person is farming. The regulations shall provide that the labeling only include the following:

(a) The name and address of the person or firm responsible for the container.

(b) The identity of the pesticide in the container.

(c) The word “DANGER”, “WARNING”, or “CAUTION” in accordance with the label on the original container.

(Amended by Stats. 1996, Ch. 361, Sec. 67. Effective January 1, 1997.)






ARTICLE 6 - Misbranding

12881

A pesticide is misbranded in any of the following cases:

(a) The package or label bears any false or misleading statement, design, or device regarding the article or any ingredient or substance that is contained in it.

(b) The package or label is falsely branded as to the place of manufacture or production of the pesticide.

(c) It is an imitation of, or offered for sale under the name of, another article.

(d) It is labeled or branded so as to deceive or mislead the purchaser.

(Amended by Stats. 1996, Ch. 361, Sec. 68. Effective January 1, 1997.)



12882

A pesticide is also misbranded in any of the following cases:

(a) The contents of the package as originally put up have been removed in whole or in part and other contents placed in the package.

(b) The contents of the package are of a quality below that of the guarantee on the label, on the application for registration of the pesticide, or of the analysis of the representative sample delivered in connection with the application for registration of the pesticide.

(c) If the contents of any package of a pesticide is stated in terms of weight or measure, and the weight or measure is not plainly and correctly stated on the outside of the package.

(d) The label does not conform to the registered label approved by the director under the standards of this division.

(Amended by Stats. 1996, Ch. 361, Sec. 69. Effective January 1, 1997.)



12883

Except as otherwise provided in Section 12884 , a pesticide is also misbranded when the label fails to state one of the following:

(a) The name and percentage of each active ingredient, together with the total percentage of the inert ingredients, in the pesticide.

(b) The name of each active ingredient, together with the name of each and the total percentage of the inert ingredients, if there are any, in the pesticide.

A pesticide that is sold only as a spray adjuvant is not misbranded if the total percentage of the constituents ineffective as a spray adjuvant is stated on the label without mention of the terms “active ingredient” or “inert ingredient” in lieu of one of the options required by this section.

(Amended by Stats. 1996, Ch. 361, Sec. 70. Effective January 1, 1997.)



12884

If the preparation is highly toxic to humans, as determined by regulations of the director, a pesticide is misbranded if the label fails to state the name and percentage of each active ingredient together with the total percentage of the inert ingredients in the pesticide.

(Amended by Stats. 1996, Ch. 361, Sec. 71. Effective January 1, 1997.)



12885

In addition to the other provisions of this article, a spray adjuvant is misbranded if the label fails to state the type or function and the names of the principal functioning agents. If more than three functioning agents are present, only the three principal ones need be named.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Adulteration

12911

A pesticide is adulterated in any of the following cases:

(a) Its strength or purity falls below the standard or quality that it is represented to have.

(b) Any ingredient that is necessary to its effectiveness has been wholly or in part abstracted or omitted in its manufacture, or other materials substituted for that ingredient.

(c) It is intended for use on vegetation and contains any substance that is seriously injurious to vegetation, except weeds, if used according to the directions that are furnished with it.

(Amended by Stats. 1996, Ch. 361, Sec. 72. Effective January 1, 1997.)






ARTICLE 8 - Analysis

12931

The director may take samples of pesticides, make analyses or examinations of them, and make such investigations as are necessary for the full enforcement of this chapter.

(Amended by Stats. 1997, Ch. 695, Sec. 32. Effective January 1, 1998.)






ARTICLE 9 - Seizure

12961

The director may seize and quarantine any pesticide that is adulterated, misbranded, or detrimental to agriculture or to the public health, or which is otherwise not in conformity with any provision of this chapter.

(Amended by Stats. 1996, Ch. 361, Sec. 75. Effective January 1, 1997.)






ARTICLE 10 - Recommendations and Usage

12971

No recommendation shall be in conflict with the registered labeling for the product being recommended.

(Added by renumbering Section 12972 by Stats. 1978, Ch. 1049.)



12972

The use of any pesticide by any person shall be in such a manner as to prevent substantial drift to nontarget areas.

(Added by Stats. 1978, Ch. 1049.)



12973

The use of any pesticide shall not conflict with labeling registered pursuant to this chapter which is delivered with the pesticide or with any additional limitations applicable to the conditions of any permit issued by the director or commissioner.

(Repealed and added by Stats. 1978, Ch. 1049.)



12974

Failure of a person using a pesticide to possess a written recommendation shall create a rebuttable presumption that he or she has assumed responsibility for the recommendation.

(Amended by Stats. 1984, Ch. 1476, Sec. 1.)



12975

A person making a written recommendation does not incur an obligation to insure that the actual use follows his or her recommendation.

(Added by renumbering Section 12978 by Stats. 1978, Ch. 1049.)



12976

The director may adopt regulations to govern the possession, sale, or use of any pesticide which the director finds necessary to carry out the purposes of Division 6 (commencing with Section 11401) or this division.

(Amended by Stats. 2000, Ch. 806, Sec. 3. Effective January 1, 2001.)



12977

The director, and the commissioner of each county under the direction and supervision of the director, shall enforce the provisions of this article and the regulations adopted pursuant to it.

(Added by Stats. 1978, Ch. 1049.)



12978

Pesticide applications on public property which take place on school grounds, parks, or other public rights-of-way where public exposure is foreseeable shall be posted with warning signs. The signs shall be in English and Spanish and shall contain a warning that the area has been treated with a pesticide and that individuals are not to enter the area.

(a) This section shall apply to all pesticide applications which have worker reentry intervals of at least 24 hours.

(b) Posting shall be accomplished immediately prior to pesticide applications, and the signs shall be removed within 24 hours after the expiration of the reentry interval.

(c) Signs shall be posted at regular intervals and at all regular points of public entry.

(d) The agency with responsibility for the property where the pesticide application is to take place shall post the warnings required by this section.

(e) The responsible agency may substitute a barrier for the warning signs to exclude public exposure to a treated area.

(f) This section does not apply to pesticide applications by the Department of Transportation on public highway rights-of-way.

(Added by Stats. 1985, Ch. 840, Sec. 1.)



12978.7

(a) Except as provided in subdivision (d), the use of any pesticide that contains one or more of the following anticoagulants is prohibited in a wildlife habitat area:

(1) Brodifacoum.

(2) Bromadiolone.

(3) Difenacoum.

(4) Difethialone.

(b) As used in subdivision (a), a “wildlife habitat area” means any state park, state wildlife refuge, or state conservancy.

(c) State agencies are directed to encourage federal agencies to comply with subdivision (a).

(d) This section does not apply to the use of pesticides for agricultural activities, as defined in Section 564.

(e) This section does not preempt or supersede any federal statute or the authority of any federal agency.

(Added by Stats. 2014, Ch. 475, Sec. 1. Effective January 1, 2015.)



12979

A pesticide use report shall be submitted to the commissioner or director on a form and in a manner prescribed by the director. The data from the pesticide use reports shall be considered in setting priorities for food monitoring, pesticide use enforcement, farm worker safety programs, environmental monitoring, pest control research, public health monitoring and research, and similar activities by the department, or by the department in cooperation with other state, regional, or local agencies with appropriate authority.

(Added by Stats. 1989, Ch. 1200, Sec. 7. Effective October 1, 1989.)






ARTICLE 10.5 - Pesticides and Worker Safety

12980

The Legislature hereby finds and declares that it is necessary and desirable to provide for the safe use of pesticides and for safe working conditions for farmworkers, pest control applicators, and other persons handling, storing, or applying pesticides, or working in and about pesticide-treated areas.

The Legislature further finds and declares that the development of regulations relating to pesticides and worker safety should be the joint and mutual responsibility of the Department of Food and Agriculture and the State Department of Health Services.

The Legislature further finds and declares that in carrying out the provisions of this article, the University of California, the Department of Industrial Relations, and any other similar institution or agency should be consulted.

(Amended by Stats. 1978, Ch. 429. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



12981

The director shall adopt regulations to carry out the provisions of this article. Such regulations shall include, but are not limited to, all of the following subjects:

(a) Restricting worker reentry into areas treated with pesticides determined by the director to be hazardous to worker safety by using either or both of the following:

(1) Time limits.

(2) Pesticide residue levels on treated plant parts determined by scientific analysis to not be a significant factor in cholinesterase depression or other health effects.

When the director has adopted regulations pursuant to both paragraphs (1) and (2), the person in control of the area treated with the pesticide shall have the option of following regulations adopted pursuant to either paragraph (1) or (2). If the person in control of the area treated with the pesticide chooses to follow regulations adopted pursuant to paragraph (2), the director may establish and charge the person a fee necessary to cover any costs of analysis or costs incurred by the director or commissioner in carrying out regulations adopted pursuant to paragraph (2). The regulations shall include a procedure for the collection of the fee, and the fee shall not exceed actual cost.

(b) Handling of pesticides.

(c) Hand washing facilities.

(d) Farm storage and commercial warehousing of pesticides.

(e) Protective devices, including, but not limited to, respirators and eyeglasses.

(f) Posting, in English and Spanish, of fields, areas, adjacent areas or fields, or storage areas.

The State Department of Health Services shall participate in the development of any regulations adopted pursuant to this article. Such regulations that relate to health effects shall be based upon the recommendations of the State Department of Health Services. The original written recommendations of the State Department of Health Services, any subsequent revisions of those recommendations, and the supporting evidence and data upon which the recommendations were based shall be made available upon request to any person.

(Amended by Stats. 1980, Ch. 926. Effective September 18, 1980. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



12982

The director and the commissioner of each county under the direction and supervision of the director, shall enforce the provisions of this article and the regulations adopted pursuant to it. The local health officer may assist the director and the commissioner in the enforcement of the provisions of this article and any regulations adopted pursuant to it. The local health officer shall investigate any condition where a health hazard from pesticide use exists, and shall take necessary action, in cooperation with the commissioner, to abate the condition. The local health officer may call upon the State Department of Health Services for assistance pursuant to Section 105210 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 53. Effective September 29, 1996.)



12985

Any person who orders an employee to enter an area posted with a warning sign in violation of any worker safety reentry requirements promulgated pursuant to this article by the director is guilty of a misdemeanor. A violation of this article affecting any worker or workers constitutes a separate offense for each affected worker.

(Added by Stats. 1985, Ch. 840, Sec. 2.)



12986

(a) The director shall approve programs for training persons who handle or apply pesticides in aerial pest control operations. The training programs shall be consistent with, but not limited to, this article and may include participation by trainees in field practices or exercises dealing with the safe handling and application of pesticides and may include performance measurement of the practices and exercises.

(b) The approved training programs shall be conducted by industry qualified instructors. Industry qualified instructors are persons approved by the director.

(c) All persons who successfully complete an approved training program shall be issued a certificate of completion by industry qualified instructors, which shall be available for inspection by the director or a commissioner, or his or her representative. When the person completing an approved training program attended the program at the request or expense of the person’s employer, the employer shall be provided a copy of the certificate of completion, which also shall be available for inspection by the director or a commissioner, or his or her representative.

(Added by Stats. 1988, Ch. 746, Sec. 2.)



12987

The director shall require registrants of pesticides to submit the data necessary to perform the director’s duties under this article.

(Added by Stats. 1991, Ch. 274, Sec. 1.)



12988

No pesticide may be registered or reregistered unless the director determines that the registrant has complied with this article.

(Added by Stats. 1991, Ch. 274, Sec. 2.)






ARTICLE 11 - Violations

12991

It is unlawful for any person, individually or through another, in connection with any substance or mixture of substances included within the scope of this chapter, to do any of the following:

(a) Make any material or substantial misrepresentation.

(b) Make any false promises of a character likely to influence, induce, or deceive.

(c) Engage in illegitimate business or dishonest dealing.

(d) Cause to be published or distributed any false or misleading literature, or cause to be displayed any false or misleading advertisement.

(e) Use, store, transport, handle, or dispose of any pesticide, or of any container that holds or has held a pesticide, except in compliance with regulations of the director.

(f) Purchase for use in this state a pesticide that is labeled for agricultural use except from a person licensed as a pest control dealer pursuant to Section 12107. Persons using those products shall retain receipts of the purchase of the products for four years and make the receipts available for inspection upon request of the director or the commissioner.

(Amended by Stats. 1997, Ch. 695, Sec. 35. Effective January 1, 1998.)



12992

It is unlawful for any person to sell any adulterated or misbranded pesticide.

In any prosecution of any agent or dealer under this section it is a complete defense to prove that the adulterated or misbranded pesticide that is the basis of the prosecution was guaranteed by the party from whom the agent or dealer purchased it to be not adulterated or misbranded.

(Amended by Stats. 1996, Ch. 361, Sec. 77. Effective January 1, 1997.)



12993

It is unlawful for any person to manufacture, deliver, or sell any pesticide or any substance or mixture of substances that is represented to be a pesticide, or to retail any formula for a pesticide in conjunction with the sale or gift of materials that are represented to be the essential ingredients necessary to constitute a pesticide, which is not registered pursuant to this chapter, or for which the registration has been suspended or canceled, except as provided in regulations adopted by the director or as provided in the notice or order of suspension or cancellation. This section, however, does not apply to any pesticide product of a registrant that is manufactured solely for export outside this state, and which is so exported.

(Amended by Stats. 1996, Ch. 361, Sec. 78. Effective January 1, 1997.)



12994

It is unlawful for any person to transport, destroy, or dispose of any quarantined pesticide, unless the person has received written permission from the director.

(Amended by Stats. 1996, Ch. 361, Sec. 79. Effective January 1, 1997.)



12995

Except as provided in regulations adopted by the director or as provided in the notice or order of suspension or cancellation, it is unlawful for any person, by himself or herself or through another, to possess or use any pesticide that is not registered pursuant to this chapter, or for which registration has been suspended.

(Amended by Stats. 1996, Ch. 361, Sec. 80. Effective January 1, 1997.)






ARTICLE 12 - Penalties and Injunctive Relief

12996

(a) Every person who violates any provision of this division relating to pesticides, or any regulation issued pursuant to a provision of this division relating to pesticides, is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), or by imprisonment of not more than six months, or by both the fine and imprisonment. Upon a second or subsequent conviction of the same provision of this division relating to pesticides, a person shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by imprisonment of not more than six months or by both the fine and imprisonment. Each violation constitutes a separate offense.

(b) Notwithstanding the penalties prescribed in subdivision (a), if the offense involves an intentional or negligent violation that created or reasonably could have created a hazard to human health or the environment, the convicted person shall be punished by imprisonment in a county jail not exceeding one year or in the state prison or by a fine of not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000), or by both the fine and imprisonment.

(c) This section does not apply to violations of Chapter 7.5 (commencing with Section 15300) or Section 13186.5.

(Amended by Stats. 2014, Ch. 848, Sec. 8. Effective January 1, 2015.)



12996.5

(a) For the purposes of this chapter:

(1) “Office” means the Office of Environmental Health Hazard Assessment.

(2) “Department” means the Department of Pesticide Regulation.

(3) “Certified Unified Program Agency” or “CUPA” means the agency certified by the Secretary for Environmental Protection to implement the unified program specified in Chapter 6.11 (commencing with Section 25404) of Division 20 of the Health and Safety Code within a jurisdiction.

(4) “Agency” means the California Environmental Protection Agency.

(5) “Nonoccupational” means that the person exposed to the pesticide was not at the time of the exposure performing work as an employee.

(6) “Acute” means a medical condition that involves a sudden onset of symptoms due to an illness, injury, or other medical problem that requires prompt medical attention and that has a limited duration.

(7) “Uncompensated medical care” means the cost of care not covered by any other program, including, but not limited to copayments for medical insurance, Healthy Families Program, or Medi-Cal. Reimbursed medical costs shall not exceed 125 percent of the Medi-Cal reimbursement rates.

(b) The exposure of each person to a pesticide resulting from the violation of Section 12972 or 12973, or any regulation adopted pursuant to Section 12976, 12981, or 14005, that causes acute illnesses or injury, shall constitute a separate violation of the statute or regulation.

(Added by Stats. 2004, Ch. 913, Sec. 1. Effective January 1, 2005.)



12997

In lieu of seeking prosecution of any violation of this division as a misdemeanor, and the penalty prescribed in Section 12996, the director may prosecute civilly pursuant to Sections 12998 and 12999, or may levy civil penalties pursuant to Section 12999.4 or the commissioner may levy civil penalties pursuant to Section 12999.5.

(Amended by Stats. 1989, Ch. 843, Sec. 2.)



12997.5

(a) In addition to any penalties paid in connection with an enforcement action taken pursuant to Sections 12996, 12997, 12999, and 12999.5, any person who is found in violation of any provision of this division related to pesticides or any regulation related to pesticides adopted pursuant to this division that results in illness or injury requiring emergency medical transport or immediate medical treatment of any individual in a nonoccupational setting from any pesticide used in the production of an agricultural commodity, shall be liable to the individual harmed or to the medical provider for the immediate costs of uncompensated medical care from acute injuries and illnesses of the exposed individual.

(b) Any order issued in connection with a finding of a violation as described in subdivision (a) shall include the obligation to reimburse medical costs from acute illnesses and injuries of any individual requiring immediate medical treatment as a consequence of this violation to the injured individuals or their medical providers.

(c) Any person found in violation of this section shall submit to the director within 30 days of the final determination of liability, a written plan on how they will pay individuals and medical providers for the emergency medical transport and the immediate medical costs from acute medical injuries and illnesses of all individuals requiring immediate medical treatment as a consequence of the violation. A person alleged to have violated subdivision (a) may voluntarily submit a written plan pursuant to this section prior to the determination of liability. The contents of the voluntary plan shall not be held against the person in any action to determine whether the person violated those provisions.

(d) Any violation of this section shall be subject to the criminal and civil sanctions and penalties set forth in this division.

(e) Payment of emergency medical costs pursuant to this section shall not preclude an affected person from filing a civil action for injuries, illnesses, or costs related to the incident. Any damage award associated with a civil action related to the incident shall be reduced by the amount the plaintiff received from this section.

(f) Payment of emergency medical costs pursuant to this section shall not be held against the person in any action to determine whether the person violated those provisions.

(g) For any person who provides for the immediate reimbursement of medical costs for acute medical illnesses and injuries prior to a final determination by the department, the director or agricultural commissioner may reduce, by not more than 50 percent, the fines imposed pursuant to Section 12996.5. This reduction shall not limit the responsible party’s financial obligation under this section. The department or agricultural commissioner shall attempt to complete the determination within 45 days of the incident.

(Added by Stats. 2004, Ch. 913, Sec. 2. Effective January 1, 2005.)



12997.7

(a) The agency, in consultation with the department, the office, county agricultural commissioners, local health officers, CUPAs, and affected community members, shall by August 31, 2005, establish minimum standard protocols for the purposes of amending area plans.

(b) The protocols shall include, but not be limited to, all of the following:

(1) Protocols for requesting and providing immediate access to pesticide-specific information necessary to assist emergency medical services personnel in identifying pesticides that may be causing a pesticide drift exposure incident and appropriate treatments.

(2) Protocols to delineate specific agency responsibilities and the process for responding to calls, notifying residents, and coordinating evacuation, if needed.

(3) Protocols to establish emergency shelter procedures and locations to be used in the event evacuation is needed.

(4) Protocols to access services in all languages known to be spoken in the affected area in accordance with Section 11135 of the Government Code.

(5) Protocols to ensure access to health care within 24 hours of the exposure and up to a week after the exposure.

(6) Protocols to notify medical providers regarding eligibility for reimbursement pursuant to Section 12997.5.

(c) The CUPA or administering agency shall amend the area plan for emergency response, pursuant to subdivision (c) of Section 25503, to specifically address pesticide drift exposure and to incorporate provisions of the protocols of subdivision (b).

(d) Upon the next scheduled update of the area plan, all CUPAs shall have incorporated a pesticide drift component into their area plan.

(e) The minimum standard protocols developed under subdivision (a) shall be in accordance with the California Environmental Protection Agency’s guidelines.

(Added by Stats. 2004, Ch. 913, Sec. 3. Effective January 1, 2005.)



12998

Any person who violates this division relating to pesticides or structural pest control devices, or any regulation issued pursuant to a provision of this division relating to pesticides or structural pest control devices, is liable civilly in an amount not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) for each violation. Any person who commits a second or subsequent violation that is the same as a prior violation or similar to a prior violation or whose intentional violation resulted or reasonably could have resulted in the creation of a hazard to human health or the environment or in the disruption of the market of the crop or commodity involved, is liable civilly in an amount not less than five thousand dollars ($5,000) nor more than twenty-five thousand dollars ($25,000) for each violation. Any money recovered under this section shall be paid into the Department of Pesticide Regulation Fund for use by the department in administering this division, and Division 6 (commencing with Section 11401).

(Amended by Stats. 1998, Ch. 651, Sec. 5. Effective January 1, 1999.)



12999

Upon a complaint by the director, or by the Structural Pest Control Board in the case of violations of Chapter 7.5 (commencing with Section 15300) or regulations adopted pursuant to that chapter relating to structural pest control devices, the Attorney General may bring an action for civil penalties in any court of competent jurisdiction in this state against any person violating any provision of this division, or any regulation issued pursuant to it. The Attorney General may bring an action for civil penalties on his or her own initiative if, after examining the complaint and the evidence, he or she believes a violation has occurred.

(Amended by Stats. 1998, Ch. 651, Sec. 6. Effective January 1, 1999.)



12999.2

The remedies or penalties provided by this division are in addition to the remedies or penalties available under any other law.

(Added by Stats. 1998, Ch. 651, Sec. 7. Effective January 1, 1999.)



12999.4

(a) In lieu of civil prosecution by the director, the director may levy a civil penalty against a person violating Sections 12115, 12116, 12671, 12992, 12993, Chapter 10 (commencing with Section 12400) of Division 6, Article 4.5 (commencing with Section 12841), Section 13186.5, Chapter 7.5 (commencing with Section 15300), or the regulations adopted pursuant to those provisions, of not more than five thousand dollars ($5,000) for each violation.

(b) Before a civil penalty is levied, the person charged with the violation shall be given a written notice of the proposed action, including the nature of the violation and the amount of the proposed penalty, and shall have the right to request a hearing within 20 days after receiving notice of the proposed action. A notice of the proposed action that is sent by certified mail to the last known address of the person charged shall be considered received even if delivery is refused or the notice is not accepted at that address. If a hearing is requested, notice of the time and place of the hearing shall be given at least 10 days before the date set for the hearing. Before the hearing, the person shall be given an opportunity to review the director’s evidence. At the hearing, the person shall be given the opportunity to present evidence on his or her own behalf. If a hearing is not timely requested, the director may take the action proposed without a hearing.

(c) If the person against whom the director levied a civil penalty requested and appeared at a hearing, the person may seek review of the director’s decision within 30 days of the date of the decision pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) After the exhaustion of the review procedure provided in this section, the director, or his or her representative, may file a certified copy of a final decision of the director that directs the payment of a civil penalty and, if applicable, any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity with the decision or order. No fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of judgment pursuant to this section.

(e) Any money recovered under this section shall be paid into the Department of Pesticide Regulation Fund for use by the department, upon appropriation, in administering this division and Division 6 (commencing with Section 11401).

(Amended by Stats. 2014, Ch. 848, Sec. 9. Effective January 1, 2015.)



12999.5

(a) In lieu of civil prosecution by the director, the county agricultural commissioner may levy a civil penalty against a person violating Division 6 (commencing with Section 11401), Article 10 (commencing with Section 12971) or Article 10.5 (commencing with Section 12980) of this chapter, Section 12995, Article 1 (commencing with Section 14001) of Chapter 3, Chapter 3.7 (commencing with Section 14160), Chapter 7.5 (commencing with Section 15300), or a regulation adopted pursuant to any of these provisions, of not more than one thousand dollars ($1,000) for each violation. Any violation determined by the county agricultural commissioner to be a Class A violation as defined in Section 6130 of Title 3 of the California Code of Regulations is subject to a fine of not more than five thousand dollars ($5,000) for each violation. It is unlawful and grounds for denial of a permit under Section 14008 for a person to refuse or neglect to pay a civil penalty levied pursuant to this section once the order is final.

(b) If a person has received a civil penalty for pesticide drift in a school area subject to Section 11503.5 that results in a Class A violation as defined in subdivision (a), the county agricultural commissioner shall charge a fee, not to exceed fifty dollars ($50), for processing and monitoring each subsequent pesticide application that may pose a risk of pesticide drift made in a school area subject to Section 11503.5. The county agricultural commissioner shall continue to impose the fee for each subsequent application that may pose a risk of drift, until the person has completed 24 months without another Class A violation as defined in subdivision (a).

(c) Before a civil penalty is levied, the person charged with the violation shall be given a written notice of the proposed action including the nature of the violation and the amount of the proposed penalty, and shall have the right to request a hearing within 20 days after receiving notice of the proposed action. A notice of the proposed action that is sent by certified mail to the last known address of the person charged shall be considered received even if delivery is refused or the notice is not accepted at that address. If a hearing is requested, notice of the time and place of the hearing shall be given at least 10 days before the date set for the hearing. At the hearing, the person shall be given an opportunity to review the county agricultural commissioner’s evidence and to present evidence on his or her own behalf. If a hearing is not timely requested, the county agricultural commissioner may take the action proposed without a hearing.

(d) If the person upon whom the county agricultural commissioner levied a civil penalty requested and appeared at a hearing, the person may appeal the county agricultural commissioner’s decision to the director within 30 days of the date of receiving a copy of the county agricultural commissioner’s decision. The following procedures apply to the appeal:

(1) The appeal shall be in writing and signed by the appellant or his or her authorized agent, state the grounds for the appeal, and include a copy of the county agricultural commissioner’s decision. The appellant shall file a copy of the appeal with the county agricultural commissioner at the same time it is filed with the director.

(2) The appellant and the county agricultural commissioner may, at the time of filing the appeal or within 10 days thereafter or at a later time prescribed by the director, present the record of the hearing including written evidence that was submitted at the hearing and a written argument to the director stating grounds for affirming, modifying, or reversing the county agricultural commissioner’s decision.

(3) The director may grant oral arguments upon application made at the time written arguments are filed.

(4) If an application to present an oral argument is granted, written notice of the time and place for the oral argument shall be given at least 10 days before the date set for the oral argument. The times may be altered by mutual agreement of the appellant, the county agricultural commissioner, and the director.

(5) The director shall decide the appeal on the record of the hearing, including the written evidence and the written argument described in paragraph (2), that he or she has received. If the director finds substantial evidence in the record to support the county agricultural commissioner’s decision, the director shall affirm the decision.

(6) The director shall render a written decision within 45 days of the date of appeal or within 15 days of the date of oral arguments or as soon thereafter as practical.

(7) On an appeal pursuant to this section, the director may affirm the county agricultural commissioner’s decision, modify the county agricultural commissioner’s decision by reducing or increasing the amount of the penalty levied so that it is within the director’s guidelines for imposing civil penalties, or reverse the county agricultural commissioner’s decision. Any civil penalty increased by the director shall not be higher than that proposed in the county agricultural commissioner’s notice of proposed action given pursuant to subdivision (c). A copy of the director’s decision shall be delivered or mailed to the appellant and the county agricultural commissioner.

(8) Any person who does not request a hearing pursuant to subdivision (c) may not file an appeal pursuant to this subdivision.

(9) Review of a decision of the director may be sought by the appellant within 30 days of the date of the decision pursuant to Section 1094.5 of the Code of Civil Procedure.

(e) The county agricultural commissioner may levy a civil penalty pursuant to subdivisions (a), (c), and (d) against a person violating paragraph (1), (2), or (8) of subdivision (a) of Section 1695 of the Labor Code, which pertains to registration with the county agricultural commissioner, carrying proof of that registration, and filing changes of address with the county agricultural commissioner.

(f) After the exhaustion of the appeal and review procedures provided in this section, the county agricultural commissioner or his or her representative may file a certified copy of a final decision of the county agricultural commissioner that directs the payment of a civil penalty and, if applicable, a copy of any decision of the director or his or her authorized representative rendered on an appeal from the county agricultural commissioner’s decision and a copy of any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity with the decision or order. No fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of judgment pursuant to this section.

(Amended by Stats. 2014, Ch. 257, Sec. 1. Effective January 1, 2015.)



13000

(a) Except as provided in subdivisions (b) and (c), an action brought pursuant to this article shall be commenced by the director, the commissioner, the Attorney General, the district attorney, the city prosecutor, or the city attorney, as the case may be, within two years of the occurrence of the violation.

(b) When a commissioner submits a completed investigation to the director for action by the director or the Attorney General, the action shall be commenced within one year of that submission. However, nothing in this subdivision precludes the director from returning the investigation to the commissioner for action to be commenced by the commissioner, the district attorney, the city prosecutor, or the city attorney, as provided in subdivision (a).

(c) An action brought by the director to collect unpaid mill assessments and delinquent fees required by Article 4.5 (commencing with Section 12841) or an action brought by the director to collect civil penalties pursuant to Section 12999.4 for violations of Article 4.5 (commencing with Section 12841), Section 12992, Section 12993, or Section 12995 shall be commenced within four years of the occurrence of the violation.

(Amended by Stats. 2007, Ch. 338, Sec. 1. Effective January 1, 2008.)



13000.1

The commissioner or director may bring an action to enjoin the violation or the threatened violation of any order made pursuant to this division in the superior court in the county in which the order is issued or the violation occurs or is threatened, and the court may enjoin the violation or threatened violation upon that showing and without further evidence of irreparable injury. The court may compel specific performance of any acts or course of conduct necessary to protect persons, animals, crops, or property.

(Added by Stats. 1993, Ch. 624, Sec. 10. Effective January 1, 1994.)






ARTICLE 13 - Cease and Desist

13101

The director, upon a finding that the use, handling, delivery, or sale of a pesticide in violation of any provision of this division, or any regulation issued pursuant to it, is taking place, or appears imminent, and that activity, if allowed to proceed, will present an immediate hazard or cause irreparable damage, may issue an order to the persons responsible for that activity to cease and desist from further commission of the violation.

(Amended by Stats. 1996, Ch. 361, Sec. 81. Effective January 1, 1997.)



13102

The agricultural commissioner, upon a finding that the use, handling, delivery, or sale of a pesticide in violation of any provision of this division, or any regulation issued pursuant to it, is taking place, or appears imminent, and that activity, if allowed to proceed, will present an immediate hazard or cause irreparable damage, may issue an order to the persons responsible for that activity to cease and desist from further commission of the violation.

Any person aggrieved by a cease and desist order issued by an agricultural commissioner may appeal the order to the director, who shall affirm, modify, or rescind the order. The order of the agricultural commissioner shall remain in force during the appeal to the director, and until the director’s decision has been rendered.

(Amended by Stats. 1996, Ch. 361, Sec. 82. Effective January 1, 1997.)






ARTICLE 14 - Birth Defect Prevention

13121

This article shall be known and may be cited as the Birth Defect Prevention Act of 1984.

(Added by Stats. 1984, Ch. 669, Sec. 1.)



13122

It is the purpose of the Legislature in enacting this chapter to prevent pesticide induced abortions, birth defects, and infertility.

(Added by Stats. 1984, Ch. 669, Sec. 1.)



13123

For purposes of this chapter, the following terms mean:

(a) “Adverse reproductive effect” means a statistically significant adverse effect on parental reproductive performance and the growth and development of offspring, including gonadal function, conception, and parturition; abortions; birth defects; stillbirths; and resorptions.

(b) “Data gap” means that the department does not have on file a full set of valid mandatory health effects studies.

(c) “Mandatory health effects study” means adverse reproductive effect, chronic toxicity, mutagenicity, neurotoxicity, oncogenicity, and teratogenicity studies required for full registration or licensing of pesticides in California, as of July 1, 1983.

(d) “Teratogenic” means the property of a substance or mixture of substances to produce or induce functional deviations or developmental anomalies, not heritable, in or on an animal embryo or fetus.

(e) “Mutagenic effect” means the property of a substance or mixture of substances to induce changes in the genetic complement of either somatic or germinal tissue in subsequent generations.

(f) “Chronic toxicity” means the property of a substance or mixture of substances to cause adverse effects in an organism upon repeated or continuous exposure over a period of at least one-half the lifetime of that organism.

(g) “Oncogenic” means the property of a substance or a mixture of substances to produce or induce benign or malignant tumor formations in living animals.

(h) “Neurotoxic effect” means any adverse effect on the nervous system such as delayed-onset locomotor ataxia resulting from single administration of the test substance, repeated once if necessary.

(i) “Initiation” means that the mandatory health effects study or any necessary preliminary studies, such as pilot studies or range finding studies, have been commenced.

(j) “Data generator” means a person who has completed and filed with the director a data commitment status report.

(k) “Completion” means that the study has been finished, the data has been analyzed, and the final report of the results, including all exhibits, has been prepared and submitted to the department.

(l) “Submitted” means deliverance of a completed study to the department. A study shall be deemed to be submitted until it has been determined by the department to be unacceptable and not capable of being upgraded.

(m) “Suspend” means the director has issued a notice of intent to suspend the registration of a pesticide product. The director shall issue a suspension order at the earliest possible time.

(Amended by Stats. 1992, Ch. 706, Sec. 13. Effective September 15, 1992.)



13123.5

To the extent feasible, health effects studies shall be conducted in accordance with standards and protocols established pursuant to the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 135 et seq.).

(Added by Stats. 1984, Ch. 669, Sec. 1.)



13126

No new active pesticide ingredient shall be conditionally registered or licensed when any of the mandatory health effects studies, as defined in subdivision (c) of Section 13123, is missing, incomplete, or of questionable validity unless the registration is based on previous consultation with the State Director of Health Services and the Director of Industrial Relations.

(Added by Stats. 1984, Ch. 669, Sec. 1. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



13127

(a) Not later than December 31, 1985, the department shall identify 200 pesticide active ingredients which the department determines have the most significant data gaps and widespread use and which are suspected to be hazardous to people. Not later than 30 days after the report issued pursuant to former Section 13125, as added by Chapter 669 of the Statutes of 1984, the department shall notify each registrant of a pesticide product containing any of the identified 200 pesticide active ingredients of the applicable data gap required to be filled pursuant to this section.

(b) Not later than December 31, 1985, the department shall also adopt a timetable for the filling of all data gaps on all pesticide active ingredients, other than those identified by the department pursuant to subdivision (a), which are currently registered or licensed in California. The department shall notify registrants of the applicable data gaps and the scheduled time to initiate and complete studies as provided in the timetable.

(c) (1) Not later than September 1, 1986, the department shall determine whether a test has been initiated to fill each of the data gaps for each pesticide active ingredient identified in subdivision (a). If no test has been initiated, the department shall fill data gaps in accordance with procedures provided in subparagraph (B) of paragraph (2) of subsection (c) of Section 136a of Title 7 of the United States Code. In order to carry out this section, the director has the same authority to require information from registrants of active pesticide ingredients and to suspend registration that the Administrator of the Environmental Protection Agency has pursuant to subparagraph (B) of paragraph (2) of subsection (c) of Section 136a of Title 7 of the United States Code. If a hearing is requested regarding the proposed suspension of registration, it shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. On or before July 1, 1986, the director shall, by regulation, prescribe procedures for resolving disputes or funding the filling of data gaps. The procedures may include mediation and arbitration. The arbitration procedures, insofar as practical, shall be consistent with the federal act, or otherwise shall be in accordance with the commercial arbitration rules established by the American Arbitration Association. The procedures shall be established so as to resolve any dispute within the timetable established in subdivision (a).

(2) The department shall also obtain the data which is identified in subdivision (b), according to the timetable and procedures specified in this section.

(d) The director shall review the timetable established by the Environmental Protection Agency for the accelerated registration program under amendments effective in 1989 to the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136 et seq.).

(e) (1) This section does not apply to any product which the director determines has limited use or that substantial economic hardship would result to users due to unavailability of the product and there is not significant exposure to the public or workers and the product is otherwise in compliance with federal law.

(2) The director may not, pursuant to this subdivision, exempt all pesticide products containing the same pesticide active ingredient unless it is determined that the pesticide active ingredient has only limited use, there is insignificant exposure to workers or the public, and the products are otherwise in compliance with federal law. Any exemption issued pursuant to this paragraph shall expire at the end of three years after it is issued.

(f) (1) Whenever the director exercises the authority provided in paragraph (1) of subdivision (e), he or she shall give public notice of the action stating the reasons for exempting the pesticide product from the data requirements of this article. Copies of this notice shall be provided to the appropriate policy committees of the Legislature.

(2) Whenever the director acts pursuant to paragraph (2) of subdivision (e), the director shall furnish not less than 30 days’ public notice of the proposed action, stating the reasons for exempting the pesticide product from the data requirements of this article and allowing public comment thereon. Copies of the notice and the final decision shall be provided to the appropriate policy committees of the Legislature.

(Amended by Stats. 2004, Ch. 193, Sec. 27. Effective January 1, 2005.)



13127.2

The director shall, on January 15, 1992, issue a notice of the impending suspension of the registration of any pesticide product containing an active ingredient identified pursuant to subdivision (a) of Section 13127 for which the registrant has not submitted the required data by December 31, 1991. The data generator or registrant may petition the director within 30 days of notification of impending suspension of registration for deferral of the suspension pursuant to Section 13127.3. The director shall act upon such a petition at the earliest possible time and, upon denial of the petition, suspend the registration of each such product.

(Amended by Stats. 1992, Ch. 706, Sec. 14. Effective September 15, 1992.)



13127.3

(a) The director shall grant an extension of time for submission of the required data if, and only if, the director, with the concurrence of the Secretary for Environmental Protection, makes a finding that both of the following conditions are satisfied:

(1) The registrant has submitted at least eight of the mandatory health effects studies, and has initiated the studies required to fill the remaining data gaps by January 15, 1992, unless the registrant can demonstrate to the satisfaction of the director that it failed to have eight studies submitted, and the remaining studies initiated, in accordance with this paragraph because not more than two studies were delayed due to specific, written direction of the department based upon a written evaluation by a department toxicologist.

(2) That the registrant has taken appropriate steps to meet the requirements of this article. To determine whether appropriate steps have been taken, the director shall consider the registrant’s timely response to data call-ins on other active ingredients contained in products registered with the department pursuant to this article and pursuant to Article 15 (commencing with Section 13141), and whether the registrant has responded in a timely and appropriate manner to notices and correspondence from the department relating to data call-ins and has taken appropriate measures to address study deficiencies identified by the department.

(b) A registrant shall not be considered to have taken the appropriate steps, as provided in subdivision (a), if the registrant has failed to meet the deadlines established by this article due to efforts to coordinate compliance with federal data requirements.

(Amended by Stats. 1992, Ch. 706, Sec. 15. Effective September 15, 1992.)



13127.31

Notwithstanding subdivision (a) of Section 13127.3, if the director finds that delays in submitting the mandatory health effects studies were primarily caused by actions of the department, the director, with the concurrence of the Secretary for Environmental Protection, may extend the deadlines for submitting the mandatory health effects studies for the following active ingredients creosote, pentachlorophenol, dicamba, para-dichlorobenzene, methyl bromide, napropamide, petroleum distillates, and arsenic pentoxide/trioxide. Registrants of these products shall submit the required studies in a timely manner, but in no case later than the time allowed in Section 13127.92.

(Added by Stats. 1991, Ch. 1228, Sec. 3.5.)



13127.32

Notwithstanding any other provision of law, none of the following pesticide products shall remain registered in this state:

(a) Except as specified in subdivision (b), no pesticide product containing an active ingredient identified pursuant to subdivision (a) of Section 13127 for which the required studies have not been submitted by March 30, 1996, shall remain registered after that date.

(b) No pesticide product containing methyl bromide or pentachlorophenol for which the required studies have not been submitted by December 31, 1997, shall remain registered after that date.

(Repealed and added by Stats. 1996, 3rd Ex. Sess., Ch. 1, Sec. 4. Effective June 14, 1996.)



13127.5

(a) The director, with the concurrence of the Secretary for Environmental Protection, may defer the suspension of registration of a pesticide product, as provided in Section 13127.2, if both of the following occur:

(1) The director receives a petition from the registrant or any other person requesting a deferral of suspension.

(2) The director makes a written finding of one of the following:

(A) Suspension of the registration of the product would cause substantial economic hardship to the users of the product, that there would be no significant, unmitigated human exposure to the product, and that no feasible alternatives to the product are available.

(B) Suspension of the registration of the product would be more detrimental to the agricultural or nonagricultural environment than continued use of the product, that there would be no significant, unmitigated human exposure to the product, and that no feasible alternatives to the product are available.

(C) Suspension of the registration of the product would result in significant risk to the public health and that no feasible alternatives to the product are available.

(b) The director shall limit the use of any product granted a deferral of suspension pursuant to paragraph (2) of subdivision (a) to specific uses that conform to the director’s findings pursuant to paragraph (2) of subdivision (a).

(Added by Stats. 1991, Ch. 1228, Sec. 5.)



13127.6

The director shall levy a charge on data generators of up to one thousand dollars ($1,000) per day for each day a data gap continues to exist after the date the director issues a deferral of suspension of registration pursuant to Section 13127.5. In establishing the amount of the charge, the director shall consider the number of outstanding studies, the registrant’s timely response to data call-ins on other products registered with the department pursuant to this article, and whether the registrant has responded in a timely and appropriate manner to notices and correspondence from the department relating to data call-ins, and whether the registrant has taken appropriate measures to address study deficiencies identified by the department. If the charge levied on the data generator is not paid, all products containing that active ingredient shall be suspended. Revenues collected from the levying of charges shall be deposited in the Department of Pesticide Regulation Fund.

(Amended by Stats. 1992, Ch. 706, Sec. 16. Effective September 15, 1992.)



13127.7

All documentation relevant to a finding made pursuant to Sections 13127.3 and 13127.5 shall be available to the public, and the findings shall be a public record.

(Added by Stats. 1991, Ch. 1228, Sec. 7.)



13127.8

(a) A suspension of registration of a pesticide product containing any of the active ingredients identified pursuant to subdivision (a) of Section 13127 shall be revoked when the director determines that the registrant has submitted all of the mandatory health effects studies. If, upon completion of the review of the studies, the director determines that a data gap still exists, the director shall suspend the registration.

(b) If at any time after January 1, 1992, the registrant meets the requirements of subdivision (a) of Section 13127.3, notwithstanding the date specified in paragraph (1) of subdivision (a) of Section 13127.3, the director shall revoke the suspension, and shall levy a charge pursuant to Section 13127.6 or, if a charge has already been levied on a registrant, the director may revise the charge in light of the registrant’s compliance with the requirements of this article and Article 15 (commencing with Section 13141).

(c) The director may modify the amount of the charge levied pursuant to Section 13127.6 upon the initiation or submission of any health effects studies required pursuant to this article.

(Added by Stats. 1991, Ch. 1228, Sec. 8.)



13127.9

For each mandatory health effects study that is required for each active ingredient identified pursuant to subdivision (a) of Section 13127, the registrant shall submit to the department a progress report in December of each year until the study is completed.

(Added by Stats. 1991, Ch. 1228, Sec. 9.)



13127.91

The director shall suspend the registration of any pesticide product that contains an active ingredient identified pursuant to subdivision (a) of Section 13127 for which the registrant fails to do any of the following:

(a) Respond to the director’s notification of a data gap.

(b) Submit progress reports as required by Section 13127.9.

(c) Demonstrate reasonable progress toward completion of all the mandatory health effects studies.

(Added by Stats. 1991, Ch. 1228, Sec. 10.)



13127.92

(a) Extensions of time granted pursuant to Sections 13127.3, 13127.31, and 13127.5 shall only be for the time necessary to complete the mandatory health effects studies.

(b) Mandatory health effects studies shall be completed in accordance with the following timetable:

(1) Forty-eight months for oncogenicity, chronic feeding, and reproduction studies.

(2) Twenty-four months for teratogenicity and neurotoxicity studies.

(3) Twelve months for mutagenicity studies.

(c) A deferral of suspension of registration issued pursuant to Section 13127.5 shall be subject to an annual review by the director and shall be limited to the time necessary to complete the required studies, and shall in no case exceed four years with the time tolling from the date that the registrant petitioned for an extension.

(d) Any extension of time for submission of the mandatory health effects studies granted pursuant to Section 13127.5 shall be canceled by June 15, 1993, and the registration suspended for the affected ingredient, if the registrant fails to initiate the required studies by June 15, 1992.

(Amended by Stats. 2006, Ch. 538, Sec. 199. Effective January 1, 2007.)



13128

No applicant for registration or current registrant of a pesticide who proposes to purchase or purchases a registered pesticide from another producer in order to formulate the purchased pesticide into an end use product shall be required pursuant to Section 13127 to submit or cite mandatory health effect data pertaining to the safety of the purchased product or to offer to pay reasonable compensation for the use of any such data if the producer is engaged in fulfilling the requirements of Section 13127.

(Amended by Stats. 1989, Ch. 1083, Sec. 2. Effective September 30, 1989.)



13129

(a) If the director, after evaluation of the health effects study of an active ingredient, finds that a pesticide product containing the active ingredient presents significant adverse health effects, including reproduction, birth defects, or infertility abnormalities, the director shall take cancellation or suspension action against the product pursuant to Section 12825 or 12826.

(b) The State Director of Health Services shall have access to mandatory health effects studies and other health effects studies on file at the Department of Food and Agriculture, and may, based upon the determination of the State Director of Health Services, provide advice, consultation, and recommendations concerning the risks to human health associated wth exposure to the substances tested.

(Added by Stats. 1984, Ch. 669, Sec. 1. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



13130.3

(a) Notwithstanding subdivision (b) of Section 13127, the time permitted by the director for submitting data to fill a data gap shall be as follows:

(1) For oncogenicity studies and chronic feeding studies, 48 months.

(2) For reproduction studies, 48 months.

(3) For teratogenicity and neurotoxicity studies, 24 months.

(4) For mutagenicity studies, 12 months.

The time permitted by the director for submitting data to fill a data gap shall commence upon the date the department notifies the registrant of the data gap.

(b) Notwithstanding the time limit established in subdivision (a) for submitting data to fill a data gap, the department may, with the concurrence of the Office of Environmental Health Hazard Assessment, grant an extension of time to complete the required studies, upon a written finding that events beyond the control of the persons responsible for submitting the data prevent submission of the data within the prescribed time, and that those persons have made a good faith effort to complete the studies within the prescribed time. Not more than one extension of time per data requirement may be granted to complete the required studies. The length of an extension granted pursuant to this subdivision shall be limited to the time necessary to complete the studies, not to exceed the length of time specified in subdivision (a) for conducting the studies.

(Added by Stats. 1991, Ch. 1228, Sec. 14.)



13131.1

(a) Not later than March 1, 1992, the director shall notify registrants of the data requirements, and the guidelines the director intends to use in reviewing studies submitted pursuant to subdivision (b) of Section 13127, for all pesticide active ingredients other than those identified pursuant to subdivision (a) of Section 13127.

(b) Not later than 90 calendar days after the date of notification of the data requirements, each registrant shall do one of the following:

(1) Inform the department, in a manner prescribed by the director, of how the registrant will comply with the data requirements.

(2) File a written objection, accompanied by any supporting evidence and arguments, to all or part of the director’s notice of data requirements. The objection authorized by this paragraph shall be the exclusive opportunity for a registrant to object to the director’s notice of data requirements.

(c) The director may consider and grant a request by a registrant to initiate the studies necessary to comply with the data requirements in accordance with a schedule established by the United States Environmental Protection Agency. In no event shall a registrant be authorized pursuant to this subdivision to initiate the studies necessary for that compliance after January 1, 1994.

(Added by Stats. 1991, Ch. 1227, Sec. 4.)



13131.2

(a) Prior to March 1, 1992, or in response to a written objection filed pursuant to paragraph (2) of subdivision (b) of Section 13131.1, the department may determine, with the concurrence of the Office of Environmental Health Hazard Assessment, that one or more of the mandatory health effects studies are not required in order to evaluate pesticide active ingredients other than those identified pursuant to subdivision (a) of Section 13127. This determination may be made only in accordance with one or more of the following criteria:

(1) The ingredient has been classified as “Generally Recognized as Safe” by the United States Food and Drug Administration.

(2) The study is not physically possible due to the nature of the ingredient.

(3) The department has on file toxicological data that is adequate for the assessment of the potential adverse health effects of the ingredient, and the studies relied upon for that purpose are of the same study type, are scientifically valid, and, when taken together, are of a power and sensitivity equivalent to the studies that would be waived pursuant to this subdivision.

(b) The director may, in conjunction with the Office of Environmental Health Hazard Assessment, develop regulations for modification of mandatory health effects studies.

(Added by Stats. 1991, Ch. 1227, Sec. 5.)



13131.3

If the Office of Environmental Health Hazard Assessment does not concur with the determination of the department pursuant to Section 13131.2, the issue shall be decided by a majority of the membership of a panel consisting of the following persons:

(a) An appointee of the State Director of Health Services who has expertise in toxicology.

(b) An appointee of the President of the University of California who has expertise in toxicology.

(c) An appointee of the Secretary for Environmental Protection who has expertise in toxicology.

(Added by Stats. 1991, Ch. 1227, Sec. 6.)



13131.4

(a) On or before January 1, 1994, the director shall issue a final notice of data gaps required to be filled for all pesticide active ingredients other than those identified pursuant to subdivision (a) of Section 13127. This notice shall be the department’s final determination of the data gaps required to be filled.

(b) The time allowed under Section 13130.3 to fill the data gaps shall commence on the date that the final notice of data gaps is issued pursuant to subdivision (a), unless an extension is granted pursuant to subdivision (b) of Section 13130.3.

(c) Not later than 90 calendar days after the date the final notice of data gaps is issued pursuant to subdivision (a), each registrant shall inform the department, in a manner prescribed by the director, how the registrant will fill the data gap, including a proposed schedule for initiation, completion, and submittal of all required studies.

(Added by Stats. 1991, Ch. 1228, Sec. 16.)



13131.5

The director shall suspend the registration of any pesticide containing an active ingredient for which the director notifies a registrant pursuant to Section 13131.1 and for which the registrant or data generator, in the judgment of the director, fails to respond appropriately or fails to provide evidence that it is taking appropriate steps to secure the data that are required pursuant to Section 13131.1 or the final notice of data gaps pursuant to Section 13131.4.

(Added by Stats. 1992, Ch. 764, Sec. 1. Effective January 1, 1993.)



13133

If any provision of this article or the application thereof to any person or circumstances is held invalid, this invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by renumbering Section 13132 (as renumbered from 13130 by Stats. 1991, Ch. 1227) by Stats. 1992, Ch. 427, Sec. 43. Effective January 1, 1993.)



13134

(a) The department, in cooperation with the State Department of Health Services, shall conduct an assessment of dietary risks associated with the consumption of produce and processed foods treated with pesticides. This assessment shall integrate adequate data on acute effects and the mandatory health effects studies specified in subdivision (c) of Section 13123, appropriate dietary consumption estimates, and relevant residue data based on the department’s and the State Department of Health Services’ monitoring data and appropriate field experimental and food technology information to quantify consumer risk. Differences in age, sex, ethnic, and regional consumption patterns shall be considered. The department shall submit each risk assessment to the State Department of Health Services, with necessary supporting documentation, for peer review, which shall consider the adequacy of public health protection. The State Department of Health Services may provide comments to the department. The department shall formally respond to all of the comments made by the State Department of Health Services. The department shall modify the risk assessment to incorporate the comments as deemed appropriate by the director. All correspondence between the department and the State Department of Health Services in this matter shall be made available to any person, upon request, pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(b) The department shall consider those pesticides designated for priority food monitoring pursuant to Section 12535 and the results of the department’s or the State Department of Health Services’ monitoring in establishing priorities for the dietary risk assessments.

(c) (1) If the department lacks adequate data on the acute effects of pesticide active ingredients or mandatory health effects studies specified in subdivision (c) of Section 13123 necessary to accurately estimate dietary risk, the department shall require the appropriate data to be submitted by the registrant of products whose labels include food uses. This subdivision shall not be construed to affect the timeframes established pursuant to Section 13127.

(2) No applicant for registration, or current registrant, of a pesticide who proposes to purchase or purchases a registered pesticide from another producer in order to formulate the purchased pesticide into an end use product shall be required to submit or cite data pursuant to this section or offer to pay reasonable compensation for the use of any such data if the producer is engaged in fulfilling the data requirements of this section.

(d) (1) If a registrant fails to submit the data requested by the director pursuant to this section within the time specified by the director, the director shall issue a notice of intent to suspend the registration of that pesticide. The director may include in the notice of intent to suspend any provisions that are deemed appropriate concerning the continued sale and use of existing stocks of that pesticide. Any proposed suspension shall become final and effective 30 days from the receipt by the registrant of the notice of intent to suspend, unless during that time a request for hearing is made by a person adversely affected by the notice or the registrant has satisfied the director that the registrant has complied fully with the requirements that served as a basis for the notice of intent to suspend. If a hearing is requested, a hearing shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The only matter for resolution at the hearing shall be whether the registrant has failed to take the action that served as the basis for the notice of intent to suspend the registration of the pesticide for which additional data is required and whether the director’s determination with respect to the disposition of existing stocks is consistent with this subdivision.

(2) A hearing shall be held and a determination made within 75 days after receipt of a request for a hearing. The decision rendered after completion of the hearing shall be final. Any registration suspended shall be reinstated by the director if the director determines that the registrant has complied fully with the requirements that served as a basis for the suspension of the registration.

(e) If the department finds that any pesticide use represents a dietary risk that is deleterious to the health of humans, the department shall prohibit or take action to modify that use or modify the tolerance pursuant to Section 12561, or both, as necessary to protect the public.

(Added by renumbering Section 13131 by Stats. 1993, Ch. 40, Sec. 1. Effective January 1, 1994.)



13135

The department and the State Department of Health Services shall jointly review the existing federal and state pesticide registration and food safety system and determine if the existing programs adequately protect infants and children from dietary exposure to pesticide residues. The review shall commence as early as possible in 1990, so that any policy or administrative adjustments determined to be necessary as a result of the joint review can be made on a timely basis. The department shall consult with the University of California and other qualified public and private entities in conducting the joint review. The joint review shall continue for a sufficient time in order to evaluate the report of infant exposure to pesticide residues, which is presently being undertaken by the National Academy of Sciences. Within six months of the official release of the National Academy of Sciences’ study, the department shall finalize a report describing the evaluation that was conducted pursuant to this section, including any recommendations for modification of the existing regulatory system in order to adequately protect infants and children.

(Amended by Stats. 2001, Ch. 745, Sec. 62. Effective October 12, 2001.)






ARTICLE 15 - The Pesticide Contamination Prevention Act

13141

The Legislature finds and declares all of the following:

(a) It is the right of every citizen in this state to drink safe, potable, wholesome, and pure drinking water.

(b) The health and economic prosperity of rural communities and individual farm families in the state are threatened by contaminated drinking water supplies because of their proximity to the use of pesticides.

(c) Pesticide contaminants and other organic chemicals are being found at an ever increasing rate in underground drinking water supplies.

(d) The United States Environmental Protection Agency has concluded that evidence of relatively localized levels of pesticide pollution should be treated as a warning of more widespread, future contamination.

(e) Groundwater once polluted cannot be easily cleaned up; thus, there is a considerable potential that groundwater pollution will continue long after actions have been taken to restrict application of the pesticide to land.

(f) Due to the potential widespread exposure to public drinking water supplies from pesticide applications to the land and the resultant risk to public health and welfare, the potential for pollution of groundwater due to pesticide use must be considered in the registration, renewal, and reregistration process.

(g) It is the purpose of this article to prevent further pesticide pollution of the groundwater aquifers of this state which may be used for drinking water supplies.

(Added by Stats. 1985, Ch. 1298, Sec. 1.)



13142

For purposes of this article, the following definitions apply:

(a) “Active ingredient” has the same meaning as defined in Section 136 of Title 7 of the United States Code.

(b) “Agricultural use” has the same meaning as defined in Section 11408.

(c) “Board” means the State Water Resources Control Board.

(d) “Chemigation” means a method of irrigation whereby a pesticide is mixed with irrigation water before the water is applied to the crop or to the soil.

(e) “Degradation product” means a substance resulting from the transformation of a pesticide by physicochemical or biochemical means.

(f) “Groundwater protection data gap” means that, for a particular pesticide, the director, after study, has been unable to determine that each study required pursuant to subdivision (a) of Section 13143 has been submitted or that each study submitted pursuant to subdivision (a) of Section 13143 is valid, complete, and adequate.

(g) “Henry’s Law constant” is an indicator of the escaping tendency of dilute solutes from water and is approximated by the ratio of the vapor pressure to the water solubility at the same temperature.

(h) “Pesticide” is defined in Section 12753.

(i) “Pesticide registrant” means a person that has registered a pesticide pursuant to this chapter.

(j) “Pollute” means to introduce a pesticide product into the groundwaters of the state resulting in an active ingredient, other specified ingredient, or a degradation product of a pesticide above a level that does not cause adverse health effects, accounting for an adequate margin of safety.

(k) “Pollution” means the consequence of polluting.

(l) “Soil adsorption coefficient” is a measure of the tendency of pesticides, or their biologically active transformation products, to bond to the surfaces of soil particles.

(m) “Soil microbial zone” means the zone of the soil below which the activity of microbial species is so reduced that it has no significant effect on pesticide breakdown.

(Amended by Stats. 2014, Ch. 626, Sec. 1. Effective January 1, 2015.)



13143

(a) Not later than December 1, 1986, a person that has registered a pesticide in California for agricultural use shall submit to the director the information prescribed in this subdivision. The information shall be submitted for each active ingredient in each pesticide registered. The registrant shall submit all of the following information:

(1) Water solubility.

(2) Vapor pressure.

(3) Octanol-water partition coefficient.

(4) The soil adsorption coefficient.

(5) Henry’s Law constant.

(6) Dissipation studies, including hydrolysis, photolysis, aerobic and anaerobic soil metabolism, and field dissipation, under California or similar environmental use conditions.

(7) Any additional information the director determines is necessary.

(b) The director also may require the information prescribed in subdivision (a) for other specified ingredients and degradation products of an active ingredient in any pesticide. The director shall also require this information when the State Department of Health Services or the board submits a written request for the information to the director, if the State Department of Health Services or the board specifies the reasons why it considers the information necessary. The director shall deny the request upon a written finding that, based on available scientific evidence, the request would not further the purposes of this article.

(c) All information submitted pursuant to subdivision (a) shall be presented in English and summarized in tabular form on no more than three sheets of paper with the actual studies, including methods and protocols attached. All information , at a minimum, shall meet the testing methods and reporting requirements provided by the Environmental Protection Agency Pesticide Assessment Guidelines, Subdivision D Series 60 to 64, inclusive, for product chemistry and Subdivision N Series 161 to 164, inclusive, for environmental fate, including information required for degradation products in specific studies. With prior approval from the director, registrants may use specified alternative protocols as permitted by the United States Environmental Protection Agency guidelines, if the director finds use of the protocol is consistent with, and accomplishes the objectives of, this article. Studies conducted on active ingredients in the formulation of pesticides shall meet the same testing methods as required for studies conducted on active ingredients. The department, in consultation with the board, in addition, may require specified testing protocols that are specific to California soil and climatic conditions. The director may give a pesticide registrant an extension of up to two years if it determines that this additional time is necessary and warranted to complete the studies required in paragraph (6) of subdivision (a). No extension of the deadline for these studies shall go beyond December 1, 1989. When seeking the extension, the registrant shall submit to the director a written report on the current status of the dissipation studies for which the extension is being sought. For registrants granted an extension pursuant to this section, Section 13145 shall be effective upon the completion date established by the director.

(d) The director may grant the registrant an extension beyond the one authorized in subdivision (c), if all of the following conditions are met:

(1) The registrant submits a written request to the director for an extension beyond the one granted pursuant to subdivision (c). The request shall include the reasons why the extension is necessary and the findings produced by the study up to the time the request is made.

(2) The director finds that the registrant has made every effort to complete the studies required in paragraph (6) of subdivision (a) within the required time limits of the extension granted pursuant to subdivision (c) and that those studies could not be completed within the required time limits due to circumstances beyond the control of the registrant.

(3) The director establishes a final deadline, not to exceed one year beyond the time limit of the extension granted pursuant to subdivision (c), and a schedule of progress by which the registrant shall complete the studies required in paragraph (6) of subdivision (a).

(e) After December 1, 1986, no registration of any new pesticide shall be granted unless the applicant submits all of the information required by the director pursuant to this article and the director finds that the information meets the requirements of this article.

(Amended by Stats. 1996, Ch. 361, Sec. 84. Effective January 1, 1997.)



13144

(a) The department shall establish specific numerical values for water solubility, soil adsorption coefficient (Koc), hydrolysis, aerobic and anaerobic soil metabolism, and field dissipation. The values established by the department shall be at least equal to those established by the Environmental Protection Agency. The department shall revise the numerical values when the department finds that the revision is necessary to protect the groundwater of the state. The numerical values established or revised by the department shall always be at least as stringent as the values being used by the Environmental Protection Agency at the time the values are established or revised by the department.

(b) On or before December 31, 2004, and updated at least annually thereafter, the director shall post the following information on the department’s Internet Web site for each pesticide registered for agricultural use and during years that specific numerical values are revised:

(1) A list of each active ingredient, other specified ingredient, or degradation product of an active ingredient of a pesticide for which there is a groundwater protection data gap.

(2) The Groundwater Protection List established pursuant to subdivision (d) of Section 13145.

(3) For each pesticide listed pursuant to paragraph (2) for which information is available, a list of the amount sold in California during the most recent year for which sales information is available and where and for what purpose the pesticide was used, when this information is available in the pesticide use report.

(c) The department shall determine, to the extent possible, the toxicological significance of the pesticides listed in the Groundwater Protection List.

(Amended by Stats. 2014, Ch. 626, Sec. 2. Effective January 1, 2015.)



13145

(a) Any registrant of a pesticide identified in paragraph (1) of subdivision (b) of Section 13144 is subject to a fine of up to ten thousand dollars ($10,000) for each day the groundwater protection data gap exists. In determining the amount of the fine, the director shall consider both of the following:

(1) The extent to which the registrant has made every effort to submit valid, complete, and adequate information within the required time limits.

(2) Circumstances beyond the control of the registrant that have prevented the registrant from submitting valid, complete, and adequate information within the required time limits.

(b) If there is a dispute between the director and a registrant regarding the existence of a groundwater protection data gap and the director desires to levy a fine on the registrant pursuant to this section, the director shall submit the issues of the dispute to the subcommittee created pursuant to subdivision (b) of Section 13150. The subcommittee shall review the evidence submitted by the registrant and the director and make recommendations to the director on whether or not the groundwater data gap exists.

(c) Subdivisions (a) and (b) shall not apply to pesticide products whose registration has lapsed or has been canceled, or to products that have been granted a current extension pursuant to Section 13143.

(d) The director shall, by regulation, establish the Groundwater Protection List, which shall include each active ingredient, other specified ingredient, or degradation product of a pesticide that, when applied, has the potential to pollute groundwater.

(e) The director, in consultation with the subcommittee created pursuant to subdivision (b) of Section 13150, shall develop a peer reviewed method to determine the potential of a pesticide to pollute groundwater using specific numerical values established pursuant to subdivision (a) of Section 13144. The director may revise this method, subject to peer review. The peer review shall be conducted using the same process as described in Section 57004 of the Health and Safety Code. When a chemical is listed by regulation using this method, no further peer review of the method is required.

(f) Each active ingredient, other specified ingredient, or degradation product of a pesticide on the Groundwater Protection List that is detected pursuant to Sections 13148 and 13149 and determined to be a result of lawful agricultural use shall be regulated to prevent groundwater pollution in accordance with this article.

(g) Any person who uses a pesticide that has been placed on the Groundwater Protection List and does not file a report pursuant to Section 12979, is required to report to the county agricultural commissioner the use of the pesticide on a form prescribed by the director. The reporting deadline shall conform to the deadline established for the reporting of the use of restricted materials.

(Amended by Stats. 2014, Ch. 626, Sec. 3. Effective January 1, 2015.)



13146

(a) The director shall not register or renew the registration of a pesticide intended to be applied to or injected into the ground by ground-based application equipment or by chemigation after December 1, 1988, if there is a groundwater protection data gap for that pesticide, unless the registrant has been granted a current extension pursuant to Section 13143.

(b) The director shall not register or renew the registration of a pesticide intended for use with other than ground-based application equipment after December 1, 1989, if there is a groundwater protection data gap for that pesticide, unless the registrant has been granted a current extension pursuant to Section 13143.

(c) If a registrant does not comply with the information requirements of Section 13143, the department shall file the information requirements of Section 13143 in accordance with procedures provided in subparagraph (B) of paragraph (2) of subsection (c) of Section 136a of Title 7 of the United States Code. In order to carry out this section, the director has the same authority to require information from registrants of active pesticide ingredients that the administrator of the Environmental Protection Agency has pursuant to subparagraph (B) of paragraph (2) of subsection (c) of Section 136a of Title 7 of the United States Code. On or before July 1, 1986, the director shall, by regulation, prescribe procedures for resolving disputes or funding the filing of the information requirements of Section 13143. The procedures may include mediation and arbitration. The arbitration procedures, insofar as practical, shall be consistent with the federal act, or otherwise shall be in accordance with the commercial arbitration rules established by the American Arbitration Association. The procedures shall be established so as to resolve any dispute with the timetable established in Section 13143.

(d) For an active ingredient or pesticide for which a registrant or registrants do not provide the information required pursuant to Section 13143, the director may determine the active ingredient or pesticide to be critical to agricultural production and the director may utilize assessments charged to those registrants of the active ingredient for which the information is required pursuant to Section 13143 in amounts necessary to cover the department’s expenses in obtaining the information. The assessment shall be made pursuant to Section 12824. The director may also request an appropriation to be used in combination with assessments to obtain the required information.

(Amended by Stats. 1996, Ch. 361, Sec. 87. Effective January 1, 1997.)



13147

The director shall annually request a budget appropriation in order to meet the reasonable and anticipated costs of conducting soil and water monitoring pursuant to Section 13148, a review of data submitted pursuant to Section 13143, and the administration of pesticides placed on the Groundwater Protection List pursuant to this article.

(Amended by Stats. 1996, Ch. 361, Sec. 88. Effective January 1, 1997.)



13148

(a) In order to more accurately determine the mobility and persistence of the pesticides identified in the Groundwater Protection List, and to determine if these pesticides have migrated to groundwaters of the state, the director shall conduct soil and groundwater monitoring statewide in areas of the state where the pesticide is primarily used or where other factors identified pursuant to Section 13143 and the Groundwater Protection List, including physicochemical characteristics and use practices of the pesticides, indicate a probability that the pesticide may migrate to the groundwaters of the state. The department shall monitor for the active ingredient, other specified ingredient, or degradation product of the pesticide listed in the Groundwater Protection List. The monitoring shall commence within one year after the pesticide is placed on the Groundwater Protection List and shall be conducted in accordance with standard protocol and testing procedures established pursuant to subdivision (b). Monitoring programs shall replicate conditions under which the pesticide is normally used in the area of monitoring. In developing a monitoring program, the director shall coordinate with other agencies that conduct soil and groundwater monitoring.

(b) Within 90 days after a pesticide is placed on the Groundwater Protection List pursuant to subdivision (d) of Section 13145, the director, in consultation with the board, shall develop a standard protocol and testing procedure for each pesticide identified pursuant to subdivision (d) of Section 13145.

(c) The director shall report all monitoring results to the State Department of Public Health and the board.

(Amended by Stats. 2014, Ch. 626, Sec. 4. Effective January 1, 2015.)



13149

(a) Within 90 days after the active ingredient, other specified ingredient, or degradation product of a pesticide is detected under any of the conditions listed in paragraph (1) or (2), the director shall determine whether the detection resulted from agricultural use in accordance with state and federal laws and regulations, and shall state in writing the reasons for the determination.

(1) An active ingredient, other specified ingredient, or degradation product of a pesticide has been found at or below the deepest of the following depths:

(A) Eight feet below the soil surface.

(B) Below the root zone of the crop where the active ingredient, other specified ingredient, or degradation product was found.

(C) Below the soil microbial zone.

(2) An active ingredient, other specified ingredient, or degradation product of a pesticide has been found in the groundwaters of the state.

(b) Upon a determination by the director that a pesticide meets any of the conditions specified in paragraph (1) or (2) of subdivision (a) as a result of agricultural use in accordance with state and federal laws and regulations, the director shall immediately notify the registrant of the determination and of the registrant’s opportunity to request a hearing pursuant to subdivision (c).

(c) Any pesticide that meets any of the conditions in subdivision (b) shall be subject to Section 13150 if the registrant of the pesticide requests, within 30 days after the notice is issued, that the subcommittee conduct a hearing, as described in Section 13150. Notwithstanding any other law, if the registrant does not request the hearing within 30 days after the notice is issued, the director shall cancel the registration of the pesticide.

(d) For purposes of this section, any finding of a pesticide shall result from either an analytical method approved by the department that provides unequivocal identification of a chemical, such as mass spectroscopy, or from verification, within 30 days, by a second analytical method or a second analytical laboratory approved by the department.

(Amended by Stats. 2014, Ch. 626, Sec. 5. Effective January 1, 2015.)



13150

The director may allow the continued registration, sale, and use of a pesticide that meets any one of the conditions specified in Section 13149 if all of the following conditions are met:

(a) The registrant submits a report and documented evidence that demonstrate both of the following:

(1) That the presence in the soil of any active ingredient, other specified ingredient, or degradation product does not threaten to pollute the groundwater of the state in any region within the state in which the pesticide may be used according to the terms under which it is registered.

(2) That any active ingredient, other specified ingredient, or degradation product that has been found in groundwater has not polluted, and does not threaten to pollute, the groundwater of the state in any region within the state in which the pesticide may be used according to the terms under which it is registered.

(b) A subcommittee of the director’s pesticide registration and evaluation committee, consisting of one member each representing the director, the State Department of Health Services, and the board, holds a hearing, within 180 days after it is requested by the registrant, to review the report and documented evidence submitted by the registrant and any other information or data that the subcommittee determines is necessary to make a finding.

(c) The subcommittee, within 90 days after the hearing is conducted, makes any of the following findings and recommendations:

(1) That the ingredient found in the soil or groundwater has not polluted, and does not threaten to pollute, the groundwater of the state.

(2) That the agricultural use of the pesticide can be modified so that there is a high probability that the pesticide would not pollute the groundwater of the state.

(3) That modification of the agricultural use of the pesticide pursuant to paragraph (2) or cancellation of the pesticide will cause severe economic hardship on the state’s agricultural industry, and that no alternative products or practices can be effectively used so that there is a high probability that pollution of the groundwater of the state will not occur. The subcommittee shall recommend a level of the pesticide that does not significantly diminish the margin of safety recognized by the subcommittee to not cause adverse health effects.

When the subcommittee makes a finding pursuant to paragraph (2) or this paragraph (3), it shall determine whether the adverse health effects of the pesticide are carcinogenic, mutagenic, teratogenic, or neurotoxic.

(d) The director, within 30 days after the subcommittee issues its findings, does any of the following:

(1) Concurs with the subcommittee finding pursuant to paragraph (1) of subdivision (c).

(2) Concurs with the subcommittee finding pursuant to paragraph (2) of subdivision (c), and adopts modifications that result in a high probability that the pesticide would not pollute the groundwaters of the state.

(3) Concurs with the subcommittee findings pursuant to paragraph (3) of subdivision (c), or determines that the subcommittee finding pursuant to paragraph (2) of subdivision (c) will cause severe economic hardship on the state’s agricultural industry. In either case, the director shall adopt the subcommittee’s recommended level or shall establish a different level, provided the level does not significantly diminish the margin of safety to not cause adverse health effects.

(4) Determines that, contrary to the finding of the subcommittee, no pollution or threat to pollution exists. The director shall state the reasons for his or her decisions in writing at the time any action is taken, specifying any differences with the subcommittee’s findings and recommendations. The written statement shall be transmitted to the appropriate committees of the Senate and Assembly, the State Department of Health Services, and the board.

When the director takes action pursuant to paragraph (2) or (3), he or she shall determine whether the adverse health effects of the pesticide are carcinogenic, mutagenic, teratogenic, or neurotoxic.

(Amended by Stats. 1996, Ch. 361, Sec. 91. Effective January 1, 1997.)



13151

Any pesticide identified pursuant to Section 13149 that fails to meet any of the conditions of Section 13150 shall be canceled.

(Amended by Stats. 1996, Ch. 361, Sec. 92. Effective January 1, 1997.)



13152

(a) (1) The department shall conduct ongoing soil and groundwater monitoring of any pesticide whose continued use is permitted following the issuance of findings by the director pursuant to subdivision (d) of Section 13150. The department shall continuously review new science and data that could impact the validity of a finding that a pesticide reviewed pursuant to Section 13150 has not polluted and does not threaten to pollute the groundwater of the state.

(2) If the department determines that there is new science or data that could impact the validity of a finding described in paragraph (1), the director shall either mitigate the threat presented by the pollution or subject the pesticide again to the Section 13150 review process.

(b) Any pesticide monitored pursuant to this section that is determined, by review of monitoring data and any other relevant data, to pollute the groundwaters of the state two years after the director takes action pursuant to paragraph (2), (3), or (4) of subdivision (d) of Section 13150 shall be canceled unless the director has determined that the adverse health effects of the pesticide are not carcinogenic, mutagenic, teratogenic, or neurotoxic.

(c) The department shall maintain a statewide database of wells sampled for pesticide active ingredients. All agencies shall submit to the department, in a timely manner, the results of any well sampling for pesticide active ingredients and the results of any well sampling that detect any pesticide active ingredients.

(d) Not later than June 30, 1986, the director, the State Department of Public Health, and the board shall jointly establish minimum requirements for well sampling that will ensure precise and accurate results. The requirements shall be distributed to all agencies that conduct well sampling. All well sampling conducted after December 1, 1986, shall meet the minimum requirements established pursuant to this subdivision.

(e) The department shall post the following information on its Internet Web site, updated no later than December 1 of each year:

(1) The number of wells sampled for pesticide active ingredients, the location of the wells from which the samples were taken, the well numbers, if available, and the agencies responsible for drawing and analyzing the samples.

(2) The number of well samples with detectable levels of pesticide active ingredients, the location of the wells from which the samples were taken, the well numbers, if available, and the agencies responsible for drawing and analyzing the samples.

(3) An analysis of the results of well sampling described in paragraphs (1) and (2), to determine the probable source of the residues. The analysis shall consider factors such as the physical and chemical characteristics of the pesticide, volume of use and method of application of the pesticide, irrigation practices related to use of the pesticide, and types of soil in areas where the pesticide is applied.

(4) Actions taken by the director and the board to prevent pesticides from migrating to groundwaters of the state.

(Amended by Stats. 2014, Ch. 626, Sec. 6. Effective January 1, 2015.)






ARTICLE 16 - The Interim Data Gap Exemption for Qualified Federally Registered Pesticides

13161

For the purposes of this article, the following definitions apply:

(a) “Feasible alternative” means other chemical or nonchemical procedures that can reasonably accomplish the same pest control function as existing procedures with comparable effectiveness and reliability, taking into account economic, environmental, sociological, technological, and ecological factors, including impact on beneficial and other nontarget organisms, pest resistance to pesticides, and timeliness of control.

(b) “Pest management system” means a systematic approach to pest control that stresses the application of biological and cultural pest control techniques with the selective use of pesticides when necessary to achieve acceptable levels of control with the least possible harm to nontarget organisms and the environment as described in subdivision (f) of Section 11501.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)



13162

The director may issue a certificate of interim registration allowing the sale and use of a pesticide that otherwise meets the requirements of this chapter if all of the following conditions are met:

(a) The certificate stipulates which of the California data requirements listed in Section 13163 are being deferred for completion during the time of interim registration.

(b) The certificate stipulates a period of time, not to exceed three years, for each deferral determined by the director as reasonably sufficient for the generation, submission, and review of the data.

(c) The certificate stipulates any limitations on the use of the pesticide that the director may deem appropriate pursuant to Section 13166 or on the sale of the pesticide.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)



13163

In granting a certificate of interim registration, the director may defer no more than three of the following registration data requirements:

(a) Efficacy studies pursuant to Section 12824.

(b) KOW (octanol water partition coefficient) pursuant to paragraph (3) of subdivision (a) of Section 13143.

(c) Soil photolysis pursuant to paragraph (6) of subdivision (a) of Section 13143.

(d) A field dissipation study pursuant to paragraph (6) of subdivision (a) of Section 13143.

(e) A study pursuant to subdivision (a) of Section 13143 that will be redone to correct errors or a study conducted under California conditions or guidelines, if the weight of evidence from all other submitted data support a scientific judgment in favor of interim registration.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)



13164

Consistent with the limitations of Section 13163, a registrant or a user group of any pesticide registered by the United States Environmental Protection Agency may apply for a California certificate of interim registration if the applicant does all of the following:

(a) The applicant provides information that the product would fill a need and significantly enhance a systems approach to pest management during the period the applicant completes requirements for a full California registration. Additionally, the information supporting an interim registration shall be based upon one or more of the following conclusions that the product will:

(1) Reduce risks to the public health, the pesticide workplace, or the environment by reducing the overall use of chemical controls within a pest management system.

(2) Reduce risks to the public health, the pesticide workplace, or the environment by providing a more benign alternative to an existing use pattern.

(3) Reduce risks of pest resistance problems such as loss of economic efficacy and increased amounts or frequency of chemical applications by providing better integrated management of a pest or pest complex.

(4) Reduce a substantial economic hardship to a segment of California’s agricultural industry due to a pest infestation for which there is no other feasible alternative.

(b) The applicant provides the director with all data that is required to support the federal and California registrations of the pesticide product, except the data which may be deferred pursuant to Section 13163, and any other available data that the director may deem appropriate.

(c) The applicant makes a commitment to generate all data required in California for a full certificate of registration within a reasonable period of time to be determined by the director and reflected in the certificate of interim registration. The written commitment shall identify the developing party or parties for each deferred data requirement within 90 days of the issuance of the certificate of interim registration and identify a schedule of quarterly progress reports that will be submitted.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)



13165

Notwithstanding Section 13163, the director shall not grant a certificate of interim registration unless he or she consults with the Pesticide Registration and Evaluation Committee on the proposed interim registration, and makes a written finding, after consultation, declaring all of the following:

(a) That the pesticide is needed and will be a significant component of a pest management system as demonstrated by the applicant pursuant to subdivision (a) of Section 13164.

(b) That the interim use of the pesticide, in conformance with the limitations established by the director pursuant to Section 13166, is not expected to cause any significant adverse effect on the public health, the safety of the pesticide workplace, or the environment, including a finding that the pesticide does not threaten to pollute the groundwater of the state.

(c) That the weight of evidence supports a scientific judgment in favor of interim registration.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)



13166

The director shall limit the use of any pesticide granted a certificate of interim registration to specific uses within a pest management system meeting the requirements of subdivision (a) of Section 13164. The director may place additional restrictions on the use of any pesticide granted a certificate of interim registration, including, but not limited to, requiring a restricted material permit or the written recommendation of a specially trained pest control advisor or specially trained certified private applicator, or limiting the quantity, area, and manner of application.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)



13167

The director shall revoke or refuse to renew a certificate of interim registration at any time that he or she finds that the interim registration no longer meets all the requirements of this article, including the registrant’s failure to submit a progress report for any deferred study, a failure to show in the report that a good faith effort to complete an acceptable study is making satisfactory progress, or the period of time from the issuance of the certificate has exceeded the three year limit set forth in Section 13162. The director shall provide the registrant with the basis for the decision in writing.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)



13168

The director may adopt regulations to carry out this article.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)



13169

To the extent that this article conflicts with other provisions in Article 15 of this chapter, this article shall prevail. Unless otherwise specified in this article, a certificate of interim registration shall be subject to all other provisions governing certificates of registration in Division 6 (commencing with Section 11401) and this division.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)



13170

The department shall impose a fee in an amount sufficient to cover the department’s costs of reviewing and processing the application on any person who applies for a certificate of interim registration pursuant to this article. Fee revenue shall be deposited in the Department of Pesticide Regulation Fund and shall be available, upon appropriation by the Legislature, to offset the department’s costs to process and review these applications.

(Added by Stats. 1993, Ch. 963, Sec. 2. Effective January 1, 1994.)






ARTICLE 17 - Healthy Schools Act of 2000

13180

This article, Article 4 (commencing with Section 17608) of Chapter 5 of Part 10.5 of the Education Code, and Article 2 (commencing with Section 105500) of Chapter 7 of Division 103 of the Health and Safety Code, shall be known and may be cited as the Healthy Schools Act of 2000.

(Added by Stats. 2000, Ch. 718, Sec. 3. Effective January 1, 2001.)



13181

(a) Notwithstanding any other law, for purposes of this article, “integrated pest management” means a pest management strategy that focuses on long-term prevention or suppression of pest problems through a combination of techniques such as monitoring for pest presence and establishing treatment threshold levels, using nonchemical practices to make the habitat less conducive to pest development, improving sanitation, and employing mechanical and physical controls. Pesticides that pose the least possible hazard and are effective in a manner that minimizes risks to people, property, and the environment, are used only after careful monitoring indicates they are needed according to preestablished guidelines and treatment thresholds. This definition shall apply only to integrated pest management at school facilities and child day care facilities.

(b) For purposes of this article “IPM coordinator” has the same meaning as school designee or IPM coordinator, as those terms are defined in subdivision (e) of Section 17609 of the Education Code.

(Amended by Stats. 2014, Ch. 848, Sec. 10. Effective January 1, 2015.)



13182

It is the policy of the state that effective least toxic pest management practices should be the preferred method of managing pests at schoolsites and that the state, in order to reduce children’s exposure to toxic pesticides, shall take the necessary steps, pursuant to this article, to facilitate the adoption of effective least toxic pest management practices at schoolsites. It is the intent of the Legislature that all school personnel involved in the application of pesticides at a schoolsite be trained in integrated pest management and the safe use of pesticides in relation to the unique nature of schoolsites and children’s health.

(Amended by Stats. 2014, Ch. 848, Sec. 11. Effective January 1, 2015.)



13183

(a) The department shall promote and facilitate the voluntary adoption of integrated pest management programs for schoolsites, excluding privately operated child day care facilities, as defined in Section 1596.750 of the Health and Safety Code, that voluntarily choose to do so. For these schoolsites, the department shall do all of the following:

(1) Establish an integrated pest management program for schoolsites consistent with Section 13181. In establishing the program, the department shall:

(A) Develop criteria for identifying least-hazardous pest control practices and encourage their adoption as part of an integrated pest management program at each schoolsite.

(B) Develop a model program guidebook that prescribes essential program elements for schoolsites that have adopted a least-hazardous integrated pest management program. At a minimum, this guidebook shall include guidance on all of the following:

(i) Adopting an IPM policy.

(ii) Selecting and training an IPM coordinator.

(iii) Identifying and monitoring pest populations and damage.

(iv) Establishing a community-based school district advisory committee.

(v) Developing a pest management plan for making least-hazardous pest control choices.

(vi) Contracting for integrated pest management services.

(vii) Training and licensing opportunities.

(viii) Establishing a community-based right-to-know standard for notification and posting of pesticide applications.

(ix) Recordkeeping and program review.

(C) Develop a template for an integrated pest management plan to be used by schoolsites or school districts. The template shall outline a strategy for integrated pest management as described in Section 13181.

(2) Make the model program guidebook available to schoolsites and establish a process for systematically updating the guidebook and supporting documentation.

(b) The department shall promote and facilitate the voluntary adoption of integrated pest management programs at child day care facilities, as defined in Section 1596.750 of the Health and Safety Code, through the following:

(1) Modifying the department’s existing integrated pest management program for schoolsites as described in subdivision (a) of Section 13183 for the child day care setting.

(2) Creating or modifying existing educational and informational materials on integrated pest management for the child day care setting.

(3) Making the materials available to child day care facilities and establishing a process for systematically updating them.

(c) The department shall develop a training course to train any person who intends to apply pesticides on a schoolsite. The training course shall cover integrated pest management and the safe use of pesticides in relation to the unique nature of schoolsites and children’s health. The training course shall be provided by the department or an agent authorized by the department.

(Amended by Stats. 2014, Ch. 848, Sec. 12. Effective January 1, 2015.)



13184

(a) In implementing Section 13183, the department shall establish and maintain an Internet Web site as a comprehensive directory of resources describing and promoting least-hazardous practices at schoolsites. The Web site shall also make available an electronic copy of the model program guidebook, its updates, and supporting documentation. The department shall also establish and maintain on its Web site an easily identified link that provides the public with all appropriate information regarding the public health and environmental impacts of pesticide active ingredients and ways to reduce the use of pesticides at school facilities.

(b) It is the intent of the Legislature that the state assist school districts to ensure that compliance with Section 17612 of the Education Code is simple and inexpensive. The department shall include in its Web site Internet-based links that allow schools to properly identify and list the active ingredients of pesticide products they expect to be applied during the upcoming year. Use of these links by schools is not mandatory but shall be made available to all schools at no cost. The department shall ensure that adequate resources are available to respond to inquiries from school facilities or districts regarding the use of integrated pest management practices.

(Amended by Stats. 2011, Ch. 296, Sec. 106. Effective January 1, 2012.)



13185

(a) The department shall establish an integrated pest management training program in order to facilitate the adoption of a model IPM program and least-hazardous pest control practices by schoolsites. In establishing the IPM training program, the department shall do all of the following:

(1) Adopt a “train-the-trainer” approach, whenever feasible, to rapidly and broadly disseminate program information.

(2) Develop curricula and promote ongoing training efforts in cooperation with the University of California and the California State University.

(3) Prioritize outreach on a regional basis first and then to school districts. For outreach to child day care facilities, the department shall participate in existing trainings that provide opportunities for disseminating program information broadly on a regional basis.

(b) Nothing in this article shall preclude a schoolsite from adopting stricter pesticide use policies.

(Amended by Stats. 2006, Ch. 865, Sec. 5. Effective January 1, 2007.)



13186

(a) The Legislature finds and declares that the Department of Pesticide Regulation, pursuant to Section 12979 of the Food and Agricultural Code and Sections 6624 and 6627 of Title 3 of the California Code of Regulations, requires persons engaged for hire in the business of pest control to maintain records of pesticide use and report a summary of that pesticide use to the county agricultural commissioner or director. The Legislature further finds and declares that it is in the interest of the state, in implementing a school integrated pest management program pursuant to this article, to collect specified information on the use of pesticides at schoolsites.

(b) The Department of Pesticide Regulation shall prepare a school pesticide use form to be used by licensed and certified pest control operators when they apply any pesticides at a schoolsite. The form shall include, for each application at a schoolsite, the name and address of the schoolsite, date and location of application, pesticide product name, and the quantity of pesticide used. Nothing in this section shall change any existing applicable pesticide use reporting requirements.

(c) Persons who are required to submit pesticide use records to the county agricultural commissioner or director shall complete and submit to the director the school pesticide use forms established pursuant to this section. The forms shall be submitted annually and may be submitted more often at the discretion of the pest control operator maintaining the forms. Child day care facilities, excluding family day care homes, as defined in Section 1596.78 of the Health and Safety Code, which are subject to the Healthy Schools Act of 2000, shall inform contractors hired to apply pesticides at the schoolsite that the facility must comply with the Healthy Schools Act of 2000.

(d) Any person who is hired to apply pesticides at a child day care facility, excluding family day care homes, as defined in Section 1596.78 of the Health and Safety Code, shall provide that facility’s school designee with all of the following information at least 120 hours in advance of any pesticide application, except in the case of an emergency condition, as defined in Section 17609 of the Education Code:

(1) The pesticide product name.

(2) The pesticide manufacturer’s name.

(3) The United States Environmental Protection Agency’s product registration number.

(4) The active ingredient or ingredients in the pesticide product.

(5) The areas of application.

(6) The intended date of application.

(7) The reason for the pesticide application.

(e) If a person hired to apply pesticides contracts directly with the property owner or his or her agent rather than directly with the child day care facility, excluding family day care homes, as defined in Section 1596.78 of the Health and Safety Code, the property owner or his or her agent must notify the contractor that a child day care facility is being operated on the property at which the pesticides are to be applied to enable the contractor to comply with subdivision (d).

(Amended by Stats. 2006, Ch. 865, Sec. 6. Effective January 1, 2007.)



13186.5

(a) Commencing July 1, 2016, and except as provided in subdivision (b), a school designee, as defined in Section 17609 of the Education Code, and any person, including, but not necessarily limited to, a schoolsite or district employee, who, in the course of his or her work, intends to apply a pesticide at a schoolsite subject to this article, shall annually complete a training course provided by the department or an agent authorized by the department. The training course shall include integrated pest management and the safe use of pesticides in relation to the unique nature of schoolsites and children’s health.

(b) (1) Commencing July 1, 2016, any person hired to apply a pesticide at a schoolsite subject to this article shall complete at least a one-hour training course in integrated pest management and the safe use of pesticides in relation to the unique nature of schoolsites and children’s health before applying pesticides at a schoolsite subject to this article and during each subsequent licensing period in which the person applies a pesticide at a schoolsite subject to this article. The training course may be applied to his or her professional continuing education requirement required by the Structural Pest Control Board or the department.

(2) The training course required by paragraph (1) shall be developed by the department and may also be developed by a provider approved by the Structural Pest Control Board if the training course has been approved by the department.

(3) The department shall ensure that the training course it develops or approves pursuant to paragraph (2) meets the requirements for continuing education credit required by the Structural Pest Control Board and the department.

(Added by Stats. 2014, Ch. 848, Sec. 13. Effective January 1, 2015.)



13187

Sections 13186 and 13186.5 shall not apply to any agency signatory to a cooperative agreement with the State Department of Public Health pursuant to Section 116180 of the Health and Safety Code.

(Amended by Stats. 2014, Ch. 848, Sec. 14. Effective January 1, 2015.)



13188

The Director of Pesticide Regulation may adopt regulations to implement this article.

(Added by Stats. 2000, Ch. 718, Sec. 3. Effective January 1, 2001.)






ARTICLE 18 - Contamination of Compost

13190

(a) “Clopyralid” means 3,6-dichloro-2-pyridinecarboxylic acid.

(b) “Compost” means the product resulting from the controlled biological decomposition of organic wastes that are source separated from the municipal solid waste stream, or that are separated at a centralized facility.

(c) “Department” means the Department of Pesticide Regulation.

(d) “Herbicide” means a pesticide, as defined in Section 12753, that is intended to kill weeds.

(e) “Lawn and turf use” means a residential or nonresidential use of an herbicide on lawn and turf, including, but not limited to, lawn and turf located at schools, parks, office buildings and golf courses. Lawn and turf use does not include use of an herbicide on lawn and turf located in turf farms, uncultivated open space, agricultural rangeland or cultivated farmland.

(f) “Persistent residues in compost” means residues of an herbicide in compost at levels and in a form with the potential to be toxic or injurious to plants.

(g) “Plants” means desirable vegetation, except weeds.

(h) “Weed” means any plant that grows where not wanted, as defined in Section 12759.

(Added by Stats. 2002, Ch. 591, Sec. 3. Effective January 1, 2003.)



13191

(a) No person, except a pest control dealer licensed pursuant to Chapter 7 (commencing with Section 12101) of Division 6 of the Food and Agricultural Code, may sell a pesticide that contains the active ingredient clopyralid.

(b) Pesticides containing the active ingredient clopyralid that are labeled for use on lawns and turf, including golf courses, may only be sold to qualified applicators licensed pursuant to Chapter 8(commencing with Section 12201) of Division 6 of the Food and Agricultural Code or issued a certificate pursuant to Chapter 3 (commencing with Section 14151) of Division 7 of the Food and Agricultural Code.

(Added by Stats. 2002, Ch. 591, Sec. 3. Effective January 1, 2003.)



13192

Not later than April 1, 2003, the department shall, pursuant to Sections 12824 and 12825, do both of the following:

(a) Determine in writing those lawn and turf uses of the herbicide clopyralid for which there is no reasonable likelihood that the specified use will result in persistent residues in compost.

(b) Take either of the following actions:

(1) Impose appropriate restrictions on the lawn and turf uses of the herbicide clopyralid that are not identified in the determination made pursuant to subdivision (a).

(2) Cancel any lawn and turf use that the department determines is likely to result in persistent residues in compost.

(Added by Stats. 2002, Ch. 591, Sec. 3. Effective January 1, 2003.)









CHAPTER 3 - Restricted Materials

ARTICLE 1 - Generally

14001

The director shall control and otherwise regulate the use of restricted materials found to meet the criteria of Section 14004.5.

(Repealed and added by Stats. 1971, Ch. 1276.)



14002

This chapter applies to all agencies of the United States and the State of California and its subdivisions or to their officers, agents, or employees. Nothing in this section affects the liability of a public entity under Section 862 of the Government Code.

(Amended by Stats. 1976, Ch. 1223.)



14003

This article does not relieve any person from liability for any damage to the person or property of another person which is caused by the use of any restricted material.

(Amended by Stats. 1971, Ch. 1276.)



14004

The director, and the commissioner of each county under the direction and supervision of the director, shall enforce this chapter and the regulations issued pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)



14004.5

The director shall, by regulation, designate and establish as necessary to carry out the purposes of this division, a list of restricted materials based upon, but not limited to, any of the following criteria:

(a) Danger of impairment of public health.

(b) Hazards to applicators and farmworkers.

(c) Hazards to domestic animals, including honeybees, or to crops from direct application or drift.

(d) Hazard to the environment from drift onto streams, lakes, and wildlife sanctuaries.

(e) Hazards related to persistent residues in the soil resulting ultimately in contamination of the air, waterways, estuaries or lakes, with consequent damage to fish, wild birds, and other wildlife.

(f) Hazards to subsequent crops through persistent soil residues.

(Amended by Stats. 1985, Ch. 256, Sec. 1.)



14005

Except as provided in subdivision (d) of Section 14006.6, the director shall adopt regulations which govern the possession and use of any restricted material which he or she finds and determines is injurious to the environment or to any person, animal, crop, or other property.

(Amended by Stats. 1986, Ch. 1266, Sec. 15.)



14006

The regulations shall prescribe the time when, and the conditions under which, a restricted material may be used or possessed in different areas of the state, and may prohibit its use or possession in those areas. This usage shall be limited to those situations in which it is reasonably certain that no injury will result, or no nonrestricted material or procedure is equally effective and practical. They may provide that a restricted material shall be used only under permit of the commissioner or under the direct supervision of the commissioner, subject to any of the following limitations:

(a) In certain areas.

(b) Under certain conditions relating to safety.

(c) When used in excess of certain quantities or concentrations.

(d) When used in certain mixtures.

(e) In compliance with the industrial safety orders of the Department of Industrial Relations and any order of the director or commissioner.

(f) On agreement by the owner or person in possession of the property to be treated to comply with certain conditions.

(g) Any other limitation the director determines to be necessary to effectuate the purposes of this chapter.

This section shall become operative on January 1, 1991.

(Repealed (in Sec. 7) and added by Stats. 1987, Ch. 1284, Sec. 8. Section operative January 1, 1991, by its own provisions.)



14006.5

Except as provided in Section 14006.6, no person shall use or possess any pesticide designated as a restricted material for any agricultural use except under a written permit of the commissioner. No permit shall be issued for any restricted material for use in any manner other than pursuant to its registration without the approval of the director. In addition, no permit shall be granted if the commissioner determines that the provisions of subdivision (a), (b), or (c) of Section 12825 would be applicable to the proposed use.

Before issuing a permit for any pesticide the commissioner shall consider local conditions including, but not limited to, the following:

(a) Use in vicinity of schools, dwellings, hospitals, recreational areas, and livestock enclosures.

(b) Problems related to heterogeneous planting of crops.

(c) Applications of materials known to create severe resurgence or secondary pest problems without compensating control of pest species.

(d) Meteorological conditions for use.

(e) Timing of applications in relation to bee activity.

(f) Provisions for proper storage of pesticides and disposal of containers.

Each permit issued for any pesticide shall include conditions for use in writing.

(Amended by Stats. 1983, Ch. 378, Sec. 1.)



14006.6

(a) A permit shall not be required for the agricultural use of any pesticide not designated as a restricted material unless the commissioner determines that its use will present an undue hazard when used under local conditions.

(b) Permits for the use of pesticides shall not be required of persons found to be qualified by the director who are engaged in experimentation or research on the use of pesticides, where no charge is made to the person in charge of the property treated.

(c) A permit shall not be required for the possession of pesticides by a registrant, as defined in Section 12755, or by a licensed pest control dealer when operating pursuant to the registration or the license; by commercial warehouses storing pesticides; or for the possession and use of these materials when specifically exempted by regulation of the director in cases in which the mitigation measures provided by the permit system are not necessary to avoid injury to the environment or to any person, animal, crop, or property.

(d) Permits for the use of pesticides shall not be required of persons operating pursuant to a license issued under Chapter 14 (commencing with Section 8500) of Division 3 of the Business and Professions Code.

(Amended by Stats. 1993, Ch. 620, Sec. 25. Effective January 1, 1994.)



14006.7

The director shall designate, by regulation, a list of “exempt materials” for which the director finds additional restrictions, other than registration and labeling requirements, are not necessary to carry out the purposes of this chapter. The exempt materials may be used without a permit if the use conforms with the registered label or printed instructions.

(Amended by Stats. 1985, Ch. 256, Sec. 3.)



14007

(a) Every permit that is issued under the regulations adopted pursuant to this chapter is conditioned upon compliance with this code and regulations adopted pursuant thereto and upon other specified conditions that may be required to accomplish the purposes of this chapter.

(b) Any permit may be issued for a one-year period. Permits issued for perennial agricultural plantings, nonproduction agricultural sites, or nonagricultural sites may be issued for up to a three-year period.

(c) The permittee or a designated agent shall report immediately any change in the information submitted or pertinent to the issuance of a valid permit to the appropriate commissioner.

(Amended by Stats. 1996, Ch. 435, Sec. 8. Effective January 1, 1997.)



14008

Any permit may be refused, revoked, or suspended for violation of any of the conditions of the permit, or of a previous permit, or for violation of any provision of this division or of the regulations that are issued pursuant to it, or for the failure to pay a civil penalty or comply with any lawful order of the commissioner, once that order is final.

(Amended by Stats. 2000, Ch. 806, Sec. 7. Effective January 1, 2001.)



14009

(a) Any interested person may request the commissioner to review his or her action in issuing, refusing, revoking, suspending, or conditioning a permit to use or possess a restricted material. The commissioner shall review the request and issue a written decision in response to the request to review within 10 days of receipt of the request, or as soon as practicable. The commissioner may affirm, modify, or cancel the permit action reviewed. A directly affected person may thereafter appeal to the director to review the commissioner’s action.

(b) The commissioner and director shall conduct each review in an expeditious manner so that needed pest control measures are not adversely affected.

(c) Each request for review shall be submitted in writing to the commissioner by the person requesting the review and shall include all of the following:

(1) The location of persons, property, or areas that would be affected and the location of property to be treated.

(2) The name of the restricted material involved.

(3) The name and address of the person in charge of the property to be treated, if different from the person filing the request for review.

(4) Any other information that the person filing the request for review or the commissioner determines to be relevant.

(d) In an appeal of a commissioner’s action to the director, the issues are limited to any of the following:

(1) Whether the proposed permit use is consistent with applicable pesticide label restrictions and applicable regulations.

(2) Whether the commissioner properly considered the provisions of Section 14006.5.

(3) Whether the commissioner abused his or her discretion in issuing, refusing, revoking, or conditioning the permit.

(e) The director shall act on these appeals within 10 days of receipt thereof or as soon thereafter as is practicable. The director may stay the operation of a permit until his or her review is complete.

(f) (1) Prior to conducting a public review, the director shall notify directly affected persons at least 72 hours in advance of the location and time of the public review.

(2) Before acting on an appeal, the director shall, in a specified location open to the public, review the information provided to him or her as specified in this section if requested to do so in writing by any interested person.

(3) The director may request additional testimony or other evidence specified in this section at the public review from interested persons.

(g) Judicial review of any decision by the director pursuant to this section shall be pursuant to Section 1094.5 of the Code of Civil Procedure. Review shall be limited to whether the proposed permit use is consistent with applicable pesticide label restrictions and regulations and whether the director abused his or her discretion.

(Amended by Stats. 1996, Ch. 435, Sec. 9. Effective January 1, 1997.)



14010

It is unlawful for any person to sell or deliver any restricted material to any person that is required by regulations adopted by the director to have a permit to possess or use the restricted material unless the permittee, or the permittee’s agent to whom delivery is made, provides to the seller or the person delivering the restricted material a copy of a permit which authorizes possession or use of the kind and quantity of the restricted material on the date the restricted material is delivered.

(Amended by Stats. 1987, Ch. 507, Sec. 1.)



14011

It is unlawful for any person to apply any restricted material for which regulations have been adopted except as provided in the regulations which are adopted by the director.

(Amended by Stats. 1971, Ch. 1276.)



14011.5

Except as may be provided in regulations adopted by the director, a pesticide use report shall be submitted to the commissioner, on a form prescribed by the director, within seven days after each use of a restricted material.

(Added by Stats. 1980, Ch. 926. Effective September 18, 1980.)



14012

(a) Any person who is required to register pesticides under Article 4 (commencing with Section 12811) of Chapter 2, and who sells or transfers any restricted material, shall keep accurate records of the amount and type of material involved in every sale or transfer of any restricted material. The records shall be open during ordinary business hours to the inspection of the director.

(b) Each commissioner shall submit to the director a copy of each pesticide use report received pursuant to Section 14011.5, and any other relevant information the director may require. Copies of the reports from the commissioners shall be rendered to the director within one calendar month after they are received.

The contents of these reports shall be summarized quarterly by the director as to the type of material and amounts, and the summaries shall be made a public record. The director may publish or distribute the summaries.

(Amended by Stats. 1996, Ch. 361, Sec. 94. Effective January 1, 1997.)



14015

Except as provided by regulation adopted by the director, a restricted material shall only be possessed or used by, or under the direct supervision of, a private applicator, who is certified pursuant to Section 14093, or a certified commercial applicator, as defined by Section 6000 of Title 3 of the California Code of Regulations.

(Added by Stats. 1995, Ch. 705, Sec. 2. Effective January 1, 1996.)






ARTICLE 1.5 - Pesticides

14021

(a) As used in this article, “pesticide” is defined in Section 12753.

(b) For purposes of this article, “toxic air contaminant” means an air pollutant that may cause or contribute to an increase in mortality or an increase in serious illness, or which may pose a present or potential hazard to human health. Pesticides that have been identified as hazardous air pollutants pursuant to Section 7412 of Title 42 of the United States Code shall be identified by the director as toxic air contaminants.

(Amended by Stats. 1996, Ch. 361, Sec. 95. Effective January 1, 1997.)



14022

(a) In consultation with the Office of Environmental Health Hazard Assessment and the State Air Resources Board, the director shall evaluate the health effects of pesticides that may be or are emitted into the ambient air of California and that may be determined to be a toxic air contaminant that poses a present or potential hazard to human health. Upon request of the State Air Resources Board, the director shall include a pesticide for evaluation.

(b) The director shall complete the evaluation of a pesticide within 90 days after receiving the scientific data specified in subdivision (c) from the Office of Environmental Health Hazard Assessment and the State Air Resources Board. The director may extend the 90-day deadline for a period not to exceed 30 days if the director transmits to the Assembly Committee on Rules and the Senate Committee on Rules, for transmittal to the appropriate standing, select, or joint committee of the Legislature, a statement of reasons for extension of the deadline.

(c) In conducting this evaluation, the director shall consider all available scientific data, including, but not limited to, relevant data provided by the Office of Environmental Health Hazard Assessment, the Occupational Safety and Health Division of the Department of Industrial Relations, international and federal health agencies, private industry, academic researchers, and public health and environmental organizations. At the request of the director, the State Air Resources Board shall document the level of airborne emissions and the Office of Environmental Health Hazard Assessment shall provide an assessment of related health effects of pesticides that may be determined to pose a present or potential hazard and each agency shall provide technical assistance to the department as it conducts its evaluation.

(d) The director may request, and any person shall provide, information on any substance that is or may be under evaluation and that is manufactured, distributed, or used by the person to whom the request is made, in order to carry out his or her responsibilities pursuant to this chapter. Any person providing information pursuant to this subdivision shall identify, at the request of the director, that portion of the information submitted to the department that is a trade secret and, upon the request of the director, shall provide documentation to support the claim of the trade secret. Information supplied that is a trade secret, as specified in Section 6254.7 of the Government Code, and that is so marked at the time of submission shall not be released to the public by the director, except in accordance with Section 1060 of the Evidence Code and Section 21160 of the Public Resources Code.

(e) The director shall give priority to the evaluation and regulation of substances based on factors related to the risk of harm to public health, amount or potential amount of emissions, manner of usage of the pesticide in California, persistence in the atmosphere, and ambient concentrations in the community.

(Amended by Stats. 2013, Ch. 584, Sec. 1. Effective January 1, 2014.)



14023

(a) Upon completion of the evaluation conducted pursuant to Section 14022, the director shall, in consultation and with the participation of the Office of Environmental Health Hazard Assessment, prepare a report on the health effects of the pesticide that may be determined to be a toxic air contaminant that poses a present or potential hazard to human health due to airborne emission from its use. The report shall assess the availability and quality of data on health effects, including potency, mode of action, and other relevant biological factors, of the substance. The report shall also contain an estimate of the levels of exposure that may cause or contribute to adverse health effects and, in the case where there is no threshold of significant adverse health effects, the range of risk to humans, resulting from current or anticipated exposure. The report shall include the findings of the Office of Environmental Health Hazard Assessment. The report shall be made available to the public, subject to subdivision (d) of Section 14022.

(b) The report prepared pursuant to subdivision (a) shall be formally reviewed by the scientific review panel established according to Section 39670 of the Health and Safety Code. The director shall also make available the data deemed necessary to the scientific review panel, according to departmental procedures established to ensure confidentiality of proprietary information. The panel shall review, as appropriate, the scientific data on which the report is based, the scientific procedures and methods used to support the data, and the conclusions and assessments on which the report is based. The panel shall submit its written findings to the director within 45 days after receiving the report, but it may petition the director for an extension of the deadline, which may not exceed 15 working days.

(c) If the scientific review panel determines that the health effects report is seriously deficient, the report shall be returned to the director who shall revise and resubmit the report, within 30 days following receipt of the panel’s determination, to the panel before development of emission control measures.

(d) Within 10 working days following receipt of the findings of the scientific review panel pursuant to subdivision (b), the director shall prepare a hearing notice and a proposed regulation that shall include the proposed determination as to whether a pesticide is a toxic air contaminant. After conducting a public hearing pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the director shall list, by regulation, pesticides determined to be toxic air contaminants.

(e) The director shall determine, in consultation with the Office of Environmental Health Hazard Assessment, the State Air Resources Board, and the air pollution control districts or air quality management districts in the affected counties, the need for and appropriate degree of control measures for each pesticide listed as a toxic air contaminant pursuant to subdivision (d). Any person may submit written information for consideration by the director in making determinations on control measures. The director’s written determination and any formal written comments made by the consulting agencies shall be made available to the public.

(f) For each pesticide identified by the director as a toxic air contaminant based on its listing as a hazardous air pollutant pursuant to Section 7412 of Title 42 of the United States Code for which a risk assessment has been completed, the director, in consultation with the Office of Environmental Health Hazard Assessment, the State Air Resources Board, and the air pollution control or air quality management districts in the affected counties, shall determine the need for and appropriate degree of control measures. Any person may submit written information for consideration by the director in making determinations on control measures. The director’s written determination and any formal written comments made by the consulting agencies shall be made available to the public.

(Amended by Stats. 2013, Ch. 584, Sec. 2. Effective January 1, 2014.)



14024

(a) For those pesticides for which a need for control measures has been determined pursuant to subdivision (e) or (f) of Section 14023 and pursuant to provisions of this code, the director, in consultation with the agricultural commissioners, air pollution control districts, and air quality management districts in the affected counties, shall develop control measures designed to reduce emissions sufficiently so that the source will not expose the public to the levels of exposure that may cause or contribute to significant adverse health effects. If no demonstrable safe level or threshold of significant adverse health effects has been established by the director, the control measures shall be designed to adequately prevent an endangerment of public health through the application of best practicable control techniques.

(b) Best practicable control techniques may include, but are not limited to, the following:

(1) Label amendments.

(2) Applicator training.

(3) Restrictions on use patterns or locations.

(4) Changes in application procedures.

(5) Reclassification as a restricted material.

(6) Cancellation.

(c) (1) The director shall follow the consultation procedures set forth in subdivision (a) and, within two years of the determination of the need for control measures pursuant to subdivision (e) or (f) of Section 14023, shall adopt control measures to protect human health.

(2) (A) If the director is unable to adopt control measures to protect human health within two years of the determination of the need for control measures pursuant to paragraph (1), the director shall submit a report to the appropriate committees of the Legislature setting forth the reasons this requirement has not been met.

(B) The director shall update the report submitted to the appropriate committees of the Legislature pursuant to subparagraph (A) every two years until the control measures have been adopted.

(C) If the registration for the use of a particular pesticide is rescinded or if the director determines there has been a dramatic decline in the use of a particular pesticide so that control measures for that particular pesticide are no longer needed, the director shall include this information in the report submitted to the appropriate committees of the Legislature pursuant to subparagraph (A) and the director’s obligations pursuant to paragraph (1) shall be deemed to have been met.

(d) For purposes of this section, with respect to any pesticide for which a determination of the need for control measures was made before January 1, 2014, the two-year period described in subdivision (c) shall commence on January 1, 2014.

(e) After conducting a public hearing pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the director shall adopt, by regulation, control measures, including application of the best practicable control techniques enumerated in subdivision (b) or any other best applicable control technique, for those pesticides for which a need has been determined.

(Amended by Stats. 2013, Ch. 584, Sec. 3. Effective January 1, 2014.)



14025

Any person may petition the department to review a determination made pursuant to this article. The petition shall specify the additional scientific evidence regarding the health effects of a pesticide which was not available at the time the original determination was made and any other evidence which would justify a revised determination.

(Added by Stats. 1983, Ch. 1047, Sec. 2.)



14026

Nothing in this article shall be construed to limit or expand the department’s authority regarding pesticides which are not determined to be toxic air contaminants.

(Added by Stats. 1983, Ch. 1047, Sec. 2.)



14027

(a) Notwithstanding Section 12998, any person who violates any rule or regulation, emission limitation, or permit condition adopted pursuant to this article is liable for a civil penalty not to exceed ten thousand dollars ($10,000) for each day in which the violation occurs. In assessing a civil penalty under this article, the court shall consider the appropriateness of the penalty with respect to the following factors:

(1) The size of the business of the person being charged.

(2) The gravity of the violation.

(3) The good faith of the person being charged.

(4) The history of previous violations.

Any money recovered under this section shall be paid into the Department of Food and Agriculture Fund for use by the department in administering this division and Division 6 (commencing with Section 11401).

(b) Liability may be imposed under subdivision (a) only if the department establishes that the violation was caused by an act which was the result of intentional or negligent conduct by the person accused of the violation.

(Added by Stats. 1984, Ch. 1380, Sec. 4. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)






ARTICLE 2 - 2,4-D and Other Herbicides

14031

As used in this article, “2,4-D” means any form of 2,4-dichlorophenoxyacetic acid.

(Enacted by Stats. 1967, Ch. 15.)



14032

Except as otherwise provided in this article and in the regulations which are adopted by the director, it is unlawful for any person to use any form of 2,4-D or any other herbicide which the director finds and determines, after hearing, is injurious to any crop.

(Enacted by Stats. 1967, Ch. 15.)



14033

The director shall adopt regulations that govern the use of 2,4-D and any other herbicide which he finds and determines is injurious to any crop that is being grown in any area of the state. The regulations of the director may prescribe the time when, and the conditions under which, a restricted herbicide may be used in different areas of the state. They may provide that a restricted herbicide shall be used only under permit of the commissioner or under the direct supervision of the commissioner, subject to any of the following limitations:

(a) In certain areas.

(b) In excess of certain quantities or concentrations.

(Amended by Stats. 2000, Ch. 806, Sec. 8. Effective January 1, 2001.)



14034

This article does not relieve any person from liability for any damage to the property of another person which is caused by the use of any herbicide which is named in the regulations which are adopted by the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Compound 1080

14061

As used in this article, “Compound 1080” means sodium fluoroacetate or any preparation of sodium fluoroacetate.

(Enacted by Stats. 1967, Ch. 15.)



14062

Except as otherwise provided in this article, it is unlawful for any person to sell, use, or possess any Compound 1080.

(Enacted by Stats. 1967, Ch. 15.)



14063

Subject to regulations of the director, any of the following persons may sell, use, or possess Compound 1080 for the purposes or uses that are specified:

(a) Any federal, state, county, or municipal officer or employee, in his or her official capacity, or any person under the immediate supervision of that officer or employee, may possess Compound 1080 for use for pest control purposes.

(b) Any research or chemical laboratory may possess Compound 1080 for use for the purposes of the laboratory.

(c) Any person duly licensed as a structural pest control operator under Chapter 14 (commencing with Section 8500), Division 3 of the Business and Professions Code, may possess Compound 1080 for use in his or her business.

(d) Any wholesaler or jobber of any pesticide may sell Compound 1080 to any person included within the above classifications, or for export.

(Amended by Stats. 1996, Ch. 361, Sec. 96. Effective January 1, 1997.)






ARTICLE 4 - Methyl Bromide and Chloropicrin

14081

The director, after investigation and hearing, shall adopt regulations by April 1, 1989, which govern the use of methyl bromide and chloropicrin as field fumigants.

(Added by Stats. 1988, Ch. 606, Sec. 2.)



14082

The director may prescribe the time when, and the conditions under which, methyl bromide and chloropicrin may be used in different areas of the state.

(Added by Stats. 1988, Ch. 606, Sec. 2.)









CHAPTER 3.4 - Private Applicator Certification

14090

It is unlawful for a private applicator to possess, use, or supervise the use of a restricted material in accordance with Section 14015 unless that person has a valid private applicator certificate.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Section operative January 1, 1997, pursuant to Section 14099.5.)



14091

The application for a private applicator certificate or a renewal of the certificate shall be on a form prescribed by the director. Each application shall state the name and address of the applicant and any other information required by the director.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Section operative January 1, 1997, pursuant to Section 14099.5.)



14092

(a) Applicants shall be examined on the requirements of statutes and regulations concerning pesticide use and pest control operations including, but not limited to, knowledge of all of the following:

(1) Label directions and restrictions on use.

(2) Calibration.

(3) Pest control equipment.

(4) Pest problems and identification.

(5) Worker protection, including protective clothing and equipment.

(6) Environmentally sensitive areas.

(b) The examination shall be in written form and shall be prepared by the director and administered by the commissioner, or the director in any county where there is no commissioner. An oral examination may be administered in those situations where, in the opinion of the commissioner, a written examination would not accurately measure the understanding of the applicant.

(c) A passing score for the examination is 70 percent or above.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Section operative January 1, 1997, pursuant to Section 14099.5.)



14093

The commissioner, or the director in any county where there is no commissioner, shall issue a private applicator certificate to each applicant who passes the examination.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Section operative January 1, 1997, pursuant to Section 14099.5.)



14094

If a passing score of 70 percent is not achieved, the applicant may not retake the examination for seven calendar days.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Section operative January 1, 1997, pursuant to Section 14099.5.)



14095

A private applicator certificate shall be issued for a period of three years except that the initial term of a private applicator certificate shall expire as follows:

(a) Certificates issued to private applicators on or after January 1, 1997, with surnames beginning with A to H, inclusive, shall expire on December 31 of each third year following December 31, 1997.

(b) Certificates issued to private applicators on or after January 1, 1997, with surnames beginning with I to Q, inclusive, shall expire on December 31 of each third year following December 31, 1998.

(c) Certificates issued to private applicators on or after January 1, 1997, with surnames beginning with R to Z, inclusive, shall expire on December 31 of each third year following December 31, 1999.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Section operative January 1, 1997, pursuant to Section 14099.5.)



14096

Certified private applicators may renew their certificate for a period of three years by completing the continuing education requirement as prescribed by the director, by regulation, or by passing an examination.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Section operative January 1, 1997, pursuant to Section 14099.5.)



14097

The commissioner, or the director in a county where there is no commissioner, may establish a program to certify employees other than the operator of the property, or other than the operator’s authorized representative. The commissioner’s or the director’s program shall be conducted in accordance with this chapter.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Section operative January 1, 1997, pursuant to Section 14099.5.)



14098

(a) A private applicator certificate may be refused, revoked, or suspended by the commissioner or director for any of the following reasons:

(1) Failure to comply with any applicable provision of this division or any regulation adopted pursuant thereto.

(2) Failure to supervise the use of a restricted material in a manner that ensures compliance with this division or any regulation adopted pursuant thereto.

(3) Making any false or fraudulent report.

(b) Any action by the commissioner or the director pursuant to subdivision (a) may be appealed in a manner consistent with the procedures for appealing the suspension of a restricted material permit as prescribed in Section 11512.5.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Section operative January 1, 1997, pursuant to Section 14099.5.)



14099.5

This chapter shall become operative on January 1, 1997.

(Added by Stats. 1995, Ch. 705, Sec. 3. Effective January 1, 1996. Note: This section prescribes a delayed operative date for Chapter 3.4, commencing with Section 14090.)






CHAPTER 3.5 - Environmentally Harmful Material

ARTICLE 1 - Definitions

14101

As used in this division, “environment” means the aggregate of all factors that influence the conditions of life in or about the state or within any portion thereof, and which are affected by the use of pesticides or related materials within the state.

(Amended by Stats. 1996, Ch. 361, Sec. 97. Effective January 1, 1997.)






ARTICLE 2 - General Provisions

14102

The director shall prohibit or regulate the use of environmentally harmful materials, pursuant to the provisions of Chapters 2 (commencing with Section 12751) and 3 (commencing with Section 14001) of this division. In so doing, he shall consider the effect of all such materials upon the environment, and shall take whatever steps he deems necessary to protect the environment. He shall also continue to initiate, cooperate, and collaborate with the University of California and with other state agencies in research designed to reduce and eliminate the use of environmentally harmful materials.

(Added by Stats. 1969, Ch. 1169.)



14103

In establishing criteria and regulations relating to environmental injury and protection, and in conducting the reviews required in Chapters 2 and 3, the director shall consult with representatives of the Water Resources Control Board, the Departments of Public Health, Fish and Game and Conservation, and four outside experts of his selection from the fields of agricultural, biological, ecological, and medical sciences.

(Added by Stats. 1969, Ch. 1169.)









CHAPTER 3.6 - Qualified Applicator Certificates

14151

The director may, by regulation, specify the pesticide applications that shall be made by or under the supervision of a person holding a valid qualified applicator certificate.

(Added by Stats. 1986, Ch. 503, Sec. 15.)



14152

An application for a qualified applicator certificate shall be in a form prescribed by the director. Each application shall state the name and address of the applicant specified on the application and any other information required by the director. The application shall be accompanied by a fee as prescribed by the director pursuant to Section 11502.5. All certificates issued under this chapter shall expire on December 31 of the year for which they are issued. Certificates may be renewed annually by the date of expiration by application in the form prescribed by the director and upon payment of a fee as prescribed by the director pursuant to Section 11502.5. A penalty shall be assessed against any applicant who applies for renewal after the expiration date as prescribed by the director pursuant to Section 11502.5.

(Amended by Stats. 2003, Ch. 741, Sec. 68. Effective January 1, 2004.)



14153

(a) Applicants shall be examined on the requirements of laws and regulations concerning pesticide use and shall elect to be examined for certification in one or more of the following categories:

(1) Residential, industrial, and institutional pest control.

(2) Landscape maintenance pest control.

(3) Right-of-way pest control.

(4) Agricultural pest control.

(5) Forest pest control.

(6) Aquatic pest control.

(7) Regulatory pest control.

(8) Seed treatment.

(9) Agricultural pest control-animal.

(10) Demonstration and research.

(11) Health-related pest control.

(b) In addition to being certified in one or more of the categories in subdivision (a), an applicant may elect to be trained in the handling, control, and techniques of removal of Africanized honey bees.

(c) The director may develop a training program that covers the handling, control, and techniques of removal of Africanized honey bees or may approve a training program developed by the Pest Control Operators of California or any other equivalent training program, subject to the following requirements:

(1) A certificate of training shall be presented by the training provider to the applicant upon completion of the approved training program.

(2) Providers of approved Africanized honey bee training shall submit to the director a listing of those persons who have completed the training, including, but not limited to, the following information:

(A) The full name of each person who has completed the training.

(B) The license or certificate number of each person who has completed the training, if the person trained is licensed by the Department of Pesticide Regulation.

(3) The providers of approved Africanized honey bee training shall maintain a record for three years of the individuals who have completed the training.

(Amended by Stats. 1994, Ch. 298, Sec. 3. Effective January 1, 1995.)



14153.1

The director may designate subcategories within the categories listed in Section 14153 as the director determines to be necessary.

(Added by Stats. 1989, Ch. 352, Sec. 4.)



14154

The director shall issue a qualified applicator certificate to each applicant who satisfies the requirements of this chapter.

(Added by Stats. 1986, Ch. 503, Sec. 15.)



14155

A qualified applicator certificate may be refused, revoked, or suspended by the director, after hearing, for any of the following:

(a) Failure to comply with any applicable provision of this division or Division 6 (commencing with Section 11401) or any regulation adopted pursuant to these divisions.

(b) Failure to supervise pesticide applications in a manner that ensures compliance with this division and Division 6 (commencing with Section 11401) or any regulation adopted pursuant to these divisions.

(c) Making any false or fraudulent record or report.

(Amended by Stats. 1993, Ch. 624, Sec. 11. Effective January 1, 1994.)






CHAPTER 3.7 - Carbon Monoxide Pest Control Devices

14160

For purposes of this chapter, “carbon monoxide pest control device” means any method or instrument using carbon monoxide to prevent, eliminate, destroy, or mitigate burrowing rodent pests.

(Added by Stats. 2014, Ch. 257, Sec. 2. Effective January 1, 2015.)



14161

The director shall regulate the use of carbon monoxide pest control devices, and shall adopt and enforce regulations to provide for the proper, safe, and efficient use of these devices for the protection of public health and safety, and the environment.

(Added by Stats. 2014, Ch. 257, Sec. 2. Effective January 1, 2015.)






CHAPTER 4 - Livestock Drugs

ARTICLE 1 - Legislative Intent

14200

The Legislature hereby declares that this chapter, which prescribes the distribution and use of livestock drugs, is intended to assure that such drugs are available to livestock producers for their use in protecting the health of the livestock population of the state, and that such use will in turn benefit the general public by providing an abundant supply of wholesome food and fiber.

It is further declared that nothing in this chapter is intended to prevent a livestock producer from administering livestock drugs safely and effectively when such use is in accordance with the labeling directions for the drug used.

(Added by Stats. 1976, Ch. 1224.)






ARTICLE 1.5 - Definitions

14201

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



14202

“Drug” means any of the following substances:

(a) Any substance which is intended for use in the diagnosis, cure, mitigation, prevention, or treatment of disease.

(b) Any substance, except food and water, which is intended to affect the structure or function of the body of any livestock.

(Enacted by Stats. 1967, Ch. 15.)



14203

“Restricted drug” means any livestock drug which is sold in such form that it might be administered to humans and if so administered would be dangerous to the health of such humans or any livestock drug which if improperly administered to livestock is dangerous to the health of such livestock or to humans who consume products from such livestock. Restricted drugs include all of the following:

(a) Arsenic compounds and preparations.

(b) Diethylstilbestrol and other substances which have a hormonelike action.

(c) Sulfanilamide or substitute sulfanilamides.

(d) Antibiotic preparations.

(e) Such other drugs and their preparations which the director determines are hazardous to the health of livestock or the public safety.

(Amended by Stats. 1976, Ch. 1224.)



14204

“Label” includes written and graphic matter which is imprinted upon, or upon paper or other material affixed to, or accompanying, a container of a livestock drug.

(Amended by Stats. 1976, Ch. 1224.)



14205

“Livestock” includes all animals, poultry, and bees, and aquatic and amphibian species which are raised, kept, or used for profit. It does not include those species which are usually kept as pets, such as dogs, cats, and pet birds.

(Amended by Stats. 1976, Ch. 1224.)



14206

“Livestock drug” means any drug, combination of drugs, proprietary medicine, or combination of drugs and other ingredients which is prepared for administration to livestock orally, hypodermically, topically, or otherwise.

(Amended by Stats. 1976, Ch. 1224.)



14207

“Manufacturer” includes any person that is responsible for the placing of a livestock drug on the market in this state.

(Amended by Stats. 1976, Ch. 1224.)



14208

“Retailer” means any person that sells any livestock drug at retail.

(Amended by Stats. 1976, Ch. 1224.)



14209

“Distribute” means to offer for sale, sell, exchange, or barter.

(Added by Stats. 1976, Ch. 1224.)






ARTICLE 2 - General Provisions

14231

The director shall enforce this chapter and, in accordance with the provisions of Section 14200, may make and enforce such regulations which relate to the manufacture, sale, and use of livestock drugs as he may deem necessary to carry out this chapter.

(Amended by Stats. 1976, Ch. 1224.)



14232

All money which is received under this chapter shall be paid into the Department of Agriculture Fund. Any money in the Department of Agriculture Fund which is derived under this chapter and Chapter 6 (commencing with Section 14901) of this division may be expended for the administration and enforcement of any of the provisions of such chapters, notwithstanding any other provision which limits the expenditure of any such money to the specific purposes or to the administration or enforcement of each of such chapters separately.

(Enacted by Stats. 1967, Ch. 15.)



14233

The provisions of this chapter shall be controlling over those of any other provisions of law which are in conflict with them. No act or thing which is authorized or permitted by this chapter shall be in violation of any other provisions of law.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Exemptions

14261

This chapter, except Section 14363, does not apply to any of the following:

(a) Any livestock drug which is sold exclusively to, and used exclusively by, or under the direction of, a licensed veterinarian, nor to any livestock drug which is compounded by a registered pharmacist upon the prescription of a licensed veterinarian.

(b) Any drug or other preparation which is dispensed or compounded by a registered pharmacist at the request of the purchaser if such drug or preparation is sold at retail.

(c) Any commercial feed which is subject to Chapter 6 (commencing with Section 14901) of this division, irrespective of the presence in such commercial feed of any ingredients which otherwise would constitute a livestock drug.

(Amended by Stats. 1992, Ch. 164, Sec. 1. Effective January 1, 1993.)



14262

This chapter also does not apply to any of the following:

(a) Any livestock drug that is intended for, and that is used solely for, laboratory or experimental purposes.

(b) Any substance that is intended for, and that is used primarily as a pesticide and that is registered as a pesticide under Chapter 2 (commencing with Section 12751).

(c) Any biological product that is manufactured under a license issued by the United States Department of Agriculture or the State Department of Health.

(d) Any drug that is required by federal law to be sold on prescription only.

(Amended by Stats. 1996, Ch. 361, Sec. 98. Effective January 1, 1997.)






ARTICLE 4 - Registration

14281

A person shall not sell any livestock drug in this state prior to receipt of a registration certificate pursuant to this chapter.

(Amended by Stats. 1989, Ch. 834, Sec. 1.)



14282

The manufacturer of any livestock drug shall apply to the director for registration of the livestock drug.

(Amended by Stats. 1976, Ch. 1224.)



14283

The application shall be in a form which is supplied by the director. It shall show all of the following:

(a) The name of the applicant and the address of his principal place of business.

(b) The name, brand, or trademark under which the livestock drug is to be sold.

(c) The minimum net contents of each size and type of container in which the livestock drug is to be sold at retail.

(d) The name of each active drug ingredient and the quantity or proportion of each such ingredient.

(e) A statement of each purpose for which the livestock drug is to be used.

(f) A statement of the form in which the livestock drug is to be administered, the method of administration, and, if the method of administration involves the use of any special device which is supplied with such drug, a description of such device.

(g) A statement of the amount and frequency of the dosage which is to be recommended.

(h) Such other information and data as the director may require.

(Amended by Stats. 1976, Ch. 1224.)



14284

The application shall also contain a detailed description, or be accompanied by a copy, of the label of each type and size of container in which the livestock drug is be sold at retail.

(Amended by Stats. 1976, Ch. 1224.)



14285

The label shall contain all of the following:

(a) The name, brand, or trademark of the livestock drug.

(b) The name of the applicant and his principal address.

(c) The minimum net contents of the container.

(d) A statement of the disease or ailments of livestock which it is claimed that the livestock drug will alleviate or cure.

(e) Adequate instructions as to use and administration and adequate warnings against improper use and administration of the livestock drug, including adequate withdrawal periods and product disposal times to prevent any dangerous drug residues in products produced by livestock for human consumption.

(f) The name and amount of each active drug ingredient.

(g) A statement which clearly indicates that the product is not for human use.

(h) If the livestock drug is a restricted drug, the words “restricted drug, use only as directed” in conspicuous letters.

(i) Such other information as the director may require to ensure proper use to safeguard the health of animals and humans who consume products from such animals.

(Amended by Stats. 1976, Ch. 1224.)



14286

If it is proposed that any instructions for use, other than those on the label, shall accompany containers of the livestock drug which are sold at retail, a copy of such instructions shall accompany the application for registration of the livestock drug.

(Amended by Stats. 1976, Ch. 1224.)



14287

The director shall examine and consider the application together with all material, data, and information which accompanies it.

(Enacted by Stats. 1967, Ch. 15.)



14288

The director shall refuse to register a livestock drug if he finds any of the following is true of the drug:

(a) It is of little or no value for the purpose for which it is intended to be used.

(b) It is dangerous to the health of livestock if used in accordance with the instructions.

(c) The instructions for use do not contain adequate warnings against use in those conditions, whether pathological or normal, under which its use may be dangerous to the health of livestock or humans who consume products from such livestock, or against unsafe dosage, unsafe duration of use, or unsafe methods of administration.

(d) If the application and the accompanying material, data, and information do not comply with the requirements of this chapter or are insufficient to permit the director to make the determinations which are required by this section.

(Amended by Stats. 1976, Ch. 1224.)



14289

If the livestock drug is a restricted drug, the director shall also refuse registration if he finds that the instructions for use do not contain adequate and satisfactory directions as to the methods of handling, caring for, holding, or otherwise managing the livestock to which the drug is administered so as to eliminate any danger to the health of any person who might consume food products which are derived from such livestock.

(Amended by Stats. 1976, Ch. 1224.)



14290

The registration of a livestock drug includes all of the following:

(a) Registration of the drug and its ingredients.

(b) Registration of the label.

(c) Registration of the instructions for use.

(d) Registration of the special device, if any, for the administration of the livestock drug.

(Amended by Stats. 1976, Ch. 1224.)



14291

(a) The fee for a two-year registration certificate for a livestock drug is one hundred eighty dollars ($180). The certificate period shall commence beginning January 1 of each even-numbered year and expire on December 31 of the next odd-numbered year.

(b) The fee for a registration certificate submitted during an odd-numbered year shall be ninety dollars ($90), and the certificate shall remain in effect until December 31 of that year.

(c) The fee shall accompany the application for registration. The fee is not refundable if the registration is refused.

(Amended by Stats. 1989, Ch. 834, Sec. 2.)



14292

If registration is granted, the original fee covers the registration for the remainder of the then current calendar year in which registration is granted.

(Enacted by Stats. 1967, Ch. 15.)



14293

The fee for application for renewal of registration is one hundred eighty dollars ($180) for a two-year period. It is payable on or before January 31st of each year. If it is not so paid, a penalty of fifty dollars ($50) shall be added to the fee.

(Amended by Stats. 1989, Ch. 834, Sec. 3.)



14294

The director may quarantine and remove from sale any livestock drug which is not registered pursuant to this chapter or any livestock drug which does not conform in all respects with its registration.

(Amended by Stats. 1976, Ch. 1224.)



14295

The director shall have access at all reasonable hours to all premises which are used in the manufacture, sale, or storage of any livestock drug, or where livestock drugs are mixed in feed for administering to livestock. He may take samples and make such other investigations as are necessary to carry out this chapter and the regulations which are adopted pursuant to it.

(Amended by Stats. 1976, Ch. 1224.)



14296

The director may revoke the registration of any livestock drug if he finds, from representative samples, that the drug as offered for sale fails to conform to its registration. The director may allow reasonable tolerances within which such samples may vary from the registration.

(Amended by Stats. 1976, Ch. 1224.)






ARTICLE 5 - Retail Licenses for Restricted Drugs

14321

A person shall not sell any restricted drug in this state at retail unless he holds a license to do so issued pursuant to this chapter.

(Amended by Stats. 1976, Ch. 1224.)



14322

Any person may file with the director an application for a license pursuant to this chapter. The application shall be on a form which is supplied by the director and shall contain such information as he may require.

(Enacted by Stats. 1967, Ch. 15.)



14323

The application shall be accompanied by an application fee of fifty dollars ($50). The fee is not refundable if the license is refused.

(Amended by Stats. 2013, Ch. 622, Sec. 1. Effective January 1, 2014.)



14324

If the license is issued, the application fee covers the license for the remainder of the current calendar year in which it is issued.

(Enacted by Stats. 1967, Ch. 15.)



14325

The fee for the renewal application for a license is fifty dollars ($50) per year, payable on or before January 31 of each year. If the fee is not paid by that date, a penalty of fifty dollars ($50) shall be added to the fee.

(Amended by Stats. 2013, Ch. 622, Sec. 2. Effective January 1, 2014.)



14326

A separate license is required for each place of business at which any restricted drug is kept for sale, and for each mobile unit in which any such drug is kept for sale.

(Amended by Stats. 1976, Ch. 1224.)



14327

The director may make an examination of the facilities which are available to the applicant for the proper handling and storing of restricted drugs and may limit the kinds or classes of such drugs that may be sold under a license to those which the applicant is equipped properly to handle and store.

(Amended by Stats. 1976, Ch. 1224.)



14328

Each holder of a license under this chapter shall keep a record, in the manner and form prescribed by the director, of each sale of a restricted drug by the licensee.

(Amended by Stats. 1976, Ch. 1224.)



14329

The record required pursuant to Section 14328 shall include all of the following:

(a) A statement of the kind and quantity of the restricted drug sold.

(b) The date of sale.

(c) The name and address of the purchaser.

(d) The signature of the purchaser.

(e) Any other information as the director may determine is reasonably necessary to carry out the provisions of this chapter.

(Amended by Stats. 1976, Ch. 1224.)



14330

The director shall revoke a restricted drug license if he finds that the holder of such license has failed to keep the required record of sales of such drugs, or is not properly handling or storing such drugs.

(Amended by Stats. 1976, Ch. 1224.)






ARTICLE 6 - Violations

14351

It is unlawful for any person to sell any livestock drug which is subject to any provision of this chapter unless the drug is registered pursuant to this chapter.

(Amended by Stats. 1976, Ch. 1224.)



14352

It is unlawful for any registrant to sell any livestock drug which does not conform with its registration.

(Amended by Stats. 1976, Ch. 1224.)



14353

It is unlawful for any person to administer any registered livestock drug to any human being.

(Amended by Stats. 1976, Ch. 1224.)



14354

It is unlawful for any person to sell any restricted drug unless such person has a license issued pursuant to this chapter.

(Amended by Stats. 1976, Ch. 1224.)



14355

It is unlawful for any person to use or administer any registered livestock drug except in accordance with the label instructions for use which are supplied by the registrant, including all warnings, withdrawal periods, and livestock product disposal times.

(Amended by Stats. 1976, Ch. 1224.)



14356

It is unlawful for the holder of a restricted drug license to sell a restricted drug without requiring the purchaser of the restricted drug to sign his name and write his address in the record of such sales.

(Amended by Stats. 1976, Ch. 1224.)



14357

It is unlawful for any person to refuse to permit the entry into and inspection of any premises wherein any livestock drug is manufactured or sold for the taking of samples of such drug.

(Amended by Stats. 1976, Ch. 1224.)



14358

It is unlawful for any person to sell any livestock drug except in the container in which it is packaged by the manufacturer or distributor or to sell any such drug unless its package bears the label of the manufacturer or distributor.

(Amended by Stats. 1976, Ch. 1224.)



14359

It is unlawful for any person to make any false or misleading representation which relates to any livestock drug, whether such representation is communicated orally, graphically, pictorially, or otherwise.

(Amended by Stats. 1976, Ch. 1224.)



14360

It is unlawful for any livestock owner or his or her agent to sell or dispose of treated livestock or livestock products within the specified withdrawal period without first notifying the buyer that the livestock or products have been treated. The notification shall be in a form prescribed by the director.

(Amended by Stats. 1988, Ch. 238, Sec. 1.)



14361

The director may seize and hold any livestock drug which he has reasonable cause to believe is in violation of the provisions of this chapter or the regulations adopted pursuant to it. The director shall continue to hold the livestock drug until such time as the requirements of this chapter have been complied with, at which time the lot shall be released. If the requirements of this chapter cannot be complied with, the director shall issue an order for disposal of the livestock drug, in a manner determined by him to protect the public health and safety and accomplish purposes of this chapter.

(Added by Stats. 1976, Ch. 1224.)



14362

It is unlawful for any person to manufacture, distribute, sell, or use any livestock drug without complying with the provisions of this chapter and the regulations which are adopted pursuant to it.

(Added by Stats. 1976, Ch. 1224.)



14363

(a) It is unlawful for any livestock owner or agent to sell or dispose of any livestock or livestock carcasses which within 48 hours after the buyer takes possession have drug residues in excess of allowable federal or state tolerances. In addition to any other penalties imposed by this chapter, any livestock owner or agent violating this section shall be liable to the buyer for an amount equal to three times the purchase price of any livestock or livestock carcasses with drug residues in excess of allowable federal or state tolerances so long as the liability does not conflict with the federal Packers and Stockyards Act, and shall be liable for a civil penalty of not more than one hundred dollars ($100) for each head of livestock or livestock carcass disposed of or sold. In addition, the livestock owner or agent shall be liable for any attorney’s fees.

(b) In addition to the penalties imposed by this chapter, the sale or disposition of any livestock or livestock carcass which, within 48 hours after the buyer takes possession, has drug residue in excess of allowable federal or state tolerances, is punishable by an administrative fine, levied by the director, in the amount of two hundred fifty dollars ($250) per head for a second or subsequent violation within a 12-month period.

(c) In lieu of assessing the administrative fine, the director may authorize a violator to attend an educational program on livestock drug residue avoidance which has been approved by the director. The violator shall successfully complete the program and provide proof to the director within 90 days from the occurrence of the violation.

(d) This section does not affect any rights or obligations under any contract between a livestock owner or agent, buyer, or any other party.

(e) Any additional funds collected as administrative fines pursuant to this section shall be deposited in the General Fund.

(Amended by Stats. 1992, Ch. 164, Sec. 2. Effective January 1, 1993.)



14364

(a) It is unlawful to sell or dispose of a bob veal calf for the purposes of slaughter without first affixing to the animal a producer identification number approved by the director.

(b) For purposes of this chapter, “bob veal calf” means a bovine animal 21 days of age or less or weighing 150 pounds or less, or as specified in Food Safety Inspection Service regulations of the United States Department of Agriculture.

(c) Bob veal calves that are identified as provided in Division 10 (commencing with Section 20001) are exempt from this section.

(Amended by Stats. 1992, Ch. 164, Sec. 3. Effective January 1, 1993.)



14365

(a) It is unlawful to sell or dispose of a dairy cull cow without first affixing to the animal a producer identification number issued by the director.

(b) For purposes of this chapter, “cull cow” means a female bovine animal 21 days of age or more, which is sold or disposed of for the purpose of slaughter.

(c) Cull cows that are identified as provided in Division 10 (commencing with Section 20001) are exempt from this section.

(Amended by Stats. 1992, Ch. 164, Sec. 4. Effective January 1, 1993.)






ARTICLE 7 - Penalties

14381

A violation of this chapter or of any regulation which is adopted by the director pursuant to this chapter is an infraction punishable by a fine of not more than five hundred dollars ($500) for the first violation. A second or subsequent violation of this chapter is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).

(Amended by Stats. 1988, Ch. 238, Sec. 2.)



14382

(a) The director may, after a hearing, refuse to issue or renew, or may suspend or revoke a livestock drug registration or restricted drug license for any violation of this chapter or any regulation which is adopted pursuant thereto.

(b) Upon calling a hearing, the director shall serve notice personally or by mail to the licensee or registrant specifying the time and place of the hearing at least 10 days prior to the hearing. At the hearing, the director may do all of the following:

(1) Administer oaths and hear testimony.

(2) Issue subpoenas requiring the attendance of the licensee, registrant, or witnesses, together with books, records, memoranda, papers, and all other documents that may be pertinent to the case.

(3) Compel the disclosure of the licensee or registrant and any witness of all the facts known to him or her regarding the case. In no instance shall any employee of the Feed, Fertilizer, and Livestock Drugs Branch serve as the hearing officer in any case under this section.

(c) Any person deprived of a license or registration has the right to appeal this action to the director.

(Amended by Stats. 1988, Ch. 238, Sec. 3.)






ARTICLE 8 - Procedure for Prosecution

14390

In addition to the remedies provided in this chapter, the department may bring an action in superior court and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this chapter or the rules and regulations adopted under this chapter. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The department shall not, however, be required to allege facts necessary to show or tending to show irreparable damage or loss. The court may require such acts or course of conduct as necessary to effectuate the purpose of this chapter.

(Added by Stats. 1976, Ch. 1224.)









CHAPTER 5 - Fertilizing Materials

ARTICLE 1 - General Provisions

14501

The Legislature finds and declares that it is the intent of this chapter to do all of the following:

(a) To promote the distribution of effective and safe fertilizing materials essential for the production of food and fiber.

(b) To provide assurance to the consumer of commercial fertilizers, agricultural minerals, packaged soil amendments, and auxiliary soil and plant substances that the product purchased is properly identified, and to provide assurance of the validity of the quality and quantity represented by the manufacturer of these products.

(c) To provide funds for the administration and enforcement of this chapter.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14502

The secretary shall enforce this chapter and adopt and enforce such regulations relating to the manufacture, guaranteeing, labeling, and distribution of, the manner of reporting tonnage for, and making inspection tonnage fee payments upon, fertilizing materials as the secretary determines necessary to carry out this chapter. A copy of those regulations shall be mailed promptly upon adoption to each person who is licensed pursuant to this chapter. The failure of any licensee to receive a copy of the regulations is not a defense to a violation of the regulations.

(Amended by Stats. 2005, Ch. 490, Sec. 1. Effective January 1, 2006.)



14502.1

The secretary shall notify every licensee that manufactures, distributes, or sells ammonium nitrate, as defined in Section 14512.5, of their duty to maintain records pursuant to Section 14612.5 and to notify the secretary as to where those records may be obtained by him or her.

(Added by Stats. 2005, Ch. 490, Sec. 2. Effective January 1, 2006.)



14503

Any money which is received by the director pursuant to this chapter shall be paid into the State Treasury to the credit of the Department of Food and Agriculture Fund, to be expended solely for the administration and enforcement of this chapter.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14504

The secretary shall prepare an annual statement of the operating expenditures and revenue related to this chapter which shall be presented to the board for review as soon as possible following the termination of the fiscal year. A copy of this statement shall be made available to any interested person upon request.

(Amended by Stats. 2005, Ch. 490, Sec. 3. Effective January 1, 2006.)



14505

Agricultural products derived from municipal sewage sludge shall be regulated as a fertilizing material pursuant to this chapter, and when used in general commerce, these products are not subject to regulation as a hazardous substance pursuant to Section 108130) of the Health and Safety Code and are not subject to regulation as a waste under Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 54. Effective September 29, 1996.)






ARTICLE 2 - Definitions

14511

“Agricultural liming materials” are agricultural minerals composed of calcium or magnesium compounds, or both, which are capable of neutralizing soil acidity and which are distributed in this state for that purpose.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14512

“Agricultural mineral” means any substance with nitrogen (N), available phosphoric acid (P2O5), and soluble potash (K2O), singly or in combination, in amounts less than 5 percent which is distributed for farm use, or any substance only containing recognized essential secondary nutrients or micronutrients in amounts equal or greater than minimum amounts specified by the director, by regulation, and distributed in this state as a source of these nutrients for the purpose of promoting plant growth. It shall include gypsum, liming materials, manure, wood fly ash, sewage sludge not qualifying as commercial fertilizer, and captured dilute solutions.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14512.5

“Ammonium nitrate” means solid ammonium nitrate that is chiefly the ammonium salt of nitric acid, contains not less than 33 percent of nitrogen, one-half of which is in the ammonium form and one-half of which is in the nitrate form, and is produced, imported, stored, offered for sale, sold, offered for distribution, received, or intended for use as a plant nutrient.

(Added by Stats. 2005, Ch. 490, Sec. 4. Effective January 1, 2006.)



14513

“Auxiliary soil and plant substance” means any chemical or biological substance or mixture of substances or device distributed in this state to be applied to soil, plants, or seeds for soil corrective purposes; or that is intended to improve germination, growth, yield, product quality, reproduction, flavor, or other desirable characteristics of plants; or that is intended to produce any chemical, biochemical, biological, or physical change in soil; but does not include commercial fertilizers, agricultural minerals, pesticides, soil amendments, or manures. It shall include the following:

(a) Bacterial inoculants.

(b) Biotics.

(c) Lignin or humus preparations.

(d) Microbial products, including genetically engineered microorganisms.

(e) Soil binding agents.

(f) Synthetic polyelectrolytes.

(g) Wetting agents to promote water penetration.

(h) Any similar product intended to be used for influencing soils, plant growth, or crop or plant quality.

(Amended by Stats. 1996, Ch. 361, Sec. 99. Effective January 1, 1997.)



14514

“Biotics” means all materials for which claims are made relating to organisms, enzymes, or organism by-products.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14515

“Board” means the Fertilizer Inspection Advisory Board.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14516

“Brand” means any term, design, or trademark used in connection with a fertilizing material product.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14517

“Bulk material” means fertilizing materials distributed in nonpackaged form or in a container containing more than 50 kilograms or 110 pounds.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14518

“Business location” means any place where fertilizing materials are sold or stored for later sale, except storage of package materials on premises operated exclusively as a public warehouse.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14519

“Captured dilute solutions” means solutions that contain low levels of plant nutrients as a result of equipment rinsing and runoff.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14520

“Chelates” means compounds, usually organic, which can combine with a metal ion and form a ring structure between a portion of the chelating agent molecule and the metal.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14521

“Chelated plant nutrients” means compounds of metallic secondary nutrients and micronutrients with organic chelating agents which have the property of being available under pH conditions in which the nutrients normally form insoluble compounds.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14522

“Commercial fertilizer” means any substance which contains 5 percent or more of nitrogen (N), available phosphoric acid (P2O5), or soluble potash (K2O), singly or collectively, which is distributed in this state for promoting or stimulating plant growth. “Commercial fertilizer” includes both agricultural and specialty fertilizers. “Specialty fertilizers” may contain less than 5 percent nitrogen (N), available phosphoric acid (P2O5), or soluble potash (K2O), singly or collectively.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14523

“Common carrier” means a company licensed with the Public Utilities Commission that hauls for hire.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14524

“Complex” means bonding which includes both of the following:

(a) “Natural organic complexes” means organic by-products of the wood pulp and other industries, such as the lignin sulfonates and polyflavinoids, that form complexes with metallic secondary nutrients and micronutrients. “Natural organic complexes” do not include synthetic chelates in that natural organic complex, generally known as the natural organic chelates which are polymers, for which the nature of the metallic bonding is not known.

(b) “Inorganic complexes” include inorganic cations which form coordinate chemical bonds with other inorganic cations, anions, or neutral molecules, such as where metal-ammonia complexes of zinc or ammonia are coordinately bonded to the metal cation, and which usually reacts differently than the metal alone in solutions, but dissociates in soil and reacts as the uncomplexed cation.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14525

“Compost” means a biologically stable material derived from the composting process.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14526

“Composting” means the biological decomposition of organic matter which inhibits pathogens, viable weed seeds, and odors. “Composting” may be accomplished by mixing and piling in a way as to promote aerobic or anaerobic decay, or both.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14527

“Derivation statement” means the sources of all guaranteed primary nutrients or secondary nutrients, or both, and micronutrients.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14528

“Discontinued manufacturing” means an auxiliary soil and plant substance, packaged agricultural mineral, packaged soil amendment, organic input material, and specialty fertilizer that is no longer manufactured, but is still offered for sale.

(Amended by Stats. 2009, Ch. 257, Sec. 1. Effective January 1, 2010.)



14529

“Distribute” means to sell, offer, expose for sale, exchange, barter, or otherwise supply products for use in, or shipment within or into, this state.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14530

“Distributor” means any person who imports or consigns a fertilizing material or who offers for sale, sells, barters, or othewise supplies this product for use in, or shipment within or into, this state.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14531

“Experimental use” means any application of a fertilizing material which is not offered for sale, has no commercial value, and is for the sole purpose of obtaining scientific data.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14532

“Farm use” means that the fertilizing material is used primarily for application to crops produced for commercial value.

(Amended by Stats. 2009, Ch. 257, Sec. 2. Effective January 1, 2010.)



14533

“Fertilizing material” means any commercial fertilizer, agricultural mineral, auxiliary soil and plant substance, organic input material, or packaged soil amendment.

(Amended by Stats. 2009, Ch. 257, Sec. 3. Effective January 1, 2010.)



14534

“Fish emulsion” means fertilizing material from which the guaranteed nutrients are derived primarily from fish, which contains a minimum of 40 percent total solids from fish, and which may contain additional sources of nitrogen, available phosphoric acid, and soluble potash for standardization purposes or stabilization purposes, or for both purposes, that shall be included in the required guaranteed analysis and derivation statement.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14535

“Grade” means the percentage of total nitrogen, available phosphoric acid, and soluble potash stated in the same terms, order, and percentage as the guaranteed analysis.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14536

“Guaranteed analysis” means the minimum percentage of primary or secondary plant nutrients or micronutrients, or both, claimed.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14537

(a) “Gypsum” means calcium sulfate dihydrate, a mineral used in the fertilizer industry as a source of calcium and sulfur which is also known as landplaster.

(b) “Phosphatic sulfate gypsum” means a by-product of calcium dihydrate from the manufacture of phosphoric acid, also known as phosphogypsum.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14538

“Hydroponics” means a system in which water soluble primary or secondary plant nutrients or micronutrients, or combination thereof, are placed in intimate contact with the plant’s root system, being grown in a water or an inert supportive medium which supplies physical support for the roots but which does not add or subtract primary or secondary plant nutrients or micronutrients, or both.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14539

“Investigational allowance” means an allowance for variation inherent in the taking, preparation, and analysis of an official sample of fertilizing materials.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14540

“Label” means the display of all written, printed, or graphic matter on the immediate container of, or a statement, including the guaranteed analysis, accompanying fertilizing material.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14541

“Label guarantor” means the manufacturer’s or person’s name appearing on the label of a fertilizing material.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14542

“Labeling” means all written, printed, or graphic matter on, accompanying, or used in promoting the sale of any fertilizing material, including advertisements, brochures, posters, and television and radio announcements.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14543

“Licensee” means a person who has obtained a license pursuant to this chapter.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14544

“Manufacturer” means a person who produces, sells, or distributes a fertilizing material in this state that bears their company name on the label and is the guarantor.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14545

“Manure” means any substances composed primarily of animal excrement, plant remains, or mixtures of those substances.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14546

“Micronutrients” means boron, chlorine, cobalt, copper, iron, manganese, molybdenum, sodium, or zinc, alone or in any combination.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14547

“Mixed fertilizer” is a commercial fertilizer containing any combination or mixture of fertilizing materials.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14548

“Natural organic fertilizer” means materials derived from either plant or animal products containing one or more nutrients other than carbon, hydrogen, and oxygen, which are essential for plant growth, which may be subjected to biological degradation processes under normal conditions of aging, rainfall, sun-curing, air drying, composting, rotting, enzymatic, or anaerobic/aerobic bacterial action, or any combination of these, which shall not be mixed with synthetic materials or changed in any physical or chemical manner from their initial state except by physical manipulations such as drying, cooking, chopping, grinding, shredding, or pelleting.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14549

“Noncommercial use” means materials used primarily for application to lawns, shrubbery, flowers, trees, or where there is no crop for commercial value or economic purpose, excluding golf courses, cemeteries, and nurseries.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14550

“Official sample” means any sample of fertilizing material taken by an agent of the department and designated as “official” by the department.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14550.5

“Organic input material” means any bulk or packaged commercial fertilizer, agricultural mineral, auxiliary soil and plant substance, specialty fertilizer, or soil amendment, excluding pesticides, that is to be used in organic crop and food production and that complies with the requirements of the National Organic Program standards, as specified in Part 205 (commencing with Section 205.1) of Subchapter M of Chapter I of Subtitle B of Title 7 of the Code of Federal Regulations.

(Added by Stats. 2009, Ch. 257, Sec. 4. Effective January 1, 2010.)



14551

“Packaged” means a fertilizing material distributed in packaged form or in a container containing equal to or less than 50 kilograms or 110 pounds.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14552

“Packaged soil amendment” means any substance distributed for the purpose of promoting plant growth or improving the quality of crops by conditioning soils solely through physical means. It includes all of the following:

(a) Hay.

(b) Straw.

(c) Peat moss.

(d) Leaf mold.

(e) Sand.

(f) Wood products.

(g) Any product or mixture of products intended for use as a potting medium, planting mix, or soilless growing media.

(h) Manures sold without guarantees for plant nutrients.

(i) Any other substance or product which is intended for use solely because of its physical properties.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14553

“Percent or percentage” means percentage by weight.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14554

“Person” means individual, partnership, association, firm, limited liability company, or corporation who assumes responsibility for the product.

(Amended by Stats. 1994, Ch. 1010, Sec. 126. Effective January 1, 1995.)



14555

“Plant” means any business location where fertilizing materials are manufactured, sold, or stored for later sale, except storage of packaged materials on premises operated exclusively as a public warehouse.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14556

“Primary plant nutrient” means nitrogen (N), available phosphoric acid (P2O5), or soluble potash (K2O).

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14557

“Provisional registration” means that under certain circumstances, a label for renewal on an auxiliary soil and plant substance, packaged agricultural mineral, packaged soil amendment, organic input material, or specialty fertilizer, alone or in any combination, may be registered for a limited period of time while labels are being corrected and reprinted.

(Amended by Stats. 2009, Ch. 257, Sec. 5. Effective January 1, 2010.)



14558

“Registrant” means any person who has registered a packaged agricultural mineral, auxiliary soil and plant substance, packaged soil amendment, organic input material, or specialty fertilizer.

(Amended by Stats. 2009, Ch. 257, Sec. 6. Effective January 1, 2010.)



14559

“Secondary plant nutrient” means calcium, magnesium, or sulfur, alone or in any combination.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14559.5

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2005, Ch. 490, Sec. 5. Effective January 1, 2006.)



14560

“Sewage sludge” means the solid material resulting from the treatment of waste water of residential or municipal sewage systems.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14561

“Soil conditioners” means polyelectrolytes, such as complex vinyl and acrylic compounds and certain cellulose and lignin derivatives, which tend to agglomerate soil colloids and produce a crumb structure in the soil and increase the permeability of the soil to air and water and increase its resistance to crusting when it dries out.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14562

“Soilless growing medium” means a medium of an inorganic substance, such as sand or gravel, or in a soilless organic material such as sphagnum peat or pine bark, and periodically watered with a primary or secondary plant nutrient or micronutrient solution, or both.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14563

“Specialty fertilizer” means packaged commercial fertilizer labeled for home gardens, lawns, shrubbery, flowers, and other similar noncommercial uses. These products may contain less than 5 percent nitrogen (N), available phosphoric acid (P2O5), or soluble potash (K2 O), singly or collectively, detectable by chemical methods.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14564

“Ton” means a net weight of 2,000 pounds avoirdupois.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)






ARTICLE 3 - Fertilizer Inspection Advisory Board

14581

There is, in the department, a Fertilizer Inspection Advisory Board consisting of nine persons appointed by the secretary, eight of whom shall be licensed under this chapter and subject to the payment of the inspection fee in accordance with this chapter, and one of whom shall be a public member. The members of the board shall receive no compensation, but are entitled to payment of necessary traveling expenses in accordance with the rules of the Department of Human Resources. These expenses shall be paid out of appropriations made to the department pursuant to this chapter.

(Amended by Stats. 2012, Ch. 665, Sec. 19. Effective January 1, 2013.)



14582

The term of office of a member of the board is three years. The initial board shall consist of, three members appointed for a term of three years, three members appointed for a term of two years, and three members appointed for a term of one year. Thereafter, appointments shall be for full three-year terms. Vacancies shall be filled for the duration of an unexpired term.

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14583

The board shall be advisory to the secretary and may make recommendations on all matters pertaining to this chapter, including, but not limited to, the inspection and enforcement program, research and education, the annual budget, necessary fees to provide adequate inspection services, and regulations required to accomplish the purposes of this chapter.

(Amended by Stats. 2005, Ch. 490, Sec. 7. Effective January 1, 2006.)



14583.5

(a) The secretary, by January 1, 2012, and in consultation with the board, shall review the definition of organic input materials in Section 14550.5 and identify oversight and implementation issues that may arise or have arisen on account of that definition. The review shall also include an examination of materials not currently regulated under this definition that may warrant oversight by the department so as to protect the state’s agricultural industry, including the organic industry, and recommendations for any necessary statutory changes.

(b) The secretary shall post the review required pursuant to subdivision (a) in a report on the Internet Web site of the department.

(Added by Stats. 2009, Ch. 257, Sec. 7. Effective January 1, 2010.)



14584

The board shall elect a chairperson and other officers as it deems advisable.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14585

The board shall meet at the call of the chairperson or the secretary, or at the request of any five members of the board. The board shall meet at least once a year.

(Amended by Stats. 2005, Ch. 490, Sec. 8. Effective January 1, 2006.)



14586

The secretary shall accept the recommendations of the advisory board pertaining to subdivision (b) of Section 14611 if he or she finds them to be practicable and in the interests of the fertilizer industry and the public. If the secretary does not accept the recommendations of the advisory board, or any part thereof, the secretary shall provide the board with a written statement within 15 working days of making his or her decision stating the reasons for not accepting the recommendations, or any part thereof.

(Amended by Stats. 2005, Ch. 490, Sec. 9. Effective January 1, 2006.)






ARTICLE 4 - Licensing

14591

(a) Every person who manufactures or distributes fertilizing materials shall, before he or she engages in the activity, obtain a license from the secretary for each plant and business location that he or she operates. Prior to issuing a license, the secretary shall require verification that the applicant is a manufacturer or distributor of fertilizing material compliant with this chapter. All licenses shall be renewed in January of each odd-numbered year, and shall be valid until December 31 of the following even-numbered year, if issued in January of that same year. However, a person who only distributes or who makes retail sales of packaged agricultural minerals, packaged commercial fertilizers, packaged soil amendments, organic input material, or packaged auxiliary soil and plant substances, alone or in any combination, which bear the registered label of another licensed person, is not required to obtain the license.

(b) Every person who manufactures or distributes, or intends to manufacture or distribute, ammonium nitrate as defined in Section 14512.5, in this state, shall inform the secretary of that activity or intent when applying for a license. The license obtained by that person shall identify him or her as a manufacturer or distributor of ammonium nitrate.

(c) The license fee shall not exceed three hundred dollars ($300). The secretary may, based on the findings and recommendations of the board, reduce the license fee to a lower rate that provides sufficient revenue to carry out this chapter.

(Amended by Stats. 2009, Ch. 257, Sec. 8. Effective January 1, 2010.)



14592

A violation of this article is an infraction punishable by a fine of not more than five hundred dollars ($500). A second or subsequent violation of this article is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14593

The license shall expire on December 31, of an even-numbered year. Each application for renewal shall be accompanied by a fee not to exceed two hundred dollars ($200) for each plant or business location which a person operates. If a license is not renewed within one calendar month following expiration, a penalty of fifty dollars ($50) shall be added to the fee and an additional penalty of fifty dollars ($50) shall be added for each succeeding calendar month the business location remains unlicensed. The total penalty, however, shall not exceed 100 percent of the original amount due.

(Added by Stats. 1992, Ch. 461, Sec. 2. Effective January 1, 1993.)






ARTICLE 5 - Registration

14601

(a) Each differing label, other than weight or package size, such as changes in the guaranteed analysis, derivation statement, or anything that implies a different product, for specialty fertilizer, packaged agricultural mineral, auxiliary soil and plant substance, organic input material, and packaged soil amendment shall be registered. All registrations shall be renewed in January of an even-numbered year, and shall be valid until December 31 of the following odd-numbered year, if issued in January of that same year. The registration fee shall not exceed two hundred dollars ($200) per product, except for organic input material.

(b) Notwithstanding subdivision (a), the registration fee for organic input material shall not exceed five hundred dollars ($500) per product, as the registration of organic input material labels require additional departmental resources and review time to ensure that nutrient guarantees and claims are scientifically feasible and meet National Organic Program standards. Funds generated from the registration of organic input material shall be deposited into the Organic Input Materials Account in the Department of Food and Agriculture Fund and, notwithstanding Section 221, shall be available upon appropriation by the Legislature.

(c) The secretary may, based on the findings and recommendations of the board, reduce the registration fees to a lower rate that provides sufficient revenue to carry out this chapter.

(d) Registrations may not be issued without a current license.

(e) The secretary may require proof of labeling statements and other claims made for any specialty fertilizer, agricultural mineral, packaged soil amendment, organic input material, or auxiliary soil and plant substance, before the secretary registers any such product. As evidence of proof, the secretary may rely on experimental data, evaluations, or advice furnished by scientists, including scientists affiliated with the University of California, and may accept or reject additional sources of proof in the evaluation of any fertilizing material. In all cases, experimental proof shall relate to conditions in California under which the product is intended for use.

(f) Organic input material manufacturers shall be inspected at least once per year. The secretary may perform site inspections of organic input material manufacturing processes used to validate label nutrient guarantees, claims, and compliance with National Organic Program standards during the registration process. The secretary may accept inspections performed by a third-party organization recognized by the National Organic Program for out-of-state organic input material manufacturers. All inspection records obtained by the third-party organization shall be made available to the secretary upon request. When a third-party organization is conducting a site inspection, the organization shall notify the department of when the inspection is going to take place no less than 72 hours in advance of the inspection. Department representatives may be present at the inspection.

(g) (1) The secretary, after hearing, may cancel the registration of, or refuse to register, any specialty fertilizer, packaged agricultural mineral, packaged soil amendment, organic input material, or auxiliary soil and plant substance, which the secretary determines is detrimental or injurious to plants, animals, public safety, or the environment when it is applied as directed, which is known to be of little or no value for the purpose for which it is intended, or for which any false or misleading claim is made or implied. The secretary may cancel the registration of any product of any person who violates this chapter.

(2) The proceedings to determine whether to cancel or refuse registration of any of those products shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The secretary shall have all the powers that are granted pursuant to Chapter 5.

(Amended by Stats. 2009, Ch. 257, Sec. 9. Effective January 1, 2010.)



14602

A violation of this article is an infraction punishable by a fine of not more than five hundred dollars ($500). A second or subsequent violation of this article is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).

(Repealed and added by Stats. 1990, Ch. 504, Sec. 2.)



14603

The registration shall expire on December 31, of an odd-numbered year. Each application for renewal shall be accompanied by a fee not to exceed two hundred dollars ($200) for each product label. If a registration is not renewed within one calendar month following expiration, a penalty of fifty dollars ($50) per product label shall be added to the fee.

(Added by Stats. 1992, Ch. 461, Sec. 4. Effective January 1, 1993.)






ARTICLE 6 - Inspection Fees

14611

(a) A licensee whose name appears on the label who sells or distributes bulk fertilizing materials, as defined in Sections 14517 and 14533, to unlicensed purchasers, shall pay to the secretary an assessment not to exceed two mills ($0.002) per dollar of sales for all fertilizing materials. A licensee whose name appears on the label of packaged fertilizing materials, as defined in Sections 14533 and 14551, shall pay to the secretary an assessment not to exceed two mills ($0.002) per dollar of sales. The secretary may, based on the findings and recommendations of the board, reduce the assessment rate to a lower rate that provides sufficient revenue to carry out this chapter.

(b) In addition to the assessment provided in subdivision (a), the secretary may impose an assessment in an amount not to exceed one mill ($0.001) per dollar of sales for all sales of fertilizing materials, to provide funding for research and education regarding the use and handling of fertilizing material, including, but not limited to, support for University of California Cooperative Extension, the California resource conservation districts, other California institutions of postsecondary education, or other qualified entities to develop programs in the following areas:

(1) Technical education for users of fertilizer materials in the development and implementation of nutrient management projects that result in more agronomically sound uses of fertilizer materials and minimize the environmental impacts of fertilizer use, including, but not limited to, nitrates in groundwater and emissions of greenhouse gases resulting from fertilizer use.

(2) Research to improve nutrient management practices resulting in more agronomically sound uses of fertilizer materials and to minimize the environmental impacts of fertilizer use, including, but not limited to, nitrates in groundwater and emissions of greenhouse gases resulting from fertilizer use.

(3) Education to increase awareness of more agronomically sound use of fertilizer materials to reduce the environmental impacts resulting from the overuse or inefficient use of fertilizing materials.

(Amended by Stats. 2013, Ch. 76, Sec. 67. Effective January 1, 2014.)



14612

Each licensee shall maintain in this state, or with the secretary’s permission, at another location, an accurate record of all transactions subject to assessment. These records shall be maintained for a period of not less than three years following the transaction and are subject to audit by the secretary.

(Amended by Stats. 2005, Ch. 490, Sec. 13. Effective January 1, 2006.)



14612.5

(a) Every licensee that manufactures, distributes, or sells ammonium nitrate, as defined in Section 14512.5, shall maintain in this state, or with the secretary’s permission, at another location, all of the following information with respect to sales of ammonium nitrate:

(1) The names, addresses, and driver’s license and telephone numbers of purchasers. The name and address of each purchaser shall be verified against a valid California driver’s license, unless the fertilizer is shipped to a wholesale purchaser outside of the state.

(2) The date of each sale.

(3) The total amount of material sold.

(b) The information collected by licensees pursuant to subdivision (a) shall be kept for a period of at least three years and shall be made available only to the secretary or law enforcement officials upon request.

(Added by Stats. 2005, Ch. 490, Sec. 13.5. Effective January 1, 2006.)



14613

The payment required by Section 14611, together with a form containing information prescribed by the secretary, shall be made quarterly within one calendar month after March 31, June 30, September 30, and December 31 of each year, and that form shall be submitted on or before those dates even if no fertilizer materials are sold. For any delinquency in making the payment, or any deficiency in payment, the director shall add a penalty of 15 percent to the delinquent payment. Any delinquency which is more than 90 days past due is a cause for cancellation of the license.

(Amended by Stats. 2005, Ch. 490, Sec. 14. Effective January 1, 2006.)






ARTICLE 7 - Tonnage Reports

14621

The last licensee selling or distributing fertilizing material shall submit a tonnage report, on a form or a computer printout format approved by the secretary, containing information on shipments received or deliveries made during specified periods designated by the secretary.

(Amended by Stats. 2005, Ch. 490, Sec. 15. Effective January 1, 2006.)



14622

(a) The secretary shall publish, at least annually, a tonnage report. The secretary shall distribute the report and may charge a fee to cover the actual cost of publishing and distributing the report.

(b) Any information furnished to the secretary under this chapter shall not be disclosed in such a way as to divulge the business practices of any licensee.

(Amended by Stats. 2005, Ch. 490, Sec. 16. Effective January 1, 2006.)



14623

The tonnage report shall be submitted to the secretary semiannually not later than January 31 and July 31 of each year. The secretary shall impose a penalty in the amount of two hundred dollars ($200) on any person who does not submit the report on or before those dates. Any tonnage report that is more than 90 days past due is a cause for revocation of the license.

(Amended by Stats. 2009, Ch. 257, Sec. 11. Effective January 1, 2010.)






ARTICLE 8 - Labels

14631

Every lot, parcel, or package of fertilizing material distributed into or within this state shall have attached to it, or the shipment shall be physically accompanied by, a label as required by the secretary, by regulation. The secretary may require proof of labeling statements and claims made for any fertilizing material. As evidence of proof, the secretary may rely on experimental data, evaluations, or advice furnished by scientists, including scientists affiliated with the University of California, and may accept or reject additional sources of proof. The secretary shall cancel the approval of, or refuse to approve, a fertilizing material label if the secretary determines that adequate proof of label claims does not exist. The secretary, after hearing, may cancel the license of any person who distributes a fertilizing material with a label for which approval has been canceled or a label that has not been approved by the secretary.

(Amended by Stats. 2009, Ch. 257, Sec. 12. Effective January 1, 2010.)






ARTICLE 9 - Inspection, Sampling, and Analysis

14641

The secretary shall have free access at reasonable times to all records, premises, production processes, or conveyances that are used in the manufacture, transportation, importation, distribution, storage, or application of any fertilizing material.

(Amended by Stats. 2009, Ch. 257, Sec. 14. Effective January 1, 2010.)



14642

The secretary shall, at the times and to the extent necessary for the enforcement of this chapter, do all of the following:

(a) Take samples of any substance.

(b) Make analyses or examinations of any substance.

(c) Conduct investigations concerning the use, sale, adulteration, or misbranding of any substance.

(d) Inspect the fertilizing material manufacturing facilities and take samples at various stages of production to verify label and labeling claims and production processes.

(Amended by Stats. 2009, Ch. 257, Sec. 15. Effective January 1, 2010.)



14643

In determining the percentage of component parts of any substance for the purpose of proper labeling, registration, or determining compliance with representations, all analyses shall be made according to a method determined by the secretary.

(Amended by Stats. 2005, Ch. 490, Sec. 21. Effective January 1, 2006.)



14644

The secretary shall publish, at least annually, the results of examinations or chemical analyses of official samples of commercial fertilizer and agricultural minerals, and any additional information the secretary deems necessary.

(Amended by Stats. 2005, Ch. 490, Sec. 22. Effective January 1, 2006.)



14645

The secretary may take a sample for analysis from any lot of fertilizing material which is in the possession of any producer, manufacturer, importer, agent, dealer, or user. The sample shall be taken pursuant to regulations adopted by the secretary.

(Amended by Stats. 2005, Ch. 490, Sec. 23. Effective January 1, 2006.)



14646

The secretary shall establish sampling procedures by regulation.

(Amended by Stats. 2005, Ch. 490, Sec. 24. Effective January 1, 2006.)



14647

Upon the analysis of a sample of fertilizing material, the secretary shall issue a report showing the findings and indicating that the product has met the guarantee or was found to be deficient. However, the secretary, in determining whether any product is deficient in guarantee or misrepresented, may establish, by regulation, tolerances that provide allowances for variations that occur in the taking, preparation, and analysis of an official sample.

(Amended by Stats. 2005, Ch. 490, Sec. 25. Effective January 1, 2006.)



14648

In any action, civil or criminal, in any court in this state, a laboratory report from the secretary which states the results of any analysis, reported to be made pursuant to this chapter, shall be prima facie evidence of all of the following:

(a) That the sample which is described in the laboratory report was properly analyzed.

(b) That the sample was taken pursuant to this chapter.

(c) That the substances analyzed contained the component parts which are stated in the laboratory report.

(d) That the sample was taken from the lots, parcels, or packages which are described in the laboratory report.

(Amended by Stats. 2005, Ch. 490, Sec. 26. Effective January 1, 2006.)



14649

(a) It is unlawful for the owner of a plant, crop, or commodity to knowingly treat or apply to that plant, crop, or commodity, or cause that plant, crop, or commodity to be treated or applied, with a fertilizer that was stolen or otherwise acquired by illegal means.

(b) The owner of a crop, who is found by a court to have violated this section, in addition to any other penalties imposed by a court, shall be subject to a fine of ten thousand dollars ($10,000) plus an amount equal to one-half the value of the crop on which the illegally obtained fertilizer was applied.

(c) For purposes of this section, “one-half the value of the crop” means one-half the market value of the crop that was actually treated with the illegally obtained fertilizer as determined by the actual sale of the crop or, if the crop is not actually sold, as determined by the director based on an average of the typical market value for such a crop sold in the normal channels of trade in the year in which the crop was produced and in the preceding two years.

(d) Moneys received as a result of fines and penalties imposed pursuant to this section shall be divided and distributed as follows:

(1) Fifty percent to the county in which the case was brought to court or in which a court approved settlement of the matter was negotiated.

(2) Twenty-five percent to the office of the county agricultural commissioner.

(3) Twenty-five percent to the department.

(Added by Stats. 1993, Ch. 848, Sec. 3. Effective January 1, 1994.)



14650

(a) Any person who is licensed pursuant to this code and who is found by a court to have knowingly sold, applied, or provided fertilizers that were stolen or otherwise obtained illegally, in addition to any other penalty that may be imposed, shall have his or her license or licenses suspended for a minimum of 18 months.

(b) This section does not apply to a licensee whose employee or agent is found by a court to have knowingly sold, applied, or provided fertilizers that were stolen or otherwise obtained illegally, unless the licensee had actual knowledge of that conduct.

(Added by Stats. 1993, Ch. 848, Sec. 4. Effective January 1, 1994.)






ARTICLE 10 - Violations

14651

(a) Unless otherwise specified in this chapter, any violation of this chapter, or the regulations adopted pursuant to this chapter, is a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000) for the first violation and not less than one thousand dollars ($1,000) for each subsequent violation.

(b) The secretary may, after hearing, refuse to issue or renew, or may suspend or revoke, a license or registration for any violation of this chapter or any regulation that is adopted pursuant to this chapter.

(c) Upon calling a hearing, the secretary shall hand deliver or mail a notice of the hearing to the licensee or registrant specifying the time and place of the hearing at least 10 days prior to the hearing. The hearing officer may do any of the following:

(1) Administer oaths and take testimony.

(2) Issue subpoenas requiring the attendance of the licensee, registrant, or witnesses, together with books, records, memorandums, papers, and all other documents that may be pertinent to the case.

(3) Compel from the licensee or registrant and any witness the disclosure of all facts known to him or her regarding the case. In no instance shall any employee of Feed, Fertilizer, Livestock Drugs and Egg Regulatory Services serve as the hearing officer in any hearing conducted pursuant to this section.

(d) Any person who is denied a license, whose license is not renewed, or whose license is suspended or revoked pursuant to this section may appeal to the secretary.

(Amended by Stats. 2009, Ch. 257, Sec. 16. Effective January 1, 2010.)



14651.5

(a) The department shall levy a civil penalty against any person who violates this chapter in an amount of not more than five thousand dollars ($5,000) for each violation. The amount of the penalty assessed for each violation shall be based upon the nature of the violation, the seriousness of the effect of the violation upon the effectuation of the purposes and provisions of this chapter, and the impact of the penalty on the violator, including the deterrent effect on future violations.

(b) Upon a finding that the violation is minor or unintentional, in lieu of a civil penalty, the secretary may issue a notice of warning.

(c) A person against whom a civil penalty is levied shall be afforded an opportunity for a hearing before the secretary, upon a request made within 30 days after the date of issuance of the notice of penalty. At the hearing, the person shall be given the right to present evidence on his or her own behalf. If no hearing is requested, the civil penalty shall constitute a final and nonreviewable order.

(d) If a hearing is held, review of the decision of the secretary may be sought by the person against whom the civil penalty is levied within 30 days of the date of the final order of the secretary pursuant to Section 1094.5 of the Code of Civil Procedure.

(e) A civil penalty levied by the department pursuant to this section may be recovered in a civil action brought in the name of the state.

(Added by Stats. 2009, Ch. 257, Sec. 17. Effective January 1, 2010.)



14652

(a) It is unlawful for any person to manufacture or distribute in this state any fertilizing material without complying with this chapter or the regulations adopted pursuant to this chapter.

(b) It is unlawful for any person to adulterate, misbrand, or alter any fertilizing material with the result that the fertilizing material would be inconsistent with the label claims. Any violation of this subdivision is a misdemeanor punishable by a fine as follows:

(1) Not more than five thousand dollars ($5,000) for the first violation that is not a knowing violation.

(2) Not more than fifteen thousand dollars ($15,000) for each subsequent unknowing violation.

(3) Not less than fifteen thousand dollars ($15,000) for each knowing violation.

(c) Any person found in violation of subdivision (b) of this section or subdivision (e) of Section 14682 may also be prohibited by the secretary from obtaining a license to sell organic input materials for three years.

(Amended by Stats. 2009, Ch. 257, Sec. 18. Effective January 1, 2010.)



14653

The secretary may seize and hold any lot of fertilizing material which he or she has reasonable cause to believe is in violation of this chapter or the regulations adopted pursuant to this chapter.

(Amended by Stats. 2005, Ch. 490, Sec. 28. Effective January 1, 2006.)



14654

If the secretary seizes any lot of fertilizing material, he or she shall immediately issue a hold order to the person that has control of that material. The secretary may affix to that lot or package of the material a warning tag which states that the lot is subject to a hold order.

(Amended by Stats. 2005, Ch. 490, Sec. 29. Effective January 1, 2006.)



14655

(a) Any lot of fertilizing material for which a hold order or notice is issued shall be held by the person having control of the material and shall not be distributed or moved except under the specific directions of the secretary, pending final disposition pursuant to this chapter. This does not prevent the person who has control of the material from inspecting any seized material or from taking a reasonable sample for evidence while in the presence of a person designated by the secretary.

(b) The movement, distribution, or sale of all or part of any product by the person having control of the material that has been quarantined by the secretary, unless the movement, distribution, or sale has the prior approval of the secretary, is a violation subject to a civil penalty as specified in Section 14651.5, or a misdemeanor punishable by a fine of not more than five thousand dollars ($5,000). A second or subsequent violation of this subdivision is a misdemeanor punishable by a fine of not less than ten thousand dollars ($10,000).

(Amended by Stats. 2009, Ch. 257, Sec. 19. Effective January 1, 2010.)



14656

Upon demand of the person who has control of the seized fertilizing material, and within 10 days of sampling by the secretary, a subsample shall be returned from the state laboratory to the person in control of the fertilizing material.

(Amended by Stats. 2005, Ch. 490, Sec. 31. Effective January 1, 2006.)



14657

If the seized and held lot, as determined by the secretary’s analysis, is not in violation of this chapter, the secretary shall immediately release the seized and held lot and remove the hold order.

(Amended by Stats. 2005, Ch. 490, Sec. 32. Effective January 1, 2006.)



14658

If the seized and held lot is found to be in violation of this chapter, the secretary shall take either of the following actions:

(a) Continue to hold the lot until such time as the requirements of this chapter have been complied with, at which time the lot shall be released.

(b) Issue orders for the disposal of the lot in a manner specified by the secretary.

(Amended by Stats. 2005, Ch. 490, Sec. 33. Effective January 1, 2006.)



14659

The person who has control of a seized or held lot that is found to be in violation of this chapter may appeal the result of the analysis to the secretary, in writing, within 15 days of receiving the notice of violation. Upon receipt of that appeal, the secretary shall take a further sample of the lot in question for analysis. The cost of sampling and analysis shall be at the expense of the person who requests the further sample. The findings of the analysis on appeal shall be conclusive.

(Amended by Stats. 2005, Ch. 490, Sec. 34. Effective January 1, 2006.)



14660

The authority for the issuance of citations is limited to the violations of Sections 14591, 14601, 14631, 14651, and 14655. The secretary shall adopt procedures for the issuance of citations and penalties, upon the recommendation of the board. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the procedures adopted by the secretary pursuant to this section.

(Amended by Stats. 2005, Ch. 490, Sec. 35. Effective January 1, 2006.)



14661

(a) The department shall be entitled to receive reimbursement from any person who is found in violation of this chapter for any reasonable attorney’s fees and other related costs, including, but not limited to, investigative costs, involved in enforcement of this chapter.

(b) The department shall use all funds received pursuant to this chapter for the purposes of this chapter.

(Added by Stats. 2009, Ch. 257, Sec. 20. Effective January 1, 2010.)






ARTICLE 11 - Procedure for Prosecution

14671

In addition to the remedies provided in this chapter, the department may bring an action in superior court and the court may grant a temporary or permanent injunction restraining any person from violating this chapter or the regulations adopted pursuant to this chapter. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The department shall not, however, be required to allege facts necessary to show or tending to show irreparable damage or loss. The court may require any acts or course of conduct necessary to effectuate the purposes of this chapter.

(Added by Stats. 1990, Ch. 504, Sec. 2.)



14672

Nothing in this chapter requires the secretary to report for prosecution or to institute injunctive proceedings for any minor violation of this chapter whenever the secretary believes that the public interest would be adequately served by a suitable written notice of warning and compliance with the notice.

(Amended by Stats. 2005, Ch. 490, Sec. 36. Effective January 1, 2006.)






ARTICLE 12 - Misbranding and Adulteration

14681

No person shall distribute misbranded fertilizing materials. A fertilizing material shall be deemed to be misbranded under any of the following conditions:

(a) If its labeling is false or misleading in any particular way.

(b) If it is distributed under the name of another fertilizing material.

(c) If it is not labeled as required by regulations adopted pursuant to this chapter.

(d) If it purports to be, or is represented as, a fertilizing material, or is represented as containing a primary or secondary plant nutrient or micronutrients, or both, unless the plant nutrients conform to the definition of identity, if any, prescribed by regulation. In adopting these regulations, due regard shall be given to commonly accepted definitions and official fertilizer terms such as those prescribed by the Association of American Plant Food Control Officials.

(Amended by Stats. 2009, Ch. 257, Sec. 21. Effective January 1, 2010.)



14682

No person shall distribute an adulterated fertilizing material. A fertilizing material shall be deemed to be adulterated under any of the following conditions:

(a) If it contains any deleterious or harmful ingredient in sufficient amounts to render it injurious to beneficial plant life when applied in accordance with directions for use on the label, or if adequate warning statements or directions for use that may be necessary to protect plant life are not indicated on the label.

(b) If its composition falls below or differs from that which it is purported to possess by its labeling.

(c) If it contains unwanted crop seed or weed seed.

(d) If it is a threat to public safety.

(e) If an organic input material contains ingredients that, in type or amount, do not comply with the requirements of the National Organic Program standards, as specified in Part 205 (commencing with Section 205.1) of Subchapter M of Chapter I of Subtitle B of Title 7 of the Code of Federal Regulations.

(Amended by Stats. 2009, Ch. 257, Sec. 22. Effective January 1, 2010.)









CHAPTER 6 - Commercial Feed

ARTICLE 1 - General Provisions

14901

The Legislature hereby finds and declares that it is the intent of this chapter to do all of the following:

(a) Enable the feed and feeding industry, with the aid of the state, to ensure in every way possible a clean and wholesome supply of meat, milk, and eggs for the benefit of the consumer.

(b) Provide assurance to the consumer-buyer of commercial feed that the product he or she purchases is properly identified and of the quality and quantity represented by the manufacturer of the commercial feed.

(c) Provide funds for the administration and enforcement of this chapter by an inspection tonnage tax on commercial feed to be paid by any person that distributes commercial feed to a consumer-buyer in this state.

(d) Enable the commercial feed industry, pursuant to regulations or procedures adopted or established by the director, to implement and maintain an efficient program of inspection and analysis of commercial feed.

(Amended by Stats. 1990, Ch. 501, Sec. 1.)



14902

Except as otherwise provided in Sections 14978 and 14979, the director shall enforce this chapter and adopt and enforce those regulations relating to the manufacture and distribution of, and to the manner of making inspection tonnage tax payments upon, commercial feed as the director determines is necessary to carry out this chapter.

(Amended by Stats. 1990, Ch. 501, Sec. 2.)



14903

The secretary shall establish, by regulation, good manufacturing practices, hazard analysis, and preventive control measures as the secretary determines are reasonably necessary to carry out the purposes of this chapter. The good manufacturing practices, hazard analysis, and preventive control measures, including verification and validation activities for all commercial feed and additives, including medicated feed premixes and medicated feeds, shall be based upon federal food and drug laws and regulations, unless the secretary determines that the federal laws and regulations are not appropriate to the conditions that exist in this state. The regulations adopted pursuant to this section shall ensure that drug usage under this chapter shall not conflict with the provisions of Chapter 4 (commencing with Section 14200).

(Amended by Stats. 2013, Ch. 622, Sec. 3. Effective January 1, 2014.)



14904

The director shall adopt and enforce regulations for the manufacture, distribution, and labeling of feed used in connection with the production of food sold as organic pursuant to Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code which shall be consistent with the requirements of that article.

(Amended by Stats. 1996, Ch. 1023, Sec. 55. Effective September 29, 1996.)






ARTICLE 2 - Definitions

14921

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1972, Ch. 1275.)



14923

“Animal” means any animal, including birds, except a human being.

(Added by Stats. 1972, Ch. 1275.)



14924

“Board” means the Feed Inspection Advisory Board.

(Added by Stats. 1972, Ch. 1275.)



14925

“Commercial feed” includes all materials which are intended for use as feed or for mixing in feed except preparations which are manufactured and distributed for feeding to domestic pets, such as dogs, cats, and birds.

(Added by Stats. 1972, Ch. 1275.)



14926

“Consumer-buyer” means any person not licensed under this chapter who purchases commerical feed from a manufacturer or distributor of such feed for use in feeding animals.

(Amended by Stats. 1979, Ch. 871.)



14927

“Distribute” means to offer for sale, sell, exchange or barter.

(Added by Stats. 1972, Ch. 1275.)



14928

“Drug” means any substance which is intended, or represented, for use in the diagnosis, cure, mitigation, treatment, or prevention of any disease in any animal, and any other substance, except feed, which is intended to affect the structure or any function of the body of any animal.

(Added by Stats. 1972, Ch. 1275.)



14929

“Feed ingredient” means each of the constituent substances making up a formula feed.

(Added by Stats. 1972, Ch. 1275.)



14930

“Formula feed” means two or more feed ingredients, proportioned, mixed, and processed according to specifications.

(Added by Stats. 1972, Ch. 1275.)



14931

“Label” means a display of written, printed, or graphic matter upon, or affixed to, the container in which a commerical feed is distributed, or on the invoice or delivery slip which accompanies a commercial feed.

(Repealed and added by Stats. 1972, Ch. 1275.)



14932

“Licensee” means a person that has obtained a license pursuant to the provisions of this chapter.

(Repealed and added by Stats. 1972, Ch. 1275.)



14933

“Manufacture” means to grind, mix, or further process a commerical feed.

(Added by Stats. 1972, Ch. 1275.)



14934

“Medicated feeds” means commerical feeds that contain drugs.

(Added by Stats. 1972, Ch. 1275.)



14935

“Medicated feed premixes” means a concentrated combination of one or more substances, at least one of which is a drug, which must be diluted through manufacturing into a medicated feed.

(Added by Stats. 1972, Ch. 1275.)



14936

“Percent or percentages” means percentages by weight.

(Added by Stats. 1972, Ch. 1275.)



14937

“Person” means any individual, corporation, partnership, limited liability company, trust, association, cooperative association, or any other business unit or organization.

(Amended by Stats. 1994, Ch. 1010, Sec. 127. Effective January 1, 1995.)



14938

“Special mix” means any commercial feed which is manufactured, processed, or mixed pursuant to specifications which are agreed upon by the purchaser and the manufacturer.

(Added by Stats. 1972, Ch. 1275.)



14939

“Ton” means a net weight of 2,000 pounds avoirdupois.

(Added by Stats. 1972, Ch. 1275.)






ARTICLE 3 - Funds

14961

All of the money which is received by the director pursuant to this chapter shall be deposited in the Department of Food and Agriculture Fund and shall be expended solely for the administration and enforcement of this chapter, including reimbursement of the board or other entity for all of the expenses necessary to carry out the purposes of this chapter.

(Amended by Stats. 1990, Ch. 501, Sec. 3.)



14962

The director shall prepare an annual statement of the operating expenditures and income related to this chapter which shall be presented to the board for review as soon as possible following the termination of the fiscal year. A copy of this statement will be made available to any interested person upon request.

(Repealed and added by Stats. 1972, Ch. 1275.)



14963

If this chapter is repealed, any funds received by the director pursuant to this chapter remaining after all expenses are paid, shall be rebated by the director in a manner prescribed by the board proportionately to the amount paid by those persons that made such payments.

(Added by Stats. 1972, Ch. 1275.)






ARTICLE 4 - Feed Inspection Advisory Board

14971

There is in state government a Feed Inspection Advisory Board consisting of eight persons appointed by the director, who are licensed under this chapter, and who are subject to payment of the inspection tonnage tax in accordance with this chapter. The director may appoint one additional member to the board who shall be a public member. The members of the board shall receive no salary, but are entitled to payment of necessary traveling expenses in accordance with Department of Human Resources rules. These expenses shall be paid out of appropriations made to the department.

Upon the director’s request, the board shall submit to the director the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the director as a public member of the board. The director may appoint one of the nominees as the public member on the board. If all nominees are unsatisfactory to the director, the board shall continue to submit lists of nominees until the director has made a selection. Any vacancy in the office of the public member of the board shall be filled by appointment by the director from the nominee or nominees similarly qualified submitted by the board. The public member of the board shall represent the interests of the general public in all matters coming before the board and shall have the same voting and other rights and immunities as other members of the board.

(Amended by Stats. 2012, Ch. 665, Sec. 20. Effective January 1, 2013.)



14971.5

It is hereby declared, as a matter of legislative determination, that persons appointed to the Feed Inspection Advisory Board pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such board, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)



14972

The term of office of the members of the board is three years. When the board is first appointed, two members shall be appointed for three years, two members for two years, and one member of one year. Thereafter appointment shall be for full three-year terms. Vacancies shall be filled for an unexpired term.

(Added by Stats. 1972, Ch. 1275.)



14975

Except as otherwise provided in Sections 14978 and 14979, the board shall be advisory to the director and may make recommendations on all matters pertaining to this chapter, including, but not limited to, the inspection and enforcement program, annual budget, necessary fees to provide adequate inspection services, and regulations required to accomplish the purposes of this chapter.

(Amended by Stats. 1990, Ch. 501, Sec. 4.)



14976

The board shall elect a chairman, and from time to time such other officers as it may deem advisable.

(Added by Stats. 1972, Ch. 1275.)



14977

The board shall meet at the call of its chairman or the director or at the request of any three members of the board. The board shall meet at least once a year.

(Added by Stats. 1972, Ch. 1275.)



14978

(a) In order to avoid administrative charges which may adversely impact persons subject to this chapter, and to provide for more efficient implementation of this chapter, the board may, on or before January 15 of any year, establish or designate one or more entities to administer all or any part of this chapter for the fiscal year beginning July 1 of the same year through June 30 of the following year, in accordance with the regulations and procedures adopted or established by the director pursuant to Section 14979.

(b) Notwithstanding subdivision (a), the director shall be responsible for the enforcement of this chapter and for the establishment of enforcement procedures.

(Amended by Stats. 1992, Ch. 1210, Sec. 1.5. Effective January 1, 1993.)



14978.1

The entity or entities that may be established or designated by the board pursuant to Section 14978 includes, but shall not be limited to, the following:

(a) The committee established pursuant to Section 14978.2.

(b) Agricultural councils, commissions, and any entity established in accordance with a marketing order.

(c) Federal, state, or county agencies.

(d) The University of California and cooperative extension service.

(e) Agricultural associations and cooperatives.

(f) State accredited or certified chemistry laboratories.

However, the board may not designate any entity that is a trade association whose membership is composed primarily of persons licensed under this chapter or that represents persons regulated by this chapter.

(Added by Stats. 1992, Ch. 1210, Sec. 2. Effective January 1, 1993.)



14978.2

(a) The board may establish the Commercial Feed Inspection Committee as an entity to administer this chapter. The committee shall consist of eight persons appointed by the board who shall be licensed under this chapter. The committee may, with the concurrence of the director, appoint one additional member to the committee, who shall be a public member. The public member shall be a citizen and resident of California who is not subject to the licensing requirements of this chapter, and who has no financial interest in any person licensed under this chapter.

(b) Each member shall have an alternate member appointed in the same manner as the member, who shall serve in the absence of the member for whom they are designated as alternate and who shall have all the duties and exercise the full rights and privileges of members.

(c) The committee may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers shall have the powers and duties delegated to them by the committee.

(d) The members and alternate members, when acting as members, shall serve without compensation but shall be reimbursed for expenses necessarily incurred by them in the performance of their duties in accordance with the rules of the California Victim Compensation and Government Claims Board.

(e) A quorum of the committee shall be five members. A vote of the majority of the members present at a meeting at which there is a quorum shall constitute the act of the committee.

(f) No member or alternate member, or any employee or agent thereof, shall be personally liable for the actions of the committee or responsible individually in any way for errors in judgment, mistakes, or other acts, either by commission or omission, except for his or her own individual acts of dishonesty or crime.

(Amended by Stats. 2006, Ch. 538, Sec. 200. Effective January 1, 2007.)



14978.3

Any entity established or designated pursuant to Section 14978 shall do all of the following:

(a) Administer this chapter or any part thereof, and to do and perform all acts and exercise all powers deemed reasonably necessary.

(b) Keep accurate books and records of its activities, which shall be subject to annual audit by an auditing firm approved by the director. The audit shall be made a part of an annual report to all persons licensed under this chapter. The books and records shall be available for audit during regular business hours upon request of the director.

(c) Establish an annual budget, including, but not limited to, the allocation of funds required for inspection services necessary for the administration of this chapter.

(d) Make recommendations to the director concerning all of the following:

(1) Adoption, modification, and repeal of regulations and procedures.

(2) Procedures for employment, training, supervision, and compensation of inspectors and other personnel.

(3) Rate and collection of inspection tonnage tax and the collection of license fees and penalties related thereto.

(4) Acquisition and use of equipment.

(5) Posting and noticing changes in bylaws, general procedures, or orders.

(Added by Stats. 1992, Ch. 1210, Sec. 4. Effective January 1, 1993.)



14978.4

The director may require any entity or entities established or designated pursuant to Section 14978 to correct or cease any activity or function that is determined by the director not to be in the public interest, or that is in violation of this chapter, and shall notify the entity in writing of these specific acts.

(Added by Stats. 1992, Ch. 1210, Sec. 5. Effective January 1, 1993.)



14978.5

Persons subject to this chapter shall not have access to any information in the possession of any entity or entities established or designated pursuant to Section 14978 that would disclose proprietary information regarding any other person subject to this chapter, including feed test results, individual tonnage tax payment, and feed formula information.

(Added by Stats. 1992, Ch. 1210, Sec. 6. Effective January 1, 1993.)



14978.6

Any person licensed under this chapter may petition the director, in accordance with regulations adopted by the director, to review any action, order, or decision of the entity or entities established or designated pursuant to Section 14978.

(Added by Stats. 1992, Ch. 1210, Sec. 7. Effective January 1, 1993.)



14979

(a) The director shall adopt regulations to be used by the entity or entities established or designated by the board pursuant to Section 14978 to administer this chapter. The regulations shall include, but not be limited to, contracts for analytical services with commercial laboratories and for any additional services.

(b) The director shall establish procedures to be used by the entity or entities established or designated by the board pursuant to Section 14978 to administer this chapter. The procedures shall include, but not be limited to, all of the following:

(1) Employment, training, supervision, and compensation of inspectors and other personnel.

(2) Allocation of funds and use of existing equipment and acquisition of equipment.

(3) Collection of inspection tonnage tax, license fees and penalties related thereto.

(c) This section is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) In adopting regulations and procedures, the director shall accept the recommendations of the entity or entities established or designated pursuant to Section 14978 if he or she finds them to be practicable and in the interest of the commercial feed industry and the public. Within 30 days of the date the director receives a recommendation from any such entity, the director shall provide the entity with notice of the acceptance of the recommendations or with a written statement of reasons if he or she does not accept the recommendation.

(Amended by Stats. 1992, Ch. 1210, Sec. 8. Effective January 1, 1993.)






ARTICLE 5 - Labels

14991

(a) Except as otherwise provided in this chapter or by regulations of the director which declare that the statement required pursuant to this article is not applicable to certain products to carry out this chapter, every lot, parcel, or package of commercial feed distributed within this state shall have affixed to it, or be accompanied by, a label.

(b) The sale or distribution of any lot, parcel, or package of commercial feed without a label, as specified in this chapter, is an infraction punishable by a fine of not more than two hundred fifty dollars ($250) if at least one notice of warning has been issued by the director for a prior violation within the preceding 12-month period. A second or subsequent violation of this subdivision within a 12-month period is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).

(Amended by Stats. 1988, Ch. 238, Sec. 11.)



14992

The label shall contain a legible and plainly printed statement which certifies all of the following:

(a) The net weight or volume of the contents of the lot or parcel unless accompanied by a certified certificate of weights and measures.

(b) The product name, brand name, or trademark.

(c) The name and principal address of the manufacturer or person that is responsible for placing the commodity on the market.

(d) The guaranteed analysis stated in terms as the director specifies by regulation.

(e) The recognized official name, as specified by the director, of each ingredient. The director may by regulation permit the use of a collective term for a group of ingredients which performs a similar function. The director may exempt a commercial feed, or any combination of commercial feeds from labeling requirements if he or she finds the listing is not necessary to comply with the intent of this chapter.

(f) Adequate directions, warnings and caution statements that may be necessary for the safe use of any feed.

(Amended by Stats. 2006, Ch. 285, Sec. 1. Effective January 1, 2007.)



14993

Any person that manufactures, processes, or mixes any special mix for another person, shall label it in accordance with regulations as specified by the director.

(Added by Stats. 1972, Ch. 1275.)



14994

A special mix shall not be resold unless relabeled.

(Added by Stats. 1972, Ch. 1275.)



14995

If a manufacturer or processor of any commercial feed makes a claim or guarantee relative to the content of the commerical feed on, or with, the package which contains it, and the claim or guarantee is in addition to those required by law, he is responsible for maintaining the claim or guarantee, and may be required to submit to the director information and records pertinent to the claim or guarantee.

(Added by Stats. 1972, Ch. 1275.)



14996

Commercial feed manufactured or distributed for feeding to animals on a contract or partnership basis is exempt from the labeling provisions of this chapter if the feeding location is of the same ownership as the feed manufacturing facility. The label information shall be provided by the manufacturer if the information is requested by a party to the contract or partnership or if the commercial feed contains a drug.

(Amended by Stats. 1988, Ch. 238, Sec. 12.)






ARTICLE 6 - Standards and Tolerances

15011

The director shall fix the standards for commercial feed ingredients, including drugs, tolerances for agricultural chemicals, and any additives used in the manufacture of the feed, so as to insure the safety of animals and the products of animals which are used for human consumption. The director shall enforce all medicated feed withdrawal periods as set by regulation.

(Amended by Stats. 1988, Ch. 238, Sec. 13.)






ARTICLE 7 - Inspection and Analysis

15021

The director, his agents, and his inspectors shall have free access at reasonable times to all premises or conveyances which are used in the manufacture, transportation, importation, distribution, storage, or feeding of any commercial feed. They shall have access to any lot or package which contains or is supposed to contain, any commercial feed, and take samples and analyze them.

(Repealed and added by Stats. 1972, Ch. 1275.)






ARTICLE 8 - Mislabeling

15031

A commercial feed is mislabeled in each of the following cases:

(a) Its labeling is false or misleading in any particular.

(b) It is not labeled as required by this chapter.

(c) Any word, statement, or other information required pursuant to this chapter to appear on the label is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices in the labeling and in such terms as to render it likely to be read and understood under customary conditions of purchase and use.

(Added by Stats. 1972, Ch. 1275.)






ARTICLE 9 - Adulteration

15041

A commercial feed is adulterated in the following cases:

(a) It bears or contains any poisonous, deleterious, or nonnutritive substance in amounts which are specified as being unsafe by the director by regulations.

(b) If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor.

(c) Its composition differs from, or quality falls below, that which it is purported or is represented to possess by its labeling.

(d) It contains a drug or drugs or other additive and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations adopted by the director to assure that the drug or drugs or other additive meets the requirement of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess.

(Added by Stats. 1972, Ch. 1275.)



15042

The sale or distribution of any lot, parcel, or package of commercial feed deemed by the director to bear or contain a poisonous, deleterious, or nonnutritive substance in amounts which are specified as being unsafe by the director by regulation is an infraction punishable by a fine of not more than five hundred dollars ($500). A second or subsequent violation of this section is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).

(Added by Stats. 1988, Ch. 238, Sec. 14.)






ARTICLE 10 - Licenses

15051

(a) Each person shall obtain a license from the secretary for each location where commercial feed is manufactured, distributed, sold, or stored for later sale. Persons who do not have a permanent place of business, but who otherwise manufacture, sell, or store feed shall also obtain a license from the secretary.

(b) This section also shall apply to a person whenever the person’s name and address appears on the label of commercial feed as guarantor.

(c) The following persons are exempt from this section:

(1) A person that makes only retail sales of commercial feed which bear the tag or other approved indication that the commercial feed is from a licensed manufacturer or guarantor who has assumed full tax responsibility for the tonnage tax due under this chapter.

(2) A person who manufactures commercial feed exclusively for feeding to his or her own animals.

(Amended by Stats. 2000, Ch. 1000, Sec. 1.5. Effective January 1, 2001.)



15053

(a) Each application for a license shall be accompanied by an annual fee specified by the department for each location. Beginning on January 1, 2007, the minimum license fee shall be one hundred dollars ($100) for each location and the maximum license fee for each location shall not exceed six hundred dollars ($600) for each location with the specific fee to be set by the secretary upon recommendation of the Feed Inspection Advisory Board. Those licensees with feed licenses on the effective date of the bill who have previously paid their license fees for the then current fiscal year shall not be subject to any new fees until their licenses are renewed. Beginning January 1, 2020, the license fee shall be one hundred dollars ($100) for each location. Those licensees with feed licenses on that date who have previously paid their license fees for the then current fiscal year shall not be subject to any new license fees until their licenses are renewed.

(b) Revenues generated from license fees shall be used to replenish feed inspection program reserves to a minimum of 25 percent of program expenditures, after which point some of the revenues from these fees shall be used to reduce feed tonnage taxes provided for in this chapter upon recommendation of the Feed Inspection Advisory Board.

(Amended by Stats. 2013, Ch. 622, Sec. 4. Effective January 1, 2014.)



15054

All licenses shall be renewed on July 1 of each year and shall be valid until June 30 of the next year. Each application for renewal shall be accompanied by a fee in an amount specified by the department, pursuant to Section 15053, for each location operated.

(Amended by Stats. 2006, Ch. 285, Sec. 3. Effective January 1, 2007.)



15055

If a license is not renewed within one calendar month following its expiration, a penalty of one hundred dollars ($100) shall be added to the fee.

(Amended by Stats. 2006, Ch. 285, Sec. 4. Effective January 1, 2007.)



15056

The penalty for the manufacture or distribution of a commercial feed without a valid license as specified in Section 15051 is an infraction punishable by a fine of not more than five hundred dollars ($500). A second or subsequent violation of this section is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).

(Added by Stats. 1988, Ch. 238, Sec. 15.)






ARTICLE 11 - Inspection Tonnage Tax

15061

(a) An inspection tonnage tax at the maximum rate of fifteen cents ($0.15) per ton of commercial feed sold, except whole grains, and whole hays when unmixed, shall be paid to the secretary by any person who distributes commercial feed to a consumer-buyer in this state. The distributor shall also pay an inspection tonnage tax for purchased commercial feed fed to his or her own animals.

(b) The secretary may, based upon a finding and recommendation of the Feed Inspection Advisory Board, determine the specific rate necessary to provide the revenue needed to carry out the provisions of this chapter. The secretary and the Feed Inspection Advisory Board shall not exceed the maximum tonnage rate established by this section. Setting the tonnage tax rate shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The secretary may, based upon a finding and recommendation of the Feed Inspection Advisory Board, designate 15 percent of the tonnage taxes collected, or two hundred thousand dollars ($200,000), whichever amount is greater, to provide funding for research and education regarding the safe manufacture, distribution, and use of commercial feed. These funds may only be spent on activities approved by the Feed Inspection Advisory Board, with approval being made before any expenditure.

(d) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended (as amended by Stats. 2010, Ch. 328, Sec. 74) by Stats. 2013, Ch. 622, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2020, by its own provisions. See later operative version, as amended by Sec. 6 of Ch. 622.)



15061-1

(a) An inspection tonnage tax at the maximum rate of fifteen cents ($0.15) per ton of commercial feed sold, except whole grains, and whole hays when unmixed, shall be paid to the secretary by any person who distributes commercial feed to a consumer-buyer in this state. The distributor shall also pay an inspection tonnage tax for purchased commercial feed fed to his or her own animals.

(b) The secretary may, based upon a finding and recommendation of the Feed Inspection Advisory Board, determine the specific rate necessary to provide the revenue needed to carry out the provisions of this chapter. The secretary and the Feed Inspection Advisory Board shall not exceed the maximum tonnage rate established by this section. Setting the tonnage tax rate shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) This section shall become operative on January 1, 2020.

(Amended (as amended by Stats. 2009, Ch. 245, Sec. 3) by Stats. 2013, Ch. 622, Sec. 6. Effective January 1, 2014. Section operative January 1, 2020, by its own provisions.)



15062

Every person subject to payment of the inspection tonnage tax shall make reports and payments in the manner prescribed by the director by regulation.

If payment is delinquent, a penalty of 15 percent of the amount past due shall be charged. For payments more than 12 months delinquent, an additional penalty of 1 percent per month of the amount past due shall be charged. The secretary shall set a penalty fee, as necessary to cover administrative costs, for any delinquency in making a report.

(Amended by Stats. 2000, Ch. 1000, Sec. 7. Effective January 1, 2001.)






ARTICLE 12 - Violations

15071

(a) Unless otherwise specified, any violation of this chapter or the regulations adopted pursuant to it is a misdemeanor which is punishable by a fine of not more than five hundred dollars ($500) for the first violation and not less than one thousand dollars ($1,000) for each subsequent violation.

(b) The director may, after a hearing, refuse to issue or renew, or may suspend or revoke a license for any violation of this chapter or any regulation which is adopted pursuant thereto.

(c) Upon calling a hearing, the director shall serve notice personally or by mail to the licensee specifying the time and place at least 10 days prior to the hearing. At the hearing, the director may do all of the following:

(1) Administer oaths and hear testimony.

(2) Issue subpoenas requiring the attendance of the licensee and witnesses.

(3) Compel the disclosure of the licensee and any witness of all the facts known to him or her regarding the case. In no instance shall any employee of the Feed, Fertilizer, and Livestock Drugs Branch serve as the hearing officer in any case under this section.

(d) After the loss of a license, the person so deprived has the right to appeal this action to the director.

(Amended by Stats. 1988, Ch. 238, Sec. 16.)



15071.5

(a) In lieu of any other penalty provided by this chapter, the director may levy a civil penalty against a person who violates Section 15051, 15053, or 15054, in an amount not to exceed five hundred dollars ($500) for each violation.

(b) Before a civil penalty is levied, the person charged with the violation shall receive notice of the nature of the violation.

(c) Any person against whom a civil penalty is imposed pursuant to this section may appeal to the director within 10 days of the date of receiving notification of the penalty in accordance with the following procedure:

(1) The appeal shall be in writing and signed by the appellant or his or her authorized agent, and shall state the grounds for the appeal.

(2) Any party may, at the time of filing the appeal or within 10 days thereafter, submit written evidence and a written argument to the director.

(3) The director may authorize a person to present an oral argument on his or her behalf. The person shall submit a request to present an oral argument at the same time the written evidence or written arguments are submitted.

(4) If a request to present an oral argument is granted by the director, the director shall give written notice of the time and place for the oral argument not less than 10 days prior to the date set for oral argument. This time requirement may be altered by an agreement between the director and the appellant.

(5) The director shall decide the appeal on the basis of the oral or written arguments, briefs, and evidence presented to the director.

(6) The director shall render a written decision within 45 days of the date the appeal was received or within 15 days of the date of the oral argument, whichever date is later.

(7) On an appeal pursuant to this section, the director may sustain the decision, modify the amount of the penalty imposed, or reverse the decision. A copy of the director’s decision shall be delivered or mailed to the appellant.

(8) The decision of the director may be reviewed pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) Any funds recovered by the director pursuant to this section shall be deposited in a special account in the Department of Food and Agriculture Fund and, notwithstanding Section 13340 of the Government Code, are continuously appropriated to cover costs related to the enforcement of this division.

(Amended by Stats. 1993, Ch. 589, Sec. 64. Effective January 1, 1994.)



15072

It is unlawful for any person to manufacture or distribute in this state any commercial feed without complying with the provisions of this chapter and the regulations which are adopted pursuant to it.

(Repealed and added by Stats. 1972, Ch. 1275.)



15072.5

It is unlawful for any person to use any commercial feed containing drugs or food additives except in compliance with all directions for use stated on any tag or label affixed to or accompanying the commercial feed.

(Added by Stats. 2001, Ch. 397, Sec. 1. Effective January 1, 2002.)



15073

The director may seize and hold any lot of commercial feed which he has reasonable cause to believe is in violation of the provisions of this chapter or the regulations adopted pursuant to it.

(Repealed and added by Stats. 1972, Ch. 1275.)



15074

If the director seizes any lot of commercial feed, he shall immediately issue to the person that has control of such feed a hold order or notice. He may affix to the lot or package of such feed a warning tag which states that the lot is so held.

(Repealed and added by Stats. 1972, Ch. 1275.)



15075

(a) Any lot of commercial feed for which a hold order or notice is issued shall be held by the person having control of the feed and shall not be disturbed or moved except under the specific directions of the director pending final disposition pursuant to this chapter. This restriction does not prevent the person having control of the feed from inspecting any feed so seized, nor from taking therefrom, in the presence of a person designated by the director, a reasonable sample for evidence.

(b) The movement, distribution, or sale of all or part of any lot, parcel, or package of commercial feed that has been quarantined by the director, unless the movement has the prior approval of the director, is a misdemeanor punishable by a fine of not more than five hundred dollars ($500). A second or subsequent violation of this subdivision is a misdemeanor punishable by a fine of not less than one thousand dollars ($1,000).

(Amended by Stats. 1988, Ch. 238, Sec. 17.)



15076

Any lot of commercial feed which is seized and held pursuant to this chapter, unless previously analyzed by the director, shall be sampled and promptly analyzed within a reasonable period of time, as set by the director by regulation, after the seizure for the purpose of determining if such commercial feed is, in fact, in violation of the provisions of this chapter or the regulations adopted pursuant to it. The person having control of the feed shall be immediately notified by the director as to whether or not the sample was found to be in violation. If the results of analysis are not made known to the person having control of the feed within the period of time specified by the director by regulation, the lot of commercial feed being held shall be immediately released and the hold order or tag removed.

(Repealed and added by Stats. 1972, Ch. 1275.)



15077

Upon demand of the person having control of the seized feed and within 10 days of sampling by the director, a subsample shall be returned from the state laboratory to the person in control of the feed.

(Amended by Stats. 1988, Ch. 238, Sec. 18.)



15078

If the seized and held lot, as determined by the director’s analysis, is not in violation, the director shall immediately release the seized and held lot and remove the hold order or tag.

(Added by Stats. 1972, Ch. 1275.)



15079

If the seized and held lot is found to be in violation, the director shall either:

(a) Continue to hold the lot until such time as the requirements of this chapter have been complied with, at which time the lot shall be released.

(b) Issue orders for the disposal of the lot in a manner specified by the director.

(Added by Stats. 1972, Ch. 1275.)



15080

The manufacturer or guarantor of a seized or held lot found to be in violation may appeal the result of analysis to the secretary in writing within 10 days of receiving the notice of violation. Upon receipt of the appeal, the secretary shall perform an additional analysis of the official sample representing the lot in question. The cost of analysis shall be at the expense of the person that requests the appeal. The findings from the appeal analysis are final.

(Amended by Stats. 2001, Ch. 397, Sec. 2. Effective January 1, 2002.)



15081

The authority for the issuance of citations under this chapter is limited to violations of Section 14991, 15011, 15042, 15056, or 15075. The procedures for the issuance of citations and penalties shall be prescribed in a citations policy adopted by the director, notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, upon the recommendation of the Feed Inspection Advisory Board.

(Added by Stats. 1988, Ch. 238, Sec. 19.)






ARTICLE 13 - Procedure for Prosecution

15091

In addition to the remedies provided in this chapter, the department may bring an action in superior court and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this chapter or the rules and regulations promulgated under this chapter. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The department shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss. The court may require such acts or course of conduct as necessary to effectuate the purpose of this chapter.

(Added by Stats. 1972, Ch. 1275.)



15092

Nothing in this chapter requires the director to report for prosecution or to institute injunction proceedings for any minor violation of this chapter whenever he believes that the public interest shall be adequately served by a suitable written notice of warning, and compliance with such notice.

(Added by Stats. 1972, Ch. 1275.)






ARTICLE 14 - Complaints

15101

For purposes of this chapter, any person may file a complaint with the branch regarding the safety of whole hays if he or she submits a written complaint and pays a filing fee of two hundred fifty dollars ($250). The filing fee, which shall be used for purposes of investigating complaints filed pursuant to this article, shall be deposited in the Department of Food and Agriculture Fund to the account of the Commercial Feed Inspection Program.

(Added by Stats. 1996, Ch. 325, Sec. 4. Effective January 1, 1997.)



15102

(a) Upon the filing of a complaint pursuant to Section 15101, the secretary shall conduct an investigation with regard to the safety of whole hays.

(b) Absent the filing of a complaint pursuant to Section 15101, the secretary may conduct an investigation with regard to the safety of whole hays if he or she determines that an investigation is necessary in order to protect animal health or the health of the public.

(Added by Stats. 1996, Ch. 325, Sec. 4. Effective January 1, 1997.)



15103

(a) If the secretary determines that the complaint is valid and the hay is unsafe, the secretary may require the seller of the hay to reimburse the filing fee to the person filing the complaint.

(b) The secretary also may collect from any seller of hay the costs incurred by the secretary, not to exceed two thousand five hundred dollars ($2,500), in conducting any investigation regarding the safety of whole hay sold by that seller if the hay is ultimately deemed to be unsafe.

(Added by Stats. 1996, Ch. 325, Sec. 4. Effective January 1, 1997.)









CHAPTER 7 - Structural Pest Control

15201

The Legislature hereby finds and declares that it is the joint responsibility of the Department of Food and Agriculture, the commissioner of each county under the direction and supervision of the director, and the Structural Pest Control Board to regulate the activities of structural pest control licensees. The Structural Pest Control Board has responsibility for licensing persons and companies engaged in structural pest control work. The department has primary responsibility for enforcing pesticide laws and regulations.

(Added by Stats. 1984, Ch. 766, Sec. 14. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



15202

In addition to the enforcement authority granted to the director and commissioners by this code, a commissioner, when acting pursuant to Section 8616.4 of the Business and Professions Code, may suspend the right of a structural pest control licensee to make pesticide applications in the county for up to three working days or levy a fine upon a licensee or unlicensed individual acting as a licensee as specified in Section 8617 of the Business and Professions Code. Appeals from these actions shall be to the Disciplinary Review Committee according to the procedures provided in Section 8662 of the Business and Professions Code.

(Amended by Stats. 1995, Ch. 718, Sec. 6. Effective January 1, 1996.)



15203

The director may adopt regulations to carry out the provisions of this chapter. The director shall consult with the Structural Pest Control Board when developing regulations that pertain to the use of pesticides by structural pest control licensees.

(Added by Stats. 1984, Ch. 766, Sec. 14.)



15204

(a) Each licensed Branch 2 and Branch 3 structural pest control operator qualifying manager, as defined in Section 8506.2 of the Business and Professions Code, and Structural Pest Control Board registered company, as defined in Section 8506.1 of the Business and Professions Code, shall register with the commissioner prior to operating a structural pest control business in the county. The registration shall cover a calendar year. A fee may also be required at the time of registration. The fee shall be set by the county board of supervisors, except that in no case shall the fee exceed the actual cost of processing the registration or ten dollars ($10), whichever is less. Payment of the fee shall be due by the date designated by the commissioner.

(b) Each registration shall be in a form prescribed by the director after consulting with the Structural Pest Control Board and commissioners and shall include the structural pest control licensee’s name and address, including all satellite locations conducting business in the county, telephone numbers, responsible persons, and the type of pest control to be conducted.

(c) If ordered by the commissioner, other structural pest control licensees shall appear in person at the office of the commissioner to complete registration.

(d) The commissioner may levy a civil penalty against any person who violates the provisions of this section in accordance with the procedures provided in Section 12999.5.

(Amended by Stats. 2007, Ch. 338, Sec. 2. Effective January 1, 2008.)



15204.5

(a) It is unlawful for any licensed Branch 1 Structural Pest Controller licensee, including structural pest control operators, field representatives, applicators, and Structural Pest Control Board (SPCB) registered companies, as defined in Section 8506.1 of the Business and Professions Code, to conduct fumigations in any county unless that person or company has also registered for the current calendar year with the commissioner in that county. The registration fee for the SPCB registered company including structural pest control operators and field representatives and applicators shall be set by the county Board of Supervisors, but shall not exceed the cost of processing the registration or twenty-five dollars ($25), whichever is less. Payment of the fee shall be due at registration or on a date set by the commissioner. Structural pest control operators and field representatives may be added during the year, but the fee shall not exceed the actual cost of processing the registration or ten dollars ($10), whichever is less.

(b) Each registration shall be in the form prescribed by the director after consulting with the SPCB and the commissioners and shall include the name and address of the SPCB registered company or structural pest control operator and all satellite offices conducting business in the county, the name of the qualifying manager or the structural pest control operator and his or her license number, and a business telephone number. The registration form for field representatives and applicators shall include their name, license number, business address, and telephone number, and may be included with the business registration.

(c) Each licensed structural pest controller, including structural pest control operators, field representatives, applicators, or an SPCB registered company, that intends to conduct fumigation operations is required to appear in person at the office of the commissioner to complete the registration required by Section 15204.

(d) Each SPCB registered company or structural pest control operator that intends to conduct fumigation operations shall notify the agricultural commissioner at least 24 hours prior to commencing fumigation, or as approved on a case-by-case basis by the commissioner. This notice shall include all of the following:

(1) Name and address of the registered company or structural pest control operator.

(2) Address of the area or areas to be fumigated.

(3) The pesticide to be applied.

(4) The date of the intended application.

(e) The commissioner may levy a civil penalty against any person who violates the provisions of this section in accordance with the procedures provided in Section 12999.5.

(Added by Stats. 2007, Ch. 338, Sec. 3. Effective January 1, 2008.)



15204.6

A commissioner may require full payment of any delinquent fees due to the county pursuant to Section 8698.1 of the Business and Professions Code as a condition of registering a structural pest control licensee to operate a structural pest control business in that county pursuant to Sections 15204 and 15204.5.

(Added by Stats. 2013, Ch. 596, Sec. 6. Effective January 1, 2014.)



15205

(a) Each registered structural pest control company shall make all existing records pertaining to pesticide and device use available to the director, the Structural Pest Control Board, or commissioner upon demand at the headquarters of the business during normal business hours. A registered structural pest control company or licensee may not prohibit onsite inspection for compliance with the Business and Professions Code and this division regarding pesticides and structural pest control devices and regulations adopted pursuant thereto. Except as provided in Section 8505.5 of the Business and Professions Code, nothing in this section shall be construed as requiring a registered structural pest control company or licensee to provide advance notice of the date, time, location of the application, type of device or pesticide application, or any other related information unless the information is contained in existing records available to the registered company or licensee, in which case the director, the Structural Pest Control Board, or commissioner may require that this information be produced at the company’s place of business.

(b) Information and documents gathered by the director, the Structural Pest Control Board, or the commissioner pursuant to this section that are protected from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall remain confidential while in the director’s, the board’s, or the commissioner’s possession.

(c) (1) “Device,” for purposes of this section, means any method, instrument, or contrivance intended to be used to prevent, eliminate, destroy, repel, attract, or mitigate any wood destroying pest, but does not include firearms, pesticides as defined in Section 12753, or equipment used for the application of pesticides when sold separately from a pesticide.

(2) “Wood destroying pest,” for purposes of this section, includes, but is not limited to, insects such as wood borers and termites. “Wood destroying pest” does not include wood-decaying fungi, general household pests such as cockroaches, or vertebrate pests such as rats and mice.

(Amended by Stats. 1998, Ch. 651, Sec. 10. Effective January 1, 1999.)



15206

If the director receives a notice pursuant to Section 8616.6 of the Business and Professions Code, he or she shall investigate the actions which caused the filing of the notice and take appropriate action as authorized in this code.

(Added by Stats. 1984, Ch. 766, Sec. 14.)



15206.5

Regulations adopted pursuant to Section 11503 are not applicable to this chapter.

(Added by Stats. 1984, Ch. 766, Sec. 14.)



15206.6

The director and the Structural Pest Control Board shall jointly develop and concur in the list of the types of violations that the commissioners shall refer to the board for disciplinary action.

(Added by Stats. 1984, Ch. 766, Sec. 14.)






CHAPTER 7.5 - Structural Pest Control Devices

ARTICLE 1 - Definitions

15300

For the purposes of this chapter, the following definitions apply:

(a) “Structural pest control device” or “device” means any method, instrument, or contrivance intended to be used to prevent, eliminate, destroy, repel, attract, or mitigate any wood destroying pest, but does not include firearms, pesticides as defined in Section 12753, or equipment used for the application of pesticides when sold separately from a pesticide.

(b) “Wood destroying pest” includes, but is not limited to, insects such as wood borers and termites. “Wood destroying pest” does not include wood-decaying fungi, general household pests such as cockroaches, or vertebrate pests such as rats and mice.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)






ARTICLE 2 - General Provisions

15301

(a) On and after July 1, 2001, it is unlawful for any person directly, or through another, to manufacture for sale, advertise, deliver or otherwise provide, offer for sale or lease, sell, lease, possess, or use any device in this state that is not registered pursuant to this chapter, or for which the registration has been suspended or canceled, except as provided in subdivision (b), any other provision of this chapter, regulations adopted by the director, or a notice or order of suspension or cancellation of a device.

(b) For devices in use in California prior to January 1, 2001, the director may grant reasonable extensions of time for the submission or review, or both the submission and review, of data in support of an application for registration. Before the director may grant an extension of time, the applicant shall have made a good faith effort to comply with the requirements of this chapter and shall demonstrate to the satisfaction of the director that circumstances beyond the applicant’s control were the primary cause of the delay.

(c) This section does not apply to any device manufactured solely for export outside this state and which is so exported.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15302

The director shall regulate structural pest control devices.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15303

The director may adopt, amend, repeal, and enforce regulations relating to the regulation of devices and the administration of this chapter. When adopting regulations pursuant to this chapter, the director shall consider the safe use of devices and safe working conditions for persons handling, storing, or using devices or working in and about device treated areas.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)






ARTICLE 3 - Device Registration

15305

(a) The director shall endeavor to prevent and eliminate from use in this state any device that meets any of the following criteria:

(1) The device endangers human health or safety, property, or the environment.

(2) The device is not beneficial or efficacious for the purposes for which it is manufactured for sale, advertised, delivered or otherwise provided, offered for sale or lease, sold, leased, possessed, or used.

(3) Is misrepresented.

(b) The director may establish specific criteria to evaluate a device. The director may establish performance standards and tests of structural pest control devices, which are to be conducted by the applicant for registration, registrant, or parties interested in the registration of the device.

(c) Before a device is registered, the director shall conduct, or cause to be conducted, a thorough and timely evaluation of the device. The director may impose reporting requirements and restrictions upon the use of a device, including, but not limited to, limitations on area and manner of application. The director may reevaluate any registered device.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15306

The director shall not determine a device to be beneficial or efficacious if any of the following exists:

(a) The ability of the device to control pests falls below the standard or quality that the device is represented to have, or the device is of little or no value for the purpose for which it is intended.

(b) Any component or subsystem that is necessary to the effectiveness of the device has been wholly or partially omitted in its manufacture, or other materials have been substituted for that component or subsystem.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15307

Every manufacturer of, importer of, vender of, or dealer in, any device, except a dealer or agent that sells a registered device, shall obtain a certificate of device registration from the director before the device is manufactured for sale, advertised, delivered or otherwise provided, offered for sale or lease, sold, leased, possessed, or used, in this state, unless the device is used under a valid device research permit pursuant to Section 15314.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15308

Each applicant for registration of a device, at a minimum, shall submit all of the following:

(a) A completed application form prescribed by the director.

(b) Proposed labeling for the device.

(c) Valid data supporting each claim on the proposed label and supporting the safety of the device for each proposed labeled use.

(d) A nonrefundable application fee in the amount of two hundred dollars ($200). The application fees shall be deposited in the Department of Pesticide Regulation Fund and shall be available, upon appropriation, for use by the department in administering this division.

(e) Any other information required by regulation of the director.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15309

Within a timely manner after receipt of the information and fee specified in Section 15308, the director shall do one or more of the following:

(a) Issue a certificate of device registration pursuant to Section 15310.

(b) Notify the applicant that the submission is inadequate and specify the additional data that must be submitted and reviewed before a registration decision is rendered. In issuing a notification pursuant to this subdivision, the director may specify a reasonable timeframe for the submission of the additional data, moneys, labeling, or information to avoid a requirement for submission of a new application and application fee.

(c) Notify the applicant of the director’s decision to deny registration.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15310

If an applicant for registration of a device complies with this chapter and the regulations that are adopted pursuant to this chapter, the director shall register the device and issue a certificate of device registration to the applicant authorizing the manufacture and sale of the device in this state.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15311

If the director finds that registration must be denied due to noncompliance with this chapter or the regulations that are adopted pursuant to this chapter, the director shall deny registration. Upon the request of the applicant, the director may hold a hearing to reconsider the director’s decision to deny the application.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15312

Each applicant for a certificate of device registration shall inform the director of every brand and trademark of a device that the applicant intends to manufacture for sale, advertise, deliver or otherwise provide, offer for sale or lease, sell, lease, possess, or use. The director may require an applicant to identify each component in the device.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15313

The registrant of a device shall immediately notify the director of any proposed change to the device including, but not limited to, labeling composition, configuration method of application, and use of the device. The director shall determine whether the changes require the director’s approval before the changed device may be manufactured for sale, advertised, delivered or otherwise provided, offered for sale or lease, sold, leased, possessed, or used in this state. The director shall notify the registrant of this determination.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15314

The director may issue a device research permit for the scientific evaluation of new devices for a limited period of time determined by the director.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15315

(a) Pursuant to Sections 15305 and 15306, after providing notice to the device registrant or applicant of an opportunity to be heard, the director may cancel the registration of, or refuse to register, any device that meets any of the following criteria:

(1) The director determines that the device has demonstrated serious uncontrollable adverse effects on human health or safety, property, or the environment.

(2) The director determines that the use of the device is of less public value or greater detriment to the environment than the benefit received by its use.

(3) The director determines that a false or misleading statement is made or implied by the registrant or his or her agent, or the applicant for registration, either verbally or in writing, or in the form of any advertising literature concerning the device.

(4) The director determines that the registrant, or his or her agent, or applicant for registration has failed to report any adverse effect or risk as required by Section 15316.

(5) The director determines that the registrant has failed to comply with the requirements of a reevaluation of the registrant’s device.

(6) The director determines that false information relating to the testing of the device, including the nature of any protocol, procedure, substance, organism, or equipment used, observation made, or conclusion or opinion formed, was submitted to the director.

(b) When taking action or making a determination pursuant to this section, the director may require practical demonstrations and scientific testing that the director finds are necessary to determine the facts. The demonstrations or testing shall be conducted by the applicant for registration, registrant, or parties interested in the device registration.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15316

If, during the registration process, or at any time after the registration of a device, the applicant or registrant has factual or scientific information showing any adverse effect or risk of the device to human health or safety, property, or the environment that has not been previously submitted to the director, the applicant for registration or the registrant, as the case may be, shall immediately submit the information to the director.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15317

If the director has reason to believe that any of the conditions stated in Section 15315 are applicable to any registered device and that the use or continued use of the device constitutes an immediate substantial danger to human health or safety, property, or the environment, the director, after notice to the registrant, may suspend the registration of that device pending a hearing and final decision. If the director does not file an accusation pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code within 30 days from the date of the suspension, the suspension shall be terminated.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15318

The director may cancel a certificate of device registration, or refuse to issue a certificate of device registration to any manufacturer, importer, or dealer in any device that repeatedly violates this chapter or the regulations of the director.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15319

Action by the director pursuant to Section 15305, 15311, 15315, 15317, or 15318 is not a condition precedent to the institution of any action to prosecute or levy a civil penalty for a violation of this chapter or regulations adopted pursuant to this chapter.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15320

(a) A registrant at any time may request that the registration of any of its devices be voluntarily canceled. The request shall be in writing to the director and shall include a waiver of the registrant’s right to a hearing on the cancellation.

(b) The director shall mail a notice of voluntary cancellation of registration of the device to the registrant. The notice shall specify the effective date of the cancellation.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)






ARTICLE 4 - Labeling and Warranty

15325

The registrant of a device shall furnish printed directions for use on the label or shall enclose the printed directions with the device. The device label shall state the name, brand, or trademark, if any, under which the device will be sold and the name and address of the device manufacturer, importer, dealer, or vendor.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15326

(a) The registrant of a device may print limitations of warranty on the label with respect to the use of the device, as the registrant considers proper.

(b) Notwithstanding subdivision (a), no limitations of warranty by the device manufacturer, registrant, user, seller, lessor, or licensor shall exclude or waive either of the following implied warranties:

(1) That the device corresponds to all claims and descriptions that the registrant has made in print regarding the device.

(2) That the device is reasonably fit for use for any purpose for which it is intended according to any printed statement of the registrant.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)



15327

Except as otherwise provided in this chapter, the registrant is not liable for any injury or damage that is suffered solely by reason of any of the following:

(a) The use of the device for a purpose different from that represented by the label.

(b) The use of the device contrary to the printed directions of the registrant.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)






ARTICLE 5 - Seizure

15330

(a) If any device is determined to be manufactured for sale, advertised, delivered or otherwise provided, offered for sale or lease, sold, leased, possessed, or used in violation of any of the provisions of this chapter or any regulations adopted pursuant to this chapter, or if the device has been, or is intended to be, manufactured for sale, advertised, delivered or otherwise provided, offered for sale or lease, sold, leased, possessed, or used in violation of those provisions, or when the registration of the device has been canceled by a final order or has been suspended, the director may issue a written “cease and desist” order to any person who owns, controls, or has custody of the device. After receipt of the cease and desist order, the receiver of the order shall not manufacture for sale, advertise, deliver or otherwise provide, offer for sale or lease, sell, lease, possess, or use the device described in the order except in accordance with the provisions of the order.

(b) The director may seize or quarantine any device that meets any of the following criteria:

(1) The device is not registered pursuant to this chapter or any of the regulations adopted pursuant to this chapter.

(2) Any of the claims made for the device or any of the directions for its use differs in substance from the representation made in connection with its registration.

(3) The device is misbranded or mislabeled.

(4) When used in accordance with the requirements imposed under this chapter and as directed by the labeling or printed directions, the device nevertheless causes unreasonable adverse effects on human health, human safety, human welfare, property, or the environment.

(5) The device is manufactured for sale, advertised, delivered or otherwise provided, offered for sale or lease, sold, leased, possessed, or used in violation of a cease and desist order.

(6) The device is otherwise not in conformity with this chapter or the regulations adopted pursuant to it.

(c) After a device is seized or quarantined, the department shall provide the person from whom the device was seized or quarantined an opportunity for a hearing.

(1) If the director determines, after a hearing is held if requested, that the device can be brought into compliance with the requirements of this chapter and the regulations adopted pursuant to this chapter, the director shall hold the device or continue the quarantine until the requirements of this chapter and the regulations adopted pursuant to this chapter have been complied with, at which time the device shall be released to the person from whom it was seized or the quarantine shall be lifted, as the case may be.

(2) If the director determines, after a hearing is held if requested, that the device cannot be brought into compliance with the requirements of this chapter and the regulations adopted pursuant to this chapter, the director shall order the owner of the device to dispose of it in a manner prescribed by the director to protect human health, human safety, and human welfare and to accomplish the purposes of this chapter.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)






ARTICLE 6 - Device Usage

15331

The use of any device shall not conflict with the label on the device as registered pursuant to this chapter.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)






ARTICLE 7 - Violations

15340

(1) Any device that is not registered pursuant to this chapter, or whose registration has been canceled or suspended, except to the extent that the sale, lease, or other provision has been authorized by the director.

(2) Any registered device if any claim made for it as a part of its distribution or sale substantially differs from any claim made for it as a part of the information required in connection with its registration.

(3) Any registered device the configuration of which differs at the time of its sale, lease or other provision, or use from its configuration as described in the information required in connection with its registration.

(4) Any device that is misbranded or mislabeled.

(b) It is unlawful for any person directly, indirectly, or through another, to do any of the following:

(1) Violate any provision of this chapter and any rules or regulations adopted by the director pursuant to this chapter.

(2) Manufacture for sale, advertise, deliver or otherwise provide, offer for sale or lease, sell, lease, possess, or use any device, except in compliance with this chapter and regulations adopted pursuant to this chapter.

(3) Detach, alter, deface, or destroy, in whole or in part, any device labeling.

(4) Refuse to prepare, maintain, or submit any records or reports required by the director under this chapter or regulations adopted pursuant to this chapter for a registered device.

(5) Use any registered device in a manner inconsistent with its registration and labeling.

(6) Use any device that is under a valid device research permit contrary to the provisions of that permit.

(7) Violate any order issued pursuant to this chapter.

(8) Knowingly falsify all or part of any application for registration, application for a device research permit, any information submitted to the director pursuant to this chapter, any records required to be maintained pursuant to this chapter, or any report filed under this chapter.

(9) Falsify all or part of any information relating to the testing of any device, including the nature of any protocol, procedure, substance, organism, or equipment used, observation made, or conclusion or opinion formed, submitted to the director, or that the person knows will be furnished to the director or will become a part of any records required to be maintained by this chapter or regulations adopted pursuant to this chapter.

(10) Submit to the director data known to be false in support of a registration.

(c) It is not a violation of subdivision (a) for any person to manufacture for sale, transport, or use any device pursuant to a valid research permit in effect with respect to that device and that use or possession.

(Added by Stats. 1998, Ch. 651, Sec. 11. Effective January 1, 1999.)












DIVISION 8 - VESSEL AND AIRCRAFT GARBAGE

CHAPTER 1 - Definitions

16001

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Enacted by Stats. 1967, Ch. 15.)



16002

“Aircraft” means every description of craft or other contrivance which is used, or capable of being used, as a means of transportation through the air from origins in other states or territories or in foreign countries.

(Enacted by Stats. 1967, Ch. 15.)



16003

“Food stores” means fruits, vegetables, or animal products which are carried as stores of vessels and aircraft and includes fruits, vegetables, or animal products which are carried in passengers’ and crews’ quarters.

(Amended by Stats. 1969, Ch. 41.)



16004

“Garbage” means waste material, such as food scraps, table refuse, galley refuse, and refuse from stores of vessels and aircraft, including such waste material in passengers’ and crews’ quarters, which is derived, in whole or in part, from fruits, vegetables, or animal products.

(Enacted by Stats. 1967, Ch. 15.)



16005

“Territorial waters of California” means all navigable waters of this state including all portions of the sea within its jurisdiction which are used by vessels or aircraft.

(Enacted by Stats. 1967, Ch. 15.)



16006

“Vessel” means every description of craft or other contrivance which is used, or capable of being used, as a means of transportation in or on coastal, intercoastal, or foreign waters.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 2 - General Provisions

16051

Regulations which are adopted by the director pursuant to this division shall not conflict with Agricultural Research Service of the United States Department of Agriculture orders or regulations which pertain to garbage that is derived from meats or meat products which originate in any country which is listed as a country in which there are animals which are infected with the disease known as rinderpest or with foot-and-mouth disease.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 3 - Containers and Receptacles

16101

If means of incineration of, or other approved processing for, garbage are not available aboard any vessel or aircraft in the state, the master or other person that is in charge of such vessel or aircraft shall provide containers or receptacles with tight-fitting covers in which the garbage shall be retained while within the territorial waters of, or on the land in, California pending incineration or approved treatment under the supervision and pursuant to the regulations of the director.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 4 - Violations

16151

It is unlawful for any person to throw, discharge, deposit, remove, or carry garbage, or cause, suffer, or procure garbage to be thrown, discharged, deposited, removed, or carried, from any vessel, aircraft, or any other vehicle into any territorial waters, or onto land within the state, except for any of the following:

(a) Immediate burning in incinerators.

(b) Approved treatment or approved disposal under the supervision and pursuant to the regulations of the director.

(c) Delivery to a garbage collector that, for the purpose of accepting garbage, is licensed by the director or by the federal government.

(Enacted by Stats. 1967, Ch. 15.)



16152

It is unlawful for any person to retain or maintain garbage on any vessel, aircraft, or other vehicle within the state, except in tightly closed containers or receptacles and under such treatment as may be prescribed by the director.

(Enacted by Stats. 1967, Ch. 15.)



16153

It is unlawful for any person to remove food stores from any vessel, aircraft, or other vehicle except under a permit issued by the director.

(Enacted by Stats. 1967, Ch. 15.)



16154

It is unlawful for any person to violate, or to aid, abet, authorize, or instigate a violation of, this division.

(Enacted by Stats. 1967, Ch. 15.)









DIVISION 9 - ANIMALS GENERALLY

PART 1 - ANIMALS AT LARGE

CHAPTER 1 - Definitions

16301

Unless the context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1967, Ch. 15.)



16302

“Animal” includes any domestic bovine animal, horse, mule, burro, sheep, goat, or swine, or the hide, carcass, or portion of a carcass of any such animal.

(Enacted by Stats. 1967, Ch. 15.)



16303

“Inspector” means a hide and brand inspector. It includes the persons who are specified in Section 20010.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 2 - General Provisions

ARTICLE 1 - Application

16401

This part, including the provisions regarding payment of fees, is applicable to all state and county institutions engaging in livestock operations.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Investigation

16411

The director may make any and all necessary investigations relative to reported violations of this part pursuant to Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Criminal Penalty

16421

(a) Except as otherwise provided in this part or in subdivision (b), every person that violates this part is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), by imprisonment of not less than 10 days nor more than one year, or by both the fine and imprisonment. Each violation during any day shall constitute a separate offense.

(b) Every person who violates the following is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), by imprisonment of not less than 10 days nor more than six months, or by both the fine and imprisonment. Each violation during any day shall constitute a separate offense:

(1) Article 1 (commencing with Section 16501) of Chapter 3.

(2) Chapter 5 (commencing with Section 16801).

(3) Article 5 (commencing with Section 17121) of Chapter 7.

(4) Chapter 8 (commencing with Section 17150).

(Amended by Stats. 1988, Ch. 812, Sec. 1.5.)






ARTICLE 4 - Civil Penalties and Remedies

16441

Any person that violates any provision of this part or any regulations issued pursuant to it is liable civilly for a penalty in an amount not to exceed a sum of five hundred dollars ($500) for each violation. Any money recovered under this section shall be paid into the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)



16442

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring action for civil penalties in the name of the people of this state in any court of competent jurisdiction in this state against any person violating any provision of this part.

(Enacted by Stats. 1967, Ch. 15.)



16443

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring an action in the name of the people of this state in the superior court for an injunction against any person violating any provision of this part or any regulation which is duly issued by the director pursuant to it.

Any proceedings pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Funds

16461

Any money in the Department of Agriculture Fund derived under any of the provisions of this part may be expended for the administration and enforcement of any of the provisions of the following portions of this code, notwithstanding any other provision of law limiting the expenditure of any such money to some specific purpose or to the administration or enforcement of some specific section, article, or chapter of this part:

(a) Part 1 (commencing with Section 16301) and Part 2 (commencing with Section 17401), Division 9.

(b) Division 10 (commencing with Section 20001).

(c) Division 11 (commencing with Section 23001).

(Amended by Stats. 1967, Ch. 13.)









CHAPTER 3 - Pedigree and Proof of Ownership

ARTICLE 1 - Pedigree

16501

It is unlawful for any person by any false or fraudulent pretense to do any of the following:

(a) Obtain from any association organized for the purpose of improving the breed of domestic animals a certificate of registration of any animal in the herd register, or other register of such association or a transfer of any such registration.

(b) Give, for a valuable consideration, a false pedigree of any animal, with intent to mislead.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Proof of Ownership

16521

(a) An inspector shall seize any bovine animal, horse, mule, or burro, or the hide or carcass of any of those animals, that is within any of the following classes:

(1) Found in the possession of a person who does not also have in his or her possession proof of ownership.

(2) Presented for inspection and that is not claimed by the consignor or consignee.

(3) An estray as defined in Section 17001.5.

(b) At the time of seizure, the person from whom the animal is seized shall be given a notice of rights under this chapter.

(Amended by Stats. 1998, Ch. 680, Sec. 1. Effective January 1, 1999.)



16522

Evidence of ownership of an animal or hide may include any of the following:

(a) A recorded brand registered in the name of the person in possession of the animal or hide.

(b) A brand inspection certificate.

(c) A bill of sale from the owner of the brand on the animal or hide.

(d) In the case of an unbranded animal or hide, a bill of sale which gives a description of the breed, sex, color, and natural markings, if any.

(e) A dairy exemption number.

(Amended by Stats. 1979, Ch. 318.)



16522.5

(a) A dairy exemption number shall be evidence of ownership of cull beef cows and bulls of a recognized dairy breed presented for sale at a registered or posted salesyard, or licensed slaughter plant for immediate slaughter. Any person owning a dairy farm as defined in Section 32505 may apply to the secretary for an exemption number.

(b) Every five years, the secretary may charge a fee to cover the cost of issuing and renewing a dairy exemption number. The fee may not exceed fifty dollars ($50). The secretary may refuse to issue such number to persons who have violated any provision of Division 9 (commencing with Section 16301), Division 10 (commencing with Section 20001), or Division 11 (commencing with Section 23001) of the Food and Agricultural Code, or to persons convicted of livestock theft.

(c) The dairy exemption number shall be written on the bill of consignment, defined in Section 21703, when the cattle and consignment slip are presented to an inspector at the registered or posted salesyard, or licensed slaughter plant. The salesyard operator shall display the letters “EX” in the description line of the salesyard outbilling. An exemption number shall be deemed to meet the identification information requirements of Section 21703. The cows shall be consigned, owned, and sold in the name of the person having the exemption number.

(d) The secretary may revoke the dairy exemption number of any person who violates any provision of Division 9 (commencing with Section 16301), Division 10 (commencing with Section 20001), or Division 11 (commencing with Section 23001) of the Food and Agricultural Code, or who is convicted of livestock theft.

(Amended by Stats. 2007, Ch. 124, Sec. 1. Effective January 1, 2008.)



16523

Evidence of ownership of a carcass may include a bill of sale, sales tag, or sales memorandum which shows all of the following:

(a) The names of the seller and buyer.

(b) The date of sale.

(c) The quantity sold.

(Enacted by Stats. 1967, Ch. 15.)



16524

It is unlawful for any person to refuse to turn over to an inspector any animal, hide, or carcass which is seized pursuant to any provision of this part.

(Enacted by Stats. 1967, Ch. 15.)



16525

It is unlawful for any person to remove any animal, hide or carcass, which is seized by an inspector or peace officer pursuant to any provision of this division, Division 10 (commencing with Section 20001), or Division 11 (commencing with Section 23001), from the premises where the inspector or peace officer confined it at the time of seizure, except upon release of such animal, hide or carcass, by the inspector or peace officer who seized the animal, hide, or carcass.

(Added by Stats. 1973, Ch. 938.)



16526

Any expense which is incurred in caring for any property seized pursuant to this part shall be paid by the person presenting the property for inspection. The cost of caring for the property so held is a lien upon the property. The lien may be enforced in the manner prescribed by Section 3052 of the Civil Code.

(Added by Stats. 1973, Ch. 938.)



16527

An animal, hide, or carcass seized pursuant to this chapter shall be disposed of pursuant to Chapter 7 (commencing with Section 17001).

(Added by Stats. 1998, Ch. 680, Sec. 2. Effective January 1, 1999.)









CHAPTER 6 - Transportation of Animals

16901

It is unlawful for any person to do any of the following:

(a) Lead, drive, or conduct any animal along the track of a railroad, unless the railroad is built within the limits of a public highway or public place.

(b) Permit any animal to be placed within the fences of a railroad for grazing or other purposes if he has the right to prevent it.

(Enacted by Stats. 1967, Ch. 15.)



16902

A person that owns or controls the possession of any livestock shall not willfully or negligently permit any of the livestock to stray upon, or remain unaccompanied by a person in charge or control of the livestock upon, a public highway, if both sides of the highway are adjoined by property which is separated from the highway by a fence, wall, hedge, sidewalk, curb, lawn, or building.

(Enacted by Stats. 1967, Ch. 15.)



16903

It is unlawful for any person to drive any livestock upon, over, or across any public highway between the hours of sunset and sunrise unless he keeps a sufficient number of herders on continual duty to open the road so as to permit the passage of vehicles.

(Enacted by Stats. 1967, Ch. 15.)



16904

In any civil action which is brought by the owner, driver, or occupant of a motor vehicle, or by their personal representatives or assignees, or by the owner of livestock, for damages which are caused by collision between any motor vehicle and any domestic animal on a highway, there is no presumption or inference that the collision was due to negligence on behalf of the owner or the person in possession of the animal.

(Enacted by Stats. 1967, Ch. 15.)



16905

It is unlawful for any officer, agent, or conductor of any railroad in this state, to confine any animals in cars for a longer period than 36 consecutive hours if the animals are being carried or transported by the railroad in carloads. At least every 36 hours the animals shall be unloaded for rest, water, and feeding, into properly equipped pens for a period of not less than five consecutive hours.

(Enacted by Stats. 1967, Ch. 15.)



16906

In estimating the time of confinement pursuant to Section 16905, the period during which animals have been confined without such rest on connecting roads from which they are received, shall be included.

(Enacted by Stats. 1967, Ch. 15.)



16907

If the owner or person in charge of the animals refuses or neglects to pay for the care and feed of the animals so rested, the company or person operating the railroad may charge the expense of the care and feeding to the owner or consignee and retain a lien upon the animals until the amount of expense is paid.

(Enacted by Stats. 1967, Ch. 15.)



16908

It is unlawful for any person that owns or operates any motor truck, or motor truck and trailer, or semitrailer, to confine or permit to be confined, in such vehicle, any animal for a longer period than 28 consecutive hours from the time the animal was last fed and watered. Upon the written request of the owner or person in charge of the animal, the period of confinement may be extended to 36 hours. Before the expiration of the permissible period of confinement, the animal shall be unloaded in a humane manner by means of a chute or tailgate of sufficient size into properly equipped pens for rest, water, and feeding, for a period of at least five consecutive hours.

The failure of a person to feed or water an animal within the time limit prescribed by this section is not a violation of this section if the feeding and watering of the animal is prevented by storm or other accidental or unavoidable causes which could not be anticipated or avoided by the exercise of due diligence and foresight.

(Amended by Stats. 1967, Ch. 13.)



16909

In estimating the period of confinement, the time consumed in loading and unloading the animal shall not be considered, but the time during which the animal has been confined without rest, food, or water on any other or connecting vehicle, or outside of the state, shall be included.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 7 - Estrays

ARTICLE 1 - Definitions and General Provisions

17001

As used in this chapter, “taker-up” means any person that takes up an estray animal pursuant to Section 17041.

(Enacted by Stats. 1967, Ch. 15.)



17001.5

For the purpose of this chapter, “estray” means any impounded or seized bovine animal, horse, mule, sheep, swine, or burro whose owner is unknown or cannot be located.

(Added by Stats. 1982, Ch. 1064, Sec. 1.)



17002

Any animal which is seized by, or comes into the possession of, an inspector pursuant to this part shall be disposed of pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



17003

(a) Except as provided in this section, this chapter does not affect any law, ordinance, or regulation regarding estrays, the poundkeeper, or other pound officer, or a public animal control agency or shelter within the limits of any city or county where such laws, ordinances, or regulations are in force.

(b) Upon the impounding of any bovine animal, horse, mule, or burro, the poundkeeper, other pound officer, or public animal control agency or shelter shall immediately notify the secretary. Upon receipt of that notice, the secretary shall take possession of any bovine animal and shall dispose of it pursuant to this chapter.

(c) Any city, county, or city and county that establishes or has established laws, ordinances, or regulations regarding estrays, may opt to follow those laws, ordinances, or regulations instead of this chapter in the handling of estrays that are not bovine animals in accordance with the applicable laws, ordinances, or regulations of the city, county, or city and county.

(d) This section does not authorize any act that violates Section 597 of the Penal Code.

(Amended by Stats. 2010, Ch. 325, Sec. 1. Effective January 1, 2011.)



17004

The director may take up estray animals whose owners are unknown and cannot be located.

(Added by Stats. 1968, Ch. 630.)



17005

(a) It is the policy of the state that no adoptable animal should be euthanized if it can be adopted into a suitable home. Adoptable animals include only those animals eight weeks of age or older that, at or subsequent to the time the animal is impounded or otherwise taken into possession, have manifested no sign of a behavioral or temperamental defect that could pose a health or safety risk or otherwise make the animal unsuitable for placement as a pet, and have manifested no sign of disease, injury, or congenital or hereditary condition that adversely affects the health of the animal or that is likely to adversely affect the animal’s health in the future.

(b) It is the policy of the state that no treatable animal should be euthanized. A treatable animal shall include any animal that is not adoptable but that could become adoptable with reasonable efforts. This subdivision, by itself, shall not be the basis of liability for damages regarding euthanasia.

(Added by Stats. 1998, Ch. 752, Sec. 10. Effective January 1, 1999.)



17006

Animals that are irremediably suffering from a serious illness or severe injury shall not be held for owner redemption or adoption. Newborn animals that need maternal care and have been impounded without their mothers may be euthanized without being held for owner redemption or adoption.

(Added by Stats. 1998, Ch. 752, Sec. 11. Effective January 1, 1999.)






ARTICLE 2 - Taker-Up of Estrays

17041

Except as provided in Article 5 (commencing with Section 17121) of this chapter, any person that finds any estray domestic animal upon his premises, or upon premises to which he has the right of possession, or upon any highway which is adjacent to such premises, may take up the animal and have a lien for all expenses which are incurred in taking up, keeping, and caring for it.

(Enacted by Stats. 1967, Ch. 15.)



17042

Any person that takes up an estray animal shall confine it in a secure place, and shall immediately file with the secretary a notice containing all of the following:

(a) A description of the animal seized.

(b) The marks and brands, if any.

(c) The probable value of the animal.

(d) A statement of the date and place where it was taken up and confined.

(Amended by Stats. 1996, Ch. 653, Sec. 11. Effective January 1, 1997.)



17043

The taker-up of an estray animal shall use reasonable care to preserve it from injury. If it dies or escapes from the taker-up at any time while he is holding it pursuant to this chapter, the taker-up shall not be held liable in any manner therefor.

(Enacted by Stats. 1967, Ch. 15.)



17044

The taker-up is entitled to the sum prescribed by Section 17095 for the keeping and care of the estray animal.

(Enacted by Stats. 1967, Ch. 15.)



17045

Except as otherwise provided in this chapter, it is unlawful for any person to remove any animal from the possession of the taker-up.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Possession by Inspector

17061

Upon demand of any authorized inspector, the taker-up shall deliver possession of the animal to the inspector.

(Enacted by Stats. 1967, Ch. 15.)



17062

Except as otherwise provided in this chapter, it is unlawful for any person to remove from the possession of an inspector any animal so delivered to him.

(Enacted by Stats. 1967, Ch. 15.)



17063

If the animal which is seized or otherwise in the possession of the inspector is branded, the director shall cause a search to be made of the brand records to ascertain the owner.

(Enacted by Stats. 1967, Ch. 15.)



17064

If the brands or marks are recorded, the director shall immediately, by letter, notify the person in whose name the brands or marks are recorded.

(Enacted by Stats. 1967, Ch. 15.)



17065

(a) If the owner is not found, and the estimated value of the animal exceeds two hundred twenty-five dollars ($225), the secretary shall cause a notice of the taking up of, and intent to sell the animal to be prepared. The notice may be distributed to the county department of agriculture and to all sales yards in the state. The secretary may limit distribution of the notice, however, to those sales yards that deal in the same type of animal as the animal that is taken up.

(b) The notice shall be posted for a period of 14 days on a bulletin board in each office of the Bureau of Livestock Identification.

(c) In addition to posting and distributing the notice, the secretary shall periodically publish a list of the animals for which notice was given pursuant to this section, including the brands and descriptions of the branded animals and descriptions of the unbranded animals in the classified section of a livestock industry publication that is in general circulation throughout the State of California.

(Amended by Stats. 1997, Ch. 727, Sec. 1.5. Effective January 1, 1998.)



17066

If the estimated value of the animal is less than two hundred twenty-five dollars ($225) and a notice is posted for five days on a bulletin board in each office of the Bureau of Livestock Identification, the director may cause the sale of the animal at a public sale and hold the proceeds as provided in Article 4 (commencing with Section 17091) of this chapter.

(Amended by Stats. 1982, Ch. 1064, Sec. 3.)



17067

The notice of the taking up of an animal shall describe the weight, sex, breed, color, marks, and brands, if any, of the animal and shall state the time and place of its proposed sale.

(Enacted by Stats. 1967, Ch. 15.)



17068

Any person that claims ownership in the animal may, at any time, but not later than 14 days after the first posting of notice, file his or her proofs of ownership with the director and the director shall proceed to hear and determine the claim of ownership.

(Amended by Stats. 1982, Ch. 1064, Sec. 4.)



17069

If ownership is proved to the satisfaction of the director, the animal shall be turned over to the owner upon payment by the owner of all expenses which were incurred in the handling of the animal.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Disposal and Sale

17091

If the animal at any time while in the possession of an inspector is in a condition which requires immediate disposal, the animal may be disposed of by the director. The proceeds from the salvage, if any, in excess of expenses which were incurred in the handling of the animal shall be paid to the person proving ownership pursuant to Section 17096.

(Amended by Stats. 1979, Ch. 318.)



17092

If after 14 days from the date of the first posting of notice no satisfactory proof of ownership of the animal has been made, or if the owner fails or refuses to pay all expenses which were incurred, the director shall sell the animal at public sale.

All sales which are made pursuant to this chapter convey a good and valid title to the purchaser. The former owner of the animal so sold is thereafter barred from all right to recover it.

(Amended by Stats. 1982, Ch. 1064, Sec. 5.)



17093

In lieu of public sale, the director may sell the animal at private sale at a price not less than the appraised value of the animal. The appraisal shall be made by a board of three stockmen who are qualified to make the appraisal, to be selected as follows:

(a) One to be named by the director.

(b) One by the person from whose possession the estray animal was taken.

(c) One selected jointly by the stockmen who are selected pursuant to subdivisions (a) and (b) of this section.

(Enacted by Stats. 1967, Ch. 15.)



17094

Any carcass or portion of a carcass may be sold by the director at any time at the market price which prevails at the time of sale.

(Enacted by Stats. 1967, Ch. 15.)



17095

The proceeds from the sale of any animal shall be paid into, and the expenses of holding, advertising, sale, and other incidental expenses shall be paid from, the Department of Food and Agriculture Fund. For the keeping and care of the estray animal, the taker-up is entitled to a per day payment based on the prevailing rates charged by commercial enterprises that feed livestock on a custom basis.

(Amended by Stats. 1996, Ch. 653, Sec. 12. Effective January 1, 1997.)



17096

If any person shall, within one year after the date of the sale, prove to the satisfaction of the director his ownership of an animal which was sold pursuant to this article, the director shall order the net proceeds of the sale of the animal to be paid to such person.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Grazing Counties

17121

A lawful fence is any fence which is good, strong, substantial, and sufficient to prevent the ingress and egress of livestock. No wire fence is a good and substantial fence within the meaning of this article unless it has three tightly stretched barbed wires securely fastened to posts of reasonable strength, firmly set in the ground not more than one rod apart, one of which wires shall be at least four feet above the surface of the ground. Any kind of wire or other fence of height, strength and capacity equal to or greater than the wire fence herein described is a good and substantial fence within the meaning of this article. The term “lawful fence” includes cattle guards of such width, depth, rail spacing, and construction as will effectively turn livestock.

(Amended by Stats. 1967, Ch. 13.)



17122

In any county or part of a county devoted chiefly to grazing and so declared pursuant to this article, a person shall not have the right to take up any estray animal found upon his premises, or upon premises to which he has the right of possession, nor shall he have a lien thereon, unless the premises are entirely enclosed with a good and substantial fence.

(Enacted by Stats. 1967, Ch. 15.)



17123

The following counties or parts of counties are declared to be devoted chiefly to grazing:

(a) That portion of Trinity which is outside of the area described in Section 17125.

(b) That portion of Shasta outside of the area which is described in Section 17126.

(c) Siskiyou, Lassen, and Modoc.

(d) Any county or part of a county which is declared to be devoted chiefly to grazing pursuant to Section 17124.

(Enacted by Stats. 1967, Ch. 15.)



17124

The board of supervisors of any county may by ordinance declare that such county, or part of such county, is devoted chiefly to grazing.

(Enacted by Stats. 1967, Ch. 15.)



17125

The following portions of Trinity County are declared not to be devoted chiefy to grazing:

(a) All of Sections 1, 2, 3, 10, 11, 12, 13, 14, 15, T. 31 N., R. 12 W.; Section 7 and the north 1/2 of Section 18, T. 31 N., R. 11 W., M.D.M.

(b) Beginning at the section corner common to Sections 7 and 18, T. 33 N., R. 9 W. and Sections 12 and 13, T. 33 N., R. 10 W., thence west 20 chains; then north 20 chains; thence west 20 chains; thence north 50 chains; thence east 17.09 chains; then south 32° west, 5.41 chains; thence south 59° east, 13.12 chains; thence south 42° 30´ east, 4.80 chains; thence north 22° east, 5.41 chains; thence north 22° west, 4.90 chains; thence north 75° west, 3.40 chains; thence north 33° west, 2.45 chains; thence north 58° west, 4.47 chains; thence east 15.02 chains; thence south 10° west, 4.66 chains; thence south 22° east, 3.75 chains; thence north 12° east, 8.04 chains; thence east 2.00 chains; thence north 9.361/2 chains; thence north 14° 30´ east, 10.58 chains; thence north 20° 30´ west, 0.42 chains; thence east 17.59 chains; thence south 30.00 chains; thence east 20.00 chains; thence south 40.00 chains; thence west 10. 00 chains; thence south 20.00 chains; thence west 30.00 chains, to and closing on the starting corner.

(c) Beginning at the northeast corner of the southwest quarter of Section 17; thence south along the east line of said quarter section and the east line of the northwest quarter of Section 20, to the southeast corner of said quarter section; thence west along the south line of said quarter section and the south line of the northeast quarter of Section 19 to the southwest corner of said quarter section; thence north along the west line of said quarter section and the west line of the southeast quarter of Section 18 to the northwest corner of said quarter section; and thence east along the north line of said quarter section and the north line of the southwest quarter of Section 17 to the northeast corner of said quarter section and the point of beginning; being the southwest quarter of Section 17, the southeast quarter of Section 18, the northeast quarter of Section 19, and the northwest quarter of Section 20, T. 33 N., R. 8 W., Mount Diablo base and meridian.

(d) Highway U.S. 299 and all land within 500 feet of each side of the centerline of the highway.

(e) All of Section 5, T. 33 N., R. 9 W., M.D.M.

(Enacted by Stats. 1967, Ch. 15.)



17126

The portion of Shasta County within the following metes and bounds is declared not to be devoted chiefly to grazing:

Beginning at the intersection of the Reading Grant line and the northwest corner of the Anderson-Cottonwood Irrigation District, thence southerly along said Reading Grant line to the first intersection with the boundary of the dissolved Happy Valley Irrigation District; thence counterclockwise around the boundaries of said dissolved Happy Valley Irrigation District to the southeast corner of Section 20, T. 30 N., R. 4 W., M.D.B. and M.; thence directly east along section lines to the westerly boundary line of the Anderson-Cottonwood Irrigation District; thence counterclockwise around the boundaries of said district to Cottonwood Creek; thence down Cottonwood Creek to its confluence with the Sacramento River; thence counterclockwise along the most easterly and northerly boundary lines of said Anderson-Cottonwood Irrigation District, including a crossing of the Sacramento River, to the point of beginning.

(Enacted by Stats. 1967, Ch. 15.)



17127

The board of supervisors of Shasta or Trinity County may, if it determines that all or any part of the county under its jurisdiction has ceased to be devoted chiefly to grazing, provide by ordinance that estray animals may thereafter be taken up on unenclosed property in the county or part of county under its jurisdiction. It is the intent and purpose of this section that the provisions of law which are generally applicable throughout the state shall be extended to all of the county when the conditions upon which the exceptions were based have ceased to exist.

(Amended by Stats. 1974, Ch. 212.)



17128

The act entitled “An act concerning lawful fences, and animals, trespassing upon lawfully enclosed lands,” passed March 30, 1850 (Ch. 49, Stats. 1850), and an act entitled “An act concerning lawful fences in the Counties of San Bernardino, Colusa, Shasta, Tehama and Placer,” approved April 18, 1859 (Ch. 266, Stats. 1859), insofar as the provisions of each of the acts apply to or affect the Counties of Trinity, Shasta, except that portion described in Section 17126, and Siskiyou, are continued in force, except as to goats, swine, or hogs, which may be taken up in the counties when the goats, swine or hogs estray or trespass on lands of others. The provisions of this chapter apply to goats, swine, or hogs in such counties, but in all other respects the acts specified in this section are continued in full force therein, it being determined that the conditions prevailing in the Counties of Trinity, Shasta, except that portion described in Section 17126, and Siskiyou demand the continued application of the acts in the counties until such time as action is taken pursuant to Section 17124.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 8 - Electrified Fences

17150

The Legislature finds and declares that improperly designed and installed electrified fences have caused injuries and in some instances have resulted in the deaths of persons, particularly children, coming into contact with the conductive elements thereof. In order to prevent further such accidents, it is the intent of the Legislature in enacting this chapter to provide for the study and development and enforcement of safety standards for electrified fences.

(Amended by Stats. 1978, Ch. 83.)



17151

As used in this chapter, “electrified fence” means any fence and appurtenant devices, including, but not limited to, fences and devices used in animal control, and including, but not limited to, a fence consisting of a single strand of wire supported by posts or other fixtures, which has an electrical charge or is connected to a source of electrical current and which is so designed or placed that a person or animal coming into contact with the conductive element of the fence receives an electrical shock.

(Amended by Stats. 1978, Ch. 83.)



17152

No electrified fences shall be offered for sale, sold, installed, or used in this state, or otherwise connected to a source of electrical current, unless the electrical current is limited and regulated by an electrical controller which meets or exceeds the standards or specifications of the National Electrical Code of the National Fire Protection Association, the New Zealand Standards Institute, the Standards Association of Australia, or the Underwriters Laboratories for intermittent type electric fence or electrified fence controllers.

(Amended by Stats. 1979, Ch. 89.)



17153

The provisions of this chapter shall not be construed to preclude regulation of electrified fences by cities and counties, including, but not limited to, requiring the installation or use of electrified fences under permit, except that such regulation shall not permit the installation or use of electrified fences which do not conform to the requirements of this chapter.

(Amended by Stats. 1978, Ch. 83.)









PART 2 - UNLAWFUL MARKING AND BRANDING

CHAPTER 1 - General Provisions

17401

The director may make any and all necessary investigations relative to reported violations of this part pursuant to Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 2 - Violations

17551

It is unlawful for any person with the intent to steal any bovine animal, horse, colt, jack, jenny, or mule which belongs to another person, or prevent its identification by the true owner to do any of the following:

(a) Mark or brand any such animal with any brand or mark except the recorded brand or brand and mark of the owner of the animal.

(b) Alter or deface a brand or mark on such an animal.

(Amended by Stats. 1973, Ch. 938.)



17552

It is unlawful for any person, with the intent to steal any sheep, goat, hog, shoat, or pig, or prevent its identification by the true owner, to do any of the following:

(a) Mark or brand such an animal with any brand or mark except the recorded brand or brand and mark of the owner of the animal.

(b) Alter or deface a brand or mark on such an animal.

(Enacted by Stats. 1967, Ch. 15.)



17553

It is unlawful for any person to mark any bovine animal by cutting off more than one-half of an ear of the animal.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 3 - Criminal Penalties

17701

A violation of Section 17551 shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 118. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



17702

Except as otherwise provided in Section 17701, any violation of any provision of this part is a misdemeanor.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 4 - Civil Penalties and Remedies

17951

Any person that violates any provision of this part or the regulations which are issued pursuant to it is liable civilly for a penalty in an amount not to exceed a sum of five hundred dollars ($500) for each violation. Any money which is recovered under this section shall be paid into the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)



17952

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring action for civil penalties in the name of the people of this state in any court of competent jurisdiction in this state against any person violating any provision of this part.

(Enacted by Stats. 1967, Ch. 15.)



17953

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring an action in the name of the people of this state in the superior court for an injunction against any person violating any provision of this part or any regulation which is duly issued by the director pursuant to it.

Any proceedings pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)



17954

Any moneys in the Department of Agriculture Fund which were derived under any of the provisions of this chapter may be expended for the administration and enforcement of any of the provisions of this code stated in Section 16461, notwithstanding any other provision of law which limits the expenditure of any such money to some specific purpose or to the administration or enforcement of some specific section of this chapter.

(Amended by Stats. 1967, Ch. 13.)









PART 3 - SLAUGHTERED ANIMALS

CHAPTER 1 - General Provisions

ARTICLE 1 - Investigation

18201

The director may make any and all necessary investigations relative to reported violations of this part pursuant to Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)



18203

There is in the department the Bureau of Meat and Poultry Inspection.

(Amended by Stats. 1987, Ch. 56, Sec. 54.)






ARTICLE 2 - Civil Remedies

18221

The Attorney General shall upon complaint by the director or may upon his own initiative, if after examination of the complaint and evidence he believes a violation to have occurred, bring an action in the name of the people of this state in the superior court for an injunction against any person violating any provision of this part or any regulation which is duly issued by the director pursuant to it.

Any proceedings pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Packers and Stockyards

ARTICLE 1 - Definitions

18351

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



18352

“Packer” means any person that is engaged in any of the following businesses:

(a) Buying livestock in commerce for purposes of slaughter.

(b) Manufacturing or preparing any meat or meat food product for sale or shipment in commerce.

(c) Manufacturing or preparing any livestock product for sale or shipment in commerce.

(Enacted by Stats. 1967, Ch. 15.)



18353

“Stockyard” means any place, establishment, or facility commonly known as stockyards, conducted, or operated for compensation or profit as a public market, consisting of pens, or other inclosures, and their appurtenances, in which live cattle, sheep, swine, horses, mules, or goats, are received, held, or kept for sale or shipment in commerce.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Ownership Against Public Policy

18381

No packer shall own or control, directly or indirectly, through stock ownership or control or otherwise, by himself or through his agents or employees, any interest in a stockyard.

(Enacted by Stats. 1967, Ch. 15.)



18382

Such ownership or control is hereby declared to be contrary to public policy, as tending to create a monopoly and to interfere with trade and commerce.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - Warranties

18501

In the absence of an express warranty, the mere sale of livestock shall not be construed to imply a warranty of such livestock for any particular purpose.

(Enacted by Stats. 1967, Ch. 15.)



18502

In the absence of any express warranty, the sale of livestock for slaughter, whether the slaughter will be immediate or otherwise, shall not imply a warranty of fitness for any particular purpose or warranty of merchantable quality, notwithstanding the provisions of subdivisions (1), (2), and (5) of Section 1735 of the Civil Code.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 4 - Meat and Poultry Inspection

ARTICLE 1 - Definitions and Short Title

18650

This chapter shall be known as the California Meat and Poultry Inspection Act.

(Added by Stats. 1970, Ch. 1385.)



18651

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Repealed and added by Stats. 1970, Ch. 1385.)



18652

“Adulterated” means any livestock product or poultry product which is in violation of Article 4 (commencing with Section 18751) of this chapter.

(Repealed and added by Stats. 1970, Ch. 1385.)



18653

“Animal food manufacturer” means any person that is engaged in the business of preparing any animal food which is derived wholly or in part from any livestock or poultry carcass or any part or product of any such carcass.

(Repealed and added by Stats. 1970, Ch. 1385.)



18654

“Broker” means any person that is engaged in the business of buying or selling any livestock product or poultry product on commission, or otherwise negotiating any purchase or sale of any livestock product or poultry product, other than for his own account or as an employee of another person.

(Repealed and added by Stats. 1970, Ch. 1385.)



18655

“Capable of use as human food” means any livestock or poultry carcass, or any part or product of any such carcass, unless it is denatured or otherwise identified as required by the director to prevent its use as human food, or is naturally inedible by humans.

(Repealed and added by Stats. 1970, Ch. 1385.)



18656

“Container” or “package” means any box, can, tin, cloth, plastic, or other receptacle, wrapper, or cover.

(Repealed and added by Stats. 1970, Ch. 1385.)



18657

“Federal acts” means the Federal Meat Inspection Act and Federal Poultry Products Inspection Act.

(Repealed and added by Stats. 1970, Ch. 1385.)



18658

“Federal Food, Drug, and Cosmetic Act” means the act so entitled, approved June 25, 1938 (52 Stat. 1040; 21 U.S.C., Sec. 301 et seq.), and acts amendatory thereof or supplementary thereto.

(Repealed and added by Stats. 1970, Ch. 1385.)



18659

“Federal Meat Inspection Act” means the act so entitled approved March 4, 1907 (34 Stat. 1260; 21 U.S.C., Sec. 71 et seq.), as amended by the Wholesome Meat Act (81 Stat. 584; 21 U.S.C., Sec. 601 et seq.).

(Repealed and added by Stats. 1970, Ch. 1385.)



18660

“Federal Poultry Products Inspection Act” means the act so entitled approved August 28, 1957 (71 Stat. 441; 21 U.S.C., Sec. 451 et seq.), as amended by the Wholesome Poultry Products Act (82 Stat. 791; 21 U.S.C., Sec. 451 et seq. ).

(Repealed and added by Stats. 1970, Ch. 1385.)



18661

“Inspector” means an employee of the department authorized to perform any inspection function under this chapter.

(Added by Stats. 1970, Ch. 1385.)



18662

“Label” means a display of written, printed, or graphic matter upon any article or the immediate container of any article. It does not, however, include package liners.

(Added by Stats. 1970, Ch. 1385.)



18663

“Livestock” means any cattle, sheep, swine, goat, or any horse, mule or other equine, whether live or dead.

(Added by Stats. 1970, Ch. 1385.)



18664

“Livestock product” means any carcass, part of a carcass, meat, or meat food product of any livestock.

(Added by Stats. 1970, Ch. 1385.)



18665

“Meat food product” means any product which is capable of use as human food that is made wholly or in part from any meat or other portion of the carcass of any cattle, sheep, swine, or goat. The director may exempt from this definition any product which contains meat or any other portion of such a carcass only in a relatively small proportion which is found by the director not to be a product of the meat food industry for the purposes of this chapter, under such conditions as he may prescribe to assure that the meat or other portion of such carcass which is contained in such product is not adulterated and that such product is not represented as a meat food product. The term meat food product, as applied to any food product of any equine, has the same meaning as is provided in this paragraph with respect to meat food products of cattle, sheep, swine, and goats.

(Added by Stats. 1970, Ch. 1385.)



18666

“Misbranded” means any livestock product or poultry product which is in violation of Article 5 (commencing with Section 18781) of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18667

“Official certificate” means any certificate which is prescribed by regulations of the director for issuance by an inspector or other person performing official functions under this chapter.

(Added by Stats. 1970, Ch. 1385.)



18668

“Official device” means any device which is prescribed or authorized by the director for use in applying any official mark.

(Added by Stats. 1970, Ch. 1385.)



18669

“Official establishment” means any establishment at which inspection of the slaughter of livestock or poultry, or the preparation of any livestock product or poultry product, is maintained under the authority of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18670

“Official inspection legend” means any symbol which is prescribed by the director that shows that an article was inspected and passed in accordance with this chapter.

(Added by Stats. 1970, Ch. 1385.)



18671

“Offical mark” means the official inspection legend or any other symbol which is prescribed by the director to identify the status of any article or livestock or poultry under this chapter.

(Added by Stats. 1970, Ch. 1385.)



18672

“Person” includes any individual, partnership, corporation, limited liability company, association, or other business unit, and any officer, agent, or employee thereof.

(Amended by Stats. 1994, Ch. 1010, Sec. 128. Effective January 1, 1995.)



18673

“Pesticide chemical,” “food additive,” “color additive,” and “raw agricultural commodity” shall have the same meanings as under the Federal Food, Drug, and Cosmetic Act.

(Added by Stats. 1970, Ch. 1385.)



18674

“Prepared” means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed.

(Added by Stats. 1970, Ch. 1385.)



18675

“Poultry” means any domesticated bird, whether live or dead.

(Added by Stats. 1970, Ch. 1385.)



18676

“Poultry product” means any poultry carcass, any part of a poultry carcass, or any product which is made wholly or in part from any poultry carcass or any part of a poultry carcass. The director may exempt from this definition any product which contains any poultry ingredient only in a relatively small proportion which is found by him not to be a product of the poultry food industry for the purposes of this chapter, under such condition as he may prescribe to assure that the poultry ingredient in such product is not adulterated and that such product is not represented as a poultry product.

(Added by Stats. 1970, Ch. 1385.)



18677

“Renderer” means any person that is engaged in the business of rendering any livestock or poultry carcass, or any part or product of such a carcass, except rendering conducted under inspection or exemption under this chapter.

(Added by Stats. 1970, Ch. 1385.)






ARTICLE 2 - General Provisions

18691

Meat, meat food products, poultry, and poultry products are an important source of the nation’s total supply of food. It is essential in the public interest that the health and welfare of consumers be protected by assuring that meat, meat food products, slaughtered poultry, and poultry products, distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged. Unwholesome, adulterated, or misbranded meat, meat food products, poultry, or poultry products, are injurious to the public welfare, destroy markets for wholesome, not adulterated and properly labeled and packaged meat, meat food products, poultry, and poultry products, and result in sundry losses to livestock and poultry producers and processors of meat, meat food products, poultry, and poultry products, as well as injury to consumers. Unwholesome, adulterated, mislabeled, or deceptive packaged articles can be sold at lower prices and compete unfairly with wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally. It is hereby found that regulation by the director and cooperation by this state and the United States as contemplated by this chapter are appropriate to protect the health and welfare of consumers and otherwise effectuate the purposes of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18692

It is the objective of this chapter to provide for meat and poultry products inspection programs that will impose and enforce requirements with respect to intrastate operations and commerce that are at least equal to those imposed and enforced under the Federal Meat Inspection Act and the Federal Poultry Products Inspection Act with respect to operations and transactions in interstate commerce. The director shall administer this chapter so as to accomplish this purpose. The Department of Agriculture is designated as the appropriate state agency to cooperate with the Secretary of Agriculture of the United States in administration this chapter.

(Added by Stats. 1970, Ch. 1385.)



18693

The regulations which are adopted pursuant to this chapter shall conform, so far as possible, to the rules, regulations, and standards of the United States Department of Agriculture which govern the inspection, preparation, and processing of livestock and livestock products and poultry and poultry products.

Notwithstanding any provision of law to the contrary, the director may adopt, by regulation, standards and requirements equal to those of the federal acts, including, but not limited to, standards and requirements of inspection, sanitation, reinspection, preparation, processing, buying, selling, transporting, storing, identification, recordkeeping, registration, and labeling. The regulations shall not be less restrictive than state statutory requirements. The director may enter into cooperative agreements with the Secretary of Agriculture of the United States to enforce such standards and requirements in this state.

(Added by Stats. 1970, Ch. 1385.)



18694

This chapter applies to any person, establishment, animal, or article regulated under the federal acts only to the extent provided for in the federal acts. The exemptions provided in the federal acts are, however, applicable to this chapter insofar as they are not contrary to this division and Chapter 10 (commencing with Section 113025) of Part 6 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 56. Effective September 29, 1996.)



18695

If slaughtering or carcass preparation or processing of any meat, meat products, poultry, or poultry product is conducted in an establishment where state inspection is maintained, at hours considered overtime for state employees, or on legal holidays, the owner or operator of the establishment shall, by contract or agreement with the department, make arrangement to defray the additional cost for salaries and expenses for persons employed by the department to conduct the necessary inspection work during the overtime periods.

(Added by Stats. 1970, Ch. 1385.)



18696

The director may cooperate with the Secretary of Agriculture of the United States in administration of this chapter to effectuate the purposes stated in Sections 18691 and 18692, accept federal assistance for that purpose and spend public funds of this state appropriated for administration of this chapter to pay the state’s proportionate share of the estimated total cost of the cooperative program.

(Added by Stats. 1970, Ch. 1385.)



18697

The director may do all of the following:

(a) Recommend to the Secretary of Agriculture of the United States for appointment to the advisory committees provided for in the federal acts, such officials or employees of the department as the director shall designate.

(b) Serve as the representative of the Governor for consultation with the Secretary of Agriculture under the Federal Meat Inspection Act and the Federal Poultry Products Inspection Act.

(Added by Stats. 1970, Ch. 1385.)






ARTICLE 3 - Inspections and Regulations

18721

To accomplish the purposes of Article 2 (commencing with Section 18691) of this chapter, the director shall require ante mortem and post mortem inspections, quarantine, segregation, and reinspections with respect to the slaughter of any livestock or poultry, or the preparation of any livestock product or poultry product at every establishment in this state, except an establishment which is exempted by him under Section 18811, at which livestock or poultry are slaughtered, or any livestock product or poultry product, is prepared for human food solely for distribution in intrastate commerce.

(Added by Stats. 1970, Ch. 1385.)



18722

The director shall require the identification of livestock and poultry for inspection purposes, and the marking and labeling of any livestock product or poultry product or its containers, or both, as either:

(a) “California Inspected and Passed,” if the product is found upon inspection to be not adulterated.

(b) “California Inspected and Condemned,” if the product is found upon inspection to be adulterated. The destruction for food purposes of any product condemned under this subdivision shall be under the supervision of an inspector.

(Added by Stats. 1970, Ch. 1385.)



18723

The director shall prohibit the entry into official establishments of any livestock product or poultry product which was not prepared under federal inspection or inspection pursuant to this chapter and further limit the entry of any such product or other materials into such establishments under such conditions as he deems neccessary to effectuate the purposes of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18724

The director shall require that when any livestock product or poultry product leaves official establishments it shall bear directly thereon or on its containers, or both, as he may require, all information required under Article 5 (commencing with Section 18781) and require approval of all labeling and containers to be used for such product when it is sold or transported in intrastate commerce to assure that the product and the labeling and containers comply with the requirements of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18725

The director shall investigate the sanitary conditions of each establishment required to have inspection under Section 18721 and shall withdraw or otherwise refuse to provide inspection service at any establishment where the sanitary conditions are such as to render adulterated any livestock product or poultry product which is prepared or handled at the establishment. No such establishment shall be operated without inspection.

(Added by Stats. 1970, Ch. 1385.)



18726

The director shall prescribe sanitation requirements for all establishments required to have inspection under Section 18721.

(Added by Stats. 1970, Ch. 1385.)



18727

The director shall require the following classes of persons to keep such records and for such periods as he may specify, to fully and correctly disclose all transactions involved in their business, and afford to the director and his representatives, access to such places of business, and opportunity, at all reasonable times, to examine the facilities, inventory and such records, to copy the records, and to take reasonable samples of the inventory:

(a) Any person that engages in intrastate commerce in the business of slaughtering any livestock or poultry, or preparing, freezing, packaging or labeling, buying or selling (as brokers, wholesalers or otherwise), transporting, or storing any livestock product or poultry product which is intended for human or animal food.

(b) Any person that engages in intrastate commerce in the business of rendering or in the buying, selling, or transporting of any dead, dying, disabled, or diseased livestock or poultry, or any part of the carcass of any such animal (including poultry) that died otherwise than by slaughter.

(Added by Stats. 1970, Ch. 1385.)



18728

The director may refuse to provide inspection service to any establishment that fails to destroy any condemned product as required pursuant to Section 18722 and any regulation promulgated thereunder.

(Added by Stats. 1970, Ch. 1385.)



18729

The director may refuse to provide inspection service under this chapter with respect to any establishment for any cause specified in Section 401 of the Federal Meat Inspection Act (21 U.S.C., Sec. 671) or Section 18 of the Federal Poultry Products Inspection Act (21 U.S.C., Sec. 467).

(Added by Stats. 1970, Ch. 1385.)



18730

The director may order any labeling or container to be withheld from use if he determines that the labeling is false or misleading or the container is of a misleading size or form.

(Added by Stats. 1970, Ch. 1385.)



18731

The director may prescribe the size and style of any type which is to be used for labeling information required pursuant to this chapter, and definitions and standards of identity or composition or standards of fill of container, consistent with federal standards, when he deems such action appropriate for the protection of the public and after consultation with the Secretary of Agriculture of the United States.

(Added by Stats. 1970, Ch. 1385.)



18732

The director may prescribe conditions of storage and handling of any livestock product or poultry product by any person engaged in the business of buying, selling, freezing, storing, or transporting such livestock or poultry product in intrastate commerce to assure that it will not be adulterated or misbranded when delivered to the consumer, including requirements that any vehicle used by any establishment which operates under state inspection for transporting any dressed carcass of any animal, including any poultry, intended for human consumption, any part of any such carcass, meat, meat food product, or poultry product inspected and marked pursuant to this chapter shall be maintained in a clean and sanitary condition and shall be regularly inspected by an inspector stationed at the establishment.

(Added by Stats. 1970, Ch. 1385.)



18733

Equines shall be slaughtered and prepared in establishments separate from any establishment where any other livestock is slaughtered or any product of any other livestock is prepared.

(Added by Stats. 1970, Ch. 1385.)



18734

Every person that is engaged in business in intrastate commerce as a broker, renderer, animal food manufacturer, or wholesaler or public warehouseman of any livestock product or poultry product, or engaged in the business of buying, selling, or transporting in intrastate commerce, any dead, dying, disabled, or diseased livestock or poultry or any part of the carcass of any such animal, including any poultry, that died otherwise than by slaughter shall register with the director his name, the address of each place of business, and all trade names under which he conducts such business.

(Added by Stats. 1970, Ch. 1385.)



18735

The director may adopt, by reference or otherwise, such provisions of the rules and regulations under the federal acts, with such changes therein as he deems appropriate to make them applicable to operations and transactions subject to this chapter, which shall have the same force and effect as if promulgated under this chapter, and promulgate such other regulations as he deems necessary for the efficient execution of the provisions of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18736

The director may appoint and prescribe the duties of such inspectors and other personnel as he deems necessary for the efficient execution of the provisions of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18737

No inspection of any product placed in any container at any official establishment shall be deemed to be complete until the product is sealed or enclosed in the container under the supervision of an inspector.

(Added by Stats. 1970, Ch. 1385.)



18738

For purposes of any inspection of any product required by this chapter, any inspector authorized by the director shall have access at all times, by day or night, to every part of every establishment required to have inspection under this chapter, whether the establishment is operating or not.

(Added by Stats. 1970, Ch. 1385.)






ARTICLE 4 - Adulteration

18751

A livestock or poultry product is adulterated if it bears or contains any poisonous or deleterious substance which may render it injurious to health, but in case the substance is not an added substance, such livestock or poultry product shall not be considered adulterated if the quantity of such substance in or on such article does not ordinarily render it injurious to health.

(Repealed and added by Stats. 1970, Ch. 1385.)



18752

A livestock or poultry product is adulterated in each of the following cases:

(a) It bears or contains, by reason of administration of any substance to the livestock or poultry or otherwise any added poisonous or added deleterious substance, other than one which is: (1) a pesticide chemical in or on a raw agricultural commodity; (2) a food additive; or (3) a color additive; which may, in the judgment of the director, make such livestock or poultry product unfit for human food.

(b) It is, in whole or in part, a raw agricultural commodity and such commodity bears or contains any pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C., Sec. 346a).

(c) It bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C., Sec. 348).

(d) It bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C., Sec. 376).

A livestock or poultry product which is not otherwise deemed adulterated pursuant to subdivision (b), (c), or (d) shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in, or on, such livestock or poultry product is prohibited by the director in official establishments.

(Repealed and added by Stats. 1970, Ch. 1385.)



18753

A livestock or poultry product is adulterated if it consists, in whole or in part, of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food.

(Repealed and added by Stats. 1970, Ch. 1385.)



18754

A livestock or poultry product is adulterated if it has been prepared, packed, or held under unsanitary conditions by which it may have become contaminated with filth, or been rendered injurious to health.

(Repealed and added by Stats. 1970, Ch. 1385.)



18755

A livestock or poultry product is adulterated if it is, in whole or in part, the product of an animal, including any poultry, which has died otherwise than by slaughter.

(Repealed and added by Stats. 1970, Ch. 1385.)



18756

A livestock or poultry product is adulterated if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents of the livestock or poultry product injurious to health.

(Repealed and added by Stats. 1970, Ch. 1385.)



18757

A livestock or poultry product is adulterated if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C., Sec. 348).

(Repealed and added by Stats. 1970, Ch. 1385.)



18758

A livestock or poultry product is adulterated in each of the following cases:

(a) Any valuable constituent has been in whole or in part omitted or abstracted from the livestock or poultry product.

(b) Any substance has been substituted, wholly or in part, for any valuable constituent.

(c) Damage or inferiority has been concealed in any manner.

(d) Any substance has been added to the livestock or poultry product, or mixed or packed with it, so as to increase its bulk or weight, or reduce its quality or strength, or make it appear of a better value than it is.

(Repealed and added by Stats. 1970, Ch. 1385.)



18759

A livestock or poultry product is adulterated if it is margarine containing animal fat and any of the raw material used in it consisted, in whole or in part, of any filthy, putrid, or decomposed substance.

(Repealed and added by Stats. 1970, Ch. 1385.)






ARTICLE 5 - Misbranding

18781

A livestock or poultry product is misbranded in each of the following cases:

(a) Its labeling is false or misleading in any particular.

(b) It is offered for sale under the name of another food.

(c) It is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word “imitation” and immediately thereafter, the name of the food imitated.

(d) Its container is so made, formed, or filled as to be misleading.

(Repealed and added by Stats. 1970, Ch. 1385.)



18782

A livestock or poultry product is misbranded unless it bears a label showing all of the following:

(a) The name and place of business of the manufacturer, packer, or distributor.

(b) An accurate statement of the quantity of the product in terms of weight, measure, or numerical count.

The director may permit reasonable variations, exemptions as to small packages and exemptions as to any livestock product not in a container, that conforms to the purposes of this chapter.

(Repealed and added by Stats. 1970, Ch. 1385.)



18783

A livestock or poultry product is misbranded if any word, statement, or other information required by, or under authority of, this chapter to appear on the label or other labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(Repealed and added by Stats. 1970, Ch. 1385.)



18784

A livestock or poultry product is misbranded if it purports to be, or is represented, as a food for which a definition and standard of identity or composition has been prescribed by the regulations of the director under Section 18731 unless it conforms to such definition and standard, and its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food.

(Repealed and added by Stats. 1970, Ch. 1385.)



18785

A livestock or poultry product is misbranded if it purports to be, or is represented as, a food for which a standard or standards of fill of container have been prescribed by regulations of the director under this chapter, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard.

(Repealed and added by Stats. 1970, Ch. 1385.)



18786

A livestock or poultry product is misbranded if it is not subject to the provisions of Section 18784, unless its label bears the common or usual name of the food, if any, and in case it consists of two or more ingredients, the common or usual name of each such ingredient. The director may, however, permit spices, flavorings, and colorings to be designated as spices, flavorings, and colorings without naming each, and to the extent that compliance with the requirements of Section 18784 are impracticable, or results in deception or unfair competition, by granting exemptions that conform to the purposes of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18787

A livestock or poultry product is misbranded if it purports to be, or is represented to be, for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the director, after consultation with the Secretary of Agriculture of the United States, determines is necessary to fully inform purchasers as to its value for such uses.

(Added by Stats. 1970, Ch. 1385.)



18788

A livestock or poultry product is misbranded if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it is so indicated on the label. To the extent that compliance with the requirements of this section is impracticable, the director may establish exemptions that conform to the purposes of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18789

A livestock or poultry product is misbranded if it fails to bear, directly upon the livestock or poultry product and on its container, as the director may prescribe, the official inspection legend and establishment number of the establishment where the product was prepared. The director may require such other information as he deems necessary to assure that the product will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the livestock or poultry product in a wholesome condition.

(Added by Stats. 1970, Ch. 1385.)






ARTICLE 6 - Exemptions

18811

For the purposes of Article 2 (commencing with Section 18691) of this chapter, the director may exempt the operations of any person from inspection or other requirements of this chapter to the extent such operations would be exempt from the corresponding requirements under the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act if they were conducted in interstate commerce or if the state were designated as one in which the federal requirements apply to intrastate commerce by the federal acts.

(Repealed and added by Stats. 1970, Ch. 1385.)



18812

The director shall exempt from inspection the slaughtering and preparation by any person of any livestock or poultry of his own raising, exclusively for use by him, members of his household, his nonpaying guests, or employees, and may exempt any other operation which the director determines would best be exempted to further the purposes of this chapter, to the extent such exemption conforms to the Federal Meat Inspection Act and the Federal Poultry Products Inspection Act and the regulations thereunder.

(Repealed and added by Stats. 1970, Ch. 1385.)



18813

The director shall not provide inspection under this chapter at any establishment for the slaughter of livestock or poultry or the preparation of any livestock product or poultry product that is not intended for use as human food. The product, unless naturally inedible by humans, shall be denatured or otherwise identified as prescribed by the director, prior to being offered for sale or transportation in intrastate commerce, to prevent its use as human food, and shall be in compliance with Chapter 5 (commencing with Section 19200) of this part and Chapter 10 (commencing with Section 113025) of Part 6 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 57. Effective September 29, 1996.)



18814

(a) This chapter shall apply to a retail store only to the same extent as the federal acts and regulations issued thereunder are applicable to retail stores, except as provided in subdivision (b).

(b) No livestock product or poultry product shall be prepared at any such retail store by curing, drying, smoking, or rendering, nor any livestock product of swine by cooking.

(Repealed and added by Stats. 1970, Ch. 1385.)






ARTICLE 7 - Violations

18841

It is unlawful for any person to slaughter any livestock or poultry, or prepare any livestock or poultry product which is capable of use as human food, at any establishment preparing such article solely for intrastate commerce, except in compliance with the requirements of this chapter.

(Repealed and added by Stats. 1970, Ch. 1385.)



18842

It is unlawful for any person to sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any article required to be inspected under this chapter, unless such article has been inspected and passed, or any livestock, poultry, livestock product, or poultry product which is capable of use as human food, which is adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation.

(Repealed and added by Stats. 1970, Ch. 1385.)



18843

It is unlawful for any person to do, with respect to any livestock, poultry, livestock product, or poultry product which is capable of use as human food, any act while it is being transported in intrastate commerce or held for sale after such transportation, which is intended to cause, or has the effect of causing, it to be adulterated or misbranded.

(Repealed and added by Stats. 1970, Ch. 1385.)



18844

It is unlawful for any person to sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, or from an official establishment, any slaughtered poultry from which the blood, feathers, feet, head, or viscera have not been removed in accordance with this chapter and regulations promulgated under this chapter.

(Repealed and added by Stats. 1970, Ch. 1385.)



18845

It is unlawful for any person to violate any provision of the regulations promulgated by the director under this chapter.

(Repealed and added by Stats. 1970, Ch. 1385.)



18846

It is unlawful for any brand manufacturer, printer, or other person to cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the director under such conditions as he may prescribe to assure the accomplishments of the purposes of this chapter.

(Repealed and added by Stats. 1970, Ch. 1385.)



18847

It is unlawful for any person to do any of the following:

(a) Forge any official device, mark, or certificate.

(b) Without authorization from the director to use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate.

(c) Contrary to the regulations of the director, fail to use, or to detach, deface, or destroy any official device, mark, or certificate.

(d) Knowingly possess, without promptly notifying the director or his representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate, or any device or label, or any carcass of any animal, including any poultry, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark.

(e) Knowingly make any false statement in any shipper’s certificate or other nonofficial or official certificate provided for in the regulations of the director.

(f) Knowingly represent that any article has been inspected and passed, or exempted, under this chapter when, in fact, it has, respectively, not been so inspected and passed, or exempted.

(Added by Stats. 1970, Ch. 1385.)



18848

It is unlawful for any person to sell any dressed carcass of any livestock or poultry which is intended for food purposes, or any prepared meat or meat food product or poultry product within the state unless it bears the “inspected and passed” stamp of federal inspection or state inspection applied at the establishment where the animal was slaughtered and at the establishment where the meat or meat food product, or poultry or poultry product was prepared or manufactured.

(Added by Stats. 1970, Ch. 1385.)



18849

It is unlawful for any person to sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcass of any horse, mule, or other equine, or any part of the carcass, or any meat or meat food product thereof, unless it is plainly and conspicuously marked, labeled, or otherwise identified as required by regulations of the director to indicate the animal from which it was derived, and is in compliance with Chapter 5 (commencing with Section 19200) of this part and Chapter 10 (commencing with Section 113025) of Part 6 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 58. Effective September 29, 1996.)



18850

It is unlawful for any person to buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any livestock product or poultry product that is not intended for use as human food, unless it is denatured or otherwise identified as required by the regulations of the director or is naturally inedible by humans, and is in compliance with Chapter 5 (commencing with Section 19200) of this part and Chapter 10 (commencing with Section 113025) of Part 6 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 59. Effective September 29, 1996.)



18851

It is unlawful for any person engaged in the business of buying, selling, or transporting, in intrastate commerce, dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter to buy, sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any dead, dying, disabled, or diseased livestock or poultry, or any products of the animal that died otherwise than by slaughter, unless the transaction or transportation, is made in accordance with any regulations the director may prescribe to assure that the animal, or the part or product thereof, will be prevented from being used for human food purposes, and is in compliance with Chapter 5 (commencing with Section 19200) of this part and Chapter 10 (commencing with Section 113025) of Part 6 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 60. Effective September 29, 1996.)



18852

It is unlawful for any person to give, pay, or offer, directly or indirectly, to any officer or employee of this state authorized to perform any of the duties prescribed by this chapter or by the regulations of the director, any money or other thing of value, with intent to influence such officer or employee in the discharge of any such duty.

(Added by Stats. 1970, Ch. 1385.)



18853

It is unlawful for any officer or employee of this state authorized to perform any of the duties prescribed by this chapter to accept any money, gift, or other thing of value from any person, given with intent to influence his official action, or to receive or accept from any person engaged in intrastate commerce in meat food products or poultry products any gift, money, or other thing of value given with any purpose or intent whatsoever.

(Added by Stats. 1970, Ch. 1385.)



18854

It is unlawful for any person to forcibly assault, resist, oppose, impede, intimidate, or interfere with any person while engaged in or on account of the performance of his official duties under this chapter.

(Added by Stats. 1970, Ch. 1385.)



18855

It is unlawful for any person to neglect or refuse to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if such evidence is available to him, in obedience to the subpoena or lawful requirement of the director.

(Added by Stats. 1970, Ch. 1385.)



18856

It is unlawful for any person to willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this chapter or to willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by any person subject to this chapter or to willfully neglect or fail to make, or to cause to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person. It is unlawful to willfully remove from the jurisdiction of this state, or willfully mutilate, alter, or by any other means falsify any documentary evidence of any person subject to this chapter or to willfully refuse to submit to the director or to any of his authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any person subject to this chapter, which is in his possession or within his control.

(Added by Stats. 1970, Ch. 1385.)



18857

It is unlawful for any person required by this chapter to file any annual or special report to fail so to do within the time fixed by the director for filing the report.

(Added by Stats. 1970, Ch. 1385.)






ARTICLE 8 - Products in Violation

18871

Since it cannot be determined with certainty, by any present known method of inspection, whether meat, including any poultry meat, is unwholesome unless the organs and other tissues of an animal are inspected when slaughtered, and as meat and meat food products, and poultry products which are derived from uninspected livestock or poultry may be unfit for human food, the director, except as otherwise provided in this chapter, shall seize and destroy for human food purposes any meat, meat food product, or poultry product that does not bear the “inspected and passed” stamp, brand, mark, or label which is required by this chapter.

(Repealed and added by Stats. 1970, Ch. 1385.)



18872

Whenever any livestock product or poultry product or any product exempted from the definition of a livestock product and from the definition of a poultry product, or any dead, dying, disabled, or diseased livestock or poultry, is found by any authorized representative of the director upon any premises where it is held for purposes of, during, or after distribution in, intrastate commerce, or is otherwise subject to this chapter and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of this chapter or of the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act or the Federal Food, Drug, and Cosmetic Act, or that such article or animal has been or is intended to be, distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed 20 days, pending action under Section 18873 or notification of any federal authorities having jurisdiction over such article or animal, and shall not be moved by any person from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the director that the article or animal is eligible to retain such marks.

(Repealed and added by Stats. 1970, Ch. 1385.)



18873

Any livestock product or poultry product or any dead, dying, disabled, or diseased livestock or poultry that is being transported in intrastate commerce, or is otherwise subject to this chapter, or is held for sale in this state after such transportation shall be liable to be proceeded against, seized, and condemned, at any time, in any proper court within the jurisdiction of which such article or animal is found, in any of the following cases:

(a) The product is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this chapter.

(b) The product is capable of use as human food and is adulterated or misbranded.

(c) In any other way is in violation of this chapter.

If such article or animal is condemned it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and if sold the proceeds, less the court costs and fees, and storage and other proper expenses, shall be paid into the State Treasury, but in no event shall the article or animal be sold contrary to the provisions of this chapter, or the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act, or the Federal Food, Drug, and Cosmetic Act. The court may direct that such article or animal be delivered to the owner upon the execution and delivery of a good and sufficient bond upon the condition that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this chapter, or the laws of the United States, and subject to such supervision by an authorized representative of the director as is deemed necessary to insure compliance with the applicable laws. When a decree of condemnation is entered against the article or animal and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of such article or animal.

(Repealed and added by Stats. 1970, Ch. 1385.)



18874

The provisions of Section 18873 shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this chapter, or other laws.

(Repealed and added by Stats. 1970, Ch. 1385.)






ARTICLE 9 - Investigations

18901

The director may gather and compile information, and investigate the organization, business, conduct, practices, management, and the relation to other persons of any person subject to this chapter engaged in intrastate commerce.

(Repealed and added by Stats. 1970, Ch. 1385.)



18902

The director may require, by general or special orders, persons subject to this chapter engaged in intrastate commerce, to file with him, in such form as he may prescribe, annual or special, reports or answers in writing to specific questions, furnishing such information as he may require as to the organization, business, conduct, practices, management, and relation to other persons, of the person filing such reports or answers in writing. Such reports and answers shall be made under oath, or otherwise, as the director may prescribe, and shall be filed with the director within such time as he may prescribe.

(Repealed and added by Stats. 1970, Ch. 1385.)



18903

For the purpose of this chapter, the director shall at all reasonable times have access to examine and to copy any documentary evidence of any person being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person relating to any matter under investigation. The director may sign subpoenas and may administer oaths and affirmations, examine witnesses, and receive evidence.

(Repealed and added by Stats. 1970, Ch. 1385.)



18904

Attendance of witnesses, and the production of documentary evidence, may be required at any designated place of hearing. In case of disobedience to a subpoena the director may invoke the aid of any superior court designated in requiring the attendance and testimony of witnesses and the production of documentary evidence.

(Repealed and added by Stats. 1970, Ch. 1385.)



18905

The superior court within the jurisdiction of which such inquiry is carried on may, in case of contumacy or refusal to obey a subpoena issued to any person, issue an order requiring such person to appear before the director or to produce documentary evidence if so ordered, or to give evidence concerning the matter in question. Failure to obey such order of the court may be punished by such court as a contempt thereof.

(Repealed and added by Stats. 1970, Ch. 1385.)



18906

The director may order testimony to be taken by deposition in any proceeding or investigation pending under this chapter at any stage of such proceeding or investigation. Such depositions may be taken before any person designated by the director and having power to administer oaths. Such testimony shall be reduced to writing by the person taking the deposition, or under his direction and shall then be subscribed by the deponent. Any person may be compelled to appear and depose, and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the director as previously provided.

(Repealed and added by Stats. 1970, Ch. 1385.)



18907

Witnesses summoned before the director shall be paid the same fees and mileage that are paid witnesses in the superior court of this state, and witnesses whose depositions are taken and the persons taking the same shall be entitled to the same fees as are paid for such services in such courts.

(Repealed and added by Stats. 1970, Ch. 1385.)



18908

No person shall be excused from attending and testifying, or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence before the director or in obedience to the subpoena of the director, whether such subpoena be signed or issued by him or his delegate, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this chapter, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or it may tend to incriminate him or it or subject him or it to a penalty or forfeiture. No individual shall be prosecuted or subjected to a penalty or forfeiture for, or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that any individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(Repealed and added by Stats. 1970, Ch. 1385.)






ARTICLE 10 - Penalties

18931

Upon the issuance of an order of the director pursuant to Section 18725, 18728, 18729, or 18730, the operator of the establishment may seek administrative review before the director by filing his written request therefor within 10 days after issuance of the order. Proceedings for such administrative review, except as provided in this section, shall be in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The decision of the director shall be subject to judicial review pursuant to Section 11523 of the Government Code. Any order of the director issued pursuant to Section 18725, 18728, 18729, or 18730, shall remain in force during such administrative and judicial review.

(Added by Stats. 1970, Ch. 1385.)



18932

Any person who is found guilty of violating any of the provisions of this chapter or the regulations promulgated under this chapter is subject to imprisonment in a county jail for not more than one year or a fine of not more than one thousand dollars ($1,000), or both such imprisonment and fine, but if the violation is committed after a conviction of such person under this section has become final, or the violation is committed with intent to defraud or mislead, the person shall be subject to imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or a fine of not more than ten thousand dollars ($10,000), or both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 119. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18932.1

Any person that violates any provision of this chapter, or any regulation that is issued pursuant to it, is liable civilly for a penalty not to exceed five hundred dollars ($500) for each such violation. If the court finds that a violation of this chapter was a serious violation, or that the violation is a second or subsequent violation, the person is civilly liable for a penalty not to exceed fifteen thousand dollars ($15,000) for each violation. Any money that is received pursuant to this section shall be deposited in the Department of Food and Agriculture Fund, and upon appropriation by the Legislature, shall be used for the purposes described in Section 221.

(Amended by Stats. 2011, Ch. 133, Sec. 16. Effective July 26, 2011.)



18932.2

(a) In lieu of any civil action brought pursuant to Section 18932.1 and in lieu of seeking prosecution pursuant to Section 18932, the secretary may levy an administrative penalty not to exceed five thousand dollars ($5,000) upon any person for each violation of this chapter.

(b) Before an administrative penalty is levied, the person charged with the violation shall be given a written notice of the proposed action, including the nature of the violation and the amount of the proposed penalty, and that person shall have the right to request a hearing. The request shall be made within 20 days after the person receives notice of the proposed action. A notice of the proposed action, which shall be sent by certified mail to the last-known address of the person charged, shall be considered received even if delivery is refused or if the notice is not accepted at that address. At the hearing, the person shall be given an opportunity to review the secretary’s evidence and to present evidence on his or her own behalf.

(c) Any person upon whom an administrative penalty is levied may appeal to the department, within 20 days of the date of receiving notification of the penalty, as follows:

(1) The appeal shall be in writing and signed by the appellant or his or her authorized agent and shall state the grounds for the appeal.

(2) Any party, at the time of filing the appeal or within 10 days thereafter, may present written evidence and a written argument to the secretary.

(3) The secretary may grant oral arguments upon application made at the time written arguments are made.

(4) If an application to present an oral argument is granted, written notice of the time and place for the oral argument shall be given at least 10 days prior to the date set therefor. This time requirement may be changed upon agreement between the department and the person appealing the penalty.

(5) The secretary shall decide the appeal based on any oral or written arguments, briefs, and evidence received.

(6) The secretary shall render a written decision within 45 days of the date of the appeal, or within 15 days of the date of oral arguments. A copy of the department’s decision shall be delivered or mailed to the appellant.

(7) The secretary may sustain the decision, modify the decision by reducing the amount of the penalty levied, or reverse the decision.

(8) A review of the secretary’s decision may be sought by the person against whom the penalty was levied pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) After completion of the review procedure provided in this section, the secretary may file a certified copy of the secretary’s final decision that directs payment of an administrative penalty and, if applicable, any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered by the clerk in conformity with the decision or order. No fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of a judgment pursuant to this section.

(e) Any money that is received pursuant to this section, shall be deposited in the Department of Food and Agriculture Fund.

(Amended by Stats. 2011, Ch. 133, Sec. 17. Effective July 26, 2011.)



18933

Any person who, as principal or agent, employer or employee, adulterates any meat or meat food product or poultry product intended for sale as human food with the product of an animal which has died otherwise than by slaughter or the product of an animal which has not been slaughtered under inspection in accordance with this chapter, shall be guilty of a felony punishable by a fine of not less than ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 120. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18934

In addition to the remedies provided in this chapter, the department may bring an action in superior court and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this chapter or the rules and regulations promulgated under this chapter. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The department shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss. The court may require such acts or course of conduct as necessary to effectuate the purposes of this chapter.

(Added by Stats. 1970, Ch. 1385.)



18935

Nothing in this chapter shall be construed as requiring the director to report for prosecution or to institute injunction proceedings for any minor violation of this chapter whenever he believes that the public interest will be adquately served by a suitable written notice of warning, and compliance with such notice.

(Added by Stats. 1970, Ch. 1385.)









CHAPTER 4.1 - California Meat and Poultry Supplemental Inspection Act

ARTICLE 1 - Definitions and Short Title

18940

This chapter shall be known and may be cited as the California Meat and Poultry Supplemental Inspection Act and supplements the provisions of the California Meat and Poultry Inspection Act, Chapter 4 (commencing with Section 18650).

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18940.5

Unless the context otherwise requires, the definitions contained in Article 1 (commencing with Section 18650) of Chapter 4 govern the construction of this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18941

“Inspector” means an employee of the department authorized to perform inspection functions under Chapter 4 (commencing with Section 18650) and under this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18942

“Licensed livestock meat inspector” means a person who is licensed by the department to perform inspection functions under this chapter in custom livestock slaughterhouses.

(Amended by Stats. 1998, Ch. 680, Sec. 4. Effective January 1, 1999.)



18942.2

“Licensed processing inspector” means a person who is licensed by the department to perform inspection functions under this chapter in licensed meat processing establishments.

(Added by Stats. 1998, Ch. 680, Sec. 5. Effective January 1, 1999.)



18943

“Livestock” means any cattle, sheep, swine, and goat, and pursuant to regulations adopted by the Fish and Game Commission, for the purposes of Chapter 4 (commencing with Section 18650) and this chapter, fallow deer (Dama dama) whether alive or dead.

(Amended by Stats. 2000, Ch. 373, Sec. 1.5. Effective January 1, 2001.)



18944

“Livestock product” means any carcass, part of the carcass, meat, or meat food product of any livestock.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18945

“Slaughter” means the stunning, bleeding, eviscerating, skinning, splitting, and preparing of livestock for human consumption.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18946

“Custom livestock slaughterhouse” means a licensed establishment where:

(a) Cattle, sheep, swine, or goats are slaughtered and prepared for the owners of the livestock.

(b) Fallow deer are slaughtered and prepared for transportation or sale, or transportation and sale.

(Amended by Stats. 2000, Ch. 373, Sec. 2. Effective January 1, 2001.)



18947

“Meat processing establishment” means a licensed establishment required to be inspected pursuant to Chapter 4 (commencing with Section 18650) where livestock or poultry products are prepared by curing, drying, smoking, or rendering and the products are sold on the premises to household consumers, and a licensed establishment where fallow deer products may be prepared for transportation or sale, or transportation and sale.

(Amended by Stats. 2011, Ch. 133, Sec. 18. Effective July 26, 2011.)



18947.2

“Smoking” means exposing meat or poultry products, for the purpose of food preservation, rather than as a method of flavor enhancement, to an environment of smoke generated from hardwood, hardwood sawdust, corn cobs, or natural or artificial liquid smoke that has been transformed into a true gaseous state by application of direct heat.

(Added by Stats. 2011, Ch. 133, Sec. 19. Effective July 26, 2011.)



18948

“Sanitary” means free from dirt, filth, and contamination and free from any other substance or organisms which are known to be injurious to human health or which would render the product adulterated.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18949

“Establishment” means any business, firm, or facility that is required to be licensed by the director under this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)






ARTICLE 2 - General Provisions

18950

The Legislature finds and declares that:

(a) Sausage products and cured and smoked meat products which are processed and sold at retail meat processing establishments and custom slaughtered carcasses are an important source of the food supply in California; and it is essential and in the public interest that the health and welfare of consumers of these products are protected by ensuring that meat, both slaughtered and processed, is wholesome and not adulterated.

(b) Meat processing establishments and custom slaughter establishments exempt from federal inspection have been required to be inspected in California.

(c) There is a public demand for specialty meat food products and there has been an increase in the number of meat processing establishments manufacturing these products.

(d) Specialty meat food products are sold and displayed in meat markets and are difficult to distinguish from United States Department of Agriculture inspected and passed products.

(Amended by Stats. 1983, Ch. 417, Sec. 1.)



18951

The Legislature further finds and declares that:

(a) A significant number of persons raise their own animals or purchase their animals alive and then have them slaughtered.

(b) Rather than have their animals slaughtered under unsanitary conditions, those persons would prefer to have their animals slaughtered at sanitary slaughter establishments and have an informed determination made as to the fitness of the carcasses and parts for food.

(c) With the reduction in number of United States Department of Agriculture inspected slaughter plants in California, there has been a substantial increase in small custom slaughter houses to serve that need.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18952

The objectives of this chapter are to require sanitation and wholesomeness inspection at licensed custom slaughter establishments and licensed meat processing establishments exempt from federal inspection and to provide a cost-effective program using trained and licensed establishment personnel under department supervision.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18955

No person shall operate an establishment performing any of the functions stated in this chapter unless the establishment is licensed and continues to meet building and sanitation standards required by this chapter and the regulations thereunder.

(Added by Stats. 2011, Ch. 133, Sec. 20. Effective July 26, 2011.)






ARTICLE 3 - Regulations

18960

The director may adopt, by regulation, standards and requirements relating to inspection, sanitation, facilities, equipment, reinspection, preparation, processing, buying, selling, transporting, storing, identification, recordkeeping, registration and labeling, and marking for carrying out the purposes of this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18961

The director, by regulation, may adopt provisions of the rules and regulations made under federal acts with such changes therein as he or she deems appropriate to make them applicable to operations and transactions subject to this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18962

The department may adopt, by regulation, provisions to examine applicants for the positions of licensed livestock meat inspector and licensed processing inspector.

(Amended by Stats. 1998, Ch. 680, Sec. 6. Effective January 1, 1999.)



18963

The department, in consultation with the State Department of Health Services, shall, on or before December 31, 2001, adopt, by regulations, standards and requirements relating to inspection, sanitation, facilities, equipment, reinspection, preparation, processing, buying, selling, transporting, storing, identification, recordkeeping, registration and labeling, and marking for fallow deer slaughtered and processed under this chapter. The regulations shall provide for the safe and humane handling and transportation of the fallow deer to a state inspected slaughter facility. No custom livestock slaughterhouse or meat processing establishment shall be approved by the department to slaughter or process fallow deer until adoption of these regulations.

(Added by Stats. 2000, Ch. 373, Sec. 4. Effective January 1, 2001.)






ARTICLE 4 - Inspection Granting and Withdrawal

18970

(a) Prior to the issuance of a license to an establishment required to be licensed pursuant to Article 8 (commencing with Section 19010), the establishment shall meet the department’s building and equipment standards.

(b) Building plans and specifications shall be submitted to the director for approval prior to any intended construction or major reconstruction for any establishment licensed pursuant to Article 8 (commencing with Section 19010).

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18971

The director shall investigate the sanitary conditions of each establishment required to be licensed pursuant to Article 8 (commencing with Section 19010) and shall withdraw or otherwise refuse to provide inspection services at any establishment where the sanitary conditions are such as to render adulterated or permit adulteration of any livestock product or poultry product which is prepared or handled at such establishment. No such establishment shall be operated without inspection.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18972

The director may inspect, reinspect, or order the reinspection of any livestock or poultry product which is slaughtered, processed, or stored in an establishment licensed pursuant to Article 8 (commencing with Section 19010).

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18973

(a) Licensed livestock meat inspectors, licensed processing inspectors, and department inspectors are authorized to supervise the operations of licensed establishments, to order the establishments not to operate until required standards are met, and to cease operations when the standards are violated. These persons are also authorized to require withholding from movement, sale, or the delivery of products that may be unfit, because the products were derived from unfit animals or processed in unsanitary conditions and to require denaturing and condemnation of the unfit products.

(b) The department may immediately withdraw or refuse to provide inspection services to any establishment under this chapter that fails to cease operations, hold any retained product, or destroy any condemned product in accordance with the order of a department inspector or licensed livestock meat inspector or licensed processing inspector. It is unlawful to violate any such order.

(Amended by Stats. 1998, Ch. 680, Sec. 7. Effective January 1, 1999.)



18974

The director may order any labeling or containers to be withheld from use if he or she determines that the labeling is false or misleading or the containers are of a misleading size or form.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18975

If an action of a livestock meat inspector, licensed processing inspector, or department inspector in condemning any livestock or poultry product is questioned, appeal by the licensed establishment operator may be made to the immediate supervisor of the inspector and from his or her decision appeal may be made to the Chief of the Meat and Poultry Inspection Branch. The operator shall abide by the decision of the inspector until or unless the decision is modified by the supervisor or the chief.

(Amended by Stats. 1998, Ch. 680, Sec. 8. Effective January 1, 1999.)



18976

If slaughtering, carcass preparation, or processing of any meat, meat products, poultry, or poultry products, or training of licensed livestock meat inspectors or licensed processing inspectors is conducted in an establishment licensed under Article 8 (commencing with Section 19010) during hours considered overtime for state employees or on legal holidays, the owner or operator of the establishment, by contract or agreement with the department, shall pay the additional costs for salaries and expenses for persons employed by the department, as determined by the department, to conduct the necessary inspection work or training during the overtime period.

(Amended by Stats. 1998, Ch. 680, Sec. 9. Effective January 1, 1999.)



18977

The director may require a deposit to pay for the overtime charges which he or she shall deposit in the General Fund, and may refuse inspection if the deposit is not made in a timely fashion. The director shall withdraw inspection services at any establishment licensed under Article 8 (commencing with Section 19010) that does not pay the overtime charges 15 days after the mailing of an invoice therefor.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)






ARTICLE 5 - Livestock Meat Inspector and Processing Inspector Licenses—General Provisions

18980

(a) The application fee for a livestock meat inspector’s license or a processing inspector’s license is one hundred dollars ($100). If an applicant for a license does not take the examination within one year after the date of the receipt of the application by the secretary, the application expires. Reexamination requires the payment of an additional application fee.

(b) Each license shall expire on the last day of the calendar year for which it is issued. The fee shall not be prorated.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 133, Sec. 21. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)



18981

(a) Application for renewal of a license accompanied by a fee of one hundred dollars ($100) shall be made on or before its expiration. Applicants for renewal of a license who have not paid the renewal fee by the expiration date of the license shall be assessed a twenty-five dollar ($25) penalty. Failure to pay the renewal fee plus the penalty within 90 days of expiration shall cause a revocation of a license.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 133, Sec. 22. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)



18982

The department shall conduct periodic training for licensed livestock meat inspectors and licensed processing inspectors to maintain and increase their competence in the performance of their official duties.

(Amended by Stats. 1998, Ch. 680, Sec. 11. Effective January 1, 1999.)



18983

Licensed livestock meat inspectors and licensed processing inspectors shall participate in annual training meetings sponsored by the department to maintain and increase their competence in the performance of their official duties. Failure to participate may be a cause to revoke their license.

(Amended by Stats. 1998, Ch. 680, Sec. 12. Effective January 1, 1999.)






ARTICLE 6 - Livestock Meat Inspector License—Custom Livestock Slaughter

18990

(a) Each person, before acting as a livestock meat inspector in a livestock custom slaughterhouse, shall apply to the director and shall receive from the director a license after passing an examination and a demonstration that shows the applicant’s ability to understand laws and regulations which pertain to meat inspection and a practical knowledge of all the following:

(1) Conditions which affect adulteration and wholesomeness of livestock and livestock products.

(2) The anatomy of livestock.

(3) Sanitary livestock slaughter and dressing procedures.

(4) Sanitation of the facilities and equipment used in custom livestock slaughterhouses.

(b) Applicants shall not be less than 18 years old.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



18991

(a) A licensed livestock meat inspector, in accordance with regulations adopted hereunder, shall conduct antemortem examination of each animal to be slaughtered in a licensed establishment and shall permit the slaughter of apparently healthy animals and withhold from slaughter all animals suspected, as well as those plainly showing evidence, of a disease. Animals so withheld shall be examined by a department employee who shall order the disposition of the animal pursuant to the regulations adopted hereunder.

(b) The licensed livestock meat inspector shall conduct a postmortem examination and make dispositions of carcasses and parts thereof in accordance with regulations adopted hereunder.

(c) A licensed livestock meat inspector shall conduct a sanitation inspection before the establishment commences operations for the day, and make periodic inspections throughout the day.

(d) The licensed livestock meat inspector shall order the establishment not to begin operations or to cease operations at any time that the establishment sanitation fails to meet the requirements of this chapter and the regulations adopted thereunder, or at any time any product is not handled, retained, condemned, or disposed of in violation of this chapter or the regulations thereunder.

(e) (1) Passed carcasses and parts of cattle, sheep, swine, and goat shall be stamped by the licensed livestock meat inspector or under his or her supervision with an approved California identification number.

(2) Passed carcasses and parts of fallow deer slaughtered and prepared for transportation or sale shall be stamped with an approved mark of inspection.

(Amended by Stats. 2000, Ch. 373, Sec. 5. Effective January 1, 2001.)






ARTICLE 7 - Processing Inspector License—Meat Processing Establishment

19000

Each person, before acting as a licensed processing inspector in a retail meat processing establishment, shall apply to the department and receive from the department a license after passing an examination and a demonstration that shows the applicant’s ability to understand laws and regulations that pertain to meat inspection and a practical knowledge of all the following:

(a) Conditions that affect adulteration, misbranding, and wholesomeness of livestock and poultry products.

(b) Sanitary meat and poultry processing procedures.

(c) Sanitation of the facilities and the equipment used in retail meat processing establishments.

(Amended by Stats. 2000, Ch. 373, Sec. 6. Effective January 1, 2001.)



19001

(a) A licensed processing inspector shall conduct a sanitation inspection before the establishment commences operations for the day, and shall make periodic inspections throughout the day.

(b) The licensed processing inspector shall order the establishment not to begin operations or to cease operations at any time that the establishment sanitation fails to meet the requirements of this chapter and the regulations adopted thereunder, or at any time any product is not handled, retained, condemned, or disposed of in violation of this chapter or the regulations thereunder.

(c) The licensed processing inspector shall direct the application of the mark of inspection as provided by regulations on products that are inspected by him or her and found to be wholesome, not adulterated, and derived from (1) United States Department of Agriculture inspected carcasses, or (2) fallow deer carcasses at custom livestock slaughterhouses.

(Amended by Stats. 2000, Ch. 373, Sec. 7. Effective January 1, 2001.)



19002

The department may suspend or revoke the license of a licensed processing inspector for permitting the processing or labeling of products not meeting the requirements provided for in this article.

(Amended by Stats. 1998, Ch. 680, Sec. 15. Effective January 1, 1999.)






ARTICLE 8 - Licensed Meat Processing and Custom Livestock Slaughter Establishments

19010

(a) Each person shall, before operating a meat processing establishment or a custom livestock slaughterhouse, file an application accompanied with an application fee, with the secretary for a license to operate the establishment. The application shall be in such form as the secretary may prescribe.

(b) Subject to Section 19011.5, the application fee for a meat processing establishment or a new, previously unlicensed custom livestock slaughterhouse is five hundred dollars ($500) for a license for one year for each establishment which the applicant desires to operate. Each license shall expire on the last day of the calendar year for which it was issued. The fee shall not be prorated.

(c) The fee for a license application submitted upon a change of ownership of an existing, previously licensed custom livestock slaughterhouse shall be based on the number of head of livestock slaughtered by the custom livestock slaughterhouse during the preceding October through September time period as described in subdivision (a) of Section 19011.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 134, Sec. 1. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)



19011

(a) Application for renewal of a license accompanied by a renewal fee shall be made on or before its expiration.

(1) Subject to Section 19011.5, the annual renewal fee for a custom livestock slaughterhouse is:

(A) Five hundred dollars ($500) if the plant slaughtered 1,000 or fewer head of livestock during the preceding October through September time period.

(B) Seven hundred fifty dollars ($750) if the plant slaughtered between 1,000 and 5,000 head of livestock during the preceding October through September time period.

(C) One thousand two hundred dollars ($1,200) if the plant slaughtered over 5,000 head of livestock during the preceding October through September time period.

(2) Subject to Section 19011.5, the annual renewal fee for a meat reprocessing establishment is five hundred dollars ($500).

(b) Applicants for renewal who have not paid the renewal fee by the expiration date of the license shall be assessed a penalty of 10 percent of the unpaid balance. Failure to pay the renewal fee plus the penalty within 90 days of expiration shall cause a revocation of a license.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 134, Sec. 2. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)



19011.5

If a licensee has two or more licenses in effect at the same meat processing establishment, custom livestock slaughterhouse, place of business, or poultry plant, pursuant to Section 19010, 19011, 19240, 19260, 19280, or 24741, the license fee that is the highest amount shall be paid in full and each additional license fee shall be in an amount that is 50 percent of the fee that would otherwise be applicable.

(Added by Stats. 2011, Ch. 134, Sec. 3. Effective July 26, 2011.)



19012

No person shall operate a licensed establishment performing the functions stated in this chapter unless all livestock and livestock products are inspected for wholesomeness and the facilities are inspected for sanitation by a licensed livestock meat inspector or a licensed processing inspector.

(Amended by Stats. 1998, Ch. 680, Sec. 16. Effective January 1, 1999.)



19013

No person shall operate a meat processing establishment unless all livestock and poultry products used in processing and to be sold have been inspected by the United States Department of Agriculture, fallow deer products have been inspected at a custom livestock slaughterhouse, or poultry products have been inspected in accordance with the requirements of Chapter 3 (commencing with Section 24951) of Part 1 of Division 12 and the processing of the product is inspected by a licensed processing inspector.

(Amended by Stats. 2000, Ch. 373, Sec. 8. Effective January 1, 2001.)



19014

Plant sanitation, sanitary dressing procedures, processing procedures, vehicle equipment, facility standards, and sanitation, including transportation and storage of products, shall follow procedures which may be set forth in regulations or operations manuals adopted by the department.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



19015

Livestock carcasses and parts and livestock and poultry products shall not be packed, repacked, cut up, recut, or sold unless each container or each part or each carcass, whichever is applicable, is marked in a manner which is required by this chapter and the regulations thereunder.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



19016

(a) (1) Except as provided in paragraph (2), all custom slaughtered livestock carcasses and parts shall be marked in a manner required by the department to identify the inspected premises and that the products are not for sale.

(2) Fallow deer carcasses and parts thereof intended for transportation or sale shall be marked in a manner required by the department to identify the inspected premises and to show that the products have been inspected under this chapter.

(b) The department shall determine, by regulation, the official design of the marks that are required by this chapter.

(Amended by Stats. 2000, Ch. 373, Sec. 9. Effective January 1, 2001.)



19017

It is unlawful to do any of the following:

(a) Operate an establishment not licensed by the department.

(b) Operate an establishment that is not clean.

(c) Operate an establishment in a manner or under conditions that are not sanitary.

(d) Operate an establishment that does not meet the sanitary building or equipment standards pursuant to the regulations of this chapter.

(e) Operate an establishment in violation of an order of a licensed livestock meat inspector, licensed processing inspector, or a department inspector.

(f) Dispose of condemned and inedible livestock carcasses or parts of livestock products in violation of this chapter or the regulations thereunder.

(g) Misbrand or mislabel livestock and poultry products.

(Amended by Stats. 1998, Ch. 680, Sec. 17. Effective January 1, 1999.)






ARTICLE 9 - Exemptions

19020

This chapter does not apply to any of the following:

(a) Owners who slaughter, on their own premises, livestock of their own raising where the meat is not for sale, but used exclusively by the owners, members of the owner’s household, the owner’s employees, and nonpaying guests.

(b) A mobile slaughter operator who provides services to an owner as specified in subdivision (a) where the slaughter occurs on the owner’s premises and the meat is thereafter transported for the owner to an establishment for further processing.

(c) Persons solely engaged in cutting, wrapping, and otherwise processing farm or custom slaughter livestock or the processing and sale of fresh meats derived from United States Department of Agriculture inspected carcasses, except the curing, smoking, and preparing of cooked or smoked sausages or cooked pork products that are not exempted under subdivision (b) of Section 18814.

(d) Livestock slaughter and meat and poultry processing inspected by the United States Department of Agriculture.

(Amended by Stats. 2000, Ch. 373, Sec. 10. Effective January 1, 2001.)






ARTICLE 10 - Violations and Penalties

19030

The director may, after a hearing conducted pursuant to Section 11346.8 of the Government Code, refuse to issue a license or renew a license and may revoke or suspend any license for any violation of or failure to comply with any provision of this chapter or any of the regulations thereunder. However, if the director finds evidence of willful or repeated violations, he or she may immediately suspend the license pending a final disposition of the matter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



19031

A violation of the provisions of this chapter is a misdemeanor.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



19032

Any person that violates any provision of this chapter, or any regulation that is issued pursuant to it, is liable civilly for a penalty in an amount not to exceed five hundred dollars ($500) for each such violation. If the court finds that the violation of this chapter was a serious violation, or that the violation is a second or subsequent violation, the person is liable civilly for a penalty not to exceed fifteen thousand dollars ($15,000) for each such violation.

(Amended by Stats. 2011, Ch. 133, Sec. 25. Effective July 26, 2011.)



19033

The Attorney General shall, upon complaint by the director, or may upon his or her own initiative, if after examination of the complaint and evidence he or she believes a violation has occurred, bring an action for civil penalties in the name of the people of this state in any court of competent jurisdiction in this state against any person violating any provision of this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



19033.1

(a) In lieu of any civil action brought pursuant to Section 19032 and in lieu of seeking prosecution pursuant to Section 19031, the secretary may levy an administrative penalty not to exceed five thousand dollars ($5,000) upon any person for each violation of this chapter.

(b) Before an administrative penalty is levied, the person charged with the violation shall be given a written notice of the proposed action, including the nature of the violation and the amount of the proposed penalty, and that person shall have the right to request a hearing. The request shall be made within 20 days after the person receives notice of the proposed action. A notice of the proposed action, which shall be sent by certified mail to the last-known address of the person charged, shall be considered received even if delivery is refused or if the notice is not accepted at that address. At the hearing, the person shall be given an opportunity to review the department’s evidence and to present evidence on his or her own behalf.

(c) Any person upon whom an administrative penalty is levied may appeal to the secretary, within 20 days of the date of receiving notification of the penalty, as follows:

(1) The appeal shall be in writing and signed by the appellant or his or her authorized agent and shall state the grounds for the appeal.

(2) Any party, at the time of filing the appeal or within 10 days thereafter, may present written evidence and a written argument to the secretary.

(3) The secretary may grant oral arguments upon application made at the time written arguments are made.

(4) If an application to present an oral argument is granted, written notice of the time and place for the oral argument shall be given at least 10 days prior to the date set therefor. This time requirement may be changed upon agreement between the secretary and the person appealing the penalty.

(5) The secretary shall decide the appeal based on any oral or written arguments, briefs, and evidence received.

(6) The secretary shall render a written decision within 45 days of the date of the appeal, or within 15 days of the date of oral arguments. A copy of the secretary’s decision shall be delivered or mailed to the appellant.

(7) The secretary may sustain the decision, modify the decision by reducing the amount of the penalty levied, or reverse the decision.

(8) A review of the secretary’s decision may be sought by the person against whom the penalty was levied pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) After completion of the review procedure provided in this section, the secretary may file a certified copy of the department’s final decision that directs payment of an administrative penalty and, if applicable, any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered by the clerk in conformity with the decision or order. No fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of a judgment pursuant to this section.

(e) Any money that is received pursuant to this section shall be deposited in the Department of Food and Agriculture Fund.

(Amended by Stats. 2011, Ch. 133, Sec. 26. Effective July 26, 2011.)



19034

In addition to the remedies provided in this chapter, the department may bring an action in superior court and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this chapter or the rules and regulations promulgated under this chapter. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The department shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss. The court may require such acts or course of conduct as necessary to effectuate the purposes of this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



19035

It is unlawful for any person to slaughter any livestock or prepare any such livestock products which are appropriate for use as human food at any custom livestock slaughterhouse or retail processing establishment except in compliance with the requirements of this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



19036

It is unlawful for any person to do with respect to any livestock which is appropriate for use as human food, any act, while it is being transported or held in storage after the transportation, which is intended to cause or has the effect of causing it to be adulterated.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



19037

It is unlawful for any person to violate any provision of the regulations promulgated by the director which are applicable to this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)



19038

It is unlawful for any person knowingly to represent that an article has been examined by a licensed livestock meat inspector, licensed processing inspector, or department inspector or exempted under this chapter when in fact it has respectively not been so examined or exempted.

(Amended by Stats. 1998, Ch. 680, Sec. 19. Effective January 1, 1999.)



19039

It is unlawful for any person to assault, resist, impede, intimidate, or interfere with any person while engaged in the performance of duties under this chapter.

(Added by Stats. 1982, Ch. 1128, Sec. 1.)






ARTICLE 11 - Disposition of Funds

19040

(a) All fees, charges, and collections collected pursuant to this chapter shall be deposited in the Department of Food and Agriculture Fund.

(b) All fees, charges, and collections collected pursuant to this chapter shall be used for the enforcement of this chapter and shall be for a specific benefit or privilege conferred directly to the payer and such benefit or privilege shall not be provided to those not charged.

(c) Fees shall not exceed the reasonable costs associated with issuing the license or permit, performing investigations, inspections, and audits, enforcing provisions pursuant to the license or permit, and administrative enforcement and adjudication thereof.

(Repealed and added by Stats. 2011, Ch. 133, Sec. 28. Effective July 26, 2011.)









CHAPTER 4.5 - Holding, Segregation, and Disposal of Animals Unfit for Human Food Purposes

19051

As used in this chapter, animal means livestock as defined in Section 18663 and poultry as defined in Section 24657.

(Added by Stats. 1971, Ch. 844.)



19052

If the director determines that any animal raised for the production of any food product is or may be carrying in its body pesticides, poisons, or other deleterious substances, including, but not limited to, veterinary biologicals, antibiotics, pesticides, and heavy metal poisons which may render any food product from such animal injurious to human health, he may order the animal held on the premises where it is found or elsewhere until he has determined that the animal may safely be released for human food purposes. The director may require the segregation of animals held under such an order.

(Added by Stats. 1971, Ch. 844.)



19053

If the director finds that any animal under a hold order pursuant to this chapter cannot, after treatment or care, be safely used for human food purposes, or contains in its body any such deleterious substance in excess of a tolerance established by the director, the director may after notice to the owner or person in possession of the animal, require that the animal be marked or branded or otherwise disposed of in such a manner as to preclude its use for human food. If the animal is fit for use as pet food the director may permit the animal to be so used.

(Added by Stats. 1971, Ch. 844.)



19054

It is unlawful for any person to fail to comply with any order of the director issued pursuant to this chapter.

(Added by Stats. 1971, Ch. 844.)



19055

The director may bring an action in the superior court of any county in which animals subject to a hold order are located to require enforcement of such order. The director shall not be required to allege an inadequate remedy at law or irreparable damage. The court may enjoin violation of the director’s orders and require such other course of action as may be necessary to assure compliance.

(Added by Stats. 1971, Ch. 844.)



19056

The owner of any animal for which a hold or disposal order is issued pursuant to this chapter may seek administrative review of such order in the same manner as is provided in Section 18931. The proceedings for such review shall be as provided in Section 18931. Any hold order under this chapter shall remain in force during such administrative review.

(Added by Stats. 1971, Ch. 844.)






CHAPTER 5 - Horsemeat and Pet Food

ARTICLE 1 - Definitions

19200

Unless the context otherwise requires, the definitions of this article govern the construction of this chapter.

(Added by Stats. 1969, Ch. 815.)



19201

“Animals” means burros, cattle, goats, horses, mules, sheep, swine and other large domesticated animals and poultry.

(Added by Stats. 1969, Ch. 815.)



19202

“Bureau” means Bureau of Meat and Poultry Inspection of the Department of Food and Agriculture.

(Amended by Stats. 1985, Ch. 699, Sec. 3.)



19203

“Canned pet food” means any commercially sterile food product packed in hermetically sealed containers and composed of either edible fresh or frozen meat or horsemeat, meat or horsemeat byproducts or fish, or a combination thereof. It may contain cereals, edible accessory food products or edible mineral- or vitamin-containing substances.

(Added by Stats. 1969, Ch. 815.)



19204

“Collection center” means a receiving area for the temporary storage of animal carcasses, packinghouse waste, or other products before transportation to a licensed rendering plant or pet food processor.

(Amended by Stats. 2010, Ch. 393, Sec. 2. Effective January 1, 2011.)



19205

“Dead animal hauler” means any person or company that engages in the business of transporting the carcasses of dead animals.

(Amended by Stats. 2004, Ch. 187, Sec. 1. Effective January 1, 2005.)



19206

“Edible” means food fit to be eaten by dogs, cats, or other carnivora.

(Added by Stats. 1969, Ch. 815.)



19207

“Horsemeat byproducts” means the parts other than horsemeat which have been derived from horses, mules or burros, or any combination of them.

(Added by Stats. 1969, Ch. 815.)



19208

“Horsemeat” means the uncooked muscle tissue of horse, mule or burro, or any combination thereof, which is skeletal, with or without the accompanying and overlaying fat, and the portion of sinews, nerves and blood vessels which normally accompany the muscle tissue and which are not separated from it in the process of dressing.

Except where otherwise provided herein, “horsemeat” shall include horsemeat and the horse byproducts as such terms are defined in Sections 19207 and 19208.

(Added by Stats. 1969, Ch. 815.)



19209

“Inspected horsemeat” means horsemeat produced in a slaughtering establishment under federal, state or state-approved municipal inspection.

(Added by Stats. 1969, Ch. 815.)



19210

“Meat” means the uncooked muscle tissue of a cow, goat, sheep, swine, or poultry which is skeletal, with or without the accompanying and overlaying fat, and the portion of sinews, nerves and blood vessels which normally accompany the muscle tissue and which are not separated from it in the process of dressing.

(Added by Stats. 1969, Ch. 815.)



19210.5

“Meat byproducts” means the edible parts other than meat which have been derived from cattle, goats, sheep, swine, or poultry or any combination of them.

(Added by Stats. 1969, Ch. 815.)



19211

“Pet” means any household animal including but not limited to cats or dogs and other carnivora, whether or not for public exhibition.

(Added by Stats. 1969, Ch. 815.)



19212

“Processed pet food” means a food for pets which has been prepared by heating, drying, semidrying, canning, or by a method of treatment prescribed by regulation of the State Department of Public Health. The term includes special diet, health foods, supplements, treats and candy for pets, but does not include fresh or frozen pet foods subject to the control of the California Department of Agriculture.

(Added by Stats. 1969, Ch. 815.)



19213

“Rendering” means all recycling, processing, and conversion of animal and fish materials and carcasses and inedible kitchen grease into fats, oils, proteins, and other products that are used in the animal, poultry, and pet food industries and other industries.

(Amended by Stats. 2002, Ch. 535, Sec. 2. Effective January 1, 2003.)



19214

“Slaughter” means to kill live animals and prepare for consumption for pet food purposes.

(Added by Stats. 1969, Ch. 815.)



19215

“Transporter of inedible kitchen grease” means any person who transports inedible kitchen grease.

(Amended by Stats. 2002, Ch. 535, Sec. 3. Effective January 1, 2003.)



19216

“Inedible kitchen grease” means any fat or used cooking greases and oils obtained from any source.

(Added by Stats. 1985, Ch. 699, Sec. 5.)






ARTICLE 1.5 - Rendering Industry Advisory Board

19218

(a) There is in state government a Rendering Industry Advisory Board consisting of seven persons, appointed by the secretary, six of whom are licensed under this chapter and are subject to payment of the rendering program licensing fees in accordance with this chapter, including, but not limited to, licensed renderers, dead haulers, and transporters of inedible kitchen grease. The secretary shall appoint one other member to the board who shall be a public member. Any vacancy in the office of a public member of the board shall be filled by appointment by the secretary.

(b) At least one of the six licensee members appointed by the secretary pursuant to subdivision (a) shall have experience and expertise in alternative uses of rendered products, including, but not limited to, use as energy, alternative fuels, lubricants, and other nontraditional uses.

(c) The public member appointed by the secretary pursuant to subdivision (a) shall have experience and expertise in one or more of the following:

(1) Water quality.

(2) Publicly owned treatment works and water infrastructure.

(3) Law enforcement.

(d) The members of the board shall receive no salary, but are entitled to payment of necessary traveling expenses in accordance with Department of Personnel Administration rules and regulations. These expenses shall be paid out of appropriations made to the department for that purpose.

(Added by Stats. 2011, Ch. 337, Sec. 1. Effective January 1, 2012.)



19218.1

The term of office of the members of the board is three years. When the board is first appointed, three members shall be appointed for three years, two members for two years, and two members for one year. Thereafter, appointments shall be for full three-year terms. Vacancies shall be filled for an unexpired term.

(Added by Stats. 2011, Ch. 337, Sec. 1. Effective January 1, 2012.)



19218.2

The board shall elect a chairperson, and from time to time any other officers as it may deem advisable.

(Added by Stats. 2011, Ch. 337, Sec. 1. Effective January 1, 2012.)



19218.3

(a) The board shall meet at the call of its chairperson or the secretary or at the request of any three members of the board. The board shall meet at least once a year.

(b) A quorum of the board shall be five members. A vote of the majority of the members present at a meeting at which there is a quorum shall constitute an act of the board.

(c) No member, or any employee or agent thereof, shall be personally liable for the actions of the board or responsible individually in any way for errors in judgment, mistakes, or other acts, either by commission or omission, except for his or her own individual acts of dishonesty or crime.

(Added by Stats. 2011, Ch. 337, Sec. 1. Effective January 1, 2012.)



19218.4

(a) The board shall advise the secretary and may make recommendations to the secretary concerning all of the following:

(1) Adoption, modification, and repeal of regulations and procedures.

(2) Procedures for employment, training, supervision, and compensation of inspectors and other personnel.

(3) Rate and collection of license fees and penalties related thereto.

(4) Acquisition and use of equipment.

(5) Posting and noticing changes in bylaws, general procedures, or orders.

(6) All matters pertaining to this chapter, including, but not limited to, the inspection and enforcement program, annual budget, necessary fees to provide adequate services, and regulations required to accomplish the purposes of the chapter.

(b) The board shall keep accurate books and records of its activities, which shall be subject to annual audit by an auditing firm approved by the secretary. The audit shall be made a part of an annual report submitted to all persons licensed under this chapter. The books and records shall be available for audit during regular business hours upon request of the secretary.

(Added by Stats. 2011, Ch. 337, Sec. 1. Effective January 1, 2012.)



19218.5

Persons subject to this chapter shall not have access to any information in the possession of any entity or entities established or designated pursuant to this chapter that would disclose proprietary information regarding any other person subject to this article, including, but not limited to, material test results, individual fee or license payments, rendering process, or formula information.

(Added by Stats. 2011, Ch. 337, Sec. 1. Effective January 1, 2012.)



19218.6

(a) The secretary shall adopt regulations to be used by the board to administer this article.

(b) In adopting regulations and procedures, the secretary shall accept the recommendations of the board if he or she finds them to be practicable and in the interest of the rendering industry and the public.

(Added by Stats. 2011, Ch. 337, Sec. 1. Effective January 1, 2012.)



19218.7

The secretary shall, within 30 days of receiving a recommendation from the board in accordance with this article, provide the board with notice of the acceptance of the recommendation or with a written statement of the reasons for denial if he or she does not accept the recommendation.

(Added by Stats. 2011, Ch. 337, Sec. 1. Effective January 1, 2012.)






ARTICLE 2 - Licenses

19220

A license granted under this chapter shall expire on December 31 of each year.

(Amended by Stats. 2010, Ch. 393, Sec. 3. Effective January 1, 2011.)



19221

The application for a license or a renewal of a license shall be accompanied by the license fee.

(Added by Stats. 1969, Ch. 815.)



19222

A previous violation of any provision of this chapter is good and sufficient cause for denial of a license.

(Added by Stats. 1969, Ch. 815.)



19224

A proceeding for refusal or revocation of a license shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1, Division 3, Title 2 of the Government Code. The director shall have all the powers granted in that chapter.

(Added by Stats. 1969, Ch. 815.)



19225

Subject to Section 19229, the annual fee for each license held is one hundred dollars ($100).

(Amended by Stats. 2011, Ch. 134, Sec. 4. Effective July 26, 2011.)



19226

A separate license shall be required for each place of business.

(Added by Stats. 1969, Ch. 815.)



19227

(a) In addition to the license fee required pursuant to Section 19225, the department may charge each licensed renderer and collection center an additional fee necessary to cover the reasonable costs of administering Article 6 (commencing with Section 19300) and Article 6.5 (commencing with Section 19310). The additional fees authorized to be imposed by this section may not exceed three thousand dollars ($3,000) per year per each licensed rendering plant or collection center.

(b) The secretary shall fix the annual fee established pursuant to this section and may fix different fees for renderers and collection centers. The secretary shall also fix the date the fee is due and the method of collecting the fee. If an additional fee is imposed on licensed renderers pursuant to subdivision (a) and an additional fee is imposed on registered transporters pursuant to subdivision (a) of Section 19315, only one additional fee may be imposed on a person or firm that is both licensed as a renderer pursuant to Article 6 (commencing with Section 19300) and registered as a transporter of inedible kitchen grease pursuant to Article 6.5 (commencing with Section 19310), which fee shall be the higher of the two fees.

(c) If the fee established pursuant to this section is not paid within one calendar month of the date it is due, a penalty shall be imposed in the amount of 10 percent per annum on the amount of the unpaid fee.

(d) This section shall become inoperative on July 1, 2020, and, as of January 1, 2021, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2021, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 595, Sec. 1. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, by its own provisions.)



19228

All fees, charges, and collections collected pursuant to Sections 19225, 19227, 19312, and 19315 shall be paid into the State Treasury monthly to the credit of the Department of Food and Agriculture Fund. All fees, charges, and collections collected pursuant to Sections 19225, 19227, 19312, and 19315 shall be used for the enforcement of this chapter.

(Added by Stats. 1994, Ch. 434, Sec. 3. Effective January 1, 1995.)



19229

If a licensee has two or more licenses in effect at the same meat processing establishment, custom livestock slaughterhouse, place of business, or poultry plant, pursuant to Section 19010, 19011, 19240, 19260, 19280, or 24741, the license fee that is the highest amount shall be paid in full and each additional license fee shall be in an amount that is 50 percent of the fee that would otherwise be applicable.

(Added by Stats. 2011, Ch. 134, Sec. 5. Effective July 26, 2011.)






ARTICLE 3 - Pet Food and Horse Slaughterers

19240

Every person engaged in the business of slaughtering animals for pet food or horses for human food purposes shall first obtain a license pursuant to this chapter.

(Added by Stats. 1969, Ch. 815.)



19241

The application shall be in a form which is prescribed by the director and shall contain the following:

(a) The name and address of the applicant.

(b) Where each slaughterhouse in which he intends to operate is located and to whom it belongs.

(c) The experience the applicant has in slaughtering.

(d) Such other information as the director may, by regulation, require.

(Added by Stats. 1969, Ch. 815.)



19242

The secretary, after notice and hearing, shall refuse to issue a license unless he or she finds that the applicant satisfies all of the following:

(a) Is qualified to operate a slaughterhouse.

(b) Is properly equipped to engage in the business of slaughtering in a clean and sanitary manner.

(c) Has never been convicted of a felony involving adulterated or misbranded food.

(Amended by Stats. 1998, Ch. 680, Sec. 21. Effective January 1, 1999.)






ARTICLE 4 - Pet Food Processor

19260

Every person engaged in the business of processing, packing, or preparing fresh or frozen horsemeat or any other meat product for use as pet food of any kind, shall first obtain a license pursuant to this chapter, except those persons licensed pursuant to Chapter 10 (commencing with Section 113025) of Part 6 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 61. Effective September 29, 1996.)



19261

The application for a license shall be in a form which is prescribed by the secretary and shall contain the following:

(a) The name and address of the applicant.

(b) Where each processing plant in which he intends to operate is located and to whom it belongs.

(c) The experience the applicant has in processing.

(d) What interest or control the applicant has in any dead animal hauler, rendering plant, or collection center.

(e) Any other information that the secretary may, by regulation, require.

(Amended by Stats. 2004, Ch. 187, Sec. 2. Effective January 1, 2005.)



19262

The secretary, after notice and hearing, shall refuse to issue a license unless he or she finds that the applicant satisfies all of the following:

(a) Is qualified to operate a processing plant.

(b) Is properly equipped to engage in the business of processing in a clean and sanitary manner.

(c) Has never been convicted of a felony involving adulterated or misbranded food.

(Amended by Stats. 1998, Ch. 680, Sec. 22. Effective January 1, 1999.)






ARTICLE 5 - Horsemeat and Pet Food Importer

19280

Every person who engages in the business of importing (distributing or jobbing) fresh or frozen meat, meat byproducts, horsemeat byproducts, poultry meat, or poultry meat byproducts for pet food or horsemeat for human food purposes shall first obtain a license pursuant to this chapter.

(Added by Stats. 1969, Ch. 815.)



19281

The application shall be in a form which is prescribed by the director and shall contain the following:

(a) The name and address of the applicant.

(b) The application for license shall be accompanied by a certificate issued by a federal, state, or local health agency certifying that the slaughtering or processing facilities of the slaughterer or processor of the horsemeat or pet food are operated under sanitary conditions and that the meat, meat byproducts, horsemeat, horsemeat byproducts, poultry meat, or poultry meat byproducts processed or fresh or frozen pet food to be imported conforms to the requirements of this act or the regulations adopted hereunder.

(c) Such other information as the director may, by regulation, require.

(Added by Stats. 1969, Ch. 815.)



19282

The director shall issue a license unless he finds, after notice and hearing, that the applicant has been convicted of a felony involving adulterated or misbranded food or has violated any of the provisions of this chapter or regulations promulgated thereunder.

(Added by Stats. 1969, Ch. 815.)






ARTICLE 6 - Renderers

19300

Every person engaged in the business of rendering shall obtain a license from the department for each rendering plant.

(Amended by Stats. 1999, Ch. 329, Sec. 3. Effective January 1, 2000.)



19300.5

Every person engaged in the business of operating a collection center shall obtain a license from the department for each collection center operated.

(Added by Stats. 1999, Ch. 329, Sec. 4. Effective January 1, 2000.)



19301

The application for a license shall be in a form which is prescribed by the director and shall contain the following:

(a) The name and address of the applicant.

(b) Where each rendering plant or collection center which he intends to operate is located.

(c) The experience the applicant has in rendering.

(d) Such other information as the director may by regulation require.

(Added by Stats. 1969, Ch. 815.)



19302

(a) The department may refuse to issue a license if the department finds that the applicant does not meet one or more of the following requirements:

(1) The applicant is properly equipped to engage in the business of rendering or operating a collection center. For these purposes, the department shall consult with the rendering industry to determine the equipment that shall be required.

(2) The applicant has never been convicted of a felony involving adulterated or misbranded food.

(3) The applicant has not violated this article or Article 6.5 (commencing with Section 19310), or any regulations adopted to implement those provisions.

(b) A person to whom the department refuses to issue a license may appeal to the department within 20 days of the date of receiving notification of the refusal, in the following manner:

(1) The appeal shall be in writing and signed by the appellant or his or her authorized agent and shall state the grounds for the appeal.

(2) A party, at the time of filing the appeal, or within 10 days after filing the appeal, may present written evidence and a written argument to the department.

(3) The department may grant oral arguments upon application made at the time written arguments are made.

(4) If an application to present an oral argument is granted, the department shall give written notice of the time and place for the oral argument at least 10 days prior to the date set for the oral argument. This time requirement may be altered by an agreement between the department and the person appealing the refusal to issue the license.

(5) The department shall decide the appeal on any oral or written arguments, briefs, and evidence that the department receives.

(6) The department shall render a written decision within 45 days of the date of appeal, or within 15 days of the date of oral arguments. A copy of the department’s decision shall be delivered or mailed to the appellant.

(7) The department may sustain the decision to refuse to issue a license or reverse that decision.

(8) The appellant may seek a review of the decision of the department pursuant to Section 1094.5 of the Code of Civil Procedure.

(Amended by Stats. 2014, Ch. 595, Sec. 2. Effective January 1, 2015.)



19303

In addition to any other records required to be kept pursuant to this chapter, every licensed renderer shall record and keep for 2 years, in connection with the receipt of kitchen grease which is not intended for human food, all of the following information:

(a) The name, address, and registration number of every transporter of inedible kitchen grease who has delivered that material to the renderer.

(b) The total amount of inedible kitchen grease purchased in each transaction.

(c) The date of each transaction.

(Amended by Stats. 2005, Ch. 533, Sec. 1. Effective January 1, 2006.)



19304

All records required to be retained pursuant to this chapter shall be maintained for two years at the regular place of business of every renderer and collection center operator licensed pursuant to this article and every transporter registered pursuant to Article 6.5 (commencing with Section 19310). Those records shall be exhibited on demand to any peace officer or authorized employee of the Department of the California Highway Patrol and the Department of Food and Agriculture.

(Amended by Stats. 2014, Ch. 595, Sec. 3. Effective January 1, 2015.)



19305

Any peace officer of this state, or any employee of the department, during normal business hours, may inspect any premises maintained by a renderer or collection center operator licensed pursuant to this article or a transporter registered pursuant to Article 6.5 (commencing with Section 19310), and any inedible kitchen grease located on the premises, for the purpose of determining whether that renderer, collection center operator, or transporter is complying with the record maintenance requirements of this article.

(Amended by Stats. 1999, Ch. 329, Sec. 7. Effective January 1, 2000.)



19305.5

(a) The department may suspend or revoke a renderer license or collection center license at any time, if it finds any of the following has occurred:

(1) The licensee has sold or offered for sale to an unlicensed person, any inedible kitchen grease.

(2) The licensee has stolen, misappropriated, contaminated, or damaged inedible kitchen grease or containers of inedible kitchen grease.

(3) The licensee has violated any provision of this article or any regulations adopted to implement this article.

(4) The licensee has taken possession of inedible kitchen grease from an unregistered transporter or has knowingly taken possession of inedible kitchen grease that has been stolen.

(b) The licensee may appeal any suspension or revocation decision to the department within 20 days of the date of receiving notification of the suspension or revocation, pursuant to the following procedure:

(1) The appeal shall be in writing and signed by the appellant or his or her authorized agent and shall state the grounds for the appeal.

(2) A party, at the time of filing the appeal, or within 10 days after filing the appeal, may present written evidence and a written argument to the department.

(3) The department may grant oral arguments upon application made at the time written arguments are made.

(4) If an application to present an oral argument is granted, the department shall give written notice of the time and place for the oral argument at least 10 days prior to the date set for an oral argument. This time requirement may be altered by an agreement between the department and the person appealing the suspension or revocation of the license.

(5) The department shall decide the appeal on any oral or written arguments, briefs, and evidence that the department receives.

(6) The department shall render a written decision within 45 days of the date of appeal, or within 15 days of the date of oral arguments. A copy of the department’s decision shall be delivered or mailed to the appellant.

(7) The department may sustain the suspension or revocation decision or reverse that decision.

(8) The appellant may seek a review of the decision of the department pursuant to Section 1094.5 of the Code of Civil Procedure.

(Amended by Stats. 2014, Ch. 595, Sec. 4. Effective January 1, 2015.)



19306

(a) Any renderer or collection center operator licensed pursuant to this article or transporter registered pursuant to Article 6.5 (commencing with Section 19310) who fails in any respect to keep the written records required by this article, or to set out in that written record any matter required by this article to be set out in the record, is guilty of a misdemeanor.

(b) Every renderer, collection center operator, or transporter who refuses, upon demand of any peace officer or authorized employee of the Department of the California Highway Patrol and the Department of Food and Agriculture, to exhibit any written record required by this article, or who destroys that record within two years after making the final entry of any information required by this article, is guilty of a misdemeanor.

(c) Any violation of subdivision (a) or (b) is punishable as follows:

(1) For a first offense, by a fine of not less than one thousand dollars ($1,000) or by imprisonment in a county jail for not more than 30 days, or by both the fine and imprisonment.

(2) For a second offense within a period of one year, by a fine of not less than five thousand dollars ($5,000) or by imprisonment in a county jail for not more than 30 days, or by both the fine and imprisonment. In addition to any other punishment imposed pursuant to this paragraph, the court may order the defendant to stop engaging in the business as a renderer, collection center operator, or transporter for a period not to exceed 30 days.

(3) For a third or any subsequent offense within a period of two years, by a fine of not less than ten thousand dollars ($10,000) or by imprisonment in a county jail for not more than six months, or by both the fine and imprisonment. In addition to any other sentence imposed pursuant to this paragraph, the court shall order the defendant to stop engaging in the business as a renderer, collection center operator, or transporter for a period of 30 days.

(Amended by Stats. 2014, Ch. 595, Sec. 5. Effective January 1, 2015.)






ARTICLE 6.5 - Transporters of Inedible Kitchen Grease

19310

(a) It is unlawful for any person or entity to engage in the transportation of inedible kitchen grease without being registered with the department and without being in possession of a valid registration certificate issued by the department.

(b) Each registration shall expire on December 31st each year.

(c) (1) The department shall require, as a condition of registration, that the applicant demonstrate the ability to respond to damages resulting from the transportation of inedible kitchen grease.

(2) The damages to be covered include public liability, which shall include, but not be limited to, liability for personal injury and property damage.

(3) The ability to respond to damages shall be demonstrated by providing proof of a policy of insurance or surety bond for that purpose in an amount not less than two million dollars ($2,000,000), except that the required amount shall be not less that one million dollars ($1,000,000) if the applicant operates only one vehicle and the vehicle has a gross vehicle weight rating of not more than 10,000 pounds.

(4) This subdivision shall not preempt a local ordinance or rule that is more stringent than the provisions of this section.

(Amended by Stats. 2005, Ch. 533, Sec. 3. Effective January 1, 2006.)



19310.5

It is unlawful for any person who is not a registered transporter of inedible kitchen grease to transport that product from any place within this state to any place outside the borders of this state.

(Amended by Stats. 2005, Ch. 533, Sec. 4. Effective January 1, 2006.)



19310.7

Any person registered as a transporter of inedible kitchen grease may deliver any inedible kitchen grease to a licensed renderer or collection center for processing or recycling into usable products. As used in this section, “usable products” includes, but is not limited to, biofuels, lubricants, and animal feed, provided the uses for animal feed are permitted by the rules and regulations adopted by the United States Food and Drug Administration.

(Amended by Stats. 2005, Ch. 533, Sec. 5. Effective January 1, 2006.)



19311

Any renderer who operates vehicles for the purpose of collecting inedible kitchen grease shall register as a transporter of inedible kitchen grease and otherwise comply with this article.

(Amended by Stats. 2005, Ch. 533, Sec. 6. Effective January 1, 2006.)



19312

(a) Registration shall be made with the department and shall include all of the following:

(1) The applicant’s name and address.

(2) A description of the operations to be performed by the applicant.

(3) The vehicles to be used in the transportation.

(4) A registration fee of one hundred dollars ($100).

(5) A list of the names of the drivers employed by the transporter who transport inedible kitchen grease subject to this article and their drivers’ license numbers.

(6) Any other information that may be required by the department.

(b) Any renderer or collection center that registers pursuant to this article is not required to pay the fee prescribed in this section.

(c) The department may refuse to issue an original or renewal registration certificate to an applicant for either of the following reasons:

(1) The existence of the grounds specified in subdivisions (a) to (e), inclusive, of Section 19314.

(2) A failure to pay, in full by the established due date, any penalty levied by the department for a previous violation of this article or Article 6 (commencing with Section 19300).

(d) (1) The applicant may appeal the decision of the department to refuse to register the applicant.

(2) The department shall establish procedures for the appeals process, to include a noticed hearing.

(3) The department may reverse a decision to refuse to register the applicant, upon a finding of good cause to do so.

(e) The department shall adopt regulations that specify the maximum time period for which a refusal of registrations may be imposed, based on the severity or the number of violations that are the basis of the department’s action. The time period for the refusal of registration shall not exceed three years from the date the refusal of registration is imposed.

(Amended by Stats. 2014, Ch. 595, Sec. 6. Effective January 1, 2015.)



19313

Every vehicle used in the transportation of inedible kitchen grease shall conspicuously display the name of the owner of the vehicle in letters not less than two inches high.

(Added by Stats. 1985, Ch. 699, Sec. 7.)



19313.1

In addition to any other records required to be kept pursuant to this chapter, every transporter of inedible kitchen grease shall record and maintain for two years all of the following:

(a) The name and address of each location from which the transporter obtained the inedible kitchen grease.

(b) The quantity of material received from each location.

(c) The date on which the inedible kitchen grease was obtained from each location.

(Added by Stats. 2005, Ch. 533, Sec. 8. Effective January 1, 2006.)



19313.5

It is unlawful for any person to steal, misappropriate, contaminate, or damage inedible kitchen grease, or containers thereof.

(Added by Stats. 1993, Ch. 1036, Sec. 2. Effective January 1, 1994.)



19313.8

A registered transporter or any other person shall not take possession of inedible kitchen grease from an unregistered transporter, an unlicensed collection center, or an unlicensed renderer, or knowingly take possession of stolen inedible kitchen grease.

(Amended by Stats. 2014, Ch. 595, Sec. 7. Effective January 1, 2015.)



19314

The department may suspend or revoke a registration certificate, at any time, if it finds any of the following has occurred:

(a) The registrant has sold or offered for sale to an unlicensed person, any inedible kitchen grease.

(b) The registrant has stolen, misappropriated, contaminated, or damaged inedible kitchen grease or containers of inedible kitchen grease.

(c) The registrant has violated this article or any regulations adopted to implement this article.

(d) The registrant has taken possession of inedible kitchen grease from an unregistered transporter or has knowingly taken possession of inedible kitchen grease that has been stolen.

(e) The registrant has been found to have engaged in, or aided and abetted another person or entity in the commission of, any violation of a statute, regulation, or order relating to the transportation or disposal of inedible kitchen grease, including a violation of the federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.), the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code), Section 5650 of the Fish and Game Code, commercial vehicle weight limits, or commercial vehicle hours of service.

(f) For purposes of this section, “registrant” includes any business entity, trustee, officer, director, partner, person, or other entity holding more than 5 percent equity, ownership, or debt liability in the registered entity engaged in the transportation of inedible kitchen grease.

(g) (1) The registrant may appeal the suspension or revocation decision of the department.

(2) The department shall establish procedures for the appeals process, to include a noticed hearing.

(3) The department may reverse a suspension or revocation upon a finding of good cause to do so.

(h) The department shall adopt regulations that specify the maximum time period during which a suspension or revocation of a registration certificate may be imposed, based on the severity or the number of violations that are the basis of the department’s action. The time period for the suspension or revocation of the registration certificate shall not exceed three years from the date the suspension or revocation of the registration certificate is imposed.

(Amended by Stats. 2014, Ch. 595, Sec. 8. Effective January 1, 2015.)



19315

(a) Except as provided in subdivision (b), in addition to the registration fee required by Section 19312, the department may charge a fee necessary to cover the costs of administering this article. Any additional fee charged pursuant to this section shall not exceed three hundred dollars ($300) per year per vehicle that is operated to transport kitchen grease, and shall not exceed three thousand dollars ($3,000) per year per registered transporter.

(b) An individual registered pursuant to this article who transports inedible kitchen grease for his or her own personal, noncommercial use as an alternative fuel is exempt from 75 percent of the fee charged pursuant to subdivision (a), and shall meet all of the following requirements:

(1) The individual shall meet all other requirements of this article.

(2) The individual shall not transport more than 55 gallons of inedible kitchen grease per load for that purpose, and shall have no more than 165 gallons of inedible kitchen grease in his or her possession or control at any time.

(3) The individual shall not take any inedible kitchen grease from a container owned by another registered transporter of inedible kitchen grease or from an inedible kitchen grease provider under contract with a registered transporter of inedible kitchen grease or from a container owned by a renderer or collection center.

(4) The individual shall have a document in his or her possession while transporting inedible kitchen grease signed by the responsible party providing the inedible kitchen grease to the individual at the source of the inedible kitchen grease that provides permission for the inedible kitchen grease to be removed from that site.

(5) The individual shall specify where the inedible kitchen grease is stored and processed as an alternative fuel, if that address is different from the address included on the registration form for that individual pursuant to Section 19312.

(6) The individual shall not sell, barter, or trade any inedible kitchen grease.

(c) The secretary shall fix the annual fee established pursuant to this section and may fix different fees for transporters of inedible kitchen grease and collection centers, and for transporters of interceptor grease. The secretary shall also fix the date the fee is due and the method of collecting the fee. If an additional fee is imposed on licensed renderers pursuant to subdivision (a) of Section 19227 and an additional fee is imposed on registered transporters pursuant to subdivision (a), only one additional fee may be imposed on a person or firm that is both licensed as a renderer pursuant to Article 6 (commencing with Section 19300) and registered as a transporter of inedible kitchen grease pursuant to this article, which fee shall be the higher of the two fees.

(d) If the fee established pursuant to this section is not paid within one calendar month of the date it is due, a penalty shall be imposed in the amount of 10 percent per annum on the amount of the unpaid fee.

(e) This section shall become inoperative on July 1, 2020, and, as of January 1, 2021, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2021, deletes or extends the dates on which it becomes inoperative and is repealed.

(f) For the purposes of this section, “interceptor grease” means inedible kitchen grease that is principally derived from food preparation, processing, or waste, and that is removed from a grease trap or grease interceptor.

(Amended by Stats. 2014, Ch. 595, Sec. 9. Effective January 1, 2015. Inoperative July 1, 2020. Repealed as of January 1, 2021, by its own provisions in subd. (e).)



19316

It is the purpose of this article to prevent the sale and transfer of illegally obtained inedible kitchen grease, to protect the environment, to reduce blockages of public sewer systems, and to prevent the improper and illegal transportation and disposal of inedible kitchen grease.

(Amended by Stats. 2005, Ch. 533, Sec. 12. Effective January 1, 2006.)



19316.5

The department is authorized to establish a system for documenting and tracking the transportation of inedible kitchen grease in order to ensure the proper disposal or recycling of that material.

(Added by Stats. 2005, Ch. 533, Sec. 13. Effective January 1, 2006.)



19317

A registered transporter of inedible kitchen grease shall, whenever any contract for the transportation of inedible kitchen grease under which that transporter provides transportation services is terminated or expires, notify the county health officer for the county in which the inedible kitchen grease was collected of the termination or expiration of the contract and that the registered transporter is no longer transporting inedible kitchen grease pursuant to that contract.

(Added by Stats. 2004, Ch. 929, Sec. 6. Effective January 1, 2005.)






ARTICLE 7 - Dead Animal Haulers

19320

All persons engaged in the business of hauling of dead cattle, sheep, swine, goats, horses or other large domesticated animals or parts of the carcasses of any animal that died otherwise than by slaughter shall be licensed by the department.

(Added by Stats. 1969, Ch. 815.)



19321

The application for a license shall be in a form which is prescribed by the director and shall contain the following:

(a) The name and address of the applicant.

(b) All vehicles that are to be registered pursuant to Section 19354.

(c) Such other information as the director may by regulation require.

(Added by Stats. 1969, Ch. 815.)



19322

The secretary, after notice and hearing, may refuse to issue a license unless he finds that the applicant:

(a) Is properly equipped to engage in the business of dead animal hauling.

(b) Has never been convicted of a felony involving adulterated or misbranded food.

(c) Demonstrates character, responsibility, and good faith suitable for carrying on the business to be licensed.

(Amended by Stats. 2004, Ch. 187, Sec. 4. Effective January 1, 2005.)






ARTICLE 8 - General Provisions

19340

No slaughterer shall own or control directly or indirectly, through stock ownership or control or otherwise, by himself or through his agents or employees, any interest in a person or company licensed to haul dead animals by Section 19320 unless his slaughterhouse is under state or federal inspection.

(Added by Stats. 1969, Ch. 815.)



19342

No slaughterer shall pick up or receive any dead animal at his slaughterhouse except those which have died en route and such animals shall be transported directly and without delay to a licensed rendering establishment, however apparently healthy animals transported by a person other than a dead animal hauler, found to have just expired on arrival due to injuries during transportation may be immediately slaughtered under conditions specified by the secretary which will conform to the purposes of this chapter.

(Amended by Stats. 2004, Ch. 187, Sec. 5. Effective January 1, 2005.)



19343

Every establishment where animals are slaughtered for pet food, or where fresh or frozen pet food is processed or prepared shall be maintained and operated in a clean and sanitary manner.

(Added by Stats. 1969, Ch. 815.)



19344

All fresh or frozen meat, meat byproducts, horsemeat, and horsemeat byproducts sold or offered for sale to the public as pet food shall conform to the standards of this chapter or regulations promulgated by the director.

(Added by Stats. 1969, Ch. 815.)



19346

Any carcasses or parts or products of animals which are not intended for use as human food shall prior to their being offered for sale or transportation, be denatured or otherwise identified as prescribed by regulations of the director to prevent their use as human food. No person shall buy, sell, transport, or offer for sale or transportation or receive for transportation any carcasses, parts thereof, meat or meat food product of any such animals which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the director.

(Added by Stats. 1969, Ch. 815.)



19347

The Legislature finds that the use in pet food of animals that died from reasons other than slaughtering and pet food prepared from diseased animals or not prepared under sanitary conditions creates a public health hazard to the citizens and animals of this state.

(Added by Stats. 1969, Ch. 815.)



19348

(a) Unless a waiver is granted by the State Veterinarian in conjunction with implementation of Section 9562 or a declaration of a state of emergency or local emergency, as defined in subdivisions (b) and (c) of Section 8558 of the Government Code, pursuant to the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code), no dead animal hauler or any other person shall transport any dead animal to any place, other than to a licensed rendering plant, a licensed collection center, an animal disease diagnostic laboratory acceptable to the department, the nearest crematory, or to a destination in another state that has been approved for that purpose by the appropriate authorities in that state.

(b) The secretary may issue a master or individual permit to a licensed renderer, collection center, or dead animal hauler for the purpose of authorizing transport of a dead animal to an appropriately permitted landfill under either of the following circumstances:

(1) During a proclaimed state of emergency or local emergency, as defined in subdivisions (b) and (c) of Section 8558 of the Government Code.

(2) When the licensed hauler has certification from a licensed renderer, that the licensed renderer cannot process the dead animal due to operational conditions or legal or regulatory requirements or constraints. The certification shall be in a form approved by the department and, for purposes of this paragraph, “licensed hauler” shall include licensed collection centers and renderers.

(c) Nothing in this section shall be interpreted to conflict with any state or federal environmental or zoning law, or to prohibit an owner of a live animal from burying the animal on the owner’s property after the animal dies if the burial is within three miles of where the animal died.

(d) Subdivision (a) does not apply to the Department of Transportation or to local agencies having jurisdiction over a road or highway when engaged in removing animal carcasses from the road or highway.

(Amended by Stats. 2009, Ch. 280, Sec. 3. Effective January 1, 2010.)



19348.1

The State Veterinarian is authorized to approve temporary research projects for the purpose of determining whether alternative methods of animal tissue disposal are capable of destroying organisms that cause disease and can be used effectively to protect public health and agricultural animals. Temporary projects shall not be approved for a period longer than 24 months.

(Amended by Stats. 2007, Ch. 130, Sec. 99. Effective January 1, 2008.)



19348.5

Every person who transports a live horse or horses to a slaughterhouse subject to licensing under this chapter shall provide such horse or horses with adequate food and water. A violation of this section shall constitute cruelty to an animal within the meaning of Section 597a of the Penal Code.

(Added by Stats. 1972, Ch. 161.)



19349

All trucks and every licensed premises of a dead animal hauler shall be inspected by the bureau at least once a year before the license is renewed and at other times as the secretary deems necessary.

(Amended by Stats. 2004, Ch. 187, Sec. 7. Effective January 1, 2005.)



19350

Vehicles used for dead animal hauling shall be completely unloaded, cleaned, and disinfected at the rendering plant.

(Amended by Stats. 2004, Ch. 187, Sec. 8. Effective January 1, 2005.)



19352

Inspectors and duly authorized agents of the state, city, county, and city and county health departments shall have free access at all hours of operation to premises where animals are slaughtered, or horsemeat or other meat products are processed, prepared, packed for pet food, or offered for sale or sold, for purposes of inspection. If slaughtering or carcass preparation or processing of meats and meat products is conducted at hours considered overtime for state employees, or on legal holidays, the owner or operator of the establishment shall by contract or agreement with the department, make arrangement to defray the additional cost for salaries and expenses for persons employed by the department to conduct the necessary inspection work during the overtime periods.

(Added by Stats. 1969, Ch. 815.)



19353

Horses, mules, burros, cattle, sheep, goats and swine may be slaughtered on the premises of a pet food slaughterer.

(Added by Stats. 1969, Ch. 815.)



19354

A dead animal hauler shall register each vehicle used to transport dead animals with the bureau.

(Amended by Stats. 2004, Ch. 187, Sec. 9. Effective January 1, 2005.)



19355

No licensee shall refuse to permit entry or inspection by a representative of the department, or to permit the taking of a sample of products.

(Added by Stats. 1969, Ch. 815.)



19356

No meat or meat byproduct or horsemeat or horsemeat byproduct shall be sold or offered for sale as pet food or for pet food purposes by any person under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the director, are permitted.

(Added by Stats. 1969, Ch. 815.)



19357

All labels or other identification marks or methods for articles subject to this chapter shall be approved by the director in advance of their use.

(Added by Stats. 1969, Ch. 815.)



19358

No person shall sell, transport, or offer for sale or transportation any meat or meat byproduct, horsemeat, or horsemeat byproduct subject to this article that is misbranded as prescribed by regulation of the director.

(Added by Stats. 1969, Ch. 815.)






ARTICLE 9 - Horsemeat

19360

Only horsemeat inspected by state or federal agents shall be sold or offered for sale for human consumption.

When horsemeat is offered for sale for human consumption there shall be displayed prominently in connection therewith and immediately adjacent thereto a sign with letters not less than eight inches in height and not less than three inches in width, bearing the words “horsemeat for human consumption.”

(Added by Stats. 1969, Ch. 815.)



19362

Every restaurant, cafe, or other public eating place offering or serving horsemeat for human consumption shall have stamped on all menus, in green ink letters not less than one-half inch in height and one-quarter inch in width the words “horsemeat served here”; likewise a placard must be prominently displayed bearing the words “horsemeat served here” in letters not less than four inches in height and one-half inch in width.

(Added by Stats. 1969, Ch. 815.)



19363

Horsemeat or fresh or frozen pet food shall not be packed, stored or kept in any retail establishment with or in close proximity with any food product which is or shall be offered for human consumption irrespective of its type or nature.

(Added by Stats. 1969, Ch. 815.)



19364

Horsemeat or fresh or frozen pet food shall be kept and stored in a separate unit in a retail establishment provided for that purpose. A sign which reads “horsemeat” with letters two inches high and approximately one inch wide shall be conspicuously displayed so that it can readily be seen by those in the room where such horsemeat is sold.

(Added by Stats. 1969, Ch. 815.)



19365

All inspected horsemeat shall bear a tag or label with the words “inspected horsemeat,” “U.S. government-inspected horsemeat,” “state-inspected horsemeat,” or “municipally inspected horsemeat,” depending upon the type of inspection made of the product with letters printed thereon not less than one-half inch in height; provided, that the letters may be less than one-half inch in height where the horsemeat is processed, packaged, and sealed at the point of inspection and bears the label required by the inspection agency.

(Added by Stats. 1969, Ch. 815.)



19366

All horsemeat intended for pet food purposes not produced in the State of California shall be denatured before entering the state and shall meet all requirements of this chapter and the regulations promulgated thereunder. All inspected horsemeat not produced in the State of California shall be delivered to the warehouse, distributor or elsewhere in the original shipping containers.

(Added by Stats. 1969, Ch. 815.)



19367

Nothing contained in this chapter shall prevent any city, city and county, or county from regulating or prohibiting by ordinance the sale of horsemeat in their respective communities.

(Added by Stats. 1969, Ch. 815.)






ARTICLE 10 - Regulations

19380

The director may adopt rules or regulations necessary to carry out the purpose of this chapter.

(Added by Stats. 1969, Ch. 815.)



19381

The director shall by regulation promulgate minimum standards for the fitness of pet food so that the health of the animals and citizens of this state will not be endangered by unwholesome or tainted animal food.

(Added by Stats. 1969, Ch. 815.)



19382

The director may establish by regulation, requirements to insure that vehicles used to transport dead animals and carcasses or parts or products of animals which have died other than by slaughter will not create a public health problem and that such animals, carcasses or parts or products are not diverted to human or pet food.

(Added by Stats. 1969, Ch. 815.)



19383

The director shall establish by regulation, requirements for the slaughter of animals and inspection of pet food, to insure that it is wholesome, untainted, not adulterated, properly labeled, and fit for pet food, and for the handling and disposal of condemned meat or meat byproducts to prevent their use as human or pet food.

(Added by Stats. 1969, Ch. 815.)



19384

The director shall establish by regulation the conditions under which carcasses or parts or products of animals for pet food may be processed, transported, and stored so as to prevent diversion into human food channels.

(Added by Stats. 1969, Ch. 815.)



19385

The director may establish regulations to permit the sale and distribution of food for crab bait and for the feeding of mink and zoo animals under conditions which will conform to the purposes of this chapter but without compliance with such portions thereof which the director finds are unnecessary under any special circumstances involved.

(Added by Stats. 1969, Ch. 815.)






ARTICLE 11 - Records

19400

Any person that slaughters any horse, mule, burro, sheep, goats, swine or any other bovine for use as pet food, or who by purchase or otherwise acquires possession of the meat of any horse, mule, burro, swine or bovine, and that sells or otherwise disposes of such meat for use as pet food, or operates a rendering plant shall make and keep for one year a correct record, separate from all other business records, of each such transaction, recorded at the time of the transaction, which shows all of the following:

(a) The quantity of meat, bones, or carcasses acquired or disposed of.

(b) The names and addresses of the parties to the transaction.

(c) The date.

(d) The place to which such meat was shipped or delivered.

(e) The name of the person that made the shipment or delivery.

(Added by Stats. 1969, Ch. 815.)



19401

This article does not apply to any of the following:

(a) Retail sales of any fresh or processed meat or meat product in a quantity of five pounds or less to any one person.

(b) Any canned or prepackaged meat or meat product in any package of five pounds or less which is conspicuously labeled to show the common or usual names of the ingredients arranged in the order of the predominance contained in the package.

(Added by Stats. 1969, Ch. 815.)



19402

All horsemeat and animal food records shall be open at all times during the hours of operation to the inspection of the director, any health officer or sanitation inspector.

(Added by Stats. 1969, Ch. 815.)



19403

It is unlawful for any person that is required to keep horsemeat and pet food records to fail to keep such records, or to fail or refuse to permit an authorized inspection of the horsemeat and pet food records.

(Added by Stats. 1969, Ch. 815.)



19404

Every dead animal hauler shall keep a record when and where each carcass is picked up and delivered. The record shall be kept for a period of one year, and open to inspection by any agent of the department.

(Amended by Stats. 2004, Ch. 187, Sec. 10. Effective January 1, 2005.)






ARTICLE 12 - Enforcement

19420

There is in the Department of Agriculture a compliance and evaluation team.

(Added by Stats. 1969, Ch. 815.)



19421

The compliance and evaluation team’s primary duty shall be the enforcement of the provisions of this chapter and the regulations made pursuant thereto.

(Added by Stats. 1969, Ch. 815.)






ARTICLE 12.5 - Inspection Fees

19430

Any person who is licensed pursuant to this chapter, who requests inspection at time which is considered as overtime by Section 19352 shall be liable for overtime inspection fees.

(Added by Stats. 1969, Ch. 815.)



19432

Any fee, charge, or assessment payable under the provisions of this chapter and regulations promulgated pursuant to it, shall constitute a debt of the person owing such fee, charge or assessment and shall be payable to the director on the date provided by the director. If such person does not pay the charge or assessment on the date specified, the director shall add to such unpaid fee, charge or assessment an amount not exceeding 25 percent of such unpaid charge, fee, or assessment.

(Added by Stats. 1969, Ch. 815.)



19433

In establishing such fee, charge, or assessment the director shall give consideration to the fees, charges and assessments provided under the provisions of law stated above, with the exception of the license fees. The schedule of fees, charges, and assessments may from time to time be revised by the director as he deems necessary. Such schedules may be sufficient to provide such reserves as the director deems necessary.

(Added by Stats. 1969, Ch. 815.)






ARTICLE 13 - Penalties

19440

Any person who is found guilty of violating any of the provisions of this chapter or the rules and regulations promulgated under this chapter is subject to imprisonment in a county jail for not more than one year or a fine of not more than five thousand dollars ($5,000), or both that imprisonment and fine; but if the violation is committed after a conviction of that person under this section has become final, or the violation is committed with intent to defraud or mislead, the person shall be subject to imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or a fine of not more than fifteen thousand dollars ($15,000), or both that imprisonment and fine.

(Amended by Stats. 2012, Ch. 303, Sec. 2. Effective January 1, 2013.)



19441

Any person who, as principal or agent, employer or employee, adulterates any other meat or meat food product intended for human food with horsemeat or the product of an animal which has died otherwise than by slaughter or the product of an animal slaughtered for pet food in accordance with this chapter, or represents horsemeat or pet food to be any other meat or meat food product, shall be guilty of a felony punishable by a fine of not less than ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or both.

(Amended by Stats. 2011, Ch. 15, Sec. 122. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



19443

In addition to the remedies herein provided, the department may bring an action in superior court and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this chapter. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the department shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Added by Stats. 1969, Ch. 815.)



19444

Upon conviction of a violation of any provision of this chapter, any license issued pursuant to this chapter shall be automatically suspended for 30 days. The director may, after notice and hearing, suspend the license for a longer period if he believes the suspension will promote the objectives of this chapter.

(Added by Stats. 1969, Ch. 815.)



19445

(a) In lieu of levying a civil penalty pursuant to Section 19447, and in lieu of seeking prosecution, upon complaint of the secretary, the Attorney General may bring an action for civil penalties in any court of competent jurisdiction in this state against any person who violates Article 6 (commencing with Section 19300), Article 6.5 (commencing with Section 19310), or any regulation adopted pursuant to those articles. The civil penalty imposed shall not exceed ten thousand dollars ($10,000) for each violation.

(b) Any funds recovered by the secretary pursuant to this section shall be deposited in the Department of Food and Agriculture Fund, and upon appropriation by the Legislature, shall be used for the purposes described in Section 221.

(Amended by Stats. 2011, Ch. 133, Sec. 29. Effective July 26, 2011.)



19446

In addition to any other remedies provided by this chapter, but in lieu of seeking prosecution of any violation of Article 6 (commencing with Section 19300) or Article 6.5 (commencing with Section 19310) as a misdemeanor, the director may seek recovery of a civil penalty pursuant to Section 19445 or levy civil penalties pursuant to Section 19447.

(Added by Stats. 1993, Ch. 1036, Sec. 6. Effective January 1, 1994.)



19447

(a) In lieu of any civil action pursuant to Section 19445, and in lieu of seeking prosecution, the secretary may levy a civil penalty against a person who violates Article 6 (commencing with Section 19300), Article 6.5 (commencing with Section 19310), or any regulation adopted pursuant to those articles, in an amount not to exceed five thousand dollars ($5,000) for each violation.

(b) Before a civil penalty is levied, the person charged with the violation shall receive notice of the nature of the violation and shall be granted the opportunity to review the secretary’s evidence and, for up to 30 days following the issuance of the notice, the opportunity to present written argument and evidence to the secretary as to why the civil penalty should not be imposed or should be reduced from the amount specified in the penalty notice. Notwithstanding Chapter 4.5 (commencing with Section 11400) of, and Chapter 5 (commencing with Section 11500) of, Part 1 of Division 3 of Title 2 of the Government Code or any other provision of law, this section does not require the department to conduct either a formal or informal hearing. The secretary instead may dispose of the matter upon review of the documentation presented.

(c) Any person upon whom a civil penalty is levied may appeal to the secretary within 20 days of the date of receiving notification of the penalty, as follows:

(1) The appeal shall be in writing and signed by the appellant or his or her authorized agent and shall state the grounds for the appeal.

(2) Any party, at the time of filing the appeal, or within 10 days thereafter, may present written evidence and a written argument to the secretary.

(3) The secretary may grant oral arguments upon application made at the time written arguments are made.

(4) If an application to present an oral argument is granted, written notice of the time and place for the oral argument shall be given at least 10 days prior to the date set therefor. This time requirement may be altered by an agreement between the secretary and the person appealing the penalty.

(5) The secretary shall decide the appeal on any oral or written arguments, briefs, and evidence that he or she has received.

(6) The secretary shall render a written decision within 45 days of the date of appeal, or within 15 days of the date of oral arguments. A copy of the secretary’s decision shall be delivered or mailed to the appellant.

(7) The secretary may sustain the decision, modify the decision by reducing the amount of the penalty levied, or reverse the decision.

(8) A review of the decision of the secretary may be sought by the appellant pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) (1) If the person upon whom a penalty is levied does not file a petition for a writ of administrative mandamus, the court, upon receiving a certified copy of the department’s final decision that directs payment of a civil penalty, shall enter judgment in favor of the department.

(2) After completion of the appeal procedure provided for in this section, the secretary may file a certified copy of the department’s final decision that directs payment of a civil penalty and, if applicable, any order denying a petition for a writ of administrative mandamus, with the clerk of the superior court of any county that has jurisdiction over the matter. No fees shall be charged by the clerk of the superior court for the performance of any official services required in connection with the entry of judgment pursuant to this section.

(e) Any penalties levied by the secretary pursuant to this section shall be deposited in the Department of Food and Agriculture Fund, and, upon appropriation by the Legislature, shall be used for the purposes described in Section 221.

(Amended by Stats. 2013, Ch. 76, Sec. 68. Effective January 1, 2014.)









CHAPTER 6 - Slaughter

19501

(a) Cattle, calves, horses, mules, sheep, swine, goats, or fallow deer, or poultry shall be slaughtered by the methods prescribed in this section. No state agency shall contract for, purchase, procure, or sell all or any portion of any animal, unless that animal is slaughtered in conformity with this chapter. This chapter applies to any person engaged in the business of slaughtering animals enumerated in this section, or any person slaughtering any of those animals when all, or any part of, that animal is subsequently sold or used for commercial purposes.

(b) All cattle, calves, horses, mules, sheep, swine, goats, or fallow deer subject to this part, or poultry subject to Part 1 (commencing with Section 24501) of, Part 2 (commencing with Section 25401) of, and Part 3 (commencing with Section 26401) of, Division 12 shall be slaughtered by either of the following prescribed methods:

(1) The animal shall be rendered insensible to pain by a captive bolt, gunshot, electrical or chemical means, or any other means that is rapid and effective before being cut, shackled, hoisted, thrown, or cast, with the exception of poultry which may be shackled.

(2) The animal shall be handled, prepared for slaughter, and slaughtered in accordance with ritual requirements of the Jewish or any other religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

This section does not apply to the slaughter of spent hens and small game birds, as defined by the department by regulation.

(Amended by Stats. 2000, Ch. 373, Sec. 11. Effective January 1, 2001.)



19501.5

(a) The department shall, on or before December 31, 1993, adopt regulations to implement Section 19501 as to the slaughter of poultry, and, thereafter, enforce those regulations.

(b) The regulations adopted under subdivision (a) shall apply to any person engaged in the business of slaughtering poultry, or to any person slaughtering poultry when all, or any part of, the poultry is subsequently sold or used for commercial purposes, except as provided in Section 19501. However, the department shall not utilize personnel to enforce those regulations with respect to any poultry plant in this state exempted from Chapter 2 (commencing with Section 24651) of Part 1 of Division 12 by Section 24712, 24713, or 24714.

(Added by Stats. 1991, Ch. 837, Sec. 2.)



19502

The regulations adopted under this chapter shall conform as far as possible to the regulations of the United States Department of Agriculture governing methods of slaughtering.

(Added by Stats. 1967, Ch. 1381.)



19503

The Department of Agriculture shall enforce the provisions of Section 19501 and is authorized and directed to perform the following duties:

Designate, on or before March 1, 1968, and at such times thereafter as it deems advisable, methods of slaughter and of handling in connection with slaughter, with respect to each species of livestock enumerated in Section 19501, which conform to the provisions of Section 19501. In addition, the department may designate other methods not specifically described in Section 19501. However, nothing in this section shall authorize the department to prohibit any method specifically permitted in Section 19501.

(Added by Stats. 1967, Ch. 1381.)












DIVISION 10 - CATTLE PROTECTION

CHAPTER 1 - Definitions

20001

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Enacted by Stats. 1967, Ch. 15.)



20002

“Animal,” “calf,” and “cattle” mean only bovine animals.

(Enacted by Stats. 1967, Ch. 15.)



20003

“Brand” means a design which is permanently impressed on the hide of an animal by burning with acid, a chemical compound, or a hot iron.

(Enacted by Stats. 1967, Ch. 15.)



20004

“Brand” includes “brand and mark” if a mark is recorded or used with a brand.

(Enacted by Stats. 1967, Ch. 15.)



20005

“Bureau” means the Bureau of Livestock Identification.

(Enacted by Stats. 1967, Ch. 15.)



20006

“Carcass” means the carcass of an animal.

(Enacted by Stats. 1967, Ch. 15.)



20007

“Cattle record brand” means a brand used to classify an animal for the purpose of keeping records which relate to the animal.

(Enacted by Stats. 1967, Ch. 15.)



20008

“Chief” means the Chief of the Bureau of Livestock Identification.

(Enacted by Stats. 1967, Ch. 15.)



20009

“Hide” means the hide of an animal.

(Enacted by Stats. 1967, Ch. 15.)



20010

“Inspector” means a hide and brand inspector. It includes the chief, regional brand supervisors, senior brand inspectors, investigators, and persons employed on a collaborative basis pursuant to Section 483 to carry out this division.

(Amended by Stats. 1986, Ch. 828, Sec. 1.)



20011

“Mark” means a design which is cut into or from the ear, dewlap, or other part of an animal.

(Enacted by Stats. 1967, Ch. 15.)



20012

“Vent” means a design which is permanently impressed on the hide of a branded animal for the purpose of voiding the prior brand.

(Enacted by Stats. 1967, Ch. 15.)



20013

“Feedlot” means a beef cattle feedlot or feed yard having more than 500 head of cattle at one time during the calendar year in which cattle are being fed for slaughter.

(Amended by Stats. 1977, Ch. 385.)



20014

“Beef cattle” means bovine animals of any breed being grown primarily for meat production.

(Amended by Stats. 1977, Ch. 385.)



20015

“Registered feedlot” means a feedlot defined in Section 20013 that is registered with the bureau in accordance with Sections 21081 and 21082.

(Amended by Stats. 1977, Ch. 385.)



20016

“Licensed frozen food locker plant” means an establishment defined and licensed pursuant to Chapter 14 (commencing with Section 28800) of Division 22 of the Health and Safety Code.

(Added by Stats. 1973, Ch. 938.)



20017

“Modified point-of-origin inspection area” means any area designated by the director, by regulation, pursuant to Section 21111.

(Amended by Stats. 1977, Ch. 385.)



20018

“Upon entry into a registered feedlot” means brand inspection of the cattle as soon after arrival at the feedlot as is consistent with the provisions of Section 21172.5.

(Amended by Stats. 1977, Ch. 385.)



20019

“Processor” means an establishment in which, for compensation directly or indirectly, meat or meat products are cut, wrapped, or frozen to be delivered for frozen storage by the ultimate customer.

(Added by Stats. 1973, Ch. 938.)



20020

“Point of sale” as used in Section 22004.1 means the first place where the transaction occurs when the hide is sold or otherwise transferred by the person who slaughtered the animal.

(Added by Stats. 1973, Ch. 938.)



20021

“Modified point of origin inspection,” as provided in Sections 21111 and 21112, pertains only to the inspection of cattle where there is no sale within a designated modified point of origin inspection area prior to transportation for pasture-to-pasture purposes when crossing the area boundary.

(Amended by Stats. 1983, Ch. 592, Sec. 1.)



20022

“Full point of origin inspection area” means any area designated by the director, by regulation, pursuant to Sections 21141 and 21141.5.

(Added by Stats. 1982, Ch. 210, Sec. 2. Effective May 24, 1982.)



20023

“Full point of origin inspection” as provided in Sections 21141 and 21141.5 means the inspection of all cattle, except as herein excepted, prior to transportation across the area boundary. However, pasture-to-pasture movement within the area is permitted without inspection, and cattle moving to a destination point within the area shall pay the destination inspection fee only.

(Amended by Stats. 1983, Ch. 592, Sec. 2.)



20024

“Destination point inspection” means the inspection of cattle within the California borders after shipment directly to a posted stockyard, public salesyard, private cattle sales market, licensed slaughterhouse, or registered feedlot, without prior inspection.

(Added by Stats. 1982, Ch. 210, Sec. 4. Effective May 24, 1982.)



20025

“Cattle movement” means the transportation of cattle by vehicle or herding, such as a drive of an animal herd.

(Added by Stats. 1982, Ch. 210, Sec. 5. Effective May 24, 1982.)



20026

“Private treaty transaction,” as used in this division, means the transfer of ownership of cattle or livestock by agreement or contract, at a point other than a destination point.

(Added by Stats. 1982, Ch. 210, Sec. 6. Effective May 24, 1982.)



20027

“Pasture-to-pasture movement” means transportation of cattle, or leading or herding from one feeding or pasture premise to another feeding or pasture premise with no change of ownership.

(Added by Stats. 1982, Ch. 210, Sec. 7. Effective May 24, 1982.)



20028

“Transportation, transport, or transporting” as used in this division means to carry livestock from one place to another by means of a vehicle which may be propelled, moved, or drawn on land or water, or may be airborne.

(Added by Stats. 1983, Ch. 592, Sec. 3.)



20029

“Shipper” means any person who transfers cattle from one geographical location to another.

(Added by Stats. 1984, Ch. 558, Sec. 1.)



20030

“Licensed slaughterer” means any person who is in the business of slaughtering bovine animals and who has applied to and been issued a grant of inspection by the United States Department of Agriculture Food Safety and Inspection Service.

(Added by Stats. 1986, Ch. 828, Sec. 2.)






CHAPTER 2 - General Provisions

ARTICLE 1 - Application

20151

(a) The Legislature finds and declares that this division is enacted in the exercise of the police power of this state for the purpose of protecting the cattle industry of this state from losses of livestock by theft and straying.

(b) The Legislature further finds and declares that the protection should be afforded through a system of brand inspection of cattle as the cattle are moved and marketed within this state, and that, to the extent that adequate funding is made available, an investigative unit be maintained within the department for the purpose of assisting local law enforcement agencies in combating cattle theft in this state.

(c) The department shall develop a surveillance patrol program, to the extent that adequate funding is made available, to assist in the detection and apprehension of persons involved in cattle theft.

(Amended by Stats. 1991, Ch. 361, Sec. 1. Effective August 30, 1991.)



20152

The provisions of this division, including the payment of fees, are applicable to all state and county institutions which are engaging in livestock operations.

(Added by Stats. 1973, Ch. 938.)






ARTICLE 2 - Regulation

20171

The director may make such regulations as may be reasonably necessary to carry out this division and to protect the cattle of this state from theft and misappropriation.

(Enacted by Stats. 1967, Ch. 15.)



20172

The regulations shall be published in one or more stock journals of general circulation in the state before they become effective.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Investigations

20201

The director may make any necessary investigations relative to reported violations of this division, pursuant to Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)



20202

The person in custody of any records required to be kept by any provision of Divisions 9 (commencing with Section 16301), 10 (commencing with Section 20001), or 11 (commencing with Section 23001) shall exhibit such records upon demand by any inspector or peace officer.

Such records include, but are not limited to, the following documents:

(a) Brand inspection certificates.

(b) Bills of sale or bills of consignment.

(c) Truck invoices and bills of lading.

(d) Shipping and receiving slips.

(e) Sales invoices or certificate of sale.

(Added by Stats. 1976, Ch. 1221.)



20203

It is unlawful for any person to refuse to exhibit any records to any inspector or peace officer who is acting in accordance with the provisions of Section 20202.

(Added by Stats. 1976, Ch. 1221.)






ARTICLE 4 - Criminal Penalties

20221

Every person that violates this division is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment of not less than 10 days nor more than one year, or by both that fine and imprisonment. Each violation during any day constitutes a separate offense.

(Amended by Stats. 1988, Ch. 812, Sec. 2.)



20222

Any person who uses an unrecorded, forfeited, or canceled brand shall pay a penalty upon a first violation of one hundred dollars ($100); upon a second violation within the same 12-month period, a penalty of two hundred dollars ($200); and upon a third or subsequent violation within the same 12-month period, a penalty of five hundred dollars ($500), which is in addition to any other penalty provided by law.

(Amended by Stats. 1984, Ch. 558, Sec. 2.)






ARTICLE 5 - Civil Penalties and Remedies

20251

Any person that violates any provision of this division, or any regulation which is issued pursuant to it, is liable civilly for a penalty in an amount not to exceed a sum of five hundred dollars ($500) for each violation. Any money which is recovered under this section shall be paid into the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)



20252

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring an action for civil penalties in the name of the people of this state in any court of competent jurisdiction in this state against any person violating any provision of this division.

(Enacted by Stats. 1967, Ch. 15.)



20253

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring an action in the name of the people of this state in the superior court for an injunction against any person violating any provision of this division or any regulation which is duly issued by the director pursuant to it.

Any proceedings pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Collection and Disposition of Money

20281

The department shall, at least once a month, report to the State Controller the total amount of money collected for fees, penalties, judgments, or otherwise. It shall, at the same time, pay into the State Treasury the entire amount of such receipts. The receipts shall be credited to the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)



20282

Any money in the Department of Agriculture Fund derived under any of the provisions of this division may be expended for the administration and enforcement of any of the provisions of this code stated in Section 16461, notwithstanding any other provision of law which limits the expenditure of any such money to some specific section, article, or chapter of this division.

(Amended by Stats. 1967, Ch. 13.)



20283

A civil action may be brought by the department to recover any fee, penalty, or other money that becomes due pursuant to this division.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - Enforcement

ARTICLE 1 - Bureau of Livestock Identification

20401

There is in the department the Bureau of Livestock Identification.

(Enacted by Stats. 1967, Ch. 15.)



20402

The bureau is administered by a chief who is appointed by the director pursuant to the State Civil Service Act, Part 2 (commencing with Section 18500), Division 5, Title 2 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)



20403

The chief shall administer and enforce this division and shall perform such other duties within the scope of his employment as the director may require.

(Enacted by Stats. 1967, Ch. 15.)



20404

The chief is responsible to the director for the proper administration and enforcement of this division.

(Enacted by Stats. 1967, Ch. 15.)



20405

The chief shall assist in the prosecution of persons charged with violation of any provision of this division.

(Enacted by Stats. 1967, Ch. 15.)



20406

Subject to the approval of the director, the chief shall appoint such inspectors and other assistants as may be necessary to carry out this division.

(Enacted by Stats. 1967, Ch. 15.)



20407

Subject to the approval of the director, the chief may employ investigators to investigate reported thefts or losses of cattle.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Inspectors and Other Peace Officers

20432

Each inspector may enforce the provisions of Chapter 5 (commencing with Section 484), Title 13, Part 1 of the Penal Code, with reference to theft of any animal or carcass, and is authorized, as a public officer, to arrest for any such offense. In the event of an arrest pursuant to this section, the provisions of Section 835a of the Penal Code shall apply as if the inspector were a peace officer.

(Amended by Stats. 1968, Ch. 1222.)



20433

Each sheriff, member of the California Highway Patrol, and other peace officer shall cooperate and assist in enforcing this division.

(Enacted by Stats. 1967, Ch. 15.)



20434

Each sheriff or other officer to whom a complaint which relates to the loss or theft of cattle is made shall forthwith transmit to the bureau a report which shows all of the following:

(a) The number of animals that are involved.

(b) A description of the animals, including any marks and brands on them.

(c) The date of the loss or theft.

(d) Any other information which the chief may by regulation require.

(Enacted by Stats. 1967, Ch. 15.)



20435

If an inspector or peace officer finds any animal, hide, carcass, or portion of a carcass in the possession of any person that he has reason to believe is not the legal owner or entitled to the possession of it, he shall take possession of it or notify the person in possession where to leave it pending investigation.

(Amended by Stats. 1968, Ch. 1222.)



20436

A person shall not, without a release from the inspector or peace officer, dispose of the animal, hide, carcass, or portion of a carcass within 30 days after receiving the notice pursuant to Section 20435 or until it is released by the inspector or peace officer.

(Enacted by Stats. 1967, Ch. 15.)



20437

Any animal, hide, carcass, or portion of a carcass shall not be held pursuant to Section 20435 for more than 30 consecutive days, unless the notice of seizure is renewed by the inspector or peace officer.

(Amended by Stats. 2002, Ch. 664, Sec. 85. Effective January 1, 2003.)



20438

Any inspector or peace officer may stop any conveyance which is transporting any animal, hide, carcass, or portion of a carcass on any public thoroughfare for the purpose of making an investigation and may take possession of the animal, hide, carcass, or portion of a carcass and hold it for not to exceed 30 days pending an investigation.

(Enacted by Stats. 1967, Ch. 15.)



20439

Any expense which is incurred in caring for any property which is seized pursuant to this article shall be paid by the owner of the property. The cost of caring for the property so held is a lien upon the property. The lien may be enforced in the manner which is prescribed in Section 3052 of the Civil Code.

(Enacted by Stats. 1967, Ch. 15.)



20440

Any animal which is seized by or comes into the possession of an inspector pursuant to this division shall be disposed of as provided in Chapter 7 (commencing with Section 17001), Part 1, Division 9 of this code.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Livestock Identification Advisory Board

20461

As used in this article, “board” means the Livestock Identification Advisory Board.

(Enacted by Stats. 1967, Ch. 15.)



20462

There is in the department the Livestock Identification Advisory Board, which consists of seven members. The director may appoint one additional member on the board, as provided in Section 20463.

(Amended by Stats. 1978, Ch. 188.)



20462.5

It is hereby declared, as a matter of legislative determination, that persons appointed to the Livestock Identification Advisory Board pursuant to this article are intended to represent and further the interest of the particular agricultural industries concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such board, the particular agricultural industries concerned are tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)



20463

The director shall appoint the members to the board as follows:

(a) Two shall be beef cattle producers.

(b) Two shall be dairymen.

(c) One shall be engaged in the livestock marketing business.

(d) Two shall be operators of registered feedlots.

The director may appoint one additional member on the board, who shall be a public member. Upon the director’s request, the board shall submit to the director the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the director as a public member of the board. The director may appoint one of the nominees as the public member on the board. If all nominees are unsatisfactory to the director, the board shall continue to submit lists of nominees until the director has made a selection. Any vacancy in the office of the public member of the board shall be filled by appointment by the director from the nominee or nominees similarly qualified submitted by the board. The public member of the board shall represent the interests of the general public in all matters coming before the board and shall have the same voting and other rights and immunities as other members of the board.

(Amended by Stats. 1978, Ch. 188.)



20464

In making his selection of the membership of the board, the director shall take into consideration the recommendations of organizations and associations of cattlemen, dairymen, livestock marketing agencies, and general farm organizations.

(Enacted by Stats. 1967, Ch. 15.)



20465

The term of office of the members of the board is four years. Any vacancy which occurs during an unexpired term shall be filled by appointment for the unexpired term.

(Enacted by Stats. 1967, Ch. 15.)



20466

The members of the board shall serve without compensation but are entitled to their traveling expenses in the same amount as is provided for other nonsalaried board and commission members who serve the state.

(Enacted by Stats. 1967, Ch. 15.)



20467

The board shall assist the director and the Chief of the Bureau of Livestock Identification in the administration and enforcement of Part 1 (commencing with Section 16301) and Part 2 (commencing with Section 17401) of Division 9, Chapter 2 (commencing with Section 18351) and Chapter 3 (commencing with Section 18501) of Part 3 of Division 9, Division 10 (commencing with Section 20001), and Division 11 (commencing with Section 23001). The board shall make recommendations to the director concerning such administration and enforcement. Any such recommendation shall be made effective upon approval of the director, including recommendations under subdivisions (a), (b), (c), and (d) of Section 20469.

(Amended by Stats. 1970, Ch. 967.)



20468

The members of the board shall confer with all of the following regarding matters which are involved in the administration of the enforcement functions of the Bureau of Livestock Identification:

(a) The director and the Chief of the Bureau of Livestock Identification.

(b) Livestock producers and marketers.

(c) Farm and livestock organizations.

(d) Other cooperating agencies.

(Amended by Stats. 1969, Ch. 730.)



20469

The board shall make recommendations to the director and to the Chief of the Bureau of Livestock Identification relative to all of the following:

(a) Improvements and changes in the administration and enforcement of the hide and brand laws and regulations which are adopted pursuant to such laws.

(b) Procedures which are followed by the Bureau of Livestock Identification.

(c) Curbing of livestock thefts.

(d) The annual budget for the Bureau of Livestock Identification.

(e) Legislation which is designed to improve the functioning of the bureau.

(Amended by Stats. 1970, Ch. 967.)



20470

The board shall meet at the call of its chairman. It shall meet at least once in every three months.

(Enacted by Stats. 1967, Ch. 15.)



20471

The meetings of the board shall be held in the offices of the department at Sacramento, or elsewhere within the state, if necessary for the proper performance of its duties.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 4 - Brands and Brand Records Generally

ARTICLE 1 - Requirements

20601

It is the ultimate object of this division to provide for statewide recordation of brands with the entire state as one branding district.

(Enacted by Stats. 1967, Ch. 15.)



20602

Brands for the purpose of establishing or indicating ownership of cattle may be recorded pursuant to this chapter. Brands for other purposes shall not be recorded.

(Enacted by Stats. 1967, Ch. 15.)



20603

The chief shall, by regulation, prescribe the location on the animal where different types of brands, including recorded brands and cattle record brands, may be applied.

(Enacted by Stats. 1967, Ch. 15.)



20604

It is unlawful for any person to brand any animal except in accordance with the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



20605

It is unlawful for any person to use an unrecorded, forfeited, or canceled brand.

(Enacted by Stats. 1967, Ch. 15.)



20606

It is unlawful for any person to apply a recorded brand in any location on the animal except that which is specified on the brand registration certificate.

The use of a brand on any location except that which is specified on the brand registration certificate is the same as the use of an unrecorded brand.

(Enacted by Stats. 1967, Ch. 15.)



20607

It is unlawful for any person to use a brand on cattle indicating ownership unless the cattle are owned by him or he has been authorized by the owner of the cattle and the brand is recorded under the owner’s name and is on file with the Bureau of Livestock Identification.

(Enacted by Stats. 1967, Ch. 15.)



20608

Proof of possession or ownership of cattle with an unrecorded, forfeited, or canceled brand establishes a rebuttable presumption that the person in possession or the owner of the cattle has branded them with such brand. This presumption is a presumption affecting the burden of proof.

(Amended by Stats. 1967, Ch. 262.)



20609

In every suit at law or in equity, if the title to any animal is involved, proof of the brand of the animal establishes a rebuttable presumption that the owner of the brand was the owner of the animal at all times during which the brand was duly recorded as provided in this code. This presumption is a presumption affecting the burden of proof.

The right of any person to use such brand may be established by a certified copy of the brand records on file in the bureau.

(Amended by Stats. 1967, Ch. 262.)



20610

(a) The owner of cattle brought into this state from out of state for grazing purposes may apply to the director for a permit to allow the branding of the cattle with a brand recorded in another state. The director may issue a permit for this purpose under all of the following conditions:

(1) The owner of an identical brand recorded for use in this state has been notified and has given written consent for the use of the brand.

(2) The brand is limited to use on suckling calves which are accompanied by their mothers bearing the same brand.

(3) The herd is inspected by the bureau prior to branding.

(b) The director may charge a fee for inspection as provided in Article 9 (commencing with Section 21281) of Chapter 6, including a time and mileage charge, to cover the cost of providing the inspection.

(c) The director may establish and charge a fee to cover the cost of issuing the permit authorized by this section. The fee for the permit shall not exceed one hundred dollars ($100).

(d) This section is applicable only to those cattle brought into this state from a state which has implemented a reciprocal program for cattle from this state.

(Added by Stats. 1989, Ch. 130, Sec. 1.)






ARTICLE 2 - Venting Brand Requirements

20631

Venting a brand consists of rebranding a branded animal, by the owner of the animal, for the purpose of voiding his prior brand.

(Enacted by Stats. 1967, Ch. 15.)



20632

A vent brand may be applied on the loin of an animal which corresponds to the side the owner’s registered brand.

(Enacted by Stats. 1967, Ch. 15.)



20633

Only the owner’s recorded brand may be used as a vent. Recordings shall not be issued which allow the use of any other brand as a vent.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Applications

20661

Any person that desires to use a brand in this state may acquire the right to do so pursuant to this chapter. Application forms for this purpose shall be furnished by the bureau upon request.

(Enacted by Stats. 1967, Ch. 15.)



20662

To conform to the objective of this chapter, all applications for the recordation of a brand shall be accepted by the chief only if the proposed brand design fulfills the following requirements:

(a) Is not in conflict with any other recorded brand in this state.

(b) Is capable of producing a like design when burned into the hide of an animal.

(c) Is capable of readily symbolizing the intended design to any person who views it.

(d) Lends itself to common verbal description.

(Amended by Stats. 1971, Ch. 930.)



20663

An application for the recordation of a brand shall be filed with the bureau.

(Enacted by Stats. 1967, Ch. 15.)



20664

The application shall contain all of the following:

(a) A facsimile of the brand which is sought to be recorded.

(b) A statement of the location on the animal where the brand is to be applied.

(c) The name and address of the applicant.

(d) The signature of a parent or guardian if the applicant is under 18 years of age.

(Amended by Stats. 1971, Ch. 1748.)



20665

A mark may be recorded only with a brand. If a mark is sought to be recorded with a brand, the application shall also contain a diagram which shows the manner of marking.

(Enacted by Stats. 1967, Ch. 15.)



20666

Upon receipt of an application, the bureau shall examine the application and compare the design applied for with brands that are already of record.

(Enacted by Stats. 1967, Ch. 15.)



20667

An application shall not be accepted for the recordation of a brand which consists only of a mark.

(Enacted by Stats. 1967, Ch. 15.)



20668

An application shall not be accepted for the recordation of a brand if the brand is to be applied to any of the following:

(a) Either jaw.

(b) The face.

(c) The nose.

(d) Either loin.

(e) The breeching of an animal.

(Enacted by Stats. 1967, Ch. 15.)



20669

An application shall not be accepted for the recordation of a brand which is accompanied by a mark if the use of the mark involves cutting off more than one-half of an ear.

(Enacted by Stats. 1967, Ch. 15.)



20670

An application shall not be accepted for the recordation of a brand except upon the payment of the fee for the recordation of the brand.

(Enacted by Stats. 1967, Ch. 15.)



20671

If the application does not conform to the requirements of, or cannot be accepted pursuant to, this chapter, a statement of the reason why it cannot be accepted shall be transmitted to the applicant.

(Enacted by Stats. 1967, Ch. 15.)



20672

Any person who is aggrieved at any determination made pursuant to Section 20662 may appeal in person to the Livestock Identification Advisory Board. Upon receipt of a written request from the person appealing the decision, such person shall be permitted to present his views to the board. The board may recommend to the director to affirm, reverse, or modify the determination. The decision of the director shall be final.

(Added by Stats. 1971, Ch. 930.)






ARTICLE 4 - Recordation

20691

The bureau shall maintain a record of all brands that are recorded, except forfeited or canceled brands which are subject to Section 20701.

(Enacted by Stats. 1967, Ch. 15.)



20692

Any person, upon request to the bureau, shall be furnished information as to any recorded brand.

(Enacted by Stats. 1967, Ch. 15.)



20693

A brand shall not be recorded if it consists of any letters or characters which are applied in more than one branding location on the animal.

(Enacted by Stats. 1967, Ch. 15.)



20694

A brand shall not be recorded for any person under 18 years of age unless the application is countersigned by his parent or guardian.

(Amended by Stats. 1971, Ch. 1748.)



20695

Recordation of a brand consists of entering in the brand records the matters which are contained in the application, together with the date of recordation, and the execution by the bureau of a cattle brand registration certificate.

(Enacted by Stats. 1967, Ch. 15.)



20696

The original cattle brand registration certificate shall be kept on file in the bureau. A duplicate certificate shall be issued to the person in whose name the brand is recorded.

(Enacted by Stats. 1967, Ch. 15.)



20697

The issuance to a person of a cattle brand registration certificate confers upon the person to whom it is issued both of the following:

(a) The right to use the brand until the right to use it is forfeited or the record of the brand is canceled pursuant to this chapter.

(b) The right to use the same brand on the same location on horses, mules, burros, sheep, and swine if not in conflict with a previously recorded brand.

(Enacted by Stats. 1967, Ch. 15.)



20698

The right to use a brand is a property right and may be sold or otherwise transferred.

(Enacted by Stats. 1967, Ch. 15.)



20699

A transferee of a brand shall not use the brand until the transfer has been recorded by the bureau.

(Enacted by Stats. 1967, Ch. 15.)



20700

The record of any brand may be canceled at any time upon the written request of the person in whose name it is recorded.

(Enacted by Stats. 1967, Ch. 15.)



20701

The records of brands which have been forfeited or canceled for more than five years may be removed from the files and destroyed.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Suspension and Forfeiture

20721

The right to use a recorded brand is lost by the failure to pay the fees which are required by Article 6 (commencing with Section 20751) of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



20722

If the renewal fee that is required by Article 6 (commencing with Section 20751) is not paid by April 30th following the recordation of the brand, or by April 30th of the year that follows the last year for which the renewal fee has been paid, the right to use the brand is suspended by operation of law as of April 1st of that year.

(Amended by Stats. 1998, Ch. 680, Sec. 24. Effective January 1, 1999.)



20723

If the right to use a brand is suspended for more than one year, the right is forfeited on April 1st following the year of suspension. The brand, thereafter, may be rerecorded by the former owner or it may be applied for by any other person pursuant to this chapter.

(Amended by Stats. 1998, Ch. 680, Sec. 25. Effective January 1, 1999.)



20724

The right to use any brand which conflicts with any brand which has a prior cattle brand registration certificate number pursuant to this chapter is forfeited. All recordations shall be on a statewide basis.

(Enacted by Stats. 1967, Ch. 15.)



20725

(a) Any person convicted of Section 487a of the Penal Code shall be prohibited from registering or owning, in whole or in part, a brand for a period of five years following the date of the conviction.

(b) Upon being notified of the conviction, the secretary shall terminate the registration of any brand registered to a person convicted of Section 487a of the Penal Code.

(Added by Stats. 2014, Ch. 129, Sec. 1. Effective January 1, 2015.)






ARTICLE 6 - Fees and Penalties

20751

The fee for each application for recording a brand is sixty dollars ($60).

(Amended by Stats. 2007, Ch. 267, Sec. 1. Effective January 1, 2008.)



20752

The fee entitles the applicant to the recordation of one brand, one duplicate brand registration certificate, and the right to use the brand until the following April 1st. The fee for each additional duplicate is ten dollars ($10).

(Amended by Stats. 2007, Ch. 267, Sec. 2. Effective January 1, 2008.)



20754

Except as otherwise provided in Section 20755, the owner of a brand shall, on or before April 30th after its recordation, pay to the bureau a biennial period renewal fee of sixty dollars ($60) for the right to continue to use the brand.

(Amended by Stats. 2007, Ch. 267, Sec. 3. Effective January 1, 2008.)



20755

The owner of a recorded brand may, on or before April 30 of any year, pay in advance to the bureau a sum that is a multiple of sixty dollars ($60). The payment entitles him or her to use the brand for a minimum of two years, but not to exceed 10 years, at the rate of thirty dollars ($30) per year on and after April 1 of that year. If the advance payment is made, biennial renewals for the years within the period for which advance payment has been made are not required.

(Amended by Stats. 2008, Ch. 179, Sec. 80. Effective January 1, 2009.)



20756

If the right to use a brand is suspended for failure to pay the renewal fee, it may be reinstated within one year from the date of suspension upon the payment of the biennial renewal fee of sixty dollars ($60) plus a twenty-five dollar ($25) penalty fee.

(Amended by Stats. 2007, Ch. 267, Sec. 5. Effective January 1, 2008.)



20757

(a) Except as provided in subdivision (b), the fee for rerecording a forfeited or canceled brand shall be one hundred twenty dollars ($120). This amount shall accompany the application to rerecord.

(b) When a penalty has been paid pursuant to Section 20222, within 30 days of the date the application to rerecord is received by the director, the fee to rerecord shall be sixty dollars ($60).

(Amended by Stats. 2007, Ch. 267, Sec. 6. Effective January 1, 2008.)



20758

The fee for recording the transfer of a brand, including a new certificate, is sixty dollars ($60).

(Amended by Stats. 2007, Ch. 267, Sec. 7. Effective January 1, 2008.)



20759

If the applicant fails to submit within 60 days of the date of receipt by the department of application for recording or re-recording a brand, or for recording the transfer of a brand, any information or document which is required by this chapter, the application lapses. The applicant is not entitled to the recording or re-recording of the brand, or the recording of the transfer of the brand, unless and until he submits a new application and another fee for it.

(Enacted by Stats. 1967, Ch. 15.)



20760

The fees or penalties prescribed in this article may be raised or lowered under one of the following conditions:

(a) Lowered by the director, based upon a finding and recommendation of the Livestock Identification Advisory Board, whenever they determine that the cost of administering and enforcing the provisions of this division may be maintained with a lower fee.

(b) Increased by an amount not to exceed 20 percent of the statutory fee, by the director upon the recommendation of the Livestock Identification Advisory Board whenever the board determines that the costs of administering and enforcing the provisions of this division require a greater fee. The advisory board shall approve any increase in fees by a two-thirds vote of its entire membership.

(Added by Stats. 1984, Ch. 635, Sec. 1.)






ARTICLE 7 - Similar Brands

20791

If the brand records on file with the bureau disclose that two or more brands have been recorded which appear to be so similar as to be misleading or conflicting, the chief may, and upon request of the owner of one of such brands he shall, cause an investigation to be made and a hearing held upon the matter.

(Enacted by Stats. 1967, Ch. 15.)



20792

Notice of the hearing shall be given to each interested person at least 10 days prior to the hearing.

(Enacted by Stats. 1967, Ch. 15.)



20793

At the hearing, the chief shall first determine if the brands are so similar as to be misleading or conflicting. The chief shall dismiss the proceedings as to any brands which he finds are not so similar as to be misleading or conflicting.

(Enacted by Stats. 1967, Ch. 15.)



20794

If, at the hearing, the chief finds that two or more brands have been recorded which are so similar as to be misleading or conflicting, he shall determine which of the conflicting brands has been of record for the longest consecutive period of time. The owner of such brand has the right to continue to use his brand. The conflicting brand shall be canceled.

(Enacted by Stats. 1967, Ch. 15.)



20795

The owner of a recorded brand may request the chief to make an investigation if there are cattle other than his own which bear a brand so similar to such owner’s brand as to be misleading or conflicting.

(Enacted by Stats. 1967, Ch. 15.)



20796

If, after the investigation, the chief finds sufficient cause for such action, he may require that the cattle, other than those of the owner of the brand which is recorded, be branded with some other brand which is approved by the chief and recorded pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



20797

Any person who loses his or her right to use a brand as a result of the determination of the chief pursuant to this article may appeal to the secretary within 15 days. The secretary may affirm, reverse, or modify the determination of the chief.

(Amended by Stats. 1999, Ch. 83, Sec. 60. Effective January 1, 2000.)









CHAPTER 5 - Cattle Record Brands

20901

Notwithstanding any other provision of this division, cattle may be branded pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



20902

A cattle record brand shall be used only for purposes of identification. It is not evidence of ownership.

(Enacted by Stats. 1967, Ch. 15.)



20903

A cattle record brand shall not be recorded.

(Enacted by Stats. 1967, Ch. 15.)



20904

A cattle record brand may be placed upon either loin in front of the hip and behind the ribs of the animal.

(Amended by Stats. 1996, Ch. 653, Sec. 13. Effective January 1, 1997.)



20905

A cattle record brand for dairy cattle of the Holstein, Jersey, Guernsey, Ayrshire, Brown Swiss, Dutch Belted, and Milking Shorthorn breeds may be placed upon the right hip rather than upon the loin.

(Enacted by Stats. 1967, Ch. 15.)



20906

A cattle record brand consists of:

(a) Consecutive numerals, letters, or a combination of numerals or letters if placed upon the loin of an animal.

(b) At least three consecutive numerals that constitute a number greater than 200 if placed upon the right hip of an animal.

(Amended by Stats. 1996, Ch. 653, Sec. 14. Effective January 1, 1997.)






CHAPTER 6 - Inspection of Cattle

ARTICLE 1 - Requirements, Generally

21051

Except as otherwise provided in this chapter, cattle shall be inspected as follows:

(a) Whenever cattle are sold or ownership is transferred.

(b) Prior to movement out of any designated modified point-of-origin inspection area, for purposes other than sale or slaughter and no change of ownership is involved, as provided in Section 21111.

(c) Prior to movement out of the state.

(d) Upon entry into a registered feedlot.

(e) Prior to slaughter.

(f) Prior to release or sale from a public stockyard, public saleyard, or public or private cattle sales market.

(g) Prior to release from a posted stockyard or posted saleyard.

(h) Prior to transportation out of a full point-of-origin area, as provided in Section 21141.

(i) Prior to transportation or movement from premises designated as quarantine, restriction, or isolated areas pursuant to Section 9565.

(Amended by Stats. 2001, Ch. 182, Sec. 4. Effective January 1, 2002.)



21051.3

(a) Any person who moves or transports any animal without inspection, as required by this chapter, is liable to the director for a civil penalty in the amount of the expenses incurred by the director to investigate and prosecute the violation and, if the violation involved the unlawful taking of animals, the expenses incurred by the director to recover and return the animal or animals to their owner.

(b) If the director finds that a violation of subdivision (a) has occurred, he or she shall calculate the amount of the civil penalty and make demand for payment within 30 days thereof. The respondent may deny liability in whole or in part, in which case the director shall set the matter for hearing before a hearing officer of the department or, at the director’s discretion, pursuant to Section 11502 of the Government Code. The hearing procedure under this subdivision shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The respondent may petition for judicial review of the director’s determination to assess a civil penalty pursuant to Section 1094.5 of the Code of Civil Procedure by filing an action within 30 days of the date of service of the director’s decision.

(d) The civil penalty in this section is in addition to any other civil or criminal penalties provided by law.

(e) Any funds collected pursuant to this section shall be paid into the Department of Food and Agriculture Fund.

(Added by Stats. 1985, Ch. 644, Sec. 1.)



21051.4

(a) In addition to any other penalty provided by this chapter, the director may levy a civil penalty against any person who violates this chapter of an amount not to exceed one hundred dollars ($100) for each violation.

(b) Before a civil penalty is levied, the person who is charged with a violation shall be provided a notice of the violation, shall have an opportunity to be heard, and shall have the right to review the evidence and to present evidence on his or her behalf.

(c) The decision of the director may be reviewed pursuant to Section 1094.5 of the Code of Civil Procedure.

(d) The director shall deposit the funds collected pursuant to this section in the Department of Food and Agriculture Fund for expenditure as authorized by this division.

(Added by Stats. 1991, Ch. 361, Sec. 2. Effective August 30, 1991.)



21051.5

When brand inspection is not required under Section 21051, any person, upon his request, shall receive brand inspection of cattle. Any such person who requests the inspection shall pay to the director a time and mileage charge established by the director to equal the cost of providing such an inspection.

Nothing in this section shall exempt any person from any other inspection requirements for the same cattle at any later time under Section 21051, nor shall such a person be exempt from any statutory inspection fees provided for by this division.

(Added by Stats. 1975, Ch. 375.)



21051.6

(a) Notwithstanding any other law, for five years following the date of conviction, a person convicted of Section 487a of the Penal Code shall submit to an inspection for any cattle in his or her ownership or care prior to any movement, transportation, or change in ownership.

(b) A person required to submit to an inspection pursuant to this section shall pay to the secretary a fee, as established by the secretary, for the costs incurred, including the cost of time and mileage, in performing the inspection.

(c) A person required to submit to an inspection who violates a provision of this section shall be charged a civil penalty by the secretary of one thousand dollars ($1,000) per animal required to be inspected.

(Added by Stats. 2014, Ch. 129, Sec. 2. Effective January 1, 2015.)



21052

It is unlawful for any person who owns or has custody of cattle to move, slaughter, release, sell, or receive at a registered feedlot that cattle without the inspection that is required by Section 21051.

For the purposes of this section, a common carrier which transports cattle does not have custody of the cattle.

(Amended by Stats. 2002, Ch. 664, Sec. 86. Effective January 1, 2003.)



21053

Inspection is not required prior to transportation from a modified point-of-origin inspection area, or prior to movement if being sold, if the cattle are being moved or shipped direct to one of the following destinations:

(a) A registered feedlot in this state.

(b) A licensed slaughterhouse in this state.

(c) A public salesyard or public cattle sales market in this state that is licensed pursuant to Section 21733 or posted by the United States Department of Agriculture under the Packers and Stockyards Act.

All cattle shipped without inspection prior to transportation under this section shall be inspected at the destination point.

(Amended by Stats. 1977, Ch. 385.)



21054

Inspection is not required in cases where cattle are being transported to or from a fair or livestock exhibit within the state’s boundaries if the shipment is accompanied by a certificate of the manager or an official of the fair or exhibit, which shows all of the following:

(a) Any brands and marks.

(b) The names of the shipper and consignee.

(c) The point of origin and destination of the shipment.

(d) Proof of ownership as defined in Section 16522.

(Amended by Stats. 1973, Ch. 938.)



21055

Inspection is not required prior to slaughter by licensed slaughterers at slaughterhouses where the chief determines it is impossible or impractical to have inspection prior to slaughter. The chief shall, from time to time, designate which slaughterhouses are within this category. Slaughterers at such slaughterhouses shall keep the records which are required by Section 22045. They shall also keep the hides of animals which are so slaughtered until the hides are inspected or released.

(Enacted by Stats. 1967, Ch. 15.)



21056

Inspection is not required prior to slaughter of an animal by the producer of the animal pursuant to Section 22002. The hides of such animals shall, however, be retained as provided in Section 21455 and records shall be kept as provided in Section 22008.

(Enacted by Stats. 1967, Ch. 15.)



21057

Except as provided in Section 21206, inspection is not required prior to slaughter at a licensed slaughterhouse when the cattle are being shipped direct from one of the following:

(a) A registered feedlot in this state.

(b) A public salesyard or cattle sales market in this state that is licensed pursuant to Section 21733 or posted by the United States Department of Agriculture under the Packers and Stockyards Act of 1921 (7 U.S.C. Sec. 181 et seq.).

(c) Out-of-state when accompanied by proper documents.

(Amended by Stats. 1988, Ch. 812, Sec. 3.)



21058

All cattle shipped pursuant to Section 21057 shall be accompanied by one of the following:

(a) A bill of sale on an approved form giving the date of sale, the loading point, the name and address of the owner or consignor or both, the destination, the number of animals, the certificate number on which the animals were inspected into the feedlot, the lot number, if any, the name and address of the buyer, the name of the transporter or carrier and the license number of the vehicle used to transport the animals, and the signature of the owner or his or her authorized agent.

(b) A saleyard invoice meeting the requirements of Sections 21744 and 21745.

(c) A certificate of consignment on an approved form giving the date of sale, the loading point, the name and address of the owner or consignor or both, the destination, the number of animals, the certificate number on which the animals were inspected into the feedlot, the lot number, if any, the name and address of the buyer, the name of the transporter or carrier and the license number of the vehicle used to transport the animals, and the signature of the owner or his or her authorized agent.

(d) A brand inspection certificate or, for states with no inspection, a bill of sale or health certificate.

(Amended by Stats. 1988, Ch. 812, Sec. 4.)



21059

Inspection is not required for pasture-to-pasture movement in the following cases:

(a) When the cattle are moved or transported only between points in the same modified point-of-origin inspection area.

(b) When the cattle are moved or transported across a modified point-of-origin inspection area boundary which bisects the ranch or property of the owner and shipper of the cattle.

(c) When cattle are moved or transported only between points within a full point-of-origin area.

(d) When cattle are moved or transported across a modified point-of-origin inspection area boundary in accordance with regulations adopted by the director which specifically allow the cattle to move under a permit for a distance not to exceed 40 miles from loading point to destination. The director may establish a fee for the permit for a 12-month period. The permit fee shall not exceed two hundred dollars ($200).

(e) When female cattle of the dairy breeds are moved or transported from one grazing or pasture area to another grazing or pasture area and the areas are owned or controlled by the same person. However, this movement shall be accompanied by a certificate of ownership or other proof of ownership document.

The provisions of subdivision (i) of Section 21051 shall take precedence over this section.

This section does not apply to cattle entering a registered feedlot.

(Amended (as amended by Stats. 1983, Ch. 592, Sec. 5.5) by Stats. 1986, Ch. 404, Sec. 1.)



21060

Inspection is not required in cases where the cattle being moved or transported are dairy calves, and such calves meet all of the following classifications:

(a) The calves were born on a dairy farm as defined in Section 32505.

(b) The calves were born to cows of a recognized dairy breed.

(c) The umbilical cord is still a part of, and attached to, the navel of the calf.

(d) The calves will not be moved or transported:

(1) Out of the state.

(2) To a licensed slaughterhouse in this state.

(3) To a public saleyard or public cattle sale market in this state that is licensed pursuant to Section 21733 or posted by the United States Department of Agriculture under the Packers and Stockyards Act of 1921 (7 U.S.C. 201 et seq.).

Nothing in this section shall prohibit any inspector or peace officer from inspecting any calves when such inspection is necessary in accordance with the provisions of Sections 20432, 20435, 20436, and 20438.

(Added by Stats. 1976, Ch. 1221.)



21060.5

Any calves not exempt from inspection pursuant to Section 21060, shall be inspected in accordance with the provisions of Sections 21051 and 21052.

(Added by Stats. 1976, Ch. 1221.)



21060.7

It is unlawful for any person to move or transport any calves exempt from inspection pursuant to Section 21060 without preparing the bill of sale or consignment that is required by Sections 21702 and 21703. Such bill of sale or consignment shall accompany the calves and be retained by the receiver of the calves for at least one year, and such documents shall be presented to any inspector or peace officer upon demand.

(Added by Stats. 1976, Ch. 1221.)



21061

The director may make regulations which govern the brand inspection of cattle and hides at slaughterhouses. The regulations may provide for an inspection schedule at each slaughterhouse and include provision for inspection in addition to the basic inspection schedule. Additional inspection services shall be provided on a reimbursement basis at the expense of the slaughterer requesting the additional service and shall not be an added charge to the consignor or seller of the livestock. The fees for the additional service shall be established by regulation.

(Added by Stats. 1968, Ch. 775.)



21062

All cattle shipped to a registered feedlot, licensed slaughterhouse, or licensed or posted livestock salesyard or market in this state for inspection at destination pursuant to this chapter shall be accompanied by a bill of sale, or certificate of consignment. The original document shall be presented to the inspector prior to the inspection of the cattle.

(Amended by Stats. 1977, Ch. 385.)



21064

A copy of the document required by Section 21062 shall be kept on file in the office of the registered feedlot, licensed slaughterhouse, or salesyard or market for a period of one year after the transaction.

(Amended by Stats. 1977, Ch. 385.)



21066

Except as otherwise provided in subdivisions (b) and (h) of Section 21051, all cattle transported within the state for pasture or feeding purposes with no change in ownership shall be accompanied by a certificate of consignment which contains the information specified in Section 21703.

(Amended by Stats. 1983, Ch. 592, Sec. 7.)



21067

(a) The chief may issue an annual permit to allow cattle to be transported out of this state without the brand inspection required pursuant to this article under all of the following conditions:

(1) The cattle are moved for pasture purposes.

(2) The cattle are moved a distance of not more than 50 miles from the point of origin to the point of destination.

(3) There is no change of ownership of the cattle.

(b) The department may charge a fee to cover its costs in issuing and renewing the annual permit. The fee may not exceed one hundred dollars ($100).

(c) The chief may, at any time, revoke a permit and require a brand inspection if he or she determines that this action is necessary to enforce this division.

(Amended by Stats. 2001, Ch. 182, Sec. 6. Effective January 1, 2002.)



21068

(a) The secretary may issue a special permit to allow cattle to be transported out-of-state directly for immediate slaughter only, without the brand inspection required pursuant to this article, if all of the following conditions exist:

(1) The cattle were inspected previously in a registered feedlot.

(2) The cattle are transported to a licensed slaughterer.

(3) The cattle are accompanied by a permit document issued by the secretary.

(b) The secretary may charge a fee to cover the costs of issuing or renewing an annual permit. The fee may not exceed one hundred dollars ($100).

(c) The secretary may, at any time, revoke the permit and require a brand inspection if the secretary determines that this action is necessary to enforce this division.

(Amended by Stats. 1996, Ch. 653, Sec. 16. Effective January 1, 1997.)



21069

(a) The director may issue an annual release permit to allow cattle to be transported into another state without brand inspection if all of the following conditions exist:

(1) The state of destination is contiguous to California and it has entered into an inspection agreement with California.

(2) The shipping point is not more than 50 miles from the destination.

(3) The cattle are transported to a public posted stockyard or saleyard.

(4) The cattle are accompanied by a permit document issued by the director.

(b) The director may charge a fee to cover the cost of issuing or renewing the permit in an amount not to exceed one hundred dollars ($100).

(c) The director may, at any time, revoke the permit and require brand inspection if the director determines that this action is necessary to carry out the enforcement of this chapter.

(Added by Stats. 1991, Ch. 361, Sec. 3. Effective August 30, 1991.)






ARTICLE 2 - Feedlot Registration

21081

The operator of a feedlot as defined in Section 20013 shall register each such feedlot with the director.

(Amended by Stats. 1977, Ch. 385.)



21082

Registration consists of filing of a registration application with the bureau which shall show the location of the feedlot, its capacity, the names and addresses of the owners, and any other information which the director may require.

This registration shall be filed and approved by the director in order for a feedlot to receive cattle for inspection in accordance with subdivision (d) of Section 21051 and subdivision (a) of Section 21053, or to ship cattle in accordance with subdivision (a) of Section 21057.

Feedlots operating on and after the effective date of this section shall have 15 days from that date in which to apply for registration.

(Amended by Stats. 1977, Ch. 385.)



21083

The director may cancel the registration of any feedlot from which cattle were shipped without the inspection required by subdivision (d) of Section 21051. When such cancellation occurs, the cattle from any such feedlot shall be inspected at slaughter in accordance with subdivision (e) of Section 21051.

(Amended by Stats. 1977, Ch. 385.)



21084

The director may cancel the registration of any feedlot in which the operator has not fed cattle for slaughter for a period of 90 days. When a feedlot has had its registration canceled for this reason, a new application shall be submitted to the Bureau of Livestock Identification for registration when cattle are again fed for slaughter.

(Added by Stats. 1978, Ch. 184.)






ARTICLE 3 - Modified Point-of-Origin Inspection Areas

21111

The secretary shall, by regulation, establish and maintain a modified point-of-origin inspection area whenever the cattle producers owning cattle in the affected area request the action by a two-thirds vote of those cattle producers, who are either property taxpayers, lessees, or residents of the affected area and who are present at a public hearing held at a central location in the area. The secretary shall hold a statewide hearing within sixty days of the passage of this act, and upon written request or petition signed by at least 25 cattle producers owning cattle in the affected area thereafter, to determine what areas wish to consider establishing a modified point-of-origin inspection area. Based on the testimony presented at these hearings, the secretary shall conduct local hearings in those areas where significant interest exists. The cost of each local hearing shall be borne by the producers in the area based on a written agreement between producers in the area and the secretary. Notice of the local hearing shall be publicized by the department at least 30 days prior to the hearing date through local publications and radio; shall be posted at all sales yards, slaughter plants and feedlots in the area; and shall be circulated to all known beef cattle and dairy cattle associations having producer members in the areas. The two-thirds vote of those attending pertains to these local hearings.

(Amended by Stats. 2006, Ch. 568, Sec. 1.2. Effective January 1, 2007.)



21111.5

Cattle producers owning cattle in the affected area may, upon written request or petition signed by at least 25 cattle producers owning cattle in that area, request that the secretary repeal regulations establishing a modified point-of-origin inspection area pursuant to Section 21111 in the manner prescribed by the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2006, Ch. 568, Sec. 2. Effective January 1, 2007.)



21112

A modified point-of-origin inspection area may consist of one or more counties or geographical areas.

(Amended by Stats. 1977, Ch. 385.)






ARTICLE 4 - Point of Origin Inspection Area

21141

The secretary shall, by regulation, establish and maintain a full point-of-origin inspection area whenever the cattle producers owning cattle in the affected area request this action by a two-thirds vote of those present at a public hearing held at a central location in the area. The secretary shall hold the local public hearing upon the receipt of written requests or petitions signed by at least 25 cattle producers in the affected area.

(Amended by Stats. 2006, Ch. 568, Sec. 3. Effective January 1, 2007.)



21141.5

A full point-of-origin inspection area may consist of one or more counties or geographical areas.

(Added by Stats. 1982, Ch. 210, Sec. 21. Effective May 24, 1982.)



21142

Cattle producers owning cattle in the affected area may, upon written request or petition signed by at least 25 cattle producers owning cattle in that area, request that the secretary repeal regulations establishing a full point-of-origin inspection area pursuant to Section 21141 in the manner prescribed by the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2006, Ch. 568, Sec. 4. Effective January 1, 2007.)






ARTICLE 5 - Procedure

21171

Inspection of cattle consists of the examination of the cattle for all brands and marks, and, in the case of unbranded cattle, for natural marks, sex, and breed. It also includes the issuance of a certificate of inspection.

(Enacted by Stats. 1967, Ch. 15.)



21172

If inspection is required, the person that requests the inspection shall notify the inspector. The inspector shall make his inspection as soon as practicable after he is notified.

(Enacted by Stats. 1967, Ch. 15.)



21172.2

The director may, by regulation, provide that any person who ships any cattle from a modified point-of-origin inspection area, for inspection at destination, is required to notify the local brand inspector prior to shipment of such cattle, if he finds, following a public hearing in the area, such requirement is needed to protect cattle owners from losses by theft or straying of their livestock.

(Amended by Stats. 1977, Ch. 385.)



21172.5

The brand inspection of cattle as provided for in this chapter shall be conducted in such a way as to minimize the disruption of normal cattle raising operations. Both the feedlot management and personnel and the brand inspector shall jointly handle the cattle at a time and in a manner that is not detrimental to the livestock involved. However, nothing in this section shall prevent any cattle from being brand inspected pursuant to Section 21051.

(Amended by Stats. 1977, Ch. 385.)



21173

If requested to do so, the person in charge of the animals shall furnish the inspector with a list of the brands and marks on them to the best of his ability.

(Enacted by Stats. 1967, Ch. 15.)



21174

If, upon inspection, there is found any animal which does not bear the recorded brand of the person that presents the animal for inspection, such person shall show the inspector a bill of sale, certificate of inspection, dairy exemption number, or other proof of ownership of such animal.

(Amended by Stats. 1979, Ch. 318.)



21175

The shipper or person in charge of cattle being shipped or offered for inspection is responsible for sorting out stray animals and identifying such strays to the brand inspector prior to inspection.

(a) Any expense for feed and transportation incurred in the recovery of stray animals shipped without inspection, or shipped for inspection at destination, without the knowledge and consent of the owner, shall be recovered from the person responsible for the shipment.

(b) Any person failing to cut out or identify stray animals which are shipped without inspection or shipped for inspection at destination shall pay a penalty upon a first violation of fifty dollars ($50) for each animal; upon a second violation within the same 12-month period, a penalty of one hundred dollars ($100) for each animal; upon a third violation within the same 12-month period, a penalty of two hundred dollars ($200) for each animal; and upon the fourth or subsequent violation within the same 12-month period, a penalty of five hundred dollars ($500) for each animal to the Bureau of Livestock Identification which is in addition to any other penalty provided by law.

(c) For purposes of determining subsequent violations, each shipment of cattle to a single destination point in one calendar day constitutes one violation.

(Amended by Stats. 1984, Ch. 558, Sec. 4.)






ARTICLE 6 - Certificate of Inspection

21201

It is unlawful for any inspector to issue a certificate of inspection unless he personally made the inspection between sunrise and sunset.

(Enacted by Stats. 1967, Ch. 15.)



21202

If satisfied that the person that offers the cattle for inspection is in lawful possession of them, the inspector shall issue a certificate of inspection.

(Enacted by Stats. 1967, Ch. 15.)



21203

The certificate of inspection shall be signed by the inspector and shall show all of the following:

(a) The place and date of inspection and the number of animals inspected.

(b) The sex, the brand, if any, on each branded animal recorded in the name of the owner of the animal, or the marks and brands under which the animal was offered for inspection, and such additional marks and brands as may be required by the chief.

(c) The sex, natural marks, and breed of unbranded animals.

(d) If the animals are to be transported, the names of the shipper and of the consignee and the origin and destination of the shipment.

(e) If the animals are to be transported, the length of time necessary to move the shipment between the point of inspection and the point of destination. The inspector shall determine the amount of time needed for this purpose, based upon the information provided to him at the time of inspection.

Such certificate shall only be valid for transportation purposes during the period of time specified thereon by the inspector.

(Amended by Stats. 1973, Ch. 938.)



21204

One copy of the certificate of inspection shall accompany the shipment.

(Amended by Stats. 1973, Ch. 938.)



21205

Unless the inspector who issued the certificate is notified and approves, it is unlawful for any person to remove any animal and substitute another for it, or to add other animals or take animals away from any lot of cattle for which a certificate has been issued until after the shipment or slaughter is completed.

(Enacted by Stats. 1967, Ch. 15.)



21206

Cattle which are shipped for slaughter from either of the following points of origin may be inspected by the director without any charge prior to slaughter on a monitoring basis sufficient to assure that uninspected cattle are not being slaughtered:

(a) Registered feedlots.

(b) Public salesyards or livestock markets in this state that are licensed by the state or posted by the United States Department of Agriculture under the Packers and Stockyards Act.

The director shall adopt the regulations necessary to implement this section.

(Amended by Stats. 1977, Ch. 385.)



21207

Whenever the director upon the inspection provided for by Section 21206 finds any cattle that have not been inspected in accordance with subdivisions (d), (f) and (g) of Section 21051, he shall inspect the cattle and charge for the inspection.

(Amended by Stats. 1977, Ch. 385.)



21208

In addition to any other penalty, any person who slaughters cattle at a slaughter plant without the brand inspection required by this chapter, shall pay a penalty fee of twenty-five dollars ($25) for each head of cattle so slaughtered.

(Amended by Stats. 1977, Ch. 385.)






ARTICLE 7 - Duplicate Brand Inspection Certificates

21231

Unless the shipment is released pursuant to Section 21233 or 21744, no common carrier, or owner or driver of any conveyance shall receive for transporation or transport any cattle until they have been inspected, and the carrier, owner, or driver has been furnished with duplicate brand inspection certificates that are signed by an inspector, which show all of the following:

(a) Any brands and marks.

(b) The names of the shipper and consignee.

(c) The origin and destination of the shipment.

(Enacted by Stats. 1967, Ch. 15.)



21232

The duplicate brand inspection certificate shall accompany to destination any cattle which are transported over a public thoroughfare.

(Enacted by Stats. 1967, Ch. 15.)



21233

The chief may release, or provide for the release of, cattle without the inspection which is required by Section 21231, but inspection shall be made en route or at the point of destination. The owner shall keep such cattle segregated until they are inspected.

(Enacted by Stats. 1967, Ch. 15.)



21236

Any brand inspection certificate which has been altered, defaced, or changed is void. An inspector may, however, indicate on an inspection certificate any number of cattle which are sold by the holder of the inspection certificate, if he signs and dates such alterations on the inspection certificate.

(Amended by Stats. 1969, Ch. 730.)



21237

Except as otherwise provided in Section 21236, it is unlawful for any person to alter, deface, or change any brand inspection certificate.

(Enacted by Stats. 1967, Ch. 15.)



21238

Except as otherwise provided in Section 21236, it is unlawful for any person to possess, or present to an inspector or any peace officer, any brand inspection certificate that has been altered, defaced, or otherwise changed.

(Added by Stats. 1973, Ch. 938.)






ARTICLE 8 - Shipping Permits

21261

The chief may provide for the issuance of shipping permits for inspected cattle which are shipped by railroad, or for cattle that are covered by one certificate of inspection, which are transported in more than one conveyance.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 9 - Fees

21281

All brand inspection fees are due and payable at the time of the inspection. The amount which is due for all inspections that are made shall be paid to the director within 30 days after the issuance of the brand inspection certificates by the inspector for the cattle which were inspected, unless there is on deposit with the bureau a bond in an amount and form which is approved by the chief or a cash deposit to cover the payment of the fees.

(Amended by Stats. 1984, Ch. 635, Sec. 2.)



21281.5

In addition to other applicable fees, as provided by this chapter, the secretary may impose a service charge in an amount not to exceed twelve dollars ($12) for each site at which an inspection is performed.

(Amended by Stats. 2014, Ch. 129, Sec. 3. Effective January 1, 2015.)



21282

Any fees which are due and payable for brand inspections which are not paid as required by this article may be recovered by the director pursuant to Section 281. Inspection services may be refused for nonpayment of prior services which have been rendered.

When the brand inspection fees due are not paid in accordance with Section 21281, a penalty assessment shall be added to such fees and collected as follows:

(a) When the brand inspection fees due are greater than twenty-five dollars ($25), then 20 percent of such fees shall be added to the inspection fees.

(b) When the brand inspection fees due are twenty-five dollars ($25) or less, five dollars ($5) shall be added to the inspection fees.

(Amended by Stats. 1973, Ch. 938.)



21283

(a) Unless otherwise provided in this article, inspection fees shall be paid at the point of inspection.

(b) The fee for inspection is one dollar and five cents ($1.05) for each animal which is inspected, except as follows:

(1) The fee for inspection at a registered feedlot, as defined in Section 20015, is fifty-four cents ($0.54) for each animal which is inspected.

(2) The fee for inspecting any animal which originated in another state and was shipped into this state for feeding direct to a registered feedlot is thirty-six cents ($0.36) for each animal which is inspected.

(3) The fee for inspecting an animal which was inspected at a posted stockyard or posted saleyard in this state and shipped direct to a registered feedlot is thirty-six cents ($0.36) for each animal which is inspected.

(Amended by Stats. 2006, Ch. 568, Sec. 5. Effective January 1, 2007.)



21283.5

Except as otherwise provided in this article, on all private treaty transaction inspections, as defined in Section 20026, regardless of destination, the fee of one dollar and five cents ($1.05) shall be paid at the point of inspection for each animal which is inspected.

(Amended by Stats. 2006, Ch. 568, Sec. 6. Effective January 1, 2007.)



21284

A charge shall not be made for the inspection of suckling calves which are accompanying their mothers if they are transported for purposes other than for sale or slaughter and without a change in ownership.

(Enacted by Stats. 1967, Ch. 15.)



21285

The fee is one dollar and five cents ($1.05) for the inspection before sale of each animal at a public saleyard which is posted by the Secretary of Agriculture of the United States or at a public saleyard if the animal originated in another state and it was shipped to this state, consigned to that public stockyard or public saleyard.

(Amended by Stats. 2006, Ch. 568, Sec. 7. Effective January 1, 2007.)



21288

In a modified point-of-origin inspection area, as provided in Section 21111, the fee for the inspection of cattle, other than suckling calves which are accompanying their mothers, is one dollar and five cents ($1.05) per head if the cattle are transported out of the area for purposes other than sale or slaughter and no change of ownership is involved.

(Amended by Stats. 2006, Ch. 568, Sec. 8. Effective January 1, 2007.)



21288.5

For cattle, other than suckling calves accompanying their mothers, transported out of the state for purposes other than sale or slaughter and where no change of ownership is involved the inspection fee is one dollar and five cents ($1.05) per head.

(Amended by Stats. 2006, Ch. 568, Sec. 9. Effective January 1, 2007.)



21289

The fee for the inspection of cattle which originated in any county or geographical area where a full point-of-origin inspection is maintained pursuant to Article 4 (commencing with Section 21141) shall be established by the director, upon recommendation of the Livestock Identification Advisory Board, in an amount sufficient to cover the actual costs incurred by the bureau in performing the inspection. A fee shall not be charged for any suckling calves which are accompanying their mothers if they are not shipped for sale or slaughter and no change of ownership is involved. Cattle moving out of a full point-of-origin area to a destination inspection point are exempt from the destination inspection fee. However, these cattle are subject to further inspection.

(Amended by Stats. 1991, Ch. 361, Sec. 13. Effective August 30, 1991.)



21290.5

Any person who receives cattle from any cattle sale market, either public or private, including any public stockyard where sales of cattle are held, may, upon request and upon payment of a fee of seventy cents ($0.70) per head before accepting delivery of any cattle from that market or stockyard, have a reinspection of the cattle.

(Amended by Stats. 1991, Ch. 361, Sec. 14. Effective August 30, 1991.)



21291

The fees which are provided in Article 9 (commencing with Section 21281) and Article 5 (commencing with Section 21561) may be:

(a) Lowered by the director, based upon a finding and recommendation of the Livestock Identification Advisory Board, whenever they determine that the cost of administering and enforcing the provisions of this division may be maintained with a lower fee.

(b) Increased, by an amount not to exceed 20 percent of the statutory fee, by the director upon the recommendation of the Livestock Identification Advisory Board whenever they determine that the costs of administering and enforcing the provisions of this division require a greater fee. The advisory board must approve any increase in fees by a two-thirds vote of its entire membership.

(Amended by Stats. 1986, Ch. 404, Sec. 6.)



21292

(a) The Bureau of Livestock Identification is authorized to enter into a Memorandum of Understanding with any purebred cattle producer or breeder for purposes of pre-inspection of purebred bulls, or 4H or Future Farmers of America project calves, that are for sale within the state.

(b) The Memorandum of Understanding shall contain, but is not limited to, all of the following:

(1) All bulls and project calves for sale must be identified.

(2) All bulls and project calves must be placed into and remain in, an enclosure designated as a selling pen.

(3) All bulls and project calves shall be inspected and identified by a Brand Inspector.

(4) When bulls or project calves are sold, the seller shall furnish the purchaser with a fully completed Bill of Sale or Consignment, including identification numbers for all bulls or project calves.

(5) The seller shall mail a duplicate copy of the Bill of Sale or Consignment to the Brand Inspector with a stamped envelope bearing the purchaser’s complete name and address.

(6) The Brand Inspector shall then issue a Brand Inspection Certificate and mail it to the purchaser.

(7) Brand inspection fees shall be paid on each certificate issued. The Brand Inspector shall collect fees for the certificates as they are issued.

(8) The Brand Inspector shall be contacted and a Brand Inspection Certificate issued before the animal leaves the seller’s premises for any bull or project calf that is sold and is to be transported out of the state.

(9) Each Memorandum of Understanding shall expire one year from the date that the completed document is dated.

(c) There shall be signature blocks for the producer or breeder, the Brand Inspector, and the Regional Brand Inspector, and dates for when the signatures are made. There shall also be a date for the document.

(d) This memorandum of understanding may be discontinued by the Chief of the Bureau of Livestock Identification upon a finding by the chief that any provision is not being met, or at any time that the chief determines that further action is necessary in order to satisfy brand inspection requirements and the integrity of the program set forth in Chapter 6 and Chapter 7 of Division 10.

(Added by Stats. 2006, Ch. 568, Sec. 10. Effective January 1, 2007.)






ARTICLE 10 - Records and Memorandums

21321

The inspector shall make a memorandum which shows the number, sex, brands, or marks on each animal which is inspected, and the names of the owner or claimant, consignor, and consignee.

(Enacted by Stats. 1967, Ch. 15.)



21322

The memorandum of the inspection shall be retained for record purposes by the inspector for at least two years after the date of the inspection.

(Enacted by Stats. 1967, Ch. 15.)



21323

The bureau shall maintain for a period of five years a file of brand inspection certificates in such manner as to disclose the number of cattle which have been inspected.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 7 - Inspection of Hides and Carcasses

ARTICLE 1 - Requirements

21451

Except as otherwise provided in this chapter, inspection of carcasses with the hide on and of hides shall be made in the same manner as inspection of cattle pursuant to Chapter 6 (commencing with Section 21051) of this division.

(Enacted by Stats. 1967, Ch. 15.)



21452

The chief may provide for the release of hides or carcasses from inspection in cases in which inspection would serve no useful purpose.

(Enacted by Stats. 1967, Ch. 15.)



21453

A new inspection need not be made of the hide or carcass of an animal which was previously inspected as follows:

(a) Inspected pursuant to subdivision (e) of Section 21051.

(b) Inspected pursuant to subdivisions (d), (f) and (g) of Section 21051 and slaughtered in accordance with Section 21057.

(c) Inspected pursuant to Section 22004 and subdivision (c) of Section 22008.

(Amended by Stats. 1977, Ch. 385.)



21455

Every person not a licensed slaughterer that slaughters any cattle or calves and does not send the carcass and hide to a licensed frozen food locker plant pursuant to Section 22003 shall do all of the following:

(a) Keep in his possession the hide, with the brands attached to it, without any alteration or disfiguration, until the hide is inspected or released.

(b) Exhibit the hide to any inspector or peace officer on demand.

(Amended by Stats. 1973, Ch. 938.)



21456

A person shall not have in his possession a carcass or any meat from a carcass which was not slaughtered by a licensed slaughterer, unless he has in his possession and exhibits to any inspector or peace officer on demand one of the following:

(a) The hide of the animal from which the meat was obtained, with the ears and the brands attached to it, without alteration or disfiguration.

(b) A certificate of inspection or release of the hide or of the carcass with the hide on it, which was issued pursuant to this article.

(Amended by Stats. 1973, Ch. 938.)



21457

A person shall not remove any evidence of inspection from a hide until after it has been partially tanned.

(Enacted by Stats. 1967, Ch. 15.)



21458

A person shall not sell, give away, deliver, transport, buy, accept, or receive the hide of any animal unless the hide has been inspected or released.

(Enacted by Stats. 1967, Ch. 15.)



21459

A person shall not obliterate, alter, or remove a brand which is on a hide, or burn or in any manner destroy the hide until it has been inspected or released.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Procedure

21482

If, upon inspection, there is found any carcass or hide which does not bear the recorded brand of the person that presents the carcass or hide for inspection, such person shall show the inspector a bill of sale, certificate of inspection, or other proof of ownership of such carcass or hide.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Duplicate Brand Inspection Certificates

21531

Unless the shipment is exempted under Section 21453 or released pursuant to Section 21532, no common carrier, or owner or driver of any conveyance shall receive for transportation or transport any hide or carcass until it has been inspected and the carrier, owner, or driver has been furnished with a duplicate brand inspection certificate that is signed by an inspector, which shows all of the following:

(a) Any brand and mark.

(b) The name of the shipper and consignee.

(c) The origin and destination of the shipment.

(Amended by Stats. 1973, Ch. 938.)



21532

The chief may release, or provide for the release of, any carcass or hide without the inspection which is required by Section 21531. Inspection shall, however, be made en route or at point of destination.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Fees

21561

All brand inspection fees are due and payable at the time of the inspection. The amount which is due for all inspections that are made shall be paid to the inspector within 30 days after the issuance of the brand inspection certificates for the hides or carcasses which were inspected unless there is on deposit with the bureau a bond in an amount and form which is approved by the chief or a cash deposit to cover the payment of those fees.

(Amended by Stats. 1991, Ch. 361, Sec. 15. Effective August 30, 1991.)



21562

Any fees which are due and payable for brand inspections that are made which remain unpaid or are not paid as required by this article may be recovered by the director pursuant to Section 281. Inspection services may be refused for nonpayment of prior services which have been rendered.

(Enacted by Stats. 1967, Ch. 15.)



21563

Except as otherwise provided in this article, the fee shall be paid at the point of inspection and is one dollar and forty-four cents ($1.44) for each carcass or hide which is inspected.

(Amended by Stats. 2007, Ch. 267, Sec. 8. Effective January 1, 2008.)



21563.5

The fee for the inspection of each carcass or hide shall be one dollar and forty-four cents ($1.44) for each carcass and hide originating in those counties or geographical areas where a point-of-origin inspection is maintained pursuant to Article 4 (commencing with Section 21141) of Chapter 6.

(Amended by Stats. 2007, Ch. 267, Sec. 9. Effective January 1, 2008.)



21565

A charge shall not be made for the inspection of any hide which has been previously inspected pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Reports

21591

The bureau shall maintain for a period of five years a file of brand inspection certificates in such manner as to disclose the number of carcasses or hides which have been inspected.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 8 - Sale and Gift of Cattle, Their Carcasses and Hides

ARTICLE 1 - Bills of Sale

21701

As used in this article, “animal” includes:

(a) A bovine animal.

(b) The carcass of a bovine animal from which the hide has not been removed.

(c) The hide of a bovine animal.

(Enacted by Stats. 1967, Ch. 15.)



21702

No person shall buy, sell, or accept any animal, unless the seller or donor gives, and the buyer or donee receives, at the time of the delivery of the animal, a written bill of sale or written instrument from the owner, or his or her agent, that gives the number, kind, breed, and sex, and, if branded, the brand and location of the brand on each animal.

(Amended by Stats. 1996, Ch. 653, Sec. 18. Effective January 1, 1997.)



21702.1

Any person who sells or otherwise transfers title to any cattle or calves to another person shall remit to the director within 30 days of that sale, the beef council fees required under Section 64691, together with a copy of the bill of sale, unless these fees have been collected pursuant to a brand inspection as provided for in Section 64691.7.

(Added by Stats. 1982, Ch. 12, Sec. 1.5. Effective February 1, 1982.)



21703

Except as provided in Section 21058, bills of sale or consignment required by any provision of Division 9 (commencing with Section 16301) or Division 10 (commencing with Section 20001) shall be made on the “Bill of Sale or Consignment” form approved by the director, and shall state all of the following information for animals sold or consigned:

(a) The date of sale or consignment.

(b) The loading point.

(c) The name and address of the owner or the consignor, or both.

(d) The destination.

(e) The number and description of the animals including their brands, if any.

(f) The name and address of the buyer or consignee, or both.

(g) The name of the transporter or carrier and the license number of the vehicle used to transport the animals.

(h) The signature of the owner or his authorized agent.

(Amended by Stats. 1979, Ch. 318.)



21704

The failure of the seller or donor to give a written bill of sale or written instrument to the buyer or donee has no effect upon the validity of any sale or contract of sale or gift of an animal nor upon the rights of either the buyer, donee, seller, or donor.

(Enacted by Stats. 1967, Ch. 15.)



21705

If by any provision of this division a certificate, bill of sale, or other document is required to accompany any shipment of animals, nothing in this division shall be construed to make the carrier, driver, or any person other than the shipper responsible for the accuracy of the information required in the document.

The person transporting is, however, responsible for having the documents required by this division in possession during shipment, and the driver shall deliver such document to the person receiving the cattle at destination so it can be presented to the inspector prior to inspection.

(Amended by Stats. 1973, Ch. 938.)



21706

Any invoice of sale or bill of sale which has been altered, defaced or changed is void. An inspector may, however, indicate on a bill of sale any number of cattle which are sold by the holder of the bill of sale, if he initials and dates such alterations on the bill of sale.

(Enacted by Stats. 1967, Ch. 15.)



21707

Except as otherwise provided in Section 21706, it is unlawful for any person to alter, deface or change any invoice of sale or bill of sale.

(Enacted by Stats. 1967, Ch. 15.)



21708

An auctioneer shall not offer any milking cow for sale at any auction sale of cattle unless the milking cow has been milked out and stripped within 12 hours of the time such offer to sell the cow takes place.

(Enacted by Stats. 1967, Ch. 15.)



21709

Except as otherwise provided in Section 21706, it is unlawful for any person to possess, or to present to an inspector or peace officer, any invoice of sale or bill of sale that has been altered, defaced, or otherwise changed.

(Added by Stats. 1973, Ch. 938.)



21710

It is unlawful for any person to falsify any of the bill of sale information required by Sections 21702 and 21703, or to present such falsified documents to an inspector or peace officer.

(Added by Stats. 1973, Ch. 938.)






ARTICLE 2 - Public Salesyards

21731

Stockyards which are posted by the United States Department of Agriculture under the Packers and Stockyards Act (7 U.S.C., Sec. 181 et seq.), agricultural fairs, 4-H Clubs, Future Farmers, Junior Farmers, and associations which sponsor purebred cattle sales for their members are exempt from the license provisions of this article.

(Enacted by Stats. 1967, Ch. 15.)



21732

The license and bond provisions of this article do not apply to the sale by an auctioneer of cattle on the premises of the owner of the cattle whether or not such a sale includes the sale of cattle of other livestock owners in the vicinity of such premises. If, however, an animal which does not belong to the owner of the premises is auctioned, the auctioneer shall specifically designate the person that is the owner of the animal.

(Enacted by Stats. 1967, Ch. 15.)



21733

A person shall not engage in the business of selling cattle at a public salesyard unless he has done all of the following:

(a) Obtained a license from the bureau to carry on such business at each such salesyard.

(b) Executed for each such salesyard a bond to the state in the sum of one thousand dollars ($1,000).

(Enacted by Stats. 1967, Ch. 15.)



21734

The bond required pursuant to Section 21733 is subject to the approval of the director and shall be conditioned as follows:

(a) That the person shall not sell any cattle unless he is the owner of the cattle or is authorized to sell them by the owner.

(b) That, if he does sell any cattle which he does not own without authorization from the owner, he shall, in addition to all other statutory penalties, pay the value of the animals.

(Enacted by Stats. 1967, Ch. 15.)



21735

Any amount which is recovered upon the bond shall be paid to the owner of the animal.

(Enacted by Stats. 1967, Ch. 15.)



21736

The bureau shall grant to every applicant that complies with this article and the regulations which are adopted pursuant to it, a separate license to operate each salesyard for the balance of the current calendar year upon the payment of a fee of one hundred dollars ($100) for each salesyard.

(Enacted by Stats. 1967, Ch. 15.)



21737

A permit shall be granted by the bureau to change the address or location of a previously licensed salesyard. No additional license fee or bond shall be collected for issuing a permit to change the address or location.

(Enacted by Stats. 1967, Ch. 15.)



21738

Each such license shall be renewed on or before the first day of each succeeding calendar year. The renewal fee is one hundred dollars ($100) for each salesyard.

(Enacted by Stats. 1967, Ch. 15.)



21743

Any person that is engaged in the business of selling cattle on consignment at any public stockyard, public salesyard, or public cattle sales market shall prepare a certificate of consignment on or before the day of a sale which contains all of the following:

(a) The name and address of the owner.

(b) The name and address of the consignee.

(c) A description of each animal which shall indicate the sex, the breed and, in the case of branded animals, the brand and brand location.

(d) Signature of the owner or his agent.

The certificate of consignment shall be kept by the seller for a period of one year after the date of sale. Any such certificate shall be exhibited on the demand of any peace officer or any agent of the department.

(Amended by Stats. 1981, Ch. 504, Sec. 2.)



21744

Cattle shall not be released from a public stockyard, public salesyard, public cattle sales market, or any other public consignment sale or private auction sale unless they are accompanied by a brand inspection certificate or by a press-numbered bill of sale or a press-numbered certificate of sale that is issued and signed by a representative of the salesyard, as agents for the consignor.

(Amended by Stats. 1997, Ch. 651, Sec. 1. Effective January 1, 1998.)



21745

The press-numbered bill of sale or press-numbered certificate of sale that is required pursuant to Section 21744 shall contain all of the following information on a form that is approved by the chief:

(a) Date of sale.

(b) Name and address of the buyer.

(c) Description of each animal that is sold that includes its brands and brand location, sex, and breed of unbranded animals.

(d) Origin and destination of the animals.

(e) The name of the person conducting the sale.

The press-numbered bill of sale or press-numbered certificate of sale shall be kept by the seller for a period of one year after the date of sale. Any such document shall be exhibited on the demand of any peace officer or any agent of the department.

(Amended by Stats. 1997, Ch. 651, Sec. 1.5. Effective January 1, 1998.)



21746

The director may make regulations which govern the brand inspection of cattle at public salesyards, public stockyards and at private cattle auction sales. The regulations may provide a schedule of fees to cover the cost of inspection of cattle at such salesyards and stockyards, and private sales. In establishing the fee schedule the director shall take into consideration the brand inspection fees collected. The payment of the fees established by the director shall be the obligation of the operator of the salesyard, stockyard, or private sale and shall not be an added charge to the consignor or seller of the livestock.

(Amended by Stats. 1968, Ch. 775.)



21747

It is unlawful for any person to sell cattle at a public salesyard or release cattle from public salesyards unless an inspector has made a brand inspection of animals which are consigned or shipped to such yard.

(Amended by Stats. 1969, Ch. 730.)



21748

It is unlawful for any person to release any cattle which are sold at public auction unless the required brand inspection certificate has been prepared by the inspector in advance of the release of the cattle from the premises where the auction was conducted.

(Amended by Stats. 1973, Ch. 938.)



21749

Except as otherwise provided in Section 21750, any person that engages as a business in the sale of cattle at a public salesyard without a license is, in addition to all other penalties, liable to a penalty of twenty-five dollars ($25) and an additional penalty of one dollar ($1) per day for every day he has operated a public salesyard without a license.

(Enacted by Stats. 1967, Ch. 15.)



21750

Any public cattle salesyard operator that has had a previous license and continues to operate a public salesyard after the expiration of his license is not required to pay penalties pursuant to Section 21749 if he applies for a new license within 30 days after the expiration of his license.

(Enacted by Stats. 1967, Ch. 15.)



21751

(a) If cattle sold at a public auction have a dairy exemption number, the auctioneer shall announce at the sale that those cattle are being sold under the dairy exemption number provision and must go directly to slaughter.

(b) Any person who buys cattle under a dairy exemption number at a public auction and fails to send those cattle directly to slaughter is guilty of a public offense punishable by a fine not exceeding one hundred dollars ($100) per incident for the first violation, not exceeding two hundred fifty dollars ($250) per incident for a second violation, and not exceeding five hundred dollars ($500) per incident for a third or subsequent violation. These penalties shall take effect on July 1, 2007. Prior to that date, the department shall notify salesyard managers and dairy producers at salesyards that it is a violation of law to neglect to send cattle covered by this section directly to slaughter, and issue oral or written warnings for noncompliance.

(Added by Stats. 2006, Ch. 584, Sec. 1.4. Effective January 1, 2007.)









CHAPTER 9 - Injury to, or Theft of, Cattle

ARTICLE 1 - Driving Cattle From Their Range

21851

As used in this article, “range” means the enclosed or unenclosed lands outside of cities, towns, and villages in this state, whether of the public domain or in private ownership, upon which by custom, license, or otherwise, cattle are kept or permitted to roam and feed.

(Enacted by Stats. 1967, Ch. 15.)



21852

Any person that is not the owner or does not have the right of possession of any cattle, that is found driving such cattle off its usual range, without the consent of the owner, is guilty of grand theft.

(Enacted by Stats. 1967, Ch. 15.)



21855

Notwithstanding any other law, in any action for the wrongful taking, possessing, harboring, or transporting of cattle, for the driving of cattle off their usual range, or for the killing or slaughter of cattle without the consent of the owner or the person lawfully in possession of such cattle, the detriment caused thereby to the plaintiff shall be four times the value of the cattle at the time of the taking, possessing, harboring, transporting, or driving, or killing or slaughtering thereof, with interest from that time, plus an amount in fair compensation for the time and money properly expended by the plaintiff in pursuit of the cattle.

This section shall not apply to a secured party, as defined in paragraph (73) of subdivision (a) of Section 9102 of the Commercial Code, when taking possession of cattle pursuant to a security agreement if one of the following conditions has been met prior to movement of any such cattle:

(a) The secured party has requested and received a brand inspection of the cattle covered by the security agreement pursuant to Sections 21051.5 and 21171 of this code.

(b) The secured party has requested the inspection required by subdivision (a) and due to an insufficient amount of time to inspect the cattle prior to their movement, the brand inspector agrees to allow movement of the cattle, with inspection of the cattle to be made at their first destination prior to their commingling with any other cattle.

The inspection performed pursuant to subdivision (a) or (b) shall be conducted for the sole purpose of assuring that the cattle that are moved are the same cattle subject to the security agreement.

In a proper case, which shall include the killing or slaughter of cattle, exemplary damages may be awarded to the plaintiff as provided in Section 3340 of the Civil Code.

The commencement of any criminal prosecution for grand theft of cattle shall not preclude or prevent the commencement of any civil action for damages, as specified in this section.

(Amended by Stats. 2013, Ch. 531, Sec. 25. Effective January 1, 2014. Operative July 1, 2014, pursuant to Sec. 28 of Ch. 531.)



21856

(a) The judge before whom any person is tried for the wrongful taking, possessing, killing, or slaughter of cattle without the consent of the owner or the person lawfully in possession of those cattle may, upon the conviction of the person tried, order the forfeiture of any device or apparatus that is designed to be, or is capable of being, used to commit the offense charged, and which was used in committing the offense charged. “Device or apparatus” includes, but is not limited to, any vehicle that is used or intended for use in taking, possessing, harboring, or transporting the cattle.

(b) Any device or apparatus ordered forfeited shall be sold, used, or destroyed by the department.

(c) The provisions in this section authorizing a judge to order the forfeiture of a device or apparatus are also applicable to the judge, referee, or juvenile hearing officer in a juvenile court action brought under Section 258 of the Welfare and Institutions Code.

(d) For purposes of this section, a plea of nolo contendere or no contest, or forfeiture of bail, constitutes a conviction.

(e) Neither the disposition of the criminal action other than by conviction nor the discretionary refusal of the judge to order forfeiture upon conviction impairs the right of the department to commence proceedings to order the forfeiture of property pursuant to any other provision of law.

(Amended by Stats. 2003, Ch. 149, Sec. 14. Effective January 1, 2004.)






ARTICLE 2 - Livestock Killed or Injured on Railroads

21881

If any animal is killed or injured upon the right-of-way of any railroad in this state, the owner or operator of the railroad equipment injuring or killing the animal shall report it as soon as possible, but in no event later than 96 hours after the collision.

(Enacted by Stats. 1967, Ch. 15.)



21882

The report shall contain all of the following:

(a) A description of the animal.

(b) The brands and marks and the position of the brands and marks, if any, upon the animal.

(c) The location of the animal.

(d) The location of the point of collision, listing the county, the nearest post office, and milepost.

(Enacted by Stats. 1967, Ch. 15.)



21883

The report shall be given by telephone, telegraph, or mail to the owner of the animal if known. If the owner of the animal is unknown, the report shall be given to the office of the sheriff or brand inspector whose office or established headquarters is, to the knowledge of the railroad employee who makes the report, the nearest to the place of the collision.

(Amended by Stats. 1996, Ch. 872, Sec. 30. Effective January 1, 1997.)



21884

Reports by telephone shall be confirmed within 24 hours by telegraph or mail to the office of the sheriff. A copy shall be sent to the bureau.

(Enacted by Stats. 1967, Ch. 15.)



21885

Upon receiving the report the officer or brand inspector shall attempt to ascertain the ownership of the dead or injured animal and notify the owner of the death or injury of the animal.

(Enacted by Stats. 1967, Ch. 15.)



21886

It is unlawful for any person to bury, conceal, or destroy any animal, or do anything to the carcass of any animal, which will tend to make ascertainment of its ownership more difficult until the owner has been notified or the officer or brand inspector has identified the brands and marks, if any, and their position upon the animal.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 10 - Slaughter of Cattle

ARTICLE 1 - Generally

22001

Except as otherwise provided in this chapter, a person shall not slaughter, or request or hire any person that is not a licensed slaughterer to slaughter, any bovine animal.

(Amended by Stats. 1986, Ch. 828, Sec. 3.)



22001.5

The Legislature finds and declares that mobile slaughter operators who perform the service of slaughtering cattle for the owner of the cattle on the owner’s premises are not licensed slaughterers pursuant to this chapter. However, on and after January 15, 1998, a mobile slaughter operator shall be registered with the bureau as an unlicensed mobile slaughterer pursuant to Section 22037 and is subject to Section 22008.

(Amended by Stats. 1997, Ch. 651, Sec. 1.6. Effective January 1, 1998.)



22002

Any producer of cattle may slaughter or have slaughtered for him on his own premises, in small numbers, cattle of his own production and raising on his own premises for use exclusively by him, members of his household and his nonpaying guests and employees.

(Amended by Stats. 1970, Ch. 1385.)



22003

Cattle which are slaughtered by or for the producer of the cattle at his premises and for his own consumption may be transported with the hide on, after complete removal of the viscera, head, and feet, to any licensed frozen food locker plant to be skinned, split, and quartered by the operator of the plant.

(Added by Stats. 1973, Ch. 938.)



22004

Carcasses and hides received by the licensed frozen food locker plant or processor shall be identified in a manner prescribed by regulation and inspected, or released, by the brand inspector. It shall be the responsibility of the person who slaughtered the animal to identify each carcass and hide. Operators of licensed frozen food locker plants or processors shall only receive a carcass when the hide and carcass have been properly identified in accordance with this provision. The director shall adopt the regulations reasonably necessary for implementing this section.

(Repealed and added by Stats. 1973, Ch. 938.)



22004.1

It is the responsibility of the person who slaughters an animal and delivers the carcass to a licensed frozen food locker plant or processor pursuant to Section 22003 or 22004 to obtain a brand inspection of the hide prior to moving it beyond the first point of sale.

(Added by Stats. 1973, Ch. 938.)



22005

The skinning, splitting, and quartering of the cattle slaughtered pursuant to Section 22002 at a licensed frozen food locker plant are not required to be performed by a licensed slaughterer.

(Amended by Stats. 1986, Ch. 828, Sec. 5.)



22006

The licensed frozen food locker plant operator shall maintain a record of every transaction which involves uninspected meat for a period of five years. The record shall show the name of the producer of the cattle and the number of carcasses which were delivered by the producer.

(Enacted by Stats. 1967, Ch. 15.)



22007

Any owner or producer of livestock may have them inspected and slaughtered by a licensed slaughterer. The owner or producer may, thereafter, sell the meat from those livestock.

(Amended by Stats. 1986, Ch. 828, Sec. 6.)



22008

Every person that is not a licensed slaughterer that slaughters cattle shall do all of the following:

(a) Keep a record in a book which he or she keeps for that purpose of all cattle that are slaughtered by him or her. The record shall include the name, address, and telephone number of the person for whom the cattle are slaughtered, a full description of the cattle, including the brands and marks, the date of slaughter, and the name and location of the food locker to which the slaughtered animal is, or the slaughtered animals are, delivered for butchering.

(b) Exhibit the record book on demand of any inspector or peace officer.

(c) Notify a brand inspector within 24 hours if he slaughters a bovine animal and does not deliver the carcass and hide to a frozen food locker plant licensed pursuant to Chapter 7 (commencing with Section 112500) of Part 6 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1997, Ch. 651, Sec. 2. Effective January 1, 1998.)



22009

Any person who is requested to custom cut or otherwise process for another person any meat from a bovine animal that was not slaughtered by a licensed slaughterer pursuant to Article 2 (commencing with Section 22031) of this chapter, or which was not slaughtered in accordance with either Section 22004 or 22008, shall, before cutting or processing the meat, notify a brand inspector that such meat has been received.

(Added by Stats. 1973, Ch. 938.)



22010

Any person receiving meat pursuant to Section 22009 shall keep a record in a book which he keeps for that purpose that discloses the following information on all such meat received:

(a) The name, address, and telephone number of the person delivering the meat.

(b) The license number of the vehicle used in delivering the meat.

(c) The date the meat was received.

Such person shall keep these records for one year and shall exhibit the records upon demand of any inspector or peace officer.

(Added by Stats. 1973, Ch. 938.)






ARTICLE 2 - Licensed Slaughterers

22031

A person shall not engage in the business of slaughtering cattle unless the person has been issued a grant of inspection by the United States Department of Agriculture Food Safety and Inspection Service, except that this requirement does not apply to rendering plants.

(Amended by Stats. 1986, Ch. 828, Sec. 7.)



22037

(a) A mobile slaughter operator, as provided in Section 22001.5, shall file a registration with the bureau that shows the names and addresses of the owners of the unlicensed mobile slaughterer and any other information the secretary may require.

(b) The registration shall be filed with the bureau before a mobile slaughter operator may slaughter cattle pursuant to Section 22001.5.

(c) After notice and hearing, the secretary may cancel the registration of any unlicensed mobile slaughterer for failing to comply with Section 22001.5 or 22008.

(Added by Stats. 1997, Ch. 651, Sec. 3. Effective January 1, 1998.)



22044

Every licensed slaughterer of cattle shall have on file in his office prior to slaughter and shall keep for one year after slaughter, the original bill of sale of cattle which are purchased by him or a consignment slip on cattle which are consigned to him or the certificate of inspection of all cattle which are slaughtered by him.

(Enacted by Stats. 1967, Ch. 15.)



22045

Every licensed slaughterer that slaughters cattle where inspection prior to slaughter is impossible or impractical shall keep a record which sets forth the name of the person from whom the cattle were purchased and identifies them as to color, age, weight, sex, and brand, if any. The record shall be open to inspection by any agent of the department or peace officer.

(Enacted by Stats. 1967, Ch. 15.)



22046

Every licensed slaughterer that does not have brand inspection prior to slaughter on each day on which he slaughters, and whose hides are not inspected during the month, shall on or before the 15th day of each month mail to the bureau a written report which shows in separate columns all of the following:

(a) The number of calves, cows, steers, stags, and bulls which were slaughtered during the preceding calendar month.

(b) The number which he slaughtered on each date.

(c) From whom the animals were purchased.

(d) The date of purchase.

(e) The brands on branded cattle and the sex and breed of unbranded cattle.

(Enacted by Stats. 1967, Ch. 15.)



22047

It is unlawful for a licensed slaughterer to allow anyone to slaughter cattle at the licensee’s plant, except a person that is licensed to slaughter there or an employee of such person.

(Enacted by Stats. 1967, Ch. 15.)



22048

If a licensed slaughterer desires to change to another location, the person shall notify the bureau of the relocation.

(Amended by Stats. 1986, Ch. 828, Sec. 20.)



22049

It is unlawful for a licensed slaughterer to slaughter cattle at any place other than a slaughterhouse at which he is licensed to slaughter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Purchase and Sale of Meat

22081

A wholesaler of meat shall not purchase the meat of any animal except from any of the following:

(a) A licensed slaughterer.

(b) Another wholesaler having an established place of business.

(c) An owner or producer of livestock which are slaughtered pursuant to Section 22007.

(Enacted by Stats. 1967, Ch. 15.)



22082

A peddler or retailer of meat shall not purchase the meat of an animal from any person not known to him to be a licensed slaughterer, or a regular wholesale dealer in meat that has an established place of business, except that he may purchase from the owner or producer of an animal the meat of the animal if it was inspected and slaughtered pursuant to Section 22007.

(Enacted by Stats. 1967, Ch. 15.)



22083

Every peddler or retailer of meat that purchases the meat of any animal shall enter all of the following in a book which he keeps for that purpose and exhibit it on demand to any agent of the department or any peace officer:

(a) The name and address of the person from whom the meat was purchased or obtained.

(b) The date of purchase and the price which was paid.

(c) An itemized description of the weight and quantity which was purchased.

(d) The time and place of the delivery of the meat.

(Enacted by Stats. 1967, Ch. 15.)



22084

A person, other than a regular wholesaler of meat that has an established place of business or a licensed slaughterer, shall not give, sell, or deliver to any peddler of meat any part of the carcass of an animal.

This section does not apply to the meat of an animal inspected and slaughtered pursuant to Section 22007.

(Enacted by Stats. 1967, Ch. 15.)



22086

It is unlawful for any person to misrepresent the type, kind, or quality of a dressed carcass of any animal or part of such carcass, or the sex, age, or quality of any animal the meat of which is sold.

(Enacted by Stats. 1967, Ch. 15.)












DIVISION 11 - HORSES, MULES, BURROS, SHEEP, AND SWINE

CHAPTER 1 - General Provisions

ARTICLE 1 - Application

23001

The provisions of this division, including the payment of fees, are applicable to all state and county institutions which are engaging in livestock operations.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Regulations

23021

The director shall enforce this division. He may make such regulations as are reasonably necessary for such enforcement.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Investigations and Seizures

23041

The director may make any necessary investigations relative to reported violations of this division, pursuant to Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)



23043

Any agent of the department or any peace officer may, for the purpose of making an investigation, do any of the following:

(a) Stop any conveyance which is transporting on any public thoroughfare any horse, mule, burro, or sheep, the carcass of any such animal which has the skin on it, or the hide or skin of any such animal.

(b) Take possession of any horse, mule, burro, or sheep, the carcass of any such animal which has the hide or skin on it, or the hide or skin of any such animal and hold it for 30 days pending an investigation.

(Enacted by Stats. 1967, Ch. 15.)



23044

Any expense which is incurred pursuant to Section 23043 shall be paid by the owner. The cost of caring for the property which is held pursuant to Section 23043 is a lien upon the property. The lien may be enforced in the manner which is prescribed in Section 3052 of the Civil Code.

(Enacted by Stats. 1967, Ch. 15.)



23045

Any animal which is seized by, or comes into the possession of an inspector pursuant to this division shall be disposed of pursuant to Chapter 7 (commencing with Section 17001), Part 1, Division 9 of this code.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Criminal Penalties

23071

Every person that violates any provision of this division is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment of not less than 10 days nor more than 6 months, or by both such fine and imprisonment. Each violation during any day constitutes a separate offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 114. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 5 - Civil Penalties and Remedies

23091

Any person that violates any provision of this division or any regulation which is issued pursuant to it is liable civilly for a penalty in an amount not to exceed a sum of five hundred dollars ($500) for each violation. Any money which is recovered pursuant to this section shall be paid into the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)



23092

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring an action for civil penalties in the name of the people of this state in any court of competent jurisdiction in this state against any person violating any provision of this division.

(Enacted by Stats. 1967, Ch. 15.)



23093

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation has occurred, bring an action in the name of the people of this state in the superior court for an injunction against any person violating any provision of this division or any regulation duly issued by the director pursuant to it.

Any proceedings pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Collection and Disposition of Money

23121

Any money in the Department of Agriculture Fund which is derived pursuant to this division may be expended for the administration and enforcement of any of the provisions of this code stated in Section 16461, notwithstanding any other provision of law which limits the expenditure of any such money to some specific purpose or to the administration or enforcement of some specific section, article, or chapter, of this division.

(Amended by Stats. 1967, Ch. 13.)



23122

The director shall, at least once each month, report to the State Controller the total amount of any money which is collected for fees, penalties, judgments or otherwise. He shall, at the same time, pay into the State Treasury the entire amount of the receipts. The receipts shall be credited to the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)



23123

A civil action may be brought by the director to recover any fee, penalty, or other money that may become due pursuant to this division.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Brands and Brand Records

ARTICLE 1 - Horses, Mules, Burros, or Sheep

23251

Any person that desires to use a brand on horses, mules, burros, or sheep shall be governed by the same provisions and procedures with reference to such animals as are made applicable to the branding of cattle in Chapter 4 (commencing with Section 20601) of Division 10 of this code, except Section 20668.

(Enacted by Stats. 1967, Ch. 15.)



23251.1

For the purposes of this article, “brand” also includes a design which is made by applying a super-cold iron that permanently causes white hair growth or a bald mark on the animal.

As used in this section, “super-cold iron” means one that is cooled to at least a minus 195 degrees Celsius (minus 319 degrees Fahrenheit).

(Added by Stats. 1977, Ch. 466.)



23252

Any person that owns a registered cattle brand may use the same brand on the same location on horses, mules, burros, sheep, or swine if it is not in conflict with a previously registered brand.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Swine

23281

Brands for swine may be recorded pursuant to the same provisions and procedures as are made applicable to the recording of brands for cattle in Chapter 4 (commencing with Section 20601) of Division 10 of this code, except Section 20668. Such recording, however, is not mandatory.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - Inspection of Animals

ARTICLE 1 - Horses, Mules, and Burros

23401

Inspection of horses, mules, and burros for shipment out of the state may be made at the request of the owner in the same manner and for the same fees as are provided for bovine animals pursuant to Chapter 6 (commencing with Section 21051) of Division 10. This section does not apply to inspections made pursuant to Chapter 9 (commencing with Section 24101) of Division 11.

(Amended by Stats. 1992, Ch. 217, Sec. 1. Effective January 1, 1993.)



23404

A certificate of inspection shall not be issued unless a bill of sale or other proof of ownership is exhibited at the time of the inspection.

(Enacted by Stats. 1967, Ch. 15.)



23405

Every slaughterer of horses, mules, or burros shall have on file in his office for a period of one year after slaughter the original bill of sale of the animals purchased and slaughtered by him.

(Added by Stats. 1968, Ch. 630.)









CHAPTER 6 - Sale or Gift

23801

A person shall not buy, sell, or accept a horse, mule, burro, or sheep, the carcass of any such animal from which the hide or skin has not been removed, or the hide or skin of such animal, unless the seller or donor gives, and the buyer or donee receives, at the time of delivery of the animal, carcass, or hide, a written bill of sale or written instrument, which states the number, kind, and brand or brand and marks of each such hide, skin, carcass, or animal, that is signed by the party that gives it.

(Enacted by Stats. 1967, Ch. 15.)



23802

The failure of the seller or donor to give a written bill of sale or written instrument to the buyer or donee pursuant to Section 23801 does not have any effect upon either of the following:

(a) The validity of any sale or contract of sale of any horse, mule, burro, or sheep.

(b) The rights of either the buyer or donee or seller or donor of the horse, mule, burro, or sheep.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 7 - Transportation

23981

A person shall not transport any sheep, unless the sheep are accompanied by a bill of lading which shows all of the following:

(a) The name of the owner of the sheep.

(b) The destination of the sheep.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 8 - Drugging of Horses

24000

The Legislature finds and declares the following:

(a) That the public has a valuable interest in public equine events and public horse sales.

(b) That it is the intent of this chapter to ensure the integrity of public equine events and public horse sales through the control of performance and disposition enhancing medications while limiting permitted therapeutic usage at horse shows and competitions.

(Amended by Stats. 2013, Ch. 116, Sec. 2. Effective January 1, 2014.)



24001

For purposes of this chapter:

(a) “Event” means a public equine event or public horse sale that is held in the state, including a cutting horse competition, an endurance riding competition, a competitive trail competition, or any other competition as determined by the department by regulation.

(b) An equine event that is subject to this chapter shall meet all of the following criteria:

(1) Money, goods, or services are exchanged for the right to compete.

(2) Individuals compete for a single set of placings, points, or awards at the equine event.

(3) For one-day events, the entry fee to enter a single class exceeds four dollars and ninety-nine cents ($4.99), and either no other fees are charged or other fees charged exceed nineteen dollars and ninety-nine cents ($19.99). Fees charged may include ground fees, stall fees, or any other fees composed of money, goods, or services assessed to permit competitors to enter into the event.

(c) Sales that are subject to this chapter are public sales that permit a horse to be consigned for public sale.

(d) The following events are excluded from this chapter:

(1) Competitions subject to the jurisdiction of the California Horse Racing Board.

(2) Sales consisting solely of racing stock.

(3) Parade horse competitions.

(4) A timed rodeo-related performance competition when held apart from a horse show, including, but not limited to, rodeo, roping club, cattle team penning, barrel racing, and gymkhana.

(e) “Event manager” means the person in charge of an event, including the entity or individual financially responsible for the event that is responsible for registering the event with the department, and who is responsible for the assessment, collection, and remittance of fees. “Event manager” includes horse show secretaries and managers, competitive event managers, and horse sale managers and sale owners.

(f) “Horse” means all horses, mules, and asses.

(g) “Licensed veterinarian” means a person licensed as a veterinarian by the State of California.

(h) “Prohibited substance” means a stimulant, depressant, tranquilizer, anesthetic, including any local anesthetic, sedative analgesic, corticosteroid, anabolic steroid, or agent that would sore a horse, that could affect the performance, soundness, or disposition of a horse, or any drug, regardless of how harmless or innocuous it might otherwise be, that could interfere with the detection of any prohibited substance, including any metabolite or derivative of any prohibited substance.

(i) “NSAID” means a nonsteroidal anti-inflammatory drug.

(j) “Therapeutic administration” means the administration of a drug or medicine that is necessary for the treatment of an illness or injury diagnosed by a licensed veterinarian. The administration of a prescription drug or medicine shall only be as given or prescribed by the licensed veterinarian. The administration of a nonprescription drug or medicine shall be in accordance with the directions on the manufacturer’s label.

(k) “Exempt medication” means an oral or topical medication containing prohibited substances determined by the department to be exempt from this chapter when administered therapeutically.

(l) “Public equine event” means a horse show or competition that permits a person to enter a horse for show or competition in exchange for money, goods, or services. Any club or group that permits people to join or enter into competition in exchange for money, goods, or services, is “public” for purposes of this chapter.

(m) “Public horse sale” is a sale that consigns a horse in exchange for money, goods, or services, excluding sales consisting solely of racing stock.

(n) “Stimulant or depressant” means a medication that stimulates or depresses the circulatory, respiratory, or central or peripheral nervous system.

(o) To “sore” means to apply an irritating or blistering agent internally or externally for the purpose of affecting the performance, soundness, or disposition of a horse.

(p) “Trainer” means a person who has the responsibility for the care, training, custody, or performance of a horse, including, but not limited to, a person who signs any entry blank of a public equine event or public horse sale, whether that person is an owner, rider, agent, coach, adult, or minor.

(Amended by Stats. 2014, Ch. 71, Sec. 58. Effective January 1, 2015.)



24002

The secretary has jurisdiction of all events under this chapter and shall administer and enforce this chapter.

(Amended by Stats. 2009, Ch. 262, Sec. 1. Effective January 1, 2010.)



24003

Except as otherwise prohibited by law, the full use of modern therapeutic measures for the improvement and protection of the health of the horses is permitted.

(Amended by Stats. 1994, Ch. 227, Sec. 3. Effective January 1, 1995.)



24004

A horse shall not be shown in any class at an event if it has been administered in any manner a prohibited substance in violation of this chapter.

(Amended by Stats. 2013, Ch. 116, Sec. 4. Effective January 1, 2014.)



24005

The trainer or owner, or both the trainer and owner, in the absence of substantial evidence to the contrary, is responsible for a horse’s condition and is charged with knowledge of the provisions contained in this chapter and the rules and regulations adopted pursuant to this chapter. If a trainer is prevented from performing his or her duties, including responsibility for the condition of a horse in his or her care, by illness or other cause, or is absent from any event where a horse under his or her care is entered and stabled, the trainer shall immediately notify the secretary or manager of the event, and at the same time a substitute shall be appointed by the trainer. The substitute shall place his or her name on the entry blank at that time. The substitute shall have the same responsibilities as the substituted trainer would have had for the condition of any horse in his or her care.

(Amended by Stats. 2013, Ch. 116, Sec. 5. Effective January 1, 2014.)



24006

A trainer, owner, or both the trainer and owner, event manager, or any person who administers, attempts to administer, instructs, authorizes, aids, conspires with another to administer, or employs anyone who administers or attempts to administer a prohibited substance to a horse in violation of this chapter shall be subject to the penalties provided in this chapter that are applicable to the trainer or owner. The trainer and owner are both responsible for complying with this chapter after any course of medical therapy has been administered or prescribed by a licensed veterinarian employed by either the trainer or owner to examine and treat a horse. A licensed veterinarian who is employed by a trainer or owner to examine and treat a horse is not subject to the penalties provided in this chapter solely on account of that examination and treatment or prescription.

(Amended by Stats. 2013, Ch. 116, Sec. 6. Effective January 1, 2014.)



24007

(a) In addition to any other penalty or fine prescribed by law, a trainer or owner, or both the trainer and owner, of a horse found to have received a prohibited substance or NSAID in violation of this chapter, or determined to be in violation of Section 24009 shall be subject to a civil penalty of not less than one hundred dollars ($100) or more than ten thousand dollars ($10,000) for each violation, to be recovered by the secretary in any court of competent jurisdiction.

(b) In addition to the penalty specified in subdivision (a) or any other penalty or fine prescribed by law, the secretary may suspend any trainer or owner, or both the trainer and owner, from all competitions at any public horse show or competition for a period of not less than 90 days or more than one year for each violation. It is unlawful for any person suspended from competition by the secretary to compete in any public horse show or competition during the period of suspension. Any person suspended from competition by the secretary who competes in any public horse show or competition during the period of suspension is subject to the civil penalty prescribed by subdivision (a) for each entry during the period of suspension.

(c) The owner or owners of a horse found to have received a prohibited substance or NSAID in violation of this chapter or determined to be in violation of Section 24009 shall forfeit all prize money or sweepstakes and any trophies, ribbons, and points won at any public horse show or competition by the horse and the same shall be redistributed by the horse show or competition in accordance with its rules or bylaws. The owner shall pay a fee of fifty dollars ($50) to the public horse show or competition. The horse may be suspended for any period of time specified by the secretary. If the violation occurs at a horse sale, the contract of sale is voidable at the buyer’s discretion.

(d) In lieu of civil prosecution by the secretary, the secretary may levy a civil penalty against a person violating any provision of this chapter.

(e) Before a civil penalty is levied, the person charged with the violation shall receive notice of the nature of the violation and shall be given an opportunity to be heard, including the right to review the secretary’s evidence and a right to present evidence on his or her own behalf.

(f) Review of the decision of the secretary may be sought by the person against whom the penalty was levied within 30 days of the date of the decision pursuant to Section 1094.5 of the Code of Civil Procedure.

(g) After the exhaustion of the review procedure provided in this section, the secretary or his or her representative, may file a certified copy of a final decision of the secretary that directs the payment of a civil penalty and, if applicable, any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity with the decision or order. No fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of judgment pursuant to this section.

(Amended by Stats. 2002, Ch. 434, Sec. 4. Effective January 1, 2003.)



24008

A horse at an event is subject to examination under the direction of a licensed veterinarian of the department or agent of the licensed veterinarian. The appointed licensed veterinarian, with the approval of the department, may appoint technicians and agents to perform certain duties under this chapter that are not prohibited by other provisions of law. The examination may include physical, urine, or blood tests, or any other test or procedure at the discretion of the licensed veterinarian, that is necessary to effectuate the purposes of this chapter. Any or all horses in or from a class or all classes in an event or any horse entered into or from any class or competition or sale, whether in competition or not, if the horse is on the show or sale grounds, or any horse withdrawn by any person or trainer within 24 hours before a class for which it has been entered as well as any horse withdrawn from any horse sale, may be examined.

(Amended by Stats. 2013, Ch. 116, Sec. 7. Effective January 1, 2014.)



24009

Whether a horse is in competition or not, refusal to submit a horse in an event for examination, or refusal to cooperate with the licensed veterinarian, or his or her technicians and agents, shall constitute a violation of, and subject the responsible person to, the same penalties that are applicable to prohibited substances or NSAIDs under Section 24007. A suitable sample shall be collected from a horse selected for testing by a drug testing agent of the department unless the agent releases the horse from testing.

(Amended by Stats. 2013, Ch. 116, Sec. 8. Effective January 1, 2014.)



24010

If the chemical analysis of blood, urine, saliva, or other samples taken from a horse indicate the presence of a prohibited substance or NSAID or any metabolite or derivative thereof, it shall be prima facie evidence that the prohibited substance or NSAID has been administered to the horse. A hearing shall be held when a positive report is received from a chemist identifying a prohibited substance or any metabolite or derivative thereof, unless the requirements of Section 24011 have been met or the prohibited substance or NSAID consists solely of an exempt medication. The trainer or owner, or both the trainer and owner, responsible for the condition of the horse shall not be subject to the penalty prescribed under this chapter or suspended, and no horse shall be barred from competition until after the conclusion of the hearing and a written ruling thereon has been made by the secretary.

(Amended by Stats. 2002, Ch. 434, Sec. 6. Effective January 1, 2003.)



24011

(a) A horse that has received a prohibited substance shall not be eligible for show, competition, or sale, unless the following requirements have been met and the facts requested are submitted to the department in writing:

(1) Medication shall be therapeutic and necessary for treatment of an illness or injury.

(2) A horse shall be withdrawn from a show or competition for a period of not less than 24 hours after a prohibited substance is administered, unless the department determines a different withdrawal period for a specific prohibited substance or class of substances. A horse shall be withdrawn from a public sale for a period of not less than 72 hours after a prohibited substance or NSAID is administered. The withdrawal period for anabolic steroids is 90 days after administration and the withdrawal period for fluphenazine or reserpine is 45 days after administration.

(3) The medication shall be administered by a licensed veterinarian, the trainer, or the owner.

(4) Medication shall be identified as to the amount, strength, and mode of administration.

(5) The statement shall include the date and time of administration of the medication.

(6) The horse shall be identified by its name, age, sex, color, and entry number.

(7) The statement shall contain the diagnosis of the attending veterinarian and reason for administering the medication.

(8) The statement shall be signed by the person administering the medication.

(9) The statement shall be filed with the event manager of the public equine event or general manager of the public horse sale within one hour after administration or one hour after the event manager of the event returns to duty, if administration is at a time other than during show or sale hours.

(10) The statement shall be signed by the event manager or his or her designated representative and time of receipt recorded on the statement by the event manager or his or her designated representative.

(b) If the chemical analysis of the sample taken from a horse treated indicates the presence of a prohibited substance and all the requirements of this section have been fully complied with, the information contained in the medication report and any other relevant evidence shall be considered at any hearing provided under this chapter in determining whether any provision of this chapter has been violated.

(Amended by Stats. 2014, Ch. 71, Sec. 59. Effective January 1, 2015.)



24011.6

(a) The therapeutic administration of NSAIDs is permitted before and during all events except public auctions, provided that the dosage does not exceed any limits established by the department by regulation.

(b) On or before July 1, 2014, the department shall establish, by regulation, the approved therapeutic medications list and maximum detectable plasma levels.

(Added by Stats. 2013, Ch. 116, Sec. 11. Effective January 1, 2014.)



24012

(a) (1) To provide funds for enforcement of this chapter, the event manager of every event shall charge and collect the applicable fee for each horse entered or exhibited in the event, and each horse consigned for public sale. The secretary may, by regulation, set the applicable fee, in consultation with the advisory committee appointed pursuant to Section 24013.5, at an amount necessary to carry out this chapter. An event manager shall be notified of the applicable fee at the time of registration of an event. The event manager of the registered event shall remit the fee established pursuant to this section, in addition to the completed assessment report for the registered event, as prescribed by the secretary, to the department within 15 days after completion of the event. The event manager shall maintain event records for a period of two years after the completion of the event. Upon request by the department, the event records shall be made available to the department for inspection and photocopying to enable verification of appropriate fee collection and remittance.

(2) Notwithstanding Section 24001, a show event held over multiple consecutive days, with a different judge on each day, that is registered and managed by the same event manager on the same premises, shall be considered one event for the purpose of the assessment of the fee.

(b) An event manager who does not pay to the department the full amount that is due pursuant to this section shall pay a civil penalty of 10 percent of the amount due plus interest at the rate of 11/2 percent per month of the unpaid balance computed from the date of the event. The event manager is personally liable for fees and penalties owed the department pursuant to this section.

(c) Fees and penalties collected pursuant to this section shall be deposited in the Department of Food and Agriculture Fund. Funds received by the department from fees and penalties pursuant to this section shall be used exclusively to carry out the intent and purposes of this chapter, including, but not limited to, pharmacological studies, drug testing, and drug research, inspection for drugs, prosecution of alleged offenders, administrative costs, attorney’s and expert witness fees, and any other costs necessary to carry out this chapter.

(Amended by Stats. 2014, Ch. 71, Sec. 60. Effective January 1, 2015.)



24013

(a) The secretary shall adopt those reasonable rules and regulations as are necessary to carry out this chapter.

(b) The secretary shall adopt an exempt medications list that identifies all exempt medications. All changes to the list shall take effect on January 1 of the following year. At the time an event is registered pursuant to Section 24015, a copy of the exempt medications list shall be provided to the event manager for reference purposes. The exempt medications list shall also be made available to any person upon request.

(c) In making and adopting regulations, the secretary shall first consult with the advisory committee appointed pursuant to Section 24013.5.

(Amended by Stats. 2002, Ch. 434, Sec. 10. Effective January 1, 2003.)



24013.5

The secretary shall appoint an advisory committee to serve without compensation. The committee shall meet at least once a year, however, the chairperson may call for additional meetings as he or she determines are necessary. The committee shall elect a chairperson at its first meeting after appointment. Thereafter selection of the chairperson shall take place as deemed appropriate by, and at the pleasure of, the committee. Members of the committee and their alternates may include, but not be limited to, representation from the California State Horsemen’s Association, the Equestrian Trails, Inc., the California Professional Horsemen’s Association, the Los Angeles County Horse Show Exhibitors Association, the California Dressage Society, the Pacific Coast Quarter Horse Association, the Central California Quarter Horse Association, the Division of Fairs and Expositions, the North American Trail Ride Conference, the American Horse Shows Association, the University of California School of Veterinary Medicine, the Appaloosa Club, the International Arabian Horse Association, the Pinto Horse Association of America, the California Veterinary Medical Association, the NorCal Hunter Jumper Association, the California Farm Bureau Federation, the California Gymkhana Association, the American Morgan Horse Association, the Pacific Coast Cutting Horse Association, the Pacific Coast Horse Shows Association, and any other organization the secretary deems appropriate. These advisory committee members and their alternates shall be representative of the industry that this chapter regulates. The members of the committee may also include, but are not limited to, representatives of breed associations represented within the state and other organizations with an interest in the deterrence of drug abuse in the industry that this chapter regulates. In addition, the secretary may appoint one public member to the committee.

Upon the secretary’s request, the committee shall submit to the secretary the names of three or more natural persons, each of whom shall be a citizen and resident of this state for appointment by the secretary as a public member and an alternate public member of the committee. The secretary may appoint one of the nominees as the public member on the committee. If all nominees are unsatisfactory to the secretary, the committee shall continue to submit lists of nominees until the secretary has made a selection. Any vacancy in the office of the public member of the committee shall be filled by appointment by the secretary from the nominee or nominees similarly qualified and submitted by the committee. The public member of the committee shall represent the interests of the general public in all matters considered by the committee and shall have the same voting and other rights and immunities as other members of the committee.

(Amended by Stats. 2008, Ch. 87, Sec. 2. Effective January 1, 2009.)



24014

It is the intent of the Legislature that each of the persons appointed to the advisory committee pursuant to Section 24013.5 represent and further the interests of the industry that person is selected to represent, and that this representation and furtherance serve the public interest. Accordingly, the Legislature finds that, with respect to each person who is appointed to the committee, the industry represented is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Amended by Stats. 1996, Ch. 124, Sec. 27. Effective January 1, 1997.)



24015

(a) Every event shall be registered with the department, unless otherwise prescribed by the secretary by regulation. The event manager of an event shall file a completed registration form with the department, as prescribed by the secretary, at least 60 days before the beginning of the event, which shall constitute the registration of the event.

(b) An event manager who fails to register an event required to be registered pursuant to this chapter is subject to a civil penalty to be levied by the secretary in an amount not less than one hundred dollars ($100) or more than two thousand five hundred dollars ($2,500). In determining the amount of the penalty, the secretary shall consider any previous violations, and whether the event manager cooperated in good faith with the department.

(c) In addition to the civil penalty specified in subdivision (b), the secretary may, after notice and an opportunity for a hearing, suspend the event manager from hosting or managing a public equine event for a period of not less than 90 days or more than one year for each violation. It is unlawful for an event manager suspended from hosting or managing a public equine event by the secretary to conduct a public equine event during the period of suspension. An event manager suspended by the secretary from hosting or managing a public equine event, who hosts or manages a public equine event during the period of suspension, is subject to the civil penalty prescribed by subdivision (b) for each public equine event held during the period of suspension.

(Amended by Stats. 2013, Ch. 116, Sec. 13. Effective January 1, 2014.)



24016

No provision contained in this chapter shall in any way affect existing statutes governing horseracing or affect horse sales or horse auction sales when such sales are solely for the sale of racehorses or breeding stock that is used in the production of racehorses and when such sales are held or conducted on the premises of any racing association under the jurisdiction of, and with the authorization and approval of, the California Horse Racing Board.

“Racehorse” as used in this section means each live horse, including a stallion, mare, gelding, ridgeling, colt, or filly, that is eligible to participate in a horseracing contest in California wherein parimutuel racing is permitted under rules and regulations prescribed by the California Horse Racing Board. The exemption provided in this section shall not apply with respect to racehorses participating in a competition, show, or sale covered by this chapter.

(Added by Stats. 1980, Ch. 1033.)



24017

This chapter shall not apply to any horse one year of age or less entered in any public horse sale, if public notice of the administering of any drug or medication has been given as prescribed by the secretary.

(Amended by Stats. 2002, Ch. 434, Sec. 11. Effective January 1, 2003.)



24018

The secretary may accept on behalf of the state, donations of money from any person, association, or agency interested in the control of drugging of horses. Any fines, penalties, fees, or donations collected by the secretary under this chapter shall be deposited in the Department of Food and Agriculture Fund. Any interest earned from the investment of moneys derived pursuant to this chapter shall also be deposited in the fund. These moneys shall be used by the department to carry out this chapter.

(Amended by Stats. 1994, Ch. 227, Sec. 14. Effective January 1, 1995.)






CHAPTER 9 - Equine Protection: Enforcement

24101

This chapter shall be known and may be cited as the Equine Protection Act of 1991.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24102

For purposes of this chapter:

(a) “Animal” means a horse, pony, mule, or burro.

(b) “Program” means the program of equine protection and identification of the department.

(c) “Slaughter” means to kill an animal and prepare it for consumption by animals or human beings.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24103

There is in the department a program of equine protection and identification.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24104

Each sheriff or other officer to whom a complaint that relates to the loss or theft of any animal is made shall, in a timely manner, transmit to the Bureau of Livestock Identification a report that contains all of the following:

(a) A complete description of each animal lost or stolen including approximate age, height, and weight, sex, breed, color, natural marks, scars, a description of each brand or tattoo and its location on the animal, and any other information that may be of use in identifying, locating and receiving the lost or stolen animal.

(b) The county or city where the loss or theft occurred.

(c) The approximate date and time of the loss or theft.

(d) The law enforcement agency’s report identification or number.

(e) The name, address, and telephone number of the law enforcement agency that completed the report.

(f) The name of that law enforcement agency’s investigating officer to be contacted relating to the loss or theft.

(Added by Stats. 1994, Ch. 431, Sec. 1. Effective January 1, 1995.)



24104.5

The Bureau of Livestock Identification shall compile a report on information received pursuant to Section 24104. The bureau shall distribute the report to all county sheriffs’ departments in a timely manner.

(Added by Stats. 1994, Ch. 431, Sec. 2. Effective January 1, 1995.)



24105

No investigator of the program or any other employee of the department, in enforcing this chapter, shall be required to conduct any investigation that involves the theft of any animal. That investigation shall be conducted by the law enforcement entity that filed the theft report. However, an investigator of the program may assist the law enforcement entity that filed the theft report in the theft investigation.

(Amended by Stats. 1993, Ch. 459, Sec. 1. Effective January 1, 1994.)



24106

No person shall purchase, consign, sell, or accept the donation of an animal which is destined for slaughter unless the seller or donor of the animal provides, and the purchaser or donee receives, at the time of delivery, a written bill of sale or any written instrument which contains all of the following information:

(a) A description of each animal which is sold that includes its sex, breed, color, approximate height and weight, approximate age, natural marks, or identifying scars, and of each brand or tatoo and its location. If the animal has been branded or tatooed and registered with the Bureau of Livestock Identification in the department, the identification papers shall accompany the animal.

(b) The name, address, signature, and motor vehicle driver’s license number of the person who sold or donated the animal.

(c) The date of the transaction.

(d) The name, address, and motor vehicle driver’s license number of the purchaser of the animal.

(e) The name, address, and motor vehicle driver’s license number of any person who transports the animal to the purchaser or an auction yard.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24107

Every operator of an auction yard or dealer who handles animals destined for slaughter shall keep a written record of all sales and purchases made in the course of conducting the business for at least two years after making the final entry of any purchase, sale, or donation of an animal. The operator of an auction yard or the dealer shall show the record on demand to any investigator of the program or any peace officer.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24108

Any person who does not keep the written records required by this chapter or who refuses, upon demand of any investigator of the program or any peace officer, to show the record, to allow copies to be made of the record, or who destroys the record within two years after making the final entry of any purchase, consignment, sale, or donation of any animal, is guilty of a misdemeanor.

(Amended by Stats. 1992, Ch. 217, Sec. 2. Effective January 1, 1993.)



24109

(a) No animal, whether branded or not, shall be shipped, transported, hauled, or delivered for slaughter, unless it is inspected by an inspector of the program.

(b) As part of the inspection required by this section, the inspector shall be provided a valid bill of sale containing the information designated in Section 24106 for each individual animal.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24110

An inspector shall seize any animal for which a valid bill of sale containing the information designated in Section 24106 is not provided.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24111

Except as otherwise provided in this chapter, it is unlawful for any person to remove from the possession of an inspector any animal seized or which is otherwise in the possession of an inspector.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24112

If the animal which is seized or otherwise in the possession of the inspector is branded, the director shall cause a search to be made of the brand records to ascertain the owner.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24113

If the brands or marks are recorded, the director shall immediately, by letter, notify the person in whose name the brands or marks are recorded.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24114

If the owner cannot be ascertained, the director shall cause a notice of the seizure of the animal to remain posted for a period of 14 days on a bulletin board in each office of the Bureau of Livestock Identification. In addition to posting the notice, the director shall periodically publish a list of the descriptions of the animals, containing the information specified in Section 24106, in the classified section of a horse-oriented publication which is in general circulation throughout the State of California. The notices shall also state the time and place of the animal’s proposed sale.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24115

Any person that claims ownership of the animal may, at any time, but not later than 14 days after the first posting of the notice, file his or her proof of ownership with the director and the director shall proceed to determine the claim of ownership.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24116

If ownership is proved to the satisfaction of the director, the animal shall be returned to the owner upon payment by the owner of all expenses which were incurred in the handling of the animal.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24117

If the animal at any time while in the possession of an inspector is in a condition which requires immediate disposal, the animal may be disposed of by the director. The proceeds from the salvage, if any, in excess of expenses which were incurred in the handling of the animal shall be paid to the person proving ownership pursuant to Section 24116.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24118

If after 14 days from the date of the first posting of notice, no satisfactory proof of ownership of the animal has been made, or if the owner fails or refuses to pay all expenses which were incurred, the director shall sell the animal. All sales which are made pursuant to this chapter convey a good and valid title to the purchaser.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24119

The proceeds from the sale of any animal shall be paid into, and the expenses of holding, advertising, sale, and other incidental expenses shall be paid from, the Department of Food and Agriculture Fund.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24120

If any person shall, within one year after the date of the sale, prove to the satisfaction of the director his or her ownership of an animal which was sold pursuant to this article, the director shall order the net proceeds of the sale of the animal to be paid to that person.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24121

If the inspector of the program determines that the person who offers the animal for inspection is in lawful possession, the inspector shall issue a certificate of inspection.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24122

The certificate of inspection shall be signed by the inspector of the program and shall indicate all of the following:

(a) The place and date of inspection and the number of animals inspected.

(b) The sex, breed, color, approximate height and weight, approximate age, natural marks and identifying scars, and a description of each brand or tattoo and its location on each animal.

(c) If the animal is to be transported, the names of the shipper and consignee and the point of origin and the final destination of the shipment.

(d) If the animal is to be transported, the length of time necessary to transport the animal between the point of inspection and the point of final destination. The inspector shall determine the amount of time needed for this purpose, based upon the information provided to him or her at the time of inspection.

The certificate issued pursuant to this section shall only be valid for transportation purposes during the period of time specified on the certificate by the inspector.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24123

It is unlawful for any inspector to issue a certificate of inspection unless he or she personally makes the inspection between sunrise and sunset.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24124

One copy of the certificate of inspection required by this chapter shall accompany the shipment of animals.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24125

Any person who transports an animal destined for slaughter who does not have a copy of the certificate of inspection as required pursuant to this chapter or who refuses, upon demand of any investigator of the program or any peace officer, to exhibit a copy of the certificate, is subject to a civil penalty not to exceed fifty dollars ($50) for each animal.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24126

It is unlawful for any person to remove any animal and substitute another for it, or to add any other animal or transport an animal from any lot of animals for which a certificate has been issued, until the shipment or slaughter is completed, unless the inspector who issued the certificate approves these actions in writing. A violation of this section is a misdemeanor.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24127

(a) Each dealer who handles animals destined for slaughter, and who ships 15 or more animals at a time for slaughter, shall pay the inspector a service fee of twenty-five dollars ($25), in addition to a fee of up to ten dollars ($10) for each animal, as determined by the director. The inspection shall take place within 24 hours of the date of transportation.

(b) Each dealer who handles animals destined for slaughter, and who ships less than 15 animals at a time for slaughter, shall pay the inspector for the actual cost of the inspection, as determined by the director. The inspection shall take place immediately prior to when the animal to be shipped is loaded onto the conveyance.

(c) The fees shall be paid at the point of inspection of the animals. The revenue derived from these fees shall be deposited in the Department of Food and Agriculture Fund and, upon appropriation by the Legislature, shall be expended to carry out this chapter. The department shall maintain all internal accounting measures necessary to ensure that revenue derived pursuant to this chapter shall be kept separate from all other funds in the Department of Food and Agriculture Fund. The Governor’s budget submitted to the Legislature pursuant to Section 12 of Article IV of the California Constitution shall display the fiscal information for this program in accordance with Sections 13335, 13336, and 13337 of the Government Code.

(Amended by Stats. 1992, Ch. 593, Sec. 1. Effective January 1, 1993.)



24128

(a) The inspector shall make a memorandum which shows the number, sex, breed, color, approximate height and weight, approximate age, natural marks and identifying scars, and a description of each brand or tattoo and its location on each animal which is inspected, and the names of the owner or claimant, consignor, or consignee.

(b) The memorandum of the inspection shall be retained for record purposes by the inspector for at least two years after the date of the inspection.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24129

The department shall maintain inspection certificates for a period of five years in a manner that shall disclose the number of animals that have been inspected.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24130

Any person that is engaged in the business of buying or selling animals on consignment at any public or private salesyard shall keep after each sale, a certificate of consignment which contains all of the following information:

(a) The name and address of the consignor.

(b) A description of each animal which is sold that includes its sex, breed, color, approximate height and weight, approximate age, natural marks and identifying scars, and a description of each brand or tattoo and its location on each animal.

(c) Reasonable proof of the ownership of the animal.

(d) The license number of any vehicle which transports the animal to the salesyard. If the animal is transported in a trailer, the license number of both the trailer and the vehicle which pulls it shall be given.

(e) The signature of the consignor.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24131

Any person subject to Section 24130 shall retain the certificate of consignment on file for a period of at least two years after the sale. The certificates of consignment shall be presented on demand of any peace officer or any agent of the program.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24132

(a) Notwithstanding any other provision of law, a person is civilly liable for four times the value of the animal at the time of taking, possessing, harboring, transporting, or slaughtering of the animal, with interest, at the prime rate from the date of that occurrence, for attorney fees incurred in the recovery of the animal, and for an amount in fair compensation for the time and money properly expended by the owner in pursuit of the animal, as follows:

(1) In any action for the wrongful taking, possessing, harboring, or transporting of an animal for slaughter or for the slaughter of the animal without the consent of the owner or the person lawfully in possession of the animal or any animal whose ownership is still in dispute.

(2) In any action where a person knowingly, by any false representation or pretense, defrauds another person of any animal, which results in the wrongful taking, possessing, harboring, or transporting of the animal for slaughter without the consent of the owner or the person lawfully in possession of the animal or any animal whose ownership is still in dispute.

(b) The commencement of any criminal prosecution for the theft of the animal shall not preclude or prevent any civil action as specified in this section.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24133

Any person who transports an animal destined for slaughter out of the state under false pretenses in order to avoid an inspection under this chapter is guilty of a misdemeanor and subject to a fine of five hundred dollars ($500) for each animal so transported.

(Added by Stats. 1991, Ch. 747, Sec. 2.)



24134

Any person who falsifies any document or record required by this chapter, or by any regulation adopted pursuant to this chapter, is liable civilly for a penalty in an amount not to exceed five hundred dollars ($500) for each violation. Any money that is recovered pursuant to this section shall be paid into the Department of Food and Agriculture Fund and, upon appropriation by the Legislature, shall be expended to carry out this chapter.

(Added by Stats. 1992, Ch. 217, Sec. 3. Effective January 1, 1993.)









DIVISION 12 - POULTRY, RABBITS, EGGS, AND EGG PRODUCTS

PART 1 - POULTRY AND RABBITS

CHAPTER 1 - General Provisions

ARTICLE 1 - Application

24501

The provisions of this part, including the payment of fees, are applicable to all state and county institutions which are engaging in livestock operations.

(Enacted by Stats. 1967, Ch. 15.)



24502

The provisions of Chapters 1 (commencing with Section 24501), 2 (commencing with Section 24651), and 3 (commencing with Section 24951), of Part 1 of Division 12 are not applicable to any poultry plant, or poultry product subject to requirements of plant sanitation and poultry meat product wholesomeness as provided in Chapter 4 (commencing with Section 18651) of Part 3 of Division 9.

(Added by Stats. 1970, Ch. 1385.)






ARTICLE 2 - Investigations

24521

The director may make any necessary investigations relative to reported violations of this part, pursuant to Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Civil Remedies

24541

The Attorney General shall, upon complaint by the director, or may upon his own initiative, if after examination of the complaint and evidence he believes a violation of any provision of this part has occurred, bring an action in the name of the people of this state in the superior court for an injunction against any person violating any provision of this part or regulation which is duly issued by the director pursuant to it.

Any proceedings pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Poultry Regulations and Inspections

24561

Notwithstanding any provisions of law to the contrary, the director may adopt by regulation standards and requirements equal to those of the Poultry Products Inspection Act (71 Stat. 441, 21 U.S.C. 451, et seq. as amended by the Wholesome Poultry Products Act, Pub. Law 90-492), including, but not limited to, standards and requirements of inspection, sanitation, reinspection, preparation, processing, buying, selling, transporting, storing, identification, recordkeeping, registration, and labeling. The regulations shall not be less restrictive than state statutory requirements. The director may enter into cooperative agreements with departments, divisions, bureaus, boards, or commissions of the United States to enforce such standards and requirements in this state.

(Added by Stats. 1969, Ch. 1403.)



24562

Regulations adopted pursuant to this article or pursuant to Section 24681 or Section 24991 shall conform, so far as practicable, to the rules, regulations and standards of the United States Department of Agriculture which govern the inspection, preparation, and processing of poultry meat and poultry meat food products.

(Added by Stats. 1969, Ch. 1403.)



24563

(a) If slaughtering or carcass preparation or processing of poultry meats and poultry meat products is conducted in an establishment where state inspection is maintained at hours considered overtime for state employees or on legal holidays, the owner or operator of the establishment shall, by contract or agreement with the department, make arrangement to defray the additional cost for salaries and expenses for persons employed by the department to conduct the necessary poultry meat inspection work during the overtime periods.

(b) Moneys collected pursuant to this section shall be deposited in the Department of Food and Agriculture Fund.

(Amended by Stats. 2011, Ch. 133, Sec. 31. Effective July 26, 2011.)









CHAPTER 2 - Plant Sanitation

ARTICLE 1 - Definitions

24651

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



24652

“Fowl” includes chickens, turkeys, ducks, geese, and other domesticated birds.

(Enacted by Stats. 1967, Ch. 15.)



24653

“Growing poultry” means feeding and caring for poultry.

(Enacted by Stats. 1967, Ch. 15.)



24654

“Marked” means plainly, legibly, and conspicuously labeled, stamped, tagged, stenciled, or branded to show the name and address of the poultry plant where, or the name and address of the distributor in California for whom, the poultry meat was slaughtered, prepared, packed, or repacked, cut up or recut, or handled.

(Enacted by Stats. 1967, Ch. 15.)



24655

“Mislabel” means the placing, or presence of any false, deceptive, or misleading mark, tag, brand, design, inscription, statement, billing, invoice, placard, sign, or other descriptive designation.

(Enacted by Stats. 1967, Ch. 15.)



24656

“New York dressed fowl” means fowl from which the feathers have been removed and the blood drawn and which is offered for sale as a whole fowl, with the head, feet, and entrails intact.

(Enacted by Stats. 1967, Ch. 15.)



24657

“Poultry” means domesticated fowl and domesticated rabbit which are intended for use for human food.

(Enacted by Stats. 1967, Ch. 15.)



24658

“Poultry meat” means the carcass of poultry or any part of such carcass.

(Enacted by Stats. 1967, Ch. 15.)



24659

“Poultry plant” means any of the following:

(a) Any place where poultry is slaughtered, dressed, or drawn.

(b) Any place, except a retail store or eating place, where poultry meat or poultry meat food products are cooked, cured, smoked, cut up, recut, packed, or repacked, or otherwise prepared for human food.

(Enacted by Stats. 1967, Ch. 15.)



24660

“Producer” means any person that is engaged in the business of growing any poultry, which is marketed as poultry meat, for a period of three weeks or more for the purpose of increasing the size and weight of such poultry.

(Enacted by Stats. 1967, Ch. 15.)



24661

“Sanitary” means free from unnecessary dirt, filth, and contamination and free from any other substance or organism which is known to be injurious to human health.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

24681

The director shall adopt regulations for carrying out this chapter.

(Enacted by Stats. 1967, Ch. 15.)



24682

No regulation which requires alterations in poultry plants or changes in equipment shall be effective until six months after the date on which the director gives notice to the persons that are licensed pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



24683

The director shall furnish to each person that holds a license, or makes application for a license, a copy of the regulations which are adopted pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



24684

The director may bring an action to enjoin the violation or threatened violation of this chapter or any regulation which is adopted pursuant to it in the superior court in and for the county in which the violation occurred or is about to occur.

(Enacted by Stats. 1967, Ch. 15.)



24685

Any proceeding pursuant to Section 24684 shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Exemptions

24711

This chapter does not apply to a poultry plant which is operated under the sanitary regulations of the Consumer and Marketing Service of the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



24712

This chapter does not apply to poultry meat which bears the official mark of a city, county, or state poultry plant inspection service for sanitation outside of the state which has requirements equal to those which are provided for by this chapter if such out-of-state requirements have been approved by the director. If, however, any packing, repacking, or cutting up or recutting is done, except in a retail store or public eating house, in this state it shall be done in a poultry plant which is licensed pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



24713

(a) This chapter does not apply to a poultry plant where poultry which was produced on the premises is slaughtered if the poultry meat which is derived from the poultry is sold by the producer in any of the following ways:

(1) At retail upon the premises.

(2) At retail off of the premises, either direct to consumers at their homes or at a retail stand which is operated by the producer in a farmers’ market.

(b) As used in this section, “producer” includes only an individual producer who does not employ, except in unforeseeable exigencies, any person except members of his or her immediate family.

(Amended by Stats. 2002, Ch. 535, Sec. 4. Effective January 1, 2003.)



24714

This chapter does not apply to a poultry plant where poultry is slaughtered, dressed, and sold upon the premises where it was produced for purposes other than resale, if the entire poultry meat output of the producer is so sold.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Licenses

24741

A person shall not operate a poultry plant unless he has obtained a license pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



24742

Each person shall, before operating a poultry plant, file an application with the director for a license to operate the poultry plant. The application shall be in such form as the director may prescribe.

(Enacted by Stats. 1967, Ch. 15.)



24743

The application for a license shall be accompanied by the license application fee.

(Enacted by Stats. 1967, Ch. 15.)



24744

(a) Subject to Section 24745.5, the application fee for a new, previously unlicensed poultry plant is five hundred dollars ($500) for a license for one year for each poultry plant which the applicant desires to operate.

(b) The fee for a license application submitted upon change of ownership of an existing, previously licensed poultry plant shall be based on the number of poultry slaughtered by the poultry plant during the preceding October through September time period as described in subdivision (b) of Section 24745.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 134, Sec. 6. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)



24745

(a) Application for renewal of a license accompanied by a renewal fee shall be made on or before its expiration.

(b) The annual license renewal fee for a poultry plant is:

(1) Five hundred dollars ($500) if the plant slaughtered 10,000 or fewer poultry during the preceding October through September time period.

(2) Seven hundred fifty dollars ($750) if the plant slaughtered between 10,000 and 100,000 poultry during the preceding October through September time period.

(3) One thousand two hundred dollars ($1,200) if the plant slaughtered over 100,000 poultry during the preceding October through September time period.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 133, Sec. 34. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions. See similar section added by Stats. 2011, Ch. 134.)



24745-1

(a) Application for renewal of a license accompanied by a renewal fee shall be made on or before its expiration.

(b) Subject to Section 24745.5, the annual license renewal fee for a poultry plant is:

(1) Five hundred dollars ($500) if the plant slaughtered 10,000 or fewer poultry during the preceding October through September time period.

(2) Seven hundred fifty dollars ($750) if the plant slaughtered between 10,000 and 100,000 poultry during the preceding October through September time period.

(3) One thousand two hundred dollars ($1,200) if the plant slaughtered over 100,000 poultry during the preceding October through September time period.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Repealed (as enacted in 1967) and added by Stats. 2011, Ch. 134, Sec. 8. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)



24745.5

If a licensee has two or more licenses in effect at the same meat processing establishment, custom livestock slaughterhouse, place of business, or poultry plant, pursuant to Section 19010, 19011, 19240, 19260, 19280, or 24741, the license fee that is the highest amount shall be paid in full and each additional license fee shall be in an amount that is 50 percent of the fee that would otherwise be applicable.

(Added by Stats. 2011, Ch. 134, Sec. 9. Effective July 26, 2011.)



24746

Each license shall expire on the last day of the calendar year for which it is issued. The fee shall not be prorated.

(Repealed and added by Stats. 2011, Ch. 133, Sec. 36. Effective July 26, 2011.)



24747

Each person that holds a license for a poultry plant shall file an application for the renewal of the license on or before the date of the expiration of the license.

(Enacted by Stats. 1967, Ch. 15.)



24748

Applicants for renewal who have not paid the renewal fee by the expiration date of the license shall be assessed a penalty of 10 percent of the unpaid balance. Failure to pay the renewal fee plus the penalty within 90 days of expiration shall cause a revocation of a license.

(Repealed and added by Stats. 2011, Ch. 133, Sec. 38. Effective July 26, 2011.)



24749

Plans and specifications for any intended construction or major reconstruction of a poultry plant shall be submitted to the director. The director shall approve or disapprove the plans and specifications within 30 days.

(Enacted by Stats. 1967, Ch. 15.)



24750

The director may, after hearing, refuse to issue a license or renew a license and may revoke or suspend any license for any violation of, or failure to comply with, any provision of this chapter or any regulation which is adopted pursuant to it, or for any violation of, or failure to comply with, Section 25091.

(Enacted by Stats. 1967, Ch. 15.)



24751

Any proceedings pursuant to Section 24750 shall be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3 of Title 2 of the Government Code. The director shall have all the powers which are granted in that chapter.

(Enacted by Stats. 1967, Ch. 15.)



24752

(a) All fees, charges, and collections collected pursuant to Sections 24744, 24745, and 24748 shall be deposited in the Department of Food and Agriculture Fund.

(b) All fees, charges, and collections collected pursuant to Sections 24744, 24745, and 24748 shall be used for the enforcement of this division and shall be for a specific benefit or privilege conferred directly to the payer and such benefit or privilege shall not be provided to those not charged.

(c) Fees shall not exceed the reasonable costs associated with issuing a license or permit, performing investigations, inspections, and audits, enforcing provisions pursuant to the license or permit, and administrative enforcement and adjudication thereof.

(Added by Stats. 2011, Ch. 133, Sec. 39. Effective July 26, 2011.)






ARTICLE 5 - Sanitation

24771

A person shall not do any of the following:

(a) Operate a poultry plant which is not sanitary.

(b) Operate a poultry plant in a manner or under conditions which are not sanitary.

(Enacted by Stats. 1967, Ch. 15.)



24772

After each day’s operation, a poultry plant and its outer premises shall be promptly cleaned in the manner which is prescribed by the regulations.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Marks and Labels

24801

This article does not apply to New York dressed fowl until November 1, 1967.

(Enacted by Stats. 1967, Ch. 15.)



24802

Poultry meat shall not be packed, repacked, cut up, recut, or sold unless each container or each carcass is marked in the manner which is required by this chapter and the regulations which are adopted pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Violations

24831

It is unlawful for any person to do any of the following:

(a) Violate any provision of this chapter or any regulation which is adopted pursuant to it.

(b) Operate a poultry plant without a license.

(c) Mislabel poultry meat.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - Poultry Meat Inspection for Wholesomeness

ARTICLE 1 - Definitions

24951

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



24952

“Fowl” includes chickens, turkeys, ducks, geese, and other domesticated birds.

(Enacted by Stats. 1967, Ch. 15.)



24953

“Growing poultry” means feeding and caring for poultry.

(Enacted by Stats. 1967, Ch. 15.)



24954

“Marked” means plainly, legibly, and conspicuously labeled, tagged, stenciled, or branded pursuant to this chapter and any regulations which are adopted pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)



24955

“Mislabel” means the placing, or presence of any false, deceptive, or misleading mark, tag, brand, design, inscription, statement, billing, invoice, placard, sign, or other descriptive designation.

(Enacted by Stats. 1967, Ch. 15.)



24956

“New York dressed fowl” means fowl from which the feathers have been removed and the blood drawn and which is offered for sale as a whole fowl with the head, feet, and entrails intact.

(Enacted by Stats. 1967, Ch. 15.)



24957

“Poultry” means domesticated fowl or domesticated rabbit which is intended for use for human food.

(Enacted by Stats. 1967, Ch. 15.)



24958

“Poultry meat” means the carcass of poultry or any part of such carcass.

(Enacted by Stats. 1967, Ch. 15.)



24959

“Poultry meat inspector” means a person who after examination and demonstration has been issued a license by the director to inspect poultry meat for wholesomeness.

(Enacted by Stats. 1967, Ch. 15.)



24960

“Poultry plant” means any of the following:

(a) Any place where poultry is slaughtered, dressed, or drawn.

(b) Any place, except a retail store or eating place, where poultry meat or poultry meat food products are cooked, cured, smoked, cut up, recut, packed, or repacked, or otherwise prepared for human food.

(Enacted by Stats. 1967, Ch. 15.)



24961

“Producer” means a person that is engaged in the business of growing any poultry, which is marketed as poultry meat, for a period of three weeks or more for the purpose of increasing the size and weight of such poultry.

(Enacted by Stats. 1967, Ch. 15.)



24962

“Regulations” means regulations which are adopted by the director to carry out the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



24963

“Wholesome” means that the poultry or poultry meat is free from all of the following:

(a) Physical evidence of any disease which is injurious to human health.

(b) Diseases or conditions which have rendered or would render the poultry meat unsuited for human food.

(c) Serious destruction of the flesh by disease or injury.

(d) Contamination by any substance which is injurious to human health.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

24991

The director shall adopt regulations for carrying out this chapter.

(Enacted by Stats. 1967, Ch. 15.)



24992

The regulations may include standards for poultry meat food products. The standards shall conform, so far as possible, to the standards which are adopted by the United States Department of Agriculture that pertain to the preparation and processing of poultry meat food products and the poultry meat which is used in such products.

(Enacted by Stats. 1967, Ch. 15.)



24993

The director shall furnish to each person that holds a license which is issued pursuant to this chapter, or that makes an application for a license, a copy of the regulations.

(Enacted by Stats. 1967, Ch. 15.)



24994

The director may bring an action to enjoin the violation or threatened violation of any provision of this chapter or the regulations which are adopted pursuant to it in the superior court in and for the county in which the violation occurred or is about to occur.

(Enacted by Stats. 1967, Ch. 15.)



24995

Any proceeding pursuant to Section 24994 shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)



24996

The director may inspect, reinspect, or order the reinspection of any poultry meat or poultry meat food product which is being processed or stored in a plant that is licensed under this part. He shall condemn or order the condemnation of any such poultry meat or poultry meat product and poultry meat food product which is found to be unwholesome.

(Enacted by Stats. 1967, Ch. 15.)



24997

If an action of an inspector in condemning any poultry meat or poultry meat product is questioned, appeal by the licensed plant operator may be made to the immediate supervisor of the inspector, and from his or her decision appeal may be made to the Chief of the Bureau of Meat and Poultry Inspection whose decision is final.

(Amended by Stats. 1985, Ch. 699, Sec. 9.)






ARTICLE 3 - Exemptions

25021

This chapter, except Section 25128, does not apply to poultry meat which has been inspected and passed for wholesomeness by the United States Department of Agriculture if the immediate container or carcass of the poultry meat bears the official wholesomeness inspection mark of such department at the time of sale. If, however, any cooking, curing, smoking, packing, repacking, cutting up or recutting is done in this state, except in a retail store or public eating house, it shall be done in a poultry plant under federal or state inspection.

(Enacted by Stats. 1967, Ch. 15.)



25022

This chapter, except Section 25128, does not apply to poultry meat which bears the official mark of a city, county, or state poultry meat inspection service for wholesomeness in another state which has requirements equal to those provided for in this chapter, if such out-of-state requirements have been approved by the director.

(Enacted by Stats. 1967, Ch. 15.)



25023

(a) This chapter does not apply to poultry meat which is derived from poultry which is produced upon the premises where it is slaughtered if the poultry meat is sold by the producer in any of the following ways:

(1) At retail on the premises.

(2) At retail by the producer of the poultry meat off of the premises, either direct to consumers at their homes or at a retail stand which is operated by the producer in a farmers’ market.

(b) As used in this section, “producer” includes only an individual producer who does not employ, except in unforeseeable exigencies, any person except members of his or her immediate family.

(Amended by Stats. 2002, Ch. 535, Sec. 5. Effective January 1, 2003.)



25024

This chapter does not apply to poultry meat which is derived from poultry which is slaughtered, dressed, and sold on the premises where it is produced for purposes other than resale, if the entire poultry meat output of the producer of such poultry is so sold.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Meat Inspector Licenses

25051

A person shall not act as a poultry meat inspector unless he has a license which is issued pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



25052

Each person before acting as a poultry meat inspector shall apply to and receive from the director a license to inspect poultry meat.

(Enacted by Stats. 1967, Ch. 15.)



25053

(a) The application fee for a license is one hundred dollars ($100).

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 133, Sec. 40. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)



25054

Every license shall expire on the last day of the calendar year for which it is issued.

(Enacted by Stats. 1967, Ch. 15.)



25055

(a) Application for renewal of a license accompanied by a fee of one hundred dollars ($100) shall be made on or before the last day of the calendar year for which the license was issued.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 133, Sec. 41. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)



25056

(a) Applicants for renewal who have not paid the renewal fee by the expiration date of the license shall be assessed a twenty-five dollar ($25) penalty. Failure to pay the renewal fee plus the penalty within 90 days of expiration shall cause a revocation of a license.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Repealed and added by Stats. 2011, Ch. 133, Sec. 43. Effective July 26, 2011. Repealed as of January 1, 2017, by its own provisions.)



25057

If a license lapses for two calendar years, it is not subject to renewal. Any application for the renewal of such license shall be considered a new application.

(Enacted by Stats. 1967, Ch. 15.)



25058

The director shall, after the written and oral examination and demonstration which are prescribed by Section 25059, issue to any person who passes the examination and is otherwise qualified a license to inspect poultry meat for wholesomeness. If an applicant for a license to inspect poultry meat does not take such examination within one year after the date of the receipt of his application by the director, his application expires.

(Enacted by Stats. 1967, Ch. 15.)



25059

The written and oral examination and demonstration which are required by Section 25058 shall show the applicant’s ability to understand laws and regulations which pertain to poultry meat inspection and his knowledge of all of the following:

(a) Conditions which affect wholesomeness in poultry meat and poultry meat products.

(b) The anatomy of poultry.

(c) Routine processing techniques and equipment which are used in poultry processing plants, and poultry plant sanitation.

(Enacted by Stats. 1967, Ch. 15.)



25060

The director shall, from time to time, arrange for the conducting of schools of instruction for poultry meat inspectors.

(Enacted by Stats. 1967, Ch. 15.)



25061

The director may, after hearing, refuse to issue a license or renew a license and he may suspend or revoke any license for any violation of, or failure to comply with, any provision of this chapter or the regulations which are adopted pursuant to it. The director may suspend temporarily, pending hearing, any license for any willful or deliberate violation.

(Enacted by Stats. 1967, Ch. 15.)



25062

Any proceedings under Section 25061 shall be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3 of Title 2 of the Government Code. The director shall have all the powers which are granted in that chapter.

(Enacted by Stats. 1967, Ch. 15.)



25063

(a) All fees, charges, and collections collected pursuant to Sections 25053, 25055, and 25056 shall be deposited in the Department of Food and Agriculture Fund.

(b) All fees, charges, and collections collected pursuant to Sections 25053, 25055, and 25056 shall be used for the enforcement of this division and shall be for a specific benefit or privilege conferred directly to the payer and such benefit or privilege shall not be provided to those not charged.

(c) Fees shall not exceed the reasonable costs associated with issuing a license or permit, performing investigations, inspections, and audits, enforcing provisions pursuant to the license or permit, and administrative enforcement and adjudication thereof.

(Added by Stats. 2011, Ch. 133, Sec. 44. Effective July 26, 2011.)






ARTICLE 5 - Requirements for Inspection

25091

A person shall not operate a poultry plant unless all the poultry meat in the poultry plant is inspected by a poultry meat inspector pursuant to the regulations.

(Enacted by Stats. 1967, Ch. 15.)



25092

The poultry meat inspector shall inspect, pursuant to the regulations, and classify any poultry meat, poultry meat product, or poultry meat food product which is presented for inspection into one of the following classes:

(a) Wholesome.

(b) Retained for further inspection.

(c) Condemned for human food.

(Enacted by Stats. 1967, Ch. 15.)



25093

The poultry meat inspector shall apply or direct the application of the proper marks, as determined by regulation.

(Enacted by Stats. 1967, Ch. 15.)



25094

All poultry meat which is condemned for human food shall be disposed of pursuant to the regulations.

(Enacted by Stats. 1967, Ch. 15.)



25095

Poultry meat may be passed for further processing in a plant which is licensed pursuant to this part.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Marks and Labels

25122

Poultry meat shall not be packed, repacked, cut up, recut, or sold unless each container or each carcass is marked in the manner which is required by this chapter and the regulations which are adopted pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)



25123

A poultry meat inspector shall place or cause to be placed a mark on each carcass or container of poultry meat before the poultry meat is removed from a poultry plant.

(Enacted by Stats. 1967, Ch. 15.)



25124

The marks which are required by this article are in addition to those required by Section 24802 but may be in combination with such marks.

(Enacted by Stats. 1967, Ch. 15.)



25125

The director shall determine by regulation the official design of the marks which are required by this article.

(Enacted by Stats. 1967, Ch. 15.)



25126

Each poultry plant shall submit samples of the proposed method of use of the design of a mark to the director. The method shall be approved by the director before it is used.

(Enacted by Stats. 1967, Ch. 15.)



25127

It is unlawful for any person to sell or mark as inspected for wholesomeness any poultry meat that has not been inspected and passed for wholesomeness pursuant to this chapter and regulations which are adopted pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)



25128

It is unlawful for any person, other than the consumer of poultry meat, to remove from any whole carcass of poultry meat, or from any part of a dismembered carcass of poultry meat, any official wholesomeness inspection mark of the United States Department of Agriculture, or of any city, county, or state poultry meat inspection service. As used in this section, “consumer” includes a restaurant or other place where such poultry meat is cooked and sold for consumption on or off the premises.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Violations

25151

It is unlawful for any person to violate any provision of this chapter, or any regulations which are adopted by the director pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)












PART 2 - CLASSIFICATION OF POULTRY AND RABBIT MEAT

CHAPTER 1 - Definitions

25401

Unless the context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1967, Ch. 15.)



25402

“Class” means a division of poultry meat which is based on essential physical characteristics which with the weights differentiate between uses of the meat.

(Enacted by Stats. 1967, Ch. 15.)



25403

“Fowl” includes chickens, turkeys, ducks, geese, and other domesticated birds.

(Enacted by stats. 1967, Ch. 15.)



25404

“Growing poultry” means feeding and caring for poultry.

(Enacted by Stats. 1967, Ch. 15.)



25405

“Marked” means plainly, legibly, and conspicuously labeled, stamped, tagged, stenciled, or branded, in the manner which is prescribed by regulations of the director, to show the class of poultry meat.

(Enacted by Stats. 1967, Ch. 15.)



25406

“Mislabel” means the placing, or presence of any false, deceptive, or misleading mark, tag, brand, design, inscription, statement, billing, invoice, placard, sign or other descriptive designation.

(Enacted by Stats. 1967, Ch. 15.)



25407

“New York dressed fowl” means fowl from which the feathers have been removed and the blood drawn and which is offered for sale as a whole fowl with the head, feet, and entrails intact.

(Enacted by Stats. 1967, Ch. 15.)



25408

“Poultry” means domesticated fowl and domesticated rabbit which is intended for use for human food.

(Enacted by Stats. 1967, Ch. 15.)



25409

“Poultry meat” means the carcass of poultry or any part of the carcass, except the giblets. It does not include live poultry or processed poultry meat.

(Enacted by Stats. 1967, Ch. 15.)



25410

“Poultry plant” means any of the following:

(a) Any place where poultry is slaughtered, dressed, or drawn.

(b) Any place where poultry meat is cut up, recut, packed or repacked, or otherwise prepared for human food.

(Enacted by Stats. 1967, Ch. 15.)



25411

“Processing” means the commercial manufacturing of products of poultry meat by any method of cooking. It also includes all of the following:

(a) Cutting up into pieces smaller than the customary parts such as, in the case of poultry, necks, breasts, wings, backs, legs, thighs, or similar and identifiable portions of the carcass.

(b) Complete deboning of poultry meat.

(Enacted by Stats. 1967, Ch. 15.)



25412

“Producer” means any person that is engaged in the business of growing any poultry, which is marketed as poultry meat, for a period of three weeks or more for the purpose of increasing the size and weight of such poultry.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 2 - General Provisions

25551

The director shall adopt regulations for carrying out this part.

(Enacted by Stats. 1967, Ch. 15.)



25552

The director shall enforce this part where any poultry meat is packed, repacked, cut up, or recut.

(Enacted by Stats. 1967, Ch. 15.)



25553

The director and the commissioners of each county, under the supervision of the director, shall enforce this part where any poultry meat is offered for sale or sold.

(Enacted by Stats. 1967, Ch. 15.)



25554

An enforcing officer may do all of the following:

(a) Enter and inspect any place or conveyance where any poultry or poultry meat is produced, prepared, packed, repacked, cut up, recut, stored, delivered for shipment, loaded, shipped, transported, or sold.

(b) Inspect all poultry and poultry meat and any container of poultry or poultry meat which is found at the place or conveyance which is entered and inspected.

(c) Take for inspection such representative samples of the poultry, poultry meat, or containers as may be necessary to determine whether or not this part has been violated.

(Enacted by Stats. 1967, Ch. 15.)



25555

Any enforcing officer may, while enforcing this part, seize or hold as evidence all or any part of any lot of poultry meat which is found to be in violation of this part as may in his judgment be necessary to obtain the conviction of the party he knows or believes has violated or is violating any provision of this part.

(Enacted by Stats. 1967, Ch. 15.)



25556

Any lot of poultry meat which does not comply in all respects with the provisions of this part and the regulations which are adopted pursuant to it is a public nuisance.

(Enacted by Stats. 1967, Ch. 15.)



25557

Any enforcing officer who has reason to believe that any lot of poultry meat does not comply in all respects with this part, may hold the lot pending proceedings to condemn and abate it as a public nuisance pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



25558

The officer may affix to any lot which is held pursuant to Section 25557 a tag or notice which warns that the lot is held and states the reasons for which it is held. It is unlawful for any person, except an authorized enforcing officer, to detach, alter, deface, or destroy any such tag or notice which is affixed to any such lot, or remove or dispose of such lot in any manner or under conditions other than as prescribed by such tag or notice, except upon written permission of an authorized enforcing officer or by the order of a court.

(Enacted by Stats. 1967, Ch. 15.)



25559

The officer by whom any lot of poultry meat is held shall cause a notice of noncompliance to be served upon the person in possession of the lot. The notice of noncompliance shall include a description of the lot, the place where and the reasons for which it is held, and shall give notice that the lot is a public nuisance and subject to disposal pursuant to this chapter, unless within a specified time the lot is reconditioned or the deficiency otherwise corrected so as to bring it into compliance.

(Enacted by Stats. 1967, Ch. 15.)



25560

If the person served is not the sole owner of the lot of poultry meat, or does not have authority as agent for the owner to bring the lot into compliance, such person shall notify the officer by whom such lot is held, in writing, of the names and addresses of the owner and every other person that is known to him to claim an interest in the lot. Any person served is liable for any loss sustained by such owner or other person whose name and address he has knowingly concealed from such officer.

(Enacted by Stats. 1967, Ch. 15.)



25561

If the lot of poultry meat is not reconditioned or the deficiency otherwise corrected so as to bring it into compliance within the time which is specified in the notice, the enforcing officer shall cause a copy of the notice of noncompliance to be served upon every person that is designated in writing by the person in possession of the lot to be the owner or to claim an interest in it.

(Enacted by Stats. 1967, Ch. 15.)



25562

Any notice which is required by this chapter may be served personally or by mail addressed to the person to be served at his last known address.

(Enacted by Stats. 1967, Ch. 15.)



25563

The enforcing officer, with the written consent of every person that is served, may destroy the lot of poultry meat or otherwise abate the nuisance. If any such person fails or refuses to give such consent, the enforcing officer shall proceed as provided in Sections 25564 and 25565.

(Enacted by Stats. 1967, Ch. 15.)



25564

If the lot of poultry meat that is held is perishable or subject to rapid deterioration, the enforcing officer may file a verified petition in superior court to destroy the lot or otherwise abate the nuisance. The petition shall show the condition of the lot, that the lot is situated within the county, that the lot is held, and that notice of noncompliance has been served pursuant to this chapter. The court may thereupon order that the lot be forthwith destroyed or the nuisance otherwise abated as set forth in the order. A proceeding under this section is a limited civil case if the value of the property in controversy is less than or equal to the maximum amount in controversy for a limited civil case under Section 85 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 43, Sec. 12. Effective January 1, 2008.)



25565

If the lot of poultry meat which is held is not perishable or subject to rapid deterioration, the enforcing officer shall immediately report the condition of the lot to the director. Within five days from the receipt of such report, the director may file a petition in the superior court in the county where the lot is situated for an order to show cause, returnable in five days, why the lot should not be abated.

The owner or person in possession of the lot of poultry meat, on his own motion within five days from the expiration of the time specified in the notice of noncompliance may file a petition in such court for an order to show cause, returnable in five days, why the lot should not be released to petitioner and any warning tags previously affixed removed from it.

Final determination by court in either case shall be within a period of not to exceed 20 days from the date the petition is filed.

(Enacted by Stats. 1967, Ch. 15.)



25566

The court may enter judgment ordering that the lot of poultry meat be condemned and destroyed in the manner directed by the court or relabeled, denatured, or otherwise processed, or sold or released upon such conditions as the court in its discretion may impose to insure that the nuisance will be abated. If the poultry meat is sold by order of court, the costs of storage, handling, and reconditioning or disposal shall be deducted from the proceeds of sale and the balance, if any, paid into court for the owner.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 3 - Exemptions

25701

This part, except Section 26008, does not apply to poultry meat or a container of poultry meat which is marked with the official class as prescribed by the Consumer and Marketing Service of the United States Department of Agriculture; if such official class marking meets the requirements of this part.

(Enacted by Stats. 1967, Ch. 15.)



25702

This part, except Section 26008, does not apply to poultry meat which is marked as to a class that is officially approved by another inspection service whose requirements for class markings meet the requirements of this part.

(Enacted by Stats. 1967, Ch. 15.)



25703

(a) This part does not apply to poultry meat which is derived from poultry which is produced upon the premises where it is slaughtered if the poultry meat is sold by the producer in any of the following ways:

(1) At retail upon the premises.

(2) At retail off of the premises, either direct to consumers at their homes or at a retail stand which is operated by the producer in a farmers’ market.

(b) As used in this section, “producer” includes only an individual producer who does not employ, except in unforeseeable exigencies, any person except members of his or her immediate family.

(Amended by Stats. 2002, Ch. 535, Sec. 6. Effective January 1, 2003.)



25704

This part does not apply to poultry meat which is derived from poultry which is slaughtered, dressed, and sold on the premises where it is produced for purposes other than resale, if the entire poultry meat output of the producer of such poultry is so sold.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 4 - Poultry and Rabbit Meat Classes

25851

The classes of the kinds of poultry meat are as established in this chapter and any regulations which are adopted by the director pursuant to Section 25857.

(Enacted by Stats. 1967, Ch. 15.)



25852

The classes of chicken meat, as determined by inspection of appearance and other physical characteristics, are as follows:

(a) “Rock Cornish game hen” or “Cornish game hen” means a young immature chicken of either sex (usually five to six weeks of age) which weighs not more than two pounds ready-to-cook weight that was prepared from a Cornish chicken of the progeny of a Cornish chicken crossed with another breed of chicken.

(b) “Broiler” or “fryer” means a young chicken (usually under 16 weeks of age) of either sex, that is tender-meated, with soft, pliable, smooth-textured skin, and flexible breastbone cartilage.

(c) “Roaster” means a young chicken (usually under eight months of age) of either sex, that is tender-meated, with soft, pliable, smooth-textured skin, and breastbone cartilage that is somewhat less flexible than that of a broiler or fryer.

(d) “Caponette,” “caponette fryer,” or “caponette roaster” means a young chicken with the general characteristics of either a fryer or roaster which has been treated with a hormone approved by the Food and Drug Administration of the United States Department of Health, Education and Welfare.

(e) “Capon” means an unsexed male chicken (usually under 10 months of age), that is tender-meated with soft, pliable, smooth-textured skin.

(f) “Hen” or “stewing chicken” or “fowl” means a mature female chicken (usually more than 10 months old) with meat less tender than that of a roaster, and nonflexible breastbone.

(g) “Stag” means a male chicken (usually under 10 months of age) with coarse skin, somewhat toughened and darkened flesh, and considerable hardening of the breastbone cartilage. Stags show a condition of fleshing and a degree of maturity intermediate between that of a roaster and a cock or old rooster.

(h) “Cock” or “old rooster” means a mature male chicken with coarse skin, toughened and darkened meat, and hardened breastbone.

(Amended by Stats. 1967, Ch. 990.)



25853

The classes of turkey meat as determined by appearance are as follows:

(a) “Fryer” or “roaster” means a young, immature turkey (usually under 16 weeks of age) of either sex, that is tender meated with soft, pliable, smooth-textured skin, and flexible breastbone.

(b) “Young turkey” means a turkey (usually under eight months of age) that is tender meated with soft, pliable, smooth-textured skin, and breastbone cartilage that is somewhat less flexible than in a turkey fryer or roaster. For labeling purposes, the designation of sex within the class name is optional.

(c) “Yearling hen turkey” means a fully matured female turkey (usually under 15 months of age) that is reasonably tender meated and with reasonably smooth-textured skin.

(d) “Yearling tom turkey” means a fully matured male turkey (usually under 15 months of age) that is reasonably tender meated and with reasonably smooth-textured skin.

(e) “Mature turkey” or “old turkey (hen or tom)” means an old turkey of either sex (usually in excess of 15 months of age) with coarse skin and toughened flesh.

(Enacted by Stats. 1967, Ch. 15.)



25854

The classes of rabbit meat as determined by appearance and weight are as follows:

(a) “Rabbit fryer” means a young, domestic rabbit (usually under 12 weeks of age) with tender, fine-grained, and bright pearly white color which may be properly cooked by broiling or frying and which weighs not less than 11/2 pounds or over 31/2 pounds ready-to-cook weight.

(b) “Rabbit roaster” means a domestic rabbit (over 12 weeks of age) which may be properly cooked by roasting, and which weighs 31/2 to 5 pounds ready-to-cook weight.

(c) “Stewing rabbit” means a mature domestic rabbit of either sex (over six months of age) which may be properly cooked by stewing at any ready-to-cook weight.

(Enacted by Stats. 1967, Ch. 15.)



25855

The following are the various classes of ducks:

(a) “Duckling” means a young duck of either sex (usually under 10 weeks of age) that is tender meated and has a bill that is not completely hardened and windpipe that is easily dented. This classification may include broilers, fryers, or roasters.

(b) “Duck” means a mature duck or an old duck (usually over 10 weeks of age) of either sex with toughened flesh, hardened bill, and a hardened windpipe.

(Enacted by Stats. 1967, Ch. 15.)



25856

The following are the various classes of geese:

(a) “Young goose” means a goose of either sex which is tender meated, and has a windpipe that is easily dented.

(b) “Mature goose” or “old goose” means a goose of either sex which has toughened flesh and a hardened windpipe.

(Enacted by Stats. 1967, Ch. 15.)



25857

The director may, by regulation, adopt any necessary new class designations and class specifications or modifications of existing class designations and class specifications. He shall, in exercising such authority, take into consideration the standard class designations and class specifications promulgated by the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 5 - Requirements

26001

A person shall not pack, repack, cut up, recut, or sell poultry meat unless all carcasses and the parts of carcasses are placed in classes established pursuant to this part.

The provisions of this section, except those which require that poultry, poultry meat, or carcasses be placed in classes and marked to show the class of poultry meat, do not apply to New York dressed fowl until November 1, 1967.

(Enacted by Stats. 1967, Ch. 15.)



26002

Except as otherwise provided in Sections 26003, 26004, 26005, and 26006, a person shall not pack, repack, cut up, recut, or sell poultry meat unless each carcass or its wrapper or, in the case of cut-up poultry or poultry parts, the container is marked, in the manner which is prescribed by regulations of the director, to show the class of poultry meat.

(Enacted by Stats. 1967, Ch. 15.)



26003

The provisions of Section 26002, except those which require that poultry, poultry meat, or carcasses be placed in classes and marked to show the class of poultry meat, do not apply to New York dressed fowl until November 1, 1967.

(Enacted by Stats. 1967, Ch. 15.)



26004

Individual carcasses of poultry meat or packages of cut-up poultry or poultry parts need not be marked with class designation in any of the following cases:

(a) If they are prepared for use by institutions or public eating houses.

(b) If they are prepared for use for processing.

(c) If they are prepared for transportation or being transported to a plant for further preparation or packaging, and packaged in shipping containers which hold several carcasses or packages of such poultry.

Each shipping container shall be clearly and conspicuously marked with the proper designation of class, and of the intended use, in letters at least one-half of an inch in height, on a surface which is readily visible to the purchaser.

(Enacted by Stats. 1967, Ch. 15.)



26005

Poultry parts which are displayed for sale to consumers in bulk without being packaged or wrapped, shall be segregated as to class of poultry meat. The class or classes shall be designated upon a placard which clearly identifies the poultry parts which are designated by the placard in a clear and conspicuous manner that is readily visible to the purchaser.

(Enacted by Stats. 1967, Ch. 15.)



26006

Cut-up poultry meat which consists of all of the parts of a carcass, prepared, packaged, and offered for sale shall be from only one class of poultry meat. Containers of poultry parts of different classes, shall be marked to indicate the classes and the quantity of each.

(Enacted by Stats. 1967, Ch. 15.)



26007

If a class of any kind of poultry meat contains two or more designations, any combination of the designations may appear in the class marking which is required by this chapter.

(Enacted by Stats. 1967, Ch. 15.)



26008

(a) It is unlawful for any person to sell any whole carcass of chicken poultry meat unless such carcass, or the immediate package or other container in which it is sold, is plainly, legibly, and conspicuously labeled, stamped, tagged, or branded to show the name and address of the poultry plant where the chicken was slaughtered or the name of the state in which the chicken was grown or raised.

(b) Chicken poultry meat which is sold to institutions, to restaurants, or to processors for processing, may bear the label which is required in subdivision (a) of this section on each shipping container in lieu of individual carcass labeling.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 6 - Violations

26151

It is unlawful for any person to violate any provision of this part or any regulation which is adopted pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)









PART 3 - POULTRY

CHAPTER 1 - General Provisions

ARTICLE 1 - Application

26401

The provisions of this part, including the payment of fees, are applicable to all state and county institutions which are engaging in livestock operations.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Investigations

26421

The director may make any necessary investigations relative to reported violations of this part pursuant to Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Civil Remedies

26441

The Attorney General shall, upon complaint by the director, or may upon his own initiative if after examination of the complaint and evidence he believes a violation of any provision of this part has occurred, bring an action in the name of the people of this state in the superior court for an injunction against any person violating any provision of this part or any regulation duly issued by the director pursuant to it.

Any proceedings pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director is not, however, required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Sale, Possession, and Transportation

ARTICLE 1 - Definitions

26551

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



26552

“Dealer” includes any person that is operating as a poultry retailer, poultry wholesaler, butcher, slaughterer, poultry packer, poultry buyer, or poultry commission merchant.

(Enacted by Stats. 1967, Ch. 15.)



26553

“Place of business” includes any place or building in which, or at which, the business of a poultry dealer is conducted. Any group of buildings used as an integral part of one business shall be considered as one place of business.

(Enacted by Stats. 1967, Ch. 15.)



26554

“Poultry” includes chickens, ducks, geese, turkeys, and all other fowls or birds which are used for food or production purposes.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

26581

This chapter only applies to the sale, purchase, or marketing of poultry in any county of this state and to the transportation of poultry in, through, or between any county or counties of this state.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Transportation

26601

Any person that offers poultry for shipment shall furnish a statement of ownership or right of possession of such poultry to the person, carrier, or transportation company which is to transport such shipment. The statement shall be kept as part of the record of the person, carrier, or transportation company that transports such shipment.

(Enacted by Stats. 1967, Ch. 15.)



26602

Any person, carrier, or transportation company which receives for transportation or transports any poultry shall at all times keep a correct record which shows all of the following:

(a) The point of origin and destination of any shipment of poultry.

(b) The names and addresses of the shipper and consignee.

(c) The kind and quantity of poultry transported.

(Enacted by Stats. 1967, Ch. 15.)



26603

All peace officers, sheriffs or deputy sheriffs, members or officers of the California Highway Patrol and traffic officers may arrest, without warrant, any person that is found moving poultry in any manner which is not prescribed by this chapter, and may seize the poultry.

(Enacted by Stats. 1967, Ch. 15.)



26604

The carrier from whom the poultry is seized pursuant to Section 26603 is not liable or responsible to the owner, shipper, or consignee for the seizure.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Resale

26631

Any dealer or person that handles poultry for resale shall make and retain a record which shows all of the following:

(a) The origin, ownership, and right of possession of the poultry.

(b) The name and address of the seller or shipper of the poultry.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Brands

26651

It is unlawful for any person to brand, or to alter or deface the brand on, any poultry with intent to steal it or to prevent identification of the poultry by the true owner.

(Enacted by Stats. 1967, Ch. 15.)



26652

It is unlawful for any person to have in his possession any poultry the brand on which has been altered or defaced unless he received it from the true owner of the poultry.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5.5 - Fresh Poultry

26661

(a) (1) No person who processes, butchers, slaughters, packs, repacks, or sells poultry or poultry meat shall advertise, hold out, distribute, or sell as “fresh” any poultry or poultry meat whose internal temperature has been below 26 degrees Fahrenheit.

(2) No person who processes, butchers, slaughters, packs, repacks, or sells poultry or poultry meat shall label as “fresh” any poultry or poultry meat whose internal temperature has been below 26 degrees Fahrenheit.

(3) No poultry or poultry meat that is distributed or sold as “fresh” shall be stored or handled in such a manner that it reaches an internal temperature below 26 degrees Fahrenheit.

(4) No person who processes, butchers, slaughters, packs, repacks, or sells poultry or poultry meat may sell or distribute poultry or poultry meat if it is adulterated, misbranded, or if its labeling is false or misleading in any particular.

(b) No poultry retailer is guilty of a violation of subdivision (a) or of the regulations adopted pursuant to subdivision (c) unless the poultry retailer engages, with actual knowledge, in an act prohibited by subdivision (a).

(c) The secretary may adopt regulations reasonably necessary for carrying out this section, and those regulations shall be, insofar as possible, consistent with regulations adopted by the United States Department of Agriculture.

(d) Each prohibition in subdivision (a) stands alone and if any prohibition in subdivision (a) has been held, or in the future is held, to be unconstitutional, preempted by federal law, or otherwise invalid by any court, all of the other prohibitions set forth in subdivision (a) are intended to, and shall remain, fully effective and shall be interpreted to exclude the unconstitutional, preempted, or otherwise invalid prohibition or prohibitions. If any sentence, clause, word, or portion of this section is for any reason held to be unconstitutional, preempted by federal law, or otherwise invalid, that holding shall not affect the remaining portions of this section. The Legislature hereby declares that it would have enacted this section and each sentence, clause, word, or portion thereof despite the fact that one or more sentences, clauses, words, or portions of this section may be held unconstitutional, preempted by federal law, or otherwise invalid.

(Amended by Stats. 1994, Ch. 106, Sec. 2. Effective June 16, 1994.)






ARTICLE 6 - Violations

26681

Any person that violates any provision of this chapter is guilty of a misdemeanor. Upon conviction, such person shall be punished by a fine not exceeding two hundred dollars ($200), or by imprisonment not exceeding six months in the county jail, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 115. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)









CHAPTER 3 - Poultry Meat Containing Spoilage Retardant Compound

ARTICLE 1 - Definitions

26801

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



26802

“Poultry” means domesticated fowl which is intended for use for human food. It includes chickens, turkeys, ducks, geese, and other domesticated birds.

(Enacted by Stats. 1967, Ch. 15.)



26803

“Spoilage retardant compound” means any compound, drug, or antibiotic which is added to poultry meat which retards or limits spoilage. Seasonings, spices, or flavorings, such as salt or smoke, are not chemical preservatives.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

26831

The director shall adopt regulations for carrying out this chapter.

(Enacted by Stats. 1967, Ch. 15.)



26832

The director shall enforce this chapter where any poultry meat is packed, repacked, cut up, or recut. The director and the commissioners of each county, under the supervision of the director, shall enforce this chapter where any poultry meat is sold.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Regulations

26861

Before being offered for either wholesale or retail sale, any whole carcass of poultry meat to which a spoilage retardant compound has been added shall be marked to indicate the retardant which was used. Such marking shall be affixed to the whole carcass of poultry meat or on the package in which it is offered for sale.

(Enacted by Stats. 1967, Ch. 15.)



26862

No whole carcass of poultry meat shall be sold unless it is conspicuously and accurately marked in accordance with the requirements of this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Violations

26981

Any person that violates any provision of this chapter or any regulation which is adopted pursuant to this chapter is guilty of a misdemeanor.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 4 - Immersion of Rabbit Carcasses

26991

It is unlawful for any person to immerse or soak the carcass of any slaughtered rabbit in water for a period longer than necessary to eliminate the natural animal heat in the carcass and in no event for a period longer than 21/2 hours.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 5 - Moisture Content of Poultry Meat

ARTICLE 1 - Definitions

27001

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



27002

“Poultry” means domesticated fowl which is intended for use for human food. It includes chickens, turkeys, ducks, geese, and other domesticated birds.

(Enacted by Stats. 1967, Ch. 15.)



27003

“Poultry meat” means the carcass of poultry or any part of the carcass in the raw state. It does not include poultry meat food products.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

27031

The director shall enforce this chapter.

(Enacted by Stats. 1967, Ch. 15.)



27032

The director may adopt such regulations as are reasonably necessary for carrying out this chapter.

(Enacted by Stats. 1967, Ch. 15.)



27033

The regulations which are adopted by the director shall be, insofar as possible, similar to and consistent with regulations which are adopted by the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



27034

An enforcing officer may do all of the following:

(a) Enter and inspect any place or conveyance where any poultry or poultry meat is produced, prepared, packed, repacked, cut up, recut, stored, delivered for shipment, loaded, shipped, transported, or sold.

(b) Inspect all poultry and poultry meat and any container of poultry or poultry meat which is found at the place or conveyance which is entered and inspected.

(c) Take for inspection such representative samples of the poultry or poultry meat and the poultry and poultry meat containers as may be necessary to determine by laboratory analysis or other tests whether or not this chapter has been violated.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Limitations

27061

It is unlawful for any person to sell poultry meat which contains added moisture in excess of 4 percent by weight, or in excess of any greater amount that may be established by regulations of the director as necessary in good commercial processing techniques consistent with protection of the interests of the consuming public.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Violations

27081

It is unlawful for any person to violate any provision of this chapter or any regulation which is adopted pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 6 - California Grown Poultry

ARTICLE 1 - Definitions

27201

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



27202

“Poultry” means domesticated fowl that is intended for use for human food. It includes chickens, game hens, turkeys, ducks, geese, and other domesticated birds.

(Added by Stats. 1994, Ch. 223, Sec. 2. Effective January 1, 1995.)



27203

“Poultry meat” means the carcass of poultry or any part of the carcass. It does not include live poultry or manufactured products in which poultry is not the main ingredient.

(Added by renumbering Section 27202 by Stats. 1994, Ch. 223, Sec. 1. Effective January 1, 1995.)






ARTICLE 2 - Marks and Labels

27231

Before being offered for retail sale in this state, poultry meat of poultry that was grown or raised in this state may be advertised, labeled, described, sold, marked, or otherwise held out, with the words “California grown,” or other similar language indicating that the meat is from California grown or raised poultry.

(Repealed and added by Stats. 1994, Ch. 223, Sec. 4. Effective January 1, 1995.)



27232

(a) Poultry meat of poultry that was not grown or raised in this state and packages of that meat shall not be advertised, labeled, described, sold, marked, or otherwise held out as “California grown,” or in any way as to imply that the meat is from California grown or raised poultry.

(b) It is unlawful for any person to violate this section.

(c) A violation of this section constitutes an unfair and unlawful business act or practice under Section 17200 of the Business and Professions Code, and a false or misleading statement under Section 17500 of the Business and Professions Code.

(Repealed and added by Stats. 1994, Ch. 223, Sec. 4. Effective January 1, 1995.)












PART 4 - EGGS AND EGG PRODUCTS

CHAPTER 1 - Eggs

ARTICLE 1 - Definitions and General Provisions

27501

Unless the context otherwise requires, the definitions set forth in this article shall govern the construction of this chapter.

(Repealed and added by Stats. 1971, Ch. 1009.)



27502

“Agent” includes bailee, broker, commission merchant, factor, auctioneer, solicitor, consignee, and any other person that is acting upon the express or implied authority of another.

(Repealed and added by Stats. 1971, Ch. 1009.)



27503

“At retail” means a sale or transaction between a retailer and a consumer.

(Repealed and added by Stats. 1971, Ch. 1009.)



27503.5

“California egg” means an egg produced in this state.

(Added by Stats. 2003, Ch. 283, Sec. 1. Effective January 1, 2004.)



27504

“Candling” means the examination of the interior of eggs by use of a transmitted light.

(Repealed and added by Stats. 1971, Ch. 1009.)



27505

“Cold storage eggs” means eggs which have been in cold storage for a period of more than 30 days.

(Repealed and added by Stats. 1971, Ch. 1009.)



27506

“Committee” means the Shell Egg Advisory Committee.

(Repealed and added by Stats. 1971, Ch. 1009.)



27507

“Consumer” means any person who purchases eggs for his or her own family use or consumption; or any restaurant, hotel, boardinghouse, bakery, or other institution or concern which purchases eggs for serving to guests or patrons thereof, or for its own use in cooking or baking and not for resale in the shell.

(Repealed and added by Stats. 1971, Ch. 1009.)



27508

“Container” means any box, case, basket, carton, sack, bag, or any other device which is used to facilitate the handling of eggs.

(Repealed and added by Stats. 1971, Ch. 1009.)



27509

“Deceptive” means any arrangement of the contents of any container, or subcontainer, or of any lot, load, or display, in which the eggs in the outer layer or in any portion exposed to view are in quality, size, condition, or in any other respect so superior to those in the interior or unexposed portion as to materially misrepresent the contents or any part thereof as to size, quality, condition, or any other respects.

(Repealed and added by Stats. 1971, Ch. 1009.)



27510

“Egg handler” means a person engaged in the business of producing, candling, grading, packing, or otherwise preparing shell eggs or pasteurized in-shell eggs for market or who engages in the operation of selling or marketing eggs that he or she has produced, purchased, or acquired from a producer, or which he or she is marketing on behalf of a producer, whether as owner, agent, employee, or otherwise. This section shall not apply to any purchaser who is a retailer and who does not handle eggs in any other capacity, except as a retailer.

(Amended by Stats. 2014, Ch. 11, Sec. 1. Effective April 17, 2014.)



27510.1

“Producer” means a person engaged in the business of producing eggs from domesticated fowl for human consumption, who is not in the business of candling, grading, packing, sorting, or otherwise preparing shell eggs for market, marketing, or processing eggs into egg products.

(Added by Stats. 1987, Ch. 995, Sec. 4.)



27511

“Egg meats” means the white, yolk, or any part of eggs, in liquid, frozen, dried, or any other form, used, intended or held for use, in the preparation of, or to be a part of or mixed with, food or food products, for human consumption.

(Repealed and added by Stats. 1971, Ch. 1009.)



27512

“Egg products” means egg meats.

(Repealed and added by Stats. 1971, Ch. 1009.)



27513

“Eggs” means eggs in the shell from chickens, turkeys, ducks, geese, or any other species of fowl.

(Repealed and added by Stats. 1971, Ch. 1009.)



27514

“Incubated eggs” means eggs which have been in the course of incubation, whether natural or artificial.

(Repealed and added by Stats. 1971, Ch. 1009.)



27515

“Incubator rejects” means incubated eggs.

(Repealed and added by Stats. 1971, Ch. 1009.)



27516

“Marked” means plainly, legibly, and conspicuously labeled, stamped, stenciled, printed, or branded.

(Repealed and added by Stats. 1971, Ch. 1009.)



27517

“Mislabel” means the presence of any false, deceptive, or misleading mark, term, statement, design, device, inscription, or any other designation upon any eggs or upon any container or subcontainer of eggs, or upon the label, lining, or wrapper thereof, or upon any placard or sign used in connection therewith, or in connection with any bulk lot or display having reference to eggs.

(Repealed and added by Stats. 1971, Ch. 1009.)



27518

“Retailer” means any person who sells eggs to a consumer.

(Repealed and added by Stats. 1971, Ch. 1009.)



27519

“Shell eggs” means any in-shell eggs other than pasteurized in-shell eggs, as defined in Section 27519.6.

(Amended by Stats. 2014, Ch. 11, Sec. 2. Effective April 17, 2014.)



27519.5

“Shipped egg” means an egg that is produced outside the State of California and shipped into the state for purposes of resale or use by a direct user.

(Added by Stats. 2003, Ch. 283, Sec. 2. Effective January 1, 2004.)



27519.6

“Pasteurized in-shell eggs” means in-shell eggs that have been pasteurized by any method approved by the federal Food and Drug Administration or the department.

(Added by Stats. 2014, Ch. 11, Sec. 3. Effective April 17, 2014.)



27520

“Subcontainer” means any container when being used within another container.

(Repealed and added by Stats. 1971, Ch. 1009.)



27521

The purposes of this chapter are as follows:

(a) To assure that healthful and wholesome eggs of known quality are sold in this state.

(b) To facilitate the orderly marketing of shell eggs in a uniform manner.

(c) To prevent the marketing of deceptive or mislabeled containers of eggs.

(Repealed and added by Stats. 1971, Ch. 1009.)



27522

“Eggs that are packaged for export” means those eggs destined for conveyance to any location outside the United States or its territories.

(Added by Stats. 1999, Ch. 197, Sec. 1. Effective January 1, 2000.)



27523

“Eggs that are packaged for interstate commerce” means those eggs destined for sale outside the state.

(Added by Stats. 1999, Ch. 197, Sec. 2. Effective January 1, 2000.)






ARTICLE 2 - Regulations

27531

The director may adopt regulations relating to the preparation for market and marketing of shell eggs as he or she determines are reasonably necessary to carry out the purposes of this chapter. The regulations may include any of the following:

(a) The establishment of grade standards including minimum quality and minimum size.

(b) Pack specifications.

(c) Marking requirements.

(d) Sampling procedures for enforcement purposes.

(e) Control and disposition of substandard lots.

(f) Use of registered brands and containers, including transportation.

(g) Requirements for displays and advertising.

(h) Procedures for the registration of shell egg handlers.

(i) Procedures for the collection of registration fees and assessments.

(j) Procedures for the development and collection of data pertaining to egg production, number of chickens, and other information as recommended by the committee.

(k) Any other matter necessary for the accomplishment of the purposes of this chapter.

(Amended by Stats. 1990, Ch. 507, Sec. 1. Effective August 13, 1990.)



27532

The regulations relating to grade standards which are adopted pursuant to subdivision (a) of Section 27531 shall be consistent with the grade standards promulgated by the United States Department of Agriculture contained in Title 7, Code of Federal Regulations, Section 2856.216.

(Added by Stats. 1982, Ch. 1130, Sec. 1.)



27533

Regulations adopted pursuant to this chapter relating to egg shell surveillance inspection shall be consistent with any federal standards or procedures promulgated by the United States Department of Agriculture on that subject.

(Added by Stats. 1982, Ch. 1130, Sec. 2.)



27534

The director shall adopt regulations by which eggs which do not meet the size or appearance standards generally required for marketing but which are healthy for consumption may be sold directly to consumers for their own family use.

(Added by Stats. 1982, Ch. 1130, Sec. 3.)






ARTICLE 3 - Registration of Egg Handlers

27541

Any person engaged in business in this state as an egg producer or egg handler, or any out-of-state egg handler or egg producer selling eggs into California, shall register with the secretary. A new registration shall be submitted if any current information changes.

(Amended by Stats. 2003, Ch. 283, Sec. 3. Effective January 1, 2004.)



27542

The certificate of registration shall not be transferable to any person, or be applicable to any location other than the location for which originally issued, and shall be conspicuously displayed at such location.

(Added by Stats. 1971, Ch. 1009.)






ARTICLE 4 - Assessment Fees

27551

The following persons shall pay to the secretary a maximum fee of fifteen cents ($0.15) for each 30 dozen eggs sold as provided below:

(a) California egg handlers shall pay the fee on all egg sales from their own production, on eggs purchased or acquired from California egg producers, and on eggs processed into egg products. California egg handlers shall not pay a fee on eggs purchased from out-of-state egg handlers or egg producers.

(b) California egg producers shall pay the fee on all egg sales to anyone not registered under this chapter as an egg handler, to out-of-state purchasers, and to egg breaking plants.

(c) Out-of-state egg handlers and producers shall report and pay the fee on egg sales into California sold to a retailer, producer, handler, or breaking plant, and on egg products brought into the state, at a maximum rate of fifteen cents ($0.15) for each equivalent of 30 dozen eggs.

(d) Shipments of eggs that are accompanied by a United States Department of Agriculture certificate of grade and sold to the federal government or its agencies are exempt from these fees.

(e) Eggs sold to household consumers on the premises where produced from a total flock size of 500 hens or fewer are exempt from these fees.

(f) The assessment provided for in this section shall be paid only once on any particular egg.

(Amended by Stats. 2012, Ch. 162, Sec. 51. Effective January 1, 2013.)



27552

The fees provided in Section 27551 are maximum fees and shall be established at a lower rate by the secretary at any time the funds derived from the assessment are more than reasonably necessary to cover the cost of administration and enforcement of this chapter, including the maintenance of a reasonable reserve fund for those purposes.

(Amended by Stats. 2011, Ch. 340, Sec. 2. Effective January 1, 2012.)



27553

The secretary may, by regulation, prescribe the frequency of payment of assessments, the procedures for payment, the procedures for refunds of payment, and penalties for late payment. However, the department may triple the assessment for any eggs for which the required payment has not been made by the established due date. If a triple assessment is less than five hundred dollars ($500), the assessment shall be five hundred dollars ($500).

(Amended by Stats. 2003, Ch. 283, Sec. 5. Effective January 1, 2004.)



27554

The moneys which are received by the director pursuant to this chapter shall be deposited in the Department of Food and Agriculture Fund and shall be used only for the administration and enforcement of this chapter, including, but not limited to, payments to commissioners pursuant to Article 5 (commencing with Section 27561). The moneys are exempt from the provisions of Article 2 (commencing with Section 13320) of Chapter 3 of Part 3 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1982, Ch. 1130, Sec. 4.)



27555

The director may assess a special fee upon egg handlers who use descriptive terms on egg containers that require laboratory analysis to verify the terms. This fee shall be used for laboratory analysis necessary for label approval and continued surveillance for compliance with the descriptive terms.

(Added by Stats. 1990, Ch. 507, Sec. 4. Effective August 13, 1990.)






ARTICLE 5 - Administration and Enforcement

27561

(a) The director shall enforce this chapter, and the regulations adopted pursuant to this chapter.

(b) The commissioners of each county, their deputies, and qualified inspectors, under the supervision and control of the director, shall enforce this chapter and the regulations which are adopted by the director pursuant to this chapter.

(c) Except as provided in Sections 27581 and 27601, and any of the violations enumerated in paragraph (1) of subdivision (a) of Section 27671, before any state or local official may commence legal prosecution of a handler based on a violation of this chapter, or the regulations adopted pursuant to this chapter, the handler shall be given an opportunity for a hearing with respect to the alleged violation. The director shall establish, with the advice of the committee, a policy manual which sets forth procedures for providing notice to a person charged with the violation, and for conducting the hearing. The policy manual is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1990, Ch. 750, Sec. 1.)



27562

(a) The director shall determine the necessary amount to be expended by each county and the department to achieve adequate administration and enforcement of this chapter, including, but not limited to, uniformity of inspection in all counties.

(b) To make the determination for purposes of subdivision (a), the director shall determine the amount of funds generated by the fees collected pursuant to Article 4 (commencing with Section 27551) that shall be distributed to counties where point-of-origin inspections are performed pursuant to Section 27593. The director shall also determine the amount of funds generated by the fees collected pursuant to Article 4 (commencing with Section 27551) that shall be distributed to those counties that choose to enter into an agreement with the director to perform inspections of retail operations upon request pursuant to Section 27594.

(Amended by Stats. 1982, Ch. 1130, Sec. 5.)



27563

Within 90 days after the end of each fiscal year, the commissioner of a county shall submit, in the form prescribed by the director, a statement to the director which shows the expenditures of funds in the enforcement and administration of this chapter for that fiscal year. Such statement shall be subject to audit by the director.

(Added by Stats. 1971, Ch. 1009.)



27564

Each fiscal year the director shall prepare a statement which shows the receipt and expenditure for each county as well as those funds expended by the director during the fiscal year of funds provided for in this chapter. The director shall, upon written request of any person who is financially interested in the inspection work which is conducted pursuant to this chapter, forward a copy of such report to any such person.

(Added by Stats. 1971, Ch. 1009.)



27565

The director may enter into an agreement with any commissioner for the enforcement of this chapter or the regulations adopted pursuant to this chapter.

(Added by Stats. 1971, Ch. 1009.)



27566

If any commissioner does not adequately and properly enforce the provisions of this chapter, or regulations adopted pursuant to this chapter, or any agreement, as determined by the director, the director shall provide these services and expend that county’s share of the assessment fees for the proper enforcement of this chapter, in lieu of the reimbursement to such counties pursuant to Sections 27554 and 27562.

(Added by Stats. 1971, Ch. 1009.)






ARTICLE 6 - Shell Egg Advisory Committee

27571

(a) The secretary shall appoint a Shell Egg Advisory Committee consisting of 10 members, eight of whom shall be selected by the secretary from egg handlers and be representative of the egg industry. The secretary shall appoint two alternates who may serve in the absence of any of the eight egg handler representatives. The California Agricultural Commissioners and Sealers Association shall annually designate one of its members who shall serve in a nonvoting capacity as the ninth member of the committee. The secretary also shall select and appoint one public member to the committee pursuant to subdivision (b). The members of the committee shall receive no salary.

(b) Upon the secretary’s request, the committee shall submit to the secretary the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the secretary as a public member of the committee. The secretary may appoint one of the nominees as the public member on the committee. If all nominees are unsatisfactory to the secretary, the committee shall continue to submit lists of nominees until the secretary has made a selection. A vacancy in the office of the public member of the committee shall be filled by appointment by the secretary from the nominee or nominees similarly qualified submitted by the committee. The public member of the committee shall represent the interests of the general public in all matters coming before the committee and shall have the same voting and other rights and immunities as other members of the committee.

(Amended by Stats. 2013, Ch. 383, Sec. 1. Effective January 1, 2014.)



27571.1

It is hereby declared, as a matter of legislative determination, that egg handlers appointed to the Shell Egg Advisory Committee pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that the representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to the committee, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Amended by Stats. 1990, Ch. 507, Sec. 6. Effective August 13, 1990.)



27572

The term of office for each member, other than the member designated by the California Agricultural Commissioners and Sealers Association, of the committee shall be for three years. Appointment of the first voting members shall be made so that the term of office for two voting members shall expire at the end of one year, two at the end of two years, and two at the end of three years. Thereafter, appointments for the voting members shall be for full three-year terms.

(Amended by Stats. 2004, Ch. 460, Sec. 8. Effective January 1, 2005.)



27573

The committee shall be advisory to the Secretary of Food and Agriculture on all matters pertaining to standards for shell eggs. The committee may advise on:

(a) Quality of shell eggs.

(b) Recommendations concerning sampling.

(c) Uniformity of inspection.

(d) Adjustment of fees for proper administration and enforcement.

(e) Annual budget for the administration and enforcement of this chapter and all matters pertaining to this chapter or regulations adopted pursuant thereto.

(f) Components of the Egg Quality Assurance Plan, a voluntary food safety program, that are consistent with and promote the purposes of this chapter.

(Amended by Stats. 2002, Ch. 535, Sec. 7. Effective January 1, 2003.)



27574

The committee shall meet at the call of its chairman, the director, or at the request of any three members of the committee. The committee shall meet at least once a year. Necessary expenditures incurred by the committee members in attending committee meetings may be reimbursed in accordance with Department of Human Resources rules.

(Amended by Stats. 2012, Ch. 665, Sec. 21. Effective January 1, 2013.)






ARTICLE 7 - Civil Penalties and Remedies

27581

The director may bring an action to enjoin any violation or any threatened violation of this chapter or any regulations adopted pursuant to this chapter in the superior court in the county in which the violation occurred or is about to occur. Any proceeding pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Amended by Stats. 1990, Ch. 750, Sec. 2.)



27581.2

In lieu of seeking prosecution of any violation of this chapter, or the regulations adopted pursuant to this chapter, as a misdemeanor pursuant to Section 27671, the director may bring a civil action pursuant to Sections 27581 and 27581.4.

(Added by Stats. 1990, Ch. 750, Sec. 3.)



27581.4

(a) The director may bring a civil action against any person who violates this chapter or any regulation adopted pursuant to this chapter, and any person who commits that violation is liable civilly in an amount not to exceed one thousand dollars ($1,000).

(b) Any money recovered under this section shall be deposited in the Department of Food and Agriculture Fund for use by the department in administering this chapter, when appropriated to the department for that purpose.

(Added by Stats. 1990, Ch. 750, Sec. 4.)



27581.9

A legal prosecution pursuant to this chapter shall be commenced within three years of the occurrence of the violation. However, once an investigation is completed and the appropriate documents have been submitted to the director, as determined by the director, the action shall be commenced within one year of that submission.

(Added by Stats. 1990, Ch. 750, Sec. 5.)



27582

Except as provided in Section 27601, the director shall commence any civil action based on a violation of this chapter, and the regulations adopted pursuant to this chapter, which shall be limited to the remedies provided for in this chapter.

(Added by Stats. 1990, Ch. 750, Sec. 6.)






ARTICLE 8 - Powers of Enforcing Officers

27591

Any enforcement officer may do any of the following:

(a) Enter and inspect any place or conveyance within the county or district over which he has supervision, where any eggs are produced, candled, incubated, stored, packed, prepared, delivered for shipment, loaded, shipped, transported, or sold.

(b) Inspect the eggs and their containers and equipment which are found in any place or conveyance which he is authorized to enter and inspect.

(c) Take for inspection and hold as evidence, if necessary, representative samples of the eggs and containers, for the purpose of determining whether or not any provision of this chapter or regulation adopted by the director pursuant to this chapter has been violated.

(Added by Stats. 1971, Ch. 1009.)



27592

Any enforcement officer may, while enforcing this chapter or any regulations adopted by the director pursuant to this chapter, issue a hold card for all or any part of any pack, load, lot, consignment, or shipment of eggs which are packed, stored, delivered for shipment, loaded, shipped, transported, or sold in violation of any provision of this chapter or any regulation adopted pursuant to this chapter.

(Added by Stats. 1971, Ch. 1009.)



27593

A commissioner in each county or the director shall perform a point-of-origin inspection on the eggs in the county of their origin to ensure that the eggs inspected meet all applicable regulations.

The inspections performed under this section shall include inspections at shell egg packing plants and major distribution points.

Regulations adopted to implement this section shall be developed in consultation with the Shell Egg Advisory Committee.

(Added by Stats. 1982, Ch. 1130, Sec. 6.)



27594

(a) The director, or the commissioner under the direction and supervision of the director, shall inspect eggs at the point of destination upon the request of a retailer or a consumer. The director, or the commissioner under the direction and supervision of the director, may also perform this inspection when he or she has probable cause to believe that a violation of this chapter, or a regulation adopted thereunder, is presently occurring or has recently occurred.

(b) In addition, retail inspection for monitoring purposes may be conducted by the commissioners.

(Amended by Stats. 1983, Ch. 417, Sec. 2.)



27595

The enforcing officer may, and, if requested by an enforcing officer of the state or county of destination, shall, affix a warning to any vehicle or other means of transportation, or to any eggs not previously available for inspection in California unless accompanied by a federal certificate of grade, whether or not the eggs are exempt from the standards, and serve a disposal order upon the owner or person that has custody or possession of any load or lot.

(Added by Stats. 1990, Ch. 507, Sec. 7. Effective August 13, 1990.)



27596

The warning notice, and disposal order which directs the proper disposition of eggs, and the disposal order receipt to be signed by an enforcing officer at destination which confirms that disposition, shall be in the form which is specified by, and provided by, the director.

(Added by Stats. 1990, Ch. 507, Sec. 8. Effective August 13, 1990.)



27597

The enforcing officer at the point of destination of a load or lot shall determine that the load or lot has been delivered to the consignee at the destination which is specified in the order and shall then release the load or lot and countersign the disposal order receipt so given to him or her. He or she shall immediately forward the receipt to the enforcing officer who served the disposal order.

(Added by Stats. 1990, Ch. 507, Sec. 9. Effective August 13, 1990.)



27598

It is unlawful for any person to deliver any eggs which are subject to a disposal order to any person or destination except the person or destination which is shown on the disposal order, unless he or she is specifically authorized in writing to do so by an enforcing officer.

(Added by Stats. 1990, Ch. 507, Sec. 10. Effective August 13, 1990.)



27599

It is unlawful for any person to dispose of any eggs which are subject to a disposal order prior to the release in writing of the load or lot by the enforcing officer at the point of destination. This section does not, however, make it unlawful for any person to unload and store any eggs which are subject to a disposal order.

(Added by Stats. 1990, Ch. 507, Sec. 11. Effective August 13, 1990.)



27600

It is unlawful for any person to use or dispose of any eggs for which a disposal order has been issued, in any manner or for any purpose except the manner or purpose for which the disposal order was issued, unless the person is specifically authorized in writing to do so by an enforcement officer.

(Added by Stats. 1990, Ch. 507, Sec. 12. Effective August 13, 1990.)






ARTICLE 9 - Abatement

27601

Upon the request of the director or an authorized representative, the district attorney of the county in which the eggs and their containers which are a public nuisance are found, shall maintain, in the name of the people of the State of California, a civil action to abate and prevent the public nuisance.

Upon judgment and by order of the court, the eggs and their containers which are a public nuisance shall be condemned and destroyed in the manner which is directed by the court, or reconditioned, remarked, denatured, or otherwise processed, or released upon the conditions as the court in its discretion may impose to ensure that the nuisance is abated.

If the owner fails to comply with the order of the court within the time specified in the order, the court may order disposal of the eggs and their containers or their sale, under the terms and conditions as the court may prescribe, by the enforcement officer, or by the sheriff or marshal.

If the court orders the sale of any of the eggs and their containers which can be salvaged, the costs of disposal shall be deducted from the proceeds of sale and the balance paid into court for the owner.

A proceeding pursuant to this chapter or any regulation adopted pursuant to this chapter where the value of the property seized amounts to twenty-five thousand dollars ($25,000) or less is a limited civil case.

A public nuisance described in this section may only be abated in any action or proceeding pursuant to the remedies provided by this chapter. This chapter provides the exclusive source of costs and civil penalties which may be assessed by reason of the public nuisance against the owner of eggs and their containers which are found to be a public nuisance.

(Amended by Stats. 1998, Ch. 931, Sec. 164. Effective September 28, 1998.)






ARTICLE 10 - Samples

27611

Any sample which is taken in accordance with the prescribed sampling procedure is prima facie evidence of the true condition of the entire lot in the examination of which the sample was taken. The presumption established by this section is a presumption affecting the burden of proof.

(Repealed and added by Stats. 1971, Ch. 1009.)






ARTICLE 11 - Shippers and Transporters

27621

Any person, forwarding company, or common carrier may decline to ship or transport any eggs if it is notified by an enforcement officer that the eggs are found to be not in conformity with any provision of this chapter or regulation adopted pursuant to this chapter.

Any person, forwarding company, or common carrier may reserve the right, in any receipt, bill of lading, or other writing given to the shipper of any eggs, to reject for shipment and to return to, or hold at the expense and risk of, such shipper, all eggs which, upon inspection, are found to be not in conformity with any provision of this chapter or regulation adopted pursuant to this chapter.

A person, forwarding company, or common carrier that transports any eggs at the request of the shipper or owner of the eggs does not violate any provisions of this chapter or regulation, unless such person, forwarding company, or common carrier willfully fails or refuses to stop the transportation of the eggs with reasonable dispatch after being notified in writing by an enforcing officer of this chapter or regulation adopted pursuant to this chapter that such eggs are found to be delivered for shipment in violation of this chapter or regulation adopted pursuant to this chapter.

(Added by Stats. 1971, Ch. 1009.)






ARTICLE 12 - Unlawful Acts, General

27631

It is unlawful for any person to violate any provision of this chapter or any regulation adopted by the director pursuant to the provisions of this chapter.

(Added by Stats. 1971, Ch. 1009.)



27632

It is unlawful for any person to mark any eggs which were not produced in this state “Produced in California” or represent them in any manner to be a product of this state.

(Added by Stats. 1971, Ch. 1009.)



27633

It is unlawful for any person to engage in the business of an egg handler without first registering as an egg handler as provided for in Article 3 (commencing with Section 27541).

(Amended by Stats. 1990, Ch. 507, Sec. 13. Effective August 13, 1990.)



27634

It is unlawful for any person to sell or use any container or subcontainer of eggs which bears a name, a trademark, or a trade name unless the seller or user is entitled to use the name, trademark, or trade name.

(Added by Stats. 1971, Ch. 1009.)



27635

It is unlawful for any person to sell or represent as chicken eggs, eggs from any other species of fowl, or mixed eggs from more than one species of fowl, or eggs from ducks, turkeys, geese, or any species of fowl other than chickens, unless the containers and subcontainers of the eggs are marked with, or a sign, placard, or other inscription otherwise indicates fully, the species of fowl from which the eggs were produced.

(Added by Stats. 1971, Ch. 1009.)



27636

It is unlawful for any person to sell as “fresh eggs,” “ranch eggs,” or “farm eggs,” or to represent as being fresh, any eggs which are below the quality of grade A or which have been held in cold storage more than 30 days.

(Added by Stats. 1971, Ch. 1009.)



27637

It is unlawful for any person to make any statement, representation, or assertion orally, by public outcry, or proclamation, or in writing, or by any other manner or means whatever concerning the quality, size, weight, condition, source, origin, or any other matter relating to eggs which is false, deceptive, or misleading in any particular.

(Added by Stats. 1971, Ch. 1009.)



27638

It is unlawful for any person to fail to comply with any lawful order of an enforcement officer, or of any court, in any proceeding pursuant to this chapter or any regulation adopted pursuant to this chapter.

(Added by Stats. 1971, Ch. 1009.)



27639

It is unlawful for any person to do any of the following:

(a) Refuse to submit any eggs or any container, subcontainer, lot, load, or display of eggs to the inspection of any enforcement officer.

(b) Refuse to stop, at the request of any enforcement officer, any vehicle which is transporting eggs.

(Added by Stats. 1971, Ch. 1009.)



27640

It is unlawful for any person to move any eggs or their containers to which any warning tag, hold card, or notice has been affixed or to remove the warning tag, hold card, or notice from the place where it may be affixed, except upon written permission, or upon the specific direction of an enforcement officer.

(Added by Stats. 1971, Ch. 1009.)



27641

It is unlawful for any person to prepare, pack, place, deliver for shipment, deliver for sale, load, ship, transport, or sell eggs in the shell unless the eggs and their containers conform to all of the requirements of this chapter or any regulation adopted pursuant to this chapter.

(Added by Stats. 1971, Ch. 1009.)



27642

It shall be presumed from the fact of possession by any person engaged in the sale of eggs that such eggs are for sale for human consumption unless they have been denatured and the containers are labeled in one-inch letters “Not for human consumption.”

(Added by Stats. 1971, Ch. 1009.)



27643

(a) It is unlawful for an egg handler, as defined in Section 27510, to hold, store, transport, or display eggs that are packed or graded for human consumption unless the eggs are held, stored, transported, or displayed consistent with both of the following requirements:

(1) At an average ambient temperature of 45 degrees Fahrenheit, or lower.

(2) At a temperature equal to or less than the temperature requirement for holding, storing, transporting, or displaying eggs established by regulations of the United States Department of Agriculture in Title 7 of Part 56 of the Code of Federal Regulations governing the grading of shell eggs.

(b) Retail outlets that are regulated by this chapter, except for retail outlets located in shell egg packing or distribution facilities, are exempt from subdivision (a).

(c) Direct marketing activities, including certified farmers’ markets, as defined in Section 113742 of the Health and Safety Code, community food producers, as defined in Section 113752 of the Health and Safety Code, community-supported agriculture, as defined in Section 47060, and farm stands, as defined in Section 47050, are not required to comply with subdivision (a).

(d) Transport vehicles may exceed the 45 degree Fahrenheit maximum temperature required pursuant to subdivision (a) when eggs are either being loaded into the transport vehicle or unloaded from the transport vehicle. A transport vehicle shall be deemed to be in compliance with subdivision (a) if the transport vehicle is equipped and has in operation when eggs are in the transport vehicle a refrigeration unit delivering air at a temperature of 45 degrees Fahrenheit or lower.

(Amended by Stats. 2014, Ch. 580, Sec. 1. Effective January 1, 2015.)



27644

(a) Except as provided in subdivision (c), it is unlawful for an egg handler, as defined in Section 27510, to sell, offer for sale, or expose for sale eggs that are packed or graded for human consumption unless at least one of the following conditions is met:

(1) The consumer container is plainly, legibly, and conspicuously labeled “KEEP REFRIGERATED” or with words of similar meaning. Consumer container labeling that complies with the safe-handling instructions required by Section 101.17 of Title 21 of the Code of Federal Regulations shall be deemed to comply with this paragraph.

(2) A conspicuous sign is posted at the point of sale for eggs on bulk display advising consumers that the eggs are to be refrigerated as soon as practical after purchase.

(b) Except as provided in subdivision (c), it is unlawful for an egg handler to sell, offer for sale, or expose for sale eggs that are packed for human consumption unless each container intended for sale to the ultimate consumer is labeled on one outside top, side, or end with all of the following:

(1) (A) The words “Sell-by” immediately followed by the month and day in bold type, for example “June 30” or “6-30.” Common abbreviations of months shall be permitted.

(B) The sell-by date shall not exceed 30 days from the date on which the eggs were packed, excluding the date of packing.

(C) If the eggs are repacked but not regraded, the original sell-by date shall apply.

(2) A Julian pack date. As used in this paragraph, the Julian pack date is the consecutive day of the year on which the eggs were packed.

(3) The identification number of the plant of origin.

(c) This section does not apply to eggs that are packaged for export. Paragraph (1) of subdivision (b) does not apply to eggs that are packaged for interstate commerce or eggs that are packaged for military sales. This section does not apply to pasteurized in-shell eggs.

(d) All eggs returned from grocery stores, store warehouses, and institutions shall not be reprocessed for retail shell egg sales.

(e) (1) For purposes of paragraph (3) of subdivision (b), the department, in consultation with the Shell Egg Advisory Committee, shall establish a plant identification numbering system and assign identification numbers to all egg handling facilities.

(2) For purposes of complying with paragraph (3) of subdivision (b), an egg handling facility that is inspected by the United States Department of Agriculture, and to which a federal plant identification number has been assigned, may use the federal identification number, the identification number assigned by the department, or both.

(Amended by Stats. 2014, Ch. 11, Sec. 4. Effective April 17, 2014.)



27644.5

(a) It is unlawful for an egg handler, as defined in Section 27510, to sell, offer for sale, or expose for sale pasteurized in-shell eggs that are packed for human consumption unless both of the following conditions are met:

(1) The consumer container is conspicuously labeled “KEEP REFRIGERATED” or with words of similar meaning. Consumer container labeling that complies with the safe handling instructions required by Section 101.17 of Title 21 of the Code of Federal Regulations shall be deemed to comply with this paragraph.

(2) A conspicuous sign is posted at the point of sale for pasteurized in-shell eggs on bulk display advising consumers that the pasteurized in-shell eggs are to be refrigerated as soon as practical after purchase.

(b) Except as provided in subdivision (c), it is unlawful for an egg handler to sell, offer for sale, or expose for sale pasteurized in-shell eggs that are packed for human consumption unless each container intended for sale to the ultimate consumer is labeled on one outside top, side, or end with all of the following:

(1) The words “Sell by” immediately followed by the month and day in bold type. Common abbreviations for months may be used.

(A) The sell-by date shall not exceed 75 days from the date on which the pasteurized in-shell eggs were pasteurized, excluding the date of pasteurization. Processors of in-shell eggs that subject the eggs to the pasteurization process shall establish a sell-by date by completion of an appropriate shelf stability study that includes public health and safety criteria. The processor shall retain the study on file at the processing plant and make it available to the department or the State Department of Public Health upon request.

(B) If the pasteurized in-shell eggs are repacked, the original sell-by date shall apply.

(2) A Julian pack date. As used in this paragraph, the Julian pack date is the consecutive day of the year on which the pasteurized in-shell eggs were pasteurized.

(3) The identification number of the plant of origin.

(4) A conspicuous identification of the eggs as “pasteurized.”

(5) All state and federal labeling requirements.

(c) This section does not apply to pasteurized in-shell eggs that are packaged for export.

(d) Paragraph (1) of subdivision (b) does not apply to pasteurized in-shell eggs that are packaged for interstate commerce or pasteurized in-shell eggs that are packaged for military sales if exported to a state or federal agency that requires a different format for the sell-by or best-if-used-by date on pasteurized in-shell eggs, and the processor is utilizing that format.

(e) All pasteurized in-shell eggs returned from grocery stores, store warehouses, and institutions shall not be reprocessed for any retail in-shell egg sales.

(f) (1)   The department, in consultation with the Shell Egg Advisory Committee, established pursuant Section 27571, shall establish a plant identification numbering system and assign identification numbers to all pasteurized in-shell egg handling facilities.

(2) For purposes of complying with paragraph (3) of subdivision (b), a pasteurized in-shell egg handling facility that is inspected by the United States Department of Agriculture or the federal Food and Drug Administration, and to which a federal plant identification number has been assigned, may use the federal identification number, the identification number assigned by the department, or both.

(Added by Stats. 2014, Ch. 11, Sec. 5. Effective April 17, 2014.)






ARTICLE 13 - Ungraded Eggs

27651

It is unlawful for any person to sell to any retailer, consumer, or institution consumer, any eggs which are ungraded as to quality and size, except that the director, upon the written application of any producer, may find and proclaim that an emergency exists which prevents the normal marketing of eggs by the applicant and other producers in the same area.

(Added by Stats. 1971, Ch. 1009.)



27652

During an emergency which is proclaimed pursuant to Section 27651, producers in the area in which the emergency has been proclaimed to exist may sell to any retailer, consumer, or institution consumer, eggs which were produced upon the premises of the producers which are ungraded as to size and quality, and any retailer may sell such eggs to any consumer or institution consumer. Each container of eggs which is so sold and all invoices which relate to the eggs shall both:

(a) Be clearly marked “emergency, ungraded.”

(b) Bear the name and address of the producer.

(Added by Stats. 1971, Ch. 1009.)






ARTICLE 14 - Registered Brands

27661

Every egg handler shall register with the director each brand name which is intended for use by the handler on a master container of eggs, other than a container made of corrugated fiber.

(Amended by Stats. 1990, Ch. 507, Sec. 14. Effective August 13, 1990.)



27662

It is unlawful for a brand registrant or his authorized agent or employees to pack eggs into a master container which does not bear the registrant’s brand, or to transport or sell eggs in such container.

(Added by Stats. 1980, Ch. 550.)



27663

Any person who, without prior authorization, acquires possession of a master container which bears a brand belonging to someone else, shall, at his or her own expense, return the container to the registered owner within 30 days. This section does not apply to the operator of a retail store who is not otherwise an egg handler.

(Amended by Stats. 1990, Ch. 507, Sec. 15. Effective August 13, 1990.)



27664

Every person who operates a container exchange business for master containers of eggs shall obtain a license from the director.

(Added by Stats. 1980, Ch. 550.)



27665

The director shall issue licenses to persons engaged in the container exchange business for master containers of eggs pursuant to such regulations as the director deems necessary to protect the shell egg industry.

(Added by Stats. 1980, Ch. 550.)



27666

Every licensee shall file with the director the name and address of each person or firm that has contracted to use the exchange services, and shall return all containers bearing a registered brand to the registered owner within 30 days after receipt.

(Added by Stats. 1980, Ch. 550.)



27667

A licensee may sell containers which do not have a registered brand, and the ownership of which cannot be determined, to egg handlers. The handlers shall apply a registered brand before use. The licensee shall keep a record of each sale for a period of two years. All records required to be maintained by a licensee shall be made available to the director upon request.

(Amended by Stats. 1990, Ch. 507, Sec. 16. Effective August 13, 1990.)



27668

The director may suspend or revoke any license for failure to comply with the provisions of Sections 27664, 27666, or 27667 or regulations adopted by the director relating to activities which must be licensed pursuant to this article.

(Added by Stats. 1980, Ch. 550.)



27669

It is unlawful for any common carrier or private carrier for hire, except those which are engaged in transporting eggs and containers of eggs to and from farms where eggs are produced, to receive or transport any container which is marked with a brand that is registered pursuant to this chapter or regulation unless such carrier has in its possession a bill of lading or invoice which shows all of the following:

(a) The name and address of the consignor.

(b) The name and address of the consignee.

(c) The number of containers.

(d) The brand which appears on the containers.

(Added by renumbering Section 27661 by Stats. 1980, Ch. 550.)






ARTICLE 15 - Criminal Punishment and Procedure

27671

(a) The following persons are guilty of a misdemeanor:

(1) Any person who violates Section 27632, 27638, 27639, 27640, or 27672.

(2) Any person who commits a second or subsequent violation of this chapter, or any regulation adopted pursuant to this chapter, that is the same as a prior violation.

(3) Any person whose intentional violation of this chapter, or regulations adopted pursuant to this chapter, resulted, or reasonably could have resulted, in the creation of a hazard to human health or the environment, or in the disruption of the marketing of eggs.

(b) Any person guilty of a misdemeanor as provided in this section is punishable as follows:

(1) In any case of willful or intentional violation, by imprisonment in the county jail not to exceed six months, or by a fine not to exceed one thousand dollars ($1,000), or by both.

(2) In any case which does not involve willful or intentional violation, by a fine not to exceed one thousand dollars ($1,000).

Any prosecution for a violation of this chapter or any regulation adopted pursuant to this chapter may be instituted in any county where any part of the offense occurred. Any evidence which is taken by any enforcement officer in any county may be admitted in evidence in any prosecution in any other county.

(Amended by Stats. 1990, Ch. 750, Sec. 8.)



27672

It is unlawful for any person to fail to appear in court at the time and place designated in any written promise to appear given after arrest pursuant to this chapter or any regulation adopted pursuant to this chapter, regardless of the disposition of the offense originally charged.

(Repealed and added by Stats. 1971, Ch. 1009.)



27673

Unless a person who is arrested for the transportation of eggs in violation of any provision of this chapter or any regulation adopted pursuant to this chapter demands the right of an immediate appearance before a magistrate, the procedures as prescribed in Chapter 5C (commencing with Section 853.6) of Title 3 of Part 2 of the Penal Code shall be followed.

(Repealed and added by Stats. 1971, Ch. 1009.)



27680

If the grade determination and size determination required by this chapter are performed at a location outside of this state, the records relating to eggs of any person registered under this chapter at that location shall be subject to inspection by the department as the department considers necessary. The department may contract with another agency of state government or with a state department of agriculture or other similar agency where the out-of-state registrant is domiciled to conduct the inspection.

(Amended by Stats. 2004, Ch. 183, Sec. 119. Effective January 1, 2005.)



27681

A registrant whose out-of-state location is inspected shall reimburse the department for actual and necessary expenses incurred during the inspection. If an out-of-state registrant fails to pay the expenses before the 11th day on which the registrant received an invoice from the department, the department may do any of the following:

(a) Automatically cancel the person’s registration.

(b) Deny a registration to any person who is connected with a person whose registration is canceled because of a violation of this section.

(c) Issue an order to stop the sale of all eggs shipped into California from the registrant.

(Amended by Stats. 2004, Ch. 183, Sec. 120. Effective January 1, 2005.)



27682

The actual and necessary expenses of the department for each inspection of an out-of-state location may not exceed either of the following:

(a) The actual and necessary expenses, not to exceed the state’s per diem, for food, lodging, and local transportation of the inspector and the cost of the least expensive available space round-trip airfare from Sacramento to the location to be inspected.

(b) Any contract fees charged to perform the inspection by another state agency or an agricultural agency in the state where the registrant is domiciled.

(Added by Stats. 2003, Ch. 283, Sec. 8. Effective January 1, 2004.)



27683

The department shall attempt to schedule as many out-of-state inspections as feasible within an area on each inspection trip. If more than one registrant is inspected in an area during an inspection trip, the expenses of the trip shall be divided proportionately among the registrants based upon the amount of time spent on each registrant’s audit.

(Added by Stats. 2003, Ch. 283, Sec. 9. Effective January 1, 2004.)



27684

The department shall perform sufficient inspections of the records of out-of-state registrants to ensure that out-of-state registrants selling eggs into California pay the appropriate fees as required by Section 27551.

(Added by Stats. 2003, Ch. 283, Sec. 10. Effective January 1, 2004.)



27685

Before receiving a registration as required by this chapter, an applicant whose home office or principal place of business is outside of this state shall file with the department the name of an agent in this state who is authorized to receive service of process in actions by the state or the department in the enforcement of this chapter.

(Added by Stats. 2003, Ch. 283, Sec. 11. Effective January 1, 2004.)



27686

All shipped eggs shall be transported under refrigeration in compliance with California statutes and regulations.

(Amended by Stats. 2004, Ch. 183, Sec. 121. Effective January 1, 2005.)



27687

(a) If the department determines that eggs are not in compliance with this chapter or that they have been shipped without the handler or producer first securing the required registration and being current on the payment of the appropriate fees, the department shall issue and enforce an order to stop the sale of the eggs.

(b) A person may not sell eggs on which a stop-sale order has been issued until the department determines that the eggs and the handler or producer are in compliance with this chapter. Eggs that are in compliance with this chapter, but for which the handler or producer have not secured the required registration and paid the appropriate fees, may only be sold or moved under the specific direction of the secretary.

(c) With respect to eggs that are not in compliance with this chapter and on which a stop-sale order has been issued, the seller may submit the eggs for reinspection to an authorized state or county enforcement officer. If on reinspection the eggs fail to meet the specification of the grades with which they are labeled, the seller must remark or repackage the eggs to meet the specifications for their actual grades before calling for reinspection. Repackaged eggs must be labeled with the original sell by date.

(Added by Stats. 2003, Ch. 283, Sec. 13. Effective January 1, 2004.)



27688

Each registrant shall submit a report as designated by the department and remit any fees due on a monthly basis. The report is due no later than the 30th day following the month of delivery to California. Each registrant shall keep a copy of this report on file at the registered facility for a period of three years.

(Added by Stats. 2003, Ch. 283, Sec. 14. Effective January 1, 2004.)



27688.5

Any out-of-state registrant who fails to promptly submit required reports or pay required fees is subject to the criminal penalties specified in this chapter. A violation of this section is also subject to a civil or administrative penalty not to exceed five hundred dollars ($500) per violation. Each day a violation continues may be considered a separate violation for purposes of penalty assessment. The department may also seek appropriate injunctive relief.

(Added by Stats. 2003, Ch. 283, Sec. 14.5. Effective January 1, 2004.)



27689

The report required by Section 27688 shall give a complete breakdown of all sales of graded and ungraded eggs into California, listing the individual plant or person to whom eggs were sold and indicating whether these eggs were sold on a graded or ungraded basis. A check or money order in the amount of the fee as required by this chapter on all eggs shipped into California on a graded basis shall accompany the report.

(Added by Stats. 2003, Ch. 283, Sec. 15. Effective January 1, 2004.)



27690

All brokers registered with California shall itemize in their reports a true and complete list of all eggs brokered into and within California. This list shall include the name and address of all persons from whom eggs were purchased, to whom they were sold, and the amount of eggs involved in each transaction. Furthermore, the broker shall indicate whether the eggs involved in the transaction were graded or ungraded.

(Amended by Stats. 2004, Ch. 183, Sec. 122. Effective January 1, 2005.)















DIVISION 13 - BEE MANAGEMENT AND HONEY PRODUCTION

CHAPTER 1 - Bees

ARTICLE 1 - General Provisions

29000

The Legislature hereby finds and declares that:

A healthy and vibrant apiary industry is important to the economy and welfare of the people of the State of California. Protection and promotion of this important industry is in the interest of the people of the State of California.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29001

This chapter shall be known and may be cited as, the “Apiary Protection Act.” Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29002

“Apiary” includes bees, comb, hives, appliances, or colonies, wherever they are kept, located, or found.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29003

“Appliance” means any implement or other device which is used in handling and manipulating bees or comb, any container of bees or comb, or any other equipment which is used in the practice of apiculture.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29004

“Bees” means honey-producing insects of the genus Apis. It includes all life stages of these insects.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29005

“Board” means the Apiary Board.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29006

“Colony” means one hive and its contents, including bees, comb, and appliances.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29007

“Comb” includes all materials which are normally deposited into hives by bees. It does not include extracted honey or royal jelly, trapped pollen, and processed beeswax.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29008

“Commissioner” means a county agricultural commissioner.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29009

“Pest” means American foulbrood or any other infectious disease, parasite, pest, or hereditary disease that affects bees which the director by regulations declares is detrimental to the welfare of the bee industry.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29010

“Infected,” “infested,” “contaminated,” or “diseased” means that a viable stage of a life cycle of a “pest” as defined in Section 29009 can be demonstrated to exist on or within the colony population or on hives, comb, or any appliances associated with beekeeping operations.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29011

“Hive” means any receptacle or container, or part of any receptacle or container, which is made or prepared for the use of bees, or which is inhabited by bees.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29012

“Inspector” means any person who is authorized to enforce this chapter.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29013

“Location” means any premises upon which an apiary is located.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 2 - Apiary Board

29020

There is in the department the Apiary Board, consisting of five members appointed by the director. The members of the board shall be assessment-paying beekeepers who reside in California and who represent the major geographical divisions of the beekeeping industry. The director may appoint an additional member on the board who shall be a public member.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29021

Upon the director’s request, the board shall submit to the director the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, distributor, packer, or processor, nor financially interested in any of those entities, for appointment by the director as a public member of the board. The director may appoint one of the nominees as the public member on the board. If all nominees are unsatisfactory to the director, the board shall continue to submit lists of nominees until the director has made a selection. Any vacancy in the office of the public member of the board shall be filled by appointment by the director from the nominee or nominees similarly qualified submitted by the board. The public member of the board shall represent the interests of the general public in all matters coming before the board and shall have the same voting and other rights and immunities as other members of the board.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29022

It is hereby declared, as a matter of legislative determination, that beekeepers appointed to the board are intended to represent and further the interest of a particular agricultural industry concerned, and that the representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to the board, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29023

In making his or her selection of the membership of the board, the director shall take into consideration the recommendations of the beekeeping industry, including, but not limited to, the California State Beekeeper’s Association.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29024

The term of office of the members of the board is four years. Appointments shall be for full four-year terms. The director shall solicit the views of the industry, including, but not limited to, the California State Beekeeper’s Association before allowing any member to serve as a member of the board; however, no person shall serve successive terms as a member of the board.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29025

The director may appoint a department representative as the secretary to the board.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29026

The board shall be advisory to the director on all matters related to the beekeeping industry and may make recommendations on all matters affecting the activities of the department in relation to the beekeeping industry including an annual review of the department’s apiary program.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29027

The board shall meet at the call of the director or at the request of any three members of the board. It shall meet at least once a year.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29028

Each member of the board shall serve without compensation, but each member shall be reimbursed for actual and necessary expenses, including travel expenses, incurred in attending meetings of the board and any other official duty authorized by the board and approved by the director. The reimbursements shall be made in accordance with the rules of the Department of Human Resources.

(Amended by Stats. 2012, Ch. 665, Sec. 22. Effective January 1, 2013.)






ARTICLE 3 - Apiary Assessments

29030.5

The beekeeper, apiary owner, apiary operator, or the person in possession of an apiary, in addition to the annual assessment fee prescribed by subdivision (a) of Section 29030, shall pay to the director an annual assessment fee of three cents ($0.03) per colony for the purpose of research on Africanized bees. The fee shall be annually collected until July 1, 1992, and the revenue, notwithstanding Section 13340 of the Government Code, is continuously appropriated for that research.

Subdivision (c) of Section 29030 and Section 29032 does not apply to the disposition of funds authorized by this section.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29031

The assessment fees shall be payable to the director on July 1 of each year. The director shall send a written notice of the nonpayment of the required assessment fee to any person who fails to pay the assessment fee on that date. If the total amount of the assessment fee is not paid within 31 days after receipt of the written notice from the director, the person shall be required to pay, in addition to his or her regular fee, a penalty fee equal to 10 percent of the amount of the assessment fee prescribed pursuant to Section 29030, plus interest from that date. The interest shall accrue on a daily basis until the amount owed is paid.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29032

(a) Any funds collected by the director pursuant to this article shall be deposited in the Department of Food and Agriculture Fund to be used for the control of pests, and research related to the bee industry, as advised by the board and approved by the director, and to carry out Article 2 (commencing with Section 29020).

(b) The director shall pay by contract entered into pursuant to this section, five-eighths of the funds received from apiary assessments to the counties as reimbursement for costs incurred by the commissioner in the administration and enforcement of this chapter. The payment shall be apportioned to the commissioner in relation to each county’s expenditure for the administration and enforcement of the chapter. The director, after consulting with the board, shall establish standards of performance for administration and enforcement. The director shall make the payments to each county only if the commissioner acts in compliance with a contract entered into between the director and the commissioner.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 4 - Registration and Identification of Apiaries

29040

Every person that is the owner or is in possession of an apiary which is located within the state, on the first day of January of each year, shall register the number of colonies in each apiary which is owned by the person and the location of each apiary. Every person required to register under this article, shall do so on the first day of January of each year in which they maintain, possess, or are in possession of an apiary, or within 30 days thereafter, as prescribed in this article.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29041

Notwithstanding the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), any information provided in accordance with this article or Section 29070 shall be held confidential, and shall not be disclosed to any person or governmental agency, other than the department or a county department of agriculture. The information shall also be considered privileged under the provisions of Sections 1040 and 1060 of the Evidence Code, with the exception of the location of apiaries for disclosure to pesticide applicators pursuant to Section 29101.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29042

Every person who moves bees into the state or otherwise comes into possession of an apiary that is located within the state after the first day of January, shall register the number of colonies moved into the state or so acquired within 30 days after coming into possession of the apiary.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29043

Registration of an apiary shall be filed with the commissioner of the county in which the apiary is located, or with the director if there is no commissioner in the county. The director shall adopt a form of registration to be used statewide, which shall include a request for notification of use of pesticide in accordance with Section 29101. All commissioners shall use the same form.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29044

Each beekeeper, apiary owner, apiary operator, or person in possession of any apiary, shall pay, in addition to any other fees imposed under this chapter, an annual registration fee of ten dollars ($10) to the commissioner of the county where the bees reside on January 1, to cover the cost of apiary registration. The director shall by regulation adopt and periodically update a schedule of the fees, which shall include late fees for anyone who fails to register an apiary under Sections 29041 and 29042. The board of supervisors of any county may waive the registration fee for any beekeeper, apiary owner, apiary operator, or person, who is a hobbyist not in the business of beekeeping and who possesses nine or fewer colonies.

(Amended by Stats. 1992, Ch. 146, Sec. 1. Effective January 1, 1993.)



29045

No person shall maintain any apiary which is not registered pursuant to this article. Each registration is valid until January 1 of the following year.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29046

(a) No person shall maintain an apiary on premises other than that of his or her residence unless the apiary is identified as follows:

(1) By a sign that is prominently displayed on the entrance side of the apiary or stenciled on the hive, that states in dark letters not less than one inch in height on a background of contrasting color, the name of the owner or person responsible for the apiary, his or her address and telephone number, or if he or she has no telephone, a statement to that effect.

(2) If the governing body of the county or city in which the apiary is located has provided by ordinance for the identification of apiaries, in the manner which is prescribed in the ordinance.

(b) No person shall locate or maintain an apiary on private land not owned or leased by the person unless the person has approval from the owner of record, or an authorized agent thereof, and can establish approval upon demand of the director or commissioner. The approval shall include the name and phone number of the person granting approval.

(c) (1) No person shall locate or maintain an apiary on any public land without the expressed oral or written approval of the entity which owns, leases, controls, or occupies the land, and can establish this approval upon demand of the director or the commissioner. The approval shall include the name and telephone number of the person granting the approval. During the citrus bloom period, as established by the commissioner, including 72 hours prior to the declaration of the bloom period until 48 hours after the conclusion of the bloom period, the apiary operator shall obtain written permission to place bees on public land, and shall make it available to the director or the commissioner upon demand. Any apiary located or maintained on public land without lawful consent is a public nuisance and may be subject to seizure by the director or the commissioner.

(2) The director or commissioner may commence proceedings in the superior court of the county or city and county in which the seizure is made petitioning the court for judgment forfeiting the apiary. Upon the filing of the petition, the clerk of the court shall fix a time for a hearing and cause notices to be posted for 14 days in at least three public places in the place where the court is held, if the person owning the apiary is unknown, setting forth the substance of the petition and the time and place fixed for its hearing. At that time, the court shall hear and determine the proceeding and upon proof that the apiary was located or maintained on public lands without approval of the entity, may order the apiary forfeited. Any apiary so forfeited shall be sold or destroyed by the director or the commissioner. The proceeds from all sales shall be used in accordance with Section 29032.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29047

Any person who owns or is in possession of an apiary may bring an action to recover damages for any injury to his or her apiary by reason of any pest control operation if the person has complied with Sections 29070, 29043, and 29046, and with regulations adopted by the director providing for the protection of bees under Sections 11502, 14005, and 29080 when these requirements apply to the property where the alleged damage has occurred.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29048

Any pesticide applicator who experiences any loss because of a beekeeper’s failure to request notification of a pesticide application pursuant to Section 29070, or pursuant to any department rule or regulation, or who experiences any loss because of a beekeeper’s failure to register bees pursuant to Section 29041 or 29042, may bring an action for the recovery of damages against that beekeeper.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29049

The owner of any apiary equipment may apply to the director for a serial number brand for use on apiary equipment which he or she owns. The application shall contain the name and address of the applicant and shall be accompanied by a fee, as established and periodically updated, by the director by regulation.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29050

Upon receipt of the application and fee, the director shall register a serial number brand to the applicant. The serial number shall include a county number followed by an individual number. The county number shall be and remain the same as the number of the class of the county in the classification which was adopted by the Legislature in 1931. As to counties with classification numbers 1 to 9, inclusive, the county number shall be preceded by a dash (—). The county number shall be followed by a dash (—) and the individual number.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29051

If a serial number brand is used on wooden equipment, it shall be burned into the wood in numbers which are at least one-half inch in height. Hive bodies shall be branded on the upper left-hand corner. Frames shall be branded or stenciled on top bars. Other wooden equipment may be branded in any manner desired.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29052

Serial number brands are transferrable.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29053

(a) If the purchaser does not have a registered brand number, he or she may use a brand acquired by purchase if a bill of sale on the purchased brand number is forwarded by registered mail to the director accompanied by a transfer fee as established and periodically updated by the director by regulation.

(b) If the purchaser has a previously registered brand number, he or she may have other brand numbers transferred to his or her name, without charge, but he or she shall destroy any and all branding irons or branding devices acquired by the transfer and notify the director of the destruction.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29054

If ownership of branded equipment is transferred, the original brand shall not be defaced or obliterated. The brand, if any, of the new owner shall be placed below the original brand and as near it as possible.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29055

It is unlawful for any person to have in his or her possession any apiary equipment which is branded with any serial number brand other than his or her own unless he or she has a bill of sale which he or she obtained from the registered owner of the serial brand number.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29056

It is unlawful for any person to do any one of the following:

(a) Use any serial number brand unless it is registered pursuant to this article provided that the National Crime Identification Center (NCIC) numbers may be used.

(b) Alter, deface, remove, or obliterate the brand on any apiary equipment to prevent the identification of the equipment.

(c) Be in possession of any apiary equipment upon which the brand has been altered, defaced, removed, or obliterated.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 5 - Intrastate Movement

29070

(a) Any person relocating a colony of bees from a registered apiary in one county to another county, where the apiary is not registered for the current calendar year, shall notify the destination commissioner by telephone within five days of the first movement. The notification shall include all of the following:

(1) The name and address of the apiary operator or his or her designated representative.

(2) A telephone number where the apiary operator or his or her designated representative may be reached.

(b) The apiary operator or his or her designated representative shall provide locations of each colony upon request by the commissioner of any county.

(c) Subsequent movement into the destination county shall not require further notification to the commissioner if, when the apiary operator removes the last colony from the county, he or she notifies the commissioner of that final movement within 72 hours.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29070.5

(a) Any apiary operator or his or her designated representative relocating a colony of bees within a county where the apiary is currently registered is not required to notify the commissioner of the movement.

(b) The apiary operator or his or her designated representative shall provide the commissioner with all locations of colonies upon request.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29071

It is lawful for any person, except when prohibited by other provisions of this chapter, to do any of the following:

(a) Transport any contaminated hive, together with its contents, to a suitable place for burning, or to a wax salvage plant licensed under Article 11 (commencing with Section 29150), after the person has killed the bees in the hive and sealed the hive to prevent the entrance of live bees.

(b) Transport contaminated comb, including any frame associated with it, to a suitable place for burning, or to a wax salvage plant, licensed under the provisions of Article 11 (commencing with Section 29150) if the comb is tightly enclosed to prevent access to the comb by bees.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29072

No person shall move or transport any bees, comb, appliances, or colonies within the state which are diseased, except for abatement pursuant to this chapter or for research pursuant to Section 29074.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29073

The inspector, in a summary manner, may destroy where required, any and all diseased colonies, bees, combs, or hives which are unlawfully moved within the state wherever they may be found.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29074

The director by written permit, subject to conditions the director may determine are necessary to protect the beekeeping industry of this state, may authorize federal and state agencies to transport and maintain within the state diseased bees, comb, hives, appliances, or colonies for the purpose of studying methods of eradicating and controlling bee diseases.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 6 - Notification Regions

29080

As used in this article and in Article 7 (commencing with Section 29100) “director” means the Director of Pesticide Regulation.

(Added by Stats. 1993, Ch. 166, Sec. 2. Effective January 1, 1994.)



29080.5

The director may, after notice and hearing, establish regions for the notification of apiary owners relative to pesticide applications if the director determines that the notification could be effectively accomplished on a regional basis and that there would be sufficient interest among beekeepers and pest control operators to make substantial participation in a regional notification system likely. The regions may be composed of more than one county or portions of counties, but no single county or portion of a county may become an entire region.

(Added by renumbering Section 29080 by Stats. 1993, Ch. 166, Sec. 1. Effective January 1, 1994.)



29081

Upon the establishment of a notification region, the director shall designate one of the commissioners within the region as the coordinator for the region. The coordinator may receive, upon request, any necessary technical assistance from the University of California, other commissioners, and the department in the development of a regional notification system.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29082

The coordinator may receive money from any source and shall deposit the funds in the Department of Pesticide Regulation Fund, or with the approval of the director, in the county treasury, for expenditure pursuant to the purposes of this article, upon appropriation therefor by the Legislature, or, if the funds are deposited in the county treasury, by the county board of supervisors. The director may, if he or she determines that it is necessary, establish fees for beekeepers and pest control operators who participate. The fees may, if necessary, vary for different regions, but shall in no case be greater than the amount necessary to defray the expenses of that region. If an unexpended surplus exists for more than two consecutive years, the surplus funds shall be transferred to the beekeeping program. If the operation of the system is suspended or terminated, any unexpended moneys shall be deposited in the Department of Food and Agriculture Fund to be used as prescribed in Section 29032.

(Amended by Stats. 1993, Ch. 166, Sec. 3. Effective January 1, 1994.)






ARTICLE 7 - Use of Pesticides

29100

(a) The Legislature hereby finds and declares that bees perform a valuable service to agriculture in this state.

(b) The Legislature further finds and declares that the necessary application of certain pesticides to blossoming plants poses a potential hazard to bees.

(c) The Legislature further finds and declares that the use of pesticides is necessary for the protection of agricultural crops.

(d) The Legislature further finds and declares that certain factors, including, but not limited to, the time of application, the type of pesticides used, the type of blossoming plant involved, the proximity of the apiaries, and the ability to locate and notify the owners of the apiaries involved, directly affect the extent of the harm to bees resulting from pesticides.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29101

(a) Each beekeeper shall report to the commissioner of the county in which his or her apiary is located on a form approved by the director, each location of apiaries for which notification of pesticide usage is sought. This report for notification may be filed with and be part of the form used for registration pursuant to Article 4 (commencing with Section 29040), or shall be thereafter submitted in writing if telephonic notice of relocation is made as set forth in Section 29070. Except for reports filed as part of an initial registration pursuant to Section 29040, each request shall be mailed within 72 hours before locating an apiary, where feasible, but in no event later than 72 hours after locating an apiary.

(b) The beekeeper shall not be entitled to notification until receipt and processing of the report is made by the commissioner. However, the commissioner may provide notice earlier if practicable.

(c) Notice to pesticide applicators shall not be required until the written report by the beekeeper has been received and processed by the commissioner, except that the commissioner may provide notice earlier if practicable.

(d) The commissioner shall process the written report as expeditiously as reasonable, but shall not exceed 16 working hours. The 16-hour period shall commence upon receipt of the written report.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29102

(a) The director shall adopt regulations necessary to minimize the hazard to bees, while still providing for the reasonable and necessary application of pesticides toxic to bees to blossoming plants. The regulations may be limited to specific blossoming plants.

(b) Regulations adopted pursuant to this section may be applicable to either the entire state or specified areas of the state. Regulations that are applicable to only specified areas of the state shall include provisions for the mandatory notice of movement of apiaries, including any relocation thereof within the area to which the regulations are applicable.

(c) The regulations may also include provisions for timely notification of apiary owners of proposed pesticide applications, and limitations on the time and method of application of pesticides and the pesticides used.

(Added by Stats. 1987, Ch. 1404, Sec. 2. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



29103

Failure of a beekeeper to remove hives from a specific location, except during specific periods of time, as provided in subdivision (c) of Section 29102 after notification, shall not prevent the application of pesticides to blossoming plants if consistent with the pesticide’s labeling and regulations. When the pesticide applicator has complied with the notification pursuant to subdivision (c) of Section 29102 the applicator shall not be liable for injury to bees that enter the area treated during or after the application.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 8 - Quarantine

29110

The director may adopt by regulation and establish, maintain, and enforce a quarantine at the boundaries of, or within, the state, to protect the bee industry against the introduction or spread of any bee pest. The director may make and enforce such regulations as may be necessary to prevent any bees, comb, hives, or appliances from passing over any quarantine line which is established and proclaimed pursuant to this article.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29111

If any quarantine is established pursuant to this article, no person shall move any bees, comb, hive, or appliance, across the lines established by the quarantine except pursuant to the regulations of the director.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29112

If an inspector finds any pest or disease which is known to be contagious in any apiary, the inspector may hold the apiary and may require that abatement be performed under his or her direct supervision. The inspector shall give notice that the apiary is held to the owner or bailee and post a copy of the notice in a conspicuous place in the apiary.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29113

If notice that an apiary is being held has been given pursuant to Section 29112, no person shall move the apiary, or any part of the apiary, or any other bee equipment from the location, unless the person is authorized by an inspector, until the hold order is released.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29114

Upon request of the owner of any apiary which is held pursuant to an order by an inspector, the inspector shall release the hold order by issuing a permit to move the apiary if the inspector determines that the pest or disease has been abated. The permit shall state on it that the apiary had been under a hold order at the point of origin, was released from the hold order, and the date of release.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 9 - Importation

29120

Except as otherwise provided in Section 29121, no person shall import or transport into the state any comb, bees on comb, queen bees, package bees, bee semen, or any used hive or used appliance, unless each separate load, lot, or shipment is accompanied by a valid certificate prescribed by this article, and filed in a form and in the manner as set forth by the director, and unless the certificate is delivered to the commissioner of the county of destination or to the director, if there is no commissioner in the county, within 72 hours after the arrival of the load, lot, or shipment.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29121

(a) A person may import or transport any of the following into the state without complying with the requirements prescribed by Section 29120:

(1) Packaged comb honey.

(2) Empty package bee cages.

(3) Moving screens.

(4) Bee smokers.

(5) Bee veils.

(6) Hive tools.

(b) No importation shall be allowed if it would violate any quarantine regulation adopted by the director pursuant to Section 29110.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29122

Except as provided in Section 29123, the certificate required by Section 29120 shall be signed by the State Entomologist, State Apiary Inspector, or comparable officer in charge of apiary inspection for the state of origin and shall certify to all of the following facts:

(a) The name and address of the owner or shipper and the place of destination in this state.

(b) The number or amount of queen bees, package bees, bee semen, hives, or nuclei which contain bees, the number of used hives either empty or containing comb, and a complete list of any other used beekeeping equipment in the shipment.

(c) The county and state of origin.

(d) The date on which inspection was last made of the apiary in which the bees, comb, used hives, and appliances originated.

(e) That the apiary was found free of all pests denoted as pests by the State of California, using detection procedures and methods approved by the director.

(f) If the pest is American foulbrood, the total number of colonies in the apiary at the time of inspection, and the number of colonies found infested.

(g) That all American foulbrood colonies of bees found upon inspection were destroyed, removed to a quarantine apiary, or removed to wax salvage, prior to the issuance of the certificates.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29123

In lieu of the requirements of Section 29122, the certificate required by Section 29120 may be a California certificate of inspection issued pursuant to Sections 29140 to 29145, inclusive, and showing the comb, bees on comb, or hives or appliances has or had been inspected in California within the 12 months prior to their return to California and at the time of the inspections had been found to have had less than 1 percent American foulbrood disease. Beekeepers or their agents shall carry a copy of the certificate with them and proof of ownership of the apiary and its contents, for production to the border inspectors on demand upon reentry.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29124

Any shipment of bees on comb, used hives, or used appliances arriving in this state which is not accompanied by, where required by Section 29120, a valid certificate shall be refused entry and returned to the shipper or destroyed, at the option and expense of the owner or person in charge of the shipment.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29125

The certificates required by Section 29120 are valid only during the inspection season in which they were issued, except that a certificate that covers a shipment arriving prior to April 1 from a locality that has severe winters shall be valid if it shows the last inspection of the apiary was made on or after August 15 of the preceding year.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29126

(a) If any bees, comb, hives, or appliances entering California are found to be diseased at the time of inspection in this state within 30 days after arrival, the inspector may hold the apiary, lot, or shipment. The inspector shall give notice to the owner or bailee, as prescribed in Section 29113, that the apiary, lot, or shipment is held.

(b) If any load, lot, or shipment of bees, comb, hives, or appliances, entering California are found at the time of inspection in this state within 30 days after arrival to have more than 2 percent American foulbrood disease, that load, lot, or shipment of bees, comb, hives, or appliances shall be removed from the state and returned to the shipper.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29127

Any American foulbrood disease or other disease found pursuant to subdivision (a) of Section 29126 shall be abated pursuant to Article 14 (commencing with Section 29200) of this chapter.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29128

After the American foulbrood disease or other disease has been abated, the inspector may release the hold order, if the release can be made without menace or harm from the disease to the bee industry of this state. If the release cannot be so made, after the disease has been abated, the remaining bees, comb, hives, and appliances shall be destroyed or shipped out of this state within 72 hours after the expiration of the abatement notice, at the option and expense of the owner or bailee.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 10 - Exportation

29140

As used in this article, “certificate” means the certification by a commissioner, or an inspector of the condition of any apiary which is to be transported to another state or country.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29141

The board of supervisors of any county may estalish a schedule of fees for certificates for bees on comb to be paid by persons that request the certificates.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29142

No fee shall be charged for certification required by any law, regulation, or requirement of the United States.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29143

The schedule of fees for the certificates shall be based upon the estimated cost of the inspection.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29144

A commissioner shall make reasonable inspection as may be necessary to determine the facts which are required by the state or country of intended destination and shall issue a certificate that states the facts which are determined upon receipt of the scheduled fee for a certificate or, if no scheduled fee has been established, upon request.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29145

It is unlawful for any person to alter, deface, or misuse any certificate issued pursuant to this article.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 11 - Wax Salvage

29150

No person shall remove, salvage, or attempt to salvage, any bees, comb, honey, royal jelly, pollen, beeswax, or frames from any diseased colony, including American foulbrood disease, except pursuant to this article or Section 29074.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29151

All wax salvage operations with respect to diseased colonies shall be performed in an enclosure which is constructed in accordance with specifications, and in the manner set forth, in regulations of the director.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29152

The director shall prepare and furnish to interested parties upon request, uniform specifications for the construction of wax salvage plants, and adopt regulations for the operation of the plants in a manner to prevent the spread of pests or disease from the plants.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29153

Any person that desires to maintain and operate a plant for the salvaging of wax, hives, and appliances from diseased apiaries shall apply to the director for an annual license for each separate wax salvage plant.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29154

The director shall make such investigations as the director determines are necessary and shall issue the license without fee if the director is satisfied that the plant is constructed in accordance with specifications in, and that the plant will be operated pursuant to, regulations adopted pursuant to this article.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29155

A license is good for the calendar year within which it is issued and shall expire on December 31, of that year, unless it is revoked or suspended sooner.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29156

Any license which is issued pursuant to this article may be revoked or suspended, or a license renewal may be refused by the director, after hearing, if the director finds that the licensee has not complied with this article and the regulations adopted pursuant to it.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29157

To the greatest extent possible, the proceedings for all hearings under this article shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The director shall have all the powers which are granted by the chapter.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 12 - Sanitation

29170

No person shall maintain or operate a diseased colony of bees, except pursuant to Section 29074.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29171

No person shall conceal or attempt to conceal the fact that disease exists within an apiary.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29172

No person shall sell any diseased bees, comb, hive, appliance, or colony.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29173

No person shall abandon any diseased apiary.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29174

No person shall expose to bees any comb or honey from a diseased colony of bees, except pursuant to Section 29074.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29175

No person shall extract or render any honey, pollen, or wax from comb except in a building or enclosure which is so constructed as to prevent access by bees.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29176

No person shall possess any comb which is not occupied by a live bee colony unless the comb is tightly enclosed to prevent access to the comb by bees.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29177

Any hive or appliance which contains any comb that is not occupied by a live bee colony and that is accessible to bees constitutes a public nuisance. The hive or appliance shall be subject to abatement in the same manner as is provided in Article 14 (commencing with Section 29200) of this chapter for abatement of disease.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29178

No person shall make honey available to bees by means of open air feeding.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29179

All beekeepers shall provide movable frames in the brood area of all hives which they use to contain bees, and shall make provisions so the bees in the hives shall construct combs in the frames in such a way that the combs may be removed from the hives for inspection without damaging other combs in the hives.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29180

The inspector shall order the owner or person in charge of any bees which are kept in a box or other unmovable or stationary comb hive to transfer the bees to a movable frame hive within a reasonable time, to be specified in the order. In default of transfer by the owner or person in charge of the bees, the inspector may destroy in a summary manner the hive and its contents.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29181

No person shall place, in any combless package of bees or queen bees offered for sale or shipment, any food which contains honey.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 13 - Colony Strength

29190

The director may establish a system for certifying colony strength for bees used in the pollination of agricultural crops.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29191

The colony strength of a bee colony shall be certified after inspection on the basis of the number of active frames of bees or the square inches of brood per colony, or both, using a sampling system, approved by the director.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29192

The inspection and certification of colony strength of bees may be made by department employees, the commissioner or persons authorized by the commissioner, or persons appointed by the director.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29193

Inspection and certification shall be made at the request of the beekeeper or agricultural producer involved. The party requesting the inspection and certification shall pay for the service. To the greatest extent possible, the inspector shall endeavor to give the beekeeper advance notice of the scheduled date of the inspection.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29194

The director may by regulation establish reasonable fees to cover the cost of inspection and certification performed by department employees and persons appointed by the director, other than the agricultural commissioner.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29195

The board of supervisors of the county may establish reasonable fees to cover the cost of inspection and certification performed by the commissioner.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 14 - Apiary Inspection

29200

The Legislature finds that in order to ensure the vitality of the apiary industry, to protect the welfare of the people of the State of California, as well as agricultural crops dependent upon bees for pollination, a pest inspection program should be an integral part of the regulatory scheme contained in this division. The Legislature further finds that without a continuing regular inspection program, as further specified in this article, the programs and requirements of law set forth in this division will be impaired.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29201

(a) The director, or the commissioner, or any inspector acting under their direction, may enter if he or she determines it to be necessary, any location where an apiary is maintained, and make an inspection of the apiary, including ancillary buildings. The inspector may give prior notice of the inspection where the notice would not interfere with the purpose of the inspection. The right of inspection shall occur at reasonable times, and shall not include any dwelling. If the inspector desires entry to any dwelling because he or she suspects maintenance problems regarding a colony, hive, comb, or appliance therein, the inspector, upon request, shall obtain a warrant pursuant to the provisions of Section 1822.50 of the Civil Code and comply with the provisions therein. No person shall interfere with the entry of an inspector in the official course of his or her duty. The inspector shall report the result of the inspection to the beekeeper, where feasible, within five days of the inspection.

(b) If the inspector finds American foulbrood disease has infected more than two hives of 99 colonies or less, or 2 percent or more of colonies of 100 or more, he or she shall make a complete inspection of all the hives in the apiary and the owner of the hives in the apiary shall pay the cost of the complete inspection. If the inspector finds American foulbrood disease has infested less than 2 percent of colonies of 100 or more as the result of an inspection made after the disease was brought to the inspector’s attention in writing, the commissioner may assess the costs of the inspection on the person who brought the disease to the inspector’s attention.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29202

If, in the course of an inspection authorized by Section 29201, the inspector finds or has reason to suspect that there are pests in the apiary, the inspector shall plainly mark the hives or any part thereof which contain evidence of pest infestation. The inspector may place a band with a seal around a diseased hive.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29203

If infestation is found in an apiary, the inspector shall notify the owner or person in charge or possession of the apiary in writing. The notice shall state the nature of the pest infestation found and the manner in which the inspector has marked the hives or any part thereof which contain evidence of the infestation and shall order the abatement of the infestation within a specified time. No person after receiving notice shall refuse or neglect to abate the infestation within the time specified in the notice or order.

If the inspector, in his or her judgment, believes summary abatement is necessary, the inspector may do so, or require that abatement be performed under his or her direct supervision. The inspector may also issue a hold order against the apiary, giving notice that the apiary is held to the owner or bailee and posting a copy of the hold order in a conspicuous place in the apiary. No person, who has been given notice of a hold order, shall move the apiary or any part of the apiary or any other bee equipment from the location unless authorized by the inspector, until the hold order is released.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29204

Every infested apiary is a public nuisance. The owner or person in charge or possession of any apiary, upon finding an infestation to be present, or upon receiving notice an infestation exists in the apiary, shall abate the infestation without undue delay, pursuant to the requirements of law.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29205

The notice may be served upon the person that has possession or that owns the infested apiary, personally or by certified mail to his or her last known address. If the owner or person in charge or possession of any apiary is not known, the notice shall be served by posting it in a conspicuous place in the apiary.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29206

If the infestation found in an apiary is American foulbrood, the time specified in the notice shall not be less than 24 hours nor more than 48 hours from the time the notice is served, except that the inspector may extend the time limit if necessary to prevent hardship and it can be done without undue danger of spreading the disease.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29207

If American foulbrood is found in an apiary, the abatement shall be by killing the bees in the infested colonies and disposing of the hives and their contents, together with any other infested comb, hives, and associated appliances which are found in the apiary, in one of the following ways:

(a) By delivery to a licensed wax salvage plant pursuant to this chapter.

(b) By burning in a manner as set forth in Section 29208, the contents of the diseased colonies, including the bees, comb, and associated frames, together with any other diseased combs, and associated frames, which are found in the apiary in one of the following ways and disinfecting by scorching the hive bodies, covers, bottom boards, supers, and appliances associated with them:

(1) Burning in a pit and burying the ashes not less than two feet below the surface of the ground.

(2) Burning in an incinerator approved by the director. This section does not prevent federal and state research agencies from securing, transporting, and maintaining infested bees, comb, hives, appliances, or colonies pursuant to Section 29074.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29208

(a) If abatement is by burning, the person abating shall act in accordance with applicable air pollution control district or air quality maintenance district regulations and state and local fire control laws. If the regulations or laws prohibit burning immediately, the diseased colonies shall be sealed and placed in an enclosed structure and thereafter burned on the first date allowed by the regulation or law. All the activities shall be reported to the inspector prior to burning, who may require that burning occur only under his or her supervision.

(b) The inspector’s supervison shall be in addition to, but not in conflict with, the applicable air pollution control district or air quality management district regulations and fire control laws. Burning without the knowledge of the inspector is a violation of this section.

(c) If abatement is by delivery to a licensed wax salvage plant, the person abating shall provide the inspector with information as to the date and location of delivery.

(d) If the inspector determines that abatement by burning is appropriate, the inspector’s costs for supervising the burning shall be borne by the beekeeper with the diseased hives.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29209

If the owner or person in charge or possession of an apiary in which an infestation is found to exist cannot be located after diligent search by the inspector, or if notice has been served pursuant to this article and the owner or person in charge or possession of the apiary refuses or neglects to abate the infestation within the time which is specified in the notice, the inspector shall abate the infestation within 72 hours after expiration of the time which is specified in the notice. The cost of abatement shall be paid by the owner of the apiary.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29210

If an abatement notice as required by this article has been served upon the owner or bailee of an apiary, the owner or bailee, before the expiration of the time specified in the notice, may appeal from the inspector’s field determination of the infestation named in the notice by sending a written appeal to the director with a specimen of the infested material chosen and sealed for transportation jointly by the owner or bailee and the inspector, which is accompanied by a statement signed by the owner or bailee and the inspector, attesting to the fact that such specimen was obtained from the portion of the apiary described in the abatement notice.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29211

In those instances when the inspector has sealed the infested hive after making a field determination, if a beekeeper appeals the inspector’s field determination, the owner or bailee of the apiary and the inspector shall jointly break the seal and take the sample for appeal. If the band is broken in the absence of the inspector, no appeal shall be valid and the infestation shall be abated as described in the abatement notice.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29212

The specimen shall be subjected to a laboratory diagnosis by the director, or at his or her direction. The written determination which sets forth the findings of the diagnosis is final proof of the nature of the infestation which exists in the apiary.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29213

The disease which is named by the director in a written response to the appeal may be abated pursuant to this chapter. Pending the determination of the director, the time which is specified in the abatement notice shall be extended by the number of hours between the forwarding of the representative specimen and the receipt of the written determination from the director by the inspector, and the service of a copy of the written determination upon the owner or bailee that made the written appeal. If the owner or bailee cannot be found after due diligence, the extended time shall expire when a copy of the director’s determination is served by posting it in the apiary.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 15 - Enforcement and Penalties

29300

The director, and the commissioner of each county under the direction and supervision of the director shall enforce this chapter.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29301

The director may make any regulations that are reasonable and necessary to carry out this chapter.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29302

Unless otherwise stated, it shall be an infraction for any person to fail to comply with any requirement of this chapter, or regulations adopted thereto after a warning notice of seven days is given. However, there shall be no warning notice for infractions involving the following sections:

(a) Subdivisions (b) and (c) of Section 29046.

(b) Subdivisions (b) and (c) of Section 29056.

(c) Section 29072.

(d) Section 29111.

(e) Section 29113.

(f) Section 29120.

(g) Section 29126.

(h) Section 29127.

(i) Section 29145.

(j) Section 29150.

(k) Section 29170.

(l) Section 29171.

(m) Section 29172.

(n) Section 29173.

(o) Section 29204.

Violations thereof shall be referred to the district attorney in the affected county, or to the Attorney General if the district attorney is not able to prosecute the matter. For purposes of this chapter, each incident shall constitute a separate infraction. Where violations of provisions governing hives or colonies are involved, each separate hive or colony shall constitute a separate infraction. Notwithstanding any other provision of law, the maximum penalty of each infraction herein shall be one hundred dollars ($100) for the first hive or colony, plus one dollar ($1.00) for each additional hive or colony not in compliance, as applicable to a maximum penalty not to exceed one thousand dollars ($1,000), except that a violation of Section 29070 shall be subject to a maximum fifty dollar ($50) fine. Nothing herein shall prevent the director or the commissioner from initiating any procedures for issuance of a prior warning notice or notice to correct.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29303

It shall be an infraction for any person to fail to comply with any notice or order which is issued pursuant to this chapter subject to the penalties set forth in Section 29302.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29304

(a) In addition to the penalties outlined in Sections 29302 and 29303 above, any person not complying with any provision of this chapter or regulation adopted thereto, or any notice or order issued pursuant to this chapter or regulation, shall be subject to a civil penalty of not more than five hundred dollars ($500) for each day that the violation continues.

(b) The director or commissioner may also seek injunctive relief against any person operating in violation of this chapter or regulations adopted thereto, or violation of any order or notice issued pursuant to the authority of this chapter or regulation adopted thereto.

(c) Any action for recovery of civil penalties or injunctive relief shall be referred to the Attorney General.

(Repealed and added by Stats. 1987, Ch. 1404, Sec. 2.)



29305

(a) Any penalties recovered under this chapter, whether criminal or civil, shall be paid into a special account maintained by the department, and shall be used for the administration of Section 29302, except that up to 50 percent of the costs incurred by a district attorney in prosecuting a case under Section 29302 shall be reimbursed from whatever penalties are obtained from the prosecution.

(b) In determining the amount of any civil or criminal penalty provided for in this chapter, the court shall consider the seriousness of the conduct, and all relevant circumstances including, but not limited to, the extent of the harm caused by the conduct; the motive and persistence of the conduct; the length of time over which the conduct occurred; the economic impact on the person involved, whether a corporation or an individual; and any corrective action taken by the person.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29306

In addition to any other penalty provided for by law, and by this article, any person who willfully or intentionally violates any provisions of this chapter shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be recovered in a civil action brought in the name of the people of the State of California by the Attorney General.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29307

Any person who violates any injunctive order issued pursuant to subdivision (b) of Section 29304 shall be subject to a civil penalty, in addition to any other penalty provided for by law, not to exceed six thousand dollars ($6,000). Where the conduct constituting a violation is of a continuing nature, each day of violative conduct shall be a separate and distinct violation.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29308

The director shall appoint a supervisor of apiary inspection and such qualified state apiary inspectors as may be necessary.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29309

Each commissioner is an ex officio state apiary inspector and may appoint one or more inspectors, qualified pursuant to the regulations of the director, to be county apiary inspectors.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29310

The director may assign one or more qualified state apiary inspectors to perform the duties of a county apiary inspector in any county for such time and rate of compensation as may be determined by agreement with the board of supervisors pursuant to Section 482. The state apiary inspector shall be under the direction and supervision of the commissioner if there is a commissioner in the county to which the inspector is assigned.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)



29311

The penalties prescribed by this chapter are exclusive and no other civil penalties may be assessed.

(Added by Stats. 1987, Ch. 1404, Sec. 2.)






ARTICLE 16 - Africanized Honey Bees

29320

The secretary, in cooperation with the Regents of the University of California, may approve programs statewide to train, on a voluntary basis, beekeepers in the maintenance of colonies free of Africanized honey bees.

(Added by Stats. 1994, Ch. 298, Sec. 4. Effective January 1, 1995.)



29321

(a) Any hive or comparable apparatus that is not occupied by a live bee colony, and that is accessible to bees, is a public nuisance. The hive or apparatus shall be subject to abatement in the manner provided for in Article 14 (commencing with Section 29200).

(b) Notwithstanding subdivision (a), if the commissioner determines that any bees present in an abandoned hive or comparable apparatus are not aggressive and harbor no diseases, the abandoned hive or comparable apparatus shall not be deemed a public nuisance. In those cases, the commissioner may request that any beekeeper remove the hive or comparable apparatus from the premises. Any beekeeper who complies with the commissioner’s request may take permanent possession of the abandoned hive or apparatus.

(Added by Stats. 1994, Ch. 298, Sec. 4. Effective January 1, 1995.)









CHAPTER 2 - Honey

ARTICLE 1 - Definitions

29401

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29402

“Adulterated honey” means any honey to which has been added honeydew, glucose, dextrose, molasses, sugar, sugar sirup, invert sugar, or any other similar product except the nectar of floral exudations of plants gathered and stored in the comb by honeybees.

(Enacted by Stats. 1967, Ch. 15.)



29403

“Agent” includes broker, commission merchant, auctioneer, solicitor, seller on consignment, and any other person that is acting upon the actual or implied authority of another.

(Enacted by Stats. 1967, Ch. 15.)



29404

“Clean and sound containers” means containers which are virtually free from rust, stains, or leaks.

(Enacted by Stats. 1967, Ch. 15.)



29405

“Comb honey” means honey which is in the comb.

(Enacted by Stats. 1967, Ch. 15.)



29406

“Container” means any box, crate, chest, carton, barrel, keg, or other receptacle which contains honey.

(Enacted by Stats. 1967, Ch. 15.)



29407

“Crystallized honey” means honey which has assumed a solid form due to the crystallization of one or more of the natural sugars in it.

(Enacted by Stats. 1967, Ch. 15.)



29408

“Deceptive arrangement” or “deceptive display” means any lot, load, arrangement, or display of honey which has in any exposed surface, honey which is so superior in quality, appearance, or condition, or in any other respects, to any of the honey which is concealed or unexposed as to materially misrepresent any part of the lot, load, arrangement, or display.

(Enacted by Stats. 1967, Ch. 15.)



29409

“Deceptive pack” means any container or subcontainer of honey which has, in any exposed surface, honey or honeycomb, so superior in quality, appearance, condition, or in any other respect to the honey in the interior of the container or subcontainer, or the unexposed portion, as to materially misrepresent the contents. It includes any pack:

(a) Even though the honey in a container is virtually uniform in quality as defined in this chapter, if the outer or exposed surface is composed of honey which is not an accurate representation of the variation in quality of the honey in the entire container.

(b) Which is slack-filled, unless the container is so marked, even though such container is marked with the proper net weight of the honey which it contains.

(Enacted by Stats. 1967, Ch. 15.)



29409.5

“Domestic honey” means comb or extracted honey produced within one of the states of the United States.

(Added by Stats. 1978, Ch. 587.)



29410

“Extracted honey” means honey which has been removed from the comb.

(Enacted by Stats. 1967, Ch. 15.)



29412

“Foreign material” means wax particles, insects, or other materials which were not deposited by bees. It does not, however, include decorative artificial leaves or blossoms.

(Enacted by Stats. 1967, Ch. 15.)



29413

(a) “Honey” means the natural sweet substance produced by honeybees from the nectar of plants or from secretions of living parts of plants or excretions of plant sucking insects on the living parts of plants, which the bees collect, transform by combining with specific substances of their own, deposit, dehydrate, store, and leave in the honeycomb to ripen and mature.

(b) “Blossom honey” or “nectar honey” means the honey that comes from nectars of plants.

(c) “Honeydew honey” means the honey that comes mainly from excretions of plant sucking insects (Hemiptera) on living parts of plants or secretions of living parts of plants.

(d) Honey consists essentially of different sugars, predominantly fructose and glucose as well as other substances such as organic acids, enzymes, and solid particles derived from honey collection. The color of honey can vary from nearly colorless to dark brown. The consistency can be fluid, viscous, or partially to completely crystallized. The flavor and aroma vary, but are derived from plant origin.

(e) Honey sold as described in subdivision (d) shall not have added to it any food ingredient, including food additives, nor shall any other additions be made other than honey. Honey shall not have any objectionable matter, flavor, aroma, or taint absorbed from foreign matter during its processing and storage. Honey shall not have begun to ferment or effervesce and no pollen or constituent particular to honey may be removed except where unavoidable in the removal of foreign inorganic or organic matter.

(f) Honey shall meet the following standards:

(1) Honey shall not be heated or processed to such an extent that its essential composition is changed or its quality is impaired.

(2) Chemical or biochemical treatments shall not be used to influence honey crystallization.

(3) Honey shall not contain more than 20 percent moisture content and for heather honey not more than 23 percent.

(4) Honey shall contain not less than 60 percent fructose and glucose, combined.

(5) Honeydew honey and blends of honeydew honey with blossom honey shall not contain less than 45 percent fructose and glucose, combined.

(6) Blossom honey shall not contain more than 5 percent sucrose, except for the following:

(A) Alfalfa (Medicago saliva), citrus spp., false acacia (Robinia pseudoacacia), French honeysuckle (Hedysarum), Menzies banksias (Banksia menziesii), red gum (Eucalyptus camaldulensis), leatherwood (Eucryphia lucida), and Eucryphia milligani may contain up to 10 percent sucrose.

(B) Lavender (Lavandula spp.) and borage (Borago officinalis) may contain up to 15 percent sucrose.

(7) The water insoluble solids content for honey other than pressed honey shall not be more than 0.1g/100g. The content for pressed honey shall not be more than 0.5g/100g.

(Amended by Stats. 2009, Ch. 388, Sec. 1. Effective January 1, 2010.)



29414

“Honeybees” means honey-producing insects of the genus Apis mellifica.

(Enacted by Stats. 1967, Ch. 15.)



29415

“Honeydew” means the dextrorotatory saccharine exudation of plants or insects, except nectareous exudations, which is gathered and stored in the comb by honeybees.

(Enacted by Stats. 1967, Ch. 15.)



29415.5

“Imported honey” means comb or extracted honey imported from any territory or foreign county or honey which is repackaged into subcontainers as a blend with honey imported from one or more other countries.

(Added by Stats. 1978, Ch. 587.)



29416

“Mislabeled” means the placing or presence of any false or misleading statement, design, or device upon, or in connection with, any container or lot of honey, or upon the label, lining, or wrapper of any such container, or any placard used in connection with any container or lot of honey, which has reference to such honey. A statement, design, or device is false and misleading, if the honey to which it apparently or actually refers does not conform in every respect to such statement.

(Enacted by Stats. 1967, Ch. 15.)



29417

“Pack,” or “packing” or “packed,” means the arrangement of all or a part of the subcontainers in any container.

(Enacted by Stats. 1967, Ch. 15.)



29418

“Placard” means any sign, label, or designation, except an oral designation, which is used in connection with any honey as a description or identification of it.

(Enacted by Stats. 1967, Ch. 15.)



29419

“Section box” means the wood or other frame in which bees have built a small comb of honey.

(Enacted by Stats. 1967, Ch. 15.)



29420

“Slack-filled” means that the contents of any container occupy less than 85 percent of the volume of the closed container.

(Enacted by Stats. 1967, Ch. 15.)



29421

“Subcontainer” means any section box or other receptacle which is used within a container.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

29441

The director and the commissioners of each county of the state, their deputies and inspectors, under the supervision and control of the director shall enforce this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29442

The refusal of any officer who is authorized pursuant to this chapter to carry out the orders and directions of the director in the enforcement of this chapter is neglect of duty.

(Enacted by Stats. 1967, Ch. 15.)



29443

The director may do all of the following:

(a) Prescribe by regulation methods of selecting samples of lots or containers of honey, which shall be reasonably calculated to produce by such sampling fair representations of the entire lots or containers sampled.

(b) Establish by regulation and issue official color charts which depict the color standards and requirements established in this chapter.

(c) Make such other regulations as are reasonably necessary to secure uniformity in the enforcement of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29444

Any sample which is taken pursuant to this chapter is prima facie evidence of the true condition of the entire lot in the examination of which the sample was taken. The presumption established by this paragraph is a presumption affecting the burden of proof.

(Amended by Stats. 1967, Ch. 262.)



29445

An enforcing officer may do all of the following:

(a) Enter and inspect any place or conveyance within the county or district over which he has jurisdiction, where any honey is produced, stored, packed, delivered for shipment, loaded, shipped, being transported, or sold.

(b) Inspect all honey and the containers of honey and equipment which is found in any place or conveyance which he is authorized to enter and inspect.

(c) Take for inspection, such representative samples of the honey and such containers, as may be necessary to determine whether or not this chapter has been violated.

(Enacted by Stats. 1967, Ch. 15.)



29446

An enforcing officer shall cause the prosecution of any person whom he knows or has reason to believe is guilty of violating any provision of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29447

Any enforcement officer may, while enforcing this chapter, seize and hold as evidence all or any part of any pack, load, bulk lot, consignment, or shipment of honey packed, delivered for shipment, loaded, shipped, or being transported, or sold in violation of this chapter, or any container of such product, as may in his judgment be necessary to secure the conviction of the party he knows or believes has violated or is violating any provision of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29448

If any markings are used or required to be used by this chapter on any container of honey to identify the container or describe its contents, the markings shall be plainly and conspicuously marked, stamped, stenciled, printed, labeled, or branded in the English language, unless the container is intended for and is shipped outside of the United States, in letters which are large enough to be readily discernible by any person, upon the top, front, or side of the container. If the marking is on a placard which is used in a display, the placard shall be placed or posted in such a position that there is no doubt as to the product which it is to identify.

(Enacted by Stats. 1967, Ch. 15.)



29449

Any person, forwarding company, or common carrier may decline to ship or transport any honey if notified by any enforcing officer of this chapter, that the honey is found to be delivered for shipment in violation of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29450

Any person, forwarding company, or common carrier may reserve the right, in any receipt, bill of lading or other writing which is given to the consignor of any honey, to reject for shipment and to return to the consignor or hold at his expense and risk all honey, which, upon inspection, is found to be delivered for shipment in violation of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29451

Honey may not be labeled honey or words of similar import or represented to be honey unless manufactured by bees. No product may be labeled imitation honey or words of similar import or represented to be imitation honey.

(Added by Stats. 1973, Ch. 745.)






ARTICLE 3 - Exemptions

29471

If the requirements prescribed by this article are satisfied, all of the following ungraded honey is exempt from the remaining provisions of this chapter:

(a) Honey which is intended to be used in commercial processing, as for clarifying and packing in retail or wholesale containers.

(b) Honey which is intended for the manufacture of honey products for resale.

(c) Honey which is being delivered to any person for grading, packing, processing, or reconditioning.

(Enacted by Stats. 1967, Ch. 15.)



29472

The containers of the ungraded honey shall not bear any false or misleading statements or be deceptively packed

(Enacted by Stats. 1967, Ch. 15.)



29473

The owner or person in possession of the ungraded honey shall, on demand of any enforcing officer under this chapter, give to the officer a sworn statement in writing, which was made before a notary public, that specifies all of the following:

(a) That the honey will be disposed of or used pursuant to this article.

(b) The name and address of the person to whom such honey is to be delivered.

(c) An accurate identification of the honey.

(Enacted by Stats. 1967, Ch. 15.)



29474

A person who makes a sworn statement pursuant to Section 29473 shall, within a reasonable time after the demand and receipt by the officer of the statement, present a written receipt to the commissioner of the county which is specified in the statement as the destination of the honey.

The receipt shall contain a signed statement by the person receiving such honey, that the honey, giving an accurate description of it, has been received.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Standard Honey Containers

29501

The standard units of net weight of honey in containers are as established by this article.

(Enacted by Stats. 1967, Ch. 15.)



29502

Containers which hold the following units of weight of honey are standard containers:

60 pounds

2 pounds

12   pounds

1 1/2 pounds

10   pounds

1 pound

6   pounds

12   ounces avoirdupois

5 pounds

8   ounces avoirdupois

3 pounds

5 ounces avoirdupois

2 1/2 pounds

(Enacted by Stats. 1967, Ch. 15.)



29503

When honey is prepared for, and is shipped directly to, any foreign country, the containers of honey shall not be required to meet the unit of net weight standards required by the provisions of this article.

Any person preparing or shipping such honey shall, upon request of an enforcing officer, furnish such affidavits, receipts, or other evidence as may be required by the director, by regulations, as proof that such honey was, or is being, in fact prepared for, and shipped directly to, a foreign country.

(Added by Stats. 1974, Ch. 540.)



29504

The director may promulgate regulations to permit the preparation, packing, shipment, or sale of honey in an experimental type of container which does not conform to the standards prescribed in this article. These regulations shall include container labeling standards which comply with the requirements of this chapter.

(Added by Stats. 1982, Ch. 733, Sec. 1.)






ARTICLE 5 - California Color Standards

29531

The classes as to color comprising the California standards shall conform to the United States color standards, using the readings on the Pfund honey scale.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Emergency Standards, Containers, Color Classifications, and Markings

29551

As used in this article, “emergency standard” means any emergency standard for honey, standard units of weight, type of container, color classifications, or markings required upon containers which is established by the director pursuant to Section 29552.

(Enacted by Stats. 1967, Ch. 15.)



29552

The director, upon petition of persons that are interested in the production or handling of honey, or upon his own motion, may establish emergency standards for honey, standard units of net weight, type of container, color classifications, or marking upon any container, if he makes any of the following findings regarding any provision of this chapter which relates to any of such subjects:

(a) It is difficult or impossible of performance by reason of laws or orders promulgated by authority of the government of the United States, or the standard weights are not appropriate for the country of destination as to honey intended to be shipped outside the United States, or because of scarcity of materials, labor, or equipment used in the production or marketing of honey regulated by this chapter.

(b) It results in a serious waste of honey otherwise available for human consumption, or in serious waste of other resources.

(c) It prevents the utilization of new technological developments to the serious disadvantage of producers or handlers of honey in this state.

(Enacted by Stats. 1967, Ch. 15.)



29553

Emergency standards shall apply in lieu of the standards for honey, standard units of net weight, type of container, color classifications, or markings required upon any container set forth in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29554

Every emergency standard which is established pursuant to this article shall be reasonably calculated to effectuate the purposes of the standard which it supersedes. No emergency standard shall be established which tends to lower any standard which relates to carrying or keeping quality of honey.

(Enacted by Stats. 1967, Ch. 15.)



29555

No emergency standard shall be construed to modify in any respect any provision of this chapter which is designed to prevent deception or mislabeling, or which is designed to prevent the marketing of honey which is unwholesome or which would fail to give consumer satisfaction.

(Enacted by Stats. 1967, Ch. 15.)



29556

Every emergency standard which is issued pursuant to this article, before it may become effective, shall be published in one or more newspapers, trade papers, or industry publications which are deemed best adapted to give notice to interested persons, together with a notice of the time and place for hearing objections.

(Enacted by Stats. 1967, Ch. 15.)



29557

The hearing shall be not less than 10 nor more than 20 days from the date of publication.

(Enacted by Stats. 1967, Ch. 15.)



29558

Notice of hearing shall be mailed not less than 10 days prior to the date of the hearing to all persons that have filed with the director a request for notice of such hearings.

(Enacted by Stats. 1967, Ch. 15.)



29559

At the hearing, interested parties shall be heard and a record kept of the proceedings for determination by the director of the facts which are shown at the hearing. If it is developed by competent testimony that additional time will be required to produce further essential evidence, the director shall continue the hearing to a date which will allow sufficient time for the production of such evidence.

(Enacted by Stats. 1967, Ch. 15.)



29560

The director, upon his findings on the facts shown at the hearing, shall rescind, modify, or affirm the emergency standard as published. The action of the director in rescinding, modifying, or affirming any emergency standard shall take effect on the day appointed therefor, and the emergency standard, as modified or affirmed, shall continue in effect until it is suspended or rescinded by the director, or until the 91st day after adjournment of the next regular session of the Legislature, whichever first occurs.

(Enacted by Stats. 1967, Ch. 15.)



29561

Any emergency standard may be amended, suspended, or rescinded upon notice and hearing pursuant to the same procedure as is provided for the establishment of such standard.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Comb Honey

29581

All comb honey shall be conspicuously marked, either on the section or on its individual container, with all of the following:

(a) The name and address of the producer or distributor of the comb honey.

(b) The net weight of the comb section, stated in terms of whole ounces.

(c) One of the United States grades which are established for honey by the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



29582

All comb honey shall meet the requirements of the color classification and grades as defined in United States grades, color standards, and packing requirements for honey by the United States Department of Agriculture, according to the color classification and grade as marked.

(Enacted by Stats. 1967, Ch. 15.)



29583

Any container of comb honey which is marked as to color shall be considered as properly marked if the color of the honey in the container is equal to or lighter than the description as marked.

(Enacted by Stats. 1967, Ch. 15.)



29584

Opaque containers of bulk or chunk comb honey shall be marked with the color the honey would be if extracted, unless it is in the unclassified grade.

(Enacted by Stats. 1967, Ch. 15.)



29585

If comb honey is in crystallized form, a sample of the honey shall be liquefied and the honey graded on the liquid basis.

(Enacted by Stats. 1967, Ch. 15.)



29586

In order to allow for variations which are incident to proper grading and handling, not more than 5 percent, by count, of the containers or of the subcontainers in any lot of honey may be below the requirements for the grade.

(Enacted by Stats. 1967, Ch. 15.)



29587

Comb honey which has crystallized shall be conspicuously marked with the word “crystallized” on a placard which is used in connection with such honey that has reference to it.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 8 - Extracted Honey

29611

Every container or subcontainer of extracted honey shall be conspicuously marked with all of the following:

(a) The name and address of the producer or distributor of the extracted honey.

(b) The net weight of the honey in the container.

(c) One of the United States grades which are established for honey by the United States Department of Agriculture. This subdivision does not, however, apply to honey to which pollen has been added, if the amount of pollen added is visible and each such container is plainly and conspicuously labeled with the words “pollen added”.

(d) In the case of any opaque container, with the color of the honey.

(Enacted by Stats. 1967, Ch. 15.)



29612

All extracted honey shall meet the requirements of the color classifications and grades as defined in United States grades, color standards, and packing requirements for honey by the United States Department of Agriculture, according to the color classification and grade as marked.

(Enacted by Stats. 1967, Ch. 15.)



29613

Any container of extracted honey which is marked as to color shall be considered as properly marked if the color of the honey in the container is equal to or lighter than the description as marked.

(Enacted by Stats. 1967, Ch. 15.)



29614

If extracted honey is in crystallized form, a sample of the honey shall be liquefied and the honey graded on the liquid basis.

(Enacted by Stats. 1967, Ch. 15.)



29615

All extracted honey regardless of grade term as marked, shall be free from serious damage and at least as free from excessive foreign material as honey that has been strained through standard bolting cloth of 23 meshes per inch. Serious damage means any injury or defect that seriously affects the appearance or edibility of the honey such as any of the following:

(a) Overheating, which destroys both natural color and flavor.

(b) Fermentation, which causes either foam or sourness, or both.

(c) Objectionable flavor from any substance or thing other than floral source.

(Enacted by Stats. 1967, Ch. 15.)



29616

In order to allow for variations which are incident to proper grading and handling, not more than 5 percent, by count, of the containers or of the subcontainers in any lot of honey may be below the requirements for the grade, but no part of this tolerance is allowed for defects which cause serious damage, as defined in Section 29615.

(Enacted by Stats. 1967, Ch. 15.)



29617

If the color of extracted honey is designated on the container or subcontainer, or upon a placard which has reference to such honey, it shall conform to the color definitions provided in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29618

Any honey which is a blend of two or more floral types of honey shall not be labeled as honey from any one particular floral source alone unless one floral type is predominant. If one floral type is predominant, such honey may be labeled as to the predominant floral type, as determined by flavor.

(Enacted by Stats. 1967, Ch. 15.)



29619

Any slack-filled container shall be conspicuously marked “slack-filled.”

(Enacted by Stats. 1967, Ch. 15.)



29620

Extracted honey in containers which hold five ounces or more, shall be packed in standard containers and sold in the exact units of weight as set forth in the table of standard weights of honey in containers provided for in Section 29502.

If the combined net weight of the extracted honey in all subcontainers contained in one master container is equal to one of the units of weight specified in Section 29502, the unit is a standard unit of weight if sold as a unit directly to the consumer.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 9 - Labeling of Honey as to Origin and Flavor

29641

Any container or subcontainer of extracted honey which is produced entirely within this state may be conspicuously marked with the name “California.”

(Enacted by Stats. 1967, Ch. 15.)



29642

A container or subcontainer of comb or extracted honey shall not be marked or labeled with the name “California” unless the honey in the container or subcontainer was produced entirely within this state.

(Enacted by Stats. 1967, Ch. 15.)



29643

Every container and subcontainer of imported honey shall be labeled with the name of the territory or foreign country from which it is imported or, when it is repackaged subsequent to importation, in accordance with subdivision (a) or (b):

(a) As “imported,” if repackaged either as a blend with honey imported from one or more other foreign countries or is repackaged without such blending.

(b) As “domestic and imported blend,” if blended with domestic honey.

(Amended by Stats. 1978, Ch. 587.)



29644

If the floral flavor of comb or extracted honey is stated on the container the honey contained in the container or subcontainer shall be true to such flavor, unless the honey is a blend of two or more floral types and one floral type is predominant. If the honey is such a blend, it may be labeled as to the predominant floral type as determined by flavor.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 10 - Violations

29671

It is unlawful for any person to prepare, pack, place, deliver for shipment, deliver for sale, load, ship, transport, or sell any honey, adulterated honey or any product which is marked, labeled, or designated as honey, in bulk or in any container or subcontainer which does not conform to the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



29672

It is unlawful for any person to prepare, pack, place, deliver for shipment, load, ship, transport, or sell a deceptive pack, lot, load, arrangement, or display of honey.

(Enacted by Stats. 1967, Ch. 15.)



29673

It is unlawful for any person to mislabel any container or subcontainer of honey or place any false or misleading statement on any wrapper, label, or lining of any container of honey, or on any placard which is used in connection with or which has reference to any honey.

(Enacted by Stats. 1967, Ch. 15.)



29674

It is unlawful for any person to place or pack any honey in any container or subcontainer which bears any markings, or any designation of brand, quality, grade, or other matter, unless all of such markings which do not properly and accurately apply to the product placed or packed in the container or subcontainer have been removed, erased, or obliterated.

(Enacted by Stats. 1967, Ch. 15.)



29675

(a) It is unlawful for any person to move any honey, or any container of honey, to which any warning tag or notice has been affixed, except under written permit from an enforcing officer or under his or her specific direction.

(b) A violation of this section is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than three thousand dollars ($3,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Amended by Stats. 1987, Ch. 1048, Sec. 1.)



29676

(a) It is unlawful for any person to do either of the following:

(1) Refuse to submit any container, subcontainer, load, or display of honey to the inspection of any enforcing officer.

(2) Refuse to stop any vehicle which contains any honey, for the purpose of inspection by an enforcing officer.

(b) A violation of this section is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than three thousand dollars ($3,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Amended by Stats. 1987, Ch. 1048, Sec. 2.)



29677

It is unlawful for any person to prepare, pack, place, deliver for shipment, load, ship, transport, or sell, any of the following:

(a) Adulterated honey, unless the container is conspicuously marked, in letters or type of like size and character, which clearly and plainly indicate the contents.

(b) Any product which is labeled or marked with the designation “honey” alone, if the contents consist of part or all of products other than the nectar of floral exudations of plants which is gathered and stored in the comb by honeybees.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 11 - Criminal Punishment and Procedure

29701

(a) Unless otherwise specified, a violation of this chapter is an infraction punishable by a fine of not more than five hundred dollars ($500).

(b) A conviction of a second or subsequent violation of this chapter within any 12-month period is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Amended by Stats. 1987, Ch. 1048, Sec. 3.)



29702

Any prosecution for the violation of any provision of this chapter may be made in any county where any part of the offense occurred.

(Enacted by Stats. 1967, Ch. 15.)



29703

Any evidence which is taken by any enforcing officer in any county may be admitted in evidence in any prosecution in any other county.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 12 - Public Nuisances

29731

Any honey which is packed, stored, delivered for shipment, loaded, shipped, or being transported or sold in violation of any provision of this chapter, together with its containers, is a public nuisance. The honey shall be held by the person in whose possession it may be and shall not be moved from the place where it may be, except under the specific direction of an enforcement officer.

(Enacted by Stats. 1967, Ch. 15.)



29732

The enforcement officer may affix a warning tag or notice to the honey and its containers which are a public nuisance.

(Enacted by Stats. 1967, Ch. 15.)



29733

If a packer or owner of honey, or the agent of either, after notification to the packer, owner, or agent that the honey and its containers are a public nuisance, refuses, or fails within a reasonable time, to recondition or remark the honey so as to comply with all requirements of this chapter, the honey and its containers:

(a) May be seized by the director or any enforcement officer.

(b) By order of the superior court of the county within which the honey and its containers may be located, shall be condemned and destroyed, or released upon conditions the court, in its discretion, may impose to ensure that it will not be packed, delivered for shipment, shipped, transported, or sold in violation of this chapter. A proceeding under this section is a limited civil case if the value of the property in controversy is less than or equal to the maximum amount in controversy for a limited civil case under Section 85 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 43, Sec. 13. Effective January 1, 2008.)



29734

If an agent is found in possession of any honey which is a public nuisance, notice of rejection or any order of the court concerning the honey may be served on such agent and need not be served on the packer or owner.

(Enacted by Stats. 1967, Ch. 15.)



29735

It is unlawful for any person to fail to comply with the directions of any officer relating to the disposition of any honey which is a public nuisance, or with any order of court respecting it.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - Seedless Mandarin and Honeybee Coexistence Working Group Act

29810

(a) The Legislature finds and declares all of the following:

(1) The California citrus industry is in the process of adapting to a more competitive marketplace and to consumer tastes that continue to change. In the past five years, an estimated 40,000 acres of citrus have been removed from production and replaced with new varieties of citrus, a majority of which is mandarin fruit commonly called Clementines or W. Murcotts, which are intended to be seedless.

(2) According to the 2005 California Citrus Acreage Report, these varieties have increased substantially. In 2004, more than 10,000 acres of these varieties were bearing fruit. Another 2,000 acres began bearing fruit in 2005. The same report states that an additional 12,000 acres of these varieties have been planted but have yet to bear fruit. This production will come into maturity within the next three years, and more is being planted.

(3) Due to the production of other agricultural products in proximity to new seedless varieties of citrus, the production of these varieties may be in jeopardy. According to a University of California at Riverside study published in June of 2005, seedless mandarins command three to four times as much revenue as seeded mandarins. Other citrus-producing nations around the world have adopted citrus protection areas to limit damage created by cross-pollination.

(4) Honeybees are an essential component of agriculture as they pollinate approximately $6 billion worth of crops in California. Historically, honeybee colonies are placed in the citrus belt of Kern, Tulare, Fresno, and Madera Counties to support existing agricultural practices, including the pollination of several commodities and the production of honey. Colony Collapse Disorder has reduced the nation’s bee population by 25 percent in the past three years, which in turn has created pressure on other agricultural sectors that rely on a healthy bee population for pollination of their crops.

(b) Any regulation or best management practice adopted pursuant to this chapter shall not affect the actual pollination process of other commodities during their blooming cycle, nor shall it be implemented when almonds, avocados, peaches, plums, nectarines, seed crops, or other commodities require pollination.

(c) Any regulation or best management practice adopted pursuant to this chapter shall not affect the ability of property owners located within the area impacted by the regulation or best management practice to farm any commercial crop, including, but not limited to, honey, citrus, and other commodities recognized by the Department of Food and Agriculture.

(Added by Stats. 2007, Ch. 324, Sec. 2. Effective January 1, 2008.)



29811

(a) Not later than 15 days after enactment of this chapter, the secretary shall designate a Seedless Mandarin and Honeybee Coexistence Working Group from recommendations received by interested stakeholders. The Seedless Mandarin and Honeybee Coexistence Working Group shall be established pursuant to the procedures set forth in subdivision (b) of Section 588. For purposes of this chapter, “grower,” as used in subdivision (b) of Section 588, includes a beekeeper.

(b) The Seedless Mandarin and Honeybee Coexistence Working Group shall meet on a regular and consistent basis in an effort to develop best management practices that address the coexistence issues related to production of seedless mandarin varieties located in Fresno, Kern, Madera, and Tulare Counties, while providing for the reasonable access to citrus for the California bee industry.

(Added by Stats. 2007, Ch. 324, Sec. 2. Effective January 1, 2008.)



29812

The secretary shall give the Seedless Mandarin and Honeybee Coexistence Working Group reasonable time to develop best management practices described in Section 29810.

(a) If the Seedless Mandarin and Honeybee Coexistence Working Group reaches consensus of best management practices prior to June 1, 2008, the secretary may adopt regulations if, in the secretary’s judgment, this action is necessary to implement and enforce the best management practices.

(b) If the Seedless Mandarin and Honeybee Coexistence Working Group fails to reach consensus on best management practices by June 1, 2008, the secretary shall adopt regulations no later than February 1, 2009. Regulations adopted pursuant to this section shall be limited to Fresno, Kern, Madera, and Tulare Counties, address the coexistence issues related to production of seedless mandarin varieties, and allow seedless mandarin producers to meet retail standards for seedless fruit, while providing reasonable access to citrus for the California bee industry. The regulations adopted may include the establishment of fees, not to exceed the cost of the program, to be paid by seedless mandarin growers, subject to this chapter.

(Added by Stats. 2007, Ch. 324, Sec. 2. Effective January 1, 2008.)









DIVISION 14 - REGULATION AND LICENSING OF DOGS

CHAPTER 1 - General Provisions

30501

(a) The board of supervisors of any county or the governing body of any city may adopt Sections 30801, 30802, 30803, 30804, 30805, 30952, 31105, 31106, 31107, 31108, 31152, 31153, 31251, 31252, and 31254. If those sections are adopted by the board of supervisors of any county or the governing body of any city, those sections shall apply within the territorial limits of the county or the city, as the case may be. Nothing in this division requires a county to enforce those provisions within the territorial limits of any city located within the county.

(b) Whenever the term “board of supervisors,” “county,” “county clerk,” or “animal control officer” is used in this division, those terms shall also be deemed to include the governing body of a city, a city, the city clerk, or the animal control officer of a city, respectively.

(Amended by Stats. 1993, Ch. 60, Sec. 4. Effective June 30, 1993.)



30502

Any dog license tag which is issued by any city and county or city constitutes compliance with this division if it is issued pursuant to an ordinance which does all of the following:

(a) Substantially complies with this division.

(b) Provides for the wearing of the license tag upon the collar of the dog.

(c) Provides for the keeping of a record which shall establish the identity of the person that owns or harbors the dog.

(Enacted by Stats. 1967, Ch. 15.)



30503

(a) (1) Except as otherwise provided in subdivision (b), no public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group shall sell or give away to a new owner any dog that has not been spayed or neutered.

(2) For the purposes of this section a “rescue group” is a for-profit or not-for-profit entity, or a collaboration of individuals with at least one of its purposes being the sale or placement of dogs that have been removed from a public animal control agency or shelter, society for the prevention of cruelty to animals shelter, or humane shelter or that have been previously owned by any person other than the original breeder of that dog.

(b) (1) If a veterinarian licensed to practice veterinary medicine in this state certifies that a dog is too sick or injured to be spayed or neutered, or that it would otherwise be detrimental to the health of the dog to be spayed or neutered, the adopter or purchaser shall pay the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group a deposit of not less than forty dollars ($40), and not more than seventy-five dollars ($75).

(2) The entity shall establish the amount of the deposit at the level it determines is necessary to encourage the spaying or neutering of dogs.

(3) The deposit shall be temporary, and shall only be retained until the dog is healthy enough to be spayed or neutered, as certified by a veterinarian licensed to practice veterinary medicine in this state.

(4) The dog shall be spayed or neutered within 14 business days of that certification.

(5) The adopter or purchaser shall obtain written proof of spaying or neutering from the veterinarian performing the operation.

(6) If the adopter or purchaser presents proof of spaying or neutering to the entity from which the dog was obtained within 30 business days of obtaining the proof, the adopter or purchaser shall receive a full refund of the deposit.

(c) Public animal control agencies or shelters, society for the prevention of cruelty to animals shelters, humane society shelters, and rescue groups may enter into cooperative agreements with each other and with veterinarians in lieu of requiring spaying and neutering deposits to carry out this section.

(d) Any funds from unclaimed deposits made pursuant to this section, as it read on January 1, 1999, and any funds from deposits that are unclaimed after January 1, 2000, may be expended only for programs to spay or neuter dogs and cats, including agreements with a society for the prevention of cruelty to animals or a humane society or licensed veterinarian to operate a program to spay or neuter dogs and cats.

(e) This section only applies to a county that has a population exceeding 100,000 persons as of January 1, 2000, and to cities within that county.

(Amended (as amended by Stats. 1998, Ch. 747, Sec. 2) by Stats. 2004, Ch. 253, Sec. 1. Effective January 1, 2005.)



30504

For purposes of this division, each member of a litter of puppies, weaned or unweaned, shall be treated as an individual animal.

(Amended by Stats. 2004, Ch. 253, Sec. 3. Effective January 1, 2005.)






CHAPTER 1.5 - Special Provisions Applicable to Counties With a Population of Less Than 100,000 Persons

30520

(a) This chapter only applies to a county that has a population of less than 100,000 persons as of January 1, 2000, and to cities within that county. A county whose population exceeds 100,000 persons in a year subsequent to January 1, 2000, shall be subject to Chapter 1 (commencing with Section 30501) commencing on January 1 of the year immediately following the year in which the population of that county exceeds 100,000 persons.

(b) Except as otherwise provided in this chapter, no public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group shall sell or give away any dog that has not been spayed or neutered.

(c) A public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group may not transfer to a new owner a dog that has not been spayed or neutered, except as provided in subdivision (d).

(d) A public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group may transfer to a new owner a dog that has not been spayed or neutered only if the animal shelter does both of the following:

(1) Requires a written agreement, executed by the recipient, acknowledging the dog is not spayed or neutered and the recipient agrees in writing to be responsible for ensuring the dog will be spayed or neutered within 30 business days after the agreement is signed.

(2) Receives from the recipient a sterilization deposit of not less than forty dollars ($40) and not more than seventy-five dollars ($75), the terms of which are part of the written agreement executed by the recipient under this section.

(e) Public animal control agencies or shelters, society for the prevention of cruelty to animals shelters, humane society shelters, and rescue groups may enter into cooperative agreements with each other and with veterinarians in lieu of requiring spaying and neutering deposits to carry out this section.

(Added by Stats. 1998, Ch. 747, Sec. 3. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



30521

(a) A spaying or neutering deposit may be either of the following:

(1) A portion of the adoption fee or other fees rendered in acquiring the dog, which will enable the adopter to take the dog for spaying or neutering to a veterinarian with whom the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group has an agreement that provides that the veterinarian will bill the shelter directly for the sterilization.

(2) A deposit that is both of the following:

(A) Refundable to the recipient if proof of spaying or neutering of the dog is presented to the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group not more than 30 business days after the date the dog is spayed or neutered.

(B) Forfeited to the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group if proof of spaying or neutering is not presented to the animal shelter within 30 business days.

(b) A spaying or neutering deposit shall be in the amount determined by the shelter, but shall not be less than forty dollars ($40) and shall not exceed seventy-five dollars ($75).

(c) All spaying or neutering deposits forfeited or unclaimed under this section shall be retained by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group and shall be used by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group only for the following purposes:

(1) A program to spay or neuter dogs and cats.

(2) A public education program to reduce and prevent overpopulation of dogs and cats, and the related costs to local government.

(3) A followup program to ensure that dogs and cats transferred by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group are spayed or neutered in accordance with the agreement executed under subdivision (d) of Section 30520.

(4) Any additional costs incurred by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group in the administration of the requirements of this chapter.

(Added by Stats. 1998, Ch. 747, Sec. 3. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



30522

(a) (1) If a recipient fails to comply with the spaying or neutering agreement within 30 business days after the agreement is signed, the recipient shall forfeit the sterilization deposit and is subject to a fine pursuant to Section 30523.

(2) An animal control officer, humane officer, police officer, peace officer, or any agency authorized to enforce the Penal Code may write citations with a civil penalty stated in an amount corresponding to the violation as provided in Section 30523. The fines shall be paid to the local municipality or public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane shelter, or rescue group. Any funds collected under this section shall be expended for the purpose of humane education, programs for low-cost spaying and neutering of dogs and cats, and any additional costs incurred by the animal shelter in the administration of the requirements of this chapter.

(3) If the owner, at any time subsequent to 30 business days after the spaying or neutering agreement was signed, provides proof of spaying or neutering, the deposit shall be forfeited, but any fine levied but not yet paid, shall be waived.

(b) A public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group may extend the date by which spaying or neutering is to be completed at its discretion for good cause shown. Any extension shall be in writing.

(c) If a veterinarian licensed to practice veterinary medicine in this state certifies that a dog is too sick or injured to be spayed or neutered, or that it would otherwise be detrimental to the health of the dog to be spayed or neutered, the adopter or purchaser shall pay the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group a deposit of not less than forty dollars ($40), and not more than seventy-five dollars ($75). The entity shall establish the amount of the deposit at the level it determines is necessary to encourage the spaying or neutering of dogs. The deposit shall be temporary, and shall be retained only until the dog is healthy enough to be spayed or neutered as certified by a veterinarian licensed to practice veterinary medicine in this state. The dog shall be spayed or neutered within 14 business days of that certification. The adopter or purchaser shall obtain written proof of spaying or neutering from the veterinarian performing the operation. If the adopter or purchaser presents proof of spaying or neutering to the entity from which the dog was obtained within 30 business days, the adopter or purchaser shall receive a full refund of the deposit.

(d) If an adopted dog dies within the spaying or neutering period provided for in the written agreement pursuant to Section 30520, subdivision (c) shall not apply to the dog. In that case, the recipient may receive a reimbursement of the sterilization deposit by submitting to the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group within the sterilization period a signed letter from a veterinarian licensed to practice medicine in this state stating that the animal has died. The letter shall include a description of the dog.

(Added by Stats. 1998, Ch. 747, Sec. 3. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



30523

(a) (1) A person who commits any violation of subdivision (b) is subject to a civil penalty of not less than fifty dollars ($50) on a first violation of subdivision (b), and a civil penalty of not less than one hundred dollars ($100) on any second or subsequent violation of subdivision (b).

(2) An action for a penalty proposed under this section may be commenced by the administrator of the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group from which the recipient obtained the animal that is the subject of the violation in a court of competent jurisdiction.

(b) A person is subject to the civil penalties pursuant to subdivision (a) if that person does any of the following:

(1) Falsifies any proof of spaying or neutering submitted for the purpose of compliance with this chapter.

(2) Provides to a public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group or a licensed veterinarian inaccurate information regarding ownership of any dog required to be submitted for spaying or neutering under this chapter.

(3) Submits to a public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group false information regarding sterilization fees or fee schedules.

(4) Issues a check for insufficient funds for any spaying or neutering deposit required under this chapter.

(c) All penalties collected under this section shall be retained by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group imposing the penalties, to be used solely for purposes provided for under subdivision (c) of Section 30521.

(Added by Stats. 1998, Ch. 747, Sec. 3. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



30524

Local ordinances concerning the adoption or placement procedures of any public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group shall be at least as restrictive as this chapter.

(Added by Stats. 1998, Ch. 747, Sec. 3. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



30525

Whenever a dog license tag is issued pursuant to this division, the tag shall be issued for one-half or less of the fee required for a dog, if a certificate is presented from a licensed veterinarian that the dog has been spayed or neutered.

(Added by Stats. 1998, Ch. 747, Sec. 3. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)






CHAPTER 2 - Disposition of Funds

30651

As used in this chapter, “livestock” includes domestic fowls and rabbits.

(Enacted by Stats. 1967, Ch. 15.)



30652

All fees for the issuance of dog license tags and all fines collected pursuant to this division shall be paid into the county, city, or city and county treasury, as the case may be, and shall be used:

(a) First, to pay fees for the issuance of dog license tags.

(b) Second, to pay fees, salaries, costs, expenses, or any or all of them for the enforcement of this division and all ordinances which are made pursuant to this division.

(c) Third, to pay damages to owners of livestock which are killed by dogs.

(d) Fourth, to pay costs of any hospitalization or emergency care of animals pursuant to Section 597f of the Penal Code.

(Amended by Stats. 1970, Ch. 580.)



30653

Each such claim for damages is governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940), Division 3.6, Title 1 of the Government Code, except that the claim, as presented, shall be accompanied by the affidavits of two disinterested witnesses executed within four days after the finding of the carcass of the animal.

(Enacted by Stats. 1967, Ch. 15.)



30654

The affidavits shall fix the value of the livestock and establish the fact beyond reasonable doubt that the animal was killed by a dog.

(Enacted by Stats. 1967, Ch. 15.)



30655

If a claim is allowed, it shall be paid from the fund which is provided for in this chapter in the same manner as other claims against the county are paid.

(Enacted by Stats. 1967, Ch. 15.)



30656

(a) Any county, city, or city and county may, by ordinance, elect to utilize the provisions of this section in lieu of Sections 30653 and 30654.

(b) The claim for damages to livestock, in addition to being governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, shall be accompanied by a statement by the local animal control officer relating to the probable cause of death of the animal and by proof submitted by the owner of the livestock to establish the value of the animal.

(c) The statement submitted by the local animal control officer shall set forth the facts upon which the officer’s statement is based and shall indicate whether, to the best of the officer’s knowledge, the animal was killed by a dog.

(Added by Stats. 1983, Ch. 108, Sec. 1.)






CHAPTER 3 - Dog Tags

30801

(a) A board of supervisors may provide for the issuance of serially numbered metallic dog licenses pursuant to this section. The dog licenses shall be stamped with the name of the county and the year of issue.

(b) The board of supervisors or animal control department may authorize veterinarians to issue the licenses to owners of dogs who apply.

(c) The licenses shall be issued for a period of not to exceed two years.

(d) In addition to the authority provided in subdivisions (a), (b), and (c), a license may be issued, as provided by this section, by a board of supervisors for a period not to exceed three years for dogs that have attained the age of 12 months, or older, and who have been vaccinated against rabies. The person to whom the license is to be issued pursuant to this subdivision may choose a license period as established by the board of supervisors of up to one, two, or three years. However, when issuing a license pursuant to this subdivision, the license period shall not extend beyond the remaining period of validity for the current rabies vaccination.

(Amended by Stats. 2012, Ch. 162, Sec. 52. Effective January 1, 2013.)



30802

Each application for a dog license tag shall state the age, sex, color, and breed of the dog for which the license is desired and the address of the owner.

(Enacted by Stats. 1967, Ch. 15.)



30803

(a) The animal control department shall endorse upon the application for a dog license tag the number of the license tag issued.

(b) All applications that have been endorsed shall be kept on file in the office of the animal control department open to public inspection.

(Amended by Stats. 2004, Ch. 118, Sec. 6. Effective January 1, 2005.)



30804

The fee for the issuance of the dog license tag is fifty cents ($0.50). The board of supervisors may, however, increase the fee.

(Enacted by Stats. 1967, Ch. 15.)



30804.5

Whenever dog license tags are issued pursuant to this division, any such tag shall be issued for one-half or less of the fee required for a dog, if a certificate is presented from a licensed veterinarian that the dog has been spayed or neutered.

(Added by Stats. 1973, Ch. 361.)



30804.7

(a) The owner of a nonspayed or unneutered dog that is impounded once by a city or county animal control agency or shelter, society for the prevention of cruelty to animals, or humane society, shall be fined thirty-five dollars ($35) on the first occurrence, fifty dollars ($50) on the second occurrence, and one hundred dollars ($100) for the third or subsequent occurrence. These fines are for unneutered impounded animals only, and are not in lieu of any fines or impound fees imposed by any individual city, county, public animal control agency or shelter, society for the prevention of cruelty to animals shelter, or humane society shelter.

(b) An animal control officer, humane officer, police officer, peace officer, or any agency authorized to enforce the Penal Code may write citations with a civil penalty stated in an amount corresponding to the violation as provided in subdivision (a). The fines shall be paid to the local municipality or public animal control agency or shelter, society for the prevention of cruelty to animals shelter, or humane society shelter. Any funds collected under this section shall be expended for the purpose of humane education, programs for low cost spaying and neutering of dogs, and any additional costs incurred by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group in the administration of the requirements of this division.

(c) This section applies to each county and cities within each county, regardless of population.

(d) No city or county, society for the prevention of cruelty to animals, or humane society is subject to any civil action by the owner of a dog that is spayed or neutered in accordance with this section.

(Amended by Stats. 2004, Ch. 253, Sec. 5. Effective January 1, 2005.)



30805

The board of supervisors shall fix the compensation of the animal control department for issuing dog license tags.

(Amended by Stats. 2004, Ch. 118, Sec. 7. Effective January 1, 2005.)



30807

Any licensed kennel may be exempted pursuant to regulation or ordinance from any requirement to obtain a license tag for each dog within the kennel.

(Added by Stats. 1973, Ch. 361.)






CHAPTER 3.5 - Guide Dogs, Signal Dogs,and Service Dogs

30850

(a) The animal control department shall endorse upon the application for an assistance dog identification tag the number of the identification tag issued. As used in this chapter, “assistance dogs” are dogs specially trained as guide dogs, signal dogs, or service dogs. All applications that have been endorsed shall be kept on file in the office of the animal control department and shall be open to public inspection.

(b) Whenever a person applies for an assistance dog identification tag, the person shall sign an affidavit stating as follows:

“By affixing my signature to this affidavit, I hereby declare I fully understand that Section 365.7 of the Penal Code prohibits any person to knowingly and fraudulently represent himself or herself, through verbal or written notice, to be the owner or trainer of any canine licensed as, to be qualified as, or identified as, a guide dog, signal dog, or service dog, as defined in subdivisions (d), (e), and (f), respectively, of Section 365.5 of the Penal Code and paragraph (6) of subdivision (b) of Section 54.1 of the Civil Code, and that a violation of Section 365.7 of the Penal Code is a misdemeanor, punishable by imprisonment in a county jail not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.”

(c) Upon the death or retirement of an assistance dog, the owner or person in possession of the assistance dog identification tag shall immediately return the tag to the animal control department that issued the tag.

(Amended by Stats. 2004, Ch. 118, Sec. 9. Effective January 1, 2005.)



30851

The owners of assistance dogs shall comply with all state and local ordinances regarding health and licensure requirements for dogs.

(Added by Stats. 1994, Ch. 1257, Sec. 10.5. Effective January 1, 1995.)



30852

(a) The tag identifying a dog as an assistance dog shall be used only by a person with a disability or a trainer of an assistance dog and shall be of such uniform statewide shape, size, and color as to be easily recognized.

(b) The Department of Food and Agriculture, in consultation with the State Department of Health Services, shall specify the shape, size, and color of the tags. This subdivision shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1996, Ch. 498, Sec. 3. Effective January 1, 1997.)



30853

Nothing in this chapter shall be construed to limit the access of any person in violation of the Americans with Disabilities Act of 1990 (Public Law 101-336).

(Added by Stats. 1996, Ch. 498, Sec. 4. Effective January 1, 1997.)



30854

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid or to be in conflict with the Americans with Disabilities Act of 1990 (Public Law 101-336), that invalidity or conflict shall not affect other provisions or applications that can be given effect without the invalid or conflicting provision or application.

(Added by Stats. 1996, Ch. 498, Sec. 5. Effective January 1, 1997.)






CHAPTER 4 - Regulation

30951

It is unlawful for any person to own, harbor, or keep any dog over the age of four months, or to permit such a dog which is owned, harbored, or controlled by him to run at large, unless the dog has attached to its neck or leg a substantial collar on which one of the following is fastened:

(a) A metallic tag which gives the name and post office address of the owner.

(b) A metal license tag which is issued by the authority of a county, city and county, or any municipal corporation for the purpose of identifying the dog and designating the owner.

(Amended by Stats. 1967, Ch. 583.)



30952

It is unlawful for any person to attach a license tag to the collar of any dog except the dog which is described in the application for such license tag.

(Enacted by Stats. 1967, Ch. 15.)



30953

Except as otherwise provided in this division, it is unlawful for any person to kill, injure, or impound any dog, if the owner of the dog has complied with the provisions of this division.

(Enacted by Stats. 1967, Ch. 15.)



30954

It is unlawful for any person to permit any female dog which is owned, harbored, or controlled by him, to run at large at any time during the period when the dog is in heat or breeding condition.

(Enacted by Stats. 1967, Ch. 15.)



30955

It is unlawful for any person to permit any dog which is owned, harbored, or controlled by him to run at large on any farm on which livestock or domestic fowls are kept, without the consent of the owner of the farm, except for herding livestock, hunting or sporting purposes, or any competitive trials when the dog is within reasonable control or call of his owner or the agent of his owner.

(Enacted by Stats. 1967, Ch. 15.)



30956

In an action for violation of Section 30955, the court may stay imposition of a sentence and order the defendant to compensate the owner of the farm in an amount equal to the cost of the damage done by the defendant’s dog. If the defendant refuses to compensate the owner under this section, the court shall impose the appropriate sentence.

Acceptance by the owner of compensation under this section precludes that person from bringing an action under any other law for damages caused by the defendant’s dog.

(Added by Stats. 1981, Ch. 457, Sec. 1.)






CHAPTER 5 - Killing and Seizure

ARTICLE 1 - Generally

31101

Any dog which is found running at large without the identification tag or dog license tag which is required pursuant to Section 30951 may be seized and impounded by any peace officer.

(Enacted by Stats. 1967, Ch. 15.)



31102

Except in an area in which the provisions of Article 2 (commencing with Section 31151) of this chapter apply or as otherwise provided in Section 31104, any person may kill any dog in any of the following cases:

(a) The dog is found in the act of killing, wounding, or persistently pursuing or worrying livestock or poultry on land or premises which are not owned or possessed by the owner of the dog.

(b) The person has such proof as conclusively shows that the dog has been recently engaged in killing or wounding livestock or poultry on land or premises which are not owned or possessed by the dog’s owner.

No action, civil or criminal, shall be maintained for the killing of any such dog.

(Enacted by Stats. 1967, Ch. 15.)



31103

Except in an area in which the provisions of Article 2 (commencing with Section 31151) of this chapter apply or as otherwise provided in Section 31104, any dog entering any enclosed or unenclosed property upon which livestock or poultry are confined may be seized or killed by the owner or tenant of the property or by any employee of the owner or tenant. No action, civil or criminal, shall be maintained against the owner, tenant, or employee for the seizure or killing of any such dog.

(Enacted by Stats. 1967, Ch. 15.)



31104

The provisions of Sections 31102 and 31103 shall not apply to any dog which is inside the corporate limits of any city, or city and county, or to any dog which is under the reasonable control of his owner or keeper, unless the dog is actually caught in the act or worrying, wounding, chasing, or killing any livestock or poultry.

(Enacted by Stats. 1967, Ch. 15.)



31105

The board of supervisors shall provide for both of the following:

(a) The taking up and impounding of all dogs which are found running at large in violation of any provision of this division.

(b) The killing in some humane manner or other disposition of any dog which is impounded.

(Enacted by Stats. 1967, Ch. 15.)



31106

The board of supervisors may appoint proper persons to take up, impound, and kill dogs pursuant to this division or it may enter into a contract with any humane society or other organization or association which will do both of the following:

(a) Undertake to carry out the provisions of this division regarding the taking up, impounding, and killing of dogs.

(b) Give a proper bond in whatever amount may be fixed by the board of supervisors for the faithful performance of the contract.

(Enacted by Stats. 1967, Ch. 15.)



31107

No dog which is impounded pursuant to this division shall be killed or otherwise disposed of without notice to the owner, if he is known.

(Enacted by Stats. 1967, Ch. 15.)



31108

(a) The required holding period for a stray dog impounded pursuant to this division shall be six business days, not including the day of impoundment, except as follows:

(1) If the public or private shelter has made the dog available for owner redemption on one weekday evening until at least 7 p.m. or one weekend day, the holding period shall be four business days, not including the day of impoundment.

(2) If the public or private shelter has fewer than three full-time employees or is not open during all regular weekday business hours, and if it has established a procedure to enable owners to reclaim their dogs by appointment at a mutually agreeable time when the public or private shelter would otherwise be closed, the holding period shall be four business days, not including the day of impoundment.

Except as provided in Section 17006, stray dogs shall be held for owner redemption during the first three days of the holding period, not including the day of impoundment, and shall be available for owner redemption or adoption for the remainder of the holding period.

(b) Except as provided in Section 17006, any stray dog that is impounded pursuant to this division shall, prior to the euthanasia of that animal, be released to a nonprofit, as defined in Section 501(c)(3) of the Internal Revenue Code, animal rescue or adoption organization if requested by the organization prior to the scheduled euthanasia of that animal. The public or private shelter may enter into cooperative agreements with any animal rescue or adoption organization. In addition to any required spay or neuter deposit, the public or private shelter, at its discretion, may assess a fee, not to exceed the standard adoption fee, for animals adopted or released.

(c) During the holding period required by this section and prior to the adoption or euthanasia of a dog impounded pursuant to this division, a public or private shelter shall scan the dog for a microchip that identifies the owner of that dog and shall make reasonable efforts to contact the owner and notify him or her that his or her dog is impounded and is available for redemption.

(d) As used in this division, a “business day” includes any day that a public or private shelter is open to the public for at least four hours, excluding state holidays.

(Amended by Stats. 2011, Ch. 97, Sec. 4. Effective January 1, 2012.)



31108.5

(a) (1) Upon relinquishment of a dog to a public or private shelter, the owner of that dog shall present sufficient identification to establish his or her ownership of the dog and shall sign a statement that he or she is the lawful owner of the dog.

(2) Any person who provides false information pursuant to this subdivision about his or her ownership of the dog shall be liable to the true owner of the dog in the amount of one thousand dollars ($1,000).

(b) Upon relinquishment, the dog may be made available for immediate euthanasia if it has a history of vicious or dangerous behavior documented by the agency charged with enforcing state and local animal laws.

(Added by Stats. 2000, Ch. 567, Sec. 2. Effective January 1, 2001.)



31109

Any dog which is found straying on any farm where livestock are kept, which has attached to its collar the identification tag or dog license tag prescribed by Section 30951, may be taken up, impounded, and detained in the same manner as described in this division. The person taking up the dog may recover from the owner, in any court having jurisdiction, the fees fixed by the board of supervisors for taking up and keeping unlicensed and unidentified dogs, together with costs.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Optional Provisions

31151

The provisions of Sections 31102 and 31103 shall not apply in any area of a county in which the board of supervisors has provided, by resolution, that the provisions of this article apply.

(Enacted by Stats. 1967, Ch. 15.)



31152

Any person may kill any dog in any area of a county in which the provisions of this article apply in any of the following cases:

(a) The dog is found in the act of killing, wounding, or persistently pursuing livestock or poultry on land or premises not owned or possessed by the owner of the dog.

(b) The dog has no readily visible identification tag or license tag prescribed by Section 30951 and is worrying livestock or poultry on land or premises not owned or possessed by the owner of the dog. If the dog has on him any readily visible identification tag or license tag prescribed by Section 30951, and the dog is found in the act of worrying livestock or poultry on land or premises not owned or possessed by the owner of the dog, the dog may only be killed if the dog has, and the owner has been notified that the dog has, previously so worried livestock or poultry.

(c) The person has such proof as conclusively shows that the dog has been recently engaged in killing or wounding livestock or poultry on land or premises not owned or possessed by the dog’s owner.

No action, civil or criminal, shall be maintained for killing a dog as authorized by this section.

(Enacted by Stats. 1967, Ch. 15.)



31153

Any dog entering any enclosed or unenclosed property upon which livestock or poultry are confined may be seized by the owner or tenant of the property or any employee of the owner or tenant. No action, civil or criminal, shall be maintained against the owner, tenant, or employee for the seizure of any such dog.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 6 - Fees for Impounding

31251

The board of supervisors of each county shall fix the fee for impounding any dog and the amount which is to be paid for keeping the dog.

(Enacted by Stats. 1967, Ch. 15.)



31252

If the impounding of a dog is done by an appointee of the board of supervisors or by a humane society or other organization or association which has entered into a contract for impounding dogs, the fees for taking up, impounding, and keeping the dog shall be a charge upon the county treasury, to be paid as other claims against the county are paid.

(Enacted by Stats. 1967, Ch. 15.)



31253

If a dog which has been impounded is claimed by the owner, the fee for impounding and keeping the dog, as fixed by the board of supervisors, shall be paid by the owner to the person, organization, or association which has custody of the dog, to be retained by him or them. No charge for fees pertaining to the dog shall be paid by the board of supervisors.

(Enacted by Stats. 1967, Ch. 15.)



31254

The refusal or failure of the owner of any such dog to pay the fee and charges after due notification shall be held to be an abandonment of the dog by the owner.

(Enacted by Stats. 1967, Ch. 15.)



31255

(a) An animal control officer of any county, if so authorized by the board of supervisors of the county, or an animal control officer of any city, if so authorized by the governing body of the city, may accept a credit card as a method of payment for any fee or penalty provided by this division, for any license, fee, or fine, or for any other obligation owed to the officer.

(b) Notwithstanding Title 1.3 (commencing with Section 1747) of Part 4 of Division 3 of the Civil Code, a surcharge may be imposed to cover the rate of discount that the credit card issuer debits the local agency on acceptance of the sales draft.

(Amended by Stats. 1992, Ch. 1020, Sec. 1.3. Effective January 1, 1993.)






CHAPTER 7 - Violations

31401

Except as provided in Section 31402, violation of any provision of this division is an infraction punishable by a fine of not more than fifty dollars ($50) for a first offense, and by a fine of not more than one hundred dollars ($100) for a second or subsequent offense.

(Amended by Stats. 1981, Ch. 1072, Sec. 2.)



31402

Violation of any provision of this division that results in death or serious injury to livestock or poultry is a misdemeanor punishable by a fine of not more than five hundred dollars ($500) or by imprisonment in the county jail for not more than six months or by both the fine and imprisonment.

As used in this section, “serious injury” means injury of a degree of severity that the injured animal must be destroyed or injury that results in the fair market value of the animal being reduced to a level at which it may not be profitably sold.

(Added by Stats. 1981, Ch. 1072, Sec. 3.)






CHAPTER 8 - Civil Liability

31501

The owner of any livestock or poultry which is injured or killed by any dog may recover as liquidated damages from the owner of the dog twice the actual value of the animals killed or twice the value of the damages sustained by reason of the injuries, as the case may be.

(Enacted by Stats. 1967, Ch. 15.)



31502

If two or more dogs kept by two or more owners or keepers injure or kill any livestock or poultry at the same time, the owners or keepers of the dogs are jointly and severally liable for the damage.

(Enacted by Stats. 1967, Ch. 15.)



31503

If any person sustains any loss or damage to any livestock or poultry which is caused by a dog, or if any livestock of any person is necessarily destroyed because of having been bitten by a dog, the person may file a complaint in the superior court of the county within which the damage occurred. A proceeding under this section is a limited civil case.

(Amended by Stats. 2002, Ch. 784, Sec. 118. Effective January 1, 2003.)



31504

The complaint shall satisfy all of the following requirements:

(a) Be in writing.

(b) Signed by the person that makes it.

(c) State when, where, what, and how much damage was done.

(d) State, if known, the name of the person that owns the dog or was in charge of it when the loss or damage was sustained.

(Enacted by Stats. 1967, Ch. 15.)



31505

If the person that owns the dog or was in charge of it when the damage or loss was sustained appears from the complaint, the judge shall forthwith issue a summons against such person commanding him to appear before the judge and show cause why the dog should not be killed.

(Enacted by Stats. 1967, Ch. 15.)



31506

The summons shall be made returnable not less than two nor more than six days from the date of issue and shall be served at least two days before the time of appearance ordered.

(Enacted by Stats. 1967, Ch. 15.)



31507

The service of the summons may be made by any person over the age of 18 years or by registered mail to the last known address of the owner or person in charge. Any expense connected with the summons shall be borne by the owner of the livestock or poultry which was injured or the party that makes the complaint.

(Enacted by Stats. 1967, Ch. 15.)



31508

Upon the return day fixed in the summons, the judge shall proceed to determine whether the loss or damage to the livestock was caused by the dog. If he finds that it was caused by the dog, he shall notify the person that owns the dog or was in charge of it when the loss or damage was sustained to kill the dog. Failure of such person to kill the dog as directed renders the owner subject to the penalties which are prescribed in this division.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 9 - Potentially Dangerous and Vicious Dogs

ARTICLE 1 - Findings, Definitions, and General Provisions

31601

The Legislature finds and declares all of the following:

(a) Potentially dangerous and vicious dogs have become a serious and widespread threat to the safety and welfare of citizens of this state. In recent years, they have assaulted without provocation and seriously injured numerous individuals, particularly children, and have killed numerous dogs. Many of these attacks have occurred in public places.

(b) The number and severity of these attacks are attributable to the failure of owners to register, confine, and properly control vicious and potentially dangerous dogs.

(c) The necessity for the regulation and control of vicious and potentially dangerous dogs is a statewide problem, requiring statewide regulation, and existing laws are inadequate to deal with the threat to public health and safety posed by vicious and potentially dangerous dogs.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31602

“Potentially dangerous dog” means any of the following:

(a) Any dog which, when unprovoked, on two separate occasions within the prior 36-month period, engages in any behavior that requires a defensive action by any person to prevent bodily injury when the person and the dog are off the property of the owner or keeper of the dog.

(b) Any dog which, when unprovoked, bites a person causing a less severe injury than as defined in Section 31604.

(c) Any dog which, when unprovoked, on two separate occasions within the prior 36-month period, has killed, seriously bitten, inflicted injury, or otherwise caused injury attacking a domestic animal off the property of the owner or keeper of the dog.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31603

“Vicious dog” means any of the following:

(a) Any dog seized under Section 599aa of the Penal Code and upon the sustaining of a conviction of the owner or keeper under subdivision (a) of Section 597.5 of the Penal Code.

(b) Any dog which, when unprovoked, in an aggressive manner, inflicts severe injury on or kills a human being.

(c) Any dog previously determined to be and currently listed as a potentially dangerous dog which, after its owner or keeper has been notified of this determination, continues the behavior described in Section 31602 or is maintained in violation of Section 31641, 31642, or 31643.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31604

“Severe injury” means any physical injury to a human being that results in muscle tears or disfiguring lacerations or requires multiple sutures or corrective or cosmetic surgery.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31605

“Enclosure” means a fence or structure suitable to prevent the entry of young children, and which is suitable to confine a vicious dog in conjunction with other measures which may be taken by the owner or keeper of the dog. The enclosure shall be designed in order to prevent the animal from escaping. The animal shall be housed pursuant to Section 597t of the Penal Code.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31606

“Animal control department” means the county or city animal control department. If the city or county does not have an animal control department, it means whatever entity performs animal control functions.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31607

“Impounded” means taken into the custody of the public pound or animal control department or provider of animal control services to the city or county where the potentially dangerous or vicious dog is found.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31608

“County” includes any city and county.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31609

(a) This chapter does not apply to licensed kennels, humane society shelters, animal control facilities, or veterinarians.

(b) This chapter does not apply to dogs while utilized by any police department or any law enforcement officer in the performance of police work.

(Added by Stats. 1989, Ch. 761, Sec. 1.)






ARTICLE 2 - Judicial Process

31621

If an animal control officer or a law enforcement officer has investigated and determined that there exists probable cause to believe that a dog is potentially dangerous or vicious, the chief officer of the public pound or animal control department or his or her immediate supervisor or the head of the local law enforcement agency, or his or her designee, shall petition the superior court of the county wherein the dog is owned or kept for a hearing for the purpose of determining whether or not the dog in question should be declared potentially dangerous or vicious. A proceeding under this section is a limited civil case. A city or county may establish an administrative hearing procedure to hear and dispose of petitions filed pursuant to this chapter. Whenever possible, any complaint received from a member of the public which serves as the evidentiary basis for the animal control officer or law enforcement officer to find probable cause shall be sworn to and verified by the complainant and shall be attached to the petition. The chief officer of the public pound or animal control department or head of the local law enforcement agency shall notify the owner or keeper of the dog that a hearing will be held by the superior court or the hearing entity, as the case may be, at which time he or she may present evidence as to why the dog should not be declared potentially dangerous or vicious. The owner or keeper of the dog shall be served with notice of the hearing and a copy of the petition, either personally or by first-class mail with return receipt requested. The hearing shall be held promptly within no less than five working days nor more than 10 working days after service of notice upon the owner or keeper of the dog. The hearing shall be open to the public. The court may admit into evidence all relevant evidence, including incident reports and the affidavits of witnesses, limit the scope of discovery, and may shorten the time to produce records or witnesses. A jury shall not be available. The court may find, upon a preponderance of the evidence, that the dog is potentially dangerous or vicious and make other orders authorized by this chapter.

(Amended by Stats. 2002, Ch. 784, Sec. 119. Effective January 1, 2003.)



31622

(a) After the hearing conducted pursuant to Section 31621, the owner or keeper of the dog shall be notified in writing of the determination and orders issued, either personally or by first-class mail postage prepaid by the court or hearing entity. If a determination is made that the dog is potentially dangerous or vicious, the owner or keeper shall comply with Article 3 (commencing with Section 31641) in accordance with a time schedule established by the chief officer of the public pound or animal control department or the head of the local law enforcement agency, but in no case more than 30 days after the date of the determination or 35 days if notice of the determination is mailed to the owner or keeper of the dog. If the petitioner or the owner or keeper of the dog contests the determination, he or she may, within five days of the receipt of the notice of determination, appeal the decision of the court or hearing entity of original jurisdiction. The fee for filing an appeal, payable to the clerk of the court, is as provided in subdivision (b) of Section 70626 of the Government Code. If the original hearing held pursuant to Section 31621 was before a hearing entity other than a court of the jurisdiction, appeal shall be to the superior court. If the original hearing was held in the superior court, appeal shall be to the superior court before a judge other than the judge who originally heard the petition. The petitioner or the owner or keeper of the dog shall serve personally or by first-class mail, postage prepaid, notice of the appeal upon the other party.

(b) The court hearing the appeal shall conduct a hearing de novo, without a jury, and make its own determination as to potential danger and viciousness and make other orders authorized by this chapter, based upon the evidence presented. The hearing shall be conducted in the same manner and within the time periods set forth in Section 31621 and subdivision (a). The court may admit all relevant evidence, including incident reports and the affidavits of witnesses, limit the scope of discovery, and may shorten the time to produce records or witnesses. The issue shall be decided upon the preponderance of the evidence. If the court rules the dog to be potentially dangerous or vicious, the court may establish a time schedule to ensure compliance with this chapter, but in no case more than 30 days subsequent to the date of the court’s determination or 35 days if the service of the judgment is by first-class mail.

(Amended by Stats. 2005, Ch. 75, Sec. 46. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



31623

The court or hearing entity of original jurisdiction or the court hearing the appeal may decide all issues for or against the owner or keeper of the dog even if the owner or keeper fails to appear at the hearing.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31624

The determination of the court hearing the appeal shall be final and conclusive upon all parties.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31625

(a) If upon investigation it is determined by the animal control officer or law enforcement officer that probable cause exists to believe the dog in question poses an immediate threat to public safety, then the animal control officer or law enforcement officer may seize and impound the dog pending the hearings to be held pursuant to this article. The owner or keeper of the dog shall be liable to the city or county where the dog is impounded for the costs and expenses of keeping the dog, if the dog is later adjudicated potentially dangerous or vicious.

(b) When a dog has been impounded pursuant to subdivision (a) and it is not contrary to public safety, the chief animal control officer shall permit the animal to be confined at the owner’s expense in a department approved kennel or veterinary facility.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31626

(a) No dog may be declared potentially dangerous or vicious if any injury or damage is sustained by a person who, at the time the injury or damage was sustained, was committing a willful trespass or other tort upon premises occupied by the owner or keeper of the dog, or was teasing, tormenting, abusing, or assaulting the dog, or was committing or attempting to commit a crime. No dog may be declared potentially dangerous or vicious if the dog was protecting or defending a person within the immediate vicinity of the dog from an unjustified attack or assault. No dog may be declared potentially dangerous or vicious if an injury or damage was sustained by a domestic animal which at the time the injury or damage was sustained was teasing, tormenting, abusing, or assaulting the dog.

(b) No dog may be declared potentially dangerous or vicious if the injury or damage to a domestic animal was sustained while the dog was working as a hunting dog, herding dog, or predator control dog on the property of, or under the control of, its owner or keeper, and the damage or injury was to a species or type of domestic animal appropriate to the work of the dog.

(Added by Stats. 1989, Ch. 761, Sec. 1.)






ARTICLE 3 - Disposition of Potentially Dangerous or Vicious Dogs

31641

All potentially dangerous dogs shall be properly licensed and vaccinated. The licensing authority shall include the potentially dangerous designation in the registration records of the dog, either after the owner or keeper of the dog has agreed to the designation or the court or hearing entity has determined the designation applies to the dog. The city or county may charge a potentially dangerous dog fee in addition to the regular licensing fee to provide for the increased costs of maintaining the records of the dog.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31642

A potentially dangerous dog, while on the owner’s property, shall, at all times, be kept indoors, or in a securely fenced yard from which the dog cannot escape, and into which children cannot trespass. A potentially dangerous animal may be off the owner’s premises only if it is restrained by a substantial leash, of appropriate length, and if it is under the control of a responsible adult.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31643

If the dog in question dies, or is sold, transferred, or permanently removed from the city or county where the owner or keeper resides, the owner of a potentially dangerous dog shall notify the animal control department of the changed condition and new location of the dog in writing within two working days.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31644

If there are no additional instances of the behavior described in Section 31602 within a 36-month period from the date of designation as a potentially dangerous dog, the dog shall be removed from the list of potentially dangerous dogs. The dog may, but is not required to be, removed from the list of potentially dangerous dogs prior to the expiration of the 36-month period if the owner or keeper of the dog demonstrates to the animal control department that changes in circumstances or measures taken by the owner or keeper, such as training of the dog, have mitigated the risk to the public safety.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31645

(a) A dog determined to be a vicious dog may be destroyed by the animal control department when it is found, after proceedings conducted under Article 2 (commencing with Section 31621), that the release of the dog would create a significant threat to the public health, safety, and welfare.

(b) If it is determined that a dog found to be vicious shall not be destroyed, the judicial authority shall impose conditions upon the ownership of the dog that protect the public health, safety, and welfare.

(c) Any enclosure that is required pursuant to subdivision (b) shall meet the requirements of Section 31605.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31646

The owner of a dog determined to be a vicious dog may be prohibited by the city or county from owning, possessing, controlling, or having custody of any dog for a period of up to three years, when it is found, after proceedings conducted under Article 2 (commencing with Section 31621), that ownership or possession of a dog by that person would create a significant threat to the public health, safety, and welfare.

(Added by Stats. 1989, Ch. 761, Sec. 1.)






ARTICLE 4 - Penalties

31662

Any violation of this chapter involving a potentially dangerous dog shall be punished by a fine not to exceed five hundred dollars ($500). Any violation of this chapter involving a vicious dog shall be punished by a fine not to exceed one thousand dollars ($1,000).

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31663

All fines paid pursuant to this article shall be paid to the city or county in which the violation occurred for the purpose of defraying the cost of the implementation of this chapter.

(Added by Stats. 1989, Ch. 761, Sec. 1.)






ARTICLE 5 - Miscellaneous

31681

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31682

The Judicial Council shall prepare all forms necessary to give effect to this chapter, including a summons or citation to be used by law enforcement agencies in the enforcement of this chapter. This chapter does not affect or change the existing civil liability or criminal laws regarding dogs.

(Added by Stats. 1989, Ch. 761, Sec. 1.)



31683

Nothing in this chapter shall be construed to prevent a city or county from adopting or enforcing its own program for the control of potentially dangerous or vicious dogs that may incorporate all, part, or none of this chapter, or that may punish a violation of this chapter as a misdemeanor or may impose a more restrictive program to control potentially dangerous or vicious dogs. Except as provided in Section 122331 of the Health and Safety Code, no program regulating any dog shall be specific as to breed.

(Amended by Stats. 2005, Ch. 668, Sec. 1. Effective January 1, 2006.)












DIVISION 14.5 - REGULATION OF CATS

CHAPTER 1 - Regulation of Cats Generally

31751

For the purposes of this division, each member of a litter of kittens, weaned or unweaned, shall be treated as an individual animal.

(Amended by Stats. 2004, Ch. 253, Sec. 6. Effective January 1, 2005.)



31751.3

(a) (1) Except as otherwise provided in subdivision (b), no public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group shall sell or give away to a new owner any cat that has not been spayed or neutered.

(2) For the purposes of this section, a “rescue group” is a for-profit or not-for-profit entity, or a collaboration of individuals with at least one of its purposes being the sale or placement of cats that have been removed from a public animal control agency or shelter, society for the prevention of cruelty to animals shelter, or humane shelter or that have been previously owned by any person other than the original breeder of that cat.

(b) (1) If a veterinarian licensed to practice veterinary medicine in this state certifies that a cat is too sick or injured to be spayed or neutered, or that it would otherwise be detrimental to the health of the cat to be spayed or neutered, the adopter or purchaser shall pay the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group a deposit of not less than forty dollars ($40), and not more than seventy-five dollars ($75).

(2) The entity shall establish the amount of the deposit at the level it determines is necessary to encourage the spaying or neutering of cats.

(3) The deposit shall be temporary, and shall only be retained until the cat is healthy enough to be spayed or neutered, as certified by a veterinarian licensed to practice veterinary medicine in this state.

(4) The cat shall be spayed or neutered within 14 business days of that certification.

(5) The adopter or purchaser shall obtain written proof of spaying or neutering from the veterinarian performing the operation.

(6) If the adopter or purchaser presents proof of spaying or neutering to the entity from which the cat was obtained within 30 business days of obtaining the proof, the adopter or purchaser shall receive a full refund of the deposit.

(c) Public animal control agencies or shelters, society for the prevention of cruelty to animals shelters, humane society shelters, and rescue groups may enter into cooperative agreements with each other and with veterinarians in lieu of requiring spaying and neutering deposits to carry out this section.

(d) Any funds from unclaimed deposits made pursuant to this section, as it read on January 1, 1999, and any funds from deposits unclaimed after January 1, 2000, may be expended only for programs to spay or neuter cats and dogs, including agreements with a society for the prevention of cruelty to animals or a humane society or licensed veterinarian, to operate a program to spay or neuter cats and dogs.

(e) This section only applies to a county that has a population exceeding 100,000 persons as of January 1, 2000, and to cities within that county.

(Amended (as added by Stats. 1998, Ch. 747, Sec. 6) by Stats. 2004, Ch. 253, Sec. 7. Effective January 1, 2005.)



31751.5

Whenever a city or county requires cat license tags, any such tag shall be issued for one-half or less of the fee required for a cat, if a certificate is presented from a licensed veterinarian that the cat has been spayed or neutered.

(Added by Stats. 1973, Ch. 361.)



31751.6

Any licensed cattery may be exempted pursuant to regulation or ordinance from any requirement to obtain a license tag for each cat within the cattery.

(Added by Stats. 1973, Ch. 361.)



31751.7

(a) The owner of a nonspayed or unneutered cat that is impounded once by a city or county animal control agency or shelter, society for the prevention of cruelty to animals, or humane society, shall be fined thirty-five dollars ($35) on the first occurrence, fifty dollars ($50) on the second occurrence, and one hundred dollars ($100) for the third or subsequent occurrence. These fines are for unneutered impounded animals only, and are not in lieu of any fines or impound fees imposed by any individual city, county, public animal control agency or shelter, society for the prevention of cruelty to animals shelter, or humane society shelter.

(b) An animal control officer, humane officer, police officer, peace officer, or any agency authorized to enforce the Penal Code may write citations with a civil penalty stated in an amount corresponding to the violation as provided in subdivision (a). The fines shall be paid to the local municipality or public animal control agency or shelter, society for the prevention of cruelty to animals shelter, or humane society shelter. Any funds collected under this section shall be expended for the purpose of humane education, programs for low cost spaying and neutering of cats, and any additional costs incurred by the animal shelter in the administration of the requirements of this division.

(c) Local ordinances concerning the adoption or placement procedures of any public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group shall be at least as restrictive as this division.

(d) This section applies to each county and cities within each county, regardless of population.

(e) No city or county, society for the prevention of cruelty to animals, or humane society is subject to any civil action by the owner of a cat that is spayed or neutered in accordance with this section.

(Amended by Stats. 2004, Ch. 253, Sec. 9. Effective January 1, 2005.)



31752

(a) The required holding period for a stray cat impounded pursuant to this division shall be six business days, not including the day of impoundment, except as follows:

(1) If the public or private shelter has made the cat available for owner redemption on one weekday evening until at least 7 p.m. or one weekend day, the holding period shall be four business days, not including the day of impoundment.

(2) If the public or private shelter has fewer than three full-time employees or is not open during all regular weekday business hours, and if it has established a procedure to enable owners to reclaim their cats by appointment at a mutually agreeable time when the public or private shelter would otherwise be closed, the holding period shall be four business days, not including the day of impoundment.

Except as provided in Sections 17006 and 31752.5, stray cats shall be held for owner redemption during the first three days of the holding period, not including the day of impoundment, and shall be available for owner redemption or adoption for the remainder of the holding period.

(b) Except as provided in Section 17006, any stray cat that is impounded pursuant to this division shall, prior to the euthanasia of that animal, be released to a nonprofit, as defined in Section 501(c)(3) of the Internal Revenue Code, animal rescue or adoption organization if requested by the organization prior to the scheduled euthanasia of that animal. In addition to any required spay or neuter deposit, the public or private shelter, at its discretion, may assess a fee, not to exceed the standard adoption fee, for animals adopted or released. The public or private shelter may enter into cooperative agreements with any animal rescue or adoption organization.

(c) During the holding period required by this section and prior to the adoption or euthanasia of a cat impounded pursuant to this division, a public or private shelter shall scan the cat for a microchip that identifies the owner of that cat and shall make reasonable efforts to contact the owner and notify him or her that his or her cat is impounded and is available for redemption.

(d) As used in this division, a “business day” includes any day that a public or private shelter is open to the public for at least four hours, excluding state holidays.

(Amended by Stats. 2011, Ch. 97, Sec. 5. Effective January 1, 2012.)



31752.2

(a) Upon relinquishment of a cat to a public or private shelter, the owner of that cat shall present sufficient identification to establish his or her ownership of the cat and shall sign a statement that he or she is the lawful owner of the cat.

(b) Any person who provides false information pursuant to this subdivision about his or her ownership of the cat shall be liable to the true owner of the cat in the amount of one thousand dollars ($1,000).

(Added by Stats. 2000, Ch. 567, Sec. 4. Effective January 1, 2001.)



31752.5

(a) The Legislature finds and declares the following:

(1) Domestic cats’ temperaments range from completely docile indoor pets to completely unsocialized outdoor cats that avoid all contact with humans.

(2) “Feral cats” are cats with temperaments that are completely unsocialized, although frightened or injured tame pet cats may appear to be feral.

(3) Some people care for or own feral cats.

(4) Feral cats pose particular safety hazards for shelter employees.

(5) It is cruel to keep feral cats caged for long periods of time; however, it is not always easy to distinguish a feral cat from a frightened tame cat.

(b) For the purposes of this section, a “feral cat” is defined as a cat without owner identification of any kind whose usual and consistent temperament is extreme fear and resistance to contact with people. A feral cat is totally unsocialized to people.

(c) Notwithstanding Section 31752, if an apparently feral cat has not been reclaimed by its owner or caretaker within the first three days of the required holding period, shelter personnel qualified to verify the temperament of the animal shall verify whether it is feral or tame by using a standardized protocol. If the cat is determined to be docile or a frightened or difficult tame cat, the cat shall be held for the entire required holding period specified in Section 31752. If the cat is determined to be truly feral, the cat may be euthanized or relinquished to a nonprofit, as defined in Section 501(c)(3) of the Internal Revenue Code, animal adoption organization that agrees to the spaying or neutering of the cat if it has not already been spayed or neutered. In addition to any required spay or neuter deposit, the pound or shelter, at its discretion, may assess a fee, not to exceed the standard adoption fee, for the animal released.

(Added by Stats. 1998, Ch. 752, Sec. 14. Effective January 1, 1999.)



31753

Any rabbit, guinea pig, hamster, potbellied pig, bird, lizard, snake, turtle, or tortoise that is legally allowed as personal property and that is impounded in a public or private shelter shall be held for the same period of time, under the same requirements of care, and with the same opportunities for redemption and adoption by new owners or nonprofit, as defined in Section 501(c)(3) of the Internal Revenue Code, animal rescue or adoption organizations as provided for cats and dogs. Section 17006 shall also apply to these animals. In addition to any required spay or neuter deposit, the public or private shelter, at its discretion, may assess a fee, not to exceed the standard adoption fee, for animals adopted by new owners or released to nonprofit animal rescue or adoption organizations pursuant to this section.

(Amended by Stats. 2000, Ch. 567, Sec. 5. Effective January 1, 2001.)



31754

(a) Except as provided in Section 17006, any animal relinquished by the purported owner that is of a species impounded by public or private shelters shall be held for the same holding periods, with the same requirements of care, applicable to stray dogs and cats in Sections 31108 and 31752, and shall be available for owner redemption or adoption for the entire holding period.

(b) Notwithstanding subdivision (a), kittens or puppies relinquished by the purported owner, or brought in by any other person with authority to relinquish them, to public or private shelters, may be available immediately for adoption.

(c) This section shall become operative on July 1, 2002.

(Amended (as added by Stats. 1998, Ch. 752, Sec. 16.5) by Stats. 2000, Ch. 567, Sec. 7.5. Effective January 1, 2001. Section operative July 1, 2002, by its own provisions.)






CHAPTER 2 - Special Provisions Applicable to Counties With a Population of Less Than 100,000 Persons

31760

(a) This chapter only applies to a county that has a population of less than 100,000 persons as of January 1, 2000, and to cities within that county. A county whose population exceeds 100,000 persons in a year subsequent to January 1, 2000, shall be subject to Chapter 1 (commencing with Section 31751) commencing on January 1 of the year immediately following the year in which the population of that county exceeds 100,000 persons.

(b) Except as otherwise provided in this chapter, no public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group shall sell or give away any cat that has not been spayed or neutered.

(c) A public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group may not transfer to a new owner a cat that has not been spayed or neutered, except as provided in subdivision (d).

(d) A public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group may transfer to a new owner a cat that has not been spayed or neutered only if the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group does both of the following:

(1) Requires a written agreement, executed by the recipient, acknowledging the cat is not spayed or neutered and the recipient agrees in writing to be responsible for ensuring the cat will be spayed or neutered within 30 business days after the agreement is signed.

(2) Receives from the recipient a sterilization deposit of not less than forty dollars ($40) and not more than seventy-five dollars ($75), the terms of which are part of the written agreement executed by the recipient under this section.

(e) Public animal control agencies or shelters, society for the prevention of cruelty to animals shelters, humane society shelters, and rescue groups may enter into cooperative agreements with each other and with veterinarians in lieu of requiring spaying and neutering deposits to carry out this section.

(Added by Stats. 1998, Ch. 747, Sec. 8. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



31761

(a) A spaying or neutering deposit may be either of the following:

(1) A portion of the adoption fee or other fees rendered in acquiring the cat, which will enable the adopter to take the cat for spaying or neutering to a veterinarian with whom the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group has an agreement that provides that the veterinarian will bill the shelter directly for the sterilization.

(2) A deposit that is both of the following:

(A) Refundable to the recipient if proof of spaying or neutering of the cat is presented to the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group not more than 30 business days after the date the cat is spayed or neutered.

(B) Forfeited to the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group if proof of spaying or neutering is not presented to the animal shelter within 30 business days.

(b) Deposits shall be in the amount determined by the shelter, but shall not be less than forty dollars ($40) and shall not exceed seventy-five dollars ($75).

(c) All spaying or neutering deposits forfeited or unclaimed under this section shall be retained by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group and shall be used by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group only for the following purposes:

(1) A program to spay or neuter dogs and cats.

(2) A public education program to reduce and prevent overpopulation of dogs and cats, and the related costs to local government.

(3) A followup program to ensure that dogs and cats transferred by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group are spayed or neutered in accordance with the agreement executed under subdivision (d) of Section 31760.

(4) Any additional costs incurred by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group in the administration of the requirements of this chapter.

(Added by Stats. 1998, Ch. 747, Sec. 8. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



31762

(a) (1) If a recipient fails to comply with the spaying or neutering agreement within 30 business days after the agreement is signed, the recipient shall forfeit the sterilization deposit and is subject to a fine pursuant to Section 31763.

(2) An animal control officer, humane officer, police officer, peace officer, or any agency authorized to enforce the Penal Code may write citations with a civil penalty stated in an amount corresponding to the violation as provided in Section 31763. The fines shall be paid to the local municipality or public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group. Any funds collected under this section shall be expended for the purpose of humane education, programs for low cost spaying and neutering of cats and any additional costs incurred by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group in the administration of the requirements of this chapter. This subdivision is applicable within any county.

(3) If the owner, at any time subsequent to 30 business days after the spaying or neutering agreement was signed, provides proof of spaying or neutering, the deposit shall be forfeited, but any fine levied but not yet paid, shall be waived.

(b) A public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group may extend the date by which spaying or neutering is to be completed at its discretion for good cause shown. Any extension shall be in writing.

(c) If a veterinarian licensed to practice veterinary medicine in this state certifies that a cat is too sick or injured to be spayed or neutered, or that it would otherwise be detrimental to the health of the cat to be spayed or neutered, the adopter or purchaser shall pay the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group a deposit of not less than forty dollars ($40), and not more than seventy-five dollars ($75). The entity shall establish the amount of the deposit at the level it determines is necessary to encourage the spaying or neutering of cats. The deposit shall be temporary, and shall be retained only until the cat is healthy enough to be spayed or neutered as certified by a veterinarian licensed to practice veterinary medicine in this state. The cat shall be spayed or neutered within 14 business days of that certification. The adopter or purchaser shall obtain written proof of spaying or neutering from the veterinarian performing the operation. If the adopter or purchaser presents proof of spaying or neutering to the entity from which the cat was obtained within 30 business days, the adopter or purchaser shall receive a full refund of the deposit.

(d) If an adopted cat dies within the spaying or neutering period provided for in the written agreement pursuant to Section 31760, subdivision (c) shall not apply to the cat. In that case, the recipient may receive a reimbursement of the sterilization deposit by submitting to the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group within the sterilization period a signed letter from a veterinarian licensed to practice medicine in this state stating that the animal has died. The letter shall include a description of the cat.

(Added by Stats. 1998, Ch. 747, Sec. 8. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



31763

(a) (1) A person who commits any violation of subdivision (b) is subject to a civil penalty of not less than fifty dollars ($50) on a first violation of subdivision (b), and a civil penalty of not less than one hundred dollars ($100) on any second or subsequent violation of subdivision (b).

(2) An action for a penalty proposed under this section may be commenced by the administrator of the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group from which the recipient obtained the animal that is the subject of the violation in a court of competent jurisdiction.

(b) A person is subject to the civil penalties pursuant to subdivision (a) if that person does any of the following:

(1) Falsifies any proof of spaying or neutering submitted for the purpose of compliance with this chapter.

(2) Provides to a public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group or a licensed veterinarian inaccurate information regarding ownership of any cat required to be submitted for spaying or neutering under this chapter.

(3) Submits to a public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group false information regarding sterilization fees or fee schedules.

(4) Issues a check for insufficient funds for any spaying or neutering deposit required under this chapter.

(c) All penalties collected under this section shall be retained by the public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group imposing the penalties, to be used solely for purposes provided for under subdivision (c) of Section 31761.

(Added by Stats. 1998, Ch. 747, Sec. 8. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



31764

Local ordinances concerning the adoption or placement procedures of any animal shelter shall be at least as restrictive as this chapter.

(Added by Stats. 1998, Ch. 747, Sec. 8. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)



31765

Whenever a county, or a city that is within a county to which this chapter applies, requires cat license tags, the tag shall be issued for one-half or less of the fee required for a cat, if a certificate is presented from a licensed veterinarian that the cat has been spayed or neutered.

(Added by Stats. 1998, Ch. 747, Sec. 8. Effective January 1, 1999. Operative January 1, 2000, by Sec. 9 of Ch. 747.)









DIVISION 14.8 - ANIMALS

32000

The selling or giving away of any animal to any facility subject to the provision of Public Law 89, Chapter 544, of the 89th Congress, Second Session (7 U.S.C. Sec. 2131 et seq.) shall be conditioned upon compliance by the facility with the provisions of that law, and that selling or giving away shall be exempt from Sections 30503 and 31751.

(Amended by Stats. 1985, Ch. 1290, Sec. 4.)



32001

All public pounds, shelters operated by societies for the prevention of cruelty to animals, and humane shelters, that contract to perform public animal control services, shall provide the owners of lost animals and those who find lost animals with all of the following:

(a) Ability to list the animals they have lost or found on “Lost and Found” lists maintained by the pound or shelter.

(b) Referrals to animals listed that may be the animals the owners or finders have lost or found.

(c) The telephone numbers and addresses of other pounds and shelters in the same vicinity.

(d) Advice as to means of publishing and disseminating information regarding lost animals.

(e) The telephone numbers and addresses of volunteer groups that may be of assistance in locating lost animals.

The duties imposed by this section are mandatory duties for public entities for all purposes of the Government Code and for all private entities with which a public entity has contracted to perform those duties.

(Amended by Stats. 1998, Ch. 752, Sec. 17. Effective January 1, 1999.)



32003

All public pounds and private shelters shall keep accurate records on each animal taken up, medically treated, or impounded. The records shall include all of the following information and any other information required by the California Veterinary Medical Board:

(a) The date the animal was taken up, medically treated, euthanized, or impounded.

(b) The circumstances under which the animal was taken up, medically treated, euthanized, or impounded.

(c) The names of the personnel who took up, medically treated, euthanized, or impounded the animal.

(d) A description of any medical treatment provided to the animal and the name of the veterinarian of record.

(e) The final disposition of the animal, including the name of the person who euthanized the animal or the name and address of the adopting party. These records shall be maintained for three years after the date the animal’s impoundment ends.

(Added by Stats. 1998, Ch. 752, Sec. 18. Effective January 1, 1999.)






DIVISION 15 - MILK AND MILK PRODUCTS ACT OF 1947

PART 1 - GENERALLY

CHAPTER 1 - Short Title and Definitions

32501

This division shall be known as the Milk and Milk Products Act of 1947.

(Enacted by Stats. 1967, Ch. 15.)



32501.5

There is within the Department of Food and Agriculture the Milk and Dairy Food Safety Branch.

(Added by Stats. 2003, Ch. 726, Sec. 3. Effective January 1, 2004.)



32502

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Enacted by Stats. 1967, Ch. 15.)



32503

“Approved milk inspection service” means a milk inspection unit and laboratory which are maintained in connection with a county for the purpose of grading market milk and inspecting dairy farms which are producing market milk, or in connection with a county or city for the purpose of inspecting establishments as provided for in Section 33704, within an area which is designated and assigned by the director, conformable to this division and the regulations established by the director, which inspection service has been approved in writing by the director.

(Amended by Stats. 1985, Ch. 445, Sec. 1.)



32504

“Cream” means that portion of milk, rich in milk fat, which rises to the surface of milk that is left standing or which is separated from milk by centrifugal force.

(Enacted by Stats. 1967, Ch. 15.)



32505

“Dairy farm” means any place or premises upon which milk is produced for sale or other distribution and where more than two cows or water buffalo, or six goats, sheep, or other hooved mammals, are in lactation.

(Amended by Stats. 2004, Ch. 460, Sec. 9. Effective January 1, 2005.)



32506

“Dairy farm scorecard” means the card which is adopted by the director pursuant to Section 32791 for the official scoring of dairy farms.

(Enacted by Stats. 1967, Ch. 15.)



32508

“Manufacturing cream” means cream which does not conform to the requirements of market cream.

(Enacted by Stats. 1967, Ch. 15.)



32509

“Manufacturing milk” means milk which does not conform to the requirements of market milk.

(Enacted by Stats. 1967, Ch. 15.)



32510

“Market milk” means milk which conforms to the standards which are provided in Chapter 2 (commencing with Section 35751), Part 2, of this division. Market milk includes components and derivatives of market milk. Market milk may be supplied to the consumer in the fluid state or may also be utilized in the manufacture of milk products.

(Amended by Stats. 1977, Ch. 1192.)



32511

“Milk” means the unadulterated lacteal secretion which is obtained from the udder of a cow, water buffalo, goat, sheep, or other hooved mammal.

(Amended by Stats. 2004, Ch. 460, Sec. 10. Effective January 1, 2005.)



32512

“Milk product” or “dairy product” means any product which is prepared or manufactured from milk, for which product a standard of composition is established by this division, and any new milk product or combination milk and food product for which a temporary standard of composition is established pursuant to Chapter 1 (commencing with Section 36601) of Part 3. “Milk product” or “dairy product” does not include “products resembling milk products” as defined in Section 38912.

(Amended by Stats. 1978, Ch. 613.)



32513

“Milk products plant” means any place in which a person engages in the business of handling, receiving, manufacturing, freezing, processing, or packaging milk, or any product of milk or engages in the business of manufacturing, freezing, or processing imitation ice cream or imitation ice milk. “Milk products plant” does not include a properly licensed retail food facility that does either of the following:

(a) Packages dairy products in the presence of the consumer.

(b) Cuts, wraps, and packages cheese, excluding cottage cheese, that is purchased from a licensed manufacturer of milk products, labels the products pursuant to all applicable state and federal laws, and sells the product only to consumers on the premises of the retail food facility.

(Amended by Stats. 2012, Ch. 323, Sec. 3. Effective January 1, 2013.)



32514

“Milk products plant scorecard” means the card which is adopted by the director pursuant to Section 32791 for the official scoring of milk products plants.

(Enacted by Stats. 1967, Ch. 15.)



32515

“Pasteurized” means that the milk or milk product has been subjected to a process which is described in Chapter 8 (commencing with Section 34001) of this part, or other process which has been demonstrated to be equally efficient and has been approved by the director.

(Enacted by Stats. 1967, Ch. 15.)



32516

“Product of milk” means milk product as set forth in Section 32512 of this division.

(Added by Stats. 1967, Ch. 9.)



32516.5

“Restricted use market milk” means market milk that does not conform to the standards specified in Article 2 (commencing with Section 35781), Article 13 (commencing with Section 36091), and Article 14 (commencing with Section 36123) of Chapter 2 of Part 2. Restricted use market milk includes components and derivatives of restricted use market milk. Restricted use market milk may only be utilized in manufactured milk products as defined in Part 3 (commencing with Section 36601) that do not require the use of market milk.

(Added by Stats. 1996, Ch. 759, Sec. 1. Effective January 1, 1997.)






CHAPTER 2 - Powers of Director

ARTICLE 1 - Enforcement

32701

The director shall, and representatives of approved milk inspection services under his general supervision may, enforce this division.

(Enacted by Stats. 1967, Ch. 15.)



32702

The director may bring an action to enjoin any violation or threatened violation of any provision of this division, in the superior court in and for the county in which the violation occurred or is about to occur.

(Enacted by Stats. 1967, Ch. 15.)



32703

Any proceeding pursuant to this article shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director shall not, however, be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)



32704

Any money in the Department of Agriculture Fund which is derived under this division may be expended for the enforcement of any or all of the provisions of this division, notwithstanding any other provision of law, except Section 35252, which limits the expenditure of any such money to some specific purpose or to the enforcement of some specific section, article, or chapter of this division.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Inspection and Samples

32731

The director may do all of the following:

(a) Enter and inspect any premises or conveyance where any provision of this division is applicable.

(b) Take a sample of any milk, cream, product of milk or cream, or product resembling milk products.

(c) Impound and hold for analysis or as evidence any milk, cream, product of milk or cream, or product resembling milk products.

(d) Impound and hold for analysis or as evidence any container of milk, cream, or product of milk or cream.

(e) Examine, inspect, test or by other means determine the health of any cow or goat.

(f) Exclude from the herd any animal which produces milk that is unfit for human consumption.

(Amended by Stats. 1968, Ch. 1250.)



32732

No prosecution which is based upon a sample of milk, cream, a product of milk or cream, or a product resembling milk products shall be had unless a duplicate of the sample is left with the accused.

Samples which are taken in connection with the establishment of proof of fraudulent manipulation of the tests for the basis of payment for milk or cream, need not, however, be given to the accused.

(Amended by Stats. 1968, Ch. 1250.)



32733

Samples of milk, milk products, and products resembling milk products to be tested for coliform bacteria shall be taken at the plant where packaged or from delivery vehicles owned or operated by the plant.

Sampling procedures and laboratory methods for the determination of coliform bacteria shall be established by regulations issued by the director to insure accuracy of the sampling.

(Amended by Stats. 1968, Ch. 1250.)



32734

(a) In addition to any other provision of law, the secretary shall require inspections at least quarterly of all milk products plants that pasteurize milk or milk products, manufacture cheese, or manufacture raw milk cheese. The inspection procedures shall include sanitation inspections and pasteurization equipment controls and tests, where applicable. The procedure shall include, but is not limited to, all of the following:

(1) Review of all pasteurization records required pursuant to Sections 34007, 34064, and 34065.

(2) Inspection and testing of all pasteurization equipment to ensure its cleanliness and proper operating condition.

(3) Inspection of all equipment, facilities, raw milk and milk products handling practices, and surroundings to ensure adequate sanitation.

(4) Sampling and testing of raw products and processed milk products.

(b) The findings of all inspections, sample results, controls, and tests shall be prepared in writing by the inspector and submitted to the secretary.

(c) Milk products plants that have been approved to use Hazard Analysis Critical Control Points (HACCP) procedures under the auspices of the National Conference of Interstate Milk Shipments, or a state or federal regulatory agency, may adhere to the inspection protocol of the HACCP regulatory enforcement procedures.

(Amended by Stats. 2005, Ch. 222, Sec. 1. Effective January 1, 2006.)






ARTICLE 3 - Animals Carrying Pesticide Residues

32741

If the director determines that any female dairy animal, including any goat, is carrying pesticide residues in its body or has been fed any feed which contains an amount of pesticide residues which will cause the milk produced from the animal to be adulterated with pesticide residues, he may order the animal to be held on the premises where it is found until he has determined that milk produced by the animal is not adulterated with pesticide residues.

(Enacted by Stats. 1967, Ch. 15.)



32742

It is unlawful for any person to move any such animal except under written permission of the director and in accordance with the conditions stated in such written permission, or until the hold order has been revoked.

(Enacted by Stats. 1967, Ch. 15.)



32743

The director shall notify the owner or agent of any animal which is ordered held, or for which he has specified conditions for moving, pursuant to this article.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Condemnation

32761

The director may condemn any of the following:

(a) Milk or cream which is found to be impure, tainted, unclean, adulterated, or unwholesome.

(b) Milk or cream that is produced, handled, or kept in an insanitary place.

(Enacted by Stats. 1967, Ch. 15.)



32761.5

The director shall test milk and milk products for the presence of drug residues. The director may adopt, by regulation, official drug residue testing methods and procedures for industry testing of raw milk from all bulk raw milk pickup tankers, prior to processing, for the presence of beta-lactam drugs and for other drug residues, as determined by the director. The director shall adopt, by regulation, official drug residue testing methods used for the detection of drug residue in farm bulk milk tanks, bulk milk pickup tankers, and milk and milk products in processing plants, wholesale outlets, and retail outlets.

(Amended by Stats. 1993, Ch. 679, Sec. 1. Effective January 1, 1994.)



32762

The director may mark any condemned milk or cream for identification.

(Enacted by Stats. 1967, Ch. 15.)



32763

The director shall prescribe the method of marking condemned milk or cream for identification but shall not, in marking condemned milk or cream, add any substance to it which shall render the condemned milk or cream unsuitable for a use or purpose except human consumption.

(Enacted by Stats. 1967, Ch. 15.)



32764

Condemned milk or cream which has been marked for identification shall be returned to the producer of the milk or cream, if requested by the producer, or shall be used in the manufacture of products other than products which are used for human consumption, or shall be destroyed. Such condemned milk or cream which has been marked for identification shall not be destroyed until the producer of the milk or cream has been notified. Upon such notification the producer shall immediately request the milk or cream be returned to him at his expense or request that it be destroyed.

(Enacted by Stats. 1967, Ch. 15.)



32765

The director may condemn any product of milk or cream or product resembling a milk product which is within any of the following classes:

(a) Impure, unclean, unwholesome, or stale.

(b) Produced or manufactured, handled, or kept in an insanitary place.

(c) Adulterated or mislabled.

(Amended by Stats. 1968, Ch. 1250.)



32766

The director may destroy or mark for identification with a nontoxic substance, any condemned product of milk or cream or product resembling a milk product.

(Amended by Stats. 1968, Ch. 1250.)



32767

No manufactured product of milk or cream or product resembling a milk product may be destroyed by the director without due notice to the owner of the product, and a hearing before the director or an officer designated by him.

(Amended by Stats. 1968, Ch. 1250.)






ARTICLE 5 - Reports, Scorecards and Statistics

32791

The director shall adopt a dairy farm scorecard and a milk products plant scorecard for the official scoring of dairies and milk products plants. The director shall, either directly or indirectly through his authorized agents or those of an approved milk inspection service, do all of the following:

(a) Inspect dairy farms and milk products plants.

(b) Conduct or supervise milk scoring or other contests if deemed advisable by the director.

(Enacted by Stats. 1967, Ch. 15.)



32792

The director shall do all of the following:

(a) Collect, compile, and publish statistics relative to the dairy industry, oleomargarine, and products resembling milk products.

(b) Disseminate the statistics and other information useful to the general good and development of the dairy industry of the state.

(Amended by Stats. 1968, Ch. 1250.)



32793

The director shall provide blanks for reporting statistics on milk and milk products and on products resembling milk products. He shall, on or before the first of each month, cause to be mailed to each person that is engaged in operating any milk products plant, any plant in which products resembling milk products are manufactured, and to each market milk distributor such number of the blanks as may be necessary. Each person that is engaged in operating any such plant, or that is a market milk distributor shall, within 30 days after the blank is mailed to him, transmit to the director a full and accurate report of the amount of milk and milk products and products resembling milk products which he produced, purchased, manufactured or distributed during the preceding month.

(Amended by Stats. 1968, Ch. 1250.)



32794

In addition to the monthly report, the director may require annual, semiannual, or quarterly reports of the same general character as the monthly report.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Suspension or Revocation of Licenses or Permits

32811

Any license or permit that is issued pursuant to this division, may be suspended or revoked by the director, after a hearing before the director if, within 30 days after written notice, the licensee or permittee fails to comply with the laws and regulations under which the license or permit was granted, fails or refuses to complete a drug residue prevention program, or has been found to have produced milk in violation of the drug residue provisions of this chapter on three or more occasions within a 12-month period. The licensee or permittee shall have written notice of the time and place of the hearing and the charges that are made against him or her.

(Amended by Stats. 1993, Ch. 679, Sec. 1.3. Effective January 1, 1994.)



32812

Thirty days’ notice is not required before a license or permit may be suspended or revoked by the director where the premises or appurtenances of the licensee or permittee are in a manifestly insanitary condition nor in cases of manipulation by the licensee or permittee of pasteurization equipment, pasteurizer, recording and indicating thermometer charts or pasteurization temperature control devices, measures, weights, samples, or tests for milk constituents or bacterial, or somatic cell counts of milk or cream upon which payment is based, or the record of such tests or in any instance where the director determines there is an imminent or substantial danger to public health.

(Amended by Stats. 1986, Ch. 800, Sec. 1. Effective September 15, 1986.)



32813

The proceedings for the suspension or revocation of a license or permit shall be conducted pursuant to Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code. The director shall have all the powers granted in such chapter.

(Enacted by Stats. 1967, Ch. 15.)



32814

(a) In addition to any other penalty or fine prescribed by law, including, but not limited to, denial, suspension, or revocation of any license, permit or registration pursuant to Sections 236 and 32811, a dairy producer found to have produced milk in violation of the drug residue provisions of this chapter shall be subject to a civil penalty as follows:

(1) For the first drug residue violation in a 12-month period that caused the condemnation of a bulk raw milk pickup tanker load, the dairy producer responsible for the condemnation shall be subject to a penalty of two hundred fifty dollars ($250).

(2) For the second or subsequent drug residue violation in a 12-month period that caused the condemnation of a bulk raw milk pickup tanker load, the dairy producer responsible for the condemnation shall be subject to a penalty not to exceed five hundred dollars ($500).

(b) In addition to the penalties specified in subdivision (a), a dairy producer found to have produced milk in violation of the drug residue provisions of this chapter shall complete a drug residue prevention program, as prescribed by the secretary, within 30 days after receipt of written notice.

(c) In addition to the penalties specified in subdivisions (a) and (b), a dairy producer whose drug residue contaminated milk is responsible for the condemnation of a bulk raw milk pickup tanker load shall be civilly liable to all other producers with milk in the same bulk raw milk pickup tanker load for the full value of their portion of the contaminated milk load.

(d) In addition to the penalties specified in subdivisions (a), (b), and (c), a dairy producer found to have produced milk in violation of the drug residue provisions of this chapter shall be liable to the department for reasonable investigation and enforcement costs, including attorney’s fees.

(e) Nothing in this section shall be construed to limit the secretary’s discretion to impose any one, or all, or any combination of remedies or penalties available by statute or regulation.

(Amended by Stats. 2004, Ch. 436, Sec. 1. Effective January 1, 2005.)









CHAPTER 3 - General Requirements

32901

It is unlawful for any person to sell, give away, deliver, or knowingly purchase or receive any milk, cream, product of milk or cream, imitation milk, imitation cream, product resembling a milk product, or any substitute for any milk product which does not conform to the standards which are established by this division. It is unlawful for any person to sell, give away, deliver, or knowingly purchase or receive as, or for, milk or cream any product which is prepared or manufactured by the mixing or blending of milk, skim milk, or any of the derivatives of milk or skim milk, with butter.

(Amended by Stats. 1968, Ch. 1250.)



32902

It is unlawful for any person to sell, for human consumption as cow’s milk, any goat’s milk or any mixture of cow’s milk and goat’s milk. It is unlawful for any person to sell for human consumption as goat’s milk, any cow’s milk or any mixture of goat’s milk and cow’s milk.

(Enacted by Stats. 1967, Ch. 15.)



32903

It is unlawful for any person to sell any milk, or any product of milk, from cows or goats that have not negatively passed a tuberculin test applied regularly in accordance with regulations of the department by one of the following:

(a) A veterinarian in the employ of the department.

(b) A veterinarian of the United States Department of Agriculture.

(c) A veterinarian approved by the department and accredited by the United States Department of Agriculture.

In the case of cows or goats which are producing milk that is to be used as raw market milk, “tuberculin test applied regularly” means at least once annually.

(Amended by Stats. 1979, Ch. 771.)



32903.5

It is unlawful for any person to sell any milk, or any product of milk, from cows or goats that are reactors to a brucellosis test applied in accordance with the law and regulations of the department.

(Added by Stats. 1979, Ch. 771.)



32904

If reacting animals are found they shall be removed from the herd immediately by the owner and kept separate and apart from other cattle or goats and disposed of in accordance with the provisions of Part 2 (commencing with Section 9801) of Division 5.

(Amended by Stats. 1979, Ch. 771.)



32905

Milk or any milk product may be sold in this state in the following cases:

(a) If such milk or milk product was produced in a modified accredited or modified certified area or their equivalent within the United States.

(b) If, in the case of any milk product which was produced in a foreign country, satisfactory evidence is presented which indicates its origin from nonreacting tuberculin or brucellosis tested animals.

(Amended by Stats. 1979, Ch. 771.)



32906

It is unlawful for any person to sell, give away, or deliver, or to knowingly purchase or receive any impure, polluted, tainted, unclean, unwholesome, stale or adulterated milk or cream, or any product which is manufactured wholly or in part from such milk or cream.

(Enacted by Stats. 1967, Ch. 15.)



32907

It is unlawful for any person to sell, give away, deliver, or knowingly purchase or receive any milk or any product of milk which has been produced or handled in or by a dairy farm, milk products plant, carrier, store, or depot, that is in an insanitary condition.

(Amended by Stats. 1967, Ch. 9.)



32909

It is unlawful for any person to produce, manufacture, prepare for sale, or sell any of the following:

(a) Any milk, cream, or other product of milk to which has been added, or that contains, any compound of boron, salicylic acid, formaldehyde, or other preservative.

(b) Any milk or product of milk, except as otherwise provided in this division, to which has been added any coloring matter or any gelatin or other substance.

(c) This section does not prohibit the use of harmless coloring matter and common salt (chloride of sodium) in butter and cheese, the use of gelatin, sweetening, eggs or egg products, harmless coloring or flavoring, or edible stabilizer in the manufacture of ice cream, ice milk, sherbet, or edible stabilizer or citric acid in the creaming mixture for cottage cheese, or lowfat cottage cheese, or the use of alkalies approved by the director, in the manufacture of butter, or the adjustment of the acidity of ice cream mix within the limits designated by the director.

(d) Mixed tocopherols (vitamin E) or ascorbic palmitate (vitamin C), as approved by the director, may be added to UHT cream, UHT whipped cream, UHT cream topping, whipped cream, or cream topping, and buttermilk to protect and enhance the flavor of these products.

(Amended by Stats. 1987, Ch. 646, Sec. 2. Effective September 15, 1987.)



32910

Except as otherwise provided in this division, it is unlawful for any person to manufacture or sell any milk, cream, skim milk, buttermilk, condensed or evaporated milk, powdered milk, condensed skim milk, or any of the fluid derivatives of any of them or any ice cream, ice milk, cheese, or any other milk product to which has been added any fat or oil, except milk fat, or the fat naturally contained in chocolate and not separated from it, either under the name of such products, articles, or the derivatives of them, or under any fictitious or trade name. The addition, however, to the products which are commonly known as condensed skim milk, condensed buttermilk, or semisolid buttermilk of not more than 5 percent of pure cod liver oil is not a violation of this section, if the product is sold for poultry or stock feed.

(Enacted by Stats. 1967, Ch. 15.)



32911

A person shall not efface, erase, cancel, or remove any mark, statement, or label which is required by this division, with intent to mislead, deceive, or to violate any provision of this division.

(Enacted by Stats. 1967, Ch. 15.)



32912

Any milk or milk product, frozen dessert, or cheese that is subject to a standard of identity or standard of composition defined in this division may be specially formulated or processed to lower the content of its milkfat, alter its milkfat composition, or otherwise modify its nutrient profile to the extent that it will not comply with the compositional requirements of its standard of identity or composition. These modified foods shall be labeled in accordance with the applicable provisions of Title 21 of the Code of Federal Regulations.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 2. Effective June 6, 1994.)



32912.5

Any labeling requirements adopted by the secretary pursuant to this section shall be in conformity with the labeling requirements established under the Federal Food, Drug and Cosmetic Act (21 U.S.C. Sec. 301 et seq.) and Title 21 of the Code of Federal Regulations.

Sample copies of all labels to be used in connection with advertising and consumer sales of milk, milk products, frozen desserts, cheeses, and products resembling milk products shall be submitted to the secretary for approval prior to the use of those labels.

(Amended by Stats. 1994, Ch. 95, Sec. 3. Effective June 6, 1994.)



32913

A person shall not use the name of any such product, orally, printed, or written, in connection with the sale of any product or substance unless such product or substance conforms to the definitions and standards which are prescribed by this division.

(Enacted by Stats. 1967, Ch. 15.)



32914

A person shall not make or cause to be made any statement, oral, written, or printed, or make or print, or cause to be made or printed, any design, symbol, picture, or illustration in connection with the advertising or sale of any product, article, or compound which is defined in this division, which statement, design, symbol, picture, or illustration is false, deceptive, or misleading in any manner.

(Enacted by Stats. 1967, Ch. 15.)



32915

The labeling requirements of Sections 32912, 32913, and 32914 also apply to milk and cream which is sold in bulk to the wholesale trade and to milk and cream which is sold by any milk products plant for processing purposes. When any nonnutritive or artificial sweetener is added to any milk product or product resembling a milk product, the words “artificially sweetened” shall become a part of the name of the product, except milk products sweetened with sweeteners pursuant to Article 4 (commencing with Section 36670) of Chapter 1 of Part 3.

(Amended by Stats. 1989, Ch. 199, Sec. 1. Effective July 25, 1989.)



32916

All cream, skim milk, buttermilk, ice cream, butter, cheese, or other milk product which is sold, designated, or advertised as certified shall be conspicuously marked with the name of the commission which certifies it and certifies the milk from which such cream, skim milk, buttermilk, ice cream, butter, cheese and other milk product was obtained.

(Enacted by Stats. 1967, Ch. 15.)



32917

A person shall not render any statement or bill which shows the weight, grade, percentage of fat, amount of fat, solids not fat, bacteria count, price, or total amount paid, for milk or any milk product which is false, deceptive, or misleading in any particular.

(Enacted by Stats. 1967, Ch. 15.)



32918

Every vehicle from which any milk or milk product is regularly sold and marketed or peddled shall have the name of the distributor plainly lettered upon it in letters at least 3 inches high on both sides of such vehicle.

(Enacted by Stats. 1967, Ch. 15.)



32919

The director may by regulation require every distributor that delivers any packaged milk in fluid state to any agency of the United States government for resale for off-premises consumption to label the containers of such packaged milk, if practicable, with a conspicuous notice that the milk has been procured for use by such agency. The director may also require such additional notice regarding prohibition against resale of such packaged milk as he, under the circumstances, deems proper.

(Enacted by Stats. 1967, Ch. 15.)



32920

Any pasteurized milk or milk product, frozen dessert, cheese, or product resembling milk products shall be produced, distributed, or sold in accordance with the current good manufacturing practices set forth in Title 21 of the Code of Federal Regulations, as amended.

(Added by Stats. 1996, Ch. 427, Sec. 1. Effective January 1, 1997.)



32920.5

Any sanitary, sterilization, or pasteurization requirement relating to or affecting the production of raw milk for pasteurization or the processing, distribution, or sale of any pasteurized milk or pasteurized milk product, frozen dessert, cheese, or product resembling milk products, that is adopted by the secretary pursuant to this section, shall be in conformity with the “Current Good Manufacturing Practice in Manufacturing, Packing, or Holding Human Food” in Part 110 (commencing with Section 110.3) of Title 21 of the Code of Federal Regulations. The secretary, after public hearing, may adopt regulations referencing sections or portions thereof, of the most current revision of the “Grade A Pasteurized Milk Ordinance/Grade A Dry Milk Ordinance—Recommendations of the United States Public Health Service/Food and Drug Administration.”

(Added by Stats. 1996, Ch. 427, Sec. 2. Effective January 1, 1997.)



32921

The official final action methods of analysis for the determination of the components of milk, bulk milk, products of milk, or products resembling milk products, when such component determinations are required as a basis for payment or to meet a legal compositional requirement of this division, shall be as follows:

(a) Milk fat: Roese-Gottlieb

(b) Total Solids: AOAC Method

(c) Protein: Kjeldahl Procedure

(d) Lactose: Polarimetric Method

The procedural regulations required for official final action methods shall be adopted not later than April 1, 1979.

The director may, by regulation, adopt other acceptable methods of comparable accuracy.

Milk testing regulations in existence on December 31, 1978, shall remain in effect until replaced or eliminated by action of the director under the provisions of this section.

(Added by Stats. 1978, Ch. 824.)






CHAPTER 4 - Inspection Services

ARTICLE 1 - Definitions

33051

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



33052

“Eligible list” means the list established by the State Personnel Board pursuant to Section 33111 of persons who are qualified to be employed by the department in the enforcement of this division and the regulations of the director.

(Enacted by Stats. 1967, Ch. 15.)



33053

“Established milk inspection area” means an area in which the inspection or grading service is established and conducted by the director and wherein such service is not conducted under an approved milk inspection service.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

33081

The director may authorize as many approved milk inspection services as may be necessary to properly carry out the provisions of this division and the regulations for its enforcement.

(Enacted by Stats. 1967, Ch. 15.)



33082

The director shall supervise the operation of all approved milk inspection services in the enforcement of this division and the regulations which are adopted by him or her.

(Amended by Stats. 1983, Ch. 101, Sec. 45.)



33083

The director may adopt regulations for the proper enforcement of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



33084

The director, at least once each month, shall report to the Controller the total amount of money which is collected under Section 33294. He or she shall, at the same time, pay into the State Treasury the entire amount of the receipts which shall be credited to the Department of Food and Agriculture Fund and expended as provided in Section 32704.

(Amended by Stats. 1983, Ch. 101, Sec. 46.)



33085

An advisory committee shall be established to assist the director in the administration of this chapter. The members of the advisory committee shall be appointed by the director and may hold office at the pleasure of the director.

(Added by Stats. 1978, Ch. 927.)



33086

The members of the advisory committee shall include persons representing producers, milk products plants, approved milk inspection services personnel, and the public generally. The advisory committee shall consist of such number of members as the director finds is necessary to assist properly in the administration of this chapter. In no event shall the membership of the advisory committee exceed seven members.

(Amended by Stats. 1985, Ch. 445, Sec. 2.)



33087

A member of the advisory committee shall not receive a salary. The director may authorize the reimbursement for any actual expenses incurred while engaged in performing the duties authorized by this chapter.

(Added by Stats. 1978, Ch. 927.)






ARTICLE 3 - Employees

33111

The State Personnel Board shall hold examinations in various parts of the state for the purpose of determining the qualifications of persons who desire to become employed by the department in the enforcement of this division and the regulations of the director, and shall establish an eligible list of persons who are qualified for such employment.

(Enacted by Stats. 1967, Ch. 15.)



33112

The director shall examine any interested person qualified under Section 33113 for certification as a registered dairy inspector. Such an examination shall be both written and oral. A certificate as a registered dairy inspector shall be issued to any person who passes the examination.

No person shall be eligible for the examination given under Section 33111 or any employment as a dairy inspector by an approved milk inspection service, unless he is certificated pursuant to the provisions of this section. Such certification shall be valid for four years after a person discontinues his employment as a registered dairy inspector or a registered sanitarian.

The director may adopt such regulations as are necessary to carry out the provisions of this article.

(Repealed and added by Stats. 1972, Ch. 1270.)



33112.1

Notwithstanding any other provision of this chapter, the director shall issue a limited milk inspection certificate to any registered sanitarian employed by any city or county health department who will be employed in connection with an approved milk inspection service. A person holding the certificate shall have full authority to enforce all provisions of this code if this authority is restricted to the inspection and sampling of market milk products in retail outlets and in the inspection of retail establishments licensed pursuant to Section 33704 where an approved milk inspection service has entered into an agreement with the director pursuant to Section 33704.

The limited milk inspection certificate shall be issued following the completion of a certification course that has been approved by the director. This limited milk inspection certificate shall expire upon the termination of employment as a registered sanitarian by the individual or at any time an approved milk inspection service has been terminated.

(Added by Stats. 1981, Ch. 1011, Sec. 1.)



33113

A person is not eligible to take the examination unless the person possesses one of the following qualifications:

(a) Graduation from a four-year college with specialization in studies which related to dairy farms, milk and milk products, the food sciences, or animal science.

(b) Graduation from a veterinary college of recognized standing at the time of graduation and at least one year of experience in the production, processing, or inspection of milk or milk products.

(c) Employed as a registered sanitarian in the State of California for at least two years immediately prior to applying for the certification examination and possesses a bachelor’s degree.

(Amended by Stats. 1984, Ch. 343, Sec. 1.)



33114

The director shall establish and collect fees for the application and for the examination of persons for the position of registered dairy inspector to cover the cost of carrying out the provisions of this article. The application fee shall not exceed ten dollars ($10) and the examination fee shall not exceed thirty dollars ($30). Any fees collected pursuant to this section shall be deposited in the Department of Food and Agriculture Fund and be used in carrying out this article.

(Amended by Stats. 1983, Ch. 101, Sec. 47.)



33118

The director shall, from time to time, conduct special refresher courses which shall not exceed five days, at various convenient places in the state for the purpose of training persons who are employed by the department and by each county in the enforcement of this division, regulations of the director, or the ordinances of any county which relate to the inspection of dairy farms, milk products plants, or milk products, in all of the following:

(a) Dairy science.

(b) Uniform methods of enforcement of this division.

(c) The regulations of the director.

(d) Ordinances of counties which concern dairy farms, milk products plants, and milk products.

(e) Other pertinent information which concerns dairy farms, milk products plants, and milk products.

(Amended by Stats. 1985, Ch. 445, Sec. 4.)



33119

Attendance at such a refresher course shall be mandatory, in the discretion of the director, upon any or all persons who are employed by the department and each county and city in the inspection of dairy farms, milk products plants, and milk products.

(Enacted by Stats. 1967, Ch. 15.)



33120

Any person who is employed by the department or any county or city shall be paid his salary or compensation while he is attending such a special refresher course.

(Enacted by Stats. 1967, Ch. 15.)



33121

This article does not apply to any clerical employee, or to any person who is employed in a laboratory.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Designation and Assignment

33141

If a producer produces market milk within the jurisdiction of an approved milk inspection service, the director, after an investigation and consultation with the health officer of each county which is involved, shall do all of the following:

(a) Designate and assign the county approved milk inspection service which shall conduct the dairy farm inspection.

(b) Define the district or area in which each county shall conduct the dairy farm inspection.

(Amended by Stats. 1985, Ch. 445, Sec. 7.)



33142

The director, in making the designation and assignment, shall take into consideration, in addition to other matters which are considered, the geographical convenience of each county approved milk inspection service which renders such inspection, and the percentage of market milk and related products which are sold or delivered within each.

(Amended by Stats. 1985, Ch. 445, Sec. 8.)



33143

No more than one approved milk inspection service may be designated by the director for any single dairy farm which produces market milk.

(Amended by Stats. 1985, Ch. 445, Sec. 9.)



33146

Any producer or approved milk inspection service may file with the director a written protest regarding any designation which is made pursuant to Section 33141. A petition, signed by 51 percent or more of producers of any grade of milk within the jurisdiction of any approved milk inspection service, may request the termination of the county approved milk inspection service and that instead an inspection service be established by the director. The written protest or petition shall state all the reasons for the protest or petition.

(Amended by Stats. 1985, Ch. 445, Sec. 12.)



33147

The director may, within 30 days after the receipt of the protest and shall, within 30 days after receipt of a petition, and after at least five days’ written notice to any approved milk inspection service which is concerned, announce a date upon which a hearing on the protest or petition will be held.

(Amended by Stats. 1979, Ch. 917.)



33149

The director upon his own motion, after giving at least 10 days written notice to any approved milk inspection service which is concerned, may hold a hearing on any designation which is made pursuant to Section 33141 if it appears that a change in such designation may result in greater uniformity in inspection areas and eliminate duplication of effort and traveling.

(Enacted by Stats. 1967, Ch. 15.)



33150

After the hearing, the director may revoke, amend, or retain such designation, designate another approved milk inspection service to perform the inspection as provided in this article, or establish and conduct an inspection service unless the funds which are derived under Article 9 (commencing with Section 33291) of this chapter are inadequate to maintain a milk inspection service established by the director.

(Amended by Stats. 1979, Ch. 917.)



33151

Upon the approval in writing of a milk inspection service by the director, the approved milk inspection service shall do all of the following:

(a) Grade market milk as produced or sold under its jurisdiction.

(b) Require the use of the respective grade designations as prescribed in this division.

(c) Enforce this division in accordance with the regulations which are adopted by the director that pertain to market milk.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Establishment of Inspection Service by Director

33171

In areas in which an approved milk inspection service has not been designated by the director pursuant to Article 4 (commencing with Section 33141), the director shall establish and conduct a milk inspection service for inspection of dairy farms. In all areas the director shall establish and conduct a milk inspection service for inspection of milk products plants, and for inspection of the facilities of distributors that obtain milk and milk products from a milk products plant not subject to the jurisdiction of the director.

(Repealed and added by Stats. 1985, Ch. 445, Sec. 14.)






ARTICLE 6 - Interagency Contracts

33201

Counties may, subject to the approval of the director, contract, one with the other, for the maintenance by one, or some of them, of the approved milk inspection service within the limits of the other as will best carry out this division and avoid duplication.

(Amended by Stats. 1985, Ch. 445, Sec. 15.)






ARTICLE 7 - Permits

33221

As used in this article, “permit” means a permit that is issued pursuant to Section 33222.

(Amended by Stats. 2006, Ch. 584, Sec. 1.8. Effective January 1, 2007.)



33222

Every person, before engaging in the business of producing market milk or manufacturing milk, shall obtain a permit from the secretary or from the approved milk inspection service that is maintained by the county designated by the secretary pursuant to this chapter for each dairy farm.

(Amended by Stats. 2012, Ch. 39, Sec. 9. Effective June 27, 2012.)



33223

If a permit is issued by an approved milk inspection service designated by the secretary to a producer of market milk or manufacturing milk, no other permit shall be required of the producer by any other approved milk inspection service.

(Amended by Stats. 2012, Ch. 39, Sec. 10. Effective June 27, 2012.)



33224

Upon receipt of an application for a permit, the secretary or approved milk inspection service shall cause an investigation to be made of the dairy farm where milk is produced and of the herd that produces the milk.

(Amended by Stats. 2006, Ch. 584, Sec. 4. Effective January 1, 2007.)



33225

If this division and the standards that are established by or adopted pursuant to the authority that is granted in this division are complied with, a permit shall be issued by the secretary or the designated approved milk inspection service, to the dairy farm. The permit shall be issued for a period not to exceed one year.

(Amended by Stats. 2012, Ch. 39, Sec. 11. Effective June 27, 2012.)



33226

Every person shall obtain a permit from the secretary before engaging in the business of processing or distributing market milk. Upon receipt of an application for a permit, the secretary shall cause an investigation to be made of the milk products plant or place of business from which milk is distributed. If this division and the standards that are established pursuant to the authority that is granted in this division are complied with, a permit shall be issued by the secretary to the milk products plant or place of business. The permit shall be issued for a period not to exceed one year.

(Amended by Stats. 2006, Ch. 584, Sec. 6. Effective January 1, 2007.)



33227

Each person, before engaging in the transportation of unpackaged market milk or unpackaged market milk products (bulk milk hauler), shall obtain a bulk milk hauler tanker permit from the secretary for each tanker that person uses in the bulk transport of unpackaged market milk or unpackaged market milk products. Upon receipt of an application for a permit, the secretary shall cause an inspection to be made of the bulk milk hauler’s tanker for which the application is made. An inspection required for the issuance of a permit shall be conducted in a uniform and efficient manner. A permit shall be issued for each tanker that is in compliance with this division and the standards that are established pursuant to this division. The permit shall be valid for not more than one year, shall be permanently affixed in a conspicuous manner on the rear frame of the tanker for which it is issued, and shall be renewed within one year from the date of issue upon payment of an annual inspection fee. The assessment of the annual inspection fee shall be based upon the actual cost of the inspection and shall be subject to verification upon the request of a permit applicant. The permit shall conform with all requirements of the United States Food and Drug Administration Coded Memorandum implementing the enforcement provisions for permitting and inspection of bulk milk tankers.

This section shall become operative upon the adoption by the United States Food and Drug Administration of the Coded Memorandum implementing enforcement provisions for permitting and inspection of bulk milk tankers. The secretary may adopt regulations necessary to implement this section.

(Amended by Stats. 2000, Ch. 115, Sec. 1. Effective January 1, 2001. Section conditionally operative by its own provisions.)



33228

(a) Any person, before engaging the business of cleaning or sanitizing bulk milk tanker trucks shall obtain a bulk milk tanker truck cleaning or sanitizing permit from the secretary for each facility not attached to a licensed milk products plant or market milk dairy farm that is used in the cleaning or sanitizing of bulk milk tanker trucks.

(b) Bulk milk tanker trucks shall be cleaned or sanitized only at a facility holding a valid bulk milk tanker truck cleaning facility permit, a licensed milk products plant, or a permitted market milk dairy farm.

(c) Upon receipt of an application for a bulk milk tanker truck cleaning facility permit, the secretary shall cause an inspection to be made of the facility. If this division and the standards that are established pursuant to the authority that is granted in this division are complied with, a permit shall be issued by the secretary to the bulk milk tanker truck cleaning or sanitizing facility or place of business. The permit shall be issued for a period not to exceed one year.

(d) The secretary shall establish a cost-related inspection fee for the inspection and permitting of bulk milk tanker truck cleaning or sanitizing facilities not attached to a licensed milk products plant or market milk dairy farm.

(Added by Stats. 2006, Ch. 584, Sec. 7. Effective January 1, 2007.)






ARTICLE 8 - Fees Payable to a County

33251

The county that maintains an approved milk inspection service where an inspection fee is levied and collected shall determine the actual cost of making an inspection of a dairy farm that produces milk within the area that is designated and assigned to that service by the secretary. Records of the cost determination shall be made and maintained by the county for examination by the secretary or other interested person.

(Amended by Stats. 2012, Ch. 39, Sec. 12. Effective June 27, 2012.)



33252

For the purpose of maintaining an approved milk inspection service, the county may, but is not required to, levy and collect an inspection fee or fees from producers of milk that is produced at dairy farms within the area that is designated and assigned to that service by the secretary.

(Amended by Stats. 2012, Ch. 39, Sec. 13. Effective June 27, 2012.)



33253

The dairy farm inspection fee shall not exceed the actual cost to the county of making the dairy farm inspection, provided that an additional 15 percent of the fees collected shall be remitted to the secretary to cover the reasonable cost of administering Sections 33082, 33118, and 33119, and the oversight requirements of the National Conference on Interstate Milk Shipments.

(Amended by Stats. 2012, Ch. 39, Sec. 14. Effective June 27, 2012.)



33254

Any fees levied by an approved milk inspection service for dairy farm inspection shall not exceed the maximum fees provided for state established inspection.

(Added by Stats. 1983, Ch. 1275, Sec. 1.)



33256

The cost of the inspections may include all directly related costs.

(Amended by Stats. 1985, Ch. 445, Sec. 26.)



33257

If an approved milk inspection service inspects a dairy farm, the dairy farm inspection fee, if levied, shall be collected from the producer of milk that is produced on the dairy farm.

(Amended by Stats. 2012, Ch. 39, Sec. 15. Effective June 27, 2012.)



33261

Charges that are made by any approved milk inspection service for inspection fees are subject to audit by the secretary, and for this purpose the secretary shall have access to all books, papers, records, or documents that pertain to any and all transactions of any approved milk inspection service and may inspect and copy them in any place within the state.

(Amended by Stats. 2007, Ch. 130, Sec. 101. Effective January 1, 2008.)



33262

Ten percent of the producers within any approved inspection area may file with the secretary a written protest as to the reasonableness of any inspection fee that is levied and collected from the producer pursuant to Section 33252.

(Amended by Stats. 2007, Ch. 130, Sec. 102. Effective January 1, 2008.)



33263

The secretary shall, after 30 days’ public notice of the hearing, and after five days’ written notice to any approved milk inspection service that is concerned, hold a hearing on the protest. The secretary may deny, postpone, or consolidate hearings for good cause. The secretary shall provide in writing the reasons for the denial, postponement, or consolidation of hearings.

(Amended by Stats. 2006, Ch. 584, Sec. 13. Effective January 1, 2007.)



33264

Upon the completion of hearing, the secretary may establish a reasonable fee for the inspection that is the subject of the protest. Thereafter until the order of the secretary is revoked, suspended, or amended, the producer, notwithstanding any other provision of this article, is not required to pay to the approved milk inspection service any inspection fee in excess of the fee that is designated as reasonable by the secretary. The secretary shall make, and maintain, written findings upon which inspection fees are established pursuant to this section. The written findings shall be readily available to any interested person for examination.

(Amended by Stats. 2006, Ch. 584, Sec. 14. Effective January 1, 2007.)



33265

A county shall not, through an approved milk inspection service or otherwise, levy or collect any fee or tax for the purpose of inspecting any milk or dairy product on any truck or other vehicle or during transportation of that milk or dairy product.

(Amended by Stats. 1985, Ch. 445, Sec. 31.)






ARTICLE 9 - Fees Payable to the Secretary

33291

Every person that is engaged in the production of milk outside the jurisdiction of an approved milk inspection service and every person engaged in the processing, manufacture, or distribution of milk, milk products, or products resembling milk products, in the cleaning or sanitizing of bulk milk tanker trucks, or in the processing, manufacture, or freezing of ice cream, ice milk, sherbet, or any similar frozen product shall pay a cost-related inspection fee, not to exceed the reasonable costs of the services provided, to the secretary.

(Amended by Stats. 2012, Ch. 39, Sec. 16. Effective June 27, 2012.)



33292

(a) Every milk products plant or milk handler that purchases, or otherwise acquires possession or control of, milk directly from producers shall deduct from payments that are due producers for milk, and shall pay to the secretary, the fee, not to exceed the reasonable costs of the services provided, required to be paid by the producer.

(b) For purposes of this article, “milk handler” means any person that, as owner, agent, broker, or intermediary, receives, purchases, or otherwise acquires ownership, possession, or control of milk or manufacturing milk in unprocessed or bulk form from a producer for the purpose of manufacture, processing, sale, distribution, or other handling.

(c) For purposes of this article, “producer” means any person that operates a dairy farm as defined in Section 32505.

(Amended by Stats. 2012, Ch. 39, Sec. 17. Effective June 27, 2012.)



33293

The inspection fee is payable during the first week of January, April, July, and October of each year.

(Enacted by Stats. 1967, Ch. 15.)



33294

(a) Every producer shall pay an inspection fee not to exceed twelve cents ($0.12) per hundredweight of the first 482,000 pounds only on milk produced by him or her during the quarter year preceding the date the inspection fee becomes due and payable or two hundred fifty dollars ($250), whichever is greater.

(b) Notwithstanding the fee limit specified in this section for producers, the secretary may increase the inspection fee by an amount not to exceed one-half cent ($0.005) per hundredweight per annum.

(c) The secretary shall annually fix the fees at an amount not to exceed actual reasonable program costs for administration of this chapter, and may adjust the per hundredweight fee whenever he or she finds that the cost of administering the provisions of this chapter can be defrayed from revenues derived from lower rates. Any money collected by the secretary pursuant to this section shall be paid into the Department of Food and Agriculture Fund.

(d) The secretary shall charge a dairy farm all actual direct costs for initial and any followup dairy farm inspections for a facility out of compliance with the initial inspection. However, in no event shall the fee for an initial inspection exceed the limitation established in subdivisions (a) and (b).

(e) The secretary shall establish plan review fees for sanitary design and construction review activities relating to dairy farms pursuant to Chapter 5 (commencing with Section 33451).

(Repealed and added by Stats. 2012, Ch. 39, Sec. 19. Effective June 27, 2012.)



33295

The secretary shall fix the inspection fees for each person, as provided for in Section 33291, not to exceed actual directly related costs for inspection. The basis for fees established for each person specified in Section 33291 shall not include any costs for inspection functions performed by the state for milk products other than market milk products that are the same as, or substantially similar to, inspection functions performed by the United States Department of Agriculture or any other federal or state agency. Costs for inspection shall be determined from time records and audit procedures set forth in written findings pursuant to Section 33296.

(Amended by Stats. 1994, Ch. 543, Sec. 4. Effective January 1, 1995.)



33296

The secretary shall make, and maintain, written findings upon which inspection fees are fixed pursuant to Sections 33294 and 33295. The written findings shall be readily available to any interested person for examination.

(Amended by Stats. 2006, Ch. 584, Sec. 17. Effective January 1, 2007.)



33297

Any person subject to inspection fees provided for in Section 33291 may file with the secretary a written protest as to the reasonableness of any inspection fee that is levied and collected from those persons.

The secretary shall, after 30 days’ notice, hold a hearing on the protest and upon completion of the hearing, the secretary shall make and maintain written findings as to whether or not the fee is reasonable.

(Amended by Stats. 2007, Ch. 130, Sec. 103. Effective January 1, 2008.)



33298

The secretary shall establish plan review fees for sanitary design and construction review activities relating to milk product plants and frozen milk product plants pursuant to Chapter 6 (commencing with Section 33701). The fees shall not exceed the actual direct costs required to perform sanitary design and construction plan checks. Any money collected by the secretary pursuant to this section shall be paid into the Department of Food and Agriculture Fund.

(Amended by Stats. 2006, Ch. 584, Sec. 19. Effective January 1, 2007.)






ARTICLE 10 - Inspection of Dairy Farms Producing Manufacturing Milk

33321

The director may authorize the inspection of dairy farms producing manufacturing milk.

(Repealed and added by Stats. 1978, Ch. 927.)



33322

The inspection of dairy farms producing manufacturing milk in an area to which an approved milk inspection service has been designated and assigned under the provisions of Article 4 (commencing with Section 33141) of this chapter shall be conducted by such approved milk inspection service. The inspection of dairy farms producing manufacturing milk in an established milk inspection area shall be conducted by the director.

(Added by Stats. 1978, Ch. 927.)






ARTICLE 11 - Violations

33351

It is unlawful for any person to do any of the following:

(a) Prevent, interfere with, or attempt to nullify in any way the work of any duly authorized representative of the department or of an approved milk inspection service in the enforcement of any provision of this division.

(b) Interfere with or prevent any such representative from examining or auditing any records or books in the conduct of his or her official duty. The records that are required to be made available include, but are not limited to, raw milk products purchased or received, daily production and manufacturing records, and all sales and distribution records maintained by the licensed milk products plant.

(c) Prevent or interfere with any such representative if he or she deems it advisable to secure samples of milk or any product of milk, product resembling milk products, imitation butter, or oleomargarine, or any substance which is designed to be used as a substitute for milk or any product of milk.

(Amended by Stats. 1985, Ch. 1166, Sec. 3. Effective September 28, 1985.)









CHAPTER 5 - Dairy Farms

ARTICLE 1 - General Provisions

33451

A dairy farm which is insanitary, deficient, or unsatisfactory is subject to the action provided in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



33452

(a) A dairy cow farm that was marketing market milk, including milk that meets the definition of restricted use market milk, on August 1, 2005, shall not market manufacturing milk. However, annually on January 1 such a dairy may elect to market manufacturing milk for a 12-month period. This provision applies to a dairy cow farm that was marketing manufacturing milk on August 1, 2005, that subsequently obtains a market milk grade A permit, but does not apply if the facility is sold or leased to a new operator. A dairy cow farm that begins operation on or after January 1, 2006, shall not market manufacturing milk except as provided in this section.

(b) This section does not apply to dairy goat farms.

(Amended by Stats. 2005, Ch. 222, Sec. 2. Effective January 1, 2006.)



33453

This chapter does not prohibit the immediate restricted use or exclusion from the market or the immediate condemnation by the secretary or an approved milk inspection service of any milk or cream that is contaminated or that is produced in a dairy barn or held in a milk house which is in such an insanitary condition that the milk or cream will be contaminated by direct contact with filth.

(Amended by Stats. 1996, Ch. 759, Sec. 4. Effective January 1, 1997.)






ARTICLE 2 - New Construction or Repairs

33481

The secretary shall establish regulations for the construction of sanitary milk barns and milk houses which are used in the production of market milk.

(Amended by Stats. 2002, Ch. 524, Sec. 1. Effective January 1, 2003.)



33482

The regulations, plans, and specifications may be varied to suit the climatic and other differences in the various sections of the state. If regulations, plans, and specifications have been adopted or established by the director, they are the standard building requirements of all market milk dairy farms which are operating in the same geographical area of the state.

(Enacted by Stats. 1967, Ch. 15.)



33483

Minimum construction standards for new market milk dairy farms and extensive repairs to existing market milk dairy farms shall not be less than those which are established by the director pursuant to the authority which is conferred upon him by this article.

(Enacted by Stats. 1967, Ch. 15.)



33484

Any dairy farm building heretofore or hereafter constructed in accordance with the regulations, plans, and specifications heretofore or hereafter adopted by the director is not, however, required to be rebuilt to conform to any future change in the regulations, plans, or specifications.

(Enacted by Stats. 1967, Ch. 15.)



33485

No authority is conferred by this article upon the director or any approved milk inspection service to require the rebuilding of any existing dairy farm building unless the owner of the building is making repairs to it to the extent of at least 75 percent of the value of such building.

(Enacted by Stats. 1967, Ch. 15.)



33486

All existing structures which are used in the production of market milk shall be kept in repair in accordance with the sanitary requirements and standards which are established by this division.

(Enacted by Stats. 1967, Ch. 15.)



33487

No environmental impact report may be required by any state agency for any activity of a dairy farm, including adoption of waste discharge requirements pursuant to Division 7 (commencing with Section 13000) of the Water Code, under all of the following circumstances:

(a) When the proposed dairy will be constructed and operated in accordance with the minimum standards established under this chapter.

(b) Where the applicable local public agencies have completed all necessary reviews and approvals, including the provisions of Division 13 (commencing with Section 21000) of the Public Resources Code, where applicable.

(c) Where a permit for construction has been issued by the appropriate local agency or agencies, and construction undertaken.

This section shall not apply to any dairy that received a permit, and undertook construction, prior to the effective date of the legislation enacting this section.

(Added by Stats. 1983, Ch. 972, Sec. 1.)






ARTICLE 3 - Dairy Farm Sanitation

33511

If any provision of this article is violated by any dairy farm, the dairy farm is insanitary, deficient, and unsatisfactory.

(Enacted by Stats. 1967, Ch. 15.)



33512

An open cesspool, pigpen, stagnant water, accumulation of manure or other filth shall not be permitted within 100 feet of the milk house or room, or within 50 feet of any milking barn, stanchions, or other place where milking is done.

(Enacted by Stats. 1967, Ch. 15.)



33513

Human excreta or other human wastes shall be properly disposed of by the use of flush toilets and septic tanks, approved pits, or chemical toilets. Such toilets shall be conveniently located and properly constructed, operated, and maintained, so that the waste is inaccessible to flies and does not pollute the surface soil or contaminate any water supply. No approved pit or chemical toilet, however, shall be permitted within 100 feet of the milk house or room or within 50 feet of any milking barn, stanchions, or other place where milking is done.

(Enacted by Stats. 1967, Ch. 15.)



33514

The buildings, yards, or enclosures shall not be filthy or insanitary, nor shall any part of such yards or enclosures, except pastures, be made the depositories of manure in heaps or otherwise, where it is allowed to ferment and decay.

(Enacted by Stats. 1967, Ch. 15.)



33515

The water supply for the milk house or room and dairy barn shall be properly located, constructed, and operated, easily accessible, adequate, protected against contamination, and of safe and sanitary quality. The bacterial quality shall conform to the standards of the State Board of Health for public supplies of drinking water.

(Enacted by Stats. 1967, Ch. 15.)



33516

The water supply for drinking by livestock shall not be stagnant, polluted with manure, urine drainage, decaying vegetable or animal matter, or pathogenic bacteria of any source.

(Enacted by Stats. 1967, Ch. 15.)



33517

No person who is connected with or employed on a dairy farm and liable to come in contact with the milk or cream of the dairy farm or the dairy farm operations shall be afflicted with any communicable disease or in a condition to disseminate the germs of any communicable disease.

(Enacted by Stats. 1967, Ch. 15.)



33518

A suitable milkhouse or room, which is properly screened to exclude flies or insects shall be provided and maintained for the separating, cooling, mixing, canning, and keeping, or otherwise caring for, the milk and cream. The milkhouse or room shall contain a two-compartment wash sink. The milkhouse or room shall not be used for any other purpose. It shall not be located in, or be a part of, any building in which fowls or animals, except milking cows, are housed, or be a part of any room where milking cows are held, or a part of, or communicate with, any room or place which is used by any person for sleeping or living accommodations.

(Amended by Stats. 1967, Ch. 191.)



33519

The pails, cans, bottles, or other containers for milk or its products, or the strainers, coolers or other utensils, appliances, apparatus, or equipment which come in contact with the milk or its products shall be thoroughly washed and afterwards sterilized each time they are used by one of the following methods:

(a) Exposure to water vapor at a temperature of not less than 170 degrees Fahrenheit for a period of at least 15 minutes or at a temperature of not less than 200 degrees Fahrenheit for a period of at least five minutes in a steam cabinet equipped with an indicating thermometer which is located in the coldest zone.

(b) Exposure to an enclosed jet of steam for not less than one minute.

(c) Complete immersion in hot water at a temperature of not less than 170 degrees Fahrenheit for a period of at least five minutes.

(d) Exposure to a flow of hot water of a temperature of not less than 170 degrees Fahrenheit, as determined at an outlet, for a period of at least five minutes.

(e) Exposure to hot air at a temperature of not less than 180 degrees Fahrenheit for a period of at least 20 minutes in an oven or hot air cabinet which is equipped with an indicating thermometer located in the coldest zone.

(f) A chemical or other sterilization process which has been approved by the director and which is used in the manner which is established by regulation of the director.

(Amended by Stats. 1988, Ch. 160, Sec. 45.)



33520

Multiuse containers, equipment and utensils used in the handling, storage and transportation of milk shall be made of smooth, nonabsorbent, corrosion-resistant, nontoxic materials and shall be so constructed as to be easily cleanable. All containers, equipment, and utensils shall be in good repair. All milk pails used for handmilking and stripping shall be seamless and of the hooded type having an opening not exceeding one-third of the area of an open pail of the same size. All can lids shall cover the pouring lip so as to protect such lip from contamination.

(Repealed and added by Stats. 1967, Ch. 191.)



33521

The containers, appliances, or equipment, after sterilization, shall be adequately dried and protected from flies, dust, and other contamination.

(Enacted by Stats. 1967, Ch. 15.)



33522

No container, utensil, appliance, or equipment shall be used for any purpose except the handling of milk or products of milk.

(Enacted by Stats. 1967, Ch. 15.)



33523

The udders, flanks, hind legs, and tails of cows or goats shall be reasonably clean during milking.

(Enacted by Stats. 1967, Ch. 15.)



33524

The milk or cream shall be protected from contamination by dust and flies.

(Enacted by Stats. 1967, Ch. 15.)



33525

The person or wearing apparel of the dairyman, his employees, or other persons who handle the milk or its products and containers or equipment of the milk or its products shall not be soiled and shall be washed with reasonable frequency.

(Enacted by Stats. 1967, Ch. 15.)



33526

The hands of milkers shall be clean and dry during the entire period of milking.

(Enacted by Stats. 1967, Ch. 15.)



33527

The milk or cream shall be cooled as provided in Section 35783 and so maintained until delivery to a milk products plant.

(Amended by Stats. 2007, Ch. 339, Sec. 1. Effective January 1, 2008.)



33528

The interior of the milking barn or milk house or room shall be kept clean and free from accumulated dust and cobwebs.

(Enacted by Stats. 1967, Ch. 15.)



33529

The walls of the milking barn shall not become soiled with manure, urine, or other filth.

(Enacted by Stats. 1967, Ch. 15.)



33530

The feed shall not be spoiled or otherwise unfit for feeding cows or goats and the production of milk.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Violations

33551

For any violation of this chapter a dairy farm with a market milk (grade A) permit shall be placed on restricted use or the milk or cream from it shall be excluded from the market. No such dairy farm, however, shall be placed on restricted use or the milk or cream from it excluded from the market, unless the exclusion is made pursuant to Section 33453, for a violation of this chapter, which, upon written notice from a qualified inspector, can be corrected and is corrected within 72 hours of the issuance of the notice.

The notice shall be served personally on the owner or operator of the dairy farm. A copy of it shall be immediately delivered or mailed to the distributors that purchase the milk or cream produced on the dairy farm.

(Amended by Stats. 1996, Ch. 759, Sec. 5. Effective January 1, 1997.)



33552

No notice for a subsequent violation of any provision of this chapter, for which a notice, as herein provided, has been issued is required if such subsequent violation occurs during the three-month period following issuance of the original notice.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Reinstatement

33581

An application for reinstatement of a dairy farm which has been placed on restricted use or the milk of which has been excluded from the market, pursuant to this chapter, shall be acted upon by the secretary or the approved milk inspection service that has jurisdiction, within three days after the receipt of the application by the secretary or approved milk inspection service.

(Amended by Stats. 1996, Ch. 759, Sec. 6. Effective January 1, 1997.)









CHAPTER 6 - Milk Products Plants

ARTICLE 1 - General Provisions

33701

It is unlawful for any person to operate a milk products plant unless such plant scores a minimum of 80 percent on the official scorecard for milk products plants which is established by regulation of the director. None of the provisions for scoring as set forth herein shall be applied to a dairy farm.

(Enacted by Stats. 1967, Ch. 15.)



33702

The provisions of Sections 33701, 33762, 33763, 33764, and 33765 do not apply to any milk products plant, its utensils, apparatus, and equipment which are used for the processing, manufacturing, handling, and storing of milk, or any products of milk if such milk products plant and its equipment are devoted exclusively to the preparation of products for animal and poultry feeds.

(Enacted by Stats. 1967, Ch. 15.)



33703

Notwithstanding any provision of Section 33522, 33764, or 33765, containers, utensils, appliances, and equipment used for handling or bottling milk or milk products may be used for handling and bottling fruit juices or fruit juice base beverages pursuant to regulations of the director.

(Enacted by Stats. 1967, Ch. 15.)



33704

(a) Sections 33701, 33731, 33732, 33733, 33734, 33767, 33768, 33770, 33771, 33776, and 34593 do not apply to the manufacture of ice cream that is manufactured from ice cream mix, to frozen dairy dessert that is manufactured from frozen dairy dessert mix, to frozen dessert that is manufactured from frozen dessert mix, to frozen yogurt that is manufactured from frozen yogurt mix, or to nondairy frozen dessert that is manufactured from nondairy frozen dessert mix, if those products are manufactured in a freezing device from which those products are served directly in a semifrozen state, without packaging of any type, for consumption on the premises in or from rooms where food is served to the public.

Except for nondairy frozen dessert mix, all mixes so used shall be secured from a licensed manufacturer of milk products.

Ice cream mix, frozen yogurt mix, frozen dairy dessert mix, frozen dessert mix, and nondairy frozen dessert mix shall be manufactured into a semifrozen state without adulteration and freezing device salvage shall not be reused as a mix.

(b) A limited packaging permit may be issued by the secretary to a semifrozen (soft-serve) milk products plant for on-premises manufacture and packaging of hard frozen dairy products or hard frozen dairy product novelties. The permit may only be issued after the suitability of the facility for manufacture and packaging has been determined by the secretary. An annual onsite evaluation of compliance with the specific permit conditions shall be completed by the secretary prior to renewal of the limited packaging permit. A semifrozen milk products plant issued a limited packaging permit shall meet all of the following standards:

(1) The manufacturing and packaging of hard frozen dairy product novelties shall be done when the establishment is closed to the public.

(2) The hard frozen products shall only be sold to purchasers for consumption. No hard frozen product manufactured pursuant to the limited packaging permit shall be sold for resale.

(3) All frozen dairy product mixes used for the manufacture and packaging of hard frozen dairy product novelties shall be dispensed from single service containers sealed at the licensed milk products plant where processed and pasteurized. Reconstitution of dry mix or condensed mix is prohibited at a semifrozen milk products plant issued a limited packaging permit.

(4) Adequate facilities, consistent with recognized good manufacturing practices for the production and packaging of hard frozen dairy products, as determined by the secretary, shall be provided as a condition of the limited packaging permit. The facilities shall include, but are not limited to, adequate utensil and novelty mold washing, sterilization and storage, and sufficient sanitary work area, including handwashing facilities, dedicated to the manufacture and packaging of hard frozen dairy product novelties. Sanitation guidelines consistent with good manufacturing and handling practices for retail food establishments manufacturing and packaging hard frozen dairy products in conformance with Part 110 (commencing with Section 110.3) of Title 21 of the Code of Federal Regulations shall be utilized by the secretary as a condition for issuance and renewal of the limited packaging permit.

(5) Each individually packaged hard frozen novelty shall be labeled with the name of the product and the name and address of the manufacturer.

(c) Nondairy frozen dessert mix shall be obtained from manufacturers licensed pursuant to Sections 38931 and 38934. Any dry or condensed mix to be reconstituted into freezable form shall be reconstituted on the premises in containers or equipment that meet the requirements of Sections 33763, 33764, 33765, and 33766. Any water used for reconstitution shall be treated in a manner to ensure a quality equal to potable pasteurized water. Upon reconstitution, the product shall be poured directly into the freezing unit or refrigerated at a temperature not to exceed 45 degrees Fahrenheit, and so maintained until frozen, or both.

(d) Where any retail establishment manufactures two or more of the products provided for under this section, each of those products shall be processed in a separate freezing device, and that freezing device shall be clearly identified as to the product being manufactured therein.

(e) The secretary may, by agreement with any approved milk inspection service, authorize the service to inspect and enforce requirements of this code applicable to the establishments covered by this section. Any agreement shall provide that the approved inspection service shall collect the applicable license fee for those establishments as provided in Sections 35221 and 38933. The fees so collected shall be retained by the approved service to cover its cost of enforcement, but 15 percent of the fees collected shall be remitted to the secretary to cover the cost of administration.

(Amended by Stats. 1998, Ch. 232, Sec. 1. Effective August 4, 1998.)



33704.5

(a) Any person who manufactures and directly serves frozen yogurt or nondairy frozen dessert in the manner specified in Section 33704, shall post on the premises where the manufacture and service takes place a sign, or signs, which (1) states that frozen yogurt or nondairy frozen dessert is served on the premises and (2) lists the ingredients in each of the products served.

(b) The sign required to be posted pursuant to subdivision (a) shall be placed in a conspicuous location, such as on a menu or other sales device, and shall be printed in a legible manner that is understandable under normal conditions by the person purchasing the frozen products.

(Amended by Stats. 1997, Ch. 329, Sec. 1. Effective August 21, 1997.)



33704.7

“Frozen dairy dessert” is the food prepared by freezing while stirring a pasteurized mix containing milk or ingredients, derived from milk, or both, and which may contain other optional safe and suitable ingredients. Frozen dairy desserts contain less than six percent, by weight, of nonfat milk solids, exclusive of any caseinates, and less than 75,000 bacteria per gram.

(Added by Stats. 1995, Ch. 150, Sec. 2. Effective January 1, 1996.)



33704.8

Frozen desserts, not subject to a standard of identity prescribed by Title 21 of the Code of Federal Regulations, may be manufactured or sold, or both, if they are in compliance with all applicable health, safety, and labeling requirements, and if their labels bear a statement of identity approved by the secretary.

(Added by Stats. 1995, Ch. 150, Sec. 3. Effective January 1, 1996.)



33705

Notwithstanding any other provisions of this division, any wholesome agricultural food product which does not affect the flavor or quality of milk products may be manufactured in any milk products plant subject to conditions which are prescribed by the director, and upon obtaining a special permit which is issued by the director after proper investigation.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - New Construction and Repairs

33731

No new milk products plant shall be constructed nor shall extensive repairs be made to any existing milk products plant unless plans or specifications which show in detail the nature of the construction or alteration have been submitted to the director and unless the plans and specifications have received the director’s approval in writing.

(Amended by Stats. 1985, Ch. 445, Sec. 41.)



33732

Except as otherwise provided in Section 33733, minimum construction standards for new milk products plants shall include a separate room for each of the following operations:

(a) Receiving and weighing of milk or cream, and washing and sterilizing of containers in which milk or cream is received.

(b) Pasteurization, processing, cooling, and manufacturing.

(c) Washing and sterilizing bottles or cans which are used in the delivery of milk or cream to the wholesale or retail trade.

(d) Bacteriological and chemical analyses.

(e) Adequate and efficient cold storage room or rooms mechanically equipped and operated.

(f) Boiler, compressor, and other machinery.

(g) Storing of supplies.

(h) Toilets, lavatories, and lockers.

(Amended by Stats. 1977, Ch. 579.)



33733

A separate room is required for conducting each of the operations which is listed in Section 33732, except that, if any of the functions which are specified in subdivisions (a) to (g), inclusive, of that section are not performed at a milk products plant, there need not be a separate room provided for such function.

(Enacted by Stats. 1967, Ch. 15.)



33734

Whenever and wherever the functions which are specified in Section 33732 are performed, such performance shall be with equipment which is determined by the director to be stationary by nature and permanently located.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Milk Products Plant Sanitation

33761

If any provision of this article is violated by any milk products plant, the milk products plant is insanitary.

(Enacted by Stats. 1967, Ch. 15.)



33762

Milk or cream, or any product of milk or cream, shall not be received, by a milk products plant if such milk or cream, or product of milk or cream, comes within any of the following classes:

(a) Is impure, tainted, unclean, adulterated, or unwholesome.

(b) Has reached an advanced stage of fermentation.

(c) Shows a state of putrefactive fermentation.

(d) Contains foreign substances which are detrimental to the quality of the product manufactured from the milk or cream or the product of milk or cream.

(Enacted by Stats. 1967, Ch. 15.)



33763

The utensils and apparatus that come in contact with milk or its products shall be thoroughly washed and afterwards sterilized each time they are used by heating them to a temperature above 200 degrees Fahrenheit, or by a chemical or other sterilization process which has been approved by the director and which is used in the manner established by regulation of the director.

(Enacted by Stats. 1967, Ch. 15.)



33764

The cans or other containers in which the milk or milk products are received, transported, or delivered shall be thoroughly washed, sterilized, and dried after emptying and before being sent out to be used again.

(Enacted by Stats. 1967, Ch. 15.)



33765

No container, utensil, apparatus, or equipment, except as otherwise provided, shall be used for any purpose other than that of handling milk and the products of milk.

(Enacted by Stats. 1967, Ch. 15.)



33766

The inside surfaces of any equipment, apparatus, or container, which comes in contact with milk or its products, shall be smooth and readily cleanable and free of open seams, cracks, or crevices. All openings in covers of tanks, vats, separators or other equipment shall be protected by raised edges or otherwise to prevent the entrance of surface drainage. Every tank in which milk or a milk product is stored shall be equipped with an accurate thermometer. All surface coolers shall be equipped with condensate deflectors and tight-fitting shields.

(Amended by Stats. 1967, Ch. 191.)



33766.5

Recirculated cold water which is used in coolers and exchangers shall be obtained from a safe source and protected from contamination. Any freezing point depressant shall be nontoxic. All bottling or packaging machine supply tanks and bowls shall have covers which are constructed to prevent any contamination from reaching the inside of the filler tank or bowl. A drip deflector shall be installed on each filler valve. All conveyors which deliver sterile containers to bottling or packaging facilities shall be afforded overhead protection from contamination. Pasteurized milk and any milk product shall be conducted from one piece of equipment to another only through sanitary piping.

(Added by Stats. 1967, Ch. 191.)



33767

The floor shall be constructed of concrete or other impervious material which is acceptable to the director. It shall be so constructed as to be watertight and so sloped that all drainage will flow to one or more points of drainage. The floors shall be readily cleanable.

(Enacted by Stats. 1967, Ch. 15.)



33768

Floor drains shall be provided which are properly trapped to exclude odors and connected to a sewer line that will convey refuse milk, water, and sewage away to a point at least 100 feet distant from the milk products plant.

(Enacted by Stats. 1967, Ch. 15.)



33769

No milk, its products, or any filth shall be allowed to accumulate, ferment, or decay upon the floor or walls.

(Enacted by Stats. 1967, Ch. 15.)



33770

No species of animal life other than man shall be permitted in any building which is used in connection with any milk products plant.

(Enacted by Stats. 1967, Ch. 15.)



33771

No building which is used in connection with any milk products plant shall be used for any purpose except the handling of milk and milk products, equipment, apparatus, or containers of milk or milk products.

(Enacted by Stats. 1967, Ch. 15.)



33772

The water supply shall be properly located and constructed so as to be easily accessible, adequately operated, and protected against contamination. The bacterial quality shall conform to standards of the State Board of Public Health for public supplies of drinking water.

(Enacted by Stats. 1967, Ch. 15.)



33773

A cesspool, privy vault, hog yard, slaughterhouse, manure, or any decaying vegetable or animal matter shall not be so located as to become a nuisance or to permit foul odors to reach such milk products plant.

(Enacted by Stats. 1967, Ch. 15.)



33774

All openings into any milk products plant shall be effectively protected against flies and insects and doors shall be self-closing.

(Enacted by Stats. 1967, Ch. 15.)



33775

There shall be sufficient light in each room equivalent to not less than one 50-watt electric light per 100 square feet of floor area, reasonably and efficiently distributed. All rooms shall be adequately ventilated.

(Enacted by Stats. 1967, Ch. 15.)



33776

Tight, sound, and cleanable walls and ceilings shall be provided. The walls shall be constructed of nonabsorbent material, acceptable to the director, sufficiently above the floor to take care of any splash and to prevent the flowing or seepage of water or other fluids underneath or between the wall and the floor or supporting members.

(Enacted by Stats. 1967, Ch. 15.)



33777

A suitable toilet, with self-closing door, and lavatory facilities, soap, and clean towels shall be provided for employees. A toilet shall not communicate directly with any room which is used for handling milk or its products or with any room which is used for the washing, sterilizing, and storage of containers and supplies.

(Enacted by Stats. 1967, Ch. 15.)



33778

The bodies or wearing apparel of persons who are employed or come in contact with any milk or its products shall be kept clean and shall be washed from time to time with reasonable frequency.

(Enacted by Stats. 1967, Ch. 15.)



33779

(a) No person who is connected with, or employed in, a milk products plant and liable to come in contact with milk or milk products or the milk products plant operations, shall be afflicted with any communicable disease or in a condition to disseminate the germs of any communicable disease.

(b) The director, in addition to the authority granted by this section and by Sections 33517, 35862, and 35892, shall require the physical examination and testing of any dairy farm workers or milk products plant employees when there is reasonable cause to believe a worker or employee could be infected with a milk-borne disease.

(Amended by Stats. 1985, Ch. 1166, Sec. 4. Effective September 28, 1985.)



33780

No equipment or apparatus shall be installed or maintained in such manner so as to prevent thorough and adequate cleaning of walls and floors.

(Enacted by Stats. 1967, Ch. 15.)



33781

A room in which cheese and cheese products are cut, wrapped, and packaged into individual consumer packages shall be maintained in accordance with the sanitary requirements of this chapter. However, foods which do not affect the flavor or quality of the cheese and cheese products and are not maintained in accordance with the sanitary requirements of this chapter may be handled in such a room.

(Added by Stats. 1983, Ch. 423, Sec. 2.)



33782

All of the provisions of this chapter apply to any building or structure in which any product resembling a milk product is manufactured, processed, or compounded. However, food which does not affect the flavor or quality of the products and which is not maintained in accordance with the sanitary requirements of this chapter may be handled in the building or structure.

(Added by Stats. 1983, Ch. 423, Sec. 3.)









CHAPTER 8 - Pasteurization

ARTICLE 1 - Standards

34001

Pasteurization of milk or a milk product is a process which consists of one of the following:

(a) Uniformly heating milk or a milk product to a temperature of not less than 145 degrees Fahrenheit and of holding it at such temperature for at least 30 minutes, except a milk product which has a higher fat content than milk, or contains added sweeteners, or both, shall be heated to at least 150 degrees Fahrenheit and held at or above this temperature for at least 30 consecutive minutes.

(b) Uniformly heating milk or a milk product to a temperature of at least 161 degrees Fahrenheit and holding it at such temperature for at least 15 seconds, except a milk product which has a higher fat content than milk, or contains added sweeteners, or both, shall be heated to at least 166 degrees Fahrenheit and held at or above this temperature for at least 15 consecutive seconds.

Each such type of heating shall be conducted in approved and properly operated equipment. The milk or milk product shall be immediately cooled to a temperature of not above 50 degrees Fahrenheit after the completion of either of such heatings.

Nothing contained in this chapter shall be construed as prohibiting any other process which has been demonstrated to be equally efficient and is approved by the director.

(Amended by Stats. 1967, Ch. 191.)



34001.5

When the term “ultra-pasteurized” is used to describe any milk or milk product, it means that such milk or milk product has been thermally processed, either before or after packaging, in accordance with the ultra-pasteurization requirements of regulations established under the Federal Food, Drug and Cosmetic Act, so as to produce a product which has an extended shelf life under refrigerated conditions.

The installation and use of any ultra-pasteurization equipment shall be subject to the approval of the director.

(Added by Stats. 1975, Ch. 685.)



34002

If the process of ripening or starting is to be commenced immediately, each of the following shall be cooled to a degree no lower than necessary for such ripening or starting:

(a) Cream which is pasteurized for use and which is used in the manufacture of butter.

(b) Milk which is pasteurized for use and which is used in the manufacture of cheese.

(Enacted by Stats. 1967, Ch. 15.)



34003

In the process of producing cream from market milk which is to be used as market cream or for the standardization of market milk, such cream may be heated to a temperature of not to exceed 165 degrees Fahrenheit and immediately cooled to a temperature of 50 degrees Fahrenheit or less. Such heat treatment shall not prevent the subsequent pasteurization of such cream.

(Enacted by Stats. 1967, Ch. 15.)



34004

Pasteurized skim milk, which is derived from market milk and which is used for standardizing pasteurized market milk, may be repasteurized once.

(Enacted by Stats. 1967, Ch. 15.)



34005

Market cream which has not been packaged for distribution to consumers may be repasteurized once.

(Enacted by Stats. 1967, Ch. 15.)



34006

Every person that operates any place where milk is received and byproducts are distributed shall pasteurize any skim milk, whey, or other milk byproduct which is to be used for feeding purposes for farm animals before delivering it. Such pasteurization may be accomplished by heating the byproduct to a temperature of 145 degrees Fahrenheit and holding it at that temperature for not less than 30 minutes, or by heating it to 185 degrees Fahrenheit without holding.

(Enacted by Stats. 1967, Ch. 15.)



34007

(a) Every person that uses any pasteurizing apparatus for the manufacture of soft fresh cheese varieties that are not cultured shall sample and test the pasteurized milk daily from each pasteurizer to determine the presence of phosphatase enzymes in a manner approved by the director. Records of the tests shall be made and kept on file for not less than one year after they are made. The records shall at all times be open to the inspection of the director and to all state, county, and municipal officers who are required to enforce laws and ordinances regarding milk products or the public health.

(b) In the event of a positive finding pursuant to this section, the milk products plant operator shall immediately notify the department of the findings.

(Added by Stats. 1985, Ch. 1166, Sec. 2. Effective September 28, 1985.)



34008

(a) All market milk and market milk products, and all milk for manufacturing purposes and manufactured milk products, shall be pasteurized at the plant where processed and packaged unless otherwise provided in this division.

(b) This section does not apply to any of the following:

(1) Licensed milk products plants that are used exclusively for the preparation of ice cream or ice milk that is manufactured on the premises from ice cream mix, ice milk mix, or premix that is supplied by a licensed milk products plant.

(2) Products sold through soft-serve establishments, including frozen yogurts and frozen dairy desserts.

(3) Goat milk cheese produced at a licensed milk products plant, excluding cottage cheese, manufactured from curds, provided the curds were made only from goat milk that has been pasteurized, ultrapasteurized, or aseptically processed, as defined in Sections 34001, 34001.5, and 39701, respectively, at either of the following:

(A) A licensed milk products plant.

(B) A milk products plant that meets sanitation requirements substantially similar to those established by Article 3 (commencing with Section 33761) of Chapter 6, and that is registered as a food facility with the United States Food and Drug Administration in accordance with the federal Food, Drug, and Cosmetics Act (21 U.S.C. Sec. 350d).

(c) The secretary may, by regulation, provide for additional exemptions from this section.

(Amended by Stats. 2013, Ch. 107, Sec. 1. Effective January 1, 2014.)






ARTICLE 2 - Sanitation

34031

Any apparatus which is used for the pasteurization of milk or any milk product shall be kept in strictly clean and sanitary condition.

(Enacted by Stats. 1967, Ch. 15.)



34032

Any vat, tank, or container which is used to store a milk byproduct shall be kept in a clean and sanitary condition.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Thermometers and Temperature Records

34061

Each vat, tank, or other receptacle in which milk or any milk product is pasteurized shall be equipped with a recording thermometer device to accurately record the temperature to which, and the length of time for which, the pasteurized product has been heated.

(Enacted by Stats. 1967, Ch. 15.)



34062

Each vat, tank, or other receptacle in which milk or any milk product is pasteurized shall also be equipped with an indicating thermometer.

(Enacted by Stats. 1967, Ch. 15.)



34063

Any recording thermometer device and any indicating thermometer which is used in pasteurization shall be of a type which is approved by, and its use is at all times subject to the approval of, the director.

(Enacted by Stats. 1967, Ch. 15.)



34064

Every person that uses any pasteurizing apparatus within the state shall date, preserve, and keep on file for not less than one year after they are made, all records which have been made by the recording thermometer. The records shall, at all times, be open to the inspection of the director, and all state, county, and municipal officers who are charged with the enforcement of the laws and ordinances respecting milk products or the public health.

(Amended by Stats. 1985, Ch. 1166, Sec. 5. Effective September 28, 1985.)



34065

Every person who uses any pasteurizing apparatus within the state shall compile and keep on file for not less than one year records relating to pasteurization equipment modifications, maintenance, and repairs. The records shall, at all times, be open to the inspection of the director and all state, county, and municipal officers who are charged with the enforcement of the laws and ordinances regarding milk products or the public health.

(Added by Stats. 1985, Ch. 1166, Sec. 6. Effective September 28, 1985.)






ARTICLE 4 - Misrepresentation

34091

It is unlawful for any person to sell any milk or product of milk as and for pasteurized milk or a product of pasteurized milk, or to use the word “pasteurized” or any of its derivatives in connection with the sale, designation, advertising, labeling, or billing of any milk or product of milk, unless the milk and all products of milk which are contained in the milk or the product of milk, or used in its manufacture, consist exclusively of milk, skim milk, or cream which has been pasteurized.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 9 - Weighing, Measuring, and Testing of Milk and Basis for Payment

ARTICLE 1 - General Provisions

34201

A person shall not do any of the following:

(a) Fraudulently manipulate the measure, weight, or test which is used for determining the grade or quality of milk, cream or any fluid derivative of milk or cream.

(b) Fraudulently manipulate the test which is used for determining the percentage of milk fat in milk, cream, or any fluid derivative of milk or cream.

(c) Overread or underread any such test.

(d) Take an unfair sample of milk, cream, or any fluid derivative of milk or cream on which the grade, quality, or amount of milk fat in it is to be determined.

(e) Fraudulently manipulate any such sample, or the record of any measurement, weight, test, or combination of them.

(Enacted by Stats. 1967, Ch. 15.)



34202

No tolerance in weights, measures, percentages of milk fat, moisture, or any other measure or standard is permitted, except where specific provisions are made for such a tolerance.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Basis for Payment

34231

(a) Payment for milk, cream, or any fluid derivative of milk or cream shall be made on the basis of weight or measure and percentage of the milk fat or the fluid skim milk components or both contained in it, as determined by samples taken from each farm tank or lot of the milk, cream, or fluid derivative of milk or cream. Market milk samples shall be analyzed on a daily basis or on the smallest lot basis as picked up at the farm.

(b) Determination of the weight or measure and percentage of milk fat and fluid skim milk components shall be made through tests performed in testing facilities approved by the director.

(c) By mutual agreement between producers and a distributor purchasing milk, cream or any fluid derivative of milk or cream from such producers, testing of such products for milk fat content or fluid skim milk components content may be made by the distributor, or by an independent testing facility, or by contract with the director or subject to his approval, with an approved milk inspection service. In the absence of mutual agreement, and upon written application by a majority of the market milk producers or manufacturing milk producers shipping to any milk products plant, or by the distributor operating such plant, the director shall, by procedures established by regulations, designate an employee of the department to perform such tests, or approve a contract with an approved milk inspection service, or in the alternative the director shall designate independent testing facilities to perform such tests. The right of petition and designation of independent testing of milk shall be separate for market milk producers and manufacturing milk producers.

(d) The cost, for testing such milk, cream or any fluid derivative of milk or cream, for any milk inspector or any independent testing facility operated, designated, or approved by the director shall be borne equally by the producer and distributor so affected. Provision for such joint payment shall be set forth by contract between the parties concerned and the approved testing facility. The foregoing cost determinations shall not limit the services which may be performed by the milk inspector as set forth in the contract.

(e) The provisions of subdivisions (c) and (d) shall not apply to the interplant sales or delivery of milk, cream or any fluid derivative of milk or cream to a distributor by a nonprofit cooperative association. Required tests of such products for either milk fat content or fluid skim milk components content or both may be made by the distributor, or the association, or by an independent testing facility, or by contract with the director or subject to his approval, with an approved milk inspection service.

(f) In the event the testing requirements of subdivision (a) of this section impose hardship on a distributor by reason of the location of the processing plant of the distributor in an area where facilities normally used for daily testing are not readily available, the director may, within his discretion, and upon written application by the distributor, approve the exemption of the distributor from such daily testing requirements.

(g) The director shall require, by regulations, testing of packaged fluid products to be performed by such methods as to provide results consistent with, and comparable to, the testing of the raw product.

(Amended by Stats. 1973, Ch. 869.)



34232

If the director finds, after investigation by him, that facilities are not available for weighing and testing, upon request of the parties he may issue a written permit which authorizes the purchase and sale of milk, cream, or any fluid derivative of milk or cream upon a gallonage basis.

(Enacted by Stats. 1967, Ch. 15.)



34233

This article does not prohibit weighing and sampling on a route, or the use of composite samples of milk, except as otherwise provided in Section 34231, or the purchase and sale of market milk which is obtained from goats on a gallonage basis without the permit provided for in Section 34232.

(Amended by Stats. 1973, Ch. 869.)






ARTICLE 3 - Milk Tests

34261

A permanent record in duplicate of every test of milk, cream, or any fluid derivative of milk or cream which is purchased, received, or sold on the basis of the amount of milk fat or the fluid skim milk components or both that is contained in it, shall be made by a licensed tester on a standard form which is in accordance with the specifications for such record which are adopted by, the department.

(Amended by Stats. 1969, Ch. 537.)



34261.5

The director shall, by regulation, adopt methods and procedures for the testing, weighing, and measuring of milk components and for the recording and reporting of such testing.

(Added by Stats. 1978, Ch. 824.)



34262

Each test shall be legibly recorded with indelible pencil or ink in such a manner as to correctly identify the test obtained upon the milk, cream, or fluid derivative of milk or cream.

(Enacted by Stats. 1967, Ch. 15.)



34263

Each sheet or page shall be authenticated by the signature of the licensed tester. A duplicate record shall be deposited by the licensed tester immediately after completing the test on the day’s samples, in a box which is provided by the purchaser, receiver, or seller of milk, cream, or fluid derivative of milk or cream, as the case may be. The box shall be constructed, sealed, and maintained in accordance with the regulations of the director.

(Enacted by Stats. 1967, Ch. 15.)



34264

The original record of each test shall be immediately delivered to the purchaser, receiver, or seller of the milk, cream, or fluid derivative of milk or cream, and shall be retained by him for at least three months.

(Enacted by Stats. 1967, Ch. 15.)



34265

The licensed tester shall retain an unmodified sample of any milk, cream, or fluid derivative of milk or cream which is tested by him for a period of time which is specified in regulations adopted by the director after tests of milk or cream have been made. The purchaser, receiver, or seller of milk or cream or fluid derivative of milk or cream shall provide a suitable place where the samples which are retained by the tester may be kept. Such place shall be acceptable to the department.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Testing, Weighing, and Sampling

34301

The director shall supervise the testing of milk fat and milk solids not fat, and the weighing and sampling of market milk delivered to handlers.

The director may, in order to effectuate the purposes of this article, assess all producers, producer-handlers, and handlers a fee which shall be used exclusively for the supervision and checking the corrections of the milk fat, milk solids not fat, and bacteriological tests, and the weighing and sampling of all market milk delivered to handlers in accordance with the stabilization and marketing plans established pursuant to Division 21 (commencing with Section 58001).

(Added by Stats. 1985, Ch. 627, Sec. 2.)



34302

(a) Every handler subject to any stabilization and marketing plan established pursuant to Division 21 (commencing with Section 58001), including a producer-handler, shall deduct an assessment from payments made to producers for market milk, including the handler’s own production, a sum not to exceed one-tenth of one cent ($0.001) per hundredweight of market milk.

The amount of the assessment so deducted shall be paid to the director on or before the 45th day following the last day of the month during which the market milk was received.

(b) Every handler subject to the provisions of any stabilization and marketing plan that purchases or handles milk from producers, including the handler’s own production, if any, shall pay a fee not to exceed five-hundredths of one cent ($0.0005) per hundredweight of market milk.

The amount of the fee shall be paid to the director on or before the 45th day following the last day of the month in which the market milk was received.

(Added by Stats. 1985, Ch. 627, Sec. 2.)



34303

The director shall annually fix the fees in Section 34302 in an amount not to exceed the actual directly related costs for the supervision and checking required by Section 34301. These costs shall be determined annually from time records and audit procedures set forth in written findings. The written findings shall be available to interested persons for examination.

The director may fix the rate of assessments or fees required by Section 34302 at lesser amounts and may adjust the rates of assessments or fees from time to time whenever he or she finds that the costs of administering this article can be defrayed from the revenues derived from lower rates. However, the rate of assessment deducted from the payments to producers for market milk, including the handler’s own production, and the rate of fees paid by handlers shall at all times be in the ratio of 2 to 1.

The amount of the fee shall be paid to the director on or before the 45th day following the last day of the month in which the market milk was received.

(Added by Stats. 1985, Ch. 627, Sec. 2.)



34304

Any assessment or fee payable pursuant to this article is a debt of the person by whom the assessment or fee is payable and is due and payable to the director upon the date set forth in Section 34302. If the person does not pay the assessment or fee by the required date, the director may file a complaint against the person in a court of competent jurisdiction for the collection of the assessment or fee.

If any person does not pay to the director the assessments or fees provided in this article on or before the due date specified in Section 34302, the director may add to the unpaid assessments or fees an amount not exceeding 10 percent of the unpaid assessments or fees.

(Added by Stats. 1985, Ch. 627, Sec. 2.)






ARTICLE 6 - Fees

34351

Fees shall be paid by the owner to the department for glassware which is examined for compliance with the prescribed standards.

The director shall establish fees to recover the actual cost of examining Babcock test bottles, Babcock pipettes, and lactometers.

(Amended by Stats. 1977, Ch. 331.)



34352

Except as provided in Section 34351, the department shall charge fees for examining glassware and apparatus which is used in methods of testing which are sufficient to cover the actual cost of such examination.

(Amended by Stats. 1971, Ch. 715.)



34353

Any money which is received under this article shall be paid into the Department of Food and Agriculture Fund.

(Amended by Stats. 1983, Ch. 101, Sec. 48.)









CHAPTER 10 - Containers

ARTICLE 1 - Definitions and General Provisions

34501

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



34502

“Association” includes nonstock corporations.

(Enacted by Stats. 1967, Ch. 15.)



34503

“Single service container” means a container which is used only once and is not refilled.

(Enacted by Stats. 1967, Ch. 15.)



34504

“Milk case” means a rigid, reusable container for packing and transporting or delivering cartons, bottles, jugs, or any other form of packaged milk or milk products. “Container,” as used in this chapter, includes a “milk case.”

(Added by Stats. 1981, Ch. 620, Sec. 2.)



34505

This chapter applies to all brands which have been registered with the department.

(Added by renumbering Section 34504 by Stats. 1981, Ch. 620, Sec. 1.)






ARTICLE 2 - Brand Registration

34531

Any person or association located in California that is engaged in receiving, producing, manufacturing, packing, canning, bottling, handling, or selling milk or any product of milk in containers, cabinets, or other dairy equipment which is marked or otherwise identified with the name of the person or association or with any fictitious or other name or word or with any mark or device whatsoever, and any association or corporation, the members or directors of which are so engaged, may, and as to milk cases shall, file with the department a description of the name or word, mark, or device which is so used, and an application for registration of it as a brand. The application shall be accompanied by a fee of ten dollars ($10) for each separate brand.

(Amended by Stats. 1981, Ch. 620, Sec. 3.)



34532

There shall be included as a part of each brand the words, “Registered in California” or the abbreviation “Reg. Cal.”

(Enacted by Stats. 1967, Ch. 15.)



34533

The applicant shall also cause such description to be printed once a week for three successive weeks in a newspaper of general circulation which is published in the locality in which the principal place of business of the applicant is situated.

(Enacted by Stats. 1967, Ch. 15.)



34534

The department may refuse to register a brand if it appears that the same or a similar brand has been previously registered by another person or association unless the prior registrant gives his written consent to the subsequent registration.

(Enacted by Stats. 1967, Ch. 15.)



34535

If it appears that two or more applicants have applied for the registration of the same or similar brands, the director may, after hearing, determine the right of prior ownership in such brand. When such right of prior ownership is determined, the director shall refuse to register, or shall cancel the registration of, any duplicate or similar brand.

(Enacted by Stats. 1967, Ch. 15.)



34536

Any certificate of registration which is granted expires on the 30th day of June of the fourth year after it was granted and may be renewed for four years by payment of a renewal fee of five dollars ($5). The renewal shall be made on forms which are supplied by the director.

(Amended by Stats. 1977, Ch. 475.)



34537

If renewal of any certificate is not made within 60 days after the expiration of the certificate, such certificate becomes null and void.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Branded Containers

34561

Except as otherwise provided in this article, every person that finds or receives any container, cabinet, or other dairy equipment which is marked with a brand which is registered pursuant to this chapter shall, return it to the owner or his or her agent. If the finder is unable to locate the owner or his or her agent, he or she shall, notify the director in writing that he or she has in his or her possession the container, cabinet, or other dairy equipment and particularly describe in the notice the trademark or brand which is upon the container, cabinet, or other dairy equipment.

(Amended by Stats. 1982, Ch. 1063, Sec. 1.)



34562

Any person that acquires any container, cabinet, or other dairy equipment which is marked with a brand that is registered pursuant to this chapter, by purchase or by other lawful means, and that has the written consent of the registrant of such brand to use it on the particular container, cabinet, or other dairy equipment which is acquired, or to use such brand on containers generally, shall so notify the department. He shall not thereafter be required again to file and publish the description but shall acquire as a part of such purchase all such benefit as the vendor had under this code as to the particular containers, cabinets, or other dairy equipment so acquired or as to containers generally, dependent on the form of such written consent.

(Enacted by Stats. 1967, Ch. 15.)



34563

Any person that purchases any container, cabinet, or other dairy equipment which is marked with a brand registered pursuant to this chapter shall submit to the director a copy of the bill of sale or other documentary evidence which supports such purchase.

(Enacted by Stats. 1967, Ch. 15.)



34564

An “unauthorized person” with respect to possession of containers (including milk cases), cabinets, or other dairy equipment marked with a brand that is registered pursuant to this chapter includes any person in possession of this equipment except the following:

(a) The brand registrant or owner.

(b) A person in possession in compliance with the provisions of Sections 34561 or 34562.

(c) A person who, with the consent of the brand registrant or any other authorized person, has temporary possession of branded containers (including milk cases) as a result of the purchase of milk or milk products packaged and transported in the containers.

As to any containers (including milk cases), cabinets, or other dairy equipment marked with a brand registered pursuant to this chapter, the following acts are punishable under the provisions of Chapter 12.6 (commencing with Section 565) of Title 13 of Part 1 of the Penal Code:

(a) Possession or use of the branded containers, cabinets, or other dairy equipment by an unauthorized person.

(b) Obliteration of the registered brand on the containers, cabinets or other dairy equipment, except by the owner thereof or the brand registrant.

(Repealed and added by Stats. 1982, Ch. 1063, Sec. 3.)



34565

If the owner of any container, cabinet, or other dairy equipment which is marked or branded, or any other person that is lawfully entitled to use the container, cabinet, or other dairy equipment, requires a deposit for security for its safekeeping and return, it does not constitute a sale, optional or otherwise, of the container, cabinet, or other dairy equipment.

(Enacted by Stats. 1967, Ch. 15.)



34568

Any distributor in possession of a milk case having another distributor’s registration shall notify the registered owner, and make the case available to the registered owner for pickup, upon receipt of payment for any case deposit which the distributor in possession may have paid for the case.

(Added by Stats. 1981, Ch. 620, Sec. 4.)






ARTICLE 4 - Containers for Particular Products

34591

Except as otherwise provided in this article, it is unlawful for any person to sell or otherwise dispose of any market milk, skim milk, flavored milk, flavored dairy drink, buttermilk, or cultured buttermilk to the retail trade, unless the product is contained in a standard milk bottle or in a single service container which has been mechanically filled and capped or sealed in a milkroom which is properly designed and equipped as approved by the director. The pouring lip of standard milk bottles used to package market milk and milk products sold at retail shall be covered at the time of capping or closure to at least its largest diameter by the cap or cover. A single service container shall meet the specifications of the United States Public Health Service Grade A Pasteurized Milk Ordinance Recommendations.

(Amended by Stats. 1989, Ch. 203, Sec. 1.)



34592

Market milk which is served by any school, hospital, hotel, boardinghouse, restaurant, soda fountain, lunch counter, or other places where food or drink is served to the public, shall be served in the individual service bottle or container which has been filled and capped or sealed in a milk room, properly designed and equipped as approved by the director, the cap or seal of which shall not be removed except in the presence of the consumer or patron. This section does not:

(a) Apply to market cream or half-and-half.

(b) Prohibit the serving of homogenized market milk from a milk dispensing device which has been approved for such use by the director pursuant to Section 34594.

(c) Apply to any private boarding school which is licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code which is also a private full-time day school within the meaning of Section 48222 of the Education Code.

(d) Apply to any fraternity, sorority, dormitory or eating club, the existence of which is authorized or approved by the board of trustees or other governing agency of a college or university.

(e) Apply to any children’s center, day care program, or preschool program, as such terms are used in Chapter 2 (commencing with Section 8200) of Part 6 of the Education Code.

(Amended by Stats. 1979, Ch. 373.)



34593

Market milk or the fluid derivative of market milk which is used in the preparation of milk shakes or other mixed milk drinks shall be dispensed or poured from standard milk bottles or single service containers which have been filled and sealed or capped in a milk products plant.

This section does not prohibit the use of homogenized market milk or flavored dairy drinks drawn from a milk dispensing device that is approved pursuant to Section 34594 in the preparation of milk shakes or other mixed milk drinks.

(Amended by Stats. 1968, Ch. 610.)



34594

Homogenized market milk may be sold and served from and by the use of a milk-dispensing device which has been approved for such use by the director. Any such milk-dispensing device shall be installed and located in a place and manner which are acceptable to the local health authority.

(Enacted by Stats. 1967, Ch. 15.)



34595

Homogenized market milk, which is served from a milk-dispensing device that has been approved for that use by the director, shall be dispensed directly from the dispensing device into the glass or other container from which the customer drinks the milk. It shall be served in minimum quantities of eight ounces in each such glass or container, except that individual servings of less than eight ounces may be served with children’s or junior meals which are sold in a restaurant, as defined in Section 28522 of the Health and Safety Code.

(Amended by Stats. 1981, Ch. 72, Sec. 1.)



34596

The gift, sale, loan, or furnishing in any manner of any milk-dispensing device is subject to Article 4 (commencing with Section 61371) of Chapter 1 of, and Article 9 (commencing with Section 6204l) of Chapter 2 of, Part 3, Division 20 of this code.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Sanitation

34621

Every restaurant, school, hospital, soda fountain, or other place where food or drink is served to the public, which sells milk, cream, ice cream, ice milk, buttermilk, or any combination of them for consumption on the premises, upon emptying any container of such a product, which container is to be returned to the milk distributor or manufacturer, shall rinse and drain the container, unless it is a glass container.

(Enacted by Stats. 1967, Ch. 15.)



34622

Every container of milk, cream, or any product of milk or cream which is delivered to the consumer by any retailer or distributor and which is to be returned to such retailer or distributor shall be rinsed and drained before it is returned.

(Enacted by Stats. 1967, Ch. 15.)



34623

Every container, except a single service container, of any kind in which milk or any product of milk is kept, stored, transported, or delivered, shall be sound, smooth, free from rust or open seams, and at all times kept in a condition which shall permit thorough cleansing of all surfaces with which the milk or its products come in contact.

(Enacted by Stats. 1967, Ch. 15.)



34624

Any container, including any ice cream cabinet, which is commonly used or intended for the reception, storage, or delivery of milk, cream, or any product of milk or cream shall be used exclusively for the storage and use of milk and milk products. It shall not be used for any other purpose.

(Enacted by Stats. 1967, Ch. 15.)



34625

Any empty container which is delivered to any producer, manufacturer, retailer, or distributor for the reception of milk or any product of milk shall be kept in a clean, sanitary, and sterile condition. It shall not be used for any other purpose.

(Enacted by Stats. 1967, Ch. 15.)



34626

Every receptacle, except a single service container, which is used to contain market milk, skim milk, buttermilk, or cultured buttermilk for sale or disposal to the retail trade, shall be properly washed and sterilized on the premises where it is filled, in a separate room which is designed and equipped for such washing and sterilizing.

(Enacted by Stats. 1967, Ch. 15.)



34627

A single service container shall be made of sanitary material, in a sanitary manner, and shall be kept in a sanitary condition free from contamination until it is actually filled with milk, skim milk, buttermilk, or cultured buttermilk.

(Enacted by Stats. 1967, Ch. 15.)



34628

Market milk, skim milk, buttermilk, or cultured buttermilk for sale or disposal to the retail trade shall not be transferred from one receptacle to another upon any highway, any street or sidewalk, or upon any vehicle or in any place except a milk room as specified in Section 34591 or in a place where such product is served for consumption on the premises.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Violations

34651

It is unlawful for any person to use the words “Registered in California” or the abbreviation “Reg. Cal.” on any container, cabinet, or other equipment unless the brand which appears upon it is registered pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



34652

It is unlawful for any person without the written consent which is provided for in Section 34562, except the registrant of the brand and the members of any association which is the registrant, to use or fill with milk or any product of milk, any container, cabinet, or other dairy equipment, which is marked or distinguished with a brand, of which a description has been filed and published.

(Enacted by Stats. 1967, Ch. 15.)



34653

It is unlawful for any person to do any of the following:

(a) Erase, obliterate, cover up, or conceal any brand without first notifying the director and receiving his approval.

(b) Sell, buy, give, take, or otherwise traffic in such containers, cabinets, or other dairy equipment, except as provided in Section 34562.

(Enacted by Stats. 1967, Ch. 15.)



34654

It is unlawful for any common carrier or private carrier for hire, except those which are engaged in transporting milk, cream, and containers of milk and cream to and from dairy farms, to receive or transport any empty container, cabinet, or other equipment which is marked with a brand registered pursuant to this chapter unless such carrier has in its possession a bill of lading or invoice which shows all of the following:

(a) The name and address of the consignor.

(b) The name and address of the consignee.

(c) The number of containers, cabinets, or other equipment and the brand which appears upon them.

(Enacted by Stats. 1967, Ch. 15.)



34655

A consignee shall not accept or receive any empty container, cabinet, or other equipment which he is not authorized to use. Nothing herein shall be construed to derogate from any powers or authority of the Public Utilities Commission of this state.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Condemnation

34681

Any container which is found to have been used in violation of the requirements of this code shall be condemned and marked with the word “condemned” in any appropriate manner. Such a container shall not be used again in connection with the handling of milk or any product of milk for human consumption, until it has been cleaned or repaired in a manner which is acceptable to the director.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 11 - Transportation

34801

Every carrier of milk, cream, or any product of milk, whether a producer, gratuitous private carrier, private carrier for hire, or common carrier, shall maintain every conveyance which it uses in transporting milk and cream in a clean and sanitary condition.

(Enacted by Stats. 1967, Ch. 15.)



34802

Every conveyance, while transporting milk or cream or any clean empty container which is intended for milk or cream, and any shipping platform or premises where any such container is held while waiting shipment, shall either be enclosed or provided with a canvas covering or otherwise afforded protection from the direct rays of the sun, from warm air, dust, mud, rain, and other sources of contamination.

(Enacted by Stats. 1967, Ch. 15.)



34803

Milk, cream, or any product of milk or cream shall not be transported in connection with, or close to, any other commodity from which it may absorb any foreign flavor or which may contaminate it. Milk, cream, or any empty container which is used for milk or cream shall not be hauled in any vehicle which is used for hauling manure or garbage or in any other unclean conveyance.

(Enacted by Stats. 1967, Ch. 15.)



34804

Every milk or cream can or other shipping container for any product of milk shall be handled carefully and, while it contains milk, cream, or other product of milk, shall be kept right end up.

(Enacted by Stats. 1967, Ch. 15.)



34805

Nothing herein shall be construed to derogate from any powers or authority of the Public Utilities Commission of the state.

(Enacted by Stats. 1967. Ch. 15.)



34806

A carrier of milk, cream, or any product of milk, whether a gratuitous private carrier, private carrier for hire, or common carrier, shall not receive or transport any milk, cream, or product of milk after notification by the director or an approved milk inspection service that such product is unclean, polluted, tainted, unwholesome, stale, impure, or adulterated, or has been produced in violation of any provision of this code, except as provided for in Section 32764.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 12 - Licenses, Records, and Reports

ARTICLE 1 - Definitions

34951

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



34952

“Milk products plant license” means a license which is issued by the director pursuant to Section 35015 for a milk products plant.

(Amended by Stats. 1983, Ch. 423, Sec. 5.)






ARTICLE 2 - General Provisions

34981

Every license which is issued pursuant to this chapter, while in force, shall be kept conspicuously displayed in the place of business of the party to whom it has been issued.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Licensing of Milk Products Plants and Other Places of Business

35011

A person shall not engage in any of the following businesses unless he has obtained a license from the director for each separate milk products plant or place of business:

(a) Dealing in, receiving, manufacturing, freezing, or processing milk, or any product of milk.

(b) Manufacturing, freezing, or processing imitation ice cream or imitation ice milk.

(Enacted by Stats. 1967, Ch. 15.)



35012

An application for a milk products plant license shall be made on a form which is prescribed by the director. It shall state all of the following:

(a) The name and address of the applicant.

(b) The address of the milk products plant.

(c) Such other information as to the nature of the applicant’s business as the director may require.

(Enacted by Stats. 1967, Ch. 15.)



35013

Each application shall be accompanied by a fee in an amount which is established for the particular license by Section 35221.

(Amended by Stats. 2004, Ch. 460, Sec. 11. Effective January 1, 2005.)



35014

Upon receipt of an application for a milk products plant license, the director shall investigate the equipment and the sanitary condition of the milk products plant for which the application for a license has been made.

(Enacted by Stats. 1967, Ch. 15.)



35015

If the condition of the milk products plant is found to be satisfactory, a milk products plant license shall be issued by the director to the applicant.

(Enacted by Stats. 1967, Ch. 15.)



35016

(a) Except as provided in subdivision (b), any hotel, restaurant, boardinghouse, hospital, or other concern or agency that manufactures a product of milk for the use of any patron, guest, patient, or employee shall obtain a milk products plant license.

(b) (1) Any hotel, restaurant, or boardinghouse that manufactures hard frozen or semifrozen dairy products for the use of any patron, guest, or employee shall obtain a limited manufacturing permit from the secretary.

(2) The permit may be issued only after the secretary determines that the facility is suitable for manufacturing those products.

(3) A permit issued pursuant to this subdivision may be renewed annually, if the facility is found by the secretary, based on an onsite evaluation, to be in compliance with the conditions specified in paragraph (3) of subdivision (c).

(c) A hotel, restaurant, or boardinghouse issued a limited manufacturing permit pursuant to this section shall meet all of the following standards:

(1) The hard frozen and semifrozen dairy products manufactured shall be sold only to purchasers for consumption. No hard frozen or semifrozen product manufactured pursuant to the limited manufacturing permit shall be sold for resale.

(2) The hard frozen and semifrozen dairy products shall be manufactured using prepasteurized dairy ingredients.

(3) Adequate facilities, consistent with recognized good manufacturing practices for the manufacture of hard frozen and semifrozen dairy products, as determined by the secretary, shall be provided as a condition of the limited manufacturing permit. The facilities shall include, but not be limited to, adequate utensil and container washing, sterilization and storage, and sufficient sanitary work areas, including handwashing facilities, dedicated to the manufacture of hard frozen and semifrozen dairy products. Sanitation guidelines consistent with good manufacturing and handling practices for retail food establishments manufacturing hard frozen and semifrozen dairy products in conformance with Part 110 (commencing with Section 110.3) of Title 21 of the Code of Federal Regulations shall be utilized by the secretary as a condition for issuance and renewal of the limited manufacturing permit.

(4) The hotel, restaurant, or boardinghouse shall not manufacture more than 2,500 gallons of hard frozen or semifrozen dairy products during any year.

(5) The secretary, by agreement with any approved milk inspection service, may authorize the service to inspect and enforce the requirements of this code applicable to the facility covered by this section. Any agreement shall provide that the approved inspection service shall collect the applicable fees for those establishments as provided in Sections 35221 and 38933. The fees so collected shall be retained by the approved inspection service to cover its cost of inspection and enforcement, but 15 percent of the fees collected shall be remitted by the approved inspection service to the secretary to cover the cost of administration.

(Amended by Stats. 1996, Ch. 443, Sec. 1. Effective January 1, 1997.)



35017

This article does not apply to any of the following:

(a) Any private home that is manufacturing for its own use.

(b) Any retailer that is dealing in finished products which are received from a distributor or producer in final form.

(c) Any producer that is selling milk and cream exclusively at wholesale for manufacturing, freezing, or processing milk and milk products.

(d) Any producer whose business consists exclusively of producing and distributing raw market milk produced by such producer.

(Enacted by Stats. 1967, Ch. 15.)



35018

Every milk products plant license expires at the end of each calendar year, but shall remain in force during the month of January of the next succeeding year or such part of the month as may be necessary for the renewal of such license by the director.

(Enacted by Stats. 1967, Ch. 15.)



35019

Any license may be renewed each successive year, if the plant for which a previous license was issued and the business of such plant has been conducted in accordance with the requirements of this division during the year next preceeding that for which the renewal is requested. The correct amount of the fee for the renewal of the license shall be forwarded with the application for renewal.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Diabetic and Dietetic Frozen Milk Products Licenses

35041

A person shall not engage in the business of manufacturing any diabetic or dietetic frozen milk product or mix unless, in addition to a milk products license, such person has obtained and holds a diabetic or dietetic frozen milk products license from the director.

(Enacted by Stats. 1967, Ch. 15.)



35042

Each application for a license to engage in the business of manufacturing any diabetic or dietetic frozen milk product or mix shall be accompanied by a statement which describes the method and manner by which the product is made.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Modified Milk, Modified UHT Milk, and Modified UHT Cream Licenses

35071

A person shall not engage in the business of manufacturing, preparing, or processing modified UHT milk, modified UHT cream or modified milk unless, in addition to the milk products plant license, the person has obtained and holds a modified milk license, modified UHT milk license, or a modified UHT cream license, as the case may be, from the director.

Separate licenses are required for modified milk, modified UHT milk, and modified UHT cream.

(Amended by Stats. 1987, Ch. 646, Sec. 4. Effective September 15, 1987.)



35072

Upon receipt of an application for a modified milk license, modified UHT milk license, or modified UHT cream license, the director shall investigate the equipment and sanitary conditions of the place where the modified milk, modified UHT milk, or modified UHT cream is to be manufactured or prepared, and provide the applicant with a copy of the laws of the state which pertain to the product. If the condition of the place is found to be satisfactory, and the special fee for the license which is prescribed by Section 35225 is paid by the applicant, the license shall be issued. A modified milk license, modified UHT milk license, or modified UHT cream license shall normally expire on the 31st day of December of each year.

(Amended by Stats. 1987, Ch. 646, Sec. 5. Effective September 15, 1987.)






ARTICLE 6 - Oleomargarine and Imitation Ice Cream Licenses

35101

It is unlawful for any person, unless he has a license to do so, to engage in the business of manufacturing, freezing, or processing any of the following:

(a) Oleomargarine, or margarine, colored oleomargarine or colored margarine, renovated butter, or a substitute for butter.

(b) Imitation ice cream or imitation ice milk.

(Amended by Stats. 1980, Ch. 790.)



35102

A person shall first apply each year to the director for a license to engage in any business or occupation for which a license is required by Section 35101. Upon payment of the license fee which is prescribed in Section 35226, the director shall issue a license to engage in the business for which the license is issued. Separate licenses are required for each such business or occupation.

(Enacted by Stats. 1967, Ch. 15.)



35103

Every license which is issued pursuant to Section 35102 expires on June 30th of each year, and may be issued in periods of one year.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Butter Permits and Licenses

35131

A person shall not engage in the business of cutting and wrapping butter unless such person, in addition to the milk products plant license, has a butter cutting and wrapping permit.

(Enacted by Stats. 1967, Ch. 15.)



35132

Every person that distributes butter which is received in packaged form direct from out-of-state points shall obtain a butter distributor’s permit from the director for each plant or place of business.

(Enacted by Stats. 1967, Ch. 15.)



35133

Every butter cutting and wrapping permit and butter distributor’s permit expires at the end of each calendar year. A permit may be renewed each successive year, if the plant for which the previous permit was issued and the business has been conducted in accordance with the requirements of this division during the year next preceding that for which renewal is requested.

(Enacted by Stats. 1967, Ch. 15.)



35134

Every person who is in charge of cutting, wrapping, packaging, or distributing butter, or any supervisor of any such person who is responsible for the grading of butter, shall obtain and hold a butter grader’s license.

(Enacted by Stats. 1967, Ch. 15.)



35135

Application for such license shall be made to the director who shall examine each applicant as to his qualifications and knowledge of butter grades and of the law applicable to him. The fee for a butter grader’s license shall accompany the application.

(Enacted by Stats. 1967, Ch. 15.)



35136

Every butter grader’s license expires on the 31st day of December. It may be renewed by payment of the renewal fee for a butter grader’s license.

(Enacted by Stats. 1967, Ch. 15.)



35137

The licensing provisions of this article also apply to butter which is received in package form from out-of-state points.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 8 - Licensing of Testers, Samplers and Weighers, Technicians, and Pasteurizers

35161

Every person who tests milk, cream, or any fluid derivative of milk or cream, which is purchased, received, or sold on the basis of milk fat which is contained in it, shall hold a tester’s license.

(Enacted by Stats. 1967, Ch. 15.)



35162

Methods or processes of testing shall be approved by the director. A separate license is required for each of the methods or processes of testing.

(Enacted by Stats. 1967, Ch. 15.)



35163

Every person, except a licensed tester, who takes any sample of milk, cream, or any fluid derivative of milk or cream, which is purchased, received, or sold on the basis of milk fat which is contained in it, on which sample tests are to be made as a basis of payment, and every person who weighs or measures milk, cream, or any fluid derivative of milk or cream, shall hold a sampler’s and weigher’s license if the weight or measure is to be used as the basis of payment.

(Enacted by Stats. 1967, Ch. 15.)



35164

If one person does both sampling and weighing or measuring, only one license is required.

(Enacted by Stats. 1967, Ch. 15.)



35166

Any person who takes any sample of milk, cream, or any fluid derivative of milk or cream for testing shall hold the sample in an unchanged condition until it is delivered to a licensed tester.

(Enacted by Stats. 1967, Ch. 15.)



35167

Every person who makes any bacteriological determination of milk or cream which is to be used as a basis of payment or determining value shall hold a technician’s license.

(Enacted by Stats. 1967, Ch. 15.)



35168

Every person who operates any equipment wherein milk or any product of milk is pasteurized shall hold a pasteurizer’s license. The pasteurizer’s licenses shall be known as general and limited licenses. The general license shall apply to pasteurization by all of the approved methods or processes of pasteurization, and the limited license shall apply only to the pasteurization by the process or method known as the holding or vat method.

(Enacted by Stats. 1967, Ch. 15.)



35169

Every person who tests any milk or cream purchased, received, or sold on the basis of the nonfat milk solids contained in it shall hold a nonfat milk solids tester’s license.

(Enacted by Stats. 1967, Ch. 15.)



35170

An application for a tester's, sampler’s and weigher's, technician's, pasteurizer's, or nonfat milk solids tester’s license shall be made to the director. The director shall examine each applicant for the license that is applied for as to the applicant’s qualifications and knowledge of the law applicable to him. Each application shall be accompanied by the fee which is prescribed for the license by Section 35231.

(Enacted by Stats. 1967, Ch. 15.)



35171

Every license that is issued pursuant to Article 7 (commencing with Section 35131) and this article expires two years from the date of issue. License renewal fees must be received within 90 days of the license expiration date for renewals to be issued. Each licensee required to be licensed pursuant to Section 35163 must, within six months prior to the expiration of the license, successfully complete a refresher course and proficiency evaluation acceptable to the secretary. Licenses may then be renewed for two-year periods upon payment of the fee which is prescribed by Section 35231.

(Amended by Stats. 2004, Ch. 457, Sec. 1. Effective January 1, 2005.)






ARTICLE 9 - Reports and Records

35191

Every person that manufactures or imports any oleomargarine or margarine, or any substance designed as a substitute for butter, or that resembles butter, which is not made wholly from pure milk or cream, or any product resembling a milk product, shall keep a record, which gives the quantity that is sold or purchased, the name and location of the seller and purchaser, the date, and the place to which it was shipped or delivered.

(Amended by Stats. 1968, Ch. 1250.)



35193

All records which are required to be kept by Sections 35191 and 35192 shall, at all times during business hours, be open to the inspection of the director, any officer of any city or county board of health, and any peace officer of any city or county of the state. A failure to keep any of the records which are required to be kept or a failure to permit any authorized inspection of such records is a misdemeanor.

(Enacted by Stats. 1967, Ch. 15.)



35195

Every manufacturer of oleomargarine shall submit to the director at the end of each month a report of the amount of oleomargarine which such person sold or distributed.

(Enacted by Stats. 1967, Ch. 15.)



35196

Every person that holds a butter cutting and wrapping permit or a butter distributor’s permit shall, on or before the fifth day of those months in which a fee is due pursuant to Section 35227 or 35228, file with the director a statement which shows the exact number of pounds of butter cut, wrapped, packaged, or distributed by such person during the preceding three months.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 10 - Fees

35221

(a) Every person that is engaged in the business of dealing in, receiving, manufacturing, freezing, or processing ice cream, ice milk, sherbet, or any similar frozen product, of manufacturing, freezing, or processing imitation ice cream, imitation ice milk, or any similar frozen product, or of processing any other dairy product for which a license is required, shall pay the following fees:

(1) For a license for all frozen milk products and all imitation frozen milk products, one hundred dollars ($100) for the calendar year for which the license is issued. The fee for the renewal of this license is one hundred dollars ($100), plus one dollar ($1) for each additional 10,000 gallons or fraction of 10,000 gallons over and above 20,000 gallons that were manufactured during the preceding year, ending December 31.

(2) For a semifrozen (soft-serve) milk products plant license issued to persons making application under Section 33704, two hundred twenty-five dollars ($225) for the calendar year for which the semifrozen (soft-serve) milk products plant license is issued. The fee for the renewal of this license is two hundred twenty-five dollars ($225).

(3) For a limited packaging permit issued to a licensed semifrozen (soft-serve) milk products plant making application under subdivision (b) of Section 33704, three hundred dollars ($300) for issuance of the initial permit. The fee for the annual renewal of this permit is one hundred fifty dollars ($150).

(4) For a limited manufacturing permit issued to a hotel, restaurant, or boardinghouse pursuant to Section 35016, two hundred twenty-five dollars ($225) for the initial permit. The fee for the annual renewal of this permit shall be two hundred twenty-five dollars ($225).

(5) For a person, except a hospital or sanitarium, that is engaged in the business of manufacturing any diabetic or dietetic frozen milk product or mix, one hundred dollars ($100) for the calendar year for which a diabetic or dietetic frozen milk products license is issued. The fee for the renewal of this license is one hundred dollars ($100).

(6) For any other product for which a license is required, one hundred dollars ($100) for the calendar year for which the license is issued. The fee for the renewal of this license is one hundred dollars ($100), plus one dollar ($1) for each additional 10,000 pounds or fraction of 10,000 pounds over and above the first 100,000 pounds, of milk fat that was purchased or received during the preceding year, ending December 31.

(b) The license and permit fees required by this section shall be prorated on a quarterly basis for any licensee or permittee that commences operations after the first quarter in any calendar year, regardless of whether or not the milk products plant was licensed or permitted during the preceding calendar year.

(Amended by Stats. 2012, Ch. 39, Sec. 20. Effective June 27, 2012.)



35225

The special fee for a modified milk license, modified UHT milk license, or modified UHT cream license is one hundred dollars ($100).

(Amended by Stats. 1987, Ch. 646, Sec. 6. Effective September 15, 1987.)



35226

The fee for issuing the license required by Section 35101 for any manufacturer or processor within this state is one hundred dollars ($100) annually.

(Amended by Stats. 1971, Ch. 715.)



35227

Every permittee that is engaging in the business of cutting and wrapping butter shall pay a fee of one dollar ($1), plus twenty cents ($0.20) for each 1,000 pounds, or part of 1,000 pounds, over and above the first 5,000 pounds of butter which such person cut and wrapped during each of the three-month periods ending February 28th, May 31st, August 31st, and November 30th. Such fees shall be paid to the director during the first week of March, June, September, and December, respectively.

(Enacted by Stats. 1967, Ch. 15.)



35228

Every person that has a permit to engage in the business of distributing butter shall pay a fee of one dollar ($1), plus twenty cents ($0.20) for each 1,000 pounds, or part of 1,000 pounds, over and above the first 5,000 pounds of butter which such person distributed during each of the three-month periods ending February 28th, May 31st, August 31st, and November 30th. Such fees shall be paid to the director during the first week of March, June, September, and December, respectively.

(Enacted by Stats. 1967, Ch. 15.)



35229

The fees which are required by Sections 35227 and 35228 do not apply to United States government owned butter which is cut and wrapped in this state or to butter which is cut and wrapped in this state for export to points outside the continental United States.

(Enacted by Stats. 1967, Ch. 15.)



35231

The initial and renewal fees for a tester’s, sampler’s and weigher’s, technician’s, pasteurizer’s, and butter grader’s license are as follows:

(a) For a tester’s license, including a nonfat milk solids tester, one hundred dollars ($100).

(b) For a sampler’s and weigher’s license, one hundred dollars ($100).

(c) For a limited sampler’s and weigher’s license, seventy-five dollars ($75).

(d) For a technician’s license, one hundred dollars ($100).

(e) For a pasteurizer’s license, one hundred dollars ($100).

(f) For a butter grader’s license, one hundred dollars ($100).

(Amended by Stats. 2012, Ch. 39, Sec. 21. Effective June 27, 2012.)






ARTICLE 11 - Disposition of Funds

35251

The director, at least once each month, shall report to the Controller the total amount of any money which is collected under Section 35221. He or she shall, at the same time, pay into the State Treasury the entire amount of the receipts which shall be credited to the Department of Food and Agriculture Fund and expended as provided in Section 32704.

(Amended by Stats. 1983, Ch. 101, Sec. 49.)



35252

The director shall, at least once each month, report to the State Controller the total amount of any money which is collected for fees under Sections 35227 and 35228. He shall, at the same time, pay into the State Treasury the entire amount of such receipts which shall be credited to the Department of Agriculture Fund and expended in carrying out the provisions of this division relating to butter.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 13 - Penalties

ARTICLE 1 - Criminal Penalties

35281

Any violation of any provision of this division, or the regulations for its enforcement, is a misdemeanor. Unless a different penalty is specifically prescribed, it is punishable by a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail not less than 10 days nor more than 90 days, or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 118. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



35282

Offering physical resistance or bodily attack on authorized representatives of the department or of an approved milk inspection service, who are engaged in the proper conduct of their official duties, is a misdemeanor, punishable by imprisonment in the county jail for not less than 10 days, without the alternative of a fine in any case.

(Enacted by Stats. 1967, Ch. 15.)



35283

Notwithstanding Sections 35281 and 35282, any person who intentionally commits any of the following acts is guilty of a felony and, upon conviction, shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by imprisonment of not less than six months nor more than one year, or by both the fine and imprisonment:

(a) Processing without pasteurization any milk or milk product which is required by this division to be pasteurized.

(b) Manufacturing or processing for resale of any milk or milk product in a milk products plant which is not licensed by the director pursuant to Chapter 12 (commencing with Section 34951).

(c) Providing milk or milk products to any person for the manufacturing or processing for resale of any milk or milk product unless that person is licensed by the director pursuant to Chapter 12 (commencing with Section 34951).

(d) Falsifying any records which are required by Sections 34007, 34064, and 34065.

(Added by Stats. 1985, Ch. 1166, Sec. 7. Effective September 28, 1985.)






ARTICLE 2 - Civil Penalties

35311

Except as otherwise provided in this section, a penalty of 25 percent or five dollars ($5), whichever is greater, shall be added to any portion of the fee for renewal of any license which is required by this division which is not paid by the last day of the month following that in which the preexisting license expired.

A penalty shall not accrue if the licensee operates only seasonally and he has not engaged in the activities for which the license is required between the time his preexisting license expired and the date of the renewal of his license.

(Enacted by Stats. 1967, Ch. 15.)



35312

To the amount of any fee, except a license fee, which is required by this division, that is not paid by the last day of the month following that in which due, there shall be added a penalty of 25 percent of the unpaid amount of such fee, or five dollars ($5), whichever is greater, for each month or fraction of a month until the entire fee and penalty are paid.

(Enacted by Stats. 1967, Ch. 15.)












PART 2 - MILK AND CREAM

CHAPTER 1 - General Provisions

ARTICLE 1 - Milk

35601

Milk shall be produced from nonreacting tuberculin and brucellosis tested cows or goats and shall conform to the regulations adopted by the director.

(Amended by Stats. 1979, Ch. 771.)



35602

Milk shall be obtained by the complete milking of healthy cows or goats which are properly fed and kept. Milk shall not be obtained or used for human consumption within 15 days prior to or 5 days after parturition.

(Enacted by Stats. 1967, Ch. 15.)



35603

Milk which has been produced or handled in an insanitary dairy farm or milk products plant or other insanitary place or which has been handled in an insanitary manner is unfit for human consumption.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Cream

35631

Cream shall be fresh and clean. It shall contain not less than 18 percent of milk fat.

(Amended by Stats. 1977, Ch. 455.)









CHAPTER 2 - Market Milk and Cream

ARTICLE 1 - General Provisions

35751

This division does not prohibit the addition of vitamins and minerals to market milk or the sale of market milk to which any vitamins and minerals have been added if such milk is labeled to show the addition of the vitamins and minerals.

A statement of the method and manner of adding vitamins and minerals shall be filed with and approved by the director, and, when offered for sale, such vitamin and mineral milk shall not be of a standard which is below the legal requirements of market milk. When added, vitamin D shall be present in such quantity that each quart of the milk contains 400 International Units thereof within limits of good manufacturing practice. When added, vitamin A shall be present in such quantity that each quart of the milk contains not less than 2,000 International Units thereof within limits of good manufacturing practice.

The requirements of this section shall apply to all fluid market milk products.

(Amended by Stats. 1980, Ch. 134.)



35752

This division does not prohibit the freezing and holding in cold storage of market cream or concentrated market cream, its subsequent standardization with market milk or skim milk produced from market milk, and its sale as market cream if the standardized product otherwise conforms to all the standards and requirements in this division for market cream. Payment procedure for market cream so frozen or stored shall be pursuant to Article 22 (commencing with Section 62441), Chapter 2, Part 3, Division 21 of this code.

(Enacted by Stats. 1967, Ch. 15.)



35753

This division does not prohibit the freezing and holding in cold storage of market goat milk and its subsequent sale as market milk if at the time of sale it meets all the standards and requirements which are specified in this division for market milk.

(Enacted by Stats. 1967, Ch. 15.)



35754

This division does not prohibit the sterilization of market goat milk by subjecting it to a temperature which is high enough to sterilize it, holding it in storage, and subsequently selling it as market milk if at the time of sale the market goat milk meets all standards and requirements which are specified in this division for market milk.

(Enacted by Stats. 1967, Ch. 15.)



35755

It is unlawful for any person to sell any market milk other than graded milk as provided in this division in any city or county or any combination of cities and counties in which a milk inspection service has been established, either by or with the approval of the director.

(Enacted by Stats. 1967, Ch. 15.)



35756

This division, and the regulations of the director are not a limitation on the power of a municipality or county, by ordinance or regulation, to establish compulsory pasteurization of market milk or reasonable higher standards for milk fat and solids-not-fat than those which are established in this division, but such standards shall apply only to market milk after standardization by a milk distributor.

(Enacted by Stats. 1967, Ch. 15.)



35757

The secretary, in compliance with Section 407 of this code and Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, may adopt regulations pertaining to temperature requirements for market milk delivered to consumers. Notwithstanding any other provision of this chapter, these regulations may establish temperature requirements for market milk delivered to consumers that differ from any or all requirements provided for in this chapter. In adopting these regulations, the secretary shall take into consideration the preservation of high quality market milk for consumers, as well as avoidance of hardship and unreasonable expense for persons engaged in the processing, packaging, and distribution of market milk.

(Amended by Stats. 1996, Ch. 427, Sec. 3. Effective January 1, 1997.)






ARTICLE 2 - Market Milk Standards and Grades

35781

(a) Except as otherwise provided in this article, market milk shall not contain any of the following:

(1) More than 15,000 bacteria per milliliter or more than 10 coliform bacteria per milliliter if to be sold as raw milk to the consumer.

(2) More than 50,000 bacteria per milliliter if to be sold as raw milk for pasteurization or more than 750 bacteria per milliliter after having been subjected to laboratory pasteurization which has a time-temperature equivalent to that required in Section 34001 before pasteurization.

(3) More than 15,000 bacteria per milliliter or more than 10 coliform bacteria per milliliter at time of delivery to the consumer, if pasteurized.

(4) More than 750 coliform bacteria per milliliter in raw milk for pasteurization. Samples shall be taken while the milk is on the premises of the producer.

(5) More than 800,000 somatic cells per milliliter, as determined by direct microscopic somatic cell count, electronic somatic cell count, or optical somatic cell count. After January 1, 1990, the maximum somatic cell count shall be 600,000 somatic cells per milliliter, as determined by the methods specified in this paragraph. This paragraph does not apply to market goat milk.

(b) The director may, by regulation, require different standards for raw market milk for pasteurization from the standards in this section if he or she determines, after an administrative hearing, that the standards are necessary to protect or improve milk quality.

(Amended by Stats. 2007, Ch. 339, Sec. 2. Effective January 1, 2008.)



35781.5

A milk producer delivering in cans on delivery to a plant receiving both graded market milk and ungraded market milk or manufacturing milk shall label each can containing market milk as to the producer and grade of such market milk.

(Added by Stats. 1967, Ch. 191.)



35782

Market milk shall be cooled to 45 degrees Fahrenheit or below, whether it is raw or pasteurized, and, except as otherwise provided in Section 35783, shall be so maintained until it is delivered to the consumer.

(Amended by Stats. 1996, Ch. 427, Sec. 4. Effective January 1, 1997.)



35783

Market milk shall be cooled as indicated by a recording thermometer to 50 degrees Fahrenheit (10 degrees Celsius) or less within four hours of the commencement of the first milking and to 45 degrees Fahrenheit (7 degrees Celsius) or less within two hours of the completion of milking. The blend temperature after the first milking and subsequent milkings, or milk in transit on bulk milk tankers, shall not exceed 50 degrees Fahrenheit (10 degrees Celsius). The secretary may promulgate regulations to provide for temporary deviations from the requirements of this section that may occur as a result of emergencies arising from equipment failure, or as a result of other unusual circumstances; provided, however, that the quality and safety of the product are not adversely affected.

(Amended by Stats. 2008, Ch. 236, Sec. 1. Effective August 1, 2008.)



35783.1

A recording thermometer shall be installed in each dairy farm milk storage tank used to cool or store market milk during the milking process. If a farm pickup tanker is used in lieu of a dairy farm tank, the recording thermometer shall be installed in the pipeline following an effective cooling device that cools the milk to 45 degrees Fahrenheit (7 degrees Celsius) or less. Nothing in this section shall be construed as meaning that a recording thermometer must be attached when milk tankers are moved over the road. The secretary shall issue regulations providing standards for these thermometers including installation and operation.

(Amended by Stats. 2009, Ch. 140, Sec. 75. Effective January 1, 2010.)



35784

Market milk, at the time of delivery to the consumer, shall contain not less than 3.5 percent of milk fat and not less than 8.7 percent solids not fat. The minimum percentages of milk fats and solids not fat required by this section may vary by an amount no greater than 0.1 of 1 percent, provided that the total combined percentages of milkfat and solids not fat, at the time of delivery to the consumer, shall equal or exceed 12.2 percent.

(Amended by Stats. 1976, Ch. 405.)



35784.1

Market milk produced and marketed pursuant to Article 7 (commencing with Section 35921) of this chapter and Sections 35861 and 35891 shall contain not less than 3.5 percent of milk fat and not less than 8.5 percent of solids not fat. The minimum percentages of milk fat and solids not fat required by this section, may vary by an amount no greater than 0.1 of 1 percent, provided that the total combined percentages of milk fat and solids not fat, at the time of delivery to the consumer, shall equal or exceed 12 percent.

(Amended by Stats. 1978, Ch. 28.)



35785

Market milk which is produced for sale under the supervision of an approved milk inspection service, or a milk inspection service which is established and conducted by the director, shall be in conformity with the provisions for the respective grades as defined in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



35786

Market goat milk may be standardized to a milk fat content of not less than 2.8 percent. Market goat milk at the time of delivery to the consumer shall contain not less than 8.0 percent of solids not fat.

(Amended by Stats. 1989, Ch. 512, Sec. 1.)



35787

Where a milk inspection service has been approved or established pursuant to this code, market milk shall be graded and designated into one of the following classes:

(a) “Certified milk.”

(b) “Guaranteed milk.”

(c) “Grade A milk.”

(Enacted by Stats. 1967, Ch. 15.)



35788

It is unlawful for any person to sell any milk as, or under the representation of, guaranteed or grade A milk, except under the supervision of a milk inspection service which is approved by the director or which is established and conducted by the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Market Cream Standards

35811

Market cream shall conform to all of the standards which are set for market milk of the same grade except those which relate to milk fat and solids-not-fat, and the optional addition of harmless, edible stablizer-emulsif ier either singularly or in combination not exceeding 0.6 of 1 percent, as approved by the director, and except that the maximum bacterial count for pasteurized market cream shall be 20,000 per gram.

(Amended by Stats. 1969, Ch. 537.)






ARTICLE 4 - Pasteurized and Raw Market Milk

35831

Pasteurized market milk shall be cooled to a temperature of 50 degrees Fahrenheit or below immediately after pasteurization and shall be so maintained until it is delivered to the consumer.

(Enacted by Stats. 1967, Ch. 15.)



35832

(a) Repasteurized milk may only be reprocessed and sold as a “Grade A” product under the following conditions and restrictions:

(1) Milk and milk products drained from processing equipment at the end of a run, collected from a defoamer system, and milk or milk product solids rinsed from equipment, containers, or pipelines shall be repasteurized only if that milk or those milk products are handled in a sanitary manner and maintained at 45 degrees Fahrenheit (7 degrees Celsius) or less. When the handling or cooling, or both, of that milk or those milk products is not in compliance with this requirement, they shall be discarded.

(2) Equipment, designated areas, or rooms utilized for handling, processing, and storage of returned packaged milk or milk products are maintained, operated, cleaned, and sanitized so as to preclude the contamination of Grade A products and equipment and the Grade A operations. The repasteurization of milk and milk products shipped in milk tank trucks, which have been pasteurized at another Grade A milk plant and have been handled in a sanitary manner and maintained at 45 degrees Fahrenheit (7 degrees Celsius) or less, is permitted.

(3) Packaged milk and milk products that have physically left the premises of the processing plant shall not be repasteurized for Grade A use.

(4) Milk and milk products from damaged, punctured, or otherwise contaminated containers, or milk products from out-of-code containers, shall not be repasteurized for Grade A use.

(5) All milk and milk products that have overflowed, leaked, or been spilled or improperly handled shall be discarded.

(b) Notwithstanding subdivision (a), the secretary may, on a specific request, authorize reprocessing of packaged milk and milk products provided all other requirements of this section, including proper storage temperature and container integrity, are complied with.

(Amended by Stats. 2010, Ch. 202, Sec. 1. Effective January 1, 2011.)



35833

All pasteurized market milk and market milk products shall be bottled or canned only in the plant where pasteurized, except as otherwise provided in this division.

This section does not apply to market cream or cultured market milk products having a product acidity of not less than 0.20 percent expressed as lactic acid.

(Amended by Stats. 1967, Ch. 191.)



35834

Raw market milk and pasteurized market milk shall not be bottled in the same milk products plant for sale and distribution within a city or county which maintains an approved milk inspection service, except where an official representative of such approved milk inspection service is present during the period of handling, processing, or bottling such market milk, or except in those milk products plants where all market milk which is received meets the requirements for grade A raw milk.

This section does not apply to market cream.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Guaranteed Market Milk

35861

Guaranteed raw milk is market milk which conforms to all of the following minimum requirements:

(a) The health of the cows and goats shall be determined at least once each month by an official representative of an approved milk inspection service, or a milk inspection service which is established by the director.

(b) It shall be produced on dairy farms which score not less than 90 percent on the dairy farm scorecard.

(c) It shall be bottled on the premises where produced and delivered in containers which have the pouring lip completely protected from contamination.

(d) It shall be cooled as provided in Section 35782, and so maintained until it is delivered to the consumer, at which time it shall contain not more than 10,000 bacteria per milliliter or not more than 10 coliform bacteria per milliliter.

(e) It shall be sold to the consumer within 30 hours after production and labeled to indicate the date of sale to the consumer.

(Amended by Stats. 2007, Ch. 339, Sec. 5. Effective January 1, 2008.)



35862

All persons who come in contact with guaranteed raw milk shall exercise scrupulous cleanliness and shall not be afflicted with any communicable disease or in a condition to disseminate the germs of any communicable disease which is liable to be conveyed by milk. The absence of such germs in all such persons shall be determined by bacteriological and physical examination by a health department which maintains an approved milk inspection service, or other person or laboratory which is approved in writing by the department, conducted at the time of employment and every six months thereafter in a manner which is approved by the director.

(Enacted by Stats. 1967, Ch. 15.)



35863

Guaranteed pasteurized milk shall conform to all the requirements for guaranteed raw milk, except that it shall contain not more than 3,000 bacteria per milliliter at the time of delivery to the consumer.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Grade A Market Milk

35891

Grade A raw milk is market milk which conforms to all the following minimum requirements:

(a) The health of the cows and goats shall be determined at least once in two months by an official representative of an approved milk inspection service, or a milk inspection service which is established by the director.

(b) It shall be produced on dairy farms that score not less than 90 percent on the dairy farm scorecard.

(c) It shall be cooled as provided in Section 35782 and so maintained until delivered to the consumer, at which time it shall contain not more than 15,000 bacteria per milliliter or more than 10 coliform bacteria per milliliter.

(Amended by Stats. 2007, Ch. 339, Sec. 6. Effective January 1, 2008.)



35892

All persons who come in contact with grade A raw milk shall exercise scrupulous cleanliness and shall not be afflicted with any communicable disease or be in a condition to disseminate the germs of any communicable disease which is liable to be conveyed by milk. The absence of such germs in all such persons may at the discretion of an approved or established milk inspection service be determined by bacteriological and physical examination in such manner as may be prescribed by the director and by such person or laboratory which is approved in writing by the department, conducted at the time of employment and every six months thereafter in a manner which is approved by the director.

(Enacted by Stats. 1967, Ch. 15.)



35893

Milk for grade A pasteurized milk is market milk that conforms to all the following minimum requirements:

(a) The health of the cows or goats shall be determined at least once in six months by an official representative of an approved milk inspection service, or a milk inspection service that is established by the director.

(b) The milk shall be cooled as provided in Section 35783.

(c) It shall be produced on dairy farms that score not less than 90 percent on the dairy farm scorecard that is adopted by the director.

(d) Shall meet the standards of Section 35781 or the regulation adopted pursuant thereto.

(Amended by Stats. 2007, Ch. 339, Sec. 7. Effective January 1, 2008.)






ARTICLE 7 - Certified Milk

35921

Certified milk is market milk which conforms to the rules, regulations, methods, and standards for the production and distribution of certified milk adopted by the county milk commission established in a county pursuant to this article.

(Amended by Stats. 1968, Ch. 7.)



35922

Certified milk shall bear the certification of a milk commission which shall be appointed as provided by this article by the board of supervisors in any county in which certified milk was produced on January 1, 1968. The board of supervisors of any other county may create a commission.

(Amended by Stats. 1968, Ch. 7.)



35923

A county milk commission shall consist of six members who reside in the county where the commission is located and who shall be appointed by the board of supervisors for a term of four years and shall be eligible for reappointment. The members shall be appointed as follows:

(a) A physician who is a member of a county medical association organized under and approved by the Medical Society of the State of California.

(b) A physician nominated by the county health department.

(c) A veterinarian, who shall be a member of the county or regional veterinarian association.

(d) A physician nominated by a producer or producers of certified milk in the county.

(e) A physician nominated by the American Association of Medical Milk Commissions, Incorporated.

(f) A public member, appointed by the board of supervisors.

If no nomination is made by a group so authorized to nominate a member under subdivisions (a) to (e), inclusive, the board of supervisors shall appoint a person who is a member of any of the designated organizations authorized to nominate members.

(Amended by Stats. 1975, Ch. 994.)



35924

A county milk commission shall adopt rules, regulations, and standards governing the production, distribution, and sale of certified milk, including unpasteurized milk, as it deems necessary to protect public health and safety.

The rules, regulations, and standards adopted by a county milk commission shall conform as nearly as practicable to, or may be more restrictive than, the rules, regulations, and standards for the production, distribution, and sale of milk, including unpasteurized milk, adopted by the American Association of Medical Milk Commissions.

(Added by Stats. 1968, Ch. 7.)



35924.5

A county milk commission shall give reasonable notice to the public of its meetings, and shall hold its public hearings in public buildings.

Members of the commission shall receive twenty-five dollars ($25) per diem for each day spent on official business of the commission, payable from the fees collected pursuant to this article. No member of the commission shall travel beyond the boundaries of the state on official business without prior approval of the county board of supervisors.

(Added by Stats. 1975, Ch. 994.)



35925

A county milk commission shall certify milk, including unpasteurized milk, for any applicant for certification whose milk complies with the rules, regulations, and standards for production, distribution and sale of milk adopted by the commission and prescribed in this code, irrespective of whether the milk is produced in the county in which the commission is located or in a contiguous county, so long as there is not a milk commission located in such a contiguous county. Provided, however, that the power of a milk commission to certify milk produced in the contiguous county shall terminate at such time as a milk commission is created in such contiguous county.

Nothing in this section shall affect any milk inspection, including an approved milk inspection service pursuant to Chapter 4 (commencing with Section 33051) of this part or any other inspection, for milk which is produced in such contiguous county and certified by the commission.

(Amended by Stats. 1975, Ch. 994.)



35926

A county milk commission may establish such fees, and expend funds derived therefrom, as are reasonably necessary to defray the costs of certifying milk.

(Added by Stats. 1968, Ch. 7.)



35927

A county milk commission may conduct any tests that it finds are reasonably necessary to carry out the purposes of this article and may employ personnel to conduct such tests and for such other duties as the commission deems necessary.

All applicants for certification shall submit samples for testing when requested to do so by the commission.

(Added by Stats. 1968, Ch. 7.)



35928

(a) When the director, any health officer acting as an agent of the director, or a milk inspection officer acting as an agent of the director having jurisdiction, determines that the oral ingestion by a human being of any raw milk or certified raw milk supply has caused disease in a human being, he shall prohibit the use, sale, or disposal of such milk, except by a method approved by the director, until such cause has been corrected or eliminated. Application may be made by the director or any such officer to the superior court of the county where the supply is produced or stored in order to obtain an injunction prohibiting the use, sale, or disposal of such milk. If the court determines that it is a reasonable medical probability that the ingestion by a human being of such milk supply was the proximate cause of a case of disease in such human being and that the milk supply is unsafe for human consumption, the court shall take such action as is necessary to enforce the order. When the court thereafter determines that it is a reasonable medical probability that the ingestion by a human being of such milk supply will not be the proximate cause of a case of disease in a human being and that the milk supply is safe for human consumption, such order of prohibition shall be dissolved.

(b) When the director, any health officer acting as an agent of the director, or a milk inspection officer acting as an agent of the director having jurisdiction, has good cause to believe, as a result of either a laboratory test by a laboratory certified by the department or a recognized test, on the animal or the milk from the animal or the herd, that a case of typhoid fever, salmonella infection, bacillary dysentery, diphtheria, respiratory streptococcal infection, brucellosis, or tuberculosis, is present in one or more cows or in the milk of one or more cows of any dairy herd, he shall prohibit the use, sale, or disposal of the raw milk or certified raw milk from the herd containing the diseased cow or cows, except by a method approved by the director, until such cause has been corrected or eliminated. Application may be made by the director or any such officer to the superior court of the county where the milk supply is produced or stored in order to obtain an injunction prohibiting the use, sale, or disposal of such milk. If the court determines that it is a reasonable medical probability that such disease is present in the milk of one or more cows of any dairy herd and that the milk supply is unsafe for human consumption, the court shall take such action as is necessary to enforce the order. When the court thereafter determines that it is a reasonable medical probability that such disease is no longer present on the premises of such dairy and that the milk supply is safe for human consumption, such order of prohibition shall be dissolved.

(c) When the director, any health officer acting as an agent of the director, or a milk inspection officer acting as an agent of the director, has good cause to believe, as a result of a laboratory test by a laboratory certified by the department or a recognized test, on the animal or the milk, that a raw milk or certified raw milk supply under the control of the producer of such milk supply is suspected to be the source of an infection for a communicable disease, or that a raw milk or certified raw milk supply may cause an infection of a communicable disease, he shall prohibit the use, sale, or disposal of such milk, except by a method approved by the director, until such cause has been corrected or eliminated. However, in the case of such a milk supply being under the control of either a retailer or distributor to retailers, the director or his agent may only prohibit the use, sale, or disposal of such milk in a manner used for any other market milk or milk product.

(d) Actions taken pursuant to the provisions of subdivision (c) shall in each instance be subject to judicial review under Section 1085 of the Code of Civil Procedure by the superior court of the county with jurisdiction. Such review shall be conducted for the purpose of determining if the action taken shall be sustained or dissolved. At issue in the review shall be the questions of adequate protection of the public health and safety, and the guarantee of due process of law for the persons controlling, or producer of, the raw or certified raw milk supply affected by the action. The department shall have the burden of proof to sustain the actions of the director or his agents at issue in the review.

In the event the court, after such review, finds that the action by the director shall be dissolved, the department shall bear the actual court costs incurred by the persons controlling, or producers of, the raw or certified raw milk supply, and their actual testing costs for any animal or milk tests previously ordered by the department to determine if such milk supply, which is the subject of such court action, is the source of, or may cause, an infection for a communicable disease.

As used in this subdivision, “testing costs” means the actual cost of obtaining samples to be tested, the actual cost of laboratory tests, and the actual cost for extra labor to confine the cattle for the purpose of testing.

(e) In addition to any procedural requirements of Section 32731, any routine inspection conducted for the purpose of taking samples of milk or inspecting any cow pursuant to subdivision (b) or (c) shall be conducted only after the issuance of an inspection warrant as provided in Title 13 (commencing with Section 1822. 50) of Part 3 of the Code of Civil Procedure, unless such inspection is conducted with the knowledge of the persons controlling the milk supply or cow. In the taking of a sample of milk pursuant to subdivision (a), (b), or (c), a duplicate of any sample of raw milk or certified raw milk shall be left with the persons in control of, or producers of, such milk.

(f) The Legislature finds and declares that the state does not intend to limit or restrict the availability of certified raw milk and certified raw milk products to those persons desiring to consume such milk and such products, provided such milk and products meet standards of sanitation and wholesomeness at least equal to market milk that is grade A raw milk, as defined in Section 35891.

(Added by Stats. 1977, Ch. 974.)






ARTICLE 8 - Homogenized Market Milk and Cream

35941

Homogenized market milk is market milk which has been subjected to a process or treatment in such manner as to insure the breakup of the fat globules to such an extent that no visible cream separation will occur on the milk after 48 hours storage at a temperature of between 40 and 50 degrees Fahrenheit and the fat percentage of the top 100 cc. of milk in a quart bottle, or proportionate volumes in containers of other sizes, does not differ by more than 10 percent of itself from the milk fat percentage of the remaining milk as determined after thorough mixing. In removing the top 100 cc. of milk, it shall be siphoned off. Homogenized market milk shall otherwise conform to all requirements for market milk.

(Enacted by Stats. 1967, Ch. 15.)



35943

Homogenized market cream is market cream which has been subjected to a process or treatment in such manner as to insure breakage of the fat globules to such an extent that no visible cream separation will occur after 48 hours. Homogenized market cream shall otherwise conform with all other requirements for market cream.

(Enacted by Stats. 1967, Ch. 15.)



35944

Homogenized market milk or homogenized market cream shall not be mixed with market milk or market cream which has not been homogenized.

(Enacted by Stats. 1967, Ch. 15.)



35945

Homogenized milk and homogenized cream shall be so labeled.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 9 - Half-and-Half

35971

Half-and-half is a food that complies with Section 131.180 of Title 21 of the Code of Federal Regulations. Half-and-half shall contain not more than 20,000 bacteria per milliliter and not more than 10 coliform bacteria per milliliter.

(Amended by Stats. 2007, Ch. 339, Sec. 8. Effective January 1, 2008.)






ARTICLE 10 - Labeling and Advertising

36001

The following information shall at all times appear plainly and in a conspicuous place on, or be securely attached to, every cap, bottle, can, or other container of all market milk which is sold:

(a) The class or grade of the market milk, unless the market milk is being sold in bulk to a distributor.

(b) The word “raw,” if the market milk has not been pasteurized.

(c) The word “pasteurized” if the market milk has been pasteurized.

(d) The name and address of the distributor or original bottler.

If the name and address of the distributor is used, the milk products plant license number of the original bottler, as assigned annually by the director, may be used in lieu of the name and address of the original bottler.

(Enacted by Stats. 1967, Ch. 15.)



36002

All labels which are required by Section 36001 shall be in capital letters of a size and boldness as to be legible by the purchaser or consumer. If the available space on any cap, bottle, or container for such labeling is not sufficient for the full name of the distributor, then a sufficient portion of the distributor’s name which clearly identifies such distributor may be used in lieu of the entire distributor’s name.

(Enacted by Stats. 1967, Ch. 15.)



36004

(a) At the time of sale to the consumer by a retail store of any product designated in this section there shall appear upon the package or container of such product the date established by the processor as the date upon which, in order to insure quality, such product is normally removed from the shelf or similar location from which the product is offered for sale to the consumer.

(b) This section applies to the following products:

(1) Market milk.

(2) Market cream.

(3) Any milk product which is required by any provision of this code, or by any regulation adopted by the director pursuant thereto, to be made from market milk or any component or derivative of market milk.

(c) This section does not apply to any milk or milk products processed, packaged, and sold by distributors directly to consumers.

(d) This section does not apply to any bulk shipments of milk or milk products between distributors.

(e) The director shall, in compliance with applicable provisions of this code and Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code, and after public hearing or hearings, adopt regulations pertaining to (1) responsibility for affixing to packages or other containers the quality assurance date provided for in this section; (2) the manner, style, form, and place of affixation of such date to packages and other containers in a conspicuous place in a form which is readily seen and easily understood by the buyer; and (3) the administration and enforcement of the requirements of this section.

(Amended by Stats. 1974, Ch. 1155.)



36005

If a product is made from goat milk, either the phrase “goat milk” or “made from goat milk” shall immediately precede or follow the name of the product wherever the name appears, and in the same type size and style as the product name.

(Added by Stats. 1989, Ch. 512, Sec. 2.)






ARTICLE 11 - Bottle Caps and Labels

36031

It is unlawful for any person that sells or handles market milk, except the original bottler of the market milk, to have in his possession, or under his control, any milk bottle cap or label, except the caps or labels that are affixed to the filled containers at the time of delivery to the seller or handler.

(Enacted by Stats. 1967, Ch. 15.)



36032

It is unlawful for any person that sells or handles market milk to remove any cap or label from any milk container and attach such cap or label to another milk container.

(Enacted by Stats. 1967, Ch. 15.)



36033

It is unlawful for any person to sell or use any milk bottle caps which are not packed by the manufacturer in single column in unopened, dustproof tubular packages.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 12 - Misrepresentation

36061

No false, misleading, or deceptive name, picture, symbol, mark, word, or other representation shall appear on any milk bottle, bottle cap, can, or other container, nor on any advertisement for market milk.

(Enacted by Stats. 1967, Ch. 15.)



36062

A label or advertisement of market milk is false, misleading, or deceptive if in any particular it is untrue, or by ambiguity or inference creates a misleading or deceptive impression regarding the production, handling, processing, quality, composition, merits, or value of such market milk.

(Enacted by Stats. 1967, Ch. 15.)



36063

It is unlawful for any person to sell, purchase, use, or represent as market milk or market cream any milk or cream which does not meet the requirements and standards of market milk or market cream.

(Enacted by Stats. 1967, Ch. 15.)



36064

Except as otherwise provided in this division, it is unlawful for any person to sell, purchase, use, or represent as market milk or market cream any milk or cream which is combined with any other substance or compound.

(Enacted by Stats. 1967, Ch. 15.)



36065

It is unlawful for any person to serve to any customer for consumption on the premises milk or cream which is combined with any other substance or compound and represented as a substitute for or to take the place of market milk or market cream.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 13 - Restricted Use and Exclusion Based Upon Dairy Score

36091

Milk that is delivered by the producer of the milk, to be sold as any grade of market milk, shall not be restricted in use or excluded from the market if a score of the dairy farm on which the milk is produced is below the specified minimum legal requirements unless both of the following occur:

(a) A copy of the score is promptly given to the proprietor or operator of the dairy farm and, if milk is sold in bulk to a distributor or processor, a copy of the notice is also given or mailed to the distributor or processor.

(b) A rescore, after 10 days, shows the score of the dairy farm to be still or again below the specified minimum legal requirements and a copy of the rescore is promptly given to the proprietor or operator of the dairy farm and the purchaser of the milk produced by the dairy farm and until 60 hours has elapsed after the rescore.

(Amended by Stats. 1996, Ch. 759, Sec. 8. Effective January 1, 1997.)



36092

If, during the 60 hours following the rescoring of a dairy farm, a protest is filed with the head of the milk inspection service under whose jurisdiction the milk of the dairy farm is sold, the milk which is produced on that dairy farm shall not be restricted in use or excluded from the market until a third score has been made and concurred in by the representative of the milk inspection service and the secretary.

(Amended by Stats. 1996, Ch. 759, Sec. 9. Effective January 1, 1997.)






ARTICLE 14 - Restricted Use or Exclusion

36123

Whenever two of the last four consecutive bacteria counts, coliform determinations, or cooling temperatures taken on separate days exceed the limit of the standard for market milk or products of market milk, or both, the health authority or secretary shall send a notice thereof to the producer or distributor concerned. This notice shall be in effect as long as two of the last four consecutive samples exceed the limit of the standard. An additional sample shall be taken within 14 days of the sending of the notice, but not before the lapse of three days. Immediate restricted use of the market milk or product of market milk or exclusion of the market milk or product of market milk shall be instituted whenever the standard is violated by three of the last five bacteria counts, coliform determinations, or cooling temperatures, provided that no action required by this section shall be based upon a sample that is over 180 days old.

Violations of bacterial, coliform, and cooling temperature standards shall be followed promptly by inspection to determine and correct the cause. This inspection shall be made immediately when the notice required by this section is sent.

Samples may be taken from consecutive milking at the producer level and from consecutive lots of processed products and shall be taken when requested by the producer or processor. Analysis of those samples shall commence within 36 hours from their taking.

Reinstatement of the market milk or products of market milk shall be made when two consecutive samples taken within a seven-day period following notice of restricted use again meet the standard. For the purpose of this section sampling for reinstatement and the new compliance series shall begin with the first sample taken after use is restricted.

(Amended by Stats. 1996, Ch. 759, Sec. 11. Effective January 1, 1997.)









CHAPTER 3 - Restricted Use Market Milk and Manufacturing Milk and Cream

ARTICLE 1 - General Provisions

36301

Restricted use market milk, manufacturing milk, or manufacturing cream shall be sold only for manufacturing purposes and to be converted into some other form or product.

(Amended by Stats. 1996, Ch. 759, Sec. 13. Effective January 1, 1997.)



36302

Restricted use market milk, manufacturing milk, or manufacturing cream shall not be sold for human consumption in a fluid state.

(Amended by Stats. 1996, Ch. 759, Sec. 14. Effective January 1, 1997.)



36303

Restricted use market milk, manufacturing milk, or manufacturing cream shall not be sold in quantities of less than three gallons or in containers of less than three gallons capacity. Pasteurized manufacturing cream shall not be sold in quantities of less than one-half gallon or in containers of less than one-half-gallon capacity.

(Amended by Stats. 1996, Ch. 759, Sec. 15. Effective January 1, 1997.)



36304

The provisions of Sections 36301, 36302, and 36303 do not apply to milk or cream which is sold by a producer to a milk products plant.

(Amended by Stats. 1967, Ch. 306.)



36306

Manufacturing milk or manufacturing cream may be repasteurized once.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Manufacturing Milk Standards

36331

Manufacturing milk shall comply with all of the following requirements:

(a) It shall be free from foreign substances.

(b) It shall not contain any undesirable flavors or odors.

(c) It shall not contain more than 2,000,000 individual bacteria per milliliter as found by direct microscopic count.

In addition, manufacturing milk shall comply with the rules, regulations, and standards of the United States Department of Agriculture which govern quality standards of raw milk.

(Amended by Stats. 1978, Ch. 28.)












PART 3 - MANUFACTURED PRODUCTS

CHAPTER 1 - Generally

ARTICLE 1 - Quality Standards

36601

The director shall adopt, by regulation, quality standards that are necessary for any product which is defined in this division. These quality standards which are adopted by the director shall be not lower than those which are in effect under regulations of the United States Department of Agriculture, but may be higher if found by the director to effectuate the purposes of this part, and of this section, which are, among others, to provide dairy products to the consumers of this state of the highest possible quality.

(Amended by Stats. 1985, Ch. 512, Sec. 1.)



36602

The director, in determining the quality of any product which is sold, but not produced and processed in this state, shall ascertain that such product will meet the minimum quality requirements which are applicable to such product by the standards which are contained in, or established by, regulations which are adopted pursuant to this division.

(Enacted by Stats. 1967, Ch. 15.)



36603

Any standard which is established pursuant to this article shall expire on the 61st day after the final adjournment of the second regular session of the Legislature commencing after the establishment or issuance of such standard.

(Amended by Stats. 1969, Ch. 537.)



36604

No product for which standards are required to be established pursuant to Section 36601 is required to meet any quality standards which are in excess of those that are in effect under regulations of the United States Department of Agriculture, unless a like product is processed in this state and the processors of such like product in this state are also required to meet such higher standards.

(Enacted by Stats. 1967, Ch. 15.)



36605

Except as otherwise provided in Section 36604 and notwithstanding any other provisions of this part, no dairy products, as such products are defined in this division, shall be sold within this state unless they are of a quality which is comparable to that of the same product which is manufactured or processed pursuant to this division.

(Enacted by Stats. 1967, Ch. 15.)



36606

(a) Safe and suitable bacteria standards may be adopted by the director for use in specific dairy products except for varieties of hard and soft cheese. Any bacteria strain approved by the director under this section shall appear in the ingredient list of the product. The name of any bacteria strain approved by the director for use in a dairy product for which the standard does not otherwise require use of one or more bacteria strains shall appear with the product name on the principal display panel or panels of the package in letters not less than one-half the height of the letters used in the product name.

(b) The director shall establish a minimum viable organism count for any bacteria strain approved pursuant to this section in any dairy product for which the standard does not otherwise require use of one or more bacteria strains. The director shall also establish an official test procedure for the purpose of enforcing the minimum bacteria count level in any dairy products for which such a minimum has been established.

(Added by Stats. 1988, Ch. 1169, Sec. 1. Effective September 22, 1988.)






ARTICLE 2 - Temporary Standards

36631

(a) The Legislature intends that the director administer this article to accommodate, in a timely fashion, safe and wholesome milk products.

(b) This article applies to products resembling milk products that are processed and sold pursuant to Chapter 6 (commencing with Section 38901) and all milk and dairy products processed and sold pursuant to this division. This article does not apply to any of the following:

(1) Combination milk and food products processed and sold pursuant to regulations adopted pursuant to Article 3 (commencing with Section 36661).

(2) Special varieties of cheese processed and sold pursuant to regulations adopted pursuant to Section 37402.

(c) For purposes of this article, “new milk product” or “new product resembling a milk product” means a product for which no state statutory or administrative regulation standard of identity exists, and may include a product that is classified by the United States Food and Drug Administration as nonstandard.

(Amended by Stats. 1989, Ch. 758, Sec. 1.)



36632

(a) Upon the request of any interested person, the director may, following a properly noticed hearing, pursuant to subdivision (c) of Section 36634, grant a temporary standard for an initial period of one year. A temporary standard may be granted for a new milk product or a new product resembling a milk product. However, in no case shall a temporary standard be granted for a product for which a definition and standard was contained in a bill which was not enacted during the immediately preceding session of the Legislature. A hearing called pursuant to this section shall be by written brief, unless an oral hearing is specifically requested by an interested person.

(b) The petition shall include a proposed definition, standard, nomenclature, and label for the new product. The petition shall also address the relation between the proposed product and existing definitions and standards established for comparable products.

(Amended by Stats. 1989, Ch. 758, Sec. 2.)



36633

(a) A hearing called pursuant to this article shall be for the following purposes:

(1) Establishing if the product proposed for a temporary standard qualifies for that standard.

(2) Evaluating whether a temporary standard has been properly sought for the proposed product definition, standard, nomenclature, and label offered by the petitioner.

(b) Following the hearing, the director shall evaluate the temporary standard request on the basis of all of the following:

(1) Testimony submitted by all interested persons.

(2) The health and safety conditions under which the proposed product will be processed and distributed.

(3) Existing definitions and standards which are established for comparable products.

(c) In granting a temporary standard, the director shall establish an appropriate definition and nomenclature as well as quality and labeling requirements applicable to the permitted product.

(Amended by Stats. 1989, Ch. 758, Sec. 3.)



36634

The processing of a petition for a temporary standard shall conform to the following schedule:

(a) Notice of the requested hearing or denial thereof shall be announced by the director within 15 days after receipt of a temporary standard petition.

(b) A hearing called pursuant to this section shall be held not later than 65 days following receipt of a temporary standard petition.

(c) The hearing shall be conducted in procedural compliance with applicable provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) The petitioner for a temporary standard shall be notified of the director’s decision on the request not later than 30 days following the closing of the hearing. A temporary standard approved by the director shall be effective immediately upon issuance of the director’s decision, subject to Section 36637.

(Amended by Stats. 1989, Ch. 758, Sec. 4.)



36635

An unsuccessful petitioner for a temporary standard may repetition not earlier than 60 days following written notification of the denial of the original temporary standard request, if the proposed definition and standard have been modified in the interim or other conditions have changed so that a favorable ruling by the director might reasonably be expected.

(Repealed and added by Stats. 1986, Ch. 438, Sec. 2.)



36636

A temporary standard granted pursuant to this article may be renewed for a period of one year if the director determines that the renewal is necessary to adequately assess the market potential of the product. A second renewal of a temporary standard may be granted at the discretion of the director, except that in no case shall the second renewal be granted if legislation intended to permanently establish a standard and definition for the product currently being marketed pursuant to a temporary standard has not been introduced during the term of the standard.

The maximum duration of a temporary standard, including any renewals, shall not exceed three years.

(Repealed and added by Stats. 1986, Ch. 438, Sec. 2.)



36637

Upon granting a petition under this article, the director shall adopt the standard as an emergency regulation pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of this chapter, any regulations adopted under this article shall be deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Amended by Stats. 1989, Ch. 758, Sec. 5.)



36638

If the director fails to respond to a petition for a temporary standard within 65 days following receipt of the petition, the petitioner may thereafter utilize the standard. However, the right of petitioner to utilize the standard shall expire at the end of the calendar year of the Regular Session of the Legislature immediately following the year in which the use of that standard by petitioner commenced, unless that standard is enacted into law during that calendar year of the regular session of the Legislature.

(Added by Stats. 1989, Ch. 758, Sec. 6.)






ARTICLE 3 - Combination Milk and Food Products

36661

In addition to the standards for milk and milk products which are adopted pursuant to this division, the director may adopt separate standards and labeling requirements for any milk or milk product to which is added a food product of a kind which is not derived from milk and for which combination of the food product with milk or milk products no standard has been established or otherwise provided for in this division.

(Amended by Stats. 1985, Ch. 512, Sec. 4.)



36662

Every definition, standard, and labeling requirement which is adopted pursuant to this article expires on the 91st day after the final adjournment of the next general session of the Legislature.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Sweeteners

36670

Notwithstanding any other provision of law, sweeteners approved by the United States Food and Drug Administration for use in milk products may be added to milk products.

(Added by Stats. 1989, Ch. 199, Sec. 2. Effective July 25, 1989.)



36671

Prior to the use of any sweetener in a dairy product, the sweetener must be approved by the United States Food and Drug Administration for use in that milk product or the applicable milk product category.

(Added by Stats. 1989, Ch. 199, Sec. 2. Effective July 25, 1989.)



36672

Except as otherwise provided in this article, a milk product containing any sweetener shall be in conformance with all provisions of the applicable product definition and the identity standard specified in this division for the product.

(Added by Stats. 1989, Ch. 199, Sec. 2. Effective July 25, 1989.)



36673

A milk product containing any sweetener not included in the product identity standard shall be labeled in accordance with Section 36674 and all federal requirements, including any necessary consumer warning language and all ingredient labeling regulations.

(Added by Stats. 1989, Ch. 199, Sec. 2. Effective July 25, 1989.)



36674

(a) The director shall approve the label and the name for any milk product containing any sweetener not included in the product identity standard.

(b) The director may approve any name which is accurate, descriptive, not misleading, and which is consistent with applicable federal regulations. A milk product containing a sweetener not included in the product identity standard shall use a name that is modified by an appropriate word or words consistent with federal regulations.

(c) All words constituting the name of the product as approved by the director shall be in the same type size, style, and color.

(Added by Stats. 1989, Ch. 199, Sec. 2. Effective July 25, 1989.)



36675

The director shall, within 60 days after the effective date of this article, develop and distribute guidelines applicable to food handling establishments which serve milk products intended for on-premise consumption for which packaging takes place at the point of sale to the consumer. The guidelines shall specify how the use of a sweetener not included in the product identity standard shall be noticed to the consumer, including the posting of any health warning required under federal regulations.

(Added by Stats. 1989, Ch. 199, Sec. 2. Effective July 25, 1989.)









CHAPTER 2 - Frozen Dairy Products

ARTICLE 1 - General Provisions

36801

Pasteurized cream that is sold or used for ice cream, frozen dairy dessert, frozen dessert, or sherbet manufacture shall be clean, sweet, and free from undesirable flavors and odors. It shall contain not more than 75,000 bacteria per milliliter, official plate count.

(Amended by Stats. 1995, Ch. 150, Sec. 4. Effective January 1, 1996.)



36802

Milk and any milk product that is used in the manufacture of ice cream, frozen dairy dessert, frozen dessert, or sherbet shall be pasteurized.

(Amended by Stats. 1995, Ch. 150, Sec. 5. Effective January 1, 1996.)



36803

Sweet butter that is used in ice cream, frozen dairy dessert, and frozen dessert shall be unsalted butter made from sweet cream that is free from undesirable flavor or odors. It shall have a rating of not less than 92 in accordance with the standards for quality of creamery butter that are established in Article 2 (commencing with Section 37131) of Chapter 3. Cream to which has been added ripener or starter, or cream that has been neutralized, is not sweet cream within the meaning of this section.

(Amended by Stats. 1995, Ch. 150, Sec. 6. Effective January 1, 1996.)



36804

Every product which is defined in this chapter shall be advertised and labeled in accordance with regulations which are adopted by the director.

(Enacted by Stats. 1967, Ch. 15.)



36805

(a) Ice cream, frozen dairy dessert, frozen dessert, sherbet, or quiescently frozen confections when sold in package form shall be labeled with the name, address, and ZIP Code of the manufacturer, the wholesale distributor, or the retailer.

(b) If the name and address is not that of the original milk products processing plant, there shall be stamped, printed, or embossed upon the package, in a manner acceptable to the director, the plant number of the manufacturer or packer. This plant identification shall be consistent with, and not more restrictive than, the National Uniform Coding System for packaging identification of milk and milk products processing plants.

(Amended by Stats. 2006, Ch. 538, Sec. 203. Effective January 1, 2007.)



36806

Ice cream mix, frozen dairy dessert mix, and frozen dessert mix are unfrozen products that are used in the manufacture of ice cream, frozen dairy dessert, or frozen dessert. They shall comply with all the requirements for ice cream, frozen dairy dessert, or frozen dessert, respectively.

(Amended by Stats. 1995, Ch. 150, Sec. 8. Effective January 1, 1996.)



36807

The director, by regulations, may authorize the use of wholesome, edible dairy products, as permissible ingredients, in frozen dairy products, in addition to those for which standards are provided for under this code for such frozen dairy products.

(Added by Stats. 1975, Ch. 528.)



36808

Ice cream, frozen dairy dessert, frozen dessert, and sherbet may contain safe and suitable nonmilk-derived ingredients as specified in applicable provisions of the Code of Federal Regulations. If these nonmilk-derived ingredients are used, the minimum quantity of food solids required in this chapter for ice cream, frozen dairy dessert, frozen dessert, and sherbet shall be maintained exclusively of these additives.

(Amended by Stats. 1995, Ch. 150, Sec. 9. Effective January 1, 1996.)



36809

Federal nutritional labeling regulations apply to all frozen dairy products, except nutritional labeling provided for any frozen dairy product mix or any frozen dairy product dispensed by a soft serve establishment, shall state, on the basis of weight, the serving size upon which nutritional declarations are based.

(Added by Stats. 1990, Ch. 778, Sec. 1.)






ARTICLE 2 - Ice Cream

36861

Ice cream is a food that complies with Section 135.110 of Title 21 of the Code of Federal Regulations. Ice cream shall contain not more than 75,000 bacteria per gram.

(Amended by Stats. 2007, Ch. 339, Sec. 9. Effective January 1, 2008.)






ARTICLE 5 - Sherbet

36951

Sherbet is a food that complies with Section 135.140 of Title 21 of the Code of Federal Regulations. Sherbet shall contain not more than 75,000 bacteria per gram.

(Amended by Stats. 2007, Ch. 339, Sec. 10. Effective January 1, 2008.)



36952

Yogurt sherbet is a product that meets all the requirements and standards prescribed for sherbet, except as follows:

(a) It shall have an acidity of not less than six-tenths of 1 percent calculated as lactic acid.

(b) Bacteria standards which are specified for sherbet do not apply to yogurt sherbet.

(c) It shall have a yogurt content of not less than 40 percent.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 16. Effective June 6, 1994.)






ARTICLE 6 - Quiescently Frozen Confections

36981

Quiescently frozen confections means a clean and wholesome frozen, sweetened, flavored product in the manufacture of which freezing, which is not accompanied with stirring or agitation (generally known as quiescent freezing), has been used. This confection may be acidulated with harmless organic acid, may contain milk solids, may be made with or without added harmless pure or imitation flavoring, and with or without added harmless coloring approved by the secretary. The finished product may contain stabilizers at a level that is necessary to achieve the desired function. Quiescently frozen confections shall contain no more than 75,000 bacteria per gram.

(Amended by Stats. 2007, Ch. 339, Sec. 11. Effective January 1, 2008.)



36982

Quiescently frozen confections may be sold under trade names which are not misleading or deceptive.

(Enacted by Stats. 1967, Ch. 15.)



36983

A quiescently frozen confection shall be manufactured in a form of servings, individually packaged, bagged, or otherwise wrapped, properly labeled, and purveyed to the consumer in their original factory-filled package.

(Enacted by Stats. 1967, Ch. 15.)



36984

In the production of a quiescently frozen confection, no processing or mixing prior to the quiescent freezing shall be used that develops in the finished confection mix any physical expansion in excess of 10 percent.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Frozen Yogurt

36991

Frozen yogurt is a frozen dairy product. It shall be made from milk, with or without added milk solids, flavoring, or seasoning, which has been pasteurized and afterwards fermented by one or more strains of Lactobacillus bulgaricus, including yogurt strains, Streptococcus thermophilous and Lactobacillus acidophilus. It shall not be pasteurized following fermentation. It shall contain not more than 10 coliform bacteria per gram, contain not more than 10 colonies per gram each of molds, yeasts, and other fungi, and be free of any other objectionable bacteria that may impair the quality of the product.

(Amended by Stats. 2008, Ch. 236, Sec. 3. Effective August 1, 2008.)



36992

Frozen yogurt shall contain not less than 3.5 percent milkfat.

(Amended by Stats. 2008, Ch. 236, Sec. 4. Effective August 1, 2008.)









CHAPTER 3 - Butter

ARTICLE 1 - General Provisions

37101

As used in this chapter:

(a) “Package” includes cartons, wrappers, or other containers which are used for the sale of butter to the retail trade.

(b) When “numerals” appear following words which relate to scoring, the numerals represent the score of the butter, 100 being a perfect score.

(Enacted by Stats. 1967, Ch. 15.)



37102

All scoring of butter shall be in the manner which is specified in the regulations which are adopted by the director.

(Enacted by Stats. 1967, Ch. 15.)



37103

Quality designations shall be affixed on the package in a manner and fashion which is prescribed in the regulations which are adopted by the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Butter Grades

37131

All butter which is sold or distributed in package form, including such butter which is received from out-of-state points, shall be classified into grades which indicate its quality and shall be labeled and advertised by the use of one of the following designations:

(a) First quality.

(b) Second quality.

(Enacted by Stats. 1967, Ch. 15.)



37132

First quality butter is butter which scores not less than 92. The minimum requirements for first quality butter are as follows:

(a) It shall be fresh, sweet and clean in flavor if of fresh make, or sweet and clean if storage.

(b) The body shall be firm.

(c) The color shall be either light or medium and shall be uniform, except that it may show small curd specks or slight waviness.

(d) The salt shall be either light or medium, and free from grittiness.

(e) The package shall be clean, uniform, and sound.

(f) The defects in body, color, salt, and package shall not total over one point.

(Enacted by Stats. 1967, Ch. 15.)



37133

Second quality butter is butter which scores below 92, but not less than 90. The minimum requirements for second quality butter are as follows:

(a) It shall be fresh and fairly sweet and fairly clean in flavor if of fresh make or fairly sweet and fairly clean if storage.

(b) It may also be flat or lacking in flavor.

(c) The body shall be fairly firm, but may show slight defects in grain and texture.

(d) The color may be either light or medium and shall be fairly uniform, but may be wavy.

(e) The salt may be either light, medium or high, and shall be fairly uniform, but may be slightly gritty.

(f) The package shall be clean, uniform, and sound.

(Enacted by Stats. 1967, Ch. 15.)



37134

Butter which scores less than 90 shall not be sold or served to consumers. Such butter when sold shall be in bulk packages which contain not less than 30 pounds, and are labeled “for cooking and baking purposes only.”

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Butter Standards

37161

Butter is the product made by gathering the fat or fresh or ripened milk or cream into a mass, which also contains a small portion of other milk constituents.

(Enacted by Stats. 1967, Ch. 15.)



37162

Butter shall be clean and nonrancid and shall contain not less than 80 percent of milk fat.

(Enacted by Stats. 1967, Ch. 15.)



37163

Butter may contain salt or a harmless coloring matter.

(Enacted by Stats. 1967, Ch. 15.)



37164

Butter flavored with spices, condiments, garlic, chives, herbs, or other flavoring may be sold in whipped or solid form, provided the product meets the following requirements:

(a) The butter, before flavoring, meets all of the requirements for USDA 93 score (AA Grade) butter.

(b) The principal flavor is identified on the container with equal prominence with the word “butter.”

(c) The principal display panel has a list of all ingredients in the descending order of predominence, and identifies the name and address of the manufacturer.

(d) The product is processed in a licensed milk products plant.

(e) The product contains no preservative.

(Added by Stats. 1980, Ch. 790.)






ARTICLE 4 - Retail Packages

37191

Butter which is sold to the retail trade shall be labeled with the name and address of the manufacturer, the wholesale distributor, or the retailer. The following words shall appear above the name:

(a) The words “manufactured by” if the name of the manufacturer is given.

(b) The words “distributed by,” if the name of the wholesale distributor is given.

(c) The words “put up for” or “put up by,” as the case may be, if the name of the retailer is given.

(Enacted by Stats. 1967, Ch. 15.)



37192

Butter which is sold to the retail trade shall be labeled with the words “pasteurized” or “raw,” as the case may be.

(Added by Stats. 1967, Ch. 306.)






ARTICLE 5 - Bulk Packages

37221

Butter which is received in this state by brokers, jobbers, and other persons that receive butter in cubes, tubs, firkins, or other bulk packages shall be labeled with all of the following:

(a) The name and address of the manufacturer.

(b) The date on which the butter was manufactured.

(c) The original lot or churn number.

(Enacted by Stats. 1967, Ch. 15.)



37222

The markings shall remain on the packages until the butter which is contained in the packages is cut and wrapped for the retail trade.

(Enacted by Stats. 1967, Ch. 15.)



37223

The name of any city, county, or other geographical designation, or any word which may be pronounced the same as any city, county, or other geographical designation, except the address of the manufacturer, wholesale distributor, or retailer, whose name is printed on any package or wrapper, shall not appear upon any package or wrapper.

(Enacted by Stats. 1967, Ch. 15.)



37224

This article does not prohibit the use of a trademark or brand which has a geographical name if it was copyrighted or registered in the office of the Secretary of State of this state prior to Janaury 1, 1923.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Imported Butter

37261

Every person that sells, consigns, ships, or presents to any other person any butter that has been shipped or imported into this state from any place outside of the United States shall, before he does so, do all of the following:

(a) Cause to be stamped, marked, or printed upon the wrapper, or other container in blackface letters which are not less than one-eighth of an inch in height the word “imported.”

(b) Display in a conspicuous place in his public salesroom a sign, which shall be not less than one foot in height and two feet in length, which bears the words “imported butter sold here” in blackface letters not less than three inches in height and one-half inch in width upon a white ground.

(Enacted by Stats. 1967, Ch. 15.)



37262

Violation of this article is punishable by imprisonment in the county jail for not more than six months, or by a fine of not more than five hundred dollars ($500), or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 119. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 7 - Renovated Butter

37291

Renovated butter is the product made from impure or rancid butter reduced, for the purpose of cleansing and renovating, to a liquid state by melting and draining off the liquid milk fat and afterwards churning or otherwise manipulating it in connection with milk or any product of milk.

(Enacted by Stats. 1967, Ch. 15.)



37292

It is unlawful for any person to sell any renovated butter unless there is printed upon the label of each and every package, or other container in which such renovated butter is put up for sale or sold at retail, all of the following:

(a) The words “renovated butter” in letters which are at least as large as any other type or lettering on such label.

(b) The name and address of the manufacturer or distributor.

(c) The net weight of the contents of the package.

(d) A full and accurate statement of all the ingredients which are contained in the renovated butter.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 4 - Cheese

ARTICLE 1 - Varieties of Cheese

37401

Varieties of cheese are foods that conform to the applicable standards of identity provided for in Part 133 of Title 21 of the Code of Federal Regulations. Varieties of cheese that do not conform to these standards are special varieties and shall conform to the standards of composition adopted by the secretary by regulation and that are not inconsistent with the standards of identity in Part 133 of Title 21 of the Code of Federal Regulations.

(Amended by Stats. 1995, Ch. 150, Sec. 11. Effective January 1, 1996.)



37402

Cheddar cheese is a food that complies with Section 133.113 of Title 21 of the Code of Federal Regulations.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37403

Washed-curd cheese is a food that complies with Section 133.136 of Title 21 of the Code of Federal Regulations.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37404

Colby cheese is a food that complies with Section 133.118 of Title 21 of the Code of Federal Regulations.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37405

Monterey cheese or monterey jack cheese is a food that complies with Section 133.153 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37406

High-moisture jack cheese is a food that complies with Section 133.154 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37407

Cream cheese is a food that complies with Section 133.133 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37408

Cream cheese with other foods is a food that complies with Section 133.134 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37409

Pasteurized neufchatel cheese spread with other foods is a food that complies with Section 133.178 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37410

Pasteurized process cheese is a food that complies with Section 133.169 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37411

Pasteurized process cheese food is a food that complies with Section 133.173 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37412

Pasteurized cheese spread is a food that complies with Section 133.175 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37413

Cold-pack cheese is a food that complies with Section 133.123 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37414

Cold-pack cheese food is a food that complies with Section 133.124 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)






ARTICLE 2 - Cottage Cheese

37501

Dry curd cottage cheese is a food that complies with Section 133.129 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37502

Cottage cheese is a food that complies with Section 133.128 of Title 21 of the Code of Federal Regulations. Lowfat cottage cheese is a food that complies with Section 133.131 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)



37503

For the purposes of this article, dry curd cottage cheese or cottage cheese made from goat’s milk are special varieties of cheese.

(Amended by Stats. 1997, Ch. 329, Sec. 3. Effective August 21, 1997.)



37504

If dry curd cottage cheese or cottage cheese is made from certified raw milk, it shall be labeled as being made from certified raw milk.

(Amended by Stats. 1997, Ch. 329, Sec. 4. Effective August 21, 1997.)



37505

The packaging of dry curd cottage cheese or cottage cheese, and the addition of milk products to dry curd cottage cheese to make cottage cheese shall take place only in a licensed milk products plant.

(Amended by Stats. 1997, Ch. 329, Sec. 5. Effective August 21, 1997.)






ARTICLE 3 - Labeling

37601

Any cheese sold in this state shall be labeled in compliance with Title 21 of the Code of Federal Regulations.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 23. Effective June 6, 1994.)









CHAPTER 5 - Miscellaneous Dairy Products

ARTICLE 1 - Milk Fat or Butter Fat

38151

As used in this article, “Reichert-Meissl number” means the number of milliliters of decinormal alkali which are required to neutralize the acidity of the distillate from five grams of fat treated in the manner specified in the regulations adopted by the director. Such regulations shall conform as closely as possible to the methods which are described in the book, entitled “Official and Tentative Methods of Analysis of the Association of Official Analytical Chemists,” published from time to time by that association.

(Enacted by Stats. 1967, Ch. 15.)



38152

Milk fat or butterfat is the fat of milk. It shall have a Reichert-Meissl number not less than 24 and a specific gravity not less than 905/1000. In determining the specific gravity, milk fat at 40 degrees centigrade shall be compared with water at 40 degrees centigrade.

(Amended by Stats. 1967, Ch. 9.)






ARTICLE 2 - Skim Milk, Nonfat Milk, or Fat-free Milk

38181

Skim milk, nonfat milk, or fat-free milk is the product that results from the complete or partial removal of milk fat from milk. It shall contain not more than twenty hundredths of 1 percent of milk fat and not less than 9 percent of milk solids not fat, except that milk produced and marketed pursuant to Article 7 (commencing with Section 35921) of Chapter 2 of Part 2 of this division as skim milk shall contain not more than twenty hundredths of 1 percent of milk fat and not less than 8.5 percent of milk solids not fat.

(Amended by Stats. 1997, Ch. 329, Sec. 7. Effective August 21, 1997.)



38182

Skim milk, nonfat milk, or fat-free milk shall conform to the bacterial standards, coliform bacteria standards, and temperature standards of the grade or class of milk from which the skim milk is derived.

(Amended by Stats. 1997, Ch. 329, Sec. 8. Effective August 21, 1997.)



38183

All fluid skim milk which is sold for human consumption as such shall be derived from market milk.

(Enacted by Stats. 1967, Ch. 15.)



38184

Every container in which skim milk, nonfat milk, or fat-free milk is sold shall be plainly and conspicuously labeled with all of the following:

(a) The words “skim milk,” “nonfat milk,” or “fat-free milk.”

(b) The word “raw” or “pasteurized,” as the case may be.

(c) The grade or class of the milk.

(d) The name and address of the distributor.

(Amended by Stats. 1997, Ch. 329, Sec. 9. Effective August 21, 1997.)



38185

Every label which is required by this article shall be in letters of a size or boldness as to be legible by the purchaser or consumer. If the available space on any cap, bottle, or container for such labeling is not sufficient for the full name of the distributor, a sufficient portion of the distributor’s name which clearly identifies such distributor may be used in lieu of the entire distributor’s name.

(Amended by Stats. 1980, Ch. 134.)



38186

Every container of skim milk, nonfat milk, or fat-free milk, except a glass container, shall be labeled with the words “skim milk,” “nonfat milk,” or “fat-free milk” in letters not less than one-quarter inch in height and one-eighth inch in width.

(Amended by Stats. 1997, Ch. 329, Sec. 10. Effective August 21, 1997.)






ARTICLE 2.5 - Lowfat Milk or Light Milk

38191

Lowfat milk or light (lite) milk is a market milk product with added milk solids derived from market milk. Lowfat milk or light milk shall contain not less than 0.9 percent milk fat, not more than 1.1 percent milk fat, and not less than 11 percent of milk solids not fat.

(Amended by Stats. 1997, Ch. 329, Sec. 12. Effective August 21, 1997.)



38192

Except as otherwise provided in this article, lowfat milk or light (lite) milk shall meet all standards and requirements that are specified in this division for market milk.

(Amended by Stats. 1997, Ch. 329, Sec. 13. Effective August 21, 1997.)






ARTICLE 3 - Reduced-fat Milk

38211

Reduced-fat milk is a market milk product. It shall contain not less than 1.9 percent milk fat, not more than 2.1 percent milk fat, and not less than 10 percent of milk solids not fat.

(Amended by Stats. 1997, Ch. 329, Sec. 16. Effective August 21, 1997.)



38213

Except as otherwise provided in this article, reduced-fat milk shall meet all standards and requirements that are specified in this division for market milk. It shall be labeled “reduced-fat milk.”

(Amended by Stats. 1997, Ch. 329, Sec. 17. Effective August 21, 1997.)






ARTICLE 3.5 - High Nutrient Lowfat Milk

38221

(a) High nutrient lowfat milk is a market milk product with added milk solids derived from market milk. It shall contain not less than 1.0 percent milk fat or more than 1.2 percent milk fat and not less than 13.1 percent of total milk solids.

(b) In addition to any other vitamins and minerals which may be added, it shall contain the following vitamins and minerals: vitamin C, niacinamide, pyridoxine hydrochloride, calcium panothenate, magnesium, and zinc. When added, each of the above listed vitamins and minerals shall provide at least 25 percent of the United States Recommended Daily Allowance in an eight ounce serving.

(Added by Stats. 1986, Ch. 878, Sec. 1.)



38222

Except as otherwise provided in this article, high nutrient lowfat milk shall meet all standards and requirements which are specified in this division for market milk.

(Added by Stats. 1986, Ch. 878, Sec. 1.)



38224

High nutrient lowfat milk shall be labeled in accordance with statutes and regulations applicable to vitamin and mineral addition. The phrase “multiple vitamins and minerals added” shall appear with the product on the principal display panel or panels.

(Added by Stats. 1986, Ch. 878, Sec. 1.)






ARTICLE 4 - Evaporated Milk

38231

Evaporated milk is a food that complies with Section 131.130 of Title 21 of the Code of Federal Regulations.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 26. Effective June 6, 1994.)






ARTICLE 5 - Evaporated Cream or Clotted Cream

38241

Evaporated cream or clotted cream is cream from which a considerable portion of moisture has been evaporated.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5.5 - Evaporated Reduced-Fat Milk or Condensed Reduced-Fat Milk

38251

Evaporated reduced-fat milk or condensed reduced-fat milk is the liquid food obtained by the partial removal of water and milk fat from milk. The milk fat and total milk solids content of the food shall not be less than 2 percent and 19.5 percent, respectively. Evaporated reduced-fat milk shall contain added vitamins A and D as prescribed in Section 38252. These products shall be homogenized and packaged in hermetically sealed containers and so processed by heat, either before or after sealing, so as to prevent spoilage.

(Amended by Stats. 1997, Ch. 329, Sec. 19. Effective August 21, 1997.)



38252

The following vitamin requirements shall be followed:

(a) Vitamin A shall be present in such quantity that each fluid ounce of the food contains not less than 125 International Units thereof, within limits of good manufacturing practice.

(b) Vitamin D shall be present in such quantity that each fluid ounce of the food contains 25 International Units thereof within limits of good manufacturing practice.

(Added by Stats. 1981, Ch. 298, Sec. 12.)



38253

The following safe and suitable optional ingredients may be used:

(a) Carriers for vitamins A and D.

(b) Emulsifiers.

(c) Stabilizers, with or without dioctyl sodium sulfosuccinate (when permitted by and complying with the provisions of Section 172.810 of Title 21 of the Code of Federal Regulations).

(d) Characterizing flavoring ingredients, with or without coloring as follows:

(1) Fruit and fruit juice, including concentrated fruit and fruit juice.

(2) Natural and artificial food flavoring.

(Added by Stats. 1981, Ch. 298, Sec. 12.)






ARTICLE 6 - Evaporated Skimmed Milk

38261

Evaporated skimmed milk is a food that complies with Section 131.132 of Title 21 of the Code of Federal Regulations.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 28. Effective June 6, 1994.)






ARTICLE 11 - Dry Whole Milk

38361

Dry whole milk is a food that complies with Section 131.147 of Title 21 of the Code of Federal Regulations.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 30. Effective June 6, 1994.)






ARTICLE 12 - Extra Grade Edible Dry Whey, Dry Buttermilk, and Modified Dry Whey

38391

Extra grade edible dry whey is the product which results by spray drying sweet, fresh cheese whey which has been pasteurized, either before or during the process of manufacture at a temperature of 145 degrees Fahrenheit for 30 minutes or its equivalent in bacterial destruction, and to which no alkali or other chemical has been added.

(Amended by Stats. 1967, Ch. 306.)



38392

Extra grade edible dry whey and its reliquefied form shall have a clean whey flavor, free from objectional and nonwhey flavors and odors.

(Enacted by Stats. 1967, Ch. 15.)



38393

Extra grade edible dry whey shall contain not more than 50,000 bacteria per gram, not more than 1.25 percent of milk fat, not more than 5.00 percent of moisture, and not more than 0.16 percent of titratable acidity.

(Enacted by Stats. 1967, Ch. 15.)



38394

The alkalinity of ash which is contained in extra grade edible dry whey shall not exceed 225 ml. 0.1 normal hydrochloric acid (0.1 N HCl) per 100 grams. The scorched particle content shall be not more than 15.0 mg. and the solubility index shall be not more than 1.25 ml.

(Enacted by Stats. 1967, Ch. 15.)



38395

Extra grade edible dry whey shall have a uniform light color, free from lumps that do not break up under moderate pressure, and practically free from brown and black scorched particles.

(Enacted by Stats. 1967, Ch. 15.)



38396

Each container of extra grade edible dry whey shall be labeled with the full name of the product and with the word “pasteurized” when filled.

(Added by Stats. 1967, Ch. 306.)



38397

Buttermilk for drying shall be fresh, sweet and from the churning of sweet cream butter, with or without the addition of harmless lactic culture and unless cultured, shall be held at 45 degrees Fahrenheit or lower until processed. No neutralizing agent or chemical preservative may be added. The product shall be labeled “Extra Grade Dry Buttermilk.”

(Added by Stats. 1969, Ch. 537.)



38398

Modified dry whey means the class of foods manufactured from fresh, pasteurized, cheese whey by various processes and procedures under conditions prescribed by the director.

(Added by Stats. 1980, Ch. 790.)



38399

Safe and suitable substances, as defined in Section 130.3 of Title 21 of the Code of Federal Regulations, may be used in the chemical, physical, or microbial processing of whey during the manufacture of modified whey products.

(Added by Stats. 1980, Ch. 790.)



38400

The maximum standard plate count for modified dry whey shall not exceed 50,000 per gram, and the maximum coliform bacteria count shall not exceed 10 per gram. All other chemical, physical, and bacteriological standards for modified dry whey shall be consistent with, but shall not exceed, requirements established under the Federal Food, Drug, and Cosmetic Act.

(Added by Stats. 1980, Ch. 790.)



38401

Each container of modified dry whey shall be labeled “Modified Dry Whey.” The label shall also contain a descriptive term of the modification, approved in writing by the director, and a compositional analysis of the finished product. Except for bacterial counts, the compositional analysis shall include those values commonly associated with determining the grade of dry whey.

(Added by Stats. 1980, Ch. 790.)






ARTICLE 13 - Nonfat Dry Milk

38421

Nonfat dry milk is a food that complies with Section 131.125 of Title 21 of the Code of Federal Regulations. Grade A nonfat dry milk shall contain not more than 30,000 bacteria per gram and not more than 10 coliform bacteria per gram. Manufacturing grade nonfat dry milk shall comply with standards of the United States Department of Agriculture.

(Amended by Stats. 2007, Ch. 339, Sec. 12. Effective January 1, 2008.)






ARTICLE 14 - Milk Drink Mix

38451

Milk drink mix is a market milk product. It shall contain not less than 12 percent total milk solids, not less than 4 percent butterfat, and not more than one-half of 1 percent of pure and harmless edible stabilizer.

(Enacted by Stats. 1967, Ch. 15.)



38452

Milk drink mix shall contain no milk or milk products except market milk and milk products which are derived from market milk.

(Enacted by Stats. 1967, Ch. 15.)



38453

Milk drink mix may contain sweetening and harmless flavoring and coloring.

(Enacted by Stats. 1967, Ch. 15.)



38454

Milk drink mix shall be pasteurized and shall contain not more than 75,000 bacteria per gram.

(Amended by Stats. 1967, Ch. 306.)



38455

Each manufacturer of milk drink mix shall, upon request of the department, submit the names and delivery locations of all persons that receive milk drink mix from such manufacturer.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 16 - Milk Drink

38511

Milk drink is the product which is made from milk drink mix or UHT milk drink mix and which contains not less than 3.5 percent of milk fat nor more than 75,000 bacteria per gram.

(Amended by Stats. 1987, Ch. 646, Sec. 13. Effective September 15, 1987.)



38512

No milk or milk products, except market milk, market skim milk, or market cream, shall be combined with, or added to, milk drink mix or UHT milk drink mix in the freezing device in the making of milk drinks.

(Amended by Stats. 1987, Ch. 646, Sec. 14. Effective September 15, 1987.)






ARTICLE 17 - Milk, Reduced-Fat Milk, Lowfat Milk, or Light Milk, and Nonfat Milk, Skim Milk, or Fat-Free Milk with Lactobacillus Acidophilus Culture Added

38522

Milk with lactobacillus acidophilus culture added, reduced-fat milk with lactobacillus acidophilus culture added, lowfat or light (lite) milk with lactobacillus acidophilus culture added, and nonfat or fat-free milk with lactobacillus acidophilus culture added means a market milk product that has been pasteurized, cooled to a temperature not exceeding 45 °F, and afterwards inoculated with a pure culture of lactobacillus acidophilus.

(Amended by Stats. 1997, Ch. 329, Sec. 20. Effective August 21, 1997.)



38523

The manufacture, labeling, and sale of acidophilus milk and milk, reduced-fat milk, lowfat or light (lite) milk, and nonfat or fat-free milk with lactobacillus acidophilus culture added shall be in accordance with regulations adopted by the secretary after a hearing that is duly called. Interested parties shall be notified of the hearing.

(Amended by Stats. 1997, Ch. 329, Sec. 21. Effective August 21, 1997.)






ARTICLE 18 - Modified Milk

38531

Modified milk is market milk, evaporated milk, or powdered milk which has been altered in composition to conform to special nutritional requirements and which contains no fat or oil except milk fat.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 19 - Cultured Milks

38541

Cultured milks are foods that comply with Section 131.112 of Title 21 of the Code of Federal Regulations.

(Amended by Stats. 1997, Ch. 329, Sec. 22. Effective August 21, 1997.)



38542

Every container in which buttermilk is sold shall be labeled with a label containing all of the following information:

(a) The name and address of the distributor.

(b) The factory license number of the manufacturer, if the manufacturer is not the distributor.

(c) A statement that the product is pasteurized, if pasteurized.

(d) A statement that the product is cultured.

(e) A list of ingredients added, such as salt, stabilizers, and flavoring.

(f) If the principal label uses descriptive modifying terms, such terms shall not be false or misleading.

(Repealed and added by Stats. 1973, Ch. 347.)






ARTICLE 21 - Pasteurized Concentrated Milk

38601

Pasteurized concentrated milk is market milk which has been reduced to a semiliquid state by the removal of a portion of its water content by the aid of heat or the product derived from combining concentrated skim milk derived from market milk with market cream. It shall contain not less than 9.9 percent of milk fat and not less than 24 percent of milk solids not fat. It shall otherwise meet and be subject to all the requirements and standards for market milk, except as follows:

(a) It may be pasteurized before concentration but shall be pasteurized after concentration.

(b) It shall contain not more than 20,000 bacteria per gram.

(Enacted by Stats. 1967, Ch. 15.)



38602

Pasteurized concentrated milk shall be packaged in containers other than hermetically sealed containers.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 22 - Concentrated Skim Milk

38631

Concentrated skim milk is skim milk which is derived from market milk that has been reduced to a semiliquid state by the removal of a portion of its water content by the aid of heat.

(Enacted by Stats. 1967, Ch. 15.)



38632

Concentrated skim milk shall contain not less than 24 percent of milk solids not fat.

(Enacted by Stats. 1967, Ch. 15.)



38633

When concentrated skim milk is made entirely from grade A milk, its manufacturer may label it grade A.

(Added by Stats. 1968, Ch. 954.)






ARTICLE 23 - Flavored Milk

38651

Flavored milk is market milk to which has been added a stabilizer, sugar, syrup, or flavor made from wholesome ingredients. Flavored milk may be sold as flavored milk, flavored reduced-fat milk, flavored lowfat or light (lite) milk, flavored high nutrient lowfat milk, and flavored nonfat skim or fat-free milk. Flavored milk shall be labeled with the name of the product. The principal flavor may be substituted for the word “flavored” in the name of the product as, for example, “chocolate nonfat milk” in substitution for “flavored nonfat milk.” Flavored milk shall be so colored or contain ingredients that cause it to differ distinctly from milk in appearance and other characteristics.

(Amended by Stats. 1997, Ch. 329, Sec. 23. Effective August 21, 1997.)



38652

(a) Flavored milk is pasteurized, homogenized milk which meets all standards and requirements which are specified in this division for pasteurized, homogenized milk, and which are specified in Section 38651, except flavored milk shall contain not less than 3.25 percent milk fat.

(b) Flavored milk made from goat milk need not be homogenized, and shall contain not less than 2.8 percent fat.

(Amended by Stats. 1989, Ch. 512, Sec. 3.)



38653

Flavored lowfat milk shall contain not more than 1.2 percent milk fat. Flavored reduced-fat milk shall contain not more than 2.1 percent milk fat, and shall otherwise meet all standards and requirements that are specified in this division for lowfat or reduced-fat milk, and which are specified in Section 38651.

(Amended by Stats. 1997, Ch. 329, Sec. 24. Effective August 21, 1997.)



38654

Flavored nonfat skim or fat-free milk shall contain not more than twenty hundredths of 1 percent of milk fat, and shall otherwise meet all standards and requirements that are specified in this division for skim milk, nonfat milk or fat-free milk, and which are specified in Section 38651.

(Amended by Stats. 1997, Ch. 329, Sec. 25. Effective August 21, 1997.)



38655

Flavored high nutrient lowfat milk shall contain not more than 1.2 percent milk fat, and shall otherwise meet all standards and requirements which are specified in this division for high nutrient lowfat milk, and which are specified in Section 38651.

(Amended by Stats. 1997, Ch. 329, Sec. 26. Effective August 21, 1997.)






ARTICLE 25 - Sour Cream

38671

Sour cream is a food that complies with Section 131.160 of Title 21 of the Code of Federal Regulations. Sour cream shall contain not more than 10 coliform bacteria per gram.

(Amended by Stats. 2007, Ch. 339, Sec. 13. Effective January 1, 2008.)






ARTICLE 26 - Sour Cream Dressing

38701

Sour cream dressing is a product which is made from pasteurized market cream, with added milk solids derived from market milk, to which any strain, or two or more strains, of lactic acid producing organisms has been added to give it a distinct lactic acid flavor. It shall contain not less than 16 percent of milk fat and not less than 24 percent of total milk solids. It may contain salt and harmless edible stabilizers, emulsifiers, and coagulating enzymes as specified in Title 21 of the Code of Federal Regulations.

(Amended by Stats. 1991, Ch. 840, Sec. 3.)



38702

Sour cream dressing shall be labeled with the term “sour cream dressing” and with the name and address of the distributor.

(Enacted by Stats. 1967, Ch. 15.)



38703

At the time of sale to consumers, sour cream dressing shall be in containers of at least 1/2-gallon or 4-pound capacity.

(Amended by Stats. 1984, Ch. 641, Sec. 5.)






ARTICLE 27 - Yogurt

38731

Yogurt is a food that complies with Section 131.200 of Title 21 of the Code of Federal Regulations. Yogurt shall contain not more than 10 coliform bacteria per gram, and shall contain not more than 10 colonies per gram each of molds, yeasts, and other fungi.

(Amended by Stats. 2007, Ch. 339, Sec. 14. Effective January 1, 2008.)



38732

Whipped topping made from nonfat yogurt shall comply with the following standards:

(a) The product shall contain not less than 25 percent nonfat yogurt by weight.

(b) The product shall contain edible oil or fat other than milkfat and not less than 4 percent or more than 10 percent edible oil or fat from all sources.

(c) The product shall be sold in the frozen state and thawed prior to use. It shall weigh not less than two pounds per gallon.

(d) The product may contain nutritive carbohydrate sweeteners and may be characterized by the addition of flavoring ingredients.

(e) The product may contain harmless edible stabilizers and emulsifiers as specified in Title 21 of the Code of Federal Regulations.

(f) The product may contain fruit juices, harmless flavoring, and harmless coloring.

(g) The product shall be pasteurized.

(Repealed and added by Stats. 1994, Ch. 95, Sec. 37. Effective June 6, 1994.)






ARTICLE 29 - Light Cream, Heavy Cream, Whipping Creams, and Whipped Cream

38761

For the purposes of this article light cream, light whipping cream, heavy cream, and whipped cream are market cream products and shall contain not more than 20,000 bacteria per gram and not more than 10 coliform bacteria per gram.

(Repealed and added by Stats. 2007, Ch. 339, Sec. 16. Effective January 1, 2008.)



38762

Light cream, coffee cream, or table cream is a food that complies with Section 131.155 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 2007, Ch. 339, Sec. 16. Effective January 1, 2008.)



38763

Light whipping cream or whipping cream is a food that complies with Section 131.157 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 2007, Ch. 339, Sec. 16. Effective January 1, 2008.)



38764

Heavy cream or heavy whipping cream is a food that complies with Section 131.150 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 2007, Ch. 339, Sec. 16. Effective January 1, 2008.)



38765

Whipped cream is a food that complies with Section 131.25 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 2007, Ch. 339, Sec. 16. Effective January 1, 2008.)






ARTICLE 31 - Eggnog

38791

Eggnog is a food that complies with Section 131.170 of Title 21 of the Code of Federal Regulations. Eggnog shall contain not more than 20,000 bacteria per gram and not more than 10 coliform bacteria per gram.

(Amended by Stats. 2007, Ch. 339, Sec. 17. Effective January 1, 2008.)






ARTICLE 35 - Milk Products Made by Acidified Processes

38861

Acidified milk products are foods that comply with Section 131.111 or 131.162 of Title 21 of the Code of Federal Regulations.

(Amended by Stats. 1997, Ch. 329, Sec. 30. Effective August 21, 1997.)






ARTICLE 36 - Kefir Milk—A Cultured Milk

38871

Market milk or market milk combined with nonfat milk from market milk, with or without added market milk solids, flavoring, or seasoning, which is certified raw milk or has been pasteurized and afterwards fermented by Lactobacillus bulgaricus, Lactobacillus acidophilus, and Lactobacillus caucasicus may be sold as kefir, reduced-fat kefir, lowfat or light (lite) kefir, or nonfat, skim, or fat-free kefir, or such names as may be characteristic for the product and approved by the secretary. The product may contain harmless edible stabilizers not to exceed six-tenths of 1 percent. It shall contain no more than 10 coliform bacteria per gram and shall be free of molds, yeasts, and other fungi, and other objectionable bacteria that may impair the quality of the product.

(Amended by Stats. 1997, Ch. 329, Sec. 31. Effective August 21, 1997.)



38872

Kefir shall contain not less than 3.5 percent milk fat. Reduced-fat kefir shall contain not more than 2.1 percent milk fat. Lowfat kefir shall contain not more than 1.2 percent milk fat. Nonfat, skim, or fat-free kefir shall contain a maximum of twenty hundredths of 1 percent milk fat.

Kefir made from goat milk shall contain not less than 2.8 percent of milk fat.

(Amended by Stats. 1997, Ch. 329, Sec. 32. Effective August 21, 1997.)



38873

When offered for sale, kefir, reduced-fat kefir, lowfat or light (lite) kefir, and nonfat, skim, or fat-free kefir shall be labeled, on a principal panel of the container, with the name of the product, the name and address of the manufacturer or distributor, and a statement whether it is made from pasteurized milk or certified raw milk. If the name and address of the distributor are used, the factory license number of the manufacturer shall also appear on the carton or container. Kefir shall be labeled “Kefir a Cultured Milk.” Reduced-fat kefir shall be labeled “Reduced-fat Kefir a Cultured Milk.” Lowfat or light (lite) kefir shall be labeled “Lowfat Kefir a Cultured Milk” or “Light (Lite) Kefir a Cultured Milk.” Nonfat, skim, or fat-free kefir shall be labeled “Nonfat Kefir a Cultured Milk,” “Skim Kefir a Cultured Milk,” or “Fat-free Kefir a Cultured Milk.”

(Amended by Stats. 1997, Ch. 329, Sec. 33. Effective August 21, 1997.)



38874

Kefir, reduced-fat kefir, lowfat or light (lite) kefir, or nonfat, skim, or fat-free kefir, in liquid form, and with or without fruit added, shall be made from market milk and may be labeled as “Certified Raw,” “Certified Pasteurized,” or “Grade A.”

(Amended by Stats. 1997, Ch. 329, Sec. 34. Effective August 21, 1997.)






ARTICLE 37 - Fruit Kefir—A Cultured Milk

38875

Fruit kefir is kefir, reduced-fat kefir, lowfat or light (lite) kefir, or nonfat, skim, or fat-free kefir that contains not less than 8 percent by weight of clean, mature, sound fruit or its equivalent in other forms. The milk fat content of fruit kefir shall be not less than 2.8 percent. Lowfat or light (lite) fruit kefir shall contain not more than 1.2 percent milk fat. Reduced-fat kefir shall contain not more than 2 percent of milk fat. Nonfat, skim, or fat-free fruit kefir shall contain a maximum of twenty hundredths of 1 percent milk fat. Harmless coloring may be added to fruit kefir.

The milk fat content of fruit kefir made from goat milk shall not be less than 2.0 percent.

(Amended by Stats. 1998, Ch. 232, Sec. 4. Effective August 4, 1998.)



38876

When fruit is added to kefir, reduced-fat kefir, lowfat or light (lite) kefir, or nonfat, skim, or fat-free kefir, the name of the fruit shall appear on a panel of the carton or container immediately preceding the name of the product.

The words “Certified Raw,” “Certified Pasteurized,” or “Grade A” when used in the label of the product, shall precede the name of the fruit.

Fruit kefir in its composition and labeling shall otherwise comply with all the requirements of Article 36 (commencing with Section 38871).

(Amended by Stats. 1997, Ch. 329, Sec. 36. Effective August 21, 1997.)






ARTICLE 38 - Lactose Reduced Milk, Reduced-Fat Lactose Reduced Milk, Lactose Reduced Lowfat or Light Milk, and Lactose Reduced Nonfat, Skim, or Fat-Free Milk

38881

Lactose reduced milk, reduced-fat lactose reduced milk, lactose reduced lowfat or light (lite) milk, and lactose reduced nonfat, skim, or fat-free milk are market milk products resulting from the treatment of milk, reduced-fat milk, lowfat or light (lite) milk, or nonfat, skim, or fat-free milk by the addition of safe and suitable enzymes to convert sufficient amounts of the lactose to glucose or galactose so that the remaining lactose is less than 30 percent of the lactose in milk, reduced-fat milk, lowfat or light (lite) milk, or nonfat, skim, or fat-free milk.

(Amended by Stats. 1997, Ch. 329, Sec. 37. Effective August 21, 1997.)






ARTICLE 39 - Fromage Frais or Soft Fresh Cheese

38885

Nonfat market milk, with or without added market milk solids, which has been pasteurized and afterwards fermented by one or more strains of streptococcus lactis, streptococcus cremoris, streptococcus diacethylactis, or leuconostoc sp., and rennet with or without pasteurized market cream, flavoring, or seasoning may be sold as fromage frais or soft fresh cheese. These products may contain nutritive carbohydrate sweeteners. They shall contain no more than 10 coliform bacteria per gram.

(Amended by Stats. 1997, Ch. 329, Sec. 38. Effective August 21, 1997.)



38886

Fromage frais or soft fresh cheese shall have at least 70 percent of the lactose in the original milk solids removed through the whey. Fromage frais or soft fresh cheese shall have a maximum dry matter content of 24.5 percent prior to the addition of any bulky flavors.

(Added by Stats. 1986, Ch. 800, Sec. 8. Effective September 15, 1986.)



38887

Fromage frais or soft fresh cheese, without the addition of bulky flavors, shall contain not less than 3.5 percent of milk fat.

Fromage frais or soft fresh cheese made from goat milk, without the addition of bulky flavors, shall contain not less than 2.8 percent of milk fat.

(Amended by Stats. 1997, Ch. 329, Sec. 39. Effective August 21, 1997.)



38888

When offered for sale, fromage frais or soft fresh cheese shall be labeled on a principal panel of the container, with the name of the product, the name and address of the manufacturer or distributor. If the name and address of the distributor are used, the factory license number of the manufacturer shall also appear on the carton or container. Fromage frais or soft fresh cheese shall be labeled as “fromage frais” or “soft fresh cheese.”

(Amended by Stats. 1997, Ch. 329, Sec. 40. Effective August 21, 1997.)






ARTICLE 40 - Bulky Flavored Fromage Frais or Bulky Flavored Soft Fresh Cheese

38891

Bulky flavored fromage frais or bulky flavored soft fresh cheese is fromage frais or soft fresh cheese that contains clean, mature, sound fruit or its equivalent in other forms, or other bulky flavoring ingredients.

(Amended by Stats. 1997, Ch. 329, Sec. 41. Effective August 21, 1997.)



38892

When bulky flavor is added to fromage frais or soft fresh cheese, the name of the bulky flavor shall accompany the name of the product on the principal panel or panels of the label. Bulky flavored fromage frais or bulky flavored soft fresh cheese in its composition and labeling shall otherwise comply with all the requirements of Article 39 (commencing with Section 38885).

(Amended by Stats. 1997, Ch. 329, Sec. 42. Effective August 21, 1997.)






ARTICLE 41 - Lactose Reduced Dairy Products

38895.1

Safe and suitable enzymes, as approved by the director, may be added to dairy products for the purpose of conversion of lactose to glucose or galactose. Any added enzyme shall appear in the ingredient list of the product.

(Added by Stats. 1986, Ch. 610, Sec. 6.)



38895.2

“Lactose reduced” may be included in the nomenclature of the product if there has been conversion of sufficient amounts of lactose to glucose or galactose so that the remaining lactose is less than 30 percent of the original lactose of the dairy product. Lactose reduced dairy products shall meet all other compositional standards for the products except that the minimum solids-not-fat content for reduced-fat, lowfat, or light (lite) milk, and flavored reduced-fat, lowfat, or light (lite) milk, labeled as “lactose reduced” shall be 8.7 percent.

(Amended by Stats. 1997, Ch. 329, Sec. 43. Effective August 21, 1997.)









CHAPTER 6 - Products Resembling Milk Products

ARTICLE 1 - General Provisions

38901

The production and distribution of products resembling milk products, is hereby declared to be a business affected with a public interest. The provisions of this chapter are enacted in the exercise of the police powers of this state for the purpose of protecting the health, safety, and welfare of the people of this state.

(Repealed and added by Stats. 1968, Ch. 1250.)



38902

The Legislature further finds and declares all of the following:

(a) There is an increasing advent into the marketplace of food products which in appearance, taste and other physical characteristics resemble milk products, which are frequently mistaken by consumers for milk and milk products, which are used for the same or similar purposes as milk and milk products, which are frequently manufactured, transported and sold in the same places as milk and milk products, which are frequently packaged in the same types, sizes and shapes of containers as milk and milk products, which are suitable media for the growth and multiplication of micro-organisms; but which food products contain fats and oils other than milk fat in combination with milk products or contain no milk products.

(b) It is necessary in order to prevent and avoid false, misleading and deceptive marketing of such products resembling milk products, and in order to prevent deception and confusion among consumers, and in order to protect public health, that this chapter be enacted, and that the director from time to time promulgate regulations governing the labeling, identification and sanitary production of all such products.

(Repealed and added by Stats. 1968, Ch. 1250.)



38903

This chapter does not apply to:

(a) Margarine, dairy spread, or spread subject to Chapter 8 (commencing with Section 39351).

(b) A distinctive proprietary food compound which complies with all of the following requirements:

(1) Not readily mistaken in taste for milk, or for evaporated, skim, condensed, or dried milk.

(2) Prepared and designed for feeding infants and young children.

(3) Sold exclusively by druggists, orphanages, child welfare associations, hospitals, and similar institutions or for shipment outside of this state.

(c) Imitation ice cream and ice milk subject to Chapter 7 (commencing with Section 39151).

(d) Any product resembling a milk product which resembling product is subjected to a temperature high enough to sterilize the product and is packaged in an hermetically sealed container.

(Amended by Stats. 1985, Ch. 512, Sec. 5.)



38903.5

Imitation cheese or substitute for cheese are subject to the provisions of this chapter.

(Added by Stats. 1973, Ch. 341.)



38903.6

Nondairy frozen dessert is subject to the provisions of this chapter.

(Added by Stats. 1979, Ch. 440.)



38904

Except as provided in this section, no products resembling milk products shall be used in any of the charitable or penal institutions that receive assistance from the state. If the state is informed in writing that government holdings of milk or milk products cannot be purchased or acquired by the state, the Department of General Services may purchase for use in state institutions such products if requested to do so by the director of the department which has control of any state institutions for which such product is intended.

(Added by Stats. 1968, Ch. 1250.)



38905

It is unlawful for a restaurant or any other place where food is served to the public for consumption on the premises to misrepresent products resembling milk products as milk products.

(Repealed and added by Stats. 1982, Ch. 787, Sec. 4.2.)



38906

If a provision of this chapter and a provision of the Health and Safety Code are applicable to the same person and subject matter, the provisions of this chapter shall prevail.

(Added by Stats. 1968, Ch. 1250.)



38907

If any article, section, subdivision, sentence or clause of any provision of this chapter is for any reason adjudged unconstitutional or unenforceable, such decision does not affect the validity of the remaining provisions of this chapter. The Legislature hereby declares that it would have enacted all provisions of this chapter irrespective of the fact that one or more of such provisions is adjudged unconstitutional or unenforceable.

(Added by Stats. 1968, Ch. 1250.)



38908

The provisions of this chapter shall not be construed as necessitating any alterations or deviations in the normal and traditional methods of manufacturing, distributing, and selling products resembling milk products, except insofar as such methods specifically violate provisions of this chapter.

(Added by Stats. 1968, Ch. 1250.)






ARTICLE 2 - Definitions

38911

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1968, Ch. 1250.)



38912

“Products resembling milk products” means any food product for human consumption, except those referred to in Section 38903, which has the appearance, taste, smell, texture or color of a milk product and which, taken as a whole, bears resemblance to a milk product, could be mistaken for a milk product, or could be used as a substitute for a milk product.

(Amended by Stats. 1982, Ch. 787, Sec. 5.)



38914

“Imitation milk product” means a product resembling a milk product which contains oils, fats, or other ingredients, other than milk or milk products, in combination with milk or milk products. An imitation milk product may be referred to as a “filled product,” or by such other name or names as may be established from time to time by the director by regulation.

(Amended by Stats. 1982, Ch. 787, Sec. 7.)



38915

“Nondairy product” means a product resembling a milk product, but which nondairy product contains no milk or milk solids.

(Added by Stats. 1968, Ch. 1250.)






ARTICLE 3 - Standards

38924

The director shall adopt regulations providing for the healthfulness and standard of purity of products resembling milk products. The regulations shall be those reasonably necessary to ensure that the products are safe for human consumption under the circumstances under which they are likely to be offered for sale and consumed. The standards of purity, including bacterial standards, shall not be less than those of the milk products imitated or substituted.

(Amended by Stats. 1982, Ch. 787, Sec. 12.)



38925

When the use of market milk or any derivative or component of market milk is required in any milk product, any fluid milk, fluid skim milk, fluid cream, milk fat or milk solids used in an imitation milk product imitating the milk product shall be market milk.

(Amended by Stats. 1982, Ch. 787, Sec. 13.)



38926

Nondairy frozen dessert shall comply with the following standards:

(a) The product shall contain not less than one-half of 1 percent of edible oil or fat other than milk fat.

(b) The product shall contain 1.3 pounds of food solids per gallon at the time of sale to the consumer.

(c) The product may contain harmless edible stabilizers and emulsifiers as specified in Title 21 of the Code of Federal Regulations.

(d) The product may contain nutritive carbohydrate sweeteners.

(e) The product may contain fruit or fruit juices, nut meats, harmless flavoring, and harmless coloring.

(f) The product shall not contain more than 75,000 bacteria or 10 coliform bacteria per gram.

(Amended by Stats. 1991, Ch. 840, Sec. 7.)



38926.5

Nondairy frozen dessert mix is a product in a final, dry, or concentrated form used in the manufacture of nondairy frozen dessert. It shall comply with all the requirements of nondairy frozen dessert. It shall have been pasteurized or otherwise subjected to a process that has been proven, to the satisfaction of the director, to be equally effective.

(Added by Stats. 1979, Ch. 440.)






ARTICLE 4 - Plant Licensing

38931

It is unlawful to engage in the manufacture of products resembling milk products, unless a license for the then current calendar year for each separate plant or place used for such business is issued by the director pursuant to this article.

(Repealed and added by Stats. 1968, Ch. 1250.)



38932

Applications for a license shall be in the form which shall be prescribed by the director.

(Repealed and added by Stats. 1968, Ch. 1250.)



38933

The application shall be accompanied by a fee of one hundred dollars ($100). The fee shall be prorated on a monthly basis for any licensee that commences operations after the first quarter in any calendar year whether or not such plant was licensed during the preceding calendar year.

(Amended by Stats. 1969, Ch. 634.)



38934

The director shall issue to each applicant that satisfies the requirements of this chapter a license which entitles the applicant to manufacture, sell, or distribute products resembling milk products for the then current calendar year for which the license is issued, unless the license is sooner revoked or suspended.

(Added by Stats. 1968, Ch. 1250.)



38935

The license shall expire at the end of each calendar year, but shall remain in force during the month of January of the next succeeding year or such part of the month as may be necessary for the renewal of the license by the director.

(Added by Stats. 1968, Ch. 1250.)



38936

It is unlawful for any person to sell, give away, deliver, or to knowingly purchase or receive any product resembling milk products which has been produced in a plant that is in an insanitary condition, or that is handled by any carrier or any store or depot that is in an insanitary condition.

(Added by Stats. 1968. Ch. 1250.)



38937

Grounds for revocation or suspension of such license shall be the manufacture of products resembling milk products under unhealthful or insanitary conditions or which violate the provisions of Section 38924 or 38925.

(Added by Stats. 1968, Ch. 1250.)






ARTICLE 5 - Product Registration

38941

Any person engaged in the manufacture of products resembling milk products, shall register the products with the department as provided by this article.

(Added by Stats. 1968, Ch. 1250.)



38942

Application for a registered product shall be in the form which shall be prescribed by the department and shall include the ingredients of the product, and the proposed label or labels for the product. The director shall grant such application if he determines that the product will comply or has complied with the provisions of this chapter.

(Added by Stats. 1968, Ch. 1250.)



38943

The application shall be accompanied by a fee of twenty-five dollars ($25). The information required by Section 38942 shall be kept current and amended whenever any change is made.

(Amended by Stats. 1982, Ch. 787, Sec. 14.)



38943.5

Each registration which has been approved expires on December 31st of the second year after it was approved and may be renewed for two years by payment of a renewal fee of ten dollars ($10). The renewal shall be made on forms which are supplied by the director.

(Added by Stats. 1982, Ch. 787, Sec. 15.)



38944

No product resembling milk products shall be sold unless it has an active registration on file with the department.

(Added by Stats. 1968, Ch. 1250.)



38944.5

If renewal of any registration is not made within 60 days after expiration of the registration, the registration becomes null and void.

(Added by Stats. 1982, Ch. 787, Sec. 16.)



38945

In addition to any other penalty, the department may revoke or suspend the registration of any product resembling milk products for any violation of this chapter or the regulations adopted pursuant to this chapter.

(Amended by Stats. 1982, Ch. 787, Sec. 17.)



38946

All product registration made pursuant to this article shall be confidential. No information contained in the application for any such registration, or in the registration, shall be divulged by the director except if necessary for the proper determination of any court proceedings or hearing before the director.

(Added by Stats. 1968, Ch. 1250.)






ARTICLE 6 - Labels

38951

Any person or association or corporation engaged in the manufacture, sale, or distribution of products resembling milk products shall label such products in accordance with the provisions of this article and with regulations which shall be adopted by the director. The labels may be submitted to the director for approval.

(Repealed and added by Stats. 1968, Ch. 1250.)



38952

Each container which contains a product resembling a milk product, shall be labeled with the name and address of the manufacturer or distributor, and in the event the address is not the address of the manufacturer or final packaging plant, the label shall include the national uniform federal information processing standards state code number to be immediately followed by a hyphen and the plant number assigned by the appropriate state regulatory agency. The list of ingredients of any product resembling a milk product shall be immediately preceded by the product name, such as “Imitation ____,” “Nondairy Product,” “Filled Product,” or any other applicable term the director has established for the products by regulation. In addition, the director may, by regulation, require any other information to be included on the label which the director determines to be in the public interest.

(Amended by Stats. 1982, Ch. 787, Sec. 18.)



38952.5

Any product labeled as a “nondairy product” and containing one or more ingredients derived from milk shall clearly indicate upon such label, in a manner established by the director through regulation, which ingredients are milk derivatives.

(Added by Stats. 1979, Ch. 473.)



38953

An imitation milk product, the composition and physical characteristics of which closely resemble those of a milk product or a specified variety of a milk product may be labeled “imitation,” followed by the name of the milk product imitated; for example, “imitation milk,” “imitation coffee cream,” “imitation cheddar cheese.”

An imitation milk product, the composition and physical characteristics of which do not closely resemble those of a milk product or a defined variety of a milk product shall be labeled as “imitation” or “filled” or by any other term approved by the director, followed by a term which generally describes that category of milk product; for example, “imitation milk product,” “imitation cream product,” “imitation cheese product.”

(Repealed and added by Stats. 1982, Ch. 787, Sec. 20.)



38954

Labels or products resembling milk products may contain references and comparisons of the products with milk products as long as such statements are reasonable, relevant, truthful, complete, and not deceptive or misleading. The director may require satisfactory proof of the compliance of any statement with the provisions of this section.

(Added by Stats. 1968, Ch. 1250.)



38955

On the labels of imitation milk products the use of pictures and symbols depicting dairy or agricultural activities, or associating the product with such activities, and use of dairy or agricultural terms or words, or derivations or cognates thereof, shall be subject to restriction or prohibition by the director by regulation. The basis for such regulations shall be the degree to which such symbols or words make or fail to make a significant contribution to a truthful and complete representation of the product, or appear to be likely to be deceptive and misleading to the purchaser.

(Added by Stats. 1968, Ch. 1250.)



38956

Nondairy product containers and labels shall not contain any combination of words, symbols, marks, designs, or representations commonly used or associated with the sale, advertising, or distribution of milk products. The labels shall not contain statements regarding milk products except those permitted by Section 38954 and any necessary factual statement regarding any ingredient milk products.

(Amended by Stats. 1982, Ch. 787, Sec. 21.)






ARTICLE 7 - Advertising and Display

38971

No product resembling a milk product shall be advertised, displayed for sale, or sold in any manner or under any circumstances or conditions that is likely to mislead, deceive, or confuse consumers into believing such products are milk products.

(Added by Stats. 1968, Ch. 1250.)



38972

The director may adopt regulations to enforce the provisions of this article. In adopting the regulations, the director shall consider and follow, insofar as practical, the provisions of Sections 38952, 38954, 38955, and 38956, as well as any other relevant considerations. In addition the director may distinguish between different products or types of products on the basis of the nature of the product, its labeling, the manner in which it is customarily presented or is likely to be presented to the consumer, and any other relevant factors, if he or she determines the differentiation is warranted and in the public interest.

(Amended by Stats. 1982, Ch. 787, Sec. 23.)






ARTICLE 8 - Administration

38981

The director shall enforce the provisions of this chapter.

(Repealed and added by Stats. 1968, Ch. 1250.)



38982

The director may adopt any regulations necessary for the implementation and adequate enforcement and administration of the provisions of this chapter and that he determines are necessary to protect the public health and to prevent deception and confusion among consumers.

(Repealed and added by Stats. 1968, Ch. 1250.)



38983

The regulations shall be adopted after a public hearing in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1983, Ch. 101, Sec. 50.)



38985

Notwithstanding any other provisions of this chapter to the contrary, the director shall by regulation waive any of the provisions of this chapter as they apply to products resembling milk products manufactured for sale and distribution exclusively outside of this state, provided that the regulations contain provisions ensuring that the products will not be made available or sold to consumers in this state.

(Repealed and added by Stats. 1968, Ch. 1250.)



38986

If the director determines that fees established to enforce and administer this chapter exceed the cost of enforcing and administering this chapter, he or she may by regulation reduce the fees accordingly. If he or she determines that the fees are insufficient to defray the costs, he or she may use funds for the administration and enforcement of this chapter which are collected from producers and distributors pursuant to Article 14 (commencing with Section 62211) of Chapter 2 of Part 3 of Division 21 and which have been appropriated from the Department of Food and Agriculture Fund for this purpose.

(Amended by Stats. 1983, Ch. 101, Sec. 51.)



38987

Any moneys which are received by the director or the department pursuant to this chapter shall be paid into the State Treasury to the credit of the Department of Agriculture Fund to be expended as provided by the provisions of this chapter.

(Added by Stats. 1968, Ch. 1250.)






ARTICLE 9 - Civil Remedies and Penalties

38991

The director may bring an action to enjoin the violation, or the threatened violation, of any provision of this chapter or any regulation adopted under this chapter in the superior court in the county in which the violation occurs or is about to occur. There may be enjoined in one proceeding any number of defendants alleged to be violating the same provisions or regulations, although their properties, interests, residences, or places of business may be in several counties and the violations separate and distinct. Any proceeding which is brought pursuant to this section shall be governed in all other respects by the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1982, Ch. 787, Sec. 25.)



38992

Any person that violates any provision of this chapter or any regulation adopted under this chapter, is liable civilly in the amount of five hundred dollars ($500) for each and every violation. The penalty is to be recovered by the director in any court of competent jurisdiction. Any sum which is recovered under this section shall be deposited in the State Treasury to the credit of the Department of Food and Agriculture Fund.

(Added by Stats. 1982, Ch. 787, Sec. 25.)









CHAPTER 7 - Imitation Ice Cream and Ice Milk

ARTICLE 1 - General Provisions

39151

The ingredients, except fruits, nuts, and flavors, which are used in the manufacture of imitation ice cream or imitation ice milk, shall be pasteurized.

(Enacted by Stats. 1967, Ch. 15.)



39152

Imitation ice cream and imitation ice milk shall otherwise be manufactured, advertised, and sold pursuant to regulations which are adopted by the director.

(Enacted by Stats. 1967, Ch. 15.)



39153

It is unlawful for any person to sell imitation ice cream or imitation ice milk in bulk for purpose of resale.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Imitation Ice Cream and Ice Milk Standards

39181

Imitation ice cream and imitation ice milk are substances, mixtures, or compounds which are made in the imitation of, or which have the appearance of, ice cream or ice milk, and which contain any edible oil or fat, except milk fat, or which contain solids other than milk solids not fat except stabilizer, fruits, nuts, chocolate syrup, or sweetening.

(Enacted by Stats. 1967, Ch. 15.)



39182

Imitation ice cream shall contain not less than 10 percent of edible oil or fat.

(Enacted by Stats. 1967, Ch. 15.)



39183

Imitation ice milk shall contain not less than 2 percent of edible oil or fat, and harmless edible stabilizer as specified in Title 21 of the Code of Federal Regulations.

(Amended by Stats. 1991, Ch. 840, Sec. 8.)



39184

Imitation ice cream or imitation ice milk, at the time of sale by the manufacturer or retailer, shall not contain more than 75,000 bacteria per gram. Imitation ice cream and imitation ice milk shall otherwise conform to the composition and weight requirements which are specified in regulations of the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Labels and Signs

39211

Every container of imitation ice cream or imitation ice milk shall be conspicuously so labeled, and every place where imitation ice cream or imitation ice milk is sold, shall display a conspicuous, legible sign which contains the words “imitation ice cream sold here” or “imitation ice milk sold here”, as the case may be, in plain, block letters that are not less than six inches high. The sign display requirements of this section shall not apply to any place, except any vending machine whether mobile or otherwise, where imitation ice cream or imitation ice milk is sold in properly labeled consumer packages or containers for off-premises consumption.

(Enacted by Stats. 1967, Ch. 15.)



39212

If a trade name is used on any vehicle which conveys, or any place where imitation ice cream or imitation ice milk is sold, the words “imitation ice cream” or “imitation ice milk”, shall be the same size as the largest letters used in the trade name and as conspicuously placed. In no case shall the letters in the words “imitation ice cream” or “imitation ice milk” be less than six inches high.

(Enacted by Stats. 1967, Ch. 15.)



39213

A person shall not use the name “creamy,” “creamery,” or “dairy,” or the representation of a cow or any breed of dairy cattle, or any combination of such words, symbols, marks, designs, or representations commonly used in the sale, advertising, or distribution of ice cream.

(Enacted by Stats. 1967, Ch. 15.)



39214

Milk shakes, malted milks, or malts, as such terms are commonly used in the restaurant, confectionary, or soft drink trade shall not be made from imitation ice cream or imitation ice milk or served to any customer for consumption upon the premises where they are made unless there is displayed upon such premises and visible to all customers a sign, which, as the case may require, shall read: “Imitation ice cream used in the milk drinks served here” or “Imitation ice milk used in the milk drinks served here.”

Each such sign shall be printed in plain block letters not less than six inches high.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 8 - Margarine, Dairy Spread, and Spread

ARTICLE 1 - General Provisions

39351

Except as otherwise provided, the provisions of this code which relate to margarine, dairy spread, or spread are likewise applicable to colored margarine, colored dairy spread, or colored spread.

(Amended by Stats. 1985, Ch. 512, Sec. 7.)



39352

It is unlawful for any person knowingly to ship, or for any carrier for hire knowingly to receive for shipment, any margarine, dairy spread, or spread unless it is labeled in conformity with this chapter and shipped and receipted for in its true name, or unless it is in transit between foreign states.

(Amended by Stats. 1985, Ch. 512, Sec. 8.)



39353

It is unlawful for any person knowingly to possess or have under his or her control any margarine, dairy spread, or spread, except for actual consumption by himself or herself or his or her family, unless it is labeled in conformity with this chapter.

(Amended by Stats. 1985, Ch. 512, Sec. 9.)






ARTICLE 2 - Labeling of Shipping Containers

39381

Each person that manufactures any margarine, dairy spread, or spread shall comply with this article.

(Amended by Stats. 1985, Ch. 512, Sec. 10.)



39382

There shall be printed, stamped, or stenciled in a clear and durable manner upon one side of each tub, firkin, box, or other outer package in which margarine, dairy spread, or spread is removed from the place where it is produced or put up, as distinguished from the package in which it is to be put up for sale or sold at retail, all of the following:

(a) The words “oleomargarine,” “margarine,” “dairy spread,” or “spread,” as the case may be, in plain roman letters of not less than 36-point type.

(b) A statement, which is printed in plain roman type, of a size not smaller than pica, which states the name and address of the manufacturer or of the distributor.

(Amended by Stats. 1985, Ch. 512, Sec. 11.)






ARTICLE 3 - Labeling of Retail Packages

39411

It is unlawful for any person to sell any margarine, dairy spread, or spread, unless there is printed upon the label of each and every package, or other container in which the margarine, dairy spread, or spread is put up for sale or sold at retail all of the following:

(a) The words “oleomargarine,” “margarine,” “dairy spread,” or “spread,” as the case may be, in letters which are at least as large as any other type or lettering on the label. The word “oleomargarine,” “margarine,” “dairy spread,” or “spread” shall be of a color in strong contrast to the color of the container.

(b) The name and address of the manufacturer or distributor.

(c) The net weight of the contents.

(d) A full and accurate statement of all the ingredients which are contained in the substance in the package.

(Amended by Stats. 1985, Ch. 512, Sec. 13.)






ARTICLE 4 - Misrepresentation

39431

A person shall not sell or take orders for the future delivery of any margarine, dairy spread, or spread under the name of butter, or under the pretense that the substance is butter.

(Amended by Stats. 1985, Ch. 512, Sec. 14.)



39432

A person shall not, in connection or association with the sale or advertisement of any margarine, dairy spread, or spread represent or suggest by any means whatsoever that the substance is a dairy product. Nothing contained in this section shall, however, prevent an accurate and full statement of all of the ingredients which are contained in such substance.

(Amended by Stats. 1985, Ch. 512, Sec. 15.)






ARTICLE 6 - Margarine

39471

Margarine (oleomargarine) is a substitute for butter which contains not less than 80 percent edible oils or fat and otherwise conforms to Part 166 (commencing with Section 166.40) of Title 21 of the Code of Federal Regulations.

(Repealed and added by Stats. 1985, Ch. 512, Sec. 18.)






ARTICLE 7 - Colored Margarine, Dairy Spread, or Spread

39491

Colored margarine, dairy spread, or spread is margarine, dairy spread, or spread which has a tint or shade that contains more than 1.6 degrees of yellow, or of yellow and red collectively, but with an excess of yellow over red, measured in terms of the Lovibond tintometer scale or its equivalent.

(Amended by Stats. 1985, Ch. 512, Sec. 20.)






ARTICLE 8 - Dairy Spread

39501

Dairy spread is a substitute for butter which is made from a blend of milkfat, cultured buttermilk, milk solids-not-fat, and edible oil or fat, other than milk fat. Dairy spread may contain one or more of the following optional ingredients: salt, harmless flavor and color, any safe and suitable stabilizers and emulsifiers, and vitamins.

(Added by Stats. 1985, Ch. 512, Sec. 22.)



39502

Dairy spread shall contain a minimum of 40 percent fat and a minimum of 15 percent milk solids-not-fat; (60 percent of the blended fat ingredients shall be of milk fat origin) and may contain not more than 0.01 percent potassium sorbate to retard spoilage. Dairy spread shall be pasteurized.

(Added by Stats. 1985, Ch. 512, Sec. 22.)






ARTICLE 9 - Spread

39521

Spread is a substitute for butter consisting of mixtures of compounds which may include milk solids-not-fat and edible oils and fats that is made in imitation or semblance of butter and does not meet the definition for margarine or dairy spread.

(Added by Stats. 1985, Ch. 512, Sec. 23.)









CHAPTER 9 - UHT Milk Products

ARTICLE 1 - General Provisions

39701

“UHT” when used to describe a dairy product or a product resembling a milk product means that the product has been hermetically sealed in a container and so thermally processed in conformance with Section 113 of Title 21 of the Code of Federal Regulations and the provisions of the Grade A Pasteurized Milk Ordinance as to render the product free of microorganisms capable of reproducing in the product under normal nonrefrigeration conditions of storage and distribution. The product shall be free of viable microorganisms, including spores, of public health significance. UHT products, as defined in this chapter, shall meet the definition for aseptically processed milk and milk products in the Grade A Pasteurized Milk Ordinance.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39702

(a) All products defined in this chapter shall be labeled in accordance with the applicable general labeling requirements of the Grade A Pasteurized Milk Ordinance for aseptically processed milk and milk products.

(b) Except as otherwise provided in this section, all products defined in this chapter shall conform to the labeling requirements for market milk and applicable labeling provisions of the Code of Federal Regulations.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 2 - UHT Milk and Cream

39711

UHT milk and UHT cream is market milk or market cream processed and packaged pursuant to Section 39701. A harmless edible stabilizer as specified in Title 21 of the Code of Federal Regulations may be added to UHT milk or UHT cream.

(Amended by Stats. 1991, Ch. 840, Sec. 9.)



39712

UHT milk or UHT cream shall be made from market milk or market cream which meets all the requirements of this division for the respective class or grade of milk and cream which is used. However, the milk or cream need not be cooled if it has been demonstrated to the satisfaction of the director that this cooling is not required for the proper processing of the product.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39713

UHT milk shall contain not less than 3.25 percent milk fat and not less than 8.25 percent milk solids-not-fat.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39714

UHT cream shall contain not less than 18 percent milk fat.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39715

UHT milk or UHT cream which has been altered in composition to conform to special nutritional requirements or special dietary purposes shall include “modified” in its name. If the alteration is due to the use of additives, the additives shall be approved by the director and shall be stated on the label.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 3 - UHT Reduced-Fat Milk and UHT Lowfat or Light Milk

39721

UHT lowfat milk is market milk, evaporated market milk, condensed market milk, or dried market milk, or any combination thereof, processed and packaged pursuant to Section 39701. It may contain harmless edible stabilizers as specified in Title 21 of the Code of Federal Regulations. UHT lowfat milk shall be homogenized.

(Amended by Stats. 1991, Ch. 840, Sec. 10.)



39722

UHT reduced-fat milk shall contain not more than 2.1 percent milk fat and not less than 8.25 percent milk solids-not-fat. UHT lowfat or light (lite) milk shall contain not more than 1.2 percent milk fat and not less than 8.25 percent milk solids-not-fat.

(Amended by Stats. 1997, Ch. 329, Sec. 44. Effective August 21, 1997.)



39723

Except as otherwise provided in this article, UHT lowfat milk shall meet all the standards and requirements which are specified in this division for market milk.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 4 - UHT Nonfat Milk, Skim Milk, or Fat-Free Milk

39731

UHT nonfat, skim, or fat-free milk is the product that results from the complete or partial removal of milk fat from market milk. It shall be processed and packaged pursuant to Section 39701. It may contain harmless edible stabilizers as specified in Title 21 of the Code of Federal Regulations. UHT nonfat milk shall be homogenized. The product may be called “nonfat milk,” “skim milk,” or “fat-free milk.”

(Amended by Stats. 1997, Ch. 329, Sec. 45. Effective August 21, 1997.)



39732

UHT nonfat, skim, or fat-free milk shall contain not more than twenty hundredths of 1 percent of milk fat and not less than 8.25 percent milk solids-not-fat.

(Amended by Stats. 1997, Ch. 329, Sec. 46. Effective August 21, 1997.)



39733

Except as otherwise provided in this article, UHT nonfat, skim, or fat-free milk shall meet all the standards and requirements that are specified in this division for market milk.

(Amended by Stats. 1997, Ch. 329, Sec. 47. Effective August 21, 1997.)






ARTICLE 5 - UHT Flavored Milk

39741

UHT flavored milk is market milk, evaporated market milk, condensed market milk, or dried market milk, or any combination of them, which contains harmless sweetening, chocolate, chocolate syrup, or other harmless syrup or flavoring, or any combination of these syrups or flavorings, and harmless edible stabilizers as specified in Title 21 of the Code of Federal Regulations. It is homogenized, processed, and packaged pursuant to Section 39701.

(Amended by Stats. 1991, Ch. 840, Sec. 12.)



39742

UHT flavored milk shall contain not less than 3 percent milk fat and not less than 161/2 percent total solids.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 6 - UHT Flavored Cream

39751

UHT flavored cream is market cream to which nonfat dry milk solids derived from market milk have been added, which contains harmless flavoring or syrup, or any combination of harmless flavorings or syrups, and harmless edible stabilizers as specified in Title 21 of the Code of Federal Regulations and harmless stabilizing salts. It is homogenized, processed, and packaged pursuant to Section 39701.

(Amended by Stats. 1991, Ch. 840, Sec. 13.)



39752

UHT flavored cream shall contain not less than 20 percent milk fat.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 7 - UHT Flavored Reduced-Fat Milk and UHT Flavored Lowfat or Light Milk

39761

UHT flavored reduced-fat, lowfat, or light (lite) milk is market milk, evaporated market milk, condensed market milk, or dried market milk, or any combination thereof, which contains harmless sweetening, chocolate, chocolate syrup, or other harmless syrup or flavoring, or any combination of these syrups or flavorings, and harmless edible stabilizers as specified in Title 21 of the Code of Federal Regulations. UHT flavored reduced-fat, lowfat, or light (lite) milk shall be homogenized, processed, and packaged pursuant to Section 39701.

(Amended by Stats. 1997, Ch. 329, Sec. 48. Effective August 21, 1997.)



39762

UHT flavored reduced-fat milk shall contain not more than 2.1 percent milk fat and not less than 8.25 percent milk solids-not-fat. UHT flavored lowfat or light (lite) milk shall contain not more than 1.2 percent milk fat and not less than 8.25 percent solids-not-fat.

(Amended by Stats. 1998, Ch. 232, Sec. 10. Effective August 4, 1998.)






ARTICLE 8 - UHT Flavored Drink

39771

UHT flavored drink is milk or skim milk, evaporated, condensed, or dried milk, or nonfat milk solids, or any combination thereof, which contains harmless sweetening, chocolate, chocolate syrup, or other harmless syrup or flavoring, or any combination of these syrups or flavorings, and harmless edible stabilizer as specified in Title 21 of the Code of Federal Regulations. It may be homogenized and shall be processed and packaged pursuant to Section 39701.

(Amended by Stats. 1991, Ch. 840, Sec. 15.)






ARTICLE 9 - UHT Half-and-Half

39781

UHT half-and-half is a product consisting of market milk, market cream, nonfat dry milk derived from market milk, and market skim milk to which edible stabilizers and stabilizing salts may be added. It shall be processed and packaged pursuant to Section 39701.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39782

UHT half-and-half shall contain not less than 10.5 percent milk fat and not more than six-tenths of 1 percent stabilizer by weight.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 10 - UHT Sour Flavored Half-and-Half

39791

UHT flavored reduced-fat sour cream is a product consisting of market milk, market cream, and market skim milk to which edible stabilizers, stabilizing salts, and acidified flavoring may be added. It shall be processed and packaged pursuant to Section 39701.

(Amended by Stats. 1997, Ch. 329, Sec. 50. Effective August 21, 1997.)



39792

UHT sour flavored half-and-half shall contain not less than 9.4 percent milk fat and not more than six-tenths of 1 percent stabilizer by weight.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 11 - UHT Sour Cream

39801

UHT sour cream is market cream cultured with the addition of pure cultures of one or more strains of lactic acid bacteria. It may include one or more of the following optional ingredients: milk solids-not-fat derived from market milk, salt, or lactose. Harmless edible stabilizers and emulsifiers may be added to the extent required to accomplish the necessary physical effect. It shall be processed and packaged pursuant to Section 39701.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39802

UHT sour cream shall contain not less than 18 percent milk fat and not less than one-half of 1 percent acidity, expressed as lactic acid.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 12 - UHT Milk Drink Mix

39811

UHT milk drink mix is a market milk product which has been processed and packaged pursuant to Section 39701.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39812

UHT milk drink mix shall contain not less than 12 percent total milk solids, not less than 4 percent butterfat, and not more than one-half of 1 percent pure and harmless edible stabilizer by weight. It may contain sweetening and harmless coloring and flavoring.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 13 - UHT Dairy Spread

39821

UHT dairy spread is a product made from milk, cream, skim milk, or nonfat milk solids, or any combination thereof, to which may be added lactose, sodium caseinate, emulsifiers, stabilizers, stabilizing salts, and harmless coloring. The product shall be processed and packaged pursuant to Section 39701.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39822

UHT dairy spread shall contain not less than 30 percent milk fat and not more than six-tenths of 1 percent stabilizer and emulsifier combined by weight, unless otherwise stated on the label.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 14 - UHT Eggnog

39831

UHT eggnog is an unfrozen product which is made with milk, cream, evaporated or condensed milk, evaporated or condensed skim milk, dry milk solids, nonfat dry milk solids, buttermilk, whey, lactose, lactalbumins, lactoglobulins, and modified whey, or any combination thereof, egg yolk or whole eggs, sweetening, and harmless flavoring with or without harmless coloring. Harmless edible stabilizers may be added. UHT eggnog may contain ingredients authorized by the director, by regulation, under Section 38791.5. It shall be processed and packaged pursuant to Section 39701.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39832

UHT eggnog shall contain not less than 6 percent milk fat and not less than 8.25 percent milk solids-not-fat. It shall contain not less than one-half of 1 percent by weight of wholesome fresh egg yolk solids or the equivalent amount of egg yolk solids obtained from wholesome frozen egg yolks or from wholesome dried egg yolks or the equivalent amount in other approved form.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)



39833

Except as otherwise provided in this article, UHT eggnog shall meet all the standards and requirements which are specified in this division for eggnog.

(Added by Stats. 1987, Ch. 646, Sec. 17. Effective September 15, 1987.)






ARTICLE 15 - UHT Flavored Nonfat Milk

39841

UHT flavored nonfat, skim, or fat-free milk is market milk from which has been removed all or part of the milk fat and to which has been added any harmless syrup or flavoring, harmless sweetening, and harmless edible stabilizer. It is homogenized and processed and packaged pursuant to Section 39701. The product may be called “UHT flavored nonfat milk,” “UHT flavored skim milk,” or “UHT flavored fat-free milk” and the principal flavor may be substituted for the word “flavored” in the name of the product.

(Amended by Stats. 1997, Ch. 329, Sec. 51. Effective August 21, 1997.)



39842

UHT flavored nonfat, skim, or fat-free milk shall contain not more than twenty hundredths of 1 percent of milk fat and not less than 8.25 percent of milk solids-not-fat.

(Amended by Stats. 1997, Ch. 329, Sec. 52. Effective August 21, 1997.)









CHAPTER 10 - Dairy Beverages

39901

(a) Dairy beverages are milk and dairy food beverages resembling milk or milk products. However, dairy beverages do not conform to the compositional standards for milk or milk products as established in this code or Title 21 of the Code of Federal Regulations because they contain safe and suitable ingredients or combinations of ingredients not specified in those standards. Dairy beverages are products intended for consumption as a beverage. Milk or the components of milk shall comprise at least 15 percent of the product on a dry matter basis or at least 2 percent on a total weight basis.

(b) For purposes of establishing compliance with the minimum dairy ingredient criteria, dairy ingredients shall include all products, components, and derivatives of milk, including, but not limited to, whey and whey products and caseinates specified in subdivision (c) of Section 135.110 of Title 21 of the Code of Federal Regulations, but excluding added lactose.

(Amended by Stats. 2006, Ch. 538, Sec. 204. Effective January 1, 2007.)



39902

The product may not contain any added fats or oils other than milkfat, except those fats present in incidental amounts that are naturally occurring in, or contributed by, flavorings or characterizing food ingredients. When the product contains water as an ingredient, water shall be declared in the ingredient list.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39903

The product shall be pasteurized, ultra-pasteurized, or UHT processed and packaged, pursuant to the specifications and procedures for the applicable process contained in the Code of Federal Regulations. The labeling shall comply with any applicable labeling requirements contained in the Code of Federal Regulations applicable to the heat treatment used on the product.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39904

The product may be cultured with safe and suitable bacterial cultures following pasteurization, ultra-pasteurization, or UHT processing.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39905

This article does not apply to any product regulated under Chapter 6 (commencing with Section 38901) as a product resembling a milk product or any dairy product for which a standard is established in this division.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39906

The label of all products subject to this standard shall be submitted to the secretary for approval prior to sale. In addition to the labeling requirements specified in this article, the secretary may, by regulation, require or prohibit any other information, format, or design for the label that the secretary determines to be in the public interest.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39907

(a) The term “dairy beverage” or “a dairy beverage” may appear on the principal display panel of the product only when milk and the components or derivatives of milk comprise at least 30 percent of the product on a dry matter basis, or at least 4 percent on a total weight basis.

(b) When the term “dairy beverage” or “a dairy beverage” appears on the principal display panel, it shall be in letters not exceeding the height of the largest letters on the principal display panel.

(c) Notwithstanding subdivision (a), when the term “dairy beverage” or “a dairy beverage” appears on the information panel of the label of the product, it shall be clearly and conspicuously labeled in bold type and of a type size equal to that used in the ingredient list.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39908

The product shall be labeled with a common or usual name of the beverage or a fanciful name that does not mislead, deceive, or confuse the consumer. Use of the name “dairy beverage” or “a dairy beverage” is restricted to products that conform to the requirements of Section 39907. The name shall not cause the consumer to believe that the product is a milk product for which a standard is established in this division.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39909

Each container that contains the product shall be labeled with the name and address of the manufacturer or distributor, and in the event the address is not the address of the manufacturer or final packaging plant, the label shall include the national uniform federal information processing standards state code number to be immediately followed by a hyphen and the plant number assigned by the appropriate state regulatory agency.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39910

If the product is labeled “Grade A,” all dairy ingredients shall be derived from market milk.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39911

The label of the product may contain references to, and comparisons with, a milk product if those statements, symbols, marks, designs, or representations are reasonable, relevant, truthful, complete, and not deceptive or misleading. The secretary may require satisfactory proof of the compliance of any label with this section.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)



39912

No product subject to this standard shall be advertised, displayed for sale, or sold in any manner or under any circumstances or conditions that are likely to mislead, deceive, or confuse consumers into believing the products are products defined in this division. The secretary may require satisfactory proof of the compliance of a dairy beverage with this section.

(Added by Stats. 1994, Ch. 95, Sec. 47. Effective June 6, 1994.)












DIVISION 16 - CERTIFICATION, PROCESSING AND CANNING, AND CANNED FOODS

CHAPTER 1 - Certification of Agricultural Products

ARTICLE 1 - General Provisions

40501

This chapter does not apply to any investigation which is made or any certificate which is issued by any of the following:

(a) Any person, firm, or corporation in respect to canned or dried fruit which is shipped, packed, or stored by it.

(b) Any bona fide chamber of commerce, board of trade, or other bona fide nonprofit association of producers or merchants in respect to canned or dried fruit which is sold, shipped, packed, or stored by any of its members or other persons for whom it may make any such inspection or issue any such certificate.

(Enacted by Stats. 1967, Ch. 15.)



40502

The director may cooperate with the United States Department of Agriculture in carrying out this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Investigation and Certification

40531

The department may investigate and certify to other states and countries, shippers, or other financially interested parties the analysis, classification, grade, quality, or condition of any fruit, vegetable, or other agricultural product, either raw or processed, under regulations that the department may adopt, including the payment of reasonable service charges, the frequency of payment of the service charges, the procedure for payment, the procedure for refunds, and the penalties for late payment. The department may accredit persons or business entities to conduct the investigation or certification, or both the investigation and certification.

(Amended by Stats. 1998, Ch. 436, Sec. 3. Effective January 1, 1999.)



40532

Every certificate which relates to the analysis, classification, condition, grade, or quality of any agricultural product, either raw or processed, and every duly certified copy of such certificate, is prima facie evidence of the truth of the statements which are contained in it, if duly issued in accordance with any of the following:

(a) By the director under authority of this code.

(b) In cooperation between federal and state agencies, authorities, or organizations under authority of an act of Congress and an act of the legislature of any state.

(c) Under authority of a federal statute.

The presumption established by this section is a presumption affecting the burden of proof, but it does not apply in a criminal action.

(Amended by Stats. 1967, Ch. 262.)



40533

Any certificate which is issued by the state pursuant to this chapter or by any person shall truly state the grade, quality, and condition of the product which is certified. A true copy of any such certificate shall be furnished to the director or to the commissioner of the county where the shipment originated, on demand which is made in writing.

(Enacted by Stats. 1967, Ch. 15.)



40534

The director may contract with the United States Department of Agriculture to provide inspection and certification service for eggs and egg products and poultry meat classification pursuant to United States Department of Agriculture standards. The director may also contract with commissioners to perform such inspection and certification services pursuant to such contracts with the United States Department of Agriculture and for the enforcement of egg and poultry meat classification standards of this state.

(Added by Stats. 1972, Ch. 595.)



40535

(a) There is hereby created in the Department of Food and Agriculture Fund, the Analytical Laboratory Account, into which the residual balance of all reimbursements collected by the Secretary of Food and Agriculture for services rendered by the Center for Analytical Chemistry shall be deposited at the end of each fiscal year.

(b) Notwithstanding Section 221, upon appropriation by the Legislature, funds deposited in the Analytical Laboratory Account shall be used to fund services rendered, laboratory equipment repair or replacement, make modifications or upgrades to existing facilities, or for other uses that maintain the laboratory infrastructure.

(Added by Stats. 2005, Ch. 613, Sec. 1. Effective January 1, 2006.)






ARTICLE 3 - Funds

40561

Any money which is collected pursuant to this chapter shall be paid into the Department of Food and Agriculture Fund.

(Amended by Stats. 1983, Ch. 101, Sec. 52.)



40562

Within 90 days after the end of each fiscal year, the director shall prepare a statement which shows the receipt and expenditure during the fiscal year of funds provided for in this chapter. He shall, upon written request, forward a copy of this report to any party that is financially interested in the inspection work which is conducted pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Shipping Point Advisory Committee

40571

There is in the department a Shipping Point Advisory Committee consisting of nine members. The committee shall be appointed by the director and shall be composed of shippers of fruits and vegetables using inspection and certification services of the department. The director may appoint one additional member on the committee, who shall be a public member. Members of the committee shall receive no salary.

Upon the director’s request, the committee shall submit to the director the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the director as a public member of the committee. The director may appoint one of the nominees as the public member on the committee. If all nominees are unsatisfactory to the director, the committee shall continue to submit lists of nominees until the director has made a selection. Any vacancy in the office of the public member of the committee shall be filled by appointment by the director from the nominee or nominees similarly qualified submitted by the committee. The public member of the committee shall represent the interests of the general public in all matters coming before the committee and shall have the same voting and other rights and immunities as other members of the committee.

(Amended by Stats. 1978, Ch. 188.)



40571.1

It is hereby declared, as a matter of legislative determination, that shippers of fruits and vegetables appointed to the Shipping Point Advisory Committee pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such committee, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)



40572

The term of office of the members of the committee is three years. Appointment of the first members shall be made so that the terms of office of three members shall expire at the end of one year and three at the end of two years and three at the end of three years. Thereafter appointment shall be for full three-year terms. Vacancies shall be filled for an unexpired term.

(Added by Stats. 1970, Ch. 825.)



40573

The committee shall be advisory to the director on all matters pertaining to this chapter and shall make recommendations concerning the inspection and certification services rendered, including the annual budget and fees necessary to provide adequate inspection and certification services.

(Added by Stats. 1970, Ch. 825.)



40574

The director shall appoint an alternate for each committee member. In making these appointments, the director shall use the same criteria in selecting alternates as the regular members.

(Added by Stats. 1984, Ch. 996, Sec. 2.)



40575

Alternate members shall serve at committee meetings only in the absence of the member for whom the alternate is designated to serve in place of.

(Added by Stats. 1984, Ch. 996, Sec. 3.)



40576

Each member of the committee, or any alternate member serving in the absence of a regular member, may, with the approval of the director, be reimbursed for the actual and necessary expenses incurred in the performance of his or her official duties. However, a member or alternate member may not receive any other consideration for serving on the committee. The reimbursement shall be made at the rate permitted under the rules of the Department of Human Resources.

(Amended by Stats. 2012, Ch. 665, Sec. 23. Effective January 1, 2013.)



40577

(a) In order to operate economically and reduce expenses that may adversely impact persons subject to this chapter, on or before May 1 of any year, the committee may request the secretary, and the secretary may utilize any appropriate entity, to supply the field staff, office facilities, and supplies necessary to provide inspection services.

(b) Notwithstanding subdivision (a), the secretary is responsible for the administration of this chapter, the establishment of administrative procedures, and the uniformity, accuracy, and integrity of the inspection.

(Added by Stats. 1994, Ch. 542, Sec. 2. Effective January 1, 1995.)



40577.1

The secretary may establish rules and procedures to guide the entity described in Section 40577. The procedures may provide for all of the following:

(a) Employment, training, supervision, and compensation of inspectors.

(b) Use of existing, and acquisition of additional, equipment and supplies for field or office use.

(c) Leasing of facilities to support inspection activities.

(Added by Stats. 1994, Ch. 542, Sec. 3. Effective January 1, 1995.)



40577.2

The committee shall not request that the secretary utilize, and the secretary shall not utilize, an entity a majority of whose officers and employees are persons utilizing services provided by the department pursuant to this chapter.

(Added by Stats. 1994, Ch. 542, Sec. 4. Effective January 1, 1995.)



40577.3

The entity shall keep an accurate record of expenses incurred in performing its responsibilities. Those records shall be available for audit during regular business hours upon request of the secretary.

(Added by Stats. 1994, Ch. 542, Sec. 5. Effective January 1, 1995.)



40577.4

The secretary may require an entity to correct or cease any activity or function that is determined by the secretary not to be in the public interest, or that is in violation of this chapter, and shall notify the entity in writing of these specific acts.

(Added by Stats. 1994, Ch. 542, Sec. 6. Effective January 1, 1995.)



40577.5

The secretary shall reimburse the entity for its actual and necessary expenses upon receipt of an invoice approved by the secretary.

(Added by Stats. 1994, Ch. 542, Sec. 7. Effective January 1, 1995.)









CHAPTER 2 - Standards for Tomatoes

ARTICLE 1 - Definitions

40701

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Repealed and added by Stats. 1977, Ch. 783.)



40702

“Processing purposes” means tomatoes intended for the commercial production of processed products such as sliced, diced, quartered, halved, and whole tomatoes, tomato paste, puree, pulp, catsup, sauce, tomatoes in oil, juice, powder, flakes, and similar manufactured tomato products.

(Amended by Stats. 1989, Ch. 676, Sec. 2.)



40703

“Committee” means the Processing Tomato Advisory Committee.

(Amended by Stats. 1989, Ch. 676, Sec. 3.)






ARTICLE 2 - General Provisions

40730

The director shall not enforce this article during the period that any marketing order or commission covering the same subject is in effect.

(Added by Stats. 1989, Ch. 676, Sec. 4.)



40731

The standards which are established as authorized by this chapter are the only standards of quality for processing tomatoes that the director shall enforce.

(Amended by Stats. 1989, Ch. 676, Sec. 5.)



40732

Tomatoes for processing purposes, except hard green tomatoes for use in the manufacture of green tomato products, shall conform to the standards established under this chapter.

(Amended by Stats. 1989, Ch. 676, Sec. 6.)






ARTICLE 3 - Regulations

40760

The director shall not enforce this article during the period that any marketing order or commission covering the same subject is in effect. Section 58601) of Division 21 covering the same subject.

(Added by Stats. 1989, Ch. 676, Sec. 7.)



40761

The committee may submit to the director proposed regulations under this chapter. The director may adopt and enforce regulations for the following:

(a) Minimum standards and tolerances, for processing tomatoes which shall be cause for rejection by the director. However, no emergency regulations shall be established which raise or lower standards and tolerances.

(b) Minimum standards for color of processing tomatoes based on a comminuted raw product sample which shall be cause for rejection by the director. However, no emergency regulations shall be established which tend to raise or lower the comminuted color readings.

(c) Standards for processing tomatoes which shall not be cause for rejection by the director.

(d) Sampling and inspection procedures for processing tomatoes.

(e) Fees calculated to cover expected costs involved in the department performing the services specified in this chapter and in carrying out the regulations adopted under this chapter.

(f) Sanitation, equipment, inspection stations, and load identification data.

(g) Other regulations which are reasonably necessary for the administration and enforcement of this chapter.

(Amended by Stats. 1989, Ch. 676, Sec. 8.)






ARTICLE 4 - Powers of the Director

40781

The director may, for the purpose of inspection, enter any place where processing tomatoes may be found. The director may take for inspection samples as may be necessary to determine if any uncertified lot, load, or container of processing tomatoes complies with the standards established pursuant to this chapter. The director may subject samples to any method of inspection or testing as prescribed by regulation.

(Amended by Stats. 1989, Ch. 676, Sec. 10.)



40782

The director may cause the prosecution of any person violating any provision of this chapter, and may seize and hold the portion of any lot or load of tomatoes for processing purposes involved in a violation as may, in his or her judgment, be necessary as evidence.

(Amended by Stats. 1989, Ch. 676, Sec. 11.)






ARTICLE 5 - Inspection and Certification by the Director

40810

The director shall not enforce this article during the period that any marketing order or commission covering the same subject is in effect.

(Added by Stats. 1989, Ch. 676, Sec. 12.)



40811

The director shall inspect deliveries of tomatoes for processing purposes.

(Amended by Stats. 1989, Ch. 676, Sec. 13.)



40812

If the director finds that the tomatoes which are being delivered conform with the standards prescribed by regulations, the director shall issue a certificate to that effect.

(Repealed and added by Stats. 1977, Ch. 783.)



40813

If the director finds that the tomatoes delivered do not conform with the standards prescribed by regulations, the director shall issue a notice of rejection.

(Repealed and added by Stats. 1977, Ch. 783.)



40814

The director is not required to perform inspection at any place where adequate inspection facilities are not provided.

(Repealed and added by Stats. 1977, Ch. 783.)



40815

The inspection certificate which is issued pursuant to this chapter is prima facie evidence of the percentage of defects according to the definition of such defects as defined by regulations. The presumption established by this section is a presumption affecting the burden of proof, but it does not apply in a criminal action.

(Repealed and added by Stats. 1977, Ch. 783.)






ARTICLE 6 - Contract Inspection

40871

Loads of tomatoes which are offered for delivery by a producer to a processor in accordance with the terms of a contract between them shall be given inspection as may be required without undue delay and within a reasonable time after the load arrives at the processor or other point which is specified for the inspection.

(Amended by Stats. 1989, Ch. 676, Sec. 14.)



40872

Any load of tomatoes which is so offered for inspection and delivery that is rendered unsuitable for processing purposes as a direct result of unwarranted delay in inspection, willfully or negligently caused or permitted by the processor, shall be paid for by the processor at the full price that is agreed upon for tomatoes suitable for processing purposes and on the basis that the tomatoes were of the grade, quality, and condition which is stipulated in the contract.

If no price is stipulated in the contract, payment shall be made by the processor to the producer on the basis of the then prevailing market price for tomatoes of the grade, quality, and condition which is specified in the contract.

(Amended by Stats. 1989, Ch. 676, Sec. 15.)



40873

In addition to any other remedy, the producer so offering for inspection and delivery any load of tomatoes that has incurred any added handling costs as a direct result of the unwarranted delay in inspection and delivery, willfully or negligently caused or permitted by a processor, may recover the amount of the added handling costs by an action at law against the processor.

(Amended by Stats. 1989, Ch. 676, Sec. 16.)



40874

No producer shall have any rights under this article unless he shall register each load of tomatoes with the processor at the time he offers the load for inspection and delivery. The registration shall be made by obtaining from the processor a certificate, which the processor is, by this provision, required to furnish, that states the time of arrival of the load at the processor or other specified inspection point.

(Amended by Stats. 1989, Ch. 676, Sec. 17.)






ARTICLE 7 - Discrimination in Furnishing Raw Product Containers

40901

The failure of a processor willfully and without due cause to furnish raw product containers to a producer as agreed upon, or any willful discrimination against any producer in this regard, shall subject such processor to an action for all damages which are sustained by the producer as a direct result of the failure or discrimination, and judgment against any processor may be entered in the discretion of the court either for the amount of the damages sustained or for three times the amount. Treble damages may, however, only be awarded if the producer has furnished the processor written notice of the claimed failure or discrimination within 48 hours after the claimed failure or discrimination.

(Amended by Stats. 1989, Ch. 676, Sec. 19.)



40902

This article does not affect existing remedies for the violation of a contract but is in addition to such existing remedies.

(Repealed and added by Stats. 1977, Ch. 783.)






ARTICLE 8 - Fees

40930

The director shall not enforce this article during the period that any marketing order or commission covering the same subject is in effect.

(Added by Stats. 1989, Ch. 676, Sec. 20.)



40931

Each processor that receives deliveries of tomatoes for processing purposes is hereby designated as the authorized agent of the director to collect the inspection and certification fees which are chargeable to the processor and to each producer that delivers tomatoes.

(Amended by Stats. 1989, Ch. 676, Sec. 21.)



40932

The cost of the inspection and certification shall be borne equally by both the processor and the producer.

(Amended by Stats. 1989, Ch. 676, Sec. 22.)



40933

Any money which is collected pursuant to this article shall be remitted to the director weekly during the tomato processing season for deposit into the Department of Food and Agriculture Fund to be used in carrying out the purposes of this chapter.

(Amended by Stats. 1989, Ch. 676, Sec. 23.)



40934

Except as otherwise provided in this article, any money which is so collected and not used for the purposes of this chapter shall be returned to the processors from whom it was received for distribution to the processors and producers from whom the money was originally collected, in proportion to their several interests.

(Amended by Stats. 1989, Ch. 676, Sec. 24.)



40935

If the director determines, as to any money heretofore or hereafter collected as inspection and certification fees, that the return of the money with respect to any processing season is impracticable because of the smallness of the amounts returnable, or for any other reason, the money so collected shall not be so returned but shall remain in the Department of Food and Agriculture Fund and be available for expenditure for the purposes of this chapter in any subsequent year.

(Amended by Stats. 1989, Ch. 676, Sec. 25.)






ARTICLE 9 - Violations

40961

It is unlawful for any person to deliver or to accept tomatoes for processing purposes, or to process any tomatoes, which have not been certified as meeting the requirements of this chapter or the regulations established pursuant to this chapter.

(Amended by Stats. 1989, Ch. 676, Sec. 26.)



40962

It is unlawful for any person to deliver to a processor or for any processor to accept delivery of any load of tomatoes which has been rejected for failing to comply with the standards established pursuant to this chapter, until the load has been reconditioned to comply with the standards, reinspected, and a certificate issued by the proper enforcing officer.

(Amended by Stats. 1989, Ch. 676, Sec. 27.)



40963

It is unlawful for any person to remove, deface, or destroy, any warning tag or notice which has been placed by a proper enforcing officer upon a rejected lot or load of tomatoes for processing purposes.

(Amended by Stats. 1989, Ch. 676, Sec. 28.)






ARTICLE 10 - Processing Tomato Advisory Committee

41000

The director shall not enforce this article during the period that any marketing order or commission covering the same subject is in effect.

(Added by Stats. 1989, Ch. 676, Sec. 30.)



41001

There is in the department the Processing Tomato Advisory Committee, which consists of 10 members. The director shall appoint five members who shall be producers of tomatoes for processing and five members who shall be representatives of processors engaged in the processing of tomatoes. The director may appoint one additional member of the committee, who shall be a public member.

Upon the director’s request, the committee shall submit to the director the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the director as a public member of the committee. The director may appoint one of the nominees as the public member on the committee. If all nominees are unsatisfactory to the director, the committee shall continue to submit lists of nominees until the director has made a selection. Any vacancy in the office of the public member of the committee shall be filled by appointment by the director from the nominee or nominees similarly qualified submitted by the committee. The public member of the committee shall represent the interests of the general public in all matters coming before the committee and shall have the same voting and other rights and immunities as other members of the committee.

(Amended by Stats. 1989, Ch. 676, Sec. 31.)



41002

It is hereby declared, as a matter of legislative determination, that producers of tomatoes for processing and processors engaged in processing tomatoes appointed to the Processing Tomato Advisory Committee pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that the representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to the committee, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Amended by Stats. 1989, Ch. 676, Sec. 32.)



41003

In making selection of the membership of the committee, the director shall take into consideration the recommendations of organizations and associations of producers of tomatoes for processing and of processors of tomatoes for processing.

(Amended by Stats. 1989, Ch. 676, Sec. 33.)



41004

The committee member’s term of office shall be three years. Any vacancies which occur during an unexpired term shall be filled by appointment for the unexpired term.

(Repealed and added by Stats. 1977, Ch. 783.)



41005

The committee shall be advisory to the director on all matters pertaining to standards for tomatoes for processing purposes. The committee may do any of the following:

(a) Recommend to the director administrative regulations which relate to the administration and enforcement of this chapter.

(b) Recommend to the director the institution and promotion of scientific research.

(c) Recommend to the director the sampling for conditions not currently provided for in this chapter or regulations adopted pursuant to this chapter.

(d) Advise the director on all matters pertaining to this chapter including the annual budget and revenue necessary to accomplish the purpose of this chapter.

(Amended by Stats. 1989, Ch. 676, Sec. 34.)



41006

The committee shall meet at the call of its chairman or at the request to the director of any three members of the committee. It shall meet at least once each year.

(Repealed and added by Stats. 1977, Ch. 783.)



41007

The meetings of the committee shall be held in the office of the department at Sacramento, or elsewhere within the state, if necessary for the proper performance of its duties.

(Repealed and added by Stats. 1977, Ch. 783.)



41008

Each member of the committee, any alternate member serving in the absence of a regular member, and any member of an advisory committee appointed by the chairman of the committee, may, with approval of the director, be reimbursed for the actual and necessary expenses incurred in the performance of their official duties. However, members may not receive any other consideration. Any of these reimbursements shall be made at the rate permitted under the rules of the Department of Human Resources.

(Amended by Stats. 2012, Ch. 665, Sec. 24. Effective January 1, 2013.)



41009

The director shall appoint an alternate member for each committee member. In making the appointments the director shall appoint a producer as alternate for each producer member and a processor representative as alternate for each processor representative, and shall give consideration to the representative of the member for whom the alternate is designated to serve.

(Amended by Stats. 1989, Ch. 676, Sec. 35.)



41010

Alternate members shall serve at committee meetings only in the absence of the member for whom they are designated as alternate.

(Repealed and added by Stats. 1977, Ch. 783.)









CHAPTER 3 - Grapes for Wine and Byproducts

ARTICLE 1 - General Provisions

41101

The director shall have supervision and control over the commissioners and their deputies or inspectors in the performance of their duties under this chapter.

(Enacted by Stats. 1967, Ch. 15.)



41102

The certificates which are provided for in this chapter are prima facie evidence of the true average soluble solids test of all of the grapes in the lot or load under consideration. The presumption established by this section is a presumption affecting the burden of proof, but it does not apply in a criminal action.

(Amended by Stats. 1967, Ch. 262.)






ARTICLE 2 - Exceptions

41131

This chapter does not apply to grapes which are marketed by or through a nonprofit cooperative marketing association unless the board of directors of the association elects to have the soluble solid determination of the grapes of its members determined as provided in this chapter and notifies the agricultural commissioner of each county in which the association operates any winery of such election.

(Enacted by Stats. 1967, Ch. 15.)



41132

This chapter does not affect the right of a purchaser of grapes for wine and byproducts purposes to specify a minimum percentage of soluble solids as a definition of maturity of the grapes if the price which is to be paid is to be determined other than on the basis of the soluble solid contents of the grapes.

(Amended by Stats. 1975, Ch. 1073.)






ARTICLE 3 - Determination of Soluble Solids Generally

41161

In order to prevent fraud and deception in any transaction which involves fresh grapes for wine and byproducts purposes, that requires the extraction or pressing out of the juice, in which the average percentage of soluble solids in the juice of such grapes is the basis for the amount of the purchase price, the determination of such average percentage of soluble solids shall be made by the commissioner or his deputies or his inspectors.

(Amended by Stats. 1975, Ch. 1073.)



41162

Each lot or load of such grapes which is delivered shall be tested at or immediately after the time of delivery and the average soluble solids test of the juice of such grapes shall be certified to by such officer, in accordance with regulations which are prescribed by the director.

(Enacted by Stats. 1967, Ch. 15.)



41163

Each commissioner shall provide for the taking of samples, making tests, and issuing the certificates which are required in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



41164

The board of supervisors of the county shall establish a scale and method of collection of fees, to be paid for each certificate which is provided for in this chapter. The scale of fees which are established for the certificates shall be based upon the approximate cost of the inspection, sampling, and testing which is necessary to the certification of the percentage of the soluble solids in each lot or load of grapes. The certification fee shall be paid by the person that accepts delivery of the grapes. One-half of the fees may be deducted from funds owed to the person who delivered the grapes.

(Amended by Stats. 1983, Ch. 769, Sec. 1.)






ARTICLE 4 - Determination of Soluble Solids, Rot, and Foreign Material by the Director

41191

Notwithstanding any other provisions which are contained in this chapter and in lieu of such determinations by the commissioner, the director may make determinations of the average percentage of soluble solids in the juice of fresh grapes and certify, by the issuance of a certificate, to marketing order advisory boards, handlers, associations, or financially interested persons the determinations and findings which are so made if both of the following conditions are satisfied:

(a) A marketing order is made effective or the director is requested to determine the average percentage of soluble solids as required by this chapter by any person that is engaged in the business of purchasing fresh grapes for wine and byproducts or processing purposes which require the extraction or pressing out of the juice of the grapes.

(b) The director and the commissioner determine that such determinations can be more effectively made by the director.

(Amended by Stats. 1975, Ch. 1073.)



41192

In order to prevent fraud and deception in any transaction which involves fresh grapes for wine and byproducts purposes, when the percentage of rot or foreign material has any effect on the amount of the purchase price, the determination of such percentage shall be made by the director.

(Added by Stats. 1975, Ch. 1073.)



41193

When any transaction involves fresh grapes for wine and byproducts purposes, the purchaser shall notify the seller, in writing, prior to delivery, of the conditions relating to soluble solids, rot, and foreign materials affecting the purchase price to be paid for such grapes.

(Added by Stats. 1975, Ch. 1073.)



41194

For the purpose of carrying out this article, the director may establish necessary regulations, including reasonable fees which are to be charged for the services and for the acceptance of advance fees to effectuate the determination. Any fees which are so established shall be based upon the approximate cost of the service which is rendered. Fees shall be paid by the person that accepts delivery of the grapes. One-half of the fees may be deducted from money owed to the person who shipped the grapes.

(Amended by Stats. 1983, Ch. 769, Sec. 1.5.)



41195

Any money which is received pursuant to this article shall be paid into the Department of Food and Agriculture Fund to be expended in carrying out this article.

(Amended by Stats. 1983, Ch. 101, Sec. 54.)






ARTICLE 5 - Wine Grape Inspection Advisory Committee

41201.5

There is in the department a Wine Grape Inspection Advisory Committee consisting of eight wine producers and eight wine grape growers appointed by the director. The director shall appoint one additional member to the committee, who may be a public member. The members of the committee shall receive no compensation.

In making appointments to the committee, the director shall appoint only one person to represent any one winery or growers’ firm, and shall make every effort to ensure that there is geographical representation from the major wine grape production areas in the state.

This section shall become operative on January 1, 1996.

(Amended by Stats. 1993, Ch. 172, Sec. 2. Effective January 1, 1994. Section initially operative January 1, 1996, by provisions from this amendment.)



41202

The Legislature hereby declares that it intends that the wine producers and wine grape growers appointed to the Wine Grape Inspection Advisory Committee pursuant to this article shall represent and further the interests of the grape industry. The Legislature also declares that this representation and furtherance of the grape industry serves the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed as members of the committee, the grape industry is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Repealed and added by Stats. 1990, Ch. 92, Sec. 2. Effective May 11, 1990.)



41203

The term of office of each member of the committee is three years.

(Repealed and added by Stats. 1990, Ch. 92, Sec. 2. Effective May 11, 1990.)



41204

The members of the committee, alternate members when acting as members or when requested to perform certain actions by the committee, and subcommittee members, may be reimbursed, upon request, for necessary expenses incurred by them in the performance of their duties.

(Repealed and added by Stats. 1990, Ch. 92, Sec. 2. Effective May 11, 1990.)



41205.5

The members of the committee, or their voting alternates, consisting of at least five producers and five processors, shall constitute a quorum. Any action of the committee shall require not less than five affirmative votes of the processor members and five affirmative votes of the producer members.

This section shall become operative on January 1, 1996.

(Amended by Stats. 1993, Ch. 172, Sec. 4. Effective January 1, 1994. Section initially operative January 1, 1996, by provisions from this amendment.)



41206

The committee shall select a chairperson and a vice chairperson from among its members, and other officers as it deems necessary. The committee may adopt such regulations as it deems necessary for the conduct of its meetings and functions to carry out the objectives of this article.

The office of the chairperson and vice chairperson shall alternate annually between the producer and processor members. In any year that a processor member is the chairperson, a producer member shall be the vice chairperson, and in any year that a producer member is the chairperson, a processor member shall be vice chairperson. The committee may recommend such subcommittees as it deems necessary to assist the committee and the director.

(Repealed and added by Stats. 1990, Ch. 92, Sec. 2. Effective May 11, 1990.)



41207.5

(a) The committee shall be advisory to the director on all matters pertaining to this chapter and certification of the quality of grapes used for processing pursuant to Section 40531 and shall make recommendations concerning the inspection and certification services rendered, including the annual budget and fees necessary to provide adequate inspection services. All recommendations for budgets and assessment fees shall be submitted to the director on or before May 1 of each year.

(b) The committee’s primary goal shall be to recommend to the director objective criteria and inspection procedures for all quality conditions that have an effect on the acceptance of, or on the amount of the purchase price of, fresh grapes for wine and byproduct purposes.

(c) This section shall become operative on January 1, 1996.

(Amended by Stats. 1993, Ch. 172, Sec. 6. Effective January 1, 1994. Section initially operative January 1, 1996, by provisions from this amendment.)



41207.6

(a) In order to operate economically and reduce expenses that may adversely impact persons subject to this chapter, the committee may, on or before January 15 of any year, request the director to utilize an appropriate entity, rather than personnel of the department, to supply the field staff and supplies necessary to provide inspection services.

(b) Notwithstanding subdivision (a), the director shall be responsible for the enforcement of this chapter, the establishment of enforcement procedures, and the uniformity, accuracy, and integrity of inspection.

(c) This section is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1992, Ch. 319, Sec. 7. Effective January 1, 1993.)



41207.7

The director may provide rules and procedures to be used by the entity in administering this chapter. The procedures may include:

(a) Employment, training, supervision, and compensation of inspectors.

(b) Use of existing, and acquisition of, additional equipment and supplies.

(Added by Stats. 1992, Ch. 319, Sec. 8. Effective January 1, 1993.)



41207.8

The committee shall not recommend and the director shall not utilize, an entity a majority of whose officers and employees are persons regulated by this chapter.

(Added by Stats. 1992, Ch. 319, Sec. 9. Effective January 1, 1993.)



41207.9

The entity shall keep an accurate record of expenses incurred in performing its responsibilities. Those records shall be available for audit during regular business hours upon request of the director.

(Added by Stats. 1992, Ch. 319, Sec. 10. Effective January 1, 1993.)



41207.10

The director may require an entity to correct or cease any activity or function that is determined by the director not to be in the public interest or in violation of this chapter, and shall notify the entity in writing of these specific acts.

(Added by Stats. 1992, Ch. 319, Sec. 11. Effective January 1, 1993.)



41207.11

The director shall reimburse the entity for its actual and necessary expenses upon receipt of an approved invoice.

(Added by Stats. 1992, Ch. 319, Sec. 12. Effective January 1, 1993.)



41208

The committee shall meet at the call of the chairperson or at the request to the director of any three members of the committee. The committee shall meet at least once a year. The meetings of the committee shall be held at locations in California which will tend to ensure industry participation and productive meetings.

(Added by Stats. 1990, Ch. 92, Sec. 2. Effective May 11, 1990.)



41209

The director shall appoint an alternate member for each committee member. In making the appointments, the director shall appoint a wine producer as the alternate for each wine producer member and a wine grape grower as the alternate for each wine grape grower member, and shall consider persons suggested by the member for whom the alternate is designated to serve.

(Added by Stats. 1990, Ch. 92, Sec. 2. Effective May 11, 1990.)



41210

Alternate members shall serve at committee meetings only in the absence of the member for whom they are designated as the alternate.

(Added by Stats. 1990, Ch. 92, Sec. 2. Effective May 11, 1990.)



41211

(a) The director, in consultation with the University of California and the California State University, shall conduct a study on the feasibility of establishing a public or private program, or a combination thereof, for the development of new grape-based products and their uses and for promoting and marketing these new products.

(b) The Wine Grape Inspection Advisory Committee, created pursuant to Section 41201, shall form a subcommittee, consisting of five grower members of the committee who shall each represent geographically different grape growing regions of the state, to advise the director with respect to the study described in subdivision (a).

(c) The director shall report his or her findings to the Governor, the Assembly Committee on Agriculture, and the Senate Committee on Agriculture and Water Resources, not later than January 1, 1992.

(Added by Stats. 1990, Ch. 1007, Sec. 1.)









CHAPTER 4 - Canned Foods

ARTICLE 1 - General Provisions

41301

This chapter provides certain standards of quality, condition, or fill of container and requirements for marking of fruits and vegetables, including olives, which are packed in tin or glass containers.

(Enacted by Stats. 1967, Ch. 15.)



41302

Any act that is made unlawful by Part 5 (commencing with Section 109875) of Division 104 of the Health and Safety Code is not made lawful by reason of this part. This part does not limit the powers of the State Department of Health Services.

(Amended by Stats. 1996, Ch. 1023, Sec. 62. Effective September 29, 1996.)



41303

Any person or any common carrier may refuse to accept for shipment or transportation, and may refuse to ship or to transport, any canned fruit, including olives, which upon inspection are found to be, or to be packed, in violation of this chapter. Any such person or common carrier may reserve the right in any receipt, bill of lading, or other writing which is given to the consignor, to reject for shipment or transportation and to return to such consignor, or to hold at the expense and risk of the consignor, all canned fruit, including olives, which upon inspection are found to be, or to be packed, in violation of this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Enforcement

41331

The State Director of Health Services shall be charged with the enforcement of this chapter and for that purpose he shall have all the powers heretofore conferred upon the Director of Agriculture.

(Amended by Stats. 1977, Ch. 1252.)



41332

The State Director of Health Services, for the purpose of enforcing this chapter, may do all of the following:

(a) Enter and inspect every place within the state where canned fruits or vegetables, including olives, are canned, stored, shipped, delivered for shipment, or sold, and inspect all fruits or vegetables, including olives, and containers that are found in that place.

(b) Seize and retain possession of any canned olives or canned fruits or vegetables that are packed, shipped, delivered for shipment, or sold in violation of this chapter, and hold them pending the order of the court.

(c) Cause to be instituted and to be prosecuted in the superior court of any county of the state in which may be found canned olives or canned fruits or vegetables that are packed, shipped, delivered for shipment, or sold, in violation of this chapter, an action for the condemnation of canned olives or canned fruits or vegetables as provided by Part 5 (commencing with Section 109875) of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 63. Effective September 29, 1996.)






ARTICLE 3 - Standards Generally

41361

The following fruits and vegetables shall not be canned, packed, shipped, or sold within this state:

(a) Fruits or vegetables which are unclean, immature, mouldy, overripe, infested with brown rot, scab, shothole fungus, or other defects to the extent of rendering the product unwholesome.

(b) Olives which are unclean, immature, mouldy, overripe, infested with fungus, rot, or other defects to the extent of rendering the product unwholesome.

(c) Olives which are processed or artificially colored to the extent that the meat has been turned black, or the flavor has been impaired.

(Enacted by Stats. 1967, Ch. 15.)



41362

In addition to the standards and requirements which are prescribed by Section 41361, the standard of quality, condition, and fill of container and requirements for marking of canned fruits and vegetables are those which are promulgated or to be promulgated by the Secretary of the United States Department of Agriculture.

(Amended by Stats. 1982, Ch. 639, Sec. 1.)






ARTICLE 4 - Size Standards Generally for Canned Ripe Olives

41421

Tolerances above or below the count per pound of a designated size of olives shall be established which conform to the tolerances adopted by the United States Department of Agriculture in its United States Standards for Grades of Canned Ripe Olives.

(Repealed and added by Stats. 1982, Ch. 639, Sec. 3.)






ARTICLE 5 - Disposition of Ripe Olives Which Are Below Specified Sizes

41441

The following varieties of ripe olives shall not be packed, shipped, delivered for shipment, or sold within this state, as whole or pitted or broken pitted canned ripe olives, if they are below the following specified sizes:

(a) Mission and Manzanillo varieties of small size, and any mutations, sports, or other derivations of these varieties.

(b) Obliza variety of medium size, and any mutations, sports, or other derivations of this variety.

(c) Ascolano, St. Agostino, and Barouni varieties of extra large size, and any mutations, sports, or other derivations of these varieties.

(d) Sevillano variety having a count range of 75 per pound.

(Repealed and added by Stats. 1982, Ch. 639, Sec. 5.)






ARTICLE 6 - Violations

41551

Except as otherwise provided in Section 41552, any person, firm, company, or corporation that violates any provision of this chapter is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than ten dollars ($10) nor more than one thousand dollars ($1,000), or shall be imprisoned in the county jail for a term not exceeding six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 120. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



41552

A person shall not be convicted of a violation of any provision of this chapter if such person establishes a guaranty, which is signed by the person that resides or is lawfully engaged in business in the state, by or for whom the canned fruit, including olives, in question were originally packed, to the effect that the product in question complies in all respects with the provisions of this chapter. Such guaranty, to afford protection, shall contain the name and address of the party that made such guaranty. Such guarantor shall be amenable to all of the prosecutions, fines, and penalties which are provided for by this chapter.

(Enacted by Stats. 1967, Ch. 15.)



41553

One-half of all fines which are collected by any court or judge, for the violations of the provisions of this chapter shall be paid to the State Treasurer for credit to the General Fund.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Abatement

41581

If the State Director of Health Services finds, after investigation and examination, that any canned fruits or vegetables, including olives, that are found in the possession of any person, firm, company, or corporation are misbranded or mislabeled within the meaning of this chapter, he or she may seize the canned fruits or vegetables, including olives, and tag them “embargoed.” The canned fruits or vegetables, including olives, shall not thereafter be sold, removed, or otherwise disposed of pending a hearing and final disposition as provided by Part 5 (commencing with Section 109875) of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 64. Effective September 29, 1996.)



41582

Canned fruits or vegetables, including olives, which are found to be mislabeled or misbranded within the meaning of this chapter may, by order of any court or judge, be seized and destroyed.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 5 - Standards for Garlic and Onions forDehydration

ARTICLE 1 - Definitions

41701

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1978, Ch. 887.)



41702

“Dehydrating garlic or onions” means garlic or onions which are suitable for dehydration purposes.

(Added by Stats. 1978, Ch. 887.)



41703

“Dehydration purposes” means the commercial dehydration of garlic and onions.

(Added by Stats. 1978, Ch. 887.)






ARTICLE 2 - General Provisions

41710

The secretary shall not enforce this article, Article 3 (commencing with Section 41721), Article 5 (commencing with Section 41751), Article 6 (commencing with Section 41801), or Article 8 (commencing with Section 41861), during the period that any marketing order covering the same subject is in effect.

(Added by Stats. 1998, Ch. 674, Sec. 1. Effective January 1, 1999.)



41711

The secretary shall initially adopt the American Dehydrated Onion and Garlic Association quality standards for garlic and onions suitable for dehydration purposes. Those standards shall be subject to subdivision (a) of Section 41865.

(Amended by Stats. 1998, Ch. 674, Sec. 1.5. Effective January 1, 1999.)



41712

Except as otherwise provided in Section 41713, quality standards which are established pursuant to this chapter are the only standards of quality for dehydrating garlic or onions. The provisions of any contract entered into on or after January 1, 1979, to sell dehydrating garlic or onions, or to deliver such garlic or onions on consignment, which prescribe other or different quality or maturity requirements, are ineffective, and in such contracts the quality standards which are prescribed pursuant to this chapter shall be implied by law.

(Added by Stats. 1978, Ch. 887.)



41713

The quality standards which are established pursuant to this chapter shall be considered as a grade under Chapter 1 (commencing with Section 40501). If a marketing order is issued pursuant to Chapter 1 (commencing with Section 58601) of Part 2 of Division 20, which established uniform grading and inspection for dehydrating garlic and onions, then and so long as it is effective, the provisions of such marketing order shall control and the provisions established by regulations are ineffective as to garlic or onions which are covered by such marketing order.

(Added by Stats. 1978, Ch. 887.)






ARTICLE 3 - Regulations

41721

The secretary by regulation may do all of the following:

(a) Prescribe methods of selecting samples of lots, loads, or containers of garlic and onions for dehydration purposes, which shall be reasonably calculated to produce by sampling fair representations of the entire lot, load, or container sampled.

(b) Prescribe the methods and procedures for determination of moisture content in deliveries of garlic or onions for dehydration purposes.

(c) Establish and record on the certificate items or conditions affecting lots, loads, or containers of garlic or onions for dehydration purposes, other than those defects established by regulation.

(d) Adopt and enforce other regulations as reasonably necessary for the enforcement of this chapter.

(Amended by Stats. 1998, Ch. 674, Sec. 2. Effective January 1, 1999.)






ARTICLE 4 - Powers of the Secretary

41731

The secretary, for the purpose of inspection, may enter any place where garlic or onions for dehydration purposes may be found and take for inspection such representative samples as may be necessary to determine whether or not any uncertified lot or load of garlic or onions complies with the quality standards established pursuant to this chapter, and the percentage of garlic or onions that are not suitable for dehydration purposes. The secretary may subject samples of garlic or onions to any method of inspection or testing prescribed by regulation.

(Amended by Stats. 1998, Ch. 674, Sec. 4. Effective January 1, 1999.)



41732

The secretary may cause the prosecution of any person violating any provision of this chapter, and may seize and hold a portion of any lot or load of garlic or onions for dehydration purposes involved in a violation, that may in the secretary’s judgment be necessary as evidence.

(Amended by Stats. 1998, Ch. 674, Sec. 5. Effective January 1, 1999.)






ARTICLE 5 - Weighing, Inspection, and Certification

41751

By mutual agreement between the grower and the dehydrator, deliveries of garlic or onion for dehydration purposes may be weighed by a certified weighmaster and issued a valid weight certificate in the area of production. Cost of weighing and transportation involved in moving such deliveries to and from the weigh station shall be shared equally by the grower and dehydrator. The weight shall be for the grower’s information and shall not be in lieu of any contractual provision between grower and dehydrator concerning delivered weights at the dehydrator’s plant or receiving station.

(Added by Stats. 1978, Ch. 887.)



41752

The secretary shall inspect all sale or contract deliveries of garlic or onions for dehydration purposes, except garlic or onions grown and dehydrated by a common principal owner, and garlic or onions specifically exempted by regulation.

The secretary, by regulation, shall exempt from inspection and certification any type of delivery of garlic or onions to a dehydrator, if the secretary finds that inspection of the delivery would not serve the purposes of this chapter.

(Amended by Stats. 1998, Ch. 674, Sec. 6. Effective January 1, 1999.)



41752.5

Upon inspection of each load or lot, the secretary shall issue a certificate that shows the weight or percentage of garlic or onions by defect in the sample that does not conform to the standards established pursuant to this chapter.

(Amended by Stats. 1998, Ch. 674, Sec. 7. Effective January 1, 1999.)



41753

The secretary may adopt regulations concerning the place of inspection and location of inspection stations after notice and public hearing. In adopting regulations, the secretary shall consider all of the following:

(a) The proximity to the area of production.

(b) The distance to alternative inspection facilities or dehydrators.

(c) Any burden imposed upon growers, dehydrators, or the inspection service.

(d) Any equity that may be advanced between growers and dehydrators.

Until the secretary adopts regulations concerning the location of inspection stations, except as otherwise provided in Sections 41754, 41755, and 41756, inspection shall be performed at the dehydrator or at a receiving station that is established or designated by the operator of the dehydrator.

(Amended by Stats. 1998, Ch. 674, Sec. 8. Effective January 1, 1999.)



41754

The secretary may review the operation of any inspection station that is not located at a dehydrator during a period beginning November 1st of any year and ending not less than 30 days before the date inspection began at that station in the preceding year and, if the secretary determines that the interest and economy and efficient operation of the inspection service would be served, the secretary, with the consent of each operator of a dehydrator that is involved, may terminate inspection at that place.

(Amended by Stats. 1998, Ch. 674, Sec. 9. Effective January 1, 1999.)



41755

If the operators of dehydrators do not consent to termination prior to the date that is set forth in Section 41754, the secretary may hold a hearing to consider the termination of inspection at that place. At the hearing testimony of the operators of dehydrators and growers that use the station shall be heard.

(Amended by Stats. 1998, Ch. 674, Sec. 10. Effective January 1, 1999.)



41756

The secretary may announce to all of the parties of record who will be affected by the action that inspection is terminated for the ensuing season at an inspection station that is not located at a dehydrator if the secretary makes all of the following findings:

(a) Termination of inspection at the station will satisfactorily accomplish the objectives of the inspection service and tend to provide economical and efficient operation.

(b) No unreasonable burden will be imposed upon dehydrators or growers.

(c) Garlic or onions that are normally inspected at the station will not have to be hauled an unreasonable distance to be inspected at another point.

(Amended by Stats. 1998, Ch. 674, Sec. 11. Effective January 1, 1999.)



41757

The secretary is not required to perform inspection at any place where adequate inspection facilities are not provided.

(Amended by Stats. 1998, Ch. 674, Sec. 12. Effective January 1, 1999.)



41758

The inspection certificate which is issued pursuant to this chapter is prima facie evidence of the percentage of defects according to the definition of such defects in this chapter or in the regulations adopted pursuant to this chapter. The presumption established by this section is a presumption affecting the burden of proof, but it does not apply in a criminal action.

(Added by Stats. 1978, Ch. 887.)






ARTICLE 6 - Fees

41801

The secretary shall adopt a schedule of uniform fees to defray the cost of administering this chapter.

(Amended by Stats. 1998, Ch. 674, Sec. 13. Effective January 1, 1999.)



41802

Each operator of a dehydrator that receives deliveries of garlic or onions for dehydration purposes is hereby designated as the authorized agent of the secretary to collect the inspection and certification fees that are chargeable to the dehydrator and to each grower that delivers garlic or onions.

(Amended by Stats. 1998, Ch. 674, Sec. 14. Effective January 1, 1999.)



41803

The cost of such inspection shall be borne equally by both the operator of a dehydrator and the grower.

(Added by Stats. 1978, Ch. 887.)



41804

Any money that is collected pursuant to this article shall be remitted to the secretary weekly during the garlic and onions dehydration season for deposit into the Department of Food and Agriculture Fund to be used in carrying out the purposes of this chapter.

(Amended by Stats. 1998, Ch. 674, Sec. 15. Effective January 1, 1999.)



41805

Except as provided in this article, any money which is so collected and not used for the purposes of this chapter shall be returned to the operators of dehydrators from whom it was received for distribution to the operators of dehydrators and growers from whom the money was originally collected, in proportion to their several interests.

(Added by Stats. 1978, Ch. 887.)



41806

If the secretary determines, as to any money collected as inspection and certification fees, that the return of the money with respect to any dehydration season is impracticable because of the smallness of the amounts returnable, or for any other reason, the money so collected shall not be returned but shall remain in the Department of Food and Agriculture Fund and be available for expenditure for the purposes of this chapter in any subsequent year.

(Amended by Stats. 1998, Ch. 674, Sec. 16. Effective January 1, 1999.)






ARTICLE 7 - Violations

41831

It is unlawful for any person to make delivery or for any person to accept delivery of garlic or onions for dehydration purposes, or to process any garlic or onions, which have not first been inspected and certified as provided in Article 4 (commencing with Section 41731) and Article 5 (commencing with Section 41751).

(Added by Stats. 1978, Ch. 887.)



41832

Except as provided in regulations adopted pursuant to this chapter, until each such shipment or delivery of garlic or onions for dehydration purposes has been weighed and samples have been taken for inspection purposes, it shall be unlawful for any person to transfer garlic or onions from one lot, load, or container to another, unless each such lot, load, or container is owned by the same grower.

(Amended by Stats. 1979, Ch. 57.)






ARTICLE 8 - Garlic and Onion Dehydrator Advisory Committee

41861

As used in this article, “committee” means the Garlic and Onion Dehydrator Advisory Committee.

(Added by Stats. 1978, Ch. 887.)



41862

There is in the department the Garlic and Onion Dehydrator Advisory Committee, which consists of 11 members and their alternates. The secretary shall appoint five members and their alternates, who shall be growers of garlic or onions for dehydrating, five members and their alternates, who shall be representatives of handlers engaged in the dehydrating of garlic or onions, and one public member and an alternate, both of whom shall have no direct economic interest in the growing or dehydrating of garlic or onions. An alternate member shall serve at a committee meeting only in the absence of, and shall have the same powers and duties as, the member for whom he or she is designated as alternate.

(Amended by Stats. 1998, Ch. 674, Sec. 17. Effective January 1, 1999.)



41863

In selecting the membership of the committee, the secretary shall take into consideration the recommendations of organizations and associations of producers of garlic and onions for dehydrating and of handlers of garlic or onions for dehydrating.

(Amended by Stats. 1998, Ch. 674, Sec. 18. Effective January 1, 1999.)



41864

The term of office of the members of the committee is three years. Appointment of the first members of the committee shall be so made that the terms of office of three of such members, of which one shall be a public member, shall expire at the end of one year, four at the end of two years, and four at the end of three years. Thereafter appointments shall be for full three-year terms. Any vacancies which occur during an unexpired term shall be filled by appointment for the unexpired term.

(Added by Stats. 1978, Ch. 887.)



41865

The committee shall be advisory to the secretary on all matters pertaining to quality standards for garlic and onions for dehydrating purposes. The committee may do any of the following:

(a) Recommend to the secretary the adoption or amendment of the quality standards for garlic or onions suitable for dehydration purposes.

(b) Recommend to the secretary administrative regulations that relate to methods and procedures of selecting samples of lots, loads, or containers of garlic or onions for dehydrating purposes.

(c) Recommend to the secretary administrative regulations that relate to the methods and procedures for the determination of moisture content in deliveries of garlic or onions for dehydration purposes.

(d) Recommend to the secretary administrative regulations that relate to the administration and enforcement of this chapter.

(e) Recommend to the secretary administrative regulations concerning the place of inspection and location of inspection stations.

(f) Recommend to the secretary the institution and promotion of scientific research.

(g) Recommend to the secretary whether or not there shall be sampling and inspection for conditions not shown on the certificate of inspection for dehydrated garlic or onions.

(h) Advise the secretary on all matters pertaining to this chapter, including training and supervision of inspectors and the annual budget and revenue necessary to accomplish the purposes of this chapter.

(Amended by Stats. 1994, Ch. 520, Sec. 1. Effective January 1, 1995.)



41865.1

(a) In order to operate economically and reduce the expenses that may adversely impact persons subject to this chapter, the committee may, on or before January 15 of any year, request the secretary to contract with any government agency or private entity, to provide services, as determined by the secretary, to be necessary for carrying out the purposes of this chapter. Those services may include, but are not limited to, both of the following:

(1) Providing staff for inspection and research.

(2) Providing office space, equipment, and other necessary supplies.

(b) Notwithstanding subdivision (a), the secretary shall be responsible for the enforcement of this chapter, the establishment of enforcement procedures, and the uniformity, accuracy, and integrity of inspection.

(Added by Stats. 1994, Ch. 520, Sec. 2. Effective January 1, 1995.)



41865.2

(a) The secretary may establish rules and procedures to be used by the government agency or private entity in administering this chapter. The procedures may include both of the following:

(1) The employment, training, supervision, and compensation of inspectors.

(2) The use of existing, and the acquisition of additional, equipment, supplies, and office space.

(b) This section is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1994, Ch. 520, Sec. 3. Effective January 1, 1995.)



41865.3

The committee shall not recommend and the secretary shall not utilize, a private entity a majority of whose officers and employees are persons regulated by this chapter.

(Added by Stats. 1994, Ch. 520, Sec. 4. Effective January 1, 1995.)



41865.4

The government agency or private entity shall keep an accurate record of expenses incurred in performing its responsibilities. Those records shall be available for not less than three years for audit during regular business hours upon request of the secretary.

(Added by Stats. 1994, Ch. 520, Sec. 5. Effective January 1, 1995.)



41865.5

The secretary may require the government agency or private entity to correct or cease any activity or function that is determined by the secretary not to be in the public interest or is in violation of this chapter, and shall notify the government agency or private entity in writing of these specific acts.

(Added by Stats. 1994, Ch. 520, Sec. 6. Effective January 1, 1995.)



41865.6

The secretary shall reimburse the government agency or private entity, upon receipt of an invoice approved by the secretary, for the actual and necessary expenses incurred by the agency or entity in performing the services contracted for pursuant to this chapter.

(Added by Stats. 1994, Ch. 520, Sec. 7. Effective January 1, 1995.)



41865.7

All expenses incurred in carrying out Section 41865.1 shall be paid from fees collected under this chapter.

(Added by renumbering Section 41865.6 (as added by Stats. 1994, Ch. 520, Sec. 8) by Stats. 1995, Ch. 91, Sec. 42. Effective January 1, 1996.)



41866

The committee shall meet at the call of its chairperson or at the request to the secretary of any three members of the committee. It shall meet at least once each year.

(Amended by Stats. 1998, Ch. 674, Sec. 19. Effective January 1, 1999.)



41867

Each member of the committee, any alternate member serving in the absence of a regular member, and any member of an advisory committee appointed by the chairman of the committee, with approval of the secretary, may be reimbursed for the actual necessary expenses incurred in the performance of their official duties. Any reimbursement shall be made at the rate permitted under the rules of the Department of Human Resources and a member shall not receive any other compensation.

(Amended by Stats. 2012, Ch. 665, Sec. 25. Effective January 1, 2013.)












DIVISION 17 - FRUIT, NUT, AND VEGETABLE STANDARDS

CHAPTER 1 - Definitions

42501

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Enacted by Stats. 1967, Ch. 15.)



42502

“Agent” means broker, commission merchant, auctioneer, solicitor, seller on consignment, and any other person that is acting upon the actual or implied authority of another.

(Enacted by Stats. 1967, Ch. 15.)



42503

“Bulk lot” or “bulk load” of any fresh or dried fruit, nut, or vegetable means any one group of specimens of such product which is not in a container and which is set apart or is separate from any other group.

(Enacted by Stats. 1967, Ch. 15.)



42504

“Byproduct” means any product which is commercially processed, preserved, or manufactured from fruits, nuts, or vegetables, except fresh citrus fruit juices, with or without the addition of other ingredients.

(Enacted by Stats. 1967, Ch. 15.)



42505

“Closed container” means lidded container, as defined in Section 42511.

(Enacted by Stats. 1967, Ch. 15.)



42506

“Container” means any box, crate, lug, chest, basket, carton, barrel, keg, drum, sack, or other receptacle.

(Enacted by Stats. 1967, Ch. 15.)



42507

“Cross section” means the section of the fruit or vegetable that is taken at a right angle to a straight line which is drawn from the stem end to the distal end of the fruit or vegetable.

(Enacted by Stats. 1967, Ch. 15.)



42508

“Deceptive arrangement” or “deceptive display” of fresh or dried fruits, nuts, or vegetables means any bulk lot or load, arrangement, or display of such products which has in the exposed surface, fresh or dried fruits, nuts, or vegetables which are so superior in quality, size, condition, or in any other respect so superior to those which are concealed, or the unexposed portion, as to materially misrepresent any part of the bulk lot or load.

(Enacted by Stats. 1967, Ch. 15.)



42509

“Deceptive pack” means any container or subcontainer which has in the outer layer or any exposed surface, fruits, nuts, or vegetables which are in quality, size, condition, or in any other respect so superior to those in the interior of the container or subcontainer or in the unexposed portion as to materially misrepresent the contents. Such pack is deceptive if the outer or exposed surface is composed of products whose size is not an accurate representation of the variation of size of the products in the entire container, even though the fruits, nuts, or vegetables in the container are virtually uniform in size or comply with the specific commodity size variation requirements of this part.

(Enacted by Stats. 1967, Ch. 15.)



42510

“Fruits, nuts, or vegetables” means the food product of any tree, vine, or plant.

(Enacted by Stats. 1967, Ch. 15.)



42511

“Lidded container” and “closed container” are synonymous and, unless otherwise specifically defined in this part, mean any container of which 40 percent or more of the opening is covered by any material in the form of a lid, cover, or wrapping of any kind.

(Enacted by Stats. 1967, Ch. 15.)



42512

“Manufacturing” means processing, as defined in Section 42519.

(Enacted by Stats. 1967, Ch. 15.)



42513

“Mature,” except when otherwise specifically defined, means having reached that stage of ripeness which will insure the completion of the ripening process to a degree which will insure palatability, after the removal of the product from the tree, plant, or vine.

(Enacted by Stats. 1967, Ch. 15.)



42514

“Mislabel” means the placing or presence of any false or misleading statement, design, or device, upon any of the following:

(a) Any container.

(b) The label or lining of any container.

(c) The wrapper of any fresh or dried fruit, nut, or vegetable.

(d) Any fruit, nut, or vegetable.

(e) Any placard which is used in connection with, and which has reference to, any fresh or dried fruits, nuts, or vegetables.

A statement, design or device is false or misleading, if the fresh or dried fruit, nut, or vegetable, or container to which it apparently or actually refers, does not conform in every respect to such statement, design, or device.

(Enacted by Stats. 1967, Ch. 15.)



42515

“Overripe” means having reached an advanced state of maturity which causes the product to be undesirable for human consumption in a fresh state.

(Enacted by Stats. 1967, Ch. 15.)



42516

“Pack,” “packing,” or “packed” means the regular compact arrangement of all or part of the fruit or vegetables in any container or subcontainer.

(Enacted by Stats. 1967, Ch. 15.)



42517

“Placard” means any sign, label, or designation, except an oral designation, which is used in connection with any fresh or dried fruit, nut, or vegetable as a description or identification of it.

(Enacted by Stats. 1967, Ch. 15.)



42518

“Preserving” means processing, as defined in Section 42519.

(Enacted by Stats. 1967, Ch. 15.)



42519

“Processing” means canning, preserving, or fermenting, which materially alters the flavor, keeping quality, or any other property, the extracting of juices or other substances, or the making of any substantial change of form. It does not include refrigeration at temperatures which are above the freezing point nor any other treatment which merely retards or accelerates the natural processes of ripening or decomposition.

(Enacted by Stats. 1967, Ch. 15.)



42520

“Subcontainer” means any container which is being used within another container.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 2 - General Provisions

ARTICLE 1 - Enforcement

42651

The director and the commissioners of each county of the state, their deputies and inspectors, under the supervision and control of the director shall enforce this division.

(Enacted by Stats. 1967, Ch. 15.)



42652

The refusal of any officer who is authorized under this division to carry out the orders and directions of the director in the enforcement of this division is neglect of duty; provided that the failure of any such officer to carry out such orders and directions shall not be neglect of duty if funds necessary to carry out such orders and directions are not provided.

(Amended by Stats. 1980, Ch. 821. Effective July 28, 1980.)



42653

The director, through the chief of the branch of the department which has jurisdiction over the enforcement of this division, or any deputy, inspector, or agent of the department, may enforce and make inspections of grade, standard of quality, and other provisions of any fruit, nut, or vegetable marketing program which is adopted under the authority of the United States or of this state.

(Enacted by Stats. 1967, Ch. 15.)



42654

The director may maintain state inspection stations at such places as he deems necessary for the purpose of enforcing the standardization provisions of this code.

(Amended by Stats. 1973, Ch. 446.)






ARTICLE 2 - Regulations

42681

The director by regulation may do all of the following:

(a) Prescribe methods of selecting samples of lots or containers of fruits, nuts, and vegetables on a basis of size or other specific classification, which are reasonably calculated to produce by such sampling fair representations of the entire lots or containers which are sampled.

(b) Establish and issue official color charts which depict the color standards and requirements which are established in this division.

(c) Make such other regulations as are reasonably necessary to secure uniformity in the enforcement of this division.

(Enacted by Stats. 1967, Ch. 15.)



42682

The director may, upon a petition of a person that the director finds has a substantial interest in the growing or handling of the particular fruit, nut, or vegetable involved, establish, modify, or rescind by regulation, which initially took effect January 1, 1971, standard container, lid, marking, sizing requirement for commodities, and packing arrangement for any fruits, nuts, or vegetables, for which specific quality standards have otherwise been provided by law or regulation.

The director shall not, by regulation, adopt any new container or packing requirement, unless the new container or packing requirement has previously been authorized by regulation of the director as an experimental pack or container.

The director shall, upon the petition of 10 persons that the director finds have a substantial interest in the growing or handling of the particular fruit, nut, or vegetable involved, hold a hearing to establish if the requested standard container, lid, marking, sizing requirement for commodities, or packing arrangement for any fruit, nut, or vegetable for which specific quality standards have otherwise been provided should be adopted by regulation.

All regulations shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1984, Ch. 193, Sec. 26.)



42683

It is the intention of the Legislature that the director, in promulgating regulations concerning standard containers, lids, marking, sizing, consumer packages or packing requirements for fruits, nuts, and vegetables, will consider such factors as the ease of handling, identification, federal laws, rules or regulations, containers, lids and packs in substantial use in the industry and the competitive position of the California fruit, nut, and vegetable industry.

(Added by Stats. 1970, Ch. 1470.)



42684

(a) It is hereby declared that the establishment and maintenance of minimum standards of quality and maturity for fruits, nuts, and vegetables is essential to ensure that products of acceptable and marketable quality will be available to the consumer.

(b) Any quality and maturity standards adopted by the director pursuant to this division shall apply to the particular fruit, nut, or vegetable involved regardless of whether the item was produced in this state or outside of this state.

(c) The director may, upon a petition of a commercial producer or handler that the director finds has a substantial interest in the growing or handling of the particular fruit, nut, or vegetable involved, hold a hearing to establish, modify, or rescind, by regulation, quality and maturity standards for any fruits, nuts, or vegetables.

(d) The director shall, upon a petition of 10 commercial producers or handlers, each of whom the director finds has a separate and substantial interest in the growing or handling of the particular fruit, nut, or vegetable involved, or a petition by the Director of Consumer Affairs, hold a hearing to establish, modify, or rescind, by regulation, quality and maturity standards for any fruits, nuts, or vegetables.

(e) In establishing, modifying, or rescinding any quality and maturity standard for any fruit, nut, or vegetable pursuant to this chapter, the director shall do all of the following: (1) find that the regulation will provide the consumer with acceptable quality fruits, nuts, and vegetables, which will also provide stability in the marketing of these products, (2) find that the regulation will tend to prevent waste in the production and marketing of fruits, nuts, and vegetables, (3) consider the impact of the regulation upon the agricultural industry, and (4) find that the regulation is necessary to accomplish the purposes of this chapter.

(f) All regulations shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. However, the director, when adopting any emergency regulations for quality and maturity standards for any fruits, nuts, and vegetables, shall hold a public hearing. Notice of the hearing shall be given to all persons known to the director to be interested in the proposed emergency regulations, not less than three days prior to such hearing. This public hearing on emergency regulations is not in place of, and shall not preclude the director from holding, a public hearing within 120 days after adoption of emergency regulations to make the emergency regulations permanent.

(Amended by Stats. 2006, Ch. 538, Sec. 205. Effective January 1, 2007.)



42685

(a) Upon recommendation of the commissioner and upon making a finding that extraordinary circumstances have resulted in the need for inspection of imported fruits, nuts, or vegetables pursuant to this division, the board of supervisors of a county may establish a schedule of fees to be charged to the importer, by the commissioner, for the recovery of costs connected with the commissioner’s inspection in order to assure compliance with this division. This authority applies only to inspections conducted at ports of entry or points of initial availability inspected by the commissioner.

(b) (1) The authority of the board of supervisors to establish a schedule of fees under this section applies only when a mandatory inspection or certification program presently exists in the state for the same commodity and where a fee is collected pursuant to authority granted in Article 5 (commencing with Section 42761) or Article 6 (commencing with Section 42791).

(2) In no case may the fees established for inspection of imported fruits, nuts, and vegetables exceed the fees set for the mandatory inspection or certification program.

(3) The secretary may adopt regulations, including, but not limited to, establishing recommended county enforcement cost recovery fees.

(c) In addition to any other penalties available under the law, the commissioner may place a hold order on any lot of fruits, nuts, or vegetables on which he or she has assessed a fee pursuant to this section if the importer has failed to pay that fee.

(Amended by Stats. 1997, Ch. 402, Sec. 2. Effective January 1, 1998.)






ARTICLE 5 - Inspection and Certification by the Director

42761

The director may inspect and certify to any marketing order advisory board, handler, association, or financially interested person the analysis, classification, quality, or condition of any fruits, nuts, vegetables, or other agricultural commodities. The director may adopt necessary regulations for the purpose of carrying out this article.

(Enacted by Stats. 1967, Ch. 15.)



42762

The regulations may include reasonable fees which are to be charged for such services and for the acceptance of advance fees to effectuate such inspection. Any fees so established shall be based upon the approximate cost of the service to be rendered.

(Enacted by Stats. 1967, Ch. 15.)



42763

Any money which is received pursuant to this article shall be paid into the Department of Food and Agriculture Fund to be expended in carrying out this article.

(Amended by Stats. 1983, Ch. 101, Sec. 55.)






ARTICLE 6 - Inspection and Certification by a County Commissioner

42791

The commissioner of each county and any qualified representative of the commissioner may, upon request, issue certificates which state that the fruits, nuts, or vegetables which have been inspected meet all the requirements of this division or the requirements of the state or country of intended destination.

(Amended by Stats. 1967. Ch. 26.)



42792

The certificate shall contain a description of the fruits, nuts, or vegetables which were inspected, including quantity, indentifying marks on containers, identification of location or vehicle, and any other facts which are necessary to readily identify such lot.

(Enacted by Stats. 1967, Ch. 15.)



42792.1

(a) The board of supervisors of a county with a mandatory inspection ordinance for any commodity may by county ordinance, in lieu of the certificate authorized by Sections 42791 and 42792, certify compliance of a product by means of a county certification stamp or device. The certification stamp or device shall be affixed to a bill of lading, invoice, or other document which shall bear the information required by Section 42792, and which shall accompany each lot or load during transportation.

(b) The commissioner may issue the county certification stamp or device, or may authorize its use by a grower, shipper, packer, or financially interested person. Any such person shall maintain records of shipments which shall inform when the stamp or device was used and the number of containers in each lot or load represented as being so certified. The records shall be presented upon demand of the commissioner, the commissioner’s representative, or any representative of the director.

(c) It shall be unlawful for any person who has been authorized to use a county certification stamp or device to do any of the following:

(1) Alter the stamp or device.

(2) Use the stamp or device to represent any lot or load of a product which is not in compliance with this division.

(3) Use the stamp or device in a manner other than provided in this section.

(d) The commissioner shall revoke or suspend the right of any person to use any certification stamp or device when that person violates any provision of this section.

(e) It shall be unlawful for any person whose right to use any certification stamp or device has been revoked or suspended to refuse to surrender to the commissioner, upon demand, any unused stamps or other device issued to that person.

(f) Any county ordinance authorized by this section shall conform with the provisions of this division and regulations adopted pursuant thereto.

(Amended by Stats. 1982, Ch. 379, Sec. 1.)



42793

(a) The board of supervisors of the county may establish a schedule of fees for the certification inspection or certificates to be paid by owners, shippers, or other interested parties that request such certification inspection or certificates. The schedule of fees which is established for such certification inspection or certificates shall be based upon the approximate cost of the inspection which is necessary to determine that the fruits, nuts, or vegetables have met the requirements of this division or the requirements of the state or country of intended destination.

(b) The schedule of fees may include fees for certification of fruits, nuts, or vegetables which are exempted from the general standards of the state, as provided by statute, or by regulation pursuant to Section 42682 or 42684 when shipped out of the state for commercial processing, preserving, or manufacturing under a permit of the county commissioner.

(Amended by Stats. 1979, Ch. 57.)



42794

Any lot of fruits, nuts, or vegetables which bears or is accompanied by a certificate of inspection that readily identifies such lot which was issued by any commissioner or the qualified representative of the commissioner shall not be rejected from transportation or sale within this state for the purported violation of any provision of this division.

Such certified lot of fruits, nuts, or vegetables may, however, be held for inspection at any time by any enforcing officer who holds a valid standardization certificate. If such enforcing officer shall find that the certified lot of fruits, nuts, or vegetables is in violation of any provision of this division he may appeal to the director who shall within 24 hours cause a reinspection to be made of the certified lot of fruits, nuts or vegetables. The lot of certified fruits, nuts, or vegetables shall be released or rejected in accordance with the findings upon such reinspection.

(Amended by Stats. 1967, Ch. 26.)



42795

(a) The board of supervisors of the county may establish reasonable fees to cover the cost incurred by commissioners in the enforcement of standards for salad products as defined by regulations established pursuant to Section 42684.

(b) The fees shall be based on the approximate cost of the inspection necessary to enforce the standards, and shall be paid by persons engaged in the preparation of salad products.

(c) The director may adopt regulations, including, but not limited to, all of the following:

(1) Establishing recommended county enforcement fees.

(2) Establishing inspection fees applicable to processors not subject to county inspection fees.

(3) Establishing inspection and reporting requirements for enforcement of salad product standards by the commissioners and the director.

(Amended by Stats. 1987, Ch. 734, Sec. 17. Effective September 18, 1987.)



42796

(a) This section applies to lots of fruits, nuts, and vegetables imported into California which have not been sold, offered for sale, distributed in this state, or have not otherwise entered commercial distribution channels in this state.

(b) When the director or a commissioner finds a lot of fruits, nuts, or vegetables which fails to comply with this division, or regulations adopted pursuant thereto, and the person in possession requests permission to hold the lot for shipment out of state, the director or commissioner may, by permit, authorize the lot to be so held and transported, in full or as partial lots. The director or commissioner may charge a fee to cover any costs incurred for the permit and related inspections to determine compliance with this division.

(Added by Stats. 1984, Ch. 996, Sec. 5.)






ARTICLE 6.5 - Standardization Program

42801

Notwithstanding any other provision of this division, the director shall create an industry-funded standardization program for the purposes of implementing and enforcing this division.

(Added by Stats. 1992, Ch. 76, Sec. 1. Effective June 3, 1992. Repealed as of January 1, 2020, pursuant to Section 42815.)



42802

The director shall adopt regulations he or she determines are reasonably necessary to carry out this article, including, but not limited to, establishing assessment rates and procedures for payment of assessments. The director shall consult with the committee created pursuant to Section 42809 prior to the adoption, amendment, or repeal of any regulations under this article.

(Added by Stats. 1992, Ch. 76, Sec. 1. Effective June 3, 1992. Repealed as of January 1, 2020, pursuant to Section 42815.)



42803

(a) Commencing on January 1, 1997, and until March 31, 1997, producers of commodities subject to this article may file a petition with the secretary requesting that the commodity be exempted from this article.

(b) Upon a finding by the secretary that the petition represents not less than 51 percent of the producers of the commodity who produce not less than 51 percent of the total quantity of the commodity marketed in the preceding marketing season, the secretary shall do all of the following:

(1) Declare the commodity exempt from this article.

(2) Immediately repeal all regulations pertaining to the commodity adopted by the secretary pursuant to this division.

(3) Make a determination concerning a refund of any assessments collected pursuant to this article.

(c) Commodity exemptions granted pursuant to this section shall be effective immediately on the date of the finding specified in subdivision (b).

(Amended by Stats. 1996, Ch. 241, Sec. 1. Effective January 1, 1997. Repealed as of January 1, 2020, pursuant to Section 42815.)



42804

(a) On and after March 31, 1997, the secretary shall exempt any commodity subject to this article and repeal all regulations pertaining to the commodity adopted by the secretary pursuant to this division if:

(1) A written petition requesting exemption is filed with the secretary during the period commencing July 1 and ending December 31 of any year.

(2) The secretary finds that the petition represents not less than 51 percent of the producers directly affected who have produced not less than 51 percent of the total quantity of the commodity marketed in the preceding marketing season.

(3) The petition, prior to being submitted to the secretary, was circulated among the producers directly affected for a period not exceeding 90 days and was on a form approved by the secretary.

(b) Exemptions granted under this section shall be effective on July 1 following the year in which the petition is filed with the secretary.

(c) Any costs incurred by the department in processing any petition for exemption filed pursuant to this section shall be borne by the producers representing the commodity for which the petition is filed.

(d) This section also applies to producers of any commodity who request the secretary to rescind a previously granted exemption.

(e) All producers directly affected by this section shall provide the following information to the secretary upon filing of the written petition requesting exemption:

(1) The correct name and address of each producer or handler.

(2) The quantity of each commodity produced by the producer during the previous marketing season.

(f) The secretary also may require handlers of commodities subject to this article to report quantities received from each producer in the previous season.

(g) Any determination of compliance with this section may be based upon information provided by producers or handlers of commodities subject to this article. Failure or refusal to provide that information within the specified time does not invalidate the secretary’s findings.

(Amended by Stats. 1996, Ch. 241, Sec. 2. Effective January 1, 1997. Repealed as of January 1, 2020, pursuant to Section 42815.)



42805

A commodity producer or handler subject to Article 1 (commencing with Section 44971) of Chapter 9, or any other similar provision in this division that provides for collection of assessments and reimbursement to the director for inspection and certification activities related to the commodity may seek an exemption for that commodity pursuant to Section 42803 or 42804 and remain subject to all regulations pertaining to the commodity in effect at the time the petition for exemption is filed with the director, and thereafter until the regulations are amended or repealed.

Any producers of commodities who elect to request an exemption pursuant to this section shall pay any charges mutually agreed upon by the producer and the department for administrative services relating to the regulation of the commodity, including, but not limited to, the adoption, amendment, or repeal of regulations.

(Added by Stats. 1992, Ch. 76, Sec. 1. Effective June 3, 1992. Repealed as of January 1, 2020, pursuant to Section 42815.)



42806

(a) The director shall adopt regulations establishing assessment rates set by the committee established pursuant to Section 42809. The committee shall set the rates on or before March 1. The rates shall become effective the following July 1.

(b) The establishment, alteration, rescission, or elimination of assessment rates or the repeal of regulations of exempt commodities pursuant to this section shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. An order to repeal the regulations of exempt commodities pursuant to this section shall be transmitted within 30 days by the director to the Office of Administrative Law. The Office of Administrative Law shall file the order promptly with the Secretary of State without further review pursuant to Article 6 (commencing with Section 11349) of Chapter 3.5 of Division 1 of Title 2 of the Government Code. The order shall do all of the following:

(1) Indicate that the regulations are being repealed pursuant to this article.

(2) State that the order is being transmitted for filing.

(3) Request that the Office of Administrative Law publish a notice of the filing of the order and print an appropriate reference in Title 3 of the California Code of Regulations.

(c) All assessments collected pursuant to this article shall be deposited in the Department of Food and Agriculture Fund and shall be used only for implementing and enforcing this division.

(d) Those commodities that are otherwise subject to a mandatory inspection fee shall pay a lower rate of assessment than those commodities that are not otherwise subject to a mandatory inspection fee.

(e) Assessment rates for commodities that are not otherwise subject to a mandatory inspection fee shall not exceed six mills ($0.006) per container.

(f) Assessment rates for commodities that are otherwise subject to a mandatory inspection fee shall not exceed three mills ($0.003) per container.

(Added by Stats. 1992, Ch. 76, Sec. 1. Effective June 3, 1992. Repealed as of January 1, 2020, pursuant to Section 42815.)



42807

Notwithstanding Section 42806, on January 1, 1997, and thereafter until altered, rescinded, or eliminated, the assessment rate for those commodities that are not otherwise subject to a mandatory inspection fee shall be three mills ($0.003) per container and the assessment rate for those commodities that are otherwise subject to a mandatory inspection fee shall be one mill ($0.001) per container.

(Amended by Stats. 1996, Ch. 241, Sec. 3. Effective January 1, 1997. Repealed as of January 1, 2020, pursuant to Section 42815.)



42808

(a) Every person acting as a handler of commodities subject to this division shall do all of the following:

(1) Register with the director and submit reports and assessments required pursuant to this article and the regulations adopted thereunder.

(2) Keep a complete and accurate record of commodities shipped by him or her. The records shall be in simple form and contain information as prescribed by the director.

(3) Maintain records for a period of two years that shall be offered and submitted for inspection and audit at any reasonable time upon written demand of the director.

(b) Every person acting as a handler of commodities subject to this division, shall be personally liable for the payment of assessments. Any handler who fails to file the required reports or pay any assessment or inspection fee by the last day of the month immediately following the month in which the commodities were shipped shall pay to the director a penalty of 10 percent of the assessment or fee determined to be due, and in addition, 11/2 percent interest per month on the unpaid balance.

(c) Handlers shall maintain and file the records required pursuant to this article even if no assessments are due for a reporting period.

(d) Any person that violates this article or the regulations adopted thereunder may be prosecuted criminally pursuant to Article 12 (commencing with Section 42971), and, in addition, shall be subject to the civil penalties and remedies set forth in Article 13 (commencing with Section 43001).

(e) For the purposes of this article, “handler” means any person engaged in marketing commodities subject to this article that the person has purchased or acquired from a producer and who first prepares the commodities for market on behalf of the producer, whether as owner, agent, broker, processor, or otherwise. A producer engaged in marketing commodities subject to this article directly to a person who purchases the commodity solely for retail sale is deemed to be the handler and is subject to this section.

(Added by Stats. 1992, Ch. 76, Sec. 1. Effective June 3, 1992. Repealed as of January 1, 2020, pursuant to Section 42815.)



42809

(a) The secretary shall appoint a committee pursuant to subdivision (b) to provide recommendations and advice on all matters pertaining to the implementation and enforcement of this division.

(b) The committee shall be composed of 13 voting members who have a financial interest, either personal or through their employment, in a commodity represented. The secretary shall appoint the members of the committee from a list of nominees provided by the commodity groups subject to this article, as follows:

(1) Four members shall be appointed from the fresh fruit commodity group consisting of oranges, other citrus fruits, strawberries, and table grapes.

(2) Two members shall be appointed to represent other fresh fruit commodities.

(3) Four members shall be appointed from the fresh vegetable commodity group consisting of broccoli, tomatoes, and lettuce.

(4) Two members shall be appointed to represent other vegetable commodity groups.

(5) One member shall be appointed from other commodity groups subject to this article.

(6) A county agricultural commissioner may be appointed by the secretary as a nonvoting member.

(c) The committee shall meet at the request of the secretary, the committee chairperson, or upon the request of four committee members.

(d) Any committee member who represents a commodity that has been exempted from the application of this article shall be replaced with a member chosen to maintain the balance between the commodity groups.

(e) The committee shall appoint its own officers, including a chairperson, one or more vice chairpersons, and any other officers it deems necessary.

(f) Committee members may participate in meetings of the committee by means of telephone conference calls.

(Amended by Stats. 1996, Ch. 241, Sec. 4. Effective January 1, 1997. Repealed as of January 1, 2020, pursuant to Section 42815.)



42810

(a) Except as provided in subdivisions (b) and (c), the term of office of any member of the committee shall be two years.

(b) With respect to the initial voting members of the committee, six members shall serve for one year and six members shall serve for two years, with the determinations of the term of each voting member to be made by lot. No member of the committee shall serve more than four full consecutive two-year terms. The term of the initial nonvoting member shall be two years.

(c) Any vacancy which occurs during an unexpired term shall be filled for the unexpired term following the same procedures for initially nominating and appointing committee members.

(Added by Stats. 1992, Ch. 76, Sec. 1. Effective June 3, 1992. Repealed as of January 1, 2020, pursuant to Section 42815.)



42811

The members of the committee shall serve without compensation, but shall be reimbursed for reasonable expenses incurred in the performance of their duties as determined by the committee and approved by the director.

(Added by Stats. 1992, Ch. 76, Sec. 1. Effective June 3, 1992. Repealed as of January 1, 2020, pursuant to Section 42815.)



42812

The director shall adopt regulations establishing assessment rates set by the committee as required by Section 42806. In addition, the director shall seek the advice of the committee on all matters pertaining to the implementation and enforcement of this division, including, but not limited to, the annual budget, fees necessary to provide adequate inspection services, inspection procedures, work load standards, performance measures, training and supervision of inspectors, enforcement actions, and subvention of funds to counties necessary to provide uniformity in inspections throughout the state.

(Added by Stats. 1992, Ch. 76, Sec. 1. Effective June 3, 1992. Repealed as of January 1, 2020, pursuant to Section 42815.)



42813

Except as otherwise provided in Section 42807 with respect to assessments, in adopting, amending, or repealing regulations pursuant to this article, the director shall accept the recommendations of the committee if the director determines that the recommendations are practicable and in the interests of the industry and the public. The director shall, within 30 days, provide the committee with a written statement of reasons if the director does not accept a recommendation of the committee.

(Added by Stats. 1992, Ch. 76, Sec. 1. Effective June 3, 1992. Repealed as of January 1, 2020, pursuant to Section 42815.)



42815

This article shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 281, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Article 6.5, commencing with Section 42801.)






ARTICLE 7 - Powers of Enforcing Officers

42821

An enforcing officer may enter and inspect any place or conveyance within the county or district over which he has jurisdiction, where any fresh or dried fruits, nuts, or vegetables are produced, stored, packed, delivered for shipment, loaded, shipped, being transported, or sold.

He may inspect all fresh or dried fruits, nuts, and vegetables and their containers and equipment found in any such place or conveyance. He may also take for inspection, such representative samples of the produce and such containers, as may be necessary to determine whether or not this division has been violated and may subject such samples of produce to any method of inspection or testing.

(Enacted by Stats. 1967, Ch. 15.)



42822

An enforcing officer shall cause the prosecution of any person whom he knows or has reason to believe is guilty of violating any provision of this division.

(Enacted by Stats. 1967, Ch. 15.)



42823

Any enforcing officer may, while enforcing this division, seize and hold as evidence all or any part of any pack, load, bulk lot, consignment or shipment of fresh or dried fruits, nuts, or vegetables which is packed, delivered for shipment, loaded, shipped, or being transported, or sold in violation of this division, or any container of such product, as may in his judgment be necessary to secure the conviction of the party he knows or believes has violated or is violating any provision of this division.

(Enacted by Stats. 1967, Ch. 15.)



42824

Any prosecution for the violation of any provision of this division may be made in any county where any part of the offense occurred.

(Enacted by Stats. 1967, Ch. 15.)



42825

Any evidence which is taken by an enforcing officer in any county may be admitted in evidence in any prosecution in any other county.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 8 - Samples

42851

Any sample which is taken pursuant to this division is prima facie evidence of the true conditions of the entire lot in the examination of which the sample was taken. The presumption established by this section is a presumption affecting the burden of proof.

(Amended by Stats. 1967, Ch. 262.)



42852

A written notice of violation, which is issued by a duly qualified representative of the director or by any commissioner or any qualified representative of the commissioner, which states that a certain lot of produce violates any provision of this division and based upon the examination of such sample, is prima facie evidence of the true condition of the entire lot. The presumption established by this section is a presumption affecting the burden of proof, but it does not apply in a criminal action.

(Amended by Stats. 1967, Ch. 262, Sec. 27.5.)






ARTICLE 9 - Warning Notices and Disposal Orders

42881

The enforcing officer may, and if requested by an enforcing officer of the county of destination shall, affix a warning notice to any vehicle or other means of transportation, or to any load or lot, of fruits, nuts, or vegetables which do not conform to the standards which are established by this division, whether or not the fruits, nuts, or vegetables are exempt from such standards, and serve a disposal order upon the owner or person that has custody or possession of any such load or lot.

(Enacted by Stats. 1967, Ch. 15.)



42882

The warning notice, the disposal order which directs the proper disposition of such products, and the disposal order receipt to be signed by an enforcing officer at destination which confirms such disposition, shall be in the form which is specified by, and provided by, the director.

(Enacted by Stats. 1967, Ch. 15.)



42883

The enforcing officer at the point of destination of such load or lot shall determine that the load or lot has been delivered to the consignee at the destination which is specified in the order and shall then release the load or lot and contersign the disposal order receipt so given to him. He shall immediately forward the receipt to the enforcing officer who served the disposal order.

(Enacted by Stats. 1967, Ch. 15.)



42884

It is unlawful for any person to deliver any load or lot of fruits, nuts, or vegetables which is subject to a disposal order to any person or destination except the person or destination which is shown on the disposal order, unless he is specifically authorized in writing to do so by an enforcing officer.

(Enacted by Stats. 1967, Ch. 15.)



42885

It is unlawful for any person to dispose of any load or lot of fruits, nuts, or vegetables which is subject to a disposal order prior to the release in writing of the load or lot by the enforcing officer at the point of destination. This section does not, however, make it unlawful for any person to unload and store any load or lot of fruits, nuts, or vegetables which is subject to a disposal order.

(Enacted by Stats. 1967, Ch. 15.)



42886

It is unlawful for any person to use or dispose of any fruits, nuts, or vegetables, for which a disposal order has been issued, in any manner or for any purpose except the manner or purpose for which such disposal order was issued, unless such person is specifically authorized in writing to do so by an enforcing officer.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 10 - Shippers and Transporters

42911

Any person, forwarding company, or common carrier may decline to ship or transport any fruits, nuts, or vegetables if it is notified by any enforcing officer of this division, that such products are found to be delivered for shipment in violation of this division.

Any such person, forwarding company, or common carrier may reserve the right, in any receipt, bill of lading, or other writing which is given to the consignor, to reject for shipment and to return to the consignor or hold at the expense and risk of the consignor all fruits, nuts, or vegetables, which upon inspection are found to be delivered for shipment in violation of this division.

(Enacted by Stats. 1967, Ch. 15.)



42912

A carrier which is subject to the jurisdiction of the Public Utilities Commission that transports any fruits, nuts, or vegetables in the ordinary course of its business as a carrier shall not be deemed to be in violation of any provision of this division, unless such carrier shall willfully fail or refuse to stop the transportation of any fruits, nuts, or vegetables with reasonable dispatch after being notified in writing by any enforcing officer of this division that such products are found to be delivered for shipment in violation of this division.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 11 - Violations

42941

It is unlawful for any person to prepare, pack, place, deliver for shipment, deliver for sale, load, ship, transport, cause to be transported, or sell any fruits, nuts, or vegetables in bulk, or in any container or subcontainer, unless such fruits, nuts, and vegetables, and their containers, conform to the provisions of this division or the regulations promulgated thereunder.

(Amended by Stats. 1970, Ch. 1470.)



42942

It is unlawful for any person to prepare, pack, place, deliver for shipment, load, ship, transport, or sell a deceptive pack, bulk lot, bulk load, load, arrangement, or display of fresh or dried fruits, nuts, or vegetables.

(Enacted by Stats. 1967, Ch. 15.)



42943

(a) It is unlawful for any person to mislabel any fruit, nut, or vegetable, or place or have any false or misleading statement or designation of quality, grade, trademark, or trade name, on any wrapper or container, or on the label or lining of any container of any fresh or dried fruit, nut, or vegetable, or on any placard which is used in connection with, or which has reference to, any fresh or dried fruit, nut, or vegetable or container, bulk lot, bulk load, load, arrangement, or display of fresh or dried fruits, nuts, or vegetables.

(b) This section requires the obliteration of incorrect or unauthorized labels or markings prior to commercial reuse of containers. The use of empty containers solely as a platform for retail display of other properly labeled containers containing the commodity for sale, or the use of containers for purposes not involving the sale of the product therein, does not constitute “commercial reuse” for these purposes.

(c) This section does not require the obliteration of old markings or labels by a grower employing a used container solely to transport, and not for display or sale, that grower’s own agricultural products to or from, or both to and from, a certified farmers’ market.

(Amended by Stats. 1999, Ch. 452, Sec. 1. Effective January 1, 2000.)



42944

It is unlawful for any person to make any statement, representation, or assertion orally, by public outcry, or proclamation, or in writing, or by any other manner or means whatever, which concerns the quality, size, maturity, condition of, or any other matter which relates to fruits, nuts, or vegetables, which is false, deceptive, or misleading in any particular.

(Enacted by Stats. 1967, Ch. 15.)



42945

(a) It is unlawful for any person to remove or dispose of any fruits, nuts, or vegetables, or their containers to which any warning tag or notice has been affixed, or to remove the warning tag or notice from the place where it is affixed, except under a written permit to do so from an enforcing officer or under his or her specific direction.

(b) A violation of this section is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than three thousand dollars ($3,000), by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Amended by Stats. 1987, Ch. 1048, Sec. 4.)



42946

Except as otherwise provided, it is unlawful for any person to pack any fruits, nuts, or vegetables in layers in any container which has straight sides, unless there is approximately the same numerical count in each layer.

All packed fruits, nuts, or vegetables shall be so packed that they will not move in the container. Fruits or vegetables which, after having been in storage or after having been shipped, fail to meet this requirement due to unavoidable natural shrinkage which occurs after packing, do not violate this section.

(Enacted by Stats. 1967, Ch. 15.)



42947

It is unlawful for any person to pack any mixture of fresh or dried fruits, with or without nuts, glazed fruits, or confections, unless the contents of the lower layers or unexposed portion are of the same kind and quality, and in the same proportion, as to count, volume, and weight, as the contents of the top layer or the exposed portions.

A consumer type package, also known as “gift pack,” need not, however, comply with such requirement if it complies with all of the following requirements:

(a) The package is sold in its unbroken form and is clearly and conspicuously marked “consumer package” or “gift pack”.

(b) The package is clearly and conspicuously marked to indicate the contents of the unexposed portion.

(c) The contents of the lower layers or the unexposed portion are of the same size and quality as the top layer or the exposed portion.

(Enacted by Stats. 1967, Ch. 15.)



42948

(a) It is unlawful for any person to refuse to submit any container, subcontainer, load, or display of fruits, nuts, or vegetables to the inspection of any enforcing officer, or to refuse to stop any vehicle which contains any fruits, nuts, or vegetables, for the purpose of inspection by an enforcing officer.

(b) A violation of this section is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than three thousand dollars ($3,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Amended by Stats. 1987, Ch. 1048, Sec. 5.)



42949

(a) It is unlawful for any person to alter in any respect any certificate of inspection, notice of violation, report, statement, or other document that is referred to in this division, which is issued by an enforcing officer.

(b) A violation of this section is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than three thousand dollars ($3,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Amended by Stats. 1989, Ch. 1068, Sec. 1. Effective September 30, 1989.)



42950

It is unlawful for any person to prepare, pack, place, deliver for shipment, deliver for sale, load, ship, transport, or sell any nuts, fresh fruits, or vegetables in bulk, or in any container or subcontainer, unless 90 percent by weight or more of such fruits, nuts, or vegetables in bulk, or in any container or subcontainer, as established by the inspection of a representative sample, are free from insect injury which has penetrated or damaged the edible portion, worms, mold, or decay.

This section applies only to those fruits, nuts, or vegetables for which specific quality standards are not otherwise established in this division.

(Enacted by Stats. 1967, Ch. 15.)



42951

(a) It is unlawful for any person to adulterate any solution or chemical or to alter any instrument or any other device provided to an enforcing officer for use in determining compliance with this division or the regulations adopted pursuant to this division.

(b) A violation of this section is a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) or more than three thousand dollars ($3,000), by imprisonment in a county jail for not more than six months, or by both that fine and imprisonment.

(Added by Stats. 1994, Ch. 1048, Sec. 1. Effective September 29, 1994.)






ARTICLE 12 - Criminal Penalties and Procedures

42971

(a) Unless otherwise specified, a violation of this division is an infraction punishable by a fine of not more than five hundred dollars ($500).

(b) A conviction of a second or subsequent violation of this division is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Amended by Stats. 1987, Ch. 1048, Sec. 6.)






ARTICLE 13 - Civil Penalties and Remedies

43001

Any person that violates any provision of this division shall, in addition to any penalty which is otherwise provided, be liable civilly, in an action brought by the director, for a penalty in an amount which is equal to the value which the fruits, nuts, or vegetables involved in the violation would have if they conformed to the requirements of this division.

The value of such noncomplying fruits, nuts, and vegetables shall be the current market value of the lowest priced grade of a marketable commodity of like kind and nature at the time and place of the violation. Any money which is recovered under this section shall be paid into the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)



43002

The director may bring an action to enjoin the second or other repeated violation, or threatened second or other repeated violation, of any provision of this division in the superior court in and for the county in which the violation occurred or is about to occur.

Any proceeding pursuant to this section shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure. The director is not, however, required to allege facts necessary to show or which tend to show lack of adequate remedy at law or which show or tend to show irreparable damage or loss.

(Enacted by Stats. 1967, Ch. 15.)



43003

(a) In lieu of civil prosecution, the secretary or the commissioner may levy a civil penalty against any person violating this division or any regulation adopted pursuant to its provisions. Except as provided in subdivisions (b) and (c), the civil penalty for each violation shall be, for a first violation, a fine of not more than five hundred dollars ($500). For a second or subsequent violation, the fine shall be not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000).

(b) The secretary or the commissioner may, for a first violation, levy a civil penalty not to exceed three thousand dollars ($3,000) for each violation of Section 42945, 42948, 42949, 42951, subdivision (b) of Section 44971, Section 44972, subdivision (c) of Section 44974, or Section 44986.

(c) The secretary or the commissioner may, for a first violation, levy a civil penalty not to exceed five hundred dollars ($500) for each violation of Section 44973, 44982, 44983, 44984, 45031, 45034, or 45035. For a second or subsequent violation, or for a violation involving avocados worth five hundred dollars ($500) or more, the fine shall be not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000).

(d) Before a civil penalty is levied, the person charged with the violation shall receive notice of the nature of the violation and shall be given an opportunity to be heard. This shall include the right to review the evidence and a right to present evidence on his or her own behalf.

(e) The person fined may appeal to the secretary within 10 days of the date of receiving notification of the fine. The following procedures apply to the appeal:

(1) The appeal need not be formal, but it shall be in writing and signed by the appellant or his or her authorized agent, and shall state the grounds for the appeal.

(2) Any party may, at the time of filing the appeal or within 10 days thereafter, present written evidence and a written argument to the secretary.

(3) The secretary may grant oral arguments upon application made at the time written arguments are filed.

(4) If an application to present an oral argument is granted, written notice of the time and place for the oral argument shall be given at least 10 days before the date set for the oral argument. The times may be altered by mutual agreement.

(5) The secretary shall decide the appeal on any oral or written argument, brief, and evidence that he or she has received.

(6) The secretary shall render a written decision within 45 days of the date of appeal or within 15 days of the date of oral arguments.

(7) On an appeal pursuant to this section, the secretary may sustain, modify by reducing the amount of the fine, or reverse the decision of the commissioner. A copy of the secretary’s decision shall be delivered or mailed to the appellant and the commissioner.

(8) Review of the decision of the secretary may be sought by the appellant pursuant to Section 1094.5 of the Code of Civil Procedure.

(f) After the exhaustion of the appeal and review procedures provided in this section, the commissioner, or his or her representative, may file a certified copy of a final decision of the commissioner that directs the payment of a civil penalty and, if applicable, a copy of any decision of the secretary, or his or her representative, rendered on an appeal from the commissioner’s decision, and a copy of any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity with the decision or order. Pursuant to Section 6103 of the Government Code, the clerk of the superior court shall not charge a fee for the performance of any official service required in connection with the entry of judgment pursuant to this section.

(Amended by Stats. 2014, Ch. 71, Sec. 61. Effective January 1, 2015.)



43004

Any action for any civil penalty or other civil remedy which is provided for under this division shall be commenced within three years from the date of the alleged violation.

(Added by Stats. 1990, Ch. 123, Sec. 1.)






ARTICLE 14 - Abatement

43031

Any lot of fruits, nuts, or vegetables, including its containers, which is not in compliance in all respects with this division and the regulations which are issued pursuant to it, is a public nuisance.

(Enacted by Stats. 1967, Ch. 15.)



43032

Any enforcing officer, if he has reason to believe that any lot of fruits, nuts, or vegetables is not in compliance with this division or such regulations, may hold such lot pending proceedings to condemn and abate such nuisance, as provided in this article.

(Enacted by Stats. 1967, Ch. 15.)



43033

The officer may affix to any lot so held a tag or notice which warns that the lot is held and states the reason why it is held. It is unlawful for any person except an authorized enforcing officer to detach, alter, deface, or destroy any such tag or notice which is affixed to any such lot, or to remove or dispose of such lot in any manner or under conditions other than as prescribed in such tag or notice, except upon written permission of an authorized enforcing officer or by the order of a court.

(Enacted by Stats. 1967, Ch. 15.)



43034

The officer by whom any lot of fruits, nuts, or vegetables is held shall cause notice of noncompliance to be served upon the person in possession of the lot. The notice of noncompliance shall comply with all of the following requirements:

(a) Include a description of the lot.

(b) State the place where, and the reasons for which, the lot is held.

(c) Give notice that the lot is a public nuisance and subject to disposal as provided in this article, unless within a specified time it is reconditioned or the deficiency otherwise corrected so as to bring it into compliance.

(Enacted by Stats. 1967, Ch. 15.)



43035

If the person served is not the sole owner of the lot, or does not have authority as agent for the owner to bring the lot into compliance, such person shall, in writing, notify the officer by whom such lot is held of the name and address of the owner and all other persons that are known to him to claim an interest in the lot. Any person that is served with such a notice of noncompliance is liable for any loss which is sustained by such owner or other person whose name and address he has knowingly concealed from such officer.

(Enacted by Stats. 1967, Ch. 15.)



43036

If the lot has not been reconditioned or the deficiency otherwise corrected so as to bring it into compliance within the time specified in the notice, the enforcing officer shall cause a copy of the notice to be served upon all persons that are designated in writing by the person in possession of the lot to be the owner or to claim an interest in it.

(Enacted by Stats. 1967, Ch. 15.)



43037

Any notice which is required by this article may be served personally or by mail which is addressed to the person to be served at his last known address.

(Enacted by Stats. 1967, Ch. 15.)



43038

The enforcing officer, with the written consent of all such persons served, may destroy such lot or otherwise abate the nuisance. If any such person fails or refuses to give such consent, the enforcing officer shall proceed as provided in Section 43039 or 43040.

(Enacted by Stats. 1967, Ch. 15.)



43039

If the lot which is held is perishable or subject to rapid deterioration, the enforcing officer may file a verified petition in superior court to destroy the lot or otherwise abate the nuisance. The petition shall show the condition of the lot, that the lot is situated within the county, that the lot is held, and that notice of noncompliance has been served as provided in this article. The court may thereupon order that the lot be forthwith destroyed or the nuisance otherwise abated as set forth in the order. A proceeding under this section is a limited civil case if the value of the property in controversy is less than or equal to the maximum amount in controversy for a limited civil case under Section 85 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 43, Sec. 14. Effective January 1, 2008.)



43040

If the lot which is held is not perishable or subject to rapid deterioration, the enforcing officer shall immediately report the condition of the lot to the director. Within five days from the receipt of such report, the director may file a petition in the superior court in the county where the lot is situated for an order to show cause, returnable in five days, why the lot should not be abated.

The owner or person in possession on his own motion within five days from the expiration of the time specified in the notice of noncompliance may file a petition in such court for an order to show cause, returnable in five days, why the lot should not be released to petitioner and any warning tags previously affixed removed from it. Final determination by the court in either case shall be within a period of not to exceed 20 days from the date such petition was filed.

(Enacted by Stats. 1967, Ch. 15.)



43041

The court may enter judgment ordering that the lot be condemned and destroyed in the manner which is directed by the court or relabeled, denatured, or otherwise processed, or sold or released upon such conditions as the court in its discretion may impose to insure that the nuisance will be abated. If the lot is sold by order of the court, the costs of storage, handling, and reconditioning or disposal shall be deducted from the proceeds of sale and the balance, if any, paid into court for the owner.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 15 - County Fees

43061

The board of supervisors of a county may require registration and establish a schedule of annual registration fees to be paid by any person who acts as a wholesaler of fresh fruit and vegetables under any license required under Chapter 7 (commencing with Section 56101) of Division 20, and who maintains an office or salesroom or conducts that business in the county. The schedule shall be designed to pay not more than one-third of the costs of the county for the administration and enforcement of this division or any regulations adopted pursuant to this division. Any funds derived under this section shall be used only for the enforcement of wholesale inspections of fruits and vegetables pursuant to this division. The maximum fee that may be established pursuant to this section shall not exceed two hundred fifty dollars ($250).

(Added by Stats. 1983, Ch. 450, Sec. 1.)



43062

Section 43061 does not apply to any of the following:

(a) Any person acting as a retail merchant, as that term is described in Section 56161, or any person acting as a producer, as that term is defined in Section 56110.

(b) Any person who only handles products other than fruits and vegetables, as defined in Section 42510.

(c) Any person that is licensed only as a broker, as defined in Section 56103.

(d) Any county with a population of less than 6,000,000.

(Added by Stats. 1983, Ch. 450, Sec. 1.)



43063

“Costs,” as used in this article, means direct costs only in the administration and enforcement of this division at places other than places operated by retail merchants, as that term is described in Section 56161.

(Added by Stats. 1983, Ch. 450, Sec. 1.)



43064

It is unlawful for any person to operate as a wholesaler of fruits and vegetables under this division in any county with registration as established pursuant to this article unless that person is registered and has paid the required fee pursuant to this article.

(Added by Stats. 1983, Ch. 450, Sec. 1.)



43065

(a) A fruit and vegetable wholesaler registration issued pursuant to Section 43061 may be refused, revoked, or suspended by the commissioner for any violation of either this division or a regulation issued pursuant to this division.

(b) Procedures for the refusal, suspension, or revocation of a registration shall be the same as those contained in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1983, Ch. 450, Sec. 1.)






ARTICLE 16 - California-Grown Seal

43100

(a) The terms “California grown,” “California-grown,” and similar terms with identical connotations shall be used in the labeling or advertising of agricultural products as follows:

(1) The terms “California grown,” “California-grown,” and similar terms with identical connotations may be used for marketing, advertising, or promotional purposes only to identify food or agricultural products that have been produced in the state or harvested in its surface or coastal waters.

(2) The secretary may adopt guidelines, rules, and regulations to further define acceptable uses of the terms “California grown,” “California-grown,” and similar terms with identical connotations and to prevent any misleading use of the terms.

(b) A false, deceptive, or misleading use of the term “California grown,” “California-grown,” or similar terms with identical connotations, or of any seals or other identities officially adopted by the department in connection with these terms, or any unwarranted use of these items or terms, shall be subject to the provisions and penalties set forth in Chapter 9 (commencing with Section 890) of Part 1 of Division 1.

(Amended by Stats. 2014, Ch. 579, Sec. 2. Effective January 1, 2015.)









CHAPTER 3 - Exempt Fruits, Nuts, and Vegetables

ARTICLE 4 - Violations

43331

It is unlawful for any person to use or dispose of any fruits, nuts, or vegetables for which a permit has been issued, in any manner or for any purpose except the manner or purpose for which such permit was issued, unless he is specifically authorized in writing to do so by an enforcing officer.

(Enacted by Stats. 1967, Ch. 15.)



43332

It is unlawful for any person who has been issued a valid permit pursuant to regulations established by the director to sell, buy, receive, transport, deliver, or cause to be transported, or for any person to transport unless such a permit accompanies the vehicle which is transporting, any fruits, nuts, or vegetables which are exempt from the standards which are established in this chapter, except a person that comes within one of the following classes:

(a) A common carrier which operates over a regular route or between fixed termini and transports any such fruits, nuts, or vegetables in good faith and in accordance with its duties as a common carrier.

(b) A person that is transporting fruits, nuts, or vegetables from the orchard or field where they were produced to a packing plant within the state for first processing, grading, or packing.

(c) A person that is transporting fruits, nuts, or vegetables in accordance with the terms of a disposal order which is duly issued pursuant to Section 42881.

(Amended by Stats. 1981, Ch. 298, Sec. 14.)



43333

It is unlawful for any person to sell or offer for transportation or delivery any fruits, nuts, or vegetables which fail to conform to the standards of this division to any person that is required to have a permit pursuant to Section 43332 unless such person has such permit.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 4 - Containers

ARTICLE 4.5 - Out-of-State Processing

43571

The provisions of this division shall not be construed to prohibit the shipment, transportation or movement of melons and vegetables in field bins or bulk out of this state a distance not exceeding 25 miles in depth beyond the border into any adjoining states within the United States, if all of the following exist:

(a) Melons and vegetables are grown in this state and adequate facilities are available in the adjoining state to handle and pack the melons and vegetables as set forth in this division.

(b) The melons and vegetables are not trimmed or vacuum cooled in California prior to packing.

(c) The activities are carried out on behalf of the grower or shipper as part of a continuous activity of harvesting, wrapping, packing, processing, cooling, vacuum cooling, applying of controlled atmosphere, or otherwise preparing melons and vegetables for shipment and sale in accordance with the requirements of this division.

(d) The grower or shipper has obtained a permit from the director authorizing such movement into an adjoining state and has complied with such rules and regulations, including those requiring inspection in the state of destination, as the director may require.

(e) The director has obtained verification from the state officials of the destination state satisfactory to the director that the melons and vegetables will be handled and packed in accordance with the requirements specified in the permit. Such permit shall be valid for a period not to exceed 180 days and may be renewed for successive 180-day periods. Such permit will be canceled for failure to meet the requirements specified.

(Added by Stats. 1970, Ch. 553.)









CHAPTER 9 - Avocados

ARTICLE 1 - Container Certification and Fees

44971

(a) The handling and marketing of avocados is affected with the public interest. The provisions of this chapter are enacted for the protection of the avocado industry and for the purposes of protecting the health, peace, safety, and general welfare of the people of this state.

(b) Avocados produced in this state which are being prepared for market shall be certified as complying with the maturity and quality provisions established by regulations of the director.

(Amended by Stats. 1982, Ch. 141, Sec. 1.5. Effective March 31, 1982.)



44972

If the director finds that avocados which are being prepared for market conform to the applicable standards, he shall so indicate by an official stamp placed on each flat, carton, or any other container by, or under the supervision of, the inspector, stating that the applicable standards have been complied with on the date of pack. Except as provided in this chapter or regulations of the director, it is unlawful for any person to ship to market or otherwise place into the channels of trade any container of avocados which does not bear the official stamp placed thereon pursuant to the provisions of this chapter and regulations promulgated pursuant to this chapter.

(Amended by Stats. 1982, Ch. 141, Sec. 2. Effective March 31, 1982.)



44973

It is unlawful for any person, including a grower, packer, handler, or retailer to pack, handle, or sell any lot of avocados which are not in compliance with maturity and quality standards established through regulations of the director.

(Repealed (by Sec. 4) and added by Stats. 1982, Ch. 141, Sec. 3. Effective March 31, 1982.)



44974

(a) Any violation or threatened violation of any provision of this chapter or regulations of the director established pursuant to this chapter is unlawful and shall constitute grounds for injunctive relief and the imposition of civil penalties of not less than five hundred dollars ($500) and not exceeding five thousand dollars ($5,000) per violation. This action may be brought in a court of competent jurisdiction by the director or district attorney of a county in which a violation or threatened violation occurred. The California Avocado Commission and the Avocado Inspection Committee are also authorized to bring an action for injunctive relief on grounds provided for in this chapter. In bringing this action, the commission or committee is not required to allege facts necessary to show or which tend to show lack of an adequate remedy at law, or which show or tend to show irreparable damage or loss. Prior to commencing this action, the commission shall allow the director the opportunity to bring an action for injunctive relief following the same procedure as provided for the committee in Section 45015. Notwithstanding the director’s decision on whether or not to bring an action for injunctive relief, nothing in this section or in Section 45015 shall be construed as preventing the commission from bringing an action for injunctive relief.

(b) In addition to the requirements of subdivision (a), and except as provided in subdivision (c) and Sections 42945, 42948, 42949, and 44986, a violation of this chapter is an infraction punishable by a fine of not more than five hundred dollars ($500).

(c) It is unlawful for any person to fail to comply with the inspection or certification requirements of this chapter. A violation is a misdemeanor punishable by a fine of not less than two hundred fifty dollars ($250) nor more than five thousand dollars (5,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(d) Each violation or threatened violation involving a lot of avocados shall be treated as a separate violation. Any number of defendants in any number of counties may be joined in one action even though the violations or threatened violations are not the same, and jurisdiction for the action may be established in any county in which any of the violations or threatened violations occur.

(Amended by Stats. 1989, Ch. 1068, Sec. 2. Effective September 30, 1989.)



44975

(a) Each handler of avocados shall pay to the director an inspection and certification fee each month. The fee shall be based on the number of pounds certified as determined by the director. However, in no event shall the fee be greater than twenty-five cents ($0.25) per hundredweight of pounds prepared for market. The number of pounds certified shall be reported monthly to the director, and these reports shall include all information required by the director. The fee required by this section shall be paid no later than the 10th day of the month following the month for which the fee is payable. Any handler who fails to pay the fee within the time required shall pay the director a penalty of 10 percent of the amount determined to be due, and, in addition, 11/2 percent interest per month on the unpaid balance. The director may adjust the fee from time to time and reduce it whenever he or she finds the cost of administering this article may be defrayed from revenue derived from lower fees.

(b) Notwithstanding subdivision (a), whenever the fees derived from pounds certified do not cover the cost of inspection, the director may establish hourly and mileage rates for inspection and certification of avocados based upon the cost of providing that inspection and certification. However, alternatively, a handler may present his or her avocados for inspection and certification on a date, time, and location specified by the director and pay the fees charged pursuant to subdivision (a).

(Amended by Stats. 1999, Ch. 609, Sec. 4. Effective January 1, 2000.)



44976

The moneys which are received pursuant to this chapter shall be used only for the administration and enforcement of this chapter, including, but not limited to, payments to the county agricultural commissioners and to institutions of scientific research for improving the inspection and certification methods required by this chapter.

(Amended by Stats. 1988, Ch. 803, Sec. 1.)



44977

The director may adopt such regulations as he determines are reasonably necessary to carry out the provisions of this chapter.

(Added by renumbering Section 44976 by Stats. 1982, Ch. 141, Sec. 8. Effective March 31, 1982.)



44978

The director may enter into an agreement with any county agricultural commissioner for assistance in the enforcement of this chapter.

(Added by renumbering Section 44977 by Stats. 1982, Ch. 141, Sec. 9. Effective March 31, 1982.)



44979

It is unlawful for any person to fail to comply with the provisions of this chapter and the regulations of the director adopted pursuant thereto.

(Added by Stats. 1982, Ch. 141, Sec. 10. Effective March 31, 1982.)



44980

Every person who prepares avocados grown in this state for market shall report to the director, prior to this preparation, the date and time these avocados will be prepared for market. Avocados and their containers shall be made available for inspection and certification at the time of preparation for market.

(Added by Stats. 1982, Ch. 141, Sec. 11. Effective March 31, 1982.)



44980.5

The director may prescribe a higher frequency of inspection or surveillance of a person or firm handling or packing avocados for sale, if the director determines either that repeated violations of this chapter have occurred, or has probable cause to believe that a violation is about to occur or has occurred. The director may charge the person or firm the costs of performing the higher frequency of inspection or surveillance necessary to prevent violations of either this chapter or regulations of the director. Costs shall be based upon the approximate cost of the service which is rendered. This charge shall be in addition to the fee provided for in subdivision (a) of Section 44975 and shall be paid in accordance with subdivision (a) of Section 44975. Any person assessed a cost under this subdivision shall have the right of appeal to the director.

(Added by Stats. 1982, Ch. 1301, Sec. 3. Effective September 23, 1982.)



44981

(a) Inspection to determine maturity of avocados may be performed prior to preparation for market, either at roadside by the orchard or enroute to or at the first point of packing. The results shall serve as a cause for placing all or any sizes of the avocados under a disposal order for testing after grading or packing when the oil content is less than required by this chapter.

(b) Any lot of avocados suspected as being in noncompliance with the provisions of this chapter shall be placed under a disposal order for control to a specified location in this state for disposition.

(c) Nothing in this section shall be construed as requiring inspection prior to preparation for market.

(d) For purposes of this section “roadside inspection” means an inspection conducted for quality and maturity standards at or near the place of production, or on the transporting vehicle while the product is in transit, or at a place where avocados are being stored.

(Added by Stats. 1982, Ch. 141, Sec. 12. Effective March 31, 1982.)



44982

Each handler of avocados shall prepare and retain for two years up-to-date records of daily transactions. These records shall contain, but not be limited to, the amount of avocados received, shipped, packed, transported, dumped, and on hand at the end of each day. Amounts for each transaction shall be kept by variety in pounds, number of containers by container type, and size when the avocados have been segregated by size.

(Amended by Stats. 1982, Ch. 1301, Sec. 4. Effective September 23, 1982.)



44983

It shall be unlawful for any person to falsify or cause to be falsified the record or information required to be kept pursuant to Section 44982.

(Added by Stats. 1982, Ch. 141, Sec. 14. Effective March 31, 1982.)



44984

Any handler, packer, shipper, transporter, or grower of avocados who is required to keep records pursuant to Section 44982, shall allow the director or his or her authorized agent to examine or inspect these records during normal business hours and any other time when avocados are being packed or otherwise handled in a manner subject to the provisions of this chapter.

All records maintained pursuant to Section 44982 and made available to the director, shall be confidential and shall not be disclosed except when required in an administrative or judicial proceeding.

(Added by Stats. 1982, Ch. 141, Sec. 15. Effective March 31, 1982.)



44985

The director may authorize the issuance and use of, or revocation of, a certification stamp as provided for under this chapter.

(Added by Stats. 1982, Ch. 141, Sec. 16. Effective March 31, 1982.)



44986

It is unlawful for any person to do any of the following:

(a) Use a certification stamp for certifying containers or lots of avocados for other than containers previously inspected by the director’s authorized agent and designated to be stamped.

(b) Use the stamp at any time or in any manner other than provided in this chapter or contrary to the directions of the director’s authorized agent authorizing the use of the stamp.

(c) Refuse to surrender, each day after use, or upon demand of the director’s authorized agent, any certification stamp authorized to be used.

(d) Counterfeit or alter or use any counterfeit or altered certification stamp.

(e) A violation of this section is a misdemeanor punishable by a fine of not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Amended by Stats. 1989, Ch. 1068, Sec. 3. Effective September 30, 1989.)



44987

In lieu of the certification stamp required under this chapter, the director may authorize issuance of a permit to any person or firm engaged in preparing avocados for market on an intermittent basis, or any other person on an emergency basis. The permit shall have an assigned number, and the containers of avocados for which the permit is issued shall be printed or labeled with the words “avocado permit” immediately followed by the number designation. Except on an emergency basis, a permit shall not be issued for more than ten containers and not more than four permits may be issued to any person, firm, or family of the same household during the calendar year.

(Added by Stats. 1982, Ch. 141, Sec. 18. Effective March 31, 1982.)



44988

(a) The director may promulgate regulations which establish maturity standards governing the time at which avocados may be harvested. The regulations shall include minimum maturity requirements for the various varieties of avocados produced. The standards may be established in the form of a variable maturity range, which shall include a system for determination of avocado maturity. This system shall prescribe criteria and a method by which the dates of harvest and required maturity level, as measured by a recognized method of measuring avocado maturity, may be established by the director during each harvest season.

(b) The director may modify these requirements, from time to time, in order to insure that the quality standards for marketing avocados are maintained. These modifications shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1982, Ch. 1301, Sec. 5. Effective September 23, 1982.)






ARTICLE 2 - Avocado Inspection Committee

45011

There is in the department the Avocado Inspection Committee, which consists of six members. The director shall appoint three members and one alternate member who shall be producers of avocados and three members and one alternate member who shall be representatives of handlers engaged in the packing of avocados from a list of nominees provided by the California Avocado Commission. The director may appoint one additional member of the committee, who shall be a public member. The committee shall meet on the direction of the director or when requested by a majority of the committee.

(Added by Stats. 1982, Ch. 141, Sec. 19. Effective March 31, 1982.)



45012

Upon the director’s request, the committee shall submit to the director the name of a natural person, who shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the director as a public member of the committee. The director may appoint this nominee as the public member on the committee. If the nominee is unsatisfactory to the director, the committee shall continue to submit nominees until the director has made a selection. Any vacancy in the office of the public member of the committee shall be filled in the same manner as used in initially selecting the public member. The public member of the committee shall represent the interests of the general public in all matters coming before the committee and shall have the same voting and other rights and immunities as other members of the committee.

(Added by Stats. 1982, Ch. 141, Sec. 19. Effective March 31, 1982.)



45013

The committee member’s term of office shall be two years. Appointment of the first members shall be made so that the terms of office of three members shall expire at the end of one year and three at the end of two years. Thereafter, appointment shall be for full two-year terms. Each committee member shall be limited to four consecutive terms in office. Any vacancies which occur during an unexpired term shall be filled for the unexpired term following the same procedure used for initially nominating and appointing members.

(Added by Stats. 1982, Ch. 141, Sec. 19. Effective March 31, 1982.)



45014

The committee shall be advisory to the director, and to the California Avocado Commission if it decides to act pursuant to Section 67095, on all matters pertaining to this chapter, shall review all proposed regulations relating to this chapter, and shall make recommendations concerning the inspection and certification services under this chapter, including, but not limited to, the annual budget and fees necessary to provide adequate inspection and certification services; inspection procedures; training and supervision of inspectors; and enforcement actions, including the imposition of any fees and costs for inspection and surveillance provided for in subdivision (c) of Section 44975.

(Amended by Stats. 1985, Ch. 953, Sec. 6. Effective September 26, 1985.)



45015

(a) In adopting regulations pursuant to this chapter, the director shall accept the recommendations of the advisory committee whenever he or she finds them to be practicable and in the interests of the avocado industry and the public. The director shall provide the committee with a written statement of reasons within 15 working days, whenever he or she does not accept the committee recommendation.

(b) In the case of recommendations involving enforcement actions based on actual or alleged violations of this chapter, the committee by majority vote may bring an action for injunctive relief as provided for in Section 44974, retain private legal counsel for this purpose, and use fees provided for under this chapter to pay all reasonable fees and costs incurred in bringing the action. However, legal fees and costs incurred in each separate action which exceed twenty thousand dollars ($20,000) shall not be paid unless concurred in by the director. Prior to commencing this action, the committee must review all available information, recommend specific enforcement action to the director, and allow the director the opportunity to respond as provided for in this section. Notwithstanding the director’s response, nothing in this section shall be construed as preventing the committee from bringing an action for injunctive relief.

(Added by Stats. 1982, Ch. 141, Sec. 19. Effective March 31, 1982.)



45016

Committee members shall be compensated for all reasonable expenses incurred in the performance of their duties, as determined by the committee and concurred in by the director.

(Added by Stats. 1982, Ch. 141, Sec. 19. Effective March 31, 1982.)



45017

(a) The committee may recommend to the director that avocados subject to weather-related damage not be harvested for a specified period of time and the director may restrict harvesting based on that recommendation.

(b) The director shall adopt regulations which govern the committee’s recommendations made pursuant to this section. The regulations shall include, but not be limited to, all of the following:

(1) The maximum period of time for which harvesting may not be done.

(2) The geographical region for which the recommendation would be made.

(3) The minimum level of damage required in order to make a recommendation.

(4) The manner in which affected growers and handlers are to be notified of the decision of the director.

(5) A definition of weather-related damage.

(6) Procedures and criteria for issuing exemptions to growers from the decision of the director made pursuant to this section and for the handling of avocados from an exempt grower.

(Added by Stats. 1984, Ch. 1013, Sec. 1.)



45021

(a) The requirements specified in this chapter, including, but not limited to, the setting, collection, and handling of inspection and certification fees and other costs of service, inspection frequency and procedures, hiring, training, and supervision of inspectors and other necessary personnel, use and revocation of an official stamp or permit, reports prior to preparing avocados for market, and recordkeeping with respect to avocados, may be conducted by the California Avocado Commission instead of the director, if authorized in the manner specified in Section 67095.

(b) The enforcement and regulatory authority of the director which is specified in this chapter shall remain in full force and effect. However, the authority of the director shall be exercised in consultation and cooperation with the commission during any period in which the commission exercises its authority pursuant to Section 67095.

(c) All expenditures incurred by the director in carrying out his or her duties under subdivision (b) shall be reimbursed from fees collected under this chapter.

(Added by Stats. 1985, Ch. 953, Sec. 7. Effective September 26, 1985.)






ARTICLE 3 - Proof of Ownership

45031

Every person who is in possession of over 25 pounds of avocados that are produced in this state shall possess a record of proof of ownership of the avocados.

(Amended by Stats. 2009, Ch. 487, Sec. 3. Effective January 1, 2010.)



45032

(a) Upon probable cause to believe any avocados regulated by this chapter are in unlawful possession, proof of ownership shall be made available for inspection upon the request of the director or any peace officer. If the director has probable cause to believe that any avocados regulated by this chapter are in unlawful possession, he or she may request a peace officer to stop the vehicle pursuant to Section 45037 for inspection.

(b) The proof of ownership record shall contain all of the following information:

(1) The name, address, telephone number, and signature of the seller or the seller’s authorized representative.

(2) The name and address of the buyer or consignee if not sold.

(3) The common name “avocados” and the quantity of the avocados.

(4) The date of transaction.

(Added by Stats. 1989, Ch. 1068, Sec. 4. Effective September 30, 1989.)



45033

A bill of lading, bill of sale, certified farmers certificate, any data obtainable by electronic transmission which is accessible to a common carrier, or a similar type document shall be considered proof of ownership for purposes of this chapter.

(Added by Stats. 1989, Ch. 1068, Sec. 4. Effective September 30, 1989.)



45034

It is unlawful for any person to knowingly falsify or cause to be falsified any information in a record intended to show proof of ownership.

(Added by Stats. 1989, Ch. 1068, Sec. 4. Effective September 30, 1989.)



45035

A copy of the proof of ownership record shall be retained by the buyer and seller for a period of one year after sale.

(Amended by Stats. 1992, Ch. 868, Sec. 1.3. Effective January 1, 1993.)



45036

This article does not apply to avocados transported and accompanied by a valid permit, disposal order, or certificate issued by the director or the commissioner for any reason other than to comply with this article.

(Amended by Stats. 1992, Ch. 868, Sec. 1.5. Effective January 1, 1993.)



45037

Upon probable cause to believe avocados regulated by this chapter are being unlawfully transported, any peace officer may stop the transporting vehicle and request a record of proof of ownership of the avocados.

(Added by Stats. 1989, Ch. 1068, Sec. 4. Effective September 30, 1989.)



45038

Upon reasonable belief that a person is in unlawful possession of avocados regulated by this chapter, the avocados may be seized by the director or any peace officer and shall be turned over to the custody of the director. The director may hold the commodity on the premises where it was seized until disposed of pursuant to Section 45040.

(Added by Stats. 1989, Ch. 1068, Sec. 4. Effective September 30, 1989.)



45039

The director or a peace officer may investigate to ascertain the ownership of any avocados that have been held pursuant to this chapter. If the lawful owner is located, the avocados shall be released to the owner, or his or her agent. The director may require reasonable payment to cover costs incurred in the storing of the avocados, but not to exceed the value of the avocados.

(Added by Stats. 1989, Ch. 1068, Sec. 4. Effective September 30, 1989.)



45040

(a) If for any reason the avocados are not released to the rightful owner after being in the custody of the secretary for 48 hours or, in the case of highly perishable avocados, any shorter period of time that the secretary deems necessary, the secretary may either sell the avocados by private sale at fair grower market value or, after 72 hours from the time of seizure, donate the avocados to a nonprofit charitable organization. If donated, the avocados shall not be sold by the receiving party. If sold by the secretary, all of the proceeds derived from the sale of the commodity shall be held by the secretary for a period of not less than six months, during which time the lawful owner of the avocados may submit satisfactory proof of ownership and obtain possession of the proceeds. The secretary may require the payment by the owner of an amount sufficient to cover the costs incurred for storage and sale of the avocados, but not to exceed the sale price of the avocados. If, after retention of the proceeds for a period of at least six months, no demand is made or if proof of ownership is not supplied, the secretary shall deposit the proceeds of the sale of the avocados with the California Avocado Commission.

(b) If the avocados are unfit for human consumption, the secretary may destroy them.

(Amended by Stats. 2002, Ch. 946, Sec. 2. Effective January 1, 2003.)



45041

(a) Unless otherwise specified, a violation of this article is an infraction punishable by a fine of not more than five hundred dollars ($500).

(b) A conviction of a second or subsequent violation of this article is a misdemeanor punishable by a fine of not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000), or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(c) A violation of this article is a misdemeanor punishable by a fine of not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000), or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment, if the retail value of the avocados in violation is in excess of five hundred dollars ($500).

(Added by Stats. 1989, Ch. 1068, Sec. 4. Effective September 30, 1989.)



45042

This article establishes minimal requirements for the transportation, identification, disposition, and use of funds derived from the disposition of avocados seized pursuant to this article. A county may, by ordinance, impose additional requirements regarding these requirements.

(Added by Stats. 1989, Ch. 1068, Sec. 4. Effective September 30, 1989.)









CHAPTER 10 - Organic Foods

46000

(a) This chapter shall be known, and may be cited as, the California Organic Products Act of 2003.

(b) The secretary and county agricultural commissioners under the supervision and direction of the secretary shall enforce regulations adopted by the National Organic Program (NOP) (Section 6517 of the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.)), and Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code and this act applicable to any person selling products as organic.

(Amended by Stats. 2002, Ch. 533, Sec. 1. Effective January 1, 2003.)



46001

This act shall be interpreted in conjunction with Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code and regulations adopted by the National Organic Program (Section 6517 of the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.).

(Added by Stats. 2002, Ch. 533, Sec. 2. Effective January 1, 2003.)



46002

(a) All organic food or product regulations and any amendments to those regulations adopted pursuant to the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.), that are in effect on the date this bill is enacted or that are adopted after that date, shall be the organic food and product regulations of this state.

(b) The secretary may, by regulation, prescribe conditions under which organic foods or other products not addressed by the National Organic Program may be sold in this state.

(Repealed and added by Stats. 2002, Ch. 533, Sec. 4. Effective January 1, 2003.)



46003

(a) The secretary shall establish an advisory committee, which shall be known as the California Organic Products Advisory Committee, for the purpose of advising the secretary with respect to his or her responsibilities under this act and Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code.

(b) The advisory committee shall be comprised of 15 members. Each member may have an alternate. Six members and their alternates shall be producers, at least one of whom shall be a producer of meat, fowl, fish, dairy products, or eggs. Two members and their alternates shall be processors, one member and his or her alternate shall be wholesale distributors, two members and their alternates shall be consumer representatives, one member and his or her alternate shall be environmental representatives, two members and their alternates shall be technical representatives with scientific credentials related to agricultural chemicals, toxicology, or food science, and one member and his or her alternate shall be retail representatives. Except for the consumer, environmental, and technical representatives, the members of the advisory committee and their alternates shall have derived a substantial portion of their business income, wages, or salary as a result of services they provide which directly result in the production, handling, processing, or retailing of products sold as organic for at least three years preceding their appointment to the advisory committee. The consumer and environmental representatives and their alternates shall not have a financial interest in the direct sales or marketing of the organic product industry and shall be members or employees of representatives of recognized nonprofit organizations whose principal purpose is the protection of consumer health or protection of the environment. The technical representatives and their alternates shall not have a financial interest in the production, handling, processing, or marketing of the organic products industry. The technical representatives may be involved in organic research or technical review providing they have no financial benefit from results of the research project or technical review.

(c) An alternate member shall serve at an advisory committee meeting only in the absence of, and shall have the same powers and duties as, the category whom he or she is representing as alternate, except for duties and powers as an officer of the committee. The number of alternates present who are not serving in the capacity of a member shall not be considered in determining a quorum.

(d) An alternate member may serve at an advisory committee subcommittee meeting only in the absence of, and shall have the same powers and duties as, the member whom he or she is designated as alternate, except for duties and powers as a subcommittee chairperson.

(e) The members of the advisory committee and their alternates described in subdivision (b) shall be reimbursed for the reasonable expenses actually incurred in the performance of their duties, as determined by the advisory committee and approved by the secretary.

(f) The secretary or his or her representative, the State Public Health Officer or his or her representative, and a county agricultural commissioner may serve as ex officio members of the advisory committee.

(Amended by Stats. 2010, Ch. 393, Sec. 5. Effective January 1, 2011.)



46003.5

(a) Following the promulgation of the national materials list by the United States Department of Agriculture pursuant to the federal Organic Foods Production Act of 1990 (7 U.S.C. Secs. 6501 to 6522, incl.), the secretary, in consultation with the Organic Food Advisory Board, shall adopt regulations listing specific substances that are in compliance or not in compliance with the definition of “prohibited materials,” as defined in subdivision (p) of Section 110815 of the Health and Safety Code, for use in the production and handling of organic foods.

Prior to the promulgation of the national materials list by the United States Department of Agriculture pursuant to the federal Organic Foods Production Act of 1990, the Organic Food Advisory Board, in consultation with the secretary, shall determine which, if any, substance may be allowed for use in the production and handling of organic foods in this state. Within 90 days of promulgation of the national materials list by the United States Department of Agriculture, the Organic Food Advisory Board, in consultation with the secretary, shall determine which, if any, substance allowed for use by the national materials list may be allowed for use in the production and handling of organic foods in this state.

(b) Prior to adoption of these regulations, the secretary shall issue administratively a preliminary, nonexhaustive list of materials that are in compliance or not in compliance with subdivision (p) of Section 110815 of the Health and Safety Code based on the listings of permitted materials published by California Certified Organic Farmers, the Organic Trade Association, and the Departments of Agriculture of the States of Oregon and Washington.

(Amended by Stats. 1999, Ch. 609, Sec. 6. Effective January 1, 2000.)



46004

(a) Any person may file a complaint with the director concerning suspected noncompliance with this chapter or Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code by a person under the enforcement jurisdiction of the director, as provided in Section 46000.

(b) The director shall, to the extent funds are available, establish procedures for handling complaints, including provision of a written complaint form, and procedures for commencing an investigation within three working days after receiving a complaint regarding fresh food, and within seven working days for other food, and completing an investigation and reporting findings and enforcement action taken, if any, to the complainant within 60 days thereafter.

(c) The director may establish minimum information requirements to determine the verifiability of a complaint, and may provide for rejection of a complaint that does not meet the requirements. The director shall provide written notice of the reasons for rejection to the person filing the complaint.

(d) The director shall carry out the functions and objectives of this chapter and Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code, to the extent funds are available for those purposes.

(Amended by Stats. 1996, Ch. 1023, Sec. 69. Effective September 29, 1996.)



46004.1

Unless defined pursuant to the National Organic Program (NOP), the following words and phrases, when used in this act, shall have the following meanings:

(a) “Act” means this chapter. It also means the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.) and the regulations adopted pursuant to the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.).

(b) “Categorical products” means categories of products of like commodity such as apples, salad products, etc. and does not require variety specific information.

(c) “Enforcement authority” means the governmental unit with primary enforcement jurisdiction, as provided in Section 46008.

(d) “Exempt handler” means a handling operation that sells agricultural products as “organic” but whose gross agricultural income from organic sales totals five thousand dollars ($5,000) or less annually.

(e) “Exempt producer” means a production operation that sells agricultural products as “organic” but whose gross agricultural income from organic sales totals five thousand dollars ($5,000) or less annually.

(f) “Handle” means to sell, process, or package agricultural products.

(g) “Handler” means any person engaged in the business of handling agricultural products, but does not include final retailers of agricultural products that do not process agricultural products.

(h) “Handling operation” means any operation or portion of an operation, except final retailers of agricultural products that do not process agricultural products that (1) receives or otherwise acquires agricultural products, and (2) processes, packages, or stores agricultural products.

(i) “NOP” means the National Organic Program established pursuant to the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.) and the regulations adopted for implementation.

(j) “Person” means any individual, firm, partnership, trust, corporation, limited liability company, company, estate, public or private institution, association, organization, group, city, county, city and county, political subdivision of this state, other governmental agency within the state, and any representative, agent, or agency of any of the foregoing.

(k) “Processing” means cooking, baking, heating, drying, mixing, grinding, churning, separating, extracting, cutting, fermenting, eviscerating, preserving, dehydrating, freezing, or otherwise manufacturing, and includes packaging, canning, jarring, or otherwise enclosing food in a container.

(l) “Secretary” means the Secretary of Food and Agriculture.

(m) “USDA” means the United States Department of Agriculture.

(Amended by Stats. 2010, Ch. 393, Sec. 6. Effective January 1, 2011.)



46005

This act shall apply notwithstanding any other provision of law that is inconsistent with this act. Nothing in this act is intended to repeal any other provision of law not inconsistent with this act.

(Repealed and added by Stats. 2002, Ch. 533, Sec. 7.5. Effective January 1, 2003.)



46006

At the request of a county agricultural commissioner, the district attorney for that county may bring an action to enforce this chapter or Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code, within the enforcement jurisdiction of that commissioner.

(Amended by Stats. 1996, Ch. 1023, Sec. 71. Effective September 29, 1996.)



46007

(a) Any penalties collected by the secretary and any fees collected by a county agricultural commissioner pursuant to this chapter shall be deposited in the Department of Food and Agriculture Fund and, upon appropriation by the Legislature, shall be expended solely to fulfill the responsibilities of the secretary and county agricultural commissioner acting under the direction and supervision of the secretary, as specified in this act.

(b) Any fees and penalties collected by a county agricultural commissioner pursuant to Section 46017 and any other penalties collected by a county agricultural commissioner pursuant to this chapter shall be paid directly to the county agricultural commissioner and expended to fulfill the responsibilities of the county agricultural commissioner, as specified in this chapter.

(c) The secretary shall establish a specific minimum amount to be reimbursed to each county agricultural commissioner per registrant in that county. This reimbursement shall not limit the amount of the reimbursement otherwise made to county commissioners for their enforcement activities.

(Repealed and added by Stats. 2002, Ch. 533, Sec. 8.5. Effective January 1, 2003.)



46008

(a) Article 14 (commencing with Section 43031) of Chapter 2 of the Food and Agricultural Code applies to any product that is represented as organically produced by any person who is not registered as required by this chapter or any product that is not in compliance with this chapter or the NOP.

(b) The secretary, county agricultural commissioners, and the State Director of Health Services shall be considered enforcing officers for purposes of those provisions of law under their respective jurisdiction.

(Added by Stats. 2002, Ch. 533, Sec. 9. Effective January 1, 2003.)



46009

Any person subject to this act that does not pay the registration fee within 10 days of the date on which the fee is due and payable shall pay a penalty of 10 percent of the total amount determined to be due plus interest at the rate of 1.5 percent per month on the unpaid balance.

(Amended by Stats. 2010, Ch. 393, Sec. 7. Effective January 1, 2011.)



46010

This chapter shall be interpreted in conjunction with Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 75. Effective September 29, 1996.)



46010.5

No fee established and collected pursuant to this chapter shall exceed the department’s costs or the county agricultural commissioner’s costs, as the case may be, of regulating and enforcing the provisions of this chapter related to the function for which the fee is established.

(Added by Stats. 1990, Ch. 1262, Sec. 2.5.)



46011

This act shall not apply to the term “natural” when used in the labeling or advertising of a product.

(Repealed and added by Stats. 2002, Ch. 533, Sec. 12.5. Effective January 1, 2003.)



46012

Article 14 (commencing with Section 43031) of Chapter 2 applies to any food product that is represented as organically produced by any person who is not registered as required by this chapter or any product that is not in compliance with this chapter or Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code. The director, agricultural commissioners, and the State Director of Health Services shall be considered enforcing officers for purposes of those provisions of law under their respective jurisdiction.

(Amended by Stats. 1996, Ch. 1023, Sec. 76. Effective September 29, 1996.)



46013

Any producer, handler, processor, or registered certification organization subject to this chapter that does not pay the fee within 10 days of the date on which the fee is due and payable shall pay a penalty of 10 percent of the total amount determined to be due plus interest at the rate of 1.5 percent per month on the unpaid balance.

(Amended by Stats. 2010, Ch. 393, Sec. 8. Effective January 1, 2011.)



46013.1

(a) Every person engaged in this state in the production or handling of raw agricultural products sold as organic, and retailers that are engaged in the production of products sold as organic, and retailers that are engaged in the processing, as defined by the NOP, of products sold as organic, shall register with the agricultural commissioner in the county of principal operation prior to the first sale of the product. All processors of organic agriculturally derived products that are not required to be registered as outlined in subdivision (b) must register with the secretary. Each registrant must annually renew the registration unless no longer engaged in the activities requiring the registration. Each registrant shall provide a complete copy of its registration to the county agricultural commissioner in any county in which the registrant operates.

(b) Every person engaged in this state in the processing or handling of processed products pursuant to Section 110460 of the Health and Safety Code, and pet food pursuant to Section 18653, and cosmetics pursuant to Section 111795 of the Health and Safety Code, including processors of alcoholic beverages, fish and seafood, shall register with the State Public Health Officer.

(c) Registration pursuant to this section shall be on a form either provided by the secretary or approved by the secretary and shall be valid for a period of one calendar year from the date of validation by the secretary or county agricultural commissioner of the completed registration form.

(d) The information provided on the registration form shall include all of the following:

(1) The nature of the registrant’s business, including the categorical products produced, handled, or processed that are sold as organic and the names and registration numbers of those persons for whom they sell product as applicable.

(2) (A) For producers, a detailed physical description of the precise location and dimensions of the facility or farm where the products are produced.

(B) For exempt producers, in addition to the physical description specified in subparagraph (A), a map describing the boundaries and dimensions of the production area and all adjacent land uses, assigning field numbers to distinct fields or management units, and describing the size of each field or management unit.

(C) When the exempt producer or exempt handler has not had control of the property being registered for at least 36 months, documentation shall be provided from previous owners or managers that shows the 36-month land use history. When the exempt producer or exempt handler is not the owner, documentation shall be provided from the owner granting permission for the parcel to be registered as organic by the exempt producer or exempt handler.

(3) Sufficient information, under penalty of perjury, to enable the secretary or county agricultural commissioner to verify the amount of the registration fee to be paid in accordance with this act.

(4) The names of all certification organizations or governmental entities, if any, providing organic certification to them.

(5) In the case of exempt producers, for each field or management unit, a list of all substances applied to the crop, soil, growing medium, growing area, irrigation water or postharvest wash or rinse water, or seed, including the source of the substance, the brand name, if any, the rate of application, and the total amount applied in each calendar year, for at least the applicable time periods specified in this act.

(e) The registration form shall include a separate “public information sheet” or its equivalent that shall include:

(1) The name and address of the registrant.

(2) The nature of the registrant’s business, including the categorical products produced, handled, or processed that are sold as organic.

(3) The names of all certification organizations or governmental entities, if any, providing certification pursuant to the NOP and this act.

(f) A registration form shall be accompanied by payment of a nonrefundable registration fee by producers, handlers, and processors, which shall be based on gross sales by the registrant of product sold as organic in the calendar year that precedes the date of registration or, if no sales were made in the preceding year, then based on the expected sales during the 12 calendar months following the date of registration. Unless specified elsewhere the fee is based according to the following schedule:

Gross Sales

Registration Fee

$

0–

4,999

$

25

$

5,000–

10,000

$

50

$

10,001–

25,000

$

75

$

25,001–

50,000

$

100

$

50,001–

100,000

$

175

$

100,001–

250,000

$

300

$

250,001–

500,000

$

450

$

500,001–

1,000,000

$

750

$

1,000,001–

2,500,000

$

1,000

$

2,500,001–

5,000,000

$

1,500

$

5,000,001–

15,000,000

$

2,000

$

15,000,001–

25,000,000

$

2,500

$

25,000,001–

and above

$

3,000

(1) Any person required to register pursuant to this section whose registration fee would be less than seventy-five dollars ($75) shall pay an initial registration fee of seventy-five dollars ($75). Thereafter, the amount of the annual fee shall be as specified above or, according to the applicable classification, as described in paragraphs (2) to (9), inclusive.

(2) Any person selling a multi-ingredient product in which less than 70 percent of the ingredients are organic shall pay a fee of one hundred dollars ($100) or one-half of the amount that would be due based on the above chart, whichever is more.

(3) Producers that sell processed product shall pay fees based on the value of raw product prior to being processed and the value of any product sold as unprocessed.

(4) Any person that packs, repacks, labels, sorts, or otherwise handles any organic product that is outside the jurisdiction of the State Public Health Officer and that does not take title or manage the sale of the product, but provides only handling services for organic product, shall register and pay one hundred dollars ($100) per year.

(5) Commission merchants or brokers that do not take possession or title of the product but arrange for the sale of the product shall register and pay one hundred dollars ($100) per year.

(6) A retail store engaged in the handling or processing of organic products shall register and pay a fee of one hundred dollars ($100) for each store location that processes organic products onsite.

(7) Any person that provides temporary storage or transportation for organic product and does not handle the raw unpackaged product does not have to register.

(8) Any person that hires any other person for custom packing or labeling shall register and pay a fee based on the total sales of product custom produced for them as outlined in the chart above. In addition to the required registration information above the person must disclose on the registration form the names of all companies that pack and process for them.

(9) Any person required to register pursuant to this section that fits the description of more than one of the persons described above shall pay the greater of the multiple amounts.

(10) The secretary may require any producer, handler, processor, or other organic registrant to provide the exact dollar amount of gross sales of twenty-five million one dollars ($25,000,001) or more in lieu of the range specified in subdivision (f).

(11) The secretary may require any producer, handler, processor, or other organic registrant to submit gross sales by commodity and gross sales by acreage.

(g) The secretary may adopt regulations that supersede the terms of this section to the extent reasonably necessary to provide an online system of registration for those required to register pursuant to this section.

(Amended by Stats. 2010, Ch. 393, Sec. 9. Effective January 1, 2011.)



46013.2

(a) To the extent feasible, the secretary shall coordinate the registration and fee collection procedures of this section with similar licensing or registration procedures applicable to registrants.

(b) The secretary or county agricultural commissioner shall deny a registration submission that is incomplete or not in compliance with this act.

(c) A registrant shall, within a reasonable time, notify the secretary of any change in the information reported on the registration form and shall pay any additional fee owed if that change results in a higher fee owed than that previously paid.

(d) At the request of any person, the “public information sheet” described in subdivision (e) of Section 46013.1 for any registrant shall be made available for inspection and copying at the main office of the department and each county agricultural commissioner. Copies of the “public information sheet” shall also be made available by mail, upon written request. The secretary or county agricultural commissioner may charge a reasonable fee for the cost of reproducing a “public information sheet.” Except as provided in this subdivision, a registration form is exempt from Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(e) The secretary, in consultation with the California Organic Products Advisory Committee, may suspend the registration program set forth in this section if the secretary determines that income derived from registration fees is insufficient to support a registration enforcement program.

(f) A registration is considered legal and valid until revoked, suspended, or until the expiration of the registration.

(g) The registration revocation process shall be in conjunction with other provisions of this act. The secretary or county agricultural commissioner’s office may initiate the revocation process for failure to comply with the NOP or this act. Any person against whom the action is being taken shall have the opportunity to appeal the action and be afforded the opportunity to be heard in an administrative appeal. This appeal shall be administered by either the state or county agricultural commissioner’s office.

(h) When the registration fee is not paid within 60 days from the expiration date, the account shall be considered closed and the registration voided. A notification shall be sent to the registrant and the certifier, if applicable, notifying them the registrant is no longer able to market products as organic until the account is paid in full.

(i) Any producer, handler, processor, or certification agency subject to this chapter that does not pay the fee within 10 days of the date on which the fee is due and payable shall pay a penalty of 10 percent of the total amount determined to be due plus interest at the rate of 1.5 percent per month on the unpaid balance.

(Amended by Stats. 2010, Ch. 393, Sec. 10. Effective January 1, 2011.)



46014

This chapter also applies to seed, fiber, and horticultural products. The terms “foods” and “raw agricultural commodities” as used in this chapter, and in Article 7 (commencing with Section 110810) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code, include seed, fiber, and horticultural products where the context requires to effectuate this section.

(Amended by Stats. 1996, Ch. 1023, Sec. 77. Effective September 29, 1996.)



46014.1

(a) Any certification organization that certifies product in this state sold as organic shall register with the secretary and shall thereafter annually renew the registration, unless the organization is no longer engaged in the activities requiring the registration. Registration shall be on a form provided by the secretary, shall include a copy of accreditation by the USDA or proof of application if applicable.

(b) Each certification organization shall pay to the secretary an annual registration fee of twenty-five dollars ($25) for each client they have certified in this state up to a maximum of two hundred fifty dollars ($250). Any registration submitted by a certification organization shall be made available to the public for inspection and copying. The secretary may audit the organization’s certification procedures and records at any time, but any records of the certification organization not otherwise required to be disclosed shall be kept confidential by the secretary.

(c) The secretary and the county agricultural commissioners under the supervision of the secretary shall, if requested by a sufficient number of persons to cover the costs of the program in a county as determined by the secretary, establish a certification program. This program shall meet all of the requirements of this act. In addition, this program shall meet all of the requirements of the federal certification program, including federal accreditation. The secretary shall establish a fee schedule for participants in this program that covers all of the department’s reasonable costs of the program. A county agricultural commissioner that conducts a voluntary certification program pursuant to this section shall establish a fee schedule for participants in this program that covers all of the county’s reasonable costs of the program. The secretary may not expend funds obtained from registration fees collected under this chapter for the purposes of adopting or administering this program. The certification fee authorized by this subdivision is due and payable on January 1 or may be prorated before the 10th day of the month following the month in which the decision to grant the certification is issued. Any person who does not pay the amount that is due within the required period shall pay the enforcement authority providing the certificate a penalty of 10 percent of the total amount determined to be due, plus interest at the rate of 1.5 percent interest per month on the unpaid balance.

(Amended by Stats. 2010, Ch. 393, Sec. 11. Effective January 1, 2011.)



46014.2

(a) All products sold as organic in California shall be certified by a federally accredited certifying agent, if they are required to be certified under the federal act.

(b) Product shall be sold as organic only in accordance with this act.

(c) A certification organization shall be accredited by the USDA as provided in the NOP.

(Added by Stats. 2002, Ch. 533, Sec. 16. Effective January 1, 2003.)



46014.4

A registered certification organization shall submit to the secretary every January and June a list of all persons whose production or processing of product in California is certified. The list shall be publicly available within 30 days after the end of each filing period. A certifier that keeps a current list on a Web site available to the public may be deemed to meet this requirement.

(Added by Stats. 2002, Ch. 533, Sec. 18. Effective January 1, 2003.)



46014.6

Only products that have been produced and handled in accordance with this act may be certified by a registered certification organization.

(Added by Stats. 2002, Ch. 533, Sec. 20. Effective January 1, 2003.)



46015

Materials acceptable in this state are those outlined in Sections 205.600 to 205.607, inclusive, of Title 7 of the Code of Federal Regulations.

(Repealed and added by Stats. 2002, Ch. 533, Sec. 21.5. Effective January 1, 2003.)



46016.1

(a) Any person may file a complaint with the secretary concerning suspected noncompliance with this act, as provided in Section 46000 or regulations adopted by the NOP.

(b) The secretary shall, to the extent funds are available, establish procedures for handling complaints, including provision of a written complaint form, and procedures for commencing an investigation within three working days after receiving a complaint regarding fresh food, and within seven working days for other products, and completing an investigation and reporting findings and enforcement action taken, if any, to the complainant within 60 days thereafter.

(c) The secretary may establish minimum information requirements to determine the verifiability of a complaint, and may provide for rejection of a complaint that does not meet the requirements. The secretary shall provide written notice of the reasons for rejection to the person filing the complaint.

(d) The secretary shall carry out the functions and objectives of this act to the extent funds are available for those purposes.

(e) The complaint process in this state must also meet all the complaint process outlined in regulations adopted by the NOP.

(Added by Stats. 2002, Ch. 533, Sec. 22. Effective January 1, 2003.)



46016.2

(a) Any county agricultural commissioner may, at any time, initiate a notice and hearing process to determine whether a violation of these provisions has occurred. The hearing process to determine if a violation has occurred may include a review of the actions or records of:

(1) The organic registrant.

(2) A family member, employee, or any other person authorized to act on behalf of the registrant.

(3) Any other person whose actions may have resulted in the violation.

(b) The notice of hearing shall be on a form approved by the secretary and may contain:

(1) The reasons why the hearing is being held.

(2) A warning that failure to participate may result in other adverse actions or may be considered to be admission to a possible violation.

(3) A hearing date, time, and location of the hearing.

(4) The secretary or county agricultural commissioner may, upon determination that a violation has been made in accordance with subdivision (a) above, take any corrective action as specified in this act.

(Added by Stats. 2002, Ch. 533, Sec. 23. Effective January 1, 2003.)



46016.3

Any person may appeal to the secretary for a hearing if aggrieved by any one of the following actions or decisions:

(a) Denial of any registration.

(b) Revocation of any registration.

(Added by Stats. 2002, Ch. 533, Sec. 24. Effective January 1, 2003.)



46016.4

The appeal shall be submitted to the secretary in writing within 30 days of the date the action, or the letter proposing the action. The secretary’s proceeding shall, insofar as practicable, comply with the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that a department hearing officer may be used.

(Added by Stats. 2002, Ch. 533, Sec. 25. Effective January 1, 2003.)



46016.5

As provided for in regulations adopted by the NOP, the action proposed by a NOP accredited certifier against a client may be appealed to the secretary for mediation.

(Added by Stats. 2002, Ch. 533, Sec. 26. Effective January 1, 2003.)



46017

(a) In lieu of prosecution, the secretary or a county agricultural commissioner may levy a civil penalty against any person under the enforcement jurisdiction of the secretary as provided in Section 46000 who violates this act, or any regulation adopted pursuant thereto or pursuant to this chapter, or regulations adopted by the NOP, in an amount not more than five thousand dollars ($5,000) for each violation. The amount of the penalty assessed for each violation shall be based upon the nature of the violation, the seriousness of the effect of the violation upon effectuation of the purposes and provisions of this chapter and the impact of the penalty on the violator, including the deterrent effect on future violations.

(b) Notwithstanding the penalties prescribed in subdivision (a), if the secretary or county agricultural commissioner finds that a violation was not intentional, the secretary or county agricultural commissioner may levy a civil penalty of not more than two thousand five hundred dollars ($2,500) for each violation.

(c) For a first offense, in lieu of a civil penalty as prescribed in subdivision (a) or (b), the secretary or county agricultural commissioner may issue a notice of violation if he or she finds that the violation is minor.

(d) A person against whom a civil penalty is proposed shall be afforded an opportunity for a hearing before the secretary or county agricultural commissioner, upon request made in writing within 30 days after the issuance of the notice of penalty. At the hearing, the person shall be given the right to review the secretary’s or commissioner’s evidence of the violation and the right to present evidence on his or her own behalf. If no hearing is requested, the civil penalty shall constitute a final and nonreviewable order.

(e) If a hearing is held, review of the final decision of the secretary or county agricultural commissioner may be requested in writing by any person, pursuant to Section 1094.5 of the Code of Civil Procedure within 30 days of the date of the final order of the secretary or county agricultural commissioner.

(f) A civil penalty levied by the secretary pursuant to this section may be recovered in a civil action brought in the name of the state. A civil penalty levied by a county agricultural commissioner pursuant to this section may be recovered in a civil action brought in the name of the county. After the exhaustion of the review procedures provided in this section, a county agricultural commissioner, or his or her representative, may file a certified copy of a final decision of the commissioner that directs the payment of a civil penalty and, if applicable, a copy of any order that denies a petition for a writ of administrative mandamus with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity with the decision or order. Pursuant to Section 6103 of the Government Code, no fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of judgment pursuant to this section.

(g) The secretary shall maintain in a central location, and make publicly available for inspection and copying upon request, a list of all civil penalties levied by the secretary and by each county agricultural commissioner within the past five years, including the amount of each penalty, the person against whom the penalty was levied, and the nature of the violation. Copies of this list shall also be available by mail, upon written request and payment of a reasonable fee, as set by the secretary.

(Amended by Stats. 2010, Ch. 395, Sec. 1. Effective January 1, 2011.)



46018.1

The secretary and the county agricultural commissioners may conduct a program of spot inspections to determine compliance with this act.

(Added by Stats. 2002, Ch. 533, Sec. 28. Effective January 1, 2003.)



46018.2

At the request of a county agricultural commissioner, the district attorney for that county may bring an action to enforce this act and the NOP within the enforcement jurisdiction of that commissioner.

(Added by Stats. 2002, Ch. 533, Sec. 29. Effective January 1, 2003.)



46020

(a) It is unlawful for any person to sell, offer for sale, advertise, or label any product in violation of this act.

(b) Notwithstanding subdivision (a), a person engaged in business as a handler, distributor, or retailer of food who in good faith sells, offers for sale, labels, or advertises any product in reliance on the representations of a producer, processor, or other distributor that the product may be sold as organic, shall not be found to violate this act unless the distributor either:

(1) Knew or should have known that the product could not be sold as organic.

(2) Was engaged in producing or processing the product.

(3) Prescribed or specified the manner in which the product was produced or processed.

(Added by Stats. 2002, Ch. 533, Sec. 30. Effective January 1, 2003.)



46021

(a) It is unlawful for any person to certify any product in violation of this act.

(b) It is unlawful for any person to certify a product or company as organic unless duly registered as a certification organization pursuant to this act.

(c) It is unlawful for any person to willfully make a false statement or representation, or knowingly fail to disclose a fact required to be disclosed, in registration for a certification organization pursuant to this act.

(Added by Stats. 2002, Ch. 533, Sec. 31. Effective January 1, 2003.)



46022

(a) It is unlawful for any person to produce or handle any product sold as organic unless duly registered pursuant to Section 46013.1.

(b) It is unlawful for any person to willfully make a false statement or representation, or knowingly fail to disclose a fact required to be disclosed, in registration pursuant to Section 46013.1.

(Added by Stats. 2002, Ch. 533, Sec. 32. Effective January 1, 2003.)



46023

It is unlawful for any person to forge, falsify, fail to retain, fail to obtain, or fail to disclose records pursuant to Section 46028.

(Added by Stats. 2002, Ch. 533, Sec. 33. Effective January 1, 2003.)



46024

(a) It is unlawful for any person to advertise, label, or otherwise represent that any fertilizer or pesticide chemical may be used in connection with the production, processing, or distribution of products sold as organic if that fertilizer or pesticide chemical contains a prohibited material.

(b) It is unlawful for any person to refuse to submit for inspection.

(c) It is unlawful for any person to mislabel any organic product.

(d) It is unlawful for any person to alter any organic registration form.

(e) It is unlawful for any person to alter any certification document.

(f) It is unlawful for any person to falsify any document.

(g) It is unlawful for any person to remove a hold off sale or disposal order from any lot of product.

(h) It is unlawful to use the term “transitional organic” in this state.

(Added by Stats. 2002, Ch. 533, Sec. 34. Effective January 1, 2003.)



46027

(a) No food or product may be advertised or labeled as “organic when available” or similar terminology that leaves in doubt whether the food is being sold as organic.

(Added by Stats. 2002, Ch. 533, Sec. 35. Effective January 1, 2003.)



46028

(a) All persons who produce, handle, or retail products that are sold as organic shall keep accurate and specific records of the following as applicable:

(1) The quantity harvested from each field or management unit, the size of the field or management unit, the field number, and the date of harvest.

(2) Unless the livestock, fowl, or fish was raised or hatched by the producer, the name and address of all suppliers of livestock, fowl, or fish and the date of the transaction.

(3) For each field or management unit, all substances applied to the crop, soil, growing medium, growing area, irrigation or post harvest wash or rinse water, or seed, the quantity of each substance applied, and the date of each application. All substances shall be identified by brand name, if any, and by source.

(4) All substances administered and fed to the animal, including all feed, medication and drugs, and all substances applied in any area in which the animal, milk, or eggs are kept, including the quantity administered or applied, and the date of each application. All substances shall be identified by brand name, if any, and by source.

(5) (A) Invoices, bills of lading or other documents that show transfer of title of certified organic products shall indicate the product is “organic” or “certified organic” and, if applicable, the California registration number of the person transferring the product.

(B) Any person selling product that is exempt or excluded from certification under NOP rules, must follow the requirements of Section 205.101 of Title 7 of the Code of Federal Regulations.

(6) All substances applied to the product or used in or around any area where product is kept including the quantity applied and the date of each application. All pesticide chemicals shall be identified by brand name, if any, and by source.

(7) Except when sold to the consumer, the name and address of all persons, to whom or from whom the product is sold, purchased or otherwise transferred, the quantity of product sold or otherwise transferred, and the date of the transaction.

(Added by Stats. 2002, Ch. 533, Sec. 36. Effective January 1, 2003.)



46029

(a) Notwithstanding any other provision of law, any producer, handler, processor, or retailer of product sold as organic shall immediately make available for inspection by, and shall upon request, within 72 hours of the request, provide a copy to, the secretary, the Attorney General, any prosecuting attorney, any governmental agency responsible for enforcing laws related to the production or handling of products sold as organic, of any record required to be kept under this section for purposes of carrying out this act. Records acquired pursuant to this act shall not be public records as that term is defined in Section 6252 of the Government Code and shall not be subject to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(b) Upon written request of any person that establishes cause for the request, the secretary shall obtain and provide to the requesting party within 10 working days of the request a copy of any of the following records required to be kept under this act that pertain to a specific product sold or offered for sale, and that identify substances applied, administered, or added to that product, except that financial information about an operation or transaction, information regarding the quantity of a substance administered or applied, the date of each administration or application, information regarding the identity of suppliers or customers, and the quantity or price of supplies purchased or products sold shall be removed before disclosure and shall not be released to any person other than persons and agencies authorized to acquire records under subdivision (a):

(1) Records of a producer, as described in Section 46028.

(2) Records of a handler, as described in Section 46028, records of previous handlers, if any, and producers as described in Section 46028 without identifying the previous handlers or producers, and, if applicable, records obtained as required in this act.

(3) (A) Records of a retailer, as described in Section 46028, records of previous handlers, if any, and producers as described in Section 46028 without identifying the previous processors, handlers, or producers, and, if applicable, records obtained as required in subdivision (d). This subdivision shall be the exclusive means of public access to records required to be kept by producers, processors, handlers, and retailers under this act.

(B) A person required to provide records pursuant to a request under this subdivision, may petition the secretary to deny the request based on a finding that the request is of a frivolous or harassing nature. The secretary may, upon the issuance of this finding, waive the information production requirements of this subdivision for the specific request for information that was the subject of the petition.

(c) Information specified in subdivision (b) that is required to be released upon request shall not be considered a “trade secret” under Section 110165, Section 1060 of the Evidence Code, or the Uniform Trade Secrets Act (Title 5 (commencing with Section 3426) of Part 1 of Division 4 of the Civil Code).

(d) The secretary may charge the person requesting records a reasonable fee to reimburse himself or herself or the source of the records for the cost of reproducing the records requested.

(e) The secretary shall not be required to obtain records not in his or her possession in response to a subpoena. Prior to releasing records required to be kept pursuant to this act in response to a subpoena, the secretary shall delete any information regarding the identity of suppliers or customers and the quantity or price of supplies purchased or products sold.

(Added by Stats. 2002, Ch. 533, Sec. 37. Effective January 1, 2003.)






CHAPTER 10.5 - Direct Marketing

ARTICLE 1 - General Provisions

47000

The Legislature finds and declares all of the following with regard to the direct marketing of agricultural products:

(a) Direct marketing of agricultural products benefits the agricultural community and the consumer by, among other things, providing an alternative method for growers to sell their products while benefiting the consumer by supplying quality produce at reasonable prices.

(b) Direct marketing is a good public relations tool for the agricultural industry that brings the farmer face-to-face with consumers and other end users.

(c) The direct marketing potential of a wide variety of California-produced agricultural products should be maximized and encouraged.

(d) Farm stands allow farmers to sell fresh produce and eggs grown on their farm as well as other food products made with ingredients produced on or near the farm, thus enhancing their income and the local economy.

(e) The permitting, regulating, and operating of certified farmers’ markets provide the essential core and foundation for the creation and operation of additional nonagricultural vending activities that are ancillary but contiguous to the certified farmers’ market, thereby providing a larger community event amenity for business districts and additional revenue for the operators of certified farmers’ markets.

(f) The department should maintain a direct marketing program and encourage the sale and purchase of California-grown fresh produce and other California-produced agricultural products.

(g) It is the intent of the state to promote the purchase and consumption of California-grown produce and to promote access to California-produced agricultural products. Restaurants and nonprofit organizations can assist in bringing California-grown products to all Californians.

(h) A regulatory scheme should be developed that provides the flexibility that will make direct marketing a viable marketing system.

(i) The department should assist producers in organizing certified farmers’ markets, field retail stands, farm stands, community-supported agriculture, and other forms of direct marketing by providing technical advice on marketing methods and in complying with the regulations that affect direct marketing programs.

(j) The department is encouraged to establish an ad hoc advisory committee to assist the department in establishing regulations affecting direct marketing of products and to advise the secretary in all matters pertaining to direct marketing.

(Amended by Stats. 2014, Ch. 579, Sec. 3. Effective January 1, 2015.)



47000.5

The following definitions apply to this chapter, unless otherwise specified:

(a) “Agricultural product” means a fresh or processed product produced in California, including fruits, nuts, vegetables, herbs, mushrooms, dairy, shell eggs, honey, pollen, unprocessed bees wax, propolis, royal jelly, flowers, grains, nursery stock, livestock meats, poultry meats, rabbit meats, and fish, including shellfish that is produced under controlled conditions in waters located in California. Products that are characterized as services, arts, crafts, bakery, candies, soaps, balms, perfumes, cosmetics, pottery, clothing, fabrics, pastas, compost, fertilizers, candles, ceramics, foraged foods, and types of wares are not agricultural products for purposes of this chapter. A product that combines an agricultural product with a nonagricultural product or service in a manner that materially increases the purchase price of the product shall disqualify the product from being sold as an agricultural product for purposes of this chapter.

(b) “Practice of the agricultural arts” means the undertaking of being predominantly responsible for the decisions and actions encompassing the various phases of producing an agricultural product. The practice of the agricultural arts for fruit, floral, nut, vegetable, and other plant products includes directive or actual responsibility for all the actions of planting, growing, fertilizing, irrigating, cultivating, pest control, and harvesting. The practice of the agricultural arts for agricultural animal products includes directive or actual responsibility for a substantial time of the raising, feeding, veterinary care, and product harvesting.

(c) “Producer” means a person, partnership, corporation, or an otherwise legally formed farm or ranch that produces agricultural products by the practice of the agricultural arts upon land that the person or entity owns, rents, leases, sharecrops, or otherwise controls and has the documented legal right to possession. A person or entity that rents, leases, or otherwise acquires the right to possession of property essentially only for or limited to the period of the harvest season of the agricultural products produced on that property shall not be considered a producer under the provisions of this chapter.

(Added by Stats. 2014, Ch. 579, Sec. 4. Effective January 1, 2015.)



47001

(a) The secretary may adopt regulations to encourage the direct sale by farmers to the public of all types of California agricultural products.

(b) These regulations may include provisions to ensure and maintain the quality and wholesomeness of the products, and to ensure that the selling activities are conducted without fraud, deception, or misrepresentation.

(c) The secretary may enter into a cooperative agreement with a county agricultural commissioner to carry out the provisions of this chapter, including, but not limited to, administration, investigations, inspections, registrations, and assistance pertaining to direct marketing producers and outlets. Compensation under the cooperative agreement shall be paid from assessments and fees collected and deposited pursuant to this chapter and shall provide reimbursement to the county agricultural commissioner for associated costs exclusive of the costs of certification and minimum inspections required pursuant to Section 47020.

(d) Upon reasonable suspicion of a violation of Section 890, a certified farmers’ market operator may contract with a county agricultural commissioner for a special onsite field or storage verification inspection of a direct marketing producer selling in a certified farmers’ market operated and controlled by the operator. All contracts and contract fees are subject to the discretion of the county agricultural commissioner in the county where the verification inspections are being requested.

(Amended by Stats. 2014, Ch. 579, Sec. 5. Effective January 1, 2015.)



47002

California farmers registered or certified pursuant to this chapter as direct marketing producers may transport for sale and sell California-grown fresh fruits, nuts, and vegetables that they produce, directly to the public, and shall be exempt from size, standard pack, container, and labeling requirements at an outlet or location operated by an individual, organization, or entity that is regulated pursuant to this chapter or is recognized by a regulation adopted pursuant to Section 47001 and is otherwise authorized by local ordinances, subject to the following conditions:

(a) All fresh fruits, nuts, and vegetables sold shall comply with the California Code of Regulations governing maturity and quality.

(b) No exemption granted by this section supersedes the provisions of federal marketing orders, state marketing orders, or any health and safety laws, regulations, or ordinances.

(c) All fresh fruits, nuts, and vegetables sold in closed consumer containers shall be labeled with the name, address, and ZIP Code of the producer, and a declaration of identity and net quantity of the commodity in the package.

(d) If a farmer selling produce pursuant to this section implements any exemption to size, standard pack, container, or labeling requirements as provided by this section, those sales may only be conducted as direct sales to any of the following:

(1) Consumers who are end users.

(2) Individuals, organizations, or entities that subsequently sell the produce directly to end users.

(3) Individuals, organizations, or entities that distribute the produce directly to end users at no cost to those end users.

(e) A farmer selling produce under paragraph (2) or (3) of subdivision (d) shall provide the individual, organization, or entity a memorandum that lists the identity of the producer, the address of the producer, and the identity and quantity of the produce purchased. A bill of sale or a container label including this information shall meet the requirements of this subdivision.

(Amended by Stats. 2014, Ch. 579, Sec. 6. Effective January 1, 2015.)



47003

The secretary may establish qualifications for persons selling products directly to the public whenever the sales involve the use of any exemption granted by this chapter. Certified farmers’ markets and other direct marketing outlets and distributors may likewise be subject to qualifications.

(Amended by Stats. 2008, Ch. 447, Sec. 4. Effective January 1, 2009.)






ARTICLE 1.5 - Certified Farmers’ Markets

47004

(a) Certified farmers’ markets are California agricultural product point of sale locations that are registered under the provisions of Section 47020 and operated in accordance with this chapter and regulations adopted pursuant to this chapter.

(b) The operator of a certified farmers’ market shall establish a clearly defined marketing area where only agricultural products may be sold. Only the producer or the lawful authorized representative of the producer may sell agricultural products within the area defined as a certified farmers’ market. Sales of agricultural products purchased from another individual or entity shall not occur within a certified farmers’ market, and an agricultural product producer or product dealer shall not sell his or her agricultural products to another individual or entity with the understanding or knowledge that the products are intended to be resold in a certified farmers’ market in violation of this chapter or the regulations adopted pursuant to this chapter. Every producer selling within a certified farmers’ market shall comply with Section 47020.

(c) All vendors of agricultural products selling within a certified farmers’ market shall do all of the following:

(1) Post a conspicuous sign or banner at the point of sale that states the name of the farm or ranch, the county where the farm or ranch maintains the production grounds that produced the products being offered for sale is located, and a statement that “We Grew What We Are Selling” or “We Raised What We Are Selling” or “We Grow What We Sell” or similar phrases that clearly represent that the farm or ranch is only selling agricultural products that they themselves have grown or raised on California land that they possess or control. Product sales by different farms at the same vendor stand shall separate the products from each farm or ranch and correspondingly post the required sign or banner in direct relationship with the sales display of the products produced by each farm.

(2) Ensure that all processed agricultural products that they offer for sale state in a clear manner by package label, container label, or bulk sales signage that they consist only, with the exception of incidental flavorings and necessary preservatives, of agricultural products grown or raised by the farm or ranch selling them, the farm or ranch name, and the city where the farm or ranch is located. In addition, every processed product shall identify on a package label, container label, or on bulk sales signage the registration number or other identity reference of the facility where the food was processed, or another required labeling statement or information, in accordance with Sections 110460, 114365, and 114365.2 of the Health and Safety Code, or, in the case of meat or poultry products, the identity of the facility where the meat or poultry products were cut and wrapped, in accordance with the applicable United States Department of Agriculture or State of California inspection standards, or, in the case of dairy products, the identity of the facility where the dairy products were manufactured or processed.

(3) Ensure all products being represented or offered for sale as organic are clearly labeled or have conspicuous and posted point-of-sale signage identifying the products as organic.

(d) The representations required pursuant to subdivision (c) shall be subject to the provisions and penalties specified in Section 890.

(e) An operator of a certified farmers’ market that also operates, manages, or otherwise controls a separate sales activity or vending event or marketing area in close proximity, adjacent, or contiguous to the operator’s certified farmers’ market shall not allow the sale or distribution of fresh whole fruits, nuts, vegetables, and flowers by vendors selling within those sales activity or vending event or marketing areas.

(f) The operator of a certified farmers’ market shall keep an accurate participation record of the individual direct marketing producers whose agricultural products were presented for sale in their market each market day. The operators shall submit to the department a quarterly report of the registration numbers and participation frequency of the direct marketing producers whose agricultural products were presented for sale in the operator’s market during that past quarter. The department shall create and maintain online capability for reporting.

(g) Operators of certified farmers’ markets may establish rules and procedures that are more restrictive and stringent than state laws or regulations governing or implementing this chapter, so long as the rules and procedures are not in conflict with state laws or regulations.

(h) Except for certified farmers’ markets operated by government agencies, nonprofit entities and other qualified operators of certified farmers’ markets shall be considered private entities and may take actions, adopt rules, and impose requirements they deem necessary for the proper and honest operation of their market, subject to the application of any state or other laws. Government agency operators of certified farmers’ markets are subject to applicable state laws, the regulations and laws of the governing agency, and other laws governing the conduct and actions they may take as a governmental entity.

(Repealed and added by Stats. 2014, Ch. 579, Sec. 8. Effective January 1, 2015.)



47005

An enforcing officer may enter and inspect any place or conveyance where products are produced, stored, packed, delivered for shipment, loaded, shipped, transported, or sold pertaining to a certified producer’s certificate over which they have jurisdiction.

(Added by Stats. 2001, Ch. 373, Sec. 3. Effective January 1, 2002.)



47005.1

An enforcing officer may inspect all products, containers, and equipment found in any place or conveyance to determine compliance with this chapter or the regulations adopted thereunder. The enforcing officer may also take representatives samples of products and containers, which may be subject to any method of inspection or testing as deemed necessary.

(Added by Stats. 2001, Ch. 373, Sec. 4. Effective January 1, 2002.)



47005.2

An enforcing officer may seize and hold as evidence all or any part of any container, pack, load, bulk lot, consignment or shipment of products which is packed, delivered for shipment, loaded, shipped, transported, or sold to secure the conviction of the party the enforcing officer knows or believes has violated or is violating any provision of this chapter or the regulations adopted thereunder.

(Added by Stats. 2001, Ch. 373, Sec. 5. Effective January 1, 2002.)



47005.3

Any evidence that is seized under the authority of this chapter or the regulations adopted thereunder by an enforcing officer in any county may be admitted into evidence in any action taken by any other county.

(Added by Stats. 2001, Ch. 373, Sec. 6. Effective January 1, 2002.)






ARTICLE 2 - Certified Farmers’ Market Advisory Committee

47010

(a) The secretary shall establish a committee that shall be known as the Certified Farmers’ Market Advisory Committee. The primary goals of the committee shall be all of the following:

(1) Promote the demand and consumption of agricultural products purchased directly from producers at certified farmers’ markets.

(2) Ensure that existing and future certified farmers’ markets are primarily maintained for the benefit of the producers selling their products within those markets.

(3) Ensure that honest and fair marketing of products occurs within certified farmers’ markets and within an ancillary vending activity under the operation and control of a certified farmers’ market operator.

(b) The committee shall be composed of 14 members and their alternates. The secretary shall endeavor to appoint six members and their alternates who shall be producers or representatives of agricultural organizations that represent producers, six members and their alternates who shall be certified farmers’ market operators or representatives of the operator, one public member, and one member and his or her alternate who shall be a county agricultural commissioner. An alternate member shall serve at a committee meeting only in the absence of, and shall have the same powers and duties as, the member for whom he or she is designated as alternate. All appointees shall serve two-year terms or at the pleasure of the secretary. Members appointed to fill vacancies shall serve the remainder of the term.

(c) The secretary shall make an effort to include members who represent geographical diversity and diverse agricultural products.

(d) The committee shall meet at the request of the secretary. It shall meet at least once each year.

(e) The committee may appoint its own officers, including a chairperson, a vice chairperson, a secretary, and any other officers it deems necessary. The committee may adopt rules that it deems are necessary for the conduct of its meetings and functions to carry out the objectives of this chapter.

(Amended by Stats. 2014, Ch. 579, Sec. 10. Effective January 1, 2015.)



47011

The Certified Farmers’ Market Advisory Committee shall be advisory to the secretary on matters pertaining to direct marketing of agricultural products at certified farmers’ markets and may make recommendations, including, but not limited to, the following:

(a) The amendment, repeal, or adoption of legislation and regulations that relate to the primary goals stated in subdivision (a) of Section 47010.

(b) Administrative policies and procedures that relate to the primary goals stated in subdivision (a) of Section 47010, including the inspection of producers and certified farmers’ markets.

(c) Administrative civil penalties for violations of certified farmers’ market laws and regulations.

(d) Program and enforcement fees collected pursuant to Section 47021.

(e) Statewide review of certified farmers’ market promotion and enforcement actions.

(f) The annual budget of the department’s certified farmers’ market program to carry out the goals and purposes of this chapter.

(g) Alternative strategies for certification and investigation methodology, and methods for industry self-regulation and commission formation.

(Amended by Stats. 2014, Ch. 579, Sec. 11. Effective January 1, 2015.)



47013

The members of the committee and any alternate shall serve without compensation, but may be reimbursed by the department for travel expenses incurred in the performance of their duties.

(Amended by Stats. 1999, Ch. 833, Sec. 8. Effective January 1, 2000.)






ARTICLE 3 - Certificates

47020

(a) An operator of a certified farmers’ market shall annually register with the department by applying for and obtaining a certificate from the county agricultural commissioner’s office in the county in which the certified farmers’ market is located. The application shall include the times and location of the market, the name and contact information for the operator of the market, and the agent for service of process for the operator. Upon approval of an application, the county agricultural commissioner shall issue to the operator a certified farmers’ market certificate.

(b) A certified farmers’ market certificate issued by a county agricultural commissioner shall be valid for 12 months from the date of issue, and may be renewed annually thereafter. The county agricultural commissioner shall inspect every certified farmers’ market within his or her jurisdiction at least once for every six months of operation. At the time of application or renewal, the county agricultural commissioner shall provide a schedule of fees that reflects an estimate of expenses for inspections and may charge a certification and inspection fee equal to the actual expenses incurred.

(c) (1) (A) Before selling at a certified farmers’ market, a producer shall register with the department by applying for and obtaining a certificate from the county agricultural commissioner’s office in the county in which the producer’s land or facility is located. The application shall include a declaration by the producer that he or she is knowledgeable of and intends to produce in accordance with good agricultural practices, as outlined in the Small Farm Food Safety Guidelines published by the department. Upon approval of an application, the county agricultural commissioner shall issue to the producer a certified producer’s certificate.

(B) A declaration made pursuant to subparagraph (A) shall not be used to infer that the producer is not required to comply with other state or federal laws relative to food safety and good agricultural practices.

(2) Once certified, a producer farming fruit, vegetables, nuts, herbs, and similar crops shall annually submit information requested by the department about the specific crops that he or she will harvest or intends to harvest for sale directly to the public. The secretary may promulgate regulations specifying the information a producer is required to submit.

(3) A certified producer’s certificate issued by a county agricultural commissioner shall be valid for up to 12 months from the date of issue and may be renewed annually thereafter. The county agricultural commissioner in each county shall perform at least one onsite inspection for all new certified producer’s certificate applicants, and may perform additional inspections as needed of the property or properties listed on the certified producer’s certificate issued in his or her county as deemed appropriate by the county agricultural commissioner to verify production of the commodities being sold at a certified farmers’ market or the existence in storage of the producer’s actual harvested production, or both, of any product being sold at a certified farmers’ market. Where practical or purposeful, verification inspections shall be made when the actual harvest or sale of the commodity in question is occurring. The county agricultural commissioner shall provide to the producer a schedule of fees that reflects an estimate of expenses for certification or inspection at the time of application or renewal or before any needed additional verification inspection, and may charge a certification and inspection fee equal to the actual expenses incurred.

(d) Renewal of a certified farmers’ market certificate or certified producer’s certificate may be denied by either the department or a county agricultural commissioner if a certified farmers’ market or a producer is delinquent in the payment of the required state fee or a county certification and inspection fee or administrative civil penalty authorized pursuant to this chapter. The certificate may be eligible for renewal when all outstanding balances and associated penalties or administrative fines have been paid to the department or the respective county or counties.

(Repealed and added by Stats. 2014, Ch. 579, Sec. 14. Effective January 1, 2015.)



47021

(a) Every operator of a certified farmers’ market shall remit to the department, within 30 days after the end of each quarter, a fee equal to the number of vendors participating and selling goods under the authority and management of the certified farmers’ market operator participating on each market day for the entire previous quarter. The fee shall be two dollars ($2) for each vendor whose products were presented for sale on each market day. A certified farmers’ market operator may directly recover all or part of the fee from the participating vendors. An operator of a certified farmers’ market located in a county with a population of less than 400,000 that allows only vendors of agricultural products produced by producers on land located in the same county as the certified farmers’ market may petition the secretary for a vendor fee of one dollar ($1). The petition shall include a statement of verification of the information upon which the petition is based by the county agricultural commissioner in the county where the certified farmers’ market is located.

(b) An operator of a certified farmers’ market who fails to pay the required fee within 30 days after the end of the quarter in which it is due shall pay to the department a monthly interest charge on the unpaid balance and a late penalty charge, to be determined by the department and not to exceed the maximum amount permitted by law.

(c) All fees collected pursuant to this section shall be deposited in the Department of Food and Agriculture Fund. The money generated by the imposition of the fees shall be used, upon appropriation by the Legislature, by the department to cover the reasonable costs to carry out this chapter, including all of the following actions undertaken by the department:

(1) The coordination of the Certified Farmers’ Market Advisory Committee or any ad hoc direct marketing advisory committee.

(2) The evaluation of county enforcement actions and assistance with regard to multiple county enforcement problems.

(3) The adoption of regulations to carry out the provisions of this chapter pertaining to certified farmers’ markets.

(4) Hearings from actions taken to enforce this chapter.

(5) The maintenance of a current statewide listing of certified farmers’ markets locations.

(6) The maintenance of a current statewide listing of producers who have been certified.

(7) The dissemination to all certified farmers’ markets information regarding the suspension or revocation of any producer’s certificate and the imposition of administrative penalties.

(8) Other actions, including the maintenance of special fund reserves, that are recommended by the Certified Farmers’ Market Advisory Committee or any ad hoc direct marketing advisory committee and approved by the department for purposes of carrying out this chapter pertaining to certified farmers’ markets.

(9) Investigation and enforcement expenses, including expenses incurred by any county agricultural commissioner for actions conducted pursuant to this chapter.

(Amended by Stats. 2014, Ch. 579, Sec. 15. Effective January 1, 2015.)






ARTICLE 3.5 - Violations

47022

It is unlawful for any person when operating under the provisions of this chapter or the regulations adopted thereunder to prepare, pack, place, deliver for shipment, deliver for sale, load, ship, transport, cause to be transported, or sell any products in bulk, or in any container or subcontainer, unless such products conform to the provisions of this chapter or the regulations adopted thereunder.

(Added by Stats. 2001, Ch. 373, Sec. 7. Effective January 1, 2002.)



47022.1

It is unlawful for any person when operating under the provisions of this chapter or the regulations adopted thereunder to deceptively prepare, pack, place, deliver for shipment, load, ship, transport, or sell any products.

(Added by Stats. 2001, Ch. 373, Sec. 8. Effective January 1, 2002.)



47022.2

It is unlawful for any person when operating under the provisions of this chapter or the regulations adopted thereunder to mislabel any products, or place or have any false or misleading statement or designation of quality, grade, trademark, or trade name, on any wrapper or container, or on the label or lining of any container of any product, or on any placard that is used in connection with, or which has reference to, any products, bulk lot, bulk load, load, arrangement, or display of products.

(Added by Stats. 2001, Ch. 373, Sec. 9. Effective January 1, 2002.)



47022.3

It is unlawful for any person when operating under the provisions of this chapter or the regulations adopted thereunder to falsify any documents or to make any statement, representation, or assertion orally, by public outcry, proclamation, or in writing, or by any other manner or means whatever, that concerns the quality, size, maturity, condition, or any other matter that relates to products which is false, deceptive, or misleading in any particular.

(Added by Stats. 2001, Ch. 373, Sec. 10. Effective January 1, 2002.)



47022.4

It is unlawful for any person when operating under the provisions of this chapter or the regulations adopted thereunder to remove or dispose any products, or their containers to which any warning tag or notice has been affixed by an enforcing officer, or to remove the warning tag or notice from the place where it is affixed, except under a written permit to do so from an enforcing officer or under his or her specific direction.

(Added by Stats. 2001, Ch. 373, Sec. 11. Effective January 1, 2002.)



47022.5

It is unlawful for any person when operating under the provisions of this chapter or the regulations adopted thereunder to refuse to submit any container, subcontainer, load, or display of products to the inspection of an enforcing officer, or to refuse to stop any vehicle which contains products for the purpose of inspection by an enforcing officer.

(Added by Stats. 2001, Ch. 373, Sec. 12. Effective January 1, 2002.)



47022.6

It is unlawful for any person when operating under the provisions of this chapter or the regulations adopted thereunder to refuse to submit to inspection by an enforcing officer of any property used in the sales, storage, or production of agricultural products.

(Added by Stats. 2001, Ch. 373, Sec. 13. Effective January 1, 2002.)



47022.7

It is unlawful for any person when operating under the provisions of this chapter or the regulations adopted thereunder to alter in any respect any certified producer’s certificate, any certified farmers’ market certificate, any notice of violation, report, statement, or other document that is referred to in this chapter, which is issued by an enforcing officer.

(Added by Stats. 2001, Ch. 373, Sec. 14. Effective January 1, 2002.)






ARTICLE 4 - Enforcement

47025

(a) In lieu of prosecution, but not precluding suspension or revocation of certified producer’s certificates or certified farmers’ market certificates, the secretary or the county commissioner may levy a civil penalty against a person who violates this chapter or any regulation implemented pursuant to this chapter. Actions to administer administrative civil penalties, suspensions, or both, against a certified producer may be made by the county agricultural commissioner who either issued the certified producer’s certificate or issued the violation, regardless of the county or counties where the violation occurred, or where the certified producer’s certificate originated. The secretary may take action to administer administrative civil penalties, suspensions, or both, against a certified producer, regardless of the county or counties where the violation occurred, or where the certified producer’s certificate originated.

(b) Civil penalties shall be levied in proportion to the violation, measured as either “serious,” “moderate,” or “minor.”

(1) “Serious” violations are repeat or intentional violations, punishable by a civil penalty of not less than four hundred one dollars ($401) and up to a maximum of one thousand dollars ($1,000) per violation.

(2) “Moderate” violations are repeat violations or violations that are not intentional, punishable by a civil penalty of not less than one hundred fifty-one dollars ($151), but not more than four hundred dollars ($400) per violation.

(3) “Minor” violations are violations that are procedural in nature, punishable by a civil penalty of not less than fifty dollars ($50), but not more than one hundred fifty dollars ($150) per violation.

(c) Before a civil penalty is levied pursuant to this section, the person charged with the violation shall receive written notice of the proposed action including the nature of the violation and the amount of the proposed penalty. The person shall have the right to request a hearing within 20 days after receiving notice of the proposed action. A notice that is sent by certified mail to the last known address of the person charged shall be considered received even if delivery is refused or if the notice is not accepted at that address. If a hearing is requested, notice of the time and place of the hearing shall be given at least 10 days before the date set for the hearing. At the hearing, the person shall be given an opportunity to review the commissioner’s evidence and to present evidence on his or her own behalf. If a hearing is not timely requested, the commissioner may take the action proposed without a hearing.

(d) If the person, upon whom the commissioner levied a civil penalty, requested and appeared at a hearing, the person may appeal the commissioner’s decision to the secretary within 30 days of the date of receiving a copy of the commissioner’s decision. The following procedures apply to the appeal:

(1) The appeal shall be in writing and signed by the appellant or his or her authorized agent, state the grounds for the appeal, and include a copy of the commissioner’s decision. The appellant shall file a copy of the appeal with the commissioner at the same time it is filed with the secretary.

(2) The appellant and the commissioner, at the time of filing the appeal or within 10 days thereafter or at a later time prescribed by the secretary, may present the record of the hearing and a written argument to the secretary stating the ground for affirming, modifying, or reversing the commissioner’s decision.

(3) The secretary may grant oral arguments upon application made at the time written arguments are filed.

(4) If an application to present an oral argument is granted, written notice of the time and place for the oral argument shall be given at least 10 days before the date set therefor. The times may be altered by mutual agreement of the appellant, the commissioner, and the secretary.

(5) The secretary shall decide the appeal on the record of the hearing, including the written evidence and the written argument described in paragraph (2), that he or she has received. If the secretary finds substantial evidence in the record to support the commissioner’s decision, the secretary shall affirm the decision.

(6) The secretary shall render a written decision within 45 days of the date of appeal or within 15 days of the date of oral arguments or as soon thereafter as practical.

(7) On an appeal pursuant to this section, the secretary may affirm the commissioner’s decision, modify the commissioner’s decision by reducing or increasing the amount of the penalty levied so that it is within the secretary’s guidelines for imposing civil penalties, or reverse the commissioner’s decision. Any civil penalty increased by the secretary shall not be higher than that proposed in the commissioner’s notice of proposed action given pursuant to subdivision (c). A copy of the secretary’s decision shall be delivered or mailed to the appellant and the commissioner.

(8) Any person who does not request a hearing with the commissioner pursuant to a penalty assessed under subdivision (c) may not file an appeal to the secretary pursuant to this subdivision.

(9) Review of a decision of the secretary may be sought by the appellant within 30 days of the date of the decision pursuant to Section 1094.5 of the Code of Civil Procedure.

(e) After the exhaustion of the appeal and review of procedures provided in this section, the commissioner, or his or her representative, may file a certified copy of a final decision of the commissioner that directs the payment of a civil penalty, and, if applicable, a copy of any decision of the secretary, or his or her authorized representative, rendered on an appeal from the commissioner’s decision and a copy of any order that denies a petition for a writ of administrative mandamus, with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity with the decision or order. No fees shall be charged by the clerk of the superior court for the performance of any official service required in connection with the entry of judgment pursuant to this section.

(f) In addition to the civil penalties prescribed in subdivision (b), the appellant may be required to cover the cost of the administrative hearing unless the decision of the secretary or county agricultural commissioner is overturned.

(g) “Person,” as used in this section, means any applicant for a certified producers’ certificate or certified farmers’ market certificate, producer of agricultural products, certified producer, family member or employees of a certified producer, certified farmers’ market manager, or certified farmers’ market operator engaged or involved in the direct marketing of agricultural products at a certified farmers’ market pursuant to this chapter.

(Amended by Stats. 2001, Ch. 373, Sec. 15. Effective January 1, 2002. Repealed as of January 1, 2018, pursuant to Section 47026.)



47026

This article shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 409, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Article 4, commencing with Section 47025.)






ARTICLE 5 - Other Direct Marketing Outlets and Distributions

47030

Field retail stands are producer-owned and operated premises located at or near the point of production established in accordance with local ordinances and land use codes.

(Added by Stats. 2008, Ch. 447, Sec. 6. Effective January 1, 2009.)



47050

Farm stands arefield retail stands, as defined in Section 47030, that sell or offer for sale California agricultural products grown or produced by the producer, and also sell or offer for sale nonpotentially hazardous prepackaged food products from an approved source or bottled water or soft drinks. All agricultural products, processed or otherwise, sold at a farm stand shall be consistent in manner and character with the intent of this chapter.

(Added by Stats. 2008, Ch. 447, Sec. 6. Effective January 1, 2009.)






ARTICLE 6 - Community-Supported Agriculture

47060

For purposes of this article, the following definitions apply:

(a) “Community-supported agriculture program” or “CSA program” means a program under which a registered California direct marketing producer, or a group of registered California direct marketing producers, grow food for a group of California consumer shareholders or subscribers who pledge or contract to buy a portion of the future crop, animal production, or both, of a registered California direct marketing producer or a group of registered California direct marketing producers.

(b) “Single-farm community-supported agriculture program” means a program in which all delivered farm products originate from and are produced at the farm of one registered California direct marketing producer, and no more than a de minimis amount of delivered farm products originate at the farms of other registered California direct marketing producers.

(c) “Multi-farm community-supported agriculture program” means a program in which all delivered farm products originate from and are produced at one or more farms of a group of registered California direct marketing producers who declare their association as a group at the time of their annual certification or by amending the annual certification during the year.

(d) “Farm” means a farm operated by a registered California direct marketing producer or a group of registered California direct marketing producers.

(Amended by Stats. 2014, Ch. 71, Sec. 62. Effective January 1, 2015.)



47061

(a) A producer that markets whole produce, shell eggs, or processed foods through a single-farm community-supported agriculture program or multi-farm community-supported agriculture program shall comply with all of the following:

(1) Register annually with the department as a California direct marketing producer, which shall include both of the following:

(A) A statement specifying whether the producer is part of a single-farm community-supported agriculture program or multi-farm community-supported agriculture program.

(B) (i) A declaration by the producer that he or she is knowledgeable and intends to produce in accordance with good agricultural practices, as outlined in the small farm food safety guidelines published by the department.

(ii) A declaration made pursuant to this subparagraph shall not be used to infer that the producer is not required to comply with any other state or federal laws relative to food safety and good agricultural practices.

(2) Label the consumer box or container used to deliver farm products to the consumer with the name and address of the farm delivering the box or container.

(3) Maintain the consumer boxes or containers in a condition that prevents contamination.

(4) Inform consumers, either by including a printed list in the consumer box or container or by delivering a list electronically to the consumer, of the farm of origin of each item in the consumer box or container.

(5) Maintain records that document the contents and origin of all of the items included in each consumer box or container, in accordance with department regulations.

(6) Comply with all labeling and identification requirements for shell eggs and processed foods imposed pursuant to the provisions of the Health and Safety Code, including, but not limited to, the farm’s name, physical address, and telephone number.

(b) A registered California direct marketing producer that is in compliance with this section and in good standing shall be deemed an approved source, as defined in Section 113735 of the Health and Safety Code.

(c) A potentially hazardous food, as defined in Section 113871 of the Health and Safety Code, shall not be included in a consumer box distributed pursuant to this article unless that food has been produced, processed, and handled pursuant to all applicable federal, state, and local food safety requirements.

(d) Poultry and rabbit meat produced pursuant to Part 2 (commencing with Section 25401) of Division 12, and other meats produced pursuant to Chapter 4.1 (commencing with Section 18940) of Part 3 of Division 9, that are marketed under this chapter shall comply with handling requirements established in the small farm food safety guidelines published by the department, as described in paragraph (2) of subdivision (b) of Section 47062.

(e) An enforcement officer, as defined in Section 113774 of the California Retail Food Code (Part 7 (commencing with Section 113700) of Division 104 of the Health and Safety Code) may enter into and inspect a community-supported agriculture program in response to a public food safety complaint. The enforcement officer may recover reasonable costs associated with that inspection from the registered California direct marketing producer operating the community-supported agriculture program.

(f) Nothing in this section shall be construed to remove the responsibility of a community-supported agriculture program from obtaining all required permits and licenses, including, but not limited to, a produce handler license or a cottage food permit.

(Amended by Stats. 2014, Ch. 71, Sec. 63. Effective January 1, 2015.)



47062

(a) The fee for, or the fee for amendment to, the annual registration of a registered California direct marketing producer shall be set by regulation enacted by the secretary that is reflective of the actual cost of the processing of registration or amendment to the registration, but in no event shall either fee exceed one hundred dollars ($100) annually.

(b) Fees collected pursuant to this article shall be deposited in the Department of Food and Agriculture Fund and shall be used by the department for the administration of this article. Administration of this article shall include all of the following:

(1) Create and maintain a registration system for California direct marketing producers.

(2) In consultation with the State Department of Public Health and local health officers or designees, publish, periodically update, and post on the Department of Food and Agriculture’s Internet Web site small farm food safety guidelines on, but not limited to, safe production, processing, and handling of both nonpotentially hazardous and potentially hazardous foods.

(3) Coordination expenses incurred relative to meetings of any ad hoc direct marketing advisory committee established by the secretary.

(c) All or part of the annual registration fee shall be waived if fees are paid by a California direct marketing producer to the department for registration or certification under any other program under the purview of this chapter.

(d) The provisions of this article shall be complied with regardless of any waiver of fees granted.

(e) The adoption, amendment, or repeal of any fee pursuant to this section shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. An order to adopt, amend, or repeal regulations concerning the fee pursuant to this section shall be transmitted within 30 days by the secretary to the Office of Administrative Law. The Office of Administrative Law shall file the order promptly with the Secretary of State without further review pursuant to Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. The order shall contain all of the following:

(1) Indicate that the regulations are adopted, amended, or repealed pursuant to this chapter.

(2) State that the order is being transmitted for filing.

(3) Request that the Office of Administrative Law publish a notice of the filing of the order and print an appropriate reference in Title 3 of the California Code of Regulations.

(Added by Stats. 2013, Ch. 404, Sec. 2. Effective January 1, 2014.)









CHAPTER 11 - Navel and Valencia Oranges

48000

The handling and marketing of California citrus is affected with the public interest. The provisions of this chapter are enacted for the protection of the industry and for the purposes of protecting the health and general welfare of the people of this state.

(Amended by Stats. 2005, Ch. 180, Sec. 1. Effective September 6, 2005.)



48001

(a) There is in the department the California Citrus Advisory Committee.

(b) The committee shall be comprised as follows:

(1) Eight producers.

(A) Five producer members shall be engaged in the production of navel or Valencia oranges; four of which shall be engaged in the production of navel or Valencia oranges in the San Joaquin Valley, and two of the four members shall be engaged in the production of navel or Valencia oranges in Tulare County.

(B) Two producer members shall be engaged in the production of lemons, one of which is engaged in the production of lemons in Ventura County.

(C) One of the members shall be engaged in the production of mandarin citrus.

(2) Four handlers, which have their principal place of business located in one of the following counties: Fresno, Kern, Madera, Orange, Riverside, San Bernardino, Santa Clara, Tulare, and Ventura.

(A) Two handler members shall be located in the San Joaquin Valley.

(B) One handler member shall be engaged in the handling of lemons in Ventura County.

(c) The committee shall be appointed by the secretary from nominations submitted to the secretary by members of the navel orange, Valencia orange, lemon, and mandarin citrus industries group.

(d) Committee members may be compensated for reasonable expenses actually incurred in the performance of their duties, as determined by the committee and concurred in by the secretary.

(e) The committee shall meet at the request of the secretary, the committee chairperson, or upon the request of three committee members.

(f) The committee shall appoint a chairperson, one or more vice chairpersons, and any other officers it deems necessary.

(g) The committee shall develop and make recommendations to the secretary on all matters regarding the implementation of this chapter including:

(1) The assessment rate as specified in Section 48002.

(2) Procedures for implementing an inspection program that shall include, but not be limited to, the following:

(A) Mandatory hold for inspection prior to shipping, following a citrus freeze.

(B) The minimum number of inspections to be conducted, and the duration of each inspection period.

(C) The minimum number of samples to be taken.

(D) Statistical analysis of compliance levels and determination of an acceptable level of compliance.

(E) Documentation of inspection data including the number of inspectors, number of inspections performed, and budget information relating to expenses of personnel, mileage, and overhead costs.

(F) Monitoring and postevaluation of program effectiveness by the secretary.

(G) Development of a single memorandum of understanding between the department and all county agricultural commissioners for the counties specified in subdivision (b).

(3) Determinations as to which counties have met the inspection requirements.

(4) Procedures for implementing a state crop estimating and acreage survey.

(h) The secretary shall accept the recommendations of the committee if he or she determines that the recommendations are practicable and in the interest of the industry and the public. The secretary shall provide the committee within 30 days of receipt of the recommendations with a written statement of reasons if he or she does not accept any of the recommendations.

(Amended by Stats. 2010, Ch. 365, Sec. 1. Effective January 1, 2011.)



48002

(a) In addition to any other assessment, fees, or charges that may be required pursuant to this code, producers of navel oranges, Valencia oranges, lemons, or mandarin citrus varieties grown in this state and prepared for fresh market in the Counties of Fresno, Kern, Madera, Orange, Riverside, San Bernardino, Santa Clara, Tulare, and Ventura shall pay an assessment that shall not exceed 11 mills ($0.011) per carton for navel oranges, 5 mills ($0.005) per carton for lemons, and 6 mills ($0.006) per carton for Valencia oranges and mandarin citrus. The assessment shall be:

(1) Commencing April 1, 2011, recommended annually by the committee and submitted to the secretary for approval in amounts not to exceed those specified above.

(2) Based on the number of 40-pound carton equivalents produced.

(3) Used to reimburse agricultural commissioners, pursuant to a contract between the department and the commissioners, in the counties specified in this section, who meet the requirements of the inspection program as determined by the committee and concurred in by the secretary.

(4) Used to establish a reserve to fund the frost inspection program. The reserve amount shall be determined by the committee.

(5) Used to fund a program within the department to provide the industry with a state crop estimating service and an acreage survey.

(6) Collected from the producer by the first handler. For the purposes of this chapter, “producer” means a grower of navel oranges, Valencia oranges, lemons, or mandarin citrus and “handler” means a person or entity who receives navel oranges, Valencia oranges, lemons, or mandarin citrus from a producer and who prepares the oranges, lemons, or mandarin citrus for fresh market. If a producer prepares the oranges, lemons, or mandarin citrus for market, the producer shall be deemed the handler.

(7) Remitted to the department by the first handler, along with an assessment form, at the end of each month during the marketing season.

(8) Deposited in the Department of Food and Agriculture Fund or, upon the recommendation of the committee, deposited in accordance with Section 227 or Article 2.5 (commencing with Section 230) of Chapter 2 of Part 1 of Division 1.

(b) In no case shall:

(1) The total amount reimbursed to all counties exceed the total amount collected from the producers in all counties, unless reserve moneys are required for the frost inspection program. However, the authorized expenditures shall not exceed the combined total of reserve moneys and revenue received in that fiscal year.

(2) The reimbursement to any county exceed the amount approved by the committee and concurred in by the secretary.

(c) If the inspection program is terminated and there are insufficient funds to cover the cost of terminating the inspection program, the assessment shall continue until all those costs are recovered.

(d) The committee may recommend to the secretary an assessment less than the amount specified in subdivision (a) or that no assessment be collected from growers of navel oranges, Valencia oranges, lemons, or mandarin citrus varieties if no inspection program or crop survey exists for that particular orange or citrus variety. If no assessment is collected from an orange or citrus variety that has a representative on the committee, the secretary may designate a representative to the committee from an orange or citrus variety that is assessed.

(e) The adoption, amendment, or repeal of assessment rates pursuant to this section shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. An order to adopt, amend, or repeal the regulations concerning assessment rates pursuant to this section shall be transmitted within 30 days by the secretary to the Office of Administrative Law. The Office of Administrative Law shall file the order promptly with the Secretary of State without further review pursuant to Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. The order shall do all of the following:

(1) Indicate that the regulations are being adopted, amended, or repealed pursuant to this chapter.

(2) State that the order is being transmitted for filing.

(3) Request that the Office of Administrative Law publish a notice of the filing of the order and print an appropriate reference in Title 3 of the California Code of Regulations.

(Amended by Stats. 2010, Ch. 365, Sec. 2. Effective January 1, 2011.)



48002.5

For purposes of this chapter, the following definitions apply:

(a) “Carton” means a unit equivalent to 40 pounds of citrus fruit.

(b) “Mandarin citrus” means mandarins, including tangerines and mandarin hybrids.

(Amended by Stats. 2010, Ch. 365, Sec. 3. Effective January 1, 2011.)



48003

(a) Upon establishment of an inspection program, any handler who does not file the required assessment report and assessments by the 10th day of the month following the month for which the assessment is payable shall pay a penalty of 10 percent of the assessment owed and, in addition, 1.5 percent interest per month on the unpaid balance.

(b) Upon establishment of an inspection program, it shall be unlawful for any handler to refuse to collect the assessments or remit the assessments and the proper forms required by this chapter.

(c) A handler shall not charge a producer an administrative fee for collecting or remitting an assessment.

(d) A producer who disputes the amount of the assessment may file a claim with the secretary. The producer shall prove his or her claim by a preponderance of the evidence.

(e) A producer may not bring a claim against a handler for damages, or otherwise, in connection with the assessment or the required deduction by the handler of the moneys owed to the producer.

(Amended by Stats. 2010, Ch. 365, Sec. 4. Effective January 1, 2011.)






CHAPTER 12 - Office of Farm to Fork

49000

The Legislature finds and declares all of the following:

(a) There are many Californians who lack adequate access to healthy food.

(b) The lack of access to healthy food falls disproportionately on disadvantaged urban and rural communities.

(c) These same communities also suffer from an increased rate of obesity, diabetes, and other chronic health conditions related to poor diet.

(d) Facilitating access to healthy food in these communities is needed to address the gaps in the food distribution system and help mitigate the health consequences of this inadequacy.

(e) There are many county, state, federal, and private organizations attempting to address this issue, but there is no state-level body charged with coordinating these activities.

(f) A state-level office, charged with coordinating and facilitating food access, can increase the effectiveness of ongoing programs and ensure that efforts and funding are not duplicated.

(g) The Department of Food and Agriculture is uniquely situated to administer this office because of the department’s knowledge of the agricultural industry, and its ability to bring farmers together with hunger relief organizations, partner agencies, schools, colleges, community organizations, and others to increase the availability of healthy food.

(Added by Stats. 2014, Ch. 583, Sec. 1. Effective January 1, 2015.)



49001

There is hereby created in the department the Office of Farm to Fork. To the extent that resources are available, this office shall work with the agricultural industry, direct marketing organizations, food policy councils, public health groups, nonprofit and philanthropic organizations, academic institutions, district agricultural associations, county, state, and federal agencies, and other organizations involved in promoting food access to increase the amount of agricultural products available to underserved communities and schools in this state. The office, under the auspices of the department, shall do all of the following:

(a) Work with regional and statewide stakeholders to identify urban and rural communities that lack access to healthy food, determine current barriers to food access, and share information to encourage best practices.

(b) Coordinate with other local, state, and federal agencies to promote and increase awareness of programs that promote greater food access.

(c) Promote greater retail sale of healthy food in underserved communities, including promoting the acceptance of California Special Supplemental Nutritional Program for Women, Infants, and Children (WIC) and CalFresh benefits at certified farmers’ markets, encouraging the development and sustainability of local policies that support urban agriculture, increasing the number and quality of food retail outlets in inner city and rural communities, and maximizing resources in the interest of increasing food access.

(d) Foster partnerships between community partners, including farmers, businesses, and nonprofit and philanthropic organizations.

(e) Identify distribution barriers that affect limited food access, including, but not limited to, shortage of food retail outlets, limited store capacity, high distribution costs, and lack of capital funding opportunities, and work to overcome those barriers through the following:

(1) Encouraging food hubs or other aggregation systems.

(2) Coordinating institutional food procurement and buying practices.

(3) Increasing access to information, technical assistance, and resources, including developing opportunities through the California Healthy Food Financing Initiative (Article 3 (commencing with Section 104660) of Chapter 2 of Part 3 of Division 103 of the Health and Safety Code) in the office of the Treasurer.

(f) Identify opportunities and provide technical assistance for collaboration between farmers, regional and local food banks, partner agencies, and nonprofit charitable organizations in the gleaning, collection, and distribution of agricultural products for the purposes of reducing hunger and increasing access to healthy foods.

(g) Identify informational resources and organizations to provide technical assistance on small scale and backyard farming, community gardens, and other agricultural products for residents of underserved communities.

(h) Identify opportunities for collaboration with community organizations, social services, and partner agencies to provide cooking and nutrition education classes to residents of underserved communities.

(i) Coordinate with school districts and representatives to do the following:

(1) Provide tools to facilitate relationships between local producers and school food procurement personnel, and encourage opportunities to incorporate best purchasing practices such as Good Agricultural Practices (GAP) certification and insurance.

(2) Increase the nutritional profile of foods provided in schools.

(3) Increase access to nutrition education programs and information in schools.

(Added by Stats. 2014, Ch. 583, Sec. 1. Effective January 1, 2015.)



49002

(a) There is hereby created the Farm to Fork Account in the Department of Food and Agriculture Fund that shall consist of money made available from federal, state, industry, philanthropic, and private sources.

(b) Notwithstanding Section 13340 of the Government Code, all money deposited in the Farm to Fork Account is hereby continuously appropriated to the department without regard to fiscal years to carry out the purposes of this chapter.

(Added by Stats. 2014, Ch. 583, Sec. 1. Effective January 1, 2015.)



49003

(a) In any fiscal year in which funds are received into or expended from the Farm to Fork Account, the department, no later than December 31 following the close of the fiscal year, shall submit to the Legislature an overview of the account’s income and expenditures.

(b) A report to be submitted pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(c) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2020.

(Added by Stats. 2014, Ch. 583, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions.)









DIVISION 18 - FIELD CROPS, SEEDS, SEED POTATOES, ONE-VARIETY COTTON DISTRICTS, AND NURSERY STOCK GRADES AND STANDARDS

CHAPTER 1 - Field Crops

ARTICLE 1 - Definitions and General Provisions

52001

As used in this chapter, “field crop products” includes grain crops, dry bean crops, seeds, forage crops, fiber crops, and other field crops and the manufactured products and byproducts of such field crops.

(Enacted by Stats. 1967, Ch. 15.)



52002

The director shall do all of the following:

(a) Establish, by regulation, uniform standards for field crop products which shall conform as closely as possible to those which are established by the Secretary of the United States Department of Agriculture.

(b) Establish inspection districts within the state. If such a district is established, inspection service may be rendered in it in accordance with regulations which are adopted by the director.

(c) Establish, upon request, inspection stations at warehouses, docks, or industrial plants, which are within or without an established inspection district. The director may make special regulations which are applicable to each specific inspection station and the conditions under which it shall be established and maintained.

(d) Provide through the regularly established inspection district and stations, sampling, grading, inspection, weighing, and certification service for field crop products within the state or which are shipped into or through the state.

(e) Issue certificates as to quality, condition, and quantity of field crop or other agricultural products in accordance with standards which are established pursuant to this chapter, or any other standards which may be fixed by trade or contract and which do not conflict with official standards.

(f) Adopt regulations for sampling, grading, inspection, weighing, and certification for the purposes of carrying out this chapter.

(g) Fix fees for sampling, grading, inspection, weighing, and certification of field crop products, which fees in the aggregate shall pay the cost of services necessary to perform such sampling, grading, inspection, weighing, and certification. The director may collect such fees in advance of performing the services, but is not required to do so if in his opinion the benefits of such services would be lessened by such advance payments.

(Amended by Stats. 1980, Ch. 790.)



52003

The director may enter any place where field crop products are stored, shipped, or sold, for the purpose of carrying out the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



52004

The director may, for the purpose of inspection and examination, break the seals of cars and after such inspection has been made shall securely close and reseal such doors as were broken open using a special seal which is provided by the department for the purpose. A record of all original seals broken, the date when broken, a record of all seals which were substituted thereafter, and the date and number of such seals shall be made.

(Enacted by Stats. 1967, Ch. 15.)



52005

Any railroad which delivers field crop products in cars at any place which is provided with inspection service pursuant to this chapter shall provide convenient and suitable sidetracks at such place as the director may designate, on which every car of field crop products which is delivered by them shall, upon arrival, be set and conveniently arranged for inspection, if such car of field crop products is to be inspected.

(Enacted by Stats. 1967, Ch. 15.)



52006

The director may assess a penalty of 1.5 percent per month, or fraction thereof, on any fees owed to the department for services rendered under this chapter whenever payment is not received within 30 days after the date of the invoice. The penalty shall be added to the original fee. In no event shall the total penalty for any one billed service exceed 50 percent of the original amount due for that service.

(Added by Stats. 1984, Ch. 996, Sec. 6.)






ARTICLE 2 - Employees

52031

The director shall issue to each employee who is authorized to grade, inspect, or weigh the products which are included under this chapter, except those products for which standards have been established pursuant to federal law, a certificate which shows such authority.

(Amended by Stats. 1980, Ch. 790.)






ARTICLE 3 - Inspection, Grading, Weighing, and Certification

52061

The director shall inspect, weigh, and grade upon request and certify to any interested party the quality, condition, and quantity of any field crop or other agricultural product under such regulations as he may prescribe. Certificates which are issued by authorized agents of the director are prima facie evidence of the truth of the statements which are contained in them. The presumption established by this section is a presumption affecting the burden of proof, but it does not apply in a criminal action.

Such inspection shall not be made or such certificates issued by any person not specifically authorized by the director in reference to any field crop product for which state standards have been established. Any person so authorized shall comply with the regulations adopted by the director relative to the certification of field crop products.

(Amended by Stats. 1980, Ch. 790.)



52063

Any person that is aggrieved by the grading by any authorized inspector of any of the products for which standards have been established pursuant to this chapter may appeal to the director in accordance with such regulations as he may establish. If the appeal pertains to a commodity for which standards have been established pursuant to federal law, the appellant may appeal to the Federal Grain Inspection Service.

(Amended by Stats. 1980, Ch. 790.)






ARTICLE 4 - Disposition of Funds

52091

Any money which is received under this chapter shall be paid monthly into the State Treasury and placed to the credit of the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Destruction

52100

(a) Any person who willfully and knowingly damages or destroys any field crop product, as specified in Sections 42510 and 52001, that is known by the person to be the subject of testing or a product development program being conducted by, or in conjunction or cooperation with the University of California, the California State University System, or any other federal, state, or local government agency, shall be liable for twice the value of the crop damaged or destroyed. For purposes of this subdivision, “in conjunction or cooperation with” means having a contract with the University of California, the California State University System, or any other federal, state, or local government agency involving testing or a product development program relating to that field crop product.

(b) Damages available under this section shall be limited to twice actual damages involving research, testing, and crop development costs directly related to the crop that has been damaged or destroyed.

(c) The rights and remedies available under this section are in addition to any other rights or remedies otherwise available in law or statute.

(Added by Stats. 2000, Ch. 359, Sec. 1. Effective January 1, 2001.)









CHAPTER 2 - California Seed Law

ARTICLE 1 - Short Title and Definitions

52251

This chapter shall be known as the “California Seed Law.”

(Enacted by Stats. 1967, Ch. 15.)



52252

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



52253

“Advertisement” means representations, except those on the label, which are disseminated in any manner or by any means that relate to seed which is subject to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



52254

“Agricultural seed” means the seed of any domesticated grass or cereal, and of any legume or other plant that is grown as turf, cover crop, forage crop, fiber crop, or field crop, and mixtures of such seeds. It does not, however, include any variety that is generally known and sold as flower seed or vegetable seed.

(Amended by Stats. 2006, Ch. 499, Sec. 3. Effective January 1, 2007.)



52254.3

“Board” means the Seed Advisory Board.

(Amended by Stats. 1976, Ch. 1051.)



52254.4

“Certification” means to certify as to the variety, purity, quality, type, strain, or other genetic character of agricultural or vegetable seed.

(Added by Stats. 1995, Ch. 715, Sec. 1. Effective January 1, 1996.)



52254.5

“Labeler” means any person whose name and address appears on the label pertaining to or attached to a lot or container of agricultural or vegetable seed, or both agricultural and vegetable seed, for sale and distribution within the state.

(Amended by Stats. 1976, Ch. 1051.)



52255

“Labeling” means all labels, and other written, printed, or graphic representations, in any form whatsoever, which accompany and pertain to any seed whether the seed is in bulk or in containers, and it includes invoices.

(Enacted by Stats. 1967, Ch. 15.)



52256

“Noxious weed seed” means the seed or propagule of any species of noxious weed, as defined in Section 5004. As used in this chapter, noxious weed seed are of two classes, prohibited noxious weed seed and restricted noxious weed seed, which are defined in Sections 52257 and 52258, respectively.

(Amended by Stats. 1977, Ch. 328.)



52256.5

“Person” also means any individual, partnership, corporation, trust association, cooperative association, or any other business unit or organization.

(Amended by Stats. 2014, Ch. 294, Sec. 1. Effective January 1, 2015.)



52257

“Prohibited noxious weed seed” means the seed or propagule of any species of noxious weed which the director, as provided in Section 52332, finds and declares to be a prohibited noxious weed seed and which either: (1) is not known to occur, or is of limited distribution, in this state; (2) is not widely distributed throughout the state and which not only reproduce by seed, but also by underground roots or stems; or (3) is under eradication measures in this state.

(Amended by Stats. 1977, Ch. 328.)



52257.5

“Conditioner” means any person who cleans, scarifies, or blends to obtain uniform quality, or who conducts other operations which would change the purity, germination, or identity of any lot of seed, including, but not limited to, packaging, labeling, blending together of uniform lots of the same kind or variety, or the preparation of a mixture.

(Amended by Stats. 1980, Ch. 790.)



52257.6

“Process” means any modification of the form or nature of agricultural or vegetable seed, or any treatment of the seed, which renders it inviable.

(Added by Stats. 1980, Ch. 790.)



52257.8

“Research” means any research related to the variety, purity, quality, type, strain, or other genetic and physiological characteristics of agricultural or vegetable seed or the production thereof.

(Added by Stats. 1995, Ch. 715, Sec. 2. Effective January 1, 1996.)



52258

“Restricted noxious weed seed” means the seed or propagule of any species of noxious weed, the seed of which is not otherwise designated as prohibited noxious weed seed, and which the director, as provided in Section 52332, finds and declares to be a restricted noxious weed seed.

(Amended by Stats. 1977, Ch. 328.)



52259

“Vegetable seed” means the seed of any crop which is or may be grown in gardens or on truck farms and which is generally known and sold under the name of vegetable seed.

(Enacted by Stats. 1967, Ch. 15.)



52260

“Weed seed” means any noxious weed seed or vegetable seeds, and any seed that is not included in the definitions of agricultural seed, if it occurs incidentally in agricultural seed or vegetable seeds.

(Amended by Stats. 2006, Ch. 499, Sec. 4. Effective January 1, 2007.)



52261

“Viability” means a description of living seeds which are capable of germinating.

(Added by Stats. 1983, Ch. 381, Sec. 1.)



52262

“Farm” means a place of agricultural production which has annual sales of agricultural products of one thousand dollars ($1,000) or more.

(Amended by Stats. 1984, Ch. 706, Sec. 1.)






ARTICLE 2 - General Provisions

52281

This chapter and the terms which are used in it shall be construed so as to conform insofar as possible with the construction which is placed upon the Federal Seed Act (7 U.S.C., Sec. 1551, et seq.) and regulations which are issued pursuant to that act, and to effectuate its purpose to make uniform the laws of the states adopting it.

(Enacted by Stats. 1967, Ch. 15.)



52282

The secretary and, under the supervision and direction of the secretary, the commissioner of each county and the qualified representative of the commissioner, shall enforce this chapter and carry out its provisions and requirements. The secretary shall have the discretion to determine which enforcement activities are conducted by the commissioner in each county and which enforcement activities shall be conducted by department personnel.

(Amended by Stats. 2004, Ch. 459, Sec. 1. Effective January 1, 2005.)



52283

The director may cooperate with the United States Department of Agriculture and other agencies in the enforcement of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



52284

The director may issue such orders, circulars, and announcements as he may deem necessary to further the purposes of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



52285

If the director or the commissioner finds that any person has violated any provision of this chapter, he may institute proceedings in the court of competent jurisdiction in the area in which the violation occurred, to have such person convicted of the violation, or he may file with the district attorney with the view of prosecution such evidence as may be deemed necessary.

(Enacted by Stats. 1967, Ch. 15.)



52286

The director shall maintain a properly equipped laboratory for examining and testing seeds.

(Enacted by Stats. 1967, Ch. 15.)



52287

All prohibited and restricted noxious weed seed which are enumerated in this chapter or in any regulation which is adopted by the director pursuant to this chapter are hereby recognized as noxious within the meaning of the Federal Seed Act (7 U.S.C., Sec. 1551, et seq.).

(Amended by Stats. 1977, Ch. 328.)



52288

The Legislature hereby declares that it is the intent of this chapter to enable the seed industry, with the aid of the state, to ensure that seed purchased by the consumer-buyer is properly identified and of the quality and amount represented on the tag or label. The Legislature further declares that the success of agriculture and the seed industry in this state depends upon the continued commitment to industry-funded research in order to improve the quality and variety of seed available to the consumer-buyer.

(Amended by Stats. 2014, Ch. 294, Sec. 2. Effective January 1, 2015.)






ARTICLE 2.5 - Seed Advisory Board

52291

There is in the department a Seed Advisory Board consisting of 11 members appointed by the secretary, seven of whom shall be labelers registered under the provisions of this chapter, two of whom shall be persons who receive or possess seed for sale in this state, and two of whom shall be members of the public. The members of the board who are labelers registered under the provisions of this chapter shall be representative of the functions of seed production, conditioning, marketing, or utilization.

(Amended by Stats. 2008, Ch. 399, Sec. 1. Effective January 1, 2009.)



52291.1

It is hereby declared, as a matter of legislative determination, that labelers appointed to the Seed Advisory Board pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such board, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)



52292

The term of office for each member of the board is three years. Vacancies shall be filled by the secretary for an unexpired term.

(Amended by Stats. 1998, Ch. 573, Sec. 2. Effective January 1, 1999.)



52295

Members of the board shall receive no salary but may be allowed per diem in accordance with California Victim Compensation and Government Claims Board rules for attendance at meetings and other board activities authorized by the board and approved by the director.

(Amended by Stats. 2006, Ch. 538, Sec. 206. Effective January 1, 2007.)



52296

The board shall be advisory to the secretary and may make recommendations on all matters pertaining to this chapter including, but not limited to, seed law and regulations, enforcement, seed laboratory diagnostics and annual budgets required to accomplish the purposes of this chapter. The board shall be advisory as to the scope of the program funded by industry and recommend the dollar volume assessments, which, when combined with the registration fee required by this chapter, shall provide adequate funds to support the program.

(Amended by Stats. 1998, Ch. 573, Sec. 5. Effective January 1, 1999.)



52297

The board shall annually elect a chairman from its membership, and from time to time such other officers as it may deem advisable.

(Added by Stats. 1973, Ch. 919.)



52298

The board shall meet at the call of its chairman or the director, or at the request of any four members of the board. The board shall meet at least once a year to review budget proposals and fiscal matters related to such proposals.

(Added by Stats. 1973, Ch. 919.)






ARTICLE 2.6 - Genetically Engineered Plants

52300

For purposes of this article only, the following definitions apply:

(a) “Farmer” means the person responsible for planting a crop, managing the crop, and harvesting the crop from land on which a breach of contract or patent infringement is alleged to have occurred.

(b) “Genetically engineered plant” means a plant or any plant part or material, including, but not limited to, seeds and pollen, in which the genetic material has been changed through modern biotechnology in a way that does not occur naturally by multiplication or natural recombination.

(c) “Modern biotechnology” means the application of either of the following:

(1) In vitro nucleic acid techniques, including recombinant deoxyribonucleic acid (DNA) and direct injection of nucleic acid into cells or organelles.

(2) Fusion of cells beyond the taxonomic family that overcome natural physiological reproductive or recombinant barriers and that are not techniques used in traditional breeding and selection.

(Added by Stats. 2008, Ch. 424, Sec. 1. Effective January 1, 2009.)



52301

(a) Before a person or his or her agent holding a patent on a genetically engineered plant, may enter upon any land farmed by another for the purpose of obtaining crop samples to determine whether breach of contract or patent infringement has occurred, the person holding the patent or his or her agent shall do all of the following:

(1) Notify the farmer in writing of the allegation that breach of contract or patent infringement has occurred and request permission to enter upon the farmer’s land.

(2) Provide a copy of that notification to the secretary.

(3)Obtain the written permission of the farmer.

(4) Provide notice to the farmer of the following procedures which shall be applicable as provided:

(A) If the farmer withholds permission, the person holding a patent may petition the superior court in the county in which the alleged breach of contract or patent infringement has occurred for an order granting permission to enter upon the farmer’s land.

(B) If the person holding a patent believes that the crop from which samples are to be taken may be subject to intentional damage or destruction, the person may seek a protective order from the superior court. The protective order shall be crafted to minimize interruption or interference with normal farming practices, including harvest and tillage.

(C) The procedures described in Section 52302.

(b) The farmer shall grant or deny access in writing within 10 days of receipt of a request to enter the land pursuant to subdivision (a).

(Added by Stats. 2008, Ch. 424, Sec. 1. Effective January 1, 2009.)



52302

If requested by either party, the secretary or his or her designee shall be present for the sampling, provide for the collection of samples, or conduct any other aspect of the sampling or analysis process as requested. The secretary shall designate an employee or enter into an agreement with an employee or agent of the State of California or a third party unaffiliated with either party to carry out the specified sampling activity as provided in regulations adopted pursuant to Article 2 (commencing with Section 52251) of Division 18. The patentholder shall pay the fee charged by the department under regulations adopted pursuant to that article. The farmer or the agent of the farmer and the person holding the patent may be present at any collection of samples conducted pursuant to this article, and each shall be notified of the time and location of the sample taking at least 24 hours in advance.

(Added by Stats. 2008, Ch. 424, Sec. 1. Effective January 1, 2009.)



52303

Samples for analysis may be taken from a standing crop, from representative standing plants in the field, or from crop residue remaining in the field after harvest.

(Added by Stats. 2008, Ch. 424, Sec. 1. Effective January 1, 2009.)



52304

The results of any testing conducted pursuant to this article shall be sent by registered letter by the testing party to all parties involved in the investigation within 30 days after the results are reported from the testing laboratory.

(Added by Stats. 2008, Ch. 424, Sec. 1. Effective January 1, 2009.)



52305

A farmer shall not be liable based on the presence or possession of a patented genetically engineered plant on real property owned or occupied by the farmer when the farmer did not knowingly buy or otherwise knowingly acquire the genetically engineered plant, the farmer acted in good faith and without knowledge of the genetically engineered nature of the plant, and when the genetically engineered plant is detected at a de minimis level. The authority of a court to determine the presence of de minimis levels of a genetically engineered plant is intended solely for the purpose of assisting in adjudicating claims relating to the possession or use of a patented genetically engineered plant in which the seed labeler, patentholder, or licensee, has rights. Nothing in this section is intended to do any of the following:

(a) Establish, or be used as the basis for establishing, an acceptable level at which a patented genetically engineered plant may be present.

(b) Be used to alter or limit liabilities or remedies for personal injury or wrongful death.

(c) Be used outside or beyond the scope or context of a legal dispute regarding genetically engineered plants.

(Added by Stats. 2008, Ch. 424, Sec. 1. Effective January 1, 2009.)



52306

The provisions of this part are severable. If any provision of this part or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2008, Ch. 424, Sec. 1. Effective January 1, 2009.)






ARTICLE 3 - Exceptions

52311

A person is not subject to the penalties which are prescribed by this chapter in any of the following cases:

(a) For selling in this state any agricultural or vegetable seed which is incorrectly labeled or represented as to kind, variety, or type, which seed cannot be identified by examination of it, unless he has failed to obtain an invoice or grower’s declaration which gives the commonly accepted name of the kind, kind and variety, or kind and type, and to take such other precautions as may be necessary to insure the identity to be that which is stated.

(b) As to any matter which is required by Article 8 (commencing with Section 52451) of this chapter, for selling such seed in original unopened sealed packages which are fully labeled by another dealer, unless he has failed to have such seed retested and relabeled as to the percentage of germination within the period which is prescribed by Section 52481, or unless he has failed to correct the label after notice that such label has been found to be incorrect.

(c) For shipping, delivering, transporting, or selling within this state any agricultural or vegetable seed which has a false labeling as to percentage of germination or hard seeds, unless he has first been given an opportunity by the director to be heard. This exemption does not, however, relieve any person from the obligation, upon order of an enforcement official, to stop further sale of any seed which is found to be incorrectly labeled as to germination, nor does it exempt such seed from seizure pursuant to this chapter.

(Amended by Stats. 1967, Ch. 227.)






ARTICLE 3.5 - Funding

52321

All money that is received by the director pursuant to this chapter shall be deposited in the Department of Food and Agriculture Fund and shall be expended only for the purpose of this chapter.

(Amended by Stats. 1993, Ch. 277, Sec. 1. Effective January 1, 1994.)



52322

The secretary shall prepare an annual statement of the operating expenditures and income related to this chapter that shall be presented to the board for review as soon as possible following the termination of any fiscal year. A copy of this statement shall be made available to any interested person upon request.

(Amended by Stats. 2013, Ch. 385, Sec. 1. Effective January 1, 2014.)



52323

(a) The department’s cost of carrying out this chapter shall be funded from money that is received by the secretary pursuant to this chapter. The secretary shall also pay annually, in arrears, one hundred twenty thousand dollars ($120,000), to counties as an annual subvention for costs incurred in the enforcement of this chapter. The department’s costs of administering this chapter shall be paid before allocating funds to the counties under this section.

(b) This section shall become inoperative on July 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 277, Sec. 1. Effective January 1, 2015. Inoperative July 1, 2019. Repealed as of January 1, 2020, by its own provisions.)



52324

(a) The subvention program under Section 52323 is an optional program available to counties. The subvention to counties under Section 52323 shall be annually apportioned as follows:

(1) At the discretion of the secretary and upon recommendation of the Seed Advisory Board, counties with no registered seed labelers may annually receive one hundred dollars ($100).

(2) Counties with registered seed labeler operations shall receive subventions based upon enforcement activity generated by the registered seed labeler operations within the county and upon the performance of enforcement activities necessary to carry out this chapter.

(b) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2014, Ch. 277, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions.)



52325

(a) Commissioners of counties that choose to participate in the subvention program shall enter into a cooperative agreement with the secretary, whereby the commissioner agrees to maintain a statewide compliance level, determined by the secretary, on all seed within the county. The cooperative agreement shall be in effect for a five-year period. The amount of the subvention designated to each individual participating county shall be established in a memorandum of understanding between the commissioner and the secretary, in consultation with the board.

(b) The secretary, upon recommendation of the board or upon the secretary’s own initiative, may withhold a portion of the funds designated to a county if that county fails to meet the performance standards established by the secretary and set forth in the cooperative agreement with that county.

(c) The secretary shall provide a written justification to the board for any action taken by the secretary that does not fully implement a recommendation made by the board pursuant to subdivision (b).

(d) This section shall become inoperative on July 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 277, Sec. 3. Effective January 1, 2015. Inoperative July 1, 2019. Repealed as of January 1, 2020, by its own provisions.)






ARTICLE 4 - Regulations

52331

The director, by regulations, shall do all of the following:

(a) Adopt germination standards for vegetable seed.

(b) Adopt tolerances to be applied in all enforcement procedure required by this chapter.

(c) Prescribe methods of procedure in the examination of lots of any agricultural or vegetable seed, and in securing samples of such lots.

(d) Establish a reasonable schedule of fees for tests, examinations, and services except those which are required for quarantine or other purposes, not directly related to the enforcement of this chapter. The schedule shall be based upon the approximate cost of the service rendered. The director may, however, provide for the examination of seeds for identification purposes without charge.

(e) Adopt such other regulations as will assist in carrying out the purposes of this chapter.

Every standard or tolerance which is adopted pursuant to this chapter shall be as nearly as practicable to that which is established under the Federal Seed Act (7 U.S.C., Sec. 1551, et seq.).

(Amended by Stats. 1992, Ch. 474, Sec. 1. Effective January 1, 1993.)



52332

The secretary, by regulation, may adopt all of the following:

(a) A list of the plants and crops that the secretary finds are or may be grown in this state.

(b) A list of the plants and crops that the secretary finds are detrimental to agriculture if they occur incidentally in other crops, and which, therefore, are classed as weed seed except if sold alone or as a specific constituent of a definite seed mixture.

(c) A list of noxious weed seed that the secretary finds are prohibited noxious weed seed, as defined in this chapter.

(d) A list of those noxious weed seed that are not classified as prohibited noxious weed seed and are classified by this chapter as restricted noxious weed seed.

(e) A list of substances that are likely to be used for treating grain or other crop seed that the secretary finds and determines are toxic to human beings or animals if used, and an appropriate warning or caution statement for each substance.

(f) (1) Establish methods and procedures, upon the recommendation of the board, for the conciliation, mediation, or arbitration of disputes between labelers and any persons concerning conformance with label statements, advertisements, or other disputes regarding the quality or performance of seed. The methods and procedures shall be a mandatory prerequisite to pursuing other dispute resolution mechanisms, including, but not limited to, litigation. However, if conciliation, mediation, or arbitration proceedings are commenced under this section to resolve a controversy, the statute of limitations that applies to a civil action concerning that controversy is tolled upon commencement of conciliation, mediation, or arbitration proceedings, and until 30 days after the completion of those proceedings. As used in this subdivision, “completion of those proceedings” means the filing of a statement of agreement or nonagreement by the conciliator or mediator, or the rendering of a decision by an arbitrator or arbitration committee.

(2) Conciliation, mediation, or arbitration shall not affect any enforcement action by the secretary pursuant to this chapter. Regulations adopted by the secretary for the mandatory conciliation, mediation, or arbitration of disputes shall require that adequate notice be provided on the seed label notifying any buyer of the requirement to submit a dispute to mandatory conciliation, mediation, or arbitration as a prerequisite to other dispute resolution mechanisms, including litigation.

(g) Establish additional labeling requirements for coated, pelleted, encapsulated, mat, tape, or any other germination medium or device used on seed in order that the purchaser or consumer will be informed as to the actual amount of seed purchased.

(Amended by Stats. 2014, Ch. 294, Sec. 3. Effective January 1, 2015.)



52333

The director may, by regulation, adopt standards, including noxious weed seed and other pest standards, for premises from which seed shipments are exempt from the provisions of Section 6501 and shall designate such premises as origin inspected warehouses.

(Added by Stats. 1968, Ch. 288.)



52334

Notwithstanding any other law, on and after January 1, 2015, a city, county, or district, including a charter city or county, shall not adopt or enforce an ordinance that regulates plants, crops, or seeds without the consent of the secretary. An ordinance enacted before January 1, 2015, shall be considered part of the comprehensive program of the department and shall be enforceable.

(Added by Stats. 2014, Ch. 294, Sec. 4. Effective January 1, 2015.)






ARTICLE 4.5 - Registration and Assessment

52351

Every labeler of agricultural or vegetable seed offered for sale in this state, or any person, as defined in Section 52256.5, who sells that seed in this state, shall annually register with the secretary to obtain authorization to sell agricultural or vegetable seed before engaging in this activity, except any of the following:

(a) An individual grower that conditions such seed exclusively for the grower’s own planting use.

(b) A person using agricultural or vegetable seed, or both agricultural and vegetable seed, only for purposes of planting seed increase.

(c) Any person licensed to sell nursery stock pursuant to Chapter 1 (commencing with Section 6701) of Part 3 of Division 4, except when he or she also engages in activities as defined under Section 52257.5.

(Amended by Stats. 2008, Ch. 399, Sec. 2. Effective January 1, 2009.)



52352

Each application for an annual registration shall be accompanied by the payment of a fee in the amount of forty dollars ($40) for each fiscal year or portion of a fiscal year beginning July 1.

(Added by Stats. 1973, Ch. 919.)



52353

If a registration is not renewed within one calendar month after the beginning of the fiscal year, a penalty of 20 percent of the annual registration fee due shall be added to the fee.

(Added by Stats. 1973, Ch. 919.)



52354

Each person who is required to be registered pursuant to Section 52351 shall pay an assessment annually to the secretary in an amount not to exceed forty cents ($0.40) per one hundred dollars ($100) gross annual dollar volume sales of agricultural or vegetable seed, or both, in this state for the preceding fiscal year defined in Section 52352, except in the following cases:

(a) No assessment shall be paid by any labeler or any other person for any agricultural or vegetable seed for which the assessment has been previously paid by another labeler or person, unless the identity of the lot has been changed.

(b) No assessment shall be paid on that portion of a person’s sales of agricultural or vegetable seed, or both, that is sold in containers of four ounces or less net weight of seed.

(c) No assessment shall be paid on agricultural or vegetable seed, or both, sold and shipped out of this state.

(Amended by Stats. 2006, Ch. 499, Sec. 6. Effective January 1, 2007.)



52354.5

The director shall fix the annual assessment established pursuant to Section 52354 in an amount that will provide sufficient funds to carry out this chapter, and the date and method of collecting the assessment. The board shall make a recommendation regarding the level of assessment to the director.

(Added by Stats. 1992, Ch. 474, Sec. 2. Effective January 1, 1993.)



52354.8

If the assessment established pursuant to Section 52354 and fixed by the director pursuant to Section 52354.5 is not paid within one calendar month after the end of the fiscal year for which the assessment is made, a penalty of 10 percent of the amount of the assessment shall be imposed.

(Added by Stats. 1992, Ch. 474, Sec. 3. Effective January 1, 1993.)



52355

Any registrant who packages or labels seed, or both, with the name and address of the person who only retails the seed within the state shall, at the time of sale to such person, collect from the person whose name and address appears on the label, the assessment due based upon the invoice price for the seed, and pay such assessment to the director, as provided by regulations. The person collecting the assessment as provided under this section may charge, collect, and retain an additional reasonable fee established by the director for handling this collection and payment.

(Added by Stats. 1973, Ch. 919.)



52356

Total expenditures from funds derived from registration fees and dollar volume assessments under this chapter shall not exceed the department’s cost of carrying out this chapter.

(Amended by Stats. 2011, Ch. 133, Sec. 45. Effective July 26, 2011.)






ARTICLE 5 - Powers of Enforcing Officers

52361

The secretary, each commissioner, and any qualified representative of the commissioner, shall sample and inspect any agricultural or vegetable seed that is subject to this chapter at the time and place and to the extent as he or she may deem necessary to determine whether the agricultural or vegetable seed is in compliance with the provisions of this chapter, and notify promptly the person who is in possession or control of the seed of any violation.

(Amended by Stats. 2006, Ch. 499, Sec. 7. Effective January 1, 2007.)



52362

For the purpose of carrying out the provisions of this chapter, any officer who is required to enforce this chapter may enter upon any public or private premises during regular business hours in order to have access to any seed which is subject to this chapter and the regulations which are adopted pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)



52363

(a) Any sample which is taken by an enforcement officer in accordance with the regulations which are adopted pursuant to this chapter for the taking of official samples is prima facie evidence of the true condition of the entire lot from which the sample was taken. The presumption established by this subdivision is a presumption affecting the burden of proof.

(b) A written report which is issued by the State Seed Laboratory that shows the analysis of any such sample is prima facie evidence of the true analysis of the entire lot from which the sample was taken. The presumption established by this subdivision is a presumption affecting the burden of proof, but it does not apply in a criminal action.

(Amended by Stats. 1967, Ch. 262.)






ARTICLE 6 - Stop-Sale Orders

52391

The secretary or the commissioner and any qualified representative of the commissioner may issue and enforce a written or printed “stop-sale” order to the owner or custodian of any lot of agricultural or vegetable seed that he or she finds is in violation of any provision of this chapter, that shall prohibit further sale of the seed until the officer has evidence that the law has been complied with. Upon compliance, the order shall be removed.

(Amended by Stats. 2006, Ch. 499, Sec. 8. Effective January 1, 2007.)



52392

It is unlawful for any person to move or otherwise dispose of any lot of seed which is held under a “stop-sale” order except under written permission of an enforcing officer or under his specific direction and for the purposes which are specified.

(Enacted by Stats. 1967, Ch. 15.)



52393

The owner or custodian of seed which is held under a “stop sale” order shall, upon demand, have the right to a hearing before the director or the commissioner as to the justification of any such order, and may appeal to the director from any order of the commissioner made under the provisions of this article.

(Enacted by Stats. 1967, Ch. 15.)



52394

This article does not limit the right of the enforcement officer to proceed as authorized by other sections of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



52395

Any decision of the director pursuant to this article is subject to review by any court of competent jurisdiction.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6.5 - Seed-certifying Agencies

52401

The secretary shall, by regulation, establish a list of seed-certifying agencies that the secretary finds qualified to certify as to the variety, purity, quality, type, strain, or other genetic character of agricultural or vegetable seed. The secretary shall consult with the director of the University of California Agricultural Experiment Station before approving the qualifications of any seed-certifying agency.

(Added by Stats. 1995, Ch. 715, Sec. 5. Effective January 1, 1996.)



52402

A seed-certifying agency may conduct or fund research projects that the agency, in its sole discretion, deems beneficial to the seed industry.

(Added by Stats. 1995, Ch. 715, Sec. 5. Effective January 1, 1996.)



52403

Each seed-certifying agency shall establish a schedule of fees, in its discretion with input from the seed industry, for certification services provided and research conducted pursuant to this article.

(Added by Stats. 1995, Ch. 715, Sec. 5. Effective January 1, 1996.)



52404

Notwithstanding Section 52321, fees collected pursuant to this article shall be paid directly to the seed-certifying agency and shall be expended only for a purpose authorized by this chapter.

(Added by Stats. 1995, Ch. 715, Sec. 5. Effective January 1, 1996.)



52405

A seed-certifying agency, pursuant to procedures adopted by the seed-certifying agency, may impose a late charge on any person who fails to pay any fee required by this article within the time required by the seed-certifying agency.

(Added by Stats. 1995, Ch. 715, Sec. 5. Effective January 1, 1996.)



52406

In addition to any late charge, a seed-certifying agency, pursuant to procedures adopted by the seed-certifying agency, may suspend certification services to any person who fails to timely pay any fee or late charge required by this article.

(Added by Stats. 1995, Ch. 715, Sec. 5. Effective January 1, 1996.)






ARTICLE 7 - Services

52421

The director and the commissioner of each county acting under the supervision of the director may do all of the following:

(a) Cooperate with seed-certifying agencies which are officially recognized under the provisions of this chapter.

(b) Supervise the harvesting, cleaning, and packaging of any seed which is eligible for certification, and the affixing of labels and seals to it.

(c) Examine, sample, and test such seeds.

(d) Perform such other services as may be necessary to maintain the identity and quality of certified seed.

(Enacted by Stats. 1967, Ch. 15.)



52422

The director, or any commissioner with the approval of the director, may annually enter into a cooperative agreement with a qualified seed certification agency for the services that they are authorized to perform, based upon the approximate cost of the services. The approximate cost of the services rendered shall be based on applications to grow certified seed, and certified seed conditioners’ activities within the county, as determined by the cooperating seed certification agency. Upon the request of a recognized seed-certifying agency, the director, through the director’s staff or through the commissioners, may perform the services authorized by this article. Compensation for services performed by a commissioner shall be transmitted to the commissioner for such disposition as may be directed by the board of supervisors. Compensation for services that are performed by the director shall be paid into the Department of Food and Agriculture Fund.

(Amended by Stats. 1993, Ch. 277, Sec. 6. Effective January 1, 1994.)






ARTICLE 8 - Labeling of Seeds

52451

This article does not apply to any of the following:

(a) Seed or grain that is not intended for sowing purposes.

(b) Seed that is in storage in, or consigned to, a seed cleaning or conditioning establishment for cleaning or conditioning.

(c) Seed or grain that is transported without transfer of title for sowing on land that is owned by the person by whom the seed or grain was produced.

(d) Seed that is weighed and packaged in the presence of the purchaser from a bulk container, if the container is properly and conspicuously labeled as provided by this chapter.

(e) Seed or grain that is transported from one warehouse to another without transfer of title or in storage in a warehouse, if each container is plainly marked or identified with a lot number or other lot identification and the label information that is required by this article is available at the request of an enforcing officer.

(Amended by Stats. 2006, Ch. 499, Sec. 9. Effective January 1, 2007.)



52452

(a)  Except as otherwise provided in Section 52454, each container of agricultural seed that is for sale or sold within this state for sowing purposes, unless the sale is an occasional sale of seed grain by the producer of the seed grain to his or her neighbor for use by the purchaser within the county of production, shall bear upon it or have attached to it in a conspicuous place a plainly written or printed label or tag in the English language that includes all of the following information:

(1) The commonly accepted name of the kind, kind and variety, or kind and type of each agricultural seed component in excess of 5 percent of the whole, and the percentage by weight of each. If the aggregate of agricultural seed components, each present in an amount not exceeding 5 percent of the whole, exceeds 10 percent of the whole, each component in excess of 1 percent of the whole shall be named together with the percentage by weight of each. If more than one component is required to be named, the names of all components shall be shown in letters of the same type and size.

(2) The lot number or other lot identification.

(3) The percentage by weight of all weed seeds.

(4) The name and approximate number of each kind of restricted noxious weed seed per pound.

(5) The percentage by weight of any agricultural seed except that which is required to be named on the label.

(6) The percentage by weight of inert matter. If a percentage by weight is required to be shown by any provision of this section, that percentage shall be exclusive of any substance that is added to the seed as a coating and shown on the label as such.

(7) For each agricultural seed in excess of 5 percent of the whole, stated in accordance with paragraph (1), the percentage of germination exclusive of hard seed, the percentage of hard seed, if present, and the calendar month and year the test was completed to determine the percentages. Following the statement of those percentages, the additional statement “total germination and hard seed” may be stated.

(8) The name and address of the person who labeled the seed or of the person who sells the seed within this state.

(b) All determinations of noxious weed seeds are subject to tolerances and methods of determination prescribed in the regulations that are adopted pursuant to this chapter.

(c) For purposes of this section, “neighbor” means a person who lives in close proximity, not to exceed three miles, to another.

(Amended by Stats. 2014, Ch. 294, Sec. 5. Effective January 1, 2015.)



52453

Except as otherwise provided in Section 52454, each container of vegetable seed that is for sale or sold within this state for sowing purposes shall bear upon it, or have attached to it, in a conspicuous place, a plainly written or printed label or tag in the English language, that gives all of the following information:

(a) Name of kind and variety of seed.

(b) For any seed that germinates less than the standard last established by the secretary under this chapter, the percentage of germination, exclusive of hard seed; the percentage of hard seed, if present; the calendar month and year the test was completed to determine those percentages; and the words “Below Standard” in not less than eight-point type.

(c) Name and address of the person that labeled the seed, or of the person that sells the seed within this state.

(d) In addition to the information required in subdivisions (a), (b), and (c), on each container of more than one-half pound (227 grams), the label shall include both the lot number or other lot identification and the calendar month and year the germination test was completed.

(Amended by Stats. 2006, Ch. 499, Sec. 10. Effective January 1, 2007.)



52454

Any lot of more than one container of seed which is transported to a dealer for resale, or any lot of more than five containers of seed which is sold to a consumer, is exempt from the requirements which are prescribed by Section 52452 or 52453 if both of the following requirements are complied with:

(a) Each container is plainly marked or identified with a lot number or other lot identification.

(b) The invoice and one or more of the containers bears the tag or label which is required by such sections.

(Enacted by Stats. 1967, Ch. 15.)



52455

In addition to the labeling requirements of this article, all seed at the time of sale by a retail merchant for nonfarm usage, shall conspicuously bear upon the labeling of the seed a viability assurance statement.

(a) The statement shall be “SELL BY (month) (year),” or “USE BEFORE (month) (year)”. The month and year in the statement shall not exceed the 15-month retail time period allowed by subdivision (b) of Section 52481.

(b) The statement shall be conspicuous and in capital letters of the same size of type as other printed material on the labeling and contiguous to the germination date.

(c) The statement shall be affixed at the time of labeling for those containers destined for retail sales.

(d) For vegetable seed sold in containers of one-half pound (227 grams) or less, the viability assurance statement may read “Packed for (year) season” as an alternative to the “SELL BY (month) (year)” statements referenced in subdivision (a).

(Amended by Stats. 2006, Ch. 499, Sec. 11. Effective January 1, 2007.)



52456

In addition to the labeling requirements of this article, all seed, except seed at the time of sale by a retail merchant for nonfarm use, shall conspicuously bear upon the label adequate notice of the requirement to follow the conciliation, mediation, or arbitration procedures governing disputes between labelers and any person, as authorized by this chapter, and the consequences of failing to follow those procedures.

(Amended by Stats. 2000, Ch. 589, Sec. 2. Effective January 1, 2001.)






ARTICLE 9 - Violations

52481

Except as otherwise provided in this section or in Section 52486, it is unlawful for any person to ship, deliver, transport, or sell any agricultural or vegetable seed within this state, other than the seed that is described in Section 52451, unless the test to determine the percentage of germination that is required by Article 8 (commencing with Section 52451) has been completed within the following period, exclusive of the calendar month in which the test is completed, immediately prior to shipment, delivery, transportation, or sale:

(a) In the case of any agricultural or vegetable seed that is shipped, delivered, transported, or sold to a dealer for resale, eight months.

(b) In the case of any agricultural or vegetable seed that is sold at retail, 15 months.

(c) In the case of any agricultural or vegetable seed that is packaged under conditions that the secretary finds and determines will prolong the viability of the seed, the secretary may designate, in regulations that are adopted pursuant to this chapter, a longer period than otherwise specified in this section, and may require any additional labeling that may be necessary to maintain identification of seed that is packaged under these conditions.

(d) Seed labeled under Section 52455 is not subject to subdivision (b) upon expiration of the viability assurance statement. This exemption does not limit the right of the enforcing officer to enforce other applicable sections of this chapter.

(Amended by Stats. 2006, Ch. 499, Sec. 12. Effective January 1, 2007.)



52482

Except as otherwise provided in Section 52486, it is unlawful for any person to ship, deliver, transport, or sell any agricultural or vegetable seed within this state that is within any of the following classes:

(a) Is not labeled in accordance with the provisions of this chapter. This subdivision does not, however, apply to any seed that is described in Section 52451.

(b) Contains prohibited noxious weed seed, subject to tolerances and methods of determination prescribed in the regulations that are adopted pursuant to this chapter. This subdivision does not, however, apply to any of the seed that is described in subdivision (a) or (b) of Section 52451.

(c) Has false or misleading labeling, or pertaining to which there has been a false or misleading advertisement.

(d) Is represented to be certified seed or registered seed, unless it has been produced and labeled in accordance with the procedures and in compliance with the rules and regulations of a seed-certifying agency that is officially recognized under the provisions of this chapter, if produced in this state, or under the provisions of the Federal Seed Act (7 U.S.C., Sec. 1551, et seq.), as enacted, and rules and regulations that are adopted pursuant to that act, if produced outside of this state.

(e) Contains more than 11/2 percent by weight of all weed seeds. This subdivision does not, however, apply to any seed that is described in subdivision (a), (b), or (c) of Section 52451.

(f) To sell, by variety name, seed not certified by an official seed-certifying agency when it is a variety for which a certificate of plant variety protection under the United States Plant Variety Protection Act (84 Stats. 1542; 7 U.S.C. Sec. 2321, et seq.) specifies sale only as a class of certified seed, except that seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the written approval of the owner of the variety.

(Amended by Stats. 2006, Ch. 499, Sec. 13. Effective January 1, 2007.)



52483

It is unlawful for any person to do any of the following:

(a) Detach, alter, deface, or destroy any label, warning tag, or notice that is provided for in this chapter or in the regulations that are adopted pursuant to it, or alter or substitute seed, in a manner that may defeat the purposes of this chapter.

(b) Disseminate any false or misleading advertisement concerning agricultural or vegetable seed in any manner or by any means.

(c) Hinder or obstruct in any way any authorized person in the performance of his or her duties under this chapter.

(d) Fail to comply with a “stop-sale” order.

(Amended by Stats. 2006, Ch. 499, Sec. 14. Effective January 1, 2007.)



52484

(a) Except as otherwise provided in Section 52486, it is unlawful for any person to ship, deliver, transport, or sell agricultural or vegetable seed that is treated after harvest with any substance that is likely to be poisonous or toxic to human beings or animals unless there is conspicuously shown on the analysis tag or label, on a separate tag or label attached to each container, or upon each container all of the following information:

(1) “TREATED SEED” and the signal word for the category of treatment material all in capital letters.

(2) The chemical or generic name of the treatment material.

(3) An appropriately worded statement as to the hazards to humans and animals.

(4) An appropriately worded statement of practical treatment, if present.

(b) This information shall be derived from the technical chemical label of the substance applied to the seed.

(c) When more than one substance is applied, each substance shall be noted on the label, and the seed shall be labeled for the substance with the higher level of toxicity.

(Amended by Stats. 2006, Ch. 499, Sec. 15. Effective January 1, 2007.)



52485

It is unlawful for any person to sell or divert for use or for processing, either for human or animal consumption, any grain or other crop seed which is treated after harvest with any substance that is likely to be poisonous or toxic to human beings or animals, unless there is an established state or federal pesticide residue tolerance for such poisonous or toxic substance on the specific grain or crop seed, and such pesticide residue tolerance is not exceeded.

(Amended by Stats. 1980, Ch. 790.)



52486

Sections 52481, 52482, and 52484 of this article do not apply to any common carrier in respect to any seed which is transported or delivered for transportation in the ordinary course of its business as a carrier if such carrier is not engaged in conditioning or merchandising seed which is subject to the provisions of this chapter.

(Amended by Stats. 1980, Ch. 790.)



52487

A violation of this chapter for having shipped, delivered, transported, or sold agricultural or vegetable seed that has false or misleading labeling shall be construed to have been committed at the time of discovery of the violation, and a complaint charging the violation shall be filed within one year from the time of discovery. No complaint that charges such a violation shall, however, be filed after two years from the date of sale.

(Amended by Stats. 2006, Ch. 499, Sec. 16. Effective January 1, 2007.)



52488

It is unlawful to violate any provisions of this chapter or any regulation adopted pursuant to this chapter.

(Amended by Stats. 1976, Ch. 1051.)



52489

It is unlawful for any person to violate the provisions of the United States Plant Variety Protection Act contained in Part J (commencing with Section 2531), Part K (commencing with Section 2541), or Part L (commencing with Section 2561) of Subchapter III of Chapter 57 of Title 7 of the United States Code, as enacted.

(Amended by Stats. 2004, Ch. 183, Sec. 124. Effective January 1, 2005.)






ARTICLE 10 - Abatement

52511

Any lot of agricultural or vegetable seed that does not comply with this chapter is a public nuisance and is subject to seizure on complaint of the secretary or the commissioner or any enforcing officer of this chapter to a court of competent jurisdiction in the area in which the seed is located.

(Amended by Stats. 2006, Ch. 499, Sec. 17. Effective January 1, 2007.)



52512

The district attorney of the county in which any such nuisance is found, on the relation of the director or the commissioner or any enforcing officer of this chapter, shall maintain, in the name of the people of the State of California, a civil action to abate and prevent such nuisance. Upon judgment and by order of the court, such nuisance shall be condemned and destroyed in the manner directed by the court, or relabeled, denatured, or otherwise processed, or released upon such conditions as the court in its discretion may impose to insure that the nuisance will be abated.

(Enacted by Stats. 1967, Ch. 15.)



52513

If the owner fails to comply with the order of the court within the time which is specified in the order, the court may order disposal of the seed and containers, or their sale, under those terms and conditions as the court may prescribe, by the director or the commissioner or any enforcing officer of this chapter, or by the sheriff or marshal. If the court orders the sale of any of the seed and containers which can be salvaged, the costs of disposal shall be deducted from the proceeds of sale and the balance paid into court for the owner.

(Amended by Stats. 1996, Ch. 872, Sec. 32. Effective January 1, 1997.)



52514

A proceeding pursuant to this article where the value of the property seized amounts to twenty-five thousand dollars ($25,000) or less is a limited civil case.

(Amended by Stats. 1998, Ch. 931, Sec. 171. Effective September 28, 1998.)



52515

The director may, after hearing, refuse to issue or renew, or may suspend or revoke a registration for any violation of this chapter or any regulation adopted pursuant to this chapter. Proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1, Division 3, Title 2 of the Government Code.

(Amended by Stats. 1976, Ch. 1051.)









CHAPTER 3 - Seed Potato Certification

ARTICLE 1 - Seed Potato Certification Agencies

52651

The secretary may, by regulation, designate as a seed potato certification agency, any person or agency that the secretary finds is qualified to certify seed potatoes as to their variety, quality, and freedom from pests and diseases. The secretary shall consult with the University of California and representatives of the seed potato industry of California before approving the qualifications of any seed potato certification agency.

(Repealed and added by Stats. 1998, Ch. 573, Sec. 10. Effective January 1, 1999.)









CHAPTER 4 - San Joaquin Valley Quality Cotton District

ARTICLE 1 - General Provisions

52851

The Legislature hereby declares that the purposes of this chapter are to promote, encourage, aid, and protect the planting and growing of cotton in the State of California; that it believes that these purposes can best be accomplished by restricting within certain areas the planting and growing of but two types of cotton, which are Acala and Pima; that, by this means, it is possible to bring the cotton-growing industry in the state to its highest possible development and to ensure the growing of the most superior varieties of cotton; that the planting of pure seed is essential to the production of more marketable and better grades of cotton and cottonseeds, and for the production of grades of fiber best suited for manufacturing purposes; and that the planting of impure seeds or plants, other than those authorized in these areas, is an economic harm and loss to the planter thereof and an irreparable injury to the adjoining or neighboring growers.

(Amended by Stats. 2008, Ch. 189, Sec. 1. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52852

The Legislature also declares that the restriction of the use to which cotton lands and cotton gins may be used, as provided in this chapter, is essential to the highest development of the cotton-growing industry; otherwise the different types of seed will be mixed, crossing will take place in the field, the varieties will be mongrelized and cease to be uniform, the fiber will deteriorate in quality, and the seed will be rendered unfit for planting.

(Amended by Stats. 2008, Ch. 189, Sec. 2. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52853

The Legislature declares that the development of varieties or species of cotton which meet the desired quality of Acala or Pima cotton should be encouraged, if reasonable restrictions are imposed to prevent contamination and preserve integrity of the high quality cotton produced within the district.

(Repealed and added by Stats. 1990, Ch. 730, Sec. 3. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52854

The production and marketing of Acala and Pima cotton produced in this state is hereby declared to be affected with public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Repealed and added by Stats. 1990, Ch. 730, Sec. 3. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52855

No action taken by the board, nor by an individual in accordance with this chapter or pursuant to the regulations adopted under this chapter, is a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Repealed and added by Stats. 1990, Ch. 730, Sec. 3. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52856

The Legislature further declares that all cotton approved by the board for planting in the district is for the benefit of the cotton-growing industry and is not for the exclusive or limited use of any person.

(Amended by Stats. 2008, Ch. 189, Sec. 3. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 2 - Definitions

52861

“Board” means the San Joaquin Valley Cotton Board.

(Amended by Stats. 1990, Ch. 730, Sec. 4. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52862

“Industry members” means cottonseed oil crushers, handlers of raw cotton fiber, and cotton ginners or employees thereof.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52863

“Handlers of raw cotton fiber” or “merchant” means any person or organization that is primarily engaged in the business of buying and selling spot cotton or forward contract cotton.

(Amended by Stats. 2008, Ch. 189, Sec. 4. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52864

“Cotton ginning organization” means any person or organization owning or operating one or more cotton gins.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52865

“District” means the “San Joaquin Valley Quality Cotton District” which is comprised of all the counties in the San Joaquin Valley where cotton is produced.

(Amended by Stats. 1990, Ch. 730, Sec. 5. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52866

“Delinter” means any person who, by any means or method, causes the short fibers to be removed from the seed coat of cottonseed.

(Added by Stats. 1987, Ch. 161, Sec. 6. Effective July 15, 1987. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52867

“Cotton growers” or “growers” means any person in the district who produces, or causes to be produced, cotton for market.

(Added by Stats. 2008, Ch. 189, Sec. 5. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52868

“Handlers of whole cottonseed” means any person or organization that is engaged in the business of buying, selling, or processing whole cottonseed.

(Added by Stats. 2008, Ch. 189, Sec. 6. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 3 - San Joaquin Valley Cotton Board

52871

There is in the state government the San Joaquin Valley Cotton Board. The board shall be composed of seven cotton growers, three cotton industry members operating in the San Joaquin Valley, and one public member.

(a) The grower members shall be elected by the cotton growers in the county they represent, as follows:

(1) There shall be five elected growers representing each of the five counties within the district with the largest cotton acreage.

(2) There shall be an additional elected grower from each of the two counties within the district with the largest cotton acreage.

(b) The three cotton industry members shall be elected as follows:

(1) One member elected from and by handlers of whole cottonseed.

(2) One member elected from and by handlers of raw cotton fiber.

(3) One member elected from and by cotton ginning organizations.

(4) An organization may not be represented in more than one of the categories specified in the foregoing paragraphs.

(c) One public member shall be appointed by the secretary. The board shall submit a list of three public members to the secretary. The secretary shall choose one public member from the list to serve as a member on the board. If the secretary determines that those on the list are unacceptable, the board shall submit a new list containing the names of three public members from which the secretary shall choose one. This procedure shall continue until a public member has been selected by the secretary to serve on the board.

(d) In addition, the board shall select one representative each from the United States Department of Agriculture and the University of California, and two representatives each from cotton planting seed delinting organizations, and organizations involved in the reproduction, sale, and distribution of cottonseed in the district, to serve as nonvoting ex officio members of the board. These members shall not be selected from the same organization.

(Amended by Stats. 2008, Ch. 189, Sec. 7. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52872

The secretary shall establish a list of growers and other persons and organizations subject to this chapter. Each person or organization on the list shall have one vote in any election conducted pursuant to Sections 52871 and 52873 in which that person or organization is authorized to vote.

(Amended by Stats. 1995, Ch. 136, Sec. 3. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52873

The secretary shall supervise and conduct any election held pursuant to Section 52871 and this section. Elections for grower members and elections for industry members shall be conducted as follows:

(a) The secretary shall distribute nomination petitions to each person or organization listed pursuant to Section 52872, and authorized to vote under Section 52871 in the election being held. The petition of signatures in support of a nominee signed by those whom the nominee represents shall be submitted to the secretary in order to nominate any candidate for election to the board within 30 days from the date of the secretary’s distribution of those petitions. There shall be at least 10 signatures on each petition of nomination for a cotton grower candidate, at least two signatures on each petition of nomination for handlers of whole cottonseed candidates, at least six signatures on each petition of nomination for handlers of raw cotton fiber candidates, and at least 10 signatures on each petition of nomination for cotton ginning candidates.

(b) The submitted petitions for nomination shall be verified by the secretary, and an election ballot containing the names of persons nominated shall thereafter be mailed to the persons and organizations eligible to vote in the election.

(Amended by Stats. 2008, Ch. 189, Sec. 8. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52874

Each member of the board, except the ex officio members, shall have an alternate member, who shall be a candidate for election in the same manner as the member. The candidate receiving the greatest number of votes in the election for the vacant position shall be the member. The candidate with the next highest number of votes in the election for the vacant position shall be the alternate. In the event of a tie vote in electing members or alternates, the secretary, by lot, shall determine the member and alternate.

(Amended by Stats. 1995, Ch. 136, Sec. 5. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52875

An alternate member, in the absence of the member for whom he or she is alternate, shall sit in place of the member on the board, and shall have, and be able to exercise, all the rights, privileges, and powers of the member when sitting on the board. In the event of death, removal, resignation, or the disqualification of a member, the alternate shall act as a member on the board for the remainder of the term.

If an alternate member is unable to continue serving in that position because he or she has replaced a member on the board or is unable to continue serving for any other reason, a new alternate shall be selected, by majority vote of the board. However, that person shall fulfill all the qualifications set forth in this article as required for the alternate member whose office he or she is to fill. Qualification of any person to fill vacancies on the board shall be certified, in writing, by the secretary.

(Amended by Stats. 1995, Ch. 136, Sec. 6. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52876

Grower members and their alternates on the board shall have a financial interest in producing, or causing to be produced, cotton for market.

Cotton industry members or their alternates shall have a financial interest in, or be employed by, any person or organization handling cotton for markets.

The public member or his or her alternate on the board shall have all the powers, rights, and privileges of any other member on the board, but shall not have any direct financial interest in the cotton industry.

(Amended by Stats. 2008, Ch. 189, Sec. 9. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52878

The term of office for each member, alternate, and ex officio member of the board is four years.

(Amended by Stats. 1981, Ch. 433, Sec. 5. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52879

Upon implementation of Article 9.5 (commencing with Section 52951), the board shall have the power to sue and be sued, and to enter into contracts. Copies of its proceedings, records, and acts, when certified by the secretary of the board, shall be admissible in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements therein.

(Amended by Stats. 2008, Ch. 189, Sec. 10. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52880

The board may appoint its own officers, including a chairman, one or more vice chairmen, and such other officers as it deems necessary. The officers shall have the powers and duties as may be delegated to them by the board.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52881

The board may appoint committees composed of both members and nonmembers of the board to advise the board in carrying out this chapter. The board may retain outside counsel, with the approval of the Attorney General, when a possibility of conflict exists between the board and the department.

(Amended by Stats. 1995, Ch. 136, Sec. 8. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52882

The board shall meet at least once a year, or at the call of the chairperson or the secretary, or at the request of any six voting members of the board.

(Amended by Stats. 2008, Ch. 189, Sec. 11. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52883

A quorum of the board shall be any six voting members or their alternates. The vote of a majority of members present at a meeting at which there is a quorum shall constitute the act of the board.

(Amended by Stats. 2008, Ch. 189, Sec. 12. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52884

The secretary or the secretary’s representatives shall be notified and may attend each meeting of the board.

(Amended by Stats. 1995, Ch. 136, Sec. 10. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52885

No board member, alternate, member of a committee who is a nonmember of the board, or ex officio member shall receive a salary, but may, if approved by the board, be allowed per diem in accordance with Department of Human Resources rules for each day spent in actual attendance on, or in traveling to and from, meetings of the board or committees of the board, or on special assignment for the board.

(Amended by Stats. 2012, Ch. 665, Sec. 26. Effective January 1, 2013. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52886

Upon board action, all moneys received by any person from the assessments levied under the authority of Article 9.5 (commencing with Section 52951) of this chapter shall be deposited in banks designated by the board and shall be disbursed by order of the board through the agent or agents it designates for that purpose. Any designated agent shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in California, in favor of the board, conditioned upon the faithful performance of the agent’s duties and the strict accounting of all funds of the board, in the amount determined by the board.

(Amended by Stats. 2008, Ch. 189, Sec. 13. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52887

The state shall not be liable for the acts of the board or its contracts. Payment of all claims arising by reason of the administration of this chapter or acts of the board shall be limited to the funds collected under this chapter. No member of the board or alternate member, or any employee or agent thereof, shall be personally liable on the contracts of the board nor shall a board member, alternate member, or employee of the board be responsible individually or jointly in any way to any cotton grower or handler or any other person for error in judgment, mistakes, or other acts, either of the board or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No board member or alternate member shall be held responsible individually for any act or omission of any member of the board. The liability of the board members shall be several and not joint, and no board members shall be liable for the default of any other board member.

(Amended by Stats. 2008, Ch. 189, Sec. 14. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52889

The secretary may require the board to correct or cease any activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter. If the board refuses or fails to cease those activities or functions or to make such corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities of the board until the time that the cessation or correction of activities or functions as required by the secretary have been accomplished.

Written notice to cease any activity that is the subject of a contract entered into by the board prior to the notice, shall not be effective until after the period of notice for termination provided in the contract or 120 days, whichever is shorter. Upon service of the written notice, the secretary shall give written notification to the board of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter.

(Amended by Stats. 1995, Ch. 136, Sec. 11. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52890

Either the secretary or the board may bring an action for judicial relief in a court of competent jurisdiction, which may thereafter issue a temporary restraining order, a permanent injunction, or other applicable relief.

(Amended by Stats. 1995, Ch. 136, Sec. 12. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 4 - Duties and Powers of the Board

52891

The powers and duties of the board shall include, but not be limited to, all of the following:

(a) Establish a separate Acala and Pima quality standard. When determining each standard, the board shall consider fiber length, strength, uniformity, micronaire, seed quality, productivity, resistance to disease, including verticillium wilt, and spinning characteristics.

(b) Annually review test data and approve for release and planting within the district, cotton varieties that meet the existing Acala or Pima quality standard but are superior in some meaningful respect, as determined by the board, and that have qualities generally recognized by the cotton industry to be essential factors in producing that cotton within the district, or significant area within the district.

(c) Conduct or commission tests for cotton production and quality evaluation in accordance with procedures to be adopted pursuant to Section 52902, and assess fees necessary for administering those tests.

(d) Conduct periodic referendums, as specified in this chapter, regarding the continuation of the district. A referendum shall also be conducted whenever the board proposes substantive changes in the Acala or Pima quality standard.

(e) Require all cotton varieties approved for release for planting, and produced in the district, to contain the word “Acala” or “Pima” in labeling and all lint to be marketed as “SJV Acala” or “SJV Pima.”

(f) Recommend to the secretary on all matters pertaining to this chapter including, but not limited to, the program for enforcing this chapter and the setting of an appropriate seed assessment rate necessary for the administration of this chapter.

(Amended by Stats. 1998, Ch. 708, Sec. 2. Effective January 1, 1999. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52891.1

(a) The board may, by resolution, take actions that are in the best interest of the cotton industry in the district, which shall include, but not be limited to, the growing of cottons other than Acala and Pima. The resolution may contain provisions to protect the quality and integrity of approved fiber and seed grown within the district.

(b) The resolution shall be subject to a referendum conducted by the secretary, upon the request of the board, using information supplied by the board and other information as determined by the secretary, or a referendum shall be conducted by the secretary if a petition signed by not less than 5 percent of the qualified cotton growers in the district is presented to the board. The costs of any referendum conducted pursuant to this chapter shall be paid from funds collected pursuant to this chapter.

(c) The secretary shall find the resolution approved if either of the following conditions is met:

(1) Not less than 65 percent of the cotton growers certified by the secretary who voted in the referendum, voted in favor, and that those cotton growers so voting represent at least a majority of the cotton producing acreage of all cotton growers who voted in the referendum.

(2) At least a majority of those cotton growers who voted in the referendum voted in favor and that those cotton growers so voting represent not less than 65 percent of the cotton producing acreage of all cotton growers who voted in the referendum. The secretary shall then so certify to the board, which shall then make the approved resolution effective as an order of the board within 10 days after the certification by the secretary.

(Amended by Stats. 2009, Ch. 140, Sec. 77. Effective January 1, 2010. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52892

Upon implementation of Article 9.5 (commencing with Section 52951), the powers and duties of the board shall also include, but not be limited to, all of the following:

(a) To adopt, and from time to time alter, rescind, modify, and amend, all proper and necessary rules, regulations, and orders for carrying out the provisions of this chapter and for exercising its powers and the performance of its duties, including rules for regulation of appeals from any rule, regulation, or order of the board.

(b) To administer and enforce this chapter, and to do and perform all acts and exercise all powers incidental to or in connection with or deemed reasonably necessary, proper, or advisable to effectuate the purposes of this chapter.

(c) To employ a manager to serve, at the pleasure of the board, as president and chief executive officer of the board and other personnel, including legal counsel, that are necessary to carry out the provisions of this chapter.

(d) To establish offices and incur expense, and to enter into any and all contracts and agreements, and to create such liabilities and borrow such funds in advance of receipt of assessments as may be necessary, in the opinion of the board, for the proper administration and enforcement of this chapter and the performance of its duties.

(e) To promote the sale of cotton by advertising and other promotional means for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for cotton.

(f) To enter into cost-sharing advertising with other products considered, by the board, to be fair and equitable to both parties.

(g) In the discretion of the board, to make, in the name of the board, contracts to render service in formulating and conducting plans and programs, and other contracts or agreements deemed necessary for the promotion of the sale of cotton.

(h) In the discretion of the board, to conduct, and contract with others to conduct, scientific research, including the study, analysis, dissemination, and accumulation of information obtained from that research or elsewhere regarding the marketing and production of cotton. In connection with that research, the board shall have the power to accept contributions of, or to match, private, state, or federal funds that may be available for those purposes, and to employ or make contributions of funds to other persons or state or federal agencies conducting that research.

(i) In the discretion of the board, to publish and distribute, without charge, a bulletin or other communication for dissemination of information relating to the cotton industry to growers and other industry members.

(Amended by Stats. 2009, Ch. 140, Sec. 78. Effective January 1, 2010. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52893

The board may require that all cottonseed delinted for planting within the district be certified by a qualified seed certification agency as provided by subdivision (d) of Section 52482.

(Amended by Stats. 2008, Ch. 189, Sec. 17. Effective January 1, 2009.)






ARTICLE 5 - Nonapproved Variety Research

52901

The planting, possessing for planting, growing, picking, harvesting, ginning of cotton, delinting of cottonseed, or sale of lint by anyone conducting research on nonapproved varieties shall be in compliance with regulations adopted by the department. The department shall also adopt regulations to accomplish all of the following purposes:

(a) Maintain the integrity of approved Acala or Pima cotton and prevent contamination of those types of cotton.

(b) Require that applicants notify the department regarding the location of test sites and of the dates and procedures for planting, harvesting, and ginning of cotton.

(c) Establish a procedure for importing cottonseed into the district.

(Amended by Stats. 2008, Ch. 189, Sec. 18. Effective January 1, 2009.)



52902

Before any nonapproved cotton is approved by the board for release and planting in the district, it shall be submitted to the board for production and quality evaluation and tests. The secretary, in consultation with the board and the University of California, shall adopt procedures for testing nonapproved cotton varieties. Variety tests shall be conducted for a minimum of three years prior to approval and release of the variety.

(Amended by Stats. 1995, Ch. 136, Sec. 16. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52903

The secretary, by permit, may allow seed cotton produced outside the district to be ginned within the district if the planting seed has met the requirements of subdivision (c) of Section 52901. Cottonseed and lint resulting from these ginnings shall be disposed of as directed by the permit. Permittees may be charged an assessment not to exceed four dollars ($4) per bale to recover the department’s costs for permit enforcement.

(Amended by Stats. 1995, Ch. 136, Sec. 17. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 6 - Exceptions

52911

This chapter does not apply to the transportation of cottonseed through the district established by this chapter, from a point outside of the district to a destination outside of the district.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 7 - Seed Distribution

52921

All breeders seed for varieties developed by the United States Department of Agriculture or the University of California, and approved for release and planting by the board shall be allocated to the Foundation Seed and Seed Certification Service (FSSC) for expansion to foundation seed in cooperation with the board.

FSSC shall distribute foundation seed to all qualified recipients. If there is not enough foundation seed available to satisfy all requests for foundation seed, FSSC may allocate the seed based upon any reasonable criteria, such as prior years acreage or allocation.

(Amended by Stats. 1995, Ch. 136, Sec. 18. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52922

FSSC shall provide a method that will enable persons requesting foundation seed who have no history of cottonseed distribution to receive an initial allocation of foundation seed.

(Amended by Stats. 1995, Ch. 136, Sec. 19. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52923

FSSC shall develop criteria in consultation with the board for the allocation of foundation seed to qualified recipients. FSSC shall determine who is a qualified recipient and allocate foundation seed pursuant to that criteria.

(Amended by Stats. 1995, Ch. 136, Sec. 20. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 8 - Referendum

52931

A referendum of all cotton growers within the district shall be conducted if a petition, signed by not less than 5 percent of the cotton growers in the district, is submitted to the secretary, which calls for a referendum pertaining to the operation of this chapter.

(Amended by Stats. 2009, Ch. 140, Sec. 79. Effective January 1, 2010. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52932

This chapter shall remain operative if either of the following conditions is met:

(a) Not less than 65 percent of the cotton growers certified by the secretary who voted in the referendum, voted in favor of this chapter, and those cotton growers so voting represent at least a majority of the cotton producing acreage of all cotton growers who voted in the referendum.

(b) At least a majority of those cotton growers who voted in the referendum voted in favor of this chapter and those cotton growers so voting represent not less than 65 percent of the cotton producing acreage of all cotton growers who voted in the referendum.

(Amended by Stats. 2009, Ch. 140, Sec. 80. Effective January 1, 2010. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52933

Nonreceipt of a ballot shall not invalidate such a referendum.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52934

If the secretary finds that a favorable vote has been given as provided in Section 52932, he or she shall so certify and give notice of that favorable vote to the cotton growers in the district.

(Amended by Stats. 2008, Ch. 189, Sec. 21. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52935

If the secretary finds that a favorable vote has not been given as provided in Section 52932, the secretary shall so certify and declare all provisions of this chapter inoperative.

(Amended by Stats. 2008, Ch. 189, Sec. 22. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52936

In addition to Section 52931, the board may hold a referendum whenever the board proposes changes to the Acala or Pima quality standard as provided in Section 52891.

(Amended by Stats. 2008, Ch. 189, Sec. 23. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52937

A referendum shall be held if the board proposes to implement promotion and research funding as provided in Article 9.5 (commencing with Section 52951) of this chapter.

(Amended by Stats. 2008, Ch. 189, Sec. 24. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52938

The board may call for a referendum at any time.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 9 - Board and Enforcement Funding

52941

(a) Any person who has cottonseed delinted for planting purposes under this chapter, shall annually pay to the secretary an assessment in an amount not to exceed six dollars ($6) per hundredweight on the undelinted weight of the cottonseed.

(b) Cottonseed delinters, by June 15th of each year, shall provide the secretary with the name and address of each person having cottonseed delinted and the undelinted weight of their cottonseed.

(Amended by Stats. 2003, Ch. 236, Sec. 1. Effective August 11, 2003. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52942

The assessment shall be used exclusively for enforcement of the provisions of this chapter, and the board functions including cotton variety testing and related administrative expenses.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52943

The secretary, after investigation and due notice, may fix the annual assessment provided under Section 52941 at a lesser amount that would provide sufficient funds to defray the board and enforcement costs incurred in administering this chapter.

(Amended by Stats. 1995, Ch. 136, Sec. 26. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52944

The assessment shall be paid to the secretary within one calendar month after July 1 of each year, for cottonseed delinted in the preceding fiscal year or portion of a fiscal year beginning July 1, except that no assessment shall be paid by any person or organization for any cottonseed for which the assessment has been previously paid. If not paid within that period, a penalty of 10 percent of the assessment owed shall be due and payable to the secretary.

(Amended by Stats. 1995, Ch. 136, Sec. 27. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52945

All moneys that are received by the secretary pursuant to this chapter shall be deposited in the Department of Food and Agriculture Fund and shall be expended only for the purposes of this chapter.

(Amended by Stats. 1995, Ch. 136, Sec. 28. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 9.5 - Promotion and Research Funding

52951

The board is authorized to annually assess cotton growers in the district in an amount not to exceed one-half of 1 percent of each grower’s gross dollar value from the previous year’s cotton crop.

(Amended by Stats. 2008, Ch. 189, Sec. 25. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52952

Assessments collected under this article are subject to Section 52937 and Section 52932 and shall be used exclusively for promotion, research, and related administrative expenses.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52953

The board shall develop a procedure for collecting assessments under this article.

(a) Collection of the assessment may be required of cotton growers or cotton handlers.

(b) A penalty of 10 percent of the unpaid assessment fee due and payable may be imposed.

(Amended by Stats. 2008, Ch. 189, Sec. 26. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 10 - Enforcement

52961

The secretary, and the commissioner of each county acting under the secretary’s supervision, shall enforce this chapter and carry out its provisions and requirements.

(Amended by Stats. 1995, Ch. 136, Sec. 29. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 11 - Violations and Penalties

52971

It is unlawful for any person to violate the provisions of this chapter.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52972

Except as otherwise provided in Article 5 (commencing with Section 52901), and Article 12 (commencing with Section 52981), in the district established by this chapter, it is unlawful for any person to plant, possess for planting, pick, harvest, gin, or delint any cotton except those seeds or plants that are approved by the board for planting within the district.

(Amended by Stats. 2008, Ch. 189, Sec. 27. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52973

Any person who violates any provision of this chapter is guilty of a misdemeanor and, in addition thereto, is liable in a civil action for all damages that may be occasioned or caused by a violation of this chapter.

(Added by Stats. 1978, Ch. 592. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52974

Any seed cotton, cotton plant, or cottonseed that does not comply with this chapter is a public nuisance and is subject to seizure on complaint of the secretary or commissioner to a court of competent jurisdiction in the area in which the seed cotton, cotton plant, or cottonseed is located.

(Amended by Stats. 1995, Ch. 136, Sec. 30. Effective January 1, 1996. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52975

The district attorney of the county in which any nuisance is found, at the request of the secretary or the commissioner, shall maintain, in the name of the people of the state, a civil action to abate and prevent the nuisance. Upon judgment and order of the court, that nuisance shall be condemned and destroyed in the manner directed by the court, denatured, or otherwise processed, or released upon conditions that the court may impose to ensure that the nuisance will be abated.

(Amended by Stats. 2008, Ch. 189, Sec. 28. Effective January 1, 2009. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)



52976

If the owner fails to comply with the order of the court within the time that is specified in the order, the court shall order the secretary, commissioner, sheriff, or marshal to dispose of the seed cotton, cotton plant, or cottonseed and containers, under those terms and conditions as the court may describe.

If the court orders the sale of any of the seed cotton, cotton plants, or cottonseed and containers that can be salvaged, the costs of disposal shall be deducted from the proceeds of sale and the balance shall be paid into court for the owner.

(Amended by Stats. 1996, Ch. 872, Sec. 33. Effective January 1, 1997. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 12 - Growing of Nonapproved Varieties

52981

(a) Notwithstanding any other provision of this chapter, nonapproved varieties of cotton may be grown in the district, subject to regulations proposed by the board and adopted by the department.

(b) The department shall adopt regulations that ensure that the growing of nonapproved varieties of cotton do not adversely affect the quality of Acala and Pima cotton approved to be grown in the district.

(Added by Stats. 1998, Ch. 708, Sec. 3. Effective January 1, 1999.)



52982

Article 9 (commencing with Section 52941), Article 10 (commencing with Section 52961), and Article 11 (commencing with Section 52971) apply to this article, except that the secretary may increase the assessment specified in Article 9 (commencing with Section 52941) in the amount necessary to enforce the regulations adopted by the department for nonapproved varieties of cotton grown in the district pursuant to this article, in order to ensure the quality of Acala and Pima cotton grown in the district.

(Added by Stats. 1998, Ch. 708, Sec. 3. Effective January 1, 1999. Conditionally inoperative on January 1, 2014, as prescribed in Section 52991.)






ARTICLE 13 - Operation

52991

(a) Except as specified in Section 52992, on and after January 1, 2014, the provisions of this chapter, and any regulations adopted pursuant to this chapter, shall become inoperative unless either of the following occurs:

(1) A resolution is approved in accordance with the procedures specified in subdivision (c) of Section 52891.1, as that section read on January 1, 2013, to continue the operation of this chapter.

(2) The secretary receives a petition from members of the cotton industry in the San Joaquin Valley and makes a determination that circumstances in the California cotton industry indicate that the operation of specified sections of this chapter is in the best interests of the cotton industry and the state. If the secretary makes that determination, the secretary may establish a committee to advise the secretary. The committee shall be comprised of cotton growers, handlers of whole cottonseed, handlers of raw cotton fiber, and representatives of cotton ginning organizations.

(b) If the provisions of this chapter become operative as described in paragraphs (1) and (2) of subdivision (a), the department shall post this fact on its Internet Web site.

(Added by Stats. 2013, Ch. 383, Sec. 2. Effective January 1, 2014.)



52992

The following sections of this chapter shall remain operative and shall be administered by the secretary:

(a) Section 52893 as it relates to certified cottonseed.

(b) Section 52901 as it relates to certified cottonseed and colored cotton.

(c) Section 52981 as it relates to colored cotton.

(Added by Stats. 2013, Ch. 383, Sec. 2. Effective January 1, 2014.)



52993

The secretary shall not be required to administer this article or any provisions of this chapter that are operative pursuant to Sections 52991 and 52992 unless the secretary determines that there are sufficient funds remaining in the Department of Food and Agriculture Fund that were deposited and authorized to be expended for the purposes of this chapter, or from other sources, including the California cotton industry, to pay the costs incurred by the secretary.

(Added by Stats. 2013, Ch. 383, Sec. 2. Effective January 1, 2014.)









CHAPTER 5 - Nursery Stock Grades and Standards

ARTICLE 1 - Definitions

53301

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



53302

“Advertisement” means any representation which relates to nursery stock, that is disseminated in any manner or by any means, except a representation which is on the label.

(Enacted by Stats. 1967, Ch. 15.)



53303

“Decorative plants” means indoor plants which are commonly grown and sold in movable containers, and which are not adapted for cultivation out of doors because of climatic conditions and natural peculiarities of habit or growth and because of the purpose of their cultivation.

(Enacted by Stats. 1967, Ch. 15.)



53304

“Grade size” means the designation relating to nursery stock which denotes the height, spread, caliper, dimension, condition, quality, age, methods of propagation, or means of growth.

(Enacted by Stats. 1967, Ch. 15.)



53305

“Labeling” means all labels, and other written, printed, or graphic representations, in any form whatsoever, which accompanies and pertains to any nursery stock.

(Enacted by Stats. 1967, Ch. 15.)



53306

“Nursery stock” means all kinds of nursery stock except decorative plants and seeds.

(Enacted by Stats. 1967, Ch. 15.)



53307

“Ornamental” means any plant which is grown for ornamental purposes, except decorative plants, dormant bulbs, tubers, roots, corms, rhizomes, and pips.

(Enacted by Stats. 1967, Ch. 15.)



53308

“Botanical name” means the genus and species, the genus, species, and cultivar name, or the genus and cultivar name given to a plant in accordance with the International Code of Botanical Nomenclature and the International Code of Nomenclature of Cultivated Plants.

(Added by Stats. 1981, Ch. 622, Sec. 1.)



53309

“Cultivar name” means the cultivated variety name given to a plant in accordance with the International Code of Nomenclature of Cultivated Plants, without regard to whether that plant is selected from a wild or cultivated population or produced through hybridization.

(Added by Stats. 1981, Ch. 622, Sec. 2.)



53310

“Blend” means a combination of the same kinds of nursery stock.

(Added by Stats. 1981, Ch. 622, Sec. 3.)



53311

“Mixture” means a combination of two or more kinds of nursery stock.

(Added by Stats. 1981, Ch. 622, Sec. 4.)



53312

“Sod” means grassy surface soil nursery stock held together by matted roots of the grass.

(Added by Stats. 1981, Ch. 622, Sec. 5.)



53313

“Turf” means grassy surface soil nursery stock consisting of grass cultivars, mixtures or blends of grass cultivars, and dichondra for use in residential and commercial landscapes.

(Added by Stats. 1981, Ch. 622, Sec. 6.)






ARTICLE 2 - General Provisions

53331

The Legislature hereby declares that by making any additions to or amendments of this chapter it intends to formulate a system of grades and standards and minimum requirements for nursery stock to the end that purchasers of nursery stock may have adequate knowledge concerning the name and the grade size of nursery stock with relation to established standards. If, however, any provisions of, or amendment or addition to, this chapter, either as originally enacted or as amended or added to, should be held to be unconstitutional, the unconstitutionality of such provision shall not affect any other provision of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



53332

The Legislature hereby declares that it would have enacted each section, subdivision, sentence, clause, or phrase of this chapter irrespective of the fact that one or more other sections, subdivisions, sentences, clauses, or phrases be declared unconstitutional.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Enforcement

53361

The director and the commissioners of each county of the state, their deputies and inspectors, under the supervision and control of the director, shall enforce this chapter.

(Enacted by Stats. 1967, Ch. 15.)



53362

For the purpose of carrying out the provisions of this chapter, all enforcing officers may enter upon any public or private premises in order to have access to nursery stock subject to this chapter and the regulations which are adopted pursuant to it.

(Enacted by Stats. 1967, Ch. 15.)



53363

If the director or the commissioner shall find that any person has violated any provision of this chapter, he may institute proceedings in a court of competent jurisdiction in the area in which the violation occurred, to have such person convicted of the violation, or he may file with the district attorney such evidence that may be deemed necessary.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Regulations

53391

The director may adopt regulations which may be necessary to carry into effect the purposes of this chapter and each section of it, and may issue in relation to this chapter explanatory data and charts.

(Enacted by Stats. 1967, Ch. 15.)



53392

The director by regulations may provide for grade sizes of the different kinds of nursery stock, and may provide that nursery stock shall be labeled with grade sizes which are established by such regulations. The director may make such other regulations as are necessary to carry out the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Warning Tags or Notices

53421

The director or the commissioner may issue and enforce a written or printed warning tag or notice to the owner or custodian of any lot of nursery stock which he finds is in violation of any provision of this chapter, which shall prohibit movement of such nursery stock until such officer has evidence that the law has been complied with. Upon compliance such order shall be removed.

(Enacted by Stats. 1967, Ch. 15.)



53422

It is unlawful for any person to move or otherwise dispose of any lot of nursery stock which is held under a warning tag or notice except with the permission of the director or the commissioner and for the purpose specified.

(Enacted by Stats. 1967, Ch. 15.)



53423

The owner or custodian of nursery stock which is held under a warning tag or notice shall, upon demand, have the right of a hearing before the director or the commissioner as to the justification of any such order, and may appeal to the director from any order of the commissioner which is made pursuant to this article.

(Enacted by Stats. 1967, Ch. 15.)



53424

This article shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



53425

Any decision of the director pursuant to this article is subject to review by any court of competent jurisdiction.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Standards

53451

Nursery stock which is sold shall comply with all of the following requirements:

(a) It shall be living stock and shall not be dead, or in a dying condition.

(b) It shall not be seriously broken, frozen, or damaged.

(c) It shall not be abnormally potbound.

(Enacted by Stats. 1967, Ch. 15.)



53452

Deciduous fruit and nut trees which are sold shall be free from any of the following defects:

(a) Twisted, crossed, frosted, broken, or other defective roots.

(b) Broken grafts.

(c) Other deformations and defects which would interfere with the normal and proper development of such trees after planting.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Labeling

53481

When nursery stock is sold, it shall be labeled plainly and legibly as to the grade size, if so required by regulations, and as to the correct name as follows:

(a) The correct name for ornamentals, except roses, fruit trees, and annual or herbaceous perennial ornamental plants, shall be the botanical name.

(b) The correct name for fruit trees shall be the recognized common name and cultivar.

(c) The correct name for turf shall be the kind and cultivar.

(d) The correct name for roses, annual or herbaceous perennial ornamental plants, dormant bulbs, tubers, roots, corms, rhizomes, pips, and other kinds of nursery stock shall be the cultivar name, except that the recognized common name shall be required whenever no cultivar name has been given or can be determined.

(Repealed (by Sec. 7) and added by Stats. 1981, Ch. 622, Sec. 8.)



53482

In order to identify nursery stock properly, whenever it is shipped, delivered, or transported to any purchaser, each plant shall be individually labeled as to the correct name. The director may create exceptions to this section by regulation.

(Repealed and added by Stats. 1981, Ch. 622, Sec. 10.)



53483

Nursery stock on display for sale at retail may be labeled by a sign on any block of stock of the same kind and species. Turf shall be labeled by a sign showing the required correct name of the stock on display.

(Repealed and added by Stats. 1981, Ch. 622, Sec. 12.)



53484

This article shall become operative January 1, 1982.

(Added by Stats. 1978, Ch. 1202. Note: This section prescribes a delayed operative date for Article 7, commencing with Section 53481.)






ARTICLE 8 - Violations

53511

It is unlawful for any person to sell, ship, deliver, or transport to any purchaser any nursery stock which is within any of the following:

(a) Is not labeled in accordance with the provisions of this chapter or the regulations of the director.

(b) Has false or misleading labeling, or pertaining to which there has been a false or misleading advertisement.

(c) Is represented to be certified or registered nursery stock unless it has been produced and labeled in accordance with the procedures and in compliance with the rules and regulations of an official agency.

This section does not apply to any common carrier in respect to any nursery stock which is transported or delivered for transportation in the ordinary course of its business as a carrier.

(Enacted by Stats. 1967, Ch. 15.)



53512

It is unlawful for any person to do any of the following:

(a) Detach, alter, deface, or destroy any label, warning tag, or notice which is provided for in this chapter or in the regulations which are adopted pursuant to it, or alter or substitute nursery stock, in a manner that may defeat the purpose of this chapter.

(b) Disseminate any false or misleading advertisement concerning nursery stock in any manner or by any means.

(c) Hinder or obstruct in any way any authorized person in the performance of his duties under this chapter.

(d) Fail to comply with a warning tag or notice.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 9 - Penalties

53541

The violation of any provision of this chapter is a misdemeanor and punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than six months, or by both fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 122. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 10 - Abatement

53561

Any lot of nursery stock which does not comply with the provisions of this chapter is a public nuisance and shall be subject to seizure on complaint of the director or the commissioner to a court of competent jurisdiction in the area in which the nursery stock is located.

(Enacted by Stats. 1967, Ch. 15.)



53562

The district attorney of the county in which any such nuisance is found, at the request of the director or the commissioner, shall maintain, in the name of the people of the State of California, a civil action to abate and prevent such nuisance. Upon judgment and by order of the court, such nuisance shall be condemned and destroyed in the manner directed by the court, or relabeled, or reconditioned, or released upon such conditions as the court in its discretion may impose to insure the nuisance will be abated.

(Amended by Stats. 1967, Ch. 26.)



53563

If the owner fails to comply with the order of the court within the time specified in the order, the court may order that such nursery stock be forthwith destroyed or the nuisance otherwise abated as set forth in such order.

(Enacted by Stats. 1967, Ch. 15.)



53564

A proceeding pursuant to this article where the value of the property is twenty-five thousand dollars ($25,000) or less is a limited civil case.

(Amended by Stats. 1998, Ch. 931, Sec. 172. Effective September 28, 1998.)












DIVISION 20 - PROCESSORS, STORERS, DEALERS, AND DISTRIBUTORS OF AGRICULTURAL PRODUCTS

CHAPTER 1 - Nonprofit Cooperative Associations

ARTICLE 1 - Definitions

54001

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



54002

“Association” means any corporation which is organized pursuant to this chapter. An association shall be deemed incorporated pursuant to this chapter, or organized pursuant to this chapter and shall be deemed a producer of a product within the meaning of this chapter, if it is functioning under, or is subject to, the provisions of this chapter, irrespective of whether it was originally incorporated pursuant to such provisions or was incorporated under other provisions.

(Enacted by Stats. 1967, Ch. 15.)



54003

“Member” includes members of associations without capital stock and holders of common stock in associations which are organized with shares of stock.

(Enacted by Stats. 1967, Ch. 15.)



54004

“Product” includes any horticultural, viticultural, aquacultural, forestry, dairy, livestock, poultry, bee, or farm product.

(Amended by Stats. 1995, Ch. 810, Sec. 13. Effective January 1, 1996.)






ARTICLE 2 - General Provisions

54031

The purpose of this chapter is to do all of the following:

(a) Promote, foster, and encourage the intelligent and orderly marketing of agricultural products through cooperation.

(b) Eliminate speculation and waste.

(c) Make the distribution of agricultural products between producer and consumer as direct as can be efficiently done.

(d) Stabilize the marketing of agricultural products.

(Enacted by Stats. 1967, Ch. 15.)



54032

The following are all here recognized:

(a) Agriculture is characterized by individual production in contrast to the group or factory system that characterizes other forms of individual production.

(b) The ordinary form of corporate organization permits industrial groups to combine for the purpose of group production and the ensuing group marketing, and the public has an interest in permitting farmers to bring their industry to the high degree of efficiency and merchandising skill evidenced in the manufacturing industries.

(c) The public interest urgently needs to prevent the migration from the farm to the city in order to keep up farm production and to preserve the agricultural supply of the nation.

(d) The public interest demands that the farmer be encouraged to attain a superior and more direct system of marketing in the substitution of merchandising for the blind, unscientific, and speculative selling of crops.

(Enacted by Stats. 1967, Ch. 15.)



54033

Associations which are organized pursuant to this chapter are “nonprofit,” since they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers.

(Enacted by Stats. 1967, Ch. 15.)



54034

Any provisions of law which are in conflict with this chapter do not apply to any association which is provided for in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



54035

Any exemption under any existing law which applies to any agricultural product in the possession, or under the control, of the individual producer, shall apply similarly and completely to such product which is delivered by its farmer members that are in the possession, or under the control, of the association.

(Enacted by Stats. 1967, Ch. 15.)



54036

A person, firm, corporation, or association, that is hereafter organized or doing business in this state, may not use the word “cooperative” as part of its corporate name or other business name or title for producers’ cooperative marketing activities, unless it has complied with this chapter.

(Enacted by Stats. 1967, Ch. 15.)



54037

Any corporation or association which is organized pursuant to previously existing statutes for the purpose of cooperatively marketing products as defined in this chapter or under Title 23 (commencing with Section 653aa), Part 4, Division 1 of the Civil Code shall be deemed to be organized and existing pursuant to, and by virtue of, this chapter, and all of the provisions of this chapter, and any of the restrictions and benefits of such provisions, shall apply to such corporation.

(Enacted by Stats. 1967, Ch. 15.)



54038

Any association which is organized pursuant to this chapter is not any of the following:

(a) A conspiracy, a combination in restraint of trade, or an illegal monopoly.

(b) An attempt to lessen competition, to fix prices arbitrarily, or to create a combination or pool in violation of any law of this state.

(Enacted by Stats. 1967, Ch. 15.)



54039

The marketing contracts and agreements between an association which is organized pursuant to this chapter and its members and any agreements authorized in this chapter are not illegal, in restraint of trade, or contrary to any statute which is enacted against pooling or combinations.

(Enacted by Stats. 1967, Ch. 15.)



54040

The General Corporation Law (Division 1 (commencing with Section 100) of Title 1 of the Corporations Code) as added by Chapter 682 of the Statutes of 1975 and as heretofore or hereinafter amended and all powers and rights under such law applies to each association which is organized pursuant to this chapter, except where such provisions are in conflict with or inconsistent with the express provisions of this chapter. For the purpose of associations organized without shares of stock, the members shall be deemed to be “shareholders” as the term is used in the General Corporation Law.

(Amended by Stats. 1978, Ch. 586.)



54041

(a) Subject to subdivision (c), Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure does not apply to any proprietary interest in an association organized in accordance with this chapter. Any proprietary interest that would otherwise escheat to the state pursuant to Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure shall instead become the property of the association.

(b) This section shall apply to all proprietary interests which as of January 1, 1988, have not yet been paid or delivered to the Controller pursuant to the provisions of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

(c) Notwithstanding subdivision (a), no proprietary interest shall become the property of the association under this section unless all of the following requirements are satisfied:

(1) At least 60 days prior notice of the proposed transfer of the proprietary interest to the association is given to the affected member by first-class or certified mail to the last address of the member shown on the association’s records, and by publication in a newspaper of general circulation in the county in which the member last resided as shown on the association’s records. Notice given in that manner constitutes actual notice.

(2) No written notice objecting to the transfer is received by the association from the affected member or, if the member is deceased, from the member’s heirs or the executor or executrix of the estate, prior to the date of the proposed transfer.

(d) “Proprietary interest” means and includes any membership, membership certificate, membership share, share certificate, or equity or dividend certificate of any class representing a proprietary interest in, and issued by, the association together with all accrued and unpaid earnings, dividends, and patronage distributions relating thereto.

(Added by Stats. 1987, Ch. 152, Sec. 2. Effective July 10, 1987.)



54042

(a) An association organized pursuant to this chapter may request the board of supervisors of the county in which the association’s principal place of business is located to issue a certificate stating that the association meets the requirements of subdivision (b). When the certificate is provided by the board of supervisors to the association, the Franchise Tax Board shall exempt the association from the minimum franchise tax as provided in paragraph (2) of subdivision (c) of Section 23153 of the Revenue and Taxation Code.

(b) The board of supervisors shall issue a certificate if all of the following conditions are met:

(1) The association is located in an economically distressed area.

(2) At least 90 percent of the association’s members are, or have been, within the previous 12 months unemployed or dependent on public social services for their income.

(3) The request is made during the association’s first income year.

(c) The certificate issued by the board of supervisors shall be retained by the association. The association shall forward a copy of the certificate to the Franchise Tax Board upon request.

(d) As used in this section, “economically distressed area” means a county in which the unemployment rate is either 9 percent, or 2 percent above the statewide average, whichever is greater; or in which 8 percent of the residents are dependent on public social services for their income, or 2 percent more of the residents than the statewide average are dependent on public social services for their income, whichever is greater.

(Added by Stats. 1994, Ch. 427, Sec. 1. Effective September 7, 1994.)






ARTICLE 3 - Purposes

54061

Three or more natural persons, a majority of whom are residents of this state, who are engaged in the production of any product, may form an association pursuant to this chapter for the purpose of engaging in any activity in connection with any of the following:

(a) The production, marketing, or selling of the products of its members.

(b) The harvesting, preserving, drying, processing, canning, packing, grading, storing, handling, shipping, or utilization of any product of its members, or the manufacturing or making of the byproducts of any product of its members.

(c) The manufacturing, selling, or supplying to its members of machinery, equipment or supplies.

(d) The financing of the activities which are specified by this section.

(e) Any one or more of the activities which are specified in this section.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Articles of Incorporation

54081

The articles of incorporation of the association shall show that the signers of the articles of incorporation are engaged in the production of products, and that they propose to incorporate an association pursuant to this chapter, and shall state all of the following:

(a) The name of the association.

(b) The purposes for which it is formed.

(c) The county where the principal office for the transaction of business of the association is to be located.

(d) The number of directors of the association, which shall not be less than three, and the names and addresses of the persons who are to serve as first directors. If it is desired that the first directors shall serve for terms of different length, the term for which each person so named shall serve shall also be stated.

(e) If organized without shares of stock, whether the voting power and the property rights and interest of each member are equal or unequal. If voting power and property rights and interest of each member are unequal, the general rule or rules which are applicable to all members by which the voting power and the property rights and interests, respectively, of each member may be and are determined and fixed shall also be stated.

(f) If organized with shares of stock, the number of shares which may be issued and if the shares are to have a par value, the par value of each share, and the aggregate par value of all shares. If the shares are to be without par value it shall be so stated.

If the shares of stock are to be classified, a description of the classes of shares and a statement of the number of shares of each kind or class and the nature and extent of the preferences, rights, privileges, and restrictions which are granted to or imposed upon the holders of the respective classes of stock.

Except as to the matters and things so stated, no distinction shall exist between the classes of stock or the holders of them. One class of stock shall always be known as common stock and voting power may be restricted to holders of common stock.

(Enacted by Stats. 1967, Ch. 15.)



54082

Articles of incorporation shall be signed, acknowledged, and filed in the manner which is prescribed by the general laws of this state for domestic corporations.

(Enacted by Stats. 1967, Ch. 15.)



54083

The articles of incorporation of any association may be amended in the manner and for the purposes which are authorized by the General Corporation Law, Division 1 (commencing with Section 100), Title 1 of the Corporations Code.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Bylaws

54111

Each association shall, within 30 days after its incorporation, adopt for its government and management, a code of bylaws, not inconsistent with this chapter. The vote or written assent of shareholders or members that hold at least a majority of the voting power is necessary to adopt such bylaws and is effectual to repeal or amend any bylaws, or to adopt additional bylaws.

The power to repeal and amend the bylaws, and adopt new bylaws, may, by a similar vote, or similar written assent, be delegated to the board of directors, which authority may, by a similar vote, or similar written assent, be revoked.

(Enacted by Stats. 1967, Ch. 15.)



54112

The bylaws may prescribe the time, place, and manner of calling and conducting its meetings. Meetings of members or stockholders shall be held at the place as provided in the bylaws; and if no provision be made, then in the city where the principal place of business is located at a place designated by the board of directors. Meetings of the board of directors may be held at any place within or without the state which is fixed by a quorum of the board of directors unless otherwise provided in the articles of incorporation or bylaws.

(Enacted by Stats. 1967, Ch. 15.)



54113

The bylaws may prescribe the number of stockholders or members which constitutes a quorum.

(Enacted by Stats. 1967, Ch. 15.)



54114

The bylaws may prescribe the right of members or stockholders to vote by proxy or by mail or both, and the conditions, manner, form, and effects of such votes; the right of members or stockholders to cumulate their votes and the prohibition, if desired, of cumulative voting.

(Enacted by Stats. 1967, Ch. 15.)



54115

The bylaws may prescribe the number of directors which constitutes a quorum.

(Enacted by Stats. 1967, Ch. 15.)



54116

(a) The bylaws may prescribe the qualifications, compensation, duties, and term of office of directors and officers and the time of their election.

(b) The number of directors set forth in the articles of incorporation shall be either a fixed number or a variable number. If a fixed number, it shall not be less than three, and if a variable number, the stated minimum shall not be less than three and the stated maximum shall not be greater than two times the stated minimum minus one.

(c) The number of directors may also be set forth in the bylaws either as a fixed number or as a variable number subject to the same limitations as in subdivision (b). After shares have been issued or members have been admitted, any adoption or amendment of such bylaw provision shall be approved by the outstanding shares as provided in Section 152 of the Corporations Code.

(d) In the event of an inconsistency between an article provision referred to in subdivision (b) and a bylaw provision referred to in subdivision (c), the provision more recently adopted or amended shall prevail.

(e) If a variable number of directors is set forth in the articles of incorporation or the bylaws, the exact number of directors shall be fixed, within the limits specified, by approval of the board of directors or the shareholders as provided in Section 153 of the Corporations Code in the manner designated in the bylaws.

(Amended by Stats. 1978, Ch. 586.)



54117

The bylaws may prescribe penalties for violations of the bylaws.

(Enacted by Stats. 1967, Ch. 15.)



54118

The bylaws may prescribe the amount of entrance, organization, and membership fees, if any; the manner and method of collection of such fees; and the purposes for which they may be used.

(Enacted by Stats. 1967, Ch. 15.)



54119

The bylaws may prescribe the amount which each member or stockholder shall be required to pay annually, or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member or stockholder for services which are rendered by the association to him and the time of payment and the manner of collection; and the marketing contract between the association and its members or stockholders which every member or stockholder may be required to sign.

(Enacted by Stats. 1967, Ch. 15.)



54120

The bylaws may prescribe the amount of any dividends that may be declared on the stock or membership capital. To the extent that dividends are payable out of the excess of association income over association expenses attributable to business transacted with or for members, dividends shall not exceed 8 percent per annum. Dividends are in the nature of interest, and do not affect the nonprofit character of any association that is organized pursuant to this chapter.

(Amended by Stats. 1997, Ch. 46, Sec. 1. Effective January 1, 1998.)



54121

The bylaws may prescribe the number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time, and manner of permitting members to withdraw or the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and time when, membership of any member shall cease; the automatic supsension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner, and effect of the expulsion of a member.

(Enacted by Stats. 1967, Ch. 15.)



54122

The bylaws may prescribe the manner of determining the value of a member’s interest and provision for its purchase by the association upon the death or withdrawal of a member or upon the expulsion of a member or forfeiture of his membership, or at the option of the association, the purchase at a price fixed by conclusive appraisal by the board of directors; and the conditions and terms for the repurchase by the association from its stockholders of their stock upon their disqualification as stockholders. In case of the expulsion of a member, and where the bylaws do not provide any procedure or penalty, the board of directors shall equitably and conclusively appraise his property interest in the association and shall fix the amount of his property interest in money, which shall be paid to him within one year after such expulsion.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Directors and Management

54141

The affairs of the association shall be managed by a board of not less than three directors who are elected by the members or stockholders.

(Enacted by Stats. 1967, Ch. 15.)



54142

The bylaws may provide that the territory in which the association has members shall be divided into districts and that directors shall be elected from the several districts. In any such case, the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association.

(Enacted by Stats. 1967, Ch. 15.)



54143

The bylaws may provide that primary elections shall be held to nominate directors. If the bylaws provide that the territory in which the association has members shall be divided into districts, the bylaws may also provide that the results of the primary elections in the various districts shall be final and shall be ratified at the annual meeting of the association.

(Enacted by Stats. 1967, Ch. 15.)



54144

The bylaws may provide that the territory in which the association has members shall be divided into districts, and that the directors shall be elected by representatives or advisers, who themselves have been elected by the members or stockholders from the several territorial districts. In any such case, the bylaws shall specify the number of representatives or advisers to be elected by each district, the manner and method of reapportioning the representatives or advisers and of redistricting the territory which is covered by the association.

(Enacted by Stats. 1967, Ch. 15.)



54145

The bylaws may provide that one or more directors may be chosen by any public official or commission or by the other directors selected by the members. Such director shall represent primarily the interest of the general public in such associations. The directors so chosen shall have the same powers and rights as other directors. Such directors shall not number more than one-fifth of the entire number of directors.

(Enacted by Stats. 1967, Ch. 15.)



54146

The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

(Enacted by Stats. 1967, Ch. 15.)



54147

An association may provide a fair remuneration for the time which is actually spent by its officers and directors in its service and for the service of the members of its executive committee.

(Enacted by stats. 1967, Ch. 15.)



54148

If a vacancy on the board of directors occurs except by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy unless the bylaws provide for an election of directors by districts. If the bylaws provide for an election of directors by districts, the vacancy shall be filled by the election of a director from the district in which the vacancy occurs or the board of directors may call a special meeting of the members or stockholders in that district to fill the vacancy.

(Enacted by Stats. 1967, Ch. 15.)



54149

The directors shall elect a president, one or more vice presidents, a secretary, a treasurer, and such other officers as may be prescribed by the bylaws. Any two or more offices, except those of president and secretary, may be held by the same person.

The treasurer may be a bank or any depository and as such, shall not be considered as an officer, but as a function of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer, except that the funds shall be deposited only as and where authorized by the board of directors.

(Amended by Stats. 1967, Ch. 107.)



54150

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition which is signed by five percent of the members, which requests the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The director or officer, against whom such charges have been brought, shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses. The person bringing the charges against him shall have the same opportunity.

If the bylaws provide for election of directors by districts with primary elections in each district, the petition for removal of a director shall be signed by 20 percent of the members that reside in the district from which such director was elected. The board of directors shall call a special meeting of the members that reside in that district to consider the removal of the director; and by a vote of the majority of the members of that district, the director in question shall be removed from office.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Powers

54171

An association may engage in any activity in connection with the marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, handling, or utilization of any product which is produced or delivered to it by its members; or the manufacturing or marketing of the byproducts of any such product; or any activity in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment, or in the financing of any such activities; or in any one or more of the activities which are specified in this section.

(Enacted by Stats. 1967, Ch. 15.)



54172

An association may borrow without limitation as to amount of corporate indebtedness or liability and may make advances to members.

(Enacted by Stats. 1967, Ch. 15.)



54173

An association may act as the agent or representative of any member or members in any of the activites which are mentioned in Section 54171 or 54172.

(Enacted by Stats. 1967, Ch. 15.)



54174

An association may purchase or otherwise acquire, hold, own, and exercise all rights of ownership in, sell, transfer, pledge, or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of the capital stock or bonds of any corporation or association which is engaged in any related activity or in the warehousing, handling, marketing, packing, manufacturing, processing, or preparing for market of any product which is handled by the association.

(Enacted by Stats. 1967, Ch. 15.)



54175

An association may establish reserves and invest the funds of the reserves in bonds or in such other property as may be provided in the bylaws.

(Enacted by Stats. 1967, Ch. 15.)



54176

An association may buy, hold, and exercise all privileges of ownership, over such real or personal property as may be necessary or convenient for the conduct and operation of, or incidental to, any of the business of the association.

(Enacted by Stats. 1967, Ch. 15.)



54177

An association may levy assessments in the manner and in the amount as may be provided in its bylaws.

(Enacted by Stats. 1967, Ch. 15.)



54178

An association may do each and every thing which is necessary, suitable, or proper for the accomplishment of any one of the purposes, or the attainment of any one or more of the objects, which are enumerated in this article; or conducive to or expedient for the interest or benefit of the association; and contract accordingly; exercise and possess all powers, rights, and privileges which are necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and, in addition, any other rights, powers, and privileges which are granted by the laws of this state to ordinary corporations, except such as are inconsistent with the express provisions of this chapter; and do any such thing anywhere.

(Enacted by Stats. 1967, Ch. 15.)



54179

An association may use or employ any of its facilities for any purpose, provided the proceeds which arise from such use and employment shall go to reduce the cost of operation for its members. The products which are handled for, or the services, machinery, equipment, or supplies or facilities which are furnished to, nonmembers shall not, however, exceed in value the products which are handled for, or the services, merchandise, or facilities which are supplied to, members during the same period.

(Enacted by Stats. 1967, Ch. 15.)



54180

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other corporation, with or without capital stock, which is engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing, or selling of any product which is handled by the association, or the byproducts of any such product.

If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association against the commodities which are delivered by it, or to any other person and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity which they represent. If such warehouse is licensed or licensed and bonded pursuant to the laws of this state or the United States, its warehouse receipt which is delivered to the association on any commodity of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.

Any two or more corporations which are organized pursuant to this section may be merged into one such constituent corporation or consolidated into a new corporation, such merger or consolidation to be made in the manner that is prescribed by the general laws of the state which cover domestic corporations.

(Enacted by Stats. 1967, Ch. 15.)



54181

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts and arrangements with any other cooperative or other corporation, or association, which is formed in this or in any other state, for the cooperative and more economical carrying on of its business or any part of its business.

Any two or more associations may, by agreement between them, unite in employing and using, or may separately employ and use, the same personnel, methods, means, and agencies for carrying on and conducting their respective business.

(Enacted by Stats. 1967, Ch. 15.)



54182

(a) Any association organized and operating pursuant to this chapter or pursuant to similar laws of any other state, the District of Columbia, or the United States, which acts for its members as a producer marketing or bargaining association in its dealings with a person licensed pursuant to Chapter 6 (commencing with Section 55401) or Chapter 7 (commencing with Section 56101) in connection with any product produced by its members, may, either in its own name or in the name of its members, assert all the rights of a producer under either of these chapters with respect to any of those products.

(b) Subdivision (a) does not apply to any late charges claimed under Section 55881 on any agricultural products delivered or scheduled to be delivered prior to January 1, 1986.

(Added by Stats. 1989, Ch. 835, Sec. 2.)






ARTICLE 8 - Financial Provisions

54201

An association is not subject in any manner to the terms of the Corporate Securities Law, Division 1 (commencing with Section 25000), Title 4 of the Corporations Code, and any association may issue its membership certificates or stock or other securities as provided in this chapter without the necessity of any qualification under that law.

(Amended by Stats. 1968, Ch. 88.)



54202

If an association issues nonpar value stock, the issuance of such stock shall be governed by the terms of all general laws which cover the issuance of nonpar value stock in domestic corporations.

(Enacted by Stats. 1967, Ch. 15.)



54203

If an association with preferred shares of stock purchases the stock or any property, or any interest in any property of any person, it may discharge the obligations which are so incurred, wholly or in part, by exchanging for the acquired interest, shares of its preferred stock to an amount which at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest which is purchased is equivalent to payment in cash for the shares of stock which are issued.

(Enacted by Stats. 1967, Ch. 15.)



54204

The board of directors of every association shall cause to be sent to the members of the association not later than 120 days after the close of the fiscal or calendar year an annual report of the operations of the association, unless such report is expressly dispensed with in the bylaws.

If required by the bylaws, interim reports of the operations of the association for the three month, six month, or nine month periods of the current fiscal year of the association shall be furnished to the members of the association.

Such annual report and any such interim reports shall include a balance sheet as of such closing date. Such financial statement shall be prepared from, and be in accordance with, the books. It shall be prepared in a form which is sanctioned by sound accounting practice for the association or approved by a duly certified public accountant or a public accountant.

(Amended by Stats. 1978, Ch. 586.)






ARTICLE 9 - Members

54231

Under the terms and conditions which are prescribed in the bylaws adopted by it, an association may admit as members or issue common stock to only such persons as are engaged in the production of any product which is to be handled by or through the association, or that use or employ any service or facility offered by the association on, or in connection with, land which is used for the production of any product, including the lessees and tenants of land which is used for the production of such product and any lessors and landlords that receive as rent all or part of the crop which is raised on the leased premises.

(Enacted by Stats. 1967, Ch. 15.)



54232

If a member of a nonstock association is other than a natural person, such member may be represented by any individual, associate, officer, or manager or member of it, who is duly authorized in writing.

(Enacted by Stats. 1967, Ch. 15.)



54233

Any association may become a member or stockholder of any other association.

(Enacted by Stats. 1967, Ch. 15.)



54234

If a member of an association which is established without shares of stock has paid his membership fee in full, he shall receive a certificate of membership.

(Enacted by Stats. 1967, Ch. 15.)



54235

An association shall not issue a certificate for stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security does not affect the member’s right to vote.

(Enacted by Stats. 1967, Ch. 15.)



54236

An association, in its bylaws, may limit the amount of common stock which any member may own.

(Enacted by Stats. 1967, Ch. 15.)



54237

The bylaws shall prohibit the transfer of the common stock or membership certificates of the associations to any person that is not qualified to be a shareholder or member as specified in this chapter. Such restrictions shall be printed upon every certificate of stock or membership which is subject to them.

(Enacted by Stats. 1967, Ch. 15.)



54238

The association may, at any time, as specified in the bylaws, except when the debts of the association exceed 50 percent of its assets, buy in or purchase its common stock at the book value of the common stock, as conclusively determined by the board of directors, and pay for it in cash within one year thereafter.

(Enacted by Stats. 1967, Ch. 15.)



54239

A member or stockholder is not liable for the debts of the association to an amount which exceeds the sum which remains unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note which is given in payment of the membership fee or the subscription to the capital stock.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 10 - Marketing Contracts

54261

The association and its members may make and execute marketing contracts which require the members to sell, for any period of time, but not over 15 years, all or any specified part of any product or specified commodity exclusively to or through the association, or any facilities which are created by the association. If they contract a sale to the association, title to the product passes absolutely and unreservedly, except for recorded liens, to the association upon delivery or at any other specified time which is expressly and definitely agreed in the contract.

(Enacted by Stats. 1967, Ch. 15.)



54262

The contract may provide that the association may sell or resell any product that is delivered by its members, with or without taking title to that product, and pay over to its members, the resale price, after deducting all of the following:

(a) Necessary selling, overhead, and other costs and expenses.

(b) Proper reserves for retiring stock, if any.

(c) Dividends not exceeding 8 percent per annum upon stock or membership capital.

(Amended by Stats. 1997, Ch. 46, Sec. 2. Effective January 1, 1998.)



54263

Notwithstanding any provisions of the Civil Code, a contract which is entered into by a member or stockholder of an association which provides for the delivery to such association of any product which is produced or acquired by the member or stockholder, may be specifically enforced by the association to secure the delivery to it of such product.

(Enacted by Stats. 1967, Ch. 15.)



54264

The bylaws or the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of any product and may provide that the member will pay all costs, premiums for bonds, expenses, and fees, if any action is brought upon the contract by the association. Such provisions are valid and enforceable in the courts of this state. The clauses which provide for liquidated damages are enforceable as such and shall not be regarded as penalties.

(Enacted by Stats. 1967, Ch. 15.)



54265

If there is a breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance of the contract. Pending the adjudication of such an action and upon filing a verified complaint which shows the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

(Enacted by Stats. 1967, Ch. 15.)



54266

In any action upon such marketing agreements, it shall be conclusively presumed that a landowner or landlord or lessor is able to control the delivery of any product which is produced on his land by tenants or others, whose tenancy or possession or work on such land, or the terms of whose tenancy or possession or labor on such land, were created or changed after execution by the landowner, landlord, or lessor of such a marketing agreement. In such actions, the remedies for nondelivery or breach which are provided by this article shall lie and be enforceable against such landowner, landlord, or lessor.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 11 - Reorganization of Corporations Organized Pursuant to Other Laws

54291

Any corporation which is organized or existing pursuant to any law, except Title 23 (commencing with Section 653aa), Part 4, Division 1 of the Civil Code, may be brought under the provisions of this chapter by amending its articles of incorporation, in the manner which is prescribed by the general corporation laws, to conform to this chapter. If any corporation amends its articles of incorporation to conform to this chapter, it shall be deemed to be organized and existing pursuant to, and entitled to the benefit of, and subject to this chapter for all purposes and as fully as though it had been originally organized pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



54292

Articles of incorporation shall be deemed to conform to this chapter within the meaning of Section 54291 in both of the following cases:

(a) It is provided or declared in the articles of incorporation, in substance, regardless of form, that the corporation is organized and exists as a nonprofit cooperative corporation for the purposes which are provided for in, or permitted by, this chapter, or one or more of such purposes.

(b) It clearly appears from the articles of incorporation that the corporation desires to be subject to, and to be organized, exist, and function pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



54293

If the amended articles conform, as provided in Section 54292, provisions in the articles of incorporation that appeared in the original articles or some previous amended articles, are ineffective if, and to the extent that, they are inapplicable to, or inconsistent with, this chapter.

(Enacted by Stats. 1967, Ch. 15.)



54294

This article applies retrospectively as well as prospectively, and may be availed of by a corporation regardless of the time of incorporation, whether prior or subsequent to the adoption of this article, and shall apply to amendments to articles of incorporation whether made prior or subsequent to the adoption of this article, and all amendments made prior to the adoption of this article shall be effective and valid to the same extent as though made subsequent to the adoption of this article.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Cooperative Bargaining Associations

ARTICLE 1 - Definitions and General Provisions

54401

As used in this chapter, “cooperative bargaining association” means a farmer association which is organized and functioning pursuant to Chapter 1 (commencing with Section 54001) of this division, for the purpose of group bargaining between its producer members and the first handler or processor, with respect to the sale of any agricultural commodity except milk, cotton, or cottonseed.

(Enacted by Stats. 1967, Ch. 15.)



54402

It is the public policy of the state to establish and support the right of any farmer to join voluntarily, belong to and freely participate in cooperative bargaining associations. Interference with producer rights set forth in this chapter, including the obligation of processors to negotiate and bargain with cooperative bargaining associations, is an unfair trade practice.

(Amended by Stats. 1983, Ch. 1100, Sec. 1.)



54404

For the purpose of enforcing this chapter, the director may receive complaints from producers against any processor, handler, distributor, or any agent of these persons, or from processors, handlers, distributors, or any agent of these persons against a cooperative bargaining association or any agent of an association, with respect to violations of the unfair trade practices which are specified in Section 54431.

Upon verification of the complaint, the director shall, or upon the director’s own motion may, make any and all necessary investigations, examinations, or inspections of any transaction which involves a suspected violation of any provision of this chapter.

The director may thereafter take action against the processor, handler, distributor, or any agent of these persons, or the cooperative bargaining association or any agent of an association, in accordance with applicable provisions of this chapter.

(Amended by Stats. 1983, Ch. 1100, Sec. 3.)



54404.1

If, upon the investigation conducted under Section 54404, the director has reasonable cause to believe that the person charged has violated Section 54431, the director shall issue and cause to be served upon the person so charged a complaint stating the charges. The complaint shall summon the named person to a hearing before the director, which he or she shall call at a specific time and place.

(Added by Stats. 1983, Ch. 1100, Sec. 4.)



54404.2

At the hearing called pursuant to Section 54404.1, the director may do all the following:

(a) Administer oaths and take testimony.

(b) Issue subpoenas requiring the attendance of witnesses before him or her, together with any books, memoranda, papers, and other documents, articles, or instruments that may be pertinent to the controversy as set forth in the complaint.

(c) Compel the disclosure by the witnesses of all facts known to them that relate to the controversy.

(Added by Stats. 1983, Ch. 1100, Sec. 5.)



54404.3

The procedure for holding the hearing pursuant to Section 54404.2 is identical to hearings held pursuant to Article 13 (commencing with Section 55781) of Chapter 6.

(Added by Stats. 1983, Ch. 1100, Sec. 6.)



54404.4

At the conclusion of the hearing called pursuant to Section 54404.1, the director shall enter in his or her office in Sacramento an order which dismisses the complaint, unless the director is satisfied that the person against whom the complaint was filed has violated Section 54431.

(Added by Stats. 1983, Ch. 1100, Sec. 7.)



54404.5

(a) Notwithstanding Section 54404.1, if the director receives a verified complaint that a processor, handler, distributor, or any agent of any such person or a cooperative bargaining association or any agent of an association has violated subdivision (e) of Section 54431, the director shall conduct a hearing within 14 days of receiving the complaint. The director shall issue a notice of the hearing not less than five days prior to the commencement of the hearing. The director may, but is not required to, make any investigation in addition to the hearing. The director shall announce his or her decision on the complaint within five days after the conclusion of the hearing and may take any action that is authorized by this section.

(b)  If the director determines that the person against whom the complaint was filed has violated subdivision (e) of Section 54431, the director may issue an order fashioned in a manner so as to expeditiously require that person to comply with the requirements of this chapter. If the person thereafter disobeys the order, the director, represented by the Attorney General, shall apply to the Superior Court of the County of Sacramento in order to obtain a court order requiring the person to obey the order of the director. The action shall be handled in an expeditious manner by the court and given calendar preference.

(c) The costs of the hearing held pursuant to subdivision (a) shall be assessed by the director and paid for by the party filing the complaint if the hearing results in a finding that no violation occurred. The costs of the hearing shall be paid for by the party against whom the complaint was filed if the hearing results in a finding that a violation had occurred.

(d) The hearing held pursuant to subdivision (a) shall be held in as expeditious a manner as possible under Sections 54404.2 and 54404.3. The hearing officer shall use his or her best efforts to ensure that the hearing will be conducted as quickly as possible consistent with the requirements of due process and this chapter.

(e) The record from the hearing held pursuant to subdivision (a) may be introduced by either party to that hearing at a hearing held pursuant to Section 54404. 1.

(Added by Stats. 1983, Ch. 1100, Sec. 8.)



54405

The director may bring an action to enjoin the violation or threatened violation of any provision of this chapter in the superior court of the county in which such violation occurred or is about to occur. Actions against different defendants may be consolidated, in the discretion of the court, if the alleged violations are of the same provision, have occurred in the same or an adjoining county, relate to the same agricultural commodity, occurred in the same production season, and such consolidation can be done without prejudice to a substantial right of any defendant. Any proceedings which are brought pursuant to this section shall be governed in all other respects by Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Unfair Trade Practices

54431

It is an unfair trade practice, and unlawful, for any processor, handler, distributor, or agent of any such person, or, with regard to subdivisions (d), (e), and (f), for any cooperative bargaining association or any agent of an association, or for any other person to do any of the following:

(a) Interfere with, restrain, coerce, or boycott producers in the exercise of the rights which are guaranteed pursuant to Section 54402.

(b) Discriminate against any producer with respect to price or other terms of purchase of any raw agricultural commodity, by reason of the producer’s membership in, or contract with, any cooperative bargaining association.

(c) Pay or loan money, or give any other thing of value, to a producer as an inducement or reward for refusing or ceasing to belong to, or for breaching one’s membership agreement in, a cooperative bargaining association.

(d) Maliciously or knowingly give false reports about the finances, management, or activities of any person subject to this chapter.

(e) Refuse to negotiate or bargain, including refusing to comply with the procedure prescribed in Article 3.5 (commencing with Section 54451), at reasonable times and for reasonable periods of time with a genuine desire to reach agreement and a serious attempt to resolve differences with a cooperative bargaining association for price, terms of sale, compensation for commodities produced under contract, and other contract provisions relative to any commodity which a cooperative bargaining association represents, or refuse to negotiate or bargain, including refusing to comply with the procedure prescribed in Article 3.5 (commencing with Section 54451), at reasonable times and for reasonable periods of time with a genuine desire to reach agreement and a serious attempt to resolve differences with a processor for price, terms of sale, compensation for commodities produced under contract, and other contract provisions relative to any commodity which the cooperative bargaining association represents. This subdivision does not apply to fresh grapes purchased for wine. Also, this subdivision is limited to processors, handlers, or agents of any of those persons who deal in fruits, nuts, or vegetables for processing and a cooperative bargaining association which meets all of the following:

(1) That, under the articles of incorporation or bylaws of the cooperative bargaining association, the association is producer owned and controlled exclusively by producers.

(2) The cooperative bargaining association has enforceable contracts with its members.

(3) The cooperative bargaining association has financial resources and management reasonably sufficient to accomplish the purpose for which it was organized.

(4) The cooperative bargaining association represents, through its own members, a sufficient number of producers or a sufficient quantity of any particular commodity, or both, to make it an effective agent for producers in bargaining with handlers.

(5) One of the functions of the cooperative bargaining association is acting as principal or agent for its producer members to negotiate or bargain with handlers for prices, terms of sale, compensation for commodities produced under contract and other terms of contracts with respect to the production, sale, and marketing of their commodities.

(f) Refuse to negotiate or bargain for price, terms of sale, compensation for commodities produced under contract, and other contract provisions relative to any commodity which a cooperative bargaining association represents. This subdivision only applies to a cooperative association whose members produce either fresh grapes purchased for wine or whose members produce any other commodity not specified in subdivision (e) and which meets all of the following:

(1) Under the articles of incorporation or bylaws of the cooperative bargaining association, the association is producer owned and controlled exclusively by producers.

(2) The cooperative bargaining association has enforceable contracts with its members.

(3) The cooperative bargaining association has financial resources and management reasonably sufficient to accomplish the purpose for which it was organized.

(4) The cooperative bargaining association represents, through its own members, a sufficient number of producers or a sufficient quantity of any particular commodity, or both, to make it an effective agent for producers in bargaining with handlers.

(5) One of the functions of the cooperative bargaining association is acting as principal or agent for its producer members to negotiate or bargain with handlers for prices, terms of sale, compensation for commodities produced under contract, and other terms of contracts with respect to the production, sale, and marketing of their commodity.

(Amended by Stats. 1989, Ch. 510, Sec. 1.)



54432

The provisions of subdivision (e) of Section 54431 only apply to any processor, handler, distributor, or agent of any such person, who refuses to negotiate or bargain, as specified by such provisions, with a cooperative bargaining association which represents producers with whom such a processor, handler, distributor, or agent of any such person, has had a prior course of dealing.

For purposes of this section, “prior course of dealing” means that the processor, handler, distributor, or agent of any such person has purchased in any two of the immediate preceding five years a commodity from a producer which a cooperative bargaining association represents. However, a processor, handler, distributor, or agent of any such person is subject to subdivision (e) of Section 54431 if that person has newly gone into business in California by locating in this state from another state or country, by being created from other business entities which had a prior course of dealing with a bargaining association, or by being newly created and utilizing substantially the same processing facilities as a prior processor which itself was subject to subdivision (e) of Section 54431.

(Amended by Stats. 1982, Ch. 1583, Sec. 6.)



54434

The provisions of subdivision (e) of Section 54431 shall not apply to cooperative associations in respect to business done with its own membership.

(Added by Stats. 1974, Ch. 510.)



54435

Nothing in subdivision (e) or (f) of Section 54431 requires any processor, handler, distributor, or agent of any such person, to negotiate over any specific period of time, or to agree upon price, terms of sale, compensation for commodities produced under contract, and other contract provisions relative to any commodity which any cooperative bargaining association represents. However, nothing in this section relieves the parties from the requirement to negotiate and bargain pursuant to subdivision (e) or (f) of Section 54431 or to comply with the procedures prescribed in Article 3.5 (commencing with Section 54451) if applicable.

(Amended by Stats. 1989, Ch. 510, Sec. 2.)






ARTICLE 3 - Annual Report

54442

(a) To aid in preparation of the report required under this chapter, the secretary shall establish an advisory committee consisting of the following persons:

(1) Six representatives of cooperative bargaining associations from names submitted by cooperative bargaining associations, two of whom shall be appointed by the Governor, two of whom shall be appointed by the Speaker of the Assembly, and two of whom shall be appointed by the Senate Committee on Rules.

(2) Six representatives of processors from names submitted by processors, two of whom shall be appointed by the Governor, two of whom shall be appointed by the Speaker of the Assembly, and two of whom shall be appointed by the Senate Committee on Rules.

(b) The members of the advisory committee shall be reimbursed for travel expenses pursuant to the rules and regulations adopted by the Director of Human Resources pursuant to Section 19820 of the Government Code for attendance at a meeting approved by the Secretary of Food and Agriculture.

(Amended by Stats. 2012, Ch. 665, Sec. 27. Effective January 1, 2013.)



54443

The advisory committee shall study and report on all of the following issues:

(a) Unfair trade practices.

(b) Licensing.

(c) Funding.

(d) Investigation and hearing procedures.

(e) The need for a mechanism to resolve bargaining disputes.

(f) Any other issues relating to this chapter.

(g) Any recommended changes to this chapter.

(Added by Stats. 2005, Ch. 613, Sec. 2. Effective January 1, 2006.)



54444

The advisory committee shall meet not less than once annually.

(Added by Stats. 2005, Ch. 613, Sec. 2. Effective January 1, 2006.)



54445

The advisory committee shall prepare and transmit a report to the secretary at a time fixed by the secretary so as to meet his or her obligation under this article.

(Added by Stats. 2005, Ch. 613, Sec. 2. Effective January 1, 2006.)



54447

This article shall be construed as a continuation of former Article 3 of Chapter 2 of Division 20.

(Added by Stats. 2005, Ch. 613, Sec. 2. Effective January 1, 2006.)






ARTICLE 3.5 - Conciliation

54451

The department shall order conciliation between any cooperative bargaining association and any processor subject to this chapter if it determines, after receiving a request under the procedure specified in Section 54452, that conciliation will materially assist the parties in negotiating an agreement. Either party may request at any time that conciliation be ordered.

(Added by Stats. 1989, Ch. 510, Sec. 5.)



54451.5

A conciliation service shall be appointed by the department if the parties cannot agree on a conciliator.

(Amended by Stats. 2005, Ch. 77, Sec. 12. Effective January 1, 2006.)



54452

The following procedure shall be used upon receipt by the department of a request for conciliation:

(a) The request from one of the parties to the negotiation, referred to as the requesting party, shall be presented on a form prescribed by the department.

(b) The requesting party shall submit, along with the request, the last offer made to the other party, referred to as the responding party, reasons for rejection of the responding party’s last offer, and an indication as to what the requesting party believes would be required to reach an agreement. A copy of the request, as well as any information required pursuant to this subdivision, shall be express mailed to the responding party on the same day that the request is submitted to the department.

(c) On the next business day after receiving the request for conciliation, the department shall notify the responding party that a request for conciliation has been received. The responding party shall be required to respond to the department within three business days after receipt of notification that conciliation has been requested. The response from the responding party shall include the last offer made to the requesting party, reasons for rejection of the requesting party’s last offer, and an indication as to what the responding party believes would be required to reach an agreement. The responding party’s response shall be made on a form prescribed by the department. A copy of the response, as well as any information required pursuant to this subdivision, shall be express mailed to the requesting party on the same day that the response is submitted to the department.

(d) On the same day that the responding party is notified by the department that a request for conciliation has been made, the department shall notify the conciliation service designated by the department pursuant to Section 54451.5 that conciliation may be ordered.

(e) On the date that the department notifies the responding party that a conciliation has been requested, the department may also request additional information from either party and the department shall notify both parties of their right to use a conciliator agreed upon by the parties if the parties notify the department of their agreement before conciliation is ordered.

(f) Both parties have three business days after the date of the request made pursuant to subdivision (e) in which to respond to the request for additional information.

(g) Within three business days after final receipt from the parties of all information requested by the department, the department shall determine whether conciliation shall be conducted.

(Amended by Stats. 2003, Ch. 145, Sec. 2. Effective January 1, 2004.)



54453

(a) If conciliation is ordered, the department shall, on the day the department determines that conciliation shall be conducted, notify both parties that the conciliation will take place and direct the conciliator agreed to by the parties to commence the conciliation process in accordance with its commercial mediation rules. If the parties have not agreed upon a conciliator, the department shall appoint the conciliation service designated by the department pursuant to Section 54451.5, and direct that conciliation service to commence the conciliation process in accordance with its commercial mediation rules. However, this article prevails if there is any conflict between those rules and this article.

(b) Confidential information disclosed to a conciliator by the parties or by any other person in the course of the conciliation shall not be divulged by the conciliator. All statements, oral or written, records, reports, or other documents received or made by a conciliator while serving in that capacity, or by any other person, shall be confidential. The conciliator shall not be compelled to divulge the information or to testify in regard to the conciliation in any proceeding or judicial forum. The parties shall maintain the confidentiality of the conciliation, and shall not rely on, or introduce as evidence in any proceeding or forum, any of the following:

(1) Views expressed or suggestions made by any party in the course of conciliation proceedings with respect to a possible settlement of the dispute.

(2) Admissions by any party in the course of conciliation proceedings.

(3) Proposals made or views expressed by the conciliator.

(4) The fact that any party in the course of conciliation proceedings had or had not indicated willingness to accept a proposal for settlement made by the conciliator or other party.

(Amended by Stats. 2003, Ch. 145, Sec. 2. Effective January 1, 2004.)



54454

The conciliator shall perform the following duties:

(a) Meet with the parties involved in the bargaining process in an attempt to resolve the dispute.

(b) Participate in negotiations and have authority to offer suggestions and recommendations to resolve the dispute.

(c) The total time allotted for conciliation shall not exceed 10 calendar days unless the conciliator feels that an additional period of five calendar days is likely to resolve the dispute. The determination of the conciliator on whether to extend the period of conciliation shall be based on the progress of negotiations during the conciliation process, the impact of a time delay on the parties, and other relevant factors.

(d) If a settlement has not been arrived at through the conciliation process, upon the conclusion of the process and within the time requirements of subdivision (c), the conciliator shall make a final recommendation to the parties as to what he or she believes will equitably resolve the dispute and result in a negotiated settlement. Each party shall be required to respond to the other party, and to the conciliator with their position and response to the conciliator’s final recommendations.

(Added by Stats. 1989, Ch. 510, Sec. 5.)



54455

If the dispute has not been resolved by the completion of the conciliation process, the conciliator shall file a final report with the department within three business days after the close of conciliation. The report shall include only the following:

(a) A factual summary of the events that occurred during conciliation, including all of the following:

(1) The dates on which conciliation occurred.

(2) The amount of time expended in conciliation on each of those dates.

(3) The location of the conciliation on each of those dates.

(4) The names of the individuals present during conciliation on each of those dates.

(b) The final proposals of each of the parties.

(c) The response, as expressed by each party, to the other party’s final proposal.

(d) A description of the remaining unresolved issues, as expressed by each party.

(e) A copy of the original request and response specified in Section 54452.

(Added by Stats. 1989, Ch. 510, Sec. 5.)



54456

All reasonable costs incurred in carrying out the conciliation prescribed in this article shall be shared equally by each party to the negotiations.

(Added by Stats. 1989, Ch. 510, Sec. 5.)



54457

(a) In the report submitted to the Legislature pursuant to Section 54441, the department shall include a section on this article, which shall consist of the following items:

(1) The number of requests for conciliation.

(2) The number of conciliation cases handled.

(3) The number of conciliation cases reaching settlement through the process prescribed by this article.

(4) The parties involved in conciliation.

(5) Recommended changes to this article that would improve its effectiveness.

(b) The report shall not include any information otherwise confidential pursuant to subdivision (b) of Section 54453.

(Added by Stats. 1989, Ch. 510, Sec. 5.)



54458

Any person who violates any provision of this article is liable civilly for a penalty in an amount not to exceed the sum of ten thousand dollars ($10,000) for each and every violation.

(Added by Stats. 1989, Ch. 510, Sec. 5.)






ARTICLE 4 - Penalties

54461

The willful violation of any provision of this chapter is a misdemeanor punishable by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000) for each and every violation. This section does not apply to Article 3.5 (commencing with Section 54451).

(Amended by Stats. 1989, Ch. 510, Sec. 3.)



54462

In addition to the penalty which is provided by Section 54461, any person who violates any provision of this chapter is liable civilly for a penalty in an amount not to exceed the sum of five thousand dollars ($5,000) for each and every violation. This section does not apply to Article 3.5 (commencing with Section 54451).

(Amended by Stats. 1989, Ch. 510, Sec. 4.)



54463

In addition to any other remedies provided under this article, the director may seek to obtain injunctive relief in the proper court to require any person subject to this chapter to comply with any applicable requirement in this chapter.

(Added by Stats. 1983, Ch. 1100, Sec. 15.)









CHAPTER 4 - California Rice Certification Act of 2000

ARTICLE 1 - Declarations and Legislative Intent

55000

The production and processing of rice constitutes an important industry of this state that provides substantial and necessary revenues for the state and employment for its citizens. The California rice industry has the potential to be one of the leading segments of the state’s agricultural industry. To realize this potential, there is a need to make domestic and foreign consumers aware of the nutritional value of rice, the high quality of the rice produced and processed in the state, the many varieties of rice produced and processed in the state, the intricacies of rice culture, and the versatility of rice as a part of a well balanced diet.

(Amended by Stats. 2008, Ch. 414, Sec. 1. Effective January 1, 2009.)



55001

The program established pursuant to this chapter is essential to ensuring the consistently high quality of the rice produced, processed, or handled in the state by informing consumers, maintaining consumer confidence, and enhancing and protecting the reputation of California’s rice industry throughout the nation and around the world.

(Amended by Stats. 2008, Ch. 414, Sec. 2. Effective January 1, 2009.)



55002

This chapter is intended to allow the rice industry to work cooperatively to maintain consumer confidence and the acceptance of rice produced, processed, and handled in the state.

(Amended by Stats. 2008, Ch. 414, Sec. 3. Effective January 1, 2009.)



55003

There is a growing need to maintain the identity of various types of rice to satisfy increasing consumer demand for specialty rices. This demand requires providing the industry with the ability to establish the terms and conditions for the production, processing, and handling of rice in order to achieve the goal of preventing the potential for the commingling of various types of rice, and in order to prevent commingling where reconditioning is infeasible or impossible.

(Amended by Stats. 2008, Ch. 414, Sec. 4. Effective January 1, 2009.)






ARTICLE 2 - Definitions

55006

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55007

“Records” means books, records, contracts, documents, memoranda, papers, correspondence, or other data, whether in written, magnetic, or electronic form, that pertain to matters relating to this chapter.

(Amended by Stats. 2008, Ch. 414, Sec. 5. Effective January 1, 2009.)



55008

“Certification” means certification pursuant to Article 7 (commencing with Section 55070).

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55008.5

“Chapter” means any provision of the California Rice Certification Act of 2000, and includes any amendments to and regulations adopted pursuant to that act.

(Added by Stats. 2008, Ch. 414, Sec. 6. Effective January 1, 2009.)



55009

“Characteristics of commercial impact” means characteristics that may adversely affect the marketability of rice in the event of commingling with other rice and may include, but are not limited to, those characteristics that cannot be visually identified without the aid of specialized equipment or testing, those characteristics that create a significant economic impact in their removal from commingled rice, and those characteristics whose removal from commingled rice is infeasible.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55010

“Commission” means the California Rice Commission created pursuant to Chapter 9.5 (commencing with Section 71000) of Part 2 of Division 22.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55010.5

“Committee” refers to the committee established under Section 55020.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55010.6

“Department” means the Department of Food and Agriculture.

(Added by Stats. 2008, Ch. 414, Sec. 7. Effective January 1, 2009.)



55010.7

“Handle” means to engage in the business of being a handler.

(Added by Stats. 2008, Ch. 414, Sec. 8. Effective January 1, 2009.)



55011

“Handler” means any person engaged in this state in the business of offering for sale or selling rice.

(Amended by Stats. 2008, Ch. 414, Sec. 9. Effective January 1, 2009.)



55012

“Person” includes any individual, partnership, limited liability company, limited liability partnership, corporation, firm, company, or any other entity doing business in California.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55012.5

“Process” means to harvest, dry, mill, transport, or store rice.

(Added by Stats. 2008, Ch. 414, Sec. 10. Effective January 1, 2009.)



55013

“Producer” includes any person who produces rice, or causes rice to be produced.

(Amended by Stats. 2008, Ch. 414, Sec. 11. Effective January 1, 2009.)



55014

“Rice” means all rough or “paddy” rice or milled rice (Oryza species) produced in or shipped into California, including mochi rice (sweet rice) and rice produced for seed. It does not include wild rice (Zinzania aquatica; Zinzania palustris).

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55015

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)






ARTICLE 3 - Administration

55020

The secretary shall appoint a committee, from nominations received from the commission, to administer Article 4 (commencing with Section 55040) and Article 5 (commencing with Section 55050), except as otherwise specified. The committee shall consist of four producers, four handlers, and one representative each of the California Crop Improvement Association, the California Warehouse Association, and the California Cooperative Rice Research Foundation. The secretary shall also appoint one member from the University of California who shall not be affiliated with the California Crop Improvement Association. If the secretary finds any of those nominated to be unacceptable, he or she shall notify the commission and request that another person be nominated. The commission shall appoint one ex officio member who shall be involved in the handling or breeding of seed, and may appoint any other ex officio members deemed reasonably necessary to implement this chapter.

(Amended by Stats. 2008, Ch. 414, Sec. 12. Effective January 1, 2009.)



55020.5

(a) The committee shall meet periodically for the purposes specified in Article 4 (commencing with Section 55040) and Article 5 (commencing with Section 55050).

(b) A majority of the membership of the committee shall constitute a quorum of the committee. The vote of a majority of the members present at which there is a quorum shall constitute an act of the committee. The committee may continue to transact business at a meeting at which a quorum is initially present, notwithstanding the withdrawal of members, provided any action is approved by the requisite majority of the required quorum.

(c) As a committee of the commission, the committee established pursuant to Section 55020 shall conduct itself according to the bylaws and rules of the commission.

(d) Sections 71051, 71053, 71063, and 71066 shall apply to the committee.

(Amended by Stats. 2008, Ch. 414, Sec. 13. Effective January 1, 2009.)



55021

All funds received from the assessments levied pursuant to this chapter shall be deposited in banks that the commission may designate and be accounted for in a manner prescribed by the commission, and shall be disbursed by order of the commission through an agent or agents as it may designate for that purpose.

(Amended by Stats. 2008, Ch. 414, Sec. 14. Effective January 1, 2009.)



55022

(a) Upon receipt of a recommendation from the committee for the promulgation, amendment, or repeal of regulations, the secretary shall within 30 working days do one of the following:

(1) Initiate the rulemaking process with the regulation as recommended by the committee.

(2) Decline to initiate the rulemaking process and provide the committee with a written statement of reasons for the decision.

(3) Request that the committee provide additional information regarding the recommended regulations.

(b) All regulations adopted pursuant to this chapter shall be adopted in compliance with the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code and may be subsequently repealed or amended as provided for in that chapter.

(Amended by Stats. 2008, Ch. 414, Sec. 15. Effective January 1, 2009.)






ARTICLE 4 - Duties and Powers

55040

The powers and duties of the committee shall include, but not be limited to, all of the following:

(a) Identifying rices that have characteristics of commercial impact.

(b) Recommending to the secretary proposed regulations establishing terms and conditions for planting, producing, processing, or handling rice identified pursuant to subdivision (a), including, but not limited to, seed application requirements, field buffer zones, handling requirements, seed testing, and identity preservation requirements. All rice identified pursuant to subdivision (a) shall be subject to an identity preservation program.

(c) Reviewing the efficacy of terms, conditions, and identity preservation programs imposed on the planting, producing, processing, or handling of rice identified pursuant to subdivision (a) using the most current industry standards and generally accepted scientific principles.

(d) Recommending to the secretary on all matters pertaining to this chapter, including, but not limited to, the amendment or repeal of regulations adopted pursuant to this chapter, enforcement of this chapter, and setting the assessment rates.

(e) The committee shall review each rice identified as having characteristics of commercial impact not less often than every two years, or upon receipt of a petition from a handler of rice. A handler of rice identified as having characteristics of commercial impact may not file more than one petition on a particular variety of rice in any two-year period.

(f) Neither the recommendations of the committee nor any regulation adopted pursuant to this chapter shall be construed as establishing any production, processing, or market tolerance.

(Amended by Stats. 2008, Ch. 414, Sec. 16. Effective January 1, 2009.)



55047

The committee shall recommend to the secretary that regulations be adopted, amended, or repealed by the secretary to accomplish all of the following purposes:

(a) Maintain the integrity and prevent the contamination of rice which has not been identified pursuant to subdivision (a) of Section 55040.

(b) Prevent the introduction of diseases, weeds, or other pests.

(c) Ensure that persons handling seed for the production of rice identified pursuant to subdivision (a) of Section 55040, or that persons bringing rice identified pursuant to subdivision (a) of Section 55040 into the state for processing, notify the commission of the location of planting sites and of the dates and procedures for planting, producing, processing, or handling of rice identified pursuant to subdivision (a) of Section 55040.

(d) Ensure that persons receiving rice having been identified pursuant to subdivision (a) of Section 55040 produced outside the state for processing notify the commission of the location of the receipt and of the procedures for processing or handling the rice to prevent commercial impact to other rice and the spread of weeds, diseases, or other pests.

(e) Ensure enforcement of terms and conditions imposed on the planting, processing, or handling of rice identified pursuant to subdivision (a) of Section 55040.

(f) Encourage research and development of new types of rice.

(Amended by Stats. 2008, Ch. 414, Sec. 19. Effective January 1, 2009.)






ARTICLE 5 - Commercial Impact Rice

55050

Except as provided for in Section 55052, no person may plant, produce, process, or handle rice identified pursuant to subdivision (a) of Section 55040, except in compliance with this chapter. Regulations shall be adopted by the secretary, in accordance with Section 55022, to accomplish all of the following purposes:

(a) Maintain the integrity and prevent contamination of rice which has not been identified pursuant to subdivision (a) of Section 55040.

(b) Prevent the introduction of disease, weeds, or other pests.

(c) Ensure that persons handling seed for the production of rice identified pursuant to subdivision (a) of Section 55040 or bringing rice identified pursuant to subdivision (a) of Section 55040 into the state for processing notify the commission of the location of planting sites and of the dates and procedures for planting, producing, processing, or handling of rice identified pursuant to subdivision (a) of Section 55040.

(d) Ensure that persons receiving rice having been identified pursuant to subdivision (a) of Section 55040 produced outside the state for processing notify the commission of the location of the receipt and of the procedures for processing or handling the rice to prevent commercial impact to other rice and the spread of weeds, diseases, or other pests.

(e) Enforce the restrictions and conditions imposed on the planting, producing, processing, or handling of rice identified pursuant to subdivision (a) of Section 55040.

(f) Encourage research and development of new types of rice.

(Amended by Stats. 2008, Ch. 414, Sec. 20. Effective January 1, 2009.)



55051

Except as specified in Section 55052, rice shall not be planted, produced, processed, or handled unless it has been reviewed by the committee for the purposes of making the findings set forth in Section 55040, and if necessary, the establishment of regulations pursuant to Section 55047.

(Amended by Stats. 2008, Ch. 414, Sec. 21. Effective January 1, 2009.)



55052

(a) Except as set forth in this section, this chapter shall not apply to 50 acres or less of rice of any type planted for research purposes. No one type may be planted on more than 50 acres in the state and be considered research within the meaning of this section. Any person conducting research on 50 acres or less shall notify the committee of the location of the acreage involved, and the proposed procedures for planting, producing, processing, or handling the rice. The committee shall review and approve, modify, or reject the proposed procedures to ensure that the research will not result in commercial impacts to other rice. The committee shall accept any procedures that have been previously approved or accepted by an agency of state or federal government unless the committee provides written justification for modifying or rejecting the procedures.

(b) In addition to the information required pursuant to subdivision (a), the committee may require any person proposing to conduct research using rice brought into the state from another state or country to provide the committee with proposed procedures to ensure that the introduced rice is free of diseases, weeds, or other pests. The committee shall review and approve, modify, or reject the proposed procedures. The committee shall accept any procedures that have been previously approved or accepted by an agency of state or federal government unless the committee provides written justification for modifying or rejecting the procedures.

(c) The notice required pursuant to this section shall not require specific information regarding the attributes of the rice that is the subject of the research.

(d) The notice required by this section shall be provided in the time and manner specified by the committee.

(e) This chapter shall not apply to research conducted by the University of California except for rice produced directly from the research that enters the channels of trade.

(Amended by Stats. 2008, Ch. 414, Sec. 22. Effective January 1, 2009.)






ARTICLE 6 - Assessments

55060

(a) Handlers of seed for the production of rice identified pursuant to subdivision (a) of Section 55040, shall annually pay to the commission an assessment in an amount not to exceed five dollars ($5) per hundredweight (cwt.).

(b) The first in-state handler of paddy or brown rice identified pursuant to subdivision (a) of Section 55040, or of seed for the production of rice identified pursuant to subdivision (a) of Section 55040, brought into the state from outside California, shall report to the commission prior to the receipt of the rice or seed and pay an assessment to the commission in an amount not to exceed ten cents ($0.10) per hundredweight (cwt.). The report and payment shall be made in the time and manner specified by the commission.

(Amended by Stats. 2008, Ch. 414, Sec. 23. Effective January 1, 2009.)



55061

The assessment shall be paid in the time and manner specified by the commission. No assessment shall be paid by any person for any rice seed for which the assessment has been previously paid. Assessments not paid when due shall be subject to a penalty of 10 percent of the assessment and interest at the rate of 1 percent per month.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55062

The commission shall use all funds received pursuant to this chapter for the purposes of this chapter.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55063

The commission shall publish an annual report of its activities including an accounting of the use of assessments collected pursuant to this chapter. The report, in aggregate form, shall be made available to any person upon request.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)






ARTICLE 7 - Certification of Rice

55070

The commission may establish a program allowing for the certification of any verifiable attribute of rice. The commission may operate the program or contract with qualified entities to implement all or any aspect of the program. No organization shall be considered qualified for the purposes of this article unless it can provide accurate, verifiable certification of identified attributes of seed, rough or paddy rice, or milled rice, as determined by the commission. This article does not authorize the certification of any rice as organic. Certification pursuant to this article shall not be construed as establishing any production, processing, or market tolerance.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55071

(a) The commission shall require any organization seeking to certify rice pursuant to this article to file the procedures and standards of an internationally recognized identity preservation program or a certification plan, including, but not limited to, the following:

(1) Minimum information to be required from seed producers, producers and handlers regarding production, growing, conditioning, or processing practices, and methods for verifying the information received.

(2) Qualifications of, and training requirements for, all inspectors.

(3) Procedures for inspection and testing methods, including a complete description of the sampling methodologies.

(4) Criteria for certification and attributes to be certified.

(5) Processes for decisionmaking relative to certification procedures, criteria, and methods.

(b) The certification plan shall be kept by the commission and made available for public inspection upon request.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55072

Organizations certifying rice shall keep accurate books, accounts, and records of all activities relating to certification. The records shall be preserved for a period of three years and shall be submitted for inspection at any reasonable time upon written demand of the commission.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55074

At the end of each rice producing season, as established by the commission, each organization certifying rice for the commission shall prepare a list of all persons whose rice has been certified or is pending certification. This list shall be filed with the commission and shall be available for public inspection.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55075

(a) Notwithstanding any other provision of law, any producer or handler of rice sold as a certified rice and any organization certifying rice for the commission shall immediately make available for inspection by, and shall within 72 hours of a request provide to, the commission a copy of any record required to be kept under this chapter. Records acquired pursuant to this section and any information marked trade secret or confidential acquired by the commission in carrying out its duties under this chapter shall not be public records as that term is defined in Section 6252 of the Government Code and shall not be subject to Chapter 3.5 (commencing with Section 6250) of the Government Code.

(b) The commission shall not be required to obtain records not in its possession in response to a subpoena. Prior to releasing records required to be kept pursuant to this chapter in response to a subpoena, the commission shall delete any financial information about any operation or transaction, information regarding the identity of suppliers or customers, the quantity or price of supplies purchased or products sold and any information marked trade secret or confidential.

(c) Except for those records subject to public inspection pursuant to Sections 55071 and 55074, this section shall be the exclusive means of public access to records required to be kept or obtained by the commission pursuant to this chapter.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55076

Upon receipt of a petition from any person providing adequate evidence of good cause to do so, the commission may declare all rice produced within a specified area to be certified as to any attribute. If the commission makes this declaration, all rice produced within the area shall be deemed certified, and may be labeled as provided in Section 55082 if the rice is handled to preserve its identity.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)






ARTICLE 8 - Sale of Certified Rice

55080

Every person engaged in this state in the production or handling of rice to be identified as certified pursuant to this chapter, shall register with the commission or its designate prior to the first sale of rice so identified, and shall thereafter annually renew the registration unless the person is no longer engaged in the activities requiring registration.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55081

Registration shall be on a form developed by the commission, or developed by its designate and approved by the commission, and shall be valid for one rice producing season.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55082

Rice certified pursuant to this chapter shall be labeled as follows or with substantially similar language:

“THIS LOT OF RICE CERTIFIED (accurate identification of specified attribute) IN ACCORDANCE WITH THE CALIFORNIA RICE CERTIFICATION ACT OF 2000.”

The label shall also include the name of any organization that provided the certification as the commission’s designate. The commission may revise the label language with the concurrence of the secretary.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55083

This chapter shall apply to all rice sold as certified pursuant to this chapter within the state, wherever produced or handled, and to all rice produced or handled in the state, wherever sold as certified, pursuant to this chapter; except that in lieu of registration under this chapter, the commission may recognize a certification program operating outside the state that certifies rice sold as certified, provided that program meets minimum standards substantially similar to those contained in this chapter. The commission may establish a procedure whereby certification organizations operating outside the state may apply for and receive recognition.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)






ARTICLE 9 - Violations

55100

(a) It is unlawful for any person to handle, advertise, or label rice in violation of this chapter.

(b) Notwithstanding subdivision (a), a person engaged in business as a retailer of rice who in good faith handles, labels, or advertises any rice in reliance on the representations of a producer or handler that the rice may be sold as certified, shall not be found to violate this chapter, except under any of the following circumstances:

(1) The retailer knew or should have known that the rice could not be sold as certified.

(2) The retailer was engaged in producing or handling the rice.

(3) The retailer prescribed or specified the manner in which the rice was produced or handled.

(Amended by Stats. 2008, Ch. 414, Sec. 24. Effective January 1, 2009.)



55101

(a) It is unlawful for any person to certify rice in violation of this chapter.

(b) It is unlawful for any person to certify rice unless designated by the commission.

(c) It is unlawful for any person to willfully make a false statement or representation, or knowingly fail to disclose a fact required to be disclosed pursuant to Article 7 (commencing with Section 55070).

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55102

(a) It is unlawful for any person to produce or handle rice sold as certified unless duly registered pursuant to Section 55080.

(b) It is unlawful for any person to willfully make a false statement or representation, or knowingly fail to disclose a fact required to be disclosed, during registration pursuant to Section 55080.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55103

It is unlawful for any person to forge, falsify, fail to retain, fail to obtain, or fail to disclose records as required by this chapter.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55104

It is unlawful for any person to fail or refuse to pay any assessments levied pursuant to this chapter.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)



55105

It is unlawful for any person to plant, produce, process, or handle rice, except in compliance with this chapter.

(Amended by Stats. 2008, Ch. 414, Sec. 25. Effective January 1, 2009.)



55106

All remedies provided by this chapter are cumulative and not exclusive of any other remedy, whether initiated by the commission or the department.

(Repealed and added by Stats. 2008, Ch. 414, Sec. 27. Effective January 1, 2009.)



55108

Penalties received pursuant to this article shall be handled as specified in Section 55062.

(Added by Stats. 2000, Ch. 579, Sec. 1. Effective January 1, 2001.)






ARTICLE 10 - Investigations and Actions by the Commission

55110

The commission may receive and investigate complaints regarding alleged violations of this chapter. The commission may refer cases to the department for action.

(Added by Stats. 2008, Ch. 414, Sec. 29. Effective January 1, 2009.)



55111

(a) The commission shall provide notice to the person or persons, and to the secretary, alleged to have violated the provisions of this chapter informing him or her of the commission’s decision to take further action pursuant to this article. The person may seek a review of the commission’s decision by the secretary and thereafter may seek judicial relief.

(b) Notwithstanding subdivision (a) and Section 55111.5, the commission may immediately seek injunctive relief, as specified in Section 55112. Any injunction obtained by the commission shall remain in full force and effect pending any review by the secretary.

(Added by Stats. 2008, Ch. 414, Sec. 29. Effective January 1, 2009.)



55111.5

The commission may enter into a written agreement with any person alleged to have violated this chapter that will cause the cessation of any alleged violation and avoidance of future violations.

(Added by Stats. 2008, Ch. 414, Sec. 29. Effective January 1, 2009.)



55112

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and for obtaining a writ of attachment, specific performance, or injunctive relief regarding this chapter. The commission may seek a writ of attachment or injunctive relief, including, but not limited to, a temporary restraining order, preliminary injunction, or a permanent injunction, in order to prevent any violation or threatened violation of this chapter.

(b) The commission shall provide notice to the person alleged to have violated this chapter prior to commencing a civil action.

(c) A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated, or has threatened to violate, this chapter. No bond shall be required to be posted by the commission as a condition for the issuance of the requested writ of attachment or injunctive relief.

(d) A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure shall not be required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of the Code of Civil Procedure shall not be required.

(e) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding rice until there is full compliance and satisfaction of the judgment. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal place of business of the commission. The commission may be sued only in the county of its principal office.

(f) Prior to bringing an action for injunctive relief pursuant to this section, the commission shall review all available information, recommend specific enforcement action to the secretary, and allow the secretary the opportunity to respond. Notwithstanding the secretary’s response, nothing in this section shall be construed as preventing the commission from bringing the action.

(Added by Stats. 2008, Ch. 414, Sec. 29. Effective January 1, 2009.)



55113

The commission shall be entitled to receive reimbursement for any reasonable attorney’s fees and other related costs, including, but not limited to, investigative costs, involved in enforcement of this chapter.

(Added by Stats. 2008, Ch. 414, Sec. 29. Effective January 1, 2009.)






ARTICLE 11 - Investigations and Actions by the Department

55120

The department may investigate complaints referred to it by the commission regarding alleged violations of this chapter. The department may enter and inspect the premises of any person subject to this chapter for the purpose of inspecting rice, rice processing, or handling activities governed by this chapter. If the department determines that violations have occurred, the department may take action authorized by this chapter, including, but not limited to, seizing and destroying rice. Rice may not be destroyed by the department without due notice to the person whose rice was seized and an informal hearing before the secretary pursuant to procedures adopted by the department.

(Added by Stats. 2008, Ch. 414, Sec. 30. Effective January 1, 2009.)



55121

The department may commence civil actions and utilize all remedies provided in law or equity for obtaining a writ of attachment, specific performance, or injunctive relief for violations of this chapter.

(Added by Stats. 2008, Ch. 414, Sec. 30. Effective January 1, 2009.)



55122

(a) The department may levy a civil penalty against any person who is grossly negligent or willfully violates this chapter in an amount of not more than fifteen thousand dollars ($15,000) for each violation. Each day a grossly negligent or willful violation of this chapter continues, for a period that shall not exceed 10 days, may be a separate violation. The amount of the penalty assessed for each violation shall be based upon the nature of the violation, the seriousness of the effect of the violation upon the effectuation of the purposes and provisions of this chapter, and the impact of the penalty on the violator, including the deterrent effect on future violations. If the secretary determines, based on evidence submitted, that the grossly negligent or willful violation has the potential to seriously impact the ability of California rice producers to produce or market rice without characteristics of commercial impact, each day shall be considered a separate violation and the period of time shall not exceed a total of 20 days.

(b) Upon a finding that a violation was negligent or unintentional, the secretary may levy a civil penalty of not more than two thousand five hundred dollars ($2,500) for each violation.

(c) For a first offense, and upon a finding that the violation is minor and negligent or unintentional, in lieu of a civil penalty as prescribed in subdivision (b), the secretary may issue a notice of violation.

(d) A person against whom a civil penalty is levied shall be afforded an opportunity for a hearing before the secretary, upon a request made within 30 days after the date of issuance of the notice of penalty. At the hearing, the person shall be given the right to present evidence on his or her own behalf. If no hearing is requested, the civil penalty shall constitute a final and nonreviewable order.

(e) If a hearing is held, review of the decision of the secretary may be sought by the person against whom the civil penalty is levied within 30 days of the date of the final order of the secretary pursuant to Section 1094.5 of the Code of Civil Procedure.

(f) A civil penalty levied by the department pursuant to this section may be recovered in a civil action brought in the name of the state.

(Added by Stats. 2008, Ch. 414, Sec. 30. Effective January 1, 2009.)



55123

(a) The department shall be entitled to receive reimbursement for any reasonable attorney’s fees and other related costs, including, but not limited to, investigative costs, involved in enforcement of this chapter.

(b) The department shall use all funds received pursuant to this chapter for the purposes of this chapter.

(Added by Stats. 2008, Ch. 414, Sec. 30. Effective January 1, 2009.)









CHAPTER 5 - Grain and Seed Cleaners

55251

As used in this chapter:

(a) “Grain and seed” includes any grain, seeds, rice, beans, and any other agricultural product which is customarily cleaned by grain and seed cleaners.

(b) “Grain and seed cleaner” means a person that is lawfully engaged in the business of cleaning grain and seeds for others.

(Enacted by Stats. 1967, Ch. 15.)



55252

If the owner delivers any grain and seed to a grain and seed cleaner for cleaning, and desires to have the cleanings from the grain and seed kept for him, he shall make written request to the grain and seed cleaner to segregate and hold all cleanings which result from the cleaning of the grain and seed.

(Enacted by Stats. 1967, Ch. 15.)



55253

If a request is made by the owner, the cleaner shall sack or otherwise segregate the cleanings and give written notice to the owner when the cleaning is completed.

(Enacted by Stats. 1967, Ch. 15.)



55254

If the cleanings are not removed from the cleaning plant within five days after the mailing of the written notification to the owner, as provided in Section 55253, or five days from the date of receiving authorization to move the cleanings if such authorization is required by Section 7571, the grain and seed cleaner may dispose of the cleanings in such manner as is provided by law.

(Enacted by Stats. 1967, Ch. 15.)



55255

If no disposition of the cleanings is provided for by law and authorization to move the cleanings if required by Section 7571 is received as provided in Section 55254, the grain and seed cleaner may dispose of the cleanings by sale or otherwise and shall pay the grower the net receipts received from such sale after deducting reasonable expenses of the sale and satisfying any claims which he may have against such cleanings.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 6 - Processors of Farm Products

ARTICLE 1 - Definitions

55401

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



55402

“Agent” means any person that on behalf of any processor contracts for or solicits any farm product from a producer of the farm product, or that negotiates the purchase of any farm product on behalf of any processor.

(Enacted by Stats. 1967, Ch. 15.)



55402.3

“Cash” means coin or currency of the United States, and does not include a check or money order.

(Added by Stats. 1979, Ch. 871.)



55402.5

“Cash buying processor” means any person who is engaged in the business of processing or manufacturing any farm product; who obtains from the producer of any farm product, title to, or possession or control of the farm product; and who buys or agrees to buy any farm product, by cash payment of the full agreed price of such product to the producer at the time of obtaining possession or control or at the time of contracting for title to, or possession or control of any farm product.

(Added by Stats. 1979, Ch. 871.)



55403

“Farm product” includes every agricultural, horticultural, viticultural, or vegetable product of the soil, honey and beeswax, oilseeds, poultry, poultry product, livestock product, and livestock for immediate slaughter. It does not include timber or any timber product, milk or any milk product, any aquacultural product, or cattle sold to any person who is bonded under the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181, et seq.).

(Amended by Stats. 1997, Ch. 696, Sec. 2. Effective January 1, 1998.)



55404

“Lender” includes any person that advances new value to a processor.

(Enacted by Stats. 1967, Ch. 15.)



55404.5

“Licensee” means any person licensed under the provisions of this chapter as a processor or cash buying processor.

(Added by Stats. 1979, Ch. 871.)



55405

“New value” includes any new advance or loan, whether in money or other property, which is made by a lender to a processor. It does not, however, include any extension or renewal of any existing obligation of the processor, nor any obligation which is substituted for such existing obligation.

(Enacted by Stats. 1967, Ch. 15.)



55406

“Packout basis” means that payment for the farm product is based on the grade or quality of the finished product, as determined at the completion of the processing.

(Enacted by Stats. 1967, Ch. 15.)



55407

“Processor” means any person that is engaged in the business of processing or manufacturing any farm product, that solicits, buys, contracts to buy, or otherwise takes title to, or possession or control of, any farm product from the producer of the farm product for the purpose of processing or manufacturing it and selling, reselling, or redelivering it in any dried, canned, extracted, fermented, distilled, frozen, eviscerated, or other preserved or processed form. It does not, however, include any retail merchant that has a fixed or established place of business in this state and does not sell at wholesale any farm product which is processed or manufactured by him.

(Amended by Stats. 1967, Ch. 807.)



55408

“Producer” means any person that is engaged in the business of growing or producing any farm product.

(Enacted by Stats. 1967, Ch. 15.)



55409

Juice or must used for wine which, as a condition of sale, is required to be pressed or crushed from grapes in the field or at a facility not owned by the purchasing vintner, is a farm product for purposes of this chapter. Juice or must which was not required to be pressed or crushed from grapes as a condition of a sale, and which is stored for the account of the producer who grew the grapes, is not a farm product when it is sold.

(Added by Stats. 1986, Ch. 197, Sec. 1.)






ARTICLE 2 - General Provisions

55431

The marketing of agricultural commodities within this state is hereby declared to be affected with the public interest. The provisions of this chapter are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Enacted by Stats. 1967, Ch. 15.)



55432

The director may publish in pamphlet form as often as he thinks necessary a list of processors that are licensed pursuant to this chapter, together with all necessary regulations which concern the enforcement of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



55433

Any money in the Department of Food and Agriculture Fund which was derived pursuant to this chapter, or Chapter 7 (commencing with Section 56101), may be expended for the administration and enforcement of these chapters and Chapter 7.5 (commencing with Section 56701), notwithstanding any other provision of law which limits the expenditure of any such money to the specific purposes or to the administration or enforcement of each of the chapters separately.

(Amended by Stats. 1984, Ch. 193, Sec. 27.)



55435

No provisions in any bond which is given pursuant to any provision of this chapter which attempts by contract to shorten the period which is prescribed for the commencement of an action on the bond by Section 337 of the Code of Civil Procedure, is valid if such provision attempts to limit the time for commencement of action on the bond to a shorter period than six months from the termination of the 35-day period which is covered by such bond.

(Enacted by Stats. 1967, Ch. 15.)



55435.5

(a) Except pursuant to an exemption granted by the department, no person licensed under this chapter shall employ as an agent any person who meets any of the following criteria:

(1) Whose license has been revoked, or is currently suspended.

(2) Who has committed any one flagrant or repeated violations of this chapter or Chapter 7 (commencing with Section 56101).

(3) Who failed to pay a producer’s claims for which the person, or, where the person controlled the decision to pay, the person’s employer, was liable, and which arose out of the conduct of a business licensed, or required to be licensed, under this chapter or Chapter 7 (commencing with Section 56101).

(4) Who has been convicted of a crime that includes as one of its elements the financial victimization of another person.

(b) The department may approve the employment of any person covered under subdivision (a), if the licensee furnishes and maintains a surety bond in the form and amount satisfactory to the department, but which shall not be less than ten thousand dollars ($10,000), as assurance that the licensee’s business will be conducted in accordance with this chapter and that the licensee will pay all amounts due California producers. The department may approve employment without a surety bond after the expiration of four years from the effective date of the applicable disciplinary order. The department, based on changes in the nature and volume of business conducted by the licensee, may require an increase or authorize a reduction in the amount of the bond, but in no case shall the bond be reduced below ten thousand dollars ($10,000). A licensee who is notified by the department to provide a bond in an increased amount shall do so within a reasonable time to be specified by the department, and if the licensee fails to do so, the approval of employment shall automatically terminate. The department may suspend or revoke the license of any licensee who, after the date given in the notice, continues to employ any person in violation of this section.

(c) The department may obtain access to a licensee’s or agent’s criminal record during the course of a licensing investigation opened for other reasons or if the department is presented with a reasonable basis to believe an agent or licensee satisfies any of the criteria set forth in paragraphs (1) to (4), inclusive, of subdivision (a). The Department of Justice shall furnish criminal record information to the department at the department’s request. If the information thereby obtained reveals a conviction for a crime that includes as one of its elements the financial victimization of another person, the department shall bring this to the attention of the licensee and the agent by a written notice. This written notice shall set out the charges against the licensee or agent, prohibit employment or revoke or deny the license effective if and when any rights to an administrative hearing have been exhausted, and set out the licensee’s or agent’s rights under this section.

(d) The department may grant an exemption on presentation of substantial, clear, and convincing evidence to support a reasonable belief as to any of the following:

(1) There has been a mistake of fact or identity.

(2) The present role as an agent provides no opportunity for a repeat of the prior behavior.

(3) The person has been rehabilitated.

All submissions shall be authenticated and verified under penalty of perjury. Unless the licensee or agent can prove one of these three elements by substantial, clear, and convincing evidence, the department shall deny the request for exemption.

(e) (1) A licensee or agent who has been identified by the department as satisfying any of the criteria set forth in paragraphs (1) to (4), inclusive, of subdivision (a) and who has not been granted an exemption by the department shall be afforded a hearing upon the licensee’s or agent’s request under this chapter. The licensee or agent shall not have a right of hearing if the department did not notify the employer or deny an exemption.

(2) At the hearing, the department shall have the burden to prove that any of the criteria set forth in paragraphs (1) to (4), inclusive, of subdivision (a) are satisfied by a preponderance of the evidence. It shall be the licensee’s or agent’s burden to prove rehabilitation by substantial, clear, and convincing evidence.

(3) In the case of a criminal conviction, “convicted of a crime” includes a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that the department is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Sections 1203.4 and 1203.4a of the Penal Code permitting the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment. For purposes of this section or any other provision of this chapter, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, shall be conclusive evidence of the conviction.

(4) For purposes of this section or any other provision of this chapter, a certified copy of a decision and order or minutes of the court in which a finding is made concerning any of the criteria set forth in paragraphs (1) to (3), inclusive, of subdivision (a), is prima facie evidence of the truth of the charge and collateral estoppel applies.

(f) The documents and information procured pursuant to this section shall be considered the records of a consumer and shall not be construed to be a public record. The documents and information shall remain confidential, except in actions brought by the department to enforce this division, or as a result of the issuance of a subpoena in accordance with Section 1985.4 of the Code of Civil Procedure. The unauthorized release of the documents received from the Department of Justice or the information contained in those documents is a misdemeanor.

(Amended by Stats. 1997, Ch. 696, Sec. 2.5. Effective January 1, 1998.)



55436

Civil suits and criminal prosecutions which arise by virtue of any provision of this chapter may be commenced and tried in any of the following:

(a) The county where the products were received by the processor.

(b) The county in which the principal place of business of such processor is located.

(c) The county in which the violation of this chapter occurred.

(Enacted by Stats. 1967, Ch. 15.)



55437

The rights, remedies, and penalties which are provided for in this chapter are in addition to any other rights, remedies, or penalties which are provided for by law, and any acts or parts of acts in conflict therewith are hereby repealed.

(Enacted by Stats. 1967, Ch. 15.)



55438

Except as otherwise provided in this chapter, the provisions of Part 2 (commencing with Section 307) of the Code of Civil Procedure are applicable to, and constitute the rules of practice in, the proceedings which are mentioned in this chapter, and the provisions of Part 2 of the Code of Civil Procedure relative to new trials and appeals, except insofar as they are inconsistent with the provisions of this chapter, apply to the proceedings which are mentioned in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



55439

If any clause, sentence, paragraph, or part of this chapter is for any reason adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this chapter, but shall be confined in its operation to the clause, sentence, paragraph, or part of this chapter which is directly involved in the controversy in which such judgment is rendered.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Exceptions

55461

This chapter does not apply to or include any nonprofit cooperative association which is organized and operating pursuant to Chapter 1 (commencing with Section 54001) or pursuant to similiar laws of any other states, the District of Columbia, or the United States. This chapter also does not apply to the agents of these organizations in the performance of their duties. This chapter does apply to the activities of the organization, or agent, which involve the handling or dealing in any farm product of nonmembers of the organization, and activities of such an organization, or agent, which involve acting as a producer bargaining association asserting the lien rights of its members.

(Amended by Stats. 1986, Ch. 1109, Sec. 1.)



55462

For the purposes of trading in cattle, this chapter does not apply to or include any person who is bonded under the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181, et seq.) who is engaged in the business of buying or selling cattle.

(Added by Stats. 1997, Ch. 651, Sec. 5. Effective January 1, 1998. See identical section added by Stats. 1997, Ch. 696.)



55462-1

For the purposes of trading in cattle, this chapter does not apply to or include any person who is bonded under the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181, et seq.) who is engaged in the business of buying or selling cattle.

(Added by Stats. 1997, Ch. 696, Sec. 3. Effective January 1, 1998.)






ARTICLE 4 - Agent’s License

55481

A person shall not act as an agent unless such person has first obtained a license as provided in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



55482

Every person, before acting as an agent, shall file an application with the director for a license to so act. The application shall be accompanied by the application fee which is prescribed by Article 16 (commencing with Section 55861) of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



55483

(a) Each application shall include all of the following:

(1) Such information as the department may consider proper or necessary.

(2) The name and address of the applicant.

(3) The name and address of the processor that is represented or sought to be represented by the agent.

(4) The written endorsement or nomination of the processor.

(5) A release authorizing the department, during consideration of the application and for the duration of licensure, to have access to and obtain financial information from both of the following:

(A) The applicant’s files with credit reporting agencies.

(B) The applicant’s files with banks, savings and loan associations, or any other financial institutions with whom the applicant has done business in the past or with whom the applicant intends to do business during the year of licensure.

(6) A notice signed by the applicant that the department may obtain criminal record information during the course of a licensing investigation or upon presentation with a reasonable basis to believe the licensee has been convicted of a crime. An applicant whose application is incomplete shall be given written notice that a failure to complete it within 30 calendar days shall result in denial of the application.

(b) The documents and information procured pursuant to this section shall be considered the records of a consumer and shall not be construed to be a public record. The documents and information shall remain confidential, except in actions brought by the department to enforce this division, or as a result of the issuance of a subpoena in accordance with Section 1985.4 of the Code of Civil Procedure. The unauthorized release of the documents received from the Department of Justice or the information contained in those documents is a misdemeanor.

(c) The department shall adopt regulations that specify the proper and necessary information and supporting documentation the department requires for an application to be considered complete.

(Amended by Stats. 1997, Ch. 696, Sec. 3.5. Effective January 1, 1998.)



55484

The department shall accept or deny an application within 90 calendar days of receipt of a completed application. The department may deny, condition, suspend, or revoke a license issued pursuant to this chapter upon any of the following grounds and in the manner provided in this chapter:

(a) Upon one flagrant violation, as determined by the department, or upon repeated violations, by the holder or applicant, of any one or combination of the sections of this division or under any one or combination of the regulations promulgated by the department under the authority of this division.

(b) Upon one flagrant violation, as determined by the department, or upon repeated violations, by a holder’s or applicant’s agent, employee, or contractor, or of an organization or entity in which the holder or applicant holds a significant financial interest, of any one or combination of the sections of this division or any one or combination of the regulations promulgated under this division under circumstances where the holder or applicant knew or should have known and failed to take reasonable measures to prevent the violation or failed to report the violation to the department upon learning of the violation.

(c) On the conviction of the holder or applicant of a crime that includes as one of its elements the financial victimization of another person. However, if the licensee was licensed prior to January 1, 1998, and the department knew of, or was on notice of, the conviction, that conviction may not form the basis of a discipline under this subdivision.

(d) On the grounds of a false or misleading statement by a holder or applicant that the holder or applicant knew or should have known to be false or misleading, directed to any official of any government concerning the scope of any indicia of authority, including, but not limited to, the holder’s or applicant’s license associated with the holder’s or applicant’s business, the standards under which the indicia was authorized, the contents of the application for licensure, or the holder’s or applicant’s relationship to the indicia.

(e) On the grounds that a holder or applicant, or a holder’s or applicant’s agency, employee, or contractor, or an organization or entity in which a holder or applicant holds a significant financial interest, deceived a grower in any material matter. Deception, for purposes of this subdivision, does not require scienter, but requires active misrepresentation where the actor knew the representation to be false or where the actor should have known, with due consideration, that he or she did not know whether or not the representation was true or false.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 5. Effective January 1, 1998.)



55484.5

(a) The Legislature finds there to be a substantial nexus between the conduct specified in Section 55484 and an applicant’s or holder’s fitness for licensure.

(b) The department shall not dismiss an action where a violation, however minor, has been established. The department shall not dismiss an action because the applicant or holder establishes factors in mitigation.

(c) However, the department may impose discipline other than denial or revocation of the license. As an alternative to revocation of a license, the department may stay a revocation subject to terms for a period of probation. As an alternative to denial the department may issue a license subject to conditions. Terms of probation or terms of conditional licensure may include, but are not limited to, a requirement of restitution, payment for extra audits, immediate revocation on a new violation, or any other terms that respond to the particular violations or circumstances found.

(d) Once a finding of a violation has been made, the department may consider the following factors in assessing the appropriate level of discipline:

(1) The relative isolation or infrequency of the conduct.

(2) Whether the conduct was a part of a pattern or practice.

(3) Whether the actor had been warned before.

(4) Whether the actor considered the consequences of the conduct.

(5) Whether the actor reasonably relied on others.

(6) The severity of the consequences.

(7) The mens rea of the actor.

(8) In the case of a criminal conviction, evidence of rehabilitation.

(9) The total licensing history.

(e) The following factors shall not be considered in assessing the appropriate level of discipline:

(1) The social or economic contributions of the applicant or holder.

(2) General testimonials as to good character and worthiness to be licensed.

(3) Economic hardship on the licensee.

(4) “Mercy of the court” pleas in connection with criminal convictions, pattern or practice violations, or deception.

(5) In the case of a felony criminal conviction, the department shall not consider rehabilitation unless the convicted person has a valid certificate of rehabilitation.

(Added by Stats. 1997, Ch. 696, Sec. 6. Effective January 1, 1998.)



55484.75

(a) If an application for a license indicates, or the department determines during the application review process, that the applicant was issued a license that was revoked within the preceding two years, the department shall cease any further review of the application until two years have elapsed from the date of the revocation. The cessation of review shall not constitute a denial of the application for the purposes of this chapter, or any other provision of law.

(b) If an application for a license indicates, or the department determines during the application review process, that the applicant had previously applied for a license and the application was denied within the last year, the department shall cease further review of the application until 30 days have elapsed from the date of the notification of the denial or from the effective date of the decision and order of the department upholding a denial. The cessation of review shall not constitute a denial of the new applicant for purposes of this chapter, or any other provision of law.

(c) Nothing in subdivision (a) or (b) prohibits the department from taking into account the basis for denial or revocation in considering any new application subsequent to the elapse of the applicable period of prohibition.

(Amended by Stats. 1999, Ch. 198, Sec. 1. Effective January 1, 2000.)



55485

The applicant shall satisfy the department of the applicant’s character, responsibility, and good faith in seeking to carry on the business that is stated in the application.

(Amended by Stats. 1997, Ch. 696, Sec. 8. Effective January 1, 1998.)



55485.5

A license is forfeited by operation of law prior to its expiration date when one of the following occurs:

(a) The holder surrenders the license to the department.

(b) The holder dies.

(c) The partnership holder dissolves.

(d) The holder of a significant financial interest in a corporation transfers his or her interest to another person or entity, regardless of relationship.

(e) The holder files for bankruptcy under provisions other than those permitting and governing reorganization under bankruptcy.

(Added by Stats. 1997, Ch. 696, Sec. 9. Effective January 1, 1998.)



55485.75

(a) The withdrawal of an application for a license after it has been filed with the department does not deprive the department of its authority to institute or continue a proceeding against the applicant or to enter an order denying the license, unless the department consents in writing to such a withdrawal.

(b) The expiration or forfeiture by operation of law of a license, or its forfeiture or cancellation by order of the department or by order of a court of law, or its surrender without the written consent of the department, does not deprive the department of its authority to institute or continue a disciplinary proceeding against the holder upon any ground provided by law or to enter an order revoking the license or otherwise taking disciplinary action against the holder.

(c) Any action brought by the department against an applicant or holder does not abate by reason of the sale or other transfer of ownership of the business that is a party to the action, except with the written consent of the department.

(d) Nothing in this division or in any other provision of this code deprives the department of the authority to settle or adjudicate a disposition of a case other than by revocation or denial. The department or the department’s designee may compromise with the applicant or holder in a written stipulation and order. The department may, following a hearing, order probation on terms and conditions as determined by the department. The authority conferred by this subdivision shall include, but not be limited to, the authority to order payment of amounts determined owing, the authority to dismiss an action on the department’s own initiative, the authority to order administrative penalties, the authority to order a respondent to pay for heightened audit scrutiny, the authority to suspend a license for a period of years, or any combination of remedies other than final revocation or denial of a license.

(Added by Stats. 1997, Ch. 696, Sec. 10. Effective January 1, 1998.)



55488

(a) The department shall notify the applicant or holder in writing of the department’s decision to bring charges to deny or revoke a license.

(1) The notice shall inform the applicant or holder of the charges against him or her, of the department’s proposed disciplinary action, and of his or her rights under this chapter.

(2) The notice shall be served by certified mail to the applicant’s or holder’s last known address.

(3) The notice shall be mailed to the applicant or holder at least 30 calendar days in advance of the impending action.

(b) The department’s proposed action shall become final unless the applicant or holder appeals prior to the end of the notice period by submitting a notice of defense to the department in a form specified by the department. The notice shall be transmitted to the department in a form that is written, including, but not limited to, by facsimile.

(c) If the department receives a timely notice of defense, the department shall schedule a hearing within 90 calendar days of receipt of the notice of defense. Pending the final decision at the conclusion of the hearing, a revocation shall be stayed.

(d) Proceedings for the revocation or denial of a license issued under this chapter shall be conducted by hearing officers appointed for that purpose by the department. The department may elect to use hearing officers employed by the Office of Administrative Hearings. The hearing officers shall be independent of the Market Enforcement Bureau, but may be employees of the department. The hearing officers shall be qualified administrative law judges.

(e) Proceedings shall be conducted generally in accordance with the provisions of Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. However, proceedings need not conform strictly to any “rules of court” adopted as regulations by the Office of Administrative Hearings to guide the conduct of hearings conducted by the Office of Administrative Hearings. The department has all power granted by Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(1) The sole parties to the proceedings shall be the department and the applicant or holder. Third party intervention shall not be permitted. The disputes, claims, and interests of third parties shall not be within the jurisdiction of the proceedings. However, nothing in this paragraph prohibits any interested party from submitting an amicus brief if the hearing officer requests written briefs.

(2) The validity of a department regulation or order shall not be within jurisdiction of the proceedings.

(3) Law and motion matters shall be handled by the assigned hearing officer.

(4) The hearing officer may not enter into settlement discussions.

(5) The hearing officer may not issue sanctions.

(f) In all proceedings conducted in accordance with this section, the standard of proof to be applied is the preponderance of the evidence. When the department seeks to revoke an existing license, the department shall have the burden of proof and the burden of producing evidence.

(g) Decisions following a hearing shall be adopted by the department or the department’s designee and become final unless remanded for reconsideration or alternated in accordance with Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(h) The department shall maintain a library of decisions that shall be made available to any person, including the parties to administrative actions during discovery.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 14. Effective January 1, 1998.)



55491

The director may issue to each agent a separate license card for each processor represented by the agent.

(Enacted by Stats. 1967, Ch. 15.)



55492

Any agent that displays a void or expired license card is guilty of a misdemeanor.

(Enacted by Stats. 1967, Ch. 15.)



55493

Each agent shall show his license upon the request of any interested person.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Processor’s License

55521

A person shall not act as a processor or a cash buying processor unless he has first obtained a license as provided in this chapter or in Section 56574.

(Amended by Stats. 1979, Ch. 871.)



55522

Every person, before acting as a processor or a cash buying processor, shall file an application with the director for a license to so act. The application, unless it is an application for a conjunctive processor’s license pursuant to Section 56574, shall be accompanied by the application fee which is prescribed by Article 16 (commencing with Section 55861) of this chapter.

(Amended by Stats. 1979, Ch. 871.)



55522.5

(a) It is unlawful for a licensee that has changed its legal entity to do any of the following:

(1) Continue to operate after the change.

(2) Purchase or handle any farm product from a person who had a farm product contract with the former licensee at the time of the change in entity without notifying that person, in writing, of the change in entity.

(3) Use any invoice, contract, or other document associated with the purchase, consignment, or brokerage of any farm product that identifies the former licensee unless the new entity is conspicuously identified on the same invoice, contract, or other document as the entity responsible for the transaction.

(b) The new entity shall notify the director in writing of the change in legal entity within 15 days of the change. The new legal entity shall, before it conducts business that requires a license, obtain a new license for the business.

(c) Notwithstanding subdivision (b), if a licensee conducts business without a new license as a result of a change of legal entity, it may, within 120 days of the change, upon a showing of no substantial change in financial resources and liabilities, petition the director to grant a new license retroactive to the first day of the month during which the change occurred, and the director may grant the license with retroactive effect upon a finding that doing so would be consistent with the purposes of this chapter. Upon granting the petition, the director shall (1) require the licensee to pay an additional fee in an amount that will cover the expenses of the department in the matter, but not to exceed the fee for a new license, (2) place conditions on the license that are consistent with the purposes of this chapter as the director deems appropriate, and (3) require the licensee to pay an amount, for deposit in the Farm Products Trust Fund, equal to the amount that would have been required had the license been obtained in accordance with subdivision (b).

(Amended by Stats. 1991, Ch. 733, Sec. 1.)



55522.6

(a) If the Secretary of State suspends the corporate status of any licensee or if the corporate status is forfeited, the license is revoked by operation of law. The former licensee shall provide written notice of the suspension or forfeiture to the director, and to each person with whom it has a farm product contract, within 15 days of the date the Secretary of State mails the notice of suspension or forfeiture.

(b) The former licensee, may, upon a showing of no substantial change in financial resources and liabilities, and within 90 days of the suspension or forfeiture of corporate status, petition the director for an order to reissue its license formerly held under this chapter. If the corporate status has been reinstated by the Secretary of State, the director may reissue the license if the director finds that doing so would be consistent with the purposes of this chapter. As a condition to reissuing the license, the director may (1) require the former licensee to undertake such financial guarantees, including the filing and maintaining bonds, as the director deems necessary to protect the interests of contracting parties, and (2) impose conditions on the license that are consistent with the purposes of this chapter as the director deems appropriate.

(Added by Stats. 1991, Ch. 733, Sec. 2.)



55523

(a) Each application shall state all of the following:

(1) The full name of the applicant.

(2) If the applicant is a firm, exchange, association, or corporation, the full name of each member of the firm or the names of the officers of the exchange, association, or corporation.

(3) The principal business address of the applicant in this state.

(4) The name of every person who is authorized to receive and accept service of summons for the applicant.

(5) A release authorizing the department, during consideration of the application and for the duration of licensure, to have access to and obtain financial information from both of the following:

(A) The applicant’s files with credit reporting agencies.

(B) The applicant’s files with banks, savings and loan associations, or any other financial institutions with whom the applicant has done business in the past or with whom the applicant intends to do business during the year of licensure.

(6) A notice signed by the applicant or the applicant’s representative that the department may obtain criminal record information during the course of a licensing investigation or upon presentation with a reasonable basis to believe the licensee has been convicted of a crime. An applicant whose application is incomplete shall be given written notice that a failure to complete the application within 60 calendar days shall result in denial of the application.

(b) The documents and information procured pursuant to this section shall be considered the records of a consumer and shall not be construed to be a public record. The documents and information shall remain confidential, except in actions brought by the department to enforce this division, or as a result of the issuance of a subpoena in accordance with Section 1985.4 of the Code of Civil Procedure. The unauthorized release of the documents received from the Department of Justice or the information contained in those documents, is a misdemeanor.

(Amended by Stats. 2000, Ch. 768, Sec. 1. Effective January 1, 2001.)



55523.1

In addition to the other requirements of this chapter, each application for a license, except for an application for a cash buying processor license, shall include an affidavit in which the applicant affirms that he or she is current in making all payments required under undisputed contract agreements, and that he or she will do all of the following:

(a) Abide by all provisions of this chapter and Chapter 7 (commencing with Section 56101).

(b) Prepare and retain financial records adequate to document all transactions with suppliers.

(c) Prepare and retain current financial information, including, but not limited to, profit and loss statements and a balance sheet that presents fairly the financial condition as of the end of the applicant’s most recent fiscal year.

The affidavit shall be on a form prescribed by the secretary and shall be submitted under penalty of perjury.

(Amended by Stats. 1996, Ch. 620, Sec. 2. Effective January 1, 1997.)



55523.2

Any balance sheet or financial information prepared, retained, or submitted as required by this chapter that shows the applicant to be in an unsound financial condition that impairs the ability to pay farm products creditors in full for farm products received or handled is sufficient grounds to deny the application for license or the renewal of a license. The denial of the application for a license or renewal of a license relating to an unsound financial condition shall include a notice and an opportunity for a hearing.

(Amended by Stats. 1996, Ch. 620, Sec. 3. Effective January 1, 1997.)



55523.3

(a) If the secretary is not satisfied that an applicant or licensee is financially responsible, the secretary may, in lieu of denying, suspending, or revoking the license, accept an irrevocable guarantee of the obligations of the licensee to all California farm product creditors. The irrevocable guarantee may include a personal or corporate guarantee, a certificate of deposit, a bank letter of credit, or a surety bond, as determined to be appropriate by the secretary, and shall be in an amount that is at least sufficient to pay for the licensee’s obligations at the time the guarantee is issued. The guarantee shall be for any period, in any form, and in any amount that the secretary may, from time to time, require. The secretary may, as a condition of accepting and maintaining the guarantee, require the guarantor to supply financial information to the secretary at times and to the extent the secretary deems advisable.

(b) A guarantee placed with the secretary pursuant to subdivision (a) shall support an action in a court of competent jurisdiction by a farm products creditor for obligations of the licensee to the creditor and by a state officer for the obligations of the licensee to the state related to transactions subject to the guarantee.

(c) An irrevocable guarantee accepted by the secretary pursuant to this section shall not operate as a release for purposes of Section 55637.

(Amended by Stats. 2012, Ch. 465, Sec. 1. Effective January 1, 2013.)



55523.4

If at any time the secretary has cause or reason to believe that any applicant or licensee is in an unsound financial condition so as to impair his or her ability to pay farm products creditors in full for farm products received or handled, or for any reason the secretary deems advisable, the secretary may require an applicant or licensee to file with him or her a balance sheet or statement of financial position that presents fairly the financial condition of the licensee. The financial statement, if not prepared by a public accountant or certified public accountant, shall be on a form prescribed by the secretary and shall be submitted under penalty of perjury. Any balance sheet submitted that does not provide the information required by the secretary may be rejected until the information is provided.

(Amended by Stats. 1996, Ch. 620, Sec. 4. Effective January 1, 1997.)



55523.5

Failure to file a financial statement as required by this chapter or to comply with the affidavit requirements of Section 55523.1 is a violation of this chapter.

(Amended by Stats. 1996, Ch. 620, Sec. 4.5. Effective January 1, 1997.)



55523.6

Any financial statement submitted to the secretary pursuant to this chapter is confidential and shall not be divulged except at a hearing before the secretary or under subpoena, if necessary, for the proper determination of any court proceedings.

(Amended by Stats. 1996, Ch. 620, Sec. 5. Effective January 1, 1997.)



55524

The department shall accept or deny an application within 90 calendar days of receipt of a completed application. The department may deny, condition, suspend, or revoke a license issued pursuant to this chapter upon any of the following grounds and in the manner provided in this chapter:

(a) Upon one flagrant violation, as determined by the department, or repeated violations, by the holder or applicant, of any one or combination of the sections of this division or under any one or combination of the regulations promulgated by the department under the authority of this division.

(b) Upon one flagrant violation, as determined by the department, or repeated violations, by a holder’s or applicant’s agent, employee, or contractor, or of an organization or entity in which the holder or applicant holds a significant financial interest, of any one or combination of the sections of this division or any one or combination of the regulations promulgated under this division under circumstances where the holder or applicant knew or should have known and failed to take reasonable measures to prevent the violation or failed to report the violation to the department on learning of the violation.

(c) On the conviction of the holder or applicant of a crime that includes as one of its elements the financial victimization of another person. However, if the licensee was licensed prior to January 1, 1998, and the department knew of, or was on notice of, the conviction, that conviction may not form the basis of a discipline under this subdivision.

(d) On the grounds of a false or misleading statement by a holder or applicant that the holder or applicant knew or should have known to be false or misleading, directed to any official of any government concerning the scope of any indicia of authority, including, but not limited to, the holder’s or applicant’s license associated with the holder’s or applicant’s business, the standards under which the indicia was authorized, the contents of the application for licensure, or the holder’s or applicant’s relationship to the indicia.

(e) On the grounds that a holder or applicant, or a holder’s or applicant’s agency, employee, or contractor, or an organization or entity in which a holder or applicant holds a significant financial interest, deceived a grower in any material matter. Deception, for purposes of this subdivision, does not require scienter, but requires active misrepresentation where the actor knew the representation to be false or where the actor should have known, with due consideration, that he or she did not know whether or not the representation was true or false.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 19. Effective January 1, 1998.)



55524.5

(a) The Legislature finds there to be a substantial nexus between the conduct specified in Section 55524 and an applicant’s or holder’s fitness for licensure.

(b) The department shall not dismiss an action where a violation, however minor, has been established. The department shall not dismiss an action because the applicant or holder establishes factors in mitigation.

(c) However, the department may impose discipline other than denial or revocation of the license. As an alternative to revocation of a license, the department may stay a revocation subject to terms for a period of probation. As an alternative to denial the department may issue a license subject to conditions. Terms of probation or terms of conditional licensure may include, but are not limited to, a requirement of restitution, payment for extra audits, immediate revocation on a new violation, or any other terms that respond to the particular violations or circumstances found.

(d) Once a finding of a violation has been made, the department may consider the following factors in assessing the appropriate level of discipline:

(1) The relative isolation or infrequency of the conduct.

(2) Whether the conduct was a part of a pattern or practice.

(3) Whether the actor had been warned before.

(4) Whether the actor considered the consequences of the conduct.

(5) Whether the actor reasonably relied on others.

(6) The severity of the consequences.

(7) The mens rea of the actor.

(8) In the case of a criminal conviction, evidence of rehabilitation.

(9) The total licensing history.

(e) The following factors shall not be considered in assessing the appropriate level of discipline:

(1) The social or economic contributions of the applicant or holder.

(2) General testimonials as to good character and worthiness to be licensed.

(3) Economic hardship on the licensee.

(4) “Mercy of the court” pleas in connection with criminal convictions, pattern or practice violations, or deception.

(5) In the case of a felony criminal conviction, the department shall not consider rehabilitation unless the convicted person has a valid certificate of rehabilitation.

(Added by Stats. 1997, Ch. 696, Sec. 20. Effective January 1, 1998.)



55524.75

(a) If an application for a license indicates, or the department determines during the application review process, that the applicant was issued a license that was revoked within the preceding two years, the department shall cease any further review of the application until two years have elapsed from the date of the revocation. The cessation of review shall not constitute a denial of the application for the purposes of this chapter, or any other provision of law.

(b) If an application for a license indicates, or the department determines during the application review process, that the applicant had previously applied for a license and the application was denied within the last year, the department shall cease further review of the application until one year has elapsed from the date of the notification of the denial or from the effective date of the decision and order of the department upholding a denial. The cessation of review shall not constitute a denial of the new applicant for purposes of this chapter, or any other provision of law.

(c) Nothing in subdivision (a) or (b) prohibits the department from taking into account the basis for denial or revocation in considering any new application subsequent to the elapse of the applicable period of prohibition.

(Added by Stats. 1997, Ch. 696, Sec. 21. Effective January 1, 1998.)



55525

The applicant shall satisfy the department of the applicant’s character, responsibility, and good faith in seeking to carry on the business that is stated in the application.

(Amended by Stats. 1997, Ch. 696, Sec. 22. Effective January 1, 1998.)



55525.75

(a) The withdrawal of an application for a license after it has been filed with the department does not deprive the department of its authority to institute or continue a proceeding against the applicant or to enter an order denying the license, unless the department consents in writing to the withdrawal.

(b) The expiration or forfeiture by operation of law of a license, or its forfeiture or cancellation by order of the department or by order of a court of law, or its surrender without the written consent of the department, does not deprive the department of its authority to institute or continue a disciplinary proceeding against the holder upon any ground provided by law or to enter an order revoking the license or otherwise taking disciplinary action against the holder.

(c) Any action brought by the department against an applicant or holder does not abate by reason of the sale or other transfer of ownership of the business that is a party to the action, except with the written consent of the department.

(d) Nothing in this division or in any other provision of this code deprives the department of the authority to settle or adjudicate a disposition of a case other than by revocation or denial. The department or the department’s designee may compromise with the applicant or holder in a written stipulation and order. The department may, following a hearing, order probation on terms and conditions as determined by the department. The authority conferred by this subdivision shall include, but is not limited to, the authority to order payment of amounts determined owing to California farm product creditors, the authority to dismiss an action on the department’s own initiative, the authority to order administrative penalties, the authority to order a respondent to pay for heightened audit scrutiny, the authority to suspend a license for a period of years, or any combination of remedies other than final revocation or denial of a license.

(Amended by Stats. 2012, Ch. 465, Sec. 2. Effective January 1, 2013.)



55527.5

Any person who is adjudicated liable for payment of a claim for farm products which arose out of the conduct of a business licensed or required to be licensed under this chapter or Chapter 7 (commencing with Section 56101), and who has not made full settlement with all producer-creditors, shall not be licensed by the director as a principal for four years from the date of the adjudication.

(Amended by Stats. 1987, Ch. 662, Sec. 9.)



55527.6

(a)  Licensees or applicants for a license shall be required to furnish and maintain an irrevocable guarantee in a form and amount satisfactory to the secretary if, within the preceding four years, the secretary determines that they have done any of the following:

(1) Engaged in conduct which demonstrates a lack of financial responsibility, including, but not limited to, delinquent accounts payable, judgments of liability, insolvency, or bankruptcy.

(2) Failed to assure future financial responsibility unless an irrevocable guarantee is provided.

(3) Otherwise violated this chapter which resulted in license revocation.

(b) The irrevocable guarantee may include a personal or corporate guarantee, a certificate of deposit, a bank letter of credit, or a surety bond, as determined to be appropriate by the secretary.

(c) The guarantee shall not be less than ten thousand dollars ($10,000) or 20 percent of the annual dollar volume of business based on farm product value returned to the grower, whichever is greater, as assurance that the licensee’s or applicant’s business will be conducted in accordance with this chapter and that the licensee or applicant will pay all amounts due farm products creditors.

(d) The secretary, based on changes in the nature and volume of business conducted by the licensee, may require an increase or authorize a reduction in the amount of the guarantee, but in no case shall the guarantee be reduced below ten thousand dollars ($10,000). A licensee who is notified by the secretary to provide a guarantee in an increased amount shall do so within a reasonable time as specified by the secretary. If the licensee fails to do so, the secretary may, after a notice and opportunity for a hearing, suspend or revoke the license of the licensee.

(Amended by Stats. 2013, Ch. 76, Sec. 69. Effective January 1, 2014.)



55528

(a) The department shall notify the applicant or holder in writing of the department’s decision to bring charges to deny or revoke a license.

(1) The notice shall inform the applicant or holder of the charges against him or her, of the department’s proposed disciplinary action, and of his or her rights under this chapter.

(2) The notice shall be served by certified mail to the applicant’s or holder’s last known address.

(3) The notice shall be mailed to the applicant or holder at least 30 calendar days in advance of the impending action.

(b) The department’s proposed action shall become final unless the applicant or holder appeals prior to the end of the notice period by submitting a notice of defense to the department in a form specified by the department. The notice shall be transmitted to the department in a form that is written, including, but not limited to, by facsimile.

(c) If the department receives a timely notice of defense, the department shall schedule a hearing within 90 calendar days of receipt of the notice of defense. Pending the final decision at the conclusion of the hearing, a revocation shall be stayed.

(d) Proceedings for the revocation or denial of a license issued under this chapter shall be conducted by hearing officers appointed for that purpose by the department. The department may elect to use hearing officers employed by the Office of Administrative Hearings. The hearing officers shall be independent of the Market Enforcement Bureau, but may be employees of the department. The hearing officers shall be qualified administrative law judges.

(e) Proceedings shall be conducted generally in accordance with the provisions of Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. However, proceedings need not conform strictly to any “rules of court” adopted as regulations by the Office of Administrative Hearings to guide the conduct of hearings conducted by the Office of Administrative Hearings. The department has all power granted by Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(1) The sole parties to the proceedings shall be the department and the applicant or holder. Third party intervention shall not be permitted. The disputes, claims, and interests of third parties shall not be within the jurisdiction of the proceedings. However, nothing in this paragraph prohibits any interested party from submitting an amicus brief if the hearing officer requests written briefs.

(2) The validity of a department regulation or order shall not be within jurisdiction of the proceedings.

(3) Law and motion matters shall be handled by the assigned hearing officer.

(4) The hearing officer may not enter into settlement discussions.

(5) The hearing officer may not issue sanctions.

(f) In all proceedings conducted in accordance with this section, the standard of proof to be applied is the preponderance of the evidence. When the department seeks to revoke an existing license, the department shall have the burden of proof and the burden of producing evidence.

(g) Decisions following a hearing shall be adopted by the department or the department’s designee and become final unless remanded for reconsideration or alternated in accordance with Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(h) The department shall maintain a library of decisions that shall be made available to any person, including the parties to administrative actions during discovery.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 27. Effective January 1, 1998.)



55530

Each licensed processor shall post his license, or a copy of it, in his office or salesroom in plain view of the public.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Sale of Farm Products by Weight

55581

If any farm product is sold to and purchased by any processor on the basis of weight, such product shall be weighed by a weighmaster licensed under the laws of this state, and a certificate as to such weight issued by him shall be delivered to the seller by the processor or by the weighmaster as agent for the processor. Settlement for such product shall be made on the basis of the weight which is shown on the certificate.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 8 - Processors

55601

Every processor shall pay for any farm product which is delivered to the processor at the time and in the manner which is specified in the contract with the producer. If no time is set by such contract, or at the time of delivery, then the processor shall pay for the farm product within 30 days of the delivery or taking possession of such farm product.

(Enacted by Stats. 1967, Ch. 15.)



55601.1

Section 55601.5 shall be known, and may be cited as, the “Clare Berryhill Grape Crush Report Act of 1976.”

(Added by Stats. 1996, Ch. 604, Sec. 1. Effective January 1, 1997.)



55601.3

Upon the following, the processor shall notify the seller, on a form to be prescribed by the department, as to the requirements set forth in Sections 55601 and 55881:

(a) Upon delinquency of a contract.

(b) If payment is not made within 30 days when the contract does not specify time of payment or if there is no contract.

(c) If payment is not made within 30 days when the contract is oral, irrespective of the agreed time of payment.

The processor shall have the burden of proof as to the timely delivery of such a notice.

Such a notice shall only be required as to the first contract between any particular seller and processor during any one calendar year.

(Added by Stats. 1977, Ch. 400.)



55601.4

Notwithstanding the provisions of Section 55601, every processor who purchases livestock for slaughter shall make full payment of such livestock, by the transfer of collected funds to the seller’s account, within two business days from the delivery of such livestock to the processor.

For purposes of this section, “business day” means any day which is a business day under the provisions of Section 9 of the Civil Code.

(Added by Stats. 1979, Ch. 497.)



55601.5

(a) (1) Notwithstanding Section 55461, on or before January 10 of every year, every processor who crushes grapes in this state shall furnish to the secretary, on forms provided by the secretary, a report that includes all of the following:

(A) The total number of tons of grapes purchased by the processor in this state during the preceding crush within each grape-pricing district, broken down by total tons purchased, variety, and price, including any bonuses or allowances, and sugar calculations.

(B) The total number of tons of grapes purchased by the processor in this state in nonrelated purchases during the preceding crush within each grape-pricing district, broken down by total tons purchased, variety, and price, including any bonuses or allowances, and sugar calculations.

(C) The total number of tons of each variety of grape crushed within each grape-pricing district and the average sugar content of each variety within each grape-pricing district.

(D) The total number of tons of grapes purchased and crushed that are expected, as of the date of reporting by the processor, to be marketed as grape concentrate. In reporting tons purchased and crushed that are expected to be marketed as grape concentrate, processors may estimate equivalent tonnage. In estimating the equivalent tonnage, the processor shall include all equivalent tons crushed for the production of grape concentrate for wine and all other purposes marketed outside the state and the equivalent tons crushed for the production of grape concentrate for all purposes other than wine marketed within the state. In determining the estimated equivalent tons, processors shall make their best estimate of the gallons of concentrate per ton of grapes crushed based upon the Brix level of the grapes used in concentrate production.

(2) (A) When reporting price within the category of all tonnage purchased, processors shall include grapes purchased from (i) growers for wine, wine vinegar, juice, concentrate, and beverage brandy, (ii) another processor only if that processor was also the grower of the grapes, (iii) growers that are considered separate entities from the processor operation, or (iv) growers or other processors, but not by the reporting processor; and shall exclude (i) material other than grapes, and defects, or other weight adjustments deducted from the gross-weight ticket, (ii) any raisin-distilling material, (iii) grapes grown by the processor from vineyards that are not considered separate entities, (iv) grapes purchased from other processors that were previously purchased from growers, or (v) grapes crushed to grower accounts or crushed for other wineries. If several varieties were packaged together and purchased for one price, the processor shall report the average price per ton as one mixed lot, and when reporting crush information, shall report individual variety and tonnage information.

(B) When reporting price within the category of nonrelated purchases, processors shall exclude tonnage of grapes purchased from a grower if, during the reporting year (i) the grower or an affiliate of the grower, or both the grower and the affiliate of the grower, owned, directly or indirectly, at least 5 percent of the indicia of ownership or voting authority of the processor, (ii) the processor or an affiliate of the processor, or both the processor and the affiliate of the processor, owned, directly or indirectly, at least 5 percent of the indicia of ownership or voting authority of the grower, or (iii) the processor or an affiliate of the processor, or both the processor and the affiliate of the processor, provided long-term financing to the grower in exchange for rights or options to purchase a significant portion of the grower’s harvest.

(b) On or before February 25 of every year, each processor who crushes grapes in this state shall furnish to the secretary information concerning the final prices, including any bonuses or allowances, paid by variety and grape-pricing district to all growers holding reference price contracts in effect prior to January 1, 1977, which payments have not been reported on January 10.

(c) (1) The secretary may not release or otherwise make available any information furnished by an individual processor under this section, except in proceedings brought against the processor by the secretary for the purpose of enforcing this section, or except in the case of a producer who holds any reference price-grape purchase contract, to whom the secretary may furnish, upon request and at a reasonable cost, the information needed to verify the reference price, including any bonuses or allowances, set forth in the contract.

(2) The secretary shall not release or otherwise make available any information furnished by an individual processor under this section to any other division of the department except in accordance with a subpoena issued in accordance with Section 1985.3 of the Code of Civil Procedure.

(3) The secretary shall release only aggregate figures for grapes crushed that are expected to be marketed as grape concentrate and shall not include information by district, types, or variety.

(d) The secretary shall enforce the collection of the information and, on or before February 10 of each year, shall publish a preliminary summary report on the preceding crush. The report shall include all of the following information:

(1) The weighted average price paid on the basis of the prices, including any bonuses or allowances, reported and average sugar content for each grape variety purchased within each grape-pricing district.

(2) The total number of tons of grapes crushed and the average sugar content for each grape variety within each grape-pricing district.

(3) Each price category paid, separated by sugar calculations, if any, and the percentage each represents of the total for each variety within each grape-pricing district.

(4) Commencing with the report for the 1997 crush, in a separate and independent table without affecting or modifying existing tables, by weighted average price only, nonrelated purchases, by variety within each grape-pricing district excluding any bonuses, allowances, sugar calculations, and tonnage.

(e) On or before March 10 of each year, the secretary shall publish a final summary report, which shall contain all of the data furnished by the processors on or before January 10 and on or before February 25 of each year covering purchases under reference price contracts. The secretary may publish an addendum or supplemental report when reasonably necessary to correct any erroneous or misleading information contained in the annual report required by this section.

(f) The forms provided to processors by the secretary pursuant to this section shall provide for the separate reporting of grapes used by a processor (1) as distilling material and (2) for both beverage brandy and other than beverage brandy. A processor shall report all grapes used as distilling material by variety. The secretary, in determining the weighted average price paid for each grape variety purchased within each grape-pricing district, shall not include the prices paid for grapes of any variety used as distilling material for other than beverage brandy in determining the weighted average price. The secretary’s report shall include a separate summary regarding grapes used by processors as distilling material.

(g) All grape purchase contracts entered into on or after January 1, 1977, shall provide for a final price, including any bonuses or allowances, to be set on or before the January 10 following delivery of the grapes purchased. Any grape purchase contract entered into in violation of this subdivision is illegal and unenforceable. For the purpose of this section, a grape purchase contract shall not include any existing supply contract between a nonprofit cooperative association and a commercial processor.

(h) (1) If the department reasonably believes that a processor has failed, refused, or neglected to provide the information required by this section, or if the department finds apparent discrepancies in the information reported, the department may audit or investigate in accordance with Article 11 (commencing with Section 55721) or proceed in accordance with Article 5 (commencing with Section 55522.5), except as specified in paragraph (6). Injunctive relief under Section 55921 shall issue only upon a finding by a court of competent jurisdiction that a processor has done any of the following:

(A) Refused to submit required information after the department provides reasonable notice to the processor of the processor’s obligations and rights under this chapter.

(B) Misreported a fact, knowing that fact to be false, or in reckless disregard for whether the fact was true.

(2) Both the refusal to submit after the provision of reasonable notice and the misreporting of a fact under the circumstances set forth in this subdivision shall constitute violations of this chapter. Neither a refusal to submit nor a misreporting of a fact under this subdivision shall be prosecuted pursuant to Article 18 (commencing with Section 55901) or subject to civil penalties under Article 19 (commencing with Section 55921).

(3) In the case of misreporting in any action authorized by this section, it shall be a defense for a processor to rely on information provided to the processor by a producer with respect to whether a purchase is a related purchase.

(4) In the case of a refusal to report or misreporting, the department shall not commence an audit or investigation, other than a routine audit based on scientifically proven random sampling methods, without first disclosing to the processor being audited or investigated any and all information that constitutes the department’s belief that the processor has not complied, including the identities of all persons providing information on potential violations to the department.

(5) Anonymous complaints, unattributable information, or undocumented information shall not constitute reasonable belief and shall not be the basis for any investigation or audit action brought under this section. The department shall inform the processor of its reasons for auditing.

(6) No action shall be taken pursuant to Article 5 (commencing with Section 55522.5), Article 18 (commencing with Section 55901), or Article 19 (commencing with Section 55921) based on the reporting of grape concentrate pursuant to subparagraph (D) of paragraph (1) of subdivision (a).

(i) For purposes of this section, the following definitions shall apply:

(1) “Affiliate” or “affiliated with” means a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control of another person. For the purposes of this paragraph, “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of any person.

(2) “Estimated equivalent tons,” when used in the context of reporting tons purchased and crushed that will be marketed as grape concentrate, shall be determined by use of the following formulas:

(A) Gallons of concentrate (approximately 20° Brix) produced divided by 40 equals equivalent tons.

(B) Gallons of concentrate (approximately 68° Brix) divided by 170 equals equivalent tons.

(3) “Grape-pricing district” means a district used by the federal-state cooperative market news services, as provided in Section 58231.

(4) “Long-term financing” means financing that by its terms is due over a period of more than one year, or more than 180 days if there is a purchase agreement between a grower and a processor, or if there is a farming agreement where the purchase price is on a per-acre basis.

(5) “Person” includes an individual, partnership, corporation, limited liability company, firm, company, or other entity.

(6) “Purchase” means the taking by sale, discount, negotiation, mortgage, pledge, lien, issue or reissue, gift, or any other voluntary transaction creating an interest in property. For purposes of this paragraph, “sale” shall consist of the passing of title from the seller to the buyer for a price.

(Amended by Stats. 1999, Ch. 199, Sec. 1. Effective January 1, 2000.)



55601.6

(a) To provide funds to carry out Section 55601.5, each processor who crushes more than 100 tons of grapes in California shall pay to the secretary the amount determined by the secretary to be necessary to cover these costs, but not to exceed ten cents ($0.10) per ton of grapes received for crushing, fresh weight equivalent, during each marketing season beginning July 1 and ending the following June 30. However, five cents ($0.05) per ton of grapes received for crushing, or one-half of the fee if the fee is less than ten cents ($0.10), shall be paid by the processor who crushes grapes and five cents ($0.05) per ton of grapes received for crushing, including any grapes produced by the processor, or one-half of the fee if the fee is less than ten cents ($0.10), shall be paid by the processor who crushes grapes and may be deducted from moneys owed to the producer.

(b) The amount of the fee shall be paid to the secretary on or before January 10 of each year on all grapes received for crushing through December 15. The amount of the fee on any grapes received for crushing after December 15 shall be paid to the secretary on or before June 30 of that marketing season.

(c) The secretary may fix the fee at a lesser amount and may adjust the fee from marketing season to marketing season.

(d) Any processor who crushes grapes who fails, neglects, or refuses to pay the required fee shall be in violation of this chapter. Any processor who crushes grapes shall not be entitled to pass the penalty on to the producer of the grapes.

(e) If the secretary conducts an acreage survey pursuant to Section 55613, the secretary may increase the fee charged pursuant to subdivision (a) by not more than four cents ($0.04) per ton of grapes received for crushing, fresh weight equivalent, to cover costs of the survey. The same ratio of payment between processor and producer shall be maintained if the fee is increased pursuant to this subdivision.

(f) The fee authorized by subdivision (a) for the reports required to be prepared by the secretary pursuant to Section 55601.5 and the increase in that fee authorized by subdivision (e) for the survey authorized by Section 55613 shall be established by the secretary so as to generate only the amount of revenue that the secretary reasonably anticipates will be needed to cover the cost incurred by the secretary in gathering and producing the reports required by Section 55601.5, in conducting the survey authorized by Section 55613, and in conducting related enforcement activities. The funds generated by the fees authorized by this section shall be used only for the purpose of gathering the information and producing the reports required to be prepared by the secretary pursuant to Section 55601.5 and conducting the survey authorized by Section 55613.

(g) All moneys received under this section shall be deposited in the State Treasury to the credit of the Department of Food and Agriculture Fund.

(Amended by Stats. 1997, Ch. 135, Sec. 2. Effective July 28, 1997.)



55601.7

Notwithstanding Section 55461, every processor who handles freestone peaches for freezing and drying in California shall furnish to the director, on or before December 10 of each year, and every processor who handles walnuts, raisins, or prunes in California annually shall furnish to the director, on or before August 31 of each year, on forms provided by the director, the reporting information specified below showing the number of tons purchased by the processor in that marketing season. In the report, the tonnage shall be broken down by at least major varieties and weighted average price paid for the tonnage acquired (including any bonuses or allowances) and may contain other information required by the director, including, but not limited to, the following:

(a) For walnuts, including inshell acquisitions and shelling stock acquisitions, the color, size, percentage of edible yield, and percentage of offgrade.

(b) For raisins, the percentage of mold, moisture content, sand, offgrade, or micro-organisms on offgrade acquisitions.

(c) For prunes, by size and percentage offgrade.

(d) For freestone peaches, by type of utilization on a fresh weight basis and percentage of offgrade.

The above reporting shall be on a statewide basis.

(Amended by Stats. 1984, Ch. 713, Sec. 1.)



55601.8

(a) The secretary shall not release, or otherwise make available, any information furnished by a cooperative or an individual processor under Section 55601.7 or this section, including information relating to the weighted average prices paid, except in proceedings brought against the processor by the secretary for the purpose of enforcing this section.

(b) The secretary shall (1) enforce the collection of the information required in Section 55601.7, (2) on or before January 15, publish a summary report for freestone peaches used for freezing and drying and, (3) on or before October 20, publish a summary report for walnuts, raisins, and prunes, reflecting the statistics derived from the processor reports. The summary reports shall include summaries of all information required to be furnished to the secretary.

(c) The secretary may dispense with the reporting requirements and his or her duties to enforce the collection of this information and the publishing of summary reports if the secretary determines that the same or similar information is made public information within the same time periods of subdivision (b) by any federal or state committee or organization responsible for regulating the handling of any of the commodities subject to this section.

(d) (1) To provide funds to carry out Section 55601.7 and this section, each processor, including agricultural cooperatives, subject to these reporting requirements shall pay to the secretary the amount determined by the secretary to be necessary to cover these costs, but not to exceed twelve cents ($0.12) per fresh ton for freestone peaches, twelve cents ($0.12) per dry ton for raisins and prunes, and twelve cents ($0.12) per inshell dry ton for walnuts handled by the processor during each marketing season.

(2) (A) The amount of the fee for freestone peaches used for freezing and drying shall be paid to the secretary on or before December 10 for all freestone peaches used for freezing and drying received from April 1 through November 30.

(B) The amount of the fee for any freestone peaches used for freezing and drying received from December 1 to March 31, inclusive, shall be paid to the secretary on or before May 1 of the next marketing season.

(C) The amount of the fee shall be paid to the secretary on or before May 1 of each year for all other commodities received from September 1 to March 31, inclusive.

(D) The amount of the fee for any other commodity received from April 1 to August 31, inclusive, shall be paid to the secretary on or before September 1 of the next marketing season.

(3) The secretary may fix the fee at a lesser amount and may adjust the fee from marketing season to marketing season. Any processor who fails, neglects, or refuses to pay the required fee is in violation of this chapter. Any such processor shall not pass the penalty on to the producer of the commodity.

(4) All funds received under this subdivision shall be deposited in the State Treasury to the credit of the Department of Food and Agriculture Fund.

(e) If the secretary finds that any processor has failed, refused, or neglected to provide the information required by this section, the secretary may proceed in accordance with Article 11 (commencing with Section 55721).

(f) Any cooperative subject to the reporting provisions of this section shall, in lieu of reporting prices, report all advances and other payments made as of the reporting date and its good faith estimate of the market value of the commodity for the crop year.

(g) The willful failure of any processor to report to the secretary, as required by this section, is a violation of this chapter and is a separate and distinct violation of this chapter for each day the processor fails to meet the reporting requirements.

(h) For the purpose of Section 55601.7 and this section, “marketing season” means the crop year that runs from September 1 to August 31, inclusive, for walnuts, raisins, and prunes, and the crop year that runs from April 1 to March 31, inclusive, for freestone peaches.

(Amended by Stats. 1997, Ch. 135, Sec. 3. Effective July 28, 1997.)



55602

Every processor except a licensed winegrower, that purchases for freezing any farm product from the producer of the farm product on a packout basis shall promptly upon completion of the processing of each lot or day’s delivery inform the producer of the results obtained.

(Amended by Stats. 1967, Ch. 807.)



55603

If a specific grade or quality is a condition of a packout basis contract between the producer and the processor, such grade or quality shall be determined at the completion of the processing.

(Amended by Stats. 1967, Ch. 807.)



55604

Every contract between a processor and a producer which covers the purchase of any farm product on a packout basis shall designate the price to be paid for each grade purchased.

(Amended by Stats. 1967, Ch. 807.)



55604.1

Where the processor is operating under continuous United States Department of Agriculture inspection, the United States Department of Agriculture grade determination shall be accepted as final in accounting to the producer.

Where the processor is not operating under continuous United States Department of Agriculture inspection, any dispute as to grade shall be settled by lot inspection to be made by the United States Department of Agriculture. In the event any lot is shipped within 30 days of processing, the processor shall draw representative samples in accordance with United States Department of Agriculture sampling procedures, and the samples shall be held for a period of not less than 30 days from the date of processing for the inspection if necessary.

(Added by Stats. 1967, Ch. 807.)



55604.2

The provisions of Section 55581 of the Agricultural Code and Section 12713 of the Business and Professions Code do not apply to farm products purchased and accounted for on a packout basis, pursuant to this section.

(Added by Stats. 1967, Ch. 807.)



55605

Every processor, except a licensed winegrower, that receives any farm product from the producer of the farm product for processing on a consigned basis shall promptly make and keep a correct record which shows in detail all of the following with reference to the processing, handling, storage, and sale of such farm product:

(a) The name and address of the consignor.

(b) The date received.

(c) The quantity received.

(d) The size of the containers into which the finished product is packed.

(e) The grade and quality of the finished product.

(f) The price which is obtained from the sale of the finished product.

(g) An itemized statement of costs and charges which the processor paid in connection with the processing, handling, storage, and sale of the farm product. Any services rendered for which charges are made, if not filed with the director, shall be charged at cost, if not covered by a written contract. Cost-supporting data shall be available for verification.

(Amended by Stats. 1976, Ch. 632.)



55606

If the processor has entered into a contract with two or more producers or consignors, which provides that the returns for any farm product which is handled and sold for the account of such producers or consignors shall be pooled on a definite basis as to grade or quality, or both, during a specific period of time, then the processor shall render a true account of sale which shows the net average pool return on each grade and quality from the sales that are made, which shows in detail all charges in connection with the handling, processing, and selling of such farm product. The processor shall keep a correct record of such sales and charges.

(Amended by Stats. 1967, Ch. 807.)



55607

Every processor shall keep accurate books and records which show the name and address of any producer that is selling and making delivery of any farm product to him, including the dates of deliveries, the quantities of the farm product which is delivered, and the agreed price to be paid for such farm product. If no agreed price has been arrived at, or a method for determining it agreed upon, such agreed price shall be considered the value of such product as of date of delivery. For the purpose of ascertaining such value and in addition to other evidence, reference may be had to price quotations from the federal-state market news service.

(Enacted by Stats. 1967, Ch. 15.)



55608

Accurate grading and weight receipts shall be given by all processors to each producer, or his agent, upon each and every delivery. Each receipt shall state all of the following:

(a) The date of the receipt.

(b) The name and address of the producer.

(c) The name of the processor.

(Enacted by Stats. 1967, Ch. 15.)



55609

Not later than five days after demand, the processor shall give to every such producer so requesting a full and complete statement of such producer’s account, which shows all of the following:

(a) The entire quantities of the product which has been delivered by the producer.

(b) The grades of the product which has been delivered by the producer.

(c) The amount which is owing for every lot and for the total amount of the product which has been delivered by the producer.

(Enacted by Stats. 1967, Ch. 15.)



55609.1

Remittance in full of the amount which is realized from such sales, including all collections, overcharges, and damages, less the agreed commission and other charges, together with a complete account of sales, shall be made to the consignor within 10 days after receipt of the moneys by the consignee, unless otherwise agreed in writing.

The burden of proof is upon the consignee to prove the correctness of his accounting as to any transaction which may be questioned.

(Added by Stats. 1976, Ch. 632.)



55610

A processor, in order to prevent loss or economic waste, may resell or redeliver any raw product purchased and received from the producer of the raw product to another processor for the purpose of processing and such act is not an act which requires licensing pursuant to Chapter 7 (commencing with Section 56101) of this division. The processor who resells or redelivers any raw product remains liable to the producer for the full value of the raw product.

(Amended by Stats. 1979, Ch. 871.)



55611

All records required to be kept under this chapter shall be kept for a period of four years.

(Added by Stats. 1976, Ch. 632.)



55613

(a) If the secretary determines by February 1 of any year, commencing in 1992, that an acreage survey of the grape crop is desired by the processors and producers of grapes for wine, and if the producers and processors of grapes for raisins and the producers and packers of grapes for fresh market use agree to pay their proportionate share of the cost of the survey, as determined by the secretary, the secretary shall conduct the survey. The secretary shall implement subdivision (e) of Section 55601.6 to fund the wine industry’s proportionate costs of the survey. If an acreage survey is conducted, the results of the survey shall be printed and made available on or before May 30 of the year in which it is conducted.

(b) The department shall reimburse any processor or producer of grapes for wine to cover the costs incurred by any of those persons to fund the wine industry’s proportionate share of an acreage survey in 1991, from funds collected pursuant to subdivision (e) of Section 55601.6.

(c) For purposes of this section, “acreage survey” means an accumulation of plant removals, new plantings, and graftings to provide reliable information on the changing character of the state’s grape industry. This information shall be tabulated for each county and on a statewide basis and for each variety of grapes.

(Amended by Stats. 1996, Ch. 737, Sec. 4. Effective January 1, 1997.)






ARTICLE 9 - Producer’s Lien

55631

Every producer of any farm product that sells any product which is grown by him to any processor under contract, express or implied, in addition to all other rights and remedies which are provided for by law, has a lien upon such product and upon all processed or manufactured forms of such farm product for his labor, care, and expense in growing and harvesting such product. The lien shall be to the extent of the agreed price, if any, for such product so sold. If there is no agreed price or a method for determining it which is agreed upon, the extent of the lien is the value of the farm product as of the date of the delivery. Any portion of such product or the processed or manufactured forms of such product, in excess of the amount necessary to satisfy the total amount owed to producers under contract, shall be free and clear of such lien.

(Amended by Stats. 1979, Ch. 969.)



55631.5

Notwithstanding Section 55461, a nonprofit cooperative association acting as a producer bargaining association may assert producer’s lien rights for, or on behalf of, its members.

(Added by Stats. 1986, Ch. 1109, Sec. 2.)



55632

This producer’s lien attaches on all of such delivered product from the date of delivery of such farm product or any portion of it by a producer to any processor.

(Enacted by Stats. 1967, Ch. 15.)



55633

The producer’s lien is a preferred lien prior in dignity to all other liens, claims, or encumbrances except the following:

(a) Labor claims for wages and salaries for personal services which are rendered by any person to any processor in connection with such processing business after the delivery of any such product for processing.

(b) The lien of a warehouseman as provided by Division 7 (commencing with Section 7101) of the Uniform Commercial Code.

(Amended by Stats. 1979, Ch. 969.)



55634

Every lien which is provided for in this article is on every farm product and any processed form of the farm product which is in the possession of the processor without segregation of the product. For purposes of this chapter, any and all farm products or processed form of farm products deposited by a processor with a warehouse, whether or not warehouse receipts are given as security to a lender, shall be considered as being in the possession of the processor and subject to the lien.

(Amended by Stats. 1986, Ch. 1109, Sec. 3.)



55635

The lien of a producer, unless sooner released by payment or by security which is given for the payment as provided in this article, attaches from the date of delivery of the product, or if there is a series of deliveries, it attaches from the date of the last delivery.

(Amended by Stats. 1986, Ch. 1109, Sec. 4.)



55636

If suit is commenced by any such producer to enforce any lien, such lien shall remain in effect until one of the following occurs:

(a) The payment of the agreed price or the value of such product.

(b) Deposit of the amount of the lien or claims with the clerk of the court in which any such action is pending.

(c) The final determination of such court proceeding.

(Amended by Stats. 1979, Ch. 969.)



55637

Any lien on any product or processed product may, however, be released, to the extent the value of the claim upon such product is secured, by a surety bond or a cash deposit or other security given as provided in this article. Any producer may also release any lien which is possessed by him upon payment being made to him for the agreed or reasonable value of the product which is so sold and delivered, or upon arrangements being made for such payment which are satisfactory to the producer.

(Enacted by Stats. 1967, Ch. 15.)



55638

It is unlawful for any processor to remove, from this state or beyond his ownership or control, any farm product which is delivered to him, or any processed form of the farm product, to which any of the liens provided for in this chapter has attached, except for any of such product or processed product as may be in excess of a quantity on hand which is of a value that is sufficient to satisfy all existing liens. Furthermore, this section shall not prohibit the sale of any farm product or processed form of the product to which such a lien has attached, so long as the total proceeds of the sale are used to satisfy obligations to producers which are secured by a lien established pursuant to this chapter.

(Amended by Stats. 1979, Ch. 969.)



55638.5

The director, within 15 days of the filing of a verified complaint by a producer, shall investigate any charge that a purchaser of a farm product to which a lien has attached has removed any farm product, or any processed form of a farm product, in violation of Section 55638.

(Added by Stats. 1986, Ch. 1109, Sec. 5.)



55639

Any processor that desires to secure a release of any or all of such liens on any product or processed product may do so in any of the following ways:

(a) By paying the agreed or actual value of any farm product which is purchased by such processor within 20 days from the date of delivery of the farm product unless the date of payment is otherwise agreed upon in writing or such payment is secured other than by lien.

(b) By depositing with the director a surety bond which is executed by such processor as principal and by a surety company which is qualified and authorized to do business in this state as surety in an amount which equals the current market value of the product or processed product which is intended by such processor to be sold or otherwise disposed of, as such value may appear by the sworn statement of such processor in accordance with quotations from the federal-state market news service or other evidence which is satisfactory to the director. The bond shall be conditioned that if the processor fails to pay up to the amount of such bond the lawful claims of all producers whose liens have been released by the bond, within 35 days after date of the bond, the surety shall be liable to and shall pay to the state on behalf of such claimants all such lawful claims as may be covered by the amount of the bond, together with costs of suit if an action is filed on the bond.

(c) By depositing with the director a cash sum in lawful money of the United States which is expressly set apart by an instrument in writing that is signed by the processor for the purpose of guaranteeing to the extent of such sum, payment of all existing claims of producers whose liens are released by the deposit, within 35 days from the date of such deposit. The director shall be named in such instrument as trustee to carry out the purpose and intent of the instrument.

(d) By designating, setting apart, and depositing in a public warehouse a quantity of any processed farm products and indorsing over to the director and delivering to him the warehouse receipt for such products for the purpose of guaranteeing to the extent of the value of such deposit, payment within 35 days from the date of such deposit, all existing claims of producers and labor claimants whose liens are released by it.

(e) By securing a release from the director after payment in full for such farm product.

(Enacted by Stats. 1967, Ch. 15.)



55640

If all lawful claims of the producers have been paid in accordance with this article by any processor, any product which is released by such action may be sold, transported, or otherwise disposed of.

(Enacted by Stats. 1967, Ch. 15.)



55641

If a bond, cash deposit, or security is given to the director by any processor as provided in this article, such processor may sell, transport, or otherwise dispose of the product or processed product to the value which is represented by such security as such value may appear by the sworn statement of such processor in accordance with quotations from the federal-state market news service or other evidence satisfactory to the director.

(Enacted by Stats. 1967, Ch. 15.)



55642

The director may accept such bond, if approved by him, and such other security. If the claims or any of them are not paid in accordance with the condition of such security, the director may, on proof being made to his satisfaction of the amounts which are due such claimants, pay all such unpaid claims insofar as possible out of the deposit money, or proceeds from any sale made by him of any securities or processed products which are given as security.

(Enacted by Stats. 1967, Ch. 15.)



55643

If a bond has been given as security, the director shall notify the principal and surety of any default on the part of the principal under the bond, and make demand for payment on behalf of such unpaid claimants. If payment is not made, the director may take any legal action he may deem necessary to enforce payment under such bond.

(Enacted by Stats. 1967, Ch. 15.)



55644

If the director has received warehouse receipts for any processed product as security, and the processor giving them has failed to pay the claims in accordance with the terms of such security, the director may sell such security with or without notice, and in such manner as he shall determine.

(Enacted by Stats. 1967, Ch. 15.)



55645

All claims in relation to payment shall have equal standing and payment shall be prorated if necessary among the claimants.

(Enacted by Stats. 1967, Ch. 15.)



55646

This article does not prevent the director if in his opinion the rights of all of the claimants are fully protected, as provided for in this article, from issuing a certificate in the name of the department and signed by him which releases any specific lot or quantity of any product or processed product from all liens of the claimants. No security which is held by the director shall, however, be released by him to any processor unless and until it is made to appear to his satisfaction that all claims have been fully paid, or that the rights of all of the claimants are fully protected.

A fee of five dollars ($5) shall be paid to the director for issuing any certificate or release which is provided for in this section.

(Enacted by Stats. 1967, Ch. 15.)



55647

This article does not impair or affect the right of any claimant that possesses a lien to maintain a personal action to recover such debt against a processor, either in an action to foreclose his lien or in a separate action. He is not required to state in his affidavit to procure an attachment that his demand is not secured by a lien.

(Enacted by Stats. 1967, Ch. 15.)



55648

The judgment, if any, which is obtained by the plaintiff in such personal action, or personal judgment which is obtained in such lien action, does not impair or merge any lien right or claim which is held by such plaintiff. Any money, however, which is collected on the judgment shall be credited on the amount of such lien or claims in any action which is brought to enforce the lien or in any action which is filed pursuant to this article by the director.

(Enacted by Stats. 1967, Ch. 15.)



55649

In an action that is filed by any such lien claimant, the defendant processor may file with the court in which the action is pending a surety bond in an amount that is sufficient to cover the demand of plaintiff’s complaint, including the costs, whereupon the court may order the release of a portion or the whole of any product or processed product upon which the lien of plaintiff has attached.

(Amended by Stats. 1982, Ch. 517, Sec. 234.)



55650

Such processor may also, on motion duly noticed, introduce evidence to the court before whom any such action is pending to the effect that he has sufficient security or money on deposit with the director to protect the lien or other rights of plaintiff. If he does so, the court may order the release of a portion or the whole of such product upon which the lien of plaintiff is attached, and deny to plaintiff any recovery in such action. Such action by the court does not, however, prejudice any other rights or remedies which are possessed by the plaintiff.

(Enacted by Stats. 1967, Ch. 15.)



55651

The plaintiff in an action which is brought to foreclose any of the liens which are provided for in this article may, in a proper case, and upon proper allegations, secure an injunction against the processor in accordance with the provisions of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure to restrain the doing of any acts on the part of such processor which are designed to or which would, in effect, remove any processed product in his possession or under his control and upon which valid liens exist, beyond the process of the court, to plaintiff’s injury.

(Enacted by Stats. 1967, Ch. 15.)



55652

If in a court proceeding to foreclose such lien, it is found and determined by the court that there is no cash, bond, or other deposit placed with the director as security for the payment of any of the lien claims as set out in the complaint, the judgment of foreclosure shall be against a sufficient quantity in value of such farm product or processed product in the possession or under the control of the defendant processor, as may be necessary to satisfy such claim or render judgment and declare forfeited any bond which is deposited in the court by such processor to secure the lawful claims of the plaintiff as determined by the court.

(Enacted by Stats. 1967, Ch. 15.)



55653

All actions filed by the director or producers against any processor for the foreclosure of the liens or other security which are provided for in this article may be consolidated by the court and all persons that are necessary to a determination of such action may be made parties to such actions. Any judgment which is rendered shall determine the lawfulness of the amount of each claim as represented by the pleadings.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 10.5 - Liens on Livestock Sold or Delivered to Meatpackers

55701

As used in this article, the following definitions shall apply:

(a) “Livestock” means any cattle, sheep, swine, goat, or any horse, mule, or other equine, whether living or dead.

(b) “Meatpacker” means an establishment where livestock are either slaughtered, the carcasses thereof are prepared, or meat is processed and where state or federal inspection is maintained.

(Added by Stats. 1979, Ch. 497.)



55702

(a) Except as otherwise provided in this section, any person who sells or furnishes livestock to a meatpacker, shall have a lien, not dependent upon possession, on the livestock and upon the identifiable proceeds and products thereof, for the unpaid part of the purchase price, or for the unpaid value of the livestock at the time of the transfer of possession if no purchase price has been agreed upon. The lien shall commence on the date of the transfer of possession of the livestock to the meatpacker and shall have priority over all other liens upon, and security interests in, the livestock and the identifiable proceeds and products thereof, without regard to the time of attachment or perfection of such other liens or security interests and shall remain a lien upon the livestock and the identifiable proceeds and products thereof notwithstanding sale, exchange, or other disposition thereof.

(b) Notwithstanding the provisions of subdivision (a), a buyer in the ordinary course of business, as that term is defined in paragraph (9) of subdivision (b) of Section 1201 of the Commercial Code, shall take free of such lien even though the buyer knows of the existence of the lien.

(c) Notwithstanding the provisions of subdivision (a), the lien shall cease to be of any force or effect after the expiration of 21 days from the date of delivery of the livestock unless a notice of lien is filed pursuant to subdivision (e), in which case the lien shall remain effective as long as such notice shall remain effective.

(d) No person shall have a lien pursuant to subdivision (a) to the extent that the person shall have made the livestock available to the meatpacker on credit terms.

(e) Any person selling or delivering livestock who claims a lien under this article shall file a statement with the Secretary of State and a copy thereof with the director, both within 21 days after delivery of the livestock to the meatpacker. The statement shall be in writing, verified by the oath of the person filing, and shall contain all of the following:

(1) The name and address of the person filing.

(2) A statement of the amount demanded by the person filing the statement after deducting all credits and offsets.

(3) The name and address of the meatpacker who received the livestock.

(4) A description of the livestock delivered to the meatpacker and the date of delivery.

(5) A statement that the amount claimed is a true and bona fide existing debt as of the date of the statement.

(6) A statement that the amount claimed is a true and bona fide existing debt as of the date on which payment was due for the livestock.

(f) Every statement that is filed shall be accompanied by the fees required by Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code in the case of a financing statement not on the standard form and shall remain effective for a period of five years from the date of filing.

(Amended by Stats. 2006, Ch. 254, Sec. 77. Effective January 1, 2007.)



55703

Except as provided in this section, any lien created under Section 55702 shall continue in force for a period of five years from the date of filing of the notice of lien. The lien shall cease at the expiration of five years unless the claimant thereof, or his assignee, or successor in interest, brings suit to foreclose the lien, in which case the lien continues in force until such lien foreclosure suit is finally determined and closed. If such foreclosure proceeding is not prosecuted to trial within two years after the commencement thereof, the court may in its discretion dismiss the foreclosure suit.

The plaintiff in any such lien foreclosure suit may have the property upon which such lien subsists attached, as provided in the Code of Civil Procedure.

Any number of persons claiming liens under this article may join in the same action and when separate actions are commenced, the court may consolidate them. Whenever the sale of the property subject to any lien or liens provided for in this article, under the judgment or decree of foreclosure of such lien or liens, results in a deficiency of proceeds, the proceeds shall be divided pro rata among the lien claimants whose liens are established, regardless of the order in which the liens were created or the order in which the suits to foreclose same were commenced, and the judgment or decree for the deficiency may be docketed against the party personally liable therefor and his sureties, in the same manner and with the same effect as in actions for the foreclosure of security interests.

Nothing contained in this article shall be construed to impair or affect the right of any person to whom any debt may be due for livestock sold or delivered to maintain a personal action to recover such debt against the person liable therefor, or his sureties, either in connection with a suit to foreclose the lien or in a separate action. Any person bringing such personal action may take out a separate attachment therefor, notwithstanding his lien or the amount of his debt. In the affidavit to procure an attachment pursuant to such personal action, such person shall state that the attachment is made pursuant to this section, and the judgment, if any, obtained by the plaintiff in such personal action shall not be construed to impair or merge any lien held by such person under this article. Any money collected on such personal judgment shall be credited on the amount of such lien in any action brought to enforce the lien.

(Added by Stats. 1979, Ch. 497.)



55704

Any rights or remedies granted to a person who sells livestock pursuant to this article, are in addition to any other rights or remedies provided by law for such seller.

(Added by Stats. 1979, Ch. 497.)






ARTICLE 11 - Examinations and Audits of the Books and Records of Licensees

55721

(a) If, in the opinion of the department, there appears to be reasonable grounds for investigating a complaint or notification made under the provisions of this chapter, the department shall investigate the complaint or notification. In the course of the investigation, if the department determines that violations of this chapter are indicated other than alleged violations specified in the complaint or notification that served as the basis for the investigation, the department may expand the investigation to include the additional violations.

(b) In the opinion of the department, if an investigation substantiates the existence of violations of this chapter, the department may cause a complaint to be issued.

(c) The investigation may include, but shall not be construed to require, examinations and audits of the books and records of any processor that pertain to the solvency of the processor of, or to the purchase of, or to the handling and accounting for, any farm product that is purchased or received on a pack-out or other basis from the producer of the farm product. The department may examine and audit all pertinent books, records, weight certificates, receipts, ledgers, journals, papers, contracts, bank statements, canceled checks and other documents of the processor that show or tend to show facts regarding the financial condition and the number and status of accounts of growers and others that are doing business with the processor.

(Amended by Stats. 1997, Ch. 696, Sec. 31. Effective January 1, 1998.)



55722

If the examination discloses evidence of any violation of this chapter, the department may issue a complaint detailing the charges and the discipline sought in accordance with this chapter.

(Amended by Stats. 1997, Ch. 696, Sec. 32. Effective January 1, 1998.)



55722.5

(a) An aggrieved grower or licensee with a complaint that is not subject to the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181 et seq.) or the federal Perishable Agricultural Commodities Act, 1930 (7 U.S.C. Sec. 499a et seq.) may seek resolution of that complaint by filing a complaint with the department within nine months from the date a complete account of sales was due. The complaint shall be accompanied by two copies of all documents in the complainant’s possession that are relevant to establishing the complaint, a filing fee of one hundred dollars ($100), and a written denial of jurisdiction from the appropriate federal agency unless the commodity involved clearly does not fall under either the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181 et seq.) or the federal Perishable Agricultural Commodities Act, 1930 (7 U.S.C. Sec. 499a et seq.). Within five business days of receipt of a signed and verified complaint, the filing fee, and the denials of federal jurisdiction, the department shall serve the verified complaint on the respondent. Service shall be by certified mail. The department, the secretary, the department’s employees, the department’s agents, the boards and commissions associated with the department, their employees or agents, and the State of California are not parties to the dispute in a proceeding brought under this section.

(b) The respondent served shall answer within 30 calendar days of service. The respondent’s response shall include two copies of all relevant documentation of the transactions referred to in the verified complaint.

(c) Within 30 calendar days of receipt of the answer, the department shall issue to both parties a written factual summary on the basis of the documents that have been filed with the department.

(d) If a settlement is not reached within 30 calendar days after the department’s summary is issued, the department, on request of the claimant or respondent and upon payment of a filing fee of three hundred dollars ($300), shall schedule alternate dispute resolution, to commence within 90 calendar days. The department shall serve both parties with a notice of hearing, which sets out the time, date, street address, room number, telephone number, and name of the hearing officer. Service of the notice of hearing shall be by certified mail.

(e) The alternate dispute resolution shall proceed as follows:

(1) The hearing shall be conducted by hearing officers in accordance with standard procedures promulgated by the American Arbitration Association or other acceptable alternative dispute resolution entities.

(2) The hearing officers shall be familiar with the type of issues presented by those claims, but need not be attorneys.

(3) The sole parties to the proceedings shall be the complainant and the respondent.

(4) The disputes, claims, and interests of the department or the State of California are not within the jurisdiction of the proceedings.

(5) The validity of a regulation of the department or order promulgated pursuant to this code is not within the jurisdiction of the proceedings.

(6) Law and motion matters shall be handled by the assigned hearing officer.

(7) The hearing officer has no authority to enter into settlement discussions except upon stipulation of the parties involved.

(8) The parties may represent themselves in propria persona or may be represented by a licensed attorney at law. A party may not be represented by a representative who is not licensed to practice law.

(9) To the extent of any conflict between any provision of Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code and this article, this article shall prevail.

(10) The hearing officer may order a review of records or an audit of records by a certified public accountant. The review or audit shall be conducted under generally accepted auditing standards of the American Institute of Certified Public Accountants, and upon completion of the review or audit the nature and extent of the review or audit shall be disclosed to the parties by the auditor in the audit report. The audit report shall disclose the number of transactions reviewed and the rationale for selecting those transactions. The department shall advance the costs of the audit or review of records, but the hearing officer shall apportion the costs at the conclusion of the hearing. The department shall pursue repayment in accordance with the hearing officer’s apportionment and may bring an action in a court of competent jurisdiction to recover funds advanced. Nothing in this subdivision shall be construed to require the department to pursue any specific remedy or to prohibit the department from accepting a reasonable repayment plan.

(f) The hearing officer shall render a written decision within 60 days of submission of the case for decision. In addition to rendering a written finding as to what is owed by whom on the substantive allegations of the complaint, the hearing officer shall decide whether or not to order the full cost of the alternative dispute resolution proceeding, and in what ratio or order the losing party is to pay the costs of the proceeding. For these purposes, the cost of the alternative dispute resolution proceeding does not include the filing fee, the parties’ attorney fees, or expert witness fees. The hearing officer may also award a sanction against a complainant for filing a frivolous complaint or against a respondent for unreasonable delay tactics, bad faith bargaining, or resistance to the claim, of either 10 percent of the amount of the award or a specific amount, up to a maximum of one thousand dollars ($1,000). Any sanction award shall not be deemed to be res judicata or collateral estoppel in any subsequent case in which either the complainant or respondent are charged with filing a frivolous complaint, unreasonable delay tactics, bad faith bargaining, or resistance to the claim. The department may consider the written decision of the hearing officer in determining any related licensing action. The written decision of the hearing officer may be introduced as evidence at a court proceeding.

(g)  Nothing in this section prohibits the parties to the dispute from settling their dispute prior to, during, or after the hearing.

(h)  Nothing in this section alters, precludes, or conditions the exercise, during any stage of the proceedings provided by this chapter, of any other rights to relief a party may have through petition to a court of competent jurisdiction, including, but not limited to, small claims court.

(Amended by Stats. 2010, Ch. 382, Sec. 1. Effective January 1, 2011.)



55724

(a) Every licensee shall prepare and preserve the accounts, records, and memoranda required by this chapter which shall fully and correctly disclose all transactions involved in his business. Licensees shall keep records which are adapted to the particular business that the licensee is conducting and in each case such record shall fully disclose all transactions in the business in sufficient detail as to be readily understood and audited. Minimum records required under this chapter are:

1. A record of cash received.

2. A record of cash disbursed.

3. A general ledger or its equivalent.

4. A record of amounts due California producers.

5. A record of amounts due others.

(b) Every licensee shall prepare and preserve records and memoranda required by this chapter which shall fully and correctly disclose the true ownership and management of such business.

(Added by Stats. 1976, Ch. 632.)



55725

The failure or refusal of any licensee to produce and make available to the director any books or records requested pursuant to this article, or otherwise to obstruct the examination or audit, is sufficient ground to suspend or revoke the license issued pursuant to this chapter.

(Added by Stats. 1986, Ch. 942, Sec. 2.)






ARTICLE 12 - Investigations and Hearings

55741

The department, upon its own motion, may, or upon the verified complaint of any interested party and within 30 days of the filing of that complaint, shall, commence to investigate, examine, or inspect any of the following:

(a) A transaction that involves the failure of the processor to make payment for any farm product within the time that is specified for payment in the contract of sale and purchase between the producer and the processor, in accordance with the terms of the contract or in accordance with this chapter.

(b) A transaction that involves the failure of a processor who contracts to harvest a producer’s crop to fulfill the terms of the contract.

(c) A charge that a processor may be insolvent or in an unsound financial condition.

(Amended by Stats. 1997, Ch. 696, Sec. 34. Effective January 1, 1998.)



55742

Except as otherwise provided in Section 55743 or 55744, if the complaint is a bona fide dispute that involves any of the following, the department has no jurisdiction to act upon the complaint if the processor or complainant within 10 days after receiving notice of the filing of the verified complaint has notified the department of his or her election to submit the dispute to alternative dispute resolution procedures in accordance with the provisions of a written contract:

(a) The rejection of any farm product.

(b) The failure or refusal to accept and pay for any farm product that is bought or contracted to be bought from a producer by a processor.

(c) The failure or refusal by the processor to furnish or provide boxes or other containers, or hauling, harvesting, or any other service that is contracted to be done by the processor in connection with the acceptance, harvesting, or other handling of the farm product.

(d) The terms and conditions of the written contract.

(Amended by Stats. 1997, Ch. 696, Sec. 35. Effective January 1, 1998.)



55743

The jurisdiction that is otherwise reserved to the department in this chapter, however, is restored for the purposes of this chapter if the authorities responsible for the alternative dispute resolution procedures, without reasonable cause, fail, refuse, or neglect to adjudicate the matter of dispute within 90 days from the date of the notification to the department.

(Amended by Stats. 1997, Ch. 696, Sec. 36. Effective January 1, 1998.)



55744

The department also has jurisdiction over any such complaint or dispute if the processor has failed to perform in accordance with any alternative dispute resolution procedure award that is made in accordance with the terms of the written contract.

(Amended by Stats. 1997, Ch. 696, Sec. 37. Effective January 1, 1998.)



55745

Any verified complaint filed with the department pursuant to this chapter shall be filed not later than nine months from the date a complete account of sales was due. This period, however, does not include the length of time it takes to secure a written letter of denial from the federal agencies responsible for administering the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181, et seq.) or the federal Perishable Agricultural Commodities Act, 1930 (7 U.S.C. Sec. 499a et seq.).

(Added by renumbering Section 55751 by Stats. 1997, Ch. 696, Sec. 45. Effective January 1, 1998.)






ARTICLE 14 - Contempt

55811

If any person in any proceedings before the director disobeys or resists any lawful order or refuses to respond to a subpoena, or refuses to take the oath or affirmation as a witness or thereafter refuses to be examined, or is guilty of misconduct during a hearing or so near the place of a hearing as to obstruct the proceeding, the director shall certify the facts to the superior court in and for the county where the proceedings are held.

(Enacted by Stats. 1967, Ch. 15.)



55812

The court shall thereupon issue an order which directs the person to appear before the court and show cause why he should not be punished as for contempt. The order and a copy of the certified statement shall be served on the person. Thereafter the court shall have jurisdiction of the matter.

(Enacted by Stats. 1967, Ch. 15.)



55813

The same proceedings shall be had, the same penalties may be imposed, and the person charged may purge himself of the contempt in the same way, as in the case of a person who has committed a contempt in the trial of a civil action before a superior court.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 16 - Fees

55861

(a) Except as otherwise provided in this article or in Section 56574, each applicant for a license shall pay to the department a fee in accordance with the schedule in subdivision (b), except that an agent shall pay fifty-five dollars ($55) for each license period of the principal.

(b) The amount of the fee due each year from the applicant shall be determined by the annual dollar volume of business based on the value of the farm products that is returned to the grower, as follows:

(1) For a dollar volume of less than twenty thousand dollars ($20,000), the fee shall be one hundred thirty-six dollars ($136).

(2) For a dollar volume of twenty thousand dollars ($20,000) and over, but less than fifty thousand dollars ($50,000), the fee shall be two hundred dollars ($200).

(3) For a dollar volume of fifty thousand dollars ($50,000) and over, but less than two million dollars ($2,000,000), the fee shall be three hundred dollars ($300).

(4) For a dollar volume of two million dollars ($2,000,000) and over, the fee shall be four hundred dollars ($400).

(c) The department may reevaluate the fee structure based on operating costs. The fees shall adequately cover the costs to fully administer and operate the program in an effective and efficient manner.

(Amended by Stats. 2010, Ch. 382, Sec. 2. Effective January 1, 2011.)



55861.5

The fees provided by Section 55861 are maximum fees. The secretary may fix those fees at a lesser amount, and may adjust those fees from time to time, whenever the secretary finds that the cost of administering this chapter can be defrayed with those below-maximum fees. The secretary may appoint an advisory committee of producers and licensees to provide guidance in establishing those fees or may rely on input from any similar advisory committee already assembled by the secretary.

(Amended by Stats. 2010, Ch. 382, Sec. 3. Effective January 1, 2011.)



55862

(a) (1) If any processor does not apply for the renewal of a preexisting license on or before the date of expiration of the license, a penalty of twenty-five dollars ($25) shall be added to the fee provided for under Section 55861 or 55861.5. That penalty shall be paid within 30 days immediately following the license expiration date . Payment of the penalty shall entitle the applicant to 60 days from the date of the penalty payment to complete the application. If the application is not completed within that time, the application shall be denied and all fees retained by the department.

(2) If the penalty described in paragraph (1) is not paid within the 30-day period, any application for renewal of a preexisting license shall be treated as a new application.

(b) A new applicant shall have 60 days from the date of filing the application form and payment of the fee to complete the application. After the 60-day period has elapsed, if the application remains incomplete, the application may be denied and the application fee may be retained by the department.

(Amended by Stats. 1999, Ch. 198, Sec. 3. Effective January 1, 2000.)



55862.7

(a) If any person is found to be operating a business without the license required by Section 55521, or failed to pay a fee in accordance with the schedule in subdivision (b) of Section 55861, that person shall pay to the secretary double the amount of the license fee due pursuant to this chapter.

(b) In addition to subdivision (a), if any person is found to be operating a business within the past five years without a license required by Section 55521, or failed to pay the fees in accordance with the schedule in subdivision (b) of Section 55861, that person shall pay to the secretary an amount equal to three times that portion of the fees that were not paid for the last five years the business has operated.

(Amended by Stats. 2012, Ch. 465, Sec. 4. Effective January 1, 2013.)



55863

Any person that has applied for and obtained a license pursuant to this chapter may apply for and secure a license under Chapter 7 (commencing with Section 56101) by filing an application which is accompanied by a fee determined by the dollar volume of business based on the value of the farm products that is returned to the grower or licensee, as follows:

(a) For a dollar volume of less than fifty thousand dollars ($50,000), the fee shall be fifty dollars ($50).

(b) For a dollar volume of fifty thousand dollars ($50,000) and over, but less than two million dollars ($2,000,000), the fee shall be one hundred forty-five dollars ($145).

(c) For a dollar volume of two million dollars ($2,000,000) and over, the fee shall be two hundred dollars ($200).

This license shall be known as a “conjunctive license.”

(Amended by Stats. 1986, Ch. 537, Sec. 2. Effective August 21, 1986.)



55863.5

Any person who has applied for and obtained a license as agent, in the manner and upon the payment of the fee which is set forth in Section 55861, whose principal has applied for and obtained a conjunctive dealer's, commission merchant's, broker's, or cash buyer’s license, as the case may be, shall be deemed to be licensed to represent his principal under Chapter 7 (commencing with Section 56101) of this division, and no other fee shall be required of such agent.

(Added by Stats. 1972, Ch. 667.)



55864

All fees which are collected pursuant to this chapter shall be paid into the State Treasury monthly and shall be credited to the Department of Agriculture Fund and, except as otherwise provided in Section 55433, shall be expended in carrying out this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 17 - Violations

55872

It is a violation of this chapter if the applicant, or licensee, has failed or refused to pay for any farm product at the time and in the manner which is specified in the contract with the producer, or as is otherwise provided in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



55873

It is a violation of this chapter if the applicant, or licensee, has rejected, without reasonable cause, or has refused to accept, without reasonable cause, any farm product which is bought or contracted to be bought from a producer by such applicant or licensee, or failed or refused, without reasonable cause, to furnish or provide boxes or other containers, or hauling, harvesting, or any other service which is contracted to be done by the licensee in connection with the acceptance, harvesting, or other handling of such farm product which is bought or handled or contracted to be bought or handled.

(Enacted by Stats. 1967, Ch. 15.)



55874

It is a violation of this chapter if the licensee has knowingly employed an agent without causing the agent to comply with the licensing requirements of this chapter which are applicable to agents.

(Enacted by Stats. 1967, Ch. 15.)



55875

It is a violation of this chapter if the licensee has failed or refused, upon demand, to permit the director or his agents to make the investigations, examinations, or audits as provided in this chapter, or that the licensee has removed or sequestered any books, records, or papers necessary to any such investigations, examinations, or audits, or has otherwise obstructed them.

(Enacted by Stats. 1967, Ch. 15.)



55876

It is a violation of this chapter if the applicant, or licensee, has otherwise violated any provision of this chapter or Chapter 7 (commencing with Section 56101) of this division.

(Enacted by Stats. 1967, Ch. 15.)



55877

It is a violation of this chapter if the licensee licensed as a cash buying processor has bought or otherwise taken title to, or possession of, any farm product from the producer of the farm product, except by cash payment to the producer, at the time of obtaining such possession or control, of the full agreed price.

(Amended by Stats. 1979, Ch. 871.)



55878

The failure or refusal of a processor to make payment for any farm product within the time which is specified for such payment in the contract of sale and purchase between the producer and the processor, and in accordance with the terms of the contract, is a violation of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



55879

It is a violation of this chapter if the applicant or licensee has failed or refused to render a true and correct account of sales or make settlement thereon or to pay for farm products received on consignment within the time and in the manner required by this chapter.

(Added by Stats. 1967, Ch. 807.)



55880

It is a violation of this chapter if the licensee or applicant has failed or refused to file with the director a schedule of his charges for services in connection with any farm product which is handled on account of, or as agent for another. Any services rendered for which charges are made, if not filed with the director, shall be charged at cost, if not covered by a written contract. Cost-supporting data shall be available for verification.

(Added by Stats. 1976, Ch. 632.)



55881

Under a contract for the purchase or handling of any farm product, any delinquent payment of money under this chapter shall also include a late charge of 5 percent per month of the unpaid balance calculated on a daily basis for the period of the delinquency for the first month and an additional 1 percent per month of the unpaid balance calculated on a daily basis for the remaining period of the delinquency. Any such late charge shall be payable to the person from whom the farm product was purchased, unless the person waives, in writing, his right to such payment. Such waiver shall be valid and effective only when given after a delinquency has occurred.

This section does not affect the time of payment provided for in this chapter or in any contract for the purchase or handling of any farm product.

(Added by Stats. 1977, Ch. 400.)



55882

It is a violation of this chapter if a licensee fails, neglects, or refuses to collect or remit any assessments that have been levied in accordance with the assessment provisions of Article 10 (commencing with Section 58921) of Chapter 1 or Article 12 (commencing with Section 59941) of Chapter 2 of Part 2 of Division 21, or Article 8 (commencing with Section 64691) of Chapter 2, Chapter 3, (commencing with Section 65500), Article 5 (commencing with Section 66621) of Chapter 4, Article 6 (commencing with Section 67101) of Chapter 5, Article 6 (commencing with Section 68101) of Chapter 6, Article 6 (commencing with Section 69081) of Chapter 7, Chapter 9.5 (commencing with Section 71000), Article 6 (commencing with Section 72101) of Chapter 10, Chapter 12.6 (commencing with Section 74701), Chapter 12.7 (commencing with Section 74801), Article 6 (commencing with Section 75131) of Chapter 13, Article 8 (commencing with Section 75631) of Chapter 13.5, Article 6 (commencing with Section 76141) of Chapter 14, Chapter 15 (commencing with Section 76201), Chapter 16.5 (commencing with Section 77001), Chapter 17 (commencing with Section 77201), Chapter 17.5 (commencing with Section 77401), Chapter 19 (commencing with Section 77701), Chapter 20 (commencing with Section 77901), Article 6 (commencing with Section 78285) of Chapter 21, or Article 6 (commencing with Section 78700) of Chapter 24, of Part 2 of Division 22.

(Amended by Stats. 2000, Ch. 768, Sec. 3. Effective January 1, 2001.)






ARTICLE 18 - Criminal Penalties

55901

(a) Except as specified in Section 55902, any misdemeanor which is prescribed by this article is punishable by a fine of not less than five hundred dollars ($500) or more than five thousand dollars ($5,000), by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(b) For a violation of the offense described in subdivision (a), the department may recover investigative costs, excluding attorneys’ fees and administrative overhead, for those charges where there has been a conviction in a court of law, or a court-supervised settlement has been reached. Nothing in this section allows the department to recover investigative costs for an administrative licensing action or any action that has not been filed in a court of law.

(c) Any person or entity responsible for investigative costs under this section shall be allowed to audit the department’s investigative costs. The audit must be performed by a third-party certified public accountant and paid for by the person or entity requesting the audit. The department shall promulgate regulations to implement this subdivision by June 1, 2002.

(Amended by Stats. 2000, Ch. 768, Sec. 4.5. Effective January 1, 2001.)



55902

It is a misdemeanor for any person subject to this chapter to act as a processor or agent without a license, and is punishable by a fine of not less than ten thousand dollars ($10,000), by imprisonment in the county jail for not more than one year, or by both the fine and imprisonment.

(Amended by Stats. 1986, Ch. 942, Sec. 9.)



55902.2

It is a misdemeanor for any person subject to this chapter to pay license fees in an amount less than that amount established under subdivision (b) of Section 55861. Any person who pays less than the amount established under subdivision (b) of Section 55861 for two or more consecutive years shall pay to the director treble the amount of the license fees due pursuant to this chapter.

(Added by Stats. 1991, Ch. 733, Sec. 3.)



55902.5

It is a misdemeanor for any person licensed as a cash buying processor to buy or otherwise take title to, or possession of, any farm product from a producer of the product, except by cash payment of the full agreed price to the producer at the time of obtaining possession or control.

(Added by Stats. 1986, Ch. 942, Sec. 9.5.)



55903

It is a misdemeanor for any person that is subject to this chapter to willfully refuse to pay for any farm product which such person purchases within 20 days after the date of the delivery of such product by the producer if he has the ability to pay and demand for payment is made, except in the case of a bona fide dispute, unless the time of payment is otherwise agreed upon in writing, or the payment of the purchase price is secured other than by a lien.

(Enacted by Stats. 1967, Ch. 15.)



55904

It is a misdemeanor for any person that is subject to this chapter to falsely deny the amount, or the validity, of any producer’s claim, or that it is due, with the intent to secure for himself, his employer or other person, any discount upon such indebtedness, or with the intent to annoy, harass, oppress, hinder, delay, or defraud the person to whom such indebtedness is due.

(Enacted by Stats. 1967, Ch. 15.)



55905

It is a misdemeanor for any person that is subject to this chapter to sell, hypothecate, sequester with intent to defraud any producer, or in any manner place or attempt to place any product upon which liens in favor of any producer have attached, beyond the control, reach, or recovery of any such claimant.

(Enacted by Stats. 1967, Ch. 15.)



55906

It is a misdemeanor for any person that is subject to this chapter to fail to comply with this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 19 - Civil Remedies and Penalties

55921

The director may bring an action to enjoin the violation or the threatened violation of any provision of this chapter or of any order which is made pursuant to this chapter in the superior court in the county in which such violation occurs or is about to occur.

There may be enjoined in one proceeding any number of defendants alleged to be violating the same provisions or orders, although their properties, interests, residences, or places of business may be in several counties and the violations separate and distinct. Any proceeding which is brought pursuant to this section shall be governed in all other respects by the provisions of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1967, Ch. 15.)



55922

(a) Any person that violates any provision of this chapter is liable civilly in the sum of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000) for each violation, to be recovered in an action by the secretary in any court of competent jurisdiction. All sums which are recovered under this section shall be deposited in the State Treasury to the credit of the Department of Food and Agriculture Fund.

(b) The department may recover investigative costs, excluding attorney’s fees and administrative overhead, for those charges where there has been a conviction in a court of law, or a court-supervised settlement has been reached. Nothing in this section allows the department to recover investigative costs for an administrative licensing action or any action that has not been filed in a court of law.

(c) Any person or entity responsible for investigative costs under this section shall be allowed to audit the department’s investigative costs. The audit shall be performed by a third-party certified public accountant and paid for by the person or entity requesting the audit. The department shall promulgate regulations to implement this subdivision by June 1, 2002.

(Amended by Stats. 2012, Ch. 465, Sec. 5. Effective January 1, 2013.)









CHAPTER 7 - Produce Dealers

ARTICLE 1 - Definitions

56101

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56102

“Agent” means any person who on behalf of any licensee receives on consignment, contracts for, or solicits for sale on commission, any farm product from a licensee or producer of such product, or who negotiates the consignment or purchase of any farm product on behalf of any licensee.

(Amended by Stats. 1979, Ch. 871.)



56103

“Broker” means any person that negotiates the purchase or sale of any farm product. A broker may not, however, handle either the farm product which is involved or the proceeds of a sale.

(Amended by Stats. 1971, Ch. 915.)



56103.5

“Cash” means coin or currency of the United States, and does not include a check or money order.

(Added by Stats. 1979, Ch. 871.)



56104

“Cash buyer” means any person who obtains title to, possession or control of, or buys or agrees to buy any farm product from a licensee or a producer by paying to the seller the full agreed price in cash at the time of obtaining possession or control, or at the time of contracting for title to, or possession or control of any farm product.

(Amended by Stats. 1979, Ch. 871.)



56105

“Commission merchant” means any person, as follows:

(a) Who receives on consignment or solicits any farm product from a licensee or producer of the product.

(b) Who accepts any farm product in trust from a licensee or the producer of the product for purposes of sale.

(c) Who sells any farm product on commission.

(d) Who handles any farm product in any way for the account of or as an agent of the consignor of the product. Any person who accepts a farm product from a licensee or the producer of such product for the purpose of sale or resale is a commission merchant, unless the person has bought, or agreed to buy, the farm product by a contract which designates the price to be paid to the seller.

(Amended by Stats. 1979, Ch. 871.)



56106

“Consignor” includes any person that ships or delivers to any commission merchant or dealer any farm product for handling, sale, or resale.

(Enacted by Stats. 1967, Ch. 15.)



56107

“Dealer” means any person who obtains title to, or possession, control, or delivery of, any farm product from a licensee or producer at a designated price for the purpose of resale, or who buys or agrees to buy any farm product from a licensee or the producer of the farm product at a designated price.

(Amended by Stats. 1979, Ch. 871.)



56108

“Established place of business” means any permanent warehouse, building, or structure which is owned in fee or leased, at which the owner or lessee carries on a legitimate permanent business in good faith, and at which a stock of any farm product is stored or kept in quantities which are usually carried and reasonably adequate to meet the requirements of the business. It does not mean any tent, temporary stand, or other temporary structure, or permanent structure which is occupied pursuant to a temporary arrangement.

(Enacted by Stats. 1967, Ch. 15.)



56109

“Farm product” includes every agricultural, horticultural, viticultural, and vegetable product of the soil, poultry and poultry products, livestock products and livestock not for immediate slaughter, bees and apiary products, hay, dried beans, honey, and cut flowers. It does not, however, include any timber or timber product, flower or agricultural or vegetable seed not purchased from a producer, any milk product which is subject to the licensing and bonding provisions of Chapter 2 (commencing with Section 61801) of Part 3 of Division 21, any aquacultural product, or cattle sold to any person who is bonded under the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181, et seq.).

(Amended by Stats. 1997, Ch. 696, Sec. 50. Effective January 1, 1998.)



56109.5

“Licensee” means any person licensed under this chapter as a broker, cash buyer, commission merchant, or dealer.

(Added by Stats. 1979, Ch. 871.)



56110

“Producer” means any person that is engaged in the business of growing or producing any farm product.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

56131

The marketing of agricultural commodities within this state is hereby declared to be affected with a public interest. The provisions of this chapter are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Enacted by Stats. 1967, Ch. 15.)



56132

The director may publish in pamphlet form as often as he thinks necessary a list of all licensees and agents that are licensed pursuant to this chapter together with all necessary regulations which concern the enforcement of this chapter.

(Amended by Stats. 1971, Ch. 915.)



56133

Any money in the Department of Food and Agriculture Fund which was derived pursuant to this chapter or Chapter 6 (commencing with Section 55401) may be expended for the administration and enforcement of these chapters and Chapter 7.5 (commencing with Section 56701), notwithstanding any other provision of law which limits the expenditure of any such money to the specific purposes or to the administration or enforcement of each of the chapters separately.

(Amended by Stats. 1984, Ch. 193, Sec. 28.)



56133.5

(a) Except pursuant to an exemption granted by the department, no person licensed under this chapter shall employ any person as an agent, or who previously was an agent, who meets any of the following criteria:

(1) Whose license has been revoked or is currently suspended.

(2) Who has committed any one flagrant or repeated violations of this chapter or Chapter 6 (commencing with Section 55401).

(3) Who failed to pay a producer’s claims for which the person, or, where the person controlled the decision to pay, the person’s employer, was liable, and which arose out of the conduct of a business licensed or required to be licensed under this chapter or Chapter 6 (commencing with Section 55401).

(4) Who has been convicted of a crime that includes as one of its elements the financial victimization of another person.

(b) The department may approve employment of any person covered by subdivision (a) if the licensee furnishes and maintains a surety bond in form and amount satisfactory to the department, but that shall not be less than ten thousand dollars ($10,000), as assurance that the licensee’s business will be conducted in accordance with this chapter and that the licensee will pay all amounts due farm products creditors. The department may approve employment without a surety bond after the expiration of four years from the effective date of the applicable disciplinary order. The department, based on changes in the nature and volume of business conducted by the licensee, may require an increase or authorize a reduction in the amount of the bond, but in no case shall the bond be reduced below ten thousand dollars ($10,000). A licensee who is notified by the department to provide a bond in an increased amount shall do so within a reasonable time to be specified by the department. If the licensee fails to do so, the approval of employment shall automatically terminate. The department may suspend or revoke the license of any licensee who, after the date given in the notice, continues to employ any person in violation of this section.

(c) The department may obtain access to a licensee’s or person’s criminal record during the course of a licensing investigation opened for other reasons or if the department is presented with a reasonable basis to believe a person or licensee satisfies any of the criteria set forth in paragraphs (1) to (4), inclusive, of subdivision (a). The Department of Justice shall furnish criminal record information to the department at the department’s request. If the information thereby obtained reveals a conviction for a crime that includes as one of its elements the financial victimization of another person, the department shall bring this to the attention of the licensee and the person by a written notice. This written notice shall set out the charges against the licensee or person, prohibit employment or revoke or deny the license effective if and when any rights to an administrative hearing have been exhausted, and set out the licensee’s or person’s rights under this section.

(d) The department may grant an exemption on presentation of substantial, clear, and convincing evidence to support a reasonable belief as to any of the following:

(1) There has been a mistake of fact or identity.

(2) The present role of the person provides no opportunity for a repeat of the prior behavior.

(3) The person has been rehabilitated.

All submissions shall be authenticated and verified under penalty of perjury. Unless the licensee or person can prove one of these three elements by substantial, clear, and convincing evidence, the department shall deny the request for exemption.

(e) (1) A licensee or person who has been identified by the department as satisfying any of the criteria set forth in paragraphs (1) to (4), inclusive, of subdivision (a) and who has not been granted an exemption by the department shall be afforded a hearing upon the licensee’s or person’s request under this chapter. The licensee or person shall not have a right of hearing if the department did not notify the employer or deny an exemption.

(2) At the hearing, the department shall have the burden to prove that any of the criteria set forth in paragraphs (1) to (4), inclusive, of subdivision (a) are satisfied by a preponderance of the evidence. It shall be the licensee’s or person’s burden to prove rehabilitation by substantial, clear, and convincing evidence.

(3) In the case of a criminal conviction, “convicted of a crime” includes a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that the department is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Sections 1203.4 and 1203.4a of the Penal Code permitting the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment. For purposes of this section or any other provision of this chapter, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, shall be conclusive evidence of the conviction.

(4) For purposes of this section or any other provision of this chapter, a certified copy of a decision and order or minutes of court in which a finding is made concerning any of the criteria set forth in paragraphs (1) to (3), inclusive, of subdivision (a), is prima facie evidence of the truth of the charge and collateral estoppel applies.

(f) The documents and information procured pursuant to this section shall be considered the records of a consumer and shall not be construed to be a public record. The documents and information shall remain confidential, except in actions brought by the department to enforce this division, or as a result of the issuance of a subpoena in accordance with Section 1985.4 of the Code of Civil Procedure. The unauthorized release of the documents received from the Department of Justice or the information contained in those documents, is a misdemeanor.

(Amended by Stats. 2000, Ch. 768, Sec. 6. Effective January 1, 2001.)



56134

Civil suits and criminal prosecutions which arise by virtue of any provision of this chapter may be commenced and tried in any of the following:

(a) The county where the product was received by the licensee or agent.

(b) The county in which the principal place of business of such licensee or agent is located.

(c) The county in which the violation of this chapter occurred.

(Amended by Stats. 1971, Ch. 915.)



56134.5

The rights, remedies, and penalties that are provided for in this chapter are in addition to any other rights, remedies, or penalties that are provided for by law, and supercede provisions of law in conflict therewith.

(Added by Stats. 1997, Ch. 696, Sec. 50.6. Effective January 1, 1998.)



56134.75

Except as otherwise provided in this chapter, Part 2 (commencing with Section 307) of the Code of Civil Procedure is applicable to, and constitutes the rules of practice in, the proceedings that are mentioned in this chapter except as insofar as they are inconsistent with the provisions of this chapter.

(Added by Stats. 1997, Ch. 696, Sec. 50.7. Effective January 1, 1998.)



56135

If any clause, sentence, paragraph, or part of this chapter is for any reason, adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this chapter, but shall be confined in its operation to the clause, sentence, paragraph, or part of this chapter which is directly involved in the controversy in which such judgment is rendered.

(Enacted by Stats. 1967, Ch. 15.)



56136

(a) No person, other than a corporate officer, licensed and employed as an agent, shall control the business of the licensee, as determined by the director.

(b) For purposes of this section, “control” includes, but is not limited to, possession, either direct or indirect, of the power to direct or cause the direction of the management and policies of the licensee.

(c) Violation of this section shall, after notice and opportunity for hearing, constitute grounds for license revocation of either, or both, the licensee or agent by the director.

(Added by Stats. 1987, Ch. 662, Sec. 13.)






ARTICLE 3 - Exceptions

56161

This chapter does not apply to or include any of the following:

(a) Any nonprofit cooperative association organized and operating pursuant to Chapter 1 (commencing with Section 54001), any nonprofit cooperative association organized and operating pursuant to any similar law of any other state, the District of Columbia, or the United States, or the agents of these organizations, except as to the activities of these organizations or agents which involve the handling of, or dealing in, any farm product of a nonmember of the organization.

(b) Any person or exchange that buys, receives, or otherwise handles any farm product as a processor, as defined in Section 55407.

(c) Any retail merchant who has a fixed or established place of business in this state. This exemption does not, however, apply to retail merchants who are also engaged in the business of selling, at wholesale, any farm product purchased from a licensee or producer. This exemption also does not apply to any transaction wherein possession of any farm product is obtained from a licensee or producer, and the farm product is sold to another person without being handled in the regular course of a retail business which is conducted at a fixed and established place.

(d) Any person who buys any farm product for his or her own use or consumption.

(e) Any person licensed as a distributor or handler under Chapter 2 (commencing with Section 61801) of Part 3 of Division 21 who purchases farm products from a dealer, broker, or commission merchant. However, this chapter applies to any such licensed person who purchases farm products from a producer.

(f) Any person licensed as a landscape contractor pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(g) Any person, not otherwise required to be licensed pursuant to this chapter, that buys or otherwise acquires possession of any farm product from, and processed by, a nonprofit cooperative association to which subdivision (a) is applicable.

(h) For the purposes of trading in cattle, any person engaged in the business of buying or selling cattle who is bonded under the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181, et seq.).

(Amended by Stats. 1997, Ch. 696, Sec. 51. Effective January 1, 1998.)



56162

This chapter does not apply to any person that buys, receives, or otherwise handles any farm product for human consumption whose business is the distribution or sale of the farm product to persons who regularly operate mobile vehicles, mobile food preparation units, or vending machines on routes and who sell the farm product directly to the consumer. However, this chapter applies to any such person who purchases farm products from a producer.

(Added by Stats. 1989, Ch. 340, Sec. 1.)






ARTICLE 4 - Licenses

56181

Except as otherwise provided in Section 55610, any person engaged in the business of buying, receiving on consignment, soliciting for sale on commission, or negotiating the sale of farm products from a licensee or producer for resale shall be licensed as provided in this chapter.

(Amended by Stats. 1979, Ch. 871.)



56182

Any person required by Section 56181 to be licensed shall file an application with the director for a license to transact business before engaging in such business. The application shall be accompanied by the application fee which is provided in Article 17 (commencing with Section 56571) of this chapter.

(Amended by Stats. 1971, Ch. 915.)



56182.5

(a) It is unlawful for a licensee that has changed its legal entity to do any of the following:

(1) Continue to operate after the change.

(2) Purchase or handle any farm product from a person who had a farm product contract with the former licensee at the time of the change in entity without notifying that person, in writing, of the change in entity.

(3) Use any invoice, contract, or other document associated with the purchase, consignment, or brokerage of any farm product that identifies the former licensee unless the new entity is conspicuously identified on the same invoice, contract, or other document as the entity responsible for the transaction.

(b) The new entity shall notify the director in writing of the change in legal entity within 15 days of the change. The new legal entity shall, before it conducts business that requires a license, obtain a new license for the business.

(c) Notwithstanding subdivision (b), if a licensee conducts business without a new license as a result of a change of legal entity, it may, within 120 days of the change, upon a showing of no substantial change in financial resources and liabilities, petition the director to grant a new license retroactive to the first day of the month during which the change occurred, and the director may grant the license with retroactive effect upon a finding that doing so would be consistent with the purposes of this chapter. Upon granting the petition, the director shall (1) require the licensee to pay an additional fee in an amount that will cover the expenses of the department in the matter, but not to exceed the fee for a new license, (2) place conditions on the license that are consistent with the purposes of this chapter as the director deems appropriate, and (3) require the licensee to pay an amount, for deposit in the Farm Products Trust Fund, equal to the amount that would have been required had the license been obtained in accordance with subdivision (b).

(Amended by Stats. 1991, Ch. 733, Sec. 3.5.)



56182.6

(a) If the Secretary of State suspends the corporate status of any licensee or if the corporate status is forfeited, the license is revoked by operation of law. The former licensee shall provide written notice of the suspension or forfeiture to the director, and to each person with whom it has a farm product contract, within 15 days of the date the Secretary of State mails the notice of suspension or forfeiture.

(b) The former licensee, may, upon a showing of no substantial change in financial resources and liabilities, and within 90 days of the suspension or forfeiture of corporate status, petition the director for an order to reissue its license formerly held under this chapter. If the corporate status has been reinstated by the Secretary of State, the director may reissue the license if the director finds that doing so would be consistent with the purposes of this chapter. As a condition to reissuing the license, the director may (1) require the former licensee to undertake such financial guarantees, including the filing and maintaining of bonds, as the director deems necessary to protect the interests of contracting parties and (2) impose other conditions on the license that are consistent with the purposes of this chapter as the director deems appropriate.

(Added by Stats. 1991, Ch. 733, Sec. 4.)



56183

The application shall in each case state all of the following:

(a) Every class of farm products which the applicant proposes to handle.

(b) The full name of the person that is applying for such license. If the applicant is a firm, exchange, association, or corporation, the full name of each member of the firm, or the names of the officers of the exchange, association, or corporation shall be given in the application.

(c) The principal business address of the applicant in this state and elsewhere.

(d) The name of each person authorized to receive and accept service of summons and legal notices of all kinds for the applicant.

(Enacted by Stats. 1967, Ch. 15.)



56183.5

(a) An initial application, at a minimum, shall include the following:

(1) A release authorizing the department, during consideration of the application and for the duration of licensure, to have access to and obtain financial information from both of the following:

(A) The applicant’s files with credit reporting agencies.

(B) The applicant’s files with banks, savings and loan associations, or any other financial institutions with whom the applicant has done business in the past or with whom the applicant intends to do business during the year of licensure.

(2) A notice signed by the applicant that the department may obtain criminal record information during the course of a licensing investigation or upon presentation with a reasonable basis to believe the licensee has been convicted of a crime. An applicant whose application is incomplete shall be given written notice that a failure to complete it within 60 calendar days shall result in denial of the application.

(b) The documents and information procured pursuant to this section shall be considered the records of a consumer and shall not be construed to be a public record. The documents and information shall remain confidential, except in actions brought by the department to enforce this division, or as a result of the issuance of a subpoena in accordance with Section 1985.4 of the Code of Civil Procedure. The unauthorized release of the documents received from the Department of Justice or the information contained in those documents is a misdemeanor.

(c) The department shall adopt regulations that specify the proper and necessary information and supporting documentation the department requires for an application to be considered complete.

(Amended by Stats. 1999, Ch. 198, Sec. 4. Effective January 1, 2000.)



56184

In addition to the general requirements which are applicable to all applications as set forth in this article, the following requirements shall apply to each applicant who engages in the designated activity:

(a) Each applicant who intends to engage in business as a commission merchant shall include a complete schedule of commissions, together with an itemized listing of all charges for all services. Such designated commissions and charges shall not be changed or varied except by written contract between the parties. If changed by a written contract, such charges shall be clearly set forth in detail in such written contract. Any services which are rendered for which charges are made, if not listed in the schedule on the application, shall be rendered on a strictly cost basis.

(b) Each application for an agent’s license shall include such information as the director may consider proper or necessary, and shall include the name and address of applicant, and the name and address of the licensee that is represented or sought to be represented by the agent, and the written endorsement or nomination of such licensee.

(Amended by Stats. 1971, Ch. 915.)



56185

The department shall accept or deny an application within 90 calendar days of receipt of a completed application. The department may deny, condition, suspend, or revoke a license issued pursuant to this chapter upon any of the following grounds and in the manner provided in this chapter:

(a) Upon one flagrant violation, as determined by the department, or upon repeated violations, by the holder or applicant, of any one or combination of the sections of this division or under any one or combination of the regulations promulgated by the department under the authority of this division.

(b) Upon one flagrant violation, as determined by the department, or upon repeated violations, by a holder’s or applicant’s agent, employee, or contractor, or of an organization or entity in which the holder or applicant holds a significant financial interest, of any one or combination of the sections of this division or any one or combination of the regulations promulgated under this division under circumstances where the holder or applicant knew or should have known and failed to take reasonable measures to prevent the violation or failed to report the violation to the department upon learning of the violation.

(c) Upon the conviction of the holder or applicant of a crime that includes as one of its elements the financial victimization of another person. However, if the licensee was licensed prior to January 1, 1998, and the department knew of, or was on notice of, the conviction, that conviction may not form the basis of a disciplinary action under this subdivision.

(d) On the grounds of a false or misleading statement by a holder or applicant that the holder or applicant knew or should have known to be false or misleading, directed to any official of any government concerning the scope of any indicia of authority, including, but not limited to, the holder’s or applicant’s license associated with the holder’s or applicant’s business, the standards under which the indicia was authorized, the contents of the application for licensure, or the holder’s or applicant’s relationship to the indicia.

(e) On the grounds that a holder or applicant, or a holder’s or applicant’s agency, employee, or contractor, or an organization or entity in which a holder or applicant holds a significant financial interest, deceived a grower in any material matter. Deception, for purposes of this subdivision, does not require scienter, but requires active misrepresentation where the actor knew the representation to be false or where the actor should have known, with due consideration, that he or she did not know whether or not the representation was true or false.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 53. Effective January 1, 1998.)



56185.5

(a) The Legislature finds there to be a substantial nexus between the conduct specified in Section 56185 and an applicant’s or holder’s fitness for licensure.

(b) The department shall not dismiss an action where a violation, however minor, has been established. The department shall not dismiss an action because the applicant or holder establishes factors in mitigation.

(c) However, the department may impose discipline other than denial or revocation of the license. As an alternative to revocation of a license, the department may stay a revocation subject to terms for a period of probation. As an alternative to denial the department may issue a license subject to conditions. Terms of probation or terms of conditional licensure may include, but are not limited to, a requirement of restitution, payment for extra audits, immediate revocation on a new violation, or any other terms that respond to the particular violations or circumstances found.

(d) Once a finding of a violation has been made, the department may consider the following factors in assessing the appropriate level of discipline:

(1) The relative isolation or infrequency of the conduct.

(2) Whether the conduct was a part of a pattern or practice.

(3) Whether the actor had been warned before.

(4) Whether the actor considered the consequences of the conduct.

(5) Whether the actor reasonably relied on others.

(6) The severity of the consequences.

(7) The mens rea of the actor.

(8) In the case of a criminal conviction, evidence of rehabilitation.

(9) The total licensing history.

(e) The following factors shall not be considered in assessing the appropriate level of discipline:

(1) The social or economic contributions of the applicant or holder.

(2) General testimonials as to good character and worthiness to be licensed.

(3) Economic hardship on the licensee.

(4) “Mercy of the court” pleas in connection with criminal convictions, pattern or practice violations, or deception.

(5) In the case of a felony criminal conviction, the department shall not consider rehabilitation unless the convicted person has a valid certificate of rehabilitation.

(Added by Stats. 1997, Ch. 696, Sec. 54. Effective January 1, 1998.)



56185.75

(a) If an application for a license indicates, or the department determines during the application review process, that the applicant was issued a license that was revoked within the preceding two years, the department shall cease any further review of the application until two years have elapsed from the date of the revocation. The cessation of review shall not constitute a denial of the application for the purposes of this chapter, or any other provision of law.

(b) If an application for a license indicates, or the department determines during the application review process, that the applicant had previously applied for a license and the application was denied within the last year, the department shall cease further review of the application until 30 days have elapsed from the date of the notification of the denial or from the effective date of the decision and order of the department upholding a denial. The cessation of review shall not constitute a denial of the new applicant for purposes of this chapter, or any other provision of law.

(c) Nothing in subdivision (a) or (b) prohibits the department from taking into account the basis for denial or revocation in considering any new application subsequent to the elapse of the applicable period of prohibition.

(Amended by Stats. 1999, Ch. 198, Sec. 5. Effective January 1, 2000.)



56186

The department shall require the applicant to make a showing of character, responsibility, and good faith in seeking to carry on the business that is stated in the application, and may make investigations, hold hearings, and make determinations respecting such matters.

(Amended by Stats. 1997, Ch. 696, Sec. 56. Effective January 1, 1998.)



56186.5

A license is forfeited by operation of law prior to its expiration date when one of the following occurs:

(a) The holder surrenders the license to the department.

(b) The holder dies.

(c) The partnership holder dissolves.

(d) The holder of a significant financial interest in a corporation transfers his or her interest to another person or entity, regardless of relationship.

(e) The holder files for bankruptcy under provisions other than those permitting and governing reorganization under bankruptcy.

(Added by Stats. 1997, Ch. 696, Sec. 57. Effective January 1, 1998.)



56186.75

(a) The withdrawal of an application for a license after it has been filed with the department does not deprive the department of its authority to institute or continue a proceeding against the applicant or to enter an order denying the license, unless the department consents in writing to such a withdrawal.

(b) The expiration or forfeiture by operation of law of a license, or its forfeiture or cancellation by order of the department or by order of a court of law, or its surrender without the written consent of the department, does not deprive the department of its authority to institute or continue a disciplinary proceeding against the holder upon any ground provided by law or to enter an order revoking the license or otherwise taking disciplinary action against the holder.

(c) Any action brought by the department against an applicant or holder does not abate by reason of the sale or other transfer of ownership of the business that is a party to the action, except with the written consent of the department.

(d) Nothing in this division or in any other provision of this code deprives the department of the authority to settle or adjudicate a disposition of a case other than by revocation or denial. The department or the department’s designee may compromise with the applicant or holder in a written stipulation and order. The department may, following a hearing, order probation on terms and conditions as determined by the department. The authority conferred by this subdivision shall include, but not be limited to, the authority to order payment of amounts determined owing, the authority to dismiss an action on the department’s own initiative, the authority to order administrative penalties, the authority to order a respondent to pay for heightened audit scrutiny, the authority to suspend a license for a period of years, or any combination of remedies other than final revocation or denial of a license.

(Added by Stats. 1997, Ch. 696, Sec. 58. Effective January 1, 1998.)



56189

Any person who is adjudicated liable for payment of a claim for farm products that arose out of the conduct of a business licensed or requiring a license under this chapter or Chapter 6 (commencing with Section 55401), and who has not made full settlement with all producer-creditors, shall not be licensed by the director as a principal for four years from the date of the adjudication.

(Amended by Stats. 1987, Ch. 662, Sec. 14.)



56189.2

In addition to the other requirements of this chapter, each application for a license, except for a cash buyer’s license, shall include an affidavit in which the applicant affirms that he or she is current in making all payments required under undisputed contract agreements, and that he or she will do all of the following:

(a) Abide by all provisions of this chapter and Chapter 6 (commencing with Section 55401).

(b) Will prepare and retain financial records adequate to document all transactions with suppliers.

(c) Will prepare and retain current financial information, including, but not limited to, profit-and-loss statements and a balance sheet that presents fairly the financial condition as of the applicant’s most recent yearend.

The affidavit shall be on a form prescribed by the secretary and shall be submitted under penalty of perjury.

(Added by renumbering Section 56189 (as renumbered from 56252 by Stats. 1997, Ch. 696) by Stats. 2010, Ch. 382, Sec. 5. Effective January 1, 2011.)



56189.5

(a)  Licensees or applicants for a license shall be required to furnish and maintain a surety bond in a form and amount satisfactory to the director, if within the preceding four years the director determines that they have done any of the following:

(1) Engaged in conduct which demonstrates a lack of financial responsibility including, but not limited to, delinquent accounts payable, judgments of liability, insolvency, or bankruptcy.

(2) Failed to assure future financial responsibility unless a surety bond is posted.

(3) Otherwise violated this chapter which resulted in license revocation.

(b) The bond shall not be less than ten thousand dollars ($10,000) or 20 percent of the annual dollar volume of business based on farm product value returned to the grower, whichever is greater, as assurance that the licensee’s or applicant’s business will be conducted in accordance with this chapter and that the licensee or applicant will pay all amounts due farm products creditors.

(c) The director, based on changes in the nature and volume of business conducted by the licensee, may require an increase or authorize a reduction in the amount of the bond, but in no case shall the bond be reduced below ten thousand dollars ($10,000). A licensee who is notified by the director to provide a bond in an increased amount shall do so within a reasonable time as specified by the director. If the licensee fails to do so, the director may, after notice and opportunity for hearing, suspend or revoke the license of any licensee.

(Added by Stats. 1987, Ch. 662, Sec. 15.)



56190

(a) The department shall notify the applicant or holder in writing of the department’s decision to bring charges to deny, suspend, or revoke a license.

(1) The notice shall inform the applicant or holder of the charges against him or her, of the department’s proposed disciplinary action, and of his or her rights under this chapter.

(2) The notice shall be served by certified mail to the applicant or holder’s last known address.

(3) Except where the license has been temporarily suspended, the notice shall be mailed to the applicant or holder at least 30 calendar days in advance of the impending action.

(b) The department’s proposed action shall become final unless the applicant or holder appeals prior to the end of the notice period by submitting a notice of defense to the department in a form specified by the department. The notice shall be transmitted to the department in a form that is written, including, but not limited to, by facsimile.

(c) If the department receives a timely notice of defense, the department shall schedule a hearing within 90 calendar days of receipt of the notice of defense, except where the license has been temporarily suspended. Pending the final decision at the conclusion of the hearing, a revocation shall be stayed. A temporary suspension shall not be stayed.

(d) Proceedings for the revocation or denial of a license issued under this chapter shall be conducted by hearing officers appointed for that purpose by the department. The department may elect to use hearing officers employed by the Office of Administrative Hearings. The hearing officers shall be independent of the Market Enforcement Bureau, but may be employees of the department. The hearing officers shall be qualified administrative law judges.

(e) Proceedings shall be conducted generally in accordance with the provisions of Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. However, proceedings need not conform strictly to any “rules of court” adopted as regulations by the Office of Administrative Hearings to guide the conduct of hearings conducted by the Office of Administrative Hearings. The department has all power granted by Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(1) The sole parties to the proceedings shall be the department and the applicant or holder. Third party intervention shall not be permitted. The disputes, claims, and interests of third parties shall not be within the jurisdiction of the proceedings. However, nothing in this paragraph prohibits any interested party from submitting an amicus brief if the hearing officer requests written briefs.

(2) The validity of a department regulation or order shall not be within jurisdiction of the proceedings.

(3) Law and motion matters shall be handled by the assigned hearing officer.

(4) The hearing officer may not enter into settlement discussions.

(5) The hearing officer may not issue sanctions.

(f) In all proceedings conducted in accordance with this section, the standard of proof to be applied is the preponderance of the evidence. When the department seeks to revoke an existing license, the department shall have the burden of proof and the burden of producing evidence.

(g) Decisions following a hearing shall be adopted by the department or the department’s designee and become final unless remanded for reconsideration or alternated in accordance with Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(h) The department shall maintain a library of decisions that shall be made available to any person, including the parties to administrative actions during discovery.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 62. Effective January 1, 1998.)



56193

Each licensee shall post his license or a copy of it in his office or salesroom in plain view of the public.

(Amended by Stats. 1971, Ch. 915.)



56194

The director shall issue to any individual or member of a partnership, a card which specifies that he or his firm is licensed. The licensee shall show such card upon the request of any interested person.

(Amended by Stats. 1976, Ch. 632.)



56195

The director may also issue to each agent a separate card for each principal which the agent represents, which shall bear the signature of the agent. Any agent shall show the card upon the request of any interested person. Any agent that displays a void or expired license card is guilty of a misdemeanor, punishable as provided in Section 56631 of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56196

All indicia of the possession of a license are at all times the property of this state. Each licensee is entitled to the possession of them only for the duration of the license.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Financing Charges and Financial Statements

56251

A licensee that finances, lends money, or otherwise makes advances of money or credits to another licensee may not deduct from the proceeds of any farm product which is marketed, sold, or otherwise handled by him on behalf of or for the account of the licensee to whom such money, loans, advances or credits are made, an amount which exceeds a reasonable commission or brokerage, together with the usual and customary selling charges or costs of marketing, or both. He may not otherwise divert to his own use or account or in liquidation of such loans, advances, or credits the moneys, returns, or proceeds accruing from the sale, handling, or marketing of any farm product which is handled by him on behalf of or for the account of the licensee to whom or for whom such loans, advances, or credits are made.

(Amended by Stats. 1971, Ch. 915.)



56252.2

(a) If the director is not satisfied that an applicant or licensee is financially responsible, the director may, in lieu of denying, suspending, or revoking the license, accept an irrevocable guarantee of the obligations of the licensee to all California farm products creditors. The guarantee shall be for any periods and in any amounts that the director may from time to time require. The director may, as a condition of accepting and maintaining the guarantee, require the guarantor to supply financial information to the director at times and to the extent the director deems advisable.

(b) A guarantee placed with the director pursuant to subdivision (a) shall support an action in a court of competent jurisdiction by a farm products creditor for obligations of the licensee to the creditor and by a state officer for the obligations of the licensee to the state related to transactions subject to the guarantee.

(Added by Stats. 1987, Ch. 662, Sec. 17.)



56253

The secretary may require a licensee to file a balance sheet or statement of financial position that presents fairly the financial condition of such licensee. Such financial statement, if not prepared by a public accountant or certified public accountant, shall be on a form prescribed by the secretary and shall be submitted under penalty of perjury. Any balance sheet submitted that does not provide the information required by the secretary shall not meet the requirements of this section. Failure of a licensee to file a financial statement pursuant to this section shall be sufficient grounds for license revocation.

(Amended by Stats. 1996, Ch. 620, Sec. 16. Effective January 1, 1997.)



56254

Any financial statement submitted to the director pursuant to the provisions of this article is confidential and shall not be divulged except if necessary for the proper determination of any court proceedings or hearing before the director.

(Added by Stats. 1969, Ch. 1326.)



56255

(a) Every licensee shall prepare and preserve the accounts, records, and memoranda required by this chapter which shall fully and correctly disclose all transactions involved in his business. Licensees shall keep records which are adapted to the particular business that the licensee is conducting and in each case such records shall fully disclose all transactions in the business in sufficient detail as to be readily understood and audited. Minimum records required under this chapter are:

1. A record of cash received.

2. A record of cash disbursed.

3. A general ledger or its equivalent.

4. A record of amounts due California producers.

5. A record of amounts due others.

(b) Every licensee shall prepare and preserve records and memoranda required by this chapter which shall fully and correctly disclose the true ownership and management of such business.

(c) All records required to be kept under this chapter shall be kept for a period of four years.

(Added by Stats. 1976, Ch. 632.)






ARTICLE 7 - Commission Merchants

56271

Every commission merchant, that receives any farm product for sale as a commission merchant, shall promptly make and keep a correct record which shows in detail all of the following with reference to the handling, sale, or storage of such farm product:

(a) The name and address of the consignor.

(b) The date it was received.

(c) The condition and quantity upon arrival.

(d) Date of such sale for the account of the consignor.

(e) The price for which it was sold.

(f) An itemized statement of the charges to be paid by the consignor in connection with the sale. Any services rendered for which charges are made, if not filed with the director, shall be charged at cost if not covered by a written contract. Cost-supporting data shall be available for verification.

(g) The names and addresses of all purchasers if the commission merchant has any financial interest in the business of the purchasers, or if the purchasers have any financial interest in the business of the commission merchant, directly or indirectly, as holder of the other’s corporate stock, as copartner, as lender or borrower of money to or from the other, or otherwise. Such interest shall be noted in such records following the name of any such purchaser.

(h) A lot number or other identifying mark for each consignment, which number or mark shall appear on every sales tag and every other essential record which is needed to identify each consignment from receipt through final sale. When requested by the consignor, as provided by Section 56281, a lot number shall appear on each individual farm product container. When containers are on pallets, then only the exposed containers shall be marked. When stamping or otherwise identifying each container is impractical due to the type of packaging, the container need not be marked.

(i) Any claim which has been or may be filed by the commission merchant against any person for overcharges or for damages which result from the injury or deterioration of such farm product by the act, neglect, or failure of such person. Such records shall be open to the inspection of the director and the consignor of the farm product for whom such claim is made.

(Amended by Stats. 1978, Ch. 588.)



56272

When requested by his consignors, a commission merchant shall, before the close of the next business day following such request, transmit to the consignor a true written report of the quantity sold and the selling price.

(Repealed and added by Stats. 1976, Ch. 632.)



56273

The full amount which is realized from the sales, including all collections, overcharges, and damages, less the agreed commission and other charges, together with a complete account of sales, as provided in Section 56273.1, shall be remitted to the consignor within 10 days after receipt of the moneys by the commission merchant, unless otherwise agreed in writing.

(Amended by Stats. 1990, Ch. 1081, Sec. 1.)



56273.1

(a) For purposes of this chapter, an account of sales shall be deemed complete if it consists of all of the following information:

(1) The date of shipment.

(2) The terms of the original sale concerning where and when title passes.

(3) The commodity, variety, size, and grade.

(4) The quantity shipped.

(5) The quantity disposed of in a manner other than sale by the buyer, if applicable.

(6) The original selling price.

(7) The adjusted selling price, if applicable.

(8) The reason for adjustment, if applicable.

(9) Any inspection certificate required to be obtained as stated in Section 56280.

(10) Amounts billed and collected from the buyer for services rendered to the buyer by the commission merchant.

(11) The gross and net returns received from the buyer.

(12) Any authorized commission merchant charges.

(13) Any additional amounts paid to the consignor by the commission merchant to support the original price.

(14) The net amount due the consignor.

(b) The consignor and the commission merchant may agree on the documentation necessary to support the information required by subdivision (a). The agreements shall be made, in writing, prior to the shipping season of the particular farm product.

(Amended by Stats. 1997, Ch. 696, Sec. 67.5. Effective January 1, 1998.)



56274

In the account, the names and addresses of purchasers need not be given. Where a commission merchant has entered into a contract with two or more producers or consignors which contract provides that the returns for farm products sold for the account of such producers or consignors shall be pooled on a definite basis as to size or grade, or both, during a certain period of time, then a commission merchant shall obtain the written consent of the consignors and shall be required to render an account of sales, showing the net average pool return on each size or grade, or both, from sales made and shall keep a correct record of such sales, showing in detail all information as required in Section 56271.

(Amended by Stats. 1967, Ch. 807.)



56275

Every licensee operating as a commission merchant shall retain a copy of all records which cover each transaction, which copy shall at all times be available for, and open to, the confidential inspection of the director, consignor, or the authorized representative of either.

(Amended by Stats. 1976, Ch. 632.)



56276

If there is any dispute or disagreement between a consignor and a commission merchant which arises at the time of delivery as to condition, quality, grade, pack, quantity, or weight of any lot, shipment, or consignment of any farm product, the department shall furnish, upon the payment of a reasonable fee for it by the requesting party, a certificate which establishes the condition, quality, grade, pack, quantity, or weight of such lot, shipment, or consignment.

(Enacted by Stats. 1967, Ch. 15.)



56277

Such certificate is prima facie evidence of the truth of the statements contained therein. The presumption established by this section is a presumption affecting the burden of proof, but it does not apply in a criminal action.

(Amended by Stats. 1976, Ch. 632.)



56278

Proof of any sale of any farm product which is made by a commission merchant for less than the current market price to any person with whom he has any financial connection, directly or indirectly as owner of its corporate stock, as copartner, or otherwise, or any sale out of which such commission merchant receives, directly or indirectly, any portion of the purchase price, except the commission which is named in the licensee’s application or in a specific contract with the consignor, establishes a rebuttable presumption of fraud within the meaning of this chapter. This presumption is a presumption affecting the burden of proof.

(Amended by Stats. 1967, Ch. 262.)



56279

The burden of proof shall be upon the commission merchant to prove the correctness of any accounting required to be performed by the commission merchant pursuant to this chapter as to any transaction which may be questioned.

(Amended by Stats. 1990, Ch. 1081, Sec. 3.)



56280

(a) A commission merchant shall notify each consignor with whom he or she does business of this section. The notice shall be given in writing prior to the shipping season of the particular farm product.

(b) No charge shall be made against a consignor’s account for a downward price adjustment or a reduction in quantity of farm products delivered due to a breach of contract, unless the commission merchant has, in his or her files, a federal-state inspection certificate, issued pursuant to the United States Agricultural Marketing Act of 1946, (7 U.S.C. 1621, et seq.), indicating the type and the extent of the substandard condition of the lot involved in the breach of contract, thereby supporting the amount charged against the consignor’s account. The commission merchant need not obtain a federal-state inspection certificate unless the lot involved is of a substandard condition.

(c) Notwithstanding Section 56281, this section does not preclude a consignor from agreeing to a downward price adjustment or a reduction in the quantity of farm products delivered and waiving the right to inspection when the agreement was made prior to the shipping season of the particular farm product and was in writing.

(d) The federal-state inspection certificate may be substituted by a private third-party inspection, based on the standards prescribed under the United States Agricultural Marketing Act of 1946, if the director determines, to his or her satisfaction, that a federal-state inspection certificate could not reasonably be obtained. If the director determines, to his or her satisfaction, that neither a federal-state inspection certificate nor private, third-party inspection, can be reasonably obtained, a signed statement of two or more disinterested, or otherwise independent parties, who have sufficient knowledge, acquired through education or experience, to evaluate the farm product involved, may be used as substitute for the federal-state certificate or third-party inspection, in order to make a statement as to the quality and condition of the lot of farm product at the time of inspection.

(e) Where the condition of the lot is not substandard but for other reasons, including a decline in market demand, there is a downward price adjustment, the commission merchant shall affirm, in writing, that the lot was at least of standard quality at the time of sale. The affirmation shall be attached to, or made part of, the records of the consignment.

(f) As used in this section, “lot” means the farm product identified by the procedure set forth in subdivision (h) of Section 56271.

(Amended by Stats. 1990, Ch. 1081, Sec. 4.)



56280.5

Any agreement waiving any right guaranteed by this chapter shall set forth in exact language the provision of this code being waived. Upon request by the secretary, the commission merchant shall make the agreement available for inspection. Any agreement that does not comply with this section, or that is not made available to the secretary for inspection upon the secretary’s request, is void.

(Added by Stats. 1996, Ch. 620, Sec. 17. Effective January 1, 1997.)



56281

A commission merchant shall notify each consignor with whom he or she does business of the provisions affecting the consignor that are contained in Sections 56271, 56272, 56273, 56280, 56282, and 56351, and this section. The notice shall be given in writing prior to the shipping season of the particular farm product. The notice shall include a form whereby the consignor may request notice of any adjustment by the commission merchant. The form shall also include a provision whereby the consignor may request that lot numbers be affixed on each individual farm product container as provided in subdivision (h) of Section 56271. Each commission merchant shall keep the records necessary to prove that the notices were given to each consignor in accordance with this section. A licensee operating as a commission merchant shall notify the consignor of any adjustment on a transaction, and provide reasons for the adjustment, within 48 hours.

If the commission merchant is unable to contact the consignor by telephone or in person, the notification shall be immediately provided by mail.

(Amended by Stats. 1996, Ch. 620, Sec. 18. Effective January 1, 1997.)



56282

(a) Pursuant to this chapter, upon the verified complaint of the consignor, the secretary may disallow to a commission merchant, all or part of, any adjustment charged back to any consignor similarly situated, if the secretary determines that there is insufficient justification of the condition or circumstances requiring the adjustment.

(b) In determining whether there is insufficient justification for an adjustment, the secretary shall first determine if any waivers or agreements have been entered into pursuant to this chapter. If a waiver or agreement has been entered into and the secretary determines that the waiver or agreement complies with Section 56280.5 and does not otherwise violate this chapter, the secretary’s inquiry in determining this adjustment shall be governed by the terms and conditions of the waiver or agreement.

(c) If there is no waiver or agreement, or if the waiver or agreement violates this chapter, as determined by the secretary, in determining whether there is insufficient justification for an adjustment, the secretary shall consider, among other things, the following:

(1) The certificate issued pursuant to Section 56280 or 56351 does not support breach of contract.

(2) The perishability of the farm product involved and the timely issuance of the certificate pursuant to Section 56280 or 56352.

(3) Market reports or other market evidence does not support a downward price adjustment in accordance with Section 56279.

(Amended by Stats. 1996, Ch. 620, Sec. 19. Effective January 1, 1997.)



56283

Every commission merchant who receives any farm product for sale on consignment shall exercise reasonable care and diligence in disposing of the product in a fair and reasonable manner.

(Added by Stats. 1986, Ch. 942, Sec. 12.)






ARTICLE 8 - Dealers

56301

Every licensee operating as a dealer who purchases any farm product from the producer of the farm product or from any licensee for the purpose of resale, shall promptly make and keep a correct record which shows in detail all of the following:

(a) The name and address of the producer or licensee.

(b) The date received.

(c) The price to be paid.

(d) An itemized statement of any charges paid by the dealer for the account of the seller.

(Amended by Stats. 1979, Ch. 871.)



56302

Every dealer shall pay for any farm product purchased by him at the time and in the manner specified in the contract with the producer or licensee. If no time for payment is set by such contract or made at the time of the delivery, the dealer shall pay for the farm product within 30 days from the delivery or taking possession of such farm product.

(Amended by Stats. 1979, Ch. 871.)



56302.5

Upon the following, a licensee operating as a dealer shall notify the seller on a form to be prescribed by the department, as to the requirements set forth in Sections 56302 and 56620:

(a) Upon delinquency of a contract.

(b) If payment is not made within 30 days when the contract does not specify time of payment or if there is no contract.

(c) If payment is not made within 30 days when the contract is oral, irrespective of the agreed time of payment.

The dealer shall have the burden of proof as to the timely delivery of such a notice.

Such a notice shall only be required as to the first contract between any particular seller and dealer during any one calendar year.

(Added by Stats. 1977, Ch. 400.)






ARTICLE 9 - Brokers

56331

(a) Every licensee operating as a broker, upon negotiating the sale of farm products, shall issue to both buyer and seller a written memorandum of sale, before the close of the next business day, showing price, date of delivery, quality, and all other details concerned in the transaction.

(b) The memorandum required by subdivision (a) shall have an individual identifying number printed upon it. The numbers shall be organized and printed on the memoranda so that each memorandum can be identified and accounted for sequentially. Unused or damaged memoranda shall be retained by the broker for accounting purposes.

(Amended by Stats. 1977, Ch. 1170.)



56332

A licensee operating as a broker shall not alter the terms of the transaction as specified on his original memorandum of sale without the consent of both parties to the transaction. Upon making such change, the broker is required to issue a clearly marked corrected memorandum of sale, which shall clearly indicate the date and time when such adjustment or change was made, and shall transmit such corrected memorandum to both buyer and seller before the close of the next business day.

(Added by Stats. 1977, Ch. 1170.)






ARTICLE 10 - Claims of Licensees

56351

A claim may not be made against the seller of any farm product by a licensee pursuant to this chapter, and no credit may be allowed to such licensee against another licensee or a producer of any farm product by reason of damage to or loss, dumping, or disposal of any farm product which is sold to such licensee, in any payment, accounting, or settlement which is made by the licensee to the producer or other licensee, unless the licensee has secured and is in possession of a certificate issued by a county agricultural commissioner, a county health officer, the director, a duly authorized officer of the State Board of Health, or by some other official now or hereafter authorized by law. The certificate shall state that the farm product which is involved has been damaged, dumped, destroyed, or otherwise disposed of as unfit for human consumption or as in violation of the fruit and vegetable standards which are contained in Division 17 (commencing with Section 42501) of this code.

A private third-party inspection based on the standards prescribed in the United States Agricultural Marketing Act of 1946 may be substituted for such certificate if the director determines that an inspection certificate cannot be reasonably obtained. Where the director determines that neither an inspection certificate nor a private third-party inspection can be reasonably obtained, the signed statement of two or more disinterested or otherwise independent parties who have sufficient knowledge acquired through education or experience to evaluate the farm product involved may be used to describe the type and extent of the quality and condition factors present upon inspection.

(Amended by Stats. 1979, Ch. 871.)



56352

The certificate is not valid as proof of a proper claim, credit, or offset unless it is issued within 24 hours of the receipt by the licensee of the farm product which is involved.

(Amended by Stats. 1971, Ch. 915.)






ARTICLE 11 - Examinations and Audits

56381

(a) If, in the opinion of the department, there appears to be reasonable grounds for investigating a complaint or notification made under the provisions of this chapter, the department shall investigate the complaint or notification. In the course of the investigation, if the department determines that violations of this chapter are indicated other than alleged violations specified in the complaint or notification that served as the basis for the investigation, the department may expand the investigation to include the additional violations.

(b) In the opinion of the department, if an investigation substantiates the existence of violations of this chapter, the department may cause a complaint to be issued.

(c) The investigation may include, but shall not be construed to require, examinations and audits of the books and records of any licensee pertaining to the solvency of the licensee, or to the purchase or handling of and accounting for any farm product purchased or received on consignment from another licensee or the producer, or handled as a brokerage transaction. The department may examine and audit all pertinent books, records, weight certificates, receipts, ledgers, journals, papers, contracts, bank statements, canceled checks, and other documents of the licensee that show or tend to show facts regarding the financial condition and the number and status of accounts of growers and others who are doing business with the licensee.

(Amended by Stats. 1997, Ch. 696, Sec. 68. Effective January 1, 1998.)



56382

If the examination discloses evidence of any violation of this chapter, the department may issue a complaint detailing the charges and the discipline sought in accordance with this chapter.

(Amended by Stats. 1997, Ch. 696, Sec. 69. Effective January 1, 1998.)



56382.5

(a) An aggrieved grower or licensee with a complaint that is not subject to the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181 et seq.) or the federal Perishable Agricultural Commodities Act, 1930 (7 U.S.C. Sec. 499a et seq.) may seek resolution of that complaint by filing a complaint with the department within nine months from the date a complete account of sales was due. The complaint shall be accompanied by two copies of all documents in the complainant’s possession that are relevant to establishing the complaint, a filing fee of one hundred dollars ($100), and a written denial of jurisdiction from the appropriate federal agency unless the commodity involved clearly does not fall under the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181 et seq.) or the federal Perishable Agricultural Commodities Act, 1930 (7 U.S.C. Sec. 499a et seq.). Within five business days of receipt of a signed and verified complaint, the filing fee, and the denials of federal jurisdiction, the department shall serve the verified complaint on the respondent. Service shall be by certified mail. The department, the secretary, the department’s employees, the department’s agents, the boards and commissions associated with the department, their employees or agents, and the State of California are not parties to the dispute in a proceeding brought under this section.

(b) The respondent served shall answer within 30 calendar days of service. Respondent’s response shall include two copies of all relevant documentation of the transactions referred to in the verified complaint.

(c) Within 30 calendar days of receipt of the answer, the department shall issue to both parties a written factual summary on the basis of the documents that have been filed with the department.

(d) If a settlement is not reached within 30 calendar days after the department’s summary is issued, the department, on request of the claimant or respondent and upon payment of a filing fee of three hundred dollars ($300), shall schedule alternate dispute resolution, to commence within 90 calendar days. The department shall serve both parties with a notice of hearing, which sets out the time, date, street address, room number, telephone number, and name of the hearing officer. Service of the notice of hearing shall be by certified mail.

(e) The alternate dispute resolution shall proceed as follows:

(1) The hearing shall be conducted by hearing officers in accordance with standard procedures promulgated by the American Arbitration Association or other acceptable alternative dispute resolution entities.

(2) The hearing officers shall be familiar with the type of issues presented by such claims, but need not be attorneys.

(3) The sole parties to the proceedings shall be the complainant and the respondent.

(4) The disputes, claims, and interests of the department or the State of California are not within the jurisdiction of the proceedings.

(5) The validity of a regulation of the department or order promulgated pursuant to this code is not within the jurisdiction of the proceedings.

(6) Law and motion matters shall be handled by the assigned hearing officer.

(7) The hearing officer has no authority to enter into settlement discussions except upon stipulation of the parties involved.

(8) The parties may represent themselves in propria persona or may be represented by a licensed attorney at law. A party may not be represented by a representative who is not licensed to practice law.

(9) To the extent of any conflict between any provision of Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code and this article, this article shall prevail.

(10) The hearing officer may order a review of records or an audit of records by a certified public accountant. The review or audit shall be conducted under generally accepted auditing standards of the American Institute of Certified Public Accountants, and upon completion of the review or audit the nature and extent of the review or audit shall be disclosed to the parties by the auditor in the audit report. The audit report shall disclose the number of transactions reviewed and the rationale for selecting those transactions. The department shall advance the costs of the audit or review of records, but the hearing officer shall apportion the costs at the conclusion of the hearing. The department shall pursue repayment in accordance with the hearing officer’s apportionment and may bring an action in a court of competent jurisdiction to recover funds advanced. Nothing in this subdivision shall be construed to require the department to pursue any specific remedy or to prohibit the department from accepting a reasonable repayment plan.

(f) The hearing officer shall render a written decision within 60 days of submission of the case for decision. In addition to rendering a written finding as to what is owed by whom on the substantive allegations of the complaint, the hearing officer shall decide whether or not to order the full cost of the alternative dispute resolution proceeding, and in what ratio or order the losing party is to pay the costs of the proceeding. For these purposes, the cost of the alternative dispute resolution proceeding does not include the filing fee, the parties’ attorney fees, or expert witness fees. The hearing officer may also award a sanction against a complainant for filing a frivolous complaint or against a respondent for unreasonable delay tactics, bad faith bargaining, or resistance to the claim, of either 10 percent of the amount of the award or a specific amount, up to a maximum of one thousand dollars ($1,000). Any sanction award shall not be deemed to be res judicata or collateral estoppel in any subsequent case in which either the complainant or respondent is charged with filing a frivolous complaint, unreasonable delay tactics, bad faith bargaining, or resistance to the claim. The department may consider the written decision of the hearing officer in determining any related licensing action. The written decision of the hearing officer may be introduced as evidence at a court proceeding.

(g) Nothing in this section prohibits the parties to the dispute from settling their dispute prior to, during, or after the hearing.

(h) Nothing in this section alters, precludes, or conditions the exercise, during any stage of the proceedings provided by this chapter, of any other rights to relief a party may have through petition to a court of competent jurisdiction, including, but not limited to, small claims court.

(Amended by Stats. 2010, Ch. 382, Sec. 6. Effective January 1, 2011.)



56382.8

(a) In addition to all other complaint procedures provided for in this chapter, any aggrieved grower or licensee with a complaint that is not subject to the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181 et seq.) or the federal Perishable Agricultural Commodities Act, 1930 (7 U.S.C. Sec. 499a et seq.) and for which the claim for damages does not exceed thirty thousand dollars ($30,000), may file a verified complaint with the department, subject to expedited review and settlement. Informal complaints may be made for damages, but not for disciplinary action, although the department may issue a complaint pursuant to Section 56382 as the basis for disciplinary action. Informal complaints must be received by the department within nine months of when the claimant ought to have reasonably known of its existence, as required under Section 56446.

(b) Complaints must be submitted to the department in writing and verified, and may be transmitted via United States mail, overnight delivery, or by facsimile transmission, setting forth the essential details of the transactions complained of, including the following:

(1) The name and address of each party to the dispute, of the agent representing him or her in the transaction involved, if any, as well as the party’s counsel, if any.

(2) The quantity and quality or grade of each kind of produce shipped if a grade or quality is the basis of payment.

(3) The date of shipment.

(4) The carrier identification if a carrier was used.

(5) The shipping and destination points.

(6) If a sale, the date, sales price, and amount actually received.

(7) If a consignment, the date, reported proceeds, gross, and net.

(8) A precise estimate of the amount of damages claimed, if known.

(9) A brief statement of material facts in dispute, including terms of applicable contracts.

(10) The amount of damages being sought.

(c) The complaint shall also, so far as practicable, be accompanied by true copies of all available papers relating to the transaction complained about, including shipping documents, letters, telegrams, invoices, manifests, inspection certificates, accountings, accounts of sale, and any special contracts or agreements.

(d) The informal complaint shall be accompanied by a nonrefundable filing fee of one hundred dollars ($100) as required under Section 56382.5.

(e) Upon confirmation that a complaint has been properly and timely filed, including the securing of a denial letter from the United States Department of Agriculture under the federal Packers and Stockyards Act, 1921, or the federal Perishable Agricultural Commodities Act, 1930, the department shall send a copy of the complaint to the respondent by certified mail and advise the respondent that it shall have 30 days from the department’s mailing of the complaint in which to answer the complaint. The answer shall contain a brief response to the complaint, including the respondent’s position with respect to the claimant’s description of matters in dispute, the relevant facts, and the remedy sought, together with a description of any claims it may have against the complainant, in the same manner as claims are to be set out in the complaint. The respondent shall also include any pertinent documentation relevant to its defense with its answer.

(f) After receipt of the answer from the respondent, the department shall informally consult with the parties to clarify the nature of the dispute and to facilitate the exchange of information between the parties in order to assist the parties in reaching an expedited informal resolution of the dispute. The informal consultation process will last no longer than 60 days. The parties shall cooperate fully with the department and shall participate in the informal consultation process.

(g) If the informal consultation process provided for in this section does not result in resolution of the dispute, the complainant may then pursue arbitration against the licensee and the complaint and any counterclaim will be fully and finally adjudicated and resolved by a decision of an arbitrator under expedited arbitration procedures as follows:

(1) The complainant shall submit a fee of six hundred dollars ($600) to the department made payable to the arbitrator, arbitration service, or payee designated by the department for the arbitration and any counterclaimant shall submit a fee of six hundred dollars ($600) to the department for any counterclaim that is filed also made payable to the arbitrator, arbitration service, or payee designated by the department.

(2) An arbitrator from a panel of arbitrators registered with the department shall be selected by the department and confirmed by both the complainant and the respondent or counterclaimant after the prospective arbitrator has certified that he or she has no known conflict of interest in the dispute and after each party has had an opportunity to lodge an objection for cause to the appointment of the named arbitrator within five days of its receipt of the notice of appointment of the arbitrator. The notice of appointment shall be in writing and may be transmitted via overnight delivery or by facsimile transmission.

(3) Upon confirmation of the appointment of the arbitrator the department will transmit to the arbitrator the verified complaint, the statement of defense, and the statement of counterclaim, if one is filed.

(4) The complainant shall have 30 days after receipt of the notice of appointment of the arbitrator to submit to the department in writing sworn declarations by witnesses and any other documentary evidence not previously submitted, as well as legal authorities and arguments.

(5) Within five days of the department’s receipt of the complainant’s written submission the department shall transmit a copy of the complainant’s written submission to the respondent. The respondent shall have 30 days from the receipt of the complainant’s written submission to submit to the department in writing responsive declarations by witnesses or other documentary evidence not previously submitted, as well as any legal authorities and arguments. The respondent’s written submission in support of its counterclaim, if any, must be sent to the department at the same time as the responsive submission.

(6) If there is a counterclaim filed, within five days of the department’s receipt of the counterclaimant’s written submission the department shall transmit a copy of the counterclaimant’s written submission to the complainant. The complainant shall have 10 days from the receipt of the counterclaimant’s written submission to submit any witness statements, evidence, or legal authorities and arguments in reply.

(7) Once all periods for submission of evidence and arguments have expired and the department has transmitted all written submissions to the arbitrator, the case and all evidence to be considered by the arbitrator shall be deemed to be submitted.

(8) The arbitrator may, in the interest of justice, briefly extend the time periods for written submissions by either party.

(9) The arbitrator shall issue his or her arbitration decision and award in writing within 30 days after the case has been submitted for a decision. This time period may be extended by the arbitrator if, in his or her judgment, clarification of the evidence submitted is required from either the complainant, the respondent or counterclaimant, or both.

(10) No hearings or live testimony shall be conducted under the expedited arbitration procedures.

(11) The arbitrator shall award interest at the legal rate to be paid in addition to any damages that are awarded and the arbitrator may award the recovery of costs to one party to the arbitration or apportion costs between the parties as he or she deems appropriate. Costs may include filing fees, mediation fees and expenses, fees or expenses incurred by the department, and fees paid to expert witnesses, auditors, or inspectors, but not attorney’s fees, unless there has been an agreement by the parties that the prevailing party in any dispute shall be entitled to recover reasonable attorney’s fees as part of any award for damages, and in that case, the arbitrator may award reasonable attorney’s fees to the prevailing party.

(h) Either party to an expedited arbitration proceeding conducted pursuant to this section may bring an action in any California court of competent jurisdiction to enforce any awards for damages made pursuant to this section. If an enforcement action is necessary to secure payment of awards for damages, the party initiating the enforcement proceeding shall be entitled to recover all additional expenses, costs, and attorney’s fees incurred in connection with that proceeding.

(i) The department shall retain jurisdiction, as provided for under Section 56445, over any matter in which a licensee refuses to pay or otherwise comply with an arbitrator’s decision conducted pursuant to the expedited arbitration procedures as set forth herein, and may immediately commence an action to revoke the license of the licensee.

(j) A complainant may enforce his or her rights through the verified complaint and expedited arbitration process as provided herein, or by a civil action brought in any court of competent jurisdiction. This section shall in no way abridge, preclude, or alter other remedies available to the parties now existing under common law or by statute, and the provisions set forth herein are in addition to those other remedies.

(Amended by Stats. 2010, Ch. 382, Sec. 7. Effective January 1, 2011.)



56383

The failure or refusal of any licensee to produce and make available to the director any such books or records, or otherwise to obstruct such examination or audit, is a good and sufficient ground for the suspension or revocation of his license.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 12 - Complaints by Producers

56411

For the purpose of enforcing this chapter, the director may receive verified complaints from producers or licensees against any person licensed pursuant to this chapter or Chapter 6 (commencing with Section 55401) or any person who acts or attempts to act as a licensee.

Upon receipt of any verified complaint, the director may make any and all necessary investigations relative to the complaint. The director shall, within 30 days, commence to investigate any verified complaint alleging that a licensee may be insolvent or in an unsound financial condition.

(Amended by Stats. 1987, Ch. 109, Sec. 1.)



56412

The director may administer oaths of verification on the complaints.

(Enacted by Stats. 1967, Ch. 15.)



56413

He shall have free and unimpeded access at all times to any building, yard, warehouse, or storage or transportation facility in which any farm product is kept, stored, handled, or transported.

(Enacted by Stats. 1967, Ch. 15.)



56414

He may do all of the following:

(a) Administer oaths and take testimony under oath.

(b) Issue subpoenas which require the attendance of witnesses before him, together with all books, memoranda, papers, and other documents, articles, or instruments.

(c) Compel the disclosure by such witnesses of all facts which are known to them relative to the matters under investigation.

(Enacted by Stats. 1967, Ch. 15.)



56415

All parties disobeying the orders or subpoenas of the director are guilty of contempt and shall be certified to the superior court of the state for punishment for such contempt.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 13 - Investigations and Hearings

56441

The director on his own motion may, or upon the verified complaint of any interested party shall, investigate, examine, or inspect any of the following:

(a) Any transaction which involves solicition, receipt, sale, or attempted sale of any farm product by any person that is acting or assuming to act as a licensee.

(b) Failure to make proper and true account of sales and settlement of sales as required by this chapter.

(c) The intentional making of false statements as to condition and quantity of any farm product which is received or in storage.

(d) The intentional making of false statements as to market conditions.

(e) The failure to make payment for any farm product within the time which is required by this chapter.

(f) Any and all other injurious transactions.

(Amended by Stats. 1976, Ch. 632.)



56442

In furtherance of any such investigation, examination, or inspection, the director may examine the ledgers, books, accounts, memoranda and other documents, farm products, scales, measures, and other articles and things which are used in connection with the business of the person.

(Amended by Stats. 1976, Ch. 632.)



56443

Except as otherwise provided in Section 56444 or 56445, if the complaint is a bona fide dispute that involves any of the following, the department has no jurisdiction to act upon the complaint if the licensee or complainant, within 10 calendar days after receiving notice of the filing of the verified complaint, has notified the department of his or her election to submit the dispute to alternative dispute procedures in accordance with the provisions of a written contract:

(a) The rejection of any farm product.

(b) The failure or refusal to accept and pay for any farm product that is bought or contracted to be bought from a producer or by a licensee.

(c) The failure or refusal by the licensee to furnish or provide boxes or other containers, or hauling, harvesting, or any other services that are contracted to be done by the licensee in connection with the acceptance, harvesting, or other handling of the farm product.

(d) The terms and conditions of the written contract.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 72. Effective January 1, 1998.)



56444

The jurisdiction that is otherwise reserved to the department in this chapter is, however, restored for the purposes of this chapter if the authorities responsible for the alternative dispute procedures, without reasonable cause, fail, refuse, or neglect to adjudicate the matter in dispute within 90 days from the date of notification to the department.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 74. Effective January 1, 1998.)



56445

The department also has jurisdiction over any complaint or dispute if the licensee has failed to perform in accordance with any alternative dispute procedure award that is made in accordance with the terms of the written contract.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 76. Effective January 1, 1998.)



56446

Any verified complaint filed with the department pursuant to this chapter shall be filed not later than nine months from the date a complete account of sales was due.

This period, however, does not include the length of time it takes to secure a written letter of denial from the federal agencies responsible for administering the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181, et seq.) or the federal Perishable Agricultural Commodities Act, 1930 (7 U.S.C. Sec. 499a et seq.).

(Added by renumbering Section 56451 by Stats. 1997, Ch. 696, Sec. 82. Effective January 1, 1998.)



56447

If a licensee fails to pay farm products creditors for any farm product that is received on consignment from the creditors, or fails to pay farm products creditors for any farm product purchased from the creditors, the department shall ascertain the names and addresses of all farm products creditors of that licensee together with the amounts due and owing to them by the licensee, and shall request all those farm products creditors to file a verified statement of their respective claims with the department. The request shall be addressed to each known farm products creditor at his or her last known address.

(Repealed and added by Stats. 1997, Ch. 696, Sec. 78.5. Effective January 1, 1998.)






ARTICLE 15 - Contempt

56501

If any person in any proceedings before the director disobeys or resists any lawful order, refuses to respond to a subpoena, refuses to take the oath or affirmation as a witness or thereafter refuses to be examined, or is guilty of misconduct during a hearing or so near the place of the hearing as to obstruct the proceeding, the director shall certify the facts to the superior court in and for the county where the proceedings are held.

(Enacted by Stats. 1967, Ch. 15.)



56502

The court shall thereupon issue an order which directs the person to appear before the court and show cause why he should not be punished as for contempt. The order and a copy of the certified statement shall be served on the person. Thereafter the court shall have jurisdiction of the matter.

(Enacted by Stats. 1967, Ch. 15.)



56503

The same proceedings shall be had, the same penalties may be imposed and the person charged may purge himself of the contempt in the same way, as in the case of a person who has committed a contempt in the trial of a civil action before a superior court.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 17 - Fees

56571

(a) Except as otherwise provided in this article or Section 55863, each applicant for a license shall pay to the department a fee in accordance with the schedule in subdivision (b), except that an agent shall pay fifty-five dollars ($55) for each license period of the principal.

(b) The amount of the fee due each year shall be determined by the annual dollar volume of business based on farm product value returned to the grower or licensee, as follows:

(1) For a dollar volume of less than twenty thousand dollars ($20,000), the fee shall be one hundred thirty-six dollars ($136).

(2) For a dollar volume of twenty thousand dollars ($20,000) and over, but less than fifty thousand dollars ($50,000), the fee shall be two hundred dollars ($200).

(3) For a dollar volume of fifty thousand dollars ($50,000) and over, but less than two million dollars ($2,000,000), the fee shall be three hundred dollars ($300).

(4) For a dollar volume of two million dollars ($2,000,000) and over, the fee shall be four hundred dollars ($400).

(c) The department may reevaluate the fee structure based on operating costs. The fees shall adequately cover the costs to fully administer and operate the program in an effective and efficient manner.

(Amended by Stats. 2010, Ch. 382, Sec. 8. Effective January 1, 2011.)



56571.5

The fees provided by Section 56571 are maximum fees. The secretary may fix those fees at a lesser amount, and may adjust those fees from time to time, whenever the secretary finds that the cost of administering this chapter can be defrayed with those below-maximum fees. The secretary may appoint an advisory committee of producers and licensees to provide guidance in establishing those fees or may rely on input from any similar advisory committee already assembled by the secretary.

(Amended by Stats. 2010, Ch. 382, Sec. 9. Effective January 1, 2011.)



56572

(a) (1) If any licensee does not apply for the renewal of a preexisting license on or before the date of the expiration of the license, a penalty of twenty-five dollars ($25) shall be added to the fee provided for under Section 56571 or 56571.5. That penalty shall be paid within 30 days immediately following the license expiration date . Payment of the penalty shall entitle the applicant to 60 days from the date of the penalty payment to complete the application. If the application is not completed within such time, the application shall be denied and all fees retained by the department.

(2) If the penalty described in paragraph (1) is not paid within the 30-day period, any application for renewal of a preexisting license shall be treated as a new application.

(b) A new applicant shall have 60 days from the date of filing the application form and payment of the fee to complete the application. After the 60-day period has elapsed, if the application remains incomplete, the application may be denied and the application fee retained by the department.

(Amended by Stats. 1999, Ch. 198, Sec. 6. Effective January 1, 2000.)



56573.5

(a) If any person is found to be operating a business without the license required by Section 56181 or failed to pay the fee in accordance with the schedule in subdivision (b) of Section 56571, that person shall pay to the director double the amount of the license fee due pursuant to this chapter.

(b) In addition to subdivision (a), if any person is found to be operating a business within the past five years without a license required by Section 56181, or failed to pay the fees in accordance with the schedule in subdivision (b) of Section 56571, that person shall pay to the director an amount equal to that portion of the fees which were not paid for the last five years the business has operated.

(Amended by Stats. 1987, Ch. 662, Sec. 18.)



56574

Any person who has obtained a license pursuant to this chapter may secure a license pursuant to Chapter 6 (commencing with Section 55401) by filing an application accompanied by a fee determined by the dollar volume of business based on farm product value returned to the grower, as follows:

(a) For a dollar volume of less than fifty thousand dollars ($50,000), the fee shall be fifty dollars ($50).

(b) For a dollar volume of fifty thousand dollars ($50,000) and over, but less than two million dollars ($2,000,000), the fee shall be one hundred forty-five dollars ($145).

(c) For a dollar volume of two million dollars ($2,000,000) and over, the fee shall be two hundred dollars ($200).

This license shall be known as a “conjunctive license.”

(Amended by Stats. 1986, Ch. 537, Sec. 5. Effective August 21, 1986.)



56574.5

Any person who has applied for and obtained a license as agent, in the manner and upon the payment of the fee which is set forth in Section 56571, whose principal has applied for and obtained a conjunctive processor’s license, pursuant to Section 56574, shall be deemed to be licensed to represent his principal under Chapter 6 (commencing with Section 55401) of this division, and no other fee shall be required of such agent.

(Added by Stats. 1972, Ch. 667.)



56576

All license fees which are collected pursuant to this chapter shall be paid into the State Treasury monthly and shall be credited to the Department of Agriculture Fund and, except as otherwise provided in Section 56133, shall be expended in carrying out this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 18 - Violations

56602

It is a violation of this chapter if the applicant or licensee has made any fraudulent charges or returns for the handling, sale, or storage of, or for rendering any service in connection with the handling, sale, or storage of any farm product.

(Enacted by Stats. 1967, Ch. 15.)



56603

It is a violation of this chapter if the applicant, or licensee, has failed or refused to render a true account of sales, or to make a settlement on the sales, or to pay for any farm product which is received, within the time and in the manner which are required by this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56604

It is a violation of this chapter if the applicant, or licensee, has made any false statement as to the condition, quality, or quantity of any farm product which is received, handled, sold, or stored by him.

(Enacted by Stats. 1967, Ch. 15.)



56605

It is a violation of this chapter if the applicant, or licensee, directly or indirectly, has purchased for his, or its, own account any farm product which is received by him upon consignment without prior authority from consignor together with the price fixed by the consignor or without promptly notifying the consignor of such purchase. This does not prevent any commission merchant from taking to account of sales, in order to close the day’s business, miscellaneous lots of parcels of any farm product which remains unsold, if such commission merchant forthwith enters such transaction on his account of sales.

(Enacted by Stats. 1967, Ch. 15.)



56606

It is a violation of this chapter if the applicant, or licensee, has intentionally made any false or misleading statement as to the conditions of the market for any farm product.

(Enacted by Stats. 1967, Ch. 15.)



56607

It is a violation of this chapter if the applicant or licensee has made any fictitious sale or has been guilty of collusion to defraud a producer or another licensee.

(Amended by Stats. 1979, Ch. 871.)



56608

It is a violation of this chapter if a commission merchant to whom any consignment is made has reconsigned such consignment to another commission merchant or employed a broker to effect the sale for the consignor and has deducted more than one charge for effecting the sale without the written consent of the consignor.

(Amended by Stats. 1968, Ch. 96.)



56609

It is a violation of this chapter if the licensee was intentionally guilty of fraud or deception in the procurement of such license.

(Enacted by Stats. 1967, Ch. 15.)



56610

It is a violation of this chapter if the licensee or applicant has failed or refused to file with the director a schedule of his charges for services in connection with any farm product which is handled on account of, or as an agent of, another.

(Amended by Stats. 1976, Ch. 632.)



56611

It is a violation of this chapter if the applicant, or licensee, has indulged in any unfair practice.

(Enacted by Stats. 1967, Ch. 15.)



56612

It is a violation of this chapter if the licensee:

(a) Has rejected without reasonable cause or has failed or refused to accept without reasonable cause, any farm product which the licensee has bought or contracted to buy from another licensee or a producer.

(b) Has failed or refused without reasonable cause to provide boxes or other containers, or hauling, harvesting, or any other service which is contracted to be done by the licensee in connection with the acceptance, harvesting, or handling of such farm product.

(c) Has used any device to avoid acceptance or unreasonably defer acceptance of such farm product.

(Amended by Stats. 1979, Ch. 871.)



56613

It is a violation of this chapter if the licensee has otherwise violated any provision of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56614

It is a violation of this chapter if the licensee has knowingly employed an agent, without causing the agent to comply with the licensing requirements of this chapter which are applicable to agents.

(Enacted by Stats. 1967, Ch. 15.)



56615

It is a violation of this chapter if the applicant or licensee has in the handling of any farm product been guilty of fraud, deceit, or willful negligence.

(Enacted by Stats. 1967, Ch. 15.)



56616

It is a violation of this chapter if the licensee has failed or refused, upon demand, to permit the director or his agents to make the investigations, examinations, or audits as provided in this chapter, or that the licensee has removed or sequestered any books, records, or papers which are necessary to any such investigations, examinations, or audits, or has otherwise obstructed them.

(Enacted by Stats. 1967, Ch. 15.)



56617

It is a violation of this chapter if the licensee without reasonable cause has failed or refused to execute or carry out a lawful contract with a producer or another licensee.

(Amended by Stats. 1979, Ch. 871.)



56618

It is a violation of this chapter if the licensee has failed or refused to keep and maintain the records as required by this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56619

It is a violation of this chapter if a dealer has obtained title to or possession, control, or delivery of any farm product from another licensee or a producer of the farm product without having executed a contract of purchase and sale, or a contract agreeing to purchase the farm product at a designated price to be paid by the dealer.

(Amended by Stats. 1979, Ch. 871.)



56619.5

It is a violation of this chapter for a person licensed as a cash buyer to buy or otherwise take title to or possession of any farm product from a licensee or a producer of such product, except by cash payment of the full agreed price to the licensee or producer at the time of obtaining such possession or control.

(Added by Stats. 1979, Ch. 871.)



56620

Under a contract for the purchase or handling of any farm products, any delinquent payment of money under this chapter shall also include a late charge of 5 percent per month of the unpaid balance calculated on a daily basis for the period of the delinquency for the first month and an additional 1 percent per month of the unpaid balance calculated on a daily basis for the remaining period of the delinquency. Any such late charge shall be payable to the person from whom the farm product was purchased, unless the person waives, in writing, his right to such payment. Such waiver shall be valid and effective only when given after a delinquency has occurred.

This section does not affect the time of payment provided for in this chapter or in any contract for the purchase or handling of any farm product.

(Added by Stats. 1977, Ch. 400.)



56621

It is a violation of this chapter if a licensee fails, neglects, or refuses to collect or remit any assessments that have been levied in accordance with the assessment provisions of Article 10 (commencing with Section 58921) of Chapter 1 or Article 12 (commencing with Section 59941) of Chapter 2 of Part 2 of Division 21, or Article 8 (commencing with Section 64691) of Chapter 2, Chapter 3 (commencing with Section 65500) of Part 2 of Division 22, Article 5 (commencing with Section 66621) of Chapter 4, Article 6 (commencing with Section 67101) of Chapter 5, Article 6 (commencing with Section 68101) of Chapter 6, Article 6 (commencing with Section 69081) of Chapter 7, Chapter 9.5 (commencing with Section 71000), Article 6 (commencing with Section 72101) of Chapter 10, Chapter 12.6 (commencing with Section 74701), Chapter 12.7 (commencing with Section 74801), Article 6 (commencing with Section 75131) of Chapter 13, Article 6 (commencing with Section 76141) of Chapter 14, Chapter 15 (commencing with Section 76201), Chapter 16.5 (commencing with Section 77001), Chapter 17 (commencing with Section 77201), Chapter 17.5 (commencing with Section 77401), Chapter 19 (commencing with Section 77701), Chapter 20 (commencing with Section 77901) of Article 6 (commencing with Section 78285) of Chapter 21, or Article 6 (commencing with Section 78700) of Chapter 24, of Part 2 of Division 22.

(Amended by Stats. 2000, Ch. 768, Sec. 8. Effective January 1, 2001.)



56623

It is a violation of this chapter if any commission merchant who collects or receives funds in connection with the sale of consigned farm products has made any use or disposition of these funds in his or her possession or control that endangers or impairs faithful and prompt payment to the consignor of the product or to any other person having a financial interest therein.

(Added by Stats. 1986, Ch. 942, Sec. 15.)






ARTICLE 19 - Criminal Penalties

56631

(a) Except as specified in Section 56632, any misdemeanor which is prescribed in this article is punishable by a fine of not less than five hundred dollars ($500) or more than five thousand dollars ($5,000), by imprisonment in the county jail for not more than one year, or by both the fine and imprisonment.

(b) For a violation of the offense described in subdivision (a), the department may recover investigative costs, excluding attorneys’ fees and administrative overhead, for those charges where there has been a conviction in a court of law, or a court-supervised settlement has been reached. Nothing in this section allows the department to recover investigative costs for an administrative licensing action or any action that has not been filed in a court of law.

(c) Any person or entity responsible for investigative costs under this section shall be allowed to audit the department’s investigative costs. The audit must be performed by a third-party certified public accountant and paid for by the person or entity requesting the audit. The department shall promulgate regulations to implement this subdivision by June 1, 2002.

(Amended by Stats. 2000, Ch. 768, Sec. 9.5. Effective January 1, 2001.)



56632

It is a misdemeanor for any person to assume or attempt to act, or to act, as a licensee or agent without a license and is punishable by a fine of not less than ten thousand dollars ($10,000), by imprisonment in the county jail for not more than one year, or by both the fine and imprisonment.

(Amended by Stats. 1986, Ch. 942, Sec. 17.)



56632.2

It is a misdemeanor for any person subject to this chapter to pay license fees in an amount less than that amount established under subdivision (b) of Section 56571. Any person who pays less than the amount established under subdivision (b) of Section 56571 for two or more consecutive years shall pay to the director treble the amount of the license fees due pursuant to this chapter.

(Added by Stats. 1991, Ch. 733, Sec. 5.)



56632.5

It is a misdemeanor for any person licensed as a cash buyer to buy or otherwise take title to, or possession of, any farm product from a licensee or a producer of such product, except by cash payment of the full agreed price to the licensee or producer at the time of obtaining possession or control.

(Added by Stats. 1979, Ch. 871.)



56633

It is a misdemeanor for any person to impose any false charge for handling or services in connection with any farm product.

(Enacted by Stats. 1967, Ch. 15.)



56634

It is a misdemeanor for any person to fail to account promptly, correctly, fully, and properly and to make settlement of accounts as provided in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56635

It is a misdemeanor for any person to intentionally make any false or misleading statement as to market conditions.

(Enacted by Stats. 1967, Ch. 15.)



56636

It is a misdemeanor for any person to make any fictitious sale or be guilty of collusion to defraud a producer or licensee.

(Amended by Stats. 1979, Ch. 871.)



56637

It is a misdemeanor for any person to directly or indirectly purchase for his own account, goods which are received by him upon consignment without prior authority from the consignor, or to fail to promptly notify the consignor of such purchases, if any, on his own account. This section does not, however, prevent any commission merchant from taking to account of sales, in order to close the day’s business, any miscellaneous lot or parcel of any farm product which remains unsold, if such commission merchant forthwith enters such transaction on his account of sales.

(Enacted by Stats. 1967, Ch. 15.)



56638

It is a misdemeanor for any person to intentionally make any false statement regarding the grade, conditions, markings, quality, or quantity of any goods which are shipped or packed in any manner.

(Enacted by Stats. 1967, Ch. 15.)



56639

It is a misdemeanor for any person to fail to comply in every respect with the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 20 - Civil Remedies and Penalties

56651

The director may bring an action to enjoin the violation or the threatened violation of any provision of this chapter or of any order which is made pursuant to this chapter in the superior court in the county in which such violation occurs or is about to occur.

There may be enjoined in one proceeding any number of defendants that are alleged to be violating the same provisions or orders, although their properties, interests, residences, or places of business may be in several counties and the violations separate and distinct. Any proceeding which is brought pursuant to this section shall be governed in all other respects by the provisions of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1967, Ch. 15.)



56652

(a) Any person that violates any provision of this chapter is liable civilly in the sum of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000) for each and every violation. This sum shall be recovered in an action by the secretary in any court of competent jurisdiction. All sums which are recovered pursuant to this section shall be deposited in the State Treasury to the credit of the Department of Food and Agriculture Fund.

(b) For a violation of the offense described in subdivision (a), the department may recover investigative costs, excluding attorneys’ fees and administrative overhead, for those charges where there has been a conviction in a court of law, or a court-supervised settlement has been reached. Nothing in this section allows the department to recover investigative costs for an administrative licensing action or any action that has not been filed in a court of law.

(c) Any person or entity responsible for investigative costs under this section shall be allowed to audit the department’s investigative costs. The audit must be performed by a third-party certified public accountant and paid for by the person or entity requesting the audit. The department shall promulgate regulations to implement this subdivision by June 1, 2002.

(Amended by Stats. 2000, Ch. 768, Sec. 10.5. Effective January 1, 2001.)









CHAPTER 8 - Produce Markets

ARTICLE 1 - Definitions

56801

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56802

“Association” means an association of produce dealers which is organized to carry out the responsibilities of produce dealers which are imposed by this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56803

“City” includes city and county.

(Enacted by Stats. 1967, Ch. 15.)



56804

“Commissioner,” with respect to any matter which relates to a particular market, means the deputy labor commissioner who is in charge of the office of the Labor Commissioner which is located nearest to that market.

(Enacted by Stats. 1967, Ch. 15.)



56805

“Director” means the Director of Industrial Relations.

(Enacted by Stats. 1967. Ch. 15.)



56806

“Farm product” means any fruit, nut, vegetable, berry, or aquacultural product.

(Amended by Stats. 1995, Ch. 810, Sec. 16. Effective January 1, 1996.)



56807

“Market” means the places of business, collectively, of produce dealers that operate in a city, or the vicinity of a city, and that deal in any farm product which is intended, in whole or in part, for ultimate sale for consumption in a fresh state within the city and the vicinity of the city. This chapter applies only to markets in which five or more produce dealers operate.

(Enacted by Stats. 1967, Ch. 15.)



56808

“Produce dealer” includes “commission merchant,” as defined in Section 56105, and “dealer,” as defined in Section 56107. It does not, however, include a “broker,” as defined in Section 56103, nor “processor,” as defined in Section 55407.

(Enacted by Stats. 1967, Ch. 15.)



56809

“Registered unloader” means a person who unloads any farm product in a market. It does not, however, include any of the following:

(a) A producer of farm products, or his or her son or daughter, father, mother, or regularly employed employee.

(b) The operator of any vehicle which is engaged in the transporation of any farm product to market if the operation of such vehicle is subject to the jurisdiction of the Public Utilities Commission and the rate which is charged for such transporation includes the charge for unloading the farm product which is so transported.

(Amended by Stats. 1976, Ch. 1171.)



56810

“Union” means the labor union which has been recognized by the National Labor Relations Board, or other governmental agency which has jurisdiction, as the bargaining agency for employees who are employed in a market.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

56831

It is the purpose of this chapter to promote the orderly marketing of farm products and the establishment of reasonable charges for unloading such products at markets in this state. It is declared that in some of the markets of this state the charges for unloading farm products have been found to be exorbitant and unreasonable and that this chapter is enacted to remedy such evils and in the interests of the public welfare.

(Enacted by Stats. 1967, Ch. 15.)



56832

The director may make such regulations as he may deem necessary to carry out this chapter and to effectuate its purposes.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Exceptions

56861

This chapter does not apply to any market in which less than five produce dealers operate.

(Enacted by Stats. 1967, Ch. 15.)



56862

This chapter does not apply to any produce dealer at whose place of business every farm product which is delivered is unloaded without charge by employees of the produce dealer either with or without the assistance of the operator of the vehicle which transports such product or other persons who accompany the operator on such vehicle. This chapter does not prohibit any employee of a produce dealer from assisting in unloading any farm product without charge if registered unloaders are not available.

(Enacted by Stats. 1967, Ch. 15.)



56863

This chapter does not apply to any market in Los Angeles County.

(Added by Stats. 1986, Ch. 191, Sec. 1.)






ARTICLE 4 - Registered Unloaders

56891

Every person who unloads any farm product in a market and who is a registered unloader shall register his name, Federal Social Security number, and address and union affiliation, if any, with the commissioner. The commissioner shall supply each registered unloader with a card of registration. Each registered unloader shall carry such card at all times while employed or seeking employment in unloading any farm product in a market. A person within the definition of the term registered unloader shall not unload any farm product in a market unless he is registered as provided in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56892

Every producer who transports any farm product to a market may register himself or herself, his or her parents, and his or her sons or daughters, and regular full-time employees, with the commissioner. Such registration shall show the name of the producer, the registration number and other means of identification of his or her own personally owned vehicles, and the relationship of the registrant to the producer.

This chapter does not prohibit a person so registered from unloading any farm product from a vehicle as to which he or she is so registered, and no such person is required to employ any other person to unload or assist in unloading such farm product nor to pay for any services which are not requested to be performed. The commissioner shall supply each such registrant with an appropriate card, which the registrant shall carry at all times while engaged in unloading any farm product at a market.

(Amended by Stats. 1976, Ch. 1171.)



56893

Every produce dealer that operates in a market is responsible for providing that registered unloaders sufficient in number to do the work which is required are available at all times when any farm product is being delivered to his place of business. He is also responsible for having on hand at his place of business at all such times a responsible person to receipt for any farm product which is unloaded at his place of business.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 5 - Association of Produce Dealers

56921

In order to facilitate the carrying out of their responsibilities pursuant to this chapter, the produce dealers that operate in a market may organize an association. A produce dealer shall not be required to become or to be a member of such association, but any such association shall admit to membership any produce dealer that operates in the market. If a produce dealer is admitted to membership in the association, he shall not be subject to any assessment or payment except those which are necessary to carry out his responsibilities pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



56922

An association may do all of the following:

(a) Obtain a dispatching service from which registered unloaders may be sent to the places where their services are required.

(b) Act as the bargaining agent to establish with a union the scale of charges for unloading any farm product in the market in accordance with this chapter.

(c) Provide for watchman service to protect and give a receipt for any farm product which is delivered to a market at times when the market is not otherwise in operation.

(Enacted by Stats. 1967, Ch. 15.)



56923

The costs of services of an association to its members for carrying out any of the activities which are provided for or required by this chapter are subject to review by the director. No cost or expenditure for any other purpose shall be payable by any produce dealer except on an entirely voluntary basis.

The director shall from time to time on his own motion, or at the request of a produce dealer, review the activities of the association to determine if any charge is made against any produce dealer in violation of this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Charges for Unloading Produce

56951

Each produce dealer that operates within a market shall establish a scale of charges for unloading any farm product which is transported to his place of business and shall post and maintain a legible copy of such scale in a conspicuous place at his place of business where it is readily visible at all times during which any farm product is delivered to such place of business.

(Enacted by Stats. 1967, Ch. 15.)



56952

Any scale of charges which is established pursuant to this article may be modified from time to time in accordance with the method and procedure which is prescribed for establishing such scale.

(Enacted by Stats. 1967, Ch. 15.)



56953

The scale of charges which is established shall be the standard charge for unloading any farm product in the market.

(Enacted by Stats. 1967, Ch. 15.)



56954

A person shall not charge or receive any payment for unloading any farm product in excess of the standard charge which is established for the market.

(Enacted by Stats. 1967, Ch. 15.)



56955

The scale of charges shall be established as follows:

(a) If all the produce dealers in a market, or a majority of such produce dealers, either individually or through group representation, have an agreement with a union, the scale of charges shall be that which is prescribed in such agreement and approved as provided in this chapter. If an agreement which covers any employees of produce dealers in a market does not cover persons who unload farm products, the agreement shall be modified, or a new agreement made, to cover such persons.

(b) If there is no such union, the scale of charges shall be fixed by the produce dealers that operate within the market.

In either event, the scale of charges is subject to the approval of the director.

(Enacted by Stats. 1967, Ch. 15.)



56956

Upon the determination of a scale of charges for a market, the scale of charges shall be transmitted to the director. The director shall examine such scale and shall compare it with any available information relative to the charges for similar work which is performed under similar conditions in the city in, or for, which the market is operated. The director may take into consideration any and all factors which are relevant to the determination of the reasonableness of such charges, including any rates of the Public Utilities Commission for the performance of work of a similar nature.

(Enacted by Stats. 1967, Ch. 15.)



56957

If the director determines that the scale of charges is not unreasonable, he shall approve the scale and thereafter the scale of charges shall be the standard charge for unloading any farm product in the market.

(Enacted by Stats. 1967. Ch. 15.)



56958

If the director finds that the scale of charges is unreasonable, he shall fix a time and place for a hearing on the matter.

Notice of such hearing shall be mailed to each produce dealer that operates in the market and to the officials of the union, if a union is involved. The director may also notify any or all producers of any farm product which is delivered to the market.

(Enacted by Stats. 1967, Ch. 15.)



56959

At the hearing the director shall consider any relevant matters that may be presented and, at or after the conclusion of such hearing, he shall so adjust the scale or any item of the scale so that the scale is not unreasonably higher than the prevailing rate for similar work which is performed under similar conditions in the city or its vicinity.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Penalties

56981

The violation of any provision of this chapter by any person is a misdemeanor.

(Enacted by Stats. 1967, Ch. 15.)



56982

The violation of any provision of this chapter by a produce dealer is grounds for the revocation of his license, and the violation of any provision of this chapter by an association is grounds for the revocation of the license of each produce dealer that participates in such violation.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 8.5 - Produce Markets in Alameda, San Francisco, and San Mateo Counties

ARTICLE 1 - Definitions

57001

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1978, Ch. 585.)



57002

“Association” means an association of produce dealers which is organized to carry out the responsibilities of produce dealers which are imposed by this chapter.

(Added by Stats. 1978, Ch. 585.)



57003

“City” includes city and county.

(Added by Stats. 1978, Ch. 585.)



57004

“Commissioner,” with respect to any matter which relates to a particular market, means the deputy labor commissioner who is in charge of the office of the Labor Commissioner which is located nearest to that market.

(Added by Stats. 1978, Ch. 585.)



57005

“Director” means the Director of Industrial Relations.

(Added by Stats. 1978, Ch. 585.)



57007

“Farm product” means any fruit, nut, vegetable, berry, or aquacultural product.

(Amended by Stats. 1995, Ch. 810, Sec. 17. Effective January 1, 1996.)



57008

“Hauler” means any trucker or carrier.

(Added by Stats. 1978, Ch. 585.)



57009

“Market” means the places of business, collectively, of produce dealers that operate in a city, or the vicinity of a city, and that deal in any farm product which is intended, in whole or in part, for ultimate sale for consumption in a fresh state within the city and the vicinity of the city. This chapter applies only to any market in which five or more produce dealers operate in the Counties of Alameda, San Francisco, and San Mateo and the provisions of Chapter 8 (commencing with Section 56801) of this division shall not be applicable to any such market.

(Added by Stats. 1978, Ch. 585.)



57010

“Produce dealer” includes “commission merchant,” as defined in Section 56105, and “dealer,” as defined in Section 56107. It does not, however, include a “broker,” as defined in Section 56103, nor “processor,” as defined in Section 55407.

(Added by Stats. 1978, Ch. 585.)



57011

“Producer” means any person who commercially grows and markets farm products.

(Added by Stats. 1978, Ch. 585.)



57012

“Registered unloader” means a person who unloads any farm product in a market. It does not, however, include any of the following:

(a) A producer of farm products, or his son or daughter, father or mother, or regularly employed employee of such producer.

(b) The operator of any vehicle which is engaged in the transportation of any farm product to market if the operation of such vehicle is subject to the jurisdiction of the Public Utilities Commission and the rate which is charged for such transportation includes the charge for unloading the farm product which is so transported.

(Added by Stats. 1978, Ch. 585.)



57013

“Union” means the labor union which has been recognized by the National Labor Relations Board, or other governmental agency which has jurisdiction, as the bargaining agency for employees who are employed in a market.

(Added by Stats. 1978, Ch. 585.)






ARTICLE 2 - General Provisions and Exceptions

57015

It is the purpose of this chapter to promote the orderly marketing of farm products and the establishment of reasonable charges for unloading such products at markets in this state. It is declared that in some of the markets of this state the charges for unloading farm products have been found to be exorbitant and unreasonable and that this chapter is enacted to remedy such evils and in the interests of the public welfare.

(Added by Stats. 1978, Ch. 585.)



57016

The director may make such regulations as he may deem necessary to carry out this chapter and to effectuate its purposes.

(Added by Stats. 1978, Ch. 585.)



57017

This chapter does not apply to any market in which less than five produce dealers operate.

(Added by Stats. 1978, Ch. 585.)



57018

This chapter does not apply to any produce dealer at whose place of business every farm product which is delivered is unloaded without charge by employees of the produce dealer either with or without the assistance of the operator of the vehicle which transports such product or other persons who accompany the operator on such vehicle. This chapter does not prohibit any employee of a produce dealer from assisting in unloading any farm product.

(Added by Stats. 1978, Ch. 585.)






ARTICLE 3 - Registered Unloaders

57021

Every person who unloads any farm product in a market and who is a registered unloader shall register his name, federal social security number, and address and union affiliation, if any, with the commissioner. The commissioner shall supply each registered unloader with a badge of registration. Each registered unloader shall wear such badge at all times while employed or seeking employment in unloading any farm product in a market. A person within the definition of the term registered unloader shall not unload any farm product in a market unless he is registered as provided in this chapter.

(Added by Stats. 1978, Ch. 585.)



57022

Every producer who transports any farm product to a market may register himself, his father or mother, and his sons or daughters, and regular full-time employees, with the commissioner. Such registration shall show the name of the producer and the relationship of the registrant to the producer. The commissioner shall supply each such registrant with an appropriate badge, which the registrant shall wear at all times while engaged in unloading any farm product at a market.

This chapter does not prohibit a person from unloading any farm product, and no person is required to employ any other person to unload or assist in unloading such farm product nor to pay for any services which are not requested to be performed.

(Added by Stats. 1978, Ch. 585.)



57023

Every produce dealer that operates in a market is responsible for having on hand at his place of business a responsible person to receipt for any farm product which is unloaded at his place of business during posted receiving hours.

(Amended by Stats. 1980, Ch. 712.)



57024

All vehicles shall be unloaded in a timely manner and in the order in which they arrive at the market, when the vehicles are unloaded by registered unloaders.

(Added by Stats. 1983, Ch. 424, Sec. 2.)






ARTICLE 4 - Association of Produce Dealers

57025

In order to facilitate the carrying out of their responsibilities pursuant to this chapter, the produce dealers that operate in a market may organize an association. A produce dealer shall not be required to become or to be a member of such association, but any such association shall admit to membership any produce dealer that operates in the market. If a produce dealer is admitted to membership in the association, he shall not be subject to any assessment or payment except those which are necessary to carry out his responsibilities pursuant to this chapter.

(Added by Stats. 1978, Ch. 585.)



57027

An association may provide for watchman service to protect and give a receipt for any farm product which is delivered to a market at times when the market is not otherwise in operation.

(Added by Stats. 1978, Ch. 585.)



57028

The costs of services of an association to its members for carrying out any of the activities which are provided for or required by this chapter are subject to review by the director. No cost or expenditure for any other purpose shall be payable by any produce dealer except on an entirely voluntary basis.

The director shall from time to time on his own motion, or at the request of a produce dealer, review the activities of the association to determine if any charge is made against any produce dealer in violation of this chapter.

(Added by Stats. 1978, Ch. 585.)






ARTICLE 5 - Charges for Unloading Produce

57031

(a) Any union representing registered unloaders is authorized and entitled to bargain with the employer of the registered unloaders to establish a scale of charges for unloading produce.

(b) If the union or unions representing registered unloaders and the employer of registered unloaders are unable to agree on a scale of charges, the Public Employment Relations Board shall mediate the dispute pursuant to Section 3601 of the Government Code.

(c) The scale of charges in effect on December 31, 1978, shall remain in effect until new charges are established pursuant to this section.

(Amended by Stats. 2012, Ch. 46, Sec. 3. Effective June 27, 2012.)



57032

The scale of charges which is established shall be the standard charge for unloading any farm product in the market.

(Added by Stats. 1978, Ch. 585.)



57033

A person shall not charge or receive any payment for unloading any farm product in excess of the standard charge which is established for the market.

(Added by Stats. 1978, Ch. 585.)



57034

Each produce dealer shall post and maintain a legible copy of the effective scale of charges established under this article in a conspicuous place at his place of business where it is readily visible at all times during which any farm product is delivered to such place of business.

(Added by Stats. 1978, Ch. 585.)



57035

The commissioner or his representative shall investigate any complaint brought to his attention involving produce dealers or registered unloaders.

(Added by Stats. 1978, Ch. 585.)



57036

If a scale of charges is not established pursuant to bargaining as provided for in Section 57031, the union may propose a scale of charges for approval by the director.

(Added by Stats. 1983, Ch. 424, Sec. 3.)



57037

After receipt of the scale of charges proposed by the union pursuant to Section 57036, the director shall fix a time and place for a hearing on the matter. Notice of the hearing shall be published and mailed to each produce dealer in the Counties of Alameda and San Mateo and in the City and County of San Francisco and to the union. The director shall also notify any or all haulers and producers of any farm product which is delivered to the market.

(Added by Stats. 1983, Ch. 424, Sec. 4.)



57038

(a) At the hearing the director shall consider any relevant matters that may be presented.

(b) At or after the conclusion of the hearing, the director shall determine whether or not the proposed scale is reasonable. If the director determines that the proposed scale is reasonable, the director shall approve it and thereafter that scale of charges shall be the standard charge for unloading any farm product in the market. If the director determines that the scale is unreasonable, the director shall adjust the scale or any item of the scale so that the scale is not unreasonably higher than the prevailing rate for similar work which is performed under similar conditions. After this adjustment, the scale shall be the standard charge for unloading any farm product in the market.

(c) In making the determination and, if necessary, the adjustment required in subdivision (b), the director shall compare the scale proposed by the union with any available information relating to the charges for similar work which is performed under similar conditions in the city in, or for, which the market is operated. The director may take into consideration any rates set by the Public Utilities Commission for the performance of work of a similar nature.

(Added by Stats. 1983, Ch. 424, Sec. 5.)



57039

The director may by regulation establish a fee in the amount necessary to cover the costs that are incurred by the Department of Industrial Relations in implementing this article. Each party participating in a hearing conducted pursuant to this article shall pay an equal share of the fee.

(Added by Stats. 1983, Ch. 424, Sec. 6.)






ARTICLE 6 - Penalties

57041

Violation of any provision of this chapter or laws affecting personal injury or property damage by a produce dealer or registered unloader is grounds for license or registration revocation or suspension.

Before suspending or revoking any registration or license under this chapter, the commissioner shall afford the holder of such registration or license an opportunity to be heard in person or by counsel. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Added by Stats. 1978, Ch. 585.)



57042

The director may assess a fee not to exceed four hundred dollars ($400) per year payable by produce dealers for use exclusively in administering the provisions of this chapter.

(Amended by Stats. 1980, Ch. 470.)



57043

The violation of any provision of this chapter by any person is a misdemeanor.

(Added by Stats. 1978, Ch. 585.)









CHAPTER 9 - Dairy Produce Exchanges

ARTICLE 1 - Definitions and General Provisions

57101

“Dairy produce exchange” means any association of persons which is organized for the following purposes:

(a) Furnishing a medium for trading in butter, cheese, or eggs.

(b) Facilitating the marketing of any such product.

(c) Establishing the wholesale market value of any such product.

(Enacted by Stats. 1967, Ch. 15.)



57102

The director may require such monthly or other periodical reports, records of market quotations, and other statistical information as may be necessary to him in administering this chapter. All such reports, statistics, or information which is pertinent to each dairy produce exchange which is licensed pursuant to this chapter shall be kept on file in the office of the director and subject to public inspection.

(Enacted by Stats. 1967, Ch. 15.)



57103

The director shall have access to all records of every dairy produce exchange which is licensed pursuant to this chapter, and may appoint a representative to sit with the board of directors or other governing body of such exchange.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Licenses

57131

It is unlawful for any person to establish or operate a dairy produce exchange unless he has first obtained from the director a license to do so.

(Enacted by Stats. 1967, Ch. 15.)



57132

Every dairy produce exchange, and any person that desires to operate a dairy produce exchange, before engaging in such activity, shall file with the director a written application for a license, accompanied by the license fee which is prescribed by Section 57134. The application shall state all of the following information:

(a) The name under which the dairy produce exchange proposes to operate.

(b) The location of its place of business.

(c) The names of its officers, directors, and the persons, firms, corporations, or associations which constitute its membership.

(d) A certified copy of its articles of incorporation, its constitution and bylaws, and the rules and regulations and bases of trade under which it proposes to operate.

(Enacted by Stats. 1967, Ch. 15.)



57133

The director shall examine the application, and if he finds that the applicant has fully complied with the provisions of this chapter, he shall issue a license which authorizes the applicant to operate a dairy produce exchange. The license shall recite in bold type that the issuance of the license is permissive only and does not constitute a recommendation or endorsement of the rules and regulations or bases of trade under which the applicant proposes to operate.

(Enacted by Stats. 1967, Ch. 15.)



57134

For each license, the director shall charge the sum of one hundred dollars ($100), which sum shall accompany the application for the license. Except as otherwise provided in this chapter, each license which is issued by the director shall continue in effect so long as the licensee shall continue in business, and shall pay a fee of one hundred dollars ($100) annually to the director. Such fee is payable on the first Monday of each calendar year.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Arbitration

57161

The director shall act as arbitrator in all cases of dispute or contention which concerns the maintenance or operation of any licensed dairy produce exchange, or the bylaws, rules, or regulations which pertain to it.

(Enacted by Stats. 1967, Ch. 15.)



57162

Upon receipt of any verified complaint which concerns a licensed dairy produce exchange, the director shall proceed to make a thorough investigation. In this connection, the director:

(a) May conduct hearings, of which all interested parties shall receive due notice, and may require written statements which set forth the views of any or all contending parties.

(b) Shall invite the cooperation and solicit the opinion of the Federal Trade Commission and the Economic Research Service of the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



57163

On the basis of the information which is so obtained, the director shall prescribe a tentative rule which shall be effective in the operation of any licensed dairy produce exchange for not to exceed 90 days.

(Enacted by Stats. 1967, Ch. 15.)



57164

If, after such trial period, it appears that the tentative rule operates in a fair and equitable manner, it shall then, upon order of the director, be made a permanent rule of such licensed dairy produce exchange.

(Enacted by Stats. 1967, Ch. 15.)



57165

If, in the conduct of any such investigation, it appears that any unlawful act has been committed by any licensed dairy produce exchange, the director may initiate appropriate legal proceedings against such exchange.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Investigations, Hearings, and Suspension or Revocation of Licenses

57191

The director may upon his own motion, and shall upon the verified complaint in writing of any person, investigate the actions of any dairy produce exchange and may temporarily suspend or permanently revoke any license which is issued pursuant to this chapter if the licensee is guilty of any of the following:

(a) Failure to supply all the information which is required by subdivisions a, b, c, and d of Section 57132.

(b) Making any false statement or misrepresentation of fact to the director.

(c) Fraud or deception in the application for or procurement of a license.

(d) Any other conduct, whether of the same or a different character than the conduct which is specified in this section, which is unlawful.

(e) Violation of any law or ordinance of the state or any city or county or the rules of the Federal Trade Commission which govern unfair trade practices in the handling of butter, cheese, or eggs.

(Enacted by Stats. 1967, Ch. 15.)



57192

The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code, and the director shall have all the powers which are granted in that chapter.

(Enacted by Stats. 1967, Ch. 15.)



57193

If judicial review of the decision of the director is sought, the decision of the director shall remain in effect pending the determination of the review, unless the party that seeks the review files with the court a bond in a sum to be fixed by the court, in favor of the people and conditioned upon the faithful performance of all those things which are ordered to be done, or the faithful observance of such restraint as may be directed by the director. The bond shall be for the benefit of any person that has dealings with the person that seeks the review.

(Amended by Stats. 1982, Ch. 517, Sec. 235.)






ARTICLE 5 - Violations and Penalties

57221

Any person that operates a dairy produce exchange without a license is guilty of a misdemeanor and shall also pay to the state one hundred dollars ($100) for each and every day of such operation. Any money which is due the state pursuant to this section shall be recovered by an action at law brought by the Attorney General in the name of the people.

(Enacted by Stats. 1967, Ch. 15.)



57222

Any person that makes any false statement in applying for a license or violates any rule or decision of the director which is authorized by this chapter is guilty of a misdemeanor.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 10 - Private Produce Inspection

57301

The commissioner shall require any person, except a county, state, or federal inspection agency, who, for payment by a private party, reports upon the condition of lots of fresh fruits or vegetables offered for sale other than for processing to register with the commissioner. The commissioner shall maintain a registry of these persons which shows the name and business address, market or markets at which inspections are made, the products inspected, and additional matters that the commissioner requires. The commissioner shall forward this information to the director who shall maintain a central registry on a statewide basis. A produce inspector who is registered in one county where he or she does business may do business in any other county without registering in the other county if the commissioner in the other county is provided proof of registration.

(Added by Stats. 1985, Ch. 1039, Sec. 1.)



57302

The board of supervisors may, pursuant to this chapter, establish a registration fee in an amount necessary to cover the actual costs of the commissioner for that registration.

(Added by Stats. 1985, Ch. 1039, Sec. 1.)



57303

Each registered inspector shall maintain a copy of each written report of the date, lot description, volume, and condition of the commodity inspected. Condition shall include the grade or other criteria used to evaluate the product. If a report has been made orally, a written confirmation shall be prepared within 24 hours and retained in the same manner as a written report. Reports need not name the person to whom the advice was given, but the names shall be maintained so that they may be matched to the respective reports upon request of the commissioner. Reports shall be maintained for a period of not less than 90 days and shall be made available to the commissioner upon demand.

(Added by Stats. 1985, Ch. 1039, Sec. 1.)



57304

If the commissioner or the director receives a complaint from an interested party that any report required to be kept by Section 57303 is materially inaccurate, the commissioner may investigate the matter and shall give a report of findings to all interested parties.

(Added by Stats. 1985, Ch. 1039, Sec. 1.)



57305

The remedies or penalties in this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(Added by Stats. 1985, Ch. 1039, Sec. 1.)



57306

If the commissioner finds that a registered inspector has repeatedly given inaccurate information or failed to maintain required records, the commissioner may, after a hearing, cancel or suspend the registration.

(Added by Stats. 1985, Ch. 1039, Sec. 1.)



57307

(a) Any person who violates this chapter shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General at the request of the director. Any funds recovered pursuant to this subdivision shall be deposited in the Department of Food and Agriculture Fund.

(b) An action may also be brought pursuant to this section by the district attorney at the request of the commissioner in the county in which the offense occurred. Any funds recovered pursuant to this subdivision shall be deposited in the general fund of the county.

(Added by Stats. 1985, Ch. 1039, Sec. 1.)



57308

It is unlawful for any person to act as a registered inspector unless currently registered by the commissioner.

(Added by Stats. 1985, Ch. 1039, Sec. 1.)



57309

It is unlawful for any person to misrepresent the quality of any commodity inspected or to fail to make and maintain the records required by the commissioner.

(Added by Stats. 1985, Ch. 1039, Sec. 1.)






CHAPTER 11 - Dairy Cattle Supply Lien

57401

(a) The definitions in this section govern the construction of this chapter.

(b) “Feed or materials” means commercial feed, grain, forage, feed ingredients, mineral feed, drugs, animal health products, customer-formula feed, any mixture or preparation for feeding animals, any of the constituent nutrients of an animal ration, or any other food which is used for the feeding of dairy cattle.

(c) “Person obligated on any proceeds” means a handler, as defined in Section 61826, who is in possession of proceeds.

(d) “Proceeds” means funds derived from the sale of milk or milk products which are payable to the lien debtor by the possessor of the funds, except for any of the following:

(1) Deductions for taxes, fees, and assessments.

(2) Funds due or owing milk processing cooperative associations organized and operating pursuant to Chapter 1 (commencing with Section 54001).

(3) Funds retained by the cooperative association.

(4) Deductions made pursuant to a court order.

(5) Deductions due or owing the buyer of the milk for hauling services provided by the buyer pursuant to subdivision (e) of Section 62096 and deductions due or owing the buyer for the testing of milk for purposes of payment pursuant to Section 34231.

(e) “Raising or maintaining of dairy cattle” means feeding, pasturing, caring for, and managing dairy cattle kept or raised for use or profit.

(f) “Reasonable or agreed charges” means the agreed price, if any, for the feed and materials sold to the lien debtor, at the lien debtor’s request. If there is no agreed price or a method for determining price which is agreed upon, “reasonable or agreed charges” means the reasonable value of the feed or materials as of the date of delivery.

(Amended by Stats. 2012, Ch. 309, Sec. 1. Effective January 1, 2013.)



57402

A person who provides feed or materials to aid the raising or maintaining of dairy cattle or offspring therefrom has a lien upon the proceeds of the milk or milk products produced from the dairy cattle, for the reasonable or agreed charges for the feed or materials provided and for the costs of enforcing the lien. However, the amount of charges secured by the lien cannot exceed an amount equal to the reasonable or agreed charges for feed or material provided within a 60-day period, and only two providers of feed or materials shall have an enforceable lien at any time according to the priority set forth in Section 57406. Only one lien under this chapter per dairy producer is available per affiliated business supplier.

(Amended by Stats. 2012, Ch. 309, Sec. 2. Effective January 1, 2013.)



57403

(a) The lien created pursuant to this chapter attaches to proceeds.

(b) Except as otherwise provided in this chapter, the notice of claim of lien shall remain in effect, and no new notice of claim of lien shall be required in order to maintain the lien, as long as the person who provides feed or materials either (1) remains unpaid for amounts secured by the lien, or (2) continues to provide feed or materials on a regular basis to the lien debtor. For purposes of this section, providing feed or materials shall not be deemed to be made on a regular basis if a period of more than 30 days elapses between deliveries.

(Added by Stats. 1987, Ch. 679, Sec. 1.)



57405

The lien created by this chapter shall be perfected by the filing of a notice of claim of lien with the Secretary of State and service of the notice of claim of lien pursuant to subdivision (e).

(a) The person who provides feed or materials may, at any time, file in the manner and at the place set forth in this section, the notice of claim of lien.

(b) The notice of claim of lien shall, at a minimum, set forth all of the following information:

(1) The name and address of the lien claimant.

(2) The last known name and address of the lien debtor.

(3) The location of the dairy to which the feed and materials were provided.

(4) That the lien claimant has a dairy cattle supply lien pursuant to Section 57402.

(c) The notice of claim of lien shall be filed on a form which is the standard form of original financing statement prescribed by the Secretary of State pursuant to Section 9521 of the Commercial Code. The standard form shall be completed with the following changes:

(1) The lien claimant may be identified either as lien claimant or as secured party.

(2) In the space for the description of the collateral there shall instead be entered the statement substantially as set forth in paragraphs (3) and (4) of subdivision (b).

(d) The notice of claim of lien shall be filed, indexed, and marked in the office of the Secretary of State in the same manner as a financing statement is filed, indexed, and marked pursuant to Section 9519 of the Commercial Code.

(e) (1) The lien claimant shall provide written notice of the claim of lien to the following persons within 10 days of the date of the filing with the office of the Secretary of State:

(A) The lien debtor.

(B) Any person from which the lien claimant has received, before the lien claimant files the notice, notification of a claim of an interest in the proceeds.

(C) Any other secured party or lienholder that, 10 days before the filing of the notice, held a security interest in or other lien on the proceeds perfected by the filing of a financing statement that satisfied all of the following conditions:

(i) The statement identified the proceeds by referring to all assets, all personal property, goods, farm products, milk, or milk products, or otherwise identified the proceeds by any other description sufficient pursuant to Section 9108 of the Commercial Code.

(ii) The statement was indexed under the debtor’s name as of that date.

(iii) The statement was filed against the debtor covering the proceeds as of that date and was filed in the office or offices in which a financing statement may be filed pursuant to Section 9501 of the Commercial Code.

(D) Any other secured party that, 10 days before the filing of the notice, held a security interest in the proceeds perfected by compliance with a statute, regulation, or treaty described in subdivision (a) of Section 9311 of the Commercial Code.

(2) If the lien debtor is an entity, notice shall be given to the lien debtor’s registered agent for service of process. If the lien debtor is an individual or general partnership, the notice shall be given at any address at which the individual conducts business.

(3) Any notice to be given to a person pursuant to subparagraph (B) of paragraph (1) shall be given to that person at the address set forth in the notification of claim of interest given by that person or, if no address is set forth, to the person’s registered agent for service of process if the person is an entity or at any address at which the person does business if the person is an individual or general partnership.

(4) Notice given to a secured party pursuant to subparagraph (C) of paragraph (1) shall be given to the secured party at the address set forth in the financing statement on file for the secured party.

(5) Notice to be given to a secured party pursuant to subparagraph (D) of paragraph (1) shall be given to the secured party at the address set forth in the document creating the perfection and compliance or, if no address is set forth, to the secured party’s registered agent for service of process if the secured party is an entity or at an address at which the secured party does business if the secured party is an individual or general partnership.

(f) For the purpose of the Secretary of State’s index pursuant to Sections 9515, 9516, and 9522 of the Commercial Code and for the purpose of the issuance of a certificate pursuant to Section 9519 or 9528 of the Commercial Code, the Secretary of State shall identify a notice pursuant to this section as a financing statement.

(g) Within 20 days after a lien claimant receives a demand from a lien debtor, the lien claimant shall send to the lien debtor a termination statement for the notice of claim of lien or file the termination statement in the office of the Secretary of State, if the lien perfected by the notice of claim of lien has terminated pursuant to the provisions of Section 57403. Upon the filing of a termination statement with the office of the Secretary of State, the notice of claim of lien to which the termination statement relates ceases to be effective.

(Amended by Stats. 2012, Ch. 309, Sec. 3. Effective January 1, 2013.)



57406

The priority of conflicting interests, agricultural liens, and the agricultural lien created under this chapter shall be governed by subdivisions (a) to (f), inclusive, of Section 9322 of the Commercial Code.

(Repealed and added by Stats. 2012, Ch. 309, Sec. 5. Effective January 1, 2013.)



57407

Except to the extent specifically set forth in this chapter, the lien created by this chapter shall be subject to Division 9 (commencing with Section 9101) of the Commercial Code.

(Added by Stats. 1987, Ch. 679, Sec. 1.)



57408

A member of the public may obtain a certificate identifying whether there is a lien on file and any notice of claim of lien naming a particular debtor, and if so, giving the date and time of filing of each notice, and the names and addresses of each lienholder therein. The fee for the certificate is the same as the fee for a certificate issued pursuant to Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 43.4. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57409

A member of the public may obtain a copy of any notice of claim of lien filed pursuant to this chapter, including notices affecting the notices. The fee for these copies shall be the same as that prescribed in Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 43.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57410

The Secretary of State may adopt any regulations necessary to carry out his or her duties pursuant to this chapter, including prescribing necessary forms.

(Added by Stats. 1987, Ch. 679, Sec. 1.)



57411

A lien created pursuant to this chapter is assignable or transferable by the holder of the lien, with full rights of enforcement. A lienholder’s statement of assignment or transfer shall be filed with the Secretary of State in the same manner as a secured party’s statement of assignment or transfer as prescribed in Section 9514 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 43.6. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57413

(a) After payment default by the lien debtor, the lien claimant may foreclose on a lien created by this chapter in the following manners:

(1) The lien claimant may foreclose in an action to recover the reasonable or agreed charges for feed and materials delivered. In such an action, the final judgment may be enforced pursuant to Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure.

(2) Provided that the lien claimant provides concurrent notice to the lien debtor and the parties set forth in subdivision (e) of Section 57405, the lien claimant may notify any person obligated on any proceeds subject to the lien created under this chapter to make payment to, or otherwise render performance to or for the benefit of, the lien claimant, provided that the lien claimant may not demand that payment or performance be made at any time prior to 15 calendar days following the date of notice.

(3) The lien claimant may enforce the obligations of any person obligated on any proceeds subject to the lien created under this chapter and exercise the rights of the lien debtor with respect to the proceeds and any property that secures the right to the proceeds subject to the lien created under this chapter.

(b) A lien claimant that receives proceeds pursuant to a notice provided pursuant to paragraph (2) of subdivision (a) shall account to, and pay the lien debtor for, any surplus, and the lien debtor shall be liable for any deficiency.

(c) Nothing in this chapter shall prohibit a lien claimant from applying pursuant to Title 6.5 (commencing with Section 481.010) of Part 2 of the Code of Civil Procedure for a right to attach order and a writ of attachment, or temporary protective order, by filing an application for the order, writ, or temporary protective order with the court in which the action is brought.

(d) Notwithstanding the receipt of a notice pursuant to paragraph (2) of subdivision (a), a person obligated on any proceeds subject to a lien created under this chapter shall have no liability to a lien claimant for failure to comply with that notice to the extent that the person obligated on the proceeds pays the proceeds subject to the notice as follows:

(1) To a person holding a lien or security interest that is prior to the lien of the lien claimant issuing the notice.

(2) In satisfaction of a contractual assignment or valid notice provided pursuant to Section 9607 of the Commercial Code has been received from the person obligated on the proceeds prior to the receipt of the notice pursuant to paragraph (2) of subdivision (a).

(e) A person obligated on any proceeds subject to the lien created under this chapter and who makes payment pursuant to the notice required by paragraph (2) of subdivision (a) shall not be deemed, to the extent of that payment, to be in violation of the applicable provisions of law relating to failure to pay the amounts to the lien debtor and shall not be deemed to have engaged in an unlawful trade practice.

(f) A lien debtor may secure a release of a lien created under this chapter by doing one of the following:

(1) Paying the amount secured by the lien.

(2) Depositing with the Secretary of Food and Agriculture a surety bond that is executed by the lien debtor as principal and by a surety company that is qualified and authorized to do business in this state as a surety in an amount that equals the current amount secured by the lien. If the lien debtor fails to pay the claims, up to the amount of the bond, of the lien claimant within 35 days after entry of final judgment in favor of the lien claimant, the surety shall pay all lawful claims that are covered by the amount of the lien, up to the amount of the bond, if an action is filed on the bond.

(Amended by Stats. 2012, Ch. 309, Sec. 7. Effective January 1, 2013.)



57414

(a) When a lien claimant receives payment for amounts secured by the lien and the lien claimant has not been providing feed or materials for a period of 30 consecutive days, the lien claimant shall, on written demand by the debtor, send the debtor a statement that he or she no longer claims a security interest under the statement, which shall be identified by date, names of parties thereto, and file number. If the affected lienholder of record fails to send such a termination statement within 10 days after proper demand therefor, he or she shall be liable to the debtor for all actual damages suffered by the debtor by reason of this failure, and, if the failure is in bad faith, for a penalty of one hundred dollars ($100).

(b) The filing officer shall mark each termination statement with the date and time of filing and shall index the statement under the name of the debtor and under the file number of the original lien. If the filing officer has a microfilm or other photographic record of the lien and related filings, he or she may remove the originals from the files at any time after receipt of the termination statement and destroy them, or if he or she does not have the record, he or she may remove them from those files at any time after one year after receipt of the termination statement and destroy them.

(Added by Stats. 1987, Ch. 679, Sec. 1.)






CHAPTER 12 - Poultry and Fish Supply Lien

ARTICLE 1 - Definitions

57501

“Eggs or egg” means eggs or egg products as defined in Section 27512, 27513, or 27514.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57502

“Feed or materials” means commercial feed, grain, forage, feed ingredients, mineral feed, drugs, poultry or fish health products, customer-formula feed, any mixture or preparation for feeding poultry or fish, any of the constituent nutrients of a poultry or fish ration, or any other food which is used for the feeding of poultry or fish.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57503

“Fowl” means chickens, turkeys, ducks, geese, and other domesticated birds.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57504

“Poultry” means domesticated fowl and domesticated rabbit which is intended for use for human food.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57505

“Proceeds” means funds derived from the sale of eggs, poultry, fish, or other products derived from eggs, poultry, or fish payable to the lien debtor. “Proceeds” do not include any of the following:

(a) Deductions for taxes, fees, and assessments.

(b) Funds due or owing egg or poultry processing cooperative associations organized and operating pursuant to Chapter 1 (commencing with Section 54001).

(c) Funds retained by the cooperative association.

(d) Deductions made pursuant to a court order.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57506

“Raising or maintaining of poultry or fish” means feeding, housing, caring for, and managing poultry or fish kept or raised for use or profit.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57507

“Reasonable or agreed charges” means the agreed price, if any, for the feed and materials sold to the lien debtor, at the lien debtor’s request. If there is no agreed price or a method for determining price which is agreed upon, “reasonable or agreed charges” means the reasonable value of the feed or materials as of the date of delivery.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)






ARTICLE 2 - Poultry and Fish Supply Lien

57510

A person who provides feed or materials to aid the raising or maintaining of poultry or fish or for the production of eggs has a lien upon the proceeds of the sale of the eggs, poultry, fish, or other products derived from eggs, poultry, or fish, for the reasonable or agreed charges for the feed or materials provided, and for the costs of enforcing the lien. However, the amount of charges secured by the lien shall not exceed an amount equal to the reasonable or agreed charges for feed or material provided within a 45-day period, and only two providers of feed or materials shall have an enforceable lien at any time according to the priority set forth in Section 57525.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57511

(a) The lien created pursuant to this chapter attaches to the proceeds.

(b) Except as otherwise provided in this chapter, the notice of claim of lien shall remain in effect, and no new notice of claim of lien shall be required in order to maintain the lien, as long as the person who provides feed or materials either (1) remains unpaid for amounts secured by the lien, or (2) continues to provide feed or materials on a regular basis to the lien debtor. For purposes of this section, providing feed or materials shall not be deemed to be made on a regular basis if a period of more than 30 days elapses between deliveries.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57512

The lien created by this chapter shall be perfected and shall be effective upon the filing of a notice of claim of lien with the Secretary of State pursuant to this article.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57513

Any person who provides feed or materials may, at any time, file in the manner and at the place set forth in this article, the notice of claim of lien.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57514

The notice of claim of lien shall contain all of the following information:

(a) The name and address of the lien claimant.

(b) The name and address of the lien debtor.

(c) The location of the property to which the feed and materials were delivered.

(d) That the lien claimant has a poultry or fish supply lien pursuant to Section 57510.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57515

The notice of claim of lien shall be signed by the lien claimant or by a person authorized to sign documents of a similar kind on behalf of the claimant.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57516

The notice of claim of lien shall be filed on a form which is the standard form of original financing statement prescribed by the Secretary of State pursuant to Section 9521 of the Commercial Code. The standard form shall be completed with the following changes:

(a) The lien claimant may be identified either as a lien claimant or as a secured party.

(b) The form shall be signed by the lien claimant and need not be signed by the lien debtor.

(c) In the space for the description of the collateral there shall instead be entered the information specified in subdivisions (c) and (d) of Section 57514.

(Amended by Stats. 1999, Ch. 991, Sec. 43.7. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57517

The notice of claim of lien shall be filed, indexed, and marked in the office of the Secretary of State in the same manner as a financing statement is filed, indexed, and marked pursuant to Section 9519 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 43.8. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57518

The lien claimant shall provide written notice of the claim of lien to the lien debtor within 10 days of the date of the filing with the office of the Secretary of State.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57519

For the purpose of the Secretary of State’s index pursuant to Section 9519 of the Commercial Code and for the purpose of the issuance of a certificate pursuant to Section 9519 or 9528 of the Commercial Code, the Secretary of State shall identify a notice pursuant to this article as a financing statement.

(Amended by Stats. 1999, Ch. 991, Sec. 43.9. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






ARTICLE 3 - Priority of Liens

57525

(a) The lien created by this chapter shall have the priority in accordance with the time the notice of claim of lien is filed.

(b) The lien created by this chapter shall have the same priority as a security interest perfected by the filing of a financing statement as of the date the notice of claim of lien was filed.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)






ARTICLE 4 - Information Concerning Lien

57530

A member of the public may obtain a certificate identifying whether there is a lien on file and any notice of claim of lien naming a particular debtor, and if so, giving the date and time of filing of each notice, and the names and addresses of each lienholder therein. The fee for the certificate is the same as the fee for a certificate issued pursuant to Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 44. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57531

A member of the public may obtain a copy of any notice of claim of lien filed pursuant to this chapter, including notices affecting the notices. The fee for these copies shall be the same as that prescribed in Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 44.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






ARTICLE 5 - Enforcement of Lien

57535

The lien claimant shall provide written notice to secured creditors at least 30 days prior to enforcing a claim of lien. For the purposes of this section, “secured creditors” means those creditors having a perfected security interest in poultry, eggs, poultry products, fish, fish products, or the proceeds thereof, as of the date the notice of claim of lien is filed with the Secretary of State.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57536

The lien claimant shall foreclose on a lien created by this chapter only in an action to recover the reasonable or agreed charges for feed and materials provided. The final judgment shall be enforced pursuant to Title 9 (commencing with Section 680.010) of the Code of Civil Procedure.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)



57537

(a) When a lien claimant receives payment for the total amounts secured by the lien and the lien claimant has not provided feed for materials for a period of 30 consecutive days, the lien claimant shall, on written demand by the debtor, send the debtor a statement that he or she no longer claims a security interest under the statement, which shall be identified by the date, names of parties thereto, and file number. If the affected lienholder of record fails to send the termination statement within 10 days after proper demand therefor, he or she is liable to the debtor for actual damages suffered by the debtor by reason of this failure, and, if the failure is in bad faith, for a penalty of one hundred dollars ($100).

(b) The filing officer shall mark each termination statement with the date and time of filing and shall index the statement under the name of the lien debtor and under the file number of the original lien. If the filing officer has a microfilm or other photographic record of the lien and related filings, he or she may remove and destroy the originals from the files at any time after receipt of the termination statement. If the filing officer does not have the record, he or she may remove and destroy the originals from the files at any time after one year after receipt of the termination statement.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)






ARTICLE 6 - Assignment of Lien

57540

A lien created pursuant to this chapter is assignable or transferable by the holder of the lien, with full rights of enforcement. The lienholder shall file a statement of assignment or transfer with the Secretary of State in the same manner as a secured party’s statement of assignment or transfer as prescribed in Section 9514 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 44.2. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57541

Except to the extent specifically set forth in this chapter, the lien created by this chapter is subject to Division 9 (commencing with Section 9101) of the Commercial Code.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)






ARTICLE 7 - Miscellaneous

57545

The Secretary of State may adopt any regulations necessary to carry our his or her duties pursuant to this chapter, including prescribing necessary forms.

(Added by Stats. 1990, Ch. 1502, Sec. 1.)









CHAPTER 13 - Agricultural Chemical and Seed Lien

ARTICLE 1 - Definitions

57551

“Agricultural chemical” means fertilizers, fertilizer material, lime, chemical compounds, pesticides, pesticide chemicals, plant regulators, plant amendments, plant food, soil amendments, herbicides, fungicides, and agricultural chemicals that are applied to crops or to land that is used for the raising of crops.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57552

“Agricultural seed” means the seed of any domesticated grass or cereal, of any vegetable, flower, or propagated plant, and of any legume or other plant which is grown as turf, cover crop, forage crop, fiber crop, or field crop, and mixtures of the seed.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57553

“Labor” means labor or service performed in the application, delivery, or preparation of an agricultural chemical or agricultural seed provided by the seller of the agricultural chemical or agricultural seed.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57554

“Proceeds” means funds received by the lien debtor from the sale of the crop on which the agricultural chemical was applied or for which the agricultural seed was used. “Proceeds” do not include any of the following:

(a) Deductions for taxes, fees, and assessments.

(b) Funds due or owing to a cooperative association organized and operating pursuant to Chapter 1 (commencing with Section 54001).

(c) Funds retained by the cooperative association.

(d) Deductions made pursuant to a court order.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57555

“Reasonable or agreed charges” means the agreed price, if any, for agricultural chemicals or agricultural seeds sold to the lien debtor, at the lien debtor’s request, and for labor. If there is no agreed price or a method for determining price which is agreed upon, “reasonable or agreed charges” means the reasonable value of the agricultural chemicals and labor or agricultural seeds and labor as of the date of application, delivery, or preparation.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)






ARTICLE 2 - Agricultural Chemical and Seed Lien

57561

(a)  A person who provides agricultural chemical or agricultural seed is not entitled to establish a lien pursuant to this chapter, unless that person has first sent to the lien debtor a written notice, by certified mail, which states all of the following:

(1) The payment of the reasonable or agreed charges is more than 30 days overdue. This requirement does not apply to deliveries of agricultural chemicals and seed and related labor that are made subsequent to deliveries which are overdue.

(2) The amount of reasonable or agreed charges that are overdue.

(3) The lien debtor has the following three alternatives:

(A) Allow the lien to be filed.

(B) Enter into a consensual security interest in the proceeds, pursuant to the Commercial Code.

(C) Pay the reasonable or agreed charges that are overdue.

(4) In 10-point type or bolder, notify the lien debtor that he or she has 10 days from receipt of the notice to select an alternative, notify the lien claimant of the alternative selected, and satisfy all the requirements of the selected alternative, and that the lien claimant may file the notice of claim of lien pursuant to this chapter at any time thereafter if the lien debtor does not comply with the requirements of this section.

(b) A person who provides agricultural chemical or agricultural seed, and has complied with subdivision (a), has a lien upon the proceeds of the crop for the reasonable or agreed charges and for the costs of enforcing the lien.

(c) The lien established pursuant to this chapter attaches to the proceeds of the following:

(1) The crops that existed at the time of application upon the land where the agricultural chemical was applied.

(2) If crops are not planted, the next production crop on that land following the last date on which the agricultural chemical was applied.

(3) The crops produced from the agricultural seed.

(d) The amount of charges secured by the lien shall not exceed an amount equal to the reasonable or agreed charges for agricultural chemicals furnished within a 60-day period and for agricultural seeds furnished within a 45-day period.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57562

Except as otherwise provided in this chapter, the notice of claim of lien shall remain in effect, and no new notice of claim of lien shall be required in order to maintain the lien, as long as the person who provides the agricultural chemicals and labor or agricultural seeds and labor either (1) remains unpaid for the amounts secured by the lien; or (2) continues to provide agricultural chemicals and labor or agricultural seeds and labor on a regular basis to the lien debtor. For purposes of this section, providing agricultural chemicals and labor or agricultural seeds and labor shall not be deemed to be made on a regular basis if a period of more than 45 days elapses between applications, deliveries, or preparations.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57563

The lien created by this chapter shall be perfected and shall be effective upon the filing of a notice of claim of lien with the Secretary of State pursuant to this article.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57564

Any person who provides agricultural chemicals or agricultural seeds may file in the manner and at the place set forth in Section 57568, the notice of claim of lien. The lien claimant may not file a notice of claim of lien upon the proceeds of crops for agricultural seeds and labor furnished by the lien claimant if an investigation of a dispute between the lien claimant and the lien debtor is pending pursuant to subdivision (g) of Section 52332. The lien claimant may not file a notice of claim of lien upon the proceeds of crops for agricultural chemicals and labor furnished by the lien claimant, if the settlement of a dispute between the lien claimant and the lien debtor is pending, or has not been resolved pursuant to Section 57564.5.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57564.5

(a) The director shall, by regulation, establish methods and procedures for the settlement of a dispute between a lien claimant supplying agricultural chemicals and labor and a lien debtor, including, but not limited to, the following:

(1) Time requirements for submitting the dispute to the department.

(2) Time requirements within which a notice of the dispute shall be submitted to each party.

(3) A process for evaluating the dispute.

(b) Each party to the dispute is equally liable for the reasonable costs incurred by the department in carrying out this section.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57565

The notice of claim of lien shall contain all of the following information:

(a) The name and address of the lien claimant.

(b) The name and address of the lien debtor.

(c) The location of the property to which the agricultural chemicals and labor or agricultural seeds and labor were provided.

(d) A statement that the payment of the reasonable or agreed charges is more than 30 days overdue.

(e) The amount of the reasonable or agreed charges that are overdue.

(f) A statement, signed under penalty of perjury, that the lien claimant sent to the lien debtor the notice required pursuant to subdivision (a) of Section 57561, that more than 10 days have elapsed since the notice was received by the lien debtor, and that the lien debtor has not complied with the requirements of subdivision (a) of Section 57561.

(g) That the lien claimant has an agricultural chemical and agricultural seed lien pursuant to Section 57561.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57566

The notice of claim of lien shall be signed by the lien claimant or by a person authorized to sign documents of a similar kind on behalf of the claimant.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57567

The notice of claim of lien shall be filed on a form which is the standard form of original financing statement prescribed by the Secretary of State pursuant to Sections 9515, 9516, and 9522 of the Commercial Code. The standard form shall be completed with the following changes:

(a) The lien claimant may be identified either as a lien claimant or as a secured party.

(b) The form shall be signed by the lien claimant and need not be signed by the lien debtor.

(c) In the space for the description of the collateral there shall instead be entered the information specified in subdivisions (c) to (g), inclusive, of Section 57565.

(d) Attached to the form shall be a separately signed statement containing the information specified in subdivision (f) of Section 57565.

(Amended by Stats. 1999, Ch. 991, Sec. 44.3. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57568

The notice of claim of lien shall be filed, indexed, and marked in the office of the Secretary of State in the same manner as a financing statement is filed, indexed, and marked pursuant to Section 9519 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 44.4. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57569

The lien claimant shall provide written notice of the claim of lien to the lien debtor within 10 days of the date of the filing with the office of the Secretary of State.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57570

For the purpose of the Secretary of State’s index pursuant to Section 9519 of the Commercial Code and for the purpose of the issuance of a certificate pursuant to Section 9519 or 9528 of the Commercial Code, the Secretary of State shall identify a notice pursuant to this article as a financing statement.

(Amended by Stats. 1999, Ch. 991, Sec. 44.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






ARTICLE 3 - Priority of Lien

57575

(a) The lien created pursuant to this chapter shall have the priority in accordance with the time the notice of claim of lien is filed.

(b) The lien created pursuant to this chapter shall have the same priority as a security interest perfected by the filing of a financing statement as of the date the notice of claim of lien was filed.

(c) The lien created pursuant to this chapter shall not have priority over labor claims for wages and salaries for personal services which are provided by any employee to any lien debtor in connection with the production of agricultural products, the proceeds of which are subject to the lien.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)






ARTICLE 4 - Information Concerning Lien

57581

A member of the public may obtain a certificate identifying whether there is a lien on file and any notice of claim of lien naming a particular debtor, and if so, giving the date and time of filing of each notice, and the names and addresses of each lienholder in the certificate. The fee for the certificate is the same as the fee for a certificate issued pursuant to Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 44.6. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57582

A member of the public may obtain a copy of any notice of an agricultural chemical or seed lien filed, including notices affecting the notices. The fee for these copies shall be the same as that prescribed in Section 9525 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 44.7. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






ARTICLE 5 - Enforcement of Lien

57585

The lien claimant shall provide written notice to secured creditors at least 30 days prior to enforcing a claim of lien. For purposes of this section, “secured creditors” means any entity named as a secured party in a financing statement filed with regard to the debtor and which covers crops subject to the lien, crops growing or grown on the land, or the next production crops to be grown on the land if the crops are not planted, where the agricultural chemical or agricultural seed was provided or applied, farm products, or accounts.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57586

The lien claimant shall foreclose on a lien created by this chapter only in an action to recover the reasonable or agreed charges. The final judgment shall be enforced pursuant to Title 9 (commencing with Section 680.010) of the Code of Civil Procedure.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)



57587

(a) When a lien claimant receives payment for the total amounts secured by the lien and the lien claimant has not furnished agricultural chemicals or seeds for a period of 45 consecutive days, the lien claimant shall send the lien debtor a statement that he or she no longer claims a security interest under the notice of claim of lien, which shall be identified by the date, names of parties thereto, and file number. If the affected lienholder of record fails to send the termination statement within 10 days, he or she is liable to the debtor for all actual damages suffered by the debtor by reason of this failure, and if the failure is in bad faith, for a penalty of one hundred dollars ($100).

(b) The filing officer shall mark each termination statement with the date and time of filing and shall index the statement under the name of the lien debtor and under the file number of the original lien. If the filing officer has a microfilm or other photographic record of the lien and related filings, he or she may remove and destroy the originals from the files at any time after receipt of the termination statement. If the filing officer does not have the record, he or she may remove and destroy the originals from the files at any time after one year after receipt of the termination statement.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)






ARTICLE 6 - Assignment of Lien

57590

(a) A lien created pursuant to this chapter is assignable or transferable by the holder of the lien, with full rights of enforcement.

(b) The lienholder shall file a statement of assignment or transfer with the office of the Secretary of State in the same manner that a statement is filed pursuant to Section 9514 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 44.8. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



57591

Except to the extent specifically set forth in this chapter, the lien created by this chapter is subject to Division 9 (commencing with Section 9101) of the Commercial Code.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)






ARTICLE 7 - Miscellaneous

57595

The Secretary of State may adopt any regulations necessary to carry out his or her duties pursuant to this chapter, including prescribing necessary forms.

(Added by Stats. 1990, Ch. 1502, Sec. 2.)









CHAPTER 14 - Limitation on Nonconsensual Supplier Liens

57700

No more than two liens filed pursuant to Chapter 12 (commencing with Section 57501) and Chapter 13 (commencing with Section 57551) shall be enforceable against any one lien debtor, even if filed by different lien claimants.

(Added by Stats. 1990, Ch. 1502, Sec. 3.)









DIVISION 21 - MARKETING

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - State Marketing Services

ARTICLE 1 - Definitions and General Provisions

58001

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



58002

“Organization of producers and distributors” includes all corporations, societies, associations, and organizations of producers, producers and distributors, or distributors, cooperative or otherwise, which are formed for the purpose of facilitating the marketing of any product.

(Enacted by Stats. 1967, Ch. 15.)



58003

“Product” means any agricultural, aquacultural, dairy, or farm product which is produced, grown, raised, manufactured, or processed within the state.

(Amended by Stats. 1995, Ch. 810, Sec. 18. Effective January 1, 1996.)



58004

Except as provided in Section 58005, fees, charges, and costs that are collected under this chapter shall be paid into the State Treasury to the credit of the General Fund.

(Amended by Stats. 1994, Ch. 346, Sec. 1. Effective August 29, 1994.)



58005

All fees, charges, and costs that are received under this chapter for the collection, analysis, and dissemination of market news shall be paid into the State Treasury monthly to the credit of the Department of Food and Agriculture Fund. Funds received for these purposes, upon appropriation, shall be expended by the department for market news services. The secretary may adopt regulations implementing procedures for receiving fees, charges, and reimbursement for costs from users of market news.

(Added by Stats. 1994, Ch. 346, Sec. 2. Effective August 29, 1994.)






ARTICLE 2 - Powers of the Director

58031

The director may act as adviser for producers and distributors, if requested, and assist them in economical and efficient distribution of any product at fair prices.

(Enacted by Stats. 1967, Ch. 15.)



58032

The director may gather and disseminate impartial information which concerns supply, demand, prevailing prices, and commercial movements, including common and cold storage of any product.

(Enacted by Stats. 1967, Ch. 15.)



58033

The director may promote, assist, and encourage the organization and operation of cooperative and other associations and organizations for improving the relations and services among producers, distributors, and consumers of any product, and protect and conserve the interests of the producers and consignors of products.

(Enacted by Stats. 1967, Ch. 15.)



58034

The director may foster and encourage cooperation between producers and distributors of any product, in the interest of the general public.

(Enacted by Stats. 1967, Ch. 15.)



58035

The director may foster and encourage the standardizing, grading, inspection, labeling, handling, storage, and sale of any product.

(Enacted by Stats. 1967, Ch. 15.)



58036

The director may act as a mediator or arbitrator, if invited by both parties, in any controversy or issue that may arise between producers and distributors of any product.

(Enacted by Stats. 1967, Ch. 15.)



58037

The director may certify, for the protection of owners, buyers, or creditors, if so requested, warehouse receipts for any product, verifying quantities and qualities of the product, and charge for such service, fees which are sufficient to make the service self-supporting.

(Enacted by Stats. 1967, Ch. 15.)



58038

The director may issue labels on request of the producer, packer, canner, or distributor, for any product for which labels have not otherwise been authorized by law, pursuant to such regulations as he deems necessary and charge for such labels such fees as in his judgment are proper.

(Enacted by Stats. 1967, Ch. 15.)



58039

The director may act on behalf of the consumers of any product in conserving and protecting their interests in every practicable way.

(Enacted by Stats. 1967, Ch. 15.)



58040

The director may improve, broaden, and extend in every practicable way, the distribution and sale of any product of this state throughout the markets of the world.

This section shall become operative January 1, 1990.

(Repealed (in Sec. 1) and added by Stats. 1987, Ch. 1480, Sec. 2. Section operative January 1, 1990, by its own provisions.)



58041

The director may promote in the interest of the producer, the distributor, and consumer, economical and efficient distribution and marketing of any product which is produced or processed within the state and to better effectuate the purposes of this article may attend necessary meetings and conferences in relation to any such product and may enter into cooperative agreements with the United States Department of Agriculture.

(Enacted by Stats. 1967, Ch. 15.)



58042

The director may enter into any cooperative agreement with any department or agency of the federal government, or with any other state or agency of it, in order to effectuate the purposes of this division, Division 20 (commecing with Section 54001), or of any marketing law, including any marketing order, marketing program, regulation, or rule and regulation, which is issued under it, the responsibility for the administration and enforcement of which is with the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Investigations

58061

The director may conduct investigations, make surveys, and assemble facts which are pertinent to marketing and to the formulation, administration, or amendment of any marketing order, agreement, or program which is authorized by any law now in effect or which may hereafter be enacted.

(Enacted by Stats. 1967, Ch. 15.)



58062

The director may make pertinent investigations which concern the aggregate amount of any product which is held in common or cold storage. In connection with any such investigation, the director may inspect only the pertinent books and records of common or cold storage warehouses for the purpose of determining and publishing aggregate amounts of any product which is held in storage, and may issue subpoenas for the attendance of witnesses and the production of pertinent books, papers, accounts, documents, and testimony in any such investigation.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Collection and Dissemination of Information

58091

The director shall provide for the collection, analysis, and dissemination of statistics and other information which relates to the production and marketing of farm products, including processed farm products, which are produced in this state, such as, but not limited to, crop and livestock estimating and market news services.

(Enacted by Stats. 1967, Ch. 15.)



58092

The director may establish such facilities and publish such bulletins and reports as are necessary and proper in keeping producers and handlers informed with regard to the supply, demand, and other economic conditions which affect the sale of any farm product which is produced in this state.

(Enacted by Stats. 1967, Ch. 15.)



58093

The director shall cooperate with the Secretary of Agriculture, and with the appropriate office of the State of Oregon, to establish a market news service in the Klamath Basin.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Cooperative Agreements

ARTICLE 1 - General Provisions

58201

It is the policy of this state to gain maximum benefits in behalf of agriculture from the results of research and service work performed by local, state, and federal governments through coordination and correlation of such activities.

(Enacted by Stats. 1967, Ch. 15.)



58202

Since the Congress of the United States has recognized the value of marketing research, developmental, and service work through the enactment of agricultural marketing laws, including Public Law 733 (60 Stat. 966), and since Title II thereof embodies features of a nature akin to agricultural and regulatory service functions performed by the department, and inasmuch as financial cooperation in those phases of the marketing field is provided in Title II, it is hereby declared to be the purpose of this chapter to make possible a furtherance of intergovernmental cooperation in such marketing activities as will accrue advantageously to the agricultural industry of the state.

(Enacted by Stats. 1967, Ch. 15.)



58203

The department is the proper state agency for such intergovernmental cooperation in those regulatory and service features contemplated by Public Law 733 (60 Stat. 966) and in relation to such other federal laws as may relate to the same and comparable activities.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Powers of the Director

58231

The director may enter into cooperative agreements with the Secretary of Agriculture or the Administrator, Agricultural Marketing Act of 1946 (7 U.S.C. , Sec. 1621 et seq.), or both, to develop projects or programs which are designed to improve, expand, and correlate the work of both agencies in any of the following:

(a) Federal-state cooperative crop reporting.

(b) Federal-state cooperative market news services.

(c) Seed and crop improvement.

(d) Agricultural products certification.

(e) Marketing orders and programs.

(f) Milk and milk products stabilization.

(g) Market enforcement.

(h) Agricultural trade.

(i) Agricultural commodities, grades, and standards.

(j) Prepackaging of, and special containers for, shipment of any farm product.

(Enacted by Stats. 1967, Ch. 15.)



58232

The director may also enter into agreements with federal administrative committees established by the Secretary of Agriculture of the United States pursuant to the provisions of the Agricultural Marketing Agreement Act of 1937 (50 Stat. 246), with advisory boards and program committees which are established by the director pursuant to Chapters 1 (commencing with Section 58601) and 2 (commencing with Section 59501), Part 2 of this division, with producers’ cooperative marketing associations and other producer or handler organizations to assist financially or otherwise in the development of such projects or programs and in putting the results of such projects or programs into operation within this state.

(Enacted by Stats. 1967, Ch. 15.)



58233

The director may receive and pay out money for the purposes which are mentioned in this article.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - Void Contracts and Restraint of Trade

ARTICLE 1 - Void Contracts

58351

Any contract which is made for the purpose of injuring competitors and destroying competition under which the seller of any agricultural product agrees to pay or allow any brokerage charge, rebate, discount, or other credit, except an allowance for variation in quality, condition, or quantity, or any other form of compensation or credit by a seller to a buyer, or to an agent, employee, subsidiary, or affiliate of a buyer that buys to sell at retail and which is not paid, given, or allowed in like circumstances to all other buyers or to the agents, employees, subsidiaries or affiliates of other buyers, whether the same is paid or allowed directly or indirectly, is hereby declared to be against public policy and void.

(Enacted by Stats. 1967, Ch. 15.)



58352

Advertising allotments or discounts by a seller to a buyer for bona fide advertising expenditures, however, are not included within such transactions which are against public policy and void.

(Enacted by Stats. 1967, Ch. 15.)



58353

It is a misdemeanor for any person to take any part in any transaction which is declared by this article to be against public policy and void whether as seller, buyer, buyer’s agent, employee, or subsidiary.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Destruction of Foodstuffs in Restraint of Trade

58381

It is unlawful for any person to destroy, in restraint of trade, any fowl, animal, vegetable, aquacultural product, or other stuff, product, or article which is customary food, or which is proper for food, for human beings, and is in fit sanitary condition to be used as such.

(Amended by Stats. 1995, Ch. 810, Sec. 20. Effective January 1, 1996.)



58382

A person that receives any agricultural product, for sale on commission or for sale or exchange for the benefit of any other person, shall not destroy, abandon, discard as refuse, or dump, such product, without a permit in writing from the commissioner, county health officer, director, State Director of Health Services, or from some other official now or hereafter authorized by law to issue permits for the destruction of such product. Such permits, together with a detailed statement of every product which is destroyed pursuant to the permit, shall be kept on file by the person to whom they are issued.

(Amended by Stats. 1979, Ch. 373.)



58383

A copy of each such permit together with a copy of each such detailed statement shall, on the day such permit is issued, be served personally by the consignee, upon the consignor of the destroyed product, or in lieu of such personal service, shall on such day be served by the consignee on the consignor by depositing it in the post office, inclosed in a sealed envelope, postage fully prepaid, addressed to the consignor of the destroyed product at the consignor’s address, if known, or if not known, then to the place where the shipment or consignment of such product originated.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 4 - Assignment of Dues

58451

If any grower or producer of any farm product within this state voluntarily executes and causes to be delivered to a dealer or processor of farm products, either as a clause in a sales contract or other instrument in writing, a notice of assignment of dues to a nonprofit agricultural commodity organization directly representing the specific product involved, by which the processor or dealer is directed to deduct a sum from the price to be paid for such product and to pay the same over to such association as dues for the grower or producer, the processor or dealer shall deduct from the price to be paid for any farm product being sold by any such grower or producer to any such processor or dealer, the amount authorized and pay it over to the organization as assignee.

(Enacted by Stats. 1967, Ch. 15.)



58452

No provision which is inserted in any contract that is prepared by a dealer or processor which makes an assignment of the dues described in Section 58451 ineffective is valid.

(Enacted by Stats. 1967, Ch. 15.)



58453

An assignment of dues may not exceed 2 percent of the total value of the product which is delivered by the grower or producer to the dealer or processor.

(Enacted by Stats. 1967, Ch. 15.)



58454

Payment need not be made under any assignment of dues pursuant to Section 58451 until the dealer or processor has available and under his control funds owing to the grower or producer that are sufficient in amount for making the payment of the dues involved. In the case of an annual product, such payment need not be made until the end of the product year.

(Enacted by Stats. 1967, Ch. 15.)






CHAPTER 5 - Donation of Food

58501

For purposes of this chapter:

(a) “Agricultural product” means any fowl, animal, vegetable, or other stuff, product, or article which is customary food, or which is proper for food for human beings.

(b) “Food bank” means a surplus food collection and distribution system operated and established to assist in bringing donated agricultural products to nonprofit charitable organizations and individuals for the purpose of reducing hunger and nutritional needs.

(c) “Nonprofit charitable organization” means any organization which was organized and is operating for charitable purposes and meets the requirements set forth in Section 214 of the Revenue and Taxation Code.

(Amended by Stats. 1984, Ch. 1453, Sec. 3. Effective September 26, 1984.)



58502

(a) Any person engaged in the business of processing, distributing, or selling any agricultural product may donate, free of charge, any product which is in a condition that it may be used as food for human beings, to a nonprofit charitable organization within the state.

(b) To assist in accomplishing the purposes of this section, the director may divert agricultural products to organizations operating pursuant to this chapter.

(Amended by Stats. 1984, Ch. 1453, Sec. 4. Effective September 26, 1984.)



58503

To assist in accomplishing the purposes of Section 58502, the board of supervisors of any county may establish, and publicize the availability of, a surplus food collection and distribution system, consisting of an inventory of storage facilities and refrigeration equipment that are available in the county for such purposes and a 24-hour information and food collection center for receiving and transmitting information as to where agricultural products are available or what organization desires or needs donated agricultural products, and for collecting, receiving, handling, storing, and distributing donated agricultural products. Any nonprofit charitable organization regularly needing agricultural products in its operations may be listed with such center for the purpose of being notified whenever such products are available.

(Added by Stats. 1977, Ch. 977.)



58503.1

In order to qualify as a food bank, an organization shall meet all of the following minimum standards:

(a) It shall have access to storage facilities and refrigeration equipment for the purpose of collecting, receiving, handling, storing, and distributing donated agricultural products.

(b) It shall be incorporated as a nonprofit tax exempt organization and be eligible as a charitable organization under paragraph (3) of subsection (c) of Section 501 of Title 26 of the United States Code or shall be affiliated with such an organization.

(c) It shall maintain records for the proper control of inventory.

(d) It shall demonstrate the availability of adequate liability insurance to cover the activities conducted pursuant to this chapter.

(e) It shall show local support through funding sources, letters of endorsement, and a board of directors reflective of the community and population to be served.

(Amended by Stats. 2009, Ch. 500, Sec. 46. Effective January 1, 2010.)



58503.2

To assist in accomplishing the purposes of this chapter and to maximize use of state surplus equipment, the Director of General Services may assist a food bank by locating and providing available state surplus buildings or equipment necessary for the operation of a food bank.

(Added by Stats. 1984, Ch. 1453, Sec. 7. Effective September 26, 1984.)



58503.3

Nothing in this chapter restricts or limits the operation of any other nonprofit organizations which are engaged in the distribution of agricultural products to nonprofit charitable organizations.

(Added by Stats. 1984, Ch. 1453, Sec. 8. Effective September 26, 1984.)



58503.4

Programs operated in accordance with this chapter shall complement, and not in any way lessen, assistance to families and individuals pursuant to the Food Stamp Act of 1977 (Chapter 51 (commencing with Section 2011) of Title 7 of the United States Code).

(Amended by Stats. 1985, Ch. 106, Sec. 43.)



58504

The board of supervisors may provide for the inspection of such products by the county health officer, upon request of the donee, prior to delivery by the donor to determine whether such products may be used as food for human beings.

(Added by Stats. 1977, Ch. 977.)



58505

Except for any injury resulting from gross negligence or willful act, no county or agency of a county established pursuant to this chapter and no person who donates any agricultural product shall be liable for any injury, including, but not limited to, injury resulting from the ingesting of such agricultural product, as a result of any act, or the omission of any act, in connection with donating any product pursuant to this chapter.

(Added by Stats. 1977, Ch. 977.)



58506

Nothing in this chapter shall relieve any nonprofit charitable organization from any liability for any injury, including, but not limited to, injury resulting from the ingesting of such agricultural product, as a result of receiving, accepting, gathering, or removing any agricultural product donated under this chapter.

(Added by Stats. 1977, Ch. 977.)



58507

(a) Any nonprofit charitable organization, that receives any agricultural product pursuant to this chapter, shall not sell or offer to sell any such agricultural product nor move or transfer such product out of the state, provided that any product that does not comply with the requirements of Division 17 (commencing with Section 42501) which is received by a charitable organization situated in this state may be shipped out of the state by such organization in accordance with regulations of the director to assure compliance with the purposes of this chapter.

This subdivision does not apply to agricultural products which comply with all maturity, quality, size, standard pack, container and labeling requirements of Division 17 (commencing with Section 42501).

(b) No person and no employee of a public agency shall sell, offer for sale, use, or consume any agricultural product donated or distributed pursuant to this chapter, except the recipient of an agricultural product provided as charitable assistance by a nonprofit charitable organization who shall use or consume the agricultural product provided.

(c) Any violation of this section is punishable by a fine not exceeding one thousand dollars ($1,000).

(Added by Stats. 1977, Ch. 977.)



58508

In operating an information and food collection center pursuant to this chapter, the board of supervisors shall provide for the screening of donees to assure that agricultural products which are distributed at public expense are not donated to organizations that are capable of purchasing them.

(Added by Stats. 1977, Ch. 977.)



58509

(a) The Secretary of Food and Agriculture shall consult with four food bank representatives, two from the northern portion of the state, all of whom have been active members of a nationwide network of food banks for a minimum of two years immediately prior to appointment, and two from the southern portion of the state, all of whom have been active members of a nationwide network of food banks for a minimum of two years immediately prior to appointment, and two food industry representatives, one wholesaler and one manufacturer, all of whom shall be selected by the Governor and referred to as the Food Bank Advisory Committee.

(b) Members of the committee who are not state employees shall be paid per diem for their actual expenses in attending committee meetings.

(c) The committee shall do all of the following:

(1) Advise the Department of Food and Agriculture in the establishment of new food banks.

(2) Advise in the adequate and efficient distribution of surplus food commodities to all areas of the state.

(Amended by Stats. 2013, Ch. 352, Sec. 101. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 6 - Foreign Marketing

ARTICLE 1 - General Provisions

58551

This act shall be known and may be cited as the N. Waters-Nielsen-Vuich-Berryhill Foreign Market Development Export Incentive Program for California Agriculture Act.

(Amended by Stats. 1987, Ch. 1480, Sec. 3.)



58552

(a) The Legislature finds and declares that it is the policy of this state to actively encourage and promote the sale of agricultural products of California in foreign markets and to assist farmers, processors, distributors, and exporters in meeting world market needs.

(b) The Legislature further finds and declares, as being consistent with the Thurman Agricultural Policy Act (Chapter 6 (commencing with Section 801) of Part 1 of Division 1), both of the following:

(1) The harvest from approximately one out of every four acres of California cropland is now sold in foreign markets, thus the state’s agricultural economy is dependent upon international trade.

(2) It is in the public’s best interest to assist California agriculture in market development for agricultural products, and to expand world trade in these products to maximize growth in the state’s economy.

(Amended by Stats. 1988, Ch. 614, Sec. 1.)



58553

The definitions in this article apply to this chapter.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58553.5

“Advisory committee” means the State Board of Food and Agriculture.

(Added by Stats. 2002, Ch. 982, Sec. 3. Effective September 27, 2002.)



58554

“Agricultural commodities” means the products of California farms and ranches and items processed from these products, and includes forest products, aquacultural products, and fish and fish products produced in California and livestock fed in feedlots located in California.

(Amended by Stats. 1995, Ch. 810, Sec. 21. Effective January 1, 1996.)



58555

“Constraint” means a condition in a particular country or region which needs to be addressed in order to develop, expand, or maintain agricultural commodity exports.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58556

“Cooperator” means a private or nonprofit agricultural marketing organization; a nonprofit trade association, whose members market agricultural commodities, which has demonstrated expertise in the promotion of agricultural commodities that will coordinate a foreign market development program for its members; a federal marketing order board for California produced agricultural commodities; or a state marketing order board or commission organized pursuant to this code operating in California which is actively engaged in the marketing of agricultural commodities and has entered into a project agreement with the department to contribute cash, goods, or services to a foreign market development program.

(Amended by Stats. 1987, Ch. 155, Sec. 1. Effective July 10, 1987.)



58557

“Marketing” means the advertising, sale, and distribution of agricultural commodities, including private brands and trade names, in foreign markets.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58558

“Marketing plan” means the primary annual document prepared by cooperators and approved by the director which defines activities and budgets addressing constraints and the marketing of agricultural commodities.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58559

“Project agreement” means a contract between the department and a cooperator under which the cooperator agrees to conduct activities that both address constraints and encourage the development or maintenance of agricultural commodity export sales.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58560

“State funds” means the funds made available by the department under a project agreement.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58561

“Third party cooperator” means a foreign government or private organization which has entered into an agreement with a cooperator to join in the marketing of agricultural commodities.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58562

“Cooperator contributions” means contributions of money, personnel, materials, facilities, services, or supplies, expressed in terms of United States dollar value, that are furnished by the cooperator and any third party cooperator to help carry out the terms of a project agreement. Funds, services, or personnel provided by any state or federal agency, except funds from a state marketing order board, including those funds allocated to carry out commodity transportation offset programs, agricultural commission organized pursuant to this code, or a federal marketing order board for California-produc ed commodities, cannot be counted as a contribution.

(Amended by Stats. 1990, Ch. 100, Sec. 2. Effective May 18, 1990.)



58563

The department shall adopt regulations, including criteria to establish what constitutes cooperator contributions, necessary to effectuate this chapter. Whenever applicable, the regulations shall be consistent with similar regulations adopted by the Foreign Agriculture Service of the United States Department of Agriculture.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58564

The department shall, as one of its functions, provide assistance to persons from foreign countries who desire to purchase agricultural products produced in this state. That assistance shall include advice on establishing business contacts that will meet the needs of the prospective purchaser.

(Added by Stats. 1988, Ch. 614, Sec. 2.)



58565

The department shall direct a portion of any additional funding, in excess of the original appropriation for purposes of this act, to be used for all of the following purposes:

(a) To conduct agricultural market research, including trends in California agricultural industry and trends in foreign agricultural markets. The agricultural market research shall be utilized to determine viable opportunities to export California agricultural products successfully to foreign markets.

(b) To conduct personnel training, including the training of California foreign trade office personnel.

(c) To perform existing duties of the department under this chapter.

(Added by Stats. 1998, Ch. 574, Sec. 1. Effective January 1, 1999.)






ARTICLE 2 - Project Agreements

58571

(a) Project agreements may be entered into between the department and cooperators in order to address constraints and encourage the marketing of agricultural commodities in foreign countries. A project agreement may be limited to activities in one country, or may include activities in several countries. Project agreements shall include, but are not limited to, all of the following:

(1) A description of the commodity, or commodities, for which a project agreement is being requested and a statement that California export availabilities are expected to be adequate during the life of the project.

(2) A description of the applicant organization or firm.

(3) A justification for participation in the foreign market development program.

(4) A statement of proposed activities, including specific information on the activities to be conducted, the countries in which they will be undertaken, who will conduct or supervise them, and the expected results.

(5) An estimate of the level of project funds required and an indication of the availability of industry resources to match project funds and personnel needed to carry out the proposed program.

(b) Cooperator activities shall be described and budgeted in a marketing plan which becomes part of the project agreement. The marketing plan shall be separately submitted to the director who may approve or disapprove it. The marketing plan shall be reviewed annually at which time it may be revised by the cooperator or the department, or by both.

(c) The marketing plan shall include all of the following:

(1) The proposed expenditure of state funds and cooperator contributions.

(2) Information on how much funding has been received from the Foreign Agriculture Service in the last five years and if those funds have been requested for the current year.

(3) An identification of the constraints to expanding or maintaining California exports to each market area addressed by the plan.

(4) A description of the proposed activities and the amount of funds, both state and cooperator, to be spent to overcome or mitigate the constraints for the commodity, or commodities, and the country, or countries, covered by the plan.

(5) A report, if available, from local attachés or the counselors regarding potential marketing activities in their countries.

(d) A project agreement may not go into effect pursuant to this chapter without the director’s approval of both the marketing plan and the agreement itself.

(e) The cooperator shall administer and carry out the project agreement and shall permit the director or other state agencies to oversee and periodically inspect and investigate the administration of the project agreement.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58572

(a) The director may only approve a project agreement that appears to effectively contribute to the creation, expansion, or maintenance of markets abroad. Primary emphasis shall be on commercial markets. The director shall give preference to project agreements that demonstrate potential for establishing long-term benefits. Special consideration may also be given for any of the following:

(1) Cooperators who are new to the market.

(2) New product promotion.

(3) Cooperators who are unable to obtain federal cooperator status.

(4) Cooperators whose project proposals involve foreign markets not currently authorized pursuant to regulations adopted by the Foreign Agricultural Service.

(b) Approvals and priorities shall be based on the following criteria:

(1)  Potential for creating, maintaining, or increasing consumption and exports of California agricultural commodities to other countries.

(2) Long-range contribution to California agricultural exports.

(3) Ability of the cooperator to provide a competent staff and other resources to ensure adequate development, supervision, and execution of project activities.

(4) Willingness and ability of private organizations to back up promotional activities with aggressive selling and adequate supplies of commodities of the quality desired by foreign buyers.

(5) Competition in the market.

(6) Cultural, political, and economic obstacles which restrict imports of California agricultural commodities into the markets.

(7) An assessment of the project costs compared to the benefits of expanding California agricultural exports.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58573

Project agreements may promote either a single commodity or a group of related commodities. Activities shall be aimed at increasing both consumer and commercial uses for agricultural commodities. Activities carried out by cooperators fall under the following three categories:

(a) Technical assistance, which includes activities to address technical problems related to trade impediments and to the sale, movement, processing, marketing, or utilization of agricultural commodities.

(b) Market development activities, which include activities involving foreign traders, importers, wholesalers, retailers, and foreign government officials who import, distribute, and market agricultural commodities.

(c) Consumer promotion activities, which include activities to influence consumers by changing attitudes toward, or making them aware of the advantages of utilizing, California agricultural products.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58574

(a) State funds may be used to pay costs which are essential to, and clearly identifiable with, the carrying out of the activities specified in the marketing plan approved by the director.

(b) The director shall adopt regulations similar to those developed by the Foreign Agriculture Service of the United States Department of Agriculture to proscribe the unauthorized use of state funds pursuant to this chapter.

(c) Not more than five hundred thousand dollars ($500,000) shall be annually appropriated for this program’s state administrative costs, as specified in the annual Budget Act. The funds appropriated for administrative costs pursuant to this subdivision shall be derived from the redistribution of the total amount of funds that are appropriated in the annual Budget Act by the Legislature to carry out this chapter.

(d) Not more than 15 percent of the funds annually appropriated for this program shall be used for any one project agreement in any one year unless the director approves a higher level upon concurrence of a majority vote of the advisory committee authorized pursuant to Section 58576.

(e) Cooperators shall provide an annual contribution which is equal to or greater than the amount of state funds utilized for each project agreement.

(Amended by Stats. 1990, Ch. 100, Sec. 3. Effective May 18, 1990.)



58575

Activities undertaken pursuant to this chapter shall be supplemental to, and not a substitute for, any market development activities undertaken by the federal government.

(Added by Stats. 1985, Ch. 1189, Sec. 2.)



58577

(a) The director, the Director of General Services, and the advisory committee shall take necessary precautions to assure the confidentiality of the information which is contained in proposals for project agreements, market development plans, progress reports, documents in support of claims for funding under a project agreement, and other pertinent information submitted by individual marketing organizations.

This information is exempt from the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(b) Notwithstanding Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, the advisory committee may hold a closed meeting if an applicant requests that the submitted information not be discussed in an open meeting and the committee determines that it is in the best interest of the program to conduct a closed meeting for that purpose.

(Amended by Stats. 1990, Ch. 100, Sec. 5. Effective May 18, 1990.)



58578

All project agreements entered into pursuant to this chapter, unless exempted in accordance with Section 10351 of the Public Contract Code, shall be submitted to the Director of General Services for approval. The director shall have 15 working days from the date of submittal to review and approve or disapprove.

(Added by Stats. 1986, Ch. 218, Sec. 5. Effective June 30, 1986.)



58580

Nothing in this chapter precludes the director from separately funding project proposals coming from private or nonprofit agricultural marketing organizations, state marketing order boards, or commissions which are actively engaged in the marketing of the same commodities.

(Added by Stats. 1986, Ch. 218, Sec. 7. Effective June 30, 1986.)






ARTICLE 3 - Funding

58582

(a) The California Agricultural Export Promotion Account is hereby created in the Department of Food and Agriculture Fund. Notwithstanding Section 13340 of the Government Code, the money in the account is continuously appropriated to the director to support export promotional and public relations activities conducted generally and pursuant to this chapter.

(b) The account shall consist exclusively of funds received for the purpose of subdivision (a) from private industry sources, marketing order advisory boards established pursuant to Chapter 1 (commencing with Section 58601) of Part 2, and agricultural councils and agricultural commissions established pursuant to Division 22 (commencing with Section 64001).

(c) Funds expended from the account shall be used exclusively for activities which directly benefit the industry sources from which the funds are derived.

(Added by Stats. 1986, Ch. 932, Sec. 4. Effective September 22, 1986.)






ARTICLE 4 - Reporting

58582

(a) The California Agricultural Export Promotion Account is hereby created in the Department of Food and Agriculture Fund. Notwithstanding Section 13340 of the Government Code, the money in the account is continuously appropriated to the director to support export promotional and public relations activities conducted generally and pursuant to this chapter.

(b) The account shall consist exclusively of funds received for the purpose of subdivision (a) from private industry sources, marketing order advisory boards established pursuant to Chapter 1 (commencing with Section 58601) of Part 2, and agricultural councils and agricultural commissions established pursuant to Division 22 (commencing with Section 64001).

(c) Funds expended from the account shall be used exclusively for activities which directly benefit the industry sources from which the funds are derived.

(Added by Stats. 1986, Ch. 932, Sec. 4. Effective September 22, 1986.)












PART 2 - GENERAL MARKETING LAWS

CHAPTER 1 - California Marketing Act of 1937

ARTICLE 1 - Short Title and Definitions

58601

This chapter shall be known as “The California Marketing Act of 1937.”

(Enacted by Stats. 1967, Ch. 15.)



58602

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



58603

“Administrative rules and regulations” means rules and regulations that are applicable to a particular marketing order or agreement which are issued and made effective by the director pursuant to Article 18 (commencing with Section 59161) of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



58604

“Advertising and sales promotion” means, in addition to its ordinarily accepted meaning, trade promotion and activities for the prevention, modification, or removal of trade barriers which restrict the free flow of any commodity to market and may include the presentation of facts to, and negotiations with, state, federal, or foreign governmental agencies on matters which affect the marketing of any commodity that is included in any marketing order or marketing agreement which is made effective pursuant to the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



58604.5

“Advertising and sales promotion” also means, in addition to its ordinary accepted meaning, activities for the modification or removal of trade barriers that restrict the free flow of a commodity to market, including negotiation with federal and foreign governments, and the allowance of reimbursement payments to offset commodity transportation or other costs to selected domestic and foreign markets.

Domestic f.o.b. selling price shall not be used as a factor in determining qualifications for reimbursement payments unless the director determines that there is no feasible alternative for establishing these qualifications.

(Amended by Stats. 1990, Ch. 312, Sec. 1.)



58605

“Commodity,” except as otherwise provided in Section 58747, means any agricultural, aquacultural, horticultural (including floricultural), vermicultural, viticultural (including wine) or vegetable product which is produced in this state, any fish or seafood, or any class, variety, or utilization of that product, either in its natural state or as processed by a processor or as processed by a producer for the purpose of marketing that product. It includes bees, honey, and milk as defined in Section 32511. It does not, however, include timber or any timber product.

The Legislature hereby declares that the addition of the phrase “(including wine)” in this section is made for the purpose of clarification only and shall not be construed or interpreted as an indication that wine is not a commodity as originally defined by Chapter 404, Statutes of 1937, and as heretofore amended. The Legislature further declares that at the time of the original enactment of the definition of the term “commodity” and at all times since, it intended that wine be, and wine was, included within the definition of the term. Every marketing order issued, signed, or declared effective prior to July 15, 1941, and every act of the director prior to such date which was performed pursuant to the provisions of this chapter and consistent with the declarations which are contained in this paragraph are hereby confirmed, ratified, and validated.

(Amended by Stats. 1995, Ch. 810, Sec. 22. Effective January 1, 1996.)



58606

“Directly affecting” or “directly affected” is synonymous with “directly regulating” and “directly regulated,” and means the direct application of regulations upon any person, including the requirement to pay assessments which are levied pursuant to any marketing order or marketing agreement which is issued by the director pursuant to this chapter. A requirement upon handlers to deduct and remit to the director assessments that are owed by producers under a marketing order or marketing agreement which is applicable upon producers only, does not, however, directly regulate such handlers.

(Enacted by Stats. 1967, Ch. 15.)



58607

“Distributing” means engaging in the business of a distributor as defined in Section 58608.

(Enacted by Stats. 1967, Ch. 15.)



58608

“Distributor” means any person that engages in the operation of selling, marketing, or distributing, in intrastate commerce any commodity which he has produced or purchased or acquired from a producer or which he is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise. It does not, however, include a retailer, except a retailer that purchases or acquires from, or handles on behalf of any producer, any commodity which was not previously subjected to regulation by the marketing order which covers such commodity.

(Enacted by Stats. 1967, Ch. 15.)



58608.1

“Educational program,” unless otherwise defined in this chapter, means a program established by the director pursuant to this chapter that provides for the planning and implementation of activities designed to inform the general public of the processes of producing agricultural commodities and designed to foster cooperation and understanding between urban and rural sectors of society.

(Added by Stats. 1991, Ch. 385, Sec. 1.)



58609

“Fish” means every form of fish, either salt water or fresh water fish, which is used for human consumption, except fish for canning, retorting, reduction, or use in an extraction process.

(Enacted by Stats. 1967, Ch. 15.)



58610

“General rules and regulations” means rules and regulations, which are applicable to all marketing orders and marketing agreements and are issued and made effective by the director without prior notice and public hearing, to provide uniform methods and procedures to facilitate the administration and enforcement of all such marketing orders and marketing agreements. Such uniform methods and procedures may include but shall not be limited to any of the following:

(a) Methods and procedures which pertain to the receiving, depositing, and expenditure of moneys which are received from assessments collected pursuant to this chapter.

(b) The preparation, handling, and payment of claim schedules for the payment of bills, salaries, and other obligations.

(c) Establishing the maximum rates to be allowed for travel expenses of board members and board employees.

(d) The preparation, verification, and filing of evidence which relates to violations of marketing orders, agreements, and marketing regulations which are authorized pursuant to this chapter and other fiscal and administrative activities which the director finds are necessary to obtain reasonable uniformity, efficiency, and economy in the administration and enforcement of such marketing orders and agreements of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



58611

“Handler,” except with respect to fish and seafood, means any person that is engaged within this state as a distributor in the business of distributing any commodity in intrastate commerce, or any person that is engaged as a processor in the business of processing any commodity. With respect to fish and seafood, it means any person that is engaged in the business of the distribution or sale of fish or seafood to restaurants, or to retailers for resale to consumers, or to any other persons or concerns for resale or for sale direct to consumers.

(Enacted by Stats. 1967, Ch. 15.)



58612

“Handling” means engaging in the business of a handler as defined in Section 58611.

(Enacted by Stats. 1967, Ch. 15.)



58613

“Major amendments” mean amendments to any marketing order or agreement which are made pursuant to Article 13 (commencing with Section 59021) of this chapter. It does not include a seasonal marketing regulation.

(Enacted by Stats. 1967, Ch. 15.)



58614

“Marketed by producers” means producer marketing, as defined by Section 58621.

(Enacted by Stats. 1967, Ch. 15.)



58615

“Marketing order” means an order which is issued by the director, pursuant to this chapter, which prescribes rules and regulations that govern the processing, distributing, or handling in any manner of any commodity within this state during any specified period.

(Enacted by Stats. 1967, Ch. 15.)



58616

“Minor amendments” are amendments to any marketing order or agreement which are made effective by the director upon recommendation of the advisory board which is concerned, as specified in Article 14 (commencing with Section 59051) of this chapter, with or without prior notice and public hearing, which change or modify the language or the provisions of any such marketing order or agreement for the purpose of clarification, or the removal of conflicts of meaning without involving changes or modifications of language, or provisions which are classed as major amendments.

(Enacted by Stats. 1967, Ch. 15.)



58617

“Person” means an individual, firm, corporation, association, or any other business unit, and, for the purposes of this chapter, includes any state agency which engages in any of the commercial activities which are regulated pursuant to the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



58618

“Processing” means engaging in the business of a processor as defined in Section 58619.

(Enacted by Stats. 1967, Ch. 15.)



58619

“Processor” means any person that is engaged within this state in the operation of receiving, grading, packing, canning, fermenting, distilling, extracting, preserving, grinding, crushing, or changing the form of any commodity for the purpose of preparing it for market or of marketing such commodity, or any other activities which are performed for the purpose of preparing it for market or of marketing such commodity. It does not, however, include a person that is engaged in manufacturing from any commodity, so changed in form, another and different product.

(Enacted by Stats. 1967, Ch. 15.)



58620

“Producer” means any person that is engaged within this state in the business of producing, or causing to be produced for market, any commodity.

(Enacted by Stats. 1967, Ch. 15.)



58621

“Producer marketing” means any or all operations which are performed by any producer in preparing for market. It includes selling, delivering, or disposing of for commercial purposes, to any handler any commodity which the producer has produced.

(Enacted by Stats. 1967, Ch. 15.)



58622

“Retailer” means any person that purchases or acquires any commodity for resale at retail to the general public for consumption off the premises. Such person is also included within the definition of distributor, to the extent that such person engages in the business of a distributor as defined in Section 58607.

(Enacted by Stats. 1967, Ch. 15.)



58623

“Seafood” means shellfish and every other form of animal or plant life which is taken from fresh or salt water and used for human consumption, except seafood which is used for canning, retorting, reduction, or used in an extraction process.

(Enacted by Stats. 1967, Ch. 15.)



58624

“Seasonal marketing regulations” mean marketing regulations that are applicable to a particular marketing order or agreement which are made effective by the director pursuant to Article 19 (commencing with Section 59171) of this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

58651

It is hereby declared that the marketing of commodities in this state in excess of reasonable and normal market demands therefor; disorderly marketing of such commodities; improper preparation for market and lack of uniform grading and classification of commodities; unfair methods of competition in the marketing of commodities; and the inability of individual producers to maintain present markets or to develop new or larger markets for California-grown commodities, results in an unreasonable and unnecessary economic waste of the agricultural wealth of this state.

Such conditions and the accompanying waste jeopardize the future continued production of adequate supplies of food, fiber, and other products of the farm and of the soil for the people of this and other states, and prevent producers from obtaining a fair return from their labor, their farms, and the commodities which they produce.

As a consequence, the purchasing power of such producers has been in the past, and may continue to be in the future, unless such conditions are remedied, low in relation to that of persons engaged in other gainful occupations within the state. Producers are thereby prevented from maintaining a proper standard of living and from contributing their fair share to the support of the necessary governmental and educational functions, thus tending to increase unfairly the tax burdens of other citizens of this state.

(Enacted by Stats. 1967, Ch. 15.)



58652

These conditions vitally concern the health, peace, safety, and general welfare of the people of this state. It is hereby declared to be the policy of this state to aid producers in preventing economic waste in the marketing of their commodities, to develop more efficient and equitable methods in the marketing of commodities and to aid producers in restoring and maintaining their purchasing power at a more adequate, equitable and reasonable level.

(Enacted by Stats. 1967, Ch. 15.)



58653

The marketing of commodities within this state is hereby declared to be affected with a public interest. The provisions of this chapter are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Enacted by Stats. 1967, Ch. 15.)



58654

The purposes of this chapter are to do the following:

(a) Enable producers of this state, with the aid of the state, to correlate more effectively the marketing of their commodities with market demands for those commodities.

(b) Establish orderly marketing of commodities.

(c) Provide for uniform grading and proper preparation of commodities for market.

(d) Provide methods and means for the maintenance of present markets, or for the development of new or larger markets, for commodities that are grown within this state or for the prevention, modification, or elimination of trade barriers that obstruct the free flow of those commodities to market.

(e) Eliminate or reduce economic waste in the marketing of commodities.

(f) Restore and maintain adequate purchasing power for the producers of this state.

(g) Inform the general public of the processes of producing agricultural commodities.

(h) Foster cooperation and understanding between urban and rural sectors of society.

(Amended by Stats. 1991, Ch. 385, Sec. 2.)



58655

In any civil or criminal action or proceeding for violation of any of the following, proof that the act which is complained of was done in compliance with the provisions of this chapter or a marketing order which is issued pursuant to, and in furtherance of the purposes and provisions of this chapter, is a complete defense to such action or proceeding:

(a) The Cartwright Act, Chapter 2 (commencing with Section 16700), Part 2, Division 7 of the Business and Professions Code.

(b) The Unfair Practices Act, Chapter 4 (commencing with Section 17000), Part 2, Division 7 of the Business and Professions Code.

(c) The Fair Trade Act, Chapter 3 (commencing with Section 16900), Part 2, Division 7 of the Business and Professions Code.

(d) Any rule of statutory or common law against monopolies or combinations in restraint of trade.

(Enacted by Stats. 1967, Ch. 15.)



58657

The provisions of this chapter regarding the marketing of commodities are applicable to fish and seafood and persons that handle, process, or distribute fish and seafood.

Any marketing order or agreement relating to fish and seafood shall affect handlers only. It may include only those provisions which are authorized by Sections 58889 and 58892, and any other provisions of this chapter necessary to carry out the purposes of Sections 58889 and 58892. Such provisions shall apply to all fish and seafood whether or not they are a product of this state.

(Amended by Stats. 1969, Ch. 702.)



58658

If any section, sentence, clause, or part of this chapter is for any reason held to be unconstitutional, such decision shall not affect the remaining portions of this chapter. The Legislature hereby declares that it would have passed this chapter and each section, sentence, clause, and part of this chapter despite the fact that one or more sections, sentences, clauses, or parts of this chapter is declared unconstitutional.

(Enacted by Stats. 1967, Ch. 15.)



58659

The suspension, amendment, or termination of any marketing order or marketing agreement does not suspend or terminate any cause of action which has accrued under it, but such cause of action shall survive and exist the same as if such marketing order or agreement had not been suspended, amended, or terminated.

(Enacted by Stats. 1967, Ch. 15.)



58660

It is hereby declared, as a matter of legislative determination, that the amendments of the statutory predecessor of Sections 58651 to 58653, inclusive, (former Section 1300.10) which were made at the 1959 General Session are enacted in the exercise of the power of this state for the purpose of protecting and furthering the public health and welfare.

(Enacted by Stats. 1967, Ch. 15.)



58661

The term volume, or quantity, as used in this chapter, except Article 9 (commencing with Section 58881), may be in terms of gross dollar value if the director finds that such volume or quantity cannot be readily ascertained otherwise, or that gross dollar value is a more equitable measure of the commodity involved.

(Added by Stats. 1970, Ch. 1176.)






ARTICLE 3 - Exceptions

58681

This chapter does not apply to any order, rule, or regulation which is issued, or is issuable, by the Public Utilities Commission or the Interstate Commerce Commission with respect to the operation of common carriers.

(Enacted by Stats. 1967, Ch. 15.)



58682

This chapter is not applicable to any retailer of any commodity except to the extent that such retailer also engages in the production, processing or distribution of any commodity.

(Amended by Stats. 1969, Ch. 702.)






ARTICLE 4 - Administration

58711

The director shall administer and enforce this chapter and may exercise any or all of the administrative powers which are conferred by Sections 11180 to 11191, inclusive, of the Government Code upon the head of a department of the state.

(Enacted by Stats. 1967, Ch. 15.)



58712

In order to effectuate the declared purposes of this chapter, the director may issue, administer, and enforce the provisions of any marketing order issued pursuant to this chapter which regulates producer marketing or the handling of any commodity within this state.

(Enacted by Stats. 1967, Ch. 15.)



58713

The director may do all of the following:

(a) Confer and cooperate with the legally constituted authorities of other states and of the United States, for the purpose of obtaining uniformity in the administration of federal and state marketing regulations, licenses, or orders.

(b) Conduct joint hearings and issue joint or concurrent marketing orders for the purposes and within the standards which are set forth in this chapter.

(c) Exercise any administrative authority which is prescribed by this chapter to effect such uniformity of administration and regulation.

(Enacted by Stats. 1967, Ch. 15.)



58714

The director may purchase general liability insurance for all marketing orders subject to the provisions of this chapter in an amount he or she determines as necessary. The cost of the insurance shall be paid by the affected marketing orders on a pro rata basis. The insurance policy shall name the director, in his or her official capacity, and all persons, collectively, that are subject to the marketing order as insured parties for claims made against the marketing order in its advisory capacity to the director or against the director regarding the activities of a marketing order. The director, after consultation with the Attorney General, may refer claims to the insurance carrier for appropriate action. In the alternative, the director may require that claims be handled in the manner otherwise specified in this chapter.

(Added by Stats. 1989, Ch. 383, Sec. 1.)






ARTICLE 5 - Marketing Orders and Agreements

58741

Subject to the provisions, restrictions, and limitations which are imposed in this chapter, the director may issue marketing orders which regulate producer marketing, the processing, distributing, or handling in any manner of any commodity by any and all persons that are engaged in such producer marketing, processing, distributing, or handling of such commodity within this state.

(Enacted by Stats. 1967, Ch. 15.)



58741.1

Subject to Section 58993.1, the director may establish an educational program, as defined in Section 58608.1, directly affecting producers of all commodities produced in this state. If established, the educational program shall be created with all the powers, rights, and duties set forth in this chapter, except that it shall not be subject to Section 58749 or 58993.

(Added by Stats. 1991, Ch. 385, Sec. 3.)



58742

The director may also, subject to the restriction and limitations which are contained in Article 7 (commencing with Section 58811) of this chapter, issue marketing orders which regulate the handling, processing, preparation for marketing, or marketing of any or all portions of any commodity which is produced in this state for which marketing regulatory powers are not being exercised by the federal government pursuant to the Marketing Agreement Act of 1937 (50 Stat. 249).

(Enacted by Stats. 1967, Ch. 15.)



58743

If the director finds that it tends to effectuate the declared purposes of this chapter within the standards which are prescribed in this chapter, the director may issue a marketing order, applicable to the marketing, within this state, of any commodity, which contains like terms, provisions, methods, and procedures as any license or order that regulates the marketing of such commodity in interstate or foreign commerce which is issued by the Secretary of Agriculture of the United States pursuant to the provisions of any law or laws of the United States.

In selecting the members of any board or other advisory agency under such marketing order, the director shall, insofar as practicable, utilize the same persons as those serving in a similar capacity under such federal license or order, so as to avoid duplicating or conflicting personnel.

Any board, agency, or committee so appointed by the director shall be responsible to the director for the performance of such of their duties as relate to the administration of any such marketing order which is issued by the director pursuant to this section.

(Enacted by Stats. 1967, Ch. 15.)



58744

Any marketing order which is issued by the director pursuant to this chapter may be limited in its application by prescribing the marketing area or portion of the state in which it shall be effective. A marketing order shall not, however, be issued by the director unless it embraces all persons of a like class that are engaged in a specific and distinctive agricultural industry or trade within this state.

(Enacted by Stats. 1967, Ch. 15.)



58745

In order to effectuate the declared policy of this chapter, the director may also, after due notice and opportunity for hearing, enter into marketing agreements with processors, distributors, producers, and others that are engaged in the handling of any commodity, which regulate the preparation for market and handling of such commodity. Such marketing agreements are binding upon the signatories to the agreements exclusively.

(Enacted by Stats. 1967, Ch. 15.)



58746

The purposes and provisions of the chapter which relate to marketing orders are applicable to marketing agreements except as follows:

(a) Section 58779, which requires the preparation of an official list of the names and addresses of all producers and the volume of the commodity which was produced or marketed by all the producers in the preceding marketing season and a list of the names and addresses of all handlers and the volume of the commodity which was handled by all the handlers, during the preceding marketing season, is not applicable to marketing agreements.

(b) Sections 58991 to 58998, inclusive, and Sections 59082 to 59086, inclusive, are not applicable to marketing agreements. Prior to the issuance of any marketing agreement, or amendment to it, the director shall, however, find, in addition to the findings which are set forth in Section 58813, that the marketing agreement, or any amendment to it, has been assented to by a sufficient number of signatories that handle a sufficient volume of the commodity which is affected to accomplish the objectives of the agreement or amendment and provide sufficient moneys from assessments levied to defray the necessary expenses of formulation, issuance, administration, and enforcement.

(c) Section 59233 is not applicable to marketing agreements.

(Amended by Stats. 1984, Ch. 706, Sec. 2.)



58747

Notwithstanding the provisions of Section 58605, the director may issue and make effective marketing orders or marketing agreements that affect handlers only which include only the provisions which are authorized in Sections 58889, 58890, 58892, 58893, and 58894, or any of such provisions, but no others, as may be applicable to the commodity that is regulated which is handled within this state, without regard to whether or not such commodity is produced within this state.

(Enacted by Stats. 1967, Ch. 15.)



58748

If producers or handlers of any commodity which is regulated by a marketing order or marketing agreement that is issued by the director pursuant to the provisions of this chapter are required to comply with minimum quality, condition, size, or maturity regulations, no person may, except as otherwise provided in such order or agreement, process, distribute, or otherwise handle any of such commodity from any source, whether produced within or without this state, which commodity does not meet such minimum requirements applicable upon producers or handlers of such commodity in this state. Such regulations do not, however, apply to any commodity which has been produced outside of this state and is in transit on the effective date of the regulations.

(Enacted by Stats. 1967, Ch. 15.)



58749

The director may issue and make effective a marketing order or marketing agreement which applies to two or more commodities. The producers or handlers of each commodity encompassed by such marketing order or agreement shall have all rights and privileges contained in this chapter as though such producers or handlers were directly affected by a marketing order or agreement regulating only a single commodity. If the producers or handlers of one commodity who are directly affected by a marketing order or agreement which applies to two or more commodities act to enjoin, amend, suspend or terminate the provisions thereof to such commodity, the order or agreement shall not be enjoined, amended, suspended or terminated with respect to any other commodity regulated by such order or agreement unless the director finds such injunction, amendment, suspension, or termination respecting one commodity makes continuance of the order or agreement no longer feasible or it fails to attain the objectives of this chapter. Unless the director makes findings to the contrary, a marketing order or agreement applicable to more than one commodity is deemed to be severable with respect to each commodity encompassed by it and also severable as to each sentence, clause, or part as it applies to each commodity. There shall be a clear and concise definition or identification of each commodity regulated by such multiple commodity marketing order or agreement.

(Added by Stats. 1970, Ch. 496.)



58750

(a) There is within the Department of Food and Agriculture a public and private collaboration known as the “Buy California Program.” The purposes of the program are to encourage consumer nutritional and food awareness and to foster purchases of high-quality California agricultural products.

(b) Pursuant to Section 58749, and in accordance with the provisions of this chapter, the secretary may issue and make effective a marketing agreement and be advised by those elements of the production agriculture and food processing industry willing to participate in the program via co-funding or in-kind contributions in a manner defined under the agreement.

(c) The department shall report to the Legislature on January 1, 2002, and each successive January 1 while this section is operative, regarding its expenditures, progress, and ongoing priorities with this program.

(d) The Buy California Account is created in the Food and Agriculture Fund and, notwithstanding Section 13340 of the Government Code, is continuously appropriated for purposes of this section.

(Added by Stats. 2001, Ch. 118, Sec. 3.5. Effective July 30, 2001.)






ARTICLE 6 - Notice, Reports, and Hearings

58771

If the director has reason to believe that the issuance of a marketing order, or amendments to an existing marketing order, will tend to effectuate the declared policy of this chapter with respect to any commodity, he shall, either upon his own motion or upon application of any producer or handler of such commodity, or any organization of such persons, give notice of not less than 30 days for a public hearing upon a proposed marketing order or such amendments to such existing marketing order. In an emergency situation requiring urgent action, the director may, upon citing the nature of the emergency in the notice, give less than 30 days’ notice.

(Amended by Stats. 1976, Ch. 1222.)



58773

The director shall also mail a copy of such notice of hearing and a copy of such proposed marketing order, or proposed amendments, to every producer or handler of such commodity whose name and address appears upon lists of such persons, on file in the department that may be directly affected by the provisions of such proposed marketing order or such proposed amendments.

(Enacted by Stats. 1967, Ch. 15.)



58774

The notice of hearing shall set forth all of the following:

(a) The date and place of the hearing.

(b) The commodity and the area which are covered by the proposed marketing order or the proposed amendments.

(c) A statement that the director will receive, at the hearing, testimony and evidence as to other necessary and relevant matters which are set forth in Article 7 (commencing with Section 58811).

(Amended by Stats. 1986, Ch. 319, Sec. 1.)



58775

To provide the director with accurate and reliable information, if that information is not then on file in the department, regarding the persons that may be directly affected by the provisions of any proposed marketing order for any commodity, the director shall, if he or she has reason to believe that the issuance of a marketing order will tend to effectuate the declared policy of this chapter, or upon receipt of a written application for a hearing pursuant to Section 58771, notify all handlers of the commodity to file with the director, within 30 days from the last date of the notice, a report, properly certified, which shows all of the following:

(a) The correct name and address of such handler.

(b) The quantities of the commodity that are affected by the proposed marketing order which were handled by the handler in the marketing season next preceding the filing of the report or the current marketing season if the harvest and delivery of the commodity to handlers is complete.

(c) The correct name and address of every producer of the commodity, that may be directly affected by the proposed marketing order, from whom the handler received the commodity in the marketing season next preceding the filing of the report or the current marketing season if the harvest and delivery of the commodity to handlers is complete.

(d) The director may also require all handlers to report quantities of the commodity which were received by the handler from each producer in the marketing season next preceding the filing of the report or the current marketing season if the harvest and delivery of the commodity to handlers is complete.

(Amended by Stats. 1986, Ch. 677, Sec. 1.)



58777

The director shall mail a copy of such notice to file such report to every handler of such commodity whose name and address appears upon the lists on file in the department, of handlers that may be directly affected by the provisions of such proposed marketing order.

(Amended by Stats. 1976, Ch. 1222.)



58778

Each handler of such commodity that may be directly affected by the provisions of such proposed marketing order shall file such verified report with the director within the time which is specified in Section 58775. Failure or refusal of any handler to file such report within the time which is specified does not invalidate any proceeding which is taken or marketing order which is issued pursuant to this chapter. The director shall proceed upon the basis of such information and reports as may otherwise be available.

(Enacted by Stats. 1967, Ch. 15.)



58779

From the reports which are filed and the information which is received or available to the director, including any proper corrections, the director shall prepare a list of the names and addresses of the producers and the volume of such commodity which was produced or marketed by all such producers and a list of the names and addresses of such handlers and the volume of such commodity which was handled by all such handlers, that are directly affected by the provisions of such proposed marketing order, or amendments to it, in the preceding marketing season. Such lists shall constitute complete and conclusive lists for use in any finding made by the director pursuant to the provisions of Article 12 (commencing with Section 58991) of this chapter and such findings are conclusive.

(Enacted by Stats. 1967, Ch. 15.)



58780

In the preparation of the list of producers or handlers to be used in the formulation or amendment of any marketing order or marketing agreement, the director may omit from such list the name of any person that makes only casual sales of the product which is involved, or whose sales or marketings of such product are incidental to urban home ownership, or the result of activity other than a commercial farm or business venture. Any person that is excluded from such lists is not subject to the provisions, including the payment of any assessments, which are applicable upon producers, or handlers, as prescribed in any such marketing order or marketing agreement.

(Amended by Stats. 1967, Ch. 10.)



58781

The information which is contained in the individual reports of handlers which are filed with the director pursuant to this article shall not be made public by the director in such form but the information which is contained in such reports may be prepared in combined form for use by the director, his agents, or other interested persons, in the formulation, administration, and enforcement of a marketing order, or may be made available pursuant to court order. Such information shall not be made available to anyone for private purposes.

(Enacted by Stats. 1967, Ch. 15.)



58782

The hearing on a proposed marketing order or proposed amendments shall be public and all testimony shall be received under oath. A full and complete record of all proceedings at such hearing shall be made and maintained on file in the office of the director.

(Enacted by Stats. 1967, Ch. 15.)



58783

At the hearing, the director shall receive, in addition to other necessary or relevant matters, evidence upon the matters which are set forth in Article 7 (commencing with Section 58811).

(Amended by Stats. 1986, Ch. 319, Sec. 2.)



58784

At any public hearing which is held in connection with the formulation or amendment of a marketing order or marketing agreement, the director shall present testimony with respect to the procedure used to develop the official producer or handler list, as the case may be.

(Amended by Stats. 1986, Ch. 319, Sec. 3.)



58785

At each public hearing upon a marketing order or a major amendment to it, the director shall receive evidence relative to the period of time which may be necessarily required for the filing, checking, and tabulating of written assents which are prescribed in Article 12 (commencing with Section 58991) of this chapter. He shall also, at the conclusion of each such hearing, make a finding, based upon the evidence, with respect to the period of time which may be reasonably and necessarily required for such filing, checking, and tabulating. On the basis of such finding, the director shall fix and limit the period during which such assents may be received by him and shall be the period at the time of mailing of assent forms to producers and handlers that are affected. If, however, the director finds that an extension of such period is reasonably warranted, he may extend such period for receiving assents.

(Enacted by Stats. 1967, Ch. 15.)



58786

At a public hearing which is held to consider a proposed marketing order or major amendments to an existing marketing order, the director shall also receive evidence from which the director can determine whether the assent, approval, or favor of the producers, handlers, or processors affected shall be determined by written assents or by referendum as prescribed in Article 12 (commencing with Section 58991).

(Amended by Stats. 1986, Ch. 677, Sec. 2.)



58787

Upon the conclusion of the hearing, the director shall make a finding which is based upon the evidence received, whether assent, approval, or favor shall be determined by written assents or by referendum.

(Amended by Stats. 1986, Ch. 677, Sec. 3.)



58788

If the director finds that a referendum shall be had, the director shall direct that a referendum be held in accordance with Sections 58991 to 58998, inclusive. If a referendum is conducted, the director is not required, with respect to the assent, approval, or favor, to make a finding pursuant to Section 58785 concerning, or to fix and limit, the period during which assents may be received by the director.

(Amended by Stats. 1986, Ch. 677, Sec. 4.)






ARTICLE 7 - Findings

58811

After the notice and hearing which are required by Article 6 (commencing with Section 58771) of this chapter, and before issuing a marketing order or amendments to it for the written assent of producers or handlers which contain provisions for correlating the supply of the commodity which is affected with market demands for it by means of restrictions upon the total quantity of such commodity, or restrictions upon the total quantity of any grade, size, quality, or condition of it, which restrictions have the effect of limiting the total quantity of such commodity which may be marketed during any marketing season, if the restricted portion of such commodity might otherwise be marketed by producers in compliance with other laws of this state or of the United States or in compliance with established commercial practice during such marketing season, the director shall make all of the following findings with respect to such marketing order or amendments to it:

(a) Such provisions are necessary in order to effect a reasonable correlation of the supply of the commodity which is affected with market demands for the commodity and that such marketing order or amendments to it will tend to reestablish or maintain such level of prices for such commodity as will provide a purchasing power for such commodity which is adequate to maintain in the business of producing such commodity such number of producers as is required to provide such supply of the quantities and qualities of such commodity as is necessary to fulfill the normal requirements of consumers of the commodity.

(b) Such marketing order or amendments to it will tend to approach such equality of purchasing power at as rapid a rate as is feasible in view of the market demand for such commodity.

(c) Such marketing order or amendments to it are in conformity with the provisions of this chapter and within the applicable limitations and restrictions which are set forth in this chapter and will tend to effectuate the declared purposes and policies of this chapter.

(d) Such marketing order or amendments to it will protect the interests of consumers of such commodity, by exercising the powers of this chapter only to such extent as is necessary to establish the equality of purchasing power which is described in subdivision (a) of this section.

(Enacted by Stats. 1967, Ch. 15.)



58812

In making the findings with respect to any of the objectives which are set forth in Section 58811, the director shall, if any or all of the following economic factors are relevant, take into consideration any and all facts which are available to him with respect to all of the following:

(a) The quantity of such commodity which is available for distribution.

(b) The quantity of such commodity which is normally required by consumers.

(c) The cost of producing such commodity as determined by available statistics and surveys.

(d) The purchasing power of consumers as indicated by reports and indices.

(e) The level of prices of other commodities which compete with, or are utilized as substitutes for, such commodity.

(f) The level of prices of other commodities, services, and articles which farmers commonly buy.

(Enacted by Stats. 1967, Ch. 15.)



58813

If the marketing order or amendments to it contain provisions only for the purpose of regulating the flow of the commodity, or any grade, size, or condition of the commodity, to market without directly restricting the total quantity which may be marketed during the marketing season, or if the marketing order or amendments to it contain provisions only for the establishment of grade, size, quality, or condition specifications, or for uniform grading and inspection, or the elimination of unfair trade practices, or provisions for advertising or sales promotion, or for research, the director may issue such marketing order or amendments to it if he makes all of the following findings:

(a) That such marketing order or amendments to it are reasonably calculated to attain the objectives which are sought in such marketing order.

(b) That such marketing order or amendments to it are in conformity with the provisions of this chapter and within the applicable limitations and restrictions which are set forth in this chapter and will tend to effectuate the declared purposes and policies of this chapter.

(c) That the interests of consumers of such commodity are protected in that the powers of this chapter are being exercised only to the extent which is necessary to attain such objectives.

In making any findings pursuant to this section, the director shall base his findings upon the facts, testimony, and evidence which is received at the public hearing together with any other relevant facts which are available to him from official publications or institutions of recognized standing.

(Enacted by Stats. 1967, Ch. 15.)



58814

Any marketing order in effect on August 27, 1945, which was duly issued by the director pursuant to this chapter prior to May 28, 1945, and in effect on such date, shall continue in full force and effect and shall be conclusively presumed to be in conformity with the provisions of this article as amended.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 8 - Advisory Boards and Committees

58841

Any marketing order which is issued pursuant to this chapter shall provide for the establishment of an advisory board to assist the director in the administration of any marketing order. The members of the advisory board shall be appointed by the director and may hold office at the pleasure of the director. A marketing order may, however, provide for the appointment of members from nominations made by the producers and handlers and may also provide for the method of selecting such nominees.

(Enacted by Stats. 1967, Ch. 15.)



58842

If the marketing order affects directly only producers of a particular commodity, the members of the advisory board shall be producers. If the marketing order affects directly only handlers of a particular commodity, the members of the advisory board shall be handlers.

If the marketing order affects directly both producers and handlers of a particular commodity the advisory board shall be composed of both producers and handlers. The number of producers or handlers upon any such advisory board shall be of such number of producers or handlers as the director finds is necessary to assist properly in the administration of such order.

(Enacted by Stats. 1967, Ch. 15.)



58842.5

Any raisin marketing order or agreement involving producers operating under this chapter shall provide for, and the director shall appoint, a person to represent cooperative bargaining associations organized pursuant to Chapter 2 (commencing with Section 54401) of Division 20 from nominations made by the associations to the advisory board.

The person so appointed shall be a voting member of the advisory board.

(Added by Stats. 1982, Ch. 654, Sec. 1.)



58843

Upon the recommendation of the advisory board, the director may appoint one person who is neither a producer nor a handler to represent the department or the public generally.

(Enacted by Stats. 1967, Ch. 15.)



58844

A member of an advisory board is entitled to actual expenses which are incurred while engaged in performing duties that are authorized by this chapter and, with the approval of the advisory board concerned, may receive compensation not to exceed fifty dollars ($50) per day for each day spent in actual attendance at, or traveling to and from, meetings of the board or on special assignment for the board.

(Amended by Stats. 1986, Ch. 395, Sec. 1.)



58845

The director may authorize an advisory board to do all of the following:

(a) Enter into contracts or agreements.

(b) Employ necessary personnel, including attorneys engaged in the private practice of the law, and fix their compensation and terms of employment.

(c) Incur such expenses, to be paid from moneys which are collected as provided in Article 10 (commencing with Section 58921), as the director may deem necessary and proper to enable the advisory board properly to perform its duties as authorized by this chapter.

(d) Receive, invest, and disburse funds pursuant to the provisions of Article 10 (commencing with Section 58921).

(Amended by Stats. 1982, Ch. 641, Sec. 1.)



58846

The duties of an advisory board are administrative only and any such board may do only the following:

(a) Subject to the approval of the director, administer the marketing order.

(b) Recommend to the director administrative rules and regulations which relate to the marketing order.

(c) Receive and report to the director complaints of violations of the marketing order.

(d) Recommend to the director amendments to the marketing order.

(e) Assist the director in the assessment of members of the industry and in the collection of funds to cover expenses incurred by the director in the administration of the marketing order.

(f) Assist the director in the collection of such necessary information and data as the director may deem necessary to the proper administration of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



58846.5

Each advisory board shall, annually, report to the members of the industry who are subject to its marketing order on the activities and program, including, but not limited to, the income and expenses, the fund balance, and a report of progress in achieving program goals, of such a marketing order, as prescribed by the director.

(Added by Stats. 1974, Ch. 906.)



58847

The members or alternate members of any advisory board, including employees of the advisory board, are not responsible individually in any way whatsoever to any person for liability on any contract or agreement of the advisory board.

(Enacted by Stats. 1967, Ch. 15.)



58848

In addition to the advisory board, one or more special committees or subcommittees may be established to assist the advisory board in carrying out its duties and functions. Upon approval of the director, each advisory board may establish committees or subcommittees to carry out assigned duties and functions and designate the members or alternate members of the advisory board to serve upon such committees.

(Enacted by Stats. 1967, Ch. 15.)



58849

If the marketing order so authorizes, or upon the recommendation of the advisory board, the director may authorize the establishment of special committees or subcommittees of persons who are not members or alternate members of the board to perform specific duties and functions. The members and alternate members of any such special committee or subcommittee shall be appointed by the director.

(Enacted by Stats. 1967, Ch. 15.)



58850

An advisory board may at any time invite any persons to their meetings to serve in an advisory capacity and the director may, if requested by the advisory board, pay necessary expenses to such persons at rates not to exceed those granted to advisory board members.

(Enacted by Stats. 1967, Ch. 15.)



58851

Any action of any committee, special committee, or subcommittee of the board is subject to final approval by the advisory board. Members and alternate members of any committee, special committee, or subcommittee, whether by appointment or approval of the director, are entitled to reimbursement for actual expenses which are incurred while acting in their authorized capacities.

(Enacted by Stats. 1967, Ch. 15.)



58852

It is hereby declared, as a matter of legislative determination, that the producers, or handlers, or both producers and handlers, appointed to any advisory board pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such advisory boards, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1428.)






ARTICLE 9 - Terms of Marketing Orders

58881

Except as otherwise provided in Sections 58657 and 58747, any marketing order which is issued by the director pursuant to this chapter may contain any or all of the provisions which are prescribed by this article for regulating, or providing methods for regulating producer marketing, or the handling, or any of the operations of processing or distributing by handlers, of any commodity within the state, but no others.

(Enacted by Stats. 1967, Ch. 15.)



58882

A marketing order may contain provisions for determining the existence and extent of the surplus of any commodity, or of any grade, size, or quality of it, and providing for the control and disposition of such surplus, and for equalizing the burden of such surplus elimination or control among the producers, processors, distributors, or other handlers that are affected.

Notwithstanding any other appropriate means of equalizing the burden of surplus control and its elimination as provided in this chapter, provision may be made for the creation of a stabilization fund to be used for purchasing or otherwise acquiring any portion of the surplus of any commodity either in fresh or processed form, except when processed in hermetically sealed containers, and for the diversion of such surplus quantity of such commodity which is so acquired into noncompetitive or byproducts uses or for disposing of such surplus in noncommercial channels. Money for such stabilization fund shall be provided by means of the establishment of an assessment rate for such purpose levied upon producers or handlers, or upon both producers and handlers. Such assessment rate shall be based upon the units in which such commodity is handled or marketed or upon any other uniform basis which the director determines to be reasonable and equitable. For convenience of collection, the director may collect any producer assessments from handlers of such commodity. Handlers paying such assessments for, and on behalf of, any producers may deduct such producer assessments from any money which is owed by such handlers to such producers.

(Enacted by Stats. 1967, Ch. 15.)



58883

A marketing order may contain provisions for limiting the total quantity of any commodity, or of any grade, size, or quality of it, which may be marketed by producers, or processed, distributed, or otherwise handled within this state during any specified period by any and all persons that are engaged in such producer marketing, processing, distributing, or handling. Any such limitation shall be applied under a uniform rule which is applicable to all such persons so regulated. The total quantity of any such commodity which is so regulated and permitted to be marketed by producers, processed, distributed, or otherwise handled, shall not be less than the quantity which the director finds is reasonably necessary to supply the market demands of consumers of such commodity.

The marketing of green ripe olives is not, however, subject to any provisions of a marketing order which limits the total quantity of such commodity which may be marketed.

(Enacted by Stats. 1967, Ch. 15.)



58884

A marketing order may contain provisions for allotting the quantity of any commodity, or of any grade, size, or quality of it, which each handler may purchase or acquire from, or handle on behalf of, any and all producers of the commodity, within this state during any specified period under a uniform rule, which is applicable to all handlers that are so regulated based upon the amounts produced or sold by such producers in a prior period which the director finds to be representative, or upon the current season’s production or sales of such producers, or both, to the end that the total quantity of such commodity, or of any grade, size, or quality of it, which is so purchased or handled within this state is apportioned equitably among the producers of the commodity.

(Enacted by Stats. 1967, Ch. 15.)



58885

A marketing order may contain provisions for allotting the quantity of any commodity, or of any grade, size, or quality of it, which each handler may process, distribute, or handle within this state under a uniform rule, which is applicable to all handlers that are so regulated, which is based upon the quantities of such commodity, or of any grade, size, or quality of it, of the current season’s crop which each such handler has available for such processing, distribution, or handling, or upon the quantities of such commodity, or of any grade, size, or quality of it, which is so processed, distributed, or handled by each such handler in a prior period which the director finds to be representative, or based upon both, to the end that the total quantity of such commodity, or any grade, size, or quality of it, processed, distributed, or handled within this state during any specified period is equitably apportioned among all such handlers of the commodity.

(Enacted by Stats. 1967, Ch. 15.)



58886

A marketing order may contain provisions which regulate the period during which any commodity, or any grade, size, or quality of such commodity, may be processed, distributed, or otherwise marketed within this state by any and all persons that are engaged in such processing, distributing, or marketing within this state. The total quantity of such commodity which is so regulated and permitted to be processed, distributed, or otherwise marketed during such period, shall not, however, be less than the quantity which the director finds is necessary to reasonably supply the needs of consumers of such commodity.

(Enacted by Stats. 1967, Ch. 15.)



58887

A marketing order may contain provisions for the establishment of surplus, stabilization, or byproduct pools for any commodity, or of any grade, size, quality, or condition of it, and providing for the sale of the commodity in any such pool and for the equitable distribution among the persons that are participating in the pool of the net returns which are derived from the sale of such commodity. The marketing of green ripe olives is not, however, subject to any provisions of a marketing order which relate to the establishment and operation of surplus pools.

If the marketing order authorizes the establishment of any such pool, the advisory board may receive such commodity from each producer or handler and handle it according to the grade, size, quality, or condition of the commodity and account to each producer or handler that is participating in the pool upon a pro rata basis for the net proceeds derived from the sale of the commodity.

The contents of any surplus pool shall not be marketed by the advisory board in any form which would compete directly with that portion of the commodity which is marketed in regular channels of trade. However, any portion of any surplus pool may be transferred by the advisory board upon any gratuitous basis to charitable organizations and other similar agencies under proper safeguards to insure that none of such commodity shall compete directly with the unrestricted portion of such commodity.

The advisory board may dispose of the contents of a stabilization pool in the regular marketing channels in such manner and at such times as it deems advisable, consistent with the maintenance of stabilized marketing conditions for such commodity. The advisory board may dispose of the contents of any byproduct pool only for byproducts or for other similar purposes under proper safeguards to prevent such portion of the commodity so disposed of from directly competing with that part of the commodity which is marketed in the usual form or in the regular channels of trade.

If the marketing order authorizes the establishment of a surplus, stabilization, or byproduct pool, the advisory board may do any of the following:

(a) Arrange for and operate any necessary facilities for the storing, financing, grading, packing, servicing, processing, preparing for market, selling, and disposing of the contents of any pools which are provided for in this chapter. The board shall not, however, engage in commercial warehousing.

(b) Pledge all of the commodity in any such pools with banks or other lending agencies for the purpose of obtaining loans upon it. The board shall have title, for the purpose of financing and handling, to all of the commodity in any such pools.

(c) Create, by a uniform assessment upon producers, or upon some other uniform and equitable basis, maintain, and disburse an equalization fund to be used for the removal of any inequalities between producers or handlers that are participating in any pool which result from errors in estimating production or surplus or for indemnifying producers whose production, in whole or in part, is diverted in green form or otherwise from normal marketing outlets or diverted to byproducts, relief, or other noncompetitive purposes pursuant to the provisions of the marketing order.

(Enacted by Stats. 1967, Ch. 15.)



58888

A marketing order may contain provisions which establish, or provide for the establishment, with respect to any commodity, either as delivered by producers to handlers or processors, or as handled, processed, or otherwise prepared for market, or as marketed by producers, handlers, or processors, both of the following:

(a) Grading standards of quality, condition, size, maturity, or pack, which standards may include minimum standards. The standards so established shall not, however, be established below any minimum standards which are prescribed by law for such commodity.

(b) Uniform inspection and grading of such commodity in accordance with the standards which are so established.

(Enacted by Stats. 1967, Ch. 15.)



58889

(a) A marketing order may contain provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for any commodity that is grown in this state, or for the prevention, modification, or removal of trade barriers that obstruct the free flow of any commodity to market. The secretary may prepare, issue, administer, and enforce plans for promoting the sale of any commodity.

(b) Any plan shall be directed toward increasing the sale of the commodity without reference to any private brand or trade name that is used by any handler with respect to the commodity regulated by the marketing order, except the use of wine if other than private brands or private trade names are unavailable, and except that marketing orders that provide for the advertising and sales promotion of raisins, prunes, and walnuts may allow those plans to credit the pro rata assessment obligations of a handler with all or any portion of that handler’s direct expenditures for the marketing promotion that may include private brand or trade name advertising performance allowances, sales promotions, couponing, and in-store promotion programs and materials.

(c) (1) Notwithstanding any provision of this section, any marketing order for fluid milk may contain in its advertising and sales promotion plan provisions to allocate funds for promotions of cheese, ice cream, or butter products made with California milk, including promotions in which brand or trade names are used, but only if the use is incidental to the promotion of the California milk product and not in direct promotion of the brand or trade name, and if the allocation of funds is made available on a nondiscriminatory basis to all retailers and manufacturers of butter, ice cream, or cheese utilizing milk produced in California. Permissible private brand or trade name marketing promotions may include advertising, performance allowances, sales promotions, couponing subject to Section 61375 and in-store promotion programs and materials, and other marketing communication tools.

(2) For purposes of this subdivision, “butter” means the product made by gathering the fat of fresh or ripened milk or cream into a mass, which also contains a small portion of other milk constituents.

(3) This subdivision shall not become operative unless approved as set forth in subdivision (c) of Section 58993.

(d) No advertising or sales promotion program shall be issued by the secretary that makes use of false or unwarranted claims in behalf of any product, or disparages the quality, value, sale, or use of any other commodity.

(Amended (as amended by Stats. 1998, Ch. 912, Sec. 1) by Stats. 2002, Ch. 157, Sec. 1. Effective January 1, 2003.)



58889.1

Notwithstanding Section 58889, any marketing order for processed fruits, nuts, or vegetables may contain in its advertising and sales promotion plan provisions to allocate funds to promote private brands or trade names.

(Added by Stats. 1983, Ch. 809, Sec. 1.)



58889.3

Notwithstanding subdivision (b) of Section 58889, effective immediately, a marketing order may contain provisions for the establishment of plans for advertising and sales promotion, including any private brand or trade name, to maintain present international foreign markets or to create new or larger international foreign markets for any commodity which is grown in this state, provided that effective January 1, 1978, such advertising and sales promotion plans require that each individual commodity package label indicate the commodity is of California origin in English or other appropriate language.

(Amended by Stats. 1978, Ch. 309.)



58890

A marketing order may contain provisions which relate to the prohibition of unfair trade practices. In addition to the unfair trade practices now prohibited by law, applicable to the processing, distribution, or handling of any commodity within this state, the director may include in any marketing order which is issued provisions that are designed to correct any trade practice which affects the processing, distributing, or handling of any commodity within this state which the director finds, after a hearing upon the marketing order in which all interested persons are given an opportunity to be heard, is unfair and detrimental to the effectuation of the declared purposes of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



58891

A marketing order may contain provisions for the application for, review, certification, and equitable payment of, production adjustment benefits to growers from funds which are collected for such purpose on a uniform basis from all commercial growers of any commodity in the state, for which production adjustment payments are made. Such funds may be supplemented by funds, if any, which are received from federal, state, or other agencies for such purpose.

(Amended by Stats. 1970, Ch. 1275.)



58892

(a) A marketing order may contain provisions for carrying on research studies in the production, processing, or distribution of any commodity and for the expenditure of moneys for these purposes. Prior to the implementation of a research program authorized by this section that will extend beyond the next reapproval date of the marketing order pursuant to Section 59086, the director shall call a public hearing pursuant to Article 6 (commencing with Section 58771) to receive testimony regarding support for the research program by persons directly affected by the marketing order. After the hearing, the director shall find and determine, based upon the evidence received, whether or not to conduct a referendum pursuant to subdivision (c) of Section 58993 prior to approval of the proposed research program in order to evaluate with greater certainty the support for the program by the persons directly affected by the marketing order.

(b) In carrying out this section, an advisory board may, subject to the approval of the director, establish a trust account to fund research programs on an ongoing basis. These programs may extend beyond the termination date of the marketing order. For any program designed to last more than one year, funding shall be provided for from the trust account during the initial year.

(c) In any research in production or processing which is carried on pursuant to this section, the Vice President for Agricultural Sciences of the University of California and the advisory board which is provided for in Article 8 (commencing with Section 58841) shall cooperate in selecting the research program which is to be carried on from time to time. Insofar as practicable, the programs shall be carried out by the University of California, but if the vice president and the advisory board determine that the university has no facilities for a particular program, or that some other research agency has better facilities for it, the program may be carried out by any other research agency which is selected by the vice president and the advisory board.

(d) In carrying out this section, an advisory board may carry out research programs for the purpose of developing and testing new products in selected markets. The proposed programs shall be submitted to the director for his or her approval prior to the expenditure of funds for the program. The proposal submitted shall include, among other things, a description of the new products, the test market to be utilized, and the duration of the program.

(Amended by Stats. 1984, Ch. 425, Sec. 1. Effective July 12, 1984.)



58892.1

A marketing order may contain provisions for research studies concerning the health, food, nutritional, therapeutic, dietetic or such qualities of other food products, for the development of new food products, or for the development of new uses for agricultural products.

(Added by Stats. 1969, Ch. 217.)



58892.2

No marketing order for milk shall be issued by the director unless he finds that such marketing order does not conflict with the provisions of Chapter 2 (commencing with Section 61801) or Chapter 3 (commencing with Section 62700) of Part 3 of Division 21.

(Added by Stats. 1969, Ch. 217.)



58893

A marketing order may contain provisions which establish, or provide authority for establishing, for any commodity, either as such commodity is produced or is delivered by producers to handlers, or as handled or otherwise prepared for market, or as marketed by producers or handlers, an educational program which is designed to acquaint producers, handlers, consumers or other interested persons with quality improvement and nutritional values, including sanitation practices, procedures, or methods as applied to such commodity.

(Amended by Stats. 1969, Ch. 217.)



58894

A marketing order may contain provisions which establish, or provide authority for establishing, and for regulating the permissive use of an official board brand, trade name, or label, or other distinctive designation of grade, quality, or condition, except the grade or quality designations in effect pursuant to state or federal grade standards, for any commodity, other than wine, either as such commodity is produced or is delivered by producers to handlers, or as handled or otherwise prepared for market, or marketed by producers or handlers. As provided in Section 59236, the permissive use of any such official board brand, trade name, or label or other distinctive designation of quality shall be limited to producers and handlers of the commodity that are participating in the marketing agreement or order, and that are in compliance with its provisions and with any regulation, or rule and regulation, which is adopted under it. Any official brand or trade name which is established pursuant to this section shall not be construed as a private brand or trade name with respect to Section 58889.

(Enacted by Stats. 1967, Ch. 15.)



58895

A marketing order may contain provisions to detect, control, prevent damage by or to eradicate insects, predators, diseases, or parasites with respect to any commodity or group of commodities. The advisory board may recommend and the director may approve measures to assist in the prevention or reduction of losses to crops or livestock caused by predators, insects, disease or parasite infestations, including the establishment and operation of detection, inspection, spraying, dusting, fumigating or other control measures.

For the purposes of this section, (1) assessments established pursuant to Article 10 (commencing with Section 58921) of this chapter may include an assessment for nonbearing acreage as well as bearing acreage of the commodity affected by such predators, insects, disease, or parasite, and (2) the director may use both the bearing and nonbearing acreage of such commodity as a measure of production for assent or referendum purposes in relation to such assessments.

As used in this section, “nonbearing acreage” means acreage planted to produce the particular commodity covered by the marketing order during the marketing season on which no quantity of the product is produced for marketing or is anticipated will be produced for market during such marketing season.

(Amended by Stats. 1971, Ch. 1059.)



58896

A marketing order may contain provisions for the gathering and dissemination of weather data to producers of any commodity, and to any persons providing services relating to production of a commodity, when the data is necessary to aid in any manner in the production or harvesting of that commodity.

(Added by Stats. 1984, Ch. 939, Sec. 1. Effective September 7, 1984.)



58897

To address catastrophic events, a marketing order may contain provisions for the establishment and operation of an indemnity trust fund to cover livestock and livestock product losses due to disease, natural disaster, or accidents.

(Added by Stats. 1999, Ch. 609, Sec. 8. Effective January 1, 2000.)






ARTICLE 10 - Assessments and Funds

58921

Except as otherwise provided in Section 58926, each marketing order which is issued pursuant to this chapter shall provide for the levying and collection of assessments in sufficient amounts to defray the necessary expenses which are incurred by the director in the formulation, issuance, administration, and enforcement of the marketing order. If the marketing order authorizes the carrying out of advertising and sales promotion plans, it shall also provide for the levying and collection of assessments in sufficient amounts to defray the expenses of such activities. No assessment for advertising or sales promotion activities shall, however, be levied under any marketing order with respect to the marketing and handling of green ripe olives except that green ripe olives may be assessed for their proportionate share of administrative costs.

(Enacted by Stats. 1967, Ch. 15.)



58922

Each marketing order shall indicate the maximum rate of any assessment which may be collected and the proportion, if any, of each assessment which is payable by each producer and handler that is directly regulated or affected by such marketing order.

(Enacted by Stats. 1967, Ch. 15.)



58923

The advisory board which is appointed by the director to assist him in administering each marketing order shall recommend to the director, from time to time, budgets to cover necessary expenses, and budgets to cover the expenses of carrying out sales promotion plans if such plans are authorized in the marketing order, and the assessment rates which are necessary to provide sufficient funds. If the director finds that each such budget and assessment rate are proper and equitable and will provide sufficient moneys to defray the expenses which may be incurred, he may approve such budget and rate of assessment and order that each producer and handler so assessed shall pay to the director, at such times and in such installments as the director may prescribe, an assessment which is based upon the units in which such commodity is marketed, or upon any other uniform basis which the director determines to be reasonable and equitable.

(Enacted by Stats. 1967, Ch. 15.)



58924

The amount of the assessment for necessary expenses shall not, however, exceed the following:

(a) In the case of producers, 21/2 percent of the gross dollar volume of sales of the commodity which is affected by all such producers regulated by such marketing order.

(b) In the case of processors, distributors, or other handlers, 21/2 percent of the gross dollar volume of purchases of the commodity which is affected by the marketing order from producers or of the gross dollar volume of sales of the commodity which is affected by the marketing order and handled by all such processors, distributors, or other handlers that are regulated by such marketing order during the marketing season during which such marketing order is effective.

(Enacted by Stats. 1967, Ch. 15.)



58925

Any assessment rate which is established for assessments to defray the expenses of advertising and sales promotion plans shall be in an amount which does not exceed 4 percent of the gross dollar volume of sales by all producers or by all processors, distributors, or other handlers of such commodity which is regulated by such marketing order during the marketing season during which such marketing order is effective.

(Enacted by Stats. 1967, Ch. 15.)



58926

In lieu of the assessments to defray the costs of formulation, issuance, administration, and enforcement and advertising or sales promotion provided for in Section 58921, if the marketing order contains provisions for advertising or sales promotion as authorized in this chapter, the director may approve and fix an assessment for producers and an assessment for handlers as the case may be, not exceeding 61/2 percent of the gross dollar volume of sales of such commodity by all producers, or by all processors, distributors, or other handlers of such commodity regulated by such marketing order during the marketing season during which such marketing order is effective. The method and manner of assessment and collection of such assessment, and the limitations and restrictions applicable thereupon, shall conform in all respects with the provisions of this article regarding assessments for advertising and sales promotion, except as to the maximum amount of such assessment.

(Amended by Stats. 1976, Ch. 1222.)



58927

If the director approves and fixes a single assessment, the advisory board shall recommend and the director may approve the proportions of such assessment which may be expended to defray the costs of formulation, issuance, administration, and enforcement of the marketing order and that which may be expended for such advertising or sales promotion program. The proportion of such assessment which may be allocated in such manner to defray the cost of such administrative activities for such marketing order shall not, however, exceed the maximum amount which is authorized in Section 58924.

(Enacted by Stats. 1967, Ch. 15.)



58928

If any advisory board of any marketing order has reason to believe that the administration of a marketing order will be facilitated or the attainment of the purposes and objectives of the marketing order will be promoted thereby, the advisory board may borrow money with or without interest to carry out any provision of any marketing order which is authorized by this chapter, and may hypothecate anticipated assessment collections that are applicable to such respective provisions.

(Enacted by Stats. 1967, Ch. 15.)



58929

Any assessment which is levied as provided in this article, in such specified amount as may be determined by the director pursuant to this chapter, is a personal debt of every person so assessed and shall be due and payable to the director if payment is called for by the director. If any such person fails to pay any such assessment upon the date which is determined by the director, the director may file a complaint against such person in a state court of competent jurisdiction for the collection of the assessment.

(Enacted by Stats. 1967, Ch. 15.)



58930

If any producer or handler that is duly assessed pursuant to the provisions of this chapter fails to pay to the director the amount so assessed on or before the date which is specified by the director, the director may add to such unpaid assessment an amount not exceeding 10 percent of such unpaid assessment to defray the cost of enforcing the collection of such unpaid assessment. In addition to such payment for the cost of enforcing such collection, any such producer or handler shall pay to the director a penalty of 5 percent for each 30 days of the unpaid balance for each 30 days the assessment is unpaid, prorated over the days unpaid, commencing 30 days after notice has been given to such producer or handler of his failure to pay the assessment on the date required, unless the director determines, to his satisfaction, that such failure to pay is due to resonable cause beyond the producer’s or handler’s control. Such penalty shall not exceed 50 percent of the total amount of the assessment due.

(Amended by Stats. 1977, Ch. 783.)



58931

The director may require the persons that are assessed to deposit with him in advance the following amounts:

(a) An amount for necessary expenses.

(b) An amount which shall not exceed 25 percent of the assessment to cover the costs of advertising or sales promotion plans which are incurred prior to the receipt of sufficient funds from the assessment for such purpose.

(Enacted by Stats. 1967, Ch. 15.)



58932

The amount of any deposit which is required by the director pursuant to Section 58931 shall be based upon the estimated number of units to be marketed or handled by the person that is assessed, or upon any other uniform basis which the director determines is reasonable and equitable. Such basis shall be applicable during the marketing season during which such marketing order is effective.

(Enacted by Stats. 1967, Ch. 15.)



58933

At any time after the funds which are credited to the administrative account, or the advertising or sales promotion account, of the marketing order are sufficient to so warrant, or at the close of the marketing season, the sums deposited by any person shall be adjusted to the amount which is properly chargeable against such person pursuant to the assessment which was authorized.

(Enacted by Stats. 1967, Ch. 15.)



58934

In lieu of requiring advance deposits, or in order generally to provide funds for defraying administrative or advertising and sales promotion expenses until such time as sufficient moneys are collected for such purpose from the payment of the assessments which are established pursuant to this article, the director may receive and disburse for such expense purposes contributions which are made by producers, processors, distributors, or other handlers. Neither the advisory board nor the director is responsible for the repayment of such contributions. If, however, collections from the payment of established assessments credited to the respective marketing order accounts are sufficient to so warrant, the board shall recommend and the director shall authorize, the repayment of contributions, or authorize the application of such contributions to the assessment obligations of persons that made such contributions.

(Enacted by Stats. 1967, Ch. 15.)



58934.5

In order to provide funds for defraying expenditures authorized by the marketing order, the director or any advisory board may also receive and disburse contributions that are made by persons other than those directly affected by the marketing order.

(Added by Stats. 1992, Ch. 210, Sec. 1. Effective January 1, 1993.)



58935

For the convenience of making collections of any producer assessments which are established pursuant to this article, the director may collect such assessments from the handlers of the commodity which is being regulated. Any handler that pays any such assessments for and on behalf of any producer may deduct such producer assessments from any money which is owed by such handler to such producer. Any marketing order may require a handler to deduct producer assessments from any money which is owed by such handler to such producer. Such producer assessment deductions are hereby declared to be trust funds held by the handler for the purposes of the marketing order concerned and shall be remitted timely, with assessment reports, to the director.

(Amended by Stats. 1976, Ch. 1222.)



58936

The director may adopt rules and regulations with respect to the assessment and collection of funds pursuant to this article.

(Amended by Stats. 1984, Ch. 425, Sec. 2. Effective July 12, 1984.)



58937

(a) Any money that is collected by the director pursuant to this chapter shall be deposited in a bank or other depository that is approved by the Director of Finance, allocated to each marketing order under which it is collected. Except as provided in Section 58941, these funds shall be disbursed by the director or the advisory board only for the necessary expenses that are incurred by the advisory board and that are approved by the director with respect to each marketing order. Allowable expenses include expenses generated by the auditing requirement imposed by subdivision (b).

Funds so collected shall be deposited and disbursed in conformity with appropriate rules and regulations that are prescribed by the director. The expenditure of these funds is exempt from the provisions of Section 925.6 of the Government Code.

(b) All such expenditures by the director shall be audited at least once every two years by one of the following means:

(1) By contract with a certified public accountant.

(2) By contract with a public accountant holding a valid permit issued by the California Board of Accountancy.

(3) By contract with a public accounting firm.

(4) By agreement with the Department of Finance.

A copy of the audit shall be delivered within 30 days after the completion of the audit to the Governor, the director, and the Controller.

(Amended by Stats. 2000, Ch. 1055, Sec. 18. Effective September 30, 2000.)



58938

The director may, at the close of each fiscal period which is used by the advisory board for budgetary purposes, refund any money which remains in such fund that is allocable to any particular commodity which is affected by a marketing order or, upon recommendation of the advisory board and with the approval of the director, all or a portion of such money may be carried over into the next succeeding fiscal period if the director finds that such money is required to defray subsequent expenses under the marketing order.

Any refund made pursuant to this section shall be on a pro rata basis made to persons from whom, or on whose behalf, the assessments being refunded were collected. Upon termination by the director of any marketing order, any remaining balances which are not required by the director to defray the expenses of such marketing order, shall be returned by the director upon a pro rata basis, to all persons from whom, or on whose behalf, such assessments were collected unless the director finds that the amounts so returnable are so small as to make impractical the computation and remitting of such pro rata refund to such persons. If the director makes such a finding, he may use the moneys in such fund to defray the expenses which are incurred by him in the formulation, issuance, administration, or enforcement of any subsequent marketing order.

(Amended by Stats. 1971, Ch. 1059.)



58938.5

(a) Assessments paid on milk pursuant to the requirements of a market milk marketing order or a manufacturing milk marketing order established under this chapter shall be refunded to producers who meet the following criteria:

(1) The producer shipped milk to a processor during the months of June or July 1986.

(2) The producer was not paid, or received only partial payment, for the milk shipped.

(3) The producer has agreed to repay the refunded assessments to the affected programs if, at a subsequent date, the producer is paid for the milk.

(b) The producer shall receive a full refund of the amount assessed for milk shipped and for which no payment was received. If partial payment was received, the producer shall receive a refund of assessments paid on milk for which payment was not received.

(c) In lieu of payment to the producer, the refund shall be paid to an entity which markets milk or otherwise acts on behalf of a producer who would otherwise qualify for the refund under subdivision (a), if that entity demonstrates to the satisfaction of the director that it paid the assessments for the producer.

(d) If a producer, or an entity referred to in subdivision (c), subsequently receives full or partial payment for milk for which assessments have been refunded, the producer or entity, as the case may be, shall repay the assessments in an amount proportionate to the portion of milk for which payment has been received.

(e) Refunds shall not be made pursuant to this section if the refund would cause a producer to incur an additional assessment obligation to the National Milk Promotion Program.

(f) The director shall adopt procedures for refunding assessments in accordance with this section. The procedures shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1987, Ch. 1048, Sec. 7.)



58939

Any money which is deposited pursuant to this article, which the director determines is available for investment, may be invested or reinvested by the Treasurer or an advisory board in any of the securities which are described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, or placed in a depository as provided in Chapter 4 (commencing with Section 16500) of Part 2 of Division 4 of Title 2 of the Government Code, and handled in the same manner as money in the State Treasury.

Any increment which is received from the investment or reinvestment or deposit, if made by the Treasurer, shall be remitted to the advisory board whose funds were invested, reinvested, or deposited, and shall be deposited and disbursed as provided in Sections 58937 and 58938. The Treasurer may deduct from the remittance an amount equal to the reasonable costs incurred in carrying out this section or may bill the advisory board for the costs, and the advisory board shall pay the costs from money which is collected for it pursuant to this chapter.

(Amended by Stats. 1983, Ch. 417, Sec. 3.)



58940

Any check or warrant which is drawn against the funds of any marketing order which remains unclaimed or uncashed for a period of six months from the date of issuance shall be canceled and the money retained for disbursement to the original payee or claimant upon satisfactory identification for a period of one year from the time the check or warrant is canceled. The money so retained, if not claimed within the period of one year, shall be credited to the then currently operating marketing order for the commodity under which the funds so retained were collected. If there is no marketing order then in effective operation for the commodity, the funds shall be credited to the unexpended balance, if any, of the last previous marketing order for the commodity. If there is no marketing order then in current operation, or no balance exists from any previous marketing order to which the funds may be credited, the funds so retained may be expended by the director for the benefit of any marketing order established under the provision of this chapter.

(Amended by Stats. 1971, Ch. 1059.)



58941

Notwithstanding the provisions of Article 3 (commencing with Section 241), Chapter 2, Division 1 of this code, each marketing order or agreement shall be charged the amounts which are computed by the director as required to reasonably provide for services to be rendered to such marketing orders by the department. Such amounts are subject to approval by the advisory board which is concerned, shall be included in each budget which is recommended to and approved by the director pursuant to Sections 58923 and 58924, and shall be withdrawn as required by the director and expended only for the necessary expenses which are incurred by the director in the administration of this chapter.

(Amended by Stats. 1970, Ch. 284.)






ARTICLE 11 - Deposits by Applicants for Marketing Order

58961

Prior to the issuance of any marketing order by the director pursuant to this chapter, the director may require the applicants for the issuance of the marketing order to deposit with him such amount as he may deem necessary to defray the expenses of preparing and making effective such marketing order. Such funds shall be received, deposited, and disbursed by the director in accordance with the provisions which are set forth in Article 10 (commencing with Section 58921) of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



58962

The director may reimburse the applicant, from any funds for necessary expenses which he has received pursuant to Article 10 (commencing with Section 58921) of this chapter, for any of the following:

(a) Any amount deposited with the director by applicant pursuant to Section 58961.

(b) For any necessary expenses which are incurred by the applicant in preparing and in obtaining approval of the marketing order, upon receipt of a verified statement of such expenses which is approved by the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 12 - Assent to Marketing Orders

58991

A marketing order or major amendment to it, which directly affects handlers, that is issued pursuant to this chapter, shall not become effective unless and until the director finds one of the following has occurred:

(a) It has been assented to in writing by not less than 65 percent of the handlers that are engaged, within the area specified in the marketing order or amendment to it, in the handling of the commodity which is regulated by the marketing order.

(b) It has been assented to in writing by handlers that handle not less than 65 percent of the volume of the commodity which is regulated by the marketing order.

(c) It has been approved by handlers in a referendum among handlers that are directly affected. The director may make the finding pursuant to this subdivision if the valid votes cast in the referendum represent not less than 40 percent of the total number of handlers of the commodity of record with the department, and if the handlers that cast ballots in the referendum in favor of the marketing order or amendment to it represent not less than 65 percent of the total number of handlers that cast ballots in the referendum and handled not less than 51 percent of the total quantity of the commodity which was marketed in the next preceding marketing season, or the current marketing season if the harvest and delivery of the commodity to handlers is complete, by all of the handlers that cast ballots in the referendum, or if the handlers that cast ballots in the referendum in favor of the marketing order or amendment represent not less than 51 percent of the total number of handlers that cast ballots in the referendum and handled not less than 65 percent of the total quantity of the commodity which was handled in the next preceding marketing season, or the current marketing season if the harvest and delivery of the commodity to handlers is complete, by all of the handlers who cast ballots in the referendum. The quantity of the commodity handled by the handler may be stated on the referendum ballot returned by each handler or may be obtained by requiring handlers to report that volume pursuant to Section 58775.

(Repealed and added by Stats. 1986, Ch. 677, Sec. 6.)



58992

Any marketing order or major amendment to it which directly affects processors that are engaged in the operation of canning of fresh fruits or vegetables or canning or packing of dried fruits shall not be made effective by the director unless and until the director finds one of the following has occurred:

(a) The marketing order or amendment to it has been assented to in writing by the processors that are engaged in the marketing activity which is regulated by the marketing order or amendment to it that processed not less than 65 percent of the volume of the commodity which is processed within the area defined in the marketing order or amendment to it and by 65 percent of the number of the processors that are engaged in the marketing activity which is regulated by the marketing order or amendment to it.

(b) It has been approved by processors in a referendum among processors that are directly affected. The director may make the finding pursuant to this subdivision if the valid votes cast in the referendum represent not less that 40 percent of the total number of processors of the commodity of record with the department, and if the processors that cast ballots in the referendum in favor of the marketing order or amendment to it represent not less than 65 percent of the total number of processors that cast ballots in the referendum and processed not less than 51 percent of the total quantity of the commodity which was marketed in the next preceding marketing season, or the current marketing season if the harvest and delivery of the commodity to processors is complete, by all of the processors that cast ballots in the referendum, or if the processors that cast ballots in the referendum in favor of the marketing order or amendment represent not less than 51 percent of the total number of processors that cast ballots in the referendum and processed not less than 65 percent of the total quantity of the commodity which was marketed in the next preceding marketing season or the current marketing season if the harvest and delivery of the commodity to processors is complete, by all of the processors who cast ballots in the referendum. The quantity of the commodity processed by the processor may be stated on the referendum ballot returned by each processor or may be obtained by requiring processors to report that volume pursuant to Section 58775.

(Repealed and added by Stats. 1986, Ch. 677, Sec. 8.)



58993

No marketing order or major amendment to it, which directly affects producers or producer marketing, that is issued pursuant to this chapter, shall be made effective by the director unless and until the director finds one or more of the following has occurred:

(a)  It has been assented to in writing by not less than 65 percent of the producers that are engaged, within the area specified in the marketing order or amendment to it, in the production for market, or engaged in the producer marketing, of not less than 51 percent of the commodity which is specified in the marketing order or the amendment to the marketing order in commercial quantities.

(b)  It has been assented to in writing by producers that produce not less than 65 percent of the volume of the commodity and by 51 percent of the total number of producers that are so engaged.

(c)  It has been approved by producers in a referendum among producers that are directly affected. The director may make the finding if the valid votes cast in the referendum represent not less than 40 percent of the total number of producers of the commodity of record with the department, and if the producers that cast ballots in the referendum in favor of the marketing order or amendment to it represent not less than 65 percent of the total number of producers that cast ballots in the referendum and marketed not less than 51 percent of the total quantity of the commodity which was marketed in the next preceding marketing season, or the current marketing season if the harvest and delivery of the commodity to handlers is complete, by all of the producers that cast ballots in the referendum or if the producers that cast ballots in the referendum in favor of the marketing order or amendment represent not less than 51 percent of the total number of producers that cast ballots in the referendum and marketed not less than 65 percent of the total quantity of the commodity which was marketed in the next preceding marketing season, or the current marketing season if the harvest and delivery of the commodity to handlers is complete, by all of the producers who cast ballots in the referendum. The quantity of the commodity delivered by the producer may be stated on the referendum ballot returned by each producer or may be obtained by requiring handlers to report that volume pursuant to Section 58775.

(Amended by Stats. 1986, Ch. 677, Sec. 9.)



58994

If any marketing order or any major amendment to any marketing order is issued by the director for the approval of producers, handlers, or processors, the director shall determine whether the approval shall be by written assents or by referendum.

(Amended by Stats. 1986, Ch. 677, Sec. 10.)



58995

If the director determines that it should be by referendum, the director shall establish a referendum period not to exceed 30 days. If the director determines that the referendum period so established does not provide sufficient time for the balloting, the director may extend the referendum period not more than 15 additional days. At the close of the referendum period, the director shall count and tabulate the ballots filed during the referendum period.

(Amended by Stats. 1986, Ch. 677, Sec. 11.)



58996

If from the tabulation the director finds that the number of producers that voted in the referendum and that the number of producers that voted in favor of the marketing order or amendment to the marketing order are sufficient for him to make the finding that producers that are directly affected have approved the marketing order or amendment, the director may make the marketing order or amendment to the marketing order effective.

(Enacted by Stats. 1967, Ch. 15.)



58997

If the director finds from the tabulation of such referendum that the number of producers that voted in favor of such marketing order or amendment to the marketing order is not sufficient for him to make the finding that producers that are directly affected have approved the marketing order or amendment to it, he shall not make the marketing order or amendment effective.

(Enacted by Stats. 1967, Ch. 15.)



58998

The director may prescribe such additional procedures as may be necessary to conduct the referendum.

(Enacted by Stats. 1967, Ch. 15.)



58999

In finding whether the marketing order or major amendment to it is assented to in writing or approved or favored by producers pursuant to the provisions of this chapter, the director shall consider the approval of any nonprofit agricultural cooperative marketing association, which is authorized by its members so to assent, as being the assent, approval, or favor of the producers that are members of, or stockholders in, that nonprofit agricultural cooperative marketing association.

(Amended by Stats. 1986, Ch. 677, Sec. 12.)



59000

Any producer that sells a growing crop to be harvested and marketed by another person is entitled to assent to, or vote in a referendum, if both of the following requirements are complied with:

(a) At the time of sale of such growing crop the producer retains the exclusive right so to assent or to so vote.

(b) The quantity of such growing crop can be determined to the satisfaction of the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 13 - Major Amendments

59021

In making effective major amendments to a marketing order, the director shall follow the same procedures which are prescribed in this chapter for the institution of a marketing order.

(Enacted by Stats. 1967, Ch. 15.)



59022

For the purposes of this chapter, a major amendment to a marketing order shall include, but not be limited to, any amendment which is specified in Sections 59023 to 59035, inclusive.

(Enacted by Stats. 1967, Ch. 15.)



59023

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for any of the following:

(a) Determining the existence and extent of the surplus of any commodity, or of any grade, size, or quality of it.

(b) Providing for the control and disposition of such surplus and for equalizing the burden of such surplus elimination.

(c) The establishment of a stabilization fund for equalizing surplus obligations.

(Enacted by Stats. 1967, Ch. 15.)



59024

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for limiting the total quantity of any commodity, or of any grade, size, or quality of it, which may be prepared for market or marketed within this state.

(Enacted by Stats. 1967, Ch. 15.)



59025

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for allotting the quantity of any commodity, or of any grade, size, or quality of it, which any handler may purchase or acquire from or handle on behalf of any and all producers of such commodity within this state.

(Enacted by Stats. 1967, Ch. 15.)



59026

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for allotting the quantity of any commodity, or of any grade, size, or quality of it, which any handler may process, distribute, or handle within this state.

(Enacted by Stats. 1967, Ch. 15.)



59027

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for regulating the period during which any commodity, or any grade, size, or quality of such commodity, may be processed, distributed, or otherwise marketed within this state.

(Enacted by Stats. 1967, Ch. 15.)



59028

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for the establishment of surplus, stabilization, or byproduct pools for any commodity, or of any grade, size, quality, or condition of it.

(Enacted by Stats. 1967, Ch. 15.)



59029

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for the establishment of uniform grading and inspection of any commodity and the establishment of grading standards of quality, condition, size, or pack of such commodity.

(Enacted by Stats. 1967, Ch. 15.)



59030

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for the establishment of plans for advertising and sales promotion of any commodity.

(Enacted by Stats. 1967, Ch. 15.)



59031

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority to prohibit unfair trade practices.

(Enacted by Stats. 1967, Ch. 15.)



59032

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for the establishment of production adjustment requirements and benefit payments which relate to them.

(Enacted by Stats. 1967, Ch. 15.)



59033

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority for carrying out research studies in the production, processing, or distribution of any commodity.

(Enacted by Stats. 1967, Ch. 15.)



59034

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority to increase an assessment rate beyond the maximum rate which is authorized by the marketing order then in effect.

(Enacted by Stats. 1967, Ch. 15.)



59035

An amendment is a major amendment if it adds to, or deletes from, a marketing order authority to extend the application of the provisions of any marketing order to portions or uses of a commodity not previously subject to such provisions or to restrict or extend the application of such provisions upon the producers or handlers of such portions or uses of any such commodity.

(Enacted by Stats. 1967, Ch. 15.)



59036

Modification of any provision of any marketing order in effect for the purpose of clarifying the meaning or application of such provision or modifying administrative procedures for carrying out such provision is not a major amendment of such marketing order.

(Enacted by Stats. 1967, Ch. 15.)



59037

The exercise by the director of any regulatory authority which is authorized in a marketing order or marketing agreement is not a major amendment, but is a seasonal marketing regulation.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 14 - Minor Amendments

59051

The director may make minor amendments to any marketing order upon the recommendation of not less than 75 percent of the producer members or handler members of the advisory board, or not less than 75 percent of each group if both are represented upon the advisory board.

(Enacted by Stats. 1967, Ch. 15.)



59052

The director may require a public hearing upon minor amendments if in his opinion the substance of such minor amendments so warrant. The director is not, however, required to submit minor amendments for written assents or referendum approval.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 15 - Termination or Suspension

59081

The director shall suspend or terminate any marketing order, if he finds, after a public hearing duly noticed and held in accordance with the provisions of Article 6 (commencing with Section 58771) of this chapter, that such marketing order is contrary to, or does not tend to effectuate, the declared purposes or provisions of this chapter within the standards and subject to the limitations and restrictions which are imposed in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59082

The director shall terminate any marketing order if he finds that the termination of the marketing order is requested in writing, within a 90-day period, by at least 51 percent of the producers that are directly affected that produce at least 51 percent of the volume of the product, or by at least 51 percent of the handlers that are directly affected that handle at least 51 percent of the volume of the product.

The person or persons originating such a written request shall file a written notice with the director in such a manner that the date such a request is initiated can be readily ascertained. Any such person may withdraw his name from such a written request until the time the request is presented to the director.

A request to terminate a marketing order shall be submitted to the director by a petition signed by not less than the number of producers or handlers which produce or handle the volume of products specified in this section. The signatures to the petition need not all be appended to one sheet of paper. Each person signing the petition shall add to his signature his place of business, giving street and number. If no street and number exist, then a designation of the place of business shall be given which will enable the location to be readily ascertained.

Before circulating a petition to terminate a marketing order, its proponents shall notify the director of their intent to do so in order to ascertain the beginning date of the 90-day period.

After such notification to the director, the petition may be circulated among the producers or handlers affected. The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this section. Any person may withdraw his name from a petition to terminate any marketing order until the time the petition is presented to the director.

(Amended by Stats. 1976, Ch. 644.)



59083

If at least 25 percent of the producers that are directly affected that produce at least 25 percent of the product and at least 25 percent of the handlers that are directly affected that handle at least 25 percent of the product request, within a 90-day period, that such marketing order be submitted to reapproval, the director shall hold a hearing on the question of the reapproval of such marketing order, and whether such reapproval shall be by assent or referendum.

If the director finds after the hearing that a substantial question exists as to whether such marketing order is contrary to, or does not effectuate the declared purposes or provisions of, this chapter within the standards and subject to the limitations and restrictions which are imposed in this chapter, such marketing order shall be submitted for the reapproval of those producers and handlers that are directly affected, as provided in this article, within 120 days of the receipt of the original request.

The person or persons originating such a request shall file a written notice with the director in such a manner that the date such a request is initiated can be readily ascertained. Persons may withdraw their names from such a request until the time the request is presented to the director.

A request to hold a public hearing on a marketing order shall be submitted to the director by a petition signed by not less than the number of producers or handlers which produce or handle the volume of products specified in this section. The signatures to the petition need not all be appended to one sheet of paper. Each person signing the petition shall add to his signature his place of business, giving street and number. If no street and number exist, then a designation of the place of business shall be given which will enable the location to be readily ascertained.

Before circulating a petition to hold a public hearing on a marketing order, its proponents shall notify the director of their intent to do so in order to ascertain the beginning date of the 90-day period.

After such notification to the director, the petition may be circulated among the producers or handlers affected. The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this section. Any person may withdraw his name from a petition to hold a public hearing on any marketing order until the time the petition is presented to the director.

(Amended by Stats. 1976, Ch. 644.)



59084

If the director finds that the marketing order is not reapproved, he shall declare such order terminated. An order shall be considered reapproved if it has been assented to or favored at a referendum in the same manner as is required for a new marketing order.

(Enacted by Stats. 1967, Ch. 15.)



59085

At any time the director finds that a substantial number of persons that are directly affected by an order are in opposition to it, he shall hold a hearing on the question of the termination, suspension, amendment, or reapproval of such order, and shall, not more than 60 days after such hearing, terminate, suspend, or submit for amendment or reapproval such order, or make a finding that there is not sufficient opposition to the order to warrant any action.

(Enacted by Stats. 1967, Ch. 15.)



59086

A marketing order shall not be submitted for reapproval until one year after the original enactment, or within one year of any prior approval. However, if no provision is made in any marketing order for reapproval or for termination in less than five years, the director shall at least once each five years hold a hearing, duly noticed and held in accordance with the provisions of this chapter. If the director finds after the hearing that a substantial question exists as to whether such marketing order is contrary to, or does not effectuate the declared purposes or provisions of this chapter within the standards and subject to the limitations and restrictions which are imposed in this chapter, such marketing order shall be submitted for reapproval. The vote for reapproval shall be the same as used for original approval of a marketing order. The director shall determine whether such approval shall be by assent or referendum. An amendment to a marketing order which extends the term thereof shall be deemed a reapproval of the marketing order. A marketing order which within five years prior to the effective date of this act has been amended to fix or extend its term shall be deemed to have been duly reapproved.

(Amended by Stats. 1967, Ch. 1372.)



59087

(a) The director may terminate, without a public hearing, any marketing order or marketing agreement which has been inoperative for three consecutive marketing seasons after giving notice of intent to terminate such marketing order or marketing agreement pursuant to subdivision (b) of this section.

(b) The notice shall be posted on a public bulletin board which the director shall maintain in his office. Termination shall not become effective until five days after the date of such posting. The director shall also issue at the time of such posting, a public notice to newspapers of general and statewide circulation concerning his intention to terminate such marketing order or marketing agreement.

(Amended by Stats. 1976, Ch. 644.)



59088

No suspension or termination of any marketing order or marketing agreement pursuant to this article shall become effective until the expiration of the marketing season then current.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 16 - Publication of Notice

59111

Upon the issuance of any order which makes effective a marketing order or marketing agreement, or any suspension, amendment, or termination of a marketing order or marketing agreement, a notice of the issuance shall be posted on a public bulletin board which the director shall maintain in his office. A marketing order or marketing agreement, or any suspension, amendment, or termination of it, shall not become effective until five days after the date of such posting. The director shall also mail a copy of the notice to every person that is directly affected by the terms of such marketing order or marketing agreement, suspension, amendment, or termination, whose name and address is on file in the office of the director, and to every person that files in the office of the director a written request for such notice.

This section does not apply to the termination of any marketing order or marketing agreement under Section 59087.

(Amended by Stats. 1979, Ch. 871.)






ARTICLE 17 - General Rules and Regulations

59141

The director may establish such general rules and regulations for uniform application to all marketing orders and marketing agreements which are issued pursuant to this chapter as may be necessary to facilitate the administration and enforcement of such marketing orders and agreements.

(Enacted by Stats. 1967, Ch. 15.)



59142

The provisions of Article 16 (commencing with Section 59111) of this chapter relative to posting and time of taking effect are applicable to any general rule and regulation which is established pursuant to this article and applicable to marketing orders generally. Such notice shall be mailed to the advisory board for each marketing order or marketing agreement which is in active operation.

(Amended by Stats. 1979, Ch. 871.)






ARTICLE 18 - Administrative Rules and Regulations

59161

Upon recommendation of the advisory board which is concerned, the director may, without prior notice and hearing, establish administrative rules and regulations for each marketing order or marketing agreement which is issued and made effective as may be necessary to facilitate the administration and enforcement of each such order or agreement.

(Enacted by Stats. 1967, Ch. 15.)



59162

Such rules and regulations may include, but shall not be limited to, any of the following:

(a) Methods and procedures for the purpose of explaining or clarifying the provisions of such marketing order or agreement.

(b) Prescribing reporting forms and procedures to be followed by producers and handlers that are directly affected by such marketing order or agreement.

(c) Providing information to producers and handlers that are subject to such marketing order or agreement.

(d) Other similar procedural and explanatory provisions to enable such producers and handlers better to understand the program and their respective obligations under it and thereby assist in obtaining cooperation and compliance.

(Enacted by Stats. 1967, Ch. 15.)



59163

The provisions of Article 16 (commencing with Section 59111) of this chapter relative to posting, mailing of notice, and time of taking effect are applicable to any such administrative rules and regulations.

(Amended by Stats. 1979, Ch. 871.)






ARTICLE 19 - Seasonal Marketing Regulations

59171

Upon recommendation of the advisory board which is concerned, the director may, without prior notice to, and public hearing for, the producers or handlers of the commodity which is directly affected, issue and make effective seasonal marketing regulations or modifications of such regulations if all of the following requirements are complied with:

(a) The marketing order, or agreement concerned provides for the issuance or modification of such seasonal marketing regulations without requiring such prior notice and public hearing and sets forth the limits within which such seasonal marketing regulations may be made effective or subsequently modified by the director.

(b) The director finds that such seasonal marketing regulations or modifications of them are reasonable and proper and a practical means of carrying out the marketing provisions which are authorized in such marketing order or agreement and will tend to effectuate the declared purposes and policies of the chapter with respect to such commodity.

(Enacted by Stats. 1967, Ch. 15.)



59172

Seasonal marketing regulations shall be applicable to a particular marketing order or agreement for the purpose of carrying into effect by administrative order, the marketing regulatory authorizations and provisions of such marketing order or agreement as such authorizations or provisions may be applicable to, or required by, changing economic or marketing conditions and requirements, from time to time, during each marketing season in which such marketing order or agreement may operate.

(Enacted by Stats. 1967, Ch. 15.)



59173

Seasonal marketing regulations shall not extend beyond the marketing regulatory authorizations which are specified in the marketing order or agreement concerned, or modify or change the language of such marketing order or marketing agreement by adding to, or subtracting from, such marketing order or agreement any of the marketing regulatory authorizations which are classed in Article 13 (commencing with Section 59021) of this chapter as major amendments, or modify the language of any marketing order or agreement for the purpose of clarification as provided in Article 14 (commencing with Section 59051) of this chapter for minor amendments.

(Enacted by Stats. 1967, Ch. 15.)



59174

Notice of the issuance and the effective date of any such seasonal marketing regulations, or modifications of them, shall be given by the director to all producers and handlers that are directly affected by any such regulations in the manner and within the time which is specified in the applicable marketing order or agreement, or as specified in the administrative rules and regulations which are made effective for such marketing order or agreement pursuant to Article 18 (commencing with Section 59161) of this article.

(Enacted by Stats. 1967, Ch. 15.)



59175

It is recognized that, with respect to some commodities, marketing, weather, and other conditions may change so rapidly as to require changes in seasonal marketing regulations from week to week or oftener.

(Enacted by Stats. 1967, Ch. 15.)



59176

It is intended that the provisions of this article be interpreted liberally so that the director may carry out the marketing regulations and procedures authorized in this article in a practical and effective manner.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 20 - Records

59201

The director may require any and all processors or distributors, that are subject to the provisions of any marketing order which is issued pursuant to this chapter, to maintain books and records which reflect their operations under such marketing order, and to furnish him with such information as may be from time to time requested by him which relates to operations under such marketing order, and to permit the inspection by the director of such portions of such books and records as relate to operations under such marketing order.

(Enacted by Stats. 1967, Ch. 15.)



59202

Information which is obtained by any person pursuant to this article is confidential and shall not be disclosed to any other person except to a person with like right to obtain the information, or any attorney who is employed to give legal advice upon it, or by court order.

(Enacted by Stats. 1967, Ch. 15.)



59203

For the purpose of carrying out the purposes of this article, the director may hold hearings, take testimony, administer oaths, subpoena witnesses, and issue subpoenas for the production of books, records, or documents of any kind.

(Enacted by Stats. 1967, Ch. 15.)



59204

A person shall not be excused from attending and testifying, or from producing documentary evidence, before the director in obedience to the subpoena of the director on the ground, or for the reason, that the testimony or evidence, documentary, or otherwise, which is required of him may tend to incriminate him or subject him to a penalty or forfeiture. A natural person shall not, however, be prosecuted or subjected to any penalty or forfeiture for, or on account of, any transaction, matter, or thing concerning which he may be so required to testify, or produce evidence, documentary or otherwise, before the director in obedience to a subpoena which is issued by him.

A natural person so testifying is not, however, exempt from prosecution and punishment for perjury committed in so testifying.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 21 - Actions and Penalties

59231

Any action for any penalty or other remedy which is prescribed under any provision of this chapter shall be commenced within three years from the date of the alleged violation.

(Amended by Stats. 1976, Ch. 1222.)



59232

The penalties, remedies, procedures, and actions which are prescribed by this article apply in instances of any violation or complaint of any violation of any provision of this chapter, any marketing order, or any regulation, or rule and regulation, which is issued by the director pursuant to this chapter or pursuant to any marketing order which is issued under this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59233

Every person that violates any provision of this chapter or any provision of any marketing order which is duly issued by the director pursuant to this chapter, is guilty of a misdemeanor, and upon conviction, shall be punished by a fine of not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000), or by imprisonment of not less than 10 days nor more than six months, or by both such fine and imprisonment. Each violation during any day constitutes a separate offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 126. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



59234

Any person that violates this chapter or any marketing order which is duly issued by the director and in effect pursuant to this chapter, or violates any rule or regulation which is issued by the director pursuant to this chapter or the marketing order, is liable civilly in an amount of not more than two thousand five hundred dollars ($2,500) for each and every violation. Each violation during any day is a separate offense.

(Amended by Stats. 1990, Ch. 500, Sec. 1.)



59234.5

(a) When the director makes a determination that a marketing program assessment payment due pursuant to this chapter is deficient as to the payment due, the director may determine the amount of the deficiency, including any applicable penalty, as provided in this section. After giving notice that a deficiency determination is proposed and an opportunity to file a report or provide supplemental information is provided, the director may make one or more deficiency determinations of the amount due for any reporting period based on information in the director’s possession. When a business is discontinued, a deficiency determination may be made at any time thereafter as to liability arising out of the operation of that business.

The director shall give notice of the proposed deficiency determination and the notice of deficiency determination by placing the notice thereof in a sealed envelope with postage paid addressed to the person affected as it appears in the records of the marketing order or as otherwise available to the director. The giving of notice is complete at the time of deposit in the United States mail. In lieu of mailing, a notice may be served personally by delivering it to the person to be served.

Except in the case of fraud or failure to file a required return, a notice of a deficiency determination shall be given within four years of the accrual of the deficiency.

(b) The person against whom a deficiency determination is made may petition the director for redetermination within 30 days after the serving of the notice of deficiency determination. If a petition is not filed within 30 days, the deficiency determination shall become final.

A petition for redetermination shall be in writing, state the specific grounds upon which it is based, and be supported by applicable records and declarations under penalty of perjury that the information supporting the petition is accurate and complete. If a petition for redetermination is duly filed, the director shall reconsider the deficiency determination and may grant a hearing thereon. The director shall, as soon as practicable, make an order on redetermination, which shall become final 30 days after service of notice of the order of redetermination upon the petitioner. The notice of the order shall be served in the same manner as the notice of the original deficiency determination.

(c) If any amount required to be paid pursuant to a deficiency determination or redetermination is not paid within the time specified in the notice thereof, the director may, within four years thereafter, file in the Superior Court for the County of Sacramento, or the superior court of any other county, a certificate specifying the amount required to be paid, the name and address of the person liable as it appears on the records of the director, and a request that judgment be entered against the person in that amount 30 days after the filing. Notice of the filing shall be given in the same manner as for the notice of deficiency determination. The court shall enter a judgment in conformance with the director’s certificate 30 days after its filing, unless a petition for judicial review has been filed within the 30-day period.

An abstract of the judgment, or a copy thereof, may be filed with the county recorder of any county. From the time of filing of the judgment, the amount of the judgment constitutes a lien upon all of the property in the county owned by the judgment debtor. The lien has the force, effect, and priority of a judgment lien and shall continue for 10 years from the date of the judgment, unless sooner released or otherwise discharged. The lien imposed by this section is not valid insofar as personal property is concerned against a purchaser for value without actual knowledge of the lien.

Execution shall issue upon the judgment upon request of the director in the same manner as execution may issue upon other judgments, and sales shall be held under execution as prescribed in the Code of Civil Procedure.

(d) The person named in a notice of deficiency determination or redetermination may, within 30 days of the notice of filing with the superior court, file an action for judicial review thereof, as provided in subdivision (c), in the Superior Court for the County of Sacramento or, with the director’s consent, the superior court of any other county where the Attorney General maintains an office. As a condition of staying entry of judgment or granting other relief, the court shall require the filing of a corporate surety bond with the director in the amount of the deficiency stated in the certificate. In any court proceeding, the certificate of the director determining the deficiency shall be prima facie evidence of the fee and the amount due and unpaid.

(e) The provisions of this section are supplemental to any other procedures for collection and imposition of fees and penalties provided by this chapter.

In lieu of proceeding pursuant to this section, the director may file a complaint for collection of unpaid assessments as provided by law.

(Added by Stats. 1985, Ch. 565, Sec. 1.)



59235

In addition to such civil penalty, any person that knowingly exceeds any quota or allotment or marketable percentage fixed for him under any marketing order, regulation, or rule and regulation, issued by the director pursuant to such marketing order, shall forfeit to this state a sum equal to the current market value of such excess (or three times such amount, in the discretion of the court) which forfeiture may be recoverable in a civil suit which is brought in the name of this state. Any money which is recovered pursuant to this section shall be deposited in accordance with Section 58937.

(Enacted by Stats. 1967, Ch. 15.)



59236

If the use by a producer or handler of a particular emblem, label, certificate, or other distinctive designation of grade, quality, or condition, except the grade or other quality designations then in effect pursuant to state or federal grade standards, is made contingent upon compliance with certain production or handling regulations which are authorized by the provisions of a marketing order or agreement which is issued and made effective pursuant to this chapter, it is unlawful and a violation of this chapter for any person, that is not participating in, and complying with, such order, agreement, or regulations to use such designation of grade, quality, or condition.

(Enacted by Stats. 1967. Ch. 15.)



59237

It is a violation of this chapter for any person to willfully render or furnish a false or fraudulent report, statement, or record which is required by the director pursuant to any provision of this chapter, or any marketing order which is effective pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59238

It is a violation of this chapter for any person that is engaged in the handling or processing of any commodity, or in the wholesale or retail trade of the commodity, to fail or refuse to furnish to the director or his duly authorized agents, upon request, information concerning the name and address of the persons from whom he has received any commodity which is regulated by a marketing order that is issued and in effect pursuant to this chapter, and the quantity of such commodity which is so received.

(Enacted by Stats. 1967, Ch. 15.)



59239

It is a violation of this chapter for any handler to receive, handle, or have in his possession any commodity which is regulated by a marketing order or marketing agreement which is issued pursuant to this chapter, that the handler knows is being marketed by the producer of the commodity without complying with, or in violation of any provision of such marketing order or agreement.

(Enacted by Stats. 1967, Ch. 15.)



59240

The director on his own motion may, or shall upon complaint of any interested party which charges any violation of any provision of this chapter or any provision of any marketing order, regulation, or rule and regulation, which is issued by the director and effective pursuant to this chapter, do one of the following:

(a) Refer the matter directly to the Attorney General or any district attorney for the institution of legal proceedings upon the matter.

(b) If he deems it necessary or advisable, immediately call an administrative hearing to consider the charges which are set forth in such verified complaint.

(Enacted by Stats. 1967, Ch. 15.)



59241

If the matter is referred directly by the director to the Attorney General or any district attorney, such officer shall thereupon bring an appropriate action in a court of competent jurisdiction in this state, if, after examination of the complaint and evidence he believes that a violation has occurred.

(Enacted by Stats. 1967, Ch. 15.)



59242

If an administrative hearing is called by the director, the director shall cause a copy of such complaint, together with a notice of the time and place of hearing of such complaint, to be served personally or by mail upon every person that is named as a respondent in such verified complaint. Such service shall be made at least 10 days before the hearing.

(Enacted by Stats. 1967, Ch. 15.)



59243

The hearing shall be held at one of the following places which is selected by the director:

(a) The city or place in which the principal place of business of the respondent is situated.

(b) The city or place in which the violation complained of is alleged to have occurred.

(c) In the nearest office of the department.

(Enacted by Stats. 1967, Ch. 15.)



59244

At the time and place which is designated for such administrative hearing, the director shall hear the parties to the complaint and shall enter in his office at Sacramento, his findings which are based upon the facts that are established at such hearing. If from the testimony and evidence which is adduced at the administrative hearing the director finds that no violation has occurred, he shall forthwith dismiss such complaint and notify the parties to such complaint.

(Enacted by Stats. 1967, Ch. 15.)



59245

If the director finds from the administrative hearing that a violation has occurred, he shall so enter his findings and notify the parties to such complaint. The director may refer the matter to the Attorney General for the institution of legal proceedings or he may notify such parties to cease and desist from further violation.

Upon their refusal or failure to comply, or if he finds that the facts or circumstances warrant immediate prosecution, he shall file a complaint with the Attorney General or any district attorney which requests that such officer commence any action which is authorized in this chapter against such respondent in a court of competent jurisdiction as set forth in this article.

(Enacted by Stats. 1967, Ch. 15.)



59246

The Attorney General, or any district attorney, shall upon complaint by the director or any other person, or may, upon his own initiative, if, after examination of the complaint and evidence he believes a violation has occurred, bring an action for criminal penalties in the name of the people of this state in any court of competent jurisdiction in this state against any person violating any provision of this chapter or any marketing order which is duly issued by the director and effective pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59247

The Attorney General shall upon complaint by the director or may, upon his own initiative, if, after examination of the complaint and evidence he believes a violation to have occurred, bring an action in the name of the people of this state in the superior court of this state for civil penalties or for injunctive relief, including specific performance of any obligation which is imposed by any marketing order, regulation, or rule and regulation, which is issued pursuant to this chapter, against any person violating any provision of this chapter or of any marketing order, regulation, or rule and regulation, which is duly issued by the director pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59248

If it appears to the court upon any application for a temporary restraining order, or upon the hearing of any order to show cause why a preliminary injunction should not be issued, or upon the hearing of any motion for a preliminary injunction, or if the court shall find, in any such action, that any defendant is violating, or has violated, any provision of this chapter, any marketing order, or any regulation, or rule and regulation, duly issued by the director pursuant to this chapter, the court shall enjoin the defendant from committing further violations, and may compel specific performance of any obligation imposed by a marketing order, or any regulation which is issued by the director pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59249

In any suit brought by the Attorney General to enforce any provision of this chapter, any marketing order which is issued by the director and effective pursuant to this chapter, or any regulation, or rule and regulation, which is issued by the director pursuant to the provisions of any marketing order, the judgment, if in favor of the state, shall provide that the defendant pay to the director the costs which were incurred by the director and by the advisory board concerned with the administration of such marketing order in the prosecution of such action. Any money which is recovered shall be deposited in accordance with Section 58937.

(Enacted by Stats. 1967, Ch. 15.)



59250

Any such action may be commenced either in the county where defendant resides, or where any act or omission, or part of the act or omission, which is complained of occurred.

(Enacted by Stats. 1967, Ch. 15.)



59251

The penalties and remedies which are prescribed in this article with respect to any violation mentioned in this article are concurrent and alternative, and neither singly nor combined are exclusive, and either singly or combined are cumulative with any and all other civil, criminal, or administrative rights, remedies, forfeitures, or penalties which are provided or allowed by law with respect to any such violation.

(Enacted by Stats. 1967, Ch. 15.)



59252

In lieu of other procedures which are provided in this article, the director may, if he finds that any person has exceeded any quota, allotment, or marketable percentage which is fixed for him pursuant to any marketing order issued by the director pursuant to this chapter, and if the director further finds that such person did not intend to violate such quota, allotment, or marketable percentage, make demand on such person to pay to the director an amount equal to the market value of the quantity marketed in excess of such quota, allotment, or percentage.

Such market value shall be only the cost of acquisition to the person that is concerned and does not include the value of services or commodities which are added subsequent to acquisition. Payment of such amount shall preclude any further enforcement action in connection with such transaction. If such person refuses to pay, or fails to pay, the amount which is demanded, the director shall thereupon proceed in accordance with the other provisions of this article. Any money which is recovered pursuant to this section shall be deposited in accordance with Section 58937.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 22 - Inspection and Abatement

59281

This article applies to any lot of any commodity which is regulated by a marketing order or marketing agreement wherever, or in whose possession, such lot may be in the marketing channels within this state.

(Enacted by Stats. 1967, Ch. 15.)



59282

Any authorized inspector, or other authorized person, who is discharging his duties in the checking of compliance with the provisions of any marketing order which is made effective pursuant to this chapter may enter and inspect any premises, enclosure, building, or conveyance where he has reason to believe any commodity which is subject to a marketing order is produced, stored, being prepared for market, or marketed, and inspect, or cause to be inspected, such representative samples of the commodity as may be necessary to determine whether or not any lot of such commodity is in compliance with applicable regulations, or rules and regulations, of any marketing order which is made effective pursuant to any provision of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59283

Except as otherwise provided in this article, any authorized inspector, or other authorized person, in the discharge of his duties, if he has reason to believe that a lot of any commodity subject to a marketing order or marketing agreement which is issued pursuant to this chapter is not in compliance with the requirements of such marketing order or agreement, or of marketing regulations, or rules and regulations, which are issued pursuant to it, as to quality, condition, size, maturity, pack, labeling, or markings, may hold such lot for a reasonable period of time sufficient to enable such officer to ascertain by an authorized inspection whether such lot complies with such marketing requirements, but in any event not to exceed 24 hours in the case of perishables, or 72 hours in the case of nonperishables.

(Enacted by Stats. 1967, Ch. 15.)



59284

Following inspection, such inspector or other authorized person may affix to any lot which is determined to be in noncompliance, an official notice, warning tag, or other appropriate marking which warns that the lot is held and states the reasons why it is held. It is unlawful for any person, except an authorized inspector or enforcing officer, to detach, alter, deface, or destroy any such official notice, warning tag, or marking so affixed to any such lot, or to remove or dispose of such lot in any manner or under conditions other than as prescribed in such notice of noncompliance except upon written permission of an authorized enforcing officer or by order of a court of competent jurisdiction.

(Enacted by Stats. 1967, Ch. 15.)



59285

The director, or the authorized person by whom such lot is being held, shall serve the person in possession of the lot with a notice of noncompliance. Such notice shall be served in person or by mail to the last known address of such person that is in possession. The person in possession shall notify the owner of the lot, or every other person that has an interest in it, of the serving of such notice of noncompliance.

(Enacted by Stats. 1967, Ch. 15.)



59286

The notice of noncompliance shall include all of the following:

(a) A description of the lot.

(b) The place where, and the reasons for which, the lot is held.

(c) A citation of the applicable marketing order or agreement or marketing regulation, or rule and regulation, and any section of it upon which the notice of noncompliance is based.

(Enacted by Stats. 1967, Ch. 15.)



59287

The owner of the lot shall have, in the case of a perishable commodity not to exceed 48 hours, and in the case of a nonperishable commodity not to exceed 72 hours, from the time of serving such notice of noncompliance for reconditioning or for the correction of the deficiencies which are noted in the notice of noncompliance. If such lot is reconditioned or the deficiencies are corrected the enforcing officer shall remove the warning tags or markings and release the lot for marketing or may, with the consent of the owner of such lot, divert the lot to other lawful uses or destroy it.

(Enacted by Stats. 1967, Ch. 15.)



59288

If the owner of the lot fails or refuses to give such consent, or if the lot has not been reconditioned or the deficiencies otherwise corrected so as to bring it into compliance within the time which is specified in the notice, the enforcing officer shall proceed as provided in Section 59289.

(Enacted by Stats. 1967, Ch. 15.)



59289

(a) The enforcing officer may file a verified petition in superior court requesting permission to divert the lot to any other available lawful use or to destroy the lot. The verified petition shall show all of the following:

(1) The condition of the lot.

(2) That the lot is situated within the territorial jurisdiction of the court in which the petition is being filed.

(3) That the lot is held, and that the notice of noncompliance has been served as provided in Section 59285.

(4) That the lot has not been reconditioned as required.

(5) The name and address of the owner and the person in possession of the lot.

(6) That the owner has refused permission to divert or to destroy the lot.

(b) A proceeding under this section is a limited civil case if the value of the property in controversy is less than or equal to the maximum amount in controversy for a limited civil case under Section 85 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 43, Sec. 15. Effective January 1, 2008.)



59290

Upon the filing of the verified petition, the court may issue an order to show cause returnable in five days after service upon the owner why the lot shall not be reconditioned or the deficiencies corrected, or why the lot shall not be diverted to other lawful uses or destroyed.

The owner of the lot may, prior to the date when the order to show cause is returnable, either recondition or correct the deficiencies in the lot so as to bring it into compliance, or may file at or before the hearing on the order an answer with the court stating why the lot should not be reconditioned or the deficiencies corrected so as to bring it into compliance, or showing why it should not be diverted to other lawful uses or destroyed.

(Enacted by Stats. 1967, Ch. 15.)



59291

If at the expiration of the five-day period the owner of the lot has failed or refused to recondition or to correct the deficiencies so as to bring the lot into compliance, the court may enter judgment ordering that the lot be reconditioned, diverted to any other lawful use, destroyed in the manner which is directed by the court, relabeled, denatured or otherwise processed, sold, or released upon such conditions as the court in its discretion may impose. The lot may not, however, be sold or released into the regular channels of trade.

(Enacted by Stats. 1967, Ch. 15.)



59292

In the event of sale of any lot by order of court, the costs of storage, handling, and reconditioning or disposal shall be deducted from the proceeds of sale and the balance, if any, paid into court for the account of the owner of any such lot.

(Enacted by Stats. 1967, Ch. 15.)



59293

Disposal of any lot or portion of any lot pursuant to the provisions of this article, whether such disposal be by arrangement with an enforcement officer or by court order, does not waive any of the penalty provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - The Agricultural Producers Marketing Law

ARTICLE 1 - Short Title and Definitions

59501

This chapter shall be known as the Agricultural Producers Marketing Law.

(Enacted by Stats. 1967, Ch. 15.)



59502

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59504

“Commodity” means any horticultural, viticultural, or vegetable product of the soil, aquacultural, livestock and livestock products, and poultry and poultry products. It does not, however, include milk or milk products.

(Amended by Stats. 1995, Ch. 810, Sec. 23. Effective January 1, 1996.)



59505

“Dealer” means any distributor or retailer.

(Enacted by Stats. 1967, Ch. 15.)



59506

“Distributor” means any person, except a retailer, that acquires and distributes any commodity at wholesale or retail.

(Enacted by Stats. 1967, Ch. 15.)



59507

“Handler” means any person that receives any commodity from the producer for the purpose of marketing it.

(Enacted by Stats. 1967, Ch. 15.)



59508

“Marketing program” means any program which contains provisions which are authorized by Article 8 (commencing with Section 59801) of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59509

“Primary channel of trade” means that transaction in which the producer or a cooperative marketing association of producers transfers physical possession of the commodity to another person in the current of commercial trade.

(Enacted by Stats. 1967, Ch. 15.)



59510

“Producer” means any person that is engaged in the business of growing or producing any commodity for commercial use.

(Enacted by Stats. 1967, Ch. 15.)



59511

“Processor” means any person that buys, or otherwise takes title to or possession of, any commodity for the purpose of processing or manufacturing it or selling, reselling, or redelivering it in dried, canned, extracted, fermented, distilled, or other preserved form. It also includes all of the following:

(a) Any person or exchange that conducts such business.

(b) Any person or exchange that buys any commodity from the producer of the commodity for the purpose of reselling it to any person or exchange that conducts such business.

(Enacted by Stats. 1967, Ch. 15.)



59512

“Proration” means the application of allocated quantities or percentages under a uniform rule to the production, or merchantable production, of all producers that are affected, for the purpose of regulating the quantity of any commodity which may be harvested, prepared for market, or marketed in primary channels of trade during any specified period.

(Enacted by Stats. 1967, Ch. 15.)



59513

“Proration zone” means any district for which a marketing program is proposed or has been instituted.

(Enacted by Stats. 1967, Ch. 15.)



59514

“Retailer” means any person that is engaged in the business of making retail sales direct to the general public.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

59541

The Legislature declares that: The disorderly marketing of commodities in this state; the improper preparation for market; the lack of uniform grade specifications or uniform inspection of commodities; the marketing of commodities in excess of reasonable or normal market demands therefor; or the inability of individual producers to expand existing markets or to develop new or larger markets for California grown commodities tends to prevent agricultural producers from maintaining a proper standard of living or from contributing their fair share to the support of necessary governmental and educational functions and thereby tends to increase unfairly the tax burden of other citizens of this state.

(Enacted by Stats. 1967, Ch. 15.)



59542

The conditions set forth in Section 59541 vitally concern the health, peace, safety and general welfare of the people of this state. It is declared to be the policy of this state to aid agricultural producers in preventing or correcting adverse marketing conditions, improving existing marketing conditions, expanding existing markets, promoting new or broader markets, developing more orderly or efficient or equitable methods in the marketing of commodities and thereby to aid agricultural producers to achieve and maintain a purchasing power at an equitable and reasonable level.

(Enacted by Stats. 1967, Ch. 15.)



59543

The production and marketing of commodities by producers within this state is declared to be affected with a public interest. The provisions of this chapter are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Enacted By Stats. 1967, Ch. 15.)



59545

Any order of the director which makes effective a marketing program, and any other order of the director which substantially affects the rights of any interested party, may be reviewed by any court of competent jurisdiction. Any such action shall be commenced withn 30 days after the effective date of the order which is complained of.

(Amended by Stats. 1967, Ch. 1186.)



59546

If producers of any commodity which is regulated by a marketing program that is issued by the director pursuant to the provisions of this chapter are required to comply with minimum quality, condition, size, or maturity regulations, no person may, except as otherwise provided in such program, process, distribute, or otherwise handle any of such commodity from any source, whether produced within or without this state, which commodity does not meet such minimum requirements which are applicable to producers of the commodity in this state.

Such regulations do not, however, apply to any commodity which has been produced outside of this state and is in transit on the effective date of the regulations.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Exceptions

59571

By reason of the climatic and other conditions which relate to the production and marketing of figs for canning purposes, no marketing program pursuant to this chapter shall be established for figs for canning purposes.

(Enacted by Stats. 1967, Ch. 15.)



59572

By reason of the climatic conditions and other factors which relate to the production of grapes in such counties, no marketing program shall be applicable to grapes in Sonoma, Napa, Mendocino, Lake, Santa Clara, Santa Cruz, Alameda, San Benito, Solano, San Luis Obispo, Contra Costa, Monterey, and Marin Counties, or any of them.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 4 - Administration

59607

The director may appoint an attorney and shall provide for such other personnel as may be necessary and shall prescribe their duties.

(Enacted by Stats. 1967, Ch. 15.)



59611

The director may conduct hearings and investigations to carry out the intent and purposes of this chapter.

(Amended by Stats. 1967, Ch. 1186.)



59612

In the conduct of any hearing, inquiry, or investigation, the director may administer oaths, and issue subpoenas for the attendance of witnesses and the production of papers, books, maps, accounts, documents, and testimony in any inquiry, investigation, or hearing which is ordered or undertaken in any part of the state.

(Enacted by Stats. 1967, Ch. 15.)



59614

The superior court of the county in which any inquiry, investigation, or hearing is held may compel the attendance of witnesses and require the disclosure by the witnesses of all facts known to them, relative to the matters under investigation, and the production of papers, maps, books, accounts, documents, and testimony as required by any subpoenas issued by the director.

(Enacted by Stats. 1967, Ch. 15.)



59615

Any party that disobeys any order or subpoena which is issued pursuant to the authority of the director is guilty of contempt and shall be certified to the superior court of the county in which the contempt occurs, which court shall punish the contempt.

(Enacted by Stats. 1967, Ch. 15.)



59616

The director through his duly authorized representatives and agents, including any proration zone agent who is in charge of a marketing program, shall have access, solely for the purposes of investigating possible violations of any marketing program, to the records of every producer, dealer, distributor, public or private property transporatation agency, and handler of a commodity as to which a marketing program has been instituted. He shall have at all times free and unimpeded access to any building, yard, warehouse, store, or transportation facility or other place in which any commodity under a marketing program is kept, stored, handled, or transported. All information which is obtained is confidential and shall not be disclosed unless required in a judicial proceeding.

(Enacted by Stats. 1967, Ch. 15.)



59617

In carrying out his duties under this chapter, the director may utilize the facilities and personnel of the state and county departments of agriculture.

(Enacted by Stats. 1967, Ch. 15.)



59618

A full and accurate record of business or acts which are performed, or of testimony which is taken pursuant to the provisions of this chapter, shall be kept and be placed on file in the office of the director.

(Amended by Stats. 1969, Ch. 371.)



59619

The director may purchase general liability insurance for all marketing programs subject to the provisions of this chapter in an amount he or she determines as necessary. The cost of the insurance shall be paid by the affected marketing programs on a pro rata basis. The insurance policy shall name the director, in his or her official capacity, and all persons, collectively, that are subject to the marketing program as insured parties for claims made against the marketing program in its advisory capacity to the director or against the director regarding the activities of the marketing program. The director, after consultation with the Attorney General, may refer claims to the insurance carrier for appropriate action. In the alternative, the director may require that claims be handled in the manner otherwise specified in this chapter.

(Added by Stats. 1989, Ch. 383, Sec. 2.)






ARTICLE 5 - Establishment of Proration Zone

59641

Ten or more producers of the variety or kind of commodity which is to be affected may file with the director a petition for the establishment of a proration zone and the institution of a marketing program.

(Amended by Stats. 1967, Ch. 1186.)



59642

The petition shall, among other things, contain or be accompanied by all of the following:

(a) A description of the district which comprises the proration zone upon which the proposed marketing program is to be based.

(b) A general statement of facts which sets forth the necessity for instituting a marketing program.

(c) A draft of a proposed marketing program, or a statement of the principal features which are to be included in the proposed marketing program.

(Enacted by Stats. 1967, Ch. 15.)



59643

Except as otherwise provided in Section 59654, if, after receiving a petition for the establishment of a proration zone and a proposed marketing program for it, the director determines that such proposed proration zone and proposed marketing program are consistent with the provisions of this chapter, the director shall hold a public hearing at some central point which is located within the area described in the petition and proposed to be established as a proration zone.

If the director determines that the proposed proration zone or proposed marketing program is not consistent with the provisions of this chapter, no hearing need be held.

(Amended by Stats. 1967, Ch. 1186.)



59645

Prior to holding a public hearing upon a proposed proration zone and a proposed marketing program, the director:

(a) May require the petitioners to file with the department a good and sufficient undertaking to cover the probable cost of conducting the hearing and instituting a marketing program.

(b) Shall establish a list of producers of the commodity which is affected within the area which comprises the proposed proration zone.

(Enacted by Stats. 1967, Ch. 15.)



59646

In establishing the list of producers, the director may issue a notice to handlers which requires them to file with the director a certified report that shows all of the following:

(a) The name and mailing address of the handler.

(b) The quantities of the commodity that is to be affected, which were handled by the handler in the marketing season next preceding the filing of the report, together with a reasonable determination of the quantity so handled which was produced within the proposed boundaries of the proration zone.

(c) The correct name and mailing address of each producer, whose producing operations are located within the proposed proration zone, from whom the handler received the commodity which is to be affected, during the next preceding season.

(d) The quantities of the commodity which were received by the handler from each such producer in the marketing season next preceding the filing of the report.

(Enacted by Stats. 1967, Ch. 15.)



59647

The notice to handlers which requires them to file the lists shall be published by the director pursuant to Section 6062 of the Government Code in the capital of the state and in such other localities as the director may require, and shall be mailed to all handlers of the commodity that are directly affected, of record with the department. The lists of producers shall be filed by handlers within 10 days from the last date of publication of the notice.

(Enacted by Stats. 1967, Ch. 15.)



59648

In addition, the director may obtain lists of producers that are affected, whenever and in such manner as he may deem necessary or advisable for the purpose of checking, comparing, or correcting such lists. The director shall maintain a current list of producers which is based upon the records of operations under each marketing program. Such producer list shall, subject to any proper corrections, be final and conclusive in making determinations relative to the assent by producers upon a marketing program.

(Enacted by Stats. 1967, Ch. 15.)



59649

Any producer that produces the commodity which is affected by any proposed or existing marketing program, whose name does not appear upon the director’s list of producers affected, may have his name established upon such list by filing with the director a signed statement which states that he produced such commodity in the next preceding season and gives the quantity which was produced and the quantity which was delivered into primary channels of trade in such season.

(Enacted by Stats. 1967, Ch. 15.)



59650

Notice of the public hearing shall be mailed to a list of producers within the proposed zone at least 10 days prior to such hearing. The list of producers shall be established in accordance with the provisions of Sections 59646, 59647, 59648, and 59649. A notice of such public hearing shall also be given at least 10 days prior to such hearing by publication pursuant to Section 6061 of the Government Code in the area proposed as the proration zone. If the proposed proration zone includes areas that are noncontiguous, the director shall hold a hearing in each.

(Enacted by Stats. 1967, Ch. 15.)



59651

At the public hearing, the director shall receive evidence offered by the petitioners in support of the proposed proration zone and the proposed marketing program and evidence from any interested person in support of, or in opposition to, them. All testimony at the hearings shall be under oath.

(Enacted by Stats. 1967, Ch. 15.)



59652

The hearings may be adjourned from time to time and from place to place as the circumstances may require. For the purpose of procuring additional evidence, facts, and data, petitioners or opponents shall, upon proper motion, be granted a continuation of any hearing by the director for a period not exceeding five days. A transcript of the proceedings at all such hearings shall be made by the director and shall be open to inspection by any interested party.

(Enacted by Stats. 1967, Ch. 15.)



59653

All evidence and exhibits and all facts and data which are used directly or indirectly by the director, or introduced at a hearing shall, within a reasonable time after being used or introduced, be available at the office of the director to all interested parties.

(Amended by Stats. 1967, Ch. 1186.)



59654

The director may decline to hold a public hearing upon a proposed proration zone and a proposed marketing program if he determines and is satisfied that a public hearing cannot be held within a reasonable time in advance of the harvesting of, or the beginning of the marketing season for, the commodity, so as to permit the formulation and establishment of an equitable and effective marketing program for the marketing season.

(Amended by Stats. 1967, Ch. 1186.)



59655

Before issuing a marketing program for the written assent of producers, which contains provisions for correlating the supply of the commodity which is affected with market demands for it by means of restrictions upon the total quantity of the commodity, or restrictions upon the total quantity of any grade, size, quality, or condition of it, which restrictions have the effect of limiting the total quantity of the commodity which may be marketed during any marketing season and which restricted portion of the commodity might otherwise be marketed by producers in compliance with other laws of this state or of the United States, or in compliance with established commercial practice during the marketing season, the director shall make all of the following findings with respect to the marketing program:

(a) The marketing program will tend to reestablish or maintain such level of prices for the commodity as will provide a purchasing power for the commodity which is adequate to maintain in the business of producing the commodity such number of producers as is required to provide such supply of the quantities and qualities of the commodity as is necessary to fulfill the normal requirements of consumers.

(b) The marketing program will tend to approach such equality of purchasing power at as rapid a rate as is feasible in view of the market demand for the commodity.

(c) The marketing program conforms with the provisions of this chapter and will tend to effectuate the declared purposes and policies of this chapter.

(d) The marketing program will protect the interest of consumers of the commodity through the exercise of the powers of this chapter only to such an extent as is necessary to establish the level of purchasing power which is described in subdivision (a) of this section.

(Enacted by Stats. 1967, Ch. 15.)



59656

In making the findings which are required by Section 59655, the director shall take into consideration all facts which are available to him with respect to all of the following economic factors.

(a) The quantity of the commodity which is available for distribution.

(b) The quantity of the commodity which is normally entered into primary channels of trade.

(c) The necessary costs of producing the commodity as determined by available surveys or other facts.

(d) The purchasing power of consumers as indicated by available reports and indices.

(e) The level of prices of other commodities which compete with, or are utilized as substitutes for, the commodity.

(f) The level of prices of other commodities, services, and articles which producers commonly purchase.

(Enacted by Stats. 1967, Ch. 15.)



59657

Before issuing a marketing program for the written assent of producers, which contains provisions for the purpose of regulating the flow of the commodity, or any grade or size of it, to market without restricting the total quantity which may be marketed during the season, or which marketing program provides for the establishment of grade, size, quality, or condition specifications, for uniform grading and inspection, or for advertising and trade promotion, the director shall make all of the following findings with respect to the marketing program:

(a) The marketing program will tend to attain the objectives which are sought by the program.

(b) The marketing program conforms with the provisions of this chapter and will tend to effectuate the declared purposes and policies of this chapter.

(c) The marketing program will protect the interests of consumers in that the powers of this chapter are being exercised only to the extent which is necessary to attain the objectives of the program.

(Enacted by Stats. 1967, Ch. 15.)



59658

In making any findings pursuant to Section 59657, the director shall base his findings upon the facts, testimony, and evidence which is received at the public hearing together with any other relevant facts which are available to him from official publications or institutions of recognized standing.

(Enacted by Stats. 1967, Ch. 15.)



59659

In addition to either of the applicable findings prescribed by Section 59655 or 59657, the director shall find that the proposed proration zone includes all of the area within this state which is reasonably necessary to carry out and attain the objectives of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59660

If, at a public hearing which includes a consideration of the establishment of the boundaries of a proration zone, it appears that the inclusion of territory additional to that which is described in the petition that is being heard is necessary to the proper administration or enforcement of the proposed marketing program, the director shall postpone further proceedings until notice has been given by the director to the producers within the additional territory in the manner which is provided for in Sections 59643, 59644, 59650, 59652, 59653, and 59654. Thereafter, the director may conclude the hearing, and prepare his findings.

(Enacted by Stats. 1967, Ch. 15.)



59662

Each proration zone is a separate public corporate entity.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 6 - Change of Proration Zone Boundaries

59691

Any area within the state which is not already included in a proration zone that produces the same kind or variety of a commodity as is produced in a proration zone which is already established pursuant to this chapter, and regulated by a marketing program, may be added or annexed to the established proration zone pursuant to this article.

(Enacted by Stats. 1967, Ch. 15.)



59692

A petition to change the boundaries of any proration zone may be filed with the director by producers that produce not less than 10 percent of the production of the commodity which is affected that is produced within the boundaries of the proration zone which is established, or within the boundaries of the area which is proposed to be added. The petition may request that the existing marketing program or a proposed marketing program, as amended, be made applicable to the entire area which is included within the proposed changed boundaries of the proration zone. Upon the receipt of such a petition, the director shall hold a public hearing, as provided in Article 5 (commencing with Section 59641) of this chapter, and receive evidence as to whether or not the boundaries of the proration zone as established shall be changed as recommended.

The director shall also, at the hearing, receive evidence with respect to the marketing program which is to be applicable to all of the area within the proposed changed boundaries of the proration zone.

(Amended by Stats. 1967, Ch. 1186.)



59693

After the hearing, findings shall be made and procedures followed which are in accordance with the applicable provisions of Article 5 (commencing with Section 59641) of this chapter. If the findings are positive, a marketing program is issued, and a proration zone with new boundaries is established, the marketing program shall be submitted to producers within the zone for their written assent as prescribed by the applicable provisions and procedures of Article 9 (commencing with Section 59851) of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59694

If the marketing program which is submitted is not assented to by producers in sufficient number and by sufficient volume to meet the requirements of Article 9 (commencing with Section 59851) of this chapter, the director shall dismiss the proceedings which were instituted to change or annex the boundaries of the proration zone, and the marketing program in operation at the time the proceedings were instituted shall continue to be effective within the boundaries of the proration zone as constituted prior to the proceedings. The marketing program has the same force and effect as though no proceedings had been instituted pursuant to this article.

(Amended by Stats. 1967, Ch. 1186.)






ARTICLE 7 - Marketing Program and Grading Committees

59721

The affairs of each proration zone shall be managed by a marketing program committee which is appointed in accordance with this chapter. The director shall appoint the initial marketing program committee from nominations which are received at the public hearing upon the proposed program. The term of office of the initial marketing program committee shall be for one marketing season. The term of office of subsequent marketing program committees for each marketing program shall be two years or until their successors have been appointed and have qualified. The beginning date of the term of office shall be set forth in the marketing program.

(Enacted by Stats. 1967, Ch. 15.)



59722

For terms subsequent to the term of the initial committee, members and their respective alternates shall be selected and appointed in accordance with the following procedure: The director shall divide the proration zone into as many districts as may be necessary for the proper administration of the program, and allot to each district the proper number of producers to be appointed to serve as members and alternate members upon a marketing program committee so as to give as nearly as possible adequate representation to all producers in all such districts. Members and their respective alternate members shall be appointed by the director from lists of producers that are eligible to serve on the marketing program committee. In addition, the director may appoint one public member on each such marketing program committee.

Upon the director’s request, the committee shall submit to the director the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the director as a public member of the committee. The director may appoint one of the nominees as the public member on the committee. If all nominees are unsatisfactory to the director, the committee shall continue to submit lists of nominees until the director has made a selection. Any vacancy in the office of the public member of the committee shall be filled by appointment by the director from the nominee or nominees similarly qualified submitted by the committee. The public member of the committee shall represent the interests of the general public in all matters coming before the committee and shall have the same voting and other rights and immunities as other members of the committee.

(Amended by Stats. 1978, Ch. 188.)



59723

Eligible lists shall be established by the director either by means of a meeting of producers in each district, or by means of mail ballot, or by a combination of meetings and mail ballot. The method to be used shall be determined by the director, except that a mail ballot shall be granted upon a written request of 10 percent of the producers. Each producer is entitled to one vote and voting by proxy is not permitted. From nominations which are made, not less than three eligible persons shall be selected for each member of the committee. Any person that is nominated shall be a producer with producing property which is located within the district for which he is nominated.

(Amended by Stats. 1967, Ch. 1186.)



59724

If a corporation or a partnership is a producer, it may designate a representative who may be a nominee.

(Enacted by Stats. 1967, Ch. 15.)



59725

Each respective alternate shall be appointed from the same eligible list from which the member is appointed. Each district in the proration zone is entitled to at least one member and one alternate member of the committee.

(Enacted by Stats. 1967, Ch. 15.)



59726

The marketing program committee may at any time invite any handler or other person to its meetings to serve in an advisory capacity and may authorize, subject to the approval of the director, the payment of compensation and necessary expenses to any person that is serving in such advisory capacity at rates not to exceed those which are granted to marketing program committee members.

(Enacted by Stats. 1967, Ch. 15.)



59727

The director may, if requested by the producer members of the marketing program committee, appoint on the committee, in addition to the producer members, not more than three handler members and their respective alternates who are handlers of the commodity which is affected by the marketing program of the proration zone.

(Amended by Stats. 1967, Ch. 1186.)



59728

If grade, quality, or size regulations are authorized under any marketing program for any commodity which is used for canning, freezing, fermenting, or distilling, and the regulations are not an integral part of a proration plan for the purpose of controlling a surplus condition in the commodity, such grade, quality, or size regulations or interpretations, or modifications of them, shall be approved by a grading committee which is appointed by the director. A grading committee shall consist of the marketing program committee, or a subcommittee, of at least seven members and an equal number of processor representatives that are nominated by the industry which is engaged in the processing of the commodity that is involved. Any action of the grading committee shall be concurred in by a majority of the processor members, a majority of the producer members, and by the director.

(Enacted by Stats. 1967, Ch. 15.)



59729

The members and alternate members of any marketing program committee or grading committee which are duly appointed by the director, including employees of the marketing program committee, are not responsible individually in any way whatsoever to any person for liability on any contract or agreement of the committee.

(Enacted by Stats. 1967, Ch. 15.)



59730

Marketing program committee members are entitled to compensation at a rate not exceeding ten dollars ($10) each for each day while engaged on official business. Such compensation shall not, however, be paid for more than five days in any month unless approved by the director. The members shall be reimbursed for their necessary traveling expenses.

(Enacted by Stats. 1967, Ch. 15.)



59731

An alternate member of a marketing program committee shall sit as a regular member of the committee if the member for whom he is an alternate fails for any reason to attend any meeting of the committee. He shall be compensated and reimbursed for his necessary traveling expenses in the same manner and to the same extent as a regular member while so serving.

(Enacted by Stats. 1967, Ch. 15.)



59732

Any vacancy on the marketing program committee which is occasioned by the expiration of term of office shall be filled from eligible lists of producers selected in each district obtained as provided in Sections 59721 to 59729, inclusive. Any vacancy which is occasioned by the death or resignation of any member, or by removal for incompetence, inattention, or neglect of duties as a member of the marketing program committee, by the director, or by a member who ceases to qualify as a producer or handler of the commodity which is concerned, shall be filled from persons who remain on the eligible lists of producers from which the appointments for the current term were made, or from new lists which are obtained as provided in Sections 59721 to 59729, inclusive.

(Amended by Stats. 1967, Ch. 1186.)



59733

The marketing program committee shall appoint an agent, subject to the approval of the director, who shall administer the marketing program under the direction of the marketing program committee and who may be removed from office in the same manner as he was appointed. The salary or compensation of the agent shall be fixed by the marketing program committee, subject to the approval of the director.

(Enacted by Stats. 1967, Ch. 15.)



59734

The agent shall appoint such deputy agents and other assistants as may be necessary to direct the marketing program. Such appointments are subject to the approval of the program committee. The agents, deputy agents, and other assistants are employees of the proration zone and not of the state. An officer or employee shall not receive compensation which is based on a percentage of volume which is involved in a marketing program, or in any manner that would lend encouragement to the promotion of a marketing program for the purpose of increasing salaries and income.

(Enacted by Stats. 1967, Ch. 15.)



59735

The marketing program committee, with the approval of the director, may do all of the following:

(a) Appoint subcommittees in any producing areas within the proration zone to facilitate the carrying out of the purposes of this chapter.

(b) Collaborate and cooperate with any agency or organization with similar purposes, whether of this state, any other state, or of the United States, in the formulation and execution of any marketing program or marketing order which has common objectives. In any proper case, the director may require such collaboration and cooperation.

(c) Cooperate with any duly constituted authority in the enforcement of other laws of this state, or of the United States, which are enacted to protect producers or the consuming public from fraud or deception.

(d) Make contracts and agreements in the furtherance of any of the powers of the marketing program committee.

(e) Receive, invest, and disburse funds, pursuant to the provisions of Article 12 (commencing with Section 59941).

(Amended by Stats. 1982, Ch. 641, Sec. 3.)



59736

The exercise of the powers which are granted to a marketing program committee in its administration of a marketing program which is made effective pursuant to this chapter is subject to the approval of the director.

(Amended by Stats. 1967, Ch. 1186.)



59737

Upon recommendation of the marketing program committee which is concerned, the director may, consistent with this chapter, establish such administrative regulations as may be necessary to facilitate the administration and enforcement of each marketing program which is promulgated pursuant to this chapter. Upon the issuance and making effective of such regulations, notice of the issuance of the regulations shall be made in the same manner as provided in Article 16 (commencing with Section 59111), Chapter 1, Part 2 of this division for marketing orders.

(Enacted by Stats. 1967, Ch. 15.)



59738

It is hereby declared, as a matter of legislative determination, that producers, or handlers, and processors appointed to any committees pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such committees, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)






ARTICLE 8 - Marketing Programs

59801

The powers which are granted to a marketing program committee by a marketing program pursuant to this article may be exercised for the purpose of minimizing the effect of any surplus or other adverse market condition.

(Enacted by Stats. 1967, Ch. 15.)



59802

A marketing program may authorize the marketing program committee to establish and maintain stabilization and surplus pools. The marketing of green ripe olives is not, however, subject to the provisions of any marketing program which relates to the esablishment and operation of stabilization and surplus pools.

(Enacted by Stats. 1967, Ch. 15.)



59803

The program committee may receive from each producer for delivery into a stabilization or surplus pool the uncertificated portions of the commodity which is regulated by the marketing program and market it by any variety, grade, or size for the account of the producers if the uncertificated portion can be disposed of advantageously either in its original or a converted state. The marketing program committee shall designate the quantity or the percentage of the marketable supply of the commodity that shall be placed in the stabilization pool and the quantity or the percentage of the marketable supply of the commodity that shall be placed in the surplus pool. Any quantity or percentage which is so established is applicable to each producer.

(Enacted by Stats. 1967, Ch. 15.)



59804

In operating any stabilization or surplus pool, the marketing program committee may receive and account for the commodity on the basis of variety, grade, or size classifications, and may fix servicing charges to be assessed against the total quantity of any commodity which is received into the pools.

(Enacted by Stats. 1967, Ch. 15.)



59805

The marketing program committee has title to all of the commodity in each of the pools and shall handle all of the commodity received into each of the pools and account for it to each producer that is beneficially interested in such commodity upon a pooled basis.

(Enacted by Stats. 1967, Ch. 15.)



59806

The contents of a stabilization pool may be disposed of or may be marketed, from time to time, as the marketing program committee deems advisable, consistent with the maintenance of stabilized marketing conditions.

(Enacted by Stats. 1967, Ch. 15.)



59807

The contents of a surplus pool shall not be marketed in any form which would directly compete with that portion of the commodity which is regularly certificated or which is in a stabilization pool. Any part of any surplus pool may, however, be transferred by a marketing program committee on a gratuitous basis to any charitable organization, self-held cooperative, or similar agency under proper safeguards to prevent any part of the commodity so disposed of from directly competing with the part of the commodity which is marketed through the usual channels of trade.

(Enacted by Stats. 1967, Ch. 15.)



59808

A marketing program may authorize the marketing program committee to establish and maintain diversion or substandard pools. The program committee may receive from each producer for delivery into a diversion or a substandard pool such quantity of each producer’s production or deliveries as fails to qualify for marketing or sale in regular marketing channels, under grade, quality, or size regulations which are established in the marketing program or under standardization laws or other laws of this state or of the United States.

(Enacted by Stats. 1967, Ch. 15.)



59809

In operating any such diversion or substandard pool, the marketing program committee may fix servicing charges to be assessed against the commodity which is received into the pool and may receive and account for the commodity on a basis of variety, grade, and size classifications. The program committee has title to all of the commodity in either of the pools and shall handle all of the commodity which is received into either of the pools and account for it to each producer that is beneficially interested in such upon a pooled basis.

(Enacted by Stats. 1967, Ch. 15.)



59810

The contents of any diversion or substandard pool shall be disposed of for byproducts or for other purposes under proper safeguards to prevent that part of the commodity which is so disposed of from directly competing with the part of the commodity which is marketed in its usual form through the usual channels of trade.

(Enacted by Stats. 1967, Ch. 15.)



59811

A marketing program may authorize the marketing program committee to create, establish, or otherwise obtain and operate any facility for the storing, financing, grading, packing, servicing, processing, preparing for market, selling, or disposal of the contents of any pools which are provided for in this article. A marketing program committee shall not, however, engage in public warehousing.

(Enacted by Stats. 1967, Ch. 15.)



59812

The marketing program committee may pledge all of the commodity that is in any pool which is established pursuant to any provision of this article with a bank or other lending agency for the purpose of obtaining loans upon such commodity. The marketing program committee has title to all of the commodity which is in any such pools for the purpose of financing and handling.

(Enacted by Stats. 1967, Ch. 15.)



59813

A marketing program may authorize the marketing program committee to create, by a uniform assessment upon producers based upon the volume of the commodity which is marketed by each, or upon some other uniform and equitable basis, maintain, and disburse an equalization fund to be used for the removal of any inequalities between producers as to the total volume which is marketed through prorated channels that result from errors in estimating production or surplus, or for indemnifying producers whose production, in whole or in part, is diverted in green form or otherwise from normal marketing outlets, or diverted to relief, byproducts, or other noncompetitive purposes pursuant to a marketing program.

(Enacted by Stats. 1967, Ch. 15.)



59814

No part of any funds which are raised for equalization fund purposes, as specified in Section 59813, shall be applied to the cost of maintenance of the department.

(Amended by Stats. 1967, Ch. 1186.)



59815

A marketing program may authorize the marketing program committee to establish, adopt, and apply methods for correlating the marketable supply of any commodity to the reasonable market demands by means of volume limitation, time limitation, diversion, or by grade, quality, or size regulations which are applicable to the total production of any commodity, or to that portion of any commodity which qualified for marketing pursuant to standards which are authorized in the marketing program, standardization laws, or other laws of this state, or of the United States.

The marketing of green ripe olives is not, however, subject to the provisions of any marketing program which limits the total quantity of such commodity which may be marketed.

(Enacted by Stats. 1967, Ch. 15.)



59816

A marketing program may authorize the marketing program committee to broaden distribution and increase consuming outlets by appropriate educational and trade stimulation efforts of a general industry nature and not unfairly depreciative of the quality of any other food product.

(Enacted by Stats. 1967, Ch. 15.)



59817

Educational and trade stimulation efforts may include all of the following:

(a) Efforts to prevent, modify, or remove trade barriers which directly affect the commodity to which the marketing program applies.

(b) The presentation of facts to, and negotiations with, any state, federal, or foreign governmental agency on any matter which affects the marketing of the commodity.

(Enacted by Stats. 1967, Ch. 15.)



59818

For the purpose of providing funds to defray the cost of formulating, administering, and enforcing educational and trade stimulation efforts, a fee or assessment shall be established and collected upon the volume of the commodity which is marketed or upon some other uniform and equitable basis.

The fee may be collected separately by the marketing program committee or may be combined with any fee which is collected for general administrative purposes, in which case the marketing program committee may recommend to the director, and the director may approve, the proportions of the combined fee which may be expended for each of such purposes.

(Enacted by Stats. 1967, Ch. 15.)



59819

Any portion of the funds which are collected during any marketing season to accomplish the purposes of Sections 59816, 59817, and 59818 may, subject to the approval of the director, be carried forward for expenditure during any season subsequent to the season during which the funds are collected.

(Enacted by Stats. 1967, Ch. 15.)



59820

Any educational and trade stimulation efforts which are authorized by any marketing program if approved by growers, either by written assent or by referendum ballots, for a specified period of time, but not exceeding four years, may be carried out for such period without the necessity of a biennial referendum as required in Section 59981.

(Enacted by Stats. 1967, Ch. 15.)



59821

A marketing program may authorize the marketing program committee to provide for the adjustment of production of any commodity by means of tree or vine pulling. The marketing program committee may receive applications from producers for acreage adjustment payments. The marketing program committee shall, upon proper review and certification, make such acreage adjustment payments on an equitable basis from funds which are collected for that purpose under the marketing program on a uniform basis from all commercial producers of the commodity within the proration zone, or from funds which are received from any federal, state, or other agency for that purpose.

(Enacted by Stats. 1967, Ch. 15.)



59822

A marketing program of production adjustment adopted under Section 59821 shall not authorize any payment for the removal of acreages of trees or vines of any species or variety specified in the marketing program which have, during the three years immediately preceding the date of application, produced an annual yield per acre in excess of the comparably computed average yield from bearing trees or vines of the same species or variety for the state as a whole. Such yields and averages shall be determined by the director from statistical data which is compiled by any state or federal agency or such other data as the director deems to be representative and reliable.

(Enacted by Stats. 1967, Ch. 15.)



59823

If the marketing program committee finds that the results of research would be advantageous in the administration of a marketing program, it may, subject to the approval of the director, authorize and arrange for research to be conducted. The cost of the research shall be considered a part of the cost of the administration of that portion of the marketing program for which the research is authorized.

(Enacted by Stats. 1967, Ch. 15.)



59824

In any such research, the Dean of the College of Agriculture of the University of California and the program committee shall cooperate in selecting the research projects to be carried on from time to time. Insofar as practicable, the projects shall be carried out by the College of Agriculture, but if the dean of the college and the marketing program committee determine that the college has no facilities for a particular project or that some other research agency has better facilities for it, the project may be carried out by any other research agency which is selected by the dean and the marketing program committee.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 9 - Assents to Marketing Programs

59851

Upon the issuance of a marketing program for the written assent of producers, the director shall submit a copy of the marketing program in full to each of the producers of the commodity which is to be affected, or their duly authorized agent, within the proposed proration zone as shown by the lists of producers which are compiled in accordance with this chapter, accompanied by a printed, typewritten, or mimeographed form upon which the producer can record his assent to the marketing program.

(Enacted by Stats. 1967, Ch. 15.)



59852

A nonprofit cooperative association may assent on behalf of any of its members only if it is authorized so to do by an instrument in writing which is signed by the member.

Such authority may be revoked as to him by any such member by an instrument in writing which is filed with the director and with such association. The revocation shall become effective three days after its receipt by the director. A copy of any written authorization, or any revocation of such authority, of a producer to the nonprofit cooperative association of which he is a member shall be forwarded to the director by the association.

(Enacted by Stats. 1967, Ch. 15.)



59853

The director may at the time of mailing to producers a marketing program or amendments to it for written assent, establish a closing date after which assents will not be counted. If he does so, the closing date upon which assents are required to be postmarked in order to be counted shall be shown on the assent form and be announced by a press release for general dissemination which is issued by the director.

(Enacted by Stats. 1967, Ch. 15.)



59854

If the closing date is not established at the time assent forms are mailed to producers, and the director subsequently finds that because of the oncoming harvesting season or because of any other relevant reason it is desirable to fix a closing date for filing assents, he may do so by publishing a notice pursuant to Section 6061 of the Government Code in the capital of the state and in such other localities as the director may prescribe not less than 10 days prior to the closing date. The closing date shall also be announced by a press release for general dissemination which is issued by the director at least 10 days prior to the closing date.

(Enacted by Stats. 1967, Ch. 15.)



59855

If the director finds that the marketing program has been assented to in writing by one of the following, he shall make the marketing program effective:

(a) Not less than 65 percent of the producers in the proration zone that produced for market not less than 51 percent of the quantity of the commodity which was produced in the proration zone in the next preceding season.

(b) Not less than 51 percent of the producers that produced for market not less than 65 percent of the quantity of such commodity which was produced in the proration zone in the next preceding season.

(Enacted by Stats. 1967, Ch. 15.)



59856

If the director makes a marketing program effective, he shall publish a notice of the effective date pursuant to Section 6061 of the Government Code in the capital of the state and in such other localities as the director may prescribe, not less than five days prior to the effective date.

(Enacted by Stats. 1967, Ch. 15.)



59857

A member of the marketing program committee, or the proration zone agent, shall not unduly influence producers in their choice either for or against the institution of a marketing program, or for or against the termination of such a marketing program.

(Added by renumbering Section 59610 by Stats. 1967, Ch. 1186.)






ARTICLE 10 - Proration Certificates

59881

After any marketing program has been formulated and has been approved as provided in this chapter, the agent for the proration zone shall assume the administration of the marketing program and any subsequent modification of it and the issuance of proration certificates pursuant to it. Such certificates shall be divided into primary and secondary certificates.

(Enacted by Stats. 1967, Ch. 15.)



59882

Each producer is entitled to one primary certificate which may indicate the quantities of the commodity for which the marketing program has been instituted which the producer that is named in the certificate is entitled to harvest or otherwise prepare for market and delivery into the primary channels of trade. The primary certificate may also indicate from time to time the number of secondary certificates which are issued under it.

(Enacted by Stats. 1967, Ch. 15.)



59883

Secondary certificates shall be numbered consecutively and shall be used to control the time and volume of harvesting or other preparation for disposal. Secondary certificates shall accompany all deliveries of the prorated commodity by producers into a primary trade channel.

(Enacted by Stats. 1967, Ch. 15.)



59884

In the case of any commodity which is normally concentrated for preparation for market, the marketing program committee may authorize the harvesting of the entire commodity for the purpose of delivery to a concentration point and subsequent marketing control.

(Enacted by Stats. 1967, Ch. 15.)



59885

Primary or secondary certificates are not negotiable between producers, except with the approval of the marketing program committee and the director.

(Enacted by Stats. 1967, Ch. 15.)



59886

In the operation of any marketing program, any cooperative or other market agency which is entitled to the possession of any commodity for marketing purposes may be authorized in writing by the marketing program committee to receive certificates for producers that are represented by it and to represent its respective producers if proration is applied to the commodity while it is in the possession of such agency.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 11 - Amendments to Marketing Programs

59911

Any amendment to a marketing program which is specified in Sections 59912 to 59921, inclusive, is a major amendment.

(Enacted by Stats. 1967, Ch. 15.)



59912

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority to correlate the marketable supply of any commodity with reasonable market demands by means of volume, grade, size, variety, or time regulations.

(Enacted by Stats. 1967, Ch. 15.)



59913

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority to fix salable and surplus percentages.

(Enacted by Stats. 1967, Ch. 15.)



59914

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority to establish, maintain, and operate stabilization, surplus, or diversion—substandard pools.

(Enacted by Stats. 1967, Ch. 15.)



59915

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority to create, establish, or otherwise obtain and operate any facility for the storing, financing, grading, packing, servicing, processing, preparing for market, selling, or disposing of the contents of any pools which are established.

(Enacted by Stats. 1967, Ch. 15.)



59916

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority to create and disburse an equalization fund as provided for in Sections 59813 and 59814.

(Enacted by Stats. 1967, Ch. 15.)



59917

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority to broaden distribution and increase consuming outlets by educational and trade stimulation efforts.

(Enacted by Stats. 1967, Ch. 15.)



59918

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority to provide for the adjustment of production of any commodity by means of tree or vine pulling.

(Enacted by Stats. 1967, Ch. 15.)



59919

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority for carrying on research which is related to production, processing, or distribution of any commodity, that is in addition to research that is directly necessary to the administration of the marketing program.

(Enacted by Stats. 1967, Ch. 15.)



59920

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority to increase an assessment rate or fee beyond the maximum authorized by the marketing program which is in effect.

(Enacted by Stats. 1967, Ch. 15.)



59921

An amendment is a major amendment if it adds to, or deletes from, a marketing program authority to extend the application of the provisions of the marketing program to portions or uses of any commodity which is not subject to such provisions or to extend the application of such provisions upon the producers of such portions or uses of any such commodity.

(Enacted by Stats. 1967, Ch. 15.)



59922

A major amendment shall not be made effective unless a public hearing has been held upon it in accordance with Article 5 (commencing with Section 59641) of this chapter for the establishment or institution of a marketing program, and the director makes both of the following findings:

(a) The amendment is in conformity with the applicable provisions and procedures of Article 5 of this chapter.

(b) The amendment is assented to in writing in the required percentages prescribed in Article 9 (commencing with Section 59851) of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59923

Minor amendments may be made to an effective marketing program upon the recommendation of not less than 75 percent of the producer members of the marketing program committee, with the approval of the director, if the director finds that such amendments are in conformity with the applicable provisions and procedures of Article 5 (commencing with Section 59641) of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



59924

If the director deems it advisable, he may hold a public hearing upon minor amendments prior to such approval. Any public hearing held for this purpose shall be held within the boundaries of the proration zone.

(Amended by Stats. 1967, Ch. 1186.)



59925

The amendment of any marketing program to provide for a referendum is a minor amendment.

(Enacted by Stats. 1967, Ch. 15.)



59926

Any modification of the provisions of any marketing program in effect for the purpose of clarifying the meaning or application of the provisions or modifying administrative procedures for carrying out the provisions is a minor amendment.

(Enacted by Stats. 1967, Ch. 15.)



59927

If the director makes any amendment to a marketing program effective, he shall publish a notice of the effective date pursuant to Section 6061 of the Government Code in the capital of the state and in such other localities as the director may prescribe, not less than five days prior to the effective date.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 12 - Funds

59941

The proration zone agent for each marketing program shall collect, either for each primary certificate or for each secondary certificate, or for both, a reasonable and proportional fee to be fixed by the program committee, subject to the approval of the director, so calculated as to provide an amount which is adequate to defray the necessary expenses of instituting and carrying out the marketing program and a proper proportion of the cost of the maintenance of the department in the performance of duties which are required by this chapter.

(Amended by Stats. 1967, Ch. 1186.)



59942

Any fee for primary certificates or secondary certificates which is fixed by the program committee with the approval of the director, pursuant to this article, is due and payable by each producer upon all units of the commodity of the producer which are subject to the certificates and constitutes a personal debt of the producer.

(Enacted by Stats. 1967, Ch. 15.)



59943

If any producer has authorized a handler to obtain secondary certificates and pay secondary certificate fees on behalf of the producer, or the handler has been a party to noncompliance with respect to payment for certificates or corresponding fees, the amounts unpaid constitute a personal debt of the handler.

(Enacted by Stats. 1967, Ch. 15.)



59943.5

For the convenience of collecting any producer fees which are established pursuant to this article, the director may collect such fees from the handlers of the commodity which is being regulated. Any handler that pays a fee for and on behalf of any producer may deduct the producer fee from any money which is owed by the handler to the producer. Any marketing program may require a handler to deduct producer fees from any money which is owed by the handler to the producer. Such producer fee deductions are hereby declared to be trust funds held by the handler for the purposes of the marketing program concerned and shall be timely remitted, with fee reports, to the director.

(Added by Stats. 1978, Ch. 816.)



59944

The proportion of the fees which is payable to the department may vary upon a seasonal basis for each program according to the estimated expense to be incurred by the director in administering the marketing program. The amount so required shall not exceed 15 percent of the certificate fees which are collected by the proration zone agent specifically for administrative purposes, however, such 15 percent limit may be exceeded when it is approved by the program committee, and, in addition, such proportion of fees which are collected for any educational and trade stimulation marketing program as may be required by the director to administer the marketing program, which shall in no event exceed 5 percent of the fees which are collected for such purpose, unless the payment of a larger proportion of such funds is approved by the marketing program committee for the marketing program.

(Amended by Stats. 1971, Ch. 1059.)



59945

Upon the request of any marketing program committee, the director shall confer with the committee or its representatives prior to fixing the amount or proportion of any fees of the marketing program which are payable to the department for maintenance of the department in the performance of the duties which are required by this chapter.

(Amended by Stats. 1967, Ch. 1186.)



59946

All fees shall be deposited promptly by the proration zone agent in a bank which is approved by the Director of Finance, and shall be accounted for immediately to the Director of Food and Agriculture. Each deposit shall be made in the name of the proration zone under which the funds are collected.

Any money which is so deposited may be invested and reinvested by the Treasurer or marketing program committee in any of the securities which are described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, or placed in a depository as provided in Chapter 4 (commencing with Section 16500) of Part 2 of Division 4 of Title 2 of the Government Code, and handled in the same manner as money in the State Treasury. For these purposes, these moneys may also be combined with funds which are determined by the director to be available for investment pursuant to Section 58939. Any increment which is received from investment, reinvestment, or deposit made by the Treasurer shall be remitted to the marketing program committee. The Treasurer may deduct from the remittance an amount equal to the reasonable cost incurred in carrying out this section or may bill the marketing program committee for the costs, and the marketing program committee shall pay the costs from any money which is collected for it pursuant to this chapter.

(Amended by Stats. 1983, Ch. 417, Sec. 4.)



59947

(a) The funds that are deposited pursuant to Section 59946 shall be disbursed by the director or the marketing program committee, pursuant to regulations prescribed by him or her, only for the expenditures that are incurred by the marketing program committee in carrying out the specific purposes and provisions of the marketing program, including all necessary expenses that are incurred in the formulation, administration, and enforcement of the marketing program, and expenses generated by the auditing requirement imposed by subdivision (b).

(b) All expenditures shall be audited at least once every two years by one of the following means:

(1) By contract with a certified public accountant.

(2) By contract with a public accountant holding a valid permit issued by the California Board of Accountancy.

(3) By contract with a public accounting firm.

(4) By agreement with the Department of Finance.

A copy of the audit shall be delivered, within 30 days after the completion of the audit, to the Governor, the director, and the Controller.

(Amended by Stats. 2000, Ch. 1055, Sec. 19. Effective September 30, 2000.)



59948

The proportionate amount of fees which are payable to the department shall be withdrawn from the funds monthly by the director and shall be used only for the department in carrying out its duties as required by this chapter.

(Amended by Stats. 1970, Ch. 284.)



59949

At the end of any marketing season as designated in each marketing program, after proper provision has been made for the payment of all necessary expense which is incurred in connection with the marketing season, any money which remains to the credit of the marketing program committee may be refunded upon a pro rata basis to all persons from whom certificate fees were collected.

During any marketing season, however, the marketing program committee may, with the approval of the director, carry forward any unexpended balances for expenditure during seasons subsequent to the season during which such fees were collected. Alternatively, the refund may, upon the resolution of the marketing program committee and with the approval of the director, be deferred so as to permit the marketing program committee to use the residual funds to meet operating expenses in the succeeding season or until sufficient funds have been collected, or the collection of sufficient funds is assured, to enable the committee to make the refund and to defray the expenses of the then current marketing season, including an allowance for preliminary expenses of the next succeeding season.

(Enacted by Stats. 1967, Ch. 15.)



59950

At the time a refund is made, the marketing program committee shall file with the director a claim for the refund to growers that are entitled to such refund. If the director finds that as of the end of any marketing season the amount which remains to the credit of the marketing program committee is so small as to make impractical the computation and remitting of the pro rata refund, he may authorize the transfer of the funds to the then current marketing season for expenditure in carrying out the marketing program.

(Enacted by Stats. 1967, Ch. 15.)



59951

Unexpended balances of any money which is collected to carry out the educational and trade stimulation efforts which are provided for in Sections 59816, 59817, and 59818 which are sufficient in amount to warrant incurring the expense of making a refund shall be refunded following the termination of any marketing program which contains provisions which are authorized by those sections or following the suspension or termination of educational and trade stimulation provisions of any marketing program. The refund shall be made upon such pro rata basis as the program committee and the director determine is equitable.

(Enacted by Stats. 1967, Ch. 15.)



59952

If the unexpended balance is so small as to make impractical the computation and remitting of a pro rata refund, the director may authorize the transfer of the funds to the administrative account of the marketing program or to the Department of Agriculture Fund for the support of the department in carrying out its duties in the administration of this chapter.

(Amended by Stats. 1967, Ch. 1186.)



59953

Unless otherwise requested by the marketing program committee, the director is not required to issue refunds to any producer in an amount less than five dollars ($5).

(Amended by Stats. 1976, Ch. 1222.)



59954

Any check or warrant which is drawn against the fund of any marketing program which remains unclaimed or uncashed for a period of six months from the date of issuance shall be canceled and the money retained for disbursement to the original payee or claimant upon satisfactory identification for a period of one year from the time the check or warrant is canceled. The money so retained, if not claimed within the period of one year, shall be credited to the then currently operating marketing program for the commodity pursuant to which the funds so retained were collected.

(Enacted by Stats. 1967, Ch. 15.)



59955

If there is no marketing program then in effective operation for the commodity, the funds shall be credited to the unexpended balance, if any, of the last previous marketing program for the commodity. If there is no marketing program then in current operation or no balance exists from any previous marketing program to which the funds may be credited, the funds so retained may be expended by the director for the benefit of any marketing program established under the provision of this chapter.

(Amended by Stats. 1971, Ch. 1059.)



59956

An agent or employee of the marketing program committee shall not have or receive any funds which are collected pursuant to this chapter until such agent or employee has filed with the director a bond in such form and in such penal sum as the director may prescribe.

(Enacted by Stats. 1967, Ch. 15.)



59957

Upon the recommendation of the marketing program committee, the director may relieve the proration zone agent of the responsibility of collecting any amount which is due and unpaid not exceeding five dollars ($5) if the director determines that the collection is improbable or the cost of collecting would exceed the amount which is involved.

(Amended by Stats. 1976, Ch. 1222.)



59958

The director, in addition to other remedies which are provided by law, may direct suit in the name of the people of this state as plaintiff, to be brought for the recovery of fees as provided in this chapter. In such case, the director may make the necessary affidavit for and a writ of attachment may issue. All fees collected in this manner shall be handled as provided in this article.

(Amended by Stats. 1982, Ch. 517, Sec. 237.)






ARTICLE 13 - Termination of Marketing Programs

59981

Except as otherwise provided in Section 59820, if any marketing program which is in active operation does not provide for a periodic referendum of producers of record with the department, directly affected by the program, for the purpose of determining whether or not the program shall be continued or modified, the director shall, prior to the beginning of a marketing season, conduct a referendum on the program at least biennially for the purpose of making the determination.

(Enacted by Stats. 1967, Ch. 15.)



59982

An expression by a majority of the producers that participate in the referendum shall govern the action of the director in declaring a program modified, continued, or suspended.

(Amended by Stats. 1967, Ch. 1186.)



59983

In conducting the referendum, the director may require the majority expression to be that of producers in terms of volume of production in addition to numbers of producers voting.

(Amended by Stats. 1967, Ch. 1186.)



59984

After the institution of any marketing program, the program shall be terminated if there is filed with the director a petition for its termination which is signed by not less than 40 percent of the producers of the commodity in the proration zone that produced not less than 40 percent of the commodity affected that was produced within the proration zone during the last preceding season.

The signatures of the producers upon the petition shall be those of the producers whose names appear on the list which was used at the institution of the program or on any corrected list which the director has had prepared during the existence of the marketing program, or their successors in interest.

(Enacted by Stats. 1967, Ch. 15.)



59985

Each petitioner shall, upon affixing his signature to the petition for termination, write in the date of signing. No signature to the petition shall be valid for any purpose if affixed more than six months prior to the filing of the petition with the director. The petition shall be accompanied by a good and sufficient undertaking in an amount which is equal to the probable costs incident to conducting the hearing and making of findings. A hearing shall be held by the director upon the petition to determine the sufficiency of the signatures within 60 days after the presentation of the petition.

(Enacted by Stats. 1967, Ch. 15.)



59986

If from a check of the petition together with the facts and evidence which are adduced at the hearing, it is established that the petition to terminate is signed by the required 40 percent of the producers of the commodity in the zone that produced at least 40 percent of the proration commodity affected which was produced within the zone during the last preceding season, the director shall terminate the marketing program. Any marketing program on a seasonal commodity shall not, however, be terminated except at the end of its marketing season.

(Amended by Stats. 1967, Ch. 1186.)



59987

The costs incident to conducting the hearing and making of findings shall initially be paid from the funds of the program to the extent that they are available and thereafter from the undertaking. If the petition is found to be insufficiently signed, the entire cost of conducting the hearing shall be paid from the undertaking. If a program is terminated, any funds which remain for the use of the program committee that are not otherwise disposed of by this chapter shall be deposited in the State Treasury to the credit of the Department of Agriculture Fund.

(Enacted by Stats. 1967, Ch. 15.)



59988

The director may at any time initiate an investigation to determine whether or not the facts which are specified in Sections 59655 to 59662, inclusive, continue to exist. Upon a finding that any one or more of the prerequisite facts no longer exist, the director shall terminate or suspend the marketing program and may dissolve the proration zone. A program on a seasonal commodity shall not, however, be terminated or suspended except at the end of its marketing season.

(Amended by Stats. 1967, Ch. 1186.)






ARTICLE 14 - Actions and Penalties

60011

Any action for penalties or other remedies which is prescribed in this chapter shall be commenced within two years from the date of the alleged violation.

(Enacted by Stats. 1967, Ch. 15.)



60012

Any person that possesses, markets, handles, or transports any commodity in violation of any provision of an original or modified marketing program which is approved and made effective or in violation of any regulation which is adopted by any marketing program committee and approved by the director may be enjoined by the director, or, with the approval of the director, by the proration zone which is affected, in an action which is brought in the superior court for any county in which the violation is alleged to be occurring. There may be enjoined in the same proceeding any number of defendants that are alleged to be violating the same program although their actual violations of the marketing program may be separate and distinct and occur in different counties. In any action for injunction which is brought pursuant to this section, the procedure shall be governed by Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1967, Ch. 15.)



60013

Any person that violates a marketing program which is approved and made effective, or violates any regulation which is adopted by any program committee and approved by the director, is liable civilly in an amount of not more than two thousand five hundred dollars ($2,500) for each and every violation. That sum shall be recovered by the director or, with the approval of the director, by the proration zone which is affected, in an action brought in any court of competent jurisdiction. All sums recovered pursuant to this section shall be expended only for the necessary expenses which are incurred by the director in the administration of this chapter. Each violation during any day is a separate offense.

(Amended by Stats. 1990, Ch. 500, Sec. 2.)



60014

Except as otherwise provided in Section 60015, it is a misdemeanor for:

(a) Any person to willfully render or furnish a false or fraudulent report, statement, or record required under this chapter.

(b) Any person to deliver into a primary trade channel without proper authority any commodity upon which a marketing program has been instituted.

(c) Any handler, dealer, or carrier to receive or have in its possession, within this state, without proper authority, any commodity upon which a marketing program has been instituted.

(d) Any person to deliver or to attempt to deliver any commodity that has been diverted under the provisions of any marketing program into any channel of trade except that into which diversion has been ordered.

(e) Any person to aid or abet in the commission of any of the acts which are specified in this section.

Each violation of this section constitutes a separate and distinct offense.

(Amended by Stats. 1975, Ch. 678.)



60015

Section 60014 does not apply to a common carrier which is operating over a regular route or between fixed termini if the shipment is made by the carrier in good faith and in accordance with its duties as a common carrier and a record of every such shipment within or from this state is kept by the carrier which shows the date of shipment, character and quality of shipment, origin and destination of the shipment, and the names of the consignor and the consignee. The record shall be open to inspection at all reasonable hours by or on the written order of the official or administrative authority that is charged with the enforcement of this chapter or any marketing program pusuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



60016

(a) When the director makes a determination that a marketing program fee payment due pursuant to this chapter is deficient as to the payment due, the director may determine the amount of the deficiency, including any applicable penalty, as provided in this section. After giving notice that a deficiency determination is proposed and an opportunity to file a report or provide supplemental information is provided, the director may make one or more deficiency determinations of the amount due for any reporting period based on information in the director’s possession. When a business is discontinued, a deficiency determination may be made at any time thereafter as to liability arising out of the operation of that business.

The director shall give notice of the proposed deficiency determination and the notice of deficiency determination by placing the notice thereof in a sealed envelope with postage paid addressed to the person affected as it appears in the records of the marketing order or as otherwise available to the director. The giving of notice is complete at the time of deposit in the United States mail. In lieu of mailing, a notice may be served personally by delivering it to the person to be served.

Except in the case of fraud or failure to file a required return, a notice of a deficiency determination shall be given within four years of the accrual of the deficiency.

(b) The person against whom a deficiency determination is made may petition the director for redetermination within 30 days after the serving of the notice of deficiency determination. If a petition is not filed within 30 days, the deficiency determination shall become final.

A petition for redetermination shall be in writing, state the specific grounds upon which it is based, and be supported by applicable records and declarations under penalty of perjury that the information supporting the petition is accurate and complete. If a petition for redetermination is duly filed, the director shall reconsider the deficiency determination and may grant a hearing thereon. The director shall, as soon as practicable, make an order on redetermination, which shall become final 30 days after service of notice of the order of redetermination upon the petitioner. The notice of the order shall be served in the same manner as the notice of the original deficiency determination.

(c) If any amount required to be paid pursuant to a deficiency determination or redetermination is not paid within the time specified in the notice thereof, the director may, within four years thereafter, file in the Superior Court for the County of Sacramento, or the superior court of any other county, a certificate specifying the amount required to be paid, the name and address of the person liable as it appears on the records of the director, and a request that judgment be entered against the person in that amount 30 days after the filing. Notice of the filing shall be given in the same manner as for the notice of deficiency determination. The court shall enter a judgment in conformance with the director’s certificate 30 days after its filing, unless a petition for judicial review has been filed within the 30-day period.

An abstract of the judgment, or a copy thereof, may be filed with the county recorder of any county. From the time of filing of the judgment, the amount of the judgment constitutes a lien upon all of the property in the county owned by the judgment debtor. The lien has the force, effect, and priority of a judgment lien and shall continue for 10 years from the date of the judgment, unless sooner released or otherwise discharged. The lien imposed by this section is not valid insofar as personal property is concerned against a purchaser for value without actual knowledge of the lien.

Execution shall issue upon the judgment upon request of the director in the same manner as execution may issue upon other judgments, and sales shall be held under execution as prescribed in the Code of Civil Procedure.

(d) The person named in a notice of deficiency determination or redetermination may, within 30 days of the notice of filing with the superior court, file an action for judicial review thereof, as provided in subdivision (c), in the Superior Court for the County of Sacramento or, with the director’s consent, the superior court of any other county where the Attorney General maintains an office. As a condition of staying entry of judgment or granting other relief, the court shall require the filing of a corporate surety bond with the director in the amount of the deficiency stated in the certificate. In any court proceeding, the certificate of the director determining the deficiency shall be prima facie evidence of the fee and the amount due and unpaid.

(e) The provisions of this section are supplemental to any other procedures for collection and imposition of fees and penalties provided by this chapter.

In lieu of proceeding pursuant to this section, the director may file a complaint for collection of unpaid fees as provided by law.

(Added by Stats. 1985, Ch. 565, Sec. 2.)












PART 3 - MARKETING LAWS REGARDING PARTICULAR PRODUCTS

CHAPTER 1 - Marketing of Milk and Other Dairy Products

ARTICLE 1 - Definitions

61301

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



61302

“Bulk milk” or “bulk cream” means milk or cream, respectively, which has not been pasteurized or packaged in bottles, cartons, dispenser cans, or other consumer packages, and which is handled or delivered, in bulk, in tanks, cans, or other bulk containers.

For this purpose, skim milk or cream which has been preheated or pasteurized not more than once, as provided in Section 34004 or 34005 of this code, and is handled or delivered in bulk is not pasteurized.

(Enacted by Stats. 1967, Ch. 15.)



61303

“Consumer” means any person that buys milk, cream, or any dairy product for consumption and not for resale.

(Enacted by Stats. 1967, Ch. 15.)



61304

“Cream” has the meaning of that term as defined in Section 32504.

(Enacted by Stats. 1967, Ch. 15.)



61305

“Dairy product” means any product classified as Class 1 or Class 2 under Section 61932, 61933, or 61936; any frozen product or frozen product mix classified as Class 3 under Section 61934; any product classified as Class 4b under subdivision (b) of Section 61935; butter; pasteurized process cheese; and any filled product or any imitation milk product in which the use of market milk or any component of market milk is required by Section 38925. This definition applies to the designated products whether processed or manufactured in the state or outside of the state and irrespective of the classification of those products at a point of origin outside the state.

(Amended by Stats. 1990, Ch. 58, Sec. 1.)



61306

(a) “Distributor” means any handler, as defined in Section 61826, and includes brokers and agents and the nonprofit cooperative associations described in Article 2 (commencing with Section 61331) of this chapter in the transactions in which such article provides that the associations are distributors. It also includes both of the following:

(1) Any person who regularly operates mobile vehicles on routes predominantly for sales of market milk, market cream, or dairy products on such routes to wholesale customers.

(2) A wholesale customer only as to milk, cream, or any dairy product that is actively and directly processed, manufactured, or packaged by such wholesale customer.

(b) Distributor does not, however, include any of the following:

(1) Any wholesale customer which is not actively and directly engaged in manufacturing, processing, or packaging milk, cream, or any dairy product.

(2) Any producer that delivers milk or cream only to a distributor or manufacturer.

(Amended by Stats. 1982, Ch. 751, Sec. 1.)



61307

“Manufacturing milk” has the meaning of that term as defined in Section 32509.

(Added by renumbering Section 61401 by Stats. 1996, Ch. 759, Sec. 18. Effective January 1, 1997.)



61307.2

“Manufacturing milk handler” means any person who, as owner, agent, broker, or intermediary, either directly or indirectly, receives, purchases, or otherwise acquires ownership, possession, or control of manufacturing milk in unprocessed or bulk form from a producer, a producer-handler, or another manufacturing milk handler for the purpose of manufacture, processing, sale, or other handling, regardless of whether the manufacturing milk is produced within or outside this state.

(Added by renumbering Section 61402 by Stats. 1996, Ch. 759, Sec. 19. Effective January 1, 1997.)



61307.4

“Manufacturing milk plant” means any place, structure, or building where a handler receives manufacturing milk.

(Added by renumbering Section 61403 by Stats. 1996, Ch. 759, Sec. 20. Effective January 1, 1997.)



61308

“Manufacturer” means any person that is engaged in the business of manufacturing any dairy product.

(Enacted by Stats. 1967, Ch. 15.)



61309

“Market milk” has the meaning of that term as defined in Section 32510.

(Enacted by Stats. 1967, Ch. 15.)



61310

“Market cream” has the meaning of that term as defined in Section 35811.

(Enacted by Stats. 1967, Ch. 15.)



61311

“Milk” has the meaning of that term as defined in Section 32511.

(Enacted by Stats. 1967, Ch. 15.)



61312

“Packaged milk,” “packaged cream,” or “packaged dairy product” means market milk, market cream, or any dairy product, respectively, which is packaged in cartons, bottles, dispenser cans, or other consumer packages for sale to wholesale customers or consumers.

(Amended by Stats. 1982, Ch. 751, Sec. 2.)



61313

“Person” means any individual, firm, corporation, partnership, limited liability company, trust, incorporated or unincorporated association, nonprofit cooperative association, nonprofit corporation, or any other business unit or organization.

(Amended by Stats. 1994, Ch. 1010, Sec. 129. Effective January 1, 1995.)



61314

“Producer” means any person that operates a dairy herd which produces milk or cream commercially and whose bulk milk or bulk cream is received or handled by any distributor, manufacturer, or any nonprofit cooperative association of producers. It includes the nonprofit cooperative associations described in Article 2 (commencing with Section 61331) of this chapter in the transactions in which such article provides the associations are producers.

(Enacted by Stats. 1967, Ch. 15.)



61315

“Producer-distributor” means any person that is both a producer of milk or cream and a distributor of milk, cream, or any dairy product. For the purpose of this chapter, a “producer-distributor” is a producer in any transaction which involves the delivering of bulk milk or bulk cream produced by him to a distributor, manufacturer, or any nonprofit cooperative association of producers, and is a distributor in any transaction which involves the pasteurization of bulk market milk or bulk market cream, or the packaging of such milk or cream in bottles, cartons, dispenser cans, or other consumer packages, or the sale or delivery of packaged milk, packaged cream, or packaged diary products.

(Enacted by Stats. 1967, Ch. 15.)



61316

“Restricted use market milk” has the meaning of that term as defined in Section 32516.5.

(Added by Stats. 1996, Ch. 759, Sec. 21. Effective January 1, 1997.)



61317

“Wholesale customer” means any person other than a distributor that buys packaged milk, cream, or any dairy product for resale to consumers or to other wholesale customers.

(Amended by Stats. 1982, Ch. 751, Sec. 4.)






ARTICLE 2 - Nonprofit Cooperative Associations

61331

For the purposes of this chapter, a nonprofit cooperative association which is organized and existing under Chapter 1 (commencing with Section 54001) of Division 20 of this code, that acts for producers, including members and any nonmembers of the association, to whom it accounts on a patronage basis, is a producer in any of the following transactions:

(a) Any transaction which involves its receipt or handling of bulk market milk, bulk market cream, or any bulk dairy product which was produced or delivered by such producers.

(b) Any transaction which involves the sale or delivery of bulk market milk, bulk market cream, or any bulk dairy product to any producer, distributor, manufacturer, or other nonprofit cooperative association of producers.

(c) The receipt by it of payment for bulk market milk, bulk market cream, or any bulk dairy product which was produced or delivered by such producers.

(d) Any transaction in connection with accounting to such producers for the proceeds derived from the sale or marketing of market milk, market cream, or any dairy product whether packaged or in bulk.

(Enacted by Stats. 1967, Ch. 15.)



61332

For the purposes of this chapter, a nonprofit cooperative association which is organized and existing under Chapter 1 (commencing with Section 54001) of Division 20 of this code, that acts for producers, including members and any nonmembers of the association, to whom it accounts on a patronage basis, is a distributor in any transaction which involves the receipt by it of market milk, market cream, or any dairy product from any person other than a producer to whom it accounts on a patronage basis and in any transaction which involves the pasteurization of bulk milk or bulk cream, or the packaging of it in bottles, cartons, dispenser cans, or other consumer packages, or the sale or delivery of packaged milk, packaged cream, or any packaged dairy product.

(Enacted by Stats. 1967, Ch. 15.)



61333

A nonprofit cooperative association accounts to producers on a patronage basis when it accounts to each producer for his share of the net proceeds derived from the marketing operations of the association, according to quantity and quality of fluid milk and fluid cream furnished to the association for marketing and according to any marketing pools and quotas established by the association.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - General Provisions

61341

The director may adopt regulations for the proper administration and enforcement of the provisions of this chapter. Any violation of any such regulation is subject to the remedies, procedures, and penalties which are provided in Article 10 (commencing with Section 61571) of this chapter.

(Amended by Stats. 1979, Ch. 1025.)



61342

The provisions of this chapter shall be liberally construed as being complementary of, and supplemental to, the provisions of Chapter 2 (commencing with Section 61801) of this part. If a provision of this chapter and a similar provision of Chapter 2 is applicable to the same person and subject matter the provisions of Chapter 2 shall control. If a provision of this chapter is applicable to any person and subject matter as to which Chapter 2 makes no express provision, the provision of this chapter shall control.

(Enacted by Stats. 1967, Ch. 15.)



61343

Any person and subject matter to which this chapter is applicable is not subject to the provisions of the Unfair Practices Act, Chapter 4 (commencing with Section 17000), Part 2, Division 7 of the Business and Professions Code.

(Amended by Stats. 1976, Ch. 1079.)



61344

This chapter shall be liberally construed. If any article, section, subdivision, sentence, clause, or phrase of this chapter is for any reason held to be unconstitutional or invalid as applied to any person or as applied under certain circumstances, that decision shall not affect the validity of the remaining provisions of this chapter or the application of this chapter to any other person or under any other circumstances.

The Legislature hereby declares that it would have enacted each article, section, subdivision, sentence, clause, or phrase of this chapter regardless of the fact that one or more other articles, sections, subdivisions, sentences, clauses, or phrases are declared unconstitutional or invalid.

(Added by Stats. 1987, Ch. 156, Sec. 1. Effective July 10, 1987.)



61345

Chapter 2 (commencing with Section 61801), Chapter 2.5 (commencing with Section 62500), and Chapter 3 (commencing with Section 62700) shall be liberally construed as being complementary of, and supplemental to, this chapter, and these chapters shall constitute a single comprehensive scheme for the regulation of the production and handling of milk. However, each of the chapters, and each article, section, subdivision, sentence, clause, and phrase of each chapter is severable.

If one of the chapters or any article, section, subdivision, sentence, clause, or phrase of any one of the chapters is for any reason held void, invalid, or unconstitutional, the decision shall not affect the validity of any other chapter or any of its articles, sections, subdivisions, sentences, clauses, or phrases.

(Amended by Stats. 1987, Ch. 1074, Sec. 1. Effective September 24, 1987.)






ARTICLE 4 - Unlawful Practices

61381

Any false or misleading advertising, as defined in Sections 32914 and 36062 of this code, and Sections 17500, 17501, and 17502 of the Business and Professions Code, of milk, cream, or any dairy product is an unlawful practice.

(Amended by Stats. 1982, Ch. 751, Sec. 10.)



61382

Discrimination in price between distributors or between wholesale customers, or between consumers, that purchase milk, cream, or any dairy product of like grade and quality under like conditions of service if the effect of that discrimination may be substantially to lessen competition or to injure or destroy or prevent competition with the person that either grants or knowingly receives the benefit of the discrimination is an unlawful practice. This section does not, however, prevent differentials which make only due allowance for differences in the cost of the raw product which is used in the milk, cream, or dairy product, or the cost of manufacture, processing, sale, or delivery which results from the different methods or quantities in which the commodities are manufactured, processed, sold, or delivered.

(Amended by Stats. 1982, Ch. 751, Sec. 11.)



61383

The sale or offer to sell or giving of any article in any transaction which involves the sale or disposal of milk, cream, or any dairy product, for less than the cost of the article, as “cost” is defined in Section 61384, to secure or retain the milk, cream, or dairy products business of any wholesale customer or any person that buys as a consumer is an unlawful practice.

(Amended by Stats. 1982, Ch. 751, Sec. 12.)



61384

(a) The sale by any retailer, wholesale customer, manufacturer, or distributor, including any producer-distributor or nonprofit cooperative association acting as a distributor, of milk, cream, or any dairy product at less than cost is an unlawful practice. This subdivision applies to finished products, and does not apply to sales of bulk milk between handlers.

(b) For the purposes of this section, the following terms have the following meanings:

(1) “Cost,” as applied to manufacturers and distributors, means the total consideration paid or exchanged for raw product, plus the total expense incurred for manufacturing, processing, handling, sale, and delivery.

(2) “Cost,” as applied to wholesale customers, means the invoice price charged to the wholesale customer, or the expense of replacement, whichever is lower, plus the wholesale customer’s cost of doing business.

(3) “Cost of doing business,” as applied to wholesale customers, means a wholesale customer’s total operating expense divided by the customer’s total sales income.

(4) (A) Except as provided in subparagraph (B), “total consideration paid or exchanged for raw product,” in the case of market milk or market cream used in the manufacture of class 1, 2, and 3 products, means the department’s current announced regulated minimum price of the market milk or market cream, payable by handlers to producers, except as provided in Section 62708.5.

(B) Notwithstanding subparagraph (A), in situations involving sales on a bid basis to public agencies or institutions, the definition in subparagraph (A) shall only apply to market milk or market cream that is utilized for class 1 purposes, as those purposes are defined in Chapter 2 (commencing with Section 61801).

(c) Proof of cost, based on audits or surveys conducted in accordance with generally accepted accounting principles as defined by the American Institute of Certified Public Accountants and the Financial Accounting Standards Board, and modified, if necessary, to satisfy the requirements of this section, shall establish a rebuttable presumption of that cost at the time of the transaction of any sale. This presumption is a presumption affecting the burden of proof, but it does not apply in a criminal action.

(d) Nothing in this section shall be deemed to prohibit any of the following activities:

(1) The meeting, in good faith, of a lawful competitive price or a lawful competitive condition.

(2) A distributor’s action in making conditional sales of equipment or other property, extending credit for merchandise purchased, or paying a customer’s obligations not otherwise prohibited by this chapter to another distributor in connection with the transfer of the customer’s business from the latter to the former.

(e) The secretary shall establish, by regulation pursuant to Section 61341, the procedures which shall be used to make the determinations required by this section, including the following:

(1) Any modifications to the generally accepted accounting principles described in subdivision (c) necessary to satisfy the requirements of this section.

(2) Procedures for evaluating efforts to meet lawful competitive prices or conditions.

(3) Other procedures necessary or appropriate to facilitate the application or enforcement of this section.

(Amended by Stats. 2007, Ch. 351, Sec. 1. Effective January 1, 2008.)



61385

Any false statement or representation which is knowingly made, by any wholesale customer or consumer, or anyone that is acting on the behalf of either, to any distributor or manufacturer, or any representative of a distributor or manufacturer, that a competitor of the distributor or manufacturer has offered or is offering to sell, or is selling milk, cream, or any dairy product to the wholesale customer or consumer at a lower price than the manufacturer or distributor has offered or is offering to sell, or is selling it is an unlawful practice.

(Amended by Stats. 1982, Ch. 751, Sec. 14.)



61391

Solicitation by, or collusion or joint participation between or among, any manufacturer, distributor, producer, wholesale customer, consumer, or any representative of any of them, to commit any of the unlawful practices which are prescribed in this article, or the use of any misrepresentation, threat, intimidation, or boycott to effectuate the commission of those unlawful practices, makes any person that participates in those unlawful practices subject to the penalties of this chapter.

(Amended by Stats. 1984, Ch. 626, Sec. 1.)






ARTICLE 5 - Bonding and Payment for Manufacturing Milk

61400

It is recognized by the Legislature that unfair and disruptive practices have developed concerning the purchasing of manufacturing milk, as defined in Section 32509, including the failure to pay, or the making of late payments, to producers of manufacturing milk. Such practices tend to disrupt and interfere with the purposes of this chapter by, among other things, creating an unfair advantage to purchasers of manufacturing milk used for manufacturing purposes over purchasers of market milk used for manufacturing purposes. It is necessary, in order to more fully achieve the purposes of this chapter, to provide for the requirement of a payment bond and a schedule for payment concerning purchases of manufacturing milk in certain circumstances.

(Added by Stats. 1981, Ch. 690, Sec. 1.)



61404

The bond provided for in this article is required for each manufacturing milk handler.

(Amended by Stats. 1987, Ch. 156, Sec. 3. Effective July 10, 1987.)



61405

(a) Every manufacturing milk handler that operates only one plant within the state, before purchasing any manufacturing milk from a producer, shall execute and deliver to the secretary a surety bond, executed by the applicant as principal and by a surety company qualified and authorized to do business in this state as surety. The amount of the bond shall be based upon the average daily quantity of manufacturing milk purchased by the handler during any calendar month during a calendar year. The minimum amount of the bond shall be as follows:

(1) Five thousand dollars ($5,000) for any handler that purchases an average daily quantity of less than 1,000 gallons.

(2) Ten thousand dollars ($10,000) for any handler that purchases an average daily quantity of at least 1,000 gallons but less than 4,000 gallons.

(3) Fifteen thousand dollars ($15,000) for any handler that purchases an average daily quantity of at least 4,000 gallons but less than 8,000 gallons.

(4) Twenty thousand dollars ($20,000) for any handler that purchases an average daily quantity of 8,000 gallons or more.

(b) Every manufacturing milk handler that operates more than one plant within the state, before purchasing any manufacturing milk from a producer, shall execute and deliver to the secretary a surety bond, executed by the applicant as principal and by a surety company qualified and authorized to do business in this state as surety. The bond shall be a single bond covering all plants within the state and shall be in an amount determined by multiplying twenty thousand dollars ($20,000) by the number of plants operated by the handler in the state.

(c) Any milk purchase agreement between a handler and a producer may provide for surety bonds, guarantees, or other forms of security in addition to the bonding requirements in this article.

(Amended by Stats. 2004, Ch. 70, Sec. 1. Effective January 1, 2005.)



61405.1

If any handler increases his or her purchases of manufacturing milk during the license year so that the purchases exceed the amount for which the handler is bonded, the handler shall immediately post an additional bond as may be required to comply with this article.

(Added by Stats. 1987, Ch. 156, Sec. 5. Effective July 10, 1987.)



61406

The bond required by Section 61405 shall be in a form approved by the director, and shall be conditioned upon the payment in the manner that is required by the terms of purchase between the manufacturing milk handler and the producer of all amounts due to producers for manufacturing milk purchased by the licensee or applicant during the license year. The bond shall be to the state in favor of every producer of manufacturing milk.

(Added by Stats. 1981, Ch. 690, Sec. 1.)



61407

If a handler fails to pay any producer or producers in the manner that is required by this chapter, the director shall proceed forthwith to ascertain the names and addresses of all the producers that the handler has failed to pay, together with the amounts due and owing to them and each of them by the handler, and shall request all of those producers to file a verified statement of their respective claims with the director. The producer need only verify that he or she is owed an amount by the handler. The actual amount in that case may be ascertained by the director.

(Added by Stats. 1981, Ch. 690, Sec. 1.)



61407.1

(a) After determining the claims of the producers pursuant to Section 61407, the director shall bring an action on the bond on behalf of the producers.

(b) Any producer not satisfied with the amount of the producer’s claim as determined by the director, or with the ratio the producer’s claim bears to all claims against the bond as determined by the director, may intervene in an action commenced upon the bond so that the correct amount of his or her claim and the ratio it bears to all the claims may be adjudicated.

(Added by Stats. 1987, Ch. 156, Sec. 6. Effective July 10, 1987.)



61407.2

If the recovery upon the bond is not sufficient to pay all of the claims as finally determined and adjudged by the court, the amount recovered shall be divided pro rata among the producer-creditors.

(Added by Stats. 1987, Ch. 156, Sec. 7. Effective July 10, 1987.)



61407.3

Payments by a handler to a producer, for the purposes of any action on a handler’s bond for any year, shall be credited first to interest and then to principal due, owed, and unpaid. Amounts to be applied to the principal shall be applied first to the amount owed for the most recent deliveries and then successively, in descending order, to the amounts owed to the next most recent deliveries.

(Added by Stats. 1987, Ch. 156, Sec. 8. Effective July 10, 1987.)



61407.4

(a) The director may bring an action against a surety bond company if the company fails to do any of the following:

(1)  Acknowledge promptly and act reasonably upon receiving a bond demand from the director.

(2)  Promptly investigate and process claims.

(3)  Make fair and equitable settlement of claims.

(4)  Pay the bond amount to the director.

(b) The authority provided in subdivision (a) is in addition to the authority provided for in subdivision (h) of Section 790.03 of the Insurance Code.

(c) In addition to the bond proceeds, the surety bond company may be ordered to pay interest at the prevailing prime rate on the amounts owed from the date the claim was filed, all of the department’s court costs, and reasonable attorney’s fees.

(Amended by Stats. 1987, Ch. 1074, Sec. 2. Effective September 24, 1987.)



61408

If a manufacturing milk handler fails to pay any producer in the manner that is required by this chapter, the director may require the filing of a new or additional bond in the amount determined by the director to be sufficient to satisfy claims for the payment of producers thereafter supplying manufacturing milk to the manufacturing milk handler. The failure of a manufacturing milk handler to have filed a new bond within 10 days after notice from the director constitutes grounds for the revocation or suspension of the manufacturing milk handler’s license of the manufacturing milk handler.

(Amended by Stats. 1987, Ch. 156, Sec. 10. Effective July 10, 1987.)



61409

The failure of any manufacturing milk handler that purchases manufacturing milk from producers to execute and deliver the bond as provided and required in this article is a violation of this chapter. The failure of any handler to post any additional bond as may be required is also a violation of this chapter.

(Amended by Stats. 1987, Ch. 1074, Sec. 3. Effective September 24, 1987.)



61410

The failure of any manufacturing milk handler that purchases manufacturing milk from producers to execute and deliver the bond as provided and required in this article shall constitute grounds for suspension, revocation, or refusal of the manufacturing milk handler’s license. The failure of any handler to post any additional bond as may be required to comply with this article shall also be grounds for suspension, revocation, or refusal of the license pursuant to these procedures.

(Amended by Stats. 1985, Ch. 446, Sec. 2.)



61411

Except as otherwise provided in Section 61411.2 or 61411.3, the purchase of any manufacturing milk in excess of 1,000 gallons monthly from any manufacturing milk producer without a written contract that has been executed and complies with all the requirements of this article is an unlawful practice. The contract shall include all of the following:

(a) The amount of manufacturing milk which is to be purchased for any period.

(b) The price to be paid for all manufacturing milk received.

(c) The date and method of payment for the manufacturing milk. Payment shall be made for the amount of the manufacturing milk delivered during the first 15 days of any calendar month not later than the first day of the next following month and for the amount delivered during the remainder of the month not later than the 15th day of the next following month.

(d) The charges for transportation, if hauled by the handler, which shall be the lower of either of the following:

(1) A rate not in excess of the rate charged for actual or reasonably similar services by highway carriers, as the term “highway carrier” is defined in Section 3511 of the Public Utilities Code.

(2) The actual amount paid by a handler for that transportation.

The contract may contain any other provisions that are not in conflict with this chapter. A signed copy of the contract shall be filed by the producer with the director within five days of the date of its execution.

This section does not apply to the purchase of milk which does not meet market milk standards in Chapter 2 (commencing with Section 35751) of Part 2 of Division 15, when the milk has been processed on a dairy farm that held a valid market milk permit during the 30-day period preceding the purchase.

(Amended by Stats. 1991, Ch. 1101, Sec. 1.)



61411.1

The production of manufacturing milk in excess of amounts to be purchased under contracts executed pursuant to Section 61411 shall be voluntary on the part of the producer and shall not be a condition, oral or written, of the execution or renewal of any contract.

(Repealed and added by Stats. 1986, Ch. 227, Sec. 4.)



61411.2

Section 61411 does not apply to the purchase of manufacturing milk which is necessary to meet an unanticipated increase in demand or an unanticipated shortage in the supply of a handler if the quantity purchased from any one producer does not exceed 5,000 gallons in any one month. However, if the producer is a cooperative association acting as a producer, the total quantity purchased shall not exceed 30,000 gallons per month.

For a single transaction between a producer and handler, payment shall be made for the amount of milk delivered during the first 15 days of any calendar month not later than the first day of the next following month and payment shall be made for the amount of milk delivered during the remainder of the month not later than the 15th day of the next following month, unless the milk is subject to a pooling plan as authorized in Chapter 3 (commencing with Section 62700) and the pooling plan provides for different dates and methods of payment, in which case the date and method of payment for the milk shall be as provided for in the pooling plan.

(Amended by Stats. 1991, Ch. 1101, Sec. 2.)



61411.3

Section 61411 does not apply to manufacturing milk purchased under cash-on-delivery terms.

(Added by Stats. 1987, Ch. 156, Sec. 14. Effective July 10, 1987.)



61411.4

Any contract between a producer and a handler shall be voidable by the producer for a 45-day period following the occurrence of either of the following:

(a) The handler has failed to pay the producer the full price specified in the contract or has failed to comply with the terms specified in subdivision (c) of Section 61411, and the failure has not been corrected by the handler within one business day after notification by the producer or director. The 45-day period shall commence on the day after the payment was due.

(b) The handler has failed on three separate occasions within a 12-month period to pay the producer the full price specified in the contract or has failed to comply with the terms specified in subdivision (c) of Section 61411. The 45-day period shall commence on the day after the third occurrence.

(Amended by Stats. 1987, Ch. 1074, Sec. 6. Effective September 24, 1987.)



61411.5

If a notice has been issued by the director that the future deliveries to the handler shall not be covered under the Milk Producers Security Trust Fund created pursuant to Chapter 2.5 (commencing with Section 62500), all contracts between producers and the handler are voidable by the producers. Producers shall have the option to void their contracts for a 45-day period from the date the notice is issued or until the date the director establishes for reinstatement of the handler’s eligibility under the trust fund, whichever is later.

(Amended by Stats. 1987, Ch. 1074, Sec. 7. Effective September 24, 1987.)



61412

Every milk handler who receives manufacturing milk subject to the provisions of this article shall deduct as an assessment from payments made to producers for manufacturing milk the sum of one and two-tenths cents ($0.012) per hundredweight of manufacturing milk.

The amount of the assessments so deducted shall be paid to the director on or before the 45th day following the last day of the month during which the manufacturing milk was received.

Every milk handler who receives manufacturing milk subject to the provisions of this article that purchases or handles manufacturing milk from producers shall pay a fee of six-tenths of one cent ($0.006) per hundredweight of manufacturing milk.

The amount of the fee shall be paid to the director on or before the 45th day following the last day of the month in which the manufacturing milk was received.

(Added by Stats. 1981, Ch. 690, Sec. 1.)



61413

The director may fix the rates of assessments or fees required by Section 61412 at lesser amounts, and may adjust the rates of assessments or fees from time to time, whenever he or she finds that the cost of administering this article can be defrayed from revenues derived from the lower rates, provided that the rate of assessments deducted from payments to producers for manufacturing milk and the rate of fees paid by manufacturing milk handlers shall at all times be in the ratio of two to one.

(Added by Stats. 1981, Ch. 690, Sec. 1.)



61414

(a) Any assessment or fee or either of them payable pursuant to any provision of this article is a debt of the person by whom the assessment or fee or either of them is payable and shall be due and payable to the director upon the date set forth in Section 61412. If the person does not pay the assessment or fee or either of them upon the required date, the director may file a complaint against that person in a state court of competent jurisdiction for the collection of the assessment or fee or either of them.

(b) If any such person does not pay to the director the assessments or fees or either of them provided for in this article, on or before the date specified in Section 61412, the director may add to the unpaid assessments or fees or either of them an amount not exceeding 10 percent of the unpaid assessment or fees or either of them to defray the cost of enforcing the collection of the unpaid assessments or fees or either of them.

(Added by Stats. 1981, Ch. 690, Sec. 1.)



61415

The failure of any handler to pay for manufacturing milk delivered to the handler at the time and in the manner specified in the contract with the producer is an unlawful trade practice.

(Added by Stats. 1983, Ch. 857, Sec. 2.)



61415.1

(a) Handlers shall pay producers either by check or cash. Handlers electing to pay producers in cash shall, in all cases, obtain a dated, signed receipt from each producer. These receipts shall be made a part of the permanent records of the handler. Handlers paying by check shall issue checks which are reduceable to cash by the producer in no more than one business day.

(b) The giving of a promissory note is not payment within the meaning of this chapter.

(Amended by Stats. 1987, Ch. 1074, Sec. 8. Effective September 24, 1987.)



61415.2

(a) If a handler does not pay for manufacturing milk delivered to him or her at the time and in the manner specified in the contract, the handler shall pay the producer interest on the unpaid amount from the time the payment was due until paid at the rate of 12 percent per annum. The interest is in addition to any other penalties provided in this chapter.

(b) If there is no contract for the delivery of milk to the handler or the delivery was made as a single transaction between the producer or handler, the handler shall pay the department interest on the unpaid amount from the time the payment was due until paid at the interest rate specified in subdivision (a). The interest is in addition to any other penalties provided in this chapter.

(Amended by Stats. 1991, Ch. 1101, Sec. 3.)



61415.3

If a handler fails to pay for manufacturing milk delivered to him or her at the time and in the manner specified in this chapter, the director may assess a penalty for each payment date that the producers were not fully paid. Any penalty assessed shall be a minimum of one hundred dollars ($100) for each payment date. If the amount not properly paid is more than forty thousand dollars ($40,000), the penalty assessed shall be five thousand dollars ($5,000) or one-fourth of 1 percent of the amount not properly paid, whichever is less.

(Amended by Stats. 1987, Ch. 1074, Sec. 10. Effective September 24, 1987.)



61416

The director may revoke or suspend any license of a handler if the director finds as a result of a noticed hearing that the handler has not paid for any manufacturing milk delivered to him or her at the time and in the manner specified in the contract with the producer.

(Added by Stats. 1983, Ch. 857, Sec. 3.)



61416.1

The director, pursuant to the procedure in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, may also refuse to grant or renew any license to a handler if the director is satisfied that the handler has failed to pay for any manufacturing milk delivered to him or her at the time and in the manner specified in the contract with the producer.

(Added by Stats. 1986, Ch. 227, Sec. 5.)



61417

In lieu of revoking or suspending a handler’s license under Section 61416, the director may impose any other conditional and probationary orders, pursuant to a noticed hearing, that may be proper for the enforcement of this chapter or to enforce any provision of any regulation adopted by the director pursuant to Section 61341.

(Added by Stats. 1983, Ch. 857, Sec. 4.)



61418

If the respondent does not comply with any conditional or probationary orders, the director may suspend or revoke the license in accordance with the procedure provided in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1985, Ch. 446, Sec. 3.)



61419

(a) Whenever the director is satisfied, either by investigation or after a hearing, that a handler is unable to pay for any manufacturing milk purchased from any producer, and is further satisfied that to permit the handler to continue to purchase and receive any manufacturing milk from producers would be likely to cause serious and irreparable loss to producer-creditors and other producers, the director may thereupon and forthwith shorten the time for hearing that is provided for in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and thereupon may issue an order to show cause why the license of the handler should not be forthwith suspended or revoked. The time of notice of the hearing shall not, however, be less than five days. At the hearing the handler that is proceeded against shall be ordered to show cause why the license should not be suspended or revoked, or continued under conditions and provisions, if any, that the director may consider just and proper and for the protection of the best interests of the producer-creditors and producers from whom the handler has been and is receiving any manufacturing milk. Following the hearing, the decision of the director shall become effective at the director’s discretion.

(b) The hearing, in the case of an emergency, may be called upon written notice which is served personally or by mail on the handler that is involved. If the notice is sent by mail, the hearing date shall be no sooner than 10 days after the notice is sent. It may be held at the nearest office of the director or at any place that may be most convenient in the discretion of the director for the attendance of all of the parties that are involved.

(Added by Stats. 1983, Ch. 857, Sec. 6.)






ARTICLE 6 - Records

61441

Every distributor, person who sells at wholesale, or manufacturer of milk, cream, or any dairy product shall maintain and keep, for a period of three years from their initial recordation, or for a period of three years from their expiration date, whichever period is longer, all of the following records:

(a) A record of all milk, cream, or dairy products received, detailed as to location, names and addresses of suppliers, prices paid, and deductions or charges made, and the use to which the milk or cream was put.

(b) A record of all milk, cream, or dairy products sold, classified as to kind and grade of milk, cream, or dairy product, showing where the milk, cream, and dairy products were sold, the quantities sold, the amounts received for the sales, and the written price schedules maintained by the distributor, person who sells at wholesale, or manufacturer for all milk, cream, and dairy products sold.

(c) A record of the wastage or loss of milk or any dairy product.

(d) A record of all costs of manufacturing, processing, handling, sale, and delivery, including overhead costs.

(e) A record of all property or financial transactions, other than those for which records are maintained under subdivision (b), between the distributor, person who sells at wholesale, or manufacturer and wholesale customers.

(f) Other records that the director may deem necessary for the proper enforcement of this chapter.

(Amended by Stats. 1987, Ch. 156, Sec. 20. Effective July 10, 1987.)



61442

The director shall have access to, and may enter at all reasonable hours, any place where any dairy product is being processed, bottled, stored, kept, or sold, or where the books, papers, records, or documents pertaining to any transaction which relates to any dairy product is kept. He may inspect and copy such books, papers, records, or documents in any place within the state.

(Added by renumbering Section 61443 by Stats. 1979, Ch. 1025.)



61442.1

Within 60 days of the effective date of this section, each manufacturing milk handler shall provide the director with a list of the name, address, and date of every current contract between the handler and manufacturing milk producers. Monthly thereafter, the handler shall report to the director the same information on all terminated, new, and amended contracts which has not been previously reported. The director may assess a one hundred dollar ($100) penalty against any manufacturing milk handler who fails to file the required report for each report not filed.

(Added by Stats. 1987, Ch. 156, Sec. 21. Effective July 10, 1987.)



61443

Any record or report which is made to the director pursuant to this article, or any contract required to be filed pursuant to this chapter, is confidential and shall not be divulged, except if necessary for the proper determination of any court proceeding or hearing before the director.

(Amended by Stats. 1987, Ch. 156, Sec. 22. Effective July 10, 1987.)






ARTICLE 7 - Investigations and Hearings

61471

The director may, upon his or her own motion or upon the receipt of any verified complaint, investigate any transaction that involves the violation of any provision of this chapter by any person. The director may call and conduct a hearing in furtherance of that investigation.

(Amended by Stats. 1993, Ch. 187, Sec. 1. Effective January 1, 1994.)



61472

If a hearing is called by the director, the director shall cause a copy of the complaint, together with a notice of time and place of hearing of the complaint, to be served personally or by mail upon that person. Service shall be made at least 10 days before the hearing.

(Amended by Stats. 1993, Ch. 187, Sec. 2. Effective January 1, 1994.)



61473

The hearing shall be held in the city or place in which is situated the business location of the person that is complained of, or in which the transaction complained of is said to have occurred.

(Enacted by Stats. 1967, Ch. 15.)



61474

The person complained of shall, at least three days prior to the date fixed for the hearing, serve upon the complaining party and file with the director a verified answer to all the allegations which are contained in the complaint.

(Enacted by Stats. 1967, Ch. 15.)



61475

At the time and place which is appointed for such hearing the director shall hear the parties to such complaint, and shall enter in the office of the director at Sacramento a decision dismissing such complaint or specifying the facts which are established on such hearing. A copy of such decision shall be furnished to each of the respective parties to it.

(Enacted by Stats. 1967, Ch. 15.)



61476

The director may do any of the following:

(a) Administer oaths and take testimony thereunder.

(b) Issue subpoenas which require the attendance of witnesses before him, together with all books, memoranda, papers, and other documents, articles, or instruments.

(c) Compel the disclosure by such witnesses of all facts which are known to them relative to the matters under investigation.

(Enacted by Stats. 1967, Ch. 15.)



61477

Any party that disobeys any order or subpoena of the director is guilty of contempt and shall be certified to the superior court of the state, in and for the county wherein such contempt occurs, for punishment for such contempt in accordance with Sections 11180 to 11191, inclusive, of the Government Code.

(Enacted by Stats. 1967, Ch. 15.)



61478

Any act of the director pursuant to any provision of this chapter may be reviewed by any court of competent jurisdiction.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 8 - Manufacturing Milk Handler Licenses

61490

For the purposes of this article, each subsidiary manufacturing milk plant, or branch manufacturing milk plant, whether under one ownership or not, shall be considered as an individual manufacturing milk handler.

(Added by Stats. 1985, Ch. 446, Sec. 4.)



61491

“Manufacturing milk handler” means any person defined as a manufacturing milk handler pursuant to Section 61402.

(Added by Stats. 1985, Ch. 446, Sec. 4.)



61492

It is unlawful for a manufacturing milk handler who is not licensed under Article 12 (commencing with Section 62141) of Chapter 2 to handle manufacturing milk without first obtaining a manufacturing milk handler’s license pursuant to this article. In addition, pursuant to Section 61490, any handler shall obtain a separate license for each milk plant owned or operated. The license provided for in this article is in addition to any license which is required by Division 15 (commencing with Section 32501), or by any law or ordinance of any county or municipality of this state.

(Added by Stats. 1985, Ch. 446, Sec. 4.)



61493

Application for the license provided by this article shall be made on forms prescribed by the director, accompanied by an application fee as prescribed in Section 61494, and state the name and address of the applicant and any details specifically related to the nature of the applicant’s business that the director may require. The applicant shall further satisfy the director of his or her character, responsibility, and good faith in seeking to carry on the business stated in the application.

(Amended by Stats. 1987, Ch. 534, Sec. 1.)



61494

One-half of the valid license renewals shall be issued for a period of 24 months beginning January 1, 1988. The application fee for the renewal of the 24-month license shall be twenty-five dollars ($25).

The remaining valid license renewals shall be issued for a period of 12 months beginning January 1, 1988. The application fee for the renewal of the 12-month license shall be twelve dollars and fifty cents ($12.50).

Beginning January 1, 1989, all renewals of licenses shall be issued for a 24-month period, and shall be twenty-five dollars ($25).

Except as otherwise provided, beginning January 1, 1988, every new license issued shall expire on the 31st day of December of the following year.

Application for a new license or a renewal license, together with the appropriate application fee, shall be made prior to the handling of manufacturing milk or the expiration date of the license held. If it is not so made, the applicant shall pay an additional twenty-five dollars ($25) before the license shall be issued.

(Repealed and added by Stats. 1987, Ch. 534, Sec. 3.)






ARTICLE 9 - Disposition and Use of Funds

61531

All money received by the director pursuant to this chapter shall be paid monthly into the State Treasury to the credit of the Department of Food and Agriculture Fund. Funds which are so collected may only be used to defray the expenses in connection with the administration of this chapter, Chapter 2 (commencing with Section 61801), and Chapter 2.5 (commencing with Section 62500).

(Repealed and added by Stats. 1987, Ch. 1074, Sec. 12. Effective September 24, 1987.)






ARTICLE 10 - Actions and Penalties

61571

The violation of any provisions of this chapter is a misdemeanor which is punishable by a fine not less than one hundred dollars ($100) and not exceeding one thousand dollars ($1,000) or by imprisonment in a county jail not exceeding six months, or by both such fine and imprisonment. The amount of penalty which is assessed pursuant to this section on each count of violation shall be based upon the nature of the violation and the seriousness of the effect of such violation upon effectuation of the purposes and provisions of this chapter.

(Amended by Stats. 1983, Ch. 1092, Sec. 127. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



61572

Any person who violates this chapter, or any regulations adopted under this chapter, is liable civilly in an amount not less than one hundred dollars ($100) and not exceeding one thousand dollars ($1,000) for each and every violation, that sum to be recovered by the director in any court of competent jurisdiction. The amount of penalty which is assessed pursuant to this section on each count of violation shall be based upon the nature of the violation and the seriousness of the effect of the violation upon effectuation of the purposes and provisions of this chapter. The court may, in addition to the civil penalty, award reasonably incurred investigative and enforcement costs, and attorney’s fees, to the director. The court may also award attorney’s fees to any person successfully defending a civil action under this section. In any civil action initiated by the director under this section, the director shall join in the action, and assert civil penalties against, all parties participating in the commission of the unlawful practice. Any sum which is recovered under this section shall be deposited in the State Treasury to the credit of the Department of Food and Agriculture Fund.

(Amended by Stats. 1989, Ch. 522, Sec. 1.)



61573

The director may bring an action to enjoin the violation or the threatened violation of any provision of this chapter or of any order which is made pursuant to this chapter in the superior court in the county in which such violation occurs or is about to occur. There may be enjoined in one proceeding any number of defendants alleged to be violating the same provisions or orders, although their properties, interests, residences, or places of business may be in several counties and the violations separate and distinct. Any proceeding which is brought pursuant to this section shall be governed in all other respects by the provisions of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 2 - Stabilization and Marketing of Market Milk

ARTICLE 1 - Legislative Declarations

61801

The production of market milk is hereby declared to be a business affected with a public interest. The provisions of this chapter are enacted in the exercise of the police powers of this state for the purpose of protecting the health and welfare of the people of this state.

(Amended by Stats. 1982, Ch. 751, Sec. 21.)



61802

The Legislature hereby declares all of the following:

(a) Market milk is a necessary article of food for human consumption.

(b) The production and maintenance of an adequate supply of healthful market milk of proper chemical and physical content, free from contamination, is vital to the public health and welfare, and the production, transportation, processing, and storage of market milk in this state is an industry affecting the public health.

(c) Because of the perishable quality of milk, the nature of milk production, the varying seasonal production and demand factors, and other economic factors affecting the milk industry, the potential exists for economic disruption, in the absence of regulation, in the production, marketing, and sale of market milk which may constitute a menace to the health and welfare of the inhabitants of this state and may tend to undermine sanitary regulations and standards of content and purity, however effectually the sanitary regulations may be enforced.

(d) Health regulations alone are insufficient to prevent economic disturbances in the production of milk which may disrupt the future supply of market milk and to safeguard the consuming public from future inadequacy of a supply of this necessary commodity.

(e) It is the policy of this state to promote, foster, and encourage the intelligent production and orderly marketing of commodities necessary to its citizens, including market milk, and to eliminate economic waste, destructive trade practices, and improper accounting for market milk purchased from producers.

(f) It is recognized by the Legislature that the economic factors concerning the production, marketing, and sale of market milk in California may be affected by the national market for milk for manufacturing purposes.

(g) It is recognized by the Legislature that in recent years the supply of manufacturing milk in California, as defined in Section 32509, has consistently declined and continues to decline, and that market milk has virtually supplanted manufacturing milk for manufacturing purposes in this state, and that it is therefore necessary to conform the pricing standards governing minimum producer prices for market milk established under this chapter to current economic conditions.

(h) It is recognized by the Legislature that the levels of retail prices of milk and milk products paid by consumers are affected by a large number of economic and other factors apart from minimum producer prices for market milk established under this chapter, many of which factors are not within the power of the director to regulate or control, particularly since the Legislature repealed provisions concerning establishment of minimum wholesale and retail prices. It is further recognized by the Legislature that, in order to accomplish the purposes of this chapter and to promote the public health and welfare, it is essential to establish minimum producer prices at fair and reasonable levels so as to generate reasonable producer incomes that will promote the intelligent and orderly marketing of market milk in the various classes, and that minimum producer prices established under this chapter should not be unreasonably depressed because other factors have affected the levels of retail prices paid by consumers.

(Amended by Stats. 1993, Ch. 1112, Sec. 1. Effective January 1, 1994.)



61803

It is recognized by the Legislature that conditions within the milk industry of this state are such that it is necessary to establish marketing areas wherein different prices and regulations are necessary, and for that purpose the director shall have the administrative authority, with such additional duties as are herein prescribed, after investigation and public hearing, to prescribe such marketing areas and modify the same when advisable or necessary.

(Repealed and added by Stats. 1977, Ch. 1192.)



61804

The foregoing statements in this article of facts, policy, and application of this chapter are hereby declared a matter of legislative determination.

(Repealed and added by Stats. 1977, Ch. 1192.)



61805

The purposes of this chapter are to do all of the following:

(a) Provide funds for administration and enforcement of this chapter, by assessments to be paid by producers and handlers of market milk in the manner prescribed in this chapter.

(b) Authorize and enable the director to prescribe marketing areas and to determine minimum prices to be paid to producers by handlers for market milk which are necessary due to varying factors of costs of production, health regulations, transportation, and other factors in the marketing areas of this state. In determining minimum prices to be paid producers by handlers, the director shall endeavor under like conditions to achieve uniformity of cost to handlers for market milk within any marketing area. However, no minimum prices established or determined under this chapter shall be invalid because uniformity of cost to handlers for market milk in any marketing area is not achieved as a result of the minimum producer prices so established or determined.

(c) Authorize and enable the director to formulate stabilization and marketing plans, subject to the limitations prescribed in this chapter with respect to the contents of the stabilization and marketing plans, and to declare the plans in effect for any marketing area.

(d) Enable the dairy industry, with the aid of the state, to develop and maintain satisfactory marketing conditions, bring about and maintain a reasonable amount of stability and prosperity in the production of market milk, and provide means for carrying on essential educational activities.

(Amended by Stats. 1982, Ch. 751, Sec. 23.)



61806

It is the intent of the Legislature that the powers conferred in this chapter shall be liberally construed.

(Repealed and added by Stats. 1977, Ch. 1192.)



61807

Nothing in this chapter permits or authorizes the development of conditions of monopoly in the production of market milk. In the establishment of the terms and conditions under which market milk shall be purchased from producers, the terms and conditions are those which will, in the several localities and markets of the state, and under the varying conditions of production, insure an adequate and continuous supply of pure, fresh, wholesome market milk to consumers of the market milk.

(Amended by Stats. 1982, Ch. 751, Sec. 24.)



61808

The Legislature hereby declares that this chapter is intended to formulate a comprehensive scheme for the regulation of marketing milk. If, however, any provision of, or addition or amendment to, this chapter, either as originally enacted in 1935 at the 51st Regular Session of the California Legislature, or as amended, added to, recodified, or reenacted at any subsequent session of the California Legislature, should be held to be unconstitutional, the unconstitutionality of such provision does not affect any other provision of this chapter.

(Repealed and added by Stats. 1977, Ch. 1192.)



61809

If any article, section, subdivision, sentence, clause, or phrase of any provision of this chapter is for any reason held to be unconstitutional, such decision does not affect the validity of the remaining provisions of this chapter. The Legislature hereby declares that it would have enacted each article, section, subdivision, sentence, clause, or phrase of this chapter irrespective of the fact that one or more other articles, sections, subdivisions, sentences, clauses, or phrases is declared unconstitutional.

(Repealed and added by Stats. 1977, Ch. 1192.)



61810

Chapter 1 (commencing with Section 61301), Chapter 2.5 (commencing with Section 62500), and Chapter 3 (commencing with Section 62700) shall be liberally construed as being complementary of, and supplemental to, this chapter, and these chapters shall constitute a single comprehensive scheme for the regulation of the production and handling of market milk. However, each of the chapters, and each article, section, subdivision, sentence, clause, and phrase of each chapter is severable.

If one of the chapters or any article, section, subdivision, sentence, clause, or phrase of any one of the chapters is for any reason held void, invalid, or unconstitutional, the decision shall not affect the validity of the other chapter or any of its articles, sections, subdivisions, sentences, clauses, or phrases.

(Amended by Stats. 1987, Ch. 1074, Sec. 13. Effective September 24, 1987.)



61811

No provision of this chapter, or of any stabilization and marketing plan formulated by the director pursuant to this chapter, is any limitation upon the right of any handler or producer-handler including any nonprofit cooperative association of producers which association is also a handler, by reason of the form or nature of the legal entity under which such handler conducts business, to sell or handle market milk, or any dairy product at prices or upon terms and conditions according to, and within, the several methods of handling, at or subject to which the market milk or dairy product lawfully may be sold or handled by any other handler.

This section does not make lawful or permit the payment by any such handler to a producer for market milk of prices less than the minimum prices prescribed in the applicable stabilization and marketing plan.

(Repealed and added by Stats. 1977, Ch. 1192.)



61812

Neither the repeal of former Chapter 2 of this part, the reenactment of this chapter nor the amendment of any provision of this chapter shall have the effect of terminating or invalidating any stabilization and marketing plan, including provisions thereunder regarding minimum prices to be paid producers for market milk, established by the director pursuant to this chapter or former Chapter 2 prior to the effective date of the repeal, enactment, or amendment. The director shall, however, establish minimum prices pursuant to the provisions of the enactment, or amendment at the earliest practicable date after the effective date of the amendment.

(Amended by Stats. 1983, Ch. 383, Sec. 1. Effective July 26, 1983.)






ARTICLE 2 - Definitions

61821

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1977, Ch. 1192.)



61822

“Board” means any advisory board created as authorized in this chapter.

(Added by Stats. 1977, Ch. 1192.)



61823

“Bulk market milk” means market milk which has not been pasteurized or packaged in bottles, cartons, dispenser cans, or other consumer packages, and is handled or delivered, in bulk, in tanks, cans, or other bulk containers.

(Added by Stats. 1977, Ch. 1192.)



61824

“Consumer” means any person that purchases market milk, or any dairy product for consumption.

(Added by Stats. 1977, Ch. 1192.)



61825

“Dairy product” or “milk product” includes any product manufactured from milk or any derivative or product of milk.

(Added by Stats. 1977, Ch. 1192.)



61826

“Handler” means any person who, as owner, agent, broker, or intermediary, either directly or indirectly, receives, purchases, or otherwise acquires ownership, possession, or control of market milk in unprocessed or bulk form from a producer, a producer-handler, or another handler for the purpose of manufacture, processing, sale, or other handling, regardless of whether such market milk is produced within or outside this state.

(Added by Stats. 1977, Ch. 1192.)



61827

“Market cream” means cream, as defined in this code, and any combination of cream and milk, or any fluid product of milk or cream sold under any trade name whatsoever, which complies with all of the following requirements:

(a) Is not packaged in hermetically sealed containers.

(b) Conforms to the health and sanitary regulations of the place where it is sold or disposed of for human consumption.

(Added by Stats. 1977, Ch. 1192.)



61828

“Market milk” has the meaning of that term as defined in Section 32510 and has the same meaning as “restricted use market milk” as defined in Section 32516.5. Unless the context otherwise indicates, “market milk” includes market cream, the components and derivatives of market milk, and dairy products manufactured from market milk or its components and derivatives.

(Amended by Stats. 1996, Ch. 759, Sec. 22. Effective January 1, 1997.)



61829

“Market skim milk” means skim milk, as defined in this code, that is derived from market milk and conforms to the health and sanitary regulations of the place where sold or disposed of for human consumption.

(Added by Stats. 1977, Ch. 1192.)



61830

“Marketing area” is any area within this state declared to be such in the manner that is prescribed in this chapter.

(Added by Stats. 1977, Ch. 1192.)



61831

“Milk” has the meaning of that term as defined in Section 32511.

(Repealed and added by Stats. 1977, Ch. 1192.)



61831.5

“Milk used for manufacturing purposes” means all milk used for those products defined in Part 3 (commencing with Section 36601) of Division 15.

(Added by Stats. 1977, Ch. 1192.)



61832

“Milk plant” means any place, structure, or building where a handler receives market milk.

(Amended by Stats. 1979, Ch. 373.)



61833

“Packaged market milk” or “packaged market cream” means market milk or market cream respectively, which is packaged in cartons, bottles, dispenser cans, or other consumer packages, for sale to wholesale customers, or consumers.

(Repealed and added by Stats. 1977, Ch. 1192.)



61834

“Person” means any individual, firm, corporation, partnership, limited liability company, trust, incorporated or unincorporated association, nonprofit cooperative association, nonprofit corporation, or any other business unit or organization.

(Amended by Stats. 1994, Ch. 1010, Sec. 130. Effective January 1, 1995.)



61835

“Processing” means receiving, pasteurizing, and packaging market milk. It includes the manufacturing of milk products from market milk.

(Added by Stats. 1977, Ch. 1192.)



61836

“Producer” means any person that produces market milk from five or more cows in conformity with the applicable health regulations of the place in which it is sold, and whose bulk market milk is received, acquired, or handled by any handler or any nonprofit association of producers. It includes the nonprofit cooperative associations described in Article 3 (commencing with Section 61871) of this chapter in the transactions in which such article provides that the associations are producers.

(Added by Stats. 1977, Ch. 1192.)



61837

“Producer-handler” means any person that is both a producer and a handler of market milk. For the purposes of this chapter a producer-handler is a producer in any transaction which involves the sale or delivery of bulk market milk which was produced by him to a handler or to any nonprofit cooperative association of producers, and is a handler in any transaction which involves the purchase, acquisition or receipt by him of market milk, the pasteurization or packaging of market milk, or the sale or delivery of packaged market milk to any person.

(Added by Stats. 1977, Ch. 1192.)



61838

“Stabilization and marketing plan” means any plan formulated and made effective by the director within the legislative standards provided by this chapter. It includes, among other things, the establishing of prices to be paid by handlers for any or all of the various classes of market milk.

(Added by Stats. 1977, Ch. 1192.)



61839

“Wholesale customer” means any person except a distributor that buys packaged milk, cream, or any dairy product for resale to consumers or to other wholesale customers.

(Amended by Stats. 1982, Ch. 751, Sec. 27.)






ARTICLE 3 - Nonprofit Cooperative Associations

61871

For the purposes of this chapter, a nonprofit cooperative association organized and existing under Chapter 1 (commencing with Section 54001) of Division 20, that acts for producers, including members and any nonmembers of the association, to whom it accounts on a patronage basis, is a producer in any of the following transactions:

(a) Any transaction which involves its receipt or handling of bulk market milk produced or delivered by such producers.

(b) Any transaction which involves the sale or delivery of bulk market milk to any producer, handler, or manufacturer, or other nonprofit cooperative association of producers.

(c) The receipt by it of payment for bulk market milk, packaged market milk, or any other product of market milk produced or delivered by such producers.

(d) Any transaction in connection with accounting to such producers for the proceeds derived from the sale or marketing of bulk market milk, packaged market milk, or any other product of market milk produced or delivered by such producers.

(Repealed and added by Stats. 1977, Ch. 1192.)



61872

For the purposes of this chapter, a nonprofit cooperative association organized and existing under Chapter 1 (commencing with Section 54001) of Division 20, that acts for producers, including members and any nonmembers of the association, to whom it accounts on a patronage basis, is a handler in any transaction which involves the receipt by it of market milk from any person other than a producer to whom it accounts on a patronage basis and in any transaction which involves the pasteurization of bulk market milk or the packaging of it in bottles, cartons, dispenser cans, or other consumer packages, or the sale or delivery of packaged market milk.

(Repealed and added by Stats. 1977, Ch. 1192.)



61873

A nonprofit cooperative association accounts to producers on a patronage basis when it accounts to each producer for his share of the net proceeds derived from the marketing operations of the association, according to quantity and quality of market milk furnished to the association for marketing and according to any marketing pools and quotas established by the association.

(Repealed and added by Stats. 1977, Ch. 1192.)






ARTICLE 4 - Administration

61891

The director shall enforce the provisions of this chapter and of any stabilization and marketing plan initiated pursuant to the provisions of this chapter. The director shall adopt those regulations necessary for the proper administration and enforcement of the provisions of this chapter.

(Added by Stats. 1977, Ch. 1192.)



61892

The director shall have and may exercise any or all the powers conferred by the Government Code upon the head of a department of the state with respect to hearings and investigations under this chapter.

(Added by Stats. 1977, Ch. 1192.)



61893

The director is the instrumentality of this state for the purpose of administering and enforcing the provisions of this chapter and to execute the legislative intent expressed in this chapter, and is hereby vested with the administrative authority described in this chapter. Notwithstanding other laws to the contrary, in the event a milk marketing order under the jurisdiction of the United States Department of Agriculture or other appropriate federal agency, is created by referendum or under the applicable laws and procedures relating thereto, in this state or in any geographical area within this state, the provisions of this chapter or any part thereof which is in conflict with such federal order, or which is unnecessary or is a duplication thereof, shall be suspended in the geographical area covered by and during the existence of such federal order. The director shall take such steps and procedures as are necessary to wind up and conclude the administration and enforcement of the provisions of this chapter, or any part thereof, for the period prior to the suspension date.

(Added by Stats. 1977, Ch. 1192.)



61894

For the purposes of enforcing this chapter, the director may investigate any and all transactions, between producers and handlers, between nonprofit cooperative associations and producers, among handlers, or between handlers and wholesale customers, among wholesale customers, between handlers and consumers, or between wholesale customers and consumers. For that purpose, the director shall have access to, and may enter at all reasonable hours, any place where market milk is being stored, bottled, or manufactured, where market milk or any market milk product is being bought, sold, or handled, or where the books, papers, records, or documents which relate to those transactions are kept. He may inspect and copy those books, papers, records, or documents in any place within the state.

(Amended by Stats. 1982, Ch. 751, Sec. 28.)



61895

The director may require the registration of producers.

(Added by Stats. 1977, Ch. 1192.)



61896

The director may formulate any stabilization and marketing plan as prescribed in this chapter and declare it effective after public hearing and reasonable notice by mail or otherwise to all producers, handlers, and consumer organizations who have filed requests with the director or the Director of Consumer Affairs.

(Added by Stats. 1977, Ch. 1192.)



61897

A full and accurate record of business or acts performed, or of testimony taken, by the director pursuant to this chapter shall be kept and placed on file in the office of the director.

(Added by Stats. 1977, Ch. 1192.)



61898

In addition to the compilation of information which pertains to market milk from the reports required by this chapter, the director shall collect, assemble, compile, and distribute statistical data relative to market milk, other milk and milk products, and such other information as may relate to the dairy industry and the provisions of this chapter.

(Added by Stats. 1977, Ch. 1192.)



61899

Any order of the director made pursuant to this chapter which substantially affects the rights of any interested party may be reviewed by any court of competent jurisdiction. Any such action shall be commenced within 30 days after the effective date of the order complained of, or within 30 days after the injurious effect complained of becomes reasonably apparent.

(Added by Stats. 1977, Ch. 1192.)



61900

The director may confer, enter into agreements, or otherwise arrange with the constituted authorities of this state, other states, or agencies of the United States with respect to plans which relate to the stabilization and distribution of market milk within this state or as between this state and other states or the United States, and may exercise his powers pursuant to this chapter to effectuate and enforce such plans.

(Added by Stats. 1977, Ch. 1192.)



61901

All money received by the director pursuant to this chapter shall be paid monthly into the State Treasury to the credit of the Department of Food and Agriculture Fund. Funds which are so collected may only be used to defray expenses in connection with the administration of this chapter, Chapter 1 (commencing with Section 61301), and Chapter 2.5 (commencing with Section 62500).

(Amended by Stats. 1987, Ch. 1074, Sec. 14. Effective September 24, 1987.)



61902

If the director determines that it is probable that one or more factors or conditions which affect prices of market milk have changed on a relatively uniform basis throughout two or more marketing areas, he may consolidate the hearings on the matter of price changes for such areas. No price change shall be made as a result of such a consolidated hearing unless the amount of the change or the resulting prices are uniform throughout the areas which are affected.

(Repealed and added by Stats. 1977, Ch. 1192.)



61903

Any person who has testified under oath at a public hearing held by the director pursuant to this chapter may be granted, upon request prior to the close of the hearing, a period of time not to exceed 10 calendar days following the closing date of the public hearing, in which to file with the director a written posthearing brief in amplification, explanation, or withdrawal of that person’s testimony. Any such posthearing brief shall be made available by the director to any interested person for inspection. Except as herein provided, the director, in formulating any stabilization and marketing plan, pursuant to this chapter, following a public hearing, shall not accept or consider any posthearing brief. Nothing in this section shall require the director to prepare, or to make available, any verbatim transcript or other record or summary of the hearing within the 10-calendar-day period referred to in this section. However, any verbatim transcript or other record or summary of the hearing prepared for or by the director shall be made available to any interested party for inspection at the office of the director in Sacramento and, upon reasonable request, at the regional office of the director nearest the location at which the public hearing was held.

(Amended by Stats. 1983, Ch. 261, Sec. 1.)



61904

Any provisions of a stabilization and marketing plan formulated, established, or rejected by the director pursuant to this chapter, shall be accompanied by written statements, which shall be made available by the director to any interested person upon request, stating in substance the considerations upon which such plan provisions and minimum prices are based, or upon which such provisions and prices were rejected.

(Added by Stats. 1977, Ch. 1192.)






ARTICLE 5 - Classes of Market Milk

61931

Market milk may be classified for the purposes of this chapter as provided in this article.

(Repealed and added by Stats. 1977, Ch. 1192.)



61932

Class 1 comprises:

(a) Any market milk, market skim milk, half-and-half, or concentrated milk that is supplied to consumers in the fluid state, with the exception of the following:

(1) (A) Any UHT market milk product, as defined in Chapter 9 (commencing with Section 39701) of Part 3 of Division 15, that is sold for use outside the state.

(B) Any market milk products that are ultrapasteurized and sold for use outside the 48 contiguous states in the United States.

(2) Any market half-and-half that is ultrapasteurized and packaged in hermetically sealed containers.

(3) Any market half-and-half that is packaged in presterilized containers under aseptic conditions to meet the marketing requirements for these products in states other than this state. However, this paragraph does not authorize the sale within this state of any milk product as a UHT product unless the product meets the standards and requirements for UHT products specified in Chapter 9 (commencing with Section 39701) of Part 3 of Division 15.

(b) Any market milk, market skim milk, or market cream that is used in any other milk product, or products resembling milk products, in which the use of market milk, or any components or derivatives of market milk, is required by, or pursuant to, this code, except any product defined in Section 61933 as class 2.

(c) Any market milk, market skim milk, market cream, market milk fat, or market milk solids-not-fat that is used in the standardizing or fortifying of any milk product that is defined in this section as class 1.

(d) Any market milk, market skim milk, or market cream that is used in any product not otherwise classified, which is required by any regulations adopted by the director pursuant to Article 2 (commencing with Section 36631) of Chapter 1 of Part 3 of Division 15 to be made from market milk or any components or derivatives of market milk.

(e) Any market milk, market skim milk, market cream, market milk fat, or market milk solids-not-fat used in any filled product or imitation milk product, when the product imitated or resembled, is defined in this section as class 1.

(Amended by Stats. 1993, Ch. 36, Sec. 6. Effective June 22, 1993.)



61933

Class 2 comprises any market milk, market skim milk, or market cream used in the manufacture of market cream, homogenized market cream, sour cream, sour cream dressing, sour half-and-half or light sour cream, uncreamed, creamed, or partially creamed cottage cheese, soft fresh cheese (fromage frais), buttermilk, kefir, and yogurt. Class 2 also comprises any market milk, market skim milk, or market cream used in the manufacture of any product for which a definition and standard is prescribed in Division 15 (commencing with Section 32501), except any product that is included in class 1, class 3, class 4a, or class 4b.

(Amended by Stats. 2012, Ch. 323, Sec. 4. Effective January 1, 2013.)



61934

Class 3 comprises all market milk, market skim milk, or market cream used in the manufacture of frozen dairy products.

(Repealed and added by Stats. 1977, Ch. 1192.)



61935

(a) Class 4a comprises all market milk, market skim milk, or market cream used in the manufacture of butter, dried milk, dried skim milk, nonfat dry milk solids, defatted milk solids, dried buttermilk, and all market milk, market skim milk, or market cream which is supplied to consumers as condensed milk, condensed skim milk, evaporated skim milk, evaporated cream or clotted cream, or evaporated milk, and any milk products which are UHT products, as defined in Chapter 9 (commencing with Section 39701) of Part 3 of Division 15, or ultrapasteurized, and sold for use outside of the 48 contiguous states in the United States, or yogurt, soft fresh cheese (fromage frais), uncreamed, creamed, or partially creamed cottage cheese, sour cream, sour half-and-half, or light sour cream which is sold for use outside the boundaries of the United States, or any product for which no definition and standards are prescribed in Division 15 (commencing with Section 32501), except the products defined in paragraph (2) of subdivision (a) of Section 61932.

(b) Class 4b comprises all market milk, market skim milk, or market cream used in the manufacture of cheese other than cottage cheese.

(Amended by Stats. 1991, Ch. 242, Sec. 3.)



61936

If the director establishes a temporary definition and standards for any new milk product pursuant to Article 2 (commencing with Section 36631), Chapter 1, Part 3 of Division 15, he shall assign such new product to that class under this article which includes the most nearly comparable product as determined by the director.

(Repealed and added by Stats. 1977, Ch. 1192.)



61937

Market milk, market skim milk, or market cream, utilized in bulk by handlers as condensed milk, condensed skim milk, evaporated skim milk, evaporated cream or clotted cream, or evaporated milk, shall be assigned by the director to the classification of ultimate usage of such market milk, market skim milk, or market cream.

(Repealed and added by Stats. 1977, Ch. 1192.)






ARTICLE 6 - Marketing Areas

61961

The director shall designate marketing areas which he deems necessary or advisable to effectuate the purposes of this chapter, and in which he finds the conditions affecting the production, handling, and sale of market milk, are reasonably uniform.

(Added by Stats. 1977, Ch. 1192.)



61962

The director may establish additional areas, or modify areas previously established, if he deems the establishment or modification of such areas necessary or advisble to effectuate the purposes of this chapter.

(Added by Stats. 1977, Ch. 1192.)



61963

If the director finds, after a public hearing in and for each particular marketing area under consideration for consolidation, that conditions of production and handling are reasonably uniform in two or more such marketing areas in which stabilization and marketing plans are in effect, he may consolidate the areas.

(Added by Stats. 1977, Ch. 1192.)






ARTICLE 7 - Formation and Adoption of Stabilization and Marketing Plans

61991

Except as otherwise provided in Section 61992, the director shall, prior to the formulation of a stabilization and marketing plan for market milk for any marketing area, conduct a public hearing in the area for the purpose of determining whether or not the formulation of a stabilization and marketing plan for market milk for such area is desired by producers whose major interest in the market milk business is in the production of market milk for the marketing area and that both:

(a) Represent not less than 65 percent of the total number of producers whose major interest in the market milk business is in the production of market milk for the marketing area.

(b) Produce not less than 65 percent of the total volume of the market milk produced for the marketing area by all such producers.

(Added by Stats. 1977, Ch. 1192.)



61992

A hearing need not, however, be held if a petition requesting a stabilization and marketing plan is presented to the director by the producers whose major interest in the market milk business is in the production of market milk for the marketing area, and that both:

(a) Represent not less than 65 percent of the total number of producers whose major interest in the market milk business is in the production of market milk for the marketing area.

(b) Produce not less than 65 percent of the total volume of the market milk produced for the marketing area by all such producers.

(Added by Stats. 1977, Ch. 1192.)



61993

If the director finds that a stablization and marketing plan is necessary to accomplish the purposes of this chapter, he shall formulate a stabilization and marketing plan for market milk for such area and issue a notice of public hearing upon the plan which is formulated to all producers and handlers of record with the department that may be subject to the provisions of such plan.

(Added by Stats. 1977, Ch. 1192.)



61994

The notice of the hearing may be effected by mail, or by publication pursuant to Section 6062 of the Government Code in the area which is designated. It shall specify the time and place of such hearing, which shall not be prior to 15 days from the mailing, or from the final publication of such notice. If no daily newspaper of general circulation is published in the area which is designated, publication pursuant to Section 6066 of the Government Code shall be considered proper publication of notice.

(Added by Stats. 1977, Ch. 1192.)



61995

At the hearing, interested parties shall be heard and records kept of the proceedings of such hearing for determination by the director whether the plan proposed will accomplish the purposes of this chapter.

(Added by Stats. 1977, Ch. 1192.)



61996

If, after the public hearing, the director determines that the proposed plan will tend to accomplish the purposes of this chapter within the standards which are prescribed in it, he or she shall issue an order to all producers and handlers of record with the department and subject to the provisions of the plan, declaring the plan in effect within 62 days from the date of the hearing. The director shall announce any order under this section at least 10 calendar days prior to the effective date of the plan.

(Amended by Stats. 1983, Ch. 261, Sec. 2.)



61997

A handler that is subject to the provisions of any stabilization and marketing plan shall not purchase milk from any producer that does not comply with this chapter and such plan.

(Added by Stats. 1977, Ch. 1192.)



61998

No stabilization or marketing plan shall contain provisions the purposes of which are to establish limitations upon the production of market milk.

(Added by Stats. 1977, Ch. 1192.)






ARTICLE 8 - Amendment and Termination of Stabilization and Marketing Plans

62031

The director may amend or terminate any stabilization and marketing plan, after notice and public hearing as prescribed in Article 7 (commencing with Section 61991), if he or she finds that the plan is no longer in conformity with the standards which are prescribed in, or will not tend to effectuate the purposes of, this chapter. Any order under this article amending or terminating any stabilization and marketing plan shall be subject to Section 61996.

(Amended by Stats. 1983, Ch. 101, Sec. 56.)



62032

A hearing on the amendment or termination of a stabilization and marketing plan may be held upon the motion of the director and shall be held upon receipt of a petition which is signed by producers, or by the board of directors of any nonprofit agricultural cooperative marketing association which is authorized by its members to so petition. Such petition shall represent not less than 55 percent of the total number of all producers and not less than 55 percent of the total production of all producers that are eligible to petition the director for the formulation of such a plan.

(Added by Stats. 1977, Ch. 1192.)






ARTICLE 9 - Establishment of Minimum Prices and Provisions of Stabilization and Marketing Plans

62061

Each stabilization and marketing plan shall contain provisions for prohibiting producers and handlers from engaging in the unlawful trade practices applicable to them that are set forth in Article 10 (commencing with Section 62091) of this chapter.

(Added by Stats. 1977, Ch. 1192.)



62062

Each stabilization and marketing plan shall contain provisions whereby the director establishes minimum prices to be paid by handlers to producers for market milk in the various classes. The director shall establish the prices by designating them in the plan, or by adopting methods or formulas in the plan whereby the prices can be determined, or any combination of the foregoing. If the director directly designates prices in the plan, the prices shall be in reasonable and sound economic relationship with the national value of manufactured milk products. If the director adopts methods or formulas in the plan for designation of prices, the methods or formulas shall be reasonably calculated to result in prices that are in a reasonable and sound economic relationship with the national value of manufactured milk products.

In establishing the prices, the director shall take into consideration any relevant economic factors, including, but not limited to, the following:

(a) The reasonableness and economic soundness of market milk prices for all classes, giving consideration to the combined income from those class prices, in relation to the cost of producing and marketing market milk for all purposes, including manufacturing purposes. In determining the costs, the director shall consider the cost of management and a reasonable return on necessary capital investment.

(b) That prices established pursuant to this section shall insure an adequate and continuous supply, in relation to demand, of pure, fresh, wholesome market milk for all purposes, including manufacturing purposes, at prices to consumers which, when considered with relevant economic criteria, are fair and reasonable.

(c) That prices, including the prices of components of milk, established by the director for the various classes of market milk bear a reasonable and sound economic relationship to each other.

In establishing the prices, the director shall also take into consideration all the purposes, policies, and standards contained in Sections 61801, 61802, 61805, 61806, 61807, 62076, and 62077.

(Amended by Stats. 1993, Ch. 1112, Sec. 2. Effective January 1, 1994.)



62062.1

Any designation of a class 1 price by any method or formula that is used to develop class 1 prices paid to producers in the various marketing areas, shall provide, on a calendar year basis, a statewide weighted average minimum price level for a hundred weight of milk testing 3.5 fat and 8.7 solids not fat that is in reasonable relationship with minimum class 1 milk prices paid to producers in contiguous states. If the statewide weighted average class 1 prices paid to producers are not in a reasonable relationship with the class 1 prices paid to producers in contiguous states, the secretary shall immediately hold a hearing to consider adjustments to the class 1 prices.

(Added by Stats. 1994, Ch. 601, Sec. 1. Effective January 1, 1995.)



62062.5

The minimum prices otherwise established pursuant to this chapter shall be increased by any security charges that are imposed pursuant to Chapter 2.5 (commencing with Section 62500).

(Added by Stats. 1987, Ch. 156, Sec. 24. Effective July 10, 1987.)



62063

Subject to the provisions of Sections 62074 and 62075, each stabilization and marketing plan shall contain provisions whereby the director shall provide methods for the establishment of minimum prices for market milk received within a marketing area regardless of whether the milk is subsequently sold or distributed within or without the marketing area within the jurisdiction of this state, and may contain the provisions whether or not the market milk is subsequently sold or distributed outside the jurisdiction of this state.

(Amended by Stats. 1983, Ch. 383, Sec. 4. Effective July 26, 1983.)



62064

Each stabilization and marketing plan shall provide all of the following:

(a) For the establishment of prices for market milk, whether or not such market milk is subsequently sold or distributed in another marketing area within this state where a stabilization and marketing plan is in effect.

(b) That, if area of usage pricing is in effect, producers shall be paid not less than the minimum prices established for the marketing area wherein such market milk is ultimately sold or distributed.

(c) That, if area of usage pricing is in effect and such market milk is subsequently sold or distributed in any place within the jurisdiction of this state where no stabilization and marketing plan is in effect, such market milk shall be paid by the handler to the producer at not less than the average of prices which are paid by handlers, whose plants are located within such area, to producers for market milk. If, however, no plants are located within such area, the price which shall be paid by the handler to the producer shall not be less than the average of prices which are paid by handlers to producers for market milk, at the plants in the nearest marketing areas adjacent to the area where such market milk is sold or distributed, as established by the stabilization and marketing plans in effect in such adjacent marketing areas.

(Added by Stats. 1977, Ch. 1192.)



62065

No amendment of this article terminates or invalidates any provision of any stabilization and marketing plan which has been established by the director prior to the effective date of such amendment. Each such plan shall, however, be brought into conformity with such amendment at the earliest practicable date after the effective date of such amendment.

(Added by Stats. 1977, Ch. 1192.)



62066

Notwithstanding any other provision of this code to the contrary, the director, in establishing minimum prices to be paid by handlers to producers, for market milk in any marketing area, may establish, as the applicable minimum prices, those prices applicable within the marketing area of ultimate usage of such market milk, those prices applicable within the marketing area where the plant of first receipt of such market milk is located, those prices applicable in the marketing area where the producers place of production is located, or any of the above or any combination of the above.

(Added by Stats. 1977, Ch. 1192.)



62067

Each stabilization and marketing plan may contain provisions which require handlers to report to each producer from whom market milk is secured all of the following:

(a) The volume of market milk received from such producer in pounds of milk.

(b) The milk fat, solids-not-fat, or other component tests of such milk.

(c) The amount of market milk in pounds of milk fat, solids-not-fat or other components paid for in the several classes or pools.

(d) The prices paid for the various classes for each month.

(Added by Stats. 1977, Ch. 1192.)



62068

Each stabilization and marketing plan may contain provisions which authorize any handler that purchases market milk under contract from any producer to pool such market milk for producer payment purposes in accordance with such contracts, irrespective of whether such market milk is actually and physically received at the same milk products plant or diverted, in accordance with such plan. Such provisions may do any of the following:

(a) Provide that market milk that is received from producers by milk products plants under the same ownership, may be pooled for purposes of payment to producers.

(b) Provide that if a handler pools market milk, as provided in subdivision (a), the handler shall allocate, among all producers that participate in the class 1 usage, transportation savings which are applicable to market milk, not actually transported between the plant of first receipt and one or more other plants subject to the pool, and used for class 1, and may pay to producers shipping market milk directly to a plant subject to the pool a price for usage of such market milk for class 1, which price represents the average of minimum producer prices payable by that particular plant for such class 1 usage.

(Added by Stats. 1977, Ch. 1192.)



62069

The director may establish minimum prices to be paid by handlers to producer-handlers for milk not used by the purchasing handler as class 1 milk. These provisions may provide that the milk, if used in classes other than class 1 by the purchasing handler, may be paid for at the minimum prices established by the director for this other usage but which shall not be less than the prices as found by the director to be paid by manufacturing milk plants in, or adjacent to, the area that use milk for similar purposes. The prices shall remain in effect only for the period during which, as determined by the director, there is a surplus of producer-handler milk.

(Amended by Stats. 2006, Ch. 538, Sec. 208. Effective January 1, 2007.)



62070

Each stabilization and marketing plan may further provide for maximum charges for plant processing and transportation service on the market milk or market milk components which are transported to the area where sold. The stabilization and marketing plan may enumerate the applicable maximum charges, and may establish individual charges for each function enumerated. In establishing any such maximum charges for such transportation services, the director shall base such maximum charges upon the rates which are charged for actual or reasonably similar services by highway carriers, as the term “highway carriers” is defined in Secton 3511 of the Public Utilities Code.

(Added by Stats. 1977, Ch. 1192.)



62071

Each stabilization and marketing plan may provide for minimum charges for the various services performed or rendered by a nonprofit cooperative association in respect to class 1 market milk sold or delivered to another handler. Handler services include component testing for payment purposes, quality control, producer payroll, weighing and sampling of bulk market milk. Each stablization and marketing plan may also include, but not be limited to, minimum charges for the handling of intermittent or irregular deliveries of market milk and plant standby services. The stabilization and marketing plan may enumerate applicable minimum charges and establish individual charges for each service enumerated or, in the alternative, the director may establish one or more minimum charges covering one or more of the separate handler services.

(Added by Stats. 1977, Ch. 1192.)



62072

In establishing minimum handler service charges under Section 62071, the director shall take into consideration all relevant factors, including, but not limited to, the following:

(a) The reasonably necessary costs of providing such services, including overhead, as determined by impartial cost surveys, examination of books and records, or both, of such portions of those handlers within the marketing area as are reasonably determined by the director to be sufficiently representative to indicate such costs of all reasonably efficient handlers within such marketing area.

(b) The relationship of the establishment of such minimum charges to the achievement and maintenance of the orderly marketing of market milk and to the effectuation of the purposes of this chapter.

(Added by Stats. 1977, Ch. 1192.)



62073

If any contract between a handler and a producer for the purchase of any market milk provides that the charges for the hauling of it shall be paid, in whole or in part, by the producer, and such hauling is done by the handler either directly or through an agent or by any person that contracts with, or is designated by, such handler for such hauling, the director may, and upon the written request of the producer or the written request of any association representing the producer shall, investigate the rates, terms, and conditions which are involved in such hauling in order to determine whether such rates, terms and conditions are in compliance with Section 62070.

If the director determines that such rates, terms, and conditions are not in compliance with Section 62070, he shall determine, within the standards which are prescribed in Section 62070, the maximum charges on account of such hauling that will comply with Section 62070 with respect to such purchase of market milk.

(Added by Stats. 1977, Ch. 1192.)



62074

If the director establishes a stabilization and marketing plan for market milk, the director shall establish minimum prices to be paid by handlers for market cream, market skim milk, or milk fat, or market skim milk components of such market milk.

(Added by Stats. 1977, Ch. 1192.)



62074.5

A stabilization and marketing plan may contain provisions necessary to encourage the availability of market milk for those usages for which class 1 and class 2 milk is mandatory.

(Added by Stats. 1985, Ch. 343, Sec. 1.)



62075

The director shall establish the minimum prices to be paid by handlers to producers for class I usage of market milk upon a milk fat, solids-not-fat or the subcomponents thereof, and fluid carrier basis. In establishing the minimum prices for classes of market milk other than class I, separate prices may be established for any one or more of the following:

(a) The milk fat contained in such milk.

(b) The solids-not-fat or subcomponents thereof contained in such milk.

(c) The fluid contained in such milk.

(d) Any combination of the milk fat, the solids-not-fat or subcomponents thereof, or the fluid contained in such milk.

(Added by Stats. 1977, Ch. 1192.)



62076

In establishing prices to be paid by handlers to producers for class 2, class 3, class 4a, or class 4b market milk, the director shall take into consideration any relevant economic factors, including, but not limited to, the following:

(a) The relative market value of the various products yielded from such market milk.

(b) The market price of other milk which may be used for the same purposes that are set forth in such respective classes.

(c) The value of milk used for manufacturing purposes giving consideration to any relevant factors including, but not limited to, product prices, product yields, and manufacturing costs of class 4a or class 4b.

(Amended by Stats. 1982, Ch. 132, Sec. 38. Effective March 25, 1982. Operative July 23, 1982, by Sec. 40 of Ch. 132.)



62077

A handler shall not pay any producer less than the applicable price established for the usage to which the market milk, purchased from him is applied pursuant to accounting procedures established by the director. If the market milk is not applied to any purpose set forth in Article 5 (commencing with Section 61931), then a handler shall not pay any producer less than the lower of the prices established under the applicable stabilization and marketing plan for class 4a and class 4b usage.

(Amended by Stats. 1982, Ch. 132, Sec. 39. Effective March 25, 1982. Operative July 23, 1982, by Sec. 40 of Ch. 132.)



62078

All handlers who receive market milk within this state shall be obligated to pay minimum producer prices established under this chapter regardless of the area of origin of such milk, whether inside or outside the jurisdiction of the State of California.

(Added by Stats. 1977, Ch. 1192.)



62079

Whenever a pooling plan is in effect as provided in Chapter 3 (commencing with Section 62700) and Chapter 3.5 (commencing with Section 62750) of this part, all market milk received by pool handlers shall be obligated to the pool at the applicable minimum price established in the Stabilization and Marketing Plans based on the classified usage of that milk. Handlers may pay producers for restricted use market milk at prices that are less than the amount credited to those handlers for restricted use market milk by the pooling plan.

(Added by Stats. 1996, Ch. 759, Sec. 23. Effective January 1, 1997.)






ARTICLE 10 - Unlawful Trade Practices

62091

The unlawful trade practices described in this article apply to every handler whether or not a stabilization and marketing plan is in effect in the area in which the handler is licensed or carries on his business. This article applies to transactions conducted, either directly or indirectly, between producers and handlers.

(Added by Stats. 1977, Ch. 1192.)



62092

The payment, allowance, or acceptance of any secret rebate, secret refund, or unearned discount by any person, whether in the form of money or otherwise, is an unlawful trade practice.

(Added by Stats. 1977, Ch. 1192.)



62093

The giving of any milk, cream, dairy product, service, or article of any kind, except to a bona fide charity, for the purpose of securing or retaining the market milk business of any customer is an unlawful trade practice.

(Added by Stats. 1977, Ch. 1192.)



62094

The payment, gift, or the offer or promise of any payment or gift, of money or other thing of value, directly or indirectly, or through any agent or other intermediary, to any person with the purpose or design of inducing such person to become or remain the wholesale customer of any handler is an unlawful trade practice.

(Added by Stats. 1977, Ch. 1192.)



62095

The payment, gift, or the offer or promise of any payment or gift, of money or other thing of value by any person, directly or indirectly or through any agent or other intermediary, to any handler or producer, or the acceptance by any handler or producer of the payment or gift or thing of value is an unlawful trade practice if it is for any of the following:

(a) For the purpose of inducing a handler or producer to enter into a new contract, or to renew, extend, or modify an existing contract, for the purchase of market milk by a handler from a producer.

(b) As a condition upon which a handler will enter into a new contract, or renew, extend, or modify an existing contract, for the purchase of market milk from a producer.

(c) For the purpose of enabling a handler to pay to a producer, or a producer to receive from a handler, less than the minimum class usage prices established by the director to be paid by handlers to producers for market milk.

(d) Nothing in this section prevents a handler from paying to a producer, or a producer from receiving from a handler, prices in excess of the minimum prices established by the director if these prices are paid to all producers supplying the handler under the same terms and conditions.

(Amended by Stats. 1987, Ch. 156, Sec. 25. Effective July 10, 1987.)



62095.1

The payment by a handler, either directly or indirectly, of less than the minimum producer price established under the applicable stabilization and marketing plan adopted pursuant to this chapter, is an unlawful trade practice. This section does not apply to sales of bulk milk between handlers.

(Amended by Stats. 2006, Ch. 505, Sec. 2. Effective January 1, 2007.)






ARTICLE 11 - Sales to the United States

62121

The director may require that each person that submits a bid for the sale to an agency of the United States government of market milk or any milk product which utilizes class 1 market milk shall file with the director, at the same time such bid is submitted, a complete copy of such bid and the following certification:

“The undersigned certifies that in sales by the undersigned to agencies of the United States Government, pursuant to the attached bid, for market milk or milk products utilizing class 1 market milk, as such class 1 market milk is defined in Chapter 2 (commencing with Section 61801), Part 3, Division 21 of the Food and Agricultural Code, the undersigned is complying with all California statutes and regulations pertaining to the establishment and enforcement by the Director of Food and Agriculture of minimum prices to be paid producers for such class 1 market milk.”

All bids and certifications filed pursuant to this section shall be confidential and shall not be divulged except when necessary for the proper determination of any court proceeding or hearing before the director.

(Repealed and added by Stats. 1977, Ch. 1192.)






ARTICLE 12 - Handlers’ Licenses

62141

The licenses provided for in this article are required for each handler. For the purposes of this article, each subsidiary milk plant or branch milk plant, whether under one ownership or not, shall be considered as an individual handler.

(Added by Stats. 1977, Ch. 1192.)



62142

For the purposes of this article, “handler” shall include any person defined as a handler under Section 61826 or any person defined as a distributor under Section 61306 that purchases or handles market milk or market cream for processing, manufacture, or sale.

(Added by Stats. 1977, Ch. 1192.)



62143

No person who qualifies as a handler under Section 62142 shall deal in market milk without first obtaining a license from the director. In addition, any person qualifying as a handler who purchases or handles market milk or market cream for processing or manufacture shall obtain a license for each milk plant owned or operated. The license provided for in this article is in addition to any license which is required by Division 15 (commencing with Section 32501), or by any law or ordinance of any county or municipality of this state.

Notwithstanding the provisions of Section 61832, “milk plant” as used in this article, means any place, structure, or building where a handler receives market milk and weighs, tests, standardizes, pasteurizes, homogenizes, separates, bottles or packages such milk. “Milk plant” does not include a place, structure, or building which is used for the purpose of receiving, weighing, or testing milk to be diverted or delivered to a licensed milk plant of the handler.

(Amended by Stats. 1982, Ch. 751, Sec. 30.)



62144

Applications for the license provided by this article shall be made on forms prescribed by the director, accompanied by a fee as prescribed in Section 62145, and state the name and address of the applicant and any details specifically related to the nature of the applicant’s business that the director may require. The applicant shall further satisfy the director of his or her character, responsibility, and good faith in seeking to carry on the business stated in the application.

(Amended by Stats. 1987, Ch. 534, Sec. 4.)



62145

One-half of the valid license renewals shall be issued for a period of 24 months beginning January 1, 1988. The application fee for renewal of the 24-month license shall be twenty-five dollars ($25).

The remaining valid license renewals shall be issued for a period of 12 months beginning January 1, 1988. The application fee for the renewal of the 12-month license shall be twelve dollars and fifty cents ($12.50).

Beginning January 1, 1989, all renewals of licenses shall be issued for a 24-month period and shall be twenty-five dollars ($25).

Except as otherwise provided, beginning January 1, 1988, every new license issued shall expire on the 31st day of December of the following year.

Application for a new license or a renewal license, together with the appropriate application fee, shall be made prior to the handling of market milk or the expiration date of the license held. If it is not so made, the applicant shall pay an additional twenty-five dollars ($25) before the license shall be issued.

(Repealed and added by Stats. 1987, Ch. 534, Sec. 6.)



62146

The director may refuse to grant or renew any license if he or she is satisfied that any applicant, or any person connected with the applicant, either directly or indirectly, has violated any of the following:

(a) This chapter or any stabilization and marketing plan or other regulation adopted under this chapter.

(b) Chapter 1 (commencing with Section 61301).

(c) Chapter 3 (commencing with Section 62700) or any pooling plan established thereunder.

(Amended by Stats. 1987, Ch. 156, Sec. 32. Effective July 10, 1987.)



62147

The director may also refuse to grant or renew any license to a handler if he is satisfied that the handler has failed to pay for any market milk delivered to him at the time and in the manner specified in the contract with the producer.

(Added by Stats. 1977, Ch. 1192.)



62148

The proceedings to determine whether or not the director shall refuse to grant or renew a license shall be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code, and the director shall have all of the powers granted in such chapter.

(Added by Stats. 1977, Ch. 1192.)



62149

The decision may include an order refusing to grant or renew the license applied for, or affixing other conditional and probationary orders that may be proper for the enforcement of any of the following:

(a) This chapter or any stabilization and marketing plan formulated pursuant to this chapter.

(b) Chapter 1 (commencing with Section 61301).

(c) Any regulation duly adopted by the director pursuant to Section 61891.

(d) Chapter 3 (commencing with Section 62700) or any pooling plan established thereunder.

(Amended by Stats. 1987, Ch. 156, Sec. 33. Effective July 10, 1987.)



62150

After any decision in favor of the issuance or renewal of a license which includes any conditional or probationary orders, if the person to whom the license is issued does not comply with any such orders, the director may suspend or revoke the license in accordance with the procedure provided in Sections 62151, 62152, 62153, 62154, and 62155.

(Added by Stats. 1977, Ch. 1192.)



62151

The director may revoke or suspend, as the case may require, any license which is issued pursuant to this chapter, if he or she is satisfied that any licensee or any person who is connected with the licensee has violated any of the following:

(a) This chapter or any stabilization and marketing plan which is formulated pursuant to this chapter.

(b) Any regulation which is adopted by the director pursuant to Section 61891.

(c) Chapter 1 (commencing with Section 61301).

(d) Chapter 3 (commencing with Section 62700) or any pooling plan adopted thereunder.

The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all the powers which are granted in that chapter.

(Amended by Stats. 1987, Ch. 156, Sec. 34. Effective July 10, 1987.)



62152

The director may also revoke or suspend any license of a handler if he is satisfied that the handler has not paid for any market milk delivered to him at the time and in the manner specified in the contract with the producer.

(Repealed and added by Stats. 1977, Ch. 1192.)



62153

The decision may include an order revoking or suspending the license held by the licensee, or affixing such other conditional and probationary orders as may be proper for the enforcement of this chapter or any provision of any stabilization and marketing plan formulated pursuant to the provisions of this chapter or of any regulation adopted by the director pursuant to Section 61891.

(Repealed and added by Stats. 1977, Ch. 1192.)



62154

After any decision, which includes any conditional or probationary orders, if the respondent does not comply with any such orders, the director may suspend or revoke the license in accordance with the procedure which is provided in this article.

(Repealed and added by Stats. 1977, Ch. 1192.)



62155

Whenever the director is satisfied, either by investigation or after a hearing, that a handler is unable to pay for any market milk purchased from any producer, and is further satisfied that to permit the handler to continue to purchase and receive any market milk from producers would be likely to cause serious and irreparable loss to producer-creditors and other producers, the director may thereupon and forthwith shorten the time for hearing that is provided for in Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code, and thereupon may issue an order to show cause why the license of such handler should not be forthwith suspended or revoked. The time of notice of the hearing shall not, however, be less than five days. At such hearing the handler that is proceeded against shall be ordered to show cause why the license should not be suspended or revoked, or continued under such conditions and provisions, if any, as the director may consider just and proper and for the protection of the best interests of the producer-creditors and producers from whom the handler has been and is receiving any market milk. Following such hearing, the decision of the director shall become effective at his discretion.

The hearing, in the case of such emergency, may be called upon written notice which is served personally or by mail on the handler that is involved. It may be held at the nearest office of the director or at such place as may be most convenient in the discretion of the director for the attendance of all of the parties that are involved.

(Repealed and added by Stats. 1977, Ch. 1192.)






ARTICLE 13 - Bonding and Payment for Market Milk

62181

The bonds provided for in this article are required for each handler and apply to all purchases of milk by that handler. A handler bonded under this article is not required to be separately bonded under Section 61405.

(Amended by Stats. 1987, Ch. 156, Sec. 36. Effective July 10, 1987.)



62182

(a) Every handler that operates only one plant within the state, before purchasing any market milk from a producer, shall execute and deliver to the secretary a surety bond, executed by the applicant as principal and by a surety company qualified and authorized to do business in this state as surety. The minimum amount of the bond shall be based upon the average daily quantity of market milk purchased by the handler during any calendar month during a calendar year.

The minimum amount of the bond shall be as follows:

(1) Five thousand dollars ($5,000) for any handler that purchases an average daily quantity of less than 1,000 gallons.

(2) Ten thousand dollars ($10,000) for any handler that purchases an average daily quantity of at least 1,000 gallons but less than 4,000 gallons.

(3) Fifteen thousand dollars ($15,000) for any handler that purchases an average daily quantity of at least 4,000 gallons but less than 8,000 gallons.

(4) Twenty thousand dollars ($20,000) for any handler that purchases an average daily quantity of 8,000 gallons or more.

(b) Every handler that operates more than one plant within the state, before purchasing any market milk from a producer, shall execute and deliver to the secretary a surety bond, executed by the applicant as principal and by a surety company qualified and authorized to do business in this state as surety. The bond shall be a single bond covering all plants within the state and shall be in an amount determined by multiplying twenty thousand dollars ($20,000) by the number of plants operated by the handler in the state.

(c) Any milk purchase agreement between a handler and a producer may provide for additional surety bonds, guarantees, or other forms of security in addition to the bonding requirements in this article.

(Amended by Stats. 2004, Ch. 70, Sec. 2. Effective January 1, 2005.)



62183

If any handler so increases his purchases of market milk during the license year that such purchases exceed the amount for which the handler is bonded, such handler shall forthwith post such additional bond as may be required to comply with this article.

(Repealed and added by Stats. 1977, Ch. 1192.)



62184

The bonds required by Sections 62182 and 62183 shall be upon a form approved by the director, and shall be conditioned upon the payment in the manner that is required by this chapter, of all amounts due to producers for market milk purchased by such licensee or applicant during the license year. It shall be to the state in favor of every producer of market milk.

(Repealed and added by Stats. 1977, Ch. 1192.)



62185

If a handler fails to pay any producer or producers for market milk in the manner that is required by this chapter, the director shall proceed forthwith to ascertain the names and addresses of all the producers that the handler has failed to pay, together with the amounts due and owing to them and each of them by such handler, and shall request all such producers to file a verified statement of their respective claims with the director. The producer need only verify that he is owed an amount by the handler. The actual amount in such case may be ascertained by the director.

(Repealed and added by Stats. 1977, Ch. 1192.)



62186

After determining the claims of such producers, the director shall bring an action on the bond on behalf of such producers.

Any producer not satisfied with the amount of such producer’s claim as determined by the director, or with the ratio such producer’s claim bears to all claims against the bond as determined by the director, may intervene in such an action so that the correct amount of his claim and the ratio it bears to all the claims may be adjudicated.

(Repealed and added by Stats. 1977, Ch. 1192.)



62186.1

(a) The director may bring an action against a surety bond company if the company fails to do any of the following:

(1) Acknowledge promptly and act reasonably upon receiving a bond demand from the director.

(2) Promptly investigate and process claims.

(3) Make fair and equitable settlement of claims.

(4) Pay the bond amount to the director.

(b) The authority provided in subdivision (a) is in addition to the authority provided for in subdivision (h) of Section 790.03 of the Insurance Code.

(c) In addition to the bond proceeds, the surety bond company may be ordered to pay interest at the prevailing prime rate on the amounts owed from the date the claim was filed, all the department’s court costs, and reasonable attorney’s fees.

(Amended by Stats. 1987, Ch. 1074, Sec. 15. Effective September 24, 1987.)



62187

If a handler fails to pay any producer in the manner that is required by this chapter, the director may require the filing of a new or additional bond in an amount determined by the director that will be sufficient to satisfy claims for the payment of producers thereafter supplying market milk to the handler. The failure of a handler to have filed a new bond within 10 days after notice from the director constitutes grounds for the revocation or suspension of the license of the handler.

(Amended by Stats. 1987, Ch. 156, Sec. 39. Effective July 10, 1987.)



62188

If recovery upon the bond is not sufficient to pay all of the claims as finally determined and adjudged by the court, any such amount recovered shall be divided pro rata among the producer-creditors.

(Repealed and added by Stats. 1977, Ch. 1192.)



62189

The failure of any handler that purchases market milk from producers to execute and deliver the bond as provided and required in this article is a violation of this chapter. The failure of any such handler to post any additional bond as may be required to comply with any provision of this chapter is also a violation of this chapter.

(Added by Stats. 1977, Ch. 1192.)



62190

Payments by a handler to a producer, for the purposes of any action on a handler’s bond or bonds for any year or years, shall be credited first to interest and then to principal due, owing, and unpaid. Amounts to be applied to principal shall be applied first to the amount due for the most recent deliveries and then successively, in descending order, to the amounts due to the next most recent deliveries.

(Added by Stats. 1977, Ch. 1192.)



62191

(a) Except as otherwise provided in Section 62193 or 62194, the purchase of any market milk in excess of 1,000 gallons monthly from any producer is an unlawful trade practice unless a written contract, which complies with all of the requirements which are prescribed by this section, has been entered into with the producer.

(b) The contract shall include all of the following:

(1) The amount of market milk which is to be purchased for any period.

(2) The minimum quantity of the market milk which is to be paid for as class 1, if any is to be purchased for this purpose. The quantity shall be stated in pounds of market milk, pounds of market milk fat, or gallons of market milk, unless the price which is to be paid for the class 1 market milk is established separately for the market milk fat and market skim milk, in which case the quantity may, in the alternative, be stated in both pounds of market milk fat and pounds of market skim milk separately. The minimum quantity of market milk to be paid for as class 1 shall not be less than 70 percent of the total quantity provided in the contract to be purchased at a milk products plant, and not less than 60 percent of the total quantity of market milk fat, or the total quantity of market skim milk components, but not necessarily both, provided in the contract to be purchased at a country plant, as defined by the director in stabilization and marketing plans.

(3) The price to be paid for all market milk received.

(4) The date and method of payment for the market milk. Payment shall be made for the amount of the market milk delivered during the first 15 days of any calendar month not later than the first day of the next following month and for the amount delivered during the remainder of the month not later than the 15th day of the next following month unless the milk is subject to a pooling plan as authorized in Chapter 3 (commencing with Section 62700) and the pooling plan provides for different dates and methods of payment, in which case the date and method of payment for the milk shall be as provided for in the pooling plan.

(5) The charges for transportation if hauled by the handler.

(6) A provision that market milk received within the total quantity provided by the contract to be purchased for any period shall not be paid for at less than the minimum price for market milk used for class 2.

(c) The contract may contain other provisions that are not in conflict with this chapter. A signed copy of the contract shall be filed by the producer with the director within five days from the date of its execution.

(d) Paragraphs (2) and (6) of subdivision (b) shall not be applicable if an equalization pool, as provided pursuant to Chapter 3 (commencing with Section 62700), is in effect for the area in which the purchase of the market milk occurs.

(Amended by Stats. 1991, Ch. 1101, Sec. 4.)



62192

The production of market milk in excess of amounts provided to be purchased under contracts executed pursuant to Section 62191 shall be voluntary on the part of the producer and shall not be a condition, oral or written, of execution or renewal of any of those contracts.

(Added by Stats. 1987, Ch. 156, Sec. 41. Effective July 10, 1987.)



62193

Section 62191 does not apply to the purchase of market milk which is necessary to meet an unanticipated increase in demand or an unanticipated shortage in the supply of a handler if both of the following occur:

(a) The quantity of market milk purchased from any one producer does not exceed 5,000 gallons in any one month. However, if the producer is a cooperative association acting as a producer, the total quantity purchased shall not exceed 30,000 gallons per month.

(b) A complete record of all of these purchases is kept by the handler, and the price paid for the milk by the handler is not less than the price which is established in the applicable stabilization and marketing plan for the usage to which the milk is applied. For a single transaction between a producer and handler, payment shall be made for the amount of milk delivered during the first 15 days of any calendar month not later than the first day of the next following month and payment shall be made for the amount of milk delivered during the remainder of the month not later than the 15th day of the next following month, unless the milk is subject to a pooling plan as authorized in Chapter 3 (commencing with Section 62700) and the pooling plan provides for different dates and methods of payment, in which case the date and method of payment for the milk shall be as provided for in the pooling plan.

(Amended by Stats. 1991, Ch. 1101, Sec. 5.)



62194

Section 62191 does not apply to market milk purchased under cash-on-delivery terms.

(Added by Stats. 1987, Ch. 156, Sec. 43. Effective July 10, 1987.)



62195

The payment by a handler to any producer, including any nonprofit cooperative association acting as a producer, or the receipt from a handler by a producer, including any nonprofit cooperative association acting as a producer, of a lesser price for any market milk distributed to any person, including any agency of federal, state, or local government, for less than the minimum prices established by the director to be paid by handlers to producers for market milk for the marketing area is an unlawful trade practice.

(Amended by Stats. 1987, Ch. 1074, Sec. 18. Effective September 24, 1987.)



62196

The failure of any handler to pay for market milk delivered to him or her at the time and in the manner specified in the contract with the producer is an unlawful trade practice, except as provided for in Section 62079.

(Amended by Stats. 1996, Ch. 759, Sec. 24. Effective January 1, 1997.)



62197

This article applies regardless of the form in which market milk is received by the handler and regardless of the area of origin of the market milk.

(Added by Stats. 1987, Ch. 156, Sec. 46. Effective July 10, 1987.)



62198

Any contract between a producer and handler is voidable by the producer for a 45-day period following the occurrence of either of the following events:

(a) The handler has failed to pay the producer the full price specified in the contract or has failed to comply with the terms specified in paragraph (4) of subdivision (b) of Section 62191, and the failure has not been corrected by the handler within one business day after notification by the producer or director. The 45-day period shall commence on the day after the payment was due.

(b) The handler has failed on three separate occasions within a 12-month period to pay the producer the full price specified in the contract or has failed to comply with the terms specified in paragraph (4) of subdivision (b) of Section 62191. The 45-day period shall commence on the day after the third occurrence.

(Amended by Stats. 1987, Ch. 1074, Sec. 19. Effective September 24, 1987.)



62199

If a notice has been issued by the director that the future deliveries to the handler will not be covered under the Milk Producers Security Trust Fund created pursuant to Chapter 2.5 (commencing with Section 62500), all contracts between producers and the handler are voidable by the producers. Producers shall have the option to void their contracts for a 45-day period from the date the notice is issued or until the date the director establishes for reinstatement of the handler’s eligibility under the trust fund, whichever is later.

(Amended by Stats. 1987, Ch. 1074, Sec. 20. Effective September 24, 1987.)



62200

(a) Handlers shall pay producers either by check or cash. Handlers electing to pay producers by cash shall, in all cases, obtain a dated, signed receipt from each producer. The receipts shall be made a part of the permanent records of the handler. Handlers paying by check shall issue checks which are reduceable to cash by the producer in no more than one business day.

(b) The giving of a promissory note is not payment within the meaning of this chapter.

(Amended by Stats. 1987, Ch. 1074, Sec. 21. Effective September 24, 1987.)



62201

(a) If a handler does not pay for market milk delivered to him or her at the time and in the manner specified in the contract, the handler shall pay the producer interest on the unpaid amount from the time the payment was due until paid at the rate of 12 percent per annum. This interest is in addition to any other penalties provided in this chapter.

(b) If there is no contract for the delivery of milk to the handler or the delivery was made as a single transaction between the producer or handler, the handler shall pay the department interest on the unpaid amount from the time the payment was due until paid at the interest rate specified in subdivision (a). The interest is in addition to any other penalties provided in this chapter.

(Amended by Stats. 1991, Ch. 1101, Sec. 6.)



62202

If a handler fails to pay for market milk delivered to him or her at the time and in the manner specified in this chapter, the director may assess a penalty for each payment date that producers were not fully paid. Any penalty assessed shall be a minimum of one hundred dollars ($100) for each payment date. If the amount not properly paid is in excess of forty thousand dollars ($40,000), the penalty assessed will be five thousand dollars ($5,000) or one-fourth of 1 percent of the amount not properly paid for, whichever is less.

(Amended by Stats. 1987, Ch. 1074, Sec. 23. Effective September 24, 1987.)






ARTICLE 14 - Administrative Fees

62211

Every handler subject to the provisions of any stabilization and marketing plan, including a producer-handler, shall deduct as an assessment from payments made to producers for market milk, including the handler’s own production, the sum of one and six-tenths cents ($0.016) per hundredweight of market milk.

The amount of the assessments so deducted shall be paid to the director on or before the 45th day following the last day of the month during which such market milk was received.

Every handler subject to the provisions of any stabilization and marketing plan that purchases or handles market milk from producers, including the handler’s own production, if any, shall pay a fee of eight-tenths of one cent ($0.008) per hundredweight of market milk.

The amount of such fee shall be paid to the director on or before the 45th day following the last day of the month in which such market milk was received.

(Repealed and added by Stats. 1977, Ch. 1192.)



62212

The director may fix the rates of assessments or fees required by Section 62211 at lesser amounts, and may adjust the rates of assessments or fees from time to time, whenever he or she finds that the cost of administering the provisions of this chapter, including any allocation of funds made pursuant to Section 38986, can be defrayed from revenues derived from the lower rates. However, the rate of assessments deducted from payments to producers for market milk, including the handler’s own production, and the rate of fees paid by handlers shall, at all times, be in the ratio of 2 to 1, except that this ratio need not be achieved during a six-month period following the transfer of any fund surplus pursuant to Section 62574.

(Amended by Stats. 1990, Ch. 499, Sec. 1.)



62213

Any assessment or fee or either of them payable pursuant to any provision of this article is a debt of the person by whom such assessment or fee or either of them is payable and shall be due and payable to the director upon the date set forth in Section 62211. If such person does not pay such assessment or fee or either of them upon the required date, the director may file a complaint against such person in a state court of competent jurisdiction for the collection of such assessment or fee or either of them.

If any such person does not pay to the director the assessments or fees or either of them provided for in this article, on or before the date specified in Section 62211, the director may add to such unpaid assessments or fees or either of them an amount not exceeding 10 percent of such unpaid assessment or fees or either of them to defray the cost of enforcing the collection of such unpaid assessments or fees or either of them.

(Repealed and added by Stats. 1977, Ch. 1192.)






ARTICLE 15 - Reports and Statistics

62241

All handlers shall make and file with the director at least once each month such reports as the director may require to enable him to enforce the provisions of this chapter.

(Repealed and added by Stats. 1977, Ch. 1192.)



62241.5

Within 60 days of the effective date of this section, each market milk handler shall provide the director with a list of the name, address, and date of every current contract between the handler and market milk producer. Monthly thereafter, the handler shall report to the director the same information on all terminated, new, and amended contracts which has not been previously reported. The director may assess a one hundred dollar ($100) penalty against any market milk handler who fails to file the required report for each report not filed.

(Amended by Stats. 1987, Ch. 1074, Sec. 24. Effective September 24, 1987.)



62242

Every handler that purchases market milk shall make and keep for three years a correct record which shows in detail all of the following with reference to the handling, sale, or storage of the market milk:

(a) The name and address of the seller.

(b) The date the market milk was received.

(c) The amount of market milk received.

(d) The official tests of the market milk purchased.

(e) The usage of the market milk.

(f) Evidence of payment for the market milk purchased.

(g)  Other records that the director may require.

(Amended by Stats. 1987, Ch. 156, Sec. 53. Effective July 10, 1987.)



62243

Any record or report made to the director pursuant to this article, or any contract required to be filed under this chapter, is confidential and shall not be divulged, except if necessary for the proper determination of any court proceedings or hearing before the director.

(Amended by Stats. 1987, Ch. 156, Sec. 54. Effective July 10, 1987.)






ARTICLE 17 - Local and Regional Producer Advisory Boards

62301

Except as otherwise provided in Section 62303, the director may, if he deems such board necessary or advisable, appoint:

(a) A local advisory board for any marketing area established as prescribed in this chapter to assist and advise him in matters which pertain to the production and marketing of market milk or to the operation of a stabilization and marketing plan.

(b) A regional advisory board, if he deems such board necessary or advisable to represent several marketing areas adjacent to each other and wherein production conditions and costs are reasonably uniform.

(Repealed and added by Stats. 1977, Ch. 1192.)



62302

Except as otherwise provided in Section 62303, the director shall appoint:

(a) A local advisory board, if a majority of the producers individually, or through any nonprofit agricultural cooperative marketing association which is authorized by its members to so petition, request the establishment of such board.

(b) A regional advisory board, if in each marketing area which is involved a majority of producers that supply such marketing areas individually, or through any nonprofit agricultural cooperative marketing association which is authorized by its members to so petition, requests that such a board be established.

(Repealed and added by Stats. 1977, Ch. 1192.)



62303

The director shall not establish any local or regional advisory board pursuant to this article if he finds that the assessments or fees which are collected pursuant to Article 14 (commencing with Section 62211) of this chapter from the marketing area are insufficient to cover the costs of such local or regional advisory board.

No regional advisory board shall be set up to include any marketing area which on September 7, 1955, was operating under a local advisory board, unless by petition as provided for in this article or through public hearing, producers of such marketing area request that they be represented by a regional advisory board.

(Repealed and added by Stats. 1977, Ch. 1192.)



62304

If the director receives a qualified petition for a local advisory board, he may investigate the possibility of establishing a regional advisory board covering the marketing area from which the petition was received and the adjacent marketing areas, by holding one or more public hearings for the purpose of establishing whether or not a majority of producers supplying the marketing areas proposed to be included in such region desire such regional advisory board.

(Repealed and added by Stats. 1977, Ch. 1192.)



62305

A local advisory board established pursuant to this article shall consist of seven members who shall be producers that supply market milk to the particular marketing area. A regional advisory board may consist of any number of members who are producers that supply market milk to any of the marketing areas in the region, but shall consist of not less than one member from each such marketing area in the region. The director may appoint one additional member on each such board who shall be a public member.

Upon the director’s request, each board shall submit to the director the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the director as a public member of the board. The director may appoint one of the nominees as the public member on the board. If all nominees are unsatisfactory to the director, the board shall continue to submit lists of nominees until the director has made a selection. Any vacancy in the office of the public member of the board shall be filled by appointment by the director from the nominee or nominees similarly qualified submitted by the board. The public member of each board shall represent the interests of the general public in all matters coming before the board and shall have the same voting and other rights and immunities as other members of the board.

(Amended by Stats. 1978, Ch. 188.)



62306

The term of office of each member of a regional advisory board or a local advisory board shall be two years.

(Repealed and added by Stats. 1977, Ch. 1192.)



62307

The director may remove any member from a local or a regional advisory board if he finds, after a hearing, that such member is guilty of nonfeasance or malfeasance in office.

(Repealed and added by Stats. 1977, Ch. 1192.)



62308

The director may appoint a member to fill any vacancy on a local or a regional advisory board.

(Repealed and added by Stats. 1977, Ch. 1192.)



62309

Each regional advisory board and each local advisory board may meet in regular session each month, and each member shall be allowed twenty dollars ($20) per diem and mileage at the rate of fifteen cents ($0.15) per mile for attending such regular meetings, and any other meeting or conference which is called or authorized by the director within or outside of the boundaries of this state.

(Repealed and added by Stats. 1977, Ch. 1192.)



62310

Any regional or local advisory board may, with the previous approval of the director, employ such personnel as may be necessary in the performance of its duties and shall adopt regulations for its conduct. Each such board shall submit a budget of its expenses to the director for his approval.

The funds to be used for the maintenance of each such board shall be paid from the proceeds of assessments and licenses which are paid to the director under the plan of any area which is represented upon verified claims that are presented by the board to the director. A regional or local advisory board shall not incur any expenses except those for per diem and mileage, unless the expenses are approved by the director.

(Repealed and added by Stats. 1977, Ch. 1192.)



62311

Regional and local advisory boards shall review with the director the methods which are to be used in determining producer costs, and aid the director in the selection of the level of production which is necessary to meet the requirements of Section 62062 with respect to producer price minimums.

(Repealed and added by Stats. 1977, Ch. 1192.)



62312

For purposes of developing uniformity of administration as between marketing areas in which producer advisory boards have been appointed, the director shall call together representatives of regional and local advisory boards from time to time to advise him as to the relationships in producer costs among the marketing areas, and may designate such representatives as the statewide committee of producer advisory boards.

(Repealed and added by Stats. 1977, Ch. 1192.)



62313

It is hereby declared, as a matter of legislative determination, that producers of market milk appointed to the regional advisory boards pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such advisory boards, the particular industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Repealed and added by Stats. 1977, Ch. 1192.)






ARTICLE 18 - Actions and Penalties

62401

The violation of any provision of this chapter, or of any provision of any stabilization and marketing plan, or of any regulation adopted under this chapter, is a misdemeanor which is punishable by a fine of not less than one hundred dollars ($100) and not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding six months, or by both such fine and imprisonment. The amount of penalty which is assessed pursuant to this section on each count of violation shall be based upon the nature of the violation and the seriousness of the effect of such violation upon effectuation of the purposes and provisions of this chapter.

(Added by Stats. 1977, Ch. 1192.)



62402

Any person who violates this chapter, any provision of any stabilization and marketing plan, or any regulation adopted under this chapter, is liable civilly in an amount not less than one hundred dollars ($100) and not to exceed one thousand dollars ($1,000) for each and every violation. That penalty is to be recovered by the director in any court of competent jurisdiction. The amount of penalty which is assessed pursuant to this section on each count of violation shall be based upon the nature of the violation and the seriousness of the effect of the violation upon effectuation of the purposes and provisions of this chapter. The court may, in addition to the civil penalty, award reasonably incurred investigative and enforcement costs, and attorney’s fees, to the director. The court may also award attorney’s fees to any person successfully defending a civil action under this section. In any civil action initiated by the director under this section, the director shall join in the action, and assert civil penalties against, all parties participating in the commission of the unlawful practice. Any sum which is recovered under this section shall be deposited in the State Treasury to the credit of the Department of Food and Agriculture Fund.

(Amended by Stats. 1989, Ch. 522, Sec. 2.)



62403

The director may bring an action to enjoin the violation, or the threatened violation, of any provision of this chapter, any provision of any stabilization and marketing plan, or any regulation adopted under this chapter in the superior court in the county in which such violation occurs or is about to occur. There may be enjoined in one proceeding any number of defendants alleged to be violating the same provisions, orders, or regulations, although their properties, interests, residences, or places of business may be in several counties and the violations separate and distinct. Any proceeding which is brought pursuant to this section shall be governed in all other respects by the provisions of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure.

(Added by Stats. 1977, Ch. 1192.)









CHAPTER 2.5 - Milk Producers Security Trust Fund

ARTICLE 1 - Legislative Declaration

62500

The production and distribution of milk, and the components thereof, is hereby declared to be a business affected with a public interest. This chapter is enacted in the exercise of the police powers of this state for the purpose of protecting the health and welfare of the people of this state.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62501

It is hereby declared that the dairy industry is a paramount agricultural industry of the state, and the normal processes of producing and marketing milk are enterprises of vast economic importance to the state and of vital importance to the consuming public which should be safeguarded and protected in the public interest. The Legislature finds that the marketing of milk requires producers to receive prompt payment. It is the policy of this state to protect producers against loss of payment for bulk milk. The public interest requires the establishment of a system to provide payment security for producers.

(Amended by Stats. 1987, Ch. 1074, Sec. 25. Effective September 24, 1987.)



62502

It is recognized by the Legislature that the powers conferred upon the director by Chapter 1 (commencing with Section 61301), Chapter 2 (commencing with Section 61801), and Chapter 3 (commencing with Section 62700) are inadequate to enable the dairy industry to maintain satisfactory producer payment protection. Therefore, those powers must be supplemented by the powers conferred by this chapter upon the director to establish and administer a milk producers security trust fund.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62503

This chapter shall be liberally construed. If any article, section, subdivision, sentence, clause, or phrase of this chapter is for any reason held to be unconstitutional or invalid as applied to any person or as applied under certain circumstances, that decision shall not affect the validity of the remaining provisions of this chapter or the application of this chapter to any other person or under any other circumstances.

The Legislature hereby declares that it would have enacted each article, section, subdivision, sentence, clause, or phrase of this chapter regardless of the fact that one or more other articles, sections, subdivisions, sentences, clauses, or phrases are declared unconstitutional or invalid.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62504

Chapter 1 (commencing with Section 61301), Chapter 2 (commencing with Section 61801), and Chapter 3 (commencing with Section 62700) shall be liberally construed as being complementary of, and supplemental to, this chapter, and these chapters shall constitute a single comprehensive scheme for the regulation of the production and handling of milk. However, each of the chapters, and each article, section, subdivision, sentence, clause, and phrase of each chapter is severable.

If one of the chapters or any article, section, subdivision, sentence, clause, or phrase of any one of the chapters is for any reason held void, invalid, or unconstitutional, the decision shall not affect the validity of any other chapter or any of its articles, sections, subdivisions, sentences, clauses, or phrases.

(Amended by Stats. 1987, Ch. 1074, Sec. 26. Effective September 24, 1987.)



62505

This chapter does not preclude any producer from bringing any action against any handler in any court of competent jurisdiction.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62506

In order to effectuate the purposes of this chapter, the Milk Producers Security Trust Fund is hereby created.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62507

It is hereby declared, as a matter of legislative determination, that producers and handlers appointed to the Milk Producers Security Trust Fund Board are intended to represent and further the interest of a particular agricultural industry concerned, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to the board, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62508

This chapter shall be known and may be cited as the Norman S. Waters-Ruben S. Ayala Milk Producers’ Security Act of 1987.

(Added by Stats. 1987, Ch. 1074, Sec. 27. Effective September 24, 1987.)






ARTICLE 2 - Definitions

62520

Unless otherwise defined in this chapter, or the context otherwise requires, the definitions contained in Chapter 1 (commencing with Section 61301), Chapter 2 (commencing with Section 61801), or Chapter 3 (commencing with Section 62700) govern the construction of this chapter.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62521

For purposes of this chapter, the following terms mean:

(a) (1) “Acceptable security” means a surety bond from an admitted insurer, deposits of government securities, a letter of credit, or other form of performance guarantee acceptable to the secretary and meeting the requirements as acceptable security pursuant to law. Any instrument used as acceptable security shall contain provisions the secretary may prescribe, shall have an effective life of no less than two years, shall name the secretary as the beneficiary of the instrument, shall be clean and irrevocable if the security is a letter of credit, shall provide that the secretary may draw upon it up to the total amount in the event of the handler’s payment default, and, except as otherwise provided in paragraph (3), shall be verified to the secretary as being in effect and complying with the provisions of this chapter at the end of every six-month interval following the date on which a handler originally posts the instrument. Except as provided in paragraphs (2) and (3), acceptable securities provided to the secretary shall not be released by the secretary unless the handler’s average monthly purchases, as determined annually by the secretary, fall below thirty million dollars ($30,000,000), or the fund cash, whichever is higher. Any interest accrued by the instrument shall be the property, and for the benefit, of the handler posting the instrument.

(2) Subject to the provisions of this chapter, a handler who has posted an acceptable security shall have the right to replace that instrument with a new acceptable security meeting the requirements of this chapter at the end of every six-month interval following the date on which the handler originally posted the instrument. The secretary shall release the issuer of any acceptable security from all past, present, or future obligations secured by the acceptable security upon the secretary’s acceptance of replacement security meeting the requirements of this chapter and the secretary shall then provide written confirmation to the issuer of the original acceptable security that an acceptable replacement security had been provided.

(3) Upon receipt of an affidavit confirming that the amount paid under an acceptable security posted pursuant to this chapter was equal to the total amount of that instrument, the secretary shall release the issuer of that acceptable security from all past, present, and future liability. Upon receipt of an affidavit confirming any other amount paid by an issuer under an acceptable security posted pursuant to this chapter, the secretary shall release the issuer of that security to the extent of the issuer’s payment.

(b) “Board” means the Milk Producers Security Trust Fund Board.

(c) “Covered milk” means milk that would, in the event of a default in payment by the purchasing handler, qualify for coverage under Article 5 (commencing with Section 62580) of Chapter 2.5 of Part 3.

(d) “Fund” means the Milk Producers Security Trust Fund created pursuant to Section 62506.

(e) “Fund cash” means the combined value of the security charges collected pursuant to Section 62561 and any increments received pursuant to Section 62573.

(f) (1) Except as provided in paragraph (2), “fund surplus” means the portion of fund cash at any particular time that consists of increments received by the fund pursuant to Section 62573.

(2) If payment of producer claims pursuant to Article 7 (commencing with Section 62620) reduces the fund cash to thirty million dollars ($30,000,000), “fund surplus” shall thereafter mean the amount by which the fund cash exceeds thirty million dollars ($30,000,000).

(g) “Handler” means any person who as owner, agent, broker, or intermediary, either directly or indirectly, receives, purchases, or otherwise acquires ownership, possession, or control of milk in unprocessed or bulk form from a producer or a producer-handler for the purpose of manufacturing, processing, selling, or other handling. It includes cooperative associations that, either directly or indirectly, receive, purchase, or otherwise acquire ownership, possession, or control of milk from other handlers or producers who are nonmembers of the cooperative.

(h) “Milk” means bulk whole milk, bulk reduced-fat milk, bulk lowfat milk, bulk skim milk, bulk condensed skim, and bulk cream, and any other combination of these products which have not had nondairy ingredients added. It does not include milk which has been packaged in bottles, cartons, dispenser cans, or other consumer packages.

(i) “Producer” means any person that produces milk from five or more cows whose bulk milk is received, acquired, or handled by a handler. It includes the nonprofit cooperative associations described in Article 3 (commencing with Section 61871) of Chapter 2 in the sale of milk of its member producers to other handlers.

(Amended by Stats. 2008, Ch. 236, Sec. 7. Effective August 1, 2008.)






ARTICLE 3 - Milk Producers Security Trust Fund Board

62540

The director shall appoint a Milk Producers Security Trust Fund Board consisting of seven members.

The director shall appoint two members of the first board for a term of one year, two members for a term of two years, and three members for a term of three years. Thereafter, all appointments shall be for a term of three years, and no member shall be appointed to more than three consecutive three-year terms.

Members of the board shall include three milk producers, two representatives of handlers licensed under Chapter 2 (commencing with Section 61801), and two nonproducer members representing cooperative associations of milk producers.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62541

Each member of the board shall be paid one hundred dollars ($100) per day plus travel expenses, including expenses for lodging and meals, which are incurred in the attendance at board meetings or in conducting the business of the board. All per diem and expense claims are subject to approval by the director.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62542

The board shall advise the director on the administration of the fund, including, but not limited to, the amount of the fund defaults under this chapter and the implementation of the security charge necessary to accomplish its functions.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62543

The board may, by contract, with the approval of the director, engage the services of an accounting firm or other consultants or agencies which the board determines to be necessary.

(Added by Stats. 1989, Ch. 460, Sec. 1.)






ARTICLE 4 - Financing Plan

62560

(a) The security charges provided for in Section 62561 shall be collected until January 1, 2007. Unless otherwise permitted by this section, the secretary shall thereafter discontinue collection of the security charges. The fund shall consist of the security charges collected, the value of any alternative financial instrument, and acceptable securities provided by handlers pursuant to subdivision (c).

(b) If, after January 1, 2007, payment of producer claims reduces the fund cash below thirty million dollars ($30,000,000), the secretary may resume collecting security charges in order that the fund cash is thereafter maintained at thirty million dollars ($30,000,000). Security charges necessary to return the fund cash to thirty million dollars ($30,000,000) shall, subject to subdivision (c), be collected from all handlers making purchases of milk, including handlers who have posted acceptable securities pursuant to subdivision (c).

(c) If, in any month, 110 percent of any handler’s average monthly milk purchases, computed over the preceding 12 months, unless the increase in value of milk purchases is the result of substantial business expansion or the result of a merger or acquisition, in which case the 12-month computation requirement does not apply, exceeds the fund cash as of the end of that month, or thirty million dollars ($30,000,000) whichever is higher, the secretary shall require that handler to provide acceptable securities within 10 working days in an amount equal to the difference between the fund cash or thirty million dollars ($30,000,000) whichever is higher, and 110 percent of that handler’s average monthly milk purchases. When handlers have provided acceptable securities covering the difference, the secretary shall not collect security charges from those handlers for the portion of their average monthly milk purchases covered by acceptable securities. Shipments to handlers failing to provide acceptable securities within 10 working days of notice by the secretary of the obligation to post acceptable securities, as required by this subdivision, shall be listed by the secretary as ineligible for coverage under the fund pursuant to Section 62586.

(d) The secretary shall calculate the value of milk handlers’ average monthly milk purchases at least once each year for those handlers whose previous average monthly milk purchases exceed twenty million dollars ($20,000,000). If, as a result of any such calculation, the secretary determines that a handler must provide additional acceptable securities to satisfy the requirements of subdivision (c), that handler shall provide additional acceptable securities within 10 working days of notice by the secretary.

(e) In the event a handler fails to comply with subdivision (d):

(1) In addition to paying all other amounts required by this chapter, including any security charges then in effect under subdivision (a) of Section 62561, that handler shall pay an enhanced security charge on all purchased milk to be computed as follows:

(A) (i) One and seven-tenths mills per pound ($0.0017) for class 1 fat.

(ii) Nine-tenths mills per pound ($0.0009) for class 1 solids-not-fat.

(iii) One-tenth mill per pound ($0.0001) for class 1 fluid.

(B) (i) Three and two-tenths mills per pound ($0.0032) for classes 2, 3, 4a, and 4b fat.

(ii) One and three-tenths mills per pound ($0.0013) for classes 2, 3, 4a, and 4b solids-not-fat.

(2) A handler shall be liable for the enhanced security charges required by this section until the handler provides the required additional acceptable securities to the secretary. Notwithstanding Section 62521 and subdivision (b) of this section, enhanced security charges paid pursuant to this paragraph shall be deposited into the trust fund and become part of the fund cash.

(f) If a handler fails to timely provide acceptable securities, or additional acceptable securities, as required by this section, the secretary shall promptly give notice of that fact to all producers who have a contract on file with the secretary, all cooperative associations, and other interested parties. A handler failing to post acceptable securities may also be subject to revocation, suspension, or nonrenewal or placement of conditions upon the milk handler’s license pursuant to Sections 62146, 62149, and 62151.

(g) In consultation with the Milk Producers Security Trust Fund Advisory Board, the secretary may consider and use alternative financial instruments, in addition to, or in lieu of, using security charges to meet the financial security requirements of this section.

(Amended by Stats. 2006, Ch. 505, Sec. 4. Effective January 1, 2007.)



62561

(a) The following security charges shall be in effect for any period for which the secretary has implemented collections under this chapter:

(1) (A) One and seven-tenths mills per pound ($0.0017) for class 1 fat.

(B) Nine-tenths mills per pound ($0.0009) for class 1 solids-not-fat.

(C) One-tenth mill per pound ($0.0001) for class 1 fluid.

(2) (A) Three and two-tenths mills per pound ($0.0032) for classes 2, 3, 4a, and 4b fat.

(B) One and three-tenths mills per pound ($0.0013) for classes 2, 3, 4a, and 4b solids-not-fat.

(b) The secretary shall add the security charges to the prices established for all classes of milk in accordance with Chapter 2 (commencing with Section 61801). The secretary is only authorized by this article to collect security charges on covered milk.

(Amended by Stats. 2006, Ch. 505, Sec. 5. Effective January 1, 2007.)



62562

Any increase in classified prices due to Section 62561 shall be considered as part of the minimum prices required to be paid to producers under other provisions of this code. No other provisions of this chapter modify the minimum payment requirements contained in Chapter 1 (commencing with Section 61301) and Chapter 2 (commencing with Section 61801).

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62563

Any handler subject to any pooling plan in effect under Chapter 3 (commencing with Section 62700) shall continue to be obligated for the minimum prices provided for in the stabilization and marketing plans on the pooled usage of the handler. However, any part of the minimum prices that is attributable to the security charges established pursuant to Section 62561 shall be deducted before producer prices are determined under the pooling plan.

Any handler subject to the pooling plan that receives milk that is not included in the calculation of producer prices determined under the pooling plan shall be obligated to pay the security charges established pursuant to Section 62561 for any portion of that milk that is assigned to class 1, class 2, class 3, class 4a, and class 4b usage.

The amount of any handler’s obligation attributable to the security charges established pursuant to Section 62561 shall be remitted by the secretary to the fund by the end of the month following the month the pool calculations were completed.

(Amended by Stats. 2006, Ch. 505, Sec. 6. Effective January 1, 2007.)



62564

Any handler receiving milk not subject to any pooling plan in effect pursuant to Chapter 3 (commencing with Section 62700) shall be obligated to remit to the secretary any security charges in effect pursuant to Section 62561 for class 1, class 2, class 3, class 4a, and class 4b products produced from the milk and may deduct the security charges from the minimum prices required to be paid to producers.

(Amended by Stats. 2006, Ch. 505, Sec. 7. Effective January 1, 2007.)



62564.5

Any producer-handler who has milk production that is exempt pursuant to Section 62708, 62708.1, 62708.5, or 62722 from the pooling plan in effect pursuant to Chapter 3 (commencing with Section 62700) shall be exempt from any security charges established pursuant to this article for that exempt production.

(Amended by Stats. 1987, Ch. 1074, Sec. 32. Effective September 24, 1987.)



62565

Security charges may be collected by the director through direct payment or through pool accounting procedures established by the director pursuant to Chapter 3 (commencing with Section 62700).

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62566

The director may add a penalty of 10 percent to amounts which are not paid when due.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62567

If any handler or producer-handler does not provide the information necessary to determine the amount due, when required, the director shall estimate the amount due from the records of the department or from any other source of information which is available.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62568

The director may take all appropriate action against any person to recover any unpaid amounts. In any action, a declaration by the director which states the amount required to be paid, including penalty, is prima facie evidence of the delinquency. The presumption established by this section is a presumption affecting the burden of proof.

(Amended by Stats. 1987, Ch. 1074, Sec. 33. Effective September 24, 1987.)



62569

Any money which is collected by the director pursuant to this chapter shall be deposited in a bank or other depository which is approved by the director. Funds which are so collected are exempt from Sections 11270 and 11272 of the Government Code and shall be deposited and disbursed only to pay for milk produced and delivered within this state, which has not been otherwise paid for, including pool equalization fund obligations, attorney’s fees and other costs incurred in litigation involving the fund, expenses generated by the auditing requirement imposed by Section 62570, expenses generated by the use of alternative financial instruments pursuant to Section 62560, and for the costs set forth in Section 62573. The expenditure of those funds is exempt from Section 925.6 of the Government Code.

Nothing in this section prevents the director from using the increment received from investment, reinvestment, or deposit of money specified in Section 62573, in the manner provided by Section 62574.

(Amended by Stats. 2002, Ch. 524, Sec. 2. Effective January 1, 2003.)



62570

All fund activities shall be subject to an audit at least once every two years by an auditing firm recommended by the board and selected by the director. A copy of the audit shall be delivered to the director within 30 days after completion.

(Amended by Stats. 1987, Ch. 1074, Sec. 34. Effective September 24, 1987.)



62571

Notwithstanding Section 13340 of the Government Code, any money which is collected by the director pursuant to this chapter is hereby continuously appropriated to the director to carry out only those purposes provided for in Section 62569. The appropriation which is made in this section is exempt from Section 16304 of the Government Code.

(Repealed and added by Stats. 1987, Ch. 1074, Sec. 36. Effective September 24, 1987.)



62572

Any money which is deposited pursuant to Section 62569, which the director determines is available for investment, may be invested or reinvested by the Treasurer in any of the securities described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, or placed in a depository as provided in Chapter 4 (commencing with Section 16500) of that part, and handled in the same manner as money in the State Treasury. For these purposes, the money may also be combined with funds determined by the director to be available for investment pursuant to Section 58939.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62573

Any increment which is received from investment, reinvestment, or deposit of money pursuant to Section 62572 shall be deposited to the credit of the fund. The Treasurer may deduct from this remittance an amount equal to the reasonable costs incurred in carrying out Section 62572 and this section or may bill the director for the costs, and the director shall pay the costs from money collected pursuant to this chapter.

Nothing in this section prevents the director from using the increment in a manner provided by Section 62574.

(Amended by Stats. 1990, Ch. 499, Sec. 4.)



62574

Immediately following the payment to the fund of the increment provided in Section 62573, if the secretary determines that there is a fund surplus, the secretary may, after consultation with the Trust Fund Board, transfer an amount equal to the increment referenced in the section to an account administered by the Dairy Marketing Branch of the department to be used to reduce the producer and handler assessments that would otherwise be imposed pursuant to Article 14 (commencing with Section 62211) of Chapter 2. One-half of the increment so transferred shall be used to reduce the obligation of producers and one-half shall be used to reduce the obligation of handlers pursuant to that article.

(Amended by Stats. 2006, Ch. 505, Sec. 8. Effective January 1, 2007.)






ARTICLE 5 - Milk Producers Security Trust Fund Coverage

62580

Except as otherwise provided in this chapter, milk shipped by a producer to a handler which meets the following criteria shall be considered for coverage pursuant to this chapter:

(a) Milk shipment was made after December 31, 1986.

(b) A valid contract between the producer and handler pursuant to Chapter 1 (commencing with Section 61310) or Chapter 2 (commencing with Section 61801) has been filed with the director prior to the date the milk was shipped, unless the shipment was made in the first five days after the contract was executed. This requirement shall not apply to all shipments made prior to the effective date of this chapter.

(c) The handler was licensed and bonded as required by Chapter 1 (commencing with Section 61301) or Chapter 2 (commencing with Section 61801) when the contract was filed with the director.

(d) The milk was produced within the state and delivered to a plant within the state.

(e) The director has not issued a prior notice that the shipments would not be covered by the fund.

(f) The shipment was not made under a custom processing arrangement with the producer retaining title.

(g) The producer or cooperative shipping the milk had a direct contract with the handler. In the case of a cooperative, only the milk of its members shipped under the contract is covered. Milk shipped to a handler under a contract held by intermediaries, brokers, or agents is not covered.

(h) The producer does not have a beneficial ownership interest in the handler to whom shipments were made.

(i) The producer is in compliance with this chapter, Chapter 1 (commencing with Section 61301), Chapter 2 (commencing with Section 61801), and Chapter 3 (commencing with Section 62700).

(Amended by Stats. 1987, Ch. 1074, Sec. 37. Effective September 24, 1987.)



62580.5

Any producer entity, including a nonprofit cooperative that severs a disqualifying beneficial-ownership interest in a handler to which it supplies bulk milk, shall not have trust fund coverage for future milk shipments to that handler for a period of 12 months after notice is given to the secretary of termination of the beneficial ownership interest unless a waiver is granted subject to Section 62587.

(Added by Stats. 2006, Ch. 505, Sec. 9. Effective January 1, 2007.)



62581

Only shipments which occur during the first 35 days from the date of the earliest shipment for which a producer has not been paid are eligible.

(Amended by Stats. 1990, Ch. 476, Sec. 1.)



62582

If future shipments to a handler are not eligible for coverage under this chapter in the event of a default, the secretary shall notify all producers who have a contract on file with the secretary, all cooperative associations, and other interested parties. Future shipments will not be eligible when any of the following events occur:

(a) The handler fails to maintain a valid license or bond as required under Chapter 1 (commencing with Section 61301) or Chapter 2 (commencing with Section 61801).

(b) The handler has failed to pay producers as required under Chapter 1 (commencing with Section 61301) or Chapter 2 (commencing with Section 61801).

(c) The handler has failed to pay the amount due the pool equalization fund provided for in Chapter 3 (commencing with Section 62700).

(d) The handler fails to submit, when requested by the secretary, executed contracts that establish the relationship between affected parties.

(Amended by Stats. 2010, Ch. 202, Sec. 2. Effective January 1, 2011.)



62583

If, on the date of the notice issued pursuant to Section 62582, a producer has a contract with the handler which is on file with the secretary, and that producer has received payment from a handler whose milk purchases have been declared ineligible, shipments by that producer which occur more than five days from the date of the notice of ineligibility issued by the secretary will not be considered in determining any claim the producer may make against the fund, unless the secretary reestablishes eligibility for future shipments to be covered by the fund.

(Amended by Stats. 2008, Ch. 236, Sec. 8. Effective August 1, 2008.)



62584

If, on the date of the notice issued pursuant to Section 62582, a producer does not have a contract with the handler which is on file with the secretary, shipments by that producer which occur more than five days from the date of the notice of ineligibility issued by the secretary will not be considered in determining any claim the producer may make against the fund, unless the secretary reestablishes eligibility for future shipments to be covered by the fund.

(Amended by Stats. 2008, Ch. 236, Sec. 9. Effective August 1, 2008.)



62585

If the director issues a notice pursuant to Section 62582, the director may again qualify shipments to the handler if any of the following occur:

(a) The handler has corrected the deficiency upon which the notice was originally issued and has done all of the following:

(1) Paid all amounts owed to producers, including interest, provided for in Chapter 1 (commencing with Section 61301) or Chapter 2 (commencing with Section 61801). Producers are not entitled to receive interest on amounts for which they have been paid by the fund after the date of payment by the fund.

(2) Reimbursed the fund for any payments made by the fund due to a default by the handler plus interest at the rate of 12 percent per annum from the date of payment by the fund.

(3) Paid any amount owed to the pool equalization fund.

(4) Paid any assessments, penalties, or other amounts owed under federal, state, or local laws.

(b) Four years have elapsed since the date of the default in payment.

(Amended by Stats. 1987, Ch. 1074, Sec. 39. Effective September 24, 1987.)



62586

The director shall periodically publish a list of all handlers to whom shipments are not eligible for coverage under the fund.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62587

The director may waive any of the provisions of this article if, after consultation with the board, the director finds that a hardship would be imposed on persons subject to this chapter which is not consistent with the intent of this chapter.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)






ARTICLE 6 - Discovery and Notification of Default in Payments

62600

Any producer who does not receive payment for milk sold or delivered to a handler in the manner required by Chapter 1 (commencing with Section 61301) or Chapter 2 (commencing with Section 61801) shall promptly notify the director.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62601

The director shall, upon his or her own motion or upon information from a producer, producer representative, or any other person, promptly take whatever action is necessary to determine whether a payment default has occurred.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62602

The director may, but is not required to, investigate a payment default which occurred more than one year prior to the date the director received the information.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62603

If the director determines that a payment default has occurred, the director shall notify the handler that it has one business day from receipt of the notification to correct the payment deficiency. If the director determines that a payment default has not occurred, the director shall so notify the handler and complaining party.

(Amended by Stats. 1987, Ch. 1074, Sec. 40. Effective September 24, 1987.)



62604

When a payment default has occurred, which was not corrected within one business day after notification, the director shall issue a notice pursuant to Section 62582 which identifies the defaulting handler and informs producers of the provisions of Sections 62583 and 62584. The notice shall also inform producers of their rights to file claims pursuant to Article 7 (commencing with Section 62620).

(Amended by Stats. 1987, Ch. 1074, Sec. 41. Effective September 24, 1987.)






ARTICLE 7 - Producer Claims

62620

If the director determines that the fund is liable for any nonpayments to producers, the director shall provide to the producers, who have a contract with the defaulting handler on file with the director, a claim form. The claim form, which shall be verified, shall be returned to the director within 60 days from the date the claim forms are mailed by the director. The producer need only verify that a nonpayment has occurred. The amount of the nonpayment shall be determined by the director.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62621

If a verified claim form is not filed as required by Section 62620, the director and the fund are relieved of any further duty or liability pursuant to this chapter.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62622

Upon receipt of all verified claim forms from producers or the expiration of the time allowed to file claims, whichever occurs first, the director shall calculate the amount due each producer and shall notify each producer of their calculated amount and the relationship that amount bears to the total of all claims. Any producer not satisfied with the determination of the director may, within 30 days of receiving the notice pursuant to this section, request the director to review his or her calculated amount.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62623

For purposes of this chapter, the amounts owed to the producers shall be calculated as follows:

(a) Only shipments which occur during the first 35 days from the date of the earliest shipment for which a producer has not been paid shall be used.

(b) The minimum prices established in the stabilization and marketing plans applied to the usage assigned under the pooling plan shall be used for cooperative marketing associations.

(c) The price specified in the contract with the handler shall be used for manufacturing milk producers unless a lower price is contained in the stabilization and marketing plans, in which case the lower price shall be used.

(d) The minimum prices established in the stabilization and marketing plans shall be used for direct market milk producers who are not shipping their milk under the pooling plan.

(e) The quota, base, and overbase prices, as provided for in the pooling plan, shall be used for producers, other than cooperative marketing associations, who ship their milk directly to a handler.

(f) Deductions shall be made for those items which the handler customarily deducts from the payments, unless the deductions are in violation of Chapter 1 (commencing with Section 61301), Chapter 2 (commencing with Section 61801), or Chapter 3 (commencing with Section 62700), or the deductions are for voluntary assignments made by the producer.

(g) The producer’s share of any bond recovery under Chapter 1 (commencing with Section 61301) or Chapter 2 (commencing with Section 61801) shall be deducted.

(Amended by Stats. 1992, Ch. 190, Sec. 1. Effective January 1, 1993.)



62624

Two hundred thousand dollars ($200,000) shall be deducted from the total of the amount owed to all producers, as calculated in Section 62623, and the balance shall be paid from the fund on a pro rata basis. The amount calculated pursuant to Section 62623 shall be the basis for prorating.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62625

A prorated payment shall be made to all affected producers based on the amount payable pursuant to Section 62624 when there is not sufficient money in the fund. Additional payments shall be made on a quarterly basis until the total amount due is paid. Each payment shall take into consideration all claims that have been partially satisfied and new claims approved since the previous payment.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)






ARTICLE 9 - Trust Fund Coverage of the Pool Equalization Fund

62640

If a handler defaults in payments to the pool equalization fund provided for in Chapter 3 (commencing with Section 62700) and the secretary determines that additional efforts will not result in collection of the amount due, the secretary, after consultation with the board, may pay money from the Milk Producers Security Trust Fund to the pool equalization fund to cover the amount of the default. However, the secretary shall first exhaust all administrative and legal remedies within his or her authority against the defaulting handler, and execute all judgments resulting from those remedies, prior to recommending to the board this payment from the Milk Producers Security Trust Fund.

(Amended by Stats. 2010, Ch. 202, Sec. 3. Effective January 1, 2011.)



62641

No payment shall be made from the Milk Producers Security Trust Fund to the pool equalization fund for unpaid amounts which were owed for milk handled prior to January 1, 1987.

(Added by Stats. 1987, Ch. 1074, Sec. 44. Effective September 24, 1987.)






ARTICLE 10 - Administration

62660

The director may use money in the Department of Food and Agriculture Fund derived from assessments and fees collected pursuant to Chapter 1 (commencing with Section 61301), Chapter 2 (commencing with Section 61801), and Chapter 3 (commencing with Section 62700) to the extent necessary to defray the costs of administering this chapter, except costs for which the fund is liable, as provided for in Section 62569.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62661

The director is the instrumentality of this state for the purpose of administering and enforcing this chapter and to execute the legislative intent expressed in this chapter, and is hereby vested with the administrative authority specified in this chapter.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62662

The director may exercise any or all of the powers conferred by Chapter 2 (commencing with Section 11150) of Division 3 of Title 2 of the Government Code upon the head of a department with respect to hearings and investigations under this chapter.

(Amended by Stats. 1987, Ch. 1074, Sec. 45. Effective September 24, 1987.)



62663

For purposes of enforcing this chapter, the director may investigate any and all transactions between producers and handlers, between nonprofit cooperative associations and producers, and among handlers. For that purpose, the director shall have access to, and may enter at all reasonable hours, any place where milk is being stored, bottled, or manufactured and where milk is being bought, sold, or handled, or where the books, papers, records, or documents which relate to those transactions are kept. The director may inspect and copy those books, papers, records, or documents at any place within the state.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62665

Any order of the director made pursuant to this chapter which substantially affects the rights of any directly affected party shall be subject to judicial review upon petition to the appropriate court. The petition shall be filed within 30 days after the effective date of the order.

(Amended by Stats. 1987, Ch. 1074, Sec. 47. Effective September 24, 1987.)



62666

Any producer who recovers from the fund shall subrogate to the director all rights of recovery against any person or organization, and the producer shall execute and deliver to the director instruments and papers and perform any other acts necessary to carry out this section.

(Added by Stats. 1987, Ch. 156, Sec. 55. Effective July 10, 1987.)



62667

Any payments made to producers from the fund due to a handler’s default shall accrue interest at the rate of 12 percent per annum from the date of payment. The payments and accrued interest is a judgment against the defaulting handler. The judgment shall be considered a lien on all real and personal property of the defaulting handler. The director may file the lien for record with any county recorder where a defaulting handler’s property is located and shall specify the amount owed, the name of the handler, the federal social security number or the federal employer tax number if known, and the last known address of the handler. The lien shall remain in full force and effect until the handler has repaid to the fund an amount equal to the default.

(Amended by Stats. 1987, Ch. 1074, Sec. 48. Effective September 24, 1987.)









CHAPTER 3 - Equalization Pools

62700

The production and distribution of fluid milk and fluid cream is hereby declared to be a business affected with a public interest. The provisions of this chapter are enacted in the exercise of the police powers of this state for the purpose of protecting the health and welfare of the people of this state.

(Added by Stats. 1967, Ch. 927.)



62701

It is hereby declared that fluid milk and fluid cream are necessary articles of food for human consumption; that the production and maintenance of an adequate supply of healthful milk of proper chemical and physical content, free from contamination, is vital to public health and welfare, and that the production, transportation, processing, storage, distribution and sale of fluid milk and fluid cream in the State of California is an industry, in whole and in part, affecting public health and welfare; that unfair, unjust, destructive and demoralizing trade practices have appeared within this industry and these practices constitute a menace to the health and welfare of the inhabitants of this state by threatening the stability of this industry and by thereby endangering the assurance to the people of the State of California of the maintenance of an adequate supply of this necessary commodity; that it is a policy of this state to promote, foster and encourage the intelligent production and orderly marketing of commodities necessary to its citizens, including fluid milk and fluid cream, and to eliminate speculation, waste, improper marketing, unfair and destructive trade practices, and improper accounting for milk purchased from producers.

(Added by Stats. 1967, Ch. 927.)



62702

It is recognized by the Legislature that currently the powers conferred upon the director by Chapter 2 (commencing with Section 61801) are inadequate to enable the dairy industry to develop and maintain satisfactory marketing conditions and bring about and maintain a reasonable amount of stability and prosperity in the production of fluid milk and fluid cream; and that to accomplish these purposes, and particularly to insure to consumers within California an adequate and continuous supply of pure, fresh, and wholesome milk at fair and reasonable prices, including a reasonable estimate of the additional supply which is needed to provide for normal fluctuations in production and in consumer demand for those products, those powers must be supplemented by the powers conferred in this chapter upon the director to equalize gradually the distribution of class 1 usage among the producers of this state.

(Amended by Stats. 1982, Ch. 751, Sec. 33.)



62702.1

It is recognized by the Legislature that the provisions for equalization of usages among producers and entry of new producers contained in the Gonsalves Milk Pooling Act, as originally enacted, and the pooling plan adopted thereunder, tended to achieve the purposes of that act; however, the provisions for more rapid equalization and additional new entry would more rapidly and effectively achieve the purposes of this chapter.

It is also recognized that some holders of pool quota and production base initially issued under the Gonsalves Milk Pooling Act have waited for several years for equalization, and that equalized producers have for a number of years not shared in any of the benefits of new quota created by new usage.

It is further recognized that it is necessary to promote and to attempt to assure more rapid equalization of the holders of pool quota issued subsequent to the initial allocation of production bases and pool quota pursuant to this chapter, and to provide for a program for entry and for equalization of new producers.

It is the purpose of the amendments to this chapter to provide a reasonable and equitable mechanism to permit more accelerated equalization, to equalize the holders of pool quota and production base initially issued under the Gonsalves Milk Pooling Act and who are not yet equalized, and to legislatively allocate in a fair and reasonable manner a share of new pool quota created by new usage to existing pool quota holders who are not equalized, to new producers, and to equalized pool quota holders who have not shared in the benefits of the growth of new usage since the original enactment of the Gonsalves Milk Pooling Act and the pooling plan thereunder.

(Added by Stats. 1977, Ch. 1192.)



62703

In effectuating the purposes of this chapter, a production base and a pool quota shall be established for each producer pursuant to Section 62707. The establishing of these bases and their functions shall be as provided in the pooling plan formulated by the director pursuant to the provisions of this chapter.

(Added by Stats. 1967, Ch. 927.)



62704

The director is authorized to develop a proposed pooling plan and to designate the proposed areas in which the plan will be made effective. He shall appoint fluid milk producers, and representatives of producers, to be the members and alternate members of a formulation committee, reasonably representative of all producers and areas to be included in the proposed pooling plan, which committee shall advise and assist the director in the establishment of the proposed pooling plan area and in the formulation of the proposed pooling plan. The pooling plan shall include all areas covered by stabilization and marketing plans under Chapter 2 (commencing with Section 61801), except any relatively isolated region of the state may be excluded therefrom, if the director, after a public hearing, finds that the inclusion of the region is not practical or in conformity with the purposes of the pooling plan, or if he finds that the producers in the relatively isolated region do not desire to be a part of either their own or one of the pools.

(Amended by Stats. 1982, Ch. 751, Sec. 34.)



62705

After the director, with the advice and assistance of the formulation committee, has formulated the proposed plan, he shall hold one or more public hearings in each proposed pooling area to be affected by the proposed plan for the purposes of considering modification of the proposed boundaries and formulating the pooling plan which will best accomplish the purposes of this chapter. Notice of the public hearings shall be given to each producer, including each member of cooperative marketing associations, who ships fluid milk to a distributor and to each distributor who receives fluid milk from producers. The procedures for the giving of notice and the conducting of the hearings shall be the same as those provided in Chapter 2 (commencing with Section 61801) for public hearings on stabilization and marketing plans.

(Amended by Stats. 1982, Ch. 751, Sec. 35.)



62706

The pooling plan shall prescribe the pooling area to be covered by each pool. Any such pooling area shall mean and include a large sales and consuming center together with all intermediate and secondary cities, towns and rural areas, which depend upon and receive their fluid milk supplies from a common producing and supply area, and including the fluid milk producers who produce fluid milk for such sales and consuming area, and including the fluid milk processing plants which receive, process or distribute the fluid milk supplies for such an area.

In establishing pool areas the director shall take into consideration the fact that some producers and processors may produce, or process and distribute, respectively, fluid milk for more than one pool area and therefore may qualify for inclusion and participation in more than one pool. Producers who so qualify for participation in more than one pool shall be permitted to do so on the basis of the proportions of their shipments of fluid milk to each pool area.

(Added by Stats. 1967, Ch. 927.)



62707

The formulation committee shall make recommendations to the secretary for inclusion in the pooling plan, and the secretary shall include in the pooling plan, all of the following:

(a) The establishment of one or more pools throughout the state.

(b) (1) The base period to be used in determining the production and class 1 usage bases of each producer directly affected by the pooling plan. The base period shall, at the producer’s option, be his or her fluid milk production and usage in the pool area during the calendar year 1967 on an average daily basis or his or her production and usage in the pool area during the last six months of 1966 on an average daily basis.

(2) As to a producer south and east of San Gorgonio Pass, his or her production base may, at his or her option, be four times his or her production in the months of December 1966, and January and February 1967.

(3) If a producer, during any base period, had a valid contract with a distributor, or as a member of a cooperative association had an allocation, that provided that the distributor or cooperative association was required to accept a larger amount of fluid milk from the producer than the producer actually produced during the period, on proof satisfactory to the secretary of the contract or allocation, the producer may, at his or her option, have the amount specified in the contract or allocation established as his or her production base.

(c) The establishment of a class 1 usage for each producer, which shall be the amount of his or her production of fluid milk accounted for as class 1, and any fluid milk sold for use as class 1 to a United States military installation but that was not accounted for as class 1.

(d) The allocation to each producer within any pool of a pool quota, which, initially, shall be 110 percent of that producer’s class 1 usage, as determined in subdivision (c).

(e) (1) The determination of new class 1 usage and the allocation of pool quota based thereon in a manner consistent with effectuating the purposes of this chapter.

(2) All producers who have not reached the equalization point shall share in the allocation of pool quota on the basis of a formula that gives substantial weight to each producer’s production base, but that, at the same time, allocates a larger percentage to hardship cases and low class 1 usage producers.

(3) The allocations shall be made on the basis of each individual producer, with each cooperative association considered as a single producer. The cooperative associations of producers shall reassign any new quota to their own members subject to Section 62710.

(4) Annually, within no more than four months after August 31 of each year, the pool quota shall be adjusted by each component to reflect any additional pool quota. Any increase in pool quota shall be determined from the amount of new class 1 and class 2 solids not fat usage that developed during the preceding annual period which exceeded the previous highest identical annual period since the 1988–89 fiscal year.

There shall be no downward adjustment of pool quota below the quota initially established pursuant to this chapter.

(f) The establishment of production bases and pool quotas for new fluid milk producers who wish to enter the pooling plan after the effective date of the plan. The recommendations of the committee shall be reasonably equitable to both the new producers and to participating producers and consistent with effectuating the purposes of this chapter.

(g) The transfer of production bases and pool quotas from one fluid milk producer to another under conditions so designed as to prevent abuses in the transfers and to avoid the development of excessive values for the bases and quotas.

(h) Notwithstanding Section 62711, any provision which may be necessary to encourage the availability of market milk for those usages for that class 1 and class 2 milk is mandatory.

(i) Any governmental agency that produces, processes, and consumes in its own facilities only its own production shall not be a pool plant. The plant shall operate outside the pool for accounting and settlement purposes unless the plant notifies the secretary of its election to participate in the pool. Any production of such a governmental agency that is transferred or diverted to a pool plant shall be classified for the purpose of settlement at the class 4a or class 4b price, whichever is lower.

(j) Any and all other matters necessary and desirable to effectuate the provisions of this chapter.

The recommendations of the formulation committee and the pooling plan may provide exceptions from the plan’s general application for individual cases of hardship.

(Amended by Stats. 2006, Ch. 505, Sec. 10. Effective January 1, 2007.)



62707.1

(a) The director, on July 1, 1978, shall issue new pool quota sufficient to bring all holders of production base and pool quota as of that date (excluding any production base and pool quota issued pursuant to subdivision (f) of Section 62707), to the equalization point both on the fat and the solids-not-fat components.

(b) Subsequent to July 1, 1978, all allocations of new class 1 usage determined under subdivision (e) of Section 62707, shall be made as follows:

(1) Forty percent to producers whose total production base and pool quota are below the equalization point, to be allocated according to provisions adopted by the director in the applicable pooling plan.

(2) Forty percent to producers whose total production base and pool quota are equal to or above the equalization point, this allocation to each such producer to be in the same ratio to the total allocation under this subdivision as that producer’s total holdings of quota bears to the total quota holdings of all equalized producers.

(3) The remaining 20 percent shall be utilized for new producer allocations under subdivision (f) of Section 62707, according to the provisions in the then applicable pooling plan.

The terms “total production and pool quota” and “total quota” shall for the purposes of this subdivision, include allocations of production base and pool quota issued pursuant to subdivision (f) of Section 62707.

(Amended by Stats. 1982, Ch. 135, Sec. 1. Effective March 25, 1982.)



62707.2

A person eligible for, but not yet assigned, a production base or pool quota, or both, pursuant to Section 62707 shall not be eligible for such a production base or pool quota, or both, unless he applies for such a production base or pool quota, or both, prior to January 1, 1971.

(Added by Stats. 1970, Ch. 1253.)



62707.5

If a portion of the pool quota of any producer is transferred, it shall carry with it the same quantity of production base, except that if the pool quota exceeds the production base, the pool quota shall carry with it a percentage of production base equal to the percentage of pool quota which is so transferred. In either case, the producer making a partial transfer of his pool quota shall lose a percentage of his production base equal to the percentage of his pool quota which is so transferred. If a producer transfers his entire production base to one person, his entire pool quota shall also be transferred to the recipient of the production base. If a producer transfers his entire pool quota, his entire production base shall also be transferred to the recipients of the pool quota in a percentage equal to the percentage of pool quota received by each.

All transfers of production base and pool quota shall be recorded by the director in a manner consistent with the purposes of this chapter. Permanent records shall be maintained by the director of all transactions in either production base or pool quota.

Any person who purchases or otherwise acquires a producer’s business or a portion of a producer’s business prior to the operative date of the pooling plan shall succeed to that same proportion of the producer’s production base and pool quota.

(Amended by Stats. 1972, Ch. 1271.)



62707.6

In addition to the quota provided for under paragraph (3) of subdivision (b) of Section 62707.1, any quota returned to the director after April 30, 1981, shall be utilized for new producer allocations under subdivision (f) of Section 62707, according to the provisions in the then applicable pooling plan.

(Added by Stats. 1981, Ch. 508, Sec. 1.)



62708

“Producer-handler” for purposes of this chapter is any person that is both a producer and a handler of fluid milk or fluid cream. For the purposes of this chapter, a producer-handler is a producer in any transaction which involves the delivery of bulk fluid milk or bulk fluid cream which was produced by him to a handler, or any nonprofit cooperative association of producers and is a handler in any transaction which involves the purchase by him of fluid milk or fluid cream, the pasteurization or packaging of fluid milk or fluid cream, or the sale or delivery of packaged fluid milk or packaged fluid cream to any person.

A producer-handler, including partnerships or corporations with common ownership, where the ownership of the producing entity is substantially proportionate to the ownership of the handling entity, shall have the option, at the time of the adoption of the initial pooling plan under this chapter, to have a production base and pool quota established as a part of the pooling plan provided for in this chapter, or to elect to operate entirely outside of the pool for producer payment purposes. This option is available only in such cases where the producer-handler on January 1, 1968, exercised complete and exclusive control over the operation and management of a plant at which he processes milk received from his own milk production facilities, except for purchases in bulk or packaged fluid milk, fluid skim milk or fluid cream which do not exceed an annual average of 50 gallons per day or 5 percent of his total fluid milk sales, whichever is greater, and only in such case as the producer-handler had retail sales for its own account of not less than 662/3 percent of its total class 1 sales.

Any producer-handler electing to be excluded from the pool may at any later time be admitted to the pool, but with only the production base and pool quota to which he would have originally been entitled or his average daily production and class 1 usage during the 12 months preceding his entry into the pool, whichever is less.

(Repealed and added by Stats. 1977, Ch. 1192.)



62708.1

Any producer-handler who qualified and elected an exemption under Section 62708 and continued eligibility for such exemption by complying with the requirements of that section shall be entitled after January 1, 1978, to continue such exemption provided that such producer-handler maintains retail sales for his own account of not less than 50 percent of his total class 1 sales and his purchases do not exceed 25 percent of his total fluid milk sales, except that any purchases exceeding 5 percent of such sales shall be from pool sources.

Any producer-handler qualifying for and electing an exemption under Section 62708, and maintaining such exemption under Section 62708 and this section, may, after January 1, 1978, elect during the 61-day period of August 1 through September 30 of any year to obtain a production base and pool quota under Section 62708 and enter the pool subject to the option provision of Section 62708.5.

(Added by Stats. 1977, Ch. 1192.)



62708.5

(a) A producer-handler, for purposes of this chapter, shall also include, as a separate and distinct category of producer-handlers, any producer and any handler who purchases or handles fluid milk or fluid cream produced by this producer if all of the ownership of the handler and all of the ownership of the producer is owned by the same person or persons and their ownership in the producer or handler is at least 95 percent identical for each person with their ownership in the handler or producer. This ownership shall not exceed 10 individual persons or owners of equitable interest in a partnership, corporation, or other legally constituted business association.

(b) The ownership required by this section may be through a partnership, corporation, or other legally constituted business association if the entities are owned by the same person or persons, and there is at least 95 percent identity of ownership for each person with their ownership in the handler or producer. For purposes of this section, a “person” or “persons” includes the spouse, or other persons of lineal consanguinity of the first or second degree or collateral consanguinity to the fourth degree, and their spouses, and includes an adopted child the same as a natural child and kindred of the half blood equally with those of the whole blood of the owner and ownerships by persons so related shall be considered single ownership by one person. For purposes of this section, property pledged or hypothecated in any manner to others shall be considered “owned” if equitable ownership with management and control remain with the producer-handler.

(c) Ownership as provided in this section shall have existed at the time of the base period selected by the producer under Section 62707 and at all other times thereafter.

(d) Any such producer-distributor may, until August 6, 1969, do either of the following:

(1) Join and operate wholly within the pool.

(2) Have its entire original production base and pool quota determined during the base period it selected as a producer pursuant to Section 62707, established as a part of the pooling plan, and, nevertheless elect to operate entirely outside of the pool to the extent authorized by this section.

(e) Any producer-handler who qualifies under this section and elects to operate outside the pool, to the extent of the authority granted, shall have the right to make deductions, as follows, from its own class 1 sales, excluding sales to a handler, whether in bulk or packaged, before being required to account to the pool:

(1) If it has not sold production base and pool quota subsequent to February 9, 1977, it may deduct its original quota, and quota purchased prior to March 1, 1995, plus a daily deduction of 150 pounds of milk fat and 375 pounds of solids not fat.

(2) If it has sold production base and pool quota subsequent to February 9, 1977, it may only deduct its original pool quota, and quota purchased prior to March 1, 1995.

(f) The deductions from class 1 sales authorized pursuant to this section may be made irrespective of the fact that the average class 1 usage in the pool for that month may be less than 100 percent of the pool quota in that pool.

(g) Any production subject to this section from the producer-handler selecting this option shall not have the right to participate in the quota pool, irrespective of the fact that the producer-handler did not sell all of the quota as class 1, and will participate in either the base pool or the overbase pool depending upon whether the total production base of the producer is sufficient to cover the milk delivered in excess of the class 1 usage exempted hereunder, otherwise the production in excess of the exempt producer-handler’s own class 1 sales, as defined in this section, shall be accounted for as overbase milk.

(h) The fact that a producer-handler qualifies as to one of its milk production operations under this section does not prevent it from operating on an entirely separate nonqualifying basis (and, therefore, subject to pooling) at other milk production facilities, and with other nonqualifying persons at these other milk production facilities. A producer-handler can neither buy nor sell pool quota and transfer therewith the option granted under this section, but this shall not prevent him or her from purchasing or selling pool quota or production base as otherwise provided in this chapter.

(i) If at any time ownership, as defined in this section, ceases, the producer-handler shall no longer be eligible for the options in this section, shall account to the pool as a separate handler, and shall be entitled to reentry into producer participation in the pool on the same basis as a producer-handler may under the last paragraph of Section 62708.

(Repealed and added by Stats. 1995, Ch. 174, Sec. 2. Effective January 1, 1996.)



62710

The production base and the pool quota for milk shipped through a cooperative association shall belong to the individual producer but shall be assigned to the custody and control of the cooperative association and the production base and pool quota may be transferred only in accordance with the articles of incorporation, bylaws, or marketing agreements of such association. The cooperative association shall continue to be treated as a single producer, both for producer payment purposes and for pool settlement purposes.

(Added by Stats. 1967, Ch. 927.)



62711

(a) Except as provided in subdivision (h) of Section 62707, each producer shall be paid the highest usage for that amount of his or her fluid milk production that is equal to his or her pool quota and shall be paid the next highest usage for the difference between his or her pool quota and his or her production base under the production pool designated pursuant to this chapter and the lowest usage for all milk produced in excess of his or her production base under the overproduction pool designated pursuant to this chapter.

(b) In calculating the pool value, the volume of milk that has been classified as restricted use market milk shall be credited to the handler at the class 4a or class 4b price, whichever is lower.

(Amended by Stats. 1996, Ch. 759, Sec. 26. Effective January 1, 1997.)



62712

(a) The secretary may require handlers, including cooperative associations acting as handlers, to make reports at any intervals and in any detail that he or she finds necessary for the operation of the pool. The secretary may impose and collect a civil penalty of one hundred dollars ($100) from any handler or cooperative association acting as a handler that does not file a report on the date specified by the secretary pursuant to this subdivision. Any funds collected pursuant to this subdivision shall be deposited in the Department of Food and Agriculture Fund and, upon appropriation by the Legislature, the funds may be expended for the purposes of this chapter.

(b) For the purposes of enforcing this chapter, the secretary, through his or her duly authorized representatives and agents, shall have access to the records of every producer and handler. The secretary shall have at all times, free and unimpeded access to any building, yard, warehouse, store, manufacturing facility, or transportation facility in which any market milk or market milk product is produced, bought, sold, stored, bottled, handled, or manufactured.

Any books, papers, records, documents, or reports made to, acquired by, prepared by, or maintained by the secretary pursuant to this chapter, which would disclose any information about finances, financial status, or worth, composition, market share, or business operations of any producer or handler, excluding information that solely reflects transfers of production base and pool quota among producers, is confidential and shall not be disclosed to any person other than the person from whom the information was received, except pursuant to the final order of a court with jurisdiction, or as necessary for the proper determination of any proceeding before the secretary.

(c) In conjunction with the pools authorized by this chapter, the secretary may require handlers to make payments into a settlement fund for fluid milk received and the secretary may provide for the disbursement of moneys from the settlement fund in the course of administering the pools. Handlers who have a financial obligation to the pool resulting from the operation of the pooling plan shall pay the obligations to the pool manager each month as requested. All of these moneys shall be deposited in a bank or banks approved by the secretary, and shall be paid out by the pool manager to handlers who have pool credits resulting from the operation of the pooling plan. All financial operations of each pool shall be audited by the department at least once annually. The secretary may require handlers to make such deductions from amounts due to producers as he or she finds are necessary to establish a reserve fund to insure prompt payment to producers.

(d) The secretary may employ a pool manager to operate each pool and may permit the pool manager to employ such other necessary personnel and incur such expenses incidental to the operation of the pool as the secretary finds are necessary. The pool manager shall effectuate the purposes of Section 62711 by designating the percentage of each price class (i.e., classes 1, 2, 3, 4a, and 4b) to be paid within each pool settlement classification (i.e., quota pool, production pool, and overproduction pool), and in so doing he or she shall allocate the highest usage available, first to the quota pool, next to the production pool, and last to the overproduction pool.

(e) All pool quotas initially determined pursuant to Section 62707 shall be recognized and shall not in any way be diminished.

(Amended by Stats. 1994, Ch. 95, Sec. 48. Effective June 6, 1994.)



62714

After the director has established pools, each distributor shall report to the director the total receipts from the producers that are shipping to the distributor and the class 1, class 2, class 3, class 4a, and class 4b usage of the distributor and any other information determined by the director as necessary to carry out the operation of the pool.

The director shall have access to, and may enter during business hours, the premises of any distributor, handler, or producer, or any place where the books, papers, records, or documents pertaining to any transaction which relates to the acquisition or disposition of milk are kept. The director may inspect and copy these books, papers, records, or documents in any place within the state.

(Amended by Stats. 1982, Ch. 135, Sec. 4. Effective March 25, 1982.)



62715

Any individual distributor purchasing milk from a producer shall continue to have the right to specify quality requirements that are more stringent than standards set by public regulatory or health authorities, and to specify these standards in a contract with the producer, provided that all contract quality requirements by the distributor are identical as to all producers under contract with that distributor. The distributor may reject milk for class 1 purposes if it fails to meet these specified standards, and may continue to reject such milk continuously until it again meets these standards. Any such rejected milk must be picked up separately from all other milk, and the contract shall give the producers the unqualified right to sell this rejected milk to others. In the event the rejected milk is not sold or used for class 1 purposes, the producer’s pool quota shall be reduced by an amount equal to the amount of pool quota milk rejected during the period in which it is rejected. The producer’s pool quota shall be restored to its full amount when all his production meets the specified standards.

The quality standards specified shall be subject to review by the director, and the purported failure of a producer to meet these standards shall be subject to impartial laboratory tests or such other procedures as the director may find necessary to prevent abuse.

(Added by Stats. 1967, Ch. 927.)



62716

Following the required hearing, the director shall submit the pooling plan to producers concerned for their approval or disapproval in a statewide referendum.

The approval or disapproval of individual producers voting in this referendum shall be kept confidential.

Each producer shall have one vote and such vote shall be individually cast so that there will be no block voting. The director shall prepare a ballot. The ballot form shall be substantially as follows:

Ballot

Shall the proposed pooling plan be made effective?

Yes ____No ____

In addition, the ballot shall include a statement of the voter’s total production during the calendar month next preceding the month of the commencement of the referendum period, where and to whom such production was sold or otherwise disposed, and the producer’s name and address.

The director may reveal the names of producers whose votes have been received to both proponents and opponents of the plan.

The referendum shall be set for a period of 60 days. The director may at his own discretion or upon a proper showing, extend the referendum for a period not to exceed 30 days.

(Amended by Stats. 1968, Ch. 606.)



62717

If the director finds that producers on a statewide basis have assented in writing to the proposed pooling plan submitted to them for assent, the director shall place the proposed pooling plan into effect. The director shall find that producers have assented to the plan if he finds on a statewide basis that not less than 51 percent of the total number of eligible producers in the state shall have voted in the referendum and finds one of the following:

(a) Sixty-five percent or more of the total number of eligible producers who voted in the referendum who produced 51 percent or more of the total amount of fluid milk produced in the state during the calendar month next preceding the month of the commencement of the referendum period by all producers who voted in the referendum approve the plan.

(b) Fifty-one percent or more of the total number of eligible producers who voted in the referendum who produced 65 percent or more of the total amount of fluid milk produced in the state during the calendar month next preceding the month of the commencement of the referendum period by all producers who voted in the referendum, approve the plan.

If the plan is not approved, the director may resubmit the plan, or submit a new plan, at any time after six months from the date the director announces the plan was not approved.

The director may amend the plan, after notice and public hearing has been given in the same manner as is provided in Chapter 2 (commencing with Section 61801) for stabilization and marketing plans, if he finds that the amendment is necessary to effectuate the purposes of this chapter. After the hearing, the director, upon his own motion, may make nonsubstantive amendments to the plan. The director may make substantive amendments to the plan only if producers assent to the proposed amendments at a referendum conducted in the same manner and in the same number as provided for the referendum approving the pooling plan.

The director may terminate the plan on a statewide basis after notice and public hearing has been given in the same manner as is provided in Chapter 2 (commencing with Section 61801) for stabilization and marketing plans, if he finds that the plan is no longer in conformity with the standards described in, or will not tend to effectuate the purposes of, this chapter. The hearing may be held upon the motion of the director, and shall be held upon receipt of a petition signed by producers representing not less than 25 percent of the total number of all producers and not less than 25 percent of the total production of all producers.

The director shall submit the termination of the plan on a statewide basis in a referendum conducted in the same manner as provided for initial approval of the plan if, after notice and public hearing has been given in the same manner as is provided in Chapter 2 (commencing with Section 61801) for stabilization and marketing plans, he finds that a substantial question exists as to whether or not producers desire the plan to continue and shall submit the plan for termination upon receipt of a petition requesting termination signed by producers representing not less than 25 percent of the total number of all producers and not less than 25 percent of the total production of all producers. The plan shall be terminated if termination is favored by the same percentage of producers producing the same amount of fluid milk as required to initiate the plan.

(Amended by Stats. 1982, Ch. 751, Sec. 36.)



62718

The pools established shall be administered by the director. Each distributor shall deduct from moneys owed producers and pay to the director the amount necessary to cover the cost of administering the pool plan, but not to exceed two cents ($0.02) per hundredweight of fluid milk.

The amount of such fee shall be paid to the director on or before the 30th day following the last day of the month in which such fluid milk or fluid cream was received.

The director may fix such fee at a lesser amount and may adjust such fee from time to time.

In the event any distributor fails to pay to the director the fee provided for in this section on or before the date specified in this section, the director may add to such unpaid fee an amount not exceeding 10 percent of such unpaid fee to defray the cost of enforcing the collection of such unpaid fee. The distributor shall not be entitled to pass this penalty on to the producer.

All moneys received under the provisions of this section shall be deposited in the State Treasury to the credit of the Department of Agriculture Fund.

(Added by Stats. 1967, Ch. 927.)



62719

The director shall, from nominations submitted by producers, appoint a review board composed of no less than 12 members to advise him in the administration of the pool plan. The director shall appoint three members of the first board for a one-year term, three members for two-year terms, three members for three-year terms, and three members for four-year terms. Thereafter all appointments shall be for a term of four years and no member may be appointed to more than two four-year terms. The board members shall be producers and not more than three may be producer-managers of associations and not more than two shall be producer-handlers. The board members shall give proportionate representation to all areas of the state, with due regard to the relative production and usage of fluid milk in the various areas of the state. The director may appoint one additional member on the board, who shall be a public member. Each member of the review board shall be paid not less than twenty-five dollars ($25) or more than thirty-five dollars ($35) per day plus travel expenses, including expenses for lodging and meals, which are incurred in the attendance at board meetings or in conducting the business of the board; all per diem and expenses being subject to approval by the director.

Upon the director’s request, the board shall submit to the director the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the director as a public member of the board. The director may appoint one of the nominees as the public member on the board. If all nominees are unsatisfactory to the director, the board shall continue to submit lists of nominees until the director has made a selection. Any vacancy in the office of the public member of the board shall be filled by appointment by the director from the nominee or nominees similarly qualified submitted by the board. The public member of the board shall represent the interests of the general public in all matters coming before the board and shall have the same voting and other rights and immunities as other members of the board.

(Amended by Stats. 1978, Ch. 188.)



62719.1

It is hereby declared, as a matter of legislative determination, that producers appointed to the review board pursuant to Section 62719 are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such board, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)



62720

No pooling plan formulated pursuant to this chapter shall restrict the free movement of fluid milk and no pooling plan shall result in an unequal raw product cost between distributors in the same marketing areas.

(Added by Stats. 1967, Ch. 927.)



62721

No pooling plan shall control the production of fluid milk except insofar as may otherwise be specifically authorized in this chapter.

(Added by Stats. 1967, Ch. 927.)



62722

Pooling plans shall not apply to the production of goats milk or producer-handlers who produce and sell less than 500 gallons of fluid milk used for class 1 purposes per day unless they specifically request entry into the pool at the time of the adoption of the initial pooling plan for that area. Producers of certified milk or guaranteed raw milk shall have the option, at the time of the adoption of the initial pooling plan under this chapter, to be subject to the plan, and accordingly to have a production base and pool quota established for the producer, or to be excluded from the plan.

(a) Any such producer of less than 500 gallons of fluid milk per day, or any such producer of certified milk, or any such producer of guaranteed raw milk, electing to be excluded from the plan, may at any later time be admitted to the pool, but with only the production base and pool quota to which he or she would have originally been entitled or his or her existing production and average daily class 1 usage during the 12 months preceding his or her entry into the pool, whichever is less.

(b) Any producer claiming exemptions from the provision of any pooling plan by reason of the provisions of Section 62708, 62708.1, or this section, who loses his or her exemption by failure to meet the requirements for exemptions set forth in those sections shall automatically be deemed to have applied for and become a part of a producer pool on September 1st following any year ended August 31st during which the director determines he or she is no longer entitled to exemption, and his or her admittance into such a pool shall be on the basis of the production base and pool quota calculations as set forth in those sections.

(Amended by Stats. 1982, Ch. 135, Sec. 5. Effective March 25, 1982.)



62723

Unless otherwise defined in this chapter, the definitions contained in Chapter 2 (commencing with Section 61801) govern the construction of this chapter.

For the purposes of this chapter, the following definitions shall apply:

(a) The terms “distributor” and “processor” shall have the same definition as the term “handler” contained in Section 61826.

(b) “Equalization point” shall mean that point at which pool quota held is equal to 95 percent of production base held.

(c) “Fluid cream” shall have the same definition as the term “market cream” contained in Section 61827.

(d) “Fluid milk” shall have the same definition as the term “market milk” contained in Section 61828.

(e) “Fluid skim milk” shall have the same definition as the term “market skim milk” contained in Section 61829.

(Amended by Stats. 1982, Ch. 751, Sec. 37.)



62724

This chapter does not modify the provisions of Chapter 1 (commencing with Section 61301) nor Chapter 2 (commencing with Section 61801) of this part, except as may be necessary to effect the purposes of this chapter. If necessary to effect the purposes of this chapter, the director, in establishing the minimum prices which shall be paid for fluid milk to producers, may establish minimum producer prices applicable at the producer’s place of production.

(Added by Stats. 1967, Ch. 927.)



62725

The director is authorized to use money in the Department of Food and Agriculture Fund derived from assessments and fees collected pursuant to Chapter 2 (commencing with Section 61801), to the extent necessary to defray the expenses incident to the formulation and making effective the pooling plan pursuant to this chapter, if, as soon as sufficient money is available from fees collected pursuant to this chapter, the amount shall be repaid.

(Amended by Stats. 1982, Ch. 751, Sec. 38.)



62726

The director is the instrumentality of this state for the purpose of administering and enforcing the provisions of this chapter and to execute the legislative intent which is expressed in this chapter, and is hereby vested with the administrative authority which is described in this chapter. Notwithstanding other laws to the contrary, in the event a milk marketing order under the jurisdiction of the United States Department of Agriculture or other appropriate federal agency, is created by referendum or under the applicable laws and procedures relating thereto, in this state or in any geographical area within this state, the provisions of this chapter or any part thereof which is in conflict with such federal order, or which is unnecessary or is a duplication thereof, shall be suspended in the geographical area covered by and during the existence of such federal order. The director shall take such steps and procedures as are necessary to wind up and conclude the administration and enforcement of the provisions of this chapter, or any part thereof, prior to the suspension date.

(Added by Stats. 1967, Ch. 927.)



62727

It is the intent of the Legislature that the power conferred in this chapter shall be liberally construed. The provisions of this chapter or subsequent amendment are severable. If any section, subdivision, paragraph, sentence, clause, or phrase of this chapter should be declared or held unconstitutional or invalid for any reason, such unconstitutionality or invalidity shall not affect the validity of any other provision of this chapter. The Legislature hereby declares that it would have enacted each other such section, subdivision, paragraph, sentence, clause, or phrase of this chapter irrespective of the fact that one or more sections, subdivisions, paragraphs, sentences, clauses, or phrases has been declared unconstitutional or invalid. Provided further that any such finding of invalidity or unconstitutionality shall not invalidate, affect or impair pool quotas and production bases heretofore issued under the Gonsalves Milk Pooling Act or pooling plan promulgated thereunder.

(Added by Stats. 1977, Ch. 1192.)



62728

The director shall terminate any pooling plan in effect in any marketing area without notice or hearing at any time that there ceases to be a stabilization and marketing plan in force and effect in such marketing area, establishing minimum prices to be paid to producers, unless minimum prices payable by distributors to producers for fluid milk in such marketing area are subject to a federal milk marketing agreement or order which is not in conflict with, or in duplication of, the pooling plan.

(Added by Stats. 1967, Ch. 927.)



62729

The director or his assistants, deputies, agents, or other employees, are authorized to travel out-of-state in order to carry out the purposes of this chapter.

(Added by Stats. 1967, Ch. 927.)



62730

Any violation of any provision of this chapter, or any regulations adopted pursuant to this chapter, shall be punishable, and shall have the same effect, as a violation of Chapter 2 (commencing with Section 61801).

(Amended by Stats. 1982, Ch. 751, Sec. 39.)



62731

This chapter shall be known as the Gonsalves Milk Pooling Act.

(Added by Stats. 1967, Ch. 927.)






CHAPTER 3.5 - Milk Pooling

62750

Notwithstanding any provision of Chapter 3 (commencing with Section 62700) in conflict with this section or any pooling plan for market milk in effect under that chapter, effective January 1, 1994, each producer shall be paid the amounts determined in accordance with this section for his or her pool quota production and for all production in excess of his or her pool quota.

(a) For all milk fat, whether or not equal to his or her pool quota, an amount determined by dividing the value of all milk fat in the pool by the amount of milk fat produced.

(b) Transportation allowances that are provided for in the pooling plan shall not be deducted from the quota milk of any region, but shall be deducted from the total solids not fat pool revenue before any price is determined for quota and nonquota solids not fat.

(c) Regional quota adjusters shall continue to be subtracted from the quota price in the established areas as specified in the pooling plan for market milk. However, the hundredweight price specified shall be converted to a solids not fat equivalent value, and the adjustments for the effect of those regional quota adjusters shall be applied to the solids not fat revenue.

(d) After taking into consideration the effect of the regional quota adjusters, the solids not fat announced quota price for those areas in which there is no regional quota adjuster shall be nineteen and one-half cents ($0.195) per pound greater than the announced solids not fat price for all milk produced in excess of pool quota.

(Amended by Stats. 1994, Ch. 601, Sec. 1.5. Effective January 1, 1995.)



62750.1

In calculating the pool value, the volume of milk that has been classified as restricted use market milk shall be credited to the handler at the class 4a or class 4b price, whichever is lower.

(Added by Stats. 1996, Ch. 759, Sec. 27. Effective January 1, 1997.)



62751

Except as provided in Section 62756, this chapter shall remain operative until the secretary certifies to the Secretary of State that producers have voted in a referendum to suspend the operation of this chapter.

(Repealed and added by Stats. 1994, Ch. 601, Sec. 3. Effective January 1, 1995.)



62752

The secretary may hold a public hearing at any time to consider whether this chapter shall be suspended, and shall hold a public hearing to review a petition requesting the suspension of this chapter signed by not less than 25 percent of the producers who produced not less than 25 percent of the total amount of fluid milk produced in this state during the preceding calendar month.

(Added by Stats. 1994, Ch. 601, Sec. 4. Effective January 1, 1995.)



62753

The secretary shall establish a period of 60 days in which to conduct the referendum. The secretary may extend the referendum period an additional 30 days if he or she determines that the additional time is needed to adequately conduct the referendum, and may prescribe additional procedures necessary to conduct the referendum.

(Added by Stats. 1994, Ch. 601, Sec. 5. Effective January 1, 1995.)



62754

(a) Each producer shall have one vote and the vote shall be individually cast in order to prevent block voting. The secretary shall prepare a ballot. The ballot form shall be substantially as follows:

Ballot

Shall Chapter 3.5 (commencing with Section 62750) of Part 3 of Division 21 of the Food and Agricultural Code be continued in effect?

YesNo

(b) In addition, the ballot shall include a statement of the voter’s total production during the calendar month next preceding the month of the commencement of the referendum period, where and to whom that production was sold or otherwise disposed, and the producer’s name and address and pooling numbers.

(Added by Stats. 1994, Ch. 601, Sec. 6. Effective January 1, 1995.)



62755

(a) The secretary shall find that producers have assented to the continued operation of this chapter if the secretary finds on a statewide basis that not less than 51 percent of the total number of eligible producers in the state have voted in the referendum and that 51 percent or more of the total number of eligible producers who voted in the referendum and who produced 51 percent or more of the total amount of fluid milk produced in the state during the calendar month next preceding the month of the commencement of the referendum period by all producers who voted in the referendum, approve the continued operation of this chapter.

(b) If the secretary finds that a vote favorable to the continued operation of this chapter has not been given, the secretary shall so certify to the Secretary of State and shall declare this chapter inoperative.

(c) The secretary may reveal the names of producers whose votes have been received to both proponents and opponents of the continued operation of this chapter. However, whether individual producers voted for or against the continued operation of this chapter shall be kept confidential.

(Added by Stats. 1994, Ch. 601, Sec. 7. Effective January 1, 1995.)



62756

(a) If the continued operation of this chapter is not approved, the secretary shall continue in operation the pooling plan in effect on December 31, 1993.

(b) Notwithstanding Section 62751, this section shall remain operative notwithstanding a vote by producers to suspend the operation of this chapter.

(Added by Stats. 1994, Ch. 601, Sec. 8. Effective January 1, 1995.)






CHAPTER 3.6 - Dairy Marketing Study

62765

The Department of Food and Agriculture, after consulting with its dairy advisory committee, shall complete a study of various proposals affecting regulated milk pricing and pooling programs by April 15, 2002. In particular, it shall study the following:

(a) The impact of the current federal forward price contract program on the regulated pricing and pooling programs operating in federal milk marketing orders and review other risk management tools available to dairy farmers and dairy processors.

(b) The impact of current forward price contract programs administered by California dairy farmer cooperatives on participating producers, on proprietary processors in procuring milk, and on affected products in the marketplace and the comparability of those programs with those operating within federal milk marketing orders.

(c) The impact of the various forward contract programs in use or proposed on pool revenue and price when those contracts are performed within the California milk pooling program.

(d) The impact of the various forward contract programs in use or proposed on pool revenue and price when those contracts are performed outside the California milk pooling program.

(e) The study may also include a review of the impact of requiring class 2 and 3 milk to be reported to the pool.

(f) A review of the advantages and disadvantages of a protein pricing payment system that is similar to the system used in federal milk marketing orders.

(g) This study shall be submitted to the respective chairpersons of the Senate Committee on Agriculture and Water Resources and the Assembly Committee on Agriculture.

(Added by Stats. 2001, Ch. 828, Sec. 1. Effective October 13, 2001.)






CHAPTER 4 - Marketing of Edible Nuts

ARTICLE 1 - Contract Requirements

62801

Except as otherwise provided in Section 62803, or unless the parties agree otherwise, every contract for the sale of edible nuts shall be in writing and shall state the full purchase price in a definite sum which is to be paid in accordance with the terms of the contract and, if the price is to be paid upon the basis of units or measures, the contract shall specify or describe the unit and state the full unit price. Written contracts under this section shall state the method by which the price is to be determined.

(Amended by Stats. 1983, Ch. 651, Sec. 1. Effective September 7, 1983.)



62802

Any purchaser of edible nuts which are delivered pursuant to a contract entered into on or after the effective date of the act amending this section in the 1983–84 Regular Session of the Legislature and which is in violation of this article is liable to the seller for the reasonable value of the nuts as of the time of delivery and, in addition, is liable to the seller for a penalty of twice the difference between any amounts paid to the seller and the reasonable value of the nuts at the time of delivery. Any purchaser of edible nuts which are delivered pursuant to a contract that was entered into prior to the effective date of the act amending this section in the 1983–84 session which is in violation of this article is liable to the seller for the reasonable value of the nuts as of the time of delivery and, in addition, is liable to the seller for a penalty of twice the reasonable value of the nuts.

(Amended by Stats. 1983, Ch. 651, Sec. 2. Effective September 7, 1983.)



62803

This article is not applicable to any contract between any member of any cooperative agricultural marketing association, which is operating under, and by virtue of, the laws of this state, any other state, the District of Columbia, or the United States, and the cooperative agricultural marketing association.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - Records

62831

The commissioner of each county, under the supervision of the director, shall enforce this article insofar as it relates to the keeping of the records which are required to be kept by this article.

(Enacted by Stats. 1967, Ch. 15.)



62832

Every person that purchases English walnuts or almonds for purposes of processing or resale from any person, except a licensed dealer, broker, commission merchant, agricultural cooperative, or wholesaler, shall keep a record of the name and address of the person from whom each lot of such walnuts or almonds was purchased. If such walnuts or almonds are delivered to the purchaser by motor vehicle, the purchaser shall record either the license number of the vehicle or the driver’s license number of the person who makes delivery of each lot of such nuts.

(Enacted by Stats. 1967, Ch. 15.)



62833

The record and statement required to be made by this article shall be kept for one year from the date of purchase or delivery, whichever is later, and shall be made available for inspection upon request by any peace officer.

(Enacted by Stats. 1967, Ch. 15.)



62834

Any violation of this article is a misdemeanor.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 5 - Marketing of Avocados

63001

The commissioner of each county, under the supervision of the director, shall enforce this chapter insofar as it relates to the keeping of the records which are required to be kept by this chapter.

(Added by Stats. 1967, Ch. 98.)



63002

Every person who purchases or receives on consignment avocados for purposes of processing or sale from any person, except a grower, licensed dealer, broker, commission merchant, agricultural cooperative, or wholesaler, shall keep a record of the name and address of the person from whom each lot of such avocados was purchased or received on consignment. The purchaser or consignee shall also record the driver’s license number or other reasonable identification of the person who makes delivery of each lot of such avocados.

(Added by Stats. 1967, Ch. 98.)



63003

The record and statement required to be made by this chapter shall be kept for one year from the date of purchase or delivery, whichever is later, and shall be made available for inspection upon request by the commissioner.

(Added by Stats. 1967, Ch. 98.)



63004

Any violation of this chapter is a misdemeanor.

(Added by Stats. 1967, Ch. 98.)






CHAPTER 6 - Marketing of Processing Strawberries

ARTICLE 1 - General Provisions

63101

It is the declared policy of the state to eliminate fraud, misinformation, deception, and other unfair trade practices that have existed in the processing strawberry industry and are detrimental to producers, processors, and consumers of processing strawberries due to the unavailability of accurate and reliable market price information. In order to prevent fraud, misinformation, deception, and other unfair trade practices, it is hereby declared as the policy of the state that the purchase of processing strawberries be subject to this chapter. The necessity for the enactment of this chapter, including the exemptions contained within it, is declared to be for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63102

“Processing strawberries” means strawberries produced, in whole or in part, for the purpose of being ultimately processed into a use other than fresh consumption.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63103

“Purchase price” means all price and price terms for processing strawberries, including any and all forms of compensation from processors to producers.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63104

“Integrated producer-processor” means any producer who processes strawberries of his or her own production either as an individual, a business entity, or as a separate business entity operating as parent and subsidiary, or otherwise, which are under the same ownership and control, and who retains title to the processed strawberries, including, but not limited to, all rights to hypothecate the processed strawberries.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63105

This chapter covers any marketing order issued pursuant to Chapter 1 (commencing with Section 58601) of Part 2 which exclusively affects processing strawberries.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)






ARTICLE 2 - Marketing Orders

63121

Any marketing order affecting processing strawberries shall require that each time during a marketing season that a processor establishes or changes purchase prices for processing strawberries, the processor shall, on or before the effective date of the purchase prices, post a schedule of the purchase prices at each receiving station for which each schedule applies, and file each schedule with the marketing order advisory board established under the marketing order. The advisory board shall, within five days of the effective date of each purchase price schedule, mail or deliver a copy of the schedule to every other processor. Except as otherwise provided in this chapter, a processor shall acquire processing strawberries at the filed purchase price.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63122

The director shall adopt a seasonal marketing regulation pursuant to Section 59171 for price filing and posting. The regulation shall not become effective prior to April 1 of any year.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63123

The director, with the assistance of the advisory board, shall establish administrative rules and regulations that provide for, but are not limited to, the specific manner of filing, posting, and revising purchase prices and any additional action necessary to assure adequate public disclosure of purchase prices.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63123.5

Any contract which is not exempt pursuant to Section 63124, including, but not limited to, any contract which makes a reference to a posted price for the purchase of strawberries by a processor from a producer and which also provides an additional purchase price, as defined by the director by regulation pursuant to Section 63123, shall be filed with the advisory board and posted in the manner prescribed by the director.

(Added by Stats. 1990, Ch. 361, Sec. 1.)



63124

(a) The following are exempt from this chapter:

(1) An integrated producer-processor. This exemption does not apply to the acquisition of strawberries for processing from any person who is not involved in a proprietary manner in the integrated producer-processor operation and who is not compensated for strawberries delivered through a proportionate share of the profits of the business entity.

(2) A processor registered in the state as a bona fide nonprofit cooperative when it acquires strawberries from members of the cooperative. This exemption does not apply to the acquisition of strawberries for processing from any person who is not a member of the cooperative.

(3) A contract with a fixed purchase price for the purchase of processing strawberries by a processor from a producer which is entered into and filed with the advisory board on or before the effective date of any seasonal marketing regulation for price filing and posting adopted pursuant to this chapter.

(4) Any contract for the purchase of strawberries for processing by a processor from a producer entered into prior to January 1, 1985, and filed prior to the effective date of any seasonal marketing regulation for price filing and posting adopted pursuant to this chapter.

(5) A contract that makes a reference to a processor’s posted price for the purchase of processing strawberries by the processor from a producer which does not contain an additional purchase price, as defined by the director by regulation pursuant to Section 63123.

(b) Notwithstanding any other provision of this chapter, any contract which is exempt from this chapter pursuant to subdivision (a) shall be filed with the advisory board in the manner prescribed by the director pursuant to Section 63123.

(c) Information obtained by the advisory board pursuant to this chapter shall be maintained in confidence. However, the advisory board may disclose, upon request, whether a particular producer’s processing strawberries are covered by an exempt contract or other arrangement.

(Amended by Stats. 1990, Ch. 361, Sec. 2.)



63125

The director shall actively supervise the requirements of this chapter and conduct an annual review of its provisions. The review may include an analysis of written reports from processors which the director is authorized to require, an investigation of industry conditions, an audit of processor records required to be maintained pursuant to this chapter, and any other actions relating to this chapter that are deemed necessary by the director.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63126

On or before the last day of each year in which a marketing order exclusively affecting processing strawberries is in effect, the director shall prepare and file with the Legislature a written report of the operations of this chapter and shall make recommendations regarding its various provisions. Each report and recommendation shall be based on determinations made by the director as a result of the annual review specified in Section 63125.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63127

The director shall suspend the requirements of this chapter if he or she determines as a result of the annual review and states in the annual report required in Section 63126 that price filing and posting is not required to prevent unfair trade practices. The suspension shall apply to the year following the determination unless legislation requiring the adoption of a seasonal marketing regulation for price posting is enacted prior to April 1 of that year.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63128

This chapter does not apply to the acquisition of strawberries for processing by a processor from another processor.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)



63129

The director shall amend any existing marketing order exclusively affecting processing strawberries in a manner necessary to conform to this chapter without the necessity of complying with any provisions of Chapter 1 (commencing with Section 58601) of Part 2 including those sections relating to the amendment of a marketing order.

(Added by Stats. 1985, Ch. 18, Sec. 1. Effective March 29, 1985.)















DIVISION 22 - MARKETING ADVISORY AND PROMOTIONAL AGENCY LAWS

PART 1 - LEGISLATIVE DECLARATIONS AND GENERAL PROVISIONS

63901

The Legislature hereby finds and declares that the agricultural and seafood industries are vitally important elements of the state’s economy and are supported by state established commissions and councils specified in this division that are mandated to enhance and preserve the economic interests of the State of California and are intended to do all of the following:

(a) Implement public policy through their expressive conduct. The programs conducted by these commissions and councils are among the broad range of state-mandated regulatory programs that are funded by the public through user fees assessed in accordance with each person’s relationship to a particular program.

(b) Reflect a continuing commitment by the State of California to its agricultural and seafood industries that are integral to its economy. These industries are a source of substantial employment for the state’s citizens, produce needed tax revenues for the support of state and local government, encourage responsible stewardship of valuable land and marine resources, and produce substantial necessary food and fiber for the state, nation, and world.

(c) Represent a policy of support for persons engaged in the agricultural and seafood industries, which are critically important elements of the state’s economy. These commissions and councils are particularly important for the continued success of California’s unique agricultural and seafood industries which tend to be decentralized with many small entities operating in diverse locations.

(d) Provide benefit to the entire industry and all of the people of this state. The commissions and councils are not enacted, and are not intended to produce measurable benefit, on an individual basis, and their successes should be evaluated by analyzing the extent to which they have improved the overall conditions for the particular commodity subject to the commission’s or council’s jurisdiction with resulting benefit to the overall economy of the state.

(e) Enhance the image of California agricultural and seafood products to increase the overall demand for these commodities. In this fashion, the Legislature intends that the commissions and councils operate primarily for the purpose of creating a more receptive environment for the commodity and for the individual efforts of those persons in the industry, and thereby compliment individual, targeted, and specific activities.

(Amended by Stats. 2001, Ch. 510, Sec. 1. Effective January 1, 2002.)



63901.3

The Legislature further finds and declares that commission and council activities are essential to the goals and interests of the State of California that include, but are not limited to, all of the following:

(a) Research, including, but not limited to, production research, food safety research, marketing research and trends analysis, and research relating to crop protection and production materials.

(b) Elimination of tariff and nontariff trade barriers.

(c) Consumer education relating to the health and other benefits of using and consuming agricultural and seafood products.

(d) Consumer education relating to environmental protection and conservation.

(e) Demand-side regulation that stabilizes the flow of product to market through promotion.

(f) Analysis of the impact of federal, state and foreign regulation.

(g) Cooperative crisis resolution that impacts public health and safety and the continued stability of the industry.

(h) Participation with state and federal agencies in negotiating with other governments relating to market access issues such as phytosanitary issues, shipping protocols, crop protection residues, packaging, labeling, and other issues raised by countries imposing trade barriers on the import of agricultural and seafood products into their markets.

(i) Industry self-regulation to establish and maintain grade, size, and maturity standards and to stabilize the flow of product to market.

(Added by Stats. 2001, Ch. 510, Sec. 2. Effective January 1, 2002.)



63901.4

The Legislature further finds and declares that mandated cooperative efforts engaged in by the commissions and councils have proven to be effective methods to avoid economic waste and maintain stable agricultural markets. These cooperative efforts are intended to work subject to, and together with, the constraints placed on the agricultural industry by state and federal statutes and regulations and international restrictions.

(Added by Stats. 2001, Ch. 510, Sec. 3. Effective January 1, 2002.)



63902

In addition to any specific provisions regarding grievance procedures, and consistent with the nature of the commissions and councils established pursuant to Part 2 (commencing with Section 64001) and the desire to resolve conflicts in the most timely and cost-effective manner, any person subject to this division shall file a grievance with the appropriate commission or council, and exhaust all administrative remedies prior to the initiation of any litigation based on a claim, express or implied, that the activities undertaken by the commission or council do not directly or materially advance the interests of the State of California as set forth in this part.

(Amended by Stats. 2001, Ch. 510, Sec. 4. Effective January 1, 2002.)



63903

In addition to the authority granted to any commission by Part 2 (commencing with Section 64001), those commissions may commence or participate in administrative and civil actions relative to the activities of the commission.

(Added by Stats. 1997, Ch. 726, Sec. 2. Effective January 1, 1998.)



63904

The Legislature finds and declares that the councils and commissions operating pursuant to this division are duly constituted authorities of this state for purposes of subdivision (i) of Section 610 of Title 7 of the United States Code.

(Added by Stats. 1998, Ch. 399, Sec. 2. Effective January 1, 1999.)



63905

(a) Any commission or council may petition the secretary to adopt and administer any activity authorized pursuant to the California Marketing Act of 1937 (Chapter 1 (commencing with Section 58601) of Part 2 of Division 21) relating to the commodity that is covered by any commission or council. Adoption and administration of the activity by any commission or council shall be in accordance with the act.

(b) Any commission or council may petition the secretary to administer any activity that the commission or council is authorized to engage in, and that is authorized pursuant to the California Marketing Act of 1937 (Chapter 1 (commencing with Section 58601) of Part 2 of Division 21), relating to the commodity that is covered by any commission or council. If the secretary accepts the petition, the commission or council shall reimburse the secretary for his or her actual cost for administering the activity. The secretary may waive referendum under the act if, following a hearing, the secretary determines that there is no substantial question of opposition to doing so among affected assessment payers. Administration of the activity by the secretary shall be in accordance with the act.

(c) As determined by the secretary, the governing body of the commission or council may serve as the advisory board with respect to any activity recommended and approved pursuant to this section.

(d) As used in this section, “substantial question of opposition” means opposition to the substance of the petition among currently affected assessment payers, and is not intended to mean a particular number of assessment payers.

(Amended by Stats. 2006, Ch. 844, Sec. 1. Effective January 1, 2007.)






PART 2 - MARKETING ADVISORY AND PROMOTIONAL COUNCILS AND COMMISSIONS

CHAPTER 1 - The Dairy Council of California Law

ARTICLE 1 - Short Title and Definitions

64001

This chapter shall be known as the Dairy Council of California Law.

(Enacted by Stats. 1967, Ch. 15.)



64002

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64003

“Council” means the Dairy Council of California.

(Enacted by Stats. 1967, Ch. 15.)



64004

“Cream” means that portion of milk, rich in milk fat, which rises to the surface of milk on standing, or is separated from it by centrifugal force.

(Enacted by Stats. 1967, Ch. 15.)



64005

“Dairy products” includes milk and any derivative of milk which is in natural, processed, or manufactured form, or which constitutes a part of another article, commodity, or product.

(Enacted by Stats. 1967, Ch. 15.)



64006

“Fiscal year” means the period from July 1 in any one year to and including June 30th of the following year.

(Enacted by Stats. 1967, Ch. 15.)



64007

“Handler” means any person that, as owner, agent, or broker, purchases, or otherwise acquires from a producer, producer-handler, or another handler, possession or control of milk, skim milk, or cream, in the form of unprocessed milk, skim milk, or cream, or in any other unprocessed form, for the purpose of processing it, and includes any person who secures custom processing services on an ongoing basis.

(Amended by Stats. 2012, Ch. 323, Sec. 5. Effective January 1, 2013.)



64008

“Manufacturing milk” means milk which is included within that term as defined by Section 32509.

(Enacted by Stats. 1967, Ch. 15.)



64009

“Market milk” means milk which is included within that term as defined by Section 32510.

(Enacted by Stats. 1967, Ch. 15.)



64010

“Milk” means the lacteal secretion which is obtained from the udders of cows.

(Enacted by Stats. 1967, Ch. 15.)



64010.1

“Class 1 milk” means market milk, market skim milk, and market cream that is supplied to consumers or used for the purposes specified in Section 61932.

(Added by Stats. 1982, Ch. 380, Sec. 1. Effective July 4, 1982.)



64010.2

“All other usages” means usages other than class 1 for milk, including manufacturing grade milk received by handlers.

(Added by Stats. 1982, Ch. 380, Sec. 2. Effective July 4, 1982.)



64011

“Milk fat” means the fat of milk.

(Enacted by Stats. 1967, Ch. 15.)



64012

“Or” and “and,” may be construed as interchangeable, as the context may require.

(Enacted by Stats. 1967, Ch. 15.)



64013

“Person” means an individual, corporation, partnership, limited liability company, trust, association, cooperative association, and any other business unit or organization.

(Amended by Stats. 1994, Ch. 1010, Sec. 131. Effective January 1, 1995.)



64014

“Processing” means separating, standardizing, pasteurizing, sterilizing, evaporating, condensing, canning, bottling, packaging, or otherwise preparing milk fat in milk, cream, or skim milk for market, or of using it to manufacture or produce any dairy product. “Processing” does not, however, include separating by a producer, on the dairy where the milk is produced nor shall milk so separated be deemed to have been processed. Placing bulk milk, cream, or skim milk in cans for transportation to a handler from the dairy is not canning as that term is used in this section.

(Enacted by Stats. 1967, Ch. 15.)



64015

“Producer” means any person that produces milk fat and sells it, or delivers possession or control of it, to a handler, in the form of unprocessed milk or cream, or in any other unprocessed form.

(Enacted by Stats. 1967, Ch. 15.)



64016

“Producer-handler” means any person that produces milk fat and uses such production, or any part of it, for processing. For the purposes of this chapter, except as hereinafter otherwise provided, a producer-handler is a producer in any transaction which involves the delivery of unprocessed milk fat produced by him to another handler, and is a handler with respect to milk fat produced by him or received from another producer, and processed by such producer-handler.

(Enacted by Stats. 1967, Ch. 15.)



64017

“Skim milk” is milk from which a substantial part of the milk fat has been removed.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

64041

It is hereby declared, as a matter of legislative determination, that the provisions of this chapter are enacted in the exercise of the police power of this state for the purposes of protecting and furthering the public health and welfare. It is further declared that the dairy industry of this state is affected with a public interest, in that, among other things:

(a) The production, processing, manufacture, and distribution of milk and other dairy products constitute a paramount industry of this state which not only provides substantial and required revenues for the state and its political subdivisions, and employment and a means of livelihood for many thousands of its population, but also furnishes essential foods that are vital to the public health and welfare.

(b) The stabilization, maintenance, and expansion of the dairy industry of California, and of the state, nationwide, and foreign markets for its products, are necessary to assure the consuming public an adequate supply of foods which are indispensable in a proper human diet, to protect, for the state and its political subdivisions, a necessary source of tax revenue, to provide and maintain an adequate standard of living for a great segment of the population of this state, to maintain proper wage scales for those engaged in the dairy industry, and to maintain existing employment.

(c) The essentiality of milk and other dairy products in a proper human nutrition and to the maintenance of a high level of public health is such as to require that the public be made thoroughly aware thereof, and be protected against misrepresentation and deception, by the dissemination of accurate and scientific information relative to the healthful qualities of dairy products, their various classifications and the food values and industrial and medicinal uses thereof, the methods, care and precautions necessary to their proper production, processing, manufacture, and distribution, and the necessary costs and expenses thereof, and the necessity and desirability on the part of the public of using and consuming dairy products of the highest standards of quality.

(Enacting by Stats. 1967, Ch. 15.)



64042

The purposes of this chapter are as follows:

(a) To enable the dairy industry with the aid of the state, to develop, maintain, and expand the state, nationwide, and foreign markets for dairy products which are produced, processed, or manufactured in this state, and the use and consumption of such dairy products therein.

(b) In aid, but not in limitation, of this purpose, to authorize and enable the director to formulate and effectuate, directly or in cooperation with other agencies and instrumentalities hereinafter specified, sales stimulation and consumer, or other, educational programs designed to increase the use and consumption of milk and other dairy products.

(c) To provide funds for the administration and enforcement of this chapter by fees to be paid by producers and handlers of dairy products, in the manner which is prescribed in this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64043

This chapter shall be liberally construed. If any section, sentence, clause, or part of this chapter is, for any reason, held to be unconstitutional or invalid, such decision does not affect the remaining portion of this chapter but such unconstitutional or invalid provision is separable from the valid parts of this chapter.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 3 - Administration

64071

The director shall administer and enforce this chapter, and may exercise any or all of the administrative powers which are conferred by Sections 11180 to 11191, inclusive, of the Government Code upon a head of a department. In order to effectuate the declared purposes of this chapter, the director may contract to carry out the declared intent and purposes of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64072

The director shall, from records of the department or any other reliable source, maintain a list of producers, producer-handlers, and handlers.

(Amended by Stats. 1977, Ch. 375.)



64073

The director may purchase general liability insurance for the council in an amount he or she determines as necessary. The cost of the insurance shall be paid by the council. The insurance policy shall name the director, in his or her official capacity, and the council as insured parties for claims made against the council in its advisory capacity to the director or against the director regarding the activities of the council. The director, after consultation with the Attorney General, may refer claims to the insurance carrier for appropriate action. In the alternative, the director may require that claims be handled in the manner otherwise specified in this chapter.

(Added by Stats. 1989, Ch. 383, Sec. 3.)






ARTICLE 4 - Dairy Council of California

64101

There is in the state government the Dairy Council of California which shall consist of not less than 24, nor more than 25, members. All members of the council shall be appointed by the secretary and may hold office at the pleasure of the secretary. The membership of the council shall be as follows:

(a) There shall be 12 members that are actually engaged in the production of milk. These 12 members are the producer members of the council.

(b) There shall be 12 members that are handlers or producer-handlers of dairy products. These 12 members are the handler members of the council.

(c) Upon the recommendation of the council, the secretary may appoint one person who is neither a producer, handler, or producer-handler, and who shall represent the public generally.

(Amended by Stats. 2013, Ch. 76, Sec. 70. Effective January 1, 2014.)



64103

Officials or members, otherwise qualified, of corporations, associations, and other business units, which are actually engaged in business as producers, handlers, or producer-handlers of dairy products, are eligible to be members of the council.

(Amended by Stats. 2012, Ch. 323, Sec. 7. Effective January 1, 2013.)



64104

The terms of office of the members of the council shall be three years. Appointments shall be made so that the terms of eight members shall expire at the end of one year, eight at the end of two years, and nine at the end of three years.

(Enacted by Stats. 1967, Ch. 15.)



64105

Any vacancy occurring during the unexpired term may be filled by the secretary for the unexpired term. In filling a vacancy, the secretary may consider recommendations from the remaining members of the council. The director may remove any member of the council for cause deemed sufficient by him and upon such removal there shall be a vacancy which shall be filled in the manner as provided in this section for the unexpired term.

(Amended by Stats. 2012, Ch. 323, Sec. 8. Effective January 1, 2013.)



64106

Members of the council shall be nominated and appointed pursuant to procedures recommended by the council and approved by the secretary. The procedures may include, but are not limited to, nominations, preference voting, and district representation.

(Repealed and added by Stats. 2012, Ch. 323, Sec. 10. Effective January 1, 2013.)



64110

A majority of the members of the council shall constitute a quorum for the transaction of all business, including the election of officers.

(Enacted by Stats. 1967, Ch. 15.)



64111

The council shall select from its number, to serve at its pleasure, a chairman and vice chairman who together with at least three, and not more than five, other members selected by the council shall constitute the executive committee of the council. The executive committee shall have and exercise such powers of the council as the council may delegate to it.

(Enacted by Stats. 1967, Ch. 15.)



64112

The council shall have two regular meetings in each year at times and places fixed by the council. The times for regular meetings shall be fixed so that there shall be an interval of at least four calendar months between such meetings. The council may meet in special meetings at any time and place at the call of the chairman. The executive committee shall have four regular meetings each year at times and places fixed by it, and may meet in special meetings at any time and place at the call of the chairman.

(Enacted by Stats. 1967, Ch. 15.)



64114

The appointed members of the council shall receive one hundred dollars ($100) per day for each day spent in actual attendance at the meetings or on the business of the council and shall be reimbursed for necessary traveling and other expenses which are incurred in the performance of their official duties.

(Amended by Stats. 2000, Ch. 298, Sec. 2. Effective January 1, 2001.)



64115

No member of the council, except a member of the executive committee, shall receive compensation for more than 10 days’ service per year. No member of the executive committee shall receive compensation for more than three days’ service per month.

(Enacted by Stats. 1967, Ch. 15.)



64116

The members of the council who are duly appointed by the director, including employees of such council, shall not be held responsible individually in any way whatsoever to any person for liability on any contract or agreement of the council. All salaries, expenses, costs, obligations, and liabilities which arise out of the administration and enforcement of this chapter are payable only from funds which are collected pursuant to the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64117

The director may require any employee or agent of the council to give a fidelity bond which is executed by a surety company that is authorized to do business in this state in favor of the director, in such sum, and containing such terms and conditions, as the director may prescribe. The cost of any such fidelity bond shall be paid from the funds which are collected pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64118

It is hereby declared, as a matter of legislative determination, that producers, handlers, and producer-handlers appointed to the council pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such council, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)






ARTICLE 5 - Powers and Duties

64151

The duties of the council are advisory, except as to those duties which may be delegated to it by the director. The council may, subject to the approval of the director, exercise any of the following powers:

(a) To recommend to the director administrative regulations which relate to the administration and enforcement of this chapter.

(b) To investigate all matters which affect the administration of this chapter, and to report violations of it to the director.

(c) To employ and, at its pleasure, discharge a manager and such clerical help and other employees as it deems necessary, and to prescribe their duties and powers and fix their compensation.

(d) To contract with, or employ, and, at its pleasure, discharge such consultants and agencies as it deems necessary, and to outline their powers and duties and fix their compensation.

(e) To establish offices and incur expenses incidental thereto.

(f) To recommend to the director the making of such advertising contracts and other agreements as may be necessary to promote the sale of dairy products on either a local, state, national, or international basis.

(g) To cooperate with any other local, state, or national commission, organization, or agency, whether voluntary or created by state or national law, and engaged in work or activities similar to the work and activities of the council, and recommend to the director the making of contracts and agreements with these organizations or agencies for carrying on joint campaigns of research, education, and advertising. In matters of research, the council shall, however, cooperate with organizations of recognized professional standing which are adequately equipped with facilities for the research which is contemplated.

(h) To recommend to the director the institution and promotion of scientific research to develop or discover, or both to develop and discover, the health, food, therapeutic, dietetic, and industrial uses of milk and its products and derivatives.

(i) To cooperate with other public and private agencies which are engaged in similar work or activities in order to avoid or minimize any overlapping or duplication of work or conflict.

(j) Receive, invest, and disburse funds, pursuant to Article 11 (commencing with Section 64300).

(Amended by Stats. 1982, Ch. 380, Sec. 3. Effective July 4, 1982.)



64153

Annually, prior to July 1 of each year, the council shall formulate and transmit to the director statements of its recommended activities and proposed budget for the coming fiscal year. The statements shall:

(a) Be based on and made after an investigation by the council of the necessities of the dairy industry and the extent of the public interest, necessity, and convenience to be served by those recommended activities.

(b) Describe the council’s recommended programs of research, education, publicity, and advertising.

(c) Set forth in a proposed budget the amounts which are deemed necessary to be allocated by the director both to effectuate these programs and to perform his or her administrative duties pursuant to this chapter, which budget shall include reasonable amounts for contingencies.

(d) Be in such form and detail as the director, in the reasonable exercise of his or her judgment, deems necessary to adequately show whether or not the activities are warranted by the facts which are disclosed by the statements and are authorized by this chapter.

(Amended by Stats. 1982, Ch. 380, Sec. 5. Effective July 4, 1982.)



64154

If the activities and budgeted amounts which are recommended by the council and are described in the statements provided for in Section 64153 are warranted by the facts which are disclosed by the statements and are authorized by this chapter, the director shall approve the activities for the council programs, in writing, within 20 days after each of the statements has been submitted to him or her. The director shall also approve, in writing, the budget provided for in subdivision (c) of Section 64153 within 20 days after the budget has been submitted. If the director refuses or fails to give any such approvals within the required periods, the director shall notify the council promptly of his or her refusal or failure to approve the activities or budget and give his or her reasons, specifically, for the refusal or failure.

Expenditures for political contributions or for lobbying are not authorized.

(Amended by Stats. 1982, Ch. 380, Sec. 6. Effective July 4, 1982.)



64155

The council shall keep accurate books, records, and accounts of all its transactions, dealings, contracts, agreements, funds, and expenditure, which shall at all times be open to inspection and audit by the department. Any ballot which is filed with the director pursuant to this chapter is confidential and shall not be divulged except when necessary for the proper determination of any court proceedings or hearing before the director.

(Amended by Stats. 1969, Ch. 371.)



64157

The council shall request the director to submit to it an annual budget which sets forth in reasonable detail the proposed expenditures which he or she deems necessary for the performance by him or her and by the department of the duties which are imposed upon them by this chapter. The council shall also request the director to submit to it an annual statement, in reasonable detail, of his or her expenditures pursuant to this chapter.

(Added by renumbering Section 64262 by Stats. 1982, Ch. 380, Sec. 10. Effective July 4, 1982.)



64158

The council shall, annually, report to the members of the dairy industry on the activities and programs, including, but not limited to, the income and expenses, the fund balance, and a report of progress in achieving program goals, as prescribed by the director.

(Added by renumbering Section 64157 by Stats. 1982, Ch. 380, Sec. 7. Effective July 4, 1982.)






ARTICLE 6 - Research, Advertising, Publicity, and Education Campaigns

64181

The director shall conduct one or more campaigns of research, advertising, publicity, and education designed to accomplish the following purposes, among others:

(a) Increase the consumption of dairy products.

(b) Gather, publicize, and diffuse accurate and scientific information which shows the importance of the use and consumption of milk, cream, and other dairy products in relation to the public health, economy, and diet, and proper nutrition of children and adults.

(c) Study means and methods employed in producing, processing, manufacturing, marketing, and distributing dairy products in order to comply with the sanitary and other regulations imposed by municipalities, this state or the United States.

(d) Gather and disseminate information regarding the high standards which are observed and imposed to insure pure and wholesome dairy products and the harmful effects on the public health which result from a breakdown in the stability of the dairy industry, the factors and conditions peculiar to the dairy industry which tend to cause an unbalanced production, the price of milk, cream, and other dairy products in relation to the cost of other items of food in a balanced diet, and the factors which tend to promote increased consumption of dairy products, stabilize the industry, and foster a better understanding and more efficient cooperation among producers, persons that are engaged in the handling, processing, and marketing of dairy products, and the consuming public.

(Enacted by Stats. 1967, Ch. 15.)



64182

In each fiscal year such amount of the money which is received under this chapter as is determined by the council shall be expended or allocated for research in the discovery and development of uses for milk, milk products, and byproducts of milk.

The council shall select the research projects to be carried on from time to time. Insofar as practicable, such projects shall be carried out by the College of Agriculture of the University of California, pursuant to contract entered into between the regents of the university and the director. If, however, the council determines that the college has no facilities for a particular project or that some other recognized research agency has better facilities for it, the project may be carried out by such other research agency, pursuant to contract with the council.

(Enacted by Stats. 1967, Ch. 15.)



64183

No advertising or sales promotion program which is conducted or sponsored by the director shall make any false or unwarranted claim, or disparage the quality, value, use, or sale of any commodity which is authorized by law to be marketed in this state, nor shall any such program be conducted with reference to a brand or trade name.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 7 - Records and Reports

64221

Every handler and producer-handler shall keep complete and accurate records of all milk, skim milk, and cream in unprocessed form which the handler or producer-handler purchases, or possession or control of which he or she acquires from any producer or other handler. A producer-handler shall include his or her own production in these records. Every handler and producer-handler shall also keep complete and accurate records by class usage of all milk, skim milk, and cream which he or she utilizes for processing.

(Amended by Stats. 1982, Ch. 380, Sec. 8. Effective July 4, 1982.)



64222

Such records shall be:

(a) In such form and contain such information, relevant to the purposes of this chapter, as the director may, by order or regulation, prescribe.

(b) Preserved for a period of two years.

(c) Open to inspection at any time on the request of the director.

(Enacted by Stats. 1967, Ch. 15.)



64223

The director may, by order or regulation require every such handler and producer-handler to file with him returns which give the information, or any part of the information, in the records, which the first handlers are required to keep pursuant to this article. The returns shall be on forms which are prescribed and furnished by the director.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 9 - Additional Financial Provisions

64282

The Dairy Council and the director shall prepare or revise the annual budget provided for by this chapter, for each fiscal year during which a more extensive campaign of research, advertising, publicity and education is authorized by producers, handlers, and producer-handlers of market milk for class 1 use, to provide for the more extensive campaign during that year.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 10 - Violations and Penalties

64291

A person shall not use the same name, or a name so similar as to mislead the public into believing it is the same name, as the Dairy Council of California.

(Enacted by Stats. 1967, Ch. 15.)



64292

Any violation of any provision of this chapter is a misdemeanor.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 11 - Financing Plan

64300

This article provides for a comprehensive and continuing plan for financing the operations of the council.

(Added by Stats. 1982, Ch. 380, Sec. 23. Effective July 4, 1982. Section operative January 1, 1983, pursuant to Section 64313.)



64301

Annually, prior to the commencement of the fiscal year, the secretary shall, upon recommendation of the council, establish and announce the fees for milk used in class 1 and for all other usages to be paid by producers, producer-handlers, and handlers for the coming fiscal year.

These fees shall be established at levels sufficient to finance the budget for the coming fiscal year as approved by the secretary pursuant to Sections 64153 and 64154.

The fee established by the secretary for class 1 milk shall not exceed two cents ($.02) per hundredweight of such market milk testing 3.5 percent milkfat and 8.7 percent solids-not-fat.

The fee established by the secretary for all other usages of milk shall not exceed eight mills ($0.008) per hundredweight of milk testing 3.5 percent milkfat and 8.7 percent solids-not-fat.

The relationship between the fees per hundredweight established for class 1 milk and for all other usages shall be at a ratio of 2.5 to 1. These fees shall be the same for producers and handlers.

(Amended by Stats. 2000, Ch. 298, Sec. 3. Effective January 1, 2001.)



64302

(a) Each producer and producer-handler shall pay fees established for each hundredweight of milk produced by him or her in the state and delivered to a handler. The fees shall be collected by the first handler that purchases, or otherwise acquires possession or control of, this milk by deducting the fee from any payment which is due the producer for this milk. Each producer-handler shall pay the fee on his or her own production. For the purposes of this article, a handler that sells unprocessed milk, of which he or she has the right to possession or control by contract or otherwise, to another handler, and delivers this milk in unprocessed form to this other handler or causes this milk to be delivered to this other handler directly from the producer, is the first handler of this milk.

(b) For the purpose of this chapter, the class 1 fee of each producer shall be determined on the hundredweight equivalent computed by combining the class 1 fat usage and the class 1 skim usage included in the payment to the producer. This skim usage shall be computed by dividing the solids-not-fat usage by the monthly average solids-not-fat test of skim milk first received from the producer by handlers or producer-handlers.

(c) The fee of each producer for all other milk shall be determined on the total hundredweight of milk produced and delivered remaining after deducting the class 1 equivalent as computed herein.

(d) The collection of fees to be paid by handlers, including producer-handlers, pursuant to Section 64303 is to be used for the handler portion of council assessments only, and shall not affect payments of producers, nor in any way change the method of producer payment for milk.

(Added by Stats. 1982, Ch. 380, Sec. 23. Effective July 4, 1982. Section operative January 1, 1983, pursuant to Section 64313.)



64303

Each handler and producer-handler shall pay to the director the fees established for class 1 milk and for milk for all other usages on all milk, skim milk, and cream utilized in the plant of the handler, or producer-handler in the processing and manufacture of milk and milk products. This usage shall be computed by combining pounds of fat and skim milk so utilized, together with allocated plant loss of this milkfat and skim milk.

(Added by Stats. 1982, Ch. 380, Sec. 23. Effective July 4, 1982. Section operative January 1, 1983, pursuant to Section 64313.)



64304

The fees established and assessed as prescribed in this chapter shall be billed monthly to the handler and the producer-handler, and shall be paid to the director not later than the 15th day of the second month following the month during which the milk was received.

(Added by Stats. 1982, Ch. 380, Sec. 23. Effective July 4, 1982. Section operative January 1, 1983, pursuant to Section 64313.)



64305

Fees established and assessed under this chapter may be enforced and collected by the secretary through direct payment or through pool accounting procedures established by the secretary under Chapter 3 (commencing with Section 62700).

(Amended by Stats. 2012, Ch. 323, Sec. 14. Effective January 1, 2013.)



64306

To the amount of fees which are unpaid when due, the secretary may add a penalty of 10 percent. In addition, the secretary may assess interest at a rate of 1 percent of the unpaid balance for each 30 days the assessment is unpaid.

(Amended by Stats. 2012, Ch. 323, Sec. 15. Effective January 1, 2013.)



64307

The director, by action prosecuted by him or her, may recover any unpaid fees. In any action, a certificate of the director which shows the amount, including penalty, determined by the director to be required to be paid by the person required to pay this amount is prima facie evidence of the delinquency. The presumption established by this section is a presumption affecting the burden of proof.

(Added by Stats. 1982, Ch. 380, Sec. 23. Effective July 4, 1982. Section operative January 1, 1983, pursuant to Section 64313.)



64308

If any handler or producer-handler does not provide the information necessary to determine the amount of fees due, when required, the director shall estimate the amount due from the records of the department or from any other source of information which is available. In any action by the director to recover fees pursuant to this chapter, a certificate of the director which shows the amount determined by the director to be required to be paid by the person that is required to pay the fees is prima facie evidence of the delinquency of the amount which is shown. The presumption established by this section is a presumption affecting the burden of proof.

(Added by Stats. 1982, Ch. 380, Sec. 23. Effective July 4, 1982. Section operative January 1, 1983, pursuant to Section 64313.)



64308.5

(a) Fees paid on milk pursuant to this chapter shall be refunded to producers who meet the following criteria:

(1) The producer shipped the milk to a processor during the months of June or July 1986.

(2) The producer was not paid, or received only partial payment, for the milk shipped.

(3) The producer has agreed to repay the refunded fees to the affected programs if, at a subsequent date, the producer is paid for the milk.

(b) The producer shall receive a full refund of the fees paid on milk shipped for which no payment was received. If partial payment was received the producer shall receive a refund of the fees paid on milk for which payment was not received.

(c) In lieu of payment to the producer, the refund shall be paid to an entity which markets milk or otherwise acts on behalf of a producer who would otherwise qualify for the refund under subdivision (a) if that entity demonstrates to the satisfaction of the director that it paid the fees for the producer.

(d) If a producer, or an entity referred to in subdivision (c), subsequently receives full or partial payment for milk for which fees have been refunded, the producer or entity, as the case may be, shall repay the fees in an amount proportionate to the portion of milk for which payment has been received.

(e) Refunds shall not be made pursuant to this section if the refund would cause a producer to incur an additional assessment obligation to the National Milk Promotion Program.

(f) The director shall adopt procedures for refunding fees in accordance with this section. Those procedures shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1987, Ch. 1048, Sec. 8.)



64309

(a) Any money that is collected by the director pursuant to this chapter shall be deposited in a bank or other depository which is approved by the Director of Finance. Funds which are so collected shall be deposited and disbursed in conformity with appropriate regulations prescribed by the director and may be allocated to pay for expenses generated by the auditing requirement imposed by subdivision (b). The expenditure of those funds shall be exempt from the provisions of Section 925.6 of the Government Code.

(b) All expenditures by the director shall be audited at least once every two years by one of the following means:

(1) By contract with a certified public accountant.

(2) By contract with a public accountant holding a valid permit issued by the California Board of Accountancy.

(3) By contract with a public accounting firm.

(4) By agreement with the Department of Finance.

A copy of the audit shall be delivered within 30 days after the completion thereof to the Governor, the director, and the Controller.

(Amended by Stats. 2000, Ch. 1055, Sec. 20. Effective September 30, 2000.)



64310

Any money which is collected by the director pursuant to this chapter is hereby appropriated to the department to carry out the duties which are imposed upon the director and the council pursuant to this chapter. The appropriation which is made in this section is exempt from the operation of Section 16304 of the Government Code.

The money which is collected by the director pursuant to this chapter shall be disbursed by the director only for the necessary expenses incurred by the council and the director to carry out the purposes of this chapter, including the payment of refunds which are authorized pursuant to this chapter. The director may disburse these funds in authorized activities related to particular dairy products without reference to the branches of the dairy industry from which these funds are derived.

(Added by Stats. 1982, Ch. 380, Sec. 23. Effective July 4, 1982. Section operative January 1, 1983, pursuant to Section 64313.)



64311

Any money which is deposited pursuant to Section 64309, which the director determines is available for investment, may be invested or reinvested by the Treasurer or the council in any of the securities described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, or placed in a depository as provided in Chapter 4 (commencing with Section 16500) of Part 2 of Division 4 of Title 2 of the Government Code, and handled in the same manner as money in the State Treasury. For these purposes, these moneys may also be combined with funds determined by the director to be available for investment pursuant to Section 58939.

(Amended by Stats. 1983, Ch. 417, Sec. 5.)



64312

Any increment which is received from investment, reinvestment, or deposit of money pursuant to Section 64311 shall be deposited to the credit of the council. The State Treasurer may deduct from this remittance an amount equal to the reasonable costs incurred in carrying out the provisions of this article or may bill the director for the costs and the director shall pay the costs from moneys collected pursuant to this chapter.

(Added by Stats. 1982, Ch. 380, Sec. 23. Effective July 4, 1982. Section operative January 1, 1983, pursuant to Section 64313.)



64313

This article shall become operative on January 1, 1983.

(Added by Stats. 1982, Ch. 380, Sec. 23. Effective July 4, 1982. Note: This section prescribes a delayed operative date (Jan. 1, 1983) for Article 11, commencing with Section 64300.)






ARTICLE 12 - Referendum

64320

(a) Between July 1, 1983, and December 31, 1983, and in the same period each five years thereafter, the secretary shall, by the public hearing procedure, and if appropriate, the referendum procedure provided for in this article, determine whether the council program provided for in this chapter shall continue in effect.

(b) If the secretary finds from evidence received at the hearing that a substantial question exists as to whether the council program is contrary to or does not effectuate the declared purposes or provisions of this chapter, the council program shall be submitted to referendum as provided in subdivision (c).

(c) If the secretary determines that a referendum procedure is appropriate, the secretary shall establish a referendum period of not to exceed 30 days during which period ballots shall be submitted to all producers, producer-handlers, and handlers on a statewide basis. If the secretary determines that the referendum period does not provide sufficient time for the balloting, the secretary may extend the referendum for an additional period not to exceed 30 days. The ballots shall provide a “yes” or “no” voting alternative to the question:

“Shall the Dairy Council of California be continued for the next five fiscal years commencing July 1 following this referendum?”

(Amended by Stats. 2000, Ch. 298, Sec. 4. Effective January 1, 2001.)



64321

If the council program is submitted to a referendum, the secretary shall find that producers, handlers, and producer-handlers statewide have assented to the council program if he or she finds both of the following:

(a) Sixty-five percent or more of the total number of handlers, including producer-handlers, voting approve the program.

(b) (1) Not less than 51 percent of the total number of eligible producers, including producer-handlers, in the state voted in the referendum.

(2) Sixty-five percent or more of the total number of eligible producers, including producer-handlers, who voted in the referendum and who produced 51 percent or more of the total amount of fluid milk produced during the second calendar month preceding the month of the commencement of the referendum period by all producers who voted in the referendum approve the program, or 51 percent or more of the total number of eligible producers who voted in the referendum and who produced 65 percent or more of the total amount of fluid milk produced during the second calendar month preceding the month of the commencement of the referendum period by all producers who voted in the referendum, approve the program.

(Amended by Stats. 2000, Ch. 298, Sec. 5. Effective January 1, 2001.)



64321.5

If the secretary finds that producers, handlers, and producer-handlers have not assented to the council program pursuant to Section 64321, the program may be resubmitted to a referendum as prescribed herein within a period of not less than 60 days and not more than 180 days after the secretary announces the plan was not approved.

(Amended by Stats. 2000, Ch. 298, Sec. 6. Effective January 1, 2001.)



64322

(a) If the council program has been submitted to referendum pursuant to procedures prescribed in Section 64321 and the secretary finds that producers, handlers, and producer-handlers have not assented to the program, or if the program is resubmitted pursuant to Section 64321.5 and the secretary finds that assent is again not forthcoming, operations of the provisions of this chapter and of the council shall be suspended commencing July 1 following the referendum or referendums.

(b) After the effective date of suspension of the operation of the provisions of this chapter and of the council, the operations of the council shall be wound up, and any real and personal property held in the name of the council shall be liquidated and the proceeds, along with any and all remaining money held by the council, collected by assessment and not required to defray the expenses of winding up and terminating operations of the council, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding three months. However, if the secretary finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to these persons, any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into the State Treasury as unclaimed trust moneys.

(Amended by Stats. 2000, Ch. 298, Sec. 7. Effective January 1, 2001.)









CHAPTER 2 - California Beef Council Law

ARTICLE 1 - Short Title and Definitions

64501

This chapter shall be known as the “California Beef Council Law.”

(Enacted by Stats. 1967, Ch. 15.)



64502

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64503

“Beef” includes veal.

(Enacted by Stats. 1967, Ch. 15.)



64504

“Beef products” includes veal products.

(Enacted by Stats. 1967, Ch. 15.)



64505

“Council” means the California Beef Council.

(Enacted by Stats. 1967, Ch. 15.)



64506

“Person” means an individual, corporation, partnership, limited liability company, trust, association, cooperative association, and any other business unit or organization.

(Amended by Stats. 1994, Ch. 1010, Sec. 132. Effective January 1, 1995.)



64507

“Producer” means any person that is engaged in the business of raising, breeding, feeding, or growing cattle or calves for dairy production or for beef production.

(Enacted by Stats. 1967, Ch. 15.)






ARTICLE 2 - General Provisions

64531

It is hereby declared, as a matter of legislative determination, that the provisions of this chapter are enacted in the exercise of the power of this state for the purposes of protecting and furthering the public health and welfare. It is further declared that the cattle industry of this state is affected with a public interest, in that, among other things:

(a) The production, processing, manufacture, and distribution of beef and beef products constitute a paramount industry of this state which not only provides substantial and required revenues for the state and its political subdivisions, and employment and a means of livelihood for many thousands of its population, but also furnishes essential foods that are vital to the public health and welfare.

(b) The stabilization, maintenance, and expansion of the cattle industry of California, and of the state, nationwide, and foreign markets for its products are necessary to assure the consuming public an adequate supply of foods which are indispensable in a proper human diet, to protect, for the state and its political subdivisions, a necessary source of tax revenue, to provide and maintain an adequate standard of living for a great segment of the population of this state, to maintain proper wage scales for those engaged in the cattle industry, and to maintain existing employment.

(c) The essentiality of beef and beef products in a proper human nutrition and to the maintenance of a high level of public health is such as to require that the public be made thoroughly aware thereof, and be protected against misrepresentation and deception, by the dissemination of accurate and scientific information relative to the healthful qualities of beef and beef products, their various classifications and the food values and industrial and medicinal uses thereof, the methods, care and precautions necessary to their proper production, processing, manufacture, and distribution, and the necessary costs and expenses thereof, and the necessity and desirability on the part of the public of using and consuming beef and beef products of the highest standards of quality.

(Enacted by Stats. 1967, Ch. 15.)



64532

The purposes of this chapter are as follows:

(a) To enable the cattle industry, with the aid of the state, to develop, maintain, and expand the state, nationwide, and foreign markets for beef and beef products produced, processed, manufactured, sold, or distributed in this state, for human consumption, and the use and consumption of these beef and beef products in those markets.

(b) In aid, but not in limitation, of the purpose in subdivision (a), to authorize and enable the director to formulate and effectuate, directly or in cooperation with other agencies and instrumentalities which are specified in this chapter, research relating to the nutritional qualities of beef and beef products and public consumption patterns and trends, and sales stimulation and consumer, or other, educational programs designed to increase the use and consumption of beef and beef products for human consumption.

(c) To provide funds for the administration and enforcement of this chapter by mandatory fees to be collected in the manner which is prescribed in this chapter, unless producers elect to provide those funds through voluntary contributions pursuant to Article 7 (commencing with Section 64671).

(Amended by Stats. 1986, Ch. 265, Sec. 1. Effective July 11, 1986.)



64533

This chapter shall be liberally construed. If any section, sentence, clause, or part of this chapter is, for any reason, held to be unconstitutional or invalid, such decision does not affect the remaining portion of this chapter but such unconstitutional or invalid provision is separable from the valid parts of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64534

Any violation of this chapter is a misdemeanor.

(Amended by Stats. 1986, Ch. 265, Sec. 2. Effective July 11, 1986.)






ARTICLE 3 - Administration

64561

The director shall administer and enforce the provisions of this chapter, and may exercise any of the administrative powers which are conferred by Sections 11180 to 11191, inclusive, of the Government Code upon a head of a department. In order to effectuate the declared purposes of this chapter, the director may contract to carry out the declared intent and purposes of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64562

Upon recommendations by the council the director may establish consistent with this chapter such regulations which cover the administration and enforcement of this chapter as may be necessary to carry out the purposes and attain the objectives of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64563

Upon the issuance of any regulations which affect this chapter, a copy of the regulations shall be posted on a bulletin board which shall be maintained by the director in his office. A copy of such regulations shall also be published in a newspaper of general circulation published in Sacramento, California, and in any other newspaper which the director may prescribe. No regulation shall become effective until five days after the date of such posting and publication. The director shall mail a copy of the notice of the issuance of the regulations to every person that is directly affected by the regulations whose name and address may be on file in the office of the director and to every person who files in the office of the director a written request for such notice.

(Enacted by Stats. 1967, Ch. 15.)



64564

The director may purchase general liability insurance for the council subject to the provisions of this chapter in an amount he or she determines as necessary. The cost of the insurance shall be paid by the council. The insurance policy shall name the director, in his or her official capacity, and the council as insured parties for claims made against the council in its advisory capacity to the director or against the director regarding the activities of the council. The director, after consultation with the Attorney General, may refer claims to the insurance carrier for appropriate action. In the alternative, the director may require that claims be handled in the manner otherwise specified in this chapter.

(Added by Stats. 1989, Ch. 383, Sec. 4.)






ARTICLE 4 - California Beef Council

64591

There is in the state government the California Beef Council which consists of 20 members and 20 alternates, all of whom shall be citizens and residents of this state and producers, packers, or processors.

The secretary shall appoint to the council six range cattlemen, six cattle feeders, and six dairymen nominated as producers and two packers or processors as hereinafter provided for, giving due regard to proper geographic distribution. This requirement shall not, however, operate to remove from office any member of the council. Subject to the provisions of this section and of Section 64592, present members of the council shall be eligible for reappointment.

(Amended by Stats. 2001, Ch. 291, Sec. 1. Effective January 1, 2002.)



64591.1

Notwithstanding other provisions of this article, the director shall, with or without nominations, appoint one member and one alternate member to the council to represent the general public, in addition to the 20 members of the council otherwise provided for. Such persons shall not be affiliated in any way with the production or marketing of beef and shall have all of the rights and privileges, including voting, of any other member or alternate member of the council. The regular term of office of any member or respective alternate member appointed pursuant to this section shall be as close as possible to three full years and shall terminate on December 31 of the year which will provide for more than two but not more than three full years in office.

(Added by Stats. 1976, Ch. 1007.)



64592

The terms of office of the members and alternates of the council shall be three years, except as provided in this section. The first appointments made under this chapter shall be so made that the terms of six members and their alternates shall expire at the end of one year, six members and their alternates shall expire at the end of two years, and seven members and their alternates shall expire at the end of three years. However, the terms of the first members and alternates appointed from slaughterers pursuant to amendments made to this section during the 1973 portion of the 1973–74 Regular Session of the Legislature shall be for three years.

Any vacancy which occurs during the unexpired term shall be filled by the director for the unexpired term from the eligible nominees. No council member or alternate shall serve more than two consecutive three-year terms. Service as an alternate does not disqualify a person to then serve two such terms as a member, and a member who was appointed for a one- or two-year term may serve two additional three-year terms.

The director may remove any member of the council or alternate for cause and upon such removal there is a vacancy which shall be filled in the manner as provided for the unexpired term.

(Amended by Stats. 1973, Ch. 418.)



64593

With or without recommendations or other nominations from the council or otherwise, during September and October of each year, the secretary may, if deemed appropriate or necessary by him or her, provide notice of, and hold, producer nomination meeting or meetings or may prepare and mail nomination forms to producers, for the purpose of receiving nominations for producer membership on the council. When nomination forms are mailed, the secretary shall utilize existing department lists of producers, packers, or processors. The secretary may also provide notice of, and hold, packer or processor nomination meeting or meetings or otherwise receive nominations for packers or processors, as deemed appropriate by him or her, including, but not necessarily limited to, nominations received by mailing similar nomination forms to the packers or processors on existing department lists. Notwithstanding other provisions of this section, the secretary may, whenever and in any manner deemed necessary and appropriate by him or her, obtain nominations of producers, packers, or processors for membership on the council.

(Amended by Stats. 2001, Ch. 291, Sec. 2. Effective January 1, 2002.)



64595

Press releases or other notice of nomination procedures, when conducted by mail, shall indicate that nominations shall be mailed to the director at his office in Sacramento and that the director will consider all nominations received by mail, within the time designated by him. Nominations by mail shall set forth (1) the name and address of each nominee, (2) whether each nominee is being nominated as a member or alternate member, (3) the type of producer (dairy, feeder, or range cattle) of each nominee, or, if a nominee is a slaughterer, that fact, and (4) the signature and address of the nominator.

(Amended by Stats. 1978, Ch. 46.)



64596

A majority of the members of the council shall constitute a quorum for the transaction of all business, including the election of officers.

(Enacted by Stats. 1967, Ch. 15.)



64598

The council shall select annually from its number, to serve at its pleasure, a chairman and vice chairman who, together with five other members selected annually by the council, shall constitute the executive committee of the council. The executive committee shall have and exercise such powers of the council as the council may delegate to it.

(Enacted by Stats. 1967, Ch. 15.)



64599

The council shall have two regular meetings in each year at times and places which are fixed by the council. The times for regular meetings shall be fixed so that there is an interval of at least four calendar months between such meetings. The council may meet in special meetings at any time and place at the call of the chairman or upon the written request of five members of the council. The executive committee shall have two regular meetings each year at times and places which are fixed by it, and may meet in special meetings at any time and place at the call of the chairman or on call of a majority of the members of the executive committee.

(Enacted by Stats. 1967, Ch. 15.)



64600

The members of the council shall be reimbursed for necessary traveling and other expenses incurred in the performance of their official duties.

(Amended by Stats. 2001, Ch. 291, Sec. 3. Effective January 1, 2002.)



64601

No member of the council shall receive compensation.

(Amended by Stats. 2001, Ch. 291, Sec. 4. Effective January 1, 2002.)



64602

The director may require any employee or agent of the council to give a fidelity bond, executed by a surety company which is authorized to do business in this state, in favor of the director, in such sum, and containing such terms and conditions, as the director may prescribe. The cost of all such fidelity bonds of employees or agents of the council shall be paid from the funds which are collected pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64603

No member or employee of the council shall be held responsible individually to any person for liability on any contract or agreement of the council. All salaries, expenses, costs, obligations, and liabilities which arise out of the administration and enforcement of this chapter are payable only from funds which are collected pursuant to the provisions of this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64604

An alternate member of the council shall sit as a regular member of the council if the member for whom he is an alternate fails for any reason to attend any meeting of the council. He shall be compensated and reimbursed in the same manner and to the same extent as a regular member when so serving and when so serving has all the powers, duties, liabilities, and immunities of the member in whose place he is serving, except that the alternate to the chairman or vice chairman shall not succeed to the functions of these offices.

(Enacted by Stats. 1967, Ch. 15.)



64605

It is hereby declared, as a matter of legislative determination, that producers, packers, or processors appointed to the council pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such council, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Amended by Stats. 2001, Ch. 291, Sec. 5. Effective January 1, 2002.)






ARTICLE 5 - Powers and Duties

64631

The duties of the council shall be advisory, except as to those duties which may be delegated to it by the director. The council may, subject to the approval of the director, exercise any of the following powers which may be delegated to the council by the director:

(a) To recommend to the director administrative regulations which relate to the administration and enforcement of this chapter.

(b) To investigate all matters which affect the administration of this chapter, and to report violations of it to the director.

(c) To employ and, at its pleasure, discharge a manager and such clerical help and other employees as it deems necessary, and to prescribe their duties and powers and fix their compensation.

(d) To contract with, or employ, and, at its pleasure, discharge such other persons as it deems necessary, and in the cases of such of them as it shall employ, to outline their powers and duties and fix their compensation.

(e) To establish offices, and incur expenses incidental thereto.

(f) To make such contracts and other agreements as may be proper to promote the sale of beef and beef products on either a local, state, national, or international basis.

(g) To cooperate with any other local, state, or national commission, organization, or agency, whether voluntary or created by state or federal law, and engaged in work or activities similar to the work and activities of the council, and recommend to the director the making of contracts and agreements with such organizations or agencies for carrying on joint programs of education, research, publicity, and advertising. In matters of research, however, the council shall cooperate with organizations of recognized professional standing which are adequately equipped with facilities for the research which is contemplated.

(h) To recommend to the director the institution and promotion of scientific research to develop or discover, or both, the health, food, therapeutic, dietetic, industrial, or other uses of beef and its products.

(i) To receive, invest, and disburse funds, pursuant to the provisions of Article 8 (commencing with Section 64691).

Funds may be allocated to agencies not specifically or solely engaged in carrying on research or promotion for beef, if the council and the director are satisfied that such allocations will be beneficial to the California beef industry, and will tend to effectuate the declared purposes of this chapter.

(Amended by Stats. 1982, Ch. 641, Sec. 5.)



64632

The council shall keep such books, records, and accounts of all its transactions, dealings, contracts, agreements, funds, and expenditures as it deems necessary. Such books, records, and accounts shall at all times be open to inspection and audit by the director.

(Enacted by Stats. 1967, Ch. 15.)



64633

A member, alternate agent, or employee of the council shall not do any of the following:

(a) Appear before any legislative committee of the state or federal government as a representative of the council unless requested to do so by such committee.

(b) Lobby in any manner as a representative of the council.

(Enacted by Stats. 1967, Ch. 15.)



64634

None of the funds which are collected pursuant to this chapter shall be used for political contributions.

(Enacted by Stats. 1967, Ch. 15.)



64635

The council shall prepare annually, summarized statements of the activities in which it has been engaged in the previous annual period, and of the activities in which it proposes to engage in the ensuing annual period. Such statements shall be made available to all producers and slaughterers that request them.

(Amended by Stats. 1973, Ch. 418.)






ARTICLE 6 - Education, Research, or Public Information Programs

64661

The director shall conduct, or may cause the council to conduct, programs of education, research, or public information, which are designed to accomplish the following purposes, among others:

(a) Increase the consumption of beef and beef products.

(b) Gather, publicize, and disseminate accurate and scientific information which shows the importance of the use and consumption of beef and beef products in relation to the public health, economy, and diet, and proper nutrition of children and adults.

(c) Study means and methods which are employed in producing, processing, manufacturing, marketing, and distributing beef and beef products in order to comply with the sanitary and other regulations which are imposed by municipalities, this state, and the United States.

(d) Gather and disseminate information regarding the high standards which are observed and imposed to ensure pure and wholesome beef and beef products.

(e) Gather and disseminate information regarding the harmful effects on the public health resulting from the breakdown or instability of the cattle industry, the factors and conditions peculiar to the cattle industry which tend to cause an unbalanced production, the price of beef and beef products in relation to the cost of other items of food in a balanced diet.

(f) Gather and disseminate information regarding the nutritional qualities of beef and beef products and public consumption patterns and trends, and the factors which tend to promote increased consumption of beef and beef products, stabilize the industry, and foster a better understanding and more efficient cooperation among producers and slaughterers and the consuming public.

(Amended by Stats. 1986, Ch. 265, Sec. 3. Effective July 11, 1986.)



64662

No program or activity which is conducted or sponsored pursuant to this chapter shall make false or unwarranted claims, or disparage the quality, value, use, or sale of any commodity authorized by law to be marketed in this state, nor shall any such program be conducted with reference to a private brand or trade name which refers to beef or a beef product, except as provided for in Section 64663.

(Amended by Stats. 2001, Ch. 291, Sec. 6. Effective January 1, 2002.)



64663

The council shall not expend beef council funds for the advertising of brand name beef products, unless the expenditures are approved by a two-thirds vote of the council with the concurrence of the secretary. The council may expend beef council funds to conduct cost-sharing advertising with nonbeef brand name products.

(Amended by Stats. 2001, Ch. 291, Sec. 7. Effective January 1, 2002.)






ARTICLE 7 - Referendum for Voluntary Fee Payment

64671

Whenever a petition is presented to the director which has been signed by 2,000, or more, of the total producers in the state, not more than six months prior to its presentation to the director, the director shall conduct a referendum among producers to ascertain whether they favor the carrying on of a voluntary promotion and research program for beef as prescribed in Section 64661. At the time any person starts to circulate such a petition, he shall notify the director of such action. The director shall establish the period of time during which such referendum shall be conducted which shall be not less than 30 days nor more than 90 days.

(Repealed and added by Stats. 1973, Ch. 418.)



64672

The director shall count and tabulate the ballots received, and announce the results at the close of the referendum period. If the director finds from the ballots cast that 40 percent or more of all producers, as determined from a list to be established by the director, have voted and that not less than 65 percent of the total producers that produced not less than 51 percent of the volume of the commodity in the state or not less than 51 percent of the total producers that produced not less than 65 percent of the volume of the commodity in the state voting in such referendum favor carrying on a voluntary promotion and research program, the director shall declare the program a voluntary promotion and research program.

(Repealed and added by Stats. 1973, Ch. 418.)



64673

If the promotion and research program is declared to be voluntary, Section 64695 shall become operative and funds for the administration and enforcement of this chapter shall be provided by voluntary contributions rather than mandatory fees.

(Repealed and added by Stats. 1973, Ch. 418.)



64674

If the director finds that the referendum did not receive the required votes in favor of a voluntary promotion and research program pursuant to Section 64672, he shall declare this result and shall instruct the council to carry on the current program.

(Repealed and added by Stats. 1973, Ch. 418.)



64675

If the voluntary promotion and research program does not receive the required favorable vote or if less than the required number of producers have voted, another referendum shall not be petitioned for until after the expiration of a period of two years from the date of the referendum which failed.

(Repealed and added by Stats. 1973, Ch. 418.)



64676

No referendum shall be conducted pursuant to this article until after the expiration of a period of two years from the effective date of this article.

(Added by Stats. 1973, Ch. 418.)






ARTICLE 8 - Financial Provisions

64691

(a) In order to carry out the programs and administer the activities which are conducted pursuant to this chapter, except as specified in Sections 64691.5 and 64702, a fee of one dollar ($1) per head shall be paid on each sale of cattle and calves as specified in Section 64691.7. The fee shall be charged on all cattle and calves, except the following:

(1) Hides, skins, or reduction animals.

(2) Any cattle that are transported for purposes other than for sale or slaughter and without a change of ownership.

(3) Any cattle custom slaughtered exclusively for the owner, members of the owner’s household, or the owner’s nonpaying guests or employees.

(4) Any calves weighing less than 300 pounds.

(b) The fee shall not be charged or collected more than once from each owner upon the same animal and is nonrefundable.

(Amended by Stats. 2001, Ch. 291, Sec. 8. Effective January 1, 2002.)



64691.1

Each person who is required to pay or collect the fees which are required in Section 64691 shall maintain a complete and accurate record of all transactions subject to fees under this chapter. These records shall contain information required by the director relating to the payment or collection of fees, shall be preserved for a period of two years, and shall be offered and submitted for inspection and audit at any reasonable time upon written demand by the director or his or her duly authorized agent.

All information obtained by the director or his or her duly authorized agent from any inspection or audit of records shall be confidential and shall not be disclosed except when required in a judicial proceeding.

(Amended by Stats. 1986, Ch. 265, Sec. 5. Effective July 11, 1986.)



64691.5

A fee greater than one dollar ($1) per head on cattle and calves prescribed by Section 64691 shall not be charged pursuant to that section under a mandatory fee payment program, unless and until the greater fee is approved by the producers in this state, by a referendum to be submitted to the producers by the secretary. The secretary shall find that the producers have approved any greater fee, if he or she finds that 60 percent of the producers voting in the referendum voted in favor of charging the greater fee. Ballots shall be provided to producers from a list provided by the council and approved by the secretary, and to other producers who request a ballot that provide proof of eligibility.

(Amended by Stats. 2001, Ch. 291, Sec. 9. Effective January 1, 2002.)



64691.7

The fees required pursuant to Section 64691 shall be due and payable as follows:

(a) The fee for cattle or calves, whether originating in the state or out-of-state, shall be paid by the seller. The fee shall be charged and collected from the seller or from the seller’s account and paid to the director by each operator of any stockyard, livestock auction market, slaughterhouse, or registered feedlot in the state. The fee is due and payable to the director on or before the 15th day of the month next succeeding the month in which the cattle and calves are sold. Fees which are not collected in the manner provided in this subdivision shall be collected from the seller by the Bureau of Livestock Identification at the time that brand inspection fees are collected.

(b) The fee for calves for which the fee would not otherwise be collected pursuant to subdivision (a) and which are also exempt from brand inspection, shall be charged and collected from the seller or from the seller’s account by the purchaser and paid to the director in the manner specified in subdivision (a).

(c) Any fees which are not collected in the manner specified in subdivision (a) or (b) shall be paid to the director directly by the seller on or before the 15th day of the month next succeeding the month in which the sale occurs.

(d) A fee shall be paid for each head of cattle or calves slaughtered in the state unless specifically exempted by Section 64691 or 64702. If the fee is not deducted from the seller it shall be paid by the purchaser or slaughterer and is due and payable in the manner provided in this section

(Repealed and added by Stats. 1986, Ch. 265, Sec. 7. Effective July 11, 1986.)



64693

(a) Any person who fails to pay, collect, or remit any fees due within the time specified in this chapter shall be liable for administrative costs incurred by the department in enforcing this chapter, including the costs of any audit performed pursuant to Section 64691.1. In addition, the person shall be liable civilly in an amount not to exceed one hundred dollars ($100) for each head of cattle or calves which is sold. The person shall also be liable for all of the following:

(1) The total amount of fees due.

(2) The cost of the civil suit including attorney’s fees.

(3) Two percent interest per month on the unpaid balance of the fees owed.

(b) At the request of the director, the Attorney General shall file an action in an appropriate court to collect any unpaid fees, civil penalties, and interest, or in the alternative, the department may bring the action when appropriate.

(Repealed and added by Stats. 1986, Ch. 265, Sec. 11. Effective July 11, 1986.)



64693.5

At the request of the director, the Attorney General shall petition an appropriate court for the issuance of an injunction, restraining any person in violation of any requirement specified in this chapter or regulations adopted pursuant thereto from continuing the violation. The court may also require the performance of any obligation imposed under this chapter or any regulations adopted pursuant thereto.

(Added by Stats. 1986, Ch. 265, Sec. 12. Effective July 11, 1986.)



64694

The fees which are collected by the Bureau of Livestock Identification pursuant to this article shall be forwarded to the director at the same time and in the same manner as the inspection fees which are provided for in Article 9 (commencing with Section 21281) of Chapter 6 of Division 10. The director shall reimburse, from any money which is collected pursuant to this section, the Bureau of Livestock Identification and any other bureaus or agencies of the state for any additional expenses which are incurred by them in the administration or enforcement of this chapter.

(Amended by Stats. 1986, Ch. 265, Sec. 13. Effective July 11, 1986.)



64695

Any person who is subject to the fee which is required by Section 64691 may obtain a refund of the fee collected from him by submitting to the director a claim for such refund. Such claim shall be submitted in writing within 90 days after the date of the brand inspection or the date of payment of the fee to the director whichever date is later. The claim for refund shall contain such necessary information as the director may require.

This section shall not become operative unless and until the promotion and research program is declared by the director to be voluntary pursuant to the provisions of Article 7 (commencing with Section 64671).

(Repealed and added by Stats. 1973, Ch. 418.)



64696

(a) All money that is collected by the director pursuant to this chapter shall be deposited in any bank, or other depository that is approved by the Director of Finance, allocated to the purposes of this chapter only, and disbursed by the director or the council only for the necessary expenses that are incurred by the council and the director in carrying out the purposes and provisions of this chapter, including expenses generated by the auditing requirement contained in this section. Money that is so collected shall be deposited and disbursed in conformity with appropriate auditing regulations that are prescribed by the director. The expenditure of the money is exempt from the provisions of Sections 925.6 and 16304 of the Government Code.

(b) All expenditures by the council and the director shall be audited at least once every two years by one of the following means:

(1) By contract with a certified public accountant.

(2) By contract with a public accountant holding a valid permit issued by the California Board of Accountancy.

(3) By contract with a public accounting firm.

(4) By agreement with the Department of Finance.

A copy of the audit shall be delivered within 30 days after completion of the audit to the Governor, the director, and the Controller.

(Amended by Stats. 2000, Ch. 1055, Sec. 21. Effective September 30, 2000.)



64697

Money which is deposited pursuant to Section 64696 may be invested and reinvested by the Treasurer or the council in any of the securities described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, or placed in a depository as provided in Chapter 4 (commencing with Section 16500) of Part 2 of Division 4 of Title 2 of the Government Code, and handled in the same manner as money in the State Treasury. For these purposes, the money may also be combined with funds which are determined by the director to be available for investment pursuant to Section 58939. Any increment which is received from investment, reinvestment, or deposit made by the Treasurer shall be remitted to the council. The Treasurer may deduct from the remittance an amount equal to the reasonable cost incurred in carrying out this section or may bill the council for the costs, and the council shall pay the costs from money which is collected for it pursuant to this chapter.

(Amended by Stats. 1983, Ch. 417, Sec. 6.)



64698

The director, after consultation with the council, shall prepare an annual budget which sets forth in reasonable detail the proposed expenditures which he deems necessary for the performance by him and by the department of the duties which are imposed upon them by this chapter. He shall also prepare and submit to the council an annual statement, in reasonable detail, of his expenditures pursuant to this chapter.

(Enacted by Stats. 1967, Ch. 15.)



64699

The director may receive funds in such amounts as he may deem necessary to defray the initial expenses in making effective this chapter. The director shall reimburse those persons from whom said funds are received in the amounts received from any funds which are received by the director pursuant to Section 64691.

(Enacted by Stats. 1967, Ch. 15.)



64700

The director may accept contributions to advance the purposes of this chapter. If requested by the donor, such contributions shall be segregated and separately maintained for the use of the council.

(Enacted by Stats. 1967, Ch. 15.)



64701

Any inspector who is described in Section 20010 may accept voluntary contributions on behalf of the director. Such contributions may be supplementary to collections which are provided in Article 8 (commencing with Section 64691) of this chapter. Such contributions may be in lieu of the fees specified in Article 8 (commencing with Section 64691) if the promotion and research program is declared by the director to be voluntary pursuant to Article 7 (commencing with Section 64671).

(Amended by Stats. 1973, Ch. 418.)



64702

The following shall apply to this chapter so long as the federal Beef Promotion and Research Act of 1985 (7 U.S.C. Sec. 2901 et seq.) and any resulting regulations are in effect. If the federal act is terminated by subsequent statute or in the manner specified in the act, this fact shall be certified by the secretary and this section shall be void and have no force and effect.

(a) A fee shall not be collected pursuant to this chapter on the sale of cattle or calves that originated from out of state and for which a federal assessment was paid in the originating state in accordance with the requirements of the federal act. When no federal assessment on the sale was paid in the originating state, the secretary shall ensure that any federal assessment due is paid. This subdivision shall not prevent the collection of fees by the secretary on subsequent sales of the cattle or calves.

(b) No fee shall be collected on the sale of cattle or calves if the sale is exempt from the federal act and regulations adopted pursuant thereto.

(c) (1) No person shall be liable for more than a total of one dollar ($1) per head per sale of cattle or calves under this chapter and the federal act.

(2) This subdivision does not apply to any fee increases approved by the secretary pursuant to Section 64691.5.

(Amended by Stats. 2001, Ch. 291, Sec. 10. Effective January 1, 2002.)






ARTICLE 9 - Termination

64731

The provisions of this chapter shall continue to be operative permanently except as provided in this article.

(Enacted by Stats. 1967, Ch. 15.)



64732

A referendum among the state’s producers shall be conducted by the director in any of the following cases:

(a) Whenever the director, on his own motion or at the request of the council, determines that it is no longer in the best interest of the state to continue the existence of the council and the programs established and maintained pursuant to this chapter.

(b) Upon the receipt by the director of a petition for such a referendum signed by 3,000 of the state’s producers that signed the petition not more than six months prior to its presentation to the director.

In either such event, the director shall thereupon prepare and mail to each producer as shown in the records of the department, a ballot form and self-addressed envelope.

(Amended by Stats. 1973, Ch. 418.)



64733

The ballot form shall be substantially as follows:

BALLOT

California Beef Council Law
Termination of Council and Program

Shall the existence of the California Beef Council and the programs established and maintained under the California Beef Council Law (Chapter 2 (commencing with Section 64501) of Division 22 of the Agricultural Code) be discontinued and terminated?

YES

NO

_____

Signature of Producers

(Enacted by Stats. 1967, Ch. 15.)



64734

If upon the count of the ballots the director finds that 30 percent, or more, of all producers established by the director’s list have voted and that 51 percent, or more, of the total number of producers voting have assented to the discontinuance and termination of the council and the programs which are established and maintained pursuant to this chapter, the director shall make a finding to that effect and declare the existence of the council and the programs which are established and maintained pursuant to this chapter discontinued and terminated at the end of the fiscal year in which the referendum is conducted.

(Enacted by Stats. 1967, Ch. 15.)



64735

If upon a count of the ballots the director finds that less than 51 percent of the total number of producers voting have assented to such discontinuance and termination, he shall make a finding to that effect and the council and programs which are established and maintained pursuant to this chapter shall continue to remain in full force and effect.

(Enacted by Stats. 1967, Ch. 15.)



64736

On the expiration of this chapter pursuant to this article, the council shall remain in existence for the purpose of furnishing the director with a complete record of its outstanding financial obligations, accrued and to accrue. The director shall pay from the money deposited and disbursed as provided in Section 64696 such obligations and any obligations incurred by the director and the department under the terms and provisions of this section. Any money which remains shall be retained by the director to defray the expenses of formulation, issuance, administration or enforcement of any subsequent program for beef promotion. If no such program is undertaken within a period of three years from the date of termination of this chapter, such money shall be withdrawn from the approved depository and paid into the State Treasury, allocated to the Department of Agriculture Fund for use by the director in carrying out the hide and brand provisions of this code, when appropriated by the Legislature.

(Enacted by Stats. 1967, Ch. 15.)









CHAPTER 3 - The California Table Grape Commission

ARTICLE 1 - Declarations and Purposes

65500

(a) Grapes produced in California for fresh human consumption comprise one of the major agricultural crops of California, and the production and marketing of such grapes affects the economy, welfare, standard of living and health of a large number of citizens residing in this state.

(b) Increased plantings of vineyards and improved cultural practices for the production of California grapes for fresh human consumption have increased and will continue to increase the production thereof and unless the fresh human comsumption of California grapes is increased by the expansion of existing markets and the development of new markets, the interests of the fresh grape industry of California, and the public interest of the people of this state, will be adversely affected.

(c) The inability of individual producers to maintain or expand present markets or to develop new or larger markets for such grapes results in an unreasonable and unnecessary economic waste of the agricultural wealth of this state.

(d) Such conditions and the accompanying waste jeopardize the future continued production of adequate supplies of fresh grapes for human consumption for the people of this and other states, and prevent producers from obtaining a fair return for their labor, their farms and their production. As a consequence, the purchasing power of such producers has been in the past, and may continue to be in the future unless such conditions are remedied, low in relation to that of other people engaged in other gainful occupations within the state, and they are thereby prevented from maintaining a proper standard of living and from contributing their fair share to the support of the necessary governmental and education functions, thus tending to increase unfairly the tax burden of other citizens of the state.

(e) These conditions vitally concern the health, peace, safety and general welfare of the people of this state. It is therefore necessary and expedient in the public interest to protect and enhance the reputation of California fresh grapes for human consumption in intrastate, interstate and foreign markets, and to otherwise act so to eliminate unreasonable and unnecessary economic waste of the agricultural wealth of this state.

(f) The promotion of the sale of fresh grapes for human consumption by means of advertising, dissemination of information on the manner and means of production, and the care and effort required in the production of such grapes, the methods and care required in preparing and transporting such grapes to market, and the handling of the same in consuming markets, reseach respecting the health, food and dietetic value of California fresh grapes and the production, handling, transportation and marketing thereof, the dissemination of information respecting the results of such research, instruction of the wholesale and retail trade with respect to handling thereof, and the education and instruction of the general public with reference to the various varieties of California fresh grapes for human consumption, the time to use and consume each variety and the uses to which each variety should be put, the dietetic and health value thereof, all serve to increase the consumption thereof and to expand existing markets and create new markets for fresh grapes, and prevent agricultural waste, and is therefore in the interests of the welfare, public economy and health of the people of this state.

(g) It is hereby declared to be the policy of this state to aid producers of California fresh grapes in preventing economic waste in the marketing of their commodity, to develop more efficient and equitable methods in such marketing, and to aid such producers in restoring and maintaining their purchasing power at a more adequate, equitable and reasonable level.

(h) The production and marketing of grapes produced in California for fresh human consumption is declared to be affected with a public interest; the provisions of this chapter are enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety and general welfare of the people of this state.

(Added by Stats. 1967, Ch. 1467.)



65501

Notwithstanding other laws to the contrary, in the event a commodity or marketing agreement or marketing order under the jurisdiction of the United States Department of Agriculture or other appropriate federal agency, is created by referendum or under the applicable laws and procedures relating thereto, in this state or in any geographical area within this state, which agreement or order contains provisions substantially similar to the provisions of this chapter, this chapter shall be inapplicable to any producer, shipper, or other person covered by, and, to the extent of such coverage, during the existence of such federal agreement or order.

(Added by Stats. 1967, Ch. 1467.)



65502

This chapter shall be known as the Ketchum Act.

(Added by Stats. 1968, Ch. 272.)






ARTICLE 2 - Definitions and General Provisions

65520

As used in this chapter, the words in the following sections have the following meanings set forth hereafter unless otherwise apparent from the context.

(Amended by Stats. 2004, Ch. 183, Sec. 125. Effective January 1, 2005.)



65521

“Cartwright Act” means the act set forth in Chapter 2 (commencing with Section 16700), Part 2, Division 7 of the Business and Professions Code.

(Added by Stats. 1967, Ch. 1467.)



65522

“Unfair Practices Act” means the act set forth in Chapter 4 (commencing with Section 17000), Part 2, Division 7 of the Business and Professions Code.

(Added by Stats. 1967, Ch. 1467.)



65523

“Fresh grapes” also designated “table grapes” means any and all varieties of grapes produced in the State of California shipped for fresh human consumption, but does not include grapes delivered to a processor for processing or grapes processed by a processor or grapes delivered to a winery for winemaking or grapes produced for use in the making of wine.

(Added by Stats. 1967, Ch. 1467.)



65524

“Producer” means any person engaged within this state in the business of producing or causing to be produced for market “fresh grapes.”

(Added by Stats. 1967, Ch. 1467.)



65525

“Shipper” means any person engaged within this state in shipping fresh grapes, whether as owner, agent, or otherwise.

(Added by Stats. 1967, Ch. 1467.)



65526

“Processor” and derivatives therefrom, means every person and every plant within this state to whom or to which grapes are delivered for the purpose of drying, dehydrating, canning, pressing, crushing, extracting, cooking, quick freezing, or for use in producing or manufacturing a product or manufactured article.

(Added by Stats. 1967, Ch. 1467.)



65527

“Person” means any individual, firm, corporation, association, or any other business unit, and shall, for purposes of this chapter, include any state agency which engages in any of the commercial activities regulated pursuant to the provisions of this chapter.

(Added by Stats. 1967, Ch. 1467.)



65528

“Director” means the Director of Agriculture.

(Added by Stats. 1967, Ch. 1467.)



65529

“Advertising and sales promotion” means, in addition to the ordinarily accepted meaning thereof, trade promotion and activities for the prevention, modification or removal of trade barriers which restrict the free flow of fresh grapes to market and may include the presentation of facts to, and negotiations with, state, federal or foreign governmental agencies on matters which affect the marketing of such grapes.

(Added by Stats. 1967, Ch. 1467.)



65531

“Commission” means the California Table Grape Commission.

(Added by Stats. 1967, Ch. 1467.)



65532

“Commissioner” means any member of the commission.

(Added by Stats. 1967, Ch. 1467.)



65533

“Districts” shall consist of:

District 1.  (Southern California) (Coachella Valley-Borrego)

Includes all that area of California south of a line described as beginning at the point of intersection of the shore line of the Pacific Ocean with the northern boundary line of San Diego County; thence northeasterly along the northern boundary of San Diego County to the point of intersection with the western boundary of Riverside County; thence northerly along the said western boundary of Riverside County to the northern boundary of said Riverside County; thence easterly along the said northern boundary of Riverside County to the point of intersection with the California-Arizona state boundary.

District 2.  (Shafter, Bakersfield, Arvin)

Includes all that area of California north of the northern boundary of District No. 1 and south of a line described as beginning at the intersection of the shore line of the Pacific Ocean with a line projected due west from the intersection of U.S. Highway No. 466 and California State Highway No. 1; thence easterly along said U.S. Highway No. 466 to the town of Famoso; thence from Famoso northeasterly along the Famoso to Woody County Road to the town of Woody; thence along a line due north to a point on the northern boundary of Kern County; thence easterly along the said northern boundary of Kern County and along the northern boundary of San Bernardino County to the point of intersection with the California-Nevada state boundary.

District 3.  (Earlimart, Terra Bella, Delano, McFarland)

Includes all that area of California north of the northern boundary of District No. 2 and south of a line described as beginning at the point of intersection of the shore line of the Pacific Ocean with the westerly projection of the north line of Township 23 south, M.D. B. & M.; thence easterly along the said north line of Township 23 south projected to the point of intersection with the Principal San Bernardino Meridian; thence due east along a line to the point of intersection with the California-Nevada state boundary.

District 4.  (Visalia, Exeter, Porterville)

Includes all that area of California north of the northern boundary of District No. 3 and south of a line described as beginning at the point of intersection of the shore line of the Pacific Ocean with the westerly projection of the north line of Township 18 south, M.D. B. & M.; thence easterly along the said north line of Township 18 south projected to the point of intersection with the Principal San Bernardino Meridian; thence southerly along the said Principal San Bernardino Meridian to the Fifth Standard Parallel north, S.B. B. & M. ; thence easterly along the said Fifth Standard Parallel north to the point of intersection with the California-Nevada state boundary.

District 5.  (Reedley, Dinuba, Orange Cove)

Includes all that area of California north of the northern boundary of District No. 4 and south of a line described as beginning at the point of intersection of the shoreline of the Pacific Ocean with the Fourth Standard Parallel south M. D. B. & M.; thence easterly along the said Fourth Standard Parallel south to the point of intersection with the southerly projection of McCall Road in Fresno County; thence northerly along the said McCall Road to the point of intersection with Rose Avenue in Fresno County; thence easterly along the said Rose Avenue and along the easterly projection thereof to the point of intersection with the main channel of Kings River; thence northerly along the said Kings River to the point of intersection with California State Highway Sign Route No. 180; thence easterly along the said California State Highway Sign Route No. 180 to the point of intersection with the Fresno County boundary; thence due east along a line to the point of intersection with the California-Nevada state boundary.

District 6.  (Madera, Fresno, Sanger)

Includes all that area of California north of the northern boundary of District 5 and south of a line described as beginning at the point of intersection of the shoreline of the Pacific Ocean with the northern boundary of Monterey County; thence easterly along the said northern boundary of Monterey County to the northern boundary of San Benito County; thence easterly along the said northern boundary of San Benito County to a point on the western boundary of Merced County; thence northeasterly along the said western boundary of Merced County to the northern boundary of Merced County; thence easterly along the said northern boundary of Merced County to a point on the northern boundary of Mariposa County; thence easterly along the said northern boundary of Mariposa County to the eastern boundary of Madera County; thence southerly along the said eastern boundary of Madera County to a point on the western boundary of Mono County; and also including all of the area in Mono County, California.

District 7.  (Northern California) (Lodi)

Includes all that area of California north of the northern boundary of District No. 6.

(Added by Stats. 1967, Ch. 1467.)






ARTICLE 3 - The California Table Grape Commission

65550

There is hereby created the California Table Grape Commission to be thus known and designated. The commission shall be composed of 21 fresh grape producers appointed by the director from the nominees selected as provided by this article and one public member appointed pursuant to Section 65575.1.

(Amended by Stats. 1978, Ch. 168.)



65551

The California Table Grape Commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It shall adopt a corporate seal. Copies of its proceedings, records and acts, when certified by the secretary and authenticated by the corporate seal, shall be admissable in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1967, Ch. 1467.)



65552

The commission may appoint a manager, a treasurer and a secretary. The compensation of each officer shall be fixed by the commission and they shall serve at the pleasure of the commission with such powers and duties as may be delegated to them by the commission. No such officer shall be a member of the commission.

(Added by Stats. 1967, Ch. 1467.)



65553

The members of the commission shall be natural persons, each of whom shall be a citizen and resident of this state over the age of 25 years, and each of whom, as an individual, partner or employee of a producer or producers, is and has been actively engaged in growing fresh grapes within this state for a period of at least five years and is producing grapes subject to the provisions of this chapter at the time of the election. Not more than two members shall be persons employed by, or connected in a proprietary capacity with, the same corporation, firm, partnership, association or business organization; provided further, that not more than one member in any one district shall be so employed or connected. The qualifications of members of the commission, as herein set forth, must continue during their term of office.

(Amended by Stats. 1971, Ch. 1105.)



65554

Each of the seven districts shall be represented by three members.

(Added by Stats. 1967, Ch. 1467.)



65555

The regular term of office of the members of the commission shall be three years from the date of appointment and until their successors are appointed, except that of the first members of each district, one shall serve for one year, one shall serve for two years and one shall serve for three years, with the determination of the term of each such member to be made by lot. Thereafter, their successors shall serve the regular term of office.

(Added by Stats. 1967. Ch. 1467.)



65556

Each member for each district shall be elected by a plurality of votes cast by producers in the district. Each producer who has grown fresh grapes in a district in the year preceding any election shall be entitled to two votes in such district, one for each of two nominees. In the first election after the effective date of this chapter, each producer entitled to vote in a district shall be entitled to six votes in such district, one for each of the six nominees, and the six nominees receiving the greatest number of votes shall be nominated for appointment as the members of such district for the initial terms hereunder. In the event of a tie vote which shall result in failure to nominate two persons for each commission membership available, there shall be another election held only between those nominees, the tie vote for whom resulted in such failure to so nominate required number of nominees.

(Added by Stats. 1967, Ch. 1467.)



65558

A nonprofit cooperative marketing association may vote by proxy for any member, if so authorized in writing. Such proxy shall be revocable at will.

(Added by Stats. 1967, Ch. 1467.)



65559

Immediately after the effective date of this chapter, the director shall establish a list of producers in each district. Such list of producers may be established from lists of such persons whose names and addresses appear on file in the Department of Agriculture. In establishing such lists of producers, the director may issue a notice to shippers, requiring them to file with the director a certified report showing the name and mail address of the shipper, and the correct names and mail addresses of producers whose producing operations are located within each district from whom the shipper received fresh grapes during the next preceding season. Notice to such shippers shall be published by the director for a period of not less than five days in a newspaper of general circulation published in each district, and shall be mailed to all shippers of record with the department. The lists of producers shall be filed by shippers within 10 days from the last date of publication of the notice.

(Added by Stats. 1967, Ch. 1467.)



65559.5

The commission or the director in preparing a list of producers to be used under this chapter, may omit from such list any person who makes only casual sales or sales as a result of activities other than a commercial farm business venture. Any person so omitted from such list shall not be subjected to the provisions, including the payment of any assessments, of this chapter and shall not be qualified as a producer under this chapter.

Any person omitted from a list pursuant to this section may be included on any subsequent list if found qualified as a producer at the time of preparing such list.

(Added by Stats. 1967, Ch. 1467.)



65560

In addition, the director may obtain lists of producers whenever and in such manner as he may deem necessary or advisable, for the purpose of checking, comparing or correcting such lists. Such producer lists shall, subject to any proper corrections, be final and conclusive in making determinations relative to the number and qualifications of producers entitled to vote for commissioners in a referendum, or those persons qualified as producers for any other purpose.

(Added by Stats. 1967, Ch. 1467.)



65561

Any producer producing fresh grapes, whose name does not appear upon the director’s list of producers affected, may have his name established thereon by filing with the director a signed statement, advising that he produced such fresh grapes in the next preceding season, and giving the quantity produced in each district and the quantity delivered to shippers or introduced into trade.

(Added by Stats. 1967, Ch. 1467.)



65562

Upon establishment of such lists of producers, the Director of Agriculture shall call meetings of producers in each district, for the purpose of nominating persons to be appointed to the office of commissioner. At each such district meeting for the nomination of members, the director or a representative authorized by him shall preside, and receive nominations, and at the conclusion of each such meeting shall announce the names of the persons nominated at the meetings and the time, the manner and instructions for voting by mail. Thereafter, within 10 days after each such meeting, the director shall mail to all producers ballots for the election of members in the respective districts, with instructions for voting by mail. All votes shall be required to be delivered to the Director of Agriculture or mailed for delivery within 10 days after issuance of ballots by the director.

(Added by Stats. 1967, Ch. 1467.)



65563

Upon expiration of the voting period the director shall tabulate all votes and shall announce the names of those persons nominated for appointment as members of the commission from each district and shall appoint one of the two nominees from each district as a member of the commission; provided that in the appointment of the first members of the commission after this chapter becomes effective the director shall appoint three of the six nominees from each district as members of the commission to serve in accordance with Section 65555.

(Added by Stats. 1967, Ch. 1467.)



65564

Nonreceipt of notice of a meeting for the nomination of commissioners or of ballots shall not invalidate any such meeting, nomination or election.

(Added by Stats. 1967, Ch. 1467.)



65565

Subsequent to the first election after the effective date of this chapter, the commission shall compile and maintain a list of qualified producers and shall, at least 30 days prior to the date set for any meeting for nomination to office of commissioner, certify such list, to the director, and such list shall constitute the list of producers qualified to vote in any such election.

(Added by Stats. 1967, Ch. 1467.)



65566

Subsequent to the first election after the effective date of this chapter, persons to be appointed to the office of commissioner by the Director of Agriculture shall be selected pursuant to such nomination and appointment procedures as may be established by the rules and regulations adopted by the commission in accordance with the provisions of this chapter and approved by the director.

(Amended by Stats. 1971, Ch. 1105.)



65567

In the event the office of a commissioner becomes vacant due to failure to qualify, resignation, disqualification, death or for any other reason, such position shall be filled by an election held by the commission. Nominations shall be received by the commission from the remaining commissioners in the district where the vacancy exists. An election shall then be held by the commission and a majority vote shall elect a commissioner, subject to appointment by the director, to fill out the unexpired term for which such election is being held. Vacancies occurring within six months prior to a regular district election may remain vacant until the next regular election. Commission members elected at special elections shall serve the unexpired term of the office to which they are appointed.

(Amended by Stats. 1971, Ch. 1105.)



65568

A majority of the members of the commission at any meeting shall constitute a quorum for the transaction of all business and the carrying out of the duties of said commission. Unless otherwise fixed by the commission, the vote of a majority of members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1967, Ch. 1467.)



65569

No commissioner shall receive a salary. Each commissioner shall receive the sum of twenty-five dollars ($25) per day for each day spent in actual attendance on, or in traveling to and from, meetings of the commission or on special assignment for the commission, together with actual expenses incurred in carrying out the provisions of this chapter. Traveling expenses shall be reimbursed at the rate allowed to state employees per mile traveled by automobile or actual fare when traveling by airplane, railway or other manner of transportation.

(Added by Stats. 1967, Ch. 1467.)



65570

All moneys received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission shall be paid to it, shall be deposited in such banks as the commission may designate, and shall be disbursed by order of the commission through such agent or agents as it may designate for that purpose. Any such agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business as such in the State of California, in favor of the commission, conditioned upon the faithful performance of his duties, and in addition, as to such treasurer, the strict accounting of all funds of the commission, in the penal sum of not less than fifty thousand dollars ($50,000).

(Added by Stats. 1967, Ch. 1467.)



65571

The State of California shall not be liable for the acts of the commission or its contracts. Payment of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission. No member of the commission or any employee or agent thereof shall be personally liable on the contracts of the commission nor shall a commissioner or employees of such commission be responsible individually in any way to any producer or shipper or any other person for errors in judgment, mistakes or other acts, either of commission or omission, as principal, agent or employee, except for their own individual acts of dishonesty or crime. No commissioner shall be held responsible individually for any act or omission of any other member of such commission. The liability of the commissioners shall be several and not joint, and no commissioner shall be liable for the default of any other commissioner.

(Added by Stats. 1967, Ch. 1467.)



65572

The powers and duties of the commission shall include the following:

(a) To elect a chairman, and from time to time such other officers as it may deem advisable, and to delegate to such officers such administrative duties as may appear advisable.

(b) To adopt and from time to time alter, rescind, modify and amend all proper and necessary rules, regulations and orders for the exercise of its powers and the performance of its duties, including rules for regulation of appeals from any rule, regulation or order of the commission.

(c) To administer and enforce this chapter, and to do and perform all acts and exercise all powers incidental to or in connection with or deemed reasonably necessary, proper or advisable to effectuate the purposes of this chapter.

(d) To employ, and at its pleasure discharge, a manager, treasurer, secretary, employees and necessary personnel, including attorneys engaged in the private practice of the law, fix their compensation and terms of employment, prescribe their duties, and to incur such expenses as it may deem reasonably necessary and proper to properly perform such of its duties as are authorized herein. The Attorney General shall aid and assist the commission on its request and shall undertake such judicial proceedings as requested by the commission to undertake on its behalf.

(e) To establish offices and incur expense, and to enter into any and all contracts and agreements, and to create such liabilities and borrow such funds in advance of receipt of assessments as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(f) To keep accurate books, records and accounts of all of its dealings, which books, records and accounts shall be open to inspection and audit by the Department of Finance of the State of California or other state officer charged with the audit of operations of departments of the State of California.

(g) To investigate and prosecute civilly violations of this chapter and to file complaints with appropriate law enforcement agencies or officers for criminal violations of this chapter.

(h) To promote the sale of fresh grapes by advertising and other similar means for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate and foreign markets for fresh grapes; to educate and instruct the public with respect to fresh grapes; and the uses and time to use the several varieties, and the healthful properties and dietetic value of fresh grapes.

(i) In the discretion of the commission, to educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling fresh grapes; to arrange for the performance of dealer service work providing display and other promotional materials; to make market surveys and analyses; and to present facts to and negotiate with state, federal and foreign agencies on matters which affect the marketing and distribution of fresh grapes; and to undertake any other similar activities which the commission may determine appropriate for the maintenance and expansion of present markets and the creation of new and larger markets for fresh grapes.

(j) In the discretion of the commission, to make in the name of the commission contracts to render service in formulating and conducting plans and programs, and such other contracts or agreements as the commission may deem necessary for the promotion of the sale of fresh grapes.

(k) In the discretion of the commission, to conduct, and contract with others to conduct, scientific research, including the study, analysis, dissemination and accumulation of information obtained from such research or elsewhere respecting the marketing and distribution of fresh grapes, the production, storage, refrigeration, inspection and transportation thereof, to develop and discover the dietetic value of fresh grapes and to develop and expand markets, and to improve cultural practices and product handling so that the various varieties may be placed in the hands of the ultimate consumer in the best possible condition. In connection with such research, the commission shall have the power to accept contributions of, or to match, private, state or federal funds that may be available for these purposes, and to employ or make contributions of funds to other persons or state or federal agencies conducting such research.

(l) To determine, subject to the limitations provided in Section 65600, not later than May 1 of each year, the assessment for the following 12 months’ period beginning May 1st and ending April 30th.

(m) In the discretion of the commission, to publish and distribute without charge a bulletin or other communication for dissemination of information relating to the fresh grape industry to producers and shippers.

(Added by Stats. 1967, Ch. 1467.)



65573

The provisions of this chapter except Sections 65550, 65551, 65553, 65554, 65555, 65556, 65558, to 65565, inclusive, shall not become operative until the commission finds, in a referendum conducted by the commission in which at least 40 percent of the total number of producers established by the director as marketing 40 percent of the total volume marketed by all producers on the list established pursuant to Sections 65559 to 65562, inclusive, during the last completed marketing season participate, one or more of the following:

(a) That not less than 65 percent or more of the producers as certified by the commission in accordance with Section 65565, who voted in such referendum, voted in favor of the provisions of this chapter, and that such producers so voting marketed 51 percent or more of the total quantity of table grapes marketed in the preceding marketing season by all of the producers who voted in such referendum; or

(b) That 51 percent or more of such producers who voted in such referendum voted in favor of the provisions of this chapter and that such producers so voting marketed 65 percent or more of the total quantity of table grapes marketed in the preceding marketing season by all of the producers who voted in such referendum.

The commission shall establish a period in which to conduct such referendum which shall not be less than 10 days nor more than 60 days, and may prescribe such additional procedure as may be necessary to conduct such referendum.

Nonreceipt of a ballot shall not invalidate such referendum. If the commission finds that such favorable vote has been given as herein provided, it shall so certify to the director and give notice thereof by publication in a newspaper of general circulation in each district in accordance with Section 6066 of the Government Code and shall mail a copy of such notice to all producers and shippers whose names and addresses may be on file with the commission. All provisions of this chapter shall become effective upon completion of publication and 15 days after such certification to the director.

If the commission finds that such assent has not been given as herein provided, it shall so certify to the director, who shall declare the operation of the provisions of this chapter and of the commission suspended upon the expiration of the current marketing season ending April 30, 1968. Thereupon, the operations of the commission shall be wound up and funds distributed in the manner provided in Sections 65662 and 65663 of this chapter.

Prior to the holding of the referendum, sureties shall have posted a bond or security, acceptable to the director, in an amount which the director shall determine to be sufficient to pay the costs of the referendum should it prove unfavorable to the operation of the commission.

(Added by Stats. 1967, Ch. 1467.)



65574

The commission shall appoint a shipper advisory committee of five members appointed from shippers at large to advise the commission on the exercise of its powers and duties under this chapter. Such members shall be natural persons, each of whom shall be citizens and residents of this state, over the age of 25 years, each of whom, as an individual, partner or employee of a shipper or shippers, is and has been actively engaged in shipping fresh grapes in this state for a period of at least five years.

(Added by Stats. 1967, Ch. 1467.)



65575

Members of the shipper advisory committee shall not receive a salary. Each member of the shipper advisory committee shall receive the sum of twenty-five dollars ($25) per day for each day spent in actual attendance on, or in traveling to and from, meetings of the commission or on special assignment for the commission together with actual expenses incurred in carrying out the provisions of this chapter. Traveling expenses shall be reimbursed at the rate allowed to state employees per mile traveled by automobile or actual fare when traveling by airplane, railway or other manner of transportation.

(Added by Stats. 1967, Ch. 1467.)



65575.1

Not later than April 1 of 1979, and each third year thereafter, the commission shall submit to the director the names of three or more natural persons, each of whom shall be a citizen and resident of this state and not a producer, shipper, or processor nor financially interested in any producer, shipper, or processor, for appointment by the director as a public member of the commission. The director shall, not later than April 30 of 1979, and each third year thereafter, appoint one of the nominees as the public member of the commission to serve a three-year term on the commission. If all nominees are unsatisfactory to the director, the commission shall continue to submit lists of nominees until the director has made a selection. Any vacancy in the office of public member of the commission shall be filled by appointment by the director from the nominee or nominees similarly qualified submitted by the commission not later than the first day of the second month following the month in which such vacancy occurs.

(Added by Stats. 1978, Ch. 168.)



65575.2

The public member of the commission shall represent the interests of the general public in all matters coming before the commission and shall have the same voting and other rights and immunities as other members of the commission.

(Added by Stats. 1978, Ch. 168.)



65576

It is hereby declared, as a matter of legislative determination, that producers or employees of producers appointed to the commission pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that such representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to such commission, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1976, Ch. 1429.)






ARTICLE 4 - Assessments and Records

65600

There is hereby levied and imposed upon all fresh grapes shipped during each marketing season an assessment as fixed by the commission at that amount determined by the commission as reasonably necessary to pay all obligations incurred or to be incurred in accordance with this chapter and as reasonably necessary to carry out the objects and purposes of this chapter. However, during any marketing season the assessment shall not exceed $0.006522 per pound ($0.6522 per 100 pounds), computed on net weight when shipped, whether in bulk or loose in boxes or in any other container or packed in any style package.

All shipments of 150 pounds or less of fresh grapes sold or shipped by a producer direct to the consumer are exempt from the assessments.

(Amended by Stats. 1983, Ch. 535, Sec. 1.)



65601

Every shipper shall keep a complete and accurate record of all fresh grapes shipped by him and the producer thereof. Such records shall be in simple form and contain such information as the commission shall by regulation or rule prescribe. Such records shall be preserved by such shipper for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1967, Ch. 1467.)



65602

Every shipper shall, at such times as the commission may by rule or regulation require, file with the commission a return, under oath, on forms to be prescribed and furnished by the commission, stating the quantity of fresh grapes shipped by him during the period or periods of time prescribed by the commission. The names of producers in each district for which such shipper has shipped, and such further information as may be necessary in the discretion of the commission to carry out the object and purposes of this chapter.

(Added by Stats. 1967, Ch. 1467.)



65603

All information obtained by the commission from shippers shall be confidential and shall not be disclosed except when required in a judicial proceeding.

(Added by Stats. 1967, Ch. 1467.)



65604

All assessments imposed by this chapter shall be due and payable and shall be paid to the commission by each shipper. The commission shall, by rule or regulations, prescribe the time and method of payment thereof.

(Added by Stats. 1967, Ch. 1467.)



65605

All such assessments shall be paid to the commission by the shipper first shipping such fresh grapes. Every shipper is authorized to collect such assessments from a producer, and shall deduct the assessment from any moneys owed to any such producer. Every shipper shall be primarily and personally liable for the payment of any such assessment, and failure of the shipper to collect the same from any producer shall not exempt any shipper from such primary liability. Any shipper who fails to file a return or pay any assessment within the time required shall thereby forfeit to the commission a penalty of 10 percent of the amount of such assessment determined to be due, but if the commission is satisfied that the delay was excusable, may remit all or any part of such penalty. Such penalty shall be paid to the commission and shall be available for expenditure in the same manner as an assessment.

(Added by Stats. 1967, Ch. 1467.)






ARTICLE 5 - Actions and Penalties

65650

The commission may, if it believes a violation of this chapter or any rule or regulation has occurred, or in the event of nonpayment of any assessment, bring an action in its name for collection of such assessment, civil penalties or for injunctive relief, including specific performance, of any obligation imposed by this chapter or any rule or regulation issued hereunder, or both, against any person violating any provisions of this chapter or any rule or regulation duly issued by the commission hereunder.

If it appears to the court, upon any application for a temporary restraining order or upon the hearing of any order to show cause why a preliminary injunction should not be issued or upon the hearing of any motion for a preliminary injunction, or if the court shall find in any such action that any defendant therein is violating or has violated any provision of this chapter or any rule or regulation duly issued by the commission hereunder, then the court shall enjoin such defendant from committing further violations and may compel specific performance of any obligation imposed by this chapter or any rule or regulation issued by the commission hereunder.

In any such action, it shall not be necessary to allege or prove that an adequate remedy at law does not exist.

In any such action or proceeding, the court shall award reasonable attorney’s fees incurred by the commission therein and shall, upon entry of any final judgment, enjoin any such shipper from further shipping until payment of any judgment entered for money and from further violating or aiding in violation of this chapter or any rule or regulation of the commission.

(Added by Stats. 1967, Ch. 1467.)



65650.5

Any person aggrieved by any action of the commission may appeal to the director. The director shall review the record of the proceedings before the commission. If the director finds that the record shows by substantial evidence that the commission’s action was not an abuse of discretion or illegal, he shall dismiss such appeal. If he finds such action is not substantially sustained by the record, was an abuse of discretion, or illegal, he may reverse the action of the commission.

Any such decision of the director is subject to judicial review upon petition of the commission or any party aggrieved by the decision.

(Added by Stats. 1967, Ch. 1467.)



65651

Any person subject to this chapter and allegedly aggrieved hereby or by any rule, or order of the commission shall comply with and exhaust the appeal procedure prescribed, in accordance with this chapter, by the rules and regulations of the commission, before application to any court for relief therefrom. The decision of the commission, in accordance with such rules and regulations, unless arbitrary or without evidentiary support, shall be final and conclusive.

(Added by Stats. 1967, Ch. 1467.)



65652

Any such action may be commenced either in the county in which the defendant or any of the defendants reside or in which any act or omission or part thereof complained of occurred.

(Added by Stats. 1967, Ch. 1467.)



65653

It shall be a misdemeanor for:

(a) Any person to violate or aid in the violation of any provision of this chapter or any rule or regulation of the commission.

(b) Any person to willfully render or furnish a false or fraudulent report, statement or record required by the commission pursuant to the provisions of this chapter or any rules or regulations of the commission.

(c) Any person engaged in the shipping of table grapes or in the wholesale or retail trade thereof to fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom he has received table grapes, regulated hereby, and the quantity of such commodity so received.

(Added by Stats. 1967, Ch. 1467.)



65654

Agents of the commission, upon specific written authorization signed by the chairman or secretary of the commission, shall have the right to inspect the premises, books, records, documents and all other instruments of any carrier, railroad, truck, boat, grower, shipper, dealer or retailer for the purpose of enforcing this chapter and collecting the assessments levied under authority of this chapter. In the event of refusal of any person to allow such inspection, the commission may apply to any court for the issuance of a subpoena to compel such inspection.

(Added by Stats. 1967, Ch. 1467.)






ARTICLE 6 - Suspension of Operations

65660

Upon the finding of 11 of the members of the commission that the operation of the provisions of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that the operation of this chapter shall be suspended; provided, that any such suspension shall not become effective until the expiration of the marketing season then current. The director shall, upon receipt of such recommendation, or upon a petition being filed with him requesting such suspension, signed by 20 percent of the producers, cause a referendum to be conducted among producers as certified by the commission in accordance with Section 65566, to determine if such operation and the operations of the commission shall be suspended, and shall establish a referendum period, which shall not be less than 10 nor more than 60 days. The director is authorized to prescribe such additional procedure as may be necessary to conduct such referendum.

(Added by Stats. 1967, Ch. 1467.)



65661

At the close of the referendum period established, the director shall tabulate the ballots filed during said period. If at least 40 percent of the total number of producers, as established by the director as marketing 40 percent of the total volume marketed by all producers on the list established pursuant to Sections 65559 to 65562, inclusive, during the last completed marketing season, participate in the referendum and the director finds either:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of such suspension, and the producers so voting marketed 51 percent or more of the total quantity of table grapes marketed in the preceding marketing season by all of the producers who voted in the referendum; or

(b) That 51 percent or more of the producers who voted in the referendum voted in favor of such suspension, and that the producers so voting marketed 65 percent or more of the total quantity of table grapes marketed in the preceding season by all of the producers who voted in the referendum;

the director shall declare the operation of the provisions of this chapter and of the commission suspended, effective upon expiration of the marketing season then current.

(Added by Stats. 1967, Ch. 1467.)



65662

Upon and after the effective date of suspension of the operation of the provisions of this chapter and of the commission, as herein provided, the operations of the commission shall be wound up and any and all moneys remaining held by the commission, collected by assessment and not required to defray the expenses of winding up and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding current marketing season; provided further, however, that if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of such pro rata refund to such persons, any such moneys remaining and any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into the State Treasury as unclaimed trust moneys.

(Added by Stats. 1967, Ch. 1467.)



65663

Upon suspension of the operation of this chapter and of the commission, as aforesaid, a notice thereof shall be posted on a public bulletin board to be maintained by the director in his office, and a copy of such notice shall be published in a newspaper of general circulation in each district. It shall also be the duty of the commission to mail a copy of the notice of suspension to all producers and shippers affected by such suspension whose names and addresses are on file with the commission.

(Added by Stats. 1967, Ch. 1467.)






ARTICLE 7 - Miscellaneous

65670

Nothing in this chapter contained shall apply to any order, rule or regulation issued or issuable by the Public Utilities Commission or the Interstate Commerce Commission with respect to operation of common carriers.

(Added by Stats. 1967, Ch. 1467.)



65671

In any civil or criminal action or proceeding for violation of the Cartwright Act (Section 16700, Business and Professions Code, and following), the Unfair Practices Act (Section 17000, Business and Professions Code, and following), the Fair Trade Act (Section 16900, Business and Professions Code, and following), Section 1673 of the Civil Code, or any rule of statutory or common law against monopolies or combinations in restraint of trade, proof that the act complained of was done in compliance with the provisions of this chapter or a rule or regulation of the commission issued under this chapter and in furtherance of purposes and provisions of this chapter, shall be a complete defense to such action or proceeding.

(Added by Stats. 1967, Ch. 1467.)



65673

The commission shall reimburse to the Director of Agriculture all expenses incurred by him in the supervision of elections.

(Added by Stats. 1967, Ch. 1467.)



65674

This chapter shall be liberally construed. If any section, clause or part of this chapter is for any reason held to be unconstitutional or invalid as applied to any person or as applied under certain circumstances, such decision shall not affect the remaining portions of this chapter nor the application of this chapter to other persons or under other circumstances.

(Added by Stats. 1967, Ch. 1467.)






ARTICLE 8 - Termination

65675

Between January 1 and March 31 of each fifth calendar year commencing with the year 1972, the director shall cause a referendum to be conducted by the commission among producers in the manner prescribed in Section 65573 to determine whether the operations of the provisions of this chapter shall be reapproved and continued effective. The vote for approval and continuation shall be the same as used for the original approval of the provisions of this chapter. If the commission finds that a favorable vote has been given, it shall so certify to the director and all provisions of this chapter shall remain effective. If the commission finds that a favorable vote has not been given, it shall so certify to the director who shall declare the operation of the provisions of this chapter and the commission suspended upon the expiration of the current marketing season ending April 30. Thereupon, the operations of the commission shall be wound up and funds distributed in the manner provided in Sections 65662 and 65663. No bond or security shall be required for any such referendum.

(Repealed and added by Stats. 1971, Ch. 1105.)









CHAPTER 4 - California Iceberg Lettuce Commission

ARTICLE 1 - Declarations and Purposes

66501

The inability of lettuce shippers to maintain or expand present markets for iceberg lettuce results in an unreasonable and unnecessary economic waste and accompanying loss of employment to the California economy.

(Added by Stats. 1977, Ch. 434.)



66502

These conditions vitally concern the health, peace, safety, and general welfare of the people of this state. It is, therefore, in the public interest to protect and enhance the reputation of California iceberg lettuce in intrastate, interstate, and foreign markets, and to otherwise act to eliminate unreasonable and unnecessary economic waste of the agricultural wealth of this state.

(Added by Stats. 1977, Ch. 434.)



66503

The promotional, educational, economic and marketing research, and any similar activities authorized by this chapter will serve to expand existing markets and create new markets for California iceberg lettuce and to prevent agricultural waste and maintain employment, and are, therefore, in the interests of the welfare, economy, and health of the people of California.

(Added by Stats. 1977, Ch. 434.)



66504

It is hereby declared to be the policy of this state to aid in preventing economic waste in the marketing of iceberg lettuce, to develop more efficient and equitable methods in marketing, and to maintain job security for workers in iceberg lettuce and related industries.

(Added by Stats. 1977, Ch. 434.)



66505

The production and marketing of fresh California iceberg lettuce for human consumption is declared to be affected with a public interest. The provisions of this chapter are enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1977, Ch. 434.)



66506

Notwithstanding any other laws to the contrary, in the event a commodity or marketing agreement or marketing order under the jurisdiction of the United States Department of Agriculture, or other appropriate federal agency, is created by referendum or under the applicable laws and procedures relating thereto, in this state or in any geographical area within this state, which agreement or order contains provisions substantially similar to the provisions of this chapter, this chapter shall be inapplicable to any producer, shipper, or other person covered by, and, to the extent of such coverage, during the existence of, such federal agreement or order.

(Added by Stats. 1977, Ch. 434.)



66507

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, and marketing research.

(Added by Stats. 1988, Ch. 958, Sec. 1.)






ARTICLE 2 - Definitions and General Provisions

66521

As used in this chapter, the following words have the following meaning set forth hereafter unless otherwise apparent from the context.

(Added by Stats. 1977, Ch. 434.)



66522

“Advertising and sales promotion” means, in addition to the ordinarily accepted meaning thereof, trade promotion and activities for the prevention, modification, or removal of trade barriers which restrict the free flow of iceberg lettuce to market and may include the presentation of facts to, and negotiations with, state, federal, or foreign governmental agencies on matters which affect the marketing of such lettuce.

(Added by Stats. 1977, Ch. 434.)



66523

“Books and records” means any book, record, account, contract, document, memorandum, paper, correspondence, or other written datum reflecting operations under this chapter.

(Added by Stats. 1977, Ch. 434.)



66524

“Cartwright Act” means the act set forth in Chapter 2 (commencing with Section 16700), Part 2, Division 7 of the Business and Professions Code.

(Added by Stats. 1977, Ch. 434.)



66525

“Cause to be produced” means the proprietary functions of initiating and supervising iceberg lettuce production.

(Added by Stats. 1977, Ch. 434.)



66526

“Commission” means the California Iceberg Lettuce Commission.

(Added by Stats. 1977, Ch. 434.)



66527

“Commissioner” means any member of the commission.

(Added by Stats. 1977, Ch. 434.)



66528

“Districts” consist of:

District 1.(Blythe area) Riverside and San Bernardino Counties.

District 2.(Imperial Valley area) Imperial County.

District 3.(Oxnard-Santa Maria area) Los Angeles, Orange, San Diego, San Luis Obispo, Santa Barbara, and Ventura Counties.

District 4.(Salinas-Watsonville area) Monterey, San Benito, Santa Cruz, Santa Clara, San Mateo, San Francisco, Marin, Sonoma, Mendocino, Humboldt, Alameda, and Del Norte Counties.

District 5.(San Joaquin-Sacramento Valley area) Sacramento, Kern, Fresno, San Joaquin, Stanislaus, Tulare, King, Merced, Madera, Contra Costa, Yolo, Solano, Napa, Colusa, Sutter, Yuba, Glenn, Butte Counties, and all other counties of California not included in Districts 1, 2, 3, and 4.

The number of districts and the boundaries of any district may be changed by a two-thirds vote of the commission when necessary to maintain similar total production among the districts and to ensure proper representation of producers. District boundaries are not required to coincide with county boundaries.

(Amended by Stats. 1983, Ch. 555, Sec. 1.)



66529

“Director” means the Director of Food and Agriculture.

(Added by Stats. 1977, Ch. 434.)



66530

“Fiscal year,” means the period beginning April 1 of any year and extending through March 31 of the following year.

(Added by Stats. 1977, Ch. 434.)



66531

“Grower” means any person engaged within this state in the business of producing or causing to be produced iceberg lettuce.

(Added by Stats. 1977, Ch. 434.)



66532

“Grower-handler” means any person who is engaged within the state in the business of producing or causing to be produced, through contractual agreements or other legal relationships and having an ownership therein, iceberg lettuce, and who in addition thereto prepares for market and markets, either through its own sales force or by agents or contract sellers, 250,000 pounds or more of such lettuce during a marketing season and who is not a secondary handler, as defined in Section 66542.5. Any producer who for his own account engages the services of another person to prepare for market and markets 250,000 pounds or more of his own production during a marketing season, shall be deemed the handler thereof. In determining whether the grower-handler has marketed 250,000 pounds or more of lettuce during a marketing season, there shall be excluded from such computations all shipments of 200 pounds or less of iceberg lettuce sold or shipped by a handler directly to the consumer.

(Added by Stats. 1977, Ch. 434.)



66533

“Grower-shipper” has the same meaning as grower-handler.

(Added by Stats. 1977, Ch. 434.)



66534

“Handle” means to perform any of the functions of a handler.

(Added by Stats. 1977, Ch. 434.)



66535

“Handler,” unless otherwise specified, has the same meaning as grower-handler as defined in Section 66532 and secondary handler as defined in Section 66542.5. “Handler” also means any person who engages in the marketing of iceberg lettuce on behalf of a grower, whether as an owner, agent, employee, broker, or commission merchant or otherwise.

(Amended by Stats. 1983, Ch. 555, Sec. 2.)



66536

“Iceberg lettuce” for purposes of this chapter means varieties of lettuce produced in California of the types which are distinguished as “crisphead” in that certain publication entitled “Lettuce Production in the United States, Agricultural Handbook No. 221,” August 1974 revision, issued by the Agricultural Research Service of the United States Department of Agriculture. The term does not include the types of lettuce otherwise distinguished in such publication by the terms “butterhead,” “cos or romaine” and “looseleaf.”

(Added by Stats. 1977, Ch. 434.)



66537

“Market” or ”marketing” means to sell, ship, or otherwise distribute iceberg lettuce in the commercial channels of trade in a manner consistent with this chapter.

(Amended by Stats. 1983, Ch. 555, Sec. 3.)



66538

“Marketing season” has the same meaning as fiscal year.

(Amended by Stats. 1983, Ch. 555, Sec. 4.)



66539

“Prepare for market” means to perform all functions of harvesting and preparing iceberg lettuce for market or marketing.

(Added by Stats. 1977, Ch. 434.)



66540

“Person” means any individual, firm, corporation, association, or other business unit, and shall include, for purposes of this chapter, any state agency which engages in any of the commercial activities regulated pursuant to the provisions of this chapter.

(Added by Stats. 1977, Ch. 434.)



66541

“Producer” has the same meaning as grower.

(Added by Stats. 1977, Ch. 434.)



66542

“Public representative” means a member of the commission appointed to represent the public generally pursuant to subdivision (c) of Section 66564.

(Added by Stats. 1977, Ch. 434.)



66542.5

“Secondary handler” means any person who purchases from a grower or grower-handler iceberg lettuce for the purpose of coring, shredding, or processing such iceberg lettuce for market and who markets such processed iceberg lettuce during a marketing season.

(Added by Stats. 1977, Ch. 434.)



66543

“Standard box” means standard containers for iceberg lettuce as such containers are defined in the California Administrative Code.

(Added by Stats. 1977, Ch. 434.)



66544

“Standard carton” has the same meaning as standard box.

(Added by Stats. 1977, Ch. 434.)



66545

“Standard container” has the same meaning as standard box.

(Added by Stats. 1977, Ch. 434.)



66546

“Unfair Practices Act” means the act set forth in Chapter 4 (commencing with Section 17000), Part 2, Division 7 of the Business and Professions Code.

(Added by Stats. 1977, Ch. 434.)






ARTICLE 3 - The California Iceberg Lettuce Commission

66561

There is hereby created the California Iceberg Lettuce Commission to be thus known and designated. The commission is composed of 19 members, of which 14 are handlers as defined in Section 66532, four are members-at-large of which two may be grower-handlers from Arizona who otherwise qualify pursuant to Section 66532, and one is a person who is neither a producer nor a handler and who is appointed specifically to represent the public generally.

(Amended by Stats. 1988, Ch. 958, Sec. 2.)



66561.3

The director may require the commission to correct or cease any activity or function which is determined by the director not to be in the public interest or is in violation of this chapter.

If the commission refuses or fails to cease such activities or functions or to make such corrections as required by the director, the director may, upon written notice, suspend all or a portion of the activities of the commission until such time that the cessation or correction of activities or functions as required by the director have been accomplished.

Any written notice, to cease any such activity which is the subject of a contract of the commission entered into by the commission prior to such notice, shall not be effective until after the period of notice for termination provided in such contract or 120 days whichever is shorter.

Upon service of the written notice, the director shall notify the commission in writing, of the specific acts which he determines are not in the public interest or are in violation of this chapter.

(Added by Stats. 1977, Ch. 434.)



66561.4

Either party may bring an action for judicial relief in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 1977, Ch. 434.)



66561.5

The public member is appointed to the commission by the director from nominees recommended by the commission.

(Repealed and added by Stats. 1983, Ch. 555, Sec. 7.)



66562

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It shall adopt a corporate seal. Copies of its proceedings, records, and acts, when certified by the secretary, shall be admissible in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements therein.

(Amended by Stats. 1988, Ch. 958, Sec. 3.)



66563

The commission may appoint a president, a treasurer, a secretary, and any other necessary personnel to carry out this chapter. The compensation of each officer shall be fixed by the commission. No officer shall be a member of the commission.

(Amended by Stats. 1983, Ch. 555, Sec. 8.)



66564

Except as provided in Section 66561, each member of the commission is required to be a citizen and a resident of this state. Additionally:

(a) Each handler member is required to be currently engaged in the handling of iceberg lettuce. Not more than two handler members shall be employed by, or have a proprietary interest in, the same corporation, firm, partnership, association, or business organization. However, not more than one handler member in any one district shall be so employed or have such a proprietary interest.

(b) Each member-at-large is required to be a person, whether or not engaged in the production or marketing of iceberg lettuce, whose qualifications are appropriate to the needs of the commission. The person may be a handler who is not appointed as a handler member but who nevertheless is qualified under subdivision (a) to serve as a handler member.

(c) The person appointed to represent the public generally is required to be any person who is neither a producer nor a handler, whose qualifications are appropriate to the needs of the commission.

(d) The qualifications of members of the commission, as set forth in this section, shall continue during their term of office.

(Amended by Stats. 1988, Ch. 958, Sec. 4.)



66565

Each of the five districts is represented by the following number of handlers:

(a) District 1 has one member.

(b) District 2 has three members.

(c) District 3 has three members.

(d) District 4 has five members.

(e) District 5 has two members.

(Amended by Stats. 1983, Ch. 555, Sec. 10.)



66566

The regular term of office for handler members of the commission is three years, commencing April 1 of any year in which they are appointed, and, except with respect to the first of the members, each serves as follows:

(a) District 1:  one serves for three years.

(b) District 2:  one serves for one year, one serves for two years, and one serves for three years.

(c) District 3:  two serve for two years and one serves for three years.

(d) District 4:  one serves for one year, two serve for two years, and two serve for three years.

(e) District 5:  one serves for two years and one serves for three years.

(Amended by Stats. 1988, Ch. 958, Sec. 5.)



66567

Members-at-large and the public representative shall serve 3-year terms.

(Added by Stats. 1977, Ch. 434.)



66568

Each handler member for each district shall be elected by a plurality of votes cast by handlers in the district. Each handler who has handled iceberg lettuce in the district in which he is qualified to vote during the year preceding any election shall be entitled to one vote for each membership position apportioned to such district and for which the election is being held. In the event of a tie vote, there shall be another election to resolve the tie vote. The district in which a handler is qualified to vote shall be the district of his headquarters unless, upon application, he is certified to vote in a different district in which he handled iceberg lettuce during the preceding year.

(Added by Stats. 1977, Ch. 434.)



66569

Each member-at-large and the public member are persons nominated for appointment by the handler members of the commission and appointed by the director. Any nomination requires a plurality of votes cast by the handler members. When any positions later become vacant for any reason or cause, proceedings to fill the vacancy are the same as for the initial appointments and are undertaken at the next meeting of the commission after the position is vacated.

(Amended by Stats. 1983, Ch. 555, Sec. 12.)



66571

Immediately after January 1, 1978, the director shall establish a list of handlers in each district. Such list of handlers may be established from lists of such persons whose names and addresses appear on file in the department.

(Added by Stats. 1977, Ch. 434.)



66572

The commission or the director, in preparing a list of handlers to be used pursuant to this chapter, may omit from the list any person who functions as a handler, but who handles less than 250,000 pounds of iceberg lettuce during a marketing season. Any person so omitted from the list is not subject to this chapter, including the payment of any assessments, and is not qualified as a handler under this chapter. Any person omitted from a list pursuant to this section may be included on any subsequent list if found qualified as a handler at the time of preparing the list.

(Amended by Stats. 2004, Ch. 183, Sec. 126. Effective January 1, 2005.)



66573

Lists of handlers may be obtained whenever and in the manner that the director deems necessary or advisable, including for the purpose of checking, comparing, or correcting the lists. The handler list shall, subject to any proper corrections, be final and conclusive in making determinations relative to the number and qualifications of handlers entitled to vote for commissioners.

(Amended by Stats. 1983, Ch. 555, Sec. 14.)



66574

Any handler, whose name does not appear on the director’s list of handlers, but who is otherwise qualified to participate in the commission activities, may have his or her name established thereon by filing with the director a signed statement advising that he or she handled iceberg lettuce in the immediately preceding marketing season and giving the quantity handled in each district and the quantity introduced into trade.

(Amended by Stats. 1983, Ch. 555, Sec. 15.)



66575

Upon establishment of lists of handlers, the director shall call meetings of handlers in each district for the purpose of nominating persons to be appointed to the office of commissioner. At each district meeting for the nomination of members, the director, or an authorized representative thereof, shall preside and receive nominations and, at the conclusion of each meeting, shall announce the names of persons nominated at the meeting and the time, the manner, and instructions for voting by mail. Thereafter, within 10 days after the final district meeting, the director shall mail to all handlers ballots for the election of members in the respective districts, with instructions for voting by mail. All ballots are required to be returned to the director and mailed for delivery within 10 days after issuance by the director.

(Amended by Stats. 1983, Ch. 555, Sec. 16.)



66576

Upon expiration of the voting period the director shall tabulate all votes and shall announce the names of those persons nominated for appointment as handler members of the commission from each district and shall appoint the nominees as members of the commission.

(Added by Stats. 1977, Ch. 434.)



66577

Nonreceipt of notice of a meeting for the nomination of commissioners or of ballots shall not invalidate any such meeting, nomination, or election.

(Added by Stats. 1977, Ch. 434.)



66578

The commission shall compile and maintain a list of qualified handlers.

(Amended by Stats. 1983, Ch. 555, Sec. 17.)



66579

Subsequent to the first election after January 1, 1978, persons to be appointed to the office of commissioner by the director shall be selected pursuant to such nomination and appointment procedures as shall be established by the rules and regulations adopted by the commission in accordance with the provisions of this chapter and approved by the director.

(Added by Stats. 1977, Ch. 434.)



66580

If the position of a handler member becomes vacant due to failure to qualify, resignation, disqualification, death, or for any other reason, the position shall be filled by a qualified handler who is nominated by the handler members of the commission and appointed by the director. Handlers to be considered for appointment to fill any such vacancy shall, if possible, be handlers whose names are submitted for consideration by the remaining handler members of the district in which the vacancy occurs. Any nomination requires a plurality of votes cast by the handler members. The appointment to a vacated handler member position is for the unexpired term of office. Any vacancy of a handler member position occurring within six months prior to a regular district election may remain vacant until the next regular election.

(Amended by Stats. 1983, Ch. 555, Sec. 18.)



66581

(a) Except as provided in subdivision (b), nine members of the commission, of which at least eight are handler members, constitute a quorum at any meeting for the transaction of all business and the carrying out of the duties of the commission. However, pending the appointment of initial members-at-large and the public representative, eight handler members constitute the quorum. Members-at-large who are handlers may be deemed handler members, if necessary, to fulfill the requirements of a quorum. Unless otherwise provided by this chapter or fixed by the commission, the vote of a majority of the commission members present at the meeting and constituting a quorum shall constitute the act of the commission.

(b) Ten members of the commission, of which at least nine are handler members, constitute a quorum during any period in which the commission is increased to 19 members pursuant to Section 66561. All other provisions of subdivision (a) otherwise apply to this subdivision.

(Amended by Stats. 1988, Ch. 958, Sec. 6.)



66581.5

The director or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission.

(Amended by Stats. 1988, Ch. 958, Sec. 7.)



66582

No commissioner shall receive a salary. Each commissioner shall be entitled to receive the sum of thirty-five dollars ($35) per day for each day spent in actual attendance on, or in traveling to and from, meetings of the commission or on special assignment for the commission, together with travel expenses incurred in carrying out the provisions of this chapter, maximum allowances for which shall be established by the commission.

(Added by Stats. 1977, Ch. 434.)



66583

All moneys received by the commission or its designated agents from the assessments levied under the authority of this chapter or otherwise received by the commission or paid to it shall be deposited in such banks as the commission may designate and shall be disbursed by order of the commission through such agent or agents as it may designate for that purpose. Any such agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business as such in the State of California, in favor of the commission, conditioned upon the faithful performance of his duties and the strict accounting of all funds of the commission, in the penal sum of not less than fifty thousand dollars ($50,000).

(Added by Stats. 1977, Ch. 434.)



66584

The State of California shall not be liable for the acts of the commission or its contracts. Payment of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission. No member of the commission or any employee or agent thereof shall be personally liable on the contracts of the commission nor shall a commissioner or employees of such commission be responsible individually in any way to any producer, handler, shipper, or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee of the commission, except for their own individual acts of dishonesty or crime. No commissioner shall be held responsible individually for act or omission of any other member of such commission. The liability of the commissioners shall be several and not joint, and no commissioner shall be liable for the default of any other commissioner.

(Added by Stats. 1977, Ch. 434.)



66585

The powers and duties of the commission include, but are not limited to, all of the following:

(a) To elect a chairman and, from time to time, any other officers that it may deem advisable and to delegate to these officers any administrative duties that may appear advisable.

(b) To adopt and, from time to time, alter, rescind, modify, and amend all proper and necessary administrative bylaws, rules, regulations, and orders for the exercise of its powers and the performance of its duties, including rules for regulation of appeals from any bylaw, rule, regulation, or order of the commission.

(c) To administer and enforce this chapter, and to do and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary, proper, or advisable to effectuate this chapter.

(d) To employ a person to serve, at the pleasure of the commission, as president and chief executive officer of the commission and other personnel, including legal counsel, that is necessary to carry out this chapter. The Attorney General shall aid and assist the commission upon its request and shall undertake judicial proceedings requested by the commission to undertake on its behalf.

(e) To establish offices and incur expense, and to enter into any and all contracts and agreements, and to create any liabilities and borrow any funds in advance of receipt of assessments that may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(f) To keep accurate books, records, and accounts of all of its dealings, which books, records, and accounts are subject to an annual private audit by an auditing firm selected by the commission and approved by the director. The audit shall be made a part of an annual report to all handlers of iceberg lettuce, copies of which shall also be submitted to the Legislature. In addition, the director may, as he or she determines necessary, conduct, or cause to be conducted, a fiscal and compliance audit of the commission.

(g) To investigate and prosecute civil violations of this chapter and to file complaints with appropriate law enforcement agencies or officers for criminal violations of this chapter.

(h) To maintain or expand the demand for iceberg lettuce nationally and abroad by means of promotional, educational, and similar programs and activities, including, but not limited to, the advertising and publicizing of iceberg lettuce in all forms of media, providing merchandising services and materials, conducting educational meetings and demonstrations, and sponsoring or participating in appropriate trade and food conferences.

(i) To undertake market, transportation, and other pertinent studies and surveys; to present facts to, and negotiate with, private and governmental bodies and agencies on matters affecting sales and distribution and other concerns of iceberg lettuce production and marketing; and to undertake any other similar activities which the commission may determine appropriate for the maintenance and expansion of present markets and the creation of new and larger markets for iceberg lettuce.

(j) To make, in the name of the commission, contracts to render service in formulating and conducting plans and programs, and any other contracts or agreements that the commission may deem necessary for the promotion of the sale of iceberg lettuce.

(k) To conduct, or contract with others to conduct, research as authorized by this chapter. In connection with this research, the commission may accept contributions of, or may match, private, state, or federal funds that may be available for these purposes, and may employ or make contributions of funds to other persons or state or federal agencies conducting this research.

(l) To determine, subject to the limitations provided in Section 66621, not later than March 31 of each year, the assessment for the following 12-month period beginning April 1 and ending March 31.

(m) To publish and distribute without charge bulletins or other communications for dissemination of information relating to the iceberg lettuce industry to producers, shippers, and handlers.

(n) To enter into cost-sharing advertising and sales promotion with organizations representing other products, and with producers, handlers, and other persons involved in marketing iceberg lettuce, either individually or collectively, who are not subject to this chapter.

(o) To fix the compensation for all employees of the commission.

(p) To appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(q) To administer any state or federal program engaged in activities affecting iceberg lettuce.

(Amended by Stats. 1988, Ch. 958, Sec. 8.)






ARTICLE 4 - Voting Procedure

66601

The provisions of this chapter, except as necessary to conduct the vote, shall not become operative until the director finds in a referendum conducted by him or her that not less than 40 percent of the handlers, as defined in Section 66532 and as determined in accordance with Section 66573, have participated and that either of the following occurs:

(a) Sixty-five percent or more of the handlers voting marketed at least a majority of the total quantity of iceberg lettuce marketed in the preceding marketing season by all of the handlers who voted in the referendum and they voted in favor of this chapter.

(b) A majority of the handlers voting marketed 65 percent or more of the total quantity of iceberg lettuce marketed in the preceding marketing season by all the handlers who voted in referendum and they voted in favor of this chapter.

(Amended by Stats. 1983, Ch. 555, Sec. 20.)



66602

The director shall establish a period in which to conduct such vote which shall not be less than 30 days nor more than 90 days from the date this section becomes operative, and may prescribe such additional procedure as may be necessary to conduct such vote.

(Added by Stats. 1977, Ch. 434.)



66603

Nonreceipt of a ballot shall not invalidate such vote.

(Added by Stats. 1977, Ch. 434.)



66604

If the director finds that a favorable vote has been given as provided in Section 66601, he shall so certify and announce to the commission and file notice thereof by publication in a newspaper of general circulation in each district in accordance with Section 6066 of the Government Code and shall mail a copy of such notice to all handlers whose names and addresses may be on file. All provisions of this chapter shall become operative upon completion of such publication but not before 15 days after such certification by the director to the commission.

(Added by Stats. 1977, Ch. 434.)



66605

If the director finds that a favorable vote has not been given under Section 66601, he or she shall so certify to the commission and shall declare this chapter inoperative.

(Amended by Stats. 1983, Ch. 555, Sec. 21.)






ARTICLE 5 - Assessments and Records

66621

(a) There is hereby levied and imposed upon all iceberg lettuce harvested and marketed in each fiscal year, an assessment to be paid by the handlers of the lettuce and fixed by not less than 10 of the 14 handler members of the commission at the amount determined by these commissioners as reasonably necessary to pay all obligations incurred, or expected to be incurred, in accordance with this chapter and as reasonably necessary to carry out the objects and purposes of this chapter.

(b) The assessment shall not exceed two and one-half cents ($0.025) per standard carton of packed iceberg lettuce or five cents per hundred pounds ($0.05 per cwt.) of iceberg lettuce prepared for market or equivalent basis.

(c) A fee greater than the amount provided for in subdivision (b) may not be charged unless and until a greater fee is approved by handlers, as defined in Section 66532, under the procedures in Section 66601.

(d) There shall be exempt from the assessments all shipments of 150 pounds or less of iceberg lettuce sold or shipped by a handler directly to the consumer.

(Amended by Stats. 1988, Ch. 958, Sec. 9.)



66622

Every handler shall keep a complete and accurate record of all iceberg lettuce handled by him and the producer thereof. Such records should be in simple form and contain such information as the commission shall prescribe by regulation. In the event such records are required to be kept under the Perishable Agricultural Commodities Act, the format provided therein may be utilized by such handlers in preparing such records.

(Added by Stats. 1977, Ch. 434.)



66623

Every handler shall, at such times as the commission may by rule or regulation require, file with the commission a report, under oath, on forms to be prescribed and furnished by the commission, stating the quantity of iceberg lettuce handled by him or her during the period or periods of time prescribed by the commission, the names of the producers in each district for which the handling was done, and further information as may be necessary in the discretion of the commission to carry out the object and purposes of this chapter.

(Amended by Stats. 1988, Ch. 958, Sec. 10.)



66624

Any information obtained by the commission from handlers shall be confidential and shall not be disclosed except when required in a judicial proceeding.

(Added by Stats. 1977, Ch. 434.)



66625

Assessments provided for in this article are levied upon the handler first marketing the iceberg lettuce being assessed. The handler is a trustee of the funds until they are paid to the commission at the time and in the manner prescribed by the commission. Failure of a handler to collect the assessment does not exempt the handler from liability for payment.

(Repealed and added by Stats. 1983, Ch. 555, Sec. 25.)



66626

Every handler is primarily and personally liable for the payment of an assessment. Any handler who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, 2 percent interest per month on the unpaid balance. The penalty and interest are required to be paid to the commission and are available for expenditure in the same manner as an assessment.

(Amended by Stats. 1983, Ch. 555, Sec. 26.)






ARTICLE 6 - Actions and Penalties

66641

The commission may, if it finds a violation of this chapter or any rule or regulation has occurred, or in the event of nonpayment of any assessment, bring a proceeding as provided under Section 66644 in its name for collection of such assessment, civil penalties, or for injunctive relief, including specific performance, or enforcement of any obligation imposed by this chapter or any rule or regulation issued thereunder, or both, against any person violating any provisions of this chapter or any rule or regulation adopted pursuant thereto.

A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief. A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified by Section 485.010 is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Section 526 or 527 is not required.

Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until payment of the judgment is made in full by the defendant to the commission.

In any such proceeding, the court shall award reasonable attorney’s fees incurred by the commission therein and shall, upon entry of any final judgment, enjoin any such handler from further handling until payment is made for any judgment entered for money, and from further violating or aiding in violation of this chapter or any rule or regulation of the commission. No such proceeding may be commenced until the commission has exhausted its administrative procedures prescribed by the rules and regulations of the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 3. Effective September 26, 1985.)



66642

Any person aggrieved by any action of the commission may appeal to the director. The director shall review the record of the proceedings before the commission. If the director finds that the record shows by substantial evidence that the commission’s action was not an abuse of discretion or illegal, he shall dismiss such appeal. If he finds such action is not substantially sustained by the record, was an abuse of discretion, or illegal, he may reverse the action of the commission.

Any such decision of the director is subject to judicial review upon petition of the commission or any party aggrieved by the decision.

(Added by Stats. 1977, Ch. 434.)



66643

Any person subject to this chapter and aggrieved by any provision of this chapter or by any rule or order of the commission shall comply with and exhaust the appeal procedure prescribed by the rules and regulations of the commission, before application is made to any court for relief therefrom. The decision of the commission unless illegal, arbitrary, or without evidentiary support, shall be final and conclusive.

(Added by Stats. 1977, Ch. 434.)



66644

Any proceeding by the commission to enforce this chapter or by a handler applying for relief from rules, orders, or regulations of the commission may be commenced either in the county in which the defendant or any of the defendants reside or in which any act or omission or part thereof complained of occurred, or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 1988, Ch. 958, Sec. 11.)



66645

It shall be a misdemeanor to do any of the following:

(a) For any person to violate or aid in the violation of this chapter or any rule or regulation of the commission.

(b) For any person to willfully render or furnish a false or fraudulent report, statement, or record required by the commission pursuant to this chapter or any rules or regulations of the commission.

(c) For any person engaged in the handling of iceberg lettuce to fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the names and addresses of the persons from whom he or she has received iceberg lettuce and the quantity of the commodity so received.

(d) For any person to secrete, destroy, or alter records required to be kept under this chapter.

(Amended by Stats. 1988, Ch. 958, Sec. 12.)



66646

The commission shall have the right to inspect the premises, books, records, documents, and all other instruments of any carrier, railroad, truck, boat, grower, shipper, handler, dealer, or retailer, to the extent the premises, books, records, documents and other instruments pertain to persons subject to the chapter for the purpose of enforcing this chapter and collecting the assessments levied under authority of this chapter. In the event of refusal of any person to allow the inspection, the commission may apply to any court for the issuance of a subpoena to compel such an inspection.

(Amended by Stats. 1988, Ch. 958, Sec. 13.)






ARTICLE 7 - Suspension of Operations

66661

Upon the finding of nine of the members of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that the operation of this chapter be suspended. However, the suspension shall not become effective until the expiration of the fiscal year then current. The director shall, upon receipt of the recommendation, or may, after holding a public hearing to review a petition that was filed with him or her requesting the suspension, signed by 20 percent of the handlers as defined in Section 66532, cause a vote among handlers as defined in Section 66532, to determine if the operation and the operations of the commission should be suspended, and shall establish a period, which shall not be less than 30 nor more than 90 days after receipt by the director of the petition. The director may prescribe any additional procedure that may be necessary to conduct the referendum.

(Amended by Stats. 1983, Ch. 555, Sec. 28.)



66662

At the close of the voting period established, the director shall tabulate the ballots filed during such period. If at least 65 percent of the handlers have assented in writing for such suspension, and the handlers so voting marketed at least a majority of the total quantity of iceberg lettuce marketed in the preceding marketing season by all of the handlers who voted, or the majority of the handlers handling 65 percent of the total quantity of iceberg lettuce marketed in the preceding marketing season, the director shall declare the operation of the provisions of this chapter and of the commission suspended, effective upon expiration of the current fiscal year.

(Added by Stats. 1977, Ch. 434.)



66663

After the effective date of suspension of the operation of the provisions of this chapter and of the commission, as provided in Section 66662, the operations of the commission shall be wound up and any moneys remaining held by the commission, collected by assessment and not required to defray the expenses of winding up and terminating operations of the commission, shall be returned upon a pro rata basis to all handlers from whom assessments were collected in the immediately preceding current fiscal year. However, if the commission finds that the amounts so returnable are so de minimis as to make impractical the computation and remitting of such pro rata refund to such handlers, any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into the State Treasury as unclaimed trust moneys.

(Amended by Stats. 2004, Ch. 183, Sec. 127. Effective January 1, 2005.)



66664

Upon suspension of the operation of this chapter and of the commission, as provided in Sections 66662 and 66663, a notice thereof shall be posted on a public bulletin board to be maintained by the director in his or her office, and a copy of such notice shall be published in a newspaper of general circulation in each district. The director shall also mail a copy of the notice of suspension to any producers, shippers, and handlers affected by such suspension whose names and addresses are on file with the commission.

(Added by Stats. 1977, Ch. 434.)






ARTICLE 8 - Miscellaneous

66681

Nothing in this chapter shall apply to any order, rule, or regulation issued or issuable by the Public Utilities Commission or the Interstate Commerce Commission with respect to the operation of common carriers.

(Amended by Stats. 1979, Ch. 373.)



66682

In any civil or criminal action or proceeding for violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or any rule of statutory or common law against monopolies or combinations in restraint of trade, proof that the act complained of was done in compliance with this chapter, or a rule or regulation of the commission issued pursuant thereto, and in furtherance of purposes and provisions thereof, shall be a complete defense to the action or proceeding.

(Amended by Stats. 1983, Ch. 555, Sec. 29.)



66683

The commission shall reimburse to the director all expenses incurred by the director in carrying out his duties and responsibilities under this chapter, except for the expenses incurred for any action under Section 66561.4.

(Added by Stats. 1977, Ch. 434.)



66684

This chapter shall be liberally construed. If any section, clause, or part of this chapter is for any reason held to be unconstitutional or invalid as applied to any person or as applied under certain circumstances, such decision shall not affect the remaining portions of this chapter nor the application of this chapter to any other persons or under any other circumstances.

(Added by Stats. 1977, Ch. 434.)






ARTICLE 9 - Continuation

66701

Between January 1 and March 31 of each fifth calendar year commencing with the year 1982, the director shall cause a vote to be conducted among handlers, as defined in Section 66532, in the manner prescribed in Section 66601 to determine whether the operations of this chapter shall be reapproved and continued effective. If a favorable vote has been given, the director shall so certify and announce to the commission and all provisions of this chapter shall remain in effect. If the director finds that a favorable vote has not been given, he or she shall certify and announce that fact to the commission, and he or she shall declare the operation of this chapter and the commission suspended upon the expiration of the current fiscal year ending March 31. Thereupon, the operations of the commission shall be wound up and funds distributed in the manner provided in Sections 66663 and 66664. No bond or security is required for any referendum.

(Amended by Stats. 1983, Ch. 555, Sec. 30.)









CHAPTER 5 - California Avocado Commission

ARTICLE 1 - Declaration and General Provisions

67001

Avocados produced in this state constitute one of the state’s principal tree fruit crops. The avocado industry in this state is expanding. The industry constitutes an important source of jobs for many people in the state, a high proportion of whom are from underprivileged and historically deprived segments of the population.

(Added by Stats. 1977, Ch. 569.)



67002

As an exotic tropical fruit, the avocado is not heavily consumed in major portions of this country. Opportunity exists for continued growth and expansion of the industry, by creating new markets in these areas. The success of such an expansion program is uniquely dependent upon effective advertising, promotion, and collection and dissemination of public information, since the creation of new markets is essentially a matter of educating and informing people of the use, nutritional value, and availability of a previously unknown or unrecognized food.

(Amended by Stats. 1983, Ch. 1279, Sec. 1.)



67003

The establishment of a commission is imperative for the efficient development and management of a national and international advertising program which will ensure that the California avocado industry can compete successfully in the marketplace and increase revenues to avocado producers.

(Amended by Stats. 2002, Ch. 946, Sec. 3. Effective January 1, 2003.)



67004

The production and marketing of avocados produced in this state is hereby declared to be affected with public interest. The provisions of this chapter are enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1977, Ch. 569.)



67005

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production of avocados the opportunity to avail themselves of the benefits of collective action in the broad fields of advertising; promotion; production, nutrition, and marketing research; quality and maturity standards; the collection and dissemination of crop volume and related statistics; and public education.

(Amended by Stats. 2002, Ch. 946, Sec. 4. Effective January 1, 2003.)



67006

No action taken by the commission, or by any person in accordance with this chapter or with rules or regulations adopted under this chapter, is a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Amended by Stats. 2002, Ch. 946, Sec. 5. Effective January 1, 2003.)






ARTICLE 2 - Definitions

67021

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1977, Ch. 569.)



67022

“Avocado” means any variety of avocado produced in the state, including any avocado delivered to a processor for processing into any avocado product.

(Added by Stats. 1977, Ch. 569.)



67023

“Books and records” mean books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to the provisions of this chapter.

(Amended by Stats. 1979, Ch. 373.)



67025

“Commission” means the California Avocado Commission.

(Added by Stats. 1977, Ch. 569.)



67028

(a) (1) “Handler” means any person who engages, in this state, in the operation of selling, marketing, or distributing avocados which he or she has produced or purchased or acquired from a producer, or which he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise.

(2) “Handler” also includes any person engaged as a processor in the business of processing avocados.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) (1) “Handler” does not include a cooperative bargaining association that recommends that its members market their avocados through specified handlers and which otherwise is not involved in the sale of avocados.

(2) “Handler” also does not include a retailer, except for a retailer who purchases or acquires from any producer, or handles on behalf of any producer, avocados which were not previously subjected to regulation by the commission.

(Amended by Stats. 2002, Ch. 946, Sec. 9. Effective January 1, 2003.)



67030

“Handle” means to engage in the business of a handler.

(Amended by Stats. 2002, Ch. 946, Sec. 10. Effective January 1, 2003.)



67034

“Marketing research” means any research relating to the sale or inventory of avocados.

(Amended by Stats. 1983, Ch. 1279, Sec. 4.)



67035

“Marketing season” or “fiscal year” means the period beginning November 1 of any year and extending through the last day of October of the following year.

(Added by Stats. 1977, Ch. 569.)



67036.5

“Person” means an individual, partnership, corporation, limited liability company, or other business entity.

(Amended by Stats. 2002, Ch. 946, Sec. 16. Effective January 1, 2003.)



67037

“Processor” means any person engaged, within this state, in any of the activities with respect to avocados as set forth in Section 58619.

(Added by Stats. 1977, Ch. 569.)



67038

“Process” means to engage in the business of a processor.

(Added by Stats. 1977, Ch. 569.)



67039

“Producer” or “grower” means any person who is engaged within this state in the business of producing, or causing to be produced, avocados for market.

(Amended by Stats. 2002, Ch. 946, Sec. 17. Effective January 1, 2003.)



67040

“Production research” means any research related to the production of avocados other than marketing research.

(Added by Stats. 1977, Ch. 569.)



67040.5

“Secretary” means the Secretary of the Department of Food and Agriculture.

(Added by Stats. 2002, Ch. 946, Sec. 18. Effective January 1, 2003.)






ARTICLE 2.5 - Districts

67041

The commission shall establish five districts within the state, each representing approximately 20 percent of the avocado production in California.

(Amended by Stats. 2002, Ch. 946, Sec. 19. Effective January 1, 2003.)



67042

Beginning in the 2000–01 marketing season, districts shall be reapportioned every fifth year in accordance with the following procedures:

(a) The commission shall determine the average number of pounds of fruit actually produced by producers in each United States Postal Service ZIP Code area in California in the five crop years prior to a referendum conducted pursuant to Section 67131. The average number of pounds of fruit so determined and the poundage from each year shall be used only for purposes of this section.

(b) The commission shall, by adding the pounds in each ZIP Code area, determine the total average number of pounds of avocados produced in California in the five prior crop years.

(c) The commission shall divide the total pounds by five and the resulting number shall be known as the “pro rata poundage.”

(d) The commission shall determine if the poundage in any existing district, as specified in Section 67041, varies by more than 10 percent from the pro rata poundage. In the event that such variance exists, the commission shall draw new district lines so that no district shall vary by more than 10 percent from the pro rata poundage.

(Amended by Stats. 2011, Ch. 322, Sec. 1. Effective January 1, 2012.)



67043

Not later than 90 days after the close of the crop year as determined by the commission, handlers shall supply the information needed to carry out Section 67042 on a form prescribed by the commission.

(Added by Stats. 1980, Ch. 721.)



67044

In the event that the commission is required to redistrict under Section 67042 and is unable to agree upon district boundaries by a two-thirds vote, within 60 days following receipt of information received pursuant to Section 67042, the commission shall notify the secretary who shall, within 10 days of receiving the notification, appoint an arbitrator. The arbitrator shall, within 80 days, reapportion existing districts to comply with the requirements of Section 67042.

(Amended by Stats. 2002, Ch. 946, Sec. 21. Effective January 1, 2003.)






ARTICLE 3 - The California Avocado Commission

67051

There is in the state government the California Avocado Commission. The commission shall be composed of 10 avocado producers who are not handlers, two elected from each district, four avocado handlers elected on a statewide basis, and one public member. The public member shall be appointed to the commission by the secretary from nominees recommended by the commission.

The secretary shall be a nonvoting ex officio member of the commission.

(Amended by Stats. 2002, Ch. 946, Sec. 23. Effective January 1, 2003.)



67051.1

Notwithstanding Section 67051, any handler that handles 30 percent or more of the volume of avocados in the preceding marketing season, as annually determined by the secretary, may appoint one handler member to the commission. All other handlers shall nominate and elect the remaining handler members pursuant to this chapter. Any handler appointed to the commission pursuant to this section shall maintain his or her eligibility under this section during the entire term of office. Any vacancy caused by the ineligibility of the handler shall be filled in accordance with Section 67053.

(Amended by Stats. 2002, Ch. 946, Sec. 24. Effective January 1, 2003.)



67051.5

The secretary may require the commission to correct or cease any activity or function which is determined by the secretary not to be in the public interest or is in violation of this chapter.

If the commission refuses or fails to cease the activities or functions or to make corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities of the commission until the time that the cessation or correction of activities or functions as required by the secretary have been accomplished.

Any written notice, to cease any activity which is the subject of a contract of the commission entered into by the commission prior to the notice, shall not be effective until after the period of notice for termination provided in the contract or 120 days, whichever is shorter.

Upon service of the written notice, the secretary shall notify the commission in writing, of the specific acts which he or she determines are not in the public interest or are in violation of this chapter.

(Amended by Stats. 2002, Ch. 946, Sec. 26. Effective January 1, 2003.)



67051.6

Either the commission or the secretary may bring an action for judicial relief in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Amended by Stats. 2002, Ch. 946, Sec. 27. Effective January 1, 2003.)



67052

Each member on the commission, except the ex officio member, shall have an alternate member, to be elected in the same manner as the member. An alternate member shall, in the absence of the member for whom he or she is an alternate, sit in place of the member on the commission and shall have, and be able to exercise, all the rights, privileges, and powers of the member when sitting on the commission.

(Amended by Stats. 2002, Ch. 946, Sec. 28. Effective January 1, 2003.)



67053

Any vacancy of a member position on the commission occurring for any reason including the failure of any member to continue in his or her position due to a change in status making him or her ineligible to serve, or through death, removal, or resignation, shall be filled, for the unexpired portion of the term, by the alternate member for that position. Any vacancy of an alternate member position on the commission occurring for any reason, including the alternate’s move to the member position as described in Section 67052, or the failure of any alternate member to continue in his or her position due to a change in status making him or her ineligible to serve, or through death, removal, or resignation, shall be filled for the unexpired portion of the term by a majority vote of the commission. Any person filling a vacant member or alternate member position shall fulfill all the qualifications set forth in this article as required for the member or alternate member whose office he or she is to fill.

(Amended by Stats. 2002, Ch. 946, Sec. 29. Effective January 1, 2003.)



67054

(a) Producer members and their alternates on the commission shall have a financial interest in producing, or causing to be produced, avocados for market. In order to be elected a member or alternate, a producer shall, at the time of the election, have a financial interest in the production of avocados within the district in which the producer stands for election.

(b) A producer may stand for election in any district in which the producer has a financial interest in the production of avocados.

(c) A producer who chooses to stand for election in a particular district shall not stand for election in any other district for a period of four years from the date of his or her most recent election to the commission. However, this subdivision does not apply in an election to fill vacancies created by the reapportionment of districts pursuant to Section 67042.

(d) Handler members and their alternates shall have a financial interest in handling avocados for markets.

(e) The public member shall not have any financial interest in the avocado industry. Except for the nomination of another public member, the public member and his or her alternate on the commission shall have all the powers, rights, and privileges of any other member on the commission.

(Amended by Stats. 2002, Ch. 946, Sec. 30. Effective January 1, 2003.)



67055

The term of office of all members and alternates, except the ex officio member, shall be for two years from the date of their election and until their successors are qualified; provided, however, that of the first members of the commission from each district, one shall serve for one year, and one shall serve for two years, with the determination of term of each such member to be made by lot. Subsequent to the election of the first members and alternates of the commission, the terms of the members and alternates shall continue to be staggered, as provided in this section. Terms of office of each member and alternate shall be limited to four consecutive terms.

(Amended by Stats. 2002, Ch. 946, Sec. 31. Effective January 1, 2003.)



67056

The commission shall be and is hereby declared and created a corporate body. It has the power to sue and be sued, to contract and be contracted with, and has and possesses all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when certified by an officer, are admissible in evidence in all courts of the state, and are prima facie evidence of the truth of all statements therein.

(Amended by Stats. 2002, Ch. 946, Sec. 34. Effective January 1, 2003.)



67057

The commission may appoint its own officers, including a chairman, one or more vice chairmen, and such other officers as it deems necessary. The officers shall have the powers and duties as may be delegated to them by the commission.

(Added by Stats. 1977, Ch. 569.)



67058

The commission shall have the power to appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Amended by Stats. 2002, Ch. 946, Sec. 35. Effective January 1, 2003.)



67059

Unless otherwise specified, a quorum of the commission shall be any 11 voting members. The vote of a majority of members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Amended by Stats. 2002, Ch. 946, Sec. 36. Effective January 1, 2003.)



67059.5

The secretary or his or her representatives shall be notified and may attend each meeting of the commission.

(Amended by Stats. 2002, Ch. 946, Sec. 37. Effective January 1, 2003.)



67060

No commission member or alternate or member of a committee who is a nonmember of the commission shall receive a salary. Each commission member and alternate, except the ex officio member, and each member of a committee who is a nonmember of the commission shall receive a sum of not to exceed one hundred dollars ($100) per day, as established by the commission, for each day spent in actual attendance at or in traveling to and from meetings of the commission or committees of the commission, or on authorized assignment for the commission, together with the necessary traveling expenses and meal allowances, as approved by the commission.

(Amended by Stats. 2002, Ch. 946, Sec. 38. Effective January 1, 2003.)



67061

All moneys received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission, shall be deposited in such financial institutions as the commission may designate and shall be disbursed by order of the commission through a member, officer, or employee designated for that purpose. Any such person shall be bonded by a fidelity bond, executed by a surety company authorized to transact business as such in the State of California, in favor of the commission, conditioned upon the strict accounting of all funds of the commission in the penal sum of not less than five hundred thousand dollars ($500,000).

(Amended by Stats. 2002, Ch. 946, Sec. 39. Effective January 1, 2003.)



67062

The state is not liable for the acts of the commission or its contracts, except for state-directed supervision of the avocado inspection program, as specified in Chapter 9 (commencing with Section 44971) of Division 17, which is performed under an agreement that specifies that each of the parties shall be responsible and liable for that party’s decisions made pursuant to the agreement, and that each of the parties shall not be held liable by the other party for the decisions made pursuant to the agreement. Payment of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission. No member of the commission or alternate member, or any employee or agent thereof, shall be personally liable on the contracts of the commission nor shall a member, alternate member, or employee of the commission be responsible individually in any way to any producer or handler or any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member or alternate member shall be held responsible individually for any act or omission of any member of the commission. The liability of the members shall be several and not joint, and no member shall be liable for the default of any other members.

(Amended by Stats. 2002, Ch. 946, Sec. 40. Effective January 1, 2003.)






ARTICLE 4 - Voting Procedures

67081

The secretary shall establish a list of producers in each district. In establishing the lists, the secretary shall require that handlers in the state submit the names, mailing addresses, district numbers, and handled volume of each producer from whom they purchased or handled avocados in the preceding marketing season. The request for information from handlers shall be in writing and shall be filed by the handlers within 90 days following receipt of the written request.

Any producer of avocados whose name does not appear upon the secretary’s list of producers may have his or her name established on the list by filing with the commission a signed statement, identifying himself or herself as a producer. Failure to be on the list does not exempt the producer from paying assessments under this chapter.

(Amended by Stats. 2002, Ch. 946, Sec. 41. Effective January 1, 2003.)



67082

Subsequent to the first election of members under this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures adopted by the commission and concurred in by the secretary.

(Amended by Stats. 2002, Ch. 946, Sec. 42. Effective January 1, 2003.)






ARTICLE 5 - Duties and Powers of the Commission

67091

The powers and duties of the commission include, but are not limited to, all of the following:

(a) Adopt and, from time to time, alter, rescind, modify, and amend all proper and necessary rules, procedures, and orders to carry out this chapter and in the exercise of its powers and the performance of its duties, including the adoption of rules to regulate appeals from any rule, procedure, or order of the commission.

(b) Administer and enforce this chapter, and to do and perform all acts and exercise all powers incidental to or in connection with or deemed reasonably necessary, proper, or advisable to effectuate the purposes of this chapter.

(c) Employ a person, to serve, at the pleasure of the commission, as president and chief executive officer of the commission and other personnel, including legal counsel.

(d) Establish offices, incur expenses, enter into any and all contracts and agreements, and create liabilities and borrow funds in advance of receipt of assessments that may be necessary, at the discretion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(e) Keep accurate books, records, and accounts of all of its dealings, which books, records, and accounts are subject to an annual independent audit by an auditing firm approved by the secretary. The independent audit shall be made a part of an annual report to all producers and handlers of avocados, copies of which shall also be submitted to the Legislature. In addition, the secretary may, as he or she determines necessary, conduct, or cause to be conducted, a fiscal and compliance audit of the commission.

(f) Promote the sale of avocados by advertising and other promotional means for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for avocados and to educate and instruct the public with respect to avocados and the uses of the several varieties and the healthful properties and nutritional value of avocados.

(g) Enter into cost-sharing advertising with other products considered, by the commission, to be fair and equitable to both parties.

(h) Educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling avocados; arrange for the performance of dealer service work providing display and other promotional materials; make market and inventory surveys and analyses; present facts to and negotiate with state, federal, and foreign agencies on matters which affect the avocado industry; and undertake any other activities which the commission may determine appropriate for the maintenance and expansion of present markets and the creation of new markets for avocados.

(i) Make, in the name of the commission, contracts to render service in formulating and conducting plans and programs, and any other contracts or agreements that the commission may deem necessary for the promotion of the sale of avocados.

(j) Conduct and contract with others to conduct scientific research, including the study, analysis, dissemination, and accumulation of information obtained from the research or elsewhere respecting the inventory, marketing, and distribution of avocados. The results of any research conducted by or on behalf of the commission may be used by the commission in any way it deems appropriate, and notwithstanding any other provision of law, may be maintained in confidence by the commission and not disseminated to any person not subject to this chapter.

(k) Accept and match contributions of private, local, state, or federal funds and make contributions of commission funds to other persons or to local, state, or federal agencies for purposes of promoting, enhancing, and maintaining the California avocado industry.

(l) Publish and distribute without charge, a bulletin or other communication for dissemination of information relating to inventory, marketing, and other information of value to the commission and the avocado industry to producers, handlers, and the public.

(m) Establish an assessment rate to defray operating costs of the commission.

(n) Establish an annual budget.

(o) Investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(p) Carry out the requirements prescribed in Chapter 9 (commencing with Section 44971) of Division 17.

(q) To provide to the secretary, on a quarterly basis, a summary of the programs, activities, and costs under review for the next marketing season.

(r) Require producers to provide information as determined by the commission pertaining to the locations at which avocados are produced and the annual volume of avocados produced at each location. The information shall be provided in a time and manner prescribed by the commission and shall be subject to the confidentiality provisions of Section 67104.

(s) Utilize information provided to the commission for the purposes of food safety, communications, reapportionment of districts, and the conduct of elections and referenda.

(Amended by Stats. 2011, Ch. 322, Sec. 2. Effective January 1, 2012.)



67094

(a) To prevent unfair trade practices which are detrimental to California’s avocado industry, including, but not limited to, deception and misinformation, the commission shall collect and disseminate to any and all interested persons, handler f.o.b., market price information based on sales which have occurred.

(b) The identity of each handler reporting information and the information reported under this section shall be kept confidential and not made public under any circumstances. Information that gives industry totals, averages, and other similar data may be disclosed by the commission.

(c) The procedure for the collection and dissemination of the information pursuant to this section shall be approved by the secretary.

(Amended by Stats. 2002, Ch. 946, Sec. 46. Effective January 1, 2003.)



67095

In order to avoid excessive administrative charges which adversely impact avocado producers, handlers, and consumers, the commission may decide, not later than February 1 of any year, to exercise its authority prescribed in Chapter 9 (commencing with Section 44971) of Division 17 during the next succeeding marketing season.

(Added by Stats. 1985, Ch. 953, Sec. 10. Effective September 26, 1985.)






ARTICLE 6 - Assessments and Records

67101

The commission shall, not later than November 1 of each year, establish the assessment for the following marketing season beginning November 1st and ending October 31st. In no event shall the assessment exceed 61/2 percent of the gross dollar value of the year’s sales of avocados by all producers to handlers, or which are sold by handlers on behalf of producers. Expenditures for administrative purposes within the maximum assessment shall not exceed 21/2 percent of the gross dollar value of sales of avocados by all producers to handlers, or which are sold by handlers on behalf of producers. Assessments provided for in this section shall be upon the producer. The handler shall deduct that assessment from either amounts paid by him or her to the producer or amounts retained by him or her if the handler is also the producer, and the handler shall be a trustee of those funds until they are paid to the commission at the time and in the manner prescribed by the commission.

In no event shall the combined assessment of the commission and any state marketing order exceed 61/2 percent of the gross value of the year’s sales of avocados by all producers to handlers, or which are sold by handlers on behalf of producers.

(Amended by Stats. 2002, Ch. 946, Sec. 47. Effective January 1, 2003.)



67102

This chapter does not apply to producers who produce avocados on a noncommercial basis for the producer’s home use or where the avocado trees are used only for ornamental purposes. Producers from whom assessments are collected may apply for the refund of assessment payments following the close of any marketing season in which payments have been made, and the commission shall refund assessment payments if the producer demonstrates to the satisfaction of the commission that the avocados were produced for noncommercial purposes.

(Amended by Stats. 2002, Ch. 946, Sec. 48. Effective January 1, 2003.)



67103

Handlers shall keep a complete and accurate record of all avocados shipped by him or her and the name of the producer whose avocados were shipped. The records shall be in simple form and contain such information as the commission shall prescribe. The records shall be preserved by the handler for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 2002, Ch. 946, Sec. 49. Effective January 1, 2003.)



67104

All the proprietary information obtained by the commission or the secretary from handlers, including, but not limited to, the names and addresses of producers, is confidential and shall not be disclosed except when required by a court order in a judicial proceeding involving this chapter. Information on volume shipments, inventory, crop value, and any other information which is required for reports to governmental agencies and the commission, and other information which the handlers request from the commission that gives only totals, excluding individual handler information, may be disclosed by the commission so long as the information excludes individual handler data which shall be kept confidential as provided in this section.

(Amended by Stats. 2002, Ch. 946, Sec. 50. Effective January 1, 2003.)



67105

All assessments shall be paid to the commission by the handler first handling avocados who shall be primarily and personally liable for the payment of the assessment. Failure of the handler to collect the assessment from any producer shall not exempt the handler from that primary liability. Any producer or handler subject to this section who fails to file a return or pay any assessment within the time required shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due, and, in addition, 11/2-percent interest per month on the unpaid balance.

(Amended by Stats. 2002, Ch. 946, Sec. 51. Effective January 1, 2003.)



67107

The commission shall reimburse the secretary for all expenditures incurred by the secretary carrying out his or her duties and responsibilities under this chapter, except for the expenses incurred for any action under Section 67051.6.

(Amended by Stats. 2002, Ch. 946, Sec. 53. Effective January 1, 2003.)






ARTICLE 7 - Actions and Penalties

67111

It shall be a misdemeanor punishable by imprisonment in the county jail not exceeding six months, by a fine not exceeding five thousand dollars ($5,000), or by both the fine and imprisonment, for any person to do any of the following:

(a) Willfully to render or furnish a false report, statement, or record required by the commission.

(b) Willfully fail to render or furnish a report, statement, or record required by the commission.

(c) Secrete, destroy, or alter records required to be kept under this chapter.

(Amended by Stats. 2002, Ch. 946, Sec. 54. Effective January 1, 2003.)



67112

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for that purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon a petition filed with the appropriate superior court.

(Amended by Stats. 2002, Ch. 946, Sec. 55. Effective January 1, 2003.)



67112.5

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and to obtain injunctive relief or specific performance, with respect to this chapter and the rules and regulations adopted under this chapter.

(b) A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(c) A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified by Section 485.010 is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Section 526 or 527 is not required.

(d) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding avocados until there is full compliance with and satisfaction of the judgment.

(e) The commission is entitled, upon a favorable judgment for the commission, to receive reimbursement for any reasonable attorney’s fees and other actual related costs incurred in any action commenced by the commission for the enforcement of this chapter. Venue for actions commenced by the commission may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 2002, Ch. 946, Sec. 56. Effective January 1, 2003.)



67113

It is not necessary for the commission to allege or prove that an adequate remedy at law does not exist in any action brought under this chapter.

(Added by Stats. 1983, Ch. 1279, Sec. 14.)



67114

This chapter shall be liberally construed. If any section, clause, or part of this chapter is for any reason held to be unconstitutional or invalid as applied to any person or as applied under certain circumstances, that decision shall not affect the remaining portions of this chapter or the application of this chapter to any other persons or under any other circumstance.

(Added by Stats. 1983, Ch. 1279, Sec. 15.)






ARTICLE 8 - Implementation, Continuation, or Suspension and Termination

67121

This chapter, except as necessary to conduct such vote, shall not become operative until the secretary finds, in a referendum conducted by the secretary in which at least 40 percent of the total number of producers, from the list established by the secretary, producing at least 40 percent of the total volume of avocados marketed during the last completed marketing season participate, either one of the following:

(a) Sixty-five percent or more of the producers certified by the secretary who voted in the referendum, voted in favor of this chapter, and the producers so voting marketed 51 percent or more of the total quantity of avocados marketed in the preceding marketing season by all of the producers who voted in the referendum.

(b) Fifty-one percent or more of the producers who voted in the referendum voted in favor of this chapter and the producers so voting marketed 65 percent or more of the total quantity of avocados marketed in the preceding marketing season by all of the producers who voted in the referendum.

(Amended by Stats. 2002, Ch. 946, Sec. 57. Effective January 1, 2003.)



67122

The secretary shall establish a period in which to conduct the referendum which shall not be less than 10 days nor more than 60 days in duration, and may prescribe any additional procedure as may be necessary to conduct the referendum.

(Amended by Stats. 2002, Ch. 946, Sec. 59. Effective January 1, 2003.)



67123

Nonreceipt of a ballot shall not invalidate the referendum.

(Amended by Stats. 2002, Ch. 946, Sec. 60. Effective January 1, 2003.)



67124

If the secretary finds that a favorable vote has been given as provided in Section 67122, he or she shall certify and give notice of that favorable vote to all producers and handlers whose names and addresses may be on file with the secretary. This chapter shall become operative on the 15th day after certification by the secretary and publication to producers and handlers.

(Amended by Stats. 2002, Ch. 946, Sec. 61. Effective January 1, 2003.)



67125

If the secretary finds that assent has not been given as provided in Section 67121, he or she shall so certify and declare all provisions of this chapter inoperative.

(Amended by Stats. 2002, Ch. 946, Sec. 62. Effective January 1, 2003.)



67126

Prior to holding the referendum, sureties shall post a bond or security, acceptable to the secretary, in an amount which the secretary shall determine to be sufficient to pay the cost of the referendum should the election determine that the operation of this chapter is to be suspended.

(Amended by Stats. 2002, Ch. 946, Sec. 63. Effective January 1, 2003.)






ARTICLE 9 - Continuation and Suspension and Termination

67131

Between November 1, 1980, and October 31, 1981, and every fifth year thereafter, the secretary shall cause a referendum to be conducted by the commission among producers to determine whether this chapter shall be reapproved and continued in effect. The operations of this chapter shall be reapproved and continued in effect if the secretary finds that a majority of the eligible growers voting in the referendum voted in favor of continuing the operations of this chapter. If the secretary finds that a favorable vote has been given, he or she shall so certify and this chapter shall remain effective. If the secretary finds that a favorable vote has not been given, he or she shall so certify and declare this chapter and the commission suspended upon the expiration of the then-current marketing season. Thereupon, the operations of the commission shall be wound up and funds distributed in the manner provided in Section 67133. No bond or security shall be required for the referendum.

(Amended by Stats. 2002, Ch. 946, Sec. 64. Effective January 1, 2003.)



67132

Upon the finding of 11 of the members of the commission that this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operations of the commission shall be suspended; provided, that the suspension shall not become effective until the expiration of the current marketing season. The secretary shall, upon receipt of the recommendation, or upon a petition filed with him or her requesting the suspension, signed by 15 percent of the producers by number who produced not less than 15 percent of the volume in the immediately preceding year, cause a referendum to be conducted among the listed producers to determine if the operation of this chapter and the operations of the commission shall be suspended, and shall establish a referendum period, which shall not be less than 10 days nor more than 60 days in duration. The secretary is authorized to prescribe any additional procedure necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers, on a list established by the secretary marketing 40 percent of the total volume marketed by all producers during the last completed marketing season, participate in the referendum, the secretary shall suspend this chapter upon the expiration of the current marketing season, if he or she finds either one of the following:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of the suspension, and the producers so voting marketed 51 percent or more of the total quantity of avocados marketed in the preceding marketing season by all of the producers who voted in the referendum.

(b) Fifty-one percent or more of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed 65 percent or more of the total quantity of avocados marketed in the preceding season by all of the producers who voted in the referendum.

(Amended by Stats. 2002, Ch. 946, Sec. 67. Effective January 1, 2003.)



67133

After the effective date of suspension of this chapter and of the commission, the operations of the commission shall be wound up, and any asset of the commission shall be liquidated and the proceeds, along with any and all moneys remaining held by the commission, collected by assessment and not required to defray the expenses of winding up and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding current marketing season. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of a pro rata refund to those persons, any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid to any existing state or federally authorized avocado program. If no program exists, the moneys shall be paid into the State Treasury as unclaimed trust moneys.

(Amended by Stats. 2002, Ch. 946, Sec. 68. Effective January 1, 2003.)



67134

Upon suspension of this chapter and the commission, a notice shall be posted on a public bulletin board to be maintained by the secretary in his or her office, and a copy of the notice shall be published in a newspaper of general circulation in each district. The commission shall mail a copy of the notice of suspension to all producers and handlers affected by the suspension whose names and addresses are on file.

(Amended by Stats. 2002, Ch. 946, Sec. 69. Effective January 1, 2003.)






ARTICLE 10 - Quality Standards

67140

The commission may recommend to the secretary the adoption of avocado quality standards or engage in any other activity authorized pursuant to the California Marketing Act of 1937 (Chapter 1 (commencing with Section 58601) of Part 2 of Division 21) that is in accordance with the procedures specified in that act, unless otherwise specified in this article.

(Amended by Stats. 2002, Ch. 946, Sec. 70. Effective January 1, 2003.)



67141

Any standards or activities adopted pursuant to this article shall be implemented by the secretary at the beginning of the marketing season next succeeding the date in which they were approved by the secretary.

(Amended by Stats. 2002, Ch. 946, Sec. 71. Effective January 1, 2003.)



67142

Any standards or activities recommended by the commission and concurred in by the secretary, shall not be operative until approved in the manner specified in Section 67121.

(Amended by Stats. 2002, Ch. 946, Sec. 72. Effective January 1, 2003.)



67143

The commission shall serve as the advisory body to the secretary on all matters pertaining to this article.

(Amended by Stats. 2002, Ch. 946, Sec. 73. Effective January 1, 2003.)









CHAPTER 6 - California Kiwifruit Commission

ARTICLE 1 - Declaration and General Provisions

68001

The kiwifruit industry in this state is expanding and can constitute one of California’s principal fruit crops. The industry can provide an important source of employment for many people in the state, a high proportion of whom are from underprivileged and historically deprived segments of the population.

(Added by Stats. 1979, Ch. 1027.)



68002

As an exotic subtropical fruit, the kiwifruit is not heavily consumed in this country or abroad. Opportunity exists for continued growth and expansion of the industry, by creating new markets in such areas. The success of such an expansion program is uniquely dependent upon effective advertising and promotion, since the creation of new markets is essentially a matter of educating people to the use of a previously unknown or unrecognized food.

(Added by Stats. 1979, Ch. 1027.)



68003

The establishment of a California Kiwifruit Commission is necessary for the efficient development and management of a national and international advertising program and essential to ensure that the California kiwifruit industry can compete successfully in the marketplace.

(Amended by Stats. 1981, Ch. 606, Sec. 1.)



68004

The production and marketing of kiwifruit produced in this state is hereby declared to be affected with public interest. The provisions of this chapter are enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1979, Ch. 1027.)



68005

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, marketing research, and production research.

(Added by Stats. 1979, Ch. 1027.)



68006

No action taken by the commission, nor by any individual in accordance with this chapter or with rules or regulations adopted under the chapter, shall be deemed a violation of the Cartwright Act, the Unfair Practices Act, the Fair Trade Act, or any rule of statutory or common law against monopolies or combinations in restraint of trade.

(Amended by Stats. 1981, Ch. 606, Sec. 2.)






ARTICLE 2 - Definitions

68021

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1979, Ch. 1027.)



68022

“Kiwifruit” means any variety of kiwifruit (“Kiwi,” “Chinese Gooseberry,” or species Actinidia deliciosa) produced in the state, including any kiwifruit delivered to a processor for processing into any kiwifruit product.

(Amended by Stats. 1993, Ch. 1127, Sec. 1. Effective October 11, 1993.)



68023

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to the provisions of this chapter.

(Added by Stats. 1979, Ch. 1027.)



68025

“Commission” means the California Kiwifruit Commission.

(Added by Stats. 1979, Ch. 1027.)



68026

“Commissioner” means any member of the commission.

(Added by Stats. 1979, Ch. 1027.)



68027

“Distribute” means to engage in the business of a distributor.

(Added by Stats. 1979, Ch. 1027.)



68028

“Distributor” means any person who engages in the operation of selling, marketing, or distributing kiwifruit which he has produced or purchased or acquired from a producer, or which he is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise. When the distributor is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments of which a corporate distributor may be subject pursuant to this chapter shall include identical liability upon each individual director or officer of the corporation. It does not, however, include a retailer, except a retailer who purchases or acquires from, or handles on behalf of any producer, kiwifruit which was not previously subject to assessment by the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 6. Effective September 26, 1985.)



68029

“Secretary” means the Secretary of Food and Agriculture.

(Amended by Stats. 1995, Ch. 727, Sec. 1.5. Effective January 1, 1996.)



68030

“Districts” shall consist of the following:

(a) District 1 consists of Del Norte, Siskiyou, Modoc, Humboldt, Trinity, Shasta, Lassen, Tehama, Mendocino, Glenn, Butte, and Plumas Counties.

(b) District 2 consists of Lake, Colusa, Sutter, Yolo, Napa, Sonoma, Marin, and Solano Counties.

(c) District 3 consists of Sierra, Yuba, Nevada, Placer, El Dorado, Alpine, Amador, and Sacramento Counties.

(d) District 4 consists of Contra Costa, Alameda, Santa Clara, Santa Cruz, San Benito, San Francisco, San Mateo, and Monterey Counties.

(e) District 5 consists of San Joaquin, Calaveras, Tuolumne, Mono, Mariposa, Stanislaus, and Merced Counties.

(f) District 6 consists of Madera, Fresno, Kings, Tulare, Inyo, and Kern Counties.

(g) District 7 consists of San Luis Obispo, Santa Barbara, and Ventura Counties.

(h) District 8 consists of San Bernardino, Riverside, Orange, Los Angeles, San Diego, and Imperial Counties.

The boundaries of any district may be changed by a two-thirds vote of the commission, which is concurred in by the secretary, when necessary to maintain similar total production among the districts, and to insure proper representation by producers. These boundaries need not coincide with county lines.

(Amended by Stats. 1995, Ch. 727, Sec. 2. Effective January 1, 1996.)



68031

“Ex officio member” shall be a nonvoting member of the commission.

(Added by Stats. 1979, Ch. 1027.)



68032

“Handle” means to engage in the business of a handler as defined in Section 68033.

(Added by Stats. 1979, Ch. 1027.)



68033

“Handler” means any person engaged, within this state, as a distributor in the business of distributing kiwifruit or any person engaged as a processor in the business of processing kiwifruit and employees thereof so engaged.

(Added by Stats. 1979, Ch. 1027.)



68034

“Independent handler” means a handler who primarily handles fruit for an independent producer or grower.

(Added by Stats. 1979, Ch. 1027.)



68034.5

“Cooperative handler” means a handler who primarily handles fruit for a cooperative producer or grower.

(Added by Stats. 1979, Ch. 1027.)



68036

“Marketing research” means any research relating to the sale of kiwifruit.

(Added by Stats. 1979, Ch. 1027.)



68037

“Marketing season” or “fiscal year” means the period beginning October 1 of any year and extending through September 30 of the following year.

(Amended by Stats. 1981, Ch. 606, Sec. 7.)



68038

“Nonprofit cooperative association” or “cooperative” means any corporation which is organized pursuant to Chapter 1 (commencing with Section 54001) of Division 20.

(Added by Stats. 1979, Ch. 1027.)



68039

“Processor” means any person engaged, within this state, in the operation of canning, fermenting, distilling, extracting, preserving, grinding, crushing, or in any other manner changing the form of kiwifruit for the purpose of preparing it for market and marketing the kiwifruit, or who is engaged in any activities which are performed for the purpose of marketing processed kiwifruit. When the processor is a corporation, all of the directors and officers of the corporation in their capacity as individuals are included, and any liability for failure to collect or make payment of assessments to which a corporate processor may be subject pursuant to this chapter includes the same liability for each individual director or officer of the corporation.

The term “processor” does not, however, include a person who is engaged in manufacturing from kiwifruit so changed in form another and different product.

(Amended by Stats. 1985, Ch. 1004, Sec. 7. Effective September 26, 1985.)



68040

“Process” means to engage in the business of a processor.

(Added by Stats. 1979, Ch. 1027.)



68041

“Producer” or “grower,” means any person who is engaged, within this state, in the business of producing, or causing to be produced for market, kiwifruit, who shall, upon request, provide proof of commodity sale and proof of assessment payment during the preceding marketing season, or provide adequate proof, as determined by the commission, of actual or anticipated commodity sale and assessment payment during the existing marketing season.

(Amended by Stats. 1983, Ch. 525, Sec. 2.)



68042

“Production research” means any research related to the production, harvest, and post harvest handling of kiwifruit, other than marketing research.

(Amended by Stats. 1981, Ch. 606, Sec. 10.)



68043

“Sale” means the point at which the producer transfers title to the kiwifruit in exchange for financial compensation or other valuable consideration. A sale may occur even though the kiwifruit purchased is not placed in normal marketing channels.

(Added by Stats. 1981, Ch. 606, Sec. 12.)



68044

“Tray” means a receptacle used in the packaging or handling of kiwifruit.

(Added by Stats. 1985, Ch. 1004, Sec. 8. Effective September 26, 1985.)






ARTICLE 3 - The California Kiwifruit Commission

68051

There is in the state government the California Kiwifruit Commission, a state agency operating under authority of this chapter. The commission shall be composed of eight kiwifruit producers who are not handlers, one producer member-at-large, one handler, and one public member. Eight producers, one from each district, shall be elected by and from producers within the respective districts. The producer member-at-large shall be elected by and from producers statewide. The handler member shall be elected by and from handlers statewide.

The public member shall be appointed to the commission by the secretary from the nominees recommended by the commission.

The secretary, the handler member, and other appropriate individuals as determined by the commission shall be nonvoting ex officio members of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 3. Effective January 1, 1996.)



68052

The secretary may require the commission to correct or cease any existing or proposed activity or function that is determined by the secretary to be in violation of this chapter or not to be in the public interest.

If the commission refuses or fails to cease those activities or functions or to make corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities and functions of the commission until such time that the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

Actions of the commission in violation of the written notice shall be without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

Upon service of the written notice, the secretary shall notify the commission, in writing, of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, the secretary’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and the secretary may make recommendations that will make those activities or functions acceptable.

(Amended by Stats. 1995, Ch. 727, Sec. 4. Effective January 1, 1996.)



68053

The commission or secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Amended by Stats. 1995, Ch. 727, Sec. 5. Effective January 1, 1996.)



68054

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities under this chapter. However, the court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of responsibility for payment of the secretary’s legal costs with regard to the action.

(Amended by Stats. 1995, Ch. 727, Sec. 6. Effective January 1, 1996.)



68054.5

Each member of the commission, except the ex officio members, has an alternate member, who is elected in the same manner as the member. An alternate member, in the absence of the member for whom he or she is alternate, serves in place of the member on the commission, and has, and exercises, all the rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or the disqualification of a member, the alternate shall act as a member on the commission until a successor is elected and has qualified as provided in Section 68055.

(Amended by Stats. 1983, Ch. 525, Sec. 3.)



68055

Any vacancy on the commission including, but not limited to, the failure of any person elected to the commission as a member or alternate member to continue in his or her position due to a change in status making the member ineligible to serve, or through death, removal, or resignation, shall be filled, for the term, by the commission by majority vote. However, that person shall fulfill all the qualifications set forth in this article as required for the office he or she is to fill. Qualifications of any person to fill a vacancy on the commission shall be certified, in writing, to the secretary. The secretary shall notify the commission if he or she determines that any such person is not qualified.

(Amended by Stats. 1995, Ch. 727, Sec. 7. Effective January 1, 1996.)



68056

Any producer member or his alternate on the commission shall be an individual or an employee representing a producer who has a financial interest in producing, or causing to be produced, kiwifruit for market. The qualifications of a producer member and an alternate producer member shall be maintained during the entire term of office.

Any handler member or his alternate shall be an individual or an employee representing a handler who has a financial interest in handling kiwifruit for market. The qualifications of a handler member and an alternate handler member shall be maintained during the entire term of office.

The public member or his alternate on the commission, shall have all the powers, rights, and privileges of any other member on the commission. The public member shall not have any financial interest in the kiwifruit industry.

(Amended by Stats. 1981, Ch. 606, Sec. 14.)



68057

The term of office of all commissioners, except any ex officio member, shall be for two years from the date of their election and until their successors are qualified; provided, however, that of the first members of the commission, one-half shall serve for one year, and one-half shall serve for two years, with the determination of term of each such member to be made by lot at the time of election. The same selection procedure shall apply to the two handler members. Terms of office of each commissioner shall be limited to four consecutive terms, except that any member selected to serve a one-year term may serve one additional two-year term.

(Amended by Stats. 1985, Ch. 1004, Sec. 9. Effective September 26, 1985.)



68058

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1979, Ch. 1027.)



68061

A quorum of the commission shall be any seven voting commissioners. Except as provided in Sections 68030 and 68132, the vote of a majority of members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1979, Ch. 1027.)



68062

The secretary or the secretary’s representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission. However, the secretary shall not be entitled to attend an executive session of the commission called for the purpose of discussing potential or actual litigation against the department.

(Amended by Stats. 1995, Ch. 727, Sec. 8. Effective January 1, 1996.)



68062.5

When the secretary is required to concur in a decision of the commission, the secretary shall indicate his or her response to the commission within 15 working days from notification of the decision. The response may be a request that additional information be provided.

(Amended by Stats. 1995, Ch. 727, Sec. 9. Effective January 1, 1996.)



68063

No commissioner or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each commissioner, except ex officio government members, and each member of a committee established by the commission who is a nonmember of the commission may receive a sum of not to exceed one hundred dollars ($100) per day, as established by the commission, for each day spent in actual attendance on, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission, together with the necessary traveling expenses and meal allowances, as approved by the commission.

(Amended by Stats. 1981, Ch. 606, Sec. 15.)



68064

All moneys received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission, shall be deposited in such banks as the commission may designate and shall be disbursed by order of the commission through such agent or agents as it may designate for that purpose. Any such agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business as such in the State of California, in favor of the commission, in the penal sum of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1979, Ch. 1027.)



68065

The state shall not be liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission. No member of the commission or alternate member, or any employee or agent thereof, shall be personally liable on the contracts of the commission nor shall a commissioner, alternate member, or employee of such commission be responsible individually in any way to any producer or handler or any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his own individual acts of dishonesty or crime. The commission accepts full responsibility to defend any member of the commission or alternate member, or an employee or agent thereof, against any such claim, except for individual acts of dishonesty or crime. No commissioner or alternate member shall be held responsible individually for any act or omission of any member of such commission. The liability of the commissioners shall be several and not joint, and no commissioner shall be liable for the default of any other commissioner.

(Amended by Stats. 1981, Ch. 606, Sec. 16.)






ARTICLE 4 - Powers and Duties of the Commission

68081

The powers and duties of the commission, subject to Sections 68052 and 68053, include, but are not limited to, all of the following:

(a) To adopt and, from time to time, alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, and orders for carrying out this chapter, including appeals from any bylaw, rule, regulation, or order of the commission in a manner established by the commission.

(b) To administer and enforce this chapter, and to do and perform all acts and exercise all powers incidental to, or in connection with or deemed reasonably necessary for, the proper or advisable effectuation of the purposes of this chapter.

(c) To appoint its own officers, including a chairperson, one or more vice chairpersons, and any other officers as it deems necessary. The officers have the powers and duties delegated to them by the commission.

(d) To employ a person to serve, at the pleasure of the commission, as president and chief executive officer of the commission and other personnel, including legal counsel, as necessary to carry out this chapter. The commission may retain a management firm or any staff from any board, commission, or committee of the state to perform the functions prescribed by this subdivision under the control of the commission. If the person engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective, and if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(e) To fix the compensation for all employees of the commission.

(f) To appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(g) To establish offices and incur expense, and to enter into any and all contracts and agreements, and to create any liabilities and borrow any funds in advance of receipt of assessments that may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(h) To keep accurate books, records, and accounts of all of its dealings, which books, records, and accounts shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. The audit shall be made a part of an annual report to all producers and handlers of kiwifruit, copies of which shall also be submitted to the Legislature and the department. In addition, the secretary may, as he or she determines necessary, conduct, or cause to be conducted, a fiscal and compliance audit of the commission.

(i) To promote the sale of kiwifruit by advertising and other promotional means, including cost-sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for kiwifruit and to educate and instruct the public with respect to kiwifruit and the uses and time to use the several varieties and the healthful properties and nutritional value of kiwifruit.

(j) To educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling kiwifruit; to arrange for the performance of dealer service work providing display and other promotional materials; to make market surveys and analyses; to present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect the marketing of kiwifruit.

(k) To make, in the name of the commission, contracts to render service in formulating and conducting plans and programs, and any other contracts or agreements that the commission may deem necessary for the promotion of the sale of kiwifruit.

(l) To conduct and contract with others to conduct scientific research, including the study, analysis, dissemination, and accumulation of information obtained from that research or elsewhere respecting cultural and production practices, marketing, and distribution of kiwifruit. In connection with the research, the commission may accept contributions of, or to match, private, state, or federal funds that may be available for those purposes, and to employ or make contributions of funds to other persons or state or federal agencies conducting the research.

(m) To collect, publish, and distribute, without charge, a bulletin or other communication for dissemination of information, including, but not limited to, crop statistics, relating to the kiwifruit industry to producers and handlers.

(n) To establish an assessment rate to defray operating costs of the commission.

(o) To establish an annual budget according to acceptable accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made pursuant to subdivision (e).

(p) To submit a statement of contemplated annual activities authorized under this chapter, including advertising, promotion, marketing research, and production research, which shall be concurred in by the secretary.

(q) To administer, if requested by an advisory board, a board of directors, or any other authorized agent of a governmental program, any governmental program establishing grades and standards for the kiwifruit industry.

(r) The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(s) The commission shall provide to producers, free of charge, the names and addresses of producers on the list maintained by the commission. Handlers and other persons may obtain the names and addresses of producers on the commissions’s list upon reimbursement of the commission’s actual costs of reproduction and delivery.

(Amended by Stats. 1995, Ch. 727, Sec. 10. Effective January 1, 1996.)



68082

(a) In order to prevent unfair trade practices, which are detrimental to California’s kiwifruit industry, including, but not limited to, deception and misinformation, the commission may collect and disseminate to any and all interested persons, handler f.o.b., market price information based on sales that have occurred.

(b) The identity of each handler reporting information and the information reported under this section shall be kept confidential and not made public under any circumstances. Information that gives industry totals, averages, and other similar data may be disclosed by the commission.

(c) The procedure for the collection and dissemination of the information pursuant to this section shall be approved by the secretary.

(Added by Stats. 2007, Ch. 124, Sec. 2. Effective January 1, 2008.)






ARTICLE 5 - Implementation and Voting Procedures

68091

The secretary shall establish a list of producers eligible to vote on implementation of this chapter. In establishing this list, the secretary shall require that handlers, county agricultural commissioners, and kiwifruit producers in this state submit the names, mailing addresses, and district numbers of all kiwifruit producers who produce kiwifruit. The request for such information shall be in writing. The list shall be filed within 30 days following receipt of the written notice.

Any producer of kiwifruit whose name does not appear upon the secretary’s list of producers affected may have his or her name established on that list by filing with the secretary a signed statement, identifying himself or herself as a producer. Failure to be on the list does not exempt the producer from paying assessments under this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 11. Effective January 1, 1996.)



68092

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds, in a referendum conducted by the secretary, that at least 40 percent of the total number of producers from the list established by the secretary pursuant to Section 68091, participate, and either of the following:

(a) Sixty-five percent or more of the producers who voted in the referendum, and the producers so voting marketed a majority or more of the total quantity of kiwifruit in the preceding season by all of the producers who voted in the referendum, voted in favor of this chapter.

(b) A majority or more of the producers who voted in the referendum, and the producers so voting marketed 65 percent or more of the total quantity of kiwifruit in the preceding season by all of the producers who voted in the referendum, voted in favor of this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 12. Effective January 1, 1996.)



68093

The secretary shall establish a period in which to conduct the referendum, which shall not be less than 10 days or more than 60 days in duration, and may prescribe such additional procedure as may be necessary to conduct a referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Amended by Stats. 1995, Ch. 727, Sec. 13. Effective January 1, 1996.)



68094

Nonreceipt of a ballot shall not invalidate such a referendum.

(Added by Stats. 1979, Ch. 1027.)



68095

If the secretary finds that a favorable vote has been given as provided in Section 68092, the secretary shall certify and give notice of the favorable vote to all producers and handlers whose names and addresses may be on file with the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 14. Effective January 1, 1996.)



68096

If the secretary finds that a favorable vote has not been given as provided in Section 68092, the secretary shall so certify and declare all provisions of this chapter inoperative.

(Amended by Stats. 1995, Ch. 727, Sec. 15. Effective January 1, 1996.)



68097

Upon certification of the commission, the secretary shall call meetings of producers in each district for the purpose of nominating and electing persons for appointment to the commission by the secretary. All producers on the secretary’s list shall be given written notice of the election meetings at least 15 days prior to the meeting date.

(Amended by Stats. 1995, Ch. 727, Sec. 16. Effective January 1, 1996.)



68098

Subsequent to the first election of commissioners under this chapter, persons to be elected to the commission shall be selected pursuant to the nomination and election procedures established by the commission with the concurrence of the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 17. Effective January 1, 1996.)



68099

Prior to the referendum vote conducted by the secretary pursuant to Section 68092, the proponents of the commission shall deposit with the secretary the amount the secretary may deem necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

Any unused funds in carrying out Section 68092 shall be returned to the proponents of the commission who deposited the funds with the secretary.

Upon establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out Section 68092, and for any legal expenses and costs incurred in establishing the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 18. Effective January 1, 1996.)






ARTICLE 6 - Assessments and Records

68101

(a) The commission shall, not later than October 1 of each year, establish the assessment for the marketing year beginning October 1 and ending September 30.

(b) The combined assessment of the commission and any other state or federally authorized kiwifruit production research and market program shall not exceed 5 percent of the average f.o.b. (free on board) gross dollar value of the kiwifruit marketed by or on behalf of producers during the previous three marketing years, or twenty-five cents ($0.25) per seven-pound tray of kiwifruit or the equivalent thereto, whichever is less. The assessment may be computed and assessed on a per tray basis if the commission determines that an assessment on that basis would be reasonably equivalent to the assessment established by the commission pursuant to subdivision (a).

(c)Expenditures for administrative purposes, as defined by the commission, within the maximum assessment shall not exceed 11/2 percent of the gross dollar value of kiwifruit marketed by or on behalf of producers during that marketing year.

(Amended by Stats. 1996, Ch. 987, Sec. 3. Effective January 1, 1997.)



68101.5

Assessments shall be based on the total income or other valuable consideration received from the sale of kiwifruit, in whole or in part, by every producer subject to this article.

(Added by Stats. 1981, Ch. 606, Sec. 19.)



68102

The provisions of this chapter do not apply to kiwifruit produced only for the producer’s home use or where the kiwifruit are used only for ornamental purposes; provided, however, that such producer shall file an affidavit with the commission establishing that his kiwifruit are not produced for commercial purposes. In any event, no production of kiwifruit is exempt from the assessment under this article when handled according to the provisions of this chapter.

(Amended by Stats. 1981, Ch. 606, Sec. 20.)



68103

Every handler shall keep a complete and accurate record of all kiwifruit shipped by him and the name of the producer whose kiwifruit were shipped. Such records shall be in simple form and contain such information as the commission shall prescribe. Such records shall be preserved by the handler for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1979, Ch. 1027.)



68104

All proprietary information obtained by the commission or the secretary from producers or handlers is confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter. Information on volume shipments, crop value, and any other related information that is required for reports to governmental agencies, financial reports to the commission or aggregate sales and inventory information, and any other information that the commission requires, excluding individual handler information, may be disclosed by the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 19. Effective January 1, 1996.)



68105

Assessments provided for in this article shall be upon the producer. The handler first handling the kiwifruit being assessed shall deduct such assessments from amounts paid by him to the producer and shall be a trustee of such funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(Added by Stats. 1979, Ch. 1027.)



68106

Every handler shall be personally liable for the payment of the collected assessments, and failure of the handler to collect the assessment from any producer shall not exempt any handler from such liability.

(Added by Stats. 1979, Ch. 1027.)



68107

(a) Any assessment that is levied as provided for in this chapter is a personal debt of every producer so assessed. However, no producer shall be liable for assessments if the producer can prove, by evidence satisfactory to the commission, that (1) the assessments were deducted by the handler from amounts paid to the producer, or (2) that the handler failed to pay the producer for kiwifruit purchased from or marketed on behalf of the producer.

(b) Failure of a handler to collect assessments from amounts paid to the producer shall not relieve the producer of its obligation to pay the assessments.

(Amended by Stats. 1995, Ch. 727, Sec. 19.5. Effective January 1, 1996.)



68108

Any producer or handler who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of such assessment determined to be due and, in addition, 11/2 percent interest per month on the unpaid balance. The penalty and interest may be reduced or waived by the commission pursuant to procedures adopted by the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 20. Effective January 1, 1996.)






ARTICLE 7 - Actions and Penalties

68111

It shall be a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both such fine and imprisonment, for any person to do any of the following:

(a) Willfully to render or furnish a false report, statement, or record required by the commission, or in any way to affect the shipment and marketing of kiwifruit in order to avoid payment of assessments on the product’s highest value.

(b) When engaged in the shipping of kiwifruit or in the wholesale or retail trade of kiwifruit, to fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom he has received kiwifruit and the quantity so received.

(c) Secrete, destroy, or alter records required to be kept under the provisions of this chapter.

(Amended by Stats. 1983, Ch. 1092, Sec. 129. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



68112

The commission shall adopt procedures for the purpose of addressing any claims relating to this chapter made against the commission or any of its individual members, alternates, employees, or agents, and for the purpose of granting individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for that purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Amended by Stats. 1995, Ch. 727, Sec. 21. Effective January 1, 1996.)



68113

The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for the obtaining of injunctive relief or specific performance, respecting this chapter and the rules and regulations adopted under this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief. A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified by Section 485.010 is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Section 526 or 527 is not required.

Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until there is full compliance with and satisfaction of the judgment. Except as provided in Section 68054, upon a favorable judgment for the commission, it may receive reimbursement for any reasonable attorney’s fees and other related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 1992, Ch. 868, Sec. 4. Effective January 1, 1993.)



68114

It is not necessary for the commission to allege or prove that an adequate remedy at law does not exist in any action brought under this chapter.

(Added by Stats. 1983, Ch. 525, Sec. 8.)



68115

This chapter shall be liberally construed. If any section, clause, or part of this chapter is for any reason held to be unconstitutional or invalid as applied to any person or as applied under certain circumstances, that decision shall not affect the remaining portions of this chapter or the application of this chapter to any other persons or under any other circumstance.

(Added by Stats. 1983, Ch. 525, Sec. 9.)






ARTICLE 8 - Continuation, Suspension, and Termination

68131

Between October 1, 1984, and September 30, 1985, the commission shall cause a referendum to be conducted among producers in the manner prescribed in Section 68092 to determine whether the operations of this chapter shall be reapproved and continued effective. If the secretary finds that a favorable vote has been given, the secretary shall so certify and all provisions of this chapter shall remain effective. If the secretary finds that a favorable vote has not been given, the secretary shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the current marketing season ending September 30, 1985. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 68134. No bond or security shall be required for any such referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 22. Effective January 1, 1996.)



68132

Following a favorable referendum conducted prior to September 30, 1985, a referendum shall be conducted by the commission every fifth year thereafter between October 1st and January 31st, following procedures provided by this section, unless a referendum is conducted as the result of a petition pursuant to Section 68133. In such case the referendum shall be every fifth year following the industry petitioned referendum.

(Added by Stats. 1979, Ch. 1027.)



68133

Upon the finding of a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter shall be suspended. However, any suspension shall not become effective until the expiration of the current marketing season. The secretary shall, upon receipt of that recommendation, or may, after a public hearing to review a petition filed with the secretary requesting suspension, signed by 15 percent of the producers by number who produced not less than 15 percent of the volume in the immediately preceding season, cause a referendum to be conducted among the listed producers to determine if the operation and the operations of the commission shall be suspended, and shall establish a referendum period, which shall not be less than 10 or more than 60 days in duration. The secretary may prescribe any additional procedures that may be necessary to conduct a referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the referendum period. If at least 40 percent of the total number of producers from the list established by the secretary participate in the referendum, the secretary shall continue the operation of this chapter, if the secretary finds either one of the following:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of continuation, and the producers so voting marketed a majority or more of the total quantity of kiwifruit marketed in the preceding marketing season by all of the producers who voted in the referendum.

(b) That a majority or more of the producers who voted in the referendum voted in favor of continuation, and that the producers so voting marketed 65 percent or more of the total quantity of kiwifruit marketed in the preceding season by all of the producers who voted in the referendum.

Should the referendum fail to meet the requirements of subdivision (a) or (b), the secretary shall suspend the operation of this chapter upon the expiration of the current marketing season.

(Amended by Stats. 1995, Ch. 727, Sec. 23. Effective January 1, 1996.)



68134

After the effective date of suspension of the operation of the provisions of this chapter and of the commission, the operations of the commission shall be concluded and any and all moneys remaining held by the commission, collected by assessment and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding current marketing season. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to those persons, any such moneys remaining and any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid to the University of California to fund research projects relating to kiwifruit.

(Amended by Stats. 1983, Ch. 525, Sec. 10.)



68135

Upon suspension of the operation of this chapter and of the commission, the commission shall mail a copy of the notice of suspension to all producers and handlers affected by such suspension whose names and addresses are on file.

(Added by Stats. 1979, Ch. 1027.)



68140

All moneys remaining held by the commission after the repeal of this chapter shall be disposed of in accordance with Section 68134.

(Amended by Stats. 1981, Ch. 606, Sec. 24.)






ARTICLE 9 - Quality Standards

68141

The commission may recommend to the secretary the adoption of kiwifruit quality standards or engage in any other activity authorized pursuant to the California Marketing Act of 1937 (Chapter 1 (commencing with Section 58601) of Part 2 of Division 21). The adoption of standards or activities shall be in accordance with the procedures specified in that act unless otherwise specified in this article.

(Added by Stats. 2007, Ch. 124, Sec. 3. Effective January 1, 2008.)



68142

Any standards or activities recommended by the commission shall not become operative until approved in the manner specified in Section 68092.

(Added by Stats. 2007, Ch. 124, Sec. 3. Effective January 1, 2008.)



68143

Any standards or activities adopted pursuant to this article shall be implemented by the secretary at the beginning of the marketing season next succeeding the date on which they were approved by the secretary.

(Added by Stats. 2007, Ch. 124, Sec. 3. Effective January 1, 2008.)



68144

The commission shall serve as the advisory body to the secretary on all matters pertaining to this article.

(Added by Stats. 2007, Ch. 124, Sec. 3. Effective January 1, 2008.)









CHAPTER 7 - California Pistachio Commission

ARTICLE 1 - Declaration and General Provisions

69001

The pistachio industry in this state is expanding and has the potential to constitute one of California’s principal nut crops. The industry can provide an important source of employment for many people in the state, a high proportion of whom are from underprivileged and historically deprived segments of the population.

(Added by Stats. 1980, Ch. 602.)



69002

As an exotic nut crop developed in the Mideast, the pistachio is not heavily consumed in this country or abroad. Opportunity exists for continued growth and expansion of the industry, by creating new markets in such areas. The success of such an expansion program is uniquely dependent upon effective advertising and promotion both domestically and in foreign countries, since the creation of new markets is essentially a matter of educating people to the use of a previously unknown or unrecognized food.

(Added by Stats. 1980, Ch. 602.)



69003

The establishment of a California Pistachio Commission is necessary for the efficient development and management of a national and international advertising and promotion program, and essential to ensure that the California pistachio industry can compete successfully in the world marketplace and reduce the spread between consumer cost and the amount received by the producer.

(Added by Stats. 1980, Ch. 602.)



69004

The production and marketing of pistachios produced in this state is hereby declared to be affected with a public interest. The provisions of this chapter are enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1980, Ch. 602.)



69005

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, marketing research, and production research.

(Added by Stats. 1980, Ch. 602.)



69006

No action taken by the commission, nor by any individual in accordance with this chapter or with rules and regulations adopted under the chapter, shall be deemed a violation of the Cartwright Act, the Unfair Practices Act, the Fair Trade Act, Section 1673 of the Civil Code, or any rule of statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1980, Ch. 602.)



69007

This chapter shall be liberally construed. The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 1995, Ch. 727, Sec. 24. Effective January 1, 1996.)






ARTICLE 2 - Definitions

69011

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1980, Ch. 602.)



69012

“Pistachio” means any variety of pistachio produced in the state, including any pistachios delivered to a processor for processing into any pistachio product.

(Added by Stats. 1980, Ch. 602.)



69013

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to the provisions of this chapter.

(Added by Stats. 1980, Ch. 602.)



69014

“Commission” means the California Pistachio Commission.

(Added by Stats. 1980, Ch. 602.)



69015

“Commissioner” means any member of the commission.

(Added by Stats. 1980, Ch. 602.)



69016

“Distribute” means to engage in the business of a distributor.

(Added by Stats. 1980, Ch. 602.)



69018

“Secretary” means the Secretary of Food and Agriculture.

(Amended by Stats. 1995, Ch. 727, Sec. 25. Effective January 1, 1996.)



69019

“Districts” shall consist of the following:

(a) District 1 consists of Tulare, Kern, San Bernardino, San Luis Obispo, Santa Barbara, Ventura, Los Angeles, Orange, Riverside, San Diego, and Imperial Counties.

(b) District 2 consists of Kings, Fresno, Madera, and Merced Counties.

(c) District 3 consists of all counties where pistachios are produced that are not included in Districts 1 and 2.

The boundaries of any district may be changed by a two-thirds vote of the commission, which is concurred in by the secretary, to ensure proper representation by producers. The boundaries need not coincide with county lines.

(Amended by Stats. 1995, Ch. 727, Sec. 26. Effective January 1, 1996.)



69020

“Ex officio member” shall be a nonvoting member of the commission.

(Added by Stats. 1980, Ch. 602.)



69022

“Processor” and “first handler” are synonymous and mean any person engaged, within this state, in the operation of hulling and drying pistachios that he or she has produced or purchased or acquired from a producer, or that he or she is hulling and drying on behalf of a producer, whether as owner, agent, employee, broker, or otherwise. “Processor” does not include, however, a retailer, except a retailer who purchases or acquires from, or hulls and dries on behalf of, any producer, pistachios that were not previously subject to regulation by the commission. When the processor is a corporation, all the directors and officers of the corporation in their capacity as individuals are included, and any liability for failure to collect or make payment of assessments to which a corporate processor may be subject pursuant to this chapter includes the same liability for each individual director or officer of the corporation.

(Amended by Stats. 1997, Ch. 726, Sec. 5. Effective January 1, 1998.)



69023

“Marketing research” means any research relating to the sale of pistachios.

(Added by Stats. 1980, Ch. 602.)



69024

“Marketing season” or “fiscal year” means the period beginning September 1 of any year and extending through the last day of August of the following year.

(Added by Stats. 1980, Ch. 602.)



69025

“Process” means to engage in the business of a processor.

(Added by Stats. 1980, Ch. 602.)



69027

“Producer” or “grower” means any person who is engaged within this state in the business of producing, or causing to be produced for market, pistachios, and who, upon request, provides proof of commodity sale.

(Amended by Stats. 1986, Ch. 391, Sec. 1. Effective July 17, 1986.)



69028

“Production research” means any research relating to the production of pistachios.

(Added by Stats. 1980, Ch. 602.)



69029

“Producer-supplier” means any producer who engages in the operation of selling, marketing, or distributing pistachios that he or she has produced, or has purchased or acquired from a processor. It does not, however, include a retailer, except a retailer who purchases or acquires from, or sells, markets, or distributes on behalf of any producer, pistachios that were not previously subject to regulation by the commission. When the producer-supplier is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failure to submit records pursuant to a requirement to which a corporate producer-supplier may be subject pursuant to this chapter shall include identical liability upon each individual director and officer of the corporation.

(Added by Stats. 1997, Ch. 726, Sec. 7. Effective January 1, 1998.)



69030

When the secretary is required to concur in a decision of the commission, the secretary shall indicate his or her response to the commission within 15 working days from notification of that decision. The response may be a request that additional information be provided.

(Added by renumbering Section 69029 by Stats. 1997, Ch. 726, Sec. 6. Effective January 1, 1998.)






ARTICLE 3 - The California Pistachio Commission

69031

There is in the state government the California Pistachio Commission. The commission shall be composed of eight pistachio producers and one public member. Producers within the respective districts shall elect four producers from District 1, three producers from District 2, and one producer from District 3.

The public member shall be appointed to the commission by the secretary from the nominees recommended by the commission.

The secretary and other appropriate individuals as determined by the commission shall be nonvoting ex officio members of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 28. Effective January 1, 1996.)



69032

The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or to be in violation of this chapter.

If the commission refuses or fails to cease those activities or functions or to make corrections required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

Actions of the commission in violation of the written notice are without legal force or effect. The secretary, to the extent feasible, shall issue written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, the secretary’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and the secretary may make recommendations that will make those activities or functions acceptable.

(Amended by Stats. 1995, Ch. 727, Sec. 29. Effective January 1, 1996.)



69033

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Amended by Stats. 1995, Ch. 727, Sec. 30. Effective January 1, 1996.)



69033.5

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities under this chapter. However, the court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to the action.

(Amended by Stats. 1995, Ch. 727, Sec. 31. Effective January 1, 1996.)



69034

Each member of the commission, except the ex officio members, shall have an alternate member to be elected in the same manner as the member. An alternate member shall, in the absence of the member for whom he is alternate, serve in place of the member on the commission, and shall have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or the disqualification of a member, the alternate shall act as a member on the commission until a successor is elected and has qualified.

(Added by Stats. 1980, Ch. 602.)



69035

Any vacancy on the commission occurring by the failure of any person elected to the commission as a member or alternate member to continue in his or her position due to a change in status making the member ineligible to serve, or due to death, removal, or resignation, shall be filled, for the unexpired portion of the term, by a majority vote of the commission. However, that person shall fulfill all the qualifications set forth in this article as required for the member whose office that person is to fill. The qualifications of any person to fill a vacancy on the commission shall be certified in writing to the secretary. The secretary shall notify the commission if the secretary determines that any such person is not qualified.

(Amended by Stats. 1995, Ch. 727, Sec. 32. Effective January 1, 1996.)



69036

A producer member or his alternate on the commission shall be an individual, partner, or employee of a producer who has a financial interest in producing, or causing to be produced, pistachios for market. Not more than two such members shall be persons employed by, or connected in a proprietary capacity with, the same corporation, firm, partnership, association, or business organization and not more than one such member in any one district shall be so employed or connected. Qualification as a producer member must continue during the entire term of office.

(Added by Stats. 1980, Ch. 602.)



69037

The public member or his alternate on the commission, shall have all the powers, rights, and privileges of any other member on the commission. The public member shall not have any financial interest in the pistachio industry.

(Added by Stats. 1980, Ch. 602.)



69038

The term of office of all commissioners, except any ex officio member, shall be two years from the date of their election and until their successors are qualified; provided, however, that of the first members of the commission, one-half of the producers shall serve for one year, and one-half of the producers shall serve for two years, with the determination of term of each such member to be made by lot at the time of election. Terms of office of each commissioner shall be limited to four consecutive terms.

(Added by Stats. 1980, Ch. 602.)



69039

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1980, Ch. 602.)



69040

A quorum of the commission shall be any five voting commissioners. Except as provided in Sections 69019 and 69102, the vote of a majority of members present at a meeting at which there is quorum shall constitute the act of the commission.

(Added by Stats. 1980, Ch. 602.)



69041

The secretary or the secretary’s representatives shall be notified and may attend each meeting of the commission, and any committee meeting of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 33. Effective January 1, 1996.)



69042

No commissioner or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each commissioner, except ex officio government members, and each member of a committee established by the commission who is a nonmember of the commission may receive a sum of not to exceed one hundred dollars ($100) per day, as established by the commission, for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission, together with the necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1980, Ch. 602.)



69043

All moneys received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission, shall be deposited in such banks as the commission may designate and shall be disbursed by order of the commission through such agent or agents as it may designate for that purpose. Any such agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business as such in the State of California, in favor of the commission, in the amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1980, Ch. 602.)



69044

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission. No member of the commission or alternate member, or any employee or agent thereof, is personally liable on the contracts of the commission and no commissioner, alternate member, or employee of the commission is responsible individually in any way to any producer, processor, producer-supplier, or any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No commissioner or alternate member shall be held responsible individually for any act or omission of any member of the commission. The liability of the commissioners is several and not joint, and no commissioner is liable for the default of any other commissioner.

(Amended by Stats. 1997, Ch. 726, Sec. 8. Effective January 1, 1998.)



69045

All proprietary information obtained by the commission or the secretary from producers, processors, or producer-suppliers shall be confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter. Information on volume shipments, crop value, and any other related information that is required for reports to governmental agencies, financial reports to the commission or aggregate sales and inventory information, and any other information that the processors or producer-suppliers request from the commission to receive in total, excluding individual processor or producer-supplier information, may be disclosed by the commission.

(Added by renumbering Section 69084 by Stats. 1997, Ch. 726, Sec. 11. Effective January 1, 1998.)






ARTICLE 4 - Powers and Duties of the Commission

69051

The powers and duties of the commission, subject to Sections 69032 and 69033, include, but are not limited to, all of the following:

(a) To adopt and, from time to time, alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, and orders for carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, or order of the commission. The adoption, alteration, rescission, modification, or amendment of any bylaw, rule, regulation, or order implementing the brand-credit advertising program authorized pursuant to subdivision (i) is subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) To administer and enforce this chapter, and to do and perform all acts and exercise all powers incidental to, or in connection with, or determined reasonably necessary for, the proper or advisable effectuation of the purposes of this chapter.

(c) To appoint its own officers, including a chairperson, one or more vice chairpersons, and any other officers as it determines necessary. The officers have the powers and duties delegated to them by the commission.

(d) To employ a manager to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, that are necessary to carry out this chapter. The commission may retain a management firm or the staff from any board, commission, or committee of the state to perform the functions prescribed by this subdivision under the control of the commission. If the manager engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the manager.

(e) To fix the compensation for all employees of the commission.

(f) To appoint committees composed of both members and nonmembers of the commission, such as a processor advisory committee, to advise the commission in carrying out this chapter.

(g) To establish offices and incur expenses, invest funds in the permissible investments as specified in Section 58939, enter into any and all contracts and agreements, and create liabilities and borrow funds in advance of receipt of assessments as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(h) To keep accurate books, records, and accounts of all of its dealings, which books, records, and accounts shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. The audit shall be made a part of an annual report to all producers of pistachios, copies of which shall also be submitted to the Legislature and the department. In addition, the secretary may, as the secretary determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission. The Department of Finance may audit books, records, and accounts of the commission at any time.

(i) To promote the sale of pistachios by advertising and other promotional means, including cost-sharing advertising of pistachios or other complementary products and brand-credit advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for pistachios, and to educate and instruct the public with respect to the uses, healthful properties, and nutritional value of pistachios. Any decision to implement a brand-credit advertising program shall be ratified by a vote of producers conducted pursuant to Section 69062.

(j) To require processors and producer-suppliers to provide records and other information necessary for the commission to carry out the purposes of this chapter, including, but not limited to, records and information regarding inventories, shipment destinations, and related information. Such records and information shall be preserved by the processor or producer-supplier for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(k) To educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling pistachios, make market surveys and analyses, and present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect the marketing of pistachios.

(l) To make, in the name of the commission, contracts to render service in formulating and conducting plans and programs, and any other contracts or agreements as the commission may determine necessary for the promotion of the sale of pistachios.

(m) To conduct and contract with others to conduct scientific research, including the study, analysis, dissemination, and accumulation of information obtained from the research or elsewhere, respecting cultural and production practices, and marketing and distribution of pistachios. In connection with the research, the commission may accept contributions of, or match, private, state, or federal funds that may be available for these purposes, and employ or make contributions of funds to other persons or state or federal agencies conducting the research.

(n) To publish and distribute, without charge, a bulletin or other communication for dissemination of information relating to the pistachio industry to producers, processors, and producer-suppliers.

(o) To establish an assessment rate to defray operating costs of the commission. Any assessment rate established pursuant to this chapter may be modified in accordance with Section 69081.

(p) To establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made pursuant to subdivision (e).

(q) To submit to the secretary, for his or her concurrence, an annual statement of contemplated activities authorized under this chapter, including advertising, promotion, marketing research, and production research.

(r) To administer any governmental program establishing quality standards for the pistachio industry upon request of an authorized agent of a governmental agency.

(Amended by Stats. 1997, Ch. 726, Sec. 9. Effective January 1, 1998.)






ARTICLE 5 - Implementation and Voting Procedures

69061

Within 90 days after January 1, 1981, the secretary shall establish a list of producers eligible to vote on implementation of this chapter. In establishing the list, the secretary shall require that processors, county agricultural commissioners, and pistachio producers submit the names, mailing addresses, and district numbers of all pistachio producers who produce merchantable pistachios. The request for the information shall be in writing. The list shall be filed within 30 days following receipt of the written notice.

Any producer of pistachios, whose name does not appear upon the secretary’s list of producers affected, may have his or her name established on the list by filing with the secretary a signed statement, identifying himself or herself as a producer. Failure to be on the list does not exempt the producer from paying assessments under this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 34. Effective January 1, 1996.)



69062

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds in a referendum conducted by the secretary that at least 40 percent of the total number of producers from the list established by the secretary pursuant to Section 69061, participate, and either of the following:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed a majority of the total quantity of pistachios in the preceding season, or in the current season if the harvest and delivery of pistachios to processors is complete, as determined by the commission, by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed 65 percent or more of the total quantity of pistachios in the preceding season, or in the current season if the harvest and delivery of pistachios to processors is complete, as determined by the commission, by all of the producers who voted in the referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 35. Effective January 1, 1996.)



69063

The secretary shall establish a period in which to conduct the referendum that shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Amended by Stats. 1995, Ch. 727, Sec. 36. Effective January 1, 1996.)



69064

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1980, Ch. 602.)



69065

If the secretary finds that a favorable vote has been given as provided in Section 69062, the secretary shall certify and give notice of the favorable vote to all producers whose names and addresses may be on file with the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 37. Effective January 1, 1996.)



69066

If the secretary finds that a favorable vote has not been given as provided in Section 69062, the secretary shall so certify and declare this chapter inoperative.

(Amended by Stats. 1995, Ch. 727, Sec. 38. Effective January 1, 1996.)



69067

Upon certification of the commission, the secretary shall call meetings of producers in each district for the purpose of nominating and electing persons for appointment to the commission by the secretary. All producers on the secretary’s list shall be given written notice of the election meetings at least 15 days prior to the meeting date.

(Amended by Stats. 1995, Ch. 727, Sec. 39. Effective January 1, 1996.)



69068

To be eligible for election to the commission, producer nominees shall present to the secretary a nomination petition with the signatures of at least six eligible persons, as specified in Section 69068.5, from the district from which the nominee is seeking election.

(Amended by Stats. 1995, Ch. 727, Sec. 40. Effective January 1, 1996.)



69068.5

To be eligible to sign a nomination petition pursuant to Section 69068, a person shall meet either of the following qualifications:

(a) Be a producer as provided in Section 69027.

(b) Be engaged within this state in the business of growing nonproducing pistachio trees for the purpose of becoming a producer as defined in Section 69027 and who is not otherwise exempt from this chapter pursuant to Section 69082.

(Added by Stats. 1986, Ch. 391, Sec. 4. Effective July 17, 1986.)



69069

Subsequent to the first election of commissioners under this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures that shall be established by the commission with the concurrence of the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 41. Effective January 1, 1996.)



69070

Prior to the referendum vote conducted by the secretary pursuant to Section 69062, the proponents of the commission shall deposit with the secretary the amount that the secretary may deem necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

Any funds not used in carrying out Section 69062 shall be returned to the proponents of the commission who deposited the funds with the secretary.

Upon establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out Section 69062, and for any legal expenses and costs incurred in establishing the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 42. Effective January 1, 1996.)






ARTICLE 6 - Assessments and Records

69081

The commission, not later than October 1 of each year, shall establish the assessment for the marketing season that begins September 1 and continues through August 31 of the following year, which shall not exceed 5 percent of the average price received by producers, computed on a per pound basis or computed in any other manner determined by the commission to be reasonably equivalent to the per pound computation. The commission may revise the assessment established prior to October 1 of each year if it determines, based on information including crop volume, that the action is necessary, and if the revision does not exceed the assessment limitations specified in this section and the modification is made prior to the date established by the commission for payment of the assessment.

(Amended by Stats. 1997, Ch. 726, Sec. 10. Effective January 1, 1998.)



69082

The provisions of this chapter do not apply to pistachios produced only for the producer’s home use or where the pistachios are used only for ornamental purposes; provided, however, that such producer shall file an affidavit with the commission establishing that his pistachios are not produced for commercial purposes. In any event, no production of pistachios in excess of 1,000 dried pounds per year is exempt from the assessment under this article.

(Added by Stats. 1980, Ch. 602.)



69083

Every processor shall keep a complete and accurate record of all pistachios processed by him with the name of the producer whose pistachios were processed. Such records shall be in simple form and contain such information as the commission shall prescribe. Such records shall be preserved by the processor for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1980, Ch. 602.)



69085

Assessments shall be upon the producer. The first handler of pistachios being assessed shall deduct the assessment from amounts paid by him or her to the producer, or shall collect the assessment from the producer, and shall be a trustee of the funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(Amended by Stats. 1997, Ch. 726, Sec. 12. Effective January 1, 1998.)



69086

Every processor shall be personally liable for the payment of the collected assessments, and failure of the processor to collect the assessment from any producer shall not exempt any processor from such liability.

(Added by Stats. 1980, Ch. 602.)



69087

Any assessment which is levied as provided for in this chapter, is a personal debt of every producer so assessed. Failure of a processor to make payment of the collected assessment to the commission shall not relieve the producer of this obligation.

(Added by Stats. 1980, Ch. 602.)



69088

(a) Any producer or processor who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be past due and, in addition, interest on the unpaid balance at the rate of 11/2 percent per month.

(b) In addition to any other penalty imposed, the commission may require any person who fails to pay any assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount and for a period of time specified by the commission as assurance that all payments to the commission will be made when due.

(Amended by Stats. 1985, Ch. 1004, Sec. 14. Effective September 26, 1985.)






ARTICLE 7 - Actions and Penalties

69091

It is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding five hundred dollars ($500), or by both such fine and imprisonment, for any person to do any of the following:

(a) Willfully to render or furnish a false report, statement, or record required by the commission.

(b) When engaged in the processing or marketing of pistachios or in the wholesale or retail trade of pistachios, to fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom he or she has received pistachios and the quantity so received, or any other report, statement, or record required by the commission.

(c) Secrete, destroy, or alter records required to be kept under the provisions of this chapter.

(Amended by Stats. 1997, Ch. 726, Sec. 13. Effective January 1, 1998.)



69092

The commission shall adopt procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for that purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Amended by Stats. 1995, Ch. 727, Sec. 44. Effective January 1, 1996.)



69093

The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for the obtaining of injunctive relief or specific performance, respecting this chapter and the rules and regulations adopted under this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief. A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified by Section 485.010 is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Section 526 or 527 is not required.

Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until there is full compliance with and satisfaction of the judgment. Notwithstanding Section 69033.5, upon a favorable judgment for the commission, it may receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 1992, Ch. 868, Sec. 5. Effective January 1, 1993.)






ARTICLE 8 - Continuation or Suspension and Termination

69101

Between September 1, 1985, and August 31, 1986, the commission shall cause a referendum to be conducted among producers in the manner prescribed in Section 69062 to determine whether the operations of this chapter shall be reapproved and continued in effect. If the secretary finds that a favorable vote has been given, the secretary shall so certify and this chapter shall remain effective. If the secretary finds that a favorable vote has not been given, the secretary shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the marketing season ending August 31, 1986. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 69104. No bond or security shall be required for any such referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 45. Effective January 1, 1996.)



69102

Following a favorable referendum conducted prior to August 31, 1986, a referendum shall be conducted by the commission every fifth year thereafter between October 1st and January 31st, following procedures provided by this section, unless a referendum is conducted as the result of a petition pursuant to Section 69103. In such case the referendum shall be every fifth year following the industry petitioned referendum.

(Added by Stats. 1980, Ch. 602.)



69103

Upon a finding by a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing season. The secretary shall, upon receipt of that recommendation, or may, after a public hearing to review a petition filed with the secretary requesting suspension, signed by 15 percent of the producers by number who produced not less than 15 percent of the volume in the immediately preceding season, cause a referendum to be conducted among the listed producers to determine if the operation and the operations of the commission shall be suspended. The secretary shall establish a referendum period, that shall not be less than 10 days or more than 60 days in duration. The secretary may prescribe additional procedures necessary to conduct a referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the referendum period. If at least 40 percent of the total number of producers from the list established by the secretary participate in the referendum, the secretary shall continue the operation of this chapter, if the secretary finds either one of the following:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of continuation of this chapter, and the producers so voting marketed a majority or more of the total quantity of pistachios marketed in the preceding marketing season by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of continuation of this chapter, and that the producers so voting marketed 65 percent or more of the total quantity of pistachios marketed in the preceding season by all of the producers who voted in the referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 46. Effective January 1, 1996.)



69104

After the effective date of suspension of the operation of the provisions of this chapter and of the commission, the operations of the commission shall be concluded and any and all moneys remaining held by the commission, collected by assessment and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding current marketing season; provided further, however, that if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of such pro rata refund to such persons, any such moneys remaining and any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into the State Treasury as unclaimed trust moneys.

(Added by Stats. 1980, Ch. 602.)



69105

Upon suspension of the operation of this chapter and of the commission, the commission shall mail a copy of the notice of suspension to all producers affected by the suspension whose names and addresses are on file.

(Added by Stats. 1980, Ch. 602.)






ARTICLE 9 - Marketing Order Involvement

69111

The commission may recommend to the secretary that he or she adopt pistachio quality standards, product labeling, or engage in any other activity authorized pursuant to the California Marketing Act of 1937 (Chapter 1 (commencing with Section 58601) of Part 2 of Division 21). The adoption of standards or any of these activities shall be in accordance with the procedures specified in that act unless otherwise specified in this article.

(Amended by Stats. 1995, Ch. 727, Sec. 47. Effective January 1, 1996.)



69112

Any activity recommended by the commission shall not become operative until approved in the manner specified in Section 69062.

(Added by Stats. 1988, Ch. 772, Sec. 2.)



69113

Any activity adopted pursuant to this article shall be implemented by the secretary at the beginning of the marketing season next succeeding the date on which the activity is approved by the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 48. Effective January 1, 1996.)



69114

The commission shall serve as the advisory body to the secretary on all matters pertaining to this article.

(Amended by Stats. 1995, Ch. 727, Sec. 49. Effective January 1, 1996.)









CHAPTER 9 - Cling Peaches

70000

The director may enter into an agreement with one or more organizations representing growers and manufacturers of cling peaches whereby research will be conducted by public or private agencies to determine methods of increasing the natural fructose content in cling peaches.

The agreement shall specify that the state will provide 50 percent of the funds necessary for the research and the other parties to the agreement will provide the remaining 50 percent.

(Added by renumbering Section 71000 by Stats. 1982, Ch. 466, Sec. 49.)



70001

State funds shall be available for expenditure for the purposes of this chapter upon appropriation therefor by the Budget Act or other statute.

(Added by renumbering Section 71001 by Stats. 1982, Ch. 466, Sec. 50.)






CHAPTER 9.5 - California Rice Commission

ARTICLE 1 - Declaration and General Provisions

71000

The production, milling and marketing of rice constitutes an important industry of this state that provides substantial and necessary revenues for the state and employment for its citizens.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71001

The maintenance of the rice industry of California is necessary to assure the public of a continuous supply of this vital product and the maintenance of needed levels of income for those engaged in the rice industry.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71002

The production and milling of rice in California has the potential to be one of the leading segments of the state’s agricultural industry. To realize this potential, there is a need to make consumers aware of the nutritional value of rice, the high quality of the rice produced and milled in the state, the intricacies of rice culture, and the versatility of rice as part of a well-balanced diet. The activities made possible by the establishment of the commission will meet this need and further the interests of the industry and the state.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71003

The establishment of the commission is necessary for the efficient development and management of a national and international advertising and promotion program that will enhance the reputation of the California rice industry, create a more receptive environment for the industry and its products, and increase competitiveness of the California rice industry within the national and international marketplace. In addition, the commission is necessary to carry out the California rice industry’s commitment to responsible stewardship and increasingly efficient cultural practices.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71004

The successes that the rice industry of California has enjoyed have come in part through a commitment to industry funded research that has led to significant improvements in the quality of the rice available to consumers and increasingly efficient cultural practices resulting in increased awareness of, and a more receptive environment for, the production and milling of rice in California. It has also led to rice being a better consumer value. The establishment of the commission will continue and enhance this research effort and move the rice industry toward its potential, resulting in increased consumer value and enhanced grower returns.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71005

The production and milling of rice in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purposes of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71006

No action taken by the commission, or by any individual in accordance with this chapter or with the regulations adopted under this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or any statutory or common law against monopolies or combinations in restraint of trade. The Legislature intends this program to be among those contemplated by Congress in the enactment of Section 610(i) of Title 7 of the United States Code.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71007

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71008

It is hereby declared as a matter of legislative determination that commission members and alternates are intended to represent and further the interest of a particular industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who are elected or appointed to the commission, the particular industry concerned is tantamount to and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71009

Opportunity exists for continued growth and expansion of the rice industry by creating new markets. The success of such an expansion program is uniquely dependent upon effective advertising, promotion, and research, since the creation of new markets is essentially a matter of educating and informing people of the use, nutritional value, and availability of the commodity and enhancing the reputation of the California rice industry. The expansion of the rice industry also provides an important source of jobs for many people in this state, a high proportion of whom reside in historically depressed areas of the state, and serves to ensure the preservation of an agrarian society.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71010

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production and milling of rice the opportunity to avail themselves of the benefits of collective action of the broad fields of development, maintenance, and expansion of markets, marketing research, education, advertising and promotion, and production and processing research necessary to achieve the purposes stated herein, and any activity authorized in Chapter 4 (commencing with Section 55000) of Division 20.

(Amended by Stats. 2008, Ch. 414, Sec. 31. Effective January 1, 2009.)






ARTICLE 2 - Definitions

71020

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71021

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71022

“Commission” means the California Rice Commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71023

(a) “Districts” consist of the following:

(1) District 1 consists of Butte County.

(2) District 2 consists of Colusa County.

(3) District 3 consists of Glenn County and Tehama County, and any county north of those counties where rice is produced.

(4) District 4 consists of Yuba and Sutter Counties.

(5) District 5 consists of Sacramento, San Joaquin, Placer, and Yolo Counties and any county south of those counties where rice is produced.

(b) The commission, upon a two-thirds vote of the membership of the commission, may change the districts.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71024

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71025

“Handle” means to engage in the business of being a handler. It does not include the drying of rice.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71026

“Handler” means any person who is engaged in this state in the business of marketing rice who handles 100,000 hundredweight or more of rough or “paddy” rice, or the equivalent amount of milled rice during a marketing season. It is the Legislature’s intent that this provision be construed so that every person engaged in the handling of 100,000 hundredweight or more of rice produced in California is subject to assessment pursuant to this chapter.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71027

“Hundredweight” or “Cwt.” are synonymous and mean 100 pounds avoirdupois, excluding tare.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71028

“Market” or “marketing” means to sell rice to a person other than a handler.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71029

“Marketing research” means any research relating to the sale of rice.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71030

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning September 1 of any year and extending through the last day of August of the following year.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71031

“Person” means any individual, partnership, limited liability partnership, corporation, limited liability company, firm, company, or other entity doing business in California.

(Amended by Stats. 2010, Ch. 328, Sec. 75. Effective January 1, 2011.)



71032

“Producer” means any person who produces, or causes to be produced, rice.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71033

“Production research” means any research relating to the production, harvest, and postharvest handling of rice.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71034

“Public member” means the person appointed by the commission pursuant to Section 71050. The public member and his or her alternate shall not have any financial interest in the production or handling of rice.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71035

“Rice” means all rough or “paddy” rice or milled rice (Oryza sativa L.) from any source handled within the state of California, including mochi rice (sweet rice). It does not include rice produced for seed or wild rice (Zinzania aquatica; Zinzania palustris).

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71036

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71037

“Sell” means to transfer or cause the transfer of title to rice for valuable consideration.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)






ARTICLE 3 - California Rice Commission

71050

(a) There is in the state government the California Rice Commission. The commission is composed of equal numbers of handler members and producer members as set forth in this section. In addition, there may be one public member.

(b) Each eligible handler may appoint one member and one alternate member annually.

(c) Producer members and alternate members in a number equal to the number of appointed handler members shall be elected by district.

(d) The number of producers to be elected from each district shall be determined as follows:

(1) Each district shall have at least one representative.

(2) The allocation of any seats remaining after the allocation in paragraph (1) shall be made by dividing the total number of acres in the state planted in rice in the marketing season immediately preceding the determination by the total number of eligible handler members and dividing the acreage planted in rice in each district, starting with the district having the largest acreage planted in rice by the result and rounding to the nearest whole number.

(e) No handler who is more than 90 days delinquent in the payment of assessments or filing of reports required pursuant to this chapter is eligible to serve on the commission. If a handler is made ineligible to serve pursuant to this subdivision, the member representing District 1 who received the lowest vote total among members representing District 1 is also ineligible to serve by operation of law in order to maintain an equal number of eligible handler and producer members. Additional members are ineligible to serve by operation of law as needed in order to maintain an equal number of handler and producer members and shall be selected from the remaining districts in ascending order of the number of the district. No member who is the sole representative of a district is ineligible to serve as a result of the operation of this subdivision. Without regard to whether any ineligible producer member representing a district has been reinstated, no subsequent producer member is ineligible to serve by operation of law from any district until at least one member is ineligible to serve by operation of law from each district except those that have only one representative.

(f) Members who are ineligible to serve by operation of law pursuant to subdivision (e) shall be immediately disqualified from voting on matters before the commission.

The eligibility of handler and producer members shall be reinstated at the first meeting after the handler’s payments and reports are made current.

(g) The commission shall annually establish the number of eligible handler members of the commission based on the volume of rice handled in the immediately preceding marketing season, and, if necessary, adjust and reallocate the number of producer members. Any additional producer members shall be elected at the next regularly scheduled election of producer members. Any handler who does not appoint a member and alternate within 15 days of being notified of his or her eligibility shall be deemed to have waived his or her right to a seat for the then current marketing season and shall not be counted in the calculation of producer seats.

(h) The public member, if any, shall be appointed to the commission by the secretary from the nominees recommended by the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71051

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease those activities or functions or to make the corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and recommendations that will make the activities or functions acceptable.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71052

When the secretary is required to concur in a decision of the commission, the secretary shall give his or her response to the commission within 15 working days from notification of the decision. The secretary shall set forth in writing with specificity the reasons for any refusal to concur. The secretary’s response may be a requirement that additional information be provided.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71053

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71054

Except for ex officio members, an alternate for each member shall be appointed in the same manner as the member. An alternate shall, in the absence of the member for whom he or she is an alternate, serve in place of the member and shall have, and be able to exercise, all the rights, privileges, and powers of the member when serving on the commission. In the event of a change in status making a member ineligible to serve, or due to death, removal, resignation, or disqualification of a member, the alternate shall act as a member of the commission until a qualified successor is appointed. The ineligibility of any member pursuant to Section 71050 does not create an absence within the meaning of this section.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71055

Any vacancy on the commission occurring by the failure of any person elected to the commission as a member or alternate to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, or resignation, shall be filled by another eligible person for the unexpired portion of the term by a majority vote of the remaining members of the commission. The person shall fulfill all the qualifications set forth in this article as required for the person whose office he or she is to occupy. The ineligibility of any handler member and concurrent ineligibility of any producer member pursuant to Section 71050 shall not create a vacancy within the meaning of this section.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71056

Any vacancy on the commission occurring by the failure of the public member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, resignation, or disqualification, may be filled by another eligible person for the unexpired portion of the term by the secretary from nominees recommended by the commission. The person shall fulfill all the qualifications set forth in this article as required for the member whose office he or she is to occupy.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71057

Any producer member and his or her alternate on the commission shall be an individual producer or an employee or representative of a producer who has a financial interest in producing rice or causing rice to be produced. The qualifications of producer members and their alternates shall be maintained during their entire term of office. The absence of both the member and alternate at two consecutive meetings shall be grounds for the commission to declare the seat vacant.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71058

Any handler member and his or her alternate on the commission shall be an individual handler or an employee or representative of a handler who has a financial interest in handling rice. The qualifications of handler members and their alternates shall be maintained during their entire term of office. The absence of both the member and alternate at two consecutive meetings shall be grounds for the commission to declare the seat vacant.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71059

Except as otherwise provided in this section, the public member and his or her alternate member on the commission shall have all the powers, rights, and privileges of any other member or alternate, respectively, on the commission. The public member and his or her alternate member shall not have a vote on issues regarding the assessments established pursuant to Section 71120.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71060

Producer members shall serve three-year terms and until their successors are qualified, except, that of the first producer members of the commission one-third shall serve one year, one-third shall serve two years, and one-third shall serve three years. The determination of the term of each member shall be made by lot. Members representing the same district shall draw lots among themselves to ensure that terms within a single district are not concurrent.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71061

The commission shall be, and is hereby declared and created, a corporate body. It may sue and be sued regarding any matter related to the purposes of this chapter, contract and be contracted with, and has and possesses all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71062

A majority of the membership of the commission appointed or elected shall constitute a quorum of the commission. The vote of a majority of the members present at a meeting at which there is a quorum constitutes the act of the commission. The commission may continue to transact business at a meeting at which a quorum is initially present, notwithstanding the withdrawal of members, provided any action is approved by the requisite majority of the required quorum.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71063

The secretary or his or her representatives shall be notified and may attend each meeting of the commission and any committee meetings of the commission. However, the secretary or his or her representative is not entitled to attend an executive session of the commission or a committee of the commission called for the purpose of discussing potential or actual litigation against the department.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71064

No member or alternate of the commission or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each member of the commission and each alternate serving in place of a member, except ex officio members who are officers or employees of a public agency, and each member of a committee established by the commission who is a nonmember of the commission, may receive reasonable and necessary traveling expenses and meal allowances as approved by the commission for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71065

All funds received by any person from the assessments levied under this chapter or otherwise received by the commission shall be deposited in banks that the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71066

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member or alternate of the commission, or any employee or agent thereof, is personally liable for the contracts of the commission. No member or alternate of the commission, or any employee or agent thereof, is responsible individually in any way to any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member or alternate of the commission, or any employee or agent thereof, is responsible individually for any act or omission of any other member or alternate of the commission, or any employee or agent thereof. No member or alternate of the commission, or any employee or agent thereof, is liable for the default of any other member or alternate of the commission, or any employee or agent thereof.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)






ARTICLE 4 - Powers and Duties

71070

The powers and duties of the commission shall include, but are not limited to, all of those contained in this article.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71071

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, and orders in accordance with commission procedures for purposes of carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, operating procedure, or order of the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71072

The commission may administer and enforce this chapter and do and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary, to promote, maintain, and enhance the rice industry.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71073

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71074

(a) The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel of its choice, necessary to carry out this chapter. If any person employed by the commission engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action, be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(b) The commission may retain a management firm or the staff from any board, commission, or committee of the state or federal government to perform the functions prescribed by this section under the direction of the commission.

(c) If requested by an advisory board, board of directors, or any authorized agent, the commission may administer any governmental program related to the rice industry.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71075

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71076

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71077

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, develop, own, and control the use of any intellectual property, and borrow funds in advance of receipt of assessments as may be necessary in the opinion of the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71078

The commission shall keep accurate books, records, and accounts of all of its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all persons subject to this chapter, a copy of which shall also be submitted to the department. In addition, the secretary, as he or she determines necessary, may conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71079

The commission may present facts to, and negotiate with, local, state, federal, and foreign agencies on matters that affect the rice industry.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71080

The commission may promote the sale of rice by advertising and any other promotional means, including cost-sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for rice, and to educate and instruct the public with respect to the uses, healthful properties, and nutritional value of rice.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71081

The commission may educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling rice, and conduct consumer surveys and analyses.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71082

The commission may conduct, and contract with others to conduct, scientific research, including the study, analysis, dissemination, and accumulation of information obtained from research or elsewhere, respecting cultural, production and postharvest practices, and the marketing and distribution of rice. The results of any research conducted by or on behalf of the commission may be used by the commission in any way it deems appropriate.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71083

The commission may contract to receive and render services in formulating and conducting plans and programs and enter into other contracts or agreements that the commission deems necessary to carry out this chapter.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71084

The commission may accept contributions of, or match private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies for purposes of promoting, enhancing, and maintaining the rice industry.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71085

The commission may collect information, including, but not limited to, industry crop statistics, and publish and distribute without charge, a bulletin or other communication to handlers and producers of rice.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71086

The commission shall establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71087

The commission shall establish an annual budget according to generally accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made pursuant to Section 71075.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71088

The commission shall submit to the secretary for his or her concurrence an annual statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71089

(a) The commission and the secretary shall keep confidential and shall not disclose, except when required by court order after a hearing in a judicial proceeding, all lists in their possession of persons subject to this chapter. However, the commission shall establish procedures to provide access to communication with other producers and handlers regarding noncommercial matters affecting the commission and persons subject to its jurisdiction. The access shall not include the actual release of the list of the names and addresses of producers and handlers in the possession of the commission or the secretary. In addition, notwithstanding any other provision of law, all proprietary or trade secret information developed or gathered pursuant to this chapter, including, but not limited to, names and addresses of handlers, producers, processors, wholesalers, retailers, brokers and shippers, individual quantities produced, handled, shipped, bought or sold, prices paid, and the products of research obtained by the commission, or by the department on behalf of the commission, from any source is confidential and shall not be considered a public record as that term is defined in Section 6252 of the Government Code.

(b) Upon receipt of a request for information from a person establishing cause for the request, the department shall direct the commission to provide the requesting person any record in the commission’s possession, except that any proprietary information shall be removed before disclosure.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71090

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71091

The commission may appoint any person to serve as an ex officio member.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)






ARTICLE 5 - Implementation and Voting Procedures

71100

(a) Within 15 days of a request from any handler or producer, the secretary shall establish a list of handlers and producers eligible to vote on implementation of this chapter. The secretary may require handlers and producers to submit the names and mailing addresses of all producers and handlers. The secretary also may require that the information provided include information on the volume of rice handled by each handler, or produced by each producer or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in Section 71101. The request for the information shall be in writing and shall be filed within 10 days following receipt of the request.

(b) Any handler or producer eligible to vote whose name does not appear on the appropriate list may have his or her name placed on the list by filing with the secretary a signed statement, identifying himself or herself as a person eligible to vote. Failure to be on the list does not exempt the person from paying assessments and does not invalidate any industry votes conducted pursuant to this article.

(c) Any handler or producer eligible to vote may contact those on the list regarding the referendum in a form and manner prescribed by the secretary if all expenses associated with those contacts are paid in advance.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71101

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds the following in a referendum vote conducted by the secretary:

(a) At least 40 percent of the total number of handlers from the list established by the secretary pursuant to this article participate, and that either of the following occurs:

(1) Sixty-five percent of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled a majority of the total quantity of rice handled in the preceding marketing season by all of the handlers voting in the referendum.

(2) A majority of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled 65 percent or more of the total quantity of rice handled in the preceding marketing season by all of the handlers voting in the referendum.

(b) At least 40 percent of the total number of producers from the list established by the secretary pursuant to this article participate, and that either of the following occurs:

(1) Sixty-five percent of the producers voting in the referendum voted in favor of this chapter, and the producers so voting produced a majority of the total quantity of rice produced in the preceding marketing season by all of the producers voting in the referendum.

(2) A majority of the producers voting in the referendum voted in favor of this chapter, and the producers so voting produced 65 percent or more of the total quantity of rice produced by all of the producers voting in the referendum.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71102

The secretary shall establish a period in which to conduct the referendum, which shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71103

Nonreceipt of a ballot by an eligible handler or producer shall not invalidate a referendum.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71104

If the secretary finds that a favorable vote has been given as provided in Section 71101, the secretary shall certify and give notice of the favorable vote to all affected handlers and producers whose names and addresses are on file with the secretary.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71105

If the secretary finds that a favorable vote has not been given as provided in Section 71101, the secretary shall certify and declare all provisions of this chapter inoperative. The secretary may conduct other implementation referendum votes one year or more after the previous vote has been taken.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71106

Upon certification of the commission, the secretary shall terminate, effective at the end of the marketing season then current, consistent with the terms of the marketing order and Section 59088, any entity operating pursuant to an existing state marketing order affecting the same subject matter as this chapter. Notwithstanding the terms of the marketing order, or any provision of Chapter 1 (commencing with Section 58601) of Part 2 of Division 21, the secretary shall immediately upon certification of the commission, order the transfer of the marketing order’s assets to the commission, except for those assets necessary to the proper winding up of the marketing orders affairs. This section shall not affect the continued operation of any existing rice research marketing order directly affecting producers of rice.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71107

(a) Prior to the referendum vote conducted by the secretary pursuant to this article, the proponents of the commission shall deposit with the secretary the amount that the secretary deems necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

(b) Any funds not used in carrying out Section 71101 shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) Upon establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out this article, and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)






ARTICLE 6 - Assessments and Records

71120

(a) The commission shall establish the assessment for the marketing season not later than September 1 of each year or as soon thereafter as is possible. The assessment shall not exceed ten cents ($0.10) per hundredweight for rice delivered to handlers by producers. Of the assessment, not more than five cents ($0.05) per hundredweight shall be assessed against handlers, and not more than five cents ($0.05) per hundredweight shall be assessed against producers. The assessment rate shall be the same for handlers and producers.

(b) An assessment greater than the amount specified in subdivision (a) may not be charged unless approved by a majority of the commission and by handlers and producers pursuant to procedures specified in Section 71101.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71121

(a) This chapter does not apply to handlers of less than 100,000 hundredweight in any marketing season or to rice produced only for a producer’s home use or rice that is used only for ornamental purposes.

(b) If at any time during a marketing season the volume handled by a handler reaches 100,000 hundredweight or more, the handler shall be assessed for the initial 100,000 hundredweight and any additional volume handled during the marketing season. If the assessments on the initial 100,000 hundredweight are paid in the time and manner specified by the commission, the assessments shall not be considered past due.

(c) Notwithstanding Section 71026, the 100,000 hundredweight threshold established pursuant to this chapter shall remain in effect unless a higher threshold is approved by a majority of the commission and by those handlers remaining eligible under the proposed threshold and producers pursuant to procedures specified in Section 71101.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71122

Any person requesting an exemption from this chapter shall file an affidavit with the commission attesting that he or she is not a handler, as defined in Section 71026, or produces rice only for his or her own home use or for ornamental purposes. The affidavit shall contain all the information required by the commission. The commission shall review the affidavit, conduct any additional investigation it deems appropriate, and approve or deny the affidavit.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71123

Every person who handles rice in any quantity shall keep a complete and accurate record of all transactions involving the purchase or sale of rice and shall submit the record to the commission in the time and manner specified by the commission. The records shall be in a simple form and contain the information that the commission prescribes. The records shall be preserved by the handler for a period of three years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71124

(a) All proprietary information obtained or developed pursuant to this article by the commission or the secretary from any source, including, but not limited to, the names and addresses of producers, is confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding.

(b) Information on volume shipments, crop value, and any other related information that is required for reports to governmental agencies, financial reports to the commission, or aggregate sales and inventory information, and any other information that gives only totals, but excludes individual information, may be disclosed by the commission.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71125

Any assessment that is levied as provided for in this chapter is a personal debt of every person assessed.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71126

(a) Only the first handler of rice is subject to the handler assessment and shall deduct the producer assessment from amounts paid by him or her to the producer and shall be a trustee of these assessments and assessments required to be paid by the handler until they are paid to the commission at the time and in the manner prescribed by the commission. Title to the assessments shall pass immediately to the commission and handlers shall hold the assessments in trust for the benefit of the commission and shall remit them, with assessment reports, in the time and manner specified by the commission. All first handlers, without regard to the volume handled, shall deduct and remit the producer assessment. Failure to collect the assessment from any producer shall not exempt the handler from liability. In addition, failure of a handler to remit the collected producer assessments to the commission shall not relieve the producer of this obligation.

(b) If rice is forfeited under a loan from the Commodity Credit Corporation, the handler shall pay both the producer and handler assessments if the rice is contracted to the handler. If the handler’s total volume for the marketing season is less than 100,000 hundredweight, only the producer assessment shall apply. If the rice forfeited under a loan from the Commodity Credit Corporation is not contracted to a handler, the producer shall pay both the handler and producer assessments. If the total volume handled by the producer during the marketing season is less than 100,000 hundredweight, only the producer assessment shall apply.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71127

When the handler or producer is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for violating this chapter, including, but not limited to, failing to pay assessments or file required reports, shall also include identical liability upon each director or officer of the corporation.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71128

Any person who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due, and, in addition, shall pay 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71129

In addition to any other penalty imposed, the commission may require any person who fails to pay an assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount, and for a period of time, specified by the commission as assurance that all payments to the commission will be made when due.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71130

It is a violation of state law for any person to do any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission.

(b) Fail to render or furnish a report, statement, or record required by the commission.

(c) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71131

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for that purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71132

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for the obtaining of injunctive relief or specific performance regarding this chapter and the regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of the Code of Civil Procedure is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding rice until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71133

Any action by the commission for any violation of this chapter shall be commenced within two years from the date of discovery of the alleged violation. Any action against the commission by any person shall be commenced within two years from the date of the act of which the person complains.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71134

The termination of this chapter shall not affect or waive any right, duty, obligation, or liability that has arisen or that may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71135

(a) Every five years, commencing with the fifth marketing season following the certification pursuant to Section 71104, the secretary shall conduct a referendum among handlers and producers. The operations of the commission shall continue unless the secretary determines from the referendum that a majority of the eligible handlers and a majority of the eligible producers voting in the referendum voted in favor of terminating the operations of this chapter.

(b) If the secretary finds that the vote favors continuation, he or she shall so certify and this chapter shall remain operative. If the secretary finds that the vote favors termination, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the then current marketing season. Thereupon, the operations of the commission shall be concluded and funds distributed as provided in Section 71137.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71136

(a) Upon a finding by a two-thirds vote of the membership of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the then current marketing season.

(b) Upon the vote of the members of the commission specified in subdivision (a), the secretary shall establish a referendum period, which shall not be less than 10 days or more than 60 days in duration. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. The secretary shall suspend the operation of this chapter if he or she finds any of the following has occurred:

(1) Sixty-five percent or more of the handlers who voted in the referendum voted in favor of suspension, and the handlers so voting handled a majority of the total quantity of rice handled in the preceding marketing season by all of the handlers voting in the referendum.

(2) A majority of the handlers who voted in the referendum voted in favor of suspension, and the handlers so voting handled 65 percent or more of the total quantity of rice handled in the preceding marketing season by all of the handlers voting in the referendum.

(3) Sixty-five percent or more of the producers who voted in the referendum voted in favor of suspension, and the producers so voting produced a majority of the total quantity of rice produced in the preceding marketing season by all of the producers voting in the referendum.

(4) A majority of the producers who voted in the referendum voted in favor of suspension, and the producers so voting produced 65 percent or more of the total quantity of rice produced in the preceding marketing season by all of the producers voting in the referendum.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71137

After the effective date of suspension of this chapter, the operation of the commission shall be concluded and all moneys held by the commission not required to defray the expenses of concluding and terminating operations of the commission shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season. However, if the commission finds that the amounts returnable are so small as to make impractical the computation and remitting of the prorated refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state or federal program conducted or used to fund activities related to the subject matter of this chapter. Upon suspension, any intellectual property owned by the commission shall be transferred without charge to the secretary who shall hold the property in trust for the benefit of the California rice industry. The property shall be transferred without charge to any successor program serving purposes similar to the purposes of this chapter.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)



71138

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all eligible persons affected by the suspension whose names and addresses are on file.

(Added by Stats. 1998, Ch. 567, Sec. 1. Effective January 1, 1999.)









CHAPTER 10 - California Wheat Commission

ARTICLE 1 - Declaration and General Provisions

72001

The wheat industry in this state is expanding rapidly. It provides over three hundred fifty million dollars ($350,000,000) in farm income annually, increased by almost 20 percent in 1981, and is expected to show continued growth in the future. It is one of California’s five biggest agricultural exports. In total production, the state is among the top 10 states nationwide. The industry is a major employer of agricultural labor and is also a source of employment in the transportation, warehousing, and shipping industries.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72002

Opportunity exists for continued expansion, particularly if the industry can develop better varieties more suited to the California climate and the needs of the marketplace. The unique qualities of California wheat need to be promoted to foreign buyers, who purchase most of the wheat grown in this state. Opportunity also exists for increasing sales to domestic customers.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72003

The establishment of a California Wheat Commission is necessary for the efficient development and management of an international sales promotion program, and is essential to ensure that the California wheat industry can compete successfully in the marketplace.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72004

A commission is also necessary to conduct research into the development of varieties more suitable to the export trade, as well as more productive under California growing conditions.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72005

A California Wheat Commission would also be the means for California producers to take a more active role in national wheat organizations and wheat policymaking bodies. Producers in this state lack effective input at the national level, while producers in all other major wheat-growing states have this advantage through their own state commissions.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72006

The production and marketing of wheat produced in this state is hereby declared to be affected with public interest. The provisions of this chapter are enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72007

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, marketing research, and production research.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72008

No action taken by the commission, nor by any individual in accordance with this chapter or with rules or regulations adopted under the chapter, shall be deemed a violation of the Cartwright Act, the Unfair Practices Act, the Fair Trade Act, or any rule of statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1982, Ch. 891, Sec. 1.)






ARTICLE 2 - Definitions

72021

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72022

“Wheat” means any variety of wheat produced in this state.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72023

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to the provisions of this chapter.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72024

“Commission” means the California Wheat Commission.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72025

“Commissioner” means any member of the commission.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72026

“Director” means the Director of Food and Agriculture.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72027

“Districts” shall consist of the following:

(a) District 1 consists of Siskiyou, Tehama, Lassen, Modoc, and Shasta Counties.

(b) District 2 consists of Butte, Colusa, Glenn, and Lake Counties.

(c) District 3 consists of Napa, Sonoma, Yolo, Amador, El Dorado, Placer, Yuba, Nevada, Sutter, and Sierra Counties and that portion of Sacramento County lying north of Road J-11 and east of the Sacramento River from Walnut Grove to Courtland.

(d) District 4 consists of Solano County and that portion of Sacramento County not included in District 3.

(e) District 5 consists of Alameda, Contra Costa, Stanislaus, and San Joaquin Counties.

(f) District 6 consists of Merced and Madera Counties.

(g) District 7 consists of Fresno County.

(h) District 8 consists of Kings and Tulare Counties.

(i) District 9 consists of Kern County.

(j) District 10 consists of Santa Barbara, San Luis Obispo, Monterey, and San Benito Counties.

(k) District 11 consists of San Bernardino, Riverside, San Diego, Los Angeles and Ventura Counties.

(l) District 12 consists of that part of Imperial County lying north of Keystone Road.

(m) District 13 consists of that part of Imperial County lying south of Keystone Road.

The number of districts and boundaries of any district may be changed by a two-thirds vote of the commission, as long as proper notice is provided to all persons subject to this chapter and the action of the commission is concurred in by the secretary, to ensure proper representation by producers. These boundaries need not coincide with county lines.

(Amended by Stats. 2009, Ch. 469, Sec. 1. Effective January 1, 2010.)



72028

“Ex officio member” shall be a nonvoting member of the commission.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72029

“Handle” means to engage in the business of a handler as defined in Section 72030.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72030

“Handler” means any person who engages in the operation of selling, marketing, or distributing wheat which he or she has produced, purchased, or acquired from a producer, or which he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise. When the handler is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failure to collect or make payments or assessments of which a corporate handler may be subject pursuant to this chapter shall include identical liability upon each individual director or officer of the corporation.

(Amended by Stats. 1985, Ch. 1004, Sec. 16. Effective September 26, 1985.)



72030.5

“Handler” also means any lienholder, secured party or pledgee that is a public agency, public or private, or assignee of a lienholder, secured party or pledgee that is a public agency, who is authorized to gain title to the wheat from the producer through the exercise of specified legal rights, including, but not limited to, a federal nonrecourse loan.

(Added by Stats. 1985, Ch. 1004, Sec. 17. Effective September 26, 1985.)



72031

“Marketing research” means any research relating to the sale of wheat.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72032

“Marketing season” or “fiscal year” means the period beginning May 1 of any year and extending through April 30 of the following year.

(Amended by Stats. 1985, Ch. 1004, Sec. 18. Effective September 26, 1985.)



72033

“Producer” or “grower” means any person who is engaged, within this state, in the business of producing wheat for market during any of the preceding three marketing seasons, and who shall, upon request, provide proof of commodity sale.

(Amended by Stats. 1985, Ch. 1004, Sec. 19. Effective September 26, 1985.)



72034

“Production research” means any research related to the production and processing of wheat, other than marketing research.

(Added by Stats. 1982, Ch. 891, Sec. 1.)






ARTICLE 3 - The California Wheat Commission

72051

There is in the state government the California Wheat Commission. The commission shall be composed of 13 members who are wheat producers and who are not handlers, two members who are handlers, two at-large members, and one public member. The producers, one from each district, shall be elected by and from producers within the respective districts. The two handler members shall be elected by and from handlers doing business within the state.

The at-large members and the public member shall be appointed to the commission by the secretary from the nominees recommended by the commission. Each at-large member shall be a person with knowledge, expertise, and interest in wheat production, handling, research, or any other attribute or attributes that are deemed by the secretary to be of value to the purpose of the commission.

The secretary and other appropriate individuals as determined by the commission shall be nonvoting ex officio members of the commission.

(Amended by Stats. 2009, Ch. 469, Sec. 2. Effective January 1, 2010.)



72052

The director may require the commission to correct or cease any existing activity or function which is determined by the director not to be in the public interest or is in violation of this chapter.

If the commission refuses or fails to cease those activities or functions or to make such corrections as required by the director, the director may, upon written notice, suspend all or a portion of the activities of the commission until that time that the cessation or correction of activities or functions as required by the director has been accomplished by the commission.

Actions of the commission in violation of that written notice shall be without legal force or effect.

The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

Upon service of the written notice, the director shall notify the commission, in writing, of the specific acts which he determines are not in the public interest or are in violation of this chapter and his reasons for requiring a cessation or correction of specific activities or functions, and may make recommendations that will make the activities or functions acceptable to the director.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72052.5

When the director is required to determine whether or not to concur with a decision of the commission, he shall indicate his response to the commission within 15 working days after notification of the decision. The response may be a request that additional information be provided.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72053

The commission or the director may bring an action for judicial relief from the director’s written notice, or from noncompliance by the commission with the written notice, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72054

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his duties and responsibilities under this chapter. However, the court may, if it finds that the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to that action.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72055

Each member of the commission, except the ex officio members, shall have an alternate member, to be elected in the same manner as the member. An alternate member shall, in the absence of the member for whom he is alternate, serve in place of the member on the commission, and may exercise, all the rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or the disqualification of a member, the alternate shall act as a member on the commission until a successor is qualified and elected.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72056

Any vacancy on the commission occurring by the failure of any person elected to the commission as a member or alternate member to continue in his position due to a change in status making him ineligible to serve, or due to death, removal, disqualification, or resignation, shall be filled, for the unexpired portion of the term, by a majority vote of the commission. However, the person shall fulfill all the qualifications set forth in this article as required for the member whose office he is to fill. Qualifications of any person to fill a vacancy on the commission shall be certified, in writing, to the director. The director shall notify the commission if he or she determines that any such person is not qualified.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72057

A producer member and his or her alternate on the commission shall be an individual, partner, or employee of a producer who has a financial interest in producing, or causing to be produced, wheat for market. Not more than two such members shall be persons employed by, or connected in a proprietary capacity with, the same corporation, firm, partnership, association, or business organization and not more than one member in any one district shall be so employed or connected. Qualification as a producer member shall continue during the entire term of office.

A handler member and his or her alternate on the commission shall be an individual, or a partner or employee of a handler, who has a financial interest in handling wheat for market.

The public member or his alternate on the commission, shall have all the powers, rights, and privileges of any other member on the commission. The public member shall not have any financial interest in the wheat industry.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72058

The term of office of all commissioners, except any ex officio member, shall be for three years from the date of their election and until their successors are qualified and elected. However, of the first producer members of the commission, five shall serve for one year, five shall serve for two years, and five shall serve for three years, with the determination of term of each member to be made by lot at the time of election. Terms of office of each commissioner shall be limited to four consecutive terms, except that any member selected to serve a one-year term or a two-year term may serve one additional three-year term.

(Amended by Stats. 1985, Ch. 1004, Sec. 20. Effective September 26, 1985.)



72059

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72060

A quorum of the commission shall be a majority of the commissioners. Except as provided in Sections 72027 and 72133, the vote of a majority of members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Amended by Stats. 2009, Ch. 469, Sec. 3. Effective January 1, 2010.)



72061

The director or his representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72062

No commissioner or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each commissioner, except the ex officio member, and each member of a committee established by the commission who is a nonmember of the commission may receive a sum of not to exceed one hundred dollars ($100) per day, as established by the commission, for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission, together with the necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72063

All moneys received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission, shall be deposited in such banks as the commission may designate and shall be disbursed by order of the commission through such agent or agents as it may designate for that purpose. Any agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business as such in the State of California, in favor of the commission, in the amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72064

The commission shall defend any of its members against any claims made or actions taken against any commission members on matters in which the members acted on behalf of the commission.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72065

The state shall not be liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission. No member of the commission or alternate member, or any employee or agent thereof, shall be personally liable on the contracts of the commission nor shall a commissioner, alternate member, or employee of the commission be responsible individually in any way to any producer, handler, or any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his own individual acts of dishonesty or crime. No commissioner or alternate member shall be held responsible individually for any act or omission of any member of the commission. The liability of the commissioners shall be several and not joint, and no commissioner shall be liable for the default of any other commissioner.

(Added by Stats. 1982, Ch. 891, Sec. 1.)






ARTICLE 4 - Powers and Duties of the Commission

72081

The powers and duties of the commission shall include, but are not limited to, all of the following:

(a) To adopt, and from time to time, alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, and orders for carrying out the provisions of this chapter, including rules for regulation of appeals from any bylaw, rule, regulation, or order of the commission.

(b) To administer and enforce this chapter, and to do and perform all acts and exercise all powers incidental to, or in connection with or deemed reasonably necessary for, proper or advisable effectuation of the purposes of this chapter.

(c) To appoint its own officers, including a chairman, one or more vice chairmen, and such other officers as it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(d) To employ a person to serve, at the pleasure of the commission, as chief executive officer of the commission and other personnel, including legal counsel, that is necessary to carry out the provisions of this chapter. The commission may retain a management firm or any staff from any board, commission, or committee of the state to perform the functions prescribed by this subdivision under the control of the commission. If the chief executive officer engages in any conduct which the director determines is not in the public interest or which is in violation of this chapter, the director shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. In the event that the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the chief executive officer.

(e) To fix the compensation for all employees of the commission.

(f) To appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out the provisions of this chapter.

(g) To establish offices and incur expenses, and to enter into any and all contracts and agreements, and to create such liabilities and borrow such funds in advance of receipt of assessments as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(h) To keep accurate books, records and accounts of all of its dealings, which books, records and accounts shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the director. The audit shall be made a part of an annual report to all producers and handlers of wheat, copies of which shall also be submitted to the Legislature and the Department of Food and Agriculture. In addition, the director may, as he determines necessary, conduct, or cause to be conducted, a fiscal and compliance audit of the commission.

(i) To promote the sale of wheat by advertising and other promotional means, including cost-sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for wheat and to educate and instruct the public with respect to the uses of the several varieties and the healthful properties and nutritional value of wheat.

(j) To appoint an advisory committee composed of handlers to aid the commission in its deliberations.

(k) To make, in the name of the commission, contracts to render service in formulating and conducting plans and programs, and such other contracts or agreements as the commission may deem necessary for the promotion of the sale of wheat.

(l) To conduct and contract with others to conduct scientific research, including the study, analysis, dissemination, and accumulation of information obtained from this research or elsewhere respecting cultural and production practices, marketing, and distribution of wheat. In connection with research, the commission shall have the power to accept contributions of, or to match, private, state, or federal funds that may be available for those purposes, and to employ or make contributions of funds to other persons or state or federal agencies conducting the research.

(m) To publish and distribute, without charge, a bulletin or other communication for dissemination of information relating to the wheat industry to producers and handlers.

(n) To establish an assessment rate to defray operating costs of the commission.

(o) To establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the director prior to disbursement of funds, except for disbursements made pursuant to subdivision (e) of Section 72081.

(p) To educate and instruct wheat customers and buyers with respect to proper methods of handling and selling wheat, to make market surveys and analyses, to present facts to, and negotiate with, state, federal and foreign agencies on matters which affect the marketing of wheat, and to maintain and expand present markets and create new markets for wheat.

(q) The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for criminal violation of this chapter.

(Amended by Stats. 1985, Ch. 1004, Sec. 21. Effective September 26, 1985.)






ARTICLE 5 - Implementation and Voting Procedures

72091

Within 90 days after January 1, 1983, the director shall establish a list of producers eligible to vote on implementation of this chapter. In establishing the list, the director shall require that handlers, county agricultural commissioners, and wheat producers in this state submit the names, mailing addresses, and district numbers of all wheat producers. The request for this information shall be in writing. The list shall be filed within 30 days following receipt of the written notice.

Any producer of wheat, whose name does not appear upon the director’s list of producers affected, may have his name established on the list by filing with the director a signed statement, identifying himself as a producer. Failure to be on the list does not exempt the producer from paying assessments under this chapter.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72092

The provisions of this chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the director finds, in a referendum conducted by the director, that at least 40 percent of the total number of producers from the list established by the director pursuant to Section 72091, participate, and either of the following:

(a) Sixty-five percent or more of the producers who voted in the referendum, and the producers so voting marketed a majority or more of the total quantity of wheat in the preceding season by all of the producers who voted in the referendum, voted in favor of the provisions of this chapter.

(b) A majority or more of the producers who voted in the referendum, and the producers so voting marketed 65 percent or more of the total quantity of wheat in the preceding season by all of the producers who voted in the referendum, voted in favor of the provisions of this chapter.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72093

The director shall establish a period in which to conduct the referendum which shall not be less than 10 days nor more than 60 days in duration, and may prescribe any additional procedure that may be necessary to conduct the referendum. If the initial period established is less than 60 days, the director may extend the period.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72094

Failure to receive a ballot shall not invalidate the referendum.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72095

If the director finds that a favorable vote has been given as provided in Section 72092, he shall certify and give notice of the favorable vote to all producers and handlers whose names and addresses may be on file with the director.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72096

If the director finds that a favorable vote has not been given as provided in Section 72092, he shall so certify and declare all provisions of this chapter inoperative.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72097

Upon certification of the commission, the director shall contact all producers in each district by mail, or call meetings of producers in each district, for the purpose of nominating and electing persons for appointment to the commission by the director. All producers on the director’s list shall be given written notice of the election meetings at least 15 days prior to the meeting date.

Upon certification of the commission, the director shall establish a list of handlers and shall, by mail or calling a meeting of all handlers, conduct the nomination and election of handlers for appointment to the commission by the director. All handlers on the director’s list shall be given written notice of any nomination or election meetings at least 15 days prior to the meeting date.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72097.5

To be eligible for election to the commission, producer nominees shall present to the director a nomination petition with the signatures of at least six eligible producers from the district from which the nominee is seeking election.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72098

Subsequent to the first election of commissioners under this chapter, persons to be elected to the commission shall be selected pursuant to the nomination and election procedures which shall be established by the rules and regulations adopted by the commission with concurrence of the director.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72099

Prior to the referendum vote conducted by the director pursuant to Section 72092, the proponents of the commission shall deposit with the director such amount as the director may deem necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

Any unused funds in carrying out the provisions of Section 72092 shall be returned to the proponents of the commission who deposited the funds with the director.

Upon establishment of the commission, the commission is authorized to reimburse the proponents of the commission for any funds deposited with the director and which were used in carrying out the provisions of Section 72092, and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 1982, Ch. 891, Sec. 1.)






ARTICLE 6 - Assessments and Records

72101

The commission shall, not later than April 30 of each year, establish the assessment for the following year beginning May 1 and ending April 30. In no event shall the combined assessment of the commission and any other state authorized wheat production research and market program exceed 1 percent of the gross dollar value of the year’s sale of wheat by all producers to handlers.

The commission shall establish producer gross dollar value through rules and regulations.

(Amended by Stats. 1985, Ch. 1004, Sec. 22. Effective September 26, 1985.)



72103

Every handler shall keep a complete and accurate record of all wheat received by him or her and the name of the producer whose wheat was shipped. The records shall be in simple form and contain such information as the commission shall prescribe. The records shall be preserved by the handler for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72104

All proprietary information obtained by the commission or the director from handlers and all lists of producers in the possession of the director shall be confidential and shall not be disclosed except when required in a judicial proceeding. Information on volume shipments, crop value, and any other related information which is required for reports to governmental agencies; financial reports to the commission or aggregate sales and inventory information; and any other such information which the handlers request from the commission to receive in total, excluding individual handler information, may be disclosed by the commission.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72105

Assessments provided for in this article shall be upon the producer. The handler first handling the wheat being assessed shall deduct the assessments from amounts paid by him to the producer and shall be a trustee of the funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72106

Every handler shall be personally liable for the payment of the collected assessments, and failure of the handler to collect the assessment from any producer shall not exempt any handler from liability for payment of the assessment.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72107

Any assessment which is levied as provided for in this chapter, is a personal debt of every producer so assessed. Failure of a handler to make payment of the collected assessment to the commission shall not relieve the producer of this obligation.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72108

Any producer or handler who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of such assessment determined to be due and, in addition, 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72109

Any person, firm, or corporation subject to the assessment in this chapter may request a total or partial refund of a paid assessment from the commission. No refund shall be made by the commission unless requested within 90 days from the date of collection of the assessment. However, the commission may extend that period upon a showing of good cause. The refund of assessment shall be made by the commission within 60 days of the date of the request for the refund. The commission shall establish procedures and provide forms for each request, shall maintain complete records, and shall ensure confidentiality.

(Added by Stats. 1982, Ch. 891, Sec. 1.)






ARTICLE 7 - Actions and Penalties

72111

It shall be a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding five hundred dollars ($500), or by both the fine and imprisonment, for any person to do any of the following:

(a) Willfully to render or furnish a false report, statement, or record required by the commission.

(b) When engaged in the shipping of wheat or in the wholesale or retail trade of wheat, to fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom he has received wheat and the quantity so received.

(c) Secrete, destroy, or alter records required to be kept under the provisions of this chapter.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72112

The commission shall adopt regulations for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for this purpose. Appeals from decisions the commission made after the hearing may be made to the director. The determination of the director shall be subject to judicial review upon petition filed with the appropriate court.

(Added by Stats. 1982, Ch. 891, Sec. 1.)



72112.5

The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for the obtaining of injunctive relief or specific performance, respecting this chapter and the rules and regulations adopted under this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief. A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified by Section 485.010 is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Section 526 or 527 is not required.

Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until there is full compliance with and satisfaction of the judgment. Upon a favorable verdict for the commission, it shall be entitled to receive reimbursement for any reasonable attorneys’ fees and other related costs. Venue for the actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 1985, Ch. 1004, Sec. 23. Effective September 26, 1985.)






ARTICLE 8 - Continuation, Suspension, and Termination

72131

Between May 1, 1987, and April 30, 1988, the commission shall cause a referendum to be conducted among producers in the manner prescribed in Section 72131.5 to determine whether the operation of this chapter shall be reapproved and continued effective. If the director finds that a favorable vote has been given, he or she shall so certify and this chapter shall remain effective. If the director finds that a favorable vote has not been given, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the current marketing season ending April 30, 1988. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 72134. No bond or security shall be required for any such referendum.

(Amended by Stats. 1985, Ch. 1004, Sec. 24. Effective September 26, 1985.)



72131.5

The operation of this chapter shall be reapproved and continued in effect if the director finds, in the referendum required pursuant to Section 72131, that a majority of the eligible producers voting in the referendum, voted in favor of continuing the operation of this chapter.

(Added by Stats. 1985, Ch. 1004, Sec. 25. Effective September 26, 1985.)



72132

Following a favorable referendum conducted prior to April 30, 1988, a referendum shall be conducted by the commission every fifth year thereafter between May 1 and April 30, following procedures provided by this chapter and Section 72131.5, unless a referendum is conducted as the result of an industry petition pursuant to Section 72133. In that case the referendum shall be every fifth year following the industry petitioned referendum.

(Amended by Stats. 1985, Ch. 1004, Sec. 26. Effective September 26, 1985.)



72133

Upon the finding of a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that the operation of this chapter shall be suspended. However, any suspension shall not become effective until the expiration of the current marketing season. The director shall, upon receipt of the recommendation, or may upon a petition filed with him requesting the suspension, signed by 15 percent of the producers by number who produced not less than 15 percent of the volume in the immediately preceding season, and after a public hearing, cause a referendum to be conducted among the listed producers to determine if the operation and the operations of the commission shall be suspended. However, the director shall not cause a referendum to be conducted as a result of the petition unless the petitioner shows by the weight of evidence that the operation of this chapter has not tended to effectuate its declared purposes. The director shall establish a referendum period, which shall not be less than 10 nor more than 60 days in duration. The director is authorized to prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the director shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers from the list established by the director, participate in the referendum, the director shall suspend the operation of this chapter, if he or she finds either one of the following:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed a majority or more of the total quantity of wheat marketed in the preceding marketing season by all of the producers who voted in the referendum.

(b) That a majority or more of the producers who voted in the referendum voted in favor of suspension, and that the producers so voting marketed 65 percent or more of the total quantity of wheat marketed in the preceding season by all of the producers who voted in the referendum.

(Amended by Stats. 1985, Ch. 1004, Sec. 27. Effective September 26, 1985.)



72133.5

(a) The director shall terminate the commission at the end of the current marketing season if requested in writing, within a 90-day period, by at least 51 percent of the eligible producers who are directly affected and who produce at least 51 percent of the volume of the product.

(b) The person or persons originating the request shall file a written notice with the director in a manner that establishes the date a request is initiated. Any person may withdraw his or her name for the petition requesting the termination prior to the time the request is presented to the director. The signatures to the petition requesting the termination need not all be appended to one sheet of paper. Each person signing the petition shall add to his or her signature his or her place of business, giving the street and number. If no street and number exist, then a designation of the place of business shall be given which will enable the location to be readily ascertained.

(c) The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this section.

(Added by Stats. 1985, Ch. 1004, Sec. 28. Effective September 26, 1985.)



72134

After the effective date of suspension of the operation of this chapter and of the operations of the commission, the operations of the commission shall be concluded and any and all moneys remaining held by the commission, collected by assessment and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding current marketing season. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to those persons, any moneys remaining and any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state or federal program involved in activities authorized in this chapter. If no such program exists, the funds shall be paid into the State Treasury as unclaimed trust moneys.

(Amended by Stats. 1985, Ch. 1004, Sec. 28.5. Effective September 26, 1985.)



72135

Upon suspension of the operation of this chapter and of the commission, the commission shall mail a copy of the notice of suspension to all producers and handlers affected by the suspension whose names and addresses are on file.

(Added by Stats. 1982, Ch. 891, Sec. 1.)









CHAPTER 11 - California Navel Orange Commission

ARTICLE 1 - Declaration and General Provisions

73001

The navel orange industry in this state constitutes one of California’s principal tree fruit crops, and thus provides an important source of employment for many people in the state.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73002

Opportunity exists for continued growth and expansion of the industry by creating new markets in this country and abroad. The success of an expansion program is uniquely dependent upon effective advertising and promotion, since the creation of new markets and increased per capita consumption are essentially a matter of educating people to the use of highly nutritious navel oranges.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73003

The creation of a California Navel Orange Commission is necessary for the efficient development and management of an advertising and promotion program and essential to ensure that the California navel orange industry can compete successfully in the world marketplace.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73004

The production and marketing of navel oranges produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73005

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, and marketing research.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73006

No action taken by the commission, nor by any individual in accordance with this chapter or with the rules and regulations adopted under the chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Fair Trade Act (Chapter 3 (commencing with Section 16900) of that Part 2), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)






ARTICLE 2 - Definitions

73051

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73052

“Navel orange” means those oranges belonging to the genus Citrus, species sinensis (Linnaeus) Osbeck, and characterized by being seedless and having a navel at the apex, commonly known as navels and marketed for fresh consumption.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73053

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 209. Effective January 1, 2007.)



73054

“Carton” means a container holding approximately 40 pounds, or the equivalent thereof, of navel oranges marketed for fresh consumption.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73055

“Commission” means the California Navel Orange Commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73056

“Commissioner” means any member of the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73057

“Consumer communications” means, as defined by the commission, all manner of advertising and other communications which are directed towards the general consuming public.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73058

“Cooperative handler” means a handler organized under this code and the Capper-Volstead Act (Chapter 12 (commencing with Section 291) of Title 7 of the United States Code) who markets fruit for producer members.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73059

“Cooperative producer” means a producer who markets his or her fruit through a cooperative handler.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73060

“Director” means the Director of Food and Agriculture.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73061

“Districts” mean the following:

(a) District A consists of the Counties of Fresno, Madera, Butte, Colusa, Glenn, Merced, Placer, Shasta, Solano, Sonoma, Stanislaus, Sutter, Tehama, Yolo, Yuba, and all other counties not included in Districts B, C, D, E, and F.

(b) District B consists of that portion of Tulare County located between the northern boundary of Tulare County and a straight east-west line made up and defined by Avenue 384.

(c) District C consists of that portion of Tulare County located between Avenue 384, and a straight east-west line made up and defined by Avenue 232.

(d) District D consists of that portion of Tulare County located between Avenue 232 and the southern boundary of Tulare County.

(e) District E consists of Kern County.

(f) District F consists of the Counties of Riverside, San Bernardino, San Diego, San Luis Obispo, Imperial, Los Angeles, Mono, Orange, Santa Barbara, and Ventura.

The boundaries of any district may be changed by a two-thirds vote of the commission, which is concurred in by the director, to maintain similar total production among the districts and to ensure proper representation by producers. The boundaries need not coincide with county lines.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73062

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73063

“Handle” means to engage in the business of a handler.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73064

“Handler” means any person who engages in the operation of selling or marketing navel oranges for fresh consumption which he or she has produced, purchased, or acquired from a producer, or which he or she is marketing on behalf of a producer, whether as owner, agent, employee, or broker or otherwise. It does not, however, include a retailer, except a retailer who purchases or acquires from, or handles on behalf of, any producer navel oranges which were not previously subject to regulation by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73065

“Independent handler” means a handler, other than a cooperative handler, who markets fruit for independent producers.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73066

“Independent producer” means a producer who markets his or her fruit primarily through an independent handler.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73067

“Market” or “marketing” means to sell or otherwise distribute navel oranges into commercial channels of trade for fresh consumption in a manner resulting in the sale of the navel oranges.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73068

“Marketing research” means any research relating to the sale of navel oranges.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73069

“Marketing season” or “fiscal year” means the period beginning October 1 of any year and extending through September 30 of the following year. However, the 1983–84 marketing season shall commence within 15 days after the election of the first commission members as provided in Article 5 (commencing with Section 73201).

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73070

“Producer” or “grower” means any person who is engaged within this state in the business of producing, or causing to be produced, navel oranges for market.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)






ARTICLE 3 - The California Navel Orange Commission

73101

There is in the state government the California Navel Orange Commission. The commission shall be composed of 12 producers who are not handlers, four handlers, and one public member.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73102

Six producers, one from each district shall be nominated and elected by and from independent producers. Six producers, one from each district shall be nominated and elected by and from cooperative producers.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73103

Except as provided in Section 73104, two cooperative handler members shall be nominated and elected by and from cooperative handlers. Two independent handler members shall be nominated and elected by and from independent handlers. No handler may be represented on the commission by more than one handler member.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73104

If a handler markets 50 percent or more of the volume of the navel oranges in the preceding marketing season, as annually determined by the director, the handler is entitled to nominate and elect two handler members. All other handlers subject to this chapter shall nominate and elect two handler members. Any handler with two handler members on the commission, who later is not entitled to elect two handler members, shall remove one of its two members and the member’s alternate in a manner prescribed by the commission. The vacancy shall be filled in accordance with Section 73112.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73105

The public member shall be appointed to the commission by the director from the nominees recommended by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73106

The director, citrus grower trade organizations primarily involved in issues affecting the orange industry, and other appropriate individuals and organizations, as determined by the commission, are ex officio members of the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73107

(a) The director may require the commission to correct or cease any existing activity or function which is determined by the director not to be in the public interest or which is in violation of this chapter.

(b) If the commission refuses or fails to cease the activities or functions or to make the corrections as required by the director, the director may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions required by the director has been accomplished by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73108

(a) Actions of the commission in violation of a written notice have no legal force or effect. The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(b) Upon service of the written notice, the director shall notify the commission, in writing, of the specific acts which he or she determines are not in the public interest or are in violation of this chapter and his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and he or she may make recommendations that will make the activities or functions acceptable.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73109

The commission may bring an action for judicial relief from the director’s written notice, and the director may bring an action for judicial relief from noncompliance by the commission with the written notice, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73110

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his or her duties and responsibilities under this chapter. However, the court may, if it finds that the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to the action.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73111

Each member of the commission, except the ex officio members, shall have an alternate member elected in the same manner as the member.

An alternate member, in the absence of the member for whom he or she is alternate, shall serve in place of the member on the commission and shall have all the rights, privileges, and powers of the member when serving on the commission.

In the event of death, removal, resignation, or disqualification of a member, the alternate shall act as a member on the commission until a qualified successor is elected.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73112

Any vacancy on the commission occurring by the failure of any elected member or elected alternate member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled for the unexpired portion of the term by appointment by a majority vote of the commission.

The person so appointed shall fulfill all the requirements set forth in this article for the member or the alternate member whose office he or she is to fill.

The qualification of any person to fill a vacancy on the commission shall be certified by the commission, in writing, to the director. The director shall notify the commission if he or she determines that the person is not qualified.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73113

Any producer member or his or her alternate shall be an individual, partner, or employee of a producer who has a financial interest in producing, or causing to be produced, navel oranges for market.

A producer member or alternate shall meet this requirement during the entire term of office.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73114

Any handler member or his or her alternate shall be an individual, partner, or employee of a handler who has a financial interest in handling navel oranges for market.

A handler member or alternate shall meet this requirement during the entire term of office.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73115

The public member or his or her alternate shall have all the powers, rights, responsibilities, and privileges of any other member on the commission.

The public member shall not have any financial interest in the navel orange industry during the entire term of office.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73116

(a) Except as provided in subdivision (b), the term of office of the elected commissioners is three years from the date of their election and until their successors are qualified and elected.

(b) With respect to the first elected members of the commission, one-third of the producers shall serve for one year, one-third of the producers and one cooperative handler and one independent handler shall serve for two years, and one-third of the producers and one cooperative handler and one independent handler shall serve for three years, with the determination of the term of each member to be made by lot.

(c) An elected commissioner shall not serve more than three consecutive terms.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73117

The public member shall serve a term of three years and shall remain on the commission after the expiration of three years until his or her successor is qualified and appointed.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73118

The commission shall be and is hereby declared and created as a corporate body.

It may sue and be sued, may contract and be contracted with, and has all of the powers of a corporation. It may adopt a corporate seal.

Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73119

A quorum of the commission is 12 voting commissioners. Except as provided in Sections 73061 and 73353, the commission may act by a vote of a majority of the members present at a meeting at which there is a quorum.

(Amended by Stats. 1987, Ch. 56, Sec. 56.)



73120

The director or his or her representatives shall be notified of, and may attend, each meeting of the commission and any committee meeting of the commission. However, the director or his or her representative or any other ex officio member is not entitled to attend an executive session of the commission called for the purpose of discussing potential or actual litigation involving either the department or the organization represented by the ex officio member, as the case may be.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73121

When a decision of the commission requires the concurrence of the director, he or she shall indicate his or her response, in writing, to the commission within 15 working days from notification of the decision.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73122

No commissioner, including alternates, or a member of a committee established by the commission who is a nonmember of the commission, shall receive a salary.

Each commissioner and alternate, except ex officio governmental members, and each member of a committee who is a nonmember of the commission, may receive a sum of not to exceed one hundred dollars ($100) per day, as established by the commission, for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees or on special assignment for the commission, as approved by the commission, together with the necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73123

All funds received by any person from the assessments levied under the authority of this chapter, or otherwise received by the commission, shall be deposited in the banks or other appropriate financial institutions designated by the commission and shall be disbursed by order of the commission through the agent or agents that it designated for that purpose.

The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in the amount of not less than one hundred thousand dollars ($100,000).

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73124

The state shall not be liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission.

No member of the commission or alternate member, or any employee or agent thereof, is personally liable on the contracts of the commission or responsible individually in any way to any producer, any handler, or any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime.

The commission shall accept full responsibility to defend any member of the commission or alternate member, or any employee or agent thereof, against any such claim, except for individual acts of dishonesty or crime.

No commissioner or alternate member shall be held responsible individually for any act or omission of any other member of the commission. The liability of the commissioners are several and not joint, and no commissioner is liable for the default of any other commissioner.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)






ARTICLE 4 - Powers and Duties of the Commission

73151

The powers and duties of the commission, subject to Sections 73107 and 73108, shall include, but are not limited to, all of the powers and duties specified in this article.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73152

The commission shall adopt and, from time to time, alter, rescind, modify, and amend in a manner prescribed by the commission, all proper and necessary bylaws, rules and regulations, and orders for carrying out this chapter, including rules for appeals from any bylaw, rule and regulation, or order of the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73153

The commission shall administer and enforce this chapter and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, the proper or advisable effectuation of the purposes of this chapter.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73154

The commission shall appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers that it deems necessary.

The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73155

(a) The commission shall employ a manager to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, that are necessary to carry out this chapter.

(b) In lieu of an individual as manager, the commission may contract with any private entity or state agency to perform, under the control of the commission, the functions specified in subdivision (a).

(c) If the manager, private entity, or state agency engages in any conduct which the director determines is not in the public interest or which is in violation of this chapter, the director shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the manager, private entity, or state agency, as the case may be.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73156

The commission shall fix the compensation for all employees of the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73157

The commission may appoint committees which may be composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73158

The commission shall appoint a committee or committees to deal specifically with budget and advertising issues.

Commission members who pay the full assessment are entitled to a proportionately greater membership, as determined by the commission, on the committee or committees, than members who receive a brand credit as provided in Article 6 (commencing with Section 73251).

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73159

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments for that year, that may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73160

The commission shall keep accurate books, records, and accounts of all of its dealings, which books, records, and accounts are subject to an annual audit by an auditing firm selected by the commission with the concurrence of the director. The audit shall be made a part of an annual report to all producers, copies of which shall also be submitted to the Legislature and the department.

In addition, the director may, as he or she determines it to be necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73161

The commission shall promote the sale of navel oranges by advertising and other promotional means, including cost-sharing advertising, to maintain and expand present markets and create new and larger markets for navel oranges, and to educate and instruct the public with respect to the uses, healthful properties, and nutritional value of navel oranges.

This authority, however, does not include cost-sharing advertising and cash incentives or discounts with the wholesale or retail trade, as defined by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73162

The commission shall educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling navel oranges, to make market surveys and analyses, and to present facts to, and negotiate with, private and public agencies on matters which affect the marketing of navel oranges.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73163

The commission may enter into contracts to render service in formulating and conducting plans and programs authorized under this chapter.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73164

The commission may conduct, and contract with others to conduct, marketing research, including the study, analysis, dissemination, and accumulation of information obtained from the research or from other sources.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73165

The commission may publish and distribute, without charge, bulletins or other communications for dissemination of information relating to commission activities and other related matters to producers and handlers.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73166

Pursuant to Section 73251, the commission shall establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73167

The commission shall prepare an annual budget according to accepted accounting practices.

Except for disbursements to pay the compensation of the employees of the commission, no disbursement of funds shall be made unless the director concurs in the budget.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73168

The commission shall submit to the director, for his or her concurrence, an annual statement of contemplated activities authorized under this chapter, including advertising, promotion, and marketing research.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73169

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for criminal violation of this chapter.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)






ARTICLE 5 - Implementation and Voting Procedures

73201

As soon as possible and no later than 60 days after the effective date of this chapter, the director shall establish a list of producers eligible to vote on implementation of this chapter. In establishing this list, the director may require each handler, with respect to those producers whose navel oranges the handler markets, and each county agricultural commissioner, with respect to the producer with bearing acreage within the county, to submit the name and mailing address of, and the volume, if known, shipped by, each producer. The request for this information shall be in writing. The information required by the director shall be filed within 30 days following receipt of the written notice.

Any producer, whose name does not appear upon the director’s list of producers affected, may have his or her name included on the list by filing with the director a signed statement identifying himself or herself as a producer. Failure to be on this list does not exempt the producer from paying assessments under this chapter.

Additionally, the director may use other sources of information necessary to secure that information to establish the list.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73202

This chapter, except as necessary to conduct an implementation referendum, does not become operative until the director finds in a referendum conducted by the director, or a person designated by the director, that at least 40 percent of the total number of producers from the list established by the director pursuant to Section 73201, participated, and that he or she finds either one of the following:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed a majority of the volume of navel oranges in the preceding season by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed 65 percent or more of the volume of navel oranges in the preceding season by all of the producers who voted in the referendum.

(Amended by Stats. 2006, Ch. 538, Sec. 210. Effective January 1, 2007.)



73203

The director shall establish a period in which to conduct the referendum which shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures as may be necessary to conduct the referendum. If the initial period established is less than 60 days, the director may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73204

Nonreceipt of a ballot does not invalidate a referendum.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73205

If the director finds that a favorable vote has been given as provided in Section 73202, he or she shall certify and give notice of the favorable vote, and that this chapter is operative, to all producers whose names and addresses are on list of the director.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73206

If the director finds that a favorable vote has not been given as provided in Section 73202, he or she shall so certify and declare this chapter to be inoperative.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73207

Upon certification of the commission, the director shall contact all producers in each district by mail, or call meetings of producers in each district, for the purpose of nominating and electing persons to the commission as provided for in Section 73102.

All producers on the director’s list shall be given written notice of the meetings at least 15 days prior to the meeting date.

Any producer with navel orange acreage in more than one district shall vote only in the district in which he or she has the majority of his or her bearing acreage.

Any producer who qualifies as both a cooperative producer and independent producer shall vote in the category of producers, either cooperative or independent, which reflects where the majority of that producer’s volume of navel oranges are to be marketed.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73208

To be eligible for election to the commission, a producer nominee shall submit to the director a nomination petition with the signatures of at least 10 eligible producers from the district from which the nominee is seeking election.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73209

The director shall establish a list of handlers and shall, by mail ballot or by calling a meeting of all handlers, conduct the nomination and election of handlers to the commission as provided for in Sections 73103 and 73104.

Handlers shall be given written notice of the meeting at least 15 days prior to the meeting date.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73210

Subsequent to the first election of commissioners under this chapter, persons to be elected to the commission shall be selected pursuant to the nomination and election procedures established by the commission with the concurrence of the director.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73211

Prior to the implementation referendum conducted by the director pursuant to Section 73202, the proponents of the commission shall deposit with the director the amount that the director deems necessary to defray the expenses in creating the commission, including, but not limited to, preparing the necessary lists of producers and handlers and conducting the implementation referendum.

Any funds left after paying those expenses shall be returned to the proponents of the commission who deposited the funds with the director.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73212

Upon creation of the commission, the commission is authorized to reimburse the proponents of the commission for any funds deposited with the director which were used in creating the commission, including, but not limited to, preparing the necessary lists of producers and handlers and conducting the implementation referendum.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)






ARTICLE 6 - Assessments and Records

73251

(a) The assessment on navel oranges for fresh consumption shall be established by the commission prior to the beginning of each marketing season and shall not exceed seven cents ($0.07) per carton during the 1983–84 marketing season. Thereafter, the assessment for each marketing season shall not exceed 5 percent of the industry average F.O.B. price of a packed carton reported by the federal Navel Orange Administrative Committee for the preceding three marketing seasons and shall be assessed on a cents-per-carton basis.

(b) If the Navel Orange Administrative Committee ceases to exist, the commission shall determine the average F.O.B. price of a packed carton using information from public and private sources as it deems appropriate.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73252

Any producer who pays an assessment to a cooperative handler or independent handler, and that producer markets his or her navel oranges and conducts an approved navel orange brand advertising program, shall receive a brand credit, thereby allowing the producer to deduct the amount of the credit from any payments otherwise owed to the commission as provided for under this chapter.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73253

Identified commission administrative expenses in an amount not to exceed 10 percent of the assessment owed by any producer prior to deducting the brand credit, and commission institutional expenses in an amount not to exceed 5 percent of the assessment owed by any producer prior to deducting the brand credit, are not entitled to brand credit. In no case shall the brand credit result in any producer paying an assessment to the commission of less than two cents ($0.02) per carton.

For purposes of this section, institutional expenses are defined as those expenses incurred in informing food editors for newspapers, magazines, radio, and television, and informing consumer departments for schools, retailers and other related businesses, regarding produce supply, usage suggestions, and nutritional facts about navel oranges.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73253.5

(a) At least 60 percent of the commission’s total expenditures shall be expended for consumer communication.

(b) In order to qualify for brand credit, as provided in subdivision (d) of Section 73254 any person or entity subject to this chapter is required to spend at least 60 percent of its navel orange funds on consumer communications.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73254

Any direct consumer communication purchases qualifies for brand credit when determined by the commission to be in accordance with the following criteria:

(a) As defined by the commission, direct consumer communication purchases shall prominently display, or otherwise state, the words “California Navel Oranges” in the advertisement. A cooperative handler or independent handler who markets navel oranges from California and Arizona and funds its brand advertising program through funds collected from all producers, and who prominently displays or otherwise states the words “California-Arizona Navel Oranges” in the advertisement, is entitled to brand credit.

(b) Except for the County of Ventura, subdivision (a) does not apply to outdoor media advertising located in counties with more than 1,000 acres of bearing navel oranges in commercial production. In that county, an amount not to exceed 10 percent of a consumer communications expenditure shall be entitled to brand credit.

(c) Direct consumer communications qualifies for brand credit when depicting more than one variety or type of citrus fruit so long as the credit is calculated on a prorated basis giving credit only for that portion of the program which promotes navel oranges in accordance with this section.

(d) To qualify for brand credit, the person or entity applying for brand credit shall submit a plan indicating the general size and scope of the activities for which brand credit will be claimed. However, information regarding the timing and location of the activities shall be considered confidential and need not be submitted. Upon presentation of the plan, the commission shall indicate within 30 days whether the program complies with this chapter and is therefore entitled to brand credit as provided for in this chapter. If all, or any portion, of a program does not comply, as determined by the commission, the commission shall advise the applicant for brand credit, in writing, the reasons for its decision. Any such decision is appealable under Section 73302.

(e) Any producer or handler, on behalf of a producer member, who requests brand credit shall furnish documents and records in support of the request at a time and in a manner prescribed by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73254.5

Unless otherwise prohibited in this chapter, and in addition to the provisions of Section 73254, a person or entity that is qualified to receive brand credit shall qualify for brand credit for any activity that is also engaged in by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73254.6

The activities of advertising in trade publications and participating in conferences or conventions are not eligible for application of brand credit.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73255

This chapter does not apply to navel oranges produced only for the producer’s home use or where the navel oranges are used only for ornamental purposes. However, the producer shall file an affidavit with the commission stating that his or her navel oranges are not produced for commercial purposes. In any event, no production of navel oranges for fresh shipment is exempt from the assessment under this article when it is marketed.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73256

Every handler shall keep a complete and accurate record of all navel oranges handled by him or her with the name of the producer whose navel oranges were handled. These records shall be in the form, and contain the information, as prescribed by the commission. The records shall be kept by the handler for a period of five years and shall be submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73257

All proprietary information obtained by the commission or the director from producers or handlers, and all lists of producers or handlers in the possession of the commission or the director, are confidential and shall not be disclosed except when required in a judicial proceeding involving this chapter.

Information on volume shipments, crop value, and any other related information which is required for reports to governmental agencies; financial reports to the commission or aggregate sales and inventory information; and any other information which the commission requires that gives only totals, but excludes individual handler information, may be disclosed by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73258

Assessments shall be levied upon the producer. The first handler of navel oranges being assessed shall deduct the assessment from amounts paid by him or her to the producer and shall be a trustee of the funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73259

Every handler is personally liable for the payment of the collected assessments, and failure of the handler to collect the assessment from any producer does not exempt the handler from this liability.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73260

Any assessment which is levied pursuant to in this chapter is a personal debt of the producer so assessed. Failure of a handler to make payment of the collected assessment to the commission does not relieve the producer of this obligation.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73261

Any producer or handler who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, 2 percent interest per month on the unpaid balance.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)






ARTICLE 7 - Actions and Penalties

73301

It is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, by a fine not exceeding five hundred dollars ($500), or by both the fine and imprisonment, for any person to do any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission.

(b) When engaged in the shipping of navel oranges or in the wholesale or retail trade of navel oranges, fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom navel oranges have been received and the quantity so received.

(c) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73302

The commission shall establish procedures for the purpose of addressing any claims made against the commission or any of its individual members and alternates, and for the purpose of according individuals, including members and alternates, aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for that purpose.

Appeals from decisions of the commission may be made to the director. The determination of the director is subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73303

The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for the obtaining of injunctive relief or specific performance, with respect to this chapter and the rules and regulations adopted under this chapter.

Except in a proceeding to determine whether the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, upon a favorable verdict for the commission, the commission is entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs.

Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73304

Any action for any penalty or other remedy which is prescribed under this chapter shall be commenced within two years from the date of the alleged violation.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73305

It is not necessary for the commission to allege or prove that an adequate remedy at law does not exist in any action brought under this chapter.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73306

This chapter shall be liberally construed.

If any section, clause, or part of this chapter is for any reason held to be unconstitutional or invalid as applied to any person or as applied under certain circumstances, that decision shall not affect the remaining portions of this chapter or the application of this chapter to any other persons or under any other circumstance.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)






ARTICLE 8 - Continuation or Suspension and Termination

73351

Between October 1, 1987, and September 30, 1988, the commission shall conduct a referendum among producers in the manner prescribed in Section 73202 to determine whether the operation of this chapter shall be reapproved and continued in effect.

If the director finds that a favorable vote has been given, he or she shall so certify and this chapter shall remain operative. If the director finds that a favorable vote has not been given, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the marketing season ending September 30, 1988. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 73355.

No bond or security is required for the referendum.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73352

Following a favorable referendum conducted prior to September 30, 1988, a referendum shall be conducted by the commission every fifth year thereafter between October 1st and September 30, following procedures provided in this article, unless a referendum is conducted as the result of a petition filed pursuant to Section 73353. In that case, the referendum shall be every fifth year following the industry petitioned referendum.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73353

Upon a finding by a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that the operation of this chapter be suspended. However, the suspension shall not become effective until the expiration of the current marketing season.

The director shall, upon receipt of this recommendation, or may, after a public hearing to review a petition filed with him or her requesting the suspension, signed by 15 percent of the producers by number who produced not less than 15 percent of the volume in the immediately preceding marketing season, conduct a referendum among the producers to determine if the operation of the commission shall be suspended.

The director shall establish a referendum period, which shall not be less than 10 or more than 60 days in duration. The director may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the director shall tabulate the ballots filed during the period.

If at least 40 percent of the total number of producers from the list established by the director participated in the referendum, the director shall continue the operation of this chapter, if he or she finds either one of the following:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of continuation, and the producers so voting marketed a majority or more of the volume of navel oranges marketed in the preceding marketing season by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of continuation, and the producers so voting marketed 65 percent or more of the volume of navel oranges marketed in the preceding season by all of the producers who voted in the referendum.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73354

Prior to any referendum resulting from a petition filed in accordance with Section 73353, the petitioners shall deposit with the director an amount that the director deems necessary to defray the expenses of preparing the necessary lists and information and conducting the referendum. Any funds not used shall be returned to the petitioners who deposited the funds with the director.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73355

After the effective date of suspension of the operation of this chapter and of the commission, the operations of the commission shall be concluded and any and all remaining funds held by the commission, collected by assessment and not required to defray the expenses of concluding and terminating the operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season.

However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of a pro rata refund to these persons, any such funds remaining and any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state authorized navel orange or citrus program. If no such program exists, the funds shall be paid into a federally authorized navel orange or citrus program. If no such program exists, the funds shall be paid into the State Treasury as unclaimed trust money.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)



73356

Upon suspension of the operation of this chapter and of the commission, the commission shall mail a copy of the notice of suspension to all producers affected by the suspension whose names and addresses are on file.

(Added by Stats. 1983, Ch. 494, Sec. 1. Effective July 28, 1983.)









CHAPTER 12 - Winegrowers of California Commission

ARTICLE 1 - Declaration and General Provisions

74001

The production and distribution of wine and winegrapes constitute an important industry of this state which provides substantial and necessary revenues for the state and employment for its citizens. It also furnishes an important food which benefits the public health and welfare.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74002

The maintenance and expansion of the wine and winegrape industry of California and of its local, national, and foreign markets is necessary to assure the consuming public of a continuous supply of these products and needed levels of income for those engaged in the wine and winegrape industry in this state.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74003

It is in the public interest that the public be made aware of accurate and scientific information relating to the beneficial qualities of wine, winegrapes, and winegrape products.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74004

The production and marketing of wine, winegrapes, and winegrape products produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74005

No action taken by the commission nor by any individual in accordance with this chapter or with the rules and regulations adopted under the chapter is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Fair Trade Act (Chapter 3 (commencing with Section 16900) of that Part 2), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade. Proof that any action complained of was done in compliance with this chapter shall be a complete defense to the action or proceeding.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74006

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74007

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of a particular agricultural industry, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who serve on the commission, the particular agricultural industry is tantamount to, and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74008

A commission form of administration created by this chapter is designed to deal with the broad fields of market development, marketing research, and production and processing research.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74009

This chapter shall be known and may be cited as the Dills-Bronzan Winegrowers Joint Commission Act of 1986.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)






ARTICLE 2 - Definitions

74021

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74022

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74023

“Brandy” means an alcoholic distillate or a mixture of distillates obtained from the fermented juice, mash, or wine of whole, sound, ripe grapes or from the residue thereof, distilled at not over 170 degrees proof.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74024

“Commission” means the Winegrowers of California Commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74025

“Grape concentrate” or “concentrate” means unfermented grape juice from which the major portion of the original water content has been removed.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74026

“Grape juice” or “juice” means unfermented crushed grapes without solids containing the major portion of the original water content.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74027

“Producer” and “grower” are synonymous and mean any person who produced winegrapes in a marketing season in a quantity of more than 25 tons. Unless otherwise exempted, producer also includes any person who receives winegrapes as payment for the use of his or her property in the production of winegrapes.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74028

“Producer districts” shall consist of the following:

(a) District 1 consists of Lake, Solano, Mendocino, Sonoma, Marin, and Napa Counties.

(b) District 2 consists of the City and County of San Francisco, and Santa Barbara, San Luis Obispo, Ventura, Monterey, San Benito, Santa Clara, Santa Cruz, Alameda, San Mateo, and Contra Costa Counties.

(c) District 3 consists of Butte, Colusa, Glenn, Sacramento, Shasta, Tehama, Yolo, Yuba, Trinity, Siskiyou, Modoc, Lassen, Plumas, Sierra, Sutter, Humboldt, and Del Norte Counties, and that portion of San Joaquin County north of State Highway 4.

(d) District 4 consists of Merced, Stanislaus, Mariposa, Calaveras, Amador, El Dorado, Placer, Nevada, and Tuolumne Counties, and that portion of San Joaquin County south of State Highway 4.

(e) District 5 consists of Fresno, Alpine, Mono, Inyo, and Madera Counties, and that portion of Kings and Tulare Counties north of Nevada Avenue (Avenue 192).

(f) District 6 consists of Kern County and that portion of Kings and Tulare Counties south of Nevada Avenue (Avenue 192).

(g) District 7 consists of Los Angeles, Orange, Riverside, San Bernardino, Imperial, and San Diego Counties.

(Amended by Stats. 2004, Ch. 183, Sec. 128. Effective January 1, 2005.)



74029

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74030

“High proof” means an alcoholic distillate or a mixture of distillates obtained from the fermented juice, mash, or wine of fresh winegrapes or from the residue thereof.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74031

“Market” means to sell, barter, trade, purchase, acquire, or otherwise distribute wine, winegrapes, or winegrape products.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74032

“Market development” includes, but is not limited to, trade promotion, public information, dissemination of information on health and social issues and other matters, and activities for the prevention, modification, or removal of trade barriers which restrict the free flow of winegrape products to market and may include the presentation of facts to state, federal, or foreign governmental agencies on matters which affect this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74033

“Market research” means any investigation, development, analysis, or implementation of information relating to the marketing of wine, winegrapes, and winegrape products including, but not limited to, trade practices, consumer trends, promotion, sales, and advertising.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74034

“Marketing season” or “fiscal year” means the period beginning July 1 of any year and extending through June 30 of the following years.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74035

“Must” means a mixture of unfermented crushed grapes, solid grape particles, and grape juice.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74036

“Production research” means research relating to the production and processing of winegrapes, including, but not limited to, the development of new winegrape products and uses for these products.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74037

“Vintner” and “processor” are synonymous and mean any person engaged in producing must, grape juice, grape concentrate, wine, or products thereof, including high proof and brandy, and includes a “winegrower” as that term is defined in Section 23103 of the Business and Professions Code, who produces wine from winegrapes. However, a producer does not become a vintner solely by the act of field crushing winegrapes before delivering the winegrapes as must to another person. A vintner who acquires and processes winegrapes in the preceding marketing season in a quantity of 100 tons or less is not subject to this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74038

“Wine” means the product obtained by the fermentation of winegrapes or juice therefrom, with or without addition or abstracting, and includes any product made from winegrapes which is defined as a wine and permitted under Part III (commencing with Section 5381) of Subchapter F of Chapter 51 of Title 26 of the United States Code, and in the statutes of this state and regulations issued thereunder defining wine produced from grapes.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74039

“Winegrapes” means grapes produced in this state which are intended to be converted from their fresh form into grape juice, grape concentrate, wine, or products thereof, including, but not limited to, high proof and brandy produced from winegrapes.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74040

“Winegrape products” include, but are not limited to, must, grape juice, grape concentrate, wine, high proof, and brandy produced from winegrapes.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)






ARTICLE 3 - Winegrowers of California Commission

74061

There is in state government, the Winegrowers of California Commission. The commission shall be composed of 18 producers, 18 vintners, and may include one public member.

(a) Producers within District 7 shall elect one producer member; producers within Districts 2, 3, 4, and 6 shall each elect two producer members; producers within District 5 shall elect four producer members; and producers within District 1 shall elect five producer members to serve on the commission. Alternate producer members shall be elected in the same manner. Each producer member and alternate producer member shall be elected from the district in which he or she produces the greatest portion of his or her winegrape tonnage.

(b) Vintner members shall be elected by the industry at large and serve on the commission without reference to any county, district, or area of the state.

(c) The public member may be appointed to the commission by the director from nominees recommended by the commission.

(d) The director, and other appropriate individuals as determined by the commission, shall be ex officio members of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74062

Periodically, the number of producer members and their respective alternate members serving on the commission from any district shall be reapportioned in a manner that assures representation in accordance with the value of winegrapes produced in each district. However, no district shall have less than one member nor more than five members on the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74063

(a) The director may require the commission to correct or cease any existing activity or function which is determined by the director not to be in the public interest or which is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make these corrections as required by the director, the director may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the director has been accomplished by the commission.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(d) Upon service of the written notice, the director shall notify the commission in writing of the specific acts which he or she determines are not in the public interest or are in violation of this chapter, the reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and may make recommendations that will make the activities or functions acceptable.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74064

The commission or the director may bring an action for judicial relief from the director’s written notice or for noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction which may issue a temporary restraining order, permanent injunction, or other appropriate relief.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74065

When the director is required to concur in a decision of the commission, he or she shall indicate his or her response to the commission within 15 working days from notification of the decision. The response may be a request that additional information be provided.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74066

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his or her duties and responsibilities pursuant to this chapter. However, the court may, if it finds that the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to that action.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74067

Each member of the commission, except the ex officio members, shall have an alternate member to be elected in the same manner as the member. An alternate member shall, in the absence of the member of whom he or she is an alternate, serve in place of the member on the commission and have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or disqualification of a member, the alternate shall serve as a member on the commission until a successor is elected and has qualified.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74068

Any producer member and his or her alternate member shall be a person, or an employee representing a producer, who has a financial interest in producing, or causing to be produced, winegrapes for market. The qualifications of producer members and alternate members shall be maintained during the entire term of office. No more than one member and his or her alternate members shall be employed by or connected in a proprietary capacity with the same producer. However, producer membership in an agricultural nonprofit cooperative association or trade organization shall not be considered employment or being in a proprietary capacity.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74069

Any vintner member and his or her alternate member shall be a person, or an employee representing a vintner, who has a financial interest in processing winegrapes for market. The qualifications of vintner members and alternate members shall be maintained during the entire term of office. No more than one member and his or her alternate member shall be employed by or connected in a proprietary capacity with the same vintner. However, vintner membership in an agricultural nonprofit cooperative association or trade organization shall not be considered employment or being in a proprietary capacity.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74070

The public member and his or her alternate member shall have all the rights, privileges, and powers of any other member of the commission. The public member shall not have any financial interest in the wine or winegrape industry.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74071

The term of office of members and alternate members shall be for two years or until their successors have been elected and have qualified. However, of the first members of the commission, one-half of the vintner members and their alternate members shall serve for one year; one-half of the producer members and their alternate members and one-half of the vintner members and their alternate members shall serve for two years. The determination of the term of each member shall be made by lot. No member or alternate member shall serve more than four consecutive terms.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74072

No less than 10 producer members and 10 vintner members, including alternate members when acting in place of the members, shall constitute a quorum of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74073

The vote of a majority of the members, or alternate members when acting in the place of the members, present at the meeting at which there is a quorum shall constitute the act of the commission. However, for an affirmative vote to be valid, it shall include not less than five producer members and five vintner members.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74074

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74075

The director or his or her representatives shall be notified and may attend meetings of the commission and any committee meetings of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74076

No member of the commission or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each member of the commission, except ex officio government members, and each member of a committee established by the commission who is a nonmember of the commission, may receive an amount not to exceed one hundred dollars ($100) per day, as established by the commission. This amount shall be paid for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission. Members shall also receive necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74077

All funds received from the assessments levied pursuant to this chapter or otherwise received by the commission shall be deposited in banks which the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74078

(a) The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission.

(b) No member, alternate member, or any employee or agent of the commission, is personally liable for the contracts of the commission or for errors in judgment, mistakes or other acts, either of commission or omission, except for their own individual acts of dishonesty or crime. Liability is several and not joint, and no member, alternate member, or any employee or agent of the commission is liable individually for the default, act, or omission of any other member, alternate member, or any employee or agent of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)






ARTICLE 4 - Powers and Duties of the Commission

74091

The powers and duties of the commission shall include, but are not limited to, all of those contained in this article.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74092

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, operating procedures, and orders for carrying out this chapter, including appeals from any bylaws, rules, regulations, operating procedures, or orders of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74093

The commission may administer and enforce this chapter and do and perform all actions and exercise all powers incidental to, in connection with, or deemed reasonably necessary for, proper or advisable effectuation of this chapter, including, but not limited to, entering into contracts for services with public and private agencies which are deemed necessary by the commission to carry out this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74094

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers it deems necessary. The officers shall have the powers and duties delegated to them by the commission. The office of chairperson shall alternate annually between the producer members and the vintner members.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74095

The commission may employ a person to serve at the pleasure of the commission as president, and other personnel, including legal counsel, necessary to carry out this chapter. If the person engages in any conduct which the director determines is not in the public interest or which is in violation of this chapter, the director shall notify the commission of the conduct and request that corrective action and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the person.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74096

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74097

The commission may appoint committees composed of both members and nonmembers of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74098

The commission may establish offices, incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary in the opinion of the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74099

The commission shall keep accurate books, records, and accounts of all of its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the director. A summary of the audit shall be made a part of an annual report to all producers and vintners, copies of which shall also be submitted to the Legislature and the department. In addition, the director may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74100

The commission may engage in market development and market research through plans and programs to enhance the sale of California wine, winegrapes, and winegrape products for the purpose of maintaining existing markets and creating new and larger domestic and foreign markets, and to educate and instruct the public with respect to the uses and value of California wine, winegrapes, and winegrape products. However, any plans and programs so developed and conducted shall not be directed towards a particular private brand or trade name, although private brands and trade names may be used in wine tastings and other similar programs authorized by the commission. In addition, the plans and programs shall make no use of false or unwarranted claims on behalf of California winegrapes or winegrape products, nor disparage the quality, value, sale, or use of any commodity.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74101

The commission may accept contributions of private, state, or federal funds that may be available for these purposes, and may allocate funds by contract or agreement to other persons or to state or federal agencies conducting this research.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74102

The commission may undertake appropriate research relating to the production and processing of wine and winegrapes, including the development of new winegrape products and uses for these products.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74103

The commission may publish and distribute bulletins or other communications relating to the California wine and winegrape industries.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74104

The commission may establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74105

The commission may establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the director prior to disbursement of funds, except for disbursements made pursuant to Section 74096.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74106

The commission shall submit to the director, for his or her concurrence, an annual statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74107

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74108

The director may require that any contract in which the commission is a party be submitted to him or her for concurrence prior to the commission entering into the contract. If the director requires the submission of a contract and does not concur in that contract, he or she shall hold a public hearing within 14 days of the initial decision not to concur. In the notice of the hearing, the director shall present a written explanation of his or her decision. The director shall make a final decision on whether or not to concur in the contract within 30 days of the hearing. The contract may not be executed from the time that the director makes the initial decision not to concur to the time of the final decision.

(Repealed (as added by Ch. 1286) and added by Stats. 1986, Ch. 1287, Sec. 2.)






ARTICLE 5 - Implementation and Voting Procedures

74121

This chapter, except as necessary to conduct an implementation referendum, shall not become operative until the director finds, in a referendum conducted by him or her, or a person designated by the director, that a favorable vote has been given pursuant to this article.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74122

The referendum shall provide for eligible producers and eligible vintners to approve this chapter jointly as applicable to both producers and vintners.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74123

(a) Not later than April 1, 1987, the director shall establish a list of producers and a list of vintners who are eligible to vote on implementation of this chapter. In establishing the lists, the director may require producers, vintners, county agricultural commissioners, and others to submit the names and mailing addresses of all producers and vintners. The director also may require that the information provided include the quantity of winegrapes sold to vintners and the quantity of winegrapes processed by vintners or, in the alternative, may establish procedures for receiving the information at the time of the referendum. The request for this information shall be in writing. The information required by the director shall be filed within 30 days following receipt of the written notice.

(b) Any producer or vintner whose name does not appear on the director’s lists may have his or her name included on the appropriate list by filing with the director a signed statement identifying himself or herself as a producer or vintner. Failure to be on the appropriate list does not exempt any producer or vintner from paying assessments under this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74124

In determining whether this chapter is approved by producers, the director must find that at least 40 percent of the total number of producers from the list established by the director participated in the referendum, and that either one of the following has occurred:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed a majority of the volume of winegrapes in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed 65 percent or more of the volume of winegrapes in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the producers who voted in the referendum.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74125

In determining whether this chapter is approved by vintners, the director must find that at least 40 percent of the total number of vintners from the list established by the director participated in the referendum, and that either one of the following has occurred:

(a) Sixty-five percent or more of the vintners who voted in the referendum voted in favor of this chapter, and the vintners so voting either acquired or processed their own production, or a combination thereof, which represents a majority of the volume of winegrapes in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the vintners who voted in the referendum.

(b) A majority of the vintners who voted in the referendum voted in favor of this chapter, and the vintners so voting either acquired or processed their own production, or a combination thereof, which represents 65 percent or more of the volume of winegrapes in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the vintners who voted in the referendum.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74126

The director shall establish a period in which to conduct the referendum which shall not be less than 10 days nor more than 60 days in duration, and may prescribe additional procedures to conduct the referendum. If the initial period established is less than 60 days, the director may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74127

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74128

If the director finds that a favorable vote has not been given as provided in this chapter, he or she shall certify and declare this chapter inoperative. If the director finds that a favorable vote has been given as provided in this chapter, he or she shall certify and give notice of the favorable vote to all producers and vintners whose names and addresses may be on file with the director.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74129

Upon certification of the commission, the producer and vintner members and their alternate members who are then serving on the California Wine and Winegrape Improvement Program made effective by the director on August 21, 1984, shall become the initial members and alternate members of the commission and shall serve in accordance with the requirements of Section 74071.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74130

Subsequent to the action taken pursuant to Section 74129, persons to be elected to the commission upon expiration of existing terms shall be selected pursuant to the nomination and election procedures established by the commission with the concurrence of the director.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74131

(a) Prior to the implementation referendum conducted by the director, the proponents of the commission shall deposit with the director the amount that the director deems necessary to defray the expenses in creating the commission, including, but not limited to, preparing the necessary producer and vintner lists and conducting the referendum.

(b) Any funds remaining after paying expenses shall be returned to the proponents of the commission who deposited the funds with the director.

(c) The commission may reimburse the proponents of the commission for any funds deposited with the director which were used in carrying out this article and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)






ARTICLE 6 - Assessments and Records

74151

(a) Prior to the beginning of each marketing season or as soon thereafter as possible, the commission shall establish an assessment rate for the marketing season.

(b) The assessment rate shall be the same for producers and vintners. The assessment rate for producers shall not exceed 1 percent of the gross dollar value of winegrapes marketed by producers to vintners. The assessment rate for vintners shall not exceed 1 percent of the gross dollar value of winegrapes acquired by vintners from producers. If a producer sells winegrapes for a specified sum in a bona fide sale, the gross dollar amount of this sum is the gross dollar value of the winegrapes.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74152

Any producer, or producer who is also a vintner, who contracts or otherwise arranges for the processing of his or her winegrapes and retains ownership of the processed product during the marketing season shall pay the producer assessment and the vintner assessment. The “weighted average producer returns per ton” by district as published in the most recent Final Grape Crush Report issued annually for the current marketing season by the department shall be used as the basis for determining product gross dollar value and the assessment.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74153

This chapter shall not apply to winegrapes produced only for a producer’s home use or processed only for a vintner’s home use. However, any producer or vintner claiming this exemption shall file an affidavit with the commission establishing the manner in which the winegrapes are used. The commission shall then determine whether the affidavit should be approved.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74154

Every producer and vintner subject to this chapter shall keep a complete and accurate record of their operations. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be preserved by producers and vintners for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74155

All proprietary information obtained by the commission or the director from producers or vintners, and all lists of producers and vintners in the possession of the commission or the director are confidential and shall not be disclosed except when required in a judicial proceeding. Information on volume shipments, commodity value, and other related information which is required for reports to governmental agencies; financial reports made to the commission or aggregate sales and inventory information; and any other information which is requested from the commission excluding individual producer or vintner information, may be disclosed by the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74156

Any assessment levied by the commission, pursuant to this chapter, is a personal debt of every person so assessed and is due and payable in a time and manner prescribed by the commission. Failure of a vintner to collect the assessment from a producer shall not exempt the vintner from liability nor relieve the producer of the obligation to pay the assessment.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74157

Any person who fails to file a return, or remit or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)






ARTICLE 7 - Actions and Penalties

74171

It is unlawful for any person to do any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission.

(b) When engaged in the marketing, processing, or other activities related to wine or winegrapes, to fail or refuse to furnish the commission or its duly authorized agents, information concerning the name and address of the persons to whom winegrapes were delivered or from whom winegrapes have been received, and the quantity so delivered or received.

(c) Secrete, destroy, or alter records required to be maintained under this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74172

The commission shall establish procedures for the purpose of according individuals aggrieved by its acts or determinations an informal hearing. Appeals from decisions of the commission may be made to the director. The determination of the director shall be subject to judicial review upon petition filed with the appropriate superior court. Pending disposition of any appeal and judicial review, the parties shall abide by the acts or determinations of the commission.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74173

(a) The commission may commence civil action and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and the obtaining of injunctive relief or specific performance regarding this chapter and the rules and regulations adopted pursuant to this chapter.

(b) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until there is full compliance and satisfaction of the judgment. Upon a favorable verdict for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74174

Suspension or termination of this chapter in accordance with Article 8 (commencing with Section 74191) shall not result in any of the following:

(a) Affecting, waiving, or termination of any right, duty, obligation, or liability which may have arisen or may thereafter arise in connection with this chapter.

(b) Releasing, condoning, or dismissal of any violation of this chapter.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)






ARTICLE 8 - Continuation or Suspension and Termination

74191

Between July 1, 1991, and June 30, 1992, inclusive, the commission shall cause a referendum to be conducted among producers and vintners in the manner specified in Section 74122 to determine whether this chapter shall be reapproved and continued in effect. A favorable vote shall be found if the director determines from the referendum that a majority of the eligible producers, or vintners, or both, who voted in the referendum voted in favor of continuing the operations of this chapter. If the director finds that a favorable vote has been given to continue a joint producer-vintner commission, a producer commission, or a vintner commission, he or she shall so certify and this chapter or the appropriate portions thereof shall remain in effect. If the director finds that a favorable vote has not been given, he or she shall so certify and declare the operations of this chapter suspended upon expiration of the marketing season. No bond or security shall be required for any such referendum.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74192

Following a favorable referendum conducted prior to June 30, 1992, a referendum shall be conducted by the commission every fifth year thereafter unless a referendum is conducted as a result of a petition pursuant to this article. In that case, the referendum shall be every fifth year following the industry petitioned referendum following procedures provided in this article.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74193

(a) Upon a finding by a two-thirds vote of the commission that this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing season.

(b) Alternatively, the director may be petitioned to suspend this chapter. The petition must be signed by 20 percent of the producers by number who produced not less than 20 percent of the volume of winegrapes in the immediately preceding marketing season and 20 percent of the vintners by number who acquired not less than 20 percent of the volume of winegrapes in the immediately preceding marketing season. The director shall hold a hearing on the petition after receiving it.

(c) The director shall, upon receipt of the recommendation to suspend this chapter from the commission, or may, after holding the hearing on the petition to suspend this chapter, hold a referendum among the producers and vintners to determine if the commission shall be suspended. However, the director shall not hold a referendum as a result of the petition unless the petitioner shows by the weight of evidence that this chapter has not tended to effectuate its declared purposes.

(d) The director shall establish a referendum period, which shall not be less than 10 days nor more than 60 days in duration. The director may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the referendum period, the director shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers and 40 percent of the total number of vintners from the lists established by the director participate in the referendum, the director shall suspend this chapter if he or she finds either of the following has occurred:

(1) Sixty-five percent or more of the producers and vintners who voted in the referendum, voted in favor of suspension; the producers so voting marketed a majority of the total quantity of winegrapes marketed in the preceding marketing season by all of the producers who participated in the referendum; and the vintners so voting acquired a majority of the total quantity of winegrapes acquired in the preceding marketing season by all of the vintners who participated in the referendum.

(2) A majority of the producers and vintners who voted in the referendum voted in favor of suspension; the producers so voting marketed 65 percent or more of the total quantity of winegrapes marketed in the preceding marketing season by all of the producers who voted in the referendum; and the vintners so voting acquired 65 percent or more of the total quantity of winegrapes acquired in the preceding marketing season by all of the vintners who voted in the referendum.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74194

(a) The director shall terminate the commission at the end of the current marketing season if the director finds that termination is requested in writing, within a 90-day period, by at least 51 percent of the eligible producers that are directly affected that market at least 51 percent of the volume of the product, and by at least 51 percent of the eligible vintners that are directly affected that acquire at least 51 percent of the volume of the product.

(b) The person or persons originating the request shall file a written notice with the director in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the director.

(c) The signatures to the petition requesting termination need not all be appended to one sheet of paper. Each person signing the petition shall add his or her signature and business address. If no business address is given, a designation of the place of business shall be given which will enable the location to be readily ascertained.

(d) The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this section.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74195

After the effective date of suspension of this chapter, the operations of the commission shall be concluded and any and all funds remaining held by the commission and not required to defray the expenses of concluding and terminating the commission shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to these persons, any funds shall be paid into an appropriate program conducted by the University of California or the California State University, another state agency, or a federal agency which deals with the purposes of this chapter. If no program exists, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)



74196

Upon suspension of this chapter, the commission shall mail a copy of the notice of suspension to all producers and vintners affected by the suspension whose names and addresses are on file.

(Added by Stats. 1986, Ch. 1286, Sec. 1.)









CHAPTER 12.5 - California Wine Commission

ARTICLE 1 - Declaration and General Provisions

74501

The production and distribution of wine and wine-related products constitute an important industry of this state which provides substantial and necessary revenues for the state and employment for its citizens. It also furnishes an important food which benefits the public health and welfare.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74502

The maintenance and expansion of the wine industry of California and of its local, national, and foreign markets is necessary to assure the consuming public of a continuous supply of these products and the maintenance of needed levels of income for those engaged in the wine industry in this state.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74503

It is in the public interest that the public be made aware of accurate and scientific information relating to the beneficial qualities of wine and wine-related products.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74504

The production and marketing of wine and wine-related products produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74505

No action taken by the commission or by any individual in accordance with this chapter or with the rules and regulations adopted under the chapter is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Fair Trade Act (Chapter 3 (commencing with Section 16900) of that Part 2), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade. Proof that any action complained of was done in compliance with this chapter shall be a complete defense to the action or proceeding.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74506

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74507

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of a particular agricultural industry, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who serve on the commission, the particular agricultural industry is tantamount to, and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74508

A commission form of administration created by this chapter is designed to deal with the broad fields of market development, marketing research, and production and processing research.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)






ARTICLE 2 - Definitions

74521

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74522

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74523

“Brandy” means an alcoholic distillate or a mixture of distillates obtained from the fermented juice, mash, or wine of whole, sound, ripe grapes or from the residue thereof, distilled at not over 170 degrees proof.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74524

“Commission” means the California Wine Commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74524.1

“Director” means the Director of Food and Agriculture.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74524.5

“Eligible volume” means the total tonnage of winegrapes processed in the preceding marketing season by vintners subject to this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74525

“Grape concentrate” or “concentrate” means unfermented grape juice from which the major portion of the original water content has been removed.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74526

“Grape juice” or “juice” means unfermented crushed grapes without solids containing the major portion of the original water content.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74527

“Producer” and “grower” are synonymous and mean any person who produced winegrapes in the preceding marketing season. Producer also includes any person who receives winegrapes as payment for the use of his or her property in the production of winegrapes.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74528

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74529

“High proof” means an alcoholic distillate or a mixture of distillates obtained from the fermented juice, mash, or wine of fresh winegrapes or from the residue thereof.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74530

“Market” means to sell, barter, trade, purchase, acquire, or otherwise distribute wine or wine-related products.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74531

“Market development” includes, but is not limited to, trade promotion, public information, dissemination of information on health and social issues and other matters, and activities for the prevention, modification, or removal of trade barriers which restrict the free flow of wine and wine-related products to market and may include the presentation of facts to state, federal, or foreign governmental agencies on matters which affect this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74532

“Market research” means any investigation, development, analysis, or implementation of information relating to the marketing of wine and wine-related products, including, but not limited to, trade practices, consumer trends, promotion, sales, and advertising.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74533

“Marketing season” or “fiscal year” means the period beginning July 1 of any year and extending through June 30 of the following years.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74534

“Must” means a mixture of unfermented crushed grapes, solid grape particles, and grape juice.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74535

“Processing research” means research relating to the processing of winegrapes, including, but not limited to, the development of new wine-related products and uses for these products.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74536

“Vintner” means a winegrower, as defined in Section 23013 of the Business and Professions Code, who holds a winegrower’s license issued by the Department of Alcoholic Beverage Control pursuant to Chapter 3 (commencing with Section 23300) of Division 9 of the Business and Professions Code, and who is engaged in producing must, grape juice, grape concentrate, wine, or products thereof, including high proof and brandy by processing winegrapes or field crushed must. A vintner who processes winegrapes in the preceding marketing season in a quantity of 100 tons or less is not subject to this chapter.

(Amended by Stats. 1987, Ch. 8, Sec. 1. Effective March 27, 1987.)



74537

“Wine” means the product obtained by the fermentation of winegrapes or juice therefrom, with or without addition or abstracting, and includes any product made from winegrapes which is defined as a wine and permitted under Part III (commencing with Section 5381) of Subchapter F of Chapter 51 of Title 26 of the United States Code, and in the statutes of this state and regulations issued thereunder defining wine produced from grapes.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74538

“Winegrapes” means grapes produced in this state which are intended to be converted from their fresh form into grape juice, grape concentrate, wine, or products thereof, including, but not limited to, high proof and brandy produced from winegrapes.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74539

“Wine-related products” include, but are not limited to, must, grape juice, grape concentrate, wine, high proof, and brandy produced from winegrapes.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)






ARTICLE 3 - California Wine Commission

74561

(a) There is in state government, the California Wine Commission. The commission shall be composed of 18 vintners and may include one public member.

(b) Vintner members shall be elected by the industry at large and serve on the commission without reference to any county, district, or area of the state.

(c) The public member may be appointed to the commission by the director from nominees recommended by the commission.

(d) The director, and other appropriate individuals as determined by the commission, shall be ex officio members of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74562

(a) The director may require the commission to correct or cease any existing activity or function which is determined by the director not to be in the public interest or which is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make these corrections as required by the director, the director may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the director has been accomplished by the commission.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(d) Upon service of the written notice, the director shall notify the commission in writing of the specific acts which he or she determines are not in the public interest or are in violation of this chapter, the reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and may make recommendations that will make the activities or functions acceptable.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74563

The commission or the director may bring an action for judicial relief from the director’s written notice or for noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction which may issue a temporary restraining order, permanent injunction, or other appropriate relief.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74564

When the director is required to concur in a decision of the commission, he or she shall indicate his or her response to the commission within 15 working days from notification of the decision. The response may be a request that additional information be provided.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74565

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his or her duties and responsibilities pursuant to this chapter. However, the court may, if it finds that the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to that action.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74566

Each member of the commission, except the ex officio members, shall have an alternate member to be elected in the same manner as the member. An alternate member shall, in the absence of the member of whom he or she is an alternate, serve in place of the member on the commission and have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or disqualification of a member, the alternate shall serve as a member on the commission until a successor is elected and has qualified.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74567

Any vintner member and his or her alternate member shall be a person, or an employee representing a vintner, who has a financial interest in processing winegrapes for market. The qualifications of vintner members and alternate members shall be maintained during the entire term of office. Not more than one member and his or her alternate member shall be employed by or connected in a proprietary capacity with the same vintner.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74568

The public member and his or her alternate member shall have all the rights, privileges, and powers of any other member of the commission. The public member shall not have any financial interest in the wine or winegrape industry.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74569

The term of office of members and alternate members shall be for two years or until their successors have been elected and have qualified. However, of the first members of the commission, one-half of the vintner members and their alternate members shall serve for one year; and one-half of the vintner members and their alternate members shall serve for two years. The determination of the term of each member shall be made by lot. No member or alternate member shall serve more than four consecutive terms.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74570

No less than 10 vintner members, including alternate members when acting in place of the members, shall constitute a quorum of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74571

The vote of a majority of the members, or alternate members when acting in the place of the members, present at the meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74572

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74573

The director or his or her representatives shall be notified and may attend meetings of the commission and any committee meetings of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74574

No member of the commission or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each member of the commission, except ex officio government members, and each member of a committee established by the commission who is a nonmember of the commission, may receive an amount not to exceed one hundred dollars ($100) per day, as established by the commission. This amount shall be paid for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission. Members shall also receive necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74575

All funds received from the assessments levied pursuant to this chapter or otherwise received by the commission shall be deposited in banks which the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74576

(a) The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the assets of the commission.

(b) No member, alternate member, or any employee or agent of the commission, is personally liable for the contracts of the commission or for errors in judgment, mistakes or other acts, either of commission or omission, except for their own individual acts of dishonesty or crime. Liability is several and not joint, and no member, alternate member, or any employee or agent of the commission is liable individually for the default, act, or omission of any other member, alternate member, or any employee or agent of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)






ARTICLE 4 - Powers and Duties of the Commission

74591

The powers and duties of the commission shall include, but are not limited to, all of those contained in this article.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74592

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, operating procedures, and orders for carrying out this chapter, including appeals from any bylaws, rules, regulations, operating procedures, or orders of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74593

The commission may administer and enforce this chapter and do and perform all actions and exercise all powers incidental to, in connection with, or deemed reasonably necessary for, proper or advisable effectuation of this chapter, including, but not limited to, entering into contracts for services with public and private agencies which are deemed necessary by the commission to carry out this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74594

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74595

The commission may employ a person to serve at the pleasure of the commission as president, and other personnel, including legal counsel, necessary to carry out this chapter. If the person engages in any conduct which the director determines is not in the public interest or which is in violation of this chapter, the director shall notify the commission of the conduct and request that corrective action and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the person.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74596

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74597

The commission may appoint committees composed of both members and nonmembers of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74598

The commission may establish offices, incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary in the opinion of the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74599

The commission shall keep accurate books, records, and accounts of all of its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the director. A summary of the audit shall be made a part of an annual report to all vintners, copies of which shall also be submitted to the Legislature and the department. In addition, the director may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74600

The commission may engage in market development and market research through plans and programs to enhance the sale of California wine and wine-related products for the purpose of maintaining existing markets and creating new and larger domestic and foreign markets, and to educate and instruct the public with respect to the uses and value of California wine and wine-related products. However, any plans and programs so developed and conducted shall not be directed towards a particular private brand or trade name, although private brands and trade names may be used in wine tastings and other similar programs authorized by the commission. In addition, the plans and programs shall make no use of false or unwarranted claims on behalf of California wine or wine-related products, nor disparage the quality, value, sale, or use of any commodity.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74601

The commission may accept contributions of private, state, or federal funds that may be available for these purposes, and may allocate funds by contract or agreement to other persons or to state or federal agencies conducting this research.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74602

The commission may undertake appropriate research relating to the production and processing of wine and winegrapes, including the development of new wine-related products and uses for these products.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74603

The commission may publish and distribute bulletins or other communications relating to the California wine and wine-related products industries.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74604

The commission may establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74605

The commission may establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the director prior to disbursement of funds, except for disbursements made pursuant to Section 74596.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74606

The commission shall submit to the director, for his or her concurrence, an annual statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74607

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74608

The director may require that any contract in which the commission is a party be submitted to him or her for concurrence prior to the commission entering into the contract. If the director requires the submission of a contract and does not concur in that contract, he or she shall hold a public hearing within 14 days of the initial decision not to concur. In the notice of the hearing, the director shall present a written explanation of his or her decision. The director shall make a final decision on whether or not to concur in the contract within 30 days of the hearing. The contract may not be executed from the time that the director makes the intial decision not to concur to the time of the final decision.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)






ARTICLE 5 - Implementation and Voting Procedures

74621

This chapter, except as necessary to conduct an implementation referendum, shall not become operative until the director finds, in a referendum conducted by him or her, or a person designated by the director, that a favorable vote has been given pursuant to this article.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74622

(a) Not later than April 1, 1987, the director shall establish a list of vintners who are eligible to vote on the implementation of this chapter. Eligibility shall be based on volume processed in the immediately preceding marketing season. In establishing the list, the director may require producers, vintners, county agricultural commissioners, and others to submit the names and mailing addresses of all vintners. The director also may require that the information provided include the quantity of winegrapes sold to vintners and the quantity of winegrapes processed by vintners or, in the alternative, may establish procedures for receiving the information at the time of the referendum. The request for this information shall be in writing. The information required by the director shall be filed within 30 days following receipt of the written notice.

(b) Any vintner whose name does not appear on the director’s list may have his or her name included on the list by filing with the director a signed statement identifying himself or herself as a vintner. Failure to be on the list does not exempt the vintner from paying assessments under this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74622.5

For the purpose of voting in the referendum required in Section 74621, only a person who would be required to pay the assessment pursuant to Section 74652.5 shall be considered a vintner.

(Added by Stats. 1987, Ch. 8, Sec. 2. Effective March 27, 1987.)



74623

In determining whether this chapter shall become operative, the director shall find that at least 40 percent of the total number of vintners from the list established by the director participated in the referendum, and that either one of the following has occurred:

(a) Sixty-five percent or more of the vintners who voted in the referendum voted in favor of this chapter, and the vintners so voting processed a majority of the volume of winegrapes in the preceding marketing season by all the vintners who voted in the referendum.

(b) A majority of the vintners who voted in the referendum voted in favor of this chapter, and the vintners so voting processed 65 percent or more of the volume of winegrapes in the preceding marketing season by all the vintners who voted in the referendum.

(Amended by Stats. 1987, Ch. 8, Sec. 3. Effective March 27, 1987.)



74624

The director shall establish a period in which to conduct the referendum which shall not be less than 10 days nor more than 60 days in duration, and may prescribe additional procedures to conduct the referendum. If the initial period established is less than 60 days, the director may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74625

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74626

If the director finds that a favorable vote has not been given as provided in this chapter, he or she shall certify and declare this chapter inoperative. If the director finds that a favorable vote has been given as provided in this chapter, he or she shall certify and give notice of the favorable vote to all vintners whose names and addresses may be on file with the director.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74627

Upon certification of the commission, the vintner members and their alternate members who are then serving on the California Wine and Winegrape Improvement Program made effective by the director on August 21, 1984, shall become the initial members and alternate members of the commission and shall serve in accordance with the requirements of Section 74569.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74628

Subsequent to the first election of commissioners under this chapter, persons to be elected to the commission shall be selected pursuant to the nomination and election procedures established by the commission with the concurrence of the director.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74629

(a) Prior to the implementation referendum conducted by the director, the proponents of the commission shall deposit with the director the amount that the director deems necessary to defray the expenses in creating the commission, including, but not limited to, preparing the necessary vintner list and conducting the referendum.

(b) Any funds remaining after paying expenses shall be returned to the proponents of the commission who deposited the funds with the director.

(c) The commission may reimburse the proponents of the commission for any funds deposited with the director which were used in carrying out this article and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)






ARTICLE 6 - Assessments and Records

74651

(a) Prior to the beginning of each marketing season or as soon thereafter as possible, the commission shall establish an assessment rate for the marketing season.

(b) Unless approved by a two-thirds vote of the commission, the assessment rate shall not exceed 1 percent of the gross dollar value of winegrapes processed by vintners.

(Amended by Stats. 1987, Ch. 8, Sec. 4. Effective March 27, 1987.)



74651.5

Prior to the beginning of each marketing season, the commission may establish a voluntary minimum assessment rate applicable to vintners who process winegrapes in the marketing season in a quantity of 100 tons or less and who are exempt from paying the assessment established pursuant to Section 74651. Notwithstanding any other provisions of this chapter, any vintner who voluntarily pays the minimum assessment shall be granted the same rights and privileges as vintners processing over 100 tons in that marketing season.

(Added by Stats. 1989, Ch. 854, Sec. 1.)



74652

Any vintner who is also a producer who processes winegrapes shall pay the assessment on the winegrapes. The “weighted average producer returns per ton” by district as published in the most recent Final Grape Crush Report issued annually for the current marketing season by the department shall be used as the basis for determining product gross dollar value and the assessment on the winegrapes where no sale is involved.

(Amended by Stats. 1987, Ch. 8, Sec. 5. Effective March 27, 1987.)



74652.5

Unless otherwise exempted by this chapter, the assessment provided for in this article shall be levied on vintners and vintners who are also producers who engage in the act of processing winegrapes into must for the purpose of making grape juice, grape concentrate, wine, or products thereof, including high proof or brandy or processing field crushed must for the purpose of making grape juice, grape concentrate, wine, or products thereof, including high proof or brandy.

(Added by Stats. 1987, Ch. 8, Sec. 6. Effective March 27, 1987.)



74653

This chapter does not apply to winegrapes processed only for a vintner’s home use. However, any vintner claiming this exemption shall file an affidavit with the commission establishing the manner in which the winegrapes are used. The commission shall then determine whether the exemption applies.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74654

Every vintner shall keep a complete and accurate record of all winegrapes processed. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be preserved by the vintner for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74655

All proprietary information obtained by the commission or the director from producers or vintners, and all lists of vintners in the possession of the commission or the director are confidential and shall not be disclosed except when required in a judicial proceeding. Information on volume shipments, commodity value, and other related information which is required for reports to governmental agencies; financial reports made to the commission or aggregate sales and inventory information; and any other information which is requested from the commission, may be disclosed by the commission. In no event may individual producer or vintner information be disclosed by the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74656

Any assessment levied by the commission, pursuant to this chapter, is a personal debt of every person so assessed and is due and payable in a time and manner prescribed by the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74657

Any person who fails to file a return, or remit or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74658

(a) Any vintner who processes winegrapes into must, grape juice, or grape concentrate for the manufacture of nonalcoholic beverages other than nonalcoholic wine may apply to the commission for either an exemption from the assessment due pursuant to this chapter or for a refund of the assessment on that portion of his or her production used in the manufacture of nonalcoholic beverages other than nonalcoholic wine.

(b) In order to be eligible for the exemption or refund, the vintner shall file an affidavit with the commission attesting that the must, grape juice, or grape concentrate was, in fact, used for the manufacture of nonalcoholic beverages other than nonalcoholic wine. The commission shall render a determination on the claim. All approved claims shall be subject to verification through an independent audit of the claimant’s business records by the commission or its duly authorized agent.

(Added by Stats. 1987, Ch. 147, Sec. 1. Effective July 9, 1987.)



74659

Any vintner receiving an exemption or refund pursuant to Section 74658, shall, in addition to the requirements of Section 74654, maintain sales invoices and any other business documents specified by the commission as necessary to verify the claim. The records shall be preserved by the vintner for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1987, Ch. 147, Sec. 2. Effective July 9, 1987.)



74660

No refund pursuant to Section 74658 shall be approved by the commission after two years from the date the assessment was due. Failure to file a claim within the time prescribed in this section constitutes a waiver of all demands for a refund against the commission.

(Added by Stats. 1987, Ch. 147, Sec. 3. Effective July 9, 1987.)



74661

Within 30 days, after disallowing any claim in whole or in part, the commission shall serve written notice of its action on the claimant.

(Added by Stats. 1987, Ch. 147, Sec. 4. Effective July 9, 1987.)






ARTICLE 7 - Actions and Penalties

74671

It is unlawful for any person to do any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission.

(b) When engaged in the marketing, processing, or other related activity of wine or wine-related products, to fail or refuse to furnish the commission or its duly authorized agents information concerning the name and address of the persons from whom winegrapes have been received.

(c) Secrete, destroy, or alter records required to be maintained under this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74672

The commission shall establish procedures for the purpose of according individuals aggrieved by its acts or determinations an informal hearing. Appeals from decisions of the commission may be made to the director. The determination of the director shall be subject to judicial review upon petition filed with the appropriate superior court. Pending disposition of any appeal and judicial review, the parties shall abide by the acts or determinations of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74673

(a) The commission may commence civil action and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and the obtaining of injunctive relief or specific performance regarding this chapter and the rules and regulations adopted pursuant to this chapter.

(b) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until there is full compliance and satisfaction of the judgment. Upon a favorable verdict for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74674

Suspension or termination of this chapter in accordance with Article 8 (commencing with Section 74691) shall not result in any of the following:

(a) Affecting, waiving, or termination of any right, duty, obligation, or liability which may have arisen or may thereafter arise in connection with this chapter.

(b) Releasing, condoning, or dismissal of any violation of this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)






ARTICLE 8 - Continuation or Suspension and Termination

74691

(a) On or before June 30, 1990, the commission shall cause a referendum to be conducted among vintners in the manner specified in Section 74622 to determine whether this chapter shall be reapproved and continued in effect. In determining whether this chapter is reapproved, the director shall find that at least 40 percent of the total number of vintners from the list established by the director participated in the referendum, and that either one of the following has occurred:

(1) Sixty-five percent or more of the vintners who voted in the referendum voted in favor of this chapter, and the vintners so voting processed a majority of the volume of winegrapes in the preceding marketing season by all the vintners who voted in the referendum.

(2) A majority of the vintners who voted in the referendum voted in favor of this chapter, and the vintners so voting processed 65 percent or more of the volume of the winegrapes in the preceding marketing season by all the vintners who voted in the referendum.

(b) If the director finds that a favorable vote has been given to continue the commission, he or she shall so certify and this chapter or the appropriate portions thereof shall remain in effect. If the director finds that a favorable vote has not been given, he or she shall so certify and declare the operations of this chapter suspended upon expiration of the marketing season. No bond or security shall be required for any such referendum.

(Amended by Stats. 1989, Ch. 854, Sec. 1.2.)



74692

Following a favorable referendum conducted prior to June 30, 1990, a referendum shall be conducted by the commission every fifth year thereafter unless a referendum is conducted as a result of a petition pursuant to this article. In that case, the referendum shall be every fifth year following the industry petitioned referendum following procedures provided in this article.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74693

(a) Upon a finding by a two-thirds vote of the commission that this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that this chapter be suspended.

(b) Alternatively, the director may be petitioned to suspend this chapter. The petition shall be signed by 20 percent of the vintners by number who processed not less than 20 percent of the volume of winegrapes in the immediately preceding marketing season. The director shall hold a hearing on the petition after receiving it.

(c) The director shall, upon receipt of the recommendation to suspend this chapter from the commission, or may, after holding the hearing on the petition to suspend this chapter, hold a referendum among the vintners to determine if the commission shall be suspended. However, the director shall not hold a referendum as a result of the petition unless the petitioner shows by the weight of evidence that this chapter has not tended to effectuate its declared purposes.

(d) The director shall establish a referendum period, which shall not be less than 10 days nor more than 60 days in duration. The director may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the referendum period, the director shall tabulate the ballots filed during the period. If at least 40 percent of the total number of vintners from the list established by the director participate in the referendum, the director shall suspend this chapter if he or she finds either of the following has occurred:

(1) Sixty-five percent or more of the vintners who voted in the referendum, voted in favor of suspension; and the vintners so voting processed a majority of the total quantity of winegrapes processed in the preceding marketing season by all of the vintners who participated in the referendum.

(2) A majority of the vintners who voted in the referendum voted in favor of suspension; and the vintners so voting processed 65 percent or more of the total quantity of winegrapes processed in the preceding marketing season by all of the vintners who voted in the referendum.

(Amended by Stats. 1987, Ch. 8, Sec. 7. Effective March 27, 1987.)



74694

(a) The director shall terminate the commission at the end of the current marketing season if the director finds that termination is requested in writing, within a 90-day period, by at least 51 percent of the eligible vintners that are directly affected that process at least 51 percent of the volume of the product.

(b) The person or persons originating the request shall file a written notice with the director in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the director.

(c) The signatures to the petition requesting termination need not all be appended to one sheet of paper. Each person signing the petition shall add his or her signature and business address. If no business address is given, a designation of the place of business shall be given which will enable the location to be readily ascertained.

(d) The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this section.

(Amended by Stats. 1987, Ch. 8, Sec. 8. Effective March 27, 1987.)



74695

After the effective date of suspension of this chapter, the operations of the commission shall be concluded and any and all funds remaining held by the commission and not required to defray the expenses of concluding and terminating the commission shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to these persons, any funds shall be paid into an appropriate program conducted by the University of California or the California State University, another state agency, or a federal agency which deals with the purposes of this chapter. If no program exists, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)



74696

Upon suspension of this chapter, the commission shall mail a copy of the notice of suspension to all vintners affected by the suspension whose names and addresses are on file.

(Added by Stats. 1986, Ch. 1287, Sec. 3.)









CHAPTER 12.6 - California Grape Rootstock Improvement Commission

ARTICLE 1 - Declaration and General Provisions

74701

The production of grape rootstock constitutes an important industry of this state that not only provides substantial and necessary revenues for the state and employment for its citizens, but also furnishes essential food vital to the public health and welfare.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74702

The maintenance of the grape rootstock industry of California is necessary to assure the consuming public of a continuous supply of good fruit for the table, raisins, and wine grapes, and establishes consistent and needed levels of income for those engaged in the industry.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74702.5

The successes that the grape rootstock industry has enjoyed have come in part through a commitment to industry funded research, which has led to significant improvements in the quality and variety of the grapes and grape products available to consumers. The establishment of the commission is intended to enhance this research effort and move the grape rootstock industry toward its potential, resulting in increased consumer value and enhanced grower returns.

(Added by Stats. 1995, Ch. 727, Sec. 49.3. Effective January 1, 1996.)



74703

The production and marketing of grape rootstock produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74704

No action taken by the commission, or by any individual commission board member in accordance with this chapter or with regulations adopted under this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74705

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held to be invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74706

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of the particular agricultural industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are elected or appointed to the commission, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74707

A commission form of administration created by this chapter is designed to provide those engaged in the production and marketing of grape rootstock the opportunity to avail themselves of the benefits of collective action in the broad field of grape rootstock research necessary to achieve the purposes stated herein.

(Amended by Stats. 1995, Ch. 727, Sec. 49.5. Effective January 1, 1996.)






ARTICLE 2 - Definitions

74710

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74711

“Bearing acreage” means a planting grape rootstock three years or older from which cuttings can be taken.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74712

“Board member” means a nursery owner or representative of an owner elected pursuant to Section 74778.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74713

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74714

“Commission” means the California Grape Rootstock Improvement Commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74715

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74716

“Grafted” means the art of joining parts of plants together in such a manner as they will unite and continue their growth as one plant.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74717

“Grafted grape rootstock” means a rootstock that has been grafted with a fruiting grape variety.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74718

“Grape rootstock” means the rootstock portion of grapevines grown in California as a single species or hybrid combination in the family Vitaceae.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74719

“Grape rootstock nursery” or “nursery” means any person in this state which operates under a California state nursery license and grows grape rootstock for commercial use or distribution.

(Amended by Stats. 1997, Ch. 726, Sec. 14. Effective January 1, 1998.)



74720

“Grape rootstock research” means any cultural and biological research relating to grape rootstock.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74721

“Invoicable unit” means any rootstock cutting, or rooted rootstock cutting, or grafted grape rootstock that is used or distributed by a nursery for commercial purposes.

(Amended by Stats. 1997, Ch. 726, Sec. 14.5. Effective January 1, 1998.)



74721.5

“Distribute” means to sell or otherwise transfer any rootstock cutting, rooted rootstock cutting, or grafted grape rootstock for commercial purposes.

(Added by Stats. 1997, Ch. 726, Sec. 15. Effective January 1, 1998.)



74722

“Marketing year” or “fiscal year” means the period beginning April 1 of any year and extending through the last day of March of the next year.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74723

“Marketing year 1992–93” means the period commencing August 1, 1992, to March 31, 1993, inclusive.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74723.5

“Person” means an individual, partnership, limited liability company, corporation, firm, company, or other entity doing business in California.

(Added by Stats. 1995, Ch. 727, Sec. 50.1. Effective January 1, 1996.)



74724

“Rooted rootstock cutting” means a rootstock cutting with roots destined to become a grafted unit.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74725

“Rootstock” means the part of the graft combination which is to become the root system.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74726

“Rootstock cutting” means a cutting of a rootstock variety that is at least 6 inches in length destined to become a grafted unit.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)






ARTICLE 3 - The California Grape Rootstock Improvement Commission

74730

(a) There is in state government the California Grape Rootstock Improvement Commission. The commission shall be composed of nine grape rootstock nursery owners or representatives who shall be called members.

(b) The director and other appropriate individuals, as determined by the commission, shall be ex officio members of the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74731

(a) The director may require the commission to correct or cease any activity or function which is determined by the director not to be in the public interest or which is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make corrections required by the director, the director may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of the activities or functions, as required by the director, has been accomplished by the commission.

(c) Any action of the commission in violation of the written notice is without legal force or effect. The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(d) At the same time the written notice is provided to the commission, the director shall notify the commission in writing of the specific acts that the director determines are not in the public interest or are in violation of this chapter, the director’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and the director’s recommendations with respect to any action that will make the activities or functions acceptable.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74732

The commission or the director may bring an action for judicial relief from the director’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other appropriate relief.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74733

When the director is required to concur in a decision of the commission, the director shall concur, refuse to concur, or request additional information from the commission within 15 working days from the date the director receives notification of the decision.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74734

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to that action.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74734.5

(a) The director shall operate in the most efficient, cost-effective manner possible in carrying out his or her duties and responsibilities pursuant to this chapter.

(1) The director shall notify the commission of oversight activities and costs that will result in expenses reimbursable by the commission.

(2) The commission shall inform the director which of these activities it will engage in that require oversight and reimbursement of expenses.

(b) The director is not required to provide notification to the commission pursuant to paragraph (1) of subdivision (a) if the director determines that omission of notification is necessary to protect the confidentiality of the parties with respect to any investigation into the activities of the employees of the commission or the actions of the commission.

(Amended by Stats. 1993, Ch. 589, Sec. 67. Effective January 1, 1994.)



74735

Each board member, except ex officio members, shall have an alternate board member selected by the board member. An alternate member shall, in the absence of the member for whom he or she is an alternate, serve in place of the board member and shall have and be able to exercise all of the rights, privileges, and powers of the member when serving on the commission. If the status of a member changes, thereby making a board member ineligible to serve, or in the event of death, removal, resignation, or disqualification of a member, the alternate member shall act as a board member until a qualified successor is elected or appointed. The commission may not have more than one board member and one alternate from one grape rootstock nursery.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74736

(a) Any vacancy on the commission occurring by the failure of a board member to continue in his or her position due to a change in his or her status, thereby making the individual ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled with a qualified individual for the unexpired portion of the term by a majority vote of the remaining members of the commission.

(b) Any vacancy on the commission occurring by the failure of an alternate member to continue in his or her position due to a change in his or her status, thereby making the individual ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled with a qualified individual pursuant to Section 74735.

(Amended by Stats. 1995, Ch. 727, Sec. 50.2. Effective January 1, 1996.)



74737

Any board member and his or her alternate member on the commission shall be an owner of a grape rootstock nursery or representative of an owner who has a financial interest in producing, or causing to be produced, grape rootstock for commercial use or distribution. Qualifications of grape rootstock nursery board members and their alternate members shall be maintained during their entire term of office.

(Amended by Stats. 1997, Ch. 726, Sec. 16. Effective January 1, 1998.)



74738

The term of office of all board members and alternate board members of the commission, except ex officio members, is three years from the beginning of the marketing season in the year of their election and until qualified successors are elected.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74739

Notwithstanding Section 74738, the initial term of members and alternates shall be divided by lot into three terms of one year, three terms of two years, and three terms of three years. At the end of each of these initial terms, the terms of office of all board members and alternates shall be three years. Terms of office of each board member and alternate board member of the commission shall be limited to three consecutive terms. However, members and alternates who serve initial one-year and two-year terms shall be eligible for three additional three-year terms.

(Amended by Stats. 1995, Ch. 727, Sec. 50.3. Effective January 1, 1996.)



74740

The commission is hereby declared and created a corporate body. It may sue and be sued, enter into contracts, adopt a corporate seal, and possess all of the powers of a corporation. Copies of its proceedings, records, and acts, when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74741

A quorum of the commission is seven voting members of the commission. The vote of a majority of the board members or alternate members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74742

The director or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74743

No board member or alternate member or member of a committee established by the commission who is a nonmember of the commission shall receive any compensation. Each board member or each alternate member serving in place of a board member, except ex officio members who are state officers or employees, and each member of a committee established by the commission who is not a board member or alternate member, may receive per diem not to exceed one hundred dollars ($100) per day, as established by the commission. In addition, board members and alternate members of the commission and members of committees established by the commission shall be reimbursed for actual and necessary travel expenses under the rules of the Department of Human Resources. The per diem and reimbursement for travel expenses shall be paid to those members for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as provided by the commission.

(Amended by Stats. 2012, Ch. 665, Sec. 28. Effective January 1, 2013.)



74744

All funds received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks that the commission may designate and shall be disbursed by order of the commission through an agent or agents designated by the commission for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74745

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No board member, alternate member, employee, or agent of the commission is responsible individually in any way to any nursery or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as a principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No board member, alternate member, employee, or agent of the commission, is responsible individually for any act or omission of any other member, alternate member, employee, or agent of the commission. Liability is several and not joint, and no member, alternate member, employee, or agent of the commission is liable for the default of any other member, alternate member, employee, or agent of the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)






ARTICLE 4 - Powers and Duties of the Commission

74750

The powers and duties of the commission include, but are not limited to, all of those contained in this article.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74751

The commission may adopt, amend, and repeal regulations and operating procedures necessary to carry out this chapter, including regulations governing appeals from actions taken by the commission pursuant to any of its regulations or operating procedures.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74752

The commission may administer and enforce this chapter and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, the proper or advisable effectuation of this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74753

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74754

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out this chapter.

The commission may retain a management firm or the staff from any board, commission, or agency of the state or federal government to perform the functions prescribed by this section under the control of the commission. If any person employed by the commission engages in any conduct that the director determines is not in the public interest or that is in violation of this chapter, the director shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the person.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74755

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74756

The commission may appoint committees composed of both board members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74757

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74758

The commission shall keep accurate books, records, and accounts of all its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the director. A summary of the audit shall be reported to all grape rootstock nurseries and a copy of the summary shall also be submitted to the department. In addition, the director may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74759

The commission may present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect this chapter, to the extent permitted by federal law.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74760

The commission may make, in its name, contracts to receive or render services in formulating and conducting plans and programs and any other contracts or agreements that the commission deems necessary for carrying out this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74761

The commission may conduct, and contract with others to conduct, production research, including the study, analysis, accumulation, and dissemination of information obtained from that research or otherwise, regarding this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74762

The commission may accept contributions or matching private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies, for purposes of carrying out this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74763

The commission may publish and distribute, without charge, bulletins or other communications for the dissemination of information to grape rootstock nurseries.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74764

The commission shall establish an assessment rate to defray the operating costs of the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74765

The commission shall adopt an annual budget according to accepted accounting practices. The director shall concur in the adoption of the budget prior to the encumbrance of funds, except for encumbrances necessary to pay the compensation of employees of the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74766

The commission shall submit to the director, for his or her concurrence, an annual statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74767

All proprietary information obtained by the commission or the secretary from any source, including all lists of grape rootstock nurseries, shall be confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter. Information on volume shipments, crop value, and any other related information required for reports to governmental agencies, financial reports to the commission, or aggregate sales and inventory information, and any other information that gives only totals, but excludes individual information, may be disclosed by the commission.

(Repealed and added by Stats. 1995, Ch. 727, Sec. 50.5. Effective January 1, 1996.)



74768

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)






ARTICLE 5 - Implementation and Voting Procedures

74770

(a) Within 30 days of the effective date of this chapter, the director shall establish a list of grape rootstock nurseries eligible to vote on the implementation of this chapter. In establishing the list, the director may require that all grape rootstock nurseries submit the names and mailing addresses of all grape rootstock nurseries. The director also may require that the information provided include the quantity of grape rootstock produced by each nursery or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in Section 74771. The request for the information shall be in writing, and the requested information shall be filed within 10 days following receipt of the request.

(b) Any grape rootstock nursery whose name does not appear upon the appropriate list may have his or her name placed on the list by filing with the director a signed statement identifying himself or herself as a nursery owner or representative of a nursery owner. The absence of an owner’s name from the list does not exempt the person from paying assessments and does not invalidate any industry votes conducted pursuant to this article.

(c) Proponents and opponents of the commission may contact nurseries on the lists in a form and manner prescribed by the director if all expenses associated with the contacts are paid in advance.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74771

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the director finds, in a referendum vote conducted by the director that at least 40 percent of the total number of grape rootstock nurseries from the list established by the director pursuant to this article have participated and that either of the following has occurred:

(a) Sixty-five percent of the nurseries that voted in the referendum voted in favor of this chapter, and the nurseries so voting marketed a majority of the total quantity of grape rootstock in the preceding marketing year by all of the nurseries that voted in the referendum.

(b) A majority of the grape rootstock nurseries that voted in the referendum voted in favor of this chapter, and the nurseries so voting marketed 65 percent or more of the total quantity of grape rootstock in the preceding marketing year by all of the nurseries that voted in the referendum.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74772

The director shall use invoicable units or grape rootstock acreage in calculating the volume voted pursuant to Section 74771.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74773

The director shall establish a period to conduct the referendum which shall not be less than 10 days nor more than 60 days in duration, and may prescribe additional procedures that may be necessary to conduct the referendum. If the initial period established is less than 60 days, the director may extend the period to not more than 60 days.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74774

The failure of a grape rootstock nursery to receive a ballot shall not invalidate a referendum.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74775

If the director finds that a favorable vote has been given as provided in Section 74771, the director shall certify and give notice of the favorable vote to all affected nurseries whose names and addresses are on file with the director.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74776

If the director finds that a favorable vote has not been given as provided in Section 74771, the director shall certify and declare this chapter inoperative. The director may conduct another implementation referendum vote one or more years after the previous vote has been taken.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74777

Upon certification of the commission, the director shall contact all grape rootstock nurseries by mail, or call meetings of nurseries, for the purpose of nominating and electing persons to the commission. All nurseries on the director’s list shall be given written notice of any election meetings at least 10 days prior to the meeting date. To be eligible for election to the commission, nominee nursery owners or nominee representatives of nursery owners shall present to the director a nomination petition with the signatures of at least three eligible grape rootstock nursery owners or representatives.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74778

Subsequent to the first election of board members pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures which are established by the commission with the concurrence of the director.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74779

(a) Prior to the referendum vote conducted by the director pursuant to Section 74771, the proponents of the commission shall deposit with the director the amount that the director determines necessary to defray the expenses of preparing the necessary lists and information and conducting the referendum.

(b) Any funds not used in carrying out Section 74771 shall be returned to the proponents of the commission who deposited the funds with the director.

(c) Upon the establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the director that were used in carrying out Section 74771 and for any legal expenses and other costs incurred in establishing the commission.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)






ARTICLE 6 - Assessments and Records

74785

(a) The commission shall establish the assessment for the following marketing year not later than April 1 of each year, or as soon thereafter as is possible.

(b) The assessment shall not exceed fifty dollars ($50) per bearing acreage of grape rootstock and two cents ($0.02) per invoicable unit of grape rootstock and grafted grape rootstock used or distributed for commercial purposes. The commission may establish different invoicable unit assessment rates for rootstock cuttings, rooted rootstock cuttings, and grafted grape rootstocks, provided that the rates do not exceed the maximum assessment authorized by this subdivision.

(c) A fee greater than the amount specified in subdivision (b) may not be charged unless approved pursuant to procedures specified in Section 74771.

(Amended by Stats. 2003, Ch. 179, Sec. 1. Effective January 1, 2004.)



74786

Every nursery, including nurseries exempt from the payment of assessments, shall keep a complete and accurate record of its acreage of grape rootstock and its grape rootstock used or distributed for commercial purposes. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be retained by the nursery for five years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 1997, Ch. 726, Sec. 16.6. Effective January 1, 1998.)



74787

Any assessment which is levied pursuant to this chapter is a personal debt of every nursery so assessed.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74788

Any nursery that fails to file a return or pay any assessment within the time required by the commission shall pay the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, pay 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)






ARTICLE 7 - Actions and Penalties

74790

It is unlawful for any person to do any of the following:

(a) Refuse to render a report, statement, or record required by the commission.

(b) Furnish a false report, statement, or record required by the commission.

(c) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74791

The commission shall adopt procedures to grant individuals aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the director. The determination of the director shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74792

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for obtaining injunctive relief or specific performance regarding this chapter and the regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any regulation of the commission, including, but not limited to, the nonpayment of assessments or the intentional submission of false information to the commission. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of the Code of Civil Procedure is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business involving grape rootstock until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it is entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74793

The suspension or termination of this chapter shall not affect or waive any right, duty, obligation, or liability which has arisen or which may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)






ARTICLE 8 - Continuation or Suspension and Termination

74795

The commission shall conduct a referendum pursuant to Section 74771 no less frequently than every five years, commencing in 1998.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)



74796

To dissolve the commission, a simple majority vote of the nine board members is required, or the vote of five of a quorum of members present and voting.

(Added by Stats. 1992, Ch. 595, Sec. 1. Effective January 1, 1993.)









CHAPTER 12.7 - California Winegrape Growers Commission

ARTICLE 1 - Declaration and General Provisions

74801

The production and distribution of winegrapes constitute an important industry of this state which provides substantial and necessary revenues for the state and employment for its citizens. It also furnishes an important food which benefits the public health and welfare.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74802

The maintenance and expansion of the winegrape industry of California and of its local, national, and foreign markets is necessary to assure the consuming public of a continuous supply of these products and needed levels of income for those engaged in the winegrape industry in this state.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74803

It is in the public interest that the public be made aware of accurate and scientific information relating to the beneficial qualities of winegrapes and winegrape products.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74804

The production and marketing of winegrapes and winegrape products produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74805

No action taken by the commission nor by any individual in accordance with this chapter or with the rules and regulations adopted under the chapter is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Fair Trade Act (Chapter 3 (commencing with Section 16900) of that Part 2), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade. Proof that any action complained of was done in compliance with this chapter shall be a complete defense to the action or proceeding.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74806

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74807

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of a particular agricultural industry, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who serve on the commission, the particular agricultural industry is tantamount to, and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74807.5

The winegrape industry in this state is expanding. Opportunity exists for continued growth and expansion of the industry by creating new markets in areas of the state and the country. The success of an expansion program is uniquely dependent upon effective market development, promotion, and research because the creation of new markets is essentially a matter of educating and informing people of the use, nutritional value, and availability of a previously unrecognized food. The expansion of the winegrape industry also provides an important source of jobs for many people in this state, a high proportion of whom reside in historically depressed areas of the state, and serves to ensure the preservation of an agrarian society.

(Added by Stats. 1995, Ch. 727, Sec. 50.8. Effective January 1, 1996.)



74808

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production of winegrapes the opportunity to avail themselves of the benefits of collective action in the broad fields of market development, marketing research, and production and processing research necessary to achieve the purposes stated herein.

(Amended by Stats. 1995, Ch. 727, Sec. 51. Effective January 1, 1996.)






ARTICLE 2 - Definitions

74821

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74822

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74823

“Brandy” means an alcoholic distillate or a mixture of distillates obtained from the fermented juice, mash, or wine of whole, sound, ripe grapes or from the residue thereof, distilled at not over 170 degrees proof.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74824

“Commission” means the California Winegrape Growers Commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74824.1

“Local commission” means any local commission created pursuant to this chapter.

(Added by Stats. 1989, Ch. 854, Sec. 1.5.)



74825

“Grape concentrate” or “concentrate” means unfermented grape juice from which the major portion of the original water content has been removed.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74826

“Grape juice” or “juice” means unfermented crushed grapes without solids containing the major portion of the original water content.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74826.5

“Person” means any individual, firm, corporation, association, or other entity doing business in California.

(Added by Stats. 1992, Ch. 689, Sec. 1. Effective January 1, 1993.)



74827

“Producer” and “grower” are synonymous and, unless otherwise specified pursuant to Section 74922.1, mean any person who produced and marketed winegrapes in the preceding marketing season in a quantity of more than 25 tons. Unless otherwise exempted, producer also includes any person who receives winegrapes as payment for the use of his or her property in the production of winegrapes.

(Amended by Stats. 1992, Ch. 689, Sec. 2. Effective January 1, 1993.)



74828

“Producer districts” shall consist of the following:

(a) District 1 consists of Lake, Solano, Mendocino, Sonoma, Marin, and Napa Counties.

(b) District 2 consists of the City and County of San Francisco, Santa Barbara, San Luis Obispo, Ventura, Monterey, San Benito, Santa Clara, Santa Cruz, Alameda, San Mateo, and Contra Costa Counties.

(c) District 3 consists of Butte, Colusa, Glenn, Sacramento, Shasta, Tehama, Yolo, Yuba, Trinity, Siskiyou, Modoc, Lassen, Plumas, Sierra, Sutter, Humboldt, and Del Norte Counties, and that portion of San Joaquin County north of State Highway 4.

(d) District 4 consists of Merced, Stanislaus, Mariposa, Calaveras, Amador, El Dorado, Placer, Nevada, and Tuolumne Counties, and that portion of San Joaquin County south of State Highway 4.

(e) District 5 consists of Fresno, Alpine, Mono, Inyo, and Madera Counties, and that portion of Kings and Tulare Counties north of Nevada Avenue (Avenue 192).

(f) District 6 consists of Kern County and that portion of Kings and Tulare Counties south of Nevada Avenue (Avenue 192).

(g) District 7 consists of Los Angeles, Orange, Riverside, San Bernardino, Imperial, and San Diego Counties.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74828.1

“Producer region,” for the purpose of establishing and operating a local commission, shall consist of one or more grape crush report districts.

(Added by Stats. 1989, Ch. 854, Sec. 3.)



74829

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74829.5

“Handler” means any person engaged in the marketing of winegrapes or winegrape products that the person has produced, purchased, or acquired from a producer, or is marketing on behalf of a producer whether as owner, agent, employee, broker, processor, or otherwise.

(Added by Stats. 1992, Ch. 868, Sec. 6. Effective January 1, 1993.)



74830

“High proof” means an alcoholic distillate or a mixture of distillates obtained from the fermented juice, mash, or wine of fresh winegrapes or from the residue thereof.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74831

“Market” means to sell, barter, trade, purchase, acquire, or otherwise distribute wine, winegrapes, or winegrape products.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74832

“Market development” includes, but is not limited to, trade promotion, public information, dissemination of information on health and social issues and other matters, and activities for the prevention, modification, or removal of trade barriers which restrict the free flow of winegrape products to market and may include the presentation of facts to state, federal, or foreign governmental agencies on matters which affect this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74833

“Market research” means any investigation, development, analysis, or implementation of information relating to the marketing of winegrapes and winegrape products including, but not limited to, trade practices, consumer trends, promotion, sales, and advertising.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74834

“Marketing season” or “fiscal year” means the period beginning July 1 of any year and extending through June 30 of the following years.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74835

“Must” means a mixture of unfermented crushed grapes, solid grape particles, and grape juice.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74835.5

“Processing” means any processing of winegrapes for the purpose of making must, grape juice, grape concentrate, wine, winegrape products, or products thereof, including high proof brandy.

(Added by Stats. 1989, Ch. 854, Sec. 3.5.)



74836

“Production research” means research relating to the production and processing of winegrapes, including, but not limited to, the development of new winegrape products and uses for these products.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74837

“Vintner” means a winegrower, as defined in Section 23013 of the Business and Professions Code, who holds a winegrower’s license issued by the Department of Alcoholic Beverage Control pursuant to Chapter 3 (commencing with Section 23300) of Division 9 of the Business and Professions Code, and who is engaged in producing must, grape juice, grape concentrate, wine, or products thereof, including high proof and brandy by processing winegrapes or field crushed must.

(Amended by Stats. 1992, Ch. 689, Sec. 3. Effective January 1, 1993.)



74838

“Wine” means the product obtained by the fermentation of winegrapes or juice therefrom, with or without addition or abstracting, and includes any product made from winegrapes which is defined as a wine and permitted under Part III (commencing with Section 5381) of Subchapter F of Chapter 51 of Title 26 of the United States Code, and in the statutes of this state and regulations issued thereunder defining wine produced from grapes.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74839

“Winegrapes” means grapes produced in this state which are intended to be converted from their fresh form into grape juice, grape concentrate, wine, or products thereof, including, but not limited to, high proof and brandy produced from winegrapes.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74840

“Winegrape products” include, but are not limited to, must, grape juice, grape concentrate, wine, high proof, and brandy produced from winegrapes.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)






ARTICLE 3 - California Winegrape Growers Commission

74861

There is in state government, the California Winegrape Growers Commission. The commission shall be composed of 18 producers and one public member.

(a) Producers within District 7 shall elect one producer member, producers within Districts 2, 3, 4, and 6 shall each elect two producer members, producers within District 5 shall elect four producer members, and producers within District 1 shall elect five producer members to serve on the commission. Alternate producer members shall be elected in the same manner. Each producer member and alternate producer member shall be elected from the district in which he or she produces the greatest portion of his or her winegrape tonnage.

(b) The public member may be appointed to the commission by the secretary from nominees recommended by the commission.

(c) The secretary, and other appropriate individuals as determined by the commission, shall be ex officio members of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 52. Effective January 1, 1996.)



74861.1

There are, in state government, local commissions for producer regions. The producers in any producer region of this state may, pursuant to this chapter, establish a local commission composed of not less than five and not more than 10 producers and may include one public member. The provisions of this chapter that are applicable to the commission, except Sections 74828, 74861, 74862, 74867, 74871, 74922, 74923, 74926, 74927, 74928, and 74951, shall apply to any local commission established and certified as operative pursuant to this chapter regardless of the certification of the commission.

(a) A producer member who produces more than 25 tons of winegrapes in a producer region shall be eligible to serve on the local commission in that producer region.

(b) A public member may be appointed to the local commission by the secretary from nominees recommended by the local commission.

(c) The secretary, and other appropriate individuals as determined by the local commission, shall be ex officio members of the local commission.

(d) There may be an alternate member for each member of the local commission.

The name of a local commission shall contain the words “local commission” and shall identify the producer region represented by the local commission. No local commission shall use the term “California Winegrape Growers Commission” as part of its name.

(Amended by Stats. 1995, Ch. 727, Sec. 53. Effective January 1, 1996.)



74862

Periodically, the number of producer members and their respective alternate members serving on the commission from any district shall be reapportioned in a manner that assures representation in accordance with the value of winegrapes produced in each district. However, no district shall have less than one member nor more than five members on the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74863

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make these corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

(c) Any action of the commission in violation of the written notice is without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts which he or she determines are not in the public interest or are in violation of this chapter, the reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and may make recommendations that will make the activities or functions acceptable.

(Amended by Stats. 1995, Ch. 727, Sec. 54. Effective January 1, 1996.)



74864

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction which may issue a temporary restraining order, permanent injunction, or other appropriate relief.

(Amended by Stats. 1995, Ch. 727, Sec. 55. Effective January 1, 1996.)



74865

When the secretary is required to concur in a decision of the commission, the secretary shall concur, refuse to concur, or request additional information from the commission within 15 working days from notification of the decision.

(Amended by Stats. 1995, Ch. 727, Sec. 56. Effective January 1, 1996.)



74866

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary has acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for the payment of the secretary’s legal costs with regard to that action.

(Amended by Stats. 1995, Ch. 727, Sec. 57. Effective January 1, 1996.)



74866.1

(a) The secretary shall operate in the most efficient, cost-effective manner possible in carrying out his or her duties and responsibilities pursuant to this chapter.

(1) The secretary shall notify the local commissions of oversight activities and costs that will result in expenses reimbursable by the local commissions.

(2) The local commissions shall inform the secretary which of these activities they will engage in that require oversight and reimbursement of expenses.

(b) The secretary is not required to provide notification to the local commissions pursuant to paragraph (1) of subdivision (a) if the secretary determines that omission of notification is necessary to protect the confidentiality of the parties with respect to any investigation into the activities of the employees of the commission or the actions of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 58. Effective January 1, 1996.)



74867

Each member of the commission, except the ex officio members, shall have an alternate member to be elected in the same manner as the member. An alternate member shall, in the absence of the member of whom he or she is an alternate, serve in place of the member on the commission and have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or disqualification of a member, the alternate shall serve as a member on the commission until a successor is elected and has qualified.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74868

Any producer member and his or her alternate member shall be a person, or an employee representing a producer, who has a financial interest in producing, or causing to be produced, winegrapes for market. The qualifications of producer members and alternate members shall be maintained during the entire term of office. No more than one member and his or her alternate members shall be employed by or connected in a proprietary capacity with the same producer. However, producer membership in an agricultural nonprofit cooperative association or trade organization shall not be considered employment or being in a proprietary capacity.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74869

The public member and his or her alternate member shall have all the rights, privileges, and powers of any other member of the commission. The public member shall not have any financial interest in the wine or winegrape industry.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74870

The term of office of members and alternate members shall be for two years or until their successors have been elected and have qualified. However, of the first members of the commission, one-half of the producer members and their alternate members shall serve for one year, and one-half of the producer members and their alternate members shall serve for two years. The determination of the term of each member shall be made by lot. No member or alternate member shall serve more than four consecutive terms.

(Amended by Stats. 1992, Ch. 689, Sec. 6. Effective January 1, 1993.)



74871

No less than 10 producer members, including alternate members when acting in place of the members, shall constitute a quorum of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74871.1

Not less than one-half of the producer members of any local commission, including alternate members when acting in the place of the members, shall constitute a quorum of the local commission.

(Added by Stats. 1989, Ch. 854, Sec. 6.)



74872

The vote of a majority of the members, or alternate members when acting in the place of the members, present at the meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74873

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74874

The secretary or his or her representatives shall be notified and may attend meetings of the commission and any committee meetings of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 59. Effective January 1, 1996.)



74875

No member of the commission or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each member of the commission, except ex officio government members, and each member of a committee established by the commission who is a nonmember of the commission, may receive an amount not to exceed one hundred dollars ($100) per day, as established by the commission. This amount shall be paid for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission. Members shall also receive necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74876

All funds received from the assessments levied pursuant to this chapter or otherwise received by the commission shall be deposited in banks which the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74877

(a) The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission.

(b) No member, alternate member, or any employee or agent of the commission, is personally liable for the contracts of the commission or for errors in judgment, mistakes or other acts, either of commission or omission, except for their own individual acts of dishonesty or crime. Liability is several and not joint, and no member, alternate member, or any employee or agent of the commission is liable individually for the default, act, or omission of any other member, alternate member, or any employee or agent of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)






ARTICLE 4 - Powers and Duties of the Commission

74891

The powers and duties of the commission shall include, but are not limited to, all of those contained in this article.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74892

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, operating procedures, and orders for carrying out this chapter, including appeals from any bylaws, rules, regulations, operating procedures, or orders of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74893

The commission may administer and enforce this chapter and do and perform all actions and exercise all powers incidental to, in connection with, or deemed reasonably necessary for, proper or advisable effectuation of this chapter, including, but not limited to, entering into contracts for services with public and private agencies which are deemed necessary by the commission to carry out this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74894

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74895

The commission may employ a person to serve at the pleasure of the commission as president and other personnel, including legal counsel, necessary to carry out this chapter. If the person engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective action and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(Amended by Stats. 1995, Ch. 727, Sec. 60. Effective January 1, 1996.)



74896

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74897

The commission may appoint committees composed of both members and nonmembers of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74898

The commission may establish offices, incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary in the opinion of the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74899

The commission shall keep accurate books, records, and accounts of all of its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be made a part of an annual report to all producers, copies of which shall also be submitted to the Legislature and the department. In addition, the secretary may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 61. Effective January 1, 1996.)



74900

The commission may engage in market development and market research through plans and programs to enhance the sale of California winegrapes and winegrape products for the purpose of maintaining existing markets and creating new and larger domestic and foreign markets, and to educate and instruct the public with respect to the uses and value of California winegrapes and winegrape products. However, any plans and programs so developed and conducted shall not be directed towards a particular private brand or trade name, although private brands and trade names may be used in wine tastings and other similar programs authorized by the commission. In addition, the plans and programs shall make no use of false or unwarranted claims on behalf of California winegrapes or winegrape products, nor disparage the quality, value, sale, or use of any commodity. The commission shall not engage in collective bargaining issues, supply control, grades and quality standards, or price setting activities.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74900.1

Persons subject to any local commission established after January 1, 1993, may designate the manner in which assessments that he or she pays to the local commission may be used, including for market development, market research, or production research, or a combination thereof. Persons may so designate during a period specified by the local commission following its establishment, and following any referendums conducted pursuant to Article 8 (commencing with Section 74991).

(Added by Stats. 1992, Ch. 689, Sec. 7. Effective January 1, 1993.)



74901

The commission may accept contributions of, or match, private, local, state, or federal funds and employ or make contributions of funds to other persons or local, state or federal agencies for purposes of maintaining, promoting, and enhancing the winegrape industry.

(Amended by Stats. 2000, Ch. 587, Sec. 3. Effective January 1, 2001.)



74901.5

The commission may present facts to, and negotiate with, local, state, federal, and foreign agencies on matters that affect the winegrape industry.

(Added by Stats. 2000, Ch. 587, Sec. 4. Effective January 1, 2001.)



74902

The commission may undertake appropriate research relating to the production and processing of winegrapes, including the development of new winegrape products and uses for these products.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74903

The commission may publish and distribute bulletins or other communications relating to the California winegrape industry.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74904

The commission may establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74905

The commission may establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made pursuant to Section 74896.

(Amended by Stats. 1995, Ch. 727, Sec. 62. Effective January 1, 1996.)



74906

The commission shall submit to the secretary, for his or her concurrence, an annual statement of contemplated activities authorized pursuant to this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 63. Effective January 1, 1996.)



74907

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74908

The secretary may require that any contract to which the commission is a party be submitted to the secretary for concurrence prior to the commission entering into the contract. If the secretary requires the submission of a contract and does not concur in that contract, the secretary shall hold a public hearing within 14 days of the initial decision not to concur. In the notice of the hearing, the secretary shall present a written explanation of his or her decision. The secretary shall make a final decision on whether or not to concur in the contract within 30 days of the hearing. The contract may not be executed from the time that the secretary makes the initial decision not to concur to the time of the final decision.

(Amended by Stats. 1995, Ch. 727, Sec. 64. Effective January 1, 1996.)






ARTICLE 5 - Implementation and Voting Procedures

74921

This chapter, except as necessary to conduct an implementation referendum, shall not become operative until the secretary finds, in a referendum conducted by him or her, or a person designated by the secretary, that a favorable vote has been given pursuant to this article.

(Amended by Stats. 1995, Ch. 727, Sec. 65. Effective January 1, 1996.)



74922

(a) Upon receipt of a petition that the secretary determines is acceptable, the secretary shall establish a list of producers who are eligible to vote to establish the commission. In establishing the list, the secretary may require producers, vintners, county agricultural commissioners, and others to submit the names and mailing addresses of all producers. The secretary also may require that the information provided include the quantity of winegrapes sold to vintners and the quantity of winegrapes processed by vintners or, in the alternative, may establish procedures for receiving the information at the time of the referendum. The request for this information shall be in writing. The information required by the secretary shall be filed within 30 days following receipt of the written notice.

(b) Any producer whose name does not appear on the secretary’s list may have his or her name included on the list by filing with the secretary a signed statement identifying himself or herself as a producer. Failure to be on the list does not exempt any producer from paying assessments under this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 66. Effective January 1, 1996.)



74922.1

(a) Upon petition of at least three producers from any one producer region of this state, the secretary shall establish a list of producers who are eligible to vote in a referendum to establish a local commission in that producer region. In establishing the list, the secretary may require the producers signing the petition and producers, vintners, county agricultural commissioners, and others to submit the names and mailing addresses of all producers in that producer region. The secretary also may require that the information provided include the quantity of winegrapes sold to vintners and the quantity of winegrapes processed by vintners from that producer region and the names and addresses of the vintners, or, in the alternative, may establish procedures for receiving the information at the time of the referendum. The request for this information shall be in writing. The information required by the secretary shall be filed within 30 days following receipt of the written notice.

(b) Any producer whose name does not appear on the secretary’s list may have his or her name included on the appropriate list by filing with the secretary a signed statement identifying himself or herself as a producer of a given producer region. Failure to be on the appropriate list does not exempt any producer from paying assessments under this chapter.

(c) Notwithstanding any other provision of this chapter, the petition may designate producers exempt from this chapter, but no producer shall be exempt who has produced and marketed more than 25 tons of winegrapes in the preceding marketing season.

(Amended by Stats. 1995, Ch. 727, Sec. 67. Effective January 1, 1996.)



74922.5

For the purpose of voting in the referendum required in Section 74921, only a person who would be required to pay the assessment as a producer pursuant to Section 74952.5 shall be considered a producer.

(Added by Stats. 1987, Ch. 8, Sec. 10. Effective March 27, 1987.)



74923

In determining whether this chapter is applicable to growers, the secretary shall find that at least 40 percent of the total number of growers from the list established by the secretary participated in the referendum, and that either one of the following has occurred:

(a) Sixty-five percent or more of the growers who voted in the referendum voted in favor of this chapter, and the growers so voting marketed a majority of the volume of winegrapes in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the producers who voted in the referendum.

(b) A majority of the growers who voted in the referendum voted in favor of this chapter, and the growers so voting marketed 65 percent or more of the volume of winegrapes in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the producers who voted in the referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 68. Effective January 1, 1996.)



74923.1

In determining whether this chapter is applicable to growers in a producer region, the secretary shall find that at least 40 percent of the total number of growers from the list established by the secretary for the producer region participated in the referendum, and that either one of the following has occurred:

(a) Sixty-five percent or more of the growers in the producer region who voted in the referendum voted in favor of the local commission, and the growers so voting marketed a majority of the volume of winegrapes in the producer region in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the producers who voted in the referendum.

(b) A majority of the growers in the producer region who voted in the referendum voted in favor of the local commission, and the growers so voting marketed 65 percent or more of the volume of winegrapes in the producer region in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the producers who voted in the referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 69. Effective January 1, 1996.)



74924

The secretary shall establish a period in which to conduct the referendum which shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Amended by Stats. 1995, Ch. 727, Sec. 70. Effective January 1, 1996.)



74925

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74926

If the secretary finds that a favorable vote has not been given to the establishment of the commission as provided in this chapter, the secretary shall so certify and declare that result. If the secretary finds that a favorable vote has been given as provided in this chapter, he or she shall so certify and give notice of the favorable vote to all producers and vintners whose names and addresses may be on file with the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 71. Effective January 1, 1996.)



74926.1

If the secretary finds that a favorable vote has not been given to the establishment of any local commission as provided in this chapter, the secretary shall so certify and declare that result. If the secretary finds that a favorable vote has been given, the secretary shall so certify and give notice of the favorable vote to all producers whose names and addresses may be on file with the secretary. If this chapter is certified as establishing the commission, any local commission shall be abolished unless its producers vote by referendum pursuant to Section 74923.1 in favor of that local commission remaining in operation.

(Amended by Stats. 1995, Ch. 727, Sec. 72. Effective January 1, 1996.)



74927

The petition to establish the commission shall name the persons designated to serve as producer members and their alternate members in the event the commission is approved by referendum. Upon the certification of the establishment of the commission, the producer members and their alternates named in the petition shall become the initial members and alternate members of the commission.

(Repealed and added by Stats. 1989, Ch. 854, Sec. 13.)



74927.1

The petition to establish a local commission shall name the persons designated to serve as producer members and their alternate members, if any, in the event that local commission is approved by referendum. Upon certification of the establishment of a local commission, the producer members and their alternates named in the petition shall become the initial members and alternate members of the local commission.

(Added by Stats. 1989, Ch. 854, Sec. 14.)



74928

Subsequent to the action taken pursuant to Section 74927, persons to be elected to the commission upon expiration of existing terms shall be selected pursuant to the nomination and election procedures established by the commission with the concurrence of the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 73. Effective January 1, 1996.)



74928.1

Subsequent to the action taken pursuant to Section 74927.1, persons to be elected to a local commission shall be selected pursuant to the nomination and election procedures established by the local commission with the concurrence of the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 74. Effective January 1, 1996.)



74929

(a) Prior to the implementation referendum conducted by the secretary, the proponents of the commission shall deposit with the secretary the amount that the secretary deems necessary to defray the expenses in creating the commission, including, but not limited to, preparing the necessary producer and vintner lists and conducting the referendum.

(b) Any funds remaining after paying expenses shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) The commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out this article and for any legal expenses and costs incurred in establishing the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 75. Effective January 1, 1996.)






ARTICLE 6 - Assessments and Records

74951

(a) Prior to the beginning of each marketing season or as soon thereafter as possible, the commission shall establish an assessment rate for the marketing season.

(b) The assessment rate for producers shall not exceed 1 percent of the gross dollar value of winegrapes marketed by producers to vintners. If a producer sells winegrapes for a specified sum in a bona fide sale, the gross dollar amount of this sum is the gross dollar value of the winegrapes.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74951.1

(a) The petition for a referendum to establish a local commission shall set forth the assessment rate which shall become effective during the first marketing season in which the local commission is operative. Thereafter, prior to the beginning of each marketing season or as soon thereafter as possible, the local commission shall establish an assessment rate for the marketing season. Assessment rates set by local commissions which vote to continue in operation after the certification of the commission shall be independent of, and additional to, any assessment rate established by the commission.

(b) The assessment rate for producers shall not exceed 1 percent of the gross dollar value of winegrapes grown in the producer region and marketed by producers to vintners. If a producer sells winegrapes for a specified sum in a bona fide sale, the gross dollar amount of this sum is the gross dollar value of the winegrapes.

(Added by Stats. 1989, Ch. 854, Sec. 17.)



74952.5

(a) Unless exempted by this chapter, the commission shall levy the assessment on the producer if he or she does any of the following:

(1) Sells to a vintner or to a handler for processing.

(2) Contracts or otherwise arranges with a vintner for processing into wine, with the producer retaining ownership of the wine for sale other than in bottled form.

(3) Is a member of an agricultural nonprofit cooperative association for processing.

(4) Processes winegrapes that he or she has grown and that are included in the petition specified in Section 74922.1.

(b) If a producer delivers winegrapes to a vintner or handler for processing without selling them to the vintner or handler, the “weighted average producer returns per ton” by district as published in the most recent Final Grape Crush Report issued annually for the current marketing season by the department shall be used as the basis for determining the gross dollar value of the winegrapes for the purpose of determining the amount of the assessment.

(Amended by Stats. 1992, Ch. 689, Sec. 9. Effective January 1, 1993.)



74952.7

(a) Any producer who meets any of the requirements specified by subdivision (b) may apply to the secretary prior to the formation of the commission, or apply to the commission after its formation, for, and, if found eligible, shall, at the discretion of the commission, receive either an exemption from, or a refund of, the assessment.

(b) A producer shall be eligible to claim an exemption from, or refund of, the assessment for winegrapes grown by the producer, with regard to which the producer does any of the following:

(1) Processes winegrapes that are grown by the producer. However, the producer shall not be eligible for an exemption or refund of assessments on winegrapes that are grown and sold, but a producer who is also a vintner, and who commercially sells less than 25 tons of winegrapes in a marketing season, is not subject to assessment.

(2) Sells to a related vintner or a related handler.

(3) Contracts or otherwise arranges with a related vintner for processing into wine, with the producer retaining ownership of the wine for sale other than in bottled form.

(4) Is a producer who is also a vintner and who contracts or otherwise arranges with a nonrelated vintner for processing his or her winegrapes into wine and retains ownership of the wine for sale other than in bottled form.

(c) For the purpose of this section, an agricultural nonprofit cooperative association is not a “related vintner” or a “related handler.” A vintner or handler is a “related vintner” or “related handler” if any one of the following relationships exists:

(1) The producer has an ownership interest in the vintner or handler processing the winegrapes. For purposes of this paragraph, the term “ownership interest” does not include an interest that is limited to ownership of shares of stock in a vintner or handler that is a publicly traded stock corporation, unless the ownership interest includes a right to management or control in the corporation.

(2) The vintner or handler processing the winegrapes has an ownership interest in the producer.

(3) The producer, or any person controlling the producer, if the producer is not a natural person, is a member of the immediate family of the vintner or handler processing the winegrapes, or of any person controlling the vintner or handler, if the vintner or handler is not a natural person. For the purpose of this paragraph, “member of the immediate family” means parents, spouses, and children.

(d) In order to be eligible for the exemption or refund, the producer shall file a claim with the secretary prior to formation of the commission and with the commission after its formation on a form prescribed by the commission attesting to the facts establishing the producer’s right to the exemption or refund. The secretary or the commission shall then determine whether the claim should be granted.

(e) The commission shall serve written notice on the claimant of its decision within 30 days of receipt of the claim. All approved claims shall be subject to verification through an independent audit of the claimant and the related vintner’s or handler’s business records by the commission or its duly authorized agent or, in the case of a local commission, by the secretary or his or her duly authorized agent. The local commission shall not serve as the secretary’s duly authorized agent for purposes of auditing business records.

(f) Every producer receiving an exemption or refund shall, in addition to the requirements of Section 74954, maintain sales invoices, and all other business documents specified by the commission as necessary to verify the claim. The records shall be preserved for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent or, in the case of a local commission, by the secretary or his or her duly authorized agent. The local commission shall not serve as the secretary’s duly authorized agent for purposes of records inspection.

(g) No claim of exemption or refund shall be approved by the commission after two years from the date the assessment was due. Failure to file a claim of exemption or refund within that two-year period constitutes a waiver of all claims or demands for an exemption or refund against the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 76. Effective January 1, 1996.)



74953

This chapter shall not apply to winegrapes produced only for a producer’s home use. However, any producer claiming this exemption shall file an affidavit with the commission establishing the manner in which the winegrapes are used. The commission shall then determine whether the affidavit should be approved.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74954

Every producer subject to this chapter and every vintner who purchases winegrapes from or processes winegrapes for producers shall maintain normal commercial records of all winegrapes grown for market or processed. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be preserved for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent or, in the case of a local commission, by the secretary or his or her duly authorized agent. The local commission shall not serve as the secretary’s duly authorized agent for purposes of records inspection.

(Amended by Stats. 1995, Ch. 727, Sec. 77. Effective January 1, 1996.)



74954.5

Producers subject to this chapter shall provide to local commissions the names of the vintners who purchase winegrapes from or process winegrapes for the producers. Vintners shall provide to local commissions the names of the producers subject to this chapter from whom they purchase or for whom they process winegrapes and the amount of assessment remitted to the local commission for each producer.

(Amended by Stats. 1995, Ch. 727, Sec. 78. Effective January 1, 1996.)



74955

All proprietary information obtained by the commission or the secretary from producers or vintners, and all lists of producers in the possession of the commission or the secretary are confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter. Information on volume shipments, commodity value, and other related information that is required for reports to governmental agencies, financial reports made to the commission or aggregate sales and inventory information, and any other information which is requested from the commission, except individual producer or vintner information, may be disclosed by the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 79. Effective January 1, 1996.)



74956

Any assessment levied by the commission, pursuant to this chapter, is a personal debt of every person so assessed and is due and payable to the commission within 30 days after the date the vintner deducts the assessment from the amounts paid by the vintner to the producer. The vintner first acquiring the grapes being assessed shall deduct the assessments from amounts paid by the vintner to the producer and shall be a trustee of the funds until they are paid to the commission. The vintner responsible for deducting the assessment may deduct and retain an amount not in excess of that reasonably necessary to cover the actual cost of services provided by the vintner, as determined by the commission. Failure of a vintner to collect the assessment from a producer shall not exempt the vintner from liability nor relieve the producer of the obligation to pay the assessment.

(Amended by Stats. 1992, Ch. 689, Sec. 11.5. Effective January 1, 1993.)



74957

Any person who fails to file a return, or remit or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)






ARTICLE 7 - Actions and Penalties

74971

It is a misdemeanor for any person to do any of the following:

(a) Render or furnish a false report, statement, or record required by the commission.

(b) When engaged in the marketing, processing, or other activities related to winegrapes, to fail or refuse to furnish the commission or its duly authorized agents, information concerning the name and address of the persons to whom winegrapes were delivered or from whom winegrapes have been received.

(c) Secrete, destroy, or alter records required to be maintained under this chapter.

(d) Refuse to render a report, statement, or record required by the commission.

(Amended by Stats. 1992, Ch. 689, Sec. 12. Effective January 1, 1993.)



74972

The commission shall establish procedures for the purpose of according individuals aggrieved by its acts or determinations an informal hearing. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court. Pending disposition of any appeal and judicial review, the parties shall abide by the acts or determinations of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 80. Effective January 1, 1996.)



74973

(a) The commission may commence civil action and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and the obtaining of injunctive relief or specific performance regarding this chapter and the rules and regulations adopted pursuant to this chapter.

(b) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 1992, Ch. 689, Sec. 13. Effective January 1, 1993.)



74974

Suspension or termination of this chapter in accordance with Article 8 (commencing with Section 74991) shall not result in any of the following:

(a) Affecting, waiving, or termination of any right, duty, obligation, or liability which may have arisen or may thereafter arise in connection with this chapter.

(b) Releasing, condoning, or dismissal of any violation of this chapter.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)






ARTICLE 8 - Continuation or Suspension and Termination

74991

During the fifth year of operation of the commission, the commission shall cause a referendum to be conducted among producers to determine whether the commission shall be reapproved and continued to operate. A favorable vote shall be found if the secretary determines from the referendum that a majority of the eligible producers who voted in the referendum voted in favor of continuing the operations. If the secretary finds that a favorable vote has been given, he or she shall so certify that result. If the secretary finds that a favorable vote has not been given, the secretary shall so certify and declare the operations of the commission suspended upon expiration of the marketing season. No bond or security shall be required for any referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 81. Effective January 1, 1996.)



74992

Following an initial favorable referendum , a referendum shall be conducted by the commission every fifth year thereafter unless a referendum is conducted as a result of a petition pursuant to this article. In that case, the referendum shall be every fifth year following the industry petitioned referendum following procedures provided in this article.

(Amended by Stats. 1992, Ch. 689, Sec. 14. Effective January 1, 1993.)



74993

(a) Upon a finding by a two-thirds vote of the commission that this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing season.

(b) Alternatively, the secretary may be petitioned to suspend this chapter. The petition shall be signed by 20 percent of the producers by number who produced not less than 20 percent of the volume of winegrapes in the immediately preceding marketing season. The secretary shall hold a hearing on the petition after receiving it.

(c) The secretary shall, upon receipt of the recommendation to suspend this chapter from the commission, or may, after holding the hearing on the petition to suspend this chapter, hold a referendum among producers to determine if the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows by the weight of evidence that this chapter has not tended to effectuate its declared purposes.

(d) The secretary shall establish a referendum period, which shall not be less than 10 days or more than 60 days in duration. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the referendum period, the secretary shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers from the lists established by the secretary participate in the referendum, the secretary shall suspend this chapter if he or she finds either of the following has occurred:

(1) Sixty-five percent or more of the producers who voted in the referendum, voted in favor of suspension; and the producers so voting marketed a majority of the total quantity of winegrapes marketed in the preceding marketing season by all of the producers who participated in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of suspension; and the producers so voting marketed 65 percent or more of the total quantity of winegrapes marketed in the preceding marketing season by all of the producers who voted in the referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 82. Effective January 1, 1996.)



74994

(a) The secretary shall terminate the commission at the end of the current marketing season if the secretary finds that termination is requested in writing, within a 90-day period, by at least 51 percent of the eligible producers that are directly affected that market at least 51 percent of the volume of the product.

(b) The person or persons originating the request shall file a written notice with the secretary in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the secretary.

(c) The signatures to the petition requesting termination need not all be appended to one sheet of paper. Each person signing the petition shall add his or her signature and business address. If no business address is given, a designation of the place of business shall be given that will enable the location to be readily ascertained.

(d) The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this section.

(Amended by Stats. 1995, Ch. 727, Sec. 83. Effective January 1, 1996.)



74995

After the effective date of suspension of this chapter, the operations of the commission shall be concluded and any and all funds remaining held by the commission and not required to defray the expenses of concluding and terminating the commission shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to these persons, any funds shall be paid into an appropriate program conducted by the University of California or the California State University, another state agency, or a federal agency which deals with the purposes of this chapter. If no program exists, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)



74996

Upon suspension of this chapter, the commission shall mail a copy of the notice of suspension to all producers and vintners affected by the suspension whose names and addresses are on file.

(Added by Stats. 1986, Ch. 1287, Sec. 4.)









CHAPTER 13 - California Egg Commission

ARTICLE 1 - Declaration and General Provisions

75001

Eggs and egg products constitute one of the basic, natural foods of the diet. The maintenance and expansion of existing markets and the development of new and improved markets and uses are vital and necessary to prevent the further decline in per capita consumption of eggs and egg products; to protect the welfare of the egg producer; and to provide employment for the work force. The Legislature also recognizes that this maintenance and expansion of the market for eggs is vital to the economy of California.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75002

The protection and enhancement of the reputation of eggs and egg products in intrastate, interstate, and foreign markets, and the elimination of unreasonable and unnecessary economic waste of the agricultural wealth of this state is an essential aspect of the activities authorized in this chapter.

(Amended by Stats. 1987, Ch. 243, Sec. 1. Effective July 23, 1987.)



75003

It is hereby declared to be the policy of this state to aid in the handling of eggs and egg products, to develop more efficient and equitable methods in handling, and to maintain job security for workers in the egg industry.

(Amended by Stats. 1997, Ch. 121, Sec. 1. Effective January 1, 1998.)



75004

The production of eggs and egg products in this state and the marketing of eggs and egg products in this state, regardless of their point of origin is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Amended by Stats. 1987, Ch. 243, Sec. 2. Effective July 23, 1987.)



75005

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, education, economic research and marketing research.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75006

No action taken by the commission, or by any individual in accordance with this chapter or with the rules and regulations adopted under this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Amended by Stats. 1993, Ch. 454, Sec. 3. Effective January 1, 1994.)



75007

The benefits conferred by the activities authorized pursuant to this chapter extend to those segments of the egg industry doing business within this state. Insofar as out-of-state handlers benefit from the programs and activities authorized in accordance with this chapter, they may be obligated to bear their fair share of the burden and shall comply with this chapter.

(Amended by Stats. 1994, Ch. 1093, Sec. 1.5. Effective January 1, 1995.)






ARTICLE 2 - Definitions

75021

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75022

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 211. Effective January 1, 2007.)



75023

“Commission” means the California Egg Commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75024

“Commissioner” means any member of the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75025

“Director” means the Director of Food and Agriculture.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75026

“Districts” mean the following:

(a) District 1 (Southern California) consists of the Counties of San Diego, Imperial, Orange, Riverside, San Bernardino, Los Angeles, Ventura, Santa Barbara, Kern, and San Luis Obispo.

(b) District 2 (Northern California) consists of all counties not included in District 1.

The boundaries of any district may be changed by a two-thirds vote of the commission, which is concurred in by the director, to ensure proper representation by handlers. The boundaries need not coincide with county lines.

(Amended by Stats. 1983, Ch. 857, Sec. 9.)



75027

“Eggs” means eggs from domesticated chickens handled in California for human consumption in shell egg form, except those eggs used for hatchery purposes.

(Amended by Stats. 1997, Ch. 121, Sec. 2. Effective January 1, 1998.)



75027.5

(a) “Egg products” means eggs that are not sold or used for consumption in shell egg form and that have been processed into a nonshell form.

(b) For purposes of this section, “processed” means cut, diced, sliced, peeled, seasoned, salted, sugared, preserved, frozen, dried, liquified, strained, pasteurized, separated into yolks and whites (whether or not in natural proportions), or blended or mixed with not more than 25 percent nonegg substances or ingredients.

(c) Food products that contain less than 75 percent egg substances, or that historically have not been considered egg products, shall not be considered an “egg product” for purposes of this section.

(Amended by Stats. 1994, Ch. 1093, Sec. 2. Effective January 1, 1995.)



75028

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75029

“Handle” means to engage in the business of a handler.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75030

(a) “Handler” means the first person who sorts, grades, candles, or packages eggs, or who processes eggs into egg products, or who markets eggs or egg products in California that he or she has produced, purchased, or acquired from another person, or that he or she is marketing on behalf of another person, whether as owner, agent, employee, broker, or otherwise. When the handler is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments for which a corporate handler may be subject pursuant to this chapter shall include identical liability upon each individual director or officer of the corporation. “Handler” does not include a retailer, except a retailer who purchases or acquires eggs or egg products from any producer, handler, or broker that were not previously subject to assessment by the commission.

(b) For purposes of this chapter, any handler that owns, controls, or is affiliated with any other person engaged in the handling of eggs in any marketing year shall be considered to be the handler of all eggs handled by that person.

“Affiliate” or “affiliated with” means a person who directly or indirectly through one or more intermediaries, controls, is controlled by, or is under the common direction and control of another person.

“Control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of any person.

(c) All references to “handler” in this chapter, except for Article 3 (commencing with Section 75051), Article 5 (commencing with Section 75111), subdivision (a) of Section 75132, and Article 8 (commencing with Section 75171), but not including Sections 75175 and 75176, includes California handlers and out-of-state handlers, unless otherwise specified.

(Amended by Stats. 2001, Ch. 384, Sec. 1. Effective January 1, 2002.)



75030.5

“Out-of-state handler” means any person located in another state who handles eggs or egg products, as specified in Section 75030, in California.

(Amended by Stats. 1997, Ch. 121, Sec. 4. Effective January 1, 1998.)



75031

“Market” or “marketing” means to sell or otherwise cause to be distributed eggs or egg products into commercial channels of trade resulting in the sale of eggs or egg products in California.

(Amended by Stats. 1993, Ch. 454, Sec. 6. Effective January 1, 1994.)



75032

“Marketing research” means any research relating to the sale of eggs or egg products.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75033

“Marketing season” or “fiscal year” means the period beginning January 1 of each year and extending through December 31 of the same year. However, the 1984–85 marketing season shall commence within 30 days after the election of the first commission members as provided in Article 5 (commencing with Section 75111).

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75033.5

“Person” means an individual, sole proprietorship, partnership, corporation, cooperative, limited liability company, firm, or other business entity.

(Added by Stats. 2001, Ch. 384, Sec. 2. Effective January 1, 2002.)



75035

“Producer” means any person who is engaged in the business of producing, or causing to be produced, eggs or egg products for market.

(Amended by Stats. 1994, Ch. 1093, Sec. 5. Effective January 1, 1995.)



75036

“Secondary handler” means any person who purchases from a handler, eggs or egg products that were previously subject to assessment under this chapter.

(Amended by Stats. 1993, Ch. 454, Sec. 7. Effective January 1, 1994.)






ARTICLE 3 - The California Egg Commission

75051

There is in the state government the California Egg Commission. The commission shall be composed of eight handler members and one public member. Of the handler members, four shall be elected by and from handlers from District 1, three shall be elected by and from handlers from District 2, and one at-large handler shall be elected who pays assessments exclusively on eggs or egg products produced outside of California.

(Amended by Stats. 1997, Ch. 121, Sec. 6. Effective January 1, 1998.)



75052

The public member shall be appointed to the commission by the director from the nominees recommended by the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75053

The director, and other appropriate individuals and organizations, as determined by the commission, are ex officio members of the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75054

(a) The director may require the commission to correct or cease any existing activity or function which is determined by the director not to be in the public interest or which is in violation of this chapter.

(b) If the commission refuses or fails to cease the activities or functions or to make the corrections as required by the director, the director may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions required by the director has been accomplished by the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75055

(a) Actions of the commission in violation of a written notice have no legal force or effect. The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(b) Upon service of the written notice, the director shall notify the commission, in writing, of the specific acts which he or she determines are not in the public interest or are in violation of this chapter and his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and he or she may make recommendations that will make the activities or functions acceptable.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75056

The commission may bring an action for judicial relief from the director’s written notice, and the director may bring an action for judicial relief from noncompliance by the commission with the written notice, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75057

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his or her duties and responsibilities under this chapter. However, the court may, if it finds that the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to the action.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75058

(a) Three alternate handler members, one from each district and one who pays assessments exclusively on eggs or egg products produced outside of California, shall be elected in the same manner as the handler members.

(b) Under procedures established by the commission, any alternate handler member may serve in place of any absent handler member on the commission regardless of whether the alternate handler was chosen from the district the absent handler member represents and shall have all the rights, privileges, and powers of the handler member when serving on the commission.

(c) In the event of death, removal, resignation, or disqualification of a handler member, the alternate handler shall act as a handler member on the commission until a qualified successor is elected.

(Amended by Stats. 1997, Ch. 121, Sec. 7. Effective January 1, 1998.)



75059

(a) Any vacancy on the commission occurring for any reason, including the failure of any elected member or elected alternate member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled for the unexpired portion of the term by appointment by a majority vote of the commission.

(b) The person so appointed shall fulfill all the requirements set forth in this article for the member or the alternate member whose office he or she is to fill.

(c) The qualification of any person to fill a vacancy on the commission shall be certified by the commission, in writing, to the director. The director shall notify the commission if he or she determines that the person is not qualified.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75060

(a) Any handler member or his or her alternate shall be an individual, partner, or employee of a handler who has a financial interest in handling eggs or egg products for market. Not more than two handler members on the commission and not more than one handler member in any district shall be employed by or represent the same corporation, firm, partnership, association, or business organization.

(b) Handler members and alternates shall meet the requirements of this section during their entire term of office.

(Amended by Stats. 1994, Ch. 1093, Sec. 10. Effective January 1, 1995.)



75061

The public member or his or her alternate has all the powers, rights, responsibilities, and privileges of any other member on the commission.

The public member shall not have any financial interest in the egg industry during the entire term of office.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75062

(a) Except as provided in subdivision (b), the term of office of the elected commissioners is three years from the date of their election and until their successors are qualified and elected.

(b) With respect to the first elected members of the commission, two of the handlers from District 1 and two of the handlers from District 2 shall serve for three years, and two of the handlers from District 1 and one of the handlers from District 2 shall serve for two years, with the determination of the term of each member to be made by lot.

(c) With respect to the term commencing in 2001 only, the alternate handler member who pays assessments exclusively on eggs or egg products produced outside of California shall serve for two years. Thereafter, the term of this member shall be as otherwise provided by this chapter.

(d) An elected or appointed commissioner shall not serve more than three consecutive terms.

(Amended by Stats. 1997, Ch. 121, Sec. 8. Effective January 1, 1998.)



75063

The public member shall serve a term of three years and shall remain on the commission after the expiration of three years until his or her successor is qualified and appointed.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75064

(a) The commission shall be and is hereby declared and created as a corporate body.

(b) It may sue and be sued, may contract and be contracted with, and has all of the powers of a corporation. It may adopt a corporate seal.

(c) Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75065

A quorum of the commission is five voting commissioners. Except as otherwise provided in this chapter, the commission may act by a vote of a majority of the members present at a meeting at which there is a quorum.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75066

The director or his or her representatives shall be notified of, and may attend, each meeting of the commission and any committee meeting of the commission. However, the director or his or her representative or any other ex officio member is not entitled to attend an executive session of the commission called for the purpose of discussing potential or actual litigation involving either the department or the organization represented by the ex officio member, as the case may be.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75067

When a decision of the commission requires the concurrence of the director, he or she shall indicate his or her response, in writing, to the commission within 15 working days from notification of the decision.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75068

(a) No commissioner, including alternates, or a member of a committee established by the commission who is a nonmember of the commission, shall receive a salary.

(b) Each commissioner and alternate, except ex officio governmental members, and each member of a committee who is a nonmember of the commission, may receive a sum of not to exceed one hundred dollars ($100) per day, as established by the commission, for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees or on special assignment for the commission, as approved by the commission, together with the necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75069

(a) All funds received by any person from the assessments levied under the authority of this chapter, or otherwise received by the commission, shall be deposited in the banks or other appropriate financial institutions designated by the commission and shall be disbursed by order of the commission through the agent or agents that it designated for that purpose.

(b) The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in the amount of not less than fifty thousand dollars ($50,000).

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75070

(a) The state shall not be liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission.

(b) No member of the commission or alternate member, or any employee or agent thereof, is personally liable on the contracts of the commission or responsible individually in any way to any producer, any handler, or any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime.

(c) The commission shall accept full responsibility to defend any member of the commission or alternate member, or any employee or agent thereof, against any such claim, except for individual acts of dishonesty or crime.

(d) No commissioner or alternate member shall be held responsible individually for any act or omission of any other member of the commission. The liability of the commissioners are several and not joint, and no commissioner is liable for the default of any other commissioner.

(Amended by Stats. 1997, Ch. 121, Sec. 9. Effective January 1, 1998.)






ARTICLE 4 - Powers and Duties of the Commission

75081

The powers and duties of the commission, subject to Sections 75054 and 75055, shall include, but are not limited to, all of the powers and duties specified in this article.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75082

The commission shall adopt and, from time to time, alter, rescind, modify, and amend in a manner prescribed by the commission, all proper and necessary bylaws, rules and regulations, and orders for carrying out this chapter, including rules for appeals from any bylaw, rule and regulation, or order of the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75083

The commission shall administer and enforce this chapter and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, the proper or advisable effectuation of the purposes of this chapter.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75084

The commission shall appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers that it deems necessary.

The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75085

(a) The commission shall employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, that are necessary to carry out this chapter.

(b) In lieu of an individual as president, the commission may contract with any private entity or state agency to perform, under the control of the commission, the functions specified in subdivision (a).

(c) If the president, private entity, or state agency engages in any conduct which the director determines is not in the public interest or which is in violation of this chapter, the director shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the president, private entity, or state agency, as the case may be.

(Amended by Stats. 1984, Ch. 965, Sec. 5. Effective September 10, 1984.)



75086

The commission shall fix the compensation for all employees of the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75087

The commission may appoint committees which may be composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75088

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments for that year, that may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75089

(a) The commission shall keep accurate books, records, and accounts of all of its dealings, which books, records, and accounts are subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. The audit shall be made a part of an annual report to all handlers and producers, copies of which shall also be submitted to the Legislature and the department.

(b) In addition, the secretary may, as he or she determines it to be necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Amended by Stats. 1994, Ch. 1093, Sec. 11. Effective January 1, 1995.)



75090

The commission shall promote the sale of eggs and egg products by advertising and other promotional means, including cost-sharing advertising, to maintain and expand present markets and create new and larger intrastate, interstate, and foreign markets for eggs and egg products, and to educate and instruct the public with respect to the uses, healthful properties, and nutritional value of eggs and egg products.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75090.5

(a) The commission may petition the secretary to adopt and administer any activity authorized by the California Marketing Act of 1937, Chapter 1 (commencing with Section 58601) of Part 2 of Division 21, relating to the commodity covered by the commission. Adoption and administration of the activity by the commission shall be in accordance with the act.

(b) As determined by the secretary, the governing body of the commission may serve as the advisory board to the secretary with respect to any activity recommended and approved pursuant to this section.

(Amended by Stats. 2002, Ch. 664, Sec. 87. Effective January 1, 2003.)



75091

The commission shall educate and instruct the wholesale and retail trade with respect to proper methods of handling and marketing eggs and egg products, to make market surveys and analyses, and to present facts to, and negotiate with, private and public agencies on matters that affect the marketing of eggs and egg products.

(Amended by Stats. 1993, Ch. 454, Sec. 13. Effective January 1, 1994.)



75092

The commission may enter into contracts to render services in formulating and conducting plans, programs, and any other contracts and agreements that the commission decides are necessary to carry out the activities authorized under this chapter.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75092.5

The commission may accept contributions for the purpose of carrying out any activity consistent with this chapter.

(Added by Stats. 1984, Ch. 965, Sec. 7. Effective September 10, 1984.)



75093

(a) The commission may conduct, and contract with others to conduct, marketing research, including the study, analysis, dissemination, and accumulation of information obtained from the research or from other sources regarding the marketing and distribution of eggs and egg products. In connection with the research, the commission is authorized to accept contributions of, or to match, private, state, or federal funds that may be available for these purposes, and to employ or make contributions of funds to other persons or state or federal agencies conducting this research.

(b) The commission may conduct research programs for the purpose of developing and testing new products in selected markets. Funds may be expended to develop the proposal; however, the proposed program shall be submitted to the director for approval prior to the expenditure of funds to implement the program. The proposal submitted shall include a description of the new products, the test market to be utilized, and the duration of the program.

(Amended by Stats. 1984, Ch. 965, Sec. 8. Effective September 10, 1984.)



75094

The commission may publish and distribute, without charge, bulletins or other communications for dissemination of information relating to commission activities and other related matters to producers and handlers.

(Amended by Stats. 1994, Ch. 1093, Sec. 12. Effective January 1, 1995.)



75095

Pursuant to Section 75131, the commission shall establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75096

(a) The commission shall prepare an annual budget according to generally accepted accounting practices.

(b) Except for disbursements to pay the compensation of the employees of the commission, no disbursement of funds shall be made unless the director concurs in the budget.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75097

The commission shall submit to the director, for his or her concurrence, an annual statement of contemplated activities authorized under this chapter, including advertising, promotion, and marketing research.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75098

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for criminal violation of this chapter.

(Added by Stats. 1983, Ch. 531, Sec. 1.)






ARTICLE 5 - Implementation and Voting Procedures

75111

(a) Within 90 days after the effective date of this chapter, the director shall establish a list of handlers subject to the provisions of this chapter and who are otherwise eligible to vote on implementation of this chapter. In establishing this list, the director may require handlers, county agricultural commissioners, and others to submit the name and mailing address of, and the volume, if known, handled by each handler. The request for this information shall be in writing. The information required by the director shall be filed within 30 days following receipt of the written notice.

(b) Any handler, whose name does not appear upon the director’s list of handlers affected, may have his or her name included on the list by filing with the director a signed statement identifying himself or herself as a handler. Failure to be on this list does not exempt the handler from paying assessments under this chapter.

(c) Additionally, the director may use other sources of information necessary to secure that information to establish the list.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75112

This chapter, except as necessary to conduct an implementation referendum, does not become operative until the director finds in a referendum conducted by him or her, or a person designated by the director, that at least 40 percent of the total number of handlers from the list established by the director pursuant to Section 75111, participated, and that he or she finds either one of the following:

(a) Sixty-five percent or more of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled a majority of the volume of eggs and egg products in the preceding season by all of the handlers who voted in the referendum.

(b) A majority of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled 65 percent or more of the volume of eggs and egg products in the preceding season by all of the handlers who voted in the referendum.

(Amended by Stats. 1997, Ch. 121, Sec. 10. Effective January 1, 1998.)



75113

The director shall establish a period in which to conduct the referendum which shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures as may be necessary to conduct the referendum. If the initial period established is less than 60 days, the director may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75114

Nonreceipt of a ballot does not invalidate a referendum.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75115

If the director finds that a favorable vote has been given as provided in Section 75112, he or she shall certify and give notice of the favorable vote, and that this chapter is operative, to all handlers whose names and addresses are on the list of the director.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75116

If the director finds that a favorable vote has not been given as provided in Section 75112, he or she shall so certify and declare this chapter to be inoperative.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75117

(a) Upon certification of the commission, as provided in Section 75115, the director shall, by mail ballot or by calling a meeting of all handlers, conduct the nomination and election of handlers to the commission.

(b) Handlers shall be given written notice of the meeting at least 15 days prior to the meeting date. Any handler doing business in more than one district shall designate in a manner prescribed by the commission, prior to any election, the district in which he or she will vote.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75118

Subsequent to the first election of commissioners under this chapter, persons to be elected to the commission shall be selected pursuant to the nomination and election procedures established by the commission with the concurrence of the director.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75119

(a) Prior to the implementation referendum conducted by the director pursuant to Section 75112, the proponents of the commission shall deposit with the director the amount that the director deems necessary to defray the expenses in creating the commission, including, but not limited to, preparing the necessary lists of handlers and conducting the implementation referendum.

(b) Any funds left after paying those expenses shall be returned to the proponents of the commission who deposited the funds with the director.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75120

Upon creation of the commission, the commission is authorized to reimburse the proponents of the commission for any funds deposited with the director which were used in creating the commission, including, but not limited to, preparing the necessary lists of handlers and conducting the implementation referendum.

(Added by Stats. 1983, Ch. 531, Sec. 1.)






ARTICLE 6 - Assessments and Records

75131

(a) The assessment on eggs and egg products shall be established by the commission, with the approval of not less than five handler members, prior to the beginning of each marketing season and, except as provided in subdivision (c), shall not exceed one cent ($0.01) per dozen for shell eggs, or the equivalent thereof, as determined by the commission, for egg products.

(b) The commission may establish an assessment rate that is different for eggs than for egg products, so long as it does not exceed the maximum assessment authorized in subdivision (a).

(c) An assessment greater than the maximum specified in subdivision (a) may be charged but only if it is approved by a vote of the handlers as provided for in Section 75112.

(Amended by Stats. 2001, Ch. 384, Sec. 4. Effective January 1, 2002.)



75131.3

The assessment established pursuant to Section 75131 may be collected from out-of-state handlers in accordance with procedures established by the commission on eggs or egg products handled in this state.

(Amended by Stats. 1997, Ch. 121, Sec. 11. Effective January 1, 1998.)



75131.5

Prior to the beginning of each marketing season and during the 1984 marketing season, the commission, with the concurrence of the director, may exempt the sale of specified eggs and egg products from an assessment if the commission determines that the activities supported by the assessment are inapplicable to the eggs and egg products.

(Added by Stats. 1984, Ch. 965, Sec. 10. Effective September 10, 1984.)



75132

(a) This chapter does not apply to any person who handles not more than 26,000 cases of eggs per year, or the equivalent thereof, and to secondary handlers. Unless the commission determines otherwise, direct sales to customers on the premises of the handler in less than one case lots shall not be included in computing the number of cases handled per year and shall not be subject to assessment by the commission. However, the handler shall file an affidavit with the commission stating the basis for exemption from this chapter. The commission shall then determine whether the exemption should be approved.

(b) This chapter does not apply to any out-of-state handler who handles not more than 26,000 cases of eggs per year, or the equivalent thereof. However, upon the implementation of Section 75131.3, the commission may require the out-of-state handlers to file an affidavit with the commission stating the basis for exemption from this chapter. The commission shall then determine whether the exemption should be approved.

(Amended by Stats. 1994, Ch. 1093, Sec. 14. Effective January 1, 1995.)



75133

Every handler, and any person required to be registered pursuant to Section 75135.5, shall keep a complete and accurate record of all eggs and egg products handled by him or her. These records shall be in the form and contain the information prescribed by the commission. The records shall be retained for a period of five years and shall be submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 1997, Ch. 121, Sec. 12. Effective January 1, 1998.)



75134

(a) All proprietary information obtained by the commission or the secretary from handlers is confidential and shall not be disclosed except when required by court order in a judicial proceeding involving this chapter.

(b) Information on volume shipments, product value, and any other related information that is required for reports to governmental agencies; financial reports to the commission or aggregate sales and inventory information; and any other information that the commission requires that gives only totals, but excludes individual handler information, may be disclosed by the commission.

(Amended by Stats. 1994, Ch. 1093, Sec. 16. Effective January 1, 1995.)



75135

Assessments shall be levied upon the handler for all eggs and egg products handled by him or her that were not previously assessed by the commission. The handler of eggs and egg products being assessed shall be a trustee of the assessment funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(Amended by Stats. 1994, Ch. 1093, Sec. 17. Effective January 1, 1995.)



75135.5

Persons handling eggs or egg products in California which originated out of state, including persons shipping eggs or egg products into California, shall register with the commission in the manner prescribed by the commission, before handling eggs or egg products in this state.

(Amended by Stats. 1997, Ch. 121, Sec. 13. Effective January 1, 1998.)



75136

Every handler is personally liable for the payment of the assessments. Any handler who fails to file records as prescribed by the commission or pay any assessment within the time required by the commission, shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, 2 percent interest per month on the unpaid balance.

(Amended by Stats. 1994, Ch. 1093, Sec. 18. Effective January 1, 1995.)



75137

(a) For any period during which the federal Egg Marketing Order (7 C.F. R. 994) and any resulting regulations are in effect and for which a federal assessment was paid in accordance with the order, the assessment collected by the commission pursuant to this chapter shall not exceed one-half cent ($0.005) per dozen shell eggs or the equivalent thereof.

(b) If the federal order is terminated, this section shall have no future force and effect.

(Added by Stats. 1987, Ch. 243, Sec. 11. Effective July 23, 1987.)






ARTICLE 7 - Actions and Penalties

75151

It is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, by a fine not exceeding five hundred dollars ($500), or by both the fine and imprisonment, for any person to do any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission.

(b) When engaged in the handling of eggs or egg products or in the wholesale or retail trade of the handling of eggs or egg products, fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom eggs or egg products have been received and the quantity so received.

(c) Secrete, destroy, or alter records required to be kept under this chapter.

(Amended by Stats. 1997, Ch. 121, Sec. 14. Effective January 1, 1998.)



75152

(a) The commission shall establish procedures for the purpose of addressing any claims made against the commission or any of its individual members and alternates, and for the purpose of according individuals, including members and alternates, aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for that purpose.

(b) Appeals from decisions of the commission may be made to the director. The determination of the director is subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75153

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for the obtaining of injunctive relief or specific performance, with respect to this chapter and the rules and regulations adopted under this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief. A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified by Section 485.010 is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Section 526 or 527 is not required.

Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until there is full compliance with and satisfaction of the judgment.

(b) Except in a proceeding to determine whether the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, upon a favorable judgment for the commission, the commission is entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs.

(c) Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 1992, Ch. 868, Sec. 7. Effective January 1, 1993.)



75154

Any action for any penalty or other remedy which is prescribed under this chapter shall be commenced within two years from the date of the alleged violation.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75155

It is not necessary for the commission to allege or prove that an adequate remedy at law does not exist in any action brought under this chapter.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75156

This chapter shall be liberally construed. If any section, clause, or part of this chapter is for any reason held to be unconstitutional or invalid as applied to any person or as applied under certain circumstances, that decision shall not affect the remaining portions of this chapter or the application of this chapter to any other persons or under any other circumstance.

(Added by Stats. 1983, Ch. 531, Sec. 1.)






ARTICLE 8 - Continuation or Suspension and Termination

75171

(a) Between January 1, 1989, and December 31, 1989, the commission shall conduct a referendum among handlers. A favorable vote under this chapter shall be found if the director determines from the referendum that a majority of the eligible handlers voting in the referendum voted in favor of continuing the operations of this chapter.

(b) If the director finds that a favorable vote has been given, he or she shall so certify and this chapter shall remain operative. If the director finds that a favorable vote has not been given, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the marketing season ending December 31, 1989. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 75175.

(c) No bond or security is required for the referendum.

(Amended by Stats. 1984, Ch. 965, Sec. 12. Effective September 10, 1984.)



75172

(a) Following a favorable referendum conducted prior to December 31, 1989, a referendum shall be conducted by the commission every fifth year thereafter between January 1st and December 31st, following procedures provided in this article, unless a referendum is conducted as the result of a petition filed pursuant to Section 75173. In that case, the referendum shall be every fifth year following the industry-petitioned referendum.

(b) A favorable vote under this section shall be found if the secretary determines from the referendum that a majority of the handlers eligible to vote in the referendum voted in favor of continuing the operations of this chapter, or that the handlers so voting handled a majority or more of the volume of eggs or egg products handled in the preceding season by all of the handlers who voted in the referendum.

(c) If the secretary finds that a favorable vote has been given, he or she shall so certify and this chapter shall remain operative. If the secretary finds that a favorable vote has not been given, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the then current marketing season. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 75175.

(d) No bond or security is required for a referendum conducted pursuant to this section.

(Amended by Stats. 1997, Ch. 121, Sec. 15. Effective January 1, 1998.)



75173

(a) Upon a finding by a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, the suspension shall not become effective until the expiration of the current marketing season.

(b) The secretary shall, upon receipt of this recommendation, or may, after a public hearing to review a petition filed with him or her requesting the suspension, signed by 20 percent of the total number of handlers by number who handled not less than 20 percent of the volume of eggs and egg products handled in the immediately preceding marketing season, conduct a referendum among the handlers to determine if the operation of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows by a preponderance of the evidence that the operation of this chapter has not tended to effectuate its declared purpose.

(c) The secretary shall establish a referendum period, which shall not be less than 10 or more than 60 days in duration. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period.

(d) If at least 40 percent of the total number of handlers from the list established by the secretary participated in the referendum, the secretary shall suspend the operation of this chapter, if he or she finds either one of the following:

(1) Sixty-five percent or more of the total number of handlers who voted in the referendum voted in favor of suspension, and the handlers so voting handled a majority or more of the volume of eggs and egg products handled in the preceding marketing season by all of the handlers who voted in the referendum.

(2) A majority of the total number of handlers who voted in the referendum voted in favor of suspension, and the handlers so voting handled 65 percent or more of the volume of eggs and egg products handled in the preceding season by all of the handlers who voted in the referendum.

(Amended by Stats. 1997, Ch. 121, Sec. 16. Effective January 1, 1998.)



75174

Prior to any referendum resulting from a petition filed in accordance with Section 75173, the petitioners shall deposit with the director an amount that the director deems necessary to defray the expenses of preparing the necessary lists and information and conducting the referendum. Any funds not used shall be returned to the petitioners who deposited the funds with the director.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75175

(a) After the effective date of suspension of the operation of this chapter and of the commission, the operations of the commission shall be concluded and any and all remaining funds held by the commission, collected by assessment and not required to defray the expenses of concluding and terminating the operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season.

(b) However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of a pro rata refund to these persons, any such funds remaining and any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state authorized eggs or egg products program. If no such program exists, the funds shall be paid into a federally authorized eggs or egg products program. If no such program exists, the funds shall be paid into the State Treasury as unclaimed trust money.

(Added by Stats. 1983, Ch. 531, Sec. 1.)



75176

Upon suspension of the operation of this chapter and of the commission, the commission shall mail a copy of the notice of suspension to all handlers affected by the suspension whose names and addresses are on file.

(Amended by Stats. 1994, Ch. 1093, Sec. 21. Effective January 1, 1995.)









CHAPTER 13.5 - California Apple Commission

ARTICLE 1 - Declarations and General Provisions

75501

The production and marketing of apples constitute an important industry of this state which provides substantial and necessary revenues for the state and employment for its residents.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75502

The maintenance of the apple industry of California is necessary to assure the public of a continuous supply of this vital food product and the maintenance of needed levels of income for those persons engaged in the industry.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75503

The production and marketing of apples produced in this state are hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75504

No action taken by the commission or by any individual in accordance with this chapter or with the regulations adopted under this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or any statutory or common law against monopolies or combinations in restraint of trade.

(Amended by Stats. 1994, Ch. 69, Sec. 1. Effective May 9, 1994.)



75505

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75506

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of a particular agricultural industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who are elected or appointed to the commission, the particular agricultural industry concerned is tantamount to and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Amended by Stats. 1994, Ch. 69, Sec. 2. Effective May 9, 1994.)



75507

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, marketing research, and production research of apples, and any other activity authorized in this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)






ARTICLE 2 - Definitions

75511

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75511.5

“Apple” means any variety of apple that is grown in this state and marketed for fresh consumption.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75512

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75513

“Commission” means the California Apple Commission.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75514

(a) “Districts” consist of the following:

(1) District 1 consists of the Counties of Imperial, Kern, San Bernardino, San Diego, San Luis Obispo, Santa Barbara, Los Angeles, Orange, Riverside, and Ventura.

(2) District 2 consists of the Counties of Alpine, Fresno, Inyo, Kings, Madera, Mariposa, Merced, Mono, Monterey, San Benito, Tulare, and Tuolumne.

(3) District 3 consists of the Counties of Alameda, Amador, Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado, Glenn, Humboldt, Lake, Lassen, Marin, Mendocino, Modoc, Napa, Nevada, Placer, Plumas, Sacramento, San Francisco, San Joaquin, San Mateo, Santa Clara, Santa Cruz, Shasta, Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tehama, Trinity, Yolo, and Yuba.

(b) The boundaries of any district may be changed by a two-thirds vote of the members of the commission, which is concurred in by the secretary, when necessary to maintain similar total production among the districts and to ensure proper representation. These boundaries need not coincide with county lines.

(Added by Stats. 1994, Ch. 69, Sec. 4. Effective May 9, 1994.)



75515

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75516

“Handler” means any person engaged in packing apples for fresh consumption or engaged in marketing apples for fresh consumption that the person has produced or that the person is marketing on behalf of a producer either directly or through an agent, employee, broker, or otherwise, and who, upon request by the commission, provides proof that he or she is engaged in handler activities.

(Amended by Stats. 1994, Ch. 69, Sec. 5. Effective May 9, 1994.)



75518

“Market” or “marketing” means to sell apples.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75519

“Marketing research” means any research relating to the sale of apples.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75520

“Marketing year” means the period beginning July 1 of each year and extending through June 30 of the following year.

(Repealed and added by Stats. 1994, Ch. 69, Sec. 8. Effective May 9, 1994.)



75520.5

“Member” means a person who serves on the commission’s board of directors.

(Added by Stats. 1994, Ch. 69, Sec. 9. Effective May 9, 1994.)



75521

“Pack,” “packing,” or “packed” means the regular compact arrangement of all or part of the fruit in any container or subcontainer.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75522

“Person” means any individual, firm, corporation, association, or other entity doing business in California.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75523

“Producer” means any person who is engaged in the business of producing, or causing to be produced, apples for market, and who, upon request of the commission, provides proof of commodity sale.

(Amended by Stats. 1994, Ch. 69, Sec. 10. Effective May 9, 1994.)



75524

“Production research” means any research related to pest control and to the production, harvest, and postharvest handling of apples, other than marketing research.

(Amended by Stats. 1994, Ch. 69, Sec. 11. Effective May 9, 1994.)



75525

“Sale” means the point at which the producer transfers title of apples in exchange for financial compensation or other valuable consideration. A sale may occur even though the purchased apples are not placed in normal marketing channels.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75526

“Secretary” means the Secretary of Food and Agriculture.

(Added by renumbering Section 75514 by Stats. 1994, Ch. 69, Sec. 3. Effective May 9, 1994.)






ARTICLE 3 - The California Apple Commission

75531

(a) There is in the state government the California Apple Commission.

(b) Except as provided in subdivision (e), the commission shall consist of 12 producer and handler members as specified in this article, and one public member.

(c) Except as provided in subdivision (e), eligible persons from within the respective districts shall elect three producers and one handler from District 1, three producers and one handler from District 2, and three producers and one handler from District 3.

(d) The public member shall be appointed to the commission by the secretary from nominees recommended by other members of the commission.

(e) The commission may modify the number of producers who serve on the commission to no less than six members and no more than 15 members, and may modify the number of producers elected from each district. There shall be three handlers on the commission, one from each district.

(f) The secretary and other persons, as determined by the commission, shall be ex officio members of the commission.

(Repealed and added by Stats. 1994, Ch. 69, Sec. 14. Effective May 9, 1994.)



75532

(a) The secretary may require the commission to correct or cease any activity or function of the commission that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease the specified activities or functions or to make corrections required by the secretary, the secretary, upon written notice, may suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of the activities or functions, as required by the secretary, has been accomplished by the commission.

(c) Any action of the commission in violation of the written notice is without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) At the same time the written notice is provided to the commission, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, the secretary’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and the secretary’s recommendations with respect to any action that will make the activities or functions acceptable.

(Amended by Stats. 1994, Ch. 69, Sec. 15. Effective May 9, 1994.)



75533

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other appropriate relief.

(Amended by Stats. 1994, Ch. 69, Sec. 16. Effective May 9, 1994.)



75534

If the secretary is required to concur in a decision of the commission, the secretary shall concur, refuse to concur, or request additional information from the commission within 15 working days from the date the secretary receives the notification of the decision.

(Amended by Stats. 1994, Ch. 69, Sec. 17. Effective May 9, 1994.)



75535

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, may relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Amended by Stats. 1994, Ch. 69, Sec. 18. Effective May 9, 1994.)



75536

(a) Three alternative members, one from each district, shall be selected pursuant to procedures adopted by the commission.

(b) Under procedures established by the commission, any alternate member may serve in place of any absent member on the commission in the alternate’s district and shall have all of the rights, privileges, and powers of the member when serving on the commission.

(c) In the event of the death, removal, resignation, or disqualification of a member, the alternate member shall act as a member of the commission until a qualified successor is elected.

(Repealed and added by Stats. 1994, Ch. 69, Sec. 20. Effective May 9, 1994.)



75537

Any vacancy on the commission occurring by the failure of any person elected to or serving on the commission as a member or alternate member to continue in his or her position due to a change in his or her status, thereby making the person ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled for the unexpired portion of the term by a majority vote of all of the remaining members of the commission. The appointee shall meet all of the qualifications set forth in this article as required for the member or alternate whose office he or she is to occupy.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75538

(a) Any producer member shall be a producer or an employee representing a producer who has a financial interest in producing, or causing to be produced, apples for market. Qualifications of producer members shall be maintained during their entire term of office.

(b) Any handler member, or employee representing that person, shall have a financial interest in marketing or packing apples for market. Qualifications of handler members shall be maintained during their entire term of office.

(c) The public member and alternate on the commission, if appointed, shall have all of the powers, rights, and privileges of any other member or alternate member, respectively, on the commission. The public member and alternate, if appointed, shall not have any financial interest in the apple industry.

(d) Not more than one member and one alternate member shall be persons employed by, or connected in a proprietary capacity with, the same corporation, firm, partnership, association, or business organization. Any alternate serving on the commission who is employed by, or connected in a proprietary capacity with, a person serving as a member on the commission from the same company, firm, partnership, or business organization shall serve as an alternate to the member.

(Amended by Stats. 1994, Ch. 69, Sec. 21. Effective May 9, 1994.)



75539

The term of office of each member, except ex officio members, is four years, commencing with the beginning of the marketing year following his or her election and until a qualified successor is elected or appointed, unless the term is earlier terminated pursuant to subdivision (e) of Section 75531 in accordance with procedures established by the commission.

(Amended by Stats. 1998, Ch. 399, Sec. 3. Effective January 1, 1999.)



75541

The commission is hereby declared and created a corporate body. It may sue and be sued, enter into contracts, adopt a seal, and has all of the powers of a corporation. Copies of its proceedings, records, and acts, when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75542

A quorum of the commission is a majority of the voting members. Except as otherwise provided in this chapter, the vote of a majority of the members present at a meeting at which there is a quorum constitutes the act of the commission.

(Amended by Stats. 1994, Ch. 69, Sec. 23. Effective May 9, 1994.)



75543

The secretary or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission. However, the secretary may not attend an executive session of the commission called for the purpose of discussing potential or actual litigation against the secretary.

(Amended by Stats. 1994, Ch. 69, Sec. 24. Effective May 9, 1994.)



75544

No member or alternate member of the commission, or member of a committee established by the commission who is a nonmember of the commission, shall receive any compensation. Each member of the commission or each alternate member serving in place of a member, except ex officio members, and each member of a committee established by the commission who is a nonmember of the commission, may receive necessary traveling expenses and meal allowances as approved by the commission.

(Amended by Stats. 1994, Ch. 69, Sec. 25. Effective May 9, 1994.)



75545

All funds received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks which the commission may designate and shall be disbursed by order of the commission through an agent or agents designated by the commission for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75546

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member, alternate member, employee, or agent of the commission is personally liable for the contracts of the commission nor is any such person responsible individually in any way to any producer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as a principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member, alternate member, employee, or agent of the commission, is responsible individually for any act or omission of any other member, alternate member, employee, or agent of the commission. Liability is several and not joint, and no member, alternate member, employee, or agent of the commission is liable for the default of any other member, alternate member, employee, or agent of the commission.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)






ARTICLE 4 - Powers and Duties of the Commission

75581

The powers and duties of the commission shall include, but are not limited to, all of those specified in this article.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75582

The commission may adopt, amend, and repeal regulations and operating procedures necessary to carry out this chapter, including regulations governing appeals from actions taken by the commission pursuant to any of its regulations or operating procedures.

(Amended by Stats. 1994, Ch. 69, Sec. 29. Effective May 9, 1994.)



75583

The commission may administer and enforce this chapter and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, the proper or advisable implementation of this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75584

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75585

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out this chapter. The commission may retain a management firm or the staff from any board, commission, or agency of the state or federal government to perform the functions prescribed by this section under the control of the commission. If any person employed by the commission engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(Amended by Stats. 1994, Ch. 69, Sec. 30. Effective May 9, 1994.)



75586

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75587

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75588

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, borrow funds in advance of receipt of assessments, and repay producers for costs incurred during the initial formation of the commission, as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75589

The commission shall keep accurate books, records, and accounts of all its dealings that shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all producers and a copy of the summary shall also be submitted to the secretary. In addition, the secretary, as he or she determines necessary, may conduct, or cause to be conducted, a fiscal and compliance audit of the commission.

(Amended by Stats. 1994, Ch. 69, Sec. 31. Effective May 9, 1994.)



75590

The commission may present facts to, and negotitate with, state, federal, and foreign agencies on matters which affect this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75591

The commission may make, in its name, contracts to receive or render services in formulating and conducting plans and programs and any other contracts or agreements that the commission deems necesary for carrying out this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75592

The commission may conduct, and contract with others to conduct, production research, including the study, analysis, accumulation, and dissemination of information obtained from that research or otherwise, regarding this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75593

The commission may accept contributions of private, state, or federal funds, and make contributions of funds to other persons or state or federal agencies, for purposes of this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75594

The commission may promote the sale of apples by advertising and other promotional means, including cost sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for apples, and to educate and instruct the public with respect to the uses, healthful properties, and nutritional value of apples.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75595

The commission may collect information, and publish and distribute without charge, bulletins and other communications for dissemination of information.

(Amended by Stats. 1994, Ch. 69, Sec. 32. Effective May 9, 1994.)



75595.5

The commission may establish an annual assessment rate to defray the operating costs of the commission.

(Added by Stats. 1994, Ch. 69, Sec. 33. Effective May 9, 1994.)



75596

The commission shall adopt an annual budget according to accepted practices. The secretary shall concur in the adoption of the budget prior to the encumbrance of funds, except for encumbrances necessary to pay the compensation of employees of the commission.

(Amended by Stats. 1994, Ch. 69, Sec. 34. Effective May 9, 1994.)



75597

The commission shall annually prepare and submit to the secretary, for his or her concurrence, a statement of contemplated activities authorized pursuant to this chapter.

(Amended by Stats. 1994, Ch. 69, Sec. 35. Effective May 9, 1994.)



75598

The commission and the secretary shall keep confidential and shall not disclose, except when required by court order in a judicial proceeding, all lists of persons subject to this chapter in their possession.

(Amended by Stats. 1994, Ch. 69, Sec. 36. Effective May 9, 1994.)



75599

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75601

(a) The commission may recommend to the secretary the adoption of maturity standards authorized pursuant to the California Marketing Act of 1937 (Chapter 1 (commencing with Section 58601) of Part 2 of Division 21) that are in accordance with the procedures specified in that act, unless otherwise specified in this article.

(b) Any standards that are adopted shall be implemented by the secretary at the beginning of the marketing year next succeeding the date in which they were approved by the secretary.

(c) Any standards recommended by the commission and approved by the secretary shall not be operative until approved by the vote specified in Section 75612.

(d) The commission shall serve as the advisory body to the secretary on all matters pertaining to this section.

(Amended by Stats. 1994, Ch. 69, Sec. 38. Effective May 9, 1994.)



75602

(a) In order to prevent unfair trade practices, which are detrimental to California’s apple industry, including, but not limited to, deception and misinformation, the commission may collect and disseminate to any and all interested persons, handler F.O.B. market price information based on sales that have occurred.

(b) The identity of each handler reporting information and the information reported pursuant to this section shall be kept confidential and not made public by the commission under any circumstances. Information that gives industry totals, averages, and other similar data may be disclosed by the commission.

(c) The procedure for the collection and dissemination of the information pursuant to this section shall be approved by the secretary.

(Added by Stats. 1998, Ch. 399, Sec. 5. Effective January 1, 1999.)






ARTICLE 5 - Implementation and Voting Procedures

75611

(a) Within 90 days of the effective date of the amendments made to this section during the 1994 portion of the 1993–94 Regular Session of the Legislature, the secretary shall establish a list of producers eligible to vote. In establishing the list, the secretary may require that producers, handlers, and agricultural commissioners submit the names and mailing addresses of all known producers who are subject to this chapter. The secretary also may require that the information provided include the quantity of apples produced by each producer or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in this article. The request for the information shall be in writing, and the requested information shall be filed within 30 days following receipt of the request.

(b) Any person whose name does not appear upon the appropriate list may have his or her name placed on the list by filing with the secretary a signed statement identifying himself or herself as a person eligible to vote. The absence of a person’s name from the list shall not exempt the person from paying assessments and shall not invalidate any industry votes conducted pursuant to this article.

(c) Proponents and opponents of the commission may contact producers on the lists in a form and manner prescribed by the commission as long as all expenses associated with the contacts are paid in advance.

(Amended by Stats. 1994, Ch. 69, Sec. 40. Effective May 9, 1994.)



75612

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds, in a referendum vote conducted by the secretary, that at least 40 percent of the total number of producers from the list established by the secretary pursuant to this article have participated and that either one of the following has occurred:

(a) Sixty-five percent of the eligible producers who voted in the referendum voted in favor of this chapter, and the eligible producers so voting produced and marketed a majority of the total quantity of apples in the current marketing year by all of the eligible producers who voted in the referendum.

(b) A majority of the eligible producers who voted in the referendum voted in favor of this chapter, and the eligible producers so voting produced and marketed 65 percent or more of the total quantity of apples in the current marketing year by all of the eligible producers who voted in the referendum.

(Amended by Stats. 1994, Ch. 69, Sec. 41. Effective May 9, 1994.)



75613

The secretary shall establish a period to conduct the referendum that shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures that may be necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period to not more than 60 days.

(Amended by Stats. 1994, Ch. 69, Sec. 42. Effective May 9, 1994.)



75614

The failure of an eligible producer to receive a ballot shall not invalidate a referendum.

(Amended by Stats. 1994, Ch. 69, Sec. 43. Effective May 9, 1994.)



75615

If the secretary finds that a favorable vote has been given as provided in this article, the secretary shall certify and give notice of the favorable vote to all persons whose names and addresses are on file with the secretary.

(Amended by Stats. 1994, Ch. 69, Sec. 44. Effective May 9, 1994.)



75616

If the secretary finds that a favorable vote has not been given as provided in this article, the secretary shall certify and declare this chapter inoperative. The secretary may conduct another implementation referendum vote one or more years after the previous vote has been taken.

(Amended by Stats. 1994, Ch. 69, Sec. 45. Effective May 9, 1994.)



75617

Upon certification of the commission, the secretary shall appoint the producer and handler members of the initial commission’s board of directors from a list of eligible persons submitted to the secretary, or shall contact all eligible producers and handlers in each district by mail, or shall call meetings in each district for the purpose of nominating and electing persons to the commission. To be eligible for election, nominees, who may be producers or handlers, shall present to the secretary a nomination petition with the signatures of at least five eligible persons from the district from which the nominee is seeking election. Eligible persons may be nominated and elected from any district in which they produce or handle apples. Only eligible producers may vote for nominees, and each eligible producer may cast one vote in each district in which he or she produces apples. The volume of apples marketed by eligible producers who vote shall not be considered when tabulating the votes to elect members and alternate members to the commission.

(Repealed and added by Stats. 1994, Ch. 69, Sec. 47. Effective May 9, 1994.)



75618

Subsequent to the first election of members of the commission pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures that are adopted by the commission with the concurrence of the secretary.

(Amended by Stats. 1994, Ch. 69, Sec. 48. Effective May 9, 1994.)



75619

(a) Prior to the secretary holding the referendum pursuant to this article, the proponents of the commission shall deposit with the secretary the amount that the secretary determines necessary to defray the expenses of preparing the necessary lists and information and conducting the referendum.

(b) Any funds not used in carrying out this article shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) Upon the establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out this article and for any legal expenses and other costs incurred in establishing the commission.

(Amended by Stats. 1994, Ch. 69, Sec. 49. Effective May 9, 1994.)






ARTICLE 6 - Assessments and Records

75630

(a) The commission shall establish the assessment for the marketing year by July 1 of each year or as soon thereafter as is possible.

(b) The assessment shall be one-fourth cent ($0.0025) per pound of apples marketed for fresh consumption during the 1994–95 marketing year. Thereafter, the assessment shall not exceed three-fourth cent ($0.0075) per pound of apples marketed for fresh consumption, except as provided in subdivision (d).

(c) Assessments provided for in this section shall be levied on the producer. The handler shall deduct the assessment from amounts paid by him or her to the producer, and is a trustee of the funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(d) An assessment greater than the amount provided for in subdivision (b) may not be charged unless a greater fee is approved by a majority of the commission and by eligible producers pursuant to procedures specified in Section 75612.

(Added by Stats. 1994, Ch. 69, Sec. 51. Effective May 9, 1994.)



75631

This chapter shall not apply to producers who produce no more than 40,000 pounds of apples per year and to production on a noncommercial basis for the producer’s home use, or where the trees are used only for ornamental purposes. Producers from whom assessments are collected may apply for the refund of the payments following the close of any marketing season in which the payments have been made, and the commission shall refund the payments if the producer can demonstrate, to the satisfaction of the commission, that he or she is not subject to this chapter.

(Amended by Stats. 1994, Ch. 69, Sec. 53. Effective May 9, 1994.)



75632

Every handler shall keep a complete and accurate record of all apples handled. The records shall be in simple form and contain information as the commission shall prescribe including, but not limited to, market price information and the names and addresses of the producers whose apples were packed or marketed. The records shall be retained by the handler for two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 1998, Ch. 399, Sec. 6. Effective January 1, 1999.)



75633

(a) All proprietary information obtained by the commission or the secretary from producers or handlers is confidential and shall not be disclosed except when required by court order in a judicial proceeding.

(b) Information on volume shipments, product value, and any other related information that is required for reports to governmental agencies, financial reports to the commission, or aggregate sales and inventory information, and any other information that the commission requires that gives only totals, but excludes producer or handler information, may be disclosed by the commission.

(Amended by Stats. 1994, Ch. 69, Sec. 54. Effective May 9, 1994.)



75634

Any assessment which is imposed on the producer as provided for in this chapter is a personal debt of that producer.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75635

Every handler is personally liable for the payment of the assessments to the commission. The failure of a handler to collect the assessment shall not exempt the handler from liability and shall not relieve any producer subject to this chapter from the obligation to pay the assessment.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75636

Any producer or handler who fails to file a return or pay the assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, pay 1.5 percent interest per month on the unpaid balance. In addition to any other penalty imposed, the commission may require any person who fails to pay any assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount, and for a period of time, specified by the commission, as assurance that all payments to the commission will be made when due.

(Amended by Stats. 1994, Ch. 69, Sec. 55. Effective May 9, 1994.)



75637

If the producer or handler is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for violating this chapter, including, but not limited to, failing to pay the assessments or to collect the assessments, shall also include identical liability upon each director or officer of the corporation.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)






ARTICLE 7 - Actions and Penalties

75641

It is a misdemeanor for any person to do any of the following:

(a) Refuse to render a report, statement, or record required by the commission.

(b) Furnish a false report, statement, or record required by the commission.

(c) Fail or refuse to furnish the commission or its duly authorized agents, information concerning the names and addresses of persons from whom apples have been received and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75642

The commission shall adopt procedures to grant individuals aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary is subject to judicial review upon petition filed with the appropriate superior court.

(Amended by Stats. 1994, Ch. 69, Sec. 57. Effective May 9, 1994.)



75643

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for obtaining injunctive relief or specific performance regarding this chapter and the regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of that code is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business involving apples until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it is entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)



75643.1

Any action by the commission to recover any penalty or obtain any other remedy that is prescribed under this chapter shall be commenced within two years from the date of the alleged violation. Any action against the commission by any person shall be commenced by the commission within two years from the date of the act of which the person complains.

(Added by Stats. 1994, Ch. 69, Sec. 58. Effective May 9, 1994.)



75643.2

It is not necessary for the commission to allege or prove that an adequate remedy at law does not exist in any action brought under this chapter.

(Added by Stats. 1994, Ch. 69, Sec. 59. Effective May 9, 1994.)



75644

The suspension or termination of this chapter shall not affect or waive any right, duty, obligation, or liability which has arisen or which may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1990, Ch. 1076, Sec. 2.)






ARTICLE 8 - Continuation or Suspension and Termination

75651

Every five years after the implementation of this chapter, or every fifth year after an industry-petitioned referendum pursuant to Section 75654, the secretary shall hold a hearing to determine whether the operation of this chapter should be continued. If the secretary finds after the hearing that a substantial question exists among eligible producers regarding whether the operation of this chapter should be continued, the secretary shall submit the chapter to a reapproval referendum. If a reapproval referendum is required, the operation of this chapter shall be continued in effect if the secretary finds that a majority of the eligible producers voting in the referendum voted in favor of continuing this chapter. No bond or security shall be required for the referendum.

(Amended by Stats. 1998, Ch. 399, Sec. 7. Effective January 1, 1999.)



75652

If the secretary finds after conducting a hearing that no substantial question exists regarding whether the operation of this chapter should be continued or that a favorable vote has been given in a referendum, the secretary shall so certify and this chapter shall remain operative. If the secretary finds that a favorable vote has not been given, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the then current marketing year. Thereupon, the operations of the commission shall be concluded and the funds distributed in the manner provided in Section 75655.

(Amended by Stats. 1998, Ch. 399, Sec. 8. Effective January 1, 1999.)



75653

(a) Upon a finding by a two-thirds vote of the membership of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing year.

(b) The secretary shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with the secretary requesting a suspension signed by not less than 20 percent of the eligible producers by number who produced not less than 20 percent of the total volume of apples in the immediately preceding marketing year, hold a referendum to determine if the operations of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows, by a preponderance of evidence, in a manner prescribed by the secretary, that the operation of this chapter has not tended to effectuate its declared purposes.

(c) The secretary shall establish a referendum period, which shall not be less than 10 days or more than 60 days in duration. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. The secretary shall suspend the operation of this chapter if the secretary finds that at least 40 percent of the total number of persons from the list established by the secretary have participated in the referendum and that either one of the following has occurred:

(1) Sixty-five percent or more of the eligible producers who voted in the referendum voted in favor of suspension, and the eligible producers so voting produced and marketed a majority of the total quantity of apples in the preceding marketing year by all of the eligible producers who voted in the referendum.

(2) A majority of the eligible producers who voted in the referendum voted in favor of suspension, and the eligible producers so voting produced and marketed 65 percent or more of the total quantity of apples in the preceding marketing year by all of the eligible producers who voted in the referendum.

(Added by Stats. 1994, Ch. 69, Sec. 60. Effective May 9, 1994.)



75654

(a) The secretary shall terminate the commission at the end of the then current marketing year if the secretary finds that the termination of the commission is requested in writing, within a 90-day period, by at least 51 percent of the eligible producers that produce and market at least 51 percent of the total volume of apples.

(b) The person or persons originating the request shall file a written notice with the secretary in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the secretary.

(c) The signatures on the petition requesting the termination need not all be appended to one sheet of paper. Each person signing the petition shall specify his or her place of business in a manner that will enable the location to be readily ascertained.

(d) The petition shall bear a copy of the notice of intention to terminate the commission. Signatures shall be secured within the time limit specified in this section.

(Added by Stats. 1994, Ch. 69, Sec. 60. Effective May 9, 1994.)



75655

After the effective date of the suspension, the operation of the commission shall be concluded and any and all funds remaining, held by the commission, and not required to defray the expenses of concluding and terminating the operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing year. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to these persons, any funds remaining, after the payment of all expenses of winding up and terminating operations, shall be withdrawn from the approved depository and paid into an appropriate program conducted by the University of California or the California State University, or another state agency that deals with the purposes of this chapter. If no program exists, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Added by Stats. 1994, Ch. 69, Sec. 60. Effective May 9, 1994.)



75656

Upon suspension of this chapter, the commission shall mail a copy of the notice of suspension to all producers and handlers whose names and addresses are on file with the commission.

(Added by Stats. 1994, Ch. 69, Sec. 60. Effective May 9, 1994.)









CHAPTER 14 - California Cherry Commission

ARTICLE 1 - Declaration and General Provisions

76001

The inability of cherry producers to maintain or expand present markets for California cherries may result in unnecessary economic waste.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76002

These conditions vitally concern the health, peace, safety, and general welfare of the people of this state. It is, therefore, in the public interest to protect and enhance the reputation of California cherries in intrastate, interstate, and foreign markets.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76003

The promotional, educational, economic, and marketing research, and any similar activities authorized by this chapter will serve to expand existing markets, create new markets for California cherries, and prevent economic waste.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76004

It is hereby declared to be the policy of this state to aid in preventing economic waste in the marketing of cherries, to develop more efficient and equitable methods in marketing, and to provide production research, and to carry out the purposes and policies of this chapter.

(Amended by Stats. 1985, Ch. 1004, Sec. 31. Effective September 26, 1985.)



76005

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, marketing research, and production research.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76006

No action taken by the commission, nor by any individual in accordance with this chapter or with the rules and regulations adopted under the chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Fair Trade Act (Chapter 3 (commencing with Section 16900) of that Part 2), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)






ARTICLE 2 - Definitions

76021

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76022

“Cherry” means any variety of cherry produced in the state, including any cherries produced in this state and delivered to a processor for processing into any cherry product.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76023

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to the provisions of this chapter.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76024

“Commission” means the California Cherry Commission.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76025

“Commissioner” means any member of the commission.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76026

“Grower-handler” means any person who engages in the operation of selling, marketing, or distributing cherries which he or she has produced. When the grower-handler is a corporation, all the directors and officers of the corporation in their capacity as individuals are included, and any liability for failure to collect or make payment of assessments to which a corporate grower-handler may be subject pursuant to this chapter includes the same liability for each individual director or officer of the corporation.

(Amended by Stats. 1985, Ch. 1004, Sec. 32. Effective September 26, 1985.)



76027

“Shipper” means any person who engages in the operation of selling, marketing, handling, or distributing cherries which he or she has purchased or acquired from a producer, or which he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise. When the shipper is a corporation, all the directors and officers of the corporation in their capacity as individuals are included, and any liability for failure to collect or make payment of assessments to which a corporate shipper may be subject pursuant to this chapter includes the same liability for each individual director or officer of the corporation.

“Shipper” does not include a retailer, except a retailer who purchases or acquires from, or handles on behalf of any producer, cherries which were not previously subject to regulation by the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 33. Effective September 26, 1985.)



76028

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76029

“Processor” means every person and every plant within this state to whom or to which cherries are delivered for the purpose of drying, dehydrating, canning, pressing, brining, crushing, extracting, cooking, quick freezing, or for use in producing or manufacturing a product or manufactured article. When the processor is a corporation, all the directors and officers of the corporation in their capacity as individuals are included, and any liability for failure to collect or make payment of assessments to which a corporate processor may be subject pursuant to this chapter includes the same liability for each individual director or officer of the corporation.

(Amended by Stats. 1985, Ch. 1004, Sec. 34. Effective September 26, 1985.)



76030

“Marketing research” means any research relating to the marketing of cherries.

(Amended by Stats. 1985, Ch. 1004, Sec. 35. Effective September 26, 1985.)



76031

“Marketing season” or “fiscal year” means the period beginning on April 1 of any year and extending through March 31 of the next year.

(Amended by Stats. 1985, Ch. 1004, Sec. 36. Effective September 26, 1985.)



76032

“Process” means to engage in the business of a processor.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76033

“Producer” or “grower” means any person who is engaged within this state in the business of producing or causing to be produced on land totaling more than one acre, either for fresh market or for processing, cherries of any variety, and who upon request, provides proof of commodity sale. For purposes of voting, “producer” or “grower” does not include a person who purchases a cherry crop on the tree, and the right to vote remains with the person selling the cherry crop on the tree to the purchaser.

(Amended by Stats. 1985, Ch. 1004, Sec. 37. Effective September 26, 1985.)



76034

“Production research” means any research related to the production, harvest, and postharvest handling of cherries, other than marketing research.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)






ARTICLE 3 - The California Cherry Commission

76051

(a) There is in state government the California Cherry Commission. The commission is composed of eight cherry producers or grower-handlers who are not shippers, two cherry shippers, and one public member. Producers and grower-handlers within the respective districts shall elect two producers or grower-handlers from District 1, one producer or grower-handler from District 2, three producers or grower-handlers from District 3, one producer or grower-handler from District 4, and one producer or grower-handler from District 5.

(b) Cherry shippers shall elect two shipper members.

(c)  The public member shall be appointed to the commission by the director from nominees recommended by the commission.

(d) The director and other appropriate individuals as determined by the commission shall be ex officio members of the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 38. Effective September 26, 1985.)



76052

(a) The districts consist of the following:

(1) District 1 is all that area in San Joaquin County east of Jack Tone Road or any extension of that road.

(2) District 2 is all that area in San Joaquin County north of Live Oak Road and west of Jack Tone Road or any extension of that road.

(3) District 3 is all that area in San Joaquin County not included in Districts 1 and 2, and all of Stanislaus County.

(4) District 4 is all of San Benito and Santa Clara Counties.

(5) District 5 is all other counties.

(b) The boundaries of any district may be changed by a two-thirds vote of the commission, which is concurred in by the director, to insure proper representation by producers. The boundaries need not coincide with county lines.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76053

When the director is required to concur in a decision of the commission, he or she shall indicate his or her response to the commission within 15 working days after receiving the decision. The response may be a request that additional information be provided.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76054

(a) The director may require the commission to correct or cease any existing activity or function which is determined by the director not to be in the public interest or which is in violation of this chapter.

(b) If the commission refuses or fails to cease the activities or functions or to make any corrections required by the director, the director may, upon written notice, suspend all or a portion of the activities or functions of the commission until the commission complies with the director.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(d) Upon service of the written notice, the director shall notify the commission in writing of the specific acts which he or she determines are not in the public interest or are in violation of this chapter, and the reasons for requiring a cessation or correction of specific existing or proposed activities or functions. The director may make recommendations that will make the activities or functions acceptable.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76055

The commission or the director may bring an action for judicial relief from the director’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Amended by Stats. 1985, Ch. 1004, Sec. 39. Effective September 26, 1985.)



76056

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his or her duties and responsibilities under this chapter. However, the court may, if it finds that the director acted arbitrarily or capriciously in restricting activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to the action.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76057

Each member of the commission, except the ex officio members, shall have an alternate member to be elected in the same manner as the member. An alternative member shall, in the absence of the member for whom he or she is an alternate, serve in place of the member on the commission, and shall have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or the disqualification of a member, the alternate shall act as a member of the commission until a successor is elected and has qualified.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76058

Any vacancy on the commission occurring by the failure of any person elected to the commission as a member or alternate member to continue in his or her position due to a change in status making that member ineligible to serve, or due to death, removal or resignation, shall be filled, for the unexpired portion of the term, by a majority vote of the commission. However, the person chosen shall fulfill all the qualifications set forth in this article as required for the member whose office he or she is to fill. Qualifications of any person to fill a vacancy on the commission shall be certified in writing to the director. The director shall notify the commission if he or she determines that the person is not qualified.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76059

(a) Any producer member, grower-handler member, or the member’s alternate on the commission shall be an individual or an employee representing a producer who has a financial interest in producing, or causing to be produced, cherries for market or processing. The qualifications of a producer member, grower-handler member, and an alternate producer or grower-handler member shall be maintained during the entire term of office.

(b) Any shipper member or his or her alternate shall be an individual or an employee representing a shipper who has a financial interest in handling cherries for market or processing. The qualifications of a shipper member and an alternate shipper member shall be maintained during the entire term of office.

(c) Not more than one producer member, grower-handler member, or shipper member shall be a person employed by, or connected in a proprietary capacity with, the same corporation, firm, partnership, association, or business organization.

(Amended by Stats. 1985, Ch. 1004, Sec. 40. Effective September 26, 1985.)



76060

The public member or his or her alternate on the commission, shall have all the powers, rights, and privileges of any other member on the commission. The public member shall not have any financial interest in the cherry industry.

(Amended by Stats. 1985, Ch. 1004, Sec. 41. Effective September 26, 1985.)



76061

The term of office of all members of the commission, except any ex officio member, shall be two years from the date of their election and until their successors are qualified. However, of the first members of the commission, one-half of the producers or grower-handlers and shippers shall serve for one year, and one-half of the producers or grower-handlers and shippers shall serve for two years, with the determination of term of each such member to be made by lot at the time of election. Terms of office of each commissioner shall be limited to four consecutive terms, except that any member selected for a one-year term may serve not more than five consecutive terms.

(Amended by Stats. 1985, Ch. 1004, Sec. 42. Effective September 26, 1985.)



76062

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be admissable in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76063

A quorum of the commission shall be any six voting commissioners. Except for Sections 76052 and 76182, the vote of the majority of members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76064

The director or his or her representative shall be notified and may attend meetings of the commission, including committee meetings.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76065

No member of the commission or member of a committee established by the commission shall receive a salary. Each member of the commission, except ex officio government members, and each member of a committee established by the commission who is a nonmember of the commission may receive a sum of not to exceed one hundred dollars ($100) per day, as established by the commission, for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission, together with the necessary traveling expenses and meal allowances, as approved by the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 43. Effective September 26, 1985.)



76066

All money received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission, shall be deposited in any bank that the commission may designate and shall be disbursed by order of the commission through any agent or agents that it may designate for that purpose. Any such agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business as such in the state in favor of the commission, in the amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76067

(a) The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission.

(b) No member of the commission or alternate member, or any employee or agent therefor, shall be personally liable on the contracts of the commission; be responsible individually in any way to any producer, processor, shipper, or grower-handler, or any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime; or be held responsible individually for any act or omission of any member of the commission. Liability shall be several and not joint, and no member of the commission shall be liable for the default of any other member of the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 44. Effective September 26, 1985.)






ARTICLE 4 - Powers and Duties of the Commission

76081

The powers and duties of the commission include, but are not limited to, all of the powers and duties enumerated in this article.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76082

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, operating procedures, and orders for carrying out the provisions of this chapter, including rules for appeals from any bylaw, rule, regulation, operating procedure, or order of the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 45. Effective September 26, 1985.)



76083

The commission may administer and enforce this chapter, and do and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, proper or advisable effectuation of the purposes of this chapter. The commission may, in this connection, enter into contracts for services with public and private agencies as the commission determines is necessary to carry out this chapter.

(Amended by Stats. 1985, Ch. 1004, Sec. 46. Effective September 26, 1985.)



76084

The commission may appoint its own officers, including a chairman, one or more vice chairmen, and any other officers that it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76085

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, that are necessary to carry out the provisions of this chapter. The commission may retain a management firm or the staff from any board, commission, or committee of the state to perform the functions prescribed by this section under the control of the commission. If the person engages in any conduct which the director determines is not in the public interest or which is in violation of this chapter, the director shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission.

(b) In the event that the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the person.

(Amended by Stats. 1985, Ch. 1004, Sec. 47. Effective September 26, 1985.)



76086

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76087

The commission may appoint committees composed of both members and nonmembers of the commission, such as a processor or shipper advisory committee, to advise the commission in carrying out the provisions of this chapter.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76088

The commission may establish offices, incur expenses, enter into contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments that may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Amended by Stats. 1985, Ch. 1004, Sec. 48. Effective September 26, 1985.)



76089

(a) The commission shall keep accurate books, records, and accounts of all its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the director.

(b)  A summary of the audit shall be made a part of an annual report to all producers of cherries, copies of which shall also be submitted to the Legislature and the department. In addition, the director may, as determined necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 49. Effective September 26, 1985.)



76090

The commission may promote the sale of cherries by advertising and other promotional means, including cost-sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for cherries, and also may educate and instruct the public with respect to the uses, healthful properties, and nutritional value of cherries.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76091

The commission may educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling cherries; make market surveys and analyses; present facts to, and negotiate with, state, federal, and foreign agencies on matters which affect the provisions of this chapter.

(Amended by Stats. 1985, Ch. 1004, Sec. 50. Effective September 26, 1985.)



76092

The commission may make, in the name of the commission, contracts to render service in formulating and conducting plans and programs, and any other contracts or agreements that the commission may deem necessary for carrying out the purposes of this chapter.

(Amended by Stats. 1985, Ch. 1004, Sec. 51. Effective September 26, 1985.)



76093

The commission may conduct and contract with others to conduct scientific research, including the study, analysis, dissemination, and accumulation of information obtained from research or elsewhere, regarding this chapter. In connection with the research, the commission may accept contributions of, or match, private, state, or federal funds that may be available for its purposes, and employ or make contributions of funds to other persons or state or federal agencies conducting the research.

(Amended by Stats. 1985, Ch. 1004, Sec. 52. Effective September 26, 1985.)



76094

The commission may publish and distribute, without charge, a bulletin or other communication for dissemination of information to producers, shippers, grower-handlers, and processors.

(Amended by Stats. 1985, Ch. 1004, Sec. 53. Effective September 26, 1985.)



76095

The commission may establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76096

The commission may establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the director prior to disbursement of funds, except for disbursements made pursuant to Section 76086.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76097

The commission shall submit to the director, for his or her concurrence, an annual statement of contemplated activities authorized under this chapter.

(Amended by Stats. 1985, Ch. 1004, Sec. 54. Effective September 26, 1985.)



76098

The commission may manage, if requested by an advisory board, a board of directors, or any other authorized agent, any governmental program establishing grades and standards for the cherry industry.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76099

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)






ARTICLE 5 - Implementation and Voting Procedures

76111

(a) Within 90 days after a request by the proponents of the commission, or as soon thereafter as possible, the director shall establish a list of producers eligible to vote on implementation of this chapter. In establishing the list, the director may require that processors, shippers, county agricultural commissioners, cherry producers and others, submit the names and mailing addresses of all producers. The director may also require that the information provided include the quantity of cherries marketed by producers and their district members or, in the alternative, may establish procedures for receiving the information at the time of the vote specified in Section 76112. The request for the information shall be in writing. The information shall be filed within 30 days following receipt of the written notice.

(b) Any producer whose name does not appear upon the director’s list may have his or her name established on the list by filing with the director a signed statement, identifying himself or herself as a producer. Failure to be on the list does not exempt the producer from paying assessments.

(Amended by Stats. 1985, Ch. 1004, Sec. 55. Effective September 26, 1985.)



76112

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the director finds, in a referendum conducted by the director, that at least 40 percent of the total number of producers from the list established by the director pursuant to this article participated and that either of the following occurred.

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of the provisions of this chapter, and the producers so voting marketed a majority of the total quantity of cherries in the preceding season by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of the provisions of this chapter, and the producers so voting marketed 65 percent or more of the total quantity of cherries in the preceding season by all of the producers who voted in the referendum.

(Amended by Stats. 1985, Ch. 1004, Sec. 56. Effective September 26, 1985.)



76113

(a) The director shall establish a period in which to conduct the referendum which shall not be less than 10 days nor more than 60 days in duration, and may prescribe additional procedures as may be necessary to conduct the referendum.

(b) If the initial period established is less than 60 days, the director may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76114

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76115

If the director finds that a favorable vote has been given as provided in this article, he or she shall certify and declare this chapter operative and give notice of the favorable vote to all producers whose names and addresses are on file with the director.

(Amended by Stats. 1985, Ch. 1004, Sec. 57. Effective September 26, 1985.)



76116

If the director finds that a favorable vote has not been given as provided in this article, he or she shall so certify and declare that this chapter is not operative. The director may conduct another implementation referendum vote one year or more after the previous vote has been taken.

(Amended by Stats. 1985, Ch. 1004, Sec. 58. Effective September 26, 1985.)



76117

Upon certification of the commission, the director shall contact, by mail, every producer and grower-handler in each district and every shipper or shall call meetings of producers and grower-handlers in each district for the purpose of nominating and electing persons for appointment to the commission . All producers, grower-handlers, and shippers on the director’s list shall be given written notice of any meeting at least 15 days prior to the meeting date.

(Amended by Stats. 1985, Ch. 1004, Sec. 59. Effective September 26, 1985.)



76118

To be eligible for election to the commission, producer, grower-handler, and shipper nominees must present to the director a nomination petition with signatures of at least six eligible producers, grower-handlers, or shippers from the district from which the nominee is seeking election.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76119

Subsequent to the first election of members of the commission pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to the nomination and election procedures established by the commission with the concurrence of the director.

(Amended by Stats. 1985, Ch. 1004, Sec. 60. Effective September 26, 1985.)



76120

(a) Prior to the referendum vote conducted by the director pursuant to this article, the proponents of the commission shall deposit with the director any amounts that the director may deem necessary to defray the expenses of preparing the necessary lists and information and conducting the vote. Any funds not used in carrying out the provisions of this article shall be returned to the proponents of the commission who deposited the funds with the director.

(b) Upon establishment of the commission, the commission is authorized to reimburse the proponents of the commission for any funds deposited with the director which were used in carrying out the provisions of this article, and for any legal expenses and costs incurred in establishing the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 61. Effective September 26, 1985.)






ARTICLE 6 - Assessments and Records

76141

(a) The commission shall, not later than April 20 of each year, establish the assessment for the following marketing season, which shall not exceed fifteen cents ($0.15) per 18-pound container or its equivalent in volume in fresh shipping cherries, or three-tenths of one cent ($0.003) per pound for processing cherries.

(b) A fee greater than that specified in subdivision (a) may be charged only if approved by producers pursuant to Section 76112.

(Amended by Stats. 1985, Ch. 1004, Sec. 62. Effective September 26, 1985.)



76142

This chapter does not apply to cherries produced for the producer’s home use, to cherries used only for ornamental purposes, or to cherries grown on land totaling one acre or less by a person who is not a producer for purposes of this chapter. However, a person subject to this section shall file an affidavit with the commission establishing that his or her cherries are exempt from this chapter.

(Amended by Stats. 1985, Ch. 1004, Sec. 63. Effective September 26, 1985.)



76143

(a) Every processor, shipper, and grower-handler shall keep a complete and accurate record of all cherries processed, shipped, or grower handled by him or her, with the name of the producer whose cherries were processed, shipped, or handled. The records shall be in simple form and contain any information that the commission prescribes.

(b) The records shall be kept by the processor, shipper, or grower-handler for a period of two years and offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76144

All proprietary information obtained by the commission or the director from producers, processors, shippers, or grower-handlers is confidential and shall not be disclosed except when required in a judicial proceeding. Information on volume shipments, crop value, and any other related information which is required for reports to governmental agencies, financial reports to the commission, or aggregate sales and inventory information, and any other such information which the processors, shippers, or grower-handlers request from the commisson to receive in total, excluding the individual processor, shipper, or grower-handler information, may be disclosed to the commission.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76145

Assessments shall be upon the producer. The first shipper, grower-handler, or processor of cherries being assessed shall deduct the assessment from amounts paid by him or her to the producer, and shall be a trustee of the funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(Amended by Stats. 1985, Ch. 1004, Sec. 64. Effective September 26, 1985.)



76146

Every processor, shipper, and grower-handler is personally liable for the payment of the collected assessments, and failure of the processor, shipper or grower-handler to collect the assessment from any producer shall not exempt any processor, shipper, or grower-handler from liability for these funds.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76147

Any assessment which is levied as provided for in this chapter, is a personal debt of every producer so assessed. Failure of a processor, shipper, or grower-handler to collect the assessment does not relieve the producer of the obligation to pay the assessment.

(Amended by Stats. 1985, Ch. 1004, Sec. 65. Effective September 26, 1985.)



76148

Any producer, processor, shipper, or grower-handler who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of such assessment determined to be due and, in addition, one and one-half percent interest per month on the unpaid balance.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)






ARTICLE 7 - Actions and Penalties

76161

It is unlawful to do any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission.

(b) When engaged in the shipping, processing or handling of cherries, or in the wholesale or retail trade of cherries, to fail or refuse to furnish the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom cherries have been received and the quantity received.

(c) Secrete, destroy, or alter records required to be kept under this chapter.

(Amended by Stats. 1985, Ch. 1004, Sec. 66. Effective September 26, 1985.)



76162

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the director. The determination of the director shall be subject to judicial review upon petition of the superior court.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)



76163

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for the obtaining of injunctive relief or specific performance, respecting this chapter and the rules and regulations adopted under this chapter.

(b) A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief. A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing required by Section 485.010 is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Sections 526 or 527 is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until there is full compliance with and satisfaction of the judgment.

(d) Upon a favorable verdict for the commission, the commission may receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 1985, Ch. 1004, Sec. 67. Effective September 26, 1985.)






ARTICLE 8 - Continuation or Suspension and Termination

76181

Except as otherwise specified in this article, the commission shall cause a referendum to be conducted among producers pursuant to Article 5 (commencing with Section 76111) every five years following implementation of this chapter to determine whether the operation of this chapter is reapproved and shall be continued in effect. The vote shall be declared in favor of continuation if the director determines from the referendum that a majority of the eligible producers voting in the referendum voted to continue the operation of this chapter. If the director finds that a favorable vote has been given, he or she shall so certify and all provisions of this chapter shall remain effective. If the director finds that a favorable vote has not been given, he or she shall so certify and declare the operation of the provisions of this chapter and the commission suspended upon expiration of the marketing season ending December 31, 1990. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 76184. No bond or security shall be required for any such referendum.

(Amended by Stats. 1985, Ch. 1004, Sec. 68. Effective September 26, 1985.)



76182

If a referendum is conducted as the result of a petition pursuant to Section 76183, it shall be conducted every fifth year following the industry petitioned referendum.

(Amended by Stats. 1985, Ch. 1004, Sec. 69. Effective September 26, 1985.)



76183

Upon a finding by a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that the operation of this chapter be suspended. No suspension shall become effective until the expiration of the current marketing season. The director shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with him or her requesting the suspension, signed by 20 percent of the producers by number who produced not less than 20 percent of the volume in the immediately preceding season, cause a referendum to be conducted among the producers to determine if the operation of this chapter shall be suspended. However, the director shall not cause a referendum to be conducted as a result of the petition unless the petitioner shows by the weight of evidence that the operation of this chapter has not tended to effectuate its declared purposes. The director shall establish a referendum period, which shall not be less than 10 nor more than 60 days in duration. The director may prescribe any additional procedures that may be necessay to conduct the referendum. At the close of the established referendum period, the director shall tabluate the ballots filed during the period. If at least 40 percent of the total number of producers from the list established by the director participate in the referendum, the director shall suspend the operation of this chapter, if he or she finds either one of the following has occurred:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed a majority of the total quantity of cherries marketed in the preceding marketing seasons by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed 65 percent or more of the total quantity of cherries marketed in the preceding season by all of the producers who voted in the referendum.

(Amended by Stats. 1985, Ch. 1004, Sec. 70. Effective September 26, 1985.)



76183.5

(a) The director shall terminate the commission at the end of the current marketing season if requested in writing, within a 90-day period, by at least 51 percent of the eligible producers who are directly affected and who produce at least 51 percent of the volume of the product.

(b) The person or persons originating the request shall file a written notice with the director in a manner that establishes the date a request is initiated. Any person may withdraw his or her name for the petition requesting the termination prior to the time the request is presented to the director. The signatures to the petition requesting the termination need not all be appended to one sheet of paper. Each person signing the petition shall add to his or her signature his or her place of business, giving the street and number. If no street and number exist, then a designation of the place of business shall be given which will enable the location to be readily ascertained.

(c) The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this section.

(Added by Stats. 1985, Ch. 1004, Sec. 70.5. Effective September 26, 1985.)



76184

After the effective date of suspension of the operation of this chapter, the operations of the commission shall be concluded and any and all moneys remaining held by the commission, collected by assessments and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding current marketing season. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to these persons, any such moneys remaining and any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into the University of California for continued research on cherries.

(Amended by Stats. 1985, Ch. 1004, Sec. 71. Effective September 26, 1985.)



76185

Upon suspension of the operation of this chapter and of the commission, the commission shall mail a copy of the notice of suspension to all producers affected by the suspension whose names and addresses are on file.

(Added by Stats. 1984, Ch. 1176, Sec. 1.)









CHAPTER 15 - California Sheep Commission

ARTICLE 1 - Declaration and General Provisions

76201

The production, slaughtering, manufacturing and distributing of sheep and wool, and the products derived therefrom constitute an important industry of this state which not only provides substantial and necessary revenues for the state and employment for its citizens, but also furnishes essential food and fiber vital to the public health and welfare.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76202

The maintenance and expansion of the sheep industry of California and of its local, national, and foreign markets, is necessary to assure the consuming public of a continuous supply of the vital food and fiber, and the maintenance of needed levels of income for those engaged in the sheep industry of this state.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76203

It is necessary for human nutrition and public benefit that the public be made aware of accurate and scientific information relative to the beneficial qualities of sheep, wool, and the products derived therefrom, and the values and uses thereof, and of the production and distribution costs necessary to make sheep, wool, and the products derived therefrom, available to the consuming public.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76204

The production and marketing of sheep, wool, and the products derived therefrom, produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76205

No action taken by the commission, nor by any individual in accordance with this chapter or with the rules and regulations adopted under the chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Fair Trade Act (Chapter 3 (commencing with Section 16900) of that Part 2), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76205.5

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter, which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76206

It is hereby declared, as a matter of legislative determination, that members of the commission are intended to represent and further the interest of a particular agricultural industry concerned, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are appointed to the commission, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76207

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, marketing research, production research, and protection of sheep.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)






ARTICLE 2 - Definitions

76221

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76222

“Sheep” means, but is not limited to rams, ewes, wethers, and lambs.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76223

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76224

“Commission” means the California Sheep Commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76225

“Commissioner” means any member of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76226

“Districts” shall consist of the following:

(a) District 1 consists of the Counties of Del Norte, Humboldt, Mendocino, and Lake.

(b) District 2 consists of the Counties of Sonoma, Napa, and Marin.

(c) District 3 consists of the Counties of Siskiyou, Trinity, Tehama, Modoc, Lassen, Plumas, and Shasta.

(d) District 4 consists of the Counties of Glenn, Colusa, Butte, and Yolo.

(e) District 5 consists of the County of Solano.

(f) District 6 consists of the Counties of Sierra, Sutter, Yuba, Sacramento, El Dorado, Placer, and Nevada.

(g) District 7 consists of the Counties of Calaveras, Amador, San Joaquin, Stanislaus, Tuolumne, Alpine, Alameda, Contra Costa, Santa Clara, and San Mateo, and the City and County of San Francisco.

(h) District 8 consists of the Counties of Merced, Monterey, Mariposa, Santa Cruz, San Luis Obispo, San Benito, and Madera.

(i) District 9 consists of the Counties of Fresno, Kings, and Tulare.

(j) District 10 consists of the Counties of Kern, Mono, and Inyo.

(k) District 11 consists of the Counties of Los Angeles, Imperial, San Diego, San Bernardino, Riverside, Santa Barbara, Ventura, and Orange.

The boundaries of any district may be changed by a two-thirds vote of the commission, which is concurred in by the director, when necessary to maintain similar total production among the districts and to ensure proper representation by producers. These boundaries need not coincide with county lines.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76227

“Handler” means any person engaged in the marketing of wool which he or she has produced or purchased or acquired from a producer, or is marketing on behalf of a producer whether as owner, agent, employee, broker or otherwise. A producer who markets wool to an out-of-state handler shall be considered the handler for purposes of this chapter.

(Amended by Stats. 2001, Ch. 397, Sec. 3. Effective January 1, 2002.)



76227.5

“Market” means to sell, ship, distribute, or otherwise handle wool.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76228

“Marketing research” means any research relating to the marketing of sheep, wool, and the products derived therefrom.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76229

“Marketing year” or “fiscal year” means the period beginning April 1 of any year and ending March 31 of the following year.

(Amended by Stats. 2001, Ch. 397, Sec. 4. Effective January 1, 2002.)



76230

“Producer” means any person in this state who raises, breeds, grows, or feeds sheep, and markets, or causes to be marketed, the wool derived therefrom and who, upon request, provides proof of commodity marketing during the preceding marketing year. “Producer” does not include any person who markets 100 pounds or less of wool in the preceding marketing year.

(Amended by Stats. 2001, Ch. 397, Sec. 5. Effective January 1, 2002.)



76231

“Production research” means any research relating to the production of sheep, wool, and the products derived therefrom.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76232

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76233

(a) “Wool” means the shorn fiber of live sheep in the grease basis, including offsort wool or offsorts in the natural state before cleaning or scouring.

(b) For the purposes of this chapter, the following terms have the following meanings:

(1) “Offsort wool or offsorts” means tags, bellies, or crutchings.

(2) “Tags” means wool which has become discolored from urine or feces, dung locks, or floor sweepings.

(3) “Bellies” means wool which has been shorn from the belly of the sheep.

(4) “Crutchings” means wool which has been shorn from the crotch area of a sheep.

(Amended by Stats. 2001, Ch. 397, Sec. 6. Effective January 1, 2002.)






ARTICLE 3 - The California Sheep Commission

76251

(a) There is in the state government the California Sheep Commission. The commission shall be composed of 13 sheep producers and one public member. Producers within districts 1 to 9, inclusive, shall each elect one producer to serve on the commission. Producers within districts 10 and 11 shall each elect two producers to serve on the commission.

(b) The public member shall be appointed to the commission by the director from nominees recommended by the commission.

(c) The director and other appropriate individuals, as determined by the commission, shall be ex officio members of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76252

(a) The director may require the commission to correct or cease any existing activity or function which is determined by the director not to be in the public interest or which is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make these corrections as required by the director, the director may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the director has been accomplished by the commission.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(d) Upon service of the written notice, the director shall notify the commission in writing of the specific acts which he or she determines are not in the public interest or are in violation of this chapter, his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and he or she may make recommendations that will make the activities or functions acceptable.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76253

The commission or the director may bring an action for judicial relief from the director’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76254

When the director is required to concur in a decision of the commission, he or she shall indicate his or her response to the commission within 15 working days from notification of the decision. The response may be a request that additional information be provided.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76255

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his or her duties and responsibilities pursuant to this chapter. However, the court may, if it finds that the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to that action.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76256

Each member of the commission, except the ex officio members, shall have an alternate member to be elected in the same manner as the member. An alternate member shall, in the absence of the member for whom he or she is an alternate, serve in place of the member on the commission, and shall have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or disqualification of a member, the alternate shall act as a member on the commission until a successor is elected and has qualified.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76257

Any vacancy on the commission occurring by the failure of any person elected to the commission as a member or alternate member to continue in his or her position due to a change in status, making him or her ineligible to serve, or due to death, removal, or resignation, shall be filled, for the unexpired portion of the term, by a majority vote of the commission. That person shall fulfill all the qualifications set forth in this article as required for the member whose office he or she is to fill.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76257.5

Any producer member or his or her alternate on the commission shall be an individual or an employee representing a producer who has a financial interest in producing, or causing to be produced, wool for market. The qualifications of a producer member and an alternate producer member shall be maintained during the entire term of office.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76258

The public member or his or her alternate on the commission, shall have all the powers, rights, and privileges of any other member on the commission. The public member shall not have any financial interest in the sheep or wool industry.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76259

The term of office of all members of the commission, except ex officio members, shall be two years from the date of their election and until their successors are qualified. However, of the first members of the commission, one-half of the producers shall serve for one year, and one-half of the producers shall serve for two years, with the determination of the term of each such member made by lot at the time of the election. Terms of office of each member of the commission shall be limited to four consecutive terms. A member of the commission who was selected by lot to serve a one-year term may serve four consecutive terms in addition to the first one-year term.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76260

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76261

A quorum of the commission shall be eight voting members of the commission. Except as provided in Sections 76226 and 76382.5, the vote of a majority of members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76262

The director or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76263

No member of the commission or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each member of the commission, except ex officio government members, and each member of a committee established by the commission who is a nonmember of the commission, may receive a sum not to exceed one hundred dollars ($100) per day, as established by the commission. This per diem shall be paid to members for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission. Members shall also receive the necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76264

All funds received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks which the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in the amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76265

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member of the commission, alternate member, or any employee or agent thereof, is personally liable for the contracts of the commission. No member of the commission, alternate member, or any employee or agent thereof, is responsible individually in any way to any producer, processor, handler, or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member of the commission, alternate member, or any employee or agent thereof, is responsible individually for any act or omission of any other member of the commission. Liability is several and not joint, and no member of the commission, alternate member, or any employee or agent thereof, is liable for the default of any other member of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)






ARTICLE 4 - Powers and Duties of the Commission

76281

The powers and duties of the commission shall include, but are not limited to, all of those contained in this article.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76282

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, operating procedures, and orders for carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, operating procedure, or order of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76283

The commission may administer and enforce this chapter and to do and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for proper or advisable effectuation of this chapter. The commission’s authority includes, but is not limited to, entering into contracts for services with public and private agencies which are deemed necessary by the commission to carry out this chapter.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76284

The commission may appoint its own officers, including a chairman, one or more vice chairmen, and such other officers as it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76285

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out the provisions of this chapter. The commission may retain a management firm or the staff from any board, commission, or committee of the state to perform the functions prescribed by this section under the control of the commission. If the person engages in any conduct which the director determines is not in the public interest or which is in violation of this chapter, the director shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. In the event that the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the person.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76286

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76287

The commission may appoint committees composed of both members and nonmembers of the commission including, but not limited to, a committee of handlers, to advise the commission in carrying out this chapter.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76288

The commission may establish offices, incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary in the opinion of the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76289

The commission shall keep accurate books, records, and accounts of all of its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the director. A summary of the audit shall be made a part of an annual report to all producers, copies of which shall also be submitted to the Legislature and the department. In addition, the director may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76290

The commission may promote the sale of lamb, wool, and the products derived therefrom by advertising and other promotional means, including cost-sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for lamb and wool, and to educate and instruct the public with respect to the many and varied uses of lamb, wool, and the products derived therefrom.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76291

The commission may educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling wool.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76291.3

The commission may make market surveys and analyses.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76291.5

The commission may present facts to, and negotiate with, state, federal, and foreign agencies on matters which affect this chapter.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76292

The commission may make, in its name, contracts to render service in formulating and conducting plans and programs and any other contracts or agreements that the commission may deem necessary for carrying out the purposes of this chapter.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76293

The commission may conduct, and contract with others to conduct, research, including the study, analysis, dissemination, and accumulation of information obtained from the research or elsewhere, regarding this chapter. The results of any research conducted by or on behalf of the commission may be used by the commission in any way it deems appropriate, and notwithstanding any other provision of law, may be maintained in confidence by the commission and not disseminated to any person not subject to this chapter.

(Amended by Stats. 2001, Ch. 397, Sec. 7. Effective January 1, 2002.)



76293.5

The commission may accept contributions of, or match private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies for purposes of promoting, enhancing, and maintaining sheep industry.

(Added by Stats. 2001, Ch. 397, Sec. 8. Effective January 1, 2002.)



76294

The commission may collect information, including, but not limited to, industry statistics, and may publish and distribute, without charge, a bulletin or other communication for dissemination of information to producers and handlers.

(Amended by Stats. 2001, Ch. 397, Sec. 9. Effective January 1, 2002.)



76295

The commission may establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76296

The commission may establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the director prior to disbursement of funds, except for disbursements made pursuant to Section 76286.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76297

The commission may submit to the director, for his or her concurrence, an annual statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76298

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)






ARTICLE 5 - Implementation and Voting Procedures

76311

(a) Not later than April 1, 1999, or as soon thereafter as possible, the secretary shall establish a list of producers eligible to vote on implementation of this chapter. In establishing the list, the secretary may require that handlers, producers, and others submit the names and mailing addresses of all producers. The secretary also may require that the information provided include the quantity of wool produced by each producer or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in Section 76312. The request for the information shall be in writing. The information shall be filed within 30 days following receipt of the written request.

(b) Any producer whose name does not appear on the secretary’s list may have his or her name established on the list by filing with the secretary a signed statement, identifying himself or herself as a producer. Failure to be on the list does not exempt the producer from paying assessments.

(c) Prior to the certification of a favorable vote as provided in Section 76315, the secretary shall allow producers to view the list of names of producers created pursuant to subdivision (a). The list shall be viewed only at the department and shall not be photocopied.

(Amended by Stats. 1998, Ch. 575, Sec. 4. Effective January 1, 1999.)



76312

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the director finds in a referendum vote conducted by the director that at least 40 percent of the total number of producers from the list established by the director pursuant to this article, participate, and that either of the following occurred:

(a) Sixty-five percent or more of the producers who voted in the referendum voted in favor of the provisions of this chapter, and the producers so voting marketed a majority of the total quantity of wool in the preceding season by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed 65 percent or more of the total quantity of wool in the preceding season by all of the producers who voted in the referendum.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76313

The director shall establish a period in which to conduct the referendum which shall not be less than 10 days nor more than 60 days in duration, and may prescribe additional procedures that may be necessary to conduct the referendum. If the initial period established is less than 60 days, the director may extend the period, however the total referendum period may not exceed 60 days.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76314

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76315

If the director finds that a favorable vote has been given as provided in Section 76312, he or she shall certify and give notice of the favorable vote to all producers whose names and addresses may be on file with the director.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76316

If the director finds that a favorable vote has not been given as provided in Section 76312, he or she shall certify and declare all provisions of this chapter inoperative.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76317

Upon certification of the commission, the director shall contact all producers in each district by mail, or call meetings of producers in each district for the purpose of nominating and electing persons for appointment to the commission. All producers on the director’s list shall be given written notice of any election meetings at least 15 days prior to the meeting date.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76318

To be eligible for election to the commission, producer nominees must present to the director a nomination petition with the signatures of at least 10 eligible producers from the district from which the nominee is seeking election.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76319

Subsequent to the first election of members of the commission pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures as shall be established by the commission with the concurrence of the director.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76320

(a) Prior to the referendum vote conducted by the director pursuant to Section 76312, the proponents of the commission shall deposit with the director the amount that the director deems necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

(b) Any funds not used in carrying out Section 76312 shall be returned to the proponents of the commission who deposited the funds with the director.

(c) Upon establishment of the commission, the commission is authorized to reimburse the proponents of the commission for any funds deposited with the director which were used in carrying out Section 76312, and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)






ARTICLE 6 - Assessments and Records

76341

(a) The commission shall, not later than March 31 of each year, or as soon thereafter as possible, establish the assessment for the following marketing year.

(b) The assessment for the first marketing year shall be six cents ($0.06) per pound on all wool marketed by producers.

(c) For the second and subsequent marketing years, the assessment shall not exceed eight cents ($0.08) per pound on all wool marketed by producers, as determined by the commission, unless a greater fee is approved by producers pursuant to the procedures specified in Section 76381.

(d) The commission may establish an assessment rate that is different for offsort wool or offsorts than for other wool, provided that the rate does not exceed the maximum assessment authorized in subdivision (c).

(e) The assessment rate for wool, other than offsort wool, shall not be increased by more than one-half of one cent ($0.005) each marketing year.

(f) A fee greater than twelve cents ($0.12) per pound may not be charged unless that fee is approved by the Legislature by statute.

(g) Assessments provided for in this section shall be upon the producer. The handler shall deduct the assessment from amounts paid by him or her to the producer and shall be a trustee of those funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(Amended by Stats. 2001, Ch. 397, Sec. 10. Effective January 1, 2002.)



76341.5

This chapter does not apply to the wool produced only for the producer’s home use. However, the producer shall file an affidavit with the commission establishing that he or she has not marketed the wool. The commission shall then determine whether the affidavit should be approved.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76341.7

This article applies to wool that was removed from sheep after December 31, 1998.

(Added by Stats. 1999, Ch. 29, Sec. 1. Effective May 26, 1999.)



76342

Every handler shall keep a complete and accurate record of all wool handled with the name of the producer whose wool was handled. When the wool handled was acquired from a person who is not a producer, the handler shall determine from that person the name of the producer for the purposes of the records required by this section. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be preserved by the handler for a period of five years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 2001, Ch. 397, Sec. 11. Effective January 1, 2002.)



76343

All proprietary information obtained by the commission or the director from producers or handlers or any other source, and all lists of producers in the possession of the commission or the director are confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding regarding this chapter. Information on volume shipments, commodity value, and other related information which is required for reports to governmental agencies, financial reports made to the commission or aggregate sales and inventory information, and any other information which the handlers request from the commission to receive in total, excluding individual handler information, may be disclosed by the commission.

(Amended by Stats. 2001, Ch. 397, Sec. 12. Effective January 1, 2002.)



76344

Every handler shall be personally liable for the payment of collected assessments and failure of a handler to collect the assessment from a producer shall not exempt the handler from liability.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76345

Any assessment which is levied as provided for in this chapter is a personal debt of every producer so assessed. Failure of a handler to collect the assessment shall not relieve the producer of the obligation to pay the assessment.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76346

Any producer or handler who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76347

When the handler is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failing to collect or make payment of assessments, of which a corporate handler may be subject to under this chapter, shall also include identical liability upon each director or officer of the corporation.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)






ARTICLE 7 - Actions and Penalties

76361

It is unlawful for any person to do any of the following:

(a) Fail or refuse to render or furnish a report, statement, or record required by the commission.

(b) Willfully render or furnish a false report, statement, or record required by the commission.

(c) When engaged in the handling of wool, to fail or refuse to furnish the commission or its duly authorized agents, information concerning the name and address of the producers or other persons from whom wool has been received and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept under this chapter.

(Amended by Stats. 2001, Ch. 397, Sec. 13. Effective January 1, 2002.)



76362

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for that purpose. Appeals from decisions of the commission may be made to the director. The determination of the director shall be subject to judicial review upon petition, filed with the appropriate superior court.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76363

The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for the obtaining of injunctive relief or specific performance, regarding this chapter and the rules and regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Section 526 and 527 of the Code of Civil Procedure is not required.

Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the commodity subject to this chapter until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 2001, Ch. 397, Sec. 14. Effective January 1, 2002.)






ARTICLE 8 - Continuation or Suspension and Termination

76381

(a) Every five years, commencing with the 2004–05 marketing year, the secretary shall hold a hearing to determine whether the operation of this chapter shall be continued in effect. If the secretary finds, following the hearing, that a substantial question exists among producers assessed under this chapter as to whether the operation of this chapter shall be continued in effect, the secretary shall conduct a referendum vote among producers to determine whether the operation of this chapter shall be approved and continued in effect. A favorable vote under this section shall be found if the secretary determines from the referendum that a majority of the eligible producers voting in the referendum voted in favor of continuing the operations of this chapter.

(b) If the secretary finds, following the referendum vote, that a favorable vote has been given as provided in subdivision (a), the secretary shall so certify and this chapter shall remain in operation. If the secretary finds that a favorable vote has not been given as provided in subdivision (a), the secretary shall so certify and declare the operation of this chapter and the commission suspended upon expiration of the then current marketing year. At that time, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 76383.

(Repealed and added by Stats. 1998, Ch. 575, Sec. 7. Effective January 1, 1999.)



76382

If a petition is filed as provided in Section 76382.5, the secretary shall hold a hearing pursuant to Section 76381 prior to conducting the referendum authorized by Section 76382.5.

(Repealed and added by Stats. 1998, Ch. 575, Sec. 9. Effective January 1, 1999.)



76382.5

Upon a finding by a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing season. The director shall, upon receipt of the recommendation, or may after a public hearing to review a petition filed with him or her requesting a suspension and signed by 20 percent of the producers by number who produced not less than 20 percent of the volume of wool in the immediately preceding season, hold a referendum among the producers to determine if the operations of the commission shall be suspended. However, the director shall not hold a referendum as a result of the petition unless the petitioner shows, by the weight of evidence, that the operation of this chapter has not tended to effectuate its declared purposes. The director shall establish a referendum period, which shall not be less than 10 days nor more than 60 days in duration. The director may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the director shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers from the list established by the director participate in the referendum, the director shall suspend the operation of this chapter if he or she finds either one of the following has occured:

(a) Sixty-five percent or more of the producers, who voted in the referendum, voted in favor of suspension, and the producers so voting marketed 50 percent or more of the total quantity of wool marketed in the preceding marketing season by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed 65 percent or more of the total quantity of wool marketed in the preceding marketing season by all of the producers who voted in the referendum.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)



76382.6

The secretary shall terminate the commission at the end of the current marketing year if the secretary finds that the termination of the commission is requested in writing, within a 90-day period, by at least 51 percent of the eligible producers that are directly affected that produce at least 51 percent of the volume of the product.

The person or persons originating the request shall file a written notice with the secretary in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the secretary.

The signatures to the petition requesting the termination need not all be appended to one sheet of paper. Each person signing the petition shall add to his or her signature his or her place of business, giving street and number. If no street and number exist, then a designation of the place of business shall be given which will enable the location to be readily ascertained.

The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this section.

(Amended by Stats. 1998, Ch. 575, Sec. 10. Effective January 1, 1999.)



76383

After the effective date of suspension of the operation of this chapter, the operation of the commission shall be concluded and any and all funds remaining held by the commission, collected by assessment and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing year. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the prorate refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate program conducted by the University of California or the California State University system, another state agency, or a federal agency that deals with the purposes of this chapter. If no program exists, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Amended by Stats. 1998, Ch. 575, Sec. 11. Effective January 1, 1999.)



76384

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all producers affected by the suspension whose names and addresses are on file.

(Added by Stats. 1985, Ch. 1102, Sec. 1.)









CHAPTER 16 - California Salmon Council

ARTICLE 1 - Short Title and Definitions

76501

This chapter shall be known and may be cited as the “California Salmon Marketing and Development Act.”

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76502

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76510

“Council” means the California Salmon Council.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76511

“Commercial salmon vessel operator” is a commercial fisherman who operates a commercial salmon vessel for which a valid commercial salmon vessel permit has been issued pursuant to Article 4.5 (commencing with Section 8230) of Chapter 2 of Part 3 of Division 6 of the Fish and Game Code.

(Added by Stats. 1989, Ch. 53, Sec. 1. Effective June 22, 1989.)



76520

“Exporter” means any individual who is, or an individual working for a partnership, corporation, or any other business unit or organization which is, engaged in the export to a foreign nation or nations of salmon which has been landed in California.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76525

“Fiscal year” means from April 1 of a year to March 31 of the next succeeding year.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76530

“Fisherman” means an individual licensed to commercially harvest fish pursuant to Sections 7850 to 7852, inclusive, of the Fish and Game Code.

(Amended by Stats. 1989, Ch. 53, Sec. 2. Effective June 22, 1989.)



76535

“Handler” means any of the following:

(a) A processor.

(b) A receiver.

(c) A wholesaler.

(d) An exporter.

(e) An individual licensed or working for a partnership, corporation, or any other business unit or organization licensed pursuant to subdivision (a) of Section 8032 of the Fish and Game Code and engaged in the California commercial salmon fishery.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76537

“Individual” means a person, as defined in Section 64506.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76540

“Marketing association” means any commercial fishermen’s organization established on either a local, county, or statewide level, incorporated in this state, to enable fishermen to collectively negotiate and issue orders and agreements with receivers for the purchase of their catches, or to otherwise engage in activities permitted of agricultural cooperatives, and whose members are involved in the salmon fishery.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76550

“Processor” means any individual licensed or working for a partnership, corporation, or any other business unit or organization licensed pursuant to Section 8034 of the Fish and Game Code and engaged in the California commercial salmon fishery.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76560

“Receiver” means any individual licensed or working for a partnership, corporation, or any other business unit or organization licensed pursuant to Section 8033 of the Fish and Game Code and engaged in the California commercial salmon fishery.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76570

“Salmon” means the following species of fish:

(a) King or chinook salmon (Oncorhynchus tshawytscha).

(b) Silver or coho salmon (Oncorhynchus kisutch).

(c) Pink or humpback salmon (Oncorhynchus gorhuscha).

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76571

“Salmon fishery” means either of the following:

(a) One or more species of salmon taken offshore California with troll lines for commercial usage, treated as a unit for the purposes of conservation, restoration, management, marketing, or promotion.

(b) Any economic activity involving the harvesting, receiving, processing, manufacturing, or distributing of salmon described in subdivision (a) and products therefrom.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76572

“Salmon products” means any item manufactured which contains 50 percent or more of salmon flesh or parts from salmon, including the head, scales, skin, bone, or entrails, and which is intended for human consumption, medicine, animal feed, fertilizer, or other purposes.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76580

“Wholesaler” means any individual licensed or working for a partnership, corporation, or any other business unit or organization licensed pursuant to Section 8035 of the Fish and Game Code and engaged in the California commercial salmon fishery.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)






ARTICLE 2 - General Provisions

76600

The Legislature finds and declares that the provisions of this chapter are enacted in the exercise of the power of this state for the purposes of protecting and furthering the public health and welfare.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76601

The Legislature further finds and declares that the salmon fishery of this state is affected with a public interest, in that, among other things:

(a) The harvesting, processing, manufacturing, and distributing of salmon and salmon products constitute a paramount industry of this state, which not only provides substantial and required revenues for the state and its political subdivisions and employment and a means of livelihood for many thousands of its population, but which also furnishes essential foods that are vital to the public health and welfare.

(b) The development of the salmon fishery requires, in addition to the protection and restoration of spawning and nursery habitat in rivers, rearing programs designed to rebuild salmon populations, the full utilization and efficient operation of mitigation fish hatcheries, and existing regulations that assure adequate returns of spawning salmon, an aggressive marketing program, and a program to allow for the purchase, during years of low abundance, of the allocation of fish provided to other salmon users in order to assure that the commercial salmon fishery has the maximum access to healthy salmon populations.

(c) The stabilization, maintenance, and expansion of the salmon fishery of California, and of the state, nationwide, and foreign markets for its products are necessary to assure the consuming public an adequate supply of foods which are indispensable in a proper human diet, to protect, for the state and its political subdivisions, a necessary source of tax revenue, to provide and maintain an adequate standard of living for a segment of the population of this state, to maintain proper wage scales for those engaged in the salmon fishery, and to maintain existing employment.

(d) The essentiality of salmon, low in fat and calories and naturally rich in Omega 3 fatty acids, in proper human nutrition and to the maintenance of a high level of public health is such as to require that the public be made thoroughly aware thereof, and be protected against misrepresentation and deception, by the dissemination of accurate and scientific information relative to the healthful qualities of salmon and salmon products, their various classifications and the food values and industrial and medicinal uses thereof, the methods, care and precautions necessary to their proper harvesting, processing, manufacturing, and distributing, and the necessary costs and expenses thereof, and the necessity and desirability on the part of the public of using and consuming salmon and salmon products of the highest standards of quality.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76602

The Legislature declares that the purposes of this chapter are as follows:

(a) To enable the salmon fishery, with the aid of the state, to develop, maintain, and expand the state, nationwide, and foreign markets for salmon and salmon products harvested, processed, manufactured, sold, or distributed in this state for human consumption, and the use and consumption of salmon and salmon products in those markets.

(b) To enable the salmon fishery to purchase, where there are willing sellers, the allocation rights to harvest salmon, as they may exist, of other salmon user groups to provide fishermen, and thereby the salmon fishery, greater access to salmon stocks than otherwise may have been provided pursuant to a conservation, management, or allocation agreement.

(c) In aid, but not in limitation, of the purpose in subdivision (a), to authorize and enable the director to formulate and effectuate, directly or in cooperation with other agencies, organizations, including the Oregon Salmon Commission, the West Coast Fisheries Development Foundation, and the National Fish and Seafood Promotion Council, and instrumentalities which are specified in this chapter, sales stimulation and consumer, or other educational programs designed to increase the use and consumption of salmon and salmon products for human consumption.

(d) To provide funds for the administration and enforcement of this chapter by mandatory fees to be collected in the manner which is prescribed in this chapter.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76603

This chapter shall be liberally construed.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76604

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, that invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76605

A violation of this chapter is a misdemeanor.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)






ARTICLE 3 - Administration

76650

The director shall administer and enforce this chapter, and may exercise any of the administrative powers which are conferred by Sections 11180 to 11191, inclusive, of the Government Code upon a head of a department. In order to effectuate the declared purposes of this chapter, the director may contract to carry out the declared intent and purposes of this chapter.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76651

Upon recommendation by the council, the director may adopt, consistent with this chapter, any regulations which cover the administration and enforcement of this chapter that may be necessary to carry out the purposes and attain the objectives of this chapter, except the director shall not engage in any salmon promotion activity or pursue the purchase of allocation rights to harvest salmon without the approval of a majority of the voting members of the council.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76652

Upon the adoption of any regulations under this chapter, a copy of the regulations shall be posted on a bulletin board which shall be maintained by the director in his or her office. No regulation shall become effective until five days after the date of that posting and mailing. The director shall mail a copy of the notice of the issuance of the regulations to every marketing association and every receiver that is directly affected by the regulations whose name and address may be on file in the office of the director and to every person who files in the office of the director a written request for that notice.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)






ARTICLE 4 - California Salmon Council

76700

There is in the state government the California Salmon Council. The council shall be composed of nine voting members and their alternates, and five nonvoting members.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76701

The voting members of the council shall be appointed by the director, after consultation with the Director of Fish and Game, giving due consideration to proper geographic distribution. The nine members shall include:

(a) Five commercial salmon vessel operators or their representatives, and their alternates.

(b) Two handlers who are receivers or processors or their representatives, and their alternates.

(c) One representative of a handler who is an exporter or a wholesaler, and an alternate.

(d) One public member, and an alternate.

(Amended by Stats. 1989, Ch. 53, Sec. 3. Effective June 22, 1989.)



76702

(a) The commercial salmon vessel operators and their alternates shall be selected from lists of nominees submitted by marketing associations and any organization deemed to represent the majority of organized commercial salmon vessel operators, and from nominations by individual commercial salmon vessel operators.

(b) The receivers, processors, wholesalers, or exporters and their alternates shall be selected from lists of nominees submitted by an organization deemed to represent the majority of those organized groups in the state, and from individual receivers, processors, wholesalers, and exporters.

(c) The public member and alternate shall be selected by the director from a list submitted by the commercial salmon vessel operators and handler members of the council.

(Amended by Stats. 1989, Ch. 53, Sec. 4. Effective June 22, 1989.)



76703

The voting members of the council shall each be appointed to a three-year term, except that in the first year of the council, three members shall be appointed to one-year terms; three members shall be appointed to two-year terms; and three shall be appointed to three-year terms.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76704

The term of office of a member of the council shall begin on April 1 and expire on March 31.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76705

Any vacancy in the membership of the council which occurs during the unexpired term shall be filled by the director for the unexpired term from the eligible nominees. No council member or alternate shall serve more than two consecutive three-year terms. Service as an alternate does not disqualify a person to then serve two additional terms as a member, and a member who was appointed for a one-year or a two-year term may serve two additional three-year terms.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76706

The director may remove any member of the council or alternate for cause, and, upon that removal, there is a vacancy which shall be filled in the manner as provided for the unexpired term in Section 76705.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76707

The director shall give notice, not later than January 31 of each year, of the vacancies that will exist upon the expiration of terms on March 31, in writing, to all marketing associations and organizations deemed to represent the majority of organized fishermen, or receivers, processors, wholesalers, and exporters, and shall issue any press releases and public statements that the director deems appropriate requesting nominations.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76708

(a) The notice requesting nominations shall indicate that nominations shall be mailed to the director at his or her office in Sacramento and that the director will consider nominations received by mail postmarked not later than March 1.

(b) Nominations shall set forth all of the following:

(1) The name and address of each nominee.

(2) Whether each nominee is being nominated as a member or alternate member.

(3) The type of category for which the nominee is being nominated.

(4) The list of qualifications and supporters, if any, for the nominee.

(5) The name and address of the nominating marketing association, organization, or individual.

(Amended by Stats. 1993, Ch. 1172, Sec. 1. Effective January 1, 1994.)



76709

The nonvoting members of the council shall be representatives of the following agencies, as selected by the director:

(a) The department.

(b) The Department of Fish and Game.

(c) The California Sea Grant Program.

(d) The West Coast Fisheries Development Foundation or the Coastal Fisheries Foundation.

(e) The California State World Trade Commission.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76710

There is no fixed term for nonvoting members of the council. The agencies may, but are not required to, select an alternate for their representative.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76711

A majority of the voting members of the council shall constitute a quorum for the transaction of all business, including the election of officers.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76712

(a) The council shall select annually from its voting members, to serve at its pleasure, a chair and vice chair.

(b) The chair and vice chair, together with four other voting members, selected annually by the council, shall constitute the executive committee of the council. The executive committee shall have and exercise any powers of the council that the council may delegate to it.

(Amended by Stats. 1989, Ch. 53, Sec. 5. Effective June 22, 1989.)



76713

The council shall hold two regular meetings in each year at times and places which are fixed by the council. The times for regular meetings shall be fixed so that there is an interval of at least four calendar months between the meetings. Consideration shall be given for the commercial fishing season and no regular meeting shall be held during the commercial salmon season. The council may meet in special meetings at any time and place at the call of the chair or upon the written request of five members of the council. The executive committee shall have two regular meetings each year at times and places which are fixed by it, and may meet in special meetings at any time and place at the call of the chair or on call of a majority of the members of the executive committee.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76714

The voting members of the council shall receive forty dollars ($40) per day per diem for each day spent in actual attendance at the meetings or on the business of the council and shall be reimbursed for necessary traveling and other expenses incurred in the performance of their official duties, except, during the first year of council operations, when members shall serve at their own expense. Nonvoting members shall be reimbursed at the same rate as voting members when their agencies do not pay their expenses. Alternates shall only be paid expenses and per diem for meetings at which they serve as the replacement for the regular member.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76715

No member of the council, except a member of the executive committee, shall receive compensation for more than three days’ service per month, except the chair, who may receive compensation for not more than seven days per month.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76716

The director may require any employee or agent of the council to give a fidelity bond, executed by a surety company which is authorized to do business in this state, in favor of the director, in the sum, and containing any terms and conditions, that the director may prescribe. The cost of the fidelity bonds of employees or agents of the council shall be paid from the funds which are collected pursuant to this chapter.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76717

No member or employee of the council shall be held responsible individually to any person for liability on any contract or agreement of the council. All salaries, expenses, costs, obligations, and liabilities which arise out of the administration and enforcement of this chapter are payable only from funds which are collected pursuant to the provisions of this chapter.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76718

An alternate member of the council shall sit as a regular member of the council if the member for whom he or she is an alternate fails for any reason to attend any meeting of the council. The alternate member shall be compensated and reimbursed in the same manner and to the same extent as a regular member when so serving. When so serving, the alternate member has all of the powers, duties, liabilities, and immunities of the member in whose place he or she is serving, except that the alternate to the chair or vice chair shall not succeed to the functions of these offices.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76719

The Legislature finds and declares that commercial salmon vessel operators, receivers, processors, wholesalers, or exporters appointed to the council pursuant to this article are intended to represent and further the interest of a particular agricultural industry concerned, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds and declares that, with respect to persons who are appointed to the council, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Amended by Stats. 1989, Ch. 53, Sec. 6. Effective June 22, 1989.)






ARTICLE 5 - Powers and Duties

76750

The duties of the council shall be advisory, except as to those duties that may be delegated to it by the secretary or as otherwise designated in this chapter. The council may, subject to the approval of the secretary, exercise any of the following powers that may be delegated to the council by the secretary:

(a) To recommend to the secretary administrative regulations that relate to the administration and enforcement of this chapter.

(b) To investigate all matters that affect the administration of this chapter, and to report violations of this chapter to the secretary.

(c) To employ and, at its pleasure, discharge a manager and such clerical help and other employees as it deems necessary, and to prescribe their duties and powers and fix their compensation.

(d) To contract with, or employ, and at its pleasure, discharge any other persons that it deems necessary, and in the cases of those persons it shall employ, to outline their powers and duties and fix their compensation.

(e) To establish offices and incur expenses incidental thereto.

(f) To make contracts and other agreements that may be proper to promote the sale of salmon and salmon products on either a local, state, national, or international basis.

(g) (1) To cooperate with any other local, state, or national commission, organization, or agency, whether voluntary or created by state or federal law, including, but not limited to, the Oregon Salmon Commission, the West Coast Fisheries Development Foundation, the Coastal Fisheries Foundation, and the National Fish and Seafood Promotion Council, that is engaged in work or activities similar to the work and activities of the council, and to recommend to the secretary the making of contracts and agreements with those organizations or agencies for carrying on joint programs of education, research, publicity, and advertising.

(2) To recommend to the secretary the making of contracts and agreements with other councils, commodity commissions, or producer organizations for joint programs of publicity and advertising where those products are compatible with the promotion of salmon and salmon products.

(3) In matters of research, to cooperate with organizations of recognized professional standing that are adequately equipped with facilities for the research that is contemplated.

(h) To recommend to the secretary the institution and promotion of scientific research to develop or discover, or both, the health, food, therapeutic, dietetic, and other uses of salmon.

(i) (1) To receive, invest, and disburse funds pursuant to Article 8 (commencing with Section 76900).

(2) To allocate funds to agencies not specifically or solely engaged in carrying on research or promotion for salmon, if the council and the secretary are satisfied that those allocations will be beneficial to the California salmon fishery and will tend to effectuate the declared purposes of this chapter.

(j) To present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect this chapter.

(Amended by Stats. 2010, Ch. 365, Sec. 6. Effective January 1, 2011.)



76751

The council shall keep books, records, and accounts of all its transactions, dealings, contracts, agreements, funds, and expenditures that it deems necessary. The books, records, and accounts shall at all times be open to inspection and audit by the director.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76752

A member, alternate, agent, or employee of the council shall not do any of the following:

(a) Appear before any legislative committee of the state or federal government as a representative of the council unless requested to do so by that committee.

(b) Lobby in any manner as a representative of the council.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76753

Funds which are collected pursuant to this chapter shall not be used for political contributions.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76754

The council shall prepare, annually, summarized statements of the activities in which it has been engaged in the previous annual period, and of the activities in which it proposes to engage in the ensuing annual period. The statements shall be made available to all marketing associations, organizations of fishermen and receivers, processors, wholesalers, and exporters, and individuals that request them in writing.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)






ARTICLE 6 - Education, Research, and Public Information Programs

76800

The director shall conduct, or may cause the council to conduct, programs of education, research, or public information, which are designed to accomplish the following purposes, among others:

(a) Increase the consumption of salmon and salmon products.

(b) Gather, publicize, and diffuse accurate and scientific information which shows the importance of the use and consumption of salmon and salmon products in relation to the public health, economy, and diet, and proper nutrition of children and adults.

(c) Study means and methods which are employed in harvesting, processing, manufacturing, marketing, and distributing salmon and salmon products in order to comply with the sanitary and other regulations which are imposed by municipalities, this state, and the United States.

(d) Gather and disseminate information regarding the high standards which are observed and imposed to insure pure and wholesome salmon and salmon products.

(e) Gather and disseminate information regarding the harmful effects on the public health resulting from the breakdown or instability of the salmon fishery, the factors and conditions peculiar to the salmon fishery which tend to cause an unbalanced production, and the price of salmon and salmon products in relation to the cost of other items of food in a balanced diet.

(f) Gather and disseminate information regarding the factors which tend to promote increased consumption of salmon and salmon products, stabilize the fishery, and foster a better understanding and more efficient cooperation among fishermen, receivers, processors, and the consuming public.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76801

No program or activity which is conducted or sponsored pursuant to this chapter shall make false or unwarranted claims, or disparage the quality, value, use, or sale of any commodity authorized by law to be marketed in this state, nor shall any program be conducted with reference to a private brand or trade name which refers to salmon or salmon products.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76802

The council shall not expend council funds for the advertising of brand name salmon products. The council may expend council funds to conduct cost-sharing advertising with nonbrand name salmon products.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)






ARTICLE 7 - Purchase of Allocation Shares

76850

The Attorney General shall annually review all applicable state and federal laws, regulations, and procedures used to set salmon fishing seasons and shall determine whether allocations of rights to harvest salmon held by users, including tribal interests, may lawfully exist for purchase, trade, or exchange or under what conditions that purchase, trade, or exchange may lawfully be made.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76851

If the Attorney General determines under Section 76850 that selling allocation rights to harvest salmon would be binding and consistent with California public policy and if an agreement for purchase of allocation rights of harvest is determined to be lawful and binding, the Director of Fish and Game may, in consultation with the director, develop a program to authorize the transfer of the allocation rights consistent with all other state or federal laws and regulations. Upon authorization by the Director of Fish and Game, the director may, at a price and quantity agreed to by the council, and with funds available from the council, enter into an agreement for the purchase of the allocation rights to harvest from another user holding bona fide rights to harvest stocks of salmon.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76852

The council, in any negotiations for the purchase of tribal allocations of rights to harvest, if any, however they may exist, may, with the director, seek federal or other funds as may be available to match the council funds for the purchase of allocation rights to harvest in recognition of the federal government’s responsibility to the Indian people and their resources.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)






ARTICLE 8 - Financial Provisions

76900

In order to carry out the programs and administer the activities which are conducted pursuant to this chapter, every fisherman who sells salmon to any person, shall pay a fee, as specified in Sections 76902 and 76903, for each pound or fraction thereof, of salmon taken and sold by the fisherman. The fee shall be collected from the fisherman and remitted to the director, by any person licensed to receive fish to whom the salmon are sold. If the salmon are sold to any other person the fee shall be remitted to the director by the fisherman.

(Repealed and added by Stats. 1989, Ch. 53, Sec. 8. Effective June 22, 1989.)



76901

Consistent with Section 8041 of the Fish and Game Code, the following persons shall remit the fees required by Section 76902 to the director:

(a) Any person who is required to be licensed as a fish receiver by Section 8033 of the Fish and Game Code, and receives salmon in this state from persons conducting the activities of a commercial fisherman.

(b) Any commercial fisherman who sells salmon to any person who is not a licensed fish receiver.

(Repealed and added by Stats. 1989, Ch. 53, Sec. 10. Effective June 22, 1989.)



76901.5

(a) Each person who is required by this chapter to collect a fee from fishermen shall maintain a complete and accurate record of all transactions subject to the fee. These records shall contain any information required by the director relating to the collection of fees, shall be preserved for a period of three years, and shall be available for review immediately upon demand by the director or the director’s duly authorized agent.

(b) Any information obtained by the director or the director’s duly authorized agent from inspection or audit of records shall be confidential and shall not be disclosed except when required in a judicial proceeding.

(Added by Stats. 1989, Ch. 53, Sec. 11. Effective June 22, 1989.)



76902

Except as specified in Section 76905, the amount of fees due under this article shall be determined by multiplying the weight in the round of salmon by two cents ($0.02). For the purposes of establishing the weight in the round of salmon brought ashore, a conversion factor of 10 percent shall be applied to the weight of salmon brought ashore in a dressed condition.

(Repealed and added by Stats. 1989, Ch. 53, Sec. 13. Effective June 22, 1989.)



76903

The fees imposed under this article shall be paid monthly to the director within 60 days after the last day of each month. If fees are not paid within 60 days after the month for which they are due, the director shall collect amounts owing under the procedures prescribed for sales and use taxes provided in Chapter 5 (commencing with Section 6451) of Part 1 of Division 2 of the Revenue and Taxation Code, insofar as they may be applicable, and for those purposes, “board” means the department and “the date of which the tax became due and payable,” means that date 60 days after the month for which it is due.

(Repealed and added by Stats. 1989, Ch. 53, Sec. 14.5. Effective June 22, 1989.)



76904

Sections 8058 to 8070, inclusive, of the Fish and Game Code apply to claims for overpayment of fees to the director. For purposes of this section, “department,” as used in those sections, means the Department of Food and Agriculture, and “landing tax” means the fees imposed pursuant to this article.

(Amended by Stats. 1989, Ch. 53, Sec. 15. Effective June 22, 1989.)



76904.5

The director may consult with and enter into agreements with the Director of Fish and Game where necessary and reasonable, to assist in the administration of this chapter and in enforcing compliance with this chapter. If an agreement is established, the director shall reimburse the Department of Fish and Game for administrative costs associated with this chapter.

(Added by Stats. 1989, Ch. 53, Sec. 15.5. Effective June 22, 1989.)



76905

After one year after the establishment of the council, and not before the commercial salmon season of 1990, the council may recommend to the director an increase over and above the two cents ($0.02) per pound fee required by Section 76902 for the council to carry out its duties under this chapter. The council shall consider the budget for the council, funding for activities conducted pursuant to Article 6 (commencing with Section 76800) and Article 7 (commencing with Section 76850), as well as the market price of salmon, landing taxes imposed by the Department of Fish and Game, assessments charged by marketing associations, and any other relevant factor affecting the economics of the salmon fishery. The council shall, in making any determination to increase fees, consult with marketing associations and, if the recommended increase would exceed seven cents ($0.07) per pound of salmon sold, shall conduct a ballot poll of the commercial salmon vessel operators on the director’s list established pursuant to Article 9 (commencing with Section 76950). After an initial ballot poll on a recommended increase exceeding seven cents ($0.07) per pound of salmon sold, the council shall consult with marketing associations and, if the recommended increase would exceed five cents ($0.05) per pound of salmon sold, shall conduct a ballot poll of the commercial salmon vessel operators on the director’s list. The director may not increase any fee without a majority approval of the voting members of the council.

(Amended by Stats. 1989, Ch. 53, Sec. 16. Effective June 22, 1989.)



76906

(a) All money that is collected by the director pursuant to this chapter shall be deposited in any bank, or other depository that is approved by the Director of Finance, allocated to the purposes of this chapter only, and disbursed by the director or the council only for the necessary expenses that are incurred by the council and the director in carrying out the purposes and provisions of this chapter, including expenses generated by the auditing requirement contained in this section. Money that is so collected shall be deposited and disbursed in conformity with appropriate auditing regulations which are prescribed by the director. The expenditure of the money is exempt from Section 925.6 and 16304 of the Government Code.

(b) All expenditures by the council and the director shall be audited at least once every two years by one of the following means:

(1) By contract with a certified public account.

(2) By contract with a public accountant holding a valid permit issued by the California Board of Accountancy.

(3) By contract with a public accounting firm.

(4) By agreement with the Department of Finance.

(Amended by Stats. 2001, Ch. 745, Sec. 64. Effective October 12, 2001.)



76907

Money which is deposited pursuant to Section 76906 may be invested and reinvested by the Treasurer or the council in any of the securities described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, or placed in a depository as provided in Chapter 4 (commencing with Section 16500) of Part 2 of Division 4 of Title 2 of the Government Code, and handled in the same manner as money in the State Treasury. For these purposes, the money may also be combined with funds which are determined by the director to be available for investment pursuant to Section 58939. Any increment which is received from investment, reinvestment, or deposit made by the Treasurer shall be remitted to the council. The Treasurer may deduct from the remittance an amount equal to the reasonable cost incurred in carrying out this section or may bill the council for the costs and the council shall pay the costs from money which is collected for it pursuant to this chapter.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76908

The director, after consultation with the council, shall prepare an annual budget which sets forth in reasonable detail the proposed expenditures which the director deems necessary for the performance by him or her and by the department of the duties which are imposed upon them by this chapter. The director shall also prepare and submit to the council an annual statement, in reasonable detail, of the director’s expenditures pursuant to this chapter.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76909

The director may receive funds in amounts that may be reasonable and necessary to defray the initial expenses in making effective this chapter. The director shall reimburse those persons from whom those funds are received in the amounts received from any funds which are received by the director pursuant to this article.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76910

The director may accept contributions to advance the purposes of this chapter. If requested by the donor, the contributions shall be segregated and separately maintained for the use of the council.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)






ARTICLE 9 - Implementation, Voting Procedure, and Termination

76950

On or before August 15, 1989, the director shall establish a list of commercial salmon vessel operators eligible to vote on implementation of this chapter. In establishing the list, the director may require that handlers and commercial salmon vessel operators submit the names and mailing addresses of all commercial salmon vessel operators who harvested salmon during the previous season, as evidenced by receipts prepared under Section 8043 of the Fish and Game Code, together with the volume of salmon landed. The director may also request the assistance of the Director of Fish and Game for the names of all commercial salmon vessel operators who landed salmon the previous season and the volume of landings for each vessel. The request for the information shall be in writing and shall be subject to the confidentiality provisions of Section 8022 of the Fish and Game Code. The list shall be filed within 30 days following receipt of the written notice.

(Amended by Stats. 1989, Ch. 53, Sec. 17. Effective June 22, 1989.)



76951

Any commercial salmon vessel operator whose name does not appear upon the director’s list of commercial salmon vessel operators affected may have his or her name established on the list by filing with the director a signed statement, identifying himself or herself as a commercial salmon vessel operator and furnishing evidence of having made landings the previous year through the submission of receipts prepared under Section 8043 of the Fish and Game Code. Failure to be on the list does not exempt a commercial salmon vessel operator from paying assessments under this chapter.

(Amended by Stats. 1989, Ch. 53, Sec. 18. Effective June 22, 1989.)



76952

This chapter, except as necessary to conduct an implementation referendum vote under this article or as provided in subdivision (b) of Section 76953, shall not become operative until the director finds in an implementation referendum conducted by the director under this article, that at least 40 percent of the total number of commercial salmon vessel operators from the list, established by the director pursuant to Section 76950, have participated by voting in the referendum, and the director finds either of the following:

(a) Sixty-five percent or more of the commercial salmon vessel operators who voted in the referendum voted in favor of implementing this chapter, and the commercial salmon vessel operators who voted in the referendum marketed 51 percent or more of the total quantity of salmon landed in the preceding fiscal year by all the commercial salmon vessel operators who voted in the referendum.

(b) Fifty-one percent of the commercial salmon vessel operators who voted in the referendum voted in favor of implementing this chapter, and the commercial salmon vessel operators who voted in the referendum marketed 65 percent or more of the total quantity of salmon landed in the preceding fiscal year by all of the commercial salmon vessel operators who voted in the referendum.

(Amended by Stats. 1989, Ch. 53, Sec. 19. Effective June 22, 1989.)



76953

The director shall establish a period in which to conduct the implementation referendum which shall not be less than 30 days nor more than 60 days in duration, and may prescribe additional procedures as may be necessary to conduct the referendum. If the initial period established is less than 30 days, the director may extend that period. However, the total referendum period may not exceed 60 days.

(Amended by Stats. 1989, Ch. 53, Sec. 20. Effective June 22, 1989.)



76953.5

(a) Before the referendum vote is conducted by the director, the proponents of the council shall deposit with the director the amount that the director determines is necessary to defray the expenses of preparing the necessary lists and information and conducting the referendum vote.

(b) Any funds not used in carrying out this article shall be returned to the proponents of the council who deposited the funds with the director.

(c) Upon establishment of the council, the council may reimburse the proponents of the council for any funds deposited with the director that were used in carrying out this article, and for any legal expenses and costs incurred in establishing the council.

(d) After approval by the Commercial Salmon Trollers Advisory Committee created pursuant to Section 7862 of the Fish and Wildlife Code, the Department of Fish and Game may expend funds collected pursuant to Section 7861 of the Fish and Game Code, for payment to the Director of Food and Agriculture to pay necessary costs incurred in conducting the implementation referendum vote. If a majority of the commercial salmon vessel operators who voted at the implementation referendum voted in favor of implementing this article, as provided in Section 76952, the council shall reimburse the Commercial Salmon Stamp Dedicated Subaccount in the Fish and Game Preservation Fund all amounts received from that fund.

(Amended by Stats. 2013, Ch. 368, Sec. 9. Effective January 1, 2014.)



76954

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76955

(a) If the director finds that a favorable vote has been given, the director shall certify and give notice of the favorable vote to all commercial salmon vessel operators whose names and addresses may be on file with the director.

(b) If the director finds that a favorable vote has not been given, the director shall so certify and declare all provisions of this chapter inoperative.

(Amended by Stats. 1989, Ch. 53, Sec. 22. Effective June 22, 1989.)



76957

(a) Between January 1, 1994, and February 28, 1994, and in the same period each five years thereafter, or pursuant to subdivision (b) of Section 76953, the director shall, by the public hearing procedure, and if appropriate, the review referendum procedure provided for in Sections 76958 and 76959, determine whether the council program provided for in this chapter shall continue in effect.

(b) If the director finds from evidence received at the hearing that a substantial question exists as to whether the council program is contrary to or does not effectuate the declared purposes or provisions of this chapter or receives in writing a referendum petition with the signatures of 25 percent or more of the number of commercial salmon vessel operators who made landings in the previous year, as evidenced by receipts prepared under Section 8043 of the Fish and Game Code, the council program shall be submitted to referendum as provided in Section 76958.

(Amended by Stats. 1989, Ch. 53, Sec. 23. Effective June 22, 1989.)



76958

If the director determines that a review referendum procedure is appropriate or, pursuant to subdivision (b) of Section 76953, required, the director shall establish a referendum period of not to exceed 30 days during which period ballots shall be submitted to every commercial salmon vessel operator on a statewide basis. If the director determines that the referendum period does not provide sufficient time for the balloting, the director may extend the referendum for an additional period not to exceed 30 days. The ballots shall provide a “yes” or “no” voting alternative to the following question:

“Shall the Salmon Council of California be continued for the next five fiscal years commencing April 1, following this referendum?”

(Amended by Stats. 1989, Ch. 53, Sec. 24. Effective June 22, 1989.)



76959

If the council program is submitted to a review referendum under Section 76958, the director shall find that commercial salmon vessel operators statewide have approved the council program if the director finds either of the following:

(1) Sixty-five percent or more of the total number of commercial salmon vessel operators, who voted in the review referendum and who harvested 51 percent or more of the total amount of salmon landed during the previous fiscal year by all commercial salmon vessel operators who voted in the review referendum, approve the program.

(2) Fifty-one percent or more of the total number of commercial salmon vessel operators, who voted in the review referendum and who harvested 65 percent or more of the total amount of salmon landed during the previous fiscal year by all commercial salmon vessel operators who voted in the review referendum, approve the program.

(Amended by Stats. 1989, Ch. 53, Sec. 25. Effective June 22, 1989.)



76960

This chapter shall be operative indefinitely, except as provided in this article.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)



76961

On the termination of the council pursuant to this article, the council shall remain in existence for the purpose of furnishing the director with a complete record of its outstanding financial obligations, accrued and to accrue. The director shall pay from the money deposited and disbursed any outstanding obligations and any obligations incurred by the director and the department under the terms and provisions of this section. Any money which remains shall be retained by the director to defray the expenses of formulation, issuance, administration, or enforcement of any subsequent program for salmon promotion. If no such program is undertaken within a period of three years from the date of termination of the council, that money shall be withdrawn from the approved depository and paid into the special account for enchancement and restoration programs established pursuant to Section 7861 of the Fish and Game Code.

(Added by Stats. 1988, Ch. 1500, Sec. 1.)









CHAPTER 16.5 - California Walnut Commission

ARTICLE 1 - Declaration and General Provisions

77001

The production and handling of walnuts constitute an important industry of this state. This industry not only provides substantial and necessary revenues for the state and employment for its citizens, but also furnishes essential food vital to the public health and welfare.

(Amended by Stats. 2006, Ch. 409, Sec. 1. Effective September 22, 2006.)



77002

The maintenance and expansion of the walnut industry of California is necessary to ensure the consuming public of a continuous supply of this vital food and the maintenance of needed levels of income for those engaged in the walnut industry of this state.

(Amended by Stats. 1999, Ch. 609, Sec. 9. Effective January 1, 2000.)



77003

It is necessary for human nutrition and public benefit that the public be made aware of accurate and scientific information relative to the beneficial qualities of walnuts and of the production and distribution costs necessary to make walnuts available to the consuming public.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77003.5

The establishment of the commission is necessary for the efficient development and management of a national and international advertising and promotion program that will enhance the reputation of the California walnut industry, create a more receptive environment for the industry and its products, and increase competitiveness of the California walnut industry within the national and international marketplace. The commission is necessary to carry out the California walnut industry’s commitment to responsible stewardship and increasingly efficient cultural practices.

(Added by Stats. 1999, Ch. 609, Sec. 10. Effective January 1, 2000.)



77003.6

The successes that the walnut industry of California have enjoyed have come about in part through a commitment to industry-funded research that has led to significant improvements in the quality of the walnuts available to consumers and increasingly efficient cultural practices resulting in increased awareness of, and a more receptive environment for, the production and handling of walnuts in domestic and foreign markets. It has also led to walnuts being a better consumer value. The establishment of the commission will maintain and enhance this research effort and make it possible for the walnut industry to realize its potential, resulting in increased consumer value and enhanced producer returns.

(Amended by Stats. 2006, Ch. 409, Sec. 2. Effective September 22, 2006.)



77004

The production and handling of walnuts produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Amended by Stats. 2006, Ch. 409, Sec. 3. Effective September 22, 2006.)



77005

No action taken by the commission, nor by any individual in accordance with this chapter or with the rules and regulations adopted under this chapter, is a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Fair Trade Act (Chapter 3 (commencing with Section 16900) of that Part 2), the Unfair Practices Act (Chapter 4 (commencing with Section 1700) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77006

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77007

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of a particular agricultural industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are elected or appointed to the commission, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77007.5

Opportunity exists for continued growth and expansion of the walnut industry by creating new markets. The success of that expansion program is uniquely dependent upon effective advertising, promotion, and research since the creation of new markets is essentially a matter of educating and informing people of the use, nutritional value, and availability of the commodity and enhancing the reputation of the California walnut industry. The expansion of the walnut industry also provides an important source of jobs for many people in this state, a high proportion of whom reside in historically depressed areas of the state, and serves to ensure the preservation of an agrarian society.

(Amended by Stats. 1999, Ch. 609, Sec. 12. Effective January 1, 2000.)



77008

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production of walnuts the opportunity to avail themselves of the benefits of collective action in the broad fields of development, maintenance, and expansion of markets, advertising, promotion, marketing research, public information and education, and production and processing research necessary to achieve the purposes stated in this chapter.

(Amended by Stats. 1999, Ch. 609, Sec. 13. Effective January 1, 2000.)






ARTICLE 2 - Definitions

77021

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77022

“Walnuts” means only walnuts of the English (Juglans regia) varieties grown in California.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77023

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77024

“Commission” means the California Walnut Commission.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77026

“Handle” or “handling” means to market, pack, sell, consign, transport, or ship, except as a common or contract carrier of walnuts owned by another person, or in any other way place walnuts, inshell or shelled, into commerce either within the area of production or from the area of production to any other point outside thereof, or for a manufacturer or retailer within the area of production to purchase directly from a producer. “Handle” or “handling” does not include sales and deliveries within the area of production by producers to handlers, or between handlers.

(Repealed and added by Stats. 2006, Ch. 409, Sec. 6. Effective September 22, 2006.)



77027

(a) The districts consist of the following:

(1) District 1 consists of the counties in the state that lie north of a line drawn on the south boundaries of the Counties of San Mateo, Alameda, San Joaquin, Calaveras, and Alpine.

(2) District 2 consists of all other walnut producing counties in the state south of the boundary line set forth in paragraph (1).

(b) The boundaries of any district may be changed by a two-thirds vote of the full commission, which is concurred in by the secretary, when necessary to maintain similar total production among the districts and to ensure proper representation by producers. These boundaries need not coincide with county lines.

(Amended by Stats. 1995, Ch. 727, Sec. 86. Effective January 1, 1996.)



77028

“Handler” means any person who handles inshell or shelled walnuts.

(Amended by Stats. 2006, Ch. 409, Sec. 7. Effective September 22, 2006.)



77029

“Pack” means to bleach, clean, grade, shell, or otherwise prepare walnuts for market as inshell or shelled walnuts.

(Amended by Stats. 2006, Ch. 409, Sec. 8. Effective September 22, 2006.)



77030

“Marketing research” means any research relating to the marketing of walnuts in domestic or foreign markets.

(Amended by Stats. 1999, Ch. 609, Sec. 14. Effective January 1, 2000.)



77031

“Marketing year” or “fiscal year” means the period from August 1 of any year to July 31, inclusive, of the next year. Beginning September 1, 2008, “marketing year” or “fiscal year” means the period from September 1 of any year to August 31, inclusive, of the next year.

(Amended by Stats. 2006, Ch. 409, Sec. 9. Effective September 22, 2006.)



77031.5

“Person” means any individual, partnership, limited liability partnership, corporation, limited liability company, or other association or entity doing business in California.

(Added by Stats. 1998, Ch. 289, Sec. 1. Effective January 1, 1999.)



77032

“Producer” means any person in this state who grows walnuts for market and who, upon request, provides proof of commodity sale. “Producer” does not include any person who handles 2,000 pounds or less of walnuts during a market year.

(Amended by Stats. 2006, Ch. 409, Sec. 10. Effective September 22, 2006.)



77033

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77034

“Advertising and sales promotion” means, in addition to its ordinarily accepted meaning, any plan directed toward increasing the sale of walnuts in domestic or foreign markets. No advertising or sales promotion plan shall make use of false or unwarranted claims on behalf of any product, or disparage the quality, value, sales, or use of any other commodity.

(Amended by Stats. 1999, Ch. 609, Sec. 16. Effective January 1, 2000.)






ARTICLE 3 - The California Walnut Commission

77051

(a) There is in state government the California Walnut Commission. The commission shall be composed of eight walnut producers who are not handlers, four walnut handlers, and one public member.

(b) Eight producer members, four from each district, shall be elected by producers. In accordance with procedures adopted by the commission, no more than two producers from each district who ship the largest percentage of their walnuts in the preceding marketing year to the same handler may be elected to the commission as members. Producers who ship to two or more handlers in equal percentages shall declare which handler they are affiliated with, for purposes of this section. No producer member shall be connected in a proprietary capacity with a handler.

(c) In accordance with procedures adopted by the commission, four handler members shall be elected on a weighted basis by all handlers to serve on the commission. No handler member shall be connected in a proprietary capacity or in any other manner with any other handler member serving on the commission.

(d) The public member shall be appointed to the commission by the secretary from nominees recommended by the commission.

(e) The secretary and other appropriate individuals as determined by the commission shall be ex officio members of the commission.

(Amended by Stats. 2007, Ch. 124, Sec. 4. Effective January 1, 2008.)



77052

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make corrections required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter and the secretary’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions. The secretary may make recommendations that will make the activities or functions acceptable.

(Amended by Stats. 1995, Ch. 727, Sec. 88. Effective January 1, 1996.)



77053

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Amended by Stats. 1995, Ch. 727, Sec. 89. Effective January 1, 1996.)



77054

When the secretary is required to concur in a decision of the commission, the secretary shall concur, refuse to concur, or request additional information from the commission within 15 working days from notification of the decision.

(Amended by Stats. 1995, Ch. 727, Sec. 90. Effective January 1, 1996.)



77055

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Amended by Stats. 1995, Ch. 727, Sec. 91. Effective January 1, 1996.)



77056

Each member of the commission, except the ex officio members, shall have an alternate member to be elected in the same manner as the member. An alternate member shall, in the absence of the member for whom he or she is an alternate, serve in place of the member on the commission and shall have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of a change in status making him or her ineligible to serve, or due to death, removal, resignation, or disqualification of a member, the alternate member shall act as a member on the commission until a qualified successor is elected or appointed.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77057

Any vacancy on the commission occurring by the failure of any person elected to the commission as a producer member or alternate producer member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, or resignation, shall be filled for the unexpired portion of the term by a majority vote of the remaining producer members of the commission. Any person filling a vacant producer member or alternate producer member position shall meet all the qualifications set forth in this article as required for the member whose office he or she is to fill.

(Amended by Stats. 2006, Ch. 409, Sec. 13. Effective September 22, 2006.)



77058

Any vacancy on the commission occurring by the failure of any person elected to the commission as a handler member or alternate handler member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, or resignation, shall be filled for the unexpired portion of the term by a majority vote of the remaining handler members of the commission. Any person filling a vacant handler member or alternate handler member position shall meet all the qualifications set forth in this article as required for the member whose office he or she is to fill.

(Amended by Stats. 2006, Ch. 409, Sec. 14. Effective September 22, 2006.)



77059

Any vacancy on the commission occurring by the failure of the public member or alternate member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, or resignation, shall be filled for the unexpired portion of the term by the secretary from nominees recommended by the commission. That person shall meet all the qualifications set forth in this article as required for the member whose office he or she is to fill.

(Amended by Stats. 1995, Ch. 727, Sec. 92. Effective January 1, 1996.)



77060

Any producer member and his or her alternate member on the commission shall be an individual or an employee representing a producer who has a financial interest in producing, or causing to be produced, walnuts for market. The qualifications of producer members and their alternate members shall be maintained during the entire term of office.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77061

Any handler member and his or her alternate member on the commission shall have a financial interest in handling walnuts for market.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77062

The public member and his or her alternate member on the commission shall have all the powers, rights, and privileges of any other member or alternate member, respectively, on the commission. The public member and his or her alternate member shall not have any financial interest in the walnut industry.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77063

For the 2006 marketing year, the term of office of all members of the commission, except ex officio members, shall be from the beginning of the marketing year that commences in the year of their election and until qualified successors are elected for the 2009 marketing year. Thereafter, the term of office of all members of the commission, except ex officio members, shall be two years from the beginning of the marketing year in which they are elected and until qualified successors are elected. The same selection procedure shall apply to handler members. Terms of office of each member and alternate member of the commission shall be limited to four consecutive two-year terms.

(Amended by Stats. 2006, Ch. 499, Sec. 18.5. Effective January 1, 2007.)



77064

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be prima facie evidence of the truth of all statements herein.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77065

A quorum of the commission shall be eight voting members of the commission. Except as provided in Section 77027, a vote in favor of a motion by nine members present at a meeting shall constitute the act of the commission.

(Amended by Stats. 2006, Ch. 409, Sec. 15. Effective September 22, 2006.)



77066

The secretary or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 94. Effective January 1, 1996.)



77067

No member of the commission or of any committee established by the commission that may include nonmembers of the commission shall receive a salary. Except for ex officio government members, the members may receive an amount not to exceed reasonable and necessary traveling expenses and meal allowances, as established by the commission, for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission.

(Amended by Stats. 2011, Ch. 97, Sec. 6. Effective January 1, 2012.)



77068

All funds received by any person from the assessments levied pursuant this chapter or otherwise received by the commission shall be deposited in banks which the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in the amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77069

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member of the commission, alternate member, or any employee or agent thereof, is personally liable for the contracts of the commission. No member of the commission, alternate member, or any employee or agent thereof, is responsible individually in any way to any producer, processor, handler, or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent or employee, except for his or her own individual acts of dishonesty or crime. No member of the commission, alternate member, or any employee or agent thereof, is responsible individually for any act or omission of any other member of the commission, alternate member, or any employee or agent thereof. Liability is several and not joint, and no member of the commission, alternate member, or any employee or agent thereof, is liable for the default of any other member of the commission, alternate member, or any employee or agent thereof.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)






ARTICLE 4 - Powers and Duties of the Commission

77081

The powers and duties of the commission shall include, but are not limited to, all of those contained in this article.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77082

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, operating procedures, and orders for carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, operating procedure, or order of the commission. The commission is exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code when acting pursuant to this section.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77083

The commission may administer and enforce this chapter and do and perform all acts and exercise all powers incidental to, or in connection with, deemed reasonably necessary for the proper or advisable implementation of this chapter.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77084

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and any other officers as it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77085

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out this chapter. The commission may retain a management firm or the staff from any board, commission, or committee of the state or federal government to perform the functions prescribed by this section under the control of the commission.

If the person engages in any conduct which the secretary determines is not in the public interest or which is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(Amended by Stats. 1995, Ch. 727, Sec. 95. Effective January 1, 1996.)



77086

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77087

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77088

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77089

The commission shall keep accurate books, records, and accounts of all of its dealings which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all producers, copies of which shall also be submitted to the department. In addition, the secretary may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 96. Effective January 1, 1996.)



77090

The commission may promote the sale of walnuts by brand and generic advertising and other promotional means, including tie-in advertising, for the purpose of creating, maintaining, and expanding domestic and foreign markets.

(Amended by Stats. 1999, Ch. 609, Sec. 17. Effective January 1, 2000.)



77091

The commission may educate and instruct the wholesale and retail trade in domestic and foreign markets with respect to proper methods of handling walnuts.

(Amended by Stats. 2006, Ch. 409, Sec. 16. Effective September 22, 2006.)



77092

The commission may make market surveys and analyses.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77093

The commission may present facts to, and negotiate with, local, state, federal, and foreign agencies on matters that affect the walnut industry pursuant to this chapter.

(Amended by Stats. 1999, Ch. 609, Sec. 19. Effective January 1, 2000.)



77094

The commission may make, in its name, contracts to receive or render services in formulating and conducting plans and programs and any other contracts or agreements that the commission deems necessary for carrying out this chapter.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77095

The commission may conduct, and contract with others to conduct, research, including the study, analysis, accumulation, and dissemination of information obtained from the research or elsewhere, respecting this chapter.

(Amended by Stats. 1999, Ch. 609, Sec. 20. Effective January 1, 2000.)



77096

The commission may accept contributions of, or match, private, state, or federal funds and employ or make contributions of funds to other persons or state or federal agencies for purposes of maintaining, promoting, and enhancing the walnut industry pursuant to this chapter.

(Amended by Stats. 1999, Ch. 609, Sec. 21. Effective January 1, 2000.)



77097

The commission may collect information, including, but not limited to, industry crop statistics, and may publish and distribute without charge a bulletin or other communication for dissemination of information to persons subject to this chapter.

(Amended by Stats. 1999, Ch. 609, Sec. 22. Effective January 1, 2000.)



77098

The commission shall establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77099

The commission shall establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made pursuant to Section 77086.

(Amended by Stats. 1995, Ch. 727, Sec. 97. Effective January 1, 1996.)



77100

The commission shall submit to the secretary, for his or her concurrence, an annual statement of contemplated activities authorized pursuant to this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 98. Effective January 1, 1996.)



77101

All lists of producers in the possession of the commission or the secretary are confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 99. Effective January 1, 1996.)



77102

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77103

(a) Notwithstanding any other provision of this chapter, the following duties are imposed upon the executive committee of the commission, established in the commission’s bylaws, for the 2006 marketing year:

(1) Continue any and all existing contracts and agreements necessary for the operation of the commission.

(2) Establish the annual budget according to accepted accounting practices.

(3) Establish the assessment rate not later than the first day of the marketing year or as soon thereafter as possible. The assessment rate shall not exceed the 2005 marketing year assessment rate.

(b) In fulfilling the duties of this section, except for the disbursements made pursuant to Section 77086, the executive committee shall obtain concurrence by the secretary.

(c) This section shall become inoperative on July 1, 2007.

(Added by Stats. 2006, Ch. 409, Sec. 16.5. Effective September 22, 2006. Inoperative July 1, 2007, by its own provisions.)






ARTICLE 5 - Implementation and Voting Procedures

77121

(a) The secretary shall establish a list of producers eligible to vote on implementation of this chapter. In establishing the list, the secretary shall require that handlers, producers, and others submit the names and mailing addresses of all producers. The secretary also may require that the information provided include the quantity of walnuts produced by each producer or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in Section 77123. The request for the information shall be in writing. The information shall be filed within 30 days following receipt of the written request.

(b) Any producer whose name does not appear on the secretary’s list may have his or her name placed on the list by filing with the secretary a signed statement identifying himself or herself as a producer. Failure to be on the list does not exempt the producer from paying assessments.

(c) Proponents and opponents of the commission may contact producers on the list in a form and manner prescribed by the secretary so long as all expenses associated with the contacts are paid in advance.

(Amended by Stats. 1995, Ch. 727, Sec. 101. Effective January 1, 1996.)



77123

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds in a referendum vote conducted by the secretary that at least 40 percent of the total number of producers from the list established by the secretary pursuant to this article participate, and that a majority of the producers voting in the referendum voted in favor of this chapter, and the producers so voting handled a majority of the total quantity of walnuts handled in the preceding marketing year by all those producers who voted in the referendum.

(Amended by Stats. 2006, Ch. 409, Sec. 18. Effective September 22, 2006.)



77124

The secretary shall establish a period in which to conduct the referendum that shall not be less than 10 days or more than 60 days in duration and may prescribe additional procedures necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period; however, the total referendum period may not exceed 60 days.

(Amended by Stats. 1995, Ch. 727, Sec. 103. Effective January 1, 1996.)



77125

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77126

If the secretary finds that a favorable vote has been given as provided in Section 77123, the secretary shall so certify and give notice of the favorable vote to all affected producers whose names and addresses are on file with the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 104. Effective January 1, 1996.)



77127

If the secretary finds that a favorable vote has not been given as provided in Section 77123, the secretary shall so certify and declare this chapter inoperative. The secretary may conduct another implementation referendum vote one year or more after the previous vote has been taken.

(Amended by Stats. 1995, Ch. 727, Sec. 105. Effective January 1, 1996.)



77130

Subsequent to the first election of members of the commission pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures which shall be established by the commission with the concurrence of the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 107. Effective January 1, 1996.)



77130.5

Subsequent to the initial implementation referendum vote and the first election of commissioners, the commission shall establish procedures for the purpose of providing persons subject to this chapter with access to producers on the commission’s list of producers for purposes related to an election or referendum or an act or determination of the commission. Access to producers shall not include actual release or disclosure of the commission’s confidential list of producers.

(Added by Stats. 1995, Ch. 727, Sec. 108. Effective January 1, 1996.)



77131

(a) Prior to the referendum vote conducted by the secretary pursuant to Section 77123, the proponents of the commission shall deposit with the secretary the amount that the secretary deems necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

(b) Any funds not used in carrying out Section 77123 shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) Upon establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out Section 77123 and for any legal expenses and costs incurred in establishing the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 109. Effective January 1, 1996.)






ARTICLE 6 - Assessments and Records

77151

(a) The commission shall establish the assessment for the following marketing year not later than the first day of each marketing year or as soon thereafter as is possible.

(b) The assessment shall not exceed one cent ($0.01) per inshell pound on all walnuts shipped by producers to handlers or handled by producers.

(c) Assessments provided for in this section shall be levied on the producer. The handler shall deduct the assessment from amounts paid by him or her to the producer and shall be a trustee of the funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(d) A fee greater than the amount provided for in subdivision (b) may not be charged unless and until a greater fee is approved by producers pursuant to the procedures specified in Section 77123.

(Amended by Stats. 2006, Ch. 409, Sec. 21. Effective September 22, 2006.)



77152

This chapter does not apply to the walnuts produced only for the producer’s home use and to producers who handle 2,000 pounds or less of walnuts in the preceding marketing year. However, the producer shall file an affidavit with the commission establishing that he or she has not handled walnuts. The commission shall then determine whether the affidavit should be approved.

(Amended by Stats. 2006, Ch. 409, Sec. 22. Effective September 22, 2006.)



77153

Every handler shall keep a complete and accurate record of all walnuts handled with the name of the producer whose walnuts were handled. The records shall be in simple form and contain information prescribed by the commission. The records shall be preserved by the handler for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77154

All proprietary information obtained by the commission or the secretary from producers or handlers is confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 110. Effective January 1, 1996.)



77155

Every handler shall be personally liable for the payment of collected assessments to the commission, and the failure of a handler to collect the assessment from any producer does not exempt any handler from liability.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77156

Any assessment which is levied as provided for in this chapter is a personal debt of every producer so assessed. Failure of a handler to collect the assessment does not relieve the producer of the obligation to pay the assessment.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77157

Any producer or handler who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, pay 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77158

When the handler is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failing to collect or make payment of assessments, of which a corporate handler may be subject to under this chapter, shall also include identical liability upon each director and each officer of the corporation.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)






ARTICLE 7 - Actions and Penalties

77171

It is unlawful for any person to do any of the following:

(a) Refuse to render a report, statement, or record required by the commission.

(b) Furnish a false report, statement, or record required by the commission.

(c) When engaged in the handling of walnuts, fail or refuse to furnish the commission, or its duly authorized agents, information concerning the names and addresses of persons from whom walnuts have been received and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)



77172

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Amended by Stats. 1995, Ch. 727, Sec. 111. Effective January 1, 1996.)



77173

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for the obtaining of injunctive relief or specific performance regarding this chapter and the rules and regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunction relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of the Code of Civil Procedure is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding walnuts until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 1992, Ch. 868, Sec. 8. Effective January 1, 1993.)



77174

Termination of this chapter shall not affect or waive any right, duty, obligation, or liability which shall have arisen or which may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)






ARTICLE 8 - Continuation or Suspension and Termination

77191

This chapter shall become inoperative at the end of any marketing year in which targeted export assistance funds provided by the federal government have been permanently terminated, unless, pursuant to the procedures described in Section 77193, the producers approve the continuation of the commission. Funds are permanently terminated within the meaning of the previous sentence when the federal government does not provide targeted export assistance funds in three consecutive budget years.

(Amended by Stats. 2012, Ch. 323, Sec. 16. Effective January 1, 2013.)



77192

(a) Notwithstanding Section 77191, the secretary shall terminate the commission at the end of the then current marketing year in accordance with Sections 77194 and 77195 if the secretary finds that the termination of the commission is requested in writing, within a 90-day period, by at least 51 percent of the eligible producers that produce at least 51 percent of the total volume of walnuts.

(b) The person or persons originating the request shall file a written notice with the secretary in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the secretary.

(c) The signatures on the petition requesting the termination need not all be appended to one sheet of paper. Each person signing the petition shall specify his or her place of business in a manner that will enable the location to be readily ascertained.

(d) The petition shall bear a copy of the notice of intention to terminate. Signatures shall be secured within the time limit specified in this section.

(Amended by Stats. 1995, Ch. 727, Sec. 112. Effective January 1, 1996.)



77193

(a) Every six years, beginning in the 1992–93 marketing year, the secretary shall hold a hearing to determine whether operation of this chapter should be continued. If the secretary finds after the hearing that a substantial question exists among the producers assessed under this chapter regarding whether operation of this chapter should be continued, the secretary shall cause a referendum vote to be conducted among producers. If a referendum is required, the operation of this chapter shall continue if the secretary finds that a majority of producers voting in the referendum voted in favor of the continuation of this chapter, and those so voting handled a majority of the total quantity of walnuts handled in the preceding marketing years by all such producers voting in the referendum.

(b) If the secretary finds that a favorable vote has been given, the secretary shall so certify and this chapter shall remain in operation. If the secretary finds that a favorable vote has not been given, the secretary shall so certify and declare the operation of this chapter suspended upon expiration of the then current marketing year.

(Amended by Stats. 2006, Ch. 409, Sec. 23. Effective September 22, 2006.)



77194

After the effective date of suspension of the operation of this chapter, the operation of the commission shall be concluded and any and all funds remaining held by the commission and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing year. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the prorate refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate program conducted by the University of California or the California State University, another state agency, or a federal agency which deals with the purposes of this chapter. If no program exists, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Amended by Stats. 1988, Ch. 160, Sec. 49.)



77195

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all producers affected by the suspension whose names and addresses are on file.

(Added by Stats. 1987, Ch. 12, Sec. 1. Effective April 30, 1987.)









CHAPTER 17 - California Pepper Commission

ARTICLE 1 - Declaration and General Provisions

77201

The production and marketing of peppers constitute an important industry of this state which not only provides substantial and necessary revenues for the state and employment for its citizens, but also furnishes essential food vital to the public health and welfare.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77202

The maintenance of the pepper industry of California is necessary to assure the consuming public of a continuous supply of this vital food and the maintenance of needed levels of income for those engaged in the industry.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77203

The production and marketing of peppers produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77204

No action taken by the commission, nor by any individual in accordance with this chapter or with the rules and regulations adopted under this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Fair Trade Act (Chapter 3 (commencing with Section 16900) of that Part 2), the Unfair Practices Act (Chapter 4 (commencing with Section 1700) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77205

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held to be invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77206

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of a particular agricultural industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the legislature finds that, with respect to persons who are elected or appointed to the commission, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77207

A commission form of administration created by this chapter is designed to deal with the broad field of production research.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)






ARTICLE 2 - Definitions

77221

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77222

“Pepper” means all types of fruit grown in California from the plant family Solanaceae, Genus Capsicum, including seed.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77223

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77224

“Commission” means the California Pepper Commission.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77225

(a) The commission shall be composed of five districts. The boundaries of each district shall be established by a two-thirds vote of the full commission, that is concurred in by the secretary. District boundaries shall be established to reflect similar total production among the districts in order to ensure proper representation by producers. These boundaries need not coincide with county lines.

(b) The boundaries of any district may be changed by a two-thirds vote of the full commission, that is concurred in by the secretary, when necessary to maintain similar total production among the districts and to ensure proper representation by producers.

(Amended by Stats. 2004, Ch. 167, Sec. 1. Effective January 1, 2005.)



77226

(a) “Handler” means any person engaged in marketing of peppers which the person has produced, purchased, or acquired from a producer, or is marketing on behalf of a producer whether as owner, agent, employee, broker, or otherwise. “Handler” does not include any person who handles less than 100 tons of fresh peppers, or the equivalent in dehydrated peppers or pepper seed, in a marketing year.

(b) “Handle” means to engage in the business of a handler.

(c) The tonnage threshold specified in subdivision (a) may be increased by a two-thirds vote of the commission.

(d) The tonnage threshold specified in subdivision (a) may be decreased only if approved by referendum pursuant to Sections 77311 to 77316, inclusive. For purposes of a referendum conducted pursuant to this subdivision, the terms “producer” and “handler” in Section 77311 to 77316, inclusive, includes persons who would become subject to this chapter if the referendum is approved.

(Amended by Stats. 2004, Ch. 167, Sec. 2. Effective January 1, 2005.)



77227

“Market” or “marketing” means to sell peppers.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77228

“Production research” means any cultural and biological research relating to field production of peppers.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77229

“Marketing year” or “fiscal year” means the period beginning March 1 of any year and extending through the last day of February of the next year.

(Amended by Stats. 2004, Ch. 167, Sec. 3. Effective January 1, 2005.)



77230

(a) “Producer” means any person in this state who grows peppers for market and who, upon request, provides proof of commodity sale. “Producer” does not include any person who grows less than 10 acres of peppers, or produces less than 100 tons of fresh peppers, or the equivalent in dry peppers or pepper seed, in the current marketing year.

(b) The acreage and tonnage thresholds specified in subdivision (a) may be decreased only if approved by referendum pursuant to Section 77311 to 77316, inclusive. For purposes of a referendum conducted pursuant to this subdivision, the terms “producer” and “handler” in Sections 77311 to 77316, inclusive, include persons who would become subject to this chapter if the referendum is approved.

(Amended by Stats. 2004, Ch. 167, Sec. 4. Effective January 1, 2005.)



77231

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)






ARTICLE 3 - The California Pepper Commission

77251

(a) There is in the state government the California Pepper Commission. The commission shall be composed of five pepper producers, five pepper handlers, one public member, and may include two at-large members at the discretion of the commission.

(b) Five producers, one from each district, shall be elected by and from producers within the respective districts. Five handlers, representing the major categories of pepper handling as determined by the commission, shall be elected by and from other qualified handlers engaged in the same activity. The determination of what the major categories of pepper handling activities are, and any subsequent change to the categories shall be made by a two-thirds vote of the full commission that is concurred in by the secretary.

(c) The public member shall be appointed to the commission by the secretary from nominees recommended by the commission.

(d) Two at-large members may be elected by the producers and handlers on the commission from among individuals who have a financial interest in the California pepper industry but who are not necessarily producers or handlers as defined in this article.

(e) The secretary and other appropriate individuals as determined by the commission shall be ex officio members of the commission.

(Amended by Stats. 2004, Ch. 167, Sec. 5. Effective January 1, 2005.)



77252

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make corrections required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, the secretary’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and the secretary’s recommendations as to what will make the activities or functions acceptable.

(Amended by Stats. 2004, Ch. 167, Sec. 5.1. Effective January 1, 2005.)



77253

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Amended by Stats. 2005, Ch. 22, Sec. 68. Effective January 1, 2006.)



77254

When the secretary is required to concur in a decision of the commission, the secretary shall give his or her response to the commission within 15 working days from notification of the decision. The response may be a request that additional information be provided.

(Amended by Stats. 2004, Ch. 167, Sec. 5.3. Effective January 1, 2005.)



77255

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Amended by Stats. 2004, Ch. 167, Sec. 5.4. Effective January 1, 2005.)



77256

Each member of the commission, except ex officio members, shall have an alternate member to be elected in the same manner as the member. Except as provided in Section 77264, an alternate member shall, in the absence of the member for whom he or she is an alternate, serve in place of the member and shall have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of a change in status making a member ineligible to serve, or due to death, removal, resignation, or disqualification of a member, the alternate member shall act as a member on the commission until a qualified successor is elected or appointed.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77257

Any vacancy on the commission occurring by the failure of any person elected to the commission as a member or alternate member to continue in his or her position due to a change in status making the person ineligible to serve, or due to death, removal, or resignation, shall be filled for the unexpired portion of the term by a majority vote of the remaining members of the commission. That person shall fulfill all the qualifications set forth in this article as required for the member whose office he or she is to fill.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77258

Any vacancy on the commission occurring by the failure of the public member or alternate member to continue in his or her position due to a change in status making the member ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled for the unexpired portion of the term by the secretary from nominees recommended by the commission. That person shall fulfill all the qualifications set forth in this article as required for the member whose office he or she is to fill.

(Amended by Stats. 2004, Ch. 167, Sec. 5.5. Effective January 1, 2005.)



77259

Any producer member and his or her alternate member on the commission shall be an individual producer or an employee representing a producer who has a financial interest in producing, or causing to be produced, peppers for market. Qualifications of producer members and their alternate members shall be maintained during their entire term of office.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77260

Any handler member and his or her alternate member on the commission shall have a financial interest in handling peppers for market, or be an employee of a firm which handles peppers.

(Amended by Stats. 1991, Ch. 527, Sec. 4.)



77260.5

Any at-large member elected to the commission, and his or her alternate shall have a financial interest in the California pepper industry and shall have all the rights and privileges of any other member or alternate member, respectively, of the commission.

(Added by Stats. 2004, Ch. 167, Sec. 6. Effective January 1, 2005.)



77261

The public member and his or her alternate member on the commission shall have all the powers, rights, and privileges of any other member or alternate member, respectively, on the commission. The public member and his or her alternate member shall not have any financial interest in the pepper industry.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77262

The term of office of all members and alternate members of the commission, except ex officio members, shall be three years, beginning on the first day of February following his or her election and until qualified successors are elected.

(Amended by Stats. 2004, Ch. 167, Sec. 7. Effective January 1, 2005.)



77263

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77264

A quorum of the commission shall be seven voting members of the commission. An alternate producer or handler member, respectively, may serve in the absence of a member if the member’s alternate is absent and the action is necessary to establish a quorum. Unless specified otherwise in this chapter, the vote of a majority of members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Amended by Stats. 2004, Ch. 167, Sec. 8. Effective January 1, 2005.)



77265

The secretary or his or her representative shall be notified and may attend each meeting of the commission and any committee meeting of the commission.

(Amended by Stats. 2005, Ch. 22, Sec. 69. Effective January 1, 2006.)



77266

No member of the commission or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each member of the commission or each alternate member serving in place of a member, except ex officio government members, and each member of a committee established by the commission who is a nonmember of the commission, may receive a sum not to exceed one hundred dollars ($100) per day, as established by the commission. This per diem shall be paid to members for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission. Members shall also receive the necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77267

All funds received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks which the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in the amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77268

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member of the commission, alternate member, or any employee or agent thereof, is personally liable for the contracts of the commission. No member of the commission, alternate member, or any employee or agent thereof, is responsible individually in any way to any producer, handler, or any other person for errors in judgment, mistakes, or other acts, either of the commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member of the commission, alternate member, or any employee or agent thereof, is responsible individually for any act or omission of any other member of the commission, alternate member, or any employee or agent thereof. Liability is several and not joint, and no member of the commission, alternate member, or any employee or agent thereof, is liable for the default of any other member of the commission, alternate member, or any employee or agent thereof.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)






ARTICLE 4 - Powers and Duties of the Commission

77281

The powers and duties of the commission include, but are not limited to, all of those contained in this article.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77282

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, operating procedures, and orders for carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, operating procedure, or order of the commission.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77283

The commission may administer and enforce this chapter and do and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, proper or advisable effectuation of this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77284

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77285

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out this chapter. The commission may retain a management firm or the staff from any board, commission, or committee of the state or federal government to perform the functions prescribed by this section under the control of the commission. If the person engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. In the event that the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(Amended by Stats. 2004, Ch. 167, Sec. 8.2. Effective January 1, 2005.)



77286

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77287

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77288

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary in the opinion of the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77289

The commission shall keep accurate books, records, and accounts of all of its dealings which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all producers and handlers, a copy of which shall also be submitted to the department. In addition, the secretary may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Amended by Stats. 2004, Ch. 167, Sec. 8.3. Effective January 1, 2005.)



77290

The commission may present facts to, and negotiate with state, federal, and foreign agencies on matters which affect this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77291

The commission may make, in its name, contracts to receive or render services in formulating and conducting plans and programs and any other contracts or agreements that the commission may deem necessary for carrying out this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77292

The commission may conduct, and contract with others to conduct, production research, including the study, analysis, accumulation, and dissemination of information obtained from the research or elsewhere, regarding this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77293

The commission may accept contributions or match private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies, for purposes of carrying out this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77294

The commission may publish and distribute, without charge, a bulletin or other communication for dissemination of information to producers and handlers.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77295

The commission shall establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77296

The commission shall establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made pursuant to Section 77286.

(Amended by Stats. 2004, Ch. 167, Sec. 8.4. Effective January 1, 2005.)



77297

The commission shall submit to the secretary for his or her concurrence, an annual statement of contemplated activities authorized pursuant to this chapter.

(Amended by Stats. 2004, Ch. 167, Sec. 8.5. Effective January 1, 2005.)



77298

The commission and the secretary shall keep confidential and shall not disclose, except when required in a judicial proceeding, all lists of producers and handlers in their possession.

(Amended by Stats. 2004, Ch. 167, Sec. 8.6. Effective January 1, 2005.)



77299

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)






ARTICLE 5 - Implementation and Voting Procedures

77311

(a) Within 30 days of the effective date of this chapter, the secretary shall have established a list of producers and handlers eligible to vote on implementation of this chapter. In establishing the list, the secretary may require that producers, handlers, and others submit the names and mailing addresses of all producers and handlers. The secretary also may require that the information provided include the quantity of peppers produced by each producer and the quantity of peppers handled by each handler, or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in Section 77312. The request for the information shall be in writing and shall be filed within 10 days following receipt of the request.

(b) Any producer or handler whose name does not appear upon the appropriate list may have his or her name placed on the list by filing with the secretary a signed statement identifying himself or herself as a producer or handler. Failure to be on the list does not exempt the person from paying assessments and does not invalidate any industry votes conducted pursuant to this article.

(c) Proponents and opponents of the commission may contact producers and handlers on the lists in a form and manner prescribed by the secretary so long as all expenses associated with the contacts are paid in advance.

(Amended by Stats. 2004, Ch. 167, Sec. 8.7. Effective January 1, 2005.)



77312

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds as follows in a referendum vote conducted by the secretary:

(a) At least 40 percent of the total number of producers from the list established by the secretary pursuant to this article have participated and that either of the following has occurred:

(1) Sixty-five percent of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed a majority of the total quantity of peppers in the preceding marketing year by all of the producers who voted in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed 65 percent or more of the total quantity of peppers in the preceding marketing year by all of the producers who voted in the referendum.

(b) At least 40 percent of the total number of handlers from the list established by the secretary pursuant to this article, have participated, and that either of the following has occurred:

(1) Sixty-five percent of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled a majority of the total quantity of peppers in the preceding marketing year by all of the handlers who voted in the referendum.

(2) A majority of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled 65 percent or more of the total quantity of peppers in the preceding marketing year by all of the handlers who voted in the referendum.

(Amended by Stats. 2004, Ch. 167, Sec. 8.8. Effective January 1, 2005.)



77313

The secretary shall use fresh weight in calculating the volume voted pursuant to Section 77312. For converting dry weight and seed weight to fresh equivalent weight the secretary shall use the following ratios: 5.3 to 1 for dry weight and 220 to 1 for seed weight.

(Amended by Stats. 2004, Ch. 167, Sec. 8.9. Effective January 1, 2005.)



77314

The secretary shall establish a period in that to conduct the referendum which shall not be less than 10 days nor more than 60 days in duration, and may prescribe additional procedures that may be necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period, however, the total referendum period may not exceed 60 days.

(Amended by Stats. 2004, Ch. 167, Sec. 8.91. Effective January 1, 2005.)



77315

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77316

If the secretary finds that a favorable vote has been given as provided in Section 77312, the secretary shall certify and give notice of the favorable vote to all affected producers and handlers whose names and addresses are on file with the secretary.

(Amended by Stats. 2004, Ch. 167, Sec. 8.92. Effective January 1, 2005.)



77317

If the secretary finds that a favorable vote has not been given as provided in Section 77312, the secretary shall certify and declare this chapter inoperative. The director may conduct another implementation referendum vote one year or more after the previous vote has been taken.

(Amended by Stats. 2004, Ch. 167, Sec. 8.93. Effective January 1, 2005.)



77318

Upon certification of the commission, the secretary shall do the following:

(a) Contact all producers in each district by mail or call meetings of producers in each district for the purpose of nominating and electing persons to the commission. All producers on the secretary’s list shall be given written notice of any election meetings at least 10 days prior to the meeting date. To be eligible for election to the commission, producer nominees must present to the secretary a nomination petition with the signatures of at least three eligible producers from the district from which the nominee is seeking election.

(b) Contact all handlers by mail or by calling a meeting for the purpose of nominating and electing persons to the commission. All handlers on the secretary’s list shall be given written notice of any election meetings at least 10 days prior to the meeting date. To be eligible for election to the commission, handler nominees must present to the secretary a nomination petition with the signatures of at least two eligible handlers who are engaged in the same type of handler activity as the handler seeking nomination.

(Amended by Stats. 2004, Ch. 167, Sec. 8.94. Effective January 1, 2005.)



77319

Subsequent to the first election of members of the commission pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures that are established by the commission with the concurrence of the secretary.

(Amended by Stats. 2004, Ch. 167, Sec. 8.95. Effective January 1, 2005.)



77320

(a) Prior to the referendum vote conducted by the secretary pursuant to Section 77312, the proponents of the commission shall deposit with the secretary the amount that the secretary deems necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

(b) Any funds not used in carrying out Section 77312 shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) Upon establishment of the commission, the commission is authorized to reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out Section 77312 and for any legal expenses and costs incurred in establishing the commission.

(Amended by Stats. 2004, Ch. 167, Sec. 8.96. Effective January 1, 2005.)






ARTICLE 6 - Assessments and Records

77331

(a) The commission shall establish the assessment for the following marketing year not later than March 1 of each year, or as soon thereafter as is possible.

(b) The assessment for the 1989–90 marketing year shall not exceed twenty-five cents ($0.25) per ton for producers and twenty-five cents ($0.25) per ton for handlers on all peppers grown and shipped on a wet pound or ton basis by producers and handled by handlers. Thereafter, the assessment shall not exceed one dollar ($1) per ton for producers and one dollar ($1) per ton for handlers.

(c) The assessment for the 1989–90 marketing year shall not exceed $0.00065 per pound for producers and $0.00065 per pound for handlers on all peppers grown and shipped on a dry pound basis by producers and handled by handlers. Thereafter, the assessment shall not exceed a maximum of $0.0026 per pound for producers and $0.0026 per pound for handlers.

(d) The assessment for the 1989–90 marketing year shall not exceed two cents ($0.02) per pound for producers and two cents ($0.02) per pound for handlers on all planting seed grown by producers and handled by handlers. Thereafter, the assessment shall not exceed a maximum of eight cents ($0.08) per pound for producers and eight cents ($0.08) per pound for handlers.

(e) The handler shall deduct the producer assessment from amounts paid by him or her to the producer and shall be a trustee of these funds and the assessment owed by the handler until they are paid to the commission at the time and in the manner prescribed by the commission.

(f) A fee greater than the amount provided in this section may not be charged unless and until a greater fee is approved pursuant to the procedures specified in Section 77312.

(Amended by Stats. 2004, Ch. 167, Sec. 9. Effective January 1, 2005.)



77332

(a) Unless specified otherwise, this chapter does not apply to persons who grow peppers only for the producer’s home use or who grow or produce less than the number of acres or tons established pursuant to Section 77230 of fresh peppers, or the equivalent in dry peppers or pepper seed, in the current marketing year. However, any such person who markets peppers shall file an affidavit with the commission establishing that the person grows less than 10 acres of peppers or produces less than 100 tons of fresh peppers, or the equivalent in dry peppers or pepper seed. The commission shall then determine whether the affidavit should be approved.

(b) Unless specified otherwise, this chapter does not apply to any person who handles less than the number of tons of fresh peppers established pursuant to Section 77226, or the equivalent in dehydrated peppers or pepper seed, in the current marketing year. However, any person who is handling peppers shall file an affidavit with the commission specifying that the person handles less than the number of tons of peppers established pursuant to Section 77226. The commission shall, upon receipt of the affidavit, determine whether this chapter applies to that person.

(Amended by Stats. 2004, Ch. 167, Sec. 10. Effective January 1, 2005.)



77333

Every person who handles peppers in California, including persons who handle less than the tonnage threshold established pursuant to Section 77226, shall keep a complete and accurate record of all peppers handled with the name of the producer whose peppers were handled. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be preserved by the handler for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 2004, Ch. 167, Sec. 11. Effective January 1, 2005.)



77334

(a) All proprietary information obtained by the commission or the director from producers or handlers is confidential and shall not be disclosed except when required in a judicial proceeding.

(b) Information on volume shipments, product value, and any other related information which is required for reports to governmental agencies; financial reports to the commission or aggregate sales and inventory information; and any other information which the commission requires that gives only totals, but excludes individual producer and handler information, may be disclosed by the commission.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77335

Any assessment which is levied as provided for in this chapter is a personal debt of every producer and handler so assessed.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77336

Every handler shall be personally liable for the payment of collected assessments to the commission. Failure of a handler to collect the assessment shall not exempt the handler from liability and shall not relieve any person subject to this chapter from the obligation to pay the assessment.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77337

Any producer or handler who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, pay 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77338

When the producer or handler is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for violating this chapter, including but not limited to, failing to pay assessments or to collect assessments, shall also include identical liability upon each director or officer of the corporation.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)






ARTICLE 7 - Actions and Penalties

77351

It is unlawful for any person to do any of the following:

(a) Refuse to render a report, statement, or record required by the commission.

(b) Furnish a false report, statement, or record required by the commission.

(c) When engaged in the handling of peppers, to fail or refuse to furnish the commission or its duly authorized agents, information concerning the names and addresses of persons from whom peppers have been received and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77352

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the director shall be subject to judicial review upon petition filed with the appropriate superior court.

(Amended by Stats. 2004, Ch. 167, Sec. 12. Effective January 1, 2005.)



77353

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for the obtaining for injunctive relief or specific performance regarding this chapter and the rules and regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of that part, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding peppers until there is full compliance and satisfaction of the judgment. Upon a favorable verdict for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)



77354

Termination of this chapter shall not affect or waive any right, duty, obligation, or liability which has arisen or which may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)






ARTICLE 8 - Continuation or Suspension and Termination

77371

Between May 1, 1993, and April 30, 1994, the commission shall cause a referendum to be conducted among producers and handlers to determine whether the operations of this chapter shall be approved and continued in effect. A favorable vote under this chapter shall be found if the secretary determines from the referendum that a majority of the eligible producers and handlers voting in the referendum voted in favor of continuing the operations of this chapter. If the secretary finds that a favorable vote has been given, the secretary shall so certify and this chapter shall remain effective. If the secretary finds that a favorable vote has not been given, the secretary shall so certify and declare the operations of this chapter suspended upon expiration of the marketing season ending April 30, 1994. Thereupon, the operation of the commission shall be concluded and funds distributed in the manner provided in Section 77375. No bond or security shall be required for any such referendum.

(Amended by Stats. 2004, Ch. 167, Sec. 13. Effective January 1, 2005.)



77372

Following a favorable referendum conducted prior to April 30, 1994, a referendum shall be conducted by the commission every fifth year thereafter unless a referendum is conducted as the result of a petition pursuant to this article. In that case, the referendum shall be every fifth year following the industry petitioned referendum following the procedures provided in Section 77371.

(Amended by Stats. 1991, Ch. 527, Sec. 8.)



77373

(a) Upon a finding by a two-thirds vote of the full commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing year.

(b) The secretary shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with the director requesting a suspension signed by 20 percent of the producers by number who produced not less than 20 percent of the volume of peppers in the immediately preceding marketing year, and 20 percent of the handlers by number who handled not less than 20 percent of the volume of peppers in the immediately preceding marketing year, hold a referendum among the producers and handlers to determine if the operations of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows, by the weight of evidence, that the operation of this chapter has not tended to effectuate its declared purposes.

(c) The secretary shall establish a referendum period, that shall not be less than 10 days nor more than 60 days in duration. The director may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. The secretary shall suspend operation of this chapter if the director finds either one of the following has occurred:

(1) At least 40 percent of the total number of producers from the list established by the director have participated in the referendum:

(A) Sixty-five percent or more of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed a majority of the total quantity of peppers in the preceding marketing year by all of the producers who voted in the referendum.

(B) A majority of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed 65 percent or more of the total quantity of peppers in the preceding marketing year by all of the producers who voted in the referendum.

(2) At least 40 percent of the total number of handlers from the list established by the director have participated in the referendum:

(A) Sixty-five percent or more of the handlers who voted in the referendum voted in favor of suspension, and the handlers so voting handled a majority of the total quantity of peppers in the preceding marketing year by all of the handlers who voted in the referendum.

(B) A majority of the handlers who voted in the referendum voted in favor of suspension, and the handlers so voting handled 65 percent or more of the total quantity of peppers in the preceding marketing year by all of the handlers who voted in the referendum.

(Amended by Stats. 2006, Ch. 538, Sec. 212. Effective January 1, 2007.)



77374

(a) The secretary shall terminate the commission at the end of the then current marketing year if the director finds that the termination of the commission is requested in writing, within a 90-day period, by at least 51 percent of the eligible producers that produce at least 51 percent of the total volume of peppers and at least 51 percent of the eligible handlers that handle at least 51 percent of the total volume of peppers.

(b) The person or persons originating the request shall file a written notice with the secretary in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the secretary.

(c) The signatures to the petition requesting the termination need not all be appended to one sheet of paper. Each person signing the petition shall specify his or her place of business in a manner that will enable the location to be readily ascertained.

(d) The petition shall bear a copy of the notice of intention to terminate. Signatures shall be secured within the time limit specified in this section.

(Amended by Stats. 2004, Ch. 167, Sec. 15. Effective January 1, 2005.)



77375

After the effective date of suspension, the operation of the commission shall be concluded and any and all funds remaining held by the commission and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing year. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the prorated refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate program conducted by the University of California or the California State University system, another state agency, or a federal agency that deals with the purposes of this chapter. If an appropriate program does not exist, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Amended by Stats. 2006, Ch. 538, Sec. 213. Effective January 1, 2007.)



77376

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all persons affected by the suspension whose names and addresses are on file.

(Added by Stats. 1988, Ch. 335, Sec. 1. Effective July 14, 1988.)









CHAPTER 17.5 - California Strawberry Commission

ARTICLE 1 - Declaration and General Provisions

77401

The production and marketing of strawberries constitutes an important industry of this state that provides substantial and necessary revenues for the state and employment for its citizens.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77402

The establishment of the commission is necessary for the efficient creation and management of a research program to develop improved varieties of strawberries, an integrated approach to control pests and diseases common to strawberries, and more efficient cultural practices. The commission is also necessary for the efficient development and management of a national and international advertising and promotion program which, combined with the research program, will enhance the competitiveness of the California strawberry industry within the national and international marketplace.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77403

The maintenance of the strawberry industry of California is necessary to assure the public of a continuous supply of this vital product and the maintenance of needed levels of income for those engaged in the strawberry industry of this state.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77404

The production and marketing of strawberries produced in this state is hereby declared to be affected with the public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77405

A commission form of administration created by this chapter is designed to deal with the broad fields of advertising, promotion, marketing research, and production research.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77406

No action taken by the commission, or by any individual in accordance with this chapter or with rules and regulations adopted under the chapter, shall be deemed a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any rule of statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77407

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of the particular industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who are elected or appointed to the commission, the particular industry concerned is tantamount to, and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)






ARTICLE 2 - Definitions

77410

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77411

“Strawberries” mean all strawberries produced in California for commercial purposes.

(Amended by Stats. 1997, Ch. 531, Sec. 1. Effective January 1, 1998.)



77412

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77413

“Commission” means the California Strawberry Commission.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77414

“Crate” means a shipping container holding more than six pint baskets, or the equivalent volume thereof, and no more than 12 pint baskets, or the equivalent volume thereof, used in preparing for market or marketing strawberries for fresh consumption. A shipping container holding six pint baskets, or the equivalent volume thereof, shall be considered to be a half-crate. Assessments on a half-crate shall be one-half of the rate for a crate of strawberries. A shipping container holding more than 12 pint baskets, or the equivalent volume thereof, shall be assessed at a rate determined by the commission.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77415

“Director” means the Director of Food and Agriculture.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77416

“Districts” consist of the following:

(a) District 1 consists of San Diego, Imperial, and Riverside Counties.

(b) District 2 consists of Los Angeles, Orange, and San Bernardino Counties.

(c) District 3 consists of Santa Barbara and San Luis Obispo Counties.

(d) District 4 consists of Ventura County.

(e) District 5 consists of Madera, Fresno, Kings, Tulare, Kern, Inyo, Merced, Stanislaus, San Joaquin, and Sacramento Counties and all other counties within the State of California not included in Districts 1 to 4, inclusive, and District 6.

(f) District 6 consists of Alameda, Monterey, San Benito, San Mateo, Santa Clara, and Santa Cruz Counties, and the City and County of San Francisco.

The boundaries of any district may be changed by a two-thirds vote of the commission, which is concurred in by the secretary, to ensure proper representation. The boundaries need not coincide with county lines.

(Amended by Stats. 1997, Ch. 531, Sec. 2. Effective January 1, 1998.)



77417

“Ex officio members” are nonvoting members of the commission.

(Amended by Stats. 1994, Ch. 146, Sec. 56. Effective January 1, 1995.)



77417.5

“Market” or “marketing” means to sell or otherwise distribute strawberries into commercial channels or trade resulting in the sale of strawberries.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77418

“Marketing research” means any research relating to the sale of strawberries.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77419

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning February 1 of any year and extending through the last day of January of the following year.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77420

“Process” and “processing” are synonymous terms and mean the operations of receiving, cleaning, grading, capping, slicing, canning, freezing, preserving, or otherwise changing the form of the strawberries in preparing them for market.

(Amended by Stats. 1995, Ch. 727, Sec. 113.3. Effective January 1, 1996.)



77421

“Processor” means any person who performs any of the functions of processing strawberries within California. When a processor is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments for which a corporate processor may be subject pursuant to this chapter shall include identical liability upon each individual director or officer of the corporation. It does not, however, include a retailer, except a retailer who purchases or acquires from, or processes on behalf of, any producer, strawberries that were not previously subject to assessment by the commission.

(Amended by Stats. 1997, Ch. 531, Sec. 3. Effective January 1, 1998.)



77422

“Producer” and “grower” are synonymous terms and mean any person who produces or causes to be produced strawberries for market and who shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77423

“Production research” means any research relating to the production, harvest, and post harvest handling of strawberries.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77424

“Ship” and “shipping” are synonymous terms and mean the operations of receiving, grading, cleaning, transporting, distributing, or otherwise preparing for market or marketing strawberries in other than processed form.

(Amended by Stats. 1995, Ch. 727, Sec. 113.5. Effective January 1, 1996.)



77425

“Shipper” means any person who performs any of the functions of shipping strawberries within California. When the shipper is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments for which a corporate shipper may be subject pursuant to this chapter shall include identical liability upon each individual director or officer of the corporation. It does not, however, include a retailer, except a retailer who purchases or acquires from, or ships on behalf of, any producer, strawberries that were not previously subject to assessment by the commission.

(Amended by Stats. 1997, Ch. 531, Sec. 4. Effective January 1, 1998.)






ARTICLE 3 - The California Strawberry Commission

77430

(a) There is in the state government the California Strawberry Commission. Except as provided in subdivision (d), the commission shall be composed of 13 producers, five shippers, five processors, and one public member.

(b) Except as provided in subdivision (d), producers within the respective districts shall elect one member from District 1, two members from District 2, two members from District 3, two members from District 4, one member from District 5, and five members from District 6. Shippers and processors shall be elected by and from shippers and processors, respectively, on a statewide basis without reference to districts. The public member shall be appointed to the commission by the secretary from nominees recommended by the commission.

(c) The secretary and other appropriate persons as determined by the commission shall be ex officio members of the commission.

(d) The commission may modify the number of producers in each district, and shippers and processors who serve on the commission, and may elect producers, shippers, and processors to serve as members at large of the commission. The total number of producer, shipper, and processor members shall not exceed 32.

(Amended by Stats. 1997, Ch. 531, Sec. 5. Effective January 1, 1998.)



77431

The director may require the commission to correct or cease any existing activity or function that is determined by the director not to be in the public interest or in violation of this chapter. If the commission refuses or fails to cease those activities or functions or to make corrections as required by the director, the director may, upon written notice, suspend all or a portion of the activities or functions of the commission until such time as the cessation or correction of activities or functions as required by the director has been accomplished by the commission.

Actions of the commission in violation of the written notice shall be without legal force or effect. The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice. Upon service of the written notice, the director shall notify the commission in writing of the specific acts that he or she determines are not in the public interest or are in violation of this chapter, and his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and may make recommendations that will make those activities or functions acceptable to the director.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77432

The commission or the director may bring an action for judicial relief from the director’s written notice, or from noncompliance by the commission with the written notice, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77433

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his or her duties and responsibilities under this chapter. However, a court may, if it finds that the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to that action.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77434

Except for the ex officio members of the commission, an alternate member for each member shall be elected in the same manner as the member. An alternate member, in the absence of the member for whom he or she is an alternate, shall serve in place of the member on the commission. An alternate member may also serve in place of any other absent member of the same classification (producer, shipper, or processor) from the same district if that member’s alternate is also absent. However, an alternate may not serve in place of more than one absent member at a meeting. An alternate member serving in place of a member shall have and be able to exercise all rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or the disqualification of a member, the alternate for that member, or another alternate of the same classification from the same district if the alternate for that member is absent, shall act as a member on the commission until a qualified successor is elected.

(Amended by Stats. 1997, Ch. 531, Sec. 6. Effective January 1, 1998.)



77435

Any vacancy on the commission including, but not limited to, the failure of any person elected to the commission as a member or alternate member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, or resignation, shall be filled by the appointment of another person, for the unexpired portion of the term, by a majority vote of the commission. However, the appointee shall fulfill all the qualifications set forth in this article as required for the office he or she is to occupy. The qualifications of any person to fill a vacancy on the commission shall be certified in writing to the director. The director shall notify the commission if he or she determines that the person is not qualified.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77436

A producer member or his or her alternate on the commission shall be an individual, partner, or employee of a producer who has a financial interest in producing, or causing to be produced, strawberries for market. The producer member or his or her alternate shall be so qualified during the entire term of office.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77437

A shipper member or his or her alternate on the commission shall be an individual, partner, or employee of a shipper who has a financial interest in shipping, or causing to be shipped, strawberries for market. The shipper member or his or her alternate shall be so qualified during the entire term of office.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77438

A processor member or his or her alternate on the commission shall be an individual, partner, or employee of a processor who has a financial interest in processing, or causing to be processed, strawberries for market. The processor member or his or her alternate shall be so qualified during the entire term of office.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77439

The public member or his or her alternate on the commission shall have all the powers, rights, and privileges of any other member on the commission. The public member and his or her alternate shall not have any financial interest in the strawberry industry.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77440

The term of office of all members of the commission and alternates, except any ex officio member, shall be two years from the date of their election and until their successors are elected.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77441

The commission shall be and is hereby declared and created a corporate body. It may sue and be sued, enter into contracts, adopt a corporate seal, and has all of the powers of a corporation. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77442

A quorum of the commission is a majority of the voting producer members, a majority of the voting shipper members, and a majority of the voting processor members on the commission. Except as provided in Sections 77481.5 and 77499, the vote of a majority of members present at a meeting at which there is a quorum shall constitute an act of the commission.

(Amended by Stats. 1997, Ch. 531, Sec. 7. Effective January 1, 1998.)



77443

The director or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission. However, the director is not entitled to attend an executive session of the commission called for the purpose of discussing potential or actual litigation against the department.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77444

No member of the commission or of any committee established by the commission, which may include nonmembers of the commission, shall receive a salary. Except ex officio government members, the members may receive an amount not to exceed one hundred dollars ($100) per day, as established by the commission, for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission, together with the necessary traveling expenses and meal allowances, as approved by the commission.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77445

If the director is required to concur in a decision of the commission, he or she shall indicate his or her response to the commission within 15 working days from notification of the decision. The response may be a request that additional information be provided.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77446

All moneys received by any person from assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks designated by the commission and shall be disbursed by order of the commission through an agent or agents designated for that purpose. Any authorized agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in the state, in favor of the commission, in the amount of not less that twenty-five thousand dollars ($25,000).

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77447

The state shall not be liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission. No member of the commission, alternate member, or any employee or agent thereof, shall be personally liable on the contracts of the commission and no member, alternate member, or employee of the commission shall be responsible individually in any way to any producer, processor, shipper or any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member or alternate member shall be held responsible individually for any act or omission of any member or alternate member of the commission. The liability of the members and alternate members shall be several and not joint, and no member or alternate member shall be liable for the default of any other member or alternate member.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)






ARTICLE 4 - Powers and Duties of the Commission

77451

The powers and duties of the commission shall include, but are not limited to, all of the following:

(a) Adopt and from time to time alter, rescind, modify, and amend bylaws, rules, regulations, and orders for carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, or order of the commission. These actions shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Administer and enforce this chapter and do and perform all acts and exercise all powers incidental to, or in connection with, or determined reasonably necessary for, proper or advisable effectuation of the purposes of this chapter.

(c) Appoint its own officers, including a chairperson, one or more vice chairpersons, and any other officers as it determines necessary. The officers shall have the powers and duties delegated to them by the commission.

(d) Employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out this chapter. The commission may retain a management firm or the staff from any board, commission, or committee of the state to perform the functions prescribed by this subdivision under control of the commission. If the person engages in any conduct that the director determines is not in the public interest or in violation of this chapter, the director shall notify the commission of the conduct and request that corrective, and if appropriate, disciplinary action, be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the person.

(e) Fix the compensation for all employees of the commission.

(f) Appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(g) Establish offices and incur expenses, invest funds, enter into contracts and agreements, and create liabilities and borrow funds in advance of receipt of assessments as determined necessary by the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(h) Keep accurate books, records, and accounts of all of its dealings, which books, records, and accounts shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the director. The audit shall be made a part of an annual report to all producers, processors, and shippers of strawberries, and copies of the audit shall be submitted to the Legislature and the department. In addition, the director may, as he or she determines necessary, conduct or cause to be conducted, a fiscal and compliance audit of the commission.

(i) Promote the sale of strawberries by advertising and any other promotional means, including cost-sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for strawberries, and to educate and instruct the public with respect to the uses, healthful properties, and nutritional value of strawberries.

(j) Educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling strawberries, make market surveys and analyses, and present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect the marketing of strawberries.

(k) Make, in the name of the commission, contracts to render service in formulating and conducting plans and programs, and any other contracts or agreements the commission determines necessary for the promotion of the sale of strawberries.

(l) Conduct, and contract with others to conduct, scientific research, including the study, analysis, dissemination, and accumulation of information obtained from research or elsewhere, respecting cultural and production practices, and marketing and distribution of strawberries. In connection with the research, the commission shall have the power to accept contributions of, or to match, private, state, or federal funds that may be available for these purposes, and to employ or make contributions of funds to other persons or state or federal agencies conducting the research.

(m) Collect information and publish and distribute, without charge, to producers, processors, and shippers a bulletin or other communication for dissemination of information, including, but not limited to, crop statistics relating to the strawberry industry.

(n) Establish an assessment rate to defray operating costs of the commission.

(o) Establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the director prior to disbursement of funds, except for disbursements made pursuant to subdivision (e).

(p) Submit to the director for his or her concurrence, an annual statement of contemplated activities authorized under this chapter, including advertising, promotion, marketing research, and production research.

(q) Investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)






ARTICLE 5 - Implementation and Voting Procedures

77461

Within 90 days after the effective date of this chapter, the director shall establish a list of producers, processors, and shippers eligible to vote on the implementation of this chapter. In establishing the list, the director shall require that processors and shippers of strawberries in California submit the names, mailing addresses, and the volume of strawberries received during the preceding marketing season from each producer of strawberries in California. The request for the information shall be in writing. The information shall be filed within 30 days following receipt of the written request for information.

Any producer, processor, or shipper of strawberries, whose name does not appear upon the director’s list may have his or her name placed on the list by filing with the director a signed statement, identifying himself or herself as a producer, processor, or shipper. Failure to be on the list does not exempt the producer, processor, or shipper from paying assessments under this chapter.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77462

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the director finds in a referendum conducted by the director that at least 40 percent of the total number of producers, processors, and shippers from the list established by the director pursuant to this article participate, and that either of the following occurs:

(a) Sixty-five percent or more of the producers, processors, and shippers who voted in the referendum voted in favor of this chapter, and the producers, processors, and shippers so voting each marketed a majority of the total quantity of strawberries in the preceding season by all producers, processors, and shippers who voted in the referendum.

(b) A majority of each of the producers, processors, and shippers who voted in the referendum voted in favor of this chapter, and the producers, processors, and shippers so voting marketed 65 percent or more of the total quantity of strawberries in the preceding season by all producers, processors, or shippers who voted in the referendum.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77463

The director shall establish a period in which to conduct the referendum which shall not be less than 10 days or more than 60 days in duration and may prescribe additional procedures necessary to conduct the referendum. If the initial period established is less than 60 days, the director may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77464

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77464.5

In finding whether the commission is approved pursuant to this article, the vote of any nonprofit agricultural cooperative marketing association that is authorized by its members to so vote, shall be considered as being the approval or rejection by the individual members of, or the individual stockholders in, the nonprofit agricultural cooperative marketing association.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77465

If the director finds that a favorable vote has been given as provided in Section 77462, he or she shall so certify and give notice of the vote to all producers, processors, and shippers whose names and addresses are on file with the director.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77466

If the director finds that a favorable vote has not been given as provided in this article, he or she shall so certify and declare this chapter inoperative. The director may conduct another implementation referendum vote one or more years after the previous vote has been taken.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77467

Upon certification of the commission, the members and alternates of anybody operating pursuant to an existing state marketing order affecting the same subject matter of this chapter shall comprise the initial membership of the commission. Thereafter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures established by the commission with the concurrence of the director.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77468

Prior to the referendum vote conducted by the director pursuant to this article, the proponents of the commission shall deposit with the director an amount of funds determined necessary by the director to defray the expenses of preparing the necessary lists and information and conducting the vote. Any funds not used for this purpose shall be returned to the proponents of the commission who deposited the funds with the director. Upon establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the director and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)






ARTICLE 6 - Assessments and Records

77481

The commission shall, not later than February 1 of each year, establish the assessment for the marketing season that begins February 1 and continues through January 31 of the following year. The assessment shall not exceed the following amounts:

(a) Two and one-half cents ($0.025) per crate, or the equivalent, for strawberries delivered for shipping by producers.

(b) Two and one-half cents ($0.025) per crate, or the equivalent, for strawberries received by shippers from producers.

(c) Two and one-half cents ($0.025) per 14 pounds for strawberries delivered for processing by producers.

(d) Two and one-half cents ($0.025) per 14 pounds for strawberries received by processors for processing from producers.

An assessment greater than the amounts in this section may not be charged unless it is approved in accordance with the voting requirements of Section 77462.

(Amended by Stats. 1997, Ch. 531, Sec. 8. Effective January 1, 1998.)



77481.5

An assessment established by the commission shall require a favorable vote of not less than two-thirds of the voting producer members, a majority of the voting shipper members, and a majority of the voting processor members on the commission.

(Amended by Stats. 1994, Ch. 1048, Sec. 4. Effective September 29, 1994.)



77482

This chapter does not apply to strawberries produced only for a producer’s home use or to strawberries that are used only for ornamental purposes.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77483

Every shipper and processor shall keep a complete and accurate record of all strawberries shipped or processed by him or her with the name of the producer whose strawberries were shipped or processed. A producer who delivers or markets strawberries to persons other than to a shipper or processor shall keep a complete and accurate record of all those strawberries. The records shall contain information required by the commission. The records shall be preserved by the producer, shipper, or processor for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 1997, Ch. 531, Sec. 9. Effective January 1, 1998.)



77484

All proprietary information obtained by the commission or the director from any source, including the names and addresses of producers, shall be confidential and shall not be disclosed except when required by court order in a judicial proceeding. Information on volume shipments, crop value, and any other related information that is required for reports to governmental agencies, financial reports to the commission or aggregate sales and inventory information, and any other information that gives only totals, but excludes individual information, may be disclosed by the commission.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77485

Producer assessments shall be upon the producer. The first shipper or processor of strawberries being assessed shall deduct the assessment from amounts paid by him or her to the producer, and shall be a trustee of the funds until they are paid to the commission at the time and in the manner prescribed by the commission. A producer who delivers or markets strawberries to persons other than to a shipper or processor shall pay an assessment directly to the commission at the time and in the manner prescribed by the commission.

(Amended by Stats. 1997, Ch. 531, Sec. 10. Effective January 1, 1998.)



77486

Every shipper or processor shall be personally liable for the payment of the collected assessments from producers, and failure to collect the assessment from any producer shall not exempt the processor or shipper from liability.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77487

Any assessment that is levied as provided in this chapter is a personal debt of every producer, processor, or shipper so assessed. Failure of a shipper or processor to make payment of the collected producer assessment to the commission shall not relieve the producer of this obligation.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77488

(a) Any producer, shipper, or processor who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be past due and, in addition, interest on the unpaid balance at the rate of 1.5 percent per month.

(b) In addition to any other penalty imposed, the commission may require any person who fails to pay any assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount and for a period of time specified by the commission as assurance that all payments to the commission will be made when due.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)






ARTICLE 7 - Actions and Penalties

77491

It is a misdemeanor punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000) or by both fine and imprisonment, for any person to do any of the following:

(a) Willfully to render or furnish a false report, statement, or record required by the commission, or in any way to affect the shipment and marketing of strawberries in order to avoid payment of assessments on the product’s highest value.

(b) Fail to render or furnish a report, statement, or record required by the commission.

(c) When engaged in the shipping or processing of strawberries or in the wholesale or retail trade of strawberries, to fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom he or she has received strawberries and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept by this chapter.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77492

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the director. The determination of the director shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77493

The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for obtaining injunctive relief or specific performance, relating to this chapter and the rules and regulations adopted under this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief. A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Section 526 or 527 is not required. Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding strawberries until there is full compliance with, and satisfaction of, the judgment. Upon a favorable judgment for the commission, the court may order that the commission be reimbursed for reasonable attorney’s fees and other actual related costs. Venue for these actions is at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77494

Any action by the commission for any penalty or other remedy that is prescribed under this chapter shall be commenced within two years from the date of discovery of the alleged violation. Any action against the commission by any person shall be commenced within two years from the date of the alleged violation.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77495

The commission is not required to allege or prove that an adequate remedy at law does not exist in any action brought under this chapter.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77496

This chapter shall be liberally construed. If any section, clause, or part of this chapter is for any reason held unconstitutional or invalid as applied to any person or as applied under certain circumstances, that decision shall not affect the remaining portions of this chapter or the application of this chapter to any other persons or under any other circumstance.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)



77497

The termination of this chapter shall not affect or waive any right, duty, obligation, or liability that has arisen or that may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1993, Ch. 805, Sec. 1. Effective October 4, 1993.)






ARTICLE 8 - Continuation or Suspension and Termination

77498

Every five years, commencing with the 1999–2000 marketing season, the director shall hold a hearing to determine whether the operation of this chapter should be continued. If the director finds after the hearing that a substantial question exists among the producers, processors, and shippers assessed under this chapter regarding whether the operation of this chapter should be continued, the director shall submit the chapter to a reapproval referendum. If a reapproval referendum is required, the operation of this chapter shall be continued in effect if the director finds that a majority of the eligible producers, processors, and shippers voting in the referendum voted in favor of continuing this chapter. In finding whether the commission is continued pursuant to this article, the vote of any nonprofit agricultural cooperative marketing association that is authorized by its members to so vote shall be considered as being the approval or rejection by the individual members of, or the individual stockholders in, the nonprofit agricultural cooperative marketing association.

If the director finds after conducting a hearing that no substantial question exists or that a favorable vote has been given, the director shall so certify and this chapter shall remain operative. If the director finds that a favorable vote has not been given, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the marketing season ending January 31, 2000. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 77499.5. No bond or security shall be required for any such referendum.

(Added by renumbering Section 77501 (as added by Stats. 1993, Ch. 805) by Stats. 1994, Ch. 146, Sec. 58. Effective January 1, 1995.)



77498.5

Following a hearing, and favorable referendum if required, conducted prior to January 31, 2000, the process specified in Section 77498 shall be conducted by the commission every fifth year thereafter between February 1 and June 30, unless a referendum is conducted as the result of a petition pursuant to Section 77499. In that case, the hearing, and referendum if required, shall be conducted every fifth year following the industry petitioned referendum.

(Added by renumbering Section 77502 (as added by Stats. 1993, Ch. 805) by Stats. 1994, Ch. 146, Sec. 59. Effective January 1, 1995.)



77499

(a) Upon a finding by a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that the commission be suspended. Any suspension shall not become effective until the expiration of the current marketing season.

(b) The director shall, upon receipt of a recommendation, or may, after a public hearing to review a petition filed with him or her requesting such suspension, signed by 15 percent of the producers, processors, or shippers by number who produced, processed, or shipped not less than 15 percent of the volume in the immediately preceding season, cause a referendum to be conducted among the listed producers, processors, and shippers to determine if the operations of the commission shall be suspended. However, the director shall not hold a referendum as a result of the petition unless the petitioner shows by the weight of evidence that this chapter has not effectuated its declared purposes.

(c) The director shall establish a referendum period, which shall not be less than 10 or more than 60 days in duration. The director may prescribe additional procedures necessary to conduct the referendum. At the close of the established referendum period, the director shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers, processors, and shippers from the list established by the director participate in the referendum, the director shall suspend the operation of this chapter, if the director finds either one of the following:

(1) Sixty-five percent or more of the producers, processors, and shippers who voted in the referendum voted in favor of suspension, and the producers, processors, and shippers so voting marketed a majority of the total quantity of strawberries marketed in the preceding marketing season by all of the producers, processors, and shippers who voted in the referendum.

(2) That a majority of the producers, processors, and shippers who voted in the referendum voted in favor of suspension, and that the producers, processors, and shippers so voting marketed 65 percent or more of the total quantity of strawberries marketed in the preceding season by all of the producers, processors, and shippers who voted in the referendum.

(Added by renumbering Section 77503 (as added by Stats. 1993, Ch. 805) by Stats. 1994, Ch. 146, Sec. 60. Effective January 1, 1995.)



77499.5

After the effective date of suspension of this chapter and of the commission, the operations of the commission shall be concluded and all moneys held by the commission, and moneys collected by assessment and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding current marketing season. However, if the commission finds that the amounts returnable are so small as to make impractical the computation and remitting of the pro rata refund to those persons, any moneys remaining and any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state or federal program or used to fund activities related to the subject matter of this chapter.

(Added by renumbering Section 77504 (as added by Stats. 1993, Ch. 805) by Stats. 1994, Ch. 146, Sec. 61. Effective January 1, 1995.)



77500

Upon suspension of the operation of this chapter and of the commission, the commission shall mail a copy of the notice of suspension to all producers, processors, and shippers affected by the suspension whose names and addresses are on file.

(Added by renumbering Section 77505 (as added by Stats. 1993, Ch. 805) by Stats. 1994, Ch. 146, Sec. 62. Effective January 1, 1995.)









CHAPTER 18 - California Forest Products Commission

ARTICLE 1 - Declaration and General Provisions

77501

The production and marketing of forest products constitute an important industry of this state; the industry provides substantial and necessary revenues for the state and employment for its citizens.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77502

The maintenance of the forest products industry of California is necessary to ensure the public of a continuous supply of forest products and the maintenance of needed levels of income for those persons engaged in the industry.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77503

The production and marketing of forest products produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77504

No action taken by the commission, or by any individual in accordance with this chapter or with the rules and regulations adopted pursuant to this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77505

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held to be invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77506

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of a particular industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are elected or appointed to the commission, the particular industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77506.5

The forest products industry in this state is expanding. The success and expansion of the industry is uniquely dependent upon effective promotion, public information and education, and research because the creation of new markets is essentially a matter of educating and informing people regarding a previously underrecognized industry. The forest products industry also provides an important source of jobs for many people in this state, a high proportion of whom reside in historically depressed areas of the state, and serves to ensure the preservation of an agrarian society.

(Added by Stats. 1995, Ch. 727, Sec. 114. Effective January 1, 1996.)



77507

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production of forest products the opportunity to avail themselves of the benefits of collective action in the broad fields of generic product promotion of forest products, public information and education, and research necessary to achieve the purposes stated herein.

(Amended by Stats. 1995, Ch. 727, Sec. 115. Effective January 1, 1996.)






ARTICLE 2 - Definitions

77521

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77522

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77523

“Commission” means the California Forest Products Commission.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77524

“Secretary” means the Secretary of Food and Agriculture.

(Amended by Stats. 1995, Ch. 727, Sec. 116. Effective January 1, 1996.)



77525

“Ex officio” means a nonvoting member of the commission.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77526

“Marketing year” or “fiscal year” means the period beginning January 1 of any year and extending through December 31 of the same year.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77527

“Person” means an individual, partnership, corporation, limited liability company, firm, company, or other entity doing business in California.

(Amended by Stats. 1994, Ch. 1010, Sec. 133. Effective January 1, 1995.)



77528

(a) “Producer” means any person who owns timber in California immediately prior to felling, or the first person who acquires either the legal title or beneficial title to timber after it has been felled from land owned in California by a federal agency, or any other person, agency, or entity exempt from property taxation under federal or state law.

“Producer” includes any person who owns or acquires legal title or beneficial title to downed timber in this state and also includes the seller of timber located on land in the state owned by that seller if the timber sales agreement, contract, or other document provides for the payment of the purchase price on the basis of actual timber volume scaled and does not contain a passage of title clause.

(b) For purposes of this chapter, a person in California that owns, controls, or is affiliated with any other person engaged in the selling or acquiring of timber in California in any marketing year shall be considered to be the producer of all timber sold or acquired by that person.

“Affiliate” or “affiliated with” means a person who directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control of another person.

“Control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of any person.

(c) “Producer” does not include any person who sells or acquires in any marketing year less than 5,000,000 board feet net Scribner Decimal C log rule, or the equivalent thereof as determined by the commission.

(Amended by Stats. 1993, Ch. 1127, Sec. 3. Effective October 11, 1993.)



77529

“Product promotion” means the generic promotion of forest products in domestic and foreign markets. “Product promotion” does not include reference to either unprocessed logs sold in foreign markets or to rough-sawn products sold in foreign markets for remanufacture.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77530

“Research” means any economic, cultural, or biological search, inquiry, examination, investigation, or experimentation, or any other search, inquiry, examination, investigation, or experimentation.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77531

“Timber” or “forest products” means trees of any species maintained for eventual harvest whether planted or of natural growth, standing or down, on privately or publicly owned land, and also includes wood products related thereto, but does not mean nursery stock.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)






ARTICLE 3 - The California Forest Products Commission

77541

(a) There is in the state government the California Forest Products Commission. The commission is composed of 10 members.

(b) Three producers shall be elected by and from producers of 5,000,000 to 20,000,000, inclusive, board feet net Scribner Decimal C log rule, or the equivalent, thereof, in the preceding marketing year; three producers shall be elected by and from producers of between 20,000,001 to 100,000,000, inclusive, board feet net Scribner Decimal C log rule, or the equivalent, thereof, in the preceding marketing year; and three producers shall be elected by and from producers of over 100,000,000 board feet net Scribner Decimal C log rule, or the equivalent, thereof, in the preceding marketing year.

(c) One member shall be either a public member or an industry member, as determined by a majority of the producer members elected pursuant to subdivision (b). If the producer members determine that the member shall be a public member, the public member shall be appointed by the secretary from the nominees recommended by the producer members. If the producer members determine that the member shall be an industry member, the producers shall elect an industry member to the commission by majority vote.

(d) The secretary and other governmental officers, as determined by the commission, shall be ex officio members of the commission.

(e) The ex officio members are nonvoting members of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 117. Effective January 1, 1996.)



77542

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make corrections required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the cessation or correction of the activities or functions, as required by the secretary, has been accomplished by the commission.

(c) Any actions of the commission in violation of the written notice are without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(d) At the same time the written notice is provided to the commission, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, the secretary’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and the secretary’s recommendations with respect to any action that will make the activities or functions acceptable.

(Amended by Stats. 1995, Ch. 727, Sec. 118. Effective January 1, 1996.)



77543

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Amended by Stats. 1995, Ch. 727, Sec. 119. Effective January 1, 1996.)



77544

When the secretary is required to concur in a decision of the commission, the secretary shall concur, refuse to concur, or request additional information from the commission within 15 working days from the date the secretary receives notification of the decision.

(Amended by Stats. 1995, Ch. 727, Sec. 120. Effective January 1, 1996.)



77545

The commission shall reimburse the secretary for all expenses incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary has acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for the payment of the secretary’s legal costs with regard to that action.

(Amended by Stats. 1995, Ch. 727, Sec. 121. Effective January 1, 1996.)



77546

An alternate member to each member of the commission, except the ex officio members, shall be elected or appointed in the same manner and for the same term as the member. Except as provided in Section 77551, an alternate member shall, in the absence of the member for whom he or she is an alternate, serve in the place of the member and shall have and exercise all of the rights, privileges, and powers of the member when serving on the commission. In the event the status of a member changes thereby making the member ineligible to serve, or in the event of the death, removal, resignation, or disqualification of a member, the alternate member shall act as a member of the commission until a qualified successor is elected.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77547

Any vacancy on the commission occurring by the failure of any person elected or appointed to or serving on the commission as a member or alternate member to continue in his or her position because of a change in his or her status thereby making the person ineligible to serve, or because of the death, removal, resignation, or disqualification of a member, shall be filled for the unexpired portion of the term by a majority vote of the remaining members of the commission. That person shall possess all of the same qualifications set forth in this article as is required for the person whose office he or she is to occupy.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77548

(a) Any producer member and his or her alternate member shall be a producer or an authorized representative of a producer. Producer members and their alternate members shall maintain their qualifications pursuant to Section 77528 during their term of office.

(b) Not more than one producer member and one alternate member shall be persons employed by, or connected in a proprietary capacity with, the same corporation, firm, partnership, association, or business organization. Any alternate serving on the commission who is employed by, or connected in a proprietary capacity with, a person serving as a member of the commission from the same corporation, firm, partnership, association, or business organization, shall serve as an alternate to the member.

(c) The public member and his or her alternate member on the commission shall have all the powers, rights, and privileges of any other member or alternate member, respectively, on the commission. The public member and his or her alternate member shall not have any financial interest in the forest products industry.

(d) The industry member and his or her alternate member on the commission shall have all the powers, rights, and privileges of any other member or alternate member, respectively, on the commission. The industry member or his or her alternate member may have a financial interest in the forest products industry. However, the industry member or his or her alternate member shall not be a producer as defined in subdivision (a) of Section 77528, or a person who sells or acquires timber but who is exempt from the meaning of “producer” pursuant to subdivision (c) of that section.

(Amended by Stats. 1993, Ch. 1127, Sec. 4. Effective October 11, 1993.)



77549

The term of office of each member, except the ex officio members, shall be three years, commencing with the beginning of the following marketing year and until a qualified successor is elected.

However, with respect to the first producer members of the commission, one-third of each category specified in Section 77541 shall serve for one year, one-third shall serve for two years, and one-third shall serve for three years, with the determination of the term of each member within each category to be made by lot.

No member may serve more than three consecutive three-year terms.

(Amended by Stats. 1993, Ch. 1127, Sec. 5. Effective October 11, 1993.)



77550

The commission shall be and is hereby declared to be a corporate body. It may sue and be sued, enter into contracts, adopt a seal, and have and possess all of the powers of a corporation. Copies of its proceedings, records, and acts when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77551

A quorum of the commission shall be six members of whom at least five shall be producer members. Notwithstanding Section 77546, any alternate member may serve in the absence of any member if the member’s alternate is also absent and the action is necessary to establish a quorum. Except as provided in Section 77663, the vote of a majority of the members present at a meeting at which there is a quorum constitutes an act of the commission.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77552

The secretary or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 122. Effective January 1, 1996.)



77553

No member, alternate member, or member of a committee established by the commission who is a nonmember of the commission, shall receive compensation. Each member of the commission or each alternate member serving in the place of a member, except ex officio members who are officers or employees of a governmental entity, and each member of a committee established by the commission who is a nonmember of the commission, may receive per diem of not more than one hundred dollars ($100) per day, as established by the commission, and may also receive necessary traveling expenses and meal allowances, as approved by the commission. The per diem, traveling expenses, and allowances may be paid for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77554

All funds received by any person from the assessments levied pursuant to this chapter or otherwise received by the commission shall be deposited in banks that the commission may designate and shall be disbursed by order of the commission through an agent designated by the commission for that purpose. The agent shall be bonded by a fidelity bond that is executed by a surety company authorized to transact business in this state, in favor of the commission, in the amount of not less than twenty-five thousand dollars ($25,000).

(Amended by Stats. 2006, Ch. 538, Sec. 214. Effective January 1, 2007.)



77555

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission.

No member of the commission, alternate member, or any employee or agent thereof, is personally liable for the contracts of the commission. No member of the commission, alternate member, or any employee or agent thereof, is responsible individually in any way to any other person for errors in judgment, mistakes, or other acts, either of commission or of omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member of the commission, alternate member, or any employee or agent thereof, is responsible individually for any act or omission of any other member of the commission, alternate member, or any employee or agent thereof.

Liability is several and not joint, and no member of the commission, alternate member, or any employee or agent thereof, is liable for the default of any other member of the commission, alternate member, or any employee or agent thereof.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)






ARTICLE 4 - Powers and Duties of the Commission

77571

The powers and duties of the commission include, but are not limited to, all of those specified in this article.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77572

The commission may adopt and, from time to time, alter, rescind, modify, and amend bylaws, regulations, operating procedures, and orders for carrying out this chapter, including regulations for appeals from any bylaw, regulation, operating procedure, or order of the commission.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77573

The commission may administer and enforce this chapter and do and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, the proper implementation of this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77574

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77575

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out this chapter.

If any person employed by the commission engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

The commission may retain a management firm or the staff from any board, commission, or committee of the state or federal government to perform the functions prescribed by this section under the control of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 123. Effective January 1, 1996.)



77576

The commission may fix the compensation for all of its employees.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77577

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77578

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77579

The commission shall keep accurate books, records, and accounts of all of its dealings that shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary.

A summary of the audit shall be reported to all persons subject to this chapter, a copy of which shall also be submitted to the secretary. In addition, the secretary may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 124. Effective January 1, 1996.)



77580

The commission may present facts to, and negotiate with state, federal, and foreign agencies on matters which affect this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77581

The commission may enter into contracts to receive or render services in formulating and conducting plans and programs and any other contracts or agreements that the commission may deem necessary for carrying out this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77582

The commission may conduct, and contract with others to conduct, research, including the study, analysis, accumulation, and dissemination of information obtained from the research or elsewhere, regarding this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77583

The commission may promote the sale of forest products by advertising and other promotional means, including cost sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for forest products and to educate and instruct the public with respect to the use of forest products. The commission may not promote the sale of unprocessed logs in foreign markets or rough-sawn products for remanufacture in foreign markets. Promotional activities for foreign export markets shall be limited exclusively to value-added forest products in finished manufactured form and may not include cants.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77584

The commission may accept contributions or match private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies, for purposes of carrying out this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77585

The commission may publish and distribute, without charge, bulletins or other communications to persons subject to this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77586

The commission shall establish an assessment rate to defray its operating costs.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77587

The commission shall adopt an annual budget according to generally accepted accounting practices. The secretary shall concur in the adoption of the budget prior to the encumbrance of funds, except for any obligations incurred pursuant to Section 77576.

(Amended by Stats. 1995, Ch. 727, Sec. 125. Effective January 1, 1996.)



77588

The commission shall submit to the secretary, for his or her concurrence, an annual statement of contemplated activities authorized pursuant to this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 126. Effective January 1, 1996.)



77589

The commission and the secretary shall keep confidential and shall not disclose, except when required by a court order after a hearing in a judicial proceeding involving this chapter, all lists in their possession of persons subject to this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 127. Effective January 1, 1996.)



77590

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)






ARTICLE 5 - Implementation and Voting Procedures

77601

(a) Within 60 days after the effective date of this chapter, the secretary shall establish a list of producers eligible to vote on the implementation of this chapter. In establishing the list, the secretary may require producers and others to submit the names and mailing addresses of all known producers. The secretary also may require that the information provided include the volume of timber sold or acquired in the preceding marketing year by persons subject to this chapter or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in Section 77602. The secretary may also request the assistance of the State Board of Equalization in gathering the information. Notwithstanding any other provision of law, the State Board of Equalization shall provide the secretary the information that shall be used only for purposes specified in this chapter. The request for the information shall be in writing.

(b) Any producer whose name does not appear on the list may have his or her name placed on the list by filing with the secretary a signed statement identifying himself or herself as a producer. The absence of a producer’s name from the list does not exempt the person from paying assessments and does not invalidate any votes conducted pursuant to this chapter.

(c) Proponents and opponents of the commission may contact producers on the lists in a form and manner prescribed by the secretary so long as all expenses associated with the contacts are paid in advance.

(Amended by Stats. 1995, Ch. 727, Sec. 128. Effective January 1, 1996.)



77602

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds, in a referendum vote conducted by the secretary, that at least 40 percent of the total number of producers from the list established by the secretary pursuant to this article participate and that either of the following has occurred:

(a) Sixty-five percent of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting sold or acquired a majority of the total volume of timber in the preceding marketing year by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting sold or acquired 65 percent or more of the total volume of timber in the preceding marketing year by all of the producers who voted in the referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 129. Effective January 1, 1996.)



77603

The secretary shall establish a period, which shall not be less than 10 days or more than 60 days, to conduct the referendum and may prescribe additional procedures that may be necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period, except that the total referendum period shall not exceed 60 days.

(Amended by Stats. 1995, Ch. 727, Sec. 130. Effective January 1, 1996.)



77604

The nonreceipt of a ballot by any producer shall not invalidate a referendum.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77605

If the secretary finds that a favorable vote has been given as provided in Section 77602, the secretary shall certify and give notice of the favorable vote to all affected producers whose names and addresses are on file with the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 131. Effective January 1, 1996.)



77606

If the secretary finds that a favorable vote has not been given as provided in Section 77602, the secretary shall certify and declare this chapter inoperative. The secretary may conduct another implementation referendum vote one year or more after the previous referendum has been held.

(Amended by Stats. 1995, Ch. 727, Sec. 132. Effective January 1, 1996.)



77607

Upon certification of the commission, the secretary shall contact all producers by mail or call meetings of producers for the purpose of nominating and electing persons to the commission. All producers on the secretary’s list shall be provided written notice of any election meetings at least 10 days prior to the meeting date.

To be eligible for election to the commission, nominees shall present to the secretary a nomination petition with the signatures of at least three eligible producers from the category of producers specified in Section 77541 from which the nominee is seeking election.

(Amended by Stats. 1995, Ch. 727, Sec. 133. Effective January 1, 1996.)



77608

Subsequent to the first election of members and alternate members of the commission pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures established by the commission with the approval of the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 134. Effective January 1, 1996.)



77608.5

Subsequent to the initial implementation referendum vote and the first election of commissioners, the commission shall establish procedures for the purpose of providing persons subject to this chapter with access to producers on the commission’s list of producers for purposes related to an election or referendum or an act or determination of the commission. Access to producers shall not include actual release or disclosure of the commission’s confidential list of producers.

(Added by Stats. 1995, Ch. 727, Sec. 135. Effective January 1, 1996.)



77609

(a) Prior to the referendum vote conducted by the secretary pursuant to Section 77602, the proponents of the commission shall deposit with the secretary the amount that the secretary deems necessary to defray the expenses of preparing the necessary list and information and conducting the vote.

(b) Any funds which are not used to carry out Section 77602 shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) Upon the establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out Section 77602 and for any legal expenses and costs incurred in establishing the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 136. Effective January 1, 1996.)






ARTICLE 6 - Assessments and Records

77621

(a) The commission shall establish the assessment for the marketing year not later than January 1 of each year or as soon thereafter as is possible.

(b) The assessment shall not exceed one dollar ($1) per thousand board feet net log scale Scribner Decimal C log rule, or the equivalent thereof, as determined by the commission.

(c) The producer shall pay the assessment to the commission at the time and in the manner prescribed by the commission.

(d) An assessment of more than the amount provided for in subdivision (b) may not be charged unless and until a greater assessment is approved pursuant to the vote requirements specified in Section 77602.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77622

Any person requesting an exemption from this chapter shall file an affidavit with the commission attesting that he or she is not a producer. The affidavit shall contain all of the information required by the commission. The commission shall review the affidavit, conduct any additional investigation it deems appropriate, and approve or deny the affidavit. Approval of the affidavit does not exempt the person from the requirements of Section 77623.

(Amended by Stats. 1992, Ch. 868, Sec. 12. Effective January 1, 1993.)



77623

Every producer and every person described in subdivision (c) of Section 77528 shall keep a complete and accurate record of all transactions involving the sale or purchase of timber. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be retained by the producer or person for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 1993, Ch. 1127, Sec. 6. Effective October 11, 1993.)



77624

(a) All proprietary information obtained by the commission or the secretary from producers is confidential and shall not be disclosed except when required by court order after a hearing in a judicial proceeding involving this chapter.

(b) Information on volume shipments, product value, and any other related information that is required for reports to governmental agencies, financial reports to the commission or aggregate sales and inventory information, and any other information that the commission requires that gives only totals, but excludes individual producer information, may be disclosed by the commission.

(c) The commission may request that the Governor, by general or special order, authorize examination by the State Board of Equalization of records maintained by the commission, if a reciprocal arrangement exists between the commission and the State Board of Equalization. The information so obtained pursuant to the order of the Governor shall not be made public except to the extent and in the manner that the order authorizes that it be made public.

(Amended by Stats. 1995, Ch. 727, Sec. 137. Effective January 1, 1996.)



77625

Any assessment which is levied pursuant to this chapter is a personal debt of every producer so assessed.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77626

Any producer who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, pay 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77627

When the producer is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for violating this chapter, including but not limited to, failing to pay assessments or to collect assessments, shall also include identical liability upon each director or officer of the corporation.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)






ARTICLE 7 - Actions and Penalties

77641

It is a misdemeanor for any person to do any of the following:

(a) Refuse to render a report, statement, or record required by the commission.

(b) Furnish a false report, statement, or record required by the commission.

(c) Fail or refuse to furnish the commission, or its duly authorized agents, information concerning the names and addresses of persons from whom timber has been received and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77642

The commission shall establish procedures for the purpose of granting individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Amended by Stats. 1995, Ch. 727, Sec. 138. Effective January 1, 1996.)



77643

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for the obtaining of injunctive relief or specific performance regarding this chapter and the rules and regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. The commission shall not be required to post a bond as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of that code is not required. Injunctive relief shall be granted pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of that code is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding timber until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it is entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77644

The repeal or suspension and termination of this chapter shall not do any of the following:

(a) Affect or waive any right, duty, obligation, or liability which has arisen or which may thereafter arise in connection with this chapter.

(b) Release or extinguish any violation of this chapter.

(c) Affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)






ARTICLE 8 - Continuation or Suspension and Termination

77661

Beginning in 2001, and every ten years thereafter, the secretary shall hold a hearing to determine whether operation of this chapter should be continued. If the secretary finds after the hearing that a substantial question exists among the producers assessed under this chapter regarding whether operation of this chapter should be continued, the secretary shall submit the chapter for approval utilizing the voting procedures provided in Sections 77602 to 77604, inclusive.

If the secretary finds that a favorable vote has been given, the secretary shall so certify and this chapter shall remain in operation. If the secretary finds that a favorable vote has not been given, the secretary shall so certify and declare the operation of this chapter suspended upon expiration of the then current marketing season.

(Repealed and added by Stats. 1995, Ch. 727, Sec. 140. Effective January 1, 1996.)



77662

If a referendum is conducted as the result of a petition pursuant to Section 77663, the hearing pursuant to Section 77661 shall be conducted every 10th year following the industry petitioned referendum.

(Repealed and added by Stats. 1995, Ch. 727, Sec. 142. Effective January 1, 1996.)



77663

(a) Upon a finding by a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing year.

(b) The secretary shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with the secretary requesting a suspension signed by not less than 20 percent of the producers who sold or acquired not less than 20 percent of the total volume of timber in the immediately preceding marketing year, hold a referendum among the producers to determine if the operations of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition, unless the petitioner shows, by a preponderance of the evidence, in a manner prescribed by the secretary, that the operation of this chapter has not tended to effectuate its declared purposes.

(c) The secretary shall establish a referendum period, that shall not be less than 10 days or more than 60 days. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers from the list established by the secretary participate in the referendum, the secretary shall suspend the operation of this chapter if the secretary finds either one of the following has occurred:

(1) Sixty-five percent or more of the producers who voted in the referendum voted in favor of suspension, and the producers so voting sold or acquired a majority of the total volume of timber in the preceding marketing year by all of the producers who voted in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of suspension, and the producers so voting sold or acquired 65 percent or more of the total volume of timber in the preceding marketing year by all of the producers who voted in the referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 143. Effective January 1, 1996.)



77664

(a) The secretary shall terminate the commission at the end of the then current marketing year if the secretary finds that the termination of the commission is requested in writing, within a 90-day period, by at least 51 percent of the eligible producers that sold or acquired at least 51 percent of the total volume of timber.

(b) The producer originating the request shall file a written notice with the secretary in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the secretary.

(c) The signatures to the petition requesting the termination need not all be appended to one sheet of paper. Each producer signing the petition shall specify his or her place of business in a manner that will enable the location to be readily ascertained.

(d) The petition shall bear a copy of the notice of intention to terminate the commission. Signatures shall be secured within the time limit specified in this section.

(Amended by Stats. 1995, Ch. 727, Sec. 144. Effective January 1, 1996.)



77665

After the effective date of suspension, the operation of the commission shall be concluded and the funds remaining held by the commission and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all producers from whom assessments were collected in the immediately preceding marketing year. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the prorate refund to these producers, the remaining funds shall be withdrawn from the approved depository and paid to an appropriate program conducted by the University of California or the California State University, another state agency, or a federal agency which deals with the purposes of this chapter. If no such program exists, the funds shall be paid to the State Treasury as unclaimed trust funds.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)



77666

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all persons affected by the suspension whose names and addresses are on file.

(Added by Stats. 1990, Ch. 550, Sec. 1. Effective August 27, 1990.)









CHAPTER 19 - California Date Commission

ARTICLE 1 - Declaration and General Provisions

77701

The inability of the date industry to maintain or expand present markets for dates may result in unnecessary economic waste.

(Amended by Stats. 1995, Ch. 130, Sec. 2. Effective July 18, 1995.)



77702

The production and marketing of dates constitutes an important industry that provides substantial and necessary revenues for the state and employment for its citizens.

(Repealed and added by Stats. 1995, Ch. 130, Sec. 4. Effective July 18, 1995.)



77703

The maintenance of the date industry in California is necessary to assure the public of a continuous supply of this vital product and the maintenance of needed levels of income for those engaged in the marketing of dates.

(Added by Stats. 1995, Ch. 130, Sec. 6. Effective July 18, 1995.)



77704

Opportunity exists for continued growth and expansion of the industry by creating new markets in major portions of this country and abroad. The success of the expansion program is uniquely dependent upon effective advertising, promotion, and research since the creation of new markets is essentially a matter of educating and informing people of the use, nutritional value, and availability of the commodity. The expansion of the date industry also provides an important source of jobs for many people in this state, and serves to ensure the preservation of an agrarian society.

(Added by Stats. 1995, Ch. 130, Sec. 8. Effective July 18, 1995.)



77705

The successes that the date industry has enjoyed have come in part through a commitment to industry funded research that has led to significant improvements in the quality and variety of the dates available to consumers. It has also led to dates being a better consumer value. The establishment of the commission will continue and enhance this research effort and move the date industry toward its potential, resulting in increased consumer value and enhanced grower returns.

(Added by Stats. 1995, Ch. 130, Sec. 9. Effective July 18, 1995.)



77706

The production and marketing of dates in this state is hereby declared to be affected with the public interest. This chapter is enacted in the exercise of the police power of this state for the purposes of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1995, Ch. 130, Sec. 10. Effective July 18, 1995.)



77707

It is hereby declared as a matter of legislative determination that commission members and alternates are intended to represent and further the interest of a particular industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who are elected or appointed to the commission, the particular industry concerned is tantamount to, and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1995, Ch. 130, Sec. 11. Effective July 18, 1995.)



77708

This chapter shall be liberally construed. If any provision of this chapter or application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

(Added by Stats. 1995, Ch. 130, Sec. 12. Effective July 18, 1995.)



77709

A commission form of administration created by this chapter is uniquely situated to provide those engaged in the marketing of dates the opportunity to avail themselves of the benefits of collective action in the broad fields of development, maintenance, and expansion of markets; advertising and promotion; and research necessary to achieve the purposes stated herein.

(Added by renumbering Section 77703 by Stats. 1995, Ch. 130, Sec. 5. Effective July 18, 1995.)



77710

No action taken by the commission, or by any individual in accordance with this chapter or with the rules and regulations adopted under this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by renumbering Section 77704 by Stats. 1995, Ch. 130, Sec. 7. Effective July 18, 1995.)






ARTICLE 2 - Definitions

77721

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77722

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77723

“Commission” means the California Date Commission.

(Amended by Stats. 1995, Ch. 130, Sec. 13. Effective July 18, 1995.)



77724

“Commissioner” means any member of the commission.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77725

“Date” means any variety of date produced in California, whether handled in whole or processed form.

(Amended by Stats. 1995, Ch. 130, Sec. 14. Effective July 18, 1995.)



77726

“Department” means the Department of Food and Agriculture.

(Added by Stats. 1995, Ch. 130, Sec. 16. Effective July 18, 1995.)



77727

“Ex officio member” means a nonvoting member of the commission.

(Added by renumbering Section 77726 by Stats. 1995, Ch. 130, Sec. 15. Effective July 18, 1995.)



77727.5

“Handle” means to engage in the business of a handler.

(Added by Stats. 1995, Ch. 130, Sec. 18. Effective July 18, 1995.)



77728

“Handler” means any person engaged in processing and marketing dates that the person has produced, purchased, or acquired from a producer, or is marketing on behalf of a producer, whether as owner, agent, employee, broker, processor, or otherwise. “Handler” also includes a producer who sells, consigns, or otherwise transfers dates to a handler who is not subject to this chapter.

(Added by renumbering Section 77727 by Stats. 1995, Ch. 130, Sec. 17. Effective July 18, 1995.)



77729

“Market” or “marketing” means to sell, consign, or otherwise distribute dates into commercial channels of trade resulting in the sale of dates. Dates shall also be considered “marketed” when inspected and certified by any third party.

(Added by Stats. 1995, Ch. 130, Sec. 20. Effective July 18, 1995.)



77730

“Marketing research” means any research relating to the sale of dates.

(Repealed and added by Stats. 1995, Ch. 130, Sec. 23. Effective July 18, 1995.)



77731

“Marketing year” or “marketing season” means the period from October 1 of any year to September 30, inclusive, of the following year. The marketing year may be changed by a vote of 2/3 of the membership of the commission.

(Added by renumbering Section 77728 by Stats. 1995, Ch. 130, Sec. 19. Effective July 18, 1995.)



77732

“Process” and “processing” are synonymous and mean the operations of receiving, cleaning, grading, freezing, drying, preserving, chopping, mashing, pitting, slicing, concentrating, macerating, extruding, or otherwise preparing dates for market in any form.

(Added by Stats. 1995, Ch. 130, Sec. 24. Effective July 18, 1995.)



77733

“Producer” means any person in this state who grows dates of any variety, and who, upon request, provides proof of commodity sale.

(Added by renumbering Section 77729 by Stats. 1995, Ch. 130, Sec. 21. Effective July 18, 1995.)



77734

“Product research” means any research related to the development of new uses for dates.

(Added by Stats. 1995, Ch. 130, Sec. 25. Effective July 18, 1995.)



77735

“Production research” means any research related to the production, harvest, or post-harvest handling of dates.

(Added by Stats. 1995, Ch. 130, Sec. 26. Effective July 18, 1995.)



77736

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 1995, Ch. 130, Sec. 27. Effective July 18, 1995.)






ARTICLE 3 - The California Date Commission

77751

(a) There is in state government the California Date Commission. Except as otherwise provided in Section 77752.5, the commission is composed of six date handlers from District 1 and may include one public member.

(b) The public member shall be appointed to the commission by the secretary from nominees recommended by the other members of the commission.

(c) The secretary, and other appropriate individuals, as determined by the commission, shall be ex officio members of the commission.

(Amended by Stats. 1995, Ch. 130, Sec. 29. Effective July 18, 1995.)



77752

District 1 consists of all of Riverside County. Additional districts may be added pursuant to Section 77752.5, and shall be numbered consecutively beginning with “District 2,” as each new district becomes subject to this chapter.

(Amended by Stats. 1995, Ch. 130, Sec. 30. Effective July 18, 1995.)



77752.5

(a) Handlers of dates who are not subject to this chapter on the date it becomes operative pursuant to Article 5 (commencing with Section 77811) may petition the commission to establish an additional district or districts composed of one or more counties that are not in District 1. If the petition is approved by a 2/3 vote of the membership of the commission, the secretary shall conduct an implementation vote of the handlers from those districts in accordance with Article 5 (commencing with Section 77811).

(b) If the secretary certifies a favorable vote, all handlers from those districts shall be subject to this chapter. Thereafter, in accordance with procedures established by the commission, the number of handlers serving on the commission from each district shall be modified, if necessary, to ensure proper representation of each district. The commission shall not be composed of more than nine handlers.

(Added by Stats. 1995, Ch. 130, Sec. 31. Effective July 18, 1995.)



77753

(a) The secretary may require the commission to correct or cease any activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make corrections required by the secretary, the secretary, upon written notice, may suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of the activities or functions, as required by the secretary, has been accomplished by the commission.

(c) Any action of the commission in violation of the written notice is without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) The secretary shall include in the written notice to the commission the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, the secretary’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and the secretary’s recommendations with respect to any action that will make the activities or functions acceptable.

(Amended by Stats. 1995, Ch. 130, Sec. 32. Effective July 18, 1995.)



77754

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other appropriate relief.

(Amended by Stats. 1995, Ch. 130, Sec. 33. Effective July 18, 1995.)



77755

When the secretary is required to concur in a decision of the commission, the secretary shall concur, refuse to concur, or request additional information from the commission within 15 working days from the date the secretary receives notification of the decision.

(Amended by Stats. 1995, Ch. 130, Sec. 34. Effective July 18, 1995.)



77756

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, may relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Amended by Stats. 1995, Ch. 130, Sec. 35. Effective July 18, 1995.)



77757

An alternate member to each member of the commission, except the ex officio members, shall be elected or appointed in the same manner and for the same term as the member. An alternate member, in the absence of the member for whom he or she is an alternate, shall serve in place of the member and shall exercise all of the rights, privileges, and powers of the member when serving on the commission. In addition, if a member and his or her alternate are absent, any other alternate from the same district may serve in place of the member, and shall exercise all of the rights, privileges, and powers of the member when serving on the commission. If the status of a member changes, thereby making the member ineligible to serve, or in the event of the death, removal, resignation, or disqualification of a member, the alternate member shall act as a member of the commission until a qualified successor is elected or appointed.

(Amended by Stats. 1995, Ch. 130, Sec. 36. Effective July 18, 1995.)



77758

Any vacancy on the commission occurring by the failure of any person elected to or serving on the commission as a member or alternate member to continue in his or her position due to a change in his or her status, thereby making the person ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled for the unexpired portion of the term by a majority vote of the remaining members of the commission. The appointee shall meet all of the qualifications set forth in this article as required for the member or alternate whose office he or she is to occupy.

(Amended by Stats. 1995, Ch. 130, Sec. 37. Effective July 18, 1995.)



77759

(a) Any member and alternate on the commission shall be an individual, partner, or employee representing a handler who has a financial interest in handling dates for market. The qualifications of a member and alternate shall be maintained during the entire term of office.

(b) Not more than one member and one alternate shall be a person employed by, or connected in a proprietary capacity with, the same corporation, firm, partnership, association, or business organization.

(Amended by Stats. 1995, Ch. 130, Sec. 38. Effective July 18, 1995.)



77760

The public member and his or her alternate member on the commission shall have all of the powers, rights, and privileges of any other member or alternate member, respectively, on the commission. The public member and his or her alternate member shall not have any financial interest in the date industry.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77761

The term of office of all members and alternate members of the commission, except any ex officio member, shall be three years from the date of their election and until qualified successors are elected.

(Amended by Stats. 2006, Ch. 83, Sec. 1. Effective January 1, 2007.)



77762

The commission is hereby declared and created a corporate body. It may sue and be sued, enter into contracts, adopt a seal, and has all of the powers of a corporation. Copies of its proceedings, records, and acts, when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77763

A quorum of the commission is a majority of the voting members of the commission. Except as otherwise provided in subdivision (b) of Section 77841 and Sections 77731 and 77883, the vote of the majority of the members present at a meeting at which there is a quorum constitutes the act of the commission.

(Amended by Stats. 1995, Ch. 130, Sec. 40. Effective July 18, 1995.)



77764

The secretary or his or her representative shall be notified and may attend each meeting of the commission and any committee meeting of the commission. However, the secretary or his or her representative is not entitled to attend an executive session of the commission or a committee of the commission called for the purpose of discussing potential or actual litigation against the department.

(Amended by Stats. 1995, Ch. 130, Sec. 41. Effective July 18, 1995.)



77765

No member of the commission, or member of a committee established by the commission who is a nonmember of the commission, shall receive any compensation. Each member of the commission or each alternate member serving in place of a member, except ex officio members, and each member of a committee established by the commission who is a nonmember of the commission, may receive per diem of not more than one hundred dollars ($100) per day, as established by the commission, and may also receive necessary traveling expenses and meal allowances as approved by the commission. If per diem is paid, it shall be paid to members for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission.

(Amended by Stats. 1995, Ch. 130, Sec. 42. Effective July 18, 1995.)



77766

All funds received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks which the commission may designate and shall be disbursed by order of the commission through an agent or agents designated by the commission for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77767

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member, alternate member, employee, or agent of the commission is personally liable for the contracts of the commission and no such person is responsible individually in any way to any handler or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as a principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member, alternate member, employee, or agent of the commission, is responsible individually for any act or omission of any other member, alternate member, employee, or agent of the commission. Liability is several and not joint, and no member, alternate member, employee, or agent of the commission is liable for the default of any other member, alternate member, employee, or agent of the commission.

(Amended by Stats. 1995, Ch. 130, Sec. 43. Effective July 18, 1995.)






ARTICLE 4 - Powers and Duties of the Commission

77781

The powers and duties of the commission include, but are not limited to, all of those specified in this article.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77782

The commission may adopt, and from time to time alter, rescind, modify, and amend all necessary and proper bylaws, rules, regulations, and orders in accordance with commission procedures for purposes of carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, operating procedure, or order of the commission.

(Repealed and added by Stats. 1995, Ch. 130, Sec. 45. Effective July 18, 1995.)



77783

The commission may administer and enforce this chapter and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, the proper or advisable implementation of the purposes of this chapter. The commission may, in this connection, enter into contracts for services with public and private agencies which the commission determines necessary to carry out this chapter.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77784

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers it deems necessary. The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77785

Notwithstanding any other provision of law, the commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including private legal counsel, necessary to carry out this chapter. The commission may retain a management firm or the staff from any board, commission, or agency of the state or federal government to perform the functions prescribed by this section under the control of the commission. If any person employed by the commission engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(Amended by Stats. 1995, Ch. 130, Sec. 46. Effective July 18, 1995.)



77786

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77787

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77788

The commission may establish offices, incur expenses, enter into contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments that may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77789

The commission shall keep accurate books, records, and accounts of all its dealings that shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all handlers and copies of the summary shall also be submitted to the department. In addition, the secretary, as he or she determines necessary, may conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Amended by Stats. 1995, Ch. 130, Sec. 47. Effective July 18, 1995.)



77790

The commission may make, in its name, contracts to receive or render services in formulating and conducting plans and programs and any other contracts or agreements that the commission deems necessary for carrying out this chapter.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77791

The commission may conduct, and contract with others to conduct, marketing research, product research, production research, and any other research related to the purposes of this chapter, including the study, analysis, dissemination, and accumulation of information obtained from research or elsewhere regarding this chapter. The results of any research conducted by or on behalf of the commission may be used by the commission in any way it deems appropriate, and notwithstanding any other provision of law, may be maintained in confidence by the commission and not disseminated to any person not subject to this chapter.

(Amended by Stats. 1995, Ch. 130, Sec. 48. Effective July 18, 1995.)



77792

The commission may present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect the date industry.

(Added by Stats. 1995, Ch. 130, Sec. 50. Effective July 18, 1995.)



77793

The commission may promote the sale of dates by advertising and other promotional means, including cost-sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for dates, and to educate and instruct the public with respect to the uses, healthful properties, and nutritional value of dates.

(Added by Stats. 1995, Ch. 130, Sec. 52. Effective July 18, 1995.)



77794

The commission may educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling dates, and conduct market surveys and analyses.

(Added by Stats. 1995, Ch. 130, Sec. 54. Effective July 18, 1995.)



77795

The commission may accept contributions of, or match private, state, or federal funds and employ or make contributions of funds to other persons or state or federal agencies for purposes of promoting and maintaining the date industry.

(Added by Stats. 1995, Ch. 130, Sec. 56. Effective July 18, 1995.)



77796

The commission may publish and distribute, without charge, bulletins and other communications for the dissemination of information to handlers.

(Added by renumbering Section 77792 by Stats. 1995, Ch. 130, Sec. 49. Effective July 18, 1995.)



77797

The commission shall establish an assessment rate to defray the operating costs of the commission to carry out the purposes of this chapter.

(Added by renumbering Section 77793 by Stats. 1995, Ch. 130, Sec. 51. Effective July 18, 1995.)



77798

The commission shall adopt an annual budget according to accepted accounting practices. The secretary shall concur in the adoption of the budget prior to the disbursement of funds, except for disbursements necessary to pay the compensation of employees of the commission.

(Added by renumbering Section 77794 by Stats. 1995, Ch. 130, Sec. 53. Effective July 18, 1995.)



77799

The commission shall annually prepare and submit to the secretary, for his or her concurrence, a statement of contemplated activities authorized pursuant to this chapter.

(Added by renumbering Section 77795 by Stats. 1995, Ch. 130, Sec. 55. Effective July 18, 1995.)



77800

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by renumbering Section 77796 by Stats. 1995, Ch. 130, Sec. 57. Effective July 18, 1995.)



77801

The commission may administer, if requested by an advisory board, a board of directors, or any other authorized agent of a governmental program, any program related to the date industry.

(Added by Stats. 1995, Ch. 130, Sec. 58. Effective July 18, 1995.)






ARTICLE 5 - Implementation and Voting Procedures

77811

(a) Within 15 days of the effective date of this section, the secretary shall establish a list of handlers eligible to vote on implementation of this chapter. In establishing the list, the secretary may require that producers, handlers, manufacturers, county agricultural commissioners, and others submit the names and mailing addresses of all known handlers. The secretary may also require that the information provided include the quantity of dates handled by handlers or, in the alternative, may establish procedures for receiving the information at the time of the vote specified in Section 77812. The request for the information shall be in writing, and the requested information shall be filed within 10 days following receipt of the request.

(b) Any handler whose name does not appear on the list may have his or her name placed on the list by filing with the secretary a signed statement identifying himself or herself as a handler. The absence of a handler’s name from the list does not exempt the handler from paying assessments and does not invalidate any industry votes conducted pursuant to this article.

(c) Proponents and opponents of the commission may contact handlers on the lists in a form and manner prescribed by the secretary if all expenses associated with those contacts are paid in advance.

(Repealed and added by Stats. 1995, Ch. 130, Sec. 60. Effective July 18, 1995.)



77812

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds, in a referendum vote conducted by the secretary, that at least 40 percent of the total number of handlers from the list established by the secretary pursuant to this article have participated and that either of the following has occurred:

(a) Sixty-five percent or more of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled a majority of the total quantity of dates in the preceding season by all of the handlers who voted in the referendum.

(b) A majority of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled 65 percent or more of the total quantity of dates in the preceding marketing year by all of the handlers who voted in the referendum.

(Amended by Stats. 1995, Ch. 130, Sec. 61. Effective July 18, 1995.)



77813

(a) The secretary shall establish a period to conduct the referendum that shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures that may be necessary to conduct the referendum.

(b) If the initial period established is less than 60 days, the secretary may extend the period to not more than 60 days.

(Amended by Stats. 1995, Ch. 130, Sec. 62. Effective July 18, 1995.)



77814

The failure of a handler to receive a ballot shall not invalidate a referendum.

(Amended by Stats. 1995, Ch. 130, Sec. 63. Effective July 18, 1995.)



77815

If the secretary finds that a favorable vote has been given as provided in this article, the secretary shall certify and declare this chapter operative and give notice of the favorable vote to all handlers whose names and addresses are on file with the secretary.

(Amended by Stats. 1995, Ch. 130, Sec. 64. Effective July 18, 1995.)



77816

If the secretary finds that a favorable vote has not been given as provided in this article, the secretary shall certify and declare this chapter inoperative. The secretary may conduct another implementation referendum vote one or more years after the previous vote was taken.

(Amended by Stats. 1995, Ch. 130, Sec. 65. Effective July 18, 1995.)



77817

Upon certification of the commission, the eligible handler members and alternates of any body operating pursuant to an existing federal marketing order for dates comprise the initial membership of the commission. Thereafter, persons to be elected to the commission shall be selected pursuant to nomination and elections procedures that are established by the commission with the concurrence of the secretary. For purposes of elections, the vote of each handler shall be weighted by the pounds of dates handled during the immediately preceding marketing year.

(Repealed and added by Stats. 1995, Ch. 130, Sec. 67. Effective July 18, 1995.)



77818

(a) Prior to the secretary holding the referendum pursuant to this article, the proponents of the commission shall deposit with the secretary any amounts that the secretary determines necessary to defray the expenses of preparing the necessary lists and information and conducting the referendum.

(b) Any funds not used in carrying out this article shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) Upon the establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out this article, and for any legal expenses and costs incurred in establishing the commission.

(Added by renumbering Section 77820 by Stats. 1995, Ch. 130, Sec. 70. Effective July 18, 1995.)






ARTICLE 6 - Assessments and Records

77841

(a) The commission, prior to the beginning of each marketing year, or as soon thereafter as possible, shall establish the assessment for the following marketing season, which shall not exceed five dollars ($5) per hundredweight for dates handled.

(b) An assessment greater than the amount provided in subdivision (a) may not be imposed unless and until, a greater assessment amount is approved by a 2/3 vote of the membership of the commission.

(Amended by Stats. 1995, Ch. 130, Sec. 71. Effective July 18, 1995.)



77842

This chapter does not apply to any person who handles less than 25,000 pounds of dates per year. However, any such person shall file an affidavit with the commission establishing that he or she is exempt from this chapter. The commission shall determine whether to approve the affidavit. Additional exemptions from this chapter may be approved by a majority vote of the commission.

(Amended by Stats. 1995, Ch. 130, Sec. 72. Effective July 18, 1995.)



77842.5

(a) Every person who handles dates in any quantity shall keep a complete and accurate record of all dates handled. The records shall be in simple form and contain any information that the commission prescribes.

(b) The records shall be retained by the handler for a period of three years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 1995, Ch. 130, Sec. 73. Effective July 18, 1995.)



77843

(a) All proprietary information obtained by the commission or the secretary from handlers is confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter.

(b) Information on volume shipments, crop value, and any other related information that is required for reports to governmental agencies, financial reports to the commission, aggregate sales and inventory information, and any other information that the commission requires that gives only totals, but excludes individual handler information, may be disclosed by the commission.

(Amended by Stats. 1995, Ch. 130, Sec. 74. Effective July 18, 1995.)



77844

The assessments shall be levied upon and paid by the handler pursuant to this chapter.

(Amended by Stats. 1995, Ch. 130, Sec. 75. Effective July 18, 1995.)



77845

Any assessment that is levied pursuant to this chapter is a personal debt of every handler so assessed.

(Amended by Stats. 1995, Ch. 130, Sec. 76. Effective July 18, 1995.)



77846

Any handler who fails to file a return or pay any assessment within the time required by the commission shall pay the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, pay 11/2 percent interest per month on the unpaid balance.

(Amended by Stats. 1995, Ch. 130, Sec. 77. Effective July 18, 1995.)



77847

In addition to any other penalty imposed, the commission may require any person who fails to pay assessments or related charges pursuant to this article to furnish and maintain a surety bond in a form and amount and for a period of time specified by the commission as assurance that all payments to the commission shall be made when due. However, a bond shall not be required until the commission has made a reasonable attempt to obtain compliance from the handler.

(Added by Stats. 1995, Ch. 130, Sec. 78. Effective July 18, 1995.)






ARTICLE 7 - Actions and Penalties

77861

It is unlawful for any person to do any of the following:

(a) Fail to render or furnish a report, statement, or record required by the commission.

(b) Willfully render or furnish a false report, statement, or record required by the commission.

(c) Secrete, destroy, or alter records required to be kept under this chapter.

(Amended by Stats. 1995, Ch. 130, Sec. 79. Effective July 18, 1995.)



77862

The commission shall adopt procedures to grant individuals aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the secretary. After exhaustion of all administrative remedies, the determination of the secretary is subject to judicial review upon petition filed with the appropriate superior court.

(Amended by Stats. 1995, Ch. 130, Sec. 80. Effective July 18, 1995.)



77863

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for obtaining injunctive relief or specific performance regarding this chapter and the regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of that part, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business involving dates subject to this chapter, until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it is entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1990, Ch. 1089, Sec. 1.)



77864

Any action by the commission for any violation of this chapter shall be commenced within two years from the date of discovery of the alleged violation. Any action against the commission by any person shall be commenced within two years from the date of the act of which the person complains.

(Added by Stats. 1995, Ch. 130, Sec. 82. Effective July 18, 1995.)



77865

The suspension or termination of this chapter does not affect or waive any right, duty, obligation, or liability that has arisen or that may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by renumbering Section 77864 by Stats. 1995, Ch. 130, Sec. 81. Effective July 18, 1995.)






ARTICLE 8 - Continuation or Suspension and Termination

77881

(a) Every six years, beginning in the 2001–02 marketing year, the secretary shall hold a hearing to determine whether the operation of this chapter should be continued. If the secretary finds after the hearing that a substantial question exists among handlers assessed under this chapter regarding whether the operation of this chapter should be continued, the secretary shall submit the chapter for approval utilizing the voting procedures provided in Sections 77812 to 77814, inclusive.

(b) If the secretary finds that a favorable vote has been given, the secretary shall so certify and this chapter shall remain in operation. If the secretary finds that a favorable vote has not been given, the secretary shall so certify and declare the operation of this chapter and the commission suspended upon expiration of the then current marketing year. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 77885.

(Repealed and added by Stats. 1995, Ch. 130, Sec. 84. Effective July 18, 1995.)



77882

If a referendum is conducted as the result of a petition pursuant to Section 77883, the hearing pursuant to Section 77881 shall be conducted every sixth year following the industry petitioned referendum.

(Amended by Stats. 1995, Ch. 130, Sec. 85. Effective July 18, 1995.)



77883

(a) Upon a finding by a 2/3 vote of the membership of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing year.

(b) The secretary shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with the secretary requesting a suspension signed by not less than 20 percent of the handlers by number who handled not less than 20 percent of the volume in the immediately preceding marketing year, hold a referendum among the handlers to determine if the operations of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows, by a preponderance of evidence, that the operation of this chapter has not tended to effectuate its declared purposes.

(c) The secretary shall establish a referendum period, which shall not be less than 10 days or more than 60 days in duration. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. The secretary shall suspend the operation of this chapter if the secretary finds that at least 40 percent of the total number of handlers from the list established by the secretary have participated in the referendum and either one of the following has occurred:

(1) Sixty-five percent or more of the handlers who voted in the referendum voted in favor of suspension, and the handlers so voting handled a majority of the total quantity of dates handled in the preceding marketing year by all of the handlers who voted in the referendum.

(2) A majority of the handlers who voted in the referendum voted in favor of suspension, and the handlers so voting handled 65 percent or more of the total quantity of dates handled in the preceding marketing year by all of the handlers who voted in the referendum.

(d) If a referendum is conducted as the result of a petition pursuant to subdivision (b), the costs to conduct the referendum shall be paid by the petitioners.

(Amended by Stats. 1995, Ch. 130, Sec. 86. Effective July 18, 1995.)



77884

After the effective date of suspension, the operation of the commission shall be concluded and any and all funds remaining held by the commission and not required to defray the expenses of concluding and terminating operations of the commission shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing year. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid to the University of California for continued research on dates. If no such program exists, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Added by renumbering Section 77885 by Stats. 1995, Ch. 130, Sec. 88. Effective July 18, 1995.)



77885

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all handlers whose names and addresses are on file with the commission and to the appropriate policy committees in both the Assembly and Senate.

(Added by renumbering Section 77886 by Stats. 1995, Ch. 130, Sec. 89. Effective July 18, 1995.)









CHAPTER 20 - California Cut Flower Commission

ARTICLE 1 - Declaration and General Provisions

77901

The production and marketing of cut flowers and cut greens products constitute an important industry of this state which not only provides substantial and necessary revenues for the state and employment for its citizens, but also furnish cut flowers and cut greens products to the public.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77902

The maintenance of the cut flowers and cut greens industry of California is necessary to assure the consuming public of a continuous supply of this product and the maintenance of needed levels of income for those engaged in the industry.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77903

The production and marketing of cut flowers and cut greens produced in this state are hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77904

No action taken by the commission, or by any individual in accordance with this chapter or with regulations adopted under this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77905

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held to be invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77906

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of a particular agricultural industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are elected or appointed to the commission, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77907

A commission form of administration created by this chapter is designed to deal with the broad field of production research, education, advertising, market research, promotion, and trade of flowers.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)






ARTICLE 2 - Definitions

77910

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77911

“Flower” means all types of cut flowers and cut greens grown in California for decorative purposes.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77912

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77913

“Commission” means the California Cut Flower Commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77914

(a) “Districts” shall be based on the gross dollar value of the product grown in a geographical area as follows:

(1) District 1 consists of the Counties of Alameda, Alpine, Amador, Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado, Glenn, Humboldt, Lake, Lassen, Marin, Mendocino, Modoc, Mono, Napa, Nevada, Placer, Plumas, Sacramento, San Francisco, San Joaquin, San Mateo, Santa Clara, Shasta, Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tehama, Trinity, Tuolumne, Yolo, and Yuba.

(2) District 2 consists of the Counties of Fresno, Inyo, Kings, Madera, Mariposa, Merced, Monterey, San Benito, Santa Cruz, and Tulare.

(3) District 3 consists of the Counties of Kern, Los Angeles, San Bernardino, San Luis Obispo, Santa Barbara, and Ventura.

(4) District 4 consists of the Counties of Imperial, Orange, Riverside, and San Diego.

(b) The boundaries of any district or the number of board members, or both, may be changed by a two-thirds vote of the membership of the commission, which is concurred in by the director, when necessary to maintain similar total production that represents a gross dollar value among the districts and to ensure proper representation by producers. These boundaries need not coincide with county lines.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77915

“Market” or “marketing” means to sell flowers.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77916

“Production research” means any cultural and biological research relating to field production of flowers.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77917

“Marketing year” means the period beginning January 1 of any year and extending through the last day of December of that year.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77918

(a) “Producer” means any person in this state who grows flowers for market and who, upon request, provides proof of commodity sale. “Producer” does not include any person who has grown less than a gross value of two hundred fifty thousand dollars ($250,000) of flowers in the preceding marketing year.

(b) The dollar amount specified in subdivision (a) may be increased by vote of two-thirds of the membership of the commission.

(c) The dollar amount specified in subdivision (a) may be decreased only if approved by referendum pursuant to Sections 77970 to 77974, inclusive. For purposes of a referendum conducted pursuant to this subdivision, the term “producer” in Sections 77970 to 77974, inclusive, includes persons who would become subject to this chapter if the referendum is approved.

(Amended by Stats. 1998, Ch. 399, Sec. 9. Effective January 1, 1999.)



77919

“Market analysis” means any marketing, sales, promotion, health, and social research relating to the marketing of flowers in this state and nationally and internationally.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77920

“Market development” means trade promotion, public information, dissemination of information on health and social issues and other matters, and activities related to the production of flowers in this state and nationally and internationally.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77921

“Market research” means any investigation, development, analysis, or use of information relating to the marketing, sales, or promotion of flower products in this state and nationally and internationally, including, but not limited to, trade practices, consumer trends, promotion, sales, and advertising.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77922

“Shipping research, analysis, and development” means the investigation, development, analysis, or use of information relating to the shipping of flower products and the development of shipping opportunities, practices, and methods in this state, nationally, and internationally.

(Amended by Stats. 2007, Ch. 124, Sec. 5. Effective January 1, 2008.)



77923

“Ship” means to transport flowers.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77924

“Advertising and sales promotion” means, in addition to its ordinarily accepted meaning, trade promotion and activities for the prevention, modification, or removal of trade barriers which restrict the free flow of flowers to market, including the presentation of facts to, and negotiations with, state, federal, and foreign governmental entities on matters which affect the marketing of flowers, to the extent permitted by federal law.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)






ARTICLE 3 - The California Cut Flower Commission

77925

(a) There is in the state government the California Cut Flower Commission. The commission shall be composed of 13 members.

(b) Twelve producers, three each from Districts 1 to 4, inclusive, shall be elected by and from producers within the respective districts.

(c) One member shall be either a public member or a producer member, as determined by a majority of the producer members elected pursuant to subdivision (b).

If the producer members determine that the member shall be a public member, the public member shall be appointed by the director from the nominees recommended by the producer members.

If the producer members determine that the member shall be a producer, the producer members shall appoint a producer to the commission, who shall be known as the producer member-at-large.

(d) The director and other governmental officers, as determined by the commission, shall be ex officio members of the commission.

(e) The ex officio members are nonvoting members of the commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77926

(a) The director may require the commission to correct or cease any activity or function which is determined by the director not to be in the public interest or which is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make corrections required by the director, the director may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of the activities or functions, as required by the director, has been accomplished by the commission.

(c) Any action of the commission in violation of the written notice is without legal force or effect. The director, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(d)  At the same time the written notice is provided to the commission, the director shall notify the commission in writing of the specific acts which the director determines are not in the public interest or are in violation of this chapter, the director’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and the director’s recommendations with respect to any action that will make the activities or functions acceptable.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77927

The commission or the director may bring an action for judicial relief from the director’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other appropriate relief.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77928

When the director is required to concur in a decision of the commission, the director shall concur, refuse to concur, or request additional information from the commission within 15 working days from the date the director receives notification of the decision.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77929

The commission shall reimburse the director for all expenditures incurred by the director in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the director acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the director’s legal costs with regard to that action.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77930

An alternate member to each member of the commission, except the ex officio members, shall be elected in the same manner and for the same term as the member. Except as provided in Section 77937, an alternate member shall, in the absence of the member for whom he or she is an alternate, serve in place of the member and shall exercise all of the rights, privileges, and powers of the member when serving on the commission. If the status of a member changes, thereby making the member ineligible to serve, or in the event of the death, removal, resignation, or disqualification of a member, the alternate member shall act as a member of the commission until a qualified successor is elected or appointed.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77931

Any vacancy on the commission occurring by the failure of any person elected to or serving on the commission as a member or alternate member to continue in his or her position due to a change in his or her status, thereby making the person ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled for the unexpired portion of the term by a majority vote of the remaining members of the commission. The appointee shall meet all of the qualifications set forth in this article as required for the member or alternate whose office he or she is to occupy.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77932

Any vacancy on the commission occurring by the failure of the public member or his or her alternate member to continue in his or her position due to a change in his or her status, thereby making the member or alternate ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled for the unexpired portion of the term by the director from nominees recommended by the commission. The appointee shall meet all of the qualifications set forth in this article as required for the member or alternate whose office he or she is to occupy.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77933

Any producer member and his or her alternate member on the commission shall be an individual producer or an authorized representative of a producer who has a financial interest in producing, or causing to be produced, flowers for market. Qualifications of producer members and their alternate members shall be maintained during their entire term of office.

(Amended by Stats. 1994, Ch. 514, Sec. 1. Effective January 1, 1995.)



77934

The public member and his or her alternate member on the commission shall have all the powers, rights, and privileges of any other member or alternate member, respectively, on the commission. The public member and his or her alternate member shall not have any financial interest in the flower industry.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77935

(a) The term of office of all members and alternate members of the commission, except ex officio members, is three years commencing in the month of December prior to the beginning of the marketing year in the year of their election and until qualified successors are elected. However, with respect to the election of producer members in the 1993 marketing year, one member from each district specified in subdivision (b) of Section 77925 shall serve for one year, one member shall serve for two years, and one member shall serve for three years, with the determination of the term of each member from each district to be made in accordance with a procedure adopted by the commission with the concurrence of the secretary.

(b) The terms of office of each member and alternate member of the commission shall be limited to three consecutive terms. However, any term of less than three years served by a member or alternate member pursuant to subdivision (a) shall not be counted as one of the three consecutive terms.

(Amended by Stats. 1994, Ch. 514, Sec. 2. Effective January 1, 1995.)



77936

The commission is hereby declared and created a corporate body. It may sue and be sued, enter into contracts, adopt a seal, and has all of the powers of a corporation. Copies of its proceedings, records, and acts, when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77937

A quorum of the commission is a majority of the voting members of the commission. Any alternate member to any producer member may serve in the absence of any other member if that member’s alternate is also absent, if that action is necessary to establish a quorum. Except as provided in Sections 77914 and 78002, the vote of a majority of the members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77938

The director or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77939

Members and alternate members of the commission and members of committees established by the commission shall not receive any compensation but shall receive the per diem established by Section 11564.5 of the Government Code. Ex officio members who are state officers or employees and who are compensated by the state are not eligible for per diem pursuant to this section. In addition, members and alternate members of the commission and members of committees established by the commission shall be reimbursed for actual and necessary travel expenses under the rules of the Department of Human Resources. The per diem and reimbursement for travel expenses shall be paid to those members for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission.

(Amended by Stats. 2012, Ch. 665, Sec. 29. Effective January 1, 2013.)



77940

(a) All funds received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks that the commission may designate and shall be disbursed by order of the commission through an agent or agents designated by the commission for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(b) The commission may maintain a separate bank account in order to create a permanent research fund. The account shall be named the Kee Kitayama Memorial Research Foundation Account.

(Amended by Stats. 1992, Ch. 1107, Sec. 2. Effective January 1, 1993.)



77941

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member, alternate member, employee, or agent of the commission is personally liable for the contracts of the commission nor is that person responsible individually in any way to any producer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as a principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member, alternate member, employee, or agent of the commission, is responsible individually for any act or omission of any other member, alternate member, employee, or agent of the commission. Liability is several and not joint, and no member, alternate member, employee, or agent of the commission is liable for the default of any other member, alternate member, employee, or agent of the commission.

(Amended by Stats. 2006, Ch. 538, Sec. 215. Effective January 1, 2007.)






ARTICLE 4 - Powers and Duties of the Commission

77945

The powers and duties of the commission include, but are not limited to, all of those specified in this article.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77946

The commission may adopt, amend, and repeal regulations and operating procedures necessary to carry out this chapter, including regulations governing appeals from actions taken by the commission pursuant to any of its regulations or operating procedures.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77947

The commission may administer and enforce this chapter and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, the proper or advisable effectuation of this chapter.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77948

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77949

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out this chapter. The commission may retain a management firm or the staff from any board, commission, or agency of the state or federal government to perform the functions prescribed by this section under the control of the commission. If any person employed by the commission engages in any conduct which the director determines is not in the public interest or which is in violation of this chapter, the director shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the director, the director may suspend or discharge the person.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77950

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77951

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77952

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, borrow funds in advance of receipt of assessments, and repay producers for costs incurred during the initial formation of the commission, as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77953

The commission shall keep accurate books, records, and accounts of all its dealings which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the director. A summary of the audit shall be reported to all producers and a copy of the summary shall also be submitted to the department. In addition, the director may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77954

(a) The commission may present facts to, and negotiate with, state, federal, and foreign agencies on matters which affect this chapter, to the extent permitted by federal law.

(b) The commission shall not expend more than 10 percent of its annual budget during the 1991 to 1995, calendar years, inclusive, on activities for the modification or removal of trade barriers that restrict the free flow of flowers to market, including litigation involving trade practices, to the extent permitted by federal law.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77955

The commission may make, in its name, contracts to receive or render services in formulating and conducting plans and programs and any other contracts or agreements that the commission deems necessary for carrying out this chapter.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77956

The commission may conduct, and contract with others to conduct, production research, including the study, analysis, accumulation, and dissemination of information obtained from that research or otherwise, regarding this chapter.

The commission may implement and conduct, and contract with others to implement and conduct, market analysis, market development, market research, and shipping research, analysis, and development. The commission may study, analyze, accumulate, and disseminate any and all information obtained from those activities.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77957

The commission may accept contributions or matching private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies, for purposes of this chapter.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77958

The commission may publish and distribute, without charge, bulletins and other communications for the dissemination of information to producers.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77959

The commission shall establish an assessment rate to defray the operating costs of the commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77960

The commission shall adopt an annual budget according to accepted accounting practices. The director shall concur in the adoption of the budget prior to the encumbrance of funds, except for encumbrances necessary to pay the compensation of employees of the commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77961

(a) The commission may advertise or otherwise promote the sale of flowers.

(b) The commission may jointly advertise or otherwise promote the sale of flowers with any other corporation or organization advertising or otherwise promoting the sale of any other product or commodity.

(c) The commission may work, and cooperate with others, to develop and arrange for shipping alternatives for producers in order to improve the quality of flowers and access to markets.

(Amended by Stats. 2007, Ch. 124, Sec. 6. Effective January 1, 2008.)



77962

The commission shall annually prepare and submit to the director, for his or her concurrence, a statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77963

The commission and the secretary shall keep confidential and shall not disclose, except when required by court order in a judicial proceeding, all lists of producers in their possession.

(Amended by Stats. 1994, Ch. 514, Sec. 3. Effective January 1, 1995.)



77964

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77965

(a) To prevent unfair trade practices which are detrimental to California’s cut flower industry, including, but not limited to, deception and misinformation, the commission shall annually specify the types and varieties of cut flowers for which it shall collect from producers who participate, and disseminate to these producers, market price information based on sales which have occurred.

(b) The identity of each producer reporting the information and the information reported pursuant to this section and Section 6254 of the Government Code shall be kept confidential and not made public under any circumstances. Information that gives industry totals, averages, and other similar data may be disclosed by the commission.

(c) The procedure for the collection and dissemination of the information specified in this section shall be adopted by the commission and approved by the secretary.

(Added by Stats. 2011, Ch. 322, Sec. 3. Effective January 1, 2012.)






ARTICLE 5 - Implementation and Voting Procedures

77970

(a) Within 45 days of the effective date of this chapter, the director shall establish a list of producers eligible to vote on the implementation of this chapter. In establishing the list, the director may require that producers submit the names and mailing addresses of all known producers. The director shall receive suggestions for inclusion on that list from any organization of producers, and may verify the eligibility of any person so suggested. The director also may require that the information provided include the quantity of flowers produced by each producer or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote conducted pursuant to Section 77971. The request for the information shall be in writing, and the requested information shall be filed within 10 days following receipt of the request.

(b) Any producer whose name does not appear upon the appropriate list may have his or her name placed on the list by filing with the director a signed statement identifying himself or herself as a producer. The absence of a producer’s name from the list does not exempt the producer from paying assessments and does not invalidate any industry votes conducted pursuant to this article.

(c) Proponents and opponents of the commission may contact producers on the lists in a form and manner prescribed by the director so long as all expenses associated with the contacts are paid in advance.

(d) Any proponent or opponent of the commission may submit to the director a statement of his or her position on the matter, and the director shall include these statements with the referendum ballots.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77971

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the director finds, in a referendum vote conducted by the director that at least 40 percent of the total number of producers from the list established by the director pursuant to this article have participated and that either of the following has occurred:

(a) Sixty-five percent of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed a majority of the gross dollar value of flowers in the preceding marketing year by all of the producers who voted in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed 65 percent or more of the total gross dollar value of flowers in the preceding marketing year by all of the producers who voted in the referendum.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77972

The director shall establish a period to conduct the referendum which shall not be less than 10 days nor more than 60 days in duration, and may prescribe additional procedures that may be necessary to conduct the referendum. If the initial period established is less than 60 days, the director may extend the period to not more than 60 days.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77973

The failure of a producer to receive a ballot shall not invalidate a referendum.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77974

If the director finds that a favorable vote has been given as provided in Section 77971, the director shall certify and give notice of the favorable vote to all producers whose names and addresses are on file with the director.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77975

If the director finds that a favorable vote has not been given as provided in Section 77971, the director shall certify and declare this chapter inoperative. The director may conduct another implementation referendum vote one or more years after the previous vote has been taken.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77976

Upon certification of the commission, the director shall contact all producers in each district by mail, or call meetings of producers in each district, for the purpose of nominating and electing persons to the commission. All producers on the director’s list shall be given written notice of any election meetings at least 10 days prior to the meeting date. To be eligible for election to the commission, producer nominees shall present to the director a nomination petition with the signatures of at least three eligible producers from the district from which the nominee is seeking election.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77977

Subsequent to the first election of members of the commission pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures which are adopted by the commission with the concurrence of the director.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77978

(a) Prior to the director holding the referendum pursuant to Section 77971, the proponents of the commission shall deposit with the director the amount that the director determines necessary to defray the expenses of preparing the necessary lists and information and conducting the referendum.

(b) Any funds not used in carrying out Section 77971 shall be returned to the proponents of the commission who deposited the funds with the director.

(c) Upon the establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the director which were used in carrying out Section 77971 and for any legal expenses and other costs incurred in establishing the commission.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)






ARTICLE 6 - Assessments and Records

77985

(a) The commission shall establish the assessment for the following marketing year not later than January 1 of each year, or as soon thereafter as is possible. The commission shall adopt bylaws that indicate when payment is due.

(b) The assessment for the 1991 marketing year shall not be less than one-half of 1 percent, nor more than 1 percent, of the gross dollar value of flowers grown and shipped by a producer. In any subsequent marketing year, the assessment shall not be more than 1 percent of the gross dollar value of flowers grown and shipped by a producer.

(c) A fee greater than the amount specified in subdivision (b) may not be charged unless approved by the vote specified in Section 77971.

(d) No producer shall be assessed more than one hundred thousand dollars ($100,000) for any marketing year, except that this limitation shall not be applicable for the entire marketing year in which a producer does not comply with the assessment collection requirements established in this article and as prescribed by the commission.

(Amended by Stats. 2006, Ch. 500, Sec. 1. Effective September 27, 2006.)



77986

This chapter does not apply to any person who grows flowers only for his or her own home use or who is not a producer. However, any such person who markets flowers shall submit all required reports and shall file an affidavit with the commission establishing that the person grows flowers valued at less than the gross value established pursuant to Section 77918. The commission shall then determine whether the affidavit should be approved.

The commission may terminate the collection of assessments directly from producers and, instead, collect producer assessments from shippers or handlers who shall deduct the assessment from amounts paid by the shippers or handlers to the producers and who shall be trustees of the funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(Amended by Stats. 1992, Ch. 1107, Sec. 3. Effective January 1, 1993.)



77987

Every person in this state who grows flowers for market, whether or not the flowers grown are valued at less than the gross value established pursuant to Section 77918, shall keep a complete and accurate record of the gross dollar value of all flowers grown and cut. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be retained by the person for two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Amended by Stats. 1992, Ch. 1107, Sec. 4. Effective January 1, 1993.)



77988

(a)  The commission may specify, by regulation, the conditions under which proprietary information obtained from producers may be disclosed. Otherwise, all proprietary information obtained by the commission or the secretary from producers is confidential and shall not be disclosed except when required by court order in a judicial proceeding.

(b) Information on volume shipments, product value, and any other related information that is required for reports to governmental agencies; financial reports to the commission or aggregate sales and inventory information; and any other information that the commission requires that gives only totals, but excludes individual producer information, may be disclosed by the commission.

(Amended by Stats. 1994, Ch. 514, Sec. 4. Effective January 1, 1995.)



77989

Any assessment that is levied pursuant to this chapter is a personal debt of every producer so assessed. If the producer is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments for which a corporate producer may be subject pursuant to this chapter shall include identical liability upon each individual director or officer of the corporation.

(Amended by Stats. 1994, Ch. 514, Sec. 5. Effective January 1, 1995.)



77990

Any producer who fails to file a return or pay any assessment within the time required by the commission shall pay the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, pay 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)






ARTICLE 7 - Actions and Penalties

77995

It is unlawful for any person to do any of the following:

(a) Fail or refuse to render a report, statement, or record required by the commission.

(b) Furnish a false report, statement, or record required by the commission.

(c) When engaged in the handling of flowers, to fail or refuse to furnish the commission or its duly authorized agents, information concerning the names and addresses of persons from whom the flowers have been received and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept under this chapter.

(Amended by Stats. 1994, Ch. 514, Sec. 6. Effective January 1, 1995.)



77996

The commission shall adopt procedures to grant individuals aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the director. The determination of the director shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



77997

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for obtaining injunctive relief or specific performance regarding this chapter and the regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any regulation of the commission, including, but not limited to, the nonpayment of assessments, the failure or refusal to submit required records to the commission, or the intentional submission of false information to the commission. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of that part, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business involving flowers until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it is entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Amended by Stats. 1994, Ch. 514, Sec. 7. Effective January 1, 1995.)



77998

The suspension or termination of this chapter shall not affect or waive any right, duty, obligation, or liability which has arisen or which may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)






ARTICLE 8 - Continuation or Suspension and Termination

78000

From January 1, 1995, to December 30, 1995, inclusive, the commission shall conduct a referendum among the producers to determine whether the operations of this chapter shall be approved and continued in effect. There is a favorable vote under this chapter if the director determines from the referendum that a majority of the eligible producers voting in the referendum voted in favor of continuing the operations of this chapter. If the director finds that a favorable vote has been given, the director shall so certify and this chapter shall remain effective. If the director finds that a favorable vote has not been given, the director shall so certify and declare the operations of this chapter suspended on December 31, 1995. Thereupon, operation of the commission shall be concluded and funds distributed in the manner provided in Section 78004. No bond or security shall be required for any such referendum.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



78001

Following a favorable referendum conducted prior to December 31, 1995, the commission shall conduct a referendum every fifth year thereafter, unless a referendum is conducted as the result of a petition filed pursuant to this article. In that case, the referendum shall be held pursuant to procedures provided in Section 78000 every fifth year following the industry petitioned referendum.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



78002

(a) Upon a finding by a two-thirds vote of the membership of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the director that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing year.

(b) The director shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with the director requesting a suspension signed by not less than 20 percent of the producers by number who produced not less than 20 percent of the gross dollar value of flowers in the immediately preceding marketing year, hold a referendum among the producers to determine if the operations of the commission shall be suspended. However, the director shall not hold a referendum as a result of the petition unless the petitioner shows, by a preponderance of evidence, that the operation of this chapter has not tended to effectuate its declared purposes.

(c) The director shall establish a referendum period, which shall not be less than 10 days nor more than 60 days in duration. The director may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the director shall tabulate the ballots filed during the period. The director shall suspend the operation of this chapter if the director finds that at least 40 percent of the total number of producers from the list established by the director have participated in the referendum and either one of the following has occurred:

(1) Sixty-five precent or more of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed a majority of the total gross dollar value of flowers in the preceding marketing year by all of the producers who voted in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed 65 percent or more of the total gross dollar value of flowers in the preceding marketing year by all of the producers who voted in the referendum.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



78003

(a) The director shall terminate the commission at the end of the then current marketing year if the director finds that the termination of the commission is requested in writing, within a 90-day period, by at least 51 percent of the eligible producers that produce at least 51 percent of the total gross dollar value of flowers.

(b) The person or persons originating the request shall file a written notice with the director in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the director.

(c) The signatures to the petition requesting the termination need not all be appended to one sheet of paper. Each person signing the petition shall specify his or her place of business in a manner that will enable the location to be readily ascertained.

(d) The petition shall bear a copy of the notice of intention to terminate the commission. Signatures shall be secured within the time limit specified in this section.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



78004

After the effective date of suspension, the operation of the commission shall be concluded and any and all funds remaining held by the commission and not required to defray the expenses of concluding and terminating operations of the commission may be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing year. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations may be withdrawn from the approved depository and paid into the Kee Kitayama Research Foundation, or an appropriate program conducted by the University of California or the California State University, another state agency, or a federal agency that deals with the purposes of this chapter. If no such program exists, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Amended by Stats. 1994, Ch. 514, Sec. 8. Effective January 1, 1995.)



78005

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all producers whose names and addresses are on file with the commission and to the appropriate policy committees in both the Assembly and Senate.

(Added by Stats. 1990, Ch. 495, Sec. 1. Effective August 10, 1990.)



78006

Upon the suspension of the operation of this chapter, the commission shall appoint a committee of cut flower producers to oversee and manage the Kee Kitayama Research Foundation Account and, notwithstanding Section 78004, the funds in that account shall not be returned to the persons from whom collected.

(Amended by Stats. 1994, Ch. 514, Sec. 9. Effective January 1, 1995.)









CHAPTER 21 - California Asparagus Commission

ARTICLE 1 - Declaration and General Provisions

78201

The production and marketing of asparagus constitutes an important industry of this state which not only provides substantial and necessary revenues for the state and employment for its citizens, but also furnishes food vital to the public.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78202

The maintenance of the asparagus industry of California is necessary to assure the consuming public of a continuous supply of this product and the maintenance of needed levels of income for those engaged in the industry.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78203

The production and marketing of asparagus produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78204

No action taken by the commission, or by any individual in accordance with this chapter or with regulations adopted under this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of that Part 2), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78205

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held to be invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78206

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of a particular agricultural industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are elected or appointed to the commission, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78206.5

Opportunity exists for continued growth and expansion of the industry by creating new markets in major portions of this country. The success of such an expansion program is uniquely dependent upon effective advertising, promotion, and research because the creation of new markets is essentially a matter of educating and informing people of the use, nutritional value, and availability of the commodity. The expansion of the asparagus industry also provides an important source of jobs for many people in this state, a high proportion of whom reside in historically depressed areas of the state, and serves to ensure the preservation of an agrarian society.

(Added by Stats. 1995, Ch. 727, Sec. 145. Effective January 1, 1996.)



78207

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production of asparagus the opportunity to avail themselves of the benefits of collective action in the broad fields of development, maintenance, and expansion of markets, marketing research, advertising and promotion, and production and processing research necessary to achieve the purposes stated herein.

(Amended by Stats. 1995, Ch. 727, Sec. 146. Effective January 1, 1996.)






ARTICLE 2 - Definitions

78210

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78211

“Asparagus” means all types of vegetables grown from the plant family Liliaceae or Lily; Genus, Asparagus officinalis.

(Amended by Stats. 2013, Ch. 383, Sec. 3. Effective January 1, 2014.)



78212

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78213

“Commission” means the California Asparagus Commission.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78214

This chapter is applicable to the Counties of Alameda, Alpine, Amador, Calaveras, Contra Costa, Sacramento, San Joaquin, San Mateo, Sutter, Yolo, the City and County of San Francisco, and all other counties north of those counties to the Oregon border; and the Counties of Fresno, Inyo, Kern, Kings, Los Angeles, Madera, Mariposa, Merced, Mono, Monterey, San Benito, San Bernardino, San Luis Obispo, Santa Barbara, Santa Clara, Santa Cruz, Stanislaus, Tuolumne, Tulare, and Ventura.

(Amended by Stats. 2013, Ch. 383, Sec. 4. Effective January 1, 2014.)



78215

“Handler” means any person engaged in marketing of asparagus which the person has produced, purchased, or acquired from a producer, or is marketing on behalf of a producer whether as owner, agent, employee, broker, processor, or otherwise.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78216

“Market” or “marketing” means to sell asparagus.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78217

“Market research” means any investigation, development, analysis, or use of information relating to the marketing, sales, or promotion of asparagus in this state and nationally and internationally, including, but not limited to, trade practices, consumer trends, promotion, sales, and advertising.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78218

“Marketing year” means the period beginning January 1 of any year and extending through December 31 of that same year.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78219

“Production research” means any cultural and biological research relating to field production of asparagus.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78220

“Producer” means any person in this state who grows asparagus for market, including landlords who own a percentage of the crop, and who, upon request, provide proof of commodity sale. “Producer” does not include any person who has grown less than five acres of asparagus in the preceding marketing year.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78221

“Processing research” means any research relating to the processing of asparagus.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78222

“Advertising and promotion” means, in addition to its ordinarily accepted meaning, trade promotion and activities for the prevention, modification, or removal of trade barriers which affect the marketing of asparagus.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)






ARTICLE 3 - The California Asparagus Commission

78225

(a) There is in the state government the California Asparagus Commission. The commission shall be composed as follows:

(1) Twelve producers who shall be elected by producers subject to this chapter as members-at-large.

(2) One public member, who shall be appointed by the secretary from the nominees recommended by the commission.

(b) The secretary and other appropriate individuals, as determined by the commission, shall be nonvoting ex officio members of the commission.

(c) The commission may modify the number of producers who serve on the commission by a two-thirds vote of the members of the commission present at the meeting at which there is a quorum when the action is taken and is concurred in by the secretary, so long as proper notice is provided to all persons subject to this chapter prior to the action.

(Amended by Stats. 2013, Ch. 383, Sec. 5. Effective January 1, 2014.)



78225.5

(a) Producers in counties that are not subject to this chapter may petition the commission to be subject to this chapter. If the petition is approved by a two-thirds vote of the members of the commission, the secretary shall conduct an implementation vote of the producers from those counties in accordance with Article 5 (commencing with Section 78270).

(b) If the secretary certifies a favorable vote, all producers from those counties shall be subject to this chapter.

(Amended by Stats. 2013, Ch. 383, Sec. 6. Effective January 1, 2014.)



78226

(a) The secretary may require the commission to correct or cease any activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease these activities or functions or to make corrections required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of the activities or functions, as required by the secretary, has been accomplished by the commission.

(c) Any action of the commission in violation of the written notice is without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions which are the subject of the written notice.

(d) At the same time the written notice is provided to the commission, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, the secretary’s reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and the secretary’s recommendations with respect to any action that will make the activities or functions acceptable.

(Amended by Stats. 1995, Ch. 727, Sec. 150. Effective January 1, 1996.)



78227

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other appropriate relief.

(Amended by Stats. 1995, Ch. 727, Sec. 151. Effective January 1, 1996.)



78228

When the secretary is required to concur in a decision of the commission, the secretary shall concur, refuse to concur, or request additional information from the commission within 15 working days from the date the secretary receives notification of the decision.

(Amended by Stats. 1995, Ch. 727, Sec. 152. Effective January 1, 1996.)



78229

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Amended by Stats. 1995, Ch. 727, Sec. 153. Effective January 1, 1996.)



78230

Except for the ex officio members of the commission, an alternate member for each producer member shall be elected, and for the public member shall be appointed, in the same manner and for the same term as the member. Except as provided in Section 78237, an alternate member shall, in the absence of the member for whom he or she is an alternate, serve in place of the member and shall exercise all of the rights, privileges, and powers of the member when serving on the commission. If the status of a member changes, thereby making the member ineligible to serve, or in the event of the death, removal, resignation, or disqualification of a member, the alternate member shall act as a member of the commission until a qualified successor is elected or appointed.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78231

Any vacancy on the commission occurring by the failure of any person elected to or serving on the commission as a producer member or alternate member to continue in his or her position due to a change in his or her status, thereby making the person ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled for the unexpired portion of the term by a majority vote of the remaining members of the commission. The appointee shall meet all of the qualifications set forth in this article as required for the member or alternate whose office he or she is to occupy.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78232

Any vacancy on the commission occurring by the failure of the public member or his or her alternate member to continue in his or her position due to a change in his or her status, thereby making the member or alternate ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled for the unexpired portion of the term by the secretary from nominees recommended by the commission. The appointee shall meet all of the qualifications set forth in this article as required for the member or alternate whose office the appointee is to occupy.

(Amended by Stats. 1995, Ch. 727, Sec. 154. Effective January 1, 1996.)



78233

Any producer member and his or her alternate member on the commission shall be an individual producer or an employee representing a producer who has a financial interest in producing, or causing to be produced, asparagus for market. Qualifications of producer members and their alternate members shall be maintained during their entire term of office.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78234

The public member and his or her alternate member on the commission shall have all the powers, rights, and privileges of any other member or alternate member, respectively, on the commission. The public member and his or her alternate member shall not have any financial interest in the asparagus industry.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78235

The term of office of all members and alternate members of the commission, except ex officio members, is three years commencing with the first day of December before the beginning of the marketing year in the year of their election and until qualified successors are elected.

(Amended by Stats. 2013, Ch. 383, Sec. 7. Effective January 1, 2014.)



78236

The commission may sue and be sued, and may enter into contracts. Copies of its proceedings, records, and acts, when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Amended by Stats. 2013, Ch. 383, Sec. 8. Effective January 1, 2014.)



78237

A quorum of the commission is a majority of the voting members of the commission. Any alternate member to any producer member may serve in the absence of any other member if that member’s alternate is also absent and if that action is necessary to establish a quorum. Except as provided in Sections 78214, 78231, and 78302, the vote of a majority of the members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78238

The secretary or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 155. Effective January 1, 1996.)



78239

Members and alternate members of the commission, and members of committees established by the commission, shall not receive any compensation, but notwithstanding Section 11564.5 of the Government Code, shall receive the per diem established by the commission, not to exceed one hundred dollars ($100) per day. Ex officio members who are state officers or employees are not eligible for per diem pursuant to this section. In addition, members and alternate members of the commission, and members of committees established by the commission, shall be reimbursed for actual and necessary travel expenses under the rules of the Department of Human Resources. The per diem and reimbursement for travel expenses shall be paid to those members for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission, as approved by the commission.

(Amended by Stats. 2012, Ch. 665, Sec. 30. Effective January 1, 2013.)



78240

All funds received by any person from the assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks which the commission may designate and shall be disbursed by order of the commission through an agent or agents designated by the commission for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78241

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission.

No member, alternate member, employee, or agent of the commission is personally liable for the contracts of the commission nor is any such person responsible individually in any way to any producer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as a principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member, alternate member, employee, or agent of the commission, is responsible individually for any act or omission of any other member, alternate member, employee, or agent of the commission.

Liability is several and not joint, and no member, alternate member, employee, or agent of the commission is liable for the default of any other member, alternate member, employee, or agent of the commission.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)






ARTICLE 4 - Powers and Duties of the Commission

78245

The powers and duties of the commission include, but are not limited to, all of those specified in this article.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78246

The commission may adopt, amend, and repeal regulations and operating procedures necessary to carry out this chapter, including regulations governing appeals from actions taken by the commission pursuant to any of its regulations or operating procedures.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78247

The commission may administer and enforce this chapter and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, the proper or advisable effectuation of this chapter.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78248

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78249

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out this chapter.

The commission may retain a management firm or the staff from any board, commission, or agency of the state or federal government to perform the functions prescribed by this section under the control of the commission. If any person employed by the commission engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(Amended by Stats. 1995, Ch. 727, Sec. 156. Effective January 1, 1996.)



78250

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78251

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78252

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, borrow funds in advance of receipt of assessments, and repay producers for costs incurred during the initial formation of the commission, as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78253

The commission shall keep accurate books, records, and accounts of all its dealings that shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all producers, and a copy of the summary shall also be submitted to the department. In addition, the secretary may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 157. Effective January 1, 1996.)



78254

The commission may present facts to, and negotiate with, state, federal, and foreign agencies on matters which affect this chapter, to the extent permitted by federal law.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78255

The commission may make, in its name, contracts to receive or render services in formulating and conducting plans and programs and any other contracts or agreements that the commission deems necessary for carrying out this chapter.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78256

The commission may conduct, and contract with others to conduct, any of the following:

(a) Programs for the development, maintenance, and expansion of foreign and domestic markets, including initiating and participating in trade and tariff related hearings and proceedings.

(b) Programs for promotion of asparagus sales, including marketing research and advertising and promotion.

(c) Programs for production and processing research.

(d) Any other programs or actions in furtherance of the production and sale of asparagus.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78257

The commission may accept contributions or matching private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies, for purposes of this chapter.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78258

The commission may publish and distribute, without charge, bulletins and other communications for the dissemination of information to producers.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78259

The commission shall establish an assessment rate to defray the operating costs of the commission.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78260

The commission shall adopt an annual budget according to accepted accounting practices. The secretary shall concur in the adoption of the budget prior to the encumbrance of funds, except for encumbrances necessary to pay the compensation of employees of the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 158. Effective January 1, 1996.)



78261

The commission shall annually prepare and submit to the secretary, for his or her concurrence, a statement of contemplated activities authorized pursuant to this chapter.

(Amended by Stats. 1995, Ch. 727, Sec. 159. Effective January 1, 1996.)



78262

The commission and the secretary shall keep confidential and shall not disclose, except when required by a court order after a hearing in a judicial proceeding involving this chapter and except as otherwise provided in subdivision (c) of Section 78270, all lists of producers in their possession.

(Amended by Stats. 1995, Ch. 727, Sec. 160. Effective January 1, 1996.)



78263

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)






ARTICLE 5 - Implementation and Voting Procedures

78270

(a) Within 30 days of the effective date of this chapter, the secretary shall establish a list of producers eligible to vote on the implementation of this chapter. In establishing the list, the secretary may require that handlers submit the names and mailing addresses of all known producers. The secretary also may require that the information provided include the quantity of asparagus produced by each producer or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote conducted pursuant to Section 78271. The request for the information shall be in writing, and the requested information shall be filed within 10 days following receipt of the request.

(b) Any producer whose name does not appear upon the appropriate list may have his or her name placed on the list by filing with the secretary a signed statement identifying himself or herself as a producer. The absence of a producer’s name from the list does not exempt the producer from paying assessments and does not invalidate any industry votes conducted pursuant to this article.

(c) Proponents and opponents of the commission may contact producers on the lists in a form and manner prescribed by the secretary if all expenses associated with the contacts are paid in advance.

(Amended by Stats. 1995, Ch. 727, Sec. 161. Effective January 1, 1996.)



78271

(a) This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds, in a referendum vote conducted by the secretary, that at least 40 percent of the total number of producers from the list established by the secretary pursuant to this article have participated and that either of the following has occurred:

(1) Sixty-five percent of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed a majority of the total quantity of asparagus in the preceding marketing year by all of the producers who voted in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed 65 percent or more of the total quantity of asparagus in the preceding marketing year by all of the producers who voted in the referendum.

(b) The secretary shall use fresh weight in calculating the quantity of asparagus for purposes of the voting in subdivision (a).

(Amended by Stats. 1995, Ch. 727, Sec. 162. Effective January 1, 1996.)



78272

The secretary shall establish a period to conduct the referendum that shall not be less than 10 days nor more than 60 days in duration, and may prescribe additional procedures that may be necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period to not more than 60 days.

(Amended by Stats. 1995, Ch. 727, Sec. 163. Effective January 1, 1996.)



78273

The failure of a producer to receive a ballot shall not invalidate a referendum.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78274

If the secretary finds that a favorable vote has been given as provided in Section 78271, the secretary shall certify and give notice of the favorable vote to all producers whose names and addresses are on file with the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 164. Effective January 1, 1996.)



78275

If the secretary finds that a favorable vote has not been given as provided in Section 78271, the secretary shall certify and declare this chapter inoperative. The secretary may conduct another implementation referendum vote one or more years after the previous vote has been taken.

(Amended by Stats. 1995, Ch. 727, Sec. 165. Effective January 1, 1996.)



78276

Upon certification of the commission, the secretary shall contact all producers by mail, or call meetings of producers, for the purpose of nominating and electing persons to the commission. All producers on the secretary’s list shall be given written notice of any election meetings at least 10 days before the meeting date. To be eligible for election to the commission, producer nominees shall present to the secretary a nomination petition with the signatures of at least three eligible producers.

(Amended by Stats. 2013, Ch. 383, Sec. 9. Effective January 1, 2014.)



78277

Subsequent to the first election of members of the commission pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures that are adopted by the commission with the concurrence of the secretary.

(Amended by Stats. 1995, Ch. 727, Sec. 167. Effective January 1, 1996.)



78277.5

Subsequent to the initial implementation referendum vote and the first election of commissioners, the commission shall establish procedures for the purpose of providing persons subject to this chapter with access to producers on the commission’s list of producers for purposes related to an election or referendum or an act or determination of the commission. Access to producers shall not include actual release or disclosure of the commission’s confidential list of producers.

(Added by Stats. 1995, Ch. 727, Sec. 168. Effective January 1, 1996.)



78278

(a) Prior to the secretary holding the referendum pursuant to Section 78271, the proponents of the commission shall deposit with the secretary the amount that the secretary determines necessary to defray the expenses of preparing the necessary lists and information and conducting the referendum.

(b) Any funds not used in carrying out Section 78271 shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) Upon the establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out Section 78271 and for any legal expenses and other costs incurred in establishing the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 169. Effective January 1, 1996.)






ARTICLE 6 - Assessments and Records

78285

(a) The commission shall establish the assessment for the following marketing year not later than January 1 of each year, or as soon thereafter as possible. The commission shall adopt bylaws which establish the date for payment of the assessment.

(b) The assessment shall not exceed one cent ($0.01) per pound of all sales of asparagus by producers in the marketing year.

(c) The handler shall deduct the producer assessment from amounts paid by him or her to the producer and shall be a trustee of these funds until they are paid to the commission at the time and in the manner prescribed by the commission.

(d) A fee greater than the amount specified in subdivision (b) shall not be charged unless approved by the vote specified in Section 78271.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78286

This chapter does not apply to any person who grows asparagus only for his or her own home use or who is not a producer. However, any such person who markets asparagus shall file an affidavit with the commission establishing that the person grows less than five acres of asparagus. The commission shall then determine whether the affidavit should be approved.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78287

Every handler shall keep a complete and accurate record of all asparagus handled with the name of the producer whose asparagus was handled. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be retained by the handler for two years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78288

(a) The commission may specify the conditions under which proprietary information obtained from producers may be disclosed. Otherwise, all proprietary information obtained by the commission or the secretary from producers is confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter.

(b) Information on volume shipments, product value, and any other related information that is required for reports to governmental agencies, financial reports to the commission or aggregate sales and inventory information, and any other information that the commission requires that gives only totals, but excludes individual producer information, may be disclosed by the commission.

(Amended by Stats. 1995, Ch. 727, Sec. 170. Effective January 1, 1996.)



78289

Any assessment which is levied pursuant to this chapter is a personal debt of every producer so assessed.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78290

Every handler shall be personally liable for the payment of collected assessments to the commission. A failure by a handler to collect the assessment shall not exempt the handler from liability and shall not relieve any person subject to this chapter from the obligation to pay the assessment.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78291

Any producer or handler who fails to file a return or pay any assessment within the time required by the commission shall pay the commission a penalty of 10 percent of the amount of the assessment determined to be due and, in addition, pay 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78292

If the handler is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler may be subject pursuant to this chapter shall include identical liability upon each individual director or officer of the corporation.

(Added by Stats. 1995, Ch. 727, Sec. 171. Effective January 1, 1996.)






ARTICLE 7 - Actions and Penalties

78295

It is a misdemeanor for any person to do any of the following:

(a) Refuse to render a report, statement, or record required by the commission.

(b) Furnish a false report, statement, or record required by the commission.

(c) When engaged in the handling of asparagus, to fail or refuse to furnish the commission, or its duly authorized agents, information concerning the names and addresses of persons from whom the asparagus have been received and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78296

The commission shall adopt procedures to grant individuals aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Amended by Stats. 1995, Ch. 727, Sec. 172. Effective January 1, 1996.)



78297

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for obtaining injunctive relief or specific performance regarding this chapter and the regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any regulation of the commission, including, but not limited to, the nonpayment of assessments or the intentional submission of false information to the commission. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of that part, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business involving asparagus until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it may receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78298

The suspension or termination of this chapter shall not affect or waive any right, duty, obligation, or liability which has arisen or which may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)






ARTICLE 8 - Continuation or Suspension and Termination

78300

From January 1, 1995, to December 30, 1995, inclusive, the commission shall conduct a referendum among the producers to determine whether the operations of this chapter shall be approved and continued in effect. There is a favorable vote under this chapter if the secretary determines from the referendum that a majority of the eligible producers voting in the referendum voted in favor of continuing the operations of this chapter. If the secretary finds that a favorable vote has been given, the secretary shall so certify and this chapter shall remain effective. If the secretary finds that a favorable vote has not been given, the secretary shall so certify and declare the operations of this chapter suspended on December 31, 1995. Thereupon, operation of the commission shall be concluded and funds distributed in the manner provided in Section 78304. No bond or security shall be required for this referendum.

(Amended by Stats. 1995, Ch. 727, Sec. 173. Effective January 1, 1996.)



78301

Following a favorable referendum conducted prior to December 31, 1995, the commission shall conduct a referendum every fifth year thereafter, unless a referendum is conducted as the result of a petition filed pursuant to this article. In that case, the referendum shall be held pursuant to procedures provided in Section 78300 every fifth year following the industry petitioned referendum.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78302

(a) Upon a finding by a two-thirds vote of the membership of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing year.

(b) The secretary shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with the secretary requesting a suspension signed by not less than 20 percent of the producers by number who produced not less than 20 percent of the volume of asparagus in the immediately preceding marketing year, hold a referendum among the producers to determine if the operations of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows, by a preponderance of evidence, that the operation of this chapter has not tended to effectuate its declared purposes.

(c) The secretary shall establish a referendum period that shall not be less than 10 days nor more than 60 days in duration. The secretary may prescribe additional procedures necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. The secretary shall suspend the operation of this chapter if the secretary finds that at least 40 percent of the total number of producers from the list established by the secretary have participated in the referendum and either one of the following has occurred:

(1) Sixty-five percent or more of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed a majority of the total quantity of asparagus in the preceding marketing year by all of the producers who voted in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of suspension, and the producers so voting marketed 65 percent or more of the total quantity of asparagus in the preceding marketing year by all of the producers who voted in the referendum.

(Amended by Stats. 2004, Ch. 183, Sec. 129. Effective January 1, 2005.)



78303

(a) The secretary shall terminate the commission at the end of the then current marketing year if the secretary finds that the termination of the commission is requested in writing, within a 90-day period, by at least 51 percent of the eligible producers that produce at least 51 percent of the total quantity of asparagus.

(b) The person or persons originating the request shall file a written notice with the secretary in a manner that establishes the date the request is initiated. Any person may withdraw his or her name from the petition requesting the termination prior to the time the request is presented to the secretary.

(c) The signatures on the petition requesting the termination need not all be appended to one sheet of paper. Each person signing the petition shall specify his or her place of business in a manner that will enable the location to be readily ascertained.

(d) The petition shall bear a copy of the notice of intention to terminate the commission. Signatures shall be secured within the time limit specified in this section.

(Amended by Stats. 1995, Ch. 727, Sec. 175. Effective January 1, 1996.)



78304

After the effective date of suspension, the operation of the commission shall be concluded and any and all funds remaining held by the commission and not required to defray the expenses of concluding and terminating operations of the commission shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing year. However, if the commission finds that the amounts so returnable are so small as to make impractical the computation and remitting of the pro rata refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate program conducted by the University of California or the California State University, another state agency, or a federal agency which deals with the purposes of this chapter. If no such program exists, the funds shall be paid into the State Treasury as unclaimed trust funds.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)



78305

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all producers whose names and addresses are on file with the commission and to the appropriate policy committees in both the Assembly and Senate.

(Added by Stats. 1990, Ch. 1058, Sec. 1. Effective September 19, 1990.)









CHAPTER 23 - California Seafood Council

ARTICLE 1 - Short Title and Definitions

78401

This chapter shall be known and may be cited as the “California Seafood Marketing, Research, and Development Act.”

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78402

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78403

“Council” means the California Seafood Council.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78404

“Exporter” means any person who is engaged, or who works for a person who is engaged, in the export to a foreign nation or nations of seafood landed in California.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78405

“Fiscal year” means from April 1 of a year to March 31, inclusive, of the next succeeding year.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78406

“Fisherman” means any person licensed to commercially harvest fish or shellfish pursuant to Sections 7850 to 7852, inclusive, of the Fish and Game Code who lands any species of fish or shellfish for commercial purposes included in, and not excepted from, a fishery, as defined in Section 78407, or who is the registered owner or lessee of a vessel that is used to land any species of fish or shellfish included in, and not excepted from, a fishery, as defined in Section 78407, if the registered owner or lessee has a financial interest in the fish or shellfish and pays or has assessments paid on his or her behalf.

(Amended by Stats. 1996, Ch. 726, Sec. 3. Effective January 1, 1997.)



78407

“Fishery” means:

(a) Each species or group of fish or shellfish harvested in ocean waters landed in California that are treated as a unit for purposes of research, development, promotion, or marketing, except abalone, anchovy, dungeness crab, herring and herring roe, pink shrimp, salmon, sea urchins, all fish or shellfish collected for scientific experiment or aquaria, all fish classified as groundfish taken by use of trawl nets, and all tuna landed for canning in this state or for transshipment for canning in other states or nations.

(b) Any economic activity involving the harvesting, receiving, processing, manufacturing, or distributing of fish or shellfish described in, and not excepted by, subdivision (a) and products therefrom.

(c) Each species or group of fish or shellfish excepted by subdivision (a) or any other species of fish or shellfish landed in California after the addition of the fishery for that species of fish or shellfish pursuant to Section 78582.

(Amended by Stats. 1996, Ch. 726, Sec. 4. Effective January 1, 1997.)



78408

“Handler” means any of the following:

(a) A processor engaged in the California fishery.

(b) A receiver engaged in the California fishery.

(c) A wholesaler engaged in the California fishery.

(d) An exporter engaged in the California fishery.

(e) A person is licensed or who works for any person who is licensed pursuant to subdivision (a) of Section 8032 of the Fish and Game Code and engaged in the California commercial fisheries.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78409

“Marketing association” means any commercial fishermen’s organization established on either a local, county, or statewide level, incorporated in this state, to enable fishermen to collectively negotiate and issue orders and agreements with receivers for the purchase of their catches, or to otherwise engage in activities permitted of agricultural cooperatives, and whose members are involved in the California commercial fisheries.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78410

“Person” has the same meaning as that term is defined by Section 38.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78411

“Processor” means any person who is licensed or who works for any person who is licensed pursuant to Section 8034 of the Fish and Game Code and engaged in the California commercial fisheries.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78412

“Receiver” means any person who is licensed or who works for a person who is licensed pursuant to Section 8033 of the Fish and Game Code and engaged in the California commercial fisheries.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78413

“Wholesaler” means any person who is licensed or who works for a person who is licensed pursuant to Section 8035 of the Fish and Game Code and engaged in the California commercial fisheries.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78414

“Ex-vessel price” means the price paid to fishermen for fish or shellfish by receivers at the point of first sale.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78415

“Sponsor” means a person or company that is not a member of the council but who supports and wishes to contribute to programs established by the director on behalf of the council for a specified voluntary contribution and benefit, as authorized by Section 78563.

(Added by Stats. 1993, Ch. 1172, Sec. 3. Effective January 1, 1994.)






ARTICLE 2 - General Provisions

78425

The Legislature finds and declares that this chapter is enacted in the exercise of the police power of this state for the purposes of protecting and furthering the public health and welfare.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78426

The Legislature further finds and declares that the fisheries of this state are affected with a public interest, in that, among other things:

(a) The harvesting, processing, manufacturing, and distributing of fishery products constitute a paramount industry of this state, which not only provides substantial and required revenues for the state and its political subdivisions and employment and a means of livelihood for many residents, but which also furnishes essential foods that are vital to the public health and welfare.

(b) It is through commercial fishermen and receivers that more than 90 percent of this state’s citizens have access to these healthful foods which are resources that belong to all of the residents of the state and country.

(c) The stabilization, maintenance, and expansion of the California commercial fisheries, and of the state, nationwide, and foreign markets for its products are necessary to ensure the consuming public access to, and an adequate supply of foods which are indispensable in, a proper human diet, to protect, for the state and its political subdivisions, a necessary source of tax revenue, to provide and maintain an adequate standard of living for a segment of the population of this state, to maintain proper wage scales for those engaged in the California commercial fisheries, and to maintain existing employment.

(d) The essentiality of fish, low in fat and calories, to proper human nutrition and to the maintenance of a high level of public health is such as to require that the public be made thoroughly aware thereof, and be protected against misrepresentation and deception, through the dissemination of accurate and scientific information relative to the healthful qualities of fishery and seafood products, their various classifications and the food values and industrial and medicinal uses thereof, the methods, care, and precautions necessary to their proper harvesting, processing, manufacturing, and distributing, and the necessary costs and expenses thereof, and the necessity and desirability on the part of the public of using and consuming fishery products of the highest standards of quality.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78427

The Legislature declares that the purposes of this chapter are as follows:

(a) To enable the seafood industry, with the aid of the state, to educate the public on the nutritional and economic value and importance of California seafood and the fishing industry and to develop, maintain, and expand the state, nationwide, and foreign markets for seafood products that are harvested, processed, manufactured, sold, or distributed in this state.

(b) In aid, but not in limitation, of the purposes in subdivision (a), to authorize and enable the secretary to formulate and effectuate, directly or in cooperation with other agencies, organizations, and other instrumentalities , sales stimulation and consumer or other educational and research programs, designed to inform the public about California seafood and to increase the use and consumption of seafood and seafood products landed in California.

(c) To promote the continued viability of fisheries and thereby promote continued access to California’s seafood resources.

(d) To present facts to and negotiate with state, federal, and other agencies on matters that affect the availability and marketing of California seafood.

(e) To provide funds for the administration and enforcement of this chapter by the collection of mandatory fees in the manner prescribed in this chapter.

(Amended by Stats. 1996, Ch. 726, Sec. 5. Effective January 1, 1997.)



78428

This chapter shall be liberally construed.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78429

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, that invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78430

A violation of this chapter is a misdemeanor.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)






ARTICLE 3 - Administration

78450

The director shall administer and enforce this chapter, and may exercise any of the administrative powers which are conferred by Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code upon a head of a department.

In order to effectuate the declared purposes of this chapter, the director may contract to carry out the declared intent and purposes of this chapter.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78451

Upon recommendation by the council, the director may adopt, consistent with this chapter, any regulations relating to the administration and enforcement of this chapter necessary to carry out the purposes and attain the objectives of this chapter. However, the director shall not engage in any seafood education, research, or promotion activity without the approval of a majority of the voting members of the council.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78452

Upon the adoption of any regulations under this chapter, a copy of the regulations shall be posted on a bulletin board which shall be maintained by the director in his or her office. The director shall mail a copy of the notice of the adoption of the regulations to commercial fishermen and every receiver that is directly affected by the regulations whose name and address is on file in the office of the director and to every person who files in the office of the director a written request for that notice. No regulation shall become effective until five days after the date of that posting and mailing.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)






ARTICLE 4 - California Seafood Council

78475

There is in the State of California the California Seafood Council. The council shall be composed of not less than 11 voting members and their alternates, and six nonvoting members. The number of voting members shall be adjusted in accordance with subdivision (e) of Section 78476. The council may include nonvoting, ex officio members representing interests allied to California’s fishing industry upon recommendation of the executive committee of the council and approval by the secretary.

(Amended by Stats. 1996, Ch. 726, Sec. 6. Effective January 1, 1997.)



78476

The voting members of the council shall be appointed by the secretary, giving due consideration to proper geographic distribution. The voting members shall include:

(a) Four receivers or processors or their representatives, and their alternates.

(b) Five fishermen who are licensed commercial fishing vessel owners, commercial fishermen or their representatives, and their alternates. The fishermen appointed pursuant to this subdivision shall each represent the users of one of the following types of fishing gear:

(1) Gill and trammel nets.

(2) Hook and line.

(3) Trawl nets.

(4) Round-haul nets.

(5) Traps.

(c) One representative of a handler who is an exporter or a wholesaler, and an alternate.

(d) One public member, and an alternate.

(e) One representative of fishermen and receivers, or his or her representative, and his or her alternate, for each fishery described in subdivision (c) of Section 78407, commencing with the favorable vote in a referendum relating to that fishery. If the species to be included is taken by one of the gear types specified in subdivision (b), such as “groundfish trawl nets,” the species and gear type shall be added to the list of fishing gear types in subdivision (b) by regulation adopted by the secretary. If the gear type is not specifically listed in subdivision (b), it shall be included in the list by regulation adopted by the secretary upon a favorable vote in a referendum, a request from the new gear group, and a recommendation by the council.

(Amended by Stats. 1996, Ch. 726, Sec. 7. Effective January 1, 1997.)



78477

(a) If, pursuant to Section 78577, the receivers vote in favor of the council and the fishermen do not, the council shall be implemented with seven members and the number of fishermen representatives appointed pursuant to subdivision (b) of Section 78476 shall be reduced to one, and the alternate.

(b) If, pursuant to Section 78577, the fishermen vote in favor of the council and the receivers do not, the council shall be implemented with eight members and the number of receiver or processor representatives appointed pursuant to subdivision (a) of Section 78476 shall be reduced to one, and the alternate.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78478

(a) The fishermen and their alternates shall be selected from lists of nominees submitted by marketing associations and any organization deemed by the director to represent the majority of organized California commercial fishermen harvesting species of fish and shellfish included under this chapter and from nominations by individual fishermen.

(b) The receivers, processors, wholesalers, or exporters and their alternates shall be selected from lists of nominees submitted by an organization deemed by the director to represent the majority of those organized groups in the state, and from individual receivers, processors, wholesalers, and exporters.

(c) The public member and alternate shall be selected by the director from a list submitted by the receiver, handler, and fishermen members of the council.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78479

The voting members of the council shall each be appointed to a three-year term, except that in the first year of the council, four members shall be appointed to one-year terms; four members shall be appointed to two-year terms; and three shall be appointed to three-year terms.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78480

If, pursuant to Section 78577, either the fishermen or the receivers, but not both, vote in favor of the council, the voting members of the council shall each be appointed to a three-year term, except in the first year of the council when three members shall be appointed to one-year terms, three members shall be appointed to two-year terms, and the remaining members shall be appointed to three-year terms.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78481

The term of office of a member of the council shall begin on April 1 and expire on March 31.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78482

Any vacancy in the membership of the council which occurs during the unexpired term shall be filled by the director for the unexpired term from the eligible nominees. No council member or alternate shall serve more than two consecutive three-year terms. Service as an alternate does not disqualify a person to then serve two additional terms as a member, and a member who was appointed for a one-year or a two-year term may serve two additional three-year terms.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78483

The director may remove any member of the council or alternate for cause, and, upon that removal, there is a vacancy which shall be filled in the manner provided in Section 78482.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78484

The director shall give notice, not later than January 31 of each year, of the vacancies that will exist upon the expiration of terms on March 31, in writing, to all marketing associations and organizations deemed by the director to represent the majority of organized fishermen, or receivers, processors, wholesalers, and exporters, and shall issue any press releases and public statements requesting nominations that the director deems appropriate.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78485

(a) The notice requesting nominations shall indicate that nominations shall be mailed to the director at his or her office in Sacramento and that the director will consider nominations received by mail postmarked no later than March 1.

(b) Each nomination shall set forth all of the following information:

(1) The name and address of the nominee.

(2) Whether the nominee is being nominated as a member or alternate member.

(3) The type of category for which the nominee is being nominated.

(4) The list of qualifications and supporters, if any, for the nominee.

(5) The name and address of the nominating association, organization, or individual.

(Amended by Stats. 1991, Ch. 615, Sec. 2. Effective October 8, 1991.)



78486

One nonvoting member of the council may be appointed by the secretary to represent each of the following entities:

(a) The department.

(b) The Department of Fish and Game.

(c) The California Sea Grant Program.

(d) The State Department of Health Services.

(Amended by Stats. 2004, Ch. 225, Sec. 13. Effective August 16, 2004.)



78487

There is no fixed term for nonvoting members of the council. The agencies listed in Section 78486 may select an alternate for their representative.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78488

A majority of the voting members of the council shall constitute a quorum for the transaction of all business, including the election of officers.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78489

(a) The council shall select annually from its voting number, to serve at its pleasure, a president, vice president, and treasurer. The immediate past president shall serve as the president emeritus of the council.

(b) The president, vice president, treasurer, and president emeritus, together with three other voting members, selected annually by the council, shall constitute the executive committee of the council. The executive committee may exercise any powers of the council that the council delegates to the executive committee.

(Amended by Stats. 1996, Ch. 726, Sec. 9. Effective January 1, 1997.)



78490

The council shall hold at least two regular meetings in each year at times and places that are fixed by the council. The council may meet in special meetings at any time and place at the call of the president or upon the written request of five members of the council. The executive committee may meet at any time and place at the call of the president or on call of a majority of the members of the executive committee.

(Amended by Stats. 1996, Ch. 726, Sec. 10. Effective January 1, 1997.)



78491

The voting members of the council shall receive forty dollars ($40) per day per diem for each day spent in actual attendance at the meetings or on the business of the council and shall be reimbursed for necessary traveling and other expenses incurred in the performance of their official duties, as approved by the secretary. Nonvoting members shall be reimbursed for necessary traveling and other expenses, as approved by the secretary, at the same rate as voting members if the agency they represent does not reimburse them for those expenses. Alternates shall be reimbursed for traveling and other expenses, as approved by the secretary, and shall receive per diem at the same rate as voting members for meetings which they attend. Any member may refuse to accept per diem or expenses, or any portion thereof, to which he or she is entitled.

(Amended by Stats. 1996, Ch. 726, Sec. 11. Effective January 1, 1997.)



78492

No member of the council, except a member of the executive committee, shall receive per diem for more than seven days per month, except the chairperson, who may receive per diem for not more than 10 days per month.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78493

The director may require any employee or agent of the council to give a fidelity bond, executed by a surety company which is authorized to do business in this state, in favor of the director, in the sum, and containing any terms and conditions, that the director may prescribe. The cost of the fidelity bonds of employees or agents of the council shall be paid from the funds which are collected pursuant to this chapter.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78494

No member or employee of the council shall be held responsible individually to any person for liability on any contract or agreement of the council. All salaries, expenses, costs, obligations, and liabilities which arise out of the administration and enforcement of this chapter are payable only from funds which are collected pursuant to this chapter.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78495

An alternate member of the council shall sit as a voting member of the council if the member for whom he or she is an alternate does not attend any meeting of the council. When so serving, the alternate member has all of the powers, duties, liabilities, and immunities of the member in whose place he or she is serving, except that the alternate to the chair or vice chair shall not perform the functions of those offices.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78496

The Legislature finds and declares that fishermen, receivers, processors, wholesalers, or exporters appointed to the council pursuant to this article are intended to represent and further the interest of the California commercial fisheries industry, and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds and declares that, with respect to persons who are appointed to the council, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)






ARTICLE 5 - Powers and Duties

78500

The duties of the council shall be advisory, except as to those duties that may be delegated to it by the secretary or as otherwise designated in this chapter. The council may, subject to the approval of the secretary, exercise any of the following powers that may be delegated to the council by the secretary:

(a) To recommend to the secretary regulations that relate to the administration and enforcement of this chapter.

(b) To investigate all matters that affect the administration of this chapter, and to report violations of this chapter to the secretary.

(c) To employ and, at its pleasure, discharge, a manager and any other employees it deems necessary, and to prescribe their duties and powers and fix their compensation.

(d) To contract for the services of any person.

(e) To establish offices and incur expenses incidental thereto.

(f) To make contracts and other agreements to research, develop, market, and promote the sale of seafood and seafood products from fisheries, as defined in Section 78407, and landed in California, on either a local, state, national, or international basis.

(g) (1) To cooperate with any other local, state, or national commission, organization, or agency, whether voluntary or created by state or federal law, which is engaged in work or activities similar to the work and activities of the council, and to recommend to the secretary the making of contracts and agreements with those organizations or agencies for carrying on joint programs of education, communication, research, publicity, and advertising.

(2) To recommend to the secretary the making of contracts and agreements with other councils, commodity commissions, or producer organizations for joint programs of publicity and advertising where those products are compatible with the promotion of seafood and seafood products from fisheries, as defined in Section 78407, and landed in California.

(3) In matters of research, to cooperate with organizations of recognized professional standing that are adequately equipped with facilities for the research that is contemplated.

(h) To recommend or contract for scientific research to effectuate the declared purposes of this chapter.

(i) To recommend or contract for the development of voluntary product quality standards.

(j) To promote accurate labeling of California seafood as a means to educate consumers and the public about the benefits of California seafood.

(k) To receive, invest, and disburse funds pursuant to Article 7 (commencing with Section 78550).

(l) To allocate funds to agencies not specifically or solely engaged in carrying on research or promotion for seafood, if the council and the secretary are satisfied that those allocations will be beneficial to the California commercial fisheries and will tend to effectuate the declared purposes of this chapter.

(m) To establish and regulate the permissive use of an official brand, service mark, trade name, label, or other distinctive designation of grade, quality, condition, or other promotional or educational description. Permissive use of any such official designation shall be limited to producers, handlers, or other persons designated by the council who are in compliance with all regulations or rules established by the council for use of the designation. Any designation established pursuant to this section shall not be construed as a private brand or trade name.

(Amended by Stats. 1996, Ch. 726, Sec. 12. Effective January 1, 1997.)



78501

The council shall keep books, records, and accounts of all of its transactions, dealings, contracts, agreements, funds, and expenditures that it deems necessary. The books, records, and accounts shall at all times be open to inspection and audit by the director.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78502

A member, alternate, agent, or employee of the council shall not do any of the following:

(a) Appear before any legislative committee of the state or federal government as a representative of the council unless requested to do so by that committee.

(b) Lobby in any manner as a representative of the council.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78503

Funds which are collected pursuant to this chapter shall not be used for political contributions.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78504

The council shall prepare, annually, summarized statements of the activities in which it has been engaged in the previous annual period, and of the activities in which it proposes to engage in the ensuing annual period. The statements shall be made available to all marketing associations, organizations of fishermen and receivers, processors, wholesalers, and exporters, and individuals that request them in writing.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)






ARTICLE 6 - Education, Research, and Public Information Programs

78525

The secretary shall conduct, or may cause the council to conduct, programs of education, research, or public information, that are designed to accomplish any of the following purposes, among others:

(a) Publicize the positive contribution of California’s fishing industry and its people as providers of fresh, wholesome seafood products.

(b) Educate the public to the value of California seafood as high quality, nutritious, and desirable.

(c) Ensure the long-term availability of California-caught commercial seafood products by working with public and private organizations to preserve, protect, and enhance aquatic habitat and species.

(d) Enhance the quality of seafood products from fishermen to consumers.

(e) Support research and development to achieve the purposes of this chapter.

(Amended by Stats. 1996, Ch. 726, Sec. 13. Effective January 1, 1997.)



78526

No program or activity which is conducted or sponsored pursuant to this chapter shall make false or unwarranted claims, or disparage the quality, value, use, or sale of any commodity authorized by law to be marketed in this state. No program or activity shall be conducted with reference to a private brand or trade name which refers to seafood and seafood products from the California commercial fisheries.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78527

The council shall not expend council funds for advertising brand name seafood products as determined by the council, except for promotions carried out on behalf of the council in markets outside of the State of California. The council may expend council funds to conduct cost-sharing advertising with nonbrand name seafood products from the California commercial fisheries.

(Amended by Stats. 1993, Ch. 1172, Sec. 7. Effective January 1, 1994.)






ARTICLE 7 - Financial Provisions

78550

In order to carry out the programs and administer the activities that are conducted pursuant to this chapter, except as specified in Section 78557, a fee shall be established by the director and, thereafter, shall be recommended to the director by the council, based on an amount which is four-tenths of 1 percent of the ex-vessel price per pound paid for each pound of fish or shellfish specified in subdivision (a) of Section 78407 sold to a receiver, or sold by a fisherman directly to the public pursuant to Section 8033.5 of the Fish and Game Code. The fee shall be paid by the receiver or the fisherman, or both, and remitted to the director as specified in Section 78552. The amount of the fee for each species shall be established annually by the council for recommendation to the director, calculated to the nearest 1/10,000 of one cent ($0.0001) based on the formulation in this section. Individual fees shall be established for species identified in subdivision (a) of Section 78407. The council, with assistance from the Department of Fish and Game, may determine the fee structure for individual species and may average or consolidate fees for similar species to simplify landing fee reporting and accounting requirements. The amount of the fee shall be based on the landed weight of the fish or shellfish, as reported on the fish landing receipt made under Section 8043 of the Fish and Game Code. A fisherman selling to the public pursuant to Section 8033.5 of the Fish and Game Code shall remit the fee directly to the director as specified in Section 78552.

To facilitate collection of fees from receivers or fishermen who handle a small volume of fish and shellfish specified in subdivision (a) of Section 78407, receivers or fishermen whose estimated monthly fee payments do not exceed ten dollars ($10) may file reports and submit fees on a quarterly basis. Payments are delinquent if not submitted within 60 days following the end of the quarter in which they are due.

(Amended by Stats. 1993, Ch. 1172, Sec. 8. Effective January 1, 1994.)



78551

The fisherman and the receiver shall each pay one-half of the fee established pursuant to Section 78550 for each pound of fish landed. If the fishermen vote, pursuant to Article 8 (commencing with Section 78575), not to participate in the council, a fisherman is not required to pay any fees pursuant to this chapter. If the receivers vote, pursuant to Article 8 (commencing with Section 78575), not to participate in the council, a receiver is not required to pay any fees pursuant to this chapter. If either fishermen or receivers, but not both, vote in favor of the council, the fee charged the group voting in favor of the council shall not exceed one-half of the fee established pursuant to Section 78550.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78552

The fees, whether from fishermen or receivers, or both, that are collected pursuant to this article shall be forwarded by the receivers, except as provided under Section 78552.5, directly to the council on behalf of the secretary. The administrative office of the council shall supply forms necessary for the remittance of the fees. The secretary may consult with the Director of Fish and Game and enter into agreements with the Department of Fish and Game, when he or she deems it necessary and reasonable, to assist in the administration of this article and to ensure compliance with this article. The secretary and the Director of Fish and Game may enter into an interagency agreement on behalf of the council to provide names and addresses of commercial fish businesses selected annually by the Department of Fish and Game for fish landing tax examinations. The listing of names and addresses is a confidential document.

(Amended by Stats. 1996, Ch. 726, Sec. 14. Effective January 1, 1997.)



78552.5

(a) Notwithstanding any other provision of this article, in any calendar year in which a fisherman who is selling to the public lands, or a receiver receives, less than 10,000 pounds in the aggregate of fish or shellfish in all fisheries combined or for which the annual fees that would otherwise be due by that fisherman or receiver to the council for those fish or shellfish totals less than twenty-five dollars ($25), the fisherman selling to the public or the receiver shall not pay any fees pursuant to this chapter.

(b) In any calendar year in which a fisherman who is selling to the public lands, or a receiver receives, 10,000 pounds or more in the aggregate of fish or shellfish in all fisheries combined, or for which the annual fees that are due by that fisherman or receiver to the council for those fish or shellfish totals twenty-five dollars ($25) or more, the fisherman selling to the public or the receiver shall remit the fees on or before February 28 of the year following the landing or receipt. Any fees that are not received on or before February 28 of the year following the landing or receipt of fish or shellfish for which the fees are due is delinquent and subject to collection pursuant to Section 78554.

(c) If, in any calendar year, a fisherman lands less than 10,000 pounds in the aggregate of fish or shellfish in all fisheries combined, and has paid fees to the council, the fisherman may apply for a refund of the amount paid, not to exceed a total of twenty-five dollars ($25). An application for refund shall be submitted on a form supplied by the council and shall include documentation in the form of landing receipts submitted to the Department of Fish and Game pursuant to Section 8046 of the Fish and Game Code for all species landed and proof of fees paid. Applications for refunds shall be received at the council office on or before March 31 of the year following the landing or receipt of fish or shellfish for which the fees were paid.

(Added by Stats. 1996, Ch. 726, Sec. 15. Effective January 1, 1997.)



78553

(a) Each receiver who is required by this chapter to pay a fee or collect a fee from fishermen shall maintain a complete and accurate record of all transactions subject to the fee. These records shall contain any information required by the director relating to the collection of fees, shall be preserved for a period of three years, and shall be available for review upon demand by the director or the director’s duly authorized agent.

(b) Any information obtained by the director or the director’s duly authorized agent from inspection or audit of records shall be confidential and shall not be disclosed except when required in a judicial proceeding.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78554

(a) The collection of funds from anyone who does not pay or remit fees due and payable shall be conducted as follows:

(1) Pursuant to Section 8053 of the Fish and Game Code.

(2) When the secretary makes a determination that fees due pursuant to this chapter are deficient, the secretary may determine the amount of the deficiency, including any applicable penalty. Section 59234.5 shall apply to deficiency determinations made pursuant to this section.

(3) This subdivision is supplemental to any other provisions for collection and imposition of fees and penalties provided by this chapter. In lieu of proceeding pursuant to this section, the secretary may file a complaint for collection of unpaid fees as provided by law.

(b) A person who violates any provision of this chapter is guilty of a misdemeanor, and, upon conviction, shall be punished by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000), by imprisonment in the county jail for not less than 10 days or more than six months, or by both that fine and imprisonment. Each violation during any day is a separate offense.

(c) A person who violates any provision of this chapter is liable civilly in an amount of not more than two thousand five hundred dollars ($2,500) for each violation. Each violation during any day is a separate offense.

(Amended by Stats. 1996, Ch. 726, Sec. 16. Effective January 1, 1997.)



78555

Every claim or refund for credit for overpayment of fees shall be in writing and shall state the specific ground upon which the claim is based.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78556

Sections 8058 to 8070, inclusive, of the Fish and Game Code apply to claims for overpayment of fees to the director. For purposes of this section, “department,” as used in those sections, means the Department of Food and Agriculture, and “landing tax” means the fees imposed pursuant to this article.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78557

One year after the establishment of the council, the council may recommend to the director an increase over and above four-tenths of 1 percent of the price per pound paid to the fisherman for each pound of fish or shellfish specified in subdivision (a) of Section 78407 for the council to carry out its duties under this chapter. The council shall consider the budget for the council, funding for activities conducted pursuant to Article 6 (commencing with Section 78525), as well as the market prices of seafood landed in California, landing taxes imposed by the Department of Fish and Game, and any other relevant factor affecting the economics of the fisheries. The council shall, in making any determination to increase fees, consult with fishermen and receivers and, if the recommended increase would exceed eight-tenths of 1 percent of the market price per pound paid to the fisherman for each pound of fish or shellfish sold, conduct a ballot poll of the fishermen and receivers on the director’s list established pursuant to Article 8 (commencing with Section 78575). The director may not increase any fee without the approval of two-thirds the voting members of the council.

(Amended by Stats. 1991, Ch. 615, Sec. 5. Effective October 8, 1991.)



78558

(a) All money that is collected by the council pursuant to this chapter shall be deposited in any bank, or other depository that is approved by the Director of Finance, allocated to the purposes of this chapter only, and disbursed by the council, upon approval of the secretary, only for the necessary expenses that are incurred by the council and the secretary in carrying out the purposes and provisions of this chapter, including expenses generated by the auditing requirement contained in this section. Money that is so collected shall be deposited and disbursed in conformity with appropriate auditing regulations adopted by the secretary. The expenditure of the money is exempt from Sections 925.6 and 16304 of the Government Code.

(b) All expenditures by the council and the secretary shall be audited at least once every two years by one of the following means:

(1) By contract with a certified public accountant.

(2) By contract with a public accountant holding a valid permit issued by the California Board of Accountancy.

(3) By contract with a public accounting firm.

(4) By agreement with the Department of Finance.

(c) A copy of the audit shall be delivered by the auditor to the council within 30 days after completion of the audit. Upon receipt, the council shall deliver a copy of the audit to the Governor, the secretary, the Controller, and to any member of the public requesting a copy.

(Amended by Stats. 2000, Ch. 1055, Sec. 23. Effective September 30, 2000.)



78559

Money that is deposited pursuant to Section 78558 may be invested and reinvested by the council in any of the securities described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

(Amended by Stats. 1996, Ch. 726, Sec. 18. Effective January 1, 1997.)



78560

The director, after consultation with the council, shall adopt an annual budget which sets forth the proposed expenditures which the director deems necessary for the performance by him or her and by the department of the duties which are imposed upon the director and the department by this chapter. The director shall also prepare and submit to the council an annual statement of the director’s expenditures pursuant to this chapter.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78560.5

The council may allocate a percentage of the contribution from one or a series of species and gear types to conduct species and gear specific programs. In developing specific programs, the council may form advisory committees comprised of harvesters and processors whose primary income is derived from the species considered for specific programs. The funds expended for any program directly benefiting a specific gear type or species of fish or shellfish shall not exceed that proportion of funds expended for general programs benefiting all the species and gear types under this chapter during each five-year term of the council. Proportional funding of species specific programs shall not be required in the annual budget for the year in which the program is first adopted, but proportional funding shall be required in the budget for each subsequent year that each such program is included in the annual budget.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78561

To the extent that programs for specific species of fish or shellfish are included in the budget, as opposed to programs to benefit generally all the species covered by this chapter, there shall be reflected in that same year’s budget, or in budgets prepared for the following years, programs for other species of fish and shellfish covered under this chapter. The funds expended pursuant to the council’s budget for any program for a specific species of fish and shellfish shall be in the same proportion, based on the fees collected from that species of fish or shellfish, as that expended for each of the other species of fish and shellfish covered under this chapter. Proportional funding of species-specific programs are not required in the annual budget for the year in which the program is first adopted, but proportional funding shall be required in the budget for each subsequent year that each such program is included in the annual budget.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78563

The secretary may accept contributions from any source or may receive grants or contracts for funds pursuant to subdivision (b) of Section 35062 of the Public Resources Code to advance the purposes of this chapter. If requested by the donor, the contributions shall be segregated and separately maintained for the use of the council. The secretary may also establish categories of voluntary contributions paid by sponsors, as defined by Section 78415. Categories of voluntary contributions, suggested voluntary contributions, and benefits may be recommended to the secretary by the council.

(Amended by Stats. 1996, Ch. 726, Sec. 20. Effective January 1, 1997.)



78564

The council may develop guidelines for the establishment and operation of a “credit-back” program for receivers and fishermen, which authorizes the reimbursement of a percentage of individual contributions to the council, not to exceed 50 percent, for specified individual expenditures benefiting the fishing industry. Individual expenditures eligible for reimbursement may include, but are not necessarily limited to, promotion, research and development, and advertising. The council shall appoint a review committee from its membership and from the fishing industry to review and approve applications for the credit. Any guidelines that require the assistance of, or impact the operation of, the Department of Fish and Game are subject to Section 78552.

Upon submittal of a statement of completion of a credit-back program, and its acceptance by the review committee, the review committee may direct the council to reimburse a percentage of individual contributions, not to exceed 50 percent, at the end of the fiscal year for which the credit-back application and expenditure were made.

(Amended by Stats. 1993, Ch. 1172, Sec. 11. Effective January 1, 1994.)






ARTICLE 8 - Implementation, Voting Procedure, and Termination

78575

On or before February 1, 1991, the director shall establish a list of receivers and fishermen eligible to vote on the implementation of this chapter. In establishing the list, the director may request, in writing, the assistance of the Director of Fish and Game and associations representing fishermen or receivers in gathering the names of all fishermen and receivers who sold or received specified seafood species landed the previous season. The list shall be filed within 30 days following receipt of the written notice from the director. All information on the volume of landings shall be kept confidential.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78576

Any fisherman or receiver whose name does not appear on the director’s list of receivers may have his or her name included on the list by filing with the director a signed statement, identifying himself or herself as a fisherman or receiver and furnishing evidence of having sold or received landings the previous year through the submission of receipts prepared under Section 8043 of the Fish and Game Code. The failure to include a fisherman’s or a receiver’s name on the list does not exempt a fisherman or a receiver from paying assessments under this chapter.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78577

This chapter, except as necessary to conduct a referendum vote under this article, shall not apply to a fishery defined in subdivision (c) of Section 78407 until the secretary conducts and finds in the referendum that either:

(a) At least 40 percent or more of the total number of fishermen from the list established by the secretary pursuant to Section 78582 have participated by voting in the referendum, and the secretary finds either of the following:

(1) Sixty-five percent or more of the fishermen who voted in the referendum, who landed in California 51 percent or more of the species in the fishery defined in subdivision (c) of Section 78407 that is the subject of the referendum in the previous year, voted in favor of implementing this chapter for that fishery.

(2) Fifty-one percent of the fishermen who voted in the referendum, who landed in California 65 percent or more of the species in the fishery defined in subdivision (c) of Section 78407 that is the subject of the referendum in the previous year, voted in favor of implementing this chapter for that fishery.

(b) Forty percent or more of the total number of receivers from the list established by the secretary pursuant to Section 78582 have participated by voting in the referendum, and the secretary finds either of the following:

(1) Sixty-five percent or more of the receivers, who received 51 percent or more of the species in the fishery defined in subdivision (c) of Section 78407 that is the subject of the referendum landed in California in the previous year, voted in favor of implementing this chapter for that species.

(2) Fifty-one percent or more of the receivers, who received 65 percent or more of the fish of the species in the fishery defined in subdivision (c) of Section 78407 that is the subject of the referendum landed in California in the previous year, voted in favor of implementing this chapter for that species.

(c) If both lists of fishermen and receivers vote in favor of the implementation of this chapter, the secretary shall add, by regulation, the fishery to the fisheries subject to this chapter, and both fishermen and receivers shall be subject to assessment pursuant to this article. If only fishermen or receivers, but not both, vote in favor of implementation of this chapter, the secretary shall add, by regulation, the fishery to the fisheries subject to this chapter, however, only the group voting in favor of that implementation shall be subject to the fees imposed pursuant to Sections 78550 to 78557, inclusive.

(Amended by Stats. 1996, Ch. 726, Sec. 21. Effective January 1, 1997.)



78578

The secretary shall establish a period in which to conduct the referendum which shall not be less than 30 days or more than 60 days in duration, and may prescribe additional procedures as necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend that period. However, the total referendum period may not exceed 60 days.

(Amended by Stats. 1996, Ch. 726, Sec. 22. Effective January 1, 1997.)



78579

(a) Unless funds are otherwise provided by the Secretary of Environmental Affairs pursuant to subdivision (b) of Section 35062 of the Public Resources Code, before the referendum vote is conducted by the director, the proponents of the council shall deposit with the director the amount that the director determines is necessary to defray the expenses of preparing the necessary lists and information and conducting the referendum vote.

(b) Any funds not used in carrying out this article shall be returned to the proponents of the council who deposited the funds with the director.

(c) Upon the establishment of the council, the council may reimburse the proponents of the council for any funds deposited by the proponents with the director which were used in carrying out this article, and for any legal expenses and costs incurred in establishing the council.

(Added by Stats. 1990, Ch. 1151, Sec. 1. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



78580

The nonreceipt of a ballot by any fisherman or receiver shall not invalidate a referendum.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78581

(a) If the director finds that a favorable vote has been given, the director shall certify and give notice of the favorable vote to all receivers whose names and addresses are on file with the director.

(b) If the director finds that a favorable vote has not been given, the director shall so certify and declare this chapter inoperative. The director shall also notify the appropriate policy committees in both the Assembly and Senate that the chapter is inoperative.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78582

Fisheries for fish and shellfish species excepted by subdivision (a) of Section 78407 and not previously included in the list of fisheries subject to this chapter may be added to the fisheries subject to this chapter, including the payment of fees pursuant to Sections 78550 to 78557, inclusive, upon receipt by the secretary of a written request by proponents for inclusion, who shall represent either fishermen or receivers, or both, who are engaged in the fishery proposed for inclusion. The fishery shall be included under this chapter after all of the following occur:

(a) The council recommends to the secretary the inclusion of the fishery, subject to the request by proponents for inclusion.

(b) Unless alternative funding is recommended by the council, the proponents for inclusion deposit funds with the secretary in an amount the secretary determines is necessary to defray the expenses of preparing necessary lists and information and conducting inclusion referenda votes of fishermen or receivers, or both, engaged in the fishery proposed for inclusion.

(c) A list of fishermen or receivers, or both, engaged in the fishery proposed for inclusion is established. The secretary shall establish a list not later than 60 days after the earlier of the following:

(1) The receipt of the deposit pursuant to subdivision (b).

(2) The receipt on an accurate list from the council.

(d) An inclusion referendum, which is not more than 60 days in duration is conducted within 90 days following the receipt of the deposit pursuant to subdivision (b) or the receipt of an accurate list from the council, whichever is earlier, under the regulations that the secretary established, consistent with all other provisions for carrying out a referendum under this chapter.

(e) A favorable vote, consistent with the percentage requirements of Section 78577 for a favorable vote of either fishermen or receivers, or both, engaged in the fishery proposed for inclusion and eligible to vote, is received.

(Amended by Stats. 1996, Ch. 726, Sec. 23. Effective January 1, 1997.)



78583

Fisheries for species of fish and shellfish, that are subject to this chapter pursuant to subdivision (c) of Section 78407 that are added to the list of fisheries subject to this chapter pursuant to Section 78582, shall be treated the same as all other species of fish and shellfish subject to this chapter, and fishermen and receivers engaged in the fishery of that included species shall be appointed to the council in accordance with subdivision (e) of Section 78476.

(Amended by Stats. 1996, Ch. 726, Sec. 24. Effective January 1, 1997.)



78584

(a) Between January 1, 1996, and February 28, 1996, and in the same period each five years thereafter, or pursuant to subdivision (b) of Section 78578, the director shall, by the public hearing procedure, and if appropriate, the review referendum procedure provided for in Sections 78585 and 78586, determine whether the council program provided for in this chapter shall continue in effect.

(b) If the director finds from evidence received at the hearing that a substantial question exists as to whether the council program is contrary to or does not effectuate the declared purposes or provisions of this chapter or receives in writing a referendum petition with the signatures of 25 percent or more of the number of fishermen or receivers, as evidenced by receipts prepared under Section 8043 of the Fish and Game Code, the council program shall be submitted to referendum as provided in Section 78585.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78585

If the secretary determines that a review referendum procedure is appropriate or, pursuant to subdivision (b) of Section 78584, required, the secretary shall establish a referendum period of not to exceed 30 days during which period ballots shall be submitted to every fisherman or receiver on official membership lists in the possession of the council and the department. If the secretary determines that the referendum period does not provide sufficient time for the balloting, the secretary may extend the referendum for an additional period not to exceed 30 days. The ballots shall provide a “yes” or “no” voting alternative to the following question:

“Shall the California Seafood Council be continued for the next five fiscal years commencing April 1, following this referendum?”

(Amended by Stats. 1996, Ch. 726, Sec. 25. Effective January 1, 1997.)



78586

If the council program is submitted to a review referendum under Section 78585, the director shall find that fishermen or receivers statewide have approved the council program if the director finds either of the following:

(1) Sixty-five percent or more of the fishermen who voted in the review referendum, who landed in California 51 percent or more of the fish of the species listed in subdivision (a) of Section 78407 in the previous fiscal year, approve the program; or 51 percent or more of the fishermen, who landed in California 65 percent or more of the fish of the species listed in subdivision (a) of Section 78407 in the previous fiscal year, approve the program.

(2) Sixty-five percent or more of the receivers who voted in the review referendum, who received 51 percent or more of the fish of the species listed in subdivision (a) of Section 78407 landed in California in the previous fiscal year, approve the program; or 51 percent or more of the receivers, who received 65 percent or more of the fish of the species listed in subdivision (a) of Section 78407 landed in California in the previous fiscal year, approve the program.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78587

If the director finds that only the fishermen or only the receivers vote to approve the program in a review referendum, the director shall reconstitute the council pursuant to Section 78477. To reduce the membership on the council of either the fishermen or the receivers, whichever did not vote to approve the program, the director shall conduct a lottery of those choosing to remain from the nonapproval group to determine who shall remain on the council.

(Added by Stats. 1990, Ch. 1151, Sec. 1.)



78588

On the termination of the council pursuant to this article, the council shall remain in existence until the end of the marketing season then current for the purpose of furnishing the secretary with a complete record of its outstanding financial obligations. The secretary shall pay from the money collected pursuant to Article 7 (commencing with Section 78550) any outstanding obligations and any obligations incurred by the secretary and the department under this section. Any money that remains shall be retained by the secretary to defray the expenses of formulation, issuance, administration, or enforcement of any subsequent program for seafood promotion. If no seafood promotion program is undertaken within a period of three years from the date of termination of the council, that money shall be withdrawn from the approved depository and paid into the special account for enhancement and restoration programs established pursuant to Section 7861 of the Fish and Game Code. The secretary may also specifically designate any money that remains for expenditure for research on commercial fishery resources or fisheries, the improvement of commercial fishery resources or fisheries, or both.

(Amended by Stats. 1996, Ch. 726, Sec. 26. Effective January 1, 1997.)









CHAPTER 24 - California Tomato Commission

ARTICLE 1 - Declaration and General Provisions

78601

The production and marketing of tomatoes constitutes an important industry of this state that provides substantial and necessary revenues for the state and employment for its citizens.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78602

The maintenance of the tomato industry of California is necessary to assure the public of a continuous supply of this vital product and the maintenance of needed levels of income for those engaged in the tomato industry.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78603

The production of tomatoes in California has the potential to be one of the leading segments of the state’s agricultural industry. To realize this potential, there is a need to make consumers aware of the nutritional value of tomatoes, the high quality of tomatoes produced by the industry, and the versatility of tomatoes as part of a well-balanced diet. The activities made possible by the establishment of the commission will meet this need and further the interests of the industry and the state.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78604

The establishment of the commission is necessary for the efficient creation and management of a research program to develop improved varieties of tomatoes, an integrated approach to control pests and diseases common to tomatoes, and more efficient cultural practices. In addition, the commission is necessary to carry out the California tomato industry’s commitment to the efficient development and management of a national and international advertising and promotion program which, combined with the research program, will enhance the competitiveness of the California tomato industry within the national and international marketplace.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78605

The successes that the tomato industry of California have enjoyed have come in part through a commitment to industry funded production research that has led to significant improvements in the quality and variety of the tomatoes available to consumers. It has also led to tomatoes being a better consumer value. The establishment of the commission will continue and enhance this research effort and move the tomato industry toward its potential, resulting in increased consumer value and enhanced grower returns.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78606

The production and marketing of tomatoes in this state is hereby declared to be affected with a public interest. The provisions of this chapter are enacted in the exercise of the police power of this state for the purposes of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78607

No action taken by the commission, or by any individual in accordance with this chapter or with the regulations adopted under this chapter, is a violation of the so-called Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78608

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78609

It is hereby declared as a matter of legislative determination that commission members and alternates are intended to represent and further the interest of a particular industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who are elected or appointed to the commission, the particular industry concerned is tantamount to, and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78610

Opportunity exists for continued growth and expansion of the tomato industry by creating new markets in major portions of this country. The success of such an expansion program is uniquely dependent upon effective advertising, promotion, and research, since the creation of new markets is essentially a matter of educating and informing people of the use, nutritional value, and availability of the commodity. The expansion of the tomato industry also provides an important source of jobs for many people in this state, a high proportion of whom reside in historically depressed areas of the state, and serves to ensure the preservation of an agrarian society.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78611

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production of tomatoes the opportunity to avail themselves of the benefits of collective action of the broad fields of development, maintenance, and expansion of markets, marketing research, advertising and promotion, and production and processing research necessary to achieve the purposes stated herein.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)






ARTICLE 2 - Definitions

78620

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78621

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78622

“Commission” means the California Tomato Commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78623

“Districts” shall consist of the following:

(a) District 1 consists of Imperial and Riverside Counties.

(b) District 2 consists of Los Angeles, Orange, San Diego, San Luis Obispo, Santa Barbara, and Ventura Counties.

(c) District 3 consists of Fresno, Kern, Kings, and Tulare Counties.

(d) District 4 consists of Monterey County.

(e) District 5 consists of Madera, Merced, and Stanislaus Counties.

(f) District 6 consists of San Joaquin County.

(g) District 7 consists of all counties in the State of California.

The boundaries of any district may be changed by a two-thirds vote of the commission, which is concurred in by the secretary. These boundaries need not coincide with county lines.

(Amended by Stats. 2006, Ch. 499, Sec. 19. Effective January 1, 2007.)



78624

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78625

“Fresh” means tomatoes, in any form, which have not been subject to heat processing.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78626

“Handle” means to engage in the operation of selling, marketing, or distributing fresh market tomatoes that have been produced, or purchased or acquired from a producer, or which are marketed on behalf of a producer, whether as owner, agent, employee, broker, or otherwise, but shall not include retailing except for fresh market tomatoes not previously subject to this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78627

“Handler” or “shipper” means any person, other than a common carrier, who handles a quantity of 250,000 pounds or more of tomatoes during a marketing season.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78628

“Market” or “marketing” means to sell or otherwise distribute tomatoes into commercial channels or trade resulting in the sale of tomatoes.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78629

“Marketing research” means any research relating to the sale of tomatoes.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78630

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning March 1 of any year and extending through the last day of February of the following year.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78631

“Person” means any individual, partnership, corporation, firm, company, or other entity doing business in California.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78632

“Producer” and “grower” are synonymous terms and mean any person who produces, or causes to be produced, tomatoes in a quantity of 250,000 pounds or more delivered to handlers during the marketing season.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78633

“Production research” means any research relating to the production, harvest, and post harvest handling of tomatoes.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78634

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78635

“Ship” and “shipping” are synonymous terms and mean the operations of receiving, grading, cleaning, transporting, distributing, or otherwise preparing for market or marketing, tomatoes for fresh consumption.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78636

(a) “Tomatoes” means all tomatoes that are produced for commercial purposes and are handled within the state in fresh form, except cherry tomatoes and tomatoes grown in a greenhouse.

(b) For purposes of this section, “tomatoes grown in a greenhouse” means tomatoes grown in a fixed steel structure using irrigation and climate control, in an artificial medium that substitutes for soil.

(c) Cherry tomatoes and tomatoes grown in a greenhouse may be included in the definition of tomatoes in subdivision (a) if approved by the producers and handlers of those tomatoes pursuant to a referendum conducted in accordance with the procedures in Article 5 (commencing with Section 78690) of Part 2 of Division 22.

(Amended by Stats. 2003, Ch. 350, Sec. 1. Effective January 1, 2004.)






ARTICLE 3 - The California Tomato Commission

78640

There is in the state government the California Tomato Commission. The commission shall be composed of 10 producers, seven handlers, and may include one public member, at the discretion of the commission.

(a) Producers within the respective districts shall elect one producer from District 1, one producer from District 2, one producer from District 3, one producer from District 4, one producer from District 5, one producer from District 6, and four at-large producers from District 7.

(b) Handlers within Districts 1 to 6, inclusive, shall elect one handler from each district and one at-large handler from District 7.

(c) The public member shall be appointed to the commission by the secretary from nominees recommended by the commission.

(d) The secretary and other appropriate individuals, as determined by the commission, shall be ex officio members of the commission.

(Amended by Stats. 2006, Ch. 499, Sec. 20. Effective January 1, 2007.)



78641

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease those activities or functions or to make the corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and recommendations that will make the activities or functions acceptable.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78642

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78643

When the secretary is required to concur in a decision of the commission, the secretary shall give his or her response to the commission within 15 working days from notification of the decision. The secretary’s response may be a requirement that additional information be provided.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78644

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78645

Except for ex officio members, an alternate for each member shall be elected in the same manner as the member. An alternate shall, in the absence of the member for whom he or she is an alternate, serve in place of the member and shall have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of a change in status making a member ineligible to serve, or due to death, removal, resignation, or disqualification of a member, the alternate shall act as a member of the commission until a qualified successor is elected or appointed.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78646

Any vacancy on the commission occurring by the failure of any person elected to the commission as a member or alternate to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal or resignation, shall be filled by another eligible person for the unexpired portion of the term by a majority vote of the remaining members of the commission. The person shall fulfill all the qualifications set forth in this article as required for the person whose office he or she is to occupy.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78647

Any vacancy on the commission occurring by the failure of the public member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled by another eligible person for the unexpired portion of the term by the secretary from nominees recommended by the commission. The person shall fulfill all the qualifications set forth in this article as required for the member whose office he or she is to occupy.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78648

Any producer member and his or her alternate on the commission shall be an individual producer or an employee or representative of a producer who has a financial interest in producing or causing to be produced, tomatoes for market. Qualifications of producer members and their alternates shall be maintained during their entire term of office.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78649

Any handler member and his or her alternate on the commission shall be an individual handler or an employee or representative of a handler who has a financial interest in handling tomatoes for market. Qualifications of handler members and their alternates shall be maintained during their entire term of office.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78650

The public member and his or her alternate member on the commission shall have all the powers, rights, and privileges of any other member or alternate, respectively, on the commission. The public member and his or her alternate member shall not have any financial interest in the tomato industry.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78651

The term of office of all members and alternates on the commission, except ex officio members, shall be two years from the beginning of the marketing season in the year of their election and until qualified successors are elected.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78652

The commission shall be, and is hereby declared and created, a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78653

A quorum of the commission shall be six voting producer members and four voting handler members. Except as provided in Section 78723, the vote of a majority of members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78654

The secretary or his or her representatives shall be notified and may attend each meeting of the commission and any committee meetings of the commission. However, the secretary or his or her representative is not entitled to attend an executive session of the commission or a committee of the commission called for the purpose of discussing potential or actual litigation against the department.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78655

No member or alternate of the commission or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each member of the commission and each alternate serving in place of a member, except ex officio members who are officers or employees of a public agency, and each member of a committee established by the commission who is a nonmember of the commission, may receive reasonable and necessary traveling expenses and meal allowances as approved by the commission for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78656

All funds received by any person from the assessments levied under this chapter or otherwise received by the commission shall be deposited in banks that the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78657

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member or alternate of the commission, or any employee or agent thereof, is personally liable for the contracts of the commission. No member or alternate of the commission, or any employee or agent thereof, is responsible individually in any way to any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member or alternate of the commission, or any employee or agent thereof, is responsible individually for any act or omission of any other member or alternate of the commission, or any employee or agent thereof. Liability is several and not joint, and no member or alternate of the commission, or any employee or agent thereof, is liable for the default of any other member or alternate of the commission, or any employee or agent thereof.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)






ARTICLE 4 - Powers and Duties of the Commission

78660

The powers and duties of the commission shall include, but are not limited to, all of those contained in this article.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78661

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, and orders in accordance with commission procedures for purposes of carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, operating procedure, or order of the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78662

The commission may administer and enforce this chapter and do and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary, to promote and maintain the tomato industry.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78663

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and such other officers as it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78664

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel of its choice, necessary to carry out this chapter. If any person employed by the commission engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action, be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

The commission may retain a management firm or the staff from any board, commission, or committee of the state or federal government to perform the functions prescribed by this section under the direction of the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78665

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78666

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78667

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary in the opinion of the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78668

The commission shall keep accurate books, records, and accounts of all of its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all persons subject to this chapter, a copy of which shall also be submitted to the department. In addition, the secretary may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78669

The commission may present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect the tomato industry.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78670

The commission may promote the sale of tomatoes by advertising and any other promotional means, including cost-sharing advertising, for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for tomatoes, and to educate and instruct the public with respect to the uses, healthful properties, and nutritional value of tomatoes.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78671

The commission may educate and instruct the wholesale and retail trade with respect to proper methods of handling and selling tomatoes, and conduct market surveys and analyses.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78672

The commission may conduct, and contract with others to conduct, scientific research, including the study, analysis, dissemination, and accumulation of information obtained from research or elsewhere, respecting cultural and production practices, and marketing and distribution of tomatoes. The results of any research conducted by or on behalf of the commission may be used by the commission in any way it deems appropriate.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78673

The commission may make in its name, contracts to receive and render services in formulating and conducting plans and programs and other contracts or agreements that the commission may deem necessary for carrying out this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78674

The commission may solicit and accept contributions of, or match private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies for purposes of promoting and maintaining the tomato industry.

(Amended by Stats. 2001, Ch. 373, Sec. 17. Effective January 1, 2002.)



78675

The commission may collect information, including, but not limited to, industry crop statistics, and publish and distribute without charge, a bulletin or other communication to persons subject to this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78676

The commission shall establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78677

The commission shall establish an annual budget according to generally accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made pursuant to Section 78665.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78678

The commission shall submit to the secretary for his or her concurrence an annual statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78679

The commission and the secretary shall keep confidential and shall not disclose, except when required by court order after a hearing in a judicial proceeding, all lists of persons subject to this chapter in their possession. However, the commission shall establish procedures to provide producers and handlers access to communication with other producers and handlers regarding noncommercial matters affecting the commission and persons subject to its jurisdiction. The access shall not include the actual release of the list of the names and addresses of producers and handlers in the possession of the commission or the secretary.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78680

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78681

(a) In order to prevent unfair trade practices that are detrimental to California’s tomato industry, including, but not limited to, deception and misinformation, the commission may collect and disseminate to any and all interested persons, historical handler packout information, including, but not limited to, tomato grade and size.

(b) The identity of each handler reporting information and the information reported under this section shall be kept confidential and shall not be made public under any circumstances. Information that gives industry totals, averages, and other similar data may be disclosed by the commission.

(c) The procedure for the collection and dissemination of information pursuant to this section shall be approved by the secretary.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78682

The commission may administer any government program that is engaged in the activities authorized by this chapter and that directly and exclusively affects the fresh tomato industry, upon the request of an authorized agent of the program.

(Added by Stats. 1998, Ch. 399, Sec. 11. Effective January 1, 1999.)






ARTICLE 5 - Implementation and Voting Procedures

78690

(a) Within 15 days of the effective date of this chapter, the secretary shall establish a list of producers and handlers eligible to vote on implementation of this chapter. In establishing the list, the secretary may require that producers and handlers submit the names and mailing addresses of all producers and handlers. The secretary also may require that the information provided include the quantity of tomatoes produced by each producer and the quantity of tomatoes handled by each handler, or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in Section 78691. The request for the information shall be in writing and shall be filed within 10 days following receipt of the request.

(b) Any producer whose name does not appear on the appropriate list may have his or her name placed on the list by filing with the secretary a signed statement, identifying himself or herself as a producer or handler. Failure to be on the list does not exempt the person from paying assessments, and does not invalidate any industry votes conducted pursuant to this article.

(c) Proponents and opponents of the commission may contact producers on the lists in a form and manner prescribed by the secretary if all expenses associated with those contacts are paid in advance.

(Amended by Stats. 2004, Ch. 183, Sec. 130. Effective January 1, 2005.)



78691

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds the following in a referendum vote conducted by the secretary:

(a) At least 40 percent of the total number of producers from the list established by the secretary pursuant to this article participate, and that either of the following occurs:

(1) Sixty-five percent of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting sold a majority of the total quantity of tomatoes in the preceding marketing season by all of the producers who voted in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting sold 65 percent or more of the total quantity of tomatoes in the preceding marketing season by all of the producers who voted in the referendum.

(b) At least 40 percent of the total number of handlers from the list established by the secretary pursuant to this article participate and that either of the following occurs:

(1) Sixty-five percent of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled a majority of the total quantity of tomatoes in the preceding marketing season by all of the handlers who voted in the referendum.

(2) A majority of the handlers who voted in the referendum voted in favor of this chapter, and the handlers so voting handled 65 percent or more of the total quantity of tomatoes in the preceding marketing season by all of the handlers who voted in the referendum.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78692

In finding whether the commission is approved pursuant to this article, the vote of any nonprofit agricultural cooperative marketing association that is authorized by its members to so vote, shall be considered as being the approval or rejection by the individual members of, or the individual stockholders in, the nonprofit agricultural cooperative marketing association.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78693

The secretary shall establish a period in which to conduct the referendum, which shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78694

Nonreceipt of a ballot by an eligible person shall not invalidate a referendum.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78695

If the secretary finds that a favorable vote has been given as provided in Section 78691, the secretary shall certify and give notice of the favorable vote to all affected producers and handlers whose names and addresses are on file with the secretary.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78696

If the secretary finds that a favorable vote has not been given as provided in Section 78691, the secretary shall certify and declare all provisions of this chapter inoperative. The secretary may conduct other implementation referendum votes one year or more after the previous vote has been taken.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78697

Upon certification of the commission, the members and alternates of any entity operating pursuant to an existing state marketing order affecting the same subject matter as this chapter shall comprise the initial membership of the commission. Thereafter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures established by the commission with the concurrence of the secretary.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78698

(a) Prior to the referendum vote conducted by the secretary pursuant to this article, the proponents of the commission shall deposit with the secretary the amount that the secretary deems necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

(b) Any funds not used in carrying out Section 78690, shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) Upon establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out this article, and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)






ARTICLE 6 - Assessments and Records

78700

(a) The commission shall establish the assessment for the marketing season not later than March 1 of each year or as soon thereafter as is possible. The assessment shall not exceed twenty cents ($0.20) per 100 pounds, or the equivalent, for tomatoes delivered to handlers by producers. Of the assessment, not more than ten cents ($0.10) per 100 pounds prepared for market, or the equivalent, shall be assessed against producers, and not more than ten cents ($0.10) per 100 pounds shall be assessed against handlers.

(b) An assessment greater than the amount provided for in this section may not be charged unless and until a greater fee is approved by a majority of the commission and by eligible producers and handlers pursuant to procedures specified in Section 78691.

(Amended by Stats. 2006, Ch. 499, Sec. 21. Effective January 1, 2007.)



78701

This chapter does not apply to tomatoes produced only for a producer’s home use or tomatoes that are used only for ornamental purposes.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78702

Any person requesting an exemption from this chapter shall file an affidavit with the commission attesting that he or she is not an eligible producer or handler. The affidavit shall contain all the information required by the commission. The commission shall review the affidavit, conduct any additional investigation it deems appropriate, and approve or deny the affidavit.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78703

Every person who handles tomatoes in any quantity shall keep a complete and accurate record of all transactions involving the purchase or sale of tomatoes. The records shall be in a simple form and contain such information as the commission shall prescribe. The records shall be preserved by the handler for a period of three years, and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78704

(a) All proprietary information obtained by the commission or the secretary from any source, including, but not limited to, the names and addresses of producers, is confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding.

(b) Information on volume shipments, crop value, and any other related information that is required for reports to governmental agencies, financial reports to the commission, or aggregate sales and inventory information, and any other information that gives only totals, but excludes individual information, may be disclosed by the commission.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78705

Any assessment that is levied as provided for in this chapter is a personal debt of every person assessed.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78706

The first handler of tomatoes being assessed shall deduct the assessment from amounts paid by him or her to the producer, and shall be a trustee of these assessments and assessments required to be paid by the handler until they are paid to the commission at the time and in the manner prescribed by the commission. Failure to collect the assessment from any producer shall not exempt the handler from liability. In addition, failure of a handler to remit the collected producer assessments to the commission shall not relieve the producer of this obligation.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78707

When the producer or handler is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for violating this chapter, including but not limited to, failing to pay assessments or to collect assessments, shall also include identical liability upon each director or officer of the corporation.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78708

Any person who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due, and, in addition, shall pay 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78709

In addition to any other penalty imposed, the commission may require any person who fails to pay an assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount, and for a period of time, specified by the commission as assurance that all payments to the commission will be made when due.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78710

It is a misdemeanor for any person to do any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission, or in any way to affect the shipment and marketing of tomatoes with the intent to avoid payment of assessments on the product’s highest value.

(b) Fail to render or furnish a report, statement, or record required by the commission.

(c) When engaged in the shipping of tomatoes or in the wholesale or retail trade of tomatoes, to fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom he or she received tomatoes, and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78711

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for that purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78712

The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for the obtaining of injunctive relief or specific performance regarding this chapter and the regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of the Code of Civil Procedure is not required.

Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding tomatoes until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78713

Any action by the commission for any violation of this chapter shall be commenced within two years from the date of discovery of the alleged violation. Any action against the commission by any person shall be commenced within two years from the date of the act of which the person complains.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78714

The termination of this chapter shall not affect or waive any right, duty, obligation, or liability that has arisen or that may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)






ARTICLE 7 - Continuation or Suspension and Termination

78720

Every five years, commencing with the 2001–02 marketing season, the secretary shall hold a hearing to determine whether the operation of this chapter should be continued. If the secretary finds after the hearing that a substantial question exists among eligible persons regarding whether the operation of this chapter should be continued, the secretary shall submit the chapter to a reapproval referendum. If a reapproval referendum is required, the operation of this chapter shall be continued in effect if the secretary finds that a majority of the eligible persons voting in the referendum, voted in favor of continuing this chapter. In finding whether the commission is continued pursuant to this article, the vote of any nonprofit agricultural cooperative marketing association that is authorized by its members to so vote, shall be considered as being the approval or rejection by the individual members of, or the individual stockholders in, the nonprofit agricultural cooperative marketing association.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78721

If the secretary finds after conducting a hearing that no substantial question exists or that a favorable vote has been given, the secretary shall so certify and this chapter shall remain operative. If the secretary finds that a favorable vote has not been given, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the marketing season ending the last day of February 2002. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 78724. No bond or security shall be required for any such referendum.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78722

Following a hearing, a favorable referendum if required, conducted prior to the last day of February 2002, the process specified in Section 78720 shall be conducted by the commission every fifth year thereafter between March 1 and February 28, unless a referendum is conducted as the result of a petition pursuant to Section 78723. In that case, the hearing, and the referendum if required, shall be conducted every fifth year following the industry petitioned referendum.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78723

(a) Upon a finding by a two-thirds vote of the membership of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current marketing season.

(b) The secretary shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with him or her requesting a suspension signed by 20 percent of the producers and handlers by number who sold or handled not less than 20 percent of the total quantity of tomatoes in the immediately preceding marketing season, hold a referendum among the producers and handlers to determine if the operations of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows by the weight of evidence that this chapter has not tended to effectuate its declared purposes.

(c) The secretary shall establish a referendum period, which shall not be less than 10 days or more than 60 days in duration. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers and handlers from the list established by the secretary participate in the referendum, the secretary shall suspend the operation of this chapter if he or she finds either one of the following has occurred:

(1) Sixty-five percent or more of the producers and handlers who voted in the referendum voted in favor of suspension, and the producers and handlers so voting sold or handled a majority of the total quantity of tomatoes in the preceding marketing season by all of the producers and handlers who voted in the referendum.

(2) A majority of the producers and handlers who voted in the referendum voted in favor of suspension, and the producers and handlers so voting sold or handled 65 percent or more of the total quantity of tomatoes in the preceding marketing season by all of the producers and handlers who voted in the referendum.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78724

After the effective date of suspension of this chapter, the operation of the commission shall be concluded and all moneys held by the commission not required to defray the expenses of concluding and terminating operations of the commission shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season. However, if the commission finds that the amounts returnable are so small as to make impractical the computation and remitting of the prorate refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state or federal program conducted or used to fund activities related to the subject matter of this chapter.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)



78725

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all eligible persons affected by the suspension whose names and addresses are on file.

(Added by Stats. 1995, Ch. 210, Sec. 1. Effective January 1, 1996.)









CHAPTER 24.5 - Mendocino County Winegrape and Wine Commission

ARTICLE 1 - Declarations and General Provisions

78801

The production and distribution of winegrapes and wine in Mendocino County constitute important industries that provide substantial and necessary revenues for the county and state, and employment for citizens of the state. It also furnishes an important food product that benefits the public health and welfare.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78802

The maintenance and expansion of the winegrape and wine industries of Mendocino County and of its local, national, and foreign markets is necessary to assure the consuming public of a continuous supply of these products and needed levels of income for those engaged in the winegrape and wine industries in Mendocino County.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78803

Opportunity exists for continued growth and expansion of the Mendocino County winegrape and wine industries by creating new markets in the state, the county, and abroad. The success of an expansion program is uniquely depending upon effective education, advertising, promotion, and research, since the creation of new markets is essentially a matter of educating and informing people of the use and availability of the commodity. The expansion of the Mendocino County winegrape and wine industries also provides an important source of jobs for many people in the area, and serves to ensure the preservation of an agrarian society.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78804

The production of winegrapes, wine, and winegrape products in Mendocino County has the potential to be one of the leading segments of the state’s winegrape and wine industries. To realize this potential, there is a need to make consumers aware of the high quality of winegrapes, wine, and winegrape products produced in Mendocino County. The activities made possible by the establishment of the commission will meet this need and further the interests of the industries and the state.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78805

The Mendocino County winegrape and wine industries have enjoyed much success due to a commitment by the industries to fund research that has led to significant improvements in the quality and variety of winegrapes and wine available to consumers. It has also led to winegrapes and wine being a better consumer value. The establishment of the commission will continue to enhance this research effort and move the Mendocino County winegrape and wine industries toward its potential, resulting in increased consumer value and enhanced returns to growers and vintners.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78806

The production and marketing of winegrapes, wine, and winegrape products produced in Mendocino County is hereby declared to be of public interest, therefore it is necessary and appropriate that these provisions be specifically applicable to Mendocino County. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78807

(a) It shall be the policy of this state to preserve and encourage agricultural activities in the state, promote consumption of agricultural commodities produced and harvested in California, provide for research, governance, and accountability, including the ability for agriculture to act collectively and to assess itself through the process of referenda.

(b) It shall also be the policy of this state that the program authorized in this chapter shall engage in activities that are not more extensive in scope than is necessary to accomplish its purposes, and that the powers and duties of this program are designed to directly and materially advance the state’s interest in a stable, thriving agricultural industry. Further, this policy can be implemented most effectively by the collective actions authorized in this chapter while not preventing individuals from additionally engaging in self-help activities.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78808

No action taken by the commission, or by any individual in accordance with this chapter or with the regulations adopted under this chapter, is a violation of the Cartwright Act, Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code, the Unfair Practices Act, Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code, or any statutory or common law against monopolies or combinations in restraint of trade. Proof that any action complained of was done in compliance with this chapter shall be a complete defense to the action or proceeding. The Legislature intends this program to be among those contemplated by Congress in the enactment of Section 610(i) of Title 7 of the United States Code.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78809

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production of winegrapes, wine, and other winegrape products in Mendocino County the opportunity to avail themselves of the benefits of collective action in the broad fields of development, maintenance, and expansion of markets, production, marketing, processing, and health-related research, public and trade education, and advertising and promotion necessary to achieve the purposes stated herein.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78810

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held to be invalid, the invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78811

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of the particular agricultural industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that, with respect to persons who are elected or appointed to the commission, the particular agricultural industry concerned is tantamount to, and constitutes, the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)






ARTICLE 2 - Definitions

78821

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78822

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78823

“Brandy” means an alcoholic distillate or a mixture of distillates obtained from the fermented juice, mash, or wine of whole, sound, ripe grapes or from the residue thereof, distilled at not over 170 degrees proof.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78824

“Commission” means the Mendocino Winegrape and Wine Commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78825

“Department” means the Department of Food and Agriculture.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78826

“Grape concentrate” or “concentrate” means unfermented grape juice from which the major portion of the original water content has been removed.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78827

“Grape juice” or “juice” means unfermented crushed grapes without solids containing the major portion of the original water content.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78828

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78829

“High proof” means an alcoholic distillate or a mixture of distillates obtained from the fermented juice, mash, or wine of fresh winegrapes or from the residue thereof.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78830

“Market” means to sell, barter, trade, purchase, acquire, or otherwise distribute wine, winegrapes, or winegrape products.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78831

“Market development” includes, but is not limited to, trade, promotion, public education, dissemination of information on health and social issues, and other matters, and activities for the prevention, modification, or removal of trade barriers that restrict the free flow of winegrapes, wine, or winegrape products to market and may include, but is not limited to, the presentation of facts to local, state, federal, or foreign governmental agencies on matters that affect this chapter.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78832

“Market research” means any investigation, development, analysis, or implementation of information relating to the marketing of winegrapes, wine, and winegrape products including, but not limited to, trade practices, consumer trends, promotion, sales, and advertising.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78833

“Marketing season” or “fiscal year” means the period beginning July 1 of any year and extending through June 30 of the following year.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78834

“Must” means a mixture of unfermented crushed grapes, solid grape particles, and grape juice.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78835

“Person” means any individual, firm, partnership, corporation, limited liability company, association, or any other business entity.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78835.5

“Process” or “processed” means producing must, grape juice, grape concentrate, wine, or other winegrape products, including high proof and brandy from winegrapes.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78836

“Producer” or “grower” means any person who is engaged within Mendocino County in the business of producing, or causing to be produced, winegrapes for market. Producer also includes any person who receives winegrapes as a payment for the use of his or her property in the production of winegrapes.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78837

“Production research” means research relating to the production and processing of winegrapes, including, but not limited to, the development of new winegrape products and uses for these products.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78838

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78839

“Vintner” and “processor” are synonymous and, except as otherwise specifically provided in this chapter, mean any person engaged in Mendocino County in producing or causing to be produced must, grape juice, grape concentrate, wine, or other winegrape products, including high proof and brandy, and includes a “winegrower” in Mendocino County as that term is defined in Section 23013 of the Business and Professions Code, who produces wine from winegrapes. However, a producer does not become a vintner solely by the act of field crushing winegrapes before delivering the winegrapes as must to another person.

(Amended by Stats. 2007, Ch. 124, Sec. 7. Effective January 1, 2008.)



78840

“Wine” means the product obtained by the fermentation of winegrapes or juice therefrom, with or without addition or abstracting, and includes any product made from winegrapes that is defined as a wine and permitted under Part III (commencing with Section 5381) of Subchapter E of Chapter 51 of Title 26 of the United States Code, and in the statutes of this state and regulations issued thereunder defining wine produced from grapes.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78841

“Winegrapes” means grapes produced in Mendocino County that are intended to be converted from their fresh form into grape juice, grape concentrate, wine, or products thereof, including, but not limited to, high proof brandy produced from winegrapes.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78842

“Winegrape products” include, but are not limited to, must, grape juice, grape concentrate, wine, high proof, and brandy produced from winegrapes.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)






ARTICLE 3 - The Mendocino Winegrape and Wine Commission

78851

(a) There is in the state government the Mendocino Winegrape and Wine Commission. The commission shall be composed of six producers who are not vintners, four vintners, and one public member.

(b) The public member and his or her alternate shall be appointed to the commission by the secretary from nominees recommended by the commission.

(c) The secretary shall be a nonvoting, ex officio member of the commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78852

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease those activities or functions or to make the corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the secretary has been accomplished by the committee.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and recommendations that will make the activities or functions acceptable.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78853

The commission or secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, that may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78854

When the secretary is required to concur in a decision of the commission, the secretary shall give his or her response to the commission within 15 working days from notification of the decision. The secretary’s response may be a requirement that additional information be provided.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78855

The commission shall reimburse the secretary for all expenditures incurred in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to the that action.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78856

Each member, except the ex officio members, shall have an alternate member selected by the member, subject to approval by the commission. An alternate shall, in the absence of the member for whom he or she is an alternate, serve in place of the member and shall have and be able to exercise all the rights, privileges, and powers of the member when serving on the commission. In the event of a change in status making a member ineligible to serve, or due to death, removal, resignation, or disqualification, of a member, the alternate shall act as a member of the commission until a qualified successor is elected or appointed.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78857

Any individual serving as a producer member and his or her alternate member shall be a producer who is not also a vintner, or a management-level employee or representative of a producer who is not also a vintner, who has a financial interest in producing, or causing to be produced, winegrapes for market. The qualifications of producer members and alternate members shall be maintained during the entire term of office. No more than one member and his or her alternate member shall be employed by, represent, or be connected in a proprietary capacity with the same producer. However, producer membership in an agricultural nonprofit cooperative association or trade organization shall not be considered employment or being in a proprietary capacity.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78858

Any individual serving as a vintner member and his or her alternate member shall be a vintner, or a management-level employee or representative of a vintner, who has a financial interest in producing winegrapes for market. The qualifications of vintner members and alternate members shall be maintained during the entire term of office. No more than one member and his or her alternate member shall be employed by, represent, or be connected in a proprietary capacity with the same vintner. However, vintner membership in an agricultural nonprofit cooperative association or trade organization shall not be considered employment or being in a proprietary capacity.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78859

The public member and his or alternate member shall have all the rights, privileges, and powers of any other member of the commission. The public member shall not have any financial interest in the winegrape or wine industries.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78860

The term of office of members and alternate members shall be for two years or until their successors have been elected and have qualified. However, of the first members of the commission, a portion of the producer members and their alternate members, and a portion of the vintner members and their alternate members, shall serve for one year so that the terms shall be staggered. The determination of the term of each member and his or her corresponding alternate member shall be made by lot. The commission may establish term limits for members and alternate members pursuant to procedures established by the commission and concurred in by the secretary.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78861

Not less than six voting members shall constitute a quorum of the commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78862

The vote of a majority of the members present at a meeting at which there is a quorum shall constitute an act of the commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78863

The commission shall be and is hereby declared and created a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78864

The secretary or his or her representatives shall be notified and may attend meetings of the commission and any committee meetings of the commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78865

No member or alternate member of the commission, or member of a committee established by the commission who is not a member of the commission, shall receive a salary. Each member of the commission and any alternate member serving in place of his or her member, except ex officio members, and each member of a committee established by the commission who is not a member of the commission, shall receive necessary traveling expenses and meal allowances, as approved by the commission, and may receive an amount not to exceed one hundred dollars ($100) per day, as established by the commission. This amount shall be paid for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on assignment for the commission, as approved by the commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78866

All funds received by the assessments levied pursuant to this chapter or otherwise received by the commission shall be deposited in banks that the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78867

(a) The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission.

(b) No member, alternate member, or any employee or agent of the commission, is personally liable for the contracts of the commission or for errors in judgment, mistakes, or other acts, either of commission or omission, except for their own individual act of dishonesty or crime. Liability is several and not joint, and no member, alternate member, or any employee or agent of the commission is liable individually for the default, act, or omission of any other member, alternate member, or any employee or agent of the commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)






ARTICLE 4 - Powers and Duties of the Commission

78881

The powers and duties of the commission shall include, but not be limited to, the following:

(a) Elect a chairperson and other officers as it may deem advisable, and delegate duties as may be advisable.

(b) Adopt and from time to time alter, rescind, modify, and amend all proper and necessary rules, procedures, and orders for the exercise of its powers and the performance of its duties, including rules of procedure for appeals from any rule, procedure, or order of the commission.

(c) Administer and enforce this chapter, and do and perform all acts and exercise all powers incidental to or in connection with or deemed reasonably necessary, proper, or advisable to effectuate the purposes of this chapter.

(d) Employ or retain a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including private legal counsel of its choice, necessary to carry out this chapter. The commission may fix the compensation for all employees of the commission. The commission may retain a management firm or the staff from any board, commission, or committee of the state or federal government to perform the functions prescribed by this section under the direction of the commission.

(e) Establish offices and incur expenses, and enter into any and all contracts and agreements, and create liabilities and borrow funds in advance or receipt of assessments as may be necessary, at the discretion of the commission, for the proper administration and enforcement of this chapter and the performance if its duties.

(f) Maintain accurate books, records, and accounts of all its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all persons subject to this chapter, a copy of which shall also be submitted to the department. In addition, the secretary may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(g) Present facts to, and negotiate with, local, state, federal, and foreign agencies on matters affecting the winegrape, wine, and winegrape products industries.

(h) Appoint committees composed of both members and nonmembers of the commission.

(i)  Promote the sale of winegrapes, wine, and winegrape products by advertising and other similar means for the purpose of maintaining and expanding present markets and creating new and larger intrastate and foreign markets for winegrapes, assess and address the impact of local, state, federal and foreign regulations on the winegrape products industries, and seek the elimination of tariff and nontariff trade barriers.

(j)  Educate and instruct the consuming public with respect to winegrapes, wine, and winegrape products, including, but not limited to, the uses, healthful properties and dietetic value of these commodities, and the environmental protection and conservation issues relating to the production of winegrapes.

(k)  Educate and instruct the wholesale, food service, and retail trade with respect to proper methods of handling and marketing of winegrapes, wine, and winegrape products, arrange for the performance of merchandising work providing display and other promotional materials, conduct market surveys and analysis, assist local, state, and federal agencies in negotiating with foreign governments regarding issues affecting market access, including, but not limited to, resolving phytosanitary issues, developing shipping protocols, limiting chemical residues, and addressing packaging, labeling, and other issues raised by countries imposing trade barriers on the import of agricultural products into their markets, and undertake any other similar activities that the commission may determine appropriate for the maintenance and expansion of present markets and the creation of new and larger markets for winegrapes, wine, and winegrape products.

(l)  Conduct, and contract with others to conduct, scientific and other research, including the study, analysis, dissemination and accumulation of information obtained from research or elsewhere respecting the production, cultural practices, nutritional and dietetic value, processing, storage, refrigeration, inspection, transportation, marketing and distribution of winegrapes, wine, and winegrape products.

(m)  Accept contributions of private, local, state, or federal funds, and make contributions of commission funds, or match contributions, to other persons or to local, state, or federal agencies for purposes of promoting, enhancing and maintaining the Mendocino County winegrape, wine, and winegrape products industries.

(n) Cooperate with governmental or private entities in the resolution of emergencies arising in the industry and impacting the health and safety of the public or the continued stability of the industry.

(o) Collect information, including, but not limited to, industry crop statistics, and publish and distribute without charge, a bulletin or other communication to persons subject to this chapter.

(p) Establish an assessment rate to defray operating costs of the commission.

(q) Establish an annual budget according to generally accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made for the payment of employees.

(r) Submit to the secretary for his or her concurrence an annual statement of contemplated activities authorized pursuant to this chapter.

(s) Keep confidential and not disclose, except when required by a court order after a hearing in a judicial proceeding involving this chapter, all information deemed proprietary or trade secret by the commission. The Legislature finds and declares that this provision is required to ensure that producer and vintner proprietary and trade secret information shall not be disclosed. The commission shall establish procedures to provide producers and vintners access to communicate with other producers and vintners regarding noncommercial matters affecting the commission so long as the access does not directly or indirectly release proprietary or trade secret information in the possession of the commission.

(t) Investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(u) Administer any program that is engaged in activities authorized by this chapter upon the request of an authorized agent of the program.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78882

(a)  The commission may collect and disseminate to any and all interested parties, vintner market price information based on sales that have occurred in order to prevent unfair trade practices that are detrimental to the Mendocino County winegrape, wine, and winegrape products industries, including, but not limited to, deception and misinformation.

(b) The information reported under this section shall be kept confidential and shall not be made public under any circumstances. Only information that gives industry totals, averages, and other similar data in aggregate, nonindividualized form may be disclosed by the commission. The Legislature finds and declares that this provision is required to ensure that vintner proprietary information shall not be disclosed.

(c) The procedure for the collection and dissemination of information pursuant to this section shall be concurred in by the secretary.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)






ARTICLE 5 - Referendum on Implementation of this Chapter

78901

(a) Within 90 days of the effective date of this chapter, the secretary shall establish a list of producers and vintners in Mendocino County eligible to vote on implementation of this chapter. In establishing the list, the secretary may require that all producers and vintners in Mendocino County submit their names and mailing addresses.

(b) The secretary may also require that the information provided include the quantity of winegrapes, wine, or winegrape products produced by each producer and vintner or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in Section 78903. The request for information shall be in writing and shall be submitted to the secretary within 10 days following the receipt of the request.

(c) Any producer or vintner in Mendocino County whose name does not appear on the appropriate list may have his or her name placed on the list by filing with the secretary a signed statement identifying himself or herself as a producer or vintner. Failure to be on the list does not exempt the person from paying assessments, and does not invalidate any industry votes conducted pursuant to this chapter.

(d) Proponents and opponents of the commission may contact producers and vintners on the lists in a form and manner prescribed by the secretary if all expenses associated with those contacts are paid in advance.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78903

In determining whether this chapter is approved by producers, the secretary shall find both of the following:

(a) That at least 40 percent of the total number of producers from the list established by the secretary participated in the referendum, and that either one of the following has occurred:

(1) Sixty-five percent or more of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting market a majority of the volume of winegrapes in the preceding market season, or in the current marketing season if the harvest is completed prior to the vote, by all the producers who voted in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed 65 percent or more of the volume of winegrapes in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the producers who voted in the referendum.

(b)  That at least 40 percent of the total number of vintners from the list established by the secretary participated in the referendum, and that either one of the following has occurred:

(1) Sixty-five percent or more of the vintners who voted in the referendum voted in favor of this chapter, and the vintners so voting either acquired or processed their own production, or a combination thereof, that represents a majority of the volume of winegrapes in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the vintners who voted in the referendum.

(2) A majority of the vintners who voted in the referendum voted in favor of this chapter, and the vintners so voting either acquired or processed their own production, or a combination thereof, that represents 65 percent or more of the volume of winegrapes in the preceding marketing season, or in the current marketing season if the harvest is completed prior to the vote, by all the vintners who voted in the referendum.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78904

The secretary shall establish a period in which to conduct the referendum that shall not be less than 10 days nor more than 60 days in duration, and may prescribe additional procedures to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78905

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78906

The secretary shall certify and give notice of a favorable vote to all producers and vintners whose names and addresses are on file with the secretary if he or she finds that a favorable vote has been given as provided in this chapter. The secretary shall certify and declare this chapter inoperative if he or she finds that a favorable vote has not been given as provided in this chapter.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78907

Upon certification of the commission, the secretary shall call meetings of producers and vintners in Mendocino County for the purpose of nominating and electing persons to the commission, or in the alternative, may conduct the elections by mail ballot. All producers and vintners on the secretary’s list shall be given written notice of the election meetings at least 15 days prior to the meeting date, or reasonable notice of elections by mail ballot and a reasonable time period in which to return ballots. In any election of producer and vintner members to the commission, only producers who are not also vintners may vote for producer members and alternate members, and only vintners may vote for vintner members and alternate members.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78908

Subsequent to the first members and alternate members elected to the commission, persons to be elected and appointed to the commission shall be selected pursuant to the nomination and election procedures established by the commission with the concurrence of the secretary.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78909

(a) Prior to the implementation referendum conducted by the secretary, the proponents of the commission shall deposit with the secretary the amount that the secretary deems necessary to defray the expenses in creating the commission, including, but not limited to, preparing the necessary producer and vintner lists and conducting the referendum.

(b) Any funds remaining after paying expenses shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) The commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out this article and for any legal or other professional fees and costs incurred in establishing the commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)






ARTICLE 6 - Assessments

78921

Prior to the beginning of each marketing season, or as soon as possible thereafter, the commission shall establish assessment rates for the marketing season, as follows:

(a) An annual assessment on producers of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000), as determined by the commission, based on the number of tons of winegrapes marketed during the preceding marketing season.

(b) In addition, producers shall pay an assessment not less than one dollar ($1) and not greater than twelve dollars ($12) per ton of winegrapes marketed by producers. In the discretion of the commission, the producer assessment may be established as a percent of the gross dollar value received by producers for winegrapes rather than on a per ton basis. The assessment shall be established on a sliding scale that decreases the assessment by two dollars ($2) per ton, or the percentage equivalent if the assessment is a percent of gross dollar value, for every 500 tons of winegrapes marketed by producers in excess of 1000 tons.

(c) An annual assessment on vintners of not less than three hundred fifty dollars ($350) and not more than seven thousand five hundred dollars ($7,500), as determined by the commission, based on the number of tons of winegrapes processed and marketed by vintners during the preceding marketing season.

(d) In addition, vintners shall pay an assessment not less than one dollar ($1) and not greater than twelve dollars ($12) per ton of winegrapes processed by vintners for which an assessment has not already been paid by a producer. The assessment shall be established on a sliding scale that decreases the assessment by two dollars ($2) per ton for every 500 tons of winegrapes processed by vintners in excess of 1000 tons.

(e) An assessment greater than the amount provided for in this section may not be charged unless and until a greater amount is approved by a majority of the commission and by eligible producers and vintners pursuant to the referendum procedures specified in Section 78903.

(Amended by Stats. 2007, Ch. 124, Sec. 8. Effective January 1, 2008.)



78923

This chapter shall not apply to winegrapes produced for a producer’s home or ornamental use, or processed for a vintner’s home use. A producer growing winegrapes commercially on three acres or less shall be exempted from the base assessment in subdivision (a) of Section 78921. Any producer or vintner requesting an exemption from the payment of assessments shall provide an affidavit approved by the commission containing information required by the commission. The commission shall review the affidavit, conduct any additional investigation it deems appropriate, and approve or deny the exemption. If granted, the exemption shall be valid for one marketing season and a new affidavit shall be filed and approved prior to each marketing season in order to retain an exemption from this chapter.

(Amended by Stats. 2007, Ch. 124, Sec. 9. Effective January 1, 2008.)



78924

(a) Every producer and vintner shall keep complete and accurate records of winegrapes produced, processed, and marketed, including, but not limited to, the number of tons of winegrapes delivered to or received by vintners, whether within or outside of Mendocino County, the names of the producers from which vintners receive winegrapes, and records related to the sale of winegrapes, wine, or winegrape products. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be preserved by producers and vintners for a period of five years and shall be offered and submitted for inspection at any reasonable time upon demand of the commission or its duly authorized agent.

(b) For purposes of this section and for any other section of this chapter that relates to recordkeeping or the collection and remittance of assessments from producers, including any section dealing with confidentiality of information received from vintners, the term “vintner” shall include persons in this state outside Mendocino County who otherwise meet the definition of vintner in Section 78839. Those persons shall not be required to pay the vintner assessment established by the commission, but shall collect and remit assessments and reports regarding winegrapes received that were produced in Mendocino County.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78925

(a) All proprietary and trade secret information obtained by the commission from producers and vintners shall be confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter. The Legislature finds and declares that this provision is required to ensure that producer and vintner proprietary and trade secret information shall not be disclosed.

(b) In addition, and notwithstanding any other provision of law, all proprietary or trade secret information developed or gathered pursuant to this chapter by the commission, or by the department on behalf of the commission, from any source is confidential, shall not be considered a public record as that term is defined in Section 6252 of the Government Code, and shall not be disclosed by the commission or the secretary except when required by a court order after a hearing in a judicial proceeding involving this chapter.

(c) Information on volume shipments, crop value, and any other related information that is required for reports to governmental agencies, financial reports to the commission, or aggregate sales and inventory information, and other information that give only totals, but excludes individual information, may be disclosed by the commission.

(d) The commission shall determine whether information is proprietary or trade secret and not subject to disclosure. If the commission denies a request for disclosure of this information, the commission shall provide written justification for its decision to the person requesting the information who may appeal the decision of the commission to the secretary.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78926

(a) Any assessment levied by the commission, pursuant to this chapter, is a personal debt of every person so assessed and is due and payable in the time and manner prescribed by the commission. Failure of a vintner to collect the assessment from a producer shall not exempt the vintner from liability nor relieve the producer of the obligation to pay the assessment.

(b) When the producer or vintner is a corporation, general or limited partnership, or trust, all of the directors and officers of the corporation, all of the members and managers of the limited liability company, all of the general and limited partners in the partnership, and all of the trustees of the trust, in their capacity as individuals shall be included, and any liability for violating this chapter, including, but not limited to, failing to pay assessments or file required reports, shall also include identical liability upon each director and officer of the corporation, each member and manager of the limited liability company, each general and limited partner in the partnership, and each trustee of the trust. Title to the assessments, shall pass immediately to the commission. When collecting and remitting producer assessments, vintners shall hold the assessments in trust for the benefit of the commission until remitted in the time and manner specified by the commission.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78927

Any person who fails to file a return, or remit or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due, and in addition, 1.5 percent interest per month on the unpaid balance.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78928

In addition to any other penalty imposed, the commission may require any person who fails to submit records or pay an assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount, and for a period of time, specified by the commission as assurance that all payments to the commission will be made when due.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)






ARTICLE 7 - Violations

78941

It is unlawful for any person to do any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission or to in any way to affect the delivery, receipt, processing, or marketing of winegrapes with the intent to avoid payment of assessments.

(b) Fail to render or furnish a report, statement, or record required by the commission.

(c) When engaged in the production, delivery, processing, marketing, or other activities related to winegrapes, wine, or winegrape products, to fail or refuse to furnish the commission, or its duly authorized agents, information concerning the name and address of the persons to whom winegrapes were delivered or from whom winegrapes have been received, and the quantity delivered.

(d) Secrete, destroy, or alter records required to be maintained under this chapter.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78942

The commission shall establish procedures for the purpose of according individuals aggrieved by its action or determinations an informal hearing before the commission, or before a committee of the commission designated for that purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78943

(a) The commission may commence civil action and use all remedies provided in law or equity for the enforcement of this chapter, including, but not limited to, the collection of assessments, penalties, and interest, and for obtaining injunctive relief or specific performance regarding this chapter and the procedures adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other procedure of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 484.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of the Code of Civil Procedure is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding winegrapes, wine, or winegrape products until there is full compliance and satisfaction of the judgment.

(d) Upon a favorable judgment for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by renumbering Section 79843 by Stats. 2007, Ch. 130, Sec. 104. Effective January 1, 2008.)



78944

Any action by the commission for any violation of this chapter shall be commenced within three years from the date of discovery of the alleged violation. Any action against the commission by any person shall be commenced within three years from the date of the act of which the person complains.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78945

The termination of this chapter shall not affect or waive any right, duty, obligation, or liability that has arisen or that may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)






ARTICLE 8 - Reapproval of Chapter

78961

Every five years, commencing with the 2011-2012 marketing season, the secretary shall hold a hearing to determine whether the operation of this chapter should be continued. If the secretary finds, after the hearing, that a substantial question exists among eligible persons regarding whether the operation of this chapter should be continued, the secretary shall submit the chapter to a reapproval referendum. If a reapproval referendum is required, the operation of this chapter shall continue in effect if the secretary finds that a majority of the eligible producers voting in the referendum voted in favor of continuing this chapter and a majority of the eligible vintners voting in the referendum voted in favor of continuing this chapter. In finding whether the commission is continued pursuant to this article, the vote of any nonprofit agricultural cooperative marketing association that is authorized by its member to so vote, shall be considered to be the approval or rejection by the individual members thereof, or the individual stockholders therein. No bond or security shall be required for any referendum required by this chapter however, this shall not apply to advance deposit of funds required by the department to cover the actual cost of a referendum.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78962

If the secretary finds, after conducting a hearing pursuant to Section 78961, that no substantial question exists, or that a favorable vote has been given after a referendum, the secretary shall so certify and this chapter shall remain operative. If the secretary finds that a favorable vote has not been given after a referendum vote, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the then current marketing season. Thereupon, the operations of the committee shall be wound up and concluded and funds distributed in the manner provided in Section 78964.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78963

(a) Upon a finding by a two-thirds vote of the commission that this chapter has not tended to effectuate its declared purpose, the commission may recommend to the secretary that this chapter be suspended. However, any suspension shall not become effective until the expiration of the then current marketing season.

(b) Alternatively, the secretary may be petitioned to suspend this chapter. The petition must be signed by 2 percent of the producers, by number, who produced not less than 20 percent of the volume of winegrapes in the immediately preceding marketing season and 20 percent of the vintners, by number, who acquired not less than 20 percent of the volume of winegrapes in the immediately preceding marketing season.

(c) The secretary shall, upon receipt of the recommendation to suspend this chapter from the commission, and may, after holding a hearing on the petition to suspend this chapter, hold a referendum among the producers and vintners to determine if the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows by a preponderance of the evidence that this chapter has not tended to effectuate its declared purposes.

(d) The secretary shall establish a referendum period that shall not be less than 10 days nor more than 60 days in duration. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the referendum period, the secretary shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers and 40 percent of the total number of vintners from the lists established by the secretary participate in the referendum, the secretary shall suspend this chapter if he or she finds either of the following has occurred:

(1) Sixty-five percent or more of the producers and vintners who voted in the referendum voted in favor of suspension, the producers so voting marketed the majority of the total quantity of winegrapes marketed in the preceding marketing season by all of the producers who participated in the referendum, and the vintners so voting acquired the majority of the total quantity of winegrapes acquired in the preceding marketing season by all of the vintners who participated in the referendum.

(2) A majority of the producers and vintners who voted in the referendum voted in favor of suspension, the producers so voting marketed 65 percent or more of the total quantity of winegrapes marketed in the preceding marketing season by all of the producers who voted in the referendum, and the vintners so voting acquired 65 percent or more of the total quantity of winegrapes acquired in the preceding marketing season by all of the vintners who voted in the referendum.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78964

After the effective date of suspension of this chapter, the operation of the commission shall be wound up and concluded and all moneys held by the commission not required to defray the expenses of concluding and terminating the operations of the committee shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season. However, if the commission finds that the amounts returnable are such that it would be impractical or administratively burdensome to calculate and refund the moneys to the assessment payers, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid to another program conducted or used to fund activities related to the subject matter of this chapter.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)



78965

Upon suspension of this chapter, the commission shall mail a copy of the notice of suspension to all producers and vintners affected by the suspension whose names and addresses are on file.

(Added by Stats. 2005, Ch. 597, Sec. 1. Effective January 1, 2006.)









CHAPTER 25 - Sea Urchins

ARTICLE 1 - Declarations and General Provisions

79000

The sea urchin fishery includes both divers and processors working together to provide a sustainable sea urchin resource and to ensure a reliable supply of quality seafood product for domestic consumption and export, thereby maintaining strong local coastal economies, fair levels of income to the thousands of persons engaged directly and indirectly in commercial fishing enterprises, and historically significant cultural and community resources of California’s coast.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79001

The production and marketing of seafood, including sea urchin, constitute an important industry of this state that provides substantial and necessary revenues for the state and employment for its citizens.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79002

The production of sea urchin for domestic consumption and export is one of the leading segments of the state’s commercial fishing industry. To maintain this significant contribution to the state’s economy and public well-being, there is a need to make regulators aware of unique economic factors affecting the sea urchin fishery and how these factors can be integrated with appropriate management measures to protect a sustainable sea urchin resource. In addition, there is a need to make consumers and the general public aware of the nutritional value of seafood, the high quality of sea urchin produced by the industry, and the opportunities available to balance sea urchin production and protection of the natural marine resources of California. The activities made possible by the establishment of a commission will meet this need and further the interests of the industry and the state.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79003

The establishment of a commission is necessary for the efficient creation and management of a research program to develop improved harvesting and processing practices, an integrated approach to fishery management, and more efficient resource assessment, monitoring and protection tools.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79004

The successes that the sea urchin fishery in California has enjoyed have come in large part through a commitment by the industry to support appropriate management regulations guiding the harvesting of sea urchin and to fund research into resource assessment and enhancement methodology that has led to significant improvements in understanding the biology of the sea urchin resource. The establishment of a commission will continue and enhance this research effort and the ability of the industry to promote responsible fishery management regulations, all of which will move the industry toward a sustainable position, resulting in increased consumer value and enhanced economic returns.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79005

The harvesting, processing, and marketing of sea urchin in this state is hereby declared to be affected with a public interest. The provisions of this chapter are enacted in the exercise of the police power of this state for the purposes of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79006

No action taken by the commission, or by any individual in accordance with this chapter or with the regulations adopted under this chapter, is a violation of the Cartwright Act, Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code, the Unfair Practices Act, Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code, or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79007

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79008

Opportunity exists for increasing the stability and reliability of the sea urchin fishery. The success of those efforts is uniquely dependent upon effective fishery and resource management, fishery biological research, industry engagement in management decisions, and fishery promotion. A stable and reliable sea urchin fishery provides an important source of jobs for many people in this state and economic activity in many small coastal communities, and serves to ensure the preservation of historically and culturally significant coastal dependent industry.

(Amended by Stats. 2003, Ch. 62, Sec. 102. Effective January 1, 2004.)



79009

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the sea urchin fishery the opportunity to avail themselves of the benefits of collective action within the broad fields of fishery management, resource protection and enhancement, harvesting and processing practices, and market development, expansion, and research necessary to achieve the purposes of this act.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)






ARTICLE 2 - Definitions

79020

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79021

“Commission” means the California Sea Urchin Commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79022

“Fiscal year” means from April 1 of a year to March 31 of the next succeeding year.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79023

“Diver” means an individual licensed to commercially harvest fish pursuant to Section 7850 of the Fish and Game Code, and who in addition holds a valid sea urchin diving permit.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79024

“Handler” means any individual or person working for any individual or business entity licensed as one of the following who can document that they are substantially engaged in the California commercial sea urchin fishery:

(a) A receiver licensed pursuant to Section 8033 of the Fish and Game Code.

(b) A processor licensed pursuant to Section 8034 of the Fish and Game Code.

(c) A wholesaler licensed pursuant to Section 8035 of the Fish and Game Code.

(d) A business entity or organization licensed pursuant to subdivision (a) of Section 8032 of the Fish and Game Code.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79025

“Sea urchin” means the following species of fish:

(a) Red sea urchin (Strongylocentrotus franciscanus).

(b) Purple sea urchin (Strongylocentrotus purpuratus).

(c) Any other species of sea urchin authorized for commercial landing in the state.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79026

“Sea urchin fishery” means any activity, including economic activity, involved in the harvesting, receiving, processing, manufacturing, or distributing of sea urchin, parts of sea urchin, or products therefrom, for commercial purposes.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)






ARTICLE 3 - The California Sea Urchin Commission

79040

There is in the state government the California Sea Urchin Commission. The commission shall be composed of 11 voting members, including five sea urchin handlers, five sea urchin divers, and one public member, and may include any number of nonvoting members, at the discretion of the commission.

(a) Handlers shall elect five commission members from among those persons qualified pursuant to this act and licensed pursuant to the Fish and Game Code to engage in the sea urchin fishery or a person specifically representing one or more handlers.

(b) (1) Divers statewide shall elect five persons from among those persons qualified pursuant to this act and licensed pursuant to the Fish and Game Code to engage in the sea urchin fishery.

(2) One diver member shall be elected from each of the following areas:

(A) San Diego County.

(B) Orange or Los Angeles County.

(C) Ventura County.

(D) Santa Barbara County.

(E) Sonoma or Mendocino County.

(3) Persons nominated for election to the commission as a diver member shall be nominated by a petition signed by not less than five divers eligible to vote pursuant to this chapter.

(c) The public member shall be appointed to the commission by the secretary from nominees recommended by the commission.

(d) The secretary and other appropriate individuals, as determined by the commission, shall be nonvoting members of the commission.

(e) If the secretary finds, pursuant to Section 79103, that either the divers or handlers, but not both, have voted in favor of the referendum, the number of commission voting members shall be six, composed of either five divers or five handlers, depending on which portion of the industry voted in favor of the referendum, elected pursuant to this section and one public member.

(f) If the composition of the commission is determined by subdivision (e) it shall also include at least one nonvoting member appointed by the commission representing either divers or handlers, whichever did not vote in favor of the referendum.

(Amended by Stats. 2006, Ch. 499, Sec. 22. Effective January 1, 2007.)



79041

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease those activities or functions or to make the corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and recommendations that will make the activities or functions acceptable.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79042

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, as the case may be, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79043

When the secretary is required to concur in a decision of the commission, the secretary shall give his or her response to the commission within 15 working days from notification of the decision. The secretary’s response may be a requirement that additional information be provided.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79044

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79045

Except for nonvoting members, alternates for regular members may be elected in the same manner as members. An alternate shall, in the absence of the member for whom he or she is substituting, serve in place of a member and shall have and be able to exercise all the rights, privileges, and powers of a member when serving on the commission. In the event of a change in status making a member ineligible to serve, or due to death, removal, resignation, or disqualification of a member, an alternate shall act as a member of the commission until a qualified successor is elected or appointed.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79046

Any vacancy on the commission occurring by the failure of any person elected to the commission as a member or alternate to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal or resignation, shall be filled by another eligible person for the unexpired portion of the term by a majority vote of the remaining members of the commission. The person shall fulfill all the qualifications set forth in this article as required for the person whose office he or she is to occupy.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79047

Any vacancy on the commission occurring by the failure of the public member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, resignation, or disqualification, shall be filled by another eligible person for the unexpired portion of the term by the secretary from nominees recommended by the commission. The person shall fulfill all the qualifications set forth in this article as required for the member whose office he or she is to occupy.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79048

(a) (1) Any handler member and his or her alternate on the commission shall be an individual handler or an employee or representative of one or more handlers who have an ownership interest in a handling facility or who can document a substantial financial interest in processing or causing to be processed sea urchin for market.

(2) Qualifications of handler members and their alternates shall be maintained during their entire term of office.

(b) Any handler member or his or her alternate shall not have been convicted within the two years prior to election to the commission of a violation of any law related to the business of commercially handling any fish or seafood products, not including any technical reporting or paperwork violation.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79049

(a)Any diver member and his or her alternate on the commission shall be an individual diver who has documented landings of sea urchin in the previous commercial fishing license year. Qualifications of diver members and their alternates shall be maintained during their entire term of office.

(b) Any diver member or his or her alternate shall not have been convicted within the two years prior to election to the commission of a violation of any law related to commercial fishing, not including any technical reporting or paperwork violation.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79050

The public member and his or her alternate member on the commission shall have all the powers, rights, and privileges of any other member or alternate, respectively, on the commission. The public member and his or her alternate member shall not have any financial interest in the sea urchin fishery.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79051

(a) The term of office of all members and alternates on the commission, except nonvoting members, shall be two years from the beginning of the fishery season in the year of their election and may serve not more than two consecutive terms. Following the final term, a member may serve up to 12 months or until a qualified successor is elected, whichever occurs first.

(b) A member or alternate who has served the maximum number of sequential years authorized by this section shall be again eligible for election to the commission following a period of not less than 12 months during which he or she has not served as either a member or an alternate.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79052

The commission shall be, and is hereby declared and created, a corporate body. It shall have the power to sue and be sued, to contract and be contracted with, and to have and possess all of the powers of a corporation. It may adopt a corporate seal. Copies of its proceedings, records, and acts, when authenticated, shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79053

A quorum of the commission shall be six voting members, including at least two handlers and two divers. Except as provided in Section 79143, the vote of a majority of members present at a meeting at which there is a quorum shall constitute the act of the commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79054

The secretary or his or her representative shall be notified and may attend each meeting of the commission and any committee meetings of the commission. However, the secretary or his or her representative is not entitled to attend an executive session of the commission or a committee of the commission called for the purpose of discussing potential or actual litigation against the department.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79055

No member or alternate of the commission or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each member of the commission and each alternate serving in place of a member, except nonvoting members who are officers or employees of a public agency, and each member of a committee established by the commission who is a nonmember of the commission, may receive reasonable and necessary traveling expenses and meal allowances as approved by the commission for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79056

(a) All funds received by the commission or an agent of the commission from the assessments levied under this chapter or otherwise received by the commission shall be deposited in accounts that the commission may designate and the secretary shall approve. Commission funds shall by expended for the purposes of this chapter only and shall be disbursed by order of the commission through an agent or agents as it may designate for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(b) Funds that exceed the amount of funds necessary for the annual operations of the commission and a prudent reserve may be invested by the commission in any of the securities authorized in Section 16430 of the Government Code.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79057

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member or alternate of the commission, or any employee or agent thereof, is personally liable for the contracts of the commission. No member or alternate of the commission, or any employee or agent thereof, is responsible individually in any way to any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member or alternate of the commission, or any employee or agent thereof, is responsible individually for any act or omission of any other member or alternate of the commission, or any employee or agent thereof. Liability is several and not joint, and no member or alternate of the commission, or any employee or agent thereof, is liable for the default of any other member or alternate of the commission, or any employee or agent thereof.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)






ARTICLE 4 - Powers and Duties of the Commission

79061

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, and orders in accordance with commission procedures for purposes of carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, operating procedure, or order of the commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79062

The commission may administer and enforce this chapter and do and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary, to promote and maintain the sea urchin commercial fishing industry.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79063

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and such other officers as it deems necessary. The officers shall have the powers and duties delegated to them by the commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79064

The commission may employ a person or firm to serve at the pleasure of the commission as executive officer of the commission, and other personnel, including legal counsel of its choice, necessary to carry out this chapter. If any person employed by the commission engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action, be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79065

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79066

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79067

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary in the opinion of the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79068

The commission shall keep accurate books, records, and accounts of all of its dealings, which shall be subject to an annual audit by an auditing entity or firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all persons subject to this chapter, a copy of which shall also be submitted to the department. In addition, the secretary may, as appropriate, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79069

The commission may present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect the sea urchin commercial fishing industry.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79070

(a) The commission may carry out industry educational programs with respect to proper methods of handling and preserving the quality of sea urchin to protect the public health, the economic viability of the fishery, and employee and diver safety and may conduct market surveys and analyses.

(b) The commission may carry out public information programs regarding, but not limited to, the condition of the sea urchin resource, efforts to ensure a sustainable sea urchin resource, sea urchin quality standards the commission may adopt, and other programs to promote the sea urchin fishery. No commission funds shall be expended to advertise brand name sea urchin products.

(c) The commission may adopt quality standards, a sea urchin fishery logo or trademark, or other promotional tools consistent with this chapter and other applicable laws.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79071

The commission may conduct, or contract with others to conduct, scientific research, including the study, analysis, dissemination, and accumulation of information obtained from research or elsewhere, regarding the importance and methods for maintaining a sustainable sea urchin fishery, fishery management, resource management and enhancement, cost-efficient production practices, and marketing and distribution of sea urchin and sea urchin products. The results of any research conducted by or on behalf of the commission may be used by the commission in any way it deems appropriate.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79072

The commission may enter into contracts to acquire and render services in preparing plans and conducting programs and other contracts or agreements that the commission may deem necessary for carrying out this chapter.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79073

The commission may accept contributions of, or match private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies for purposes of promoting and maintaining the sea urchin fishery.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79074

The commission may collect information, including, but not limited to, fishery landing statistics, and publish and distribute without charge, a bulletin, newsletter, or other communication to persons subject to this chapter.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79075

The commission shall establish an assessment rate to defray operating costs of the commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79076

(a) The commission shall establish an annual budget and maintain records of expenditures according to generally accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for ongoing disbursements made in relation to employees of the commission.

(b) The secretary shall review the annual budget and expenditures to ensure that only reasonable and necessary administrative costs are paid for the proper operation of the commission’s activities.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79077

The commission shall submit to the secretary for his or her concurrence an annual statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79078

The commission and the secretary shall keep confidential and shall not disclose, except when required by court order after a hearing in a judicial proceeding, all lists of persons subject to this chapter in their possession. However, the commission shall establish procedures to provide divers and handlers access to communication with other divers and handlers regarding nonproprietary matters affecting the commission and persons subject to its jurisdiction. The access shall not include the actual release of the names and addresses of divers and handlers in the possession of the commission or the secretary.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79079

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79080

The commission may administer any government program engaged in the activities authorized by this chapter and that directly affects the sea urchin fishery, upon the request of an authorized agent of the program.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79081

The commission may approve payment of a stipend to commission members of not more than one hundred twenty-five dollars ($125) for each day a member is on official commission business pursuant to Section 79055, not to exceed five hundred dollars ($500) in any single month.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)






ARTICLE 5 - Implementation and Voting Procedures

79100

(a) Within 60 days of the effective date of this chapter, the secretary shall establish a list of divers and handlers eligible to vote on implementation of this chapter. In establishing the list, the secretary may require that divers and handlers submit the names and mailing addresses of all divers and handlers. The secretary also may request assistance of the Director of Fish and Game for the names of all licensed divers and handlers engaged in the sea urchin fishery during the previous season and the volume of landings of each diver. The request for information shall be in writing and the information provided shall be confidential and not made public. Notwithstanding Section 8022 or any other provision of law, the Director of Fish and Game shall comply with the request within 30 days of receipt.

(b) Any diver and handler whose name does not appear on the appropriate list may have his or her name placed on the list by filing with the secretary a signed statement, identifying himself or herself as a diver or handler, and submitting other supporting documentation. Failure to be on the list does not exempt the person from paying assessments, and does not invalidate any industry votes conducted pursuant to this article.

(c) Proponents and opponents of establishing the commission pursuant to this chapter may contact divers and handlers on the lists through the secretary, in a form and manner prescribed by the secretary, if all expenses associated with those contacts are paid in advance.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79101

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds at least one of the following in a referendum vote conducted by the secretary:

(a) At least 40 percent of the total number of divers from the list established by the secretary pursuant to this article participate, and that either of the following occurs:

(1) Sixty-five percent of the divers who voted in the referendum voted in favor of establishing the commission, and the divers so voting landed a majority of the total quantity of sea urchin landed in the preceding fishing season by all of the divers who voted in the referendum.

(2) A majority of the divers who voted in the referendum voted in favor of establishing the commission, and the divers so voting landed 65 percent or more of the total quantity of sea urchin landed in the preceding fishing season by all of the divers who voted in the referendum.

(b) At least 40 percent of the total number of handlers from the list established by the secretary pursuant to this article participate and that either of the following occurs:

(1) Sixty-five percent of the handlers who voted in the referendum voted in favor of establishing the commission, and the handlers so voting handled a majority of the total quantity of sea urchin in the preceding fishing season by all of the handlers who voted in the referendum.

(2) A majority of the handlers who voted in the referendum voted in favor of establishing the commission, and the handlers so voting handled 65 percent or more of the total quantity of sea urchin in the preceding fishing season by all of the handlers who voted in the referendum.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79102

(a) The secretary shall establish a period in which to conduct the referendum, which shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures necessary to conduct the referendum, including measures to maximize the likelihood that all eligible persons receive referendum voting materials. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(b) Nonreceipt of a ballot by an eligible person shall not invalidate a referendum.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79103

(a) If the secretary finds that a favorable vote has been given, pursuant to Section 79101, the secretary shall certify and give notice of the favorable vote to all affected divers and handlers whose names and addresses are on file with the secretary.

(b) If the secretary finds that a favorable vote has not been given, pursuant to Section 79101, the secretary shall certify and declare all provisions of this chapter inoperative. The secretary may conduct other implementation referendum votes one year or more following certification of a previous vote.

(c) If the secretary finds that a favorable vote has been given by either the divers or the handlers, but not both, the secretary shall certify and give notice of the favorable vote to all the divers and handlers whose names and addresses are on file with the secretary and this chapter shall be in effect only with regard to the divers or handlers, but not both, voting in favor of the referendum.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79104

(a) Prior to the referendum vote conducted by the secretary pursuant to this article, the proponents of the commission shall deposit with the secretary the amount that the secretary deems necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

(b) Any funds not used in carrying out Section 79101 shall be deposited in the funds of the commission.

(c) Upon establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out this article, and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)






ARTICLE 6 - Assessments and Records

79120

(a) The commission shall establish an assessment for the season not later than February 1 of each year or continue the previous assessment. The assessment in the first year of the commission’s operation shall be one cent ($0.01) for each pound of sea urchin landed or delivered by divers to handlers in the state. The maximum assessment that can be levied by majority vote of the commission shall not exceed three cents ($0.03) for each pound of sea urchin landed.

(b) An assessment greater than the amount provided for in this section may not be levied unless and until a greater fee is approved by a majority of the commission and by eligible divers and handlers pursuant to procedures specified in this act.

(c) The diver and the handler shall each pay one-half of the assessment established pursuant to this section. If the divers do not vote, pursuant to this act, to approve the commission, a diver is not required to pay any portion of the assessment. If handlers do not vote, pursuant to this act, to approve the commission, a handler is not required to pay any portion of the assessment. If either divers or handlers, but not both, vote in favor of the commission, the assessment may not exceed one-half of the amounts authorized by this section.

(d) Any assessment that is levied as provided for in this section is a personal debt of every person assessed.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79121

(a) Every person or entity who handles sea urchin in any quantity shall keep a complete and accurate record of all transactions involving the purchase or sale of sea urchin. The records shall be in a simple form and contain such information as the commission shall prescribe. The records shall be preserved by the handler for a period of three years, and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(b) The assessment imposed by this article shall be paid consistent with the applicable procedures required for the payment of landing taxes pursuant to Article 7.5 (commencing with Section 8040) of Chapter 1 of Part 3 of Division 6 of the Fish and Game Code. The fees imposed shall be paid quarterly pursuant to Section 8053 of the Fish and Game Code. If fees are not paid as required, the commission shall collect amounts owed under the procedures prescribed for sales and use taxes provided in Chapter 5 (commencing with Section 6451) of Part 1 of Division 2 of the Revenue and Taxation Code, insofar as they may be applicable, and for those purposes, “board” means the commission and “the date on which the tax became due and payable” means 30 days after the close of the quarter for which it is due.

(c) Sections 8058 to 8070, inclusive, of the Fish and Game Code, shall apply to claims for overpayment of assessments to the commission. For the purposes of this subdivision, “department” as used in those sections, means the commission, and “landing tax” means the assessment imposed under this article.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79122

(a) All proprietary information obtained by the commission or the secretary from any source, including, but not limited to, the names and addresses of divers and the volume and value of landings made or purchased, is confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding.

(b) Information on volume and value of landings, and any other related information that is required for reports to governmental agencies, financial reports to the commission, or aggregate sales and inventory information, and any other information that gives only totals, but excludes individual diver or handler information, may be disclosed by the commission.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79123

The first handler of sea urchin being assessed shall deduct the assessment from amounts paid by him or her to the diver, and shall be a trustee of these assessments until they are paid to the commission at the time and in the manner prescribed by the commission. Failure to collect the assessment from any diver shall not exempt the handler from liability. In addition, failure of a handler to remit the collected diver assessments to the commission shall not relieve the diver of this obligation.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79124

When the handler is a corporation, all of the directors and officers of the corporation in their capacity as individuals shall be included, and any liability for violating this chapter, including but not limited to, failing to pay assessments or to collect assessments, shall also include identical liability upon each director or officer of the corporation.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79125

Any person who fails to pay any assessment, including submitting any records required by the commission, within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due, and, in addition, shall pay 11/2 percent interest per month on the unpaid balance.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79126

In addition to any other penalty imposed, the commission may require any person who fails to pay an assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount, and for a period of time, specified by the commission as assurance that all payments to the commission will be made when due.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79127

It is a misdemeanor for any person to do any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission, or in any way to affect the shipment and marketing of sea urchin with the intent to avoid payment of assessments.

(b) Fail to render or furnish a report, statement, or record required by the commission.

(c) When engaged in the fishing of sea urchin or in the wholesale or retail trade of sea urchin, to fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons to whom sea urchin were sold or from whom sea urchin were received, and the quantity sold or received.

(d) Secrete, destroy, or alter records required to be kept under this chapter.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79128

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for that purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79129

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for the obtaining of injunctive relief or specific performance regarding this chapter and the regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 4 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of the Code of Civil Procedure is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding sea urchin until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79130

Any action by the commission for any violation of this chapter shall be commenced within two years from the date of discovery of the alleged violation. Any action against the commission by any person shall be commenced within two years from the date of the act of which the person complains.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79131

The termination of this chapter shall not affect or waive any right, duty, obligation, or liability that has arisen or that may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79132

The commission may consult and enter into agreements with the Director of Fish and Game, if necessary and appropriate, to assist in the administration and enforcement of this chapter, including, but not limited to, collecting assessments authorized by this chapter and providing routine information regarding the persons that may be subject to this chapter. If an agreement is established, the commission shall reimburse the Department of Fish and Game for reasonable administrative costs associated with the agreement.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)






ARTICLE 7 - Continuation or Suspension and Termination

79140

Every five years, commencing with the fifth year following certification of the commission, the secretary shall hold a hearing to determine whether the operation of this chapter should be continued. If the secretary finds after the hearing that a substantial question exists among eligible persons regarding whether the operation of this chapter should be continued, the secretary shall submit the chapter to a reapproval referendum. If a reapproval referendum is required, the operation of this chapter shall be continued in effect if the secretary finds that a majority of the eligible persons voting in the referendum, voted in favor of continuing this chapter.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79141

If the secretary finds after conducting a hearing that no substantial question exists or that a favorable vote has been given, the secretary shall so certify and this chapter shall remain operative. If the secretary finds that a favorable vote has not been given, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the fishing season of the year in which the certification is made. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 79144. No bond or security shall be required for any such referendum.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79142

The process specified in Section 79140 shall be conducted by the commission every fifth year following the initial certification of the commission, unless a referendum is conducted as the result of a petition pursuant to Section 79143. In that case, the hearing, and the referendum if required, shall be conducted every fifth year following the industry petitioned referendum.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79143

(a) Upon a finding by a two-thirds vote of the membership of the commission that the operation of this chapter has not tended to achieve its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the current fishing season.

(b) The secretary shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with him or her requesting a suspension signed by 20 percent of the divers and handlers who landed or handled not less than 20 percent of the total quantity of sea urchin in the immediately preceding fishing season, hold a referendum among the divers and handlers to determine if the operations of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows by the weight of evidence that this chapter has not tended to achieve its declared purposes.

(c) The secretary shall establish a referendum period, which shall not be less than 10 days or more than 60 days in duration. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. If at least 40 percent of the total number of divers and handlers from the list established by the secretary participate in the referendum, the secretary shall suspend the operation of this chapter if he or she finds either one of the following has occurred:

(1) Sixty-five percent or more of the divers and handlers who voted in the referendum voted in favor of suspension, and the divers and handlers so voting sold or handled a majority of the total quantity of sea urchin in the preceding fishing season by all of the divers and handlers who voted in the referendum.

(2) A majority of the divers and handlers who voted in the referendum voted in favor of suspension, and the divers and handlers so voting landed or handled 65 percent or more of the total quantity of sea urchin in the preceding fishing season by all of the divers and handlers who voted in the referendum.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79144

After the effective date of suspension of this chapter, the operation of the commission shall be concluded and all moneys held by the commission not required to defray the expenses of concluding and terminating operations of the commission shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding fishing season. However, if the commission finds that the amounts returnable are so small as to make impractical the computation and remitting of the prorated refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state or federal program conducted or used to fund activities related to the subject matter of this chapter.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)



79145

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all eligible persons affected by the suspension whose names and addresses are on file.

(Added by Stats. 2002, Ch. 973, Sec. 2. Effective January 1, 2003.)









CHAPTER 26 - California Blueberry Commission

ARTICLE 1 - Declaration and General Provisions

79201

The production and marketing of blueberries constitute an important industry of this state that provides substantial and necessary revenues for the state and employment for its citizens.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79202

The establishment of the commission is necessary for the efficient creation and management of a research program to develop improved varieties of blueberries, an integrated approach to manage pests and diseases common to blueberries, and more efficient cultural practices. The commission is also necessary for the efficient development and management of a state, national, and international advertising and promotion program that, combined with the research program, will enhance the competitiveness of the California blueberry industry within the national and international marketplace.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79203

The maintenance of the blueberry industry in California is necessary to assure the public of a continuous supply of this important commodity and the maintenance of needed levels of income for those engaged in the blueberry industry of this state.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79204

The production and marketing of blueberries produced in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79205

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production of blueberries the opportunity to avail themselves of the benefits of collective action in the broad fields of transportation, pest management, advertising, promotion, food safety, production research, nutrition, marketing research, quality and maturity standards, the collection and dissemination of crop volume and related statistics, and public education.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79206

No action taken by the commission, or by any individual in accordance with this chapter or with rules and regulations adopted under this chapter, shall be deemed a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or any rule of statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79207

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of the particular industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who are elected or appointed to the commission, the particular industry concerned is tantamount to, and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)






ARTICLE 2 - Definitions

79211

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79212

“Advertising and promotion” mean, in addition to their ordinarily accepted meaning, any plan directed toward increasing the sale of blueberries in domestic or foreign markets and trade promotion and activities for the prevention, modification, or removal of trade barriers that affect the marketing of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79213

“Blueberries” mean all blueberries produced in California for commercial purposes.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79214

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79215

“Commission” means the California Blueberry Commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79216

(a) “Districts” consist of the following:

(1) District 1 consists of all counties in the state along the coastline, including San Diego.

(2) District 2 consists of the counties in the state that do not border the coastline and lie north of a line drawn on the north boundaries of the Counties of Fresno, Inyo, and San Benito.

(3) District 3 consists of all counties in the state that do not border the coastline and lie south of the boundary line set forth in paragraph (2).

(b) The boundaries of any district may be changed and districts may be added or eliminated by a two-thirds vote of the commission, which is concurred in by the secretary, so long as proper notice is provided to all persons subject to this chapter prior to the action. The boundaries need not coincide with county lines.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79217

“Ex officio members” are nonvoting members of the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79218

“Handle” means to engage in the business of a handler.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79219

(a) “Handler” means any person who engages, in this state, in the operation of selling, marketing, or distributing blueberries that he or she has produced or purchased or acquired from a producer, or that he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) “Handler” does not include a retailer, except for a retailer who purchases or acquires from any producer, or handles on behalf of any producer, blueberries that were not previously subjected to regulation by the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79220

“Market” or “marketing” means to sell or otherwise distribute blueberries into commercial channels or trade resulting in the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79221

“Marketing research” means any research relating to the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79222

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning March 1, 2010, to September 30, 2011, and, thereafter, October 1 of any year and extending through September 30 of the following year.

(Amended by Stats. 2010, Ch. 365, Sec. 7. Effective January 1, 2011.)



79223

“Producer” and “grower” are synonymous terms and mean any person who produces or causes to be produced on land totaling more than five acres of blueberries for market and who shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79224

“Production research” means any research relating to the production, harvest, and postharvest handling of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79225

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)






ARTICLE 3 - The California Blueberry Commission

79211

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79212

“Advertising and promotion” mean, in addition to their ordinarily accepted meaning, any plan directed toward increasing the sale of blueberries in domestic or foreign markets and trade promotion and activities for the prevention, modification, or removal of trade barriers that affect the marketing of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79213

“Blueberries” mean all blueberries produced in California for commercial purposes.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79214

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79215

“Commission” means the California Blueberry Commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79216

(a) “Districts” consist of the following:

(1) District 1 consists of all counties in the state along the coastline, including San Diego.

(2) District 2 consists of the counties in the state that do not border the coastline and lie north of a line drawn on the north boundaries of the Counties of Fresno, Inyo, and San Benito.

(3) District 3 consists of all counties in the state that do not border the coastline and lie south of the boundary line set forth in paragraph (2).

(b) The boundaries of any district may be changed and districts may be added or eliminated by a two-thirds vote of the commission, which is concurred in by the secretary, so long as proper notice is provided to all persons subject to this chapter prior to the action. The boundaries need not coincide with county lines.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79217

“Ex officio members” are nonvoting members of the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79218

“Handle” means to engage in the business of a handler.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79219

(a) “Handler” means any person who engages, in this state, in the operation of selling, marketing, or distributing blueberries that he or she has produced or purchased or acquired from a producer, or that he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) “Handler” does not include a retailer, except for a retailer who purchases or acquires from any producer, or handles on behalf of any producer, blueberries that were not previously subjected to regulation by the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79220

“Market” or “marketing” means to sell or otherwise distribute blueberries into commercial channels or trade resulting in the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79221

“Marketing research” means any research relating to the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79222

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning March 1, 2010, to September 30, 2011, and, thereafter, October 1 of any year and extending through September 30 of the following year.

(Amended by Stats. 2010, Ch. 365, Sec. 7. Effective January 1, 2011.)



79223

“Producer” and “grower” are synonymous terms and mean any person who produces or causes to be produced on land totaling more than five acres of blueberries for market and who shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79224

“Production research” means any research relating to the production, harvest, and postharvest handling of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79225

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)






ARTICLE 4 - Powers and Duties of the Commission

79211

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79212

“Advertising and promotion” mean, in addition to their ordinarily accepted meaning, any plan directed toward increasing the sale of blueberries in domestic or foreign markets and trade promotion and activities for the prevention, modification, or removal of trade barriers that affect the marketing of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79213

“Blueberries” mean all blueberries produced in California for commercial purposes.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79214

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79215

“Commission” means the California Blueberry Commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79216

(a) “Districts” consist of the following:

(1) District 1 consists of all counties in the state along the coastline, including San Diego.

(2) District 2 consists of the counties in the state that do not border the coastline and lie north of a line drawn on the north boundaries of the Counties of Fresno, Inyo, and San Benito.

(3) District 3 consists of all counties in the state that do not border the coastline and lie south of the boundary line set forth in paragraph (2).

(b) The boundaries of any district may be changed and districts may be added or eliminated by a two-thirds vote of the commission, which is concurred in by the secretary, so long as proper notice is provided to all persons subject to this chapter prior to the action. The boundaries need not coincide with county lines.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79217

“Ex officio members” are nonvoting members of the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79218

“Handle” means to engage in the business of a handler.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79219

(a) “Handler” means any person who engages, in this state, in the operation of selling, marketing, or distributing blueberries that he or she has produced or purchased or acquired from a producer, or that he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) “Handler” does not include a retailer, except for a retailer who purchases or acquires from any producer, or handles on behalf of any producer, blueberries that were not previously subjected to regulation by the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79220

“Market” or “marketing” means to sell or otherwise distribute blueberries into commercial channels or trade resulting in the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79221

“Marketing research” means any research relating to the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79222

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning March 1, 2010, to September 30, 2011, and, thereafter, October 1 of any year and extending through September 30 of the following year.

(Amended by Stats. 2010, Ch. 365, Sec. 7. Effective January 1, 2011.)



79223

“Producer” and “grower” are synonymous terms and mean any person who produces or causes to be produced on land totaling more than five acres of blueberries for market and who shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79224

“Production research” means any research relating to the production, harvest, and postharvest handling of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79225

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)






ARTICLE 5 - Implementation and Voting Procedures

79211

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79212

“Advertising and promotion” mean, in addition to their ordinarily accepted meaning, any plan directed toward increasing the sale of blueberries in domestic or foreign markets and trade promotion and activities for the prevention, modification, or removal of trade barriers that affect the marketing of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79213

“Blueberries” mean all blueberries produced in California for commercial purposes.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79214

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79215

“Commission” means the California Blueberry Commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79216

(a) “Districts” consist of the following:

(1) District 1 consists of all counties in the state along the coastline, including San Diego.

(2) District 2 consists of the counties in the state that do not border the coastline and lie north of a line drawn on the north boundaries of the Counties of Fresno, Inyo, and San Benito.

(3) District 3 consists of all counties in the state that do not border the coastline and lie south of the boundary line set forth in paragraph (2).

(b) The boundaries of any district may be changed and districts may be added or eliminated by a two-thirds vote of the commission, which is concurred in by the secretary, so long as proper notice is provided to all persons subject to this chapter prior to the action. The boundaries need not coincide with county lines.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79217

“Ex officio members” are nonvoting members of the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79218

“Handle” means to engage in the business of a handler.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79219

(a) “Handler” means any person who engages, in this state, in the operation of selling, marketing, or distributing blueberries that he or she has produced or purchased or acquired from a producer, or that he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) “Handler” does not include a retailer, except for a retailer who purchases or acquires from any producer, or handles on behalf of any producer, blueberries that were not previously subjected to regulation by the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79220

“Market” or “marketing” means to sell or otherwise distribute blueberries into commercial channels or trade resulting in the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79221

“Marketing research” means any research relating to the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79222

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning March 1, 2010, to September 30, 2011, and, thereafter, October 1 of any year and extending through September 30 of the following year.

(Amended by Stats. 2010, Ch. 365, Sec. 7. Effective January 1, 2011.)



79223

“Producer” and “grower” are synonymous terms and mean any person who produces or causes to be produced on land totaling more than five acres of blueberries for market and who shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79224

“Production research” means any research relating to the production, harvest, and postharvest handling of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79225

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)






ARTICLE 6 - Assessments and Records

79211

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79212

“Advertising and promotion” mean, in addition to their ordinarily accepted meaning, any plan directed toward increasing the sale of blueberries in domestic or foreign markets and trade promotion and activities for the prevention, modification, or removal of trade barriers that affect the marketing of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79213

“Blueberries” mean all blueberries produced in California for commercial purposes.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79214

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79215

“Commission” means the California Blueberry Commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79216

(a) “Districts” consist of the following:

(1) District 1 consists of all counties in the state along the coastline, including San Diego.

(2) District 2 consists of the counties in the state that do not border the coastline and lie north of a line drawn on the north boundaries of the Counties of Fresno, Inyo, and San Benito.

(3) District 3 consists of all counties in the state that do not border the coastline and lie south of the boundary line set forth in paragraph (2).

(b) The boundaries of any district may be changed and districts may be added or eliminated by a two-thirds vote of the commission, which is concurred in by the secretary, so long as proper notice is provided to all persons subject to this chapter prior to the action. The boundaries need not coincide with county lines.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79217

“Ex officio members” are nonvoting members of the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79218

“Handle” means to engage in the business of a handler.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79219

(a) “Handler” means any person who engages, in this state, in the operation of selling, marketing, or distributing blueberries that he or she has produced or purchased or acquired from a producer, or that he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) “Handler” does not include a retailer, except for a retailer who purchases or acquires from any producer, or handles on behalf of any producer, blueberries that were not previously subjected to regulation by the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79220

“Market” or “marketing” means to sell or otherwise distribute blueberries into commercial channels or trade resulting in the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79221

“Marketing research” means any research relating to the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79222

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning March 1, 2010, to September 30, 2011, and, thereafter, October 1 of any year and extending through September 30 of the following year.

(Amended by Stats. 2010, Ch. 365, Sec. 7. Effective January 1, 2011.)



79223

“Producer” and “grower” are synonymous terms and mean any person who produces or causes to be produced on land totaling more than five acres of blueberries for market and who shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79224

“Production research” means any research relating to the production, harvest, and postharvest handling of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79225

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)






ARTICLE 7 - Actions and Penalties

79211

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79212

“Advertising and promotion” mean, in addition to their ordinarily accepted meaning, any plan directed toward increasing the sale of blueberries in domestic or foreign markets and trade promotion and activities for the prevention, modification, or removal of trade barriers that affect the marketing of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79213

“Blueberries” mean all blueberries produced in California for commercial purposes.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79214

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79215

“Commission” means the California Blueberry Commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79216

(a) “Districts” consist of the following:

(1) District 1 consists of all counties in the state along the coastline, including San Diego.

(2) District 2 consists of the counties in the state that do not border the coastline and lie north of a line drawn on the north boundaries of the Counties of Fresno, Inyo, and San Benito.

(3) District 3 consists of all counties in the state that do not border the coastline and lie south of the boundary line set forth in paragraph (2).

(b) The boundaries of any district may be changed and districts may be added or eliminated by a two-thirds vote of the commission, which is concurred in by the secretary, so long as proper notice is provided to all persons subject to this chapter prior to the action. The boundaries need not coincide with county lines.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79217

“Ex officio members” are nonvoting members of the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79218

“Handle” means to engage in the business of a handler.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79219

(a) “Handler” means any person who engages, in this state, in the operation of selling, marketing, or distributing blueberries that he or she has produced or purchased or acquired from a producer, or that he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) “Handler” does not include a retailer, except for a retailer who purchases or acquires from any producer, or handles on behalf of any producer, blueberries that were not previously subjected to regulation by the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79220

“Market” or “marketing” means to sell or otherwise distribute blueberries into commercial channels or trade resulting in the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79221

“Marketing research” means any research relating to the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79222

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning March 1, 2010, to September 30, 2011, and, thereafter, October 1 of any year and extending through September 30 of the following year.

(Amended by Stats. 2010, Ch. 365, Sec. 7. Effective January 1, 2011.)



79223

“Producer” and “grower” are synonymous terms and mean any person who produces or causes to be produced on land totaling more than five acres of blueberries for market and who shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79224

“Production research” means any research relating to the production, harvest, and postharvest handling of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79225

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)






ARTICLE 8 - Continuation or Suspension and Termination

79211

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79212

“Advertising and promotion” mean, in addition to their ordinarily accepted meaning, any plan directed toward increasing the sale of blueberries in domestic or foreign markets and trade promotion and activities for the prevention, modification, or removal of trade barriers that affect the marketing of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79213

“Blueberries” mean all blueberries produced in California for commercial purposes.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79214

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79215

“Commission” means the California Blueberry Commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79216

(a) “Districts” consist of the following:

(1) District 1 consists of all counties in the state along the coastline, including San Diego.

(2) District 2 consists of the counties in the state that do not border the coastline and lie north of a line drawn on the north boundaries of the Counties of Fresno, Inyo, and San Benito.

(3) District 3 consists of all counties in the state that do not border the coastline and lie south of the boundary line set forth in paragraph (2).

(b) The boundaries of any district may be changed and districts may be added or eliminated by a two-thirds vote of the commission, which is concurred in by the secretary, so long as proper notice is provided to all persons subject to this chapter prior to the action. The boundaries need not coincide with county lines.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79217

“Ex officio members” are nonvoting members of the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79218

“Handle” means to engage in the business of a handler.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79219

(a) “Handler” means any person who engages, in this state, in the operation of selling, marketing, or distributing blueberries that he or she has produced or purchased or acquired from a producer, or that he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) “Handler” does not include a retailer, except for a retailer who purchases or acquires from any producer, or handles on behalf of any producer, blueberries that were not previously subjected to regulation by the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79220

“Market” or “marketing” means to sell or otherwise distribute blueberries into commercial channels or trade resulting in the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79221

“Marketing research” means any research relating to the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79222

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning March 1, 2010, to September 30, 2011, and, thereafter, October 1 of any year and extending through September 30 of the following year.

(Amended by Stats. 2010, Ch. 365, Sec. 7. Effective January 1, 2011.)



79223

“Producer” and “grower” are synonymous terms and mean any person who produces or causes to be produced on land totaling more than five acres of blueberries for market and who shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79224

“Production research” means any research relating to the production, harvest, and postharvest handling of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79225

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)






ARTICLE 9 - Quality Standards

79211

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79212

“Advertising and promotion” mean, in addition to their ordinarily accepted meaning, any plan directed toward increasing the sale of blueberries in domestic or foreign markets and trade promotion and activities for the prevention, modification, or removal of trade barriers that affect the marketing of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79213

“Blueberries” mean all blueberries produced in California for commercial purposes.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79214

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79215

“Commission” means the California Blueberry Commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79216

(a) “Districts” consist of the following:

(1) District 1 consists of all counties in the state along the coastline, including San Diego.

(2) District 2 consists of the counties in the state that do not border the coastline and lie north of a line drawn on the north boundaries of the Counties of Fresno, Inyo, and San Benito.

(3) District 3 consists of all counties in the state that do not border the coastline and lie south of the boundary line set forth in paragraph (2).

(b) The boundaries of any district may be changed and districts may be added or eliminated by a two-thirds vote of the commission, which is concurred in by the secretary, so long as proper notice is provided to all persons subject to this chapter prior to the action. The boundaries need not coincide with county lines.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79217

“Ex officio members” are nonvoting members of the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79218

“Handle” means to engage in the business of a handler.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79219

(a) “Handler” means any person who engages, in this state, in the operation of selling, marketing, or distributing blueberries that he or she has produced or purchased or acquired from a producer, or that he or she is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) “Handler” does not include a retailer, except for a retailer who purchases or acquires from any producer, or handles on behalf of any producer, blueberries that were not previously subjected to regulation by the commission.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79220

“Market” or “marketing” means to sell or otherwise distribute blueberries into commercial channels or trade resulting in the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79221

“Marketing research” means any research relating to the sale of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79222

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning March 1, 2010, to September 30, 2011, and, thereafter, October 1 of any year and extending through September 30 of the following year.

(Amended by Stats. 2010, Ch. 365, Sec. 7. Effective January 1, 2011.)



79223

“Producer” and “grower” are synonymous terms and mean any person who produces or causes to be produced on land totaling more than five acres of blueberries for market and who shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79224

“Production research” means any research relating to the production, harvest, and postharvest handling of blueberries.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)



79225

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2009, Ch. 366, Sec. 1. Effective January 1, 2010.)









CHAPTER 27 - California Nursery Producers Commission

ARTICLE 1 - Declaration and General Provisions

79401

The production of nursery products constitutes an important industry of this state that provides substantial and necessary revenues for the state, products that are a foundation for its residents’ food supply, and employment for its residents.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79402

The maintenance of the nursery industry of California is necessary to assure the public and the state’s and nation’s crop agriculture industry of a continuous supply of vital nursery products and the maintenance of needed levels of income for those engaged in the nursery industry and in its supplier, distribution, and related service chain.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79403

The production of nursery products in California is currently the state’s number two agricultural crop with 2008 farm gate sales of four billion dollars ($4,000,000,000) and has the potential to become the leading segment of the state’s agricultural industry. To realize this potential, there is a need to engage in research beneficial to the industry, to educate the public relative to nursery products, and to promote and market nursery products. The activities made possible by the establishment of the commission will meet these needs and further the interests of the industry and the state.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79404

The nursery industry has been negatively impacted by invasive pests and diseases that also adversely affect the state’s environment, urban quality, and agricultural production. The activities authorized by this commission will improve the quality of nursery products and limit these negative impacts.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79405

The establishment of the commission is necessary for the efficient development and management of a research, public education, and marketing program that will enhance the reputation of the California nursery industry, create a more receptive environment for the industry and its products, aid its growth at both wholesale and retail, and increase competitiveness of the California nursery industry within the national and international marketplace. In addition, the commission is necessary to carry out the California nursery industry’s commitment to responsible stewardship, environmental protection, and increasingly efficient cultural practices.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79406

(a) The Legislature finds and declares that the commission is intended to operate in conjunction with other nursery-related laws and programs in the state, including, but not limited to, the licensing laws and regulations applicable to nurseries (Chapter 1 (commencing with Section 6701) of Part 3 of Division 4), the inspection and cleanliness laws applicable to nurseries (Article 1 (commencing with Section 6901) of Chapter 2 of Part 3 of Division 4), the shipment and pest certification laws applicable to nurseries (Article 2 (commencing with Section 6921) and Article 4 (commencing with Section 6961) of Chapter 2 of Part 3 of Division 4), the grades and standards laws and regulations applicable to nurseries (Chapter 5 (commencing with Section 53301) of Division 18), and specific nursery stock programs such as the California Grape Rootstock Improvement Commission (Chapter 12.6 (commencing with Section 74701)).

(b) The legislature finds and declares that the commission enhances the existing comprehensive statutory and regulatory structure affecting all aspects of nursery products production in California.

(c) The commission shall periodically meet and confer with all other nursery-related programs administered by the department to ensure coordination of policies and programs.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79407

The Legislature further finds and declares that the programs specified in Section 79406, including this commission, greatly benefit the nursery industry, and as such, advance the interests of the State of California by providing substantial employment for the state’s citizens, producing needed tax and fee revenues for the support of state and local government, encouraging responsible stewardship of valuable agricultural resources and the environment, and producing substantial quantities of nursery products for the state, nation, and world.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79408

The successes that the nursery industry of California has achieved have resulted from a commitment to industry-funded research that has led to significant improvements in the quality and quantity of the nursery products available to consumers and increasingly more efficient and environmentally protective cultural practices. The establishment of the commission will continue and enhance this research effort and move the nursery industry toward its potential, resulting in increased consumer value and enhanced grower returns.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79409

The production of nursery products in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purposes of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79410

Opportunity exists for continued growth and expansion of the nursery industry by creating new markets. The success of such an expansion program is uniquely dependent upon effective research and public education, since the creation of new markets is essentially a matter of educating and informing people of the use, value, and availability of nursery products and enhancing the reputation of the California nursery products industry. The expansion of the nursery industry also provides an important and expanding source of jobs for many people in this state, including many residing in historically depressed areas of the state, and it serves to ensure the preservation of an agrarian society. The expansion also provides pathways for the unemployed, the poor, unskilled laborers, rehabilitated inmates, and other disadvantaged groups to learn valuable professional nursery skills and obtain seasonal or permanent employment with career potential.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79411

The commission’s activities are necessary for the efficient development of a national and international program and exists as an integral part of a broader framework of state and federal statutes and regulations designed to: collectively enhance the quality and reputation of California nursery products; create a more receptive environment for nursery products; improve the capability of nursery products producers to function within the overall regulatory environment; increase the competitiveness of the nursery products industry within the national and international marketplace; implement the industry’s commitment to responsible stewardship of agricultural land and the environment and increasingly efficient cultural practices; and further the goals and interests of the state by preserving the economic well-being of the agricultural economy.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79412

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the production of nursery products the opportunity to avail themselves of the benefits of collective action in the broad fields of research, education, and the development, maintenance, and expansion of markets.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79413

No action taken by the commission, or by any individual in accordance with this chapter or with the regulations adopted under this chapter, is a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or any statutory or common law against monopolies or combinations in restraint of trade. The Legislature intends this program to be among those contemplated by the United States Congress in the enactment of Section 610(i) of Title 7 of the United States Code.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79414

It is hereby declared as a matter of legislative determination that commission members and alternates are intended to represent and further the interest of a particular industry concerned and that this representation and furtherance is intended to serve a public interest. Accordingly, the Legislature finds that with respect to persons who are elected or appointed to the commission, the particular industry concerned is tantamount to and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)






ARTICLE 2 - Definitions

79421

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79422

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79423

“Commission” means the California Nursery Producers Commission.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79424

“Department” means the Department of Food and Agriculture.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79424.5

(a) “Districts” consists of the following:

(1) District 1, which includes the Counties of Imperial, Orange, and San Diego.

(2) District 2, which includes the Counties of Inyo, Kern, Kings, Los Angeles, Riverside, San Bernardino, San Luis Obispo, Santa Barbara, Tulare, and Ventura.

(3) District 3, which includes the Counties of Alameda, Alpine, Amador, Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado, Fresno, Glenn, Humboldt, Lake, Lassen, Madera, Marin, Mariposa, Mendocino, Merced, Modoc, Mono, Monterey, Napa, Nevada, Placer, Plumas, Sacramento, San Benito, San Francisco, San Joaquin, San Mateo, Santa Clara, Santa Cruz, Shasta, Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tehama, Trinity, Tuolumne, Yolo, and Yuba.

(b) Notwithstanding subdivision (a), the boundaries of any district may be changed by a two-thirds vote of the members of the commission, which is concurred in by the secretary, when necessary to maintain similar total production among the districts and to ensure proper representation. These boundaries need not coincide with county lines.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79425

“Ex officio member” means a nonvoting member of the commission.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79426

“Market” or “marketing” means to sell nursery products to a person other than another producer.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79427

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning May 1 of any year and extending through April 30 of the following year.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79428

“Person” means any individual, partnership, corporation, limited liability company or partnership, firm, company, or other entity doing business in California.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79429

“Producer” means any person that operates under a California state nursery license (producer category), and that produces, or causes to be produced, nursery products for the purposes of transferring title to another person. “Producer” does not include a licensed producer nursery that produced and sold nursery products for a gross dollar value of less than two million five hundred thousand dollars ($2,500,000) in the preceding marketing season.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79430

“Nursery products” means any plant for planting, propagation, or ornamentation, but does not include flowers as defined in Section 77911 or grape rootstock as defined in Section 74718.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79431

“Research” means any research relating to invasive pests, the production, harvest, postharvest handling, or marketing of nursery products, nursery product components, or practices employed by nurseries, and research relating to public education regarding nurseries and nursery products, including, but not limited to, basic and applied research.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79432

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79433

“Sell” or “sold” means to transfer or cause the transfer of title to nursery products for valuable consideration.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)






ARTICLE 3 - California Nursery Producers Commission

79441

(a) There is in the state government the California Nursery Producers Commission. The commission shall be composed of 14 producers nominated and elected by and from producers, and one public member.

(b) Eligible persons from within the respective districts shall elect four producers from District 1, four producers from District 2, and four producers from District 3. All eligible persons shall elect two members at large.

(c) The public member shall be appointed to the commission by the secretary from nominees recommended by the commission.

(d) The secretary and other appropriate individuals, as determined by the commission, shall be ex officio members of the commission.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79442

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or that is in violation of this chapter.

(b) If the commission refuses or fails to cease those activities or functions or to make the corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until the time that the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

(c) Actions of the commission in violation of the written notice are without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that the secretary determines are not in the public interest or are in violation of this chapter, his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and recommendations that will make the activities or functions acceptable.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79443

When the secretary is required to concur in a decision of the commission, the secretary shall give his or her response to the commission within 15 working days from notification of the decision. The secretary shall set forth in writing with specificity the reasons for any refusal to concur. The secretary’s response may be a requirement that additional information be provided.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79444

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities pursuant to this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79445

Except for ex officio members, an alternate for each member shall be nominated and elected, and for the public member appointed, in the same manner as the member. An alternate shall, in the absence of the member for whom he or she is an alternate, serve in place of the member and shall have, and be able to exercise, all the rights, privileges, and powers of the member when serving on the commission. In the event of a change in status making a member ineligible to serve, or due to death, removal, resignation, or disqualification of a member, the alternate shall act as a member of the commission for the unexpired portion of the term.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79446

Except as provided in Section 79441, any vacancy on the commission occurring by the failure of any person elected to or serving on the commission as an alternate to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, or resignation, shall be filled by another eligible person for the unexpired portion of the term by a majority vote of the members of the commission. The person shall fulfill all the qualifications set forth in this article as required for the person whose office he or she is to occupy.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79447

Any vacancy on the commission occurring by the failure of the public member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, resignation, or disqualification, may be filled upon appointment by the secretary, from nominees recommended by the commission, of another eligible person for the unexpired portion of the term. The person shall fulfill all the qualifications set forth in this article as required for the member whose office he or she is to occupy.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79448

Any producer member and his or her alternate on the commission shall be an individual producer or an employee or representative of a producer that has a financial interest in producing nursery products or causing nursery products to be produced. The qualifications of producer members and their alternates shall be maintained during their entire term of office. The absence of any producer member from two consecutive meetings or lapse in qualifications shall be grounds for the commission to declare the seat vacant.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79449

The public member and his or her alternate shall not have any financial interest in the nursery industry. The public member and his or her alternate shall have all the powers, rights, and privileges of any other member or alternate, respectively, on the commission, except that the public member and his or her alternate member shall not have a vote on issues regarding the assessments established pursuant to Article 6 (commencing with Section 79501).

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79450

Commission members and alternates shall serve three-year terms and until their successors are elected, and qualified, except, that of the first members of the commission, one-third shall serve one year, one-third shall serve two years, and one-third shall serve three years. The determination of the term of each member shall be made by lot. The public member and his or her alternate shall serve three-year terms and until their successors are appointed and qualified.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79451

The commission may sue and be sued regarding any matter related to the purposes of this chapter and contract and be contracted with.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79452

A majority of the members of the commission shall constitute a quorum of the commission for the transaction of business. The vote of a majority of the members present at a meeting at which there is a quorum constitutes the act of the commission. The commission may continue to transact business at a meeting at which a quorum is initially present, notwithstanding the withdrawal of members, provided any action is approved by the requisite majority of the required quorum.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79453

The secretary or his or her representatives shall be notified and may attend each meeting of the commission and any committee meetings of the commission. However, the secretary or his or her representative is not entitled to attend an executive session of the commission or a committee of the commission called for the purpose of discussing potential or actual litigation against the department.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79454

No member or alternate of the commission or member of a committee established by the commission who is a nonmember of the commission shall receive a salary. Each member of the commission and each alternate serving in place of a member, except ex officio members who are officers or employees of a public agency, and each member of a committee established by the commission who is a nonmember of the commission, may receive reasonable and necessary traveling expenses and meal allowances as approved by the commission for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79455

All funds received by any person from the assessments levied under this chapter or otherwise received by the commission shall be deposited in banks that the commission may designate and shall be disbursed by order of the commission through an agent or agents as it may designate for that purpose. The agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in this state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79456

The state is not liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission are limited to the funds collected by the commission. No member or alternate of the commission, or any employee or agent thereof, is personally liable for the contracts or other liabilities of the commission. No member or alternate of the commission, or any employee or agent thereof, is responsible individually in any way to any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. No member or alternate of the commission, or any employee or agent thereof, is responsible individually for any act or omission of any other member or alternate of the commission, or any employee or agent thereof. No member or alternate of the commission, or any employee or agent thereof, is liable for the default of any other member or alternate of the commission, or any employee or agent thereof.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)






ARTICLE 4 - Powers and Duties

79461

The powers and duties of the commission shall include, but are not limited to, all of those contained in this article.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79462

The commission may adopt and from time to time alter, rescind, modify, and amend all proper and necessary bylaws, rules, regulations, and orders in accordance with commission procedures for purposes of carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, operating procedure, or order of the commission. These actions of the commission shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79463

The commission may administer and enforce this chapter and do and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, proper or advisable effectuation of the purposes of this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79464

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79465

(a) The commission may employ a person to serve at the pleasure of the commission as president of the commission, and other personnel, including legal counsel of its choice, necessary to carry out this chapter. If any person employed by the commission engages in any conduct that the secretary determines is not in the public interest or that is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action, be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(b) The commission may retain a management firm or the staff from any board, commission, or committee of the state or federal government to perform the functions prescribed by this section under the direction of the commission.

(c) If requested by an advisory board, board of directors, or any authorized agent, the commission may administer any governmental program related to the nursery products industry.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79466

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79467

The commission may appoint committees composed of both members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79468

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, create liabilities, develop, own, and control the use of any intellectual property, and borrow funds in advance of receipt of assessments as may be necessary in the opinion of the commission for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79469

The commission shall keep accurate books, records, and accounts of all of its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all persons subject to this chapter, a copy of which shall also be submitted to the department. In addition, the secretary, as he or she determines necessary, may conduct or cause to be conducted a fiscal and compliance audit of the commission. Except in the first year of operation, the commission shall prepare and make available an annual report within 90 days of the beginning of the fiscal year of all activities and the financial status of the commission to all persons subject to this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79470

The commission may present facts to, and negotiate with, local, state, federal, and foreign agencies and governments on matters that affect the California nursery industry, including, but not limited to, the maintenance and expansion of present markets, the creation of new and larger markets for nursery products, invasive pest issues, plant health, interstate and foreign export requirements, registration of pesticides, actions applicable to the state and federal environmental laws and regulations, applicable governmental regulations and statutes, and international trade agreements.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79471

The commission may conduct outreach, advertise, and educate and instruct the public and the retail and wholesale trade with respect to the quality, features, uses, and value of nursery products and the practices and methods of production used by nurseries.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79472

The commission may conduct outreach and educate and instruct the wholesale and retail trade, including, but not limited to, their physical and electronic channels of distribution to markets with respect to proper methods of handling and selling nursery products, and conduct consumer, trade, and trading partner surveys and analyses.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79473

The commission may conduct, and contract with others to conduct, research, including the study, analysis, dissemination, and accumulation of information obtained directly or from research or elsewhere, with respect to cultural, production and postharvest practices, and the sourcing, marketing and distribution of nursery products. The results of any research conducted by or on behalf of the commission may be used by the commission in any way it deems appropriate.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79474

The commission may contract to receive and render services in formulating and conducting plans and programs and enter into any other contracts or agreements that the commission deems necessary to carry out this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79475

The commission may accept contributions of, or match private, state, or federal funds, and employ or make contributions of funds to other persons or local, state, or federal agencies for proper or advisable effectuation of the purposes of this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79476

In its discretion, the commission may cooperate with or provide funding to other private or governmental entities in the resolution of emergencies arising in the industry and impacting the health and safety of the public or to maintain the continued stability and reputation of the nursery industry.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79477

The commission may collect information, including, but not limited to, industry crop statistics, identity and size of markets, and trading partners, and publish and distribute without charge, a bulletin or other communication to producers of nursery products.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79478

The commission shall establish an assessment rate to be paid by producers to defray operating costs of the commission.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79479

The commission shall establish an annual budget according to generally accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made pursuant to Section 79466.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79480

The commission shall submit to the secretary for his or her concurrence an annual statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79481

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79482

The commission may appoint any person to serve as an ex officio member.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)






ARTICLE 5 - Implementation and Voting Procedures

79491

(a) Within 60 days of a request from any producer, the secretary shall establish a list of producers eligible to vote on implementation of this chapter. The secretary may require producers to submit the names and mailing addresses of other producers. The secretary also may require that the information provided include information on the value of nursery products produced and sold by each producer or, in the alternative, may establish procedures for receiving the information at the time of the referendum vote specified in this article. The request for the information shall be in writing and shall be filed within 10 days following receipt of the request.

(b) Any producer eligible to vote whose name does not appear on the appropriate list may have his or her name placed on the list by filing with the secretary a signed statement, identifying himself or herself as a person eligible to vote. Failure to be on the list does not exempt the person from providing information requested by the secretary or the commission or from paying assessments and does not invalidate any industry votes conducted pursuant to this article.

(c) Any producer eligible to vote may contact those on the list regarding the referendum in a form and manner prescribed by the secretary if all expenses associated with those contacts are paid in advance. Subsequent to the implementation of this chapter and the establishment of the commission, the commission shall prescribe the form and manner by which eligible producers may contact other eligible producers regarding the administration of this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79492

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds, in a referendum vote conducted by the secretary, that at least 40 percent of the total number of producers from the list established by the secretary pursuant to this article participate, and that either of the following occurs:

(a) Sixty-five percent of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed a majority of the total value of nursery products marketed in the preceding marketing season by all of the producers voting in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting marketed 65 percent or more of the total value of nursery products marketed in the preceding marketing season by all of the producers voting in the referendum.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79493

The secretary shall establish a period in which to conduct the referendum, which shall not be less than 10 days or more than 60 days in duration, and may prescribe additional procedures necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79494

Nonreceipt of a ballot by an eligible producer shall not invalidate a referendum.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79495

If the secretary finds that a favorable vote has been given as provided in this article, the secretary shall certify and give notice of the favorable vote to all affected producers whose names and addresses are on file with the secretary.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79496

If the secretary finds that a favorable vote has not been given as provided in this article, the secretary shall certify and declare all provisions of this chapter inoperative. The secretary may conduct other implementation referendum votes one year or more after the previous vote has been taken.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79497

(a) Prior to the referendum vote conducted by the secretary pursuant to this article, the proponents of the commission shall deposit with the secretary the amount that the secretary deems necessary to defray the expenses of preparing the necessary lists and information and conducting the vote.

(b) Any funds not used in carrying out this article shall be returned to the proponents of the commission who deposited the funds with the secretary.

(c) Upon establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary that were used in carrying out this article, and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79498

Upon certification of the commission, the secretary shall contact all producers by mail or call meetings of producers for the purpose of nominating and electing persons to the commission. All producers on the secretary’s list shall be given written notice of the meetings at least 10 days prior to the meeting date.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79499

Subsequent to the first election of members and alternate members of the commission pursuant to this chapter, persons to be elected to the commission shall be selected pursuant to nomination and election procedures established by the commission with the concurrence of the secretary.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)






ARTICLE 6 - Assessments and Records

79501

(a) The commission shall establish the assessment for the marketing season not later than May 1 of each year, or as soon thereafter as possible. The assessment shall not be more than six-tenths of one cent ($0.006) per dollar of gross sales.

(b) The commission may establish an assessment rate that is different for various classes of trade, including, but not limited to, different rates for retail sales than for wholesale sales, provided that rate does not exceed the maximum assessment authorized in subdivision (a).

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79502

This chapter does not apply to nursery products produced only for a producer’s home use unless the use shall constitute a transfer of title between separate business entities held by a single owner.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79503

Any person requesting an exemption from this chapter shall file an affidavit with the commission attesting that he or she is not a producer, as defined in Section 79429, or produces nursery products only for his or her own home use without transfer of title between entities as specified in Section 79502. The affidavit shall contain all the information required by the commission. The commission shall review the affidavit, conduct any additional investigation it deems appropriate, and approve or deny the affidavit.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79504

Every person who produces nursery products for market, whether or not the nursery products are valued at more than the gross dollar value established pursuant to Section 79429, shall keep a complete and accurate record of the nursery products produced and sold and aggregated data on its customers and trading partners classified into statistical summary information in categories prescribed by the commission, and shall submit the records to the commission upon request in the time and manner specified by the commission. The records shall be in simple form and contain the information that the commission prescribes. The records shall be preserved by the person producing nursery products for a period of three years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79505

(a) All information obtained by the commission or the secretary from producers and other persons required to keep and submit records pursuant to this article shall be confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter.

(b) In addition, and notwithstanding any other provision of law, all proprietary or trade secret information developed or gathered pursuant to this chapter, including, but not limited to, the names and addresses of persons subject to this chapter, individual quantities produced or sold, prices paid, and the products of research obtained by the commission, or by the department on behalf of the commission, from any source is confidential, shall not be considered a public record as that term is defined in Section 6252 of the Government Code, and shall not be disclosed by the commission or the secretary except when required by a court order after a hearing in a judicial proceeding involving this chapter.

(c) Information on volume shipments, crop value, and any other related information that is required for reports to governmental agencies, financial reports to the commission, or aggregate sales and inventory information, and any other information that gives only totals, but excludes individual information, may be disclosed by the commission in its sole discretion.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79506

Any assessment that is levied as provided for in this chapter is a personal debt of every person assessed.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79507

Every producer shall be a trustee of the assessments owed to the commission until they are paid to the commission at the time and in the manner prescribed by the commission. Title to the assessments shall pass immediately to the commission upon the sale of nursery products resulting in an assessment, and the producer shall hold the assessments in trust for the benefit of the commission and shall remit them, with assessment reports, in the time and manner specified by the commission.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79508

When the producer is a corporation, limited liability company, general, limited, or limited liability partnership, or trust, all of the directors and officers of the corporation, all of the members and managers of the limited liability company, all of the general and limited partners in the partnership, and all of the trustees of the trust, in their capacity as individuals shall be included, and any liability for violating this chapter, including, but not limited to, failing to pay assessments or file required reports, shall also include identical liability upon each director and officer of the corporation, each member and manager of the limited liability company, each general, limited, and limited liability partner in the partnership, and each trustee of the trust.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79509

Any person who fails to file a return or pay any assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be due, and, in addition, shall pay 1.5 percent interest per month on the unpaid balance.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79510

In addition to any other penalty imposed, the commission may require any person who fails to pay an assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount, and for a period of time, specified by the commission as assurance that all payments to the commission will be made when due.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)






ARTICLE 7 - Violations

79511

All violations of this chapter shall be prosecuted in accordance with the provisions of this article and, as appropriate, Sections 79509 and 79510.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79512

A civil penalty not exceeding one thousand dollars ($1,000) may be levied by the commission upon a person who does any of the following:

(a) Willfully renders or furnishes a false report, statement, or record required by the commission.

(b) Fails to render or furnish a report, statement, or record required by the commission.

(c) Secretes, destroys, or alters records required to be kept under this chapter.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79513

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission or before a committee of the commission designated for that purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79514

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties and for the obtaining of injunctive relief or specific performance regarding this chapter and the regulations adopted pursuant to this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or inadequate remedy at law specified in Sections 526 and 527 of the Code of Civil Procedure is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding nursery products until there is full compliance and satisfaction of the judgment. Upon a favorable judgment for the commission, it shall be entitled to receive reimbursement for any reasonable attorney’s fees and other actual related costs. Venue for these actions may be established at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79515

Any action by the commission for any violation of this chapter shall be commenced within two years from the date of discovery of the alleged violation. Any action against the commission by any person shall be commenced within two years from the date of the act of which the person complains.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79516

The termination of this chapter shall not affect or waive any right, duty, obligation, or liability that has arisen or that may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)






ARTICLE 8 - Continuation or Suspension and Termination

79521

In the fifth year of operation of this chapter, and every five years thereafter, the secretary shall hold a hearing to determine whether the operation of this chapter should be continued. If the secretary finds after the hearing that a substantial question exists among eligible producers regarding whether the operation of this chapter should be continued, the secretary shall submit the chapter to a reapproval referendum. If a reapproval referendum is required, the operation of this chapter shall be continued in effect if the secretary finds that a majority of the eligible producers voting in the referendum voted in favor of continuing this chapter. No bond or security shall be required for a referendum pursuant to this section.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79522

If the secretary finds after conducting a hearing that no substantial question exists, or after a referendum that a favorable vote has been given, the secretary shall so certify and this chapter shall remain operative. If the secretary finds that a favorable vote has not been given after a referendum, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the then current marketing season. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in this article.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79523

(a) Upon a finding by a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the operation of this chapter be suspended. However, any suspension shall not become effective until the expiration of the then current marketing season.

(b) The secretary shall, upon receipt of the recommendation, or may, after a public hearing to review a petition filed with him or her requesting a suspension signed by 15 percent of the producers by number who produced and sold not less than 15 percent of the total value of nursery products in the immediately preceding marketing season, hold a referendum among producers to determine if the operations of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows by a preponderance of the evidence that this chapter has not tended to effectuate its declared purposes.

(c) The secretary shall establish a referendum period, which shall not be less than 10 days or more than 60 days in duration. The secretary may prescribe additional procedures as may be necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. If at least 40 percent of the total number of producers from the list established by the secretary participate in the referendum, the secretary shall suspend the operation of this chapter if he or she finds either one of the following has occurred:

(1) Sixty-five percent or more of the producers who voted in the referendum voted in favor of suspension, and the producers so voting sold a majority of the total value of nursery products in the preceding marketing season by all of the producers who voted in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of suspension, and the producers so voting sold 65 percent or more of the total value of nursery products in the preceding marketing season by all of the producers who voted in the referendum.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79524

After the effective date of suspension of this chapter, the operation of the commission shall be concluded and all moneys held by the commission not required to defray the expenses of concluding and terminating operations of the commission shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season. However, if the commission finds that the amounts returnable are so small as to make impractical the computation and remitting of the prorate refund to these persons, any funds remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state or federal program conducting or funding activities related to the subject matter of this chapter, or to a private nonprofit organization which has received tax exempt status under Section 501(c)(3) of the Internal Revenue Code and which benefits the California nursery industry.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)



79525

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to all eligible producers affected by the suspension whose names and addresses are on file.

(Added by Stats. 2010, Ch. 605, Sec. 1. Effective January 1, 2011.)









CHAPTER 28 - California Apiary Research Commission

ARTICLE 1 - Declaration and General Provisions

79601

The California beekeeping industry provides critical pollination services to growers of over 90 California agricultural crops that constitute one-third of our daily diet and 37.5 percent of California’s total agricultural production. Additionally, California beekeepers rank in the top four states annually in honey production. The industry provides substantial and necessary revenues for the state and for its citizens.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79602

The establishment of the commission is necessary for the efficient creation and management of a research program to protect the health of honeybees, an integrated approach to manage pests and diseases common to honeybees, and to develop more efficient colony management practices. The commission is also necessary to ensure the existence of the segment of the industry that provides one-half of the queen bees, bulk bees, and starter colonies to other beekeepers throughout the United States and Canada. The commission is also necessary for the efficient development and management of state and national education programs that, combined with research, will enhance the competitiveness of the California beekeeping industry worldwide.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79603

The provision of pollination services, production of honey, bees, queen bees, and other hive products in this state is hereby declared to be affected with a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79604

The commission form of administration created by this chapter is designed to provide those engaged in beekeeping the opportunity to avail themselves of the benefits of collective action in the broad field of apiary research necessary to achieve the purposes stated in this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79605

No action taken by the commission or by any individual commission member, that is in accordance with this chapter or with regulations adopted under this chapter, is a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or any statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79606

This chapter shall be liberally construed. If any provision of this chapter or the application thereof to any person or circumstances is held to be invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)






ARTICLE 2 - Definitions

79611

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79612

“Apiary” means the physical location where beekeepers place one or more colonies of honeybees. As an adjective, “apiary” means pertaining to any aspect of beekeeping or the beekeeping industry.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79613

“Beekeeper” means a person who keeps bees.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79614

“Bees” means honey-producing insects of the genus Apis. It includes all life stages of these insects. For purposes of this chapter, bees and honeybees are interchangeable terms.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79615

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79616

“Colony” means the queen, the adult worker and drone bees, and the brood (eggs, larvae, and pupae) living together in a single society.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79617

“Commission” means the California Apiary Research Commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79618

“Department” means the Department of Food and Agriculture.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79619

“Districts” consist of the following:

(a) District 1 consists of the California Counties of El Dorado, Marin, Napa, Sacramento, Solano, Sonoma, and all counties north of these counties.

(b) District 2 consists of the California Counties of Inyo, Kern, San Luis Obispo, and all counties north of these counties up to the southern boundary of District 1.

(c) District 3 consists of the California counties south of District 2.

(d) District 4 consists of all areas not in California.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79620

“Ex officio members” are nonvoting members of the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79621

“Hive” means the structure containing a honeybee colony.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79622

“Hive products” means materials collected or generated by honeybees, other than bees and honey, including, but not limited to, beeswax, pollen, royal jelly, venom, and propolis.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79623

“Fiscal year” means the period beginning January 1 of any year and extending through the last day of December of that same year.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79624

“Out-of-state beekeeper” means a producer whose principal residence is in an area outside of California.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79625

“Pest” means American foulbrood or any other disease, parasite, virus or fungus, predator, or hereditary disorder that is detrimental to honeybees.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79626

“Pollination unit” means a colony of adequate strength to meet the criteria delineated in a pollination contract for use in commercial crop pollination.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79627

“Principal residence” means where the producer pays his or her state and local income tax.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79628

“Producer” means an individual beekeeper or business who owns or operates, or owns and operates, more than 50 colonies in California, with the intent to earn income.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79629

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)






ARTICLE 3 - The California Apiary Research Commission

79631

(a) There is in the state government the California Apiary Research Commission. The commission shall be composed of six assessment-paying producers and one public member. Producers without reference to districts shall elect one producer member with principal residence from each of districts 1, 2, 3, and 4, and two producers at large without reference to districts. The public member shall be appointed to the commission by the secretary based on the recommendation from the commission.

(b) The secretary and other appropriate persons, as determined by the commission, shall be ex officio members of the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79632

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary to be in violation of this chapter or not to be in the public interest.

(b) If the commission refuses or fails to cease those activities or functions or to make corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until such time as the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

(c) Actions of the commission in violation of the secretary’s written notice shall be without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that he or she determines are not in the public interest or are in violation of this chapter, and his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and may make recommendations that will make those activities or functions acceptable to him or her.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79633

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79634

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities under this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79635

Each producer member of the commission shall have an alternate member appointed or elected in the same manner as the member. An alternate member, in the absence of the member for which he or she is an alternate, shall serve in place of the member on the commission. An alternate member may also serve in place of any other absent member, if the member’s alternate is also absent. However, an alternate may not serve in place of more than one absent member at a meeting. An alternate member serving in place of a member shall have and be able to exercise all rights, privileges, and powers of the member when serving on the commission. In the event of death, removal, resignation, or the disqualification of a member, the alternate for that member, or another alternate if the alternate for the absent member is also absent, shall act as a member on the commission until a qualified successor is elected.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79635.5

The public member shall have an alternate member appointed in the same manner as the public member. The alternate public member, in the absence of the public member, shall serve in place of the public member. The alternate public member serving in place of the public member shall have and be able to exercise all rights, privileges, and powers of the public member when serving on the commission. In the event of death, removal, resignation, or the disqualification of the public member, the alternate public member shall act as the public member on the commission until a qualified successor is appointed.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79636

Any vacancy on the commission, including, but not limited to, the failure of any person elected to the commission as a member or alternate member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, or resignation, shall be filled by the appointment of another person, for the unexpired portion of the term, by a majority vote of the commission. However, the appointee shall fulfill all the qualifications set forth in this article as required for the office he or she is to occupy.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79637

A producer member, or his or her alternate, shall be an assessment-paying beekeeper who has a financial interest in producing, or causing to be produced, pollination units, bees, honey, or hive products for market. The producer member or his or her alternate shall be so qualified during the entire term of office.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79638

The public member, or his or her alternate, shall have all the powers, rights, and privileges of any other member on the commission. The public member shall not have any financial interest in the beekeeping industry.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79639

The term of office of all members and alternates, except any ex officio member, shall be three years from the date of their election, but they may serve until their successors are elected.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79640

The commission may sue and be sued and enter into contracts. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements therein.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79641

A quorum of the commission is a majority of the producer members. Except as otherwise provided in this chapter, the vote of a majority of members present at a meeting at which there is a quorum shall constitute an act of the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79642

The secretary or his or her representatives shall be notified and may attend each meeting of the commission and any committee meeting of the commission. However, the secretary is not entitled to attend an executive session of the commission called for the purpose of discussing potential or actual litigation against the department.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79643

No member of the commission or of any committee established by the commission, which may include nonmembers of the commission, shall receive a salary. Except for ex officio government members, the members may receive reasonable and necessary traveling expenses and meal allowances, as established by the commission, for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79644

If the secretary is required to concur in a decision of the commission, he or she shall indicate his or her response to the commission within 15 working days from notification of the decision. The response may be a request that additional information be provided.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79645

All moneys received by any person from assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks designated by the commission and shall be disbursed by order of the commission through an agent or agents designated for that purpose. Any authorized agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in the state, in favor of the commission, in an amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79646

The state shall not be liable for the acts of the commission or its contracts. Payment of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission. No member, alternate member, or any agent of the commission shall be personally liable on the contracts of the commission and no member, alternate member, or agent of the commission shall be responsible individually in any way to any producer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal or agent, except for his or her own individual acts of dishonesty or crime. No member or alternate member shall be held responsible individually for any act or omission of any other member or alternate member of the commission. The liability of the members and alternate members shall be several and not joint, and no member or alternate member shall be liable for the default of any other member or alternate member.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)






ARTICLE 4 - Powers and Duties of the Commission

79651

The powers and duties of the commission include, but are not limited to, all of those contained in this article.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79652

The commission may adopt, amend, and repeal bylaws, rules, regulations, orders, and operating procedures necessary to carry out this chapter, including regulations governing appeals from actions taken by the commission pursuant to any of its regulations or operating procedures. These actions of the commission shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79653

The commission may administer and enforce this chapter and perform all acts and exercise all powers incidental to, or in connection with, or deemed reasonably necessary for, the proper or advisable effectuation of this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79654

The commission may appoint its own officers, including a chairperson, one or more vice chairpersons, and other officers as it deems necessary. The officers have the powers and duties delegated to them by the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79655

The commission may employ a person to serve at the pleasure of the commission as president and chief executive officer of the commission, and other personnel, including legal counsel, necessary to carry out this chapter. The commission may retain a management firm or the staff from any board, commission, or agency of the state or federal government to perform the functions prescribed by this section under the control of the commission. If any person employed by the commission engages in any conduct that the secretary determines is not in the public interest or that he or she determines is in violation of this chapter, the secretary shall notify the commission of the conduct and request that corrective and, if appropriate, disciplinary action be taken by the commission. If the commission fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79656

The commission may fix the compensation for all employees of the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79657

The commission may appoint committees composed of both board members and nonmembers of the commission to advise the commission in carrying out this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79658

The commission may establish offices and incur expenses, enter into any and all contracts and agreements, including contracting in its name to receive or render services in formulating and conducting plans and programs, create liabilities, and borrow funds in advance of receipt of assessments as may be necessary, in the opinion of the commission, for the proper administration and enforcement of this chapter and the performance of its duties.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79659

The commission shall keep accurate books, records, and accounts of all its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission with the concurrence of the secretary. A summary of the audit shall be reported to all producers and a copy of the summary shall also be submitted to the department. In addition, the secretary may, as he or she determines necessary, conduct or cause to be conducted a fiscal and compliance audit of the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79660

The commission may educate and instruct beekeepers, the general public, and government on all matters concerning the health and welfare of honeybees and the beekeeping industry.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79661

The commission may conduct market surveys and analyses, and present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect the health and welfare of bees, and the beekeeping industry, and on matters that affect this chapter, to the extent permitted by federal law.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79662

The commission may conduct, and contract with others to conduct, research, including the study, analysis, accumulation, and dissemination of information obtained from that research or otherwise, which the commission deems will or may benefit the health and welfare of honeybees and the beekeeping industry.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79663

The commission may accept contributions or matching private, state, or federal funds, and employ or make contributions of funds to other persons or state or federal agencies, for purposes of carrying out this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79664

The commission may publish and distribute, without charge, bulletins or other communications for the dissemination of information to beekeepers.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79665

The commission shall establish an assessment rate to defray the operating costs of the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79666

The commission shall adopt an annual budget according to generally accepted accounting practices. The secretary shall concur in the adoption of the budget prior to the encumbrance of funds, except for encumbrances necessary to pay the compensation of employees of the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79667

The commission shall submit to the secretary, for his or her concurrence, an annual statement of contemplated activities authorized pursuant to this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79668

The commission may investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)






ARTICLE 5 - Implementation and Voting Procedures

79671

(a) Within 30 days after the effective date of this chapter, the secretary shall issue a public notice that the department is preparing a list of beekeepers who are eligible to vote on the implementation of this chapter. The notice shall indicate that beekeepers eligible to vote in the implementation referendum must register with the department. The notice shall be placed in appropriate publications and shall include instructions on how to register.

(b) Within 180 days after the effective date of this chapter, the secretary shall establish a list of local and out-of-state producers, who are eligible to vote on the implementation of this chapter.

(c) The secretary shall require in the registration process that producers submit the names, mailing addresses, and number of colonies operated during the preceding marketing season and identify their district based on primary residence.

(d) Any producer whose name does not appear on the secretary’s list may have his or her name placed on the list by filing with the secretary a signed statement identifying himself or herself as a producer and providing the required registration information specified in this section. Failure to be on the list does not exempt the producer from paying assessments under this chapter.

(e) Any eligible producer may contact other eligible producers in a form and manner prescribed by the secretary. Subsequent to the implementation of this chapter and the establishment of the commission, the commission shall prescribe the form and manner by which eligible producers may contact other producers.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79672

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds that at least 30 percent of the total number of the producers from the list established by the secretary participate, and either of the following occurs:

(a) Sixty-five percent of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting owned or operated a majority of the total quantity of colonies maintained in the preceding marketing season by all of the producers voting in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting owned or operated 65 percent or more of the total quantity of colonies maintained in the preceding marketing season by all of the producers voting in the referendum.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79673

The secretary shall establish a period in which to conduct the referendum which shall not be less than 10 days or more than 60 days in duration and may prescribe additional procedures necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79674

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79675

If the secretary finds that a favorable vote has been given as provided in Section 79672, he or she shall so certify and give notice of the vote to all producers whose names and addresses are on file with the secretary.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79676

If the secretary finds that a favorable vote has not been given as provided in this article, he or she shall so certify and declare this chapter inoperative. The secretary may conduct another implementation referendum vote one or more years after the previous vote has been taken.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79677

(a) Upon certification of the commission, the secretary shall contact all producers in a manner determined by the secretary for the purpose of nominating and electing persons to the commission. To be eligible for election to the commission, nominees shall present to the secretary a nomination petition.

(b) Subsequent to the first selection of members of the commission, persons to be elected to the commission shall be selected pursuant to nomination and election procedures established by the commission with the concurrence of the secretary.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79678

Prior to the referendum vote conducted by the secretary pursuant to this article, the proponents of the commission shall deposit with the secretary an amount of funds determined necessary by the secretary to defray the expenses of preparing the necessary lists and information and conducting the vote. Any funds not used for this purpose shall be returned to the proponents of the commission who deposited the funds with the secretary. Upon establishment of the commission, the commission may reimburse the proponents of the commission for any funds deposited with the secretary and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)






ARTICLE 6 - Assessments and Records

79681

(a) The commission shall, not later than January 1 of each year, or as soon thereafter as possible, establish the assessment to be paid by the producers of 50 or more colonies for the marketing season.

(b) The assessment shall be levied annually on all bee colonies in California on March 1 of each year and not be more than one dollar ($1) per colony.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79682

All proprietary information obtained by the commission or the secretary from any source, including the names and addresses of producers, shall be confidential and shall not be disclosed except when required by a court order after a hearing in a judicial proceeding involving this chapter. Information on volume shipments, hive value, and any other related information required for reports to governmental agencies, financial reports to the commission, or aggregate sales and inventory information, and any other information that gives only totals, but excludes individual information, may be disclosed by the commission.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79683

Every producer, including beekeepers exempt from the payment of assessments, shall keep a complete and accurate record of their total number of colonies used for commercial purposes. The records shall be in simple form and contain information as the commission shall prescribe. The records shall be retained by the beekeeper for five years and shall be offered and submitted for inspection at any reasonable time upon written demand of the commission or its duly authorized agent.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79684

Any assessment that is levied as provided in this chapter is a personal debt of every producer so assessed.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79685

(a) Any person who fails to pay any assessment within 30 days of the due date shall pay, in addition to his or her assessment fee, a penalty of 10 percent of the amount of the assessment determined to be past due and, in addition, interest on the unpaid balance at the rate of 1.5 percent per month.

(b) In addition to any other penalty imposed, the commission may require any person who fails to pay any assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount and for a period of time specified by the commission as assurance that all payments to the commission will be made when due.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)






ARTICLE 7 - Actions and Penalties

79691

A civil penalty not exceeding one thousand dollars ($1,000) may be levied by the commission upon a person who willfully does any of the following:

(a) Renders or furnishes a false report, statement, or record required by the commission.

(b) Fails to render or furnish a report, statement, or record required by the commission.

(c) Conducts himself or herself in any way to affect the shipment of pollination units, bees, honey, or hive products in order to avoid payment of assessments.

(d) Secretes, destroys, or alters records required to be kept by this chapter.

(Amended by Stats. 2011, Ch. 296, Sec. 107. Effective January 1, 2012.)



79692

The commission shall establish procedures for the purpose of according individuals aggrieved by its actions or determinations an informal hearing before the commission, or before a committee of the commission designated for this purpose. Appeals from decisions of the commission may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79693

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for obtaining injunctive relief or specific performance, relating to this chapter and the rules and regulations adopted under this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 of the Code of Civil Procedure is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Sections 526 and 527 of the Code of Civil Procedure is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding beekeeping until there is full compliance with, and satisfaction of, the judgment.

(d) Upon a favorable judgment for the commission, the court may order that the commission be reimbursed for reasonable attorney’s fees and other actual related costs. Venue for these actions is at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79694

Any action by the commission for any penalty or other remedy that is prescribed under this chapter shall be commenced within two years from the date of discovery of the alleged violation. Any action against the commission by any person shall be commenced within two years from the date of the alleged violation.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79695

The commission is not required to allege or prove that an adequate remedy at law does not exist in any action brought under this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79696

The termination of this chapter shall not affect or waive any right, duty, obligation, or liability that has arisen or that may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)






ARTICLE 8 - Continuation or Suspension and Termination

79701

(a) In the fifth year of operation of this chapter and every fifth year thereafter, between January 1 and December 31, the secretary shall hold a public hearing, after providing proper notice to all persons subject to this chapter and any other persons or entities who have requested, in writing, notice of the hearing, to determine whether the operation of this chapter should be continued. If the secretary finds after the hearing that a substantial question exists among the persons assessed under this chapter regarding whether the operation of this chapter should be continued, the secretary shall submit the chapter to a reapproval referendum to be conducted among producers to determine whether the operations of this chapter shall be reapproved and continued in effect.

(b) If the secretary finds after conducting a hearing that no substantial question exists or, if a reapproval referendum is required, that a majority of the eligible producers voting in the referendum voted in favor of continuing the operations of this chapter, the secretary shall so certify and this chapter shall remain operative. If the secretary finds that a favorable vote has not been given, he or she shall so certify and declare the operation of this chapter and the commission suspended upon the expiration of the current marketing season. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 79704.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79702

Following a hearing, and favorable referendum if required, the process specified in Section 79701 shall be conducted by the secretary every fifth year thereafter, between January 1 and December 31, unless a referendum is conducted as the result of a petition pursuant to Section 79703.

(Amended by Stats. 2011, Ch. 296, Sec. 108. Effective January 1, 2012.)



79703

(a) Upon a finding by a two-thirds vote of the commission that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the commission be suspended. Any suspension shall not become effective until the expiration of the current marketing season.

(b) The secretary shall, upon receipt of a recommendation, or may, after a public hearing to review a petition filed with him or her requesting such suspension, signed by 15 percent of the producers by number who owned and operated not less than 15 percent of the total quantity of colonies maintained in the immediately preceding marketing season, cause a referendum to be conducted among the listed producers to determine if the operations of the commission shall be suspended. However, the secretary shall not hold a referendum as a result of the petition unless the petitioner shows by the weight of evidence that this chapter has not effectuated its declared purposes.

(c) The secretary shall establish a referendum period, which shall not be less than 10 or more than 60 days in duration. The secretary may prescribe additional procedures necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. The secretary shall suspend the operation of this chapter, if the secretary finds that at least 30 percent of the total number of producers from the list established by the secretary participate, and that either of the following occurs:

(1) Sixty-five percent of the producers who voted in the referendum voted in favor of suspension, and the producers so voting operated a majority of the total quantity of honeybee colonies owned or operated by those producers voting in the referendum.

(2) A majority of the producers who voted in the referendum voted in favor of suspension, and the producers so voting operated 65 percent or more of the total quantity of honeybee colonies owned or operated by those producers voting in the referendum.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79704

After the effective date of suspension of this chapter and of the commission, the operations of the commission shall be concluded and all moneys held by the commission, and moneys collected by assessment and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned on a pro rata basis to all persons from whom assessments were collected in the immediately preceding current marketing season. However, if the commission finds that the amounts returnable are so small as to make impractical the computation and remitting of the pro rata refund to those persons, any moneys remaining and any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state or federal program or used to fund activities related to the subject matter of this chapter.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)



79705

Upon suspension of the operation of this chapter and of the commission, the commission shall mail a copy of the notice of suspension to all producers affected by the suspension whose names and addresses are on file.

(Added by Stats. 2010, Ch. 585, Sec. 1. Effective January 1, 2011.)









CHAPTER 29 - Olive Oil Commission of California

ARTICLE 1 - Declarations and General Provisions

79800

The production of olives for processing into olive oil and marketing of the olive oil constitutes an important industry of this state which provides substantial and necessary revenues for the state and employment for its citizens.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79801

The establishment of the commission is necessary for the efficient creation and management of the activities authorized in this chapter. The commission is also necessary to enhance the competitiveness of the industry within the state, national, and international marketplace.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79802

The maintenance of the industry in California is necessary to ensure a continuous supply of olives and the resulting olive oil and to ensure the needed levels of income are maintained for those engaged in the production of olives for processing into olive oil and the marketing of olive oil.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79803

The production of olives for processing into olive oil and the marketing of olive oil produced in this state is hereby declared to be a public interest. This chapter is enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79804

The commission form of administration created by this chapter is uniquely situated to provide those engaged in the activities specified in this chapter the opportunity to avail themselves of the benefits of collective action in the broad fields of olive oil research and grades and labeling standards.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79805

No action taken by the commission, or by any individual in accordance with this chapter or with rules and regulations adopted under this chapter, shall be deemed a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or any rule of statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79806

It is hereby declared as a matter of legislative determination that members of the commission are intended to represent and further the interest of the particular industry concerned and that this representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that with respect to persons who are elected or appointed to the commission, the particular industry concerned is tantamount to, and constitutes the public generally within the meaning of Section 87103 of the Government Code.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)






ARTICLE 2 - Definitions

79811

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79812

“Olive oil” means the oil obtained solely from the fruit of the olive tree (Olea europea L.) which is produced in California for commercial purposes.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79812.5

“Olives” means fruit of the olive tree (Olea europea L.) that are processed into olive oil.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79813

“Books and records” means books, records, contracts, documents, memoranda, papers, correspondence, or other written data pertaining to matters relating to the activities subject to this chapter.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79814

“Commission” means the Olive Oil Commission of California.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79815

(a) “Districts” consist of the following:

(1) District 1 consists of the Counties of Butte, Del Norte, Glenn, Humboldt, Lassen, Modoc, Plumas, Shasta, Siskiyou, Tehama, and Trinity.

(2) District 2 consists of the Counties of Amador, Colusa, El Dorado, Lake, Marin, Mendocino, Napa, Nevada, Placer, Sacramento, Sierra, Solano, Sonoma, Sutter, Yolo, and Yuba.

(3) District 3 consists of the Counties of Alameda, Calaveras, Contra Costa, Fresno, Imperial, Inyo, Kern, Kings, Los Angeles, Madera, Mariposa, Merced, Mono, Monterey, Orange, Riverside, San Benito, San Bernardino, San Diego, San Francisco, San Joaquin, San Luis Obispo, San Mateo, Santa Barbara, Santa Clara, Santa Cruz, Stanislaus, Tulare, Tuolumne, and Ventura.

(b) The commission board of directors shall periodically determine whether the olive oil acreage in any of the districts varies by more than 20 percent from the olive oil acreage in other districts and draw new district lines in the event a variance exists. This action shall be approved by a two-thirds vote of the commission board of directors.

(c) The boundaries of a district may be changed and districts may be added or eliminated by a two-thirds vote of the commission board of directors, which is concurred in by the secretary, if notice is provided to all persons subject to this chapter prior to the action. The boundaries need not coincide with county lines.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79816

“Ex officio members” are nonvoting members of the commission board of directors.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79817

“Handle” means to engage in the business of a handler.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79818

(a) “Handler” means a person who engages, in this state, in the operation of marketing olive oil that he or she has produced, or purchased or acquired from an olive producer, or that he or she is marketing on behalf of an olive producer, whether as owner, agent, employee, broker, or otherwise.

(b) When the handler is a corporation or a limited liability company, all of the directors, officers, managers, and members of the corporation or limited liability company in their capacity as individuals shall be included, and any liability for failure to collect or make payment of assessments to which a corporate handler or a handler that is a limited liability company may be subject pursuant to this chapter shall include identical liability upon each individual director, officer, manager, or member of the corporation or limited liability company.

(c) “Handler” does not include a retailer.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79819

“Market” or “marketing” means to sell olive oil into commercial channels of trade.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79820

“Marketing season” or “fiscal year” are synonymous terms and mean the period beginning July 1 of any year and extending through June 30 of the following year.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79821

“Producer” means any person that produces or causes to be produced olives that are processed into olive oil in the amount of 5,000 gallons or more during the marketing season and that shall, upon request of the commission, provide proof of commodity sale.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79822

“Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79823

“Advisory committee” means a committee appointed by the secretary from applications received from persons that produce or cause to be produced olives that are processed into less than 5,000 gallons of olive oil during the marketing season.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)






ARTICLE 3 - Olive Oil Commission of California

79831

(a) There is in the state government the Olive Oil Commission of California. Except as provided in subdivision (d), the commission board of directors shall be composed of the following:

(1) Six producers, two from each district.

(2) Three handlers, one from each district.

(3) One public member who shall be appointed to the commission board of directors by the secretary from nominees recommended by the commission board of directors.

(b) The chair of the advisory committee shall be an ex officio member of the commission board of directors.

(c) The secretary and other appropriate persons as determined by the commission board of directors shall be ex officio members.

(d) The commission board of directors may modify the number of producers and handlers who serve on the commission board of directors by a two-thirds vote that is concurred in by the secretary, if proper notice is provided to all persons subject to this chapter prior to the action.

(e) An advisory committee shall meet periodically to review issues affecting the purposes of this chapter and shall advise the commission board of directors. The committee shall consist of seven members who shall each serve three-year terms. The chair of the committee shall be selected by the members.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79832

(a) The secretary may require the commission to correct or cease any existing activity or function that is determined by the secretary not to be in the public interest or in violation of this chapter.

(b) If the commission refuses or fails to cease those activities or functions or to make corrections as required by the secretary, the secretary may, upon written notice, suspend all or a portion of the activities or functions of the commission until such time as the cessation or correction of activities or functions as required by the secretary has been accomplished by the commission.

(c) Actions of the commission in violation of the secretary’s written notice shall be without legal force or effect. The secretary, to the extent feasible, shall issue the written notice prior to the commission entering into any contractual relationship affecting the existing or proposed activities or functions that are the subject of the written notice.

(d) Upon service of the written notice, the secretary shall notify the commission in writing of the specific acts that he or she determines are not in the public interest or are in violation of this chapter, and his or her reasons for requiring a cessation or correction of specific existing or proposed activities or functions, and may make recommendations that will make those activities or functions acceptable to the secretary.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79833

The commission or the secretary may bring an action for judicial relief from the secretary’s written notice, or from noncompliance by the commission with the written notice, in a court of competent jurisdiction, which may issue a temporary restraining order, permanent injunction, or other applicable relief.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79834

The commission shall reimburse the secretary for all expenditures incurred by the secretary in carrying out his or her duties and responsibilities under this chapter. However, a court may, if it finds that the secretary acted arbitrarily or capriciously in restricting the activities or functions of the commission, relieve the commission of the responsibility for payment of the secretary’s legal costs with regard to that action.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79835

Except for the ex officio members of the commission board of directors, each member of the commission board of directors shall have an alternate member elected in the same manner as the member. An alternate member, in the absence of the member for whom he or she is an alternate, shall serve in place of the member. An alternate member may also serve in place of any other absent member of the same classification, producer or handler, if the member’s alternate is also absent. However, an alternate member may not serve in place of more than one absent member at a meeting. An alternate member serving in place of a member shall have and be able to exercise all rights, privileges, and powers of the member when serving. In the event of death, removal, resignation, or the disqualification of a member, the alternate for the member, or another alternate of the same classification if the alternate member for the member is absent, shall act as the member until a qualified successor is elected.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79836

Any vacancy on the commission board of directors, including, but not limited to, the failure of any person elected or appointed to the commission board of directors as a member or alternate member to continue in his or her position due to a change in status making him or her ineligible to serve, or due to death, removal, or resignation, shall be filled by the election of another person, or appointment in the case of a public member, for the unexpired portion of the term, with elected positions to be filled by a majority vote of the commission board of directors. However, the person elected or appointed shall fulfill all the qualifications set forth in this article as required for the office he or she is to occupy. The qualifications of any person to fill a vacancy shall be certified in writing to the secretary. The secretary shall notify the commission if he or she determines that the person is not qualified.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79837

A producer member or his or her alternate on the commission board of directors shall be an individual, partner, or employee of a producer who has a financial interest in producing, or causing to be produced, olives for processing into olive oil. The producer member or his or her alternate shall be in compliance with this section during the entire term of his or her office.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79838

The public member, or his or her alternate on the commission board of directors, shall have all the powers, rights, and privileges of any other member on the commission board of directors. The public member shall not have any financial interest in the production or processing of olives or the marketing of olive oil but may be an individual who provides services to individuals who do have a financial interest. The public member or his or her alternate shall be in compliance with this section during the entire term of his or her office.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79839

(a) Except as provided in paragraphs (1) and (2), the term of office of all members of the commission board of directors and their alternates, except any ex officio member, shall be three years from the date of their election and until their successors are elected.

(1) Of the first producer members, one from each district shall serve two years and one from each district shall serve three years.

(2) Of the first handler members, one shall serve one year, one shall serve two years, and one shall serve three years.

(b) The determination of the term of each member shall be made by lot at the time of election.

(c) An alternate shall serve the same term as the member for whom he or she serves as alternate.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79840

The commission may sue and be sued and enter into contracts. Copies of its proceedings, records, and acts, when authenticated, shall be admissible in evidence in all courts of the state, and shall be prima facie evidence of the truth of all statements within the proceedings, records, and acts.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79841

A quorum of the commission board of directors is a majority of the members authorized to vote. Except as otherwise provided in this chapter, the vote of a majority of these members present at a meeting at which there is a quorum shall constitute an act of the commission.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79842

The secretary or his or her representatives shall be notified and may attend each meeting of the commission board of directors and any meetings of a committee established by the commission. However, the secretary is not entitled to attend an executive session of the commission board of directors called for the purpose of discussing potential or actual litigation against the department.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79843

A member of the commission board of directors or of any committee established by the commission, which may include nonmembers of the commission board of directors, shall not receive a salary. Except for ex officio government members, a member may receive reasonable and necessary traveling expenses and meal allowances, as established by the commission board of directors, for each day spent in actual attendance at, or in traveling to and from, meetings of the commission or committees of the commission, or on special assignment for the commission.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79844

If the secretary is required to concur in a decision of the commission, he or she shall indicate his or her response within 15 working days from notification of the decision. The response may be a request that additional information be provided.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79845

All moneys received by any person from assessments levied under the authority of this chapter or otherwise received by the commission shall be deposited in banks designated by the commission board of directors and shall be disbursed by order of the commission board of directors through an agent or agents designated for that purpose. Any authorized agent or agents shall be bonded by a fidelity bond, executed by a surety company authorized to transact business in the state, in favor of the commission, in the amount of not less than twenty-five thousand dollars ($25,000).

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79846

The state shall not be liable for the acts of the commission or its contracts. Payments of all claims arising by reason of the administration of this chapter or acts of the commission shall be limited to the funds collected by the commission. Members and alternate members of the commission board of directors, employees, and agents of the commission shall not be personally liable for the contracts of the commission, and members and alternate members of the commission board of directors, and employees of the commission shall not be responsible individually in any way to a producer, handler, or any other person for error in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, or employee, except for his or her own individual acts of dishonesty or crime. Members and alternate members of the commission board of directors shall not be held responsible individually for any act or omission of any other member or alternate member. The liability of the members and alternate members of the commission board of directors shall be several and not joint, and a member or alternate member shall not be liable for the default of any other member or alternate member.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)






ARTICLE 4 - Powers and Duties

79851

The powers and duties of the commission board of directors shall include, but are not limited to, all of the following:

(a) Adopt and from time to time alter, rescind, modify, and amend bylaws, rules, and orders, and recommend regulations in accordance with Article 9 for carrying out this chapter, including rules for appeals from any bylaw, rule, regulation, order, or recommended regulation. These actions shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Administer and enforce this chapter and perform all acts and exercise all powers incidental to, or in connection with, or determined reasonably necessary for, proper or advisable effectuation of the purposes of this chapter.

(c) Appoint its own officers from the members of the commission board of directors, including a chairperson, one or more vice chairpersons, and any other officers as it determines necessary. The officers shall have the powers and duties delegated to them by the commission board of directors.

(d) Employ a person to serve at the pleasure of the commission as president and chief executive officer, and other personnel, including legal counsel, necessary to carry out this chapter. The commission may retain a management firm or staff from any board, commission, or committee of the state to perform the functions prescribed by this subdivision under control of the commission board of directors. If a person subject to this subdivision engages in conduct that the secretary determines to be in violation of this chapter, or is not in the public interest, the secretary shall notify the commission of the conduct and request that corrective, and if appropriate, disciplinary action, be taken by the commission board of directors. If the commission board of directors fails or refuses to correct the situation or to take disciplinary action satisfactory to the secretary, the secretary may suspend or discharge the person subject to this subdivision.

(e) Fix the compensation for all employees.

(f) Appoint committees composed of both members and nonmembers of the commission board of directors to advise in carrying out this chapter.

(g) Establish offices and incur expenses, invest funds, enter into contracts and agreements, and create liabilities and borrow funds in advance of receipt of assessments as determined necessary for the proper administration and enforcement of this chapter and the performance of its duties.

(h) Keep accurate books, records, and accounts of all of its dealings, which shall be subject to an annual audit by an auditing firm selected by the commission board of directors with the concurrence of the secretary. The audit shall be made a part of an annual report to all producers of olives and handlers subject to this chapter, and, notwithstanding Sections 9795 and 10231.5 of the Government Code, copies of the audit shall be submitted to the Legislature and the department. In addition, the secretary may, as he or she determines necessary, conduct, or cause to be conducted, a fiscal and compliance audit of the commission.

(i) Present facts to, and negotiate with, state, federal, and foreign agencies on matters that affect the purposes of this chapter.

(j) Make, in the name of the commission, contracts to render service in formulating and conducting plans and programs, and any other contracts or agreements determined to be necessary for the purposes specified in this chapter.

(k) Conduct, and contract with others to conduct, research, including the study, analysis, dissemination, and accumulation of information obtained from research or elsewhere for purposes described in this chapter. In connection with the research, accept contributions of, or to match, private, state, or federal funds that may be available for these purposes, and to employ or make contributions of funds to other persons or state or federal agencies conducting the research.

(l) Collect information and publish and distribute to producers a bulletin or other communication for dissemination of information relating to this chapter.

(m) Establish an assessment rate to defray operating costs.

(n) Establish an annual budget according to accepted accounting practices. The budget shall be concurred in by the secretary prior to disbursement of funds, except for disbursements made pursuant to subdivision (e).

(o) Submit to the secretary for his or her concurrence, an annual statement of contemplated activities authorized under this chapter.

(p) Investigate and prosecute civil violations of this chapter and file complaints with appropriate law enforcement agencies or officers for suspected criminal violations of this chapter.

(q) Engage in activities and administer any program authorized in Article 9 (commencing with Section 79901) of this chapter.

(r) Prescribe the form and manner by which proponents and opponents of the commission may contact producers so long as all expenses associated with the contacts are paid in advance.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)






ARTICLE 5 - Implementation and Voting Procedures

79861

(a) Before February 1, 2014, the secretary shall establish a list of producers eligible to vote on the implementation of this chapter. In establishing the list, the secretary shall require that handlers of olives submit the names and mailing addresses of producers from whom olives are received, and the volume of olive oil resulting from each producer’s olives that was marketed during the preceding marketing season. The request for the information shall be in writing. The information shall be filed within 10 days following receipt of the written request for information.

(b) A producer whose name does not appear on the secretary’s list may have his or her name placed on the list by filing with the secretary a signed statement identifying himself or herself as a producer. Failure to be on the list does not exempt the producer from paying assessments under this chapter.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79862

This chapter, except as necessary to conduct an implementation referendum vote, shall not become operative until the secretary finds at least 40 percent of the total number of producers from the list established by the secretary pursuant to this article participate, and that either of the following occurs:

(a) Sixty-five percent of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting produced a majority of the total quantity of olives processed into olive oil in the preceding marketing season by all of the producers voting in the referendum.

(b) A majority of the producers who voted in the referendum voted in favor of this chapter, and the producers so voting produced 65 percent or more of the total quantity of olives processed into olive oil in the preceding marketing season by all of the producers voting in the referendum.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79863

The secretary shall establish a period in which to conduct the referendum which shall not be less than 10 days or more than 60 days in duration and may prescribe additional procedures necessary to conduct the referendum. If the initial period established is less than 60 days, the secretary may extend the period. However, the total referendum period may not exceed 60 days.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79864

Nonreceipt of a ballot shall not invalidate a referendum.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79865

If the secretary finds that a favorable vote has been given as provided in this article, he or she shall certify the vote and give notice of the vote to producers whose names and addresses are on file with the secretary.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79866

If the secretary finds that a favorable vote has not been given as provided in this article, he or she shall certify the vote and declare this chapter inoperative. The secretary may conduct another implementation referendum vote one or more years after the previous vote has been taken.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79867

(a) Upon certification of the commission, the secretary shall contact producers and handlers in a manner determined by the secretary for the purpose of nominating and electing persons to the commission board of directors.

(b) Subsequent to the first election of members of the commission board of directors, or appointment in cases of a public member, producers and handlers shall be selected pursuant to nomination and election procedures established by the commission board of directors with the concurrence of the secretary.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79868

Prior to the referendum vote conducted by the secretary pursuant to this article, the proponents of the commission shall deposit with the secretary an amount of funds determined necessary by the secretary to defray the expenses of preparing the necessary lists and information and conducting the vote. Any funds not used for this purpose shall be returned to the proponents of the commission who deposited the funds with the secretary. Upon establishment of the commission, the commission board of directors may reimburse the proponents of the commission for any funds deposited with the secretary and for any legal expenses and costs incurred in establishing the commission.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)






ARTICLE 6 - Assessments and Records

79871

(a) The commission board of directors shall, no later than the beginning of each marketing season, or as soon thereafter as possible, establish the assessment to be paid by producers and collected by handlers for the marketing season. The assessment shall not be more than twenty-five cents ($0.25) per gallon for all olive oil handled as specified in this chapter and shall not exceed the reasonable costs of achieving the purposes of this chapter.

(b) An assessment greater than the amounts in this section shall not be charged unless it is approved in accordance with the voting requirements provided in Section 79862.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79872

This chapter does not apply to a producer’s olives processed into olive oil for his or her home use.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79873

(a) Handlers of olive oil shall keep a complete and accurate record of all olives purchased by them and olive oil handled by them with the name of the producer or producers whose olives were purchased or handled.

(b) A producer who handles olive oil made from his or her olives shall keep a complete and accurate record of the olive oil handled.

(c) The records described in subdivisions (a) and (b) shall contain information required by the commission. The records shall be preserved by the producer or handler for a period of two years and shall be offered and submitted for inspection at any reasonable time upon written demand by the commission or its duly authorized agent.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79874

(a) All proprietary information obtained by the commission or the secretary from any source, including the names and addresses of producers, shall be confidential and shall not be disclosed except if required by court order in a judicial proceeding.

(b) Information on volume shipments and any other related information that is required for reports to governmental agencies, financial reports to the commission on aggregate sales and inventory information, and any other information that gives only totals, but excludes individual information, may be disclosed by the commission.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79875

The first handler of olive oil being assessed shall deduct the assessment from amounts paid by him or her to the producer, and shall be a trustee of the funds until they are paid to the commission at the time and in the manner prescribed by the commission board of directors. A producer who handles olive oil made from his or her olives shall pay an assessment directly to the commission at the time and in the manner prescribed by the commission board of directors.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79876

Every handler shall be personally liable for the payment of the assessments collected from producers, and failure to collect the assessment from any producer shall not exempt the handler from liability.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79877

An assessment that is levied as provided in this chapter is a personal debt of the producer assessed.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79878

(a) A person who fails to file a return or pay an assessment within the time required by the commission shall pay to the commission a penalty of 10 percent of the amount of the assessment determined to be past due and, in addition, interest on the unpaid balance at the rate of 1.5 percent per month.

(b) In addition to any other penalty imposed, the commission may require a person who fails to pay an assessment or related charge pursuant to this article to furnish and maintain a surety bond in a form and amount and for a period of time specified by the commission board of directors as assurance that all payments to the commission will be made when due.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)






ARTICLE 7 - Actions and Penalties

79881

A civil penalty not exceeding one thousand dollars ($1,000) may be levied by the commission upon a person who does any of the following:

(a) Willfully render or furnish a false report, statement, or record required by the commission, or in any way to affect the shipment and marketing of olive oil in order to avoid payment of assessments on the product’s highest value.

(b) Fail to render or furnish a report, statement, or record required by the commission.

(c) When engaged in the producing of olives for processing into olive oil or handling of olive oil, fail or refuse to furnish to the commission or its duly authorized agents, upon request, information concerning the name and address of the persons from whom he or she has received olive oil and the quantity so received.

(d) Secrete, destroy, or alter records required to be kept by this chapter.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79882

For purposes of according individuals aggrieved by its actions or determinations, the commission board of directors shall establish procedures for an informal hearing before the commission or before a committee of the commission established for this purpose. Appeals from the decision of the commission board of directors may be made to the secretary. The determination of the secretary shall be subject to judicial review upon petition filed with the appropriate superior court.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79883

(a) The commission may commence civil actions and utilize all remedies provided in law or equity for the collection of assessments and civil penalties, and for obtaining injunctive relief or specific performance, relating to this chapter and the rules and regulations adopted under this chapter. A court shall issue to the commission any requested writ of attachment or injunctive relief upon a prima facie showing by verified complaint that a named defendant has violated this chapter or any other rule or regulation of the commission, including, but not limited to, the nonpayment of assessments. No bond shall be required to be posted by the commission as a condition for the issuance of any writ of attachment or injunctive relief.

(b) A writ of attachment shall be issued pursuant to Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure, except that the showing specified in Section 485.010 is not required. Injunctive relief shall be issued pursuant to Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the showing of irreparable harm or of inadequate remedy at law specified by Section 526 or 527 is not required.

(c) Upon entry of any final judgment on behalf of the commission against any defendant, the court shall enjoin the defendant from conducting any type of business regarding the production of olives or handling of olive oil until there is full compliance with, and satisfaction of, the judgment.

(d) Upon a favorable judgment for the commission, the court may order that the commission be reimbursed for reasonable attorney’s fees and other related costs actually incurred. Venue for these actions is at the domicile or place of business of the defendant or in the county of the principal office of the commission. The commission may be sued only in the county of its principal office.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79884

Any action by the commission for any penalty or other remedy that is prescribed under this chapter shall be commenced within two years from the date of discovery of the alleged violation. Any action against the commission by any person shall be commenced within two years from the date of the alleged violation.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79885

The commission shall not be required to allege or prove that an adequate remedy at law does not exist in any action brought under this chapter.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79886

This chapter shall be liberally construed. If any section, clause, or part of this chapter is for any reason held unconstitutional or invalid as applied to any person or as applied under certain circumstances, that decision shall not affect the remaining portions of this chapter or the application of this chapter to any other persons or under any other circumstance.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79887

The termination of this chapter shall not affect or waive any right, duty, obligation, or liability that has arisen or that may thereafter arise in connection with this chapter, release or extinguish any violation of this chapter, or affect or impair any right or remedies of the commission with respect to any violation.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)






ARTICLE 8 - Continuation or Suspension and Termination

79891

(a) Five years after implementation of this chapter, the secretary shall hold a public hearing, after providing proper notice to persons subject to this chapter and any other persons or entities who have requested, in writing, notice of the hearing, to determine whether the operation of this chapter should be continued. If the secretary finds after the hearing that a substantial question exists among the producers assessed under this chapter regarding whether the operation of this chapter should be continued, the secretary shall submit the chapter to a reapproval referendum to be conducted among producers to determine whether the operation of this chapter shall be reapproved and continued in effect.

(b) If the secretary finds after conducting a hearing that no substantial question exists or, if a reapproval referendum is required, that a majority of the eligible producers voting in the referendum voted in favor of continuing the operation of this chapter, the secretary shall certify the vote and this chapter shall remain operative. If the secretary finds that a favorable vote has not been given, he or she shall certify the vote and declare the operation of this chapter suspended upon the expiration of the current marketing season. Thereupon, the operations of the commission shall be concluded and funds distributed in the manner provided in Section 79894. A bond or security shall not be required for the referendum.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79892

Following a hearing, and favorable referendum if required, the process specified in Section 79891 shall be conducted by the secretary every five years thereafter between July 1 and June 30 of the following year, unless a referendum is conducted as the result of a petition pursuant to Section 79893. In that case, the hearing, and referendum if required, shall be conducted every five years following the industry petitioned referendum.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79893

(a) Upon a finding by a two-thirds vote of the commission board of directors that the operation of this chapter has not tended to effectuate its declared purposes, the commission may recommend to the secretary that the commission be suspended. Any suspension shall not become effective until expiration of the current marketing season.

(b) (1) The secretary shall, upon receipt of a recommendation, or may, after a public hearing to review a petition described in paragraph (2) requesting the suspension, cause a referendum to be conducted among the listed producers to determine if the operations of the commission shall be suspended. The secretary shall not hold a referendum as a result of a petition described in paragraph (2) unless the petitioner shows by the weight of evidence that the implementation of this chapter has not effectuated its declared purposes.

(2) A petition filed requesting suspension of the commission shall be signed by at least 15 percent of the producers, by number, who also produce at least 15 percent of the total volume of olives marketed in the preceding marketing season.

(c) The secretary shall establish a referendum period, which shall not be less than 10 days or more than 60 days in duration. The secretary may prescribe additional procedures necessary to conduct the referendum. At the close of the established referendum period, the secretary shall tabulate the ballots filed during the period. The secretary shall suspend the operation of this chapter, if the secretary finds at least 40 percent of the total number of producers from the list established by the secretary participate, and that either of the following occurs:

(1) Sixty-five percent of the producers that voted in the referendum voted in favor of suspension, and the producers so voting produced a majority of the total quantity of olives processed into olive oil in the preceding marketing season by all of the producers voting in the referendum.

(2) A majority of the producers that voted in the referendum voted in favor of suspension, and the producers so voting produced 65 percent or more of the total quantity of olives processed into olive oil in the preceding marketing season by all of the producers voting in the referendum.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79894

After the effective date of suspension of this chapter, the operations of the commission shall be concluded and all moneys held by the commission, and moneys collected by assessment and not required to defray the expenses of concluding and terminating operations of the commission, shall be returned upon a pro rata basis to all persons from whom assessments were collected in the immediately preceding marketing season. However, if the commission board of directors finds that the amounts returnable are so small as to make impractical the computation and remitting of the pro rata refund to those persons, any moneys remaining after payment of all expenses of winding up and terminating operations shall be withdrawn from the approved depository and paid into an appropriate state or federal program or used to fund activities related to the subject matter of this chapter.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79895

Upon suspension of the operation of this chapter, the commission shall mail a copy of the notice of suspension to producers affected by the suspension whose names and addresses are on file.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)






ARTICLE 9 - Quality Standards

79901

The commission board of directors may recommend to the secretary the adoption and amendment of olive oil grades and labeling standards, in accordance with the California Marketing Act of 1937 (Chapter 1 (commencing with Section 58601) of Part 2 of Division 21), unless otherwise specified in this article.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)



79902

The commission board of directors shall serve as the advisory body to the secretary on all matters pertaining to this article.

(Added by Stats. 2013, Ch. 344, Sec. 1. Effective January 1, 2014.)















DIVISION 23 - CALIFORNIA DESERT NATIVE PLANTS

CHAPTER 1 - General Provisions

80001

This division shall be known and may be cited as the California Desert Native Plants Act.

(Added by renumbering Section 70500 by Stats. 1984, Ch. 144, Sec. 43.)



80002

It is the intent of the Legislature, in this division, to protect California desert native plants from unlawful harvesting on both public and privately owned lands. It is also the intent of the Legislature to provide the people of this state with the information necessary to legally harvest native plants so as to ultimately transplant those plants with the greatest possible chance of survival. It is the further intent of the Legislature to encourage public participation in implementing the safeguards established by this division and in evaluating the effectiveness and desirability of the safeguards.

(Added by renumbering Section 70501 by Stats. 1984, Ch. 144, Sec. 44.)



80003

This division is applicable only within the boundaries of the Counties of Imperial, Inyo, Kern, Los Angeles, Mono, Riverside, San Bernardino, and San Diego. The director may thereafter revise the boundaries of the areas of the state which shall be subject to this division after a public hearing required to be held pursuant to Section 80074 and upon receipt of a resolution approving the change of boundaries by the board of supervisors of the affected county.

(Added by renumbering Section 70502 by Stats. 1984, Ch. 144, Sec. 45.)



80004

Persons engaged in the production, storage, sale, delivery, or transportation of nursery stock pursuant to Part 3 (commencing with Section 6701) of Division 4 are not required to obtain a permit pursuant to this division, unless those activities involve the harvesting of native plants growing in a wild, uncultivated state.

(Added by renumbering Section 70503 by Stats. 1984, Ch. 144, Sec. 46.)



80005

Persons engaged in the production, storage, sale, delivery, or transportation of nursery stock pursuant to Part 3 (commencing with Section 6701) of Division 4 shall not receive any harvested native plants, unless each plant has securely and properly attached thereto a valid native plant tag and seal.

(Added by renumbering Section 70504 by Stats. 1984, Ch. 144, Sec. 47.)



80006

Persons engaged in the sale of nursery stock pursuant to Part 3 (commencing with Section 6701) of Division 4 shall maintain records of their receipts or purchases for sale or resale of any native plant. The records shall include the name and address of the person selling or delivering the plants and shall be subject to inspection by the commissioner or the director.

(Added by renumbering Section 70505 by Stats. 1984, Ch. 144, Sec. 48.)






CHAPTER 2 - Definitions

80051

Unless the context otherwise requires, the definitions of this chapter govern the construction of this division.

(Added by renumbering Section 70600 by Stats. 1984, Ch. 144, Sec. 49.)



80052

“Landowner” includes the public agency administering any public lands within the areas subject to this division.

(Added by renumbering Section 70601 by Stats. 1984, Ch. 144, Sec. 50.)



80053

“Harvest” means to remove or cut and remove from the place where grown.

(Added by renumbering Section 70602 by Stats. 1984, Ch. 144, Sec. 51.)



80054

“Harvester” means a person who harvests a native plant.

(Added by renumbering Section 70603 by Stats. 1984, Ch. 144, Sec. 52.)



80055

“Director” means the Director of Food and Agriculture.

(Added by renumbering Section 70604 by Stats. 1984, Ch. 144, Sec. 53.)



80056

“Department” means the Department of Food and Agriculture.

(Added by renumbering Section 70605 by Stats. 1984, Ch. 144, Sec. 54.)



80057

“Tag” means a paper or cloth label that can be attached to a native plant or a commercial load by means of a string and a seal, which tag specifies, among other things, a serial number, type of plant, fee required, location of origin, date of removal, witnessing authority, applicant, destination, and proposed use, including, but not limited to, commercial processing or landscaping.

(Added by renumbering Section 70606 by Stats. 1984, Ch. 144, Sec. 55.)



80058

“Seal” means a metal, tamperproof clamp used to permanently affix the tag to a native plant.

(Added by renumbering Section 70607 by Stats. 1984, Ch. 144, Sec. 56.)



80059

“Resale” means native plants harvested, possessed, or transported with the intent to sell the plants for the ultimate purpose of landscaping or decoration, or both.

(Added by renumbering Section 70608 by Stats. 1984, Ch. 144, Sec. 57.)



80060

“Resale load” means native plants harvested, possessed, or transported for resale purposes.

(Added by renumbering Section 70609 by Stats. 1984, Ch. 144, Sec. 58.)



80061

“Native plant” means any tree, shrub, bulb, or plant or part thereof, except its fruit, named in this division as being subject to this division or added by the director pursuant to Section 80074, which is growing wild. “Native plant” includes any part of any tree of the following species, whether living or dead:

(a) Olneya tesota (desert ironwood).

(b) All species of the genus Prosopis (mesquites).

(c) All species of the genus Cercidium (palos verdes).

(Added by renumbering Section 70610 by Stats. 1984, Ch. 144, Sec. 59.)



80062

“Commercial harvesting” means harvesting native plants for an ultimate use other than as landscaping or decorative material and with the plants’ tops or branches, or both, boughs, or limbs removed.

(Added by renumbering Section 70611 by Stats. 1984, Ch. 144, Sec. 60.)



80063

“Permit” means an application form to harvest native plants that has been filled out by the applicant and approved and officially endorsed by the commissioner or sheriff of the county wherein the native plants covered by the application are located.

(Added by renumbering Section 70612 by Stats. 1984, Ch. 144, Sec. 61.)



80064

“Wood receipt” means a receipt that is to accompany one or more cords of wood harvested under this division. The wood receipt shall contain information which specifies, among other things, a serial number, species of wood, fee required, location of origin, date of removal, witnessing authority, applicant, destination, and proposed use, including, but not limited to, commercial processing landscaping.

(Added by renumbering Section 70613 by Stats. 1984, Ch. 144, Sec. 62.)






CHAPTER 3 - Regulated Native Plants

80071

The botanical names of the plants referred to in this chapter shall, in all cases, govern in the interpretation of this division.

(Added by renumbering Section 70630 by Stats. 1984, Ch. 144, Sec. 63.)



80072

The following native plants, or any parts thereof, may not be harvested except for scientific or educational purposes under a permit issued by the commissioner of the county in which the native plants are growing:

(a) All species of Burseraceae family (elephant tree).

(b) Carnegiea gigantea (sahuaro cactus).

(c) Ferocactus acanthodes (barrel cactus).

(d) Castela emoryi (crucifixion thorn).

(e) Dudleya saxosa (panamint dudleya).

(f) Pinus longaeva (bristlecone pine).

(g) Washingtonia filifera (fan palm).

(Added by renumbering Section 70631 by Stats. 1984, Ch. 144, Sec. 64.)



80073

The following native plants, or any part thereof, may not be harvested except under a permit issued by the commissioner or the sheriff of the county in which the native plants are growing:

(a) All species of the family Agavaceae (century plants, nolinas, yuccas).

(b) All species of the family Cactaceae (cacti), except for the plants listed in subdivisions (b) and (c) of Section 80072 which may be harvested under a permit obtained pursuant to that section.

(c) All species of the family Fouquieriaceae (ocotillo, candlewood).

(d) All species of the genus Prosopis (mesquites).

(e) All species of the genus Cercidium (palos verdes).

(f) Acacia greggii (catclaw).

(g) Atriplex hymenelytra (desert-holly).

(h) Dalea spinosa (smoke tree).

(i) Olneya tesota (desert ironwood), including both dead and live desert ironwood.

The fruit from the native plants listed in this section may be harvested without a permit.

The commissioner may establish limits on the quantity of desert ironwood which may be taken under any permit and on the number of permits for the taking of desert ironwood which may be issued. The commissioner may adopt such rules and regulations as may be necessary for the protection of the ironwood resource.

Notwithstanding the foregoing provisions of this section, the director may add desert ironwood to, or remove it from, the jurisdiction of this division pursuant to Section 80074.

(Added by renumbering Section 70632 by Stats. 1984, Ch. 144, Sec. 65.)



80074

After consultation with the Secretary of the Resources Agency and after a public hearing, the secretary may add to, or remove from, the jurisdiction of this division a native plant. A public hearing on native plants may be held at least once every 24 months in a county subject to this division and in a location that is convenient to a large segment of the public.

In deciding whether to call a public hearing, the secretary may consider a request from a public or private group, including concerned citizens, and the secretary shall convene such a hearing when requested by resolution of any county board of supervisors. The secretary may consider at the hearing which plants are in need of protection and whether the boundaries of the area to be protected should be changed pursuant to Section 80003.

(Amended by Stats. 2004, Ch. 460, Sec. 12. Effective January 1, 2005.)



80075

Any native plant that is declared to be a rare, endangered, or threatened species by federal or state law or regulations, including, but not limited to, the Fish and Game Code, is exempt from this division.

(Added by renumbering Section 70634 by Stats. 1984, Ch. 144, Sec. 67.)






CHAPTER 4 - Enforcement Powers and Administrative Responsibilities

80101

(a) The commissioner or the sheriff of a county subject to this division shall issue, in accordance with this division, permits, wood receipts, tags, and seals for a fee as prescribed by the board of supervisors of the county where the native plants are located.

(b) The fee shall not be less than one dollar ($1) per plant for all native plants, except as follows:

(1) For Yucca brevifolia (Joshua tree), not less than two dollars ($2) per plant.

(2) For trees, live or dead, mesquite, palo verde, or ironwood species of trees, cut or removed for wood, as provided in Section 80103, not less than one dollar ($1) per cord.

(3) For Yucca Schidigera used for commercial harvesting, not less than three dollars ($3) per ton.

(c) The fees shall cover the cost of issuing a permit and may cover other related costs, including, but not limited to, administration, enforcement, and research costs. The permit shall specify, among other things, the species of native plants which may be harvested, the area from which plants may be harvested, and the manner in which plants may be harvested.

(d) No person, except as provided in this division, shall harvest, transport, offer for sale, or have in his or her possession any native plant, unless, at the time of harvesting, he or she has a valid permit or valid wood receipt therefor on his or her person, attaches the required tags and seals to the native plants, and exhibits the permit, wood receipt, and tags and seals upon request for inspection by any duly authorized agent of the commissioner or any peace officer as provided in this division. No wood receipt or tag and seal is valid unless it is issued with a valid permit and the permit bears the tag number or wood receipt number on its face.

(e) Native plants which have been tagged and sealed, as provided in this section, may be transported under a California nursery stock certificate or a shipping permit.

(Added by renumbering Section 70650 by Stats. 1984, Ch. 144, Sec. 68.)



80102

(a) Each permit authorizing the harvesting, transporting, or possessing of native plants, except trees cut or removed for wood as provided in Section 80103, shall be accompanied by a sufficient number of tags and seals. The permittee or his or her agent shall attach the tags and seals to the native plants at the time of harvesting and before transporting in such manner as prescribed by the commissioner of the county in which the native plants are located. After any native plant has been legally harvested and tagged or sealed as provided in this division, it is unlawful to remove the tag or seal until the plant has been transplanted into its ultimate site for landscaping or decoration. The tag or seal may be removed from the plant only by the commissioner or the ultimate owner of the plant, who shall retain the tag or seal as proof of ownership.

(b) No permit or tag or seal is transferable by the permittee or his or her agent, nor shall it be used by anyone except that person to whom the permit or tag or seal was issued, and no refunds shall be made for the purchase thereof.

(c) Every permittee is responsible for the acts of any other person or persons acting under any authority, express or implied, of the permittee.

(Added by renumbering Section 70651 by Stats. 1984, Ch. 144, Sec. 69.)



80103

(a) Each permit authorizing the harvesting, transporting, or possessing of live or dead mesquite, palo verde, or ironwood species of trees which are harvested for wood, shall be accompanied by a wood receipt. Any required wood receipt shall be in the possession of the person harvesting, transporting, or possessing the wood.

(b) No permit or wood receipt is transferable by the permittee or his or her agent, nor shall it be used by anyone other than the person to whom the permit or wood receipt was issued or his or her agent or employee, except that the wood receipt shall be transferred by the permittee or his or her agent or employee to the purchaser of the wood covered by the receipt as proof of ownership.

(Added by renumbering Section 70652 by Stats. 1984, Ch. 144, Sec. 70.)



80104

Any person in possession of a valid permit for the removal of dead plants or wood issued by the United States Forest Service, the National Park Service, or the Bureau of Land Management, or any person in compliance with appropriate federal regulations and policies allowing the removal of dead plants or wood from lands administered by the Bureau of Land Management, is not required to obtain a permit pursuant to this division for the removal or possession of those dead plants or wood.

(Added by renumbering Section 70653 by Stats. 1984, Ch. 144, Sec. 71.)



80105

The director may adopt necessary rules and regulations not in conflict with this division for the enforcement of its provisions.

(Added by renumbering Section 70654 by Stats. 1984, Ch. 144, Sec. 72.)



80106

The director or any of his or her duly authorized agents, any commissioner, or any peace officer is authorized and directed to enter in or upon any premises or other place, train, vehicle, or other means of transportation within or entering the state, which is suspected of containing or having present therein or thereon native plants in violation of this division, in order to examine permits and wood receipts and observe tags and seals.

(Added by renumbering Section 70655 by Stats. 1984, Ch. 144, Sec. 73.)



80107

When any power or authority is given by any provision of this division to any person, it may be exercised by any deputy, inspector, or agent duly authorized by that person. Any person in whom the enforcement of any provision of this division is vested has the power of a peace officer as to that enforcement, which shall include state or federal agencies with which cooperative agreements have been made by the department to enforce any provision of this division.

(Added by renumbering Section 70656 by Stats. 1984, Ch. 144, Sec. 74.)



80108

Any county may adopt ordinances not in conflict with this division for the preservation of native plants specified in Sections 80072 and 80073.

(Added by renumbering Section 70657 by Stats. 1984, Ch. 144, Sec. 75.)






CHAPTER 5 - Harvesting of Native Plants

80111

(a) Except as provided in this division, it is unlawful for any person to destroy, dig up, mutilate, or harvest any living native plant, or the living or dead parts of any native plant, except its fruit, without obtaining written permission from the landowner and a permit and any required wood receipts or tags and seals.

(b) It is unlawful for any person to falsify any paper or document issued to give permission for any person to harvest a native plant specified in Section 80073, or to fail to comply with all of the conditions or stipulations of the permit.

(Added by renumbering Section 70680 by Stats. 1984, Ch. 144, Sec. 76.)



80112

The commissioner of the county wherein the plants are located may issue a permit to a scientific or educational institution to harvest a definite number of plants listed in Section 80072 for scientific or educational purposes, if permission is obtained from the landowner on whose property the plants are located.

(Added by renumbering Section 70681 by Stats. 1984, Ch. 144, Sec. 77.)



80113

Permits issued for the removal of native plants shall be valid only for a stated period of time to allow the permittee to remove the specific amount of plants or wood stated in the permit, or the period of time stated by the landowner as part of the landowner’s permission, whichever is shorter, but in no case for more than one year.

It is the intent of the Legislature that each permit or wood receipt shall be valid for the least period of time possible in which to accomplish the authorized purpose.

(Added by renumbering Section 70682 by Stats. 1984, Ch. 144, Sec. 78.)



80114

No person shall knowingly make any false statement on any application for permits, wood receipts, or tags and seals. The application shall contain all of the following information:

(a) The name, address, and telephone number of the applicant.

(b) The amount and species of native plants to be transported.

(c) The name of the county from which the native plants are to be removed.

(d) A description sufficient to identify the real property from which the native plants are to be removed, and such other information or documents as the issuing agency may require to identify the general boundaries of the property.

(e) The name, address, and telephone number of each landowner from whose property the native plants are to be removed.

(f) The applicant’s timber operator permit number, if the harvesting of the native plants is subject to the Z’berg-Nejedly Forest Practice Act of 1973 (Chapter 8 (commencing with Section 4511) of Part 2 of Division 4 of the Public Resources Code).

(g) The proposed date or dates of the transportation.

(h) The location of the office of the peace officer who will validate the tag or tags.

(i) The destination of the native plants.

(j) The ultimate use of the native plants, such as for use as landscaping or decorative material, or for use as a raw material in the manufacture or processing of a product.

(k) Make, model, and license number of the transportation vehicle.

(l) Such other information as may be required by the agency issuing the permit.

Every applicant shall, at the time of making the application, show his or her proof of ownership of the native plants. The application forms, tags, seals, and wood receipts shall be produced by the department, and distributed to the commissioner of each county subject to Section 80003.

(Added by renumbering Section 70683.1 by Stats. 1984, Ch. 144, Sec. 79.)



80115

Any permit issued pursuant to Section 80111, 80112, 80113, or 80114 shall expire when the tags and seals issued therewith have been attached to the plants covered by the permit and the plants are no longer in the possession of the permittee.

(Added by renumbering Section 70684 by Stats. 1984, Ch. 144, Sec. 80.)



80116

The director or commissioner may establish specific cutting, harvesting, and plant care criteria which shall include the most favorable and practical horticultural methods and seasons to assure the survivability of the plants and to assure compliance with existing local, state, and federal regulations.

(Added by renumbering Section 70685 by Stats. 1984, Ch. 144, Sec. 81.)



80117

This division does not prevent any of the following:

(a) The clearing of land for agricultural purposes, fire control measures, or required mining assessment work pursuant to federal or state mining laws.

(b) The holding of a recreational event sanctioned by the Bureau of Land Management.

(c) The clearing or removal of native plants from a canal, lateral ditch, survey line, building site, or road or other right-of-way by the landowner or his or her agent, if the native plants are not to be transported from the land or offered for sale and if the commissioner is given at least 10 days’ notice of any such activity.

This division does not apply to a public agency or to a publicly or privately owned public utility when acting in the performance of its obligation to provide service to the public. This section does not prevent the landowner or his or her agent from complying with any other federal, state, or local laws or regulations.

The commissioner may exempt the use of dead and down wood for camping or branding fires from the requirements of this division.

(Added by renumbering Section 70686 by Stats. 1984, Ch. 144, Sec. 82.)



80118

Except as provided in Section 80072, no provision of this division prohibits any person from harvesting or possessing, for purposes other than resale, five or fewer native plants or from cutting, removing, harvesting, transporting, or possessing, for purposes other than resale, any dead mesquite or palo verde in amounts less than one cord, from land owned by the person, or from land leased by the person when the landowner’s written permission to harvest has been obtained and is exhibited, or from land not owned by the person when the person exhibits written permission to harvest from the landowner. The written permission shall not be valid unless it includes a description of the land satisfying the requirements of Section 80114 and the address and telephone number of the landowner.

Persons harvesting five or fewer native plants, for purposes other than resale, and persons cutting, removing, harvesting, transporting, or possessing any dead mesquite or palo verde, for purposes other than resale, in amounts less than one cord shall not be required to obtain and exhibit any permits, tags and seals, or wood receipts.

Persons possessing six or more harvested native plants shall obtain and exhibit a tag and seal for the sixth native plant and for each additional native plant in his or her possession.

(Added by renumbering Section 70687 by Stats. 1984, Ch. 144, Sec. 83.)



80119

Each county may enact ordinances not inconsistent with this division to control commercial harvesting in that county.

(Added by renumbering Section 70688 by Stats. 1984, Ch. 144, Sec. 84.)



80120

The issuing agency shall collect fees for the issuance of permits, tags and seals and wood receipts under this division, except from a landowner moving native plants from one of his or her properties to another, if the plants are not to be offered for sale.

(Added by renumbering Section 70689 by Stats. 1984, Ch. 144, Sec. 85.)



80121

Any harvested native plant listed in Section 80072 or 80073, or added by the director pursuant to Section 80074, which is not exempt from the permit requirements of this division pursuant to Section 80118, found without a tag and seal securely and properly affixed thereto or for which the owner does not exhibit a tag and seal, or any mesquite or palo verde wood in the amount of one cord or more found in the possession of a person without a wood receipt, may be confiscated as evidence of a violation.

(Added by renumbering Section 70690 by Stats. 1984, Ch. 144, Sec. 86.)






CHAPTER 6 - Shipment of Plants

80151

No person or common carrier shall transport, or receive or possess for transportation, any native plant or any wood, or part thereof, except its fruit or manufactured wood articles, that requires a permit, wood receipt, or tag and seal, unless the person offering the plant for shipment furnishes to the person or common carrier a valid permit therefor, and any required wood receipts, and has securely and properly attached thereto any required tag and seal. If for transportation outside of the state, the plant shall also bear a certificate of inspection by the department.

(Added by renumbering Section 70700 by Stats. 1984, Ch. 144, Sec. 87.)



80152

All native plant species or varieties subject to this division, when not grown in California and imported into this state, shall be declared at a California agricultural inspection station or an office of the department, and proceed to destination under quarantine orders issued by agents of the department employed at the station or office. Any person transporting any plant species or varieties subject to this division from outside the state into California shall have in his or her possession a valid bill of sale for those native plants, and such permits and tags as may be required by the state of origin, and shall produce the bill of sale as well as any permits and tags for inspection by any duly authorized person as described in this division or any peace officer of the state as a requirement for entry into the state of the native plants.

(Added by renumbering Section 70701 by Stats. 1984, Ch. 144, Sec. 88.)






CHAPTER 7 - Enforcement

80171

A peace officer may, in the enforcement of this division, make arrests without warrant for a violation of this division which he or she may witness, and may confiscate native plants, or parts thereof when unlawfully harvested, transported, possessed, sold, or otherwise obtained in violation of this division.

(Added by renumbering Section 70720 by Stats. 1984, Ch. 144, Sec. 89.)



80172

A person violating any provision of this division is guilty of a misdemeanor punishable by a fine of not less than one thousand five hundred dollars ($1,500), nor more than two thousand five hundred dollars ($2,500), for each violation or by imprisonment in the county jail not to exceed one year, or both, and each violation constitutes a separate offense.

(Amended by Stats. 2004, Ch. 421, Sec. 1. Effective January 1, 2005.)



80173

Upon conviction of a violation of this division, all permits issued to the person convicted shall be revoked and the permittee shall be required to surrender any unused tags and seals or wood receipts to the issuing agency and no new or additional permits shall be issued to the permittee for a period of one year from the date of conviction.

(Added by renumbering Section 70722 by Stats. 1984, Ch. 144, Sec. 91.)



80174

A second conviction shall be punishable by a fine of not less than three hundred dollars ($300), nor more than five thousand dollars ($5,000), for each violation, by imprisonment in a county jail for not more than one year, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment, and each violation shall constitute a separate offense.

Upon the second conviction, all permits issued to the person convicted shall be revoked and the permittee shall be required to surrender any unused tags and seals or wood receipts to the issuing agency and no new or additional permits shall be issued to the permittee at any time in the future from the date of conviction.

(Amended by Stats. 2011, Ch. 15, Sec. 123. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



80175

The issuing agency may revoke any permit, tags, or seals issued for the purpose of harvesting for ultimate replanting if the permittee willfully fails to comply with all of the conditions or stipulations of the permit.

(Added by renumbering Section 70724 by Stats. 1984, Ch. 144, Sec. 93.)






CHAPTER 8 - Financial Provisions

80201

All fees or moneys collected under this division shall be paid into the general fund of the county in which the permits, tags and seals, and wood receipts were issued.

(Added by renumbering Section 70740 by Stats. 1984, Ch. 144, Sec. 94.)









DIVISION 24 - Industrial Hemp

81000

For purposes of this division, the following terms have the following meanings:

(a) “Board” means the Industrial Hemp Advisory Board.

(b) “Commissioner” means the county agricultural commissioner.

(c) “Established agricultural research institution” means a public or private institution or organization that maintains land for agricultural research, including colleges, universities, agricultural research centers, and conservation research centers.

(d) “Industrial hemp” has the same meaning as that term is defined in Section 11018.5 of the Health and Safety Code.

(e) “Secretary” means the Secretary of Food and Agriculture.

(f) “Seed breeder” means an individual or public or private institution or organization that is registered with the commissioner to develop seed cultivars intended for sale or research.

(g) “Seed cultivar” means a variety of industrial hemp.

(h) “Seed development plan” means a strategy devised by a seed breeder, or applicant seed breeder, detailing his or her planned approach to growing and developing a new seed cultivar for industrial hemp.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)



81001

(a) There is in the department an Industrial Hemp Advisory Board. The board shall consist of 11 members, appointed by the secretary as follows:

(1) Three of the board members shall be growers of industrial hemp that are registered pursuant to the provisions of this division. In the case of forming the initial board, and if the registration program established pursuant to this division has not yet been implemented, these board members shall be those who intend to register as growers of industrial hemp. A member of the board who is a grower of industrial hemp, or who intends to register as a grower of industrial hemp, shall be a representative of at least one of the following functions:

(A) Seed production.

(B) Seed condition.

(C) Marketing.

(D) Seed utilization.

(2) Two of the board members shall be members of an established agricultural research institution.

(3) One member of the board shall be a representative as provided by the California State Sheriffs’ Association and approved by the secretary.

(4) One member of the board shall be a county agricultural commissioner.

(5) One member of the board shall be a representative of the Hemp Industries Association or its successor industry association.

(6) One member of the board shall be a representative of industrial hemp product processors or manufacturers.

(7) One member of the board shall be a representative of businesses that sell industrial hemp products.

(8) One member of the board shall be a member of the public.

(b) It is hereby declared, as a matter of legislative determination, that growers and representatives of industrial hemp product manufacturers and businesses appointed to the board pursuant to this division are intended to represent and further the interest of a particular agricultural industry, and that the representation and furtherance is intended to serve the public interest. Accordingly, the Legislature finds that persons who are appointed to the board shall be subject to the conflict-of-interest provisions described in Section 87103 of the Government Code.

(c) The term of office for a member of the board is three years. If a vacancy exists, the secretary shall, consistent with the membership requirements described in subdivision (a), appoint a replacement member to the board for the duration of the term.

(d) A member of the board shall not receive a salary but may be reimbursed by the department for attendance at meetings and other board activities authorized by the board and approved by the secretary.

(e) The board shall advise the secretary and may make recommendations on all matters pertaining to this division, including, but not limited to, industrial hemp seed law and regulations, enforcement, annual budgets required to accomplish the purposes of this division, and the setting of an appropriate assessment rate necessary for the administration of this division.

(f) The board shall annually elect a chair from its membership and, from time to time, other officers as it deems necessary.

(g) The board shall meet at the call of its chair or the secretary, or at the request of any four members of the board. The board shall meet at least once a year to review budget proposals and fiscal matters related to the proposals.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)



81002

(a) Except when grown by an established agricultural research institution or by a registered seed breeder developing a new California seed cultivar, industrial hemp shall only be grown if it is on the list of approved seed cultivars.

(b) The list of approved seed cultivars shall include all of the following:

(1) Industrial hemp seed cultivars that have been certified on or before January 1, 2013, by member organizations of the Association of Official Seed Certifying Agencies, including, but not limited to, the Canadian Seed Growers’ Association.

(2) Industrial hemp seed cultivars that have been certified on or before January 1, 2013, by the Organization of Economic Cooperation and Development.

(3) California varieties of industrial hemp seed cultivars that have been certified by a seed-certifying agency pursuant to Article 6.5 (commencing with Section 52401) of Chapter 2 of Division 18.

(c) Upon recommendation by the board or the department, the secretary may update the list of approved seed cultivars by adding, amending, or removing seed cultivars.

(1) The adoption, amendment, or repeal of the list of approved seed cultivars, and the adoption of a methodology and procedure to add, amend, or remove a seed cultivar from the list of approved seed cultivars, pursuant to this section shall not be subject to the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(2) The department, in consultation with the board, shall hold at least one public hearing with public comment to determine the methodology and procedure by which a seed cultivar is added, amended, or removed from the list of approved seed cultivars.

(3) The department shall finalize the methodology and procedure to add, amend, or remove a seed cultivar from the list of approved seed cultivars and send the methodology and procedure to the Office of Administrative Law. The Office of Administrative Law shall file the methodology and procedure promptly with the Secretary of State without further review pursuant to Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. The methodology and procedure shall do all of the following:

(A) Indicate that the methodology and procedure are adopted pursuant to this division.

(B) State that the methodology and procedure are being transmitted for filing.

(C) Request that the Office of Administrative Law publish a notice of the filing of the methodology and procedure and print an appropriate reference in Title 3 of the California Code of Regulations.

(d) The department, in consultation with the board, may determine the manner in which the public is given notice of the list of approved seed cultivars, and any addition, amendment, or removal from that list.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)



81003

(a) Except for an established agricultural research institution, and before cultivation, a grower of industrial hemp for commercial purposes shall register with the commissioner of the county in which the grower intends to engage in industrial hemp cultivation.

(1) The application shall include all of the following:

(A) The name, physical address, and mailing address of the applicant.

(B) The legal description, Global Positioning System coordinates, and map of the land area on which the applicant plans to engage in industrial hemp cultivation, storage, or both.

(C) The approved seed cultivar to be grown and whether the seed cultivar will be grown for its grain or fiber, or as a dual purpose crop.

(2) (A) The application shall be accompanied by a registration fee, as determined pursuant to Section 81005.

(B) A registration issued pursuant to this section shall be valid for two years, after which the registrant shall renew his or her registration and pay an accompanying renewal fee, as determined pursuant to Section 81005.

(b) If the commissioner determines that the requirements for registration pursuant to this division are met, the commissioner shall issue a registration to the applicant.

(c) A registrant that wishes to alter the land area on which the registrant conducts industrial hemp cultivation, storage, or both, shall, before altering the area, submit to the commissioner an updated legal description, Global Positioning System coordinates, and map specifying the proposed alteration. Once the commissioner has received the change to the registration, the commissioner shall notify the registrant that it may cultivate industrial hemp on the altered land area.

(d) A registrant that wishes to change the seed cultivar grown shall submit to the commissioner the name of the new, approved seed cultivar to be grown. Once the commissioner has received the change to the registration, the commissioner shall notify the registrant that it may cultivate the new seed cultivar.

(e) The commissioner shall transmit information collected under this section to the department.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)



81004

(a) Except when grown by an established agricultural research institution, and before cultivation, a seed breeder shall register with the commissioner of the county in which the seed breeder intends to engage in industrial hemp cultivation.

(1) The application shall include all of the following:

(A) The name, physical address, and mailing address of the applicant.

(B) The legal description, Global Positioning System coordinates, and map of the land area on which the applicant plans to engage in industrial hemp cultivation, storage, or both.

(C) The approved seed cultivar to be grown and whether the seed cultivar will be grown for its grain or fiber, as a dual purpose crop, or for seed production.

(D) If an applicant intends to develop a new California seed cultivar to be certified by a seed-certifying agency, the applicant shall include all of the following:

(i) The name of the seed-certifying agency that will be conducting the certification.

(ii) The industrial hemp varieties that will be used in the development of the new California seed cultivar.

(iii) A seed development plan specifying how the listed industrial hemp varieties will be used in the development of the new seed cultivar, measures that will be taken to prevent the unlawful use of industrial hemp or seed cultivars under this division, and a procedure for the maintenance of records documenting the development of the new seed cultivar.

(2) (A) The application shall be accompanied by a registration fee, as determined pursuant to Section 81005.

(B) A registration issued pursuant to this section shall be valid for two years, after which the registrant shall renew its registration and pay an accompanying renewal fee, as determined pursuant to Section 81005.

(b) If the commissioner determines that the requirements for registration pursuant to this division are met, the commissioner shall issue a seed breeder registration to the applicant.

(c) A registrant that wishes to alter the land area on which the registrant conducts industrial hemp cultivation, storage, or both, shall, before altering the area, submit to the commissioner an updated legal description, Global Positioning System coordinates, and map specifying the proposed alteration. Once the commissioner has received the change to the registration, the commissioner shall notify the registrant that it may cultivate industrial hemp on the altered land area.

(d) A registrant that wishes to change the seed cultivar grown shall submit to the commissioner the name of the new, approved seed cultivar to be grown. Once the commissioner has received the change to the registration, the commissioner shall notify the registrant that it may cultivate the new seed cultivar.

(e) A registrant developing a new California seed cultivar who wishes to change any provision of the seed development plan shall submit to the commissioner the revised seed development plan. Once the commissioner has received the change to the registration, the commissioner shall notify the registrant that he or she may cultivate under the revised seed development plan.

(f) All records pertaining to the seed development plan shall be kept and maintained by the seed breeder and be available upon request by the commissioner, a law enforcement agency, or a seed certifying agent.

(g) The commissioner shall transmit information collected under this section to the department.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)



81005

(a) The department shall establish a registration fee and appropriate renewal fee to be paid by growers of industrial hemp for commercial purposes and seed breeders, not including an established agricultural research institution, to cover the actual costs of implementing, administering, and enforcing the provisions of this division.

(b) Fees collected by the commissioners upon registration or renewal pursuant to Section 81003 or 81004 shall be forwarded, according to procedures set by the department, to the department for deposit into the Department of Food and Agriculture Fund to be used for the administration and enforcement of this division.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)



81006

(a) (1) Except when grown by an established agricultural research institution or a registered seed breeder, industrial hemp shall be grown only as a densely planted fiber or oilseed crop, or both, in acreages of not less than five acres at the same time, and no portion of an acreage of industrial hemp shall include plots of less than one contiguous acre.

(2) Registered seed breeders, for purposes of seed production, shall only grow industrial hemp as a densely planted crop in acreages of not less than two acres at the same time, and no portion of the acreage of industrial hemp shall include plots of less than one contiguous acre.

(3) Registered seed breeders, for purposes of developing a new California seed cultivar, shall grow industrial hemp as densely as possible in dedicated acreage of not less than one acre and in accordance with the seed development plan. The entire area of the dedicated acreage is not required to be used for the cultivation of the particular seed cultivar.

(b) Ornamental and clandestine cultivation of industrial hemp is prohibited. All plots shall have adequate signage indicating they are industrial hemp.

(c) Pruning and tending of individual industrial hemp plants is prohibited, except when grown by an established agricultural research institution or when the action is necessary to perform the tetrahydrocannabinol (THC) testing described in this section.

(d) Culling of industrial hemp is prohibited, except when grown by an established agricultural research institution, when the action is necessary to perform the THC testing described in this section, or for purposes of seed production and development by a registered seed breeder.

(e) Industrial hemp shall include products imported under the Harmonized Tariff Schedule of the United States (2013) of the United States International Trade Commission, including, but not limited to, hemp seed, per subheading 1207.99.03, hemp oil, per subheading 1515.90.80, oilcake, per subheading 2306.90.01, true hemp, per heading 5302, true hemp yarn, per subheading 5308.20.00, and woven fabrics of true hemp fibers, per subheading 5311.00.40.

(f) Except when industrial hemp is grown by an established agricultural research institution, a registrant that grows industrial hemp under this section shall, before the harvest of each crop and as provided below, obtain a laboratory test report indicating the THC levels of a random sampling of the dried flowering tops of the industrial hemp grown.

(1) Sampling shall occur as soon as practicable when the THC content of the leaves surrounding the seeds is at its peak and shall commence as the seeds begin to mature, when the first seeds of approximately 50 percent of the plants are resistant to compression.

(2) The entire fruit-bearing part of the plant including the seeds shall be used as a sample. The sample cut shall be made directly underneath the inflorescence found in the top one-third of the plant.

(3) The sample collected for THC testing shall be accompanied by the following documentation:

(A) The registrant’s proof of registration.

(B) Seed certification documentation for the seed cultivar used.

(C) The THC testing report for each certified seed cultivar used.

(4) The laboratory test report shall be issued by a laboratory registered with the federal Drug Enforcement Administration, shall state the percentage content of THC, shall indicate the date and location of samples taken, and shall state the Global Positioning System coordinates and total acreage of the crop. If the laboratory test report indicates a percentage content of THC that is equal to or less than three-tenths of 1 percent, the words “PASSED AS CALIFORNIA INDUSTRIAL HEMP” shall appear at or near the top of the laboratory test report. If the laboratory test report indicates a percentage content of THC that is greater than three-tenths of 1 percent, the words “FAILED AS CALIFORNIA INDUSTRIAL HEMP” shall appear at or near the top of the laboratory test report.

(5) If the laboratory test report indicates a percentage content of THC that is equal to or less than three-tenths of 1 percent, the laboratory shall provide the person who requested the testing not less than 10 original copies signed by an employee authorized by the laboratory and shall retain one or more original copies of the laboratory test report for a minimum of two years from its date of sampling.

(6) If the laboratory test report indicates a percentage content of THC that is greater than three-tenths of 1 percent and does not exceed 1 percent, the registrant that grows industrial hemp shall submit additional samples for testing of the industrial hemp grown.

(7) A registrant that grows industrial hemp shall destroy the industrial hemp grown upon receipt of a first laboratory test report indicating a percentage content of THC that exceeds 1 percent or a second laboratory test report pursuant to paragraph (6) indicating a percentage content of THC that exceeds three-tenths of 1 percent but is less than 1 percent. If the percentage content of THC exceeds 1 percent, the destruction shall take place within 48 hours after receipt of the laboratory test report. If the percentage content of THC in the second laboratory test report exceeds three-tenths of 1 percent but is less than 1 percent, the destruction shall take place as soon as practicable, but no later than 45 days after receipt of the second test report.

(8) A registrant that intends to grow industrial hemp and who complies with this section shall not be prosecuted for the cultivation or possession of marijuana as a result of a laboratory test report that indicates a percentage content of THC that is greater than three-tenths of 1 percent but does not exceed 1 percent.

(9) Established agricultural research institutions shall be permitted to cultivate or possess industrial hemp with a laboratory test report that indicates a percentage content of THC that is greater than three-tenths of 1 percent if that cultivation or possession contributes to the development of types of industrial hemp that will comply with the three-tenths of 1 percent THC limit established in this division.

(10) Except for an established agricultural research institution, a registrant that grows industrial hemp shall retain an original signed copy of the laboratory test report for two years from its date of sampling, make an original signed copy of the laboratory test report available to the department, the commissioner, or law enforcement officials or their designees upon request, and shall provide an original copy of the laboratory test report to each person purchasing, transporting, or otherwise obtaining from the registrant that grows industrial hemp the fiber, oil, cake, or seed, or any component of the seed, of the plant.

(g) If, in the Attorney General’s opinion issued pursuant to Section 8 of the act that added this division, it is determined that the provisions of this section are not sufficient to comply with federal law, the department, in consultation with the board, shall establish procedures for this section that meet the requirements of federal law.

(Amended by Stats. 2014, Ch. 71, Sec. 64. Effective January 1, 2015. Conditionally operative as provided by Sec. 8 of Ch. 398.)



81007

(a) Except as provided in subdivision (b) or as necessary to perform testing pursuant to subdivision (f) of Section 81006, the possession, outside of a field of lawful cultivation, of resin, flowering tops, or leaves that have been removed from the hemp plant is prohibited.

(b) The presence of a de minimis amount, or insignificant number, of hemp leaves or flowering tops in hemp bales that result from the normal and appropriate processing of industrial hemp shall not constitute possession of marijuana.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)



81008

(a) Not later than January 1, 2019, or five years after the provisions of this division are authorized under federal law, whichever is later, the Attorney General shall report to the Assembly and Senate Committees on Agriculture and the Assembly and Senate Committees on Public Safety the reported incidents, if any, of the following:

(1) A field of industrial hemp being used to disguise marijuana cultivation.

(2) Claims in a court hearing by persons other than those exempted in subdivision (f) of Section 81006 that marijuana is industrial hemp.

(b) A report submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(c) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2023, or four years after the date that the report is due, whichever is later.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398. Repealed on or after January 1, 2023, by its own provisions.)



81009

Not later than January 1, 2019, or five years after the provisions of this division are authorized under federal law, whichever is later, the board, in consultation with the Hemp Industries Association, or its successor industry association, shall report the following to the Assembly and Senate Committees on Agriculture and the Assembly and Senate Committees on Public Safety:

(a) The economic impacts of industrial hemp cultivation, processing, and product manufacturing in California.

(b) The economic impacts of industrial hemp cultivation, processing, and product manufacturing in other states that may have permitted industrial hemp cultivation.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)



81010

This division shall not become operative unless authorized under federal law.

(Added by Stats. 2013, Ch. 398, Sec. 4. Effective January 1, 2014. Conditionally operative as provided by Sec. 8 of Ch. 398.)









Government Code - GOV

GENERAL PROVISIONS

This act shall be known as the Government Code.

(Enacted by Stats. 1943, Ch. 134.)

2.

The provisions of this code in so far as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations, and not as new enactments.

(Enacted by Stats. 1943, Ch. 134.)

3.

All persons who at the time this code takes effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold them according to their former tenure.

(Enacted by Stats. 1943, Ch. 134.)

4.

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1943, Ch. 134.)

5.

Unless the provision or the context otherwise requires, these general provisions, rules of construction, and definitions shall govern the construction of this code.

(Enacted by Stats. 1943, Ch. 134.)

6.

Title, division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1943, Ch. 134.)

7.

Whenever a power is granted to, or a duty is imposed upon, a public officer, the power may be exercised or the duty may be performed by a deputy of the officer or by a person authorized, pursuant to law, by the officer, unless this code expressly provides otherwise.

(Enacted by Stats. 1943, Ch. 134.)

7.5.

Whenever, by any law, the director of any state department is made a member of a state board, commission, or committee, or of the governing body of any state agency or authority, the director may designate a deputy director of that department holding a position specified in subdivision (f) or (g) of Section 4 of Article VII of the California Constitution to act as such member in his or her place and stead, to all intents and purposes as though the director were personally present, including the right of the deputy to be counted in constituting a quorum, to participate in the proceedings of the board, commission, committee, or other governing body, and to vote upon any and all matters. Not more than one director shall be represented by such a deputy at any meeting or session of a board, commission, committee, or other governing body. The director so designating such a deputy shall be responsible for the acts of the deputy acting under such designation in the same manner and to the same extent that the director is responsible for the acts of the deputy performing his or her official duties as deputy director of the department.

(Amended by Stats. 1984, Ch. 436, Sec. 1.)

7.6.

(a) If by law, any officer whose office is created by the California Constitution is made a member of a state board, commission, or committee, or of the governing body of any state agency or authority, the officer may designate a deputy of his or her office holding a position specified in subdivision (c) of Section 4 of Article VII of the California Constitution to act as the member in the constitutional officer’s place and stead, to all intents and purposes as though the constitutional officer was personally present, including the right of the deputy to be counted in constituting a quorum, to participate in the proceedings of the board, commission, committee, or other governing body, and to vote upon any and all matters. The constitutional officer so designating a deputy shall be responsible for the acts of the deputy acting under the designation in the same manner and to the same extent that the constitutional officer is responsible for the acts of the deputy performing his or her official duties as a deputy of the office of the constitutional officer.

(b) The Lieutenant Governor may designate any person in his or her office holding a position specified in subdivision (c) or (f) of Section 4 of Article VII of the California Constitution to act as a deputy for the purposes of this section only. However, the Lieutenant Governor may not appoint a person to act as a deputy for him or her at meetings of the Senate, or of the Regents of the University of California, or of the Trustees of the California State University.

(c) The Chief Justice of the California Supreme Court may designate a judge or employee of a state court or an employee of the Administrative Office of the Courts to act as a deputy for the purposes of this section.

(d) The Attorney General may also designate any employee in his or her office to act as a deputy for the purpose of this section. However, no person designated by the Attorney General pursuant to this section to act as a member on any state board, commission, committee, or governing body of which the Attorney General is presiding officer shall act as presiding officer in his or her place.

(e) The Superintendent of Public Instruction may designate any person in his or her office holding a position specified in Section 2.1 of Article IX of the California Constitution to act as a deputy for the purposes of this section. However, the Superintendent of Public Instruction may not appoint a person to act as a deputy for him or her at meetings of the State Board of Education, of the Regents of the University of California, or of the Trustees of the California State University.

(f) Notwithstanding subdivisions (a) to (e), inclusive, not more than one officer subject to this section shall be represented by a deputy subject to this section at any meeting or session of the State Lands Commission.

(Amended by Stats. 2008, Ch. 182, Sec. 1. Effective January 1, 2009.)

7.7.

The provisions of Sections 7.5 and 7.6 do not affect or modify in any manner the provisions of Section 7.

(Added by Stats. 1953, Ch. 463.)

7.8.

Notwithstanding anything in this code to the contrary, the Directors of Finance, General Services, and Education may appoint any deputy or assistant director in their respective departments to act in their place and stead on the State Allocation Board, irrespective of whether said deputy or assistant director holds a position specified in subdivision (g) of Section 4 of Article VII of the California Constitution, and irrespective of whether there shall be more than one such person representing a director at any meeting of such board. Such person, while sitting on said board, shall have all the powers the director he represents would have had, including the right to be counted in a quorum, the right to participate in the proceedings of the board and to vote on any and all matters. The director so designating such a deputy or assistant director shall be responsible for the acts of the person acting under such designation in the same manner and to the same extent that the director is responsible for the acts of the deputy or assistant director performing his official duties as deputy or assistant director of the department.

(Amended by Stats. 1979, Ch. 373.)

7.9.

(a) Notwithstanding any provision of law to the contrary, the Controller, the Treasurer, the Director of Finance, or the Superintendent of Public Instruction may designate any deputy of his or her office to act in his or her place and stead on any state board, commission, committee, or governing board of a state agency with respect to the exercise of statutory powers and duties of any of those bodies. The deputy, while sitting on a board, commission, committee, or governing board of a state agency may exercise the same powers that the Controller, the Treasurer, the Director of Finance, or the Superintendent of Public Instruction may exercise as if he or she were personally present. The Controller, the Treasurer, the Director of Finance, or the Superintendent of Public Instruction so designating a deputy shall be responsible for the acts of the deputy acting under the designation in the same manner and to the same extent that the Controller, the Treasurer, the Director of Finance, or the Superintendent of Public Instruction is responsible for the acts of the deputy performing his or her official duties as deputy to the Controller, the Treasurer, the Director of Finance, or the Superintendent of Public Instruction.

(b) At the request of the Controller or the Treasurer, two employees of each officer, who hold permanent civil service status and have been designated deputies under this section, shall be classified and compensated as career executives at category level IV or category level V.

(c) The Superintendent of Public Instruction may not appoint a person pursuant to subdivision (a) to act as a deputy for him or her at meetings of the State Board of Education, the Regents of the University of California, or the Trustees of the California State University.

(Amended by Stats. 1985, Ch. 192, Sec. 1.)

7.9a.

At the request of the Controller, two employees of that officer, in addition to those provided for in Section 7.9, shall be classified and compensated as career executives at category level IV or category level V.

(Added by Stats. 1988, Ch. 945, Sec. 1. Effective September 16, 1988.)

8.

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement, or record is required or authorized by this code, it shall be made in writing in the English language unless it is expressly provided otherwise.

(Enacted by Stats. 1943, Ch. 134.)

9.

Whenever reference is made to any portion of this code or of any other law of this State, the reference applies to all amendments and additions now or hereafter made.

(Enacted by Stats. 1943, Ch. 134.)

10.

“Section” means a section of this code unless some other statute is specifically mentioned. “Subdivision” means a subdivision of the section in which the term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1943, Ch. 134.)

11.

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1943, Ch. 134.)

12.

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1943, Ch. 134.)

12.5.

The Legislature hereby declares its intent that the terms “man” or “men” where appropriate shall be deemed “person” or “persons” and any references to the terms “man” or “men” in sections of this code be changed to “person” or “persons” when such code sections are being amended for any purpose. This act is declaratory and not amendatory of existing law.

(Added by Stats. 1976, Ch. 1436.)

13.

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1943, Ch. 134.)

14.

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1943, Ch. 134.)

15.

“Oath” includes affirmation.

(Enacted by Stats. 1943, Ch. 134.)

16.

“Signature” or “subscription” includes mark when the signer or subscriber can not write, such signer’s or subscriber’s name being written near the mark by a witness who writes his own name near the signer’s or subscriber’s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1943, Ch. 134.)

16.5.

(a) In any written communication with a public entity, as defined in Section 811.2, in which a signature is required or used, any party to the communication may affix a signature by use of a digital signature that complies with the requirements of this section. The use of a digital signature shall have the same force and effect as the use of a manual signature if and only if it embodies all of the following attributes:

(1) It is unique to the person using it.

(2) It is capable of verification.

(3) It is under the sole control of the person using it.

(4) It is linked to data in such a manner that if the data are changed, the digital signature is invalidated.

(5) It conforms to regulations adopted by the Secretary of State. Initial regulations shall be adopted no later than January 1, 1997. In developing these regulations, the secretary shall seek the advice of public and private entities, including, but not limited to, the Department of Information Technology, the California Environmental Protection Agency, and the Department of General Services. Before the secretary adopts the regulations, he or she shall hold at least one public hearing to receive comments.

(b) The use or acceptance of a digital signature shall be at the option of the parties. Nothing in this section shall require a public entity to use or permit the use of a digital signature.

(c) Digital signatures employed pursuant to Section 71066 of the Public Resources Code are exempted from this section.

(d) “Digital signature” means an electronic identifier, created by computer, intended by the party using it to have the same force and effect as the use of a manual signature.

(Added by Stats. 1995, Ch. 594, Sec. 1. Effective January 1, 1996.)

17.

“Person” includes any person, firm, association, organization, partnership, limited liability company, business trust, corporation, or company.

(Amended by Stats. 1994, Ch. 1010, Sec. 134. Effective January 1, 1995.)

18.

“State” means the State of California, unless applied to the different parts of the United States. In the latter case, it includes the District of Columbia and the territories.

(Enacted by Stats. 1943, Ch. 134.)

19.

“County” includes city and county.

(Enacted by Stats. 1943, Ch. 134.)

20.

“City” includes “city and county” and “incorporated town,” but does not include “unincorporated town” or “village.”

(Enacted by Stats. 1943, Ch. 134.)

21.

“Town” includes “unincorporated town” and “village.”

(Enacted by Stats. 1943, Ch. 134.)

22.

“Process” includes a writ or summons issued in the course of judicial proceedings of either a civil or criminal nature.

(Enacted by Stats. 1943, Ch. 134.)

23.

If any provision of this code, or the application thereof to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1943, Ch. 134.)

24.

The Legislature hereby declares its intent that the term “workmen’s compensation” shall hereafter also be known as “workers’ compensation.” In furtherance of this policy it is the desire of the Legislature that references to the term “workmen’s compensation” in this code be changed to “workers’ compensation” when such code sections are being amended for any purpose. This act is declaratory and not amendatory of existing law.

(Added by Stats. 1974, Ch. 1454.)

25.

(a) For purposes of this code, “assessed value” means 25 percent of full value to, and including, the 1980–81 fiscal year, and 100 percent of full value for the 1981–82 fiscal year and fiscal years thereafter; and, tax rates shall be expressed in dollars, or fractions thereof, on each one hundred dollars ($100) of assessed value to, and including, the 1980–81 fiscal year and as a percentage of full value for the 1981–82 fiscal year and fiscal years thereafter.

(b) Whenever this code requires comparison of assessed values, tax rates, or property tax revenues for different years, the assessment ratios and tax rates shall be adjusted as necessary so that the comparisons are made on the same basis, and the same amount of tax revenues would be produced, or the same relative value of an exemption or subvention will be realized regardless of the method of expressing tax rates or the assessment ratio utilized.

(c) For purposes of expressing tax rates on the same basis, a tax rate based on a 25 percent assessment ratio and expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value may be multiplied by a conversion factor of twenty-five hundredths of 1 percent to determine a rate comparable to a rate expressed as a percentage of full value; and, a rate expressed as a percentage of full value may be multiplied by a factor of 400 to determine a rate comparable to a rate expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value and based on a 25 percent assessment ratio.

(Added by renumbering Section 24 (as added by Stats. 1980, Ch. 1028) by Stats. 1981, Ch. 714, Sec. 157.)

26.

For the purposes of this code, “recycled water” or “reclaimed water” has the same meaning as recycled water as defined in subdivision (n) of Section 13050 of the Water Code.

(Added by Stats. 1995, Ch. 28, Sec. 1.7. Effective January 1, 1996.)



TITLE 1 - GENERAL

DIVISION 1 - SOVEREIGNTY AND PEOPLE OF THE STATE

CHAPTER 1 - Sovereignty of the State

ARTICLE 1 - Residence of Sovereignty

100

(a) The sovereignty of the state resides in the people thereof, and all writs and processes shall issue in their name.

(b) The style of all process shall be “The People of the State of California,” and all prosecutions shall be conducted in their name and by their authority.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 161.)






ARTICLE 2 - Territorial Jurisdiction

110

The sovereignty and jurisdiction of this State extends to all places within its boundaries as established by the constitution. The extent of such jurisdiction over places that have been or may be ceded to, purchased, or condemned by the United States is qualified by the terms of the cession or the laws under which the purchase or condemnation is made.

(Enacted by Stats. 1943, Ch. 134.)



111

The jurisdiction of the State over certain lands designated in the following statutes is subject to the cession of jurisdiction granted the United States by such statutes:

(a) Statutes of 1854, Chapter 43, concerning Mare Island.

(b) Statutes of 1859, Chapter 305, concerning Lime Point Bluff.

(c) Statutes of 1861, Chapter 255, concerning land in the Counties of Marin, Mendocino, Humboldt, and Klamath.

(d) Statutes of 1867–8, Chapter 76, concerning the site of the United States Mint in San Francisco.

(e) Statutes of 1891, Chapter 106, concerning certain park and forest reservations.

(f) Statutes of 1906 (Extraordinary Session), Chapter 58, concerning land in San Diego County.

(g) Statutes of 1911, Chapter 675, concerning land in Riverside County.

(h) Statutes of 1919, Chapter 51, concerning Yosemite National Park, Sequoia National Park, and General Grant National Park.

(i) Statutes of 1927, Chapter 207, concerning Lassen Volcanic National Park.

(j) Statutes of 1933, Chapter 845, concerning land in Lassen County.

(k) Statutes of 1935, Chapter 328, concerning land particularly described therein.

(l) Statutes of 1935, Chapter 340, concerning land in Solano County, adjacent to Benicia Arsenal Reservation.

(m) Statutes of 1935, Chapter 580, concerning Benicia Arsenal Reservation, and adjacent land.

(n) Statutes of 1941, Chapter 308, concerning an easement for lighthouse purposes in Ventura County.

(o) Statutes of 1942 (Second Extraordinary Session), Chapter 3, concerning Treasure Island in San Francisco Bay.

(Added by Stats. 1955, Ch. 84.)



112

The State has accepted the retrocession of jurisdiction over certain lands by the following statutes:

(a) Statutes of 1935, Chapter 828, concerning the Presidio in the City and County of San Francisco and Fort Baker in Marin County.

(b) Statutes of 1941, Chapter 226, concerning the Presidio in the City and County of San Francisco.

(Added by Stats. 1955, Ch. 84.)



113

The Legislature of California hereby consents to the retrocession of jurisdiction by the United States of land within this state upon and subject to each and all of the following express conditions:

(a) The United States must in writing have requested state acceptance of retrocession, and unless there is an officer of the United States empowered by a United States statute to cede jurisdiction, the request shall be by the act of Congress. The retrocession may return all jurisdiction to the state or may provide for concurrent jurisdiction.

(b) When the conditions of subdivision (a) have been found and declared to have occurred and to exist, by the State Lands Commission, the commission shall hold a hearing to determine whether acceptance of the retrocession is in the best interests of the state. Notice of the hearing shall be published pursuant to Section 6061 in each county in which the land or any part of the land is situated and a copy of the notice shall be personally served upon the clerk of the board of supervisors of each such county. The State Lands Commission shall make rules and regulations governing the conditions and procedure of the hearings.

(c) The determination of the State Lands Commission shall be final and jurisdiction accepted shall become effective when certified copies of its orders or resolutions have been recorded in the office of the county recorder of each county in which any part of the land is situated. The State Lands Commission shall keep copies of its orders or resolutions and make them available to the public upon request.

(Amended by Stats. 1998, Ch. 829, Sec. 23. Effective January 1, 1999.)



115

All jurisdiction ceded to the United States by this article is limited by the terms of any retrocession of jurisdiction heretofore or hereafter granted by the United States and accepted by the State.

(Enacted by Stats. 1943, Ch. 134.)



118

The State consents to the use by the United States of the territorial waters of the State adjacent to any land on the coast of the State now or hereafter owned by or under the control of the United States, and occupied for military purposes, in connection with conducting target practice operations of any type on the land. Before any of the waters are used in connection with conducting target practice operations of any type the United States shall take all appropriate measures and shall make and publish necessary regulations for the protection of the person and property of all persons using the waters. The use herein consented to shall not be so exercised as to interfere unreasonably with the public use of the waters.

This section shall not be construed to impose any liability whatsoever upon the State in connection with the use of the waters as herein set forth.

(Enacted by Stats. 1943, Ch. 134.)



119

Exclusive jurisdiction shall be and the same is hereby ceded to the United States over and within all of the territory which is now or may hereafter be included in those several tracts of land in the State of California set aside and dedicated for park purposes by the United States as “Kings Canyon National Park”; saving however to the State of California the right to serve civil or criminal process within the limits of the aforesaid park in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in said State outside of said park; and saving further to the said State the right to tax persons and corporations, their franchises and property on the lands included in said park, and the right to fix and collect license fees for fishing in said park; and saving also to the persons residing in said park now or hereafter the right to vote at all elections held within the county or counties in which said park is situate. The jurisdiction granted by this section shall not vest until the United States through the proper officer notifies the State of California that it assumes police jurisdiction over said park.

(Added by Stats. 1943, Ch. 96.)



126

(a) Notwithstanding any other provision of law, general or special, the Legislature of California, acting through the State Lands Commission, hereby cedes concurrent criminal jurisdiction to the United States within lands identified and held by the United States upon and subject to each and all of the following express limitations, conditions, and reservations, in addition to any other limitations, conditions, or reservations prescribed by law:

(1) Before making a cession, the State Lands Commission shall make the following findings:

(A) The United States has requested in writing the state to cede concurrent criminal jurisdiction within the identified lands.

(B) The lands are held by the United States for the erection of forts, magazines, arsenals, dockyards, and other needful buildings within the purview of clause 17 of Section 8 of Article I of the United States Constitution, or for any other federal purposes. For purposes of this section, lands held by the United States are defined as: (i) lands acquired in fee by purchase or condemnation, (ii) lands owned by the United States that are included in the military reservation by presidential proclamation or act of Congress, (iii) any other lands owned by the United States, including, but not limited to, public domain lands that are held for a public purpose, and (iv) leaseholds acquired by the United States over private lands or state-owned lands that are held for a public purpose.

(C) The cession is made pursuant to and in compliance with the laws of the United States.

(D) A notice of the proposed cession has been given to the clerk for the board of supervisors of the county in which the federal lands are located at least 15 days before the proposed cession.

(E) The proposed cession is in the best interests of the State of California.

(F) The United States has agreed to bear all costs and expenses incurred by the State Lands Commission in making the cession.

(2) The cession shall continue only so long as the lands are owned by the United States and used for the purposes for which jurisdiction is ceded or for 10 years, whichever period is less.

(3) The cession shall be made at a publicly noticed meeting of the State Lands Commission. The cession shall vest when the State Lands Commission has received notice of the United States’ acceptance of the cession and certified copies of the State Lands Commission’s orders or resolutions making the findings described in paragraph (1) have been recorded in the office of the county recorder of each county in which any part of the land is situated. The State Lands Commission shall keep copies of its orders or resolutions in its records and make them available to the public upon request.

(b) In ceding concurrent criminal jurisdiction, the Legislature and the state reserve jurisdiction over the land, water, and use of water with full power to control and regulate the acquisition, use, control, and distribution of water with respect to the land affected by the cession.

(Amended by Stats. 2014, Ch. 512, Sec. 1. Effective January 1, 2015.)



127

In addition to other records maintained by the State Lands Commission, the commission shall prepare and maintain an adequate index or record of documents with description of the lands over which the United States acquired jurisdiction pursuant to Section 126 of this code or pursuant to any prior state law. Said index shall record the degree of jurisdiction obtained by the United States for each acquisition.

(Added by Stats. 1951, Ch. 875.)






ARTICLE 3 - State Boundaries

160

The line run and marked by the United States Government under the Act of June 10, 1872, 17 Stat. 358 (1872) from the southern boundary of the State of Oregon to the 39th degree of north latitude and the line established and marked by the United States coast and geodetic survey, as completed in 1900, extending southeastward from the intersection of the 39th degree of north latitude with the 120th degree of longitude west from Greenwich to the Colorado River comprise the legal eastern boundary line of the state from the Oregon boundary to the Colorado River, and shall be so considered by the courts of the state.

(Amended by Stats. 1978, Ch. 369.)



170

To give greater precision to the boundary of the State of California as defined in Article XXI of the Constitution, it is hereby declared that the part of the boundary which is described as “running in a northwesterly direction and following the direction of the Pacific Coast to the forty-second degree of north latitude,” and as “including all the islands, harbors, and bays along and adjacent to the coast,” runs and has in the past run three English nautical miles oceanward of lines drawn along the outer sides of the outermost of the islands, reefs and rocks along and adjacent to the mainland and across intervening waters; and where there are harbors, but no such outlying islands, reefs and rocks, it runs and in the past has run three English nautical miles oceanward of lines drawn in front of the harbors along the outermost works and installations thereof, and, in the case of all bays (including inlets and estuaries) three English nautical miles from lines drawn from headland to headland across the mouth of each bay, inlet and estuary, regardless of the length of the lines.

Where there are no outlying islands, reefs or rocks and no harbors or bays or inlets or estuaries, the boundary runs and has in the past run three English nautical miles oceanward of the lowest low-water mark on the shore.

(Added by Stats. 1949, Ch. 65.)



171

All waters between the mainland and the outermost of the islands, reefs and rocks along and adjacent to the coast of the State of California from which the boundary of the State is measured, and all waters between the islands, reefs and rocks themselves, are declared to be and to have been in the past inland waters of the State. Similarly, all waters within the lines around harbors and across bays, from which the boundary of the State is measured, are declared to be and to have been in the past inland waters of the State. These waters are “waters thereof” within the meaning of that phrase in Section 25 of Article I of the Constitution.

(Added by Stats. 1949, Ch. 65.)



172

The reference in Section 1 of Article XV of the Constitution to “the navigable waters of this State,” the reference in Section 2 of the same article to “a harbor, bay, inlet, estuary, or other navigable water in this State,” and the reference in Section 3 of the same article to “the waters of any harbor, estuary, bay or inlet used for the purposes of navigation,” are declared to include and to have included in the past all of the waters within lines drawn from headland to headland across the mouth of each of the bays, inlets and estuaries along the coast of the mainland and along the coast of and across the waters between the islands of the State, regardless of the length of such lines, such waters being inland waters of the State.

(Added by Stats. 1949, Ch. 65.)






ARTICLE 3.5 - Colorado River Boundary Compact

175

The interstate compact executed between the States of Arizona and California, as set forth in Section 176 of this chapter, fixing the location of the boundary line between the two states from the southern boundary of the State of Nevada to the point on the international boundary which is common to the boundaries of Arizona and California, and the United Mexican States, is hereby ratified and approved.

(Added by Stats. 1963, Ch. 859.)



176

The provisions of the interstate compact between the States of Arizona and California referred to in Section 175 are as follows:

Interstate Compact Defining the Boundary Between the States of Arizona and California
Article I.Purpose.

The boundary between the States of Arizona and California on the Colorado River has become indefinite and uncertain because of meanderings in the main channel of the Colorado River with the result that a state of confusion exists as to the true and correct location of the boundary, and the enforcement and administration of the laws of the two states and of the United States have been rendered difficult.

The purpose of this compact is to fix by reference to stations of longitude and latitude the location of the boundary line between Arizona and California on the Colorado River from the southern boundary of the State of Nevada to the point on the international boundary which is common to the boundaries of Arizona and California and the United Mexican States.

Article II.Description.

The boundary between the States of Arizona and California on the Colorado River from the point where the oblique boundary between California and Nevada intersects the thirty-fifth degree of north latitude, said point being common to the boundaries of the States of Arizona, California and Nevada, to the point on the international boundary which is common to the boundaries of Arizona, California and the United Mexican States, shall be in accordance with the following description in general terms of 34 points on the boundary:

General Description of Boundary Between Arizona and California

Point No. 1. The intersection of the boundary line common to California and Nevada and the centerline of the channel of the Colorado River as constructed by the U.S. Bureau of Reclamation, said point being common to the boundaries of Arizona, California, and Nevada, where the 35th degree of north latitude intersects the centerline of said channel; thence downstream along and with the centerline of said channel to the southerly end of said construction to

Point No. 2, which is located in the center of the channel of the Colorado River approximately one-half mile northerly from the A.T.&S.F. Railway Bridge at Topock; thence downstream on a straight line to

Point No. 3, which lies in the Colorado River vertically below the centerline of the A.T.&S.F. Railway tracks at a point midway face-to-face of abutments of the A.T.&S.F. Railway Bridge at Topock, Arizona; thence on a straight line downstream to

Point No. 4, which lies in the Colorado River vertically below the centerline of U.S. Highway 66 at a point where said centerline intersects the center of the center pier of the highway bridge; thence on a straight line to

Point No. 5, which lies in the Colorado River vertically below the center of the span of the gas line bridge owned by the El Paso Natural Gas Co. and the Pacific Gas and Electric Co., crossing the Colorado River at Topock, Arizona; thence downstream in a southerly direction through Havasu Lake along a line midway between the right and left shore lines of said lake as they exist at mean operating level (elevation 448.00 above Mean Sea Level), as controlled at Parker Dam to

Point No. 6, which is the center of the overflow section of Parker Dam across the Colorado River; thence downstream midway between the shore lines on the right and left banks of the Colorado River to

Point No. 7, which lies in the center of the Colorado River approximately 2,050 feet upstream from the earthfill of Headgate Rock Dam; thence on a straight line to

Point No. 8, which is the center of the earthfill of Headgate Rock Dam; thence on a straight line to

Point No. 9, which lies on the centerline of the river approximately 3,625 feet westerly from Point No. 8; thence on a straight line to

Point No. 10, which lies in the center of the Colorado River at a point where the parallel of 34° 10´ north latitude intersects said centerline; thence on a straight line to

Point No. 11, which lies in the Colorado River vertically below the centerline of Arizona Highway No. 72 midway between the abutments of the highway bridge; then down the Colorado River midway between the right and left shore lines across islands which may exist between those water lines to

Point No. 12, which is at the center of the earthfill section of the Palo Verde Diversion Dam; thence down the Colorado River midway between the shore lines on the right and left banks to

Point No. 13, which is vertically below the center of the center span of the highway bridge across the Colorado River at Ehrenberg, Arizona (U.S. Highway 60-70); thence down the Colorado River midway between the shore lines on the right and left banks to

Point No. 14, which is the center of the Cibola Bridge midway between abutments; thence down the Colorado River midway between the shore lines on the right and left banks, ignoring future channelization by the U.S. Bureau of Reclamation to

Point No. 15, which lies on the centerline of the Colorado River approximately 8,400 feet northward of the center of the overflow section of Imperial Dam; thence on a straight line to

Point No. 16, which is the center of the overflow section of Imperial Dam; thence on a straight line normal to the longitudinal axis of Imperial Dam to

Point No. 17, which lies at the intersection of the last described line with a line extending northeasterly from the center of the overflow section of Laguna Dam and normal to the longitudinal axis of the said Laguna Dam; thence southeasterly on a straight line to

Point No. 18, which is at the center of the overflow section of Laguna Dam; thence on a straight line to

Point No. 19, which lies on the centerline of the Colorado River approximately 5,800 feet southwesterly of Point 18; thence down the Colorado River midway between the shore lines on the right and left banks, around a curve to the eastward to

Point No. 20, which lies on the centerline of the Colorado River where said centerline intersects the section line between Sections 4 and 9, Township 8 South, Range 22 West, Gila and Salt River Meridian; thence departing from the river on a westerly course along the extension of the above-mentioned section line about 0.65 mile to

Point No. 21, which will be the northwest corner of the northeast quarter of Section 8, Township 8 South, Range 22 West, Gila and Salt River Meridian, which shall be resurveyed in establishing this boundary; thence southerly along the centerline of said Section 8 about one-half mile to

Point No. 22, which is the northeast corner of the southwest quarter of Section 8, Township 8 South, Range 22 West, Gila and Salt River Meridian; thence westerly about one and one-half miles to

Point No. 23, which is the west quarter corner of Section 7, Township 8 South, Range 22 West, Gila and Salt River Meridian; thence southerly about one-half mile to

Point No. 24, which is the southwest corner of Section 7, Township 8 South, Range 22 West, Gila and Salt River Meridian; thence westerly about one mile to

Point No. 25, which is the southwest corner of Section 12, Township 8 South, Range 23 West, Gila and Salt River Meridian, thence southerly about one-half mile to

Point No. 26, which is the west quarter corner of Section 13, Township 8 South, Range 23 West, Gila and Salt River Meridian; thence westerly about 1.93 miles to

Point No. 27, which lies on the east shoulder of the north-south road through the Indian School approximately 370 feet due east of the northwest corner of the southwest quarter of the southwest quarter of Section 25, Township 16 South, Range 22 East, San Bernardino Meridian; thence southerly along and with the easterly shoulder line of the said north-south road approximately 700 feet to

Point No. 28, which lies on the easterly shoulder line of said north-south road due east of the northeast corner of the stone retaining wall around the Indian School Hospital; thence due west to

Point No. 29, which is the base of the northeast corner of said retaining wall; thence southerly along and with the westerly shoulder of said north-south road to

Point No. 30, which lies on the westerly shoulder line of said north-south road 330 feet south of and approximately 110 feet east of the northeast corner of Section 35, Township 16 South, Range 22 East, San Bernardino Meridian; thence due west approximately 110 feet to

Point No. 31, which lies on the east line of Section 35, Township 16 South, Range 22 East, San Bernardino Meridian, exactly 330 feet south of the northeast corner of said Section 35, thence southerly along the east line of said Section 35 to

Point No. 32, which lies at the center of the Colorado River, i.e., midway between the north and south shore lines just downstream from the centerline of the old U.S. Highway 80 Bridge across the Colorado River; thence down the center line of the Colorado River midway between the shore lines on the right and left banks to

Point No. 33, which is a point in the Colorado River vertically below the center of the new U.S. Highway 80 Bridge; thence down the centerline of the Colorado River midway between the shore lines on the right and left banks to

Point No. 34, which is the intersection of the centerline of the Colorado River and the International Boundary Line between California and the United Mexican States, which point is common to the boundaries of Arizona, the United Mexican States, and California.

These points will be marked on existing bridges and dams and where appropriate will be monumented. Between each of these points will be a number of subpoints not monumented. The total number of points and subpoints will approximate 234. The United States Coast and Geodetic Survey will locate the above-mentioned 34 points on the boundary by precise geodetic surveys. The Coast and Geodetic Survey will locate the remaining approximately 200 unmonumented subpoints by precise photogrammetric methods and will provide a list of the geographic positions and state coordinate positions (transverse Mercator system for Arizona and Lambert system for California) of each of the 234 points on the boundary. The approximately 200 unmonumented subpoints will be identified on copies of the aerial photographs by the State of Arizona and California to define the boundary; the Coast and Geodetic Survey will then locate the points so identified by analytic aerotriangulation (photogrammetric methods).

When the survey and boundary description has been completed by the United States Coast and Geodetic Survey and the Boundary Commissions of Arizona and California have each certified that it is in conformity with the General Description of Boundary between Arizona and California set forth herein, it shall be attached hereto and marked Exhibit “A” and made a part hereof as though fully incorporated herein as the permanent description of the boundary between the states of Arizona and California.

Article III.Ratification and Effective Date.

This compact shall become operative when it has been ratified and approved by the legislatures of the states of Arizona and California, and approved by the Congress of the United States.

Executed in duplicate this 12th day of March, A.D., One Thousand Nine Hundred and Sixty-three, at Sacramento, California.

FOR THE STATE OF
ARIZONA

FOR THE STATE OF
CALIFORNIA

/s/ WAYNE M. AKIN

/s/ F. J. HORTIG

WAYNE M. AKIN
Chairman of the
Arizona Interstate
Stream Commission,
Chairman

F. J. HORTIG
Executive Officer,
State Lands
Commission,
Chairman

/s/ ROBERT W. PICKRELL

/s/ STANLEY MOSK

ROBERT W. PICKRELL
Attorney General,
Member

STANLEY MOSK
Attorney General,
Member

/s/ OBED M. LASSEN

/s/ WILLIAM E. WARNE

OBED M. LASSEN
State Land
Commissioner,
Member

WILLIAM E. WARNE
Director, Department
of Water Resources,
Member

ATTESTED:

/s/ HOWARD F. THOMPSON

ATTESTED:

/s/ BERRIEN E. MOORE

HOWARD F. THOMPSON
Executive Secretary
Colorado River
Boundary Commission
of Arizona

BERRIEN E. MOORE,
Executive Secretary
Colorado River
Boundary Commission
of California

(Added by Stats. 1963, Ch. 859.)






ARTICLE 3.6 - Interstate Civil Defense and Disaster Compact

177

The Interstate Civil Defense and Disaster Compact as set forth in Section 178 executed between the State of California, through its then Governor, Earl Warren, on December 10, 1951, and other states which are parties to the compact, is hereby ratified and approved.

(Added by Stats. 1977, Ch. 161.)



178

The provisions of the Interstate Civil Defense and Disaster Compact between the State of California and other states which are parties to the compact referred to in Section 177 are as follows:

The State of California, through its Governor, duly authorized, solemnly agrees with any other state or territory of the United States which is or may become a party to this compact, as follows:

Article 1.The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster from enemy attack or other cause (natural or otherwise) including sabotage and subversive acts and direct attacks by bombs, shellfire, and atomic, radiological, chemical, bacteriological means, and other weapons. The prompt, full and effective utilization of the resources of the respective states, including such resources as may be available from the United States Government or any other source, are essential to the safety, care and welfare of the people thereof in the event of enemy action or other emergency, and any other resources, including personnel, equipment or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among the civil defense agencies or similar bodies of the states that are parties hereto. The directors of civil defense of all party states shall constitute a committee to formulate plans and take all necessary steps for the implementation of this compact.

Article 2.It shall be the duty of each party state to formulate civil defense plans and programs for application within such state. There shall be frequent consultation between the representatives of the states and with the United States Government and the free exchange of information and plans, including inventories of any materials and equipment available for civil defense. In carrying out such civil defense plans and programs the party states shall so far as possible provide and follow uniform standards, practices and rules and regulations including:

(a) Insignia, arm bands and any other distinctive articles to designate and distinguish the different civil defense services;

(b) Blackouts and practice blackouts, air raid drills, mobilization of civil defense forces and other tests and exercises;

(c) Warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith;

(d) The effective screening or extinguishing of all lights and lighting devices and appliances;

(e) Shutting off water mains, gas mains, electric power connections and the suspension of all other utility services;

(f) All materials or equipment used or to be used for civil defense purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party state;

(g) The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic, prior, during, and subsequent to drills or attacks;

(h) The safety of public meetings or gatherings; and

(i) Mobile support units.

Article 3.Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall extend to the civil defense forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges and immunities as if they were performing their duties in the state in which normally employed or rendering services. Civil defense forces will continue under the command and control of their regular leaders but the organizational units will come under the operational control of the civil defense authorities of the state receiving assistance.

Article 4.Whenever any person holds a license, certificate or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical or other skills, such person may render aid involving such skill in any party state to meet an emergency or disaster and such state shall give due recognition to such license, certificate or other permit as if issued in the state in which aid is rendered.

Article 5.No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

Article 6.Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that appropriate among other states party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or states. Such supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

Article 7.Each party state shall provide for the payment of compensation and death benefits to injured members of the civil defense forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

Article 8.Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of, any equipment answering a request for aid, and for the cost incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further that any two or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States Government may relieve the party state receiving aid from any liability and reimburse the party state supplying civil defense forces for the compensation paid to and the transportation, subsistence and maintenance expenses of such forces during the time of the rendition of such aid or assistance outside the state and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment or facilities so utilized or consumed.

Article 9.Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party states and the various local civil defense areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees, and for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States Government under plans approved by it. After the termination of the emergency or disaster the party state of which the evacuees are resident shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article 10.This compact shall be available to any state, territory or possession of the United States, and the District of Columbia. The term “state” may also include any neighboring foreign country or province or state thereof.

Article 11.The committee established pursuant to Article 1 of this compact may request the Civil Defense Agency of the United States Government to act as an informational and coordinating body under this compact, and representatives of such agency of the United States Government may attend meetings of such committee.

Article 12.This compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying and shall be subject to approval by Congress unless prior congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Civil Defense Agency and other appropriate agencies of the United States Government.

Article 13.This compact shall continue in force and remain binding on each party state until the Legislature or the Governor of such party state takes action to withdraw therefrom. Such action shall not be effective until 30 days after notice thereof has been sent by the Governor of the party state desiring to withdraw to the Governors of all other party states.

Article 14.This compact shall be construed to effectuate the purposes stated in Article 1 hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Done at the State Capitol in Sacramento, this 10th day of December in the year of our Lord one thousand nine hundred and fifty one.

IN WITNESS WHEREOF I hereby affix my signature, pursuant to the authority vested in me by law as Governor of the State of California.

Signed Earl Warren, Governor

(Added by Stats. 1977, Ch. 161.)



178.5

In addition to any other authority conferred upon him, the Governor is authorized and may execute for, on behalf of, and in the name of the State of California, the provisions of Article XV to the Interstate Civil Defense and Disaster Compact, which provisions provide as follows:

Article XV.(a) This article shall be in effect only as among those states which have enacted it into law or in which the governors have adopted it pursuant to constitutional or statutory authority sufficient to give it the force of law as part of this compact. Nothing contained in this article or in any supplementary agreement made in implementation thereof shall be construed to abridge, impair or supersede any other provision of this compact or any obligation undertaken by a state pursuant thereto, except that if its terms so provide a supplementary agreement in implementation of this article may modify, expand or add to any such obligation as among the parties to the supplementary agreement.

(b) In addition to the occurrences, circumstances and subject matters to which preceding articles of this compact make it applicable, this compact and the authorizations, entitlements and procedures thereof shall apply to:

1. Searches for and rescue of persons who are lost, marooned, or otherwise in danger.

2. Action useful in coping with disasters arising from any cause or designed to increase the capability to cope with any such disasters.

3. Incidents, or the imminence thereof, which endanger the health or safety of the public and which require the use of special equipment, trained personnel or personnel in larger numbers than are locally available in order to reduce, counteract or remove the danger.

4. The giving and receiving of aid by subdivisions of party states.

5. Exercises, drills or other training or practice activities designed to aid personnel to prepare for, cope with or prevent any disaster or other emergency to which this compact applies.

(c) Except as expressly limited by this compact or a supplementary agreement in force pursuant thereto, any aid authorized by this compact or such supplementary agreement may be furnished by any agency of a party state, a subdivision of such state, or by a joint agency providing such aid shall be entitled to reimbursement therefor to the same extent and in the same manner as a state. The personnel of such a joint agency, when rendering aid pursuant to this compact shall have the same rights, authority and immunity as personnel of party states.

(d) Nothing in this article shall be construed to exclude from the coverage of Articles 1–XIV of this compact any matter which, in the absence of this article, could reasonably be construed to be covered thereby.

(e) Nothing in subsection (a) shall be construed to limit previous or future entry into the Interstate Civil Defense and Disaster Compact of this state with other states.

(Added by Stats. 1977, Ch. 161.)






ARTICLE 3.7 - Emergency Management Assistance Compact

179

(a) It is the intent of the State of California to continue its long history of sharing emergency response resources with other states during times of disaster. Californian’s have benefited from the assistance provided by the firefighters, law enforcement officers, emergency medical personnel and other emergency staff received from other states during our calamitous fires, earthquakes, winter storms, and other disasters. We must now join our sister states in ensuring we are prepared to aid our people during emergencies by entering into the Emergency Management Assistance Compact as it was adopted by Congress.

(b) The Emergency Management Assistance Compact as set forth in Section 179.5 is hereby ratified and approved.

(Added by Stats. 2005, Ch. 233, Sec. 1. Effective September 13, 2005. Inoperative March 1, 2018. Repealed as of January 1, 2019, pursuant to Section 179.9.)



179.5

The provisions of the Emergency Management Assistance Compact between the State of California and other states that are parties to the compact referred to in Section 179 are as follows:

Article 1.Purposes and Authorities

This compact is made and entered into by and between the participating member states which enact this compact, hereafter called party states. For the purposes of this agreement, the term “states” is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disaster, technological hazard, manmade disaster, civil emergency aspects of resource shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states’ National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Article 2.General Implementation

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood. On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

Article 3.Party State Responsibilities

(a) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(1)  Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, manmade disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

(2) Review party states’ individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(3) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(4) Assist in warning communities adjacent to or crossing the state boundaries.

(5) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

(6) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(7) Provide, to the extent authorized by law, for temporary suspension of any statutes.

(b) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

(1) A description of the emergency service function for which assistance is needed, including, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(2) The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

(3) The specific place and time for staging of the assisting party’s response and a point of contact at that location.

(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

Article 4.Limitations

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state, whichever is longer.

Article 5.Licenses and Permits

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

Article 6.Liability

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes. No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

Article 7.Supplementary Agreements

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation, and communications personnel, and equipment and supplies.

Article 8.Compensation

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Article 9.Reimbursement

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article 8 expenses shall not be reimbursable under this provision.

Article 10.Evacuation

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines, and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

Article 11.Implementation

(a) This compact shall become operative immediately upon its enactment into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment by such state.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

(c) Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

Article 12.Validity

This act shall be construed to effectuate the purposes stated in Article 1 hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this act and the applicability thereof to other persons and circumstances shall not be affected thereby.

Article 13.Additional Provisions

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18 of the United States Code.

(Added by Stats. 2005, Ch. 233, Sec. 1. Effective September 13, 2005. Inoperative March 1, 2018. Repealed as of January 1, 2019, pursuant to Section 179.9.)



179.7

(a) Notwithstanding Article 6 of the Emergency Management Assistance Compact, as set forth in Section 179.5, the state shall indemnify and make whole any officer or employee who is a resident of California, or his or her heirs, if the officer or employee is injured or killed in another state when rendering aid pursuant to the compact, as if the act or acts occurred in California, less any recovery obtained under the provisions of Article 6 of the Emergency Management Assistance Compact.

(b) Local government or special district personnel who are officially deployed under the provisions of the Emergency Management Assistance Compact pursuant to an assignment of the Office of Emergency Services shall be defended by the Attorney General or other legal counsel provided by the state, and shall be indemnified subject to the same conditions and limitations applicable to state employees.

(Amended by Stats. 2013, Ch. 352, Sec. 102. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352. Inoperative March 1, 2018. Repealed as of January 1, 2019, pursuant to Section 179.9.)



179.8

Notwithstanding the provisions of the Emergency Management Assistance Compact, as set forth in Section 179.5, the state shall not deploy any personnel under the compact to render aid to a party state for any conditions resulting from a labor controversy, and the state shall not receive aid from a party state for conditions resulting from a labor controversy.

(Added by Stats. 2007, Ch. 414, Sec. 1. Effective October 10, 2007. Inoperative March 1, 2018. Repealed as of January 1, 2019, pursuant to Section 179.9.)



179.9

This article shall become inoperative on March 1, 2018, and, as of January 1, 2019, is repealed.

(Amended by Stats. 2014, Ch. 227, Sec. 1. Effective January 1, 2015. Inoperative March 1, 2018. Repealed as of January 1, 2019, pursuant to Section 179.9.)






ARTICLE 4 - Rights Over Property

180

As used herein, “property” includes real and personal property.

(Enacted by Stats. 1943, Ch. 134.)



181

The original and ultimate right to all property within the limits of the State is in the people thereof.

(Enacted by Stats. 1943, Ch. 134.)



182

All property within the limits of the State, which does not belong to any person, belongs to the people. Whenever the title to any property fails for want of heirs or next of kin, it reverts to the people.

(Enacted by Stats. 1943, Ch. 134.)



183

The State may acquire property by taxation in the modes authorized by law.

(Enacted by Stats. 1943, Ch. 134.)



185

The Governor may execute and deliver to the United States all necessary deeds or other conveyances on behalf of the State, in any case where the Legislature conveys to the United States land, rights of way, or other easements in land held by the State, to permit the United States to carry out public work projects, relief projects, or other projects which are intended to aid in the economic rehabilitation of the people of the State.

(Added by Stats. 1953, Ch. 170.)



186

(a) As used in succeeding subdivisions of this section “public domain” refers to such portion of the public domain of the State of California as is contiguous to the portion of the Klamath River between the mouth of the river and Katamin Rancheria and such portion of the public domain of the State of California as is contiguous to the portion of the Trinity River between the junction of the Klamath and Trinity Rivers and the junction of the Trinity and South Fork Rivers.

(b) As used in this section “Indians” refers to those persons listed on the California Indian Roll whose Indian ancestors originated in the area adjacent to the two stretches of river described in subdivision (a).

(c) Every Indian may, on the public domain, in the practice of Indian culture, engage in the following activities:

(i) Gather acorns, berries, mushrooms, fruits, insects, seaweed, fish, and other natural foods, materials for regalia and ceremonial purposes and for traditional Indian activities such as making baskets, boatmaking, stoneworking, woodworking, and making of nets, such as roots, reeds, bark, wood, skins, feathers, shells, seeds, nuts, grasses, stones, bones, dyestuffs, plants, sticks, and leaves;

(ii) Engage in traditional activities, including religious dances and ceremonies, and the making of baskets and woodworking, making of costumes, and other handicrafts.

(d) Transportation to or from any area of the public domain or between different areas of the public domain of material possession of which, pursuant to the foregoing provisions of this section, is permitted on the public domain, shall not be unlawful.

(e) Indians taking fish and game under this section shall do so in accordance with the rules and regulations of the Fish and Game Commission and under permit issued by the Department of Fish and Game. The commission may adopt rules and regulations and impose conditions on the issuance of such permits which shall limit the taking of fish and game to taking for ceremonial purposes in such manner as the commission deems proper.

(Added by Stats. 1963, Ch. 1498.)






ARTICLE 5 - Rights Over Persons

200

The State has the rights prescribed in this article over persons within its limits, to be exercised in the cases and in the manner provided by law.

(Enacted by Stats. 1943, Ch. 134.)



201

The State may punish for crime.

(Enacted by Stats. 1943, Ch. 134.)



202

The state may imprison or confine for the protection of the public peace or health or of individual life or safety.

(Amended by Stats. 1973, Ch. 20.)



204

The State may require services of persons, with or without compensation: In military duty; in jury duty; as witnesses; as town officers; in highway labor; in maintaining the public peace; in enforcing the service of process; in protecting life and property from fire, pestilence, wreck, and flood; and in other cases provided by statute.

(Enacted by Stats. 1943, Ch. 134.)









CHAPTER 2 - People of the State

ARTICLE 1 - General

240

The people, as a political body, consist of:

(a) Citizens who are electors.

(b) Citizens not electors.

(Enacted by Stats. 1943, Ch. 134.)



241

The citizens of the State are:

(a) All persons born in the State and residing within it, except the children of transient aliens and of alien public ministers and consuls.

(b) All persons born out of the State who are citizens of the United States and residing within the State.

(Enacted by Stats. 1943, Ch. 134.)



242

Persons in the State not its citizens are either:

(a) Citizens of other States; or

(b) Aliens.

(Enacted by Stats. 1943, Ch. 134.)



243

Every person has, in law, a residence.

(Enacted by Stats. 1943, Ch. 134.)



244

In determining the place of residence the following rules shall be observed:

(a) It is the place where one remains when not called elsewhere for labor or other special or temporary purpose, and to which he or she returns in seasons of repose.

(b) There can only be one residence.

(c) A residence cannot be lost until another is gained.

(d) The residence of the parent with whom an unmarried minor child maintains his or her place of abode is the residence of such unmarried minor child.

(e) The residence of an unmarried minor who has a parent living cannot be changed by his or her own act.

(f) The residence can be changed only by the union of act and intent.

(g) A married person shall have the right to retain his or her legal residence in the State of California notwithstanding the legal residence or domicile of his or her spouse.

(Amended by Stats. 1976, Ch. 1436.)



245

Absence from this state, on business of the state or of the United States, shall not affect the question of residence of any person.

(Added by Stats. 1970, Ch. 789.)






ARTICLE 2 - Political Rights and Duties

270

Every person while within the State is subject to its jurisdiction and entitled to its protection.

(Enacted by Stats. 1943, Ch. 134.)



271

Allegiance is the obligation of fidelity and obedience which every citizen owes to the State.

(Enacted by Stats. 1943, Ch. 134.)



272

Allegiance may be renounced by a change of residence.

(Enacted by Stats. 1943, Ch. 134.)



273

A citizen of the United States who is not a citizen of the State, has the same rights and duties as a citizen of the State not an elector.

(Enacted by Stats. 1943, Ch. 134.)



274

An elector has no rights or duties beyond those of a citizen not an elector, except the right and duty of holding office and voting.

(Enacted by Stats. 1943, Ch. 134.)



275.2

Notwithstanding any other provision of law, a public officer who is a minor shall have the rights and liabilities of an adult, both civil and criminal, with regard to his official duties, and a candidate for nomination or election to public office who is a minor shall have the rights and liabilities of an adult, both civil and criminal, with regard to his activities as a candidate.

(Added by Stats. 1971, Ch. 700.)












DIVISION 2 - STATE SEAL, FLAG, AND EMBLEMS

CHAPTER 1 - Great Seal of the State

399

(a) There shall be a seal of this state, which shall be called “the Great Seal of the State of California.”

(b) The Great Seal of the state shall be used by the Governor officially.

(Amended by Stats. 1968, Ch. 312.)



400

The design of the Great Seal of the State shall correspond substantially with the following representation thereof:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Great Seal
appears in the hard-copy publication of the chaptered bill.
See Chapter 134, page 902, Statutes of 1943.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

(Enacted by Stats. 1943, Ch. 134. Note: The Great Seal appears in Ch. 134 on page 902 of the 1943 Statutes publication.)



401

Any document signed prior to August 27, 1937, by the Governor, the Secretary of State, or both of them and bearing an impression purporting to be an impression of the Great Seal of the State has the same validity as if the impression thereon were an impression of the Great Seal of the State, whether or not it be in fact the impression of the Great Seal of the State.

(Enacted by Stats. 1943, Ch. 134.)



402

(a) Every person who maliciously or for commercial purposes uses or allows to be used any reproduction or facsimile of the Great Seal of the State in any manner whatsoever is guilty of a misdemeanor.

(b) Notwithstanding subdivision (a), the Great Seal of the State may be used for commercial purposes by the Golden State Museum Store located at 1020 O Street in Sacramento, and by the Capitol Bookstore and Gift Shop located in the rotunda of the restored State Capitol Building.

(c) Notwithstanding subdivision (a), the California Sesquicentennial Commission may enter into an agreement to use the Great Seal of the State for officially sanctioned products of the California Sesquicentennial celebration as approved by the commission. The funds received from these sales shall revert to the California Sesquicentennial Foundation and be used only for official Sesquicentennial celebration purposes.

(Amended by Stats. 1999, Ch. 416, Sec. 1. Effective January 1, 2000.)



402.5

(a) In addition to the acts prohibited by Section 402, a person who uses or allows to be used any reproduction or facsimile of the Great Seal of the State in any campaign literature or mass mailing, as defined in Section 82041.5, with intent to deceive the voters, is guilty of a misdemeanor.

(b) For purposes of this section, the use of a reproduction or facsimile of a seal in a manner that creates a misleading, erroneous, or false impression that the document is authorized by a public official is evidence of intent to deceive.

(Added by Stats. 2001, Ch. 387, Sec. 1. Effective January 1, 2002.)



403

All grants and commissions shall be kept in the name and by the authority of the people of the State of California, sealed with the Great Seal of the state, signed by the Governor, and countersigned by the Secretary of State.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



404

(a) No person shall represent, either directly or indirectly, that the State of California is sponsoring or endorsing a world’s fair or exhibition unless the representation has been specifically authorized by law. Violation of this section is a misdemeanor.

(b) The Board of Directors of the California Exposition and State Fair and its employees, as directed by the board, Members of the California State Legislature, and constitutional officers shall be exempt from the provisions of subdivision (a).

(Amended by Stats. 1981, Ch. 1119, Sec. 2.)



405

When the Great Seal of the state is prepared in color, the following colors shall be used:

The field of the seal shall be Independence Blue, Cable No. 70076; the outer circle shall be Golden Poppy, Cable No. 70071; the 31 stars and the words “Eureka” and “The Great Seal of the State of California” shall be white; the two circles bordering the words shall be Spanish Yellow, Cable No. 70068; the mountains shall be shades of Orchid, Cable No. 70133, and Amethyst, Cable No. 70134; the water shall be Grotto Blue, Cable No. 70022; the ships shall be Independence Blue, Cable No. 70076, and white; the smoke of the steamboat shall be Independence Blue, Cable No. 70076; the terrain shall be shades of Oakwood, Cable No. 70094, and Cork, Cable No. 70092; the miner’s shirt and pick shall be Plum, Cable No. 70135; the rocker, bowl, and shovel shall be Golden Poppy, Cable No. 70071; the face and arms of Goddess Minerva and of the miner shall be Ecru, Cable No. 70103; the helmet and breastplate of Minerva shall be Robins Egg, Cable No. 70204; the dress of Minerva shall be white; the robe of Minerva and the pants of the miner shall be Cardinal, Cable No. 70081; the shield of Minerva and the sheaf of wheat shall be Spanish Yellow, Cable No. 70068 and Oakwood, Cable No. 70094; the spear of Minerva shall be Oakwood, Cable No. 70094 and the tip white; the vine shall be Spring Green, Cable No. 70061; the grass shall be Irish Green, Cable No. 70168; the bear shall be in colors as set forth in Section 420.

All white shall be Cable No. 70001.

All Cable number colors herein specified are those of the Textile Color Card Association of the United States, Inc., New York.

(Added by renumbering Section 403 (as added by Stats. 1967, Ch. 919) by Stats. 1969, Ch. 122.)






CHAPTER 2 - State Flag and Emblems

420

The Bear Flag is the State Flag of California. As viewed with the hoist end of the flag to the left of the observer there appears in the upper left-hand corner of a white field a five-pointed red star with one point vertically upward and in the middle of the white field a brown grizzly bear walking toward the left with all four paws on a green grass plot, with head and eye turned slightly toward the observer; a red stripe forms the length of the flag at the bottom, and between the grass plot and the red stripe appear the words CALIFORNIA REPUBLIC.

Dimensions, excluding heading and unfinished flag ends:  The hoist or flag width is two-thirds of the fly or flag length; the red stripe width is one-sixth of the hoist width. The state official flag hoist widths shall be two, three, four, five, six and eight feet. The diameter of an imaginary circle passing through the points of the star is one-tenth of the fly length; the distance of the star center from the hoist end is one-sixth of the fly length and the distance from the star center to the top of the flag is four-fifths of the star-center distance from the hoist end. The length of the bear diagonally from the nose tip to the rear of right hind paw is two-thirds of the hoist width; the height of the bear from shoulder tip vertically to a line touching the bottoms of the front paws is one-half the length of the bear; the location of the bear in the white field is such that the center of the eye is midway between the top and bottom of the white field and the midpoint of the bear’s length is midway between the fly ends. The grass plot in length is eleven-twelfths of the hoist width and the plot ends are equidistant from the fly ends; the average width of the plot between the rear of the left front paw and the front of the right rear paw is one-tenth of the grass plot length. The height of the condensed gothic letters, as shown on the representation, is one-half of the red stripe width and they occupy a lineal space of two-thirds of the fly length with the beginning and ending letters of the words equidistant from the fly ends.

Colors:  The following color references are those of the Textile Color Card Association of the United States, Inc., New York; the colors on the flag are to be substantially the same as these color references.  White—of the white field, front of bear’s eye, and on the bear’s claws is White, cable number 70001.  Red—of the red stripe, the star, and the bear’s tongue is Old Glory, cable number 70180.  Green—of the grass plot is Irish Green, cable number 70168.  Brown—of the bear is Maple Sugar, cable number 70129.  Dark brown—of the bear outline, paws, shading, fur undulations, iris of the eye, the 12 grass tufts in the grass plot, and the letters is Seal, cable number 70108.

The general design and the details of the Bear Flag, excluding colors, shall correspond substantially with the following representation:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Bear Flag
appears in the hard-copy publication of the chaptered bill.
See Chapter 1140, page 2639, Statutes of 1953.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

This shall be the official State Flag of all state, county, city and town agencies. The flags now issued or in use shall continue in service until replacement is required.

(Amended by Stats. 1953, Ch. 1140. Note: The Bear Flag appears in Ch. 1140 on page 2639 of the 1953 Statutes publication.)



420.5

“Eureka” is the official State Motto.

(Added by Stats. 1963, Ch. 1237.)



420.75

“The Golden State” is the official State Nickname.

(Added by Stats. 1968, Ch. 66.)



421

The golden poppy (Eschscholtzia) is the official State Flower. April 6 of each year is hereby designated California Poppy Day.

(Amended by Stats. 1973, Ch. 324.)



421.5

(a) West Coast Swing Dance is the official state dance.

(b) The Square Dance is the official state folk dance.

(Added by Stats. 1988, Ch. 1645, Sec. 2.)



421.7

“I Love You, California,” a song published in 1913 with lyrics by F. B. Silverwood and music by A. F. Frankenstein, is an official state song.

(Added by renumbering Section 421.5 (as added by Stats. 1988, Ch. 1198) by Stats. 1989, Ch. 1360, Sec. 47.)



422

The California redwood (Sequoia sempervirens, Sequoia gigantea) is the official state tree.

(Amended by Stats. 1953, Ch. 1140.)



422.5

(a) The California desert tortoise (Gopherus agassizii) is the official state reptile.

(b) The Pacific leatherback sea turtle (Dermochelys coriacea) is the official state marine reptile.

(Amended by Stats. 2012, Ch. 591, Sec. 2. Effective January 1, 2013.)



422.7

The California red-legged frog (Rana draytonii) is the official state amphibian.

(Added by Stats. 2014, Ch. 77, Sec. 2. Effective January 1, 2015.)



423

The California valley quail (Lophortyx californica) is the official bird and avifaunal emblem of the State.

(Enacted by Stats. 1943, Ch. 134.)



423.5

“The Californian” is the official state tall ship.

(Added by Stats. 2003, Ch. 113, Sec. 2. Effective January 1, 2004.)



424

The official colors of the State are blue and gold. The specifications, references, and designations for the official colors are as follows:

Specifications: National Bureau of Standards, Research Paper RP 1700.

International Commission on Illumination:

Blue: Y 0.063 x 0.204 y 0.165

Gold: Y 0.449 x 0.474 y 0.458

Munsell Renotation:

Blue: H V/C 7.3 PB 2.9/8.8

Gold: H V/C 2.0 Y 7.1/11.3

Munsell Book Notation:

Blue: H V/C 7.2 PB 2.9/9.1

Gold: H V/C 1 Y 7.3/11

References: Textile Color Card Association of New York, Inc.

Blue: Yale Blue, cable number 70086, Standard Color Card of America, 9th edition.

Gold: Golden Yellow, cable number 65001, United States Army Card of Official Colors for Arms and Services.

Designations: Inter-Society Color Council-National Bureau of Standards:

Yale Blue: Deep purplish blue.

Golden Yellow: Vivid yellow.

(Amended by Stats. 1957, Ch. 1196.)



424.3

(a) The tartan defined in subdivision (b) is the official State Tartan, and may be claimed by any resident of the state.

(b) The official State Tartan is generally described as a pattern or sett consisting of alternate squares of meadow green and pacific blue that are separated and surrounded by narrow charcoal bands. The squares of meadow green are divided by a gold seam that is supported by charcoal lines on each side. There are three redwood stripes, the middle of which is broader, that are added to each side of the gold seam. The pacific blue square is divided by a sky blue stripe, which is supported on each side by charcoal lines.

The tartan is specifically defined by the following weave code:

Y..B..G..S..G...S..G..S..G..B..A..B..K...  Ancient Colors

8...2..20..4..20..8..20..4..20..32..56..2...8...  Full Pivots

This weave code means that the threads begin with 8 threads of yellow, followed by 2 threads of black, 20 threads of green, 4 threads of scarlet, 20 threads of green, 8 threads of scarlet, 20 threads of green, 4 threads of scarlet, 20 threads of green, 32 threads of black, 56 threads of azure, 2 threads of black, and 8 threads of sky blue. At that point the weave pivots and returns, beginning with 2 threads of black, and continuing the sequence in reverse order through 8 threads of yellow, at which point it pivots back again.

(Added by Stats. 2001, Ch. 100, Sec. 2. Effective January 1, 2002.)



424.5

The California dog-face butterfly (Zerene eurydice) is the official State Insect.

(Added by Stats. 1972, Ch. 521.)



425

The state animal is the California Grizzly Bear (Ursus Californicus) as depicted in outline, details, and in colors on the official representation in the custody of the Secretary of State. The color references of the bear shall be in accordance with those set forth in Section 420.

All state representations of the state animal in details and in colors shall be in accordance with this section and shall correspond substantially with the following representation thereof:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The California Grizzly Bear
appears in the hard-copy publication of the chaptered bill.
See Chapter 1140, page 2639, Statutes of 1953.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

(Added by Stats. 1953, Ch. 1140. Note: The California Grizzly Bear appears in Ch. 1140 on page 2639 of the 1953 Statutes publication.)



425.1

Native gold is the official State Mineral and mineralogic emblem.

(Added by Stats. 1965, Ch. 89.)



425.2

Serpentine is the official State Rock and lithologic emblem.

(Added by Stats. 1965, Ch. 89.)



425.3

Benitoite is the official state gemstone.

(Added by Stats. 1985, Ch. 1365, Sec. 1.)



425.5

The California gray whale (Eschrichtius robustus) is the official State Marine Mammal.

(Added by Stats. 1975, Ch. 328.)



425.6

The garibaldi (Hypsypops rubicundus) is the official state marine fish.

(Added by Stats. 1995, Ch. 948, Sec. 2. Effective January 1, 1996.)



425.7

The saber-toothed cat (Smilodon californicus) is the official State Fossil.

(Added by Stats. 1973, Ch. 792.)



425.8

The Chipped Stone Bear (bear-shaped eccentric) is the official state prehistoric artifact.

(Added by Stats. 1991, Ch. 73, Sec. 1.)



425.9

(a) The Legislature finds and declares that San Joaquin Soil is the official soil of California. It is one of four soils to be originally described at the beginning of this century, and the beginning of soil studies in California. San Joaquin Soil is approximately 50,000 to 250,000 years old and was derived from and deposited by the runoff of swollen streams during the glacial period, from mountain glaciers in the Sierra Nevada.

(b) The Legislature hereby designates San Joaquin Soil as the official State Soil.

(Added by Stats. 1997, Ch. 331, Sec. 2. Effective January 1, 1998.)



425.10

Purple needlegrass, or Nassella pulchra, is the official State Grass.

(Added by Stats. 2004, Ch. 243, Sec. 2. Effective January 1, 2005.)



426

The general design and the details of the Seal of the Governor of the State of California, excluding colors, shall correspond substantially with the following representation thereof:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Governor’s Seal
appears in the hard-copy publication of the chaptered bill.
See Chapter 963, page 2203, Statutes of 1957.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

The roman numerals shall designate the sequence in office of the Governor.

(Added by Stats. 1957, Ch. 963. Note: The Governor's Seal appears in Ch. 963 on page 2203 of the 1957 Statutes publication.)



427

When the seal of the Governor is prepared in colors, the Bear Flag shall be shown in colors as set forth in Section 420; the blue field back of the flag, the outside border of the lettering “Seal of the Governor of the State of California”, and the roman numerals shall be in Yale Blue, Cable No. 70086; the 31 stars, and the background upon which the lettering and roman numerals appear, shall be of United States Army Color Card designation Golden Yellow, No. 65001. The rising sun shall be of Indian Orange, Cable No. 70072; the flowers of the poppy shall be shades of Poppy Orange, No. 70069, Princeton Orange, No. 70070, and Golden Poppy, No. 70071. The stem and pods of the poppy shall be in shades of Jade Green, No. 70166 and Irish Green, No. 70168. Colors herein specified are those of the Textile Color Card Association of the United States, Inc., New York.

(Added by Stats. 1957, Ch. 963.)



428

The general design and details of the flag of the Governor of the State of California, excluding colors, shall correspond substantially with the following representation thereof:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Governor’s Flag
appears in the hard-copy publication of the chaptered bill.
See Chapter 963, page 2204, Statutes of 1957.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

(Added by Stats. 1957, Ch. 963. Note: The Governor's Flag appears in Ch. 963 on page 2204 of the 1957 Statutes publication.)



429

When the flag of the Governor is prepared in colors, the following colors shall be used:

The field of the flag shall be Yale Blue, Cable No. 70086; the four stars in each of the corners of the flag shall be white; the golden fringe, circle of the center seal, and the rising sun within the seal shall be United States Army Color Card designation Golden Yellow, No. 65001; the field of the seal shall be Independence Blue, Cable No. 70076; the 31 stars in the seal and the word “Eureka” shall be white; the rising sun shall be Indian Orange, Cable No. 70072; the mountains shall be shades of Orchid, Cable No. 70133, and Amethyst, Cable No. 70134; the water shall be Grotto Blue, Cable No. 70022; the ship shall be Independence Blue, Cable No. 70076, and white; the terrain shall be shades of Oakwood, Cable No. 70093, and Cork, Cable No. 70092; the miner’s shirt and pick shall be Plum, Cable No. 70135; the face and arms of Goddess Minerva and of the miner shall be Ecru, Cable No. 70134; the helmet and breastplate of Minerva shall be Robins Egg, Cable No. 70204; the dress of Minerva shall be white; the robe of Minerva and the pants of the miner shall be Cardinal, Cable No. 70081; the shield of Minerva and the sheaf of wheat shall be United States Army Color Card designation Golden Yellow No. 65001, and Oakwood, Cable No. 70093; the spear of Minerva shall be Oakwood, Cable No. 70094 and white; the cornucopia shall be white and Amethyst, Cable No. 70134; the grapes shall be Amethyst, Cable No. 70134; the fruit shall be Cardinal, Cable No. 70081, and Irish Green, Cable No. 70168; the grass shall be Irish Green, Cable No. 70168; the bear shall be in colors as set forth in Section 420.

All white shall be Cable No. 70001.

All Cable number colors herein specified are those of the Textile Color Card Association of the United States, Inc., New York.

(Added by Stats. 1957, Ch. 963.)



429.5

The California Historical Society is the official state historical society.

(Added by Stats. 1979, Ch. 52.)



429.6

The California State Military Museum and Resource Center is the official state military museum.

(Added by Stats. 2004, Ch. 133, Sec. 2. Effective January 1, 2005.)



429.7

Bodie is the official state gold rush ghost town.

(Added by Stats. 2002, Ch. 365, Sec. 3. Effective January 1, 2003.)



429.8

Calico is the official state silver rush ghost town.

(Added by Stats. 2005, Ch. 90, Sec. 1. Effective January 1, 2006.)



429.9

The California Vietnam Veterans Memorial is the official state Vietnam veterans war memorial.

(Added by Stats. 2013, Ch. 191, Sec. 2. Effective January 1, 2014.)






CHAPTER 3 - Display of Flags

430

The Flag of the United States and the Flag of the State of California (the Bear Flag) shall be prominently installed, displayed, and maintained in the following places:

(a) In the courtrooms of all courts of the State.

(b) In all rooms where any court or any state, county, or municipal commission holds any sessions.

(Added by Stats. 1953, Ch. 170.)



431

The Flag of the United States and the Flag of the State shall be prominently displayed during business hours upon or in front of the buildings or grounds of or at each of the following places:

(a) Each public building belonging to the State, a county, or a municipality.

(b) At the entrance and exit of every state park.

(c) At the entrance or upon the grounds of each campus of the University of California.

(d) At the entrance or upon the grounds or upon the administration building of every university, college, high school, and elementary school, both public and private, within the State.

(e) Upon or at every agricultural inspection station just inside California and located on every highway leading into California.

(f) At the entrance of or within every state highway maintenance station where personnel reside or are on duty at the time necessary to raise and lower the Flag.

(Amended by Stats. 1953, Ch. 1227.)



432

The Flag of the United States and the Flag of the State shall be prominently displayed during any and all games and performances of every kind which take place in a coliseum, stadium, bowl, or other open air sites, and at all race tracks where racing is being conducted.

(Added by Stats. 1953, Ch. 170.)



433

The National and State Flags shall be carried at the head of any procession or parade of:

(a) The National Guard.

(b) The California State Guard.

(c) Any other state military organization.

(d) Sheriff’s posse.

(e) City police or fire department.

(Added by Stats. 1953, Ch. 170.)



434

Where the installation or display of the Flag of the United States and the Flag of the State in a place publicly owned, whether by the State, a county, or a municipality, is prescribed, public officials charged with furnishing the place shall provide for the acquisition of the flags and their installation, display, and maintenance pursuant to this chapter.

(Added by Stats. 1953, Ch. 170.)



434.5

(a) As used in this section, the following terms have the following meaning:

(1) “Legal right” means the freedom of use and enjoyment generally exercised by owners and occupiers of land.

(2) “Local government agency” means a county, city, whether general law or chartered, city and county, town, municipal corporation, school district or other district, political subdivision, or any board, commission, or agency thereof, or other local agency.

(b) (1) No person, private entity, or governmental agency shall adopt any rule, regulation, or ordinance, or enter into any agreement or covenant, that prevents any person or private entity that would otherwise have the legal right to display a Flag of the United States on private property from exercising that right, unless it is used as, or in conjunction with, an advertising display.

(2) Nothing in this subdivision shall be construed to prevent a city, county, or city and county from imposing reasonable restrictions as to the time, place, and manner of placement or display of a Flag of the United States when necessary for the preservation of the public’s health, safety, or order.

(c) (1) A local government agency may not adopt any policy or regulation that prohibits or restricts an employee of that agency from displaying a Flag of the United States, or a pin of that flag, on his or her person, in his or her workplace, or on a local government agency vehicle operated by that employee.

(2) Nothing in this subdivision shall be construed to prevent a local government agency from imposing reasonable restrictions as to the time, place, and manner of placement or display of a Flag of the United States when necessary for the preservation of the order or discipline of the workplace.

(d) No restrictions solely to promote aesthetic considerations shall be imposed pursuant to paragraph (2) of subdivision (b) or paragraph (2) of subdivision (c).

(Amended by Stats. 2002, Ch. 73, Sec. 1. Effective January 1, 2003.)



435

Where a city or county has adopted an official flag, it is unlawful for any other city or county to adopt an official flag so similar that it might deceive or mislead anyone as to the city or county to which it belongs.

(Added by Stats. 1953, Ch. 170.)



436

Where the National and State Flags are used, they shall be of the same size. If only one flagpole is used, the National Flag shall be above the State Flag and the State Flag shall be hung in such manner as not to interfere with any part of the National Flag. At all times the National Flag shall be placed in the position of first honor.

(Added by Stats. 1953, Ch. 170.)



437

The superior court having jurisdiction of the offense shall enforce this chapter on the complaint of any citizen of the county.

(Added by Stats. 1953, Ch. 170.)



438

All United States Flags now in the possession of state, county, city, and district agencies, or hereafter acquired by such agencies under contracts awarded prior to March 18, 1959, may be utilized until unserviceable.

(Added by Stats. 1959, Ch. 1521.)



439

The Adjutant General shall, by regulation, prescribe rules regarding the times, places, and manner in which the State Flag may be displayed. He shall, periodically, compile the laws and regulations regarding the State Flag. Copies of the compilation shall be printed and made available to the public at cost by the Department of General Services.

(Amended by Stats. 1965, Ch. 371.)






CHAPTER 4 - Seal of the Senate

440

The general design and details of the Seal of the Senate of the State of California, excluding colors, shall correspond substantially with the following representation thereof:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Senate Seal
appears in the hard-copy publication of the chaptered bill.
See Chapter 293, page 654, Statutes of 1968.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

(Added by Stats. 1968, Ch. 293. Note: The Senate Seal appears in Ch. 293 on page 654 of the 1968 Statutes publication.)



441

When the Seal of the Senate is prepared in color, the following colors shall be used:

The outer circle and the words “Seal of the Senate of the State of California” shall be Popcorn, Cable No. 70203; the second circle and the shadow of each letter shall be Tobacco, Cable No. 70095; the third circle shall be Ivory, Cable No. 70002; the field of the seal shall be Forget-me-not, Cable No. 70012; the oak leaves shall be Evergreen, Cable No. 70036 with veins of Crab Apple, Cable No. 70149, Reseda, Cable No. 70035 with veins of Evergreen, Cable No. 70036, Mosstone, Cable No. 70155 with veins of Scarlet, Cable No. 70080, and Olive, Cable No. 70156 with veins of Mosstone, Cable No. 70155; the scroll shall be shades of Champagne, Cable No. 70091 and Oakwood, Cable No. 70094; the word “Legis,” the flourish, and “MDCCCL” shall be Oakwood, Cable No. 70094; the roller knobs shall be shades of Tobacco, Cable No. 70095 and Champagne, Cable No. 70091; the quill shall be shades of Purple, Cable No. 70060 and Homage Blue, Cable No. 70078; the acorns shall be shades of Caramel Brown, Cable No. 70120 and Burnished Straw, Cable No. 70117.

All Cable number colors herein specified are those of the Textile Color Card Association of the United States, Inc., New York.

(Added by Stats. 1968, Ch. 293.)



442

The use of the Seal of the Senate shall be as prescribed by the Rules of the Senate. Every person who maliciously or for commercial purposes or contrary to the Rules of the Senate uses or allows to be used any reproduction or facsimile of the Seal of the Senate in any manner whatsoever is guilty of a misdemeanor.

(Added by Stats. 1968, Ch. 293.)






CHAPTER 5 - Seal of the Assembly

445

The general design and details of the Seal of the Assembly of the State of California, excluding colors, shall correspond substantially with the following representation thereof:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Assembly Seal
appears in the hard-copy publication of the chaptered bill.
See Chapter 512, page 1156, Statutes of 1968.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

(Added by Stats. 1968, Ch. 512. Note: The Assembly Seal appears in Ch. 512 on page 1156 of the 1968 Statutes publication.)



446

When the Seal of the Assembly is prepared in color, the following colors shall be used:

The outer circle and the words “California State Assembly” shall be Gold, Cable No. 70157; the second circle shall be White, Cable No. 70001; the third circle shall be Gold, Cable No. 70157; the field of the seal shall be Independence Blue, Cable No. 70076; the poppies, bear, gavel, and column shall be Gold, Cable No. 70157 and Bronze, Cable No. 70159; the palm tree shall be shades of Gold, Cable No. 70157 and Bronze, Cable No. 70159, with fronds of Hunter, Cable No. 70064 and Bottle Green, Cable No. 70066; the mountains and clouds shall be White, Cable No. 70001; the mountains shall have shadows of Amethyst, Cable No. 70134; the grass shall be shades of Primitive Green, Cable No. 70167, Hunter, Cable No. 70064, and Graphite Blue, Cable No. 70114; the background for gavel and column shall be Dark Cardinal, Cable No. 70082; the background for the palm tree and mountains shall be Forget-me-not, Cable No. 70012; the scroll shall be White, Cable No. 70001 with borders of Gold, Cable No. 70157; the words “Legislatorum est Justas Leges Condere” and the outlines of the shield shall be Gold, Cable No. 70157.

All Cable number colors herein specified are those of the Textile Color Card Association of the United States, Inc., New York.

(Added by Stats. 1968, Ch. 512.)



447

The use of the Seal of the Assembly shall be as prescribed by the Rules of the Assembly. Every person who maliciously or for commercial purposes or contrary to the Rules of the Assembly uses or allows to be used any reproduction or facsimile of the Seal of the Assembly in any manner whatsoever is guilty of a misdemeanor.

(Added by Stats. 1968, Ch. 512.)









DIVISION 3 - SEAT OF GOVERNMENT, POLITICAL DIVISIONS, AND LEGAL DISTANCES

CHAPTER 1 - Seat of Government

450

The permanent seat of government of the state is at the City of Sacramento, but the Governor shall designate by written proclamation an alternative temporary seat of government for use in the event of war or enemy-caused disaster, or the imminence thereof. The proclamation shall be filed with the Secretary of State. A different temporary seat of government may be so designated at any time as circumstances indicate the desirability of such a change.

The Director of General Services, and any other state agency as directed by him, shall provide such facilities of any kind at the temporary seat of government as appear desirable for the functioning of the government of the state at the temporary seat of government in the event it becomes necessary, pursuant to this section.

(Amended by Stats. 1965, Ch. 371.)






CHAPTER 2 - Counties

460

The state is divided into counties. The names, boundaries, and territorial subdivisions thereof are declared in Title 3 (commencing with Section 23000).

(Amended by Stats. 1982, Ch. 454, Sec. 33.)






CHAPTER 6 - Legal Distances

500

The legal distances in the State are fixed in this chapter.

(Enacted by Stats. 1943, Ch. 134.)



501

When mileage is allowed by law to any person, the distance shall be computed as fixed in this chapter.

(Enacted by Stats. 1943, Ch. 134.)



502

From the county seat of Alameda County to Sacramento it is eighty-four (84) miles.

(Enacted by Stats. 1943, Ch. 134.)



503

From the county seat of Alpine County to Sacramento it is two hundred and twenty-five (225) miles.

(Enacted by Stats. 1943, Ch. 134.)



504

From the county seat of Amador County to Sacramento it is fifty-nine (59) miles.

(Enacted by Stats. 1943, Ch. 134.)



505

From the county seat of Butte County to Sacramento it is eighty-six (86) miles.

(Enacted by Stats. 1943, Ch. 134.)



506

From the county seat of Calaveras County to Sacramento it is seventy-three (73) miles.

(Enacted by Stats. 1943, Ch. 134.)



507

From the county seat of Colusa County to Sacramento it is seventy-seven (77) miles.

(Enacted by Stats. 1943, Ch. 134.)



508

From the county seat of Contra Costa County to Sacramento it is sixty-two (62) miles.

(Enacted by Stats. 1943, Ch. 134.)



509

From the county seat of Del Norte County to Sacramento it is three hundred and sixty-four (364) miles.

(Enacted by Stats. 1943, Ch. 134.)



510

From the county seat of El Dorado County to Sacramento it is sixty (60) miles.

(Enacted by Stats. 1943, Ch. 134.)



511

From the county seat of Fresno County to Sacramento it is one hundred and sixty-nine (169) miles.

(Enacted by Stats. 1943, Ch. 134.)



512

From the county seat of Glenn County to Sacramento it is eighty-eight (88) miles.

(Enacted by Stats. 1943, Ch. 134.)



513

From the county seat of Humboldt County to Sacramento it is three hundred and twelve (312) miles.

(Enacted by Stats. 1943, Ch. 134.)



514

From the county seat of Imperial County to Sacramento it is six hundred sixty-one (661) miles.

(Enacted by Stats. 1943, Ch. 134.)



515

From the county seat of Inyo County to Sacramento it is four hundred and sixty-six (466) miles.

(Enacted by Stats. 1943, Ch. 134.)



516

From the county seat of Kern County to Sacramento it is two hundred and seventy-eight (278) miles.

(Enacted by Stats. 1943, Ch. 134.)



517

From the county seat of Kings County to Sacramento it is two hundred and fourteen (214) miles.

(Enacted by Stats. 1943, Ch. 134.)



518

From the county seat of Lake County to Sacramento it is one hundred and sixty (160) miles.

(Enacted by Stats. 1943, Ch. 134.)



519

From the county seat of Lassen County to Sacramento it is two hundred and sixty (260) miles.

(Enacted by Stats. 1943, Ch. 134.)



520

From the county seat of Los Angeles County to Sacramento it is four hundred and forty-seven (447) miles.

(Enacted by Stats. 1943, Ch. 134.)



521

From the county seat of Madera County to Sacramento it is one hundred and forty-seven (147) miles.

(Enacted by Stats. 1943, Ch. 134.)



522

From the county seat of Marin County to Sacramento it is one hundred and five (105) miles.

(Enacted by Stats. 1943, Ch. 134.)



523

From the county seat of Mariposa County to Sacramento it is one hundred and eighty (180) miles.

(Enacted by Stats. 1943, Ch. 134.)



524

From the county seat of Mendocino County to Sacramento it is one hundred and fifty (150) miles.

(Enacted by Stats. 1943, Ch. 134.)



525

From the county seat of Merced County to Sacramento it is one hundred and fourteen (114) miles.

(Enacted by Stats. 1943, Ch. 134.)



526

From the county seat of Modoc County to Sacramento it is three hundred and twenty-four (324) miles.

(Enacted by Stats. 1943, Ch. 134.)



527

From the county seat of Mono County to Sacramento it is two hundred and ninety-six (296) miles.

(Enacted by Stats. 1943, Ch. 134.)



528

From the county seat of Monterey County to Sacramento it is two hundred and eight (208) miles.

(Enacted by Stats. 1943, Ch. 134.)



529

From the county seat of Napa County to Sacramento it is sixty-one (61) miles.

(Enacted by Stats. 1943, Ch. 134.)



530

From the county seat of Nevada County to Sacramento it is seventy-seven (77) miles.

(Enacted by Stats. 1943, Ch. 134.)



531

From the county seat of Orange County to Sacramento it is four hundred and eighty-one (481) miles.

(Enacted by Stats. 1943, Ch. 134.)



532

From the county seat of Placer County to Sacramento it is thirty-seven (37) miles.

(Enacted by Stats. 1943, Ch. 134.)



533

From the county seat of Plumas County to Sacramento it is one hundred and thirty-six (136) miles.

(Enacted by Stats. 1943, Ch. 134.)



534

From the county seat of Riverside County to Sacramento it is five hundred and twelve (512) miles.

(Enacted by Stats. 1943, Ch. 134.)



535

From the county seat of Sacramento to the State Capitol it is one (1) mile.

(Enacted by Stats. 1943, Ch. 134.)



536

From the county seat of San Benito County to Sacramento it is one hundred and seventy-three (173) miles.

(Enacted by Stats. 1943, Ch. 134.)



537

From the county seat of San Bernardino County to Sacramento it is five hundred and eight (508) miles.

(Enacted by Stats. 1943, Ch. 134.)



538

From the county seat of San Diego County to Sacramento it is five hundred and seventy-three (573) miles.

(Enacted by Stats. 1943, Ch. 134.)



539

From the City of San Francisco to Sacramento it is ninety (90) miles.

(Enacted by Stats. 1943, Ch. 134.)



540

From the county seat of San Joaquin County to Sacramento it is forty-eight (48) miles.

(Enacted by Stats. 1943, Ch. 134.)



541

From the county seat of San Luis Obispo County to Sacramento it is three hundred and forty-three (343) miles.

(Enacted by Stats. 1943, Ch. 134.)



542

From the county seat of San Mateo County to Sacramento it is one hundred and nineteen (119) miles.

(Enacted by Stats. 1943, Ch. 134.)



543

From the county seat of Santa Barbara County to Sacramento it is four hundred and sixty (460) miles.

(Enacted by Stats. 1943, Ch. 134.)



544

From the county seat of Santa Clara County to Sacramento it is one hundred and twenty-eight (128) miles.

(Enacted by Stats. 1943, Ch. 134.)



545

From the county seat of Santa Cruz County to Sacramento it is one hundred and ninety-eight (198) miles.

(Enacted by Stats. 1943, Ch. 134.)



546

From the county seat of Shasta County to Sacramento it is one hundred and seventy-one (171) miles.

(Enacted by Stats. 1943, Ch. 134.)



547

From the county seat of Sierra County to Sacramento it is one hundred and nineteen (119) miles.

(Enacted by Stats. 1943, Ch. 134.)



548

From the county seat of Siskiyou County to Sacramento it is two hundred and ninety-five (295) miles.

(Enacted by Stats. 1943, Ch. 134.)



549

From the county seat of Solano County to Sacramento it is forty (40) miles.

(Enacted by Stats. 1943, Ch. 134.)



550

From the county seat of Sonoma County to Sacramento it is ninety (90) miles.

(Enacted by Stats. 1943, Ch. 134.)



551

From the county seat of Stanislaus County to Sacramento it is seventy-seven (77) miles.

(Enacted by Stats. 1943, Ch. 134.)



552

From the county seat of Sutter County to Sacramento it is fifty-eight (58) miles.

(Enacted by Stats. 1943, Ch. 134.)



553

From the county seat of Tehama County to Sacramento it is one hundred and thirty-five (135) miles.

(Enacted by Stats. 1943, Ch. 134.)



554

From the county seat of Trinity County to Sacramento it is two hundred and seventeen (217) miles.

(Enacted by Stats. 1943, Ch. 134.)



555

From the county seat of Tulare County to Sacramento it is two hundred and six (206) miles.

(Enacted by Stats. 1943, Ch. 134.)



556

From the county seat of Tuolumne County to Sacramento it is one hundred and twenty-five (125) miles.

(Enacted by Stats. 1943, Ch. 134.)



557

From the county seat of Ventura County to Sacramento it is four hundred and ninety (490) miles.

(Enacted by Stats. 1943, Ch. 134.)



558

From the county seat of Yolo County to Sacramento it is twenty-three (23) miles.

(Enacted by Stats. 1943, Ch. 134.)



559

From the county seat of Yuba County to Sacramento it is fifty-two (52) miles.

(Enacted by Stats. 1943, Ch. 134.)









DIVISION 3.5 - COSTS IN CIVIL ACTIONS RESULTING FROM ADMINISTRATIVE PROCEEDINGS

800

(a) In any civil action to appeal or review the award, finding, or other determination of any administrative proceeding under this code or under any other provision of state law, except actions resulting from actions of the California Victim Compensation and Government Claims Board, if it is shown that the award, finding, or other determination of the proceeding was the result of arbitrary or capricious action or conduct by a public entity or an officer thereof in his or her official capacity, the complainant if he or she prevails in the civil action may collect from the public entity reasonable attorney’s fees, computed at one hundred dollars ($100) per hour, but not to exceed seven thousand five hundred dollars ($7,500), if he or she is personally obligated to pay the fees in addition to any other relief granted or other costs awarded.

(b) This section is ancillary only, and shall not be construed to create a new cause of action.

(c) The refusal by a public entity or officer thereof to admit liability pursuant to a contract of insurance shall not be considered arbitrary or capricious action or conduct within the meaning of this section.

(Amended by Stats. 2006, Ch. 538, Sec. 216. Effective January 1, 2007.)






DIVISION 3.6 - CLAIMS AND ACTIONS AGAINST PUBLIC ENTITIES AND PUBLIC EMPLOYEES

PART 1 - DEFINITIONS

810

(a) Unless the provision or context otherwise requires, the definitions contained in this part govern the construction of this division.

(b) This division may be referred to as the Government Claims Act.

(Amended by Stats. 2012, Ch. 759, Sec. 5. Effective January 1, 2013.)



810.2

“Employee” includes an officer, judicial officer as defined in Section 327 of the Elections Code, employee, or servant, whether or not compensated, but does not include an independent contractor.

(Amended by Stats. 1994, Ch. 923, Sec. 30. Effective January 1, 1995.)



810.4

“Employment” includes office or employment.

(Added by Stats. 1963, Ch. 1681.)



810.6

“Enactment” means a constitutional provision, statute, charter provision, ordinance or regulation.

(Added by Stats. 1963, Ch. 1681.)



810.8

“Injury” means death, injury to a person, damage to or loss of property, or any other injury that a person may suffer to his person, reputation, character, feelings or estate, of such nature that it would be actionable if inflicted by a private person.

(Added by Stats. 1963, Ch. 1681.)



811

“Law” includes not only enactments but also the decisional law applicable within this State as determined and declared from time to time by the courts of this State and of the United States.

(Added by Stats. 1963, Ch. 1681.)



811.2

“Public entity” includes the state, the Regents of the University of California, the Trustees of the California State University and the California State University, a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the State.

(Amended by Stats. 2010, Ch. 636, Sec. 1. Effective January 1, 2011.)



811.4

“Public employee” means an employee of a public entity.

(Added by Stats. 1963, Ch. 1681.)



811.6

“Regulation” means a rule, regulation, order or standard, having the force of law, adopted by an employee or agency of the United States pursuant to the federal Administrative Procedure Act (Chapter 5 (commencing with Section 500) of Title 5 of the United States Code) or as a regulation by an agency of the state pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2).

(Amended by Stats. 1988, Ch. 160, Sec. 50.)



811.8

“Statute” means an act adopted by the Legislature of this State or by the Congress of the United States, or a statewide initiative act.

(Added by Stats. 1963, Ch. 1681.)



811.9

(a) Notwithstanding any other provision of law, judges, subordinate judicial officers, and court executive officers of the superior courts are state officers for purposes of Part 1 (commencing with Section 810) to Part 7 (commencing with Section 995), inclusive, and trial court employees are employees of the trial court for purposes of Part 1 (commencing with Section 810) to Part 7 (commencing with Section 995), inclusive. The Judicial Council shall provide for representation, defense, and indemnification of those individuals and the court pursuant to Part 1 (commencing with Section 810) to Part 7 (commencing with Section 995), inclusive. The Judicial Council shall provide for that representation or defense through the county counsel, the Attorney General, or other counsel. The county counsel and the Attorney General may, but are not required to, provide representation or defense for the Judicial Council. The fact that a justice, judge, subordinate judicial officer, court executive officer, court employee, the court, the Judicial Council, or the Administrative Office of the Courts is or was represented or defended by the county counsel, the Attorney General, or other counsel shall not be the sole basis for a judicial determination of disqualification of a justice, judge, subordinate judicial officer, the county counsel, the Attorney General, or other counsel in unrelated actions.

(b) To promote the cost-effective, prompt, and fair resolution of actions, proceedings, and claims affecting the trial courts, the Judicial Council shall adopt rules of court requiring the Administrative Office of the Courts to manage actions, proceedings, and claims that affect the trial courts and involve superior courts, superior court judges, subordinate judicial officers, court executive officers, or trial court employees in consultation with the affected courts and individuals. The Administrative Office of the Courts’ management of these actions, proceedings, and claims shall include, but not be limited to, case management and administrative responsibilities such as selection of counsel and making strategic and settlement decisions.

(c) Nothing in this section shall be construed to affect the employment status of subordinate judicial officers, court executive officers, and trial court employees related to any matters not covered by subdivision (a).

(Amended by Stats. 2005, Ch. 706, Sec. 16. Effective January 1, 2006.)






PART 2 - LIABILITY OF PUBLIC ENTITIES AND PUBLIC EMPLOYEES

CHAPTER 1 - General Provisions Relating to Liability

ARTICLE 1 - Scope of Part

814

Nothing in this part affects liability based on contract or the right to obtain relief other than money or damages against a public entity or public employee.

(Added by Stats. 1963, Ch. 1681.)



814.2

Nothing in this part shall be construed to impliedly repeal any provision of Division 4 (commencing with Section 3201) or Division 4.5 (commencing with Section 6100) of the Labor Code.

(Added by Stats. 1963, Ch. 1681.)






ARTICLE 2 - Liability of Public Entities

815

Except as otherwise provided by statute:

(a) A public entity is not liable for an injury, whether such injury arises out of an act or omission of the public entity or a public employee or any other person.

(b) The liability of a public entity established by this part (commencing with Section 814) is subject to any immunity of the public entity provided by statute, including this part, and is subject to any defenses that would be available to the public entity if it were a private person.

(Added by Stats. 1963, Ch. 1681.)



815.2

(a) A public entity is liable for injury proximately caused by an act or omission of an employee of the public entity within the scope of his employment if the act or omission would, apart from this section, have given rise to a cause of action against that employee or his personal representative.

(b) Except as otherwise provided by statute, a public entity is not liable for an injury resulting from an act or omission of an employee of the public entity where the employee is immune from liability.

(Added by Stats. 1963, Ch. 1681.)



815.3

(a) Notwithstanding any other provision of this part, unless the elected official and the public entity are named as codefendants in the same action, a public entity is not liable to a plaintiff under this part for any act or omission of an elected official employed by or otherwise representing that public entity, which act or omission constitutes an intentional tort, including, but not limited to, harassment, sexual battery, and intentional infliction of emotional distress. For purposes of this section, harassment in violation of state or federal law constitutes an intentional tort, to the extent permitted by federal law. This section shall not apply to defamation.

(b) If the elected official is held liable for an intentional tort other than defamation in such an action, the trier of fact in reaching the verdict shall determine if the act or omission constituting the intentional tort arose from and was directly related to the elected official’s performance of his or her official duties. If the trier of fact determines that the act or omission arose from and was directly related to the elected official’s performance of his or her official duties, the public entity shall be liable for the judgment as provided by law. For the purpose of this subdivision, employee managerial functions shall be deemed to arise from, and to directly relate to, the elected official’s official duties. However, acts or omissions constituting sexual harassment shall not be deemed to arise from, and to directly relate to, the elected official’s official duties.

(c) If the trier of fact determines that the elected official’s act or omission did not arise from and was not directly related to the elected official’s performance of his or her official duties, upon a final judgment, including any appeal, the plaintiff shall first seek recovery of the judgment against the assets of the elected official. If the court determines that the elected official’s assets are insufficient to satisfy the total judgment, including plaintiff’s costs as provided by law, the court shall determine the amount of the deficiency and the plaintiff may seek to collect that remainder of the judgment from the public entity. The public entity may pay that deficiency if the public entity is otherwise authorized by law to pay that judgment.

(d) To the extent the public entity pays any portion of the judgment against the elected official pursuant to subdivision (c) or has expended defense costs in an action in which the trier of fact determines the elected official’s action did not arise from and did not directly relate to his or her performance of official duties, the public entity shall pursue all available creditor’s remedies against the elected official in indemnification, including garnishment, until the elected official has fully reimbursed the public entity.

(e) If the public entity elects to appeal the judgment in an action brought pursuant to this section, the entity shall continue to provide a defense for the official until the case is finally adjudicated, as provided by law.

(f) It is the intent of the Legislature that elected officials assume full fiscal responsibility for their conduct which constitutes an intentional tort not directly related to their official duties committed for which the public entity they represent may also be liable, while maintaining fair compensation for those persons injured by such conduct.

(g) This section shall not apply to a criminal or civil enforcement action brought on behalf of the state by an elected district attorney, city attorney, or Attorney General.

(h) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Added by Stats. 1994, Ch. 796, Sec. 1. Effective January 1, 1995.)



815.4

A public entity is liable for injury proximately caused by a tortious act or omission of an independent contractor of the public entity to the same extent that the public entity would be subject to such liability if it were a private person. Nothing in this section subjects a public entity to liability for the act or omission of an independent contractor if the public entity would not have been liable for the injury had the act or omission been that of an employee of the public entity.

(Added by Stats. 1963, Ch. 1681.)



815.6

Where a public entity is under a mandatory duty imposed by an enactment that is designed to protect against the risk of a particular kind of injury, the public entity is liable for an injury of that kind proximately caused by its failure to discharge the duty unless the public entity establishes that it exercised reasonable diligence to discharge the duty.

(Added by Stats. 1963, Ch. 1681.)



816

A public entity is not liable for injury arising out of any activity conducted by a member of the California National Guard pursuant to Section 316, 502, 503, 504, or 505 of Title 32 of the United States Code and compensated pursuant to the Federal Tort Claims Act.

It is the intent of the Legislature, in enacting this section, to conform state law regarding liability for activities of the National Guard to federal law as expressed in Public Law 97-124.

(Added by Stats. 1982, Ch. 616, Sec. 1.)



818

Notwithstanding any other provision of law, a public entity is not liable for damages awarded under Section 3294 of the Civil Code or other damages imposed primarily for the sake of example and by way of punishing the defendant.

(Added by Stats. 1963, Ch. 1681.)



818.2

A public entity is not liable for an injury caused by adopting or failing to adopt an enactment or by failing to enforce any law.

(Added by Stats. 1963, Ch. 1681.)



818.4

A public entity is not liable for an injury caused by the issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order, or similar authorization where the public entity or an employee of the public entity is authorized by enactment to determine whether or not such authorization should be issued, denied, suspended or revoked.

(Added by Stats. 1963, Ch. 1681.)



818.5

The Department of Motor Vehicles is liable for any injury to a lienholder or good faith purchaser of a vehicle proximately caused by the department’s negligent omission of the lienholder’s name from an ownership certificate issued by the department. The liability of the department under this section shall not exceed the actual cash value of the vehicle.

(Added by Stats. 1985, Ch. 437, Sec. 2.)



818.6

A public entity is not liable for injury caused by its failure to make an inspection, or by reason of making an inadequate or negligent inspection, of any property, other than its property (as defined in subdivision (c) of Section 830), for the purpose of determining whether the property complies with or violates any enactment or contains or constitutes a hazard to health or safety.

(Added by Stats. 1963, Ch. 1681.)



818.7

No board, commission, or any public officer or employee of the state or of any district, county, city and county, or city is liable for any damage or injury to any person resulting from the publication of any reports, records, prints, or photographs of or concerning any person convicted of violation of any law relating to the use, sale, or possession of controlled substances, when such publication is to school authorities for use in instruction on the subject of controlled substances or to any person when used for the purpose of general education. However, the name of any person concerning whom any such reports, records, prints, or photographs are used shall be kept confidential and every reasonable effort shall be made to maintain as confidential any information which may tend to identify such person.

(Amended by Stats. 1984, Ch. 1635, Sec. 40.)



818.8

A public entity is not liable for an injury caused by misrepresentation by an employee of the public entity, whether or not such misrepresentation be negligent or intentional.

(Added by Stats. 1963, Ch. 1681.)



818.9

A court or county, its employees, independent contractors, and volunteers shall not be liable because of any advice provided to small claims court litigants or potential litigants as a public service on behalf of the court or county pursuant to the Small Claims Act (Chapter 5.5 (commencing with Section 116.110) of Title 1 of Part 1 of the Code of Civil Procedure).

(Amended by Stats. 2002, Ch. 806, Sec. 24. Effective January 1, 2003.)






ARTICLE 3 - Liability of Public Employees

820

(a) Except as otherwise provided by statute (including Section 820.2), a public employee is liable for injury caused by his act or omission to the same extent as a private person.

(b) The liability of a public employee established by this part (commencing with Section 814) is subject to any defenses that would be available to the public employee if he were a private person.

(Added by Stats. 1963, Ch. 1681.)



820.2

Except as otherwise provided by statute, a public employee is not liable for an injury resulting from his act or omission where the act or omission was the result of the exercise of the discretion vested in him, whether or not such discretion be abused.

(Added by Stats. 1963, Ch. 1681.)



820.21

(a) Notwithstanding any other provision of the law, the civil immunity of juvenile court social workers, child protection workers, and other public employees authorized to initiate or conduct investigations or proceedings pursuant to Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code shall not extend to any of the following, if committed with malice:

(1) Perjury.

(2) Fabrication of evidence.

(3) Failure to disclose known exculpatory evidence.

(4) Obtaining testimony by duress, as defined in Section 1569 of the Civil Code, fraud, as defined in either Section 1572 or Section 1573 of the Civil Code, or undue influence, as defined in Section 1575 of the Civil Code.

(b) As used in this section, “malice” means conduct that is intended by the person described in subdivision (a) to cause injury to the plaintiff or despicable conduct that is carried on by the person described in subdivision (a) with a willful and conscious disregard of the rights or safety of others.

(Added by Stats. 1995, Ch. 977, Sec. 1. Effective January 1, 1996.)



820.25

(a) For purposes of Section 820.2, the decision of a peace officer, as defined in Sections 830.1 and 830.2 of the Penal Code, or a state or local law enforcement official, to render assistance to a motorist who has not been involved in an accident or to leave the scene after rendering assistance, upon learning of a reasonably apparent emergency requiring his immediate attention elsewhere or upon instructions from a superior to assume duties elsewhere, shall be deemed an exercise of discretion.

(b) The provision in subdivision (a) shall not apply if the act or omission occurred pursuant to the performance of a ministerial duty. For purposes of this section, “ministerial duty” is defined as a plain and mandatory duty involving the execution of a set task and to be performed without the exercise of discretion.

(Added by Stats. 1979, Ch. 806.)



820.4

A public employee is not liable for his act or omission, exercising due care, in the execution or enforcement of any law. Nothing in this section exonerates a public employee from liability for false arrest or false imprisonment.

(Added by Stats. 1963, Ch. 1681.)



820.6

If a public employee acts in good faith, without malice, and under the apparent authority of an enactment that is unconstitutional, invalid or inapplicable, he is not liable for an injury caused thereby except to the extent that he would have been liable had the enactment been constitutional, valid and applicable.

(Added by Stats. 1963, Ch. 1681.)



820.8

Except as otherwise provided by statute, a public employee is not liable for an injury caused by the act or omission of another person. Nothing in this section exonerates a public employee from liability for injury proximately caused by his own negligent or wrongful act or omission.

(Added by Stats. 1963, Ch. 1681.)



820.9

Members of city councils, mayors, members of boards of supervisors, members of school boards, members of governing boards of other local public entities, members of locally appointed boards and commissions, and members of locally appointed or elected advisory bodies are not vicariously liable for injuries caused by the act or omission of the public entity or advisory body. Nothing in this section exonerates an official from liability for injury caused by that individual’s own wrongful conduct. Nothing in this section affects the immunity of any other public official.

This section shall become operative January 1, 2000.

(Repealed (in Sec. 1) and added by Stats. 1997, Ch. 132, Sec. 2. Effective January 1, 1998. Section operative January 1, 2000, by its own provisions.)



821

A public employee is not liable for an injury caused by his adoption of or failure to adopt an enactment or by his failure to enforce an enactment.

(Added by Stats. 1963, Ch. 1681.)



821.2

A public employee is not liable for an injury caused by his issuance, denial, suspension or revocation of, or by his failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order, or similar authorization where he is authorized by enactment to determine whether or not such authorization should be issued, denied, suspended or revoked.

(Added by Stats. 1963, Ch. 1681.)



821.4

A public employee is not liable for injury caused by his failure to make an inspection, or by reason of making an inadequate or negligent inspection, of any property, other than the property (as defined in subdivision (c) of Section 830) of the public entity employing the public employee, for the purpose of determining whether the property complies with or violates any enactment or contains or constitutes a hazard to health or safety.

(Added by Stats. 1963, Ch. 1681.)



821.5

A public entity or a public employee acting within the scope of his employment is not liable for failing to prohibit or restrict the time that cargo tank vehicles required to display flammable liquid placards may travel through a tunnel.

(Added by Stats. 1982, Ch. 1255, Sec. 1.)



821.6

A public employee is not liable for injury caused by his instituting or prosecuting any judicial or administrative proceeding within the scope of his employment, even if he acts maliciously and without probable cause.

(Added by Stats. 1963, Ch. 1681.)



821.8

A public employee is not liable for an injury arising out of his entry upon any property where such entry is expressly or impliedly authorized by law. Nothing in this section exonerates a public employee from liability for an injury proximately caused by his own negligent or wrongful act or omission.

(Added by Stats. 1963, Ch. 1681.)



822

A public employee is not liable for money stolen from his official custody. Nothing in this section exonerates a public employee from liability if the loss was sustained as a result of his own negligent or wrongful act or omission.

(Added by Stats. 1963, Ch. 1681.)



822.2

A public employee acting in the scope of his employment is not liable for an injury caused by his misrepresentation, whether or not such misrepresentation be negligent or intentional, unless he is guilty of actual fraud, corruption or actual malice.

(Added by Stats. 1963, Ch. 1681.)



823

Neither the widow, widower, nor the heirs of a peace officer, as defined in Sections 830.1, 830.2, and 830.32 of the Penal Code, shall be liable individually for any injury or death that may result from an act or omission of a peace officer that occurs in his or her line of duty, including an act or omission not directly related to the officer’s death, if the officer was slain while in the line of duty. Nothing in this section shall preclude any action from being brought against the estate of the peace officer.

(Added by Stats. 1998, Ch. 559, Sec. 2. Effective January 1, 1999.)






ARTICLE 4 - Indemnification of Public Employees

825

(a) Except as otherwise provided in this section, if an employee or former employee of a public entity requests the public entity to defend him or her against any claim or action against him or her for an injury arising out of an act or omission occurring within the scope of his or her employment as an employee of the public entity and the request is made in writing not less than 10 days before the day of trial, and the employee or former employee reasonably cooperates in good faith in the defense of the claim or action, the public entity shall pay any judgment based thereon or any compromise or settlement of the claim or action to which the public entity has agreed.

If the public entity conducts the defense of an employee or former employee against any claim or action with his or her reasonable good-faith cooperation, the public entity shall pay any judgment based thereon or any compromise or settlement of the claim or action to which the public entity has agreed. However, where the public entity conducted the defense pursuant to an agreement with the employee or former employee reserving the rights of the public entity not to pay the judgment, compromise, or settlement until it is established that the injury arose out of an act or omission occurring within the scope of his or her employment as an employee of the public entity, the public entity is required to pay the judgment, compromise, or settlement only if it is established that the injury arose out of an act or omission occurring in the scope of his or her employment as an employee of the public entity.

Nothing in this section authorizes a public entity to pay that part of a claim or judgment that is for punitive or exemplary damages.

(b) Notwithstanding subdivision (a) or any other provision of law, a public entity is authorized to pay that part of a judgment that is for punitive or exemplary damages if the governing body of that public entity, acting in its sole discretion except in cases involving an entity of the state government, finds all of the following:

(1) The judgment is based on an act or omission of an employee or former employee acting within the course and scope of his or her employment as an employee of the public entity.

(2) At the time of the act giving rise to the liability, the employee or former employee acted, or failed to act, in good faith, without actual malice and in the apparent best interests of the public entity.

(3) Payment of the claim or judgment would be in the best interests of the public entity.

As used in this subdivision with respect to an entity of state government, “a decision of the governing body” means the approval of the Legislature for payment of that part of a judgment that is for punitive damages or exemplary damages, upon recommendation of the appointing power of the employee or former employee, based upon the finding by the Legislature and the appointing authority of the existence of the three conditions for payment of a punitive or exemplary damages claim. The provisions of subdivision (a) of Section 965.6 shall apply to the payment of any claim pursuant to this subdivision.

The discovery of the assets of a public entity and the introduction of evidence of the assets of a public entity shall not be permitted in an action in which it is alleged that a public employee is liable for punitive or exemplary damages.

The possibility that a public entity may pay that part of a judgment that is for punitive damages shall not be disclosed in any trial in which it is alleged that a public employee is liable for punitive or exemplary damages, and that disclosure shall be grounds for a mistrial.

(c) Except as provided in subdivision (d), if the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(d) The subject of payment of punitive damages pursuant to this section or any other provision of law shall not be a subject of meet and confer under the provisions of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, or pursuant to any other law or authority.

(e) Nothing in this section shall affect the provisions of Section 818 prohibiting the award of punitive damages against a public entity. This section shall not be construed as a waiver of a public entity’s immunity from liability for punitive damages under Section 1981, 1983, or 1985 of Title 42 of the United States Code.

(f) (1) Except as provided in paragraph (2), a public entity shall not pay a judgment, compromise, or settlement arising from a claim or action against an elected official, if the claim or action is based on conduct by the elected official by way of tortiously intervening or attempting to intervene in, or by way of tortiously influencing or attempting to influence the outcome of, any judicial action or proceeding for the benefit of a particular party by contacting the trial judge or any commissioner, court-appointed arbitrator, court-appointed mediator, or court-appointed special referee assigned to the matter, or the court clerk, bailiff, or marshal after an action has been filed, unless he or she was counsel of record acting lawfully within the scope of his or her employment on behalf of that party. Notwithstanding Section 825.6, if a public entity conducted the defense of an elected official against such a claim or action and the elected official is found liable by the trier of fact, the court shall order the elected official to pay to the public entity the cost of that defense.

(2) If an elected official is held liable for monetary damages in the action, the plaintiff shall first seek recovery of the judgment against the assets of the elected official. If the elected official’s assets are insufficient to satisfy the total judgment, as determined by the court, the public entity may pay the deficiency if the public entity is authorized by law to pay that judgment.

(3) To the extent the public entity pays any portion of the judgment or is entitled to reimbursement of defense costs pursuant to paragraph (1), the public entity shall pursue all available creditor’s remedies against the elected official, including garnishment, until that party has fully reimbursed the public entity.

(4) This subdivision shall not apply to any criminal or civil enforcement action brought in the name of the people of the State of California by an elected district attorney, city attorney, or attorney general.

(Amended by Stats. 1995, Ch. 799, Sec. 1. Effective January 1, 1996.)



825.2

(a) Subject to subdivision (b), if an employee or former employee of a public entity pays any claim or judgment against him, or any portion thereof, that the public entity is required to pay under Section 825, he is entitled to recover the amount of such payment from the public entity.

(b) If the public entity did not conduct his defense against the action or claim, or if the public entity conducted such defense pursuant to an agreement with him reserving the rights of the public entity against him, an employee or former employee of a public entity may recover from the public entity under subdivision (a) only if he establishes that the act or omission upon which the claim or judgment is based occurred within the scope of his employment as an employee of the public entity and the public entity fails to establish that he acted or failed to act because of actual fraud, corruption or actual malice or that he willfully failed or refused to conduct the defense of the claim or action in good faith or to reasonably cooperate in good faith in the defense conducted by the public entity.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



825.4

Except as provided in Section 825.6, if a public entity pays any claim or judgment against itself or against an employee or former employee of the public entity, or any portion thereof, for an injury arising out of an act or omission of the employee or former employee of the public entity, he is not liable to indemnify the public entity.

(Added by Stats. 1963, Ch. 1681.)



825.6

(a) (1) Except as provided in subdivision (b), if a public entity pays any claim or judgment, or any portion thereof, either against itself or against an employee or former employee of the public entity, for an injury arising out of an act or omission of the employee or former employee of the public entity, the public entity may recover from the employee or former employee the amount of that payment if he or she acted or failed to act because of actual fraud, corruption, or actual malice, or willfully failed or refused to conduct the defense of the claim or action in good faith. Except as provided in paragraph (2) or (3), a public entity may not recover any payments made upon a judgment or claim against an employee or former employee if the public entity conducted his or her defense against the action or claim.

(2) If a public entity pays any claim or judgment, or any portion thereof, against an employee or former employee of the public entity for an injury arising out of his or her act or omission, and if the public entity conducted his or her defense against the claim or action pursuant to an agreement with him or her reserving the rights of the public entity against him or her, the public entity may recover the amount of the payment from him or her unless he or she establishes that the act or omission upon which the claim or judgment is based occurred within the scope of his or her employment as an employee of the public entity and the public entity fails to establish that he or she acted or failed to act because of actual fraud, corruption, or actual malice or that he or she willfully failed or refused to reasonably cooperate in good faith in the defense conducted by the public entity.

(3) If a public entity pays any claim or judgment, or any portion thereof, against an employee or former employee of the public entity for an injury arising out of his or her act or omission, and if the public entity conducted the defense against the claim or action in the absence of an agreement with him or her reserving the rights of the public entity against him or her, the public entity may recover the amount of that payment from him or her if he or she willfully failed or refused to reasonably cooperate in good faith in the defense conducted by the public entity.

(b) (1) Upon a felony conviction for a violation of Section 1195 of this code, or of Section 68, 86, 93, 165, 504, or 518 of the Penal Code, by an elected official or former elected official of a public entity for an act or omission of that person while in office, the elected official or former elected official shall forfeit any rights to defense or indemnification under Section 825 with respect to a claim for damages for an injury arising from that act or omission.

(2) If a public entity pays any claim or judgment, or any portion thereof, either against itself or against an elected official or former elected official of the public entity, for an injury arising out of an act or omission of the elected official or former elected official of the public entity, which act or omission constituted a felony violation of Section 1195 of this code, or of Section 68, 86, 93, 165, 504, or 518 of the Penal Code, the public entity shall recover from the elected official or former elected official the amount of that payment upon the felony conviction of the elected official or former elected official for that act or omission. Upon that conviction, the public entity shall also recover from the elected official the costs of any defense to a civil action filed against the elected official for that act or omission.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1995, Ch. 91, Sec. 43. Effective January 1, 1996.)






ARTICLE 5 - Indemnification of Certain State Agents

827

A provider of health care, as defined in Section 56.05 of the Civil Code, its officers, employees, agents, and subcontractors, who are defended by the Attorney General pursuant to Section 12511.5, or other legal counsel provided by the state, shall be indemnified in accordance with Section 825, subject to the same conditions and limitations applicable to state employees, except that no provider of health care shall be indemnified in a civil rights action unless the health care provider maintains insurance for professional negligence. To the extent that negligence constitutes the basis of liability of the health care provider, the provider’s private insurance shall be the source of recovery.

(Added by Stats. 1995, Ch. 749, Sec. 3. Effective October 10, 1995.)









CHAPTER 2 - Dangerous Conditions of Public Property

ARTICLE 1 - General

830

As used in this chapter:

(a) “Dangerous condition” means a condition of property that creates a substantial (as distinguished from a minor, trivial or insignificant) risk of injury when such property or adjacent property is used with due care in a manner in which it is reasonably foreseeable that it will be used.

(b) “Protect against” includes repairing, remedying or correcting a dangerous condition, providing safeguards against a dangerous condition, or warning of a dangerous condition.

(c) “Property of a public entity” and “public property” mean real or personal property owned or controlled by the public entity, but do not include easements, encroachments and other property that are located on the property of the public entity but are not owned or controlled by the public entity.

(Added by Stats. 1963, Ch. 1681.)



830.1

For purposes of this chapter, seismic safety improvements or fire sprinkler improvements which are owned, built, controlled, operated, and maintained by the private owner of the building in which they are installed are not public property or property of a public entity solely because the improvements were financed, in whole or in part, by means of the formation of a special assessment district.

(Added by Stats. 1990, Ch. 1318, Sec. 1.)



830.2

A condition is not a dangerous condition within the meaning of this chapter if the trial or appellate court, viewing the evidence most favorably to the plaintiff, determines as a matter of law that the risk created by the condition was of such a minor, trivial or insignificant nature in view of the surrounding circumstances that no reasonable person would conclude that the condition created a substantial risk of injury when such property or adjacent property was used with due care in a manner in which it was reasonably foreseeable that it would be used.

(Added by Stats. 1963, Ch. 1681.)



830.4

A condition is not a dangerous condition within the meaning of this chapter merely because of the failure to provide regulatory traffic control signals, stop signs, yield right-of-way signs, or speed restriction signs, as described by the Vehicle Code, or distinctive roadway markings as described in Section 21460 of the Vehicle Code.

(Added by Stats. 1963, Ch. 1681.)



830.5

(a) Except where the doctrine of res ipsa loquitur is applicable, the happening of the accident which results in the injury is not in and of itself evidence that public property was in a dangerous condition.

(b) The fact that action was taken after an injury occurred to protect against a condition of public property is not evidence that the public property was in a dangerous condition at the time of the injury.

(Added by Stats. 1963, Ch. 1681.)



830.6

Neither a public entity nor a public employee is liable under this chapter for an injury caused by the plan or design of a construction of, or an improvement to, public property where such plan or design has been approved in advance of the construction or improvement by the legislative body of the public entity or by some other body or employee exercising discretionary authority to give such approval or where such plan or design is prepared in conformity with standards previously so approved, if the trial or appellate court determines that there is any substantial evidence upon the basis of which (a) a reasonable public employee could have adopted the plan or design or the standards therefor or (b) a reasonable legislative body or other body or employee could have approved the plan or design or the standards therefor. Notwithstanding notice that constructed or improved public property may no longer be in conformity with a plan or design or a standard which reasonably could be approved by the legislative body or other body or employee, the immunity provided by this section shall continue for a reasonable period of time sufficient to permit the public entity to obtain funds for and carry out remedial work necessary to allow such public property to be in conformity with a plan or design approved by the legislative body of the public entity or other body or employee, or with a plan or design in conformity with a standard previously approved by such legislative body or other body or employee. In the event that the public entity is unable to remedy such public property because of practical impossibility or lack of sufficient funds, the immunity provided by this section shall remain so long as such public entity shall reasonably attempt to provide adequate warnings of the existence of the condition not conforming to the approved plan or design or to the approved standard. However, where a person fails to heed such warning or occupies public property despite such warning, such failure or occupation shall not in itself constitute an assumption of the risk of the danger indicated by the warning.

(Amended by Stats. 1979, Ch. 481.)



830.8

Neither a public entity nor a public employee is liable under this chapter for an injury caused by the failure to provide traffic or warning signals, signs, markings or devices described in the Vehicle Code. Nothing in this section exonerates a public entity or public employee from liability for injury proximately caused by such failure if a signal, sign, marking or device (other than one described in Section 830.4) was necessary to warn of a dangerous condition which endangered the safe movement of traffic and which would not be reasonably apparent to, and would not have been anticipated by, a person exercising due care.

(Added by Stats. 1963, Ch. 1681.)



830.9

Neither a public entity nor a public employee is liable for an injury caused by the operation or nonoperation of official traffic control signals when controlled by an emergency vehicle in accordance with the provisions of subdivision (a) of Section 25258 of the Vehicle Code.

(Added by Stats. 1967, Ch. 1037.)



831

Neither a public entity nor a public employee is liable for an injury caused by the effect on the use of streets and highways of weather conditions as such. Nothing in this section exonerates a public entity or public employee from liability for injury proximately caused by such effect if it would not be reasonably apparent to, and would not be anticipated by, a person exercising due care. For the purpose of this section, the effect on the use of streets and highways of weather conditions includes the effect of fog, wind, rain, flood, ice or snow but does not include physical damage to or deterioration of streets and highways resulting from weather conditions.

(Added by Stats. 1963, Ch. 1681.)



831.2

Neither a public entity nor a public employee is liable for an injury caused by a natural condition of any unimproved public property, including but not limited to any natural condition of any lake, stream, bay, river or beach.

(Added by Stats. 1963, Ch. 1681.)



831.21

(a) Public beaches shall be deemed to be in a natural condition and unimproved notwithstanding the provision or absence of public safety services such as lifeguards, police or sheriff patrols, medical services, fire protection services, beach cleanup services, or signs. The provisions of this section shall apply only to natural conditions of public property and shall not limit any liability or immunity that may otherwise exist pursuant to this division.

(b) This section shall only be applicable to causes of action based upon acts or omissions occurring on or after January 1, 1988.

(Added by Stats. 1987, Ch. 1209, Sec. 1.)



831.25

(a) Neither a public entity nor a public employee is liable for any damage or injury to property, or for emotional distress unless the plaintiff has suffered substantial physical injury, off the public entity’s property caused by land failure of any unimproved public property if the land failure was caused by a natural condition of the unimproved public property.

(b) For the purposes of this section, a natural condition exists and property shall be deemed unimproved notwithstanding the intervention of minor improvements made for the preservation or prudent management of the property in its unimproved state that did not contribute to the land failure.

(c) As used in this section, “land failure” means any movement of land, including a landslide, mudslide, creep, subsidence, and any other gradual or rapid movement of land.

(d) This section shall not benefit any public entity or public employee who had actual notice of probable damage that is likely to occur outside the public property because of land failure and who fails to give a reasonable warning of the danger to the affected property owners. Neither a public entity nor a public employee is liable for any damage or injury arising from the giving of a warning under this section.

(e) Nothing in this section shall limit the immunity provided by Section 831.2.

(f) Nothing in this section creates a duty of care or basis of liability for damage or injury to property or of liability for emotional distress.

(Amended by Stats. 1988, Ch. 1034, Sec. 1.)



831.3

Neither a public entity nor a public employee is liable for any injury occurring on account of the grading or the performance of other maintenance or repair on or reconstruction or replacement of any road which has not officially been accepted as a part of the road system under the jurisdiction of the public entity if the grading, maintenance, repair, or reconstruction or replacement is performed with reasonable care and leaves the road in no more dangerous or unsafe condition than it was before the work commenced. No act of grading, maintenance, repair, or reconstruction or replacement within the meaning of this section shall be deemed to give rise to any duty of the public entity to continue any grading, maintenance, repair, or reconstruction or replacement on any road not a part of the road system under the public entity’s jurisdiction. As used in this section “reconstruction or replacement” means reconstruction or replacement performed pursuant to Article 3 (commencing with Section 1160) of Chapter 4 of Division 2 of the Streets and Highways Code.

(Amended by Stats. 1986, Ch. 578, Sec. 1. Effective August 26, 1986.)



831.4

A public entity, public employee, or a grantor of a public easement to a public entity for any of the following purposes, is not liable for an injury caused by a condition of:

(a) Any unpaved road which provides access to fishing, hunting, camping, hiking, riding, including animal and all types of vehicular riding, water sports, recreational or scenic areas and which is not a (1) city street or highway or (2) county, state or federal highway or (3) public street or highway of a joint highway district, boulevard district, bridge and highway district or similar district formed for the improvement or building of public streets or highways.

(b) Any trail used for the above purposes.

(c) Any paved trail, walkway, path, or sidewalk on an easement of way which has been granted to a public entity, which easement provides access to any unimproved property, so long as such public entity shall reasonably attempt to provide adequate warnings of the existence of any condition of the paved trail, walkway, path, or sidewalk which constitutes a hazard to health or safety. Warnings required by this subdivision shall only be required where pathways are paved, and such requirement shall not be construed to be a standard of care for any unpaved pathways or roads.

(Amended by Stats. 1979, Ch. 1010.)



831.5

(a) The Legislature declares that innovative public access programs, such as agreements with public land trusts, can provide effective and responsible alternatives to costly public acquisition programs. The Legislature therefore declares that it is beneficial to the people of this state to encourage private nonprofit entities such as public land trusts to carry out programs that preserve open space or increase opportunities for the public to enjoy access to and use of natural resources if the programs are consistent (1) with public safety, (2) with the protection of the resources, and (3) with public and private rights.

(b) For the purposes of Sections 831.2, 831.25, 831.4, and 831.7, “public entity” includes a public land trust which meets all of the following conditions:

(1)  It is a nonprofit organization existing under the provisions of Section 501(c) of the United States Internal Revenue Code.

(2)  It has specifically set forth in its articles of incorporation, as among its principal charitable purposes, the conservation of land for public access, agricultural, scientific, historical, educational, recreational, scenic, or open-space opportunities.

(3)  It has entered into an agreement with the State Coastal Conservancy for lands located within the coastal zone, as defined in Section 31006 of the Public Resources Code, with the California Tahoe Conservancy or its designee for lands located within the Lake Tahoe region, as defined in subdivision (c) of Section 66953 of the Government Code, or with the State Public Works Board or its designee for lands not located within the coastal zone or the Lake Tahoe region, on such terms and conditions as are mutually agreeable, requiring the public land trust to hold the lands or, where appropriate, to provide nondiscriminatory public access consistent with the protection and conservation of either coastal or other natural resources, or both. The conservancy or the board, as appropriate, shall periodically review the agreement and determine whether the public land trust is in compliance with the terms and conditions. In the event the conservancy or the board determines that the public land trust is not in substantial compliance with the agreement, the conservancy or the board shall cancel the agreement, and the provisions of Sections 831.2, 831.25, 831.4, and 831.7 shall no longer apply with regard to that public land trust.

(c) For the purposes of Sections 831.2, 831.25, 831.4, and 831.7, “public employee” includes an officer, authorized agent, or employee of any public land trust which is a public entity.

(Amended by Stats. 1990, Ch. 934, Sec. 2.)



831.6

Neither the State nor an employee of the State is liable under this chapter for any injury caused by a condition of the unimproved and unoccupied portions of:

(a) The ungranted tidelands and submerged lands, and the beds of navigable rivers, streams, lakes, bays, estuaries, inlets and straits, owned by the State.

(b) The unsold portions of the 16th and 36th sections of school lands, the unsold portions of the 500,000 acres granted to the State for school purposes, and the unsold portions of the listed lands selected of the United States in lieu of the 16th and 36th sections and losses to the school grant.

(Added by Stats. 1963, Ch. 1681.)



831.7

(a) Neither a public entity nor a public employee is liable to any person who participates in a hazardous recreational activity, including any person who assists the participant, or to any spectator who knew or reasonably should have known that the hazardous recreational activity created a substantial risk of injury to himself or herself and was voluntarily in the place of risk, or having the ability to do so failed to leave, for any damage or injury to property or persons arising out of that hazardous recreational activity.

(b) As used in this section, “hazardous recreational activity” means a recreational activity conducted on property of a public entity that creates a substantial, as distinguished from a minor, trivial, or insignificant, risk of injury to a participant or a spectator.

“Hazardous recreational activity” also means:

(1) Water contact activities, except diving, in places where, or at a time when, lifeguards are not provided and reasonable warning thereof has been given, or the injured party should reasonably have known that there was no lifeguard provided at the time.

(2) Any form of diving into water from other than a diving board or diving platform, or at any place or from any structure where diving is prohibited and reasonable warning thereof has been given.

(3) Animal riding, including equestrian competition, archery, bicycle racing or jumping, bicycle motocross, mountain bicycling, boating, cross-country and downhill skiing, hang gliding, kayaking, motorized vehicle racing, off-road motorcycling or four-wheel driving of any kind, orienteering, pistol and rifle shooting, rock climbing, rocketeering, rodeo, self-contained underwater breathing apparatus (SCUBA) diving, spelunking, skydiving, sport parachuting, paragliding, body contact sports, surfing, trampolining, tree climbing, tree rope swinging, waterskiing, white water rafting, and windsurfing. For the purposes of this subdivision, “mountain bicycling” does not include riding a bicycle on paved pathways, roadways, or sidewalks. For the purpose of this paragraph, “body contact sports” means sports in which it is reasonably foreseeable that there will be rough bodily contact with one or more participants.

(c) (1) Notwithstanding subdivision (a), this section does not limit liability that would otherwise exist for any of the following:

(A) Failure of the public entity or employee to guard or warn of a known dangerous condition or of another hazardous recreational activity known to the public entity or employee that is not reasonably assumed by the participant as inherently a part of the hazardous recreational activity out of which the damage or injury arose.

(B) Damage or injury suffered in any case where permission to participate in the hazardous recreational activity was granted for a specific fee. For the purpose of this subparagraph, “specific fee” does not include a fee or consideration charged for a general purpose such as a general park admission charge, a vehicle entry or parking fee, or an administrative or group use application or permit fee, as distinguished from a specific fee charged for participation in the specific hazardous recreational activity out of which the damage or injury arose.

(C) Injury suffered to the extent proximately caused by the negligent failure of the public entity or public employee to properly construct or maintain in good repair any structure, recreational equipment or machinery, or substantial work of improvement utilized in the hazardous recreational activity out of which the damage or injury arose.

(D) Damage or injury suffered in any case where the public entity or employee recklessly or with gross negligence promoted the participation in or observance of a hazardous recreational activity. For purposes of this subparagraph, promotional literature or a public announcement or advertisement that merely describes the available facilities and services on the property does not in itself constitute a reckless or grossly negligent promotion.

(E) An act of gross negligence by a public entity or a public employee that is the proximate cause of the injury.

(2) Nothing in this subdivision creates a duty of care or basis of liability for personal injury or damage to personal property.

(d) Nothing in this section limits the liability of an independent concessionaire, or any person or organization other than the public entity, whether or not the person or organization has a contractual relationship with the public entity to use the public property, for injuries or damages suffered in any case as a result of the operation of a hazardous recreational activity on public property by the concessionaire, person, or organization.

(Amended by Stats. 2014, Ch. 913, Sec. 17. Effective January 1, 2015.)



831.7.5

(a) A public entity that owns or operates a dog park shall not be held liable for injury or death of a person or pet resulting solely from the actions of a dog in the dog park.

(b) This section shall not be construed to affect the liability of a public entity that exists under the law.

(c) “Public entity” has the same meaning as Section 811.2, and includes, but is not limited to, cities, counties, cities and counties, and special districts.

(Added by Stats. 2013, Ch. 74, Sec. 1. Effective January 1, 2014.)



831.8

(a) Subject to subdivisions (d) and (e), neither a public entity nor a public employee is liable under this chapter for an injury caused by the condition of a reservoir if at the time of the injury the person injured was using the property for any purpose other than that for which the public entity intended or permitted the property to be used.

(b) Subject to subdivisions (d) and (e), neither an irrigation district nor an employee thereof nor the state nor a state employee is liable under this chapter for an injury caused by the condition of canals, conduits, or drains used for the distribution of water if at the time of the injury the person injured was using the property for any purpose other than that for which the district or state intended it to be used.

(c) Subject to subdivisions (d) and (e), neither a public agency operating flood control and water conservation facilities nor its employees are liable under this chapter for an injury caused by the condition or use of unlined flood control channels or adjacent groundwater recharge spreading grounds if, at the time of the injury, the person injured was using the property for any purpose other than that for which the public entity intended it to be used, and, if all of the following conditions are met:

(1) The public agency operates and maintains dams, pipes, channels, and appurtenant facilities to provide flood control protection and water conservation for a county whose population exceeds nine million residents.

(2) The public agency operates facilities to recharge a groundwater basin system which is the primary water supply for more than one million residents.

(3) The groundwater supply is dependent on imported water recharge which must be conducted in accordance with court-imposed basin management restrictions.

(4) The basin recharge activities allow the conservation and storage of both local and imported water supplies when these waters are available.

(5) The public agency posts conspicuous signs warning of any increase in waterflow levels of an unlined flood control channel or any spreading ground receiving water.

(d) Nothing in this section exonerates a public entity or a public employee from liability for injury proximately caused by a dangerous condition of property if all of the following occur:

(1) The injured person was not guilty of a criminal offense under Article 1 (commencing with Section 552) of Chapter 12 of Title 13 of Part 1 of the Penal Code in entering on or using the property.

(2) The condition created a substantial and unreasonable risk of death or serious bodily harm when the property or adjacent property was used with due care in a manner in which it was reasonably foreseeable that it would be used.

(3) The dangerous character of the condition was not reasonably apparent to, and would not have been anticipated by, a mature, reasonable person using the property with due care.

(4) The public entity or the public employee had actual knowledge of the condition and knew or should have known of its dangerous character a sufficient time prior to the injury to have taken measures to protect against the condition.

(e) Nothing in this section exonerates a public entity or a public employee from liability for injury proximately caused by a dangerous condition of property if all of the following occur:

(1) The person injured was less than 12 years of age.

(2) The dangerous condition created a substantial and unreasonable risk of death or serious bodily harm to children under 12 years of age using the property or adjacent property with due care in a manner in which it was reasonably foreseeable that it would be used.

(3) The person injured, because of his or her immaturity, did not discover the condition or did not appreciate its dangerous character.

(4) The public entity or the public employee had actual knowledge of the condition and knew or should have known of its dangerous character a sufficient time prior to the injury to have taken measures to protect against the condition.

(f) Nothing in subdivision (c) exonerates a public agency or public employee subject to that subdivision from liability for injury proximately caused by a dangerous condition of public property if all of the following occur:

(1) The person injured was 16 years of age or younger.

(2) The dangerous condition created a substantial and unreasonable risk of death or serious bodily harm to children 16 years of age or younger using the property or adjacent property with due care in a manner in which it was reasonably foreseeable that it would be used.

(3) The person injured did not discover the condition or did not appreciate its dangerous character because of his or her immaturity.

(4) The public entity or public employee had actual knowledge of the condition and knew or should have known of its dangerous character a sufficient time prior to the injury to have taken measures to protect against the condition.

(Amended by Stats. 2012, Ch. 110, Sec. 1. Effective January 1, 2013.)






ARTICLE 2 - Liability of Public Entities

835

Except as provided by statute, a public entity is liable for injury caused by a dangerous condition of its property if the plaintiff establishes that the property was in a dangerous condition at the time of the injury, that the injury was proximately caused by the dangerous condition, that the dangerous condition created a reasonably foreseeable risk of the kind of injury which was incurred, and that either:

(a) A negligent or wrongful act or omission of an employee of the public entity within the scope of his employment created the dangerous condition; or

(b) The public entity had actual or constructive notice of the dangerous condition under Section 835.2 a sufficient time prior to the injury to have taken measures to protect against the dangerous condition.

(Added by Stats. 1963, Ch. 1681.)



835.2

(a) A public entity had actual notice of a dangerous condition within the meaning of subdivision (b) of Section 835 if it had actual knowledge of the existence of the condition and knew or should have known of its dangerous character.

(b) A public entity had constructive notice of a dangerous condition within the meaning of subdivision (b) of Section 835 only if the plaintiff establishes that the condition had existed for such a period of time and was of such an obvious nature that the public entity, in the exercise of due care, should have discovered the condition and its dangerous character. On the issue of due care, admissible evidence includes but is not limited to evidence as to:

(1) Whether the existence of the condition and its dangerous character would have been discovered by an inspection system that was reasonably adequate (considering the practicability and cost of inspection weighed against the likelihood and magnitude of the potential danger to which failure to inspect would give rise) to inform the public entity whether the property was safe for the use or uses for which the public entity used or intended others to use the public property and for uses that the public entity actually knew others were making of the public property or adjacent property.

(2) Whether the public entity maintained and operated such an inspection system with due care and did not discover the condition.

(Added by Stats. 1963, Ch. 1681.)



835.4

(a) A public entity is not liable under subdivision (a) of Section 835 for injury caused by a condition of its property if the public entity establishes that the act or omission that created the condition was reasonable. The reasonableness of the act or omission that created the condition shall be determined by weighing the probability and gravity of potential injury to persons and property foreseeably exposed to the risk of injury against the practicability and cost of taking alternative action that would not create the risk of injury or of protecting against the risk of injury.

(b) A public entity is not liable under subdivision (b) of Section 835 for injury caused by a dangerous condition of its property if the public entity establishes that the action it took to protect against the risk of injury created by the condition or its failure to take such action was reasonable. The reasonableness of the action or inaction of the public entity shall be determined by taking into consideration the time and opportunity it had to take action and by weighing the probability and gravity of potential injury to persons and property foreseeably exposed to the risk of injury against the practicability and cost of protecting against the risk of such injury.

(Added by Stats. 1963, Ch. 1681.)






ARTICLE 3 - Liability of Public Employees

840

Except as provided in this article, a public employee is not liable for injury caused by a condition of public property where such condition exists because of any act or omission of such employee within the scope of his employment. The liability established by this article is subject to any immunity of the public employee provided by statute and is subject to any defenses that would be available to the public employee if he were a private person.

(Added by Stats. 1963, Ch. 1681.)



840.2

An employee of a public entity is liable for injury caused by a dangerous condition of public property if the plaintiff establishes that the property of the public entity was in a dangerous condition at the time of the injury, that the injury was proximately caused by the dangerous condition, that the dangerous condition created a reasonably foreseeable risk of the kind of injury which was incurred, and that either:

(a) The dangerous condition was directly attributable wholly or in substantial part to a negligent or wrongful act of the employee and the employee had the authority and the funds and other means immediately available to take alternative action which would not have created the dangerous condition; or

(b) The employee had the authority and it was his responsibility to take adequate measures to protect against the dangerous condition at the expense of the public entity and the funds and other means for doing so were immediately available to him, and he had actual or constructive notice of the dangerous condition under Section 840.4 a sufficient time prior to the injury to have taken measures to protect against the dangerous condition.

(Added by Stats. 1963, Ch. 1681.)



840.4

(a) A public employee had actual notice of a dangerous condition within the meaning of subdivision (b) of Section 840.2 if he had actual personal knowledge of the existence of the condition and knew or should have known of its dangerous character.

(b) A public employee had constructive notice of a dangerous condition within the meaning of subdivision (b) of Section 840.2 only if the plaintiff establishes (1) that the public employee had the authority and it was his responsibility as a public employee to inspect the property of the public entity or to see that inspections were made to determine whether dangerous conditions existed in the public property, (2) that the funds and other means for making such inspections or for seeing that such inspections were made were immediately available to the public employee, and (3) that the dangerous condition had existed for such a period of time and was of such an obvious nature that the public employee, in the exercise of his authority and responsibility with due care, should have discovered the condition and its dangerous character.

(Added by Stats. 1963, Ch. 1681.)



840.6

(a) A public employee is not liable under subdivision (a) of Section 840.2 for injury caused by a dangerous condition of public property if he establishes that the act or omission that created the condition was reasonable. The reasonableness of the act or omission that created the condition shall be determined by weighing the probability and gravity of potential injury to persons and property foreseeably exposed to the risk of injury against the practicability and cost of taking alternative action that would not create the risk of injury or of protecting against the risk of injury.

(b) A public employee is not liable under subdivision (b) of Section 840.2 for injury caused by a dangerous condition of public property if he establishes that the action taken to protect against the risk of injury created by the condition or the failure to take such action was reasonable. The reasonableness of the inaction or action shall be determined by taking into consideration the time and opportunity the public employee had to take action and by weighing the probability and gravity of potential injury to persons and property foreseeably exposed to the risk of injury against the practicability and cost of protecting against the risk of such injury.

(Added by Stats. 1963, Ch. 1681.)









CHAPTER 3 - Police and Correctional Activities

844

As used in this chapter, “prisoner” includes an inmate of a prison, jail, or penal or correctional facility. For the purposes of this chapter, a lawfully arrested person who is brought into a law enforcement facility for the purpose of being booked, as described in Section 7 of the Penal Code, becomes a prisoner, as a matter of law, upon his or her initial entry into a prison, jail, or penal or correctional facility, pursuant to penal processes.

(Amended by Stats. 1996, Ch. 395, Sec. 1. Effective January 1, 1997.)



844.6

(a) Notwithstanding any other provision of this part, except as provided in this section and in Sections 814, 814.2, 845.4, and 845.6, or in Title 2.1 (commencing with Section 3500) of Part 3 of the Penal Code, a public entity is not liable for:

(1) An injury proximately caused by any prisoner.

(2) An injury to any prisoner.

(b) Nothing in this section affects the liability of a public entity under Article 1 (commencing with Section 17000) of Chapter 1 of Division 9 of the Vehicle Code.

(c) Except for an injury to a prisoner, nothing in this section prevents recovery from the public entity for an injury resulting from the dangerous condition of public property under Chapter 2 (commencing with Section 830) of this part.

(d) Nothing in this section exonerates a public employee from liability for injury proximately caused by his negligent or wrongful act or omission. The public entity may but is not required to pay any judgment, compromise or settlement, or may but is not required to indemnify any public employee, in any case where the public entity is immune from liability under this section; except that the public entity shall pay, as provided in Article 4 (commencing with Section 825) of Chapter 1 of this part, any judgment based on a claim against a public employee who is lawfully engaged in the practice of one of the healing arts under any law of this state for malpractice arising from an act or omission in the scope of his employment, and shall pay any compromise or settlement of a claim or action, based on such malpractice, to which the public entity has agreed.

(Amended by Stats. 1977, Ch. 1250.)



845

Neither a public entity nor a public employee is liable for failure to establish a police department or otherwise to provide police protection service or, if police protection service is provided, for failure to provide sufficient police protection service.

A police department shall not fail to respond to a request for service via a burglar alarm system or an alarm company referral service solely on the basis that a permit from the city has not been obtained.

(Amended by Stats. 1992, Ch. 547, Sec. 1. Effective January 1, 1993.)



845.2

Except as provided in Chapter 2 (commencing with Section 830), neither a public entity nor a public employee is liable for failure to provide a prison, jail or penal or correctional facility or, if such facility is provided, for failure to provide sufficient equipment, personnel or facilities therein.

(Added by Stats. 1963, Ch. 1681.)



845.4

Neither a public entity nor a public employee acting within the scope of his employment is liable for interfering with the right of a prisoner to obtain a judicial determination or review of the legality of his confinement; but a public employee, and the public entity where the employee is acting within the scope of his employment, is liable for injury proximately caused by the employee’s intentional and unjustifiable interference with such right, but no cause of action for such injury shall be deemed to accrue until it has first been determined that the confinement was illegal.

(Amended by Stats. 1970, Ch. 1099.)



845.6

Neither a public entity nor a public employee is liable for injury proximately caused by the failure of the employee to furnish or obtain medical care for a prisoner in his custody; but, except as otherwise provided by Sections 855.8 and 856, a public employee, and the public entity where the employee is acting within the scope of his employment, is liable if the employee knows or has reason to know that the prisoner is in need of immediate medical care and he fails to take reasonable action to summon such medical care. Nothing in this section exonerates a public employee who is lawfully engaged in the practice of one of the healing arts under any law of this state from liability for injury proximately caused by malpractice or exonerates the public entity from its obligation to pay any judgment, compromise, or settlement that it is required to pay under subdivision (d) of Section 844.6.

(Amended by Stats. 1970, Ch. 1099.)



845.8

Neither a public entity nor a public employee is liable for:

(a) Any injury resulting from determining whether to parole or release a prisoner or from determining the terms and conditions of his parole or release or from determining whether to revoke his parole or release.

(b) Any injury caused by:

(1) An escaping or escaped prisoner;

(2) An escaping or escaped arrested person; or

(3) A person resisting arrest.

(Amended by Stats. 1970, Ch. 1099.)



846

Neither a public entity nor a public employee is liable for injury caused by the failure to make an arrest or by the failure to retain an arrested person in custody.

(Added by Stats. 1963, Ch. 1681.)






CHAPTER 4 - Fire Protection

850

Neither a public entity nor a public employee is liable for failure to establish a fire department or otherwise to provide fire protection service.

(Added by Stats. 1963, Ch. 1681.)



850.2

Neither a public entity that has undertaken to provide fire protection service, nor an employee of such a public entity, is liable for any injury resulting from the failure to provide or maintain sufficient personnel, equipment or other fire protection facilities.

(Added by Stats. 1963, Ch. 1681.)



850.4

Neither a public entity, nor a public employee acting in the scope of his employment, is liable for any injury resulting from the condition of fire protection or firefighting equipment or facilities or, except as provided in Article 1 (commencing with Section 17000) of Chapter 1 of Division 9 of the Vehicle Code, for any injury caused in fighting fires.

(Added by Stats. 1963, Ch. 1681.)



850.6

(a) Whenever a public entity provides fire protection or firefighting service outside of the area regularly served and protected by the public entity providing that service, the public entity providing the service is liable for any injury for which liability is imposed by statute caused by its act or omission or the act or omission of its employee occurring in the performance of that fire protection or firefighting service. Notwithstanding any other law, the public entity receiving the fire protection or firefighting service is not liable for any act or omission of the public entity providing the service or for any act or omission of an employee of the public entity providing the service; but the public entity providing the service and the public entity receiving the service may by agreement determine the extent, if any, to which the public entity receiving the service will be required to indemnify the public entity providing the service.

(b) Notwithstanding any other provision of this section, any claims against the state shall be presented to the California Victim Compensation and Government Claims Board in accordance with Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1.

(Amended by Stats. 2006, Ch. 538, Sec. 217. Effective January 1, 2007.)



850.8

Any member of an organized fire department, fire protection district, or other firefighting unit of either the state or any political subdivision, any employee of the Department of Forestry and Fire Protection, or any other public employee when acting in the scope of his or her employment, may transport or arrange for the transportation of any person injured by a fire, or by a fire protection operation, to a physician and surgeon or hospital if the injured person does not object to the transportation.

Neither a public entity nor a public employee is liable for any injury sustained by the injured person as a result of or in connection with that transportation or for any medical, ambulance, or hospital bills incurred by or in behalf of the injured person or for any other damages, but a public employee is liable for injury proximately caused by his or her willful misconduct in transporting the injured person or arranging for the transportation.

(Amended by Stats. 1992, Ch. 427, Sec. 45. Effective January 1, 1993.)






CHAPTER 5 - Medical, Hospital and Public Health Activities

854

As used in this chapter, unless the context otherwise requires, “medical facility” includes a hospital, infirmary, clinic, dispensary, mental institution, or similar facility.

(Added by Stats. 1963, Ch. 1681.)



854.1

(a) It is the intent of the Legislature to ensure continuity of care for individuals with developmental disabilities transitioning from a developmental center to the community and to prevent the unnecessary institutionalization and hospitalization of these individuals.

(b) In the effort to achieve these goals, it is the intent of the Legislature to seek and implement recommendations that include all of the following services to retain developmental center staff as employees:

(1) Crisis management teams that provide behavioral, medical, and dental treatment, training, and technical assistance.

(2) Specialized services, including adaptive equipment design and fabrication, and medical, dental, psychological, and assessment services.

(3) Staff support in community homes to assist individuals with behavioral or psychiatric needs.

(c) As used in this chapter, the terms “mental institution” or “medical facility” also include a developmental services facility. For the purposes of this chapter “developmental services facility” means any facility or place where a public employee provides services and supports to individuals transitioning from a developmental center to the community or to individuals with developmental disabilities at risk of admission to a developmental center, an institution for mental disease, an out-of-state placement, a general acute care hospital, or an acute psychiatric hospital.

(Amended by Stats. 2014, Ch. 30, Sec. 1. Effective June 20, 2014.)



854.2

As used in this chapter, “mental institution” means a state hospital for the care and treatment of persons with mental health disorders or intellectual disabilities, the California Rehabilitation Center referred to in Section 3300 of the Welfare and Institutions Code, or a county psychiatric hospital.

(Amended by Stats. 2014, Ch. 144, Sec. 15. Effective January 1, 2015.)



854.3

As used in this chapter, “county psychiatric hospital” means the hospital, ward, or facility provided by the county pursuant to the provisions of Section 7100 of the Welfare and Institutions Code.

(Added by Stats. 1970, Ch. 1099.)



854.4

As used in this chapter, “mental illness or addiction” means any condition for which a person may be detained, cared for, or treated in a mental institution, in a facility designated by a county pursuant to Chapter 2 (commencing with Section 5150) of Part 1 of Division 5 of the Welfare and Institutions Code, or in a similar facility.

(Amended by Stats. 1970, Ch. 1099.)



854.5

As used in this chapter, “confine” includes admit, commit, place, detain, or hold in custody.

(Added by Stats. 1970, Ch. 1099.)



854.8

(a) Notwithstanding any other provision of this part, except as provided in this section and in Sections 814, 814.2, 855, and 855.2, a public entity is not liable for:

(1) An injury proximately caused by a patient of a mental institution.

(2) An injury to an inpatient of a mental institution.

(b) Nothing in this section affects the liability of a public entity under Article 1 (commencing with Section 17000) of Chapter 1 of Division 9 of the Vehicle Code.

(c) Except for an injury to an inpatient of a mental institution, nothing in this section prevents recovery from the public entity for an injury resulting from the dangerous condition of public property under Chapter 2 (commencing with Section 830) of this part.

(d) Nothing in this section exonerates a public employee from liability for injury proximately caused by his negligent or wrongful act or omission. The public entity may but is not required to pay any judgment, compromise or settlement, or may but is not required to indemnify any public employee, in any case where the public entity is immune from liability under this section; except that the public entity shall pay, as provided in Article 4 (commencing with Section 825) of Chapter 1 of this part, any judgment based on a claim against a public employee who is lawfully engaged in the practice of one of the healing arts under any law of this state for malpractice arising from an act or omission in the scope of his employment, and shall pay any compromise or settlement of a claim or action, based on such malpractice, to which the public entity has agreed.

(Amended by Stats. 1970, Ch. 1099.)



855

(a) A public entity that operates or maintains any medical facility that is subject to regulation by the State Department of Health Services, Social Services, Developmental Services, or Mental Health is liable for injury proximately caused by the failure of the public entity to provide adequate or sufficient equipment, personnel or facilities required by any statute or any regulation of the State Department of Health Services, Social Services, Developmental Services, or Mental Health prescribing minimum standards for equipment, personnel or facilities, unless the public entity establishes that it exercised reasonable diligence to comply with the applicable statute or regulation.

(b) A public entity that operates or maintains any medical facility that is not subject to regulation by the State Department of Health Services, Social Services, Developmental Services, or Mental Health is liable for injury proximately caused by the failure of the public entity to provide adequate or sufficient equipment, personnel or facilities substantially equivalent to those required by any statute or any regulation of the State Department of Health Services, Social Services, Developmental Services, or Mental Health prescribing minimum standards for equipment, personnel or facilities applicable to a public medical facility of the same character and class, unless the public entity establishes that it exercised reasonable diligence to conform with such minimum standards.

(c) Nothing in this section confers authority upon, or augments the authority of, the State Department of Health Services, Social Services, Developmental Services, or Mental Health to adopt, administer or enforce any regulation. Any regulation establishing minimum standards for equipment, personnel or facilities in any medical facility operated or maintained by a public entity, to be effective, must be within the scope of authority conferred by law.

(Amended by Stats. 1978, Ch. 429.)



855.2

Neither a public entity nor a public employee acting within the scope of his employment is liable for interfering with the right of an inmate of a medical facility operated or maintained by a public entity to obtain a judicial determination or review of the legality of his confinement; but a public employee, and the public entity where the employee is acting within the scope of his employment, is liable for injury proximately caused by the employee’s intentional and unjustifiable interference with such right, but no cause of action for such injury shall be deemed to accrue until it has first been determined that the confinement was illegal.

(Amended by Stats. 1970, Ch. 1099.)



855.4

(a) Neither a public entity nor a public employee is liable for an injury resulting from the decision to perform or not to perform any act to promote the public health of the community by preventing disease or controlling the communication of disease within the community if the decision whether the act was or was not to be performed was the result of the exercise of discretion vested in the public entity or the public employee, whether or not such discretion be abused.

(b) Neither a public entity nor a public employee is liable for an injury caused by an act or omission in carrying out with due care a decision described in subdivision (a).

(Added by Stats. 1963, Ch. 1681.)



855.6

Except for an examination or diagnosis for the purpose of treatment, neither a public entity nor a public employee acting within the scope of his employment is liable for injury caused by the failure to make a physical or mental examination, or to make an adequate physical or mental examination, of any person for the purpose of determining whether such person has a disease or physical or mental condition that would constitute a hazard to the health or safety of himself or others.

(Added by Stats. 1963, Ch. 1681.)



855.8

(a) Neither a public entity nor a public employee acting within the scope of his employment is liable for injury resulting from diagnosing or failing to diagnose that a person is afflicted with mental illness or addiction or from failing to prescribe for mental illness or addiction.

(b) A public employee acting within the scope of his employment is not liable for administering with due care the treatment prescribed for mental illness or addiction.

(c) Nothing in this section exonerates a public employee who has undertaken to prescribe for mental illness or addiction from liability for injury proximately caused by his negligence or by his wrongful act in so prescribing.

(d) Nothing in this section exonerates a public employee from liability for injury proximately caused by his negligent or wrongful act or omission in administering any treatment prescribed for mental illness or addiction.

(Added by Stats. 1963, Ch. 1681.)



856

(a) Neither a public entity nor a public employee acting within the scope of his employment is liable for any injury resulting from determining in accordance with any applicable enactment:

(1) Whether to confine a person for mental illness or addiction.

(2) The terms and conditions of confinement for mental illness or addiction.

(3) Whether to parole, grant a leave of absence to, or release a person confined for mental illness or addiction.

(b) A public employee is not liable for carrying out with due care a determination described in subdivision (a).

(c) Nothing in this section exonerates a public employee from liability for injury proximately caused by his negligent or wrongful act or omission in carrying out or failing to carry out:

(1) A determination to confine or not to confine a person for mental illness or addiction.

(2) The terms or conditions of confinement of a person for mental illness or addiction.

(3) A determination to parole, grant a leave of absence to, or release a person confined for mental illness or addiction.

(Amended by Stats. 1970, Ch. 1099.)



856.2

(a) Neither a public entity nor a public employee is liable for:

(1) An injury caused by an escaping or escaped person who has been confined for mental illness or addiction.

(2) An injury to, or the wrongful death of, an escaping or escaped person who has been confined for mental illness or addiction.

(b) Nothing in this section exonerates a public employee from liability:

(1) If he acted or failed to act because of actual fraud, corruption, or actual malice.

(2) For injuries inflicted as a result of his own negligent or wrongful act or omission on an escaping or escaped mental patient in recapturing him.

(Amended by Stats. 1970, Ch. 1099.)



856.4

Except as provided in Section 815.6, neither a public entity nor a public employee acting in the scope of his employment is liable for an injury resulting from the failure to admit a person to a public medical facility.

(Added by Stats. 1963, Ch. 1681.)



856.6

(a) A public entity, public employee, or volunteer, participating in the National Influenza Program of 1976, shall not be liable for an injury caused by an act or omission in the promotion of a community program or the administration of vaccine in a community program, including the residual effects of the vaccine, unless the act or omission constitutes willful misconduct.

(b) All promotions of a community program and oral and written information provided for purposes of consent to a person requesting inoculation shall contain notice of the provisions of subdivision (a) of this section. In the event the person to be inoculated is a minor, the parents or legal guardian of said minor must be informed orally or in writing of the provisions of subdivision (a) of this section and said parents or legal guardian must consent in writing to the inoculation of said minor person. The State Department of Health shall prescribe a form to be used in community programs which notifies a person of the provisions of subdivision (a) and contains a provision by which the person acknowledges that he has been so notified and understands the legal effect of the subdivision.

(c) As used in the section:

(1) “Community program” means a public program conducted by a state, city, county, or district health agency under the National Influenza Program of 1976 or a public or private organization which has entered into a contract with a state, city, county, or district health agency, with the approval of the State Department of Health, to provide services pursuant to the National Influenza Program of 1976.

(2) “Volunteer” means a licensed health professional, licensed health facility, organization, or individual participating in a community program.

(d) Notwithstanding any other provision of law, an individual authorized by the State Department of Health may administer influenza vaccine under the supervision of a licensed health professional in a community program using a jet injection apparatus.

(Added by Stats. 1976, Ch. 427.)






CHAPTER 6 - Administration of Tax Laws

860

As used in this chapter, “tax” includes a tax, assessment, fee or charge.

(Added by Stats. 1963, Ch. 1681.)



860.2

Neither a public entity nor a public employee is liable for an injury caused by:

(a) Instituting any judicial or administrative proceeding or action for or incidental to the assessment or collection of a tax.

(b) An act or omission in the interpretation or application of any law relating to a tax.

(Added by Stats. 1963, Ch. 1681.)



860.4

Nothing in this chapter affects any law relating to refund, rebate, exemption, cancellation, amendment or adjustment of taxes.

(Added by Stats. 1963, Ch. 1681.)






CHAPTER 7 - Use of Pesticides

862

(a) As used in this section, “pesticide” means:

(1) An “economic poison” as defined in Section 12753 of the Agricultural Code;

(2) An “injurious material” the use of which is regulated or prohibited under Chapter 3 (commencing with Section 14001) of Division 7 of the Agricultural Code; or

(3) Any material used for the same purpose as material referred to in paragraphs (1) and (2).

(b) A public entity is liable for injuries caused by its use of a pesticide to the same extent as a private person except that no presumption of negligence arises from the failure of a public entity or a public employee to comply with a provision of a statute or regulation relating to the use of a pesticide if the statute or regulation by its terms is made inapplicable to the public entity or the public employee.

(c) Sections 11761 to 11765 of the Agricultural Code, relating to reports of loss or damages from the use of pesticides, apply in an action against a public entity under this section.

(Added by Stats. 1970, Ch. 1099.)






CHAPTER 8 - Activities to Abate an Impending Peril

865

The Legislature hereby finds and declares that:

(a) The gradual movement of land, such as in prehistoric slide areas, or as a result of subsidence due to the depletion of underground or subterranean supporting substances, such as minerals, petroleum sources, water, and similar substances, can result in danger to persons or property. Although the movement is gradual and expressed in terms of numbers of inches, feet or meters per day, week or year, at some point the forces that are exerted by the movement will sever underground utilities, such as water, sewer, gas, electricity or telephone services and can cause the destruction of aboveground structures whose foundations become undermined or where support is denied altogether. Unlike an earthquake or rapid rockslide or landslide, these gradual earth movements permit possible intervention to arrest the movement and avoid harm which is posed to persons or property. If there is an adequate manifestation of the problem before actual harm to persons or property, it is possible to make some determinations as to a method of remedial action which can abate the hazard. However, any undertaking to arrest the earth movement may not be successful or may have within it the potential for hastening the movement and the damages resulting from such movement. Regardless of how slight that potential for aggravating the damages, local public entities are unwilling to undertake action to alleviate the hazard if such undertaking may invite potential liability.

(b) It is the intent of the Legislature in enacting this chapter to create an incentive for local public entities, upon learning of the particular earth movement which will result in possible damage to substantial areas of property and constitute a threat of injury to persons, to undertake remedial action to abate the earth movement or protect against the danger therefrom without fear of incurring liability as a result of undertaking such action.

(Added by Stats. 1979, Ch. 1119.)



866

(a) Subject to the provisions of subdivisions (b) and (c), in the event of public necessity and to avoid impending peril to persons or property as a result of gradual earth movement, a local public entity is not liable for damages for injury to persons or property resulting from such impending peril or from any action taken to abate such peril providing the legislative body of the local public entity has, on the basis of expert opinion or other reasonable basis, done all of the following:

(1) On the basis of adequate evidence such as expert opinion or otherwise, found the existence of such impending peril.

(2) Determined appropriate remedial action to halt, stabilize, or abate such impending peril.

(3) Undertaken to implement such remedial action.

As used in this chapter, “gradual earth movements” includes, but is not limited to, perceptible changes in the earth either in a subterranean area or at the surface, or both, which if not arrested or contained will over a gradual period of time result in damage to or destruction of underground or aboveground property or harm to persons. However, “gradual earth movement” does not include movement which is caused by activity undertaken by a local public entity for purposes other than the abatement of peril caused by gradual earth movement.

As used in this chapter, “local public entity” has the meaning set forth in Section 900.4.

(b) If the local public entity is unable to complete the steps described in paragraphs (1) to (3), inclusive, of subdivision (a) because of the cessation of the hazard or because such actions cannot be completed before the occurrence of the hazard sought to be avoided, or because such legislative body of such entity shall reasonably determine that such remedial action will not abate such danger, the immunity provided herein shall nevertheless apply to such actions by such local public entity.

(c) The immunity provided herein is in addition to any other immunity of the local public entity provided by law or statute, including this part, and any claim of liability based upon the impending peril or any action of the local public entity is subject to such immunities and any defenses that would be available to the local public entity if it were a private person.

(Added by Stats. 1979, Ch. 1119.)



867

An employee of a local public entity is not liable for damages for injury to persons or property resulting from an impending peril or from any action taken to abate such peril pursuant to Section 866.

(Added by Stats. 1979, Ch. 1119.)






CHAPTER 21 - Tort Liability Under Agreements Between Public Entities

895

As used in this chapter “agreement” means a joint powers agreement entered into pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, an agreement to transfer the functions of a public entity or an employee thereof to another public entity pursuant to Part 2 (commencing with Section 51300) of Division 1 of Title 5 of the Government Code, and any other agreement under which a public entity undertakes to perform any function, service or act with or for any other public entity or employee thereof with its consent, whether such agreement is expressed by resolution, contract, ordinance or in any other manner provided by law; but “agreement” does not include an agreement between public entities which is designed to implement the disbursement or subvention of public funds from one of the public entities to the other, whether or not it provides standards or controls governing the expenditure of such funds.

(Added by Stats. 1963, Ch. 1681.)



895.2

Whenever any public entities enter into an agreement, they are jointly and severally liable upon any liability which is imposed by any law other than this chapter upon any one of the entities or upon any entity created by the agreement for injury caused by a negligent or wrongful act or omission occurring in the performance of such agreement.

Notwithstanding any other law, if a judgment is recovered against a public entity for injury caused in the performance of an agreement, the time within which a claim for such injury may be presented or an action commenced against any other public entity that is subject to the liability determined by the judgment under the provisions of this section begins to run when the judgment is rendered.

(Added by Stats. 1963, Ch. 1681.)



895.4

As part of any agreement, the public entities may provide for contribution or indemnification by any or all of the public entities that are parties to the agreement upon any liability arising out of the performance of the agreement.

(Added by Stats. 1963, Ch. 1681.)



895.6

Unless the public entities that are parties to an agreement otherwise provide in the agreement, if a public entity is held liable upon any judgment for damages caused by a negligent or wrongful act or omission occurring in the performance of the agreement and pays in excess of its pro rata share in satisfaction of such judgment, such public entity is entitled to contribution from each of the other public entities that are parties to the agreement. The pro rata share of each public entity is determined by dividing the total amount of the judgment by the number of public entities that are parties to the agreement. The right of contribution is limited to the amount paid in satisfaction of the judgment in excess of the pro rata share of the public entity so paying. No public entity may be compelled to make contribution beyond its own pro rata share of the entire judgment.

(Added by Stats. 1963, Ch. 1681.)



895.8

Except for Section 895.6, this chapter applies to any agreement between public entities, whether entered into before or after the effective date of this chapter. Section 895.6 applies to any agreement between public entities entered into, or renewed, modified, or extended, after the effective date of this chapter.

(Added by Stats. 1963, Ch. 1681.)









PART 3 - CLAIMS AGAINST PUBLIC ENTITIES

CHAPTER 1 - General

ARTICLE 1 - Definitions

900

Unless the provision or context otherwise requires, the definitions contained in this article govern the construction of this part.

(Added by Stats. 1963, Ch. 1715.)



900.2

“Board” means:

(a) In the case of a local public entity, the governing body of the local public entity.

(b) In the case of the state, except as provided by subdivisions (c) and (d), the Victim Compensation and Government Claims Board.

(c) In the case of a judicial branch entity or judge of one of those entities, the Judicial Council.

(d) In the case of the California State University, the Trustees of the California State University.

(Amended by Stats. 2010, Ch. 636, Sec. 2. Effective January 1, 2011.)



900.3

A “judicial branch entity” is a public entity and means any superior court, court of appeals, the Supreme Court, the Judicial Council, or the Administrative Office of the Courts.

(Added by Stats. 2002, Ch. 1007, Sec. 2. Effective January 1, 2003.)



900.4

“Local public entity” includes a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the State, but does not include the State.

(Added by Stats. 1963, Ch. 1715.)



900.6

“State” means the State and any office, officer, department, division, bureau, board, commission or agency of the State claims against which are paid by warrants drawn by the Controller.

(Added by Stats. 1963, Ch. 1715.)



901

For the purpose of computing the time limits prescribed by Sections 911.2, 911.4, 945.6, and 946.6, the date of the accrual of a cause of action to which a claim relates is the date upon which the cause of action would be deemed to have accrued within the meaning of the statute of limitations which would be applicable thereto if there were no requirement that a claim be presented to and be acted upon by the public entity before an action could be commenced thereon. However, the date upon which a cause of action for equitable indemnity or partial equitable indemnity accrues shall be the date upon which a defendant is served with the complaint giving rise to the defendant’s claim for equitable indemnity or partial equitable indemnity against the public entity.

(Amended by Stats. 2011, Ch. 296, Sec. 110. Effective January 1, 2012.)






ARTICLE 2 - General Provisions

905

There shall be presented in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) all claims for money or damages against local public entities except any of the following:

(a) Claims under the Revenue and Taxation Code or other statute prescribing procedures for the refund, rebate, exemption, cancellation, amendment, modification, or adjustment of any tax, assessment, fee, or charge or any portion thereof, or of any penalties, costs, or charges related thereto.

(b) Claims in connection with which the filing of a notice of lien, statement of claim, or stop notice is required under any law relating to liens of mechanics, laborers, or materialmen.

(c) Claims by public employees for fees, salaries, wages, mileage, or other expenses and allowances.

(d) Claims for which the workers’ compensation authorized by Division 4 (commencing with Section 3200) of the Labor Code is the exclusive remedy.

(e) Applications or claims for any form of public assistance under the Welfare and Institutions Code or other provisions of law relating to public assistance programs, and claims for goods, services, provisions, or other assistance rendered for or on behalf of any recipient of any form of public assistance.

(f) Applications or claims for money or benefits under any public retirement or pension system.

(g) Claims for principal or interest upon any bonds, notes, warrants, or other evidences of indebtedness.

(h) Claims that relate to a special assessment constituting a specific lien against the property assessed and that are payable from the proceeds of the assessment, by offset of a claim for damages against it or by delivery of any warrant or bonds representing it.

(i) Claims by the state or by a state department or agency or by another local public entity or by a judicial branch entity.

(j) Claims arising under any provision of the Unemployment Insurance Code, including, but not limited to, claims for money or benefits, or for refunds or credits of employer or worker contributions, penalties, or interest, or for refunds to workers of deductions from wages in excess of the amount prescribed.

(k) Claims for the recovery of penalties or forfeitures made pursuant to Article 1 (commencing with Section 1720) of Chapter 1 of Part 7 of Division 2 of the Labor Code.

(l) Claims governed by the Pedestrian Mall Law of 1960 (Part 1 (commencing with Section 11000) of Division 13 of the Streets and Highways Code).

(m) Claims made pursuant to Section 340.1 of the Code of Civil Procedure for the recovery of damages suffered as a result of childhood sexual abuse. This subdivision shall apply only to claims arising out of conduct occurring on or after January 1, 2009.

(n) Claims made pursuant to Section 701.820 of the Code of Civil Procedure for the recovery of money pursuant to Section 26680.

(o) Claims made pursuant to Section 49013 of the Education Code for reimbursement of pupil fees for participation in educational activities.

(Amended by Stats. 2012, Ch. 776, Sec. 2. Effective January 1, 2013.)



905.1

No claim is required to be filed to maintain an action against a public entity for taking of, or damage to, private property pursuant to Section 19 of Article I of the California Constitution.

However, the board shall, in accordance with the provisions of this part, process any claim which is filed against a public entity for the taking of, or damage to, private property pursuant to Section 19 of Article I of the California Constitution.

(Added by Stats. 1976, Ch. 96.)



905.2

(a) This section shall apply to claims against the state filed with the California Victim Compensation and Government Claims Board.

(b) There shall be presented in accordance with this chapter and Chapter 2 (commencing with Section 910) all claims for money or damages against the state:

(1) For which no appropriation has been made or for which no fund is available but the settlement of which has been provided for by statute or constitutional provision.

(2) For which the appropriation made or fund designated is exhausted.

(3) For money or damages on express contract, or for an injury for which the state is liable.

(4) For which settlement is not otherwise provided for by statute or constitutional provision.

(c) Claimants shall pay a filing fee of twenty-five dollars ($25) for filing a claim described in subdivision (b). This fee shall be deposited into the General Fund and may be appropriated in support of the board as reimbursements to Item 1870-001-0001 of Section 2.00 of the annual Budget Act.

(1) The fee shall not apply to the following persons:

(A) Persons who are receiving benefits pursuant to the Supplemental Security Income (SSI) and State Supplementary Payment (SSP) programs (Article 5 (commencing with Section 12200) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code), the California Work Opportunity and Responsibility to Kids Act (CalWORKs) program (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code), the federal Supplemental Nutrition Assistance Program (SNAP; 7 U.S.C. Sec. 2011 et seq.), or Section 17000 of the Welfare and Institutions Code.

(B) Persons whose monthly income is 125 percent or less of the current monthly poverty line annually established by the Secretary of California Health and Human Services pursuant to the federal Omnibus Budget Reconciliation Act of 1981 (Public Law 97-35), as amended.

(C) Persons who are sentenced to imprisonment in a state prison or confined in a county jail, or who are residents in a state institution and, within 90 days prior to the date the claim is filed, have a balance of one hundred dollars ($100) or less credited to the inmate’s or resident’s trust account. A certified copy of the statement of the account shall be submitted.

(2) Any claimant who requests a fee waiver shall attach to the application a signed affidavit requesting the waiver and verification of benefits or income and any other required financial information in support of the request for the waiver.

(3) Notwithstanding any other law, an applicant shall not be entitled to a hearing regarding the denial of a request for a fee waiver.

(d) The time for the board to determine the sufficiency, timeliness, or any other aspect of the claim shall begin when any of the following occur:

(1) The claim is submitted with the filing fee.

(2) The fee waiver is granted.

(3) The filing fee is paid to the board upon the board’s denial of the fee waiver request, so long as payment is received within 10 calendar days of the mailing of the notice of the denial.

(e) Upon approval of the claim by the board, the fee shall be reimbursed to the claimant, except that no fee shall be reimbursed if the approved claim was for the payment of an expired warrant. Reimbursement of the filing fee shall be paid by the state entity against which the approved claim was filed. If the claimant was granted a fee waiver pursuant to this section, the amount of the fee shall be paid by the state entity to the board. The reimbursement to the claimant or the payment to the board shall be made at the time the claim is paid by the state entity, or shall be added to the amount appropriated for the claim in an equity claims bill.

(f) The board may assess a surcharge to the state entity against which the approved claim was filed in an amount not to exceed 15 percent of the total approved claim. The board shall not include the refunded filing fee in the surcharge calculation. This surcharge shall be deposited into the General Fund and may be appropriated in support of the board as reimbursements to Item 1870-001-0001 of Section 2.00 of the annual Budget Act.

(1) The surcharge shall not apply to approved claims to reissue expired warrants.

(2) Upon the request of the board in a form prescribed by the Controller, the Controller shall transfer the surcharges and fees from the state entity’s appropriation to the appropriation for the support of the board. However, the board shall not request an amount that shall be submitted for legislative approval pursuant to Section 13928.

(g) The filing fee required by subdivision (c) shall apply to all claims filed after June 30, 2004, or the effective date of this statute. The surcharge authorized by subdivision (f) may be calculated and included in claims paid after June 30, 2004, or the effective date of the statute adding this subdivision.

(h) This section shall not apply to claims made for a violation of the California Whistleblower Protection Act (Article 3 (commencing with Section 8547) of Chapter 6.5 of Division 1 of Title 2).

(Amended by Stats. 2014, Ch. 71, Sec. 65. Effective January 1, 2015.)



905.3

Notwithstanding any other provision of law to the contrary, no claim shall be submitted by a local agency or school district, nor shall a claim be considered by the California Victim Compensation and Government Claims Board pursuant to Section 905.2, if that claim is eligible for consideration by the Commission on State Mandates pursuant to Article 1 (commencing with Section 17550) of Chapter 4 of Part 7 of Division 4 of Title 2.

(Amended by Stats. 2006, Ch. 538, Sec. 218. Effective January 1, 2007.)



905.4

Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of this part shall not be construed to be an exclusive means for presenting claims to the Legislature nor as preventing the Legislature from making such appropriations as it deems proper for the payment of claims against the State which have not been submitted to the board or recommended for payment by it pursuant to Chapters 1 and 2 of this part.

(Added by Stats. 1963, Ch. 1715.)



905.5

A school district, its officers, directors, or employees shall have no civil liability in any civil action for injury, disease, death, or economic loss arising out of exposure on or after January 1, 1989, to asbestos contained in buildings owned, leased, or otherwise used by a school district, except upon proof that the injury, disease, death, or economic loss was caused by the negligence of the school district, its officers, directors, or employees. Notwithstanding the provisions of Section 815.6 of the Government Code and Section 669 of the Evidence Code, no presumption of negligence shall apply to any action under this section. This section applies only to actions against school districts, and shall not apply to any other action, including, but not limited to, actions against a manufacturer, contractor, or any person who makes, sells, distributes, furnishes, or installs asbestos-containing materials. This section shall not affect, alter, or otherwise modify the law pertaining to workers’ compensation claims. This section shall not affect the right of a school district, its officers, directors, or employees to seek indemnification.

(Added by Stats. 1988, Ch. 1022, Sec. 1.)



905.6

This part does not apply to claims against the Regents of the University of California.

(Added by Stats. 1963, Ch. 1715.)



905.7

All claims against a judicial branch entity for money or damages based upon an express contract or for an injury for which the judicial branch entity is liable shall be presented in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of this part.

(Added by Stats. 2005, Ch. 706, Sec. 18. Effective January 1, 2006.)



905.8

Nothing in this part imposes liability upon a public entity unless such liability otherwise exists.

(Added by Stats. 1963, Ch. 1715.)



905.9

All claims against the California State University for money or damages based upon an express contract or for an injury for which the Trustees of the California State University is liable shall be presented in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of this part.

(Added by Stats. 2010, Ch. 636, Sec. 3. Effective January 1, 2011.)



906

(a) As used in this section, “amount allowed on the claim” means the amount allowed by the California Victim Compensation and Government Claims Board on a claim allowed, in whole or in part, or the amount offered by the board to settle or compromise a claim.

(b) Except as otherwise provided in this subdivision, no interest is payable on the amount allowed on the claim if payment of the claim is subject to approval of an appropriation by the Legislature. If an appropriation is made for the payment of a claim described in this subdivision, interest on the amount appropriated for the payment of the claim commences to accrue 180 days after the effective date of the act by which the appropriation is enacted.

(Amended by Stats. 2012, Ch. 19, Sec. 1. Effective June 15, 2012.)



907

A local public entity, as defined in Section 900.4, may offset any delinquent amount due it for services rendered to any other local public entity. The offset may be charged, against any amount reciprocally owing, upon the giving of 30 days advance written notice, if no written dispute is received from the debtor within the 30-day notice period. Notices from the creditor or the debtor shall be made through certified mail.

If the offset would result in the debtor’s inability to meet encumbered bonded indebtedness repayments, the debtor shall so state in a written dispute within the time period stated above.

If a dispute notice is received and the dispute is subsequently resolved in favor of the entity to whom an amount is due, interest on the principal amount from the date that amount was originally owing shall be assessed at the legal rate per annum established pursuant to Section 685.010 of the Code of Civil Procedure.

For purposes of this section, an amount reciprocally owing includes any tax revenue collected by a local public entity for disbursement to another local public entity.

(Added by Stats. 1990, Ch. 697, Sec. 1.)









CHAPTER 2 - Presentation and Consideration of Claims

ARTICLE 1 - General

910

A claim shall be presented by the claimant or by a person acting on his or her behalf and shall show all of the following:

(a) The name and post office address of the claimant.

(b) The post office address to which the person presenting the claim desires notices to be sent.

(c) The date, place and other circumstances of the occurrence or transaction which gave rise to the claim asserted.

(d) A general description of the indebtedness, obligation, injury, damage or loss incurred so far as it may be known at the time of presentation of the claim.

(e) The name or names of the public employee or employees causing the injury, damage, or loss, if known.

(f) The amount claimed if it totals less than ten thousand dollars ($10,000) as of the date of presentation of the claim, including the estimated amount of any prospective injury, damage, or loss, insofar as it may be known at the time of the presentation of the claim, together with the basis of computation of the amount claimed. If the amount claimed exceeds ten thousand dollars ($10,000), no dollar amount shall be included in the claim. However, it shall indicate whether the claim would be a limited civil case.

(Amended by Stats. 1998, Ch. 931, Sec. 174. Effective September 28, 1998.)



910.2

The claim shall be signed by the claimant or by some person on his behalf. Claims against local public entities for supplies, materials, equipment or services need not be signed by the claimant or on his behalf if presented on a billhead or invoice regularly used in the conduct of the business of the claimant.

(Added by Stats. 1963, Ch. 1715.)



910.4

The board shall provide forms specifying the information to be contained in claims against the state or a judicial branch entity. The person presenting a claim shall use the form in order that his or her claim is deemed in conformity with Sections 910 and 910.2. A claim may be returned to the person if it was not presented using the form. Any claim returned to a person may be resubmitted using the appropriate form.

(Amended by Stats. 2005, Ch. 706, Sec. 19. Effective January 1, 2006.)



910.6

(a) A claim may be amended at any time before the expiration of the period designated in Section 911.2 or before final action thereon is taken by the board, whichever is later, if the claim as amended relates to the same transaction or occurrence which gave rise to the original claim. The amendment shall be considered a part of the original claim for all purposes.

(b) A failure or refusal to amend a claim, whether or not notice of insufficiency is given under Section 910.8, shall not constitute a defense to any action brought upon the cause of action for which the claim was presented if the court finds that the claim as presented complied substantially with Sections 910 and 910.2 or a form provided under Section 910.4.

(Added by Stats. 1963, Ch. 1715.)



910.8

If, in the opinion of the board or the person designated by it, a claim as presented fails to comply substantially with the requirements of Sections 910 and 910.2, or with the requirements of a form provided under Section 910.4 if a claim is presented pursuant thereto, the board or the person may, at any time within 20 days after the claim is presented, give written notice of its insufficiency, stating with particularity the defects or omissions therein. The notice shall be given in the manner prescribed by Section 915.4. The board may not take action on the claim for a period of 15 days after the notice is given.

(Amended by Stats. 2005, Ch. 184, Sec. 2. Effective September 6, 2005.)



911

Any defense as to the sufficiency of the claim based upon a defect or omission in the claim as presented is waived by failure to give notice of insufficiency with respect to the defect or omission as provided in Section 910.8, except that no notice need be given and no waiver shall result when the claim as presented fails to state either an address to which the person presenting the claim desires notices to be sent or an address of the claimant.

(Amended by Stats. 2005, Ch. 184, Sec. 3. Effective September 6, 2005.)



911.2

(a) A claim relating to a cause of action for death or for injury to person or to personal property or growing crops shall be presented as provided in Article 2 (commencing with Section 915) not later than six months after the accrual of the cause of action. A claim relating to any other cause of action shall be presented as provided in Article 2 (commencing with Section 915) not later than one year after the accrual of the cause of action.

(b) For purposes of determining whether a claim was commenced within the period provided by law, the date the claim was presented to the California Victim Compensation and Government Claims Board is one of the following:

(1) The date the claim is submitted with a twenty-five dollar ($25) filing fee.

(2) If a fee waiver is granted, the date the claim was submitted with the affidavit requesting the fee waiver.

(3) If a fee waiver is denied, the date the claim was submitted with the affidavit requesting the fee waiver, provided the filing fee is paid to the board within 10 calendar days of the mailing of the notice of the denial of the fee waiver.

(Amended by Stats. 2005, Ch. 184, Sec. 4. Effective September 6, 2005.)



911.3

(a) When a claim that is required by Section 911.2 to be presented not later than six months after accrual of the cause of action is presented after such time without the application provided in Section 911.4, the board or other person designated by it may, at any time within 45 days after the claim is presented, give written notice to the person presenting the claim that the claim was not filed timely and that it is being returned without further action. The notice shall be in substantially the following form:

“The claim you presented to the (insert title of board or officer) on (indicate date) is being returned because it was not presented within six months after the event or occurrence as required by law. See Sections 901 and 911.2 of the Government Code. Because the claim was not presented within the time allowed by law, no action was taken on the claim.

Your only recourse at this time is to apply without delay to (name of public entity) for leave to present a late claim. See Sections 911.4 to 912.2, inclusive, and Section 946.6 of the Government Code. Under some circumstances, leave to present a late claim will be granted. See Section 911.6 of the Government Code.

You may seek the advice of an attorney of your choice in connection with this matter. If you desire to consult an attorney, you should do so immediately.”

(b) Any defense as to the time limit for presenting a claim described in subdivision (a) is waived by failure to give the notice set forth in subdivision (a) within 45 days after the claim is presented, except that no notice need be given and no waiver shall result when the claim as presented fails to state either an address to which the person presenting the claim desires notices to be sent or an address of the claimant.

(Amended by Stats. 1987, Ch. 1208, Sec. 4.)



911.4

(a) When a claim that is required by Section 911.2 to be presented not later than six months after the accrual of the cause of action is not presented within that time, a written application may be made to the public entity for leave to present that claim.

(b) The application shall be presented to the public entity as provided in Article 2 (commencing with Section 915) within a reasonable time not to exceed one year after the accrual of the cause of action and shall state the reason for the delay in presenting the claim. The proposed claim shall be attached to the application.

(c) In computing the one-year period under subdivision (b), the following shall apply:

(1) The time during which the person who sustained the alleged injury, damage, or loss as a minor shall be counted, but the time during which he or she is mentally incapacitated and does not have a guardian or conservator of his or her person shall not be counted.

(2) The time shall not be counted during which the person is detained or adjudged to be a dependent child of the juvenile court under the Arnold-Kennick Juvenile Court Law (Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code), if both of the following conditions exist:

(A) The person is in the custody and control of an agency of the public entity to which a claim is to be presented.

(B) The public entity or its agency having custody and control of the minor is required by statute or other law to make a report of injury, abuse, or neglect to either the juvenile court or the minor’s attorney, and that entity or its agency fails to make this report within the time required by the statute or other enactment, with this time period to commence on the date on which the public entity or its agency becomes aware of the injury, neglect, or abuse. In circumstances where the public entity or its agency makes a late report, the claim period shall be tolled for the period of the delay caused by the failure to make a timely report.

(3) The time shall not be counted during which a minor is adjudged to be a dependent child of the juvenile court under the Arnold-Kennick Juvenile Court Law (Chapter 2 (commencing with Section 200) of Part 1 of Division 2 of the Welfare and Institutions Code), if the minor is without a guardian ad litem or conservator for purposes of filing civil actions.

(Amended by Stats. 2003, Ch. 847, Sec. 2. Effective January 1, 2004.)



911.6

(a) The board shall grant or deny the application within 45 days after it is presented to the board. The claimant and the board may extend the period within which the board is required to act on the application by written agreement made before the expiration of the period.

(b) The board shall grant the application where one or more of the following is applicable:

(1) The failure to present the claim was through mistake, inadvertence, surprise or excusable neglect and the public entity was not prejudiced in its defense of the claim by the failure to present the claim within the time specified in Section 911.2.

(2) The person who sustained the alleged injury, damage or loss was a minor during all of the time specified in Section 911.2 for the presentation of the claim.

(3) The person who sustained the alleged injury, damage or loss was physically or mentally incapacitated during all of the time specified in Section 911.2 for the presentation of the claim and by reason of such disability failed to present a claim during such time.

(4) The person who sustained the alleged injury, damage or loss died before the expiration of the time specified in Section 911.2 for the presentation of the claim.

(c) If the board fails or refuses to act on an application within the time prescribed by this section, the application shall be deemed to have been denied on the 45th day or, if the period within which the board is required to act is extended by agreement pursuant to this section, the last day of the period specified in the agreement.

(Amended by Stats. 1987, Ch. 1208, Sec. 6.)



911.8

(a) Written notice of the board’s action upon the application shall be given in the manner prescribed by Section 915.4.

(b) If the application is denied, the notice shall include a warning in substantially the following form:

“WARNING

“If you wish to file a court action on this matter, you must first petition the appropriate court for an order relieving you from the provisions of Government Code Section 945.4 (claims presentation requirement). See Government Code Section 946.6. Such petition must be filed with the court within six (6) months from the date your application for leave to present a late claim was denied.

“You may seek the advice of an attorney of your choice in connection with this matter. If you desire to consult an attorney, you should do so immediately.”

(Amended by Stats. 1974, Ch. 620.)



912.2

If an application for leave to present a claim is granted by the board pursuant to Section 911.6, the claim shall be deemed to have been presented to the board upon the day that leave to present the claim is granted.

(Amended by Stats. 1965, Ch. 653.)



912.4

(a) The board shall act on a claim in the manner provided in Section 912.6, 912.7, or 912.8 within 45 days after the claim has been presented. If a claim is amended, the board shall act on the amended claim within 45 days after the amended claim is presented.

(b) The claimant and the board may extend the period within which the board is required to act on the claim by written agreement made either:

(1) Before the expiration of the period.

(2) After the expiration of the period if an action based on the claim has not been commenced and is not yet barred by the period of limitations provided in Section 945.6.

(c) If the board fails or refuses to act on a claim within the time prescribed by this section, the claim shall be deemed to have been rejected by the board on the last day of the period within which the board was required to act upon the claim. If the period within which the board is required to act is extended by agreement pursuant to this section, the last day of the period within which the board is required to act shall be the last day of the period specified in the agreement.

(Amended by Stats. 2002, Ch. 1007, Sec. 3. Effective January 1, 2003.)



912.5

(a) The Trustees of the California State University shall act on a claim against the California State University in accordance with the procedure that the Trustees of the California State University provide by rule.

(b) Nothing in this section authorizes the Trustees of the California State University to adopt any rule that is inconsistent with this part.

(c) If a claim for money or damages against the California State University is mistakenly presented to the Victim Compensation and Government Claims Board, the Victim Compensation and Government Claims Board shall immediately notify the claimant of the error and shall include information on proper filing of the claim.

(Amended by Stats. 2011, Ch. 296, Sec. 111. Effective January 1, 2012.)



912.6

(a) In the case of a claim against a local public entity, the board may act on a claim in one of the following ways:

(1) If the board finds the claim is not a proper charge against the public entity, it shall reject the claim.

(2) If the board finds the claim is a proper charge against the public entity and is for an amount justly due, it shall allow the claim.

(3) If the board finds the claim is a proper charge against the public entity but is for an amount greater than is justly due, it shall either reject the claim or allow it in the amount justly due and reject it as to the balance.

(4) If legal liability of the public entity or the amount justly due is disputed, the board may reject the claim or may compromise the claim.

(b) In the case of a claim against a local public entity, if the board allows the claim in whole or in part or compromises the claim, it may require the claimant, if the claimant accepts the amount allowed or offered to settle the claim, to accept it in settlement of the entire claim.

(c) Subject to subdivision (b), the local public entity shall pay the amount allowed on the claim or in compromise of the claim in the same manner as if the claimant had obtained a final judgment against the local public entity for that amount, but the claim may be paid in not exceeding 10 equal annual installments as provided in Section 970.6 only if the claimant agrees in writing to that method of payment and in such case no court order authorizing installment payments is required. If an agreement for payment of the claim in installments is made, the local public entity, in its discretion, may prepay any one or more installments or any part of an installment.

(Amended by Stats. 1980, Ch. 215.)



912.7

The Judicial Council shall act on a claim against a judicial branch entity or judge of one of those entities in accordance with the procedure that the Judicial Council provides by rule of court. The Judicial Council may authorize any committee of the Judicial Council or employee of the Administrative Office of the Courts to perform the functions of the Judicial Council under this part.

(Added by Stats. 2002, Ch. 1007, Sec. 4. Effective January 1, 2003.)



912.8

Except as provided in Section 912.7, in the case of claims against the state, the board shall act on claims in accordance with that procedure as the board, by rule, may prescribe. It may hear evidence for and against the claims and, with the approval of the Governor, report to the Legislature those facts and recommendations concerning the claims as it deems proper. In making recommendations, the board may state and use any official or personal knowledge that any member may have regarding any claim. The board may authorize any employee of the state to perform the functions of the board under this part as are prescribed by the board.

(Amended by Stats. 2004, Ch. 183, Sec. 131. Effective January 1, 2005.)



913

(a) Written notice of the action taken under Section 912.5, 912.6, 912.7, or 912.8 or the inaction that is deemed rejection under Section 912.4 shall be given in the manner prescribed by Section 915.4. The notice may be in substantially the following form:

“Notice is hereby given that the claim that you presented to the (insert title of board or officer) on (indicate date) was (indicate whether rejected, allowed, allowed in the amount of $____ and rejected as to the balance, rejected by operation of law, or other appropriate language, whichever is applicable) on (indicate date of action or rejection by operation of law).”

(b) If the claim is rejected, in whole or in part, the notice required by subdivision (a) shall include a warning in substantially the following form:

“WARNING

“Subject to certain exceptions, you have only six (6) months from the date this notice was personally delivered or deposited in the mail to file a court action on this claim. See Government Code Section 945.6.

“You may seek the advice of an attorney of your choice in connection with this matter. If you desire to consult an attorney, you should do so immediately.”

(Amended by Stats. 2010, Ch. 636, Sec. 5. Effective January 1, 2011.)



913.2

The board may, in its discretion, within the time prescribed by Section 945.6 for commencing an action on the claim, re-examine a previously rejected claim in order to consider a settlement of the claim.

(Added by Stats. 1963, Ch. 1715.)






ARTICLE 2 - Manner of Presentation and of Giving Notice

915

(a) A claim, any amendment thereto, or an application to the public entity for leave to present a late claim shall be presented to a local public entity by either of the following means:

(1) Delivering it to the clerk, secretary or auditor thereof.

(2) Mailing it to the clerk, secretary, auditor, or to the governing body at its principal office.

(b) Except as provided in subdivisions (c) and (d), a claim, any amendment thereto, or an application for leave to file a late claim shall be presented to the state by either of the following means:

(1) Delivering it to an office of the Victim Compensation and Government Claims Board.

(2) Mailing it to the Victim Compensation and Government Claims Board at its principal office.

(c) A claim, any amendment thereto, or an application for leave to file a late claim shall be presented to a judicial branch entity in accordance with the following means:

(1) Delivering or mailing it to the court executive officer, if against a superior court or a judge, court executive officer, or trial court employee, as defined in Section 811.9, of that court.

(2) Delivering or mailing it to the clerk/administrator of the court of appeals, if against a court of appeals or a judge of that court.

(3) Delivering or mailing it to the Clerk of the Supreme Court, if against the Supreme Court or a judge of that court.

(4) Delivering or mailing it to the Secretariat of the Judicial Council, if against the Judicial Council or the Administrative Office of the Courts.

(d) A claim, any amendment thereto, or an application for leave to file a late claim shall be presented to the Trustees of the California State University by delivering or mailing it to the Office of Risk Management at the Office of the Chancellor of the California State University.

(e) A claim, amendment or application shall be deemed to have been presented in compliance with this section even though it is not delivered or mailed as provided in this section if, within the time prescribed for presentation thereof, any of the following apply:

(1) It is actually received by the clerk, secretary, auditor or board of the local public entity.

(2) It is actually received at an office of the Victim Compensation and Government Claims Board.

(3) If against the California State University, it is actually received by the Trustees of the California State University.

(4) If against a judicial branch entity or judge, it is actually received by the court executive officer, court clerk/administrator, court clerk, or secretariat of the judicial branch entity.

(f) A claim, amendment or application shall be deemed to have been presented in compliance with this section to a public agency as defined in Section 53050 if it is delivered or mailed within the time prescribed for presentation thereof in conformity with the information contained in the statement in the Roster of Public Agencies pertaining to that public agency which is on file at the time the claim, amendment or application is delivered or mailed. As used in this subdivision, “statement in the Roster of Public Agencies” means the statement or amended statement in the Roster of Public Agencies in the office of the Secretary of State or in the office of the county clerk of any county in which the statement or amended statement is on file.

(Amended by Stats. 2010, Ch. 636, Sec. 6. Effective January 1, 2011.)



915.2

(a) If a claim, amendment to a claim, or application to a public entity for leave to present a late claim is presented or sent by mail under this chapter, or if any notice under this chapter is given by mail, the claim, amendment, application, or notice shall be mailed in the manner prescribed in this section. The claim, amendment, application, or notice shall be deposited in the United States post office, a mailbox, sub-post office, substation, mail chute, or other similar facility regularly maintained by the government of the United States, in a sealed envelope, properly addressed, with postage paid. The claim, amendment, application, or notice shall be deemed to have been presented and received at the time of the deposit.

(b) Any period of notice and any duty to respond after receipt of service of a claim, amendment, application, or notice is extended five days upon service by mail, if the place of address is within the State of California, 10 days if the place of address is within the United States, and 20 days if the place of address is outside the United States. This subdivision shall not apply to the written notice set forth in Section 945.6 or the filing of a complaint after denial of a claim.

(c) As applied to this section, proof of mailing may be made in the manner prescribed by Section 1013a of the Code of Civil Procedure.

(Amended by Stats. 2011, Ch. 308, Sec. 7. Effective January 1, 2012.)



915.4

(a) The notices provided for in Sections 910.8, 911.8, and 913 shall be given by either of the following methods:

(1) Personally delivering the notice to the person presenting the claim or making the application.

(2) Mailing the notice to the address, if any, stated in the claim or application as the address to which the person presenting the claim or making the application desires notices to be sent or, if no such address is stated in the claim or application, by mailing the notice to the address, if any, of the claimant as stated in the claim or application.

(b) No notice need be given where the claim or application fails to state either an address to which the person presenting the claim or making the application desires notices to be sent or an address of the claimant.

(Added by Stats. 1970, Ch. 104.)









CHAPTER 3 - Proceedings to Determine Constitutionality of Claims Against the State

920

As used in this chapter, “omnibus claim appropriation” means an act of appropriation, or an item of appropriation in a budget act, by which the Legislature appropriates a lump sum to pay the claim of the California Victim Compensation and Government Claims Board or its secretary against the state in an amount that the Legislature has determined is properly chargeable to the state.

(Amended by Stats. 2006, Ch. 538, Sec. 219. Effective January 1, 2007.)



920.2

Promptly following the effective date of an omnibus claim appropriation, the board or its secretary shall submit to the Controller a claim covering the full amount of the appropriation made in the omnibus claim appropriation. Any such claim is exempt from the provisions of Chapter 4 (commencing with Section 925) of this part, and the board shall have those powers necessary to administer and disburse the omnibus claim appropriation.

(Added by Stats. 1963, Ch. 1715.)



920.4

If the Controller believes or has reason to believe that the payment of any portion of the omnibus claim appropriation may violate the provisions of the Constitution, he shall withhold payment of the questioned portion and shall issue his warrant for the remainder of the appropriation. The secretary, subject to the board’s approval, shall promptly disburse the undisputed portion of the omnibus claim appropriation and shall promptly give notice to the Joint Legislative Budget Committee of the Controller’s action concerning the withheld portion.

(Added by Stats. 1963, Ch. 1715.)



920.6

Unless the Joint Legislative Budget Committee within 60 days after receipt of such notice advises the board in writing that the Legislature desires to reconsider any part of the withheld portion, the board shall institute proceedings to compel the Controller to issue his warrant for the balance of the omnibus claim appropriation. The board shall prosecute any such proceeding to final determination and shall disburse the funds finally paid over to it. Funds subject to such proceedings shall continue to be available until the end of the fiscal year in which final determination of the proceeding occurs.

(Added by Stats. 1963, Ch. 1715.)



920.8

If the Joint Legislative Budget Committee advises the board that the Legislature desires to reconsider any part of the omnibus claim appropriation withheld by the Controller, no further action shall be taken with respect to that part and the money appropriated therefor shall revert to funds from which they were appropriated, pending further legislative action. The board, however, shall institute proceedings as provided in Section 920.6 to compel payment of the remainder of the omnibus claim appropriation withheld by the Controller.

(Added by Stats. 1963, Ch. 1715.)






CHAPTER 4 - Presentation of Claims to State Controller

925

As used in this chapter, “board” means the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 220. Effective January 1, 2007.)



925.2

Claims for expenses of either house of the Legislature or members or committees thereof are exempt from Section 13920 and this chapter, except Section 925.6, and claims for official salaries fixed by statute are exempt from this chapter and Section 13920.

(Amended by Stats. 1989, Ch. 592, Sec. 2.)



925.4

Any person having a claim against the State for which appropriations have been made, or for which state funds are available, may present it to the Controller in the form and manner prescribed by the general rules and regulations adopted by the board for the presentation and audit of claims.

(Added by Stats. 1963, Ch. 1715.)



925.6

(a) The Controller shall not draw his or her warrant for any claim until it has been audited by him or her in conformity with law and the general rules and regulations adopted by the board, governing the presentation and audit of claims. Whenever the Controller is directed by law to draw his or her warrant for any purpose, the direction is subject to this section.

(b) Notwithstanding the provisions of subdivision (a), the Assembly Committee on Rules, the Senate Committee on Rules, and the Joint Rules Committee, in cooperation with the Controller, shall adopt rules and regulations to govern the presentation of claims of the committees to the Controller. The Controller, in cooperation with the committees, shall adopt rules and regulations governing the audit and recordkeeping of claims of the committees. All rules and regulations shall be adopted by January 31, 1990, shall be published in the Assembly and Senate Journals, and shall be made available to the public.

(c) Rules and regulations adopted pursuant to subdivision (b) shall not be subject to the review by or approval of the Office of Administrative Law.

(d) Records of claims kept by the Controller pursuant to subdivision (b) shall be open to public inspection as permitted by the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(Amended by Stats. 1989, Ch. 592, Sec. 3.)



925.8

If the Controller approves a claim he shall draw his warrant for the amount approved in favor of the claimant.

(Added by Stats. 1963, Ch. 1715.)



926

If he disapproves a claim, the Controller shall file it and a statement of his disapproval and his reasons with the board as prescribed in the rules and regulations of the board.

(Added by Stats. 1963, Ch. 1715.)



926.2

The Controller shall not entertain for a second time a claim against the State once rejected by him or by the Legislature unless such facts are subsequently presented to the board as in suits between individuals would furnish sufficient ground for granting a new trial.

(Added by Stats. 1963, Ch. 1715.)



926.4

Any person who is aggrieved by the disapproval of a claim by the Controller, may appeal to the board. If the board finds that facts are presented justifying such action, the Controller shall reconsider his rejection of the claim.

(Added by Stats. 1963, Ch. 1715.)



926.6

After final rejection of a claim by the Controller following reconsideration, any person interested may appeal to the Legislature by filing with the board a notice of appeal. Upon receipt of such notice the board shall transmit to the Legislature the rejected claim, all papers accompanying it, and a statement of the evidence taken before the board.

(Added by Stats. 1963, Ch. 1715.)



926.8

Whenever a governmental agency of the United States, in the collection of taxes or amounts owing to it, is authorized by federal law to levy administratively on credits owing to a debtor, it may avail itself of the provisions of this section and claim credits owing by the State to such debtor, in manner as follows:

It shall file a certification of the facts with the state department, board, office or commission owing the credit to the debtor prior to the time the state agency presents the claims of the debtor therefor to the State Controller or to the State Personnel Board. The state agency in presenting the claim of the debtor shall note thereon the fact of the filing of the certificate and shall also note any amounts owed by the debtor to the State by reason of advances or for any other purpose.

Subject to the provisions of Sections 12419.4 and 12419.5, the State Controller shall issue his warrant payable to the United States Treasurer for the net amount due the debtor, after offsetting for any amounts advanced to the debtor or by him owing to the State, or as much thereof as will satisfy in full the amount owing by the debtor to the United States as so certified; any balance shall be paid to the debtor.

(Added by Stats. 1963, Ch. 1715.)



926.10

Any public entity as defined by Section 811.2 having a liquidated claim against any other public entity based on contract or statute of the State of California, or any person having such a claim against a public agency, shall be entitled to interest commencing the 61st day after such public entity or person files a liquidated claim known or agreed to be valid when filed pursuant to such statute or contract, and such claim is due and payable. Interest shall be 6 percent per annum.

(Added by Stats. 1971, Ch. 1526.)






CHAPTER 4.5 - Prompt Payment of Claims

927

(a) This chapter shall be known and may be cited as the California Prompt Payment Act.

(b) It is the intent of the Legislature that state agencies pay properly submitted, undisputed invoices, refunds, or other undisputed payments due to individuals within 45 days of receipt or notification thereof, or automatically calculate and pay the appropriate late payment penalties as specified in this chapter.

(c) Notwithstanding any other provision of law, this chapter shall apply to all state agencies, including, but not limited to, the Public Employees’ Retirement System, the State Teachers’ Retirement System, the Treasurer, and the Department of General Services.

(Amended by Stats. 2010, Ch. 719, Sec. 13. Effective October 19, 2010.)



927.1

(a) (1) A state agency that acquires property or services pursuant to a contract with a business, including any approved change order or contract amendment, shall make payment to the person or business on the date required by the contract and as required by Section 927.4 or be subject to a late payment penalty.

(2) A state agency that awards a grant, as defined in subdivision (b) of Section 927.2, shall make payment to the person or business that is the recipient of the grant on the date required by the grant and as required by Section 927.4 or be subject to a late payment penalty.

(b) Except in the event of an emergency as provided in Section 927.11, effective January 1, 1999, the late payment penalties specified in this chapter may not be waived, altered, or limited by either of the following:

(1) A state agency acquiring property or services pursuant to a contract or that awards a grant.

(2) Any person or business contracting with a state agency to provide property or services or that is the recipient of a grant.

(Amended by Stats. 2006, Ch. 861, Sec. 1. Effective January 1, 2007.)



927.2

The following definitions apply to this chapter:

(a) “Claim schedule” means a schedule of payment requests prepared and submitted by a state agency to the Controller for payment to the named claimant.

(b) “Grant” means a signed final agreement between any state agency and a local government agency or organization authorized to accept grant funding for victim services or prevention programs administered by any state agency. Any such grant is a contract and subject to this chapter.

(c) “Invoice” means a bill or claim that requests payment on a contract under which a state agency acquires property or services or pursuant to a signed final grant agreement.

(d) “Medi-Cal program” means the program established pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(e) “Nonprofit public benefit corporation” means a corporation, as defined by subdivision (b) of Section 5046 of the Corporations Code, that has registered with the Department of General Services as a small business.

(f) “Nonprofit service organization” means a nonprofit entity that is organized to provide services to the public.

(g) “Notice of refund or other payment due” means a state agency provides notice to the person that a refund or payment is owed to that person or the state agency receives notice from the person that a refund or undisputed payment is due.

(h) “Payment” means any form of the act of paying, including, but not limited to, the issuance of a warrant or a registered warrant by the Controller, or the issuance of a revolving fund check by a state agency, to a claimant in the amount of an undisputed invoice.

(i) “Reasonable cause” means a determination by a state agency that any of the following conditions are present:

(1) There is a discrepancy between the invoice or claimed amount and the provisions of the contract or grant.

(2) There is a discrepancy between the invoice or claimed amount and either the claimant’s actual delivery of property or services to the state or the state’s acceptance of those deliveries.

(3) Additional evidence supporting the validity of the invoice or claimed amount is required to be provided to the state agency by the claimant.

(4) The invoice has been improperly executed or needs to be corrected by the claimant.

(5) There is a discrepancy between the refund or other payment due as calculated by the person to whom the money is owed and by the state agency.

(j) “Received by a state agency” means the date an invoice is delivered to the state location or party specified in the contract or grant or, if a state location or party is not specified in the contract or grant, wherever otherwise specified by the state agency.

(k) “Required payment approval date” means the date on which payment is due as specified in a contract or grant or, if a specific date is not established by the contract or grant, 30 calendar days following the date upon which an undisputed invoice is received by a state agency.

(l) “Revolving fund” means a fund established pursuant to Article 5 (commencing with Section 16400) of Division 4 of Title 2.

(m) “Small business” means a business certified as a “small business” in accordance with subdivision (d) of Section 14837, including certified small businesses engaged in the development, design, and construction of California’s high-speed rail system pursuant to the California High-Speed Rail Act (Division 19.5 (commencing with Section 185000) of the Public Utilities Code).

(n) “Small business” and “nonprofit organization” mean, in reference to providers under the Medi-Cal program, a business or organization that meets all of the following criteria:

(1) The principal office is located in California.

(2) The officers, if any, are domiciled in California.

(3) If a small business, it is independently owned and operated.

(4) The business or organization is not dominant in its field of operation.

(5) Together with any affiliates, the business or organization has gross receipts from business operations that do not exceed three million dollars ($3,000,000) per year, except that the Director of Health Services may increase this amount if the director deems that this action would be in furtherance of the intent of this chapter.

(Amended by Stats. 2012, Ch. 199, Sec. 1. Effective January 1, 2013.)



927.3

(a) Except where payment is made directly by a state agency pursuant to Section 927.6, an undisputed invoice received by a state agency shall be submitted to the Controller for payment by the required payment approval date. A state agency may dispute an invoice submitted by a claimant for reasonable cause if the state agency notifies the claimant within 15 working days from receipt of the invoice, or delivery of property or services, whichever is later. No state employee shall dispute an invoice, on the basis of minor or technical defects, in order to circumvent or avoid the general intent or any of the specific provisions of this chapter.

(b) Except where payment is made directly by a state agency pursuant to Section 927.13, a notice of refund or other payment due received by a state agency shall be submitted to the Controller within 30 calendar days of the agency’s receipt of the notice. A state agency may dispute a refund request for reasonable cause if the state agency notifies the claimant within 15 working days after the state agency receives notice from the individual that the refund is due.

(Amended by Stats. 2010, Ch. 719, Sec. 15. Effective October 19, 2010.)



927.4

Except as otherwise provided in this chapter, to avoid late payment penalties, the maximum time from state agency receipt of an undisputed invoice to the date of payment is 45 calendar days. If payment is not issued within 45 calendar days from the state agency receipt of an undisputed invoice, late payment penalties shall be paid to the claimant in accordance with Sections 927.6 and 927.7.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 23, Sec. 5. Effective July 28, 2009.)



927.5

This chapter shall not apply to claims for reimbursement for health care services provided under the Medi-Cal program, unless the Medi-Cal health care services provider is a small business or nonprofit organization. In applying this section to claims submitted to the state, or its fiscal intermediary, by providers of services or equipment under the Medi-Cal program, payment for claims shall be due 30 days after a claim is received by the state or its fiscal intermediary, unless reasonable cause for nonpayment exists. With regard to Medi-Cal claims, reasonable cause shall include review of claims to determine medical necessity, review of claims for providers subject to special prepayment fraud and abuse controls, and claims that require review by the fiscal intermediary or State Department of Health Care Services due to special circumstances. Claims requiring special review as specified above shall not be eligible for a late payment penalty.

(Amended by Stats. 2010, Ch. 719, Sec. 16. Effective October 19, 2010.)



927.6

(a) State agencies shall pay applicable penalties, without requiring that the claimant submit an additional invoice for these amounts, whenever the state agency fails to submit a correct claim schedule to the Controller by the required payment approval date and payment is not issued within 45 calendar days from the state agency receipt of an undisputed invoice. The penalty shall cease to accrue on the date the state agency submits the claim schedule to the Controller for payment or pays the claimant directly, and shall be paid for out of the state agency’s support appropriation. If the claimant is a certified small business, a nonprofit organization, a nonprofit public benefit corporation, or a small business or nonprofit organization that provides services or equipment under the Medi-Cal program, the state agency shall pay to the claimant a penalty at a rate of 10 percent above the United States Prime Rate on June 30 of the prior fiscal year. However, a nonprofit organization shall only be eligible to receive a penalty payment if it has been awarded a contract or grant in an amount less than five hundred thousand dollars ($500,000). If the amount of the penalty is ten dollars ($10) or less, the penalty shall be waived and not paid by the state agency.

(b) For all other businesses, the state agency shall pay a penalty at a rate of 1 percent above the Pooled Money Investment Account daily rate on June 30 of the prior fiscal year, not to exceed a rate of 15 percent. If the amount of the penalty is one hundred dollars ($100) or less, the penalty shall be waived and not paid by the state agency. On an exception basis, state agencies may avoid payment of penalties for failure to submit a correct claim schedule to the Controller by the required payment approval date by paying the claimant directly from the state agency’s revolving fund within 45 calendar days following the date upon which an undisputed invoice is received by the state agency.

(Amended by Stats. 2010, Ch. 719, Sec. 17. Effective October 19, 2010.)



927.7

The Controller shall pay claimants within 15 calendar days of receipt of a correct claim schedule from the state agency. If the Controller fails to make payment within 15 calendar days of receipt of the claim schedule from a state agency, and payment is not issued within 45 calendar days from state agency receipt of an undisputed invoice, the Controller shall pay applicable penalties to the claimant without requiring that the claimant submit an invoice for these amounts. Penalties shall cease to accrue on the date full payment is made, and shall be paid for out of the Controller’s funds. If the claimant is a certified small business, a nonprofit organization, a nonprofit public benefit corporation, or a small business or nonprofit organization that provides services or equipment under the Medi-Cal program, the Controller shall pay to the claimant a penalty at a rate of 10 percent above the United States Prime Rate on June 30 of the prior fiscal year, from the 16th calendar day following receipt of the claim schedule from the state agency. However, a nonprofit organization shall only be eligible to receive a penalty payment if it has been awarded a contract or grant in an amount less than five hundred thousand dollars ($500,000). If the amount of the penalty is ten dollars ($10) or less, the penalty shall be waived and not paid by the Controller. For all other businesses, the Controller shall pay penalties at a rate of 1 percent above the Pooled Money Investment Account daily rate on June 30 of the prior fiscal year, not to exceed a rate of 15 percent. If the amount of the penalty is one hundred dollars ($100) or less, the penalty shall be waived and not paid by the Controller.

(Amended by Stats. 2010, Ch. 719, Sec. 18. Effective October 19, 2010.)



927.8

State agencies shall avoid seeking any additional appropriation to pay penalties that accrue as a result of the agency’s failure to make timely payments as required by this chapter. Any state agency that requests that the Legislature make a deficiency appropriation for the agency shall identify what portion, if any, of the requested amount is required because of any penalties imposed by this chapter.

(Added by Stats. 1998, Ch. 916, Sec. 5. Effective January 1, 1999.)



927.9

(a) Except as provided in subdivision (c), on an annual basis, within 90 calendar days following the end of each fiscal year, state agencies shall provide the Director of General Services with a report on late payment penalties that were paid by the state agency in accordance with this chapter during the preceding fiscal year.

(b) The report shall separately identify the total number and dollar amount of late payment penalties paid to small businesses, other businesses, and refunds or other payments to individuals. State agencies may, at their own initiative, provide the director with other relevant performance measures. The director shall prepare a report separately listing the number and total dollar amount of all late payment penalties paid to small businesses, other businesses, and refunds and other payments to individuals by each state agency during the preceding fiscal year, together with other relevant performance measures, and shall make the information available to the public.

(c) The reporting requirements of subdivisions (a) and (b) are not applicable to the Department of Forestry and Fire Protection.

(Amended by Stats. 2013, Ch. 356, Sec. 4. Effective September 26, 2013.)



927.10

State agencies shall encourage claimants to promptly pay their subcontractors and suppliers, especially those that are small businesses. In furtherance of this policy, state agencies shall utilize expedited payment processes to enable faster payment by prime contractors to their subcontractors and suppliers, and shall promptly respond to any subcontractor or supplier inquiries regarding the status of payments made to prime contractors.

(Amended by Stats. 2006, Ch. 861, Sec. 6. Effective January 1, 2007.)



927.11

(a) Except in the case of a contract with a certified small business, a nonprofit organization, or a nonprofit public benefit corporation, if an invoice from a business under a contract with the Department of Forestry and Fire Protection would become subject to late payment penalties during the annually declared fire season, as declared by the Director of Forestry and Fire Protection, then the required payment approval date shall be extended by 30 calendar days.

(b) No nonprofit public benefit corporation shall be eligible for a late payment penalty if a state agency fails to make timely payment because no Budget Act has been enacted.

(c) If the Director of Finance determines that a state agency or the Controller is unable to promptly pay an invoice as provided for by this chapter due to a major calamity, disaster, or criminal act, then otherwise applicable late payment penalty provisions contained in Sections 927.6 and 927.7 shall be suspended except as they apply to a claimant that is either a certified small business, a nonprofit organization, a nonprofit public benefit corporation, or a small business or nonprofit organization that provides services or equipment under the Medi-Cal program. The suspension shall remain in effect until the Director of Finance determines that the suspended late payment penalty provisions of this section should be reinstated.

(d) Except as provided in subdivision (b), in the event a state agency fails to make timely payment because no Budget Act has been enacted, penalties shall continue to accrue until the time that the invoice is paid.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 23, Sec. 8. Effective July 28, 2009.)



927.12

Section 926.10 shall not apply to any contract covered by this chapter.

(Added by Stats. 1998, Ch. 916, Sec. 5. Effective January 1, 1999.)



927.13

(a) Unless otherwise provided for by statute, any state agency that fails to submit a correct claim schedule to the Controller within 30 days of receipt of a notice of refund or other payment due, and fails to issue payment within 45 days from the notice of refund or other payment due, shall be liable for penalties on the undisputed amount pursuant to this section. The penalties shall be paid out of the agency’s funds at a rate equal to the Pooled Money Investment Account daily rate on June 30 of the prior fiscal year minus 1 percent. The penalties shall cease to accrue on the date full payment or refund is made. If the amount of the penalty is ten dollars ($10) or less, the penalty shall be waived and not paid by the state agency. On an exception basis, state agencies may avoid payment of penalties for failure to submit a correct claim schedule to the Controller by paying the claimant directly from the state agency’s revolving fund within 45 calendar days following the agency’s receipt of the notice of refund or other payment due.

(b) The Controller shall pay claimants within 15 calendar days of receipt of a correct claim schedule from the state agency. If the Controller fails to make payment within 15 calendar days of receipt of the claim schedule from a state agency, and payment is not issued within 45 calendar days following the agency’s receipt of a notice of refund or undisputed payment due, the Controller shall pay applicable penalties to the claimant. Penalties shall cease to accrue on the date full payment is made, and shall be paid out of the Controller’s funds. If the amount of the penalty is ten dollars ($10) or less, the penalty shall be waived and not paid by the Controller.

(c) No person shall receive an interest payment pursuant to this section if it is determined that the person has intentionally overpaid on a liability solely for the purpose of receiving a penalty payment.

(d) No penalty shall accrue during any time period for which there is no Budget Act in effect, nor on any payment or refund that is the result of a federally mandated program or that is directly dependent upon the receipt of federal funds by a state agency.

(e) This section shall not apply to any of the following:

(1) Payments, refunds, or credits for income tax purposes.

(2) Payment of claims for reimbursement for health care services or mental health services provided under the Medi-Cal program, pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(3) Any payment made pursuant to a public social service or public health program to a recipient of benefits under that program.

(4) Payments made on claims by the California Victim Compensation and Government Claims Board.

(5) Payments made by the Commission on State Mandates.

(6) Payments made by the Department of Human Resources pursuant to Section 19823.

(Amended by Stats. 2012, Ch. 665, Sec. 31. Effective January 1, 2013.)






CHAPTER 5 - Claims Procedures Established by Agreement

930

(a) Any state agency may include in any written agreement to which the agency is a party, provisions governing the following:

(1) The presentation, by or on behalf of any party thereto, of any or all claims that are required to be presented to the board arising out of or related to the agreement.

(2) The consideration and payment of the claims described in paragraph (1).

(b) As used in this section, “state agency” means any office, officer, department, division, bureau, board, commission or agency of the state, claims against which are paid by warrants drawn by the Controller.

(Amended by Stats. 1994, Ch. 726, Sec. 3. Effective September 22, 1994.)



930.2

The governing body of a local public entity may include in any written agreement to which the entity, its governing body, or any board or employee thereof in an official capacity is a party, provisions governing the presentation, by or on behalf of any party thereto, of any or all claims arising out of or related to the agreement and the consideration and payment of such claims. The written agreement may incorporate by reference claim provisions set forth in a specifically identified ordinance or resolution theretofore adopted by the governing body.

(Amended by Stats. 1965, Ch. 653.)



930.4

A claims procedure established by agreement made pursuant to Section 930 or Section 930.2 exclusively governs the claims to which it relates, except that if the procedure so prescribed requires a claim to be presented within a period of less than one year after the accrual of the cause of action and such claim is not presented within the required time, an application may be made to the public entity for leave to present such claim. Subdivision (b) of Section 911.4, Sections 911.6 to 912.2, inclusive, and Section 946.6 are applicable to all such claims, and the time specified in the agreement shall be deemed the “time specified in Section 911.2” within the meaning of Sections 911.6 and 946.6.

(Added by Stats. 1965, Ch. 653.)



930.6

A claims procedure established by agreement made pursuant to Section 930 or Section 930.2 may include a requirement that a claim be presented and acted upon as a prerequisite to suit thereon. If such requirement is included, any action brought against the public entity on the claim shall be subject to the provisions of Section 945.6 and Section 946.

(Added by Stats. 1965, Ch. 653.)






CHAPTER 6 - Claims Procedures Established by Public Entities

935

(a) Claims against a local public entity for money or damages which are excepted by Section 905 from Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of this part, and which are not governed by any other statutes or regulations expressly relating thereto, shall be governed by the procedure prescribed in any charter, ordinance or regulation adopted by the local public entity.

(b) The procedure so prescribed may include a requirement that a claim be presented and acted upon as a prerequisite to suit thereon. If such requirement is included, any action brought against the public entity on the claim shall be subject to the provisions of Section 945.6 and Section 946.

(c) The procedure so prescribed may not require a shorter time for presentation of any claim than the time provided in Section 911.2.

(d) The procedure so prescribed may not provide a longer time for the board to take action upon any claim than the time provided in Section 912.4.

(e) When a claim required by the procedure to be presented within a period of less than one year after the accrual of the cause of action is not presented within the required time, an application may be made to the public entity for leave to present such claim. Subdivision (b) of Section 911.4, Sections 911.6 to 912. 2, inclusive, and Sections 946.4 and 946.6 are applicable to all such claims, and the time specified in the charter, ordinance or regulation shall be deemed the “time specified in Section 911.2” within the meaning of Sections 911.6 and 946.6.

(Amended by Stats. 1965, Ch. 653.)



935.2

A charter provision, or a local public entity by ordinance or resolution, may establish a claims board or commission of not less than three members to perform such functions of the governing body of the public entity under this part as are prescribed by the local public entity. A charter provision, ordinance or resolution may provide that, upon the written order of the claims board or commission, the auditor or other fiscal officer of the local public entity shall cause a warrant to be drawn upon the treasury of the local public entity in the amount for which a claim has been allowed or compromised or settled.

(Amended by Stats. 1965, Ch. 653.)



935.4

A charter provision, or a local public entity by ordinance or resolution, may authorize an employee of the local public entity to perform those functions of the governing body of the public entity under this part that are prescribed by the local public entity, but only a charter provision may authorize that employee to allow, compromise, or settle a claim against the local public entity if the amount to be paid pursuant to the allowance, compromise or settlement exceeds fifty thousand dollars ($50,000). A charter provision, ordinance, or resolution may provide that, upon the written order of that employee, the auditor or other fiscal officer of the local public entity shall cause a warrant to be issued upon the treasury of the local public entity in the amount for which a claim has been allowed, compromised, or settled.

(Amended by Stats. 1989, Ch. 159, Sec. 1.)



935.6

(a) The Victim Compensation and Government Claims Board may authorize any state agency to settle and pay claims filed pursuant to Section 905.2 if the settlement does not exceed one thousand dollars ($1,000) or a lesser amount as the board may determine, or to reject the claim and provide the notice required by Section 913. The board may require state agencies that it so authorizes to report annually to the board concerning the claims resolved pursuant to this section.

(b) As used in this section, “state agency” means any office, officer, department, division, bureau, board, commission, or agency of the state, claims against which are paid by warrants drawn by the Controller, but does not mean any judicial branch entity, as defined in Section 900.3, or any judge thereof.

(Amended by Stats. 2007, Ch. 509, Sec. 1. Effective October 11, 2007.)



935.7

(a) Notwithstanding Section 935.6, the Department of Transportation may deny or adjust and pay any claim arising out of the activities of the department without the prior approval of the California Victim Compensation and Government Claims Board if both of the following conditions exist:

(1) The amount claimed is equal to or less than the amount specified as the small claims court jurisdictional amount in Section 116.221 of the Code of Civil Procedure.

(2) The Director of Finance or the Director of Transportation certifies that a sufficient appropriation for the payment of the claim exists.

(b) If the department elects not to pay any claim, the department shall provide the notice required by Section 913.

(c) Any person who submits any claim arising out of any activity of the Department of Transportation shall comply with every other applicable provision of this part relating to claims against state agencies.

(Amended by Stats. 2012, Ch. 769, Sec. 1. Effective January 1, 2013.)



935.8

The Judicial Council may adjust and pay any claim arising out of the activities of a judicial branch entity or judge thereof. The Judicial Council may adopt rules of court authorizing any committee of the Judicial Council or employee of the Administrative Office of the Courts to perform the functions of the Judicial Council under this section.

(Added by Stats. 2002, Ch. 1007, Sec. 9. Effective January 1, 2003.)



935.9

The Trustees of the California State University may adjust and pay any claim arising out of the activities of the California State University. The Trustees of the California State University may, by rule, authorize the Office of Risk Management at the Office of the Chancellor of the California State University to perform the functions of the Trustees of the California State University under this section.

(Amended by Stats. 2011, Ch. 296, Sec. 112. Effective January 1, 2012.)









PART 4 - ACTIONS AGAINST PUBLIC ENTITIES AND PUBLIC EMPLOYEES

CHAPTER 1 - General

ARTICLE 1 - Definitions

940

Unless the provision or context otherwise requires, the definitions contained in this article govern the construction of this part.

(Added by Stats. 1963, Ch. 1715.)



940.2

“Board” means:

(a) In the case of a local public entity, the governing body of the local public entity.

(b) In the case of the state, except as provided by subdivisions (c) and (d), the Victim Compensation and Government Claims Board.

(c) In the case of a judicial branch entity or a judge thereof, the Judicial Council.

(d) In the case of the California State University, the Trustees of the California State University.

(Amended by Stats. 2010, Ch. 636, Sec. 8. Effective January 1, 2011.)



940.3

A “judicial branch entity” is a public entity and means any superior court, court of appeals, the Supreme Court, the Judicial Council, or the Administrative Office of the Courts.

(Added by Stats. 2002, Ch. 1007, Sec. 11. Effective January 1, 2003.)



940.4

“Local public entity” includes a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the State, but does not include the State.

(Added by Stats. 1963, Ch. 1715.)



940.6

“State” means the State and any office, officer, department, division, bureau, board, commission or agency of the State claims against which are paid by warrants drawn by the Controller.

(Added by Stats. 1963, Ch. 1715.)






ARTICLE 2 - Construction

942

Nothing in this division shall be construed to deprive a claimant of the right to resort to writ of mandate or other proceeding against the public entity or the board or any employee of the public entity to compel payment of a claim when and to the extent that it has been allowed and is required by this division to be paid.

(Amended by Stats. 1980, Ch. 215.)



943

This part does not apply to claims or actions against the Regents of the University of California nor to claims or actions against an employee or former employee of the Regents of the University of California arising out of such employment.

(Amended by Stats. 1965, Ch. 653.)



944

Nothing in this part imposes liability upon a public entity unless such liability otherwise exists.

(Added by Stats. 1963, Ch. 1715.)









CHAPTER 2 - Actions Against Public Entities

945

A public entity may sue and be sued.

(Added by Stats. 1963, Ch. 1715.)



945.2

Except as otherwise provided by law, the rules of practice in civil actions apply to actions brought against public entities.

(Added by Stats. 1963, Ch. 1715.)



945.3

No person charged by indictment, information, complaint, or other accusatory pleading charging a criminal offense may bring a civil action for money or damages against a peace officer or the public entity employing a peace officer based upon conduct of the peace officer relating to the offense for which the accused is charged, including an act or omission in investigating or reporting the offense or arresting or detaining the accused, while the charges against the accused are pending before a superior court.

Any applicable statute of limitations for filing and prosecuting these actions shall be tolled during the period that the charges are pending before a superior court.

For the purposes of this section, charges pending before a superior court do not include appeals or criminal proceedings diverted pursuant to Chapter 2.5 (commencing with Section 1000), Chapter 2.6 (commencing with Section 1000.6), Chapter 2.7 (commencing with Section 1001), Chapter 2.8 (commencing with Section 1001.20), or Chapter 2.9 (commencing with Section 1001.50) of Title 6 of Part 2 of the Penal Code.

Nothing in this section shall prohibit the filing of a claim with the board of a public entity, and this section shall not extend the time within which a claim is required to be presented pursuant to Section 911.2.

(Amended by Stats. 2002, Ch. 784, Sec. 121. Effective January 1, 2003.)



945.4

Except as provided in Sections 946.4 and 946.6, no suit for money or damages may be brought against a public entity on a cause of action for which a claim is required to be presented in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of this division until a written claim therefor has been presented to the public entity and has been acted upon by the board, or has been deemed to have been rejected by the board, in accordance with Chapters 1 and 2 of Part 3 of this division.

(Amended by Stats. 1965, Ch. 653.)



945.6

(a) Except as provided in Sections 946.4 and 946.6 and subject to subdivision (b), any suit brought against a public entity on a cause of action for which a claim is required to be presented in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of this division must be commenced:

(1) If written notice is given in accordance with Section 913, not later than six months after the date such notice is personally delivered or deposited in the mail.

(2) If written notice is not given in accordance with Section 913, within two years from the accrual of the cause of action. If the period within which the public entity is required to act is extended pursuant to subdivision (b) of Section 912.4, the period of such extension is not part of the time limited for the commencement of the action under this paragraph.

(b) When a person is unable to commence a suit on a cause of action described in subdivision (a) within the time prescribed in that subdivision because he has been sentenced to imprisonment in a state prison, the time limit for the commencement of such suit is extended to six months after the date that the civil right to commence such action is restored to such person, except that the time shall not be extended if the public entity establishes that the plaintiff failed to make a reasonable effort to commence the suit, or to obtain a restoration of his civil right to do so, before the expiration of the time prescribed in subdivision (a).

(c) A person sentenced to imprisonment in a state prison may not commence a suit on a cause of action described in subdivision (a) unless he presented a claim in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of this division.

(Amended by Stats. 1971, Ch. 438.)



945.8

Except where a different statute of limitations is specifically applicable to the public entity, and except as provided in Sections 930.6 and 935, any action against a public entity upon a cause of action for which a claim is not required to be presented in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of this division must be commenced within the time prescribed by the statute of limitations that would be applicable if the action were brought against a defendant other than a public entity.

(Amended by Stats. 1965, Ch. 653.)



946

Where a claim that is required to be presented to a public entity in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of this division is so presented and action thereon is taken by the board:

(a) If the claim is allowed in full and the claimant accepts the amount allowed, no suit may be maintained on any part of the cause of action to which the claim relates.

(b) If the claim is allowed in part and the claimant accepts the amount allowed, no suit may be maintained on that part of the cause of action which is represented by the allowed portion of the claim.

(c) If the claim is allowed in part, no suit may be maintained on any portion of the cause of action where, pursuant to a requirement of the board to such effect, the claimant has accepted the amount allowed in settlement of the entire claim.

(Added by Stats. 1963, Ch. 1715.)



946.4

(a) Where provision is made by or pursuant to law that no suit may be brought against a public agency as defined in Section 53050 unless and until a claim is presented to the agency, the failure to present a claim does not constitute a bar or defense to the maintenance of a suit against such public agency if, during the 70 days immediately following the accrual of the cause of action:

(1) No statement pertaining to the public agency is on file, or is placed on file, in the Roster of Public Agencies in the office of the Secretary of State and of the county clerk of each county in which the public agency then maintains an office, as required by Section 53051; or

(2) A statement or amended statement pertaining to the public agency is on file, or is placed on file, in the Roster of Public Agencies in the office of the Secretary of State and of the county clerk of each county in which the public agency then maintains an office, but the information contained therein is so inaccurate or incomplete that it does not substantially conform to the requirements of Section 53051.

(b) On any question of fact arising within the scope of paragraphs (1) and (2) of subdivision (a), the burden of proof is upon the public agency.

(c) This section is inapplicable where the presentation of a claim is required by a claims procedure established by agreement made pursuant to Section 930.2 unless the procedure so prescribed requires that the claim be presented to the governing body of the public agency or to a person listed in Section 53051.

(Added by Stats. 1965, Ch. 653.)



946.6

(a) If an application for leave to present a claim is denied or deemed to be denied pursuant to Section 911.6, a petition may be made to the court for an order relieving the petitioner from Section 945.4. The proper court for filing the petition is a superior court that would be a proper court for the trial of an action on the cause of action to which the claim relates. If the petition is filed in a court which is not a proper court for the determination of the matter, the court, on motion of any party, shall transfer the proceeding to a proper court. If an action on the cause of action to which the claim relates would be a limited civil case, a proceeding pursuant to this section is a limited civil case.

(b) The petition shall show each of the following:

(1) That application was made to the board under Section 911.4 and was denied or deemed denied.

(2) The reason for failure to present the claim within the time limit specified in Section 911.2.

(3) The information required by Section 910.

The petition shall be filed within six months after the application to the board is denied or deemed to be denied pursuant to Section 911.6.

(c) The court shall relieve the petitioner from the requirements of Section 945.4 if the court finds that the application to the board under Section 911.4 was made within a reasonable time not to exceed that specified in subdivision (b) of Section 911.4 and was denied or deemed denied pursuant to Section 911.6 and that one or more of the following is applicable:

(1) The failure to present the claim was through mistake, inadvertence, surprise, or excusable neglect unless the public entity establishes that it would be prejudiced in the defense of the claim if the court relieves the petitioner from the requirements of Section 945.4.

(2) The person who sustained the alleged injury, damage or loss was a minor during all of the time specified in Section 911.2 for the presentation of the claim.

(3) The person who sustained the alleged injury, damage or loss was physically or mentally incapacitated during all of the time specified in Section 911.2 for the presentation of the claim and by reason of that disability failed to present a claim during that time.

(4) The person who sustained the alleged injury, damage or loss died before the expiration of the time specified in Section 911.2 for the presentation of the claim.

(d) A copy of the petition and a written notice of the time and place of hearing shall be served before the hearing as prescribed by subdivision (b) of Section 1005 of the Code of Civil Procedure on (1) the clerk or secretary or board of the local public entity, if the respondent is a local public entity, or (2) the Attorney General, if the respondent is the state. If the petition involves a claim arising out of alleged actions or inactions of the Department of Transportation, service of the petition and notice of the hearing shall be made on the Attorney General or the Director of Transportation. Service on the Attorney General may be accomplished at any of the Attorney General’s offices in Los Angeles, Sacramento, San Diego, or San Francisco. Service on the Director of Transportation may be accomplished only at the Department of Transportation’s headquarters office in Sacramento. If the petition involves a claim arising out of alleged actions or inactions of a judicial branch entity, service of the petition and notice of the hearing shall be made in accordance with the following:

(1) If the petition involves a claim arising out of alleged actions or inactions of a superior court or a judge, court executive officer, or trial court employee, as defined in Section 811.9, of the court, service shall be made on the court executive officer.

(2) If the petition involves a claim arising out of alleged actions or inactions of a court of appeals or a judge thereof, service shall be made on the Clerk/Administrator of the court of appeals.

(3) If the petition involves a claim arising out of alleged actions or inactions of the Supreme Court or a judge thereof, service shall be made on the Clerk of the Supreme Court.

(4) If the petition involves a claim arising out of alleged actions or inactions of the Judicial Council or the Administrative Office of the Courts, service shall be made on the secretariat of the Judicial Council.

(e) The court shall make an independent determination upon the petition. The determination shall be made upon the basis of the petition, any affidavits in support of or in opposition to the petition, and any additional evidence received at the hearing on the petition.

(f) If the court makes an order relieving the petitioner from Section 945.4, suit on the cause of action to which the claim relates shall be filed with the court within 30 days thereafter.

(Amended by Stats. 2002, Ch. 1007, Sec. 12. Effective January 1, 2003.)



948

(a) The head of the state agency concerned, upon recommendation of the Attorney General or other attorney authorized to represent the state, may settle, adjust, or compromise any pending action where the Director of Finance certifies that a sufficient appropriation for the payment of claims exists. Claims arising out of the activities of the State Department of Transportation may be paid if either the Director of Transportation or the Director of Finance certifies that a sufficient appropriation for the payment of the claim exists.

(b) If no funds or insufficient funds for the payment exist, the head of the state agency concerned, upon recommendation of the Attorney General or other attorney authorized to represent the state, may settle, adjust or compromise any pending action with the approval of the Department of Finance.

(c) As used in this section, “state agency” means any office, officer, department, division, bureau, board, commission or agency of the state claims against which are paid by warrants drawn by the Controller, but does not mean any “judicial branch entity” as defined in Section 940.3 or any judge thereof.

(Amended by Stats. 2002, Ch. 1007, Sec. 13. Effective January 1, 2003.)



948.1

The Judicial Council may settle, adjust, or compromise any pending action arising out of the activities of a judicial branch entity or judge thereof. The Judicial Council may adopt rules of court authorizing any committee of the Judicial Council or employee of the Administrative Office of the Courts to perform the functions of the Judicial Council under this section.

(Added by Stats. 2002, Ch. 1007, Sec. 14. Effective January 1, 2003.)



949

The governing body of a local public entity may compromise, or may delegate the authority to its attorney or an employee to compromise, any pending action.

(Added by Stats. 1963, Ch. 1715.)






CHAPTER 3 - Actions Against Public Employees

950

Except as otherwise provided in this chapter, a claim need not be presented as a prerequisite to the maintenance of an action against a public employee or former public employee for injury resulting from an act or omission in the scope of his employment as a public employee.

(Added by Stats. 1963, Ch. 1715.)



950.2

Except as provided in Section 950.4, a cause of action against a public employee or former public employee for injury resulting from an act or omission in the scope of his employment as a public employee is barred if an action against the employing public entity for such injury is barred under Part 3 (commencing with Section 900) of this division or under Chapter 2 (commencing with Section 945) of Part 4 of this division. This section is applicable even though the public entity is immune from liability for the injury.

(Amended by Stats. 1965, Ch. 653.)



950.4

A cause of action against a public employee or former public employee is not barred by Section 950.2 if the plaintiff pleads and proves that he did not know or have reason to know, within the period for the presentation of a claim to the employing public entity as a condition to maintaining an action for such injury against the employing public entity, as that period is prescribed by Section 911.2 or by such other claims procedure as may be applicable, that the injury was caused by an act or omission of the public entity or by an act or omission of an employee of the public entity in the scope of his employment as a public employee.

(Amended by Stats. 1965, Ch. 653.)



950.6

When a written claim for money or damages for injury has been presented to the employing public entity:

(a) A cause of action for such injury may not be maintained against the public employee or former public employee whose act or omission caused such injury until the claim has been rejected, or has been deemed to have been rejected, in whole or in part by the public entity.

(b) A suit against the public employee or former public employee for such injury must be commenced within the time prescribed by Section 945.6 for bringing an action against the public entity.

(c) When a person is unable to commence the suit within the time prescribed in subdivision (b) because he has been sentenced to imprisonment in a state prison, the time limited for the commencement of such suit is extended to six months after the date that the civil right to commence such action is restored to such person, except that the time shall not be extended if the public employee or former public employee establishes that the plaintiff failed to make a reasonable effort to commence the suit, or to obtain a restoration of his civil right to do so, before the expiration of the time prescribed in subdivision (b).

(Amended by Stats. 1970, Ch. 104.)



950.8

Any provision of a charter, ordinance or regulation heretofore or hereafter adopted by a local public entity which requires the presentation of a claim as a prerequisite to the maintenance of an action against a public employee to enforce his personal liability is invalid.

(Added by Stats. 1963, Ch. 1715.)



951

Notwithstanding Section 425.10 of the Code of Civil Procedure, any complaint for damages in any civil action brought against a publicly elected or appointed state or local officer, in his or her individual capacity, where the alleged injury is proximately caused by the officer acting under color of law, shall allege with particularity sufficient material facts to establish the individual liability of the publicly elected or appointed state or local officer and the plaintiff’s right to recover therefrom.

(Amended by Stats. 1997, Ch. 17, Sec. 46. Effective January 1, 1998.)






CHAPTER 4 - Special Provisions Relating to Actions Against the State

955

The proper court for trial of actions against the State for the taking or damaging of private property for public use is a court of competent jurisdiction in the county in which the property is situate.

Except as provided in Sections 955.2 and 955.3, upon written demand of the Attorney General made on or before answering, the place of trial in other actions shall be changed to Sacramento County.

(Amended by Stats. 1980, Ch. 387.)



955.1

(a) The science of earthquake prediction is developing rapidly and, although still largely in a research stage, these predictions are now being initiated and are certain to continue into the future. Administrative procedures exist within the Office of Emergency Services to advise the Governor on the validity of earthquake predictions. Numerous important actions can be taken by state and local governments and special districts to protect life and property in response to earthquake predictions and associated warnings. It is the intent of this legislation to ensure that those actions are taken in the public interest by government agencies acting in a responsible manner without fear of consequent financial liabilities.

(b) The Governor may, at his or her discretion, issue a warning as to the existence of an earthquake or volcanic prediction determined to have scientific validity. The state and its agencies and employees shall not be liable for any injury resulting from the issuance or nonissuance of a warning pursuant to this subdivision or for any acts or omissions in fact gathering, evaluation, or other activities leading up to the issuance or nonissuance of a warning.

(c) Public entities and public employees may, on the basis of a warning issued pursuant to subdivision (b), take, or fail or refuse to take, any action or execute or fail or refuse to execute any earthquake or volcanic prediction response plan with relation to the warning which is otherwise authorized by law. In taking, or failing or refusing to take, such action, neither public entities nor public employees shall be liable for any injuries caused thereby or for any injuries resulting from the preparation of, or failure or refusal to prepare, any earthquake hazard or damage prediction maps, plans for evacuation of endangered areas, and other plan elements.

(d) An earthquake or volcanic warning issued by the Governor pursuant to subdivision (b) is a sufficient basis for a declaration of a state of emergency or local emergency as defined by Section 8558. Public entities and public employees shall be immune from liability in accordance with all immunity provisions applicable during such state of emergency or local emergency.

(Amended by Stats. 2013, Ch. 352, Sec. 103. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



955.2

Notwithstanding any other provision of law, where the State is named as a defendant in any action or proceeding for death or injury to person or personal property and the injury or the injury causing death occurred within this State, the proper court for the trial of the action is a court of competent jurisdiction in the county where the injury occurred or where the injury causing death occurred. The court may, on motion, change the place of the trial in the same manner and under the same circumstances as the place of trial may be changed where an action is between private parties.

(Added by Stats. 1963, Ch. 1715.)



955.3

Notwithstanding any provision of law, when a city, county, or city and county, or local agency is a plaintiff in an action or proceeding against the State of California, the action may be tried in any city or county, or city and county, where the city, county, or city and county, or local agency is situated.

The Attorney General may, on behalf of the State of California, before answering, move to change the place of trial to Sacramento County in accordance with the provisions of Section 397 of the Code of Civil Procedure.

For the purposes of this section, “local agency” means any governmental district, board, or agency, or any other local governmental body or corporation, or elected local public official, but shall not include the State of California or any of its agencies, departments, commissions, or boards, or elected public officials in the executive branch of the state government.

(Amended by Stats. 1994, Ch. 156, Sec. 2. Effective July 11, 1994.)



955.4

Except as provided in Sections 811.9, 955.6, 955.8, and 955.9:

(a) Service of summons in all actions on claims against the state shall be made on the Attorney General.

(b) The Attorney General shall defend all actions on claims against the state.

(Amended by Stats. 2002, Ch. 1007, Sec. 15. Effective January 1, 2003.)



955.6

In actions for the taking or damaging of private property for public use within the meaning of Section 19 of Article I of the Constitution on claims arising out of work done by the Department of Transportation:

(a) Service of summons shall be made on the Attorney General or the Director of Transportation.

(b) The defense shall be conducted by the attorney for the Department of Transportation.

(Amended by Stats. 1980, Ch. 215.)



955.8

In actions for the taking or damaging of private property for public use within the meaning of Section 14 of Article I of the Constitution on claims arising out of work done by the Department of Water Resources:

(a) Service of summons shall be made on the Attorney General or the Director of Water Resources.

(b) The defense shall be conducted by the legal counsel of the department, if authorized by the Attorney General pursuant to Section 127 of the Water Code; otherwise the defense shall be conducted by the Attorney General.

(Added by Stats. 1963, Ch. 1715.)



955.9

In actions on claims against a judicial branch entity, service of summons shall be made on:

(a) The court executive officer, in actions on claims against a superior court or a judge thereof.

(b) The Clerk/Administrator of the Court of Appeal, in actions on claims against a court of appeals or a judge thereof.

(c) The Clerk of the Supreme Court, in actions on claims against the Supreme Court or a judge thereof.

(d) The Secretariat of the Judicial Council, in actions on claims against the Judicial Council or the Administrative Office of the Courts.

(Added by Stats. 2002, Ch. 1007, Sec. 16. Effective January 1, 2003.)



956

Whenever the State has acquired by gift, under the will of a decedent or through a decree of distribution in the estate of a decedent, or otherwise than by purchase or the exercise of the power of eminent domain, a remainder interest, whether contingent or vested, in real property, or an undivided fractional interest in real property, the holder or holders of the precedent estate or of other undivided fractional interests, as the case may be, may join the State as a party defendant in any action to partition said property, brought pursuant to the Code of Civil Procedure or in any action in declaratory relief brought pursuant to the Code of Civil Procedure. In the complaint in any such action the nature of the interest of the State shall be set forth and the manner in which the same was acquired and process in any such action shall be served upon the Attorney General and the Director of Finance. In any such action the Attorney General shall represent the State and may on behalf of the State execute such stipulations, disclaimers or consents as may be appropriate.

(Added by Stats. 1963, Ch. 1450.)






CHAPTER 5 - Special Provisions Relating to Actions Against Local Public Entities

960

As used in this chapter, “public agency” has the meaning given that term by Section 53050.

(Added by Stats. 1963, Ch. 1805.)



960.2

Notwithstanding any provision of law to the contrary, service of process in an action or proceeding against a public agency may be made in the manner provided in Section 960.3 if, during the 10 days immediately following the commencement of the action or proceeding:

(a) No statement pertaining to the public agency is on file, or is placed on file, in the Roster of Public Agencies in the office of the Secretary of State and of the county clerk of each county in which the public agency then maintains an office, as required by Section 53051; or

(b) A statement or amended statement pertaining to the public agency is on file, or is placed on file, in the Roster of Public Agencies in the office of the Secretary of State and of the county clerk of each county in which the public agency then maintains an office, but the information contained therein is so inaccurate or incomplete that it does not substantially conform to the requirements of Section 53051; or

(c) A statement or amended statement pertaining to the public agency is on file, or is placed on file, in the Roster of Public Agencies in the office of the Secretary of State and of the county clerk of each county in which the public agency then maintains an office, but neither the governing body nor any officer or agent of the public agency upon whom personal service of process constitutes service upon the public agency can thereafter, with due diligence, be personally served at the address or addresses set forth in the statement.

(Repealed and added by Stats. 1965, Ch. 653.)



960.3

(a) If it is shown by affidavit to the satisfaction of the court or judge that the circumstances required by Section 960.2 exist, the court or judge may make an order that service of process be made upon the public agency as provided in this section.

(b) Service of process shall be made by:

(1) Leaving two copies of the process for each public agency defendant to be served, together with two copies of the order authorizing the service, in the hands of the Secretary of State or in his or her office at Sacramento; or

(2) Mailing two copies of the process for each public agency defendant to be served, together with two copies of the order authorizing the service, to the office of the Secretary of State in Sacramento by certified or registered mail, addressee only, return receipt requested. Service shall be effective as of the day the return receipt is received from the office of the Secretary of State.

(c) Service in this manner constitutes personal service upon the public agency.

(d) A fee of fifty dollars ($50) shall be paid by the plaintiff to the Secretary of State for each public agency on which service is made in this manner.

(Amended by Stats. 1990, Ch. 479, Sec. 1.)



960.4

Upon receipt of the copies of process pursuant to Section 960.3, the Secretary of State shall give notice of the service of the process to the governing body of the public agency at its principal office in this state, by forwarding to such office, by registered mail with request for return receipt, a copy of the process. If the only address disclosed by the records of the Secretary of State of the principal office of the governing body of the public agency is the county in which it is situated, then the process shall be mailed to the county seat, addressed to the public agency in care of the county clerk, or it may be mailed to any address for the public agency specified in the court order. If the process is mailed in care of the county clerk, the county clerk shall promptly send it to the public agency at its address within the county, if known to him, and if unknown shall cause the process to be posted at the courthouse of the county for 30 days. If the records of the Secretary of State disclose no address for the public agency, then the Secretary of State shall mail a copy of the process to the county clerk of either (a) the county in which the transaction or occurrence took place, or (b) the county where real property of the agency is situated, and the county clerk shall promptly send the process to the public agency at its address within the county, if known to him, or if unknown shall cause the process to be posted at the courthouse of the county for 30 days.

Upon receipt of such copies of process, the Secretary of State shall immediately forward to the Attorney General a copy of all papers served upon him. The Attorney General, upon receipt of any such process, may locate the responsible officers of the public agency involved, and the governing body of such public agency may relieve the Attorney General of any further responsibility hereunder, and may designate any other attorneys to defend said action or take such other action as they may determine.

(Amended by Stats. 1965, Ch. 653.)



960.5

The Attorney General, until he is relieved of further responsibility in the manner provided in Section 960.4, or until the matter has been reduced to final judgment, shall have the duty to defend such public agency by taking whatever steps he considers appropriate or necessary. The Attorney General, until he is so relieved of further responsibility, shall have full authority to bind the public agency by stipulation or admission.

The Attorney General may delegate his responsibility hereunder in any particular case, to any county counsel or district attorney willing to accept such delegation. When such responsibility has been delegated, the district attorney or county counsel, as the case may be, shall have the same power and authority with reference to the matter as is hereinabove provided for the Attorney General.

All costs and expenses, without limitation, of the Attorney General or district attorney or county counsel, pursuant to this chapter shall be a charge against the public agency in whose behalf he appears.

(Added by Stats. 1963, Ch. 1805.)



960.8

Service of process in an action or proceeding against a public agency may be made in conformity with the information contained in the statement in the Roster of Public Agencies pertaining to that public agency which is on file at the time of such service. Service in this manner, if otherwise made in compliance with law, constitutes personal service upon the public agency.

As used in this section, “statement in the Roster of Public Agencies” means the statement or amended statement in the Roster of Public Agencies in the office of the Secretary of State or in the office of the county clerk of any county in which such statement or amended statement is on file.

(Added by Stats. 1965, Ch. 653.)






CHAPTER 6 - Postjudgment Settlement Conference

962

Upon entry of a verdict against a public entity in excess of one hundred thousand dollars ($100,000) in an action for personal injury or wrongful death, the public entity may, within the time set in Section 659 of the Code of Civil Procedure, request in writing a mandatory settlement conference for the purpose of discussing available methods by which the judgment shall be satisfied. The court shall then set a date for the conference. The request may be noticed with any motions pursuant to Sections 984 and 985 of the Government Code or Section 659 of the Code of Civil Procedure. At the conference the parties shall negotiate in good faith and shall review and consider structured payment plans presented by either party. The conference shall not occur until after determination of any motion for a new trial, motion for judgment notwithstanding the verdict, motion for remittitur and motion for additur, but shall occur before hearing on any motions pursuant to Sections 984 and 985.

The Judicial Council shall adopt rules providing for a reasonable extension of the time for filing the notice of appeal from a judgment on the verdict to permit a request for the mandatory settlement conference and the mandatory settlement conference itself.

(Added by Stats. 1987, Ch. 1204, Sec. 2.)









PART 5 - PAYMENT OF CLAIMS AND JUDGMENTS

CHAPTER 1 - Payment of Claims and Judgments Against the State

965

(a) Upon the allowance by the California Victim Compensation and Government Claims Board of all or part of a claim for which the Director of Finance certifies that a sufficient appropriation for the payment of the claim exists, and the execution and presentation of documents the board may require that discharge the state of all liability under the claim, the board shall designate the fund from which the claim is to be paid, and the state agency concerned shall pay the claim from that fund. If there is no sufficient appropriation for the payment available, the board shall report to the Legislature in accordance with Section 912.8. Claims arising out of the activities of the State Department of Transportation may be paid if either the Director of Transportation or the Director of Finance certifies that a sufficient appropriation for the payment of the claim exists.

(b) Notwithstanding subdivision (a), if there is no sufficient appropriation for the payment of claims, settlements, or judgments against the state arising from an action in which the state is represented by the Attorney General, the Attorney General shall report the claims, settlements, and judgments to the chairperson of either the Senate Committee on Appropriations or the Assembly Committee on Appropriations, who shall cause to be introduced legislation appropriating funds for the payment of the claims, settlements, or judgments.

(c) Notwithstanding subdivision (a) or (b), claims, settlements, or judgments arising out of the activities of a judicial branch entity, as defined by Sections 900.3 and 940.3, or a judge thereof may be paid if the Judicial Council authorizes payment and the Administrative Director of the Courts certifies that sufficient funds for that payment exist from funds allocated to settlement, adjustment, and compromise of actions and claims. If sufficient funds for payment of settlements or judgments do not exist, the Administrative Director of the Courts shall report the settlements and judgments to the chairperson of either the Senate Committee on Appropriations or the Assembly Committee on Appropriations, who shall cause to be introduced legislation appropriating funds for the payment of the settlements or judgments. If sufficient funds for payment of claims do not exist, the Administrative Director of the Courts shall report the claims to the California Victim Compensation and Government Claims Board, which shall have 90 days to object to payment. The Administrative Director of the Courts shall confer with the Chairperson of the California Victim Compensation and Government Claims Board regarding any objection received during the 90-day period. If the California Victim Compensation and Government Claims Board withdraws the objection, or if no objection was received, the Administrative Director of the Courts shall report the claims to the chairperson of either the Senate Committee on Appropriations or the Assembly Committee on Appropriations, who shall cause to be introduced legislation appropriating funds for the payment of the claims. The Judicial Council may authorize any committee of the Judicial Council or any employee of the Administrative Office of the Courts to perform the functions of the Judicial Council under this section. The Administrative Director of the Courts may designate an executive staff member of the Administrative Office of the Courts to perform the functions of the Administrative Director of the Courts under this section.

(Amended by Stats. 2012, Ch. 19, Sec. 2. Effective June 15, 2012.)



965.1

Pursuant to Section 13909, the California Victim Compensation and Government Claims Board may delegate to the executive officer the authority to allow a claim filed pursuant to subdivision (c) of Section 905.2 if the settlement amount of that claim does not exceed fifty thousand dollars ($50,000), or to reject any claim as so described.

(Amended by Stats. 2006, Ch. 538, Sec. 222. Effective January 1, 2007.)



965.2

(a) The Controller shall draw a warrant for the payment of any final judgment or settlement against the state whenever the Director of Finance certifies that a sufficient appropriation for the payment of the judgment or settlement exists. Claims upon those judgments and settlements are exempt from Section 925.6. Claims arising out of the activities of the State Department of Transportation may be paid if either the Director of Transportation or the Director of Finance certifies that a sufficient appropriation for the payment of the claim exists.

(b) Notwithstanding subdivision (a), the Controller shall draw a warrant for the payment of any final judgment or settlement based on claims arising out of the activities of a judicial branch entity, as defined by Sections 900.3 and 940.3, or a judge thereof, whenever the Administrative Director of the Courts certifies that sufficient funds for that payment exist from funds allocated to settlement, adjustment, and compromise of actions and claims. Claims upon those judgments and settlements are exempt from Section 925.6. Claims arising out of the activities of a judicial branch entity, as defined by Sections 900.3 and 940.3, or a judge thereof, may be paid if the Administrative Director of the Courts certifies that sufficient funds for the payment exist from funds allocated to settlement, adjustment, and compromise of actions and claims. The Administrative Director of the Courts may designate an executive staff member of the Administrative Office of the Courts to perform the certification of funds pursuant to this section.

(Amended by Stats. 2002, Ch. 1007, Sec. 18. Effective January 1, 2003.)



965.3

(a) The Attorney General shall notify the Controller in writing when all claims for which an appropriation is made to the the Department of Justice or the Attorney General pursuant to subdivision (b) of Section 965 have been paid. The Controller shall, at the close of the fiscal year in which notice of payment is received from the Attorney General, cause any undisbursed balance to revert to the fund from which the appropriation was made.

(b) Whenever an appropriation exceeds the actual amount necessary to satisfy a settlement in accordance with the settlement agreement or a judgment, the excess shall revert to the fund from which the appropriation was made.

(Added by Stats. 1990, Ch. 1244, Sec. 1. Effective September 24, 1990.)



965.4

The Governor shall report to the Legislature, at each session, all judgments or settlements against the State not theretofore reported.

(Added by Stats. 1963, Ch. 1715.)



965.5

(a) A judgment for the payment of money against the state or a state agency is enforceable until 10 years after the time the judgment becomes final or, if the judgment is payable in installments, until 10 years after the final installment becomes due.

(b) A judgment for the payment of money against the state or a state agency is not enforceable under Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure, but is enforceable under this chapter.

(c) Interest on the amount of a judgment or settlement for the payment of moneys against the state shall commence to accrue 180 days from the date of the final judgment or settlement.

(d) Unless another statute provides a different interest rate, interest on a tax or fee judgment for the payment of moneys against the state shall accrue at a rate equal to the weekly average one year constant maturity United States Treasury yield at the time of the judgment plus 2 percent, but shall not exceed 7 percent per annum.

(e) Subdivisions (c) and (d) shall not apply to any claim approved by the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2013, Ch. 424, Sec. 2. Effective January 1, 2014.)



965.6

Notwithstanding any other provision of law, neither the state nor a judicial branch entity, nor any officers or employees thereof, may be required by any court in any proceeding to pay or offset a tort liability claim, settlement, or judgment for which the state or judicial branch entity is liable, unless one of the following conditions exists:

(a) The Legislature has authorized the payment or offset of the specific tort liability claim, settlement, or judgment.

(b) The Director of Finance, or the Director of Transportation for claims arising out of the activities of the Department of Transportation, has certified that a sufficient appropriation for the payment of the claim, settlement, or judgment or to provide for that offset exists. This subdivision does not apply to claims arising out of the activities of a judicial branch entity or a judge thereof.

(c) In the case of claims arising out of the activities of a judicial branch entity, as defined in Sections 900.3 and 940.3, or a judge thereof, the Administrative Director of the Courts has certified that sufficient funds for payment of the claim, settlement, or judgment, or to provide for that offset, exist from funds allocated to settlement, adjustment, and compromise of pending actions and claims. The Administrative Director of the Courts may designate an executive staff member of the Administrative Office of the Courts to perform the certification of funds pursuant to this section.

(Amended by Stats. 2002, Ch. 1007, Sec. 19. Effective January 1, 2003.)



965.65

(a) If a request is made for certification of availability of funds, approval of a settlement, or inclusion of a claim in a claims bill pursuant to Section 948, 965, or 965.2 for a claim in excess of thirty-five thousand dollars ($35,000) against the state which arose from the activities of any state agency or employee, the agency shall report to the Director of Finance concerning any action it has taken or proposes to take to prevent the future occurrence of circumstances similar to those upon which the claim was based, including any imposition of disciplinary action.

(b) This section does not apply to a judicial branch entity, as defined in Sections 900.3 and 940.3, or claims arising out of the activities of a judicial branch entity or a judge or employee thereof. However, in the case of the categories of claims and settlements described in subdivision (a) arising out of activities of a judicial branch entity or a judge, court executive officer, or employee thereof, the Administrative Director of the Courts shall report to the Judicial Council concerning any action the Administrative Office of the Courts has taken or proposes to take to prevent the future occurrence of circumstances similar to those upon which the claim was based, including any imposition of disciplinary action.

(Amended by Stats. 2002, Ch. 1007, Sec. 20. Effective January 1, 2003.)



965.7

(a) A writ of mandate is an appropriate remedy to compel the state, or an officer or employee of the state, to perform any act required by this chapter.

(b) Nothing in this division affects the discretion of the Legislature in determining whether or not to:

(1) Make an appropriation for the payment of a claim, compromise, settlement, or judgment or to provide an offset for a claim, compromise, settlement, or judgment.

(2) Authorize such a payment or offset.

(Added by Stats. 1980, Ch. 215.)



965.8

Where any provision of this division requires a certificate of the Director of Finance or the Director of Transportation that a sufficient appropriation exists for the payment of a claim, settlement, compromise, or judgment or requires a certificate of the Director of Finance or the Director of Transportation that a sufficient appropriation exists to provide for an offset, a writ of mandate is an appropriate remedy to compel the Director of Finance or the Director of Transportation to so certify if a sufficient appropriation in fact exists for that purpose.

(Amended by Stats. 1985, Ch. 778, Sec. 5.)



965.9

This chapter does not apply to claims, settlements, and judgments against the Regents of the University of California.

(Added by Stats. 1980, Ch. 215.)






CHAPTER 2 - Payment of Judgments Against Local Public Entities

ARTICLE 1 - General

970

As used in this article:

(a) “Fiscal year” means a year beginning on July 1 and ending on June 30 unless the local public entity has adopted a different fiscal year as authorized by law, in which case “fiscal year” means the fiscal year adopted by such local public entity.

(b) “Judgment” means a final judgment for the payment of money rendered against a local public entity.

(c) “Local public entity” includes a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the state, but does not include the Regents of the University of California and does not include the state or any office, officer, department, division, bureau, board, commission or agency of the state claims against which are paid by warrants drawn by the Controller.

(Amended by Stats. 1980, Ch. 215.)



970.1

(a) A judgment is enforceable until 10 years after the time the judgment becomes final or, if the judgment is payable in installments, until 10 years after the final installment becomes due.

(b) A judgment, whether or not final, is not enforceable under Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure but is enforceable under this article after it becomes final.

(c) Unless another statute provides a different interest rate, interest on a tax or fee judgment against a local public entity shall accrue at a rate equal to the weekly average one year constant maturity United States Treasury yield at the time of the judgment plus 2 percent, but shall not exceed 7 percent per annum.

(Amended by Stats. 2013, Ch. 424, Sec. 3. Effective January 1, 2014.)



970.2

A local public entity shall pay any judgment in the manner provided in this article. A writ of mandate is an appropriate remedy to compel a local public entity to perform any act required by this article.

(Amended by Stats. 1975, Ch. 285.)



970.4

Except as provided in Section 970.6, the governing body of a local public entity shall pay, to the extent funds are available in the fiscal year in which it becomes final, any judgment, with interest thereon, out of any funds to the credit of the local public entity that are:

(a) Unappropriated for any other purpose unless the use of such funds is restricted by law or contract to other purposes; or

(b) Appropriated for the current fiscal year for the payment of judgments and not previously encumbered.

(Amended by Stats. 1980, Ch. 215.)



970.5

Except as provided in Section 970.6, if a local public entity does not pay a judgment, with interest thereon, during the fiscal year in which it becomes final, the governing body shall pay the judgment, with interest thereon, during the ensuing fiscal year immediately upon the obtaining of sufficient funds for that purpose.

(Added by Stats. 1980, Ch. 215.)



970.6

(a) The court which enters the judgment shall order that the governing body pay the judgment, with interest thereon, in not exceeding 10 equal annual installments if both of the following conditions are satisfied:

(1) The governing body of the local public entity has adopted an ordinance or resolution finding that an unreasonable hardship will result unless the judgment is paid in installments.

(2) The court, after hearing, has found that payment of the judgment in installments as ordered by the court is necessary to avoid an unreasonable hardship.

(b) Each installment payment shall be of an equal amount, consisting of a portion of the principal of the judgment and the unpaid interest on the judgment to the date of the payment. The local public entity, in its discretion, may prepay any one or more installments or any part of an installment.

(Amended by Stats. 1980, Ch. 215.)



970.8

(a) Each local public entity shall in each fiscal year include in its budget a provision to provide funds in an amount sufficient to pay all judgments in accordance with this article.

(b) If all or any portion of the revenue used for the maintenance and operation of a local public entity (other than an entity created by an agreement described in Section 895) liable for a judgment is derived from appropriations of another local public entity, such other local public entity shall in each fiscal year appropriate funds equal to its pro rata share of an amount sufficient to permit the local public entity liable for the judgment to pay the judgment in accordance with this article. Such amount shall be paid to the local public entity liable for the judgment and shall be used by such entity to satisfy the judgment. The pro rata share of such other local public entity for each judgment is an amount bearing the same proportion to the total amount of the judgment as the revenue derived from such other local public entity for maintenance and operation during the fiscal year in which the cause of action on such judgment accrued bears to the total revenues used for maintenance and operation during such fiscal year of the local public entity liable for the judgment. For this purpose, such other local public entity shall include in its budget a provision to provide funds sufficient in amount to make the appropriation and payment required by this section.

(Amended by Stats. 1980, Ch. 215.)



971

(a) As used in this section:

(1) “Judgment resulting from a discretionary act” means a judgment arising from a liability which the local public entity has discretion to incur or not to incur and includes a judgment rendered in an eminent domain proceeding and a judgment requiring specific performance of a contractual obligation or awarding damages for failure to perform a contractual obligation.

(2) “Judgment resulting from a nondiscretionary act” means a judgment other than one described in paragraph (1) and includes a judgment founded upon tort or inverse condemnation liability.

(b) Any limitation on the amount of taxes, assessments or rates and charges that may be levied or collected by a local public entity, and any limitation on the amount of appropriations and payments that may be made by a local public entity, and any limitation on the amount of liability or indebtedness that may be incurred by a local public entity, contained in any other statute or in any charter or ordinance:

(1) Applies to the taxes, assessments, rates and charges or appropriations levied, collected or made to pay pursuant to this article a judgment resulting from a discretionary act.

(2) Does not apply to the taxes, assessments, rates and charges or appropriations levied, collected or made to pay pursuant to this article a judgment resulting from a nondiscretionary act.

(c) For the purposes of Section 2271 of the Revenue and Taxation Code, taxes levied to pay pursuant to this article a judgment resulting from a nondiscretionary act are levied to pay costs mandated by the courts.

(Amended by Stats. 1980, Ch. 215.)



971.2

(a) All judgments for which a local public entity is liable are legal investments for all trust funds, and for the funds of all insurance companies, banks (both commercial and savings) and trust companies, and for every other local public entity within this state, to the same extent as bonds of the local public entity liable for the judgment.

(b) Whenever any money or funds may by law be invested in or loaned upon the security of bonds of a local public entity, such money or funds may be invested in or loaned upon the security of a judgment for which such local public entity is liable; and whenever bonds of a local public entity may be used as security for the faithful performance or execution of any court or private trust or of any other act, a judgment for which such local public entity is liable may be so used.

(c) All judgments for which a local public entity is liable, to the same extent as bonds of such local public entity, are legal for use by any state or national bank or banks in the state as security for the deposit of funds of any local public entity within this state.

(Amended by Stats. 1975, Ch. 285.)






ARTICLE 2 - Funding Judgments With Bonds

975

As used in this article:

(a) “Board” means the governing body of a local taxing entity.

(b) “Local taxing entity” means a local public entity that has the power to levy ad valorem taxes, or ad valorem assessments, upon property within the territory of the entity.

(Added by Stats. 1963, Ch. 1715.)



975.2

Whenever the board deems it necessary for the local taxing entity to incur a bonded indebtedness to fund all or any portion of an outstanding judgment against the entity, it shall by resolution state:

(a) The necessity for the indebtedness.

(b) The purpose for which the proposed debt is to be incurred.

(c) The amount of the proposed debt.

(d) The time and place for a hearing by the board on the question whether the local taxing entity should incur a bonded indebtedness to fund all or any portion of an outstanding judgment against the entity.

(Added by Stats. 1963, Ch. 1715.)



975.4

Notice of the hearing shall be given by publication of a copy of the resolution pursuant to Section 6066 in a newspaper of general circulation circulated within the local taxing entity. If there is no such newspaper, the resolution shall be posted in three public places in the local taxing entity for two succeeding weeks. No other notice of the hearing need be given.

(Added by Stats. 1963, Ch. 1715.)



975.6

The copy of the resolution published or posted shall be accompanied by a notice subscribed by the clerk or secretary of the local taxing entity that:

(a) The hearing referred to in the resolution will be had at the time and place specified in the resolution.

(b) At that time and place, any person interested, including persons owning property within the local taxing entity, will be heard upon the question stated in the resolution.

(Added by Stats. 1963, Ch. 1715.)



975.8

At the time and place fixed for the hearing on the resolution or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. Any person interested, including persons owning property within the local taxing entity, may appear and present any matters material to the question set forth in the resolution. Thereafter, the board shall determine whether it is necessary to incur the bonded indebtedness. The board’s determination on the question of necessity is conclusive.

(Added by Stats. 1963, Ch. 1715.)



976

After the board has made its determination pursuant to Section 975.8, if it deems it necessary to incur the bonded indebtedness, it shall by resolution state:

(a) That it deems it necessary to incur the bonded indebtedness.

(b) The purpose for which the bonded indebtedness will be incurred.

(c) The amount of the debt to be incurred, which amount may include legal and other fees and costs incidental to or connected with the authorization, issuance and sale of the bonds, including but not limited to the costs of printing the bonds.

(d) The maximum term the bonds to be issued shall run before maturity, which term shall not exceed 40 years.

(e) The annual rate of interest to be paid, which rate shall not exceed 7 percent, payable annually or semiannually, or in part annually and in part semiannually.

(f) The proposition to be submitted to the voters.

(g) The date of the special election of the local taxing entity (which may be consolidated with any other election of the local taxing entity) at which such proposition shall be submitted to the voters; the manner of holding the election and the procedure for voting for or against the proposition.

(Added by Stats. 1963, Ch. 1715.)



976.2

The resolution made pursuant to Section 976 shall constitute the notice of such election and such resolution shall be published pursuant to Section 6066 in a newspaper of general circulation circulated within the local taxing entity. If there is no such newspaper, the resolution shall be posted in three public places in the local taxing entity for two succeeding weeks. No other notice of the election need be given.

(Added by Stats. 1963, Ch. 1715.)



976.4

The board shall provide for holding the election in the same manner as provided by law in respect to general elections of the local taxing entity so far as applicable, except as otherwise provided in this article.

(Added by Stats. 1963, Ch. 1715.)



976.6

Every elector authorized to vote in general elections of the local taxing entity may vote on the proposition to authorize the bonds.

(Added by Stats. 1963, Ch. 1715.)



976.8

If two-thirds or more of the votes cast upon the proposition at the election are in favor of incurring the bonded indebtedness, the board may issue the bonds at the time or times it deems proper.

(Added by Stats. 1963, Ch. 1715.)



977

The board shall prescribe the form of the bonds. The bonds may be issued in denominations not to exceed one thousand dollars ($1,000) and not less than one hundred dollars ($100). The board shall fix, and designate in the bonds, a time and place for payment of the bonds.

(Added by Stats. 1963, Ch. 1715.)



977.2

The board may provide for the redemption of bonds issued under this article before maturity at prices determined by it. A bond shall not be subject to call or redemption prior to maturity unless it contains a recital to that effect. Notice of redemption shall be published at such time and in such manner as the board may provide in the resolution providing for the issuance of the bonds.

(Added by Stats. 1963, Ch. 1715.)



977.4

The bonds shall be signed by the presiding officer of the board and countersigned by the clerk or secretary of the local taxing entity, and the coupons shall be signed by the clerk or secretary. All signatures except that of the clerk or secretary on the bonds may be printed, lithographed or engraved. If any officer whose signature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds, his signature is as effective as if he had remained in office.

(Added by Stats. 1963, Ch. 1715.)



977.6

The local taxing entity may sell the bonds at the times or in the manner the board deems to be to the public interest. The bonds shall be sold on sealed proposals to the highest bidder after advertising for bids by publication of notice of sale pursuant to Section 6061, not less than 10 days prior to the date of sale, in a newspaper of general circulation circulating in the local taxing entity. If there is no such newspaper, the notice of sale shall be posted in three places in the local public entity for two succeeding weeks ending not less than 10 days prior to the date of sale. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1963, Ch. 1715.)



977.8

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1963, Ch. 1715.)



978

Any bonds issued by any local taxing entity under the provisions of this article have the same force, value and use as bonds issued by any municipality and are exempt from all taxation within the State.

Such bonds are legal investments for all trust funds, for the funds of all insurance companies, banks (both commercial and savings) and trust companies, for the state school funds, and for any funds which may be invested in bonds of cities, counties, school districts, or municipalities in the State.

(Added by Stats. 1963, Ch. 1715.)



978.2

Bonds issued under this article constitute general obligations of the local taxing entity for the payment of both principal and interest of which all property in the local taxing entity subject to ad valorem taxation by the local taxing entity or subject to ad valorem assessment by the local taxing entity shall be taxed or assessed without limitation of rate or amount.

The board shall, at the time and in the manner provided by law for levying taxes or assessments, fix an ad valorem rate of tax or assessment sufficient to pay the principal of and interest on all bonds issued under this article as they become due. Such ad valorem taxes or assessments shall be in addition to all other taxes or assessments levied by the local taxing entity, and when collected shall be used for no purpose other than the payment of such bonds and the interest thereon.

Nothing in this section shall be construed to prohibit the use of other revenues of the local taxing entity for the payment of principal and interest on bonds issued under this article.

(Added by Stats. 1963, Ch. 1715.)



978.4

The proceeds from the sale of bonds issued pursuant to this article shall not be used for any purpose other than the purpose stated in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1963, Ch. 1715.)



978.6

The board may by resolution adopted by two-thirds vote of all its members declare that no part of a described bond issue authorized under this article which remains unsold shall be issued or sold. When the resolution takes effect, the bonds described in the resolution which remain unsold are voided.

(Added by Stats. 1963, Ch. 1715.)



978.8

The authority provided in this article is in addition and supplementary to any other law authorizing public entities to issue bonds to fund an outstanding indebtedness.

(Added by Stats. 1963, Ch. 1715.)









CHAPTER 3 - Construction Claims and Contract Payments

975

As used in this article:

(a) “Board” means the governing body of a local taxing entity.

(b) “Local taxing entity” means a local public entity that has the power to levy ad valorem taxes, or ad valorem assessments, upon property within the territory of the entity.

(Added by Stats. 1963, Ch. 1715.)



975.2

Whenever the board deems it necessary for the local taxing entity to incur a bonded indebtedness to fund all or any portion of an outstanding judgment against the entity, it shall by resolution state:

(a) The necessity for the indebtedness.

(b) The purpose for which the proposed debt is to be incurred.

(c) The amount of the proposed debt.

(d) The time and place for a hearing by the board on the question whether the local taxing entity should incur a bonded indebtedness to fund all or any portion of an outstanding judgment against the entity.

(Added by Stats. 1963, Ch. 1715.)



975.4

Notice of the hearing shall be given by publication of a copy of the resolution pursuant to Section 6066 in a newspaper of general circulation circulated within the local taxing entity. If there is no such newspaper, the resolution shall be posted in three public places in the local taxing entity for two succeeding weeks. No other notice of the hearing need be given.

(Added by Stats. 1963, Ch. 1715.)



975.6

The copy of the resolution published or posted shall be accompanied by a notice subscribed by the clerk or secretary of the local taxing entity that:

(a) The hearing referred to in the resolution will be had at the time and place specified in the resolution.

(b) At that time and place, any person interested, including persons owning property within the local taxing entity, will be heard upon the question stated in the resolution.

(Added by Stats. 1963, Ch. 1715.)



975.8

At the time and place fixed for the hearing on the resolution or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. Any person interested, including persons owning property within the local taxing entity, may appear and present any matters material to the question set forth in the resolution. Thereafter, the board shall determine whether it is necessary to incur the bonded indebtedness. The board’s determination on the question of necessity is conclusive.

(Added by Stats. 1963, Ch. 1715.)



976

After the board has made its determination pursuant to Section 975.8, if it deems it necessary to incur the bonded indebtedness, it shall by resolution state:

(a) That it deems it necessary to incur the bonded indebtedness.

(b) The purpose for which the bonded indebtedness will be incurred.

(c) The amount of the debt to be incurred, which amount may include legal and other fees and costs incidental to or connected with the authorization, issuance and sale of the bonds, including but not limited to the costs of printing the bonds.

(d) The maximum term the bonds to be issued shall run before maturity, which term shall not exceed 40 years.

(e) The annual rate of interest to be paid, which rate shall not exceed 7 percent, payable annually or semiannually, or in part annually and in part semiannually.

(f) The proposition to be submitted to the voters.

(g) The date of the special election of the local taxing entity (which may be consolidated with any other election of the local taxing entity) at which such proposition shall be submitted to the voters; the manner of holding the election and the procedure for voting for or against the proposition.

(Added by Stats. 1963, Ch. 1715.)



976.2

The resolution made pursuant to Section 976 shall constitute the notice of such election and such resolution shall be published pursuant to Section 6066 in a newspaper of general circulation circulated within the local taxing entity. If there is no such newspaper, the resolution shall be posted in three public places in the local taxing entity for two succeeding weeks. No other notice of the election need be given.

(Added by Stats. 1963, Ch. 1715.)



976.4

The board shall provide for holding the election in the same manner as provided by law in respect to general elections of the local taxing entity so far as applicable, except as otherwise provided in this article.

(Added by Stats. 1963, Ch. 1715.)



976.6

Every elector authorized to vote in general elections of the local taxing entity may vote on the proposition to authorize the bonds.

(Added by Stats. 1963, Ch. 1715.)



976.8

If two-thirds or more of the votes cast upon the proposition at the election are in favor of incurring the bonded indebtedness, the board may issue the bonds at the time or times it deems proper.

(Added by Stats. 1963, Ch. 1715.)



977

The board shall prescribe the form of the bonds. The bonds may be issued in denominations not to exceed one thousand dollars ($1,000) and not less than one hundred dollars ($100). The board shall fix, and designate in the bonds, a time and place for payment of the bonds.

(Added by Stats. 1963, Ch. 1715.)



977.2

The board may provide for the redemption of bonds issued under this article before maturity at prices determined by it. A bond shall not be subject to call or redemption prior to maturity unless it contains a recital to that effect. Notice of redemption shall be published at such time and in such manner as the board may provide in the resolution providing for the issuance of the bonds.

(Added by Stats. 1963, Ch. 1715.)



977.4

The bonds shall be signed by the presiding officer of the board and countersigned by the clerk or secretary of the local taxing entity, and the coupons shall be signed by the clerk or secretary. All signatures except that of the clerk or secretary on the bonds may be printed, lithographed or engraved. If any officer whose signature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds, his signature is as effective as if he had remained in office.

(Added by Stats. 1963, Ch. 1715.)



977.6

The local taxing entity may sell the bonds at the times or in the manner the board deems to be to the public interest. The bonds shall be sold on sealed proposals to the highest bidder after advertising for bids by publication of notice of sale pursuant to Section 6061, not less than 10 days prior to the date of sale, in a newspaper of general circulation circulating in the local taxing entity. If there is no such newspaper, the notice of sale shall be posted in three places in the local public entity for two succeeding weeks ending not less than 10 days prior to the date of sale. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1963, Ch. 1715.)



977.8

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1963, Ch. 1715.)



978

Any bonds issued by any local taxing entity under the provisions of this article have the same force, value and use as bonds issued by any municipality and are exempt from all taxation within the State.

Such bonds are legal investments for all trust funds, for the funds of all insurance companies, banks (both commercial and savings) and trust companies, for the state school funds, and for any funds which may be invested in bonds of cities, counties, school districts, or municipalities in the State.

(Added by Stats. 1963, Ch. 1715.)



978.2

Bonds issued under this article constitute general obligations of the local taxing entity for the payment of both principal and interest of which all property in the local taxing entity subject to ad valorem taxation by the local taxing entity or subject to ad valorem assessment by the local taxing entity shall be taxed or assessed without limitation of rate or amount.

The board shall, at the time and in the manner provided by law for levying taxes or assessments, fix an ad valorem rate of tax or assessment sufficient to pay the principal of and interest on all bonds issued under this article as they become due. Such ad valorem taxes or assessments shall be in addition to all other taxes or assessments levied by the local taxing entity, and when collected shall be used for no purpose other than the payment of such bonds and the interest thereon.

Nothing in this section shall be construed to prohibit the use of other revenues of the local taxing entity for the payment of principal and interest on bonds issued under this article.

(Added by Stats. 1963, Ch. 1715.)



978.4

The proceeds from the sale of bonds issued pursuant to this article shall not be used for any purpose other than the purpose stated in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1963, Ch. 1715.)



978.6

The board may by resolution adopted by two-thirds vote of all its members declare that no part of a described bond issue authorized under this article which remains unsold shall be issued or sold. When the resolution takes effect, the bonds described in the resolution which remain unsold are voided.

(Added by Stats. 1963, Ch. 1715.)



978.8

The authority provided in this article is in addition and supplementary to any other law authorizing public entities to issue bonds to fund an outstanding indebtedness.

(Added by Stats. 1963, Ch. 1715.)






CHAPTER 3.7 - Procedures Applicable to State and Local Public Entities

984

(a) As used in this section, “not insured” includes a public entity that has no liability insurance or is self-insured by itself, or through an insurance pooling arrangement, a joint powers agreement, the Local Agency Self Insurance Authority, or any other similar arrangement.

(b) If a public entity has commercial insurance as to a portion of the judgment, this section shall only apply to that portion of the judgment which is “not insured” as defined in this section.

(c) A judgment against a public entity may be ordered to be paid by periodic payments only if ordered under Section 667.7 of the Code of Civil Procedure or Section 970.6, or if the public entity has made an election under subdivision (d), or if the parties have agreed to it.

(d) If, after making any deductions pursuant to Section 985 of the Government Code, the judgment on a tort claims action against a public entity that is not insured is greater than five hundred thousand dollars ($500,000), the public entity may elect to pay the judgment in periodic payments as provided in this subdivision.

Effective January 1, 1990, the five hundred thousand dollar ($500,000) threshold amount shall be five hundred fifty thousand dollars ($550,000). Effective January 1, 1992, that amount shall be six hundred thousand dollars ($600,000). Effective January 1, 1994, that amount shall be six hundred fifty thousand dollars ($650,000). Effective January 1, 1996, that amount shall be seven hundred twenty-five thousand dollars ($725,000), and thereafter, the seven hundred twenty-five thousand dollar ($725,000) amount shall be increased 5 percent on January 1 of each year.

After any amounts reimbursed pursuant to Section 985, the judgment-debtor shall pay 50 percent of the remainder immediately, and the other 50 percent of the remainder shall be paid over a period of time to be determined by the court, not to exceed 10 years or the length of the judgment-creditor’s remaining life expectancy at the time the judgment is entered, whichever is less.

(e) The following provisions apply to all judgments for periodic payment under this section against a public entity:

(1) Payments shall not terminate upon the death of the judgment-creditor.

(2) Interest at the same rate as one-year United States Treasury bills as of January 1, each year shall accrue to the unpaid balance of the judgment, and on each January 1 thereafter throughout the duration of the installment payments the interest shall be adjusted until the judgment is fully satisfied.

(3) Throughout the term of the installment payments until the judgment is fully satisfied, the public entity shall remain liable for all payments due on the judgment and the interest.

(4) The court shall retain jurisdiction in order to enforce, amend, modify, or approve settlement of the installment payments as may be just. Upon a motion by the judgment-creditor, the court shall accelerate the installment payments if it finds any unreasonable delay in, or failure to make payments.

(5) The court, upon motion, may modify the installment payments consistent with Sections 1431 to 1431.5, inclusive, of the Civil Code to account for the insolvency or uncollectability of amounts of the judgment owed by joint tortfeasors. The defendant shall bring a motion for that adjustment under Section 1010 of the Code of Civil Procedure.

(f) Nothing in this section shall prevent the parties from agreeing to settle an action on any other terms.

(g) The Judicial Council shall adopt rules providing for a reasonable extension of the time for filing the notice of appeal from a judgment on the verdict to permit an election pursuant to this section and any hearing pursuant to subdivision (d).

(h) This section does not apply to contribution and indemnity between joint tortfeasors.

(Added by Stats. 1987, Ch. 1204, Sec. 3.)






CHAPTER 4 - Procedures Applicable to State and Local Public Entities

985

(a) As used in this section:

(1) “Collateral source payment” includes either of the following:

(A) The direct provision of services prior to the commencement of trial to the plaintiff for the same injury or death by prepaid health maintenance organizations providing services to their members or by nonfederal publicly funded health service providers.

(B) Monetary payments paid or obligated to be paid for services or benefits that were provided prior to the commencement of trial to or on behalf of the plaintiff for the same injury or death from a provider of collateral source payments described in paragraphs (1) and (2) of subdivision (f).

(2) “Plaintiff” includes, but is not limited to, a person or entity who is entitled to make a claim under Part 2 (commencing with Section 6400) of Division 6 of the Probate Code for the collateral source benefits against the tortfeasor or alleged tortfeasor, and in the case of a minor, the minor and the minor’s parent, legal guardian or guardian ad litem.

(3) “Commencement of trial” occurs as defined in paragraph (6) of subdivision (a) of Section 581 of the Code of Civil Procedure.

(b) Any collateral source payment paid or owed to or on behalf of a plaintiff shall be inadmissible in any action for personal injuries or wrongful death where a public entity is a defendant. However, after a verdict has been returned against a public entity that includes damages for which payment from a collateral source listed below has already been paid or is obligated to be paid for services or benefits that were provided prior to the commencement of trial, and the total of the collateral source payments is greater than five thousand dollars ($5,000), that amount to be increased 5 percent compounded on January 1, 1989, and each January 1 thereafter, the defendant public entity may, by a motion noticed within the time set in Section 659 of the Code of Civil Procedure, request a posttrial hearing for a reduction of the judgment against the defendant public entity for collateral source payments paid or obligated to be paid for services or benefits that were provided prior to the commencement of trial. The hearing may be noticed with any motions pursuant to Sections 962 and 984 of the Government Code or Section 659 of the Code of Civil Procedure; however, the hearing shall not occur until after the determination of any motions for a new trial, for judgment notwithstanding the verdict, for remittitur, for additur, and after any mandatory settlement conference pursuant to Section 962 of the Government Code.

(c) A defendant public entity may, by interrogatory or in writing at the trial-setting conference, request from the plaintiff a list of the names and addresses of any provider of a collateral source payment affected by this section that has provided collateral source payments directly to or on behalf of the plaintiff and the amount provided to the plaintiff from each collateral source. The plaintiff shall produce the requested list within 30 days of such request. The plaintiff shall have a continuing duty to disclose to the public entity defendant the name and address of any provider of a collateral source payment affected by this section but not disclosed in plaintiff’s response if that provider pays or owes collateral source payments to or on behalf of plaintiff between the time of plaintiff’s response and the commencement of trial.

The public entity shall provide written notice to each provider of a collateral source payment listed by the plaintiff or identified by defendant of the date set for any pretrial settlement conference.

The provider of a collateral source shall not be required to attend a settlement conference unless requested to do so by the court. The court may request a provider of a collateral source to attend a settlement conference or to provide written information, to be available by telephone, or to otherwise participate in the conference, and a provider of a collateral source shall waive its rights to reimbursement unless it attends or otherwise complies with the request.

(d) If the plaintiff fails or refuses to supply to the defendant public entity information as to the identity of a provider of a collateral source payment, as required by this section, the defendant public entity may, upon discovery of the identity of the provider of a collateral source payment, within five years of the date of entry of judgment, request a reduction of the judgment for payment made or for services provided prior to the commencement of trial by that source. Failure of plaintiff to provide the names of collateral source providers affected by this section and known to plaintiff, shall subject plaintiff or plaintiff’s attorney to sanctions pursuant to Section 128.5 of the Code of Civil Procedure.

(e) The public entity shall also give 20 days notice to the provider of a collateral source payment of any posttrial settlement conference or hearing regarding collateral source payments under this section.

Proof of service of any notice sent pursuant to this section shall be filed with the court and a copy served on all parties to the action.

(f) At the hearing the trial court shall, in its discretion and on terms as may be just, make a final determination as to any pending lien and subrogation rights, and, subject to subdivisions (1) to (3), inclusive, determine what portion of collateral source payments should be reimbursed from the judgment to the provider of a collateral source payment, deducted from the verdict, or accrue to the benefit of the plaintiff. No provider of collateral source payments pursuant to this section shall recover any amount against the plaintiff nor shall it be subrogated to the rights of the plaintiff against a public entity defendant other than in the amount so determined by the court. The following provisions shall apply to the court’s adjustments:

(1) If the court has determined that the verdict included money damages for which the plaintiff has already received payment from or had his or her expenses paid by the following collateral sources: Medi-Cal, county health care, Aid to Families with Dependent Children, Victims of Crime, or other nonfederal publicly funded sources of benefit with statutory lien rights, the court shall order reimbursement from the judgment of those amounts to the provider of a collateral source payment pursuant to this section and on terms as may be just.

(2) If the court has determined that the verdict includes money damages for which the plaintiff has already received payment from or had his or her expenses paid by the following collateral sources: private medical programs, health maintenance organizations, state disability, unemployment insurance, private disability insurance, or other sources of compensation similar to those listed in this paragraph, the court may, after considering the totality of all circumstances and on terms as may be just, determine what portion of the collateral source benefits will be reimbursed from the judgment to the provider of the collateral source payment, used to reduce the verdict, or accrue to the benefit of the plaintiff. However, nothing in this section shall create subrogation or lien rights that do not already exist.

(3) In determining the amount to be reimbursed from the judgment to a provider of a collateral source payment, or the amount by which the judgment will be reduced to account for collateral source payments, the court shall make the following adjustments:

(A) Where plaintiff has been found partially at fault, the reimbursement or reduction shall be decreased by the same percentage as the entire judgment is reduced to take into account the plaintiff’s comparative fault.

(B) The court shall deduct from the reimbursement or reduction the amount of premiums the court determines were paid by or on behalf of the plaintiff to the provider of a collateral source payment.

(C) After making the adjustments described in subparagraphs (A) and (B) above, the court shall reduce that amount by a percentage equal to the percentage of the entire judgment that the plaintiff paid or owes for his or her attorney fees and costs and reasonable expenses incurred.

(g) In no event shall the total dollar amount deducted from the verdict, paid to lienholders or reimbursed to all collateral source providers, exceed one-half of the plaintiff’s net recovery for all damages after deducting for attorney’s fees, medical services paid by the plaintiff, and litigation costs; however, the court may order no reimbursement or verdict reduction if the reimbursement or reduction would result in undue financial hardship upon the person who suffered the injury.

(h) Unless otherwise ordered by the court, 50 percent of any amount reimbursed pursuant to this section shall be due immediately. The court may order the remaining 50 percent to be paid in installments over a period of time to be determined by the court pursuant to Section 984, not to exceed 10 years.

(i) In any case involving multiple defendants, a reduction pursuant to this section shall be proportional to the percentage of the judgment actually paid by the public entity and shall satisfy the judgment as to the portion reduced so that no other judgment debtor shall be jointly liable for the portion of the judgment reduced pursuant to this section. If, after a hearing and determination pursuant to this section, the public entity judgment debtor is required to satisfy a portion of a joint and several judgment beyond that public entity judgment debtor’s several portion due to the uncollectability of a joint tortfeasor’s portion, the public entity may make a motion to reduce the additional portion in an amount proportional to the determination of the court pursuant to this section.

(j) In all actions affected by this section, the court shall instruct the jury with the following language:

“You shall award damages in an amount that fully compensates plaintiff for damages in accordance with instructions from the court. You shall not speculate or consider any other possible sources of benefit the plaintiff may have received. After you have returned your verdict the court will make whatever adjustments are necessary in this regard.”

(k) The Judicial Council shall adopt rules providing for a reasonable extension of the time for filing the notice of appeal from a judgment on the verdict to permit a motion for the hearing and the hearing itself.

(l) If the defendant public entity or defendant public employee is also a health care provider as defined in Section 3333.1 of the Civil Code, that section controls as to that defendant.

(m) This chapter does not apply to lien or subrogation rights provided in Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 of the Labor Code.

(Added by Stats. 1987, Ch. 1208, Sec. 8.)






CHAPTER 4a - Procedures Applicable to State and Local Public Entities

985

(a) As used in this section:

(1) “Collateral source payment” includes either of the following:

(A) The direct provision of services prior to the commencement of trial to the plaintiff for the same injury or death by prepaid health maintenance organizations providing services to their members or by nonfederal publicly funded health service providers.

(B) Monetary payments paid or obligated to be paid for services or benefits that were provided prior to the commencement of trial to or on behalf of the plaintiff for the same injury or death from a provider of collateral source payments described in paragraphs (1) and (2) of subdivision (f).

(2) “Plaintiff” includes, but is not limited to, a person or entity who is entitled to make a claim under Part 2 (commencing with Section 6400) of Division 6 of the Probate Code for the collateral source benefits against the tortfeasor or alleged tortfeasor, and in the case of a minor, the minor and the minor’s parent, legal guardian or guardian ad litem.

(3) “Commencement of trial” occurs as defined in paragraph (6) of subdivision (a) of Section 581 of the Code of Civil Procedure.

(b) Any collateral source payment paid or owed to or on behalf of a plaintiff shall be inadmissible in any action for personal injuries or wrongful death where a public entity is a defendant. However, after a verdict has been returned against a public entity that includes damages for which payment from a collateral source listed below has already been paid or is obligated to be paid for services or benefits that were provided prior to the commencement of trial, and the total of the collateral source payments is greater than five thousand dollars ($5,000), that amount to be increased 5 percent compounded on January 1, 1989, and each January 1 thereafter, the defendant public entity may, by a motion noticed within the time set in Section 659 of the Code of Civil Procedure, request a posttrial hearing for a reduction of the judgment against the defendant public entity for collateral source payments paid or obligated to be paid for services or benefits that were provided prior to the commencement of trial. The hearing may be noticed with any motions pursuant to Sections 962 and 984 of the Government Code or Section 659 of the Code of Civil Procedure; however, the hearing shall not occur until after the determination of any motions for a new trial, for judgment notwithstanding the verdict, for remittitur, for additur, and after any mandatory settlement conference pursuant to Section 962 of the Government Code.

(c) A defendant public entity may, by interrogatory or in writing at the trial-setting conference, request from the plaintiff a list of the names and addresses of any provider of a collateral source payment affected by this section that has provided collateral source payments directly to or on behalf of the plaintiff and the amount provided to the plaintiff from each collateral source. The plaintiff shall produce the requested list within 30 days of such request. The plaintiff shall have a continuing duty to disclose to the public entity defendant the name and address of any provider of a collateral source payment affected by this section but not disclosed in plaintiff’s response if that provider pays or owes collateral source payments to or on behalf of plaintiff between the time of plaintiff’s response and the commencement of trial.

The public entity shall provide written notice to each provider of a collateral source payment listed by the plaintiff or identified by defendant of the date set for any pretrial settlement conference.

The provider of a collateral source shall not be required to attend a settlement conference unless requested to do so by the court. The court may request a provider of a collateral source to attend a settlement conference or to provide written information, to be available by telephone, or to otherwise participate in the conference, and a provider of a collateral source shall waive its rights to reimbursement unless it attends or otherwise complies with the request.

(d) If the plaintiff fails or refuses to supply to the defendant public entity information as to the identity of a provider of a collateral source payment, as required by this section, the defendant public entity may, upon discovery of the identity of the provider of a collateral source payment, within five years of the date of entry of judgment, request a reduction of the judgment for payment made or for services provided prior to the commencement of trial by that source. Failure of plaintiff to provide the names of collateral source providers affected by this section and known to plaintiff, shall subject plaintiff or plaintiff’s attorney to sanctions pursuant to Section 128.5 of the Code of Civil Procedure.

(e) The public entity shall also give 20 days notice to the provider of a collateral source payment of any posttrial settlement conference or hearing regarding collateral source payments under this section.

Proof of service of any notice sent pursuant to this section shall be filed with the court and a copy served on all parties to the action.

(f) At the hearing the trial court shall, in its discretion and on terms as may be just, make a final determination as to any pending lien and subrogation rights, and, subject to subdivisions (1) to (3), inclusive, determine what portion of collateral source payments should be reimbursed from the judgment to the provider of a collateral source payment, deducted from the verdict, or accrue to the benefit of the plaintiff. No provider of collateral source payments pursuant to this section shall recover any amount against the plaintiff nor shall it be subrogated to the rights of the plaintiff against a public entity defendant other than in the amount so determined by the court. The following provisions shall apply to the court’s adjustments:

(1) If the court has determined that the verdict included money damages for which the plaintiff has already received payment from or had his or her expenses paid by the following collateral sources: Medi-Cal, county health care, Aid to Families with Dependent Children, Victims of Crime, or other nonfederal publicly funded sources of benefit with statutory lien rights, the court shall order reimbursement from the judgment of those amounts to the provider of a collateral source payment pursuant to this section and on terms as may be just.

(2) If the court has determined that the verdict includes money damages for which the plaintiff has already received payment from or had his or her expenses paid by the following collateral sources: private medical programs, health maintenance organizations, state disability, unemployment insurance, private disability insurance, or other sources of compensation similar to those listed in this paragraph, the court may, after considering the totality of all circumstances and on terms as may be just, determine what portion of the collateral source benefits will be reimbursed from the judgment to the provider of the collateral source payment, used to reduce the verdict, or accrue to the benefit of the plaintiff. However, nothing in this section shall create subrogation or lien rights that do not already exist.

(3) In determining the amount to be reimbursed from the judgment to a provider of a collateral source payment, or the amount by which the judgment will be reduced to account for collateral source payments, the court shall make the following adjustments:

(A) Where plaintiff has been found partially at fault, the reimbursement or reduction shall be decreased by the same percentage as the entire judgment is reduced to take into account the plaintiff’s comparative fault.

(B) The court shall deduct from the reimbursement or reduction the amount of premiums the court determines were paid by or on behalf of the plaintiff to the provider of a collateral source payment.

(C) After making the adjustments described in subparagraphs (A) and (B) above, the court shall reduce that amount by a percentage equal to the percentage of the entire judgment that the plaintiff paid or owes for his or her attorney fees and costs and reasonable expenses incurred.

(g) In no event shall the total dollar amount deducted from the verdict, paid to lienholders or reimbursed to all collateral source providers, exceed one-half of the plaintiff’s net recovery for all damages after deducting for attorney’s fees, medical services paid by the plaintiff, and litigation costs; however, the court may order no reimbursement or verdict reduction if the reimbursement or reduction would result in undue financial hardship upon the person who suffered the injury.

(h) Unless otherwise ordered by the court, 50 percent of any amount reimbursed pursuant to this section shall be due immediately. The court may order the remaining 50 percent to be paid in installments over a period of time to be determined by the court pursuant to Section 984, not to exceed 10 years.

(i) In any case involving multiple defendants, a reduction pursuant to this section shall be proportional to the percentage of the judgment actually paid by the public entity and shall satisfy the judgment as to the portion reduced so that no other judgment debtor shall be jointly liable for the portion of the judgment reduced pursuant to this section. If, after a hearing and determination pursuant to this section, the public entity judgment debtor is required to satisfy a portion of a joint and several judgment beyond that public entity judgment debtor’s several portion due to the uncollectability of a joint tortfeasor’s portion, the public entity may make a motion to reduce the additional portion in an amount proportional to the determination of the court pursuant to this section.

(j) In all actions affected by this section, the court shall instruct the jury with the following language:

“You shall award damages in an amount that fully compensates plaintiff for damages in accordance with instructions from the court. You shall not speculate or consider any other possible sources of benefit the plaintiff may have received. After you have returned your verdict the court will make whatever adjustments are necessary in this regard.”

(k) The Judicial Council shall adopt rules providing for a reasonable extension of the time for filing the notice of appeal from a judgment on the verdict to permit a motion for the hearing and the hearing itself.

(l) If the defendant public entity or defendant public employee is also a health care provider as defined in Section 3333.1 of the Civil Code, that section controls as to that defendant.

(m) This chapter does not apply to lien or subrogation rights provided in Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 of the Labor Code.

(Added by Stats. 1987, Ch. 1208, Sec. 8.)









PART 6 - INSURANCE

989

As used in this part, “local public entity” means any public entity except a state agency covered by Section 11007.4 of the Government Code.

(Added by Stats. 1963, Ch. 1682, Sec. 12.)



990

Except for a liability which may be insured against pursuant to Division 4 (commencing with Section 3200) of the Labor Code, a local public entity may:

(a) Insure itself against all or any part of any tort or inverse condemnation liability.

(b) Insure any employee of the local public entity against all or any part of his liability for injury resulting from an act or omission in the scope of his employment.

(c) Insure, contract or provide against the expense of defending a claim against the local public entity or its employee, whether or not liability exists on such claim, including a claim for damages under Section 3294 of the Civil Code or otherwise for the sake of example or by way of punishment, where such liability arose from an act or omission in the scope of his employment, and an insurance contract for such purpose is valid and binding notwithstanding Section 1668 of the Civil Code, Section 533 of the Insurance Code, or any other provision of law.

(d) A hospital district may participate in a reciprocal or interinsurance exchange with the members of its medical staff as provided in Section 1284 of the Insurance Code.

Nothing in this section shall be construed to authorize a local public entity to pay for, or to insure, contract, or provide for payment for, such part of a claim or judgment against an employee of the local entity as is for punitive or exemplary damages.

(Amended by Stats. 1977, Ch. 904.)



990.2

A county may insure any officer or attaché of its superior and municipal courts against all or any part of the officer or attaché’s liability for injury resulting from any act or omission in the scope of the officer or attaché’s employment, and also may insure against the expense of defending any claim against such officer or attaché, whether or not liability exists on such claim.

(Amended by Stats. 1998, Ch. 931, Sec. 176. Effective September 28, 1998.)



990.4

The insurance authorized by this part may be provided by:

(a) Self-insurance, which may be, but is not required to be, funded by appropriations to establish or maintain reserves for self-insurance purposes.

(b) Insurance in any insurer authorized to transact such insurance in this state.

(c) Insurance secured in accordance with Chapter 6 (commencing with Section 1760) of Part 2 of Division 1 of the Insurance Code.

(d) Participation by a hospital district and its medical staff in a reciprocal or interinsurance exchange as provided in Section 1284 of the Insurance Code.

(e) Any combination of insurance authorized by subdivisions (a), (b), (c), and (d).

(Amended by Stats. 1977, Ch. 904.)



990.6

The cost of the insurance authorized by this part is a proper charge against the local public entity.

(Added by Stats. 1963, Ch. 1682, Sec. 12.)



990.8

(a) Two or more local public entities, by a joint powers agreement made pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7, may provide insurance authorized by this part or for any other purpose by any one or more of the methods specified in Section 990.4. Where two or more hospital districts have joined together to pool their self-insurance claims or losses, any nonprofit corporation created pursuant to subdivision (p) of Section 32121 of the Health and Safety Code, and affiliated with a hospital district which is a party to the pool may participate in the pool.

(b) Two or more local public entities having the same governing board may be coinsured under a master policy and the total premium may be prorated among those entities.

(c) The pooling of self-insured claims or losses among entities as authorized in subdivision (a) of Section 990.4 shall not be considered insurance nor be subject to regulation under the Insurance Code.

(d) Any liability or loss under a joint powers agreement for the pooling of self-insured claims or losses authorized by this part and provided pursuant to this section may, notwithstanding Section 620 of the Insurance Code or any other provision of law, be reinsured to the same extent and the same manner as insurance provided by an insurer.

(e) Where a joint powers agreement authorized by this part or authorized pursuant to Section 6516 provides for the pooling of self-insured claims or losses among entities, if any peril insured or covered under contract has existed, and the joint powers authority or other parties to the pool have been liable for any period, however short, the agreement may provide that the party insured or covered under contract is not entitled to the return of premiums, contributions, payments, or advances so far as that particular risk is concerned.

(Amended by Stats. 1997, Ch. 131, Sec. 1. Effective January 1, 1998.)



990.9

Any city, county, city and county, or any other local public entity with authority to provide health care services may provide insurance or provide indemnity through self-insurance for medical or other health-care tort claims against any person who, in good faith and without compensation, renders voluntary care to low-income patients within the scope of his or her practice at a community clinic or free clinic, as those terms are defined in subdivision (a) of Section 1204 of the Health and Safety Code, serving residents within the jurisdiction of the local public entity, and who is licensed under Division 2 (commencing with Section 500) of the Business and Professions Code or under an initiative act referred to in those provisions. However, the insurance or indemnity provided pursuant to this section shall not cover liability for which there is other insurance coverage in effect.

(Added by Stats. 1993, Ch. 154, Sec. 1. Effective January 1, 1994.)



991

Where an enactment, other than this part, authorizes or requires a local public entity to insure against its liability or the liability of its employees:

(a) The authority provided by this part to insure does not affect such other enactment.

(b) Such other enactment does not limit or restrict the authority to insure under this part; but, except to the extent authorized by Section 1251 of the Education Code, nothing in this part permits a school district to self-insure in any case where the school district is required to insure.

(Added by Stats. 1963, Ch. 1682, Sec. 12.)



991.2

Neither the authority provided by this part to insure, nor the exercise of such authority, shall:

(a) Impose any liability upon the local public entity or its employee unless such liability otherwise exists.

(b) Impair any defense the local public entity or its employee otherwise may have.

(Added by Stats. 1963, Ch. 1682, Sec. 12.)






PART 7 - DEFENSE OF PUBLIC EMPLOYEES

995

Except as otherwise provided in Sections 995.2 and 995.4, upon request of an employee or former employee, a public entity shall provide for the defense of any civil action or proceeding brought against him, in his official or individual capacity or both, on account of an act or omission in the scope of his employment as an employee of the public entity.

For the purposes of this part, a cross-action, counterclaim or cross-complaint against an employee or former employee shall be deemed to be a civil action or proceeding brought against him.

(Added by Stats. 1963, Ch. 1683, Sec. 16.)



995.2

(a) A public entity may refuse to provide for the defense of a civil action or proceeding brought against an employee or former employee if the public entity determines any of the following:

(1) The act or omission was not within the scope of his or her employment.

(2) He or she acted or failed to act because of actual fraud, corruption, or actual malice.

(3) The defense of the action or proceeding by the public entity would create a specific conflict of interest between the public entity and the employee or former employee. For the purposes of this section, “specific conflict of interest” means a conflict of interest or an adverse or pecuniary interest, as specified by statute or by a rule or regulation of the public entity.

(b) If an employee or former employee requests in writing that the public entity, through its designated legal counsel, provide for a defense, the public entity shall, within 20 days, inform the employee or former employee whether it will or will not provide a defense, and the reason for the refusal to provide a defense.

(c) If an actual and specific conflict of interest becomes apparent subsequent to the 20-day period following the employee’s written request for defense, nothing herein shall prevent the public entity from refusing to provide further defense to the employee. The public entity shall inform the employee of the reason for the refusal to provide further defense.

(Amended by Stats. 1982, Ch. 1046, Sec. 1.)



995.3

(a) If a state employee provides his or her own defense against an action brought for an alleged violation of Section 8547.3, and if it is established that no violation of Section 8547.3 occurred, the public entity shall reimburse the employee for any costs incurred in the defense.

(b) A public entity which does provide for the defense of a state employee charged with a violation of Section 8547.3 shall reserve all rights to be reimbursed for any costs incurred in that defense. If a state employee is found to have violated Section 8547.3, he or she is liable for all defense costs and shall reimburse the public entity for those costs.

(Amended by Stats. 1995, Ch. 277, Sec. 1. Effective January 1, 1996.)



995.4

A public entity may, but is not required to, provide for the defense of:

(a) An action or proceeding brought by the public entity to remove, suspend or otherwise penalize its own employee or former employee, or an appeal to a court from an administrative proceeding by the public entity to remove, suspend or otherwise penalize its own employee or former employee.

(b) An action or proceeding brought by the public entity against its own employee or former employee as an individual and not in his official capacity, or an appeal therefrom.

(Added by Stats. 1963, Ch. 1683, Sec. 16.)



995.6

A public entity is not required to provide for the defense of an administrative proceeding brought against an employee or former employee, but a public entity may provide for the defense of an administrative proceeding brought against an employee or former employee if:

(a) The administrative proceeding is brought on account of an act or omission in the scope of his employment as an employee of the public entity; and

(b) The public entity determines that such defense would be in the best interests of the public entity and that the employee or former employee acted, or failed to act, in good faith, without actual malice and in the apparent interests of the public entity.

(Added by Stats. 1963, Ch. 1683, Sec. 16.)



995.8

A public entity is not required to provide for the defense of a criminal action or proceeding (including a proceeding to remove an officer under Sections 3060 to 3073, inclusive, of the Government Code) brought against an employee or former employee, but a public entity may provide for the defense of a criminal action or proceeding (including a proceeding to remove an officer under Sections 3060 to 3073, inclusive, of the Government Code) brought against an employee or former employee if:

(a) The criminal action or proceeding is brought on account of an act or omission in the scope of his employment as an employee of the public entity; and

(b) The public entity determines that such defense would be in the best interests of the public entity and that the employee or former employee acted, or failed to act, in good faith, without actual malice and in the apparent interests of the public entity.

(Added by Stats. 1963, Ch. 1683, Sec. 16.)



995.9

Notwithstanding any other provision of law, upon a request made in writing to a public entity, the public entity may defend or indemnify or defend and indemnify any witness who has testified on behalf of the public entity in any criminal, civil, or administrative action. The decision of the public entity to defend or indemnify or defend and indemnify such a witness shall rest within the sound discretion of the public entity and may be based on any relevant factors, including, but not limited to, whether the provision of defense or indemnity would serve the public interest. The public entity may defend or indemnify or defend and indemnify the witness only if it is determined by the public entity that the action being brought against the witness is based directly upon the conduct which the public entity requested of the witness related to the witness’ testimony or provision of evidence. The public entity has the discretion to provide a defense alone apart from indemnity, and the public entity may offer to defend or indemnify or defend and indemnify while reserving all rights to subsequently withdraw these offers upon reasonable notice.

Neither defense nor indemnification shall be provided if the testimony giving rise to the action against the witness was false in any material respect, or was otherwise not given by the witness with a good faith belief in its truth; nor shall representation or indemnification under this section be offered or promised unless the action has been commenced and the witness has requested the public entity to act for the witness’ benefit under this section. The public entity shall not be liable for indemnification of a defendant witness for punitive damages awarded to the plaintiff in such an action. If the plaintiff prevails in a claim for punitive damages in an action defended at the expense of the public entity, the defendant shall be liable to the public entity for the full costs incurred by the public entity in providing representation to the defendant witness.

(Added by Stats. 1995, Ch. 799, Sec. 2. Effective January 1, 1996.)



996

A public entity may provide for a defense pursuant to this part by its own attorney or by employing other counsel for this purpose or by purchasing insurance which requires that the insurer provide the defense. All of the expenses of providing a defense pursuant to this part are proper charges against a public entity. A public entity has no right to recover such expenses from the employee or former employee defended.

(Added by Stats. 1963, Ch. 1683, Sec. 16.)



996.4

If after request a public entity fails or refuses to provide an employee or former employee with a defense against a civil action or proceeding brought against him and the employee retains his own counsel to defend the action or proceeding, he is entitled to recover from the public entity such reasonable attorney’s fees, costs and expenses as are necessarily incurred by him in defending the action or proceeding if the action or proceeding arose out of an act or omission in the scope of his employment as an employee of the public entity, but he is not entitled to such reimbursement if the public entity establishes (a) that he acted or failed to act because of actual fraud, corruption or actual malice, or (b) that the action or proceeding is one described in Section 995.4.

Nothing in this section shall be construed to deprive an employee or former employee of the right to petition for a writ of mandate to compel the public entity or the governing body or an employee thereof to perform the duties imposed by this part.

(Added by Stats. 1963, Ch. 1683, Sec. 16.)



996.6

The rights of an employee or former employee under this part are in addition to and not in lieu of any rights he may have under any contract or under any other enactment providing for his defense.

(Added by Stats. 1963, Ch. 1683, Sec. 16.)






PART 8 - SAN FRANCISCO-OAKLAND BAY BRIDGE AND I-880 CYPRESS STRUCTURE DISASTER RELIEF

997

The Legislature finds and declares that, in order to aid the victims of the collapse of the San Francisco-Oakland Bay Bridge and the I-880 Cypress structure caused by the October 17, 1989, earthquake, it is necessary to create a special fund for payment of personal property, personal injury, and death claims arising from that disaster.

It is the purpose of this part to compensate personal injury or death victims of the Bay Bridge and I-880 Cypress structure collapse without regard to legal liability, fault, or responsibility, and without the necessity of litigation against the State of California or its agencies, officers, or employees. It is the further intent of the Legislature that all valid claims shall be paid fairly and promptly. Nothing in this part shall be construed as an admission of legal liability, responsibility, or fault on the part of the State of California or any of its agencies, officers or employees.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 22, Sec. 1. Effective November 7, 1989.)



997.1

(a) Any person may file an application with the California Victim Compensation and Government Claims Board for compensation based on personal property loss, personal injury, or death, including noneconomic loss, arising from the Bay Bridge or I-880 Cypress structure collapse caused by the October 17, 1989, earthquake. Any application made pursuant to this section shall be presented to the board no later than April 18, 1990, on forms prescribed and provided by the board, except that a late claim may be presented to the board pursuant to the procedure specified by Section 911.4. Each presented application shall be verified under penalty of perjury and shall contain all of the following information:

(1) The name of the injured party or in the event of loss of life, the name and age of the decedent and the names and ages of heirs as defined in subdivision (b) of Section 377 of the Code of Civil Procedure.

(2) An authorization permitting the board to obtain relevant medical and employment records.

(3) A brief statement describing when, where, and how the injury or death occurred.

(4) A statement as to whether the applicant wishes to apply for emergency relief provided pursuant to Section 997.2.

(b) Upon receipt of an application, the board shall evaluate the application and may require the applicant to submit additional information or documents that are necessary to verify and evaluate the application. The board shall resolve an application within six months from the date of presentation of the application unless this period of time is extended by mutual agreement between the board and the applicant. Any application that is not resolved within this resolution period shall be deemed denied.

(c) Following resolution of an application, if the applicant desires to pursue additional remedies otherwise provided by this division, the applicant shall file a court action within six months of the mailing date of the board’s rejection or denial of the application or the applicant’s rejection of the board’s offer.

(d) Any claim pursuant to Part 3 (commencing with Section 900) made before or after the effective date of this part for personal property loss, personal injury, or death resulting from the collapse of the Bay Bridge or the I-880 Cypress structure against the State of California, its agencies, officers, or employees, shall be deemed to be an application under this part and subject to the provisions set forth in this part. Additionally, any application made pursuant to this part shall be deemed to be in compliance with Part 3 (commencing with Section 900).

(e) Notwithstanding any other provision of law, resolution of applications pursuant to the provisions of this part is a condition precedent to the filing of any action for personal property loss, personal injury, or death resulting from the collapse of the Bay Bridge or the I-880 Cypress structure in any court of the State of California against the State of California, its agencies, officers, or employees. Any suit filed by an applicant in any court of this state against the State of California or its agencies, officers, or employees shall be stayed pending resolution of the application.

(Amended by Stats. 2006, Ch. 538, Sec. 223. Effective January 1, 2007.)



997.2

The application of any individual who was injured as a result of the collapse of the Bay Bridge or I-880 Cypress structure caused by the October 17, 1989, earthquake, and any surviving spouse, child, dependent adult offspring, or dependent parent of any individual killed as a result of that collapse, may include a request for emergency payment. Upon the determination that the applicant is eligible, the board or its designee shall award emergency payments in the following amounts:

Death of spouse

$50,000

Death of parent by dependent minor

$50,000

Death of parent by dependent adult offspring

$50,000

Death of adult offspring by dependent parent

$25,000

Death of dependent minor

$25,000

Loss of income and medical expenses incurred
by injured person

up to $25,000

The maximum award to members of an immediate family pursuant to this section based on any one death shall not exceed two hundred thousand dollars ($200,000). If the aggregate amount of individual payments for members of an immediate family pursuant to this section would otherwise exceed this amount, each individual shall share in this maximum amount proportionately.

Payments made pursuant to this section shall constitute an offset against any amounts received under Section 997.3 as well as any amount which may be received from the state as a result of litigation in the courts of this state. Payments made pursuant to this section shall not constitute an admission of liability nor be admissible as evidence in any court action.

No attorney or other representative shall accept any fee or other compensation for representing any applicant under Section 997.2 unless the compensation is authorized by a superior court upon a finding of exceptional circumstances.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 22, Sec. 1. Effective November 7, 1989.)



997.3

(a) If the board determines that an applicant pursuant to this part is eligible for compensation, and upon receipt of all information it deems necessary to evaluate the applicant’s loss, the board shall make an offer in an amount it deems to be just compensation, subject to the approval of the Director of Finance. The board shall appoint a person to facilitate the settlement process provided in this section, provided that the presiding judge of the Alameda County Superior Court may reject any appointment within 30 days of notice of the appointment.

(b) The offer shall be made to the applicant in writing who shall either accept or reject the offer in writing within 30 days of receipt thereof. Failure to respond to the offer shall be deemed a rejection. If the applicant accepts the offer, all other legal remedies are waived as against the State of California and its agencies, officers, and employees. If the applicant rejects the offer, all other legal remedies may be pursued against the State of California or its agencies, officers, or employees as otherwise provided in this division.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 22, Sec. 1. Effective November 7, 1989.)



997.4

For the purpose of computing the time limits applicable to the date of the accrual of a cause of action against any party, other than the State of California, to a court action related to the facts giving rise to a claim subject to this part, the date of accrual of a cause of action shall be deemed to be the mailing date of the board’s rejection or denial of an application or the applicant’s rejection of an offer, notwithstanding any other date of accrual that might otherwise have been applicable.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 22, Sec. 1. Effective November 7, 1989.)



997.5

There is hereby created within the State Treasury the San Francisco-Oakland Bay Bridge and I-880 Cypress Structure Disaster Fund for the purpose of paying, pursuant to this part, personal property, personal injury, and death claims against the State of California or its agencies, officers, or employees, arising from the collapse of the San Francisco-Oakland Bay Bridge and the I-880 Cypress structure on October 17, 1989. Notwithstanding Section 13440, moneys in the fund are continuously appropriated to the Department of Finance without regard to fiscal years for the purpose of paying awards made pursuant to this part.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 22, Sec. 1. Effective November 7, 1989.)



997.6

The board may adopt regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 to implement this part. The adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, regulations adopted by the office in order to implement this section shall not be subject to the review and approval of the Office of Administrative Law. These regulations shall become effective immediately upon filing with the Secretary of State.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 22, Sec. 1. Effective November 7, 1989.)






PART 9 - LAKE DAVIS NORTHERN PIKE ERADICATION PROJECT RELIEF ACCOUNT

998

The Legislature finds and declares that in order to alleviate the economic and social disruptions arising out of the Lake Davis Northern Pike Eradication Project, it is necessary and appropriate to create a special account within the Special Deposit Fund for payment of economic and infrastructure assistance to the City of Portola and the County of Plumas, and for all other claims arising out of that project. The Legislature hereby appropriates to the office of the Attorney General in the Department of Justice the sum of nine million one hundred seventy-six thousand dollars ($9,176,000) from the General Fund to the special account within the Special Deposit Fund, to be known as the Lake Davis Northern Pike Eradication Project Relief Account, to pay these claims as apportioned in Section 998.1.

It is the purpose of this part to compensate the above claimants without regard to legal liability, fault, or responsibility, and without the necessity of litigation against the State of California, or its agencies, officers, or employees. It is the further intent of the Legislature that all valid claims shall be negotiated for settlement purposes fairly and promptly. Nothing in this part shall be construed as an admission of legal liability, responsibility, or fault on the part of the State of California, or any of its agencies, officers, or employees.

(Added by Stats. 1998, Ch. 937, Sec. 1. Effective September 28, 1998.)



998.1

(a) The sum of two million eight hundred sixty-seven thousand six hundred sixty-seven dollars ($2,867,667) is hereby transferred from the Lake Davis Northern Pike Eradication Project Relief Account to the City of Portola to provide economic and infrastructure assistance and in satisfaction of the City of Portola’s claims against the State of California or its agencies, officers, and employees for all alleged damage or injury it claims to have suffered as a result of the Lake Davis Northern Pike Eradication Project. This sum of money is being paid in accordance with the terms of a settlement agreement and release to be entered into between the City of Portola and the State of California, and shall be reduced by any amounts already expended by the State of California or the Department of Fish and Game pursuant to any agreement with the City of Portola concerning the provision of alternate water supplies. With respect to the Lake Davis Northern Pike Eradication Project, and except as otherwise provided in that agreement, all obligations imposed upon the State of California by any such memoranda and by Section 116751 of the Health and Safety Code shall terminate upon enactment of this part.

(b) The sum of two million fifty-eight thousand three hundred thirty-three dollars ($2,058,333) is hereby transferred from the Lake Davis Northern Pike Eradication Project Relief Account to the County of Plumas to provide economic and infrastructure assistance and in satisfaction of the County of Plumas’ and Plumas County Flood Control and Water Conservation District’s claims against the State of California and its agencies, officers, and employees for all alleged damage or injury they claim to have suffered as a result of the Lake Davis Northern Pike Eradication Project. This sum of money is being paid in accordance with the terms of a settlement agreement and release between the County of Plumas and Plumas County Flood Control and Water Conservation District and the State of California, and shall be reduced by any amounts already expended by the State of California or the Department of Fish and Game pursuant to any agreement with the County of Plumas concerning the provision of alternate water supplies. With regard to the Lake Davis Northern Pike Eradication Project, and except as provided in that agreement, all obligations imposed upon the State of California by such Memoranda and by Section 16751 of the Health and Safety Code, shall terminate upon enactment of this part.

(c) The sum of two hundred fifty thousand dollars ($250,000) shall be transferred from the Lake Davis Northern Pike Eradication Project Relief Account to the County of Plumas to be used as matching funds for the purpose of obtaining a loan or grant from the State Department of Health Services pursuant to Chapter 4.5 (commencing with Section 116760) of Part 12 of Division 104 of the Health and Safety Code to make improvements to the Lake Davis Water Treatment Plant. The funds shall be deposited in an interest bearing account and held until the county enters into an agreement with the State Department of Health Services for a loan or grant. If the improvements requested by the County of Plumas are not eligible for a loan or grant, the sum of two hundred fifty thousand dollars ($250,000), plus any interest earned, shall be returned to the General Fund.

(d) The sum of four million dollars ($4,000,000) shall be available from the Lake Davis Northern Pike Eradication Project Relief Account to pay all other claims including, but not limited to, claims for personal injury, property damage, or business loss, arising out of the Lake Davis Northern Pike Eradication Project. Any unused funds, plus any interest earned, shall revert to the General Fund.

(Added by Stats. 1998, Ch. 937, Sec. 1. Effective September 28, 1998.)



998.2

(a) Any person or business may file an application with the California Victim Compensation and Government Claims Board for compensation based on personal injury, property loss, business loss, or other economic loss, claimed to have been incurred as a result of the Lake Davis Northern Pike Eradication Project. Any application made pursuant to this section shall be presented to the board in accordance with this division. A late claim may be presented to the board pursuant to the procedure specified by Section 911.4. Each application shall contain, in addition to the information required by Section 910, all of the following:

(1) The legal name of any business claiming a loss, as well as the names of the owners and officers of the business.

(2) For any property owner claiming diminution of property value, the names of all persons holding a legal interest in the property.

(3) The name of any person claiming to have suffered personal injury.

(4) An authorization permitting the office of the Attorney General or its designee to obtain relevant medical, employment, business, property, and tax records.

(5) A brief statement describing when, where, and how the injury, loss, or diminution in market value occurred.

(b) Upon receipt of an application presented pursuant to this section from the California Victim Compensation and Government Claims Board, the office of the Attorney General or its designee shall examine the application and may require the applicant to submit additional information or documents that are necessary to verify and evaluate the application. The office of the Attorney General or its designee shall attempt to resolve an application within six months from the effective date of this part unless this period of time is extended by mutual agreement between the office of the Attorney General or its designee and the applicant. Any application that does not result in a final settlement agreement within the resolution period shall be deemed denied, allowing the claimant to proceed with a court action pursuant to Chapter 2 (commencing with Section 945) of Part 4.

(c) The office of the Attorney General or its designee shall adopt guidelines in consultation with one representative designated by the City of Portola, one representative designated by the County of Plumas, and one member of the public to be selected jointly by the city and the county. Any guidelines so developed shall be used to evaluate and settle claims filed pursuant to this part. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, any regulations adopted thereunder by the Attorney General in order to implement this section shall not be subject to the review and approval of the Office of Administrative Law, nor subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2).

(d) Any court action following denial of an application, including denial pursuant to subdivision (b), shall be filed within six months of the mailing date of the board’s rejection or denial of the application or the applicant’s rejection of the board’s offer pursuant to Section 945.6 or subdivision (b) of Section 998.3.

(e) Any claim pursuant to Part 3 (commencing with Section 900) made before or after the effective date of this part for personal injury, property loss, business loss, or other economic loss resulting from the Lake Davis Northern Pike Eradication Project against the State of California, it agencies, officers, or employees, shall be deemed to be an application under this part and is subject to the provisions set forth in this part. Additionally, any application made pursuant to this part shall be deemed to be in compliance with Part 3 (commencing with Section 900).

(f) Notwithstanding any other provision of law, the resolution or denial of an application pursuant to this part is a condition precedent to the filing of any action for personal injury, property damage, business loss, or other economic loss, resulting from the Lake Davis Northern Pike Eradication Project in any court of the State of California, against the State of California, it agencies, officers, or employees. Any suit filed by an applicant in any court of this state against the State of California or its agencies, officers, or employees shall be stayed pending resolution or denial of the application.

(Amended by Stats. 2006, Ch. 538, Sec. 224. Effective January 1, 2007.)



998.3

(a) If the office of the Attorney General or its designee determines that an applicant pursuant to this part is eligible for compensation, upon receipt of all information it deems necessary to evaluate the applicant’s loss, it shall make an offer in an amount it deems to be just and fair.

(b) The offer shall be made to the applicant in writing, who shall either accept or reject the offer in writing within 30 days of receipt thereof. Failure to respond to the offer shall be deemed a rejection. If the applicant accepts the offer, the applicant shall be deemed to have waived all other legal remedies against the State of California, it agencies, officers, and employees. If the applicant rejects the offer, all other legal remedies may be pursued against the State of California, it agencies, officers, and employees. Any notice of offer or rejection shall contain the notice required pursuant to subdivision (b) of Section 911.8.

(Added by Stats. 1998, Ch. 937, Sec. 1. Effective September 28, 1998.)









DIVISION 4 - PUBLIC OFFICERS AND EMPLOYEES

CHAPTER 1 - General

ARTICLE 1 - Classification of Officers

1000

Executive officers are either:

(a) Civil.

(b) Military.

(Enacted by Stats. 1943, Ch. 134.)



1001

The civil executive officers are: a Governor; a private secretary and an executive secretary for the Governor; a Lieutenant Governor; a Secretary of State; a Deputy Secretary of State; a Keeper of Archives of State for Secretary of State; a bookkeeper for the Secretary of State; three recording clerks for the Secretary of State; a Controller; a Deputy Controller; a bookkeeper for the Controller; five clerks for the Controller; a Treasurer; a Deputy Treasurer; a bookkeeper for the Treasurer; a clerk for six months in each year for the Treasurer; an Attorney General and all assistant and deputy attorneys general; a Superintendent of Public Instruction; one clerk for the Superintendent of Public Instruction; an Insurance Commissioner; a deputy for the Insurance Commissioner; four port wardens for the Port of San Francisco; a port warden for each port of entry except San Francisco; five State Harbor Commissioners for San Francisco Harbor; six pilots for each harbor where there is no board of pilot commissioners; three members of the Board of Pilot Commissioners for Humboldt Bay and Bar; 13 members of the State Board of Agriculture; four members of the State Board of Equalization; a clerk of the Board of Equalization; three members of the State Board of Education; a librarian for the Supreme Court Library and the chief deputy clerk and the deputy clerks of the Supreme Court; five directors for the state hospital at Napa; the manager, assistant manager, chief counsel and division chiefs, State Compensation Insurance Fund; the head of each department and all chiefs of divisions, deputies and secretaries of a department; such other officers as fill offices created by or under the authority of charters or laws for the government of counties and cities or of the health, school, election, road, or revenue laws.

(Amended by Stats. 2014, Ch. 144, Sec. 16. Effective January 1, 2015.)






ARTICLE 2 - Disqualifications for Office or Employment

1020

A person is incapable of holding a civil office if at the time of his election or appointment he is not 18 years of age and a citizen of the state.

(Amended by Stats. 1971, Ch. 700.)



1020.5

(a) Notwithstanding Section 1020 or any other provision of law, no person shall be incapable of holding any office in a youth services bureau solely by reason of being under 18 years of age.

(b) For purposes of this section, the term “youth services bureau” means a state or local public agency, including a joint powers agency, which has as its primary purpose the establishment of a program of prevention of juvenile delinquency and to provide opportunities for young people to function as responsible members of the community.

(Added by Stats. 1975, Ch. 1115.)



1021

A person is disqualified from holding any office upon conviction of designated crimes as specified in the Constitution and laws of the State.

(Enacted by Stats. 1943, Ch. 134.)



1021.5

(a) If a public employee is convicted of any felony involving accepting or giving, or offering to give, any bribe, the embezzlement of public money, extortion or theft of public money, perjury, or conspiracy to commit any of those crimes arising directly out of his or her official duties as a public employee, he or she shall be disqualified for five years from any public employment, including, but not limited to, employment with a city, county, district, or any other public agency of the state.

(b) The five-year disqualification period described in subdivision (a) shall begin on the later of either of the following:

(1) The date of final conviction.

(2) The date on which the public employee is released from any incarceration.

(c) For purposes of this section, “public employee” means any person employed at will for the purposes of providing services to an elected public officer who takes public office, or is reelected to public office, on or after January 1, 2013.

(Added by Stats. 2012, Ch. 54, Sec. 1. Effective January 1, 2013.)



1022

Other provisions respecting disqualification for particular offices are contained in the Constitution and in the laws concerning the various offices.

(Enacted by Stats. 1943, Ch. 134.)



1023

A person is ineligible to hold office or employment of any kind under the State, any county, city, district or other political or governmental unit of the State if he, while either a citizen or resident of the United States, has by oath bound himself to support, maintain or further the military or political activities or policies of any foreign government or of any official thereof or society or association therein or to obey the orders or directions of any foreign government or of any official thereof.

(Enacted by Stats. 1943, Ch. 134.)



1024

Any person who holds any office or employment under the state or any county, city, district or other political or governmental unit of the state and who has taken any oath described in Section 1023 is relieved of ineligibility to office or employment if he or she petitions any superior court for leave to renounce all promises or obligations assumed by him or her under that oath, and renounces all those promises or obligations before a judge of that court.

Any other person who has taken or hereafter takes any such oath may at any time be relieved of ineligibility by petitioning any superior court and renouncing all such promises or obligations in like manner.

(Amended by Stats. 1998, Ch. 776, Sec. 1. Effective January 1, 1999.)



1026

Every person who exercises the duties of any office in violation of the provisions of this article relative to oaths, and every person who knowingly appoints to office a person ineligible by reason of the provisions of this article relative to oaths, is guilty of a felony.

(Enacted by Stats. 1943, Ch. 134.)



1027

Every person who exercises the duties of any employment in violation of the provisions of this article relative to oaths, and every person who knowingly employs a person ineligible by reason of the provisions of this article relative to oaths, is guilty of a misdemeanor.

(Enacted by Stats. 1943, Ch. 134.)



1027.5

The Legislature of the State of California finds that:

(a) There exists a world-wide revolutionary movement to establish a totalitarian dictatorship based upon force and violence rather than upon law.

(b) This world-wide revolutionary movement is predicated upon and it is designed and intended to carry into execution the basic precepts of communism as expounded by Marx, Lenin, and Stalin.

(c) Pursuant to the objectives of the world communism movement, in numerous foreign countries the legally constituted governments have been overthrown and totalitarian dictatorships established therein against the will of the people, and the establishment of similar dictatorships in other countries is imminently threatening. The successful establishment of totalitarian dictatorships has consistently been aided, accompanied, or accomplished by repeated acts of treachery, deceit, teaching of false doctrines, teaching untruth, together with organized confusion, insubordination, and disloyalty, fostered, directed, instigated, or employed by communist organizations and their members in such countries.

(d) Within the boundaries of the State of California there are active disciplined communist organizations presently functioning for the primary purpose of advancing the objectives of the world communism movement, which organizations promulgate, advocate, and adhere to the precepts and the principles and doctrines of the world communism movement. These communist organizations are characterized by identification of their programs, policies, and objectives with those of the world communism movement, and they regularly and consistently cooperate with and endeavor to carry into execution programs, policies and objectives substantially identical to programs, policies, and objectives of such world communism movement.

(e) One of the objectives of the world communism movement is to place its members in state and local government positions and in state supported educational institutions. If this objective is successful, propaganda can be disseminated by the members of these organizations among pupils and students by those members who would have the opportunity to teach them and to whom, as teachers, they would look for guidance, authority, and leadership. The members of such groups would use their positions to advocate and teach their doctrines and teach the prescribed Communist Party line group dogma or doctrine without regard to truth or free inquiry. This type of propaganda is sufficiently subtle to escape detection.

There is a clear and present danger, which the Legislature of the State of California finds is great and imminent, that in order to advance the program, policies and objectives of the world communism movement, communist organizations in the State of California and their members will engage in concerted effort to hamper, restrict, interfere with, impede, or nullify the efforts of the State and the public agencies of the State to comply with and enforce the laws of the State of California and their members will infiltrate and seek employment by the State and its public agencies.

(Added by Stats. 1953, Ch. 1646.)



1028

It shall be sufficient cause for the dismissal of any public employee when such public employee advocates or is knowingly a member of the Communist Party or of an organization which during the time of his membership he knows advocates overthrow of the Government of the United States or of any state by force or violence.

(Amended by Stats. 1953, Ch. 1646.)



1028.1

It shall be the duty of any public employee who may be subpenaed or ordered by the governing body of the state or local agency by which such employee is employed, to appear before such governing body, or a committee or subcommittee thereof, or by a duly authorized committee of the Congress of the United States or of the Legislature of this State, or any subcommittee of any such committee, to appear before such committee or subcommittee, and to answer under oath a question or questions propounded by such governing body, committee or subcommittee, or a member or counsel thereof, relating to:

(a) Present personal advocacy by the employee of the forceful or violent overthrow of the Government of the United States or of any state.

(b) Present knowing membership in any organization now advocating the forceful or violent overthrow of the Government of the United States or of any state.

(c) Past knowing membership at any time since October 3, 1945, in any organization which, to the knowledge of such employee, during the time of the employee’s membership advocated the forceful or violent overthrow of the Government of the United States or of any state.

(d) Questions as to present knowing membership of such employee in the Communist Party or as to past knowing membership in the Communist Party at any time since October 3, 1945.

(e) Present personal advocacy by the employee of the support of a foreign government against the United States in the event of hostilities between said foreign government and the United States.

Any employee who fails or refuses to appear or to answer under oath on any ground whatsoever any such questions so propounded shall be guilty of insubordination and guilty of violating this section and shall be suspended and dismissed from his employment in the manner provided by law.

(Amended by Stats. 1957, Ch. 2106.)



1028.2

Sections 1027.5, 1028.1, and 1028, added by Chapter 1418 of the Statutes of 1947, are not applicable to school district employees. It is the intent of the Legislature that the Education Code shall apply to such employees.

(Added by Stats. 1955, Ch. 84.)



1029

(a) Except as provided in subdivision (b), (c), or (d), each of the following persons is disqualified from holding office as a peace officer or being employed as a peace officer of the state, county, city, city and county or other political subdivision, whether with or without compensation, and is disqualified from any office or employment by the state, county, city, city and county or other political subdivision, whether with or without compensation, which confers upon the holder or employee the powers and duties of a peace officer:

(1) Any person who has been convicted of a felony.

(2) Any person who has been convicted of any offense in any other jurisdiction which would have been a felony if committed in this state.

(3) Any person who, after January 1, 2004, has been convicted of a crime based upon a verdict or finding of guilt of a felony by the trier of fact, or upon the entry of a plea of guilty or nolo contendere to a felony. This paragraph shall apply regardless of whether, pursuant to subdivision (b) of Section 17 of the Penal Code, the court declares the offense to be a misdemeanor or the offense becomes a misdemeanor by operation of law.

(4) Any person who has been charged with a felony and adjudged by a superior court to be mentally incompetent under Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 of the Penal Code.

(5) Any person who has been found not guilty by reason of insanity of any felony.

(6) Any person who has been determined to be a mentally disordered sex offender pursuant to Article 1 (commencing with Section 6300) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code.

(7) Any person adjudged addicted or in danger of becoming addicted to narcotics, convicted, and committed to a state institution as provided in Section 3051 of the Welfare and Institutions Code.

(b) (1) A plea of guilty to a felony pursuant to a deferred entry of judgment program as set forth in Sections 1000 to 1000.4, inclusive, of the Penal Code shall not alone disqualify a person from being a peace officer unless a judgment of guilty is entered pursuant to Section 1000.3 of the Penal Code.

(2) A person who pleads guilty or nolo contendere to, or who is found guilty by a trier of fact of, an alternate felony-misdemeanor drug possession offense and successfully completes a program of probation pursuant to Section 1210.1 of the Penal Code shall not be disqualified from being a peace officer solely on the basis of the plea or finding if the court deems the offense to be a misdemeanor or reduces the offense to a misdemeanor.

(c) Any person who has been convicted of a felony, other than a felony punishable by death, in this state or any other state, or who has been convicted of any offense in any other state which would have been a felony, other than a felony punishable by death, if committed in this state, and who demonstrates the ability to assist persons in programs of rehabilitation may hold office and be employed as a parole officer of the Department of Corrections or the Department of the Youth Authority, or as a probation officer in a county probation department, if he or she has been granted a full and unconditional pardon for the felony or offense of which he or she was convicted. Notwithstanding any other provision of law, the Department of Corrections or the Department of the Youth Authority, or a county probation department, may refuse to employ that person regardless of his or her qualifications.

(d) Nothing in this section shall be construed to limit or curtail the power or authority of any board of police commissioners, chief of police, sheriff, mayor, or other appointing authority to appoint, employ, or deputize any person as a peace officer in time of disaster caused by flood, fire, pestilence or similar public calamity, or to exercise any power conferred by law to summon assistance in making arrests or preventing the commission of any criminal offense.

(e) Nothing in this section shall be construed to prohibit any person from holding office or being employed as a superintendent, supervisor, or employee having custodial responsibilities in an institution operated by a probation department, if at the time of the person’s hire a prior conviction of a felony was known to the person’s employer, and the class of office for which the person was hired was not declared by law to be a class prohibited to persons convicted of a felony, but as a result of a change in classification, as provided by law, the new classification would prohibit employment of a person convicted of a felony.

(Amended by Stats. 2003, Ch. 297, Sec. 1. Effective January 1, 2004.)



1029.1

The Department of Corrections and the Department of the Youth Authority shall complete a background investigation, using as guidelines standards defined by the Commission on Peace Officer Standards and Training, of any applicant for employment as a peace officer before the applicant may be employed or begin training as a peace officer. In order to reduce potential duplication of effort by individual institutions, investigations shall be accomplished by each department on a centralized or regional basis to the extent administratively feasible.

(Added by Stats. 1984, Ch. 424, Sec. 1. Effective July 12, 1984. Operative January 1, 1985, by Sec. 5 of Ch. 424.)



1030

A classifiable set of the fingerprints of every person who is now employed, or who hereafter becomes employed, as a peace officer of the state, or of a county, city, city and county or other political subdivision, whether with or without compensation, shall be furnished to the Department of Justice and to the Federal Bureau of Investigation by the sheriff, chief of police or other appropriate appointing authority of the agency by whom the person is employed.

This section shall not apply to any currently employed peace officer whose appointment antedates the effective date of this section and whose fingerprints have already been submitted by his appointing authority to the Department of Justice and to the Federal Bureau of Investigation.

(Amended by Stats. 1972, Ch. 1377.)



1031

Each class of public officers or employees declared by law to be peace officers shall meet all of the following minimum standards:

(a) Be a citizen of the United States or a permanent resident alien who is eligible for and has applied for citizenship, except as provided in Section 2267 of the Vehicle Code.

(b) Be at least 18 years of age.

(c) Be fingerprinted for purposes of search of local, state, and national fingerprint files to disclose a criminal record.

(d) Be of good moral character, as determined by a thorough background investigation.

(e) Be a high school graduate, pass the General Education Development Test indicating high school graduation level, pass the California High School Proficiency Examination, or have attained a two-year, four-year, or advanced degree from an accredited college or university. The high school shall be either a United States public school, an accredited United States Department of Defense high school, or an accredited or approved public or nonpublic high school. Any accreditation or approval required by this paragraph shall be from a state or local government educational agency using local or state government approved accreditation, licensing, registration, or other approval standards, a regional accrediting association, an accrediting association recognized by the Secretary of the United States Department of Education, an accrediting association holding full membership in the National Council for Private School Accreditation (NCPSA), an organization holding full membership in the Commission on International and Trans-Regional Accreditation (CITA), an organization holding full membership in the Council for American Private Education (CAPE), or an accrediting association recognized by the National Federation of Nonpublic School State Accrediting Associations (NFNSSAA).

(f) Be found to be free from any physical, emotional, or mental condition that might adversely affect the exercise of the powers of a peace officer.

(1) Physical condition shall be evaluated by a licensed physician and surgeon.

(2) Emotional and mental condition shall be evaluated by either of the following:

(A) A physician and surgeon who holds a valid California license to practice medicine, has successfully completed a postgraduate medical residency education program in psychiatry accredited by the Accreditation Council for Graduate Medical Education, and has at least the equivalent of five full-time years of experience in the diagnosis and treatment of emotional and mental disorders, including the equivalent of three full-time years accrued after completion of the psychiatric residency program.

(B) A psychologist licensed by the California Board of Psychology who has at least the equivalent of five full-time years of experience in the diagnosis and treatment of emotional and mental disorders, including the equivalent of three full-time years accrued postdoctorate.

The physician and surgeon or psychologist shall also have met any applicable education and training procedures set forth by the California Commission on Peace Officer Standards and Training designed for the conduct of preemployment psychological screening of peace officers.

(g) This section shall not be construed to preclude the adoption of additional or higher standards, including age.

(h) This section shall become operative on January 1, 2005.

(Amended by Stats. 2008, Ch. 699, Sec. 5. Effective January 1, 2009.)



1031.1

(a) For purposes of performing a thorough background investigation for applicants not currently employed as a peace officer, as required by subdivision (d) of Section 1031, an employer shall disclose employment information relating to a current or former employee, upon request of a law enforcement agency, if all of the following conditions are met:

(1) The request is made in writing.

(2) The request is accompanied by a notarized authorization by the applicant releasing the employer of liability.

(3) The request and the authorization are presented to the employer by a sworn officer or other authorized representative of the employing law enforcement agency.

(b) In the absence of fraud or malice, no employer shall be subject to any civil liability for any relevant cause of action by virtue of releasing employment information required pursuant to this section. Nothing in this section is intended to, nor does in any way or manner, abrogate or lessen the existing common law or statutory privileges and immunities of an employer.

(c)For purposes of this section, “employment information” includes written information in connection with job applications, performance evaluations, attendance records, disciplinary actions, eligibility for rehire, and other information relevant to peace officer performance, except information prohibited from disclosure by any other state or federal law or regulation.

(d) An employer’s refusal to disclose information to a law enforcement agency in accordance with this section shall constitute grounds for a civil action for injunctive relief requiring disclosure on the part of an employer.

(e) Employment information disclosed by an employer to an initial requesting law enforcement agency shall be deemed confidential. However, the initial requesting law enforcement agency may disclose this information to another authorized law enforcement agency that is also conducting a peace officer background investigation. Whenever this information is disclosed to another law enforcement agency, that agency shall utilize the information for investigative leads only and the information shall be independently verified by that agency in order to be used in determining the suitability of a peace officer applicant.

(f) An employer may charge reasonable fees to cover actual costs incurred in copying and furnishing documents to law enforcement agencies as required by this section.

(Added by Stats. 1993, Ch. 135, Sec. 3. Effective January 1, 1994.)



1031.2

Consistent with the Americans with Disabilities Act of 1990 (Public Law 101-336) and paragraph (3) of subdivision (e) of Section 12940, the collection of nonmedical or nonpsychological information of peace officers, in accordance with a thorough background investigation, as required by subdivision (d) of Section 1031, may be deferred until after a conditional offer of employment is issued if the employer can demonstrate that the information could not reasonably have been collected prior to the offer.

(Added by Stats. 2008, Ch. 437, Sec. 1. Effective January 1, 2009.)



1031.5

(a) Any person employed by a governmental agency on September 13, 1982, as a peace officer or a peace officer trainee, or who, prior to September 13, 1982, had applied to fill a position as a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, is not subject to the requirement of subdivision (a) of Section 1031 prior to its amendment by Chapter 943 of the Statutes of 1982, provided that any person qualifying for this exemption shall, as soon as legally possible, apply for and meet all of the requirements for United States citizenship specified in existing law, and shall be subject to subdivisions (b) and (c).

(b) Any permanent resident alien who is employed as a peace officer shall diligently cooperate with the Immigration and Naturalization Service in the processing of his or her application for citizenship and shall be disqualified from holding that position if, three years after the filing of his or her application for employment, the person has not obtained citizenship due to his or her failure to cooperate in the processing of the application for citizenship.

(c) Any permanent resident alien who is employed as a peace officer shall be disqualified from holding that position if his or her application for citizenship is denied.

(Amended by Stats. 1990, Ch. 1473, Sec. 2.)



1040

(a) The Department of Motor Vehicles may require fingerprint images and associated information from an employee or prospective employee whose duties include or would include any of the following:

(1) Access to confidential information in a database of the department.

(2) Access to confidential or sensitive information provided by a member of the public including, but not limited to, a credit card number or social security account number.

(3) Access to cash, checks, or other accountable items.

(4) Responsibility for the development or maintenance of a critical automated system.

(5) Making decisions regarding the issuance or denial of a license, endorsement, certificate, or indicia.

(b) The fingerprint images and associated information of an employee or prospective employee of the Department of Motor Vehicles whose duties include or would include those specified in subdivision (a), or any person who assumes those duties, may be furnished to the Department of Justice for the purpose of obtaining information as to the existence and nature of a record of state or federal level convictions and state or federal level arrests for which the Department of Justice establishes that the applicant was released on bail or on his or her own recognizance pending trial. Requests for federal level criminal offender record information, received by the Department of Justice, pursuant to this section, shall be forwarded to the Federal Bureau of Investigation by the Department of Justice.

(c) The Department of Justice shall respond to the Department of Motor Vehicles with information as provided under subdivision (p) of Section 11105 of the Penal Code.

(d) The Department of Motor Vehicles shall request subsequent arrest notification, from the Department of Justice, as provided under Section 11105.2 of the Penal Code, for applicants described in subdivision (a).

(e) The Department of Justice may assess a fee sufficient to cover the processing costs required under this section, as authorized pursuant to subdivision (e) of Section 11105 of the Penal Code.

(f) This section does not apply to an employee of the Department of Motor Vehicles whose appointment occurred prior to January 1, 2005.

(g) The Department of Motor Vehicles may investigate the criminal history of persons applying for employment in order to make a final determination of that person’s fitness to perform duties that would include any of those specified in subdivision (a).

(Added by Stats. 2004, Ch. 419, Sec. 1. Effective January 1, 2005.)



1041

(a) (1) The Department of Managed Health Care may require fingerprint images and associated information from a prospective employee whose duties would include access to medical information.

(2) The department shall require that any services contract or interagency agreement that may include review of medical information for compliance with the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), and entered into, renewed, or amended after January 1, 2006, shall include a provision requiring the contractor to agree to permit the department to run criminal background checks on its employees, contractors, agents, or subcontractors that will have access to this information as part of their contract with the department.

(b) The fingerprint images and associated information of a prospective employee, contractor, agent, subcontractor, or employee of a contractor of the Department of Managed Health Care whose duties include or would include access to the information specified in subdivision (a), or any person who assumes those duties, may be furnished to the Department of Justice for the purpose of obtaining information as to the existence and nature of a record of state or federal level convictions and state or federal level arrests for which the Department of Justice establishes that the applicant was released on bail or on his or her own recognizance pending trial. Requests for federal level criminal offender record information, received by the Department of Justice, pursuant to this section, shall be forwarded to the Federal Bureau of Investigation by the Department of Justice.

(c) The Department of Justice shall respond to the Department of Managed Health Care with information as provided under subdivision (p) of Section 11105 of the Penal Code.

(d) The Department of Managed Health Care shall request subsequent arrest notification, from the Department of Justice, as provided under Section 11105.2 of the Penal Code, for applicants described in subdivision (a).

(e) The Department of Justice may assess a fee sufficient to cover the processing costs required under this section, as authorized pursuant to subdivision (e) of Section 11105 of the Penal Code.

(f) This section does not apply to an employee of the Department of Managed Health Care whose appointment occurred prior to January 1, 2006.

(g) The Department of Managed Health Care may investigate the criminal history for crimes involving moral turpitude of persons applying for employment in order to make a final determination of that person’s fitness to perform duties that would include any access to confidential information.

(Added by Stats. 2005, Ch. 339, Sec. 1. Effective January 1, 2006.)



1042

(a) (1) The California Gambling Control Commission may require fingerprint images and associated information from a prospective employee if the employee’s duties include, or would include, access to any of the following:

(A) Information that is required to be kept confidential under the Gambling Control Act (Chapter 5 (commencing with Section 19800) of Division 8 of the Business and Professions Code) or any tribal-state gaming compact, including, but not limited to, applications for licenses or findings of suitability, and information provided by or received from a tribe in connection with a tribal-state gaming compact.

(B) Access to state summary criminal history information, as defined in Section 11105 of the Penal Code, whether in full or in summary.

(C) Access to cash, checks, or other accountable items.

(2) The commission shall require that any services contract that is entered into, renewed, or amended on or after January 1, 2009, include a provision requiring the contractor to agree to permit the commission to require fingerprint images and associated information from the contractor’s employees, contractors, agents, or subcontractors, whose duties include, or would include, access to information and accountable items under paragraph (1) as part of a contract with the commission, in order for the commission to request criminal background checks on those individuals.

(b) The fingerprint images and associated information of a prospective employee, contractor, agent, subcontractor, or employee of a contractor of the California Gambling Control Commission whose duties include, or would include, access to the information or accountable items specified under paragraph (1) of subdivision (a), or any person who assumes duties that include access to that information or those accountable items, may be furnished to the Department of Justice for the purpose of obtaining information as to the existence and nature of a record of state or federal level convictions and state or federal level arrests for which the Department of Justice establishes that the applicant was released on bail or on his or her own recognizance pending trial. Requests for federal level criminal offender record information received by the Department of Justice pursuant to this section shall be forwarded to the Federal Bureau of Investigation by the Department of Justice.

(c) The Department of Justice shall respond to the California Gambling Control Commission with information as provided under subdivision (p) of Section 11105 of the Penal Code.

(d) The California Gambling Control Commission shall request subsequent arrest notification from the Department of Justice, as provided under Section 11105.2 of the Penal Code, for individuals described in subdivision (a) hired on or after January 1, 2009.

(e) The Department of Justice may assess a fee sufficient to cover the processing costs required under this section, as authorized pursuant to subdivision (e) of Section 11105 of the Penal Code.

(f) This section does not apply to an employee of the California Gambling Control Commission whose appointment occurred prior to January 1, 2009.

(g) The executive director of the California Gambling Control Commission may investigate the criminal history of persons applying for employment and prospective service contractors and their agents, subcontractors, or employees, in order to make a final determination of a person’s fitness to perform duties that would include access to any information or accountable items specified under paragraph (1) of subdivision (a). Under no circumstances shall a person who would be disqualified from holding a state gambling license pursuant to subdivisions (c) to (f), inclusive, of Section 19859 of the Business and Professions Code be selected, appointed, or hired in a position that would include any duties involving access to information or accountable items specified under paragraph (1) of subdivision (a).

(Added by Stats. 2008, Ch. 77, Sec. 1. Effective January 1, 2009.)



1043

(a) (1) The executive board of the California Health Benefit Exchange, as established by Section 100500, shall, consistent with the federal Centers for Medicare and Medicaid Services (CMS), Catalog of Minimum Acceptable Risk Standards for Exchanges (MARS-E), Exchange Reference Architecture Supplement version 1.0, issued on August 12, 2012, or further updates, guidance, or regulations, submit to the Department of Justice fingerprint images and related information required by the Department of Justice of all employees, prospective employees, contractors, subcontractors, volunteers, or vendors, whose duties include or would include access to confidential information, personal identifying information, personal health information, federal tax information, or financial information contained in the information systems and devices of the Exchange, or any other information as required by federal law or guidance applicable to state-based exchanges for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and also information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal.

(2) The board shall require a services contract, interagency agreement, or public entity agreement that includes or would include access to information described in paragraph (1), and entered into, renewed, or amended on or after June 17, 2013, to include a provision requiring the contractor to agree to criminal background checks on its employees, contractors, agents, or subcontractors who will have access to information described in paragraph (1) as part of their services contract, interagency agreement, or public entity agreement with the board.

(b) The Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to paragraph (1) of subdivision (a). The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the board.

(c) The Department of Justice shall provide a state or federal level response to the board pursuant to subdivision (p) of Section 11105 of the Penal Code.

(d) The board shall request from the Department of Justice subsequent notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons listed in paragraph (1) of subdivision (a).

(e) The Department of Justice shall charge a fee sufficient to cover the cost of processing requests pursuant to this section.

(Amended by Stats. 2014, Ch. 71, Sec. 66. Effective January 1, 2015.)






ARTICLE 3 - Residence Restrictions and Absence from State

1060

The following officers shall keep their offices in the City of Sacramento:

(a) The Governor.

(b) Secretary of State.

(c) Controller.

(d) Treasurer.

(e) Attorney General.

(f) Superintendent of Public Instruction.

(g) Justices of the Supreme Court.

(h) Clerk and reporters of the Supreme Court.

(i) Adjutant General.

(Amended by Stats. 1984, Ch. 898, Sec. 1.)



1061

The director of each department who is a member of the Governor’s council shall reside at Sacramento.

(Enacted by Stats. 1943, Ch. 134.)



1062

No state or municipal officer shall absent himself from the state for more than 60 days, unless either:

(a) Upon business of the state, or the municipality,

(b) With the consent of the Legislature, or the governing body of the municipality.

The prohibition of this section shall not apply to the Governor, Lieutenant Governor, Secretary of State, Attorney General, Controller, Treasurer, Superintendent of Public Instruction, a Member of the State Board of Equalization, a Member of the State Personnel Board, or a Member of the Legislature; provided, no such person shall reside outside the state.

In the case of illness or other urgent necessity, and upon a proper showing thereof the time limited for absence from the state shall be extended by:

(a) The Governor in the case of state officers.

(b) The city council or other governing body of the municipality in the case of municipal officers.

(Amended by Stats. 1979, Ch. 485.)



1063

No officer of a county or judicial district shall absent himself from the state for more than 30 days unless either:

(a) Upon business for the state, county or judicial district,

(b) With the consent of the board of supervisors of the county.

In no case shall such officer absent himself from the state for more than two months without the consent of the board of supervisors, with the written approval of the Governor, nor shall such absence continue for a period exceeding six months in any one year.

This section does not apply to judicial officers.

(Amended by Stats. 1965, Ch. 1384.)



1064

No member of the governing board of a school district or a community college district shall be absent from the state for more than 60 days, except in any of the following situations:

(a) Upon business of the school district or community college district with the approval of the board.

(b) (1) With the consent of the governing board of the school district or community college district for an additional period not to exceed a total absence of 90 days.

(2) In the case of illness or other urgent necessity, and upon a proper showing thereof, the time limited for absence from the state may be extended by the governing board of the school district or community college district.

(c) For federal military deployment, not to exceed an absence of a total of six months, as a member of the Armed Forces of the United States or the California National Guard. If the absence of a member of the governing board of a school district or community college district pursuant to this subdivision exceeds six months, the governing board may approve an additional six-month absence upon a showing that there is a reasonable expectation that the member will return within the second six-month period, and the governing board may appoint an interim member to serve in his or her absence. If two or more members of the governing board of a school district or community college district are absent by reason of the circumstances described in this subdivision, and those absences result in the inability to establish a quorum at a regular meeting, the governing board may immediately appoint one or more interim members as necessary to enable the governing board to conduct business and discharge its responsibilities.

(d) The term of an interim member of the governing board of a school district or community college district appointed pursuant to subdivision (c) may not extend beyond the return of the absent member, nor may it extend beyond the next regularly scheduled election for that office.

(Amended by Stats. 2011, Ch. 54, Sec. 1. Effective January 1, 2012.)






ARTICLE 4 - Prohibitions Applicable to Specified Officers

1090

(a) Members of the Legislature, state, county, district, judicial district, and city officers or employees shall not be financially interested in any contract made by them in their official capacity, or by any body or board of which they are members. Nor shall state, county, district, judicial district, and city officers or employees be purchasers at any sale or vendors at any purchase made by them in their official capacity.

(b) An individual shall not aid or abet a Member of the Legislature or a state, county, district, judicial district, or city officer or employee in violating subdivision (a).

(c) As used in this article, “district” means any agency of the state formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries.

(Amended by Stats. 2014, Ch. 483, Sec. 1. Effective January 1, 2015.)



1090.1

No officer or employee of the State nor any Member of the Legislature shall accept any commission for the placement of insurance on behalf of the State.

(Added by Stats. 1957, Ch. 812.)



1091

(a) An officer shall not be deemed to be interested in a contract entered into by a body or board of which the officer is a member within the meaning of this article if the officer has only a remote interest in the contract and if the fact of that interest is disclosed to the body or board of which the officer is a member and noted in its official records, and thereafter the body or board authorizes, approves, or ratifies the contract in good faith by a vote of its membership sufficient for the purpose without counting the vote or votes of the officer or member with the remote interest.

(b) As used in this article, “remote interest” means any of the following:

(1) That of an officer or employee of a nonprofit entity exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. Sec. 501(c)(3)), pursuant to Section 501(c)(5) of the Internal Revenue Code (26 U.S.C. Sec. 501(c)(5)), or a nonprofit corporation, except as provided in paragraph (8) of subdivision (a) of Section 1091.5.

(2) That of an employee or agent of the contracting party, if the contracting party has 10 or more other employees and if the officer was an employee or agent of that contracting party for at least three years prior to the officer initially accepting his or her office and the officer owns less than 3 percent of the shares of stock of the contracting party; and the employee or agent is not an officer or director of the contracting party and did not directly participate in formulating the bid of the contracting party.

For purposes of this paragraph, time of employment with the contracting party by the officer shall be counted in computing the three-year period specified in this paragraph even though the contracting party has been converted from one form of business organization to a different form of business organization within three years of the initial taking of office by the officer. Time of employment in that case shall be counted only if, after the transfer or change in organization, the real or ultimate ownership of the contracting party is the same or substantially similar to that which existed before the transfer or change in organization. For purposes of this paragraph, stockholders, bondholders, partners, or other persons holding an interest in the contracting party are regarded as having the “real or ultimate ownership” of the contracting party.

(3) That of an employee or agent of the contracting party, if all of the following conditions are met:

(A) The agency of which the person is an officer is a local public agency located in a county with a population of less than 4,000,000.

(B) The contract is competitively bid and is not for personal services.

(C) The employee or agent is not in a primary management capacity with the contracting party, is not an officer or director of the contracting party, and holds no ownership interest in the contracting party.

(D) The contracting party has 10 or more other employees.

(E) The employee or agent did not directly participate in formulating the bid of the contracting party.

(F) The contracting party is the lowest responsible bidder.

(4) That of a parent in the earnings of his or her minor child for personal services.

(5) That of a landlord or tenant of the contracting party.

(6) That of an attorney of the contracting party or that of an owner, officer, employee, or agent of a firm that renders, or has rendered, service to the contracting party in the capacity of stockbroker, insurance agent, insurance broker, real estate agent, or real estate broker, if these individuals have not received and will not receive remuneration, consideration, or a commission as a result of the contract and if these individuals have an ownership interest of 10 percent or more in the law practice or firm, stock brokerage firm, insurance firm, or real estate firm.

(7) That of a member of a nonprofit corporation formed under the Food and Agricultural Code or a nonprofit corporation formed under the Corporations Code for the sole purpose of engaging in the merchandising of agricultural products or the supplying of water.

(8) That of a supplier of goods or services when those goods or services have been supplied to the contracting party by the officer for at least five years prior to his or her election or appointment to office.

(9) That of a person subject to the provisions of Section 1090 in any contract or agreement entered into pursuant to the provisions of the California Land Conservation Act of 1965.

(10) Except as provided in subdivision (b) of Section 1091.5, that of a director of, or a person having an ownership interest of, 10 percent or more in a bank, bank holding company, or savings and loan association with which a party to the contract has a relationship of borrower or depositor, debtor or creditor.

(11) That of an engineer, geologist, or architect employed by a consulting engineering or architectural firm. This paragraph applies only to an employee of a consulting firm who does not serve in a primary management capacity, and does not apply to an officer or director of a consulting firm.

(12) That of an elected officer otherwise subject to Section 1090, in any housing assistance payment contract entered into pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f) as amended, provided that the housing assistance payment contract was in existence before Section 1090 became applicable to the officer and will be renewed or extended only as to the existing tenant, or, in a jurisdiction in which the rental vacancy rate is less than 5 percent, as to new tenants in a unit previously under a Section 8 contract. This section applies to any person who became a public official on or after November 1, 1986.

(13) That of a person receiving salary, per diem, or reimbursement for expenses from a government entity.

(14) That of a person owning less than 3 percent of the shares of a contracting party that is a for-profit corporation, provided that the ownership of the shares derived from the person’s employment with that corporation.

(15) That of a party to litigation involving the body or board of which the officer is a member in connection with an agreement in which all of the following apply:

(A) The agreement is entered into as part of a settlement of litigation in which the body or board is represented by legal counsel.

(B) After a review of the merits of the agreement and other relevant facts and circumstances, a court of competent jurisdiction finds that the agreement serves the public interest.

(C) The interested member has recused himself or herself from all participation, direct or indirect, in the making of the agreement on behalf of the body or board.

(16) That of a person who is an officer or employee of an investor-owned utility that is regulated by the Public Utilities Commission with respect to a contract between the investor-owned utility and a state, county, district, judicial district, or city body or board of which the person is a member, if the contract requires the investor-owned utility to provide energy efficiency rebates or other type of program to encourage energy efficiency that benefits the public when all of the following apply:

(A) The contract is funded by utility consumers pursuant to regulations of the Public Utilities Commission.

(B) The contract provides no individual benefit to the person that is not also provided to the public, and the investor-owned utility receives no direct financial profit from the contract.

(C) The person has recused himself or herself from all participation in making the contract on behalf of the state, county, district, judicial district, or city body or board of which he or she is a member.

(D) The contract implements a program authorized by the Public Utilities Commission.

(c) This section is not applicable to any officer interested in a contract who influences or attempts to influence another member of the body or board of which he or she is a member to enter into the contract.

(d) The willful failure of an officer to disclose the fact of his or her interest in a contract pursuant to this section is punishable as provided in Section 1097. That violation does not void the contract unless the contracting party had knowledge of the fact of the remote interest of the officer at the time the contract was executed.

(Amended by Stats. 2013, Ch. 360, Sec. 1. Effective September 26, 2013.)



1091.1

The prohibition against an interest in contracts provided by this article or any other provision of law shall not be deemed to prohibit any public officer or member of any public board or commission from subdividing lands owned by him or in which he has an interest and which subdivision of lands is effected under the provisions of Division 2 (commencing with Section 66410) of Title 7 of the Government Code or any local ordinance concerning subdivisions; provided, that (a) said officer or member of such board or commission shall first fully disclose the nature of his interest in any such lands to the legislative body having jurisdiction over the subdivision thereof, and (b) said officer or member of such board or commission shall not cast his vote upon any matter or contract concerning said subdivision in any manner whatever.

(Amended by Stats. 1975, Ch. 24.)



1091.2

Section 1090 shall not apply to any contract or grant made by local workforce investment boards created pursuant to the federal Workforce Investment Act of 1998 except where both of the following conditions are met:

(a) The contract or grant directly relates to services to be provided by any member of a local workforce investment board or the entity the member represents or financially benefits the member or the entity he or she represents.

(b) The member fails to recuse himself or herself from making, participating in making, or in any way attempting to use his or her official position to influence a decision on the grant or grants.

(Amended by Stats. 2000, Ch. 108, Sec. 3. Effective July 10, 2000.)



1091.3

Section 1090 shall not apply to any contract or grant made by a county children and families commission created pursuant to the California Children and Families Act of 1998 (Division 108 (commencing with Section 130100) of the Health and Safety Code), except where both of the following conditions are met:

(a) The contract or grant directly relates to services to be provided by any member of a county children and families commission or the entity the member represents or financially benefits the member or the entity he or she represents.

(b) The member fails to recuse himself or herself from making, participating in making, or in any way attempting to use his or her official position to influence a decision on the grant or grants.

(Amended by Stats. 2002, Ch. 664, Sec. 88. Effective January 1, 2003.)



1091.4

(a) As used in Section 1091, “remote interest” also includes a person who has a financial interest in a contract, if all of the following conditions are met:

(1) The agency of which the person is a board member is a special district serving a population of less than 5,000 that is a landowner voter district, as defined in Section 56050, that does not distribute water for any domestic use.

(2) The contract is for either of the following:

(A) The maintenance or repair of the district’s property or facilities provided that the need for maintenance or repair services has been widely advertised. The contract will result in materially less expense to the district than the expense that would have resulted under reasonably available alternatives and review of those alternatives is documented in records available for public inspection.

(B) The acquisition of property that the governing board of the district has determined is necessary for the district to carry out its functions at a price not exceeding the value of the property, as determined in a record available for public inspection by an appraiser who is a member of a recognized organization of appraisers.

(3) The person did not participate in the formulation of the contract on behalf of the district.

(4) At a public meeting, the governing body of the district, after review of written documentation, determines that the property acquisition or maintenance and repair services cannot otherwise be obtained at a reasonable price and that the contract is in the best interests of the district, and adopts a resolution stating why the contract is necessary and in the best interests of the district.

(b) If a party to any proceeding challenges any fact or matter required by paragraph (2), (3), or (4) of subdivision (a) to qualify as a remote interest under subdivision (a), the district shall bear the burden of proving this fact or matter.

(Amended by Stats. 2004, Ch. 183, Sec. 132. Effective January 1, 2005.)



1091.5

(a) An officer or employee shall not be deemed to be interested in a contract if his or her interest is any of the following:

(1) The ownership of less than 3 percent of the shares of a corporation for profit, provided that the total annual income to him or her from dividends, including the value of stock dividends, from the corporation does not exceed 5 percent of his or her total annual income, and any other payments made to him or her by the corporation do not exceed 5 percent of his or her total annual income.

(2) That of an officer in being reimbursed for his or her actual and necessary expenses incurred in the performance of official duties.

(3) That of a recipient of public services generally provided by the public body or board of which he or she is a member, on the same terms and conditions as if he or she were not a member of the body or board.

(4) That of a landlord or tenant of the contracting party if the contracting party is the federal government or any federal department or agency, this state or an adjoining state, any department or agency of this state or an adjoining state, any county or city of this state or an adjoining state, or any public corporation or special, judicial, or other public district of this state or an adjoining state unless the subject matter of the contract is the property in which the officer or employee has the interest as landlord or tenant in which event his or her interest shall be deemed a remote interest within the meaning of, and subject to, the provisions of Section 1091.

(5) That of a tenant in a public housing authority created pursuant to Part 2 (commencing with Section 34200) of Division 24 of the Health and Safety Code in which he or she serves as a member of the board of commissioners of the authority or of a community development commission created pursuant to Part 1.7 (commencing with Section 34100) of Division 24 of the Health and Safety Code.

(6) That of a spouse of an officer or employee of a public agency in his or her spouse’s employment or officeholding if his or her spouse’s employment or officeholding has existed for at least one year prior to his or her election or appointment.

(7) That of a nonsalaried member of a nonprofit corporation, provided that this interest is disclosed to the body or board at the time of the first consideration of the contract, and provided further that this interest is noted in its official records.

(8) That of a noncompensated officer of a nonprofit, tax-exempt corporation, which, as one of its primary purposes, supports the functions of the body or board or to which the body or board has a legal obligation to give particular consideration, and provided further that this interest is noted in its official records.

For purposes of this paragraph, an officer is “noncompensated” even though he or she receives reimbursement from the nonprofit, tax-exempt corporation for necessary travel and other actual expenses incurred in performing the duties of his or her office.

(9) That of a person receiving salary, per diem, or reimbursement for expenses from a government entity, unless the contract directly involves the department of the government entity that employs the officer or employee, provided that the interest is disclosed to the body or board at the time of consideration of the contract, and provided further that the interest is noted in its official record.

(10) That of an attorney of the contracting party or that of an owner, officer, employee, or agent of a firm which renders, or has rendered, service to the contracting party in the capacity of stockbroker, insurance agent, insurance broker, real estate agent, or real estate broker, if these individuals have not received and will not receive remuneration, consideration, or a commission as a result of the contract and if these individuals have an ownership interest of less than 10 percent in the law practice or firm, stock brokerage firm, insurance firm, or real estate firm.

(11) Except as provided in subdivision (b), that of an officer or employee of, or a person having less than a 10-percent ownership interest in, a bank, bank holding company, or savings and loan association with which a party to the contract has a relationship of borrower, depositor, debtor, or creditor.

(12) That of (A) a bona fide nonprofit, tax-exempt corporation having among its primary purposes the conservation, preservation, or restoration of park and natural lands or historical resources for public benefit, which corporation enters into an agreement with a public agency to provide services related to park and natural lands or historical resources and which services are found by the public agency, prior to entering into the agreement or as part of the agreement, to be necessary to the public interest to plan for, acquire, protect, conserve, improve, or restore park and natural lands or historical resources for public purposes and (B) any officer, director, or employee acting pursuant to the agreement on behalf of the nonprofit corporation. For purposes of this paragraph, “agreement” includes contracts and grants, and “park,” “natural lands,” and “historical resources” shall have the meanings set forth in subdivisions (d), (g), and (i) of Section 5902 of the Public Resources Code. Services to be provided to the public agency may include those studies and related services, acquisitions of property and property interests, and any activities related to those studies and acquisitions necessary for the conservation, preservation, improvement, or restoration of park and natural lands or historical resources.

(13) That of an officer, employee, or member of the Board of Directors of the California Housing Finance Agency with respect to a loan product or programs if the officer, employee, or member participated in the planning, discussions, development, or approval of the loan product or program and both of the following two conditions exist:

(A) The loan product or program is or may be originated by any lender approved by the agency.

(B) The loan product or program is generally available to qualifying borrowers on terms and conditions that are substantially the same for all qualifying borrowers at the time the loan is made.

(14) That of a party to a contract for public services entered into by a special district that requires a person to be a landowner or a representative of a landowner to serve on the board of which the officer or employee is a member, on the same terms and conditions as if he or she were not a member of the body or board. For purposes of this paragraph, “public services” includes the powers and purposes generally provided pursuant to provisions of the Water Code relating to irrigation districts, California water districts, water storage districts, or reclamation districts.

(b) An officer or employee shall not be deemed to be interested in a contract made pursuant to competitive bidding under a procedure established by law if his or her sole interest is that of an officer, director, or employee of a bank or savings and loan association with which a party to the contract has the relationship of borrower or depositor, debtor or creditor.

(Amended by Stats. 2013, Ch. 650, Sec. 1. Effective January 1, 2014.)



1091.6

An officer who is also a member of the governing body of an organization that has an interest in, or to which the public agency may transfer an interest in, property that the public agency may acquire by eminent domain shall not vote on any matter affecting that organization.

(Added by Stats. 2006, Ch. 594, Sec. 9. Effective January 1, 2007.)



1092

(a) Every contract made in violation of any of the provisions of Section 1090 may be avoided at the instance of any party except the officer interested therein. No such contract may be avoided because of the interest of an officer therein unless the contract is made in the official capacity of the officer, or by a board or body of which he or she is a member.

(b) An action under this section shall be commenced within four years after the plaintiff has discovered, or in the exercise of reasonable care should have discovered, a violation described in subdivision (a).

(Amended by Stats. 2007, Ch. 68, Sec. 1. Effective January 1, 2008.)



1092.5

Notwithstanding Section 1092, no lease or purchase of, or encumbrance on, real property may be avoided, under the terms of Section 1092, in derogation of the interest of a good faith lessee, purchaser, or encumbrancer where the lessee, purchaser, or encumbrancer paid value and acquired the interest without actual knowledge of a violation of any of the provisions of Section 1090.

(Added by Stats. 1981, Ch. 66, Sec. 1.)



1093

(a) The Treasurer and Controller, county and city officers, and their deputies and clerks shall not purchase or sell, or in any manner receive for their own or any other person’s use or benefit any state, county or city warrants, scrip, orders, demands, claims, or other evidences of indebtedness against the state, or any county or city thereof.

(b) An individual shall not aid or abet the Treasurer, Controller, a county or city officer, or their deputy or clerk in violating subdivision (a).

(c) This section shall not apply to evidences of indebtedness issued to or held by an officer, deputy, or clerk for services rendered by them, nor to evidences of the funded indebtedness of the state, county, or city.

(Amended by Stats. 2014, Ch. 483, Sec. 2. Effective January 1, 2015.)



1094

Every officer whose duty it is to audit and allow the accounts of other state, county, or city officers shall, before allowing such accounts, require each of such officers to make and file with him an affidavit or certificate under penalty of perjury that he has not violated any of the provisions of this article, and any individual who wilfully makes and subscribes such certificate to an account which he knows to be false as to any material matter shall be guilty of a felony and upon conviction thereof shall be subject to the penalties prescribed for perjury by the Penal Code of this State.

(Amended by Stats. 1951, Ch. 385.)



1095

Officers charged with the disbursement of public moneys shall not pay any warrant or other evidence of indebtedness against the State, county, or city when it has been purchased, sold, received, or transferred contrary to any of the provisions of this article.

(Enacted by Stats. 1943, Ch. 134.)



1096

Upon the officer charged with the disbursement of public moneys being informed by affidavit that any officer, whose account is about to be settled, audited, or paid by him, has violated any of the provisions of this article, the disbursing officer shall suspend such settlement or payment, and cause the district attorney to prosecute the officer for such violation. If judgment is rendered for the defendant upon such prosecution, the disbursing officer may proceed to settle, audit, or pay the account as if no affidavit had been filed.

(Enacted by Stats. 1943, Ch. 134.)



1097

(a) Every officer or person prohibited by the laws of this state from making or being interested in contracts, or from becoming a vendor or purchaser at sales, or from purchasing scrip or other evidences of indebtedness, including any member of the governing board of a school district, who willfully violates any of the provisions of those laws, is punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in the state prison, and is forever disqualified from holding any office in this state.

(b) An individual who willfully aids or abets an officer or person in violating a prohibition by the laws of this state from making or being interested in contracts, or from becoming a vendor or purchaser at sales, or from purchasing scrip, or other evidences of indebtedness, including any member of the governing board of a school district, is punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in the state prison, and is forever disqualified from holding any office in this state.

(Amended by Stats. 2014, Ch. 483, Sec. 3. Effective January 1, 2015.)



1097.1

(a) The Commission shall have the jurisdiction to commence an administrative action, or a civil action, as set forth within the limitations of this section and Sections 1097.2, 1097.3, 1097.4, and 1097.5, against an officer or person prohibited by Section 1090 from making or being interested in contracts, or from becoming a vendor or purchaser at sales, or from purchasing scrip, or other evidences of indebtedness, including any member of the governing board of a school district, who violates any provision of those laws or who causes any other person to violate any provision of those laws.

(b) The Commission shall not have jurisdiction to commence an administrative or civil action or an investigation that might lead to an administrative or civil action pursuant to subdivision (a) against a person except upon written authorization from the district attorney of the county in which the alleged violation occurred. A civil action alleging a violation of Section 1090 shall not be filed against a person pursuant to this section if the Attorney General or a district attorney is pursuing a criminal prosecution of that person pursuant to Section 1097.

(c) (1) The Commission’s duties and authority under the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)) to issue opinions or advice shall not be applicable to Sections 1090, 1091, 1091.1, 1091.2, 1091.3, 1091.4, 1091.5, 1091.6, or 1097, except as provided in this subdivision.

(2) A person subject to Section 1090 may request the Commission to issue an opinion or advice with respect to his or her duties under Section 1090, 1091, 1091.1, 1091.2, 1091.3, 1091.4, 1091.5, and 1091.6. The Commission shall decline to issue an opinion or advice relating to past conduct.

(3) The Commission shall forward a copy of the request for an opinion or advice to the Attorney General’s office and the local district attorney prior to proceeding with the advice or opinion.

(4) When issuing the advice or opinion, the Commission shall either provide to the person who made the request a copy of any written communications submitted by the Attorney General or a local district attorney regarding the opinion or advice, or shall advise the person that no written communications were submitted. The failure of the Attorney General or a local district attorney to submit a written communication pursuant to this paragraph shall not give rise to an inference that the Attorney General or local district attorney agrees with the opinion or advice.

(5) The opinion or advice, when issued, may be offered as evidence of good faith conduct by the requester in an enforcement proceeding, if the requester truthfully disclosed all material facts and committed the acts complained of in reliance on the opinion or advice. Any opinion or advice of the Commission issued pursuant to this subdivision shall not be admissible by any person other than the requester in any proceeding other than a proceeding brought by the Commission pursuant to this section. The Commission shall include in any opinion or advice that it issues pursuant to this subdivision a statement that the opinion or advice is not admissible in a criminal proceeding against any individual other than the requester.

(d) A decision issued by the Commission pursuant to an administrative action commenced pursuant to the jurisdiction established in subdivision (a) shall not be admissible in any proceeding other than a proceeding brought by the Commission pursuant to this section. The Commission shall include in any decision it issues pursuant to an administrative action commenced pursuant to the jurisdiction established in subdivision (a) a statement that the decision applies only to proceedings brought by the Commission.

(e) The Commission may adopt, amend, and rescind regulations to govern the procedures of the Commission consistent with the requirements of this section and Sections 1097.2, 1097.3, 1097.4, and 1097.5. These regulations shall be adopted in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2).

(f) For purposes of this section and Sections 1097.2, 1097.3, 1097.4, and 1097.5, “Commission” means the Fair Political Practices Commission.

(Amended by Stats. 2014, Ch. 71, Sec. 67. Effective January 1, 2015.)



1097.2

(a) Upon the sworn complaint of a person or on its own initiative, the Commission shall investigate possible violations of Section 1090, as provided in Section 1097.1. After complying with subdivision (b) of Section 1097.1, the Commission shall provide a written notification to the person filing a complaint in the manner described in Section 83115.

(b) The Commission shall not make a finding of probable cause to believe Section 1090 has been violated unless the Commission has notified the person who is alleged to have violated Section 1090 in the manner described in Section 83115.5.

(c) If the Commission determines there is probable cause to believe Section 1090 has been violated, it may hold a hearing to determine if a violation has occurred, subject to the requirements of subdivision (b) of Section 1097.1 and in the manner described in Section 83116.

(d) If the Commission rejects the decision of an administrative law judge made pursuant to Section 11517, the Commission shall state the reasons in writing for rejecting the decision, as required by Section 83116.3.

(e) The Commission shall have all of the subpoena powers provided in Section 83118 to assist in the performance of the Commission’s duties under this section.

(f) The Commission may refuse to excuse any person from testifying, or from producing books, records, correspondence, documents, or other evidence in obedience to the subpoena of the Commission notwithstanding an objection that the testimony or evidence required of the person may tend to incriminate the person. A person who is compelled, after having claimed the privilege against self-incrimination, to testify or produce testimonial evidence, shall not have that testimony or the testimonial evidence the person produced used against that person in a separate and subsequent prosecution. However, the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. The Commission shall not compel any person to testify or produce testimonial evidence after the person has claimed the privilege against self-incrimination unless the Commission has obtained written authorization from the Attorney General and the district attorney of the county in which the alleged violation occurred.

(g) The Commission shall not commence an administrative action pursuant to this section against a person who is subject to Section 1090 alleging a violation of that section if the Commission has commenced a civil action pursuant to Section 1097.3 against that person for the same violation. For purposes of this subdivision, the commencement of the administrative action shall be the date of the service of the probable cause hearing notice, as required by subdivision (b), upon the person alleged to have violated Section 1090.

(h) An administrative action brought pursuant to this section shall be subject to the requirements of Section 91000.5.

(Added by Stats. 2013, Ch. 650, Sec. 3. Effective January 1, 2014.)



1097.3

(a) Subject to the requirements of Section 1097.1, the Commission may file a civil action for an alleged violation of Section 1090. A person held liable for such a violation shall be subject to a civil fine payable to the Commission for deposit in the General Fund of the state in an amount not to exceed the greater of ten thousand dollars ($10,000) or three times the value of the financial benefit received by the defendant for each violation.

(b) The Commission shall not commence a civil action pursuant to this section alleging a violation of Section 1090 if the Commission has commenced an administrative action pursuant to Section 1097.1 against the person for the same violation.

(c) A civil action brought by the Commission pursuant to this section shall not be filed more than four years after the date the violation occurred.

(Added by Stats. 2013, Ch. 650, Sec. 4. Effective January 1, 2014.)



1097.4

In addition to any other remedies available, the Commission may obtain a judgment in superior court for the purpose of collecting any unpaid monetary penalties, fees, or civil penalties imposed pursuant to Section 1097.1, 1097.2, or 1097.3. Penalties shall be collected in accordance with Section 91013.5.

(Added by Stats. 2013, Ch. 650, Sec. 5. Effective January 1, 2014.)



1097.5

(a) If the time for judicial review of a final Commission order or decision issued pursuant to Section 1097.2 has lapsed, or if all means of judicial review of the order or decision have been exhausted, the Commission may apply to the clerk of the superior court for a judgment to collect the penalties imposed by the order or decision, or the order as modified in accordance with a decision on judicial review.

(1) The application, which shall include a certified copy of the order or decision, or the order as modified in accordance with a decision on judicial review, and proof of service of the order or decision, constitutes a sufficient showing to warrant issuance of the judgment to collect the penalties. The clerk of the court shall enter the judgment immediately in conformity with the application.

(2) An application made pursuant to this section shall be made to the clerk of the superior court in the county where the monetary penalties, fees, or civil penalties were imposed by the Commission.

(3) A judgment entered in accordance with this section has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action and may be enforced in the same manner as any other judgment of the court in which it is entered.

(4) The Commission may bring an application pursuant to this section only within four years after the date on which the monetary penalty, fee, or civil penalty was imposed.

(b) The remedy available under this section is in addition to those available under Section 1097.4 or any other law.

(Added by Stats. 2013, Ch. 650, Sec. 6. Effective January 1, 2014.)



1098

(a) Any current public officer or employee who willfully and knowingly discloses for pecuniary gain, to any other person, confidential information acquired by him or her in the course of his or her official duties, or uses any such information for the purpose of pecuniary gain, is guilty of a misdemeanor.

(b) As used in this section:

(1) “Confidential information” means information to which all of the following apply:

(A) At the time of the use or disclosure of the information, the information is not a public record subject to disclosure under the Public Records Act.

(B) At the time of the use or disclosure of the information, the disclosure is prohibited by (i) a statute, regulation, or rule which applies to the agency in which the officer or employee serves; (ii) the statement of incompatible activities adopted pursuant to Section 19990 by the agency in which the officer or employee serves; or (iii) a provision in a document similar to a statement of incompatible activities if the agency in which the officer or employee serves is a local agency.

(C) The use or disclosure of the information will have, or could reasonably be expected to have, a material financial effect on any investment or interest in real property which the officer or employee, or any person who provides pecuniary gain to the officer or employee in return for the information, has at the time of the use or disclosure of the information or acquires within 90 days following the use or disclosure of the information.

(2) For purposes of paragraph (1):

(A) “Interest in real property” has the definition prescribed by Section 82033.

(B) “Investment” has the definition prescribed by Section 82034.

(C) “Material financial effect” has the definition prescribed by Sections 18702 and 18702.2 of Title 2 of the California Administrative Code, as those sections read on September 1, 1987.

(3) “Pecuniary gain” does not include salary or other similar compensation from the officer’s or the employee’s agency.

(c) This section shall not apply to any disclosure made to any law enforcement agency, nor to any disclosure made pursuant to Sections 10542 and 10543.

(d) This section is not intended to supersede, amend, or add to subdivision (b) of Section 8920 regarding prohibited conduct of Members of the Legislature.

(Added by Stats. 1987, Ch. 962, Sec. 1.)



1099

(a)  A public officer, including, but not limited to, an appointed or elected member of a governmental board, commission, committee, or other body, shall not simultaneously hold two public offices that are incompatible. Offices are incompatible when any of the following circumstances are present, unless simultaneous holding of the particular offices is compelled or expressly authorized by law:

(1) Either of the offices may audit, overrule, remove members of, dismiss employees of, or exercise supervisory powers over the other office or body.

(2)  Based on the powers and jurisdiction of the offices, there is a possibility of a significant clash of duties or loyalties between the offices.

(3) Public policy considerations make it improper for one person to hold both offices.

(b) When two public offices are incompatible, a public officer shall be deemed to have forfeited the first office upon acceding to the second. This provision is enforceable pursuant to Section 803 of the Code of Civil Procedure.

(c) This section does not apply to a position of employment, including a civil service position.

(d) This section shall not apply to a governmental body that has only advisory powers.

(e) For purposes of paragraph (1) of subdivision (a), a member of a multimember body holds an office that may audit, overrule, remove members of, dismiss employees of, or exercise supervisory powers over another office when the body has any of these powers over the other office or over a multimember body that includes that other office.

(f) This section codifies the common law rule prohibiting an individual from holding incompatible public offices.

(Added by Stats. 2005, Ch. 254, Sec. 1. Effective January 1, 2006.)






ARTICLE 4.5 - Sales of Public Securities

1100

As used in this article, “public securities” means any issue of bonds, notes, warrants, or other evidences of indebtedness and the interest coupons, if any, attached thereto, issued by any public body.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 53.)



1101

As used in this article, “public body” means any county, city and county, city, municipal corporation, political subdivision, school district, or any other public district or public corporation, any public authority, or any agency of any thereof.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 53.)



1102

Notwithstanding any provision of law to the contrary, a member of the legislative body of any public body or any officer or employee thereof shall not be deemed interested in a contract for the sale of any public securities issued by such public body; provided, that such public securities are sold at public sale to the highest bidder after notice inviting bids has been published as required by the law under which said bonds are issued, or for one time in a newspaper of general circulation not less than five (5) days prior to the date of such sale.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 53.)






ARTICLE 4.7 - Incompatible Activities

1125

“Local agency,” as used in this article, means a county, city, city and county, political subdivision, district, or municipal corporation.

(Added by Stats. 1971, Ch. 633.)



1126

(a) Except as provided in Sections 1128 and 1129, a local agency officer or employee shall not engage in any employment, activity, or enterprise for compensation which is inconsistent, incompatible, in conflict with, or inimical to his or her duties as a local agency officer or employee or with the duties, functions, or responsibilities of his or her appointing power or the agency by which he or she is employed. The officer or employee shall not perform any work, service, or counsel for compensation outside of his or her local agency employment where any part of his or her efforts will be subject to approval by any other officer, employee, board, or commission of his or her employing body, unless otherwise approved in the manner prescribed by subdivision (b).

(b) Each appointing power may determine, subject to approval of the local agency, and consistent with the provisions of Section 1128 where applicable, those outside activities which, for employees under its jurisdiction, are inconsistent with, incompatible to, or in conflict with their duties as local agency officers or employees. An employee’s outside employment, activity, or enterprise may be prohibited if it: (1) involves the use for private gain or advantage of his or her local agency time, facilities, equipment and supplies; or the badge, uniform, prestige, or influence of his or her local agency office or employment or, (2) involves receipt or acceptance by the officer or employee of any money or other consideration from anyone other than his or her local agency for the performance of an act which the officer or employee, if not performing such act, would be required or expected to render in the regular course or hours of his or her local agency employment or as a part of his or her duties as a local agency officer or employee or, (3) involves the performance of an act in other than his or her capacity as a local agency officer or employee which act may later be subject directly or indirectly to the control, inspection, review, audit, or enforcement of any other officer or employee or the agency by which he or she is employed, or (4) involves the time demands as would render performance of his or her duties as a local agency officer or employee less efficient.

(c) The local agency shall adopt rules governing the application of this section. The rules shall include provision for notice to employees of the determination of prohibited activities, of disciplinary action to be taken against employees for engaging in prohibited activities, and for appeal by employees from such a determination and from its application to an employee. Nothing in this section is intended to abridge or otherwise restrict the rights of public employees under Chapter 9.5 (commencing with Section 3201) of Title 1.

(d) The application of this section to determine what outside activities of employees are inconsistent with, incompatible with, or in conflict with their duties as local agency officers or employees may not be used as part of the determination of compensation in a collective bargaining agreement with public employees.

(Amended by Stats. 1996, Ch. 710, Sec. 8. Effective January 1, 1997.)



1127

It is not the intent of this article to prevent the employment by private business of a public employee, such as a peace officer, fireman, forestry service employee, among other public employees, who is off duty to do work related to and compatible with his regular employment, or past employment, provided the person or persons to be employed have the approval of their agency supervisor and are certified as qualified by the appropriate agency.

(Added by Stats. 1971, Ch. 633.)



1128

Service on an appointed or elected governmental board, commission, committee, or other body by an attorney employed by a local agency in a nonelective position shall not, by itself, be deemed to be inconsistent, incompatible, in conflict with, or inimical to the duties of the attorney as an officer or employee of the local agency and shall not result in the automatic vacation of either such office.

(Added by Stats. 1981, Ch. 391, Sec. 2.)



1129

Service on the Board of Directors of the Local Agency Self-Insurance Authority by an officer or employee of a local agency, as defined by subdivision (a) of Section 6599.02, or by a person who serves in an appointed or employed position with an agency or entity created by a joint powers agreement pursuant to Section 6503.5 to provide insurance pooling, shall not, by itself, be deemed to be inconsistent, incompatible, in conflict with, or inimical to, duties of the officer or employee in either capacity.

(Added by Stats. 1987, Ch. 32, Sec. 2. Effective May 29, 1987.)






ARTICLE 5 - Withholding Salary on Contest of Title

1130

When the title of the incumbent of any office in this State is contested by proceedings instituted in any court for that purpose, no warrant shall thereafter be drawn or paid for any part of his salary until such proceedings have been finally determined.

(Enacted by Stats. 1943, Ch. 134.)



1131

As soon as the proceedings are instituted, the clerk of the court in which they are pending shall certify the facts to the officers whose duty it would otherwise be to draw the warrant or pay the salary.

(Enacted by Stats. 1943, Ch. 134.)



1132

This article does not apply to any party to a contest or proceeding who holds the certificate of election or commission of office and discharges the duties of the office. No certification by the clerk need be made. Such party shall receive the salary of the office the same as if no contest or proceeding was pending.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 6 - Salary and Wage Deductions

1150

As used in this article:

(a) “State employee” means all persons who receive wages for services through the uniform payroll system established and administered by the Controller under Section 12470.

(b) “Public agency” includes counties, cities, municipal corporations, political subdivisions, public districts, and other public agencies of the state.

(c) “Employee organization” means an organization which represents employees of the state or the California State University in their employer-employee relations, and which is registered with the Department of Human Resources or the Trustees of the California State University, or which has been recognized or certified by the Public Employment Relations Board.

(d) “Bona fide association” means an organization of employees and former employees of an agency of the state and the California State University, and which does not have as one of its purposes representing these employees in their employer-employee relations.

(e) “Deduction” does not include direct deposit by electronic fund transfer, as authorized by Sections 7506 and 12480.

(Amended by Stats. 2012, Ch. 665, Sec. 32. Effective January 1, 2013.)



1151

State employees may authorize deductions to be made from their salaries or wages for payment of one or more of the following:

(a) Insurance premiums or other employee benefit programs sponsored by a state agency under appropriate statutory authority.

(b) Premiums on National Service Life Insurance or United States Government Converted Insurance.

(c) Shares or obligations to any regularly chartered credit union.

(d) Recurrent fees or charges payable to a state agency for a program that has a purpose related to government, as determined by the Controller.

(e) The purchase of United States savings bonds in accordance with procedures established by the Controller.

(f) Payment of charitable contributions under any plan approved by the California Victim Compensation and Government Claims Board in accordance with procedures established by the Controller.

(g) Passes, tickets, or tokens issued for a period of one month, or more, by a public transportation system.

(h) Deposit into an employee’s account with a state or federal bank or savings and loan association located in this state, for services offered by that bank or savings and loan association.

(i) The purchase of any investment or thrift certificate issued by an industrial loan company licensed by this state.

(Amended by Stats. 2006, Ch. 538, Sec. 225. Effective January 1, 2007.)



1151.5

(a) In addition to deductions authorized pursuant to Section 1151, a state employee may authorize deductions to be made from salaries or wages for payment for the support, maintenance, or care of the employee’s child, children, family, or former spouse for whom the employee has a duty of support. A service charge may be assessed for this deduction.

(b) A public agency may establish payroll deduction programs for any of the following purposes:

(1) Payment for the support, maintenance, or care of an employee’s child, children, family, or former spouse for whom the employee has a duty of support.

(2) Payment of an employee’s legal judgment.

(3) Garnishment or deduction of an employee’s wages pursuant to a court order.

(4) Payment of an employee’s loan or obligation to a commercial lending institution.

(Amended by Stats. 2002, Ch. 1144, Sec. 1. Effective January 1, 2003.)



1152

Deductions may be requested by employee organizations and bona fide associations from the salaries and wages of their members, as follows:

(a)  Employee organizations may request membership dues, initiation fees, and general assessments, as well as payment of any other membership benefit program sponsored by the organization.

(b) Bona fide associations may request membership dues and initiation fees.

The Controller shall not be required to make any benefit deductions for an employee member whose membership dues are not deducted.

(Repealed and added by Stats. 1982, Ch. 1270, Sec. 6.)



1153

The Controller shall provide for the administration of payroll deductions as set forth in Sections 1151, 1151.5, and 1152, salary reductions pursuant to Section 12420.2, and may establish, by rule or regulation, procedures for that purpose.

In administering these programs the Controller shall:

(a) Make, cancel, or change a deduction or reduction at the request of the person or organization authorized to have the deduction or reduction. All requests shall be made on forms approved by the Controller.

(b) Obtain a certification from any state agency, employee organization, or business entity requesting a deduction or reduction that they have and will maintain an authorization, signed by the individual from whose salary or wages the deduction or reduction is to be made.

(c) Provide for an agreement from individuals, organizations, and business entities receiving services to relieve the state, its officers and employees, of any liability that may result from making, canceling, or changing requested deductions or reductions. However, no financial institution receiving a payroll service pursuant to this section shall be required to reimburse the state for any error in the payroll service received by that financial institution after 90 days from the month in which the payroll service was deducted from an individual’s paycheck.

(d) Determine the cost of performing the requested service and collect that cost from the organization, entity, or individual requesting or authorizing the service. Services requested which are incidental, but not necessary, to making the deduction may be performed at the Controller’s discretion with any additional cost to be paid by the requester. At least 30 days prior to implementation of any adjustment of employee costs pursuant to Section 12420.2, the Controller shall notify in writing any affected employee organization.

(e) Prior to making a deduction for an employee organization or a bona fide association, determine that the organization or association has been recognized, certified, or registered by the appropriate authority.

(f) Decline to make salary services for any individual, organization, or entity if the Controller determines that it is not administratively feasible or practical, or if the Controller determines that the individual, organization, or entity requesting or receiving the salary service has failed to comply with any statute, rule, regulation, or procedure for the administration of salary services.

(g) Make, cancel, or change a deduction or reduction not later than the month subsequent to the month in which the request is received. Except as provided in subdivision (c), all cancellations or changes shall be effective when made by the Controller.

(h) At the request of a state agency, transfer employee deduction authorization for a state-sponsored benefit program from one provider to another if the benefit and the employee contribution remain substantially the same. Notice of the transfer shall be given by the Controller to all affected employees.

(Amended by Stats. 1993, Ch. 1300, Sec. 4. Effective January 1, 1994.)



1156

(a) Any eligible employee who is participating in a flexible benefits program may elect to receive one or more benefits that qualify to be excluded from gross income in lieu of a portion of his or her salary.

(b) For purposes of this section, an “eligible employee” means any of the following:

(1) An employee excluded from the definition of “state employee” in Section 3513.

(2) A “managerial employee” as defined in Section 3513.

(3) A “confidential employee” as defined in Section 3513 and Section 3562.

(4) A “supervisory employee” as defined in Section 3580.3.

(5) An officer or employee of the State of California in the executive or judicial branch of government who is not a state civil service employee pursuant to Part 2 (commencing with Section 18500) of Division 5 of Title 2.

(6) A “state employee,” as defined by Section 3513 or employed by the state as provided for in Article VI of the Constitution.

(c) Any eligible employee participating in the flexible benefits program shall be subject to federal laws and implementing regulations of the Department of Human Resources which affects the flexible benefit program throughout the period of the employee’s enrollment.

(d) Unless the trustee or the administrator of the state’s flexible benefit program is the Controller or another state officer, that program shall be administered in compliance with the federal Employee Retirement Income Security Act of 1974 (ERISA: 29 U.S.C. Sec. 1001 et seq.).

(e) As a condition of participating in a flexible benefits program, each eligible employee shall provide evidence, in a manner satisfactory to the Department of Human Resources, that the employee is covered by a basic health benefits plan, and his or her agreement to remain covered for the period of participation in the flexible benefits plan.

(f) There is in the State Treasury the Flexelect Benefit Fund which, notwithstanding Section 13340, is continuously appropriated without regard to fiscal years to the Department of Human Resources for expenditure to implement the flexible benefits program and to pay the related administrative costs. The fund shall consist of the amounts received from state employee compensation excluded from gross income and transmitted to the Flexelect Benefit Fund, income of whatever nature earned on the money in the Flexelect Benefit Fund during any fiscal year and credited to the fund, and amounts appropriated therefor in the annual Budget Act and other statutes.

(g) On or after July 1, 1990, any funds remaining in the State Employees’ Dependent Care Assistance and Health Care Assistance Fund shall be transmitted into the account in the Flexelect Benefit Fund for the administrative expenses of the Controller’s office to pay the related administrative costs.

(Amended by Stats. 2012, Ch. 665, Sec. 33. Effective January 1, 2013.)



1156.1

(a) Any eligible employee may elect to participate in the State Employees’ Pretax Parking Payroll Deduction Program. The program shall be administered by the Department of Human Resources. An amount equivalent to the value of the parking, to the extent permitted by Internal Revenue Code Section 132, shall be excluded from the gross income of the employee, in lieu of a portion of the employee’s compensation, and shall be transmitted to the State Employees’ Pretax Parking Fund. Each eligible employee electing to participate in the program, for the period that he or she is enrolled as a participant in the program, shall be subject to the applicable federal law and regulations and related state administrative regulations adopted by the Department of Human Resources.

(b) For purposes of this section, an “eligible employee” means any of the following:

(1) A “state employee,” as defined in Section 3513.

(2) An “excluded employee,” as defined in Section 3527.

(3) An officer or employee of the State of California in the executive branch of government who is not a state civil service employee pursuant to Part 2 (commencing with Section 18500) of Division 5 of Title 2.

(c) There is in the State Treasury the State Employees’ Pretax Parking Fund which, notwithstanding Section 13340, is continuously appropriated without regard to fiscal years to the Department of Human Resources for expenditure to implement the State Employees’ Pretax Parking Payroll Deduction Program. The fund shall consist of the amounts received from employee compensation excluded from gross income and transmitted to the State Employees’ Pretax Parking Fund pursuant to subdivision (a).

(Amended by Stats. 2012, Ch. 665, Sec. 34. Effective January 1, 2013.)



1157

(a) Officers and employees of a public agency, other than those under the uniform payroll system provided for in Article 5 (commencing with Section 12470) of Chapter 5 of Part 2 of Division 3 of Title 2, may authorize the governing body of the public agency to make deductions from their salaries or wages for the payment of premiums on life, accident, health, disability, legal expense, or automobile liability insurance, or on any two or more, under a system of insurance approved by or adopted and carried into effect by the governing body, or for the payment of premiums on National Service Life Insurance or United States Government Converted Insurance. Officers and employees of the public agency may authorize the governing body of the public agency to make deductions from their salaries or wages for the payment of dues or subscription charges of nonprofit membership corporations for defraying the cost of medical service (including services rendered by doctors of medicine, doctors of osteopathic medicine, or doctors of chiropractic), or hospital care, or legal services, or, any of them, under system of medical service, or hospital care, or legal services, or, any of them, approved by or adopted and carried into effect by the governing body.

(b) The board of supervisors may, by resolution, permit officers and employees of a county to authorize deductions from their salaries or wages for the premiums on long-term care insurance established pursuant to Article 8.8 (commencing with Section 31696.1) of Chapter 3 of Part 3 of Division 4 of Title 3 or pursuant to Chapter 15 (commencing with Section 21660) of Part 3 of Division 5 of Title 2 and approved by, or adopted and carried into effect by, the retirement association. Materials offering that long-term care insurance shall specify that the long-term care insurance is approved by, or adopted and carried into effect by, the retirement association and not by the county.

(Amended by Stats. 1997, Ch. 491, Sec. 1. Effective January 1, 1998.)



1157.1

Employees of a public agency, on approval of and in accordance with the provisions made by the governing body of the public agency, may authorize deductions to be made from their salaries or wages for the payment of dues in, or for any other services provided by, any bona fide association (a) whose members are comprised exclusively of the employees of such public agency, or (b) whose members are comprised exclusively of the employees of such public agency and one or more other public agencies the payrolls of which are prepared by the same finance officer, or (c) whose members are comprised exclusively of the employees of such public agency or agencies as provided in (a) or (b) above, together with former employees of such public agency or agencies if such former employees (1) were employees of such public agency or agencies at the time of joining such association, and (2) were members of such association at the time of ceasing to be such employees.

(Amended by Stats. 1967, Ch. 1624.)



1157.2

With the approval of the governing body of a public agency and under such regulations as it may prescribe, employees of the public agency may authorize deductions to be made from their salaries or wages either for the payment of contributions to bona fide charitable organizations or for the payment of designated sums to a nonprofit California corporation which is compelled by its by-laws to make, and which does expend such sums solely by the making of, contributions to bona fide charitable organizations.

(Added by Stats. 1955, Ch. 1215.)



1157.3

Employees, including retired employees, of a public agency in addition to any other purposes authorized in this article, on approval of the governing body of such public agency, may also authorize deductions to be made from their salaries, wages, or retirement allowances for the payment of dues in, or for any other service provided by, any bona fide organization whose membership is comprised, in whole or in part, of employees of such agency and employees of such organization and which has as one of its objectives improvements in the terms or conditions of employment for the advancement of the welfare of such employees, such deductions to be made in accordance with the provisions made by the governing body of the public agency.

(Amended by Stats. 1967, Ch. 1624.)



1157.4

(a) Employees of a county employing more than 20,000 persons, other than a city and county, may authorize deductions to be made from their salaries or wages for the payment of dues in, or for any other services provided by, any bona fide association (a) whose members are comprised exclusively of the employees of such county, other than a city and county, or (b) whose members are comprised exclusively of the employees of such county, other than a city and county, and one or more other public agencies the payrolls of which are prepared by the same finance officer, or (c) whose members are comprised exclusively of the employees of such county, other than a city and county, or agencies as provided in (a) or (b) above, together with former employees of such county, other than a city and county, or agencies if such former employees (1) were employees of such county, other than a city and county, or other agencies at the time of joining such association, and (2) were members of such association at the time of ceasing to be such employees.

In addition to the other requirements of this section, any employee organization for which dues are to be deducted from pay warrants shall have in membership at least 1 percent of the employees of such county, other than a city and county, provided that an employee organization which is formally recognized as the majority representative of employees of such county, other than a city and county, in an established employee representational unit shall qualify as an employee organization for which dues are to be deducted from pay warrants.

(b) Notwithstanding subdivision (a), an employee organization which has in membership at least 1 percent of the total number of employees of such county, other than a city and county, on April 30, 1973, and which, on April 30, 1973, was an employee organization for which dues could be deducted from pay warrants, shall not lose such qualification for the reason that such employee organization does not have after April 30, 1973, a membership of at least 1 percent of the total number of employees of such county, other than a city and county.

(c) No employee may have deductions for more than a total of two organizations under this section and under Section 1157.5.

(Amended by Stats. 1973, Ch. 681.)



1157.5

Employees, including retired employees, of a county, other than a city and county, employing more than 20,000 persons in addition to any other purposes authorized in this article may also authorize deductions to be made from their salaries, wages, or retirement allowances for the payment of dues in, or for any other service provided by, any bona fide organization whose membership is comprised, in whole or in part, of employees of such county, other than a city and county, and employees of such organization and which has as one of its objectives improvements in the terms or conditions of employment for the advancement of the welfare of such employees.

(Added by Stats. 1967, Ch. 1624.)



1157.6

Retired employees of a public agency, other than a school district, or eligible surviving spouses of such retired employees, on approval of the governing body of such public agency, in addition to any other purposes authorized in this article, may authorize deductions to be made from their retirement or survivors’ allowances for the payment of dues in any bona fide association whose membership is comprised in whole or in part of retired employees of such public agency in accordance with provisions made by the governing body of the public agency.

(Added by Stats. 1974, Ch. 198.)



1157.7

Employees of a public agency employing more than 20,000 persons, other than a city and county, may authorize dues deductions for membership in an ethnic employee organization operating within the public agency prior to January 1, 1981, which includes ethnic minority employees and which has as its primary purpose representing those employees in their employment civil rights with the employer. This purpose shall not include meeting and conferring with the public agency concerning matters within the scope of representation pursuant to Chapter 10 (commencing with Section 3500).

(Added by Stats. 1981, Ch. 612, Sec. 1.)



1157.8

Officers and employees of public agencies may authorize deductions to be made from their salaries or wages for the purchase of United States savings bonds in accordance with provision made by the governing body of the public agency.

All auditors, treasurers, and other disbursing officers of public agencies are authorized to recognize and act upon these requests for salary or wage deductions and to establish special accounts for each officer or employee so that sufficient funds may be accumulated to the credit of the officer or employee for the purchase of United States savings bonds. All funds so accumulated are trust funds.

(Added by Stats. 1982, Ch. 1270, Sec. 16.)



1157.9

Officers and employees of public agencies may authorize wage and salary deductions for deposit into an account with a state or federal bank or savings and loan association located in this state, or for the purchase of shares in, or the payment of money to, any regularly chartered credit union, or for the purchase of any investment or thrift certificate issued by an industrial loan company licensed by this state. Auditors, treasurers, and other disbursing officers of any public agency other than a state agency are authorized to recognize and act upon these wage or salary assignments.

(Added by Stats. 1982, Ch. 1270, Sec. 17.)



1157.10

Payroll deductions for state employees of public agencies, other than those under the uniform payroll system, shall be administered by the appropriate officer of the public agency. In administering payroll deductions the officer shall do all of the following:

(a) Make, cancel, or change a deduction at the request of the person or organization authorized to have the deduction. All requests shall be on forms approved by the public agency.

(b) Obtain a certification from any state agency, employee organization, or business entity requesting a deduction that they have, and will maintain, an authorization to make the deduction, signed by the individual from whose salary or wages the deduction is to be made.

(c) Provide for an agreement from organizations and business entities receiving deductions to relieve the public agency, its officers and employees, of any liability that may result from making, canceling, or changing requested deductions.

(d) Determine the cost of performing the requested deduction service and collect that cost from the organization, entity, or individual requesting or authorizing the deduction. Services requested which are incidental, but not necessary, to making the deduction may be performed at the public agency’s discretion, with any additional cost to be paid by the requester.

(e) Prior to making a deduction for an employee organization or a bona fide association, determine that the organization or association has been recognized or registered by the appropriate authority.

(f) Decline to make deductions for any individual, organization, or entity if the public agency determines that it is not administratively feasible or practical to make the deduction.

(g) Make, cancel, or change a deduction not later than the month subsequent to the month in which the request is received. All deductions, cancellations, or changes shall be effective when made by the public agency.

(Amended by Stats. 1983, Ch. 152, Sec. 1.)



1157.11

(a) Officers and employees of a county with a population of over 8,000,000, may authorize deductions to be made from their salaries or wages for the purchase of securities issued by any of the following:

(1) The county.

(2) Any joint powers authority created pursuant to an agreement to which the county is a party entered into pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7.

(3) Any public district which is governed by the governing body of the county.

(4) Any nonprofit public benefit corporation created by the governing body of the county for the purpose of assisting the county in financing capital projects and equipment purchases, provided the corporation is deemed to be an instrumentality of the county for federal income tax purposes.

(b) In each case, the deductions shall be made in accordance with provisions made by the governing body of the county.

(c) For purposes of this section, “securities” includes bonds, notes, warrants, lease or installment sale obligations represented by certificates of participation, or other evidences of indebtedness.

(d) The auditor, the treasurer, and other disbursing officers of the county are authorized to recognize and act upon the requests for wage or salary deductions and to establish special accounts for each officer or employee so that sufficient funds may be accumulated to the credit of the officer or employee for the purchase of securities as authorized by this section. All funds so accumulated are trust funds.

(Added by Stats. 1991, Ch. 1226, Sec. 1.)



1158

No provision of law prohibiting, restricting or limiting the assignment or order for wages or salaries in any way prohibits, restricts or limits the powers conferred in this article.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 6.5 - Withholding Tax Deductions

1170

As used in this article, “law” means any federal law relating to internal revenue.

(Added by Stats. 1949, Ch. 83.)



1170.5

In the case of the State, “law” also means the law of any state providing for the withholding of personal income tax from wages or salaries of its residents employed by other states; provided, that the law of that state, in the determination of the State Controller, provides for withholding of personal income taxes from wages or salaries of its employees residing in California.

(Added by Stats. 1959, Ch. 1661.)



1171

The State, its agencies and political subdivisions, cities, and all other public agencies may withhold from any wages or salaries paid by them that portion required to be withheld by any law.

(Added by Stats. 1949, Ch. 83.)



1172

They may pay the withheld sums at the times and in the manner provided by the law and make the records, reports, and returns required by the law or the regulations promulgated under it.

(Added by Stats. 1949, Ch. 83.)



1173

The Department of Finance shall direct the manner and form in which each state department, board, commission, or other agency maintains the records incidental to withholding funds pursuant to this article. The Department of Finance shall prescribe the forms to be used in making any returns, reports, or payments except where forms are provided by the law or the regulations promulgated under it.

(Amended by Stats. 1974, Ch. 1221.)



1174

All funds withheld pursuant to this article by any state unit whose funds are deposited in the State Treasury shall, immediately upon such withholding, be deposited in such depositary or depositaries as may be prescribed by the Director of Finance, and shall be withdrawn therefrom in the manner prescribed by him in fulfillment of the purpose for which said funds were deposited.

(Amended by Stats. 1974, Ch. 1221.)



1175

All funds withheld by any county pursuant to this article shall, immediately upon such withholding, be deposited in such depositary or depositaries as may be prescribed by the board of supervisors of the county, and shall be withdrawn therefrom in the manner prescribed by such board in fulfillment of the purpose for which said funds were deposited.

(Amended by Stats. 1949, Ch. 666.)



1176

All funds withheld pursuant to this article by any public agency not within the provisions of Sections 1174 or 1175 of this code shall, immediately upon such withholding, be deposited in such depositary or depositaries as may be prescribed by the governing body of such public agency, and shall be withdrawn therefrom in the manner prescribed by such governing body, in fulfillment of the purpose for which said funds were deposited.

(Amended by Stats. 1949, Ch. 666.)






ARTICLE 7 - Deputies and Subordinates

1190

All assistants, deputies, and other subordinate officers, whose appointments are not otherwise provided for, shall be appointed by the officer or body to whom they are respectively subordinate.

(Enacted by Stats. 1943, Ch. 134.)



1191

When not otherwise provided for, the appointment of deputies and other subordinate officers shall be made in writing and filed in the office of the appointing power or the office of its clerk.

(Enacted by Stats. 1943, Ch. 134.)



1192

When not otherwise provided for, within 10 days after receiving notice of their appointment, deputies and other subordinate officers shall take and file an oath in the manner required of their principals.

(Enacted by Stats. 1943, Ch. 134.)



1193

When the number of deputies or other subordinate officers is not fixed by law, it is limited only by the discretion of the appointing power.

(Enacted by Stats. 1943, Ch. 134.)



1194

When not otherwise provided for, each deputy possesses the powers and may perform the duties attached by law to the office of his principal.

(Enacted by Stats. 1943, Ch. 134.)



1195

Every officer of the state, or of any county, city, or judicial district who accepts, keeps, retains or diverts for his own use or the use of any other person any part of the salary or fees allowed by law to his deputy, or other subordinate officer, is guilty of a felony punishable by imprisonment in the state prison for 16 months, or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 123.5. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 8 - Miscellaneous

1220

When an officer discharges ex officio the duties of another office than that to which he is elected or appointed, his official signature and attestation shall be in the name of the office the duties of which he discharges.

(Enacted by Stats. 1943, Ch. 134.)



1221

Where not otherwise provided, the seals of office of the various executive officers are those in use by such officers on January 1, 1873.

(Enacted by Stats. 1943, Ch. 134.)



1222

Every wilful omission to perform any duty enjoined by law upon any public officer, or person holding any public trust or employment, where no special provision is made for the punishment of such delinquency, is punishable as a misdemeanor.

(Enacted by Stats. 1943, Ch. 134.)



1223

When traveling expenses are allowed by law to any state, county, judicial district, or city officer, he may contract with the appropriate authorities for an allowance or mileage rate for the use of vehicles owned or rented and used by him in the performance of duty, in lieu of the usual transportation charges.

(Amended by Stats. 1951, Ch. 1553.)



1224

Any money paid by a state, county, judicial district, or city officer for United States postage for use in conducting the official business of his office may be refunded to him by claim allowed in accordance with law.

(Amended by Stats. 1951, Ch. 1553.)



1225

Every executive and judicial officer and every Member of the Legislature may administer and certify oaths.

A former judge of a court of record in this state who retired or resigned from office, other than a judge who was retired by the Supreme Court for disability, shall be deemed a judicial officer for purposes of this section, if the former judge requests and receives a certification from the Commission on Judicial Performance that there was no formal disciplinary proceeding pending at the time of retirement or resignation. Where no formal disciplinary proceeding was pending at the time of retirement or resignation, the Commission on Judicial Performance shall issue the certification. No law, rule, or regulation regarding the confidentiality of proceedings of the Commission on Judicial Performance shall be construed to prohibit the Commission on Judicial Performance from issuing a certificate as provided for in this section.

(Amended by Stats. 1986, Ch. 1418, Sec. 1.5.)



1226

When the records in the office of any public board or officer authorized to issue certificates show the issuance of a certificate other than a certificate of acknowledgment and it appears by affidavit that the certificate has been lost or destroyed by conflagration or other public calamity, the board or officer may issue a duplicate of the certificate. The duplicate shall recite the issuance and loss or destruction of the original and has the same force as the original.

(Added by Stats. 1949, Ch. 82.)



1228

An inmate of any state institution shall not be employed in the manufacture or production of any article intended for the private and personal use of any state officer or any officer or employee of any state institution. This section does not prohibit repairing of any kind nor the employment of such inmate in household or domestic work connected with the institution.

(Added by Stats. 1951, Ch. 587.)



1228.5

The governing board of any local agency may grant to any employee of such local governmental agency, upon request, a leave of absence without pay of not to exceed two years to accept a temporary position with the United States Government for service in a foreign country in a technical co-operation program, and upon termination of such service, and for three months thereafter, such employee shall have the right to be restored to his former position.

(Amended by Stats. 1959, Ch. 452.)



1229

Any public officer who is charged with the custody of public records may take any action, including the transfer of such records to another place within the state, necessary for the safekeeping of such records during any duly proclaimed state of war emergency or state of emergency pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code.

(Amended by Stats. 1971, Ch. 38.)



1230

The governing body of a city, county, city and county, or political subdivision of the State may grant leaves of absence to employees to appear as a witness in court other than as a litigant, to serve on a jury, or to respond to an official order from another governmental jurisdiction for reasons not brought about through the connivance or misconduct of the employee. The governing body may grant such leaves of absence with pay up to the amount of the difference between the employee’s regular earnings and any amount he receives for jury or witness fees.

(Added by Stats. 1959, Ch. 1552.)



1230.1

Whenever any person who is an employee subject to the provisions of Section 1230, or an employee of the state, is served with a subpoena which compels his presence as a witness, unless he is a party or an expert witness, such employee shall be granted a leave of absence with pay in the amount of the difference between the employee’s regular earnings and any amount he receives for such appearance.

This section shall not be applicable to appearances for which the employee receives compensation in excess of his regular earnings.

(Added by Stats. 1970, Ch. 1127.)



1231

No state officer or employee shall be deemed to have a break in service or to have terminated his or her employment, for any purpose, nor to have incurred any change in his or her authority, status, or jurisdiction or in his or her salary or other conditions of employment, solely because of the failure to enact a budget act for a fiscal year prior to the beginning of that fiscal year.

A person entering state service on or after the beginning of a fiscal year and before the effective date of the budget act for that fiscal year and who otherwise is a state officer or employee, shall be deemed a state officer or employee from the time he or she entered state service, notwithstanding the failure to enact a budget act for that fiscal year.

(Amended by Stats. 1983, Ch. 323, Sec. 32.1. Effective July 1, 1983.)



1231.1

Funds from each appropriation made in the budget act for any fiscal year may be expended to pay to officers and employees whatever salary that would have otherwise been received had the budget act been adopted on or prior to July 1 of that fiscal year.

(Added by renumbering Section 1232.3 by Stats. 1983, Ch. 323, Sec. 32.5. Effective July 1, 1983.)



1231.2

Funds from each appropriation made in the budget act for any fiscal year may be expended to pay any obligation incurred between the commencement of that fiscal year and the effective date of the budget act for that fiscal year, which would otherwise have been authorized by the budget act of that year had that act been adopted on or prior to July 1 of that year, subject to the same limitations, conditions, and requirements.

(Added by renumbering Section 1232.4 by Stats. 1983, Ch. 323, Sec. 32.6. Effective July 1, 1983.)



1233

Acting in accordance with Executive Order 11246 (30FR 12319), as amended, applicants for employment by, and incumbent employees of, public agencies may be solicited to voluntarily declare their ethnic identification, provided this information shall be used for research and statistical purposes only. Notwithstanding the provisions of this section, it shall be unlawful, for purposes of any appointment, hiring, or promotion, to use this information to discriminate against a prospective or incumbent employee or to give preference to a person identified as a member of an ethnic, racial, or religious group upon the basis of such membership or identification.

A separate or tear-off portion of the application shall be written and shall be kept in a separate nonpublic file, accessible only to those charged by the personnel director with research responsibility, for the purpose of discharging that responsibility. The separate sheet or tear-off may contain a number to be used as a cross index to the application. Safeguards to prevent misuse of the information shall be approved by the State Fair Employment Practice Commission, including the point in time at which the separate sheet or tear-off portion of the application shall be maintained in separate nonpublic file. As used in this section, “public agency” means every city, county, and city and county whether chartered or not and every district.

(Added by Stats. 1974, Ch. 573.)



1234

No public officer while serving in any elective office in this state shall receive a retirement allowance which is based in whole or part upon service in that elective office.

The monthly retirement allowance shall be suspended during the period of such service and shall resume upon discontinuance of such service. Any retired person who renders such service shall not acquire any additional retirement rights or benefits thereunder because of such service. In the event that the retired person dies while rendering such service, his survivors shall receive the benefits provided by the system for the survivors of retired persons.

“Public officer” for purposes of this section includes every officer of the state, and every officer of a county, city, city and county, district, and authority, and each department, division, bureau, board, commission, agency, or instrumentality of any of the foregoing. “Public officer” shall not include a retired judge while serving under assignment by the Chairman of the Judicial Council.

This section shall only be applicable to persons elected to public office after its effective date.

(Added by Stats. 1975, Ch. 118.)



1235

The salary of any elected public office shall not be reduced during an election year after any candidate for that particular office has filed the requisite forms declaring his or her candidacy for that particular office.

(Added by Stats. 1980, Ch. 737. See same-numbered section added by Stats. 1994, Ch. 991.)



1235-1

(a) Any person who is receiving an allowance from a public retirement system, who is charged by indictment or complaint, either in a court of this state or a federal court whose jurisdiction encompasses all or any portion of the state, with the commission of any felony involving or accepting or giving, or offering to give, any bribe, the embezzlement of public money, extortion or theft of public money, perjury, or conspiracy to commit any of those crimes arising directly out of his or her official duties as a public officer, who has a legal obligation not to leave the jurisdiction of the court, but does leave, shall have his or her retirement allowance suspended while absent the jurisdiction of the court.

(b) The suspension shall be effective the first of the month following the month in which the court notifies the retirement system. The suspension shall be in effect until the retirement system is notified by the court. Upon notification by the court that the suspension has been lifted, the retirement system shall commence payment of the retirement allowance payable and make a onetime payment of the amount payable that had been suspended.

(c) “Public officer,” for the purposes of this section, means every officer of the state, and every officer of a county, city, city and county, district, and authority, and each department, division, bureau, board, commission, agency, or instrumentality of any of these entities.

(d) The suspension shall not affect the payment of any survivor’s benefits by the retirement system.

(e) This section shall apply to persons who served in a public office prior to January 1, 1995, as well as to all persons who serve in a public office on or after January 1, 1995.

(Added by Stats. 1994, Ch. 991, Sec. 2. Effective January 1, 1995. See same-numbered section added by Stats. 1980, Ch. 737.)



1236

(a) All city, county, city and county, and district employees that conduct audits or that conduct audit activities of those respective agencies shall conduct their work under the general and specified standards prescribed by the Institute of Internal Auditors or the Government Auditing Standards issued by the Comptroller General of the United States, as appropriate. The standards generally provide as follows:

(1) That auditors should be independent of the activities they audit.

(2) That audits should be performed with proficiency and due professional care.

(3) That the scope of the audit should encompass the examination and evaluation of the adequacy and effectiveness of the organization’s system of internal control and the quality of performance in carrying out assigned responsibilities.

(4) That audit work should include planning the audit, examining and evaluating information, communicating results, and following up.

(5) That the chief auditor should properly manage the auditing department.

(b) Nothing in this section is intended to limit the rights or obligations of auditors to conduct audits and audit activities in accordance with other laws and regulations that may apply to a particular entity, as appropriate.

(Amended by Stats. 2006, Ch. 452, Sec. 1. Effective January 1, 2007.)



1237

All state and local agencies with an aggregate spending of fifty million dollars ($50,000,000) or more annually shall consider establishing an ongoing audit function.

(Amended by Stats. 2006, Ch. 452, Sec. 1.5. Effective January 1, 2007.)



1238

Notwithstanding the provisions of Section 1236, if a city, county, city and county, or district determines that the implementation of any specific standard enumerated in Section 1236 would result in net additional costs which exceed any potential savings, the governing body of that city, county, city and county, or district shall have the option to determine whether or not to implement the specified standard.

(Added by Stats. 1982, Ch. 101, Sec. 3.)



1239

Notwithstanding the provisions of Section 1236, the Joint Legislative Audit Committee, may, by majority vote, grant a waiver to any agency that petitions the committee from compliance with any standard prescribed in Section 1236.

(Added by Stats. 1982, Ch. 101, Sec. 4.)



1241

Whenever a section of the California Constitution uses both the terms “salary” and “compensation”, with respect to a public officer or employee, the terms shall be construed to apply only to salary.

(Added by Stats. 1987, Ch. 1356, Sec. 1.)









CHAPTER 2 - Appointments, Nominations, Commissions, and Oaths

ARTICLE 1 - General

1300

Every officer, the mode of whose appointment is not prescribed by law, shall be appointed by the Governor.

(Enacted by Stats. 1943, Ch. 134.)



1301

Every office, the term of which is not fixed by law, is held at the pleasure of the appointing power.

(Enacted by Stats. 1943, Ch. 134.)



1302

Every officer whose term has expired shall continue to discharge the duties of his office until his successor has qualified.

(Enacted by Stats. 1943, Ch. 134.)



1303

Every person who exercises any function of a public office without taking the oath of office, or without giving the required bond, is guilty of a misdemeanor.

This section does not affect the validity of acts done by a person exercising the functions of a public office in fact, where other persons than himself are interested in maintaining the validity of such acts.

(Enacted by Stats. 1943, Ch. 134.)



1304

(a) The Speaker of the Assembly or the Senate Committee on Rules may appoint a Member of the Legislature or legislative staff to serve as an alternate for a Member of the Legislature appointed to a state board or commission within the Natural Resources Agency in the Member’s absence.

(b) An alternate designated pursuant to this section shall exercise all of the rights, privileges, and powers that are available to the Member with respect to serving on the board or commission within the Natural Resources Agency. The alternate designated pursuant to this section may not vote and shall adhere to the same rules of conduct as a voting member and serve at the pleasure of the Speaker of the Assembly or the Senate Committee on Rules.

(c) An alternate designated pursuant to this section shall serve on the board or commission within the Natural Resources Agency only during the period for which the Member may serve on the board or commission.

(Added by Stats. 2013, Ch. 356, Sec. 5. Effective September 26, 2013.)






ARTICLE 2 - Nominations by Governor

1320

Nominations made by the Governor to the Senate shall be in writing, designating the residence of the nominee and the office for which he is nominated.

(Enacted by Stats. 1943, Ch. 134.)



1321

Whenever the Senate concurs in a nomination, its secretary shall immediately deliver a copy of the resolution of concurrence, certified by the president and secretary, to the Secretary of State, and another copy, certified by the secretary, to the Governor.

(Enacted by Stats. 1943, Ch. 134.)



1322

In addition to any other statutory provisions requiring confirmation by the Senate of officers appointed by the Governor, the appointments by the Governor of the following officers and the appointments by him or her to the listed boards and commissions are subject to confirmation by the Senate:

(1) California Horse Racing Board.

(2) Court Reporters Board of California.

(3) Chief, Division of Occupational Safety and Health.

(4) Chief, Division of Labor Standards Enforcement.

(5) Commissioner of Corporations.

(6) Contractors State License Board.

(7) Director of Fish and Game.

(8)  Director of Health Care Services.

(9) Chief Deputy, State Department of Health Care Services.

(10) Real Estate Commissioner.

(11) State Athletic Commissioner.

(12) State Board of Barbering and Cosmetology Examiners.

(13) State Librarian.

(14) Director of Social Services.

(15) Chief Deputy, State Department of Social Services.

(16) Director of State Hospitals.

(17) Chief Deputy, State Department of State Hospitals.

(18) Director of Developmental Services.

(19) Chief Deputy, State Department of Developmental Services.

(20) Director of Alcohol and Drug Abuse.

(21) Director of Rehabilitation.

(22) Chief Deputy, Department of Rehabilitation.

(23) Director of the Office of Statewide Health Planning and Development.

(24) Deputy, Health and Welfare Agency.

(25) Director, Department of Managed Health Care.

(26) Patient Advocate, California Health and Human Services Agency.

(27) State Public Health Officer, State Department of Public Health.

(28) Chief Deputy, State Department of Public Health.

(Amended (as amended by Stats. 2012, Ch. 24, Sec. 6) by Stats. 2012, Ch. 681, Sec. 1. Effective January 1, 2013.)



1323

In addition to any other statutory provisions requiring confirmation by the Senate of officers appointed by the Governor, including Section 1322, the appointment by the Governor of any officer, or any member of a board or commission, whose salary is provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of this code is subject to confirmation by the Senate. This section shall not apply to any officer, or any member of a board or commission, whose manner of appointment is provided for in the Constitution.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 145.)






ARTICLE 3 - Commissions

1340

The Governor shall commission:

(a) All officers elected by the people whose commissions are not otherwise provided for except those officers to whom a certificate of election is issued by the Secretary of State.

(b) All officers elected by the Legislature.

(c) All officers of the Militia.

(d) All officers appointed by the Governor, or by the Governor with the advice and consent of the Senate.

(Amended by Stats. 1951, Ch. 1586.)



1341

The commissions of all officers commissioned by the Governor shall be issued in the name of the people of the State. They shall be signed by the Governor and attested by the Secretary of State, under the Great Seal.

(Enacted by Stats. 1943, Ch. 134.)



1342

The commissions of all other officers, where no special provision is made by law, shall be signed by the presiding officer of the body or by the person making the appointment.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 4 - Oath of Office

1360

Unless otherwise provided, before any officer enters on the duties of his office, he shall take and subscribe the oath or affirmation set forth in Section 3 of Article XX of the Constitution of California.

(Amended by Stats. 1953, Ch. 1250.)



1362

Unless otherwise provided, the oath may be taken before any officer authorized to administer oaths.

(Enacted by Stats. 1943, Ch. 134.)



1363

(a) Unless otherwise provided, every oath of office certified by the officer before whom it was taken shall be filed within the time required as follows:

(1) The oath of all officers whose authority is not limited to any particular county, in the office of the Secretary of State.

(2) The oath of all officers elected or appointed for any county, and, except as provided in paragraph (4), of all officers whose duties are local, or whose residence in any particular county is prescribed by law, in the office of the county clerk of their respective counties.

(3) Each judge of a superior court, the county clerk, the executive officer or court administrator of the superior court, and the recorder shall file a copy of his or her official oath, signed with his or her own proper signature, in the office of the Secretary of State as soon as he or she has taken and subscribed his or her oath.

(4) The oath of all officers for any independent special district, as defined in Section 56044, in the office of the clerk or secretary of that district.

(b) Every oath of office filed pursuant to this section with the Secretary of State shall include the expiration date of the officer’s term of office, if any. In the case of an oath of office for an appointed officer, if there is no expiration date set forth in the oath, or the officer leaves office before the expiration date, the appointing authority shall report in writing to the Secretary of State the officer’s date of departure from office.

(Amended by Stats. 1990, Ch. 1491, Sec. 13.4.)



1364

It is unlawful to remove a person from an office or position of public trust because such person has not complied with any law, charter, or regulation prescribing an additional test or qualification for such office or position of public trust, other than tests and qualifications provided for under civil service and retirement laws, whenever such person:

(a) Holds the office or position of public trust, and

(b) Upon entering upon the office or position of public trust, has taken, or after his election or appointment, has offered to take the oath of office prescribed by this article.

(Enacted by Stats. 1943, Ch. 134.)



1365

It is unlawful for any person having the power of removal from office of any officer to remove or threaten to remove the officer from his office because the officer, in the appointment of any person to a position of public trust under himself, refuses to require any additional test or qualification, other than the oath prescribed by this article and tests and qualifications provided for under civil service and retirement laws, as a condition of permitting the appointee to enter upon or remain in the position of public trust.

(Enacted by Stats. 1943, Ch. 134.)



1366

Any officer or person who is removed or threatened with removal from any office or position of public trust may bring an action to restrain such unlawful removal or to enforce restoration by process of injunction, both prohibitory and mandatory, if the real reason for the removal or threat thereof is noncompliance with provisions requiring such additional test or qualification or the refusal to require any additional test or qualification in the appointment to a position of public trust.

(Enacted by Stats. 1943, Ch. 134.)



1367

No compensation nor reimbursement for expenses incurred shall be paid to any officer by any public agency unless he has taken and subscribed to the oath or affirmation required by this chapter.

(Added by Stats. 1953, Ch. 1250.)



1368

Every person who, while taking and subscribing to the oath or affirmation required by this chapter, states as true any material matter which he or she knows to be false, is guilty of perjury, and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 124. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1369

Every person having taken and subscribed to the oath or affirmation required by this chapter, who while holding office, advocates or becomes a member of any party or organization, political or otherwise, that advocates the overthrow of the government of the United States by force or violence or other unlawful means, is guilty of a felony, and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 125. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









CHAPTER 3 - Official Bonds

ARTICLE 1 - General

1450

Unless otherwise provided, every official bond shall be filed in the proper office within the time prescribed for filing the oath.

(Enacted by Stats. 1943, Ch. 134.)



1451

The approval of every official bond shall be indorsed thereon and signed by the officer approving the bond.

(Enacted by Stats. 1943, Ch. 134.)



1452

No officer with whom any official bond is required to be filed shall file such bond until approved.

(Enacted by Stats. 1943, Ch. 134.)



1453

Official bonds shall be recorded in a book kept for that purpose entitled “Record of Official Bonds.”

(Enacted by Stats. 1943, Ch. 134.)



1454

Unless otherwise provided, the official bonds of state officers prescribed by law shall be approved by either the Governor or the Director of General Services and filed and recorded in the office of the Secretary of State.

(Amended by Stats. 1965, Ch. 371.)



1455

Unless otherwise provided, all official bonds of state officers and employees not expressly prescribed by law shall be forwarded to the Department of General Services for recordation. Upon such recordation the Department of General Services shall forward the bonds to the Secretary of State where they shall be filed.

(Amended by Stats. 1965, Ch. 371.)



1457

Unless otherwise provided, the official bonds of officers of a county and judicial district shall be approved by the presiding judge of the superior court, recorded in the office of the county recorder, and then filed in the county clerk’s office.

(Amended by Stats. 1983, Ch. 464, Sec. 1.7.)



1458

The bonds of supervisors, treasurers, county clerks, auditors, sheriffs, tax collectors, district attorneys, recorders, assessors, surveyors, superintendents of schools, public administrators, and coroners shall be approved by the presiding judge of the superior court before the bonds can be recorded and filed.

(Amended by Stats. 1996, Ch. 872, Sec. 34. Effective January 1, 1997.)



1459

After being recorded, the official bond of the county clerk shall be filed in the office of the county treasurer.

(Enacted by Stats. 1943, Ch. 134.)



1460

Every officer with whom official bonds are filed shall carefully keep and preserve the bonds. He shall give certified copies thereof to any person demanding copies, upon being paid the same fees as are allowed by law for certified copies of papers in other cases.

(Enacted by Stats. 1943, Ch. 134.)



1460.1

The county recorder shall record the bond and return it to the county officer with whom it is required to be filed. Such officer shall keep the bond on file for one year following the expiration of the term of the office for which the bond was issued at which time said bond may be destroyed or otherwise disposed of.

(Added by Stats. 1967, Ch. 252.)



1461

Any person appointed to fill a vacancy shall give a bond, corresponding in substance and form with the bond required of the officer originally elected or appointed, before entering upon the duties of the office.

(Enacted by Stats. 1943, Ch. 134.)



1462

No fee shall be charged by any officer to file or record any official bond of any official of this state or any political subdivision of this state.

(Added by Stats. 1965, Ch. 1105.)



1463

For the purposes of this chapter, a government crime insurance policy or employee dishonesty insurance policy, including faithful performance, may be provided as an alternative to the official bond by any county or city, subject to approval by the presiding judge of the superior court and recording and filing as provided in Sections 1457 to 1460.1, inclusive. An insurance policy procured pursuant to this section may be used as a master bond as though it were an official bond, subject to approval of the appointing power or the legislative body as provided in Section 1481.

(Added by Stats. 2004, Ch. 273, Sec. 1. Effective January 1, 2005.)






ARTICLE 2 - Bonds Not Required by Statute

1480

Every officer, agent or employee not required by statute to give an official bond may be required to give an individual official bond, or other form of individual bond, in the amount to be fixed by the appointing power and such bond shall inure to the benefit of the appointing power, state, county or municipality, by whom such officer, employee, or agent is employed as well as the officer under whom the employee or agent serves.

The appointing power shall obtain the approval of the Department of General Services before requiring any state officer, employee, or agent to give an individual bond pursuant to this section, and before including the name or position or office of any such officer, employee, or agent in a master bond as provided in Section 1481.

(Amended by Stats. 1965, Ch. 371.)



1481

(a) When deemed expedient by the appointing power, a master official bond or other form of master bond may be used which shall provide coverage on more than one officer, employee, or agent who is required by the appointing power or the board of supervisors of a chartered or general law county to give bond.

(b) Notwithstanding any other provision of law, when deemed expedient by the legislative body of a local public agency, a master official bond or other form of master bond may be used which shall provide coverage on more than one officer, employee, or agent of the local public agency, whether elected or appointed, who is required by statute, regulation, the appointing power, the governing board of a local public agency, or the board of supervisors of a chartered or general law county to give bond.

(c) A master bond under this section shall be in the form and for the term which is approved by the appointing power or the legislative body of a local public agency, and shall inure to the benefit of the appointing power, state, or local public agency by whom the officer, employee, or agent is employed as well as the officer or officers under whom the employee or agent serves. If the master bond provides coverage on a public guardian or public administrator, then that master bond shall be for the joint benefit of the guardianship or administratorship estates, and the county to which the bond is issued.

(d) “Local public agency” means any city or county, whether general law or chartered, city and county, special district, school district, municipal corporation, political subdivision, joint powers authority or agency created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, or any board, commission, or agency thereof, or other local public agency, but shall not mean the state or any agency or department of the state.

(e) “Legislative body” means the board of supervisors of a county or city, or the governing board, by whatever name called, of a local public agency.

(f) In the case of the State of California, the form and content of the bond shall be subject to the approval of the Director of General Services.

(Amended by Stats. 1998, Ch. 876, Sec. 2. Effective January 1, 1999.)



1481.1

For the purposes of Section 1481 the board of supervisors of a county is deemed to be the appointing power of the adult probation officer, his assistants and deputies and the adult probation officer, his assistants and deputies are deemed to be employees of the county in which they are appointed. They may be included as covered employees in any master bond used in such county.

(Added by Stats. 1959, Ch. 1288.)



1482

Each such bond may contain a provision authorizing the appointing power to cancel it, if it is an individual bond, or the contract of coverage of any officer, agent or employee covered thereunder, or the entire bond, if it is a master bond.

(Repealed and added by Stats. 1947, Ch. 1441.)






ARTICLE 3 - Form and Conditions

1500

All official bonds shall be made payable to the State of California in such penalty and with such conditions as required by this article, or the law creating or regulating the duties of the office.

(Enacted by Stats. 1943, Ch. 134.)



1501

The condition of an official bond shall be that the principal will well, truly, and faithfully perform all official duties then required of him by law, and also all such additional duties as may be imposed on him by any existing law of the State or law enacted subsequently to the execution of the bond.

(Enacted by Stats. 1943, Ch. 134.)



1504

Every official bond executed by any officer pursuant to law is in force and obligatory upon the principal and sureties therein for:

(a) Any and all breaches of the conditions thereof committed during the time such officer continues to discharge any of the duties of or hold the office, and whether such breaches are committed or suffered by the principal officer, his deputy, or clerk except that no officer of a county, city, or city and county, whose sole compensation by virtue of his office is a fixed salary established by the Legislature, the local governing body, or the board of supervisors, shall be personally liable for the negligent act or omission of any deputy or employee serving under him and performing the duties of his office, where the appointment or qualification of such deputy or employee is required to be and has been approved by the local governing body or the board of supervisors, or by the civil service commission, unless the officer failed to exercise due care in the selection appointment or supervision of such deputy or employee, or negligently failed to suspend or secure the discharge of such deputy or employee after knowledge or notice of his inefficiency or incompetency, and except that no state officer shall be personally liable for the negligent act or omission of any deputy or employee serving under him and performing the duties of his office, where the appointment or qualification of such deputy or employee is required to be and has been approved by the State Personnel Board, unless such officer failed to exercise due care in the selection, appointment, or supervision of such deputy or employee, or negligently failed to suspend or secure the discharge of such deputy or employee after knowledge or notice of his inefficiency or incompetency.

Nothing in this section shall be interpreted as placing any liability upon the principal officer for the act of a deputy or employee unless such liability is otherwise imposed upon the principal officer by law, nor shall this section be construed or interpreted as releasing or relieving any such county, city, or city and county of any liability for the negligent act or omission of any such deputy or employee otherwise imposed by law.

(b) The faithful discharge of all duties which may be required of such officer by any law enacted subsequently to the execution of the bond.

(Amended by Stats. 1957, Ch. 1642.)



1505

Whenever, except in criminal prosecutions, any special penalty, forfeiture, or liability is imposed on any officer of a county or judicial district for nonperformance or malperformance of official duties, the liability therefor attaches to the official bond of the officer, and to the principal and sureties thereon.

(Amended by Stats. 1951, Ch. 1553.)






ARTICLE 4 - Qualifications of Sureties

1530

The officer whose duty it is to approve official bonds required of officers of a county or judicial district not named in Section 1458 shall not accept or approve any such bond unless the affidavit of each of the personal sureties on the bond contains a statement that the surety is a resident, and either an owner of real property or householder, within the county or within an adjoining county.

(Amended by Stats. 1982, Ch. 517, Sec. 241.)



1531

The sureties on the bonds of all officers of a county or judicial district named in Section 1458 shall first be approved by the presiding judge of the superior court as is provided for the approval of the bond of their principals, before their principals’ bonds may be recorded and filed.

(Amended by Stats. 1983, Ch. 464, Sec. 3.)



1532

A member of the board of supervisors shall not be accepted as surety upon the official bond of any officer of a county or judicial district of his county. The sheriff, county clerk, tax collector, treasurer, recorder, auditor, assessor, or district attorney of the same county shall not become sureties upon official bonds for each other.

(Amended by Stats. 1951, Ch. 1553.)






ARTICLE 8 - Payment of Premiums

1650

This article does not apply to notaries public.

(Enacted by Stats. 1943, Ch. 134.)



1651

The premium or charge for bonds given by surety companies for the officers, herein named, and for their deputies, clerks, assistants or subordinate officers shall be paid as follows:

(a) State officers, by the State.

(b) County officers, by the county.

(c) Officers of a judicial district, by the county in which the district is situated.

(d) School districts or other special district officers, by the school district or other special district, respectively.

(e) City officers, by the city.

(Amended by Stats. 1951, Ch. 1553.)



1652

No premium or charge paid by the state, a county, city, or district shall exceed one-half of 1 percent per annum on the amount of the bond, but a minimum premium or charge of twenty-five dollars ($25) per annum may be imposed.

(Amended by Stats. 1972, Ch. 1384.)



1653

The payment of premiums for all bonds of deputies, clerks, assistants or subordinate officers of county officers shall not be a county charge unless the amount fixed for such bond has been approved by the board of supervisors.

(Amended by Stats. 1951, Ch. 879.)









CHAPTER 4 - Resignations and Vacancies

ARTICLE 1 - Resignations

1750

Resignations shall be in writing, and made as follows:

(a) By the Governor and Lieutenant Governor, to the Legislature, if it is in session; and if not, then to the Secretary of State.

(b) By all officers commissioned by the Governor, to the Governor.

(c) By Senators and Members of the Assembly, to the presiding officers of their respective houses, who shall immediately transmit the resignation to the Governor.

(d) By all officers of a county or special district other than an air pollution control district which includes territory in more than one county or a school district, not commissioned by the Governor, to the clerk of the board of supervisors of their respective counties, unless by the terms of the act under which a district is formed appointment to vacancies is made by other than the board of supervisors, in which case the resignation shall be submitted to the appointing body.

(e) By officers of a superior court, to the presiding judge.

(f) By officers of a municipal corporation, to the clerk of the legislative body of their corporation.

(g) By all other appointed officers, to the body or officer that appointed them.

(Amended by Stats. 2012, Ch. 470, Sec. 24. Effective January 1, 2013.)



1750.5

The Speaker of the Assembly and the Chairman of the Senate Rules Committee shall immediately inform the Governor in writing whenever a resignation has been made to them, pursuant to subparagraph (f) of Section 1750 of this chapter, from any board or commission having members appointed by the Speaker of the Assembly, the President pro Tempore of the Senate, or the Senate Rules Committee and whenever an appointment has been made by them to any board or commission having members appointed by the Speaker of the Assembly, the President pro Tempore of the Senate, or the Senate Rules Committee.

(Added by Stats. 1974, Ch. 1453.)



1751

In all cases not otherwise provided for in this article or elsewhere, a resignation is made by filing the resignation in the office of the Secretary of State.

(Enacted by Stats. 1943, Ch. 134.)



1752

(a) Except as provided in subdivision (b), no person elected or appointed to the governing body of any city, county, or district having an elected governing body, shall be appointed to fill any vacancy on that governing body during the term for which he or she was elected or appointed.

(b) With respect to a general law city, if a vacancy in the elected office of mayor occurs, the council may fill that vacancy by appointing a member of the council to the office of mayor. Any person appointed to fill the vacancy shall hold the office of mayor for the unexpired term of the former mayor. Any vacancy created in the membership of a city council as the result of an appointment of a member to the office of mayor shall be filled in accordance with Section 36512.

(Amended by Stats. 2003, Ch. 296, Sec. 3. Effective January 1, 2004.)






ARTICLE 2 - Vacancies

1770

An office becomes vacant on the happening of any of the following events before the expiration of the term:

(a) The death of the incumbent.

(b) An adjudication pursuant to a quo warranto proceeding declaring that the incumbent is physically or mentally incapacitated due to disease, illness, or accident, and that there is reasonable cause to believe that the incumbent will not be able to perform the duties of his or her office for the remainder of his or her term. This subdivision shall not apply to offices created by the California Constitution nor to federal or state legislators.

(c) (1) His or her resignation, except as provided in paragraph (2).

(2) In the case of the office of city council member, upon the delivery of a letter of resignation by the resigning council member to the city clerk. The letter of resignation may specify a date on which the resignation will become effective.

(d) His or her removal from office.

(e) His or her ceasing to be an inhabitant of the state, or if the office be local and one for which local residence is required by law, of the district, county, or city for which the officer was chosen or appointed, or within which the duties of his or her office are required to be discharged.

(f) His or her absence from the state without the permission required by law beyond the period allowed by law.

(g) His or her ceasing to discharge the duties of his or her office for the period of three consecutive months, except when prevented by sickness, or when absent from the state with the permission required by law.

(h) His or her conviction of a felony or of any offense involving a violation of his or her official duties. An officer shall be deemed to have been convicted under this subdivision when trial court judgment is entered. For purposes of this subdivision, “trial court judgment” means a judgment by the trial court either sentencing the officer or otherwise upholding and implementing the plea, verdict, or finding.

(i) His or her refusal or neglect to file his or her required oath or bond within the time prescribed.

(j) The decision of a competent tribunal declaring void his or her election or appointment.

(k) The making of an order vacating his or her office or declaring the office vacant when the officer fails to furnish an additional or supplemental bond.

(l) His or her commitment to a hospital or sanitarium by a court of competent jurisdiction as a drug addict, dipsomaniac, inebriate, or stimulant addict; but in that event the office shall not be deemed vacant until the order of commitment has become final.

(m) (1) The incumbent is listed in the Excluded Parties List System and all of the following subparagraphs apply:

(A) The office is one that the incumbent holds ex officio, by virtue of holding another office, or as an appointee.

(B) The appointed or ex officio office is on the governing board of a local agency that is, or may reasonably be expected to be, a participant or principal in a covered transaction, pursuant to federal law.

(C) A federal agency head or designee has not granted the incumbent an exception, in writing, permitting the incumbent to participate in a particular covered transaction in which the local agency is, or may reasonably be expected to be, a participant or principal.

(2) For purposes of this subdivision, the following terms have the following meanings:

(A) “Excluded Parties List System” means the list maintained and disseminated by the federal General Services Administration containing names of, and other information about, persons who are debarred, suspended, disqualified, or otherwise excluded from participating in a covered transaction, pursuant to federal law.

(B) “Local agency” includes, but is not limited to, a county, whether general law or chartered, city, whether general law or chartered, city and county, school district, municipal corporation, district, political subdivision, or any board, commission, or agency of one of these entities.

(C) “Federal law” includes, but is not limited to, federal regulations adopted pursuant to Section 2455 of Public Law 103-355 (108 Stat. 3327), Executive Order No. 11738, Executive Order No. 12549, and Executive Order No. 12689.

(3) This subdivision shall not apply to an elective office.

(Amended by Stats. 2014, Ch. 725, Sec. 1. Effective January 1, 2015.)



1770.1

The disqualification from holding office upon conviction, as provided in Section 1021, or the forfeiture of office upon conviction, as provided in subdivision (h) of Section 1770 and Section 3000, is neither stayed by the initiation of an appeal from the conviction, nor set aside by the successful prosecuting of an appeal from the conviction by the person suffering the conviction.

(Added by Stats. 1988, Ch. 283, Sec. 2.)



1770.2

Upon the entry of a plea of guilty, the entry of a plea of nolo contendere, or the rendering of a verdict of a guilty either by a jury or by the court sitting without a jury of a public offense, the conviction of which would invoke the provisions of Section 1021, subdivision (h) of Section 1770, or Section 3000, the person found guilty shall not assume the office for which the person is otherwise qualified or shall be suspended immediately from the office the person then holds. During the time of inability to assume an office or of suspension from office, the person shall not be entitled to receive the emoluments of the office, including, but not limited to, the exercise of the powers of the office, the rights to be seated in the office, and the compensation, including benefits, prescribed for the office.

In the event the trial court sets aside or otherwise nullifies the plea or verdict before the trial court judgment is entered, the inability to assume office or the suspension from holding office shall be lifted, and the person suspended from office shall be restored to office with its emoluments, including those that would have otherwise accrued during the suspension, excluding, however, interest on any monetary payment.

(Added by Stats. 1988, Ch. 283, Sec. 3.)



1771

(a) When an officer is removed, declared insane, or convicted of a felony or offense involving a violation of his or her official duty, or when his or her election or appointment is declared void, the body or person before whom the proceedings are had shall give notice thereof to the officer or body empowered to fill the vacancy.

(b) When an office becomes vacant pursuant to subdivision (m) of Section 1770, the local agency on which the vacancy occurs shall give notice of that vacancy to the officer or body authorized to fill the vacancy.

(Amended by Stats. 2011, Ch. 543, Sec. 3. Effective January 1, 2012.)



1772

When any office becomes vacant and no mode is provided by law for filling the vacancy, the Governor shall fill the vacancy by granting a commission, to expire at the end of the next session of the Legislature or at the next election by the people.

(Enacted by Stats. 1943, Ch. 134.)



1773

When a vacancy occurs in the office of Representative to Congress, or in either house of the Legislature, the Governor shall within 14 calendar days after the occurrence of the vacancy issue a writ of election to fill the vacancy; provided, that when such vacancy occurs in a congressional office after the close of the nomination period in the final year of the term of office, a special election may be held, at the Governor’s discretion; and provided, further, that when a vacancy occurs in a legislative office after the close of the nomination period in the final year of the term of office, no special election shall be held.

The Governor shall issue the election proclamation under his hand and the Great Seal of the state, and transmit copies to the board of supervisors of the counties in which the election is to be held.

(Amended by Stats. 1976, Ch. 1155.)



1773.5

In addition to any other applicable provision of law, a vacancy occurs in the office of Representative in Congress in the event of his or her disappearance, as defined in subdivision (c) of Section 10731 of the Elections Code.

(Added by Stats. 2002, Ch. 658, Sec. 5. Effective January 1, 2003.)



1774

(a) When an office, the appointment to which is vested in the Governor and Senate, either becomes vacant or the term of the incumbent thereof expires, the Governor may appoint a person to the office or reappoint the incumbent after the expiration of the term. Until Senate confirmation of the person appointed or reappointed, that person serves at the pleasure of the Governor. If the term of office of an incumbent subject to this section expires, the Governor shall have 60 days after the expiration date to reappoint the incumbent. If the incumbent is not reappointed within the 60-day period, the office shall be deemed to be vacant as of the first day following the end of the 60-day period.

(b) With respect to the appointment or reappointment by the Governor of a person to an office subject to confirmation by the Senate, the Governor shall submit the name of the person appointed, or the name of the incumbent reappointed, and the effective date of the appointment or reappointment to the Senate or, if the Senate is in recess or has adjourned, to the Secretary of the Senate, within 60 days after the person first began performing the duties of the office, or, as to the reappointment of an incumbent, within 90 days after the expiration date of the term. If the Governor does not provide the required notification within 60 days after the person first began performing the duties of the office, or, as to the reappointment of an incumbent to an office after the expiration date of the term, within 90 days after the expiration of the term, the office shall be deemed to be vacant as of the first day immediately following the end of the applicable period.

(c) If the Senate either refuses to confirm, or fails to confirm within 365 days after the day the person first began performing the duties of the office, or, with respect to an incumbent whose appointment to that office previously had been confirmed by the Senate and who is reappointed to that office, within 365 days after the expiration date of the term, the following shall apply:

(1) If the Senate refuses to confirm, the person may continue to serve in that office until 60 days have elapsed since the refusal to confirm or until 365 days have elapsed since the person first began performing the duties of the office, whichever occurs first, or with respect to an incumbent whose appointment to that office previously had been confirmed by the Senate and who is reappointed to that office, until 60 days have elapsed since refusal or until 365 days after the expiration date of the prior term, and the office for which the appointment was made shall be deemed to be vacant as of the first day immediately following the end of the applicable period.

(2) If the Senate fails to confirm within the applicable 365-day period, the person may not continue to serve in that office, and the office for which the appointment was made shall be deemed to be vacant as of the first day immediately following the end of the 365-day period.

(Amended by Stats. 1982, Ch. 801, Sec. 1.)



1774.1

Notwithstanding any other provision of law, whenever the appointment by the Governor of a person to a public office is subject to confirmation by the Senate, and the Senate confirms the appointment within the applicable period described in Section 1774, and the term of office is at the pleasure of the Governor, such confirmation shall be deemed the last act necessary for appointment and the Governor shall not be required to issue another commission to complete the act of appointment.

(Added by Stats. 1978, Ch. 195.)



1774.2

(a) For any person whose term of office expires prior to Senate confirmation and who is reappointed to that office, the time served prior to, as well as subsequent to, the expiration date of the prior term shall be counted for purposes of Section 1774.

(b) For any person who resigns an office prior to Senate confirmation and who is reappointed to that office at any time within 365 days of the resignation, the time served prior to, as well as subsequent to, the resignation shall be counted for purposes of Section 1774.

(c) The subsequent appointment of a person to an office 365 days or more after the date the person last served in that office shall be considered a new appointment, and not a reappointment, for purposes of Section 1774.

(Added by Stats. 1982, Ch. 801, Sec. 2.)



1774.3

With respect to any body or entity having more than one member, including, but not limited to, a board, commission, or committee, “office” includes every position on the body or entity, regardless of qualifications, expiration date of the term, or duties and responsibilities of the position.

(Added by Stats. 1982, Ch. 801, Sec. 3.)



1774.5

Notwithstanding any other provisions of law, no person holding an office which is deemed to be vacant pursuant to Section 1774 may, after the time the office has been deemed to be vacant pursuant to those provisions, continue to discharge the duties of the office, and no warrant shall be drawn by the Controller for the payment of any salary or expenses of that person attributable to the discharge of the duties of the office after that time. In addition, the Governor shall not reappoint the person to the same office for a period of 365 days after the time the office has been deemed to be vacant.

(Amended by Stats. 1982, Ch. 801, Sec. 4.)



1774.7

(a) Sections 1774, 1774.2, 1774.3, and 1774.5 shall apply to any person appointed, or reappointed, prior to, or on or after, January 1, 1981, except as follows:

(1) With respect to any person appointed prior to January 1, 1981, the 365-day period specified in Section 1774 shall not commence to run until January 1, 1981.

(2) With respect to the term of office of an incumbent which expires during the period from the first Monday after January 1 of the year a newly elected Governor takes office for the first time, until January 31 of that year, inclusive, the 60-day period specified in subdivision (a) of Section 1774 and the 90-day period specified in subdivision (b) of Section 1774 shall not commence to run until February 1 of that year.

(b) It is the intent of the Legislature that Sections 1774, 1774.2, 1774.3, and 1774.5 shall prevail over any contrary special or general provision of this code, any other code, or any uncodified statute of this state. These sections shall be construed as superseded by another statute only if that statute specifically provides that these sections shall not apply and expressly refers to the numbers of the sections superseded.

(Amended by Stats. 1986, Ch. 477, Sec. 1.)



1775

Whenever there is a vacancy in the office of the Superintendent of Public Instruction, the Lieutenant Governor, Secretary of State, Controller, Treasurer, or Attorney General, or on the State Board of Equalization, the Governor shall nominate a person to fill the vacancy who shall take office upon confirmation by a majority of the membership of the Senate and a majority of the membership of the Assembly and who shall hold office for the balance of the unexpired term. In the event the nominee is neither confirmed nor refused confirmation by both the Senate and the Assembly within 90 days of the submission of the nomination, the nominee shall take office as if he or she had been confirmed by a majority of the Senate and Assembly; provided, that if such 90-day period ends during a recess of the Legislature, the period shall be extended until the sixth day following the day on which the Legislature reconvenes.

After a vacancy has occurred in an office specified in this section and prior to the time such vacancy is filled as provided in this section, the chief deputy to the above constitutional officers shall discharge the duties of the office.

(Amended by Stats. 1977, Ch. 96.)



1776

Except as otherwise provided in the Constitution, when a person is appointed by the Governor, or by the Governor by and with the advice and consent of the Senate, either to fill a vacancy in any office or to fill an office when the appointment is not made until after the expiration of the preceding term, the appointee holds office only for the balance of the unexpired term as provided by the law creating the office.

(Enacted by Stats. 1943, Ch. 134.)



1777

After filing his official oath and bond, any person elected or appointed to fill a vacancy possesses all the rights and powers and is subject to all the liabilities, duties, and obligations of the officer whose vacancy he fills.

(Enacted by Stats. 1943, Ch. 134.)



1778

A vacancy in any appointive office on the governing board of a special district shall be filled by appointment by the board of supervisors of the county in which the larger portion of the district is located unless, by the terms of the act under which the district is formed, another method of appointment is expressly provided.

(Amended by Stats. 1974, Ch. 1271.)



1779

A vacancy on any appointed governing board of a special district shall be filled by the appointing authority within 90 days immediately subsequent to its occurrence. If no action is taken for a period of 90 days immediately subsequent to a vacancy on such a board, the board of supervisors of the county in which the larger portion of the district is located shall have authority to fill the vacancy by appointment.

(Amended by Stats. 1973, Ch. 934.)



1780

(a) Notwithstanding any other provision of law, a vacancy in any elective office on the governing board of a special district, other than those specified in Section 1781, shall be filled pursuant to this section.

(b) The district shall notify the county elections official of the vacancy no later than 15 days after either the date on which the district board is notified of the vacancy or the effective date of the vacancy, whichever is later.

(c) The remaining members of the district board may fill the vacancy either by appointment pursuant to subdivision (d) or by calling an election pursuant to subdivision (e).

(d) (1) The remaining members of the district board shall make the appointment pursuant to this subdivision within 60 days after either the date on which the district board is notified of the vacancy or the effective date of the vacancy, whichever is later. The district shall post a notice of the vacancy in three or more conspicuous places in the district at least 15 days before the district board makes the appointment. The district shall notify the county elections official of the appointment no later than 15 days after the appointment.

(2) If the vacancy occurs in the first half of a term of office and at least 130 days prior to the next general district election, the person appointed to fill the vacancy shall hold office until the next general district election that is scheduled 130 or more days after the date the district board is notified of the vacancy, and thereafter until the person who is elected at that election to fill the vacancy has been qualified. The person elected to fill the vacancy shall hold office for the unexpired balance of the term of office.

(3) If the vacancy occurs in the first half of a term of office, but less than 130 days prior to the next general district election, or if the vacancy occurs in the second half of a term of office, the person appointed to fill the vacancy shall fill the balance of the unexpired term of office.

(e) (1) In lieu of making an appointment the remaining members of the board may within 60 days of the date the district board is notified of the vacancy or the effective date of the vacancy, whichever is later, call an election to fill the vacancy.

(2) The election called pursuant to this subdivision shall be held on the next established election date provided in Chapter 1 (commencing with Section 1000) of Division 1 of the Elections Code that is 130 or more days after the date the district board calls the election.

(f) (1) If the vacancy is not filled by the district board by appointment, or if the district board has not called for an election within 60 days of the date the district board is notified of the vacancy or the effective date of the vacancy, whichever is later, then the city council of the city in which the district is wholly located, or if the district is not wholly located within a city, the board of supervisors of the county representing the larger portion of the district area in which the election to fill the vacancy will be held, may appoint a person to fill the vacancy within 90 days of the date the district board is notified of the vacancy or the effective date of the vacancy, whichever is later, or the city council or board of supervisors may order the district to call an election to fill the vacancy.

(2) The election called pursuant to this subdivision shall be held on the next established election date provided in Chapter 1 (commencing with Section 1000) of Division 1 of the Elections Code that is 130 or more days after the date the city council or board of supervisors calls the election.

(g) (1) If within 90 days of the date the district board is notified of the vacancy or the effective date of the vacancy, whichever is later, the remaining members of the district board or the appropriate board of supervisors or city council have not filled the vacancy and no election has been called for, then the district board shall call an election to fill the vacancy.

(2) The election called pursuant to this subdivision shall be held on the next established election date provided in Chapter 1 (commencing with Section 1000) of Division 1 of the Elections Code that is 130 or more days after the date the district board calls the election.

(h) (1) Notwithstanding any other provision of this section, if the number of remaining members of the district board falls below a quorum, then at the request of the district secretary or a remaining member of the district board, the appropriate board of supervisors or the city council shall promptly appoint a person to fill the vacancy, or may call an election to fill the vacancy.

(2) The board of supervisors or the city council shall only fill enough vacancies by appointment or by election to provide the district board with a quorum.

(3) If the vacancy occurs in the first half of a term of office and at least 130 days prior to the next general district election, the person appointed to fill the vacancy shall hold the office until the next general district election that is scheduled 130 or more days after the date the district board is notified of the vacancy, and thereafter until the person who is elected at that election to fill the vacancy has been qualified. The person elected to fill the vacancy shall hold office for the unexpired balance of the term of office.

(4) If the vacancy occurs in the first half of a term of office, but less than 130 days prior to the next general district election, or if the vacancy occurs in the second half of a term of office, the person appointed to fill the vacancy shall fill the balance of the unexpired term of office.

(5) The election called pursuant to this subdivision shall be held on the next established election date provided in Chapter 1 (commencing with Section 1000) of Division 1 of the Elections Code that is held 130 or more days after the date the city council or board of supervisors calls the election.

(Amended by Stats. 2007, Ch. 343, Sec. 4. Effective January 1, 2008.)



1781

The provisions of Section 1780 shall not apply to a school district, a district organized pursuant to Division 6 (commencing with Section 11501) of the Public Utilities Code, or a district subject to the provisions of Chapter 5 (commencing with Section 22825) of Part 5 of Division 11 of the Water Code.

(Added by Stats. 1975, Ch. 1059.)



1782

Notwithstanding any other provision of the law, whenever a vacancy occurs on a state board or commission, or a seat on a board or commission is abolished by statute, the board or commission shall notify the appropriate appointing authority of this occurrence and the appropriate appointing authority shall notify the person occupying the vacated or abolished seat that the person may no longer serve on the board or commission. Except as provided in Section 1774, the person occupying the vacated or abolished seat on the board or commission shall continue to serve until notified by the appropriate appointing authority.

(Added by Stats. 1981, Ch. 438, Sec. 1.)









CHAPTER 5 - Obtaining Possession of Office

1850

Every officer is entitled to the possession of all books and papers pertaining to his office, or in the custody of a former incumbent by virtue of his office.

(Enacted by Stats. 1943, Ch. 134.)



1851

If any person, including a former incumbent, refuses or neglects to deliver to the actual incumbent any such books or papers, the actual incumbent may petition any court of record sitting in the county where the person so refusing or neglecting resides, or any judge of the superior court residing therein.

(Enacted by Stats. 1943, Ch. 134.)



1852

After notice to the adverse party, the court or judge shall proceed in a summary way to hear the allegations and proof of the parties, and to order any such books or papers to be delivered to the petitioner.

(Enacted by Stats. 1943, Ch. 134.)



1853

The execution of the order and the delivery of the books and papers may be enforced by:

(a) Attachment as for a witness.

(b) At the request of the petitioner, by a warrant directed to the sheriff of the county commanding him to search for those books and papers, and to take and deliver them to the petitioner.

(Amended by Stats. 1996, Ch. 872, Sec. 36. Effective January 1, 1997.)



1854

Every person who wilfully and knowingly intrudes himself into any public office to which he has not been elected or appointed, and every person who, having been an executive, administrative or ministerial officer, wilfully exercises any of the functions of his office after his term has expired, and a successor has been elected or appointed and has qualified, is guilty of a misdemeanor.

(Enacted by Stats. 1943, Ch. 134.)



1855

Every officer whose office is abolished by law, or who, after the expiration of the time for which he may be appointed or elected, or after he has resigned or been legally removed from office, willfully and unlawfully

(a) Mutilates, destroys, or takes away the records, papers, documents, or other writings appertaining or belonging to his office, or

(b) Withholds or detains from his successor, or other person entitled thereto, the records, papers, documents, or other writings appertaining or belonging to his office, or any money or property in his custody as such officer,

is punishable by imprisonment in the state prison.

(Amended by Stats. 1976, Ch. 1139.)






CHAPTER 7 - Removal from Office

ARTICLE 1 - General

3000

An officer forfeits his office upon conviction of designated crimes as specified in the Constitution and laws of the State.

(Enacted by Stats. 1943, Ch. 134.)



3001

Any State, county, or city officer who is intoxicated while in discharge of the duties of his office, or by reason of intoxication is disqualified for the discharge of, or neglects his duties, is guilty of a misdemeanor. On conviction of such misdemeanor he forfeits his office, and the vacancy occasioned thereby shall be filled in the same manner as if the officer had filed his resignation in the proper office.

(Enacted by Stats. 1943, Ch. 134.)



3002

Whenever the Governor is authorized to appoint a person to an office with the advice and consent of, or subject to confirmation by, the Senate, and no fixed term has been provided by law for such office, the Governor may at any time, without cause and without hearing, remove the incumbent from said office and fill the vacancy occasioned by such removal in the same manner as if the officer had filed his resignation in the proper office.

(Added by Stats. 1955, Ch. 1881.)



3003

An elected officer of the state or a city, county, city and county, or district in this state forfeits his or her office upon the conviction of a crime pursuant to the federal Stolen Valor Act of 2005 (18 U.S.C. Sec. 704), that involves a false claim of receipt of any military decoration or medal described in that act, or the California Stolen Valor Act (as specified in Section 532b of the Penal Code), that involves a false claim, made with the intent to defraud, that the person is a veteran or a member of the Armed Forces. As used in this section, “district” means any agency of the state formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries.

(Amended by Stats. 2011, Ch. 69, Sec. 1. Effective January 1, 2012.)






ARTICLE 2 - Impeachment

3020

State officers elected on a statewide basis, members of the State Board of Equalization, and judges of state courts are subject to impeachment for misconduct in office.

(Amended by Stats. 1968, Ch. 312.)



3020.5

The Senate when sitting as the court of impeachment is a court of record. The officers of the Senate are the officers of the court.

(Added by Stats. 1953, Ch. 206.)



3021

All impeachments shall be by resolution adopted, originated in, and conducted by managers elected by the Assembly.

(Enacted by Stats. 1943, Ch. 134.)



3022

The managers shall prepare articles of impeachment, present them at the bar of the Senate, and prosecute them. The trial shall be before the Senate, sitting as a court of impeachment.

(Enacted by Stats. 1943, Ch. 134.)



3023

When an officer is impeached by the Assembly for a misdemeanor in office, the articles of impeachment shall be delivered to the President of the Senate.

(Enacted by Stats. 1943, Ch. 134.)



3024

The Senate shall assign a day for the hearing of the impeachment and inform the Assembly thereof.

(Enacted by Stats. 1943, Ch. 134.)



3025

Not less than 10 days before the day fixed for the hearing, the President of the Senate shall have served on the defendant a copy of the articles of impeachment, with a notice to appear and answer the same at the time and place appointed.

(Enacted by Stats. 1943, Ch. 134.)



3026

The service shall be made upon the defendant personally. If upon diligent inquiry he can not be found within the State, upon proof of that fact the Senate may order publication to be made, in such manner as it deems proper, of a notice requiring him to appear at a specified time and place and answer the articles of impeachment.

(Enacted by Stats. 1943, Ch. 134.)



3027

If the defendant does not appear, upon proof of service or publication the Senate may, of its own motion or for cause shown, assign another day for hearing the impeachment, or may proceed to trial and judgment in the absence of the defendant.

(Enacted by Stats. 1943, Ch. 134.)



3028

When the defendant appears, he may object in writing to the sufficiency of the articles of impeachment, or he may answer the articles by an oral plea of not guilty.

(Enacted by Stats. 1943, Ch. 134.)



3029

If the objection to the sufficiency of the articles of impeachment is not sustained by a majority of the members of the Senate who heard the argument, the defendant shall be ordered forthwith to answer the articles of impeachment. If he then pleads guilty, or refuses to plead, the Senate shall render judgment of conviction against him.

(Enacted by Stats. 1943, Ch. 134.)



3030

If the defendant pleads not guilty, the Senate shall try the impeachment at the time it appoints. The plea shall be entered upon the Senate Journal, and puts in issue every material allegation of the articles of impeachment.

(Enacted by Stats. 1943, Ch. 134.)



3031

At the time and place appointed, and before the Senate acts on the impeachment, the secretary shall administer to the President of the Senate, and the President of the Senate to each of the members of the Senate present, an oath truly and impartially to hear, try, and determine the impeachment. No member of the Senate can act or vote upon the impeachment, or upon any question arising thereon, without having taken such oath.

(Enacted by Stats. 1943, Ch. 134.)



3032

The defendant can not be convicted on impeachment without the concurrence of two-thirds of the members elected, voting by ayes and noes. If two-thirds of the members elected do not concur in a conviction, he shall be acquitted.

(Enacted by Stats. 1943, Ch. 134.)



3033

After conviction and at the time appointed by the Senate, it shall pronounce judgment, in the form of a resolution entered upon the Senate Journal.

(Enacted by Stats. 1943, Ch. 134.)



3034

On the adoption of the resolution by a majority of the members present who voted on the question of acquittal or conviction, it becomes the judgment of the Senate.

(Enacted by Stats. 1943, Ch. 134.)



3035

The judgment may be that the defendant be suspended, or that he be removed from office and disqualified to hold any office of honor, trust, or profit under the State.

(Enacted by Stats. 1943, Ch. 134.)



3036

If judgment of suspension is given, during the continuance of the judgment the defendant is disqualified from receiving the salary, fees, or emoluments of the office.

(Enacted by Stats. 1943, Ch. 134.)



3037

Whenever articles of impeachment against any officer subject to impeachment are presented to the Senate, the officer is temporarily suspended from his office and can not act in his official capacity until he is acquitted.

(Enacted by Stats. 1943, Ch. 134.)



3038

Upon temporary suspension of any officer other than the Governor, his office shall at once be temporarily filled by an appointment made by the Governor, with the advice and consent of the Senate. The office shall be filled by the appointee until the acquittal of the party impeached or, in case of his removal, until the vacancy is filled at the next election.

(Enacted by Stats. 1943, Ch. 134.)



3039

If the Lieutenant Governor is impeached, notice of the impeachment shall be immediately given to the Senate by the Assembly in order that another president may be chosen.

(Enacted by Stats. 1943, Ch. 134.)



3040

If the offense for which the defendant is convicted on impeachment is also the subject of an indictment or information, the indictment or information is not barred thereby.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 3 - Removal Other Than by Impeachment

3060

An accusation in writing against any officer of a district, county, or city, including any member of the governing board or personnel commission of a school district or any humane officer, for willful or corrupt misconduct in office, may be presented by the grand jury of the county for, or in, which the officer accused is elected or appointed. The grand jury presenting the accusation may also be the additional grand jury impaneled pursuant to Section 904.4, 904.6, or 904.8 of the Penal Code. An accusation may not be presented without the concurrence of at least 12 grand jurors, or at least 8 grand jurors in a county in which the required number of members of the grand jury is 11, or at least 14 grand jurors in a county in which the required number of members of the grand jury is 23.

(Amended by Stats. 2012, Ch. 134, Sec. 1. Effective January 1, 2013.)



3061

The accusation shall state the offense charged in ordinary and concise language, and without repetition.

(Enacted by Stats. 1943, Ch. 134.)



3062

The accusation shall be delivered by the foreman of the grand jury to the district attorney of the county, unless he is the officer accused.

(Enacted by Stats. 1943, Ch. 134.)



3063

The district attorney shall have a copy of the accusation served upon the defendant, and by notice in writing shall require the accused to appear before the superior court of the county, at a time stated in the notice, and answer the accusation. Appearance shall not be required in less than 10 days from the service of the notice. After service, the original accusation shall be filed with the clerk of the court.

(Enacted by Stats. 1943, Ch. 134.)



3064

The defendant shall appear at the time stated in the notice and answer the accusation, unless for some sufficient cause the court assigns another day for that purpose. If he does not appear, the court may proceed to hear and determine the accusation in his absence.

(Enacted by Stats. 1943, Ch. 134.)



3065

The defendant may answer the accusation either by objecting to its sufficiency or any article therein, or by denying the truth of the accusation.

(Enacted by Stats. 1943, Ch. 134.)



3066

If he objects to the legal sufficiency of the accusation, the objection shall be in writing. The objection need not be in any specific form. It is sufficient if it presents intelligibly the grounds of the objection.

(Enacted by Stats. 1943, Ch. 134.)



3067

If he denies the truth of the accusation, the denial may be oral and without oath. The denial shall be entered upon the minutes.

(Enacted by Stats. 1943, Ch. 134.)



3068

If an objection to the sufficiency of the accusation is not sustained, the defendant shall answer thereto forthwith.

(Enacted by Stats. 1943, Ch. 134.)



3069

If the defendant pleads guilty, or refuses to answer the accusation, the court shall render judgment of conviction against him. If he denies the matters charged, the court shall immediately, or at such time as it appoints, try the accusation.

(Enacted by Stats. 1943, Ch. 134.)



3070

The trial shall be by a jury, and conducted in all respects in the same manner as the trial of an indictment.

(Enacted by Stats. 1943, Ch. 134.)



3071

The district attorney and the defendant are each entitled to such process as is necessary to enforce the attendance of witnesses as upon a trial of an indictment.

(Enacted by Stats. 1943, Ch. 134.)



3072

Upon a conviction and at the time appointed by the court it shall pronounce judgment that the defendant be removed from office. To warrant a removal, the judgment shall be entered upon the minutes, and the causes of removal shall be assigned therein.

(Enacted by Stats. 1943, Ch. 134.)



3073

The same proceedings may be had on like grounds for the removal of a district attorney, except that the accusation shall be delivered by the foreman of the grand jury to the clerk, and by him to a judge of the superior court of the county. The judge shall appoint a person to act as prosecuting officer in the matter, or place the accusation in the hands of the district attorney of an adjoining county, and require him to conduct the proceedings.

(Enacted by Stats. 1943, Ch. 134.)



3074

Any officer subject to removal pursuant to this article may be removed from office for willful or corrupt misconduct in office occurring at any time within the six years immediately preceding the presentation of an accusation by the grand jury.

(Added by Stats. 1971, Ch. 702.)



3075

In a proceeding under this article, appeal is to the court of appeal.

(Added by Stats. 1998, Ch. 931, Sec. 178. Effective September 28, 1998.)









CHAPTER 8 - Oath or Affirmation of Allegiance for Disaster Service Workers and Public Employees

3100

It is hereby declared that the protection of the health and safety and preservation of the lives and property of the people of the state from the effects of natural, manmade, or war-caused emergencies which result in conditions of disaster or in extreme peril to life, property, and resources is of paramount state importance requiring the responsible efforts of public and private agencies and individual citizens. In furtherance of the exercise of the police power of the state in protection of its citizens and resources, all public employees are hereby declared to be disaster service workers subject to such disaster service activities as may be assigned to them by their superiors or by law.

(Amended by Stats. 1971, Ch. 38.)



3101

For the purpose of this chapter the term “disaster service worker” includes all public employees and all volunteers in any disaster council or emergency organization accredited by the Office of Emergency Services. The term “public employees” includes all persons employed by the state or any county, city, city and county, state agency or public district, excluding aliens legally employed.

(Amended by Stats. 2013, Ch. 352, Sec. 104. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



3102

(a) All disaster service workers shall, before they enter upon the duties of their employment, take and subscribe to the oath or affirmation required by this chapter.

(b) In the case of intermittent, temporary, emergency or successive employments, then in the discretion of the employing agency, an oath taken and subscribed as required by this chapter shall be effective for the purposes of this chapter for all successive periods of employment which commence within one calendar year from the date of that subscription.

(c) Notwithstanding subdivision (b), the oath taken and subscribed by a person who is a member of an emergency organization sanctioned by a state agency or an accredited disaster council, whose members are duly enrolled or registered with the Office of Emergency Services, or any accredited disaster council of any political subdivision, shall be effective for the period the person remains a member with that organization.

(Amended by Stats. 2013, Ch. 352, Sec. 105. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



3103

The oath or affirmation required by this chapter is the oath or affirmation set forth in Section 3 of Article XX of the Constitution of California.

(Amended by Stats. 1953, Ch. 1250.)



3104

The oath or affirmation may be taken before any officer authorized to administer oaths. The oath or affirmation of any disaster service worker may be taken before his appointing power or before any person authorized in writing by his appointing power.

No fee shall be charged by any person before whom the oath or affirmation is taken and subscribed.

(Amended by Stats. 1971, Ch. 38.)



3105

(a) The oath or affirmation of any disaster service worker of the state shall be filed as prescribed by State Personnel Board rule within 30 days of the date on which it is taken and subscribed.

(b) The oath or affirmation of any disaster service worker of any county shall be filed in the office of the county clerk of the county or in the official department personnel file of the county employee who is designated as a disaster service worker.

(c) The oath or affirmation of any disaster service worker of any city shall be filed in the office of the city clerk of the city.

(d) The oath or affirmation of any disaster service worker of any other public agency, including any district, shall be filed with any officer or employee of the agency that may be designated by the agency.

(e) The oath or affirmation of any disaster service worker may be destroyed without duplication five years after the termination of the disaster service worker’s service or, in the case of a public employee, five years after the termination of the employee’s employment.

(Amended by Stats. 2001, Ch. 176, Sec. 7. Effective January 1, 2002.)



3106

Compliance with this chapter shall, as to state employees, be deemed full compliance with Chapter 4, Part 1, Division 5, Title 2 of this code, requiring taking of oaths by state employees.

(Added by Stats. 1950, 3rd Ex. Sess., Ch. 7.)



3107

No compensation nor reimbursement for expenses incurred shall be paid to any disaster service worker by any public agency unless such disaster service worker has taken and subscribed to the oath or affirmation required by this chapter. It shall be the duty of the person certifying to public payrolls to ascertain and certify that such disaster service worker has taken such oath or affirmation. Whenever there is more than one officer certifying to public payrolls the governing body of a city or county or school district may designate and make it the duty of a certain officer or officers to ascertain and certify that such disaster service worker has taken such oath or affirmation. The governing body of a city or county or school district may designate and make it the duty of a local disaster service officer to ascertain and certify that each volunteer disaster service worker has taken such oath or affirmation.

Nothing in this chapter, however, shall prevent the correction of any technical error or deficiency in an oath taken pursuant to this chapter; provided, such correction is made before the disaster service worker is actually paid or reimbursed.

(Amended by Stats. 1971, Ch. 38.)



3108

Every person who, while taking and subscribing to the oath or affirmation required by this chapter, states as true any material matter which he or she knows to be false, is guilty of perjury, and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 126. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



3109

Every person having taken and subscribed to the oath or affirmation required by this chapter, who, while in the employ of, or service with, the state or any county, city, city and county, state agency, public district, or disaster council or emergency organization advocates or becomes a member of any party or organization, political or otherwise, that advocates the overthrow of the government of the United States by force or violence or other unlawful means, is guilty of a felony, and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 127. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 8.5 - Volunteers

ARTICLE 1 - General

3110

This chapter shall be known and may be cited as the California State Government Volunteers Act.

(Added by Stats. 1978, Ch. 1195.)



3111

As used in this chapter:

(a) “Volunteer” means any person who, of his own free will, provides goods or services, without any financial gain, to any state agency, as defined in Section 11000;

(b) “Administrative volunteer” means any person serving voluntarily on boards, commissions or other similar bodies with California state government; and

(c) “Direct service volunteer” means any person involved in specific volunteer service that includes one to one relationships or assistance to recipients of government services.

(Added by Stats. 1978, Ch. 1195.)



3112

The Legislature finds and declares that:

(a) Since the spirit of volunteerism has long animated generations of Americans to give of their time and abilities to help others, the state would be wise to make use of volunteers in state service wherever practically possible.

(b) The spirit of citizen initiative and self-reliance that has prevailed throughout the United States for over the past two centuries needs to be recognized and fostered whenever possible in meeting the basic human needs in the state.

(c) In every community or neighborhood there are individuals who, by their personality, concern, experience, commitment, and training, can serve as citizen action leaders.

(d) There presently exists sufficient resources to assist citizen action efforts. There are an infinite number of skilled, experienced community groups, and volunteer organizations available to help mobilize citizen initiatives. Such groups include business and fraternal organizations, churches, women’s organizations, voluntary action centers, schools and other community organizations in both the public and private sectors.

(e) Legal and market disincentives and impediments need to be eliminated in order to establish an optimum environment for citizen initiative and volunteer action.

(f) There is a need for a clearinghouse, to provide information concerning resources and alternatives to foster self-reliance and citizen action.

(g) It is not the intent of the Legislature that volunteers replace or supplant public employees, where such employees are providing services deemed necessary for the government to perform, but that they add new dimensions to providing of governmental services.

(Added by Stats. 1978, Ch. 1195.)






ARTICLE 3 - Volunteers

3118

All volunteers shall comply with applicable department and other state policy and regulations. It shall be the responsibility of the state department in which a volunteer participates to insure this compliance.

(Added by Stats. 1978, Ch. 1195.)



3119

Each state department or division is hereby authorized to utilize the services of volunteers. Each state department or division utilizing the services of volunteers shall:

(a) Provide sufficient staff for the effective management and development of volunteer programs.

(b) Develop written rules governing job descriptions, recruitments, screening, training, responsibility, utilization, supervision, and insurance of volunteers.

(c) Take such actions as are necessary to insure that volunteers understand their duties and responsibilities.

(Added by Stats. 1978, Ch. 1195.)



3119.1

The provisions of this article shall not apply to the Department of Aging’s use of volunteers, pursuant to the provisions of Titles III (42 U.S.C. 3021 and following), V (42 U.S.C. 3041 and following), and VII (42 U.S.C. 3045 and following) of the Older Americans Act.

(Added by Stats. 1978, Ch. 1195.)






ARTICLE 4 - Senior Volunteers

3119.5

Notwithstanding Section 3118, any state or local agency that chooses to utilize volunteers shall implement a policy whereby no person aged 60 years or older may be excluded from volunteer service if the person is physically, mentally, and professionally capable of performing the services involved. A person shall be deemed professionally capable if he or she can demonstrate reasonable proficiency or relevant certification and performs his or her professional duties in accordance with laws, regulations, or technical standards governing his or her area of volunteer responsibility.

(Added by Stats. 1998, Ch. 188, Sec. 1. Effective January 1, 1999.)









CHAPTER 9 - Travel Insurance of Officers and Employees

3120

As used herein “local agency” means a county, city and county, city, school district, office of county superintendent of schools, or other special district.

(Amended by Stats. 1969, Ch. 938.)



3121

Any local agency may, subject to rules and regulations promulgated by the legislative body thereof, insure its officers, directors, deputies, assistants, employees and agents for injury or death incurred while traveling on the business of the agency and the cost of such insurance shall be a proper charge against the local agency. Proceeds of such a policy shall be payable to a beneficiary named by the person insured or, if none is named, to his estate.

(Amended by Stats. 1973, Ch. 454.)



3122

The travel insurance authorized by this chapter shall be in addition to any compensation secured under Division 4 (commencing with Section 3201) of the Labor Code and inuring to the benefit of the officer, deputy, assistant, employee or agent, or his or her beneficiary or heir.

(Amended by Stats. 1982, Ch. 454, Sec. 36.)



3123

The office of county superintendent of schools may carry a master policy for travel insurance on behalf of the school districts of the county.

(Amended by Stats. 1982, Ch. 454, Sec. 37.)






CHAPTER 9.5 - Political Activities of Public Employees

3201

The Legislature finds that political activities of public employees are of significant statewide concern. The provisions of this chapter shall supersede all provisions on this subject in the general law of this state or any city, county, or city and county charter except as provided in Section 3207.

(Repealed and added by Stats. 1976, Ch. 1422.)



3202

This chapter applies to all officers and employees of a state or local agency.

(a) “Local agency” means a county, city, city and county, political subdivision, district other than a school district, or municipal corporation. Officers and employees of a given local agency include officers and employees of any other local agency whose principal duties consist of providing services to the given local agency.

(b) “State agency” means every state office, department, division, bureau, board, commission, superior court, court of appeal, the Supreme Court, the California State University, the University of California, and the Legislature.

(Amended by Stats. 1983, Ch. 143, Sec. 175.)



3203

Except as otherwise provided in this chapter, or as necessary to meet requirements of federal law as it pertains to a particular employee or employees, no restriction shall be placed on the political activities of any officer or employee of a state or local agency.

(Repealed and added by Stats. 1976, Ch. 1422.)



3204

No one who holds, or who is seeking election or appointment to, any office or employment in a state or local agency shall, directly or indirectly, use, promise, threaten or attempt to use, any office, authority, or influence, whether then possessed or merely anticipated, to confer upon or secure for any individual person, or to aid or obstruct any individual person in securing, or to prevent any individual person from securing, any position, nomination, confirmation, promotion, or change in compensation or position, within the state or local agency, upon consideration or condition that the vote or political influence or action of such person or another shall be given or used in behalf of, or withheld from, any candidate, officer, or party, or upon any other corrupt condition or consideration. This prohibition shall apply to urging or discouraging the individual employee’s action.

(Repealed and added by Stats. 1976, Ch. 1422.)



3205

(a) An officer or employee of a local agency shall not, directly or indirectly, solicit a political contribution from an officer or employee of that agency, or from a person on an employment list of that agency, with knowledge that the person from whom the contribution is solicited is an officer or employee of that agency.

(b) A candidate for elective office of a local agency shall not, directly or indirectly, solicit a political contribution from an officer or employee of that agency, or from a person on an employment list of that agency, with knowledge that the person from whom the contribution is solicited is an officer or employee of that agency.

(c) This section shall not prohibit an officer or employee of a local agency, or a candidate for elective office in a local agency, from requesting political contributions from officers or employees of that agency if the solicitation is part of a solicitation made to a significant segment of the public which may include officers or employees of that local agency.

(d) Violation of this section is punishable as a misdemeanor. The district attorney shall have all authority to prosecute under this section.

(e) For purposes of this section, the term “contribution” shall have the same meaning as defined in Section 82015.

(Repealed and added by Stats. 1995, Ch. 653, Sec. 2. Effective January 1, 1996.)



3205.5

No one who holds, or who is seeking election or appointment to, any office shall, directly or indirectly, offer or arrange for any increase in compensation or salary for an employee of a state or local agency in exchange for, or a promise of, a contribution or loan to any committee controlled directly or indirectly by the person who holds, or who is seeking election or appointment to, an office. A violation of this section is punishable by imprisonment in a county jail for a period not exceeding one year, a fine not exceeding five thousand dollars ($5,000), or by both that imprisonment and fine.

(Added by Stats. 1997, Ch. 206, Sec. 1. Effective January 1, 1998.)



3206

No officer or employee of a local agency shall participate in political activities of any kind while in uniform.

(Repealed and added by Stats. 1976, Ch. 1422.)



3207

Any city, county, or city and county charter or, in the absence of a charter provision, the governing body of any local agency and any agency not subject to Section 19251 by establishing rules and regulations, may prohibit or otherwise restrict the following:

(a) Officers and employees engaging in political activity during working hours.

(b) Political activities on the premises of the local agency.

(Added by Stats. 1976, Ch. 1422.)



3208

Except as provided in Section 19990, the limitations set forth in this chapter shall be the only restrictions on the political activities of state employees.

(Amended by Stats. 1983, Ch. 142, Sec. 25.)



3209

Nothing in this chapter prevents an officer or employee of a state or local agency from soliciting or receiving political funds or contributions to promote the passage or defeat of a ballot measure which would affect the rate of pay, hours of work, retirement, civil service, or other working conditions of officers or employees of such state or local agency, except that a state or local agency may prohibit or limit such activities by its employees during their working hours and may prohibit or limit entry into governmental offices for such purposes during working hours.

(Added by Stats. 1976, Ch. 1422.)






CHAPTER 9.6 - Firefighters

3250

This chapter shall be known, and may be cited, as the Firefighters Procedural Bill of Rights Act.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3251

For purposes of this chapter, the following definitions apply:

(a) “Firefighter” means any firefighter employed by a public agency, including, but not limited to, any firefighter who is a paramedic or emergency medical technician, irrespective of rank. However, “firefighter” does not include an inmate of a state or local correctional agency who performs firefighting or related duties or persons who are subject to Chapter 9.7 (commencing with Section 3300). This chapter does not apply to any employee who has not successfully completed the probationary period established by his or her employer as a condition of employment.

(b) “Public agency” has the meaning given that term by Section 53101.

(c) “Punitive action” means any action that may lead to dismissal, demotion, suspension, reduction in salary, written reprimand, or transfer for purposes of punishment.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3252

(a) Except as otherwise provided in Chapter 9.5 (commencing with Section 3201), or whenever on duty or in uniform, no firefighter shall be prohibited from engaging, or be coerced or required to engage, in political activity.

(b) A firefighter shall not be prohibited from seeking election to, or serving as a member of, the governing board of a school district, or any local agency where the firefighter is not employed, including, but not limited to, any city, county, city and county, or special district, or political subdivision thereof.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3253

When any firefighter is under investigation and subjected to interrogation by his or her commanding officer, or any other member designated by the employing department or licensing or certifying agency, that could lead to punitive action, the interrogation shall be conducted under the following conditions:

(a) The interrogation shall be conducted at a reasonable hour, at a time when the firefighter is on duty, unless an imminent threat to the safety of the public requires otherwise. If the interrogation does occur during off-duty time of the firefighter being interrogated, the firefighter shall be compensated for any off-duty time in accordance with regular department procedures. The firefighter’s compensation shall not be reduced as a result of any work missed while being interrogated.

(b) The firefighter under investigation shall be informed, prior to the interrogation, of the rank, name, and command of the officer or other person in charge of the interrogation, the interrogating officer, and all other persons to be present during the interrogation. All questions directed to the firefighter under interrogation shall be asked by and through no more than two interrogators at one time.

(c) The firefighter under investigation shall be informed of the nature of the investigation prior to any interrogation.

(d) The interrogating session shall be for a reasonable period taking into consideration the gravity and complexity of the issue being investigated. The person under interrogation shall be allowed reasonable breaks to attend to his or her own personal physical necessities.

(e) (1) The firefighter under interrogation shall not be subjected to offensive language or threatened with punitive action. A promise of reward shall not be made as an inducement to answering any question. The employer shall provide to, and obtain from, an employee a formal grant of immunity from criminal prosecution, in writing, before the employee may be compelled to respond to incriminating questions in an interrogation. Subject to that grant of immunity, a firefighter refusing to respond to questions or submit to interrogations shall be informed that the failure to answer questions directly related to the investigation or interrogation may result in punitive action.

(2) The employer shall not cause the firefighter under interrogation to be subjected to visits by the press or news media without his or her express written consent free of duress, and the firefighter’s photograph, home address, telephone number, or other contact information shall not be given to the press or news media without his or her express written consent.

(f) A statement made during interrogation by a firefighter under duress, coercion, or threat of punitive action shall not be admissible in any subsequent judicial proceeding, subject to the following qualifications:

(1) This subdivision shall not limit the use of statements otherwise made by a firefighter when the employing fire department is seeking civil service sanctions against any firefighter, including disciplinary action brought under Section 19572.

(2) This subdivision shall not prevent the admissibility of statements otherwise made by the firefighter under interrogation in any civil action, including administrative actions, brought by that firefighter, or that firefighter’s exclusive representative, arising out of a disciplinary action.

(g) The complete interrogation of a firefighter may be recorded. If a recording is made of the interrogation, the firefighter shall have access to the recording if any further proceedings are contemplated or prior to any further interrogation at a subsequent time. The firefighter shall be entitled to a transcribed copy of any notes made by a stenographer or to any reports or complaints made by investigators or other persons, except those portions that are otherwise required by law to be kept confidential. Notes or reports that are deemed to be confidential shall not be entered in the firefighter’s personnel file. The firefighter being interrogated shall have the right to bring his or her own recording device and record any and all aspects of the interrogation.

(h) If, prior to or during the interrogation of a firefighter, it is contemplated that he or she may be charged with a criminal offense, he or she shall be immediately informed of his or her constitutional rights.

(i) Upon the filing of a formal written statement of charges, or whenever an interrogation focuses on matters that may result in punitive action against any firefighter, that firefighter, at his or her request, shall have the right to be represented by a representative of his or her choice who may be present at all times during the interrogation. The representative shall not be a person subject to the same investigation. The representative shall not be required to disclose, or be subject to any punitive action for refusing to disclose, any information received from the firefighter under investigation for noncriminal matters.

This section shall not be construed to apply to counseling, instruction, or informal verbal admonishment by, or other routine or unplanned contact with, a supervisor or any other firefighter.

(j) A firefighter shall not be loaned or temporarily reassigned to a location or duty assignment if a firefighter in his or her department would not normally be sent to that location or would not normally be given that duty assignment under similar circumstances.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3254

(a) A firefighter shall not be subjected to punitive action, or denied promotion, or be threatened with that treatment, because of the lawful exercise of the rights granted under this chapter, or the exercise of any rights under any existing administrative grievance procedure.

(b) Punitive action or denial of promotion on grounds other than merit shall not be undertaken by any employing department or licensing or certifying agency against any firefighter who has successfully completed the probationary period without providing the firefighter with an opportunity for administrative appeal.

(c) A fire chief shall not be removed by a public agency or appointing authority without providing that person with written notice, the reason or reasons for removal, and an opportunity for administrative appeal.

For purposes of this subdivision, the removal of a fire chief by a public agency or appointing authority, for the purpose of implementing the goals or policies, or both, of the public agency or appointing authority, or for reasons including, but not limited to, incompatibility of management styles or as a result of a change in administration, shall be sufficient to constitute “reason or reasons.”

Nothing in this subdivision shall be construed to create a property interest, if one does not otherwise exist by rule or law, in the job of fire chief.

(d) Punitive action or denial of promotion on grounds other than merit shall not be undertaken for any act, omission, or other allegation of misconduct if the investigation of the allegation is not completed within one year of discovery by the employing fire department or licensing or certifying agency. This one-year limitation period shall apply only if the discovery of the act, omission, or other misconduct occurred on or after January 1, 2008. If the employing department or licensing or certifying agency determines that discipline may be taken, it shall complete its investigation and notify the firefighter of its proposed disciplinary action within that year, except in any of the following circumstances:

(1) If the firefighter voluntarily waives the one-year time period in writing, the time period shall be tolled for the period of time specified in the written waiver.

(2) If the act, omission, or other allegation of misconduct is also the subject of a criminal investigation or criminal prosecution, the time during which the criminal investigation or criminal prosecution is pending shall toll the one-year time period.

(3) If the investigation is a multijurisdictional investigation that requires a reasonable extension for coordination of the involved agencies.

(4) If the investigation involves an employee who is incapacitated or otherwise unavailable.

(5) If the investigation involves a matter in civil litigation where the firefighter is named as a party defendant, the one-year time period shall be tolled while that civil action is pending.

(6) If the investigation involves a matter in criminal litigation in which the complainant is a criminal defendant, the one-year time period shall be tolled during the period of that defendant’s criminal investigation and prosecution.

(7) If the investigation involves an allegation of workers’ compensation fraud on the part of the firefighter.

(e) If a predisciplinary response or grievance procedure is required or utilized, the time for that response or procedure shall not be governed or limited by this chapter.

(f) If, after investigation and any predisciplinary response or procedure, the employing department or licensing or certifying agency decides to impose discipline, that agency shall notify the firefighter in writing of its decision to impose discipline within 30 days of its decision, but not less than 48 hours prior to imposing the discipline.

(g) Notwithstanding the one-year time period specified in subdivision (d), an investigation may be reopened against a firefighter if both of the following circumstances exist:

(1) Significant new evidence has been discovered that is likely to affect the outcome of the investigation.

(2) One of the following conditions exists:

(A) The evidence could not reasonably have been discovered in the normal course of investigation without resorting to extraordinary measures by the agency.

(B) The evidence resulted from the firefighter’s predisciplinary response or procedure.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3254.5

(a) An administrative appeal instituted by a firefighter under this chapter shall be conducted in conformance with rules and procedures adopted by the employing department or licensing or certifying agency that are in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2.

(b) Notwithstanding subdivision (a), if the employing department is subject to a memorandum of understanding that provides for binding arbitration of administrative appeals, the arbitrator or arbitration panel shall serve as the hearing officer in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 and, notwithstanding any other provision, that hearing officer’s decision shall be binding. However, a memorandum of understanding negotiated with an employing agency shall not control the process for administrative appeals instituted with licensing or certifying agencies. Any administrative appeal instituted with licensing or certifying agencies shall adhere to the requirements prescribed in subdivision (a).

(Amended by Stats. 2011, Ch. 296, Sec. 113. Effective January 1, 2012.)



3255

A firefighter shall not have any comment adverse to his or her interest entered in his or her personnel file, or any other file used for any personnel purposes by his or her employer, without the firefighter having first read and signed the instrument containing the adverse comment indicating he or she is aware of the comment. However, the entry may be made if after reading the instrument the firefighter refuses to sign it. That fact shall be noted on that document, and signed or initialed by the firefighter.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3256

A firefighter shall have 30 days within which to file a written response to any adverse comment entered in his or her personnel file. The written response shall be attached to, and shall accompany, the adverse comment.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3256.5

(a) Every employer shall, at reasonable times and at reasonable intervals, upon the request of a firefighter, during usual business hours, with no loss of compensation to the firefighter, permit that firefighter to inspect personnel files that are used or have been used to determine that firefighter’s qualifications for employment, promotion, additional compensation, or termination or other disciplinary action.

(b) Each employer shall keep each firefighter’s personnel file or a true and correct copy thereof, and shall make the file or copy thereof available within a reasonable period of time after a request therefor by the firefighter.

(c) If, after examination of the firefighter’s personnel file, the firefighter believes that any portion of the material is mistakenly or unlawfully placed in the file, the firefighter may request, in writing, that the mistaken or unlawful portion be corrected or deleted. Any request made pursuant to this subdivision shall include a statement by the firefighter describing the corrections or deletions from the personnel file requested and the reasons supporting those corrections or deletions. A statement submitted pursuant to this subdivision shall become part of the personnel file of the firefighter.

(d) Within 30 calendar days of receipt of a request made pursuant to subdivision (c), the employer shall either grant the firefighter’s request or notify the officer of the decision to refuse to grant the request. If the employer refuses to grant the request, in whole or in part, the employer shall state in writing the reasons for refusing the request, and that written statement shall become part of the personnel file of the firefighter.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3257

(a) A firefighter shall not be compelled to submit to a lie detector test against his or her will.

(1) Disciplinary action or other recrimination shall not be taken against a firefighter refusing to submit to a lie detector test.

(2) No comment shall be entered anywhere in the investigator’s notes or anywhere else that the firefighter refused to take, or did not take, a lie detector test.

(3) Testimony or evidence to the effect that the firefighter refused to take, or was subjected to, a lie detector test shall not be admissible at a subsequent hearing, trial, or proceeding, judicial or administrative.

(b) For the purpose of this section, “lie detector” means a polygraph, deceptograph, voice stress analyzer, psychological stress evaluator, or any other similar device, whether mechanical or electrical, that is used, or the results of which are used, for the purpose of rendering a diagnostic opinion regarding the honesty or dishonesty of an individual.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3258

A firefighter shall not be required or requested for purposes of job assignment or other personnel action to disclose any item of his or her property, income, assets, source of income, debts, or personal or domestic expenditures, including those of any member of his or her family or household, unless that information is otherwise required to be furnished under state law or obtained pursuant to court order.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3259

A firefighter shall not have his or her locker or other space for storage that may be assigned to him or her searched except in his or her presence, or with his or her consent, or unless a valid search warrant has been obtained or unless he or she has been notified that a search will be conducted. This section shall apply only to lockers or other space for storage that are owned or leased by the employing department or licensing or certifying agency.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3260

(a) It shall be unlawful for any employing department or licensing or certifying agency to deny or refuse to any firefighter the rights and protections guaranteed by this chapter.

(b) The superior court shall have initial jurisdiction over any proceeding brought by any firefighter against any employing department or licensing or certifying agency for alleged violations of this chapter.

(c) (1) If the superior court finds that the employing department or licensing or certifying agency has violated any of the provisions of this chapter, the court shall render appropriate injunctive or other extraordinary relief to remedy the violation and to prevent future violations of a like or similar nature, including, but not limited to, the granting of a temporary restraining order or preliminary or permanent injunction prohibiting the employing department or licensing or certifying agency from taking any punitive action against the firefighter.

(2) If the court finds that a bad faith or frivolous action or a filing for an improper purpose has been brought pursuant to this chapter, the court may order sanctions against the party filing the action, the party’s attorney, or both, pursuant to Sections 128.6 and 128.7 of the Code of Civil Procedure. Those sanctions may include, but not be limited to, reasonable expenses, including attorney’s fees, incurred by a fire department as the court deems appropriate. Nothing in this paragraph is intended to subject actions or filings under this section to rules or standards that are different from those applicable to other civil actions or filings subject to Section 128.6 or 128.7 of the Code of Civil Procedure.

(d) In addition to the extraordinary relief afforded by this chapter, upon a finding by a superior court that a fire department, its employees, agents, or assigns, with respect to acts taken within the scope of employment, maliciously violated any provision of this chapter with the intent to injure the firefighter, the fire department shall, for each and every violation, be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) to be awarded to the firefighter whose right or protection was denied and for reasonable attorney’s fees as may be determined by the court. If the court so finds, and there is sufficient evidence to establish actual damages suffered by the firefighter whose right or protection was denied, the fire department shall also be liable for the amount of the actual damages. Notwithstanding these provisions, a fire department may not be required to indemnify a contractor for the contractor’s liability pursuant to this subdivision if there is, within the contract between the fire department and the contractor, a “hold harmless” or similar provision that protects the fire department from liability for the actions of the contractor. An individual shall not be liable for any act for which a fire department is liable under this section.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3261

Nothing in this chapter shall in any way be construed to limit the ability of any employing department, licensing or certifying agency, or any firefighter to fulfill mutual aid agreements with other jurisdictions or agencies, and this chapter shall not be construed in any way to limit any jurisdictional or interagency cooperation under any circumstances where that activity is deemed necessary or desirable by the jurisdictions or agencies involved.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)



3262

The rights and protections described in this chapter shall only apply to a firefighter during events and circumstances involving the performance of his or her official duties.

(Added by Stats. 2007, Ch. 591, Sec. 2. Effective January 1, 2008.)






CHAPTER 9.7 - Public Safety Officers

3300

This chapter is known and may be cited as the Public Safety Officers Procedural Bill of Rights Act.

(Added by Stats. 1976, Ch. 465.)



3301

For purposes of this chapter, the term public safety officer means all peace officers specified in Sections 830.1, 830.2, 830.3, 830.31, 830.32, 830.33, except subdivision (e), 830.34, 830.35, except subdivision (c), 830.36, 830.37, 830.38, 830.4, and 830.5 of the Penal Code.

The Legislature hereby finds and declares that the rights and protections provided to peace officers under this chapter constitute a matter of statewide concern. The Legislature further finds and declares that effective law enforcement depends upon the maintenance of stable employer-employee relations, between public safety employees and their employers. In order to assure that stable relations are continued throughout the state and to further assure that effective services are provided to all people of the state, it is necessary that this chapter be applicable to all public safety officers, as defined in this section, wherever situated within the State of California.

(Amended by Stats. 1990, Ch. 675, Sec. 1.)



3302

(a) Except as otherwise provided by law, or whenever on duty or in uniform, no public safety officer shall be prohibited from engaging, or be coerced or required to engage, in political activity.

(b) No public safety officer shall be prohibited from seeking election to, or serving as a member of, the governing board of a school district.

(Amended by Stats. 1978, Ch. 1173.)



3303

When any public safety officer is under investigation and subjected to interrogation by his or her commanding officer, or any other member of the employing public safety department, that could lead to punitive action, the interrogation shall be conducted under the following conditions. For the purpose of this chapter, punitive action means any action that may lead to dismissal, demotion, suspension, reduction in salary, written reprimand, or transfer for purposes of punishment.

(a) The interrogation shall be conducted at a reasonable hour, preferably at a time when the public safety officer is on duty, or during the normal waking hours for the public safety officer, unless the seriousness of the investigation requires otherwise. If the interrogation does occur during off-duty time of the public safety officer being interrogated, the public safety officer shall be compensated for any off-duty time in accordance with regular department procedures, and the public safety officer shall not be released from employment for any work missed.

(b) The public safety officer under investigation shall be informed prior to the interrogation of the rank, name, and command of the officer in charge of the interrogation, the interrogating officers, and all other persons to be present during the interrogation. All questions directed to the public safety officer under interrogation shall be asked by and through no more than two interrogators at one time.

(c) The public safety officer under investigation shall be informed of the nature of the investigation prior to any interrogation.

(d) The interrogating session shall be for a reasonable period taking into consideration gravity and complexity of the issue being investigated. The person under interrogation shall be allowed to attend to his or her own personal physical necessities.

(e) The public safety officer under interrogation shall not be subjected to offensive language or threatened with punitive action, except that an officer refusing to respond to questions or submit to interrogations shall be informed that failure to answer questions directly related to the investigation or interrogation may result in punitive action. No promise of reward shall be made as an inducement to answering any question. The employer shall not cause the public safety officer under interrogation to be subjected to visits by the press or news media without his or her express consent nor shall his or her home address or photograph be given to the press or news media without his or her express consent.

(f) No statement made during interrogation by a public safety officer under duress, coercion, or threat of punitive action shall be admissible in any subsequent civil proceeding. This subdivision is subject to the following qualifications:

(1) This subdivision shall not limit the use of statements made by a public safety officer when the employing public safety department is seeking civil sanctions against any public safety officer, including disciplinary action brought under Section 19572.

(2) This subdivision shall not prevent the admissibility of statements made by the public safety officer under interrogation in any civil action, including administrative actions, brought by that public safety officer, or that officer’s exclusive representative, arising out of a disciplinary action.

(3) This subdivision shall not prevent statements made by a public safety officer under interrogation from being used to impeach the testimony of that officer after an in camera review to determine whether the statements serve to impeach the testimony of the officer.

(4) This subdivision shall not otherwise prevent the admissibility of statements made by a public safety officer under interrogation if that officer subsequently is deceased.

(g) The complete interrogation of a public safety officer may be recorded. If a tape recording is made of the interrogation, the public safety officer shall have access to the tape if any further proceedings are contemplated or prior to any further interrogation at a subsequent time. The public safety officer shall be entitled to a transcribed copy of any notes made by a stenographer or to any reports or complaints made by investigators or other persons, except those which are deemed by the investigating agency to be confidential. No notes or reports that are deemed to be confidential may be entered in the officer’s personnel file. The public safety officer being interrogated shall have the right to bring his or her own recording device and record any and all aspects of the interrogation.

(h) If prior to or during the interrogation of a public safety officer it is deemed that he or she may be charged with a criminal offense, he or she shall be immediately informed of his or her constitutional rights.

(i) Upon the filing of a formal written statement of charges, or whenever an interrogation focuses on matters that are likely to result in punitive action against any public safety officer, that officer, at his or her request, shall have the right to be represented by a representative of his or her choice who may be present at all times during the interrogation. The representative shall not be a person subject to the same investigation. The representative shall not be required to disclose, nor be subject to any punitive action for refusing to disclose, any information received from the officer under investigation for noncriminal matters.

This section shall not apply to any interrogation of a public safety officer in the normal course of duty, counseling, instruction, or informal verbal admonishment by, or other routine or unplanned contact with, a supervisor or any other public safety officer, nor shall this section apply to an investigation concerned solely and directly with alleged criminal activities.

(j) No public safety officer shall be loaned or temporarily reassigned to a location or duty assignment if a sworn member of his or her department would not normally be sent to that location or would not normally be given that duty assignment under similar circumstances.

(Amended by Stats. 1994, Ch. 1259, Sec. 1. Effective January 1, 1995.)



3304

(a) No public safety officer shall be subjected to punitive action, or denied promotion, or be threatened with any such treatment, because of the lawful exercise of the rights granted under this chapter, or the exercise of any rights under any existing administrative grievance procedure.

Nothing in this section shall preclude a head of an agency from ordering a public safety officer to cooperate with other agencies involved in criminal investigations. If an officer fails to comply with such an order, the agency may officially charge him or her with insubordination.

(b) No punitive action, nor denial of promotion on grounds other than merit, shall be undertaken by any public agency against any public safety officer who has successfully completed the probationary period that may be required by his or her employing agency without providing the public safety officer with an opportunity for administrative appeal.

(c) No chief of police may be removed by a public agency, or appointing authority, without providing the chief of police with written notice and the reason or reasons therefor and an opportunity for administrative appeal.

For purposes of this subdivision, the removal of a chief of police by a public agency or appointing authority, for the purpose of implementing the goals or policies, or both, of the public agency or appointing authority, for reasons including, but not limited to, incompatibility of management styles or as a result of a change in administration, shall be sufficient to constitute “reason or reasons.”

Nothing in this subdivision shall be construed to create a property interest, where one does not exist by rule or law, in the job of Chief of Police.

(d) (1) Except as provided in this subdivision and subdivision (g), no punitive action, nor denial of promotion on grounds other than merit, shall be undertaken for any act, omission, or other allegation of misconduct if the investigation of the allegation is not completed within one year of the public agency’s discovery by a person authorized to initiate an investigation of the allegation of an act, omission, or other misconduct. This one-year limitation period shall apply only if the act, omission, or other misconduct occurred on or after January 1, 1998. In the event that the public agency determines that discipline may be taken, it shall complete its investigation and notify the public safety officer of its proposed discipline by a Letter of Intent or Notice of Adverse Action articulating the discipline that year, except as provided in paragraph (2). The public agency shall not be required to impose the discipline within that one-year period.

(2) (A) If the act, omission, or other allegation of misconduct is also the subject of a criminal investigation or criminal prosecution, the time during which the criminal investigation or criminal prosecution is pending shall toll the one-year time period.

(B) If the public safety officer waives the one-year time period in writing, the time period shall be tolled for the period of time specified in the written waiver.

(C) If the investigation is a multijurisdictional investigation that requires a reasonable extension for coordination of the involved agencies.

(D) If the investigation involves more than one employee and requires a reasonable extension.

(E) If the investigation involves an employee who is incapacitated or otherwise unavailable.

(F) If the investigation involves a matter in civil litigation where the public safety officer is named as a party defendant, the one-year time period shall be tolled while that civil action is pending.

(G) If the investigation involves a matter in criminal litigation where the complainant is a criminal defendant, the one-year time period shall be tolled during the period of that defendant’s criminal investigation and prosecution.

(H) If the investigation involves an allegation of workers’ compensation fraud on the part of the public safety officer.

(e) Where a predisciplinary response or grievance procedure is required or utilized, the time for this response or procedure shall not be governed or limited by this chapter.

(f) If, after investigation and any predisciplinary response or procedure, the public agency decides to impose discipline, the public agency shall notify the public safety officer in writing of its decision to impose discipline, including the date that the discipline will be imposed, within 30 days of its decision, except if the public safety officer is unavailable for discipline.

(g) Notwithstanding the one-year time period specified in subdivision (d), an investigation may be reopened against a public safety officer if both of the following circumstances exist:

(1) Significant new evidence has been discovered that is likely to affect the outcome of the investigation.

(2) One of the following conditions exist:

(A) The evidence could not reasonably have been discovered in the normal course of investigation without resorting to extraordinary measures by the agency.

(B) The evidence resulted from the public safety officer’s predisciplinary response or procedure.

(h) For those members listed in subdivision (a) of Section 830.2 of the Penal Code, the 30-day time period provided for in subdivision (f) shall not commence with the service of a preliminary notice of adverse action, should the public agency elect to provide the public safety officer with such a notice.

(Amended by Stats. 2009, Ch. 494, Sec. 1. Effective January 1, 2010.)



3304.5

An administrative appeal instituted by a public safety officer under this chapter shall be conducted in conformance with rules and procedures adopted by the local public agency.

(Added by Stats. 1998, Ch. 263, Sec. 1. Effective January 1, 1999.)



3305

No public safety officer shall have any comment adverse to his interest entered in his personnel file, or any other file used for any personnel purposes by his employer, without the public safety officer having first read and signed the instrument containing the adverse comment indicating he is aware of such comment, except that such entry may be made if after reading such instrument the public safety officer refuses to sign it. Should a public safety officer refuse to sign, that fact shall be noted on that document, and signed or initialed by such officer.

(Added by Stats. 1976, Ch. 465.)



3305.5

(a) A punitive action, or denial of promotion on grounds other than merit, shall not be undertaken by any public agency against any public safety officer solely because that officer’s name has been placed on a Brady list, or that the officer’s name may otherwise be subject to disclosure pursuant to Brady v. Maryland (1963) 373 U.S. 83.

(b) This section shall not prohibit a public agency from taking punitive action, denying promotion on grounds other than merit, or taking other personnel action against a public safety officer based on the underlying acts or omissions for which that officer’s name was placed on a Brady list, or may otherwise be subject to disclosure pursuant to Brady v. Maryland (1963) 373 U.S. 83, if the actions taken by the public agency otherwise conform to this chapter and to the rules and procedures adopted by the local agency.

(c) Evidence that a public safety officer’s name has been placed on a Brady list, or may otherwise be subject to disclosure pursuant to Brady v. Maryland (1963) 373 U.S. 83, shall not be introduced for any purpose in any administrative appeal of a punitive action, except as provided in subdivision (d).

(d) Evidence that a public safety officer’s name was placed on a Brady list may only be introduced if, during the administrative appeal of a punitive action against an officer, the underlying act or omission for which that officer’s name was placed on a Brady list is proven and the officer is found to be subject to some form of punitive action. If the hearing officer or other administrative appeal tribunal finds or determines that a public safety officer has committed the underlying acts or omissions that will result in a punitive action, denial of a promotion on grounds other than merit, or any other adverse personnel action, and evidence exists that a public safety officer’s name has been placed on a Brady list, or may otherwise be subject to disclosure pursuant to Brady v. Maryland (1963) 373 U.S. 83, then the evidence shall be introduced for the sole purpose of determining the type or level of punitive action to be imposed.

(e) For purposes of this section, “Brady list” means any system, index, list, or other record containing the names of peace officers whose personnel files are likely to contain evidence of dishonesty or bias, which is maintained by a prosecutorial agency or office in accordance with the holding in Brady v. Maryland (1963) 373 U.S. 83.

(Added by Stats. 2013, Ch. 779, Sec. 1. Effective January 1, 2014.)



3306

A public safety officer shall have 30 days within which to file a written response to any adverse comment entered in his personnel file. Such written response shall be attached to, and shall accompany, the adverse comment.

(Added by Stats. 1976, Ch. 465.)



3306.5

(a) Every employer shall, at reasonable times and at reasonable intervals, upon the request of a public safety officer, during usual business hours, with no loss of compensation to the officer, permit that officer to inspect personnel files that are used or have been used to determine that officer’s qualifications for employment, promotion, additional compensation, or termination or other disciplinary action.

(b) Each employer shall keep each public safety officer’s personnel file or a true and correct copy thereof , and shall make the file or copy thereof available within a reasonable period of time after a request therefor by the officer.

(c) If, after examination of the officer’s personnel file, the officer believes that any portion of the material is mistakenly or unlawfully placed in the file, the officer may request, in writing, that the mistaken or unlawful portion be corrected or deleted. Any request made pursuant to this subdivision shall include a statement by the officer describing the corrections or deletions from the personnel file requested and the reasons supporting those corrections or deletions. A statement submitted pursuant to this subdivision shall become part of the personnel file of the officer.

(d) Within 30 calendar days of receipt of a request made pursuant to subdivision (c), the employer shall either grant the officer’s request or notify the officer of the decision to refuse to grant the request. If the employer refuses to grant the request, in whole or in part, the employer shall state in writing the reasons for refusing the request, and that written statement shall become part of the personnel file of the officer.

(Added by Stats. 2000, Ch. 209, Sec. 1. Effective January 1, 2001.)



3307

(a) No public safety officer shall be compelled to submit to a lie detector test against his or her will. No disciplinary action or other recrimination shall be taken against a public safety officer refusing to submit to a lie detector test, nor shall any comment be entered anywhere in the investigator’s notes or anywhere else that the public safety officer refused to take, or did not take, a lie detector test, nor shall any testimony or evidence be admissible at a subsequent hearing, trial, or proceeding, judicial or administrative, to the effect that the public safety officer refused to take, or was subjected to, a lie detector test.

(b) For the purpose of this section, “lie detector” means a polygraph, deceptograph, voice stress analyzer, psychological stress evaluator, or any other similar device, whether mechanical or electrical, that is used, or the results of which are used, for the purpose of rendering a diagnostic opinion regarding the honesty or dishonesty of an individual.

(Amended by Stats. 1998, Ch. 112, Sec. 1. Effective January 1, 1999.)



3307.5

(a) No public safety officer shall be required as a condition of employment by his or her employing public safety department or other public agency to consent to the use of his or her photograph or identity as a public safety officer on the Internet for any purpose if that officer reasonably believes that the disclosure may result in a threat, harassment, intimidation, or harm to that officer or his or her family.

(b) Based upon his or her reasonable belief that the disclosure of his or her photograph or identity as a public safety officer on the Internet as described in subdivision (a) may result in a threat, harassment, intimidation, or harm, the officer may notify the department or other public agency to cease and desist from that disclosure. After the notification to cease and desist, the officer, a district attorney, or a United States Attorney may seek an injunction prohibiting any official or unofficial use by the department or other public agency on the Internet of his or her photograph or identity as a public safety officer. The court may impose a civil penalty in an amount not to exceed five hundred dollars ($500) per day commencing two working days after the date of receipt of the notification to cease and desist.

(Added by Stats. 1999, Ch. 338, Sec. 1. Effective January 1, 2000.)



3308

No public safety officer shall be required or requested for purposes of job assignment or other personnel action to disclose any item of his property, income, assets, source of income, debts or personal or domestic expenditures (including those of any member of his family or household) unless such information is obtained or required under state law or proper legal procedure, tends to indicate a conflict of interest with respect to the performance of his official duties, or is necessary for the employing agency to ascertain the desirability of assigning the public safety officer to a specialized unit in which there is a strong possibility that bribes or other improper inducements may be offered.

(Added by Stats. 1976, Ch. 465.)



3309

No public safety officer shall have his locker, or other space for storage that may be assigned to him searched except in his presence, or with his consent, or unless a valid search warrant has been obtained or where he has been notified that a search will be conducted. This section shall apply only to lockers or other space for storage that are owned or leased by the employing agency.

(Added by Stats. 1976, Ch. 465.)



3309.5

(a) It shall be unlawful for any public safety department to deny or refuse to any public safety officer the rights and protections guaranteed to him or her by this chapter.

(b) Nothing in subdivision (h) of Section 11181 shall be construed to affect the rights and protections afforded to state public safety officers under this chapter or under Section 832.5 of the Penal Code.

(c) The superior court shall have initial jurisdiction over any proceeding brought by any public safety officer against any public safety department for alleged violations of this chapter.

(d) (1) In any case where the superior court finds that a public safety department has violated any of the provisions of this chapter, the court shall render appropriate injunctive or other extraordinary relief to remedy the violation and to prevent future violations of a like or similar nature, including, but not limited to, the granting of a temporary restraining order, preliminary injunction, or permanent injunction prohibiting the public safety department from taking any punitive action against the public safety officer.

(2) If the court finds that a bad faith or frivolous action or a filing for an improper purpose has been brought pursuant to this chapter, the court may order sanctions against the party filing the action, the party’s attorney, or both, pursuant to Sections 128.6 and 128.7 of the Code of Civil Procedure. Those sanctions may include, but not be limited to, reasonable expenses, including attorney’s fees, incurred by a public safety department as the court deems appropriate. Nothing in this paragraph is intended to subject actions or filings under this section to rules or standards that are different from those applicable to other civil actions or filings subject to Section 128.6 or 128.7 of the Code of Civil Procedure.

(e) In addition to the extraordinary relief afforded by this chapter, upon a finding by a superior court that a public safety department, its employees, agents, or assigns, with respect to acts taken within the scope of employment, maliciously violated any provision of this chapter with the intent to injure the public safety officer, the public safety department shall, for each and every violation, be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) to be awarded to the public safety officer whose right or protection was denied and for reasonable attorney’s fees as may be determined by the court. If the court so finds, and there is sufficient evidence to establish actual damages suffered by the officer whose right or protection was denied, the public safety department shall also be liable for the amount of the actual damages. Notwithstanding these provisions, a public safety department may not be required to indemnify a contractor for the contractor’s liability pursuant to this subdivision if there is, within the contract between the public safety department and the contractor, a “hold harmless” or similar provision that protects the public safety department from liability for the actions of the contractor. An individual shall not be liable for any act for which a public safety department is liable under this section.

(Amended by Stats. 2005, Ch. 22, Sec. 70. Effective January 1, 2006.)



3310

Any public agency which has adopted, through action of its governing body or its official designee, any procedure which at a minimum provides to peace officers the same rights or protections as provided pursuant to this chapter shall not be subject to this chapter with regard to such a procedure.

(Added by Stats. 1976, Ch. 465.)



3311

Nothing in this chapter shall in any way be construed to limit the use of any public safety agency or any public safety officer in the fulfilling of mutual aid agreements with other jurisdictions or agencies, nor shall this chapter be construed in any way to limit any jurisdictional or interagency cooperation under any circumstances where such activity is deemed necessary or desirable by the jurisdictions or the agencies involved.

(Amended by Stats. 1977, Ch. 579.)



3312

Notwithstanding any other provision of law, the employer of a public safety officer may not take any punitive action against an officer for wearing a pin or displaying any other item containing the American flag, unless the employer gives the officer written notice that includes all of the following:

(a) A statement that the officer’s pin or other item violates an existing rule, regulation, policy, or local agency agreement or contract regarding the wearing of a pin, or the displaying of any other item, containing the American flag.

(b) A citation to the specific rule, regulation, policy, or local agency agreement or contract that the pin or other item violates.

(c) A statement that the officer may file an appeal against the employer challenging the alleged violation pursuant to applicable grievance or appeal procedures adopted by the department or public agency that otherwise comply with existing law.

(Added by Stats. 2002, Ch. 170, Sec. 2. Effective January 1, 2003.)



3313

In the 2005–06 fiscal year, the Commission on State Mandates shall review its statement of decision regarding the Peace Officer Procedural Bill of Rights test claim and make any modifications necessary to this decision to clarify whether the subject legislation imposed a mandate consistent with the California Supreme Court Decision in San Diego Unified School Dist. v. Commission on State Mandates (2004) 33 Cal.4th 859 and other applicable court decisions. If the Commission on State Mandates revises its statement of decision regarding the Peace Officer Procedural Bill of Rights test claim, the revised decision shall apply to local government Peace Officer Procedural Bill of Rights activities occurring after the date the revised decision is adopted.

(Added by Stats. 2005, Ch. 72, Sec. 6. Effective July 19, 2005.)






CHAPTER 9.8 - Public Safety Officer Medal of Valor Act

3400

This chapter shall be known and may be cited as the Public Safety Officer Medal of Valor Act.

(Added by Stats. 2002, Ch. 226, Sec. 1. Effective January 1, 2003.)



3401

The Governor annually may award and present, in the name of the State of California, a Public Safety Medal of Valor of appropriate design, with ribbons and appurtenances, to one or more public safety officers cited by the Attorney General pursuant to Section 3402 for extraordinary valor above and beyond the call of duty. The medal shall be the highest state award for valor awarded to a public safety officer, which includes any person serving a public agency, with or without compensation, as a firefighter, a law enforcement officer, including a corrections or court officer or a civil defense officer, or an emergency services officer.

(Repealed and added by Stats. 2009, Ch. 553, Sec. 2. Effective January 1, 2010.)



3402

(a) There exists in state government the Public Safety Medal of Valor Review Board, whose purpose is to solicit and review applications for, and make recommendations to the Attorney General regarding, the Public Safety Medal of Valor.

(b) The board shall be comprised of one representative selected by each of the following organizations:

(1) The California Association of Highway Patrolmen.

(2) The California Coalition of Law Enforcement Associations.

(3) The California Correctional Peace Officers Association.

(4) The California Peace Officers’ Association.

(5) The California Police Chiefs’ Association.

(6) The California Professional Firefighters.

(7) The California State Firefighters’ Association.

(8) The California State Sheriffs’ Association.

(9) The California Statewide Law Enforcement Association.

(10) The Peace Officers Research Association of California.

(11) A group, selected by the board, that represents emergency medical technicians and paramedics.

(c) The board shall be chaired by a member elected by a majority vote of the members at the first official meeting of the board each year. The board shall meet at the call of the chair. Members shall serve without compensation or reimbursement for travel, per diem, or other expenses, and they shall minimize travel and expenses to the greatest extent possible. Any cost incurred by a member as a result of serving as a member shall not be paid by the state.

(d) The board shall review the applications for the medal to determine which applicants, if any, to recommend to the Attorney General. The board may hear from witnesses and consider whatever information it considers advisable to carry out its duties. The board may secure directly from any state department, or other state or local agency, information as the board considers necessary to carry out its duties. Upon the request of the board, the head of a department or agency may furnish information to the board. The board shall not disclose any information that may compromise an ongoing law enforcement investigation or is otherwise required by law to be kept confidential.

(e) Not more often than once each year, the board may present to the Attorney General the name or names of those persons, if any, it recommends as candidates for the medal.

(f) The board may receive donations to pay for meeting and witness expenses. Witnesses requested to appear before the board may be paid no more than the fees paid to witnesses pursuant to the Code of Civil Procedure. The per diem and mileage allowance may be paid from funds donated to the board and shall not be paid by the state. If donated funds are not available to the board, the board shall not hold hearings or have witnesses.

(Repealed and added by Stats. 2009, Ch. 553, Sec. 4. Effective January 1, 2010.)



3403

(a) The Attorney General shall review the candidates recommended to him or her by the Public Safety Medal of Valor Review Board and advise the Governor which candidates, if any, merit the Attorney General’s citation for extraordinary valor above and beyond the call of duty.

(b) The Attorney General shall pay for the production of the medals from existing resources within the Department of Justice.

(Repealed and added by Stats. 2009, Ch. 553, Sec. 6. Effective January 1, 2010.)






CHAPTER 9.9 - California Golden Shield Act

3410

This chapter shall be known and may be cited as the California Golden Shield Act.

(Added by Stats. 2009, Ch. 462, Sec. 1. Effective January 1, 2010.)



3411

The Governor annually shall award, and present in the name of the State of California, a Golden Shield Award of appropriate design, with ribbons and appurtenances, to the next of kin of, or immediate family members of, every public safety officer who, while serving in any capacity under competent authority, has been killed in the line of duty in that year.

(Added by Stats. 2009, Ch. 462, Sec. 1. Effective January 1, 2010.)



3412

For the purposes of this chapter, “public safety officer” means a person serving a public agency, with or without compensation, as a firefighter, law enforcement officer, or emergency services officer. “Law enforcement officer” includes a person who is a corrections or court officer or a civil defense officer.

(Added by Stats. 2009, Ch. 462, Sec. 1. Effective January 1, 2010.)






CHAPTER 10 - Local Public Employee Organizations

3500

(a) It is the purpose of this chapter to promote full communication between public employers and their employees by providing a reasonable method of resolving disputes regarding wages, hours, and other terms and conditions of employment between public employers and public employee organizations. It is also the purpose of this chapter to promote the improvement of personnel management and employer-employee relations within the various public agencies in the State of California by providing a uniform basis for recognizing the right of public employees to join organizations of their own choice and be represented by those organizations in their employment relationships with public agencies. Nothing contained herein shall be deemed to supersede the provisions of existing state law and the charters, ordinances, and rules of local public agencies that establish and regulate a merit or civil service system or which provide for other methods of administering employer-employee relations nor is it intended that this chapter be binding upon those public agencies that provide procedures for the administration of employer-employee relations in accordance with the provisions of this chapter. This chapter is intended, instead, to strengthen merit, civil service and other methods of administering employer-employee relations through the establishment of uniform and orderly methods of communication between employees and the public agencies by which they are employed.

(b) The Legislature finds and declares that the duties and responsibilities of local agency employer representatives under this chapter are substantially similar to the duties and responsibilities required under existing collective bargaining enforcement procedures and therefore the costs incurred by the local agency employer representatives in performing those duties and responsibilities under this chapter are not reimbursable as state-mandated costs.

(Amended by Stats. 2000, Ch. 901, Sec. 1. Effective January 1, 2001.)



3500.5

This chapter shall be known and may be cited as the “Meyers-Milias-Brown Act.”

(Added by renumbering Section 3510 by Stats. 2000, Ch. 901, Sec. 9. Effective January 1, 2001.)



3501

As used in this chapter:

(a) “Employee organization” means either of the following:

(1) Any organization that includes employees of a public agency and that has as one of its primary purposes representing those employees in their relations with that public agency.

(2) Any organization that seeks to represent employees of a public agency in their relations with that public agency.

(b) “Recognized employee organization” means an employee organization which has been formally acknowledged by the public agency as an employee organization that represents employees of the public agency.

(c) Except as otherwise provided in this subdivision, “public agency” means every governmental subdivision, every district, every public and quasi-public corporation, every public agency and public service corporation and every town, city, county, city and county and municipal corporation, whether incorporated or not and whether chartered or not. As used in this chapter, “public agency” does not mean a school district or a county board of education or a county superintendent of schools or a personnel commission in a school district having a merit system as provided in Chapter 5 (commencing with Section 45100) of Part 25 and Chapter 4 (commencing with Section 88000) of Part 51 of the Education Code or the State of California.

(d) “Public employee” means any person employed by any public agency, including employees of the fire departments and fire services of counties, cities, cities and counties, districts, and other political subdivisions of the state, excepting those persons elected by popular vote or appointed to office by the Governor of this state.

(e) “Mediation” means effort by an impartial third party to assist in reconciling a dispute regarding wages, hours and other terms and conditions of employment between representatives of the public agency and the recognized employee organization or recognized employee organizations through interpretation, suggestion and advice.

(f) “Board” means the Public Employment Relations Board established pursuant to Section 3541.

(Amended by Stats. 2003, Ch. 215, Sec. 2. Effective January 1, 2004.)



3501.5

As used in this chapter, “public agency” does not mean a superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 123. Effective January 1, 2003.)



3502

Except as otherwise provided by the Legislature, public employees shall have the right to form, join, and participate in the activities of employee organizations of their own choosing for the purpose of representation on all matters of employer-employee relations. Public employees also shall have the right to refuse to join or participate in the activities of employee organizations and shall have the right to represent themselves individually in their employment relations with the public agency.

(Added by Stats. 1961, Ch. 1964.)



3502.1

No public employee shall be subject to punitive action or denied promotion, or threatened with any such treatment, for the exercise of lawful action as an elected, appointed, or recognized representative of any employee bargaining unit.

(Added by Stats. 2001, Ch. 788, Sec. 1. Effective January 1, 2002.)



3502.5

(a) Notwithstanding Section 3502, any other provision of this chapter, or any other law, rule, or regulation, an agency shop agreement may be negotiated between a public agency and a recognized public employee organization that has been recognized as the exclusive or majority bargaining agent pursuant to reasonable rules and regulations, ordinances, and enactments, in accordance with this chapter. As used in this chapter, “agency shop” means an arrangement that requires an employee, as a condition of continued employment, either to join the recognized employee organization or to pay the organization a service fee in an amount not to exceed the standard initiation fee, periodic dues, and general assessments of the organization.

(b) In addition to the procedure prescribed in subdivision (a), an agency shop arrangement between the public agency and a recognized employee organization that has been recognized as the exclusive or majority bargaining agent shall be placed in effect, without a negotiated agreement, upon (1) a signed petition of 30 percent of the employees in the applicable bargaining unit requesting an agency shop agreement and an election to implement an agency fee arrangement, and (2) the approval of a majority of employees who cast ballots and vote in a secret ballot election in favor of the agency shop agreement. The petition may be filed only after the recognized employee organization has requested the public agency to negotiate on an agency shop arrangement and, beginning seven working days after the public agency received this request, the two parties have had 30 calendar days to attempt good faith negotiations in an effort to reach agreement. An election that may not be held more frequently than once a year shall be conducted by the California State Mediation and Conciliation Service in the event that the public agency and the recognized employee organization cannot agree within 10 days from the filing of the petition to select jointly a neutral person or entity to conduct the election. In the event of an agency fee arrangement outside of an agreement that is in effect, the recognized employee organization shall indemnify and hold the public agency harmless against any liability arising from a claim, demand, or other action relating to the public agency’s compliance with the agency fee obligation.

(c) An employee who is a member of a bona fide religion, body, or sect that has historically held conscientious objections to joining or financially supporting public employee organizations shall not be required to join or financially support a public employee organization as a condition of employment. The employee may be required, in lieu of periodic dues, initiation fees, or agency shop fees, to pay sums equal to the dues, initiation fees, or agency shop fees to a nonreligious, nonlabor charitable fund exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, chosen by the employee from a list of at least three of these funds, designated in a memorandum of understanding between the public agency and the public employee organization, or if the memorandum of understanding fails to designate the funds, then to a fund of that type chosen by the employee. Proof of the payments shall be made on a monthly basis to the public agency as a condition of continued exemption from the requirement of financial support to the public employee organization.

(d) An agency shop provision in a memorandum of understanding that is in effect may be rescinded by a majority vote of all the employees in the unit covered by the memorandum of understanding, provided that: (1) a request for that type of vote is supported by a petition containing the signatures of at least 30 percent of the employees in the unit, (2) the vote is by secret ballot, and (3) the vote may be taken at any time during the term of the memorandum of understanding, but in no event shall there be more than one vote taken during that term. Notwithstanding the above, the public agency and the recognized employee organization may negotiate, and by mutual agreement provide for, an alternative procedure or procedures regarding a vote on an agency shop agreement. The procedures in this subdivision are also applicable to an agency shop agreement placed in effect pursuant to subdivision (b).

(e) An agency shop arrangement shall not apply to management employees.

(f) A recognized employee organization that has agreed to an agency shop provision or is a party to an agency shop arrangement shall keep an adequate itemized record of its financial transactions and shall make available annually, to the public agency with which the agency shop provision was negotiated, and to the employees who are members of the organization, within 60 days after the end of its fiscal year, a detailed written financial report thereof in the form of a balance sheet and an operating statement, certified as to accuracy by its president and treasurer or corresponding principal officer, or by a certified public accountant. An employee organization required to file financial reports under the federal Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. Sec. 401 et seq.) covering employees governed by this chapter, or required to file financial reports under Section 3546.5, may satisfy the financial reporting requirement of this section by providing the public agency with a copy of the financial reports.

(Amended by Stats. 2012, Ch. 46, Sec. 4. Effective June 27, 2012.)



3503

Recognized employee organizations shall have the right to represent their members in their employment relations with public agencies. Employee organizations may establish reasonable restrictions regarding who may join and may make reasonable provisions for the dismissal of individuals from membership. Nothing in this section shall prohibit any employee from appearing in his own behalf in his employment relations with the public agency.

(Amended by Stats. 1968, Ch. 1390.)



3504

The scope of representation shall include all matters relating to employment conditions and employer-employee relations, including, but not limited to, wages, hours, and other terms and conditions of employment, except, however, that the scope of representation shall not include consideration of the merits, necessity, or organization of any service or activity provided by law or executive order.

(Amended by Stats. 1968, Ch. 1390.)



3504.5

(a) Except in cases of emergency as provided in this section, the governing body of a public agency, and boards and commissions designated by law or by the governing body of a public agency, shall give reasonable written notice to each recognized employee organization affected of any ordinance, rule, resolution, or regulation directly relating to matters within the scope of representation proposed to be adopted by the governing body or the designated boards and commissions and shall give the recognized employee organization the opportunity to meet with the governing body or the boards and commissions.

(b) In cases of emergency when the governing body or the designated boards and commissions determine that an ordinance, rule, resolution, or regulation must be adopted immediately without prior notice or meeting with a recognized employee organization, the governing body or the boards and commissions shall provide notice and opportunity to meet at the earliest practicable time following the adoption of the ordinance, rule, resolution, or regulation.

(c) The governing body of a public agency with a population in excess of 4,000,000, or the boards and commissions designated by the governing body of such a public agency shall not discriminate against employees by removing or disqualifying them from a health benefit plan, or otherwise restricting their ability to participate in a health benefit plan, on the basis that the employees have selected or supported a recognized employee organization. Nothing in this section shall be construed to prohibit the governing body of a public agency or the board or commission of a public agency and a recognized employee organization from agreeing to health benefit plan enrollment criteria or eligibility limitations.

(Amended by Stats. 2002, Ch. 1041, Sec. 1. Effective January 1, 2003. Applicable from July 1, 2001, pursuant to Sec. 2 of Ch. 1041.)



3505

The governing body of a public agency, or such boards, commissions, administrative officers or other representatives as may be properly designated by law or by such governing body, shall meet and confer in good faith regarding wages, hours, and other terms and conditions of employment with representatives of such recognized employee organizations, as defined in subdivision (b) of Section 3501, and shall consider fully such presentations as are made by the employee organization on behalf of its members prior to arriving at a determination of policy or course of action.

“Meet and confer in good faith” means that a public agency, or such representatives as it may designate, and representatives of recognized employee organizations, shall have the mutual obligation personally to meet and confer promptly upon request by either party and continue for a reasonable period of time in order to exchange freely information, opinions, and proposals, and to endeavor to reach agreement on matters within the scope of representation prior to the adoption by the public agency of its final budget for the ensuing year. The process should include adequate time for the resolution of impasses where specific procedures for such resolution are contained in local rule, regulation, or ordinance, or when such procedures are utilized by mutual consent.

(Amended by Stats. 1971, Ch. 1676.)



3505.1

If a tentative agreement is reached by the authorized representatives of the public agency and a recognized employee organization or recognized employee organizations, the governing body shall vote to accept or reject the tentative agreement within 30 days of the date it is first considered at a duly noticed public meeting. A decision by the governing body to reject the tentative agreement shall not bar the filing of a charge of unfair practice for failure to meet and confer in good faith. If the governing body adopts the tentative agreement, the parties shall jointly prepare a written memorandum of understanding.

(Amended by Stats. 2013, Ch. 785, Sec. 1. Effective January 1, 2014.)



3505.2

If after a reasonable period of time, representatives of the public agency and the recognized employee organization fail to reach agreement, the public agency and the recognized employee organization or recognized employee organizations together may agree upon the appointment of a mediator mutually agreeable to the parties. Costs of mediation shall be divided one-half to the public agency and one-half to the recognized employee organization or recognized employee organizations.

(Added by Stats. 1968, Ch. 1390.)



3505.3

(a) Public agencies shall allow a reasonable number of public agency employee representatives of recognized employee organizations reasonable time off without loss of compensation or other benefits when they are participating in any one of the following activities:

(1) Formally meeting and conferring with representatives of the public agency on matters within the scope of representation.

(2) Testifying or appearing as the designated representative of the employee organization in conferences, hearings, or other proceedings before the board, or an agent thereof, in matters relating to a charge filed by the employee organization against the public agency or by the public agency against the employee organization.

(3) Testifying or appearing as the designated representative of the employee organization in matters before a personnel or merit commission.

(b) The employee organization being represented shall provide reasonable notification to the employer requesting a leave of absence without loss of compensation pursuant to subdivision (a).

(c) For the purposes of this section, “designated representative” means an officer of the employee organization or a member serving in proxy of the employee organization.

(Amended by Stats. 2013, Ch. 305, Sec. 1. Effective January 1, 2014.)



3505.4

(a) The employee organization may request that the parties’ differences be submitted to a factfinding panel not sooner than 30 days, but not more than 45 days, following the appointment or selection of a mediator pursuant to the parties’ agreement to mediate or a mediation process required by a public agency’s local rules. If the dispute was not submitted to mediation, an employee organization may request that the parties’ differences be submitted to a factfinding panel not later than 30 days following the date that either party provided the other with a written notice of a declaration of impasse. Within five days after receipt of the written request, each party shall select a person to serve as its member of the factfinding panel. The Public Employment Relations Board shall, within five days after the selection of panel members by the parties, select a chairperson of the factfinding panel.

(b) Within five days after the board selects a chairperson of the factfinding panel, the parties may mutually agree upon a person to serve as chairperson in lieu of the person selected by the board.

(c) The panel shall, within 10 days after its appointment, meet with the parties or their representatives, either jointly or separately, and may make inquiries and investigations, hold hearings, and take any other steps it deems appropriate. For the purpose of the hearings, investigations, and inquiries, the panel shall have the power to issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence. Any state agency, as defined in Section 11000, the California State University, or any political subdivision of the state, including any board of education, shall furnish the panel, upon its request, with all records, papers, and information in their possession relating to any matter under investigation by or in issue before the panel.

(d) In arriving at their findings and recommendations, the factfinders shall consider, weigh, and be guided by all the following criteria:

(1) State and federal laws that are applicable to the employer.

(2) Local rules, regulations, or ordinances.

(3) Stipulations of the parties.

(4) The interests and welfare of the public and the financial ability of the public agency.

(5) Comparison of the wages, hours, and conditions of employment of the employees involved in the factfinding proceeding with the wages, hours, and conditions of employment of other employees performing similar services in comparable public agencies.

(6) The consumer price index for goods and services, commonly known as the cost of living.

(7) The overall compensation presently received by the employees, including direct wage compensation, vacations, holidays, and other excused time, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment, and all other benefits received.

(8) Any other facts, not confined to those specified in paragraphs (1) to (7), inclusive, which are normally or traditionally taken into consideration in making the findings and recommendations.

(e) The procedural right of an employee organization to request a factfinding panel cannot be expressly or voluntarily waived.

(Amended by Stats. 2012, Ch. 314, Sec. 1. Effective January 1, 2013.)



3505.5

(a) If the dispute is not settled within 30 days after the appointment of the factfinding panel, or, upon agreement by both parties within a longer period, the panel shall make findings of fact and recommend terms of settlement, which shall be advisory only. The factfinders shall submit, in writing, any findings of fact and recommended terms of settlement to the parties before they are made available to the public. The public agency shall make these findings and recommendations publicly available within 10 days after their receipt.

(b) The costs for the services of the panel chairperson selected by the board, including per diem fees, if any, and actual and necessary travel and subsistence expenses, shall be equally divided between the parties.

(c) The costs for the services of the panel chairperson agreed upon by the parties shall be equally divided between the parties, and shall include per diem fees, if any, and actual and necessary travel and subsistence expenses. The per diem fees shall not exceed the per diem fees stated on the chairperson’s résumé on file with the board. The chairperson’s bill showing the amount payable by the parties shall accompany his or her final report to the parties and the board. The chairperson may submit interim bills to the parties in the course of the proceedings, and copies of the interim bills shall also be sent to the board. The parties shall make payment directly to the chairperson.

(d) Any other mutually incurred costs shall be borne equally by the public agency and the employee organization. Any separately incurred costs for the panel member selected by each party shall be borne by that party.

(e) A charter city, charter county, or charter city and county with a charter that has a procedure that applies if an impasse has been reached between the public agency and a bargaining unit, and the procedure includes, at a minimum, a process for binding arbitration, is exempt from the requirements of this section and Section 3505.4 with regard to its negotiations with a bargaining unit to which the impasse procedure applies.

(Added by Stats. 2011, Ch. 680, Sec. 3. Effective January 1, 2012.)



3505.7

After any applicable mediation and factfinding procedures have been exhausted, but no earlier than 10 days after the factfinders’ written findings of fact and recommended terms of settlement have been submitted to the parties pursuant to Section 3505.5, a public agency that is not required to proceed to interest arbitration may, after holding a public hearing regarding the impasse, implement its last, best, and final offer, but shall not implement a memorandum of understanding. The unilateral implementation of a public agency’s last, best, and final offer shall not deprive a recognized employee organization of the right each year to meet and confer on matters within the scope of representation, whether or not those matters are included in the unilateral implementation, prior to the adoption by the public agency of its annual budget, or as otherwise required by law.

(Added by Stats. 2011, Ch. 680, Sec. 4. Effective January 1, 2012.)



3505.8

An arbitration agreement contained in a memorandum of understanding entered into under this chapter shall be enforceable in an action brought pursuant to Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure. An assertion that the arbitration claim is untimely or otherwise barred because the party seeking arbitration has failed to satisfy the procedural prerequisites to arbitration shall not be a basis for refusing to submit the dispute to arbitration. All procedural defenses shall be presented to the arbitrator for resolution. A court shall not refuse to order arbitration because a party to the memorandum of understanding contends that the conduct in question arguably constitutes an unfair practice subject to the jurisdiction of the board. If a party to a memorandum of understanding files an unfair practice charge based on such conduct, the board shall place the charge in abeyance if the dispute is subject to final and binding arbitration pursuant to the memorandum of understanding, and shall dismiss the charge at the conclusion of the arbitration process unless the charging party demonstrates that the settlement or arbitration award is repugnant to the purposes of this chapter.

(Added by Stats. 2013, Ch. 785, Sec. 2. Effective January 1, 2014.)



3506

Public agencies and employee organizations shall not interfere with, intimidate, restrain, coerce or discriminate against public employees because of their exercise of their rights under Section 3502.

(Added by Stats. 1961, Ch. 1964.)



3506.5

A public agency shall not do any of the following:

(a) Impose or threaten to impose reprisals on employees, to discriminate or threaten to discriminate against employees, or otherwise to interfere with, restrain, or coerce employees because of their exercise of rights guaranteed by this chapter.

(b) Deny to employee organizations the rights guaranteed to them by this chapter.

(c) Refuse or fail to meet and negotiate in good faith with a recognized employee organization. For purposes of this subdivision, knowingly providing a recognized employee organization with inaccurate information regarding the financial resources of the public employer, whether or not in response to a request for information, constitutes a refusal or failure to meet and negotiate in good faith.

(d) Dominate or interfere with the formation or administration of any employee organization, contribute financial or other support to any employee organization, or in any way encourage employees to join any organization in preference to another.

(e) Refuse to participate in good faith in an applicable impasse procedure.

(Added by Stats. 2011, Ch. 271, Sec. 2. Effective January 1, 2012.)



3507

(a) A public agency may adopt reasonable rules and regulations after consultation in good faith with representatives of a recognized employee organization or organizations for the administration of employer-employee relations under this chapter.

The rules and regulations may include provisions for all of the following:

(1) Verifying that an organization does in fact represent employees of the public agency.

(2) Verifying the official status of employee organization officers and representatives.

(3) Recognition of employee organizations.

(4) Exclusive recognition of employee organizations formally recognized pursuant to a vote of the employees of the agency or an appropriate unit thereof, subject to the right of an employee to represent himself or herself as provided in Section 3502.

(5) Additional procedures for the resolution of disputes involving wages, hours and other terms and conditions of employment.

(6) Access of employee organization officers and representatives to work locations.

(7) Use of official bulletin boards and other means of communication by employee organizations.

(8) Furnishing nonconfidential information pertaining to employment relations to employee organizations.

(9) Any other matters that are necessary to carry out the purposes of this chapter.

(b) Exclusive recognition of employee organizations formally recognized as majority representatives pursuant to a vote of the employees may be revoked by a majority vote of the employees only after a period of not less than 12 months following the date of recognition.

(c) No public agency shall unreasonably withhold recognition of employee organizations.

(d) Employees and employee organizations shall be able to challenge a rule or regulation of a public agency as a violation of this chapter. This subdivision shall not be construed to restrict or expand the board’s jurisdiction or authority as set forth in subdivisions (a) to (c), inclusive, of Section 3509.

(Amended by Stats. 2003, Ch. 215, Sec. 3. Effective January 1, 2004.)



3507.1

(a) Unit determinations and representation elections shall be determined and processed in accordance with rules adopted by a public agency in accordance with this chapter. In a representation election, a majority of the votes cast by the employees in the appropriate bargaining unit shall be required.

(b) Notwithstanding subdivision (a) and rules adopted by a public agency pursuant to Section 3507, a bargaining unit in effect as of the effective date of this section shall continue in effect unless changed under the rules adopted by a public agency pursuant to Section 3507.

(c) A public agency shall grant exclusive or majority recognition to an employee organization based on a signed petition, authorization cards, or union membership cards showing that a majority of the employees in an appropriate bargaining unit desire the representation, unless another labor organization has previously been lawfully recognized as exclusive or majority representative of all or part of the same unit. Exclusive or majority representation shall be determined by a neutral third party selected by the public agency and the employee organization who shall review the signed petition, authorization cards, or union membership cards to verify the exclusive or majority status of the employee organization. In the event the public agency and the employee organization cannot agree on a neutral third party, the California State Mediation and Conciliation Service shall be the neutral third party and shall verify the exclusive or majority status of the employee organization. In the event that the neutral third party determines, based on a signed petition, authorization cards, or union membership cards, that a second labor organization has the support of at least 30 percent of the employees in the unit in which recognition is sought, the neutral third party shall order an election to establish which labor organization, if any, has majority status.

(Amended by Stats. 2012, Ch. 46, Sec. 5. Effective June 27, 2012.)



3507.3

Professional employees shall not be denied the right to be represented separately from nonprofessional employees by a professional employee organization consisting of those professional employees. In the event of a dispute on the appropriateness of a unit of representation for professional employees, upon request of any of the parties, the dispute shall be submitted to the California State Mediation and Conciliation Service for mediation or for recommendation for resolving the dispute.

“Professional employees,” for the purposes of this section, means employees engaged in work requiring specialized knowledge and skills attained through completion of a recognized course of instruction, including, but not limited to, attorneys, physicians, registered nurses, engineers, architects, teachers, and the various types of physical, chemical, and biological scientists.

(Amended by Stats. 2012, Ch. 46, Sec. 6. Effective June 27, 2012.)



3507.5

In addition to those rules and regulations a public agency may adopt pursuant to and in the same manner as in Section 3507, any such agency may adopt reasonable rules and regulations providing for designation of the management and confidential employees of the public agency and restricting such employees from representing any employee organization, which represents other employees of the public agency, on matters within the scope of representation. Except as specifically provided otherwise in this chapter, this section does not otherwise limit the right of employees to be members of and to hold office in an employee organization.

(Amended by Stats. 1969, Ch. 1389.)



3508

(a) The governing body of a public agency may, in accordance with reasonable standards, designate positions or classes of positions which have duties consisting primarily of the enforcement of state laws or local ordinances, and may by resolution or ordinance adopted after a public hearing, limit or prohibit the right of employees in these positions or classes of positions to form, join, or participate in employee organizations where it is in the public interest to do so. However, the governing body may not prohibit the right of its employees who are full-time “peace officers,” as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, to join or participate in employee organizations which are composed solely of those peace officers, which concern themselves solely and exclusively with the wages, hours, working conditions, welfare programs, and advancement of the academic and vocational training in furtherance of the police profession, and which are not subordinate to any other organization.

(b) (1) This subdivision shall apply only to a county of the seventh class.

(2) For the purposes of this section, no distinction shall be made between a position designated as a peace officer position by Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code at the time of the enactment of the 1971 amendments to this section, and a welfare fraud investigator or inspector position designated as a peace officer position by any amendment to that Chapter 4.5 at any time after the enactment of the 1971 amendments to this section.

(3) It is the intent of this subdivision to overrule San Bernardino County Sheriff’s Etc. Assn. v. Board of Supervisors (1992) 7 Cal.App.4th 602, 611, with respect to San Bernardino County designating a welfare fraud investigator or inspector as a peace officer under this section.

(c) (1) This subdivision shall apply only to a county of the seventh class and shall not become operative until it is approved by the county board of supervisors by ordinance or resolution.

(2) For the purposes of this section, no distinction shall be made between a position designated as a peace officer position by Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code at the time of the enactment of the 1971 amendments to this section, and a probation corrections officer position designated as a peace officer position by any amendment to that Chapter 4.5 at any time after the enactment of the 1971 amendments to this section.

(3) It is the intent of this subdivision to overrule San Bernardino County Sheriff’s Etc. Assn. v. Board of Supervisors (1992) 7 Cal.App.4th 602, 611, to the extent that it holds that this section prohibits the County of San Bernardino from designating the classifications of Probation Corrections Officers and Supervising Probation Corrections Officers as peace officers. Those officers shall not be designated as peace officers for purposes of this section unless that action is approved by the county board of supervisors by ordinance or resolution.

(4) Upon approval by the Board of Supervisors of San Bernardino County, this subdivision shall apply to petitions filed in May 2001 by Probation Corrections Officers and Supervising Probation Corrections Officers.

(d) The right of employees to form, join and participate in the activities of employee organizations shall not be restricted by a public agency on any grounds other than those set forth in this section.

(Amended by Stats. 2002, Ch. 865, Sec. 1. Effective January 1, 2003.)



3508.1

For the purposes of this section, the term “police employee” includes the civilian employees of the police department of any city. Police employee does not include any public safety officer within the meaning of Section 3301.

(a) With respect to any police employee, except as provided in this subdivision and subdivision (d), no punitive action, nor denial of promotion on grounds other than merit, shall be undertaken for any act, omission, or other allegation of misconduct if the investigation of the allegation is not completed within one year of the public agency’s discovery by a person authorized to initiate an investigation of the allegation of an act, omission, or other misconduct. This one-year limitation period shall apply only if the act, omission, or other misconduct occurred on or after January 1, 2002. In the event that the public agency determines that discipline may be taken, it shall complete its investigation and notify the police employee of its proposed disciplinary action within that year, except in any of the following circumstances:

(1) If the act, omission, or other allegation of misconduct is also the subject of a criminal investigation or criminal prosecution, the time during which the criminal investigation or criminal prosecution is pending shall toll the one-year time period.

(2) If the police employee waives the one-year time period in writing, the time period shall be tolled for the period of time specified in the written waiver.

(3) If the investigation is a multijurisdictional investigation that requires a reasonable extension for coordination of the involved agencies.

(4) If the investigation involves more than one employee and requires a reasonable extension.

(5) If the investigation involves an employee who is incapacitated or otherwise unavailable, the time during which the person is incapacitated or unavailable shall toll the one-year period.

(6) If the investigation involves a matter in civil litigation in which the police employee is named as a party defendant, the one-year time period shall be tolled while the civil action is pending.

(7) If the investigation involves a matter in criminal litigation in which the complainant is a criminal defendant, the one-year time period shall be tolled during the period of that defendant’s criminal investigation and prosecution.

(8) If the investigation involves an allegation of workers’ compensation fraud on the part of the police employee.

(b) When a predisciplinary response or grievance procedure is required or utilized, the time for this response or procedure shall not be governed or limited by this chapter.

(c) If, after investigation and predisciplinary response or procedure, the public agency decides to impose discipline, the public agency shall notify the police employee in writing of its decision to impose discipline, including the date that the discipline will be imposed, within 30 days of its decision, except if the police employee is unavailable for discipline.

(d) Notwithstanding the one-year time period specified in subdivision (a), an investigation may be reopened against a police employee if both of the following circumstances exist:

(1) Significant new evidence has been discovered that is likely to affect the outcome of the investigation.

(2) One of the following conditions exists:

(A) The evidence could not reasonably have been discovered in the normal course of investigation without resorting to extraordinary measures by the agency.

(B) The evidence resulted from the police employee’s predisciplinary response or procedure.

(Added by Stats. 2001, Ch. 801, Sec. 1. Effective January 1, 2002.)



3508.5

(a) Nothing in this chapter shall affect the right of a public employee to authorize a dues or service fees deduction from his or her salary or wages pursuant to Section 1157.1, 1157.2, 1157.3, 1157.4, 1157.5, or 1157.7.

(b) A public employer shall deduct the payment of dues or service fees to a recognized employee organization as required by an agency shop arrangement between the recognized employee organization and the public employer.

(c) Agency fee obligations, including, but not limited to, dues or agency fee deductions on behalf of a recognized employee organization, shall continue in effect as long as the employee organization is the recognized bargaining representative, notwithstanding the expiration of any agreement between the public employer and the recognized employee organization.

(Amended by Stats. 2000, Ch. 901, Sec. 6. Effective January 1, 2001.)



3509

(a) The powers and duties of the board described in Section 3541.3 shall also apply, as appropriate, to this chapter and shall include the authority as set forth in subdivisions (b) and (c). Included among the appropriate powers of the board are the power to order elections, to conduct any election the board orders, and to adopt rules to apply in areas where a public agency has no rule.

(b) A complaint alleging any violation of this chapter or of any rules and regulations adopted by a public agency pursuant to Section 3507 or 3507.5 shall be processed as an unfair practice charge by the board. The initial determination as to whether the charge of unfair practice is justified and, if so, the appropriate remedy necessary to effectuate the purposes of this chapter, shall be a matter within the exclusive jurisdiction of the board, except that in an action to recover damages due to an unlawful strike, the board shall have no authority to award strike-preparation expenses as damages, and shall have no authority to award damages for costs, expenses, or revenue losses incurred during, or as a consequence of, an unlawful strike. The board shall apply and interpret unfair labor practices consistent with existing judicial interpretations of this chapter.

(c) The board shall enforce and apply rules adopted by a public agency concerning unit determinations, representation, recognition, and elections.

(d) Notwithstanding subdivisions (a) to (c), inclusive, the employee relations commissions established by, and in effect for, the County of Los Angeles and the City of Los Angeles pursuant to Section 3507 shall have the power and responsibility to take actions on recognition, unit determinations, elections, and all unfair practices, and to issue determinations and orders as the employee relations commissions deem necessary, consistent with and pursuant to the policies of this chapter.

(e) Notwithstanding subdivisions (a) to (c), inclusive, consistent with, and pursuant to, the provisions of Sections 3500 and 3505.4, superior courts shall have exclusive jurisdiction over actions involving interest arbitration, as governed by Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure, when the action involves an employee organization that represents firefighters, as defined in Section 3251.

(f) This section shall not apply to employees designated as management employees under Section 3507.5.

(g) The board shall not find it an unfair practice for an employee organization to violate a rule or regulation adopted by a public agency if that rule or regulation is itself in violation of this chapter. This subdivision shall not be construed to restrict or expand the board’s jurisdiction or authority as set forth in subdivisions (a) to (c), inclusive.

(Amended by Stats. 2011, Ch. 539, Sec. 1. Effective January 1, 2012.)



3509.3

Notwithstanding any other law, if a decision by an administrative law judge regarding the recognition or certification of an employee organization is appealed, the decision shall be deemed the final order of the board if the board does not issue a ruling that supersedes the decision on or before 180 days after the appeal is filed.

(Added by Stats. 2011, Ch. 242, Sec. 1. Effective January 1, 2012.)



3509.5

(a) Any charging party, respondent, or intervenor aggrieved by a final decision or order of the board in an unfair practice case, except a decision of the board not to issue a complaint in such a case, and any party to a final decision or order of the board in a unit determination, representation, recognition, or election matter that is not brought as an unfair practice case, may petition for a writ of extraordinary relief from that decision or order. A board order directing an election may not be stayed pending judicial review.

(b) A petition for a writ of extraordinary relief shall be filed in the district court of appeal having jurisdiction over the county where the events giving rise to the decision or order occurred. The petition shall be filed within 30 days from the date of the issuance of the board’s final decision or order, or order denying reconsideration, as applicable. Upon the filing of the petition, the court shall cause notice to be served upon the board and thereafter shall have jurisdiction of the proceeding. The board shall file in the court the record of the proceeding, certified by the board, within 10 days after the clerk’s notice unless that time is extended by the court for good cause shown. The court shall have jurisdiction to grant any temporary relief or restraining order it deems just and proper, and in like manner to make and enter a decree enforcing, modifying, and enforcing as modified, or setting aside in whole or in part the decision or order of the board. The findings of the board with respect to questions of fact, including ultimate facts, if supported by substantial evidence on the record considered as a whole, shall be conclusive. Title 1 (commencing with Section 1067) of Part 3 of the Code of Civil Procedure relating to writs shall, except where specifically superseded by this section, apply to proceedings pursuant to this section.

(c) If the time to petition for extraordinary relief from a board decision or order has expired, the board may seek enforcement of any final decision or order in a district court of appeal or superior court having jurisdiction over the county where the events giving rise to the decision or order occurred. The board shall respond within 10 days to any inquiry from a party to the action as to why the board has not sought court enforcement of the final decision or order. If the response does not indicate that there has been compliance with the board’s final decision or order, the board shall seek enforcement of the final decision or order upon the request of the party. The board shall file in the court the record of the proceeding, certified by the board, and appropriate evidence disclosing the failure to comply with the decision or order. If, after hearing, the court determines that the order was issued pursuant to the procedures established by the board and that the person or entity refuses to comply with the order, the court shall enforce the order by writ of mandamus or other proper process. The court may not review the merits of the order.

(Added by Stats. 2002, Ch. 1137, Sec. 3. Effective January 1, 2003.)



3510

(a) The provisions of this chapter shall be interpreted and applied by the board in a manner consistent with and in accordance with judicial interpretations of this chapter.

(b) The enactment of this chapter shall not be construed as making the provisions of Section 923 of the Labor Code applicable to public employees.

(Added by renumbering Section 3509 by Stats. 2000, Ch. 901, Sec. 7. Effective January 1, 2001.)



3511

The changes made to Sections 3501, 3507.1, and 3509 of the Government Code by legislation enacted during the 1999–2000 Regular Session of the Legislature shall not apply to persons who are peace officers as defined in Section 830.1 of the Penal Code.

(Added by Stats. 2000, Ch. 901, Sec. 10. Effective January 1, 2001.)






CHAPTER 10.1 - Local Agency Executives

3511.1

As used in this chapter, the following definitions apply:

(a) “Compensation” means annual salary, stipend, or bonus, paid by a local agency employer to a local agency executive.

(b) “Cost-of-living” means the California Consumer Price Index for Urban Wage Earners and Clerical Workers as calculated by the Department of Industrial Relations.

(c) “Local agency” means a county, city, whether general law or chartered, city and county, town, school district, municipal corporation, district, political subdivision, or any board, commission, or agency thereof, or other local public agency.

(d) “Local agency executive” means any person employed by a local agency who is not subject to the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500)), Chapter 5 (commencing with Section 45100) of Part 25 of Division 3 of Title 2 of the Education Code, or Chapter 4 (commencing with Section 88000) of Part 51 of Division 7 of Title 3 of the Education Code, and who meets any of the following requirements:

(1) The person is the chief executive officer, a deputy chief executive officer, or an assistant chief executive officer of the local agency.

(2) The person is the head of a department of a local agency.

(3) The person’s position within the local agency is held by an employment contract between the local agency and that person.

(Amended by Stats. 2013, Ch. 213, Sec. 1. Effective January 1, 2014.)



3511.2

On or after January 1, 2012, any contract executed or renewed between a local agency and a local agency executive shall not provide for the following:

(a) An automatic renewal of a contract that provides for an automatic increase in the level of compensation that exceeds a cost-of-living adjustment.

(b) A maximum cash settlement that exceeds the amounts determined pursuant to Article 3.5 (commencing with Section 53260) of Chapter 2 of Part 1 of Division 2 of Title 5.

(Added by Stats. 2011, Ch. 692, Sec. 3. Effective January 1, 2012.)






CHAPTER 10.3 - State Employer-Employee Relations

3512

It is the purpose of this chapter to promote full communication between the state and its employees by providing a reasonable method of resolving disputes regarding wages, hours, and other terms and conditions of employment between the state and public employee organizations. It is also the purpose of this chapter to promote the improvement of personnel management and employer-employee relations within the State of California by providing a uniform basis for recognizing the right of state employees to join organizations of their own choosing and be represented by those organizations in their employment relations with the state. It is further the purpose of this chapter, in order to foster peaceful employer-employee relations, to allow state employees to select one employee organization as the exclusive representative of the employees in an appropriate unit, and to permit the exclusive representative to receive financial support from those employees who receive the benefits of this representation.

Nothing in this chapter shall be construed to contravene the spirit or intent of the merit principle in state employment, nor to limit the entitlements of state civil service employees, including those designated as managerial and confidential, provided by Article VII of the California Constitution or by laws or rules enacted pursuant thereto.

(Amended by Stats. 1982, Ch. 1572, Sec. 1.)



3513

As used in this chapter:

(a) “Employee organization” means any organization that includes employees of the state and that has as one of its primary purposes representing these employees in their relations with the state.

(b) “Recognized employee organization” means an employee organization that has been recognized by the state as the exclusive representative of the employees in an appropriate unit.

(c) “State employee” means any civil service employee of the state, and the teaching staff of schools under the jurisdiction of the State Department of Education or the Superintendent of Public Instruction, except managerial employees, confidential employees, supervisory employees, employees of the Department of Human Resources, professional employees of the Department of Finance engaged in technical or analytical state budget preparation other than the auditing staff, professional employees in the Personnel/Payroll Services Division of the Controller’s office engaged in technical or analytical duties in support of the state’s personnel and payroll systems other than the training staff, employees of the Legislative Counsel Bureau, employees of the Bureau of State Audits, employees of the office of the Inspector General, employees of the board, conciliators employed by the California State Mediation and Conciliation Service, employees of the Office of the State Chief Information Officer except as otherwise provided in Section 11546.5, and intermittent athletic inspectors who are employees of the State Athletic Commission.

(d) “Mediation” means effort by an impartial third party to assist in reconciling a dispute regarding wages, hours, and other terms and conditions of employment between representatives of the public agency and the recognized employee organization or recognized employee organizations through interpretation, suggestion, and advice.

(e) “Managerial employee” means any employee having significant responsibilities for formulating or administering agency or departmental policies and programs or administering an agency or department.

(f) “Confidential employee” means any employee who is required to develop or present management positions with respect to employer-employee relations or whose duties normally require access to confidential information contributing significantly to the development of management positions.

(g) “Supervisory employee” means any individual, regardless of the job description or title, having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or responsibility to direct them, or to adjust their grievances, or effectively to recommend this action, if, in connection with the foregoing, the exercise of this authority is not of a merely routine or clerical nature, but requires the use of independent judgment. Employees whose duties are substantially similar to those of their subordinates shall not be considered to be supervisory employees.

(h) “Board” means the Public Employment Relations Board. The Educational Employment Relations Board shall be renamed the Public Employment Relations Board as provided in Section 3540. The powers and duties of the board described in Section 3541.3 shall also apply, as appropriate, to this chapter.

(i) “Maintenance of membership” means that all employees who voluntarily are, or who voluntarily become, members of a recognized employee organization shall remain members of that employee organization in good standing for a period as agreed to by the parties pursuant to a memorandum of understanding, commencing with the effective date of the memorandum of understanding. A maintenance of membership provision shall not apply to any employee who within 30 days prior to the expiration of the memorandum of understanding withdraws from the employee organization by sending a signed withdrawal letter to the employee organization and a copy to the Controller’s office.

(j) “State employer,” or “employer,” for the purposes of bargaining or meeting and conferring in good faith, means the Governor or his or her designated representatives.

(k) “Fair share fee” means the fee deducted by the state employer from the salary or wages of a state employee in an appropriate unit who does not become a member of and financially support the recognized employee organization. The fair share fee shall be used to defray the costs incurred by the recognized employee organization in fulfilling its duty to represent the employees in their employment relations with the state, and shall not exceed the standard initiation fee, membership dues, and general assessments of the recognized employee organization.

(Amended by Stats. 2013, Ch. 76, Sec. 71. Effective January 1, 2014.)



3514

Any person who shall willfully resist, prevent, impede or interfere with any member of the board, or any of its agents, in the performance of duties pursuant to this chapter, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be sentenced to pay a fine of not more than one thousand dollars ($1,000).

(Added by Stats. 1977, Ch. 1159.)



3514.5

The initial determination as to whether the charges of unfair practices are justified, and, if so, what remedy is necessary to effectuate the purposes of this chapter, shall be a matter within the exclusive jurisdiction of the board, except that in an action to recover damages due to an unlawful strike, the board shall have no authority to award strike-preparation expenses as damages, and shall have no authority to award damages for costs, expenses, or revenue losses incurred during, or as a consequence of, an unlawful strike. Procedures for investigating, hearing, and deciding these cases shall be devised and promulgated by the board and shall include all of the following:

(a) Any employee, employee organization, or employer shall have the right to file an unfair practice charge, except that the board shall not do either of the following: (1) issue a complaint in respect of any charge based upon an alleged unfair practice occurring more than six months prior to the filing of the charge; (2) issue a complaint against conduct also prohibited by the provisions of the agreement between the parties until the grievance machinery of the agreement, if it exists and covers the matter at issue, has been exhausted, either by settlement or binding arbitration. However, when the charging party demonstrates that resort to contract grievance procedure would be futile, exhaustion shall not be necessary. The board shall have discretionary jurisdiction to review a settlement or arbitration award reached pursuant to the grievance machinery solely for the purpose of determining whether it is repugnant to the purposes of this chapter. If the board finds that the settlement or arbitration award is repugnant to the purposes of this chapter, it shall issue a complaint on the basis of a timely filed charge, and hear and decide the case on the merits; otherwise, it shall dismiss the charge. The board shall, in determining whether the charge was timely filed, consider the six-month limitation set forth in this subdivision to have been tolled during the time it took the charging party to exhaust the grievance machinery.

(b) The board shall not have authority to enforce agreements between the parties, and shall not issue a complaint on any charge based on alleged violation of such an agreement that would not also constitute an unfair practice under this chapter.

(c) The board shall have the power to issue a decision and order directing an offending party to cease and desist from the unfair practice and to take such affirmative action, including, but not limited to, the reinstatement of employees with or without back pay, as will effectuate the policies of this chapter.

(Amended by Stats. 2011, Ch. 539, Sec. 2. Effective January 1, 2012.)



3515

Except as otherwise provided by the Legislature, state employees shall have the right to form, join, and participate in the activities of employee organizations of their own choosing for the purpose of representation on all matters of employer-employee relations. State employees also shall have the right to refuse to join or participate in the activities of employee organizations, except that nothing shall preclude the parties from agreeing to a maintenance of membership provision, as defined in subdivision (i) of Section 3513, or a fair share fee provision, as defined in subdivision (k) of Section 3513, pursuant to a memorandum of understanding. In any event, state employees shall have the right to represent themselves individually in their employment relations with the state.

(Amended by Stats. 1990, Ch. 1522, Sec. 2.)



3515.5

Employee organizations shall have the right to represent their members in their employment relations with the state, except that once an employee organization is recognized as the exclusive representative of an appropriate unit, the recognized employee organization is the only organization that may represent that unit in employment relations with the state. Employee organizations may establish reasonable restrictions regarding who may join and may make reasonable provisions for the dismissal of individuals from membership. Nothing in this section shall prohibit any employee from appearing in his own behalf in his employment relations with the state.

(Added by Stats. 1977, Ch. 1159.)



3515.6

All employee organizations shall have the right to have membership dues, initiation fees, membership benefit programs, and general assessments deducted pursuant to subdivision (a) of Section 1152 and Section 1153 until such time as an employee organization is recognized as the exclusive representative for employees in an appropriate unit, and then such deductions as to any employee in the negotiating unit shall not be permissible except to the exclusive representative.

(Amended by Stats. 1982, Ch. 1270, Sec. 19.)



3515.7

(a) Once an employee organization is recognized as the exclusive representative of an appropriate unit it may enter into an agreement with the state employer providing for organizational security in the form of maintenance of membership or fair share fee deduction.

(b) The state employer shall furnish the recognized employee organization with sufficient employment data to allow the organization to calculate membership fees and the appropriate fair share fees, and shall deduct the amount specified by the recognized employee organization from the salary or wages of every employee for the membership fee or the fair share fee. These fees shall be remitted monthly to the recognized employee organization along with an adequate itemized record of the deductions, including, if required by the recognized employee organization, machine readable data. Fair share fee deductions shall continue until the effective date of a successor agreement or implementation of the state’s last, best, and final offer, whichever occurs first. The Controller shall retain, from the fair share fee deduction, an amount equal to the cost of administering this section. The state employer shall not be liable in any action by a state employee seeking recovery of, or damages for, improper use or calculation of fair share fees.

(c) Notwithstanding subdivision (b), any employee who is a member of a religious body whose traditional tenets or teachings include objections to joining or financially supporting employee organizations shall not be required to financially support the recognized employee organization. That employee, in lieu of a membership fee or a fair share fee deduction, shall instruct the employer to deduct and pay sums equal to the fair share fee to a nonreligious, nonlabor organization, charitable fund approved by the California Victim Compensation and Government Claims Board for receipt of charitable contributions by payroll deductions.

(d) A fair share fee provision in a memorandum of understanding that is in effect may be rescinded by a majority vote of all the employees in the unit covered by the memorandum of understanding, provided that: (1) a request for the vote is supported by a petition containing the signatures of at least 30 percent of the employees in the unit; (2) the vote is by secret ballot; and (3) the vote may be taken at any time during the term of the memorandum of understanding, but in no event shall there be more than one vote taken during the term. If the board determines that the appropriate number of signatures have been collected, it shall conduct the vote in a manner that it shall prescribe. Notwithstanding this subdivision, the state employer and the recognized employee organization may negotiate, and by mutual agreement provide for, an alternative procedure or procedures regarding a vote on a fair share fee provision.

(e) Every recognized employee organization that has agreed to a fair share fee provision shall keep an adequate itemized record of its financial transactions and shall make available annually, to the board and to the employees in the unit, within 90 days after the end of its fiscal year, a detailed written financial report thereof in the form of a balance sheet and an operating statement, certified as to accuracy by its president and treasurer or comparable officers. In the event of failure of compliance with this section, any employee in the unit may petition the board for an order compelling this compliance, or the board may issue a compliance order on its own motion.

(f) If an employee who holds conscientious objections pursuant to subdivision (c) requests individual representation in a grievance, arbitration, or administrative hearing from the recognized employee organization, the recognized employee organization is authorized to charge the employee for the reasonable cost of the representation.

(g) An employee who pays a fair share fee shall be entitled to fair and impartial representation by the recognized employee organization. A breach of this duty shall be deemed to have occurred if the employee organization’s conduct in representation is arbitrary, discriminatory, or in bad faith.

(Amended by Stats. 2006, Ch. 538, Sec. 226. Effective January 1, 2007.)



3515.8

Any state employee who pays a fair share fee shall have the right to demand and receive from the recognized employee organization, under procedures established by the recognized employee organization, a return of any part of that fee paid by him or her which represents the employee’s additional pro rata share of expenditures by the recognized employee organization that is either in aid of activities or causes of a partisan political or ideological nature only incidentally related to the terms and conditions of employment, or applied towards the cost of any other benefits available only to members of the recognized employee organization. The pro rata share subject to refund shall not reflect, however, the costs of support of lobbying activities designed to foster policy goals and collective negotiations and contract administration, or to secure for the employees represented advantages in wages, hours, and other conditions of employment in addition to those secured through meeting and conferring with the state employer. The board may compel the recognized employee organization to return that portion of a fair share fee which the board may determine to be subject to refund under the provisions of this section.

(Added by Stats. 1982, Ch. 1572, Sec. 5.)



3516

The scope of representation shall be limited to wages, hours, and other terms and conditions of employment, except, however, that the scope of representation shall not include consideration of the merits, necessity, or organization of any service or activity provided by law or executive order.

(Amended by Stats. 1983, Ch. 1258, Sec. 1.2. Effective September 30, 1983.)



3516.5

Except in cases of emergency as provided in this section, the employer shall give reasonable written notice to each recognized employee organization affected by any law, rule, resolution, or regulation directly relating to matters within the scope of representation proposed to be adopted by the employer, and shall give such recognized employee organizations the opportunity to meet and confer with the administrative officials or their delegated representatives as may be properly designated by law.

In cases of emergency when the employer determines that a law, rule, resolution, or regulation must be adopted immediately without prior notice or meeting with a recognized employee organization, the administrative officials or their delegated representatives as may be properly designated by law shall provide such notice and opportunity to meet and confer in good faith at the earliest practical time following the adoption of such law, rule, resolution, or regulation.

(Amended by Stats. 1978, Ch. 776.)



3517

The Governor, or his representative as may be properly designated by law, shall meet and confer in good faith regarding wages, hours, and other terms and conditions of employment with representatives of recognized employee organizations, and shall consider fully such presentations as are made by the employee organization on behalf of its members prior to arriving at a determination of policy or course of action.

“Meet and confer in good faith” means that the Governor or such representatives as the Governor may designate, and representatives of recognized employee organizations, shall have the mutual obligation personally to meet and confer promptly upon request by either party and continue for a reasonable period of time in order to exchange freely information, opinions, and proposals, and to endeavor to reach agreement on matters within the scope of representation prior to the adoption by the state of its final budget for the ensuing year. The process should include adequate time for the resolution of impasses.

(Added by Stats. 1977, Ch. 1159.)



3517.5

If agreement is reached between the Governor and the recognized employee organization, they shall jointly prepare a written memorandum of such understanding which shall be presented, when appropriate, to the Legislature for determination.

(Added by Stats. 1977, Ch. 1159.)



3517.6

(a) (1) In any case where the provisions of Section 70031 of the Education Code, or subdivision (i) of Section 3513, or Section 14876, 18714, 19080.5, 19100, 19143, 19261, 19818.16, 19819.1, 19820, 19822, 19824, 19826, 19827, 19828, 19829, 19830, 19831, 19832, 19833, 19834, 19835, 19836, 19837, 19838, 19839, 19840, 19841, 19842, 19843, 19844, 19845, 19846, 19847, 19848, 19849, 19849.1, 19849.4, 19850.1, 19850.2, 19850.3, 19850.4, 19850.5, 19850.6, 19851, 19853, 19854, 19856, 19856.1, 19858.1, 19858.2, 19859, 19860, 19861, 19862, 19862.1, 19863, 19863.1, 19864, 19866, 19869, 19870, 19871, 19871.1, 19872, 19873, 19874, 19875, 19876, 19877, 19877.1, 19878, 19879, 19880, 19880.1, 19881, 19882, 19883, 19884, 19885, 19887, 19887.1, 19887.2, 19888, 19990, 19991, 19991.1, 19991.2, 19991.3, 19991.4, 19991.5, 19991.6, 19991.7, 19992, 19992.1, 19992.2, 19992.3, 19992.4, 19993, 19994.1, 19994.2, 19994.3, 19994.4, 19995, 19995.1, 19995.2, 19995.3, 19996.1, 19996.2, 19998, 19998.1, 20796, 21600, 21602, 21604, 21605, 22870, 22871, or 22890 are in conflict with the provisions of a memorandum of understanding, the memorandum of understanding shall be controlling without further legislative action.

(2) Notwithstanding paragraph (1), this paragraph shall apply only to state employees in State Bargaining Unit 5. In any case where the provisions of Section 70031 of the Education Code, or subdivision (i) of Section 3513, or Section 14876, 18714, 19080.5, 19100, 19143, 19261, 19576.1, 19818.16, 19819.1, 19820, 19822, 19824, 19826, 19827, 19828, 19829, 19830, 19831, 19832, 19833, 19834, 19835, 19836, 19837, 19838, 19839, 19840, 19841, 19842, 19843, 19844, 19845, 19846, 19847, 19848, 19849, 19849.1, 19849.4, 19850.1, 19850.2, 19850.3, 19850.4, 19850.5, 19850.6, 19851, 19853, 19854, 19856, 19856.1, 19858.1, 19858.2, 19859, 19860, 19861, 19862, 19862.1, 19863, 19863.1, 19864, 19866, 19869, 19870, 19871, 19871.1, 19872, 19873, 19874, 19875, 19876, 19877, 19877.1, 19878, 19879, 19880, 19880.1, 19881, 19882, 19883, 19884, 19885, 19887, 19887.1, 19887.2, 19888, 19990, 19991, 19991.1, 19991.2, 19991.3, 19991.4, 19991.5, 19991.6, 19991.7, 19992, 19992.1, 19992.2, 19992.3, 19992.4, 19993, 19994.1, 19994.2, 19994.3, 19994.4, 19995, 19995.1, 19995.2, 19995.3, 19996.1, 19996.2, 19998, 19998.1, 20796, 21600, 21602, 21604, 21605, 22870, 22871, or 22890 are in conflict with the provisions of a memorandum of understanding, the memorandum of understanding shall be controlling without further legislative action.

(3) Notwithstanding paragraph (1), this paragraph shall apply only to state employees in State Bargaining Unit 8. In any case where the provisions of Section 70031 of the Education Code, or subdivision (i) of Section 3513, or Section 14876, 18714, 19080.5, 19100, 19143, 19261, 19574, 19574.1, 19574.2, 19575, 19576.1, 19578, 19582, 19582.1, 19175.1, 19818.16, 19819.1, 19820, 19822, 19824, 19826, 19827, 19828, 19829, 19830, 19831, 19832, 19833, 19834, 19835, 19836, 19837, 19838, 19839, 19840, 19841, 19842, 19843, 19844, 19845, 19846, 19847, 19848, 19849, 19849.1, 19849.4, 19850.1, 19850.2, 19850.3, 19850.4, 19850.5, 19850.6, 19851, 19853, 19854, 19856, 19856.1, 19858.1, 19858.2, 19859, 19860, 19861, 19862, 19862.1, 19863, 19863.1, 19864, 19866, 19869, 19870, 19871, 19871.1, 19872, 19873, 19874, 19875, 19876, 19877, 19877.1, 19878, 19879, 19880, 19880.1, 19881, 19882, 19883, 19884, 19885, 19887, 19887.1, 19887.2, 19888, 19990, 19991, 19991.1, 19991.2, 19991.3, 19991.4, 19991.5, 19991.6, 19991.7, 19992, 19992.1, 19992.2, 19992.3, 19992.4, 19993, 19994.1, 19994.2, 19994.3, 19994.4, 19995, 19995.1, 19995.2, 19995.3, 19996.1, 19996.2, 19998, 19998.1, 20796, 21600, 21602, 21604, 21605, 22870, 22871, or 22890 are in conflict with the provisions of a memorandum of understanding, the memorandum of understanding shall be controlling without further legislative action.

(4) Notwithstanding paragraph (1), this paragraph shall apply only to state employees in State Bargaining Unit 12 or 13. In any case where the provisions of Section 70031 of the Education Code, or subdivision (i) of Section 3513, or Section 14876, 18670, 18714, 19080.5, 19100, 19143, 19261, 19574, 19574.1, 19574.2, 19575, 19578, 19582, 19583, 19702, 19818.16, 19819.1, 19820, 19822, 19824, 19826, 19827, 19828, 19829, 19830, 19831, 19832, 19833, 19834, 19835, 19836, 19837, 19838, 19839, 19840, 19841, 19842, 19843, 19844, 19845, 19846, 19847, 19848, 19849, 19849.1, 19849.4, 19850.1, 19850.2, 19850.3, 19850.4, 19850.5, 19850.6, 19851, 19853, 19854, 19856, 19856.1, 19858.1, 19858.2, 19859, 19860, 19861, 19862, 19862.1, 19863, 19863.1, 19864, 19866, 19869, 19870, 19871, 19871.1, 19872, 19873, 19874, 19875, 19876, 19877, 19877.1, 19878, 19879, 19880, 19880.1, 19881, 19882, 19883, 19884, 19885, 19887, 19887.1, 19887.2, 19888, 19990, 19991, 19991.1, 19991.2, 19991.3, 19991.4, 19991.5, 19991.6, 19991.7, 19992, 19992.1, 19992.2, 19992.3, 19992.4, 19993, 19994.1, 19994.2, 19994.3, 19994.4, 19995, 19995.1, 19995.2, 19995.3, 19996.1, 19996.2, 19998, 19998.1, 20796, 21600, 21602, 21604, 21605, 22870, 22871, or 22890 are in conflict with the provisions of a memorandum of understanding, the memorandum of understanding shall be controlling without further legislative action.

(b) In any case where the provisions of Section 19997.2, 19997.3, 19997.8, 19997.9, 19997.10, 19997.11, 19997.12, 19997.13, or 19997.14 are in conflict with the provisions of a memorandum of understanding, the terms of the memorandum of understanding shall be controlling unless the State Personnel Board finds those terms to be inconsistent with merit employment principles as provided for by Article VII of the California Constitution. Where this finding is made, the provisions of the Government Code shall prevail until those affected sections of the memorandum of understanding are renegotiated to resolve the inconsistency. If any provision of the memorandum of understanding requires the expenditure of funds, those provisions of the memorandum of understanding may not become effective unless approved by the Legislature in the annual Budget Act. If any provision of the memorandum of understanding requires legislative action to permit its implementation by amendment of any section not cited above, those provisions of the memorandum of understanding may not become effective unless approved by the Legislature.

(Amended by Stats. 2004, Ch. 69, Sec. 5. Effective June 24, 2004.)



3517.61

Notwithstanding Section 3517.6, for state employees in State Bargaining Unit 6, in any case where the provisions of Section 70031 of the Education Code, subdivision (i) of Section 3513, or Section 14876, 18714, 19080.5, 19100, 19143, 19261, 19818.16, 19819.1, 19820, 19822, 19824, 19826, 19827, 19828, 19829, 19830, 19831, 19832, 19833, 19834, 19835, 19836, 19837, 19838, 19839, 19840, 19841, 19842, 19843, 19844, 19845, 19846, 19847, 19848, 19849, 19849.1, 19849.4, 19850.1, 19850.2, 19850.3, 19850.4, 19850.5, 19850.6, 19851, 19853, 19854, 19856, 19856.1, 19858.1, 19858.2, 19859, 19860, 19861, 19862, 19862.1, 19863, 19863.1, 19864, 19866, 19869, 19870, 19871, 19871.1, 19872, 19873, 19874, 19875, 19876, 19877, 19877.1, 19878, 19879, 19880, 19880.1, 19881, 19882, 19883, 19884, 19885, 19887, 19887.1, 19887.2, 19888, 19990, 19991, 19991.1, 19991.2, 19991.3, 19991.4, 19991.5, 19991.6, 19991.7, 19992, 19992.1, 19992.2, 19992.3, 19992.4, 19993, 19994.1, 19994.2, 19994.3, 19994.4 19995, 19995.1, 19995.2, 19995.3, 19996.1, 19996.2, 19998, 19998.1, 20796, 21600, 21602, 21604, 21605, 22870, 22871, or 22890 are in conflict with the provisions of a memorandum of understanding, the memorandum of understanding shall be controlling without further legislative action. In any case where the provisions of Section 19997.2, 19997.3, 19997.8, 19997.9, 19997.10, 19997.11, 19997.12, 19997.13, or 19997.14 are in conflict with the provisions of a memorandum of understanding, the terms of the memorandum of understanding shall be controlling unless the State Personnel Board finds those terms to be inconsistent with merit employment principles as provided for by Article VII of the California Constitution. Where this finding is made, the provisions of the Government Code shall prevail until those affected sections of the memorandum of understanding are renegotiated to resolve the inconsistency. If any provision of the memorandum of understanding requires the expenditure of funds, those provisions of the memorandum of understanding may not become effective unless approved by the Legislature in the annual Budget Act. If any provision of the memorandum of understanding requires legislative action to permit its implementation by amendment of any section not cited above, those provisions of the memorandum of understanding may not become effective unless approved by the Legislature.

(Amended by Stats. 2004, Ch. 69, Sec. 6. Effective June 24, 2004.)



3517.63

(a) Any side letter, appendix, or other addendum to a properly ratified memorandum of understanding that requires the expenditure of two hundred fifty thousand dollars ($250,000) or more related to salary and benefits and that is not already contained in the original memorandum of understanding or the Budget Act, shall be provided by the Department of Human Resources to the Joint Legislative Budget Committee. The Joint Legislative Budget Committee shall determine within 30 days after receiving the side letter, appendix, or other addendum if it presents substantial additions that are not reasonably within the parameters of the original memorandum of understanding and thereby requires legislative action to ratify the side letter, appendix, or other addendum.

(b) A side letter, appendix, or other addendum to a properly ratified memorandum of understanding that does not require the expenditure of funds shall be expressly identified by the Department of Human Resources if that side letter, appendix, or other addendum is to be incorporated in a subsequent memorandum of understanding submitted to the Legislature for approval.

(Amended by Stats. 2012, Ch. 665, Sec. 35. Effective January 1, 2013.)



3517.7

If the Legislature does not approve or fully fund any provision of the memorandum of understanding which requires the expenditure of funds, either party may reopen negotiations on all or part of the memorandum of understanding.

Nothing herein shall prevent the parties from agreeing and effecting those provisions of the memorandum of understanding which have received legislative approval or those provisions which do not require legislative action.

(Added by Stats. 1982, Ch. 1081, Sec. 6.)



3517.8

(a) If a memorandum of understanding has expired, and the Governor and the recognized employee organization have not agreed to a new memorandum of understanding and have not reached an impasse in negotiations, subject to subdivision (b), the parties to the agreement shall continue to give effect to the provisions of the expired memorandum of understanding, including, but not limited to, all provisions that supersede existing law, any arbitration provisions, any no strike provisions, any agreements regarding matters covered in the Fair Labor Standards Act of 1938 (29 U.S.C. Sec. 201 et seq.), and any provisions covering fair share fee deduction consistent with Section 3515.7.

(b) If the Governor and the recognized employee organization reach an impasse in negotiations for a new memorandum of understanding, the state employer may implement any or all of its last, best, and final offer. Any proposal in the state employer’s last, best, and final offer that, if implemented, would conflict with existing statutes or require the expenditure of funds shall be presented to the Legislature for approval and, if approved, shall be controlling without further legislative action, notwithstanding Sections 3517.5, 3517.6, and 3517.7. Implementation of the last, best, and final offer does not relieve the parties of the obligation to bargain in good faith and reach an agreement on a memorandum of understanding if circumstances change, and does not waive rights that the recognized employee organization has under this chapter.

(Amended by Stats. 2008, Ch. 179, Sec. 82. Effective January 1, 2009.)



3518

If after a reasonable period of time, the Governor and the recognized employee organization fail to reach agreement, the Governor and the recognized employee organization may agree upon the appointment of a mediator mutually agreeable to the parties, or either party may request the board to appoint a mediator. When both parties mutually agree upon a mediator, costs of mediation shall be divided one-half to the state and one-half to the recognized employee organization. If the board appoints the mediator, the costs of mediation shall be paid by the board.

(Added by Stats. 1977, Ch. 1159.)



3518.5

A reasonable number of employee representatives of recognized employee organizations shall be granted reasonable time off without loss of compensation or other benefits when formally meeting and conferring with representatives of the state on matters within the scope of representation.

This section shall apply only to state employees, as defined by subdivision (c) of Section 3513, and only for periods when a memorandum of understanding is not in effect.

(Amended by Stats. 1979, Ch. 1008.)



3518.7

Managerial employees and confidential employees shall be prohibited from holding elective office in an employee organization which also represents “state employees,” as defined in subdivision (c) of Section 3513.

(Added by Stats. 1979, Ch. 98.)



3519

It shall be unlawful for the state to do any of the following:

(a) Impose or threaten to impose reprisals on employees, to discriminate or threaten to discriminate against employees, or otherwise to interfere with, restrain, or coerce employees because of their exercise of rights guaranteed by this chapter. For purposes of this subdivision, “employee” includes an applicant for employment or reemployment.

(b) Deny to employee organizations rights guaranteed to them by this chapter.

(c) Refuse or fail to meet and confer in good faith with a recognized employee organization.

(d) Dominate or interfere with the formation or administration of any employee organization, or contribute financial or other support to it, or in any way encourage employees to join any organization in preference to another.

(e) Refuse to participate in good faith in the mediation procedure set forth in Section 3518.

(Amended by Stats. 1989, Ch. 313, Sec. 1.)



3519.5

It shall be unlawful for an employee organization to:

(a) Cause or attempt to cause the state to violate Section 3519.

(b) Impose or threaten to impose reprisals on employees, to discriminate or threaten to discriminate against employees, or otherwise to interfere with, restrain, or coerce employees because of their exercise of rights guaranteed by this chapter.

(c) Refuse or fail to meet and confer in good faith with a state agency employer of any of the employees of which it is the recognized employee organization.

(d) Refuse to participate in good faith in the mediation procedure set forth in Section 3518.

(Added by Stats. 1977, Ch. 1159.)



3520

(a) Judicial review of a unit determination shall only be allowed: (1) when the board, in response to a petition from the state or an employee organization, agrees that the case is one of special importance and joins in the request for such review; or (2) when the issue is raised as a defense to an unfair practice complaint. A board order directing an election shall not be stayed pending judicial review.

Upon receipt of a board order joining in the request for judicial review, a party to the case may petition for a writ of extraordinary relief from the unit determination decision or order.

(b) Any charging party, respondent, or intervenor aggrieved by a final decision or order of the board in an unfair practice case, except a decision of the board not to issue a complaint in such a case, may petition for a writ of extraordinary relief from such decision or order.

(c) Such petition shall be filed in the district court of appeal in the appellate district where the unit determination or unfair practice dispute occurred. The petition shall be filed within 30 days after issuance of the board’s final order, order denying reconsideration, or order joining in the request for judicial review, as applicable. Upon the filing of such petition, the court shall cause notice to be served upon the board and thereupon shall have jurisdiction of the proceeding. The board shall file in the court the record of the proceeding, certified by the board, within 10 days after the clerk’s notice unless such time is extended by the court for good cause shown. The court shall have jurisdiction to grant to the board such temporary relief or restraining order it deems just and proper and in like manner to make and enter a decree enforcing, modifying, or setting aside the order of the board. The findings of the board with respect to questions of fact, including ultimate facts, if supported by substantial evidence on the record considered as a whole, shall be conclusive. The provisions of Title 1 (commencing with Section 1067) of Part 3 of the Code of Civil Procedure relating to writs shall, except where specifically superseded herein, apply to proceedings pursuant to this section.

(d) If the time to petition for extraordinary relief from a board decision has expired, the board may seek enforcement of any final decision or order in a district court of appeal or a superior court in the district where the unit determination or unfair practice case occurred. If, after hearing, the court determines that the order was issued pursuant to procedures established by the board and that the person or entity refuses to comply with the order, the court shall enforce such order by writ of mandamus. The court shall not review the merits of the order.

(Amended by Stats. 1979, Ch. 1072.)



3520.5

(a) The state shall grant exclusive recognition to employee organizations designated or selected pursuant to rules established by the board for employees of the state or an appropriate unit thereof, subject to the right of an employee to represent himself.

(b) The board shall establish reasonable procedures for petitions and for holding elections and determining appropriate units pursuant to subdivision (a).

(c) The board shall also establish procedures whereby recognition of employee organizations formally recognized as exclusive representatives pursuant to a vote of the employees may be revoked by a majority vote of the employees only after a period of not less than 12 months following the date of such recognition.

(Amended by Stats. 1978, Ch. 776.)



3520.7

The state employer shall adopt reasonable rules and regulations for all of the following:

(a) Registering employee organizations, as defined by subdivision (c) of Section 1150, and bona fide associations, as defined by subdivision (d) of Section 1150.

(b) Determining the status of organizations and associations as employee organizations or bona fide associations.

(c) Identifying the officers and representatives who officially represent employee organizations and bona fide associations.

(Added by Stats. 1982, Ch. 1270, Sec. 20.)



3520.8

Notwithstanding any other law, if a decision by an administrative law judge regarding the recognition or certification of an employee organization is appealed, the decision shall be deemed the final order of the board if the board does not issue a ruling that supersedes the decision on or before 180 days after the appeal is filed.

(Added by Stats. 2011, Ch. 242, Sec. 2. Effective January 1, 2012.)



3521

(a) In determining an appropriate unit, the board shall be governed by the criteria in subdivision (b). However, the board shall not direct an election in a unit unless one or more of the employee organizations involved in the proceeding is seeking or agrees to an election in such a unit.

(b) In determining an appropriate unit, the board shall take into consideration all of the following criteria:

(1) The internal and occupational community of interest among the employees, including, but not limited to, the extent to which they perform functionally related services or work toward established common goals; the history of employee representation in state government and in similar employment; the extent to which the employees have common skills, working conditions, job duties, or similar educational or training requirements; and the extent to which the employees have common supervision.

(2) The effect that the projected unit will have on the meet and confer relationships, emphasizing the availability and authority of employer representatives to deal effectively with employee organizations representing the unit, and taking into account such factors as work location, the numerical size of the unit, the relationship of the unit to organizational patterns of the state government, and the effect on the existing classification structure or existing classification schematic of dividing a single class or single classification schematic among two or more units.

(3) The effect of the proposed unit on efficient operations of the employer and the compatibility of the unit with the responsibility of state government and its employees to serve the public.

(4) The number of employees and classifications in a proposed unit and its effect on the operations of the employer, on the objectives of providing the employees the right to effective representation, and on the meet and confer relationship.

(5) The impact on the meet and confer relationship created by fragmentation of employees or any proliferation of units among the employees of the employer.

(6) Notwithstanding the foregoing provisions of this section, or any other provision of law, an appropriate group of skilled crafts employees shall have the right to be a separate unit of representation based upon occupation. Skilled crafts employees shall include, but not necessarily be limited to, employment categories such as carpenters, plumbers, electricians, painters, and operating engineers.

(c) There shall be a presumption that professional employees and nonprofessional employees should not be included in the same unit. However, the presumption shall be rebuttable, depending upon what the evidence pertinent to the citeria set forth in subdivision (b) establishes.

(Amended by Stats. 1978, Ch. 776.)



3521.5

The term “professional employee” means (a) any employee engaged in work (1) predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical, or physical work; (2) involving the consistent exercise of discretion and judgment in its performance; (3) of such a character that the output produced or the result accomplished cannot be standardized in relation to a given period of time; (4) requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual, or physical processes; or (b) any employee, who (1) has completed the courses of specialized intellectual instruction and study described in paragraph 4 of subdivision (a), and (2) is performing related work under the supervision of a professional person to qualify himself to become a professional employee as defined in subdivision (a).

(Added by Stats. 1977, Ch. 1159.)



3521.7

The board may, in accordance with reasonable standards, designate positions or classes of positions which have duties consisting primarily of the enforcement of state laws. Employees so designated shall not be denied the right to be in a unit composed solely of such employees.

(Added by Stats. 1977, Ch. 1159.)



3522

(a) Physicians in any state bargaining unit may negotiate under this chapter for preauthorized travel outside the state for continuing medical education.

(b) The execution of a memorandum of understanding entered into pursuant to subdivision (a) shall constitute the approvals required under Sections 11032 and 11033, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 2004, Ch. 504, Sec. 2. Effective January 1, 2005.)



3523

(a) All initial meet and confer proposals of recognized employee organizations shall be presented to the employer at a public meeting, and such proposals thereafter shall be a public record.

All initial meet and confer proposals or counterproposals of the employer shall be presented to the recognized employee organization at a public meeting, and such proposals or counterproposals thereafter shall be a public record.

(b) Except in cases of emergency as provided in subdivision (d), no meeting and conferring shall take place on any proposal subject to subdivision (a) until not less than seven consecutive days have elapsed to enable the public to become informed, and to publicly express itself regarding the proposals, as well as regarding other possible subjects of meeting and conferring and thereafter, the employer shall, in open meeting, hear public comment on all matters related to the meet and confer proposals.

(c) Forty-eight hours after any proposal which includes any substantive subject which has not first been presented as proposals for public reaction pursuant to this section is offered during any meeting and conferring session, such proposals and the position, if any, taken thereon by the representatives of the employer, shall be a public record.

(d) Subdivision (b) shall not apply when the employer determines that, due to an act of God, natural disaster, or other emergency or calamity affecting the state, and which is beyond the control of the employer or recognized employee organization, it must meet and confer and take action upon such a proposal immediately and without sufficient time for the public to become informed and to publicly express itself. In such cases the results of such meeting and conferring shall be made public as soon as reasonably possible.

(Amended by Stats. 1978, Ch. 776.)



3523.5

The enactment of this chapter shall not be construed as making the provisions of Section 923 of the Labor Code applicable to state employees.

(Added by Stats. 1977, Ch. 1159.)



3524

This chapter shall be known and may be cited as the Ralph C. Dills Act.

(Amended by Stats. 1986, Ch. 103, Sec. 1.)






CHAPTER 10.5 - Excluded Employees Bill of Rights

3525

This chapter shall be known, and may be cited, as the Bill of Rights for State Excluded Employees.

(Repealed and added by Stats. 1990, Ch. 1522, Sec. 17.)



3526

The purpose of this chapter is to inform state supervisory, managerial, confidential, and employees otherwise excepted from coverage under the Ralph C. Dills Act by subdivision (c) of Section 3513 of their rights and terms and conditions of employment, and to inspire dedicated service, to recognize their important and fundamental roles in the management of state government, and to promote harmonious personnel relations among those representing state management in the conduct of state affairs.

(Amended by Stats. 2004, Ch. 654, Sec. 1. Effective January 1, 2005.)



3527

As used in this chapter:

(a) “Employee” means a civil service employee of the State of California. The “State of California” as used in this chapter includes those state agencies, boards, and commissions as may be designated by law that employ civil service employees, except the University of California, Hastings College of the Law, and the California State University.

(b) “Excluded employee,” means all managerial employees, as defined in subdivision (e) of Section 3513, all confidential employees, as defined in subdivision (f) of Section 3513, and all supervisory employees, as defined in subdivision (g) of Section 3513, and all civil service employees of the Department of Human Resources, professional employees of the Department of Finance engaged in technical or analytical state budget preparation other than the auditing staff, professional employees in the Personnel/Payroll Services Division of the Controller’s office engaged in technical or analytical duties in support of the state’s personnel and payroll systems other than the training staff, employees of the Legislative Counsel Bureau, employees of the Bureau of State Audits, employees of the Public Employment Relations Board, conciliators employed by the California State Mediation and Conciliation Service, employees of the office of the State Chief Information Officer except as provided in Section 11546.5, and intermittent athletic inspectors who are employees of the State Athletic Commission.

(c) “Supervisory employee organization” means an organization that represents members who are supervisory employees under subdivision (g) of Section 3513.

(d) “Excluded employee organization” means an organization that includes excluded employees of the state, as defined in subdivision (b), and that has as one of its primary purposes representing its members in employer-employee relations. Excluded employee organization includes supervisory employee organizations.

(e) “State employer” or “employer,” for purposes of meeting and conferring on matters relating to supervisory employer-employee relations, means the Governor or his or her designated representatives.

(Amended by Stats. 2013, Ch. 76, Sec. 72. Effective January 1, 2014.)



3528

The Legislature hereby finds and declares that the rights and protections provided to excluded employees under this chapter constitute a matter of important concern. The Legislature further finds and declares that the efficient and effective administration of state programs depends upon the maintenance of high morale and the objective consideration of issues raised between excluded employees and their employer.

(Repealed and added by Stats. 1990, Ch. 1522, Sec. 17.)



3529

(a) Except for supervisory employees as defined in subdivision (g) of Section 3513, excluded employees shall not hold any office in an employee organization which also represents nonexcluded employees.

(b) Excluded employees shall not participate in the handling of grievances on behalf of nonexcluded employees. Nonexcluded employees shall not participate in the handling of grievances on behalf of excluded employees.

(c) Excluded employees shall not participate in meet and confer sessions on behalf of nonexcluded employees. Nonexcluded employees shall not participate in meet and confer sessions on behalf of supervisory employees.

(d) The prohibition in subdivisions (b) and (c) shall not apply to the paid staff of an excluded or supervisory employee organization.

(e) Excluded employees shall not vote on questions of ratification or rejection of memoranda of understanding reached on behalf of nonexcluded employees.

(Repealed and added by Stats. 1990, Ch. 1522, Sec. 17.)



3530

Excluded employee organizations shall have the right to represent their excluded members in their employment relations, including grievances, with the State of California. Excluded employee organizations may establish reasonable restrictions regarding who may join and may make reasonable provisions for the dismissal of excluded employees from membership. This section shall not prohibit any excluded employee from appearing on his or her own behalf or through his or her chosen representative in his or her employment relations and grievances with the State of California.

(Repealed and added by Stats. 1990, Ch. 1522, Sec. 17.)



3531

Supervisory employees shall have the right to form, join, and participate in the activities of supervisory employee organizations of their own choosing for the purpose of representation on all matters of supervisory employer-employee relations, as set forth in Section 3532. Supervisory employees also shall have the right to refuse to join or participate in the activities of supervisory employee organizations and shall have the right to represent themselves individually in their employment relations with the public employer.

(Repealed and added by Stats. 1990, Ch. 1522, Sec. 17.)



3532

The scope of representation for supervisory employees shall include all matters relating to employment conditions and supervisory employer-employee relations including wages, hours, and other terms and conditions of employment.

(Repealed and added by Stats. 1990, Ch. 1522, Sec. 17.)



3533

Upon request, the state shall meet and confer with verified supervisory organizations representing supervisory employees on matters within the scope of representation. Prior to arriving at a determination of policy or course of action directly impacting supervisory employees, the state employer shall provide reasonable advance notice and provide the verified supervisory employee organizations an opportunity to meet and confer with the state employer to discuss alternative means of achieving objectives. Advance notice may be written, oral, or electronic. “Meet and confer” shall mean that the state employer shall consider as fully as it deems reasonable, such presentations as are made by the verified supervisory employee organization on behalf of its supervisory members prior to arriving at a determination of policy or course of action. The final determination of policy or course of action shall be the sole responsibility of the state employer.

When the state employer determines that, due to an emergency or other immediate operational necessity, a law, rule, resolution, or regulation must be adopted immediately without prior notice or meeting and conferring with excluded employee organizations, the state employer shall provide notice and opportunity to meet and confer at the earliest practical time following the adoption of the law, rule, resolution, or regulation.

(Amended by Stats. 2004, Ch. 654, Sec. 2. Effective January 1, 2005.)



3534

The state employer shall allow a reasonable number of supervisory public employee representatives of verified supervisory employee organizations reasonable time off without loss of compensation or other benefits when meeting and conferring with representatives of the state employer on matters within the scope of representation for supervisory employees.

(Repealed and added by Stats. 1990, Ch. 1522, Sec. 17.)



3535

The Department of Human Resources may adopt rules and regulations for the administration of excluded employer-employee relations, including supervisory employer-employee relations, under these provisions. Such rules and regulations may include provisions for:

(a) Verifying that an excluded employee organization does in fact represent excluded employees.

(b) Verifying the official status of excluded employee organization officers and representatives.

(c) Access of excluded employee organization officers and representatives to work locations.

(d) Use of official bulletin boards and other means of communication by excluded employee organizations.

(e) Furnishing nonconfidential information pertaining to excluded employee relations to excluded employee organizations.

(f) Any other matters as are necessary to carry out the purposes of this chapter.

(Amended by Stats. 2012, Ch. 665, Sec. 36. Effective January 1, 2013.)



3536

The state may adopt reasonable rules and regulations providing for designation of the management and confidential employees of the state and restricting these employees from representing any employee organization, which represents other employees of the state, on matters within the scope of representation. Except as specifically provided otherwise in this chapter, this section does not otherwise limit the right of excluded employees to be members of and to hold office in an excluded employee organization.

(Repealed and added by Stats. 1990, Ch. 1522, Sec. 17.)



3537

Every excluded employee organization shall submit an annual registration statement on or before July 1 of each calendar year to the Department of Human Resources. The registration statement shall, at a minimum, list the name of the organization, its affiliations, headquarters, and other business addresses, its principal business telephone number, a list of principal officers and representatives, and a copy of its organization bylaws.

(Amended by Stats. 2012, Ch. 665, Sec. 37. Effective January 1, 2013.)



3538

The state employer and excluded employee organizations shall not interfere with, intimidate, restrain, coerce, or discriminate against supervisory employees because of their exercise of their rights under this article.

(Added by Stats. 1990, Ch. 1522, Sec. 17.)



3539

The enactment of this chapter shall not make Section 923 of the Labor Code applicable to state employees.

(Added by Stats. 1990, Ch. 1522, Sec. 17.)



3539.5

(a) The Department of Human Resources may adopt or amend regulations to implement employee benefits for those state officers and employees excluded from, or not otherwise subject to, the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512)).

(b) These regulations shall not be subject to the review and approval of the Office of Administrative Law pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2). These regulations shall become effective immediately upon filing with the Secretary of State.

(Amended by Stats. 2012, Ch. 665, Sec. 38. Effective January 1, 2013.)






CHAPTER 10.7 - Meeting and Negotiating in Public Educational Employment

ARTICLE 1 - General Provisions

3540

It is the purpose of this chapter to promote the improvement of personnel management and employer-employee relations within the public school systems in the State of California by providing a uniform basis for recognizing the right of public school employees to join organizations of their own choice, to be represented by the organizations in their professional and employment relationships with public school employers, to select one employee organization as the exclusive representative of the employees in an appropriate unit, and to afford certificated employees a voice in the formulation of educational policy. This chapter shall not supersede other provisions of the Education Code and the rules and regulations of public school employers which establish and regulate tenure or a merit or civil service system or which provide for other methods of administering employer-employee relations, so long as the rules and regulations or other methods of the public school employer do not conflict with lawful collective agreements.

It is the further intention of the Legislature that this chapter shall not restrict, limit, or prohibit the full exercise of the functions of any academic senate or faculty council established by a school district in a community college to represent the faculty in making recommendations to the administration and governing board of the school district with respect to district policies on academic and professional matters, so long as the exercise of the functions does not conflict with lawful collective agreements.

It is the further intention of the Legislature that any legislation enacted by the Legislature governing employer-employee relations of other public employees shall be incorporated into this chapter to the extent possible. The Legislature also finds and declares that it is an advantageous and desirable state policy to expand the jurisdiction of the board created pursuant to this chapter to cover other public employers and their employees, in the event that this legislation is enacted, and if this policy is carried out, the name of the Educational Employment Relations Board shall be changed to the “Public Employment Relations Board.”

(Amended by Stats. 1988, Ch. 160, Sec. 51.)



3540.1

As used in this chapter:

(a) “Board” means the Public Employment Relations Board created pursuant to Section 3541.

(b) “Certified organization” or “certified employee organization” means an organization that has been certified by the board as the exclusive representative of the public school employees in an appropriate unit after a proceeding under Article 5 (commencing with Section 3544).

(c) “Confidential employee” means an employee who is required to develop or present management positions with respect to employer-employee relations or whose duties normally require access to confidential information that is used to contribute significantly to the development of management positions.

(d) “Employee organization” means an organization that includes employees of a public school employer and that has as one of its primary purposes representing those employees in their relations with that public school employer. “Employee organization” shall also include any person of the organization authorized to act on its behalf.

(e) “Exclusive representative” means the employee organization recognized or certified as the exclusive negotiating representative of public school employees, as “public school employee” is defined in subdivision (j), in an appropriate unit of a public school employer.

(f) “Impasse” means that the parties to a dispute over matters within the scope of representation have reached a point in meeting and negotiating at which their differences in positions are so substantial or prolonged that future meetings would be futile.

(g) “Management employee” means an employee in a position having significant responsibilities for formulating district policies or administering district programs. Management positions shall be designated by the public school employer subject to review by the Public Employment Relations Board.

(h) “Meeting and negotiating” means meeting, conferring, negotiating, and discussing by the exclusive representative and the public school employer in a good faith effort to reach agreement on matters within the scope of representation and the execution, if requested by either party, of a written document incorporating any agreements reached, which document shall, when accepted by the exclusive representative and the public school employer, become binding upon both parties and, notwithstanding Section 3543.7, is not subject to subdivision 2 of Section 1667 of the Civil Code. The agreement may be for a period of not to exceed three years.

(i) “Organizational security” is within the scope of representation, and means either of the following:

(1) An arrangement pursuant to which a public school employee may decide whether or not to join an employee organization, but which requires him or her, as a condition of continued employment, if he or she does join, to maintain his or her membership in good standing for the duration of the written agreement. However, an arrangement shall not deprive the employee of the right to terminate his or her obligation to the employee organization within a period of 30 days following the expiration of a written agreement.

(2) An arrangement that requires an employee, as a condition of continued employment, either to join the recognized or certified employee organization, or to pay the organization a service fee in an amount not to exceed the standard initiation fee, periodic dues, and general assessments of the organization for the duration of the agreement, or a period of three years from the effective date of the agreement, whichever comes first.

(j) “Public school employee” or “employee” means a person employed by a public school employer except persons elected by popular vote, persons appointed by the Governor of this state, management employees, and confidential employees.

(k) “Public school employer” or “employer” means the governing board of a school district, a school district, a county board of education, a county superintendent of schools, a charter school that has declared itself a public school employer pursuant to subdivision (b) of Section 47611.5 of the Education Code, an auxiliary organization established pursuant to Article 6 (commencing with Section 72670) of Chapter 6 of Part 45 of Division 7 of Title 3 of the Education Code, except an auxiliary organization solely formed as or operating a student body association or student union, or a joint powers agency, except a joint powers agency established solely to provide services pursuant to Section 990.8, if all the following apply to the joint powers agency:

(1) It is created as an agency or entity that is separate from the parties to the joint powers agreement pursuant to Section 6503.5.

(2) It has its own employees separate from employees of the parties to the joint powers agreement.

(3) Any of the following are true:

(A) It provides educational services primarily performed by a school district, county board of education, or county superintendent of schools.

(B) A school district, county board of education, or county superintendent of schools is designated in the joint powers agreement pursuant to Section 6509.

(C) It is comprised solely of educational agencies.

(l) “Recognized organization” or “recognized employee organization” means an employee organization that has been recognized by an employer as the exclusive representative pursuant to Article 5 (commencing with Section 3544).

(m) “Supervisory employee” means an employee, regardless of job description, having authority in the interest of the employer to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or the responsibility to assign work to and direct them, or to adjust their grievances, or effectively recommend that action, if, in connection with the foregoing functions, the exercise of that authority is not of a merely routine or clerical nature, but requires the use of independent judgment.

(Amended by Stats. 2012, Ch. 162, Sec. 54. Effective January 1, 2013.)



3540.2

(a) A school district that has a qualified or negative certification pursuant to Section 42131 of the Education Code shall allow the county office of education in which the school district is located at least 10 working days to review and comment on any proposed agreement made between the exclusive representative and the public school employer, or designated representatives of the employer, pursuant to this chapter. The school district shall provide the county superintendent of schools with all information relevant to yield an understanding of the financial impact of that agreement.

(b) The Superintendent shall develop a format for use by the appropriate parties in generating the financial information required pursuant to subdivision (a).

(c) The county superintendent of schools shall notify the school district, the county board of education, the district superintendent, the governing board of the school district, and each parent and teacher organization of the district within those 10 days if, in his or her opinion, the agreement reviewed pursuant to subdivision (a) would endanger the fiscal well-being of the school district.

(d) A school district shall provide the county superintendent of schools, upon request, with all information relevant to provide an understanding of the financial impact of any final collective bargaining agreement reached pursuant to Section 3543.2.

(e) A county office of education, or a school district for which the county board of education serves as the governing board, that has a qualified or negative certification pursuant to Section 1240 of the Education Code shall allow the Superintendent at least 10 working days to review and comment on any proposed agreement or contract made between the exclusive representative and the public school employer, or designated representatives of the employer, pursuant to this chapter. The county superintendent of schools shall provide the Superintendent with all information relevant to yield an understanding of the financial impact of that agreement or contract. The Superintendent shall notify the county superintendent of schools, and the county board of education within those 10 days if, in his or her opinion, the proposed agreement or contract would endanger the fiscal well-being of the county office.

(Amended by Stats. 2004, Ch. 52, Sec. 16. Effective June 21, 2004.)






ARTICLE 2 - Administration

3541

(a) There is in state government the Public Employment Relations Board which shall be independent of any state agency and shall consist of five members. The members of the board shall be appointed by the Governor by and with the advice and consent of the Senate. One of the original members shall be chosen for a term of one year, one for a term of three years, and one for a term of five years. The first term for the two new members of the board resulting from the expansion of the board to five members shall be reduced by the Governor as necessary so that the term of only one member of the board shall expire in any given year. Thereafter, terms shall be for a period of five years, except that any person chosen to fill a vacancy shall be appointed only for the unexpired term of the member whom he or she succeeds. Members of the board shall be eligible for reappointment. The Governor shall select one member to serve as chairperson. A member of the board may be removed by the Governor upon notice and hearing for neglect of duty or malfeasance in office, but for no other cause.

(b) A vacancy in the board shall not impair the right of the remaining members to exercise all the powers of the commission, and three members of the board shall at all times constitute a quorum.

(c) The board may delegate its powers to any group of three or more board members. Nothing shall preclude any board member from participating in any case pending before the board.

(d) Members of the board shall hold no other public office in the state, and shall not receive any other compensation for services rendered.

(e) Each member of the board shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2. In addition to his or her salary, each member of the board shall be reimbursed for all actual and necessary expenses incurred by him or her in the performance of his or her duties, subject to the rules of the Department of Human Resources relative to the payment of these expenses to state officers generally.

(f) The board shall appoint an executive director who shall be the chief administrative officer. The executive director shall appoint other persons that may, from time to time, be deemed necessary for the performance of the board’s administrative functions, prescribe their duties, fix their compensation, and provide for reimbursement of their expenses in the amounts made available therefor by appropriation. The executive director shall be a person familiar with employer-employee relations. The executive director shall be subject to removal at the pleasure of the board. The Governor shall appoint a general counsel, upon the recommendation of the board, to assist the board in the performance of its functions under this chapter. The general counsel shall serve at the pleasure of the board.

(g) The executive director and general counsel serving the board on December 31, 1977, shall become employees of the Public Employment Relations Board and shall continue to serve at the discretion of the board. A person so employed may, independently of the Attorney General, represent the board in any litigation or other matter pending in a court of law to which the board is a party or in which it is otherwise interested.

(h) The Governor shall appoint one legal adviser for each member of the board upon the recommendation of that board member. Each appointee shall serve at the pleasure of the recommending board member and shall receive a salary as shall be fixed by the board with the approval of the Department of Human Resources.

(i) Attorneys serving the board on May 19, 1978, shall not be appointed as legal advisers to board members pursuant to subdivision (h) until the time that they have attained permanent civil service status.

(j) Notwithstanding subdivision (a), the member of the board appointed by the Governor for the term beginning on January 1, 1991, shall not be subject to the advice and consent of the Senate.

(Amended by Stats. 2012, Ch. 665, Sec. 39. Effective January 1, 2013.)



3541.3

The board shall have all of the following powers and duties:

(a) To determine in disputed cases, or otherwise approve, appropriate units.

(b) To determine in disputed cases whether a particular item is within or without the scope of representation.

(c) To arrange for and supervise representation elections that shall be conducted by means of secret ballot elections, and certify the results of the elections.

(d) To establish lists of persons broadly representative of the public and qualified by experience to be available to serve as mediators, arbitrators, or factfinders.

(e) To establish by regulation appropriate procedures for review of proposals to change unit determinations.

(f) Within its discretion, to conduct studies relating to employer-employee relations, including the collection, analysis, and making available of data relating to wages, benefits, and employment practices in public and private employment, and, when it appears necessary in its judgment to the accomplishment of the purposes of this chapter, recommend legislation. The board shall report to the Legislature by October 15 of each year on its activities during the immediately preceding fiscal year. The board may enter into contracts to develop and maintain research and training programs designed to assist public employers and employee organizations in the discharge of their mutual responsibilities under this chapter.

(g) To adopt, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, rules and regulations to carry out the provisions and effectuate the purposes and policies of this chapter.

(h) To hold hearings, subpoena witnesses, administer oaths, take the testimony or deposition of any person, and, in connection therewith, to issue subpoenas duces tecum to require the production and examination of any employer’s or employee organization’s records, books, or papers relating to any matter within its jurisdiction. Notwithstanding Section 11425.10, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 does not apply to a hearing by the board under this chapter, except a hearing to determine an unfair practice charge.

(i) To investigate unfair practice charges or alleged violations of this chapter, and take any action and make any determinations in respect of these charges or alleged violations as the board deems necessary to effectuate the policies of this chapter, except that in an action to recover damages due to an unlawful strike, the board shall have no authority to award strike-preparation expenses as damages, and shall have no authority to award damages for costs, expenses, or revenue losses incurred during, or as a consequence of, an unlawful strike.

(j) To bring an action in a court of competent jurisdiction to enforce any of its orders, decisions, or rulings, or to enforce the refusal to obey a subpoena. Upon issuance of a complaint charging that any person has engaged in or is engaging in an unfair practice, the board may petition the court for appropriate temporary relief or restraining order.

(k) To delegate its powers to any member of the board or to any person appointed by the board for the performance of its functions, except that no fewer than two board members may participate in the determination of any ruling or decision on the merits of any dispute coming before it, and except that a decision to refuse to issue a complaint shall require the approval of two board members.

(l) To decide contested matters involving recognition, certification, or decertification of employee organizations.

(m) To consider and decide issues relating to rights, privileges, and duties of an employee organization in the event of a merger, amalgamation, or transfer of jurisdiction between two or more employee organizations.

(n) To take any other action as the board deems necessary to discharge its powers and duties and otherwise to effectuate the purposes of this chapter.

(Amended by Stats. 2012, Ch. 46, Sec. 9. Effective June 27, 2012.)



3541.35

Notwithstanding any other law, if a decision by an administrative law judge regarding the recognition or certification of an employee organization as described in subdivision (l) of Section 3541.3 is appealed, the decision shall be deemed the final order of the board if the board does not issue a ruling that supersedes the decision on or before 180 days after the appeal is filed.

(Added by Stats. 2011, Ch. 242, Sec. 3. Effective January 1, 2012.)



3541.4

Any person who shall willfully resist, prevent, impede or interfere with any member of the board, or any of its agents, in the performance of duties pursuant to this chapter, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be sentenced to pay a fine of not more than one thousand dollars ($1,000).

(Added by Stats. 1975, Ch. 961.)



3541.5

The initial determination as to whether the charges of unfair practices are justified, and, if so, what remedy is necessary to effectuate the purposes of this chapter, shall be a matter within the exclusive jurisdiction of the board. Procedures for investigating, hearing, and deciding these cases shall be devised and promulgated by the board and shall include all of the following:

(a) Any employee, employee organization, or employer shall have the right to file an unfair practice charge, except that the board shall not do either of the following:

(1) Issue a complaint in respect of any charge based upon an alleged unfair practice occurring more than six months prior to the filing of the charge.

(2) Issue a complaint against conduct also prohibited by the provisions of the agreement between the parties until the grievance machinery of the agreement, if it exists and covers the matter at issue, has been exhausted, either by settlement or binding arbitration. However, when the charging party demonstrates that resort to contract grievance procedure would be futile, exhaustion shall not be necessary. The board shall have discretionary jurisdiction to review the settlement or arbitration award reached pursuant to the grievance machinery solely for the purpose of determining whether it is repugnant to the purposes of this chapter. If the board finds that the settlement or arbitration award is repugnant to the purposes of this chapter, it shall issue a complaint on the basis of a timely filed charge, and hear and decide the case on the merits. Otherwise, it shall dismiss the charge. The board shall, in determining whether the charge was timely filed, consider the six-month limitation set forth in this subdivision to have been tolled during the time it took the charging party to exhaust the grievance machinery.

(b) The board shall not have the authority to enforce agreements between the parties, and shall not issue a complaint on any charge based on alleged violation of any agreement that would not also constitute an unfair practice under this chapter.

(c) The board shall have the power to issue a decision and order directing an offending party to cease and desist from the unfair practice and to take such affirmative action, including but not limited to the reinstatement of employees with or without back pay, as will effectuate the policies of this chapter.

(Amended by Stats. 1986, Ch. 248, Sec. 48.)






ARTICLE 3 - Judicial Review

3542

(a) No employer or employee organization shall have the right to judicial review of a unit determination except: (1) when the board in response to a petition from an employer or employee organization, agrees that the case is one of special importance and joins in the request for such review; or (2) when the issue is raised as a defense to an unfair practice complaint. A board order directing an election shall not be stayed pending judicial review.

Upon receipt of a board order joining in the request for judicial review, a party to the case may petition for a writ of extraordinary relief from the unit determination decision or order.

(b) Any charging party, respondent, or intervenor aggrieved by a final decision or order of the board in an unfair practice case, except a decision of the board not to issue a complaint in such a case, may petition for a writ of extraordinary relief from such decision or order.

(c) Such petition shall be filed in the district court of appeal in the appellate district where the unit determination or unfair practice dispute occurred. The petition shall be filed within 30 days after issuance of the board’s final order, order denying reconsideration, or order joining in the request for judicial review, as applicable. Upon the filing of such petition, the court shall cause notice to be served upon the board and thereupon shall have jurisdiction of the proceeding. The board shall file in the court the record of the proceeding, certified by the board, within 10 days after the clerk’s notice unless such time is extended by the court for good cause shown. The court shall have jurisdiction to grant to the board such temporary relief or restraining order it deems just and proper and in like manner to make and enter a decree enforcing, modifying, or setting aside the order of the board. The findings of the board with respect to questions of fact, including ultimate facts, if supported by substantial evidence on the record considered as a whole, are conclusive. The provisions of Title 1 (commencing with Section 1067) of Part 3 of the Code of Civil Procedure relating to writs shall, except where specifically superseded herein, apply to proceedings pursuant to this section.

(d) If the time to petition for extraordinary relief from a board decision has expired, the board may seek enforcement of any final decision or order in a district court of appeal or a superior court in the district where the unit determination or unfair practice case occurred. The board shall respond within 10 days to any inquiry from a party to the action as to why the board has not sought court enforcement of the final decision or order. If the response does not indicate that there has been compliance with the board’s final decision or order, the board shall seek enforcement of the final decision or order upon the request of the party. The board shall file in the court the record of the proceeding, certified by the board, and appropriate evidence disclosing the failure to comply with the decision or order. If, after hearing, the court determines that the order was issued pursuant to procedures established by the board and that the person or entity refuses to comply with the order, the court shall enforce such order by writ of mandamus. The court shall not review the merits of the order.

(Amended by Stats. 1980, Ch. 1265.)






ARTICLE 4 - Rights, Obligations, Prohibitions, and Unfair Practices

3543

(a) Public school employees shall have the right to form, join, and participate in the activities of employee organizations of their own choosing for the purpose of representation on all matters of employer-employee relations. Public school employees shall have the right to represent themselves individually in their employment relations with the public school employer, except that once the employees in an appropriate unit have selected an exclusive representative and it has been recognized pursuant to Section 3544.1 or certified pursuant to Section 3544.7, an employee in that unit shall not meet and negotiate with the public school employer. If the exclusive representative of a unit provides notification, as specified by subdivision (a) of Section 3546, public school employees who are in a unit for which an exclusive representative has been selected, shall be required, as a condition of continued employment, to join the recognized employee organization or to pay the organization a fair share services fee, as required by Section 3546. If a majority of the members of a bargaining unit rescind that arrangement, either of the following options shall be applicable:

(1) The recognized employee organization may petition for the reinstatement of the arrangement described in subdivision (a) of Section 3546 pursuant to the procedures in paragraph (2) of subdivision (d) of Section 3546.

(2) The employees may negotiate either of the two forms of organizational security described in subdivision (i) of Section 3540.1.

(b) An employee may at any time present grievances to his or her employer, and have those grievances adjusted, without the intervention of the exclusive representative, as long as the adjustment is reached prior to arbitration pursuant to Sections 3548.5, 3548.6, 3548.7, and 3548.8 and the adjustment is not inconsistent with the terms of a written agreement then in effect, provided that the public school employer shall not agree to a resolution of the grievance until the exclusive representative has received a copy of the grievance and the proposed resolution and has been given the opportunity to file a response.

(Amended by Stats. 2008, Ch. 179, Sec. 83. Effective January 1, 2009.)



3543.1

(a) Employee organizations shall have the right to represent their members in their employment relations with public school employers, except that once an employee organization is recognized or certified as the exclusive representative of an appropriate unit pursuant to Section 3544.1 or 3544.7, respectively, only that employee organization may represent that unit in their employment relations with the public school employer. Employee organizations may establish reasonable restrictions regarding who may join and may make reasonable provisions for the dismissal of individuals from membership.

(b) Employee organizations shall have the right of access at reasonable times to areas in which employees work, the right to use institutional bulletin boards, mailboxes, and other means of communication, subject to reasonable regulation, and the right to use institutional facilities at reasonable times for the purpose of meetings concerned with the exercise of the rights guaranteed by this chapter.

(c) A reasonable number of representatives of an exclusive representative shall have the right to receive reasonable periods of released time without loss of compensation when meeting and negotiating and for the processing of grievances.

(d) All employee organizations shall have the right to have membership dues deducted pursuant to Sections 45060 and 45168 of the Education Code, until an employee organization is recognized as the exclusive representative for any of the employees in an appropriate unit, and then the deduction as to any employee in the negotiating unit shall not be permissible except to the exclusive representative.

(Amended by Stats. 2006, Ch. 538, Sec. 228. Effective January 1, 2007.)



3543.2

(a) (1) The scope of representation shall be limited to matters relating to wages, hours of employment, and other terms and conditions of employment. “Terms and conditions of employment” mean health and welfare benefits as defined by Section 53200, leave, transfer and reassignment policies, safety conditions of employment, class size, procedures to be used for the evaluation of employees, organizational security pursuant to Section 3546, procedures for processing grievances pursuant to Sections 3548.5, 3548.6, 3548.7, and 3548.8, the layoff of probationary certificated school district employees, pursuant to Section 44959.5 of the Education Code, and alternative compensation or benefits for employees adversely affected by pension limitations pursuant to former Section 22316 of the Education Code, as that section read on December 31, 1999, to the extent deemed reasonable and without violating the intent and purposes of Section 415 of the Internal Revenue Code.

(2) A public school employer shall give reasonable written notice to the exclusive representative of the public school employer’s intent to make any change to matters within the scope of representation of the employees represented by the exclusive representative for purposes of providing the exclusive representative a reasonable amount of time to negotiate with the public school employer regarding the proposed changes.

(3) The exclusive representative of certificated personnel has the right to consult on the definition of educational objectives, the determination of the content of courses and curriculum, and the selection of textbooks to the extent those matters are within the discretion of the public school employer under the law.

(4) All matters not specifically enumerated are reserved to the public school employer and may not be a subject of meeting and negotiating, except that this section does not limit the right of the public school employer to consult with any employees or employee organization on any matter outside the scope of representation.

(b) Notwithstanding Section 44944 of the Education Code, the public school employer and the exclusive representative shall, upon request of either party, meet and negotiate regarding causes and procedures for disciplinary action, other than dismissal, including a suspension of pay for up to 15 days, affecting certificated employees. If the public school employer and the exclusive representative do not reach mutual agreement, Section 44944 of the Education Code shall apply.

(c) Notwithstanding Section 44955 of the Education Code, the public school employer and the exclusive representative shall, upon request of either party, meet and negotiate regarding procedures and criteria for the layoff of certificated employees for lack of funds. If the public school employer and the exclusive representative do not reach mutual agreement, Section 44955 of the Education Code shall apply.

(d) Notwithstanding Section 45028 of the Education Code, the public school employer and the exclusive representative shall, upon request of either party, meet and negotiate regarding the payment of additional compensation based upon criteria other than years of training and years of experience. If the public school employer and the exclusive representative do not reach mutual agreement, Section 45028 of the Education Code shall apply.

(e) Pursuant to Section 45028 of the Education Code, the public school employer and the exclusive representative shall, upon the request of either party, meet and negotiate a salary schedule based on criteria other than a uniform allowance for years of training and years of experience. If the public school employer and the exclusive representative do not reach mutual agreement, the provisions of Section 45028 of the Education Code requiring a salary schedule based upon a uniform allowance for years of training and years of experience shall apply. A salary schedule established pursuant to this subdivision shall not result in the reduction of the salary of a teacher.

(Amended by Stats. 2014, Ch. 801, Sec. 1. Effective January 1, 2015.)



3543.3

A public school employer or such representatives as it may designate who may, but need not be, subject to either certification requirements or requirements for classified employees set forth in the Education Code, shall meet and negotiate with and only with representatives of employee organizations selected as exclusive representatives of appropriate units upon request with regard to matters within the scope of representation.

(Added by Stats. 1975, Ch. 961.)



3543.4

A person serving in a management position, senior management position, or a confidential position may not be represented by an exclusive representative. Any person serving in such a position may represent himself or herself individually or by an employee organization whose membership is composed entirely of employees designated as holding those positions, in his or her employment relationship with the public school employer, but, in no case, shall such an organization meet and negotiate with the public school employer. A representative may not be permitted by a public school employer to meet and negotiate on any benefit or compensation paid to persons serving in a management position, senior management position, or a confidential position.

(Amended by Stats. 2001, Ch. 159, Sec. 102. Effective January 1, 2002.)



3543.5

It is unlawful for a public school employer to do any of the following:

(a) Impose or threaten to impose reprisals on employees, to discriminate or threaten to discriminate against employees, or otherwise to interfere with, restrain, or coerce employees because of their exercise of rights guaranteed by this chapter. For purposes of this subdivision, “employee” includes an applicant for employment or reemployment.

(b) Deny to employee organizations rights guaranteed to them by this chapter.

(c) Refuse or fail to meet and negotiate in good faith with an exclusive representative. Knowingly providing an exclusive representative with inaccurate information, whether or not in response to a request for information, regarding the financial resources of the public school employer constitutes a refusal or failure to meet and negotiate in good faith.

(d) Dominate or interfere with the formation or administration of any employee organization, or contribute financial or other support to it, or in any way encourage employees to join any organization in preference to another.

(e) Refuse to participate in good faith in the impasse procedure set forth in Article 9 (commencing with Section 3548).

(Amended by Stats. 2003, Ch. 276, Sec. 1. Effective January 1, 2004.)



3543.6

It shall be unlawful for an employee organization to:

(a) Cause or attempt to cause a public school employer to violate Section 3543. 5.

(b) Impose or threaten to impose reprisals on employees, to discriminate or threaten to discriminate against employees, or otherwise to interfere with, restrain, or coerce employees because of their exercise of rights guaranteed by this chapter.

(c) Refuse or fail to meet and negotiate in good faith with a public school employer of any of the employees of which it is the exclusive representative.

(d) Refuse to participate in good faith in the impasse procedure set forth in Article 9 (commencing with Section 3548).

(Added by Stats. 1975, Ch. 961.)



3543.7

The duty to meet and negotiate in good faith requires the parties to begin negotiations prior to the adoption of the final budget for the ensuing year sufficiently in advance of such adoption date so that there is adequate time for agreement to be reached, or for the resolution of an impasse.

(Added by Stats. 1975, Ch. 961.)



3543.8

Any employee organization shall have standing to sue in any action or proceeding heretofore or hereafter instituted by it as representative and on behalf of one or more of its members. The provisions of this section are expressly intended to apply to actions or proceedings commenced prior to, but concluded or pending as of, as well as on and after, the effective date of this section.

(Added by Stats. 1977, Ch. 632.)






ARTICLE 5 - Employee Organizations: Representation, Recognition, Certification, and Decertification

3544

(a) An employee organization may become the exclusive representative for the employees of an appropriate unit for purposes of meeting and negotiating by filing a request with a public school employer alleging that a majority of the employees in an appropriate unit wish to be represented by such organization and asking the public school employer to recognize it as the exclusive representative. The request shall describe the grouping of jobs or positions which constitute the unit claimed to be appropriate and shall be based upon majority support on the basis of current dues deduction authorizations or other evidence such as notarized membership lists, or membership cards, or petitions designating the organization as the exclusive representative of the employees. Notice of any such request shall immediately be posted conspicuously on all employee bulletin boards in each facility of the public school employer in which members of the unit claimed to be appropriate are employed.

(b) The employee organization shall submit proof of majority support to the board. The information submitted to the board shall remain confidential and not be disclosed by the board. The board shall obtain from the employer the information necessary for it to carry out its responsibilities pursuant to this section and shall report to the employee organization and the public school employer as to whether the proof of majority support is adequate.

(Amended by Stats. 1977, Ch. 1084.)



3544.1

The public school employer shall grant a request for recognition filed pursuant to Section 3544, unless any of the following apply:

(a) The public school employer doubts the appropriateness of a unit.

(b) Another employee organization either files with the public school employer a challenge to the appropriateness of the unit or submits a competing claim of representation within 15 workdays of the posting of notice of the written request. The claim shall be evidenced by current dues deductions authorizations or other evidence such as notarized membership lists, or membership cards, or petitions signed by employees in the unit indicating their desire to be represented by the organization. The evidence shall be submitted to the board, and shall remain confidential and not be disclosed by the board. The board shall obtain from the employer the information necessary for it to carry out its responsibilities pursuant to this section and shall report to the employee organizations seeking recognition and to the public school employer as to the adequacy of the evidence. If the claim is evidenced by the support of at least 30 percent of the members of an appropriate unit, a question of representation exists and the board shall conduct a representation election pursuant to Section 3544.7, unless subdivision (c) or (d) of this section applies.

(c) There is currently in effect a lawful written agreement negotiated by the public school employer and another employee organization covering any employees included in the unit described in the request for recognition, unless the request for recognition is filed less than 120 days, but more than 90 days, prior to the expiration date of the agreement.

(d) The public school employer has, within the previous 12 months, lawfully recognized another employee organization as the exclusive representative of any employees included in the unit described in the request for recognition.

(Amended by Stats. 2003, Ch. 190, Sec. 2. Effective January 1, 2004.)



3544.3

If, by January 1 of any school year, no employee organization has made a claim of majority support in an appropriate unit pursuant to Section 3544, a majority of employees of an appropriate unit may submit to a public school employer a petition signed by at least a majority of the employees in the appropriate unit requesting a representation election. An employee may sign such a petition though not a member of any employee organization.

Upon the filing of such a petition, the public school employer shall immediately post a notice of such request upon all employee bulletin boards at each school or other facility in which members of the unit claimed to be appropriate are employed.

Any employee organization shall have the right to appear on the ballot if, within 15 workdays after the posting of such notice, it makes the showing of interest required by subdivision (b) of Section 3544.1.

Immediately upon expiration of the 15-workday period following the posting of the notice, the public school employer shall transmit to the board the petition and the names of all employee organizations that have the right to appear on the ballot.

(Added by Stats. 1975, Ch. 961.)



3544.5

A petition may be filed with the board, in accordance with its rules and regulations, requesting it to investigate and decide the question of whether employees have selected or wish to select an exclusive representative or to determine the appropriateness of a unit, by:

(a) A public school employer alleging that it doubts the appropriateness of the claimed unit; or

(b) An employee organization alleging that it has filed a request for recognition as an exclusive representative with a public school employer and that the request has been denied or has not been acted upon within 30 days after the filing of the request; or

(c) An employee organization alleging that it has filed a competing claim of representation pursuant to subdivision (b) of Section 3544.1; or

(d) An employee organization alleging that the employees in an appropriate unit no longer desire a particular employee organization as their exclusive representative, provided that such petition is supported by evidence of support such as notarized membership lists, cards, or petitions from 30 percent of the employees in the negotiating unit indicating support for another organization or lack of support for the incumbent exclusive representative. Such evidence of support shall be submitted to the board, and shall remain confidential and not be disclosed by the board. The board shall obtain from the employer the information necessary for it to carry out its responsibilities pursuant to this section and shall report to the employee organizations seeking recognition and to the public school employer as to the adequacy of the evidence of support.

(Amended by Stats. 1978, Ch. 194.)



3544.7

(a) Upon receipt of a petition filed pursuant to Section 3544.3 or 3544.5, the board shall conduct inquiries and investigations or hold any hearings it deems necessary in order to decide the questions raised by the petition. The determination of the board may be based upon the evidence adduced in the inquiries, investigations, or hearing. However, if the board finds on the basis of the evidence that a question of representation exists, or a question of representation exists pursuant to subdivision (b) of Section 3544.1, it shall order that an election be conducted by secret ballot and it shall certify the results of the election on the basis of which ballot choice received a majority of the valid votes cast. There shall be printed on each ballot the statement: “no representation.” No voter shall record more than one choice on his or her ballot. Any ballot upon which there is recorded more than one choice shall be void and shall not be counted for any purpose. If at any election no choice on the ballot receives a majority of the votes cast, a runoff election shall be conducted. The ballot for the runoff election shall provide for a selection between the two choices receiving the largest and second largest number of valid votes cast in the election.

(b) An election may not be held and the petition shall be dismissed if either of the following exist:

(1) There is currently in effect a lawful written agreement negotiated by the public school employer and another employee organization covering any employees included in the unit described in the request for recognition, or unless the request for recognition is filed less than 120 days, but more than 90 days, prior to the expiration date of the agreement.

(2) The public school employer has, within the previous 12 months, lawfully recognized an employee organization other than the petitioner as the exclusive representative of any employees included in the unit described in the petition.

(Amended by Stats. 2003, Ch. 190, Sec. 3. Effective January 1, 2004.)



3544.9

The employee organization recognized or certified as the exclusive representative for the purpose of meeting and negotiating shall fairly represent each and every employee in the appropriate unit.

(Added by Stats. 1975, Ch. 961.)






ARTICLE 6 - Unit Determinations

3545

(a) In each case where the appropriateness of the unit is an issue, the board shall decide the question on the basis of the community of interest between and among the employees and their established practices including, among other things, the extent to which such employees belong to the same employee organization, and the effect of the size of the unit on the efficient operation of the school district.

(b) In all cases:

(1) A negotiating unit that includes classroom teachers shall not be appropriate unless it at least includes all of the classroom teachers employed by the public school employer, except management employees, supervisory employees, and confidential employees.

(2) Except as provided in subdivision (c), a negotiating unit of supervisory employees shall not be appropriate unless it includes all supervisory employees employed by the district and shall not be represented by the same employee organization as employees whom the supervisory employees supervise.

(3) Classified employees and certificated employees shall not be included in the same negotiating unit.

(c) In the case of a district which employs 20 or more supervisory peace officer employees, a negotiating unit of supervisory employees shall be appropriate if it includes any of the following:

(1) All supervisory nonpeace officer employees employed by the district and all supervisory peace officer employees employed by the district.

(2) All supervisory nonpeace officer employees employed by the district, exclusively.

(3) All supervisory peace officer employees employed by the district, exclusively.

A negotiating unit of supervisory employees shall not be represented by the same employee organization as employees whom the supervisory employees supervise.

(Amended by Stats. 1984, Ch. 832, Sec. 1.)






ARTICLE 7 - Organizational Security

3546

(a) Notwithstanding any other provision of law, upon receiving notice from the exclusive representative of a public school employee who is in a unit for which an exclusive representative has been selected pursuant to this chapter, the employer shall deduct the amount of the fair share service fee authorized by this section from the wages and salary of the employee and pay that amount to the employee organization. Thereafter, the employee shall, as a condition of continued employment, be required either to join the recognized employee organization or pay the fair share service fee. The amount of the fee shall not exceed the dues that are payable by members of the employee organization, and shall cover the cost of negotiation, contract administration, and other activities of the employee organization that are germane to its functions as the exclusive bargaining representative. Agency fee payers shall have the right, pursuant to regulations adopted by the Public Employment Relations Board, to receive a rebate or fee reduction upon request, of that portion of their fee that is not devoted to the cost of negotiations, contract administration, and other activities of the employee organization that are germane to its function as the exclusive bargaining representative.

(b) The costs covered by the fee under this section may include, but shall not necessarily be limited to, the cost of lobbying activities designed to foster collective bargaining negotiations and contract administration, or to secure for the represented employees advantages in wages, hours, and other conditions of employment in addition to those secured through meeting and negotiating with the employer.

(c) The arrangement described in subdivision (a) shall remain in effect unless it is rescinded pursuant to subdivision (d). The employer shall remain neutral, and shall not participate in any election conducted under this section unless required to do so by the board.

(d) (1) The arrangement described in subdivision (a) may be rescinded by a majority vote of all the employees in the negotiating unit subject to that arrangement, if a request for a vote is supported by a petition containing 30 percent of the employees in the negotiating unit, the signatures are obtained in one academic year. There shall not be more than one vote taken during the term of any collective bargaining agreement in effect on or after January 1, 2001.

(2) If the arrangement described in subdivision (a) is rescinded pursuant to paragraph (1), a majority of all employees in the negotiating unit may request that the arrangement be reinstated. That request shall be submitted to the board along with a petition containing the signatures of at least 30 percent of the employees in the negotiating unit. The vote shall be conducted at the worksite by secret ballot, and shall be conducted no sooner than one year after the rescission of the arrangement under this subdivision.

(3) If the board determines that the appropriate number of signatures have been collected, it shall conduct the vote to rescind or reinstate in a manner that it shall prescribe in accordance with this subdivision.

(4) The cost of conducting an election under this subdivision to reinstate the organizational security arrangement shall be borne by the petitioning party and the cost of conducting an election to rescind the arrangement shall be borne by the board.

(e) The recognized employee organization shall indemnify and hold the public school employer harmless against any reasonable legal fees, legal costs, and settlement or judgment liability arising from any court or administrative action relating to the school district’s compliance with this section. The recognized employee organization shall have the exclusive right to determine whether any such action or proceeding shall or shall not be compromised, resisted, defended, tried, or appealed. This indemnification and hold harmless duty shall not apply to actions related to compliance with this section brought by the exclusive representative of district employees against the public school employer.

(f) The employer of a public school employee shall provide the exclusive representative of a public employee with the home address of each member of a bargaining unit, regardless of when that employee commences employment, so that the exclusive representative can comply with the notification requirements set forth by the United States Supreme Court in Chicago Teachers Union v. Hudson (1986) 89 L.Ed. 2d 232.

(Amended by Stats. 2001, Ch. 805, Sec. 2. Effective January 1, 2002.)



3546.3

Notwithstanding subdivision (i) of Section 3540.1, Section 3546, or any other provision of this chapter, any employee who is a member of a religious body whose traditional tenets or teachings include objections to joining or financially supporting employee organizations shall not be required to join, maintain membership in, or financially support any employee organization as a condition of employment; except that such employee may be required, in lieu of a service fee, to pay sums equal to such service fee either to a nonreligious, nonlabor organization, charitable fund exempt from taxation under Section 501(c)(3) of Title 26 of the Internal Revenue Code, chosen by such employee from a list of at least three such funds, designated in the organizational security arrangement, or if the arrangement fails to designate such funds, then to any such fund chosen by the employee. Either the employee organization or the public school employer may require that proof of such payments be made on an annual basis to the public school employer as a condition of continued exemption from the requirement of financial support to the recognized employee organization. If such employee who holds conscientious objections pursuant to this section requests the employee organization to use the grievance procedure or arbitration procedure on the employee’s behalf, the employee organization is authorized to charge the employee for the reasonable cost of using such procedure.

(Added by Stats. 1980, Ch. 816.)



3546.5

Every recognized or certified employee organization shall keep an adequate itemized record of its financial transactions and shall make available annually, to the board and to the employees who are members of the organization, within 60 days after the end of its fiscal year, a detailed written financial report thereof in the form of a balance sheet and an operating statement, signed and certified as to accuracy by its president and treasurer, or corresponding principal officers. In the event of failure of compliance with this section, any employee within the organization may petition the board for an order compelling such compliance, or the board may issue such compliance order on its motion.

(Amended by Stats. 1977, Ch. 185.)






ARTICLE 8 - Public Notice

3547

(a) All initial proposals of exclusive representatives and of public school employers, which relate to matters within the scope of representation, shall be presented at a public meeting of the public school employer and thereafter shall be public records.

(b) Meeting and negotiating shall not take place on any proposal until a reasonable time has elapsed after the submission of the proposal to enable the public to become informed and the public has the opportunity to express itself regarding the proposal at a meeting of the public school employer.

(c) After the public has had the opportunity to express itself, the public school employer shall, at a meeting which is open to the public, adopt its initial proposal.

(d) New subjects of meeting and negotiating arising after the presentation of initial proposals shall be made public within 24 hours. If a vote is taken on such subject by the public school employer, the vote thereon by each member voting shall also be made public within 24 hours.

(e) The board may adopt regulations for the purpose of implementing this section, which are consistent with the intent of the section; namely that the public be informed of the issues that are being negotiated upon and have full opportunity to express their views on the issues to the public school employer, and to know of the positions of their elected representatives.

(Added by Stats. 1975, Ch. 961.)



3547.5

(a) Before a public school employer enters into a written agreement with an exclusive representative covering matters within the scope of representation, the major provisions of the agreement, including, but not limited to, the costs that would be incurred by the public school employer under the agreement for the current and subsequent fiscal years, shall be disclosed at a public meeting of the public school employer in a format established for this purpose by the Superintendent of Public Instruction.

(b) The superintendent of the school district and chief business official shall certify in writing that the costs incurred by the school district under the agreement can be met by the district during the term of the agreement. This certification shall be prepared in a format similar to that of the reports required pursuant to Sections 42130 and 42131 of the Education Code and shall itemize any budget revision necessary to meet the costs of the agreement in each year of its term.

(c) If a school district does not adopt all of the revisions to its budget needed in the current fiscal year to meet the costs of a collective bargaining agreement, the county superintendent of schools shall issue a qualified or negative certification for the district on the next interim report pursuant to Section 42131 of the Education Code.

(Amended by Stats. 2004, Ch. 52, Sec. 17. Effective June 21, 2004.)






ARTICLE 9 - Impasse Procedures

3548

Either a public school employer or the exclusive representative may declare that an impasse has been reached between the parties in negotiations over matters within the scope of representation and may request the board to appoint a mediator for the purpose of assisting them in reconciling their differences and resolving the controversy on terms which are mutually acceptable. If the board determines that an impasse exists, it shall, in no event later than five working days after the receipt of a request, appoint a mediator in accordance with such rules as it shall prescribe. The mediator shall meet forthwith with the parties or their representatives, either jointly or separately, and shall take such other steps as he may deem appropriate in order to persuade the parties to resolve their differences and effect a mutually acceptable agreement. The services of the mediator, including any per diem fees, and actual and necessary travel and subsistence expenses, shall be provided by the board without cost to the parties. Nothing in this section shall be construed to prevent the parties from mutually agreeing upon their own mediation procedure and in the event of such agreement, the board shall not appoint its own mediator, unless failure to do so would be inconsistent with the policies of this chapter. If the parties agree upon their own mediation procedure, the cost of the services of any appointed mediator, unless appointed by the board, including any per diem fees, and actual and necessary travel and subsistence expenses, shall be borne equally by the parties.

(Added by Stats. 1975, Ch. 961.)



3548.1

(a) If the mediator is unable to effect settlement of the controversy within 15 days after his appointment and the mediator declares that factfinding is appropriate to the resolution of the impasse, either party may, by written notification to the other, request that their differences be submitted to a factfinding panel. Within five days after receipt of the written request, each party shall select a person to serve as its member of the factfinding panel. The board shall, within five days after such selection, select a chairperson of the factfinding panel. The chairperson designated by the board shall not, without the consent of both parties, be the same person who served as mediator pursuant to Section 3548.

(b) Within five days after the board selects a chairperson of the factfinding panel, the parties may mutually agree upon a person to serve as chairperson in lieu of the person selected by the board.

(Amended by Stats. 1980, Ch. 949.)



3548.2

(a) The panel shall, within 10 days after its appointment, meet with the parties or their representatives, either jointly or separately, and may make inquiries and investigations, hold hearings, and take any other steps as it may deem appropriate. For the purpose of the hearings, investigations, and inquiries, the panel shall have the power to issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence. The several departments, commissions, divisions, authorities, boards, bureaus, agencies, and officers of the state, or any political subdivision or agency thereof, including any board of education, shall furnish the panel, upon its request, with all records, papers and information in their possession relating to any matter under investigation by or in issue before the panel.

(b) In arriving at their findings and recommendations, the factfinders shall consider, weigh, and be guided by all the following criteria:

(1) State and federal laws that are applicable to the employer.

(2) Stipulations of the parties.

(3) The interests and welfare of the public and the financial ability of the public school employer.

(4) Comparison of the wages, hours, and conditions of employment of the employees involved in the factfinding proceeding with the wages, hours, and conditions of employment of other employees performing similar services and with other employees generally in public school employment in comparable communities.

(5) The consumer price index for goods and services, commonly known as the cost of living.

(6) The overall compensation presently received by the employees, including direct wage compensation, vacations, holidays, and other excused time, insurance and pensions, medical and hospitalization benefits; the continuity and stability of employment; and all other benefits received.

(7)  Any other facts, not confined to those specified in paragraphs (1) to (6), inclusive, which are normally or traditionally taken into consideration in making the findings and recommendations.

(Amended by Stats. 1988, Ch. 160, Sec. 55.)



3548.3

(a) If the dispute is not settled within 30 days after the appointment of the panel, or, upon agreement by both parties, within a longer period, the panel shall make findings of fact and recommend terms of settlement, which recommendations shall be advisory only. Any findings of fact and recommended terms of settlement shall be submitted in writing to the parties privately before they are made public. The public school employer shall make such findings and recommendations public within 10 days after their receipt.

(b) The costs for the services of the panel chairperson selected by the board, including per diem fees, if any, and actual and necessary travel and subsistence expenses shall be borne by the board.

(c) The costs for the services of the panel chairperson agreed upon by the parties shall be equally divided between the parties, and shall include per diem fees and actual and necessary travel and subsistence expenses. The per diem fees shall not exceed the per diem fees stated on the chairperson’s resume on file with the board. The chairperson’s bill showing the amount payable by the parties shall accompany his final report to the parties and the board. The chairperson may submit interim bills to the parties in the course of the proceedings, and copies of such interim bills shall also be sent to the board. The parties shall make payment directly to the chairperson.

(d) Any other mutually incurred costs shall be borne equally by the public school employer and the exclusive representative. Any separately incurred costs for the panel member selected by each party, shall be borne by such party.

(Amended by Stats. 1980, Ch. 949.)



3548.4

Nothing in this article shall be construed to prohibit the mediator appointed pursuant to Section 3548 from continuing mediation efforts on the basis of the findings of fact and recommended terms of settlement made pursuant to Section 3548.3.

(Added by Stats. 1975, Ch. 961.)



3548.5

A public school employer and an exclusive representative who enter into a written agreement covering matters within the scope of representation may include in the agreement procedures for final and binding arbitration of such disputes as may arise involving the interpretation, application, or violation of the agreement.

(Added by Stats. 1975, Ch. 961.)



3548.6

If the written agreement does not include procedures authorized by Section 3548.5, both parties to the agreement may agree to submit any disputes involving the interpretation, application, or violation of the agreement to final and binding arbitration pursuant to the rules of the board.

(Added by Stats. 1975, Ch. 961.)



3548.7

Where a party to a written agreement is aggrieved by the failure, neglect, or refusal of the other party to proceed to arbitration pursuant to the procedures provided therefor in the agreement or pursuant to an agreement made pursuant to Section 3548.6, the aggrieved party may bring proceedings pursuant to Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure for a court order directing that the arbitration proceed pursuant to the procedures provided therefor in such agreement or pursuant to Section 3548.6.

(Added by Stats. 1975, Ch. 961.)



3548.8

An arbitration award made pursuant to Section 3548.5, 3548.6, or 3548. 7 shall be final and binding upon the parties and may be enforced by a court pursuant to Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure.

(Amended by Stats. 1976, Ch. 421.)






ARTICLE 10 - Miscellaneous

3549

The enactment of this chapter shall not be construed as making the provisions of Section 923 of the Labor Code applicable to public school employees and shall not be construed as prohibiting a public school employer from making the final decision with regard to all matters specified in Section 3543.2.

Nothing in this section shall cause any court or the board to hold invalid any negotiated agreement between public school employers and the exclusive representative entered into in accordance with the provisions of this chapter.

(Added by Stats. 1975, Ch. 961.)



3549.1

All the proceedings set forth in subdivisions (a) to (d), inclusive, are exempt from the provisions of Sections 35144 and 35145 of the Education Code, the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2), and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5), unless the parties mutually agree otherwise:

(a) Any meeting and negotiating discussion between a public school employer and a recognized or certified employee organization.

(b) Any meeting of a mediator with either party or both parties to the meeting and negotiating process.

(c) Any hearing, meeting, or investigation conducted by a factfinder or arbitrator.

(d) Any executive session of the public school employer or between the public school employer and its designated representative for the purpose of discussing its position regarding any matter within the scope of representation and instructing its designated representatives.

(Amended by Stats. 2006, Ch. 538, Sec. 229. Effective January 1, 2007.)



3549.3

If any provisions of this chapter or the application of such provision to any person or circumstances, shall be held invalid, the remainder of this chapter or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

(Added by Stats. 1975, Ch. 961.)









CHAPTER 12 - Higher Education Employer-Employee Relations

ARTICLE 1 - General Provisions

3560

The Legislature hereby finds and declares that:

(a) The people of the State of California have a fundamental interest in the development of harmonious and cooperative labor relations between the public institutions of higher education and their employees.

(b) All other employees of the public school systems in the state have been granted the opportunity for collective bargaining through the adoption of Chapter 10.3 (commencing with Section 3512) and Chapter 10.7 (commencing with Section 3540), and it would be advantageous and desirable to expand the jurisdiction of the board created thereunder to cover the employees of the University of California, Hastings College of the Law, and the California State University. These institutions of higher education have their own organizational characteristics.

(c) The people of the State of California have established a system of higher education under the Constitution of the State of California with the intention of providing an academic community with full freedom of inquiry and insulation from political influence in the administration thereof. In so doing, the people have caused to be created the regents to govern the University of California, a board of directors to govern Hastings College of the Law, an affiliate of the University of California, and a board of trustees to govern the California State University.

(d) The people and the aforementioned higher education employers each have a fundamental interest in the preservation and promotion of the responsibilities granted by the people of the State of California. Harmonious relations between each higher education employer and its employees are necessary to that endeavor.

(e) It is the purpose of this chapter to provide the means by which relations between each higher education employer and its employees may assure that the responsibilities and authorities granted to the separate institutions under the Constitution and by statute are carried out in an atmosphere which permits the fullest participation by employees in the determination of conditions of employment which affect them. It is the intent of this chapter to accomplish this purpose by providing a uniform basis for recognizing the right of the employees of these systems to full freedom of association, self-organization, and designation of representatives of their own choosing for the purpose of representation in their employment relationships with their employers and to select one of these organizations as their exclusive representative for the purpose of meeting and conferring.

(Amended by Stats. 1983, Ch. 143, Sec. 176.)



3561

(a) It is the further purpose of this chapter to provide orderly and clearly defined procedures for meeting and conferring and the resolution of impasses, and to define and prohibit certain practices which are inimical to the public interest.

(b) The Legislature recognizes that joint decisionmaking and consultation between administration and faculty or academic employees is the long-accepted manner of governing institutions of higher learning and is essential to the performance of the educational missions of these institutions, and declares that it is the purpose of this chapter to both preserve and encourage that process. Nothing contained in this chapter shall be construed to restrict, limit, or prohibit the full exercise of the functions of the faculty in any shared governance mechanisms or practices, including the Academic Senate of the University of California and the divisions thereof, the Academic Senates of the California State University, and other faculty councils, with respect to policies on academic and professional matters affecting the California State University, the University of California, or Hastings College of the Law. The principle of peer review of appointment, promotion, retention, and tenure for academic employees shall be preserved.

(c) It is the policy of the State of California to encourage the pursuit of excellence in teaching, research, and learning through the free exchange of ideas among the faculty, students, and staff of the University of California, Hastings College of the Law, and the California State University. All parties subject to this chapter shall respect and endeavor to preserve academic freedom in the University of California, Hastings College of the Law, and the California State University.

(Amended by Stats. 1983, Ch. 143, Sec. 177.)



3562

As used in this chapter:

(a) “Arbitration” means a method of resolving a rights dispute under which the parties to a controversy must accept the award of a third party.

(b) “Board” means the Public Employment Relations Board established pursuant to Section 3513.

(c) “Certified organization” means an employee organization that has been certified by the board as the exclusive representative of the employees in an appropriate unit after a proceeding under Article 5 (commencing with Section 3573).

(d) “Confidential employee” means any employee who is required to develop or present management positions with respect to meeting and conferring or whose duties normally require access to confidential information which contributes significantly to the development of those management positions.

(e) “Employee” or “higher education employee” means any employee of the Regents of the University of California, the Directors of the Hastings College of the Law, or the Trustees of the California State University. However, managerial and confidential employees and employees whose principal place of employment is outside the State of California at a worksite with 100 or fewer employees shall be excluded from coverage under this chapter. The board may find student employees whose employment is contingent on their status as students are employees only if the services they provide are unrelated to their educational objectives, or that those educational objectives are subordinate to the services they perform and that coverage under this chapter would further the purposes of this chapter.

(f) (1) “Employee organization” means any organization of any kind in which higher education employees participate and that exists for the purpose, in whole or in part, of dealing with higher education employers concerning grievances, labor disputes, wages, hours, and other terms and conditions of employment of employees. An organization that represents one or more employees whose principal worksite is located outside the State of California is an employee organization only if it has filed with the board and with the employer a statement agreeing, in consideration of obtaining the benefits of status as an employee organization pursuant to this chapter, to submit to the jurisdiction of the board. The board shall promulgate the form of the statement.

(2) “Employee organization” shall also include any person that an employee organization authorizes to act on its behalf. An academic senate, or other similar academic bodies, or divisions thereof, shall not be considered employee organizations for the purposes of this chapter.

(g) “Employer” or “higher education employer” means the regents in the case of the University of California, the directors in the case of the Hastings College of the Law, and the trustees in the case of the California State University, including any person acting as an agent of an employer.

(h) “Employer representative” means any person or persons authorized to act on behalf of the employer.

(i) “Exclusive representative” means any recognized or certified employee organization or person it authorizes to act on its behalf.

(j) “Impasse” means that the parties have reached a point in meeting and conferring at which their differences in positions are such that further meetings would be futile.

(k) “Managerial employee” means any employee having significant responsibilities for formulating or administering policies and programs. No employee or group of employees shall be deemed to be managerial employees solely because the employee or group of employees participates in decisions with respect to courses, curriculum, personnel, and other matters of educational policy. A department chair or head of a similar academic unit or program who performs the foregoing duties primarily on behalf of the members of the academic unit or program shall not be deemed a managerial employee solely because of those duties.

(l) “Mediation” means the efforts of a third person, or persons, functioning as intermediaries, to assist the parties in reaching a voluntary resolution to an impasse.

(m) “Meet and confer” means the performance of the mutual obligation of the higher education employer and the exclusive representative of its employees to meet at reasonable times and to confer in good faith with respect to matters within the scope of representation and to endeavor to reach agreement on matters within the scope of representation. The process shall include adequate time for the resolution of impasses. If agreement is reached between representatives of the higher education employer and the exclusive representative, they shall jointly prepare a written memorandum of the understanding, which shall be presented to the higher education employer for concurrence. However, these obligations shall not compel either party to agree to any proposal or require the making of a concession.

(n) “Person” means one or more individuals, organizations, associations, corporations, boards, committees, commissions, agencies, or their representatives.

(o) “Professional employee” means:

(1) Any employee engaged in work: (A) predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical, or physical work; (B) involving the consistent exercise of discretion and judgment in its performance; (C) of a character so that the output produced or the result accomplished cannot be standardized in relation to a given period of time; and (D) requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual, or physical processes.

(2) Any employee who: (A) has completed the courses of specialized intellectual instruction and study described in subparagraph (D) of paragraph (1), and (B) is performing related work under the supervision of a professional person to qualify himself or herself to become a professional employee as defined in paragraph (1).

(p) “Recognized organization” means an employee organization that has been recognized by an employer as the exclusive representative of the employees in an appropriate unit pursuant to Article 5 (commencing with Section 3573).

(q) (1) For purposes of the University of California only, “scope of representation” means, and is limited to, wages, hours of employment, and other terms and conditions of employment. The scope of representation shall not include any of the following:

(A) Consideration of the merits, necessity, or organization of any service, activity, or program established by law or resolution of the regents or the directors, except for the terms and conditions of employment of employees who may be affected thereby.

(B) The amount of any fees that are not a term or condition of employment.

(C) Admission requirements for students, conditions for the award of certificates and degrees to students, and the content and supervision of courses, curricula, and research programs, as those terms are intended by the standing orders of the regents or the directors.

(D) Procedures and policies to be used for the appointment, promotion, and tenure of members of the academic senate, the procedures to be used for the evaluation of the members of the academic senate, and the procedures for processing grievances of members of the academic senate. The exclusive representative of members of the academic senate shall have the right to consult and be consulted on matters excluded from the scope of representation pursuant to this subparagraph. If the academic senate determines that any matter in this subparagraph should be within the scope of representation, or if any matter in this subparagraph is withdrawn from the responsibility of the academic senate, the matter shall be within the scope of representation.

(2) All matters not within the scope of representation are reserved to the employer and may not be subject to meeting and conferring, provided that nothing herein may be construed to limit the right of the employer to consult with any employees or employee organization on any matter outside the scope of representation.

(r) (1) For purposes of the California State University only, “scope of representation” means, and is limited to, wages, hours of employment, and other terms and conditions of employment. The scope of representation shall not include:

(A) Consideration of the merits, necessity, or organization of any service, activity, or program established by statute or regulations adopted by the trustees, except for the terms and conditions of employment of employees who may be affected thereby.

(B) The amount of any student fees that are not a term or condition of employment.

(C) Admission requirements for students, conditions for the award of certificates and degrees to students, and the content and conduct of courses, curricula, and research programs.

(D) Criteria and standards to be used for the appointment, promotion, evaluation, and tenure of academic employees, which shall be the joint responsibility of the academic senate and the trustees. The exclusive representative shall have the right to consult and be consulted on matters excluded from the scope of representation pursuant to this subparagraph. If the trustees withdraw any matter in this subparagraph from the responsibility of the academic senate, the matter shall be within the scope of representation.

(E) The amount of rental rates for housing charged to California State University employees.

(2) All matters not within the scope of representation are reserved to the employer, and may not be subject to meeting and conferring, provided that nothing herein may be construed to limit the right of the employer to consult with any employees or employee organization on any matter outside the scope of representation.

(Amended by Stats. 2003, Ch. 62, Sec. 105. Effective January 1, 2004.)



3562.1

The California State University may meet and confer with the employee organization selected as the exclusive representative of appropriate units at the university on the establishment of flexible benefit plans. Any agreement between the university and an employee organization which requires the expenditure of funds for a flexible benefit program is not subject to legislative approval if funds otherwise appropriated to the California State University for employee compensation are sufficient to finance the flexible benefit plan.

(Added by Stats. 1991, Ch. 433, Sec. 1.)



3562.2

Notwithstanding subdivision (r) of Section 3562, for purposes of the California State University only, “scope of representation” also means any retirement benefits available to a state member under Part 3 (commencing with Section 20000) of Title 2.

(Amended by Stats. 2001, Ch. 793, Sec. 1. Effective January 1, 2002.)






ARTICLE 2 - Administration

3563

This chapter shall be administered by the Public Employment Relations Board. In administering this chapter the board shall have all of the following rights, powers, duties and responsibilities:

(a) To determine in disputed cases, or otherwise approve, appropriate units.

(b) To determine in disputed cases whether a particular item is within or without the scope of representation.

(c) To arrange for and supervise representation elections which shall be conducted by means of secret ballot elections, and to certify the results of the elections.

(d) To establish lists of persons broadly representative of the public and qualified by experience to be available to serve as mediators, arbitrators, or factfinders.

(e) To establish by regulation appropriate procedures for review of proposals to change unit determinations.

(f) To adopt, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, rules and regulations to carry out the provisions and effectuate the purposes and policies of this chapter.

(g) To hold hearings, subpoena witnesses, administer oaths, take the testimony or deposition of any person, and, in connection therewith, to issue subpoenas duces tecum to require the production and examination of any employer’s or employee organization’s records, books, or papers relating to any matter within its jurisdiction, except for those records, books, or papers confidential under statute. Notwithstanding Section 11425.10, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 does not apply to a hearing by the board under this section, except a hearing to determine an unfair practice charge.

(h) To investigate unfair practice charges or alleged violations of this chapter, and to take any action and make any determinations in respect of these charges or alleged violations as the board deems necessary to effectuate the policies of this chapter.

(i) To bring an action in a court of competent jurisdiction to enforce any of its orders, decisions or rulings or to enforce the refusal to obey a subpoena. Upon issuance of a complaint charging that any person has engaged in or is engaging in an unfair practice, the board may petition the court for appropriate temporary relief or restraining order.

(j) To delegate its powers to any member of the board or to any person appointed by the board for the performance of its functions, except that no fewer than two board members may participate in the determination of any ruling or decision on the merits of any dispute coming before it and except that a decision to refuse to issue a complaint shall require the approval of two board members.

(k) To decide contested matters involving recognition, certification, or decertification of employee organizations.

(l) To consider and decide issues relating to rights, privileges, and duties of an employee organization in the event of a merger, amalgamation, or transfer of jurisdiction between two or more employee organizations.

(m) To take any other action as the board deems necessary to discharge its powers and duties and otherwise to effectuate the purposes of this chapter.

(Amended by Stats. 2012, Ch. 46, Sec. 10. Effective June 27, 2012.)



3563.1

Any person who shall willfully resist, prevent, impede or interfere with any member of the board, or any of its agents, in the performance of duties pursuant to this chapter, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be sentenced to pay a fine of not more than one thousand dollars ($1,000).

(Added by Stats. 1978, Ch. 744.)



3563.2

The initial determination as to whether the charges of unfair practices are justified, and, if so, what remedy is necessary to effectuate the purposes of this chapter, shall be a matter within the exclusive jurisdiction of the board. Procedures for investigating, hearing, and deciding these cases shall be devised and promulgated by the board.

(a) Any employee, employee organization, or employer shall have the right to file an unfair practice charge, except that the board shall not issue a complaint in respect of any charge based upon an alleged unfair practice occurring more than six months prior to the filing of the charge.

(b) The board shall not have authority to enforce agreements between the parties, and shall not issue a complaint on any charge based on alleged violation of such an agreement that would not also constitute an unfair practice under this chapter.

(Added by Stats. 1978, Ch. 744.)



3563.3

The board shall have the power to issue a decision and order directing an offending party to cease and desist from the unfair practice and to take such affirmative action, including, but not limited to, the reinstatement of employees with or without back pay, as will effectuate the policies of this chapter, except that in an action to recover damages due to an unlawful strike, the board shall have no authority to award strike-preparation expenses as damages, and shall have no authority to award damages for costs, expenses, or revenue losses incurred during, or as a consequence of, an unlawful strike.

(Amended by Stats. 2011, Ch. 539, Sec. 4. Effective January 1, 2012.)



3563.5

Notwithstanding any other law, if a decision by an administrative law judge regarding the recognition or certification of an employee organization as described in subdivision (k) of Section 3563 is appealed, the decision shall be deemed the final order of the board if the board does not issue a ruling that supersedes the decision on or before 180 days after the appeal is filed.

(Added by Stats. 2011, Ch. 242, Sec. 4. Effective January 1, 2012.)






ARTICLE 3 - Judicial Review

3564

(a) No employer or employee organization shall have the right to judicial review of a unit determination except: (1) when the board in response to a petition from an employer or employee organization, agrees that the case is one of special importance and joins in the request for such review; or (2) when the issue is raised as a defense to an unfair practice complaint. A board order directing an election shall not be stayed pending judicial review.

Upon receipt of a board order joining in the request for judicial review, a party to the case may petition for a writ of extraordinary relief from the unit determination decision or order.

(b) Any charging party, respondent, or intervenor aggrieved by a final decision or order of the board in an unfair practice case, except a decision of the board not to issue a complaint in such a case, may petition for a writ of extraordinary relief from such decision or order.

(c) Such petition shall be filed in the district court of appeal in the appellate district where the unit determination or unfair practice dispute occurred. The petition shall be filed within 30 days after issuance of the board’s final order, order denying reconsideration, or order joining in the request for judicial review, as applicable. Upon the filing of such petition, the court shall cause notice to be served upon the board and thereupon shall have jurisdiction of the proceeding. The board shall file in the court the record of the proceeding, certified by the board, within 10 days after the clerk’s notice unless such time is extended by the court for good cause shown. The court shall have jurisdiction to grant to the board such temporary relief or restraining order it deems just and proper and in like manner to make and enter a decree enforcing, modifying, or setting aside the order of the board. The findings of the board with respect to questions of fact, including ultimate facts, if supported by substantial evidence on the record considered as a whole, are conclusive. The provisions of Title 1 (commencing with Section 1067) of Part 3 of the Code of Civil Procedure relating to writs shall, except where specifically superseded herein, apply to proceedings pursuant to this section.

(d) If the time to petition for extraordinary relief from a board decision has expired, the board may seek enforcement of any final decision or order in a district court of appeal or a superior court in the district where the unit determination or unfair practice case occurred. If, after hearing, the court determines that the order was issued pursuant to procedures established by the board and that the person or entity refuses to comply with the order, the court shall enforce such order by writ of mandamus. The court shall not review the merits of the order.

(Amended by Stats. 1979, Ch. 1072.)






ARTICLE 4 - Rights, Obligations, Prohibitions, and Unfair Labor Practices

3565

Higher education employees shall have the right to form, join and participate in the activities of employee organizations of their own choosing for the purpose of representation on all matters of employer-employee relations and for the purpose of meeting and conferring. Higher education employees shall also have the right to refuse to join employee organizations or to participate in the activities of these organizations subject to the organizational security provision permissible under this chapter.

(Added by Stats. 1978, Ch. 744.)



3566

The Trustees of the California State University shall adopt reasonable rules and regulations for all of the following:

(a) Registering employee organizations, as defined in Section 3562, and bona fide associations, as defined in Section 1150.

(b) Determining the status of organizations and associations as employee organizations or bona fide associations.

(c) Identifying the officers and representatives who officially represent employee organizations and bona fide associations.

(Amended by Stats. 1999, Ch. 971, Sec. 3. Effective January 1, 2000.)



3567

Any employee or group of employees may at any time, either individually or through a representative of their own choosing, present grievances to the employer and have such grievances adjusted, without the intervention of the exclusive representative; provided, the adjustment is reached prior to arbitration pursuant to Section 3589, and the adjustment is not inconsistent with the terms of a written memorandum then in effect. The employer shall not agree to resolution of the grievance until the exclusive representative has received a copy of the grievance and the proposed resolution, and has been given the opportunity to file a response.

(Added by Stats. 1978, Ch. 744.)



3568

Subject to reasonable regulations, employee organizations shall have the right of access at reasonable times to areas in which employees work, the right to use institutional bulletin boards, mailboxes and other means of communication, and the right to use institutional facilities at reasonable times for the purpose of meetings concerned with the exercise of the rights guaranteed by this act.

(Added by Stats. 1978, Ch. 744.)



3569

A reasonable number of representatives of an exclusive representative shall have the right to receive reasonable periods of released or reassigned time without loss of compensation when engaged in meeting and conferring and for the processing of grievances prior to the adoption of the initial memorandum of understanding. When a memorandum of understanding is in effect, released or reassigned time shall be in accordance with the memorandum.

(Added by Stats. 1978, Ch. 744.)



3569.5

(a) The state shall allow up to three employee representatives from each employee organization which represents employees of the California State University reasonable time off during working hours without loss of compensation or other benefits, to attend and make oral presentations at meetings of the Trustees of the California State University, or a committee thereof, held during the working hours of the employees, if a matter affecting conditions of employment is scheduled for consideration.

(b) Any employee organization wishing to send employee representatives to make oral presentations at such a meeting shall submit a request to the trustees far enough in advance to permit scheduling of speakers pursuant to rules and regulations of the trustees. Each employee organization shall be limited to not more than three speakers at any meeting.

(c) Only employee representatives who are named in the request submitted to the trustees as employee representatives who will make an oral presentation, and who intend to make an oral presentation, shall be allowed time off as specified in subdivision (a). Other employees may attend meetings by taking vacation time, compensating time off, or time off without pay if the workload permits, when approved by their supervisor.

(d) Nothing in this section shall preclude the trustees from adopting rules and regulations relating to time off for employees not represented by an employee organization to attend meetings.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to this chapter, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 143, Sec. 179.)



3570

Higher education employers, or such representatives as they may designate, shall engage in meeting and conferring with the employee organization selected as exclusive representative of an appropriate unit on all matters within the scope of representation.

(Added by Stats. 1978, Ch. 744.)



3571

It shall be unlawful for the higher education employer to do any of the following:

(a) Impose or threaten to impose reprisals on employees, to discriminate or threaten to discriminate against employees, or otherwise to interfere with, restrain, or coerce employees because of their exercise of rights guaranteed by this chapter. For purposes of this subdivision, “employee” includes an applicant for employment or reemployment.

(b) Deny to employee organizations rights guaranteed to them by this chapter.

(c) Refuse or fail to engage in meeting and conferring with an exclusive representative.

(d) Dominate or interfere with the formation or administration of any employee organization, or contribute financial or other support to it, or in any way encourage employees to join any organization in preference to another. However, subject to rules and regulations adopted by the board pursuant to Section 3563, an employer shall not be prohibited from permitting employees to engage in meeting and conferring or consulting during working hours without loss of pay or benefits.

(e) Refuse to participate in good faith in the impasse procedure set forth in Article 9 (commencing with Section 3590).

(f) Consult with any academic, professional, or staff advisory group on any matter within the scope of representation for employees who are represented by an exclusive representative, or for whom an employee organization has filed a request for recognition or certification as an exclusive representative until such time as the request is withdrawn or an election has been held in which “no representative” received a majority of the votes cast. This subdivision is not intended to diminish the prohibition of unfair practices contained in subdivision (d). For the purposes of this subdivision, the term “academic” shall not be deemed to include the academic senates.

(Amended by Stats. 1989, Ch. 313, Sec. 3.)



3571.1

It shall be unlawful for an employee organization to:

(a) Cause or attempt to cause the higher education employer to violate Section 3571.

(b) Impose or threaten to impose reprisals on employees, to discriminate or threaten to discriminate against employees, or otherwise to interfere with, restrain, or coerce employees because of their exercise of rights guaranteed by this chapter.

(c) Refuse or fail to engage in meeting and conferring with the higher education employer.

(d) Refuse to participate in good faith in the impasse procedure set forth in Article 9 (commencing with Section 3590).

(e) Fail to represent fairly and impartially all the employees in the unit for which it is the exclusive representative.

(f) Require of employees covered by a memorandum of understanding to which it is a party the payment of a fee, as a condition precedent to becoming a member of such organization, in an amount which the board finds excessive or discriminatory under all the circumstances. In making such a finding, the board shall consider, among other relevant factors, the practices and customs of employee organizations in higher education, and the wages currently paid to the employees affected.

(g) Cause, or attempt to cause, an employer to pay or deliver, or agree to pay or deliver, any money or other thing of value, in the nature of an exaction, for services which are not performed or are not to be performed.

(Added by Stats. 1978, Ch. 744.)



3571.3

The expression of any views, arguments, or opinions, or the dissemination thereof, whether in written, printed, graphic, or visual form, shall not constitute, or be evidence of, an unfair labor practice under any provision of this chapter, unless such expression contains a threat of reprisal, force, or promise of benefit; provided, however, that the employer shall not express a preference for one employee organization over another employee organization.

(Added by Stats. 1978, Ch. 744.)



3572

This section shall apply only to the California State University.

(a) The duty to meet and confer in good faith requires the parties to begin negotiations prior to the adoption of the final budget for the ensuing year sufficiently in advance of the adoption date so that there is adequate time for agreement to be reached, or for the resolution of an impasse. The California State University shall maintain close liaison with the Department of Finance and the Legislature relative to the meeting and conferring on provisions of the written memoranda that have fiscal ramifications. The Governor shall appoint one representative to attend the meeting and conferring, including the impasse procedure, to advise the parties on the views of the Governor on matters that would require an appropriation or legislative action, and the Speaker of the Assembly and the Senate Committee on Rules may each appoint one representative to attend the meeting and conferring to advise the parties on the views of the Legislature on matters that would require an appropriation or legislative action.

(b) No written memoranda reached pursuant to this chapter that require budgetary or curative action by the Legislature or other funding agencies shall be effective unless and until that action has been taken. Following execution of written memoranda of understanding, an appropriate request for financing or budgetary funding for all state-funded employees or for necessary legislation shall be forwarded promptly to the Legislature and the Governor or other funding agencies. When memoranda require legislative action pursuant to this section, if the Legislature or the Governor fail to fully fund the memoranda or to take the requisite curative action, the entire memoranda shall be referred back to the parties for further meeting and conferring unless the parties agree that provisions of the memoranda that are nonbudgetary and do not require funding shall take effect whether or not the funding requests submitted to the Legislature are approved.

(Amended by Stats. 2006, Ch. 538, Sec. 230. Effective January 1, 2007.)



3572.1

This section shall apply only to the California Maritime Academy.

(a) The duty to engage in meeting and conferring requires the parties to begin meeting and conferring at least 60 days prior to the expiration of memoranda of understanding, or May 1, if earlier, of any year in which a memorandum shall expire, or May 1, if there is no existing memorandum of understanding. The trustees shall maintain close liaison with the Department of Finance and the Legislature relative to the meeting and conferring on provisions of the written memoranda that have fiscal ramifications.

No written memoranda reached pursuant to this chapter that require budgetary or curative action by the Legislature or other funding agencies, including the Federal Maritime Administration, shall be effective unless and until that action has been taken. Following execution of written memoranda of understanding, an appropriate request for financing or budgetary funding for all state-funded employees or for necessary legislation will be forwarded promptly to the Legislature and the Governor or other funding agencies. When memoranda require legislative action pursuant to this section, if the Legislature or the Governor fails fully to fund the memoranda or to take the requisite curative action, the entire memoranda shall be referred back to the parties for further meeting and conferring; provided, however, that the parties may agree that provisions of the memoranda that are nonbudgetary and do not require funding shall take effect whether or not the funding requests submitted to the Legislature are approved.

The Legislature recognizes that the California Maritime Academy’s sources of funding are multiple, and approval by the Legislature, and by other public agencies, as to employees funded by those agencies, may be required prior to implementation of increased expenditures resulting from agreements reached in accordance with this chapter.

(b) The Legislature finds that federal funding in support of the California Maritime Academy is essential. The trustees may suspend or modify any provision of a memorandum of understanding that jeopardizes federal funding, but shall provide notice to exclusive representatives of any such suspension or modification and shall meet and confer with the exclusive representative, if requested to do so, to explain the need for, and the effects of, the suspension or modification.

(c) Any memorandum of understanding that is in effect at the time that the employer-employee relations of the California Maritime Academy is transferred from the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1), to the Higher Education Employer-Employee Relations Act (Chapter 12 (commencing with Section 3560) of Division 4 of Title 1), shall remain in effect until the end of the term of the memorandum of understanding, upon extension of the contracts in existence on June 30, 1995, or until superseded by a new memorandum of understanding.

(d) If agreement is reached to extend existing memoranda of understanding covering California Maritime Academy employees beyond the current June 30, 1995, expiration date, then any decisions, agreements, or settlements made by the California State University in the administration of the memoranda of understanding relative to employees of the California Maritime Academy shall not be binding upon, or considered as precedent required to be followed by, the Department of Human Resources.

(e) This section shall become operative on July 1, 1995.

(Amended by Stats. 2012, Ch. 665, Sec. 40. Effective January 1, 2013.)



3572.3

This section shall apply only to the University of California.

(a) The duty to engage in meeting and conferring requires the parties to begin meeting and conferring at least 60 days prior to the expiration of memoranda of understanding, or the May 1, if earlier, of any year in which a memorandum shall expire, or May 1, if there is no existing memorandum. The University of California and Hastings College of the Law shall maintain close liaison with the Department of Finance and the Legislature relative to the meeting and conferring on provisions of the written memoranda which have fiscal ramifications.

No written memoranda reached pursuant to the provisions of this chapter which require budgetary or curative action by the Legislature or other funding agencies shall be effective unless and until such an action has been taken. Following execution of written memoranda of understanding, an appropriate request for financing or budgetary funding in the aggregate for all state-funded employees or for necessary legislation will be forwarded promptly to the Legislature and the Governor or other funding agencies. When memoranda require legislative action pursuant to this section, if the Legislature or the Governor fail to fully fund the memoranda or to take the requisite curative action, the entire memoranda shall be referred back to the parties for further meeting and conferring; provided, however, that the parties may agree that provisions of the memoranda which are nonbudgetary and do not require funding shall take effect whether or not the aggregate funding requests submitted to the Legislature are approved. The Legislature recognizes that the University of California’s sources of funding are multiple and approval by the Legislature, and by other public agencies, as to employees funded by those agencies, may be required prior to implementation of increased expenditures resulting from agreements reached in accordance with the provisions of this chapter.

(Added by Stats. 1978, Ch. 744.)



3572.5

(a) Except as provided in subdivision (b), in the case where the following provisions of law are in conflict with a memorandum of understanding, the memorandum of understanding shall be controlling.

(1) Part 13 (commencing with Section 22000) of, and Sections 66609, 89007, 89039, 89500, 89501, 89502, 89503, 89504, 89505, 89505.5, 89506, 89507, 89508, 89510, 89512, 89513, 89514, 89515, 89516, 89517, 89518, 89519, 89520, 89523, 89524, 89527, 89531, 89532, 89533, 89534, 89537, 89541, 89542, 89543, 89544, 89545, 89546, 89550, 89551, 89552, 89553, 89554, 89555, 89556, 89700, and 89701 of, the Education Code.

(2) Sections 825, 825.2, 825.6, 3569.5, 6700, 11020, and 11021, Chapter 2 (commencing with Section 18150) of Part 1 of Division 5 of Title 2, Sections 18200, 19841, 19848, 19850.6, and 19864, Article 4 (commencing with Section 19869) and Article 5 (commencing with Section 19878) of Chapter 2.5 of Part 2.6 of Division 5 of Title 2, and Section 22871.

(3) Sections 395, 395.01, 395.05, 395.1, and 395.3 of the Military and Veterans Code.

(b) (1) Notwithstanding the inclusion in Section 89542.5 of the Education Code, except with respect to paragraph (5) of subdivision (a) of that section, of a provision providing that, if the statute is in conflict with a memorandum of understanding reached pursuant to this chapter, the memorandum of understanding shall be controlling without further legislative action, unless the memorandum of understanding requires the expenditure of funds, that section, except for paragraph (5) of subdivision (a) of that section, provides a minimum level of benefits or rights, and is superseded by a memorandum of understanding only if the relevant terms of the memorandum of understanding provide more than the minimum level of benefits or rights set forth in that section, except for paragraph (5) of subdivision (a) of that section.

(2) This subdivision only applies to a memorandum of understanding entered into on or after January 1, 2002.

(Amended by Stats. 2004, Ch. 69, Sec. 7. Effective June 24, 2004.)






ARTICLE 5 - Employee Organizations: Representation, Recognition, Certification and Decertification

3573

An employee organization may become the exclusive representative for the employees of an appropriate unit for purposes of meeting and conferring by filing a request with a higher education employer alleging that a majority of the employees in an appropriate unit wish to be represented by such organization and asking the employer to recognize it as the exclusive representative. The request shall describe the grouping of jobs or positions which constitute the unit claimed to be appropriate and shall certify that proof of majority support has been submitted to either the board or to a mutually agreed upon third party. Notice of any such request shall immediately be posted conspicuously on all employee bulletin boards in each facility of the employer in which members of the unit claimed to be appropriate are employed.

(Added by Stats. 1978, Ch. 744.)



3574

The higher education employer shall grant a request for recognition filed pursuant to Section 3573 unless any of the following occurs:

(a) The employer reasonably doubts that the employee organization has majority support or reasonably doubts the appropriateness of the requested unit. In that case, the employer shall notify the board, which shall conduct a representation election or verify proof of majority support pursuant to Section 3577 unless subdivision (c) or (d) applies.

(b) Another employee organization either files with the employer a challenge to the appropriateness of the unit or submits a competing claim of representation within 15 workdays of the posting of notice of the written request. If the claim is evidenced by the support of at least 30 percent of the members of the proposed unit, a question of representation shall be deemed to exist and the board shall conduct a representation election pursuant to Section 3577. Proof of that support shall be submitted to either the board or to a mutually agreed upon third party.

(c) There is currently in effect a lawful written memorandum of understanding between the employer and another employee organization recognized or certified as the exclusive representative of any employees included in the unit described in the request for recognition, unless the request for recognition is filed not more than 120 days and not less than 90 days prior to the expiration date of the memorandum of understanding, provided that, if the memorandum of understanding has been in effect for three years or more, there shall be no restriction as to the time of filing the request. The existence of a memorandum of understanding, or current certification as the exclusive representative, shall be the proof of support necessary to trigger a representation election pursuant to Section 3577 to determine majority support when a request for recognition is made by another employee organization.

(d) Within the previous 12 months, either another employee organization has been lawfully recognized or certified as the exclusive representative of any employees included in the unit described in the request for recognition, or a majority of the votes cast in a representation election held pursuant to Section 3577 were cast for “no representation.”

(Amended by Stats. 2003, Ch. 216, Sec. 1. Effective January 1, 2004.)



3575

A petition may be filed with the board, in accordance with its rules and regulations, requesting it to investigate and decide the question of whether employees have selected or wish to select an exclusive representative or to determine the appropriateness of a unit, by:

(a) An employee organization alleging that it has filed a request for recognition as an exclusive representative with an employer and that the request has been denied or has not been acted upon within 30 days after the filing of the request; or

(b) An employee organization alleging that it has filed a competing claim of representation pursuant to subdivision (b) of Section 3574; or

(c) An employee organization wishing to be certified by the board as the exclusive representative. Such petition for certification as the exclusive representative in an appropriate unit shall include proof of a 30-percent showing of interest designating the organization as the exclusive representative of the employees.

(Added by Stats. 1978, Ch. 744.)



3576

A petition may be filed with the board, in accordance with its rules and regulations, requesting it to investigate and decide the question of whether the employees wish to decertify an exclusive representative or to reconsider the appropriateness of a unit. Such petition may allege that the employees in an appropriate unit no longer desire a particular employee organization as their exclusive representative, provided that such petition is supported by 30 percent of the employees in the unit indicating support for another organization or lack of support for the incumbent exclusive representative.

(Added by Stats. 1978, Ch. 744.)



3577

(a) (1) (A) Upon receipt of a petition filed pursuant to Section 3575, the board shall conduct inquiries and investigations, or hold hearings, as it deems necessary in order to decide the questions raised by the petition. The determination of the board may be based upon the evidence adduced in the inquiries, investigations, or hearings.

(B) If the board finds, on the basis of the evidence, that a question of representation exists, or a question of representation is deemed to exist pursuant to subdivision (a) or (b) of Section 3574, it shall, in a case where the criteria of subparagraph (A) of paragraph (2) are not met, order that an election shall be conducted by secret ballot placing on the ballot all employee organizations evidencing support of at least 10 percent of the members of an appropriate unit, and it shall certify the results of the election on the basis of which ballot choice received a majority of the valid votes cast. There shall be printed on the initial ballot the choice of “no representation.”

(C) If, at any election, no choice on the ballot receives a majority of the votes cast, a runoff election shall be conducted. The ballot for the runoff election shall provide for a selection between the two choices receiving the largest and second largest number of valid votes cast in the election.

(2) (A) If the petitioning employee organization provides proof of support of more than 50 percent of the members of the appropriate unit, and no other employee organization has provided proof of support of at least 30 percent of the members of the appropriate unit, the employee organization providing the proof of support of more than 50 percent of the appropriate unit shall be certified by the board as the exclusive representative, as provided in subdivision (a) of Section 3563 and, where applicable, in Section 3579. The procedures for determining proof of support shall be defined by regulations of the board.

(B) In the event the petitioning employee organization does not provide proof of support of more than 50 percent of the members of the appropriate unit, or another employee organization provides proof of support of at least 30 percent of the members of the appropriate unit, then the procedures of paragraph (1) shall apply.

(C) The existence of a memorandum of understanding, or current certification as the exclusive representative, shall be the proof of support necessary to trigger a representation election pursuant to this section to determine majority support when a request for recognition is made by another employee organization.

(3) An employee organization shall, at its discretion, submit proof of support for the purposes of this section either to the board or to a mutually agreed-upon third party.

(b) No election shall be held and the petition shall be dismissed whenever either of the following occurs:

(1) There is currently in effect a memorandum of understanding between the employer and another employee organization recognized or certified as the exclusive representative of any employees included in the unit described in the petition, unless the petition is filed not more than 120 days and not less than 90 days prior to the expiration date of that memorandum. If the memorandum has been in effect for three years or more, there shall be no restriction as to time of filing the petition.

(2) Within the previous 12 months, either an employee organization other than the petitioner has been lawfully recognized or certified as the exclusive representative of any employees included in the unit described in the petition, or a majority of the votes cast in a representation election held pursuant to subdivision (a) were cast for “no representation.”

(Amended by Stats. 2003, Ch. 216, Sec. 2. Effective January 1, 2004.)



3578

The employee organization recognized or certified as the exclusive representative shall represent all employees in the unit, fairly and impartially. A breach of this duty shall be deemed to have occurred if the employee organization’s conduct in representation is arbitrary, discriminatory, or in bad faith.

(Added by Stats. 1978, Ch. 744.)






ARTICLE 6 - Unit Determinations

3579

(a) In each case where the appropriateness of a unit is an issue, in determining an appropriate unit, the board shall take into consideration all of the following criteria:

(1) The internal and occupational community of interest among the employees, including, but not limited to, the extent to which they perform functionally related services or work toward established common goals, the history of employee representation with the employer, the extent to which the employees belong to the same employee organization, the extent to which the employees have common skills, working conditions, job duties, or similar educational or training requirements, and the extent to which the employees have common supervision.

(2) The effect that the projected unit will have on the meet and confer relationships, emphasizing the availability and authority of employer representatives to deal effectively with employee organizations representing the unit, and taking into account factors such as work location, the numerical size of the unit, the relationship of the unit to organizational patterns of the higher education employer, and the effect on the existing classification structure or existing classification schematic of dividing a single class or single classification schematic among two or more units.

(3) The effect of the proposed unit on efficient operations of the employer and the compatibility of the unit with the responsibility of the higher education employer and its employees to serve students and the public.

(4) The number of employees and classifications in a proposed unit, and its effect on the operations of the employer, on the objectives of providing the employees the right to effective representation, and on the meet and confer relationship.

(5) The impact on the meet and confer relationship created by fragmentation of employee groups or any proliferation of units among the employees of the employer.

(b) There shall be a presumption that professional employees and nonprofessional employees shall not be included in the same representation unit. However, the presumption shall be rebuttable, depending upon what the evidence pertinent to the criteria set forth in subdivision (a) establishes.

(c) There shall be a presumption that all employees within an occupational group or groups located principally within the State of California shall be included within a single representation unit. However, the presumption shall be rebutted if there is a preponderance of evidence that a single representation unit is inconsistent with the criteria set forth in subdivision (a) or with the purposes of this chapter.

(d) Notwithstanding the foregoing provisions of this section, or any other provision of law, an appropriate group of skilled crafts employees shall have the right to be a single, separate unit of representation. Skilled crafts employees shall include, but not necessarily be limited to, employment categories such as carpenters, plumbers, electricians, painters, and operating engineers. The single unit of representation shall include not less than all skilled crafts employees at a campus or at a Lawrence Laboratory.

(e) Notwithstanding the foregoing provisions of this section, the only appropriate representation units including members of the academic senate of the University of California shall be either a single statewide unit consisting of all eligible members of the senate, or divisional units consisting of all eligible members of a division of the senate. In addition to the limitations of subdivision (q) of Section 3562, the scope of representation of any divisional unit shall be limited to those matters which have customarily been determined on a division basis, but the employer shall consult with the exclusive representative of a division on matters which would be within the scope of representation or consultation of a statewide representative. When 35 percent of the eligible members of the academic senate are represented by an exclusive representative or representatives in divisional units, the board, on petition of a representative or of an organization comprised of those representatives, shall conduct an election to determine if the eligible members of the entire senate wish thereafter to be represented by a representative or organization in a single unit on all matters within the scope of representation. Any other exclusive representative or organization of representatives or any employee organization meeting the requirements of subdivision (a) of Section 3577 shall be entitled, on petition, to appear on the ballot, and in the event no choice receives a majority of the votes cast, the runoff provisions of subdivision (a) of Section 3577 shall be applicable.

(f) The board shall not determine that any unit is appropriate if it includes, together with other employees, employees who are defined as peace officers pursuant to subdivisions (b) and (c) of Section 830.2 of the Penal Code.

(Amended by Stats. 1999, Ch. 971, Sec. 4. Effective January 1, 2000.)






ARTICLE 6.5 - Supervisors

3580

Except as provided by this article, supervisory employees shall not have the rights, or be covered by, any provision or definition established by this chapter.

(Added by Stats. 1978, Ch. 744.)



3580.3

“Supervisory employee” means any individual, regardless of the job description or title, having authority, in the interest of the employer to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or responsibility to direct them, or to adjust their grievances, or effectively to recommend such action, if, in connection with the foregoing, the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment. With respect to faculty or academic employees, any department chair, head of a similar academic unit or program, or other employee who performs the foregoing duties primarily in the interest of and on behalf of the members of the academic department, unit or program, shall not be deemed a supervisory employee solely because of such duties; provided, that with respect to the University of California and Hastings College of the Law, there shall be a rebuttable presumption that such an individual appointed by the employer to an indefinite term shall be deemed to be a supervisor. Employees whose duties are substantially similar to those of their subordinates shall not be considered to be supervisory employees.

(Added by Stats. 1978, Ch. 744.)



3580.5

(a) Supervisory employees shall not participate in the handling of grievances on behalf of nonsupervisory employees. Nonsupervisory employees shall not participate in the handling of grievances on behalf of supervisory employees.

(b) Supervisory employees shall not participate in meet and confer sessions on behalf of nonsupervisory employees. Nonsupervisory employees shall not participate in meet and confer sessions on behalf of supervisory employees.

(c) The prohibition in subdivisions (a) and (b) shall not be construed to apply to the paid staff of an employee organization.

(d) Supervisory employees shall not vote on questions of ratification or rejection of memoranda of understanding reached on behalf of nonsupervisory employees.

(Added by Stats. 1978, Ch. 744.)



3581.1

Supervisory employees shall have the right to form, join, and participate in the activities of employee organizations of their own choosing for the purpose of representation on all matters of supervisory employee-employer relations as set forth in Section 3581.3. Supervisory employees also shall have the right to refuse to join or participate in the activities of employee organizations and shall have the right to represent themselves individually in their employment relations with the employer.

(Added by Stats. 1978, Ch. 744.)



3581.2

Employee organizations shall have the right to represent their supervisory employee members in their employment relations, including grievances, with the employer. Employee organizations may establish reasonable restrictions regarding who may join and may make reasonable provisions for the dismissal of employees from membership. Nothing in this section shall prohibit any employee from appearing on his or her own behalf or through his or her chosen representative in his or her employment relations and grievances with the higher education employer.

(Added by Stats. 1978, Ch. 744.)



3581.3

The scope of representation for supervisory employees shall include all matters relating to employment conditions and supervisory employee-employer relations including wages, hours, and other terms and conditions of employment.

(Added by Stats. 1978, Ch. 744.)



3581.4

The higher education employer shall meet and confer with representatives of employee organizations upon request. Meet and confer means that they shall consider as fully as the employer deems reasonable such presentations as are made by the employee organization on behalf of its supervisory members prior to arriving at a determination of policy or course of action.

(Added by Stats. 1978, Ch. 744.)



3581.5

The higher education employer shall allow a reasonable number of supervisory public employee representatives of verified employee organizations reasonable time off without loss of compensation or other benefits when meeting and conferring with representatives of the higher education employer on matters within the scope of representation.

(Added by Stats. 1978, Ch. 744.)



3581.6

The higher education employer and employee organizations shall not interfere with, intimidate, restrain, coerce, or discriminate against supervisory employees because of their exercise of their rights under this article.

(Added by Stats. 1978, Ch. 744.)



3581.7

Subject to review by the board, the higher education employer may adopt reasonable rules and regulations for the administration of supervisory employee-employer relations under this article. Such rules and regulations may include provisions for:

(a) Verifying that an employee organization does in fact represent supervisory employees of the employer.

(b) Verifying the official status of employee organization officers and representatives.

(c) Access of employee organization officers and representatives to work locations.

(d) Use of official bulletin boards and other means of communication by employee organizations.

(e) Furnishing nonconfidential information pertaining to supervisory employee relations to employee organizations.

(f) Such other matters as are necessary to carry out the purposes of this article.

(Added by Stats. 1978, Ch. 744.)






ARTICLE 7 - Organizational Security

3582

Subject to the limitations set forth in this section, organizational security shall be within the scope of representation.

(Added by Stats. 1978, Ch. 744.)



3583

Permissible forms of organizational security shall be limited to either of the following:

(a) An arrangement pursuant to which an employee may decide whether or not to join the recognized or certified employee organization, but which requires the employer to deduct from the wages or salary of any employee who does join, and pay to the employee organization which is the exclusive representative of that employee, the standard initiation fee, periodic dues, and general assessments of the organization for the duration of the written memorandum of understanding. This arrangement shall not deprive the employee of the right to resign from the employee organization within a period of 30 days prior to the expiration of a written memorandum of understanding.

(b) The arrangement described in Section 3583.5.

(Amended by Stats. 1999, Ch. 952, Sec. 1. Effective January 1, 2000.)



3583.5

(a) (1) Notwithstanding any other provision of law, any employee of the California State University or the University of California, other than a faculty member of the University of California who is eligible for membership in the Academic Senate, who is in a unit for which an exclusive representative has been selected pursuant to this chapter, shall be required, as a condition of continued employment, either to join the recognized employee organization or to pay the organization a fair share service fee. The amount of the fee shall not exceed the dues that are payable by members of the employee organization, and shall cover the cost of negotiation, contract administration, and other activities of the employee organization that are germane to its functions as the exclusive bargaining representative. Upon notification to the employer by the exclusive representative, the amount of the fee shall be deducted by the employer from the wages or salary of the employee and paid to the employee organization.

(2) The costs covered by the fee under this section may include, but shall not necessarily be limited to, the cost of lobbying activities designed to foster collective bargaining negotiations and contract administration, or to secure for the represented employees advantages in wages, hours, and other conditions of employment in addition to those secured through meeting and conferring with the higher education employer.

(b) The organizational security arrangement described in subdivision (a) shall remain in effect unless it is rescinded pursuant to subdivision (c). The higher education employer shall remain neutral, and shall not participate in any election conducted under this section unless required to do so by the board.

(c) (1) The organizational security arrangement described in subdivision (a) may be rescinded by a majority vote of all the employees in the negotiating unit subject to that arrangement, if a request for a vote is supported by a petition containing the signatures of at least 30 percent of the employees in the negotiating unit, and the signatures are obtained in one academic year. There shall not be more than one vote taken during the term of any memorandum of understanding in effect on or after January 1, 2000.

(2) If the organizational security arrangement described in subdivision (a) is rescinded pursuant to paragraph (1), a majority of all the employees in the negotiating unit may request that the arrangement be reinstated. That request shall be submitted to the board along with a petition containing the signatures of at least 30 percent of the employees in the negotiating unit. The vote shall be conducted at the worksite by secret ballot, and shall be conducted no sooner than one year after the rescission of the organizational security arrangement under this subdivision.

(3) If the board determines that the appropriate number of signatures have been collected, it shall conduct the vote to rescind or reinstate in a manner that it shall prescribe in accordance with this subdivision.

(4) The cost of conducting an election under this subdivision to reinstate the organizational security arrangement shall be borne by the petitioning party, and the cost of conducting an election to rescind the arrangement shall be borne by the board.

(Amended by Stats. 2001, Ch. 159, Sec. 104. Effective January 1, 2002.)



3584

(a) Notwithstanding Section 3583.5, an employee of the California State University or the University of California, other than faculty of the University of California who are eligible for membership in the Academic Senate, who is a member of a bona fide religion, body, or sect that has historically held conscientious objections to joining or financially supporting public employee organizations, shall not be required to join or financially support any public employee organization as a condition of employment. An employee to which this subdivision is applicable may be required, in lieu of periodic dues, initiation fees, or agency shop fees, to pay sums equal to the amount of the fair share service fee determined pursuant to subdivision (a) of Section 3583.5 to a nonreligious, nonlabor charitable fund exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, chosen by the employee from a list of at least three of these funds designated by the employer and the exclusive representative or, if the employer and exclusive representative fail to designate funds, chosen by the employee. Proof of these payments shall be made on a monthly basis to the employer as a condition of continued exemption from the requirement of financial support of the exclusive representative.

(b) Every recognized or certified employee organization that has an agency shop provision under this section shall keep an adequate itemized record of its financial transactions, and shall make available annually, to the employer and to the employees who are members of the organization, within 60 days after the end of its fiscal year, a detailed written financial report thereof in the form of a balance sheet and an operating statement, certified as to accuracy by the president and treasurer or comparable officers. An employee organization covering employees governed under this chapter and required to file financial reports under the federal Labor-Management Disclosure Act of 1959 (29 U.S.C. Sec. 401 et seq.) , or required to file financial reports under Section 3546.5, may satisfy the financial reporting requirements of this section by providing the employer with a copy of those financial reports.

(Added by Stats. 1999, Ch. 952, Sec. 3. Effective January 1, 2000.)



3585

In the absence of an arrangement pursuant to Section 3583 or 3583.5, an employer shall, upon written authorization by the employee involved, deduct and remit to the exclusive representative or, in the absence of an exclusive representative, to the employee organization of the employee’s choice, the standard initiation fee, periodic dues, and general assessments of that organization, until the time an exclusive representative has been selected for the employee’s unit. Thereafter, deductions shall be made only for the exclusive representative.

(Amended by Stats. 1999, Ch. 952, Sec. 4. Effective January 1, 2000.)



3586

The Trustees of the California State University shall continue all payroll assignments authorized by an employee prior to and until recognition or certification of an exclusive representative until notification is submitted by an employee to discontinue the employee’s assignments.

(Amended by Stats. 1983, Ch. 142, Sec. 27.)



3587

Every recognized or certified employee organization shall keep an adequate itemized record of its financial transactions and shall make available annually, to the board and to the employees who are members of the organization, within 60 days after the end of its fiscal year, a detailed written financial report thereof in the form of a balance sheet and an operating statement, certified as to accuracy by the president and treasurer or comparable officers. In the event of failure of compliance with this section, any employee within the organization may petition the board for an order compelling such compliance, or the board may issue such compliance order on its motion.

(Added by Stats. 1978, Ch. 744.)






ARTICLE 8 - Rights-Disputes Arbitration

3589

(a) An employer and an exclusive representative who enter into a written memorandum of understanding may agree to procedures for final and binding arbitration of disputes that may arise under the memorandum of understanding or between the parties.

(b) Where a party to a memorandum of understanding is aggrieved by the failure, neglect, or refusal of the other party to proceed to arbitration pursuant to the procedures provided therefor in the memorandum, the aggrieved party may bring proceedings pursuant to Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure for a court order directing that the arbitration proceed pursuant to the procedures provided therefor in such memorandum of understanding.

(c) An arbitration award made pursuant to this section shall be final and binding upon the parties and may be enforced by a court pursuant to Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure.

(d) The board shall submit a list of names of arbitrators to employers and employee organizations upon their mutual request. Nothing in this subdivision shall preclude the parties from mutually agreeing to some other means of selecting an arbitrator. The board shall also, if mutually requested to do so, designate an arbitrator to hear and decide the rights dispute.

(Added by Stats. 1978, Ch. 744.)






ARTICLE 9 - Impasse Procedure

3590

Either an employer or the exclusive representative may declare that an impasse has been reached between the parties in negotiations over matters within the scope of representation and may request the board to appoint a mediator for the purpose of assisting them in reconciling their differences and resolving the controversy on terms which are mutually acceptable. If the board determines that an impasse exists, it shall, in no event later than five working days after the receipt of a request, appoint a mediator in accordance with such rules as it shall prescribe. The mediator shall meet forthwith with the parties or their representatives, either jointly or separately, and shall take such other steps as he may deem appropriate in order to persuade the parties to resolve their differences and effect a mutually acceptable memorandum of understanding. The services of the mediator, including any per diem fees, and actual and necessary travel and subsistence expenses, shall be provided by the board without cost to the parties. Nothing in this section shall be construed to prevent the parties from mutually agreeing upon their own mediation procedure and in the event of such agreement, the board shall not appoint its own mediator, unless failure to do so would be inconsistent with the policies of this chapter. If the parties agree upon their own mediation procedure, the cost of the services of any appointed mediator, unless appointed by the board, including any per diem fees, and actual and necessary travel and subsistence expenses, shall be borne equally by the parties.

(Added by Stats. 1978, Ch. 744.)



3591

If the mediator is unable to effect settlement of the controversy within 15 days after his appointment and the mediator declares that factfinding is appropriate to the resolution of the impasse, either party may, by written notification to the other, request that their differences be submitted to a factfinding panel. Within five days after receipt of the written request, each party shall select a person to serve as its member of the factfinding panel. The board shall, within five days after such selection, select a chairman of the factfinding panel. The chairman designated by the board shall not, without the consent of both parties, be the same person who served as mediator pursuant to Section 3590.

(Added by Stats. 1978, Ch. 744.)



3592

The panel shall, within 10 days after its appointment, meet with the parties or their representatives and consider their respective positions. The panel may make additional inquiries and investigations, hold hearings, and take other steps which it may deem appropriate. For the purpose of the hearings, investigations, and inquiries, the panel may issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence. The Regents of the University of California, the Directors of Hastings College of the Law, and the Trustees of the California State University shall furnish the panel, upon its request, with all records, papers, and information in their possession relating to any matter under investigation by or in issue before the panel, except for those records, books, and information which are confidential by statute.

(Amended by Stats. 1983, Ch. 143, Sec. 182.)



3593

(a) If the dispute is not settled within 30 days after the appointment of the panel, or, upon agreement by both parties, within a longer period, the panel shall make findings of fact and recommend terms of settlement, which recommendations shall be advisory only. Any findings of fact and recommended terms of settlement shall be submitted in writing to the parties privately before they are made public. The panel, subject to the rules and regulations of the board, may make those findings and recommendations public 10 days thereafter. During this 10-day period, the parties are prohibited from making the panel’s findings and recommendations public.

(b) The costs for the services of the panel chairperson, including per diem fees, if any, and actual and necessary travel and subsistence expenses, shall be borne by the board. Any other mutually incurred costs shall be borne equally by the employer and the exclusive representative. Each party shall bear the costs it incurs for the panel member it selects.

(c) (1) This subdivision applies only to disputes relating to the faculty and librarians of the University of California and the Hastings College of the Law. For the purposes of this subdivision, “faculty” means teachers employed to teach courses and authorize the granting of credit for the successful completion of courses, and excludes employees whose employment is contingent on their status as students.

(2) Irrespective of whether the panel makes its findings and recommendations public pursuant to subdivision (a), the Regents of the University of California and the Directors of the Hastings College of the Law, as appropriate, shall make the findings and recommendations of the panel public after the 10-day period prescribed by subdivision (a) has ended. These findings and recommendations shall be posted in a prominent public place, and copies of the findings and recommendations shall be made available to any person attending the next regularly scheduled public meeting of the regents or the directors, as appropriate. The publicly distributed agenda of the next regularly scheduled meeting of the regents or the directors, as appropriate, shall reference the availability of these findings and recommendations.

(3) It is the intent of the Legislature that the regents or the directors, as appropriate, shall act upon the findings and recommendations of the panel at an open and public meeting within 90 days of their submission to the parties by the panel.

(Amended by Stats. 2003, Ch. 62, Sec. 106. Effective January 1, 2004.)



3594

Nothing in this article shall be construed to prohibit the mediator appointed pursuant to Section 3590, with the permission of the parties, from continuing mediation efforts on the basis of the findings of fact and recommended terms of settlement made pursuant to Section 3594.

(Added by Stats. 1978, Ch. 744.)






ARTICLE 10 - Public Notice

3595

(a) All initial proposals of exclusive representatives and of higher education employers, which relate to matters within the scope of representation, shall be presented at a public meeting of the higher education employer and thereafter shall be public records.

(b) Meeting and conferring shall not commence on an initial proposal until a reasonable time has elapsed after the submission of the proposal to enable the public to become informed and the public has the opportunity to express itself regarding the proposal at a meeting of the higher education employer.

(c) After the public has had the opportunity to express itself, the higher education employer shall, at a meeting which is open to the public, adopt a proposal, including any changes to its initial proposal which the higher education employer deems appropriate based on the public’s comments.

(d) New subjects of meeting and conferring arising after the presentation of initial proposals shall be made public within 24 hours. If a vote is taken on such subject by the higher education employer, the vote thereon by each member voting shall also be made public within 24 hours.

(e) The board may adopt regulations for the purpose of implementing this section, which are consistent with the intent of the section; namely that the public be informed of the issues that are being met and conferred upon and have full opportunity to express their views on the issues to the higher education employer, and to know of the positions of the higher education employer.

(Added by Stats. 1978, Ch. 744.)






ARTICLE 11 - Miscellaneous

3596

All the proceedings set forth in this section shall be exempt from the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2, and Section 92030 of the Education Code, unless the parties mutually agree otherwise:

(a) Any meeting and conferring discussion between a higher education employer and a recognized or certified employee organization.

(b) Any meeting of a mediator with either party or both parties to the meeting and conferring process.

(c) Any hearing, meeting, or investigation conducted by a factfinder or arbitrator.

(d) Any executive session of the higher education employer or between the higher education employer and its designated representatives for the purpose of discussing its position respecting meeting and conferring or regarding any matter within the scope of representation or instructing its designated representatives.

(Added by Stats. 1978, Ch. 744.)



3597

(a) Subject to provisions of subdivision (d), in all meeting and conferring between higher education employers and employee organizations representing student service or academic personnel, a student representative shall have the right to be notified in writing by the employer and the employee organizations of the issues under discussion. A student representative shall have the right to be present and comment at reasonable times during meeting and conferring between the employer and such employee organizations.

(b) The student representative shall be provided access to all documents exchanged between the parties pertaining to the meeting and conferring and shall have the right to have an aide present during all meetings; in the case of mediation of impasses, the student representative shall have an opportunity at reasonable times to comment to the mediator on impasse issues; and shall be free from coercion or reprisals in the exercise of his or her rights as set forth in this section.

(c) The student representative shall respect and maintain the rules governing confidentiality as they pertain to all parties involved in the meeting and conferring. Violations of this provision shall result in the termination of student involvement for the remainder of such meeting and conferring, and such other remedy, if any, deemed appropriate by the board.

(d) For purposes of this section, a student representative shall be designated by the official student body association, if any, of the higher education employer, or segment thereof, engaged in meeting and conferring. If no student body association exists, the students may elect and designate a representative for the purposes of this section.

(Added by Stats. 1978, Ch. 744.)



3598

No memorandum of understanding shall contravene any federal or state law, including rules and regulations promulgated pursuant to such laws, prohibiting discrimination in employment.

(Added by Stats. 1978, Ch. 744.)



3599

If any provision of this chapter or the application of such provision to any person or circumstance shall be held invalid, the remainder of this chapter, or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

(Added by Stats. 1978, Ch. 744.)












DIVISION 4.5 - Mediation and Conciliation Service

CHAPTER 1 - General Provisions

3600

There is within the Public Employment Relations Board a division known as the California State Mediation and Conciliation Service, which shall conduct the services provided pursuant to Section 3601 and carryout the functions vested by any other statute in the California State Mediation and Conciliation Service, the State Mediation and Conciliation Service, the State Conciliation Service, or the Division of Conciliation of the Department of Industrial Relations.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3601

The board may investigate and mediate labor disputes providing any bona fide party to this type of dispute requests intervention by the board and the board may proffer its services to both parties when work stoppage is threatened and neither party requests intervention. In the interest of preventing labor disputes, the board shall endeavor to promote sound union-employer relationships. The board may arbitrate or arrange for the selection of boards of arbitration on those terms that as all of the bona fide parties to the dispute may agree upon. Any decision or award arising out of an arbitration conducted pursuant to this section is a public record. Section 703.5 and Chapter 2 (commencing with Section 1115) of Division 9 of the Evidence Code apply to a mediation conducted by the California State Mediation and Conciliation Service, and any person conducting the mediation. All other records of the California State Mediation and Conciliation Service relating to labor disputes are confidential.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3602

Notwithstanding any other law, the board may seek and collect reimbursement from private and public sector employers, labor unions, and employee organizations for election, arbitration, training, and facilitation services provided by the California State Mediation and Conciliation Service pursuant to Section 3601 and for representation services, including the provision of hearing officers, related to public transit labor relations provided by the California State Mediation and Conciliation Service pursuant to the Public Utilities Code.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)






CHAPTER 2 - Succession to Functions and Responsibilities

3600

There is within the Public Employment Relations Board a division known as the California State Mediation and Conciliation Service, which shall conduct the services provided pursuant to Section 3601 and carryout the functions vested by any other statute in the California State Mediation and Conciliation Service, the State Mediation and Conciliation Service, the State Conciliation Service, or the Division of Conciliation of the Department of Industrial Relations.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3601

The board may investigate and mediate labor disputes providing any bona fide party to this type of dispute requests intervention by the board and the board may proffer its services to both parties when work stoppage is threatened and neither party requests intervention. In the interest of preventing labor disputes, the board shall endeavor to promote sound union-employer relationships. The board may arbitrate or arrange for the selection of boards of arbitration on those terms that as all of the bona fide parties to the dispute may agree upon. Any decision or award arising out of an arbitration conducted pursuant to this section is a public record. Section 703.5 and Chapter 2 (commencing with Section 1115) of Division 9 of the Evidence Code apply to a mediation conducted by the California State Mediation and Conciliation Service, and any person conducting the mediation. All other records of the California State Mediation and Conciliation Service relating to labor disputes are confidential.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3602

Notwithstanding any other law, the board may seek and collect reimbursement from private and public sector employers, labor unions, and employee organizations for election, arbitration, training, and facilitation services provided by the California State Mediation and Conciliation Service pursuant to Section 3601 and for representation services, including the provision of hearing officers, related to public transit labor relations provided by the California State Mediation and Conciliation Service pursuant to the Public Utilities Code.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)






CHAPTER 3 - Public Transportation Labor Disputes

3610

The definitions set forth in this section shall govern the construction and meaning of the terms used in this chapter:

(a) “Local agency” means any city, county, special district, or other public entity in the state. It includes a charter city or a charter county.

(b) “Public transit employee” means an employee of any transit district of the state, an employee of the Golden Gate Bridge, Highway and Transportation District, and an employee of any local agency who is employed to work for transit service provided by that agency.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3611

Notwithstanding any other law, the following provisions shall govern disputes between exclusive bargaining representatives of public transit employees and local agencies:

(a) The disputes shall not be subject to any fact-finding procedure otherwise provided by law.

(b) Each party shall exchange contract proposals not less than 90 days before the expiration of a contract, and shall be in formal collective bargaining not less than 60 days before that expiration.

(c) Each party shall supply to the other party all reasonable data as requested by the other party.

(d) At the request of either party to a dispute, a conciliator from the California State Mediation and Conciliation Service shall be assigned to mediate the dispute and shall have access to all formal negotiations.

The provisions of this section shall not apply to any local agency subject to the provisions of Chapter 10 (commencing with Section 3500) of Division 4.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3612

(a) Whenever in the opinion of the Governor, a threatened or actual strike or lockout will, if permitted to occur or continue, significantly disrupt public transportation services and endanger the public’s health, safety, or welfare, and upon the request of either party to the dispute, the Governor may appoint a board to investigate the issues involved in the dispute and to make a written report to him or her within seven days. The report shall include a statement of the facts with respect to the dispute, including the respective positions of the parties, but shall not contain recommendations. The report shall be made available to the public.

(b) Any strike or lockout during the period of investigation of the board appointed pursuant to this section is prohibited.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3613

The board of investigation shall be composed of no more than five members, one of whom shall be designated by the Governor as chairperson. Members of the board shall receive one hundred dollars ($100) for each day actually spent by them in the work of the board and shall receive their actual and necessary expenses incurred in the performance of their duties.

The board may hold public hearings to ascertain the facts with respect to the causes and circumstances of the dispute. For the purpose of any hearing or investigation, the board may summon and subpoena witnesses, require the production of papers, books, accounts, reports, documents, records, and papers of any kind and description, to issue subpoenas, and to take all necessary means to compel the attendance of witnesses and procure testimony.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3614

Upon receiving a report from a board of investigation, the Governor may request the Attorney General to, and he or she shall, petition any court of competent jurisdiction to enjoin the strike or lockout or the continuing thereof, for a period of 60 days. The court shall issue an order enjoining the strike or lockout, or the continuation thereof, if the court finds that the threatened or actual strike or lockout, if permitted to occur or continue, will significantly disrupt public transportation services and endanger the public’s health, safety, or welfare.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3615

If the charter or establishing legislation of the local agency establishes a time period for the negotiating or meeting and conferring process which is shorter than 60 days, the provisions of this chapter shall not be applicable to any disputes which may arise between the exclusive bargaining representative of public transit employees and the local agency.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)



3616

Except as expressly provided by subdivision (b) of Section 3612 and Section 3614, nothing in this chapter shall be construed to grant or deprive employees of a right to strike.

(Added by Stats. 2012, Ch. 46, Sec. 11. Effective June 27, 2012.)









DIVISION 5 - PUBLIC WORK AND PUBLIC PURCHASES

CHAPTER 1 - Cost Records to be Kept

4000

This chapter does not apply to maintenance work, work occasioned by emergency, and work costing less than fifteen thousand dollars ($15,000).

(Amended by Stats. 1980, Ch. 623.)



4001

As used in this chapter, “engineer” means the Director of Transportation, the Director of Water Resources, the Director of General Services, or a deputy or other person authorized by any such officer, and every county engineer, county surveyor, county highway engineer, road commissioner, city engineer, commissioner of public works, superintendent of streets, harbor engineer, flood control engineer, the engineer of any board or commission of the state, the engineer of any board or commission of any city, and the engineer of any reclamation, irrigation, or other district or political subdivision or agency of the state.

(Amended by Stats. 1980, Ch. 212.)



4002

As used in this chapter, “public work” means the construction of any bridge, road, street, highway, ditch, canal, dam, tunnel, excavation, building or structure within the State by day’s labor or force account.

(Enacted by Stats. 1943, Ch. 134.)



4003

The engineer directing, supervising or superintending the construction, or in charge of the engineering work for or in connection with public work shall keep an accurate account of the cost of the public work.

(Enacted by Stats. 1943, Ch. 134.)



4004

Prior to the commencement of the public work, the engineer shall prepare and file in his office either full, complete and accurate plans and specifications or a work authorization approved by the engineer describing the work to be performed, and an estimate of the cost thereof, except where other and adequate provision is made by law requiring the preparation and filing of such plans, specifications and estimates of cost by some other officer or in some other office.

(Amended by Stats. 1976, Ch. 225.)



4005

Within 60 days from the completion of any public work, the engineer shall prepare and file in the office of the clerk of the board of supervisors of the county in which the public work is performed, or if the engineer maintains an office in the county where the work is performed, then in that office, or if any reclamation, irrigation or other district maintains an office, then in the office of his or her own district instead of the office of the clerk of the board of supervisors, the following information in addition to that required by Section 4004:

(a) Names of bidders with prices bid, if bids there be.

(b) Changes in adopted or approved plans and specifications or a work authorization describing the work to be performed.

(c) That the work performed has or has not been done in accordance with these plans and specifications or work authorization.

(d) The total cost of the work, segregated so as to show the actual cost of all labor, materials, equipment, engineering or architectural services, including the services of public employees in connection with that work, and other expense. The cost shown for equipment shall include rentals paid or, if the equipment is publicly owned, a reasonable amount for depreciation and the cost of repairs thereon while so used.

(Amended by Stats. 2002, Ch. 221, Sec. 29. Effective January 1, 2003.)



4006

Plans, specifications, work authorizations describing work to be performed, and all other information referred to in this chapter are open to inspection and examination as a public record.

(Amended by Stats. 1976, Ch. 225.)



4007

Every engineer who wilfully violates any of the provisions of this chapter is guilty of a misdemeanor.

(Enacted by Stats. 1943, Ch. 134.)






CHAPTER 3 - Backfilling Excavations With Native Spoil

4200

As used in this chapter:

(a) “Competent spoil” means soils that can be treated to bring their moisture content into the optimum range, and that can achieve the compaction required by the city or county in whose jurisdiction an excavation is located.

(b) “Excavation” means any operation in which earth, rock, or other material in the ground is moved, removed, or otherwise displaced by means of tools, equipment, or explosive in any of the following ways: grading, trenching, digging, ditching, drilling, augering, tunneling, scraping, pipe plowing and driving, or any other way.

(c) “Local agency” means any city, county, city and county, special district, school district, or other political subdivision of the state.

(Added by Stats. 1992, Ch. 1020, Sec. 1.4. Effective January 1, 1993.)



4201

Any local agency that undertakes or contracts for an excavation for the installation, removal, maintenance, or repair of underground facilities may backfill that excavation in any local agency public road or highway with native spoil if the conditions in subdivisions (a), (b), and (c) are met. Where the excavation is performed by contract, use of native spoil shall be permitted unless otherwise specified in the contract documents.

(a) The native spoil is competent spoil.

(b) Compaction meets the local agency’s requirements, using industry standards for testing compaction.

(c) The local agency or its contractor has no physical evidence of, or substantial reason to believe that there has been, contamination of the soil from hazardous waste.

(Amended by Stats. 1993, Ch. 1195, Sec. 1.5. Effective January 1, 1994.)






CHAPTER 3.1 - Protection of Underground Infrastructure

ARTICLE 1 - Public Utility Protection in Public Contracts

4215

In any contract to which a public agency as defined in Section 4401 is a party, the public agency shall assume the responsibility, between the parties to the contract, for the timely removal, relocation, or protection of existing main or trunkline utility facilities located on the site of any construction project that is a subject of the contract, if such utilities are not identified by the public agency in the plans and specifications made a part of the invitation for bids. The contract documents shall include provisions to compensate the contractor for the costs of locating, repairing damage not due to the failure of the contractor to exercise reasonable care, and removing or relocating such utility facilities not indicated in the plans and specifications with reasonable accuracy, and for equipment on the project necessarily idled during such work. The contract documents shall include provisions that the contractor shall not be assessed liquidated damages for delay in completion of the project, when such delay was caused by the failure of the public agency or the owner of the utility to provide for removal or relocation of such utility facilities.

Nothing herein shall be deemed to require the public agency to indicate the presence of existing service laterals or appurtenances whenever the presence of such utilities on the site of the construction project can be inferred from the presence of other visible facilities, such as buildings, meter and junction boxes, on or adjacent to the site of the construction; provided, however, nothing herein shall relieve the public agency from identifying main or trunklines in the plans and specifications.

Nothing herein shall preclude the public agency from pursuing any appropriate remedy against the utility for delays which are the responsibility of the utility.

Nothing herein shall be construed to relieve the utility from any obligation as required either by law or by contract to pay the cost of removal or relocation of existing utility facilities.

If the contractor while performing the contract discovers utility facilities not identified by the public agency in the contract plans or specifications, he shall immediately notify the public agency and utility in writing.

The public utility, where they are the owner, shall have the sole discretion to perform repairs or relocation work or permit the contractor to do such repairs or relocation work at a reasonable price.

(Amended by Stats. 1974, Ch. 846.)






ARTICLE 2 - Regional Notification Center System

4216

As used in this article the following definitions apply:

(a) “Approximate location of subsurface installations” means a strip of land not more than 24 inches on either side of the exterior surface of the subsurface installation. “Approximate location” does not mean depth.

(b) “Excavation” means any operation in which earth, rock, or other material in the ground is moved, removed, or otherwise displaced by means of tools, equipment, or explosives in any of the following ways: grading, trenching, digging, ditching, drilling, augering, tunneling, scraping, cable or pipe plowing and driving, or any other way.

(c) Except as provided in Section 4216.8, “excavator” means any person, firm, contractor or subcontractor, owner, operator, utility, association, corporation, partnership, business trust, public agency, or other entity that, with their, or his or her, own employees or equipment performs any excavation.

(d) “Emergency” means a sudden, unexpected occurrence, involving a clear and imminent danger, demanding immediate action to prevent or mitigate loss of, or damage to, life, health, property, or essential public services. “Unexpected occurrence” includes, but is not limited to, fires, floods, earthquakes or other soil or geologic movements, riots, accidents, damage to a subsurface installation requiring immediate repair, or sabotage.

(e) “High priority subsurface installation” means high-pressure natural gas pipelines with normal operating pressures greater than 415kPA gauge (60psig), petroleum pipelines, pressurized sewage pipelines, high-voltage electric supply lines, conductors, or cables that have a potential to ground of greater than or equal to 60kv, or hazardous materials pipelines that are potentially hazardous to workers or the public if damaged.

(f) “Inquiry identification number” means the number that is provided by a regional notification center to every person who contacts the center pursuant to Section 4216.2. The inquiry identification number shall remain valid for not more than 28 calendar days from the date of issuance, and after that date shall require regional notification center revalidation.

(g) “Local agency” means a city, county, city and county, school district, or special district.

(h) “Operator” means any person, corporation, partnership, business trust, public agency, or other entity that owns, operates, or maintains a subsurface installation. For purposes of Section 4216.1, an “operator” does not include an owner of real property where subsurface facilities are exclusively located if they are used exclusively to furnish services on that property and the subsurface facilities are under the operation and control of that owner.

(i) “Qualified person” means a person who completes a training program in accordance with the requirements of Title 8, California Code of Regulations, Section 1509, Injury Prevention Program, that meets the minimum training guidelines and practices of Common Ground Alliance current Best Practices.

(j) “Regional notification center” means a nonprofit association or other organization of operators of subsurface installations that provides advance warning of excavations or other work close to existing subsurface installations, for the purpose of protecting those installations from damage, removal, relocation, or repair.

(k) “State agency” means every state agency, department, division, bureau, board, or commission.

(l) “Subsurface installation” means any underground pipeline, conduit, duct, wire, or other structure, except nonpressurized sewerlines, nonpressurized storm drains, or other nonpressurized drain lines.

(Amended by Stats. 2007, Ch. 343, Sec. 5. Effective January 1, 2008.)



4216.1

Every operator of a subsurface installation, except the Department of Transportation, shall become a member of, participate in, and share in the costs of, a regional notification center. Operators of subsurface installations who are members of, participate in, and share in, the costs of a regional notification center, including, but not limited to, the South Shore Utility Coordinating Council, the Underground Service Alert—Northern California or the Underground Service Alert—Southern California are in compliance with this section and Section 4216.9.

(Added by Stats. 1989, Ch. 928, Sec. 4.)



4216.2

(a) (1) Except in an emergency, any person planning to conduct any excavation shall contact the appropriate regional notification center, at least two working days, but not more than 14 calendar days, prior to commencing that excavation, if the excavation will be conducted in an area that is known, or reasonably should be known, to contain subsurface installations other than the underground facilities owned or operated by the excavator and, if practical, the excavator shall delineate with white paint or other suitable markings the area to be excavated.

(2) When the excavation is proposed within 10 feet of a high priority subsurface installation, the operator of the high priority subsurface installation shall notify the excavator of the existence of the high priority subsurface installation prior to the legal excavation start date and time, as such date and time are authorized pursuant to paragraph (1) of subdivision (a) of Section 4216.2. The excavator and operator or its representative shall conduct an onsite meeting at a mutually-agreed-on time to determine actions or activities required to verify the location of the high priority subsurface installations prior to start time.

(b) Except in an emergency, every excavator covered by Section 4216.8 planning to conduct an excavation on private property may contact the appropriate regional notification center if the private property is known, or reasonably should be known, to contain a subsurface installation other than the underground facility owned or operated by the excavator and, if practical, the excavator shall delineate with white paint or other suitable markings the area to be excavated.

(c) The regional notification center shall provide an inquiry identification number to the person who contacts the center pursuant to this section and shall notify any member, if known, who has a subsurface installation in the area of the proposed excavation. An inquiry identification number may be validated for more than 28 days when mutually agreed between the excavator and any member operator so notified that has a subsurface installation in the area of the proposed excavation; and, it may be revalidated by notification to the regional notification center by the excavator prior to the time of its expiration.

(d) A record of all notifications by excavators and operators to the regional notification center shall be maintained for a period of not less than three years. The record shall be available for inspection by the excavator and any member, or their representative, during normal working hours and according to guidelines for inspection as may be established by the regional notification centers.

(e) As used in this section, the delineation is practical when any of the following conditions exist:

(1) When delineating a prospective excavation site with white paint could not be misleading to those persons using affected streets and highways.

(2) When the delineation could not be misinterpreted as a traffic or pedestrian control.

(3) Where an excavator can determine the exact location of an excavation prior to the time an area has been field marked pursuant to Section 4216.3.

(4) Where delineation could not be construed as duplicative.

(f) Where an excavator makes a determination that it is not practical to delineate the area to be excavated, the excavator shall contact the regional notification center to advise the operators that the excavator shall identify the area to be excavated in another manner sufficient to enable the operator to determine the area of the excavation to be field marked pursuant to Section 4216.3.

(Amended by Stats. 2006, Ch. 651, Sec. 2. Effective January 1, 2007.)



4216.3

(a) (1) Any operator of a subsurface installation who receives timely notification of any proposed excavation work in accordance with Section 4216.2 shall, within two working days of that notification, excluding weekends and holidays, or before the start of the excavation work, whichever is later, or at a later time mutually agreeable to the operator and the excavator, locate and field mark the approximate location and, if known, the number of subsurface installations that may be affected by the excavation to the extent and degree of accuracy that the information is available either in the records of the operator or as determined through the use of standard locating techniques other than excavating, otherwise advise the person who contacted the center of the location of the operator’s subsurface installations that may be affected by the excavation, or advise the person that the operator does not operate any subsurface installations that would be affected by the proposed excavation.

(2) Only a qualified person shall perform subsurface installation locating activities.

(3) A qualified person performing subsurface installation locating activities on behalf of a subsurface installation operator shall use a minimum of a single-frequency utility locating device and shall have access to alternative sources for verification, if necessary.

(4) Operators of high priority subsurface installations shall maintain and preserve all plans and records for its subsurface installations.

(b) Every operator of a subsurface installation who field marks the location of a subsurface installation shall make a reasonable effort to make field markings in conformance with the uniform color code of the American Public Works Association.

(c) If, at any time during an excavation for which there is a valid inquiry identification number, an operator’s field markings are no longer reasonably visible, the excavator shall contact the appropriate regional notification center. The regional notification center shall contact any member, if known, who has a subsurface installation in the area of the excavation. Upon receiving timely notification or renotification pursuant to this subdivision, the operator shall re-locate and re-mark, within two working days, those subsurface installations that may be affected by the excavation to the extent necessary, in conformance with this section.

(d) The excavator shall notify the appropriate regional notification center of the failure of an operator to comply with this section. The notification shall include the inquiry identification number issued by the regional notification center. A record of all notifications received pursuant to this subdivision shall be maintained by the regional notification center for a period of not less than three years. The record shall be available for inspection pursuant to subdivision (d) of Section 4216.2.

(Amended by Stats. 2006, Ch. 651, Sec. 3. Effective January 1, 2007.)



4216.4

(a) When the excavation is within the approximate location of subsurface installation, the excavator shall determine the exact location of subsurface installations in conflict with the excavation by excavating with hand tools within the area of the approximate location of subsurface installations as provided by the operators in accordance with Section 4216.3 before using any power-operated or power-driven excavating or boring equipment within the approximate location of the subsurface installation, except that power-operated or power-driven excavating or boring equipment may be used for the removal of any existing pavement if there are no subsurface installations contained in the pavement. If documented notice of the intent to use vacuum excavation devices, or power-operated or power-driven excavating or boring equipment, has been provided to the subsurface installation operator or operators and it is mutually agreeable with the operator or operators and the excavator, the excavator may utilize vacuum excavation devices, or power-operated or power-driven excavating or boring equipment within the approximate location of a subsurface installation and to any depth.

(b) If the exact location of the subsurface installation cannot be determined by hand excavating in accordance with subdivision (a), the excavator shall request the operator to provide additional information to the excavator, to the extent that information is available to the operator, to enable the excavator to determine the exact location of the installation. The regional notification center shall provide the excavator with the contact phone number of the subsurface installation operator.

(c) An excavator discovering or causing damage to a subsurface installation, including all breaks, leaks, nicks, dents, gouges, grooves, or other damage to subsurface installation lines, conduits, coatings, or cathodic protection, shall immediately notify the subsurface installation operator. The excavator may contact the regional notification center to obtain the contact information of the subsurface installation operator. If high priority subsurface installations are damaged and the operator cannot be contacted, the excavator shall call 911 emergency services.

(Amended by Stats. 2006, Ch. 651, Sec. 4. Effective January 1, 2007.)



4216.5

The requirements of this article apply to state agencies and to local agencies which own or operate subsurface installations, except as otherwise provided in Section 4216.1. A local agency which is required to provide the services described in Section 4216.3 may charge a fee in an amount sufficient to cover the cost of providing that service.

(Added by Stats. 1989, Ch. 928, Sec. 4.)



4216.6

(a) (1) Any operator or excavator who negligently violates this article is subject to a civil penalty in an amount not to exceed ten thousand dollars ($10,000).

(2) Any operator or excavator who knowingly and willfully violates any of the provisions of this article is subject to a civil penalty in an amount not to exceed fifty thousand dollars ($50,000).

(3) Except as otherwise specifically provided in this article, this section is not intended to affect any civil remedies otherwise provided by law for personal injury or for property damage, including any damage to subsurface installations, nor is this section intended to create any new civil remedies for those injuries or that damage.

(4) This article shall not be construed to limit any other provision of law granting governmental immunity to state or local agencies or to impose any liability or duty of care not otherwise imposed by law upon any state or local agency.

(b) An action may be brought by the Attorney General, the district attorney, or the local or state agency which issued the permit to excavate, for the enforcement of the civil penalty pursuant to this section. If penalties are collected as a result of a civil suit brought by a state or local agency for collection of those civil penalties, the penalties imposed shall be paid to the general fund of the agency. If more than one agency is involved in enforcement, the penalties imposed shall be apportioned among them by the court in a manner that will fairly offset the relative costs incurred by the state or local agencies, or both, in collecting these fees.

(c) Statewide information provided by operators and excavators regarding facility events shall be compiled and made available in an annual report by regional notification centers and posted on the Internet Web sites of the regional notification centers.

(d) For purposes of subdivision (c), the following terms have the following meanings:

(1) “Facility event” means the occurrence of excavator downtime, damages, near misses, and violations.

(2) “Statewide information” means information submitted by operators and excavators using the California Regional Common Ground Alliance’s Virtual Private Damage Information Reporting Tool. Supplied data shall comply with the Damage Information Reporting Tool’s minimum essential information as listed in the Common Ground Alliance’s most recent Best Practices Handbook.

(Amended by Stats. 2013, Ch. 250, Sec. 1. Effective January 1, 2014.)



4216.7

(a) If a subsurface installation is damaged by an excavator as a result of failing to comply with Section 4216.2 or 4216.4, or as a result of failing to comply with the operator’s requests to protect the subsurface installation as specified by the operator prior to the start of excavation, the excavator shall be liable to the operator of the subsurface installation for resulting damages, costs, and expenses to the extent the damages, costs, and expenses were proximately caused by the excavator’s failure to comply.

(b) If the operator of a subsurface installation has failed to comply with the regional notification center system requirements of Section 4216.1, that operator shall forfeit his or her claim for damages to his or her subsurface installation, arising from the excavation, against an excavator who has complied with the requirements of Section 4216.2 to the extent damages were proximately caused by the operator’s failure to comply.

(c) If an operator of a subsurface installation has failed to comply with the provisions of Section 4216.3, has failed to comply with paragraph (2) of subdivision (a) of Section 4216.2, or has failed to comply with subdivision (b) of Section 4216.4, the operator shall be liable to the excavator who has complied with Sections 4216.2 and 4216.4 for damages, costs, and expenses resulting from the operator’s failure to comply with these specified requirements to the extent the damages, costs, and expenses were proximately caused by the operator’s failure to comply.

(d) Nothing in this section shall be construed to do any of the following:

(1) Affect claims including, but not limited to, third-party claims brought against the excavator or operator by other parties for damages arising from the excavation.

(2) Exempt the excavator or operator from his or her duty to mitigate any damages as required by common or other applicable law.

(3) Exempt the excavator or operator from liability to each other or third parties based on equitable indemnity or comparative or contributory negligence.

(Amended by Stats. 2006, Ch. 651, Sec. 5. Effective January 1, 2007.)



4216.8

This article does not apply to any of the following persons:

(a) An owner of real property who contracts for an excavation project on the property, not requiring a permit issued by a state or local agency, with a contractor or subcontractor licensed pursuant to Article 5 (commencing with Section 7065) of Chapter 9 of Division 3 of the Business and Professions Code.

(b) An owner of residential real property, not engaged as a contractor or subcontractor licensed pursuant to Article 5 (commencing with Section 7065) of Chapter 9 of Division 3 of the Business and Professions Code, who as part of improving his or her principal residence or appurtenances thereto is performing or having performed excavation work not requiring a permit issued by a state or local agency.

(c) Any person or private entity that leases or rents power operated or power-driven excavating or boring equipment, regardless of whether an equipment operator is provided for that piece of equipment or not, to a contractor or subcontractor licensed pursuant to Article 5 (commencing with Section 7065) of Chapter 9 of Division 3 of the Business and Professions Code, if the signed rental agreement between the person or private entity and the contractor or subcontractor contains the following provision:

“It is the sole responsibility of the lessee or renter to follow the requirements of the regional notification center law pursuant to Article 2 (commencing with Section 4216) of Chapter 3.1 of Division 5 of Title 1 of the Government Code. By signing this contract, the lessee or renter accepts all liabilities and responsibilities contained in the regional notification center law.”

(Amended by Stats. 2004, Ch. 77, Sec. 3. Effective January 1, 2005.)



4216.9

(a) No permit to excavate issued by any local agency, as defined in Section 4216, or any state agency, shall be valid unless the applicant has been provided an initial inquiry identification number by a regional notification center pursuant to Section 4216.2. For purposes of this section, “state agency” means every state agency, department, division, bureau, board, or commission, including the Department of Transportation.

(b) This article does not exempt any person or corporation from Sections 7951, 7952, and 7953 of the Public Utilities Code.

(Added by Stats. 1989, Ch. 928, Sec. 4.)









CHAPTER 3.2 - Energy Conservation Contracts

4217.10

To help implement the policy set forth in Section 25008 of the Public Resources Code, and to extend that policy to facilities of local governments, public agencies may develop energy conservation, cogeneration, and alternate energy supply sources at the facilities of public agencies in accordance with this chapter.

(Added by Stats. 1983, Ch. 868, Sec. 1.)



4217.11

The following terms, whenever used in this chapter, have the meanings given in this section, except where the context clearly indicates otherwise:

(a) “Alternate energy equipment” means equipment for the production or conversion of energy from alternate sources as its primary fuel source, such as solar, biomass, wind, geothermal, hydroelectricity under 30 megawatts, remote natural gas of less than one billion cubic feet estimated reserves per mile from an existing gas gathering line, natural gas containing 850 or fewer British Thermal Units per standard cubic foot, or any other source of energy, the efficient use of which will reduce the use of fossil or nuclear fuels.

(b) “Cogeneration equipment” means equipment for cogeneration, as defined in Section 216.6 of the Public Utilities Code.

(c) “Conservation measures” means equipment, maintenance, load management techniques and equipment, or other measures to reduce energy use or make for a more efficient use of energy.

(d) “Conservation services” means the electrical, thermal, or other energy savings resulting from conservation measures, which shall be treated as a supply of such energy.

(e) “Energy conservation facility” means alternate energy equipment, cogeneration equipment, or conservation measures located in public buildings or on land owned by public agencies.

(f) “Energy service contract” means a contract entered into by a public agency with any person, pursuant to which the person will provide electrical or thermal energy or conservation services to a public agency from an energy conservation facility.

(g) “Facility financing contract” means a contract entered into by a public agency with any person whereby the person provides financing for an energy conservation facility in exchange for repayment of the financing and all costs and expenses related thereto by the public agency. A facility financing contract may provide for the person with whom the public agency contracts to provide any combination of feasibility studies for, and design and construction of, all or part of the energy conservation facility in addition to the financing and other related services, and may provide for an installment sale purchase, another form of purchase, or amortized lease of the energy conservation facility by the public agency.

(h) “Facility ground lease” means a lease of all, or any portion of, land or a public building owned by, or under lease to, a public agency to a person in conjunction with an energy service contract or a facility financing contract. A facility ground lease may include, in addition to the land on which energy conservation facilities will be located, easements, rights-of-way, licenses, and rights of access, for the construction, use, or ownership by the person of the facility and all related utility lines not owned or controlled by the interconnecting utility, and offsite improvements related thereto. A facility ground lease may also include the addition or improvement of utility lines and equipment owned by the interconnecting utility which are necessary to permit interconnection between that utility and an energy conservation facility.

(i) “Person” means, but is not limited to, any individual, company, corporation, partnership, limited liability company, public agency, association, proprietorship, trust, joint venture, or other entity or group of entities.

(j) “Public agency” means the state, a county, city and county, city, district, community college district, school district, joint powers authority or other entity designated or created by a political subdivision relating to energy development projects, and any other political subdivision or public corporation in the state.

(k) “Public building” includes any structure, building, facility, or work which a public agency is authorized to construct or use, and automobile parking lots, landscaping, and other facilities, including furnishings and equipment, incidental to the use of any structure, building, facility, or work, and also includes the site thereof, and any easements, rights-of-way appurtenant thereto, or necessary for its full use.

(Amended by Stats. 2006, Ch. 198, Sec. 2. Effective January 1, 2007.)



4217.12

(a) Notwithstanding any other provision of law, a public agency may enter into an energy service contract and any necessarily related facility ground lease on terms that its governing body determines are in the best interests of the public agency if the determination is made at a regularly scheduled public hearing, public notice of which is given at least two weeks in advance, and if the governing body finds:

(1) That the anticipated cost to the public agency for thermal or electrical energy or conservation services provided by the energy conservation facility under the contract will be less than the anticipated marginal cost to the public agency of thermal, electrical, or other energy that would have been consumed by the public agency in the absence of those purchases.

(2) That the difference, if any, between the fair rental value for the real property subject to the facility ground lease and the agreed rent, is anticipated to be offset by below-market energy purchases or other benefits provided under the energy service contract.

(b) State agency heads may make these findings without holding a public hearing.

(Amended by Stats. 1998, Ch. 328, Sec. 7. Effective August 21, 1998.)



4217.13

Notwithstanding any other provision of law, a public agency may enter into a facility financing contract and a facility ground lease on terms that its governing body determines are in the best interest of the public agency if the determination is made at a regularly scheduled public hearing, public notice of which is given at least two weeks in advance, and if the governing body finds that funds for the repayment of the financing or the cost of design, construction, and operation of the energy conservation facility, or both, as required by the contract, are projected to be available from revenues resulting from sales of electricity or thermal energy from the facility or from funding that otherwise would have been used for purchase of electrical, thermal, or other energy required by the public agency in the absence of the energy conservation facility, or both. State agency heads may make these findings without holding a public hearing.

(Amended by Stats. 1998, Ch. 328, Sec. 8. Effective August 21, 1998.)



4217.14

Notwithstanding any other provision of law, the public agency may enter into contracts for the sale of electricity, electrical generating capacity, or thermal energy produced by the energy conservation facility at such rates and on such terms as are approved by its governing body. Any such contract may provide for a commitment of firm electrical capacity.

(Added by Stats. 1983, Ch. 868, Sec. 1.)



4217.15

The public agency may, but is not required to, base the findings required under Sections 4217.12 and 4217.13 on projections for electrical and thermal energy rates from the following sources:

(a) The public utility which provides thermal or electrical energy to the public agency.

(b) The Public Utilities Commission.

(c) The State Energy Resources Conservation and Development Commission.

(d) The projections used by the Department of General Services for evaluating the feasibility of energy conservation facilities at state facilities located within the same public utility service area as the public agency.

(Added by Stats. 1983, Ch. 868, Sec. 1.)



4217.16

Prior to awarding or entering into an agreement or lease, the public agency may request proposals from qualified persons. After evaluating the proposals, the public agency may award the contract on the basis of the experience of the contractor, the type of technology employed by the contractor, the cost to the local agency, and any other relevant considerations. The public agency may utilize the pool of qualified energy service companies established pursuant to Section 388 of the Public Utilities Code and the procedures contained in that section in awarding the contract.

(Amended by Stats. 1998, Ch. 328, Sec. 9. Effective August 21, 1998.)



4217.17

This chapter does not limit the authority of any public agency to construct energy conservation projects or to enter into other leases or contracts relating to the financing construction, operation, or use of alternate energy type facilities in any manner authorized under existing law. This chapter shall not be construed to abrogate Section 14671.6.

(Amended by Stats. 1998, Ch. 328, Sec. 10. Effective August 21, 1998.)



4217.18

The provisions of this chapter shall be construed to provide the greatest possible flexibility to public agencies in structuring agreements entered into hereunder so that economic benefits may be maximized and financing and other costs associated with the design and construction of alternate energy projects may be minimized. To this end, public agencies and the entities with whom they contract under this chapter should have great latitude in characterizing components of energy conservation facilities as personal or real property and in granting security interests in leasehold interests and components of the alternate energy facilities to project lenders.

(Added by Stats. 1983, Ch. 868, Sec. 1.)






CHAPTER 3.3 - Regional Interoperable Communications System in Los Angeles County

4218

Notwithstanding Chapter 10 (commencing with Section 4525) of Division 5 of this code, or Part 3 (commencing with Section 20100) of Division 2 of the Public Contract Code, the County of Los Angeles or the Los Angeles Regional Interoperable Communication System Authority may solicit proposals and enter into agreements with private entities for the delivery of a regional interoperable communications system and all related infrastructure to be used by public safety agencies and emergency responders located in the County of Los Angeles, including, but not limited to, the studying, planning, design, developing, and financing of the system, the delivery and installation of equipment, the architectural and engineering design of the improvements to real property, the construction of the improvements to real property, and the maintenance, rebuilding, repair, or operation, or any combination thereof, pertaining to that regional interoperable communications system. The solicitation process shall ensure that the contractor is selected in compliance with a “procurement by competitive proposals” process as described in Section 24.36 of Title 15 of the Code of Federal Regulations.

(Added by Stats. 2011, Ch. 400, Sec. 1. Effective October 2, 2011.)






CHAPTER 4 - Preference for Materials

ARTICLE 1 - American-Made Materials

4300

As used in this article:

(a) “United States” means the United States of America, and includes any Territory or insular possession of the United States.

(b) “Produced” includes mined and manufactured.

(c) “Materials” includes articles and supplies.

(Enacted by Stats. 1943, Ch. 134.)



4301

This article does not apply to materials which are of a class or kind which are not, or which are manufactured from materials which are not, produced in the United States, nor to key-driven calculators manufactured in branch plants located outside continental United States, but which plants are wholly owned and operated by a corporation the majority of whose stock is owned or controlled by an American manufacturer whose principal manufacturing centers and home offices are located in the United States.

(Amended by Stats. 1955, Ch. 607.)



4302

This article does not apply to medical and surgical instruments, scientific equipment, microscopes, lenses, or instruments used for scientific or medical purposes, including research.

(Enacted by Stats. 1943, Ch. 134.)



4302.5

The provisions of this article do not apply to the purchase of sewing machines, regardless of the place of their manufacture or the source of the materials from which such machines were manufactured.

(Added by Stats. 1957, Ch. 1829.)



4302.6

The provisions of this article do not apply to the purchase of printing presses of rotary gripper system or single revolution design, which are purchased exclusively for use in schools and colleges for educational purposes; provided, however, that if printing presses of rotary gripper system or single revolution design are manufactured within the United States that only such presses as are manufactured in the United States shall be purchased.

(Added by Stats. 1959, Ch. 1254.)



4303

The governing body of any political subdivision, municipal corporation, or district, and any public officer or person charged with the letting of contracts for (1) the construction, alteration, or repair of public works or (2) for the purchasing of materials for public use, shall let such contracts only to persons who agree to use or supply only such unmanufactured materials as have been produced in the United States, and only such manufactured materials as have been manufactured in the United States, substantially all from materials produced in the United States.

(Enacted by Stats. 1943, Ch. 134.)



4303.5

Any provision of this article to the contrary notwithstanding, any such body or person may let a contract for the purchase of office machines or supplies therefor without regard to the place of their manufacture or the source of the materials from which such machines or supplies are manufactured, except that such contracts or purchases shall be subject to the provisions of Section 4334.

(Added by Stats. 1955, Ch. 1335.)



4304

Every contract for the construction, alteration or repair of public works or for the purchase of materials for public use shall contain a provision that only unmanufactured materials produced in the United States, and only manufactured materials manufactured in the United States, substantially all from materials produced in the United States shall be used in the performance of the contract.

Any person who fails to comply with such provision shall not be awarded any contract to which this article applies for a period of three years from the date of the violation.

(Enacted by Stats. 1943, Ch. 134.)



4305

The name of the person failing to comply, together with a report of the facts constituting the violation, shall be posted by the governing board or person who let the contract in at least three public places in the county in which the contract was made.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 2 - California-Made Materials

4330

As used in this article, “supplies” includes goods, wares, merchandise, manufactures, and produce.

(Enacted by Stats. 1943, Ch. 134.)



4331

Price, fitness and quality being equal, any body, officer, or other person charged with the purchase, or permitted or authorized to purchase supplies for the use of the State, or of any of its institutions or offices, or for the use of any county or city shall always prefer supplies grown, manufactured, or produced in the State, and shall next prefer supplies partially manufactured, grown, or produced in the State.

(Enacted by Stats. 1943, Ch. 134.)



4332

All State, county, or city officers, all bodies, and other persons charged with advertising for supplies shall state in their advertisement that such preferences for California-made supplies will be made.

(Enacted by Stats. 1943, Ch. 134.)



4333

In any advertisement for supplies no bid shall be asked for any article of a specific brand or mark nor any patent apparatus or appliances, when such requirement would prevent proper competition on the part of dealers in other articles of equal value, utility, or merit.

(Enacted by Stats. 1943, Ch. 134.)



4334

Public officers and bodies charged with the letting of contracts for public work, with the construction of public bridges, buildings and other structures, or with the purchase of supplies for any public use may give such contracts and purchase such supplies from persons manufacturing in the State the supplies to be used pursuant to contract or the supplies to be purchased if:

(a) The bids of such persons, or the prices quoted by them, do not exceed by more than 5 per cent the lowest bids or prices quoted by persons manufacturing the supplies outside the State.

(b) The major portion of the work of manufacturing the supplies is not done outside the State.

(c) In the opinion of the public officers or bodies, the public good will be served thereby.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 3 - Services and Supplies of Agricultural Aircraft Operators

4360

As used in this article

(a) “Agricultural aircraft operator” means any person who applies, from an aircraft, chemicals, seeds, or fertilizers.

(b) “Services” means the application, from an aircraft, of chemicals, seeds, or fertilizers.

(c) “Supplies” means supplies used by an agricultural aircraft operator in performing services.

(Added by Stats. 1955, Ch. 1107.)



4361

Public officers and bodies charged with the purchase or the letting of contracts for services or supplies for any public use may give such contracts and purchase such services and supplies from agricultural aircraft operators who are residents of California if the bids of such persons, or the prices quoted by them, do not exceed by more than 5 percent the lowest bids or prices quoted by agricultural aircraft operators who are not residents of California.

(Added by Stats. 1955, Ch. 1107.)









CHAPTER 5 - Emergency Termination of Public Contracts

ARTICLE 1 - General Provisions

4400

This chapter shall be known and cited as the “Emergency Termination of Public Contracts Act.”

(Added by Stats. 1949, Ch. 1105.)



4401

“Public agency,” as used in this chapter, includes the State, its various commissions, boards and departments and any county, city, district or state agency authorized to enter into contracts for public work.

(Added by Stats. 1949, Ch. 1105.)






ARTICLE 2 - Voluntary Termination

4410

In the event a national emergency occurs, and public work, being performed by contract, is stopped, directly or indirectly, because of the freezing or diversion of materials, equipment or labor, as the result of an order or a proclamation of the President of the United States, or of an order of any federal authority, and the circumstances or conditions are such that it is impracticable within a reasonable time to proceed with a substantial portion of the work, then the public agency and the contractor may, by written agreement, terminate said contract.

(Added by Stats. 1949, Ch. 1105.)



4411

Such an agreement shall include the terms and conditions of the termination of the contract and provision for the payment of compensation or money, if any, which either party shall pay to the other or any other person, under the facts and circumstances in the case.

Compensation to the contractor shall be determined on the basis of the reasonable value of the work done, including preparatory work. As an exception to the foregoing, in the case of any fully completed separate item or portion of the work for which there is a separate contract price, the contract price shall control. The parties may in any other case adopt the contract price as the reasonable value of the work done or any portion thereof.

(Added by Stats. 1949, Ch. 1105.)



4412

It shall be competent for any public agency to provide in the specifications for any public works contract detailed provisions as to the conditions under which the contractor shall be entitled, as a matter of right, to termination of the contract on account of conditions such as are described in Section 4410 and as to the terms of such termination.

(Added by Stats. 1949, Ch. 1105.)









CHAPTER 6 - Unfair and Coercive Insurance Requirements

4420

(a) No state or local governmental agency and no person acting on behalf of any state or local governmental agency, except a governmental agency created pursuant to agreement or compact with another state, shall, with respect to any public building or construction contract that is about to be or that has been competitively bid, require the bidder to make application to, furnish financial data to, or obtain or procure any surety bond or contract of insurance specified in connection with the contract or specified by any law, ordinance, or regulation from, a particular surety or insurance company, agent, or broker.

(b) Notwithstanding subdivision (a), a state or local governmental agency may use owner-controlled or wrap-up insurance with regard to a construction or renovation program for which the total cost exceeds fifty million dollars ($50,000,000) if the agency meets all of the following conditions and certifies that it has made the following determinations:

(1) Prospective bidders, including contractors and subcontractors, meet minimum occupational safety and health qualifications established to bid on the project. The evaluation of prospective bidders shall be based on consideration of the following factors:

(A) Serious and willful violations of Part 1 (commencing with Section 6300) of Division 5 of the Labor Code, by a contractor or subcontractor during the past five-year period.

(B) The contractor’s or subcontractor’s workers’ compensation experience modification factor.

(C) A contractor’s or subcontractor’s injury prevention program instituted pursuant to Section 3201.5 or 6401.7 of the Labor Code.

(2) The use of owner-controlled or wrap-up insurance will minimize the expenditure of public funds on the project in conjunction with the exercise of appropriate risk management.

(3) The program maintains completed operation coverage for a term for which the Insurance Commissioner has determined that coverage is reasonably commercially available, but in no event less than three years.

(4) Bid specifications clearly specify for all bidders the insurance coverage provided under the program and minimum safety requirements that must be met.

(5) The program does not prohibit a contractor or subcontractor from purchasing any additional insurance coverage that a contractor or subcontractor believes is necessary to protect from any liability arising out of the contract.

(6) The program does not include surety insurance.

(c) Safety requirements for a project subject to this section may be developed jointly between the agency and the prime contractor. If the agency requires a safety program different than the prime contractor’s usual and customary program, the program shall be mutually agreed upon, taking into account the prime contractor’s experience, expertise, existing labor agreements relating to safety issues, and any unique safety issues relating to the project.

(d) This section shall not affect any provision in a collective bargaining agreement specified in Section 3201.5 of the Labor Code that is submitted by the prime contractor with its construction bid.

(e) The use of owner-controlled or wrap-up insurance under this chapter does not abrogate, limit, or otherwise affect any potential liability that is otherwise available at law.

(f) For purposes of this section, the following terms have the following meanings:

(1) “Owner-controlled or wrap-up insurance” means a series of insurance policies issued to cover all of the contractors and subcontractors on a given project for purposes of general liability and workers’ compensation.

(2) “State governmental agency” means any state office, officer, department, division, bureau, board, commission, the University of California, or the California State University.

(3) “Local governmental agency” means any city, county, city and county, special district, authority, or other political subdivision of or within the state.

(Amended by Stats. 2000, Ch. 763, Sec. 2. Effective January 1, 2001.)



4420.5

(a) Subdivision (b) of Section 4420 shall not apply to any construction or renovation project undertaken by a school district.

(b) The district may use owner-controlled or wrap-up insurance with regard to a construction or renovation project if the district makes the following determinations:

(1) Prospective bidders, including contractors and subcontractors, meet minimum occupational safety and health qualifications established to bid on the project. The evaluation of prospective bidders shall be based on consideration of the following factors:

(A) Serious and willful violations of Part 1 (commencing with Section 6300) of Division 5 of the Labor Code, by a contractor or subcontractor during the past five-year period.

(B) The contractor’s or subcontractor’s workers’ compensation experience modification factor.

(C) A contractor’s or subcontractor’s injury prevention program instituted pursuant to Section 3201.5 or 6401.7 of the Labor Code.

(2) The use of owner-controlled or wrap-up insurance will maximize the expenditure of public funds on the project in conjunction with the exercise of appropriate risk management.

(c) For purposes of this section, “owner-controlled or wrap-up insurance” means a series of insurance policies issued to cover all of the contractors and subcontractors on a given project for purposes of general liability and workers’ compensation.

(d) Any use of owner-controlled or wrap-up insurance pursuant to this section shall be subject to subparagraphs (B), (C), (D), and (E) of paragraph (1) of subdivision (d) of Section 4420 and paragraphs (2) and (3) of that subdivision.

(Added by Stats. 1998, Ch. 407, Sec. 18. Effective August 27, 1998. Operative November 4, 1998 (Prop. 1A was adopted Nov. 3) by Sec. 31 of Ch. 407. See prevailing Section 4420.5 (added by Stats. 1998, Ch. 849, with similar content), as amended by Stats. 2001, Ch. 734.)



4420.5-1

(a) Section 4420 does not apply to any construction or renovation project undertaken by a school district or community college district.

(b) The district may use owner-controlled or wrap-up insurance with regard to a construction or renovation project if the district makes the following determinations:

(1) Prospective bidders, including contractors and subcontractors, meet minimum occupational safety and health qualifications established to bid on the project. The evaluation of prospective bidders shall be based on consideration of the following factors:

(A) Serious and willful violations of Part 1 (commencing with Section 6300) of Division 5 of the Labor Code, by a contractor or subcontractor during the past five-year period.

(B) The contractor’s or subcontractor’s workers’ compensation experience modification factor.

(C) A contractor’s or subcontractor’s injury prevention program instituted pursuant to Section 3201.5 or 6401.7 of the Labor Code.

(2) The use of owner-controlled or wrap-up insurance will minimize the expenditure of public funds on the project in conjunction with the exercise of appropriate risk management.

(c) For purposes of this section, “owner-controlled or wrap-up insurance” means a series of insurance policies issued to cover all of the contractors and subcontractors on a given project for purposes of general liability and workers’ compensation.

(d) Any use of owner-controlled or wrap-up insurance pursuant to this section shall be subject to paragraphs (3) to (6), inclusive, of subdivision (b) of Section 4420 and subdivisions (c) and (d) of that section.

(Amended (as amended by Stats. 1999, Ch. 521) by Stats. 2001, Ch. 734, Sec. 72. Effective October 11, 2001. See prevailing Section 4420.5 (added by Stats. 1998, Ch. 849, with similar content), as amended by Stats. 2001, Ch. 734. Note: This Section 4420.5 was added by Stats. 1998, Ch. 849.)



4420.8

(a) Notwithstanding subdivision (b) of Section 4420, commencing January 1, 1999, a state agency may utilize owner-controlled or wrap-up insurance programs if all of the following conditions are met:

(1) The total cost of the public works project is over one hundred twenty-five million dollars ($125,000,000).

(2) The program maintains completed operation coverage for a term for which the Insurance Commissioner has determined that coverage is reasonably commercially available, but in no event less than three years.

(3) Bid specifications clearly specify for all bidders the insurance coverage provided under the program, and minimum safety requirements that must be met.

(4) The program does not prohibit a contractor or subcontractor from purchasing any additional insurance coverage that a contractor or subcontractor believes is necessary to protect themselves from any liability arising out of the contract.

(5) The program does not include surety insurance.

(b) Safety requirements for a public works project subject to this subdivision may be developed jointly between a state agency and the prime contractor. In the event that a state agency requires a safety program different than the prime contractor’s usual and customary program, the program shall be mutually agreed upon, taking into account the prime contractor’s experience, expertise, existing labor agreements relating to safety issues, and any unique safety issues relating to the project.

(c) This subdivision shall not affect any provision in a collective bargaining agreement specified in Section 3201.5 of the Labor Code that is submitted by the prime contractor with its construction bid.

(d) For purposes of this section, “owner-controlled or wrap-up insurance” means a series of insurance policies issued to cover all of the contractors and subcontractors on a given project for purposes of general liability and workers’ compensation.

(e) For purposes of this section, “public works project” means construction being performed at one site or at a series of contiguous sites separated only by a street, roadway, waterway, or railroad right-of-way, or along a continuous system for the provision of water and power.

(Added by Stats. 1998, Ch. 679, Sec. 1. Effective January 1, 1999.)



4421

This chapter shall not prevent the exercise by such officer or employee on behalf of the state or such public agency or public authority of the right to approve the form, sufficiency, or manner of execution of the surety bonds or contracts of insurance furnished by the surety or insurance company selected by the bidder to underwrite said bonds or contracts of insurance.

(Added by Stats. 1967, Ch. 1665.)



4422

All provisions in any invitation for bids, or in any of the contract documents, in conflict with this chapter are hereby declared to be contrary to the public policy of this state.

(Added by Stats. 1967, Ch. 1665.)






CHAPTER 7 - Access to Public Buildings by Physically Handicapped Persons

4450

(a) It is the purpose of this chapter to ensure that all buildings, structures, sidewalks, curbs, and related facilities, constructed in this state by the use of state, county, or municipal funds, or the funds of any political subdivision of the state shall be accessible to and usable by persons with disabilities.

(b) The State Architect shall develop and submit proposed building standards to the California Building Standards Commission for approval and adoption pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of the Health and Safety Code and shall develop other regulations for making buildings, structures, sidewalks, curbs, and related facilities accessible to and usable by persons with disabilities. The regulations and building standards relating to access for persons with disabilities shall be consistent with the standards for buildings and structures that are contained in pertinent provisions of the latest edition of the selected model code, as adopted by the California Building Standards Commission, and these regulations and building standards shall contain additional requirements relating to buildings, structures, sidewalks, curbs, and other related facilities the State Architect determines are necessary to assure access and usability for persons with disabilities. In developing and revising these additional requirements, the State Architect shall consult with the Department of Rehabilitation, the League of California Cities, the California State Association of Counties, and at least one private organization representing and comprised of persons with disabilities.

(c) In no case shall the State Architect’s regulations and building standards prescribe a lesser standard of accessibility or usability than provided by the Accessibility Guidelines prepared by the federal Access Board as adopted by the United States Department of Justice to implement the Americans with Disabilities Act of 1990 (Public Law 101-336).

(d) On or before December 31, 2010, the Division of the State Architect shall prepare and submit to the United States Department of Justice for certification proposed amendments to Part 2 of Title 24 of the California Code of Regulations that would ensure California’s building standards for disability access in commercial occupancies are consistent with the federal regulations cited in subdivision (c).

(Amended by Stats. 2008, Ch. 549, Sec. 5. Effective January 1, 2009.)



4450.5

The State Architect’s regulations adopted pursuant to Section 4450 shall require that all parking spaces reserved for the handicapped be identified as prescribed by Sections 22511.7 and 22511.8 of the Vehicle Code.

(Added by Stats. 1984, Ch. 484, Sec. 1.)



4451

(a) Except as otherwise provided in this section, this chapter shall be limited in its application to all buildings and facilities stated in Section 4450 intended for use by the public, with any reasonable availability to, or usage by, persons with disabilities, including all facilities used for education and instruction, including the University of California, the California State University, and the various community college districts, that are constructed in whole or in part by the use of state, county, or municipal funds, or the funds of any political subdivision of the state.

(b) When required by federal or state law, buildings, structures, and facilities, or portions thereof, that are leased, rented, contracted, sublet, or hired by any municipal, county, or state division of government, or special district shall be made accessible to, and usable by, persons with disabilities.

(c) Except as otherwise provided by law, buildings, structures, sidewalks, curbs, and related facilities subject to the provisions of this chapter or Part 5.5 (commencing with Section 19955) of Division 13 of the Health and Safety Code shall conform to the building standards published in the California Building Standards Code relating to access for persons with disabilities and the other regulations adopted pursuant to Section 4450 that are in effect on the date of an application for a building permit. With respect to buildings, structures, sidewalks, curbs, and related facilities not requiring a building permit, building standards published in the California Building Standards Code relating to access for persons with disabilities and other regulations adopted pursuant to Section 4450, and in effect at the time construction is commenced shall be applicable.

(d) Until building standards are published in the California Building Standards Code and other regulations are developed by the State Architect and adopted by the California Building Standards Commission pursuant to Section 4450, buildings, structures, sidewalks, curbs, and related facilities subject to the provisions of this chapter or Part 5.5 (commencing with Section 19955) of Division 13 of the Health and Safety Code shall meet or exceed the requirements of Title III of Subpart D of the federal Americans with Disabilities Act of 1990.

(e) This chapter shall apply to temporary or emergency construction as well as permanent buildings.

(f) Administrative authorities, as designated under Section 4453, may grant exceptions from the literal requirements of the building standards published in the California Building Standards Code relating to access for persons with disabilities, or the other regulations adopted pursuant to this section, or permit the use of other methods or materials, but only when it is clearly evident that equivalent facilitation and protection that meets or exceeds the requirements under federal law are thereby secured.

(g) The Department of General Services shall develop, as appropriate, regulations to ensure that braille, tactile, or visual signage for elevators, rooms, spaces, functions, and directional information is installed as required by Section 4450 and shall develop and implement an effective training program to ensure compliance with all disability access requirements.

(Amended by Stats. 2000, Ch. 989, Sec. 2. Effective January 1, 2001.)



4452

It is the intent of the Legislature that the building standards published in the State Building Standards Code relating to access by the physically handicapped and the other regulations adopted by the State Architect pursuant to Section 4450 shall be used as minimum requirements to insure that buildings, structures and related facilities covered by this chapter are accessible to, and functional for, the physically handicapped to, through, and within their doors, without loss of function, space, or facility where the general public is concerned.

Any unauthorized deviation from such regulations or building standards shall be rectified by full compliance within 90 days after discovery of the deviation.

(Amended by Stats. 1979, Ch. 1152.)



4453

The responsibility for enforcement of this chapter shall be as follows:

(a) By the Director of the Department of General Services where state funds are utilized for any project or where funds of counties, municipalities, or other political subdivisions are utilized for the construction of elementary, secondary, or community college projects.

(b) By the governing bodies thereof where funds of counties, municipalities, or other political subdivisions are utilized except as otherwise provided in (a) above.

(Amended by Stats. 1978, Ch. 326.)



4453.5

(a) In addition to any other inspection requirements pertaining to building standards of state and school district buildings used by the public, the construction of which are under the jurisdiction of the Office of the State Architect in the Department of General Services, accessibility to persons with handicaps may be inspected pursuant to subdivision (b) in state and school district buildings used by the public in order to determine if the building meets minimum state standards for accessibility to handicapped persons.

(b) Inspection and approval may be made on a voluntary basis by one or more persons who have physical disabilities or who represent the interests of physically disabled persons, who are familiar with the California access laws and standards, and who have been chosen by the Department of Rehabilitation. The Department of Rehabilitation may assign these volunteers to inspect those state and school district buildings used by the public specified in subdivision (a). If the volunteer inspector finds that a building does not meet minimum state standards for accessibility to handicapped persons, the volunteer shall report this information to the Department of Rehabilitation, which shall in turn report the information to the school district if a school building is involved, to the owning agencies if a state building is involved, and to the Office of the State Architect. When, after receipt of this information, the Office of the State Architect confirms that the building does not meet minimal state standards for accessibility to handicapped persons, the Office of the State Architect shall develop a plan to be filed with the jurisdiction owning the building that addresses the correction of the identified deficiencies.

(c) The provisions of this section shall only pertain to state and school district buildings used by the public for which building plans have been filed with the Office of the State Architect on or after January 1, 1985.

(Added by Stats. 1983, Ch. 1246, Sec. 2.)



4454

(a) Where state funds are utilized for any building or facility subject to this chapter, or where funds of counties, municipalities, or other political subdivisions are utilized for the construction of elementary school, secondary school, or community college buildings and facilities subject to this chapter, no contract shall be awarded until the Department of General Services has issued written approval stating that the plans and specifications comply with the intent of this chapter.

(b) Notwithstanding subdivision (a), for all transportation facilities, other than rail or transit stations, located within state highway rights-of-way, the Department of Transportation is authorized to issue the required written approval stating that the plans and specifications comply with intent of this chapter. If the Department of General Services, Division of the State Architect, establishes a certified access specialist program, as described in Section 4459.5, specific to standards governing access to transportation facilities, the Department of Transportation shall within 180 days of establishment of the program begin using engineers certified through that program to verify that the Department of Transportation’s standards, guidelines, and design exceptions comply with the intent of this chapter.

(c) In each case the application for approval shall be accompanied by the plans and full, complete, and accurate specifications, which shall comply in every respect with any and all requirements prescribed by the Department of General Services.

(d) Except for facilities located within state highway rights-of-way, other than rail or transit stations, the application shall be accompanied by a filing fee in amounts as determined by the Department of General Services. All fees shall be deposited into the Access for Handicapped Account, which is hereby renamed the Disability Access Account as of July 1, 2001, and established in the General Fund. Notwithstanding Section 13340, the account is continuously appropriated for expenditures for the use of the Department of General Services, in carrying out the department’s responsibilities under this chapter.

(e) The Department of General Services shall consult with the Department of Rehabilitation in identifying the requirements necessary to comply with this chapter.

(f) The Department of General Services, Division of the State Architect, shall include the cost of carrying out the responsibilities identified in this chapter as part of the plan review costs in determining fees.

(Amended by Stats. 2005, Ch. 299, Sec. 1. Effective September 22, 2005.)



4455

The Department of Rehabilitation shall be responsible for educating the public and working with officials of cities, counties, municipalities, and other political subdivisions, private architects, designers, planners, and other interested parties in order to encourage and help them make all buildings, facilities, and improved areas accessible to and usable by handicapped persons for purposes of rehabilitation, employment, business, recreation, and all other aspects of normal living.

(Added by Stats. 1970, Ch. 701.)



4455.5

All new elevators in public buildings or facilities after the operative date of the act that amended this section during the first year of the 1979–80 Regular Session shall have braille symbols and marked arabic numerals corresponding to the numerals on the elevator buttons embossed immediately to the left thereof.

All new door casings on all elevator floors after the operative date of this section shall have the number of the floor on which the casing is located embossed in braille symbols and marked arabic numerals on both sides at a height of approximately 60 inches from the floor.

(Amended by Stats. 1979, Ch. 273.)



4456

After the effective date of this section, any building or facility which would have been subject to this chapter but for the fact it was constructed prior to November 13, 1968, shall comply with the provisions of this chapter when alterations, structural repairs or additions are made to such building or facility. This requirement shall only apply to the area of specific alteration, structural repair or addition and shall not be construed to mean that the entire structure or facility is subject to this chapter.

(Added by Stats. 1971, Ch. 1458.)



4457

On or after January 1, 1986, all portable buildings purchased, leased, or constructed by a school district shall meet the requirements of this chapter, except as provided in subdivision (f) of Section 4451.

(Repealed and added by Stats. 1985, Ch. 550, Sec. 2.)



4458

The district attorney, the city attorney, the county counsel if the district attorney does not bring an action, or the Attorney General may bring an action to enjoin a violation of this chapter.

(Amended by Stats. 2003, Ch. 872, Sec. 1. Effective January 1, 2004.)



4459

(a) The State Architect shall develop amendments for building regulations and submit them to the California Building Standards Commission for adoption to ensure that no accessibility requirements of the California Building Standards Code shall be enhanced or diminished except as necessary for (1) retaining existing state regulations that provide greater accessibility and features, or (2) meeting federal minimum accessibility standards of the federal Americans with Disabilities Act of 1990 as adopted by the United States Department of Justice, the Uniform Federal Accessibility Standards, and the federal Architectural Barriers Act.

(b) The Department of General Services shall use fees deposited in the Disability Access Account established in Section 4454 for the purposes identified in this chapter. The department shall include the cost of carrying out the responsibilities identified in this chapter as part of the plan review costs in determining fees.

(c) Notwithstanding any other provision of law, the application and scope of accessibility regulations in the California Building Standards Code shall not be less than the application and scope of accessibility requirements of the federal Americans with Disabilities Act of 1990 as adopted by the United States Department of Justice, the Uniform Federal Accessibility Standards, and the federal Architectural Barriers Act.

(Added by Stats. 2000, Ch. 989, Sec. 4. Effective January 1, 2001.)



4459.5

(a) The State Architect shall establish and publicize a program for voluntary certification by the state of any person who meets specified criteria as a certified access specialist. No later than January 1, 2005, the State Architect shall determine minimum criteria a person is required to meet in order to be a certified access specialist, which may include knowledge sufficient to review, inspect, or advocate universal design requirements, completion of specified training, and testing on standards governing access to buildings for persons with disabilities.

(b) The State Architect may implement the program described in subdivision (a) with startup funds derived, as a loan, from the reserve of the Public School Planning, Design, and Construction Review Revolving Fund, upon appropriation by the Legislature. That loan shall be repaid when sufficient fees have been collected pursuant to Section 4459.8.

(Amended by Stats. 2008, Ch. 549, Sec. 6. Effective January 1, 2009.)



4459.6

The State Architect shall appoint an ad hoc advisory committee to assist in developing the requirements for certification as access specialists pursuant to Section 4459.5. This committee shall include individuals with disabilities, and a representative from each of the following:

(a) The Governor.

(b) The Secretary of Health and Human Services.

(c) The Attorney General.

(d) Local government.

(e) Architects.

(f) Building inspectors.

(g) Business.

(Added by Stats. 2003, Ch. 872, Sec. 3. Effective January 1, 2004.)



4459.7

(a) No later than October 31 of each year, the State Architect shall publish and make available to the public a list of certified access specialists who have met the requirements of Section 4459.5. This list shall include a written disclaimer of liability as specified in subdivision (b).

(b) Notwithstanding any other provision of law, a state agency or employee of a state agency may not be held liable for any injury or damages resulting from any service provided by a certified access specialist whose name appears on the list published pursuant to subdivision (a).

(c) The State Architect may perform periodic audits of work performed by a certified access specialist as deemed necessary to ensure the desired standard of performance. A certified access specialist shall provide an authorized representative of the State Architect with complete access, at any reasonable hour of the day, to all technical data, reports, records, photographs, design outlines and plans, and files used in building inspection and plan review, with the exception of proprietary and confidential information.

(Added by Stats. 2003, Ch. 872, Sec. 4. Effective January 1, 2004.)



4459.8

(a) The certification authorized by Section 4459.5 is effective for three years from the date of initial certification and expires if not renewed. The State Architect, upon consideration of any factual complaints regarding the work of a certified access specialist or of other relevant information, may suspend certification or deny renewal of certification.

(b) (1) The State Architect shall require each applicant for certification as a certified access specialist to pay fees, including an application and course fee and an examination fee, at a level sufficient to meet the costs of application processing, registration, publishing a list, and other activities that are reasonably necessary to implement and administer the certified access specialist program. The State Architect shall require each applicant for renewal of certification to pay a fee sufficient to cover the reasonable costs of reassessing qualifications of renewal applicants.

(2) The State Architect shall periodically review its schedule of fees to ensure that its fees for certification are not excessive while covering the costs to administer the certified access specialist program. The application fee for a California licensed architect, landscape architect, civil engineer, or structural engineer shall not exceed two hundred fifty dollars ($250).

(c) All fees collected pursuant to this section shall be deposited into the Certified Access Specialist Fund, which is hereby created in the State Treasury. Notwithstanding Section 13340, this fund is continuously appropriated without regard to fiscal years for use by the State Architect to implement Sections 4459.5 to 4459.8, inclusive.

(Amended by Stats. 2012, Ch. 383, Sec. 14. Effective September 19, 2012.)



4460

(a) The Legislature finds and declares that it is essential that detectable warning and directional surfaces comply with the California Building Standards Code in order to ensure that those products are adequate to meet the safety and accessibility needs of the blind and visually impaired.

(b) All detectable warning products and directional surfaces installed after January 1, 2001, shall be evaluated by an independent entity, selected by the Department of General Services, Division of the State Architect, in consultation with the Department of Housing and Community Development when the products and surfaces may be mandated for use in residential housing, that shall issue and register a two-year product approval, renewable upon reevaluation at two-year intervals thereafter. The approval shall include conformation with architectural standards published in the California Building Standards Code as well as durability criteria appropriate for the type of installation, established by the Department of General Services, Division of the State Architect, in consultation with the Department of Housing and Community Development when the products and surfaces may be mandated for use in residential housing. The codes developed by the Department of General Services pursuant to this section shall ensure that shape, color fastness, confirmation, sound-on-cane acoustic quality, resilience, and attachment will not degrade significantly for at least five years. The Department of General Services, Division of the State Architect, shall impose fees to recover administrative and code development costs, as necessary, to develop standards and administer the registration and approval program. The fees shall be paid by manufacturers of detectable warning products and directional surfaces. All fees shall be deposited in the Access for Handicap Account created pursuant to Section 4454 and may be expended for costs incurred by the Department of General Services, Division of the State Architect, in performance of the requirements of this section.

As used in this section, “significant degradation” means that the product maintains at least 90 percent of its approved design characteristics. The Department of General Services may provide exceptions to this section for justifiable cause pursuant to Section 4451.

(c) The independent entity selected by the Department of General Services, Division of the State Architect, shall be recognized as having appropriate expertise in determining whether products governed by this section comply with the California Building Standards Code.

(Added by Stats. 1999, Ch. 386, Sec. 1. Effective January 1, 2000.)



4461

If a violation of Section 4450, 4450.5, 4451, 4452, 4453.5, 4454, 4455, 4455.5, 4456, 4457, 4459, or 4460 is alleged or the application or construction of any of these sections is in issue in any proceeding in the Supreme Court of California, a state court of appeal, or the appellate division of a superior court, each party shall serve a copy of the party’s brief or petition and brief, on the State Solicitor General at the Office of the Attorney General. No brief may be accepted for filing unless the proof of service shows service on the State Solicitor General. Any party failing to comply with this requirement shall be given a reasonable opportunity to cure the failure before the court imposes any sanction and, in that instance, the court shall allow the Attorney General reasonable additional time to file a brief in the matter.

(Added by Stats. 2002, Ch. 244, Sec. 3. Effective January 1, 2003.)






CHAPTER 7.5 - Disability Access and Education

4465

(a) There is hereby established in the Division of the State Architect a Disability Access and Education Revolving Fund, as set forth in Section 4470, for the purpose of increasing disability access and compliance with construction-related accessibility requirements by the following means:

(1) Increasing the number of private and public certified access specialists available to assist building owners and tenants to understand and comply with construction-related accessibility requirements by using some of the funds to moderate some of the costs of certification and testing.

(2) Establishing and maintaining oversight of the certified access specialist program, including, but not limited to, adopting best practices guidelines for certified access specialists, providing continuing education on construction-related accessibility requirements, and performing its audit and discipline functions under Sections 4459.7 and 4459.8.

(3) Increasing outreach efforts and developing educational resources for persons with disabilities and businesses to facilitate compliance with the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), the Unruh Civil Rights Act (Section 51 of the Civil Code), and Title 24 of the California Code of Regulations, as they relate to providing full and equal access to public facilities for persons with disabilities.

(b) In developing educational resources with this fund, emphasis shall be placed on the development and dissemination of educational materials, such as toolkits, modules, and checklists, as appropriate, to facilitate a commercial property owner’s or tenant’s understanding of, and compliance with, the construction-related accessibility requirements.

(c) In developing and disseminating educational resources with this fund, the Division of the State Architect shall consult and work with the Department of Rehabilitation and the California Commission on Disability Access, and may contract with those agencies to develop educational resources. It is the intent of the Legislature that any development or dissemination of educational resources under this section shall be coordinated with educational efforts by other state agencies so as to expand the reach and effectiveness of each effort or the combined efforts.

(Added by Stats. 2012, Ch. 383, Sec. 15. Effective September 19, 2012.)



4467

(a) On and after January 1, 2013, and until December 31, 2018, any applicant for a local business license or equivalent instrument or permit, and from any applicant for the renewal of a business license or equivalent instrument or permit, shall pay an additional fee of one dollar ($1) for that license, instrument, or permit, which shall be collected by the city, county, or city and county that issued the license, instrument, or permit.

(b) The city, county, or city and county shall retain 70 percent of the fees collected under this section, of which up to 5 percent of the retained moneys may be used for related administrative costs of this chapter. The remaining moneys shall be used to fund increased certified access specialist (CASp) services in that jurisdiction for the public and to facilitate compliance with construction-related accessibility requirements. The highest priority shall be given to the training and retention of certified access specialists to meet the needs of the public in the jurisdiction as provided in Section 55.53 of the Civil Code.

(c) The remaining 30 percent of all fees collected under this section shall be transmitted on a quarterly basis to the Division of the State Architect for deposit in the Disability Access and Education Revolving Fund established under Sections 4465 and 4470. The funds shall be transmitted within 15 days of the last day of the fiscal quarter. The Division of the State Architect shall develop and post on its Internet Web site a standard reporting form for use by all local jurisdictions. Up to 75 percent of the collected funds in the Disability Access and Education Revolving Fund shall be used to establish and maintain oversight of the CASp program and to moderate the expense of CASp certification and testing.

(d) Each city, county, or city and county shall make an annual report, commencing March 1, 2014, to the Legislature and to the Chairs of the Senate and Assembly Committees on Judiciary, and the Chair of the Senate Committee on Budget and Fiscal Review and the Chair of the Assembly Committee on Budget, of the total fees collected in the previous calendar year and of its distribution, including the moneys spent on administrative services, the moneys spent to increase CASp services, the moneys spent to fund programs to facilitate compliance, and the moneys transmitted to the Disability Access and Education Revolving Fund. A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795.

(Added by Stats. 2012, Ch. 383, Sec. 15. Effective September 19, 2012.)



4469

On and after January 1, 2013, each city, county, or city and county shall provide to an applicant for a business license or equivalent instrument or permit and to an applicant for the renewal of a business license or equivalent instrument or permit, the following information:

“Under federal and state law, compliance with disability access laws is a serious and significant responsibility that applies to all California building owners and tenants with buildings open to the public. You may obtain information about your legal obligations and how to comply with disability access laws at the following agencies:

The Division of the State Architect at www.dgs.ca.gov/dsa/Home.aspx.

The Department of Rehabilitation at www.rehab.cahwnet.gov.

The California Commission on Disability Access at www.ccda.ca.gov.”

(Added by Stats. 2012, Ch. 383, Sec. 15. Effective September 19, 2012.)



4470

(a) All funds received by the Division of the State Architect under this chapter shall be deposited in the Disability Access and Education Revolving Fund, which is hereby established in the State Treasury.

(b) Notwithstanding Section 13340, moneys deposited in the fund are hereby continuously appropriated without regard to fiscal years to the Division of the State Architect for purposes of this chapter.

(c) Notwithstanding Section 10231.5, the State Architect shall make an annual report, commencing March 1, 2014, to the Legislature and to the Chairs of the Senate and Assembly Committees on Judiciary, and the Chair of the Senate Committee on Budget and Fiscal Review and the Chair of the Assembly Committee on Budget, of the total fees transmitted to the fund in the previous calendar year and of its distribution, including the moneys spent on administrative services, the moneys spent to moderate certification and examination fees for the certified access specialist program, the moneys spent on establishing and maintaining oversight of the certified access specialist program, and the moneys spent on developing and disseminating educational materials to facilitate compliance. A report to be submitted pursuant to this subdivision, shall be submitted in compliance with Section 9795.

(Added by Stats. 2012, Ch. 383, Sec. 15. Effective September 19, 2012.)






CHAPTER 8 - Purchases

4475

“State agency,” as used in this chapter, means any state agency defined in Section 11000, which is authorized to enter into contracts and shall include, but not be limited to, the Department of Public Works, the Department of Water Resources, the Department of General Services, the Trustees of the California State University, and the Board of Regents of the University of California.

(Amended by Stats. 1983, Ch. 143, Sec. 184.)



4476

“Person,” as used in this chapter means any individual, corporation, association, or any other entity organized for the purpose of conducting business.

(Added by Stats. 1971, Ch. 1812.)



4477

No state agency shall enter into any contract for the purchase of supplies, equipment, or services from any person who is in violation of any order or resolution not subject to review promulgated by the State Air Resources Board or an air pollution control district, or is subject to a cease and desist order not subject to review issued pursuant to Section 13301 of the Water Code for violation of waste discharge requirements or discharge prohibitions, or is finally determined to be in violation of provisions of federal law relating to air or water pollution.

(Amended by Stats. 1975, Ch. 957.)



4478

The provisions of this chapter shall not apply to contracts with a dollar value below the required level for competitive bidding established in Section 10301 of the Public Contract Code.

(Amended by Stats. 1987, Ch. 27, Sec. 1. Effective May 28, 1987.)



4479

Each state agency shall exercise due diligence in determining whether or not one or more persons have divided a contract to avoid the limitation of Section 4478.

(Amended by Stats. 1987, Ch. 27, Sec. 2. Effective May 28, 1987.)



4480

The provisions of this chapter shall not apply when a person otherwise prohibited from contracting with the state under this chapter is the sole source of a product or services required by the state.

(Added by Stats. 1971, Ch. 1812.)



4481

Each local agency or board set forth in Section 4477 shall notify within seven days after determination thereof, the Water Resources Control Board or Air Resources Board of noncompliance with any final order, rule, or regulation or cease and desist order issued by them or of any violation reported pursuant to this section which has been cured and any action taken by the local agency or board. The Water Resources Control Board and the Air Resources Board shall also provide such notification as to finally determined violators of federal law relating to air or water pollution. The Water Resources Control Board and Air Resources Board shall provide a list of persons finally determined to be in violation of such laws, orders, rules, or regulations to state agencies on a monthly basis.

(Added by Stats. 1971, Ch. 1812.)



4482

The provisions of this chapter shall not apply to contracts executed prior to the effective date of this chapter.

(Added by Stats. 1971, Ch. 1812.)






CHAPTER 9 - Rapid Transit

4500

(a) Notwithstanding the provisions of any statute, rule, regulation, decision, or pronouncement to the contrary, other than subdivision (b), every state agency, board, and department, every local governmental subdivision, every district, every public and quasi-public corporation, every local public agency and public service corporation, and every city, county, city and county and municipal corporation, whether incorporated or not and whether chartered or not, in awarding contracts for operations, equipment, or structures shall be obligated to require that all fixed-route transit equipment and public transit structures shall be so built that individuals with disabilities shall have ready access to, from and in such equipment and structures.

(b) Notwithstanding any other provision of law, public transit facilities and operations, whether operated by or under contract with a public entity, shall meet the applicable standards of Titles II and III of the federal Americans with Disabilities Act of 1990 (Public Law 101-336) and the federal regulations adopted pursuant thereto, subject to the exceptions provided in that act. However, if the laws of this state in effect on December 31, 1992, prescribe higher standards than the Americans with Disabilities Act of 1990 (Public Law 101-336) and federal regulations adopted pursuant thereto, then those public transit facilities and operations shall meet the higher standards.

(Amended by Stats. 1992, Ch. 913, Sec. 17. Effective January 1, 1993.)






CHAPTER 10 - Contracts with Private Architects, Engineering, Land Surveying, and Construction Project Management Firms

4525

For purposes of this chapter, the following terms have the following meaning:

(a) “Firm” means any individual, firm, partnership, corporation, association, or other legal entity permitted by law to practice the profession of architecture, landscape architecture, engineering, environmental services, land surveying, or construction project management.

(b) “State agency head” means the secretary, administrator, or head of a department, agency, or bureau of the State of California authorized to contract for architectural, landscape architectural, engineering, environmental, land surveying, and construction project management services.

(c) “Local agency head” means the secretary, administrator, or head of a department, agency, or bureau of any city, county, city and county, whether general law or chartered, or any district which is authorized to contract for architectural, landscape architectural, engineering, environmental, land surveying, and construction project management services.

(d) “Architectural, landscape architectural, engineering, environmental, and land surveying services” includes those professional services of an architectural, landscape architectural, engineering, environmental, or land surveying nature as well as incidental services that members of these professions and those in their employ may logically or justifiably perform.

(e) “Construction project management” means those services provided by a licensed architect, registered engineer, or licensed general contractor which meet the requirements of Section 4529.5 for management and supervision of work performed on state construction projects.

(f) “Environmental services” means those services performed in connection with project development and permit processing in order to comply with federal and state environmental laws. “Environmental services” also includes the processing and awarding of claims pursuant to Chapter 6.75 (commencing with Section 25299.10) of Division 20 of the Health and Safety Code.

(Amended by Stats. 1993, Ch. 432, Sec. 1. Effective September 24, 1993.)



4526

Notwithstanding any other provision of law, selection by a state or local agency head for professional services of private architectural, landscape architectural, engineering, environmental, land surveying, or construction project management firms shall be on the basis of demonstrated competence and on the professional qualifications necessary for the satisfactory performance of the services required. In order to implement this method of selection, state agency heads contracting for private architectural, landscape architectural, professional engineering, environmental, land surveying, and construction project management services shall adopt by regulation, and local agency heads contracting for private architectural, landscape architectural, professional engineering, environmental, land surveying, and construction project management services may adopt by ordinance, procedures that assure that these services are engaged on the basis of demonstrated competence and qualifications for the types of services to be performed and at fair and reasonable prices to the public agencies. Furthermore, these procedures shall assure maximum participation of small business firms, as defined by the Director of General Services pursuant to Section 14837.

In addition, these procedures shall specifically prohibit practices which might result in unlawful activity including, but not limited to, rebates, kickbacks, or other unlawful consideration, and shall specifically prohibit government agency employees from participating in the selection process when those employees have a relationship with a person or business entity seeking a contract under this section which would subject those employees to the prohibition of Section 87100.

(Amended by Stats. 1991, Ch. 314, Sec. 2.)



4526.5

A state agency head entering into a contract pursuant to this chapter shall, in addition to any other applicable statute or regulation, also follow Section 6106 of the Public Contract Code.

(Added by Stats. 1990, Ch. 1128, Sec. 1.)



4527

In the procurement of architectural, landscape architectural, engineering, environmental, land surveying, and construction project management services, the state agency head shall encourage firms engaged in the lawful practice of their profession to submit annually a statement of qualifications and performance data.

(a) When the selection is by a state agency head, statewide announcement of all projects requiring architectural, landscape architectural, engineering, environmental, land surveying, or construction project management services shall be made by the agency head through publications of the respective professional societies. The agency head, for each proposed project, shall evaluate current statements of qualifications and performance data on file with the agency, together with those that may be submitted by other firms regarding the proposed project, and shall conduct discussions with no less than three firms regarding anticipated concepts and the relative utility of alternative methods of approach for furnishing the required services and then shall select therefrom, in order of preference, based upon criteria established and published by him or her, no less than three of the firms deemed to be the most highly qualified to provide the services required.

(b) When the selection is by a local agency head, the agency head may undertake the procedures described in subdivision (a). In addition, these procedures shall specifically prohibit practices which might result in unlawful activity including, but not limited to, rebates, kickbacks, or other unlawful consideration, and shall specifically prohibit government agency employees from participating in the selection process when these employees have a relationship with a person or business entity seeking a contract under this section.

(Amended by Stats. 1991, Ch. 314, Sec. 3.)



4528

(a) When the selection is by a state agency head the following procedures shall apply:

(1) The state agency head shall negotiate a contract with the best qualified firm for architectural, landscape architectural, engineering, environmental, land surveying, and construction project management services at compensation which the state agency head determines is fair and reasonable to the State of California or the political subdivision involved.

(2) Should the state agency head be unable to negotiate a satisfactory contract with the firm considered to be the most qualified, at a price the agency head determines to be fair and reasonable to the State of California or the political subdivision involved, negotiations with that firm shall be formally terminated. The state agency head shall then undertake negotiations with the second most qualified firm. Failing accord with the second most qualified firm, the state agency head shall terminate negotiations. The state agency head shall then undertake negotiations with the third most qualified firm.

(3) Should the state agency head be unable to negotiate a satisfactory contract with any of the selected firms, the state agency head shall select additional firms in order of their competence and qualification and continue negotiations in accordance with this chapter until an agreement is reached.

(b) When the selection is by a local agency head, the local agency head may undertake the procedures described in subdivision (a).

(Amended by Stats. 1991, Ch. 314, Sec. 4.)



4529

This chapter shall not apply where the state or local agency head determines that the services needed are more of a technical nature and involve little professional judgment and that requiring bids would be in the public interest.

(Amended by Stats. 1988, Ch. 1016, Sec. 5.)



4529.5

Any individual or firm proposing to provide construction project management services pursuant to this chapter shall provide evidence that the individual or firm and its personnel carrying out onsite responsibilities have expertise and experience in construction project design review and evaluation, construction mobilization and supervision, bid evaluation, project scheduling, cost-benefit analysis, claims review and negotiation, and general management and administration of a construction project.

(Added by Stats. 1987, Ch. 698, Sec. 6.)






CHAPTER 10.1 - [Architectural and Engineering Services

4529.10

For purposes of Article XXII of the California Constitution and this act, the term “architectural and engineering services” shall include all architectural, landscape architectural, environmental, engineering, land surveying, and construction project management services.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.11

All projects included in the State Transportation Improvement Program programmed and funded as interregional improvements or as regional improvements shall be subject to Article XXII of the California Constitution. The sponsoring governmental entity shall have the choice and the authority to contract with qualified private entities for architectural and engineering services. For projects programmed and funded as regional improvements, the sponsoring governmental entity shall be the regional or local project sponsor. For projects programmed and funded as interregional improvements, the sponsoring governmental entity shall be the State of California, unless there is a regional or local project sponsor, in which case the sponsoring governmental entity shall be the regional or local project sponsor. The regional or local project sponsor shall be a regional or local governmental entity.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.12

All architectural and engineering services shall be procured pursuant to a fair, competitive selection process which prohibits governmental agency employees from participating in the selection process when they have a financial or business relationship with any private entity seeking the contract, and the procedure shall require compliance with all laws regarding political contributions, conflicts of interest or unlawful activities.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.13

Nothing contained in this act shall be construed to change project design standards, seismic safety standards or project construction standards established by state, regional or local governmental entities. Nor shall any provision of this act be construed to prohibit or restrict the authority of the Legislature to statutorily provide different procurement methods for design-build projects or design-build-and-operate projects.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.14

Architectural and engineering services contracts procured by public agencies shall be subject to standard accounting practices and may require financial and performance audits as necessary to ensure contract services are delivered within the agreed schedule and budget.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.15

This act only applies to architectural and engineering services defined in Government Code Section 4529.10. Nothing contained in this act shall be construed to expand or restrict the authority of governmental entities to contract for fire, ambulance, police, sheriff, probation, corrections or other peace officer services. Nor shall anything in this act be construed to expand or restrict the authority of governmental entities to contract for education services including but not limited to, teaching services, services of classified school personnel and school administrators.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.16

This act shall not be applied in a manner that will result in the loss of federal funding to any governmental entity.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.17

The provisions of this act are severable. If any provision of this act or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.18

If any act of the Legislature conflicts with the provisions of this act, this act shall prevail.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.19

This act shall be liberally construed to accomplish its purposes.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)



4529.20

This act seeks to comprehensively regulate the matters which are contained within its provisions. These are matters of statewide concern and when enacted are intended to apply to charter cities as well as all other governmental entities.

(Added November 7, 2000, by initiative Proposition 35, Sec. 4.)






CHAPTER 10.5 - Target Area Contract Preference Act

4530

This chapter shall be known as the “Target Area Contract Preference Act.”

(Added by Stats. 1983, Ch. 323, Sec. 35.7. Effective July 1, 1983.)



4531

The Legislature hereby declares that it serves a public purpose, and is of benefit to the state, to encourage and facilitate job maintenance and job development in distressed and declining areas of cities and towns in the state. It is the intent of the Legislature to further these goals by providing appropriate preferences to California based companies submitting bids or proposals for state contracts to be performed at worksites in distressed areas by persons with a high risk of unemployment when the contract is for goods or services in excess of one hundred thousand dollars ($100,000).

(Added by Stats. 1983, Ch. 323, Sec. 35.7. Effective July 1, 1983.)



4532

As used in this chapter:

(a) “California-based company” means either of the following:

(1) A business or corporation whose principal office is located in California, and the owners, or officers if the entity is a corporation, are domiciled in California.

(2) A business or corporation that has a major office or manufacturing facility located in California and that has been licensed by the state on a continuous basis to conduct business within the state and has continuously employed California residents for work within the state during the three years prior to submitting a bid or proposal for a state contract.

(b) “Distressed area” means a census tract determined by the Department of Finance, pursuant to Section 13073.5, to be in the top quartile of census tracts for having the highest unemployment and poverty in the state.

(c) “Person with a high risk of unemployment” means a person who:

(1) As a member of one of the eligible groups defined in Section 321 of Public Law 95-600, qualifies an employer who hires him or her for the Targeted Jobs Tax Credit. These groups are: economically disadvantaged youth, economically disadvantaged Vietnam-era veterans, economically disadvantaged ex-convicts, vocational rehabilitation referrals, youth participating in a qualified cooperative education program, recipients of supplemental security income benefits under Title XVI of the Social Security Act, and general assistance recipients.

(2) Would have qualified an employer hiring him or her for the Work Incentive/Welfare Tax Credit authorized by Section 322 of Public Law 95-600. These persons include applicants and recipients of aid to families with dependent children who would have registered for the Work Incentive Program, and aid to families with dependent children recipients who have been receiving welfare for at least 90 days.

(d) “Poverty” means the poverty level, as defined by the United States Department of Commerce, Bureau of the Census in the Federal Register, Volume 43, Number 87, for Thursday, May 4, 1978, at pages 19260–19269, and as periodically updated.

(e) “Worksite” means either of the following:

(1) A business located within a distressed area.

(2) A business located in directly adjoining census tract blocks that when attached to the distressed area forms a contiguous boundary. A company that intends to perform the work at a worksite described in this paragraph shall submit a map with the bid or proposal identifying where the worksite is located.

(Amended by Stats. 2014, Ch. 780, Sec. 1. Effective January 1, 2015.)



4533

Whenever the state prepares a solicitation for a contract for goods in excess of one hundred thousand dollars ($100,000), except a contract in which the worksite is fixed by the provisions of the contract, the state shall award a 5-percent preference to California-based companies who demonstrate and certify under penalty of perjury that of the total labor hours required to manufacture the goods and perform the contract, at least 50 percent of the hours shall be accomplished at an identified worksite or worksites located in a distressed area.

(Amended by Stats. 1998, Ch. 1030, Sec. 1. Effective January 1, 1999.)



4533.1

Where a bidder complies with the provisions of Section 4533, or the worksite or worksites where at least 50 percent of the labor required to perform the contract is within commuting distance of a distressed area, the state shall award a 1-percent preference for bidders who certify under penalty of perjury to hire persons with high risk of unemployment equal to 5 to 9 percent of its work force during the period of contract performance; a 2-percent preference for bidders who shall agree to hire persons with high risk of unemployment equal to 10 to 14 percent of its work force during the period of contract performance; a 3-percent preference for bidders who shall agree to hire persons with high risk of unemployment equal to 15 to 19 percent of its work force during the period of contract performance; and a 4-percent preference for bidders who shall agree to hire persons with high risk of unemployment equal to 20 or more percent of its work force during the period of contract performance.

(Amended by Stats. 1998, Ch. 1030, Sec. 2. Effective January 1, 1999.)



4534

(a) In evaluating proposals for contracts for services in excess of one hundred thousand dollars ($100,000), except a contract in which the worksite is fixed by the provisions of the contract, the state shall award a 5-percent preference on the price submitted by California-based companies that demonstrate and certify under penalty of perjury that not less than 90 percent of the total labor hours required to perform the contract shall be accomplished at an identified worksite or worksites.

(b) Where a bidder complies with the provisions of subdivision (a), the state shall award the additional preferences as set forth in Section 4533.1 as appropriate.

(Amended by Stats. 2014, Ch. 780, Sec. 2. Effective January 1, 2015.)



4535

All state contracts issued to bidders who are awarded preferences under this chapter shall contain conditions to ensure that the contractor performs the contract at the location specified and meets any commitment to employ persons with high risk of unemployment.

(Added by Stats. 1983, Ch. 323, Sec. 35.7. Effective July 1, 1983.)



4535.1

A business that requests and is given the preference provided for in Section 4533, 4533.1, 4534, or 4534.1 by reason of having furnished a false certification, and which by reason of that certification has been awarded a contract to which it would not otherwise have been entitled, shall be subject to all of the following:

(a) Pay to the state any difference between the contract amount and what the state’s cost would have been if the contract had been properly awarded.

(b) In addition to the amount specified in subdivision (a), be assessed a penalty in an amount of not more than 10 percent of the amount of the contract involved.

(c) Be ineligible to directly or indirectly transact any business with the state for a period of not less than six months and not more than 36 months.

Prior to the imposition of any sanction under this chapter, the contractor or vendor shall be entitled to a public hearing and to five days’ notice of the time and place thereof. The notice shall state the reasons for the hearing.

(Amended by Stats. 2004, Ch. 277, Sec. 1. Effective January 1, 2005.)



4535.2

(a) The maximum preference and incentive a bidder may be awarded pursuant to this chapter and any other provision of law shall be 15 percent. However, in no case shall the maximum preference and incentive cost under this chapter exceed fifty thousand dollars ($50,000) for any bid, nor shall the combined cost of preferences and incentives granted pursuant to this chapter and any other provision of law exceed one hundred thousand dollars($100,000). In those cases where the 15-percent cumulated preference and incentive cost would exceed the one hundred thousand dollar ($100,000) maximum preference and incentive cost limit, the one hundred thousand dollar ($100,000) maximum preference and incentive cost limit shall apply.

(b) Notwithstanding the provisions of this chapter, small business bidders qualified in accordance with Section 14838 shall have precedence over nonsmall business bidders in that the application of any bidder preference for which nonsmall business bidders may be eligible, including the preference contained in this chapter, shall not result in the denial of the award to a small business bidder. This subdivision shall apply to those cases where the small business bidder is the lowest responsible bidder, as well as to those cases where the small business bidder is eligible for award as the result of application of the 5-percent small business bidder preference and incentive.

(Amended by Stats. 1998, Ch. 1030, Sec. 5. Effective January 1, 1999.)



4535.3

The Department of General Services, with the cooperation of the Employment Development Department, the Department of Industrial Relations and the Office of Planning and Research, and under the direction of the State and Consumer Services Agency, shall adopt appropriate rules, regulations, and guidelines to implement this chapter.

(Added by Stats. 1983, Ch. 323, Sec. 35.7. Effective July 1, 1983.)






CHAPTER 11 - Antitrust Claims

4550

As used in this chapter:

(a) “Public purchase” means a purchase by means of competitive bids of goods, services, or materials by the state or any of its political subdivisions or public agencies on whose behalf the Attorney General may bring an action pursuant to subdivision (c) of Section 16750 of the Business and Professions Code.

(b) “Public purchasing body” means the state or the subdivision or agency making a public purchase.

(Amended by Stats. 1990, Ch. 694, Sec. 3.)



4552

In submitting a bid to a public purchasing body, the bidder offers and agrees that if the bid is accepted, it will assign to the purchasing body all rights, title, and interest in and to all causes of action it may have under Section 4 of the Clayton Act (15 U.S.C. Sec. 15) or under the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), arising from purchases of goods, materials, or services by the bidder for sale to the purchasing body pursuant to the bid. Such assignment shall be made and become effective at the time the purchasing body tenders final payment to the bidder.

The preceding provisions of this section shall be included in full in any specifications for the public purchase and shall be included in full in the bid agreement or general provisions incorporated into the bid agreement.

(Added by Stats. 1978, Ch. 414.)



4553

If an awarding body or public purchasing body receives, either through judgment or settlement, a monetary recovery for a cause of action assigned under this chapter, the assignor shall be entitled to receive reimbursement for actual legal costs incurred and may, upon demand, recover from the public body any portion of the recovery, including treble damages, attributable to overcharges that were paid by the assignor but were not paid by the public body as part of the bid price, less the expenses incurred in obtaining that portion of the recovery.

In state contracts, the preceding provisions of this section shall be included in full in any specifications for the public purchase and shall be included in full in the bid agreement or general provisions incorporated into the bid agreement.

(Amended by Stats. 1984, Ch. 740, Sec. 1.)



4554

Upon demand in writing by the assignor, the assignee shall, within one year from such demand, reassign the cause of action assigned under this part if the assignor has been or may have been injured by the violation of law for which the cause of action arose and (a) the assignee has not been injured thereby, or (b) the assignee declines to file a court action for the cause of action.

In state contracts, the preceding provisions of this section shall be included in full in any specifications for the public purchase and shall be included in full in the bid agreement or general provisions incorporated into the bid agreement.

(Amended by Stats. 1984, Ch. 740, Sec. 2.)






CHAPTER 12 - Child Care Facilities for State Employees

4560

(a) The Legislature finds and declares that there is a substantial need to provide adequate child care facilities for state employees.

(b) When the state constructs, acquires, or receives as a gift any office building that can accommodate 700 or more state employees, or when additions, alterations, or repairs are made to any existing state-owned office building that can accommodate 700 or more state employees, and the additions, alterations, or repairs both change and affect the use of 25 percent of the net square feet area of the building and include the addition to, alteration of, or repair of the first floor, adequate space shall be designated within the building to meet the child care needs of those employees, if a review of those employees slated to occupy the new or renovated building shows sufficient need for child care services for 30 or more children. The review shall be conducted by the Department of General Services and the Child Development Programs Advisory Committee established pursuant to Section 8286 of the Education Code.

(c) The Director of General Services may secure space in any adequate facility for the same purposes if funds for the offsite facilities are made available and the director determines that any of the following conditions exist:

(1) All other physical requirements controlling the development of the child care facilities within the office building cannot be utilized.

(2) It is more cost-efficient for the state to provide for equivalent child care facilities within a reasonable distance of the place of employment.

(3) Locating the child care center within a reasonable distance offsite would provide an enhanced facility for the children or would mitigate security concerns.

(d) Existing state office buildings, at the discretion of the Director of General Services, may be retrofitted to accommodate a child care facility. State funds required for the retrofitting shall be subject to regular budgetary procedures and approvals.

(e) Space designed within a state-owned office building for the child care facility shall comply with the prevailing local and state safety building codes for child care facilities.

(f) The indoor area shall not exceed 2,100 square feet, nor be less than that required to accommodate 30 children, excluding space for restrooms, kitchen facilities, storage areas, and teacher offices. Outdoor play area space shall correspond with the indoor play area as described in Title 22 of the California Code of Regulations.

(g) Utilization of the space shall be subject to terms and conditions set forth by the Director of General Services. The terms shall include payment of rent, proof of financial responsibility, and maintenance of space. The space shall be made available to employees who wish to establish child care facilities at a rate to be established by the Director of General Services based upon the actual cost to the state, the average cost of state-owned space in the area, or the statewide average cost of state-owned space, whichever is less. If, however, the director determines that a lower rent must be charged to ensure the viability of a child care facility, the director may charge a lower rate.

(h) (1)  The department or departments occupying the building shall notify the employee-occupants in writing of the availability of space to be used for a child care facility no earlier than 180 days prior to the projected date of occupancy of a new building or space provided as the result of additions, alterations, or repairs to an existing state-owned building, and the additions, alterations, or repairs that both change and affect the use of 25 percent of the net square feet area of the building and include the addition to, alteration of, or repair of the first floor. If, within 30 days after full occupancy of a new office building or 30 days after the completion of additions, alterations, or repairs to an existing state-owned office building, the employee-occupants so desiring have not filed an application with the Secretary of State as a nonprofit corporation for the purpose of organizing a child care center, deposited two months’ rent in a commercial or savings account, and entered into a contract with the Department of General Services, the space may be used for any other purpose, as long as no permanent alteration of the space occurs. Other purposes may include, but are not limited to, conference rooms, storage areas, or offices. The space for child care shall be held for the employee-occupants’ nonprofit corporation only as long as they pay the monthly rent and meet the terms set forth in the contract. Payment of rent shall commence 30 days after full occupancy of a new office building or 30 days after completion of additions, alterations, or repairs, as specified in this section.

(2) If, at a later date, the employee-occupants so desiring (A) file an application with the Secretary of State as a nonprofit corporation for the purpose of organizing a child care facility, (B) deposit two months’ rent in a commercial or savings account, and (C) notify the Director of General Services of those actions, then the space shall be reconverted for child care purposes within 180 days of the notice.

(i) Children from families in which at least one parent or guardian is a state employee shall be given priority admission over other children to the child care facility.

(j) When a child care center within a state-owned office building has been operative for five years, the Director of General Services shall assess the child care needs of the state employees using the center and the office space needs of the building within which the center is located. If the assessment demonstrates a greater need for office space than for child care, the Director of General Services may close the child care center. Ninety days’ written notice of the closure shall be given to the director or head teacher of the center.

(k) This section does not apply to buildings that provide care or 24-hour residential care for patients, inmates, or wards of the state, such as state hospitals and correctional facilities.

(Amended by Stats. 1999, Ch. 83, Sec. 63. Effective January 1, 2000.)



4561

Child care facilities for the employees of the California State University and Colleges and the University of California shall be incorporated into the campus master plans and constructed subject to the provision of state funding appropriations by the Legislature. Determination of the need for, eligibility for use, and utilization of those facilities, shall be subject to terms and conditions of the trustees and the regents.

For the purposes of this chapter, only this section shall apply to the California State University and Colleges system and the University of California.

(Added by renumbering Section 4541 by Stats. 1981, Ch. 714, Sec. 161.)



4562

This chapter shall not apply to the design of new state office buildings, additions, alterations, or repairs of existing state-owned office buildings, where the Public Works Board has approved, prior to the effective date of this chapter, the commencement of the working drawing phase of the new state office building.

(Added by renumbering Section 4542 by Stats. 1981, Ch. 714, Sec. 162.)



4563

(a) Sections 4560, 4561, and 4562 are not applicable to any state-owned transportation facility.

(b) Space at a state-owned transportation facility may be leased by competitive bid, taking into consideration affordability and quality of care, to a child care operator who has obtained licensure as required by Section 1596.80 of the Health and Safety Code. First priority for child care services provided by the center shall be given to children of state employees who work at the transportation facility and second priority shall be given to children of users of the transportation facility.

(c) No state funds shall be provided to any child care operator pursuant to this section unless all of the following conditions are met:

(1) The child care facility is open to children without regard to any child’s religious beliefs or any other factor related to religion.

(2) No religious instruction is included in the child care program.

(3) The space in which the child care program is operated is not utilized in any manner to foster religion during the time it is used for child care.

(d) The Legislature finds and declares that the use of public property or facilities for the purpose of furnishing child care services for the benefit of persons using public transit is in the public interest and serves a public purpose.

(Amended by Stats. 1993, Ch. 792, Sec. 2. Effective January 1, 1994.)









DIVISION 6 - PUBLIC BONDS AND OBLIGATIONS

CHAPTER 1 - Registration of Bonds

5000

The owner of any coupon bond, or of any bond payable to bearer, issued by the State, or any county, municipal corporation, or other public corporation in the State may present the bond to the treasurer or other officer who by law performs the duties of treasurer and request the conversion of the bond into a registered bond.

(Enacted by Stats. 1943, Ch. 134.)



5001

The treasurer, or officer performing the duties of treasurer, shall cut off and cancel the coupons of a coupon bond so presented, and shall stamp, print, or write upon the back or the face of a coupon or bearer bond so presented a statement to the effect that the bond is registered in the name of the owner, and that thereafter the interest and principal of the bond are payable to the registered owner.

(Enacted by Stats. 1943, Ch. 134.)



5002

The statement may be in substantially the following form:

(Date, giving month, year, and day.)

This bond is registered pursuant to the statute in such cases made and provided in the name of (Here insert name of owner) and the interest and principal thereof are heareafter payable to such owner.

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

Treasurer (or such other officer)

(Enacted by Stats. 1943, Ch. 134.)



5003

After any bond is registered, the principal and interest of the bond are payable to the registered owner.

(Enacted by Stats. 1943, Ch. 134.)



5004

The treasurer, or other officer performing the duties of treasurer, shall keep in his office a book which shall at all times show what bonds are registered and in whose names respectively.

(Enacted by Stats. 1943, Ch. 134.)



5005

After a bond is registered it may be transferred from time to time by the registered owner, in person or by attorney, on presentation of the bond to the treasurer, or such other officer, and the bond be again registered as before.

(Enacted by Stats. 1943, Ch. 134.)



5006

Notwithstanding any provision to the contrary in any law or municipal charter authorizing the issuance of bonds, whenever under any statute of the State or any charter of any municipal corporation in the State, any bonds are issued, they may be issued either in the form of coupon bonds, in the form of registered bonds, or some in the form of coupon bonds and some in the form of registered bonds, as may be provided in the proceedings for the issuance of the bonds. The provisions of this chapter apply to coupon bonds so issued.

(Enacted by Stats. 1943, Ch. 134.)



5007

Any legislative or governing body which authorizes the issuance of bonds of any county, city and county, city, municipal corporation, public district, public authority or other public corporation may, in its ordinance, resolution or order providing for the issuance of such bonds, make any provision for or pertaining to the registration of such bonds, which provisions may be different from or supplemental to the provisions of this chapter or any other law pertaining to registration and which may include, but are not limited to, provisions for the original issuance of all or some of such bonds in registered form, for the subsequent registration of any bond issued in coupon form or payable to bearer, for the form and manner of registration, for registration as to principal only or as to both principal and interest, for changes from one type of registration to another type of registration, for the discharge from registration of any registered bond and for its conversion or reconversion into a coupon bond or bond payable to bearer, for the signature or signatures to be affixed to any new coupons or any new bond issued to accomplish such conversion or reconversion, and for the payment of expenses of registration or of change in or discharge from registration. As used in this section the term “bonds” shall include bonds, warrants, notes and other evidences of indebtedness.

(Added by Stats. 1963, Ch. 737.)



5008

The treasurer, or officer performing the duties of treasurer, of any county, district, municipal corporation, or other public corporation in the State shall be entitled for registering a bond to charge and collect a fee of one dollar ($1) for every one thousand dollars ($1,000) of the par value thereof for the purposes of providing the additional supplies and clerical help necessary in complying with this chapter. The fee to be charged the holder of a state bond for registering or reconverting shall be the fee fixed by the State Treasurer, but shall not exceed one dollar ($1) for every one thousand dollars ($1,000) of par value thereof.

(Amended by Stats. 1961, Ch. 1064.)



5009

All moneys received by the State Treasurer under this chapter shall be paid monthly into the State Treasury for credit to the General Fund.

(Enacted by Stats. 1943, Ch. 134.)






CHAPTER 1.5 - Registered Public Obligations

5050

This chapter may be cited as the Registered Public Obligations Act of California.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5051

As used in this chapter, the following terms have the following meanings, unless the context otherwise requires:

(a) “Authorized officer” means any individual required or permitted, alone or with others, by any provision of law or by the issuing public entity, to execute on behalf of the public entity a certificated registered public obligation or a writing relating to an uncertificated registered public obligation.

(b) “Certificated registered public obligation” means a registered public obligation which is represented by an instrument.

(c) “Code” means the Internal Revenue Code of 1954, as amended.

(d) “Facsimile seal” means the reproduction by engraving, imprinting, stamping, or other means of the seal of the issuer, official or official body.

(e) “Facsimile signature” means the reproduction by engraving, imprinting, stamping, or other means of a manual signature.

(f) “Financial intermediary” means a bank, broker, clearing corporation, or other person, or the nominee of any of them, which in the ordinary course of its business maintains registered public obligation accounts for its customers, when so acting.

(g) “Issuer” means a public entity which issues an obligation.

(h) “Obligation” means an agreement of a public entity to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement, or otherwise, and includes a share, participation, or other interest in any such agreement.

(i) “Official actions” means the actions by statute, order, ordinance, resolution, contract, or other authorized means by which the issuer provides for issuance of a registered public obligation.

(j) “Official or official body” means the officer or board that is empowered under the laws of this state to provide for original issuance of an obligation of the issuer, by defining the obligation and its terms, conditions, and other incidents, the successor or successors of any such official or official body, and such other person or group or persons as shall be assigned duties of such official or official body with respect to a registered public obligation under applicable law from time to time.

(k) “Public entity” means any entity, department, or agency which is empowered under the laws of this state, to issue obligations any interest with respect to which may, under provision of law, be provided an exemption from the income tax referred to in the code. The term “public entity” may thus include, without limitation, the state, an entity deriving powers from and acting pursuant to the State Constitution or a special legislative act, a political subdivision, a municipal corporation, a state university or college, a school or other special district, a joint agreement entity, a public authority, a public trust, a nonprofit corporation, and other organizations.

(l) “Registered public obligation” means an obligation issued by a public entity pursuant to a system of registration.

(m) “System of registration” and its variants means a plan that provides:

(i) With respect to a certificated registered public obligation that (1) the certificated registered public obligation specify a person entitled to the registered public obligation and the rights it represents, and (2) transfer of the certificated registered public obligation and the rights it represents may be registered upon books maintained for that purpose by or on behalf of the issuer; and

(ii) With respect to an uncertificated registered public obligation, that (1) books maintained by or on behalf of the issuer for the purpose of registration of the transfer of a registered public obligation specify a person entitled to the registered public obligation and the rights evidenced thereby, and (2) transfer of the uncertificated registered public obligation and the rights evidenced thereby be registered upon such books.

(n) “Uncertificated registered public obligation” means a registered public obligation which is not represented by an instrument.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5052

(a) The code provides that interest with respect to certain obligations may not be exempt from federal income taxation unless they are in registered form. It is, therefore, a matter of state concern that public entities be authorized to provide for the issuance of obligations in such form. It is a purpose of this chapter to empower all public entities to establish and maintain a system pursuant to which obligations may be issued in registered form within the meaning of the applicable provisions of the code.

(b) Obligations have traditionally been issued in bearer rather than in registered form, and a change from bearer to registered form may affect the relationships, rights, and duties of issuers of, and the persons that deal with obligations, and by such effect, the costs. Such effects will impact the various issuers and varieties of obligations differently depending on their legal and financial characteristics, their markets, and their adaptability to recent and prospective technological and organizational developments. It is, therefore, a matter of state concern that public entities be provided flexibility in the development of such systems and control over system incidents, so as to accommodate such differing impacts. It is a purpose of this chapter to empower the establishment and maintenance, and amendment from time to time, of differing systems of registration of obligations, including systems incidents, so as to accommodate the differing impacts upon issuers and varieties of obligations. It is further a purpose of this chapter to authorize systems that will facilitate the prompt and accurate transfer of registered public obligations and developing practices with regard to the registration and transfer of registered public obligations.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5053

(a) Each issuer is authorized to establish and maintain a system of registration with respect to each obligation which it issues. The system may either be (1) a system pursuant to which only certificated registered public obligations are issued, or (2) a system pursuant to which only uncertificated registered public obligations are issued, or (3) a system pursuant to which both certificated and uncertificated registered public obligations are issued. The issuer may amend, discontinue, and reinstitute any system, from time to time, subject to covenants.

(b) The system shall be established, amended, discontinued, or reinstituted for the issuer by, and shall be maintained for, the issuer as provided by, the official or official body.

(c) The system shall be described in the registered public obligation or in the official actions which provide for original issuance of the registered public obligation, and in subsequent official actions providing for amendments and other matters from time to time. Such description may be by reference to a program of the issuer which is established by the official or official body.

(d) The system shall define the method or methods by which transfer of the registered public obligation shall be effective with respect to the issuer, and by which payment of principal and any interest shall be made. The system may permit the issuance of registered public obligations in any denomination to represent several registered public obligations of smaller denominations. The system may also provide for the form of any certificated registered public obligation or of any writing relating to an uncertificated registered public obligation, for identifying numbers or other designations, for a sufficient supply of certificates for subsequent transfers, for record and payment dates, for varying denominations, for communications to holders or owners of obligations, and for accounting, canceled certificate destruction, registration, and release of security interests, and other incidental matters. Unless the issuer otherwise provides, the record date for interest payable on the first or fifteenth days of a month shall be the fifteenth day or the last business day of the preceding month, respectively, and for interest payable on other than the first or fifteenth days of a month, shall be the fifteenth calendar day before the interest payment date.

(e) Under a system pursuant to which both certificated and uncertificated registered public obligations are issued, both types of registered public obligations may be regularly issued, or one type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners, and provisions may be made for registration and release of security interests in registered public obligations.

(f) The system may include covenants of the issuer as to amendments, discontinuances, and reinstitutions of the system and the effect of such on the exemption of interest from the income tax provided for by code.

(g) Whenever an issuer shall issue an uncertificated registered public obligation, the system of registration may provide that a true copy of the official actions of the issuer relating to such uncertificated registered public obligation be maintained by the issuer or by the person, if any, maintaining such system on behalf of the issuer, so long as the uncertificated registered public obligation remains outstanding and unpaid. A copy of such official actions, verified to be such by an authorized officer, shall be admissible before any court of record, administrative body, or arbitration panel without further authentication.

(h) Nothing in this chapter shall preclude a conversion from one of the forms of registered public obligations provided for by this chapter to a form of obligation not provided for by this chapter, if interest on the obligation so converted will continue to be exempt from the income tax provided for by the code.

(i) The rights provided by other laws with respect to obligations in forms not provided for by this chapter shall, to the extent not inconsistent with this chapter, apply with respect to registered public obligations issued in forms authorized by this chapter.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5054

(a) A certificated registered public obligation shall be executed by the issuer by the manual or facsimile signature or signatures of authorized officers. Any signature of an authorized officer may be attested by the manual or facsimile signature of another authorized officer.

(b) In addition to the signatures referred to in subdivision (a), any certificated registered public obligation or any writing relating to an uncertificated registered public obligation may include a certificate or certificates signed by the manual or facsimile signature of an authenticating agent, registrar, transfer agent, or the like.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5055

(a) Any certificated registered public obligation signed by the authorized officers at the time of the signing thereof shall remain valid and binding, notwithstanding that before the issuance thereof any or all of such officers shall have ceased to fill their respective offices.

(b) Any authorized officer empowered to sign any certificated registered public obligation may adopt, as and for the signature of such officer, the signature of a predecessor in office in the event that such predecessor’s signature appears on such certificated registered public obligation. An authorized officer incurs no liability by adoption of a predecessor’s signature that would not be incurred by such authorized officer, if the signature were that of such authorized officer.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5056

When a seal is required or permitted in the execution of any certificated registered public obligation, an authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5057

(a) An issuer may appoint for such term as may be agreed, including for so long as a registered public obligation may be outstanding, corporate or other authenticating agents, transfer agents, registrars, paying or other agents, and specify the terms of their appointment, including their rights, their compensation and duties, limits upon their liabilities and provision for their payment of liquidated damages in the event of breach of certain of the duties imposed, which liquidated damages may be made payable to the issuer, the owner or a financial intermediary. None of such agents need have an office or do business within this state.

(b) An issuer may agree with custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of registered public obligations. Any such custodian banks and financial intermediaries, and nominees, if qualified and acting as fiduciaries, may serve also as authenticating agents, transfer agents, registrars, paying or other agents of the issuer with respect to the same issue of registered public obligations.

(c) Nothing shall preclude the issuer from itself performing, either alone or jointly with other issuers, any transfer, registration, authentication, payment, or other function described in this section.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5058

(a) An issuer, prior to or at original issuance of registered public obligations, may provide as a part of a system of registration that the transferor or transferee of the registered public obligations pay all or a designated part of the costs of the system as a condition precedent to transfer, that costs be paid out of proceeds of the registered public obligations, or that both methods be used. The portion of the costs of the system not provided to be paid for by the transferor or transferee or out of proceeds shall be the liability of the issuer.

(b) The issuer may, as part of a system of registration, provide for reimbursement or for satisfaction of its liability by payment by others. The issuer may enter into agreements with others respecting such reimbursement or payment, may establish fees and charges pursuant to such agreements or otherwise, and may provide that the amount or estimated amount of such fees and charges shall be reimbursed or paid from the same sources and by means of the same collection and enforcement procedures and with the same priority and effect as with respect to the obligations.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5059

Obligations issued by public entities under the laws of this state, which are in registered form, whether or not represented by an instrument, and which, except for their form, satisfy the requirements with regard to security for deposits of moneys of public agencies prescribed pursuant to any law of this state, shall be deemed to satisfy all such requirements, even though they are in registered form, if a security interest in such obligations is perfected on behalf of the public agencies whose moneys are so deposited.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5060

(a) Records, with regard to the ownership of or security interests in registered public obligations, are not subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records, notwithstanding any law to the contrary.

(b) Registration records of the issuer may be maintained at such locations within or without this state as the issuer shall determine.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5061

(a) Unless at any time prior to or at original issuance of a registered public obligation the official or official body of the issuer determines otherwise, this chapter shall be applicable to such registered public obligation notwithstanding any provision of law to the contrary. When this chapter is applicable, no contrary provision shall apply.

(b) Nothing in this chapter limits or prevents the issuance of obligations in any other form or manner authorized by law.

(c) Unless determined otherwise pursuant to subdivision (a), the provisions of this chapter shall be applicable with respect to obligations which have heretofore been approved by vote, referendum, or hearing, authorizing or permitting the authorization of obligations in bearer and registered form, or in bearer form only, and such obligations need not be resubmitted for a further vote, referendum, or hearing, for the purpose of authorizing or permitting the authorization of registered public obligations pursuant to this chapter.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)



5062

This chapter shall be construed in conjunction with the Uniform Commercial Code and the principles of contract law relative to the registration and transfer of obligations.

(Added by Stats. 1983, Ch. 59, Sec. 1. Effective June 2, 1983.)






CHAPTER 2 - Protection of Bond Guarantors

5100

This chapter shall be liberally construed to the end that the purpose hereof may be made effective.

(Enacted by Stats. 1943, Ch. 134.)



5101

As used in this chapter, “bonds” means State, county, municipal, or other public corporation or district bonds.

(Enacted by Stats. 1943, Ch. 134.)



5102

As used in this chapter, “guarantor” means the person or persons guaranteeing the payment of bonds, the repurchase thereof, or the payment or repurchase of any interest therein.

(Enacted by Stats. 1943, Ch. 134.)



5103

As used in this chapter, “issuing body” means the State, any subdivision thereof, municipality, public corporation, or district.

(Enacted by Stats. 1943, Ch. 134.)



5104

As used in this chapter, “order” means declaration, proclamation, or order of any officer or court having jurisdiction to make the declaration, proclamation, or order.

(Enacted by Stats. 1943, Ch. 134.)



5105

Whenever by operation of law or by order the bonded indebtedness of any issuing body is reduced in amount, the interest thereon reduced, the time for the payment thereof or of any tax or assessment levied to pay the indebtedness, the interest thereon, or any portion of both or either of them, extended, or any other term or condition for the payment thereof altered, the obligations of all guarantors are reduced as to principal and interest, or either of them, extended as to the time of payment and altered as to any and all terms thereof in the same manner and to the same extent as the obligation or obligations of the issuing body and the tax or assessment payers, or either of them, are reduced, extended or altered.

(Enacted by Stats. 1943, Ch. 134.)



5106

Whenever by operation of law or by order any issuing body defaults in the payment of its bonded indebtedness, the obligations of guarantors shall be extended for the period of the default but not to exceed three years after the commencement thereof.

(Enacted by Stats. 1943, Ch. 134.)



5107

The relief of guarantors is limited to the extent of defaults in principal, interest, or both principal and interest of the bonds guaranteed.

(Enacted by Stats. 1943, Ch. 134.)



5108

If the guarantors function in the capacity of trustee or if the custody of the bonds is in the possession of a trustee, and administered by the trustee, he shall be required to distribute interest and principal, in the proportion that each is received by him, to the beneficiaries under the trust.

(Enacted by Stats. 1943, Ch. 134.)






CHAPTER 4 - Signatures

5300

As used in this chapter, “bond” means any bond and the interest coupons attached thereto issued by any public body.

(Added by Stats. 1947, Ch. 1252.)



5301

As used in this chapter, “public body” means any county, city, district, or any other political subdivision of the State.

(Added by Stats. 1947, Ch. 1252.)



5302

(a) Wherever any statute requires that any bond issued by a public body be signed, manually by two or more officers or other individuals, all signatures and countersignatures may be printed, lithographed, engraved, or otherwise mechanically reproduced except that one of said signatures or countersignatures to the bonds shall be manually affixed. The signature may be affixed in accordance with the provisions of the Uniform Facsimile Signatures of Public Officials Act, Chapter 6 (commencing with Section 5500) of Title 1.

(b) Notwithstanding subdivision (a), the governing board of the public body may, in its discretion, determine that all of the required signatures and countersignatures shall be by facsimiles, provided, however, that the bonds shall not be valid or become obligatory for any purpose until manually signed by an authenticating agent duly appointed by the governing board or its authorized designee.

(Amended by Stats. 1988, Ch. 1055, Sec. 2.)



5303

Whenever under any law of this State, or under the provisions of any ordinance, resolution or order, bonds of any public body are required or permitted to be signed or countersigned manually by any public officer who is permitted by law to have a deputy, such bonds may be signed or countersigned on behalf of such officer by any deputy of such officer who has been authorized by such officer in writing so to sign or countersign.

(Added by Stats. 1959, Ch. 1061.)



5304

If any officer or deputy whose signature, countersignature or attestation appears on bonds or coupons ceases to be such officer or deputy before delivery of the bonds, his signature, countersignature or attestation appearing either on the bonds or coupons or both is valid and sufficient for all purposes to the same extent as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1970, Ch. 609.)






CHAPTER 5 - Tax or Assessment Levy for Unsold Bonds

5400

“Public body” as used in this chapter means any county, city and county, city, public district, public authority or other public corporation which is authorized to issue bonds.

(Added by Stats. 1955, Ch. 333.)



5401

“Bonds” as used in this chapter means any bonds or other evidences of indebtedness the principal and interest of which are payable or may be paid from ad valorem taxes or assessments levied by or on behalf of a public body.

(Added by Stats. 1955, Ch. 333.)



5402

“Governing body” as used in this chapter means the board of supervisors, city council, board of directors or other legislative or governing body which has the power to fix the annual tax or assessment levy for a public body.

(Added by Stats. 1955, Ch. 333.)



5403

When bonds to be issued by or on behalf of a public body have been authorized by an election or other method provided by law, and where it is expected that all or any part of such bonds will be sold at such time that principal or interest on such bonds will become due before the proceeds of a tax or assessment levied after such sale would be available to pay such principal or interest, the governing body, at the time of fixing the annual tax or assessment levy, may levy a tax or assessment, as the case may be, in an amount clearly sufficient to pay that portion of the principal of and interest on said bonds which it is expected will become due before the proceeds of the next succeeding tax or assessment levy will be available.

(Added by Stats. 1955, Ch. 333.)



5404

If at any time following the levy of the tax or assessment authorized by Section 5403, the board, council or other body having the power to sell the bonds shall determine that the bonds are not to be issued and sold, the proceeds of the tax or assessment so levied to pay such principal or interest may be transferred to the general fund of the public body.

(Added by Stats. 1955, Ch. 333.)






CHAPTER 5.5 - Collateral Security for Bonds

5450

(a) “Bonds” means any bonds, notes, bond anticipation notes, commercial paper, or other evidences of indebtedness, or lease, installment purchase, or other agreements, or certificates of participation therein, that are not issued pursuant to statutory authority containing a provision governing the perfection and priority of pledges of collateral unless the provision provides that this chapter shall govern.

(b) “Collateral” means any revenues, moneys, accounts receivable, contractual rights to payment, and other rights to payment of whatever kind, subject to the pledge provided for or created in a pledge document.

(c) “Pledge document” means the resolution, ordinance, indenture, trust agreement, loan agreement, lease, installment sale agreement, reimbursement or similar agreement with any provider of credit enhancement for bonds, pledge agreement, or similar agreement in which the pledge is provided for or created.

(d) “Pledge” means, and as used in any pledge document shall be deemed to create, a grant of a lien on and a security interest in and pledge of the collateral referred to in a pledge document.

(e) “Public body” means the state or any city, county, city and county, district, other political subdivision of the state, public authority, or other public corporation which is authorized to issue bonds. “Public body” shall not include any private person, partnership, corporation, or other private entity, including any nonprofit private entity.

(f) “Security interest” means a prior claim on any revenues, moneys, accounts receivable, contractual rights to payment, or other rights to payment, which are pledged in a pledge document, unless otherwise provided in the pledge document.

(Added by Stats. 1990, Ch. 966, Sec. 1.)



5451

(a) A pledge of collateral by any public body to secure, directly or indirectly, the payment of the principal or redemption price of, or interest on, any bonds, or any reimbursement or similar agreement with any provider of credit enhancement for bonds, which is issued by or entered into by a public body, shall be valid and binding in accordance with the terms of the pledge document from the time the pledge is made for the benefit of pledgees and successors thereto.

(b) The collateral shall immediately be subject to the pledge, and the pledge shall constitute a lien and security interest which shall immediately attach to the collateral and be effective, binding, and enforceable against the pledgor, its successors, purchasers of the collateral, creditors, and all others asserting the rights therein, to the extent set forth, and in accordance with, the pledge document irrespective of whether those parties have notice of the pledge and without the need for any physical delivery, recordation, filing, or further act.

(Added by Stats. 1990, Ch. 966, Sec. 1.)



5451.5

(a) All obligations of the West Contra Costa Healthcare District in connection with any and all certificates of participation executed and delivered by or on behalf of the district between June 8, 2004, and December 31, 2012, including certificates of participation executed and delivered before January 1, 2035, to refund those certificates of participation, shall be secured by a statutory lien on all of the revenues generated from parcel taxes levied pursuant to Measure D, approved by the voters of the district at the special election held on June 8, 2004.

(b) This lien shall arise automatically without the need for any action or authorization by the district or the board of directors of the district. The lien shall be valid and binding from the time the certificates of participation are executed and delivered.

(c) The parcel tax revenue shall immediately be subject to this lien, and the lien shall immediately attach to the parcel tax revenue and be effective, binding, and enforceable against the district, its successors, purchasers of those revenues, creditors, and all others asserting rights therein, irrespective of whether those parties have notice of the lien and without the need for any physical delivery, recordation, filing, or further act.

(Added by Stats. 2011, Ch. 742, Sec. 1. Effective October 9, 2011.)



5451.7

(a) All obligations of the Palm Drive Health Care District in connection with any and all certificates of participation executed and delivered, or revenue bonds issued, by or on behalf of the district between January 1, 2005, and December 31, 2014, including certificates of participation executed and delivered or revenue bonds issued before 2035 to refund the revenue bonds or certificates of participation, shall be secured by a statutory lien on all of the revenues generated from parcel taxes levied pursuant to Measure W, approved by the voters of the district at the general election held on November 2, 2004.

(b) This lien shall arise automatically without the need for any action or authorization by the district or the board of directors of the district. The lien shall be valid and binding from the time the certificates of participation are executed and delivered or the revenue bonds are issued.

(c) The parcel tax revenue shall immediately be subject to this lien, and the lien shall immediately attach to the parcel tax revenue and be effective, binding, and enforceable against the district, its successors, purchasers of those revenues, creditors, and all others asserting rights therein, irrespective of whether those parties have notice of the lien and without the need for any physical delivery, recordation, filing, or further act.

(Added by Stats. 2014, Ch. 23, Sec. 1. Effective June 16, 2014.)



5452

Nothing in this chapter shall be construed to authorize new or increased authority to issue bonds.

(Added by Stats. 1990, Ch. 966, Sec. 1.)






CHAPTER 6 - Uniform Facsimile Signatures of Public Officials Act

5500

As used in this chapter:

(a) “Public security” means a bond, note, certificate of indebtedness, or other obligation for the payment of money, issued by any county, city, or public district.

(b) “Instrument of payment” means a check, draft, warrant, or order for the payment, delivery, or transfer of funds.

(c) “Authorized officer” means any official of this State or any of its departments, agencies, or other instrumentalities, or any county, city, or public district whose signature to a public security or instrument of payment is required or permitted, or any deputy of such official who has been authorized by such official in writing to affix the official’s signature.

(d) “Facsimile signature” means the reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer.

(Added by Stats. 1959, Ch. 1061.)



5501

Any authorized officer may, after filing with the Secretary of State his manual signature certified by him under oath, execute or cause to be executed with a facsimile signature in lieu of his manual signature:

(a) Any public security, provided that at least one signature required or permitted to be placed thereon shall be manually subscribed; and

(b) Any instrument of payment.

Upon compliance with this section by the authorized officer, his facsimile signature has the same legal effect as his manual signature.

(Added by Stats. 1959, Ch. 1061.)



5502

When the seal of this State or any of its departments, agencies, or other instrumentalities, or of any county, city, or public district, is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(Added by Stats. 1959, Ch. 1061.)



5503

Any person who with intent to defraud uses on a public security or an instrument of payment;

(a) A facsimile signature, or any reproduction of it, of any authorized officer, or

(b) Any facsimile seal, or any reproduction of it, of this State or any of its departments, agencies, or other instrumentalities, or of any county, city, or public district, is guilty of a felony.

(Added by Stats. 1959, Ch. 1061.)



5504

This act shall be so construed as to effectuate its general purpose to make uniform the law of states which enact it.

(Added by Stats. 1959, Ch. 1061.)



5505

This chapter may be cited as the Uniform Facsimile Signature of Public Officials Act.

(Added by Stats. 1959, Ch. 1061.)



5506

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1959, Ch. 1061.)






CHAPTER 7 - Denominations

5600

“Public body” as used in this chapter means any county, city and county, city, public district, public authority or other public corporation, or any agency of any thereof, which is authorized to issue bonds.

(Added by Stats. 1963, Ch. 736.)



5601

“Bonds” as used in this chapter means bonds, warrants, notes and other evidences of indebtedness issued by or on behalf of any public body.

(Added by Stats. 1963, Ch. 736.)



5602

“Governing body” means a board of supervisors, city council, board of directors or other legislative or governing body which has the power to provide for the issuance of bonds to be issued by or on behalf of any public body.

(Added by Stats. 1963, Ch. 736.)



5603

Any provision of law specifying the maximum or minimum denomination of bonds to the contrary notwithstanding, a governing body in its ordinance, resolution or order providing for the issuance of any bonds may provide that such bonds shall be issued in a denomination or denominations of any amount or amounts prescribed by it. All bonds of an issue or series of bonds need not be of the same denomination.

(Added by Stats. 1963, Ch. 736.)



5604

A governing body, in its ordinance, resolution or order providing for the issuance of any bonds, may provide a method whereby, at any time after the original issuance of the bonds, two or more bonds of the same issue or series and which are of like tenor may be exchanged for a single bond of like tenor and in a principal amount equal to the total of principal amounts of the bonds so exchanged, and may also provide a method whereby, at any time after the original issuance of the bonds, any single bond may be exchanged for two or more bonds of like tenor and of principal amounts totaling the principal amount of the bond so exchanged, and may also provide for the signature or signatures to be affixed to any bonds or coupons issued in any such exchange. For the purposes of this section bonds are of “like tenor” if they bear the same interest rate, mature on the same date and are otherwise identical as to tenor except for bond number, denomination or coupon amounts.

(Added by Stats. 1963, Ch. 736.)






CHAPTER 8 - Contracts Concerning Public Securities

5650

As used in this chapter, “public securities” means any issue of bonds, notes, warrants or other evidences of indebtedness and the interest coupons, if any, attached thereto, issued or proposed to be issued by any public body.

(Added by Stats. 1968, Ch. 1315.)



5651

As used in this chapter, “public body” means any county, city and county, city, municipal corporation, political subdivision, public district, public corporation or public authority, or any agency thereof.

(Added by Stats. 1968, Ch. 1315.)



5652

No public body shall enter into any contract which provides that such public body shall be furnished any report relating to the financial feasibility of any public project or of the issuance or sale of any public securities if: (1) such contract is entered into with any person engaged in the business of rating public securities and distributing information concerning such rating to the public, unless such contract provides that no rating will thereafter be given or assigned for a period of two years by such person on any security issued, or to be issued, by said public body or any entity to which it is a party; (2) payment for any services provided for in such contract is contingent upon a finding in such report that the public undertaking or the issuance or sale of any public securities is financially feasible; or (3) the contract fails to provide that it is for personal services and nonassignable. Nothing in this section shall prohibit any public body from entering into a contract solely for a rating.

(Amended by Stats. 1969, Ch. 935.)






CHAPTER 9 - Sale of State Bonds

5700

“Bonds” as used in this chapter means (a) any bonds or other evidences of indebtedness issued after the effective date of this chapter by the state or any state department, board, agency or authority or (b) any bonds or other evidences of indebtedness issued by any joint powers agency created under Chapter 5 (commencing with Section 6500) of Division 7 that are payable from payments made with respect to a lease or sale of property to or from the state or any state department, board, agency, or authority. For purposes of this chapter, “evidence of indebtedness” includes, but is not limited to, certificates of participation or interests in any rental or lease payments or installment purchase payments, in an aggregate principal amount exceeding $10,000,000, to be made by the state or any state department, board, agency, or authority with respect to buildings or other capital improvements.

(Amended by Stats. 1984, Ch. 1743, Sec. 1. Effective September 30, 1984.)



5701

The provisions of this chapter apply to every bond regardless of any other provision of law or any provision of the bond’s authorization.

(Added by Stats. 1968, Ch. 1025.)



5702

The State Treasurer shall be the sole agent for offering and selling bonds. In selling bonds on behalf of any department of state government or agency of the state, the State Treasurer shall schedule the sale of such bonds in such a manner that the sale shall be coordinated with the program of such department or agency necessitating the sale of such bonds.

(Added by Stats. 1968, Ch. 1025.)



5703

(a) Except as provided in subdivisions (b), (c), and (d), the Treasurer, in exercising the duties of agent for offering and selling bonds, whose duties include, among others, establishing the timing of a sale, preparation or approval of the documentation for the sale, sole authority to select the underwriters for negotiating the sale, and executing the bond purchase agreement on behalf of the state or the state’s agencies, is responsible for developing and implementing a competitive process for selection of underwriters for negotiated offerings of bonds. The competitive process may be conducted on a issue-by-issue basis or to establish one or more pools of underwriters for various types of issues. The competitive process shall have at least all of the following features:

(1) Solicitation of written qualifications from at least 20 underwriting firms.

(2) Consideration of the goals for minority and women business enterprise participation in professional bond services contracts.

(3) The written submissions shall be available for inspection at the office of the Treasurer for a period of at least six months.

(4) If a pool of underwriters is established, the competitive process shall be repeated at least every 24 months to reestablish the pool of underwriters.

(b) For negotiated offerings of bonds by state financing authorities that act as conduits to provide financing to other public, nonprofit, or private organizations, the Treasurer shall use the competitive process described in subdivision (a) to establish one or more pools of underwriters for each financing authority. The Treasurer may make additions to a pool without competitive solicitation, on a case-by-case determination upon the recommendation of a project applicant, where the Treasurer finds that the underwriter to be added has provided significant services to the project applicant with the expectation of compensation for those services from underwriting the revenue bonds which will fund the applicant’s project.

(c) The Treasurer may select underwriters for a negotiated sale of bonds by means other than as described in subdivision (a) if the Treasurer makes a written finding that extraordinary market conditions do not allow enough time to comply with subdivision (a) without risking financial detriment to the state.

(d) Subdivisions (a), (b), and (c) shall not apply to the issuance of state bonds for which the Treasurer is precluded by statute from selecting underwriters.

(e) For negotiated sales, the Treasurer shall maintain records of all cost information pertinent to the initial offering of all state bonds, except that in the case of bonds issued by a state financing authority, as described in subdivision (b), the issuing state financing authority shall instead be responsible for maintaining the same cost information on bonds it has issued. The information shall include, but not be limited to, all of the following:

(1) All amounts paid out of bond proceeds to the underwriter, detailed by management fee, takedown, risk, and underwriter’s expenses.

(2) All costs paid out of bond proceeds to rating agencies for rating of the bonds.

(3) All fees paid out of bond proceeds to bond counsels, trustees, or financial advisers relating to the initial offering of the bonds.

(4) The interest rate to be paid on the bonds.

(f) For competitive sales, the Treasurer shall maintain records of all bids submitted and the documentation of bid verifications including the terms of sale and the calculation of net interest cost or true interest cost.

(g) The State Auditor shall audit the cost records required to be maintained pursuant to subdivision (e) and conduct a review of the records required to be maintained pursuant to subdivision (f).

(h) The State Auditor shall report whether this section is being fully implemented. The State Auditor shall make cost and interest rate comparisons with similar initial bond offerings of other states where possible. The State Auditor shall submit a report to the Legislature on March 1, 1993, and March 1, 1995, for bonds sold during the two calendar years immediately preceding the year in which the report is due.

(i) Section 10295 of, and Article 4 (commencing with Section 10335) and Article 5 (commencing with Section 10355) of Chapter 2 of Part 2 of Division 2 of, the Public Contract Code are not applicable to agreements entered into by the Treasurer in connection with the sale of any evidence of indebtedness.

(Amended by Stats. 1998, Ch. 1035, Sec. 1. Effective September 30, 1998.)






CHAPTER 9.5 - California Savings Bond Program

5750

The Legislature finds and declares all of the following:

(a) There is a growing need for the state to finance capital projects to renew and expand the state’s infrastructure through the use of various types of revenue obligations that are paid from the General Fund.

(b) The need for these capital expenditures could also offer a simple way for California families to save for the costs of higher education and other significant expenditures that must be planned for over an extended period of time.

(c) Families need convenient and simple methods to make secure investments for major expenses, such as funding higher education expenses.

(d) The California Savings Bond Program will benefit the state by providing sources of revenue for capital redevelopment projects and will benefit individuals and families by providing a simple and safe method of saving funds for expenses, such as higher education expenses.

(e) Families who use this program for college savings should not be penalized by the financial aid system.

(Added by Stats. 1992, Ch. 954, Sec. 1. Effective January 1, 1993.)



5751

As used in this chapter, the following terms have the following meanings:

(a) “Bonds” means general obligation bonds, revenue bonds, or any derivative evidence of indebtedness which includes, but is not limited to, interests in pools, money market mutual funds, and unit investment trusts, issued by or on behalf of any state agency.

(b) “Governing body” means the board, authority, trustees, director, commission, committee, secretary, or other policy making body that exercises authority over a state agency.

(c) “State agency” has the same meaning as defined by Section 11000.

(Added by Stats. 1992, Ch. 954, Sec. 1. Effective January 1, 1993.)



5752

The Treasurer may sell California savings bonds in accordance with the requirements of this chapter. Notwithstanding any provision of law, when the Treasurer determines that bonds are to be sold, the Treasurer may request the governing body to authorize bonds with the following terms and the governing body shall authorize these terms:

(a) The bonds may be issued in a denomination or denominations of any amount or amounts requested by the Treasurer and all bonds of the same issue or same series need not be of the same denomination.

(b) The bonds may bear no interest or may bear interest payable only at maturity or at the times and in the manner established in the resolution, indenture, agreement, or other instrument providing for the issuance of the bonds.

(c) For purposes of determining the principal amount of bonds outstanding, in the case of any bonds that do not provide for payment of interest on the bond prior to maturity, the principal amount of these bonds shall be the cash price paid by the initial purchasers of the bonds to the state plus the amount of any costs of issuance of the bonds. Within 30 days of the delivery of any bonds, the Treasurer shall submit to the governing body a certificate stating the principal amount of bonds, calculated as stated in this subdivision, which have been sold, and this certification shall be conclusive for all purposes.

(d) The bonds may be issued in any form requested by the Treasurer in order to satisfy the requirements of a book entry system of depository trust companies or other similar financial institutions.

(e) In addition to the standard designation, the bonds may be designated “California savings bonds” entitled to the benefits of this chapter.

(Added by Stats. 1992, Ch. 954, Sec. 1. Effective January 1, 1993.)



5753

In arranging the sale of bonds, the Treasurer may impose the following requirements on any financial institution that sells the bonds to the public:

(a) California residents planning to use the tax-exempt income for college expenses shall have first priority for purchase of the bonds and all other California residents shall be given second priority for purchase of the bonds.

(b) The broker or institution marketing the bonds may not establish a minimum order size.

(c) As long as the demand by individual investors is greater than the supply of bonds, the bonds shall not be sold to institutional investors.

(Added by Stats. 1992, Ch. 954, Sec. 1. Effective January 1, 1993.)



5754

(a) A person who redeems California savings bonds and who has owned the bonds for at least five years, or a person designated by the owner, may exclude the amount redeemed to a maximum of twenty-five thousand dollars ($25,000), per year per student, adjusted for inflation after January 1, 1993, according to the California Consumer Price Index, from any required calculations of income and net worth for the purpose of making state financial aid determinations for any public or private postsecondary educational institution in this state. This exclusion shall only be available for bonds redeemed or to be redeemed in the 12-month period preceding the date of award for financial aid. Notwithstanding Section 69506 of the Education Code, the modification made by this section to the methodology set forth in federal law or regulation for determining the expected family contribution of students seeking any state-funded financial assistance is determined by the Legislature to be in the best interest of the state.

(b) This chapter does not apply to college savings bonds issued by the Treasurer prior to January 1, 1993, except that a person who redeems college savings bonds issued prior to January 1, 1993, and who has owned the bonds for at least five years, or a person designated by the owner, may exclude the amount redeemed to a maximum of twenty-five thousand dollars ($25,000), per year per student, adjusted for inflation after January 1, 1993, according to the California Consumer Price Index, from any required calculations of income and net worth for the purpose of making state financial aid determinations for any public or private postsecondary educational institution in this state. This exclusion shall only be available for bonds redeemed or to be redeemed in the 12-month period preceding the date of award for financial aid.

(Added by Stats. 1992, Ch. 954, Sec. 1. Effective January 1, 1993.)



5755

The general authority of the Treasurer to sell bonds, as provided in this chapter, is intended to be in addition to, and not limited by, specific provisions authorizing the issuance of bonds and is a separate and complete authority for the actions authorized by this chapter.

(Added by Stats. 1992, Ch. 954, Sec. 1. Effective January 1, 1993.)






CHAPTER 10 - Sale of Local Securities

5800

As used in this chapter, “nonprofit corporation” means any nonprofit corporation formed under the Corporations Code, or otherwise, which proposes to aid any public body by issuing securities to finance any one or more public projects.

(Added by Stats. 1972, Ch. 292.)



5801

As used in this chapter, “joint powers authority” means any entity defined in Section 6542.

(Added by Stats. 1972, Ch. 292.)



5802

As used in this chapter, “parking authority” means any entity created pursuant to Division 18 (commencing with Section 31500) of the Streets and Highways Code.

(Added by Stats. 1972, Ch. 292.)



5803

As used in this chapter, “issuer” means a nonprofit corporation, a joint powers authority or a parking authority.

(Added by Stats. 1972, Ch. 292.)



5804

As used in this chapter, “public body” means any county, city and county, city, municipal corporation, political subdivision, public district, public corporation or public authority, or any agency of any thereof, but does not include the federal government or any federal department or agency, this state, an adjoining state or any state department or agency.

(Added by Stats. 1972, Ch. 292.)



5805

As used in this chapter, “securities” means any bonds, notes, warrants or other evidences of indebtedness and the interest coupons, if any, attached thereto, issued or proposed to be issued in an aggregate principal amount of five hundred thousand dollars ($500,000) or more by any issuer to finance a public project.

(Added by Stats. 1972, Ch. 292.)



5806

As used in this chapter, “public project” means any land, structure, facility or equipment or other personal property, the acquisition, construction or completion of which is to be financed by securities of an issuer if any of the payments of principal of and interest on such securities is to be paid by such issuer from funds derived from rental or other payments which any one or more public bodies has agreed to pay to such issuer under a public leaseback.

(Added by Stats. 1972, Ch. 292.)



5807

As used in this chapter, “public leaseback” means any lease by a public body of all or any part of a public project where the lease is between such public body as lessee and an issuer as lessor and the lease is executed before the public project is acquired, constructed or completed.

(Added by Stats. 1972, Ch. 292.)



5808

(a) Before selling any securities, any issuer shall advertise such securities for sale at public sale and shall invite sealed bids therefor by publication of a notice once at least 10 days before the date of such public sale in a newspaper of general circulation circulated within the boundaries of each public body to be aided by the public project to be financed by the issuance of such securities. If one or more satisfactory bids are received pursuant to such notice, such securities shall be awarded to the highest responsible bidder. If no bids are received or if the issuer determines that the bids received are not satisfactory as to price or responsibility of the bidders, the issuer may reject all bids received, if any, and either readvertise or sell such securities at private sale.

(b) Any issuer may privately negotiate the acquisition of a private water company or the capital stock of such a company with the owner or owners thereof and issue its securities directly to such owner or owners without complying with any of the provisions of subdivision (a), provided that such acquisition is made pursuant to a written agreement entered into prior to January 1, 1978.

(c) Any issuer utilizing the provisions of subdivision (b) may issue its securities to the holders of outstanding securities issued by the same issuer in connection with the exercise of a conversion privilege embodied in any such outstanding security.

(Amended by Stats. 1977, Ch. 1220.)



5809

All securities as defined in Section 5805, and all bonds, notes, warrants or other evidences of indebtedness of an issuer in an aggregate principal amount less than five hundred thousand dollars ($500,000), that are issued to finance a public project either by public leaseback or by any lease between a public body as lessee and an issuer as lessor executed after the public project is acquired, constructed or completed and the interest thereon or income therefrom are exempt from all taxation in the state other than gift, inheritance and estate taxes. This section is declaratory of existing law as to the securities, bonds, notes, warrants or other evidences of indebtedness of any issuer that is a joint powers authority or parking authority.

(Added by Stats. 1974, Ch. 1162.)






CHAPTER 10.5 - General Bond Provisions

5850

As used in this chapter:

(a) “Bonds” means any bonds, notes, certificates of indebtedness or other evidences of indebtedness issued after January 1, 1989, by a public body which is authorized to issue bonds, notes, certificates of indebtedness or other evidence of indebtedness.

(b) “Public body” means the county, city, city and county, public district, public authority, public corporation, nonprofit corporation or other statutorily constituted public entity which is authorized to issue bonds.

(c) “Governing body” means the governing board, commission, city council, board of supervisors, board of directors or similar multimember body which exercises authority over a public body.

(Added by Stats. 1988, Ch. 1055, Sec. 3.)



5851

Notwithstanding any other provision of law specifying that interest on bonds is payable semiannually, interest on bonds is payable at the times established in the resolution, indenture, agreement or other instrument providing for the issuance of the bonds.

(Added by Stats. 1988, Ch. 1055, Sec. 3.)



5852

Notwithstanding any other provision of law specifying that bonds shall be issued pursuant to a resolution of a governing body of a public body, a governing body of a public body may authorize the issuance of bonds pursuant to a resolution, indenture, agreement or other instrument providing for the issuance of bonds.

(Added by Stats. 1988, Ch. 1055, Sec. 3.)



5853

The general authority provided in this chapter is intended to be in addition to, and not limited by, specific provisions authorizing the issuance of bonds, notes or other evidences of indebtedness and is separate and complete authority for the actions authorized in this chapter.

(Added by Stats. 1988, Ch. 1055, Sec. 3.)



5854

Section 3 of Article XIII C of the California Constitution, as adopted at the November 5, 1996, general election, shall not be construed to mean that any owner or beneficial owner of a municipal security, purchased before or after that date, assumes the risk of, or in any way consents to, any action by initiative measure that constitutes an impairment of contractual rights protected by Section 10 of Article I of the United States Constitution.

(Added by Stats. 1997, Ch. 38, Sec. 3. Effective July 1, 1997.)






CHAPTER 10.7 - Conduit Financing Transparency and Accountability

5870

As used in this chapter, the following definitions apply:

(a) “Conduit financing” means the issuance of conduit revenue bonds.

(b) “Conduit financing provider” means any county, city, city and county, public district, public authority, public corporation, nonprofit corporation, joint powers authority, or other statutorily constituted public entity that issues one or more conduit revenue bonds.

(c) “Conduit revenue bond” means any municipal security the proceeds of which are loaned to any nongovernmental borrower, including, but not limited to, persons, for-profit corporations, nonprofit corporations pursuant to Section 501(c)(3) of the Internal Revenue Code, partnerships, and other legal entities for purposes that are permitted for qualified private activity bonds under applicable federal law.

(Added by Stats. 2009, Ch. 557, Sec. 1. Effective January 1, 2010.)



5871

A conduit financing provider shall make the following information available on its Internet Web site, to the extent that it maintains an Internet Web site:

(a) Agendas for regular meetings posted by a conduit financing provider pursuant to Section 54954.2.

(b) Notices of special meetings posted by a conduit financing provider pursuant to Section 54956.

(c) Notices of meetings of a conduit financing provider provided pursuant to Section 11125.

(d) Staff reports on the items included on the agendas listed in subdivisions (a), (b), and (c).

(e) Minutes of the meetings for which the agendas listed in subdivisions (a), (b), and (c) were produced.

(f) Audits of the conduit financing provider’s accounts and records.

(g) Copies of reports of the conduit financing provider’s annual financial transactions required pursuant to Section 12460 or 12463.

(h) Annual lists of applications approved for financing by the governing body of the conduit financing provider for any fiscal year in which at least one application is approved.

(Added by Stats. 2009, Ch. 557, Sec. 1. Effective January 1, 2010.)



5872

(a) When an audit of a conduit financing provider’s accounts and records is required by law, in addition to any other requirements, the audit shall include all of the following:

(1) A disclosure of fees imposed on borrowers by, or on behalf of, the conduit financing provider.

(2) A disclosure of expenditures related to those fees made by or on behalf of the conduit financing provider.

(3) The dollar amount and nature of these fees and expenses.

(4) A disclosure of the amount of bonds authorized but unsold at the end of the time period covered by the audit.

(5) A disclosure of the amount of debt the conduit financing provider has issued during the period covered by the audit and the amount of debt still outstanding at the end of the time period covered by the audit.

(b) An audit of a conduit financing provider’s accounts and records shall be made publicly available pursuant to the California Public Records Act (Article 1 (commencing with Section 6250) of Chapter 3.5 of Division 7).

(c) Notwithstanding any other reporting periods permitted pursuant to subdivision (f) of Section 6505, Section 26909, or any other provision of law, a conduit financing provider shall annually conduct an audit of its accounts and records and report the results of that audit to the Controller. The minimum requirements of the annual audit and report shall be prescribed by the Controller and conform to generally accepted auditing standards.

(Added by Stats. 2009, Ch. 557, Sec. 1. Effective January 1, 2010.)






CHAPTER 11 - Public Financing

5900

The Legislature finds and declares all of the following:

(a) The ability of the state and local governments to issue bonds is essential to their ability to finance public improvements and other projects and programs which serve important public purposes and have major social and economic consequences to the people of California.

(b) The exemption of interest on these bonds from federal income taxation has been a major feature of this financing, reducing interest costs to the state and local government issuers and enhancing the marketability of the bonds.

(c) Proposed federal tax legislation would substantially curtail the purposes for, and conditions under which, bonds may be issued with interest exempt from federal income taxation, with the result that in order to provide financing for those purposes or under those conditions state and local governments will in some instances be required, or elect, to issue bonds which bear interest not exempt from federal income taxation. These bonds often have different terms and structural features and are sold and traded in a different market than bonds the interest on which is exempt from federal income taxation.

(d) The state and local governments have the power to issue bonds bearing interest subject to federal income taxation, but the state and local governments may lack clear authority to structure this financing for the applicable market or otherwise to achieve the lowest effective borrowing cost or terms most suitable to the state or local government issuer, the project, or the financing program.

(Added by Stats. 1986, Ch. 1389, Sec. 1. Effective September 30, 1986.)



5901

It is the intent of the Legislature that state and local governments be provided with the powers and flexibility necessary and appropriate for them to access the market for bonds which bear interest subject to federal income taxation.

(Added by Stats. 1986, Ch. 1389, Sec. 1. Effective September 30, 1986.)



5902

As used in this chapter, the following words and terms shall have the following meanings, unless the context otherwise indicates or requires another or different meaning or intent:

(a) “Bonds” means bonds, notes, warrants, bond anticipation notes, commercial paper, or other evidences of indebtedness, or lease, installment purchase, or other agreements or certificates of participation therein.

(b) “Legislative body” means the governing body or board of the state or local government.

(c) “State or local government” means the state, any department, agency, board, commission, or authority of the state, or any city, city and county, county, public district, public corporation, authority, agency, board, commission, or other public entity.

(Added by Stats. 1986, Ch. 1389, Sec. 1. Effective September 30, 1986.)



5903

If, prior to issuing any bonds, the legislative body determines that the interest payable on the bonds to be issued by the state or local government will be subject to federal income taxation under the law in existence on the date of issuance or pending on the date of issuance with an effective date preceding the date of issuance, then notwithstanding any other provision of law, the ordinance, resolution, indenture, agreement, or other instrument providing for the issuance of the bonds may provide for any of the following:

(a) The bonds shall be in the denominations, in the form, either bearer or registered, and payable at the place or places, either within or without the United States, at the time or times, in lawful money of the United States of America, with the maturity or maturities, with the terms of redemption, and at the interest rate or rates, either fixed or variable, including methods of determining the rate or rates if variable, as the legislative body shall determine.

(b) The bonds shall be sold at public or private sale, in such manner and place or places, either within or without the United States, and at the price or prices, above or below par, as the legislative body shall determine.

(c) In connection with, or incidental to, the sale and issuance of the bonds, the state or local government may offer, sell, and issue warrants for additional bonds, as well as issue additional bonds pursuant to these warrants on terms consistent with this chapter, and may enter into any contracts which the legislative body determines to be necessary or appropriate to place the obligation of the state or local government, as represented by the bonds and the contract or contracts, in whole or in part on the interest rate, cashflow, or other basis desired by the legislative body, including, without limitation, contracts commonly known as interest rate swap agreements, forward payment conversion agreements, futures, or contracts providing for payments based on levels of or changes in interest rates, or contracts to exchange cashflows or a series of payments, or contracts, including, without limitation, options, puts or calls to hedge payment, rate, spread, or similar exposure. These contracts or arrangements may also be entered into by state or local governments in connection with, or incidental to, entering into any agreement which secures bonds, including bonds issued by private entities. These contracts and arrangements shall be made upon the terms and conditions established by the legislative body, after giving due consideration for the creditworthiness of the counterparties, where applicable, including any rating by a nationally recognized rating agency or any other criteria as may be appropriate. In addition, these contracts and arrangements may be made only if the bonds are rated in one of the three highest rating categories by two nationally recognized rating agencies, and if there has been receipt, from any rating agency rating the bonds, of written evidence that the contract or agreement will not adversely affect the rating.

(d) In connection with, or incidental to, the sale and issuance of the bonds, or entering into any of the contracts or arrangements referred to in subdivision (c), the state or local government may enter into credit enhancement or liquidity agreements, with payment, interest rate, security, default, remedy, and other terms and conditions as the legislative body shall determine.

(e) Proceeds of the bonds and any moneys set aside or pledged to secure payment of the bonds, or any of the contracts entered into pursuant to subdivision (c), may be invested in securities or obligations described in the ordinance, resolution, indenture, agreement, or other instrument providing for the issuance of the bonds and may be pledged to and used to service any of the contracts or agreements entered into pursuant to this section.

(Amended by Stats. 2014, Ch. 201, Sec. 4. Effective January 1, 2015.)



5903.5

Section 5903 shall apply to any bonds the interest on which will not be subject to federal income taxation under the law in existence on the date of issuance or pending on the date of issuance with an effective date preceding the date of issuance, notwithstanding any other provision of law, if the bonds are issued by the same state or local government for the same project or purpose and within 45 days of the date of issuance of bonds described in Section 5903.

(Added by Stats. 1987, Ch. 845, Sec. 2. Effective September 21, 1987.)



5904

The state or a local government may take any actions, and enter into any agreements, necessary or appropriate to register or qualify the bonds described in Section 5903 for offer and sale under the federal or any state’s or nation’s securities laws and to comply with those laws.

(Added by Stats. 1986, Ch. 1389, Sec. 1. Effective September 30, 1986.)



5905

One or more state or local governments may cause to be formed, and may acquire all, but not less than all, of the voting stock in, one or more corporations, not chartered by a state or federal agency as a depository institution, but organized for the purpose of undertaking financing programs approved by each legislative body and found by each legislative body to be of benefit to the state or local government.

(Added by Stats. 1986, Ch. 1389, Sec. 1. Effective September 30, 1986.)



5906

Any bonds issued by a state or local government pursuant to this chapter, or otherwise, and the purchasers or holders thereof, shall be exempt from the usury provisions of Section 1 of Article XV of the California Constitution. Any loan, lease, installment sale, investment, forbearance of money, or other agreement between a user of the proceeds of or other moneys pledged to bonds and the issuer of the bonds, or entered into by or on behalf of the issuer of the bonds that provides for the use of the proceeds of the bonds or other moneys pledged to or securing the bonds, and the issuer of the bonds or any person acting on its behalf in connection with the foregoing shall be exempt from the usury provisions of Section 1 of Article XV of the California Constitution. This section creates and authorizes exempted classes of transactions and persons pursuant to Section 1 of Article XV of the California Constitution.

(Amended by Stats. 2006, Ch. 538, Sec. 231. Effective January 1, 2007.)



5907

This chapter shall not affect bonds approved by the voters of the state or local government issuer prior to the effective date of this chapter, to the extent that this chapter is inconsistent with the measure authorizing those bonds.

(Added by Stats. 1986, Ch. 1389, Sec. 1. Effective September 30, 1986.)



5908

The authority conferred by this chapter includes the authority to enter into any and all contracts incident to the exercise of the authority conferred by this chapter, including, without limitation, contracts for the performance of professional services.

(Added by Stats. 1986, Ch. 1389, Sec. 1. Effective September 30, 1986.)



5909

To the extent that the provisions of this chapter are inconsistent with any other provision of general law or special act or any part thereof, now or hereafter enacted, the provisions of this chapter shall be controlling.

(Added by Stats. 1987, Ch. 845, Sec. 4. Effective September 21, 1987.)






CHAPTER 12 - Public Finance Contracts

5920

The Legislature finds and declares that the incurring or carrying of obligations and making and managing of investments by state and local governments involves a variety of interest rates, payment, and other risks, that a number of financial instruments are available to offset, hedge, or reduce, and improve net costs, and that many state agencies and local governments lack express statutory authority to take advantage of those instruments.

(Added by Stats. 1987, Ch. 846, Sec. 1.)



5921

As used in this chapter, the following definitions apply, unless the context otherwise indicates or requires another or different meaning or intent:

(a) “Bonds” mean bonds, notes, bond anticipation notes, commercial paper, or other evidences of indebtedness, or reimbursement warrants or refunding warrants, or lease, installment purchase, or other agreements or certificates of participation therein.

(b) “State” means the state or any department, agency, board, commission, or authority of the state.

(c) “Local government” means any city, city and county, county, public district, public corporation, authority, agency, board, commission, or other public entity.

(Amended by Stats. 2006, Ch. 640, Sec. 1. Effective September 29, 2006.)



5921.5

For purposes of this chapter, in addition to any other authorization provided by law, the Treasurer may enter into and manage on behalf of the state any contracts described in Section 5922 with respect to any state bonds for which the Treasurer acts as the agent for sale pursuant to Chapter 9 (commencing with Section 5700).

(Added by Stats. 2006, Ch. 640, Sec. 2. Effective September 29, 2006.)



5922

Notwithstanding any other provision of law, all of the following apply:

(a) (1) In connection with, or incidental to, the issuance or carrying of bonds, or acquisition or carrying of any investment or program of investment, the state or any local government may enter into any contracts that the state or local government determines to be necessary or appropriate to place the obligation or investment of the state or local government, as represented by the bonds, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, currency, cashflow, or other basis desired by the state or local government, including, without limitation, contracts commonly known as interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures, or contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices, or contracts to exchange cashflows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, currency, rate, spread, or similar exposure. These contracts or arrangements may also be entered into by the state or by local governments in connection with, or incidental to, entering into or maintaining any agreement that secures bonds, including bonds issued by private entities. These contracts and arrangements shall be entered into with the parties, selected by the means, and contain the payment, security, default, remedy, and other terms and conditions, determined by the state or the local government, after giving due consideration for the creditworthiness of the counterparties, where applicable, including any rating by a nationally recognized rating agency or any other criteria as may be appropriate.

(2) No local government shall enter into any of the contracts or arrangements pursuant to this subdivision, unless its governing body first determines that the contract or arrangement or program of contracts is designed to reduce the amount or duration of payment, currency, rate, spread, or similar risk or result in a lower cost of borrowing when used in combination with the issuance of bonds or enhance the relationship between risk and return with respect to the investment or program of investment in connection with, or incident to, the contract or arrangement which is to be entered into.

(b) Bonds issued by the state or by a local government may be payable in accordance with their terms, in whole or in part, in currency other than lawful money of the United States of America, provided that the state or the local government enters into a currency swap or similar agreement for payments in lawful money of the United States of America, which covers the entire amount of the debt service payment obligation of the state or the local government with respect to the bonds payable in other currency, and provided further that if the term of that agreement is less than the term of the bonds, the state or the local government shall covenant to enter into additional agreements as may be necessary to cover the entire amount of the debt service payment obligation. An issuer shall include in its written notice to the California Debt Advisory Commission pursuant to subdivision (g) of Section 8855 a statement of its intent to issue bonds payable in a currency other than lawful money of the United States of America.

(c) In connection with, or incidental to, the issuance or carrying of bonds, or entering into any of the contracts or arrangements referred to in subdivision (a), the state or a local government may enter into credit enhancement or liquidity agreements, with payment, interest rate, currency, security, default, remedy, and other terms and conditions as the state or the local government determines.

(d) Proceeds of bonds and any moneys set aside and pledged to secure payment of the bonds or any of the contracts entered into pursuant to this section, may be invested in securities or obligations described in the ordinance, resolution, indenture, agreement, or other instrument providing for the issuance of the bonds or the contract and may be pledged to and used to service any of the contracts or agreements entered into pursuant to this section.

(Amended by Stats. 2006, Ch. 640, Sec. 3. Effective September 29, 2006.)



5923

(a) To the extent that this chapter is inconsistent with any other general statute or special act or parts thereof, now or hereafter enacted, this chapter is controlling.

(b) This chapter shall be liberally construed to effect its purpose.

(Added by Stats. 1987, Ch. 846, Sec. 1.)



5924

(a) (1) Notwithstanding Section 13340, there is hereby continuously appropriated without regard to fiscal years, from the General Fund in the State Treasury for the purpose of this chapter, an amount that will equal the sum annually as will be necessary to pay all obligations, including principal, interest, fees, costs, indemnities, and all other amounts incurred by the state under or in connection with any credit enhancement or liquidity agreement, as specified in paragraph (2), that is entered into by the state pursuant to this chapter for bonds payable pursuant to an appropriation from the General Fund.

(2) A credit enhancement or liquidity agreement subject to this section includes a credit enhancement or liquidity agreement that is in the form of a letter of credit, standby purchase agreement, reimbursement agreement, liquidity facility, or other similar arrangement.

(b) (1) If the agent for sale determines that the credit enhancement or liquidity agreement is expected to result in a lower cost of the borrowing for the bonds to which the credit enhancement or liquidity agreement pertains, the state may incur fees, costs, and other similar expenses under or in connection with any credit enhancement or liquidity agreement entered into by the state pursuant to this chapter.

(2) The amount appropriated pursuant to subdivision (a) for fees, costs, and other similar expenses incurred in connection with any credit enhancement or liquidity agreement, when expressed as a percentage of the original principal amount of the bonds to which the credit enhancement or liquidity agreement pertains, may not exceed 3 percent.

(3) The amount appropriated pursuant to subdivision (a) for interest incurred in connection with any credit enhancement or liquidity agreement, when expressed as a percentage of the outstanding principal amount of the bonds to which the credit enhancement or liquidity agreement pertains, may not exceed the interest rate percentage set forth in subdivision (d) of Section 16731.

(Amended (as amended by Stats. 2009, Ch. 646, Sec. 1) by Stats. 2012, Ch. 32, Sec. 4. Effective June 27, 2012.)



5925

The purchase or other acquisition of bonds by or on behalf of the state or local government that issued the bonds does not cancel, extinguish, or otherwise affect the bonds and the bonds shall be treated as outstanding bonds for all purposes except to the extent otherwise determined by the issuer or otherwise provided in the constituent instruments defining the rights of the holders of the bonds.

(Added by Stats. 2008, Ch. 3, Sec. 1. Effective March 26, 2008.)






CHAPTER 13 - Fractional Interest in Local Agency Obligations

5950

As used in this chapter:

(a) “Accredited investor” has the meaning specified in Rule 501 of the Securities Act of 1933.

(b) “In this state” has the meaning specified in Section 25008 of the Corporations Code.

(c) “Issuer” has the meaning specified in Section 25010 of the Corporations Code.

(d) “Issuer transaction” means any transaction directly or indirectly for the benefit of the issuer. A transaction is indirectly for the benefit of the issuer if any portion of the purchase price of any security constituting a fractional interest in a lease, installment sale, or other obligation of a local agency involved in the transaction will be received indirectly by the issuer. An offer or sale that involves both an issuer transaction and a transaction that is not an issuer transaction shall be treated as separate transactions.

(e) “Knowingly” means that a person, with respect to an offer or sale of a security constituting a fractional interest in a lease, installment sale, or other obligation of a local agency, does any of the following:

(1) Has actual knowledge that the local agency has not consented to the offer or sale of such security.

(2) Acts in deliberate ignorance of whether or not the local agency has consented to the offer or sale of that security.

(3) Acts in reckless disregard of whether or not the local agency has consented to the offer or sale of that security.

Proof of specific intent to violate Section 5951 is not required.

(f) “Local agency” means a city, county, city and county, school district, special district, public corporation, or other public entity of this state.

(g) “Person” has the meaning specified in Section 25013 of the Corporations Code.

(h) “Qualified institutional buyer” has the meaning specified in Rule 144A of the Securities Act of 1933.

(i) “Sale,” “sell,” “offer,” and “offer to sell” have the respective meanings specified in Section 25017 of the Corporations Code.

(j) “Security” has the meaning specified in Section 25019 of the Corporations Code.

(k) “Securities Act of 1933” and “Investment Company Act of 1940” means the federal statutes of those names as amended before or after the effective date of this chapter.

(Added by Stats. 1994, Ch. 972, Sec. 3. Effective September 29, 1994.)



5951

It is unlawful for any person to offer or sell in an issuer transaction in this state, or otherwise knowingly to offer or sell in this state, any security constituting a fractional interest in a lease, installment sale, or other obligation of a local agency without obtaining the prior written consent of that local agency to that offer or sale. However, this section shall not apply to any of the following:

(a) Any security that constitutes a fractional interest in a lease, installment sale, or other obligation of a local agency and that was first issued and sold prior to October 2, 1993.

(b) Offers or sales of shares or interests in any registered unit investment trust or management company, each as defined in the Investment Company Act of 1940.

(c) Any security that constitutes a fractional interest in a lease, installment sale, or other obligation of a local agency and that is registered under the Securities Act of 1933.

(d) Offers or sales of any security described in this section subsequent to an offer or sale of that security in compliance with this section.

(e) Offers or sales of participation interests between financial institutions.

(f) Any security that constitutes a fractional interest in a lease, installment sale, or other obligation of a local agency and that is created concurrently with, and as an integral part of, a financing to which the local agency is a party.

(g) Offers or sales of any security that constitutes a fractional interest in a lease, installment sale, or other obligation of a local agency made solely to one or more persons who are reasonably believed to be qualified institutional buyers or accredited investors.

(h) Any security that was first issued and sold prior to the effective date of this section if that security is either described in subdivision (b), (c), or (f), or was issued and sold in a transaction described in subdivision (d), (e), or (g).

(Added by Stats. 1994, Ch. 972, Sec. 3. Effective September 29, 1994.)



5952

Any consent granted by a local agency under Section 5951 shall be conclusively evidenced by a resolution of the governing body of the local agency, or by a written instrument executed on behalf of the local agency by its treasurer, chief financial officer, or purchasing agent, or by any other officer of the local agency authorized by resolution of the governing body thereof to grant consents under Section 5951.

(Added by Stats. 1994, Ch. 972, Sec. 3. Effective September 29, 1994.)



5953

No local agency that consents to an offer or sale of a security that constitutes a fractional interest in a lease, installment sale, or other obligation of the local agency shall be required to review any proceedings relating to the creation of the security or any of the offering or placement memoranda or any other marketing or descriptive materials relating to the security, and all memoranda or materials shall include a prominent statement on the face thereof substantially to the effect that the consenting local agency (specified by name) has not reviewed any of the proceedings relating to the creation of the security or any of the offering or placement memoranda or other marketing materials relating thereto.

(Added by Stats. 1994, Ch. 972, Sec. 3. Effective September 29, 1994.)



5954

Any person who violates this chapter shall upon conviction be fined not more than ten million dollars ($10,000,000), or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code for five years, or be punished by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 128. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



5955

The obtaining of local agency consent to an offer or sale of a security under Section 5951 shall not obviate the necessity of qualification of the offer or sale of such security under Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code, unless the security or transaction is exempt from qualification under such law.

(Added by Stats. 1994, Ch. 972, Sec. 3. Effective September 29, 1994.)






CHAPTER 14 - Infrastructure Financing

5970

As used in this chapter, the following phrases have the following meanings:

(a) “Person” means any broker, dealer, municipal securities dealer, investment advisor, or investment firm.

(b) “Regulatory agency” means the Department of Corporations, the securities administrators or other similar regulatory authority in any other state, the Securities and Exchange Commission, the National Association of Securities Dealers, the Municipal Securities Rulemaking Board, the Commodity Futures Trading Commission, or any other self-regulatory organization.

(c)“State or local government” means the state, any department, agency, board, commission, or authority of the state, or any city, city and county, county, public district, public corporation, authority, agency, board, commission, or other public entity.

(Added by Stats. 1996, Ch. 309, Sec. 1. Effective January 1, 1997.)



5971

In selecting any person to provide underwriting services, including financial, advisory or other financial services, involving the issuance of securities, the state or the legislative body of any local governmental entity may consider, among other things, prior conduct of the person, or any employee of the person, including, but not limited to, acts constituting fraud or a violation of state or federal securities law and that resulted in the issuance by, or on behalf of, a governmental regulatory agency of a cease and desist order, a preliminary injunction that has not been dissolved by court order or replaced by a permanent injunction or a permanent injunction, censure, or any other administrative or judicial enforcement order.

(Added by Stats. 1996, Ch. 309, Sec. 1. Effective January 1, 1997.)






CHAPTER 14a - Awarding of Contracts

5970

As used in this chapter, the following phrases have the following meanings:

(a) “Person” means any broker, dealer, municipal securities dealer, investment advisor, or investment firm.

(b) “Regulatory agency” means the Department of Corporations, the securities administrators or other similar regulatory authority in any other state, the Securities and Exchange Commission, the National Association of Securities Dealers, the Municipal Securities Rulemaking Board, the Commodity Futures Trading Commission, or any other self-regulatory organization.

(c)“State or local government” means the state, any department, agency, board, commission, or authority of the state, or any city, city and county, county, public district, public corporation, authority, agency, board, commission, or other public entity.

(Added by Stats. 1996, Ch. 309, Sec. 1. Effective January 1, 1997.)



5971

In selecting any person to provide underwriting services, including financial, advisory or other financial services, involving the issuance of securities, the state or the legislative body of any local governmental entity may consider, among other things, prior conduct of the person, or any employee of the person, including, but not limited to, acts constituting fraud or a violation of state or federal securities law and that resulted in the issuance by, or on behalf of, a governmental regulatory agency of a cease and desist order, a preliminary injunction that has not been dissolved by court order or replaced by a permanent injunction or a permanent injunction, censure, or any other administrative or judicial enforcement order.

(Added by Stats. 1996, Ch. 309, Sec. 1. Effective January 1, 1997.)









DIVISION 7 - MISCELLANEOUS

CHAPTER 1 - Publications and Official Advertising

ARTICLE 1 - General

6000

A “newspaper of general circulation” is a newspaper published for the dissemination of local or telegraphic news and intelligence of a general character, which has a bona fide subscription list of paying subscribers, and has been established, printed and published at regular intervals in the State, county, or city where publication, notice by publication, or official advertising is to be given or made for at least one year preceding the date of the publication, notice or advertisement.

(Enacted by Stats. 1943, Ch. 134.)



6001

A newspaper devoted to the interests, or published for the entertainment or instruction of a particular class, profession, trade, calling, race, or denomination, or for any number thereof, when the avowed purpose is to entertain or instruct such classes, is not a newspaper of general circulation.

(Enacted by Stats. 1943, Ch. 134.)



6002

For a newspaper to be “established,” it shall have been in existence under a specified name during the whole of the one-year period; provided, however, nothing herein contained shall prevent a modification of name in accordance with Section 6024 hereof where the modification of name does not substantially change the identity of the newspaper.

(Amended by Stats. 1953, Ch. 1295.)



6003

For a newspaper to be “printed,” the mechanical work of producing it, that is the work of typesetting and impressing type on paper, shall have been performed during the whole of the one year period.

If a monthly average of at least 50 per cent of the work of typesetting and a monthly average of at least 50 per cent of the work of impressing type on paper is done in accordance with the other provisions of this article, the requirements embodied in “printed” are met.

(Enacted by Stats. 1943, Ch. 134.)



6004

For a newspaper to be “published,” it shall have been issued from the place where it is printed and sold to or circulated among the people and its subscribers during the whole of the one year period.

(Enacted by Stats. 1943, Ch. 134.)



6004.5

In order to qualify as a newspaper of general circulation the newspaper, if either printed or published in a town or city, shall be both printed and published in one and the same town or city.

(Added by Stats. 1951, Ch. 937.)



6005

“Printed” and “published” are not synonymous. Each relates to separate acts or functions necessary to constitute a newspaper of general circulation.

(Enacted by Stats. 1943, Ch. 134.)



6006

Nothing in this chapter alters the standing of any newspaper which, prior to the passage of Chapter 258 of the Statutes of 1923, was an established newspaper of general circulation, irrespective of whether it was printed in the place where it was published for a period of one year as required.

(Amended by Stats. 1961, Ch. 1217.)



6007

The status of a newspaper of general circulation remains unchanged in the event that the publication of the newspaper is discontinued by reason of economic or other conditions induced by any war to which the United States is a party and the publication is then renewed either while the war is still pending or within a period of one year from and after the date on which hostilities officially terminate.

(Added by Stats. 1945, Ch. 641.)



6008

Notwithstanding any provision of law to the contrary, a newspaper is a “newspaper of general circulation” if it meets the following criteria:

(a) It is a newspaper published for the dissemination of local or telegraphic news and intelligence of a general character, which has a bona fide subscription list of paying subscribers and has been established and published at regular intervals of not less than weekly in the city, district, or judicial district for which it is seeking adjudication for at least three years preceding the date of adjudication.

(b) It has a substantial distribution to paid subscribers in the city, district, or judicial district in which it is seeking adjudication.

(c) It has maintained a minimum coverage of local or telegraphic news and intelligence of a general character of not less than 25 percent of its total inches during each year of the three-year period.

(d) It has only one principal office of publication and that office is in the city, district, or judicial district for which it is seeking adjudication.

For the purposes of Section 6020, a newspaper meeting the criteria of this section which desires to have its standing as a newspaper of general circulation ascertained and established, may, by its publisher, manager, editor, or attorney, file a verified petition in the superior court of the county in which it is established and published.

As used in this section:

(1) “Established” means in existence under a specified name during the whole of the three-year period, except that a modification of name in accordance with Section 6024, where the modification of name does not substantially change the identity of the newspaper, shall not affect the status of the newspaper for the purposes of this definition.

(2) “Published” means issued from the place where the newspaper is sold to or circulated among the people and its subscribers during the whole of the three-year period.

(Added by Stats. 1974, Ch. 241.)






ARTICLE 2 - Establishing Standing as Newspaper of General Circulation

6020

Whenever a newspaper desires to have its standing as a newspaper of general circulation ascertained and established, it may, by its publisher, manager, editor or attorney, file a verified petition in the superior court of the county in which it is established, printed and published, setting forth the facts which justify such action.

(Enacted by Stats. 1943, Ch. 134.)



6021

The petition or the substance thereof, together with a notice that the petitioner intends on a named day to apply for an order declaring it to be a newspaper of general circulation, shall be published pursuant to Section 6062:

(a) In the petitioning newspaper, and

(b) In some other newspaper of general circulation published in the same city as the petitioning newspaper if there is one, and if there is none, or if publication in such newspaper is refused, then in some other newspaper of general circulation published in the same county, if there is one, and if there is none, or if publication in such newspaper is refused, then, in lieu thereof, in some other newspaper of general circulation published in an adjacent county or in such other newspaper as the court shall direct.

(Amended by Stats. 1959, Ch. 1279.)



6022

Upon proof of the publication of the petition and notice, the court shall set the petition for hearing. Any person may appear and contest the petition either prior to or on the day set for the hearing or the day to which it is continued.

(Enacted by Stats. 1943, Ch. 134.)



6023

The court shall hear the proofs of the petitioner and contestant, if there be any. Within 10 days thereafter it shall render its decision and judgment and the clerk shall enter it in the records of the court.

(Enacted by Stats. 1943, Ch. 134.)



6024

(1) The decision and judgment may be vacated, modified or set aside by the court on its own motion, or on the motion of any person, whether a party to the original proceeding or not upon:

(a) A verified statement of facts being made to the court.

(b) Ten days’ notice to the petitioner.

(c) A satisfactory showing made to the court that the newspaper has ceased to be a newspaper of general circulation.

(2) The decision and judgment may be modified by the court on its own motion, or on the motion of any person interested, whether a party to the original proceeding or not, upon a similar verified statement and the same notice and a satisfactory showing made to the court that the newspaper has modified its name without any substantial change in its character or identity as a newspaper of general circulation.

(Amended by Stats. 1953, Ch. 1295.)



6025

All publications made in a newspaper during the period it was adjudged to be a newspaper of general circulation are valid and sufficient.

(Enacted by Stats. 1943, Ch. 134.)



6026

An appeal may be taken to the supreme court from any final decision or judgment, or from any final order vacating, modifying or setting aside a decision or judgment previously entered.

(Enacted by Stats. 1943, Ch. 134.)



6027

On and after July 1, 1952, a newspaper shall not be in fact or in law a newspaper of general circulation unless it obtains or has theretofore obtained a judicial decree establishing it as having such status pursuant to the provisions of this article.

(Amended by Stats. 1951, Ch. 1045.)






ARTICLE 3 - Publications

6040

Whenever any official advertising, notice, resolution, order, or other matter of any nature whatsoever is required by law to be published in a newspaper, such publication shall be made only in a newspaper of general circulation.

(Enacted by Stats. 1943, Ch. 134.)



6040.1

(a) Notwithstanding Section 6040, notice shall be given of ordinances enacted to authorize issuance of revenue bonds by joint powers entities and the fact that such ordinance is subject to referendum. All such notices shall meet the following requirements:

(1) Notices shall appear for five consecutive days in at least one daily newspaper of general circulation published in the affected area; and if no such daily publication exists, then at least twice in the weekly newspapers of the area; and if there are no such weekly newspapers, then notice shall be posted for no less than two weeks in at least 15 public places; and

(2) Notices shall state the fact that the ordinance is subject to referendum in no smaller than 10-point type, and describe the procedures for such referendum in no smaller than 8-point type; and

(3) Notices shall describe in no smaller than 8-point type the nature and purpose of the bond issue, the maximum amount of the bond issue, the duration of the proposed indebtedness, the probable or anticipated rate of interest on such bonds, and the anticipated sources of revenue to redeem such bonds; and

(4) Notices shall be of sufficient size to contain the information required by paragraphs (2) and (3).

(b) The cost of such notice shall be borne by the party to the joint powers entity which approves the ordinance, and may be included as part of the cost of the bond issue, to be paid by revenues from the bond issue.

(Added by Stats. 1976, Ch. 754.)



6040.5

As used in any law of this State providing for any publication, or notice by publication, or official advertising, “daily newspaper” means a newspaper of general circulation that is published on five or more days in a calendar week, and “weekly newspaper” includes any newspaper of general circulation that is published on at least one, but less than five, days in a calendar week.

Any provision in any such law for publication in a weekly newspaper shall be deemed complied with if publication is made once a week for the period specified in a weekly newspaper as defined in this section.

(Added by Stats. 1949, Ch. 1587.)



6041

Whenever any publication, or notice by publication, or official advertising is required by any law of the State to be given or made by any State, county or city officer, by the officer of any political subdivision of the State, or by any officer of any court, the publication, notice by publication, or official advertising shall be given or made only in a newspaper of general circulation published within the jurisdiction of the officer.

(Enacted by Stats. 1943, Ch. 134.)



6041.1

Any officer who gives or makes any publication, notice by publication, or official advertising pursuant to Section 6041 may also give or make such publication, notice by publication or official advertising in a newspaper of general circulation published outside the jurisdiction of the officer, provided:

(a) The officer determines that a substantial number of residents within his jurisdiction would benefit therefrom, and

(b) Funds have specifically been made available for such purpose.

(Added by Stats. 1973, Ch. 604.)



6042

Where no newspaper of general circulation is published within the jurisdiction of the officer, then the publication, notice by publication, or official advertising shall be given or made in a newspaper of general circulation published nearest thereto.

(Enacted by Stats. 1943, Ch. 134.)



6043

All such publications, notices by publication, or official advertisements shall be set in type not smaller than nonpareil, and shall be preceded with words printed in black-face type, not smaller than nonpareil, describing or expressing in general terms the purport or character of the notice intended to be given.

(Enacted by Stats. 1943, Ch. 134.)



6044

State, county or city officers, officers of political subdivisions, and officers of courts who violate or disregard the provisions of this article, or of Article 1, are responsible personally and on their official bonds for all damages occasioned thereby, together with one hundred dollars ($100) liquidated damages in each case, to be recovered in any court of competent jurisdiction by the person aggrieved or interested.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 4 - Manner of Publication

6060

Whenever any law provides that publication of notice shall be made pursuant to a designated section of this article, such notice shall be published in a newspaper of general circulation for the period prescribed, the number of times, and in the manner provided in that section. As used in this article, “notice” includes official advertising, resolutions, orders, or other matter of any nature whatsoever that are required by law to be published in a newspaper of general circulation.

(Added by Stats. 1949, Ch. 1587.)



6061

Publication of notice pursuant to this section shall be for one time.

(Added by Stats. 1949, Ch. 1587.)



6061.3

Publication of notice pursuant to this section shall be for three successive times.

(Added by Stats. 1957, Ch. 357.)



6062

Publication of notice pursuant to this section shall be for 10 days. The period of notice commences upon the first day of publication and terminates at the end of the tenth day, including therein the first day. Publication shall be made on each day on which the newspaper is published during the period.

(Amended by Stats. 1959, Ch. 954.)



6062a

Publication of notice pursuant to this section shall be for 10 days in a newspaper regularly published once a week or oftener. Two publications, with at least five days intervening between the dates of first and last publication not counting such publication dates, are sufficient. The period of notice commences upon the first day of publication and terminates at the end of the tenth day, including therein the first day.

(Amended by Stats. 1959, Ch. 954.)



6063

Publication of notice pursuant to this section shall be once a week for three successive weeks. Three publications in a newspaper regularly published once a week or oftener, with at least five days intervening between the respective publication dates not counting such publication dates, are sufficient. The period of notice commences upon the first day of publication and terminates at the end of the twenty-first day, including therein the first day.

(Amended by Stats. 1959, Ch. 954.)



6063a

Publication of notice pursuant to this section shall be for at least 10 days. Three publications in a newspaper published once a week or oftener, with at least five days intervening between the first and last publication dates not counting such publication dates, are sufficient. The period of notice commences upon the first day of publication and terminates either at the end of the day of the third publication or at the end of the tenth day, including therein the first day, whichever period is longer.

(Amended by Stats. 1959, Ch. 954.)



6064

Publication of notice pursuant to this section shall be once a week for four successive weeks. Four publications in a newspaper regularly published once a week or oftener, with at least five days intervening between the respective publication dates not counting such publication dates, are sufficient. The period of notice commences with the first day of publication and terminates at the end of the twenty-eighth day, including therein the first day.

(Amended by Stats. 1959, Ch. 954.)



6065

Publication of notice pursuant to this section shall be once a week for eight successive weeks. Eight publications in a newspaper regularly published once a week or oftener, with at least five days intervening between the respective publication dates not counting such publication dates, are sufficient. The period of notice commences upon the first day of publication and terminates at the end of the fifty-sixth day, including therein the first day.

(Amended by Stats. 1959, Ch. 954.)



6066

Publication of notice pursuant to this section shall be once a week for two successive weeks. Two publications in a newspaper published once a week or oftener, with at least five days intervening between the respective publication dates not counting such publication dates, are sufficient. The period of notice commences upon the first day of publication and terminates at the end of the fourteenth day, including therein the first day.

(Amended by Stats. 1959, Ch. 954.)






ARTICLE 5 - Foreign Language Newspapers

6075

As used in this article, “newspaper” includes weekly newspaper, magazine, periodical or other publication.

(Added by Stats. 1953, Ch. 170.)



6076

The publisher or owner of any newspaper published in the foreign language of any enemy nation shall file with the district attorney of the county in which it is printed or distributed a correct translation in English of every article, statement, or word published in the newpaper.

(Added by Stats. 1953, Ch. 170.)



6077

Upon request the publisher shall furnish to the Attorney General or to the district attorney of the county where the newspaper is published a translation of any article, statement, or word published in the newspaper. The translation shall be certified as correct by one competent to make a translation.

(Added by Stats. 1953, Ch. 170.)



6078

Any person violating this article is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 170.)









CHAPTER 1.5 - News Coverage of Governmental Agencies

6090

It is the public policy in this state that public administrative agencies exist to aid in the conduct of the people’s business and that the proceedings of public administrative agencies should be conducted openly and in an orderly manner so that the public may remain informed.

In enacting this chapter, the Legislature finds and declares that the orderly use of broadcasting, telecasting and photographic equipment at proceedings of public administrative agencies serves this public purpose.

(Added by Stats. 1965, Ch. 1517.)



6091

Radio and television stations shall be permitted to broadcast and telecast, either directly or by means of transcriptions and film, the proceedings of all meetings and hearings, other than adjudicative proceedings conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, of all state, county, and municipal administrative agencies that are required by law to be open to the public, provided that cameras and other equipment used at the meeting or hearing must operate silently and not require auxiliary lighting.

Any such agency may waive the provisions requiring silent operation of the cameras and other equipment or excluding auxiliary lighting for such cameras and other equipment.

The chairman or presiding officer of the agency may require pooling of equipment when he deems it necessary to limit the number of pieces of equipment for the orderly conduct of the meeting.

Meetings of, or hearings by, administrative agencies to consider the appointment, employment or dismissal of a public officer or employee or to hear appeals by or complaints or charges brought against such officer or employee shall not be subject to the provisions of this chapter.

(Added by Stats. 1965, Ch. 1517.)






CHAPTER 2 - Fees

6100

Officers of the state, or of a county or judicial district, shall not perform any official services unless upon the payment of the fees prescribed by law for the performance of the services, except as provided in this chapter.

This section shall not be construed to prohibit any notary public, except a notary public whose fees are required by law to be remitted to the state or any other public agency, from performing notarial services without charging a fee.

(Amended by Stats. 1977, Ch. 197.)



6101

No fee shall be charged in proceedings upon habeas corpus.

(Enacted by Stats. 1943, Ch. 134.)



6103

(a) Neither the state nor any county, city, district, or other political subdivision, nor any public officer or body, acting in his or her official capacity on behalf of the state, or any county, city, district, or other political subdivision, shall pay or deposit any fee for the filing of any document or paper, for the performance of any official service, or for the filing of any stipulation or agreement that may constitute an appearance in any court by any other party to the stipulation or agreement. This section does not apply to civil jury fees or civil jury deposits. This section does not apply to the State Compensation Insurance Fund or where a public officer is acting with reference to private assets or obligations that have come under that officer’s jurisdiction by virtue of his or her office, or where it is specifically provided otherwise. No fee shall be charged for the filing of a confession of judgment in favor of any of the public agencies named in this section.

(b) No fee shall be charged any of the public agencies named in this section to defray the costs of reporting services by court reporters. Such fees shall be recoverable as costs as provided in Section 6103.5.

(c) This section shall apply to probate referees, as described in Part 12 (commencing with Section 400) of Division 2 of the Probate Code.

(Amended by Stats. 2014, Ch. 913, Sec. 19. Effective January 1, 2015.)



6103.1

Section 6103 does not apply to any fee or charge for official services required by Parts 2 (commencing with Section 1200) 3 (commencing with Section 2000), and 4 (commencing with Section 4000) of Division 2 of the Water Code.

(Amended by Stats. 1977, Ch. 579.)



6103.2

(a) Section 6103 does not apply to any fee or charge or expense for official services rendered by a sheriff or marshal in connection with the levy of writs of attachment, execution, possession, or sale. The fee, charge, or expense may be advanced to the sheriff or marshal, as otherwise required by law.

(b) (1) Notwithstanding Section 6103, the sheriff or marshal, in connection with the service of process or notices, may require that all fees which a public agency, or any person or entity, is required to pay under provisions of law other than this section, be prepaid by a public agency named in Section 6103, or by any person or entity, prior to the performance of any official act. This authority to require prepayment shall include fees governed by Section 6103.5.

(2) This subdivision does not apply to the service of process or notices in any action by the district attorney’s office for the establishment or enforcement of a child support obligation.

(3) This subdivision does not apply to a particular jurisdiction unless the sheriff or marshal, as the case may be, imposes the requirement of prepayment upon public agencies and upon all persons or entities within the private sector.

(4) The requirement for prepayment of a fee deposit does not apply to orders or injunctions described in paragraph (1) of subdivision (x) of Section 527.6, paragraph (1) of subdivision (w) of Section 527.8, or paragraph (1) of subdivision (w) of Section 527.85 of the Code of Civil Procedure, Division 10 (commencing with Section 6200) of the Family Code (Prevention of Domestic Violence), and Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code (Elder Abuse and Dependent Adult Civil Protection Act).

However, a sheriff or marshal may submit a billing to the superior court for payment of fees in the manner prescribed by the Judicial Council irrespective of the in forma pauperis status of any party under Rules 3.50 to 3.63, inclusive, of the California Rules of Court. The fees for service, cancellation of service, and making a not found return may not exceed the amounts provided in Sections 26721, 26736, and 26738, respectively, and are subject to the provisions of Section 26731.

(Amended by Stats. 2010, Ch. 572, Sec. 24. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



6103.3

(a) (1) For any order or injunction described in paragraph (4) of subdivision (b) of Section 6103.2, the sheriff or marshal may notify the protected person by electronic or telephonic means within 24 hours after service of process that the order or injunction has been served on the restrained person, including the date and time when the order or injunction was served, if the protected person has requested this notification and has registered a telephone number or email address at which the protected person may be contacted for this purpose.

(2) The sheriff may provide the notification described in subdivision (a) via an automated statewide victim information and notification system if the sheriff has access to that system, his or her county participates in that system, and local, state, or federal funds are made available for the operation of that system.

(b) Notwithstanding subdivision (a), the sheriff may provide the notification described in subdivision (a) by publishing the notice of service of process on the sheriff’s Internet Web site.

(c) If the sheriff participates in the notification program authorized under this section and the service of process is provided by a marshal, the marshal shall promptly inform the sheriff of the date and time when the order or injunction was served, and the sheriff shall provide the notice described in subdivision (a) to the protected person.

(Amended by Stats. 2014, Ch. 470, Sec. 3. Effective January 1, 2015.)



6103.4

Section 6103 does not apply to any fee or charge for official services required by Section 100860 of the Health and Safety Code, or Part 5 (commencing with Section 4999) of Division 2, or Division 7 (commencing with Section 13000), of the Water Code.

(Amended by Stats. 2008, Ch. 609, Sec. 1. Effective January 1, 2009.)



6103.5

(a) Whenever a judgment is recovered by a public agency named in Section 6103, either as plaintiff or petitioner or as defendant or respondent, in any action or proceeding to begin, or to defend, which under the provisions of Section 6103 no fee for any official service rendered by the clerk of the court, including, but not limited to, the services of filing, certifying, and preparing transcripts, nor fee for service of process or notices by a sheriff or marshal has been paid, other than in a condemnation proceeding, quiet title action, action for the forfeiture of a fish net or nets or action for the forfeiture of an automobile or automobiles, the clerk entering the judgment shall include as a part of the judgment the amount of the filing fee, and the amount of the fee for the service of process or notices which would have been paid but for Section 6103, designating it as such. The clerk entering the judgment shall include as part of the judgment the amount of the fees for certifying and preparing transcripts if the court has, in its discretion, ordered those fees to be paid.

(b) When an amount equal to the clerk’s fees and the fees for service of process and notices is collected upon a judgment pursuant to subdivision (a), those amounts shall be due and payable to the clerk and the serving officer respectively. The clerk shall ascertain from the serving officer’s return the amount of fees he or she would have charged had it not been for the provisions of Section 6103. Remittances of the amounts so due shall be made within 45 days by the fiscal officer of the plaintiff or petitioner or respondent or defendant in the action or proceeding unless those fees have been collected by the levying officer and remitted to the court. No interest shall be computed or charged on the amount of the fee. If the judgment pursuant to subdivision (a) consists only of the amount of the filing fee, it shall be at the public agency’s discretion whether to seek collection. If the public agency determines not to seek collection of the filing fee, it shall notify the clerk and no further action as provided for in this section may be brought against the public agency.

(c) If the remittance is not received within 45 days of the filing of a partial satisfaction of judgment in an amount at least equal to the fees due to the clerk or a satisfaction of judgment has been filed, notwithstanding any other provision of law and except as provided in subdivision (b), the court may issue a writ of execution for recovery from the public agency of those fees plus the fees for issuance and execution of the writ plus a fee for administering this section.

(d) The superior court shall set a fee, not to exceed the actual costs of administering this section, up to a maximum of twenty-five dollars ($25), which shall be added to the writ of execution.

(Amended by Stats. 2002, Ch. 784, Sec. 124. Effective January 1, 2003.)



6103.6

Section 6103 does not apply to any fee or charge for official services established by a city or county ordinance as a reasonable and nondiscriminatory inspection fee to defray the costs of the inspection by such city or county of work done in, under, on or about any city or county street or highway, whether such work is done pursuant to franchise, statutory authority, or otherwise. Section 6103 does not apply to a reasonable and nondiscriminatory fee or charge established by a city or county ordinance to defray the costs of insuring such city or county against liability for injury or death to persons and damage to property resulting from such work in streets and highways. This section does not authorize a fee or charge for the mere issuance of a permit to do such work, nor does this section authorize the assessment against, or collecting of, any fee or charge from the State.

(Added by Stats. 1963, Ch. 1257.)



6103.7

Section 6103 does not apply to any fee or charge for official services established by a city, county, city and county, or district as a reasonable and nondiscriminatory inspection fee to defray the costs of the inspection by such city, county, city and county, or district of building construction work performed within the boundaries of such city, county, city and county, or district, whether such work is done pursuant to franchise, statutory authority, or otherwise. Section 6103 does not apply to a reasonable and nondiscriminatory fee or charge established by a city, county, city and county, or district ordinance to defray the costs of providing plan-checking services to any applicant, whether such plan-checking services are performed by the city, county, city and county, or district having jurisdiction over the construction or are contracted by such city, county, city and county, or district to an independent plan-checking firm. This section does not authorize a fee or charge for the mere issuance of a permit to do such work, nor does this section authorize the assessment against, or collecting of any fee or charge from, the state or its agencies when, and to the extent that, such inspection or services are otherwise required by law, to be, and are in fact, performed by another governmental agency.

(Amended by Stats. 1973, Ch. 692.)



6103.8

(a) Sections 6103 and 27383 do not apply to any fee or charge for recording full releases executed or recorded pursuant to Section 7174 of the Government Code, Sections 4608 and 5003.7 of the Public Resources Code, and Sections 2194, 11496, 12494, and 32362 of the Revenue and Taxation Code, where there is full satisfaction of the amount due under the lien which is released.

(b) The fee for recording full releases listed in subdivision (a) shall be six dollars ($6).

(c) In the case of full releases recorded by the state taxing agency pursuant to Section 7174 of the Government Code, the recording agency shall be billed quarterly or, at the option of the agency, at more frequent intervals. All billing shall refer to the agency certificate number of the recorded releases.

(d) The fee for recording full releases for any document relating to an agreement to reimburse a county for public aid granted by the county shall be six dollars ($6).

(e) The fee for filing any release of judgment which was in favor of a government agency and recorded pursuant to Section 6103 or 27383 shall be six dollars ($6).

(f) Sections 6103 and 27383 do not apply to any fee or charge for recording a notice of state tax lien under subdivision (d) of Section 7171 or a certificate of release under subdivision (h) of Section 7174.

(g) The fee for recording a notice of state tax lien pursuant to subdivision (d) of Section 7171 and a certificate of release under subdivision (h) of Section 7174 shall be as permitted by Sections 27361, 27361.2, 27361.4, and 27361.8.

(h) In the case of recording a notice of state tax lien pursuant to subdivision (f) or a certificate of release pursuant to subdivision (f), the recording agency shall be billed quarterly or at the option of the agency at more frequent intervals. All billing shall refer to the agency notice or certificate number.

(Amended by Stats. 1987, Ch. 868, Sec. 1.)



6103.9

(a) Notwithstanding any other provision of law, except as provided in this section, the local child support agency and the district attorney shall be exempt from the payment of any fees, including fees for service of process and filing fees, in any action or proceeding brought for the establishment of a child support obligation or the enforcement of a child or spousal support obligation.

(b) A court or county may be reimbursed for those direct costs related to the establishment of a child support obligation or the enforcement of a child or spousal support obligation which have been agreed to pursuant to a plan of cooperation. Any reimbursement pursuant to a plan of cooperation shall not include any amount which is payable as a filing fee.

(c) For purposes of this section, a “plan of cooperation” includes an agreement entered into by a court and the Administrative Office of the Courts of the California Judicial Council which provides for reimbursement for the cost of providing clerical and administrative support furnished by the court.

(Amended by Stats. 2000, Ch. 808, Sec. 95. Effective September 28, 2000.)



6103.10

Section 6103 does not apply to any fee or charges required to be paid to the State Director of Health Services or to the State Board of Equalization pursuant to Chapter 6.5 (commencing with Section 25100) of, and Chapter 6.8 (commencing with Section 25300) of, Division 20 of the Health and Safety Code, except as otherwise provided in paragraph (1) of subdivision (a) of Section 25174.7, subdivision (b) of Section 25205.1, subdivision (n) of Section 25205.7, subdivision (d) of Section 25205.8, and subdivision (e) of Section 25205.9.

(Amended by Stats. 1991, Ch. 1122, Sec. 1.)



6103.11

Section 6103 does not apply to any fee or charge for official services required by Title 7.3 (commencing with Section 66700).

(Added by Stats. 1976, Ch. 1309.)



6103.12

Section 6103 does not apply to any fee charged by a county clerk or county recorder, or clerk of the court, pursuant to Section 17980.1 or 17980.2 of the Health and Safety Code.

(Added by Stats. 1990, Ch. 192, Sec. 1.)



6104

Whenever an oath or affidavit is necessary in order that the State or any political subdivision thereof may recover funds or property due the State or political subdivision, no fee shall be charged for the taking of the oath.

(Enacted by Stats. 1943, Ch. 134.)



6105

Whenever an oath or affidavit is necessary in order that a person may obtain charity or relief from any agency or department of the United States, the State or any political subdivision thereof, no fee shall be charged for the taking of the oath.

(Enacted by Stats. 1943, Ch. 134.)



6106

Neither the State, nor any county or city, nor any public officer or body acting in his official capacity on behalf of the State, any county, or city, including notaries public, shall receive any fee or compensation for services rendered in an affidavit, or application relating to the securing of a pension, or the payment of a pension voucher, or any matter relating thereto.

(Enacted by Stats. 1943, Ch. 134.)



6107

(a) No public entity, including the state, a county, city, or other political subdivision, nor any officer or employee thereof, including notaries public, shall demand or receive any fee or compensation for doing any of the following:

(1) Recording, indexing, or issuing certified copies of any discharge, certificate of service, certificate of satisfactory service, notice of separation, or report of separation of any member of the Armed Forces of the United States.

(2) Furnishing a certified copy of, or searching for, any public record that is to be used in an application or claim for a pension, allotment, allowance, compensation, insurance (including automatic insurance), or any other benefits under any act of Congress for service in the Armed Forces of the United States or under any law of this state relating to veterans’ benefits.

(3) Furnishing a certified copy of, or searching for, any public record that is required by the Veterans Administration to be used in determining the eligibility of any person to participate in benefits made available by the Veterans Administration.

(4) Rendering any other service in connection with an application or claim referred to in paragraph (2) or (3).

(b) A certified copy of any record referred to in subdivision (a) may be made available only to one of the following:

(1) The person who is the subject of the record upon presentation of proper photo identification.

(2) A family member or legal representative of the person who is the subject of the record upon presentation of proper photo identification and certification of their relationship to the subject of the record.

(3) A county office that provides veteran’s benefits services upon written request of that office.

(4) A United States official upon written request of that official. A public officer or employee is liable on his or her official bond for failure or refusal to render the services.

(Amended by Stats. 2004, Ch. 6, Sec. 1. Effective January 22, 2004.)



6108

No officer of a county or judicial district shall charge or receive any fee or compensation for administering or certifying the oath of office or for filing or swearing to any claim or demand against any county in the State.

(Amended by Stats. 1951, Ch. 1553.)



6109

Every officer of a county or judicial district, upon receiving any fees for official duty or service, may be required by the person paying the fees to make out in writing and to deliver to the person a particular account of the fees. The account shall specify for what the fees, respectively, accrued, and the officer shall receipt it. If the officer refuses or neglects to do so when required, he is liable to the person paying the fees in treble the amount so paid.

(Amended by Stats. 1951, Ch. 1553.)



6110

Upon payment of the fees required by law, the officer shall perform the services required. For every failure or refusal to do so, the officer is liable upon his official bond.

(Enacted by Stats. 1943, Ch. 134.)






CHAPTER 2.5 - Medium of Payment

6150

Any officer of a county who is not specifically authorized by statute so to do may be authorized by the board of supervisors of the county to accept negotiable paper in payment for any license, permit, or fee, in payment of any other obligation owing to such county, or in payment of any trust deposit. Such authorization may be withdrawn at any time by the board of supervisors and may be given under such conditions as the board of supervisors by resolution shall establish. Any officer so authorized may, at his discretion, accept negotiable paper in payment for any license, permit, or fee, in payment of any other obligation owing to such county, or in payment of any trust deposit.

(Amended by Stats. 1980, Ch. 561.)



6151

As used in this chapter, “negotiable paper” means bank checks and drafts and express and post-office money orders.

(Added by Stats. 1955, Ch. 1471.)



6151.5

Any local officer, office, agency or unit which collects or receives taxes, fees, charges or any funds for public services may, when payment is acceptable in the form of a negotiable instrument, be paid by check, draft or money order payable to the office, agency, board or unit without including the name or names of the officer or persons then occupying the office.

(Added by Stats. 1974, Ch. 1162.)



6152

The acceptance of negotiable paper pursuant to this chapter constitutes payment of any amount owing to a county as of the date of acceptance when, but not before, the negotiable paper is duly paid.

(Amended by Stats. 1980, Ch. 561.)



6153

(a) If, pursuant to another provision of law, a bank account has been authorized for the use of the officer, he shall deposit in that account as soon as practicable any negotiable paper accepted by him pursuant to this chapter.

(b) If a bank account has not been authorized for the use of such officer, he shall deposit negotiable paper accepted pursuant to this chapter as soon as practicable in the county treasury, and the county treasurer shall handle such negotiable paper like any other negotiable paper accepted by him.

(Amended by Stats. 1961, Ch. 1096.)



6154

Any negotiable paper redeemed by or charged back to the county treasurer by reason of nonpayment shall be returned to the officer who deposited it with him. Upon notification from the county treasurer a memorandum charging the officer who made the deposit and crediting the county treasurer shall be issued by the county auditor on the fund into which the original deposit was made.

(Added by Stats. 1955, Ch. 1471.)



6155

If any negotiable paper is not paid on due presentment for any reason, any record of payment made by the officer receiving such paper shall be canceled. Any receipt issued in acknowledgment of such payment shall also be deemed to be canceled. The license fee, permit fee, fine or other obligation shall continue as an outstanding obligation as though no payment had been attempted.

The officer accepting negotiable paper shall make any memoranda necessary to enable him to make proper cancellation on its return without payment. Such officer shall incur no personal liability for the acceptance of negotiable paper pursuant to this chapter which is not paid on due presentment unless such paper is accepted in violation of any condition imposed by the board of supervisors.

(Added by Stats. 1955, Ch. 1471.)



6156

When a cancellation is made, the officer making it shall enter it in the accounting records of his office. He shall immediately send a notice to the person who attempted payment by the negotiable paper of the cancellation of the payment.

The validity of any license fee, permit fee, fee, fine or other obligation shall not be affected by any failure or irregularity in giving this notice.

(Added by Stats. 1955, Ch. 1471.)



6157

(a) The state, and each city, whether general law or chartered, county, and district, each subdivision, department, board, commission, body, or agency of the foregoing, shall accept personal checks, in addition to any other authorized form of payment, drawn in its favor or in favor of a designated official thereof, in payment for any license, permit, or fee, or in payment of any obligation owing to the public agency or trust deposit, if the person issuing the check furnishes to the person authorized to receive payment satisfactory proof of residence in this state and if the personal check is drawn on a banking institution located in this state.

(b) If any personal check, corporate check, cashier’s check, money order, or other draft method offered in payment pursuant to this section is returned without payment, for any reason, a reasonable charge for the returned check, not to exceed the actual costs incurred by the public agency, may be imposed to recover the public agency’s processing and collection costs. This charge may be added to, and become part of, any underlying obligation other than an obligation which constitutes a lien on real property, and a different method of payment for that payment and future payments by this person may be prescribed.

(c) The acceptance of a personal check, corporate check, cashier’s check, money order, or other draft method pursuant to this section constitutes payment of the obligation owed to the payee public agency to the extent of the amount of the check as of the date of acceptance when, but not before, the check is duly paid.

(d) The provisions in subdivision (b) prohibiting a returned check charge being added to, and becoming a part of, an obligation which constitutes a lien on real property do not apply to obligations under the Veterans’ Farm and Home Purchase Act of 1974 (Article 3.1 (commencing with Section 987.50) of Chapter 6 of Division 4 of the Military and Veterans Code).

(Amended by Stats. 2013, Ch. 607, Sec. 1. Effective January 1, 2014.)



6159

(a) The following definitions apply for purposes of this section:

(1) “Credit card” means any card, plate, coupon book, or other credit device existing for the purpose of being used from time to time upon presentation to obtain money, property, labor, or services on credit.

(2) “Card issuer” means any person, or his or her agent, who issues a credit card and purchases credit card drafts.

(3) “Cardholder” means any person to whom a credit card is issued or any person who has agreed with the card issuer to pay obligations arising from the issuance of a credit card to another person.

(4) “Debit card” means a card or other means of access to a debit card cardholder’s account that may be used to initiate electronic funds transfers from that account.

(5) “Draft purchaser” means any person who purchases credit card drafts.

(6) “Electronic funds transfer” means any method by which a person permits electronic access to, and transfer of, money held in an account by that person.

(b) Subject to subdivisions (c) and (d), a court, city, county, city and county, or other public agency may authorize the acceptance of a credit card, debit card, or electronic funds transfer for any of the following:

(1) The payment for the deposit of bail for any offense not declared to be a felony or for any court-ordered fee, fine, forfeiture, penalty, assessment, or restitution. Use of a card or electronic funds transfer pursuant to this paragraph may include a requirement that the defendant be charged any administrative fee charged by the company issuing the card or processing the account for the cost of the transaction.

(2) The payment of a filing fee or other court fee.

(3) The payment of any towage or storage costs for a vehicle that has been removed from a highway, or from public or private property, as a result of parking violations.

(4) The payment of child, family, or spousal support, including reimbursement of public assistance, related fees, costs, or penalties, with the authorization of the cardholder or accountholder.

(5) The payment for services rendered by any city, county, city and county, or other public agency.

(6) The payment of any fee, charge, or tax due a city, county, city and county, or other public agency.

(7) The payment of any moneys payable to the sheriff pursuant to a levy under a writ of attachment or writ of execution. If the use of a card or electronic funds transfer pursuant to this paragraph includes any administrative fee charged by the company issuing the card or processing the account for the cost of the transaction, that fee shall be paid by the person who pays the money to the sheriff pursuant to the levy.

(8) The payment of a donation, gift, bequest, or devise made to or in favor of a county, or to or in favor of the board of supervisors of a county, pursuant to Section 25355.

(c) A court desiring to authorize the use of a credit card, debit card, or electronic funds transfer pursuant to subdivision (b) shall obtain the approval of the Judicial Council. A city desiring to authorize the use of a credit card, debit card, or electronic funds transfer pursuant to subdivision (b) shall obtain the approval of its city council. Any other public agency desiring to authorize the use of a credit card, debit card, or electronic funds transfer pursuant to subdivision (b) shall obtain the approval of the governing body that has fiscal responsibility for that agency.

(d) After approval is obtained, a contract may be executed with one or more credit card issuers, debit card issuers, electronic funds transfer processors, or draft purchasers. The contract shall provide for the following matters:

(1) The respective rights and duties of the court, city, county, city and county, or other public agency and card issuer, funds processor, or draft purchaser regarding the presentment, acceptability, and payment of credit and debit card drafts and electronic funds transfer requests.

(2) The establishment of a reasonable means by which to facilitate payment settlements.

(3) The payment to the card issuer, funds processor, or draft purchaser of a reasonable fee or discount.

(4) Any other matters appropriately included in contracts with respect to the purchase of credit and debit card drafts and processing of electronic funds transfer requests as may be agreed upon by the parties to the contract.

(e) The honoring of a credit card, debit card, or electronic funds transfer pursuant to subdivision (b) hereof constitutes payment of the amount owing to the court, city, county, city and county, or other public agency as of the date the credit or debit card is honored or the electronic funds transfer is processed, provided the credit or debit card draft is paid following its due presentment to a card issuer or draft purchaser or the electronic funds transfer is completed with transfer to the agency requesting the transfer.

(f) If any credit or debit card draft is not paid following due presentment to a card issuer or draft purchaser or is charged back to the court, city, county, city and county, or other public agency for any reason, any record of payment made by the court, city, or other public agency honoring the credit or debit card shall be void. If any electronic funds transfer request is not completed with transfer to the agency requesting the transfer or is charged back to the agency for any reason, any record of payment made by the agency processing the electronic funds transfer shall be void. Any receipt issued in acknowledgment of payment shall also be void. The obligation of the cardholder or accountholder shall continue as an outstanding obligation as if no payment had been attempted.

(g) If a credit card, debit card draft, electronic funds transfer, or other payment offered in payment is returned without payment, for any reason, a reasonable charge for the charge back or return, not to exceed the actual costs incurred by the public agency, may be imposed to recover the public agency’s processing and collection costs. This charge may be added to, and become part of, any underlying obligation other than an obligation which constitutes a lien on real property, and a different method of payment for that payment and future payments by this person may be prescribed.

(h) Notwithstanding Title 1.3 (commencing with Section 1747) of Part 4 of Division 3 of the Civil Code, a court, city, county, city and county, or any other public agency may impose a fee for the use of a credit or debit card or electronic funds transfer, not to exceed the costs incurred by the agency in providing for payment by credit or debit card or electronic funds transfer. These costs may include, but shall not be limited to, the payment of fees or discounts as specified in paragraph (3) of subdivision (d). Any fee imposed by a court pursuant to this subdivision shall be approved by the Judicial Council. Any fee imposed by any other public agency pursuant to this subdivision for the use of a credit or debit card or electronic funds transfer shall be approved by the governing body responsible for the fiscal decisions of the public agency.

(i) Fees or discounts provided for under paragraph (3) of subdivision (d) shall be deducted or accounted for prior to any statutory or other distribution of funds received from the card issuer, funds processor, or draft purchaser to the extent not recovered from the cardholder or accountholder pursuant to subdivision (h).

(j) The Judicial Council may enter into a master agreement with one or more credit or debit card issuers, funds processors, or draft purchasers for the acceptance and payment of credit or debit card drafts and electronic funds transfer requests received by the courts. Any court may join in any of these master agreements or may enter into a separate agreement with a credit or debit card issuer, funds processor, or draft purchaser.

(Amended by Stats. 2013, Ch. 607, Sec. 2. Effective January 1, 2014.)






CHAPTER 2.6 - State Payment Card Act

6160

The Legislature finds and declares that there are costs associated with all forms of payment, including cash and checks. The Legislature further finds and declares that by accepting payment by credit card or other payment devices, state agencies will be able to take advantage of new technologies that will improve their efficiency and will increase consumer convenience and choice by providing state consumers with an alternative method of payment.

(Added by Stats. 1995, Ch. 926, Sec. 1. Effective January 1, 1996.)



6161

For the purposes of this chapter:

(a) “Cardholder” means a person making a payment to a state agency by credit card or payment device.

(b) “Credit card” shall have the same meaning as provided in subsection (k) of Section 1602 of Title 15 of the United States Code (Section 103(k) of the federal Truth in Lending Act, and regulations promulgated thereunder).

(c) “Director” means the Director of General Services.

(d) “In person” means from one natural person to another who, as an employee or other representative of a state agency, accepts payment and processes the payment according to the procedures of the agency.

(e) “Payment device” shall have the same meaning as the definition of “accepted card or other means of access” set forth in paragraph (1) of Section 1693a of Title 15 of the United States Code (Section 903(1) of the federal Electronic Fund Transfer Act), and for purposes of this chapter shall also include a card that enables a person to pay for transactions through the use of value stored on the card itself.

(f) “Person” means a natural person or an organization, including a corporation, partnership, limited liability company, proprietorship, association, cooperative, estate, trust, or government unit.

(g) “State agency” shall have the same meaning as set forth in Section 11000.

(Added by Stats. 1995, Ch. 926, Sec. 1. Effective January 1, 1996.)



6162

(a) Except as provided in Section 6159, the Director of General Services, or his or her designee, may negotiate and enter into any contracts necessary to implement or facilitate the acceptance of credit cards or other payment devices by state agencies. The authority granted to the director pursuant to this section shall include the discretion to negotiate and agree to specific terms applicable to each state agency, including, but not limited to, the terms regarding any payment of fees to third parties for the acceptance of credit cards or other payment devices, types of payments, any limitations on amounts and limits of liabilities that would be eligible for payment by credit card or other payment device, and operational requirements.

(b) The director may negotiate master contracts or other contracts that allow the cost-effective acceptance of payment by credit card or other payment device. Additionally, the director or any state agency negotiating these contracts shall use its best efforts to minimize the financial impact of credit card or other payment device acceptance on the state agency, taxpayers, and the public who use its services.

(c) The director, in consultation with the Director of e-Government, shall take steps to encourage the adoption of standard payment policies and procedures for all state agencies. Furthermore, a state agency may enter into an interagency agreement with another state agency for the purposes of establishing uniform policies and acquiring equipment to support payment by credit card or other payment device.

(Amended by Stats. 2001, Ch. 427, Sec. 1. Effective January 1, 2002.)



6163

(a) (1) Except as provided in paragraphs (2) and (3), all state agencies shall accept payment made by means of a credit card or other payment device.

(2) (A) A state agency may request that the director grant an exemption from paragraph (1) if the agency determines that its acceptance of payments by credit card or other payment device would have any of the following results:

(i) It would not be cost-effective.

(ii) It would result in a net additional unfunded cost to the agency.

(iii) It would result in a shortfall of revenues to the State of California.

(B) A request made pursuant to this paragraph shall state the reasons for the agency’s determination. The director may request additional information from the requesting agency, and shall approve or deny the exemption request within 60 days of the receipt of all relevant information from the agency. The director also may request that the exemption be renewed on a periodic basis, and that the agency provide a plan for implementing paragraph (1).

(C) In determining cost-effectiveness, an agency may consider more than one year. In determining the cost-effectiveness of accepting payment by credit card and other payment devices, the state agency shall consider all factors relating to costs and savings associated with accepting credit cards and other payment devices. However, an agency may accept payment by credit card or other payment device notwithstanding the cost-effectiveness, if, upon the agency’s analysis, the additional level of customer service offered by these payment methods outweighs cost considerations.

(D) “Costs” for the purposes of this subdivision shall include, but not be limited to, the following:

(i) Amounts paid to a third party for accepting the credit card or other payment device.

(ii) Equipment costs, including telephone and maintenance expenses.

(iii) Labor costs of the state agency related to processing payments made by a credit card or other payment device.

(E) “Savings” for the purposes of this subdivision shall include, but not be limited to, the following:

(i) The use of the float by the applicable state agency.

(ii) Reduction in bank fees that would be charged for payments made by cash and checks.

(iii) The costs of handling cash, labor savings, theft or pilferage, reduced storage, and security and transit of handling and holding cash.

(iv) The costs of handling checks.

(v) Dishonored check costs.

(vi) Decreased facility needs.

(vii) Increased collection of mandated payments.

(viii) Increased sales of discretionary goods and services.

(ix) Reduced paperwork.

(x) Fewer in-person transactions, especially with the use of voice response units and kiosks.

(3) Notwithstanding paragraph (1), a state agency shall not accept payment by credit card or other payment device if the state agency is unable to enter into the contracts on terms that are acceptable to the agency, or if the director acting on behalf of the agency is unable to enter into contracts on terms that are acceptable to the director and the agency, as are necessary to enable the agency to accept payment by credit card or other payment device.

(4) If the Franchise Tax Board does not accept payment by credit card or other payment device as a result of this subdivision, then the law regarding credit card payments in existence prior to the effective date of the legislation adding this chapter shall apply to the Franchise Tax Board.

(b) The director may establish procedures to delegate the authority granted under this chapter to other state agencies so that these agencies may enter into contracts for accepting credit cards or other payment devices on behalf of the respective agency.

(c) For entities established under Article VI of the California Constitution, the authority of the director under this chapter shall rest with the administrative director of those entities.

(d) Any agency that intends to accept payment by credit card or other payment device pursuant to a master contract entered into by the director shall transmit a letter of intent so stating to the director.

(Amended by Stats. 2001, Ch. 427, Sec. 2. Effective January 1, 2002.)



6164

No officer or employee of a state agency, or other individual, who in the course of his or her employment or duty has or had access to credit card or payment device information provided to the state agency under this chapter shall disclose or make known in any manner information provided under this chapter or use the information for any unauthorized purpose. Any violation of this section shall be a misdemeanor.

(Added by Stats. 1995, Ch. 926, Sec. 1. Effective January 1, 1996.)



6165

The Department of General Services and state agencies shall enter into interagency agreements to reimburse the Department of General Services for its costs in entering into contracts pursuant to this chapter.

(Added by Stats. 1995, Ch. 926, Sec. 1. Effective January 1, 1996.)



6166

Any state agency accepting payment by a means of credit card, whether pursuant to this chapter or Section 19005 of the Revenue and Taxation Code, shall, when sending a billing statement, notify each payer permitted to make payment to that agency by means of a credit card of his or her option of making payment by means of a credit card. Each state agency that sends a billing statement to an individual who is allowed to make payment to that agency by means of a credit card shall provide either of the following on that statement or on a document provided with the statement:

(a) A designated space on the payment form upon which the payer can provide a credit card number, expiration date, and signature.

(b) Complete instructions as to the procedure, by means of telephone or otherwise, that the payer must follow in order to pay by means of a credit card.

(Added by Stats. 1999, Ch. 203, Sec. 1. Effective January 1, 2000.)






CHAPTER 3 - Crimes Relating to Public Records, Documents, and Certificates

6200

Every officer having the custody of any record, map, or book, or of any paper or proceeding of any court, filed or deposited in any public office, or placed in his or her hands for any purpose, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years if, as to the whole or any part of the record, map, book, paper, or proceeding, the officer willfully does or permits any other person to do any of the following:

(a) Steal, remove, or secrete.

(b) Destroy, mutilate, or deface.

(c) Alter or falsify.

(Amended by Stats. 2011, Ch. 15, Sec. 129. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



6201

Every person not an officer referred to in Section 6200, who is guilty of any of the acts specified in that section, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 130. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



6203

(a) Every officer authorized by law to make or give any certificate or other writing is guilty of a misdemeanor if he or she makes and delivers as true any certificate or writing containing statements which he or she knows to be false.

(b) Notwithstanding any other limitation of time described in Section 802 of the Penal Code, or any other provision of law, prosecution for a violation of this offense shall be commenced within four years after discovery of the commission of the offense, or within four years after the completion of the offense, whichever is later.

(c) The penalty provided by this section is not an exclusive remedy, and does not affect any other relief or remedy provided by law.

(Amended by Stats. 2007, Ch. 399, Sec. 3. Effective January 1, 2008.)






CHAPTER 3.01 - Public Records Protection and Recovery

6204

(a) For purposes of this chapter, the following definitions shall apply:

(1) “Archivist” means the Chief of Archives, as specified in Section 12227.

(2) “Record” has the same meaning as “public records” is defined in subdivision (e) of Section 6252, and includes, but is not limited to, any writing containing information relating to the conduct of the public’s business prepared, owned, used, or retained by a state or local agency regardless of physical form or characteristics.

(3) “Secretary” means the Secretary of State.

(b) Whenever the secretary, in consultation with the archivist, has reasonable grounds to believe that a record belonging to the state or a local agency is in the possession of a person, organization, or institution not authorized by law to possess that record, the secretary may issue a written notice demanding that person, organization, or institution to do either of the following within 20 calendar days of receiving the notice:

(1) Return the record to the appropriate state or local agency.

(2) Respond in writing and declare why the record does not belong to the state or a local agency.

(c) The notice and demand issued pursuant to subdivision (b) shall identify the record claimed to belong to the state or local agency with reasonable specificity, and shall state that the secretary is authorized to take legal action to recover the record if the person, organization, or institution fails to respond in writing within the required time or does not adequately demonstrate that the record does not belong to the state or a local agency.

(d) The secretary shall send the notice and demand specified in subdivision (b) by certified or registered mail, return receipt requested.

(e) When a record is returned pursuant to paragraph (1) of subdivision (b), upon the request of the person, organization, or institution that returned the record, the secretary or a local agency that receives the record shall issue to that person, organization, or institution a copy or digital image of the record, which shall be certified as a true copy of the record that was returned to the state or local agency, and dated on the same day the record was returned.

(Amended by Stats. 2014, Ch. 28, Sec. 4. Effective June 20, 2014.)



6204.1

(a) If a person, organization, or institution that receives a written notice and demand from the secretary pursuant to Section 6204 does not deliver the described record, does not respond to the notice and demand within the required time, or does not adequately demonstrate that the record does not belong to the state or a local agency, the secretary may ask the Attorney General to petition the superior court in the county in which the records are located for an order requiring the return of the record.

(b) After a hearing, and upon a finding that the specified record is in the possession of a person, organization, or institution not authorized by law to possess the record, the court shall order the record to be delivered to the archivist or other government official designated by the court.

(c) The court may issue any order necessary to protect the record from destruction, alteration, transfer, conveyance, or alienation by the person, organization, or institution in possession of the record, and may order the record to be surrendered into the custody of the archivist pending the court’s decision on the petition.The court may order the record to be available for public access under a request made pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250)).

(Added by Stats. 2009, Ch. 519, Sec. 1. Effective January 1, 2010.)



6204.2

(a) If a local agency has reasonable grounds to believe that a record belonging to that local agency is in the possession of a person, organization, or institution not authorized by law to possess the record, it may request the secretary to act on its behalf pursuant to the procedures specified in Sections 6204 and 6204.1, or undertake on its own behalf the same procedure available to the secretary under those sections, subject to subdivisions (b), (c), and (d).

(b) If a person, organization, or institution that receives a written notice and demand from a local agency issued pursuant to this section does not deliver the described record, does not respond to the notice and demand within the required time, or does not adequately demonstrate that the record does not belong to the local agency, the local agency may request the county district attorney or, where applicable, the city attorney, to petition the superior court in the county in which the record is located for an order requiring the return of the record.

(c) After a hearing, and upon a finding that a specified record is in the possession of a person, organization, or institution not authorized by law to possess the record, the court shall order the record to be delivered to the local agency or a government official designated by the court.

(d) The court may issue any order necessary to protect the record from destruction, alteration, transfer, conveyance, or alienation by the person, organization, or institution in possession of the record, and may order the record to be surrendered into the custody of the local agency pending the court’s decision on the petition. The court may order the record to be available for public access under a request made pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250)).

(Added by Stats. 2009, Ch. 519, Sec. 1. Effective January 1, 2010.)



6204.3

(a) Notwithstanding any other provision of this chapter, an organization or institution having physical custody of a record shall be exempt from Sections 6204 to 6204.2, inclusive, if the organization or institution meets both of the following requirements:

(1) It follows professional practices recommended by the Society of American Archivists, as used by the archivist, for the management, care, and preservation of historical records.

(2) It requires that all records it receives or maintains are subject to inspection to the same extent that the records would be subject to inspection and not exempt from disclosure pursuant to Chapter 3.5 (commencing with Section 6250) if received or maintained by a public agency.

(b) If an organization or institution refuses public inspection of a record in its custody in violation of the requirements described in paragraph (2) of subdivision (a), the archivist or local agency, or a designated representative, shall contact the organization or institution to inform it of those requirements and, if appropriate, facilitate inspection of the record. If an organization or institution continues to deny public inspection consistent with paragraph (2) of subdivision (a), the secretary, on behalf of the archivist or the local agency may pursue recovery of the records under this chapter.

(Added by Stats. 2009, Ch. 519, Sec. 1. Effective January 1, 2010.)



6204.4

In an action brought pursuant to this chapter, the court may award reasonable attorney’s fees and costs to the prevailing party.

(Added by Stats. 2009, Ch. 519, Sec. 1. Effective January 1, 2010.)






CHAPTER 3.1 - Address Confidentiality for Victims of Domestic Violence, Sexual Assault, and Stalking

6205

The Legislature finds that persons attempting to escape from actual or threatened domestic violence, sexual assault, or stalking frequently establish new names or addresses in order to prevent their assailants or probable assailants from finding them. The purpose of this chapter is to enable state and local agencies to respond to requests for public records without disclosing the changed name or location of a victim of domestic violence, sexual assault, or stalking, to enable interagency cooperation with the Secretary of State in providing name and address confidentiality for victims of domestic violence, sexual assault, or stalking, and to enable state and local agencies to accept a program participant’s use of an address designated by the Secretary of State as a substitute mailing address.

(Amended by Stats. 2006, Ch. 639, Sec. 2. Effective January 1, 2007.)



6205.5

Unless the context clearly requires otherwise, the definitions in this section apply throughout this chapter.

(a) “Address” means a residential street address, school address, or work address of an individual, as specified on the individual’s application to be a program participant under this chapter.

(b) “Domestic violence” means an act as defined in Section 6211 of the Family Code.

(c) “Domicile” means a place of habitation as defined in Section 349 of the Elections Code.

(d) “Program participant” means a person certified as a program participant under Section 6206.

(e) “Sexual assault” means an act or attempt made punishable by Section 220, 261, 261.5, 262, 264.1, 266c, 269, 285, 286, 288, 288.5, 288a, 289, or 647.6 of the Penal Code.

(f) “Stalking” means an act as defined in Section 646.9 of the Penal Code.

(Amended by Stats. 2012, Ch. 270, Sec. 1. Effective January 1, 2013.)



6206

(a) An adult person, a parent or guardian acting on behalf of a minor, or a guardian acting on behalf of an incapacitated person, who is domiciled in California, may apply to the Secretary of State to have an address designated by the Secretary of State serve as the person’s address or the address of the minor or incapacitated person. An application shall be completed in person at a community-based victims’ assistance program or a community-based assistance program that serves victims of elder or dependent adult abuse pursuant to the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code). The application process shall include a requirement that the applicant shall meet with a victims’ assistance counselor and receive orientation information about the program. The Secretary of State shall approve an application if it is filed in the manner and on the form prescribed by the Secretary of State and if it contains all of the following:

(1) A sworn statement by the applicant that the applicant has good reason to believe both of the following:

(A) That the applicant, or the minor or incapacitated person on whose behalf the application is made, is a victim of domestic violence, sexual assault, or stalking.

(B) That the applicant fears for his or her safety or his or her children’s safety, or the safety of the minor or incapacitated person on whose behalf the application is made.

(2) If the applicant alleges that the basis for the application is that the applicant, or the minor or incapacitated person on whose behalf the application is made, is a victim of domestic violence or sexual assault, the application may be accompanied by evidence including, but not limited to, any of the following:

(A) Police, court, or other government agency records or files.

(B) Documentation from a domestic violence or sexual assault program if the person is alleged to be a victim of domestic violence or sexual assault.

(C) Documentation from a legal, clerical, medical, or other professional from whom the applicant or person on whose behalf the application is made has sought assistance in dealing with the alleged domestic violence or sexual assault.

(D) Any other evidence that supports the sworn statement, such as a statement from any other individual with knowledge of the circumstances that provides the basis for the claim, or physical evidence of the act or acts of domestic violence or sexual assault.

(3) If the applicant alleges that the basis for the application is that the applicant, or the minor or incapacitated person on whose behalf the application is made, is a victim of stalking, the application may be accompanied by evidence including, but not limited to, any of the following:

(A) Police, court, or other government agency records or files.

(B) Documentation from a legal, clerical, medical, or other professional from whom the applicant or person on whose behalf the application is made has sought assistance in dealing with the alleged stalking.

(C) Any other evidence that supports the sworn statement, such as a sworn statement from any other individual with knowledge of the circumstances that provide the basis for the claim, or physical evidence of the act or acts of stalking.

(4) The name and last known address of the applicant’s minor child or children, the name and last known address of the other parent or parents of the minor child or children of the applicant, and all court orders related to the minor child or children of the applicant, and legal counsel of record in those cases.

(5) A designation of the Secretary of State as agent for purposes of service of process and for the purpose of receipt of mail.

(A) Service on the Secretary of State of any summons, writ, notice, demand, or process shall be made by delivering to the address confidentiality program personnel of the office of the Secretary of State two copies of the summons, writ, notice, demand, or process.

(B) If a summons, writ, notice, demand, or process is served on the Secretary of State, the Secretary of State shall immediately cause a copy to be forwarded to the program participant at the address shown on the records of the address confidentiality program so that the summons, writ, notice, demand, or process is received by the program participant within three days of the Secretary of State’s having received it.

(C) The Secretary of State shall keep a record of all summonses, writs, notices, demands, and processes served upon the Secretary of State under this section and shall record the time of that service and the Secretary of State’s action.

(D) The office of the Secretary of State and any agent or person employed by the Secretary of State shall be held harmless from any liability in any action brought by any person injured or harmed as a result of the handling of first-class mail on behalf of program participants.

(6) The mailing address where the applicant can be contacted by the Secretary of State, and the phone number or numbers where the applicant can be called by the Secretary of State.

(7) The address or addresses that the applicant requests not be disclosed for the reason that disclosure will increase the risk of domestic violence, sexual assault, or stalking.

(8) The signature of the applicant and of any individual or representative of any office designated in writing under Section 6208.5 who assisted in the preparation of the application, and the date on which the applicant signed the application.

(b) Applications shall be filed with the office of the Secretary of State.

(c) Upon filing a properly completed application, the Secretary of State shall certify the applicant as a program participant. Applicants shall be certified for four years following the date of filing unless the certification is withdrawn or invalidated before that date. The Secretary of State shall by rule establish a renewal procedure. A minor program participant, who reaches 18 years of age during his or her enrollment, may renew as an adult following the renewal procedures established by the Secretary of State.

(d) Upon certification, the Secretary of State shall, within 10 days, notify the other parent or parents identified pursuant to paragraph (4) of subdivision (a) of the designation of the Secretary of State as agent for purposes of service of process and, unless there is a court order prohibiting contact, the address designated by the Secretary of State for the program participant. The notice shall be given by mail, return receipt requested, postage prepaid, to the last known address of the other parent to be notified. A copy shall also be sent to that parent’s counsel of record, if provided to the Secretary of State by the applicant.

(e) A person who falsely attests in an application that disclosure of the applicant’s address would endanger the applicant’s safety or the safety of the applicant’s children or the minor or incapacitated person on whose behalf the application is made, or who knowingly provides false or incorrect information upon making an application, is guilty of a misdemeanor. A notice shall be printed in bold type and in a conspicuous location on the face of the application informing the applicant of the penalties under this subdivision.

(Amended by Stats. 2013, Ch. 676, Sec. 1. Effective January 1, 2014.)



6206.4

The Secretary of State shall keep confidential name changes of program participants obtained pursuant to subdivision (b) of Section 1277 of the Code of Civil Procedure. The Secretary of State shall have the same responsibilities and obligations to program participants who have obtained a name change as to any other program participant under this chapter.

(Added by Stats. 2000, Ch. 33, Sec. 5. Effective January 1, 2001.)



6206.5

Upon termination of a program participant’s certification, the Secretary of State shall retain records as follows:

(a) Except as provided in subdivision (g) of Section 6206.7 or Section 6208, any records or documents pertaining to a program participant shall be held confidential for a period of three years after withdrawal or termination of certification.

(b) All records or documents pertaining to a program participant shall be retained for a period of three years after termination of certification and then destroyed, except for change of name records, which shall be retained permanently and only be accessible pursuant to Section 6208 and Section 1798.34 of the Civil Code.

(Amended by Stats. 2012, Ch. 270, Sec. 3. Effective January 1, 2013.)



6206.7

(a) A program participant may withdraw from program participation by submitting to the Secretary of State written notification of withdrawal and his or her current identification card. Certification shall be terminated on the date of receipt of this notification.

(b) The Secretary of State may terminate a program participant’s certification and invalidate his or her authorization card for any of the following reasons:

(1) The program participant’s certification term has expired and certification renewal has not been completed.

(2) The Secretary of State has determined that false information was used in the application process to qualify as a program participant or that participation in the program is being used as a subterfuge to avoid detection of illegal or criminal activity or apprehension by law enforcement.

(3) The program participant no longer resides at the most recent residential address provided to the Secretary of State, and has not provided at least seven days’ prior notice in writing of a change in address.

(4) A service of process document or mail forwarded to the program participant by the Secretary of State is returned as nondeliverable.

(5) The program participant obtains a legal name change and fails to notify the Secretary of State within seven days.

(6) The program participant, who reaches 18 years of age during his or her certification term, has not renewed his or her certification within 60 days of him or her reaching 18 years of age.

(c) The Secretary of State may refuse to renew a program participant’s certification if the adult program participant or the parent or guardian acting on behalf of a minor or incapacitated person has abandoned his or her domicile in this state.

(d) If intended termination is based on any of the reasons under subdivision (b) or (c), the Secretary of State shall send written notification of the intended termination to the program participant. The program participant shall have 30 days in which to appeal the intended termination under procedures developed by the Secretary of State.

(e) The Secretary of State shall notify in writing the county elections official and authorized personnel of the appropriate county clerk’s office, county recording office, and department of health of the program participant’s certification withdrawal, invalidation, expiration, or termination.

(f) Upon receipt of this termination notification, authorized personnel shall transmit to the Secretary of State all appropriate administrative records pertaining to the program participant and the record transmitting agency is no longer responsible for maintaining the confidentiality of a terminated program participant’s record.

(g) Following termination of program participant certification as a result of paragraph (2) of subdivision (b), the Secretary of State may disclose information contained in the participant’s application.

(Amended by Stats. 2012, Ch. 270, Sec. 4. Effective January 1, 2013.)



6207

(a) A program participant may request that state and local agencies use the address designated by the Secretary of State as his or her address. When creating a public record, state and local agencies shall accept the address designated by the Secretary of State as a program participant’s substitute address, unless the Secretary of State has determined both of the following:

(1) The agency has a bona fide statutory or administrative requirement for the use of the address which would otherwise be confidential under this chapter.

(2) This address will be used only for those statutory and administrative purposes and shall not be publicly disseminated.

(b) A program participant may request that state and local agencies use the address designated by the Secretary of State as his or her address. When modifying or maintaining a public record, excluding the record of any birth, fetal death, death, or marriage registered under Division 102 (commencing with Section 102100) of the Health and Safety Code, state and local agencies shall accept the address designated by the Secretary of State as a program participant’s substitute address, unless the Secretary of State has determined both of the following:

(1) The agency has a bona fide statutory or administrative requirement for the use of the address which would otherwise be confidential under this chapter.

(2) This address will be used only for those statutory and administrative purposes and shall not be publicly disseminated.

(c) A program participant may use the address designated by the Secretary of State as his or her work address.

(d) The office of the Secretary of State shall forward all first-class mail and all mail sent by a governmental agency to the appropriate program participants. The office of the Secretary of State may, in its discretion, refuse to handle or forward packages regardless of size or type of mailing.

(e) Notwithstanding subdivisions (a) and (b), program participants shall comply with the provisions specified in subdivision (d) of Section 1808.21 of the Vehicle Code if requesting suppression of the records maintained by the Department of Motor Vehicles. Program participants shall also comply with all other provisions of the Vehicle Code relating to providing current address information to the department.

(Amended by Stats. 2012, Ch. 270, Sec. 5. Effective January 1, 2013.)



6207.5

A program participant who is otherwise qualified to vote may seek to register and vote in a confidential manner pursuant to Section 2166.5 of the Elections Code.

(Added by Stats. 1998, Ch. 1005, Sec. 2. Effective January 1, 1999.)



6208

The Secretary of State may not make a program participant’s address, other than the address designated by the Secretary of State, or a program participant’s name change available for inspection or copying, except under any of the following circumstances:

(a) If requested by a law enforcement agency, to the law enforcement agency.

(b) If directed by a court order, to a person identified in the order.

(c) If certification has been terminated as a result of paragraph (2) of subdivision (b) of Section 6206.7.

(Amended by Stats. 2011, Ch. 200, Sec. 3. Effective January 1, 2012.)



6208.1

(a) (1) No person, business, or association shall knowingly and intentionally publicly post or publicly display on the Internet the home address, home telephone number, or image of a program participant or other individuals residing at the same home address with the intent to do either of the following:

(A) Incite a third person to cause imminent great bodily harm to the person identified in the posting or display, or to a coresident of that person, where the third person is likely to commit this harm.

(B) Threaten the person identified in the posting or display, or a coresident of that person, in a manner that places the person identified or the coresident in objectively reasonable fear for his or her personal safety.

(2) A participant whose home address, home telephone number, or image is made public as a result of a violation of paragraph (1) may do either or both of the following:

(A) Bring an action seeking injunctive or declarative relief in any court of competent jurisdiction. If a jury or court finds that a violation has occurred, it may grant injunctive or declarative relief and shall award the successful plaintiff court costs and reasonable attorney’s fees.

(B) Bring an action for money damages in any court of competent jurisdiction. In addition to any other legal rights or remedies, if a jury or court finds that a violation has occurred, it shall award damages to that individual in an amount up to a maximum of three times the actual damages, but in no case less than four thousand dollars ($4,000).

(b) (1) No person, business, or association shall knowingly and intentionally publicly post or publicly display on the Internet the home address or home telephone number of a participant if that individual has made a written demand of that person, business, or association to not disclose his or her home address or home telephone number. A demand made under this paragraph shall include a sworn statement declaring that the person is subject to the protection of this section and describing a reasonable fear for the safety of that individual or of any person residing at the individual’s home address, based on a violation of subdivision (a). A written demand made under this paragraph shall be effective for four years, regardless of whether or not the individual’s program participation has expired prior to the end of the four-year period.

(2) A participant whose home address or home telephone number is made public as a result of a failure to honor a demand made pursuant to paragraph (1) may bring an action seeking injunctive or declarative relief in any court of competent jurisdiction. If a jury or court finds that a violation has occurred, it may grant injunctive or declarative relief and shall award the successful plaintiff court costs and reasonable attorney’s fees.

(3) This subdivision shall not apply to a person or entity defined in Section 1070 of the Evidence Code.

(c) (1) No person, business, or association shall solicit, sell, or trade on the Internet the home address, home telephone number, or image of a participant with the intent to do either of the following:

(A) Incite a third person to cause imminent great bodily harm to the person identified in the posting or display, or to a coresident of that person, where the third person is likely to commit this harm.

(B) Threaten the person identified in the posting or display, or a coresident of that person, in a manner that places the person identified or the coresident in objectively reasonable fear for his or her personal safety.

(2) A participant whose home address, home telephone number, or image is solicited, sold, or traded in violation of paragraph (1) may bring an action in any court of competent jurisdiction. In addition to any other legal rights and remedies, if a jury or court finds that a violation has occurred, it shall award damages to that individual in an amount up to a maximum of three times the actual damages, but in no case less than four thousand dollars ($4,000).

(d) An interactive computer service or access software provider, as defined in Section 230(f) of Title 47 of the United States Code, shall not be liable under this section unless the service or provider intends to abet or cause bodily harm that is likely to occur or threatens to cause bodily harm to a participant or any person residing at the same home address.

(e) Nothing in this section is intended to preclude prosecution under any other provision of law.

(f) For the purposes of this section, the following terms are defined as follows:

(1) “Image” includes, but is not limited to, any photograph, video, sketch, or computer-generated image that provides a means to visually identify the person depicted.

(2) “Program participant” means a person certified as a program participant in the manner described in Section 6206.

(3) “Publicly post” or “publicly display” means to communicate or otherwise make available to the general public.

(Added by Stats. 2011, Ch. 200, Sec. 4. Effective January 1, 2012.)



6208.2

(a) (1) No person shall post on the Internet, with the intent that another person imminently use that information to commit a crime involving violence or a threat of violence against the participant or the program participant’s family members who are participating in the program, the home address, the telephone number, or personal identifying information of a program participant or the program participant’s family members who are participating in the program.

(2) A violation of this subdivision is a misdemeanor punishable by a fine of up to two thousand five hundred dollars ($2,500), or imprisonment of up to six months in a county jail, or by both that fine and imprisonment.

(3) A violation of this subdivision that leads to the bodily injury of the program participant, or of any of the program participant’s family members who are participating in the program, is a misdemeanor punishable by a fine of up to five thousand dollars ($5,000), or imprisonment of up to one year in a county jail, or by both that fine and imprisonment.

(b) Nothing in this section shall preclude prosecution under any other provision of law.

(Amended by Stats. 2012, Ch. 162, Sec. 55. Effective January 1, 2013.)



6208.5

The Secretary of State shall designate state and local agencies and nonprofit agencies that provide counseling and shelter services to victims of domestic violence, sexual assault, or stalking, as well as agencies that serve victims of elder or dependent adult abuse pursuant to the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code) to assist victims of domestic violence, sexual assault, or stalking applying to be program participants. The Secretary of State shall conduct outreach activities to identify and recruit the agencies. Any assistance and counseling rendered by the office of the Secretary of State or its designees to applicants shall in no way be construed as legal advice.

(Amended by Stats. 2013, Ch. 676, Sec. 2. Effective January 1, 2014.)



6209

The Secretary of State may adopt rules to facilitate the administration of this chapter by state and local agencies.

(Added by Stats. 1998, Ch. 1005, Sec. 2. Effective January 1, 1999.)



6209.7

(a) Nothing in this chapter, nor participation in this program, affects custody or visitation orders in effect prior to or during program participation. A program participant who falsifies his or her location in order to unlawfully avoid custody or visitation orders is subject to immediate termination from the program and is guilty of a misdemeanor.

(b) Participation in the program does not constitute evidence of domestic violence or stalking for purposes of making custody or visitation orders.

(Amended by Stats. 2000, Ch. 562, Sec. 11. Effective January 1, 2001.)



6210

(a) Notwithstanding Section 7550.5, the Secretary of State shall submit to the Legislature, no later than January 10 of each year, a report that includes the total number of applications received for the program established by this chapter. The report shall disclose the number of program participants within each county and shall also describe any allegations of misuse relating to election purposes.

(b) The Secretary of State shall commence accepting applications and other activities under this program on July 1, 1999.

(c) Notwithstanding Section 7550.5, the Secretary of State shall submit to the Legislature by January 1, 2004, a report that includes the total number of pieces of mail forwarded to program participants, the number of program participants during the program’s duration, the number of program participants who obtained a confidential name change pursuant to subdivision (b) of Section 1277 of the Code of Civil Procedure, the average length of time a participant remains in the program, and the targeted code changes needed to improve the program’s efficiency and cost-effectiveness.

(Amended by Stats. 2000, Ch. 33, Sec. 9. Effective January 1, 2001.)






CHAPTER 3.2 - Address Confidentiality for Reproductive Health Care Service Providers, Employees, Volunteers, and Patients

6215

The Legislature finds and declares the following:

(a) Persons working in the reproductive health care field, specifically the provision of terminating a pregnancy, are often subject to harassment, threats, and acts of violence by persons or groups.

(b) In 2000, 30 percent of respondents to a Senate Office of Research survey of 172 California reproductive health care providers reported they or their families had been targets of acts of violence by groups that oppose reproductive rights at locations away from their clinics or offices.

(c) Persons and groups that oppose reproductive rights attempt to stop the provision of legal reproductive health care services by threatening reproductive health care service providers, clinics, employees, volunteers, and patients. The names, photographs, spouses’ names, and home addresses of these providers, employees, volunteers, and patients have been posted on Internet Web sites. From one Web site list that includes personal information of reproductive health care service providers, seven persons have been murdered and 14 have been injured. As of August 5, 2002, there are 78 Californians listed on this site. The threat of violence toward reproductive health care service providers and those who assist them has clearly extended beyond the clinic and into the home.

(d) Nationally, between 1992 and 1996, the number of reproductive health care service providers declined by 14 percent. Nearly one out of every four women must travel more than 50 miles to obtain reproductive health care services dealing with the termination of a pregnancy. There exists a fear on the part of physicians to enter the reproductive health care field and to provide reproductive health care services.

(e) Reproductive health care services are legal medical procedures. In order to prevent potential acts of violence from being committed against providers, employees, and volunteers who assist in the provision of reproductive health care services and the patients seeking those services, it is necessary for the Legislature to ensure that the home address information of these individuals is kept confidential.

(f) The purpose of this chapter is to enable state and local agencies to respond to requests for public records without disclosing the residential location of a reproductive health care services provider, employee, volunteer, or patient, to enable interagency cooperation with the Secretary of State in providing address confidentiality for reproductive health care services providers, employees, volunteers, and patients, and to enable state and local agencies to accept a program participant’s use of an address designated by the Secretary of State as a substitute mailing address.

(Added by Stats. 2002, Ch. 380, Sec. 3. Effective January 1, 2003.)



6215.1

Unless the context clearly requires otherwise, the definitions in this section apply throughout this chapter.

(a) “Address” means a residential street address, school address, or work address of an individual, as specified on the individual’s application to be a program participant under this chapter.

(b) “Domicile” means a place of habitation as defined in Section 349 of the Elections Code.

(c) “Reproductive health care services” means health care services relating to the termination of a pregnancy in a reproductive health care services facility.

(d) “Reproductive health care services provider, employee, volunteer, or patient” means a person who obtains, provides, or assists, at the request of another person, in obtaining or providing reproductive health care services, or a person who owns or operates a reproductive health care services facility.

(e) “Reproductive health care services facility” includes a hospital, an office operated by a licensed physician and surgeon, a licensed clinic, or other licensed health care facility that provides reproductive health care services and includes only the building or structure in which the reproductive health care services are actually provided.

(Amended by Stats. 2012, Ch. 270, Sec. 6. Effective January 1, 2013.)



6215.2

(a) An adult person, a parent or guardian acting on behalf of a minor, or a guardian acting on behalf of an incapacitated person, who is domiciled in California, may apply to the Secretary of State to have an address designated by the Secretary of State to serve as the person’s address or the address of the minor or incapacitated person. An application shall be completed in person at a community-based assistance program designated by the Secretary of State. The application process shall include a requirement that the applicant shall meet with a counselor and receive orientation information about the program. The Secretary of State shall approve an application if it is filed in the manner and on the form prescribed by the Secretary of State and if it contains all of the following:

(1) If the applicant alleges that the basis for the application is that the applicant, or the minor or incapacitated person on whose behalf the application is made, is a reproductive health care service provider, employee, or volunteer who is fearful for his or her safety or the safety of his or her family because of his or her affiliation with a reproductive health care services facility, the application shall be accompanied by all of the following:

(A) Documentation showing that the individual is to commence employment or is currently employed as a provider or employee at a reproductive health care services facility or is volunteering at a reproductive health care services facility.

(B) A certified statement signed by a person authorized by the reproductive health care services facility stating that the facility or any of its providers, employees, volunteers, or patients is or was the target of threats or acts of violence within one year of the date of the application. A person who willfully certifies as true any material matter pursuant to this section which he or she knows to be false is guilty of a misdemeanor.

(C) A sworn statement that the applicant fears for his or her safety or the safety of his or her family, or the safety of the minor or incapacitated person on whose behalf the application is made due to his or her affiliation with the reproductive health care services facility providing the declaration described in subparagraph (B).

(2) If the applicant alleges that the basis for the application is that the applicant is a reproductive health care services facility volunteer, the application shall, in addition to the documents specified in paragraph (1), be accompanied by reproductive health care services facility documentation showing the length of time the volunteer has committed to working at the facility.

(3) If the applicant alleges that the basis of the application is that the applicant, or the minor or incapacitated person on whose behalf the application is made, is a person who is or has been the target of threats or acts of violence because he or she is obtaining or seeking to obtain services at a reproductive health care services facility within one year of the date of the application, the application shall be accompanied by the following:

(A) A sworn statement that the applicant has good reason to fear for his or her safety or the safety of his or her family.

(B) Any police, court, or other government agency records or files that show any complaints of the alleged threats or acts of violence.

(4) A designation of the Secretary of State as agent for purposes of service of process and for the purpose of receipt of mail.

(A) Service on the Secretary of State of any summons, writ, notice, demand, or process shall be made by delivering to the address confidentiality program personnel of the office of the Secretary of State two copies of the summons, writ, notice, demand, or process.

(B) If a summons, writ, notice, demand, or process is served on the Secretary of State, the Secretary of State shall immediately cause a copy to be forwarded to the program participant at the address shown on the records of the address confidentiality program so that the summons, writ, notice, demand, or process is received by the program participant within three days of the Secretary of State’s having received it.

(C) The Secretary of State shall keep a record of all summonses, writs, notices, demands, and processes served upon the Secretary of State under this section and shall record the time of that service and the Secretary of State’s action.

(D) The office of the Secretary of State and any agent or person employed by the Secretary of State shall be held harmless from any liability in any action brought by any person injured or harmed as a result of the handling of first-class mail on behalf of program participants.

(5) The mailing address where the applicant can be contacted by the Secretary of State, and the telephone number or numbers where the applicant can be called by the Secretary of State.

(6) The address or addresses that the applicant requests not be disclosed for the reason that disclosure will increase the risk of acts of violence toward the applicant.

(7) The signature of the applicant and of any individual or representative of any office designated in writing who assisted in the preparation of the application, and the date on which the applicant signed the application.

(b) Applications shall be filed with the office of the Secretary of State.

(c) Applications submitted by a reproductive health care services facility, its providers, employees, or volunteers shall be accompanied by payment of a fee to be determined by the Secretary of State. This fee shall not exceed the actual costs of enrolling in the program. In addition, annual fees may also be assessed by the Secretary of State to defray the actual costs of maintaining this program. Annual fees assessed by the Secretary of State shall also be used to reimburse the General Fund for any amounts expended from that fund for the purposes of this chapter. No applicant who is a patient of a reproductive health care services facility shall be required to pay an application fee or the annual fee under this program.

(d) The Address Confidentiality for Reproductive Health Care Services Fund is hereby created in the General Fund. Upon appropriation by the Legislature, moneys in the fund are available for the administration of the program established pursuant to this chapter.

(e) Upon filing a properly completed application, the Secretary of State shall certify the applicant as a program participant. Applicants, with the exception of reproductive health care services facilities volunteers, shall be certified for four years following the date of filing unless the certification is withdrawn, or invalidated before that date. Reproductive health care services facility volunteers shall be certified until six months from the last date of volunteering with the facility. The Secretary of State shall by rule establish a renewal procedure. A minor program participant, who reaches 18 years of age, may renew as an adult following the renewal procedures established by the Secretary of State.

(f) A person who falsely attests in an application that disclosure of the applicant’s address would endanger the applicant’s safety or the safety of the applicant’s family or the minor or incapacitated person on whose behalf the application is made, or who knowingly provides false or incorrect information upon making an application, is guilty of a misdemeanor. A notice shall be printed in bold type and in a conspicuous location on the face of the application informing the applicant of the penalties under this subdivision.

(Amended by Stats. 2012, Ch. 270, Sec. 7. Effective January 1, 2013.)



6215.3

(a) The Secretary of State shall cancel certification of a program participant who fails to disclose a change in employment status, or termination as a provider or volunteer.

(b) Upon termination of a program participant’s certification, the Secretary of State shall retain records as follows:

(1) Except as provided in subdivision (g) of Section 6215.4 or Section 6215.7, any records or documents pertaining to a program participant shall be held confidential.

(2) All records or documents pertaining to a program participant shall be retained for a period of three years after termination of certification and then destroyed without further notice.

(Amended by Stats. 2012, Ch. 270, Sec. 8. Effective January 1, 2013.)



6215.4

(a) A program participant may withdraw from program participation by submitting to the Secretary of State written notification of withdrawal and his or her current identification card. Certification shall be terminated on the date of receipt of this notification.

(b) The Secretary of State may terminate a program participant’s certification and invalidate his or her authorization card for any of the following reasons:

(1) The program participant’s certification term has expired and certification renewal has not been completed.

(2) The Secretary of State has determined that false information was used in the application process to qualify as a program participant or that participation in the program is being used as a subterfuge to avoid detection of illegal or criminal activity or apprehension by law enforcement.

(3) The program participant no longer resides at the residential address provided to the Secretary of State, and has not provided at least seven days’ prior notice in writing of a change in address.

(4) A service of process document or mail forwarded to the program participant by the Secretary of State is returned as nondeliverable.

(5) The program participant who is a provider, employee, or volunteer fails to disclose a change in employment, or termination as volunteer or provider.

(6) The program participant, who reaches 18 years of age during his or her certification term, has not renewed his or her certification within 60 days of him or her reaching 18 years of age.

(c) The Secretary of State may refuse to renew a program participant’s certification if the adult program participant or the parent or guardian acting on behalf of a minor or incapacitated person has abandoned his or her domicile in this state.

(d) If termination is based on any of the reasons under subdivision (b) or (c), the Secretary of State shall send written notification of the intended termination to the program participant. The program participant shall have 30 business days in which to appeal the termination under procedures developed by the Secretary of State.

(e) The Secretary of State shall notify in writing the county elections official and authorized personnel of the appropriate county clerk’s office, and county recording office of the program participant’s certification withdrawal, invalidation, expiration, or termination.

(f) Upon receipt of this termination notification, authorized personnel shall transmit to the Secretary of State all appropriate administrative records pertaining to the program participant and the record transmitting agency is no longer responsible for maintaining the confidentiality of a terminated program participant’s record.

(g) Following termination of program participant certification as a result of paragraph (2) of subdivision (b), the Secretary of State may disclose information contained in the participant’s application.

(Amended by Stats. 2012, Ch. 270, Sec. 9. Effective January 1, 2013.)



6215.5

(a) A program participant may request that state and local agencies use the address designated by the Secretary of State as his or her address. When creating a public record, state and local agencies shall accept the address designated by the Secretary of State as a program participant’s substitute address, unless the Secretary of State has determined both of the following:

(1) The agency has a bona fide statutory or administrative requirement for the use of the address that would otherwise be confidential under this chapter.

(2) This address will be used only for those statutory and administrative purposes and shall not be publicly disseminated.

(b) A program participant may request that state and local agencies use the address designated by the Secretary of State as his or her address. When modifying or maintaining a public record, excluding the record of any birth, fetal death, death, or marriage registered under Division 102 (commencing with Section 102100) of the Health and Safety Code, state and local agencies shall accept the address designated by the Secretary of State as a program participant’s substitute address, unless the Secretary of State has determined both of the following:

(1) The agency has a bona fide statutory or administrative requirement for the use of the address that would otherwise be confidential under this chapter.

(2) This address will be used only for those statutory and administrative purposes and shall not be publicly disseminated.

(c) A program participant may use the address designated by the Secretary of State as his or her work address.

(d) The office of the Secretary of State shall forward all first-class mail and all mail sent by a governmental agency to the appropriate program participants. The office of the Secretary of State may, in its discretion, refuse to handle or forward packages regardless of size or type of mailing.

(e) Notwithstanding subdivision (a), program participants shall comply with the provisions specified in subdivision (d) of Section 1808.21 of the Vehicle Code if requesting suppression of the records maintained by the Department of Motor Vehicles. Program participants shall also comply with all other provisions of the Vehicle Code relating to providing current address information to the department.

(Amended by Stats. 2012, Ch. 270, Sec. 10. Effective January 1, 2013.)



6215.6

A program participant who is otherwise qualified to vote may seek to register and vote in a confidential manner pursuant to Section 2166.5 of the Elections Code.

(Added by Stats. 2002, Ch. 380, Sec. 3. Effective January 1, 2003.)



6215.7

The Secretary of State may not make a program participant’s address, other than the address designated by the Secretary of State, available for inspection or copying, except under any of the following circumstances:

(a) If requested by a law enforcement agency, to the law enforcement agency.

(b) If directed by a court order, to a person identified in the order.

(c) If certification has been terminated pursuant to paragraph (2) of subdivision (b) of Section 6215.4.

(Amended by Stats. 2011, Ch. 200, Sec. 8. Effective January 1, 2012.)



6215.8

The Secretary of State shall designate state and local agencies and nonprofit agencies that may assist persons applying to be program participants. Any assistance and counseling rendered by the office of the Secretary of State or its designees to applicants shall in no way be construed as legal advice.

(Added by Stats. 2002, Ch. 380, Sec. 3. Effective January 1, 2003.)



6215.9

The Secretary of State may adopt rules to facilitate the administration of this chapter by state and local agencies. The Secretary of State shall administer this chapter together with and in the same manner as the Address Confidentiality For Victims of Domestic Violence and Stalking (Safe at Home) program.

(Added by Stats. 2002, Ch. 380, Sec. 3. Effective January 1, 2003.)



6216

(a) The Secretary of State shall submit to the Legislature, no later than January 10 of each year, a report that includes the total number of applications received for the program established by this chapter. The report shall disclose the number of program participants within each county and shall also describe any allegations of misuse relating to election purposes.

(b) The Secretary of State shall commence accepting applications under this program on April 1, 2003.

(c) The Secretary of State shall submit to the Legislature by July 1, 2006, a report that includes the total number of pieces of mail forwarded to program participants, the number of program participants during the program’s duration, the average length of time a participant remains in the program, and the targeted code changes needed to improve the program’s efficiency and cost-effectiveness.

(Added by Stats. 2002, Ch. 380, Sec. 3. Effective January 1, 2003.)






CHAPTER 3.25 - Online Privacy for Reproductive Health Services Providers, Employees, Volunteers, and Patients

6218

(a) (1) No person, business, or association shall knowingly publicly post or publicly display on the Internet the home address, home telephone number, or image of any provider, employee, volunteer, or patient of a reproductive health services facility or other individuals residing at the same home address with the intent to do either of the following:

(A) Incite a third person to cause imminent great bodily harm to the person identified in the posting or display, or to a coresident of that person, where the third person is likely to commit this harm.

(B) Threaten the person identified in the posting or display, or a coresident of that person, in a manner that places the person identified or the coresident in objectively reasonable fear for his or her personal safety.

(2) A provider, employee, volunteer, or patient of a reproductive health services facility whose home address, home telephone number, or image is made public as a result of a violation of paragraph (1) may do either or both of the following:

(A) Bring an action seeking injunctive or declarative relief in any court of competent jurisdiction. If a jury or court finds that a violation has occurred, it may grant injunctive or declarative relief and shall award the successful plaintiff court costs and reasonable attorney’s fees.

(B) Bring an action for money damages in any court of competent jurisdiction. In addition to any other legal rights or remedies, if a jury or court finds that a violation has occurred, it shall award damages to that individual in an amount up to a maximum of three times the actual damages, but in no case less than four thousand dollars ($4,000).

(b) (1) No person, business, or association shall publicly post or publicly display on the Internet the home address or home telephone number of any provider, employee, volunteer, or patient of a reproductive health services facility if that individual has made a written demand of that person, business, or association to not disclose his or her home address or home telephone number. A demand made under this paragraph shall include a sworn statement declaring that the person is subject to the protection of this section and describing a reasonable fear for the safety of that individual or of any person residing at the individual’s home address, based on a violation of subdivision (a). A written demand made under this paragraph shall be effective for four years, regardless of whether or not the individual’s affiliation with a reproductive health services facility has expired prior to the end of the four-year period.

(2) A provider, employee, volunteer, or patient of a reproductive health services facility whose home address or home telephone number is made public as a result of a failure to honor a demand made pursuant to paragraph (1) may bring an action seeking injunctive or declarative relief in any court of competent jurisdiction. If a jury or court finds that a violation has occurred, it may grant injunctive or declarative relief and shall award the successful plaintiff court costs and reasonable attorney’s fees.

(3) This subdivision shall not apply to a person or entity defined in Section 1070 of the Evidence Code.

(c) (1) No person, business, or association shall solicit, sell, or trade on the Internet the home address, home telephone number, or image of a provider, employee, volunteer, or patient of a reproductive health services facility with the intent to do either of the following:

(A) Incite a third person to cause imminent great bodily harm to the person identified in the posting or display, or to a coresident of that person, where the third person is likely to commit this harm.

(B) Threaten the person identified in the posting or display, or a coresident of that person, in a manner that places the person identified or the coresident in objectively reasonable fear for his or her personal safety.

(2) A provider, employee, volunteer, or patient of a reproductive health services facility whose home address, home telephone number, or image is solicited, sold, or traded in violation of paragraph (1) may bring an action in any court of competent jurisdiction. In addition to any other legal rights and remedies, if a jury or court finds that a violation has occurred, it shall award damages to that individual in an amount up to a maximum of three times the actual damages, but in no case less than four thousand dollars ($4,000).

(d) An interactive computer service or access software provider, as defined in Section 230(f) of Title 47 of the United States Code, shall not be liable under this section unless the service or provider intends to abet or cause bodily harm that is likely to occur or threatens to cause bodily harm to a provider, employee, volunteer, or patient of a reproductive health services facility or any person residing at the same home address.

(e) Nothing in this section is intended to preclude punishment under any other provision of law.

(Added by Stats. 2006, Ch. 486, Sec. 1. Effective January 1, 2007.)



6218.01

(a) (1) No person shall post on the Internet, with the intent that another person imminently use that information to commit a crime involving violence or a threat of violence against the provider, employee, volunteer, or patient of a reproductive health service facility or other individuals residing at the same home address, the home address, the telephone number, or personal identifying information of a provider, employee, volunteer, or patient of a reproductive health services facility or other individuals residing at the same home address.

(2) A violation of this subdivision is a misdemeanor punishable by a fine of up to two thousand five hundred dollars ($2,500), imprisonment of up to six months in a county jail, or by both that fine and imprisonment.

(3) A violation of this subdivision that leads to the bodily injury of the provider, employee, volunteer, or patient of a reproductive health services facility or other individuals residing at the same home address, is a misdemeanor punishable by a fine of up to five thousand dollars ($5,000), imprisonment of up to one year in a county jail, or by both that fine and imprisonment.

(b) Nothing in this section shall preclude prosecution under any other provision of law.

(Amended by Stats. 2012, Ch. 162, Sec. 56. Effective January 1, 2013.)



6218.05

For purposes of this chapter, the following terms have the following meanings:

(a) “Reproductive health care services” means health care services relating to the termination of a pregnancy in a reproductive health care services facility.

(b) “Reproductive health care services provider, employee, volunteer, or patient” means a person who obtains, provides, or assists, at the request of another person, in obtaining or providing reproductive health care services, or a person who owns or operates a reproductive health care services facility.

(c) “Reproductive health care services facility” includes a hospital, an office operated by a licensed physician and surgeon, a licensed clinic or a clinic exempt from licensure, or other licensed health care facility that provides reproductive health care services and includes only the building or structure in which the reproductive health care services are actually provided.

(d) “Publicly post” or “publicly display” means to intentionally communicate or otherwise make available to the general public.

(e) “Image” includes, but is not limited to, any photograph, video footage, sketch, or computer-generated image that provides a means to visually identify the person depicted.

(Added by Stats. 2006, Ch. 486, Sec. 1. Effective January 1, 2007.)






CHAPTER 3.3 - Governmental Linguistics

6219

(a) Each department, commission, office, or other administrative agency of state government shall write each document that it produces in plain, straightforward language, avoiding technical terms as much as possible, and using a coherent and easily readable style.

(b) As used in this section, a “state agency document” means any contract, form, license, announcement, regulation, manual, memorandum, or any other written communication that is necessary to carry out the agency’s responsibilities under the law.

(Added by renumbering Section 6215 (as added by Stats. 1982, Ch. 1637) by Stats. 2004, Ch. 183, Sec. 133. Effective January 1, 2005.)






CHAPTER 3.4 - Recording of Documents

6223

(a) No person shall file or record a lawsuit, lien, or other encumbrance, including, but not limited to, a notice of lis pendens, against a public officer or employee, knowing it is false, with the intent to harass the officer or employee or to influence or hinder the public officer or employee in discharging his or her official duties.

(b) This section shall apply only to lawsuits, liens, or other encumbrances pertaining to actions that arise in the course and scope of the public officer’s or employee’s duties.

(c) Any person who knowingly records or files, or directs another to record or file, a lawsuit, lien, or encumbrance in violation of subdivision (a) shall be liable to the person subject to the lawsuit, or the owner of the property bound by the lien or other encumbrance for a civil penalty not to exceed five thousand dollars ($5,000).

(Amended (as added by Stats. 1998, Ch. 211) by Stats. 1998, Ch. 779, Sec. 3. Effective January 1, 1999.)






CHAPTER 3.5 - Inspection of Public Records

ARTICLE 1 - General Provisions

6250

In enacting this chapter, the Legislature, mindful of the right of individuals to privacy, finds and declares that access to information concerning the conduct of the people’s business is a fundamental and necessary right of every person in this state.

(Amended by Stats. 1970, Ch. 575.)



6251

This chapter shall be known and may be cited as the California Public Records Act.

(Added by Stats. 1968, Ch. 1473.)



6252

As used in this chapter:

(a) “Local agency” includes a county; city, whether general law or chartered; city and county; school district; municipal corporation; district; political subdivision; or any board, commission or agency thereof; other local public agency; or entities that are legislative bodies of a local agency pursuant to subdivisions (c) and (d) of Section 54952.

(b) “Member of the public” means any person, except a member, agent, officer, or employee of a federal, state, or local agency acting within the scope of his or her membership, agency, office, or employment.

(c) “Person” includes any natural person, corporation, partnership, limited liability company, firm, or association.

(d) “Public agency” means any state or local agency.

(e) “Public records” includes any writing containing information relating to the conduct of the public’s business prepared, owned, used, or retained by any state or local agency regardless of physical form or characteristics. “Public records” in the custody of, or maintained by, the Governor’s office means any writing prepared on or after January 6, 1975.

(f) “State agency” means every state office, officer, department, division, bureau, board, and commission or other state body or agency, except those agencies provided for in Article IV (except Section 20 thereof) or Article VI of the California Constitution.

(g) “Writing” means any handwriting, typewriting, printing, photostating, photographing, photocopying, transmitting by electronic mail or facsimile, and every other means of recording upon any tangible thing any form of communication or representation, including letters, words, pictures, sounds, or symbols, or combinations thereof, and any record thereby created, regardless of the manner in which the record has been stored.

(Amended by Stats. 2004, Ch. 937, Sec. 1. Effective January 1, 2005.)



6252.5

Notwithstanding the definition of “member of the public” in Section 6252, an elected member or officer of any state or local agency is entitled to access to public records of that agency on the same basis as any other person. Nothing in this section shall limit the ability of elected members or officers to access public records permitted by law in the administration of their duties.

This section does not constitute a change in, but is declaratory of, existing law.

(Added by Stats. 1998, Ch. 620, Sec. 3. Effective January 1, 1999.)



6252.6

Notwithstanding paragraph (2) of subdivision (a) of Section 827 of the Welfare and Institutions Code, after the death of a foster child who is a minor, the name, date of birth, and date of death of the child shall be subject to disclosure by the county child welfare agency pursuant to this chapter.

(Added by Stats. 2003, Ch. 847, Sec. 3. Effective January 1, 2004.)



6252.7

Notwithstanding Section 6252.5 or any other provision of law, when the members of a legislative body of a local agency are authorized to access a writing of the body or of the agency as permitted by law in the administration of their duties, the local agency, as defined in Section 54951, shall not discriminate between or among any of those members as to which writing or portion thereof is made available or when it is made available.

(Added by Stats. 2008, Ch. 63, Sec. 2. Effective January 1, 2009.)



6253

(a) Public records are open to inspection at all times during the office hours of the state or local agency and every person has a right to inspect any public record, except as hereafter provided. Any reasonably segregable portion of a record shall be available for inspection by any person requesting the record after deletion of the portions that are exempted by law.

(b) Except with respect to public records exempt from disclosure by express provisions of law, each state or local agency, upon a request for a copy of records that reasonably describes an identifiable record or records, shall make the records promptly available to any person upon payment of fees covering direct costs of duplication, or a statutory fee if applicable. Upon request, an exact copy shall be provided unless impracticable to do so.

(c) Each agency, upon a request for a copy of records, shall, within 10 days from receipt of the request, determine whether the request, in whole or in part, seeks copies of disclosable public records in the possession of the agency and shall promptly notify the person making the request of the determination and the reasons therefor. In unusual circumstances, the time limit prescribed in this section may be extended by written notice by the head of the agency or his or her designee to the person making the request, setting forth the reasons for the extension and the date on which a determination is expected to be dispatched. No notice shall specify a date that would result in an extension for more than 14 days. When the agency dispatches the determination, and if the agency determines that the request seeks disclosable public records, the agency shall state the estimated date and time when the records will be made available. As used in this section, “unusual circumstances” means the following, but only to the extent reasonably necessary to the proper processing of the particular request:

(1) The need to search for and collect the requested records from field facilities or other establishments that are separate from the office processing the request.

(2) The need to search for, collect, and appropriately examine a voluminous amount of separate and distinct records that are demanded in a single request.

(3) The need for consultation, which shall be conducted with all practicable speed, with another agency having substantial interest in the determination of the request or among two or more components of the agency having substantial subject matter interest therein.

(4) The need to compile data, to write programming language or a computer program, or to construct a computer report to extract data.

(d) Nothing in this chapter shall be construed to permit an agency to delay or obstruct the inspection or copying of public records. The notification of denial of any request for records required by Section 6255 shall set forth the names and titles or positions of each person responsible for the denial.

(e) Except as otherwise prohibited by law, a state or local agency may adopt requirements for itself that allow for faster, more efficient, or greater access to records than prescribed by the minimum standards set forth in this chapter.

(Amended by Stats. 2001, Ch. 355, Sec. 2. Effective January 1, 2002.)



6253.1

(a) When a member of the public requests to inspect a public record or obtain a copy of a public record, the public agency, in order to assist the member of the public make a focused and effective request that reasonably describes an identifiable record or records, shall do all of the following, to the extent reasonable under the circumstances:

(1) Assist the member of the public to identify records and information that are responsive to the request or to the purpose of the request, if stated.

(2) Describe the information technology and physical location in which the records exist.

(3) Provide suggestions for overcoming any practical basis for denying access to the records or information sought.

(b) The requirements of paragraph (1) of subdivision (a) shall be deemed to have been satisfied if the public agency is unable to identify the requested information after making a reasonable effort to elicit additional clarifying information from the requester that will help identify the record or records.

(c) The requirements of subdivision (a) are in addition to any action required of a public agency by Section 6253.

(d) This section shall not apply to a request for public records if any of the following applies:

(1) The public agency makes available the requested records pursuant to Section 6253.

(2) The public agency determines that the request should be denied and bases that determination solely on an exemption listed in Section 6254.

(3) The public agency makes available an index of its records.

(Added by Stats. 2001, Ch. 355, Sec. 3. Effective January 1, 2002.)



6253.2

(a) Notwithstanding any other provision of this chapter to the contrary, information regarding persons paid by the state to provide in-home supportive services pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code, or services provided pursuant to Section 14132.95, 14132.952, or 14132.956 of the Welfare and Institutions Code, is not subject to public disclosure pursuant to this chapter, except as provided in subdivision (b).

(b) Copies of names, addresses, and telephone numbers of persons described in subdivision (a) shall be made available, upon request, to an exclusive bargaining agent and to any labor organization seeking representation rights pursuant to Section 12301.6 or 12302.25 of the Welfare and Institutions Code or the In-Home Supportive Services Employer-Employee Relations Act (Title 23 (commencing with Section 110000)). This information shall not be used by the receiving entity for any purpose other than the employee organizing, representation, and assistance activities of the labor organization.

(c) This section applies solely to individuals who provide services under the In-Home Supportive Services Program (Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code), the Personal Care Services Program pursuant to Section 14132.95 of the Welfare and Institutions Code, the In-Home Supportive Services Plus Option pursuant to Section 14132.952 of the Welfare and Institutions Code, or the Community First Choice Option pursuant to Section 14132.956 of the Welfare and Institutions Code.

(d) Nothing in this section is intended to alter or shall be interpreted to alter the rights of parties under the In-Home Supportive Services Employer-Employee Relations Act (Title 23 (commencing with Section 110000)) or any other labor relations law.

(e) This section shall be inoperative if the Coordinated Care Initiative becomes inoperative pursuant to Section 34 of the act that added this subdivision.

(Amended (as amended by Stats. 2012, Ch. 439, Sec. 2) by Stats. 2013, Ch. 37, Sec. 1. Effective June 27, 2013. Conditionally inoperative as prescribed by its own provisions and Sec. 34 of Ch. 37. If this version becomes inoperative, the version as amended by Sec. 2 of Ch. 37 becomes operative.)



6253.2-1

(a) Notwithstanding any other provision of this chapter to the contrary, information regarding persons paid by the state to provide in-home supportive services pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code or personal care services pursuant to Section 14132.95 of the Welfare and Institutions Code, is not subject to public disclosure pursuant to this chapter, except as provided in subdivision (b).

(b) Copies of names, addresses, and telephone numbers of persons described in subdivision (a) shall be made available, upon request, to an exclusive bargaining agent and to any labor organization seeking representation rights pursuant to subdivision (c) of Section 12301.6 or Section 12302.25 of the Welfare and Institutions Code or Chapter 10 (commencing with Section 3500) of Division 4 of Title 1. This information shall not be used by the receiving entity for any purpose other than the employee organizing, representation, and assistance activities of the labor organization.

(c) This section applies solely to individuals who provide services under the In-Home Supportive Services Program (Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code) or the Personal Care Services Program pursuant to Section 14132.95 of the Welfare and Institutions Code.

(d) Nothing in this section is intended to alter or shall be interpreted to alter the rights of parties under the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4) or any other labor relations law.

(e) This section shall be operative only if Section 1 of the act that added this subdivision becomes inoperative pursuant to subdivision (e) of that Section 1.

(Amended (as amended by Stats. 2012, Ch. 439, Sec. 1) by Stats. 2013, Ch. 37, Sec. 2. Effective June 27, 2013. This version is conditionally operative, as prescribed by its own provisions.)



6253.3

A state or local agency may not allow another party to control the disclosure of information that is otherwise subject to disclosure pursuant to this chapter.

(Added by Stats. 2008, Ch. 62, Sec. 1. Effective January 1, 2009.)



6253.31

Notwithstanding any contract term to the contrary, a contract entered into by a state or local agency subject to this chapter, including the University of California, that requires a private entity to review, audit, or report on any aspect of that agency shall be public to the extent the contract is otherwise subject to disclosure under this chapter.

(Added by Stats. 2008, Ch. 62, Sec. 2. Effective January 1, 2009.)



6253.4

(a) Every agency may adopt regulations stating the procedures to be followed when making its records available in accordance with this section.

The following state and local bodies shall establish written guidelines for accessibility of records. A copy of these guidelines shall be posted in a conspicuous public place at the offices of these bodies, and a copy of the guidelines shall be available upon request free of charge to any person requesting that body’s records:

Department of Motor Vehicles

Department of Consumer Affairs

Transportation Agency

Bureau of Real Estate

Department of Corrections and Rehabilitation

Division of Juvenile Justice

Department of Justice

Department of Insurance

Department of Business Oversight

Department of Managed Health Care

Secretary of State

State Air Resources Board

Department of Water Resources

Department of Parks and Recreation

San Francisco Bay Conservation and Development Commission

State Board of Equalization

State Department of Health Care Services

Employment Development Department

State Department of Public Health

State Department of Social Services

State Department of State Hospitals

State Department of Developmental Services

Public Employees’ Retirement System

Teachers’ Retirement Board

Department of Industrial Relations

Department of General Services

Department of Veterans Affairs

Public Utilities Commission

California Coastal Commission

State Water Resources Control Board

San Francisco Bay Area Rapid Transit District

All regional water quality control boards

Los Angeles County Air Pollution Control District

Bay Area Air Pollution Control District

Golden Gate Bridge, Highway and Transportation District

Department of Toxic Substances Control

Office of Environmental Health Hazard Assessment

(b) Guidelines and regulations adopted pursuant to this section shall be consistent with all other sections of this chapter and shall reflect the intention of the Legislature to make the records accessible to the public. The guidelines and regulations adopted pursuant to this section shall not operate to limit the hours public records are open for inspection as prescribed in Section 6253.

(Amended by Stats. 2013, Ch. 22, Sec. 7. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



6253.5

Notwithstanding Sections 6252 and 6253, statewide, county, city, and district initiative, referendum, and recall petitions, petitions circulated pursuant to Section 5091 of the Education Code, petitions for the reorganization of school districts submitted pursuant to Article 1 (commencing with Section 35700) of Chapter 4 of Part 21 of the Education Code, petitions for the reorganization of community college districts submitted pursuant to Part 46 (commencing with Section 74000) of the Education Code and all memoranda prepared by the county elections officials in the examination of the petitions indicating which registered voters have signed particular petitions shall not be deemed to be public records and shall not be open to inspection except by the public officer or public employees who have the duty of receiving, examining or preserving the petitions or who are responsible for the preparation of that memoranda and, if the petition is found to be insufficient, by the proponents of the petition and the representatives of the proponents as may be designated by the proponents in writing in order to determine which signatures were disqualified and the reasons therefor. However, the Attorney General, the Secretary of State, the Fair Political Practices Commission, a district attorney, a school district or a community college district attorney, and a city attorney shall be permitted to examine the material upon approval of the appropriate superior court.

If the proponents of a petition are permitted to examine the petition and memoranda, the examination shall commence not later than 21 days after certification of insufficiency.

(a) As used in this section, “petition” shall mean any petition to which a registered voter has affixed his or her signature.

(b) As used in this section “proponents of the petition” means the following:

(1) For statewide initiative and referendum measures, the person or persons who submit a draft of a petition proposing the measure to the Attorney General with a request that he or she prepare a title and summary of the chief purpose and points of the proposed measure.

(2) For other initiative and referenda on measures, the person or persons who publish a notice of intention to circulate petitions, or, where publication is not required, who file petitions with the elections official.

(3) For recall measures, the person or persons defined in Section 343 of the Elections Code.

(4) For petitions circulated pursuant to Section 5091 of the Education Code, the person or persons having charge of the petition who submit the petition to the county superintendent of schools.

(5) For petitions circulated pursuant to Article 1 (commencing with Section 35700) of Chapter 4 of Part 21 of the Education Code, the person or persons designated as chief petitioners under Section 35701 of the Education Code.

(6) For petitions circulated pursuant to Part 46 (commencing with Section 74000) of the Education Code, the person or persons designated as chief petitioners under Sections 74102, 74133, and 74152 of the Education Code.

(Amended by Stats. 1994, Ch. 923, Sec. 32. Effective January 1, 1995.)



6253.6

(a) Notwithstanding the provisions of Sections 6252 and 6253, information compiled by public officers or public employees revealing the identity of persons who have requested bilingual ballots or ballot pamphlets, made in accordance with any federal or state law, or other data that would reveal the identity of the requester, shall not be deemed to be public records and shall not be provided to any person other than public officers or public employees who are responsible for receiving those requests and processing the same.

(b) Nothing contained in subdivision (a) shall be construed as prohibiting any person who is otherwise authorized by law from examining election materials, including, but not limited to, affidavits of registration, provided that requests for bilingual ballots or ballot pamphlets shall be subject to the restrictions contained in subdivision (a).

(Amended by Stats. 1985, Ch. 1129, Sec. 1.)



6253.8

(a) Every final enforcement order issued by an agency listed in subdivision (b) under any provision of law that is administered by an entity listed in subdivision (b), shall be displayed on the entity’s Internet website, if the final enforcement order is a public record that is not exempt from disclosure pursuant to this chapter.

(b) This section applies to the California Environmental Protection Agency and to all of the following entities within the agency:

(1) The State Air Resources Board.

(2) The California Integrated Waste Management Board.

(3) The State Water Resources Control Board, and each California regional water quality control board.

(4) The Department of Pesticide Regulation.

(5) The Department of Toxic Substances Control.

(c) (1) Except as provided in paragraph (2), for purposes of this section, an enforcement order is final when the time for judicial review has expired on or after January 1, 2001, or when all means of judicial review have been exhausted on or after January 1, 2001.

(2) In addition to the requirements of paragraph (1), with regard to a final enforcement order issued by the State Water Resources Control Board or a California regional water quality control board, this section shall apply only to a final enforcement order adopted by that board or a regional board at a public meeting.

(d) An order posted pursuant to this section shall be posted for not less than one year.

(e) The California Environmental Protection Agency shall oversee the implementation of this section.

(f) This section shall become operative April 1, 2001.

(Added by Stats. 2000, Ch. 783, Sec. 1. Effective January 1, 2001. Section operative April 1, 2001, by its own provisions.)



6253.9

(a) Unless otherwise prohibited by law, any agency that has information that constitutes an identifiable public record not exempt from disclosure pursuant to this chapter that is in an electronic format shall make that information available in an electronic format when requested by any person and, when applicable, shall comply with the following:

(1) The agency shall make the information available in any electronic format in which it holds the information.

(2) Each agency shall provide a copy of an electronic record in the format requested if the requested format is one that has been used by the agency to create copies for its own use or for provision to other agencies. The cost of duplication shall be limited to the direct cost of producing a copy of a record in an electronic format.

(b) Notwithstanding paragraph (2) of subdivision (a), the requester shall bear the cost of producing a copy of the record, including the cost to construct a record, and the cost of programming and computer services necessary to produce a copy of the record when either of the following applies:

(1) In order to comply with the provisions of subdivision (a), the public agency would be required to produce a copy of an electronic record and the record is one that is produced only at otherwise regularly scheduled intervals.

(2) The request would require data compilation, extraction, or programming to produce the record.

(c) Nothing in this section shall be construed to require the public agency to reconstruct a record in an electronic format if the agency no longer has the record available in an electronic format.

(d) If the request is for information in other than electronic format, and the information also is in electronic format, the agency may inform the requester that the information is available in electronic format.

(e) Nothing in this section shall be construed to permit an agency to make information available only in an electronic format.

(f) Nothing in this section shall be construed to require the public agency to release an electronic record in the electronic form in which it is held by the agency if its release would jeopardize or compromise the security or integrity of the original record or of any proprietary software in which it is maintained.

(g) Nothing in this section shall be construed to permit public access to records held by any agency to which access is otherwise restricted by statute.

(Added by Stats. 2000, Ch. 982, Sec. 2. Effective January 1, 2001.)



6254

Except as provided in Sections 6254.7 and 6254.13, this chapter does not require the disclosure of any of the following records:

(a) Preliminary drafts, notes, or interagency or intra-agency memoranda that are not retained by the public agency in the ordinary course of business, if the public interest in withholding those records clearly outweighs the public interest in disclosure.

(b) Records pertaining to pending litigation to which the public agency is a party, or to claims made pursuant to Division 3.6 (commencing with Section 810), until the pending litigation or claim has been finally adjudicated or otherwise settled.

(c) Personnel, medical, or similar files, the disclosure of which would constitute an unwarranted invasion of personal privacy.

(d) Contained in or related to any of the following:

(1) Applications filed with any state agency responsible for the regulation or supervision of the issuance of securities or of financial institutions, including, but not limited to, banks, savings and loan associations, industrial loan companies, credit unions, and insurance companies.

(2) Examination, operating, or condition reports prepared by, on behalf of, or for the use of, any state agency referred to in paragraph (1).

(3) Preliminary drafts, notes, or interagency or intra-agency communications prepared by, on behalf of, or for the use of, any state agency referred to in paragraph (1).

(4) Information received in confidence by any state agency referred to in paragraph (1).

(e) Geological and geophysical data, plant production data, and similar information relating to utility systems development, or market or crop reports, that are obtained in confidence from any person.

(f) Records of complaints to, or investigations conducted by, or records of intelligence information or security procedures of, the office of the Attorney General and the Department of Justice, the Office of Emergency Services and any state or local police agency, or any investigatory or security files compiled by any other state or local police agency, or any investigatory or security files compiled by any other state or local agency for correctional, law enforcement, or licensing purposes. However, state and local law enforcement agencies shall disclose the names and addresses of persons involved in, or witnesses other than confidential informants to, the incident, the description of any property involved, the date, time, and location of the incident, all diagrams, statements of the parties involved in the incident, the statements of all witnesses, other than confidential informants, to the victims of an incident, or an authorized representative thereof, an insurance carrier against which a claim has been or might be made, and any person suffering bodily injury or property damage or loss, as the result of the incident caused by arson, burglary, fire, explosion, larceny, robbery, carjacking, vandalism, vehicle theft, or a crime as defined by subdivision (b) of Section 13951, unless the disclosure would endanger the safety of a witness or other person involved in the investigation, or unless disclosure would endanger the successful completion of the investigation or a related investigation. However, nothing in this division shall require the disclosure of that portion of those investigative files that reflects the analysis or conclusions of the investigating officer.

Customer lists provided to a state or local police agency by an alarm or security company at the request of the agency shall be construed to be records subject to this subdivision.

Notwithstanding any other provision of this subdivision, state and local law enforcement agencies shall make public the following information, except to the extent that disclosure of a particular item of information would endanger the safety of a person involved in an investigation or would endanger the successful completion of the investigation or a related investigation:

(1) The full name and occupation of every individual arrested by the agency, the individual’s physical description including date of birth, color of eyes and hair, sex, height and weight, the time and date of arrest, the time and date of booking, the location of the arrest, the factual circumstances surrounding the arrest, the amount of bail set, the time and manner of release or the location where the individual is currently being held, and all charges the individual is being held upon, including any outstanding warrants from other jurisdictions and parole or probation holds.

(2) Subject to the restrictions imposed by Section 841.5 of the Penal Code, the time, substance, and location of all complaints or requests for assistance received by the agency and the time and nature of the response thereto, including, to the extent the information regarding crimes alleged or committed or any other incident investigated is recorded, the time, date, and location of occurrence, the time and date of the report, the name and age of the victim, the factual circumstances surrounding the crime or incident, and a general description of any injuries, property, or weapons involved. The name of a victim of any crime defined by Section 220, 236.1, 261, 261.5, 262, 264, 264.1, 265, 266, 266a, 266b, 266c, 266e, 266f, 266j, 267, 269, 273a, 273d, 273.5, 285, 286, 288, 288a, 288.2, 288.3 (as added by Chapter 337 of the Statutes of 2006), 288.3 (as added by Section 6 of Proposition 83 of the November 7, 2006, statewide general election), 288.5, 288.7, 289, 422.6, 422.7, 422.75, 646.9, or 647.6 of the Penal Code may be withheld at the victim’s request, or at the request of the victim’s parent or guardian if the victim is a minor. When a person is the victim of more than one crime, information disclosing that the person is a victim of a crime defined in any of the sections of the Penal Code set forth in this subdivision may be deleted at the request of the victim, or the victim’s parent or guardian if the victim is a minor, in making the report of the crime, or of any crime or incident accompanying the crime, available to the public in compliance with the requirements of this paragraph.

(3) Subject to the restrictions of Section 841.5 of the Penal Code and this subdivision, the current address of every individual arrested by the agency and the current address of the victim of a crime, where the requester declares under penalty of perjury that the request is made for a scholarly, journalistic, political, or governmental purpose, or that the request is made for investigation purposes by a licensed private investigator as described in Chapter 11.3 (commencing with Section 7512) of Division 3 of the Business and Professions Code. However, the address of the victim of any crime defined by Section 220, 236.1, 261, 261.5, 262, 264, 264.1, 265, 266, 266a, 266b, 266c, 266e, 266f, 266j, 267, 269, 273a, 273d, 273.5, 285, 286, 288, 288a, 288.2, 288.3 (as added by Chapter 337 of the Statutes of 2006), 288.3 (as added by Section 6 of Proposition 83 of the November 7, 2006, statewide general election), 288.5, 288.7, 289, 422.6, 422.7, 422.75, 646.9, or 647.6 of the Penal Code shall remain confidential. Address information obtained pursuant to this paragraph may not be used directly or indirectly, or furnished to another, to sell a product or service to any individual or group of individuals, and the requester shall execute a declaration to that effect under penalty of perjury. Nothing in this paragraph shall be construed to prohibit or limit a scholarly, journalistic, political, or government use of address information obtained pursuant to this paragraph.

(g) Test questions, scoring keys, and other examination data used to administer a licensing examination, examination for employment, or academic examination, except as provided for in Chapter 3 (commencing with Section 99150) of Part 65 of Division 14 of Title 3 of the Education Code.

(h) The contents of real estate appraisals or engineering or feasibility estimates and evaluations made for or by the state or local agency relative to the acquisition of property, or to prospective public supply and construction contracts, until all of the property has been acquired or all of the contract agreement obtained. However, the law of eminent domain shall not be affected by this provision.

(i) Information required from any taxpayer in connection with the collection of local taxes that is received in confidence and the disclosure of the information to other persons would result in unfair competitive disadvantage to the person supplying the information.

(j) Library circulation records kept for the purpose of identifying the borrower of items available in libraries, and library and museum materials made or acquired and presented solely for reference or exhibition purposes. The exemption in this subdivision shall not apply to records of fines imposed on the borrowers.

(k) Records, the disclosure of which is exempted or prohibited pursuant to federal or state law, including, but not limited to, provisions of the Evidence Code relating to privilege.

(l) Correspondence of and to the Governor or employees of the Governor’s office or in the custody of or maintained by the Governor’s Legal Affairs Secretary. However, public records shall not be transferred to the custody of the Governor’s Legal Affairs Secretary to evade the disclosure provisions of this chapter.

(m) In the custody of or maintained by the Legislative Counsel, except those records in the public database maintained by the Legislative Counsel that are described in Section 10248.

(n) Statements of personal worth or personal financial data required by a licensing agency and filed by an applicant with the licensing agency to establish his or her personal qualification for the license, certificate, or permit applied for.

(o) Financial data contained in applications for financing under Division 27 (commencing with Section 44500) of the Health and Safety Code, where an authorized officer of the California Pollution Control Financing Authority determines that disclosure of the financial data would be competitively injurious to the applicant and the data is required in order to obtain guarantees from the United States Small Business Administration. The California Pollution Control Financing Authority shall adopt rules for review of individual requests for confidentiality under this section and for making available to the public those portions of an application that are subject to disclosure under this chapter.

(p) Records of state agencies related to activities governed by Chapter 10.3 (commencing with Section 3512), Chapter 10.5 (commencing with Section 3525), and Chapter 12 (commencing with Section 3560) of Division 4, that reveal a state agency’s deliberative processes, impressions, evaluations, opinions, recommendations, meeting minutes, research, work products, theories, or strategy, or that provide instruction, advice, or training to employees who do not have full collective bargaining and representation rights under these chapters. Nothing in this subdivision shall be construed to limit the disclosure duties of a state agency with respect to any other records relating to the activities governed by the employee relations acts referred to in this subdivision.

(q) (1) Records of state agencies related to activities governed by Article 2.6 (commencing with Section 14081), Article 2.8 (commencing with Section 14087.5), and Article 2.91 (commencing with Section 14089) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code, that reveal the special negotiator’s deliberative processes, discussions, communications, or any other portion of the negotiations with providers of health care services, impressions, opinions, recommendations, meeting minutes, research, work product, theories, or strategy, or that provide instruction, advice, or training to employees.

(2) Except for the portion of a contract containing the rates of payment, contracts for inpatient services entered into pursuant to these articles, on or after April 1, 1984, shall be open to inspection one year after they are fully executed. If a contract for inpatient services that is entered into prior to April 1, 1984, is amended on or after April 1, 1984, the amendment, except for any portion containing the rates of payment, shall be open to inspection one year after it is fully executed. If the California Medical Assistance Commission enters into contracts with health care providers for other than inpatient hospital services, those contracts shall be open to inspection one year after they are fully executed.

(3) Three years after a contract or amendment is open to inspection under this subdivision, the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(4) Notwithstanding any other law, the entire contract or amendment shall be open to inspection by the Joint Legislative Audit Committee and the Legislative Analyst’s Office. The committee and that office shall maintain the confidentiality of the contracts and amendments until the time a contract or amendment is fully open to inspection by the public.

(r) Records of Native American graves, cemeteries, and sacred places and records of Native American places, features, and objects described in Sections 5097.9 and 5097.993 of the Public Resources Code maintained by, or in the possession of, the Native American Heritage Commission, another state agency, or a local agency.

(s) A final accreditation report of the Joint Commission on Accreditation of Hospitals that has been transmitted to the State Department of Health Care Services pursuant to subdivision (b) of Section 1282 of the Health and Safety Code.

(t) Records of a local hospital district, formed pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code, or the records of a municipal hospital, formed pursuant to Article 7 (commencing with Section 37600) or Article 8 (commencing with Section 37650) of Chapter 5 of Part 2 of Division 3 of Title 4 of this code, that relate to any contract with an insurer or nonprofit hospital service plan for inpatient or outpatient services for alternative rates pursuant to Section 10133 of the Insurance Code. However, the record shall be open to inspection within one year after the contract is fully executed.

(u) (1) Information contained in applications for licenses to carry firearms issued pursuant to Section 26150, 26155, 26170, or 26215 of the Penal Code by the sheriff of a county or the chief or other head of a municipal police department that indicates when or where the applicant is vulnerable to attack or that concerns the applicant’s medical or psychological history or that of members of his or her family.

(2) The home address and telephone number of prosecutors, public defenders, peace officers, judges, court commissioners, and magistrates that are set forth in applications for licenses to carry firearms issued pursuant to Section 26150, 26155, 26170, or 26215 of the Penal Code by the sheriff of a county or the chief or other head of a municipal police department.

(3) The home address and telephone number of prosecutors, public defenders, peace officers, judges, court commissioners, and magistrates that are set forth in licenses to carry firearms issued pursuant to Section 26150, 26155, 26170, or 26215 of the Penal Code by the sheriff of a county or the chief or other head of a municipal police department.

(v) (1) Records of the Managed Risk Medical Insurance Board and the State Department of Health Care Services related to activities governed by Part 6.3 (commencing with Section 12695), Part 6.5 (commencing with Section 12700), Part 6.6 (commencing with Section 12739.5), or Part 6.7 (commencing with Section 12739.70) of Division 2 of the Insurance Code, or Chapter 2 (commencing with Section 15810) or Chapter 4 (commencing with Section 15870) of Part 3.3 of Division 9 of the Welfare and Institutions Code, and that reveal any of the following:

(A) The deliberative processes, discussions, communications, or any other portion of the negotiations with entities contracting or seeking to contract with the board or the department, entities with which the board or the department is considering a contract, or entities with which the board or department is considering or enters into any other arrangement under which the board or the department provides, receives, or arranges services or reimbursement.

(B) The impressions, opinions, recommendations, meeting minutes, research, work product, theories, or strategy of the board or its staff or the department or its staff, or records that provide instructions, advice, or training to their employees.

(2) (A) Except for the portion of a contract that contains the rates of payment, contracts entered into pursuant to Part 6.3 (commencing with Section 12695), Part 6.5 (commencing with Section 12700), Part 6.6 (commencing with Section 12739.5), or Part 6.7 (commencing with Section 12739.70) of Division 2 of the Insurance Code, or Chapter 2 (commencing with Section 15810) or Chapter 4 (commencing with Section 15870) of Part 3.3 of Division 9 of the Welfare and Institutions Code, on or after July 1, 1991, shall be open to inspection one year after their effective dates.

(B) If a contract that is entered into prior to July 1, 1991, is amended on or after July 1, 1991, the amendment, except for any portion containing the rates of payment, shall be open to inspection one year after the effective date of the amendment.

(3) Three years after a contract or amendment is open to inspection pursuant to this subdivision, the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(4) Notwithstanding any other law, the entire contract or amendments to a contract shall be open to inspection by the Joint Legislative Audit Committee. The committee shall maintain the confidentiality of the contracts and amendments thereto, until the contracts or amendments to the contracts are open to inspection pursuant to paragraph (3).

(w) (1) Records of the Managed Risk Medical Insurance Board related to activities governed by Chapter 8 (commencing with Section 10700) of Part 2 of Division 2 of the Insurance Code, and that reveal the deliberative processes, discussions, communications, or any other portion of the negotiations with health plans, or the impressions, opinions, recommendations, meeting minutes, research, work product, theories, or strategy of the board or its staff, or records that provide instructions, advice, or training to employees.

(2) Except for the portion of a contract that contains the rates of payment, contracts for health coverage entered into pursuant to Chapter 8 (commencing with Section 10700) of Part 2 of Division 2 of the Insurance Code, on or after January 1, 1993, shall be open to inspection one year after they have been fully executed.

(3) Notwithstanding any other law, the entire contract or amendments to a contract shall be open to inspection by the Joint Legislative Audit Committee. The committee shall maintain the confidentiality of the contracts and amendments thereto, until the contracts or amendments to the contracts are open to inspection pursuant to paragraph (2).

(x) Financial data contained in applications for registration, or registration renewal, as a service contractor filed with the Director of Consumer Affairs pursuant to Chapter 20 (commencing with Section 9800) of Division 3 of the Business and Professions Code, for the purpose of establishing the service contractor’s net worth, or financial data regarding the funded accounts held in escrow for service contracts held in force in this state by a service contractor.

(y) (1) Records of the Managed Risk Medical Insurance Board and the State Department of Health Care Services related to activities governed by Part 6.2 (commencing with Section 12693) or Part 6.4 (commencing with Section 12699.50) of Division 2 of the Insurance Code or Sections 14005.26 and 14005.27 of, or Chapter 3 (commencing with Section 15850) of Part 3.3 of Division 9 of, the Welfare and Institutions Code, if the records reveal any of the following:

(A) The deliberative processes, discussions, communications, or any other portion of the negotiations with entities contracting or seeking to contract with the board or the department, entities with which the board or department is considering a contract, or entities with which the board or department is considering or enters into any other arrangement under which the board or department provides, receives, or arranges services or reimbursement.

(B) The impressions, opinions, recommendations, meeting minutes, research, work product, theories, or strategy of the board or its staff, or the department or its staff, or records that provide instructions, advice, or training to employees.

(2) (A) Except for the portion of a contract that contains the rates of payment, contracts entered into pursuant to Part 6.2 (commencing with Section 12693) or Part 6.4 (commencing with Section 12699.50) of Division 2 of the Insurance Code, on or after January 1, 1998, or Sections 14005.26 and 14005.27 of, or Chapter 3 (commencing with Section 15850) of Part 3.3 of Division 9 of, the Welfare and Institutions Code shall be open to inspection one year after their effective dates.

(B) If a contract entered into pursuant to Part 6.2 (commencing with Section 12693) or Part 6.4 (commencing with Section 12699.50) of Division 2 of the Insurance Code or Sections 14005.26 and 14005.27 of, or Chapter 3 (commencing with Section 15850) of Part 3.3 of Division 9 of, the Welfare and Institutions Code, is amended, the amendment shall be open to inspection one year after the effective date of the amendment.

(3) Three years after a contract or amendment is open to inspection pursuant to this subdivision, the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(4) Notwithstanding any other law, the entire contract or amendments to a contract shall be open to inspection by the Joint Legislative Audit Committee. The committee shall maintain the confidentiality of the contracts and amendments thereto until the contract or amendments to a contract are open to inspection pursuant to paragraph (2) or (3).

(5) The exemption from disclosure provided pursuant to this subdivision for the contracts, deliberative processes, discussions, communications, negotiations, impressions, opinions, recommendations, meeting minutes, research, work product, theories, or strategy of the board or its staff, or the department or its staff, shall also apply to the contracts, deliberative processes, discussions, communications, negotiations, impressions, opinions, recommendations, meeting minutes, research, work product, theories, or strategy of applicants pursuant to Part 6.4 (commencing with Section 12699.50) of Division 2 of the Insurance Code or Chapter 3 (commencing with Section 15850) of Part 3.3 of Division 9 of the Welfare and Institutions Code.

(z) Records obtained pursuant to paragraph (2) of subdivision (f) of Section 2891.1 of the Public Utilities Code.

(aa) A document prepared by or for a state or local agency that assesses its vulnerability to terrorist attack or other criminal acts intended to disrupt the public agency’s operations and that is for distribution or consideration in a closed session.

(ab) Critical infrastructure information, as defined in Section 131(3) of Title 6 of the United States Code, that is voluntarily submitted to the California Emergency Management Agency for use by that office, including the identity of the person who or entity that voluntarily submitted the information. As used in this subdivision, “voluntarily submitted” means submitted in the absence of the office exercising any legal authority to compel access to or submission of critical infrastructure information. This subdivision shall not affect the status of information in the possession of any other state or local governmental agency.

(ac) All information provided to the Secretary of State by a person for the purpose of registration in the Advance Health Care Directive Registry, except that those records shall be released at the request of a health care provider, a public guardian, or the registrant’s legal representative.

(ad) The following records of the State Compensation Insurance Fund:

(1) Records related to claims pursuant to Chapter 1 (commencing with Section 3200) of Division 4 of the Labor Code, to the extent that confidential medical information or other individually identifiable information would be disclosed.

(2) Records related to the discussions, communications, or any other portion of the negotiations with entities contracting or seeking to contract with the fund, and any related deliberations.

(3) Records related to the impressions, opinions, recommendations, meeting minutes of meetings or sessions that are lawfully closed to the public, research, work product, theories, or strategy of the fund or its staff, on the development of rates, contracting strategy, underwriting, or competitive strategy pursuant to the powers granted to the fund in Chapter 4 (commencing with Section 11770) of Part 3 of Division 2 of the Insurance Code.

(4) Records obtained to provide workers’ compensation insurance under Chapter 4 (commencing with Section 11770) of Part 3 of Division 2 of the Insurance Code, including, but not limited to, any medical claims information, policyholder information provided that nothing in this paragraph shall be interpreted to prevent an insurance agent or broker from obtaining proprietary information or other information authorized by law to be obtained by the agent or broker, and information on rates, pricing, and claims handling received from brokers.

(5) (A) Records that are trade secrets pursuant to Section 6276.44, or Article 11 (commencing with Section 1060) of Chapter 4 of Division 8 of the Evidence Code, including without limitation, instructions, advice, or training provided by the State Compensation Insurance Fund to its board members, officers, and employees regarding the fund’s special investigation unit, internal audit unit, and informational security, marketing, rating, pricing, underwriting, claims handling, audits, and collections.

(B) Notwithstanding subparagraph (A), the portions of records containing trade secrets shall be available for review by the Joint Legislative Audit Committee, the Bureau of State Audits, Division of Workers’ Compensation, and the Department of Insurance to ensure compliance with applicable law.

(6) (A) Internal audits containing proprietary information and the following records that are related to an internal audit:

(i) Personal papers and correspondence of any person providing assistance to the fund when that person has requested in writing that his or her papers and correspondence be kept private and confidential. Those papers and correspondence shall become public records if the written request is withdrawn, or upon order of the fund.

(ii) Papers, correspondence, memoranda, or any substantive information pertaining to any audit not completed or an internal audit that contains proprietary information.

(B) Notwithstanding subparagraph (A), the portions of records containing proprietary information, or any information specified in subparagraph (A) shall be available for review by the Joint Legislative Audit Committee, the Bureau of State Audits, Division of Workers’ Compensation, and the Department of Insurance to ensure compliance with applicable law.

(7) (A) Except as provided in subparagraph (C), contracts entered into pursuant to Chapter 4 (commencing with Section 11770) of Part 3 of Division 2 of the Insurance Code shall be open to inspection one year after the contract has been fully executed.

(B) If a contract entered into pursuant to Chapter 4 (commencing with Section 11770) of Part 3 of Division 2 of the Insurance Code is amended, the amendment shall be open to inspection one year after the amendment has been fully executed.

(C) Three years after a contract or amendment is open to inspection pursuant to this subdivision, the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(D) Notwithstanding any other law, the entire contract or amendments to a contract shall be open to inspection by the Joint Legislative Audit Committee. The committee shall maintain the confidentiality of the contracts and amendments thereto until the contract or amendments to a contract are open to inspection pursuant to this paragraph.

(E) This paragraph is not intended to apply to documents related to contracts with public entities that are not otherwise expressly confidential as to that public entity.

(F) For purposes of this paragraph, “fully executed” means the point in time when all of the necessary parties to the contract have signed the contract.

This section shall not prevent any agency from opening its records concerning the administration of the agency to public inspection, unless disclosure is otherwise prohibited by law.

This section shall not prevent any health facility from disclosing to a certified bargaining agent relevant financing information pursuant to Section 8 of the National Labor Relations Act (29 U.S.C. Sec. 158).

(Amended by Stats. 2014, Ch. 31, Sec. 2. Effective June 20, 2014.)



6254.1

(a) Except as provided in Section 6254.7, nothing in this chapter requires disclosure of records that are the residence address of any person contained in the records of the Department of Housing and Community Development, if the person has requested confidentiality of that information, in accordance with Section 18081 of the Health and Safety Code.

(b) Nothing in this chapter requires the disclosure of the residence or mailing address of any person in any record of the Department of Motor Vehicles except in accordance with Section 1808.21 of the Vehicle Code.

(c) Nothing in this chapter requires the disclosure of the results of a test undertaken pursuant to Section 12804.8 of the Vehicle Code.

(Amended by Stats. 1993, Ch. 546, Sec. 1. Effective January 1, 1994.)



6254.2

(a) Nothing in this chapter exempts from public disclosure the same categories of pesticide safety and efficacy information that are disclosable under paragraph (1) of subsection (d) of Section 10 of the federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136h(d)(1)), if the individual requesting the information is not an officer, employee, or agent specified in subdivision (h) and signs the affirmation specified in subdivision (h).

(b) The Director of Pesticide Regulation, upon his or her initiative, or upon receipt of a request pursuant to this chapter for the release of data submitted and designated as a trade secret by a registrant or applicant, shall determine whether any or all of the data so submitted is a properly designated trade secret. In order to assure that the interested public has an opportunity to obtain and review pesticide safety and efficacy data and to comment prior to the expiration of the public comment period on a proposed pesticide registration, the director shall provide notice to interested persons when an application for registration enters the registration evaluation process.

(c) If the director determines that the data is not a trade secret, the director shall notify the registrant or applicant by certified mail.

(d) The registrant or applicant shall have 30 days after receipt of this notification to provide the director with a complete justification and statement of the grounds on which the trade secret privilege is claimed. This justification and statement shall be submitted by certified mail.

(e) The director shall determine whether the data is protected as a trade secret within 15 days after receipt of the justification and statement or, if no justification and statement is filed, within 45 days of the original notice. The director shall notify the registrant or applicant and any party who has requested the data pursuant to this chapter of that determination by certified mail. If the director determines that the data is not protected as a trade secret, the final notice shall also specify a date, not sooner than 15 days after the date of mailing of the final notice, when the data shall be available to any person requesting information pursuant to subdivision (a).

(f) “Trade secret” means data that is nondisclosable under paragraph (1) of subsection (d) of Section 10 of the federal Insecticide, Fungicide, and Rodenticide Act.

(g) This section shall be operative only so long as, and to the extent that, enforcement of paragraph (1) of subsection (d) of Section 10 of the federal Insecticide, Fungicide, and Rodenticide Act has not been enjoined by federal court order, and shall become inoperative if an unappealable federal court judgment or decision becomes final that holds that paragraph invalid, to the extent of the invalidity.

(h) The director shall not knowingly disclose information submitted to the state by an applicant or registrant pursuant to Article 4 (commencing with Section 12811) of Chapter 2 of Division 7 of the Food and Agricultural Code to any officer, employee, or agent of any business or other entity engaged in the production, sale, or distribution of pesticides in countries other than the United States or in countries in addition to the United States, or to any other person who intends to deliver this information to any foreign or multi-national business or entity, unless the applicant or registrant consents to the disclosure. To implement this subdivision, the director shall require the following affirmation to be signed by the person who requests such information:

AFFIRMATION OF STATUS

This affirmation is required by Section 6254.2 of the Government Code.

I have requested access to information submitted to the Department of Pesticide Regulation (or previously submitted to the Department of Food and Agriculture) by a pesticide applicant or registrant pursuant to the California Food and Agricultural Code. I hereby affirm all of the following statements:

(1) I do not seek access to the information for purposes of delivering it or offering it for sale to any business or other entity, including the business or entity of which I am an officer, employee, or agent engaged in the production, sale, or distribution of pesticides in countries other than the United States or in countries in addition to the United States, or to the officers, employees, or agents of such a business or entity.

(2) I will not purposefully deliver or negligently cause the data to be delivered to a business or entity specified in paragraph (1) or its officers, employees, or agents.

I am aware that I may be subject to criminal penalties under Section 118 of the Penal Code if I make any statement of material facts knowing that the statement is false or if I willfully conceal any material fact.

Name of Requester

Name of Requester’s Organization

Signature of Requester

Address of Requester

Date

Request No.

Telephone Number of Requester

Name, Address, and Telephone Number of Requester’s Client, if the requester has requested access to the information on behalf of someone other than the requester or the requester’s organization listed above.

(i) Notwithstanding any other provision of this section, the director may disclose information submitted by an applicant or registrant to any person in connection with a public proceeding conducted under law or regulation, if the director determines that the information is needed to determine whether a pesticide, or any ingredient of any pesticide, causes unreasonable adverse effects on health or the environment.

(j) The director shall maintain records of the names of persons to whom data is disclosed pursuant to this section and the persons or organizations they represent and shall inform the applicant or registrant of the names and the affiliation of these persons.

(k) Section 118 of the Penal Code applies to any affirmation made pursuant to this section.

(l) Any officer or employee of the state or former officer or employee of the state who, because of this employment or official position, obtains possession of, or has access to, material which is prohibited from disclosure by this section, and who, knowing that disclosure of this material is prohibited by this section, willfully discloses the material in any manner to any person not entitled to receive it, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000), or by imprisonment in the county jail for not more than one year, or by both fine and imprisonment.

For purposes of this subdivision, any contractor with the state who is furnished information pursuant to this section, or any employee of any contractor, shall be considered an employee of the state.

(m) This section does not prohibit any person from maintaining a civil action for wrongful disclosure of trade secrets.

(n) The director may limit an individual to one request per month pursuant to this section if the director determines that a person has made a frivolous request within the past 12-month period.

(Amended by Stats. 1996, Ch. 435, Sec. 10. Effective January 1, 1997. Conditionally inoperative as provided in subd. (g).)



6254.3

(a) The home addresses and home telephone numbers of state employees and employees of a school district or county office of education shall not be deemed to be public records and shall not be open to public inspection, except that disclosure of that information may be made as follows:

(1) To an agent, or a family member of the individual to whom the information pertains.

(2) To an officer or employee of another state agency, school district, or county office of education when necessary for the performance of its official duties.

(3) To an employee organization pursuant to regulations and decisions of the Public Employment Relations Board, except that the home addresses and home telephone numbers of employees performing law enforcement-related functions shall not be disclosed.

(4) To an agent or employee of a health benefit plan providing health services or administering claims for health services to state, school districts, and county office of education employees and their enrolled dependents, for the purpose of providing the health services or administering claims for employees and their enrolled dependents.

(b) Upon written request of any employee, a state agency, school district, or county office of education shall not disclose the employee’s home address or home telephone number pursuant to paragraph (3) of subdivision (a) and an agency shall remove the employee’s home address and home telephone number from any mailing list maintained by the agency, except if the list is used exclusively by the agency to contact the employee.

(Amended by Stats. 1992, Ch. 463, Sec. 1. Effective August 10, 1992.)



6254.4

(a) The home address, telephone number, email address, precinct number, or other number specified by the Secretary of State for voter registration purposes, and prior registration information shown on the affidavit of registration, is confidential and shall not be disclosed to any person, except pursuant to Section 2194 of the Elections Code.

(b) For purposes of this section, “home address” means street address only, and does not include an individual’s city or post office address.

(c) The California driver’s license number, the California identification card number, the social security number, and any other unique identifier used by the State of California for purposes of voter identification shown on an affidavit of registration, or added to the voter registration records to comply with the requirements of the federal Help America Vote Act of 2002 (42 U.S.C. Sec. 15301 et seq.), are confidential and shall not be disclosed to any person.

(d) The signature of the voter that is shown on the affidavit of registration is confidential and shall not be disclosed to any person.

(Amended by Stats. 2014, Ch. 593, Sec. 10. Effective January 1, 2015.)



6254.5

Notwithstanding any other provisions of law, whenever a state or local agency discloses a public record which is otherwise exempt from this chapter, to any member of the public, this disclosure shall constitute a waiver of the exemptions specified in Sections 6254, 6254.7, or other similar provisions of law. For purposes of this section, “agency” includes a member, agent, officer, or employee of the agency acting within the scope of his or her membership, agency, office, or employment.

This section, however, shall not apply to disclosures:

(a) Made pursuant to the Information Practices Act (commencing with Section 1798 of the Civil Code) or discovery proceedings.

(b) Made through other legal proceedings or as otherwise required by law.

(c) Within the scope of disclosure of a statute which limits disclosure of specified writings to certain purposes.

(d) Not required by law, and prohibited by formal action of an elected legislative body of the local agency which retains the writings.

(e) Made to any governmental agency which agrees to treat the disclosed material as confidential. Only persons authorized in writing by the person in charge of the agency shall be permitted to obtain the information. Any information obtained by the agency shall only be used for purposes which are consistent with existing law.

(f) Of records relating to a financial institution or an affiliate thereof, if the disclosures are made to the financial institution or affiliate by a state agency responsible for the regulation or supervision of the financial institution or affiliate.

(g) Of records relating to any person that is subject to the jurisdiction of the Department of Business Oversight, if the disclosures are made to the person that is the subject of the records for the purpose of corrective action by that person, or if a corporation, to an officer, director, or other key personnel of the corporation for the purpose of corrective action, or to any other person to the extent necessary to obtain information from that person for the purpose of an investigation by the Department of Corporations.

(h) Made by the Commissioner of Business Oversight under Section 450, 452, 8009, or 18396 of the Financial Code.

(i) Of records relating to any person that is subject to the jurisdiction of the Department of Managed Health Care, if the disclosures are made to the person that is the subject of the records for the purpose of corrective action by that person, or if a corporation, to an officer, director, or other key personnel of the corporation for the purpose of corrective action, or to any other person to the extent necessary to obtain information from that person for the purpose of an investigation by the Department of Managed Health Care.

(Amended by Stats. 2014, Ch. 401, Sec. 35. Effective January 1, 2015.)



6254.6

Whenever a city and county or a joint powers agency, pursuant to a mandatory statute or charter provision to collect private industry wage data for salary setting purposes, or a contract entered to implement that mandate, is provided this data by the federal Bureau of Labor Statistics on the basis that the identity of private industry employers shall remain confidential, the identity of the employers shall not be open to the public or be admitted as evidence in any action or special proceeding.

(Added by Stats. 1987, Ch. 1478, Sec. 1.)



6254.7

(a) All information, analyses, plans, or specifications that disclose the nature, extent, quantity, or degree of air contaminants or other pollution which any article, machine, equipment, or other contrivance will produce, which any air pollution control district or air quality management district, or any other state or local agency or district, requires any applicant to provide before the applicant builds, erects, alters, replaces, operates, sells, rents, or uses the article, machine, equipment, or other contrivance, are public records.

(b) All air or other pollution monitoring data, including data compiled from stationary sources, are public records.

(c) All records of notices and orders directed to the owner of any building of violations of housing or building codes, ordinances, statutes, or regulations which constitute violations of standards provided in Section 1941.1 of the Civil Code, and records of subsequent action with respect to those notices and orders, are public records.

(d) Except as otherwise provided in subdivision (e) and Chapter 3 (commencing with Section 99150) of Part 65 of the Education Code, trade secrets are not public records under this section. “Trade secrets,” as used in this section, may include, but are not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information which is not patented, which is known only to certain individuals within a commercial concern who are using it to fabricate, produce, or compound an article of trade or a service having commercial value and which gives its user an opportunity to obtain a business advantage over competitors who do not know or use it.

(e) Notwithstanding any other provision of law, all air pollution emission data, including those emission data which constitute trade secrets as defined in subdivision (d), are public records. Data used to calculate emission data are not emission data for the purposes of this subdivision and data which constitute trade secrets and which are used to calculate emission data are not public records.

(f) Data used to calculate the costs of obtaining emissions offsets are not public records. At the time that an air pollution control district or air quality management district issues a permit to construct to an applicant who is required to obtain offsets pursuant to district rules and regulations, data obtained from the applicant consisting of the year the offset transaction occurred, the amount of offsets purchased, by pollutant, and the total cost, by pollutant, of the offsets purchased is a public record. If an application is denied, the data shall not be a public record.

(Amended by Stats. 1992, Ch. 612, Sec. 1. Effective January 1, 1993.)



6254.8

Every employment contract between a state or local agency and any public official or public employee is a public record which is not subject to the provisions of Sections 6254 and 6255.

(Added by Stats. 1974, Ch. 1198.)



6254.9

(a) Computer software developed by a state or local agency is not itself a public record under this chapter. The agency may sell, lease, or license the software for commercial or noncommercial use.

(b) As used in this section, “computer software” includes computer mapping systems, computer programs, and computer graphics systems.

(c) This section shall not be construed to create an implied warranty on the part of the State of California or any local agency for errors, omissions, or other defects in any computer software as provided pursuant to this section.

(d) Nothing in this section is intended to affect the public record status of information merely because it is stored in a computer. Public records stored in a computer shall be disclosed as required by this chapter.

(e) Nothing in this section is intended to limit any copyright protections.

(Added by Stats. 1988, Ch. 447, Sec. 1.)



6254.10

Nothing in this chapter requires disclosure of records that relate to archaeological site information and reports maintained by, or in the possession of, the Department of Parks and Recreation, the State Historical Resources Commission, the State Lands Commission, the Native American Heritage Commission, another state agency, or a local agency, including the records that the agency obtains through a consultation process between a California Native American tribe and a state or local agency.

(Amended by Stats. 2005, Ch. 670, Sec. 2. Effective October 7, 2005.)



6254.11

Nothing in this chapter requires the disclosure of records that relate to volatile organic compounds or chemical substances information received or compiled by an air pollution control officer pursuant to Section 42303.2 of the Health and Safety Code.

(Added by Stats. 1991, Ch. 902, Sec. 1.)



6254.12

Any information reported to the North American Securities Administrators Association/National Association of Securities Dealers’ Central Registration Depository and compiled as disciplinary records which are made available to the Department of Corporations through a computer system, shall constitute a public record. Notwithstanding any other provision of law, the Department of Corporations may disclose that information and the current license status and the year of issuance of the license of a broker-dealer upon written or oral request pursuant to Section 25247 of the Corporations Code.

(Added by Stats. 1993, Ch. 469, Sec. 12. Effective January 1, 1994.)



6254.13

Notwithstanding Section 6254, upon the request of any Member of the Legislature or upon request of the Governor or his or her designee, test questions or materials that would be used to administer an examination and are provided by the State Department of Education and administered as part of a statewide testing program of pupils enrolled in the public schools shall be disclosed to the requester. These questions or materials may not include an individual examination that has been administered to a pupil and scored. The requester may not take physical possession of the questions or materials, but may view the questions or materials at a location selected by the department. Upon viewing this information, the requester shall keep the materials that he or she has seen confidential.

(Added by Stats. 1995, Ch. 777, Sec. 3. Effective January 1, 1996.)



6254.14

(a) (1) Except as provided in Sections 6254 and 6254.7, nothing in this chapter shall be construed to require disclosure of records of the Department of Corrections and Rehabilitation that relate to health care services contract negotiations, and that reveal the deliberative processes, discussions, communications, or any other portion of the negotiations, including, but not limited to, records related to those negotiations such as meeting minutes, research, work product, theories, or strategy of the department, or its staff, or members of the California Medical Assistance Commission, or its staff, who act in consultation with, or on behalf of, the department.

(2) Except for the portion of a contract that contains the rates of payment, contracts for health services entered into by the Department of Corrections and Rehabilitation or the California Medical Assistance Commission on or after July 1, 1993, shall be open to inspection one year after they are fully executed. In the event that a contract for health services that is entered into prior to July 1, 1993, is amended on or after July 1, 1993, the amendment, except for any portion containing rates of payment, shall be open to inspection one year after it is fully executed.

(3) Three years after a contract or amendment is open to inspection under this subdivision, the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(4) Notwithstanding any other provision of law, including, but not limited to, Section 1060 of the Evidence Code, the entire contract or amendment shall be open to inspection by the Joint Legislative Audit Committee, the California State Auditor’s Office, and the Legislative Analyst’s Office. The Joint Legislative Audit Committee, the California State Auditor’s Office, and the Legislative Analyst’s Office shall maintain the confidentiality of the contracts and amendments until the contract or amendment is fully open to inspection by the public.

(5) It is the intent of the Legislature that confidentiality of health care provider contracts, and of the contracting process as provided in this subdivision, is intended to protect the competitive nature of the negotiation process, and shall not affect public access to other information relating to the delivery of health care services.

(b) The inspection authority and confidentiality requirements established in subdivisions (q), (v), and (y) of Section 6254 for the Legislative Audit Committee shall also apply to the California State Auditor’s Office and the Legislative Analyst’s Office.

(Amended by Stats. 2012, Ch. 281, Sec. 3. Effective January 1, 2013.)



6254.15

Nothing in this chapter shall be construed to require the disclosure of records that are any of the following: corporate financial records, corporate proprietary information including trade secrets, and information relating to siting within the state furnished to a government agency by a private company for the purpose of permitting the agency to work with the company in retaining, locating, or expanding a facility within California. Except as provided below, incentives offered by state or local government agencies, if any, shall be disclosed upon communication to the agency or the public of a decision to stay, locate, relocate, or expand, by a company, or upon application by that company to a governmental agency for a general plan amendment, rezone, use permit, building permit, or any other permit, whichever occurs first.

The agency shall delete, prior to disclosure to the public, information that is exempt pursuant to this section from any record describing state or local incentives offered by an agency to a private business to retain, locate, relocate, or expand the business within California.

(Added by Stats. 1995, Ch. 732, Sec. 1. Effective January 1, 1996.)



6254.16

Nothing in this chapter shall be construed to require the disclosure of the name, credit history, utility usage data, home address, or telephone number of utility customers of local agencies, except that disclosure of name, utility usage data, and the home address of utility customers of local agencies shall be made available upon request as follows:

(a) To an agent or authorized family member of the person to whom the information pertains.

(b) To an officer or employee of another governmental agency when necessary for the performance of its official duties.

(c) Upon court order or the request of a law enforcement agency relative to an ongoing investigation.

(d) Upon determination by the local agency that the utility customer who is the subject of the request has used utility services in a manner inconsistent with applicable local utility usage policies.

(e) Upon determination by the local agency that the utility customer who is the subject of the request is an elected or appointed official with authority to determine the utility usage policies of the local agency, provided that the home address of an appointed official shall not be disclosed without his or her consent.

(f) Upon determination by the local agency that the public interest in disclosure of the information clearly outweighs the public interest in nondisclosure.

(Added by Stats. 1997, Ch. 276, Sec. 1. Effective January 1, 1998.)



6254.17

(a) Nothing in this chapter shall be construed to require disclosure of records of the California Victim Compensation and Government Claims Board that relate to a request for assistance under Article 1 (commencing with Section 13950) of Chapter 5 of Part 4 of Division 3 of Title 2.

(b) This section shall not apply to a disclosure of the following information, if no information is disclosed that connects the information to a specific victim, derivative victim, or applicant under Article 1 (commencing with Section 13950) of Chapter 5 of Part 4 of Division 3 of Title 2:

(1) The amount of money paid to a specific provider of services.

(2) Summary data concerning the types of crimes for which assistance is provided.

(Amended by Stats. 2004, Ch. 183, Sec. 135. Effective January 1, 2005.)



6254.18

(a) Nothing in this chapter shall be construed to require disclosure of any personal information received, collected, or compiled by a public agency regarding the employees, volunteers, board members, owners, partners, officers, or contractors of a reproductive health services facility who have notified the public agency pursuant to subdivision (d) if the personal information is contained in a document that relates to the facility.

(b) For purposes of this section, the following terms have the following meanings:

(1) “Contractor” means an individual or entity that contracts with a reproductive health services facility for services related to patient care.

(2) “Personal information” means the following information related to an individual that is maintained by a public agency: social security number, physical description, home address, home telephone number, statements of personal worth or personal financial data filed pursuant to subdivision (n) of Section 6254, personal medical history, employment history, electronic mail address, and information that reveals any electronic network location or identity.

(3) “Public agency” means all of the following:

(A) The State Department of Health Care Services.

(B) The Department of Consumer Affairs.

(C) The Department of Managed Health Care.

(D) The State Department of Public Health.

(4) “Reproductive health services facility” means the office of a licensed physician and surgeon whose specialty is family practice, obstetrics, or gynecology, or a licensed clinic, where at least 50 percent of the patients of the physician or the clinic are provided with family planning or abortion services.

(c) Any person may institute proceedings for injunctive or declarative relief or writ of mandate in any court of competent jurisdiction to obtain access to employment history information pursuant to Sections 6258 and 6259. If the court finds, based on the facts of a particular case, that the public interest served by disclosure of employment history information clearly outweighs the public interest served by not disclosing the information, the court shall order the officer or person charged with withholding the information to disclose employment history information or show cause why he or she should not do so pursuant to Section 6259.

(d) In order for this section to apply to an individual who is an employee, volunteer, board member, officer, or contractor of a reproductive health services facility, the individual shall notify the public agency to which his or her personal information is being submitted or has been submitted that he or she falls within the application of this section. The reproductive health services facility shall retain a copy of all notifications submitted pursuant to this section. This notification shall be valid if it complies with all of the following:

(1) Is on the official letterhead of the facility.

(2) Is clearly separate from any other language present on the same page and is executed by a signature that serves no other purpose than to execute the notification.

(3) Is signed and dated by both of the following:

(A) The individual whose information is being submitted.

(B) The executive officer or his or her designee of the reproductive health services facility.

(e) The privacy protections for personal information authorized pursuant to this section shall be effective from the time of notification pursuant to subdivision (d) until either one of the following occurs:

(1) Six months after the date of separation from a reproductive health services facility for an individual who has served for not more than one year as an employee, contractor, volunteer, board member, or officer of the reproductive health services facility.

(2) One year after the date of separation from a reproductive health services facility for an individual who has served for more than one year as an employee, contractor, volunteer, board member, or officer of the reproductive health services facility.

(f) Within 90 days of separation of an employee, contractor, volunteer, board member, or officer of the reproductive health services facility who has provided notice to a public agency pursuant to subdivision (c), the facility shall provide notice of the separation to the relevant agency or agencies.

(g) Nothing in this section shall prevent the disclosure by a government agency of data regarding age, race, ethnicity, national origin, or gender of individuals whose personal information is protected pursuant to this section, so long as the data contains no individually identifiable information.

(Amended by Stats. 2006, Ch. 241, Sec. 3. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



6254.19

Nothing in this chapter shall be construed to require the disclosure of an information security record of a public agency, if, on the facts of the particular case, disclosure of that record would reveal vulnerabilities to, or otherwise increase the potential for an attack on, an information technology system of a public agency. Nothing in this section shall be construed to limit public disclosure of records stored within an information technology system of a public agency that are not otherwise exempt from disclosure pursuant to this chapter or any other provision of law.

(Added by Stats. 2010, Ch. 205, Sec. 1. Effective January 1, 2011.)



6254.20

Nothing in this chapter shall be construed to require the disclosure of records that relate to electronically collected personal information, as defined by Section 11015.5, received, collected, or compiled by a state agency.

(Added by Stats. 1998, Ch. 429, Sec. 3. Effective January 1, 1999.)



6254.21

(a) No state or local agency shall post the home address or telephone number of any elected or appointed official on the Internet without first obtaining the written permission of that individual.

(b) No person shall knowingly post the home address or telephone number of any elected or appointed official, or of the official’s residing spouse or child, on the Internet knowing that person is an elected or appointed official and intending to cause imminent great bodily harm that is likely to occur or threatening to cause imminent great bodily harm to that individual. A violation of this subdivision is a misdemeanor. A violation of this subdivision that leads to the bodily injury of the official, or his or her residing spouse or child, is a misdemeanor or a felony.

(c) (1) (A) No person, business, or association shall publicly post or publicly display on the Internet the home address or telephone number of any elected or appointed official if that official has, either directly or through an agent designated under paragraph (3), made a written demand of that person, business, or association to not disclose his or her home address or telephone number.

(B) A written demand made under this paragraph by a state constitutional officer, a mayor, or a Member of the Legislature, a city council, or a board of supervisors shall include a statement describing a threat or fear for the safety of that official or of any person residing at the official’s home address.

(C) A written demand made under this paragraph by an elected official shall be effective for four years, regardless of whether or not the official’s term has expired prior to the end of the four-year period.

(D) (i) A person, business, or association that receives the written demand of an elected or appointed official pursuant to this paragraph shall remove the official’s home address or telephone number from public display on the Internet, including information provided to cellular telephone applications, within 48 hours of delivery of the written demand, and shall continue to ensure that this information is not reposted on the same Internet Web site, subsidiary site, or any other Internet Web site maintained by the recipient of the written demand.

(ii) After receiving the elected or appointed official’s written demand, the person, business, or association shall not transfer the appointed or elected official’s home address or telephone number to any other person, business, or association through any other medium.

(iii) Clause (ii) shall not be deemed to prohibit a telephone corporation, as defined in Section 234 of the Public Utilities Code, or its affiliate, from transferring the elected or appointed official’s home address or telephone number to any person, business, or association, if the transfer is authorized by federal or state law, regulation, order, or tariff, or necessary in the event of an emergency, or to collect a debt owed by the elected or appointed official to the telephone corporation or its affiliate.

(E) For purposes of this paragraph, “publicly post” or “publicly display” means to intentionally communicate or otherwise make available to the general public.

(2) An official whose home address or telephone number is made public as a result of a violation of paragraph (1) may bring an action seeking injunctive or declarative relief in any court of competent jurisdiction. If a court finds that a violation has occurred, it may grant injunctive or declarative relief and shall award the official court costs and reasonable attorney’s fees. A fine not exceeding one thousand dollars ($1,000) may be imposed for a violation of the court’s order for an injunction or declarative relief obtained pursuant to this paragraph.

(3) An elected or appointed official may designate in writing the official’s employer, a related governmental entity, or any voluntary professional association of similar officials to act, on behalf of that official, as that official’s agent with regard to making a written demand pursuant to this section. In the case of an appointed official who is a peace officer, as defined in Sections 830 to 830.65, inclusive, of the Penal Code, a District Attorney, or a Deputy District Attorney, that official may also designate his or her recognized collective bargaining representative to make a written demand on his or her behalf pursuant to this section. A written demand made by an agent pursuant to this paragraph shall include a statement describing a threat or fear for the safety of that official or of any person residing at the official’s home address.

(d) (1) No person, business, or association shall solicit, sell, or trade on the Internet the home address or telephone number of an elected or appointed official with the intent to cause imminent great bodily harm to the official or to any person residing at the official’s home address.

(2) Notwithstanding any other law, an official whose home address or telephone number is solicited, sold, or traded in violation of paragraph (1) may bring an action in any court of competent jurisdiction. If a jury or court finds that a violation has occurred, it shall award damages to that official in an amount up to a maximum of three times the actual damages but in no case less than four thousand dollars ($4,000).

(e) An interactive computer service or access software provider, as defined in Section 230(f) of Title 47 of the United States Code, shall not be liable under this section unless the service or provider intends to abet or cause imminent great bodily harm that is likely to occur or threatens to cause imminent great bodily harm to an elected or appointed official.

(f) For purposes of this section, “elected or appointed official” includes, but is not limited to, all of the following:

(1) State constitutional officers.

(2) Members of the Legislature.

(3) Judges and court commissioners.

(4) District attorneys.

(5) Public defenders.

(6) Members of a city council.

(7) Members of a board of supervisors.

(8) Appointees of the Governor.

(9) Appointees of the Legislature.

(10) Mayors.

(11) City attorneys.

(12) Police chiefs and sheriffs.

(13) A public safety official, as defined in Section 6254.24.

(14) State administrative law judges.

(15) Federal judges and federal defenders.

(16) Members of the United States Congress and appointees of the President.

(g) Nothing in this section is intended to preclude punishment instead under Sections 69, 76, or 422 of the Penal Code, or any other provision of law.

(Amended by Stats. 2014, Ch. 791, Sec. 1. Effective January 1, 2015.)



6254.22

Nothing in this chapter or any other provision of law shall require the disclosure of records of a health plan that is licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and that is governed by a county board of supervisors, whether paper records, records maintained in the management information system, or records in any other form, that relate to provider rate or payment determinations, allocation or distribution methodologies for provider payments, formulae or calculations for these payments, and contract negotiations with providers of health care for alternative rates for a period of three years after the contract is fully executed. The transmission of the records, or the information contained therein in an alternative form, to the board of supervisors shall not constitute a waiver of exemption from disclosure, and the records and information once transmitted to the board of supervisors shall be subject to this same exemption. The provisions of this section shall not prevent access to any records by the Joint Legislative Audit Committee in the exercise of its powers pursuant to Article 1 (commencing with Section 10500) of Chapter 4 of Part 2 of Division 2 of Title 2. The provisions of this section also shall not prevent access to any records by the Department of Corporations in the exercise of its powers pursuant to Article 1 (commencing with Section 1340) of Chapter 2.2 of Division 2 of the Health and Safety Code.

(Added by Stats. 1999, Ch. 769, Sec. 1. Effective January 1, 2000.)



6254.23

Nothing in this chapter or any other provision of law shall require the disclosure of a risk assessment or railroad infrastructure protection program filed with the Public Utilities Commission, the Director of Homeland Security, and the Office of Emergency Services pursuant to Article 7.3 (commencing with Section 7665) of Chapter 1 of Division 4 of the Public Utilities Code.

(Amended by Stats. 2013, Ch. 352, Sec. 107. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



6254.24

As used in this chapter, “public safety official” means the following parties, whether active or retired:

(a) A peace officer as defined in Sections 830 to 830.65, inclusive, of the Penal Code, or a person who is not a peace officer, but may exercise the powers of arrest during the course and within the scope of their employment pursuant to Section 830.7 of the Penal Code.

(b) A public officer or other person listed in Sections 1808.2 and 1808.6 of the Vehicle Code.

(c) An “elected or appointed official” as defined in subdivision (f) of Section 6254.21.

(d) An attorney employed by the Department of Justice, the State Public Defender, or a county office of the district attorney or public defender, the United States Attorney, or the Federal Public Defender.

(e) A city attorney and an attorney who represent cities in criminal matters.

(f) An employee of the Department of Corrections and Rehabilitation who supervises inmates or is required to have a prisoner in his or her care or custody.

(g) A sworn or nonsworn employee who supervises inmates in a city police department, a county sheriff’s office, the Department of the California Highway Patrol, federal, state, or a local detention facility, and a local juvenile hall, camp, ranch, or home, and a probation officer as defined in Section 830.5 of the Penal Code.

(h) A federal prosecutor, a federal criminal investigator, and a National Park Service Ranger working in California.

(i) The surviving spouse or child of a peace officer defined in Section 830 of the Penal Code, if the peace officer died in the line of duty.

(j) State and federal judges and court commissioners.

(k) An employee of the Attorney General, a district attorney, or a public defender who submits verification from the Attorney General, district attorney, or public defender that the employee represents the Attorney General, district attorney, or public defender in matters that routinely place that employee in personal contact with persons under investigation for, charged with, or convicted of, committing criminal acts.

(l) A nonsworn employee of the Department of Justice or a police department or sheriff’s office that, in the course of his or her employment, is responsible for collecting, documenting, and preserving physical evidence at crime scenes, testifying in court as an expert witness, and other technical duties, and a nonsworn employee that, in the course of his or her employment, performs a variety of standardized and advanced laboratory procedures in the examination of physical crime evidence, determines their results, and provides expert testimony in court.

(Amended by Stats. 2010, Ch. 194, Sec. 2. Effective January 1, 2011.)



6254.25

Nothing in this chapter or any other provision of law shall require the disclosure of a memorandum submitted to a state body or to the legislative body of a local agency by its legal counsel pursuant to subdivision (q) of Section 11126 or Section 54956.9 until the pending litigation has been finally adjudicated or otherwise settled. The memorandum shall be protected by the attorney work-product privilege until the pending litigation has been finally adjudicated or otherwise settled.

(Amended by Stats. 1987, Ch. 1320, Sec. 1.)



6254.26

(a) Notwithstanding any provision of this chapter or other law, the following records regarding alternative investments in which public investment funds invest shall not be subject to disclosure pursuant to this chapter, unless the information has already been publicly released by the keeper of the information:

(1) Due diligence materials that are proprietary to the public investment fund or the alternative investment vehicle.

(2) Quarterly and annual financial statements of alternative investment vehicles.

(3) Meeting materials of alternative investment vehicles.

(4) Records containing information regarding the portfolio positions in which alternative investment funds invest.

(5) Capital call and distribution notices.

(6) Alternative investment agreements and all related documents.

(b) Notwithstanding subdivision (a), the following information contained in records described in subdivision (a) regarding alternative investments in which public investment funds invest shall be subject to disclosure pursuant to this chapter and shall not be considered a trade secret exempt from disclosure:

(1) The name, address, and vintage year of each alternative investment vehicle.

(2) The dollar amount of the commitment made to each alternative investment vehicle by the public investment fund since inception.

(3) The dollar amount of cash contributions made by the public investment fund to each alternative investment vehicle since inception.

(4) The dollar amount, on a fiscal yearend basis, of cash distributions received by the public investment fund from each alternative investment vehicle.

(5) The dollar amount, on a fiscal yearend basis, of cash distributions received by the public investment fund plus remaining value of partnership assets attributable to the public investment fund’s investment in each alternative investment vehicle.

(6) The net internal rate of return of each alternative investment vehicle since inception.

(7) The investment multiple of each alternative investment vehicle since inception.

(8) The dollar amount of the total management fees and costs paid on an annual fiscal yearend basis, by the public investment fund to each alternative investment vehicle.

(9) The dollar amount of cash profit received by public investment funds from each alternative investment vehicle on a fiscal year-end basis.

(c) For purposes of this section, the following definitions shall apply:

(1) “Alternative investment” means an investment in a private equity fund, venture fund, hedge fund, or absolute return fund.

(2) “Alternative investment vehicle” means the limited partnership, limited liability company, or similar legal structure through which the public investment fund invests in portfolio companies.

(3) “Portfolio positions” means individual portfolio investments made by the alternative investment vehicles.

(4) “Public investment fund” means any public pension or retirement system, and any public endowment or foundation.

(Amended by Stats. 2006, Ch. 538, Sec. 233. Effective January 1, 2007.)



6254.27

Nothing in this chapter shall be construed to require the disclosure by a county recorder of any “official record” if a “public record” version of that record is available pursuant to Article 3.5 (commencing with Section 27300) of Chapter 6 of Part 3 of Division 2 of Title 3.

(Added by Stats. 2007, Ch. 627, Sec. 4. Effective January 1, 2008.)



6254.28

Nothing in this chapter shall be construed to require the disclosure by a filing office of any “official record” if a “public record” version of that record is available pursuant to Section 9526.5 of the Commercial Code.

(Added by Stats. 2007, Ch. 627, Sec. 5. Effective January 1, 2008.)



6254.29

(a) It is the intent of the Legislature that, in order to protect against the risk of identity theft, local agencies shall redact social security numbers from records before disclosing them to the public pursuant to this chapter.

(b) Nothing in this chapter shall be construed to require a local agency to disclose a social security number.

(c) This section shall not apply to records maintained by a county recorder.

(Added by Stats. 2007, Ch. 627, Sec. 6. Effective January 1, 2008.)



6254.30

A state or local law enforcement agency shall not require a victim of an incident, or an authorized representative thereof, to show proof of the victim’s legal presence in the United States in order to obtain the information required to be disclosed by that law enforcement agency pursuant to subdivision (f) of Section 6254. However, if, for identification purposes, a state or local law enforcement agency requires identification in order for a victim of an incident, or an authorized representative thereof, to obtain that information, the agency shall, at a minimum, accept a current driver’s license or identification card issued by any state in the United States, a current passport issued by the United States or a foreign government with which the United States has a diplomatic relationship, or a current Matricula Consular card.

(Added by Stats. 2013, Ch. 272, Sec. 1. Effective January 1, 2014.)



6255

(a) The agency shall justify withholding any record by demonstrating that the record in question is exempt under express provisions of this chapter or that on the facts of the particular case the public interest served by not disclosing the record clearly outweighs the public interest served by disclosure of the record.

(b) A response to a written request for inspection or copies of public records that includes a determination that the request is denied, in whole or in part, shall be in writing.

(Amended by Stats. 2000, Ch. 982, Sec. 3. Effective January 1, 2001.)



6257.5

This chapter does not allow limitations on access to a public record based upon the purpose for which the record is being requested, if the record is otherwise subject to disclosure.

(Added by Stats. 1998, Ch. 1049, Sec. 1. Effective January 1, 1999.)



6258

Any person may institute proceedings for injunctive or declarative relief or writ of mandate in any court of competent jurisdiction to enforce his or her right to inspect or to receive a copy of any public record or class of public records under this chapter. The times for responsive pleadings and for hearings in these proceedings shall be set by the judge of the court with the object of securing a decision as to these matters at the earliest possible time.

(Amended by Stats. 1990, Ch. 908, Sec. 1.)



6259

(a) Whenever it is made to appear by verified petition to the superior court of the county where the records or some part thereof are situated that certain public records are being improperly withheld from a member of the public, the court shall order the officer or person charged with withholding the records to disclose the public record or show cause why he or she should not do so. The court shall decide the case after examining the record in camera, if permitted by subdivision (b) of Section 915 of the Evidence Code, papers filed by the parties and any oral argument and additional evidence as the court may allow.

(b) If the court finds that the public official’s decision to refuse disclosure is not justified under Section 6254 or 6255, he or she shall order the public official to make the record public. If the judge determines that the public official was justified in refusing to make the record public, he or she shall return the item to the public official without disclosing its content with an order supporting the decision refusing disclosure.

(c) In an action filed on or after January 1, 1991, an order of the court, either directing disclosure by a public official or supporting the decision of the public official refusing disclosure, is not a final judgment or order within the meaning of Section 904.1 of the Code of Civil Procedure from which an appeal may be taken, but shall be immediately reviewable by petition to the appellate court for the issuance of an extraordinary writ. Upon entry of any order pursuant to this section, a party shall, in order to obtain review of the order, file a petition within 20 days after service upon him or her of a written notice of entry of the order, or within such further time not exceeding an additional 20 days as the trial court may for good cause allow. If the notice is served by mail, the period within which to file the petition shall be increased by five days. A stay of an order or judgment shall not be granted unless the petitioning party demonstrates it will otherwise sustain irreparable damage and probable success on the merits. Any person who fails to obey the order of the court shall be cited to show cause why he or she is not in contempt of court.

(d) The court shall award court costs and reasonable attorney fees to the plaintiff should the plaintiff prevail in litigation filed pursuant to this section. The costs and fees shall be paid by the public agency of which the public official is a member or employee and shall not become a personal liability of the public official. If the court finds that the plaintiff’s case is clearly frivolous, it shall award court costs and reasonable attorney fees to the public agency.

(Amended by Stats. 1993, Ch. 926, Sec. 10. Effective January 1, 1994.)



6260

The provisions of this chapter shall not be deemed in any manner to affect the status of judicial records as it existed immediately prior to the effective date of this section, nor to affect the rights of litigants, including parties to administrative proceedings, under the laws of discovery of this state, nor to limit or impair any rights of discovery in a criminal case.

(Amended by Stats. 1976, Ch. 314.)



6261

Notwithstanding Section 6252, an itemized statement of the total expenditures and disbursement of any agency provided for in Article VI of the California Constitution shall be open for inspection.

(Added by Stats. 1975, Ch. 1246.)



6262

The exemption of records of complaints to, or investigations conducted by, any state or local agency for licensing purposes under subdivision (f) of Section 6254 shall not apply when a request for inspection of such records is made by a district attorney.

(Added by Stats. 1979, Ch. 601.)



6263

A state or local agency shall allow an inspection or copying of any public record or class of public records not exempted by this chapter when requested by a district attorney.

(Added by Stats. 1979, Ch. 601.)



6264

The district attorney may petition a court of competent jurisdiction to require a state or local agency to allow him to inspect or receive a copy of any public record or class of public records not exempted by this chapter when the agency fails or refuses to allow inspection or copying within 10 working days of a request. The court may require a public agency to permit inspection or copying by the district attorney unless the public interest or good cause in withholding such records clearly outweighs the public interest in disclosure.

(Added by Stats. 1979, Ch. 601.)



6265

Disclosure of records to a district attorney under the provisions of this chapter shall effect no change in the status of the records under any other provision of law.

(Added by Stats. 1979, Ch. 601.)



6267

All patron use records of any library which is in whole or in part supported by public funds shall remain confidential and shall not be disclosed by a public agency, or private actor that maintains or stores patron use records on behalf of a public agency, to any person, local agency, or state agency except as follows:

(a) By a person acting within the scope of his or her duties within the administration of the library.

(b) By a person authorized, in writing, by the individual to whom the records pertain, to inspect the records.

(c) By order of the appropriate superior court.

As used in this section, the term “patron use records” includes the following:

(1) Any written or electronic record, that is used to identify the patron, including, but not limited to, a patron’s name, address, telephone number, or e-mail address, that a library patron provides in order to become eligible to borrow or use books and other materials.

(2) Any written record or electronic transaction that identifies a patron’s borrowing information or use of library information resources, including, but not limited to, database search records, borrowing records, class records, and any other personally identifiable uses of library resources information requests, or inquiries.

This section shall not apply to statistical reports of patron use nor to records of fines collected by the library.

(Amended by Stats. 2011, Ch. 80, Sec. 1. Effective January 1, 2012.)



6268

Public records, as defined in Section 6252, in the custody or control of the Governor when he or she leaves office, either voluntarily or involuntarily, shall, as soon as is practical, be transferred to the State Archives. Notwithstanding any other provision of law, the Governor, by written instrument, the terms of which shall be made public, may restrict public access to any of the transferred public records, or any other writings he or she may transfer, which have not already been made accessible to the public. With respect to public records, public access, as otherwise provided for by this chapter, shall not be restricted for a period greater than 50 years or the death of the Governor, whichever is later, nor shall there be any restriction whatsoever with respect to enrolled bill files, press releases, speech files, or writings relating to applications for clemency or extradition in cases which have been closed for a period of at least 25 years. Subject to any restrictions permitted by this section, the Secretary of State, as custodian of the State Archives, shall make all such public records and other writings available to the public as otherwise provided for in this chapter.

Except as to enrolled bill files, press releases, speech files, or writings relating to applications for clemency or extradition, this section shall not apply to public records or other writings in the direct custody or control of any Governor who held office between 1974 and 1988 at the time of leaving office, except to the extent that that Governor may voluntarily transfer those records or other writings to the State Archives.

Notwithstanding any other provision of law, the public records and other writings of any Governor who held office between 1974 and 1988 may be transferred to any educational or research institution in California provided that with respect to public records, public access, as otherwise provided for by this chapter, shall not be restricted for a period greater than 50 years or the death of the Governor, whichever is later. No records or writings may be transferred pursuant to this paragraph unless the institution receiving them agrees to maintain, and does maintain, the materials according to commonly accepted archival standards. No public records transferred shall be destroyed by that institution without first receiving the written approval of the Secretary of State, as custodian of the State Archives, who may require that the records be placed in the State Archives rather than being destroyed. An institution receiving those records or writings shall allow the Secretary of State, as custodian of the State Archives, to copy, at state expense, and to make available to the public, any and all public records, and inventories, indices, or finding aids relating to those records, which the institution makes available to the public generally. Copies of those records in the custody of the State Archives shall be given the same legal effect as is given to the originals.

(Added by Stats. 1988, Ch. 503, Sec. 1.)



6268.5

The Secretary of State may appraise and manage new or existing records that are subject to Section 6268 to determine whether the records are appropriate for preservation in the State Archives. For purposes of this section, the Secretary of State shall use professional archival practices, including, but not limited to, appraising the historic value of the records, arranging and describing the records, rehousing the records in appropriate storage containers, or providing any conservation treatment that the records require.

(Added by Stats. 2014, Ch. 220, Sec. 1. Effective January 1, 2015.)



6270

(a) Notwithstanding any other provision of law, no state or local agency shall sell, exchange, furnish, or otherwise provide a public record subject to disclosure pursuant to this chapter to a private entity in a manner that prevents a state or local agency from providing the record directly pursuant to this chapter. Nothing in this section requires a state or local agency to use the State Printer to print public records. Nothing in this section prevents the destruction of records pursuant to law.

(b) This section shall not apply to contracts entered into prior to January 1, 1996, between the County of Santa Clara and a private entity for the provision of public records subject to disclosure under this chapter.

(Added by Stats. 1995, Ch. 108, Sec. 1. Effective January 1, 1996.)






ARTICLE 2 - Other Exemptions from Disclosure

6275

It is the intent of the Legislature to assist members of the public and state and local agencies in identifying exemptions to the California Public Records Act. It is the intent of the Legislature that, after January 1, 1999, each addition or amendment to a statute that exempts any information contained in a public record from disclosure pursuant to subdivision (k) of Section 6254 shall be listed and described in this article pursuant to a bill authorized by a standing committee of the Legislature to be introduced during the first year of each session of the Legislature. The statutes and constitutional provisions listed in this article may operate to exempt certain records, or portions thereof, from disclosure. The statutes and constitutional provisions listed and described may not be inclusive of all exemptions. The listing of a statute or constitutional provision in this article does not itself create an exemption. Requesters of public records and public agencies are cautioned to review the applicable statute or constitutional provision to determine the extent to which it, in light of the circumstances surrounding the request, exempts public records from disclosure.

(Amended by Stats. 2012, Ch. 697, Sec. 2. Effective January 1, 2013.)



6276

Records or information not required to be disclosed pursuant to subdivision (k) of Section 6254 may include, but shall not be limited to, records or information identified in statutes listed in this article.

(Added by Stats. 1998, Ch. 620, Sec. 11. Effective January 1, 1999.)



6276.01

Crime victims, confidential information or records, The Victims’ Bill of Rights Act of 2008: Marsy’s Law, Section 28 of Article I of the California Constitution.

(Added by Stats. 2012, Ch. 697, Sec. 3. Effective January 1, 2013.)



6276.02

Acquired Immune Deficiency Syndrome, blood test results, written authorization not necessary for disclosure, Section 121010, Health and Safety Code.

Acquired Immune Deficiency Syndrome, blood test subject, compelling identity of, Section 120975, Health and Safety Code.

Acquired Immune Deficiency Syndrome, confidentiality of personal data of patients in State Department of Public Health programs, Section 120820, Health and Safety Code.

Acquired Immune Deficiency Syndrome, confidentiality of research records, Sections 121090, 121095, 121115, and 121120, Health and Safety Code.

Acquired Immune Deficiency Syndrome, confidentiality of vaccine volunteers, Section 121280, Health and Safety Code.

Acquired Immune Deficiency Syndrome, confidentiality of information obtained in prevention programs at correctional facilities and law enforcement agencies, Sections 7552 and 7554, Penal Code.

Acquired Immune Deficiency Syndrome, confidentiality of test results of person convicted of prostitution, Section 1202.6, Penal Code.

Acquired Immune Deficiency Syndrome, disclosure of results of HIV test, penalties, Section 120980, Health and Safety Code.

Acquired Immune Deficiency Syndrome, personal information, insurers tests, confidentiality of, Section 799, Insurance Code.

Acquired Immune Deficiency Syndrome, public safety and testing disclosure, Sections 121065 and 121070, Health and Safety Code.

Acquired Immune Deficiency Syndrome Research and Confidentiality Act, production or discovery of records for use in criminal or civil proceedings against subject prohibited, Section 121100, Health and Safety Code.

Acquired Immune Deficiency Syndrome Public Health Records Confidentiality Act, personally identifying information confidentiality, Section 121025, Health and Safety Code.

Acquired Immune Deficiency Syndrome, test of criminal defendant pursuant to search warrant requested by victim, confidentiality of, Section 1524.1, Penal Code.

Acquired Immune Deficiency Syndrome, test results, disclosure to patient’s spouse and others, Section 121015, Health and Safety Code.

Acquired Immune Deficiency Syndrome, test of person under Youth Authority, disclosure of results, Section 1768.9, Welfare and Institutions Code.

Acquired Immune Deficiency Syndrome Research and Confidentiality Act, financial audits or program evaluations, Section 121085, Health and Safety Code.

Acquired Immune Deficiency Syndrome Research and Confidentiality Act, violations, Section 121100, Health and Safety Code.

Acquired Immune Deficiency Syndrome Research and Confidentiality Act, personally identifying research records not to be disclosed, Section 121075, Health and Safety Code.

Acquired Immune Deficiency Syndrome Research and Confidentiality Act, permittee disclosure, Section 121080, Health and Safety Code.

Administrative procedure, adjudicatory hearings, interpreters, Section 11513.

Adoption records, confidentiality of, Section 102730, Health and Safety Code.

Advance Health Care Directive Registry, exemption from disclosure for registration information provided to the Secretary of State, subdivision (ac), Section 6254.

(Amended by Stats. 2009, Ch. 584, Sec. 2. Effective January 1, 2010.)



6276.04

Aeronautics Act, reports of investigations and hearings, Section 21693, Public Utilities Code.

Agricultural producers marketing, access to records, Section 59616, Food and Agricultural Code.

Aiding disabled voters, Section 14282, Elections Code.

Air pollution data, confidentiality of trade secrets, Section 6254.7, and Sections 42303.2 and 43206, Health and Safety Code.

Air toxics emissions inventory plans, protection of trade secrets, Section 44346, Health and Safety Code.

Alcohol and drug abuse records and records of communicable diseases, confidentiality of, Section 123125, Health and Safety Code.

Alcoholic beverage licensees, confidentiality of corporate proprietary information, Section 25205, Business and Professions Code.

Ambulatory Surgery Data Record, confidentiality of identifying information, Section 128737, Health and Safety Code.

Apiary registration information, confidentiality of, Section 29041, Food and Agricultural Code.

Archaeological site information and reports maintained by state and local agencies, disclosure not required, Section 6254.10.

Arrest not resulting in conviction, disclosure or use of records, Sections 432.7 and 432.8, Labor Code.

Arsonists, registered, confidentiality of certain information, Section 457.1, Penal Code.

Artificial insemination, donor not natural father, confidentiality of records, Section 7613, Family Code.

Assessor’s records, confidentiality of information in, Section 408, Revenue and Taxation Code.

Assessor’s records, confidentiality of information in, Section 451, Revenue and Taxation Code.

Assessor’s records, display of documents relating to business affairs or property of another, Section 408.2, Revenue and Taxation Code.

Assigned risk plans, rejected applicants, confidentiality of information, Section 11624, Insurance Code.

Attorney applicant, investigation by State Bar, confidentiality of, Section 6060.2, Business and Professions Code.

Attorney-client confidential communication, Section 6068, Business and Professions Code, and Sections 952 and 954, Evidence Code.

Attorney, disciplinary proceedings, confidentiality prior to formal proceedings, Section 6086.1, Business and Professions Code.

Attorney, disciplinary proceeding, State Bar access to nonpublic court records, Section 6090.6, Business and Professions Code.

Attorney, law corporation, investigation by State Bar, confidentiality of, Section 6168, Business and Professions Code.

Attorney work product confidentiality in administrative adjudication, Section 11507.6.

Attorney, work product, confidentiality of, Section 6202, Business and Professions Code.

Attorney work product, discovery, Chapter 4 (commencing with Section 2018.010) of Title 4 of Part 4 of the Code of Civil Procedure.

Auditor General, access to records for audit purposes, Sections 10527 and 10527.1.

Auditor General, disclosure of audit records, Section 10525.

Automated forward facing parking control devices, confidentiality of video imaging records from the devices, Section 40240, Vehicle Code.

Automated traffic enforcement system, confidentiality of photographic records made by the system, Section 21455.5, Vehicle Code.

Automobile Insurance Claims Depository, confidentiality of information, Section 1876.3, Insurance Code.

Automobile insurance, investigation of fraudulent claims, confidential information, Section 1872.8, Insurance Code.

Avocado handler transaction records, confidentiality of information, Section 44984, Food and Agricultural Code.

(Amended by Stats. 2009, Ch. 584, Sec. 3. Effective January 1, 2010.)



6276.06

Bank and Corporation Tax, disclosure of information, Article 2 (commencing with Section 19542), Chapter 7, Part 10.2, Division 2, Revenue and Taxation Code.

Bank employees, confidentiality of criminal history information, Sections 777.5 and 4990, Financial Code.

Bank reports, confidentiality of, Section 289, Financial Code.

Basic Property Insurance Inspection and Placement Plan, confidential reports, Section 10097, Insurance Code.

Beef Council of California, confidentiality of fee transactions information, Section 64691.1, Food and Agricultural Code.

Bids, confidentiality of, Section 10304, Public Contract Code.

Birth, death, and marriage licenses, confidential information contained in, Sections 102100, 102110, and 102230, Health and Safety Code.

Birth defects, monitoring, confidentiality of information collected, Section 103850, Health and Safety Code.

Birth, live, confidential portion of certificate, Sections 102430, 102475, 103525, and 103590, Health and Safety Code.

Blood tests, confidentiality of hepatitis and AIDS carriers, Section 1603.1, Health and Safety Code.

Blood-alcohol percentage test results, vehicular offenses, confidentiality of, Section 1804, Vehicle Code.

Business and professions licensee exemption for social security number, Section 30, Business and Professions Code.

(Amended by Stats. 2009, Ch. 584, Sec. 4. Effective January 1, 2010.)



6276.08

Cable television subscriber information, confidentiality of, Section 637.5, Penal Code.

CalFresh, disclosure of information, Section 18909, Welfare and Institutions Code.

California AIDS Program, personal data, confidentiality, Section 120820, Health and Safety Code.

California Apple Commission, confidentiality of lists of persons, Section 75598, Food and Agricultural Code.

California Apple Commission, confidentiality of proprietary information from producers or handlers, Section 75633, Food and Agricultural Code.

California Asparagus Commission, confidentiality of lists of producers, Section 78262, Food and Agricultural Code.

California Asparagus Commission, confidentiality of proprietary information from producers, Section 78288, Food and Agricultural Code.

California Avocado Commission, confidentiality of information from handlers, Section 67094, Food and Agricultural Code.

California Avocado Commission, confidentiality of proprietary information from handlers, Section 67104, Food and Agricultural Code.

California Cherry Commission, confidentiality of proprietary information from producers, processors, shippers, or grower-handlers, Section 76144, Food and Agricultural Code.

California Children’s Services Program, confidentiality of factor replacement therapy contracts, Section 123853, Health and Safety Code.

California Cut Flower Commission, confidentiality of lists of producers, Section 77963, Food and Agricultural Code.

California Cut Flower Commission, confidentiality of proprietary information from producers, Section 77988, Food and Agricultural Code.

California Date Commission, confidentiality of proprietary information from producers and grower-handlers, Section 77843, Food and Agricultural Code.

California Egg Commission, confidentiality of proprietary information from handlers or distributors, Section 75134, Food and Agricultural Code.

California Forest Products Commission, confidentiality of lists of persons, Section 77589, Food and Agricultural Code.

California Forest Products Commission, confidentiality of proprietary information from producers, Section 77624, Food and Agricultural Code.

California Iceberg Lettuce Commission, confidentiality of information from handlers, Section 66624, Food and Agricultural Code.

California Kiwifruit Commission, confidentiality of proprietary information from producers or handlers, Section 68104, Food and Agricultural Code.

California Navel Orange Commission, confidentiality of proprietary information from producers or handlers and lists of producers and handlers, Section 73257, Food and Agricultural Code.

California Pepper Commission, confidentiality of lists of producers and handlers, Section 77298, Food and Agricultural Code.

California Pepper Commission, confidentiality of proprietary information from producers or handlers, Section 77334, Food and Agricultural Code.

California Pistachio Commission, confidentiality of proprietary information from producers or processors, Section 69045, Food and Agricultural Code.

California Salmon Commission, confidentiality of fee transactions records, Section 76901.5, Food and Agricultural Code.

California Salmon Commission, confidentiality of request for list of commercial salmon vessel operators, Section 76950, Food and Agricultural Code.

California Seafood Council, confidentiality of fee transaction records, Section 78553, Food and Agricultural Code.

California Seafood Council, confidentiality of information on volume of fish landed, Section 78575, Food and Agricultural Code.

California Sheep Commission, confidentiality of proprietary information from producers or handlers and lists of producers, Section 76343, Food and Agricultural Code.

California State University contract law, bids, questionnaires and financial statements, Section 10763, Public Contract Code.

California State University Investigation of Reported Improper Governmental Activities Act, confidentiality of investigative audits completed pursuant to the act, Section 89574, Education Code.

California Table Grape Commission, confidentiality of information from shippers, Section 65603, Food and Agricultural Code.

California Tomato Commission, confidentiality of lists of producers, handlers, and others, Section 78679, Food and Agricultural Code.

California Tomato Commission, confidentiality of proprietary information, Section 78704, Food and Agricultural Code.

California Tourism Marketing Act, confidentiality of information pertaining to businesses paying the assessment under the act, Section 13995.54.

California Victim Compensation and Government Claims Board, disclosure not required of records relating to assistance requests under Article 1 (commencing with Section 13950) of Chapter 5 of Part 4 of Division 3 of Title 2, Section 6254.17.

California Walnut Commission, confidentiality of lists of producers, Section 77101, Food and Agricultural Code.

California Walnut Commission, confidentiality of proprietary information from producers or handlers, Section 77154, Food and Agricultural Code.

California Wheat Commission, confidentiality of proprietary information from handlers and lists of producers, Section 72104, Food and Agricultural Code.

California Wheat Commission, confidentiality of requests for assessment refund, Section 72109, Food and Agricultural Code.

California Wine Commission, confidentiality of proprietary information from producers or vintners, Section 74655, Food and Agricultural Code.

California Wine Grape Commission, confidentiality of proprietary information from producers and vintners, Section 74955, Food and Agricultural Code.

(Amended by Stats. 2011, Ch. 227, Sec. 6. Effective January 1, 2012.)



6276.10

Cancer registries, confidentiality of information, Section 103885, Health and Safety Code.

Candidate for local nonpartisan elective office, confidentiality of ballot statement, Section 13311, Elections Code.

Child abuse information, exchange by multidisciplinary personnel teams, Section 830, Welfare and Institutions Code.

Child abuse report and those making report, confidentiality of, Sections 11167 and 11167.5, Penal Code.

Child care liability insurance, confidentiality of information, Section 1864, Insurance Code.

Child concealer, confidentiality of address, Section 278.7, Penal Code.

Child custody investigation report, confidentiality of, Section 3111, Family Code.

Child day care facility, nondisclosure of complaint, Section 1596.853, Health and Safety Code.

Child health and disability prevention, confidentiality of health screening and evaluation results, Section 124110, Health and Safety Code.

Child sexual abuse reports, confidentiality of reports filed in a contested proceeding involving child custody or visitation rights, Section 3118, Family Code.

Child support, confidentiality of income tax return, Section 3552, Family Code.

Child support, promise to pay, confidentiality of, Section 7614, Family Code.

Childhood lead poisoning prevention, confidentiality of blood lead findings, Section 124130, Health and Safety Code.

Children and families commission, local, confidentiality of individually identifiable information, Section 130140.1, Health and Safety Code.

Cigarette tax, confidential information, Section 30455, Revenue and Taxation Code.

Civil actions, delayed disclosure for 30 days after complaint filed, Section 482.050, Code of Civil Procedure.

Closed sessions, document assessing vulnerability of state or local agency to disruption by terrorist or other criminal acts, subdivision (aa), Section 6254.

Closed sessions, meetings of local governments, pending litigation, Section 54956.9.

Colorado River Board, confidential information and records, Section 12519, Water Code.

Commercial fishing licensee, confidentiality of records, Section 7923, Fish and Game Code.

Commercial fishing reports, Section 8022, Fish and Game Code.

Community care facilities, confidentiality of client information, Section 1557.5, Health and Safety Code.

Community college employee, candidate examination records, confidentiality of, Section 88093, Education Code.

Community college employee, notice and reasons for nonreemployment, confidentiality, Section 87740, Education Code.

(Amended by Stats. 2009, Ch. 584, Sec. 6. Effective January 1, 2010.)



6276.12

Conservatee, confidentiality of the conservatee’s report, Section 1826, Probate Code.

Conservatee, estate plan of, confidentiality of, Section 2586, Probate Code.

Conservatee with disability, confidentiality of report, Section 1827.5, Probate Code.

Conservator, confidentiality of conservator’s birthdate and driver’s license number, Section 1834, Probate Code.

Conservator, supplemental information, confidentiality of, Section 1821, Probate Code.

Conservatorship, court review of, confidentiality of report, Section 1851, Probate Code.

Consumer fraud investigations, access to complaints and investigations, Section 26509.

Consumption or utilization of mineral materials, disclosure of, Section 2207.1, Public Resources Code.

Contractor, evaluations and contractor responses, confidentiality of, Section 10370, Public Contract Code.

Contractor, license applicants, evidence of financial solvency, confidentiality of, Section 7067.5, Business and Professions Code.

Controlled Substance Law violations, confidential information, Section 818.7.

Controlled substance offenders, confidentiality of registration information, Section 11594, Health and Safety Code.

Cooperative Marketing Association, confidential information disclosed to conciliator, Section 54453, Food and Agricultural Code.

Coroner, inquests, subpoena duces tecum, Section 27491.8.

County aid and relief to indigents, confidentiality of investigation, supervision, relief, and rehabilitation records, Section 17006, Welfare and Institutions Code.

County alcohol programs, confidential information and records, Section 11812, Health and Safety Code.

County Employees’ Retirement, confidential statements and records, Section 31532.

County mental health system, confidentiality of client information, Section 5610, Welfare and Institutions Code.

County social services, investigation of applicant, confidentiality, Section 18491, Welfare and Institutions Code.

County social services rendered by volunteers, confidentiality of records of recipients, Section 10810, Welfare and Institutions Code.

County special commissions, disclosure of health care peer review and quality assessment records not required, Section 14087.58, Welfare and Institutions Code.

County special commissions, disclosure of records relating to the commission’s rates of payment for publicly assisted medical care not required, Section 14087.58, Welfare and Institutions Code.

Court files, access to, restricted for 60 days, Section 1161.2, Code of Civil Procedure.

Court reporters, confidentiality of records and reporters, Section 68525.

Court-appointed special advocates, confidentiality of information acquired or reviewed, Section 105, Welfare and Institutions Code.

Crane employers, previous business identities, confidentiality of, Section 7383, Labor Code.

Credit unions, confidentiality of investigation and examination reports, Section 14257, Financial Code.

Credit unions, confidentiality of employee criminal history information, Section 14409.2, Financial Code.

Criminal defendant, indigent, confidentiality of request for funds for investigators and experts, Section 987.9, Penal Code.

Criminal offender record information, access to, Sections 11076 and 13202, Penal Code.

Crop reports, confidential, subdivision (e), Section 6254.

Customer list of chemical manufacturers, formulators, suppliers, distributors, importers, and their agents, the quantities and dates of shipments, and the proportion of a specified chemical within a mixture, confidential, Section 147.2, Labor Code.

Customer list of employment agency, trade secret, Section 16607, Business and Professions Code.

Customer list of telephone answering service, trade secret, Section 16606, Business and Professions Code.

(Amended by Stats. 2014, Ch. 830, Sec. 1. Effective January 1, 2015.)



6276.14

Dairy Council of California, confidentiality of ballots, Section 64155, Food and Agricultural Code.

Death, report that physician’s or podiatrist’s negligence or incompetence may be cause, confidentiality of, Section 802.5, Business and Professions Code.

Dental hygienist drug and alcohol diversion program, confidentiality of records pertaining to treatment, Section 1966.5, Business and Professions Code.

Dentist advertising and referral contract exemption, Section 650.2, Business and Professions Code.

Dentist, alcohol or dangerous drug rehabilitation and diversion, confidentiality of records, Section 1698, Business and Professions Code.

Department of Consumer Affairs licensee exemption for alcohol or dangerous drug treatment and rehabilitation records, Section 156.1, Business and Professions Code.

Department of Motor Vehicles, confidentiality of information provided by an insurer, Section 4750.4, Vehicle Code.

Department of Motor Vehicles, confidentiality of the home address of specified persons in the records of the Department of Motor Vehicles, Section 1808.6, Vehicle Code.

Developmentally disabled conservatee confidentiality of reports and records, Sections 416.8 and 416.18, Health and Safety Code.

Developmentally disabled person, access to information provided by family member, Section 4727, Welfare and Institutions Code.

Developmentally disabled person and person with mental illness, access to and release of information about, by protection and advocacy agency, Section 4903, Welfare and Institutions Code.

Developmentally disabled person, confidentiality of patient records, state agencies, Section 4553, Welfare and Institutions Code.

Developmentally disabled person, confidentiality of records and information, Sections 4514 and 4518, Welfare and Institutions Code.

Diesel Fuel Tax information, disclosure prohibited, Section 60609, Revenue and Taxation Code.

Disability compensation, confidential medical records, Section 2714, Unemployment Insurance Code.

Disability insurance, access to registered information, Section 789.7, Insurance Code.

Discrimination complaint to Division of Labor Standards Enforcement, confidentiality of witnesses, Section 98.7, Labor Code.

Dispute resolution participants confidentiality, Section 471.5, Business and Professions Code.

Division of Workers’ Compensation, confidentiality of data obtained by the administrative director and derivative works created by the division, Sections 3201.5, 3201.7, and 3201.9, Labor Code.

Division of Workers’ Compensation, individually identifiable information and residence addresses obtained or maintained by the division on workers’ compensation claims, confidentiality of, Section 138.7, Labor Code.

Division of Workers’ Compensation, individually identifiable information of health care organization patients, confidentiality of, Section 4600.5, Labor Code.

Division of Workers’ Compensation, individual workers’ compensation claim files and auditor’s working papers, confidentiality of, Section 129, Labor Code.

Division of Workers’ Compensation, peer review proceedings and employee medical records, confidentiality of, Section 4600.6, Labor Code.

Domestic violence counselor and victim, confidentiality of communication, Sections 1037.2 and 1037.5, Evidence Code.

Driver arrested for traffic violation, notice of reexamination for evidence of incapacity, confidentiality of, Section 40313, Vehicle Code.

Driving school and driving instructor licensee records, confidentiality of, Section 11108, Vehicle Code.

(Amended by Stats. 2009, Ch. 584, Sec. 8. Effective January 1, 2010.)



6276.16

Educational psychologist-patient, privileged communication, Section 1010.5, Evidence Code.

Electronic and appliance repair dealer, service contractor, financial data in applications, subdivision (x), Section 6254.

Electronic Recording Delivery Act of 2004, exemption from disclosure for computer security reports, Section 27394.

Emergency Care Data Record, exemption from disclosure for identifying information, Section 128736, Health and Safety Code.

Emergency Medical Services Fund, patient named, Section 1797.98c, Health and Safety Code.

Emergency medical technicians, confidentiality of disciplinary investigation information, Section 1798.200, Health and Safety Code.

Emergency Medical Technician-Paramedic (EMT-P), exemption from disclosure for records relating to personnel actions against, or resignation of, an EMT-P for disciplinary cause or reason, Section 1799.112, Health and Safety Code.

Eminent domain proceedings, use of state tax returns, Section 1263.520, Code of Civil Procedure.

Employment agency, confidentiality of customer list, Section 16607, Business and Professions Code.

Employment application, nondisclosure of arrest record or certain convictions, Sections 432.7 and 432.8, Labor Code.

Employment Development Department, furnishing materials, Section 307, Unemployment Insurance Code.

Enteral nutrition products, confidentiality of contracts by the State Department of Health Care Services with manufacturers of enteral nutrition products, Section 14105.8, Welfare and Institutions Code.

Equal wage rate violation, confidentiality of complaint, Section 1197.5, Labor Code.

Equalization, State Board of, prohibition against divulging information, Section 15619.

Escrow Agents’ Fidelity Corporation, confidentiality of examination and investigation reports, Section 17336, Financial Code.

Escrow agents’ confidentiality of reports on violations, Section 17414, Financial Code.

Escrow agents’ confidentiality of state summary criminal history information, Section 17414.1, Financial Code.

Estate tax, confidential records and information, Section 14251, Revenue and Taxation Code.

Excessive rates or complaints, reports, Section 1857.9, Insurance Code.

Executive Department, closed sessions and the record of topics discussed, Sections 11126 and 11126.1.

Executive Department, investigations and hearings, confidential nature of information acquired, Section 11183.

(Amended by Stats. 2009, Ch. 584, Sec. 9. Effective January 1, 2010.)



6276.18

Family Court, records, Section 1818, Family Code.

Farm product processor license, confidentiality of financial statements, Section 55523.6, Food and Agricultural Code.

Farm product processor licensee, confidentiality of grape purchases, Section 55601.5, Food and Agricultural Code.

Fee payer information, prohibition against disclosure by Board of Equalization and others, Section 55381, Revenue and Taxation Code.

Financial institutions, issuance of securities, reports and records of state agencies, subdivision (d), Section 6254.

Financial statements of insurers, confidentiality of information received, Section 925.3, Insurance Code.

Financial statements and questionnaires, of prospective bidders for the state, confidentiality of, Section 10165, Public Contract Code.

Financial statements and questionnaires, of prospective bidders for California State University contracts, confidentiality of, Section 10763, Public Contract Code.

Firearms, centralized list of exempted federal firearms licensees, disclosure of information compiled from, Sections 24850 to 24890, inclusive, Penal Code.

Firearms, centralized list of dealers and licensees, disclosure of information compiled from, Sections 26700 to 26915, inclusive, Penal Code.

Firearm license applications, subdivision (u), Section 6254.

Firearm sale or transfer, confidentiality of records, Chapter 5 (commencing with Section 28050) of Division 6 of Title 4 of Part 6, Penal Code.

Fishing and hunting licenses, confidentiality of names and addresses contained in records submitted to the Department of Fish and Game to obtain recreational fishing and hunting licenses, Section 1050.6, Fish and Game Code.

Foreign marketing of agricultural products, confidentiality of financial information, Section 58577, Food and Agricultural Code.

Forest fires, anonymity of informants, Section 4417, Public Resources Code.

Foster homes, identifying information, Section 1536, Health and Safety Code.

Franchise Tax Board, access to Franchise Tax Board information by the State Department of Social Services, Section 11025, Welfare and Institutions Code.

Franchise Tax Board, auditing, confidentiality of, Section 90005.

Franchises, applications, and reports filed with Commissioner of Corporations, disclosure and withholding from public inspection, Section 31504, Corporations Code.

Fur dealer licensee, confidentiality of records, Section 4041, Fish and Game Code.

(Amended (as amended by Stats. 2010, Ch. 178) by Stats. 2011, Ch. 227, Sec. 8. Effective January 1, 2012. Operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



6276.22

Gambling Control Act, exemption from disclosure for records of the California Gambling Control Commission and the Department of Justice, Sections 19819 and 19821, Business and Professions Code.

Genetically Handicapped Person’s Program, confidentiality of factor replacement therapy contracts, Section 125191, Health and Safety Code.

Governor, correspondence of and to Governor and Governor’s office, subdivision (l), Section 6254.

Governor, transfer of public records in control of, restrictions on public access, Section 6268.

Grand jury, confidentiality of request for special counsel, Section 936.7, Penal Code.

Grand jury, confidentiality of transcription of indictment or accusation, Section 938.1, Penal Code.

Group Insurance, public employees, Section 53202.25.

Guardian, confidentiality of report used to check ability, Section 2342, Probate Code.

Guardianship, confidentiality of report regarding the suitability of the proposed guardian, Section 1543, Probate Code.

Guardianship, disclosure of report and recommendation concerning proposed guardianship of person or estate, Section 1513, Probate Code.

(Amended by Stats. 2009, Ch. 584, Sec. 11. Effective January 1, 2010.)



6276.24

Hazardous substance tax information, prohibition against disclosure, Section 43651, Revenue and Taxation Code.

Hazardous waste control, business plans, public inspection, Section 25506, Health and Safety Code.

Hazardous waste control, notice of unlawful hazardous waste disposal, Section 25180.5, Health and Safety Code.

Hazardous waste control, trade secrets, disclosure of information, Sections 25511 and 25538, Health and Safety Code.

Hazardous waste control, trade secrets, procedures for release of information, Section 25358.2, Health and Safety Code.

Hazardous waste generator report, protection of trade secrets, Sections 25244.21 and 25244.23, Health and Safety Code.

Hazardous waste licenseholder disclosure statement, confidentiality of, Section 25186.5, Health and Safety Code.

Hazardous waste recycling, information clearing house, confidentiality of trade secrets, Section 25170, Health and Safety Code.

Hazardous waste recycling, list of specified hazardous wastes, trade secrets, Section 25175, Health and Safety Code.

Hazardous waste recycling, trade secrets, confidential nature, Sections 25173 and 25180.5, Health and Safety Code.

Healing arts licensees, central files, confidentiality, Section 800, Business and Professions Code.

Health authorities, special county, confidentiality of records, Sections 14087.35, 14087.36, and 14087.38, Welfare and Institutions Code.

Health care provider disciplinary proceeding, confidentiality of documents, Section 805.1, Business and Professions Code.

Health care service plans, review of quality of care, privileged communications, Sections 1370 and 1380, Health and Safety Code.

Health commissions, special county, confidentiality of peer review proceedings, rates of payment, and trade secrets, Section 14087.31, Welfare and Institutions Code.

Health facilities, patient’s rights of confidentiality, subdivision (c) of Section 128745 and Sections 128735, 128736, 128737, 128755, and 128765, Health and Safety Code.

Health personnel, data collection by the Office of Statewide Health Planning and Development, confidentiality of information on individual licentiates, Section 127780, Health and Safety Code.

Health plan governed by a county board of supervisors, exemption from disclosure for records relating to provider rates or payments for a three-year period after execution of the provider contract, Sections 6254.22 and 54956.87.

Hereditary Disorders Act, legislative finding and declaration, confidential information, Sections 124975 and 124980, Health and Safety Code.

Hereditary Disorders Act, rules, regulations, and standards, breach of confidentiality, Section 124980, Health and Safety Code.

HIV, disclosures to blood banks by department or county health officers, Section 1603.1, Health and Safety Code.

Home address of public employees and officers in Department of Motor Vehicles, records, confidentiality of, Sections 1808.2 and 1808.4, Vehicle Code.

Horse racing, horses, blood or urine test sample, confidentiality, Section 19577, Business and Professions Code.

Hospital district and municipal hospital records relating to contracts with insurers and service plans, subdivision (t), Section 6254.

Hospital final accreditation report, subdivision (s), Section 6254.

Housing authorities, confidentiality of rosters of tenants, Section 34283, Health and Safety Code.

Housing authorities, confidentiality of applications by prospective or current tenants, Section 34332, Health and Safety Code.

(Amended by Stats. 2009, Ch. 584, Sec. 12.5. Effective January 1, 2010.)



6276.26

Improper governmental activities reporting, confidentiality of identity of person providing information, Section 8547.5.

Improper governmental activities reporting, disclosure of information, Section 8547.6.

Industrial loan companies, confidentiality of financial information, Section 18496, Financial Code.

Industrial loan companies, confidentiality of investigation and examination reports, Section 18394, Financial Code.

Influenza vaccine, trade secret information and information relating to recipient of vaccine, Section 120155, Health and Safety Code.

In forma pauperis litigant, rules governing confidentiality of financial information, Section 68511.3.

Infrastructure information, exemption from disclosure for information voluntarily submitted to the Office of Emergency Services, subdivision (ab), Section 6254.

In-Home Supportive Services Program, exemption from disclosure for information regarding persons paid by the state to provide in-home supportive services, Section 6253.2.

Initiative, referendum, recall, and other petitions, confidentiality of names of signers, Section 6253.5.

Insurance claims analysis, confidentiality of information, Section 1875.16, Insurance Code.

Insurance Commissioner, confidential information, Sections 735.5, 1067.11, 1077.3, and 12919, Insurance Code.

Insurance Commissioner, informal conciliation of complaints, confidential communications, Section 1858.02, Insurance Code.

Insurance Commissioner, information from examination or investigation, confidentiality of, Sections 1215.7, 1433, and 1759.3, Insurance Code.

Insurance Commissioner, writings filed with nondisclosure, Section 855, Insurance Code.

Insurance fraud reporting, information acquired not part of public record, Section 1873.1, Insurance Code.

Insurance licensee, confidential information, Section 1666.5, Insurance Code.

Insurer application information, confidentiality of, Section 925.3, Insurance Code.

Insurer financial analysis ratios and examination synopses, confidentiality of, Section 933, Insurance Code.

Department of Resources Recycling and Recovery information, prohibition against disclosure, Section 45982, Revenue and Taxation Code.

International wills, confidentiality of registration information filed with the Secretary of State, Section 6389, Probate Code.

Intervention in regulatory and ratemaking proceedings, audit of customer seeking and award, Section 1804, Public Utilities Code.

Investigation and security records, exemption from disclosure for records of the Attorney General, the Department of Justice, the Office of Emergency Services, and state and local police agencies, subdivision (f), Section 6254.

Investigative consumer reporting agency, limitations on furnishing an investigative consumer report, Section 1786.12, Civil Code.

(Amended by Stats. 2013, Ch. 352, Sec. 108. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



6276.28

Joint Legislative Ethics Committee, confidentiality of reports and records, Section 8953.

Judicial candidates, confidentiality of communications concerning, Section 12011.5.

Judicial proceedings, confidentiality of employer records of employee absences, Section 230.2, Labor Code.

Jurors’ lists, lists of registered voters and licensed drivers as source for, Section 197, Code of Civil Procedure.

Juvenile court proceedings to adjudge a person a dependent child of court, sealing records of, Section 389, Welfare and Institutions Code.

Juvenile criminal records, dissemination to schools, Section 828.1, Welfare and Institutions Code.

Juvenile delinquents, notification of chief of police or sheriff of escape of minor from secure detention facility, Section 1155, Welfare and Institutions Code.

Labor dispute, investigation and mediation records, confidentiality of, Section 65, Labor Code.

Lanterman-Petris-Short Act, mental health services recipients, confidentiality of information and records, mental health advocate, Sections 5540, 5541, 5542, and 5550, Welfare and Institutions Code.

Law enforcement vehicles, registration disclosure, Section 5003, Vehicle Code.

Legislative Counsel records, subdivision (m), Section 6254.

Library circulation records and other materials, subdivision (i), Section 6254 and Section 6267.

Life and disability insurers, actuarial information, confidentiality of, Section 10489.15, Insurance Code.

Litigation, confidentiality of settlement information, Section 68513.

Local agency legislative body, closed sessions, disclosure of materials, Section 54956.9.

Local government employees, confidentiality of records and claims relating to group insurance, Section 53202.25.

Local summary criminal history information, confidentiality of, Sections 13300 and 13305, Penal Code.

Local agency legislative body, closed session, nondisclosure of minute book, Section 54957.2.

Local agency legislative body, meeting, disclosure of agenda, Section 54957.5.

Long-term health facilities, confidentiality of complaints against, Section 1419, Health and Safety Code.

Long-term health facilities, confidentiality of records retained by State Department of Public Health, Section 1439, Health and Safety Code.

Los Angeles County Tourism Marketing Commission, confidentiality of information obtained from businesses to determine their assessment, Section 13995.108.

(Amended by Stats. 2009, Ch. 584, Sec. 14. Effective January 1, 2010.)



6276.30

Managed care health plans, confidentiality of proprietary information, Section 14091.3 of the Welfare and Institutions Code.

Managed Risk Medical Insurance Board, negotiations with entities contracting or seeking to contract with the board, subdivisions (v) and (y) of Section 6254.

Mandated blood testing and confidentiality to protect public health, prohibition against compelling identification of test subjects, Section 120975 of the Health and Safety Code.

Mandated blood testing and confidentiality to protect public health, unauthorized disclosures of identification of test subjects, Sections 1603.1, 1603.3, and 121022 of the Health and Safety Code.

Mandated blood testing and confidentiality to protect public health, disclosure to patient’s spouse, sexual partner, needle sharer, or county health officer, Section 121015 of the Health and Safety Code.

Manufactured home, mobilehome, floating home, confidentiality of home address of registered owner, Section 18081 of the Health and Safety Code.

Marital confidential communications, Sections 980, 981, 982, 983, 984, 985, 986, and 987 of the Evidence Code.

Market reports, confidential, subdivision (e) of Section 6254.

Marketing of commodities, confidentiality of financial information, Section 58781 of the Food and Agricultural Code.

Marketing orders, confidentiality of processors’ or distributors’ information, Section 59202 of the Food and Agricultural Code.

Marriage, confidential, certificate, Section 511 of the Family Code.

Medi-Cal Benefits Program, confidentiality of information, Section 14100.2 of the Welfare and Institutions Code.

Medi-Cal Benefits Program, Request of Department for Records of Information, Section 14124.89 of the Welfare and Institutions Code.

Medi-Cal Fraud Bureau, confidentiality of complaints, Section 12528.

Medi-Cal managed care program, exemption from disclosure for financial and utilization data submitted by Medi-Cal managed care health plans to establish rates, Section 14301.1 of the Welfare and Institutions Code.

Medi-Cal program, exemption from disclosure for best price contracts between the State Department of Health Care Services and drug manufacturers, Section 14105.33 of the Welfare and Institutions Code.

Medical information, disclosure by provider unless prohibited by patient in writing, Section 56.16 of the Civil Code.

Medical information, types of information not subject to patient prohibition of disclosure, Section 56.30 of the Civil Code.

Medical and other hospital committees and peer review bodies, confidentiality of records, Section 1157 of the Evidence Code.

Medical or dental licensee, action for revocation or suspension due to illness, report, confidentiality of, Section 828 of the Business and Professions Code.

Medical or dental licensee, disciplinary action, denial or termination of staff privileges, report, confidentiality of, Sections 805, 805.1, and 805.5 of the Business and Professions Code.

Meetings of state agencies, disclosure of agenda, Section 11125.1.

Mentally abnormal sex offender committed to state hospital, confidentiality of records, Section 4135 of the Welfare and Institutions Code.

Mentally disordered and developmentally disabled offenders, access to criminal histories of, Section 1620 of the Penal Code.

Mentally disordered persons, court-ordered evaluation, confidentiality of reports, Section 5202 of the Welfare and Institutions Code.

Mentally disordered or mentally ill person, confidentiality of written consent to detainment, Section 5326.4 of the Welfare and Institutions Code.

Mentally disordered or mentally ill person, voluntarily or involuntarily detained and receiving services, confidentiality of records and information, Sections 5328, 5328.15, 5328.2, 5328.4, 5328.8, and 5328.9 of the Welfare and Institutions Code.

Mentally disordered or mentally ill person, weapons restrictions, confidentiality of information about, Section 8103 of the Welfare and Institutions Code.

Milk marketing, confidentiality of records, Section 61443 of the Food and Agricultural Code.

Milk product certification, confidentiality of, Section 62121 of the Food and Agricultural Code.

Milk, market milk, confidential records and reports, Section 62243 of the Food and Agricultural Code.

Milk product registration, confidentiality of information, Section 38946 of the Food and Agricultural Code.

Milk equalization pool plan, confidentiality of producers’ voting, Section 62716 of the Food and Agricultural Code.

Mining report, confidentiality of report containing information relating to mineral production, reserves, or rate of depletion of mining operation, Section 2207 of the Public Resources Code.

Minor, criminal proceeding testimony closed to public, Section 859.1 of the Penal Code.

Minors, material depicting sexual conduct, records of suppliers to be kept and made available to law enforcement, Section 1309.5 of the Labor Code.

Misdemeanor and felony reports by police chiefs and sheriffs to Department of Justice, confidentiality of, Sections 11107 and 11107.5 of the Penal Code.

Monetary instrument transaction records, confidentiality of, Section 14167 of the Penal Code.

Missing persons’ information, disclosure of, Sections 14204 and 14205 of the Penal Code.

Morbidity and mortality studies, confidentiality of records, Section 100330 of the Health and Safety Code.

Motor vehicle accident reports, disclosure, Sections 16005, 20012, and 20014 of the Vehicle Code.

Motor vehicles, department of, public records, exceptions, Sections 1808 to 1808.7, inclusive, of the Vehicle Code.

Motor vehicle insurance fraud reporting, confidentiality of information acquired, Section 1874.3 of the Insurance Code.

Motor vehicle liability insurer, data reported to Department of Insurance, confidentiality of, Section 11628 of the Insurance Code.

Multijurisdictional drug law enforcement agency, closed sessions to discuss criminal investigation, Section 54957.8.

(Amended by Stats. 2014, Ch. 437, Sec. 4. Effective January 1, 2015.)



6276.32

Narcotic addict outpatient revocation proceeding, confidentiality of reports, Section 3152.5, Welfare and Institutions Code.

Narcotic and drug abuse patients, confidentiality of records, Section 11845.5, Health and Safety Code.

Native American graves, cemeteries and sacred places, records of, subdivision (r), Section 6254.

Notary public, confidentiality of application for appointment and commission, Section 8201.5.

Nurse, alcohol or dangerous drug diversion and rehabilitation records, confidentiality of, Section 2770.12, Business and Professions Code.

Obscene matter, defense of scientific or other purpose, confidentiality of recipients, Section 311.8, Penal Code.

Occupational safety and health investigations, confidentiality of complaints and complainants, Section 6309, Labor Code.

Occupational safety and health investigations, confidentiality of trade secrets, Section 6322, Labor Code.

Official information acquired in confidence by public employee, disclosure of, Sections 1040 and 1041, Evidence Code.

Oil and gas, confidentiality of proposals for the drilling of a well, Section 3724.4, Public Resources Code.

Oil and gas, disclosure of onshore and offshore exploratory well records, Section 3234, Public Resources Code.

Oil and gas, disclosure of well records, Section 3752, Public Resources Code.

Oil and gas leases, surveys for permits, confidentiality of information, Section 6826, Public Resources Code.

Oil spill feepayer information, prohibition against disclosure, Section 46751, Revenue and Taxation Code.

Older adults receiving county services, providing information between county agencies, confidentiality of, Section 9401, Welfare and Institutions Code.

Organic food certification organization records, release of, Section 110845, Health and Safety Code.

Osteopathic physician and surgeon, rehabilitation and diversion records, confidentiality of, Section 2369, Business and Professions Code.

(Amended by Stats. 2009, Ch. 584, Sec. 16. Effective January 1, 2010.)



6276.34

Parole revocation proceedings, confidentiality of information in reports, Section 3063.5, Penal Code.

Passenger fishing boat licenses, records, Section 7923, Fish and Game Code.

Paternity, acknowledgement, confidentiality of records, Section 102760, Health and Safety Code.

Patient-physician confidential communication, Sections 992 and 994, Evidence Code.

Patient records, confidentiality of, Section 123135, Health and Safety Code.

Payment instrument licensee records, inspection of, Section 33206, Financial Code.

Payroll records, confidentiality of, Section 1776, Labor Code.

Peace officer personnel records, confidentiality of, Sections 832.7 and 832.8, Penal Code.

Penitential communication between penitent and clergy, Sections 1032 and 1033, Evidence Code.

Personal Care Services Program, exemption from disclosure for information regarding persons paid by the state to provide personal care services, Section 6253.2.

Personal Income Tax, disclosure of information, Article 2 (commencing with Section 19542), Chapter 7, Part 10.2, Division 2, Revenue and Taxation Code.

Personal information, Information Practices Act, prohibitions against disclosure by state agencies, Sections 1798.24 and 1798.75, Civil Code.

Personal information, subpoena of records containing, Section 1985.4, Code of Civil Procedure.

Personal representative, confidentiality of personal representative’s birth date and driver’s license number, Section 8404, Probate Code.

Personnel Administration, Department of, confidentiality of pay data furnished to, Section 19826.5.

Persons formerly classified as mentally abnormal sex offenders committed to a state hospital, confidentiality of records, Section 4135, Welfare and Institutions Code.

Persons with mental health disorders, court-ordered evaluation, confidentiality of reports, Section 5202, Welfare and Institutions Code.

Persons with mental health disorders, confidentiality of written consent to detainment, Section 5326.4, Welfare and Institutions Code.

Persons with mental health disorders voluntarily detained and receiving services, confidentiality of records and information, Sections 5328, 5328.15, 5328.2, 5328.4, 5328.8, and 5328.9, Welfare and Institutions Code.

Persons with mental health disorders, weapons restrictions, confidentiality of information about, Section 8103, Welfare and Institutions Code.

Petition signatures, Section 18650, Elections Code.

Petroleum supply and pricing, confidential information, Sections 25364 and 25366, Public Resources Code.

Pharmacist, alcohol or dangerous drug diversion and rehabilitation records, confidentiality of, Section 4372, Business and Professions Code.

Physical therapist or assistant, records of dangerous drug or alcohol diversion and rehabilitation, confidentiality of, Section 2667, Business and Professions Code.

Physical or mental condition or conviction of controlled substance offense, records in Department of Motor Vehicles, confidentiality of, Section 1808.5, Vehicle Code.

Physician and surgeon, rehabilitation and diversion records, confidentiality of, Section 2355, Business and Professions Code.

Physician assistant, alcohol or dangerous drug diversion and rehabilitation records, confidentiality of, Section 3534.7, Business and Professions Code.

Physician competency examination, confidentiality of reports, Section 2294, Business and Professions Code.

Physicians and surgeons, confidentiality of reports of patients with a lapse of consciousness disorder, Section 103900, Health and Safety Code.

Physician Services Account, confidentiality of patient names in claims, Section 16956, Welfare and Institutions Code.

Pilots, confidentiality of personal information, Section 1157.1, Harbors and Navigation Code.

Pollution Control Financing Authority, financial data submitted to, subdivision (o), Section 6254.

Postmortem or autopsy photos, Section 129, Code of Civil Procedure.

(Amended by Stats. 2014, Ch. 144, Sec. 18. Effective January 1, 2015.)



6276.36

Pregnancy tests by local public health agencies, confidentiality of, Section 123380, Health and Safety Code.

Pregnant women, confidentiality of blood tests, Section 125105, Health and Safety Code.

Prehospital emergency medical care, release of information, Sections 1797.188 and 1797.189, Health and Safety Code.

Prenatal syphilis tests, confidentiality of, Section 120705, Health and Safety Code.

Prescription drug discounts, confidentiality of corporate proprietary information, Section 130506, Health and Safety Code.

Prisoners, behavioral research on, confidential personal information, Section 3515, Penal Code.

Prisoners, confidentiality of blood tests, Section 7530, Penal Code.

Prisoners, medical testing, confidentiality of records, Sections 7517 and 7540, Penal Code.

Prisoners, transfer from county facility for mental treatment and evaluation, confidentiality of written reasons, Section 4011.6, Penal Code.

Private industry wage data collected by public entity, confidentiality of, Section 6254.6.

Private railroad car tax, confidentiality of information, Section 11655, Revenue and Taxation Code.

Probate referee, disclosure of materials, Section 8908, Probate Code.

Probation officer reports, inspection of, Section 1203.05, Penal Code.

Produce dealer, confidentiality of financial statements, Section 56254, Food and Agricultural Code.

Products liability insurers, transmission of information, Section 1857.9, Insurance Code.

Professional corporations, financial statements, confidentiality of, Section 13406, Corporations Code.

Property on loan to museum, notice of intent to preserve an interest in, not subject to disclosure, Section 1899.5, Civil Code.

Property taxation, confidentiality of change of ownership, Section 481, Revenue and Taxation Code.

Property taxation, confidentiality of exemption claims, Sections 63.1, 69.5, and 408.2, Revenue and Taxation Code.

Property taxation, confidentiality of property information, Section 15641, Government Code and Section 833, Revenue and Taxation Code.

Proprietary information, availability only to the director and other persons authorized by the operator and the owner, Section 2778, Public Resources Code.

Psychologist and client, confidential relations and communications, Section 2918, Business and Professions Code.

Psychotherapist-patient confidential communication, Sections 1012 and 1014, Evidence Code.

Public employees’ home addresses and telephone numbers, confidentiality of, Section 6254.3.

Public Employees’ Medical and Hospital Care Act, confidentiality of data relating to health care services rendered by participating hospitals to members and annuitants, Section 22854.5.

Public Employees’ Retirement System, confidentiality of data filed by member or beneficiary with board of administration, Section 20134.

Public investment funds, exemption from disclosure for records regarding alternative investments, Section 6254.26.

Public school employees organization, confidentiality of proof of majority support submitted to Public Employment Relations Board, Sections 3544, 3544.1, and 3544.5.

Public social services, confidentiality of digest of decisions, Section 10964, Welfare and Institutions Code.

Public social services, confidentiality of information regarding child abuse or elder or dependent persons abuse, Section 10850.1, Welfare and Institutions Code.

Public social services, confidentiality of information regarding eligibility, Section 10850.2, Welfare and Institutions Code.

Public social services, confidentiality of records, Section 10850, Welfare and Institutions Code.

Public social services, disclosure of information to law enforcement agencies, Section 10850.3, Welfare and Institutions Code.

Public social services, disclosure of information to law enforcement agencies regarding deceased applicant or recipient, Section 10850.7, Welfare and Institutions Code.

Public utilities, confidentiality of information, Section 583, Public Utilities Code.

Pupil, confidentiality of personal information, Section 45345, Education Code.

Pupil drug and alcohol use questionnaires, confidentiality of, Section 11605, Health and Safety Code.

Pupil, expulsion hearing, disclosure of testimony of witness and closed session of district board, Section 48918, Education Code.

Pupil, personal information disclosed to school counselor, confidentiality of, Section 49602, Education Code.

Pupil record contents, records of administrative hearing to change contents, confidentiality of, Section 49070, Education Code.

Pupil records, access authorized for specified parties, Section 49076, Education Code.

Pupil records, disclosure in hearing to dismiss or suspend school employee, Section 44944.1, Education Code.

Pupil records, release of directory information to private entities, Sections 49073 and 49073.5, Education Code.

(Amended by Stats. 2009, Ch. 584, Sec. 18. Effective January 1, 2010.)



6276.38

Radioactive materials, dissemination of information about transportation of, Section 33002, Vehicle Code.

Railroad infrastructure protection program, disclosure not required for risk assessments filed with the Public Utilities Commission, the Director of Emergency Services, or the Office of Emergency Services, Section 6254.23.

Real estate broker, annual report to Bureau of Real Estate of financial information, confidentiality of, Section 10232.2, Business and Professions Code.

Real property, acquisition by state or local government, information relating to feasibility, subdivision (h), Section 6254.

Real property, change in ownership statement, confidentiality of, Section 27280.

Records described in Section 1620 of the Penal Code.

Records of contract purchasers, inspection by public prohibited, Section 85, Military and Veterans Code.

Records of persons committed to a state hospital pursuant to Section 4135 of the Welfare and Institutions Code.

Registered public obligations, inspection of records of security interests in, Section 5060.

Registration of exempt vehicles, nondisclosure of name of person involved in alleged violation, Section 5003, Vehicle Code.

Rehabilitation, Department of, confidential information, Section 19016, Welfare and Institutions Code.

Reinsurance intermediary-broker license information, confidentiality of, Section 1781.3, Insurance Code.

Relocation assistance, confidential records submitted to a public entity by a business or farm operation, Section 7262.

Rent control ordinance, confidentiality of information concerning accommodations sought to be withdrawn from, Section 7060.4.

Report of probation officer, inspection, copies, Section 1203.05, Penal Code.

Repossession agency licensee application, confidentiality of information, Sections 7503, 7504, and 7506.5, Business and Professions Code.

Reproductive health facilities, disclosure not required for personal information regarding employees, volunteers, board members, owners, partners, officers, and contractors of a reproductive health services facility who have provided requisite notification, Section 6254.18.

Residence address in any record of Department of Housing and Community Development, confidentiality of, Section 6254.1.

Residence address in any record of Department of Motor Vehicles, confidentiality of, Section 6254.1, Government Code, and Section 1808.21, Vehicle Code.

Residence and mailing addresses in records of Department of Motor Vehicles, confidentiality of, Section 1810.7, Vehicle Code.

Residential care facilities, confidentiality of resident information, Section 1568.08, Health and Safety Code.

Residential care facilities for the elderly, confidentiality of client information, Section 1569.315, Health and Safety Code.

Respiratory care practitioner, professional competency examination reports, confidentiality of, Section 3756, Business and Professions Code.

Restraint of trade, civil action by district attorney, confidential memorandum, Section 16750, Business and Professions Code.

Reward by Governor for information leading to arrest and conviction, confidentiality of person supplying information, Section 1547, Penal Code.

Safe surrender site, confidentiality of information pertaining to a parent or individual surrendering a child, Section 1255.7, Health and Safety Code.

(Amended by Stats. 2014, Ch. 144, Sec. 19. Effective January 1, 2015.)



6276.40

Sales and use tax, disclosure of information, Section 7056, Revenue and Taxation Code.

Santa Barbara Regional Health Authority, exemption from disclosure for records maintained by the authority regarding negotiated rates for the California Medical Assistance Program, Section 14499.6, Welfare and Institutions Code.

Savings association employees, disclosure of criminal history information, Section 6525, Financial Code.

Savings associations, inspection of records by shareholders, Section 6050, Financial Code.

School district governing board, disciplinary action, disclosure of pupil information, Section 35146, Education Code.

School employee, merit system examination records, confidentiality of, Section 45274, Education Code.

School employee, notice and reasons for hearing on nonreemployment of employee, confidentiality of, Sections 44948.5 and 44949, Education Code.

School meals for needy pupils, confidentiality of records, Section 49558, Education Code.

Sealed records, arrest for misdemeanor, Section 851.7, Penal Code.

Sealed records, misdemeanor convictions, Section 1203.45, Penal Code.

Sealing and destruction of arrest records, determination of innocence, Section 851.8, Penal Code.

Search warrants, special master, Section 1524, Penal Code.

Sex change, confidentiality of birth certificate, Section 103440, Health and Safety Code.

Sex offenders, registration form, Section 290.021, Penal Code.

Sexual assault forms, confidentiality of, Section 13823.5, Penal Code.

Sexual assault counselor and victim, confidential communication, Sections 1035.2, 1035.4, and 1035.8, Evidence Code.

Shorthand reporter’s complaint, Section 8010, Business and Professions Code.

Small family day care homes, identifying information, Section 1596.86, Health and Safety Code.

Social security number, applicant for driver’s license or identification card, nondisclosure of, Section 1653.5, Vehicle Code, and Section 6254.29.

Social security number, official record or official filing, nondisclosure of, Section 9526.5, Commercial Code, and Sections 6254.27 and 6254.28.

Social Security Number Truncation Program, Article 3.5 (commencing with Section 27300), Chapter 6, Part 3, Division 2, Title 3.

Social security numbers within records of local agencies, nondisclosure of, Section 6254.29.

(Amended by Stats. 2009, Ch. 584, Sec. 20. Effective January 1, 2010.)



6276.42

State agency activities relating to unrepresented employees, subdivision (p) of Section 6254.

State agency activities relating to providers of health care, subdivision (a) of Section 6254.

State Auditor, access to barred records, Section 8545.2.

State Auditor, confidentiality of records, Sections 8545, 8545.1, and 8545.3.

State civil service employee, confidentiality of appeal to state personnel board, Section 18952.

State civil service employees, confidentiality of reports, Section 18573.

State civil service examination, confidentiality of application and examination materials, Section 18934.

State Compensation Insurance Fund, exemption from disclosure for various records maintained by the State Compensation Insurance Fund, subdivision (ad), Section 6254.

State Contract Act, bids, questionnaires and financial statements, Section 10165, Public Contract Code.

State Contract Act, bids, sealing, opening and reading bids, Section 10304, Public Contract Code.

State Energy Resources Conservation and Development Commission, confidentiality of proprietary information submitted to, Section 25223, Public Resources Code.

State hospital patients, information and records in possession of Superintendent of Public Instruction, confidentiality of, Section 56863, Education Code.

State Long-Term Care Ombudsman, access to government agency records, Section 9723, Welfare and Institutions Code.

State Long-Term Care Ombudsman office, confidentiality of records and files, Section 9725, Welfare and Institutions Code.

State Long-Term Care Ombudsman office, disclosure of information or communications, Section 9715, Welfare and Institutions Code.

State Lottery Evaluation Report, disclosure, Section 8880.46.

State prisoners, exemption from disclosure for surveys by the California Research Bureau of children of female prisoners, Section 7443, Penal Code.

State summary criminal history information, confidentiality of information, Sections 11105, 11105.1, 11105.3, and 11105.4, Penal Code.

State Teachers’ Retirement System, confidentiality of information filed with the system by a member, participant, or beneficiary, Sections 22306 and 26215, Education Code.

Sterilization of disabled, confidentiality of evaluation report, Section 1955, Probate Code.

Strawberry marketing information, confidentiality of, Section 63124, Food and Agricultural Code.

Structural pest control licensee records relating to pesticide use, confidentiality of, Section 15205, Food and Agricultural Code.

Student driver, records of physical or mental condition, confidentiality of, Section 12661, Vehicle Code.

Student, community college, information received by school counselor, confidentiality of, Section 72621, Education Code.

Student, community college, records, limitations on release, Section 76243, Education Code.

Student, community college, record contents, records of administrative hearing to change contents, confidentiality of, Section 76232, Education Code.

Student, sexual assault on private higher education institution campus, confidentiality of information, Section 94385, Education Code.

Student, sexual assault on public college or university, confidentiality of information, Section 67385, Education Code.

Sturgeon egg processors, records, Section 10004, Fish and Game Code.

(Amended by Stats. 2009, Ch. 584, Sec. 21. Effective January 1, 2010.)



6276.44

Taxpayer information, confidentiality, local taxes, subdivision (i), Section 6254.

Tax preparer, disclosure of information obtained in business of preparing tax returns, Section 17530.5, Business and Professions Code.

Teacher, credential holder or applicant, information provided to Commission on Teacher Credentialing, confidentiality of, Section 44341, Education Code.

Teacher, certified school personnel examination results, confidentiality of, Section 44289, Education Code.

Telephone answering service customer list, trade secret, Section 16606, Business and Professions Code.

Timber yield tax, disclosure to county assessor, Section 38706, Revenue and Taxation Code.

Timber yield tax, disclosure of information, Section 38705, Revenue and Taxation Code.

Title insurers, confidentiality of notice of noncompliance, Section 12414.14, Insurance Code.

Tobacco products, exemption from disclosure for distribution information provided to the State Department of Public Health, Section 22954, Business and Professions Code.

Tow truck driver, information in records of California Highway Patrol, Department of Motor Vehicles, or other agencies, confidentiality of, Sections 2431 and 2432.3, Vehicle Code.

Toxic substances, Department of, inspection of records of, Section 25152.5, Health and Safety Code.

Trade secrets, Section 1060, Evidence Code.

Trade secrets, confidentiality of, occupational safety and health inspections, Section 6322, Labor Code.

Trade secrets, disclosure of public records, Section 3426.7, Civil Code.

Trade secrets, food, drugs, cosmetics, nondisclosure, Sections 110165 and 110370, Health and Safety Code.

Trade secrets, protection by Director of the Department of Pesticide Regulation, Section 6254.2.

Trade secrets and proprietary information relating to pesticides, confidentiality of, Sections 14022 and 14023, Food and Agricultural Code.

Trade secrets, protection by Director of Industrial Relations, Section 6396, Labor Code.

Trade secrets relating to hazardous substances, disclosure of, Sections 25358.2 and 25358.7, Health and Safety Code.

Traffic violator school licensee records, confidentiality of, Section 11212, Vehicle Code.

Traffic offense, dismissed for participation in driving school or program, record of, confidentiality of, Section 1808.7, Vehicle Code.

Transit districts, questionnaire and financial statement information in bids, Section 99154, Public Utilities Code.

Tribal-state gaming contracts, exemption from disclosure for records of an Indian tribe relating to securitization of annual payments, Section 63048.63.

Trust companies, disclosure of private trust confidential information, Section 1582, Financial Code.

(Amended by Stats. 2009, Ch. 584, Sec. 22. Effective January 1, 2010.)



6276.46

Unclaimed property, Controller records of, disclosure, Section 1582, Code of Civil Procedure.

Unemployment compensation, disclosure of confidential information, Section 2111, Unemployment Insurance Code.

Unemployment compensation, information obtained in administration of code, Section 1094, Unemployment Insurance Code.

Unemployment fund contributions, publication of annual tax paid, Section 989, Unemployment Insurance Code.

University of California, exemption from disclosure for information submitted by bidders for award of best value contracts, Section 10506.6, Public Contract Code.

Unsafe working condition, confidentiality of complainant, Section 6309, Labor Code.

Use fuel tax information, disclosure prohibited, Section 9255, Revenue and Taxation Code.

Utility systems development, confidential information, subdivision (e), Section 6254.

Utility user tax return and payment records, exemption from disclosure, Section 7284.6, Revenue and Taxation Code.

Vehicle registration, confidentiality of information, Section 4750.4, Vehicle Code.

Vehicle accident reports, disclosure of, Sections 16005, 20012, and 20014, Vehicle Code and Section 27177, Streets and Highways Code.

Vehicular offense, record of, confidentiality five years after conviction, Section 1807.5, Vehicle Code.

Veterans Affairs, Department of, confidentiality of records of contract purchasers, Section 85, Military and Veterans Code.

Veterinarian or animal health technician, alcohol or dangerous drugs diversion and rehabilitation records, confidentiality of, Section 4871, Business and Professions Code.

Victims’ Legal Resource Center, confidentiality of information and records retained, Section 13897.2, Penal Code.

Voter, affidavit or registration, confidentiality of information contained in, Section 6254.4.

Voter, registration by confidential affidavit, Section 2194, Elections Code.

Voting, secrecy, Section 1050, Evidence Code.

Wards and dependent children, inspection of juvenile court documents, Section 827, Welfare and Institutions Code.

(Amended by Stats. 2014, Ch. 593, Sec. 11. Effective January 1, 2015.)



6276.48

Wards, petition for sealing records, Section 781, Welfare and Institutions Code.

Winegrowers of California Commission, confidentiality of producers’ or vintners’ proprietary information, Sections 74655 and 74955, Food and Agricultural Code.

Workers’ Compensation Appeals Board, injury or illness report, confidentiality of, Section 6412, Labor Code.

Workers’ compensation insurance, dividend payment to policyholder, confidentiality of information, Section 11739, Insurance Code.

Workers’ compensation insurance fraud reporting, confidentiality of information, Section 1877.4, Insurance Code.

Workers’ compensation insurer or rating organization, confidentiality of notice of noncompliance, Section 11754, Insurance Code.

Workers’ compensation insurer, rating information, confidentiality of, Section 11752.7, Insurance Code.

Workers’ compensation, notice to correct noncompliance, Section 11754, Insurance Code.

Workers’ compensation, release of information to other governmental agencies, Section 11752.5, Insurance Code.

Workers’ compensation, self-insured employers, confidentiality of financial information, Section 3742, Labor Code.

Workplace inspection photographs, confidentiality of, Section 6314, Labor Code.

Youth Authority, parole revocation proceedings, confidentiality of, Section 1767.6, Welfare and Institutions Code.

Youth Authority, release of information in possession of Youth Authority for offenses under Sections 676, 1764.1, and 1764.2, Welfare and Institutions Code.

(Amended by Stats. 2009, Ch. 584, Sec. 24. Effective January 1, 2010.)









CHAPTER 4 - Foreign Trade Zones

6300

As used in this chapter, “public corporation” means the State, any political subdivision thereof, any incorporated municipality therein, any public agency of the State, of any political subdivision thereof, or of any municipality therein, or any corporate municipal instrumentality of this State or of this State and one or more other States.

(Enacted by Stats. 1943, Ch. 134.)



6301

As used in this chapter, “act of Congress” means the act of Congress approved June 18, 1934, entitled “An act to provide for the establishment, operation, and maintenance of foreign-trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes” (48 U. S. Stats. at L. Ch. 590.).

(Enacted by Stats. 1943, Ch. 134.)



6302

Any public corporation may make application for the privilege of establishing, operating and maintaining a foreign-trade zone in accordance with the act of Congress.

(Enacted by Stats. 1943, Ch. 134.)



6303

Any private corporation organized under the laws of the State subsequent to September 15, 1935, for the purpose of establishing, operating and maintaining a foreign-trade zone in accordance with the act of Congress may make application for the privilege of establishing, operating and maintaining a foreign-trade zone in accordance with the act of Congress.

(Enacted by Stats. 1943, Ch. 134.)



6304

Any public or private corporation authorized by this chapter to make such application and whose application is granted pursuant to the terms of the act of Congress may establish, operate, and maintain the foreign-trade zone:

(a) Subject to the conditions and restrictions of the act of Congress, and any amendments thereto.

(b) Under such rules and regulations and for the period of time that may be prescribed by the board established by the act of Congress to carry out the provisions of the act.

(Enacted by Stats. 1943, Ch. 134.)



6305

If authorized to establish, operate and maintain a foreign trade zone, a public corporation may, in addition to its other powers:

(a) Provide for such indemnity or assurance to the United States or its agencies as they may request.

(b) Deposit such sums of money with the United States as the United States or its agencies may request, providing such money is available therefor by direct appropriation or otherwise.

(Added by Stats. 1957, Ch. 755.)






CHAPTER 4.1 - International Genocide Memorial

6310

(a) There is in state government the International Genocide Memorial Commission composed of nine members, as follows:

(1) Two members appointed by the Speaker of the Assembly, at least one of whom shall be a Member of the Assembly. The nonlegislative member shall be a genocide survivor or a descendant of a genocide survivor.

(2) Two members appointed by the Senate Committee on Rules, at least one of whom shall be a Member of the Senate. The nonlegislative member shall be a genocide survivor or a descendant of a genocide survivor.

(3) Five members appointed by the Governor, one of whom shall be a member of the Governor’s staff or a Governor’s appointee in the executive branch of state government and at least four of whom shall be genocide survivors or descendants of genocide survivors.

(b) The members shall elect one of their number to serve as chairperson.

(c) Members of the Legislature shall serve on the commission as ex officio members without vote and shall participate in the activities of the commission to the extent that the participation is not incompatible with their legislative duties.

(d) Members of the commission may select representatives to attend commission activities if they themselves are unable to attend.

(e) Members of the commission shall receive no compensation but, except for the legislative members, shall receive per diem and expenses while engaged in commission activities.

(Added by Stats. 2006, Ch. 849, Sec. 2. Effective January 1, 2007.)



6311

(a) The construction of a memorial to California’s genocide survivors in the Capitol Historic Region is hereby authorized. The actual construction of the memorial may not proceed without the prior approval of the Department of General Services and the Capitol Park Master Plan Group.

(b) The department shall not begin construction of the memorial until the master plan of the State Capitol Park is approved and adopted by the Joint Committee on Rules.

(c) Funds for the construction of the memorial shall be provided through private contributions. The commission may receive contributions for this purpose.

(d) The department, in consultation with the International Genocide Memorial Commission, shall seek to accomplish the following goals:

(1) Review the preliminary design plans to identify potential maintenance concerns.

(2) Compliance with the Americans with Disabilities Act and other safety concerns.

(3) Review and approval of proper California Environmental Quality Act documents prepared for work at the designated historic property.

(4) Review of final construction documents to ensure that all requirements are met.

(5) Preparation of the right of entry permit outlining the final area of work, final construction documents, construction plans, the contractor hired to perform the work, insurance, bonding, provisions for damage to state property, and inspection requirements.

(Added by Stats. 2006, Ch. 849, Sec. 2. Effective January 1, 2007.)



6312

With respect to the design and construction of the memorial, the commission may do all of the following:

(a) Establish a schedule for design, construction, and dedication of the memorial.

(b) Implement procedures to solicit designs for the memorial and devise a selection process for the choice of the design.

(c) Select individuals or organizations to provide fundraising services and to construct the memorial.

(d) Review and monitor the design and construction of the memorial and establish a program for the dedication of the memorial.

(e) Report to the Legislature biannually through the Joint Committee on Rules on the progress of the memorial notwithstanding Section 7550.5.

(Added by Stats. 2006, Ch. 849, Sec. 2. Effective January 1, 2007.)



6313

(a) No state moneys shall be expended for any of the purposes specified in this chapter. Funds for the construction of the memorial shall be provided exclusively through private contributions for this purpose.

(b) If the memorial is constructed, the commission shall maintain the memorial by providing for all necessary funding and resources.

(Added by Stats. 2006, Ch. 849, Sec. 2. Effective January 1, 2007.)






CHAPTER 4.2 - California Foreign Investment Program

6315

(a) This chapter shall be known and may be cited as the California Foreign Investment Program.

(b) For purposes of this chapter:

(1) “Director” means the Director of the Governor’s Office of Business and Economic Development.

(2) “Office” means the Governor’s Office of Business and Economic Development.

(3) “Public corporation” means the state, any political subdivision thereof, any incorporated municipality therein, any public agency of the state, of any political subdivision thereof, or of any municipality therein, or any corporate municipal instrumentality of this state or of this state and one or more other states.

(4) “EB-5 Investment Program” and the “Foreign Investment Program” means Section 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. Sec. 1153(b)(5)).

(Added by Stats. 2013, Ch. 535, Sec. 1. Effective January 1, 2014.)



6315.1

(a) The office shall serve as the lead state entity for overseeing the state’s participation with the United States Citizenship and Immigration Services’ EB-5 Investment Program.

(b) The director shall set the terms and conditions for issuing a state designation letter for targeted employment areas within the structure and scope of the EB-5 Investment Program.

(c) (1) A regional center with one or more offices in the state shall provide the office with contact information for the center and the geographic region, if applicable, and industry sector or subsectors recognized by the United States Citizenship and Immigration Services (USCIS) for that center.

(2) A regional center with one or more offices within this state shall annually provide information to the office on the number of clients served, location of investments, and number of direct and indirect jobs created. The regional center may satisfy this requirement by submitting a copy of Form I-924A of the USCIS to the office.

(d) (1) The director shall post on the office’s Internet Web site a list with contact information for each regional center where information is readily available to the office. The list shall be updated when new information is made available on at least an annual basis. The director may also include other relevant information obtained by the office pursuant to subdivision (c).

(2) The office shall annually report on the number of state designation letters issued pursuant to subdivision (b) and on the information provided to the office pursuant to subdivision (c) in either the office’s annual report under Section 13996.65 or in a separate report to the Legislature submitted pursuant to Section 9795. The information on regional centers and designation letters shall, to the extent practicable, be provided in the aggregate, by county, and by legislative district.

(Added by Stats. 2013, Ch. 535, Sec. 1. Effective January 1, 2014.)



6315.2

Any public or private corporation authorized to establish, operate, and maintain a regional center whose application is granted pursuant to the terms of the Immigration and Nationality Act may establish, operate, and maintain the regional center subject to the conditions and restrictions of the EB-5 Investment Program, and any amendments thereto, and any conditions and restrictions established by the director pursuant to this chapter.

(Added by Stats. 2013, Ch. 535, Sec. 1. Effective January 1, 2014.)



6315.3

This chapter shall apply only to EB-5 activities of the state relating to the EB-5 Investment Program occurring on or after January 1, 2014.

(Added by Stats. 2013, Ch. 535, Sec. 1. Effective January 1, 2014.)






CHAPTER 5 - Joint Exercise of Powers

ARTICLE 1 - Joint Powers Agreements

6500

As used in this article, “public agency” includes, but is not limited to, the federal government or any federal department or agency, this state, another state or any state department or agency, a county, county board of education, county superintendent of schools, city, public corporation, public district, regional transportation commission of this state or another state, a federally recognized Indian tribe, or any joint powers authority formed pursuant to this article by any of these agencies.

(Amended by Stats. 2011, Ch. 266, Sec. 1. Effective January 1, 2012.)



6500.1

This chapter shall be known and may be cited as the Joint Exercise of Powers Act.

(Added by Stats. 2000, Ch. 506, Sec. 8. Effective January 1, 2001.)



6501

This article does not authorize any state officer, board, commission, department, or other state agency or institution to make any agreement without the approval of the Department of General Services or the Director of General Services if such approval is required by law.

(Amended by Stats. 1965, Ch. 371.)



6502

If authorized by their legislative or other governing bodies, two or more public agencies by agreement may jointly exercise any power common to the contracting parties, including, but not limited to, the authority to levy a fee, assessment, or tax, even though one or more of the contracting agencies may be located outside this state.

It shall not be necessary that any power common to the contracting parties be exercisable by each such contracting party with respect to the geographical area in which such power is to be jointly exercised. For purposes of this section, two or more public agencies having the power to conduct agricultural, livestock, industrial, cultural, or other fairs or exhibitions shall be deemed to have common power with respect to any such fair or exhibition conducted by any one or more of such public agencies or by an entity created pursuant to a joint powers agreement entered into by such public agencies.

(Amended by Stats. 2014, Ch. 386, Sec. 2. Effective January 1, 2015.)



6502.5

In addition to any power common to its member districts, the Resource Conservation Energy Joint Powers Agency has the authority to finance, construct, install, and operate projects for the production of biogas and electricity from the digestion or fermentation of animal or agricultural waste. The agency may undertake these projects within its jurisdiction or outside its jurisdiction. The authority to undertake projects outside the jurisdiction of the agency is limited to the geographical areas of Fresno, Kings, Madera, Merced, San Joaquin, and Tulare Counties.

Prior to undertaking a project authorized by this section outside the jurisdiction of the agency, the agency shall obtain approval of the board of supervisors of the county in which the project is to be located.

(Added by Stats. 1984, Ch. 956, Sec. 1. Effective September 10, 1984.)



6502.7

(a) If authorized by their legislative or other governing bodies, two or more public agencies which have the authority to identify, plan for, monitor, control, regulate, dispose of, or abate liquid, toxic, or hazardous wastes or hazardous materials may, by agreement, jointly exercise any of these powers common to the contracting parties.

(b) The contracting parties may provide special services, including persons specially trained, experienced, expert, and competent to perform these special services.

(c) The provisions of this section are declaratory of existing law and do not limit any authority which already exists.

(Added by Stats. 1986, Ch. 126, Sec. 1.)



6503

The agreements shall state the purpose of the agreement or the power to be exercised. They shall provide for the method by which the purpose will be accomplished or the manner in which the power will be exercised.

(Added by Stats. 1949, Ch. 84.)



6503.1

(a) When property tax revenues of a county of the second class are allocated by that county to an agency formed for the purpose of providing fire protection pursuant to this chapter, those funds may only be appropriated for expenditure by that agency for fire protection purposes.

(b) As used in this section, “fire protection purposes” means those purposes directly related to, and in furtherance of, providing fire prevention, fire suppression, emergency medical services, hazardous materials response, ambulance transport, disaster preparedness, rescue services, and related administrative costs.

(c) This section shall not be interpreted to alter any provision of law governing the processes by which cities or counties select providers of ambulance transport services.

(Added by Stats. 2002, Ch. 339, Sec. 1. Effective January 1, 2003.)



6503.5

Whenever a joint powers agreement provides for the creation of an agency or entity that is separate from the parties to the agreement and is responsible for the administration of the agreement, such agency or entity shall, within 30 days after the effective date of the agreement or amendment thereto, cause a notice of the agreement or amendment to be prepared and filed with the office of the Secretary of State. The agency or entity shall furnish an additional copy of the notice of the agreement or amendment to the Secretary of State, who shall forward the copy to the Controller. The notice shall contain:

(a) The name of each public agency that is a party to the agreement.

(b) The date that the agreement became effective.

(c) A statement of the purpose of the agreement or the power to be exercised.

(d) A description of the amendment or amendments made to the agreement, if any.

Notwithstanding any other provision of this chapter, any agency or entity administering a joint powers agreement or amendment to such an agreement, which agreement or amendment becomes effective on or after the effective date of this section, which fails to file the notice required by this section within 30 days after the effective date of the agreement or amendment, shall not thereafter, and until such filings are completed, issue any bonds or incur indebtedness of any kind.

(Amended by Stats. 2007, Ch. 343, Sec. 6. Effective January 1, 2008.)



6503.6

Whenever an agency or entity files a notice of agreement or amendment with the office of the Secretary of State pursuant to Section 6503.5, the agency or entity shall file a copy of the full text of the original joint powers agreement, and any amendments to the agreement, with the Controller.

(Added by Stats. 2009, Ch. 557, Sec. 2. Effective January 1, 2010.)



6503.7

Within 90 days after the effective date of this section, any separate agency or entity constituted pursuant to a joint powers agreement entered into prior to the effective date of this section and responsible for the administration of the agreement shall cause a notice of the agreement to be prepared and filed with the office of the Secretary of State. The agency or entity shall also furnish an additional copy of the notice of the agreement to the Secretary of State who shall forward the copy to the Controller. The notice shall contain all the information required for notice given pursuant to Section 6503.5.

Notwithstanding any other provision of this chapter, any joint powers agency that is required and fails to file notice pursuant to this section within 90 days after the effective date of this section shall not, thereafter, and until such filings are completed, issue any bonds, incur any debts, liabilities or obligations of any kind, or in any other way exercise any of its powers.

For purposes of recovering the costs incurred in filing and processing the notices required to be filed pursuant to this section and Section 6503.5, the Secretary of State may establish a schedule of fees. Such fees shall be collected by the office of the Secretary of State at the time the notices are filed and shall not exceed the reasonably anticipated cost to the Secretary of State of performing the work to which the fees relate.

(Amended by Stats. 2007, Ch. 343, Sec. 7. Effective January 1, 2008.)



6504

The parties to the agreement may provide that (a) contributions from the treasuries may be made for the purpose set forth in the agreement, (b) payments of public funds may be made to defray the cost of such purpose, (c) advances of public funds may be made for the purpose set forth in the agreement, such advances to be repaid as provided in said agreement, or (d) personnel, equipment or property of one or more of the parties to the agreement may be used in lieu of other contributions or advances. The funds may be paid to and disbursed by the agency or entity agreed upon, which may include a nonprofit corporation designated by the agreement to administer or execute the agreement for the parties to the agreement.

(Amended by Stats. 1977, Ch. 209.)



6505

(a) The agreement shall provide for strict accountability of all funds and report of all receipts and disbursements.

(b) In addition, and provided a separate agency or entity is created, the public officer performing the functions of auditor or controller as determined pursuant to Section 6505.5, shall either make or contract with a certified public accountant or public accountant to make an annual audit of the accounts and records of every agency or entity, except that the officer need not make or contract for the audit in any case where an annual audit of the accounts and records of the agency or entity by a certified public accountant or public accountant is otherwise made by any agency of the state or the United States only as to those accounts and records which are directly subject to such a federal or state audit. In each case the minimum requirements of the audit shall be those prescribed by the Controller for special districts under Section 26909 and shall conform to generally accepted auditing standards.

(c) When an audit of an account and records is made by a certified public accountant or public accountant, a report thereof shall be filed as public records with each of the contracting parties to the agreement and also with the county auditor of the county where the home office of the joint powers authority is located and shall be sent to any public agency or person in California that submits a written request to the joint powers authority. The report shall be filed within 12 months of the end of the fiscal year or years under examination.

(d) When a nonprofit corporation is designated by the agreement to administer or execute the agreement and no public officer is required to perform the functions of auditor or controller as determined pursuant to Section 6505.5, an audit of the accounts and records of the agreement shall be made at least once each year by a certified public accountant or public accountant, and a report thereof shall be filed as a public record with each of the contracting parties to the agreement and with the county auditor of the county where the home office of the joint powers authority is located, and shall be sent to any public agency or person in California that submits a written request to the joint powers authority. These reports shall be filed within 12 months after the end of the fiscal year or years under examination.

(e) Any costs of the audit, including contracts with, or employment of certified public accountants or public accountants, in making an audit pursuant to this section shall be borne by the agency or entity and shall be a charge against any unencumbered funds of the agency or entity available for the purpose.

(f) All agencies or entities may, by unanimous request of the governing body thereof, replace the annual special audit with an audit covering a two-year period.

(g) Notwithstanding the foregoing provisions of this section to the contrary, agencies or entities shall be exempt from the requirement of an annual audit if the financial statements are audited by the Controller to satisfy federal audit requirements.

(Amended by Stats. 1998, Ch. 876, Sec. 4. Effective January 1, 1999.)



6505.1

The contracting parties to an agreement made pursuant to this chapter shall designate the public office or officers or person or persons who have charge of, handle, or have access to any property of the agency or entity and shall require such public officer or officers or person or persons to file an official bond in an amount to be fixed by the contracting parties.

(Added by Stats. 1968, Ch. 972.)



6505.5

If a separate agency or entity is created by the agreement, the agreement shall designate the treasurer of one of the contracting parties, or in lieu thereof, the county treasurer of a county in which one of the contracting parties is situated, or a certified public accountant to be the depositary and have custody of all the money of the agency or entity, from whatever source.

The treasurer or certified public accountant so designated shall do all of the following:

(a) Receive and receipt for all money of the agency or entity and place it in the treasury of the treasurer so designated to the credit of the agency or entity.

(b) Be responsible, upon his or her official bond, for the safekeeping and disbursement of all agency or entity money so held by him or her.

(c) Pay, when due, out of money of the agency or entity held by him or her, all sums payable on outstanding bonds and coupons of the agency or entity.

(d) Pay any other sums due from the agency or entity from agency or entity money, or any portion thereof, only upon warrants of the public officer performing the functions of auditor or controller who has been designated by the agreement.

(e) Verify and report in writing on the first day of July, October, January, and April of each year to the agency or entity and to the contracting parties to the agreement the amount of money he or she holds for the agency or entity, the amount of receipts since his or her last report, and the amount paid out since his or her last report.

The officer performing the functions of auditor or controller shall be of the same public agency as the treasurer designated as depositary pursuant to this section. However, where a certified public accountant has been designated as treasurer of the entity, the auditor of one of the contracting parties or of a county in which one of the contracting parties is located shall be designated as auditor of the entity. The auditor shall draw warrants to pay demands against the agency or entity when the demands have been approved by any person authorized to so approve in the agreement creating the agency or entity.

The governing body of the same public entity as the treasurer and auditor specified pursuant to this section shall determine charges to be made against the agency or entity for the services of the treasurer and auditor. However, where a certified public accountant has been designated as treasurer, the governing body of the same public entity as the auditor specified pursuant to this section shall determine charges to be made against the agency or entity for the services of the auditor.

(Amended by Stats. 1999, Ch. 83, Sec. 65. Effective January 1, 2000.)



6505.6

In lieu of the designation of a treasurer and auditor as set forth in Section 6505.5, the agency or entity may appoint one of its officers or employees to either or both of such positions. Such offices may be held by separate officers or employees or combined and held by one officer or employee. Such person or persons shall comply with the duties and responsibilities of the office or offices as set forth in subdivisions (a) to (d), inclusive, of Section 6505.5.

In the event the agency or entity designates its officers or employees to fill the functions of treasurer or auditor, or both, pursuant to this section, such officers or employees shall cause an independent audit to be made by a certified public accountant, or public accountant, in compliance with Section 6505.

(Added by Stats. 1979, Ch. 276.)



6506

The agency or entity provided by the agreement to administer or execute the agreement may be one or more of the parties to the agreement or a commission or board constituted pursuant to the agreement or a person, firm or corporation, including a nonprofit corporation, designated in the agreement. One or more of the parties may agree to provide all or a portion of the services to the other parties in the manner provided in the agreement. The parties may provide for the mutual exchange of services without payment of any consideration other than such services.

(Amended by Stats. 1977, Ch. 209.)



6507

For the purposes of this article, the agency is a public entity separate from the parties to the agreement.

(Amended by Stats. 1963, Ch. 990.)



6508

The agency shall possess the common power specified in the agreement and may exercise it in the manner or according to the method provided in the agreement. If the agency is not one or more of the parties to the agreement but is a public entity, commission or board constituted pursuant to the agreement and such agency is authorized, in its own name, to do any or all of the following: to make and enter contracts, or to employ agents and employees, or to acquire, construct, manage, maintain or operate any building, works or improvements, or to acquire, hold or dispose of property or to incur debts, liabilities or obligations, said agency shall have the power to sue and be sued in its own name. Any authorization pursuant to the agreement for the acquisition by the agency of property for the purposes of a project for the generation or transmission of electrical energy shall not include the condemnation of property owned or otherwise subject to use or control by any public utility within the state.

The governing body of any agency having the power to sue or be sued in its own name, created by an agreement entered into after the amendment to this section at the 1969 Regular Session of the Legislature, between parties composed exclusively of parties which are cities, counties, or public districts of this state, irrespective of whether all such parties fall within the same category, may as provided in such agreement, and in any ratio provided in the agreement, be composed exclusively of officials elected to one or more of the governing bodies of the parties to such agreement. Any existing agreement composed of parties which are cities, counties or public districts which creates a governing board of any agency having the power to sue or be sued may, at the option of the parties to the agreement, be amended to provide that the governing body of the created agency shall be composed exclusively of officials elected to one or more of the governing boards of the parties to such agreement in any ratio agreed to by the parties to the agreement. The governing body so created shall be empowered to delegate its functions to an advisory body or administrative entity for the purposes of program development, policy formulation, or program implementation, provided, however, that any annual budget of the agency to which the delegation is made must be approved by the governing body of the Joint Powers Agency.

In the event that such agency enters into further contracts, leases or other transactions with one or more of the parties to such agreement, an official elected to the governing body of such party may also act in the capacity of a member of the governing body of such agency.

(Amended by Stats. 1979, Ch. 482.)



6508.1

If the agency is not one or more of the parties to the agreement but is a public entity, commission, or board constituted pursuant to the agreement, the debts, liabilities, and obligations of the agency shall be debts, liabilities, and obligations of the parties to the agreement, unless the agreement specifies otherwise.

A party to the agreement may separately contract for, or assume responsibility for, specific debts, liabilities, or obligations of the agency.

(Amended by Stats. 1985, Ch. 868, Sec. 1. Effective September 23, 1985.)



6509

Such power is subject to the restrictions upon the manner of exercising the power of one of the contracting parties, which party shall be designated by the agreement.

(Added by Stats. 1949, Ch. 84.)



6509.5

Any separate agency or entity created pursuant to this chapter shall have the power to invest any money in the treasury pursuant to Section 6505.5 that is not required for the immediate necessities of the agency or entity, as the agency or entity determines is advisable, in the same manner and upon the same conditions as local agencies pursuant to Section 53601 of the Government Code.

If a nonprofit corporation is designated by the agreement to administer or execute the agreement for the parties to the agreement, it shall invest any moneys held for disbursement on behalf of the parties in the same manner and upon the same conditions as local agencies pursuant to Section 53601.

(Amended by Stats. 1977, Ch. 209.)



6509.6

Notwithstanding any other law, a joint powers authority created pursuant to this chapter may purchase or acquire, by sale, assignment, pledge, or other transfer from a local agency, and any local agency may sell, assign, pledge, or transfer to a joint powers authority any or all of that local agency’s right, title, and interest in and to an assessment contract authorized by Chapter 29 (commencing with Section 5898.10) of Part 3 of Division 7 of the Streets and Highways Code, including any related lien, right, subsidy, or other right and receivable, and the enforcement and collection thereof, pursuant to any terms and conditions agreed to between the joint powers authority and the local agency.

(Added by Stats. 2010, Ch. 583, Sec. 2. Effective January 1, 2011.)



6509.7

(a) Notwithstanding any other provision of law, two or more public agencies that have the authority to invest funds in their treasuries may, by agreement, jointly exercise that common power. Funds invested pursuant to an agreement entered into under this section may be invested as authorized by subdivision (p) of Section 53601. A joint powers authority formed pursuant to this section may issue shares of beneficial interest to participating public agencies. Each share shall represent an equal proportionate interest in the underlying pool of securities owned by the joint powers authority. To be eligible under this section, the joint powers authority issuing the shares of beneficial interest shall have retained an investment adviser that meets all of the following criteria:

(1) The adviser is registered or exempt from registration with the Securities and Exchange Commission.

(2) The adviser has not less than five years of experience investing in the securities and obligations authorized in subdivisions (a) to (o), inclusive, of Section 53601.

(3) The adviser has assets under management in excess of five hundred million dollars ($500,000,000).

(b) As used in this section, “public agency” includes a nonprofit corporation whose membership is confined to public agencies or public officials, in addition to those agencies listed in Section 6500.

(Amended by Stats. 2008, Ch. 709, Sec. 1.7. Effective January 1, 2009.)



6510

The agreement may be continued for a definite term or until rescinded or terminated. The agreement may provide for the method by which it may be rescinded or terminated by any party.

(Added by Stats. 1949, Ch. 84.)



6511

The agreement shall provide for the disposition, division, or distribution of any property acquired as the result of the joint exercise of powers.

(Added by Stats. 1949, Ch. 84.)



6512

The agreement shall provide that after the completion of its purpose, any surplus money on hand shall be returned in proportion to the contributions made.

(Added by Stats. 1949, Ch. 84.)



6512.1

If the purpose set forth in the agreement is the acquisition, construction or operation of a revenue-producing facility, the agreement may provide (a) for the repayment or return to the parties of all or any part of any contributions, payments or advances made by the parties pursuant to Section 6504 and (b) for payment to the parties of any sum or sums derived from the revenues of said facilities. Payments, repayments or returns pursuant to this section shall be made at the time and in the manner specified in the agreement and may be made at any time on or prior to the rescission or termination of the agreement or the completion of the purpose of the agreement.

(Added by Stats. 1957, Ch. 942.)



6512.2

If the purpose set forth in the agreement is to pool the self-insurance claims of two or more local public entities, the agreement may provide that termination by any party to the agreement shall not be construed as a completion of the purpose of the agreement and shall not require the repayment or return to the parties of all or any part of any contributions, payments, or advances made by the parties until the agreement is rescinded or terminated as to all parties. If the purpose set forth in the agreement is to pool the self-insurance claims of two or more local public entities, it shall not be considered an agreement for the purposes of Section 895.2, provided that the agency responsible for carrying out the agreement is a member of the pool and the pool purchases insurance or reinsurance to cover the activities of that agency in carrying out the purposes of the agreement. The agreement may provide that after the completion of its purpose, any surplus money remaining in the pool shall be returned in proportion to the contributions made and the claims or losses paid.

(Amended by Stats. 2001, Ch. 38, Sec. 2. Effective January 1, 2002.)



6513

All of the privileges and immunities from liability, exemptions from laws, ordinances and rules, all pension, relief, disability, workmen’s compensation, and other benefits which apply to the activity of officers, agents or employees of any such public agency when performing their respective functions within the territorial limits of their respective public agencies, shall apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially under the provisions of this article.

(Added by Stats. 1949, Ch. 560.)



6514

A state department or agency concerned with the provisions of services or facilities to persons with intellectual disabilities and their families may enter into agreements under this chapter.

(Amended by Stats. 2012, Ch. 457, Sec. 14. Effective January 1, 2013.)



6514.5

Any public agency may enter into agreements with other state agencies pursuant to the provisions of Section 11256.

(Added by Stats. 1983, Ch. 729, Sec. 1.)



6515

In addition to other powers, any agency, commission or board provided for by a joint powers agreement entered into pursuant to Article 1 (commencing with Section 6500) of this chapter between an irrigation district and a city, if such entity has the power to acquire, construct, maintain or operate systems, plants, buildings, works and other facilities and property for the supplying of water for domestic, irrigation, sanitation, industrial, fire protection, recreation or any other public or private uses, may issue revenue bonds pursuant to the Revenue Bond Law of 1941 (commencing with Section 54300) to pay the cost and expenses of acquiring, constructing, improving and financing a project for any or all of such purposes.

Upon the entity adopting the resolution referred to in Article 3 (commencing with Section 54380) the irrigation district and the city shall implement the same by each conducting the election in its own territory. The proposition authorizing the bonds shall be deemed adopted if it receives the affirmative vote of a majority of all the voters voting on the proposition within the entity.

The provisions of this section shall be of no further force and effect after December 31, 1973, unless the entity is unable to accomplish the purpose of this section by reason of litigation, in which case this section shall continue to be effective until the final determination of such litigation and for one year thereafter.

(Added by Stats. 1971, Ch. 1603. Inoperative on January 1, 1974, or later date prescribed by its own provisions.)



6516

Public agencies conducting agricultural, livestock, industrial, cultural, or other types of fairs or exhibitions may enter into a joint powers agreement to form an insurance pooling arrangement for the payment of workers’ compensation, unemployment compensation, tort liability, public liability, or other losses incurred by those agencies. An insurance and risk pooling arrangement formed in accordance with a joint powers agreement pursuant to this section is not subject to Section 11007.7 of the Government Code. The Department of Food and Agriculture may enter into such a joint powers agreement for the California Exposition and State Fair, district agricultural associations, or citrus fruit fairs, and the department shall have authority to contract with the California Exposition and State Fair, district agricultural associations, or citrus fruit fairs with respect to such a joint powers agreement entered into on behalf of the California Exposition and State Fair, district agricultural association, or citrus fruit fair. Any county contracting with a nonprofit corporation to conduct a fair pursuant to Sections 25905 and 25906 of the Government Code may enter into such a joint powers agreement for a fair conducted by the nonprofit corporation, and shall have authority to contract with a nonprofit corporation with respect to such a joint powers agreement entered into on behalf of the fair of the nonprofit corporation.

Any county contracting with a nonprofit corporation to conduct a fair shall assume all workers’ compensation and liability obligations accrued prior to the dissolution or nonrenewal of the nonprofit corporation’s contract with the county.

Any public entity entering into a joint powers agreement under this section shall establish or maintain a reserve fund to be used to pay losses incurred under the agreement. The reserve fund shall contain sufficient moneys to maintain the fund on an actuarially sound basis.

(Amended by Stats. 1996, Ch. 373, Sec. 1. Effective January 1, 1997.)



6516.3

Notwithstanding any other provision of law, a joint powers agency established in Orange County pursuant to a joint powers agreement in accordance with this chapter may issue bonds pursuant to Article 2 (commencing with Section 6540) of this chapter or Article 4 (commencing with Section 6584) of this chapter, in order to purchase obligations of local agencies or make loans to local agencies, which moneys the local agencies are hereby authorized to borrow, to finance the local agencies’ unfunded actuarial pension liability or to purchase, or to make loans to finance the purchase of, any obligations arising out of any delinquent assessments or taxes levied on the secured roll by the local agencies, the county, or any other political subdivision of the state. Notwithstanding any other provision of law, including Section 53854 or subdivision (d) of Section 4705 of the Revenue and Taxation Code, the joint powers agency bonds and the local agency obligations or loans, if any, shall be repaid in the time, manner and amounts, with interest, security, and other terms as agreed to by the county or the local agency and the joint powers authority.

(Added by Stats. 1995, 2nd Ex. Sess., Ch. 1, Sec. 1. Effective May 15, 1995.)



6516.5

Notwithstanding any other provision of law, a joint powers agency provided for by a joint powers agreement pursuant to Article 1 (commencing with Section 6500) of this chapter may create risk pooling arrangements for the payment of general liability losses incurred by participants and exhibitors in fair sponsored programs and special events users of fair facilities, provided that the aggregate payments made under each program shall not exceed the amount available in the pool established for that program.

(Added by Stats. 1991, Ch. 507, Sec. 1.)



6516.6

(a) Notwithstanding any other provision of law, a joint powers agency established pursuant to a joint powers agreement in accordance with this chapter may issue bonds pursuant to Article 2 (commencing with Section 6540) or Article 4 (commencing with Section 6584), in order to purchase obligations of local agencies or make loans to local agencies, which moneys the local agencies are hereby authorized to borrow, to finance the local agencies’ unfunded actuarial pension liability or to purchase, or to make loans to finance the purchase of, delinquent assessments or taxes levied on the secured roll by the local agencies, the county, or any other political subdivision of the state. Notwithstanding any other provision of law, including Section 53854, the local agency obligations or loans, if any, shall be repaid in the time, manner and amounts, with interest, security, and other terms as agreed to by the local agency and the joint powers authority.

(b) Notwithstanding any other provision of law, a joint powers authority established pursuant to a joint powers agreement in accordance with this chapter may issue bonds pursuant to Article 2 (commencing with Section 6540) or Article 4 (commencing with Section 6584), in order to purchase or acquire, by sale, assignment, pledge, or other transfer, any or all right, title, and interest of any local agency in and to the enforcement and collection of delinquent and uncollected property taxes, assessments, and other receivables that have been levied by or on behalf of the local agency and placed for collection on the secured, unsecured, or supplemental property tax rolls. Local agencies, including, cities, counties, cities and counties, school districts, redevelopment agencies, and all other special districts that are authorized by law to levy property taxes on the county tax rolls, are hereby authorized to sell, assign, pledge, or otherwise transfer to a joint powers authority any or all of their right, title, and interest in and to the enforcement and collection of delinquent and uncollected property taxes, assessments, and other receivables that have been levied by or on behalf of the local agency for collection on the secured, unsecured, or supplemental property tax rolls in accordance with the terms and conditions that may be set forth in an agreement with a joint powers authority.

(c) Notwithstanding Division 1 (commencing with Section 50) of the Revenue and Taxation Code, upon any transfer authorized in subdivision (b), the following shall apply:

(1) A local agency shall be entitled to timely payment of all delinquent taxes, assessments, and other receivables collected on its behalf on the secured, unsecured, and supplemental tax rolls, along with all penalties, interest, costs, and other charges thereon, no later than 30 calendar days after the close of the preceding monthly or four-week accounting period during which the delinquencies were paid by or on account of any property owner.

(2) Upon its receipt of the delinquent taxes, assessments, and receivables that it had agreed to be transferred, a local agency shall pay those amounts, along with all applicable penalties, interest, costs, and other charges, to the joint powers authority in accordance with the terms and conditions that may be agreed to by the local agency and the joint powers authority.

(3) The joint powers authority shall be entitled to assert all right, title, and interest of the local agency in the enforcement and collection of the delinquent taxes, assessments, and receivables, including without limitation, its lien priority, its right to receive the proceeds of delinquent taxes, assessments, and receivables, and its right to receive all penalties, interest, administrative costs, and any other charges, including attorney fees and costs, if otherwise authorized by law to be collected by the local agency.

(4) (A) For any school district that participates in a joint powers authority using financing authorized by this section and that does not participate in the alternative method of distribution of tax levies under Chapter 3 of Division 1 of Part 8 of the Revenue and Taxation Code, the amount of property tax receipts to be reported in a fiscal year for the district under subdivision (f) of Section 75.70 of the Revenue and Taxation Code, or any other similar law requiring reporting of school district property tax receipts, shall be equal to 100 percent of the school district’s allocable share of the taxes distributed to it for the then fiscal year, plus 100 percent of the school district’s share of any delinquent secured and supplemental property taxes assigned from that year and 100 percent of its share of any delinquent secured and supplemental property taxes from any prior years which the school district has assigned to a joint powers authority in that fiscal year, as such delinquent taxes are shown on the delinquent tax roll prescribed by Section 2627 of the Revenue and Taxation Code, on an abstract list if one is kept pursuant to Chapter 4 (commencing with Section 4372) of Part 7 of Division 1 of the Revenue and Taxation Code, or other records maintained by the county, plus all other delinquent taxes that the school district has not assigned to a joint powers authority which are collected and distributed to the school district as otherwise provided by law, less any reduction amount required by subparagraph (B). One hundred percent of the school district’s allocable share of the delinquent taxes assigned for the current fiscal year, and 100 percent of the school district’s allocable share of the delinquent taxes assigned for all years prior thereto, as shown on the delinquent roll, abstract list, or other records maintained by the county, whether or not those delinquent taxes are ever collected, shall be paid by the joint powers authority to the county auditor and shall be distributed to the school district by the county auditor in the same time and manner otherwise specified for the distribution of tax revenues generally to school districts pursuant to current law. Any additional amounts shall not be so reported and may be provided directly to a school district by a joint powers authority.

(B) When a joint powers authority finances delinquent taxes for a school district pursuant to this section, and continuing as long as adjustments are made to the delinquent taxes previously assigned to a joint powers authority, the school district’s tax receipts to be reported as set forth in subparagraph (A) shall be reduced by the amount of any adjustments made to the school district’s allocable share of taxes shown on the applicable delinquent tax roll, abstract list, if one is kept, or other records maintained by the county, occurring for any reason whatsoever other than redemption, which reduce the amount of the delinquent taxes assigned to the joint powers authority.

(C) A joint powers authority financing delinquent school district taxes and related penalties pursuant to this subdivision shall be solely responsible for, and shall pay directly to the county, all reasonable and identifiable administrative costs and expenses of the county which are incurred as a direct result of the compliance of the county tax collector or county auditor, or both, with any new or additional administrative procedures required for the county to comply with this subdivision. Where reasonably possible, the county shall provide a joint powers authority with an estimate of the amount of and basis for any additional administrative costs and expenses within a reasonable time after written request for an estimate.

(D) In no event shall the state be responsible or liable for a joint powers authority’s failure to actually pay the amounts required by subparagraphs (A) and (B), nor shall a failure constitute a basis for a claim against the state by a school district, county, or joint powers authority.

(E) The phrase “school district,” as used in this section, includes all school districts of every kind or class, including, without limitation, community college districts and county superintendents of school.

(d) The powers conferred by this section upon joint powers authorities and local agencies shall be complete, additional, and cumulative to all other powers conferred upon them by law. Except as otherwise required by this section, the agreements authorized by this section need not comply with the requirements of any other laws applicable to the same subject matter.

(e) An action to determine the validity of any bonds issued, any joint powers agreements entered into, any related agreements, including, without limitation, any bond indenture or any agreements relating to the sale, assignment, or pledge entered into by a joint powers authority or a local agency, the priority of any lien transferred in accordance with this section, and the respective rights and obligations of any joint powers authority and any party with whom the joint powers authority may contract pursuant to this chapter, may be brought by the joint powers authority pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. Any appeal from a judgment in the action shall be commenced within 30 days after entry of judgment.

(f) This section shall not be construed to affect the manner in which an agency participates in or withdraws from the alternative distribution method established by Chapter 3 (commencing with Section 4701) of Part 8 of Division 1 of the Revenue and Taxation Code.

(g) Notwithstanding any other law, on and after January 1, 2007, a joint powers authority shall not purchase or acquire, and an Educational Revenue Augmentation Fund shall not sell, assign, pledge, or otherwise transfer to a joint powers authority, the right, title, or interest of an Educational Revenue Augmentation Fund in the enforcement and collection of delinquent and uncollected property tax revenues, assessments, or other receivables placed for collection on the secured, unsecured, or supplemental rolls.

(Amended by Stats. 2006, Ch. 366, Sec. 1. Effective January 1, 2007.)



6516.7

One or more public agencies and one or more private entities that provide child care or operate child day care facilities, as defined in Section 1596.750 of the Health and Safety Code, may enter into a joint powers agreement to form an insurance pooling arrangement for the payment of unemployment compensation or tort liability losses incurred by these public and private entities.

A joint powers agency or entity formed pursuant to this section may not elect to finance unemployment insurance coverage under Article 5 (commencing with Section 801) of Chapter 3 of Part 1 of Division 1 of the Unemployment Insurance Code unless each member entity individually satisfies the requirements set forth in Section 801 or 802 of the Unemployment Insurance Code.

Either a public agency or private entity entering into a joint powers agreement under this section shall establish or maintain a reserve fund to be used to pay losses incurred under the agreement. The reserve fund shall contain sufficient moneys to maintain the fund on an actuarially sound basis.

(Added by renumbering Section 6516.5 (as added by Stats. 1992, Ch. 1316) by Stats. 1993, Ch. 726, Sec. 14. Effective October 4, 1993.)



6516.8

Any two or more harbor agencies may establish a joint powers authority pursuant to Part 1 (commencing with Section 1690) of Division 6 of the Harbors and Navigation Code.

(Added by renumbering Section 6516.5 (as added by Stats. 1992, Ch. 1235) by Stats. 1994, Ch. 146, Sec. 64. Effective January 1, 1995.)



6516.9

Notwithstanding any other provision of law, a joint powers agency or entity provided for by a joint powers agreement pursuant to this article, the members of which may conduct agricultural, livestock, industrial, cultural, or other types of fairs and exhibitions, or educational programs and activities, may establish and administer risk pooling arrangements for the payment of liability losses, workers’ compensation losses, and other types of losses incurred by members of the joint powers agency or entity and by nonprofit corporations conducting or benefiting agricultural, livestock, industrial, cultural, or other types of fairs and exhibitions, or educational programs and activities, and by members of the joint powers agency or entity and by nonprofit corporations or auxiliary organizations operating facilities, programs, or events at public schools, the California Community Colleges, the California State University, or the University of California. For purposes of this section, one or more public agencies and one or more nonprofit corporations or auxiliary organizations operating facilities, programs, or events at public schools, the California Community Colleges, the California State University, or the University of California may enter into a joint powers agreement. The joint powers agency or entity may provide the nonprofit corporations with any services or nonrisk pooling programs provided to the agency’s or entity’s members. Aggregate payments made under each risk pooling arrangement shall not exceed the amount available in the pool established for that arrangement. The joint powers agency or entity may establish and administer as many separate risk pooling arrangements as it deems desirable. A liability risk pooling arrangement established pursuant to this section also may provide for the payment of losses incurred by special events users, lessees, and licensees of facilities operated by nonprofit corporations, auxiliary organizations, public schools, the California Community Colleges, the California State University, or the University of California and for the payment of losses incurred by employees, participants and exhibitors in programs sponsored by those entities.

(Amended by Stats. 2004, Ch. 202, Sec. 1. Effective January 1, 2005.)



6517

(a) Notwithstanding any other provision of this chapter, the Department of General Services may enter into a joint powers agreement with any other public agency for the purpose of creating an agency or entity to finance the acquisition of land and the design and construction of state office buildings and parking facilities thereon. The joint powers agency or entity shall have the power to acquire land and construct office and parking facilities and to issue revenue bonds for these purposes.

(b) The department may lease state property to, and enter into a lease-purchase agreement with, the joint powers agency or entity on behalf of the State of California for terms not exceeding 50 years. The lease may contain any other terms and conditions which the Director of the Department of General Services determines to be in the best interests of the state.

(c) Any joint powers agreement and any agreement between the state and any joint powers agency or entity created pursuant to this section shall be submitted to the Legislature for approval through the budgetary process before execution.

(d) This section shall not apply to or in any way limit the powers of any authority authorized under Section 8169.4.

(Added by Stats. 1981, Ch. 102, Sec. 45. Effective June 28, 1981.)



6517.5

(a) Notwithstanding any other provision of this chapter, the Community Redevelopment Agency of the City of Los Angeles may advance funds, not to exceed four million dollars ($4,000,000), to the Department of General Services and the Los Angeles State Office Building Authority to complete plans and prepare bid specifications and related documents for a proposed state office building to be located in the City of Los Angeles between Spring Street, Main Street, Third Avenue, and Fourth Street, subject to the requirements of this section.

(b) The department or the authority shall make a determination on whether to proceed with construction of the state office building by June 30, 1987.

(c) If the department or the authority determines not to proceed with construction of the state office building, the department shall reimburse the agency by December 31, 1987, from the Special Fund for Capital Outlay, for any and all funds advanced by the agency to the department or to the authority for completing plans, preparing bid documents, and taking other actions, including the employment of legal counsel, relating to the design development phase, construction document phase, and bidding phase for the state office building.

(d) If the department or the authority determines to proceed with construction of the state office building, the agency shall be reimbursed for any and all funds advanced by the agency from the bond proceeds or from other financing available for construction of the state office building.

(e) The authority may acquire, own, construct, and operate parking facilities to serve the state office building, as the authority may deem to be in the best interests of the people of the State of California.

(f) The department and the agency may amend the authority agreement to provide for longer terms of office and to remove the restrictions on the number of terms for the members of the governing board of the authority, as the department and agency may deem appropriate.

(g) As used in this section, “funds advanced by the agency” means the principal amount of the agency’s advance.

(Added by Stats. 1985, Ch. 1302, Sec. 1.)



6517.6

(a) (1) Notwithstanding any provision of this chapter, the Department of General Services may enter into a joint powers agreement with any other public agency to finance the acquisition of real property authorized by Section 14015 and all costs incidental or related thereto. The joint powers agency or entity shall have the power to acquire office and parking facilities and to issue certificates of participation as determined by the Treasurer in accordance with Section 14015.

(2) Upon the request of the department, the Treasurer is hereby further authorized to serve as treasurer of the joint powers agency established pursuant to this section and to serve as trustee or fiscal agent for the certificates of participation.

(3) The department may lease property from, and enter into an agreement with, the joint powers agency or entity created pursuant to subdivision (a) to purchase real property and improvements thereon on behalf of the state for terms not exceeding 25 years.

(4) The department shall provide the Legislature with a 30-day notification of intent to advertise for proposals pursuant to this section. The department shall further provide the Legislature and the California Transportation Commission with notification of intent to acquire the real property 30 days prior to the acquisition.

(b) Following the acquisition and occupation of the real property being acquired, the Department of Transportation shall sell or cause to be sold the exisiting office building located at 150 Oak Street in the City and County of San Francisco. The proceeds of the sale shall be deposited in the State Highway Account in the State Transportation Fund to be used to reduce the amount to finance the acquired facility.

(Added by Stats. 1988, Ch. 1472, Sec. 2. Effective September 28, 1988.)



6518

(a) A joint powers agency, without being subject to any limitations of any party to the joint powers agreement pursuant to Section 6509, may also finance or refinance the acquisition or transfer of transit equipment or transfer federal income tax benefits with respect to any transit equipment by executing agreements, leases, purchase agreements, and equipment trust certificates in the forms customarily used by a private corporation engaged in the transit business to effect purchases of transit equipment, and dispose of the equipment trust certificates by negotiation or public sale upon terms and conditions authorized by the parties to the agreement. Payment for transit equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable from any source or sources of funds specified in the equipment trust certificates that are authorized by the parties to the agreement. Title to the transit equipment shall not vest in the joint powers agency until the equipment trust certificates are paid.

(b) An agency that finances or refinances transit equipment or transfers federal income tax benefits with respect to transit equipment under subdivision (a) may provide in the agreement to purchase or lease transit equipment any of the following:

(1) A direction that the vendor or lessor shall sell and assign or lease the transit equipment to a bank or trust company, duly authorized to transact business in the state as trustee, for the benefit and security of the equipment trust certificates.

(2) A direction that the trustee shall deliver the transit equipment to one or more designated officers of the entity.

(3) An authorization for the joint powers agency to execute and deliver simultaneously therewith an installment purchase agreement or a lease of equipment to the joint powers agency.

(c) An agency that finances or refinances transit equipment or transfers federal income tax benefits with respect to transit equipment under subdivision (a) shall do all of the following:

(1) Have each agreement or lease duly acknowledged before a person authorized by law to take acknowledgments of deeds and be acknowledged in the form required for acknowledgment of deeds.

(2) Have each agreement, lease, or equipment trust certificate authorized by resolution of the joint powers agency.

(3) Include in each agreement, lease, or equipment trust certificate any covenants, conditions, or provisions that may be deemed necessary or appropriate to ensure the payment of the equipment trust certificate from legally available sources of funds, as specified in the equipment trust certificates.

(4) Provide that the covenants, conditions, and provisions of an agreement, lease, or equipment trust certificate do not conflict with any of the provisions of any trust agreement securing the payment of any bond, note, or certificate of the joint powers agency.

(5) File an executed copy of each agreement, lease, or equipment trust certificate in the office of the Secretary of State, and pay the fee, as set forth in paragraph (3) of subdivision (a) of Section 12195 of the Government Code, for each copy filed.

(d) The Secretary of State may charge a fee for the filing of an agreement, lease, or equipment trust certificate under this section. The agreement, lease, or equipment trust certificate shall be accepted for filing only if it expressly states thereon in an appropriate manner that it is filed under this section. The filing constitutes notice of the agreement, lease, or equipment trust certificate to any subsequent judgment creditor or any subsequent purchaser.

(e) Each vehicle purchased or leased under this section shall have the name of the owner or lessor plainly marked on both sides thereof followed by the appropriate words “Owner and Lessor” or “Owner and Vendor,” as the case may be.

(Amended by Stats. 1999, Ch. 1000, Sec. 42. Effective January 1, 2000.)



6519

Notwithstanding any other provision of law, the State of California does hereby pledge to, and agree with, the holders of bonds issued by any agency or entity created by a joint exercise of powers agreement by and among two or more cities, counties, or cities and counties, that the state will not change the composition of the issuing agency or entity unless such change in composition is authorized by a majority vote of the legislative body of each such city, county, or city and county, or by a majority vote of the qualified electors of each such city, county, or city and county.

“Change in composition,” as used in this section, means the addition of any public agency or person to any agency or entity created by a joint exercise of powers agreement pursuant to this chapter, the deletion of any public agency from any such joint powers agency or entity, or the addition to, or deletion from, the governing body of any such joint powers agency, or entity of any public official of any member public agency or other public agency, or any other person.

(Added by Stats. 1984, Ch. 170, Sec. 1.)



6520

(a) Notwithstanding any other provision of law, the Board of Supervisors of San Diego County and the City Council of the City of San Diego may create by joint powers agreement, the San Diego Courthouse, Jail, and Related Facilities Development Agency, hereinafter referred to as “the agency,” which shall have all the powers and duties of a redevelopment agency pursuant to Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code as well as all the powers of a joint powers agency pursuant to this chapter, with respect to the acquisition, construction, improvement, financing, and operation of a combined courthouse-criminal justice facility, including a parking garage, and other related improvements, hereinafter referred to as “the facility.”

(b) The agency shall be governed by a board of directors composed of one city council member and one citizen designated by the San Diego City Council; one supervisor and one citizen designated by the San Diego County Board of Supervisors; two citizens appointed by the presiding judge of the superior court effective during his or her term of presidence; the Sheriff of San Diego County; the president or designee of the San Diego County Bar Association; and one citizen designated by the District Attorney of San Diego County; all of whom shall serve at the pleasure of the appointing power and without further compensation.

(c) The City of San Diego and the County of San Diego shall each have the power of nonconcurrence over any action taken by the board of directors, provided that a motion for reconsideration is made by a member of the board of directors immediately following the vote of the board of directors approving such action, and further provided that the city council or the board of supervisors votes to nullify such action, by a majority vote of its membership, within 30 days.

(d) The county may transfer to the agency county funds in either a Courthouse Temporary Construction Fund or a County Criminal Justice Facility Temporary Construction Fund, or both, to be expended for purposes of the facility.

(e) In addition to those funds, (1) the agency’s governing body may allot up to 15 percent of the fines and forfeitures received by the City of San Diego pursuant to Section 1463 of the Penal Code from the service area of the downtown courts, as defined by the agency, for expenditure by the agency for the purposes specified in subdivision (a); (2) the City of San Diego and the County of San Diego may allot to the agency any state or federal funds received for purposes of the facility; and (3) the agency may expend any rent, parking fees, or taxes received on leasehold interests in the facility, for the purposes specified in subdivision (a).

(Amended by Stats. 2002, Ch. 784, Sec. 125. Effective January 1, 2003.)



6520.1

Notwithstanding any other provision of this code, the Board of Supervisors of Siskiyou County and the city councils of the cities within Siskiyou County may create, by joint powers agreement, the Collier Interpretive and Information Center Agency to construct, improve, finance, lease, maintain, and operate the Randolph E. Collier Safety Roadside Rest Area as an information and safety rest facility and to expand the use of the site into a cultural, tourist, river fisheries, water, natural resource, and aquatic habitat interpretive center.

(Added by Stats. 1992, Ch. 1020, Sec. 1.5. Effective January 1, 1993.)



6522

Notwithstanding any other provision of this chapter, any state department or agency entering into a joint powers agreement with a federal, county, or city government or agency or public district in order to create a joint powers agency, shall ensure that the participation goals specified in Section 16850 and Section 10115 of the Public Contract Code and in Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code become a part of the agreement, and shall apply to contracts executed by the joint powers agency.

(Added by Stats. 1990, Ch. 1214, Sec. 1.)



6523

(a) The West Sacramento Area Flood Control Agency, a joint powers entity that is created pursuant to an agreement entered into, in accordance with this article, by the City of West Sacramento, Reclamation District No. 537, and Reclamation District No. 900 is granted the authority to accomplish the purposes and projects necessary to achieve and maintain at least a 200-year level of flood protection, and may exercise the authority granted to reclamation districts under Part 7 (commencing with Section 51200) and Part 8 (commencing with Section 52100) of Division 15 of the Water Code for the purposes of Sections 12670.2, 12670.3, and 12670.4 of the Water Code.

(b) Prior to January 1, 2009, the agency may create indebtedness and thereafter continue to levy special assessments to repay that indebtedness for the purposes described in subdivision (a), pursuant to any of the following provisions:

(1) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(2) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 1000) of the Streets and Highways Code).

(Amended by Stats. 2006, Ch. 553, Sec. 1. Effective January 1, 2007.)



6523.4

(a) Notwithstanding any other provision of this chapter, the Selma Community Hospital, a private, nonprofit hospital in Fresno County, may enter into a joint powers agreement with one or more of the following public agencies:

(1) The Alta Hospital District.

(2) The Kingsburg Hospital District.

(3) The Sierra-Kings Hospital District.

(b) The joint powers authority created pursuant to subdivision (a) may perform only the following functions:

(1) Engage in joint planning for health care services.

(2) Allocate health care services among the different facilities operated by the hospitals.

(3) Engage in joint purchasing, joint development, and joint ownership of health care delivery and financing programs.

(4) Consolidate or eliminate duplicative administrative, clinical, and medical services.

(5) Engage in joint contracting and negotiations with health plans.

(6) Take cooperative actions in order to provide for the health care needs of the residents of the communities they serve.

(c) Nonprofit hospitals and public agencies participating in a joint powers agreement entered into pursuant to subdivision (a) shall not reduce or eliminate any emergency services, as a result of that agreement, following the creation of the joint powers authority without a public hearing by the authority. The joint powers authority shall provide public notice of the hearing to the communities served by the authority not less than 14 days prior to the hearing and the notice shall contain a description of the proposed reductions or changes.

(d) Nothing in this section shall be construed to grant any power to any nonprofit hospital that participates in an agreement authorized under this section to levy any tax or assessment. Nothing in this section shall permit any entity, other than a nonprofit hospital corporation or a public agency, to participate as a party to an agreement authorized under this section.

(e) Nothing in this section shall authorize activities that corporations and other artificial legal entities are prohibited from conducting by Section 2400 of the Business and Professions Code.

(Added by Stats. 2002, Ch. 55, Sec. 2. Effective January 1, 2003.)



6523.5

Notwithstanding any other provision of this chapter, a private, nonprofit hospital in the County of Contra Costa may enter into a joint powers agreement with a public agency, as defined in Section 6500.

(Amended by Stats. 2000, Ch. 506, Sec. 9. Effective January 1, 2001.)



6523.6

(a) Notwithstanding any other provision of this chapter, a private, nonprofit hospital in the County of Tulare may enter into a joint powers agreement with a public agency, as defined in Section 6500.

(b) Nonprofit hospitals and public agencies participating in a joint powers agreement entered into pursuant to subdivision (a) shall not reduce or eliminate any emergency services, as a result of that agreement, following the creation of the joint powers authority without a public hearing by the authority. The joint powers authority shall provide public notice of the hearing to the communities served by the authority not less than 14 days prior to the hearing and the notice shall contain a description of the proposed reductions or changes.

(c) Nothing in this section shall be construed to grant any power to any nonprofit hospital that participates in an agreement authorized under this section to levy any tax or assessment. Nothing in this section shall permit any entity, other than a nonprofit hospital corporation or a public agency, to participate as a party to an agreement authorized under this section.

(Amended by Stats. 2000, Ch. 506, Sec. 10. Effective January 1, 2001.)



6523.7

(a) Notwithstanding any other provision of this chapter, a private, nonprofit hospital in the County of Kings may enter into a joint powers agreement with a public agency, as defined in Section 6500.

(b) Nonprofit hospitals and public agencies participating in a joint powers agreement entered into pursuant to subdivision (a) shall not reduce or eliminate any emergency services, as a result of that agreement, following the creation of the joint powers authority without a public hearing by the authority. The joint powers authority shall provide public notice of the hearing to the communities served by the authority not less than 14 days prior to the hearing and the notice shall contain a description of the proposed reductions or changes.

(c) Nothing in this section shall be construed to grant any power to any nonprofit hospital that participates in an agreement authorized under this section to levy any tax or assessment. Nothing in this section shall permit any entity, other than a nonprofit hospital corporation or a public agency, to participate as a party to an agreement authorized under this section.

(Amended by Stats. 2000, Ch. 506, Sec. 11. Effective January 1, 2001.)



6523.8

(a) Notwithstanding any other provision of this chapter, a nonprofit hospital in the County of Tuolumne may enter into a joint powers agreement with a public agency, as defined in Section 6500.

(b) Nonprofit hospitals and public agencies participating in a joint powers agreement entered into pursuant to subdivision (a) shall not reduce or eliminate any emergency services, as a result of that agreement, following the creation of the joint powers authority without a public hearing by the authority.

(c) The joint powers authority shall provide public notice of the hearing to the communities served by the authority not less than 14 days prior to the hearing and the notice shall contain a description of the proposed reductions or changes.

(d) Nothing in this section shall be construed to grant any power to any nonprofit hospital that participates in an agreement authorized under this section to levy any tax or assessment. Nothing in this section shall permit any entity, other than a nonprofit hospital corporation or a public agency, to participate as a party to an agreement authorized under this section.

(Added by Stats. 2000, Ch. 227, Sec. 1. Effective January 1, 2001.)



6523.9

(a) Notwithstanding any other provision of this chapter, a nonprofit hospital in the County of San Diego may enter into a joint powers agreement with any public agency, as defined in Section 6500.

(b) Nonprofit hospitals and public agencies participating in a joint powers agreement entered into pursuant to subdivision (a) shall not reduce or eliminate any emergency services, as a result of that agreement, following the creation of the joint powers authority without a public hearing by the authority.

(c) The joint powers authority shall provide public notice of the hearing to the communities served by the authority not less than 14 days prior to the hearing and the notice shall contain a description of the proposed reductions or changes.

(d) Nothing in this section shall be construed to grant any power to any nonprofit hospital that participates in an agreement authorized under this section to levy any tax or assessment. Nothing in this section shall permit any entity, other than a nonprofit hospital corporation or a public agency, to participate as a party to an agreement authorized under this section.

(Added by renumbering Section 6523.75 by Stats. 2000, Ch. 506, Sec. 12. Effective January 1, 2001.)



6524

Notwithstanding any other provision of this chapter, a private, nonprofit children’s hospital in a county of the third class may enter into a joint powers agreement with any public agency, as defined in Section 6500.

(Added by Stats. 1994, Ch. 212, Sec. 1. Effective January 1, 1995.)



6525

Notwithstanding any other provision of this chapter, a mutual water company may enter into a joint powers agreement with any public agency for the purpose of jointly exercising any power common to the contracting parties.

(Added by Stats. 1994, Ch. 250, Sec. 1. Effective January 1, 1995.)



6526

Notwithstanding any other provision of law, any public agency that is a member of the South East Regional Reclamation Authority, the Aliso Water Management Agency, the South Orange County Reclamation Authority, or the San Juan Basin Authority may exercise any power granted to those entities by any of the joint powers agreements creating those entities, whether or not that public agency is a signatory to any of these joint powers agreements granting that power or is otherwise authorized by law to exercise that power, for the purpose of promoting efficiency in the administration of these joint powers entities.

(Added by renumbering Section 6524 (as added by Stats. 1994, Ch. 230) by Stats. 1995, Ch. 91, Sec. 44. Effective January 1, 1996.)



6527

(a) Notwithstanding any other provision of law, where two or more health care districts have joined together to pool their self-insurance claims or losses, a nonprofit corporation that provides health care services that may be carried out by a health care district may participate in the pool, provided that its participation in an existing joint powers agreement, as authorized by this section, shall be permitted only after the public agency members, or public agency representatives on the governing body of the joint powers entity make a finding, at a public meeting, that the agreement provides both of the following:

(1) The primary activities conducted under the joint powers agreement will be substantially related to and in furtherance of the governmental purposes of the public agency.

(2) The public agency participants will maintain control over the activities conducted under the joint powers agreement through public agency control over governance, management, or ownership of the joint powers authority.

(b) Any public agency or private entity entering into a joint powers agreement under this section shall establish or maintain a reserve fund to be used to pay losses incurred under the agreement. The reserve fund shall contain sufficient moneys to maintain the fund on an actuarially sound basis.

(c) In any risk pooling arrangement created under this section, the aggregate payments made under each program shall not exceed the amount available in the pool established for that program.

(d) A public meeting shall be held prior to the dissolution or termination of any enterprise operating under this section to consider the disposition, division, or distribution of any property acquired as a result of exercise of the joint exercise of powers.

(e) Nothing in this section shall be construed to do any of the following:

(1) Relieve a public benefit corporation that is a health facility from charitable trust obligations.

(2) Exempt such a public benefit corporation from existing law governing joint ventures, or the sale, transfer, lease, exchange, option, conveyance, or other disposition of assets.

(3) Grant any power to any private, nonprofit hospital that participates in an agreement authorized under this section to levy any tax or assessment.

(4) Permit any entity, other than a private, nonprofit hospital corporation or a public agency, to participate as a party to an agreement authorized under this section.

(5) Permit an agency or entity created pursuant to a joint powers agreement entered into pursuant to this section to act in a manner inconsistent with the laws that apply to public agencies, including, but not limited to, the California Public Records Act (Chapter 3.5 (commencing with Section 6250)), the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5), and the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)).

(f) Notwithstanding any other provision of law, the Self-Insurers’ Security Fund established pursuant to Article 2.5 (commencing with Section 3740) of Chapter 4 of Part 1 of Division 4 of the Labor Code shall owe no duties or obligations to any entity that participates as a party to an agreement authorized pursuant to this section, or to its employees, and shall not be required, under any circumstances, to assume the worker’s compensation liabilities of this entity if it becomes insolvent or otherwise unable to pay those liabilities.

(g) For purposes of this section, “self-insurance claims or losses” includes, but is not limited to, claims or losses incurred pursuant to Chapter 4 (commencing with Section 3700) of Part 1 of Division 4 of the Labor Code.

(Amended by Stats. 2003, Ch. 62, Sec. 107. Effective January 1, 2004.)



6528

A charter school, including a charter school organized pursuant to Section 47604 of the Education Code, may be considered a public agency, as defined in Section 6500, for the purpose of being eligible for membership in a joint powers agreement for risk-pooling.

(Added by Stats. 2000, Ch. 14, Sec. 1. Effective May 5, 2000.)



6529

(a) (1) The Elk Valley Rancheria Tribal Council, as the governing body of the Elk Valley Rancheria, California, a federally recognized Indian tribe, may enter into a joint powers agreement with the County of Del Norte and the City of Crescent City, or both, and shall be deemed to be a public agency for purposes of this chapter.

(2) The Smith River Rancheria Tribal Council, as the governing body of the Smith River Rancheria, California, a federally recognized Indian tribe, may enter into a joint powers agreement to participate in the Border Coast Regional Airport Authority, and may also enter into a joint powers agreement with the County of Del Norte and the City of Crescent City, or both, to assist, facilitate, develop, or enhance sewer, stormwater, drinking water, or transportation services, and, for those purposes, shall be deemed to be a public agency for purposes of this chapter.

(b) On and after January 1, 2004, the joint powers authorities created pursuant to subdivision (a) shall not have the power to authorize or issue bonds pursuant to the Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7) unless the public improvements to be funded by the bonds will be owned and maintained by the authorities or one or more of its public agency members, and the revenue streams pledged to repay the bonds derive from the authorities or one or more of its public agency members.

(Amended by Stats. 2011, Ch. 85, Sec. 1. Effective January 1, 2012.)



6529.5

(a) Any joint powers authority that includes a federally recognized Indian tribe shall not have the authority to authorize or issue bonds pursuant to the Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584)) unless the public improvements to be funded by the bonds will be owned and maintained by the authority or one or more of its public agency members, and the revenue streams pledged to repay the bonds derive from the authority, one or more of its public agency members, or any governmental or public fund or account the proceeds of which may be used for that purpose.

(b) As used in this section, “governmental or public fund or account” includes, but is not limited to, any fund or account that is funded by moneys or revenue streams derived from, held by, belonging to, due to, or otherwise held for the benefit of, one or more public agency members, but shall not include any fund or account that is funded by any grants distributed pursuant to Chapter 7.5 (commencing with Section 12710) of Part 2 of Division 3 of Title 2.

(Added by Stats. 2011, Ch. 266, Sec. 2. Effective January 1, 2012.)



6531

(a) The Legislature finds and declares all of the following:

(1) It is in the best interests of communities located within the City of San Diego for the local public agencies that have jurisdiction within the city to form a joint powers agency to provide for the orderly and coordinated acquisition, construction, and development of model school projects. These projects may include the acquisition of land by negotiation or eminent domain, the construction of schools, the construction of recreational facilities or park sites or both, and the construction of replacement and other housing, including market rate, moderate-income, and low-income housing.

(2) The coordinated construction of these projects by redevelopment agencies, school districts, housing authorities, housing commissions, and the city is of great public benefit and will save public money and time in supplying much needed replacement housing lost when schools are constructed within existing communities.

(3) Legislation is needed to allow redevelopment agencies, school districts, housing authorities, housing commissions, and the city to use their powers to the greatest extent possible to expedite, coordinate, and streamline the construction and eventual operation of such projects.

(b) (1) Notwithstanding any other provision of law, the Redevelopment Agency of the City of San Diego, the Housing Authority of the City of San Diego, the San Diego Housing Commission, the San Diego Unified School District, and the City of San Diego may enter into a joint powers agreement to create and operate a joint powers agency for the development and construction of a model school project located within the City Heights Project Area. The agency created pursuant to this section shall be known as the San Diego Model School Development Agency. The San Diego Model School Development Agency shall have all the powers of a redevelopment agency pursuant to Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code, all of the powers of a housing authority pursuant to Part 2 (commencing with Section 34200) of Division 24 of the Health and Safety Code, and all of the powers of the San Diego Unified School District, as well as all the powers of a joint powers agency granted pursuant to this chapter, to acquire property and to construct and improve and finance one or more schools, housing projects, parks, recreational facilities, and any other facilities reasonably necessary for their proper operation. Further, the San Diego Model School Development Agency shall have all of the powers of the City of San Diego pursuant to its charter and state law to acquire property and to finance and operate parks and recreational facilities and any other facilities reasonably necessary for their proper operation.

(2) Notwithstanding paragraph (1), neither the San Diego Model School Development Agency nor the Redevelopment Agency of the City of San Diego shall expend any property tax increment revenues to acquire property, and to construct, improve, and finance a school within the City Heights Project Area.

(3) Nothing in this section shall relieve the San Diego Model School Development Agency or the Redevelopment Agency of the City of San Diego from its obligations to increase, improve, and preserve the community’s supply of low- and moderate-income housing, including, but not limited to, the obligation to provide relocation assistance, the obligation to provide replacement housing, the obligation to meet housing production quotas, and the obligation to set aside property tax increment funds for those purposes.

(4) The San Diego Model School Development Agency shall perform any construction activities in accordance with the applicable provisions of the Public Contract Code, the Education Code, and the Labor Code that apply, respectively, to the redevelopment agency, housing authority, housing commission, school district, or city creating the San Diego Model School Development Agency. Funding pursuant to Proposition MM, a local San Diego County bond measure enacted by the voters for the purpose of school construction, shall be used only for the design, development, construction, and financing of school-related facilities and improvements, including schools, as authorized and to the extent authorized under Proposition MM.

(c) Any member of the joint powers agency, including the school district, may, to the extent permitted by law, transfer and contribute funds to the agency, including bond funds, to be deposited into and to be held in a facility fund to be expended for purposes of the acquisition of property for, and the development and construction of, any school, housing project, or other facility described in this section.

(d) Nothing contained in this section shall preclude the joint powers agency from distributing funds, upon completion of construction, the school, housing project, park, recreational facility, or other facility to a member of the agency to operate the school, housing project, park, or other facility that the member is otherwise authorized to operate. These distribution provisions shall be set forth in the joint powers agreement, if applicable.

(e) The San Diego Model School Development Agency may construct a school in the City Heights Project Area pursuant to Chapter 2.5 (commencing with Section 17250.10) of Part 10.5 of the Education Code.

(f) (1) For contracts for public works projects awarded prior to January 1, 2012, the San Diego Model School Development Agency shall establish and enforce, with respect to construction contracts awarded by the joint powers agency, a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code or shall contract with a third party to operate a labor compliance program containing those requirements. This requirement shall not apply to projects where the agency has entered into a collective bargaining agreement that binds all of the contractors and subcontractors performing work on the project, but nothing shall prevent the joint powers agency from operating a labor compliance program with respect to those projects.

(2) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(g) Construction workers employed as apprentices by contractors and subcontractors on contracts awarded by the San Diego Model School Development Agency shall be enrolled in a registered apprenticeship program, approved by the California Apprenticeship Council, that has graduated apprentices in the same craft in each of the preceding five years. This graduation requirement shall be applicable for any craft that was first deemed by the Department of Labor and the Department of Industrial Relations to be an apprenticeable craft prior to January 1, 1998. A contractor or subcontractor need not submit contract award information to an apprenticeship program that does not meet the graduation requirements of this subdivision. If no apprenticeship program meets the graduation requirements of this subdivision for a particular craft, the graduation requirements shall not apply for that craft.

(Amended by Stats. 2014, Ch. 28, Sec. 5. Effective June 20, 2014.)



6531.5

(a) There is hereby created the California In-Home Supportive Services Authority, hereafter referred to as the Statewide Authority. Notwithstanding any other law, the Statewide Authority shall be deemed a joint powers authority created pursuant to this article and is a public entity separate and apart from the parties that have appointing power to the Statewide Authority or the employers of those individuals so appointed. Notwithstanding the requirements of this article, an agreement shall not be required to create the Statewide Authority.

(b) The Statewide Authority shall consist of the following five members:

(1) Two members shall be county officials who are appointed by, and who serve at the pleasure of, the Governor.

(2) Three members shall be the Director of Social Services, the Director of Health Care Services, and the Director of Finance in their ex officio capacities, or their duly appointed representatives.

(c) The members of the Statewide Authority shall serve without compensation.

(d) The Statewide Authority shall not be subject to Sections 6501, 6505, and 53051.

(e) The Statewide Authority shall appoint an advisory committee that shall be comprised of not more than 13 individuals. No less than 50 percent of the membership of the advisory committee shall be individuals who are current or past users of personal assistance services paid for through public or private funds or recipients of in-home supportive services.

(1) At least two members of the advisory committee shall be a current or former provider of in-home supportive services.

(2) Individuals who represent organizations that advocate for people with disabilities or seniors may be appointed to the advisory committee.

(3) Individuals from each representative organization that are designated representatives of IHSS providers shall be appointed to the advisory committee.

(4) The Statewide Authority shall designate a department employee to provide ongoing advice and support to the advisory committee.

(f) Prior to the appointment of members to a committee authorized by subdivision (e), the Statewide Authority shall solicit recommendations for qualified members through a fair and open process that includes the provision of reasonable written notice to, and reasonable response time by, members of the general public and interested persons and organizations.

(g) The advisory committee established pursuant to subdivision (e) shall provide ongoing advice and recommendations regarding in-home supportive services to the Statewide Authority, the State Department of Social Services, and the State Department of Health Care Services.

(Amended by Stats. 2012, Ch. 439, Sec. 3. Effective September 22, 2012. Conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



6532

(a) The Legislature finds and declares that it is in the best interest of the communities located in and around the City of Santa Clara that a joint powers agency that includes the City of Santa Clara and the Redevelopment Agency of the City of Santa Clara formed to construct, operate, and maintain a stadium for use by a professional football team be authorized to let a sole source contract for the stadium construction project to a qualified design-build contractor. This authorization may enable that joint powers agency to contain costs, improve efficiency, and benefit from specialized expertise. Nothing in this section shall be construed to affect any contract relating to the development of the stadium between the joint powers agency and any private party other than a design-build contract awarded pursuant to this section.

(b) (1) Consistent with existing law, the City of Santa Clara and the Redevelopment Agency of the City of Santa Clara may enter into a joint powers agreement to create and operate a joint powers agency for the construction, operation, and maintenance of a stadium and related facilities located within the North Bayshore Redevelopment Project Area that are suitable for use by a professional football team. The joint powers agency created pursuant to this section shall be known as the Santa Clara Stadium Authority. In addition to, and without limitation on, any powers common to the City of Santa Clara and the Redevelopment Agency of the City of Santa Clara, the Santa Clara Stadium Authority shall have the power to acquire, finance, construct, manage, maintain, and operate a stadium and related facilities suitable for use by a professional football team.

(2) Notwithstanding paragraph (1), the Santa Clara Stadium Authority and the Redevelopment Agency of the City of Santa Clara shall not expend any property tax increment revenues allocated to the redevelopment agency pursuant to Section 33670 of the Health and Safety Code to operate or maintain a stadium within the North Bayshore Redevelopment Project Area.

(c) (1) Notwithstanding any other provision of law, and subject to subdivision (d), the Santa Clara Stadium Authority may award a design-build contract to a qualified design-build contractor to construct the stadium without utilizing an otherwise applicable competitive bid process, provided that all of the following have occurred:

(A) A ballot measure endorsing the development of a stadium suitable for use by a professional football team is approved by voters in the City of Santa Clara in a citywide election.

(B) The governing body of the Santa Clara Stadium Authority determines that the cost of the contract is reasonable.

(C) The governing body of the Santa Clara Stadium Authority determines that the award of the contract is in its best interest.

(2) The contract awarded to the qualified design-build contractor pursuant to paragraph (1) shall not be funded, either through direct payment or reimbursement, using funds contributed by the Redevelopment Agency of the City of Santa Clara or by a community facilities district established under the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5), except that these funds may be used to pay for or reimburse for subcontract work pursuant to subcontracts awarded by the design-build contractor to the lowest responsible bidder as provided in subdivision (e).

(d) The Santa Clara Stadium Authority shall not award a design-build contract pursuant to subdivision (c) unless all of the following conditions are met:

(1) The design-build contract does not require expenditure of money from the general fund or enterprise funds of the City of Santa Clara.

(2) The obligation of the Redevelopment Agency of the City of Santa Clara to contribute funding is limited to a specified maximum amount, exclusive of debt service and other related financing costs, and these funds are used only to pay for or reimburse for subcontract work pursuant to subcontracts awarded by the design-build contractor to the lowest responsible bidder as provided in subdivision (e). Nothing in this subdivision modifies the requirements and limitations set forth in the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code) with respect to the financial obligations of the Redevelopment Agency of the City of Santa Clara to the joint powers agency.

(3) A private party will be responsible for any construction cost overruns.

(e) If the Santa Clara Stadium Authority awards a design-build contract pursuant to this section, it shall establish a competitive bid process for awarding subcontracts, and it shall require the design-build contractor to award subcontracts using this process. This competitive bid process shall provide that subcontracts be awarded using either the lowest responsible bidder or by best value, as defined in Section 20133 of the Public Contract Code. Subcontracts awarded on the basis of best value shall not be funded, either through direct payment or reimbursement, using funds contributed by the Redevelopment Agency of the City of Santa Clara or by a community facilities district established under the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5). Funds contributed by the Redevelopment Agency of the City of Santa Clara or a community facilities district may be used only to fund subcontracts awarded to the lowest responsible bidder in a manner consistent with the process applicable to the City of Santa Clara under its charter.

(f) Notwithstanding Section 3248 of the Civil Code, for design-build contracts awarded pursuant to this section, the Santa Clara Stadium Authority may specify that the payment bond shall be in a sum not less than one-half of the contract price or three hundred million dollars ($300,000,000), whichever is less.

(g) If the Santa Clara Stadium Authority elects to proceed under this section and uses the design-build method to construct a stadium suitable for use by a professional football team, it shall submit to the Legislative Analyst’s Office, within six months following the completion of construction of the stadium, a report regarding the project that shall include, but shall not be limited to, all of the following information:

(1) A brief description of the project.

(2) The gross square footage of the project.

(3) The design-build entity that was awarded the project.

(4) Where appropriate, the estimated and actual length of time to complete the project.

(5) The estimated and actual project costs.

(6) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the design-build project, including the resolution of the protests.

(7) An assessment of the prequalification process and criteria.

(8) A description of the method used to award the contract. If best value, as defined in Section 20133 of the Public Contract Code, was the method, the report shall describe the factors used to evaluate the bid, including the weighting of each factor and an assessment of the effectiveness of the methodology.

(h) It is not the intent of the Legislature, under the provisions of this section, to authorize design-build for other infrastructure, including, but not limited to, streets and highways, public rail transit, or water resource facilities and infrastructure not located on the stadium site or adjacent city streets and property.

(i) If the construction and operation or maintenance of a stadium as contemplated by this section is deemed by the Department of Transportation under otherwise applicable law to require improvements on the state highway system, all of the following provisions shall apply:

(1) Notwithstanding any other provision of this section, for any project on the state highway system deemed necessary by the department due to the construction, operation, or maintenance of the stadium as contemplated by this section, the department is the responsible agency for the performance of project development services, including performance specifications, preliminary engineering, prebid services, the preparation of project reports and environmental documents, project design, and construction inspection services. The department is also the responsible agency for the preparation of documents that may include, but need not be limited to, the size, type, and desired design character of the project, performance specifications covering quality of materials, equipment, and workmanship, preliminary and final plans and specifications, and any other information deemed necessary to design and construct a project that meets the needs of the department.

(2) The department may use department employees or consultants to perform these services, consistent with Article XXII of the California Constitution. Department resources, including personnel requirements necessary for the performance of those services, shall be included in the department’s capital outlay support program for workload purposes in the annual Budget Act.

(j) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application. Except as provided in this section, nothing in this section shall be construed to affect the application of any other law.

(Added by Stats. 2009, Ch. 330, Sec. 1. Effective January 1, 2010.)



6533

(a) The board of directors of the Eastern Water Alliance Joint Powers Agency may grant available funds to a member public agency for the purposes of assisting that member public agency in acquiring water if the board determines that that water supply will benefit the Eastern San Joaquin County Groundwater Basin as a whole and that that member public agency would otherwise be unable to acquire that water. Section 10753.1 of the Water Code applies to any groundwater regulation under this section. As used in this section, the term “groundwater” has the same definition as set forth in subdivision (a) of Section 10752 of the Water Code.

(b) (1) For the purpose of supplementing the general operating revenues of the joint powers agency, upon the request of the board of directors of the joint powers agency, the Board of Supervisors of San Joaquin County may grant to the joint powers agency funds from the county general fund or Zone 2 of the San Joaquin County Flood Control and Water Conservation District that are available to carry out any purpose of the joint powers agency for which the county or district is authorized to expend funds.

(2) Nothing in paragraph (1) grants a preference to the joint powers agency over other public agencies for the purposes of receiving funds described in that paragraph.

(c) The joint powers agency shall deposit any county or district funds received pursuant to subdivision (b) in a separate account, and upon request of the county or district, shall demonstrate that all expenditures made from that account are being used only to carry out the powers, projects, and purposes of the joint powers agency and San Joaquin County or Zone 2 of the San Joaquin County Flood Control and Water Conservation District.

(d) Subject to Article XIII D of the California Constitution, the joint powers agency may impose a plan implementation charge, in accordance with this subdivision, on landowners within its boundaries for the property related service received from improved groundwater management and planning, and for improved groundwater levels and availability, provided by the joint powers agency. This plan implementation charge shall be a charge for water subject to the procedures and requirements set forth in subdivisions (a) and (b) of Section 6 of Article XIII D of the California Constitution, as follows:

(1) Each year the board of directors of the joint powers agency may fix a plan implementation charge that may not exceed the annual cost of carrying out the actions financed by the charge. The board of directors may use multiyear budgeting to determine the plan implementation charge for up to five years and adopt a schedule of charges for this time period.

(2) Before imposing the plan implementation charge, the board of directors of the joint powers agency shall identify the parcels of land within the joint powers agency to be benefited by the actions financed by the charge, the need for the plan implementation charge, and the amount of the charge to be imposed on each parcel. The amount of the charge upon any parcel may not exceed the proportional costs of the actions financed by the charge attributable to that parcel. The joint powers agency shall provide written notice of the plan implementation charge and conduct a public hearing as provided in subdivision (a) of Section 6 of Article XIII D of the California Constitution. The joint powers agency may not impose the plan implementation charge if written protests against the charge are presented by a majority of the owners of the identified parcels upon which the charge will be imposed.

(3) (A) The plan implementation charge, at the option of the joint powers agency, may be collected on the tax rolls of the county in the same manner, by the same persons, and at the same time as, together with and not separate from, county ad valorem property taxes. In that event, of the amount collected pursuant to this paragraph, the county auditor may deduct that amount required to reimburse the county for its actual cost of collection.

(B) In lieu of that option, the joint powers agency shall collect plan implementation charges at the same time, together with penalties and interest at the same rates as is prescribed for the collection of county ad valorem property taxes.

(4) The amount of an unpaid plan implementation charge, together with any penalty and interest thereon, shall constitute a lien on that land as of the same time and in the same manner as does the tax lien securing county ad valorem property taxes.

(5) In lieu of a plan implementation charge being imposed on parcels within the boundaries of any individual member public agency of the joint powers agency, any member of the joint powers agency may determine by resolution to make payment to the joint powers agency of funds in an amount equal to the amount that would be raised by imposition of the plan implementation charge within the boundaries of that member, to be paid at the same time that the plan implementation charge would be collected if imposed.

(e) For the purposes of this section, “joint powers agency” means the Eastern Water Alliance Joint Powers Agency.

(f) For the purposes of this section, “Eastern San Joaquin County Groundwater Basin” means the Eastern San Joaquin County Basin described on pages 38 and 39 of the Department of Water Resources’ Bulletin No. 118-80.

(Added by Stats. 2003, Ch. 740, Sec. 2. Effective January 1, 2004.)



6534

(a) This section shall be known, and may be cited, as the California Prison Inmate Health Service Reform Act.

(b) The Department of Corrections may enter into joint powers agreements under this chapter with one or more health care districts established in accordance with Division 23 (commencing with Section 32000) of the Health and Safety Code, in order to establish regional inmate health service joint powers agencies.

(c) Inmate health service joint powers authorities may be utilized for any purpose related to the provision, acquisition, or coordination of inmate health care services, including, but not limited to, all of the following:

(1) The provision of district hospital-based surgical, diagnostic, emergency, trauma, acute care, skilled nursing, long-term, and inpatient psychiatric care.

(2) Health care utilization review services.

(3) Health facility management consultation services.

(4) Health care contract design, negotiation, management, and related consultation services.

(5) Health care quality monitoring, management, and oversight consulting services.

(6) Physician and health care staff recruitment services.

(7) The design, construction, and operation of dedicated, secure, community-based health care facilities for the provision of inmate health care services.

(Added by Stats. 2004, Ch. 310, Sec. 2. Effective January 1, 2005.)



6535

Any entity that is established pursuant to a joint powers agreement authorized under this article that is also licensed under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, where one of the parties to the joint powers agreement is an entity established pursuant to Section 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, or 14087.9605 of the Welfare and Institutions Code, shall be subject to all of the same provisions, including, but not limited to, governance, public records requirements, open meeting requirements, and conflicts of interest as is the entity established pursuant to Section 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, or 14087.9605 of the Welfare and Institutions Code, as applicable, that is a party to the joint powers agreement.

(Added by Stats. 2005, Ch. 516, Sec. 1. Effective October 4, 2005.)



6536

Notwithstanding any other provision of this chapter, a private, nonprofit corporation that conducts fairs and other events and exhibitions on land leased from the County of Los Angeles may enter into a joint powers agreement with a public agency, as defined in Section 6500, for mutually beneficial uses of the public land. The agency formed pursuant to this joint powers agreement shall be deemed a public entity as described in Section 6507.

(Added by Stats. 2005, Ch. 122, Sec. 1. Effective January 1, 2006.)



6537

(a) The Legislature finds that it is in the best interest of the communities on the Monterey Peninsula that any joint exercise of powers authority formed under this article to which the Monterey Peninsula Water Management District and one or more other public agencies are members is authorized to issue water rate relief bonds, hereafter “agency bonds,” the proceeds of which will be used to purchase water rate relief bonds that are authorized to be issued by an affiliate of a qualifying water utility in a financing order issued pursuant to Article 5.7 (commencing with Section 849) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code, to fund any necessary reserves and to pay the costs of issuance of the agency bonds. The agency bonds may be issued only if the commission finds in a financing order that the issuance, due to the availability of a federal or state income tax exemption, will provide savings to water customers on the Monterey Peninsula.

(b) Notwithstanding any other provision of law, the joint powers agency may issue bonds pursuant to Article 2 (commencing with Section 6540) or Article 4 (commencing with Section 6584). If the agency issues bonds under this section, the agency, notwithstanding Article 5 (commencing with Section 53760) of Chapter 4 of Part 1 of Division 2 of Title 5, shall not be eligible to file for bankruptcy pursuant to Chapter 9 (commencing with Section 901) of Title 11 of the United States Code as long as the bonds and any related financing costs are outstanding and unpaid and shall remain ineligible for a period of one year and one day after repayment of the bonds and any related financing costs.

(Added by Stats. 2014, Ch. 482, Sec. 5. Effective January 1, 2015.)






ARTICLE 2 - Power to Issue Revenue Bonds

6540

As used in this article “bonds” means revenue bonds, notes or other evidences of indebtedness.

(Repealed and added by Stats. 1955, Ch. 329.)



6541

“Bondholder” or “holder of bonds” or any similar term, as used in this article, shall mean any person who shall be the bearer of any outstanding revenue bond or the owner of bonds which shall at the time be registered to other than to bearer.

(Repealed and added by Stats. 1955, Ch. 329.)



6542

“Entity” as used in this article means any agency, board or commission provided for by a joint powers agreement pursuant to Article 1 of this chapter. Such agency, board or commission is an entity separate from the public agencies which are parties to such agreement.

(Repealed and added by Stats. 1955, Ch. 329.)



6542.1

“Fair and exhibition authority,” as used in this article, means an entity created by a joint powers agreement for the purpose of financing or otherwise facilitating agricultural, livestock, industrial, cultural, or other types of fairs or exhibitions.

(Added by Stats. 1980, Ch. 1356.)



6542.5

“Local agency” as used in this article means any public agency designated in Section 6500 other than the federal government or any federal department or agency, this state, an adjoining state, or any state department or agency.

(Added by Stats. 1971, Ch. 721.)



6543

“Governing body” as used in this article means the board or commission provided for by a joint powers agreement, pursuant to Article 1 of this chapter.

(Repealed and added by Stats. 1955, Ch. 329.)



6544

“Indenture” as used in this article means the instrument providing the terms and conditions for the issuance of the revenue bonds, and may be a resolution, order, agreement or other instrument.

(Repealed and added by Stats. 1955, Ch. 329.)



6545

“Project” as used in this article includes buildings, structures, improvements and all facilities appurtenant thereto or provided therefor together with land and offstreet parking facilities necessary therefor to be financed by revenue bonds issued pursuant to this article. In addition, with respect to a facility for the generation or transmission of electric energy, a project also includes an ownership interest or a capacity right in that facility that may be situated in whole or in part within or without the state. In addition, with respect to a telecommunication system or service, a project also includes a contract for the installation, provision, or maintenance of that system or service. In addition, a project also includes any of the purposes specified in an agreement pursuant to Section 6516.

(Amended by Stats. 1993, Ch. 190, Sec. 1. Effective July 26, 1993.)



6546

In addition to other powers, any agency, commission, or board provided for by a joint powers agreement pursuant to Article 1 (commencing with Section 6500) may issue revenue bonds pursuant to this article to pay the cost and expenses of acquiring or constructing a project or conducting a program for any or all of the following purposes:

(a) An exhibition building or other place for holding fairs or exhibitions for the display of agricultural, livestock, industrial, or other products, including movable equipment, entertainment facilities, and other facilities to be used in conjunction with holding a fair or exposition in several locations including those projects and facilities specified in paragraph (1) of subdivision (a) of Section 19606.1 of the Business and Professions Code, that project and facility authorized by Article 3.5 (commencing with Section 4161) of Chapter 6 of Part 3 of Division 3 of the Food and Agricultural Code, and for those purposes specified in an agreement pursuant to Section 6516 of the Government Code.

(b) A coliseum, a stadium, a sports arena or sports pavilion or other building for holding sports events, athletic contests, contests of skill, exhibitions, spectacles, and other public meetings.

(c) Any other public buildings, including, but not limited to, general administrative facilities of a city, county, city and county, special district, or authority.

(d) A regional or local public park, recreational area, or recreational center, and all facilities and improvements related thereto.

(e) A facility for the generation or transmission of electrical energy for public or private uses and all rights, properties, and improvements necessary therefor, including fuel and water facilities and resources. As used in this chapter, “transmission of electric energy” does not include the final distribution of electric energy to the consumer.

(f) A facility for the disposal, treatment, or conversion to energy and reusable materials of solid or hazardous waste or toxic substances.

(g) Facilities for the production, storage, transmission, or treatment of water or waste water.

(h) Local streets, roads, and bridges.

(i) Bridges and major thoroughfares construction pursuant to Sections 50029 and 66484.3.

(j) Mass transit facilities or vehicles.

(k) Publicly owned or operated commercial or general aviation airports and airport-related facilities.

(l) Police or fire stations.

(m) Public works facilities, including corporation yards.

(n) Public health facilities owned or operated by a city, county, city and county, special district, or authority.

(o) Criminal justice facilities, including court buildings, jails, juvenile halls, and juvenile detention facilities.

(p) Public libraries.

(q) Publicly owned or operated parking garages.

(r) Low-income housing projects owned or operated by a city, county, city and county, or housing authority.

(s) Public improvements authorized in a project area created pursuant to the Community Redevelopment Law, Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code.

(t) Public improvements authorized pursuant to the Improvement Act of 1911, Division 7 (commencing with Section 5000) of the Streets and Highways Code, the Improvement Bond Act of 1915, Division 10 (commencing with Section 8500) of the Streets and Highways Code, the Municipal Improvement Act of 1913, Division 12 (commencing with Section 10000) of the Streets and Highways Code, and the Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5.

(u) Telecommunication systems or service, including, but not limited to, the installation, provision, or maintenance of that system or service.

(v) Programs, facilities, rights, properties, and improvements for the management, conservation, reuse, or recycling of electric capacity or energy, natural gas, water, waste water, or recycled water, including demand side or load management and other programs and facilities designed to reduce the demand for, or permit or promote the efficient use of, those resources.

“Programs,” for the purpose of this subdivision, shall include activities only to the extent the costs thereof may be charged to a capital account under applicable generally accepted accounting principles or are of a type required to be charged to a capital account by entities subject to regulation by the Public Utilities Commission or other regulatory body of the state.

(w) Equipment necessary to support the above-listed facilities or necessary to deliver public services therefrom, including, but not limited to, telecommunications equipment, computers, and service vehicles.

Bonds may be issued pursuant to this article if the joint powers entity, or its individual parties which contract pursuant to Section 6547.5, 6547.6, or 6547.7 to make payments to be applied to the payment of the indebtedness, have the power to acquire, construct, maintain, or operate one or more of the projects specified in this section.

(Amended by Stats. 1994, Ch. 1080, Sec. 2. Effective September 29, 1994.)



6546.1

In the County of Los Angeles, any agency, commission, or board provided for by joint powers agreement entered into by cities pursuant to Article 1 (commencing with Section 6500) of this chapter for the purpose of the acquisition, operation, repair, maintenance, improvement and administration of the Hollywood-Burbank Airport as a public airport, pursuant to the Federal Aviation Act of 1958, as amended, may carry out such purpose and may authorize the issuance of revenue bonds, pursuant to this article, to pay for acquiring, repairing, improving, financing and refinancing such project including all facilities and improvements and all expenses incidental thereto or connected therewith. Property tax revenues accruing to, levied by, or collected by any local agency which is a party to such a joint powers agreement shall not be used to redeem such revenue bonds unless an ordinance authorizing the use of such property tax revenues for such purposes is approved by a majority vote of the electors of the local agency voting on the issue. In operating the airport, the separate public entity above mentioned shall not permit or authorize any activity in conjunction with the airport which results in an increase in the size of the noise impact area based on a community noise equivalent level of 70 decibels as established pursuant to Title 21, California Administrative Code, Chapter 2.5, Subchapter 6, and shall further comply with the future community noise equivalent levels prescribed by such title as it now exists or is hereafter amended.

The separate public entity shall implement the noise monitoring requirements set forth in Title 21, California Administrative Code, Chapter 2.5, Subchapter 6. In addition, the entity shall diligently pursue all reasonable avenues available to insure that the adverse effects of noise are being mitigated to the greatest extent reasonably possible.

The separate public entity shall not authorize or permit the lengthening of runways defined herein as the paved portions of the runways presently on airport property, or the purchase of fee title to condemned real property zoned for residential use as of the effective date of this statute.

The power to issue revenue bonds under this section shall be of no further force and effect after December 31, 1980, unless (1) the entity shall have initially issued revenue bonds on or prior to December 31, 1980, or (2) the entity is unable to initially issue revenue bonds to accomplish the purpose of this section by reason of litigation, in which case the power to initially issue revenue bonds under this section shall continue to be effective until the final determination of such litigation and for one year thereafter. If the entity shall have initially issued revenue bonds within either of the time periods permitted by the prior sentence of this paragraph, the power to issue revenue bonds under this section shall continue so long as this section shall be in effect.

(Amended by Stats. 1978, Ch. 62.)



6546.2

In addition to other powers, any agency, commission or board provided for by joint powers agreement pursuant to Article 1 (commencing with Section 6500) of this chapter and created in a county of the third class as determined by Sec. 28020 may, by ordinance, authorize the issuance of revenue bonds pursuant to this article to pay the cost and expenses of acquiring or improving a regional public park or regional public recreation area and all facilities and improvements related thereto.

(Added by Stats. 1973, Ch. 514.)



6546.3

Notwithstanding any other provision of law, any local agency entering into one or more leases or rental contracts or agreements with a joint powers entity formed for the purposes specified in Section 6546.2 shall do so only following the effective date of an ordinance adopted by the governing body of the local agency authorizing the local agency to enter into one or more such leases or rental contracts or agreements. Any ordinance adopted pursuant to this section shall not take effect until and unless it shall first have been approved by a majority of the voters of the local agency. The ordinance submitted to the voters shall, in general terms:

(a) Describe the property or facilities to be leased or rented.

(b) State the maximum time period for which the lease or rental contract or agreement will run.

(c) State the maximum amount to be paid by the local agency to the joint powers entity under the lease or rental contract or agreement and the maximum yearly or monthly payments to be made thereon.

In the event that the governing body of the local agency desires to levy, or have levied on its behalf, a property tax rate in addition to the maximum property tax rate established pursuant to Article 4 (commencing with Section 2260) of Chapter 3 of Part 4 of Division 1 of the Revenue and Taxation Code, to provide funds for the preparation of plans and specifications, the payment of rentals and other amounts payable by the local agency under any such lease or rental contract or agreement or the payment of other costs and expenses related to the operation or maintenance of the regional public park or regional public recreation area, the governing body may specify in the ordinance to be submitted to the voters the additional property tax rate to be authorized for such purposes and the number of years for which such additional property tax rate shall be authorized. The revenue from such an additional property tax rate shall be used only for the purposes specified in the ordinance. Such additional property tax rate, when levied, shall be reported to the State Controller as provided in Section 2325 of the Revenue and Taxation Code.

As used in this section, “property tax rate” shall have the meaning specified in Section 2213 of the Revenue and Taxation Code.

For purposes of this section “lease or rental contract or agreement” means any lease, sublease, contract or other agreement involving land or buildings, structures or other facilities which are permanently attached to land, where the lease, sublease, contract or agreement is made directly or indirectly between a local agency and a joint powers entity, if the proceeds of the lease, sublease, contract or agreement provided by the local agency will be used in whole or in part by such joint powers entity for payment of principal or interest on any bonds issued by it pursuant to Section 6546.2.

(Amended by Stats. 1975, Ch. 580.)



6546.4

The governing body of any local agency adopting an ordinance pursuant to Section 6546.3 shall call an election for purposes of submitting to the qualified electors of the agency the question of whether the ordinance shall be adopted. Such election shall be called, held, conducted and the votes canvassed in the same manner, or as near thereto as is possible, as an election at which the local agency submits a general obligation bond proposal to its voters.

For purposes of this section the voters of the local agency shall be the voters entitled to vote at elections for members of the governing board of the agency, if the agency has an elected governing board, and the vote of each such voter shall be given the same weight as it would be given in an election for members of the governing board. If a local agency does not have an elected governing board, the voters of the agency shall be the voters residing within the boundaries of the agency who would be qualified to vote for candidates for Governor at any gubernatorial election. If a majority of the votes cast within a local agency are for adoption of the ordinance, the ordinance shall be deemed adopted; provided, however, that the ordinance shall not take effect until a certified copy of the record of the final canvass of votes is filed with the Secretary of State.

If a local agency does not have statutory power to introduce an ordinance and submit it to the voters of the agency, the governing body of such local agency may introduce and submit such ordinance at any regular meeting by the approving votes of a majority of all of its members.

(Added by Stats. 1973, Ch. 514.)



6546.5

In the event that two-thirds of the votes cast in an election called pursuant to Section 6546.4 are against adoption of the ordinance, no ordinance authorizing the local agency to enter into a lease or rental contract or agreement for the same or substantially the same purpose shall be submitted to the voters of that local agency for a period of one year from the date of the election.

(Added by Stats. 1973, Ch. 514. See same-numbered section added by Stats. 1994, Ch. 1152.)



6546.5-1

For purposes of an agency, commission, or board that is authorized pursuant to subdivision (g) of Section 6546 to issue revenue bonds for facilities for the production, storage, transmission, or treatment of water or waste water, that authority includes the authority to issue revenue bonds for facilities to remove hazardous substances, pollutants, or contaminants from that water.

(Added by Stats. 1994, Ch. 1152, Sec. 2. Effective January 1, 1995. See same-numbered section added by Stats. 1973, Ch. 514.)



6546.6

In addition to any other powers, any agency, commission, or board provided for by joint powers agreement entered into by cities pursuant to Article 1 (commencing with Section 6500) and created in a county of the fifth class, as determined by Section 28020, may issue revenue bonds pursuant to this article to pay all or part of the cost and expenses of acquiring, constructing, or improving, facilities for the collection, treatment or disposal of sewage, waste, or stormwater, provided that entity has the power to construct, maintain, or operate the facilities.

(Added by Stats. 1981, Ch. 6, Sec. 1. Effective March 2, 1981.)



6546.7

Public agencies may enter into a joint powers agreement for the purposes of creating a fair and exhibition authority with the power to issue revenue bonds for financing projects under this article. A fair and exhibition authority of which the Department of Food and Agriculture is a contracting party, may contract with citrus fruit fairs for the financing of projects for such fairs and may issue revenue bonds for such purpose. A fair and exhibition authority of which a county is a contracting party, which county contracts with a nonprofit corporation to conduct a fair pursuant to Sections 25905 and 25906 of the Government Code, or any similar or successor provision, may contract with such nonprofit corporation for the financing of projects for such fairs, and may issue revenue bonds for such purpose.

(Added by Stats. 1980, Ch. 1356.)



6546.11

In addition to other powers, any joint powers entity created to exercise the powers granted by Chapter 8 (commencing with Section 33750) of Part 1 of Division 24 of the Health and Safety Code or Part 13 (commencing with Section 37910) of Division 24 of the Health and Safety Code, may issue revenue bonds for the purposes, and in accordance with the procedures, specified in those statutory provisions.

(Added by Stats. 1982, Ch. 1159, Sec. 1.)



6546.12

In any county with a population determined by the last official census of 4,000,000 or more, any agency, commission, or board provided for by joint powers agreement entered into by cities pursuant to Article 1 (commencing with Section 6500) for the purpose of the acquisition of land, design, engineering, construction, operation, maintenance, improvement, and administration of an intermodal container transfer facility, may carry out that purpose and may authorize the issuance of revenue bonds, pursuant to this article, to pay for acquiring the land, designing, engineering, constructing, and improving that project, including all facilities, improvements, and all expenses incidental thereto or connected therewith.

The power to issue revenue bonds under this section shall be of no further force and effect after December 31, 1995, unless (1) the entity has initially issued revenue bonds on or prior to December 31, 1995, or (2) the entity is unable to initially issue revenue bonds to accomplish the purpose of this section by reason of litigation relating to the initial issuance, in which case the power to initially issue revenue bonds under this section shall continue to be effective until the final determination of that litigation and for one year thereafter. If the entity has initially issued revenue bonds within either of the time periods permitted by the prior sentence of this paragraph, the power to issue subsequent issues of revenue bonds under this section shall continue so long as this section shall be in effect.

(Added by renumbering Section 6546.6 (as amended by Stats. 1983, Ch. 914) by Stats. 1984, Ch. 193, Sec. 33.)



6546.13

(a) The Alameda Corridor Transportation Authority, or its successor organization, may issue revenue bonds pursuant to this article or bonds pursuant to Article 4 (commencing with Section 6584), for the limited purpose of paying for acquiring the land, and designing, engineering, constructing, and improving that project, including all facilities and improvements of the consolidated transportation corridor, and including all associated financing costs. Ineligible expenses shall include any expenses for the maintenance, operations, and administration of the consolidated transportation corridor.

(b) For the purposes of this section, “consolidated transportation corridor” means a transportation corridor created to improve highway or rail access to the Ports of Long Beach and Los Angeles.

(c) Anticipated sources of revenue or other funds to pay the principal of and interest on the bonds authorized by this section may include a pledge or revenues from the Ports of Long Beach and Los Angeles, railroad use fees, truck fees, and pledges from other public and private sources.

(d) Any joint powers entity seeking authorization to issue revenue bonds pursuant to this section shall do so in compliance with Sections 6547 and 6547.5.

(e) Any joint powers entity under this section seeking to issue bonds pursuant to the Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584)) shall do so in compliance with all of the provisions under Article 4 (commencing with Section 6584).

(f) The authority to issue revenue bonds under this article or bonds under Article 4 (commencing with Section 6584) shall be of no further force and effect after December 31, 2015, unless (1) the joint powers authority has initially issued revenue bonds or bonds on or prior to December 31, 2015, or (2) the joint powers authority is unable to initially issue revenue bonds or bonds to accomplish the purpose of this section by reason of litigation relating to the initial issuance, in which case the authority to initially issue revenue bonds under this article and bonds under Article 4 (commencing with Section 6584) shall continue to be effective until the final determination of that litigation and for one year thereafter. If the joint powers authority has initially issued revenue bonds or bonds within either of the time periods permitted by this subdivision, the authority to issue subsequent issues of revenue bonds or bonds and to refund any issue of revenue bonds under this article or bonds under Article 4 (commencing with Section 6584) shall continue as long as initially issued revenue bonds or bonds remain outstanding and unpaid.

(Added by Stats. 1991, Ch. 568, Sec. 1.)



6547

The power of the entity to issue revenue bonds is additional to the powers common to the parties to the joint powers agreement, but shall not be exercised until authorized by the parties to that agreement. However, in the case of the issuance of revenue bonds by a fair and exhibition authority this authorization shall not be required. In the case of the issuance of revenue bonds by an entity created pursuant to this chapter to construct bridges and major thoroughfares, as referred to in Section 66484.3, the power of the entity to issue revenue bonds shall be exercised by a resolution adopted by a majority vote of the governing body of the entity during a regular meeting held pursuant to Section 54954. However, no member of the entity may vote on the question of bond issuance unless the member has been authorized to vote on that particular question by previous resolution of the public agency the member represents. In the case of the issuance of revenue bonds by an entity created pursuant to this chapter to carry out a consolidated transportation corridor project, as referred to in Section 6546.13, the power of the entity to issue revenue bonds shall be exercised by a resolution adopted by a majority vote of the governing body of the entity. In the case of a project for the generation or transmission of electric energy or a project for the disposal, treatment, or conversion to energy and reusable materials of solid waste, or a project for an intermodal container transfer facility, or a project for the construction of bridges and major thoroughfares pursuant to Section 66484.3, this power shall include the power to issue notes for the purpose of financing studies, the acquisition of options, permits, and other preliminary costs to be incurred prior to the undertaking of the construction or acquisition of a project, and for the purpose of providing temporary financing of costs of construction or acquisition of a project. These notes may be issued at public or private sale, and may be renewed from time to time, and the principal and interest with respect thereto may be made payable from the revenues of the entity unless paid from the proceeds of revenue bonds.

Every local agency shall make any authorization, as permitted under the first sentence of this section, by ordinance, unless otherwise prescribed in this section. Except as provided in this section, the ordinance shall describe in general terms the project, or projects, to be funded by the revenue bonds, the maximum amount of the bonds proposed to be issued, and the anticipated sources of revenue to redeem the bonds. In the case of a project for the generation or transmission of electric energy or a project for the disposal, treatment, or conversion to energy and reusable materials of solid waste, or a project for an intermodal container transfer facility, or a project for the construction of bridges and major thoroughfares pursuant to Section 66484.3, the ordinance shall describe in general terms the project or the studies or other preliminary costs therefor to be funded by the revenue bonds or notes, the estimate of the maximum amount of bonds to be issued for the project or the studies or other preliminary costs, and the anticipated sources of revenue or other funds to pay the principal of and interest on the bonds or notes. In the case of a project for a consolidated transportation corridor pursuant to Section 6546.13, the authorizing resolution shall describe in general terms, the project or projects to be funded by the revenue bonds, the maximum amount of bonds proposed to be issued for the project or projects, and the anticipated sources of revenue or other funds to pay the principal of and interest on the bonds. However, the statement of the estimated maximum amount of the bonds or notes shall not be deemed to prevent the authorization by the ordinance of the issuance of bonds or notes by the entity in amounts that may exceed the estimate without further authorization under the ordinance if and to the extent the additional bonds or notes shall be required to complete the financing of the project or the studies or other preliminary costs. Each ordinance shall state that it is subject to the provisions for referendum prescribed by Section 9142 of the Elections Code.

A separate authorization shall be required for each separate bond issue proposed by the entity, except that, in the case of a project for the generation or transmission of electric energy or a project for the disposal, treatment, or conversion to energy and reusable materials of solid waste, or a project for an intermodal container transfer facility, or a project for the construction of bridges and major thoroughfares pursuant to Section 66484.3, a single authorization shall be sufficient for bonds that may be issued in installments from time to time for a project or the costs of studies or other preliminary costs therefor that shall be identified in the authorization.

The requirement of an ordinance and the right to referendum thereon shall not apply to the issuance of revenue bonds if, prior to March 4, 1971, one or more local or public agencies shall have taken formal action to implement any one or more projects to be acquired or constructed pursuant to a joint powers agreement. Formal action to implement any one or more projects shall include, but not be limited to, any of the following:

(a) The incurring of liability for a substantial portion of an architectural or engineering contract or other contract relating to a project.

(b) The acquisition of land or improvements for the project.

(c) The making of a substantial contribution toward the project.

Notwithstanding the requirement that parties to a joint powers agreement authorize the issuance of revenue bonds, in the case of a project that consists of the generation or transmission of electric energy financed in whole or in part by the issuance of revenue bonds, only those local agencies that contract to make payments to be applied to the payment of the revenue bonds shall be required to authorize the issuance of the revenue bonds.

Any authorizations required by this section for the issuance of revenue bonds to construct bridges and major thoroughfares projects pursuant to Section 50029 or 66484.3 may be by ordinance or resolution.

(Amended by Stats. 2009, Ch. 557, Sec. 3. Effective January 1, 2010.)



6547.1

Any entity which shall have been authorized to exercise the power to issue revenue bonds pursuant to this article shall have the further additional power to incur other forms of indebtedness pursuant to this section. Said further additional power shall not be exercised until authorized by the parties to the agreement. Said indebtedness may be evidenced by one or more bonds of any denomination issued pursuant to this article, or may consist of a note, warrant or other evidence of indebtedness which may be secured by a pledge, with the power of sale, of all or any part of bonds theretofore authorized or issued under this article. Said bond or bonds, or notes, warrants, or other evidences of indebtedness may be issued in negotiable form, in which case they shall be negotiable. The resolution authorizing the incurring of an indebtedness pursuant to this section may make any of the covenants and provide any of the terms or conditions authorized to be made or provided for in the case of bonds issued under this article, may provide for the sale or other disposition of any pledged bonds, and may contain any other covenant, term or condition which the governing body of the entity deems necessary or desirable to facilitate the incurring of said indebtedness or for the protection of the lender. Any such indebtedness shall be payable only from such sources as are authorized under this article for the payment of principal and interest on bonds or from the proceeds of refunding bonds issued pursuant to this article. Such indebtedness of the entity shall not constitute a debt, liability or obligation of any of the public agencies who are parties to the agreement creating such entity.

(Added by Stats. 1957, Ch. 943.)



6547.2

Notice of the enactment of an ordinance subject to referendum under Section 6547 shall be published after adoption as required by Section 6040.1 within 15 days after the adoption of the ordinance.

If a local agency does not otherwise have statutory power to enact an ordinance pursuant to Section 6547, the governing body of the local agency is hereby empowered to introduce and enact the ordinance at any regular or adjourned regular meeting by the approving votes of a majority of all of its members. If ordinances of a local agency are not otherwise subject to referendum, then (1) the governing body of the local agency may refer any ordinance enacted pursuant to Section 6547 to the electors of the local agency in the same manner as the board of supervisors of a county may refer county questions pursuant to Section 9140 of the Elections Code, and (2) the electors of the local agency shall have the right to petition for referendum on the ordinance in the same manner and subject to the same rules as are set forth in Sections 9141 to 9145, inclusive, of the Elections Code, except that all computations referred to in those sections and officers of the county mentioned in those sections shall be construed to refer to comparable computations and officers of the local agency. If the governing board of a local agency is an elected board the electors of the local agency for the purposes of this section shall be the electors of the territory entitled to vote at elections for members of the governing board. If a local agency does not have an elected governing board, the electors residing within the boundaries of the local agency who would be qualified to vote for candidates for Governor at any gubernatorial election shall be the electors of the local agency for the purposes of this section.

(Amended by Stats. 1994, Ch. 923, Sec. 35. Effective January 1, 1995.)



6547.3

In the event that an ordinance enacted pursuant to Section 6547 authorizing the entity to issue revenue bonds is subjected to a successful referendum election or is repealed or rescinded by a local agency, no ordinance authorizing the entity to issue revenue bonds for the same purpose shall be passed by that local agency for a period of one year from the date of such referendum, repeal or rescission.

(Added by Stats. 1971, Ch. 721.)



6547.4

Except for the requirement of an ordinance and the right to referendum thereon, the amendments to Section 6547 adopted at the 1971 Regular Session of the Legislature shall not limit or affect any heretofore existing right of any public agency to be a party to a joint powers agreement which authorizes an entity to issue bonds under this article, including the right to accomplish a public purpose of such public agency regardless of whether such public agency is obligated to make any contribution or payment of public funds or property.

(Added by Stats. 1971, Ch. 721.)



6547.5

A joint powers entity created pursuant to this chapter may issue revenue bonds pursuant to this article upon authorization by ordinance of only those individual parties to the joint powers agreement which contract to make payments to be applied to the payment of the revenue bonds, provided that the nonparticipating parties to the agreement incur no financial obligations under the issuance.

(Added by Stats. 1985, Ch. 868, Sec. 3. Effective September 23, 1985.)



6547.6

A joint powers entity created pursuant to this chapter may incur other forms of indebtedness pursuant to Section 6547.1 for one or more projects specified in Section 6546 upon authorization by ordinance of only those individual parties to the joint powers agreement which contract to make payments to be applied to the payment of the instruments of indebtedness, provided that the nonparticipating parties to the agreement incur no financial obligations under such instruments of indebtedness.

(Added by Stats. 1985, Ch. 868, Sec. 4. Effective September 23, 1985.)



6547.7

A joint powers entity created pursuant to this chapter may issue mortgage revenue bonds pursuant to Part 5 (commencing with Section 52000) of Division 31 of the Health and Safety Code and industrial development bonds pursuant to the California Industrial Development Financing Act (Title 10 (commencing with Section 91500)).

(Added by Stats. 1985, Ch. 868, Sec. 5. Effective September 23, 1985.)



6547.8

No member of the governing body of the authority shall be personally liable on the bonds or be subject to any personal liability or accountability by reason of the issuance of bonds pursuant to this chapter.

(Added by Stats. 1997, Ch. 920, Sec. 1. Effective October 12, 1997.)



6547.9

The Treasurer is designated as an elected representative for federal tax purposes of a joint powers agency created pursuant to this chapter. In the discretion of the joint powers agency, the Treasurer is authorized to approve or certify the issuance of bonds, notes, or other evidence of indebtedness, issued by or on behalf of that joint powers agency, to the extent this approval is required by federal tax law.

(Added by Stats. 2001, Ch. 186, Sec. 1. Effective January 1, 2002.)



6548

The revenue bonds may be issued to provide all or any part of the funds required for the acquisition, construction and financing of said project, including any or all expenses incidental thereto or connected therewith, and such expenses may include engineering, inspection, legal and fiscal agents’ fees, costs of the issuance and sale of said bonds, working capital, reserve fund, and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction. The proceeds of the bonds shall be used only for the project provided for in the indenture pursuant to which such revenue bonds are issued.

(Amended by Stats. 1957, Ch. 943.)



6548.5

The level of fees or charges imposed by, or on behalf of, an agency or entity for the issuance of bonds pursuant to this article shall be disclosed in a report of final sale submitted to the California Debt and Investment Advisory Commission pursuant to Chapter 11.5 (commencing with Section 8855) of Division 1 of Title 2.

(Added by Stats. 2009, Ch. 557, Sec. 4. Effective January 1, 2010.)



6549

An indenture providing the terms and conditions for the issuance of the bonds and the covenants relating thereto shall be adopted in or approved by resolution. Such indenture shall describe or state the revenues and funds from which the bonds shall be payable. Such funds or revenues shall include the revenues derived from the operation of the project or projects for which the bond proceeds are used or expended and any other revenues derived therefrom, and may also include revenue, including existing funds, of the entity derived from any other building or buildings, coliseum, stadium, facilities or other sources and any or all extensions or renewals thereof.

(Amended by Stats. 1957, Ch. 943.)



6550

The principal and interest of the bonds shall be payable:

(a) First, out of the revenue derived from the operation of the project or projects for which the bond proceeds were or are to be used or expended, or any other revenues derived from said project;

(b) Second, from such other revenues, including existing funds, of the entity as are described or stated as security for the bonds in the indenture in accordance with Section 6549 hereof.

(Amended by Stats. 1957, Ch. 943.)



6551

Revenue bonds issued under this article and contracts or obligations entered into to carry out the purposes for which bonds are issued, payable in whole or in part from the proceeds of said bonds, shall not constitute a debt, liability or obligation of any of the public agencies who are parties to the agreement creating such entity.

(Amended by Stats. 1968, Ch. 972.)



6552

All bonds issued by the entity shall contain a recital on their face that neither the payment of the principal or any part thereof nor any interest thereon constitutes a debt, liability or obligation of any of the public agencies who are parties to the agreement creating such entity.

(Added by Stats. 1955, Ch. 329.)



6553

The indenture authorizing the issuance of the bonds shall recite the objects and purposes for which the bonds are to be issued, which may include any or all of the purposes stated in this article and which shall comprise the project, the principal amount of the bonds, the maximum rate of interest to be payable thereon which shall not exceed the maximum rate permitted by Section 53531, payable at the intervals which the governing body determines, and which may be fixed or variable and simple or compound, the date or dates of issue of the bonds, the maturity date or dates thereof, and the fund or funds from which the bonds and the interest thereon and premiums upon the redemption of any thereof are to be payable, and any other provisions authorized by this article as the governing body of the entity deems necessary or desirable. However, in the case of a project for the generation or transmission of electric energy, the maximum rate of interest shall not be applicable to bonds issued to continue or complete financing of a project for which bonds shall have theretofore been issued. The bonds shall be issued in negotiable form and shall be negotiable. The recitals or regularity of proceedings in any revenue bond issued and sold under this article shall be conclusive evidence of compliance with this article and of the validity of the bond. The bonds may be issued and sold to the United States of America, or the State of California, or to any appropriate department or agency thereof, to provide a source for the payment of principal and interest on any loan made by the United States of America, or the State of California, or agency thereof, to any agency created by an agreement entered into pursuant to this chapter.

(Amended by Stats. 1987, Ch. 212, Sec. 1. Effective July 23, 1987.)



6554

The indenture authorizing the issuance of such bonds shall provide the denomination or denominations of the bonds, the medium of payment of principal thereof and interest thereon, the place or places of payment of said bonds and interest, which may be within or without the State of California, the form of said bonds (including recitals of regularity of the proceedings for the issuance thereof) and of interest coupons appertaining thereto, the form, denominations and conditions of any temporary bonds or interim certificates, and the manual and facsimile signatures to be attached to the bonds or certificates (one signature upon which must be manual) and the manual or facsimile signature to be affixed to the interest coupons.

(Added by Stats. 1955, Ch. 329.)



6555

In the indenture authorizing the issuance of said bonds the governing body may also fix additional terms and conditions and may in any article, section or clause thereof make such provision or covenant as it may deem necessary or desirable to facilitate the issuance and sale of the bonds or for the protection or security of the holders thereof, including, without affecting the generality of the foregoing, provision for any or all of the matters stated in Sections 6556 to 6568 of this article.

(Added by Stats. 1955, Ch. 329.)



6556

Said indenture may provide the terms and conditions under which said bonds may be paid, redeemed before maturity (including the premiums, if any, to be payable upon bonds redeemed prior to maturity), exchanged, registered, transferred, and negotiated. No bond shall be redeemable prior to maturity unless a statement substantially to that effect is contained in the bond.

(Added by Stats. 1955, Ch. 329.)



6557

Said indenture may include covenants or other provisions relating to the bonds issued thereunder requiring the entity to fix, prescribe and collect rates, tolls, fees, rentals or other charges in connection with the services and facilities furnished from the project acquired or constructed from the proceeds of bonds, and it may require such rates, tolls, fees, rentals or other charges to be sufficient to pay principal of and interest on the bonds as they become due, together with all expenses of operation, maintenance and repair of the project and such additional sums as may be required for any sinking fund, reserve fund or other special fund provided for the further security of such bonds, or as a depreciation charge or other charge in connection with such project; provided, however, that all rates, tolls, fees, rentals or other charges in connection with the services and facilities furnished by the project shall be subject to such provisions, if any, relative thereto as may be contained in the contract or agreement between the public agencies creating such entity.

(Added by Stats. 1955, Ch. 329.)



6558

The indenture may include covenants or other provisions, other than or in lieu of the provisions required by Article 1 (commencing with Section 6500) of this chapter, relating to the collection, deposit and safekeeping of the revenues, the permissible uses thereof, the special fund or funds to be kept for the payment of principal and interest of the bonds, including reserve, sinking, bond service, redemption and trust funds, and any bond payable from the revenue fund may be paid from any such special fund set up therefor; the appointment of a trustee; the permissible investments for moneys in said funds, or any thereof, the accounts and records to be kept, audits thereof and examination thereof by bondholders and others, and reports to be made by the entity. Any indenture providing for the appointment of a trustee shall limit such trustee’s power of investment to only such investments as are authorized by Section 53601.

(Amended by Stats. 1974, Ch. 544.)



6559

The indenture may include a covenant or other provision relating to the insurance upon such project, or any part thereof, against any or all risks, and in case of loss the application of the insurance proceeds.

(Added by Stats. 1955, Ch. 329.)



6560

The indenture may include a covenant or other provision containing prohibitions against or limitations upon the sale, lease or other disposition of such project or any part thereof.

(Added by Stats. 1955, Ch. 329.)



6561

The indenture may contain covenants or other provisions providing for prohibitions against or limitations upon the issuance of any additional bonds or the incurring of additional indebtedness payable from the revenues of the project.

(Amended by Stats. 1957, Ch. 943.)



6562

The indenture may contain covenants or other provisions whereby the consent or agreement of a stated percentage or number of the holders of the bonds may bind all bondholders to modifications of or changes in all or part of the provisions of the indenture authorizing or providing for the issuance of such bonds, and the provisions subject to modification or change shall be specified or stated in such indenture.

(Added by Stats. 1955, Ch. 329.)



6563

The indenture may provide for the issuance of a duplicate in the manner and upon such terms and conditions as the governing body of the entity may determine, in the event any bond, temporary bond, coupon or interim certificate of any issue is lost, destroyed or mutilated.

(Added by Stats. 1955, Ch. 329.)



6564

The indenture may include a covenant or provision against the entering into of any agreement which impairs the operation of the project or any part of it necessary to secure adequate revenues to pay the principal and interest of the bonds, or which otherwise would impair the rights of the bondholders with respect to the revenues or the operation of the project.

(Added by Stats. 1955, Ch. 329.)



6565

The indenture may provide for events of default and the terms upon which the bonds may be declared due before maturity and the terms upon which that declaration and its consequences may be waived.

(Added by Stats. 1955, Ch. 329.)



6566

The indenture may provide for the rights, liabilities, powers and duties arising upon the entity’s breach of any covenants, conditions or obligations of the indenture.

(Added by Stats. 1955, Ch. 329.)



6567

The indenture may provide for a fiscal agent and the deposit of funds therewith.

(Added by Stats. 1955, Ch. 329.)



6568

The indenture may contain any other provision or covenant valid under the Constitutions of the State of California and the United States of America which the governing body of the entity deems necessary or desirable to facilitate the issuance and sale of the bonds or for the protection or security of holders thereof.

(Added by Stats. 1955, Ch. 329.)



6569

The indenture authorizing the issuance of said bonds and all resolutions or orders in the proceeding for the issuance of said bonds shall constitute a contract with the holders of the bonds, and such contract may be enforced by any holder by mandamus, injunction or any applicable legal action, suit, proceeding or other remedy.

(Added by Stats. 1955, Ch. 329.)



6570

Any bonds issued under this act shall be payable within not more than forty (40) years from the date of issue thereof. No bond may be made payable at a time later than the end of the term of the agency, board or commission as provided in the joint powers agreement in effect at the time the bonds are issued.

(Added by Stats. 1955, Ch. 329.)



6571

The bonds shall be issued and sold as the governing body may determine and for not less than par and accrued interest to date of delivery, except that, in the case of a project for the generation or transmission of electric energy, a project for the disposal, treatment, or conversion of energy and reusable materials of solid waste, a project for a purpose specified in Section 6546.6, a project for the construction of bridges and major thoroughfares pursuant to Section 66484.3, a project for an intermodal container transfer facility specified in Section 6546.6, a project for a consolidated transportation corridor pursuant to Section 6546.13, a project funded by a joint powers authority formed to provide port or harbor infrastructure pursuant to Part 1 (commencing with Section 1690) of Division 6 of the Harbors and Navigation Code, or in the case of bonds of a fair and exhibition authority, the bonds may be sold at less than par if the governing body determines that the sale will result in more favorable terms for the bonds. The sale shall be conducted in compliance with Chapter 10 (commencing with Section 5800) of Division 6 of Title 1, unless, in the case of a project for the generation or transmission of electric energy, a project for the disposal, treatment, or conversion of energy and reusable materials of solid waste, a project for the development and construction of an intermodal container transfer facility specified in Section 6546.6, a project for a consolidated transportation corridor pursuant to Section 6546.13, a project for the construction of bridges and major thoroughfares pursuant to Section 66484.3, a project funded by a joint powers authority formed to provide port or harbor infrastructure pursuant to Part 1 (commencing with Section 1690) of Division 6 of the Harbors and Navigation Code, or in the case of bonds of a fair and exhibition authority, the governing body shall determine that a negotiated sale of the bonds is necessary, in which case the bonds shall be sold on the terms approved by the governing body.

The proceeds from the sale (except premium and accrued interest, which shall be paid into the bond service or other fund designated or established for the payment of the principal and interest of the bonds) shall be paid into the construction fund or other fund designated by the indenture authorizing the issuance of the bonds and shall be applied exclusively to the objects and purposes set forth in the indenture, including all expenses incidental thereto or in connection therewith, and also including the payment of interest on the bonds during the period of study and construction of the project and for a period not to exceed 12 months after completion of the construction.

(Amended by Stats. 1992, Ch. 1235, Sec. 2. Effective January 1, 1993.)



6571.2

Any joint powers agency which, prior to January 1, 1972, has issued revenue bonds pursuant to Section 6571.1 of this article for the purpose of acquiring and constructing sanitary sewer facilities, may, in addition to the powers authorized by Article 1 (commencing with Section 6500) and this article issue revenue bonds for the following purposes:

(a) To refund all or any part of the principal amount of any revenue bonds previously issued for the acquisition and construction of sanitary sewer facilities.

(b) To acquire directly by acquisition of title or by acquisition of capacity rights, and construct, sanitary sewer facilities, including but not limited to collection, treatment, and disposal works and facilities or the refunding of such bonds; provided, that this subdivision shall have no force or effect after December 31, 1977.

(Added by Stats. 1973, Ch. 256.)



6572

The bonds shall be secured by a pledge of and lien upon the revenues of the project described in the indenture authorizing the issuance of the bonds, and such revenues may be used only as provided in said indenture. The revenues of the project include revenues from improvements to or additions to or extensions thereof later constructed or made. The bonds shall also be secured by additional revenues, including existing funds, if any, of the entity from other sources, to the extent set forth in the indenture.

(Amended by Stats. 1957, Ch. 943.)



6573

So long as any bonds or interest coupons thereof are outstanding and unpaid, the revenues and interest thereon shall not be used for any purpose not authorized by the indenture, unless the authority to make such use of revenues shall be authorized by the bondholders pursuant to the provisions of the indenture, and during such period the joint powers agreement shall be irrevocable and may not be amended or modified in any manner to the detriment of the bondholders. Any bond for the payment and discharge of which, upon maturity or upon redemption prior to maturity, provision has been made through the setting apart in a reserve fund or special trust account created pursuant to this article to insure the payment thereof, of moneys sufficient for that purpose or through the irrevocable segregation for that purpose in some sinking fund or other fund or trust account of moneys sufficient therefor, shall be deemed to be no longer outstanding and unpaid within the meaning of any provision of this article.

(Added by Stats. 1955, Ch. 329.)



6574

The entity shall operate, maintain and preserve the project in good repair and working order, and shall operate the project in an efficient and economical manner; provided, however, that the entity may lease or rent concessions, or lease or rent the project or any part thereof, or otherwise provide for the operation of the project or any part thereof.

(Added by Stats. 1955, Ch. 329.)



6575

All bonds and the interest thereon or income therefrom are exempt from all taxation in this State other than gift, inheritance and estate taxes.

(Added by Stats. 1955, Ch. 329.)



6576

The entity may provide for the issuance, sale or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds issued by the entity and any other indebtedness incurred by the entity. All provisions of this article applicable to the issuance of revenue bonds are applicable to the funding or refunding bonds and to the issuance, sale or exchange thereof.

(Amended by Stats. 1957, Ch. 943.)



6577

Funding or refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all of the following:

(a) All bonds to be funded or refunded by them.

(b) All expenses incident to the calling, retiring, or paying of the outstanding bonds and the issuance of the funding or refunding bonds, including the costs of issuing the refunding bonds, as defined in Section 53550.

(c) Interest upon the funding or refunding bonds from the date of sale to the date of payment of the bonds to be funded or refunded out of the proceeds of the sale or the date upon which the bonds to be funded or refunded will be paid pursuant to the call or agreement with the holders of such bonds.

(d) Any premium necessary in the calling or retiring of the outstanding bonds and the interest accruing on them to the date of the call or retirement.

(Amended by Stats. 2006, Ch. 538, Sec. 234. Effective January 1, 2007.)



6578

This article shall be liberally construed to effectuate its purposes.

(Added by Stats. 1955, Ch. 329.)



6579

In addition to the revenue bonds authorized by this article, an agency or entity established pursuant to the provisions of this chapter may also issue revenue bonds pursuant to the provisions of the Revenue Bond Law of 1941, as contained in Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5, for the purposes specified in Section 54307.1.

(Added by Stats. 1975, Ch. 21.)



6579.5

In addition to the revenue bonds authorized by this article and in addition to other powers, any agency, commission, or board provided for by a joint powers agreement entered into pursuant to Article 1 (commencing with Section 6500) of this chapter, if such entity has the power to acquire, construct, maintain, or operate systems, plants, buildings, works, or other facilities or property for the purposes of disposal, treatment, or conversion to energy and reusable materials of solid waste, may issue revenue bonds pursuant to the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5, to pay the cost and expenses of acquiring, constructing, improving, and financing a project for any and all such purposes.

Upon adopting the resolution referred to in Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5, the entity shall implement the resolution by conducting an election in its own territory as provided in Section 54307.3. The proposition authorizing the bonds shall be deemed adopted if it receives the affirmative vote of a majority of all the voters voting on the proposition within the entity.

(Amended by Stats. 1980, Ch. 435.)






ARTICLE 3 - Joint County Park Boards

6580

As used in this article, the following words shall have the following meanings:

(a) “Joint county park board” means a board, commission, or other public entity organized pursuant to an agreement made in accordance with Article 1 (commencing with Section 6500) of this chapter for the purpose of improving, operating, and maintaining a single park or other recreation facility located within more than one county, if none of the territory within the park or other recreation facility is contained within an incorporated city, and further, if all of the counties within which the park or other recreation facility is located are parties to the agreement creating the board, commission, or other public entity.

(b) “Counties” means all of the counties within which a portion of the park or other recreation facility, operated and maintained by a joint county park board, is located.

(c) “Park” means a park or other recreation facility operated and maintained by a joint county park board.

(Added by Stats. 1965, Ch. 582.)



6581

A joint county park board may designate the sheriff of any one of the counties as the park sheriff. The park sheriff shall be designated by a contract made by and between the board of supervisors of the county of the park sheriff and the joint county park board. The contract shall provide for the amount to be paid the county of the park sheriff for the services to be rendered by the park sheriff at the park, and the method and time of termination of the contract. The contract shall further provide that an amount equal to the funds received by the county of the park sheriff from the joint county park board during the term of the contract shall be expended during the term of the contract for the purposes of providing services at the park through the park sheriff. The contract shall not take effect until it has been executed by the parties to it and, in addition, has been approved in writing by the park sheriff and by duly adopted resolutions of each of the boards of supervisors of the counties.

(Added by Stats. 1965, Ch. 582.)



6582

Upon the designation of a park sheriff in the manner provided in Section 6581, and until such time as the designation is revoked by the termination of the contract designating the park sheriff, the park sheriff shall have and shall exercise throughout the park all of the functions, duties, obligations, and responsibilities of the office of sheriff, and shall have and may exercise within the park, all of the privileges in connection with the office of sheriff, all as though the entire park were a part of the county of the park sheriff, except as to those duties constituting the civil functions of the sheriff.

(Added by Stats. 1965, Ch. 582.)



6583

The provisions of this article applicable to a park sheriff, if one has been designated, shall apply to all deputies and subordinates of the park sheriff in their capacities as such deputies or subordinates.

(Added by Stats. 1965, Ch. 582.)






ARTICLE 4 - Local Bond Pooling

6584

This article shall be known and may be cited as the Marks-Roos Local Bond Pooling Act of 1985.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6584.5

The Legislature finds and declares all of the following:

(a) That there is a critical need within the state to expand, upgrade, and otherwise improve the public capital facilities of local government necessary to support the rehabilitation and construction of residential and economic development. The needs of local government for financing these facilities greatly exceed the amount of funds available from existing state, local, and federal sources.

(b) That it is the intent of the Legislature to assist in the reduction of local borrowing costs, help accelerate the construction, repair, and maintenance of public capital improvements, and promote greater use of existing and new financial instruments and mechanisms, such as bond pooling by local agencies.

(c) That it is not lawful under this article for an authority or any of its member agencies to charge fees to local agencies or receive payments from the proceeds of the sale of bonds issued or acquired by the authority, except for fees charged pursuant to subdivision (o) of Section 6588 to recover the authority’s costs of issuance and administration.

(Amended by Stats. 1996, Ch. 833, Sec. 1. Effective January 1, 1997.)



6585

The definitions in this section shall govern the construction and interpretation of this article.

(a) (1) Except as provided in paragraphs (2) and (3), “authority” means an entity created pursuant to Article 1 (commencing with Section 6500) and includes any successor to the powers and functions of that entity.

(2) In the case of an authority issuing bonds pursuant to this chapter in which VLF receivables, as defined in subdivision (j), are pledged to the payment of the bonds, other than VLF receivables so pledged for a county of the first class, an authority shall consist of not fewer than 100 local agencies.

(3) In the case of an authority issuing bonds pursuant to this chapter in which Proposition 1A receivables, as defined in subdivision (g), are pledged to the payment of the bonds, an authority shall consist of not fewer than 250 local agencies.

(b) “Bond purchase agreement” means a contractual agreement executed between the authority and the local agency whereby the authority agrees to purchase bonds of the local agency.

(c) “Bonds” means all of the following:

(1) Bonds, including, but not limited to, assessment bonds, redevelopment agency bonds, government-issued mortgage bonds, and industrial development bonds.

(2) Notes, including bond, revenue, tax, or grant anticipation notes.

(3) Commercial paper, floating rate and variable maturity securities, and any other evidences of indebtedness.

(4) Certificates of participation or lease-purchase agreements.

(d) “Conservation or reclamation purposes” mean a utility project designed to reduce the amount of potable water to be supplied by a publicly owned utility or reduce the amount of water imported by the publicly owned utility, including without limitation, storm water capture and treatment, water recycling, development of local groundwater resources, groundwater recharging, and water reclamation.

(e) “Cost,” as applied to a public capital improvement, a utility project, or portion of the improvement or utility project financed under this part, means all of the following:

(1) All or any part of the cost of construction, renovation, and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a public capital improvement or a utility project.

(2) The cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved, and the cost of all machinery and equipment.

(3) Finance charges.

(4) Interest prior to, during, and for a period after, completion of that construction, as determined by the authority.

(5) Provisions for working capital, reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations, and improvements.

(6) The cost of architectural, engineering, financial and legal services, plans, specifications, estimates, and administrative expenses.

(7) Other expenses necessary or incidental to determining the feasibility of constructing any project or incidental to the construction or acquisition or financing of any public capital improvement or utility project.

(f) “Customer” means a person or entity receiving water through facilities of a publicly owned utility.

(g) “Financing costs” mean any of the following:

(1) Interest and redemption premiums that are payable on rate reduction bonds.

(2) The cost of retiring the principal of rate reduction bonds, whether at maturity, including acceleration of maturity upon an event of default, or upon redemption, including sinking fund redemption.

(3) A cost related to issuing or servicing rate reduction bonds, including, but not limited to, servicing fees, trustee fees, legal fees, administrative fees, bond counsel fees, bond placement or underwriting fees, remarketing fees, broker dealer fees, independent manager fees, payment under an interest rate swap agreement, financial adviser fees, accounting report fees, engineering report fees, and rating agency fees.

(4) A payment or expense associated with a bond insurance policy, financial guaranty or a contract, agreement, or other credit enhancement for rate reduction bonds or a contract, agreement, or other financial agreement entered into in connection with rate reduction bonds.

(5) The funding of one or more reserve accounts related to rate reduction bonds.

(h) (1) “Financing resolution” means a resolution adopted by the governing body of an authority financing a utility project with rate reduction bonds that establishes and imposes a utility project charge in connection with the rate reduction bonds in accordance with Section 6588.7

(2) A financing resolution may be separate from a resolution authorizing the issuance of the rate reduction bonds.

(i) “Legislative body” means the governing body of a local agency.

(j) “Local agency” means a party to the agreement creating the authority, or an agency or subdivision of that party, sponsoring a project of public capital improvements, or any city, county, city and county, authority, district, or public corporation of this state.

(k) “Mandate” means a requirement, imposed by a mandating entity by any means, including without limitation, a statute, rule, regulation, an administrative or judicial order, a building, operating, or licensing requirement or condition, or an agreement with, or license or permit from, the mandating entity, on a facility of a publicly owned utility or a facility operated in whole or in part for the benefit of a publicly owned utility, or on the operations of the publicly owned utility, or on the water pumped, acquired, or supplied by the publicly owned utility.

(l) (1) “Mandating entity” means the United States; a state of the United States; an agency, department, commission, or other subdivision of the United States or a state of the United States; a court of the United States or a state of the United States; or any other body or organization, that has jurisdiction over the operations of a publicly owned utility; the facility of a publicly owned utility, or a facility operated in whole or in part for the benefit of a publicly owned utility; or the water pumped, acquired or sold by a publicly owned utility.

(2) “Mandating entity” does not include a local agency that owns the publicly owned utility.

(m) “Proposition 1A receivable” means the right to payment of moneys due or to become due to a local agency, pursuant to clause (iii) of subparagraph (B) of paragraph (1) of subdivision (a) of Section 25.5 of Article XIII of the California Constitution and Section 100.06 of the Revenue and Taxation Code.

(n) “Public capital improvements” means one or more projects specified in Section 6546.

(o) “Publicly owned utility” means a utility furnishing water service to not less than 25,000 retail customers that is owned and operated by a local agency or a department or other subdivision of a local agency and includes any successor to the powers and functions of the department or other subdivision.

(p) “Rate reduction bonds” mean bonds that are issued by an authority, the proceeds of which are used directly or indirectly to pay or reimburse a local agency or its publicly owned utility for the payment of the costs of a utility project, and that are secured by a pledge of, and are payable from, utility project property as provided in Section 6588.7.

(q) “Revenue” means income and receipts of the authority from any of the following:

(1) A bond purchase agreement.

(2) Bonds acquired by the authority.

(3) Loans installment sale agreements, and other revenue-producing agreements entered into by the authority.

(4) Projects financed by the authority.

(5) Grants and other sources of income.

(6) VLF receivables purchased pursuant to Section 6588.5.

(7) Proposition 1A receivables purchased pursuant to Section 6588.6.

(8) Interest or other income from any investment of any money in any fund or account established for the payment of principal or interest or premiums on bonds.

(r) “Utility project” means the acquisition, construction, installation, retrofitting, rebuilding, or other addition to, or improvement of, any equipment, device, structure, improvement, process, facility, technology, rights or property, located either within, or outside of, the State of California, and that is used, or to be used, in connection with the operations of a publicly owned utility for conservation or reclamation purposes or in response to a mandate.

(s) “Utility project charge” means a charge paid or to be paid by customers of a publicly owned utility to pay financing costs of rate reduction bonds issued to finance a utility project for a publicly owned utility that is imposed pursuant to Section 6588.7, including any adjustment of the charge pursuant to Section 6588.7.

(t) “Utility project property” means the property right created pursuant to Section 6588.7, including without limitation, the right, title, and interest of an authority for any of the following:

(1) In and to the financing resolution and the utility charge established with respect to the rate reduction bonds, as adjusted from time to time in accordance with Section 6588.7.

(2) To be paid the financing costs of the rate reduction bonds and to all revenues, collections, claims, payments, moneys, or proceeds for, or arising from, the utility project charge relating to the rate reduction bonds.

(3) In and to all rights to obtain adjustments to the utility project charge relating to the rate reduction bonds pursuant to Section 6588.7.

(u) “VLF receivable” means the right to payment of moneys due or to become due to a local agency out of funds payable in connection with vehicle license fees to a local agency pursuant to Section 10754.11 of the Revenue and Taxation Code.

(v) “Working capital” means money to be used by, or on behalf of, a local agency for any purpose for which a local agency may borrow money pursuant to Section 53852, or for any purpose for which a VLF receivable or a Proposition 1A receivable sold to an authority could have been used by the local agency.

(Amended by Stats. 2013, Ch. 636, Sec. 1. Effective January 1, 2014.)



6586

It is the Legislature’s intent that this article be used to assist local agencies in financing public capital improvements, working capital, liability and other insurance needs, or projects whenever there are significant public benefits for taking that action. For the purposes of this article, “significant public benefits” means any of the following benefits to the citizens of the local agency:

(a) Demonstrable savings in effective interest rate, bond preparation, bond underwriting, or bond issuance costs.

(b) Significant reductions in effective user charges levied by a local agency.

(c) Employment benefits from undertaking the project in a timely fashion.

(d) More efficient delivery of local agency services to residential and commercial development.

(Amended by Stats. 1998, Ch. 35, Sec. 1. Effective January 1, 1999.)



6586.5

(a) Notwithstanding Section 6587, an authority, or any entity acting on behalf of or for the benefit of an authority, may not authorize bonds to construct, acquire, or finance a public capital improvement except pursuant to Article 1 (commencing with Section 6500), unless all of the following conditions are satisfied with respect to each capital improvement to be constructed, acquired, or financed:

(1) The authority reasonably expects that the public capital improvement is to be located within the geographic boundaries of one or more local agencies of the authority that is not itself an authority.

(2) A local agency that is not itself an authority, within whose boundaries the public capital improvement is to be located, has approved the financing of the public capital improvement and made a finding of significant public benefit in accordance with the criteria specified in Section 6586 after a public hearing held by that local agency within each county or city and county where the public capital improvement is to be located after notice of the hearing is published once at least five days prior to the hearing in a newspaper of general circulation in each affected county or city and county. If the public capital improvement to be financed will provide infrastructure, services, or a golf course to support, or in conjunction with, any development project, the local agency for purposes of this subdivision shall be the city, county, or city and county with land use jurisdiction over the development project.

(3) A notice is sent by certified mail at least five business days prior to the hearing held pursuant to paragraph (2) to the Attorney General and to the California Debt and Investment Advisory Commission. This notice shall contain all of the following information:

(A) The date, time, and exact location of the hearing.

(B) The name and telephone number of the contact person.

(C) The name of the joint powers authority.

(D) The names of all members of the joint powers authority.

(E) The name, address, and telephone number of the bond counsel.

(F) The name, address, and telephone number of the underwriter.

(G) The name, address, and telephone number of the financial adviser, if any.

(H) The name, address, and telephone number of the legal counsel of the authority.

(I) The prospective location of the public capital improvement described by its street address, including city, county, and ZIP Code, or, if none, by a general description designed to inform readers of its specific location, including both the county and the ZIP Code that covers the specific location.

(J) A general functional description of the type and use of the public capital improvement to be financed.

(K) The maximum aggregate face amount of obligations to be issued with respect to the public capital improvement.

(b) Paragraph (3) of subdivision (a) does not apply to bonds:

(1) Issued pursuant to the Community Redevelopment Law, Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code.

(2) To finance transportation facilities and vehicles.

(3) To finance a facility that is located within the boundaries of an authority, provided that the authority that issues those bonds consists of any of the following:

(A) Local agencies with overlapping boundaries.

(B) A county and a local agency or local agencies located entirely within that county.

(C) A city and a local agency or local agencies located entirely within that city.

(4) To finance a facility for which an authority has received an allocation from the California Debt Limit Allocation Committee.

(5) Of an authority that consists of no less than 100 local agencies and the agreement that established that authority requires the governing body of the local agency that is a member of the authority in whose jurisdiction the facility will be located to approve the facility and the issuance of the bonds.

(c) This section and Section 6586.7 do not apply to bonds issued for any of the following purposes:

(1) To finance the undergrounding of utility and communication lines.

(2) To finance, consistent with the provisions of this chapter, facilities for the generation or transmission of electrical energy for public or private uses and all rights, properties, and improvements necessary therefor, including fuel and water facilities and resources.

(3) To finance facilities for the production, storage, transmission, or treatment of water, recycled water, or wastewater.

(4) To finance public school facilities.

(5) To finance public highways located within the jurisdiction of an authority that is authorized to exercise the powers specified in Chapter 5 (commencing with Section 31100) of Division 17 of the Streets and Highways Code, provided that the authority conducts the noticed public hearing and makes the finding of significant public benefit in accordance with this section.

(d) For purposes of this section, a local agency does not include a private entity.

(Amended by Stats. 2001, Ch. 56, Sec. 1. Effective January 1, 2002.)



6586.7

(a) A copy of the resolution adopted by an authority authorizing bonds or any issuance of bonds, or accepting the benefit of any bonds or proceeds of bonds, except bonds issued or authorized pursuant to Article 1 (commencing with Section 6500), or bonds issued for the purposes specified in subdivision (c) of Section 6586.5, shall be sent by certified mail to the Attorney General and the California Debt and Investment Advisory Commission not later than five days after adoption by the authority.

(b) This section does not apply to bonds:

(1) Specified in subdivision (c) of Section 6586.5.

(2) Issued pursuant to the Community Redevelopment Law, Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code.

(3) To finance transportation facilities and vehicles.

(4) To finance a facility that is located within the boundaries of an authority, provided that the authority that issues those bonds consists of any of the following:

(A) Local agencies with overlapping boundaries.

(B) A county and a local agency or local agencies located entirely within that county.

(C) A city and a local agency or local agencies located entirely within that city.

(5) To finance a facility for which an authority has received an allocation from the California Debt Limit Allocation Committee.

(6) Of an authority that consists of no less than 250 local agencies and the agreement that established that authority requires the governing body of the local agency that is a member of the authority in whose jurisdiction the facility will be located to approve the facility and the issuance of the bonds.

(Added by Stats. 2000, Ch. 723, Sec. 4. Effective January 1, 2001. See similar content (but with a substantive difference) in the prevailing section added by Stats. 2000, Ch. 724.)



6586.7-1

(a) A copy of the resolution adopted by an authority authorizing bonds or any issuance of bonds, or accepting the benefit of any bonds or proceeds of bonds, except bonds issued or authorized pursuant to Article 1 (commencing with Section 6500), or bonds issued for the purposes specified in subdivision (c) of Section 6586.5, shall be sent by certified mail to the Attorney General and the California Debt and Investment Advisory Commission not later than five days after adoption by the authority.

(b) This section does not apply to bonds:

(1) Specified in subdivision (c) of Section 6586.5.

(2) Issued pursuant to the Community Redevelopment Law, Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code.

(3) To finance transportation facilities and vehicles.

(4) To finance a facility that is located within the boundaries of an authority, provided that the authority that issues those bonds consists of any of the following:

(A) Local agencies with overlapping boundaries.

(B) A county and a local agency or local agencies located entirely within that county.

(C) A city and a local agency or local agencies located entirely within that city.

(5) To finance a facility for which an authority has received an allocation from the California Debt Limit Allocation Committee.

(6) Of an authority that consists of no less than 100 local agencies and the agreement that established that authority requires the governing body of the local agency that is a member of the authority in whose jurisdiction the facility will be located to approve the facility and the issuance of the bonds.

(Added by Stats. 2000, Ch. 724, Sec. 1. Effective January 1, 2001.)



6587

This article does not limit any other law authorizing, or providing for, the financing of public capital improvements. Likewise, this article does not limit any other law regarding local indebtedness, or limit the exercise of any other power of an authority created pursuant to this chapter. This article shall be deemed to provide a complete and supplemental method for exercising the powers authorized by this article, and shall be deemed as being supplemental to the powers conferred by other applicable laws. The issuance of bonds, financing, or refinancing under this article need not comply with the requirements of any other state laws applicable to the issuance of bonds, including, but not limited to, other articles of this chapter.

(Amended by Stats. 1989, Ch. 1264, Sec. 4.)



6588

In addition to other powers specified in an agreement pursuant to Article 1 (commencing with Section 6500) and Article 2 (commencing with Section 6540), the authority may do any or all of the following:

(a) Adopt bylaws for the regulation of its affairs and the conduct of its business.

(b) Sue and be sued in its own name.

(c) Issue bonds, including, at the option of the authority, bonds bearing interest, to pay the cost of any public capital improvement, working capital, or liability or other insurance program. In addition, for any purpose for which an authority may execute and deliver or cause to be executed and delivered certificates of participation in a lease or installment sale agreement with any public or private entity, the authority, at its option, may issue or cause to be issued bonds, rather than certificates of participation, and enter into a loan agreement with the public or private entity.

(d) Engage the services of private consultants to render professional and technical assistance and advice in carrying out the purposes of this article.

(e) As provided by applicable law, employ and compensate bond counsel, financial consultants, and other advisers determined necessary by the authority in connection with the issuance and sale of any bonds.

(f) Contract for engineering, architectural, accounting, or other services determined necessary by the authority for the successful development of a public capital improvement.

(g) Pay the reasonable costs of consulting engineers, architects, accountants, and construction, land-use, recreation, and environmental experts employed by any sponsor or participant if the authority determines those services are necessary for the successful development of public capital improvements.

(h) Take title to, sell by installment sale or otherwise, or lease lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and other interests in lands that are located within the state that the authority determines are necessary or convenient for the financing of public capital improvements, or any portion thereof.

(i) Receive and accept from any source, loans, contributions, or grants, in either money, property, labor, or other things of value, for, or in aid of, the construction financing, or refinancing of public capital improvement, or any portion thereof or for the financing of working capital or insurance programs, or for the payment of the principal of and interest on bonds if the proceeds of those bonds are used for one or more of the purposes specified in this section.

(j) Make secured or unsecured loans to any local agency in connection with the financing of capital improvement projects, working capital or insurance programs in accordance with an agreement between the authority and the local agency. However, no loan shall exceed the total cost of the public capital improvements, working capital or insurance needs of the local agency as determined by the local agency and by the authority.

(k) Make secured or unsecured loans to any local agency in accordance with an agreement between the authority and the local agency to refinance indebtedness incurred by the local agency in connection with public capital improvements undertaken and completed.

(l) Mortgage all or any portion of its interest in public capital improvements and the property on which any project is located, whether owned or thereafter acquired, including the granting of a security interest in any property, tangible or intangible.

(m) Assign or pledge all or any portion of its interests in mortgages, deeds of trust, indentures of mortgage or trust, or similar instruments, notes, and security interests in property, tangible or intangible, of a local agency to which the authority has made loans, and the revenues therefrom, including payment or income from any interest owned or held by the authority, for the benefit of the holders of bonds issued to finance public capital improvements. The pledge of moneys, revenues, accounts, contract rights, or rights to payment of any kind made by or to the authority pursuant to the authority granted in this part shall be valid and binding from the time the pledge is made for the benefit of the pledgees and successors thereto, against all parties irrespective of whether the parties have notice of the claim.

(n) Lease the public capital improvements being financed to a local agency, upon terms and conditions that the authority deems proper; charge and collect rents therefor; terminate any lease upon the failure of the lessee to comply with any of the obligations of the lease; include in any lease provisions that the lessee shall have options to renew the lease for a period or periods, and at rents as determined by the authority; purchase or sell by an installment agreement or otherwise any or all of the public capital improvements; or, upon payment of all the indebtedness incurred by the authority for the financing or refinancing of the public capital improvements, the authority may convey any or all of the project to the lessee or lessees.

(o) Charge and apportion to local agencies that benefit from its services the administrative costs and expenses incurred in the exercise of the powers authorized by this article. These fees shall be set at a rate sufficient to recover, but not exceed, the authority’s costs of issuance and administration. The fee charged to each local obligation acquired by the pool shall not exceed that obligation’s proportionate share of those costs. The level of these fees shall be disclosed to the California Debt and Investment Advisory Commission pursuant to Section 6599.1.

(p) Issue, obtain, or aid in obtaining, from any department or agency of the United States or of the state, or any private company, any insurance or guarantee to, or for, the payment or repayment of interest or principal, or both, or any part thereof, on any loan, lease, or obligation or any instrument evidencing or securing the same, made or entered into pursuant to this article.

(q) Notwithstanding any other provision of this article, enter into any agreement, contract, or any other instrument with respect to any insurance or guarantee; accept payment in the manner and form as provided therein in the event of default by a local agency; and assign any insurance or guarantee that acts as security for the authority’s bonds.

(r) Enter into any agreement or contract, execute any instrument, and perform any act or thing necessary, convenient, or desirable to carry out any power authorized by this article.

(s) Invest any moneys held in reserve or sinking funds, or any moneys not required for immediate use or disbursement, in obligations that are authorized by law for the investment of trust funds.

(t) At the request of affected local agencies, combine and pledge revenues to public capital improvements for repayment of one or more series of bonds issued pursuant to this article.

(u) Delegate to any of its individual parties or other responsible individuals the power to act on its behalf subject to its general direction, guidelines, and oversight.

(v) Purchase, with the proceeds of its bonds or its revenue, bonds issued by any local agency at public or negotiated sale. Bonds purchased pursuant to this subdivision may be held by the authority or sold to public or private purchasers at public or negotiated sale, in whole or in part, separately or together with other bonds issued by the authority.

(w) Purchase, with the proceeds of its bonds or its revenue, VLF receivables sold to the authority pursuant to Section 6588.5. VLF receivables so purchased may be pledged to the payment of bonds issued by the authority or may be resold to public or private purchasers at public or negotiated sale, in whole or in part, separately or together with other VLF receivables purchased by the authority.

(x) (1) Purchase, with the proceeds of its bonds or its revenue, Proposition 1A receivables pursuant to Section 6588.6. Proposition 1A receivables so purchased may be pledged to the payment of bonds issued by the authority or may be resold to public or private purchasers at public or negotiated sales, in whole or in part, separately or together with other Proposition 1A receivables purchased by the authority.

(2) (A) All entities subject to a reduction of ad valorem property tax revenues required under Section 100.06 of the Revenue and Taxation Code pursuant to the suspension set forth in Section 100.05 of the Revenue and Taxation Code shall be afforded the opportunity to sell their Proposition 1A receivables to the authority.

(B) If these entities offer Proposition 1A receivables to the authority for purchase and duly authorize the sale of the Proposition 1A receivable pursuant to documentation approved by the authority, the authority shall purchase all Proposition 1A receivables so offered to the extent it can sell bonds therefor. If the authority does not purchase all Proposition 1A receivables offered, it shall purchase a pro rata share of each entity’s offered Proposition 1A receivables.

(C) The authority may establish a deadline, no earlier than November 3, 2009, by which these entities shall offer their Proposition 1A receivables for sale to the authority and complete the application required by the authority.

(3) For purposes of meeting costs incurred in performing its duties relative to the purchase and sale of Proposition 1A receivables, the authority shall be authorized to charge a fee to each entity from which it purchases a Proposition 1A receivable. The fee shall be computed based on the percentage value of the Proposition 1A receivable purchased from each entity, in relation to the value of all Proposition 1A receivables purchased by the authority. The amount of the fee shall be paid from the proceeds of the bonds and shall be included in the principal amount of the bonds.

(4) Terms and conditions of any and all fees and expenses charged by the authority, or those it contracts with, and the terms and conditions of sales of Proposition 1A receivables and bonds issued pursuant to this subdivision, including the terms of optional early redemption provisions, if any, shall be approved by the Treasurer and the Director of Finance, who shall not unreasonably withhold their approval. The aggregate principal amount of all bonds issued pursuant to this subdivision shall not exceed two billion two hundred fifty million dollars ($2,250,000,000), and the rate of interest paid on those bonds shall not exceed 8 percent per annum. The authority shall exercise its best efforts to obtain the lowest cost financing possible. Any and all premium obtained shall be used for either of the following:

(A) Applied to pay the costs of issuance of the bonds.

(B) Deposited in a trust account that is pledged to bondholders and used solely for the payment of interest on, or for repayment of, the bonds.

(5) (A) In connection with any financing backed by Proposition 1A receivables, the Treasurer may retain financial advisors, legal counsel, and other consultants to assist in performing the duties required by this chapter and related to that financing.

(B) Notwithstanding any other law, none of the following shall apply to any agreements entered into by the Treasurer pursuant to subparagraph (A) in connection with any Proposition 1A financing:

(i) Section 11040 of the Government Code.

(ii) Section 10295 of the Public Contract Code.

(iii) Article 3 (commencing with Section 10300) and Article 4 (commencing with Section 10335) of, Chapter 2 of Part 2 of Division 2 of the Public Contract Code, except for the authority of the Department of Finance under Section 10336 of the Public Contract Code to direct a state agency to transmit to it a contract for review, and except for Section 10348.5 of the Public Contract Code.

(C) Any costs incurred by the Treasurer in connection with any Proposition 1A financing shall be reimbursed out of the proceeds of the financing.

(y) Set any other terms and conditions on any purchase or sale pursuant to this section as it deems by resolution to be necessary, appropriate, and in the public interest, in furtherance of the purposes of this article.

(Amended by Stats. 2013, Ch. 219, Sec. 1. Effective January 1, 2014.)



6588.5

(a) An authority that was in existence at the time of the enactment of this section may purchase, with the proceeds of its bonds or its revenue, VLF receivables from one or more local agencies. The authority may pledge, assign, resell or otherwise transfer or hypothecate any VLF receivables for the purpose of securing bonds issued to finance the purchase price of the VLF receivables.

(b) Notwithstanding any other provision of law, local agencies may sell VLF receivables to the authority, at one time or from time to time, and to enter into one or more sales agreements with an authority as and on the terms the local agency deems appropriate. The sales agreement may include covenants of, and binding on, the local agency necessary to establish and maintain the security of bonds issued by the authority for the purpose of purchasing the VLF receivables and, if applicable, the exclusion from gross income of interest on the bonds for federal income tax purposes. Any transfer of some or all of a VLF receivable by a local agency to the authority under this article that the governing documents state is a sale shall be treated as an absolute sale and transfer of the property so transferred to the authority and not as a pledge or grant of a security interest by the local agency to secure a borrowing. The characterization of the transfer of any VLF receivable as an absolute sale by the local agency shall not be negated or adversely affected by any of the following:

(1) The fact that only a portion of the VLF receivable is transferred.

(2) By the local agency’s acquisition of an ownership interest in any residual interest or a subordinate interest in the VLF receivable.

(3) By any characterization of the authority or its bonds for purposes of accounting, taxation, or securities regulation.

(4) By any other factor.

(c) On and after the effective date of each transfer of a VLF receivable under this article that the governing documents state is a sale, the local agency shall have no right, title, or interest in or to the VLF receivable transferred, and the VLF receivable so transferred shall be the property of the authority and not of the local agency, and shall be owned, received, held, and disbursed only by the authority or any trustee or agent of the authority appointed by the authority. Any sale of some or all of any VLF receivable shall automatically be perfected without the need for physical delivery, recordation, filing, or further act, and the provisions of Division 9 (commencing with Section 9101) of the Commercial Code and Sections 954.5 to 955.1, inclusive, of the Civil Code shall not apply to the sale. None of the VLF receivables sold by the local agency pursuant to this article shall be subject to garnishment, levy, execution, attachment, or other process, writ, including, but not limited to, a writ of mandate, or remedy in connection with the assertion or enforcement of any debt, claim, settlement, or judgment against the local agency. On or before the effective date of any sale of a VLF receivable, the local agency shall notify the Controller that the VLF receivable has been sold to the authority and irrevocably instruct the payor that, as of the effective date, payments on the VLF receivable so sold are to be made directly to the authority or any trustee or agent appointed by the authority.

(d) The state hereby covenants, for the benefit of the holders of any bonds issued by the authority pursuant to this article payable from VLF receivables purchased by the authority, that it will not take any action that would materially adversely affect the interest of the holders of these bonds or otherwise impair the security of these bonds, so long as any of these bonds remain outstanding.

(Added by Stats. 2004, Ch. 211, Sec. 4. Effective August 5, 2004.)



6588.6

(a) An authority that was in existence on July 28, 2009, may purchase, with the proceeds of its bonds or its revenue, Proposition 1A receivables from one or more local agencies. The authority may pledge, assign, resell, or otherwise transfer or hypothecate any Proposition 1A receivables for the purpose of securing bonds issued to finance the purchase price of the Proposition 1A receivables.

(b) Notwithstanding any other law, local agencies may sell Proposition 1A receivables to the authority and enter into one or more sales agreements with an authority as, and on the terms, the local agency deems appropriate. The sales agreement may include covenants of, and binding on, the local agency as necessary to establish and maintain the security of bonds issued by the authority for the purpose of purchasing the Proposition 1A receivables and, if applicable, the exclusion from gross income of interest on the bonds for federal income tax purposes. Any transfer of some or all of a Proposition 1A receivable by a local agency to the authority under this article that the governing documents state is a sale shall be treated as an absolute sale and transfer of the property so transferred to the authority and not as a pledge or grant of a security interest by the local agency to secure a borrowing. The characterization of the transfer of any Proposition 1A receivable as an absolute sale by the local agency shall not be negated or adversely affected by any of the following:

(1) The fact that only a portion of the Proposition 1A receivable is transferred.

(2) By the local agency’s acquisition of an ownership interest in any residual interest or a subordinate interest in the Proposition 1A receivable.

(3) By any characterization of the authority or its bonds for purposes of accounting, taxation, or securities regulation.

(4) By any other factor.

(c) On and after the effective date of each transfer of a Proposition 1A receivable under this article that the governing documents state is a sale, the local agency shall have no right, title, or interest in or to the Proposition 1A receivable transferred, and the Proposition 1A receivable so transferred shall be the property of the authority and not of the local agency, and shall be owned, received, held, and disbursed only by the authority or any trustee or agent of the authority appointed by the authority. Any sale of some or all of any Proposition 1A receivable shall automatically be perfected without the need for physical delivery, recordation, filing, or further act, and the provisions of Division 9 (commencing with Section 9101) of the Commercial Code and Sections 954.5 to 955.1, inclusive, of the Civil Code shall not apply to the sale. None of the Proposition 1A receivables sold by the local agency pursuant to this article shall be subject to garnishment, levy, execution, attachment, or other process, writ, including, but not limited to, a writ of mandate, or remedy in connection with the assertion or enforcement of any debt, claim, settlement, or judgment against the local agency. On or before the effective date of any sale of a Proposition 1A receivable, the local agency shall notify the Controller that the Proposition 1A receivable has been sold to the authority and irrevocably instruct the payer that, as of the effective date, payments on the Proposition 1A receivable so sold are to be made directly to the authority or any trustee or agent appointed by the authority.

(d) The state hereby covenants, for the benefit of the holders of any bonds issued by the authority pursuant to this article payable from Proposition 1A receivables purchased by the authority, that it will not take any action that would materially adversely affect the interest of the holders of these bonds or otherwise impair the security of these bonds, so long as any of these bonds remain outstanding.

(e) (1) On or before September 15, 2009, each county auditor shall prepare a list of each taxing agency within the county containing the name of the taxing agency and the estimated amount of the Proposition 1A receivable for each taxing agency.

(2) On or before October 30, 2009, each county auditor shall prepare a list of each taxing agency within the county containing the name of the taxing agency and the final certified amount of the Proposition 1A receivable for each taxing agency.

(3) A list prepared pursuant to paragraph (1) or (2) shall be made available to the authority, the Department of Finance, or any taxing agency upon request.

(4) The authority and the holders of the authority’s bonds issued to finance Proposition 1A receivables shall be entitled to rely on the certified list prepared pursuant to paragraph (2).

(Amended by Stats. 2009, Ch. 634, Sec. 3. Effective October 19, 2009.)



6588.7

(a) An authority whose financing activities are limited to financing utility projects and projects for the use or benefit of public water agencies may finance utility projects as provided in this section, including the issuance of rate reduction bonds and the imposition and adjustment of utility project charges.

(b) (1) A local agency that owns and operates a publicly owned utility may apply to an authority specified in subdivision (a) to finance costs of a utility project for the publicly owned utility with the proceeds of rate reduction bonds if at the time of application, bonds payable from revenues of the publicly owned utility are, or upon issuance would be, rated investment grade by a nationally recognized rating agency. In its application to an authority for the financing, the local agency shall specify the utility project to be financed by the rate reduction bonds, the maximum principal amount, the maximum interest rate, and the maximum stated terms of the rate reduction bonds.

(2) In order to allow the state to review the issuance of rate reduction bonds, collect data, ensure transparency, and conduct an independent analysis of the effectiveness of the use of rate reduction bonds pursuant to this section, the California Pollution Control Financing Authority, as defined in Section 44504 of the Health and Safety Code, shall review each issue of bonds and shall determine whether the issue is qualified for issuance under the provisions of this section. The California Pollution Control Financing Authority shall determine that an issue of rate reduction bonds is qualified for issuance under this section, if the issuance satisfies all of the following:

(A) The issuance meets the criteria specified in paragraphs (1) to (3), inclusive, of subdivision (c).

(B) The projected financing costs, as defined in subdivision (g) of Section 6585, fall within the normal range of financing costs for comparable types of debt issuance.

(3) The California Pollution Control Financing Authority shall establish procedures for the expeditious review of a proposed issuance pursuant to this section, including, but not limited to, the establishment of reasonable application fees to reimburse the California Pollution Control Financing Authority for costs incurred in administering this section.

(4) The California Pollution Control Financing Authority shall provide an explanation in writing for any refusal to qualify a proposed issuance but may not alter or modify any term or condition related to the utility project property.

(5) The California Pollution Control Financing Authority shall take action on any completed application submitted to it pursuant to this section no later than the next meeting of the California Pollution Control Financing Authority that occurs after at least 60 days following receipt of the application.

(6) The review and qualification pursuant to this section may be concurrent with an authority’s processing of an application for financing so as to allow for the issuance of rate reduction bonds as quickly as feasible.

(7) Notwithstanding any other law, the California Pollution Control Financing Authority may adopt regulations relating to this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3. For purposes of Chapter 3.5 (commencing with Section 11340), including Section 11349.6, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(8) Annually, no later than March 31, the California Pollution Control Financing Authority shall submit to the Legislature a report of its activities pursuant to this section for the preceding calendar year ended December 31. The California Pollution Control Financing Authority shall require information from applicants to ensure that the necessary data is available to complete this report. The report may be submitted as a part of the report required pursuant to Section 44538 of the Health and Safety Code. The report shall include all of the following:

(A) A listing of applications received.

(B) A listing of proposed issuances qualified under the provisions of this section.

(C) A report of bonds sold, the interest rates on the bonds, whether the bond sales were pursuant to public bid or were negotiated, and any rating given the bonds by a nationally recognized securities rating organization.

(D) A specification of proposed issuances qualified but not yet issued.

(E) A comparison of the interest rates and transactional costs on issuances qualified under this section with interest rates on comparable types of debt issuance occurring at or near the same time as the issuances.

(9) (A) The requirement for submitting a report imposed under paragraph (8) is inoperative on December 31, 2020.

(B) A report to be submitted pursuant to paragraph (8) shall be submitted in compliance with Section 9795.

(c) A local agency shall not apply to an authority for financing of a utility project pursuant to this section unless the legislative body of the local agency has determined all of the following:

(1) The project to be financed is a utility project.

(2) The local agency is electing to finance costs of the utility project pursuant to this section and the financing costs associated with the financing are to be paid from utility project property, including the utility project charge for the rate reduction bonds issued for the utility project in accordance with this section.

(3) Based on information available to, and projections used by, the legislative body, the rates of the publicly owned utility plus the utility project charge resulting from the financing of the utility project with rate reduction bonds are expected to be lower than the rates of the publicly owned utility if the utility project was financed with bonds payable from revenues of the publicly owned utility.

(d) (1) Subject to the requirements of Article XIII D of the California Constitution, an authority financing the costs of a utility project or projects for a local agency’s publicly owned utility with rate reduction bonds is authorized and directed to impose and collect a utility project charge with respect to the rate reduction bonds as provided in this section. The imposition of the utility project charge shall be made and evidenced by the adoption of a financing resolution by the governing body of the authority. The financing resolution with respect to financing a utility project or project with rate reduction bonds for a publicly owned utility shall include all of the following:

(A) The addition of a separate charge to the bill of each customer of the publicly owned utility in the class or classes of customers specified in the financing resolution.

(B) A description of the financial calculation, formula, or other method that the authority is to use to determine the utility project charge. The calculation, formula or other method shall include a periodic adjustment method to the then current utility project charge, to be applied at least annually, that shall be used by the authority to correct for any overcollection or undercollection of financing costs from the utility project charge or any other adjustment necessary to ensure timely payment of the financing costs of the rate reduction bonds, including, but not limited to, the adjustment of the utility project charge to pay any debt service coverage requirement for the rate reduction bonds. The financial calculation, formula, or other method, including the periodic adjustment method, established in the financing resolution pursuant to this section, and the allocation of utility project charges to, and among, customers of the publicly owned utility shall be decided solely by the governing body of the authority and shall be final and conclusive. In no event shall the periodic adjustment method established in the financing resolution be applied less frequently than required by the financing resolution and the documents relating to the applicable rate reduction bonds. Once the financial calculation, formula, or other method for determining the utility project charge, and the periodic adjustment method, have been established in the financing resolution and have become final and conclusive as provided in this section, they shall not be changed.

(C) Notwithstanding any other provision of this section, in no event shall a utility project charge exceed the maximum rate permitted under Article XIII D of the California Constitution.

(D) A requirement that the authority enter into a servicing agreement for the collection of the utility project charge with the local agency for which the financing is undertaken or its publicly owned utility and the local agency or its publicly owned utility shall act as a servicing agent for purposes of collecting the utility project charge as long as the servicing agreement remains in effect. Moneys collected by the local agency or its publicly owned utility, acting as a servicing agent on behalf of the authority, as a utility project charge shall be held in trust for the exclusive benefit of the persons entitled to the financing costs to be paid, directly or indirectly, from the utility project charge and shall not lose their character as revenues of the authority by virtue of possession by the local agency or its publicly owned utility. The local agency or its publicly owned utility shall provide the authority with the information as to estimated sales of water and any other information concerning the publicly owned utility required by the authority in connection with the initial establishment and the adjustment of the utility project charge.

(2) The determination of the legislative body of the local agency that a project to be financed with rate reduction bonds is a utility project shall be final and conclusive and the rate reduction bonds issued to finance the utility project and the utility project charge imposed relating to the rate reduction bonds shall be valid and enforceable in accordance with the terms of the financing resolution and the documents relating to the rate reduction bonds. The authority shall require, in its financing resolution with respect to a utility project charge, that as long as a customer in the class or classes of customers specified in the financing resolution receive water through the facilities of the publicly owned utility, the customer shall pay the utility project charge regardless of whether or not the customer has an agreement to purchase water from a person or entity other than the publicly owned utility. The utility project charge shall be a nonbypassable charge to all customers of the publicly owned utility in the class or classes of customers specified in the financing resolution at the time of adoption of the financing resolution and all future customers in that class or classes. If a customer of the publicly owned utility that is subject to a utility project charge enters into an agreement to purchase water from a person or entity other than the publicly owned utility, the customer shall remain liable for the payment of its share of the utility project charge as if it had not entered into the agreement. The liability may be discharged by the continued payment of its share of the utility project charge as it accrues or by a one-time payment, as determined by the authority. All provisions of a financing resolution adopted pursuant to this subdivision shall be binding on the authority.

(3) The timely and complete payment of all utility project charges by a person liable for the charges shall be a condition of receiving water service from the publicly owned utility of the local agency and each of the local agencies and their publicly owned utilities is authorized to use its established collection policies and all rights and remedies provided by law to enforce payment and collection of the utility project charge. In no event shall a person liable for a utility project charge be entitled or authorized to withhold payment, in whole or in part, of the utility project charge for any reason.

(4) The authority shall determine whether adjustments to the utility project charge relating to rate reduction bonds are required upon the issuance of the rate reduction bonds and at least annually, and at additional intervals as may be provided for in the financing resolution or the documents relating to the rate reduction bonds. Each adjustment shall be made and put into effect in accordance with the financial calculation, formula, or other method that the authority is to use to determine the utility project charge pursuant to the financing resolution expeditiously after the authority’s determination that the adjustment is required.

(5) All revenues with respect to utility project property related to rate reduction bonds, including payments of the utility project charge, shall be applied first to the payment of the financing costs of the related rate reduction bonds then due, including the funding of reserves for the rate reduction bonds, with any excess being applied as determined by the authority for the benefit of the utility for which the rate reduction bonds were issued.

(6) The authority shall be obligated to impose and collect the utility project charge relating to rate reduction bonds in amounts, based on estimates of water usage subject to the utility project charge, sufficient to pay on a timely basis the financing costs associated with the rate reduction bonds when due. The pledge of a utility project charge to secure the payment of rate reduction bonds shall be irrevocable, and the State of California, the authority, or any limited liability company acting pursuant to subdivision (i) shall not reduce, impair, or otherwise adjust the utility project charge, except that the authority shall implement the periodic adjustments to the utility project charge relating to rate reduction bonds as required by the applicable financing resolution and the documents relating to the rate reduction bonds. Revenue from a utility project charge shall be deemed special revenue of the authority and shall not constitute revenue of the local agency or its publicly owned utility for any purpose, including without limitation, any dedication, commitment, or pledge of revenue, receipts, or other income that the local agency or its publicly owned utility has made or will make for the security of any of its obligations.

(7) A utility project charge shall constitute a utility project property when, and to the extent that, a financing resolution authorizing the utility project charge has become effective in accordance with its terms, and the utility project property shall thereafter continuously exist as property for all purposes with all of the rights and privileges of this section for the period, and to the extent, provided in the financing resolution, but in any event until all financing costs with respect to the related rate reduction bonds are paid in full, including all arrearages thereon.

(8) Utility project property shall constitute a current property right notwithstanding that the value of the property right will depend on consumers using water or, in those instances where consumers are customers of the publicly owned utility, the publicly owned utility performing certain services.

(9) If a local agency for which rate reduction bonds have been issued and remain outstanding ceases to operate a water utility, either directly or through its publicly owned utility, references in this section to the local agency or to its publicly owned utility shall be to the entity providing water utility services in lieu of the local agency and the entity shall assume and perform all obligations of the local agency and its publicly owned utility required by this section and the servicing agreement with the local agency while the rate reduction bonds remain outstanding.

(e) (1) Rate reduction bonds shall be within the parameters of the financing set forth by the local agency pursuant to subdivision (b) in connection with the rate reduction bonds and the proceeds of the rate reduction bonds made available to the local agency or its publicly owned utility shall be used for the utility project identified in the application for financing of the utility project or projects pursuant to subdivision (b).

(2) An authority shall authorize the issuance of rate reduction bonds by a resolution of its governing body. An authority issuing rate reduction bonds shall include in its preliminary notice and final report for the rate reduction bonds submitted to the California Debt and Investment Advisory Commission pursuant to Section 8855 a statement that the rate reduction bonds are being issued pursuant to this section. An authority issuing rate reduction bonds shall include in its final report for the rate reduction bonds submitted to the California Debt and Investment Advisory Commission pursuant to Section 8855 the savings realized by issuing the rate reduction bonds rather than bonds payable from the revenues of the publicly owned utility for whose benefit the rate reduction bonds were issued. Rate reduction bonds shall be nonrecourse to the credit or any assets of the local agency and the publicly owned utility for which the utility project is financed and shall be payable from, and secured by a pledge of, the utility project property relating to the rate reduction bonds and any additional security or credit enhancement specified in the documents relating to the rate reduction bonds.

(3) An authority issuing rate reduction bonds shall pledge the utility project property relating to the rate reduction bonds as security for the payment of the rate reduction bonds, which pledge shall be made pursuant to, and with the effect set forth in Section 5451. All rights of an authority with respect to utility project property pledged as security for the payment of rate reduction bonds shall be for the benefit of, and enforceable by, the beneficiaries of the pledge to the extent provided in the documents relating to the rate reduction bonds.

(4) To the extent that any interest in utility project property is pledged as security for the payment of rate reduction bonds, the applicable local agency or its publicly owned utility shall contract with the authority, which contract shall be part of the utility project property, that the local agency or its publicly owned utility will continue to operate its publicly owned utility system that includes the financed utility project to provide service to its customers, will, as servicer, collect amounts in respect of the utility project charge for the benefit and account of the authority and the beneficiaries of the pledge of the utility project charge and will account for and remit these amounts to, or for the account of, the authority.

(5) Notwithstanding any other law, any requirement under this section, a financing resolution, any other resolution of the authority, or the provisions of the documents relating to rate reduction bonds to the effect that the authority shall take action with respect to the utility project property relating to the rate reduction bonds shall be binding upon the authority, as its governing body may be constituted from time to time, and the authority shall have no power or right to rescind, alter, or amend any resolution or document containing the requirement.

(6) Notwithstanding any other law, except as otherwise provided in this section with respect to adjustments to a utility project charge, the recovery of the financing costs for the rate reduction bonds from the utility project charge shall be irrevocable and the authority shall not have the power either by rescinding, altering, or amending the applicable financing resolution or otherwise, to revalue or revise for ratemaking purposes the financing costs of rate reduction bonds, determine that the financing costs for the related rate reduction bonds or the utility project charge is unjust or unreasonable, or in any way reduce or impair the value of utility project property that includes the utility project charge, either directly or indirectly; nor shall the amount of revenues arising with respect to the financing costs for the related rate reduction bonds or the utility project charge be subject to reduction, impairment, postponement, or termination for any reason until all financing costs to be paid from the utility project charge are fully met and discharged. Except as otherwise provided in this section with respect to adjustments to a utility project charge, the State of California does hereby pledge and agree with the owners of rate reduction bonds that the State of California shall neither limit nor alter the financing costs or the utility project property, including the utility project charge, relating to the rate reduction bonds, or any rights in, to or under, the utility project property until all financing costs with respect to the rate reduction bonds are fully met and discharged. This section does not preclude limitation or alteration if and when adequate provision shall be made by law for the protection of the owners. The authority is authorized to include this pledge and undertaking by the State of California in the governing documents for rate reduction bonds. Notwithstanding any other provision of this section, the authority shall make the adjustments to the utility project charge relating to rate reduction bonds provided by this section and the documents related to those rate reduction bonds as may be necessary to ensure timely payment of all financing costs with respect to the rate reduction bonds. The adjustments shall not impose the utility project charge upon classes of customers which were not subject to the utility project charge pursuant to the financing resolution imposing the utility project charge.

(f) (1) Financing costs in connection with rate reduction bonds do not constitute a debt or liability of the State of California or of any political subdivision thereof, other than the special obligation of the authority, and do not constitute a pledge of the full faith and credit of the State of California or any of its political subdivisions, including the authority, but are payable solely from the funds provided therefor under this section and in the documents relating to the rate reduction bonds. This subdivision shall in no way preclude guarantees or credit enhancements in connection with rate reduction bonds. All the rate reduction bonds shall contain on the face thereof a statement to the following effect:

Neither the full faith and credit nor the taxing power of the State of California or any political subdivision thereof is pledged to the payment of the principal of, or interest on, this bond.

(2) The issuance of rate reduction bonds shall not directly, indirectly, or contingently obligate the State of California or any political subdivision thereof to levy or to pledge any form of taxation to pay the rate reduction bonds or to make any appropriation for their payment.

(g) (1) Utility project property shall constitute property for all purposes, including for contracts securing rate reduction bonds, whether or not the revenues and proceeds arising with respect thereto have accrued.

(2) Subject to the terms of the pledge document with respect to a pledge of utility project property, the validity and relative priority of a pledge created or authorized under this section is not defeated or adversely affected by the commingling of revenues arising with respect to the utility project property with other funds of the local agency or the publicly owned utility collecting a utility project charge on behalf of an authority.

(h) (1) There shall exist a statutory lien on the utility project property relating to rate reduction bonds. Upon the effective date of the financing resolution relating to rate reduction bonds, there shall exist a first priority statutory lien on all utility project property, then existing or, thereafter arising, to secure the payment of the rate reduction bonds. This lien shall arise pursuant to law by operation of this section automatically without any action on the part of the authority, the local agency or its publicly owned utility, or any other person. This lien shall secure the payment of all financing costs, then existing or subsequently arising, to the holders of the rate reduction bonds, the trustee or representative for the holders of the rate reduction bonds, and any other entity specified in the financing resolution or the documents relating to the rate reduction bonds. This lien shall attach to the utility project property regardless of who shall own, or shall subsequently be determined to own, the utility project property including any local agency or its publicly owned utility, the authority, or any other person. This lien shall be valid and enforceable against the owner of the utility project property and all third parties upon the effectiveness of the financing resolution without any further public notice.

(2) The statutory lien on utility project property created by this section is a continuously perfected lien on all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Utility project property shall constitute property for all purposes, including for contracts securing rate reduction bonds, whether or not the revenues or proceeds arising with respect thereto have accrued.

(3) In addition, the authority may require, in a financing resolution creating utility project property, that, in the event of default by the local agency or its publicly owned utility, in payment of revenues arising with respect to the utility project property, the authority, upon the application by the beneficiaries of the statutory lien, and without limiting any other remedies available to the beneficiaries by reason of the default, shall order the sequestration and payment to the beneficiaries of revenues arising with respect to the utility project property.

(i) Notwithstanding any other law, an authority that has financed a utility project through the issuance of rate reduction bonds is not authorized, and no governmental officer or organization shall be empowered to authorize the authority, to become a debtor in a case under the United States Bankruptcy Code (11 U.S.C. Sec. 1 et seq.) or to become the subject of any similar case or proceeding under any other law, whether federal or State of California, as long as any payment obligation from utility project property remains with respect to the rate reduction bonds.

(j) An authority may elect to effect a financing of a utility project pursuant to this section through a single member limited liability company formed by the authority by authorizing the company to adopt the financing resolution and the authority’s issuing rate reduction bonds payable from, and secured by a pledge of, amounts paid by the company to the authority from the applicable utility project property pursuant to an agreement. The provisions of subdivisions (g) and (h) shall apply to and be the exclusive method of perfecting a pledge of utility project property by the company securing the payment of financing costs under any agreement of the company in connection with the issuance of rate reduction bonds. Reference to the authority in this section and in all related defined terms shall mean or include the company as necessary to implement this subdivision.

(k) After December 31, 2020, the authority to issue rate reduction bonds under this section terminates.

(Amended by Stats. 2014, Ch. 71, Sec. 70. Effective January 1, 2015.)



6589

An authority may enter into a bond purchase agreement with a local agency or agencies. The bond purchase agreement shall specify the maximum rate of interest, the cost of issuance, the amount of required reserve, and the procedure to be used in case of default. Notwithstanding any other provision of law, local agencies may sell their bonds to the authority on a negotiated basis without compliance with any public sale requirement included in the statutes under which the bonds are issued.

(Amended by Stats. 1987, Ch. 481, Sec. 4. Effective September 9, 1987.)



6590

The authority may, from time to time, issue its bonds in the principal amount as the authority determines necessary to provide sufficient funds for its purposes, which may include, but shall not be limited to, providing funds for bond purchase agreements, payment of the purchase price of VLF receivables, payment of the purchase price of Proposition 1A receivables, financing utility projects, payment of interest on bonds of the authority, establishment of reserves to secure the bonds, and other expenditures of the authority incident to issuance of the bonds. The authority may also issue bonds for the purpose of making loans to local agencies, to the extent those local agencies are authorized by law to borrow moneys, or to purchase VLF receivables from local agencies as provided in Section 6588.5, or to purchase Proposition 1A receivables as provided in Section 6588.6, and the loan or sale proceeds shall be used by the local agencies to pay for public capital improvements, working capital, or insurance programs. The aggregate principal amount of all bonds issued pursuant to this section that are backed by Proposition 1A receivables shall not exceed two billion two hundred fifty million dollars ($2,250,000,000), and that issuance shall be approved by the Department of Finance and the Treasurer.

In the case of any authority in existence on January 1, 1988, no loans shall be made to local agencies for working capital or insurance, unless that purpose is first approved by resolution of the governing body of the authority by unanimous vote of all members of the governing body.

(Amended by Stats. 2013, Ch. 636, Sec. 3. Effective January 1, 2014.)



6590.1

(a) In the case of bonds issued by an authority to acquire local obligations, the offering documents for the bonds shall clearly delineate investment criteria for the local obligations to be acquired. The investment criteria shall specify the types of local obligations eligible for acquisition by the authority, as well as minimum standards of creditworthiness for these obligations.

(b) No financial advisor, investment advisor, underwriter, broker, dealer, or municipal securities dealer shall recommend the purchase, sale, or exchange of a municipal security to an authority unless that financial advisor, investment advisor, underwriter, broker, dealer, or municipal securities dealer has reasonable grounds to believe and does believe that the recommendation is suitable for the authority in light of the authority’s investment criteria and responsibility to safeguard public funds.

(c) In the case of bonds issued by an authority to acquire local obligations, the underwriter of the bonds, and the financial advisor and investment advisor to the authority, shall not sell to the authority any security or obligation issued by a state or local government from its dealer inventory or that it underwrote or otherwise placed on behalf of another client.

(Added by Stats. 1995, Ch. 229, Sec. 2. Effective July 31, 1995.)



6590.2

(a) An authority shall solicit at least three bids, and select the highest bid, for any guaranteed investment contract purchased with the proceeds of bonds issued by the authority.

(b) (1) Any government securities broker or dealer that sells government securities to an authority shall certify that the purchase price of those securities is equal to the fair market value of those securities.

(2) For purposes of this subdivision, “fair market value” means the price a willing buyer would pay to a willing seller in an arms’ length transaction.

(Added by Stats. 1995, Ch. 229, Sec. 3. Effective July 31, 1995.)



6591

(a) The authority is authorized from time to time to issue bonds to provide funds to achieve its purposes.

(b) Bonds may be authorized to finance any of the following:

(1) A single public capital improvement, utility projects, working capital, purchase of VLF receivables, purchase of Proposition 1A receivables, or insurance program for a single local agency.

(2) A series of public capital improvements, utility projects, working capital, purchases of VLF receivables, purchase of Proposition 1A receivables, or insurance program for a single local agency.

(3) A single public capital improvement, utility projects, working capital, purchases of Proposition 1A receivables, or purchases of VLF receivables or insurance program for two or more local agencies.

(4) A series of public capital improvements, utility projects, working capital, purchases of VLF receivables or purchases of Proposition 1A receivables or insurance programs for two or more local agencies.

(c) Bonds issued for the purpose of financing working capital shall be used to make loans to local agencies for any of the purposes for which a local agency may borrow money pursuant to Section 53852. The loans shall be repaid in accordance with the terms of Section 53854.

(d) Except as otherwise expressly provided by the authority, every issue of its bonds shall be general obligations of the authority payable from any revenues or moneys of the authority available therefor and not otherwise pledged. These revenues or moneys may include the proceeds of additional bonds, subject only to any agreements with the holders of particular bonds pledging any particular revenues or moneys. Notwithstanding that the bonds may be payable from a special fund, these bonds shall be deemed to be negotiable instruments for all purposes, subject only to the bond registration provisions.

(e) (1) The bonds may be issued as serial bonds or as term bonds, or the authority may issue bonds of both types. The bonds shall be authorized by resolution of the authority and shall, as provided by the resolution or indenture pursuant to which the bonds are issued, meet all of the following conditions:

(A) Bear the date of issuance.

(B) Bear the time of maturity, not exceeding 50 years from their date of issuance.

(C) Bear the rate of interest, either fixed or variable, and, if variable, not in excess of the maximum rate of interest specified therein.

(D) Be payable as to principal and interest at the time or times provided.

(E) Be in the denominations and in the form provided.

(F) Carry the registration privileges provided.

(G) Be executed in the manner provided.

(H) Be payable in lawful money of the United States at the place or places provided within or without the state.

(I) Be subject to the terms of redemption provided.

(2) Notwithstanding paragraph (1), the bonds backed by Proposition 1A receivables shall have a maturity date no later than August 1, 2013.

(3) For bonds backed by Proposition 1A receivables, both of the following shall apply:

(A) The option to call shall be exercised upon receipt by the authority of a timely written notification from the Director of Finance, but no earlier than 30 days after delivery by the director of a written notice of the intent to do so to the Joint Legislative Budget Committee.

(B) The bonds may bear interest payable on periodic interest payment dates or may accrue interest to their maturity date or any combination thereof, subject to the approval of the Department of Finance and the State Treasurer pursuant to subdivision (x) of Section 6588.

(f) The bonds shall be sold by the authority at the time and in the manner set out in the authority’s resolution. The sale may be a public or private sale, and for price or prices, and on terms and conditions as the authority determines proper, after giving due consideration to the recommendations of any local agency to be assisted from the proceeds of the bonds. Pending preparation of the definitive bonds, the authority may issue interim receipts, certificates, or temporary bonds which shall be exchanged for definitive bonds. For bonds backed by Proposition 1A receivables, the authority shall use its best efforts to obtain the lowest overall cost of the bonds, and shall certify that it so used its best efforts. The authority shall, in consultation with the Treasurer and Department of Finance, structure the sale of the bonds backed by Proposition 1A receivables and shall include those terms and conditions approved by the Treasurer and the Department of Finance.

(g) In the case of bonds issued by an authority, on or after January 1, 1995, for the purpose of purchasing bonds of a local agency, all of the bonds of the local agency shall be purchased by the authority from the proceeds of the authority bonds within 90 days of the date of issuance of the authority bonds. Nothing in this subdivision shall be construed to preclude an authority from issuing parity bonds at any time.

(Amended by Stats. 2013, Ch. 636, Sec. 4. Effective January 1, 2014.)



6591.1

(a) No broker, dealer, municipal securities dealer, or other firm that underwrites a bond issue of an authority shall serve as financial advisor or investment advisor to the authority on decisions relating to the investment of the proceeds of that bond issue.

(b) An authority and its financial advisor shall enter into a written contract prior to the delivery of financial advisory services. The contract shall specify the range of services that will be delivered and the entire compensation to be paid to the financial advisor.

(Added by Stats. 1995, Ch. 229, Sec. 5. Effective July 31, 1995.)



6592

Any resolution authorizing any bonds or any issue of bonds may contain the following provisions, which shall be a part of the contract with the holders of the bonds to be authorized:

(a) Provisions pledging the full faith and credit of the authority, or pledging all or any part of the revenues of any public capital improvements, or any revenue-producing contract or contracts made by the authority with any local agency, any VLF receivables purchased pursuant to Section 6588.5, any utility project property, any Proposition 1A receivables purchased pursuant to Section 6588.6, or any other moneys of the authority, to secure the payment of the bonds, and of any special account, subject to those agreements with bondholders as may then exist.

(b) Provisions setting out the rentals, fees, purchase payments, loan repayments, and other charges, and the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(c) Provisions setting aside reserves or sinking funds, and the regulation and disposition thereof.

(d) Limitations on the right of the authority or its agent to restrict and regulate the use of the public capital improvements to be financed out of the proceeds of the bonds or any particular issue of bonds.

(e) Limitations on the purpose to which the proceeds of sale of any issue of bonds may be applied, and pledging the proceeds to secure the payment of the bonds or any issue of the bonds.

(f) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds and the holders thereof that are required to give consent thereto, and the manner in which the consent may be given.

(h) Limitations on expenditures for operating, administrative, or other expenses of the authority.

(i) Definitions of acts or omissions to act which constitute a default in the duties of the authority to holders of its obligations, and providing the rights and remedies of the holders in the event of a default.

(j) The mortgaging of any public capital improvements and the site thereof for the purpose of securing the bondholders.

(k) The mortgaging of land, improvements, or other assets owned by a local agency for the purpose of securing the bondholders.

(l) Procedures for the selection of public capital improvements to be financed with the proceeds of the bonds authorized by the resolution, if the bonds are to be sold in advance of designating the public capital improvements and the local agency to receive the financing.

(Amended by Stats. 2013, Ch. 636, Sec. 5. Effective January 1, 2014.)



6592.1

A resolution authorizing bonds or any issuance of bonds or accepting the benefit of any bonds or the proceeds of bonds shall be adopted by an authority only during a regular meeting held pursuant to Section 54954.

(Added by Stats. 2009, Ch. 557, Sec. 5. Effective January 1, 2010.)



6592.5

(a) No bonds issued by any local agency shall be purchased pursuant to this article by an authority at a price to yield in excess of 1 percent of the yield of the issue of bonds issued by the authority to purchase the bonds of the local agency. For the purposes of this subdivision, yield is determined on the issue date of the bonds.

(b) At least 95 percent of the receipts by an authority from bonds of a local agency purchased by the authority after January 1, 1995, shall be used for any of the following:

(1) To pay principal, interest, redemption prices or fees for credit enhancement on the issue of bonds of the authority used to acquire those bonds of the local agency.

(2) To pay or reimburse administrative costs of the bonds of the authority used to acquire those bonds of the local agency.

(3) To pay or reimburse a local agency for principal, interest, or redemption price on bonds of that local agency.

(4) To establish reasonable reserves for the payment of debt service on authority bonds.

(5) To purchase other bonds of a local agency.

(6) To pay or reimburse fees and expenses charged to the authority by third parties, excluding any member of the authority, for services relating to administration of the authority’s bonds or of the program established by the authority for purchase of local agency bonds.

(c) For the purposes of this section, the following definitions shall apply:

(1) “Administrative costs” means, and is limited to, costs of issuing, carrying, or repaying the authority bonds.

(2) “Credit enhancement” means any municipal bond insurance, surety bond, letter of credit, or other guaranty arrangement entered into between an independent party and the authority or the local agency that unconditionally shifts substantially all of the credit risk for all or part of the payments on the issue of bonds guaranteed by the credit enhancement and, in the case of bonds bearing a variable rate of interest and containing a provision permitting or requiring tender of the bonds by the bondholder, includes payments against failure to remarket bonds.

(3) “Issue” means bonds that are issued by the same issuer on the same issue date pursuant to the same plan of financing that are reasonably expected to be paid from substantially the same source of funds, without regard to credit enhancement or priority of lien.

(4) “Issue date” means the first date on which the authority, in the case of an issue of bonds issued by the authority, or the local agency, in the case of an issue of bonds issued by the local agency for purchase by the authority, receives the purchase price of the issue of bonds in exchange or the delivery of the evidence of indebtedness representing the bonds of the issue.

(5) “Issue price” means, in the case of an issue of bonds issued by the authority, the initial offering price to the public, excluding bondhouses, underwriters, brokers, and other intermediaries, and assuming that the issue price for each maturity of bonds of the issue is equal to the price at which at least 10 percent of that maturity was sold to the public, and if an issue is privately placed, means the purchase of each maturity of bonds of the issue paid by the first buyer of the obligation, excluding bondhouses, underwriters, brokers, and other intermediaries. “Issue price” means, in the case of an issue of bonds issued by the local agency, the purchase price of each maturity of bonds of the issue paid by the authority to the local agency.

(6) “Yield” means that discount rate that, when used in computing the present value as of the issue date of all unconditionally payable payments of principal, interest, and fees for credit enhancement on the issue of bonds produces an amount equal to the present value, using the same discount rate, of the aggregate issue price of bonds of the issue as of the issue date. In the case of an issue of bonds issued by a local agency for purchase by the authority, payments for administrative costs shall not be taken into account in determining the yield of those local agency bonds.

(Added by Stats. 1995, Ch. 229, Sec. 6. Effective July 31, 1995.)



6593

No member of the governing body of the authority shall be personally liable on the bonds or be subject to any personal liability or accountability by reason of the issuance of bonds.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6594

The authority may, out of any funds available therefor, purchase its bonds. The authority may hold, pledge, cancel, or resell the bonds, subject to, and in accordance with, agreements with bondholders.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6595

Any bonds issued under this article may be secured by a trust agreement between the authority and a corporate trustee or trustees, which may include any trust company or bank having the powers of a trust company within or without the state.

(a) The trust agreement or the resolution providing for the issuance of the bonds may pledge or assign the revenues to be received or the proceeds of any contract or contracts and may convey or mortgage the project or projects, or any portion thereof, to be financed out of the proceeds of the bonds. The trust agreement or resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including provisions specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds.

(b) Any bank or trust company doing business under the laws of the state which may act as a depository of the proceeds of bonds or of revenues or other moneys shall furnish indemnifying bonds or pledge securities when required by the authority.

(c) The trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition, any trust agreement or resolution may contain other provisions the authority determines to be reasonable and proper for the security of the bondholders.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6595.3

(a) The authority may issue bonds for the purpose of refunding any bonds, notes, or other securities of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued, or to accrue, on their earliest or any subsequent date of redemption, purchase, or maturity of these bonds. The authority may issue bonds for the additional purpose of paying all, or any part of, the costs of constructing and acquiring additions, improvements, extensions, or enlargements of any public capital improvement or any portion thereof.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds may be applied to the purchase or retirement at maturity or redemption of those outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending this application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption of those outstanding bonds on the date as may be determined by the authority.

(c) Pending this use, the escrowed proceeds may be invested and reinvested in obligations of, or guaranteed by, the United States, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States, maturing at the time or times appropriate to assure prompt payment, of the principal, interest, and redemption premium, if any, of the outstanding bonds to be refunded. The interest, income, and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investments thereof, shall be returned to the authority for use in carrying out the purposes of this article.

(d) The portion of the proceeds of the bonds issued for the additional purpose of paying all, or any part of, the costs of construction and acquiring additions, improvements, extensions, or enlargements of any project may be invested and reinvested in obligations of, or guaranteed by, the United States, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States, maturing not later than the time or times when these proceeds will be needed for the purpose of paying all or any part of the costs. The interest, income, and profits, if any, earned or realized on this investment may be applied to the payment of all, or any part of, the costs or may be used by the authority in carrying out the purposes of this article.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6595.5

Bonds issued by the authority are legal investments for all trust funds, the funds of all insurance companies, banks, both commercial and savings, trust companies, executors, administrators, trustees, and other fiduciaries, for state school funds, and for any funds which may be invested in county, municipal, or school district bonds. These bonds are securities which may legally be deposited with, and received by, any state or municipal officer or agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be, authorized by law, including deposits to secure public funds. This authorization applies only to the extent that there exists evidence of indebtedness or debt securities of the participating party receiving financing through the issuance of these bonds which qualify for, or are eligible for, these purposes and uses.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6595.7

(a) The authority is not required to pay any property taxes or assessments upon, or with respect to, any public capital improvement or any property acquired by, or for, the authority under this article, or upon the income therefrom, so long as the authority holds title to the public capital improvement or to the property contained in the public capital improvement.

(b) The exemption of the authority from taxation of any public capital improvement ceases when title to the property is transferred from the authority to any local agency whose property is otherwise taxable. This section does not exempt any local agency whose property is otherwise taxable from taxation, including, but not limited to, taxation upon a possessory interest, with respect to any public capital improvement, or the property or facilities contained in any public capital improvement which may otherwise be applicable to the participant.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6596

The State of California does hereby pledge to, and agrees with, the holders of any bonds issued under this article, and with those parties who may enter into contracts with the authority pursuant to this article, that the state will not limit or alter the rights hereby vested in the authority to finance any public capital improvement and to fulfill the terms of any loan agreement, lease, or other contract with the authority pursuant to this part, or in any way impair the rights or remedies of the bonds or of the parties until those bonds, together with the interest thereon, are fully met and discharged and those contracts are fully performed on the part of the authority. However, nothing in this section precludes this limitation or alteration if and when adequate provision has been made by law for the protection of the holders of those bonds of the authority or those entering into those contracts with the authority.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6597

All public capital improvements financed by the authority shall pay interest within a reasonable time after the authority receives revenues or proceeds from bonds as provided under this article.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6597.5

All public capital improvements financed by the authority shall be constructed or completed subject to the rules and regulations of the authority. When the principal of, and interest on, bonds of the authority issued to finance the cost of a particular public capital improvement, including any refunding bonds issued to refund and refinance all, or any part, of these bonds, have been fully paid and retired, or when adequate provisions have been made for their payment and retirement and all other conditions of any resolution, lease, indenture, mortgage or deed of trust, security interest, or any other instrument authorizing and securing the bonds have been satisfied, and any lien created has been released in accordance with the provisions thereof, the authority is authorized, upon the terms and conditions it prescribes, to execute releases, release deeds, reassignments, deeds, and conveyances and to do all things necessary or required to convey or release its rights, title, and interest in the public capital improvement financed and in any other instruments pledged or transferred to secure bonds to local agencies, as their respective interests may appear.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6598

Interest earned on any bonds issued by the authority shall at all times be free from state personal income tax and corporate income tax.

(Added by Stats. 1985, Ch. 868, Sec. 6. Effective September 23, 1985.)



6598.5

Local agencies may request advice from the California Debt and Investment Advisory Commission pursuant to Section 8859 regarding the formation of local bond pooling authorities and the planning, preparing, insuring, marketing, and selling of bonds as authorized pursuant to this article.

(Amended by Stats. 2002, Ch. 454, Sec. 3. Effective January 1, 2003.)



6599

(a) In an action filed pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any matter of an authority governed by this article, the authority and any interested person shall serve the Attorney General and the Treasurer with a copy of the complaint filed by the respective party by the first day of the publication of summons as required by Section 861 of the Code of Civil Procedure. A court may render no judgment in the matter or grant other permanent relief to any party except on proof of service of the Attorney General and the Treasurer as required by this section.

(b) The Attorney General and the Treasurer are each interested persons pursuant to an action filed pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any authorizing bonds or the issuance of bonds.

(c) Any authority that dismisses a validation action by formal act and withdraws the resolution may not issue bonds to construct, acquire, or finance a public capital improvement, except pursuant to Article 1 (commencing with Section 6500), unless the authority thereafter reauthorizes the issuance of the bonds and thereafter, if applicable, complies with Sections 6586.5 and 6586.7.

(Added by Stats. 2000, Ch. 723, Sec. 5. Effective January 1, 2001.)



6599.1

(a) The legislative body shall, no later than 30 days prior to the sale of any bonds pursuant to this article, give written notice of the proposed sale to the California Debt and Investment Advisory Commission by mail, postage prepaid, as required by Chapter 11.5 (commencing with Section 8855) of Division 1 of Title 2.

(b) Beginning January 1, 1996, each year after the sale of any bonds by the authority for the purpose of acquiring local obligations, the legislative body shall, not later than October 30 of each year until the final maturity of the bonds, supply the following information to the California Debt and Investment Advisory Commission by mail, postage prepaid:

(1) The principal amount of bonds outstanding, both authority bonds and local obligations acquired with the proceeds of authority bonds.

(2) The balance in the reserve fund.

(3) The costs of issuance, including any ongoing fees.

(4) The total amount of administrative fees collected.

(5) The amount of administrative fees charged to each local obligation.

(6) The interest earnings and terms of all guaranteed investment contracts.

(7) Commissions and fees paid on guaranteed investment contracts.

(8) The delinquency rates on all local obligations.

(9) The balance in capitalized interest accounts.

(c) In addition, with respect to any bonds sold pursuant to this article, regardless of when sold, and until the final maturity of the bonds, the legislative body shall notify the California Debt and Investment Advisory Commission by mail, postage prepaid, within 10 days if any of the following events occur:

(1) The local agency or its trustee fails to pay principal and interest due on any scheduled payment date.

(2) Funds are withdrawn from a reserve fund to pay principal and interest on the bonds issued by the authority or any bonds acquired by the authority.

(d) Neither the legislative body nor the California Debt and Investment Advisory Commission shall be liable for any inadvertent error in reporting the information required by this section.

(Amended by Stats. 2002, Ch. 454, Sec. 4. Effective January 1, 2003.)



6599.2

Notwithstanding Sections 863 and 869 of the Code of Civil Procedure, the Attorney General or the Treasurer may jointly or separately file an action pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure at any time up to 55 days after notice required by Section 6586.7 is mailed by certified mail to the Sacramento offices of both the Attorney General and the Treasurer.

(Amended by Stats. 2001, Ch. 159, Sec. 107. Effective January 1, 2002.)



6599.3

Notwithstanding any other provision of law, an action may be brought under Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, to determine the validity of any bonds issued under this article to finance the purchase of bonds for local agencies, the financing of public capital improvements or utility projects, or the purchase of VLF receivables pursuant to Section 6588.5 or Proposition 1A receivables pursuant to Section 6588.6 and any contracts of sale of VLF receivables or Proposition 1A receivables or utility project property entered into by any local agency, and any related documents. If an action is commenced, the action shall be brought in the jurisdiction in which the authority maintains its principal office and is not required to be brought in the jurisdiction or jurisdictions of any of the local agencies. However, publication of summons, as provided in Section 861 of the Code of Civil Procedure, shall be made in the county in which the authority maintains its principal office and in each county in which any local agency that has sold bonds to the authority, for which a public capital improvement is being financed or that has entered into a sales agreement for a VLF receivable or a Proposition 1A receivable where the authority is located.

(Amended by Stats. 2013, Ch. 636, Sec. 6. Effective January 1, 2014.)









CHAPTER 5.5 - Local Agency Self-Insurance Authority

ARTICLE 1 - Organization and Powers

6599.01

Pursuant to Section 6 of Article XVI of the California Constitution, local agencies may enter into a joint pooling agreement to form a single statewide insurance pooling arrangement administered by a single statewide agency for the payment of tort liability or public liability losses incurred by such agencies. The agency shall be known as the Local Agency Self-Insurance Authority.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.02

As used in this chapter:

(a) “Local agency” means any city, county, city and county, school district, special district, authority, other political subdivision of or within the state, an association or consortium of school districts formed or operating pursuant to Section 35179 of the Education Code, or any joint powers authority composed of any of these agencies.

(b) “Original board” means the first board of directors constituted and selected pursuant to Section 6599.06.

(c) “Board” means the original board and any successor board selected and constituted under this chapter.

(Amended by Stats. 1987, Ch. 32, Sec. 3. Effective May 29, 1987.)



6599.03

In addition to the powers specified in Chapter 5 (commencing with Section 6500), the authority may issue revenue bonds or certificates of participation, or both, to establish capital, surplus, and prudent reserves, and may secure payment of the bonds and interest by pledging all or part of its revenues from the receipt of premiums.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.04

Except as otherwise provided in this chapter, Chapter 5 (commencing with Section 6500) applies to the authority.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.05

The authority is not a state agency and has no power at any time or in any manner to pledge the credit of the state.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.06

The authority shall be organized and administered by a board of directors. The original board shall be constituted and selected as follows:

(a) Two directors shall be appointed by the County Supervisors Association of California and at least one shall have no less than five years of proven successful experience at a management level in providing risk management and insurance services to a county or an insurance joint powers agency composed of counties.

(b) Two directors shall be appointed by the League of California Cities and at least one shall have not less than five years of proven successful experience at a management level in providing risk management and insurance services to a city or an insurance joint powers agency composed of cities.

(c) One director shall be appointed by the California Special District Association and one director shall be appointed by the Association of California Water Agencies.

(d) Two directors shall be appointed by the California School Boards Association and at least one member shall have no less than five years of proven successful experience at a management level in providing risk management and insurance services to a school district or an insurance joint powers agency composed of school districts.

(e) One director shall be a person selected by a majority vote of the other eight members.

(f) The original directors shall hold their first meeting not later than April 1, 1987, and shall hold office until the permanent composition of the board is determined by the agreement or agreements entered pursuant to this chapter and the appointment and qualification of their successors, but in no event longer than three years.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.07

There shall not be any liability in an individual or private capacity on the part of the board of directors or any member of the board, or any officer or employee of the authority for or on account of any act performed or obligation entered into in an official capacity, when done in good faith, without intent to defraud and in connection with the administration, management, or conduct of the authority or affairs relating to it. Members of the board and employees and officers of the authority are public employees for purposes of Division 3.6 (commencing with Section 810) of Title 1.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.08

The authority shall be operated on an actuarially sound basis and become neither more nor less than self-supporting. For that purpose, loss experience and expense shall be ascertained and credits, refunds, and assessments may be made as determined appropriate by the board. The authority shall have the powers and duties set forth in this chapter and the powers and duties given it by its agreement. The original board may enter into the original joint powers agreement creating and governing the authority, which shall be made subject to subsequent modification and termination by the members of the authority.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.09

The board shall do all of the following:

(a) Develop, promulgate, and effectuate loss prevention programs, risk management programs, and safety programs.

(b) Subject to Section 6599.10, establish minimum standards for entry into membership and continued participation in the authority which shall include standards for risk management and loss control in addition to those other standards that the board deems appropriate.

(c) Establish standards and requirements for exit from the authority, which shall include those limits and conditions on exit that the board determines appropriate to insure actuarial soundness of the authority.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.10

All those local agencies that request membership in the authority and meet the standards established by the authority pursuant to Section 6599.09, for entry into and continued participation in the authority may become members of the authority. If the authority determines that a local agency requesting membership meets the underwriting standards of the authority, the authority, upon receipt of the premium prescribed by the authority, shall admit the requesting local agency to membership. No local agency may be denied membership unless the board determines the agency cannot be actuarially safely underwritten. Premiums shall be based upon all appropriate actuarial data, including, but not limited to, claims and loss experience of applicant member agencies. Local agencies may request membership individually or through insurance joint powers authorities.

(Added by Stats. 1986, Ch. 1327, Sec. 1. Note: Sections 6599.1, 6599.2, and 6599.3 are in Chapter 5, following Section 6599.)






ARTICLE 2 - Amounts of Insurance

6599.21

The authority may only cover risks to the extent that liability on any one occurrence exceeds one million dollars ($1,000,000), and may not provide coverage for any amount of liability on any one occurrence which exceeds twenty-five million dollars ($25,000,000).

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.22

The authority may establish limits on coverage for a member or category of members, but those limits may neither be less than the minimum nor more than the maximum limits established by Section 6599.21.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)



6599.23

A local agency requesting membership from the authority may request coverage in any sum, so long as the coverage requested is neither less than the minimum nor more than the maximum limits established by Section 6599.21.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)






ARTICLE 3 - Reports and Statements

6599.31

The books and records of the authority shall be audited annually and a summary of the audit shall be provided to the authority’s members and shall be a public record. The audit shall be done by a certified public accountant pursuant to agreement with the authority. Each annual audit, or a separate annual actuarial analysis, shall determine whether the authority has sufficient assets and reserves to maintain actuarial soundness, and shall recommend to the board any amounts which the authority should credit, refund, or assess its members to retain that soundness.

If any provision of this section conflicts with Section 6505, this section governs.

(Added by Stats. 1986, Ch. 1327, Sec. 1.)






ARTICLE 4 - Miscellaneous

6599.41

If the original board is not selected on or before January 1, 1990, this chapter shall cease to be operative.

(Added by Stats. 1986, Ch. 1327, Sec. 1. Note: Condition for termination of Chapter 5.5 (commencing with Section 6599.01) failed.)









CHAPTER 6 - Benefit Funds

6600

This chapter applies only to property and funds, and the disposition thereof, of inmates of any state home, reformatory, hospital, state prison, or other institution where the custody, management, and disposition of property and funds of inmates are not otherwise provided for by statute.

(Added by Stats. 1951, Ch. 587.)



6601

When any person confined in any state home, reformatory, hospital, state prison, or other institution dies, escapes, or is discharged or paroled from the home, reformatory, hospital, state prison, or other institution, and any of his personal funds or property remains in the hands of the superintendent of the home, reformatory, hospital, or other institution, or the warden of the prison, the superintendent or warden may make a monthly charge for the safekeeping of the funds or property.

(Added by Stats. 1951, Ch. 587.)



6602

If the charge is not paid, a lien to secure the payment of the charge accrues to the State. The lien may be foreclosed pursuant to this chapter.

(Added by Stats. 1951, Ch. 587.)



6603

If the charge is not paid within three years, the lien may be foreclosed, and the superintendent or warden may sell the property, or such part as is necessary, to satisfy the lien and costs of sale. The property may be sold at public or private sale.

(Added by Stats. 1951, Ch. 587.)



6604

At least 10 days before the sale notice of sale shall be posted in a public place at the state home, reformatory, hospital, institution, or state prison where it is to take place.

(Added by Stats. 1951, Ch. 587.)



6605

The proceeds of the sale shall be turned over immediately to the State Treasurer to be credited to the General Fund, except that the proceeds of the sale of property of a member of the Veterans’ Home or the Woman’s Relief Corps Home shall be deposited immediately in the post fund of the home at which the sale is had.

(Added by Stats. 1951, Ch. 587.)



6606

The superintendent or warden may deposit any funds of inmates in his possession in any bank in the state. With the consent of the owners of the funds or their guardians or conservators, he may deposit the interest accruing on the funds in a special fund designated the “benefit fund” or “post fund.”

(Amended by Stats. 1979, Ch. 730.)



6607

The superintendent or warden is the trustee of the benefit fund.

(Added by Stats. 1951, Ch. 587.)



6608

He may expend the money in the benefit fund or post fund for the education or entertainment of the inmates of the institution or prison under his supervision.

(Added by Stats. 1951, Ch. 587.)






CHAPTER 6.5 - State Supported Bands or Orchestras

6650

(a) Any marching band organized by or maintained by any educational institution supported in whole or in part by public funds or granted any tax exemption as an educational institution may furnish music at any athletic event where an admission is charged by any private person, partnership operating for profit, or corporation organized for profit only under the following conditions:

(1) The performance is authorized by the governing body of the institution;

(2) A band or orchestra of not less than the number of professional musicians customarily engaged for the athletic event in the particular auditorium, stadium, or place of performance or 15 professional union musicians, whichever is greater, is employed to furnish music at the event; and

(3) Neither the person, partnership, or corporation, nor the agent thereof, advertises or makes known to the public by any means or through any medium the pending performance of such marching band as an added attraction to the event itself; provided, however, that any person by any means or through any medium including radio or television may identify such marching band to the public at the actual moment of performance or thereafter.

(b) Any band or orchestra organized by or maintained by any institution supported in whole or in part by public funds or granted any tax exemption as an educational institution may furnish music at any activity of any other such institution when authorized by its governing board.

It is the intention of the Legislature to encourage the musicianship of California’s student bandsmen in marching bands but in no way to reduce employment opportunities for professional musicians. Private employers of professional musicians are to be advised that the Legislature intends to encourage such employers to invite California’s student marching bands to perform but not to regard such specialized marching performances as providing a substitute for the performance of regularly employed professional musicians which would ordinarily be required by such employers for such admission-paid events, in the absence of any performance at the same event by a student marching band.

(Amended by Stats. 1969, Ch. 1266.)






CHAPTER 7 - Holidays

6700

(a) The holidays in this state are:

(1) Every Sunday.

(2) January 1st.

(3) The third Monday in January, known as “Dr. Martin Luther King, Jr. Day.”

(4) February 12th, known as “Lincoln Day.”

(5) The third Monday in February.

(6) March 31st known as “Cesar Chavez Day.”

(7) The last Monday in May.

(8) July 4th.

(9) The first Monday in September.

(10) September 9th, known as “Admission Day.”

(11) The fourth Friday in September, known as “Native American Day.”

(12) The second Monday in October, known as “Columbus Day.”

(13) November 11th, known as “Veterans Day.”

(14) December 25th.

(15) Good Friday from 12 noon until 3 p.m.

(16) (A) Every day appointed by the President or Governor for a public fast, thanksgiving, or holiday.

(B) Except for the Thursday in November appointed as Thanksgiving Day, this paragraph and paragraphs (3) and (6) shall not apply to a city, county, or district unless made applicable by charter, or by ordinance or resolution of the governing body thereof.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2014, Ch. 537, Sec. 2. Effective January 1, 2015.)



6701

If January 1st, February 12th, March 31st, July 4th, September 9th, November 11th, or December 25th falls upon a Sunday, the Monday following is a holiday. If November 11th falls upon a Saturday, the preceding Friday is a holiday.

If any holiday designated in Section 6700 falls on a Saturday, the board of supervisors of any county may by ordinance or resolution provide that an alternate day shall be a holiday for the employees of the county, except those employees of the county working as court attachés.

(Amended by Stats. 2002, Ch. 784, Sec. 126. Effective January 1, 2003.)



6702

Every Saturday from noon to midnight is a holiday as regards the transaction of business in the public offices of the state and political divisions where laws, ordinances, or charters provide that public offices shall be closed on holidays. This section shall not be construed to prevent or invalidate the issuance, filing, service, execution, or recording of any legal process or written instrument during such period. Public offices of a city shall be closed on those holidays enumerated in Section 6700 unless otherwise provided by charter, ordinance or resolution.

(Amended by Stats. 1970, Ch. 565.)



6703

(a) Public offices of the state, state institutions, and the University of California shall be closed on Admission Day.

(b) Public offices of the state and state institutions, including, but not limited to, all state agencies and the Legislature, shall be closed on November 11, Veterans Day. If, in a given year, November 11 falls on a Saturday, then public offices of the state and state institutions, including the Legislature, shall be closed on Friday, November 10. If, in a given year, November 11 falls on a Sunday, then public offices of the state and state institutions, including the Legislature, shall be closed on Monday, November 12. It is the intent of the Legislature that the University of California also be closed on the Veterans Day holiday.

(Amended by Stats. 2010, Ch. 511, Sec. 1. Effective January 1, 2011.)



6704

The legislative body of any city or district may, by ordinance or resolution, provide that every Saturday is a holiday as respects the transaction of business in the public offices of such cities or districts except that provision shall be made for the continuance of essential public services such as police and fire protection.

(Amended by Stats. 2002, Ch. 784, Sec. 127. Effective January 1, 2003.)



6705

A special or limited holiday is a holiday applying only to a special class or classes of business, or a special class or classes of persons, and not appointed to be generally observed throughout the State by all classes of business and all classes of persons.

On any special or limited holiday appointed by the President or Governor, all courts and public offices of the State, any political subdivision, or any city, shall be open and function in their normal and usual manner. All other public functions shall be performed as on days which are not holidays, and all contracts shall be performed and business transacted as usual, except only as to or by the particular class of business or persons expressly limited or restricted by the provisions of the proclamation appointing or declaring such special or limited holiday.

(Added by Stats. 1951, Ch. 655.)



6706

Whenever any act of a secular nature, other than a work of necessity or mercy, is appointed by law or contract to be performed upon a particular day which falls upon a holiday, such act may be performed upon the next business day with the same effect as if it had been performed upon the day appointed.

(Added by Stats. 1951, Ch. 655.)



6707

When the last day for filing any instrument or other document with a state agency falls upon a Saturday or holiday, such act may be performed upon the next business day with the same effect as if it had been performed upon the day appointed.

(Added by Stats. 1957, Ch. 1649.)



6708

The Governor shall proclaim September 28th to be known hereafter as “Cabrillo Day.”

(Added by Stats. 1963, Ch. 892.)



6709

The Governor shall proclaim January 15 to be known hereafter as Dr. Martin Luther King, Jr., Day.

(Added by Stats. 1978, Ch. 1066.)



6710

The Governor shall proclaim March 7, to be known hereafter as “Arbor Day.”

(Added by Stats. 1974, Ch. 189.)



6711

The Governor shall proclaim February 19 to be known hereafter as “A Day of Remembrance: Japanese American Evacuation,” to reflect upon that day of February 19 in 1942 when Executive Order No. 9066 was issued to place over 110,000 persons of Japanese ancestry, most of whom were citizens of the United States, in American concentration camps during World War II, and to commemorate that day of February 19 of 1976 when Executive Order No. 9066 was rescinded.

(Added by Stats. 1979, Ch. 361.)



6712

The Governor shall proclaim annually the fourth Friday in September to be “Native American Day.”

(Amended by Stats. 1998, Ch. 637, Sec. 6. Effective January 1, 1999.)



6713

The Governor shall annually proclaim the first Sunday in October to be known as “Stepparents Day.”

(Added by Stats. 1985, Ch. 1471, Sec. 1. Effective October 2, 1985.)



6714

The Governor annually shall proclaim April 21st to be “John Muir Day.”

(Added by Stats. 1989, Ch. 833, Sec. 2.)



6715

The Governor shall annually proclaim March 30 as Welcome Home Vietnam Veterans Day.

(Added by Stats. 2009, Ch. 158, Sec. 3. Effective January 1, 2010.)



6716

The Governor shall annually proclaim December 7 as “Pearl Harbor Day.”

(Added by renumbering Section 6714 (as added by Stats. 1989, Ch. 443) by Stats. 1990, Ch. 216, Sec. 33.)



6717

The Governor shall annually proclaim March 31 as “Cesar Chavez Day.”

(Added by Stats. 1994, Ch. 1011, Sec. 10. Effective January 1, 1995.)



6718

The Governor shall proclaim the month of February as Black History Month each year.

(Added by Stats. 2004, Ch. 256, Sec. 1. Effective January 1, 2005.)



6719

The Governor shall proclaim the third Saturday in June of each year to be known as “Juneteenth National Freedom Day: A day of observance,” to urge all Californians in celebrating this day to honor and reflect on the significant roles that African-Americans have played in the history of the United States and how African-Americans have enriched society through their steadfast commitment to promoting freedom, brotherhood, and equality.

(Added by Stats. 2003, Ch. 156, Sec. 3. Effective January 1, 2004.)



6720

April 24 of each year shall be the “California Day of Remembrance of the Armenian Genocide,” and the period beginning on the Sunday before that day through the following Sunday shall be the days of remembrance in this state, and shall annually be so proclaimed by the Governor, in memory of the 1,500,000 victims who were subjected to torture, starvation, and murder, including death marches into the Syrian desert, by the rulers of the Ottoman Turkish Empire and the exile of more than 500,000 innocent people during the period from 1915 to 1923, inclusive, and in honor of the survivors of those crimes against humanity.

(Added by Stats. 2005, Ch. 9, Sec. 2. Effective January 1, 2006.)



6721

The Governor shall annually proclaim May 22 as Harvey Milk Day.

(Added by Stats. 2009, Ch. 626, Sec. 3. Effective January 1, 2010.)



6722

The Governor annually shall proclaim January 30 as Fred Korematsu Day of Civil Liberties and the Constitution.

(Added by Stats. 2010, Ch. 241, Sec. 10. Effective January 1, 2011.)



6723

The Governor shall annually proclaim February 6 as Ronald Reagan Day.

(Added by Stats. 2010, Ch. 114, Sec. 10. Effective January 1, 2011.)



6724

The Governor shall annually proclaim January 23 as Ed Roberts Day.

(Added by Stats. 2010, Ch. 115, Sec. 10. Effective January 1, 2011.)






CHAPTER 8 - Computation of Time

6800

The time in which any act provided by law is to be done is computed by excluding the first day, and including the last, unless the last day is a holiday, and then it is also excluded.

(Added by Stats. 1951, Ch. 655.)



6801

Time is computed according to the Gregorian or new style; and January 1st, in every year, after 1752 is reckoned as the first day of the year.

(Added by Stats. 1951, Ch. 655.)



6802

The years 1900, 2100, 2200, 2300, or any other future hundredth year, of which the year 2000 is the first, except only every fourth hundredth year, are not leap years, but common years of 365 days. The years 2000, 2400, 2800, and every other fourth hundredth year after 2000 and every fourth year, except as provided in this section, which, by usage in this State is considered a leap year, is a leap year consisting of 366 days.

(Added by Stats. 1951, Ch. 655.)



6803

“Year” means a period of 365 days; “half year,” 182 days; “quarter of a year,” 91 days. The added day of a leap year, and the day immediately preceding, if they occur in any such period, shall be reckoned together as one day.

(Added by Stats. 1951, Ch. 655.)



6804

“Month” means a calendar month, unless otherwise expressed.

(Added by Stats. 1951, Ch. 655.)



6805

A week consists of seven consecutive days.

(Added by Stats. 1951, Ch. 655.)



6806

A day is the period of time between any midnight and the midnight following.

(Added by Stats. 1951, Ch. 655.)



6807

“Daytime” is the period of time between sunrise and sunset. “Nighttime” is the period of time between sunset and sunrise.

(Added by Stats. 1951, Ch. 655.)






CHAPTER 9 - Money of Account

6850

The money of account of this State is the dollar, cent, and mill. Public accounts and all proceedings in courts shall be kept and had in conformity with this section.

(Added by Stats. 1951, Ch. 655.)



6851

This chapter does not vitiate or affect any account, charge, or entry originally made, or any note, bond, or other instrument expressed in any other money of account; but such account, charge, or entry shall be reduced to dollars, or parts of dollars, in any suit upon it.

(Added by Stats. 1951, Ch. 655.)



6852

All legal tender notes issued by the United States shall be received at par in payment for all taxes due this State, or to any county or municipal corporation of this State.

(Added by Stats. 1953, Ch. 170.)






CHAPTER 10 - Farm Loan Bonds

6860

Notwithstanding any restrictions on investments contained in any laws, farm loan bonds, consolidated farm loan bonds, collateral trust debentures, consolidated debentures, or other obligations issued under the Federal Farm Loan Act approved July 17, 1916, as amended (Title 12 U.S.C. Sections 636 to 1012 inclusive, and Sections 1021 to 1129 inclusive), the Farm Credit Act of 1933, as amended (Title 12 U.S.C. Sections 1131 to 1138f inclusive), and the Farm Credit Act of 1971 (Title 12 U.S.C. Sections 2001 to 2259 inclusive), are a lawful investment for all public funds, including but not limited to all funds of the state and of every local agency as defined by Section 53600 of this code, and for the funds of savings banks, insurance companies, executors, administrators, guardians, conservators, receivers, and trustees of every kind and nature. Whenever any bonds may by law be used as security for the performance of any act, such bonds and debentures may be so used. This section applies to farm loan bonds and consolidated farm loan bonds issued by federal land banks, consolidated collateral trust debentures and all other debentures issued by federal intermediate credit banks, debentures issued by the Cental Bank for Cooperatives and consolidated debentures issued by banks for cooperatives. It is the purpose of this section to authorize any person, political subdivision, body, or officer, public or private, to use any funds owned or controlled by him or it, including sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any such bonds, debentures, or other obligations. Nothing in this section relieves any person from any duty of exercising reasonable care in selecting securities.

(Amended by Stats. 1979, Ch. 730.)






CHAPTER 11 - Governmental Shareholders

6900

Whenever any governmental body is a shareholder of any corporation, and a resolution is before the shareholders which will permit or authorize cumulative voting for directors, such governmental body shall vote its shares to permit or authorize cumulative voting.

As used in this section the term “governmental body” means the state, and any office, department, division, bureau, board, commission or agency thereof, and all counties, cities, districts, public authorities, public agencies and other political subdivisions or public corporations in the state.

(Added by Stats. 1975, Ch. 487.)



6901

Notwithstanding any other provision of the law, every state agency owning common stock shall, when returning proxies to a corporation, vote each proxy that is returned to the corporation. Nothing in this section shall prohibit a state agency owning common stock from abstaining on a corporate or shareholder proposal and notifying the corporation in writing of the state agency’s desire to abstain on a corporate or shareholder proposal.

As used in this section “state agency” includes the state, the University of California, and any office, department, division, bureau, board, commission, agency, or pension or retirement system thereof.

(Amended by Stats. 1981, Ch. 714, Sec. 163.)






CHAPTER 11.5 - Governmental Investors

6930

As used in this chapter:

(a) “Governmental investor” means the Treasurer, the Teachers’ Retirement Board, and the Board of Administration of the Public Employees’ Retirement System. “Governmental investor” also means each county treasurer, each city treasurer, each public governing or investing body or public investing officer, who exercises investment discretion over public funds in excess of ten million dollars ($10,000,000) or over public pension or retirement funds in excess of ten million dollars ($10,000,000).

(b) “Soft dollar and directed brokerage arrangements” means the brokerage and research services described by Section 28 (e) of the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78bb(e)).

(c) “Transaction cost” means the overall cost of the transaction, including, but not limited to, commissions, services, and the price of the securities.

(d) “Responsible” means with the due diligence required of a fiduciary to examine a presented transaction for: necessity of soft dollar services provided and for commission cost; quality of the trade; quality of the broker-dealer’s research; the broker-dealer’s execution capabilities; and the broker-dealer’s quality of service.

(Added by Stats. 1990, Ch. 709, Sec. 1.)



6931

Each securities transaction or brokerage agreement carried out for a governmental investor pursuant to a soft dollar and directed brokerage arrangement, as defined in subdivision (b) of Section 6930, shall be executed at the lowest responsible transaction cost available.

(Added by Stats. 1990, Ch. 709, Sec. 1.)



6932

Any written contract entered into between a governmental investor and an investment manager on or after January 1, 1991, for the management of assets of a public fund or a public pension or retirement fund, which includes a soft dollar and directed brokerage arrangement, shall contain the following requirements:

(a) The investment manager shall maintain complete and detailed records of all billed services provided pursuant to soft dollar and directed brokerage arrangements.

(b) The services which may be provided by a broker-dealer pursuant to soft dollar and directed brokerage arrangements shall be clearly defined.

(c) The investment manager shall, in the customer agreement letters with governmental investors, disclose:

(1) A list of all billed services provided pursuant to soft dollar and directed brokerage arrangements with respect to investment transactions for the governmental investor.

(2) The justification for providing each of those services.

(3) The maximum percentage of the investment transactions of the governmental investor planned for use in soft dollar and directed brokerage arrangements.

(4) An annual statement of all billed services provided during the previous year under soft dollar and directed brokerage arrangements with respect to investment transactions for the governmental investor.

(5) A determination of whether each service provided under soft dollar and directed brokerage arrangements with respect to investment transactions for the governmental investor is proprietary or is being shared by other clients of the investment manager.

(Added by Stats. 1990, Ch. 709, Sec. 1.)



6933

Soft dollar and directed brokerage arrangements are not subject to any statutory competitive bidding requirements.

This section does not constitute a change in, but is declaratory of, existing law.

(Added by Stats. 1990, Ch. 709, Sec. 1.)



6934

This chapter shall apply to contracts entered into, renewed, or extended on and after January 1, 1991.

(Added by Stats. 1990, Ch. 709, Sec. 1.)






CHAPTER 12 - Purchase of Interests and Rights in Real Property

6950

It is the intent of the Legislature in enacting this chapter to provide a means whereby any county or city may acquire, by purchase, gift, grant, bequest, devise, lease or otherwise, and through the expenditure of public funds, the fee or any lesser interest or right in real property in order to preserve, through limitation of their future use, open spaces and areas for public use and enjoyment.

(Added by Stats. 1959, Ch. 1658.)



6951

The Legislature finds that the rapid growth and spread of urban development is encroaching upon, or eliminating, many open areas and spaces of varied size and character, including many having significant scenic or esthetic values, which areas and spaces if preserved and maintained in their present open state would constitute important physical, social, esthetic or economic assets to existing or impending urban and metropolitan development.

(Added by Stats. 1959, Ch. 1658.)



6952

The Legislature hereby declares that it is necessary for sound and proper urban and metropolitan development, and in the public interest of the people of this State for any county or city to expend or advance public funds for, or to accept by, purchase, gift, grant, bequest, devise, lease or otherwise, the fee or any lesser interest or right in real property to acquire, maintain, improve, protect, limit the future use of or otherwise conserve open spaces and areas within their respective jurisdictions.

(Added by Stats. 1959, Ch. 1658.)



6953

The Legislature further declares that the acquisition of interests or rights in real property for the preservation of open spaces and areas constitutes a public purpose for which public funds may be expended or advanced, and that any county or city may acquire, by purchase, gift, grant, bequest, devise, lease or otherwise, the fee or any lesser interest, development right, easement, covenant or other contractual right necessary to achieve the purposes of this chapter. Any county or city may also acquire the fee to any property for the purpose of conveying or leasing said property back to its original owner or other person under such covenants or other contractual arrangements as will limit the future use of the property in accordance with the purposes of this chapter.

(Added by Stats. 1959, Ch. 1658.)



6954

For the purposes of this chapter an “open space” or “open area” is any space or area characterized by (1) great natural scenic beauty or (2) whose existing openness, natural condition, or present state of use, if retained, would enhance the present or potential value of abutting or surrounding urban development, or would maintain or enhance the conservation of natural or scenic resources.

(Added by Stats. 1959, Ch. 1658.)






CHAPTER 12.5 - Scenic Conservation

7000

It is the intent of the Legislature in enacting this chapter to provide a means whereby the Departments of Water Resources, Parks and Recreation, Fish and Game, and General Services, of the State of California, may acquire by purchase, gift, grant, bequest, devise, lease, condemnation or otherwise, the fee or any lesser interest or right in real property in order to protect, preserve, maintain, improve, restore, limit the future use of, or otherwise conserve for public use and enjoyment any of the lands and areas, identified below, alongside the Westside Freeway, Interstate Route 5, and the California Aqueduct, which have significant scenic values:

(a) Between the California Aqueduct and the Westside Freeway from Highway 41 north to Milham Avenue.

(b) Between the California Aqueduct and the Westside Freeway from Ness Avenue north to Pioneer Road.

(c) Between the California Aqueduct, the Westside Freeway and the Delta-Mendota Canal from Cottonwood Road north to the freeway-aqueduct crossing at Orestimba Creek, and between the aqueduct and freeway north of that point to the Alameda County line.

The Department of Transportation may acquire scenic easements along said Westside Freeway, provided that funds for such easements are obtained pursuant to the provisions of Section 319 of Title 23 of the United States Code relating to the purchase of interests in lands adjacent to highway rights-of-way, provided further that the federal government reimburses the state for the costs of such scenic easements, and also provided that the use of money for this purpose will not reduce the amount of funds which would otherwise be available to the state for highway purposes.

(Amended by Stats. 1978, Ch. 610.)



7001

The Legislature hereby declares that the acquisition of interests or rights in real property for the preservation and conservation of the scenic lands and areas provided for in Section 7000 constitutes a public purpose for which public funds may be expended or advanced, and that any of the state departments specified in this chapter may acquire, by purchase, gift, grant, bequest, devise, lease, condemnation or otherwise, the fee or any lesser interest, development right, easement, covenant or other contractual right necessary to achieve the purposes of this chapter. Any of said departments may also acquire the fee to any of the property for the purpose of conveying or leasing said property back to its original owner or another person under such covenants or other contractual arrangements as will conserve the scenic character and value of the property in accordance with the purposes of this chapter.

(Added by Stats. 1963, Ch. 1758.)



7002

The state agencies specified in Section 7000 may exercise the powers specified in that section for the acquisition of rights or interests in real property within the coastal zone, as defined in Section 30103 of the Public Resources Code, for scenic easements or any of the other purposes specified in Section 7000. The provisions of Section 7001 shall apply to the provisions of this section. Such agencies may expend any funds appropriated for such purposes in the acquisition of such rights or interests in real property.

(Added by Stats. 1977, Ch. 675.)






CHAPTER 12.7 - Dedication of Real Property for Public Purposes

7050

With the consent of the city, county, or city and county, as the case may be, an irrevocable offer of dedication of real property for any public purpose, including, but not limited to, streets, highways, paths, alleys, including access rights and abutter’s rights, drainage, open space, public utility or other public easements, parks, or other public places, may be made pursuant to this section. Such offer of dedication shall be executed, acknowledged, and recorded in the same manner as a conveyance of real property. Such offer of dedication, when recorded in the office of the county recorder, shall be irrevocable and may be accepted at any time by the city council of the city within which such real property is located at the time of acceptance or, if located in unincorporated territory, by the board of supervisors of the county within which such real property is located.

Such offer of dedication may be terminated and the right to accept such offer abandoned in the same manner as is prescribed for the summary vacation of streets or highways by Part 3 (commencing with Section 8300) of Division 9 of the Streets and Highways Code. Such termination and abandonment may be by the city council of the city within which such real property is located or, if located in unincorporated territory, by the board of supervisors of the county within which such real property is located.

The procedure prescribed by this section shall be alternative to any other procedure authorized by law.

(Amended by Stats. 1980, Ch. 1050.)






CHAPTER 12.75 - Residential Real Property

7060

(a) No public entity, as defined in Section 811.2, shall, by statute, ordinance, or regulation, or by administrative action implementing any statute, ordinance or regulation, compel the owner of any residential real property to offer, or to continue to offer, accommodations in the property for rent or lease, except for guestrooms or efficiency units within a residential hotel, as defined in Section 50519 of the Health and Safety Code, if the residential hotel meets all of the following conditions:

(1) The residential hotel is located in a city and county, or in a city with a population of over 1,000,000.

(2) The residential hotel has a permit of occupancy issued prior to January 1, 1990.

(3) The residential hotel did not send a notice of intent to withdraw the accommodations from rent or lease pursuant to subdivision (a) of Section 7060.4 that was delivered to the public entity prior to January 1, 2004.

(b) For the purposes of this chapter, the following definitions apply:

(1) “Accommodations” means either of the following:

(A) The residential rental units in any detached physical structure containing four or more residential rental units.

(B) With respect to a detached physical structure containing three or fewer residential rental units, the residential rental units in that structure and in any other structure located on the same parcel of land, including any detached physical structure specified in subparagraph (A).

(2) “Disabled” means a person with a disability, as defined in Section 12955.3 of the Government Code.

(Amended by Stats. 2003, Ch. 766, Sec. 1. Effective January 1, 2004.)



7060.1

Notwithstanding Section 7060, nothing in this chapter does any of the following:

(a) Prevents a public entity from enforcing any contract or agreement by which an owner of residential real property has agreed to offer the accommodations for rent or lease in consideration for a direct financial contribution or, with respect to written contracts or agreements entered into prior to July 1, 1986, for any consideration. Any contract or agreement specified in this subdivision is not enforceable against a person who acquires title to the accommodations as a bona fide purchaser for value (or successors in interest thereof), unless (1) the purchaser at the time of acquiring title to the accommodations has actual knowledge of the contract or agreement, or (2) a written memorandum of the contract or agreement which specifically describes the terms thereof and the affected real property, and which identifies the owner of the property, has been recorded with the county recorder prior to July 1, 1986, or not less than 30 days prior to transfer of title to the property to the purchaser. The county recorder shall index such a written memorandum in the grantor-grantee index.

As used in this subdivision, “direct financial contribution” includes contributions specified in Section 65916 and any form of interest rate subsidy or tax abatement provided to facilitate the acquisition or development of real property.

(b) Diminishes or enhances, except as specifically provided in Section 7060.2, any power which currently exists or which may hereafter exist in any public entity to grant or deny any entitlement to the use of real property, including, but not limited to, planning, zoning, and subdivision map approvals.

(c) Diminishes or enhances any power in any public entity to mitigate any adverse impact on persons displaced by reason of the withdrawal from rent or lease of any accommodations.

(d) Supersedes any provision of Chapter 16 (commencing with Section 7260) of this division, Part 2.8 (commencing with Section 12900) of Division 3 of Title 2 of this code, Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code, Part 2 (commencing with Section 43) of Division 1 of the Civil Code, Title 5 (commencing with Section 1925) of Part 4 of Division 3 of the Civil Code, Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure, or Division 24 (commencing with Section 33000) of the Health and Safety Code.

(e) Relieves any party to a lease or rental agreement of the duty to perform any obligation under that lease or rental agreement.

(Amended by Stats. 2003, Ch. 766, Sec. 2. Effective January 1, 2004.)



7060.2

If a public entity, by valid exercise of its police power, has in effect any control or system of control on the price at which accommodations may be offered for rent or lease, that entity may, notwithstanding any provision of this chapter, provide by statute or ordinance, or by regulation as specified in Section 7060.5, that any accommodations which have been offered for rent or lease and which were subject to that control or system of control at the time the accommodations were withdrawn from rent or lease, shall be subject to the following:

(a) (1) For all tenancies commenced during the time periods described in paragraph (2), the accommodations shall be offered and rented or leased at the lawful rent in effect at the time any notice of intent to withdraw the accommodations is filed with the public entity, plus annual adjustments available under the system of control.

(2) The provisions of paragraph (1) shall apply to all tenancies commenced during either of the following time periods:

(A) The five-year period after any notice of intent to withdraw the accommodations is filed with the public entity, whether or not the notice of intent is rescinded or the withdrawal of the accommodations is completed pursuant to the notice of intent.

(B) The five-year period after the accommodations are withdrawn.

(3) This subdivision shall prevail over any conflicting provision of law authorizing the landlord to establish the rental rate upon the initial hiring of the accommodations.

(b) If the accommodations are offered again for rent or lease for residential purposes within two years of the date the accommodations were withdrawn from rent or lease, the following provisions shall govern:

(1) The owner of the accommodations shall be liable to any tenant or lessee who was displaced from the property by that action for actual and exemplary damages. Any action by a tenant or lessee pursuant to this paragraph shall be brought within three years of the withdrawal of the accommodations from rent or lease. However, nothing in this paragraph precludes a tenant from pursuing any alternative remedy available under the law.

(2) A public entity which has acted pursuant to this section may institute a civil proceeding against any owner who has again offered accommodations for rent or lease subject to this subdivision, for exemplary damages for displacement of tenants or lessees. Any action by a public entity pursuant to this paragraph shall be brought within three years of the withdrawal of the accommodations from rent or lease.

(3) Any owner who offers accommodations again for rent or lease shall first offer the unit for rent or lease to the tenant or lessee displaced from that unit by the withdrawal pursuant to this chapter, if the tenant has advised the owner in writing within 30 days of the displacement of his or her desire to consider an offer to renew the tenancy and has furnished the owner with an address to which that offer is to be directed. That tenant, lessee, or former tenant or lessee may advise the owner at any time during the eligibility of a change of address to which an offer is to be directed.

If the owner again offers the accommodations for rent or lease pursuant to this subdivision, and the tenant or lessee has advised the owner pursuant to this subdivision of a desire to consider an offer to renew the tenancy, then the owner shall offer to reinstitute a rental agreement or lease on terms permitted by law to that displaced tenant or lessee.

This offer shall be deposited in the United States mail, by registered or certified mail with postage prepaid, addressed to the displaced tenant or lessee at the address furnished to the owner as provided in this subdivision, and shall describe the terms of the offer. The displaced tenant or lessee shall have 30 days from the deposit of the offer in the mail to accept the offer by personal delivery of that acceptance or by deposit of the acceptance in the United States mail by registered or certified mail with postage prepaid.

(c) A public entity which has acted pursuant to this section, may require by statute or ordinance, or by regulation as specified in Section 7060.5, that an owner who offers accommodations again for rent or lease within a period not exceeding 10 years from the date on which they are withdrawn, and which are subject to this subdivision, shall first offer the unit to the tenant or lessee displaced from that unit by the withdrawal, if that tenant or lessee requests the offer in writing within 30 days after the owner has notified the public entity of an intention to offer the accommodations again for residential rent or lease pursuant to a requirement adopted by the public entity under subdivision (c) of Section 7060.4. The owner of the accommodations shall be liable to any tenant or lessee who was displaced by that action for failure to comply with this paragraph, for punitive damages in an amount which does not exceed the contract rent for six months.

(d) If the accommodations are demolished, and new accommodations are constructed on the same property, and offered for rent or lease within five years of the date the accommodations were withdrawn from rent or lease, the newly constructed accommodations shall be subject to any system of controls on the price at which they would be offered on the basis of a fair and reasonable return on the newly constructed accommodations, notwithstanding any exemption from the system of controls for newly constructed accommodations.

(e) The amendments to this section enacted by the act adding this subdivision shall apply to all new tenancies created after December 31, 2002. If a new tenancy was lawfully created prior to January 1, 2003, after a lawful withdrawal of the unit under this chapter, the amendments to this section enacted by the act adding this subdivision may not apply to new tenancies created after that date.

(Amended by Stats. 2002, Ch. 301, Sec. 5. Effective January 1, 2003.)



7060.3

If a public entity determines to apply constraints pursuant to Section 7060.2 to a successor in interest of an owner who has withdrawn accommodations from rent or lease, the public entity shall record a notice with the county recorder which shall specifically describe the real property where the accommodations are located, the dates applicable to the constraints and the name of the owner of record of the real property. The notice shall be indexed in the grantor-grantee index.

A person who acquires title to the real property subsequent to the date upon which the accommodations thereon have been withdrawn from rent or lease, as a bona fide purchaser for value, shall not be a successor in interest for the purposes of this chapter if the notice prescribed by this section has not been recorded with the county recorder at least one day before the transfer of title.

(Amended by Stats. 1986, Ch. 509, Sec. 1.)



7060.4

(a) Any public entity which, by a valid exercise of its police power, has in effect any control or system of control on the price at which accommodations are offered for rent or lease, may require by statute or ordinance, or by regulation as specified in Section 7060.5, that the owner notify the entity of an intention to withdraw those accommodations from rent or lease and may require that the notice contain statements, under penalty of perjury, providing information on the number of accommodations, the address or location of those accommodations, the name or names of the tenants or lessees of the accommodations, and the rent applicable to each residential rental unit.

Information respecting the name or names of the tenants, the rent applicable to any residential rental unit, or the total number of accommodations, is confidential information and for purposes of this chapter shall be treated as confidential information by any public entity for purposes of the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code). A public entity shall, to the extent required by the preceding sentence, be considered an “agency,” as defined by subdivision (d) of Section 1798.3 of the Civil Code.

(b) The statute, ordinance, or regulation of the public entity may require that the owner record with the county recorder a memorandum summarizing the provisions, other than the confidential provisions, of the notice in a form which shall be prescribed by the statute, ordinance, or regulation, and require a certification with that notice that actions have been initiated as required by law to terminate any existing tenancies. In that situation, the date on which the accommodations are withdrawn from rent or lease for purposes of this chapter is 120 days from the delivery in person or by first-class mail of that notice to the public entity. However, if the tenant or lessee is at least 62 years of age or disabled, and has lived in his or her accommodations for at least one year prior to the date of delivery to the public entity of the notice of intent to withdraw pursuant to subdivision (a), then the date of withdrawal of the accommodations of that tenant or lessee shall be extended to one year after the date of delivery of that notice to the public entity, provided that the tenant or lessee gives written notice of his or her entitlement to an extension to the owner within 60 days of the date of delivery to the public entity of the notice of intent to withdraw. In that situation, the following provisions shall apply:

(1) The tenancy shall be continued on the same terms and conditions as existed on the date of delivery to the public entity of the notice of intent to withdraw, subject to any adjustments otherwise available under the system of control.

(2) No party shall be relieved of the duty to perform any obligation under the lease or rental agreement.

(3) The owner may elect to extend the date of withdrawal on any other accommodations up to one year after date of delivery to the public entity of the notice of intent to withdraw, subject to paragraphs (1) and (2).

(4) Within 30 days of the notification by the tenant or lessee to the owner of his or her entitlement to an extension, the owner shall give written notice to the public entity of the claim that the tenant or lessee is entitled to stay in their accommodations for one year after date of delivery to the public entity of the notice of intent to withdraw.

(5) Within 90 days of date of delivery to the public entity of the notice of intent to withdraw, the owner shall give written notice to the public entity and the affected tenant or lessee of the owner’s election to extend the date of withdrawal and the new date of withdrawal under paragraph (3).

(c) The statute, ordinance, or regulation of the public entity adopted pursuant to subdivision (a) may also require the owner to notify any tenant or lessee displaced pursuant to this chapter of the following:

(1) That the public entity has been notified pursuant to subdivision (a).

(2) That the notice to the public entity specified the name and the amount of rent paid by the tenant or lessee as an occupant of the accommodations.

(3) The amount of rent the owner specified in the notice to the public entity.

(4) Notice to the tenant or lessee of his or her rights under paragraph (3) of subdivision (b) of Section 7060.2.

(5) Notice to the tenant or lessee of the following:

(A) If the tenant or lessee is at least 62 years of age or disabled, and has lived in his or her accommodations for at least one year prior to the date of delivery to the public entity of the notice of intent to withdraw, then tenancy shall be extended to one year after date of delivery to the public entity of the notice of intent to withdraw, provided that the tenant or lessee gives written notice of his or her entitlement to the owner within 60 days of date of delivery to the public entity of the notice of intent to withdraw.

(B) The extended tenancy shall be continued on the same terms and conditions as existed on date of delivery to the public entity of the notice of intent to withdraw, subject to any adjustments otherwise available under the system of control.

(C) No party shall be relieved of the duty to perform any obligation under the lease or rental agreement during the extended tenancy.

(d) The statute, ordinance, or regulation of the public entity adopted pursuant to subdivision (a) may also require the owner to notify the public entity in writing of an intention to again offer the accommodations for rent or lease.

(Amended by Stats. 2004, Ch. 568, Sec. 7. Effective January 1, 2005.)



7060.5

The actions authorized by Sections 7060.2 and 7060.4 may be taken by regulation adopted after public notice and hearing by a public body of a public entity, if the members of the body have been elected by the voters of the public entity. The regulation shall be subject to referendum in the manner prescribed by law for the ordinances of the legislative body of the public entity except that:

(a) The decision to repeal the regulation or to submit it to the voters shall be made by the public body which adopted the regulation.

(b) The regulation shall become effective upon adoption by the public body of the public entity and shall remain in effect until a majority of the voters voting on the issue vote against the regulation, notwithstanding Section 9235, 9237, or 9241 of the Elections Code or any other law.

(Amended by Stats. 1994, Ch. 923, Sec. 36. Effective January 1, 1995.)



7060.6

If an owner seeks to displace a tenant or lessee from accommodations withdrawn from rent or lease pursuant to this chapter by an unlawful detainer proceeding, the tenant or lessee may appear and answer or demur pursuant to Section 1170 of the Code of Civil Procedure and may assert by way of defense that the owner has not complied with the applicable provisions of this chapter, or statutes, ordinances, or regulations of public entities adopted to implement this chapter, as authorized by this chapter.

(Added by Stats. 1985, Ch. 1509, Sec. 1. Operative July 1, 1986, by Sec. 2 of Ch. 1509.)



7060.7

It is the intent of the Legislature in enacting this chapter to supersede any holding or portion of any holding in Nash v. City of Santa Monica, 37 Cal.3d 97 to the extent that the holding, or portion of the holding, conflicts with this chapter, so as to permit landlords to go out of business. However, this act is not otherwise intended to do any of the following:

(a) Interfere with local governmental authority over land use, including regulation of the conversion of existing housing to condominiums or other subdivided interests or to other nonresidential use following its withdrawal from rent or lease under this chapter.

(b) Preempt local or municipal environmental or land use regulations, procedures, or controls that govern the demolition and redevelopment of residential property.

(c) Override procedural protections designed to prevent abuse of the right to evict tenants.

(d) Permit an owner to withdraw from rent or lease less than all of the accommodations, as defined by paragraph (1) or (2) of subdivision (b) of Section 7060.

(e) Grant to any public entity any power which it does not possess independent of this chapter to control or establish a system of control on the price at which accommodations may be offered for rent or lease, or to diminish any such power which that public entity may possess, except as specifically provided in this chapter.

(f) Alter in any way either Section 65863.7 relating to the withdrawal of accommodations which comprise a mobilehome park from rent or lease or subdivision (f) of Section 798.56 of the Civil Code relating to a change of use of a mobilehome park.

(Amended by Stats. 1999, Ch. 968, Sec. 4. Effective January 1, 2000.)






CHAPTER 12.78 - Certification for Enterprise Zones, Targeted Tax Areas, and Local Agency Military Base Recovery Areas Hiring Credits

7069

Notwithstanding the repeal of Chapter 12.8 (commencing with Section 7070), Chapter 12.93 (commencing with Section 7097), and Chapter 12.97 (commencing with Section 7105) of the Government Code by Chapter 69 of the Statutes of 2013, a local entity formerly authorized by one or more of those chapters of the Government Code to issue a certification that provides that a qualified employee, qualified disadvantaged individual, or qualified displaced employee meets the specified eligibility requirements under Section 17053.34, 17053.46, 17053.47, 17053.74, 23622.7, 23622.8, 23634, or 23646 of the Revenue and Taxation Code may continue to accept applications for the certification and to issue the certifications up to but no later than January 1, 2015.

(Added by Stats. 2013, Ch. 355, Sec. 1. Effective September 26, 2013.)






CHAPTER 13 - Dental Discrimination

7120

(a) It is the intent of the Legislature that all persons licensed in this state to engage in the practice of dentistry shall be accorded equal professional status and privileges, without regard to the degree earned.

(b) Notwithstanding any other provision of law, no agency of the state or of any city, county, city and county, district, or other political subdivision of the state shall discriminate, with respect to employment, staff privileges, or the provision of, or contracts for, professional services, against a licensed dentist solely on the basis of the educational degree held by the dentist.

(Added by Stats. 1991, Ch. 729, Sec. 1.)






CHAPTER 14 - State Tax Liens

ARTICLE 1 - Definitions

7150

Unless the context otherwise requires, the words and phrases defined in this article govern the construction of this chapter.

(Added by Stats. 1980, Ch. 600.)



7150.5

“Agency” means:

(a) The Department of Fish and Game with respect to a state tax lien created under Section 8048 of the Fish and Game Code.

(b) The Director of Employment Development with respect to a state tax lien created under Section 1703 of the Unemployment Insurance Code.

(c) The Franchise Tax Board with respect to a state tax lien created under Section 19221 of the Revenue and Taxation Code.

(d) The State Board of Equalization with respect to a state tax lien created under Section 6757, 8996, 30322, 32363, or 38532 of the Revenue and Taxation Code.

(e) The Controller with respect to a state tax lien created under Section 3423 or 3772 of the Public Resources Code or Section 7872 or 16063 of the Revenue and Taxation Code.

(Amended by Stats. 2002, Ch. 374, Sec. 2. Effective January 1, 2003.)



7151

“Bona fide purchaser” has the same meaning as “protected purchaser” as defined in Section 8303 of the Commercial Code.

(Amended by Stats. 1996, Ch. 497, Sec. 30. Effective January 1, 1997.)



7152

“Buyer in ordinary course of business” has the same meaning as defined in paragraph (9) of subdivision (b) of Section 1201 of the Commercial Code.

(Amended by Stats. 2006, Ch. 254, Sec. 78. Effective January 1, 2007.)



7153

“Chattel paper” has the same meaning as defined in paragraph (11) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 44.9. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



7154

“Deposit account” has the same meaning as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 45. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



7155

“Duly negotiated” has the same meaning as defined in Section 7501 of the Commercial Code.

(Added by Stats. 1980, Ch. 600.)



7156

“Holder in due course” has the same meaning as defined in Section 3302 of the Commercial Code.

(Added by Stats. 1980, Ch. 600.)



7157

“Instrument” has the same meaning as defined in paragraph (47) of subdivision (a) of Section 9102 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 45.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



7158

“Personal property” includes both tangible and intangible personal property.

(Added by Stats. 1980, Ch. 600.)



7159

“Purchase money security interest” has the same meaning as defined in Section 9103 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 45.2. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



7160

“Real property” includes any rights in real property.

(Added by Stats. 1980, Ch. 600.)



7161

“Security” has the same meaning as defined in Section 8102 of the Commerical Code.

(Added by Stats. 1980, Ch. 600.)



7162

“State tax lien” means a lien created pursuant to Section 8048 of the Fish and Game Code, Section 3423 or 3772 of the Public Resources Code, Section 6757, 7872, 8996, 13610, 16063, 16810, 19221, 30322, 32363, or 38532 of the Revenue and Taxation Code, or Section 1703 of the Unemployment Insurance Code.

(Amended by Stats. 2003, Ch. 185, Sec. 3. Effective January 1, 2004.)



7163

“Tax” means a liability for which a state tax lien has been created.

(Added by Stats. 1980, Ch. 600.)



7164

“Taxpayer” means the person liable for the tax.

(Added by Stats. 1980, Ch. 600.)






ARTICLE 2 - State Tax Liens

7170

(a) Except as provided in subdivisions (b) and (c), a state tax lien attaches to all property and rights to property whether real or personal, tangible or intangible, including all after-acquired property and rights to property, belonging to the taxpayer and located in this state. A state tax lien attaches to a dwelling notwithstanding the prior recording of a homestead declaration (as defined in Section 704.910 of the Code of Civil Procedure).

(b) A state tax lien is not valid as to real property against the right, title, or interest of any of the following persons where the person’s right, title, or interest was acquired or perfected prior to recording of the notice of state tax lien in the office of the county recorder of the county in which the real property is located pursuant to Section 7171:

(1) A successor in interest of the taxpayer without knowledge of the lien.

(2) A holder of a security interest.

(3) A mechanic’s lienor.

(4) A judgment lien creditor.

(c) A state tax lien is not valid as to personal property against:

(1) The holder of a security interest in the property whose interest is perfected pursuant to Section 9308 of the Commercial Code prior to the time the notice of the state tax lien is filed with the Secretary of State pursuant to Section 7171.

(2) Any person (other than the taxpayer) who acquires an interest in the property under the law of this state without knowledge of the lien or who perfects an interest in accordance with the law of this state prior to the time that the notice of state tax lien is filed with the Secretary of State pursuant to Section 7171.

(3) A buyer in ordinary course of business who, under Section 9320 of the Commercial Code, would take free of a security interest created by the seller.

(4) Any person (other than the taxpayer) who, notwithstanding the prior filing of the notice of the state tax lien:

(A) Is a holder in due course of a negotiable instrument.

(B) Is a holder to whom a negotiable document of title has been duly negotiated.

(C) Is a protected purchaser of a security or is a person entitled to the benefits of Section 8502 or 8510 of the Commercial Code.

(D) Is a purchaser of chattel paper who gives new value and takes possession of the chattel paper in the ordinary course of the purchaser’s business or a purchaser of an instrument who gives value and takes possession of the instrument in good faith.

(E) Is a holder of a purchase money security interest.

(F) Is a collecting bank holding a security interest in items being collected, accompanying documents and proceeds, pursuant to Section 4210 of the Commercial Code.

(G) Acquires a security interest in a deposit account or in the beneficial interest in a trust or estate.

(H) Acquires any right or interest in letters of credit, advices of credit, or money.

(I) Acquires without actual knowledge of the state tax lien a security interest in or a claim in or under any policy of insurance including unearned premiums.

(J) Acquires any right or interest in property subject to a certificate of title statute of another jurisdiction under the law of which indication of a security interest on the certificate of title is required as a condition of perfection of the security interest.

(K) Is a purchaser of an instrument who would have priority under subdivision (d) of Section 9330 of the Commercial Code.

(L) Is a purchaser of investment property who would have priority under paragraph (1), (3), (4), or (5) of Section 9328 of the Commercial Code.

(M) A transferee of money who would take free of a security interest under Section 9332 of the Commercial Code.

(5) A judgment lien creditor whose lien was created by the filing of a notice of judgment lien on personal property with the Secretary of State prior to the time the notice of state tax lien is filed with the Secretary of State pursuant to Section 7171.

(Amended by Stats. 1999, Ch. 991, Sec. 45.3. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



7170.5

Notwithstanding Section 7170, as between competing state tax liens or as between a state tax lien and a federal lien described in Section 2100 of the Code of Civil Procedure, the lien that first comes into existence has priority over the lien that later comes into existence; and this priority is not affected by the recording or filing pursuant to Section 7171 or pursuant to Title 7 (commencing with Section 2100) of Part 4 of the Code of Civil Procedure, of a notice of either or both of the liens.

(Added by Stats. 1980, Ch. 600.)



7171

(a) With respect to real property, at any time after creation of a state tax lien, the agency may record in the office of the county recorder of the county in which the real property is located a notice of state tax lien.

(b) With respect to personal property, at any time after creation of a state tax lien, the agency may file a notice of state tax lien with the Secretary of State pursuant to Chapter 14.5 (commencing with Section 7220).

(c) (1) The notice of state tax lien recorded or filed pursuant to subdivision (a) or (b) shall include all of the following:

(A) The name and last known address of the taxpayer.

(B) The name of the agency giving notice of the lien.

(C) The amount of the unpaid tax.

(D) A statement that the amount of the unpaid tax is a lien on all real or personal property and rights to that property, including all after-acquired property and rights to property, belonging to the taxpayer.

(E) A statement that the agency has complied with all of the provisions of the applicable law for determining and assessing the tax.

(2) Notwithstanding paragraph (4) of subdivision (b) of Section 27390, the transmission, filing, recording, and indexing of notices of state tax liens recorded or filed pursuant to subdivision (a) or (b), and all documents that relate to or affect those liens, including, but not limited to, a release, an extension, or a subordination, by electronic or magnetic means using computerized data processing, telecommunications, the other similar information technologies available to the filing offices shall be permitted. A facsimile signature that complies with the requirements of paragraph (2) of subdivision (b) of Section 27201 shall be accepted on any document relating to a state tax lien filed or recorded pursuant to this paragraph.

(d) If the notice of state tax lien recorded in any county reflects an out-of-state address as the last known address of the taxpayer, the agency shall pay the fees required by Sections 27361, 27361.2, 27361.4, and 27361.8.

(e) The agency recording a notice of state tax lien pursuant to subdivision (d) may collect from the taxpayer, in any manner provided by law for the collection of the tax, the cost of recording.

(Amended by Stats. 2006, Ch. 423, Sec. 1. Effective September 22, 2006.)



7172

(a) A state tax lien continues in effect for 10 years from the date of its creation unless it is sooner released or otherwise discharged, and is extinguished 10 years from the date of its creation unless a notice of state tax lien is recorded or filed as provided in Section 7171.

(b) When a notice of a state tax lien is recorded or filed as provided in Section 7171 before the lien is extinguished pursuant to subdivision (a), the lien continues in effect for 10 years from the date of recording or filing the notice of state tax lien unless it is sooner released or otherwise discharged, and is extinguished 10 years from the date of recording or filing the notice of state tax lien unless it is extended as provided in subdivision (c).

(c) A state tax lien may, within 10 years of the date of the recording or filing of the notice of state tax lien or within 10 years of the date of the last extension of the lien, be extended by recording in the office of the county recorder of any county or filing with the Secretary of State a new notice of state tax lien as provided in Section 7171, and from the time of such recording or filing the lien is extended for 10 years unless sooner released or otherwise discharged.

(Added by Stats. 1980, Ch. 600.)



7173

(a)  If the taxpayer is a party to an action or special proceeding in which the taxpayer may become entitled to property or a money judgment, a state tax lien extends to the taxpayer’s cause of action and any judgment in favor of the taxpayer subsequently procured in the action or proceeding. Notice of the lien shall be given to all parties who, prior thereto, have made an appearance in the action or proceeding. The lien has priority from the time of filing of the notice in the action or proceeding.

(b) No compromise, dismissal, settlement, or satisfaction shall be entered into by or on behalf of the taxpayer with any other party, lienor, or intervenor in the action or proceeding without the consent of the agency unless the lien is sooner released or otherwise discharged; but, until a person receives notice of the lien under subdivision (a) or has actual notice of the lien, the rights of the person are not affected by this subdivision.

(c) The court clerk shall endorse upon the judgment recovered in the action or proceeding a statement of the existence of the lien and the time of the filing of the notice in the action or proceeding. Any abstract issued on the judgment shall include a statement of the lien in favor of the agency.

(Amended by Stats. 1982, Ch. 497, Sec. 99. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



7174

(a) If the agency determines that the amount of tax, interest, and any penalty are sufficiently secured by a lien on other property or that the release or subordination of the state tax lien will not jeopardize the collection of the amount of the tax, including interest and penalty, the agency may at any time release all or any portion of the property subject to the state tax lien from the lien or may subordinate the state tax lien to other liens and encumbrances.

(b) If the agency finds that the liability represented by the state tax lien, including any interest accrued thereon, is legally unenforceable, the agency may release the lien.

(c) If the agency has recorded a notice of state tax lien as provided in Section 7171 and the liability represented by the lien, including any interest and penalty, has been satisfied in full:

(1) If the agency is other than the Controller or the State Board of Equalization, the agency shall, not later than 40 days after the liability is satisfied, record a certificate of release in the office of the county recorder where the notice of state tax lien is recorded.

(2) In the case of the Controller or the State Board of Equalization, the agency shall, not later than 40 days after the liability is satisfied, do one of the following:

(A) Record a certificate of release in the office of the county recorder where the notice of state tax lien is recorded.

(B) Deposit in the mail or otherwise deliver to the taxpayer a certificate of release.

(d) If the agency records a certificate of release under subdivision (c) or files a certificate of release under subdivision (e), the cost of recording or filing is an obligation of the taxpayer and may be collected from the taxpayer in any manner provided by law for the collection of the tax.

(e) If the agency has filed a notice of state tax lien with the Secretary of State as provided in Section 7171 and the liability represented by the state tax lien, including any interest and penalty, has been satisfied in full, the agency shall, not later than 40 days after the liability is satisfied, do one of the following:

(1) File a certificate of release with the Secretary of State.

(2) Deposit in the mail or otherwise deliver a certificate of release to the taxpayer.

(f) For the purpose of subdivisions (c) and (e), if payment is made by check, the 40-day period does not commence to run until the check has been paid by the financial institution upon which it was drawn.

(g) A certificate by the agency to the effect that any property has been released from a state tax lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that the property has been released or that the lien has been subordinated as provided in the certificate.

(h) If the certificate of release recorded pursuant to subdivisions (a), (b), and (c) reflects an out-of-state address as the last known address of the taxpayer, the agency shall pay the fees permitted by Sections 27361, 27361.2, 27361.4, and 27361.8.

(Amended by Stats. 1987, Ch. 868, Sec. 3.)






ARTICLE 3 - Transitional Provisions

7190

(a) As used in this section, “preexisting state tax lien” means a lien:

(1) Created, recorded in any county, or filed with the Secretary of State, prior to July 1, 1978, pursuant to any of the following sections as those sections existed prior to July 1, 1978: Section 8048 of the Fish and Game Code, Section 3423 or 3772 of the Public Resources Code, Section 6757, 6757.5, 7871, 7872, 8991, 8996, 16062, 16063, 18881, 18882.5, 26161, 26161.5, 30322, or 32363 of the Revenue and Taxation Code, or Section 1703 or 1703.5 of the Unemployment Insurance Code.

(2) Created, recorded in any county, or filed with the Secretary of State, prior to January 1, 1980, pursuant to Section 3423 of the Public Resources Code as that section existed prior to January 1, 1980.

(b) Any preexisting state tax lien, and any rights or causes of action under such lien, shall continue in full force and effect for a period of 10 years from the date of creation, last recordation or filing, or extension thereof and may, within such period of 10 years, be further extended in the manner provided in Section 7172 and notice of the lien may be filed pursuant to Section 7173. Upon recordation or filing of an extension, the preexisting state tax lien shall have the same effect as state tax liens have under this chapter. Such extended lien has the same priority it originally had under the law in effect at the time of its creation or initial recordation or filing.

(Added by Stats. 1980, Ch. 600.)



7191

This chapter is a restatement and continuation of provisions formerly found in Sections 8048 and 8052 of the Fish and Game Code, Sections 3423, 3423.8, and 3772 of the Public Resources Code, Sections 6757, 6758, 6758.5, 6759, 7872, 7873, 7873.5, 8996, 8997, 8997.5, 16063, 16066, 16067, 18881, 18884, 18884.5, 18885, 26161, 26162, 26162.5, 30322, 30323, 30323.5, 30324, and 32363 of the Revenue and Taxation Code, and Sections 1703, 1704, 1704.5, and 1705 of the Unemployment Insurance Code, and with respect to such provisions is not a new enactment. All liens created pursuant to such provisions, or pursuant to Section 38532 or 38533 of the Revenue and Taxation Code, prior to January 1, 1981, and in effect on December 31, 1980, continue in force and effect and are governed by the provisions of this chapter on and after January 1, 1981.

(Added by Stats. 1980, Ch. 600.)









CHAPTER 14.5 - Registration of State Tax Liens

7220

When authorized by Section 7171 or when specifically authorized by the provisions of particular tax laws, a notice of state tax lien may be filed in the office of the Secretary of State.

(Amended by Stats. 1980, Ch. 600.)



7221

The notice of state tax lien shall set forth the matters required by subdivision (c) of Section 7171.

(Amended by Stats. 1980, Ch. 600.)



7222

The Secretary of State shall cause the notice to be marked, held and indexed in accordance with the provisions of Section 9519 of the Commercial Code as if the notice were a financing statement within the meaning of that code.

(Amended (as amended by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 135, Sec. 64. Effective January 1, 2001. Amended version operative July 1, 2001, pursuant to Stats. 1999, Ch. 991, Sec. 75.)



7223

If a certificate or notice of state tax lien has been filed and is still effective, a certificate of release, partial release, or subordination, may be filed in the office of the Secretary of State.

The Secretary of State shall:

(a) Cause a certificate of release to be marked, held and indexed the same as a termination statement within the meaning of the Uniform Commercial Code, and

(b) Cause a certificate of partial release or a certificate of subordination to be marked, held and indexed the same as a release of collateral within the meaning of the Uniform Commercial Code.

(Amended by Stats. 1977, Ch. 481.)



7224

(a) A filed certificate or notice of state tax lien is effective for a period of 10 years from the date of filing. The effectiveness of the filed certificate of state tax lien lapses on the expiration of such 10-year period unless a certificate of continuation is filed prior to such lapse.

(b) A certificate of continuation may be filed within six months prior to the end of the 10-year period. Upon timely filing of the certificate of continuation, the effectiveness of the original certificate of state tax lien is continued for 10 years from the time when it would otherwise have lapsed, whereupon it lapses in the same manner as provided in subdivision (a) unless another certificate of continuation is filed prior to such lapse. Succeeding certificates of continuation may be filed in the same manner to continue the effectiveness of the original certificate of state tax lien.

(Amended by Stats. 1977, Ch. 481.)



7225

Unless the Secretary of State has notice of an action pending relative thereto, he may remove from the files and destroy the certificate or notice of state tax lien one year after the lapse of the certificate or notice or one year after the filing of a certificate of release, whichever is earlier. A certificate of release, partial release, subordination or continuation may be removed from the files and destroyed at the same time that the certificate or notice of state tax lien to which it relates is removed from the files and destroyed.

(Amended by Stats. 1977, Ch. 481.)



7226

(a) Upon request of any person, the Secretary of State shall issue his or her certificate showing whether there is on file, on the date and hour stated therein, any certificate or notice of state tax lien naming a particular person, and if a certificate or notice is on file, giving the date and hour of filing of each certificate or notice.

(b) Upon request, the Secretary of State shall furnish a copy of any certificate or notice filed pursuant to this chapter. The certificate shall be issued as part of a combined certificate pursuant to Section 9528 of the Commercial Code, and the fee for the certificate and copies shall be in accordance with that section.

(Amended by Stats. 1999, Ch. 991, Sec. 45.5. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



7227

There is no fee for filing a notice of state tax lien, certificate of partial release, certificate of subordination or certificate of continuation. The fee for filing a certificate of release is two dollars ($2), but there is no fee for filing a certificate of release if the notice of the state tax lien was filed in error by the agency and a statement to that effect is noted on the face of the release.

(Amended by Stats. 1980, Ch. 600.)



7228

As used in this chapter, “state tax” includes a local tax which is administered or collected by a state agency.

(Added by Stats. 1969, Ch. 915.)



7229

The Secretary of State may adopt regulations relating to this chapter.

(Added by Stats. 1969, Ch. 915.)






CHAPTER 15 - Facilities for Handicapped Persons

7250

The provisions of this chapter apply to all buildings or other facilities owned, leased, operated or managed by the state, county, city and county, district, or other political subdivision and which are usually or regularly open to the members of the public.

(Added by Stats. 1968, Ch. 937.)



7251

When a building contains special toilet facilities usable by a person in a wheelchair or otherwise handicapped, a sign indicating the location of such facilities shall be posted in the building directory, in the main lobby, or at any entrance specially used by handicapped persons.

(Added by Stats. 1968, Ch. 937.)



7252

When a building contains an entrance other than the main entrance which is ramped or level for use by handicapped persons, a sign showing its location shall be posted at or near the main entrance which shall be visible from the adjacent public sidewalk or way.

(Added by Stats. 1968, Ch. 937.)






CHAPTER 16 - Relocation Assistance

7260

As used in this chapter:

(a) “Public entity” includes the state, the Regents of the University of California, a county, city, city and county, district, public authority, public agency, and any other political subdivision or public corporation in the state or any entity acting on behalf of these agencies when acquiring real property, or any interest therein, in any city or county for public use, and any person who has the authority to acquire property by eminent domain under state law.

(b) “Person” means any individual, partnership, corporation, limited liability company, or association.

(c) (1) “Displaced person” means both of the following:

(A) Any person who moves from real property, or who moves his or her personal property from real property, either:

(i) As a direct result of a written notice of intent to acquire, or the acquisition of, the real property, in whole or in part, for a program or project undertaken by a public entity or by any person having an agreement with, or acting on behalf of, a public entity.

(ii) As a direct result of the rehabilitation, demolition, or other displacing activity, as the public entity may prescribe under a program or project undertaken by a public entity, of real property on which the person is a residential tenant or conducts a business or farm operation, if the public entity determines that the displacement is permanent. For purposes of this subparagraph, “residential tenant” includes any occupant of a residential hotel unit, as defined in subdivision (b) of Section 50669 of the Health and Safety Code, and any occupant of employee housing, as defined in Section 17008 of the Health and Safety Code, but does not include any person who has been determined to be in unlawful occupancy of the displacement dwelling.

(B) Solely for the purposes of Sections 7261 and 7262, any person who moves from real property, or moves his or her personal property from real property, either:

(i) As a direct result of a written notice of intent to acquire, or the acquisition of, other real property, in whole or in part, on which the person conducts a business or farm operation for a program or project undertaken by a public entity.

(ii) As a direct result of the rehabilitation, demolition, or other displacing activity as the public entity may prescribe under a program or project undertaken by a public entity, of other real property on which the person conducts a business or farm operation, in any case in which the public entity determines that the displacement is permanent.

(2) This subdivision shall be construed so that persons displaced as a result of public action receive relocation benefits in cases where they are displaced as a result of an owner participation agreement or an acquisition carried out by a private person for, or in connection with, a public use where the public entity is otherwise empowered to acquire the property to carry out the public use.

(3) Except for persons or families of low and moderate income, as defined in Section 50093 of the Health and Safety Code, who are occupants of housing that was made available to them on a permanent basis by a public agency and who are required to move from the housing, a “displaced person” shall not include any of the following:

(A) Any person who has been determined to be in unlawful occupancy of the displacement dwellings.

(B) Any person whose right of possession at the time of moving arose after the date of the public entity’s acquisition of the real property.

(C) Any person who has occupied the real property for the purpose of obtaining assistance under this chapter.

(D) In any case in which the public entity acquires property for a program or project (other than a person who was an occupant of the property at the time it was acquired), any person who occupies the property for a period subject to termination when the property is needed for the program or project.

(E) Any person who donates or willingly sells his or her property for the purposes of protecting fish and wildlife habitat, providing recreational areas, or preserving cultural or agricultural resources and open space, or any person who occupies that property on a rental basis. This subparagraph does not apply when a sale is in response to an eminent domain proceeding.

(d) “Business” means any lawful activity, except a farm operation, conducted for any of the following:

(1) Primarily for the purchase, sale, lease, or rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property.

(2) Primarily for the sale of services to the public.

(3) Primarily by a nonprofit organization.

(4) Solely for the purpose of Section 7262 for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display, whether or not the display is located on the premises on which any of the above activities are conducted.

(e) “Farm operation” means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing these products or commodities in sufficient quantity to be capable of contributing materially to the operator’s support.

(f) “Affected property” means any real property that actually declines in fair market value because of acquisition by a public entity for public use of other real property and a change in the use of the real property acquired by the public entity.

(g) “Public use” means a use for which real property may be acquired by eminent domain.

(h) “Mortgage” means classes of liens that are commonly given to secure advances on, or the unpaid purchase price of, real property, together with the credit instruments, if any, secured thereby.

(i) “Comparable replacement dwelling” means any dwelling that is all of the following:

(1) Decent, safe, and sanitary.

(2) Adequate in size to accommodate the occupants.

(3) In the case of a displaced person who is a renter, within the financial means of the displaced person. A comparable replacement dwelling is within the financial means of a displaced person if the monthly rental cost of the dwelling, including estimated average monthly utility costs, minus any replacement housing payment available to the person, does not exceed 30 percent of the person’s average monthly income, unless the displaced person meets one or more of the following conditions, in which case the payment of the monthly rental cost of the comparable replacement dwelling, including estimated average monthly utility costs, minus any replacement housing payment available to the person, shall not exceed 25 percent of the person’s average monthly income:

(A) Prior to January 1, 1998, the displaced person received a notice to vacate from a public entity, or from a person having an agreement with a public entity.

(B) The displaced person resides on property that was acquired by a public entity, or by a person having an agreement with a public entity, prior to January 1, 1998.

(C) Prior to January 1, 1998, a public entity, or a person having an agreement with a public entity, initiated negotiations to acquire the property on which the displaced person resides.

(D) Prior to January 1, 1998, a public entity, or a person having an agreement with a public entity, entered into an agreement to acquire the property on which the displaced person resides.

(E) Prior to January 1, 1998, a public entity, or a person having an agreement with a public entity, gave written notice of intent to acquire the property on which the displaced person resides.

(F) The displaced person is covered by, or resides in an area or project covered by, a final relocation plan that was adopted by the legislative body prior to January 1, 1998, pursuant to this chapter and the regulations adopted pursuant to this chapter.

(G) The displaced person is covered by, or resides in an area or project covered by, a proposed relocation plan that was required to have been submitted prior to January 1, 1998, to the Department of Housing and Community Development or to a local relocation committee, or for which notice was required to have been provided to occupants of the property prior to January 1, 1998, pursuant to this chapter and the regulations adopted pursuant to this chapter.

(H) The displaced person is covered by, or resides in an area or project covered by, a proposed relocation plan that was submitted prior to January 1, 1998, to the Department of Housing and Community Development or to a local relocation committee, or for which notice was provided to the public or to occupants of the property prior to January 1, 1998, pursuant to this chapter and the regulations adopted pursuant to this chapter, and the person is eventually displaced by the project covered in the proposed relocation plan.

(I) The displaced person resides on property for which a contract for acquisition, rehabilitation, demolition, construction, or other displacing activity was entered into by a public entity, or by a person having an agreement with a public entity, prior to January 1, 1998.

(J) The displaced person resides on property where an owner participation agreement, or other agreement between a public entity and a private party that will result in the acquisition, rehabilitation, demolition, or development of the property or other displacement, was entered into prior to January 1, 1998, and the displaced person resides in the property at the time of the agreement, provides information to the public entity, or person having an agreement with the public entity, showing that he or she did reside in the property at the time of the agreement and is eventually displaced by the project covered in the agreement.

(4) Comparable with respect to the number of rooms, habitable space, and type and quality of construction. Comparability under this paragraph shall not require strict adherence to a detailed, feature-by-feature comparison. While a comparable replacement dwelling need not possess every feature of the displacement dwelling, the principal features shall be present.

(5) In an area not subject to unreasonable adverse environmental conditions.

(6) In a location generally not less desirable than the location of the displaced person’s dwelling with respect to public utilities, facilities, services, and the displaced person’s place of employment.

(j) “Displacing agency” means any public entity or person carrying out a program or project which causes a person to be a displaced person for a public project.

(k) “Appraisal” means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by the presentation and analysis of relevant market information.

(l) “Small business” means a business as defined in Part 24 of Title 49 of the Code of Federal Regulations.

(m) “Lead agency” means the Department of Housing and Community Development.

(Amended by Stats. 2009, Ch. 220, Sec. 1. Effective January 1, 2010.)



7260.5

(a) The Legislature finds and declares the following:

(1) Displacement as a direct result of programs or projects undertaken by a public entity is caused by a number of activities, including rehabilitation, demolition, code enforcement, and acquisition.

(2) Relocation assistance policies must provide for fair, uniform, and equitable treatment of all affected persons.

(3) The displacement of businesses often results in their closure.

(4) Minimizing the adverse impact of displacement is essential to maintaining the economic and social well-being of communities.

(5) Implementation of this chapter has resulted in burdensome, inefficient, and inconsistent compliance requirements and procedures which may be improved by establishing a lead agency.

(b) This chapter establishes a uniform policy for the fair and equitable treatment of persons displaced as a direct result of programs or projects undertaken by a public entity. The primary purpose of this chapter is to ensure that these persons shall not suffer disproportionate injuries as a result of programs and projects designed for the benefit of the public as a whole and to minimize the hardship of displacement on these persons.

(c) The Legislature intends all of the following:

(1) Public entities shall carry out this chapter in a manner which minimizes waste, fraud, and mismanagement and reduces unnecessary administrative costs.

(2) Uniform procedures for the administration of relocation assistance shall, to the maximum extent feasible, assure that the unique circumstances of any displaced person are taken into account and that persons in essentially similar circumstances are accorded equal treatment under this chapter.

(3) The improvement of housing conditions of economically disadvantaged persons under this chapter shall be undertaken, to the maximum extent feasible, in coordination with existing federal, state, and local government programs for accomplishing these goals.

(4) The policies and procedures of this chapter shall be administered in a manner which is consistent with fair housing requirements and which assures all persons their rights under Title VIII of that act of April 11, 1968 (Public Law 90-284), commonly known as the Civil Rights Act of 1968 and Title VI of the Civil Rights Act of 1964.

(Added by Stats. 1989, Ch. 828, Sec. 2.)



7260.7

Notwithstanding any other provision of law, in furtherance of the goal set forth in paragraph (3) of subdivision (c) of Section 7260.5, nonprofit facilities subsidized pursuant to any federal or state program for the benefit of low-income tenants that restrict rent increases based on operating cost increases, and that also receive state funds for renovation and rehabilitation involving the temporary relocation of those tenants, shall be exempt from any restrictions on rents imposed pursuant to this chapter.

(Added by Stats. 1992, Ch. 1022, Sec. 1. Effective January 1, 1993.)



7261

(a) Programs or projects undertaken by a public entity shall be planned in a manner that (1) recognizes, at an early stage in the planning of the programs or projects and before the commencement of any actions which will cause displacements, the problems associated with the displacement of individuals, families, businesses, and farm operations, and (2) provides for the resolution of these problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion. The head of the displacing agency shall ensure the relocation assistance advisory services described in subdivision (c) are made available to all persons displaced by the public entity. If the agency determines that any person occupying property immediately adjacent to the property where the displacing activity occurs is caused substantial economic injury as a result thereof, the agency may make the advisory services available to the person.

(b) In giving this assistance, the public entity may establish local relocation advisory assistance offices to assist in obtaining replacement facilities for persons, businesses, and farm operations which find that it is necessary to relocate because of the acquisition of real property by the public entity.

(c) This advisory assistance shall include those measures, facilities, or services which are necessary or appropriate to do all of the following:

(1) Determine and make timely recommendations on the needs and preferences, if any, of displaced persons for relocation assistance.

(2) Provide current and continuing information on the availability, sales prices, and rentals of comparable replacement dwellings for displaced homeowners and tenants, and suitable locations for businesses and farm operations.

(3) Assure that, within a reasonable time period prior to displacement, to the extent that it can be reasonably accomplished, there will be available in areas not generally less desirable in regard to public utilities and public and commercial facilities, and at rents or prices within the financial means of displaced families and individuals, decent, safe, and sanitary dwellings, sufficient in number to meet the needs of, and available to, those displaced persons requiring those dwellings and reasonably accessible to their places of employment, except that, in the case of a federally funded project, a waiver may be obtained from the federal government.

(4) Assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling, except in the case of any of the following:

(A) A major disaster as defined in Section 102(2) of the federal Disaster Relief Act of 1974.

(B) A state of emergency declared by the President or Governor.

(C) Any other emergency which requires the person to move immediately from the dwelling because continued occupancy of the dwelling by the person constitutes a substantial danger to the health or safety of the person.

(5) Assist a person displaced from a business or farm operation in obtaining and becoming established in a suitable replacement location.

(6) Supply information concerning other federal and state programs which may be of assistance to those persons in applying for assistance under the program.

(7) Provide other advisory services to displaced persons in order to minimize hardships to those persons.

(d) The head of the displacing agency shall coordinate its relocation assistance program with the project work necessitating the displacement and with other planned or proposed activities of other public entities in the community or nearby areas which may affect the implementation of its relocation assistance program.

(e) Notwithstanding subdivision (c) of Section 7260, in any case in which a displacing agency acquires property for a program or project, any person who occupies the property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project, shall be eligible for advisory services to the extent determined by the displacing agency.

(Amended by Stats. 1989, Ch. 828, Sec. 3.)



7261.5

In order to prevent unnecessary expenses and duplications of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons under this chapter, a public entity may enter into a contract with any individual, firm, association, or corporation for services in connection with such program, or may carry out its functions under this chapter through any federal, state, or local governmental agency having an established organization for conducting relocation assistance programs. Any public entity may, in carrying out its relocation assistance activities, utilize the services of state or local housing agencies or other agencies having experience in the administration or conduct of similar housing assistance activities.

(Added by Stats. 1971, Ch. 1574.)



7262

(a) Whenever a program or project to be undertaken by a public entity will result in the displacement of any person, the displaced person is entitled to payment for actual moving and related expenses as the public entity determines to be reasonable and necessary, including expenses for all of the following:

(1) Actual and reasonable expenses in moving himself or herself, his or her family, business, or farm operation, or his or her, or his or her family’s, personal property.

(2) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate the property, as determined by the public entity.

(3) Actual and reasonable expenses in searching for a replacement business or farm, not to exceed one thousand dollars ($1,000).

(4) Actual and reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site, but not to exceed ten thousand dollars ($10,000).

(b) Any displaced person eligible for payments under subdivision (a) who is displaced from a dwelling and who elects to accept the payments authorized by this subdivision in lieu of the payments authorized by subdivision (a) shall receive a moving expense and dislocation allowance which shall be determined according to a schedule established by the head of the lead agency. The schedule shall be consistent with the Residential Moving Expense and Dislocation Allowance Payment Schedule established by Part 24 of Title 49 of the Code of Federal Regulations.

(c) Any displaced person who moves or discontinues his or her business or farm operation and elects to accept the payment authorized by this subdivision in lieu of the payment authorized by subdivision (a), shall receive a fixed relocation payment in an amount equal to the average annual net earnings of the business or farm operation, except that the payment shall not be less than one thousand dollars ($1,000) nor more than twenty thousand dollars ($20,000). In the case of a business, no payment shall be made under this subdivision, unless the public entity is satisfied that the business cannot be relocated without substantial loss of patronage and is not part of a commercial enterprise having at least one other establishment not being acquired, engaged in the same or similar business. For purposes of this subdivision, the term “average annual net earnings” means one-half of any net earnings of the business or farm operation before federal, state, and local income taxes during the two taxable years immediately preceding the taxable year in which the business or farm operation moves from the real property being acquired, or during any other period as the public entity determines to be more equitable for establishing earnings, and includes any compensation paid by the business or farm operation to the owner, his or her spouse, or his or her dependents during the two-year or other period. To be eligible for the payment authorized by this subdivision, the business or farm operation shall make available its state income tax records, financial statements, and accounting records, for confidential use pursuant to an audit to determine the payment pursuant to this subdivision. In regard to an outdoor advertising display, payment pursuant to this subdivision shall be limited to the amount necessary to physically move, or replace that display. Any displaced person eligible for payments under subdivision (a) who is displaced from the person’s place of business or farm operation and who is eligible under criteria established by the public entity, may elect to accept a fixed payment in lieu of the payment authorized by subdivision (a). The fixed payment shall not be less than one thousand dollars ($1,000) nor more than twenty thousand dollars ($20,000). A person whose sole business at the displacement dwelling is the rental of the property to others shall not qualify for a payment under this subdivision.

(d) Whenever the acquisition of real property used for a business or farm operation causes the person conducting the business or farm operation to move from other real property, or to move his or her personal property from other real property, the person shall receive payments for moving and related expenses under subdivision (a) or (b) and relocation advisory assistance under Section 7261 for moving from the other property.

(e) Whenever a public entity must pay the cost of moving a displaced person under paragraph (1) of subdivision (a), or subdivision (d):

(1) The costs of the move shall be exempt from regulation by the Public Utilities Commission.

(2) The public entity may solicit competitive bids from qualified bidders for performance of the work. Bids submitted in response to the solicitations shall be exempt from regulation by the Public Utilities Commission.

(f) No provision of this chapter shall be construed to require a public entity to provide any relocation assistance to a lessee if the property acquired for a program or project is subject to a lease for purposes of conducting farm operations and the public entity agrees to assume all of the terms of that lease.

(Amended by Stats. 1993, Ch. 533, Sec. 1. Effective January 1, 1994.)



7262.5

Notwithstanding Section 7265.3 or any other provision of law, tenants residing in any rental project who are displaced from the project for a period of one year or less as part of a rehabilitation of that project, that is funded in whole or in part by a public entity, shall not be eligible for permanent housing assistance benefits pursuant to Sections 7264 and 7264.5 if all of the following criteria are satisfied:

(a) The project is a “qualified affordable housing preservation project,” which means any complex of two or more units whose owners enter into a recorded regulatory agreement, having a term for the useful life of the project, with any entity for the provision of project rehabilitation financing. For this purpose, the regulatory agreement shall require of the owner and all successors and assigns of the owner, as long as the regulatory agreement is in effect, that at least 49 percent of the tenants in the project have, at the time of the recordation of the regulatory agreement, incomes not in excess of 60 percent of the area median income, adjusted by household size, as determined by the appropriate agency of the state. In addition, a project is a qualified affordable housing preservation project only if the beneficiary of the regulatory agreement elects this designation by so indicating on the regulatory agreement.

(b) The resident is offered the right to return to his or her original unit, or a comparable unit in the same complex if his or her original unit is not otherwise available due to the rehabilitation, with rent for the first 12 months subsequent to that return being the lower of the following: up to 5 percent higher than the rent at the time of displacement; or up to 30 percent of household income.

(c) The estimated time of displacement is reasonable, and the temporary unit is not unreasonably impacted by the effects of the construction, taking into consideration the ages and physical conditions of the members of the displaced household.

(d) All other financial benefits and services otherwise required under this chapter are provided to the residents temporarily displaced from their units, including relocation to a comparable replacement unit. Residents shall be temporarily relocated to a unit within the same complex, or to a unit located reasonably near the complex if that unit is in a location generally not less desirable than the location of the displaced person’s dwelling with respect to public utilities, services, and the displaced person’s place of employment.

(Amended by Stats. 1999, Ch. 83, Sec. 68. Effective January 1, 2000.)



7263

(a) In addition to the payments required by Section 7262, the public entity, as a part of the cost of acquisition, shall make a payment to the owner of real property acquired for public use which is improved with a dwelling actually owned and occupied by the owner as a permanent or customary and usual place of abode for not less than 180 days prior to the initiation of negotiation for the acquisition of that property.

(b) The payment, not to exceed twenty-two thousand five hundred dollars ($22,500), shall be based on the following factors:

(1) The amount, if any, which, when added to the acquisition cost of the dwelling acquired by the public entity equals the reasonable cost of a comparable replacement dwelling.

(2) The amount, if any, which will compensate the displaced owner for any increased interest costs which the owner is required to pay for financing the acquisition of a comparable replacement dwelling. The amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona fide mortgage which was a valid lien on the dwelling for not less than 180 days immediately prior to the initiation of negotiations for the acquisition of the dwelling. All of the mortgages on the acquired dwelling shall be used to compute the payment. The amount shall be computed using the lesser of the principal balance of the mortgage on the replacement dwelling or the outstanding principal balance of the mortgage on the acquired dwelling and the lesser of the remaining term on the acquired dwelling or the actual term of the new mortgage. The present value of the increased interest costs shall be computed based on the lesser of the prevailing interest rate or the actual interest rate on the replacement property. The amount shall also include other reasonable debt service costs incurred by the displaced owner.

For the purposes of this subdivision, if the replacement dwelling is a mobilehome, the term “mortgage,” as defined in subdivision (h) of Section 7260, shall include those liens as are commonly given to secure advances on, or the unpaid purchase price of, mobilehomes, together with the credit instruments, if any, secured thereby.

(3) Reasonable expenses incurred by the displaced owner for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(c) The additional payment authorized by this section shall be made only to a displaced owner who purchases and occupies a decent, safe, and sanitary replacement dwelling within one year from the later of the following:

(1) The date the displaced person receives final payment for the displacement dwelling, or in the case of condemnation, the date the full amount of estimated just compensation is deposited in court.

(2) The date the displacing agency fulfulls its obligation to make available at least one comparable replacement dwelling to the displaced person.

However, the displacing agency may extend the period for good cause. Also, the displaced owner and the public entity may agree in writing that the displaced owner may remain in occupancy of the acquired dwelling as a tenant of the public entity on the conditions that the displaced owner shall only be entitled to the payment authorized by this section on the date on which the owner moves from the acquired dwelling and that the payment shall be in an amount equal to that to which the owner would have been entitled if the owner had purchased and occupied a replacement dwelling one year subsequent to the date on which final payment was received for the acquired dwelling from the public entity.

(d) In implementing this chapter, it is the intent of the Legislature that special consideration be given to the financing and location of a comparable replacement dwelling for displaced persons 62 years of age or older.

(Amended by Stats. 1989, Ch. 828, Sec. 6.)



7263.5

For purposes of Section 7263, the leasing of a condominium for a 99-year period, or for a term which exceeds the life expectancy of the displaced person as determined from the most recent life tables in Vital Statistics of the United States, as published by the Public Health Service of the Department of Health, Education, and Welfare, shall be deemed a purchase of the condominium.

(Added by Stats. 1972, Ch. 1173.)



7264

(a) In addition to the payments required by Section 7262, as a part of the cost of acquisition, the public entity shall make a payment to any displaced person displaced from any dwelling not eligible to receive a payment under Section 7263 which was actually and lawfully occupied by the person as a permanent or customary and usual place of abode for not less than 90 days prior to the initiation of negotiation by the public entity for the acquisition of the dwelling, or in any case in which displacement is not a direct result of acquisition, or any other event which the public entity shall prescribe.

(b) The payment, not to exceed five thousand two hundred fifty dollars ($5,250), shall be the additional amount which is necessary to enable the person to lease or rent a comparable replacement dwelling for a period not to exceed 42 months, unless the displaced person meets one or more of the conditions set forth in paragraph (3) of subdivision (i) of Section 7260, in which case the payment, which shall not exceed five thousand two hundred fifty dollars ($5,250), shall be the additional amount which is necessary to enable the person to lease or rent a comparable replacement dwelling for a period not to exceed 48 months. However, publicly funded transportation projects shall make payments enabling the person to lease or rent a comparable replacement dwelling for a period not to exceed 42 months, including compensation for utilities, as provided in subdivision (b) of Section 24.402 of Part 24 of Title 49 of the Code of Federal Regulations. Payments up to the maximum of five thousand two hundred fifty dollars ($5,250) shall be made in a lump sum. Should an agency pay pursuant to Section 7264.5 an amount exceeding the maximum amount, payment may be made periodically. Computation of a payment under this subdivision to a low-income displaced person for a comparable replacement dwelling shall take into account the person’s income.

(c) Any person eligible for a payment under subdivision (a) may elect to apply the payment to a downpayment on, and other incidental expenses pursuant to, the purchase of a decent, safe, and sanitary replacement dwelling. The person may, at the discretion of the public entity, be eligible under this subdivision for the maximum payment allowed under subdivision (b), except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least 90 days but not more than 180 days immediately prior to the initiation of negotiations for the acquisition of the dwelling, the payment shall not exceed the payment which the person would otherwise have received under subdivision (b) of Section 7263 had the person owned and occupied the displacement dwelling 180 days immediately prior to the initiation of the negotiations.

(d) In implementing this chapter, it is the intent of the Legislature that special consideration shall be given to assisting any displaced person 62 years of age or older to locate or lease or rent a comparable replacement dwelling.

(Amended by Stats. 1997, Ch. 597, Sec. 3. Effective January 1, 1998.)



7264.5

(a) If a program or project undertaken by the public entity cannot proceed on a timely basis because comparable replacement housing is not available and the public entity determines that comparable replacement housing cannot otherwise be made available, the public entity shall take any action necessary or appropriate to provide the dwellings by use of funds authorized for the project. This section shall be construed to authorize the public entity to exceed the maximum amounts which may be paid under Sections 7263 and 7264 on a case-by-case basis for good cause as determined in accordance with rules and regulations adopted by the public entity. Where a displacing agency is undertaking a project with funds administered by a state agency or board, and where the displacing agency has adopted rules and regulations in accordance with Section 7267.8 for the implementation of this chapter, the determination of payments to be made pursuant to this subdivision shall be pursuant to those rules and regulations.

(b) No person shall be required to move from his or her dwelling because of its acquisition by a public entity, unless comparable replacement housing is available to the person.

(c) For purposes of determining the applicability of subdivision (a), the public entity is hereby designated as a duly authorized administrative body of the state for the purposes of subdivision (c) of Section 408 of the Revenue and Taxation Code.

(d) Subdivision (b) shall not apply to a displaced owner who agrees in writing with the public entity to remain in occupancy of the acquired dwelling as provided in subdivision (c) of Section 7263.

(Amended by Stats. 1989, Ch. 828, Sec. 8.)



7265

(a) In addition to the payments required by Section 7262, as a cost of acquisition, the public entity shall make a payment to any affected property owner meeting the requirements of this section.

(b) The affected property shall be immediately contiguous to property acquired for airport purposes and the owner shall have owned the property affected by acquisition by the public entity not less than 180 days prior to the initiation of negotiation for acquisition of the acquired property.

(c) The payment, not to exceed twenty-two thousand five hundred dollars ($22,500), shall be the amount, if any, which equals the actual decline in the fair market value of the property of the affected property owner caused by the acquisition by the public entity for airport purposes of other real property and a change in the use of the property.

(d) The amount, if any, of actual decline in fair market value of affected property shall be determined according to rules and regulations adopted by the public entity pursuant to this chapter. The rules and regulations shall limit payment under this section only to those circumstances in which the decline in fair market value of affected property is reasonably related to objective physical change in the use of acquired property.

(Amended by Stats. 1989, Ch. 828, Sec. 9.)



7265.3

(a) A public entity may make payments in the amounts it deems appropriate, and may provide advisory assistance under this chapter, to a person who moves from a dwelling, or who moves or discontinues his business, as a result of impending rehabilitation or demolition of a residential or commercial structure, or enforcement of building, housing, or health codes by a public entity, or because of systematic enforcement pursuant to Section 37924.5 of the Health and Safety Code, or who moves from a dwelling or who moves or discontinues a business as a result of a rehabilitation or demolition program or enforcement of building codes by the public entity, or because of increased rents to result from such rehabilitation or code enforcement. Payments prescribed by subdivision (b) of Section 7264 may also be made to persons who remain in a dwelling during rehabilitation. Payments authorized by this section and made pursuant to subdivision (b) of Section 7264 may, at the option of the public entity, be computed and reviewed annually based on actual rental increases, and may be paid monthly or annually. A public entity may also give priority to a person who moves from a dwelling, or who remains in a dwelling during rehabilitation, in utilization of local, state, or federal rental assistance programs, either to enable the person to pay increased rents or to move to other suitable housing.

A public entity assisting in the financing of rehabilitation may provide some or all of the payments authorized by this section as part of the loan for rehabilitation costs, provided that the public entity makes payments directly to the person who moves or who remains in the dwelling during rehabilitation.

(b) A public entity shall make payments in the amounts prescribed by this chapter, and shall provide advisory assistance under this chapter, to persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, whose rent, within one year after the rehabilitation of their dwelling is completed, is increased to an amount exceeding 25 percent of their gross income, or who move from their dwelling, as the result of a rehabilitation program in which the rehabilitation work is wholly or partially financed or assisted with public funds provided by or through the public entity.

(c) A public entity shall provide temporary housing for up to 90 days to persons displaced by rehabilitation work which is wholly or partially financed or assisted with public funds provided by or through the public entity.

(d) A person displaced by rehabilitation work which is wholly or partially financed or assisted with public funds provided by or through the public entity shall, as a condition of the financing or assistance, be given the option of relocating, after rehabilitation, in the dwelling from which the person was displaced.

(e) A public entity may limit the amounts of payments made pursuant to subdivision (b), otherwise calculated pursuant to subdivision (b) of Section 7264, to the lesser of: (i) the difference between the increased rent and 25 percent of gross income; or (ii) the difference between the increased rent and the rent immediately before the rehabilitation which was greater than 25 percent of gross income.

(f) The payments and advisory assistance as required in this section shall be mandatory only if federal or state funds are available. However, nothing shall preclude the public entity from using local funds.

(Amended by Stats. 1980, Ch. 37.)



7265.4

In addition to the payments required by Section 7262, as a cost of acquisition, the public entity, as soon as practicable after the date of payment of the purchase price or the date of deposit in court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, shall reimburse the owner, to the extent the public entity deems fair and reasonable, for expenses the owner necessarily incurred for recording fees, transfer taxes, and similar expenses incidental to conveying such real property to the public entity.

(Added by Stats. 1971, Ch. 1574.)



7266

(a) If a relocation appeals board has been established pursuant to Section 33417.5 of the Health and Safety Code, a city by ordinance may designate the board to hear appeals from all public entities, except those state agencies which have an appeal process, on the eligibility for, or the amount of, a payment authorized by this chapter.

(b) Any person aggrieved by a determination as to eligibility for, or the amount of, a payment authorized by this chapter may have the application reviewed by the public entity or by the relocation appeals board if authorized under subdivision (a). The review of a determination by a community redevelopment agency may only be made by a relocation appeals board established pursuant to Section 33417.5 of the Health and Safety Code.

(Repealed and added by Stats. 1974, Ch. 47.)



7267

In order to encourage and expedite the acquisition of real property by agreements with owners, to avoid litigation and relieve congestion in the courts, to assure consistent treatment for owners in the public programs, and to promote public confidence in public land acquisition practices, public entities shall, to the greatest extent practicable, be guided by the provisions of Sections 7267.1 to 7267.7, inclusive, except that the provisions of subdivision (b) of Section 7267.1 and Section 7267.2 shall not apply to the acquisition of any easement, right-of-way, covenant, or other nonpossessory interest in real property to be acquired for the construction, reconstruction, alteration, enlargement, maintenance, renewal, repair, or replacement of subsurface sewers, waterlines or appurtenances, drains, septic tanks, or storm water drains.

(Amended by Stats. 1975, Ch. 208.)



7267.1

(a) The public entity shall make every reasonable effort to acquire expeditiously real property by negotiation.

(b) Real property shall be appraised before the initiation of negotiations, and the owner, or the owner’s designated representative, shall be given an opportunity to accompany the appraiser during his or her inspection of the property. However, the public entity may prescribe a procedure to waive the appraisal in cases involving the acquisition by sale or donation of property with a low fair market value.

(Amended by Stats. 1989, Ch. 828, Sec. 10.)



7267.2

(a) (1) Prior to adopting a resolution of necessity pursuant to Section 1245.230 of the Code of Civil Procedure and initiating negotiations for the acquisition of real property, the public entity shall establish an amount that it believes to be just compensation therefor, and shall make an offer to the owner or owners of record to acquire the property for the full amount so established, unless the owner cannot be located with reasonable diligence. The offer may be conditioned upon the legislative body’s ratification of the offer by execution of a contract of acquisition or adoption of a resolution of necessity or both. The amount shall not be less than the public entity’s approved appraisal of the fair market value of the property. A decrease or increase in the fair market value of real property to be acquired prior to the date of valuation caused by the public improvement for which the property is acquired, or by the likelihood that the property would be acquired for the improvement, other than that due to physical deterioration within the reasonable control of the owner or occupant, shall be disregarded in determining the compensation for the property.

(2) At the time of making the offer described in paragraph (1), the public entity shall provide the property owner with an informational pamphlet detailing the process of eminent domain and the property owner’s rights under the Eminent Domain Law.

(b) The public entity shall provide the owner of real property to be acquired with a written statement of, and summary of the basis for, the amount it established as just compensation. The written statement and summary shall contain detail sufficient to indicate clearly the basis for the offer, including, but not limited to, all of the following information:

(1) The date of valuation, highest and best use, and applicable zoning of property.

(2) The principal transactions, reproduction or replacement cost analysis, or capitalization analysis, supporting the determination of value.

(3) If appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated and shall include the calculations and narrative explanation supporting the compensation, including any offsetting benefits.

(c) Where the property involved is owner-occupied residential property and contains no more than four residential units, the homeowner shall, upon request, be allowed to review a copy of the appraisal upon which the offer is based. The public entity may, but is not required to, satisfy the written statement, summary, and review requirements of this section by providing the owner a copy of the appraisal on which the offer is based.

(d) Notwithstanding subdivision (a), a public entity may make an offer to the owner or owners of record to acquire real property for less than an amount that it believes to be just compensation therefor if (1) the real property is offered for sale by the owner at a specified price less than the amount the public entity believes to be just compensation therefor, (2) the public entity offers a price that is equal to the specified price for which the property is being offered by the landowner, and (3) no federal funds are involved in the acquisition, construction, or project development.

(e) As used in subdivision (d), “offered for sale” means any of the following:

(1) Directly offered by the landowner to the public entity for a specified price in advance of negotiations by the public entity.

(2) Offered for sale to the general public at an advertised or published specified price, set no more than six months prior to, and still available at, the time the public entity initiates contact with the landowner regarding the public entity’s possible acquisition of the property.

(Amended by Stats. 2008, Ch. 179, Sec. 84. Effective January 1, 2009.)



7267.3

The construction or development of a public improvement shall be so scheduled that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling, assuming a replacement dwelling will be available, or to move his business or farm operation, without at least 90 days’ written notice from the public entity of the date by which such move is required.

(Added by Stats. 1971, Ch. 1574.)



7267.4

If the public entity permits an owner or tenant to occupy the real property acquired on a rental basis for a short term, or for a period subject to termination by the public entity on short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier.

(Added by Stats. 1971, Ch. 1574.)



7267.5

In no event shall the public entity either advance the time of condemnation, or defer negotiations or condemnation and the deposit of funds in court for the use of the owner, or take any other action coercive in nature, in order to compel an agreement on the price to be paid for the property.

(Added by Stats. 1971, Ch. 1574.)



7267.6

If any interest in real property is to be acquired by exercise of the power of eminent domain, the public entity shall institute formal condemnation proceedings. No public entity shall intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of his real property.

(Added by Stats. 1971, Ch. 1574.)



7267.7

(a) If the acquisition of only a portion of a property would leave the remaining portion in such a shape or condition as to constitute an uneconomic remnant, the public entity shall offer to acquire the entire property if the owner so desires.

(b) A person whose real property is being acquired in accordance with this chapter may, after the person has been fully informed of his or her right to receive just compensation for the property, donate the property, any part thereof, any interest therein, or any compensation paid therefor to a public entity determined by the person.

(Amended by Stats. 1989, Ch. 828, Sec. 11.)



7267.8

(a) All public entities shall adopt rules and regulations to implement payments and to administer relocation assistance under this chapter. These rules and regulations shall be in accordance with the rules and regulations adopted by the Department of Housing and Community Development.

(b) Notwithstanding subdivision (a), with respect to a federally funded project, a public entity shall make relocation assistance payments and provide relocation advisory assistance as required under federal law.

(Amended by Stats. 1989, Ch. 828, Sec. 12.)



7267.9

(a) Prior to the initiation of negotiations for acquisition by a public entity or public utility of nonprofit, special use property, as defined by Section 1235.155 of the Code of Civil Procedure, the acquiring public entity or public utility shall make every reasonable effort to seek alternative property which is other than nonprofit, special use property. However, this requirement shall not apply to properties acquired by public entities for transportation purposes, including, but not limited to, the construction, expansion, or improvement of streets, highways, or railways.

(b) This section does not apply to actions or proceedings commenced by a public entity or public utility to acquire real property or any interest in real property for the use of water, sewer, electricity, telephone, natural gas, or flood control facilities or rights-of-way where those acquisitions neither require removal or destruction of existing improvements, nor render the property unfit for the owner’s present or proposed use.

(Added by Stats. 1992, Ch. 7, Sec. 6. Effective January 1, 1993.)



7269

(a) No payment received by any person under this chapter or as tenant relocation assistance required by any state statute or local ordinance shall be considered as income for the purposes of the Personal Income Tax Law, Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code, or the Bank and Corporation Tax Law, Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code.

(b) No payment received by any person under this chapter shall be considered as income or resources to any recipient of public assistance and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled under any other provisions of law.

(Amended by Stats. 1988, Ch. 1490, Sec. 1.)



7269.1

Where a recipient of relocation benefits payments under federal or state law is also a general assistance recipient under Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code and two or more rent schedules apply to the recipient, the highest shall prevail and any excess amount over lower rent schedule shall not be counted as income or resources for general assistance purposes under Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1974, Ch. 47.)



7270

Nothing contained in this chapter shall be construed as creating in any condemnation proceedings brought under the power of eminent domain any element of damages not in existence on the date of enactment of this chapter.

(Added by Stats. 1969, Ch. 1489.)



7271

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1969, Ch. 1489.)



7272

If under any other provision of law of this state the owner or occupant of real property acquired by a public entity for public use is given greater protection than is provided by Sections 7265.3 to 7267.8, inclusive, the public entity shall also comply with such other provision of law.

(Repealed and added by Stats. 1971, Ch. 1574.)



7272.3

It is the intent of the Legislature, by this chapter, to establish minimum requirements for relocation assistance payments by public entities. This chapter shall not be construed to limit any other authority which a public entity may have to make other relocation assistance payments, or to make any relocation assistance payment in an amount which exceeds the maximum amount for such payment authorized by this chapter.

Any public entity may, also, make any other relocation assistance payment, or may make any relocation assistance payment in an amount which exceeds the maximum amount for such payment authorized by this chapter, if the making of such payment, or the payment in such amount, is required under federal law to secure federal funds.

(Added by Stats. 1971, Ch. 1574.)



7272.5

Nothing contained in this article shall be construed as creating in any condemnation proceeding brought under the power of eminent domain, any element of damages not in existence on the date the public entity commences to make payments under the provisions of this article as amended by the act which enacted this section at the 1971 Regular Session of the Legislature.

(Added by Stats. 1971, Ch. 1574.)



7273

Funds received pursuant to Sections 2106 and 2107 of the Streets and Highways Code may be expended by any city to provide relocation advisory assistance, and to make relocation assistance payments, to displaced persons displaced because of the construction of city highways or streets.

(Amended by Stats. 1972, Ch. 278.)



7274

Sections 7267 to 7267.7, inclusive, create no rights or liabilities and shall not affect the validity of any property acquisitions by purchase or condemnation.

(Added by Stats. 1971, Ch. 1574.)



7275

Whenever any public entity acquires real property by eminent domain, purchase, or exchange, the purchase price and other consideration paid by such entity is public information and shall be made available upon request from the entity concerned.

(Added by Stats. 1975, Ch. 1240.)



7276

(a) If a resolution is adopted under Section 1245.330 of the Code of Civil Procedure consenting to the acquisition of property by eminent domain and the person authorized by the resolution to acquire the property by eminent domain acquires the property by purchase, eminent domain, or otherwise, that person shall provide relocation advisory assistance and shall make any of the payments required to be made by public entities pursuant to the provisions of this chapter in conformity with this chapter and the guidelines adopted by the Commission of Housing and Community Development pursuant to Section 7268.

(b) This section does not apply to public utilities which are subject to the provisions of Article 6 (commencing with Section 600) of Chapter 3 of Part 1 of Division 1 of the Public Utilities Code or to public entities which are subject to this chapter.

(Amended by Stats. 1989, Ch. 828, Sec. 13.)



7277

(a) The requirement to provide relocation assistance and benefits imposed by this chapter shall not apply to a purchase of property which is offered for sale by the owner, property being sold at execution or foreclosure sale, or property being sold pursuant to court order or under court supervision if the property in any of the foregoing situations is either occupied by the owner or is unoccupied, and if the offer for sale is not induced by public entity disposition, planned condemnation, or redevelopment of surrounding lands, and if the sales price is fair market value or less, as determined by a qualified appraiser, and if no federal funds are involved in the acquisition, construction, or project development. “Offered for sale” means either advertised for sale in a publication of general circulation published at least once a week or listed with a licensed real estate broker and published in a multiple listing, pursuant to Section 1087 of the Civil Code.

(b) At the time of making an offer to acquire property under subdivision (a), public entities shall notify the property owner in writing, of the following:

(1) The public entity’s plans for developing the property to be acquired or the surrounding property.

(2) Any relocation assistance and benefits provided pursuant to state law which the property owner may be forgoing.

(Amended by Stats. 1984, Ch. 1523, Sec. 1.)






CHAPTER 17 - Employment of Veterans

7280

This act shall be known and may be cited as the “Burton-Stull Vietnam Veterans Employment Act.”

(Added by Stats. 1974, Ch. 122.)



7280.1

The Legislature hereby finds and declares that the employment of veterans of the Vietnam conflict after their separation from the armed forces is of prime public concern, and that to encourage employers in the private sector to hire such veterans, this chapter has been enacted.

(Added by Stats. 1974, Ch. 122.)



7280.2

For the purposes of this chapter “veteran” means any person (1) who served in the active military, naval, or air service of the United States for a period not less than 90 consecutive days or was discharged from the service due to a service-connected disability within such 90-day period, any portion of which was on or after August 5, 1964, and prior to a future date to be established by Proclamation of the Governor, (2) who was honorably discharged from the military service, and (3) who was, at the time of his entry into active duty, a native of or a bona fide resident of this state, or who, if a minor at such time, entered active duty while in the State of California and had lived in this state for six months immediately preceding his entry into active duty.

(Added by Stats. 1974, Ch. 122.)



7280.3

Each employer in private employment who hires an unemployed veteran of the Vietnam conflict at not less than the then-current federal minimum wage, or not less than the prevailing wage rate for the industry and occupation at that time, whichever is higher, shall be reimbursed by the state, pursuant to this chapter, in an amount equal to 50 percent of the cost to the employer for any salary or wages paid to such veteran. The maximum duration of the reimbursements to employers provided for by this section shall be 18 months for each veteran employed.

(Added by Stats. 1974, Ch. 122.)



7280.4

Such payments for reimbursement pursuant to Section 7280.3 shall be made to an employer who hires such a veteran as soon as possible after the veteran commences training.

(Amended by Stats. 1974, Ch. 845.)



7280.6

The provisions of this chapter shall be administered by, and payments shall be disbursed through, the Department of Employment Development, in addition to any other functions or duties which are imposed upon it by law.

(Amended by Stats. 1974, Ch. 845.)



7280.8

The Director of the Department of Employment Development, or his designee, shall certify to employers such veterans as certified trainees under this chapter as he or his designee shall deem to be qualified for training in employment by such employer. The director or his designee, when certifying trainees to employers, shall make every effort to insure that at least 50 percent of the certified trainees reside in economically disadvantaged areas, as such term is defined in Section 9111 of the Unemployment Insurance Code.

(Amended by Stats. 1974, Ch. 845.)



7280.9

(a) For the purposes of this chapter, “certified trainee” means a person who both (1) meets the criteria of Section 7280.2 and (2) has entered into a written agreement called an “apprentice agreement” or a “trainee agreement” with a program sponsor to train under the provisions of such apprenticeship or training standards as are approved under Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(b) Training standards shall be developed in accordance with Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code and Chapter 2 (commencing with Section 200) of Title 8 of the California Administrative Code.

(Added by Stats. 1974, Ch. 122.)



7281

No veteran shall be certified under Section 7280.8 if any of the following occur:

(a) The director or his designee finds that the employer does not have a reasonable expectation of at least six months continuous full-time employment for each certified trainee certified to him.

(b) The director or his designee finds that there is reasonable cause to believe that the employer will demote, discharge, or lay off persons now employed by him and replace such persons with certified trainees.

(c) The employer is engaged in a labor dispute.

(d) The employment of certified trainees by the employer would constitute a breach of a collective bargaining agreement entered into by the employer.

(e) The director or his designee finds that there is no substantial likelihood that the employment offered by the employer to the certified trainee will result in either substantially permanent full-time employment or an upgrading of the certified trainee’s job skills to a level at which reasonably permanent full-time employment may be expected to be available to him in the community.

(f) The director or his designee finds that, as to any person or class of persons or employer or class of employers to whom eligible veterans may otherwise be certified as certified trainees, such certification would result in any of the following:

(1) Employment involving any condition of wages, hours, conditions of employment, or safety prohibited by law or by a collective bargaining agreement entered into by the employer.

(2) A surplus of persons who will be unemployed as a result of such certification.

(3) The unlawful employment of minors or the violation of any laws relating to compulsory school attendance.

(4) Detriment to the health or welfare of any person.

(5) When it is found that the existing prevailing conditions in the area and industry would in any way be lowered or adversely affected.

(g) The employer is a party to any contract or agreement to receive federal reimbursement for training the individual veteran.

The director may, pursuant to Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of this code, make all necessary and reasonable regulations to prevent any abuses of the reimbursement program established under this chapter and for the administration of this section and Section 7280.8, and may obtain the assistance of any public or private agencies in finding and encouraging suitable employers to offer employment pursuant to this chapter.

(Amended by Stats. 1974, Ch. 845.)



7281.2

No employer may receive any reimbursement for costs specified in this chapter if the veteran whom he hires as a trainee is a person whom the employer had previously employed, or a member of the employer’s immediate family or related within the first degree.

(Amended by Stats. 1974, Ch. 845.)



7281.4

Such portion of the funds appropriated each year by the Legislature for the purposes of this chapter as the Director of the Department of Employment Development shall determine may be used for advertising and mailing costs to inform employers in the state of the provisions of this chapter and any other programs for unemployed Vietnam veterans.

(Added by Stats. 1974, Ch. 122.)






CHAPTER 17.1 - Standards for Responding to United States Immigration and Customs Enforcement Holds

7282

For purposes of this chapter, the following terms have the following meanings:

(a) “Conviction” shall have the same meaning as subdivision (d) of Section 667 of the Penal Code.

(b) “Eligible for release from custody” means that the individual may be released from custody because one of the following conditions has occurred:

(1) All criminal charges against the individual have been dropped or dismissed.

(2) The individual has been acquitted of all criminal charges filed against him or her.

(3) The individual has served all the time required for his or her sentence.

(4) The individual has posted a bond.

(5) The individual is otherwise eligible for release under state or local law, or local policy.

(c) “Immigration hold” means an immigration detainer issued by an authorized immigration officer, pursuant to Section 287.7 of Title 8 of the Code of Federal Regulations, that requests that the law enforcement official to maintain custody of the individual for a period not to exceed 48 hours, excluding Saturdays, Sundays, and holidays, and to advise the authorized immigration officer prior to the release of that individual.

(d) “Law enforcement official” means any local agency or officer of a local agency authorized to enforce criminal statutes, regulations, or local ordinances or to operate jails or to maintain custody of individuals in jails, and any person or local agency authorized to operate juvenile detention facilities or to maintain custody of individuals in juvenile detention facilities.

(e) “Local agency” means any city, county, city and county, special district, or other political subdivision of the state.

(f) “Serious felony” means any of the offenses listed in subdivision (c) of Section 1192.7 of the Penal Code and any offense committed in another state which, if committed in California, would be punishable as a serious felony as defined by subdivision (c) of Section 1192.7 of the Penal Code.

(g) “Violent felony” means any of the offenses listed in subdivision (c) of Section 667.5 of the Penal Code and any offense committed in another state which, if committed in California, would be punishable as a violent felony as defined by subdivision (c) of Section 667.5 of the Penal Code.

(Added by Stats. 2013, Ch. 570, Sec. 2. Effective January 1, 2014.)



7282.5

(a) A law enforcement official shall have discretion to cooperate with federal immigration officials by detaining an individual on the basis of an immigration hold after that individual becomes eligible for release from custody only if the continued detention of the individual on the basis of the immigration hold would not violate any federal, state, or local law, or any local policy, and only under any of the following circumstances:

(1) The individual has been convicted of a serious or violent felony identified in subdivision (c) of Section 1192.7 of, or subdivision (c) of Section 667.5 of, the Penal Code.

(2) The individual has been convicted of a felony punishable by imprisonment in the state prison.

(3) The individual has been convicted within the past five years of a misdemeanor for a crime that is punishable as either a misdemeanor or a felony for, or has been convicted at any time of a felony for, any of the following offenses:

(A) Assault, as specified in, but not limited to, Sections 217.1, 220, 240, 241.1, 241.4, 241.7, 244, 244.5, 245, 245.2, 245.3, 245.5, 4500, and 4501 of the Penal Code.

(B) Battery, as specified in, but not limited to, Sections 242, 243.1, 243.3, 243.4, 243.6, 243.7, 243.9, 273.5, 347, 4501.1, and 4501.5 of the Penal Code.

(C) Use of threats, as specified in, but not limited to, Sections 71, 76, 139, 140, 422, 601, and 11418.5 of the Penal Code.

(D) Sexual abuse, sexual exploitation, or crimes endangering children, as specified in, but not limited to, Sections 266, 266a, 266b, 266c, 266d, 266f, 266g, 266h, 266i, 266j, 267, 269, 288, 288.5, 311.1, 311.3, 311.4, 311.10, 311.11, and 647.6 of the Penal Code.

(E) Child abuse or endangerment, as specified in, but not limited to, Sections 270, 271, 271a, 273a, 273ab, 273d, 273.4, and 278 of the Penal Code.

(F) Burglary, robbery, theft, fraud, forgery, or embezzlement, as specified in, but not limited to, Sections 211, 215, 459, 463, 470, 476, 487, 496, 503, 518, 530.5, 532, and 550 of the Penal Code.

(G) Driving under the influence of alcohol or drugs, but only for a conviction that is a felony.

(H) Obstruction of justice, as specified in, but not limited to, Sections 69, 95, 95.1, 136.1, and 148.10 of the Penal Code.

(I) Bribery, as specified in, but not limited to, Sections 67, 67.5, 68, 74, 85, 86, 92, 93, 137, 138, and 165 of the Penal Code.

(J) Escape, as specified in, but not limited to, Sections 107, 109, 110, 4530, 4530.5, 4532, 4533, 4534, 4535, and 4536 of the Penal Code.

(K) Unlawful possession or use of a weapon, firearm, explosive device, or weapon of mass destruction, as specified in, but not limited to, Sections 171b, 171c, 171d, 246, 246.3, 247, 417, 417.3, 417.6, 417.8, 4574, 11418, 11418.1, 12021.5, 12022, 12022.2, 12022.3, 12022.4, 12022.5, 12022.53, 12022.55, 18745, 18750, and 18755 of, and subdivisions (c) and (d) of Section 26100 of, the Penal Code.

(L) Possession of an unlawful deadly weapon, under the Deadly Weapons Recodification Act of 2010 (Part 6 (commencing with Section 16000) of the Penal Code).

(M) An offense involving the felony possession, sale, distribution, manufacture, or trafficking of controlled substances.

(N) Vandalism with prior convictions, as specified in, but not limited to, Section 594.7 of the Penal Code.

(O) Gang-related offenses, as specified in, but not limited to, Sections 186.22, 186.26, and 186.28 of the Penal Code.

(P) An attempt, as defined in Section 664 of, or a conspiracy, as defined in Section 182 of, the Penal Code, to commit an offense specified in this section.

(Q) A crime resulting in death, or involving the personal infliction of great bodily injury, as specified in, but not limited to, subdivision (d) of Section 245.6 of, and Sections 187, 191.5, 192, 192.5, 12022.7, 12022.8, and 12022.9 of, the Penal Code.

(R) Possession or use of a firearm in the commission of an offense.

(S) An offense that would require the individual to register as a sex offender pursuant to Section 290, 290.002, or 290.006 of the Penal Code.

(T) False imprisonment, slavery, and human trafficking, as specified in, but not limited to, Sections 181, 210.5, 236, 236.1, and 4503 of the Penal Code.

(U) Criminal profiteering and money laundering, as specified in, but not limited to, Sections 186.2, 186.9, and 186.10 of the Penal Code.

(V) Torture and mayhem, as specified in, but not limited to, Section 203 of the Penal Code.

(W) A crime threatening the public safety, as specified in, but not limited to, Sections 219, 219.1, 219.2, 247.5, 404, 404.6, 405a, 451, and 11413 of the Penal Code.

(X) Elder and dependent adult abuse, as specified in, but not limited to, Section 368 of the Penal Code.

(Y) A hate crime, as specified in, but not limited to, Section 422.55 of the Penal Code.

(Z) Stalking, as specified in, but not limited to, Section 646.9 of the Penal Code.

(AA) Soliciting the commission of a crime, as specified in, but not limited to, subdivision (c) of Section 286 of, and Sections 653j and 653.23 of, the Penal Code.

(AB) An offense committed while on bail or released on his or her own recognizance, as specified in, but not limited to, Section 12022.1 of the Penal Code.

(AC) Rape, sodomy, oral copulation, or sexual penetration, as specified in, but not limited to, paragraphs (2) and (6) of subdivision (a) of Section 261 of, paragraphs (1) and (4) of subdivision (a) of Section 262 of, Section 264.1 of, subdivisions (c) and (d) of Section 286 of, subdivisions (c) and (d) of Section 288a of, and subdivisions (a) and (j) of Section 289 of, the Penal Code.

(AD) Kidnapping, as specified in, but not limited to, Sections 207, 209, and 209.5 of the Penal Code.

(AE) A violation of subdivision (c) of Section 20001 of the Vehicle Code.

(4) The individual is a current registrant on the California Sex and Arson Registry.

(5) The individual is arrested and taken before a magistrate on a charge involving a serious or violent felony, as identified in subdivision (c) of Section 1192.7 or subdivision (c) of Section 667.5 of the Penal Code, a felony punishable by imprisonment in state prison, or any felony listed in paragraph (2) or (3) other than domestic violence, and the magistrate makes a finding of probable cause as to that charge pursuant to Section 872 of the Penal Code.

(6) The individual has been convicted of a federal crime that meets the definition of an aggravated felony as set forth in subparagraphs (A) to (P), inclusive, of paragraph (43) of subsection (a) of Section 101 of the federal Immigration and Nationality Act (8 U.S.C. Sec. 1101), or is identified by the United States Department of Homeland Security’s Immigration and Customs Enforcement as the subject of an outstanding federal felony arrest warrant.

(b) If none of the conditions listed in subdivision (a) is satisfied, an individual shall not be detained on the basis of an immigration hold after the individual becomes eligible for release from custody.

(Added by Stats. 2013, Ch. 570, Sec. 2. Effective January 1, 2014.)






CHAPTER 17.3 - Enforcement Actions

7285

The Legislature finds and declares the following:

(a) All protections, rights, and remedies available under state law, except any reinstatement remedy prohibited by federal law, are available to all individuals regardless of immigration status who have applied for employment, or who are or who have been employed, in this state.

(b) For purposes of enforcing state labor, employment, civil rights, and employee housing laws, a person’s immigration status is irrelevant to the issue of liability, and in proceedings or discovery undertaken to enforce those state laws no inquiry shall be permitted into a person’s immigration status except where the person seeking to make the inquiry has shown by clear and convincing evidence that the inquiry is necessary in order to comply with federal immigration law.

(c) The provisions of this section are declaratory of existing law.

(d) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2002, Ch. 1071, Sec. 2. Effective January 1, 2003.)






CHAPTER 17.5 - Use of a Foreign Language in Public Services

7290

This chapter may be known and cited as the Dymally-Alatorre Bilingual Services Act.

(Added by Stats. 1973, Ch. 1182.)



7291

The Legislature hereby finds and declares that the effective maintenance and development of a free and democratic society depends on the right and ability of its citizens and residents to communicate with their government and the right and ability of the government to communicate with them.

The Legislature further finds and declares that substantial numbers of persons who live, work and pay taxes in this state are unable, either because they do not speak or write English at all, or because their primary language is other than English, effectively to communicate with their government. The Legislature further finds and declares that state and local agency employees frequently are unable to communicate with persons requiring their services because of this language barrier. As a consequence, substantial numbers of persons presently are being denied rights and benefits to which they would otherwise be entitled.

It is the intention of the Legislature in enacting this chapter to provide for effective communication between all levels of government in this state and the people of this state who are precluded from utilizing public services because of language barriers.

(Added by Stats. 1973, Ch. 1182.)



7292

(a) Every state agency, as defined in Section 11000, except the State Compensation Insurance Fund, directly involved in the furnishing of information or the rendering of services to the public whereby contact is made with a substantial number of non-English-speaking people, shall employ a sufficient number of qualified bilingual persons in public contact positions to ensure provision of information and services to the public, in the language of the non-English-speaking person.

(b) For the purposes of this chapter, the furnishing of information or rendering of services includes, but is not limited to, providing public safety, protection, or prevention, administering state benefits, implementing public programs, managing public resources or facilities, holding public hearings, and engaging in any other state program or activity that involves public contact.

(Amended by Stats. 2007, Ch. 259, Sec. 1. Effective January 1, 2008.)



7293

Every local public agency, as defined in Section 54951, serving a substantial number of non-English-speaking people, shall employ a sufficient number of qualified bilingual persons in public contact positions or as interpreters to assist those in such positions, to ensure provision of information and services in the language of the non-English-speaking person. The determination of what constitutes a substantial number of non-English-speak ing people and a sufficient number of qualified bilingual persons shall be made by the local agency.

(Added by Stats. 1973, Ch. 1182.)



7294

An employee of a state or local agency, as defined by Sections 11000 and 54951, may not be dismissed to carry out the purposes of this chapter. A state or local public agency need only implement this chapter by filling employee public contact positions made vacant by retirement or normal attrition.

(Added by Stats. 1973, Ch. 1182.)



7295

Any materials explaining services available to the public shall be translated into any non-English language spoken by a substantial number of the public served by the agency. Whenever notice of the availability of materials explaining services available is given, orally or in writing, it shall be given in English and in the non-English language into which any materials have been translated. The determination of when these materials are necessary when dealing with local agencies shall be left to the discretion of the local agency.

(Amended by Stats. 2007, Ch. 259, Sec. 2. Effective January 1, 2008.)



7295.2

Every state agency which serves a substantial number of non-English-speaking people and which provides materials in English explaining services shall also provide the same type of materials in any non-English language spoken by a substantial number of the public served by the agency. Whenever notice of the availability of materials explaining services available is given, orally or in writing, it shall be given in English and in the non-English language into which any materials have been translated. This section shall not be interpreted to require verbatim translations of any materials provided in English by a state agency.

(Added by Stats. 1977, Ch. 1035.)



7295.4

Whenever a state agency finds that the factors listed in both subdivisions (a) and (c) or (b) and (c) exist, it shall distribute the applicable written materials in the appropriate non-English language through its statewide and local offices or facilities to non-English-speaking persons, or, as an alternative, the state agency may instead elect to furnish translation aids, translation guides, or provide assistance, through use of a qualified bilingual person, at its statewide and local offices or facilities in completing English forms or questionnaires and in understanding English forms, letters, or notices:

(a) The written materials, whether forms, applications, questionnaires, letters, or notices solicit or require the furnishing of information from an individual or provide that individual with information.

(b) The information solicited, required, or furnished affects or may affect the individual’s rights, duties, or privileges with regard to that agency’s services or benefits.

(c) The statewide or local office or facility of the agency with which the individual is dealing, serves a substantial number of non-English-speaking persons.

(Amended by Stats. 2014, Ch. 469, Sec. 1. Effective January 1, 2015.)



7296

(a) As used in this chapter, a “qualified bilingual person,” “qualified bilingual employee,” or “qualified interpreter” is a person who is proficient in both the English language and the non-English language to be used. For any state agency, “qualified” means one of the following:

(1) A bilingual person or employee who the Department of Human Resources has tested and certified as proficient in the ability to understand and convey in English and a non-English language commonly used terms and ideas, including terms and ideas regularly used in state government.

(2) A bilingual employee who was tested and certified by a state agency or other approved testing authority as proficient in the ability to understand and convey in English and a non-English language commonly used terms and ideas, including terms and ideas regularly used in state government.

(3) An interpreter who has met the testing or certification standards for outside or contract interpreters, as proficient in the ability to communicate commonly used terms and ideas between the English language and the non-English language to be used and has knowledge of basic interpreter practices, including, but not limited to, confidentiality, neutrality, accuracy, completeness, and transparency.

(b) The determination of what constitutes “qualified” for local agencies, shall be left to the discretion of the local agency.

(Amended by Stats. 2012, Ch. 360, Sec. 1. Effective January 1, 2013.)



7296.2

As used in Sections 7292, 7295.2, 7295.4, 7299.3, and 7299.4, a “substantial number of non-English-speaking people” are members of a group who either do not speak English, or who are unable to effectively communicate in English because it is not their native language, and who comprise 5 percent or more of the people served by the statewide or any local office or facility of a state agency.

(Amended by Stats. 2014, Ch. 469, Sec. 2. Effective January 1, 2015.)



7296.4

As used in Section 7292, “a sufficient number of qualified bilingual persons in public contact positions” is the number required to provide the same level of services to non-English-speaking persons as is available to English-speaking persons seeking these services. However, where the statewide or local office or facility of the state employs the equivalent of 25 or fewer regular, full-time employees, it shall constitute compliance with the requirements of this chapter if a sufficient number of qualified bilingual persons are employed in public contact positions, or as qualified interpreters to assist those in those positions, to provide the same level of services to non-English-speaking persons as is available to English-speaking persons seeking the services from the office or facility.

(Amended by Stats. 2014, Ch. 469, Sec. 3. Effective January 1, 2015.)



7297

As used in this chapter, a “public contact position” is a position determined by the agency to be one which emphasizes the ability to meet, contact and deal with the public in the performance of the agency’s functions.

(Amended by Stats. 1977, Ch. 1035.)



7298

The provisions of this chapter are not applicable to school districts, county boards of education, or the office of a county superintendent of schools.

(Added by Stats. 1973, Ch. 1182.)



7299

The provisions of this act shall be implemented to the extent that local, state or federal funds are available, and to the extent permissible under federal law and the provisions of civil service law governing the state and local agencies.

(Added by Stats. 1973, Ch. 1182.)



7299.1

State agencies may, utilizing existing funds, contract for telephone-based interpretation services in addition to employing qualified bilingual persons in public contact positions.

(Amended by Stats. 2007, Ch. 259, Sec. 6. Effective January 1, 2008.)



7299.2

The Department of Human Resources shall be responsible for informing state agencies of their responsibilities under this chapter and providing state agencies with technical assistance, upon request on a reimbursable basis.

(Amended by Stats. 2012, Ch. 360, Sec. 2. Effective January 1, 2013.)



7299.3

Notwithstanding any other provision of this chapter, by July 1, 2015, a state agency subject to the requirements of this chapter shall translate and make accessible on the homepage of its Internet Web site, forms and processes for submitting complaints of alleged violations of this chapter, as referenced in paragraph (15) of subdivision (b) of Section 7299.4. The forms and processes shall be translated into all languages spoken by a substantial number of non-English-speaking people served by the state agency. Translated copies of the forms shall be printed and made available in the statewide office and any local office or facility of the state agency.

(Added by Stats. 2014, Ch. 469, Sec. 4. Effective January 1, 2015.)



7299.4

(a) Notwithstanding any other provision in this chapter, each state agency shall conduct a language survey and develop and update an implementation plan that complies with the requirements of this chapter.

(b) Each agency shall conduct a language survey of each of its statewide and local offices every two years to determine and provide all of the following:

(1) The name, position, and contact information of the employee designated by the agency responsible for complying with this chapter.

(2) The number of public contact positions in each statewide and local office.

(3) The number of qualified bilingual employees in public contact positions in each statewide and local office, and the languages they speak, other than English.

(4) The number and percentage of non-English-speaking people served by each statewide and local office, broken down by native language.

(5) The number of anticipated vacancies in public contact positions.

(6) Whether the use of other available options, including contracted telephone-based interpretation services, in addition to qualified bilingual persons in public contact positions, is serving the language needs of the people served by the agency.

(7) A list of all written materials that are required to be translated or otherwise made accessible to non- or limited-English-speaking individuals by Sections 7295.2 and 7295.4.

(8) A list of materials identified in paragraph (7) that have been translated and languages into which they have been translated.

(9) The number of additional qualified bilingual public contact staff, if any, needed at each statewide and local office to comply with this chapter.

(10) A detailed description of the agency’s procedures for identifying written materials that are required to be translated.

(11) Each agency shall calculate the percentage of non-English-speaking people served by each statewide and local office by rounding the percentage arrived at to the nearest whole percentage point.

(12) A detailed description of the agency’s procedures for identifying language needs at statewide and local offices and assigning qualified bilingual staff to those offices.

(13) A detailed description of how the agency recruits qualified bilingual staff in statewide and local offices.

(14) A detailed description of any training the agency provides to its staff on the provision of services to non- or limited-English-speaking individuals, frequency of training, and date of most recent training.

(15) A detailed description of complaints regarding language access received by the agency and the agency’s procedures for accepting and resolving complaints of an alleged violation due to failure to make available translated documents or provide interpreter service through bilingual staff or contract services.

(16) A detailed description of how the agency complies with any federal or other state laws that require the provision of linguistically accessible services to the public.

(17) Any other relevant information requested by the Department of Human Resources.

(c) The language survey results and any additional information requested shall be reported in the form and at the time required by the Department of Human Resources, and delivered to the department not later than October 1 of every even-numbered year.

(d) Every odd-numbered year, each agency that served a substantial number of non-English-speaking people shall develop an implementation plan that provides a detailed description of how the agency plans to address any deficiencies in meeting the requirements of this chapter, including, but not limited to, the failure to translate written materials or employ sufficient numbers of qualified bilingual employees in public contact positions at statewide and local offices, the proposed actions to be taken to address the deficiencies, and the proposed dates by when the deficiencies will be remedied.

(e) In developing its implementation plan, each state agency may rely upon data gathered from its most recent language survey.

(f) Each state agency shall submit its implementation plan to the Department of Human Resources no later than October 1 of each applicable year. The Department of Human Resources shall review each implementation plan, and, if it determines that the implementation plan fails to address the identified deficiencies, shall order the agency to supplement or make changes to its plan. A state agency that has been determined to be deficient shall report to the Department of Human Resources every six months on its progress in addressing the identified deficiencies.

(g) If the Department of Human Resources determines that a state agency has not made reasonable progress toward complying with this chapter, the department shall issue orders that it deems appropriate to effectuate the purposes of this chapter.

(Amended by Stats. 2014, Ch. 469, Sec. 5. Effective January 1, 2015.)



7299.5

The Department of Human Resources may exempt state agencies from the requirements of Section 7299.4, where it determines that any of the following conditions apply:

(a) The agency’s primary mission does not include responsibility for furnishing information or rendering services to the public.

(b) The agency has consistently received such limited public contact with the non-English-speaking public that it has not been required to employ bilingual staff under Section 7292 and the agency employs fewer than the equivalent of 25 full-time employees in public contact positions.

In order to receive an exemption, each state agency shall petition the Department of Human Resources for the exemption and receive approval in writing by the date established by the department. An agency may receive an exemption for up to five survey cycles, if it demonstrates that it meets the requirements of subdivision (a) or (b), and provides all required documentation to the Department of Human Resources.

(Amended by Stats. 2013, Ch. 427, Sec. 3. Effective January 1, 2014.)



7299.6

The Department of Human Resources shall review the results of the surveys and implementation plans required to be made by Section 7299.4, compile this data, and provide a report to the Legislature every two years. The report shall identify significant problems or deficiencies and propose solutions where warranted.

(Amended by Stats. 2012, Ch. 360, Sec. 5. Effective January 1, 2013.)



7299.8

It is not the intent of the Legislature in enacting this chapter to prohibit the establishment of bilingual positions, or printing of materials, or use of qualified interpreters, where less than 5 percent of the people served do not speak English or are unable to communicate effectively, as determined appropriate by the state or local agency. It is not the intent of the Legislature in enacting this chapter to require that all public contact positions be filled with qualified bilingual persons.

(Amended by Stats. 2007, Ch. 259, Sec. 9. Effective January 1, 2008.)






CHAPTER 17.7 - Open-Space Land Dedication

7301

For purposes of this chapter:

(a) “Land” means any right or interest, including development rights, in real property which is essentially unimproved and devoted to an open-space use as defined in Section 65560 or real property which is of significant historic or cultural value.

(b) “Person” means a transferee of property subject to tax under the Inheritance Tax Law (Part 8 (commencing with Section 13301) of Division 2 of the Revenue and Taxation Code), which includes open-space land, where the total property transferred to such transferee does not include sufficient money or other liquid assets to pay the state inheritance tax on the transfer.

(c) “Secretary” means the Secretary of the Resources Agency.

(Added by Stats. 1978, Ch. 1144.)



7302

Any person may offer land included within a transfer described in Section 7301 to the state for preservation as open-space land.

(Added by Stats. 1978, Ch. 1144.)



7303

The inheritance tax referee shall certify the appraised value of the land and the amount of taxes due and payable by the transferee. Such certification shall accompany any offer of land to the state.

(Added by Stats. 1978, Ch. 1144.)



7304

The secretary shall establish criteria to evaluate the significance of the land offered and the feasibility of the state accepting any right or interest in such land. Land offered to the state pursuant to this chapter shall be accepted or rejected by the secretary within 120 days of the receipt of the offer.

(Added by Stats. 1978, Ch. 1144.)



7305

Upon receipt of the offer, the secretary shall notify the county in which the land being offered is located of the state’s consideration. The secretary shall consult with the Wildlife Conservation Board and the Department of Parks and Recreation to evaluate any offer. Pursuant to Section 11005, the secretary shall accept an offer of land only upon approval of the Director of Finance.

(Added by Stats. 1978, Ch. 1144.)



7306

Upon acceptance of an offer of land pursuant to this chapter, the secretary shall forward appropriate certification of such acceptance to the Controller.

(Amended by Stats. 1982, Ch. 220, Sec. 3.)



7307

Land accepted by the state pursuant to this chapter shall be maintained and preserved in perpetuity as open-space land, except as provided in Section 7308.

(Added by Stats. 1978, Ch. 1144.)



7308

Unless otherwise provided in the terms of acceptance or prohibited by encumbrances on the land, real property conveyed to the state under this chapter may be conveyed, transferred, exchanged, or granted only if the secretary finds that the state has received in exchange land of comparable significance or a combination of money and land of comparable significance, at least equal to the fair market value of the land conveyed, transferred, exchanged, or granted.

The findings of the secretary as to land of comparable significance or of money and land of comparable significance, and of fair market value, shall be conclusively presumed in favor of any person to whom the land is conveyed, transferred, exchanged, or granted.

(Amended by Stats. 1979, Ch. 195.)



7309

Notwithstanding Section 14103 of the Revenue and Taxation Code, inheritance tax imposed on land offered to the state pursuant to this chapter shall not be delinquent until 160 days after receipt of an offer by the secretary.

(Added by Stats. 1978, Ch. 1144.)






CHAPTER 19 - Retirement System Stock Proxy Voting

7450

Every local agency in this state owning common stock and whose stock is by contract managed by a fiduciary shall request such fiduciary to forward any proxies for shares owned by the agency which are to be voted in a corporate election to the governing body of such local agency.

“Local agency,” for purposes of this section, includes every county, city, city and county, district, and authority, and each department, division, bureau, board, commission, agency, or instrumentality of any of the foregoing.

(Added by Stats. 1975, Ch. 1088.)



7451

Notwithstanding any other provision of the law, every local agency in this state owning common stock shall, when returning proxies to a corporation, vote each proxy that is returned to the corporation. Nothing in this section shall prohibit a local agency in this state owning common stock from abstaining on a corporate or shareholder proposal and notifying the corporation in writing of the local agency’s desire to abstain on a corporate or shareholder proposal.

As used in section “local agency” includes every county, city, city and county, district, and authority, and each department, division, bureau, board, commission, agency, instrumentality or pension or retirement system of any of the foregoing.

(Added by Stats. 1977, Ch. 611.)






CHAPTER 20 - Governmental Access to Financial Records

ARTICLE 1 - Declaration of Policy

7460

This chapter shall be known as the “California Right to Financial Privacy Act.”

(Added by Stats. 1976, Ch. 1320.)



7461

The Legislature finds and declares as follows:

(a) Procedures and policies governing the relationship between financial institutions and government agencies have in some cases developed without due regard to citizens’ constitutional rights.

(b) The confidential relationships between financial institutions and their customers are built on trust and must be preserved and protected.

(c) The purpose of this chapter is to clarify and protect the confidential relationship between financial institutions and their customers and to balance a citizen’s right of privacy with the governmental interest in obtaining information for specific purposes and by specified procedures as set forth in this chapter.

(Added by Stats. 1976, Ch. 1320.)






ARTICLE 2 - Definitions

7465

For the purposes of this chapter:

(a) The term “financial institution” includes state and national banks, state and federal savings associations, trust companies, industrial loan companies, and state and federal credit unions. Such term shall not include a title insurer while engaging in the conduct of the “business of title insurance” as defined by Section 12340.3 of the Insurance Code, an underwritten title company, or an escrow company.

(b) The term “financial records” means any original or any copy of any record or document held by a financial institution pertaining to a customer of the financial institution.

(c) The term “person” means an individual, partnership, corporation, limited liability company, association, trust, or any other legal entity.

(d) The term “customer” means any person who has transacted business with or has used the services of a financial institution or for whom a financial institution has acted as a fiduciary.

(e) The term “state agency” means every state office, officer, department, division, bureau, board, and commission or other state agency, including the Legislature.

(f) The term “local agency” includes a county; city, whether general law or chartered; city and county; school district; municipal corporation; district; political subdivision; or any board, commission or agency thereof; or other local public agency.

(g) The term “supervisory agency” means any of the following:

(1) The Department of Business Oversight.

(2) The Controller.

(3) The Administrator of Local Agency Security.

(4) The Bureau of Real Estate.

(5) The Department of Insurance.

(h) The term “investigation” includes, but is not limited to, any inquiry by a peace officer, sheriff, or district attorney, or any inquiry made for the purpose of determining whether there has been a violation of any law enforceable by imprisonment, fine, or monetary liability.

(i) The term “subpoena” includes subpoena duces tecum.

(Amended by Stats. 2014, Ch. 401, Sec. 36. Effective January 1, 2015.)






ARTICLE 3 - Confidentiality of, and Access to, Financial Records

7470

(a) Except as provided in Section 7480, no officer, employee, or agent of a state or local agency or department thereof, in connection with a civil or criminal investigation of a customer, whether or not such investigation is being conducted pursuant to formal judicial or administrative proceedings, may request or receive copies of, or the information contained in, the financial records of any customer from a financial institution unless the financial records are described with particularity and are consistent with the scope and requirements of the investigation giving rise to such request and:

(1) Such customer has authorized disclosure to such officer, employee or agent of such state or local agency or department thereof in accordance with Section 7473; or

(2) Such financial records are disclosed in response to an administrative subpoena or summons which meets the requirements of Section 7474; or

(3) Such financial records are disclosed in response to a search warrant which meets the requirements of Section 7475; or

(4) Such financial records are disclosed in response to a judicial subpoena or subpoena duces tecum which meets the requirements of Section 7476.

(b) Nothing in this section or in Sections 7473, 7474, 7475, and 7476 shall require a financial institution to inquire or determine that those seeking disclosure have duly complied with the requirements set forth therein, provided only that the customer authorization, administrative subpoena or summons, search warrant, or judicial subpoena or order served on or delivered to a financial institution pursuant to such sections shows compliance on its face.

(c) The financial institution shall maintain for a period of five years a record of all examinations or disclosures of the financial records of a customer pursuant to this chapter, including the identity of the person examining the financial records, the state or local agency or department thereof which he represents, and a copy of the customer authorization, subpoena, summons or search warrant providing for such examination or disclosure or a copy of the certification received pursuant to subdivision (b) of Section 7480. Any record maintained pursuant to this subdivision shall be available, within five days of request, during normal business hours for review by the customer at the office or branch where the customer’s account was located when examined or disclosed. A copy of such record shall be furnished to the customer upon request and payment of the reasonable cost thereof.

(d) Except as provided in Section 7480, this section is not intended to preclude a state or local law enforcement agency from initiating contact with a financial institution if there is reason to believe that the institution is a victim of a crime. After such contact by a law enforcement agency, if the financial institution believes it is a victim of a crime, it may, in its discretion, disclose relevant financial records pursuant to subdivision (c) of Section 7471.

(Amended by Stats. 1978, Ch. 1346.)



7471

(a) Except in accordance with requirements of Title 11 (commencing with Section 14160) of Part 4 of the Penal Code or Section 7473, 7474, 7475, or 7476, no financial institution, or any director, officer, employee, or agent of a financial institution, may provide or authorize another to provide to an officer, employee, or agent of a state or local agency or department thereof, any financial records, copies thereof, or the information contained therein, if the director, officer, employee, or agent of the financial institution knows or has reasonable cause to believe that the financial records or information are being requested in connection with a civil or criminal investigation of the customer, whether or not an investigation is being conducted pursuant to formal judicial or administrative proceedings.

(b) This section is not intended to prohibit disclosure of the financial records of a customer or the information contained therein incidental to a transaction in the normal course of business of a financial institution if the director, officer, employee, or agent thereof making or authorizing the disclosure has no reasonable cause to believe that the financial records or the information contained in the financial records so disclosed will be used by a state or local agency or department thereof in connection with an investigation of the customer, whether or not an investigation is being conducted pursuant to formal judicial or administrative proceedings.

(c) This section shall not preclude a financial institution, in its discretion, from initiating contact with, and thereafter communicating with and disclosing customer financial records to, appropriate state or local agencies concerning suspected violation of any law.

(d) A financial institution that refuses to disclose the financial records of a customer, copies thereof, or the information contained therein, in reliance in good faith upon the prohibitions of subdivision (a), or discloses the financial records of a customer, copies thereof, or the information contained therein, in reliance in good faith upon subdivision (c), subdivision (d) of Section 7470, or subdivision (b) of Section 14164 of the Penal Code, shall not be liable to its customer, to a state or local agency, or to any other person for any loss or damage caused in whole or in part by the refusal or the disclosure.

(Amended by Stats. 1998, Ch. 757, Sec. 1. Effective January 1, 1999.)



7473

(a) A customer may authorize disclosure under paragraph (1) of subdivision (a) of Section 7470 if those seeking disclosure furnish to the financial institution a signed and dated statement by which the customer:

(1) Authorizes such disclosure for a period to be set forth in the authorization statement;

(2) Specifies the name of the agency or department to which disclosure is authorized and, if applicable, the statutory purpose for which the information is to be obtained; and

(3) Identifies the financial records which are authorized to be disclosed.

(b) No such authorization shall be required by a financial institution as a condition of doing business with such financial institution.

(c) Any officer, employee or agent of a state or local agency seeking customer authorization for disclosure of customer financial records shall include in the form which the customer signs granting authorization written notification that the customer has the right at any time to revoke such authorization, except where such authorization is required by statute.

(d) (1) An agency or department examining the financial records of a customer pursuant to this section shall notify the customer in writing of such examination within 30 days of the agency or department’s receipt of any of the customer’s financial records, except that by application to a judge of a court of competent jurisdiction in the county in which the records are located upon a showing of good cause to believe that disclosure would impede the investigation, such notification requirements may be extended for two additional 30-day periods. Thereafter, by application to a court upon a showing of extreme necessity for nondisclosure, such notification requirements may be extended for three additional 30-day periods. At the end of that period or periods the agency or department shall inform the customer that he has the right to make a written request as to the reason for such examination. Such notice shall specify the financial records which were examined and, if requested, the reason for such examination.

(2) Wherever practicable, an application for an additional extension of notification time shall be made to the judge who granted the first extension of notification time. In deciding whether to grant an extension of the notification time, the judge shall endeavor to provide the customer with prompt notification, consistent with the purpose of this chapter, and on the presumption that prompt notification is the rule and delayed notification the exception.

(Amended by Stats. 1978, Ch. 1346.)



7474

(a) An officer, employee, or agent of a state or local agency or department thereof, may obtain financial records under paragraph (2) of subdivision (a) of Section 7470 pursuant to an administrative subpoena or summons otherwise authorized by law and served upon the financial institution only if:

(1) The person issuing such administrative summons or subpoena has served a copy of the subpoena or summons on the customer pursuant to Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure, which copy may be served by an employee of the state or local agency or department thereof; and

(2) The subpoena or summons includes the name of the agency or department in whose name the subpoena or summons is issued and the statutory purpose for which the information is to be obtained; and

(3) Ten days after service pass without the customer giving notice to the financial institution that the customer has moved to quash the subpoena.

(b) (1) In issuing an administrative subpoena or summons pursuant to subdivision (a), the Attorney General or the Commissioner of Business Oversight pursuant to the enforcement of statutes within his or her jurisdiction, or the district attorney of any county in connection with investigations of violations of antitrust law as authorized by Section 16759 of the Business and Professions Code, may petition a court of competent jurisdiction in the county in which the records are located, and the court, upon a showing of a reasonable inference that a law subject to the jurisdiction of the petitioning agency has been or is about to be violated, may order that service upon the customer pursuant to paragraph (1) of subdivision (a) and the 10-day period provided for in paragraph (3) of subdivision (a) be waived or shortened. For the purpose of this subdivision, an “inference” is a deduction that may reasonably be drawn by the Attorney General, the Commissioner of Business Oversight, or the district attorney from facts relevant to the investigation.

(2) Such petition may be presented to the court in person or by telephoned oral statement which shall be recorded and transcribed. In the case of telephonic petition, the recording of the sworn oral statement and the transcribed statement shall be certified by the magistrate receiving it and shall be filed with the clerk of the court.

(3) Where the court grants such petition, the court shall order the petitioning agency to notify the customer in writing of the examination of records within a period to be determined by the court but not to exceed 60 days of the agency’s receipt of any of the customer’s financial records. The notice shall specify the information otherwise required by paragraph (2) of subdivision (a), and shall also specify the financial records which were examined pursuant to the administrative subpoena or summons. Upon renewed petition, the time of notification may be extended for an additional 30-day period upon good cause to believe that such notification would impede the investigation. Thereafter, by application to a court upon a showing of extreme necessity for continued withholding of notification, such notification requirements may be extended for three additional 30-day periods.

(4) The Attorney General shall not provide financial records obtained pursuant to the procedure authorized in this subdivision to a local law enforcement agency unless (i) that agency has independently obtained authorization to receive such financial records pursuant to the provisions of this chapter, or (ii) he or she obtains such records in an investigation conducted wholly independently of the local agency and not at its instigation or request.

(c) Except as provided in this subdivision, nothing in this chapter shall preclude a financial institution from notifying a customer of the receipt of an administrative summons or subpoena. A court may order a financial institution to withhold notification to a customer of the receipt of an administrative summons or subpoena when the court issues an order pursuant to subdivision (b) and makes a finding that notice to the customer by the financial institution would impede the investigation.

(d) If a customer files a motion to quash an administrative subpoena or summons issued pursuant to subdivision (a), such proceedings shall be afforded priority on the court calendar and the matter shall be heard within 10 days from the filing of the motion to quash.

(Amended by Stats. 2014, Ch. 401, Sec. 37. Effective January 1, 2015.)



7475

An officer, employee, or agent of a state or local agency or department thereof, may obtain financial records under paragraph (3) of subdivision (a) of Section 7470 only if he obtains a search warrant pursuant to Chapter 3 (commencing with Section 1523) of Title 12 of Part 2 of the Penal Code. Examination of financial records may occur as soon as the warrant is served on the financial institution. Nothing in this chapter shall preclude a financial institution from notifying a customer of the receipt of a search warrant, unless a court orders the financial institution to withhold notification to the customer upon a finding that such notice would impede the investigation.

The financial records sought pursuant to this section by a search warrant shall be made available to an officer, employee, or agent of a state or local agency or department thereof within 10 days after the warrant is served on the financial institution unless prior to the expiration of such 10 days such institution makes a written showing to the court that issued the warrant that the records cannot reasonably be made available within the 10 days and that an additional period of time is required to make the records available. Upon such showing the court shall extend the period of time within which the records must be made available to whatever period of time is reasonably necessary.

(Amended by Stats. 1978, Ch. 1346.)



7476

(a) Except as provided in subdivisions (b) and (c), an officer, employee, or agent of a state or local agency or department thereof, may obtain financial records under paragraph (4) of subdivision (a) of Section 7470 pursuant to a judicial subpoena or subpoena duces tecum only if:

(1) The subpoena or subpoena duces tecum is issued and served upon the financial institution and the customer in compliance with Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of the Code of Civil Procedure and the requirements of paragraph (2) or (3) have been met. In the event actual service on the customer has not been made prior to the time the financial records are required to be produced in response to a subpoena or subpoena duces tecum the court shall, prior to turning over any records to the agency, and upon good cause shown, make a finding that due diligence has been exercised by the agency in its attempt to effect such service; and

(2) Ten days after service have passed without the customer giving notice to the financial institution that the customer has moved to quash the subpoena. If testimony is to be taken, or financial records produced, before a court, the 10-day period provided for in this subdivision may be shortened by the court upon a showing of good cause. The court shall direct that all reasonable measures be taken to notify the customer within the time so shortened. The motion to quash the subpoena must be made, whenever practicable, in the judicial proceeding pending before the court; or

(3) A judge or magistrate in a judicial proceeding to which the customer is a party rules that the subpoena should not be quashed. Nothing in this paragraph is intended to preclude appellate remedies which may be available under existing law.

(b) (1) A deputy district attorney, deputy attorney general, or other person authorized to present evidence to a grand jury in a criminal investigation before a grand jury, or scheduled to be presented to a grand jury, may obtain financial records for return to the grand jury pursuant to a judicial subpoena duces tecum which, upon a written showing to a judge of the superior court that there exists a reasonable inference that a crime within the jurisdiction of the grand jury has been committed and that the financial records sought are reasonably necessary to the jury’s investigation of that crime, is personally signed and issued by a judge of the superior court, and meets one of the following:

(A) The subpoena is issued and served upon the financial institution and the customer and 10 days after service have passed without the customer giving notice to the financial institution that the customer has moved to quash the subpoena. In the event actual service on the customer has not been made prior to the time the financial records are required to be produced in response to a subpoena duces tecum the court shall, prior to turning over any records to the grand jury, and upon good cause shown, make a finding that due diligence has been exercised by the grand jury in its attempt to effect this service. The 10-day period provided for in this subparagraph may be shortened by the court upon a showing of good cause. The court shall direct that all reasonable measures be taken to notify the customer within the time so shortened. The motion to quash the subpoena must be made wherever practicable before the judge who issued the subpoena.

(B) A judge rules in a judicial proceeding to which the customer is a party that the subpoena should not be quashed. Nothing in this subparagraph is intended to preclude appellate remedies that may be available under existing law.

(C) A court orders the financial institution and the grand jury to withhold notification to the customer for 30 days from the date of receipt of the judicial subpoena duces tecum after making a finding upon a written showing that notice to the customer by the financial institution and the grand jury would impede the investigation by the grand jury. The withholding of this notification may be extended for additional 30-day periods up to the end of the term of the grand jury or the filing of a criminal complaint if a court makes a finding upon a written showing, at the time of each extension, that notice to the customer by the financial institution and the grand jury would impede the investigation by the grand jury. Whenever practicable, any application for an extension of time shall be made to the judge who issued the subpoena duces tecum.

(2) For the purpose of this subdivision, an “inference” is a deduction that may be reasonably drawn by the judge of the superior court from facts relevant to the investigation.

(3) If notification was withheld from the customer pursuant to subparagraph (C) of paragraph (1), the state or local agency that made the presentation to the grand jury shall notify the customer in writing after the criminal investigation is terminated without the return of an indictment, or a filing of a criminal complaint. The notice shall specify the financial records that were examined and the reason for this examination. At the time of the notification to the customer, the state or local agency shall notify the financial institution of the notification to its customer. The financial institution shall not have a further obligation to notify its customer of the judicial subpoena duces tecum and the disclosure of records pursuant to the subpoena duces tecum.

(4) Any showing that is required to be made pursuant to this subdivision, as well as the court record of any finding made pursuant to this showing, shall be sealed until one person named in the indictment or the criminal complaint to which the showing related has been arrested, or until the termination of the criminal investigation without the return of an indictment or the filing of a criminal complaint. However, a court may unseal a showing and court record relating thereto on a written showing of good cause and upon service of that showing upon the grand jury and the expiration of 10 days after service without the grand jury giving notice to the court that the jury moves for an in camera hearing regarding the existence of good cause. If notice is given by the grand jury the court shall conduct an in camera hearing upon any terms and with any persons present that the court deems proper. At the conclusion of the in camera hearing, the court, if it finds that good cause exists, may order the showing and court record relating thereto to be unsealed upon any terms that it deems proper.

(c) In any criminal case in which an accusatory pleading is on file charging a violation of Section 476a of the Penal Code, an officer, employee, or agent of a state or local agency or department thereof, may obtain financial records under paragraph (4) of subdivision (a) of Section 7470 pursuant to a judicial subpoena or subpoena duces tecum to be returned to the court issuing the subpoena or the subpoena duces tecum only if:

(1) The financial records to be produced are of the bank account or accounts as to which the defendant is alleged to have violated Section 476a of the Penal Code;

(2) The subpoena or subpoena duces tecum is issued and served upon the financial institution in compliance with Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of the Code of Civil Procedure; and

(3) The records are to be produced at a preliminary hearing or trial at which the defendant will have the opportunity to move to quash the subpoena or subpoena duces tecum prior to the disclosure of any information contained within said records, and to move to suppress any portion of the records which the court finds irrelevant to the charges.

(Amended by Stats. 1998, Ch. 757, Sec. 2. Effective January 1, 1999.)






ARTICLE 4 - Exceptions

7480

Nothing in this chapter shall prohibit any of the following:

(a) The dissemination of any financial information that is not identified with, or identifiable as being derived from, the financial records of a particular customer.

(b) When any police or sheriff’s department or district attorney in this state certifies to a bank, credit union, or savings association in writing that a crime report has been filed that involves the alleged fraudulent use of drafts, checks, access cards, or other orders drawn upon any bank, credit union, or savings association in this state, the police or sheriff’s department or district attorney, a county adult protective services office when investigating the financial abuse of an elder or dependent adult, or a long-term care ombudsman when investigating the financial abuse of an elder or dependent adult, may request a bank, credit union, or savings association to furnish, and a bank, credit union, or savings association shall furnish, a statement setting forth the following information with respect to a customer account specified by the requesting party for a period 30 days prior to, and up to 30 days following, the date of occurrence of the alleged illegal act involving the account:

(1) The number of items dishonored.

(2) The number of items paid that created overdrafts.

(3) The dollar volume of the dishonored items and items paid which created overdrafts and a statement explaining any credit arrangement between the bank, credit union, or savings association and customer to pay overdrafts.

(4) The dates and amounts of deposits and debits and the account balance on these dates.

(5) A copy of the signature card, including the signature and any addresses appearing on a customer’s signature card.

(6) The date the account opened and, if applicable, the date the account closed.

(7) Surveillance photographs and video recordings of persons accessing the crime victim’s financial account via an automated teller machine (ATM) or from within the financial institution for dates on which illegal acts involving the account were alleged to have occurred. Nothing in this paragraph does any of the following:

(A) Requires a financial institution to produce a photograph or video recording if it does not possess the photograph or video recording.

(B) Affects any existing civil immunities as provided in Section 47 of the Civil Code or any other provision of law.

(8) A bank, credit union, or savings association that provides the requesting party with copies of one or more complete account statements prepared in the regular course of business shall be deemed to be in compliance with paragraphs (1), (2), (3), and (4).

(c) When any police or sheriff’s department or district attorney in this state certifies to a bank, credit union, or savings association in writing that a crime report has been filed that involves the alleged fraudulent use of drafts, checks, access cards, or other orders drawn upon any bank, credit union, or savings association doing business in this state, the police or sheriff’s department or district attorney, a county adult protective services office when investigating the financial abuse of an elder or dependent adult, or a long-term care ombudsman when investigating the financial abuse of an elder or dependent adult, may request, with the consent of the accountholder, the bank, credit union, or savings association to furnish, and the bank, credit union, or savings association shall furnish, a statement setting forth the following information with respect to a customer account specified by the requesting party for a period 30 days prior to, and up to 30 days following, the date of occurrence of the alleged illegal act involving the account:

(1) The number of items dishonored.

(2) The number of items paid that created overdrafts.

(3) The dollar volume of the dishonored items and items paid which created overdrafts and a statement explaining any credit arrangement between the bank, credit union, or savings association and customer to pay overdrafts.

(4) The dates and amounts of deposits and debits and the account balance on these dates.

(5) A copy of the signature card, including the signature and any addresses appearing on a customer’s signature card.

(6) The date the account opened and, if applicable, the date the account closed.

(7) Surveillance photographs and video recordings of persons accessing the crime victim’s financial account via an automated teller machine (ATM) or from within the financial institution for dates on which illegal acts involving this account were alleged to have occurred. Nothing in this paragraph does any of the following:

(A) Requires a financial institution to produce a photograph or video recording if it does not possess the photograph or video recording.

(B) Affects any existing civil immunities as provided in Section 47 of the Civil Code or any other provision of law.

(8) A bank, credit union, or savings association doing business in this state that provides the requesting party with copies of one or more complete account statements prepared in the regular course of business shall be deemed to be in compliance with paragraphs (1), (2), (3), and (4).

(d) For purposes of subdivision (c), consent of the accountholder shall be satisfied if an accountholder provides to the financial institution and the person or entity seeking disclosure, a signed and dated statement containing all of the following:

(1) Authorization of the disclosure for the period specified in subdivision (c).

(2) The name of the agency or department to which disclosure is authorized and, if applicable, the statutory purpose for which the information is to be obtained.

(3) A description of the financial records that are authorized to be disclosed.

(e) (1) The Attorney General, a supervisory agency, the Franchise Tax Board, the State Board of Equalization, the Employment Development Department, the Controller, or an inheritance tax referee when administering the Prohibition of Gift and Death Taxes (Part 8 (commencing with Section 13301) of Division 2 of the Revenue and Taxation Code), a police or sheriff’s department or district attorney, a county adult protective services office when investigating the financial abuse of an elder or dependent adult, a long-term care ombudsman when investigating the financial abuse of an elder or dependent adult, a county welfare department when investigating welfare fraud, a county auditor-controller or director of finance when investigating fraud against the county, or the Department of Business Oversight when conducting investigations in connection with the enforcement of laws administered by the Commissioner of Business Oversight, from requesting of an office or branch of a financial institution, and the office or branch from responding to a request, as to whether a person has an account or accounts at that office or branch and, if so, any identifying numbers of the account or accounts.

(2) No additional information beyond that specified in this section shall be released to a county welfare department without either the accountholder’s written consent or a judicial writ, search warrant, subpoena, or other judicial order.

(3) A county auditor-controller or director of finance who unlawfully discloses information he or she is authorized to request under this subdivision is guilty of the unlawful disclosure of confidential data, a misdemeanor, which shall be punishable as set forth in Section 7485.

(f) The examination by, or disclosure to, any supervisory agency of financial records that relate solely to the exercise of its supervisory function. The scope of an agency’s supervisory function shall be determined by reference to statutes that grant authority to examine, audit, or require reports of financial records or financial institutions as follows:

(1) With respect to the Commissioner of Business Oversight by reference to Division 1 (commencing with Section 99), Division 1.1 (commencing with Section 1000), Division 1.2 (commencing with Section 2000), Division 1.6 (commencing with Section 4800), Division 2 (commencing with Section 5000), Division 5 (commencing with Section 14000), Division 7 (commencing with Section 18000), Division 15 (commencing with Section 31000), and Division 16 (commencing with Section 33000), of the Financial Code.

(2) With respect to the Controller by reference to Title 10 (commencing with Section 1300) of Part 3 of the Code of Civil Procedure.

(3) With respect to the Administrator of Local Agency Security by reference to Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(g) The disclosure to the Franchise Tax Board of (1) the amount of any security interest that a financial institution has in a specified asset of a customer or (2) financial records in connection with the filing or audit of a tax return or tax information return that are required to be filed by the financial institution pursuant to Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or Part 18 (commencing with Section 38001), of the Revenue and Taxation Code.

(h) The disclosure to the State Board of Equalization of any of the following:

(1) The information required by Sections 6702, 6703, 8954, 8957, 30313, 30315, 32383, 32387, 38502, 38503, 40153, 40155, 41122, 41123.5, 43443, 43444.2, 44144, 45603, 45605, 46404, 46406, 50134, 50136, 55203, 55205, 60404, and 60407 of the Revenue and Taxation Code.

(2) The financial records in connection with the filing or audit of a tax return required to be filed by the financial institution pursuant to Part 1 (commencing with Section 6001), Part 2 (commencing with Section 7301), Part 3 (commencing with Section 8601), Part 13 (commencing with Section 30001), Part 14 (commencing with Section 32001), and Part 17 (commencing with Section 37001), of Division 2 of the Revenue and Taxation Code.

(3) The amount of any security interest a financial institution has in a specified asset of a customer, if the inquiry is directed to the branch or office where the interest is held.

(i) The disclosure to the Controller of the information required by Section 7853 of the Revenue and Taxation Code.

(j) The disclosure to the Employment Development Department of the amount of any security interest a financial institution has in a specified asset of a customer, if the inquiry is directed to the branch or office where the interest is held.

(k) The disclosure by a construction lender, as defined in Section 8006 of the Civil Code, to the Registrar of Contractors, of information concerning the making of progress payments to a prime contractor requested by the registrar in connection with an investigation under Section 7108.5 of the Business and Professions Code.

(l) Upon receipt of a written request from a local child support agency referring to a support order pursuant to Section 17400 of the Family Code, a financial institution shall disclose the following information concerning the account or the person named in the request, whom the local child support agency shall identify, whenever possible, by social security number:

(1) If the request states the identifying number of an account at a financial institution, the name of each owner of the account.

(2) Each account maintained by the person at the branch to which the request is delivered, and, if the branch is able to make a computerized search, each account maintained by the person at any other branch of the financial institution located in this state.

(3) For each account disclosed pursuant to paragraphs (1) and (2), the account number, current balance, street address of the branch where the account is maintained, and, to the extent available through the branch’s computerized search, the name and address of any other person listed as an owner.

(4) Whenever the request prohibits the disclosure, a financial institution shall not disclose either the request or its response, to an owner of the account or to any other person, except the officers and employees of the financial institution who are involved in responding to the request and to attorneys, employees of the local child support agencies, auditors, and regulatory authorities who have a need to know in order to perform their duties, and except as disclosure may be required by legal process.

(5) No financial institution, or any officer, employee, or agent thereof, shall be liable to any person for (A) disclosing information in response to a request pursuant to this subdivision, (B) failing to notify the owner of an account, or complying with a request under this paragraph not to disclose to the owner, the request or disclosure under this subdivision, or (C) failing to discover any account owned by the person named in the request pursuant to a computerized search of the records of the financial institution.

(6) The local child support agency may request information pursuant to this subdivision only when the local child support agency has received at least one of the following types of physical evidence:

(A) Any of the following, dated within the last three years:

(i) Form 599.

(ii) Form 1099.

(iii) A bank statement.

(iv) A check.

(v) A bank passbook.

(vi) A deposit slip.

(vii) A copy of a federal or state income tax return.

(viii) A debit or credit advice.

(ix) Correspondence that identifies the child support obligor by name, the bank, and the account number.

(x) Correspondence that identifies the child support obligor by name, the bank, and the banking services related to the account of the obligor.

(xi) An asset identification report from a federal agency.

(B) A sworn declaration of the custodial parent during the 12 months immediately preceding the request that the person named in the request has had or may have had an account at an office or branch of the financial institution to which the request is made.

(7) Information obtained by a local child support agency pursuant to this subdivision shall be used only for purposes that are directly connected with the administration of the duties of the local child support agency pursuant to Section 17400 of the Family Code.

(m) (1) As provided in paragraph (1) of subdivision (c) of Section 666 of Title 42 of the United States Code, upon receipt of an administrative subpoena on the current federally approved interstate child support enforcement form, as approved by the federal Office of Management and Budget, a financial institution shall provide the information or documents requested by the administrative subpoena.

(2) The administrative subpoena shall refer to the current federal Office of Management and Budget control number and be signed by a person who states that he or she is an authorized agent of a state or county agency responsible for implementing the child support enforcement program set forth in Part D (commencing with Section 651) of Subchapter IV of Chapter 7 of Title 42 of the United States Code. A financial institution may rely on the statements made in the subpoena and has no duty to inquire into the truth of any statement in the subpoena.

(3) If the person who signs the administrative subpoena directs a financial institution in writing not to disclose either the subpoena or its response to any owner of an account covered by the subpoena, the financial institution shall not disclose the subpoena or its response to the owner.

(4) No financial institution, or any officer, employee, or agent thereof, shall be liable to any person for (A) disclosing information or providing documents in response to a subpoena pursuant to this subdivision, (B) failing to notify any owner of an account covered by the subpoena or complying with a request not to disclose to the owner, the subpoena or disclosure under this subdivision, or (C) failing to discover any account owned by the person named in the subpoena pursuant to a computerized search of the records of the financial institution.

(n) The dissemination of financial information and records pursuant to any of the following:

(1) Compliance by a financial institution with the requirements of Section 2892 of the Probate Code.

(2) Compliance by a financial institution with the requirements of Section 2893 of the Probate Code.

(3) An order by a judge upon a written ex parte application by a peace officer showing specific and articulable facts that there are reasonable grounds to believe that the records or information sought are relevant and material to an ongoing investigation of a felony violation of Section 186.10 or of any felony subject to the enhancement set forth in Section 186.11.

(A) The ex parte application shall specify with particularity the records to be produced, which shall be only those of the individual or individuals who are the subject of the criminal investigation.

(B) The ex parte application and any subsequent judicial order shall be open to the public as a judicial record unless ordered sealed by the court, for a period of 60 days. The sealing of these records may be extended for 60-day periods upon a showing to the court that it is necessary for the continuance of the investigation. Sixty-day extensions may continue for up to one year or until termination of the investigation of the individual or individuals, whichever is sooner.

(C) The records ordered to be produced shall be returned to the peace officer applicant or his or her designee within a reasonable time period after service of the order upon the financial institution.

(D) Nothing in this subdivision shall preclude the financial institution from notifying a customer of the receipt of the order for production of records unless a court orders the financial institution to withhold notification to the customer upon a finding that the notice would impede the investigation.

(E) Where a court has made an order pursuant to this paragraph to withhold notification to the customer under this paragraph, the peace officer or law enforcement agency who obtained the financial information shall notify the customer by delivering a copy of the ex parte order to the customer within 10 days of the termination of the investigation.

(4) An order by a judge issued pursuant to subdivision (c) of Section 532f of the Penal Code.

(5) No financial institution, or any officer, employee, or agent thereof, shall be liable to any person for any of the following:

(A) Disclosing information to a probate court pursuant to Sections 2892 and 2893.

(B) Disclosing information in response to a court order pursuant to paragraph (3).

(C) Complying with a court order under this subdivision not to disclose to the customer, the order, or the dissemination of information pursuant to the court order.

(o) Disclosure by a financial institution to a peace officer, as defined in Section 830.1 of the Penal Code, pursuant to the following:

(1) Paragraph (1) of subdivision (a) of Section 1748.95 of the Civil Code, provided that the financial institution has first complied with the requirements of paragraph (2) of subdivision (a) and subdivision (b) of Section 1748.95 of the Civil Code.

(2) Paragraph (1) of subdivision (a) of Section 4002 of the Financial Code, provided that the financial institution has first complied with the requirements of paragraph (2) of subdivision (a) and subdivision (b) of Section 4002 of the Financial Code.

(3) Paragraph (1) of subdivision (a) of Section 22470 of the Financial Code, provided that any financial institution that is a finance lender has first complied with the requirements of paragraph (2) of subdivision (a) and subdivision (b) of Section 22470 of the Financial Code.

(p) When the governing board of the Public Employees’ Retirement System or the State Teachers’ Retirement System certifies in writing to a financial institution that a benefit recipient has died and that transfers to the benefit recipient’s account at the financial institution from the retirement system occurred after the benefit recipient’s date of death, the financial institution shall furnish the retirement system with the name and address of any coowner, cosigner, or any other person who had access to the funds in the account following the date of the benefit recipient’s death, or if the account has been closed, the name and address of the person who closed the account.

(q) When the retirement board of a retirement system established under the County Employees Retirement Law of 1937 certifies in writing to a financial institution that a retired member or the beneficiary of a retired member has died and that transfers to the account of the retired member or beneficiary of a retired member at the financial institution from the retirement system occurred after the date of death of the retired member or beneficiary of a retired member, the financial institution shall furnish the retirement system with the name and address of any coowner, cosigner, or any other person who had access to the funds in the account following the date of death of the retired member or beneficiary of a retired member, or if the account has been closed, the name and address of the person who closed the account.

(r) When the Franchise Tax Board certifies in writing to a financial institution that (1) a taxpayer filed a tax return that authorized a direct deposit refund with an incorrect financial institution account or routing number that resulted in all or a portion of the refund not being received, directly or indirectly, by the taxpayer; (2) the direct deposit refund was not returned to the Franchise Tax Board; and (3) the refund was deposited directly on a specified date into the account of an accountholder of the financial institution who was not entitled to receive the refund, then the financial institution shall furnish to the Franchise Tax Board the name and address of any coowner, cosigner, or any other person who had access to the funds in the account following the date of direct deposit refund, or if the account has been closed, the name and address of the person who closed the account.

(Amended by Stats. 2014, Ch. 401, Sec. 38. Effective January 1, 2015.)






ARTICLE 5 - Penalties and Remedies

7485

(a) Any person who, with the intent to violate, knowingly participates in a violation of this chapter is guilty of a misdemeanor, and upon conviction shall be imprisoned for not more than one year, or fined not more than five thousand dollars ($5,000), or both.

(b) Any person who, with the intent to violate, knowingly induces or attempts to induce a violation of this chapter is guilty of a misdemeanor and upon conviction shall be imprisoned for not more than one year, or fined not more than five thousand dollars ($5,000), or both.

(c) If a customer files a motion to quash and the court finds no reasonable grounds existed for such a filing, the court in its discretion may impose such civil sanctions as are otherwise authorized by law.

(Added by Stats. 1976, Ch. 1320.)



7486

In any successful action to enforce liability for a violation of the provisions of this chapter, the customer may recover the cost of the action together with reasonable attorney’s fees as determined by the court.

(Added by Stats. 1976, Ch. 1320.)



7487

In addition to any other remedy contained in this chapter or otherwise available, injunctive relief shall be available to any customer aggrieved by a violation, or threatened violation, of this chapter. In any successful action by the customer, costs together with reasonable attorney’s fees as determined by the court may be recovered.

(Added by Stats. 1976, Ch. 1320.)



7488

An action to enforce any provision of this chapter must be commenced within three years after the date on which the violation occurred.

(Added by Stats. 1976, Ch. 1320.)



7489

Evidence obtained in violation of this chapter is inadmissible in any proceeding except a proceeding to enforce the provisions of this article.

(Added by Stats. 1976, Ch. 1320.)






ARTICLE 6 - Miscellaneous

7490

Except as provided in Sections 6069, 10145, 10146, and 17766.5 of the Business and Professions Code, Sections 25134, 25241, 29535, and 31111 of the Corporations Code, Sections 12300.3, 14250, 14251, 14252, 14253, 14254, 14255, 14406, 14653, 17409, 18612, 18945, 18986, 22406, and 24406 of the Financial Code, Section 12586 of the Government Code, Sections 1351.1, 1352 and 1357 of the Health and Safety Code, Sections 904 and 1703 of the Insurance Code, Section 1092 of the Unemployment Insurance Code, and Section 11703.4 of the Vehicle Code, no waiver by a customer of any right or procedure hereunder shall be valid, whether oral or written, and whether with or without consideration.

(Amended by Stats. 1987, Ch. 764, Sec. 6.)



7491

Should any other law grant or appear to grant power or authority to any person to violate the provisions of this chapter, the provisions of this chapter shall supersede and pro tanto override and annul such law, except those statutes hereinafter enacted which specifically refer to this chapter.

(Added by Stats. 1976, Ch. 1320.)



7492

If any provision of this chapter or the application thereof to any person or circumstance is held invalid for any reason, such invalidity shall not affect any other provisions or applications of this chapter which can be effected, without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1976, Ch. 1320.)



7493

Nothing in this chapter shall be construed to preclude a state or local agency from obtaining a credit report or consumer credit report from anyone other than a financial institution.

(Added by Stats. 1976, Ch. 1320.)









CHAPTER 21 - Public Pension and Retirement Plans

ARTICLE 1 - General Provisions

7500

Any city with a population of 1,000,000 or more, and any agency thereof, which has established any pension and retirement plan which requires officers and employees of one sex to pay greater contributions than those of another sex who are the same age shall revise the plan so that the contributions are the same commencing with contributions for service on and after January 1, 1975. This section shall not be construed as requiring or authorizing an increase in the contributions of any members of a pension and retirement plan.

This section shall not be applicable to the Public Employees’ Retirement System.

(Added by Stats. 1974, Ch. 1478.)



7500.5

(a) This section shall only apply to the City of San Diego.

(b) For the purposes of this section, the following definitions shall apply:

(1) “Federal system” means the old age, survivors, disability, and health insurance provisions of the federal Social Security Act (42 U.S.C. Sec. 301 et seq.).

(2) “Local public employer” means the City of San Diego.

(c) A local public employer shall provide coverage under the federal system to all employees who are not covered under a defined benefit plan.

(d) The requirements of this section shall not apply with regard to replacing or changing an employer’s defined contribution plan that was in place on July 1, 2012, unless the defined contribution plan will replace or change the employer’s existing defined benefit plan.

(Added by Stats. 2012, Ch. 853, Sec. 1. Effective January 1, 2013.)



7501

It is the intent and purpose of the Legislature, in enacting this chapter, to safeguard the solvency of all public retirement systems and funds. The Legislature finds and declares that public agencies maintaining retirement systems can benefit from periodic and independent analysis of their financial condition. It is the purpose of Sections 7502, 7503, and 7504 to enable the State Controller to gather information to compare and evaluate the financial condition of such systems and to make such comparisons and evaluations.

(Amended by Stats. 1982, Ch. 821, Sec. 1.)



7502

The State Controller shall review the annual financial report of each state and local public retirement system submitted pursuant to Section 7504 giving particular consideration to the adequacy of funding of each system. The State Controller shall also review the triennial valuation of each public retirement system submitted pursuant to Section 7504 and shall give particular consideration to the assumption concerning the inflation element in salary and wage increases, mortality, service retirement rates, withdrawal rates, disability retirement rates, and rate of return on total assets.

The State Controller shall establish an advisory committee which shall include enrolled actuaries, as defined in Section 7504, and state and local public retirement system administrators, to assist in carrying out the duties imposed by this section.

(Amended by Stats. 1978, Ch. 388.)



7503

All state and local public retirement systems shall prepare an annual report in accordance with generally accepted accounting principles.

(Amended by Stats. 1978, Ch. 388.)



7504

(a) All state and local public retirement systems shall, not less than triennially, secure the services of an enrolled actuary. An enrolled actuary, for the purposes of this section, means an actuary enrolled under subtitle C of Title III of the federal Employee Retirement Income Security Act of 1974 (Public Law 93-406) and who has demonstrated experience in public retirement systems. The actuary shall perform a valuation of the system utilizing actuarial assumptions and techniques established by the agency that are, in the aggregate, reasonably related to the experience and the actuary’s best estimate of anticipated experience under the system. Any differences between the actuarial assumptions and techniques used by the actuary that differ significantly from those established by the agency shall be disclosed in the actuary’s report and the effect of the differences on the actuary’s statement of costs and obligations shall be shown.

(b) All state and local public retirement systems shall secure the services of a qualified person to perform an attest audit of the system’s financial statements. A qualified person means any of the following:

(1) A person who is licensed to practice as a certified public accountant in this state by the California Board of Accountancy.

(2) A person who is registered and entitled to practice as a public accountant in this state by the California Board of Accountancy.

(3) A county auditor in any county subject to the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3).

(4) A county auditor in any county having a pension trust and retirement plan established pursuant to Section 53216.

(c) All state and local public retirement systems shall submit audited financial statements to the State Controller at the earliest practicable opportunity within six months of the close of each fiscal year. However, the State Controller may delay the filing date for reports due in the first year until the time as report forms have been developed that, in his or her judgment, will satisfy the requirements of this section. The financial statements shall be prepared in accordance with generally accepted accounting principles in the form and manner prescribed by the State Controller. The penalty prescribed in Section 53895 shall be invoked for failure to comply with this section. Upon a satisfactory showing of good cause, the State Controller may waive the penalty for late filing provided by this subdivision.

(d) The State Controller shall compile and publish a report annually on the financial condition of all state and local public retirement systems containing, but not limited to, the data required in Section 7502. The report shall be published within 12 months of the receipt of the information, and in no case later than 18 months after the end of the fiscal year upon which the information in the report is based.

(Amended by Stats. 2008, Ch. 369, Sec. 3. Effective January 1, 2009.)



7505

Every state and local public retirement system shall permit any person entitled to the receipt of benefits to designate that payment of such benefits shall be transmitted to a bank, savings and loan association, or credit union for deposit in the person’s account, and the transmittal of such payment pursuant to this section shall discharge the public agency’s obligations in respect to such payment.

(Added by Stats. 1979, Ch. 454.)



7506

Notwithstanding any other provision of law, any person entitled to the receipt of benefits from any state retirement system may authorize the payment of the benefits to be directly deposited by electronic fund transfer into the person’s account at the financial institution of his or her choice under a program for direct deposit by electronic transfer established by the Controller pursuant to Section 7506.5. The direct deposit shall discharge the state agency’s obligation in respect to that payment.

(Added by Stats. 1982, Ch. 1317, Sec. 1.)



7506.5

The Controller shall make an agreement with one or more financial institutions participating in the Automated Clearing House pursuant to the local rules, and shall establish a program, for the direct deposit by electronic fund transfer of the benefits, after any withholding required by law and authorized deductions, of any person entitled to the receipt of benefits from any state retirement system who authorizes the direct deposit thereof by electronic fund transfer into the person’s account at the financial institution of his or her choice.

(Amended by Stats. 1985, Ch. 1344, Sec. 1. Operative January 1, 1987, by Sec. 3 of Ch. 1344.)



7507

(a) For the purpose of this section:

(1)  “Actuary” means an actuary who is an associate or fellow of the Society of Actuaries.

(2) “Future annual costs” includes, but is not limited to, annual dollar changes, or the total dollar changes involved when available, as well as normal cost and any change in accrued liability.

(b) (1) Except as provided in paragraph (2), the Legislature and local legislative bodies, including community college district governing boards, when considering changes in retirement benefits or other postemployment benefits, shall secure the services of an actuary to provide a statement of the actuarial impact upon future annual costs, including normal cost and any additional accrued liability, before authorizing changes in public retirement plan benefits or other postemployment benefits.

(2) The requirements of this subdivision do not apply to:

(A)  An annual increase in a premium that does not exceed 3 percent under a contract of insurance.

(B) A change in postemployment benefits, other than pension benefits, mandated by the state or federal government or made by an insurance carrier in connection with the renewal of a contract of insurance.

(c) (1) (A) With regard to local legislative bodies, including community college district governing boards, the future costs of changes in retirement benefits or other postemployment benefits, as determined by the actuary, shall be made public at a public meeting at least two weeks prior to the adoption of any changes in public retirement plan benefits or other postemployment benefits. If the future costs of the changes exceed one-half of 1 percent of the future annual costs, as defined in paragraph (2) of subdivision (a), of the existing benefits for the legislative body, an actuary shall be present to provide information as needed at the public meeting at which the adoption of a benefit change shall be considered. The adoption of any benefit to which this section applies shall not be placed on a consent calendar.

(B) The requirements of this paragraph do not apply to:

(i) An annual increase in a premium that does not exceed 3 percent under a contract of insurance.

(ii) A change in postemployment benefits, other than pension benefits, mandated by the state or federal government or made by an insurance carrier in connection with the renewal of a contract of insurance.

(2) With regard to the Legislature, the future costs as determined by the actuary shall be made public at the policy and fiscal committee hearings to consider the adoption of any changes in public retirement plan benefits or other postemployment benefits. The adoption of any benefit to which this section applies shall not be placed on a consent calendar.

(d) Upon the adoption of any benefit change to which this section applies, the person with the responsibilities of a chief executive officer in an entity providing the benefit, however that person is denominated, shall acknowledge in writing that he or she understands the current and future cost of the benefit as determined by the actuary. For the adoption of benefit changes by the state, this person shall be the Director of Human Resources.

(e) The requirements of this section do not apply to a school district or a county office of education, which shall instead comply with requirements regarding public notice of, and future cost determination for, benefit changes that have been enacted to regulate these entities. These requirements include, but are not limited to, those enacted by Chapter 1213 of the Statutes of 1991 and by Chapter 52 of the Statutes of 2004.

(Amended by Stats. 2012, Ch. 665, Sec. 41. Effective January 1, 2013.)



7507.2

(a) There is hereby enacted the California Actuarial Advisory Panel. The panel shall provide impartial and independent information on pensions, other postemployment benefits, and best practices to public agencies and shall meet quarterly.

(b) The responsibilities of the California Actuarial Advisory Panel shall include, but are not limited to:

(1) Defining the range of actuarial model policies and best practices for public retirement plan benefits, including pensions and other postemployment benefits.

(2) Developing pricing and disclosure standards for California public sector benefit improvements.

(3) Developing quality control standards for California public sector actuaries.

(4) Gathering model funding policies and practices.

(5) Replying to policy questions from public retirement systems in California.

(6) Providing comment upon request by public agencies.

(c) The California Actuarial Advisory Panel shall consist of eight members. Each member shall be an actuary, as defined in Section 7507, with public sector clients. Members shall be appointed by the entities listed below, and each member shall serve a three-year term, provided that, in the initial appointments only, the panelists named by the University of California, the Senate, and one of the panelists named by the Governor shall serve two-year terms. The Governor shall appoint two panelists, and one panelist shall be appointed by each of the following:

(1) The Teachers’ Retirement Board.

(2) The Board of Administration of the Public Employees’ Retirement System.

(3) The State Association of County Retirement Systems.

(4) The Board of Regents of the University of California.

(5) The Speaker of the Assembly.

(6) The Senate Committee on Rules.

(d) The California Actuarial Advisory Panel shall be located in the Controller’s office, which shall provide support staff to the panel.

(e) The opinions of the California Actuarial Advisory Panel are nonbinding and advisory only. The opinions of the panel shall not, in any case, be used as the basis for litigation.

(f) A member of the California Actuarial Advisory Panel shall receive reimbursement for expenses that shall be paid by the authority that appointed the member.

(g) The California Actuarial Advisory Panel shall report to the Legislature on or before February 1 of each year.

(Added by Stats. 2008, Ch. 371, Sec. 4. Effective January 1, 2009.)



7507.5

It is the intent of the Legislature that the Regents of the University of California provide written notice to the Legislature of any proposed changes to retirement plan benefits, employer or employee contribution rates, or actuarial assumptions affecting the University of California Retirement System, at least 60 days prior to the effective date thereof. The written notice shall be provided to the Joint Legislative Budget Committee and the fiscal subcommittees and shall consist of:

(a) A description and explanation of each specific proposed change to the benefit structure, contribution rates, or actuarial assumptions.

(b) The actuarial impact upon future annual costs of each proposed change.

(Added by Stats. 1984, Ch. 268, Sec. 16.95. Effective June 29, 1984.)



7508

A retired member of a state retirement system, other than the University of California Retirement System, the Judges’ Retirement System, the Judges’ Retirement System II, and the State Teachers’ Retirement System, may, notwithstanding Section 9359.12, serve on a public board or commission and be entitled to receive for that service, per diem compensation for every day or portion thereof of actual attendance at meetings of the board or commission or any committee thereof, and necessary traveling expenses incurred in connection with the performance of his or her official duties, without loss or interruption of benefits provided by the system, so long as the service does not exceed a total of 50 meeting days.

This section shall not apply to service as a member of a board or commission the annual salary for which is prescribed by Chapter 6 (commencing with Section 11550) of Division 3 of Title 2.

(Amended by Stats. 1994, Ch. 879, Sec. 1. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



7508.5

Except as otherwise provided in Section 20098 or 31528 of this code, or Section 22212.5 of the Education Code, an individual who was a member of the retirement board of a public pension or retirement system, as defined in subdivision (h) of Section 17 of Article XVI of the California Constitution, or an administrator, executive officer, investment officer, or general counsel of that board, shall not, for a period of two years after leaving that position, for compensation, act as agent or attorney for, or otherwise represent, any other person except the public entity maintaining that pension or retirement system, by making any formal or informal appearance before, or any oral or written communication to, the pension or retirement system, or any officer or employee thereof, if the appearance or communication is made for the purpose of influencing administrative or legislative action, or any action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, grant, contract, or sale or purchase of goods or property.

(Added by Stats. 2009, Ch. 301, Sec. 2. Effective October 11, 2009.)



7509

(a) The restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any loans made by, or forbearances of, any state or local public retirement system, including, but not limited to, any public retirement system authorized and regulated by the State Teachers’ Retirement Law, the Public Employees’ Retirement Law, the County Employees Retirement Law of 1937, any public retirement system administered by the Teachers Retirement Board or Board of Administration of the Public Employees’ Retirement System, or any public retirement system acting pursuant to the laws of this state or the laws of any local agency.

(b) For the purposes of this section, “local agency” means county, city, city and county, district, school district, or any public or municipal corporation, political subdivision, or other public agency of the state, or any instrumentality of one or more of these agencies.

(c) This section creates and authorizes any state or local retirement system as an exempt class of persons pursuant to Section 1 of Article XV of the California Constitution.

(Amended by Stats. 2006, Ch. 538, Sec. 236. Effective January 1, 2007.)



7510

(a) (1) Except as provided in subdivision (b), a public retirement system, which has invested assets in real property and improvements thereon for business or residential purposes for the production of income, shall pay annually to the city or county, in whose jurisdiction the real property is located and has been removed from the secured roll, a fee for general governmental services equal to the difference between the amount that would have accrued as real property secured taxes and the amount of possessory interest unsecured taxes paid for that property. The governing bodies of local entities may adopt ordinances and regulations authorizing retirement systems to invest assets in real property subject to the foregoing requirements.

(2) This subdivision shall not apply to any retirement system which is established by a local governmental entity if that entity is presently authorized by statute or ordinance to invest retirement assets in real property.

(3) This subdivision shall not apply to property owned by any state public retirement system.

(b) (1) Whenever a state public retirement system, which has invested assets in real property and improvements thereon for business or residential purposes for the production of income, leases the property, the lease shall provide, pursuant to Section 107.6 of the Revenue and Taxation Code, that the lessee’s possessory interest may be subject to property taxation and that the party in whom the possessory interest is vested may be subject to the payment of property taxes levied on that interest. The lease shall also provide that the full cash value, as defined in Sections 110 and 110.1 of the Revenue and Taxation Code, of the possessory interest upon which property taxes will be based shall equal the greater of (A) the full cash value of the possessory interest, or (B), if the lessee has leased less than all of the property, the lessee’s allocable share of the full cash value of the property that would have been enrolled if the property had been subject to property tax upon acquisition by the state public retirement system. The full cash value as provided for pursuant to either (A) or (B) of the preceding sentence shall reflect the anticipated term of possession if, on the lien date described in Section 2192 of the Revenue and Taxation Code, that term is expected to terminate prior to the end of the next succeeding fiscal year. The lessee’s allocable share shall, subject to the preceding sentence, be the lessee’s leasable square feet divided by the total leasable square feet of the property.

(2) Except as provided in this subdivision, the property shall be assessed and its taxes computed and collected in the same manner as privately owned property. The lessee’s possessory interest shall be placed on the unsecured roll and the tax on the possessory interest shall be subject to the collection procedures for unsecured property taxes.

(3) An investment by a state public retirement system in a legal entity that invests assets in real property and improvements thereon shall not constitute an investment by the state public retirement system of assets in real property and improvements thereon. For purposes of this paragraph, “legal entity” includes, but is not limited to, partnership, joint venture, corporation, trust, or association. When a state public retirement system invests in a legal entity, the state public retirement system shall be deemed to be a person for the purpose of determining a change in ownership under Section 64 of the Revenue and Taxation Code.

(4) Notwithstanding any other provision of law, fees charged pursuant to this section and collected prior to July 1, 1992, shall be deemed valid and not refundable under any circumstance. Notwithstanding any other provision of law, fees, interest and penalties, if any, asserted to be due pursuant to this section that were not charged or collected prior to July 1, 1992, shall be deemed invalid and not collectable under any circumstance.

(5) This subdivision shall apply to the assessment, computation, and collection of taxes for the fiscal year beginning on July 1, 1992, and each fiscal year thereafter. For the 1992–93 and 1993–94 fiscal years, in the case where a lessee’s possessory interest existed for less than the full fiscal year for which the tax was levied, the amount of tax shall be prorated in accordance with the number of months for which the lessee’s interest existed.

(Amended by Stats. 1994, Ch. 1281, Sec. 1. Effective September 30, 1994.)



7511

Notwithstanding any other provision to the contrary:

(a) A public retirement system may purchase insurance for its fiduciaries or for itself to cover liability or losses occurring by reason of the act or omission of a fiduciary, if the insurance permits recourse by the insurer against the fiduciary in the case of a breach of a fiduciary obligation by the fiduciary.

(b) A fiduciary may purchase insurance to cover liability under this section from and for his or her own account.

(c) An employer or an employee organization may purchase insurance to cover potential liability of one or more persons who serve in a fiduciary capacity with regard to an employee benefit plan.

(Added by Stats. 1984, Ch. 1503, Sec. 4.)



7512

Each state and local public pension or retirement system shall, on and after the 90th day following the completion of the annual audit of the system, mail or otherwise provide to any member who makes a request therefor and pays, if required, a fee, a concise annual report on the investments and earnings of the system and other related matters. The report shall be published in a low-cost format.

Each local public pension or retirement system may impose a fee for each copy of the report in an amount sufficient to pay all costs incurred in the preparation and dissemination of the report.

(Amended by Stats. 1991, Ch. 281, Sec. 1.)



7513

(a) In the case of a state or local retirement system or plan that is subject to Section 401(a)(31) of the Internal Revenue Code, if, under the terms of the system or plan, a person becomes entitled to a distribution that constitutes an “eligible rollover distribution” within the meaning of Section 401(a)(31)(C) of the Internal Revenue Code, the person may elect, under terms and conditions to be established by the administrator of the system or plan, to have the distribution or a portion thereof paid directly to a plan that constitutes an “eligible retirement plan” within the meaning of Section 401(a)(31)(D) of the Internal Revenue Code, as specified by the person. Upon the exercise of the election by a person with respect to a distribution or portion thereof, the distribution by the system or plan of the amount so designated, once distributable under the terms of the system or plan, shall be made in the form of a direct rollover to the eligible retirement plan so specified.

(b) The purpose and intent of this section is to enable the state and local retirement systems and plans that are subject to Section 401(a)(31) of the Internal Revenue Code of 1986, as amended, to comply with the requirements of that section regarding the provision of an election for direct rollover of certain plan distributions.

(Added by Stats. 1992, Ch. 1047, Sec. 1. Effective January 1, 1993.)



7513.5

(a) On or before the first day of March of each year, the Teachers’ Retirement Board and the Board of Administration of the Public Employees’ Retirement System, respectively, shall investigate and report to the Legislature on the extent to which United States and international corporations operating in Northern Ireland, in which the assets of the State Teachers’ Retirement System and the Public Employees’ Retirement System are invested, adhere, in compliance with the law applicable in Northern Ireland, to the principles of nondiscrimination in employment and freedom of workplace opportunity.

(b) The Teachers’ Retirement Board and the Board of Administration of the Public Employees’ Retirement System, respectively, shall compile a list of domestic and international corporations that, directly or through a subsidiary, do business in Northern Ireland, and in whose stocks or obligations it has invested, and determine whether each corporation on the list has, during the preceding year, taken substantial action, in compliance with the law applicable in Northern Ireland, designed to lead toward the achievement of the following goals:

(1) Increased representation of individuals from underrepresented religious groups in the work force, including managerial, supervisory, administrative, clerical, and technical jobs.

(2) Adequate security for the protection of minority employees both at the workplace and while traveling to and from work.

(3) Banning of provocative religious or political emblems from the workplace.

(4) Public advertisement of all job openings and the use of special recruitment efforts to attract applicants from underrepresented religious groups.

(5) Establishment of layoff, recall, and termination procedures which do not, in practice, favor particular religious groupings.

(6) Abolition of job reservations, apprenticeship restrictions, and differential employment criteria, which discriminate on the basis of religion or ethnic origin.

(7) The development of training programs that will prepare substantial numbers of current minority employees for skilled jobs, including the expansion of existing programs and the creation of new programs to train, upgrade, and improve the skills of minority employees.

(8) The establishment of procedures to assess, identify, and actively recruit minority employees with potential for further advancement.

(9) The appointment of senior management staff members to oversee affirmative action efforts and the setting up of timetables to carry out affirmative action principles.

(c) Whenever feasible and consistent with their fiduciary responsibility, the Teachers’ Retirement Board and the Board of Administration of the Public Employees’ Retirement System, respectively, shall support shareholder resolutions designed to encourage domestic and international corporations in which the Teachers’ Retirement Board and the Board of Administration of the Public Employees’ Retirement System, respectively, has invested to pursue, in compliance with the law applicable in Northern Ireland, a policy of affirmative action in Northern Ireland in accordance with the goals listed in subdivision (b).

(Added by Stats. 1999, Ch. 341, Sec. 2. Effective January 1, 2000.)



7513.6

(a) As used in this section, the following definitions shall apply:

(1) “Active business operations” means a company engaged in business operations that provide revenue to the government of Sudan or a company engaged in oil-related activities.

(2) “Board” means the Board of Administration of the Public Employees’ Retirement System or the Teachers’ Retirement Board of the State Teachers’ Retirement System, as applicable.

(3) “Business operations” means maintaining, selling, or leasing equipment, facilities, personnel, or any other apparatus of business or commerce in Sudan, including the ownership or possession of real or personal property located in Sudan.

(4) “Company” means a sole proprietorship, organization, association, corporation, partnership, venture, or other entity, its subsidiary or affiliate that exists for profitmaking purposes or to otherwise secure economic advantage. “Company” also means a company owned or controlled, either directly or indirectly, by the government of Sudan, that is established or organized under the laws of or has its principal place of business in the Republic of the Sudan.

(5) “Government of Sudan” means the government of Sudan or its instrumentalities.

(6) “Invest” or “investment” means the purchase, ownership, or control of stock of a company, association, or corporation, the capital stock of a mutual water company or corporation, bonds issued by the government or a political subdivision of Sudan, corporate bonds or other debt instruments issued by a company, or the commitment of funds or other assets to a company, including a loan or extension of credit to that company.

(7) “Military equipment” means weapons, arms, or military defense supplies.

(8) “Oil-related activities” means, but is not limited to, the export of oil, extracting or producing oil, exploration for oil, or the construction or maintenance of a pipeline, refinery, or other oil field infrastructure.

(9) “Public employee retirement funds” means the Public Employees’ Retirement Fund described in Section 20062 of this code, and the Teachers’ Retirement Fund described in Section 22167 of the Education Code.

(10) “Research firm” means a reputable, neutral third-party research firm.

(11) “Substantial action” means a boycott of the government of Sudan, curtailing business in Sudan until that time described in subdivision (m), selling company assets, equipment, or real and personal property located in Sudan, or undertaking significant humanitarian efforts in the eastern, southern, or western regions of Sudan.

(12) “Sudan” means the Republic of the Sudan, a territory under the administration or control of the Sudan, including but not limited to, the Darfur region, or an individual, company, or public agency located in Khartoum, northern Sudan, or the Nile River Valley that supports the Republic of the Sudan.

(b) The board shall not invest public employee retirement funds in a company with business operations in Sudan that meets all of the following criteria:

(1) The company is engaged in active business operations in Sudan. If that company is not engaged in oil-related activities, that company also lacks significant business operations in the eastern, southern, and western regions of Sudan.

(2) Either of the following apply:

(A) The company is engaged in oil-related activities or energy or power-related operations, or contracts with another company with business operations in the oil, energy, and power sectors of Sudan, and the company failed to take substantial action related to the government of Sudan because of the Darfur genocide.

(B) The company has demonstrated complicity in the Darfur genocide.

(c) Notwithstanding subdivision (b), the board shall not invest public employee retirement funds in a company that supplies military equipment within the borders of Sudan. If a company provides equipment within the borders of Sudan that may be readily used for military purposes, including, but not limited to, radar systems and military-grade transport vehicles, there shall also be a strong presumption against investing in that company unless that company implements safeguards to prevent the use of that equipment for military purposes.

(d) (1) The board shall, without regard to the provisions regarding competitive bidding, contract with a research firm or firms to determine those companies that have business operations in Sudan. Those research firms shall, in the aggregate, obtain data on a majority of companies with business operations in Sudan. On or before March 30, 2007, those research firms shall report any findings to the board and those research firms shall submit further findings to the board if there is a change of circumstances in Sudan.

(2) In addition to the reports described in paragraph (1), the board shall take all of the following actions no later than March 30, 2007:

(A) Review publicly available information regarding companies with business operations in Sudan.

(B) Contact other institutional investors that invest in companies with business operations in Sudan.

(C) Send written notice to a company with business operations in Sudan that the company may be subject to this section.

(e) (1) The board shall determine, by the next applicable board meeting and based on the information and reports described in subdivision (d), if a company meets the criteria described in subdivision (b) or (c). If the board plans to invest or has investments in a company that meets the criteria described in subdivision (b) or (c), that planned or existing investment shall be subject to subdivisions (g) and (h).

(2) Investments of the board in a company that does not meet the criteria described in subdivision (b) or (c) or does not have active business operations in Sudan are not subject to subdivision (h), provided that the company does not subsequently meet the criteria described in subdivision (b) or (c) or engage in active business operations. The board shall identify the reasons why that company does not satisfy the criteria described in subdivision (b) or (c) or does not engage in active business operations in the report to the Legislature described in subdivision (i).

(f) (1) Notwithstanding subdivision (e), if the board’s investment in a company described in subdivision (b) or (c) is limited to investment via an externally and actively managed commingled fund, the board shall contact that fund manager in writing and request that the fund manager remove that company from the fund as described in subdivision (h). On or before June 30, 2007, if the fund or account manager creates a fund or account devoid of companies described in subdivision (b) or (c), the transfer of board investments from the prior fund or account to the fund or account devoid of companies with business operations in Sudan shall be deemed to satisfy subdivision (h).

(2) If the board’s investment in a company described in subdivision (b) or (c) is limited to an alternative fund or account, the alternative fund or account manager creates an actively managed commingled fund that excludes companies described in subdivision (b) or (c), and the new fund or account is deemed to be financially equivalent to the existing fund or account, the transfer of board investments from the existing fund or account to the new fund or account shall be deemed to satisfy subdivision (h). If the board determines that the new fund or account is not financially equivalent to the existing fund, the board shall include the reasons for that determination in the report described in subdivision (i).

(3) The board shall make a good faith effort to identify any private equity investments that involve companies described in subdivision (b) or (c) or are linked to the government of Sudan. If the board determines that a private equity investment clearly involves a company described in subdivision (b) or (c) or is linked to the government of Sudan, the board shall consider, at its discretion, if those private equity investments shall be subject to subdivision (h). If the board determines that a private equity investment clearly involves a company described in subdivision (b) or (c) or is linked to the government of Sudan and the board does not take action as described in subdivision (h), the board shall include the reasons for its decision in the report described in subdivision (i).

(g) Except as described in subdivision (f) or paragraph (2) of subdivision (e), the board, in the board’s capacity of shareholder or investor, shall notify any company described in paragraph (1) of subdivision (e) that the company is subject to subdivision (h) and permit that company to respond to the information and reports described in subdivision (d). The board shall request that the company take substantial action no later than 90 days from the date the board notified the company under this subdivision. If the board determines that a company has taken substantial action or has made sufficient progress towards substantial action before the expiration of that 90-day period, that company shall not be subject to subdivision (h). The board shall, at intervals not to exceed 90 days, continue to monitor and review the progress of the company until that company has taken substantial action in Sudan. A company that fails to complete substantial action or continue to make sufficient progress towards substantial action by the next time interval shall be subject to subdivision (h).

(h) If a company described in paragraph (1) of subdivision (e) fails to complete substantial action by the time described in subdivision (g), the board shall take the following actions:

(1) The board shall not make additional or new investments or renew existing investments in that company.

(2) The board shall liquidate the investments of the board in that company no later than 18 months after this subdivision applies to that company. The board shall liquidate those investments in a manner to address the need for companies to take substantial action in Sudan and consistent with the board’s fiduciary responsibilities as described in Section 17 of Article XVI of the California Constitution.

(i) On or before January 1, 2008, and every year thereafter, the board shall file a report with the Legislature. The report shall describe the following:

(1) A list of investments the board has in companies with business operations in Sudan, including, but not limited to, the issuer, by name, of the stock, bonds, securities, and other evidence of indebtedness.

(2) A detailed summary of the business operations a company described in paragraph (1) has in Sudan and whether that company satisfies all of the criteria in subdivision (b) or (c).

(3) Whether the board has reduced its investments in a company that satisfies the criteria in subdivision (b) or (c).

(4) If the board has not completely reduced its investments in a company that satisfies the criteria in subdivision (b) or (c), when the board anticipates that the board will reduce all investments in that company or the reasons why a sale or transfer of investments is inconsistent with the fiduciary responsibilities of the board as described in Section 17 of Article XVI of the California Constitution.

(5) Any information described in subdivision (e).

(6) A detailed summary of investments that were transferred to funds or accounts devoid of companies with business operations in Sudan as described in subdivision (f).

(j) If the board voluntarily sells or transfers all of its investments in a company with business operations in Sudan, this section shall not apply except that the board shall file a report with the Legislature related to that company as described in subdivision (i).

(k) Nothing in this section shall require the board to take action as described in this section unless the board determines, in good faith, that the action described in this section is consistent with the fiduciary responsibilities of the board as described in Section 17 of Article XVI of the California Constitution.

(l) Subdivision (h) shall not apply to any of the following:

(1) Investments in a company that is primarily engaged in supplying goods or services intended to relieve human suffering in Sudan.

(2) Investments in a company that promotes health, education, journalistic, or religious activities in or welfare in the western, eastern, or southern regions of Sudan.

(3) Investments in a United States company that is authorized by the federal government to have business operations in Sudan.

(m) This section shall remain in effect only until one of the following occurs, and as of the date of that action, is repealed:

(1) The government of Sudan halts the genocide in Darfur for 12 months as determined by both the Department of State and the Congress of the United States.

(2) The United States revokes its current sanctions against Sudan.

(Added by Stats. 2006, Ch. 442, Sec. 2. Effective January 1, 2007. Repealed conditionally by its own provisions.)



7513.7

(a) As used in this section, the following definitions shall apply:

(1) “Board” means the Board of Administration of the Public Employees’ Retirement System or the Teachers’ Retirement Board of the State Teachers’ Retirement System, as applicable.

(2) “Business operations” means maintaining, selling, or leasing equipment, facilities, personnel, or any other apparatus of business or commerce in Iran, including the ownership or possession of real or personal property located in Iran.

(3) “Company” means a sole proprietorship, organization, association, corporation, partnership, venture, or other entity, its subsidiary or affiliate that exists for profitmaking purposes or to otherwise secure economic advantage. “Company” also means a company owned or controlled, either directly or indirectly, by the government of Iran, that is established or organized under the laws of or has its principal place of business in Iran.

(4) “Energy sector of Iran” means activities to develop petroleum or natural gas resources or nuclear power in Iran.

(5) “Invest” or “investment” means the purchase, ownership, or control of stock of a company, association, or corporation, the capital stock of a mutual water company or corporation, bonds issued by the government or a political subdivision of Iran, corporate bonds or other debt instruments issued by a company, or the commitment of funds or other assets to a company, including a loan or extension of credit to that company.

(6) “Iran” means the government of Iran and any agency or instrumentality of Iran.

(7) “Public employee retirement funds” means the Public Employees’ Retirement Fund described in Section 20062 of this code, and the Teachers’ Retirement Fund described in Section 22167 of the Education Code.

(8) “Substantial action” means a boycott of the government of Iran, curtailing business in Iran until that time described in subdivision (m), or selling company assets, equipment, or real and personal property located in Iran.

(b) The board shall not invest public employee retirement funds in a company which has business operations in Iran as identified by the board through, as the board deems appropriate, publicly available information including, but not limited to, information provided by nonprofit and other organizations and government entities, that meets either of the following criteria:

(1) The company (A) is invested in or engaged in business operations with entities in the defense or nuclear sectors of Iran or (B) has an investment of twenty million dollars ($20,000,000) or more in the energy sector of Iran, including in a company that provides oil or liquefied natural gas tankers, or products used to construct or maintain pipelines used to transport oil or liquefied natural gas, for the energy sector of Iran, and that company is subject to sanctions under Public Law 104-172, as renewed and amended in 2001 and 2006.

(2) The company has demonstrated complicity with an Iranian organization that has been labeled as a terrorist organization by the United States government.

(c) Annually, on or before June 30, the board shall review its investment portfolio and determine which companies are subject to divestment.

(d) After the determination described in subdivision (c), the board shall determine, by the next applicable board meeting, if a company meets the criteria described in subdivision (b). If the board plans to invest or has investments in a company that meets the criteria described in subdivision (b), that planned or existing investment shall be subject to subdivisions (g) and (h).

(e) Investments of the board in a company that does not meet the criteria described in subdivision (b) are not subject to subdivision (h) if the company does not subsequently meet the criteria described in subdivision (b). The board shall identify the reasons why that company does not satisfy the criteria described in subdivision (b) in the report to the Legislature described in subdivision (i).

(f) (1) Notwithstanding subdivisions (d) and (e), if the board’s investment in a company described in subdivision (b) is limited to investment via an externally and actively managed commingled fund, the board shall contact that fund manager in writing and request that the fund manager remove that company from the fund as described in subdivision (h). On or before June 30, if the fund or account manager creates a fund or account devoid of companies described in subdivision (b), the transfer of board investments from the prior fund or account to the fund or account devoid of companies with business operations in Iran shall be deemed to satisfy subdivision (h).

(2) If the board’s investment in a company described in subdivision (b) is limited to an alternative fund or account, the alternative fund or account manager creates an actively managed commingled fund that excludes companies described in subdivision (b), and the new fund or account is deemed to be financially equivalent to the existing fund or account, the transfer of board investments from the existing fund or account to the new fund or account shall be deemed to satisfy subdivision (h). If the board determines that the new fund or account is not financially equivalent to the existing fund, the board shall include the reasons for that determination in the report described in subdivision (i).

(3) The board shall make a good faith effort to identify any private equity investments that involve companies described in subdivision (b), or are linked to the government of Iran. If the board determines that a private equity investment clearly involves a company described in subdivision (b), or is linked to the government of Iran, the board shall consider, at its discretion, if those private equity investments shall be subject to subdivision (h). If the board determines that a private equity investment clearly involves a company described in subdivision (b), or is linked to the government of Iran and the board does not take action as described in subdivision (h), the board shall include the reasons for its decision in the report described in subdivision (i).

(g) Except as described in subdivisions (e) and (f), the board, in the board’s capacity of shareholder or investor, shall notify any company described in subdivision (d) that the company is subject to subdivision (h) and permit that company to respond to the board. The board shall request that the company take substantial action no later than 90 days from the date the board notified the company under this subdivision. If the board determines based on credible information available to the public that a company has taken substantial action or has made sufficient progress toward substantial action before the expiration of that 90-day period, that company shall not be subject to subdivision (h). The board shall, at intervals not to exceed 90 days, continue to monitor and review the progress of the company until that company has taken substantial action in Iran. Any determination made at each 90-day interval that a company has taken substantial action shall be supported by findings adopted by a rollcall vote of the board following a presentation and discussion of the findings in open session, during a properly noticed public hearing of the full board. All proposed findings of the board shall be made public 72 hours before they are considered by the board, and the board shall maintain a list of interested parties who shall be notified of proposed findings 72 hours before the board’s consideration. The findings and any public comments regarding the adopted findings and determinations made pursuant to this subdivision shall be included in the report to the Legislature required by subdivision (i). A company that fails to complete substantial action within one year from the date of the initial notice by the board shall be subject to subdivision (h).

(h) If a company described in subdivision (d) fails to complete substantial action by the time described in subdivision (g), the board shall take the following actions:

(1) The board shall not make additional or new investments or renew existing investments in that company.

(2) The board shall liquidate the investments of the board in that company no later than 18 months after this subdivision applies to that company. The board shall liquidate those investments in a manner to address the need for companies to take substantial action in Iran and consistent with the board’s fiduciary responsibilities as described in Section 17 of Article XVI of the California Constitution.

(i) On or before January 1, 2009, and every year thereafter, the board shall file a report with the Legislature. The report shall describe the following:

(1) A list of investments the board has in companies with business operations that satisfy the criteria in subdivision (b), including, but not limited to, the issuer, by name, of the stock, bonds, securities, and other evidence of indebtedness.

(2) A detailed summary of the business operations a company described in paragraph (1) has in Iran.

(3) Whether the board has reduced its investments in a company that satisfies the criteria in subdivision (b).

(4) If the board has not completely reduced its investments in a company that satisfies the criteria in subdivision (b), when the board anticipates that the board will reduce all investments in that company or the findings adopted in support of a determination made pursuant to subdivision (k) pertaining to why a sale or transfer of investments is inconsistent with the fiduciary responsibilities of the board as described in Section 17 of Article XVI of the California Constitution.

(5) Any information described in subdivisions (d) and (e).

(6) A detailed summary of investments that were transferred to funds or accounts devoid of companies with business operations in Iran as described in subdivision (f).

(7) An annual calculation of any costs or investment losses or other financial results incurred in compliance with the provisions of this section.

(j) If the board voluntarily sells or transfers all of its investments in a company with business operations in Iran, this section shall not apply except that the board shall file a report with the Legislature related to that company as described in subdivision (i).

(k) Nothing in this section shall require the board to take action as described in this section if the board determines, and adopts findings, in good faith and based on credible information available to the public, that the action described in this section would fail to satisfy the fiduciary responsibilities of the board as described in Section 17 of Article XVI of the California Constitution. Any adopted findings shall demonstrate how divestment disadvantages the fund and that any feasible investment alternatives would yield a lower rate of return with commensurate degrees of risk, or create a higher degree of risk with commensurate rates of return. Notwithstanding any other law, any determination that an action would fail to satisfy the fiduciary responsibilities of the board as described in Section 17 of Article XVI of the California Constitution shall require a recorded rollcall vote of the full board, following a presentation and discussion of findings in open session, during a properly noticed public hearing of the full board. All proposed findings of the board shall be made public 72 hours before they are considered by the board, and the board shall maintain a list of interested parties who shall be notified of proposed findings 72 hours before board consideration. The findings and any public comments regarding the adopted findings and determinations made pursuant to this subdivision shall be included in the report to the Legislature required by subdivision (i).

(l) This section shall cease to be operative if the President of the United States has made the certifications specified in paragraphs (1) and (2) of subdivision (a) of Section 8551 of Title 22 of the United States Code.

(m) This section shall be known and may be cited as the California Public Divest from Iran Act.

(n) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Amended by Stats. 2011, Ch. 441, Sec. 2. Effective January 1, 2012. Conditionally inoperative by its own provisions in subd. (l).)



7513.8

As used in this section and Sections 7513.85, 7513.86, 7513.87, 7513.9, and 7513.95:

(a) “Board” means the retirement board of a public pension or retirement system, as defined in subdivision (h) of Section 17 of Article XVI of the California Constitution.

(b) “External manager” means either of the following:

(1) A person who is seeking to be, or is, retained by a board or an investment vehicle to manage a portfolio of securities or other assets for compensation.

(2) A person who manages an investment fund and who offers or sells, or has offered or sold, an ownership interest in the investment fund to a board or an investment vehicle.

(c) (1) “Investment fund” means a private equity fund, public equity fund, venture capital fund, hedge fund, fixed income fund, real estate fund, infrastructure fund, or similar pooled investment entity that is, or holds itself out as being, engaged primarily, or proposes to engage primarily, in the business of investing, reinvesting, owning, holding, or trading securities or other assets.

(2) Notwithstanding paragraph (1), an investment company that is registered with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.) and that makes a public offering of its securities is not an investment fund.

(d) “Investment vehicle” means a corporation, partnership, limited partnership, limited liability company, association, or other entity, either domestic or foreign, managed by an external manager in which a board is the majority investor and that is organized in order to invest with, or retain the investment management services of, other external managers.

(e) “Person” means an individual, corporation, partnership, limited partnership, limited liability company, or association, either domestic or foreign.

(f) (1) “Placement agent” means any person directly or indirectly hired, engaged, or retained by, or serving for the benefit of or on behalf of, an external manager or an investment fund managed by an external manager, and who acts or has acted for compensation as a finder, solicitor, marketer, consultant, broker, or other intermediary in connection with the offer or sale to a board or an investment vehicle either of the following:

(A) In the case of an external manager within the meaning of paragraph (1) of subdivision (b), the investment management services of the external manager.

(B) In the case of an external manager within the meaning of paragraph (2) of subdivision (b), an ownership interest in an investment fund managed by the external manager.

(2) Notwithstanding paragraph (1), an individual who is an employee, officer, director, equityholder, partner, member, or trustee of an external manager and who spends one-third or more of his or her time, during a calendar year, managing the securities or assets owned, controlled, invested, or held by the external manager is not a placement agent.

(Amended by Stats. 2011, Ch. 704, Sec. 1. Effective October 9, 2011.)



7513.85

(a) The board shall develop and implement, on or before June 30, 2010, a policy requiring the disclosure of payments to placement agents in connection with system investments in or through external managers. The policy shall include, but not be limited to, the following requirements:

(1) Disclosure of the existence of relationships between external managers and placement agents.

(2) A resume for each officer, partner, or principal of the placement agent detailing the person’s education, professional designations, regulatory licenses, and investment and work experience.

(3) A description of any and all compensation of any kind provided, or agreed to be provided, to a placement agent.

(4) A description of the services to be performed by the placement agent.

(5) A statement whether the placement agent, or any of its affiliates, are registered with the Securities and Exchange Commission or the Financial Industry Regulatory Association, or any similar regulatory agent in a country other than the United States, and the details of that registration or explanation as to why no registration is required.

(6) A statement whether the placement agent, or any of its affiliates, is registered as a lobbyist with any state or national government.

(b) Any external manager or placement agent that violates the policy shall not solicit new investments from the system for five years after the violation was committed. However, this prohibition may be reduced by a majority vote of the board at a public session upon a showing of good cause.

(c) The system shall not enter into any agreement with an external manager that does not agree in writing to comply with the policy.

(d) Nothing in this section shall require the board to take action as described in this section unless the board determines, in good faith, that the action described in this section is consistent with the fiduciary responsibilities of the board as described in Section 17 of Article XVI of the California Constitution.

(Added by Stats. 2009, Ch. 301, Sec. 4. Effective October 11, 2009.)



7513.86

Except as provided in subdivisions (b) and (c) of Section 82047.3, a person shall not act as a placement agent in connection with any potential system investment made by a state public retirement system unless that person is registered as a lobbyist in accordance with Chapter 6 (commencing with Section 86100) of Title 9 and is in full compliance with the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)) as that act applies to lobbyists.

(Added by Stats. 2010, Ch. 668, Sec. 2. Effective January 1, 2011.)



7513.87

(a) A person acting as a placement agent in connection with any potential system investment made by a local public retirement system shall file any applicable reports with a local government agency that requires lobbyists to register and file reports and shall comply with any applicable requirements imposed by a local government agency pursuant to Section 81013.

(b) This section does not apply to either of the following:

(1) An individual who is an employee, officer, director, equityholder, partner, member, or trustee of an external manager who spends one-third or more of his or her time, during a calendar year, managing the securities or assets owned, controlled, invested, or held by the external manager.

(2) An employee, officer, or director of an external manager, or of an affiliate of an external manager, if all of the following apply:

(A) The external manager is registered as an investment adviser or a broker-dealer with the Securities and Exchange Commission or, if exempt from or not subject to registration with the Securities and Exchange Commission, any appropriate state securities regulator.

(B) The external manager is participating in a competitive bidding process, such as a request for proposals, or has been selected through that process and is providing services pursuant to a contract executed as a result of that competitive bidding process.

(C) The external manager, if selected through a competitive bidding process described in subparagraph (B), has agreed to a fiduciary standard of care, as defined by the standards of conduct applicable to the retirement board of a public pension or retirement system and set forth in Section 17 of Article XVI of the California Constitution, when managing a portfolio of assets of a public retirement system in California.

(Amended by Stats. 2011, Ch. 704, Sec. 2. Effective October 9, 2011.)



7513.9

(a) Any placement agent, prior to acting as a placement agent in connection with any potential system investment, shall disclose to the board all campaign contributions made by the placement agent to any elected member of the board during the prior 24-month period. Additionally, any subsequent campaign contribution made by the placement agent to an elected member of the board during the time the placement agent is receiving compensation in connection with a system investment shall also be disclosed.

(b) Any placement agent, prior to acting as a placement agent in connection with any potential system investment, shall disclose to the board all gifts, as defined in Section 82028, given by the placement agent to any member of the board during the prior 24-month period. Additionally, any subsequent gift given by the placement agent to any member of the board during the time the placement agent is receiving compensation in connection with a system investment shall also be disclosed.

(Added by Stats. 2009, Ch. 301, Sec. 5. Effective October 11, 2009.)



7513.95

A member or employee of the board shall not, directly or indirectly, by himself or herself, or as an agent, partner, or employee of a person or entity other than the board, sell or provide any investment product that would be considered an asset of the fund to any public retirement system in California.

(Added by Stats. 2009, Ch. 301, Sec. 6. Effective October 11, 2009.)



7513.97

As used in Section 11 of Article VII of the Constitution, the following terms have the following meanings:

(a) “Actuarial equivalent” means a benefit of equal value when computed upon the basis of the mortality tables adopted and the actuarial interest rate fixed by the Board of Administration of the Public Employees’ Retirement System.

(b) “Beneficiary” means any person or corporation designated by a member, a retired member, or statute, or the estate of a member or retired member designated by the member or retired member, to receive a benefit under the retirement system, on account of the death of the member or retired member.

(c) “Salary” means the actual wages paid but shall not include any other benefits, such as, but not limited to, health and dental benefits, retirement benefits, vacation pay, and per diem.

(d) “Unmodified pension or retirement allowance” means the maximum pension or retirement allowance receivable, prior to any selection of an optional settlement and includes any cost-of-living adjustment and any other increase granted subsequent to retirement.

(Added by renumbering Section 7514 (as added by Stats. 1984, Ch. 220) by Stats. 2011, Ch. 296, Sec. 117. Effective January 1, 2012.)



7514

(a) Notwithstanding any other provision of law except Chapter 7 (commencing with Section 16649.80) of Part 2 of Division 4 of Title 2, any state or local public retirement system may invest, subject to and consistent with the standard for prudent investment set forth in Section 17 of Article XVI of the California Constitution, its assets in the bonds or other evidences of indebtedness unconditionally guaranteed by any foreign government that has met the payments of similar bonds or other evidences of indebtedness when due.

(b) A portion of the assets invested pursuant to this section may be used to purchase rated or unrated bonds, notes, or other instruments unconditionally guaranteed by Canada, Israel, Mexico, or South Africa.

(Amended by Stats. 1994, Ch. 46, Sec. 1. Effective January 1, 1995.)



7514.1

Notwithstanding any other provision of law except Chapter 7 (commencing with Section 16649.80) of Part 2 of Division 4 of Title 2, any state or local public retirement system may invest, subject to and consistent with the standard for prudent investment set forth in Section 17 of Article XVI of the California Constitution, and the state and any political subdivision of the state may, invest its assets in rated bonds, notes, or other obligations issued, assumed, or unconditionally guaranteed by the African Development Bank, the Asian Development Bank, the Caribbean Development Bank, the Inter-American Development Bank, the International Finance Corporation, the International Bank for Reconstruction and Development, the European Bank for Reconstruction and Development, and any other international financial institution that has met the payments of similar bonds, notes, or other obligations when due and in which the United States is a member.

(Amended by Stats. 1995, Ch. 91, Sec. 45. Effective January 1, 1996.)



7514.2

(a) As used in this section, the following definitions shall apply:

(1) “Board” means the Board of Administration of the Public Employees’ Retirement System, the Teachers’ Retirement Board, or the board of retirement or board of investments of a retirement system established pursuant to the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3).

(2) “Infrastructure” includes, but is not limited to, telecommunications, power, transportation, ports, petrochemical, and utilities.

(b) A board may, subject to and consistent with its fiduciary duties and the standard for prudent investment set forth in Section 20190 of this code, Section 22203 of the Education Code, and Section 17 of Article XVI of the California Constitution, prioritize investment in an in-state infrastructure project over a comparable out-of-state project.

(c) The Legislature encourages each board to prioritize investment in in-state infrastructure projects over alternative out-of-state infrastructure projects if the investments in the in-state projects are consistent with the board’s fiduciary duties to minimize the risk of loss and to maximize the rate of return.

(d) Nothing in this section shall require a board to take action that is inconsistent with its plenary authority and fiduciary responsibilities, as described in Section 17 of Article XVI of the California Constitution.

(Amended by Stats. 2013, Ch. 766, Sec. 1. Effective January 1, 2014.)



7514.3

Notwithstanding any other provision of law, state pension systems may, subject to and consistent with their fiduciary duties and the standard for prudent investment set forth in Section 20190 of this code and Section 17 of Article XVI of the California Constitution, establish credit enhancement programs to assist entities of state and local government and other issuers of municipal and public finance debt to secure more favorable financing terms through a variety of types of credit enhancement including, but not limited to, enhancement of the credit of bonds, notes, and other indebtedness. Any credit enhancement program shall comply with the requirements of Section 503 of the Internal Revenue Code.

(Added by Stats. 2004, Ch. 266, Sec. 1. Effective August 23, 2004.)



7514.5

Notwithstanding any other provision of law, whenever the rights of a member of the Public Employees’ Retirement System, the State Teachers’ Retirement System, or a retirement system established under the County Employees Retirement Law of 1937, because of membership in another retirement system, are conditional upon employment within a specified period of time after termination of service in another retirement system, that specified period shall be the period of service in full-time elective office on and after November 6, 1990, if the member was a full-time elective officer on or after that date and becomes a member of any of those retirement systems within 120 days after termination of the full-time elective office.

(Added by Stats. 1998, Ch. 1074, Sec. 1. Effective September 30, 1998.)






ARTICLE 2 - Joint Retirement System Investment Information Sharing

7515

It is the intent of this chapter to authorize and encourage the Public Employees’ Retirement System and the State Teachers’ Retirement System to regularly cooperate and share information that may assist both systems in developing and implementing appropriate investment strategies, with the advice of investment experts selected by the systems who are willing to share their knowledge and expertise.

(Repealed and added by Stats. 2000, Ch. 320, Sec. 3. Effective January 1, 2001.)



7516

Notwithstanding any other provision of law, confidential information or documents relating to investments in the possession of the Public Employees’ Retirement System or the State Teachers’ Retirement System shall not lose their confidential status due to the fact that the information or documents are shared with the other system or with investment advisors selected by the systems to advise on asset allocation, active verses passive management, or other investment issues of mutual interest and concern. Nothing in this chapter shall be construed to authorize the release or sharing of documents or information in violation of federal law or the terms of a contract.

(Added by Stats. 2000, Ch. 320, Sec. 3. Effective January 1, 2001.)






ARTICLE 3 - Deposits of Public Pension and Retirement Funds

7520

(a) Notwithstanding any other provision of law, any public pension fund or retirement system of this state or local agency of this state may contract with a savings and loan association doing business in this state under terms by which the association shall receive deposits of money from the fund or system for a term of 12 months or longer upon the association’s agreement to offer loans for the construction of new residential structures and related improvements, including apartment buildings or other multiple-unit structures, in an amount equal to the amount of the deposit, at a rate of interest equal to the rate of interest on the deposit plus 200 basis points. The savings and loan association may require additionally an origination fee not exceeding the amount required by the savings and loan association for comparable loans not subject to this section, but in no case exceeding 5 percent of the loan amount. This fee shall not be deemed to include any expenses of the association directly related to approving, processing, or recording loans made pursuant to this section. Reasonable charges to cover those expenses may be imposed in connection with the loans.

(b) Nothing in this section shall authorize a pension fund or retirement system to make deposits at less than the otherwise applicable rate of interest nor prohibit the fund or system from depositing funds with other financial institutions or under other conditions.

(Amended by Stats. 2006, Ch. 538, Sec. 237. Effective January 1, 2007.)






ARTICLE 4 - California Public Employees’ Pension Reform Act of 2013

7522

This article shall be known as the California Public Employees’ Pension Reform Act of 2013.

(Added by Stats. 2012, Ch. 296, Sec. 15. Effective January 1, 2013.)



7522.02

(a) (1) Notwithstanding any other law, except as provided in this article, on and after January 1, 2013, this article shall apply to all state and local public retirement systems and to their participating employers, including the Public Employees’ Retirement System, the State Teachers’ Retirement System, the Legislators’ Retirement System, the Judges’ Retirement System, the Judges’ Retirement System II, county and district retirement systems created pursuant to the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3), independent public retirement systems, and to individual retirement plans offered by public employers. However, this article shall be subject to the Internal Revenue Code and Section 17 of Article XVI of the California Constitution. The administration of the requirements of this article shall comply with applicable provisions of the Internal Revenue Code and the Revenue and Taxation Code.

(2) Notwithstanding paragraph (1), this article shall not apply to the entities described in Section 9 of Article IX of, and Sections 4 and 5 of Article XI of, the California Constitution, except to the extent that these entities continue to be participating employers in any retirement system governed by state statute. Accordingly, any retirement plan approved before January 1, 2013, by the voters of any entity excluded from coverage by this section shall not be affected by this article.

(3) (A) Notwithstanding paragraph (1), this article shall not apply to a public employee whose interests are protected under Section 5333(b) of Title 49 of the United States Code until a federal district court rules that the United States Secretary of Labor, or his or her designee, erred in determining that the application of this article precludes certification under that section, or until January 1, 2016, whichever is sooner.

(B) If a federal district court upholds the determination of the United States Secretary of Labor, or his or her designee, that application of this article precludes him or her from providing a certification under Section 5333(b) of Title 49 of the United States Code, this article shall not apply to a public employee specified in subparagraph (A).

(4) Notwithstanding paragraph (1), this article shall not apply to a multiemployer plan authorized by Section 302(c)(5) of the federal Taft-Hartley Act (29 U.S.C. Sec. 186(c)(5)) if the public employer began participation in that plan prior to January 1, 2013, and the plan is regulated by the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.).

(b) The benefit plan required by this article shall apply to public employees who are new members as defined in Section 7522.04.

(c) (1) Individuals who were employed by any public employer before January 1, 2013, and who became employed by a subsequent public employer for the first time on or after January 1, 2013, shall be subject to the retirement plan that would have been available to employees of the subsequent employer who were first employed by the subsequent employer on or before December 31, 2012, if the individual was subject to concurrent membership for which creditable service was performed in the previous six months or reciprocity established under any of the following provisions:

(A) Article 5 (commencing with Section 20350) of Chapter 3 of Part 3 of Division 5 of Title 2.

(B) Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3.

(C) Any agreement between public retirement systems to provide reciprocity to members of the systems.

(D) Section 22115.2 of the Education Code.

(2) An individual who was employed before January 1, 2013, and who, without a separation from employment, changed employment positions and became subject to a different defined benefit plan in a different public retirement system offered by his or her employer shall be subject to that defined benefit plan as it would have been available to employees who were first employed on or before December 31, 2012.

(d) If a public employer, before January 1, 2013, offers a defined benefit pension plan that provides a defined benefit formula with a lower benefit factor at normal retirement age and results in a lower normal cost than the defined benefit formula required by this article, that employer may continue to offer that defined benefit formula instead of the defined benefit formula required by this article, and shall not be subject to the requirements of Section 7522.10 for pensionable compensation subject to that formula. However, if the employer adopts a new defined benefit formula on or after January 1, 2013, that formula must conform to the requirements of this article or must be determined and certified by the retirement system’s chief actuary and the retirement board to have no greater risk and no greater cost to the employer than the defined benefit formula required by this article and must be approved by the Legislature. New members of the defined benefit plan may only participate in the lower cost defined benefit formula that was in place before January 1, 2013, or a defined benefit formula that conforms to the requirements of this article or is approved by the Legislature as provided in this subdivision.

(e) If a public employer, before January 1, 2013, offers a retirement benefit plan that consists solely of a defined contribution plan, that employer may continue to offer that plan instead of the defined benefit pension plan required by this article. However, if the employer adopts a new defined benefit pension plan or defined benefit formula on or after January 1, 2013, that plan or formula must conform to the requirements of this article or must be determined and certified by the retirement system’s chief actuary and the system’s board to have no greater risk and no greater cost to the employer than the defined benefit formula required by this article and must be approved by the Legislature. New members of the employer’s plan may only participate in the defined contribution plan that was in place before January 1, 2013, or a defined contribution plan or defined benefit formula that conforms to the requirements of this article. This subdivision shall not be construed to prohibit an employer from offering a defined contribution plan on or after January 1, 2013, either with or without a defined benefit plan, whether or not the employer offered a defined contribution plan prior to that date.

(f) (1) If, on or after January 1, 2013, the Cities of Brea and Fullerton form a joint powers authority pursuant to the provisions of the Joint Exercise of Powers Act (Article 1 (commencing with Section 6500) of Chapter 5), that joint powers authority may provide employees the defined benefit plan or formula that those employees received from their respective employers on December 31, 2012, to any employee of the City of Brea, the City of Fullerton, or a city described in paragraph (2) who is not a new member and subsequently is employed by the joint powers authority without a break in service of more than 180 days.

(2) On or before January 1, 2017, a city in Orange County that is contiguous to the City of Brea or the City of Fullerton may join the joint powers authority described in paragraph (1) but not more than three cities shall be permitted to join.

(3) The formation of a joint powers authority on or after January 1, 2013, shall not act in a manner as to exempt a new employee or a new member, as defined by Section 7522.04, from the requirements of this article. New members may only participate in a defined benefit plan or formula that conforms to the requirements of this article.

(g) The Judges’ Retirement System and the Judges’ Retirement System II shall not be required to adopt the defined benefit formula required by Section 7522.20 or 7522.25 or the compensation limitations defined in Section 7522.10.

(h) This article shall not be construed to provide membership in any public retirement system for an individual who would not otherwise be eligible for membership under that system’s applicable rules or laws.

(i) On and after January 1, 2013, each public retirement system shall modify its plan or plans to comply with the requirements of this article and may adopt regulations or resolutions for this purpose.

(Amended by Stats. 2014, Ch. 757, Sec. 2. Effective January 1, 2015.)



7522.04

For the purposes of this article:

(a) “Defined benefit formula” means a formula used by the retirement system to determine a retirement benefit based on age, years of service, and pensionable compensation earned by an employee up to the limit defined in Section 7522.10.

(b) “Employee contributions” means the contributions to a public retirement system required to be paid by a member of the system, as fixed by law, regulation, administrative action, contract, contract amendment, or other written agreement recognized by the retirement system as establishing an employee contribution.

(c) “Federal system” means the old age, survivors, disability, and health insurance provisions of the federal Social Security Act (42 U.S.C. Sec. 301 et seq.).

(d) “Member” means a public employee who is a member of any type of a public retirement system or plan.

(e) “New employee” means either of the following:

(1) An employee, including one who is elected or appointed, of a public employer who is employed for the first time by any public employer on or after January 1, 2013, and who was not employed by any other public employer prior to that date.

(2) An employee, including one who is elected or appointed, of a public employer who is employed for the first time by any public employer on or after January 1, 2013, and who was employed by another public employer prior to that date, but who was not subject to reciprocity under subdivision (c) of Section 7522.02.

(f) “New member” means any of the following:

(1) An individual who becomes a member of any public retirement system for the first time on or after January 1, 2013, and who was not a member of any other public retirement system prior to that date.

(2) An individual who becomes a member of a public retirement system for the first time on or after January 1, 2013, and who was a member of another public retirement system prior to that date, but who was not subject to reciprocity under subdivision (c) of Section 7522.02.

(3) An individual who was an active member in a retirement system and who, after a break in service of more than six months, returned to active membership in that system with a new employer. For purposes of this subdivision, a change in employment between state entities or from one school employer to another shall not be considered as service with a new employer.

(g) “Normal cost” means the portion of the present value of projected benefits under the defined benefit that is attributable to the current year of service, as determined by the public retirement system’s actuary according to the most recently completed valuation. For the purpose of determining normal cost, the system’s actuary may use a single rate of contribution or an age-based rate of contribution as is applicable to that retirement system.

(h) “Public employee” means an officer, including one who is elected or appointed, or an employee of a public employer.

(i) “Public employer” means:

(1) The state and every state entity, including, but not limited to, the Legislature, the judicial branch, including judicial officers, and the California State University.

(2) Any political subdivision of the state, or agency or instrumentality of the state or subdivision of the state, including, but not limited to, a city, county, city and county, a charter city, a charter county, school district, community college district, joint powers authority, joint powers agency, and any public agency, authority, board, commission, or district.

(3) Any charter school that elects or is required to participate in a public retirement system.

(j) “Public retirement system” means any pension or retirement system of a public employer, including, but not limited to, an independent retirement plan offered by a public employer that the public employer participates in or offers to its employees for the purpose of providing retirement benefits, or a system of benefits for public employees that is governed by Section 401(a) of Title 26 of the United States Code.

(Amended by Stats. 2013, Ch. 528, Sec. 3. Effective October 4, 2013.)



7522.10

(a) On and after January 1, 2013, each public retirement system shall modify its plan or plans to comply with the requirements of this section for each public employer that participates in the system.

(b) Whenever pensionable compensation, as defined in Section 7522.34, is used in the calculation of a benefit, the pensionable compensation shall be subject to the limitations set forth in subdivision (c).

(c) The pensionable compensation used to calculate the defined benefit paid to a new member who retires from the system shall not exceed the following applicable percentage of the contribution and benefit base specified in Section 430(b) of Title 42 of the United States Code on January 1, 2013:

(1) One hundred percent for a member whose service is included in the federal system.

(2) One hundred twenty percent for a member whose service is not included in the federal system.

(d) (1) The retirement system shall adjust the pensionable compensation described in subdivision (c) based on the annual changes to the Consumer Price Index for All Urban Consumers: U.S. City Average, calculated by dividing the Consumer Price Index for All Urban Consumers: U.S. City Average, for the month of September in the calendar year preceding the adjustment by the Consumer Price Index for All Urban Consumers: U.S. City Average, for the month of September of the previous year rounded to the nearest thousandth. The adjustment shall be effective annually on January 1, beginning in 2014.

(2) The Legislature reserves the right to modify the requirements of this subdivision with regard to all public employees subject to this section, except that the Legislature may not modify these provisions in a manner that would result in a decrease in benefits accrued prior to the effective date of the modification.

(e) A public employer shall not offer a defined benefit or any combination of defined benefits, including a defined benefit offered by a private provider, on compensation in excess of the limitation in subdivision (c).

(f) (1) Subject to the limitation in subdivision (c) of Section 7522.42, a public employer may provide a contribution to a defined contribution plan for compensation in excess of the limitation in subdivision (c) provided the plan and the contribution meet the requirements and limits of federal law.

(2) A public employee who receives an employer contribution to a defined contribution plan shall not have a vested right to continue receiving the employer contribution.

(g) Any employer contributions to any employee defined contribution plan above the pensionable compensation limits in subdivision (c) shall not exceed the employer’s contribution rate, as a percentage of pay, required to fund the defined benefit plan for income subject to the limitation in subdivision (c) of Section 7522.42.

(h) The retirement system shall limit the pensionable compensation used to calculate the contributions required of an employer or a new member to the amount of compensation that would be used for calculating a defined benefit as set forth in subdivision (c) or (d).

(Amended by Stats. 2013, Ch. 528, Sec. 4. Effective October 4, 2013.)



7522.15

Except as provided in subdivisions (d) and (e) of Section 7522.02, each public employer and each public retirement system that offers a defined benefit plan shall offer only the defined benefit formulas established pursuant to Sections 7522.20 and 7522.25 to new members.

(Added by Stats. 2012, Ch. 296, Sec. 15. Effective January 1, 2013.)



7522.18

(a) A public employer that does not offer a supplemental defined benefit plan before January 1, 2013, shall not offer a supplemental defined benefit plan for any employee on or after January 1, 2013.

(b) A public employer that provides a supplemental defined benefit plan, including a defined benefit plan offered by a private provider, before January 1, 2013, shall not offer a supplemental defined benefit plan to any additional employee group to which the plan was not provided before January 1, 2013.

(c) Except as provided in Chapter 38 (commencing with Section 25000) of Article 1 of Part 13 of Title 1 of the Education Code, a public employer shall not offer or provide a supplemental defined benefit plan, including a defined benefit plan offered by a private provider, to any employee hired on or after January 1, 2013.

(Added by Stats. 2012, Ch. 296, Sec. 15. Effective January 1, 2013.)



7522.20

(a) Each retirement system that offers a defined benefit plan for nonsafety members of the system shall use the formula prescribed by this section. The defined benefit plan shall provide a pension at retirement for service equal to the percentage of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding quarter year, in the following table, multiplied by the number of years of service in the system as a nonsafety member. A member may retire for service under this section after five years of service and upon reaching 52 years of age.

52  ........................

521/4 ........................

1.025

521/2 ........................

1.050

523/4  ........................

1.075

53  ........................ ........................

1.100

531/4 ........................

1.125

531/2 ........................

1.150

533/4 ........................

1.175

54  ........................

1.200

541/4 ........................

1.225

541/2 ........................

1.250

543/4 ........................

1.275

55  ........................

1.300

551/4 ........................

1.325

551/2 ........................

1.350

553/4 ........................

1.375

56  ........................

1.400

561/4 ........................

1.425

561/2 ........................

1.450

563/4 ........................

1.475

57  ........................

1.500

571/4 ........................

1.525

571/2 ........................

1.550

573/4 ........................

1.575

58  ........................

1.600

581/4 ........................

1.625

581/2 ........................

1.650

583/4 ........................

1.675

59  ........................

1.700

591/4 ........................

1.725

591/2 ........................

1.750

593/4 ........................

1.775

60  ........................

1.800

601/4 ........................

1.825

601/2 ........................

1.850

603/4 ........................

1.875

61  ........................

1.900

611/4 ........................

1.925

611/2 ........................

1.950

613/4 ........................

1.975

62  ........................

2.000

621/4 ........................

2.025

621/2 ........................

2.050

623/4 ........................

2.075

63  ........................

2.100

631/4 ........................

2.125

631/2 ........................

2.150

633/4 ........................

2.175

64  ........................

2.200

641/4 ........................

2.225

641/2 ........................

2.250

643/4 ........................

2.275

65  ........................

2.300

651/4 ........................

2.325

651/2 ........................

2.350

653/4 ........................

2.375

66  ........................

2.400

661/4 ........................

2.425

661/2 ........................

2.450

663/4 ........................

2.475

67  ........................

2.500

(b) Pensionable compensation used to calculate the defined benefit shall be limited as described in Section 7522.10.

(c) A new member of the State Teachers’ Retirement System shall be subject to the formula established pursuant to Section 24202.6 of the Education Code.

(Amended by Stats. 2013, Ch. 76, Sec. 74. Effective January 1, 2014.)



7522.25

(a) Each retirement system that offers a defined benefit plan for safety members of the system shall use one or more of the defined benefit formulas prescribed by this section. A member may retire for service under any of the formulas in this section after five years of service and upon reaching 50 years of age.

(b) The Basic Safety Plan shall provide a pension at retirement for service equal to the percentage of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding quarter year, in the following table, multiplied by the number of years of service in the system as a safety member.

Fraction

Age at Retirement

50  ........................

1.426

501/4 ........................

1.447

501/2 ........................

1.467

503/4 ........................

1.488

51  ........................

1.508

511/4 ........................

1.529

511/2 ........................

1.549

513/4 ........................

1.570

52  ........................

1.590

521/4 ........................

1.611

521/2 ........................

1.631

523/4 ........................

1.652

53  ........................

1.672

531/4 ........................

1.693

531/2 ........................

1.713

533/4 ........................

1.734

54  ........................

1.754

541/4 ........................

1.775

541/2 ........................

1.795

543/4 ........................

1.816

55  ........................

1.836

551/4 ........................

1.857

551/2 ........................

1.877

553/4 ........................

1.898

56  ........................

1.918

561/4 ........................

1.939

561/2 ........................

1.959

563/4 ........................

1.980

57 and over  ........................

2.000

(c) The Safety Option Plan One shall provide a pension at retirement for service equal to the percentage of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding quarter year, in the following table, multiplied by the number of years of service in the system as a safety member.

Age at Retirement

Fraction

50  ........................

2.000

501/4 ........................

2.018

501/2 ........................

2.036

503/4 ........................

2.054

51  ........................

2.071

511/4 ........................

2.089

511/2 ........................

2.107

513/4 ........................

2.125

52  ........................

2.143

521/4 ........................

2.161

521/2 ........................

2.179

523/4 ........................

2.196

53  ........................

2.214

531/4 ........................

2.232

531/2 ........................

2.250

533/4 ........................

2.268

54  ........................

2.286

541/4 ........................

2.304

541/2 ........................

2.321

543/4 ........................

2.339

55 ........................

2.357

551/4 ........................

2.375

551/2 ........................

2.393

553/4 ........................

2.411

56 ........................

2.429

561/4 ........................

2.446

561/2 ........................

2.464

563/4 ........................

2.482

57 and over ........................

2.500

(d) The Safety Option Plan Two shall provide a pension at retirement for service equal to the percentage of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding quarter year, in the following table, multiplied by the number of years of service in the system as a safety member.

Fraction

Age at Retirement

50  ........................

2.000

501/4 ........................

2.025

501/2 ........................

2.050

503/4 ........................

2.075

51  ........................

2.100

511/4 ........................

2.125

511/2 ........................

2.150

513/4 ........................

2.175

52  ........................

2.200

521/4 ........................

2.225

521/2 ........................

2.250

523/4 ........................

2.275

53  ........................

2.300

531/4 ........................

2.325

531/2 ........................

2.350

533/4 ........................

2.375

54  ........................

2.400

541/4 ........................

2.425

541/2 ........................

2.450

543/4 ........................

2.475

55  ........................

2.500

551/4 ........................

2.525

551/2 ........................

2.550

553/4 ........................

2.575

56  ........................

2.600

561/4 ........................

2.625

561/2 ........................

2.650

563/4 ........................

2.675

57 and over  ........................

2.700

(e)  On and after January 1, 2013, an employer shall offer one or more of the safety formulas prescribed by this section to new members who are safety employees. The formula offered shall be the formula that is closest to, and provides a lower benefit at 55 years of age than, the formula provided to members in the same retirement classification offered by the employer on December 31, 2012.

(f) On and after January 1, 2013, an employer and its employees subject to Safety Option Plan One or Safety Option Plan Two may agree in a memorandum of understanding to be subject to Safety Option Plan One or the Basic Safety Plan, subject to the following:

(1) The lower plan shall apply to members first employed on or after the effective date of the lower plan, and shall be agreed to in a memorandum of understanding that has been collectively bargained in accordance with applicable laws.

(2) A retirement plan contract amendment with a public retirement system to alter a retirement formula pursuant to this subdivision shall not be implemented by the employer in the absence of a memorandum of understanding that has been collectively bargained in accordance with applicable laws.

(3) An employer shall not use impasse procedures to impose the lower plan.

(4) An employer shall not provide a different defined benefit for nonrepresented, managerial, or supervisory employees than the employer provides for other public employees, including represented employees, of the same employer who are in the same membership classifications.

(g) Pensionable compensation used to calculate the defined benefit shall be limited as described in Section 7522.10.

(Amended by Stats. 2013, Ch. 528, Sec. 5. Effective October 4, 2013.)



7522.30

(a) This section shall apply to all public employers and to all new members. Equal sharing of normal costs between public employers and public employees shall be the standard. The standard shall be that employees pay at least 50 percent of normal costs and that employers not pay any of the required employee contribution.

(b) The “normal cost rate” shall mean the annual actuarially determined normal cost for the plan of retirement benefits provided to the new member and shall be established based on the actuarial assumptions used to determine the liabilities and costs as part of the annual actuarial valuation. The plan of retirement benefits shall include any elements that would impact the actuarial determination of the normal cost, including, but not limited to, the retirement formula, eligibility and vesting criteria, ancillary benefit provisions, and any automatic cost-of-living adjustments as determined by the public retirement system.

(c) New members employed by those public employers defined in paragraphs (2) and (3) of subdivision (i) of Section 7522.04, the Legislature, the California State University, and the judicial branch who participate in a defined benefit plan shall have an initial contribution rate of at least 50 percent of the normal cost rate for that defined benefit plan, rounded to the nearest quarter of 1 percent, unless a greater contribution rate has been agreed to pursuant to the requirements in subdivision (e). This contribution shall not be paid by the employer on the employee’s behalf.

(d) Notwithstanding subdivision (c), once established, the employee contribution rate described in subdivision (c) shall not be adjusted on account of a change to the normal cost rate unless the normal cost rate increases or decreases by more than 1 percent of payroll above or below the normal cost rate in effect at the time the employee contribution rate is first established or, if later, the normal cost rate in effect at the time of the last adjustment to the employee contribution rate under this section.

(e) Notwithstanding subdivision (c), employee contributions may be more than one-half of the normal cost rate if the increase has been agreed to through the collective bargaining process, subject to the following conditions:

(1) The employer shall not contribute at a greater rate to the plan for nonrepresented, managerial, or supervisory employees than the employer contributes for other public employees, including represented employees, of the same employer who are in related retirement membership classifications.

(2) The employer shall not increase an employee contribution rate in the absence of a memorandum of understanding that has been collectively bargained in accordance with applicable laws.

(3) The employer shall not use impasse procedures to increase an employee contribution rate above the rate required by this section.

(f) If the terms of a contract, including a memorandum of understanding, between a public employer and its public employees, that is in effect on January 1, 2013, would be impaired by any provision of this section, that provision shall not apply to the public employer and public employees subject to that contract until the expiration of that contract. A renewal, amendment, or any other extension of that contract shall be subject to the requirements of this section.

(Amended by Stats. 2013, Ch. 528, Sec. 6. Effective October 4, 2013.)



7522.32

For the purposes of determining a retirement benefit to be paid to a new member of a public retirement system, the following shall apply:

(a) Final compensation shall mean the highest average annual pensionable compensation earned by the member during a period of at least 36 consecutive months, or at least three consecutive school years if applicable, immediately preceding his or her retirement or last separation from service if earlier, or during any other period of at least 36 consecutive months, or at least three consecutive school years if applicable, during the member’s applicable service that the member designates on the application for retirement.

(b) On or after January 1, 2013, an employer shall not modify a benefit plan to permit a calculation of final compensation on a basis of less than the average annual compensation earned by the member during a consecutive 36-month period, or three school years if applicable, for members who have been subject to at least a 36-month or three-school-year calculation prior to that date.

(Amended by Stats. 2013, Ch. 528, Sec. 7. Effective October 4, 2013.)



7522.34

(a) “Pensionable compensation” of a new member of any public retirement system means the normal monthly rate of pay or base pay of the member paid in cash to similarly situated members of the same group or class of employment for services rendered on a full-time basis during normal working hours, pursuant to publicly available pay schedules, subject to the limitations of subdivision (c).

(b) Compensation that has been deferred shall be deemed pensionable compensation when earned rather than when paid.

(c) Notwithstanding any other law, “pensionable compensation” of a new member does not include the following:

(1) Any compensation determined by the board to have been paid to increase a member’s retirement benefit under that system.

(2) Compensation that had previously been provided in kind to the member by the employer or paid directly by the employer to a third party other than the retirement system for the benefit of the member and which was converted to and received by the member in the form of a cash payment.

(3) Any one-time or ad hoc payments made to a member.

(4) Severance or any other payment that is granted or awarded to a member in connection with or in anticipation of a separation from employment, but is received by the member while employed.

(5) Payments for unused vacation, annual leave, personal leave, sick leave, or compensatory time off, however denominated, whether paid in a lump sum or otherwise, regardless of when reported or paid.

(6) Payments for additional services rendered outside of normal working hours, whether paid in a lump sum or otherwise.

(7) Any employer-provided allowance, reimbursement, or payment, including, but not limited to, one made for housing, vehicle, or uniforms.

(8) Compensation for overtime work, other than as defined in Section 207(k) of Title 29 of the United States Code.

(9) Employer contributions to deferred compensation or defined contribution plans.

(10) Any bonus paid in addition to the compensation described in subdivision (a).

(11) Any other form of compensation a public retirement board determines is inconsistent with the requirements of subdivision (a).

(12) Any other form of compensation a public retirement board determines should not be pensionable compensation.

(13) (A) Any form of compensation identified that has been agreed to be nonpensionable pursuant to a memorandum of understanding for state employees bound by the memorandum of understanding. The state employer subject to the memorandum of understanding shall inform the retirement system of the excluded compensation and provide a copy of the memorandum of understanding.

(B) The state employer may determine if excluded compensation identified in subparagraph (A) shall apply to nonrepresented state employees who are aligned with state employees subject to the memorandum of understanding described in subparagraph (A). The state employer shall inform the retirement system of the exclusion of this compensation and provide a copy of the public pay schedule detailing the exclusion.

(Amended by Stats. 2013, Ch. 528, Sec. 8. Effective October 4, 2013.)



7522.40

(a) A public employer shall not provide to a public employee who is elected or appointed, a trustee, excluded from collective bargaining, exempt from civil service, or a manager any vesting schedule for the employer contribution payable for postretirement health benefits that is more advantageous than that provided generally to other public employees, including represented employees, of the same public employer who are in related retirement membership classifications.

(b) This section shall not require an employer to change the vesting schedule for the employer contribution payable for postretirement health benefits of any public employee who was subject to a specific vesting schedule pursuant to statute, collective bargaining agreement, or resolution for these employer contributions prior to January 1, 2013, or who had a contractual agreement with an employer prior to January 1, 2013, for a specific vesting schedule for these employer contributions.

(Amended by Stats. 2013, Ch. 528, Sec. 9. Effective October 4, 2013.)



7522.42

(a) In addition to any other benefit limitation prescribed by law, for the purposes of determining a public retirement benefit paid to a new member of a public retirement system, the maximum salary, compensation, or payrate taken into account under the plan for any year shall not exceed the amount permitted to be taken into account under Section 401(a)(17) of Title 26 of the United States Code or its successor.

(b) A public employer shall not seek an exception to the prohibition in subdivision (a) on or after January 1, 2013.

(c) For employees first hired on or after January 1, 2013, a public employer shall not make employer contributions to any qualified retirement plan or plans on behalf of an employee based on that portion of the amount of total pensionable compensation that exceeds the amount specified in Section 401(a)(17) of Title 26 of the United States Code, or its successor.

(d) This section shall not apply to salary, compensation, or payrate paid to individuals who, due to their dates of hire, are not subject to the limits specified in subdivision (a).

(Added by Stats. 2012, Ch. 296, Sec. 15. Effective January 1, 2013.)



7522.43

(a) A public employer shall not offer a plan of replacement benefits for members and any survivors or beneficiaries whose retirement benefits are limited by Section 415 of Title 26 of the United States Code. This section shall apply to new members.

(b) A public retirement system may continue to administer a plan of replacement benefits for employees first hired prior to January 1, 2013.

(c) A public employer that does not offer a plan of replacement benefits prior to January 1, 2013, shall not offer such a plan for any employee on or after January 1, 2013.

(d) A public employer that offers a plan of replacement benefits prior to January 1, 2013, shall not offer such a plan to any additional employee group to which the plan was not provided prior to January 1, 2013.

(Amended by Stats. 2013, Ch. 528, Sec. 10. Effective October 4, 2013.)



7522.44

This section shall apply to all public employers and to all public employees:

(a) Any enhancement to a public employee’s retirement formula or retirement benefit adopted on or after January 1, 2013, shall apply only to service performed on or after the operative date of the enhancement and shall not be applied to any service performed prior to the operative date of the enhancement.

(b) If a change to a member’s retirement membership classification or a change in employment results in an enhancement in the retirement formula or retirement benefit applicable to that member, that enhancement shall apply only to service performed on or after the operative date of the change and shall not be applied to any service performed prior to the operative date of the change.

(c) For purposes of this section, “operative date” in a collective bargaining agreement means one of the following:

(1) The date that the agreement is signed by the parties.

(2) A date agreed to by the parties that will occur after the date that the agreement is signed by the parties.

(3) A date designated by the parties that occurred prior to the date the agreement was signed if the most recent collective bargaining contract was expired at the time of the agreement and the date designated is not earlier than 12 months prior to the date of the agreement or the day after the last day of the expired bargaining contract, whichever occurred later.

(d) For purposes of this section, an increase to a retiree’s annual cost-of-living adjustment within existing statutory limits shall not be considered to be an enhancement to a retirement benefit.

(Added by Stats. 2012, Ch. 296, Sec. 15. Effective January 1, 2013.)



7522.46

(a) A public retirement system shall not allow the purchase of nonqualified service credit, as defined by Section 415(n)(3)(C) of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 415(n)(3)(C)).

(b) Subdivision (a) shall not apply to an official application to purchase nonqualified service credit that is received by the public retirement system prior to January 1, 2013, that is subsequently approved by the system.

(Added by Stats. 2012, Ch. 296, Sec. 15. Effective January 1, 2013.)



7522.48

(a) Final compensation of a member for the purpose of determining any pension or benefit resulting from service as an elective or appointed officer on a city council or a county board of supervisors accrued while in membership of a public retirement system shall be based on the highest average annual pensionable compensation earned by the member during the period of service in each elective or appointed office. Where that elective or appointed service is a consideration in the computation of any pension or benefit, the member may have more than one final compensation.

(b) Any final compensation calculation shall otherwise be subject to this article except that if any individual period of elective service is less than 36 months or three years, then the entire period of that individual’s elected service shall be used to determine the final compensation for that period of service.

(c) This section shall apply to a member first elected or appointed to a city council or a county board of supervisors on or after January 1, 2013.

(Added by Stats. 2012, Ch. 296, Sec. 15. Effective January 1, 2013.)



7522.52

(a) In any fiscal year, a public employer’s contribution to a defined benefit plan, in combination with employee contributions to that defined benefit plan, shall not be less than the normal cost rate, as defined in Section 7522.30, for that defined benefit plan for that fiscal year.

(b) The board of a public retirement system may suspend contributions when all of the following apply:

(1) The plan is funded by more than 120 percent, based on a computation by the retirement system actuary in accordance with the Governmental Accounting Standards Board requirements that is included in the annual valuation.

(2) The retirement system actuary, based on the annual valuation, determines that continuing to accrue excess earnings could result in disqualification of the plan’s tax-exempt status under the provisions of the federal Internal Revenue Code.

(3) The board determines that the receipt of any additional contributions required under this section would conflict with its fiduciary responsibility set forth in Section 17 of Article XVI of the California Constitution.

(Added by Stats. 2012, Ch. 296, Sec. 15. Effective January 1, 2013.)



7522.56

(a) This section shall apply to any person who is receiving a pension benefit from a public retirement system and shall supersede any other provision in conflict with this section.

(b) A retired person shall not serve, be employed by, or be employed through a contract directly by, a public employer in the same public retirement system from which the retiree receives the benefit without reinstatement from retirement, except as permitted by this section.

(c) A person who retires from a public employer may serve without reinstatement from retirement or loss or interruption of benefits provided by the retirement system upon appointment by the appointing power of a public employer either during an emergency to prevent stoppage of public business or because the retired person has skills needed to perform work of limited duration.

(d) Appointments of the person authorized under this section shall not exceed a total for all employers in that public retirement system of 960 hours or other equivalent limit, in a calendar or fiscal year, depending on the administrator of the system. The rate of pay for the employment shall not be less than the minimum, nor exceed the maximum, paid by the employer to other employees performing comparable duties, divided by 173.333 to equal an hourly rate. A retired person whose employment without reinstatement is authorized by this section shall acquire no service credit or retirement rights under this section with respect to the employment unless he or she reinstates from retirement.

(e) (1) Notwithstanding subdivision (c), any retired person shall not be eligible to serve or be employed by a public employer if, during the 12-month period prior to an appointment described in this section, the retired person received any unemployment insurance compensation arising out of prior employment subject to this section with a public employer. A retiree shall certify in writing to the employer upon accepting an offer of employment that he or she is in compliance with this requirement.

(2) A retired person who accepts an appointment after receiving unemployment insurance compensation as described in this subdivision shall terminate that employment on the last day of the current pay period and shall not be eligible for reappointment subject to this section for a period of 12 months following the last day of employment.

(f) A retired person shall not be eligible to be employed pursuant to this section for a period of 180 days following the date of retirement unless he or she meets one of the following conditions:

(1) The employer certifies the nature of the employment and that the appointment is necessary to fill a critically needed position before 180 days have passed and the appointment has been approved by the governing body of the employer in a public meeting. The appointment may not be placed on a consent calendar.

(2) (A) Except as otherwise provided in this paragraph, for state employees, the state employer certifies the nature of the employment and that the appointment is necessary to fill a critically needed state employment position before 180 days have passed and the appointment has been approved by the Department of Human Resources. The department may establish a process to delegate appointing authority to individual state agencies, but shall audit the process to determine if abuses of the system occur. If necessary, the department may assume an agency’s appointing authority for retired workers and may charge the department an appropriate amount for administering that authority.

(B) For legislative employees, the Senate Committee on Rules or the Assembly Rules Committee certifies the nature of the employment and that the appointment is necessary to fill a critically needed position before 180 days have passed and approves the appointment in a public meeting. The appointment may not be placed on a consent calendar.

(C) For employees of the California State University, the Trustees of the California State University certifies the nature of the employment and that the appointment is necessary to fill a critically needed position before 180 days have passed and approves the appointment in a public meeting. The appointment may not be placed on a consent calendar.

(3) The retiree is eligible to participate in the Faculty Early Retirement Program pursuant to a collective bargaining agreement with the California State University that existed prior to January 1, 2013, or has been included in subsequent agreements.

(4) The retiree is a public safety officer or firefighter hired to perform a function or functions regularly performed by a public safety officer or firefighter.

(g) A retired person who accepted a retirement incentive upon retirement shall not be eligible to be employed pursuant to this section for a period of 180 days following the date of retirement and subdivision (f) shall not apply.

(h) This section shall not apply to a person who is retired from the State Teachers’ Retirement System, and who is subject to Section 24214, 24214.5, or 26812 of the Education Code.

(i) This section shall not apply to (1) a subordinate judicial officer whose position, upon retirement, is converted to a judgeship pursuant to Section 69615, and he or she returns to work in the converted position, and the employer is a trial court, or (2) a retiree of the Judges’ Retirement System or the Judges’ Retirement System II who is assigned to serve in a court pursuant to Section 68543.5.

(Amended by Stats. 2014, Ch. 238, Sec. 1. Effective January 1, 2015.)



7522.57

(a) This section shall apply to any retired person who is receiving a pension benefit from a public retirement system and is first appointed on or after January 1, 2013, to a salaried position on a state board or commission. This section shall supersede any other provision in conflict with this section.

(b) A person who is retired from a public retirement system may serve without reinstatement from retirement or loss or interruption of benefits provided that appointment is to a part-time state board or commission. A retired person whose employment without reinstatement is authorized by this subdivision shall acquire no benefits, service credit, or retirement rights with respect to the employment. Unless otherwise defined in statute, for the purpose of this section, a part-time appointment shall mean an appointment with a salary of no more than $60,000 annually, which shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(c) A person who is retired from the Public Employees’ Retirement System shall not serve on a full-time basis on a state board or commission without reinstatement unless that person serves as a nonsalaried member of the board or commission and receives only per diem authorized to all members of the board or commission. A person who serves as a nonsalaried member of a board or commission shall not earn any service credit or benefits in the Public Employees’ Retirement System or make contributions with respect to the service performed.

(d) A person retired from a public retirement system other than the Public Employees’ Retirement System who is appointed on a full-time basis to a state board or commission shall choose one of the following options:

(1) The person may serve as a nonsalaried member of the board or commission and continue to receive his or her retirement allowance, in addition to any per diem authorized to all members of the board or commission. The person shall not earn service credit or benefits in the Public Employees’ Retirement System and shall not make contributions with respect to the service performed.

(2)  (A) The person may suspend his or her retirement allowance or allowances and instate as a new member of the Public Employees’ Retirement System for the service performed on the board or commission. The pensionable compensation earned pursuant to this paragraph shall not be eligible for reciprocity with any other retirement system or plan.

(B) Upon retiring for service after serving on the board or commission, the appointee shall be entitled to reinstatement of any suspended benefits, including employer provided retiree health benefits, that he or she was entitled to at the time of being appointed to the board or commission.

(e) Notwithstanding subdivisions (c) and (d), a person who retires from a public employer may serve without reinstatement from retirement or loss or interruption of benefits provided by the retirement system upon appointment to a full-time state board pursuant to Section 5075 of the Penal Code.

(Amended by Stats. 2013, Ch. 76, Sec. 76. Effective January 1, 2014.)



7522.70

(a) This section shall apply to any elected public officer who takes public office, or is reelected to public office, on or after January 1, 2006.

(b) If an elected public officer is convicted during or after holding office of any felony involving accepting or giving, or offering to give, any bribe, the embezzlement of public money, extortion or theft of public money, perjury, or conspiracy to commit any of those crimes arising directly out of his or her official duties as an elected public officer, he or she shall forfeit all rights and benefits under, and membership in, any public retirement system in which he or she is a member, effective on the date of final conviction.

(c) (1) The elected public officer described in subdivision (b) shall forfeit only that portion of his or her rights and benefits that accrued on or after January 1, 2006, on account of his or her service in the elected public office held when the felony occurred.

(2) Paragraph (1) shall apply to the extent permissible by law.

(d) Any contributions made by the elected public officer described in subdivision (b) to the public retirement system that arose directly from or accrued solely as a result of his or her forfeited service as an elected public officer shall be returned, without interest, to the public officer.

(e) The public agency that employs an elected public officer described in subdivision (b) shall notify the public retirement system in which the officer is a member of the officer’s conviction.

(f)  An elected public officer shall not forfeit his or her rights and benefits pursuant to subdivision (b) if the governing body of the elected public officer’s employer, including, but not limited to, the governing body of a city, county, or city and county, authorizes the public officer to receive those rights and benefits.

(g) For purposes of this section, “public officer” means an officer of the state, or an officer of a county, city, city and county, district, or authority, or any department, division, bureau, board, commission, agency, or instrumentality of any of these entities.

(h) This section applies to any person appointed to service for the period of an elected public officer’s unexpired term of office.

(i) On and after January 1, 2013, this section shall not apply in any instance in which Section 7522.72 or 7522.74 applies.

(Amended by Stats. 2014, Ch. 238, Sec. 2. Effective January 1, 2015.)



7522.72

(a) This section shall apply to a public employee first employed by a public employer or first elected or appointed to an office before January 1, 2013, and, on and after that date, Section 7522.70 shall not apply.

(b) (1) If a public employee is convicted by a state or federal trial court of any felony under state or federal law for conduct arising out of or in the performance of his or her official duties, in pursuit of the office or appointment, or in connection with obtaining salary, disability retirement, service retirement, or other benefits, he or she shall forfeit all accrued rights and benefits in any public retirement system in which he or she is a member to the extent provided in subdivision (c) and shall not accrue further benefits in that public retirement system, effective on the date of the conviction.

(2) If a public employee who has contact with children as part of his or her official duties is convicted of a felony that was committed within the scope of his or her official duties against or involving a child who he or she has contact with as part of his or her official duties, he or she shall forfeit all accrued rights and benefits in any public retirement system in which he or she is a member to the extent provided in subdivision (c) and shall not accrue further benefits in that public retirement system, effective on the date of the conviction.

(c) (1) A member shall forfeit all the rights and benefits earned or accrued from the earliest date of the commission of any felony described in subdivision (b) to the forfeiture date, inclusive. The rights and benefits shall remain forfeited notwithstanding any reduction in sentence or expungement of the conviction following the date of the member’s conviction. Rights and benefits attributable to service performed prior to the date of the first commission of the felony for which the member was convicted shall not be forfeited as a result of this section.

(2) Paragraph (1) shall apply to the extent permissible by law.

(3) For purposes of this subdivision, “forfeiture date” means the date of the conviction.

(d) (1) Any contributions to the public retirement system made by the public employee described in subdivision (b) on or after the earliest date of the commission of any felony described in subdivision (b) shall be returned, without interest, to the public employee upon the occurrence of a distribution event unless otherwise ordered by a court or determined by the pension administrator.

(2) Any funds returned to the public employee pursuant to subdivision (d) shall be disbursed by electronic funds transfer to an account of the public employee, in a manner conforming with the requirements of the Internal Revenue Code, and the public retirement system shall notify the court and the district attorney at least three business days before that disbursement of funds.

(3) For the purposes of this subdivision, a “distribution event” means any of the following:

(A) Separation from employment.

(B) Death of the member.

(C) Retirement of the member.

(e) (1) Upon conviction, a public employee as described in subdivision (b) and the prosecuting agency shall notify the public employer who employed the public employee at the time of the commission of the felony within 60 days of the felony conviction of all of the following information:

(A) The date of conviction.

(B) The date of the first known commission of the felony.

(2) The operation of this section is not dependent upon the performance of the notification obligations specified in this subdivision.

(f) The public employer that employs or employed a public employee described in subdivision (b) and that public employee shall each notify the public retirement system in which the public employee is a member of that public employee’s conviction within 90 days of the conviction. The operation of this section is not dependent upon the performance of the notification obligations specified in this subdivision.

(g) A public retirement system may assess a public employer a reasonable amount to reimburse the cost of audit, adjustment, or correction, if it determines that the public employer failed to comply with this section.

(h) If a public employee’s conviction is reversed and that decision is final, the employee shall be entitled to do either of the following:

(1) Recover the forfeited rights and benefits as adjusted for the contributions received pursuant to subdivision (d).

(2) Redeposit those contributions and interest that would have accrued during the forfeiture period, as determined by the system actuary, and then recover the full amount of the forfeited rights and benefits.

(i) The forfeiture of rights and benefits provided in this section, with respect to judges, are in addition to and supplement the forfeitures and other requirements provided in Section 75033.2, 75062, 75526, or 75563. If there is a conflict between this section and Section 75033.2, 75062, 75526, or 75563, the provisions that result in the greatest forfeiture or provide the most stringent procedural requirements to the claim of a judge shall apply.

(j) A public employee first employed by a public employer or first elected or appointed to an office on or after January 1, 2013, shall be subject to Section 7522.74.

(Amended by Stats. 2014, Ch. 238, Sec. 3. Effective January 1, 2015.)



7522.74

(a) This section shall apply to a public employee first employed by a public employer or first elected or appointed to an office on or after January 1, 2013, and on and after that date, Section 7522.70 shall not apply.

(b) (1) If a public employee is convicted by a state or federal trial court of any felony under state or federal law for conduct arising out of or in the performance of his or her official duties, in pursuit of the office or appointment, or in connection with obtaining salary, disability retirement, service retirement, or other benefits, he or she shall forfeit all accrued rights and benefits in any public retirement system in which he or she is a member to the extent provided in subdivision (c) and shall not accrue further benefits in that public retirement system, effective on the date of the conviction.

(2) If a public employee who has contact with children as part of his or her official duties is convicted of a felony that was committed within the scope of his or her official duties against or involving a child who he or she has contact with as part of his or her official duties, he or she shall forfeit all accrued rights and benefits in any public retirement system in which he or she is a member to the extent provided in subdivision (c) and shall not accrue further benefits in that public retirement system, effective on the date of the conviction.

(c) (1) A member shall forfeit all the rights and benefits earned or accrued from the earliest date of the commission of any felony described in subdivision (b) to the forfeiture date, inclusive. The rights and benefits shall remain forfeited notwithstanding any reduction in sentence or expungement of the conviction following the date of the member’s conviction. Rights and benefits attributable to service performed prior to the date of the first commission of the felony for which the member was convicted shall not be forfeited as a result of this section.

(2) Paragraph (1) shall apply to the extent permissible by law.

(3) For purposes of this subdivision, “forfeiture date” means the date of the conviction.

(d) (1) Any contributions to the public retirement system made by the public employee described in subdivision (b) on or after the earliest date of the commission of any felony described in subdivision (b) shall be returned, without interest, to the public employee upon the occurrence of a distribution event unless otherwise ordered by a court or determined by the pension administrator.

(2) Any funds returned to the public employee pursuant to subdivision (d) shall be disbursed by electronic funds transfer to an account of the public employee, in a manner conforming with the requirements of the Internal Revenue Code, and the public retirement system shall notify the court and the district attorney at least three business days before that disbursement of funds.

(3) For the purposes of this subdivision, a “distribution event” means any of the following:

(A) Separation from employment.

(B) Death of the member.

(C) Retirement of the member.

(e) (1) Upon conviction, a public employee as described in subdivision (b) and the prosecuting agency shall notify the public employer who employed the public employee at the time of the commission of the felony within 60 days of the felony conviction of all of the following information:

(A) The date of conviction.

(B) The date of the first known commission of the felony.

(2) The operation of this section is not dependent upon the performance of the notification obligations specified in this subdivision.

(f) The public employer that employs or employed a public employee described in subdivision (b) and that public employee shall each notify the public retirement system in which the public employee is a member of that public employee’s conviction within 90 days of the conviction. The operation of this section is not dependent upon the performance of the notification obligations specified in this subdivision.

(g) A public retirement system may assess a public employer a reasonable amount to reimburse the cost of audit, adjustment, or correction, if it determines that the public employer failed to comply with this section.

(h) If a public employee’s conviction is reversed and that decision is final, the employee shall be entitled to do either of the following:

(1) Recover the forfeited rights and benefits as adjusted for the contributions received pursuant to subdivision (d).

(2) Redeposit those contributions and interest that would have accrued during the forfeiture period, as determined by the system actuary, and then recover the full amount of the forfeited rights and benefits.

(i) The forfeiture of rights and benefits provided in this section, with respect to judges, are in addition to and supplement the forfeitures and other requirements provided in Section 75033.2, 75062, 75526, or 75563. If there is a conflict between this section and Section 75033.2, 75062, 75526, or 75563, the provisions that result in the greatest forfeiture or provide the most stringent procedural requirements to the claim of a judge shall apply.

(j) A public employee first employed by a public employer or first elected or appointed to an office before January 1, 2013, shall be subject to Section 7522.72.

(Amended by Stats. 2014, Ch. 238, Sec. 4. Effective January 1, 2015.)









CHAPTER 22 - Letters and Correspondence

7525

The letterhead or other prominent location on official stationery of each state agency, and county, city, including, but not limited to, a chartered city, and each school district, municipal corporation, district, political subdivision, and board, commission, and agency thereof, and every other local public agency, used in communication with the public, shall include the telephone number of such entity. The telephone number may be typed or handwritten on the letterhead or other prominent location.

(Added by Stats. 1976, Ch. 1079.)



7526

In addition to the requirements of Section 7525, the letterhead or other prominent location on official stationery of each state agency, and county, city, including, but not limited to, a chartered city, and each school district, municipal corporation, district, political subdivision, and board, commission, and agency thereof, and every other local public agency, used in communication with the public shall include, in addition to the telephone number of the agency, the address and telephone number, if different from the telephone number of the agency otherwise required to appear thereon, to which inquiry regarding the subject matter of the specific communication may be made. The address and telephone number may be typed or handwritten on the letterhead or other prominent location.

(Added by renumbering Section 7801 by Stats. 1977, Ch. 579.)



7527

Every letter to any person from a state agency shall be signed by, or contain the name of, the writer, authorized representative, or contact person familiar with the subject area. In the case of computer-generated letters, a telephone number and an address where a person familiar with the subject area may be contacted shall be given.

(Added by Stats. 1983, Ch. 511, Sec. 1.)






CHAPTER 23 - Public Agency Name Reform

7530

All public agencies, public entities, districts, cities, counties, and cities and counties shall, when being identified by such entity for any purpose, be identified as a public agency, public entity, district, city, county, or city and county, whichever is appropriate.

The requirements of this section shall be deemed satisfied if the words “state,” “public agency,” “public entity,” “district,” “city,” “county,” or “city and county,” whichever is appropriate, appears on all letterhead stationery of such public agency, public entity, district, city, county, or city and county, and on all identification cards used to identify a representative of a public agency, public entity, district, city, county, or city and county; provided, that this chapter is not intended to require the reprinting of letterhead stationery or identification cards and any public agency, public entity, district, city, county, or city and county shall have one year from the effective date of this chapter to use up old letterhead stationery and identification cards. The use by a school district of the name “____ City Schools” shall satisfy the requirements of this section.

Notwithstanding any other provision of law, a written application for leave to present a claim pursuant to Section 911.4 shall be granted when it can be shown that the claimant acted with reasonable diligence in pursuing the claim and reasonably believed that the responsible entity was not a public agency by reason of its representations.

(Amended by Stats. 1980, Ch. 1059. Effective September 26, 1980.)






CHAPTER 24 - Documents and Written Reports

7550

(a) Any document or written report prepared for or under the direction of a state or local agency, that is prepared in whole or in part by nonemployees of the agency, shall contain the numbers and dollar amounts of all contracts and subcontracts relating to the preparation of the document or written report; if the total cost for the work performed by nonemployees of the agency exceeds five thousand dollars ($5,000). The contract and subcontract numbers and dollar amounts shall be contained in a separate section of the document or written report.

(b) When multiple documents or written reports are the subject or product of the contract, the disclosure section may also contain a statement indicating that the total contract amount represents compensation for multiple documents or written reports.

(Amended by Stats. 2002, Ch. 370, Sec. 1. Effective January 1, 2003.)



7550.1

In an effort to reduce the cost of preparing state reports, a state agency shall, when preparing a report, consider cost reduction options, including, but not limited to, using unnecessary and expensive color graphics, color photographs, bindings, and paper.

(Added by Stats. 2002, Ch. 370, Sec. 2. Effective January 1, 2003.)



7550.6

Notwithstanding any other provision of law, until June 30, 1995, no local educational agency shall be required to prepare or to submit any written report pursuant to Chapter 1.2 (commencing with Section 628) of Title 15 of Part 1 of the Penal Code.

(Added by Stats. 1994, Ch. 153, Sec. 13. Effective July 11, 1994.)






CHAPTER 25 - Commemorative “California Gold” Medallions

7551

The Department of General Services shall cause to be designed a series of commemorative gold medallions in not less than 1 troy ounce, 0.5 troy ounce, 0.25 troy ounce, and 0.1 troy ounce sizes of .999 fine gold. As used in this chapter, a “medallion” shall also be known, and may be referred to, as a “gold piece.”

(Amended by Stats. 1988, Ch. 478, Sec. 1.)



7552

Each medallion shall bear:

(a) On one side, the Great Seal of the State of California.

(b) On the reverse side; (1) across the top, the term “California Gold;” (2) in the center, any emblem of the State of California; (3) on the lower middle right side, the date; (4) on the lower middle left side, the mint mark of the certified registered mint with which the Department of General Services has contracted; (5) on the bottom left side, the size of the medallion; (6) along the bottom right side, the term “.999 fine;” and (7) along the entire outer edge, thirty-one (31) small stars.

The medallion shall have reeded or serrated edges with not less than 10 per quarter inch.

The medallions shall not be in similitude in design or size, to include diameter and thickness, to any United States or foreign coin.

The mint with which the Department of General Services has contracted shall not begin production of a new design without the approval of the Department of General Services. Any request for approval of a new design which has not been approved or rejected by the department within 14 calendar days after its receipt of the request shall be deemed approved.

(Amended by Stats. 1987, Ch. 647, Sec. 1.)



7553

Upon the showing of sufficient interest by gold producers, the department shall contract with a registered, certified mint for the minting of gold medallions in an amount and in such sizes as deemed appropriate. Gold producers shall provide all gold bullion necessary for minting and shall deliver it to the mint for processing. They shall pay in advance to the department a fee sufficient to cover all minting and handling costs; royalty fees for the use of the seal; and reimbursement costs to the department for designing the medallions.

(Amended by Stats. 1983, Ch. 583, Sec. 2.)



7554

The Department of General Services shall, for the use of the Great Seal of the State of California, charge the following royalties:

(a) For each medallion in the 1 troy ounce size, four dollars ($4).

(b) For each medallion in the 0.5 troy ounce size, two dollars ($2).

(c) For each medallion in the 0.25 troy ounce size, one dollar ($1).

(d) For each medallion in the 0.1 troy ounce size, fifty cents ($0.50).

(Amended by Stats. 1986, Ch. 157, Sec. 2. Effective June 16, 1986.)



7555

After minting, the medallions shall be returned to the producers who, notwithstanding Section 402, shall have sole responsibility for distribution, marketing, and sales.

(Added by Stats. 1982, Ch. 826, Sec. 1. Effective September 10, 1982.)



7556

Only registered, certified mints which have contracted with the department may produce the medallions, as ordered pursuant to the provisions of this chapter. Any other production of the medallions is unlawful and punishable as a misdemeanor.

(Added by Stats. 1982, Ch. 826, Sec. 1. Effective September 10, 1982.)






CHAPTER 26 - Federal Funding

7560

It is the intent of the Legislature to assure receipt of federal funding by the State of California. It is also the intent of the Legislature to assure that if lack of interagency agreement or lack of coordination between state agencies jeopardizes state receipt of federal funds, including, but not limited to, funds available for services to handicapped children, an expeditious process shall exist for resolving such interagency matters.

(Added by renumbering Section 7540 by Stats. 1981, Ch. 714, Sec. 165.)



7561

It is further the intent of the Legislature that there shall be a single line of responsibility with regard to the education of all handicapped children as required by Public Law 94-142. The Superintendent of Public Instruction shall be responsible for supervising education and related services for handicapped children specifically required pursuant to the federal requirements under the Education for All Handicapped Children Act of 1975, Public Law 94-142. Nothing in this chapter shall be construed to relieve another state agency from an otherwise valid obligation to provide or pay for services to a handicapped child. Furthermore, nothing in this chapter shall be interpreted so as to allow the Superintendent of Public Instruction to prescribe health care services.

(Added by renumbering Section 7541 by Stats. 1981, Ch. 714, Sec. 166.)



7562

If any state agency applies for federal funds to meet a mandatory responsibility under federal or state law and such application is not approved, the state agency shall submit to the Department of Finance, the Office of Planning and Research and the Joint Legislative Budget Committee within 15 calendar days of its receipt of notification of the lack of approval of its application all of the following:

(a) An identification of the federal program for which the application was not approved and the federal administering agency.

(b) An estimate of the amount of funds affected by the lack of approval of the state agency application.

(c) An indication of the reason or reasons the application was not approved.

(d) A description of any issues pertaining to responsibilities or actions of other state or local agencies which have affected the lack of approval.

(Added by renumbering Section 7542 by Stats. 1981, Ch. 714, Sec. 167.)



7563

The Joint Legislative Budget Committee shall submit to each member of the appropriate legislative policy committees and to each member of the legislative fiscal committees, within 10 calendar days of receipt of notification of a lack of approval of an application for federal funds reported to it pursuant to Section 7542, a summary of the information specified in subdivisions (a) through (d) of Section 7542.

(Added by renumbering Section 7543 by Stats. 1981, Ch. 714, Sec. 168.)



7564

Any state agency which has not received federal agency approval of an application for funds as described in Section 7542 shall submit to the Department of Finance, the Office of Planning and Research and the Joint Legislative Budget Committee within 30 calendar days of receipt of notification of such lack of approval a plan that includes, but is not limited to, any of the following:

(a) Fostering expeditious receipt of the affected federal funds.

(b) Resolving any disagreement or lack of coordination among state agencies or among local agencies which has interfered with federal agency approval of the application for federal funds.

(Added by renumbering Section 7544 by Stats. 1981, Ch. 714, Sec. 169.)






CHAPTER 26.5 - Interagency Responsibilities for Providing Services to Children with Disabilities

7570

Ensuring maximum utilization of all state and federal resources available to provide a child with a disability, as defined in Section 1401(3) of Title 20 of the United States Code, with a free appropriate public education, the provision of related services, as defined in Section 1401(26) of Title 20 of the United States Code, and designated instruction and services, as defined in Section 56363 of the Education Code, to a child with a disability, shall be the joint responsibility of the Superintendent of Public Instruction and the Secretary of the Health and Human Services Agency. The Superintendent of Public Instruction shall ensure that this chapter is carried out through monitoring and supervision.

(Amended by Stats. 2007, Ch. 56, Sec. 95. Effective January 1, 2008.)



7571

The Secretary of the Health and Human Services Agency may designate a department of state government to assume the responsibilities described in Section 7570. The secretary, or his or her designee, also shall designate a single agency in each county to coordinate the service responsibilities described in Section 7572.

(Amended by Stats. 2007, Ch. 56, Sec. 96. Effective January 1, 2008.)



7572

(a) A child shall be assessed in all areas related to the suspected disability by those qualified to make a determination of the child’s need for the service before any action is taken with respect to the provision of related services or designated instruction and services to a child, including, but not limited to, services in the areas of occupational therapy and physical therapy. All assessments required or conducted pursuant to this section shall be governed by the assessment procedures contained in Article 2 (commencing with Section 56320) of Chapter 4 of Part 30 of Division 4 of Title 2 of the Education Code.

(b) Occupational therapy and physical therapy assessments shall be conducted by qualified medical personnel as specified in regulations developed by the State Department of Health Care Services in consultation with the State Department of Education.

(c) A related service or designated instruction and service shall only be added to the child’s individualized education program by the individualized education program team, as described in Part 30 (commencing with Section 56000) of Division 4 of Title 2 of the Education Code, if a formal assessment has been conducted pursuant to this section, and a qualified person conducting the assessment recommended the service in order for the child to benefit from special education. In no case shall the inclusion of necessary related services in a pupil’s individualized education plan be contingent upon identifying the funding source. Nothing in this section shall prevent a parent from obtaining an independent assessment in accordance with subdivision (b) of Section 56329 of the Education Code, which shall be considered by the individualized education program team.

(1) If an assessment has been conducted pursuant to subdivision (b), the recommendation of the person who conducted the assessment shall be reviewed and discussed with the parent and with appropriate members of the individualized education program team prior to the meeting of the individualized education program team. When the proposed recommendation of the person has been discussed with the parent and there is disagreement on the recommendation pertaining to the related service, the parent shall be notified in writing and may require the person who conducted the assessment to attend the individualized education program team meeting to discuss the recommendation. The person who conducted the assessment shall attend the individualized education program team meeting if requested. Following this discussion and review, the recommendation of the person who conducted the assessment shall be the recommendation of the individualized education program team members who are attending on behalf of the local educational agency.

(2) If an independent assessment for the provision of related services or designated instruction and services is submitted to the individualized education program team, review of that assessment shall be conducted by the person specified in subdivision (b). The recommendation of the person who reviewed the independent assessment shall be reviewed and discussed with the parent and with appropriate members of the individualized education program team prior to the meeting of the individualized education program team. The parent shall be notified in writing and may request the person who reviewed the independent assessment to attend the individualized education program team meeting to discuss the recommendation. The person who reviewed the independent assessment shall attend the individualized education program team meeting if requested. Following this review and discussion, the recommendation of the person who reviewed the independent assessment shall be the recommendation of the individualized education program team members who are attending on behalf of the local educational agency.

(3) Any disputes between the parent and team members representing the public agencies regarding a recommendation made in accordance with paragraphs (1) and (2) shall be resolved pursuant to Chapter 5 (commencing with Section 56500) of Part 30 of Division 4 of Title 2 of the Education Code.

(d) Whenever a related service or designated instruction and service specified in subdivision (b) is to be considered for inclusion in the child’s individualized educational program, the local educational agency shall invite the responsible public agency representative to meet with the individualized education program team to determine the need for the service and participate in developing the individualized education program. If the responsible public agency representative cannot meet with the individualized education program team, then the representative shall provide written information concerning the need for the service pursuant to subdivision (c). Conference calls, together with written recommendations, are acceptable forms of participation. If the responsible public agency representative will not be available to participate in the individualized education program team meeting, the local educational agency shall ensure that a qualified substitute is available to explain and interpret the evaluation pursuant to subdivision (d) of Section 56341 of the Education Code. A copy of the information shall be provided by the responsible public agency to the parents or any adult pupil for whom no guardian or conservator has been appointed.

(Amended by Stats. 2012, Ch. 162, Sec. 57. Effective January 1, 2013.)



7573

The Superintendent of Public Instruction shall ensure that local education agencies provide special education and those related services and designated instruction and services contained in a child’s individualized education program that are necessary for the child to benefit educationally from his or her instructional program. Local education agencies shall be responsible only for the provision of those services which are provided by qualified personnel whose employment standards are covered by the Education Code and implementing regulations.

(Added by Stats. 1984, Ch. 1747, Sec. 2. Section operative July 1, 1986, pursuant to Section 7588 (later repealed).)



7575

(a) (1) Notwithstanding any other provision of law, the State Department of Health Care Services, or any designated local agency administering the California Children’s Services, shall be responsible for the provision of medically necessary occupational therapy and physical therapy, as specified by Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, by reason of medical diagnosis and when contained in the child’s individualized education program.

(2) Related services or designated instruction and services not deemed to be medically necessary by the State Department of Health Care Services, that the individualized education program team determines are necessary in order to assist a child to benefit from special education, shall be provided by the local education agency by qualified personnel whose employment standards are covered by the Education Code and implementing regulations.

(b) The department shall determine whether a California Children’s Services eligible pupil, or a pupil with a private medical referral needs medically necessary occupational therapy or physical therapy. A medical referral shall be based on a written report from a licensed physician and surgeon who has examined the pupil. The written report shall include the following:

(1) The diagnosed neuromuscular, musculoskeletal, or physical disabling condition prompting the referral.

(2) The referring physician’s treatment goals and objectives.

(3) The basis for determining the recommended treatment goals and objectives, including how these will ameliorate or improve the pupil’s diagnosed condition.

(4) The relationship of the medical disability to the pupil’s need for special education and related services.

(5) Relevant medical records.

(c) The department shall provide the service directly or by contracting with another public agency, qualified individual, or a state-certified nonpublic nonsectarian school or agency.

(d) Local education agencies shall provide necessary space and equipment for the provision of occupational therapy and physical therapy in the most efficient and effective manner.

(e) The department shall also be responsible for providing the services of a home health aide when the local education agency considers a less restrictive placement from home to school for a pupil for whom both of the following conditions exist:

(1) The California Medical Assistance Program provides a life-supporting medical service via a home health agency during the time in which the pupil would be in school or traveling between school and home.

(2) The medical service provided requires that the pupil receive the personal assistance or attention of a nurse, home health aide, parent or guardian, or some other specially trained adult in order to be effectively delivered.

(Amended by Stats. 2012, Ch. 28, Sec. 1. Effective June 27, 2012.)



7577

(a) The State Department of Rehabilitation and the State Department of Education shall jointly develop assessment procedures for determining client eligibility for State Department of Rehabilitation services for disabled pupils in secondary schools to help them make the transition from high school to work. The assessment procedures shall be distributed to local education agencies.

(b) The State Department of Rehabilitation shall maintain the current level of services to secondary school pupils in project work ability and shall seek ways to augment services with funds that may become available.

(Amended by Stats. 1992, Ch. 759, Sec. 73. Effective September 21, 1992.)



7578

The provision of special education programs and related services for disabled children and youth residing in state hospitals shall be ensured by the State Department of Developmental Services, the State Department of State Hospitals, and the Superintendent of Public Instruction in accordance with Chapter 8 (commencing with Section 56850) of Part 30 of the Education Code.

(Amended by Stats. 2012, Ch. 440, Sec. 8. Effective September 22, 2012.)



7579

(a) Prior to placing a disabled child or a child suspected of being disabled in a residential facility, outside the child’s home, a court, regional center for the developmentally disabled, or public agency other than an educational agency, shall notify the administrator of the special education local plan area in which the residential facility is located. The administrator of the special education local plan area shall provide the court or other placing agency with information about the availability of an appropriate public or nonpublic, nonsectarian special education program in the special education local plan area where the residential facility is located.

(b) Notwithstanding Section 56159 of the Education Code, the involvement of the administrator of the special education local plan area in the placement discussion, pursuant to subdivision (a), shall in no way obligate a public education agency to pay for the residential costs and the cost of noneducational services for a child placed in a licensed children’s institution or foster family home.

(c) It is the intent of the Legislature that this section will encourage communication between the courts and other public agencies that engage in referring children to, or placing children in, residential facilities, and representatives of local educational agencies. It is not the intent of this section to hinder the courts or public agencies in their responsibilities for placing disabled children in residential facilities when appropriate.

(d) Any public agency other than an educational agency that places a disabled child or a child suspected of being disabled in a facility out of state without the involvement of the school district, special education local plan area, or county office of education in which the parent or guardian resides, shall assume all financial responsibility for the child’s residential placement, special education program, and related services in the other state unless the other state or its local agencies assume responsibility.

(Amended by Stats. 2002, Ch. 585, Sec. 3. Effective January 1, 2003.)



7579.1

(a) Prior to the discharge of any disabled child or youth who has an active individualized education program from a public hospital, proprietary hospital, or residential medical facility pursuant to Article 5.5 (commencing with Section 56167) of Chapter 2 of Part 30 of the Education Code, a licensed children’s institution or foster family home pursuant to Article 5 (commencing with Section 56155) of Chapter 2 of Part 30 of the Education Code, or a state hospital or developmental center, the following shall occur:

(1) The operator of the hospital or medical facility, or the agency that placed the child in the licensed children’s institution or foster family home, shall, at least 10 days prior to the discharge of a disabled child or youth, notify in writing the local educational agency in which the special education program for the child is being provided, and the receiving special education local plan area where the child is being transferred, of the impending discharge.

(2) The operator or placing agency, as part of the written notification, shall provide the receiving special education local plan area with a copy of the child’s individualized education program, the identity of the individual responsible for representing the interests of the child for educational and related services for the impending placement, and other relevant information about the child that will be useful in implementing the child’s individualized education program in the receiving special education local plan area.

(b) Once the disabled child or youth has been discharged, it shall be the responsibility of the receiving local educational agency to ensure that the disabled child or youth receives an appropriate educational placement that commences without delay upon his or her discharge from the hospital, institution, facility, or foster family home in accordance with Section 56325 of the Education Code. Responsibility for the provision of special education rests with the school district of residence of the parent or guardian of the child unless the child is placed in another hospital, institution, facility, or foster family home in which case the responsibility of special education rests with the school district in which the child resides pursuant to Sections 56156.4, 56156.6, and 56167 of the Education Code.

(c) Special education local plan area directors shall document instances where the procedures in subdivision (a) are not being adhered to and report these instances to the Superintendent of Public Instruction.

(Amended by Stats. 2014, Ch. 144, Sec. 20. Effective January 1, 2015.)



7579.2

It is the intent of the Legislature that any disabled individual who has an active individualized education program and is being discharged from a state developmental center or state hospital be discharged to the community as close as possible to the home of the individual’s parent, guardian, or conservator in keeping with the individual’s right to receive special education and related services in the least restrictive environment.

(Added by Stats. 1993, Ch. 939, Sec. 18. Effective October 8, 1993.)



7579.5

(a) In accordance with Section 1415(b)(2)(B) of Title 20 of the United States Code, a local educational agency shall make reasonable efforts to ensure the appointment of a surrogate parent not more than 30 days after there is a determination by the local educational agency that a child needs a surrogate parent. A local educational agency shall appoint a surrogate parent for a child in accordance with Section 300.519 of Title 34 of the Code of Federal Regulations under one or more of the following circumstances:

(1) (A) The child is adjudicated a dependent or ward of the court pursuant to Section 300, 601, or 602 of the Welfare and Institutions Code upon referral of the child to the local educational agency for special education and related services, or if the child already has a valid individualized education program, (B) the court specifically has limited the right of the parent or guardian to make educational decisions for the child, and (C) the child has no responsible adult to represent him or her pursuant to Section 361 or 726 of the Welfare and Institutions Code or Section 56055 of the Education Code.

(2) No parent for the child can be identified.

(3) The local educational agency, after reasonable efforts, cannot discover the location of a parent.

(b) When appointing a surrogate parent, the local educational agency, as a first preference, shall select a relative caretaker, foster parent, or court-appointed special advocate, if any of these individuals exists and is willing and able to serve. If none of these individuals is willing or able to act as a surrogate parent, the local educational agency shall select the surrogate parent of its choice. If the child is moved from the home of the relative caretaker or foster parent who has been appointed as a surrogate parent, the local educational agency shall appoint another surrogate parent if a new appointment is necessary to ensure adequate representation of the child.

(c) For purposes of this section, the surrogate parent shall serve as the child’s parent and shall have the rights relative to the child’s education that a parent has under Title 20 (commencing with Section 1400) of the United States Code and pursuant to Part 300 of Title 34 (commencing with Section 300.1) of the Code of Federal Regulations. The surrogate parent may represent the child in matters relating to special education and related services, including the identification, assessment, instructional planning and development, educational placement, reviewing and revising the individualized education program, and in all other matters relating to the provision of a free appropriate public education of the child. Notwithstanding any other provision of law, this representation shall include the provision of written consent to the individualized education program including nonemergency medical services, mental health treatment services, and occupational or physical therapy services pursuant to this chapter.

(d) The surrogate parent is required to meet with the child at least one time. He or she may also meet with the child on additional occasions, attend the child’s individualized education program team meetings, review the child’s educational records, consult with persons involved in the child’s education, and sign any consent relating to individualized education program purposes.

(e) As far as practical, a surrogate parent should be culturally sensitive to his or her assigned child.

(f) The surrogate parent shall comply with federal and state law pertaining to the confidentiality of student records and information and shall use discretion in the necessary sharing of the information with appropriate persons for the purpose of furthering the interests of the child.

(g) The surrogate parent may resign from his or her appointment only after he or she gives notice to the local educational agency.

(h) The local educational agency shall terminate the appointment of a surrogate parent if (1) the person is not properly performing the duties of a surrogate parent or (2) the person has an interest that conflicts with the interests of the child entrusted to his or her care.

(i) Individuals who would have a conflict of interest in representing the child, as specified in Section 300.519(d) of Title 34 of the Code of Federal Regulations, shall not be appointed as a surrogate parent. “An individual who would have a conflict of interest,” for purposes of this section, means a person having any interests that might restrict or bias his or her ability to advocate for all of the services required to ensure that the child has a free appropriate public education.

(j) Except for individuals who have a conflict of interest in representing the child, and notwithstanding any other law or regulation, individuals who may serve as surrogate parents include, but are not limited to, foster care providers, retired teachers, social workers, and probation officers who are not employees of the State Department of Education, the local educational agency, or any other agency that is involved in the education or care of the child.

(1) A public agency authorized to appoint a surrogate parent under this section may select a person who is an employee of a nonpublic agency that only provides noneducational care for the child and who meets the other standards of this section.

(2) A person who otherwise qualifies to be a surrogate parent under this section is not an employee of the local educational agency solely because he or she is paid by the local educational agency to serve as a surrogate parent.

(k) The surrogate parent may represent the child until (1) the child is no longer in need of special education, (2) the minor reaches 18 years of age, unless the child chooses not to make educational decisions for himself or herself, or is deemed by a court to be incompetent, (3) another responsible adult is appointed to make educational decisions for the minor, or (4) the right of the parent or guardian to make educational decisions for the minor is fully restored.

(l) The surrogate parent and the local educational agency appointing the surrogate parent shall be held harmless by the State of California when acting in their official capacity except for acts or omissions that are found to have been wanton, reckless, or malicious.

(m) The State Department of Education shall develop a model surrogate parent training module and manual that shall be made available to local educational agencies.

(n) Nothing in this section may be interpreted to prevent a parent or guardian of an individual with exceptional needs from designating another adult individual to represent the interests of the child for educational and related services.

(o) If funding for implementation of this section is provided, it may only be provided from Item 6110-161-0890 of Section 2.00 of the annual Budget Act.

(Amended by Stats. 2007, Ch. 56, Sec. 99. Effective January 1, 2008.)



7579.6

(a) In accordance with Section 1415(b)(2)(A) of Title 20 of the United States Code, in the case of a child who is a ward of the state, the surrogate parent described in Section 7579.5 may alternatively be appointed by the judge overseeing the child’s care provided that the surrogate meets the requirements of Section 7579.5.

(b) In the case of an unaccompanied homeless youth as defined in Section 725(6) of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11434a(6)), the local educational agency shall appoint a surrogate parent in accordance with Section 7579.5 and Section 300.519(f) of Title 34 of the Code of Federal Regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 100. Effective January 1, 2008.)



7580

Prior to licensing a community care facility, as defined in Section 1502 of the Health and Safety Code, in which a disabled child or youth may be placed, or prior to a modification of a community care facility’s license to permit expansion of the facility, the State Department of Social Services shall consult with the administrator of the special education local plan area in order to consider the impact of licensure upon local education agencies.

(Amended by Stats. 1992, Ch. 759, Sec. 77. Effective September 21, 1992.)



7581

The residential and noneducational costs of a child placed in a medical or residential facility by a public agency, other than a local education agency, or independently placed in a facility by the parent of the child, shall not be the responsibility of the state or local education agency, but shall be the responsibility of the placing agency or parent.

(Added by Stats. 1984, Ch. 1747, Sec. 2. Section operative July 1, 1986, pursuant to Section 7588 (later repealed).)



7582

Assessments and therapy treatment services provided under programs of the State Department of Health Care Services, or its designated local agencies, rendered to a child referred by a local education agency for an assessment or a disabled child or youth with an individualized education program, shall be exempt from financial eligibility standards and family repayment requirements for these services when rendered pursuant to this chapter.

(Added by Stats. 2012, Ch. 28, Sec. 2. Effective June 27, 2012. Note: A previous Section 7582 was repealed by Stats. 2012, Ch. 23, effective June 27, 2012.)



7584

As used in this chapter, “disabled youth,” “child,” or “pupil” means individuals with exceptional needs as defined in Section 56026 of the Education Code.

(Amended by Stats. 1992, Ch. 759, Sec. 79. Effective September 21, 1992.)



7585

(a) Whenever a department or local agency designated by that department fails to provide a related service or designated instruction and service required pursuant to Section 7575, and specified in the pupil’s individualized education program, the parent, adult pupil, if applicable, or a local educational agency referred to in this chapter, shall submit a written notification of the failure to provide the service to the Superintendent of Public Instruction or the Secretary of California Health and Human Services.

(b) When either the Superintendent or the secretary receives a written notification of the failure to provide a service as specified in subdivision (a), a copy shall immediately be transmitted to the other party. The Superintendent, or his or her designee, and the secretary, or his or her designee, shall meet to resolve the issue within 15 calendar days of receipt of the notification. A written copy of the meeting resolution shall be mailed to the parent, the local educational agency, and affected departments, within 10 days of the meeting.

(c) If the issue cannot be resolved within 15 calendar days to the satisfaction of the Superintendent and the secretary, they shall jointly submit the issue in writing to the Director of the Office of Administrative Hearings, or his or her designee, in the Department of General Services.

(d) The Director of the Office of Administrative Hearings, or his or her designee, shall review the issue and submit his or her findings in the case to the Superintendent and the secretary within 30 calendar days of receipt of the case. The decision of the director, or his or her designee, shall be binding on the departments and their designated agencies who are parties to the dispute.

(e) If the meeting, conducted pursuant to subdivision (b), fails to resolve the issue to the satisfaction of the parent or local educational agency, either party may appeal to the director, whose decision shall be the final administrative determination and binding on all parties.

(f) Whenever notification is filed pursuant to subdivision (a), the pupil affected by the dispute shall be provided with the appropriate related service or designated instruction and service pending resolution of the dispute, if the pupil had been receiving the service. The Superintendent and the secretary shall ensure that funds are available for the provision of the service pending resolution of the issue pursuant to subdivision (e).

(g) This section does not prevent a parent or adult pupil from filing for a due process hearing under Section 7586.

(h) The contract between the State Department of Education and the Office of Administrative Hearings for conducting due process hearings shall include payment for services rendered by the Office of Administrative Hearings which are required by this section.

(Amended by Stats. 2011, Ch. 43, Sec. 40. Effective June 30, 2011.)



7586

(a) All state departments, and their designated local agencies, shall be governed by the procedural safeguards required in Section 1415 of Title 20 of the United States Code. A due process hearing arising over a related service or designated instruction and service shall be filed with the Superintendent of Public Instruction. Resolution of all issues shall be through the due process hearing process established in Chapter 5 (commencing with Section 56500) of Part 30 of Division 4 of the Education Code. The decision issued in the due process hearing shall be binding on the department having responsibility for the services in issue as prescribed by this chapter.

(b) Upon receipt of a request for a due process hearing involving an agency other than an educational agency, the Superintendent of Public Instruction shall immediately notify the state and local agencies involved by sending a copy of the request to the agencies.

(c) All hearing requests that involve multiple services that are the responsibility of more than one state department shall give rise to one hearing with all responsible state or local agencies joined as parties.

(d) No public agency, state or local, may request a due process hearing pursuant to Section 56501 of the Education Code against another public agency.

(Added by Stats. 1984, Ch. 1747, Sec. 2. Section operative July 1, 1986, pursuant to Section 7588 (later repealed).)



7587

By January 1, 1986, each state department named in this chapter shall develop regulations, as necessary, for the department or designated local agency to implement this act. All regulations shall be reviewed by the Superintendent of Public Instruction prior to filing with the Office of Administrative Law, in order to ensure consistency with federal and state laws and regulations governing the education of disabled children. The directors of each department shall adopt all regulations pursuant to this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2. For the purpose of the Administrative Procedure Act, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. These regulations shall not be subject to the review and approval of the Office of Administrative Law and shall not be subject to automatic repeal until the final regulations take effect on or before June 30, 1997, and the final regulations shall become effective immediately upon filing with the Secretary of State. Regulations adopted pursuant to this section shall be developed with the maximum feasible opportunity for public participation and comments.

(Amended by Stats. 1996, Ch. 654, Sec. 4. Effective January 1, 1997.)






CHAPTER 28 - Olympic Training Center

7591

(a) The amount of fifteen million dollars ($15,000,000) is appropriated, subject to subdivision (b), from the General Fund to the Trade and Commerce Agency for a loan for allocation over three years in three equal amounts to that nonprofit organization currently named the San Diego National Sports Training Foundation, for purposes of developing and constructing, with the participation and advice of the United States Olympic Committee, a California Olympic Training Center.

(b) The loan allocations provided for by this section shall be made no earlier than December 31, of 1990, 1991, and 1992, and shall be made only if the San Diego National Sports Training Foundation is able and willing by each of those dates to provide the sum of five million dollars ($5,000,000), for purposes of developing and constructing, with the participation and advice of the United States Olympic Committee, a California Olympic Training Center.

(c) Notwithstanding any other provision of law, any outstanding loan balance and any accrued interest that exist on the operative date of the act adding this subdivision shall not be required to be repaid.

(Amended by Stats. 2010, Ch. 719, Sec. 25. Effective October 19, 2010.)



7591.5

The Secretary of Trade and Commerce shall remove any lien placed in connection with a loan authorized pursuant to Section 7591 by January 1, 1999. In requiring the removal of the lien placed on property owned by the United States Olympic Committee, the Legislature does not intend to relieve the San Diego National Sports Training Foundation from its obligation to repay the loan made pursuant to Section 7591.

(Added by Stats. 1998, Ch. 328, Sec. 11. Effective August 21, 1998.)



7592

There is in the General Fund the California Olympic Training Account. The account shall consist of those revenues derived from the additional vehicle registration fees provided for in Section 5023 of the Vehicle Code and shall be annually transferred to the General Fund by the Controller.

(Amended by Stats. 2010, Ch. 719, Sec. 26. Effective October 19, 2010.)






CHAPTER 29 - Selective Service Cooperation

7593

The Legislature finds and declares that the federal Selective Service System registration program is considered to be in the national interest because it helps to ensure necessary readiness for mobilization in the event of any future national emergency.

(Added by Stats. 1989, Ch. 496, Sec. 1.)



7593.1

All state agencies shall cooperate with the United States Selective Service System in efforts to publicize the necessity of, and requirements for, compliance with the federal military Selective Service Act (50 U.S.C. Sec. 451 et seq.).

Any actions to implement this chapter shall be mutually agreed to by the state agency and the United States Selective Service System prior to implementation of this chapter. Any costs incurred by a state agency in implementing this chapter shall be reimbursed by the United States Selective Service System.

(Added by Stats. 1989, Ch. 496, Sec. 1.)






CHAPTER 29.5 - Pacific Leatherback Sea Turtle

7593.5

(a) October 15, 2013, and every October 15 thereafter, is hereby designated as Pacific Leatherback Sea Turtle Conservation Day.

(b) The Legislature encourages California public schools to include Pacific leatherback sea turtles in their teaching lessons and curriculum whenever possible.

(c) The Legislature encourages state and federal agencies, nongovernmental agencies, fishers, coastal tour operators, and other interested stakeholders to establish and participate in a statewide, voluntary Pacific leatherback sea turtle watch to record sightings of the Pacific leatherback sea turtle in California and West Coast waters.

(d) The Legislature encourages state and federal agencies to build cooperative relationships with the Western Pacific island nations where Pacific leatherback sea turtles return to nest in order to increase awareness and conservation of this critically endangered species.

(e) The Legislature urges state and federal agencies to take proactive conservation measures and prevent further threats to Pacific leatherback sea turtles and their habitats.

(Added by Stats. 2012, Ch. 591, Sec. 3. Effective January 1, 2013.)






CHAPTER 30 - Youth Achievement

7594

The last week of August commencing in 1991, is hereby designated as California’s Salute to Youth Achievement Week. The purpose of California’s Salute to Youth Achievement Week shall be to salute those youths who have made outstanding contributions to their cities and communities. The Governor and Legislature shall annually issue such proclamations and resolutions as they may deem appropriate drawing public attention to this week, and encouraging the private sector and state and local agencies to initiate activities and events to salute those youths who have made outstanding contributions to their cities and communities.

(Added by Stats. 1990, Ch. 397, Sec. 1.)






CHAPTER 30.5 - Braille Week

7594.5

The first week in January, commencing in 1995, is hereby designated as Braille Literacy Week. The purpose of California’s Braille Literacy Week shall be to heighten citizen awareness of the great importance of braille and the great need to continue to provide braille reading materials for blind and visually impaired persons. The Governor and the Legislature shall annually issue proclamations and resolutions as they deem appropriate drawing public attention to this week in order to encourage the private sector and state and local agencies to initiate activities recognizing blind and visually impaired persons.

(Added by Stats. 1994, Ch. 104, Sec. 1. Effective January 1, 1995.)






CHAPTER 31 - Public Offices Hours

7595

All state agencies which provide over-the-counter information and services directly to the public shall provide those services during the customary lunch hours of 11:30 a.m. to 1:30 p.m. on those days that the offices are open to the public. This section shall not apply to any state office which has three or less full-time employees who are not peace officers at an office on any single day.

(Added by Stats. 1990, Ch. 1506, Sec. 1.)






CHAPTER 32 - Smoking in Public Buildings

7596

As used in this chapter, the following terms have the following meanings:

(a) “Public building” means a building owned and occupied, or leased and occupied, by the state, a county, a city, a city and county, or a California community college district.

(1) “Inside a public building” includes all indoor areas of the building, except for covered parking lots and residential space. “Inside a public building” also includes any indoor space leased to the state, county, or city, except for covered parking lots and residential space.

(2) “Residential space” means a private living area, but it does not include common areas such as lobbies, lounges, waiting areas, elevators, stairwells, and restrooms that are a structural part of a multicomplex building such as a dormitory.

(3) (A) “Covered parking lot” means an area designated for the parking of vehicles that is enclosed or contains a roof or ceiling. “Covered parking lot” does not include lobbies, lounges, waiting areas, elevators, stairwells, and restrooms that are a structural part of the parking lot or a building to which it is attached.

(B) The application of this subparagraph shall not supersede or render inapplicable permitted smoking of tobacco products under this chapter within any other part of a covered parking lot not specifically listed in subparagraph (1).

(b) “State” or “state agency” means a state agency, as defined pursuant to Section 11000, the Legislature, the Supreme Court and the courts of appeal, and each campus of the California State University and the University of California.

(c) “Public employee” means an employee of a state agency or an employee of a county or city.

(Amended by Stats. 2006, Ch. 736, Sec. 1. Effective January 1, 2007.)



7597

(a) No public employee or member of the public shall smoke any tobacco product inside a public building, or in an outdoor area within 20 feet of a main exit, entrance, or operable window of a public building, or in a passenger vehicle, as defined by Section 465 of the Vehicle Code, owned by the state.

(b) This section shall not preempt the authority of any county, city, city and county, California Community College campus, campus of the California State University, or campus of the University of California to adopt and enforce additional smoking and tobacco control ordinances, regulations, or policies that are more restrictive than the applicable standards required by this chapter.

(Added by Stats. 2003, Ch. 342, Sec. 1. Effective January 1, 2004.)



7597.1

(a) The governing bodies of the California State University, the University of California, and each community college district have the authority to:

(1) Set enforcement standards for their local campuses.

(2) Impose a fine for a first, second, and third offense and for each subsequent offense. The amount of fines is to be determined by the local governing body. Funds shall be allocated to include, but not be limited to, the designated enforcement agency, education and promotion of the policy, and tobacco cessation treatment options. The civil penalty shall not exceed one hundred dollars ($100).

(b) If a campus adopts the enforcement and fine measures in subdivision (a), it shall, and the campuses of the University of California may, post signs stating their tobacco use policy on campus, as follows:

(1) The locations at which smoking or tobacco use is prohibited on campus.

(2) The locations at which smoking or tobacco use is permitted on campus.

(c) If a campus adopts the enforcement and fine measure in subdivision (a), it shall, and a campus of the University of California may, inform employees and students of the tobacco use policy and enforcement measures employed on their campus.

(Added by Stats. 2011, Ch. 617, Sec. 1. Effective January 1, 2012.)



7598

Except as provided in Section 7597, a public employee or other person may smoke in any outdoor area of a public building unless otherwise prohibited by state law or local ordinance and a sign describing the prohibition is posted by the state, county, or city agency or other appropriate entity.

(Added by Stats. 2003, Ch. 342, Sec. 1. Effective January 1, 2004.)






CHAPTER 32.5 - The 4th Amendment Protection Act

7599

(a) For the purposes of this section, the following definitions shall apply:

(1) “Electronically stored information” means data that is created, altered, communicated, and stored in digital form.

(2) “Metadata” means data bearing the record of and not the content of communication, including, but not limited to, the time, date, location, duration, origin, or subject of the communication, and the identity of the person, persons, group, or entity sending or receiving the message.

(b) The state shall not provide material support, participation, or assistance in response to a request from a federal agency or an employee of a federal agency to collect the electronically stored information or metadata of any person if the state has actual knowledge that the request constitutes an illegal or unconstitutional collection of electronically stored information or metadata.

(Added by Stats. 2014, Ch. 861, Sec. 1. Effective January 1, 2015. See same-numbered section added by Prop. 47, in Chapter 33.)






CHAPTER 33 - Creation of Safe Neighborhoods and Schools Fund

7599

(a) A fund to be known as the “Safe Neighborhoods and Schools Fund” is hereby created within the State Treasury and, notwithstanding Section 13340 of the Government Code, is continuously appropriated without regard to fiscal year for carrying out the purposes of this chapter.

(b) For purposes of the calculations required by Section 8 of Article XVI of the California Constitution, funds transferred to the Safe Neighborhoods and Schools Fund shall be considered General Fund revenues which may be appropriated pursuant to Article XIII B.

(Added November 4, 2014, by initiative Proposition 47, Sec. 4. See same-numbered section added by Stats. 2014, Ch. 861, in Chapter 32.5.)



7599.1

Funding Appropriation.

(a) On or before July 31, 2016, and on or before July 31 of each fiscal year thereafter, the Director of Finance shall calculate the savings that accrued to the state from the implementation of the act adding this chapter (“this act”) during the fiscal year ending June 30, as compared to the fiscal year preceding the enactment of this act. In making the calculation required by this subdivision, the Director of Finance shall use actual data or best available estimates where actual data is not available. The calculation shall be final and shall not be adjusted for any subsequent changes in the underlying data. The Director of Finance shall certify the results of the calculation to the Controller no later than August 1 of each fiscal year.

(b) Before August 15, 2016, and before August 15 of each fiscal year thereafter, the Controller shall transfer from the General Fund to the Safe Neighborhoods and Schools Fund the total amount calculated pursuant to subdivision (a).

(c) Moneys in the Safe Neighborhoods and Schools Fund shall be continuously appropriated for the purposes of this act. Funds transferred to the Safe Neighborhoods and Schools Fund shall be used exclusively for the purposes of this act and shall not be subject to appropriation or transfer by the Legislature for any other purpose. The funds in the Safe Neighborhoods and Schools Fund may be used without regard to fiscal year.

(Added November 4, 2014, by initiative Proposition 47, Sec. 4.)



7599.2

Distribution of Moneys from the Safe Neighborhoods and Schools Fund.

(a) By August 15 of each fiscal year beginning in 2016, the Controller shall disburse moneys deposited in the Safe Neighborhoods and Schools Fund as follows:

(1) Twenty‑five percent to the State Department of Education, to administer a grant program to public agencies aimed at improving outcomes for public school pupils in kindergarten and grades 1 to 12, inclusive, by reducing truancy and supporting students who are at risk of dropping out of school or are victims of crime.

(2) Ten percent to the California Victim Compensation and Government Claims Board, to make grants to trauma recovery centers to provide services to victims of crime pursuant to Section 13963.1 of the Government Code.

(3) Sixty‑five percent to the Board of State and Community Corrections, to administer a grant program to public agencies aimed at supporting mental health treatment, substance abuse treatment, and diversion programs for people in the criminal justice system, with an emphasis on programs that reduce recidivism of people convicted of less serious crimes, such as those covered by this measure, and those who have substance abuse and mental health problems.

(b) For each program set forth in paragraphs (1) to (3), inclusive, of subdivision (a), the agency responsible for administering the programs shall not spend more than 5 percent of the total funds it receives from the Safe Neighborhoods and Schools Fund on an annual basis for administrative costs.

(c) Every two years, the Controller shall conduct an audit of the grant programs operated by the agencies specified in paragraphs (1) to (3), inclusive, of subdivision (a) to ensure the funds are disbursed and expended solely according to this chapter and shall report his or her findings to the Legislature and the public.

(d) Any costs incurred by the Controller and the Director of Finance in connection with the administration of the Safe Neighborhoods and Schools Fund, including the costs of the calculation required by Section 7599.1 and the audit required by subdivision (c), as determined by the Director of Finance, shall be deducted from the Safe Neighborhoods and Schools Fund before the funds are disbursed pursuant to subdivision (a).

(e) The funding established pursuant to this act shall be used to expand programs for public school pupils in kindergarten and grades 1 to 12, inclusive, victims of crime, and mental health and substance abuse treatment and diversion programs for people in the criminal justice system. These funds shall not be used to supplant existing state or local funds utilized for these purposes.

(f) Local agencies shall not be obligated to provide programs or levels of service described in this chapter above the level for which funding has been provided.

(Added November 4, 2014, by initiative Proposition 47, Sec. 4.)









DIVISION 8 - SECURITIES OWNED BY STATE AGENCIES

CHAPTER 1 - Investment of Securities Owned by State Agencies

ARTICLE 1 - General

7600

It is the intent of the Legislature that:

(a) Specified state agencies be authorized to invest marketable securities by entering into security loan agreements;

(b) State agencies charged with such authority exercise prudence in making such agreements;

(c) Sound fiscal management be established with respect to transactions involving security agreements.

(Added by Stats. 1975, Ch. 1214.)



7601

As used in this chapter:

(a) “Security loan agreement” means a written contract whereby a legal owner (the lender) agrees to lend specific marketable corporate or government securities for a period not to exceed one year. The lender retains the right to collect from the borrower all dividends, interest, premiums, rights, and any other distributions to which the lender would otherwise have been entitled. The lender waives the right to vote the securities during the term of the loan. The lender may terminate the contract upon not more than five business days’ notice as agreed, and the borrower may terminate the contract upon not less than two business days’ notice as agreed. The borrower shall provide collateral to the lender in the form of cash, or bonds, other interest-bearing notes and obligations of the United States or federal instrumentalities eligible for investment by a lending state agency.

Such collateral shall be in an amount equal to at least 102 percent of the market value of the loaned securities as agreed. The administrators of the funds involved shall monitor the market value of the loaned securities daily. The loan agreement shall provide for payment of additional collateral on a daily basis, or at such times as the value of the loaned securities increases, to agreed upon ratios. In no event shall the amount of the collateral be less than the market value of the loaned securities.

(b) “Marketable securities” means securities that are freely traded on recognized exchanges or marketplaces.

(Added by Stats. 1975, Ch. 1214.)






ARTICLE 2 - Security Loans

7602

A state agency which is authorized pursuant to Section 22312 of the Education Code and Sections 16481 and 20208.5 of the Government Code may enter into security loan agreements with broker-dealers and with any state or national banks for the purpose of prudently supplementing the income normally received from investments.

(Amended by Stats. 1982, Ch. 1194, Sec. 3.)



7603

All loans of securities shall be made pursuant to one of the standardized security loan agreement forms, as developed by the administrators of the State Pooled Investment Account (as authorized by Section 16481 of the Government Code) or the Public Employees Retirement System or the State Teachers’ Retirement System and as approved by the Commissioner of Corporations.

(Amended by Stats. 1982, Ch. 1194, Sec. 4.)



7604

In the event of a loss in the reacquisition of loaned securities, the responsible state agency shall make a written report of the loss to the Legislature and the State Auditor as soon as possible, but not later than 30 days after the incurrence of that loss.

(Amended by Stats. 2003, Ch. 107, Sec. 7. Effective January 1, 2004.)



7605

Each state agency which enters into security loan agreements shall (a) maintain detailed records of all security loans, (b) develop controls and reports to monitor the conduct of the transactions, and (c) publicize the net results of the security loan transaction separate from the results of other investment activities.

(Added by Stats. 1975, Ch. 1214.)












DIVISION 9 - EXPENDITURE LIMITATIONS

7900

(a) The Legislature finds and declares that the purpose of this division is to provide for the effective and efficient implementation of Article XIII B of the California Constitution.

(b) It is the intent of the Legislature that citizens be provided with timely information so that effective oversight can be accomplished at the local level.

(Added by Stats. 1980, Ch. 1205.)



7901

For the purposes of Article XIII B of the California Constitution and this division:

(a) “Change in California per capita personal income” means the number resulting when the quotient of the California personal income, as published by the United States Department of Commerce in the Survey of Current Business for the fourth quarter of a calendar year divided by the civilian population of the state on January 1 of the next calendar year, as estimated by the Department of Finance, is divided by the similarly determined quotient for the next prior year. For example, the change in California per capita personal income for 1979 (to be used for computing the appropriations limit for the 1980–81 fiscal year) would equal the fourth quarter 1979 personal income divided by the January 1, 1980, population, the quotient divided by the fourth quarter 1978 personal income divided by the January 1, 1979, population.

(b) “Change in population” for a local agency for a calendar year means the number resulting when the percentage change in population between January 1 of the next calendar year and January 1 of the calendar year in question, as estimated by the Department of Finance pursuant to Section 2227 of the Revenue and Taxation Code for each city and county and Section 2228 of the Revenue and Taxation Code for each special district, plus 100, is divided by 100. For example, the change in population for 1979 would equal the percentage change in population between January 1, 1980, and January 1, 1979, plus 100, the sum divided by 100. For purposes of the state’s appropriations limit, “change in population” means the number resulting when the civilian population of the state on January 1 of the next calendar year, as estimated by the Department of Finance, is divided by the similarly estimated population for January 1 of the calendar year in question. For example, the change in population for 1979 (to be used for computing the appropriations limit for the 1980–81 fiscal year) would equal the January 1, 1980, population divided by the January 1, 1979, population.

A city or special district may choose to use the change in population within its jurisdiction or within the county in which it is located. For a special district located in two or more counties, the special district may choose to use the change in population in the county in which the portion of the district is located which has the highest assessed valuation. Each city and special district shall select its change in population pursuant to this paragraph annually by a recorded vote of the governing body of the city or special district. A charter city and county may choose to use the change in population provided in this paragraph or may choose to use the change in population provided in Section 2 of Chapter 1221 of the Statutes of 1980.

A county may choose to use any one of the following:

(1) The change in population within its jurisdiction.

(2) The change in population within its jurisdiction, combined with the change in population within all counties having borders that are contiguous to that county.

(3) The change in population within the incorporated portion of the county.

(c) “Change in population” for a school district means the change in average daily attendance between the year prior to that for which the appropriations limit is being computed and the year for which the appropriations limit is being computed, using the average daily attendance as defined in Section 7906.

(d) “Change in population” for a community college district means the number resulting when the average daily attendance reported by the community college district for state apportionment funding purposes computed pursuant to former Article 2 (commencing with Section 84520) of Chapter 4 of Part 50 of the Education Code is divided by the similarly computed average daily attendance for the previous year.

(e) “Local agency” means a city, county, city and county, special district, authority or other political subdivision of the state, except a school district, community college district, or county superintendent of schools. The term “special district” shall not include any district which (1) existed on January 1, 1978, and did not possess the power to levy a property tax at that time or did not levy or have levied on its behalf, an ad valorem property tax rate on all taxable property in the district on the secured roll in excess of 121/2 cents per one hundred dollars ($100) of assessed value for the 1977–78 fiscal year, or (2) existed on January 1, 1978, or was thereafter created by a vote of the people, and is totally funded by revenues other than the proceeds of taxes as defined in subdivision (c) of Section 8 of Article XIII B of the California Constitution.

If a special district levied, or had levied on its behalf, different property tax rates for the 1977–78 fiscal year depending on which area or zone within the district boundaries property was located, it shall be deemed not to have levied a secured property tax rate in excess of 121/2 cents per one hundred dollars ($100) of assessed value if the total revenue derived from the ad valorem property tax levied by or for the district for 1977–78, divided by the total amount of taxable assessed valuation within the district’s boundaries for 1977–78, does not exceed .00125.

(f) “School district” means an elementary, high school, or unified school district.

(g) “Local jurisdiction” means a local agency, school district, community college district, or county superintendent of schools.

(h) As used in Section 2 and subdivision (b) of Section 3 of Article XIII B, “revenues” means all tax revenues and the proceeds to a local jurisdiction or the state received from (1) regulatory licenses, user charges, and user fees to the extent that those proceeds exceed the costs reasonably borne by that entity in providing the regulation, product, or service, and (2) the investment of tax revenues as described in subdivision (i) of Section 8 of Article XIII B. For a local jurisdiction, revenues and appropriations shall also include subventions, as defined in Section 7903, and with respect to the state, revenues and appropriations shall exclude those subventions.

(i) (1) “Proceeds of taxes” shall not include proceeds to a local jurisdiction or the state from regulatory licenses, user charges, or user fees except to the extent that those proceeds exceed the costs reasonably borne by that entity in providing the regulation, product, or service.

(2) “Proceeds of taxes” also does not include the proceeds received by a local jurisdiction from a license tax imposed pursuant to Section 25149.5 of the Health and Safety Code or a tax or fee imposed pursuant to Section 25173.5 of the Health and Safety Code on the operation of a hazardous waste facility, or the proceeds received by a local jurisdiction from a surcharge that is collected by a regional disposal facility, as authorized pursuant to Section 115255 of the Health and Safety Code to the extent that these proceeds of the license tax, tax, fee, or surcharge are expended for costs or increased burdens on local jurisdictions that are associated with the hazardous waste facility or regional disposal facility. These costs or burdens include, but are not limited to, general fund expenses, the improvement and maintenance of roads and bridges, fire protection, emergency medical response, law enforcement, air and groundwater monitoring, epidemiological studies, emergency response training, and equipment related to the hosting of the hazardous waste facility or regional disposal facility.

(Amended by Stats. 2006, Ch. 538, Sec. 238. Effective January 1, 2007.)



7902

(a) For the 1980–81 fiscal year, the appropriations limit of the state and of each local jurisdiction shall be determined as follows:

(1) Multiply the total amount of appropriations subject to limitation of each such entity for the 1978–79 fiscal year by the lesser of the change in cost of living for the 1979 calendar year or the change in California per capita personal income for the 1978 calendar year, and multiply this product by the change in population of each such entity for the 1978 calendar year.

(2) Multiply the product determined pursuant to paragraph (1) by the lesser of the change in cost of living for the 1980 calendar year or the change in California per capita personal income for the 1979 calendar year, and multiply this product by the change in population of each entity for the 1979 calendar year. The resulting product, as adjusted for other changes required or permitted by Article XIII B of the California Constitution, shall be the appropriations limit of each entity for fiscal year 1980–81.

(b) For the 1981–82 fiscal year and each year thereafter, the appropriations limit of the state and of each local jurisdiction shall equal the appropriations limit for the prior fiscal year multiplied by the product of the change in cost of living, as defined in paragraph (2) of subdivision (e) of Section 8 of Article XIII B of the California Constitution, and the change in population of the local jurisdiction for the calendar year preceding the beginning of the fiscal year for which the appropriations limit is to be determined, and adjusted for other changes required or permitted by Article XIII B of the California Constitution.

(c) For the purposes of this division, if a local agency’s fiscal year begins on January 1, the agency shall base its appropriations limit on its appropriations subject to limitation for the 1979 calendar year. For that agency, the 1981 calendar year shall be the first year for which the appropriations limit shall apply. For purposes of the computations required by this section, that agency shall use the change in population, cost-of-living, and per capita personal income factors that it would have used had its fiscal year begun on the previous July 1.

(Amended by Stats. 2003, Ch. 296, Sec. 4. Effective January 1, 2004.)



7902.1

(a) If, beginning with the 1980–81 fiscal year or any fiscal year thereafter, the proceeds of taxes of a school district, community college district, or county superintendent of schools, exceed its appropriations limit determined pursuant to Section 7902 for that fiscal year, the governing body of the school district or community college district, or the county superintendent of schools, may increase its appropriations limit to an amount equal to its proceeds of taxes.

(b) In the event that the governing body of a district or the county superintendent of schools increases its appropriations limit pursuant to this section, it shall notify the Director of Finance of the change within 45 days.

(c) Any increase in a local jurisdiction’s appropriations limit pursuant to this section shall, in the fiscal year in which the change is made, reduce the appropriations limit of the state by an equal amount.

(Repealed and added by Stats. 1981, Ch. 1093, Sec. 18.7. Applicable from July 1, 1981, pursuant to Sec. 27 of Ch. 1093.)



7902.5

The governing body of any city incorporated after July 1, 1978, but prior to January 1, 1980, may, by resolution, adopt an appropriations limit for the purposes of Article XIII B of the California Constitution determined in the following manner:

(a) If the city’s first full fiscal year of operation was the 1979–80 fiscal year, the appropriations limit of the city for fiscal year 1980–81 shall be equal to the total amount of proceeds of taxes received for fiscal year 1979–80 adjusted for changes in the cost of living and population and such other changes as may be required or permitted by Article XIII B.

(b) If the city’s first full fiscal year of operation is the 1980–81 fiscal year, the governing body of the city shall, prior to July 1, 1980, estimate the amount of revenue anticipated to be received by the city from the proceeds of taxes for the 1980–81 fiscal year. This amount shall be the appropriations limit of the city for the 1980–81 fiscal year. For the 1981–82 fiscal year and each fiscal year thereafter, the appropriations limit of the city shall be equal to the total amount of proceeds of taxes received for fiscal year 1980–81 adjusted for changes in the cost of living and population and such other changes as may be required or permitted by Article XIII B.

(Added by renumbering Section 7900 (as added by Stats. 1980, Ch. 220) by Stats. 1980, Ch. 1205.)



7902.6

The governing body of any city incorporated at the General Election held on November 4, 1980, for which no appropriations limit has been established by the electors of that entity, may, by resolution, adopt an appropriations limit for the purposes of Article XIII B of the California Constitution in the following manner:

(a) For the 1980–81 fiscal year, the appropriations limit of the city shall not exceed the amount determined pursuant to subdivision (a) of Section 3 of Article XIII B of the California Constitution as adjusted in any manner which may be required or permitted by Article XIII B.

(b) For the 1981–82 fiscal year, the appropriations limit of the city shall not exceed the total amount of proceeds of taxes received by the city during the 1981–82 fiscal year.

(c) For the 1982–83 fiscal year and each year thereafter, the appropriations limit of the city shall be equal to the total amount of proceeds of taxes received by the city for the 1981–82 fiscal year, adjusted for changes in the cost-of-living and population and such other changes as may be required or permitted by Article XIII B.

(Added by Stats. 1981, Ch. 84, Sec. 1. Effective June 21, 1981.)



7902.7

(a) The appropriations limit of a city incorporated on or after January 1, 1990, shall be determined pursuant to Section 56812.

(b) The appropriations limit of a special district formed on or after January 1, 1988, shall be determined pursuant to Section 56811 and approved by the voters at the formation election.

(c) The appropriations limit of a county formed on or after January 1, 1988, shall be determined pursuant to Section 23332 and approved by the voters at the formation election.

(Amended by Stats. 2009, Ch. 332, Sec. 2. Effective January 1, 2010.)



7902.8

Notwithstanding any other provision of law, with respect to any special district formed during the 1978–79 fiscal year which initially was totally funded by other than the proceeds of taxes, and which subsequently, during the 1980–81 fiscal year, imposed a special tax with voter approval, the appropriations limit of such an entity, unless otherwise established pursuant to law, shall be deemed established by the electors at the election approving the special tax as that amount equal to the proceeds of taxes received during the first full fiscal year in which proceeds of taxes were received, and shall thereafter be adjusted in any manner which may be required or permitted by Article XIII B of the California Constitution.

(Added by Stats. 1989, Ch. 211, Sec. 1.)



7903

“State subventions” shall include only money received by a local agency from the state, the use of which is unrestricted by the statute providing the subvention.

(Added by Stats. 1980, Ch. 1205.)



7904

In no event shall the appropriation of the same proceeds of taxes be subject to the appropriations limit of more than one local jurisdiction or the state.

(Added by Stats. 1980, Ch. 1205.)



7905

Revenues to a local jurisdiction from regulatory licenses, user charges, or user fees may be aggregated if they are reasonably related.

(Added by Stats. 1980, Ch. 1205.)



7906

For school districts:

(a) “ADA” means a school district’s second principal apportionment units of average daily attendance as determined pursuant to Section 42238.5 of the Education Code, including average daily attendance in summer school, regional occupational centers and programs, and apprenticeship programs, and excluding average daily attendance in adult education programs. All other units of average daily attendance including, but not limited to, special day classes for special education pupils, shall be included.

(1) For purposes of this subdivision, the average daily attendance of apprenticeship programs shall be determined pursuant to Section 79149.1 of the Education Code.

(2) For the 2008–09 fiscal year and each fiscal year thereafter, the average daily attendance of public school districts, including county superintendents of schools, serving kindergarten and grades 1 to 12, inclusive, or any part thereof, shall include the same amount of average daily attendance for classes for supplemental instruction and regional occupational centers and programs that was used for purposes of this section for the 2007–08 fiscal year.

(b) “Foundation program level” means:

(1) For the 1978–79 fiscal year, one thousand two hundred forty-one dollars ($1,241) for elementary school districts, one thousand three hundred twenty-two dollars ($1,322) for unified school districts, and one thousand four hundred twenty-seven dollars ($1,427) for high school districts.

(2) For the 1979–80 fiscal year to the 1986–87 fiscal year, inclusive, the levels specified in paragraph (1) increased by the lesser of the change in cost of living or California per capita personal income for the preceding calendar year.

(3) For the 1986–87 fiscal year, the levels specified in paragraph (2) increased by one hundred eighty dollars ($180) for elementary school districts, one hundred ninety-one dollars ($191) for unified school districts, and two hundred seven dollars ($207) for high school districts.

(4) For the 1987–88 fiscal year, the levels specified in paragraph (3) increased by the lesser of the change in cost of living or California per capita personal income for the preceding calendar year.

(5) For the 1988–89 fiscal year and each fiscal year thereafter, the foundation program level shall be the appropriations limit of the school district for the current fiscal year, plus amounts paid for any nonreimbursed court or federal mandates imposed on or after November 6, 1979, less the sum of the following:

(A) Interest earned on the proceeds of taxes during the current fiscal year.

(B) The 50 percent of miscellaneous funds received during the current fiscal year that are from the proceeds of taxes.

(C) Locally voted taxes received during the current fiscal year, such as parcel taxes or square foot taxes, unless for voter-approved bonded debt.

(D) Any other local proceeds of taxes received during the current fiscal year, other than local taxes which count towards the revenue limit, such as excess bond revenues transferred to a district’s general fund pursuant to Section 15234 of the Education Code.

(c) “Proceeds of taxes” shall be deemed to include subventions received from the state only if those subventions are for one of the following two purposes:

(1) Basic aid subventions of one hundred twenty dollars ($120) per ADA.

(2) Additional apportionments that, when added to the district’s local revenues as defined in Section 42238 of the Education Code, do not exceed the foundation program level for that district. In no case shall subventions received from the state for reimbursement of state mandates in accordance with the provisions of Section 6 of Article XIII B of the California Constitution or of Section 17561 or for reimbursement of court or federal mandates imposed on or after November 6, 1979, be considered “proceeds of taxes” for purposes of this section.

(d) Proceeds of taxes for a fiscal year shall not include any proceeds of taxes within the district’s beginning balance or reserve, unless those funds were not appropriated in a prior fiscal year. Funds that were appropriated to a reserve or other fund referenced in Section 5 of Article XIII B of the California Constitution shall be deemed to be appropriated for the purpose of this paragraph.

(e) The remainder of the state apportionments, including special purpose apportionments and categorical aid subventions shall not be considered proceeds of taxes for a school district.

(f) Each school district shall report to the Superintendent of Public Instruction and to the Director of Finance at least annually its appropriations limit, its appropriations subject to limitation, the amount of its state aid apportionments and subventions included within the proceeds of taxes of the school district, and amounts excluded from its appropriations limit, at a time and in a manner prescribed by the Superintendent of Public Instruction and approved by the Director of Finance.

(g) For the 1988–89 fiscal year and each fiscal year thereafter, nothing in paragraph (2) of subdivision (c) shall be so construed as to require that the amount determined pursuant to subdivision (b) be multiplied by the amount determined pursuant to subdivision (a) for purposes of determining the amount of state aid included in school district “proceeds of taxes” for purposes of this section.

(Amended by Stats. 2013, Ch. 47, Sec. 108. Effective July 1, 2013.)



7907

For county superintendents of schools:

(a) “Proceeds of taxes” shall be deemed to include subventions received from the state only if those subventions are received for one or more of the following programs:

(1) Educational services provided directly to pupils, including, but not limited to, the services described in subdivision (c) of Section 1981 of, Sections 1904, 2550.2, 2551.3, 8152, 48633, 52570, and 58804 of, and Article 1 (commencing with Section 52300) of Chapter 9 of Part 28 of, the Education Code.

(2) Support services provided to school districts, including, but not limited to, the services described in subdivision (b) of Section 2550 of, and Sections 1510, 2509, 2551, 2554, and 2555 of, the Education Code.

(3) Direct services provided to school districts, as described in subdivision (a) of Section 2550 of the Education Code.

(b) For programs identified in paragraph (1) of subdivision (a), an amount shall be calculated equal to the appropriations made for those programs from the proceeds of taxes for the 1978–79 fiscal year, adjusted for the 1979–80 and 1980–81 fiscal years by the lesser of the change in cost of living or change in California per capita personal income applicable to each year and by the percentage change in average daily attendance in those programs for the 1979–80 and 1980–81 fiscal years.

(c) For all other programs operated by the county superintendent of schools, including, but not limited to, the programs identified in paragraphs (2) and (3) of subdivision (a), an amount shall be calculated equal to the appropriations made for those programs from the proceeds of taxes for the 1978–79 fiscal year, adjusted for the 1979–80 and 1980–81 fiscal years by the lesser of the change in cost of living or change in California per capita personal income for each year and by the percentage change in population, as defined by subdivision (d) of Section 7901, for all the districts in the county for the 1979–80 and 1980–81 fiscal years. The “percentage change in population” for the program identified in paragraph (3) of subdivision (a) shall be, for purposes of this subdivision, the percentage change in direct services average daily attendance as calculated pursuant to subdivision (a) of Section 2550 of the Education Code.

(d) The sum of the amounts calculated in subdivisions (b) and (c) shall be the appropriations limit for the county superintendent for the 1980–81 fiscal year.

(e) For the 1981–82 fiscal year and each year thereafter, the appropriations limit for the prior year shall be adjusted by the appropriate average daily attendance and the lesser of the change in cost of living or California per capita personal income.

(f) For the 1981–82 fiscal year through the 1987–88 fiscal year, state apportionments to county superintendents in excess of the amounts in subdivision (d) or (e) shall not be considered proceeds of taxes for a county superintendent of schools.

(g) For the 1988–89 fiscal year and each fiscal year thereafter, the state apportionments to county superintendents that shall be considered “proceeds of taxes” for a county superintendent of schools shall be equal to the lesser of the following:

(1) The total amount of state apportionments received for that fiscal year, excluding amounts paid for reimbursement of state mandates in accordance with the provisions of Section 6 of Article XIII B of the California Constitution or of Section 17561 or for reimbursement of court or federal mandates imposed on or after November 6, 1979.

(2) The appropriations limit for the county superintendent for that fiscal year, less the sum of all of the following:

(A) Interest earned on the proceeds of taxes during the current fiscal year.

(B) The 50 percent of miscellaneous funds received during the current fiscal year that are from the proceeds of taxes.

(C) Locally voted taxes received during the current year, such as parcel taxes or square foot taxes, other than for voter-approved bonded debt.

(D) Any other local proceeds of taxes received during the current year, such as excess bond revenues transferred to a district’s general fund pursuant to Section 15234 of the Education Code.

(E) Local proceeds of taxes received during the current fiscal year which offset state aid.

(3) Amounts paid for court or federal mandates shall be excluded from the appropriations limit.

(Amended by Stats. 2006, Ch. 538, Sec. 239. Effective January 1, 2007.)



7908

For community college districts:

(a) As used in this section, “ADA” means the annual average daily attendance reported for students attending the community college district during the fiscal year.

(b) “Proceeds of taxes” shall be deemed to include subventions from the state, including special purpose apportionments, but excluding subventions received from the state for reimbursement of state mandates in accordance with the provisions of Section 6 of Article XIII B of the California Constitution or of Section 17561 or for reimbursement of court or federal mandates imposed on or after November 6, 1979, only if those subventions, when added to the district’s local resources, as defined in items (2) and (3) of subdivision (a) of Section 84904 of the Education Code, do not exceed:

(1) For the 1978–79 fiscal year, the lesser of the statewide average revenues or the actual revenues received per ADA, as defined in paragraph (1) of subdivision (c) of Section 84700 of the Education Code, multiplied by the ADA in the district for the 1978–79 fiscal year.

(2) For the 1979–80 through the 1987–88 fiscal years, the amount specified in paragraph (1) adjusted by the lesser of the change in cost of living or California per capita personal income for the preceding calendar year and the percentage change in the district’s ADA for that fiscal year.

(3) For the 1988–89 fiscal year and each fiscal year thereafter, the appropriations limit of that district, plus amounts paid for any nonreimbursed court or federal mandates imposed on or after November 6, 1979, less the sum of the following:

(A) Interest earned on the proceeds of taxes during the current fiscal year.

(B) The 50 percent of miscellaneous funds received during the current fiscal year which are from the proceeds of taxes.

(C) Locally voted taxes received during the current fiscal year, such as parcel taxes or square foot taxes, unless for voter-approved bonded debt.

(D) Any other local proceeds of taxes received during the current fiscal year, other than local taxes which count towards the revenue limit, such as excess bond revenues transferred to a district’s general fund pursuant to Section 15234.

(c) Each community college district shall report to the Chancellor of the California Community Colleges and to the Director of Finance at least annually its appropriations limit, its appropriations subject to limitation, the amount of its state aid apportionments and subventions included within the proceeds of taxes of the district, and amounts excluded from the appropriations limit, at a time and in a manner prescribed by the Chancellor of the California Community Colleges and approved by the Director of Finance.

(Amended by Stats. 1989, Ch. 1395, Sec. 8. Effective October 2, 1989.)



7909

No later than May 1 of each year, the Department of Finance shall notify each local agency of the change in the cost of living or change in California per capita personal income, whichever is less, and population for each local agency for the prior calendar year.

No later than May 1 of each year, the Department of Finance shall notify the Department of Education and the Chancellor’s Office of the California Community Colleges of the change in the cost of living or change in California per capita personal income, whichever is less. These agencies shall inform the school districts, county superintendents of schools, and community college districts for which they are respectively responsible.

(Amended by Stats. 1982, Ch. 1638, Sec. 2. Effective October 1, 1982.)



7910

(a) Each year the governing body of each local jurisdiction shall, by resolution, establish its appropriations limit and make other necessary determinations for the following fiscal year pursuant to Article XIII B of the California Constitution at a regularly scheduled meeting or noticed special meeting. Fifteen days prior to the meeting documentation used in the determination of the appropriations limit and other necessary determinations shall be available to the public. The determinations made pursuant to this section are legislative acts.

(b) A judicial action or proceeding to attack, review, set aside, void, or annul the action of the governing body taken pursuant to this section shall be commenced within 45 days of the effective date of the resolution.

(c) A court in which an action described in subdivision (b) is pending, including any court reviewing the action on appeal from the decision of a lower court, shall give the action preference over all other civil actions, in the manner of setting the action for hearing or trial and in hearing the action, to the end that the action shall be quickly heard and determined.

(Amended by Stats. 2007, Ch. 263, Sec. 25. Effective January 1, 2008.)



7911

For the purposes of Section 2 of Article XIII B, a local jurisdiction may return excess revenues by granting a tax credit or refund, by providing a temporary suspension of tax rates or fee schedules, or by any other means consistent with the intent of that section. The determination by the governing body of such entity of the means by which such excess revenues are to be returned is a legislative act.

Judicial review of such determination may be obtained only by a proceeding for a writ of mandate which shall be brought within 30 days after the governing body’s determination.

All courts wherein such actions are or may be hereafter pending, including any court reviewing such action on appeal from the decision of a lower court, shall give such actions preference over all other civil actions therein, in the manner of setting the same for hearing or trial and in hearing the same, to the end that all such actions shall be quickly heard and determined.

(Added by Stats. 1980, Ch. 1205.)



7912

Each year, the Governor shall include in the budget as submitted to the Legislature an estimate of the state’s appropriations limit for the budget year. This estimate shall be subject to the budget process, and shall be established in the Budget Bill.

(Added by Stats. 1980, Ch. 1205.)



7913

For purposes of subdivision (b) of Section 3 of Article XIII B of the California Constitution, the financial responsibility of providing services is transferred in whole or in part from other revenues of an entity of government to proceeds from regulatory licenses, user charges, or user fees only when the dollar amount allocated from other revenues of a local jurisdiction or the state to the provision of such services is decreased.

(Added by Stats. 1980, Ch. 1205.)



7914

An appropriation for a “qualified capital outlay project,” as used in subdivision (d) of Section 9 of Article XIII B of the California Constitution, means an appropriation for a fixed asset (including land and construction) with a useful life of 10 or more years and a value which equals or exceeds one hundred thousand dollars ($100,000).

(Added by Stats. 1990, Ch. 60, Sec. 7. Applicable from July 1, 1990, pursuant to Secs. 8 and 9 of Ch. 60.)









TITLE 2 - GOVERNMENT OF THE STATE OF CALIFORNIA

DIVISION 1 - GENERAL

CHAPTER 1 - Advisory Body Repeal

8000

(a) Notwithstanding any other law, the following advisory bodies are hereby abolished:

(1) Ethics and Advertising Committee in Bureau of Electronic and Appliance Repair.

(2) Bureau of Automotive Repair Advisory Board.

(3) Training Course Advisory Board.

(4) Collection Agency Board in Bureau of Collection and Investigative Services.

(5) Advisory Board on Private Security Services.

(6) Private Security Task Force Guard in Bureau of Collection and Investigative Services.

(7) Private Security Task Force Disciplinary Review Committees in Bureau of Collection and Investigative Services.

(8) State Board of Cosmetology Advisory Committee on Inspections and Disciplinary Review.

(9) BEAR Advisory Board Executive Committee in Bureau of Electronic and Appliance Repair.

(10) Electronic and Appliance Repair Advisory Board in Bureau of Electronic and Appliance Repair.

(11) Industry Liaison in Bureau of Electronic and Appliance Repair.

(12) Consumer Outreach in Bureau of Electronic and Appliance Repair.

(13) Manufacturers and Service in Bureau of Electronic and Appliance Repair.

(14) Contractors Liaison in Bureau of Electronic and Appliance Repair.

(15) State Tax Preparer Advisory Committee.

(16) California Advisory Board of Home Furnishings.

(17) Consumer Advisory Council.

(18) Task Force of Fire Sprinkling Systems in School Buildings in Office of State Fire Marshal.

(19) Telecommunications Advisory Board.

(20) Interagency Task Force Tourism convened by the Office of Tourism.

(21) Development Review Panel.

(22) Timberland Task Force.

(23) Employees Assistance Advisory Council Committee.

(24) State Maternal, Child, and Adolescent Health Board.

(25) California Family Planning Advisory Board in State Department of Health Services.

(26) Water Treatment Facility Operator Certification Advisory Committee.

(27) Health Care Advisory Committee.

(28) Seasonal Agricultural Working Advisory Committee.

(29) Sexually Transmitted Disease Advisory Council in State Department of Health Services.

(30) Medi-Cal Therapeutic Drug Utilization Review Committee.

(31) Pet Bird Advisory Committee.

(32) Primary Care Clinics Advisory Committee.

(33) Ocean Disposal of Radioactive Waste Advisory Committee.

(34) Advisory Committee on Alcoholic Determination.

(35) Assisting With Implementing Pilot Projects in Small and Rural Hospitals Advisory Committee in State Department of Health Services.

(36) Water Quality Advisory Council.

(37) Rabies Advisory Committee.

(38) Sudden Infant Death Syndrome Autopsy Protocol Committee.

(39) Advisory Committee on Rural Health Services.

(40) Workability III Advisory Committee of Department of Rehabilitation.

(41) Workability II Advisory Committee of Department of Rehabilitation.

(42) Standards and Training For Corrections Program Advisory Committee of Board of Corrections.

(43) Migrant Education Task Force in State Department of Education.

(44) Mathematics Curriculum Framework and Criteria Committee.

(45) School Performance Criteria Task Force.

(46) Application Supplification Committee.

(47) California State Summer School for the Arts Advisory Council.

(b) As used in this chapter, “advisory body” means any committee, council, task force, board, panel, or other governmental entity.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 21, Sec. 37. Effective March 7, 1993.)



8001

(a) Notwithstanding any other provision of law, the following advisory bodies are hereby abolished:

(1) Law Enforcement Mutual Aid Radio System.

(2) Law Enforcement Regional Coordinator Advisory Committee.

(3) California Criminalistic Institute User.

(4) Crack Down Task Force Advisory Committee.

(5) Tear Gas Advisory Committee.

(6) Wanted Persons System Advisory Group.

(8) Contract Time Overrun and Claims Review Panel.

(9) Advanced Lighting Professional Advisory Committee.

(10) California Building Officials Advisory Group in the State Energy Resources, Conservation and Development Commission.

(11) Geothermal Development Grant Program Advisory Group.

(12) Professional Advisory Group in the State Energy Conservation and Development Commission.

(13) Technical Review Committee in the State Energy Conservation and Development Commission.

(14) Local Jurisdiction Advisory Committee.

(15) Residential Implementation Advisory Group.

(16) Forest (Coast) District, Technical Advisory Committee.

(17) Forest (Northern) District, Technical Advisory Committee.

(18) Forest (Southern) District, Technical Advisory Committee.

(19) Forestry Research Advisory Committee.

(20) Reforestation Advisory Committee.

(21) Council for Women in Parks.

(22) Disabled Advisory Committee.

(23) Underwater Parks and Reserves, Advisory Board.

(24) Women’s Advisory Committee in the Department of Personnel Administration.

(25) State Advisory Board on Alcohol Related Problems.

(26) State Advisory Board on Drug Program.

(27) AIDS Vaccine Research and Development, Advisory Committee.

(28) California Children Services Advisory Committee.

(29) Chronic Disease Prevention and Control.

(30) California Family Planning Advisory Board.

(31) State Social Services Advisory Board.

(32) American Indian Educational Council.

(33) Equal Educational Opportunities Commission.

(34) Legal Compliance Committee.

(35) Microcomputer Advisory Committee.

(36) Common Form Committee.

(37) Graduate Fellowship Advisory Committee.

(38) Career Criminal Apprehension Program Steering Committee.

(39) Crime Prevention & Suppression Technical Advisory Committee.

(40) Crime Resistance Task Force.

(41) Suppression of Drugs in Schools State Advisory Committee.

(42) Auctioneer Disciplinary Review Committee.

(43) Acarine Mite Science Advisory Panel.

(44) Boll Weevil Science Advisory Panel.

(45) Brucellosis Review Committee.

(46) Carob Moth Science Advisory Panel.

(47) Department of Food and Agriculture EEO/Disabled Advisory Committee.

(48) Department of Food and Agriculture Women’s Advisory Committee.

(49) Direct Marketing Advisory Committee.

(50) Foreign Market Development Export Incentive Program Advisory Committee.

(51) Gypsy Moth Science Advisory Panel.

(52) Hydrilla Science Advisory Panel.

(53) Japanese Beetle Science Advisory Panel.

(54) Melon Fruit Fly Science Advisory Panel.

(55) Oriental Fruit Fly Science Advisory Panel.

(56) Pest Detection Advisory Committee.

(57) Red Imported Fire Ant Science Advisory Panel.

(58) White Garden Snail Science Advisory Panel.

(59) Whitefringed Beetle Science Advisory Panel.

(60) Displaced Homemakers Emergency Loan Program, Advisory Committee.

(61) California Forum on Information Technology.

(62) Farm Products Trust Fund Review Board.

(63) Economic Opportunity Advisory Commission in the Department of Economic Opportunity.

(b) As used in this section “advisory body” means any committee, council, task force, board, panel, or other governmental entity.

(Amended by Stats. 1997, Ch. 580, Sec. 1.5. Effective January 1, 1998. Note: See this section, as modified on July 1, 2012, in Governor's Reorganization Plan No. 1 of 2011.)






CHAPTER 2 - Nevada Compact

8100

The Governor shall execute for, in behalf of, and in the name of the State of California, a compact or agreement with the State of Nevada for the purpose of:

(a) Promoting, fostering, and encouraging a spirit of comity and good will between the people of the State of California and of the State of Nevada with reference to the Boulder Canyon Project.

(b) Adjusting matters pertaining to the proposed taxation by the State of Nevada, or by political subdivisions thereof, of property which is or will be located in Nevada, and which is or will be used in connection with the impounding, storage, generation, transmission, distribution, or other handling or disposal of water or electric energy produced in connection with Boulder Canyon Project, and which is or will be the property of the State of California or any political subdivision thereof.

(Enacted by Stats. 1943, Ch. 134.)



8101

No compact or agreement is binding on the State of California until it has been approved by the Legislature of this State.

(Enacted by Stats. 1943, Ch. 134.)






CHAPTER 2.6 - California-Nevada Interstate Compact Commission

8130

There is in the state government a California-Nevada Interstate Compact Commission.

(Repealed and added by Stats. 1970, Ch. 1365.)



8131

As used in this chapter “commission” means California-Nevada Interstate Compact Commission.

(Repealed and added by Stats. 1970, Ch. 1365.)



8132

The commission shall consist of seven members, the Director of Water Resources and six members appointed by the Governor, from California electors residing, owning property or engaged in business in the areas comprising the basins of the Truckee, Carson and Walker Rivers and Lake Tahoe as follows:

One from Sierra or Nevada County; one from Placer County; one from El Dorado County; one from Alpine County; one from Mono County; and one member who resides at any place within the state, who shall represent the Lake Tahoe area.

(Repealed and added by Stats. 1970, Ch. 1365.)



8133

Each member of the commission shall be entitled to receive his actual necessary expenses while on official business of the commission.

(Repealed and added by Stats. 1970, Ch. 1365.)



8134

The chairman of the commission shall be selected by the commission.

(Repealed and added by Stats. 1970, Ch. 1365.)



8135

The commission shall appoint a secretary who may be one of its members and may employ such employees as it deems necessary to carry out its functions under this chapter. It may also incur necessary expenses to effectuate its purposes.

(Repealed and added by Stats. 1970, Ch. 1365.)



8136

It is the function of the commission to cooperate with a similar commission representing the State of Nevada in formulating and submitting to the legislatures of both states for their approval an interstate compact relative to the distribution and use of the waters of Lake Tahoe, and the Truckee, Carson and Walker Rivers. The commission shall also cooperate with any person appointed by the President of the United States to participate in the negotiations as a representative of the United States and to make a report thereon to the Congress.

(Repealed and added by Stats. 1970, Ch. 1365.)



8137

No compact or agreement is binding on the State of California until it has been approved by the Legislature of this state and the Congress of the United States.

(Repealed and added by Stats. 1970, Ch. 1365.)



8138

The Director of Water Resources shall cooperate with the commission and furnish it with such engineering and other data as the commission may require in carrying out the provisions of this chapter; provided, the costs thereof shall be paid by the commission.

(Repealed and added by Stats. 1970, Ch. 1365.)



8139

Members and employees of the commission may travel outside of the state and may hold hearings and conduct investigations within and outside the state, whenever necessary to carry out the purposes of this act.

(Repealed and added by Stats. 1970, Ch. 1365.)



8140

The commission shall be abolished upon the earlier occurrence of either the effective date of the compact, or January 1, 1977.

(Amended by Stats. 1974, Ch. 301.)






CHAPTER 2.7 - Federal Old Age and Survivors’ Insurance

8150

Any instrumentality jointly created by this State and other state or states is hereby authorized, to the extent that this State may confer authority, upon the granting of like authority by such other state or states:

(a) To enter into an agreement with the Secretary of Health, Education and Welfare of the United States, whereby the benefits of the Federal Old Age and Survivors’ Insurance System shall be extended to the employees of such instrumentalities.

(b) To require its employees to pay (and for that purpose to deduct from their wages), the employee contributions for old age and survivors’ insurance.

(c) To make payments to the Secretary of the Treasury of the United States in accordance with such agreement including payment from its own funds and otherwise to comply with such agreement.

(Added by Stats. 1959, Ch. 1670.)






CHAPTER 2.8 - Capitol Area Planning

ARTICLE 1 - General Planning

8160

The plan for location of state buildings and other improvements in the central city of the City of Sacramento, approved by the director on March 15, 1977, and titled “Capitol Area Plan,” is the official state master plan for development in the central city. It is hereby designated the Capitol Area Plan. It shall be a guide for future state policy in the expansion of the state’s physical plant and in the locating of state buildings and other facilities in the metropolitan area.

Any changes in the objectives of the Capitol Area Plan shall be approved by a majority vote of both houses of the Legislature.

(Repealed and added by Stats. 1977, Ch. 1108.)



8160.1

The following terms, used in this article, shall be given the following meanings:

(a) “Metropolitan area” means the greater metropolitan Sacramento area, including the City of Sacramento, the County of Sacramento, and the eastern part of Yolo County.

(b) “Central city” means that area of the City of Sacramento bounded on the north by the American River, on the west by the Sacramento River, and on the south and east by Interstate Highway 80.

(c) “Core area” means that area of the City of Sacramento within the area bounded by “G” Street on the north, “R” Street on the south, 5th Street on the west, and 17th Street on the east.

(d) “Capitol area” includes both of the following:

(1) The area of the City of Sacramento which is bounded on the north by “L” Street, on the south by “R” Street, excepting that portion lying between 11th and 12th Streets which southern boundary shall be the alley lying between “R” and “S” Streets, on the west by 5th Street, and on the east by 17th Street, and referring specifically to those blocks within those boundaries containing state-owned properties. The streets bounding the Capitol area are included therein, and this does not constitute a change in, but is declaratory of the existing law.

(2) The area of the City of Sacramento which is bounded on the north by “Q” Street, on the south by “S” Street, on the west by 17th Street, and on the east by the westerly edge of the current right-of-way for the rail lines running north and south between 19th and 20th Streets, and which is bounded on the north by “R” Street, excepting that portion lying between 11th and 12th Streets which northern boundary shall be the alley lying between “R” and “S” Streets, on the south by “S” Street, on the west by 10th Street, and on the east by 17th Street, inclusive, of the streets therein.

(e) “Department” means the Department of General Services.

(f) “Director” means the Director of General Services.

(Amended by Stats. 2002, Ch. 468, Sec. 1. Effective January 1, 2003.)



8161

The department may request the assistance and advice of any state agency in the development of the master plan. Any state agency receiving such a request may render such assistance and advice to the department.

(Repealed and added by Stats. 1970, Ch. 172.)



8162

The department shall inform the City of Sacramento and the County of Sacramento of the master plan, and subsequent revisions thereof, and shall make every effort to cooperate with appropriate city and county officials to the end that the development efforts of the state, city and county may be integrated and may proceed without friction.

(Repealed and added by Stats. 1970, Ch. 172.)



8162.5

(a) This section and Sections 8162.6, 8162.7, 8162.8, and 8162.9 shall be known as the Capitol View Protection Act.

(b) “Capitol Park” means the area lying between 9th Street on the west, 15th Street on the east, N Street on the south, and L Street on the north.

(c) “Height limit” means the highest point of the building except for the following unoccupied elements: building caps that serve a decorative function and rooftop mechanical equipment that is screened and placed in a location furthest away when viewed from the State Capitol or Capitol Park.

(d) “Block” means a reference to a block in a specified direction from a given numbered street bounded by the center line of the given street and the center line of the adjacent numbered street in the specified direction. A reference to a block in a specified direction from a given lettered street shall mean the property bounded by the center line of the specified street and the center line of the adjacent lettered street in the specified direction. A reference to a block may also be defined by specific stated lines on opposite sides of a given street, but parallel to the center line of the street.

(e) “Half block” means a reference to a half block in a specified direction from a given numbered street bounded by the center line of the given street and a line parallel to, and 200 feet in the specified direction from, the center line of the given street. A reference to a half block in a specified direction from a given lettered street shall mean the property bounded by the center line of the given street and a line parallel to, and 210 feet in the specified direction from, the center line of the given street.

(f) “Street” means, for purposes of the height restrictions and setback requirements, the center line of the street.

(g) “Abandoned or built across streets” means an instance in which a portion of a given street has been abandoned or built across. A reference to the given street shall mean the center line of the street that would have existed if the street had not been abandoned or built across, and was the same width as the existing given street.

(h) “K Street” shall mean, for property west of 14th Street, the center line of the K Street Mall.

(Added by Stats. 1992, Ch. 841, Sec. 1. Effective January 1, 1993.)



8162.6

The Legislature hereby finds and declares all of the following:

(a) Sacramento’s State Capitol and Capitol Park provide the City of Sacramento with a unique cultural and open-space resource that is a major attraction for thousands of visitors each year.

(b) Over the past 10 years, the skyline of downtown Sacramento has changed dramatically, signifying the city’s diversity as a center of commerce and government. As a result of this growth, the State Capitol no longer has the most prominent position on the skyline.

(c) In the last three years, 10 major project office buildings have been constructed or approved within the downtown’s C-3 zone and approximately 14 additional buildings have been proposed. This growth has prompted increased community concern about preservation of the visual prominence of the State Capitol.

(d) Since June of 1990, state officials have been working with the city toward developing a plan that would guide future development downtown in a way that would preserve and enhance the visual prominence of the State Capitol and the character and scale of Capitol Park.

(Added by Stats. 1992, Ch. 841, Sec. 2. Effective January 1, 1993.)



8162.7

Notwithstanding any other provision of law, except as provided in Section 8162.9, the following height limits shall apply as follows:

(a) The applicable height limit shall be 80 feet for the following areas:

(1) The block surrounded by L Street on the north, 16th Street on the east, Capitol Avenue on the south, and 15th Street on the west.

(2) The half block surrounded by Capitol Avenue on the north, 16th Street on the east, 15th Street on the west, and a line parallel to and 210 feet to the south of Capitol Avenue on the south.

(3) The half block to the east of 15th Street between a line running parallel to and 210 feet to the north of N Street on the north, and a line running parallel to and 210 feet to the south of N Street on the south.

(4) The half block to the south of N Street between 15th Street on the east, and a line parallel to and 200 feet to the west of 9th Street on the west.

(b) The applicable height limit shall be 120 feet for the following area:

The blocks between L Street on the north, 17th Street on the east, N Street on the south and 16th Street on the west.

(c) The applicable height limit shall be 150 feet for the following areas:

(1) The half block to the west of 16th Street between a line parallel to and 210 feet to the north of N Street on the north, and a line parallel to and 210 feet to the south of N Street on the south.

(2) The half block to the north of O Street between 16th Street on the east and 8th Street on the west.

(3) The half block to the south of N Street between 8th Street on the west and a line parallel to and 200 feet to the east of 8th Street on the east.

(4) The block to the south of O Street between a line parallel to and 200 feet to the east of 11th Street on the east and a line parallel to and 200 feet to the west of 11th Street on the west.

(5) The half block to the north of L Street between 16th Street on the east and a line parallel to and 200 feet to the west of 9th Street on the west.

(6) The half block to the west of 9th Street between L Street on the north and N Street on the south.

(d) The applicable height limit shall be 250 feet for the following areas:

(1) The half block to the south of O Street between 13th Street and a line parallel to and 200 feet to the west of 12th Street.

(2) The half block to the south of O Street between a line parallel to and 200 feet to the east of 10th Street on the east, and a line parallel to and 200 feet to the west of 8th Street on the west.

(3) The half block to the west of 8th Street between N Street on the north and O Street on the south.

(4) The half block to the south of K Street between 12th Street on the east and 10th Street on the west.

(5) The block to the north of K Street between a line parallel to and 200 feet to the west of 11th Street on the west, and a line parallel to and 200 feet to the east of 11th Street on the east.

(e) The applicable height limit shall be 300 feet for the following areas:

(1) The half block to the south of K Street, between 16th Street on the east and 12th Street on the west.

(2) The half block to the South of K Street, between 10th Street on the east and 8th Street on the west.

(3) The half block east of 8th Street, between a line parallel to and 210 feet to the north of L Street on the north and N Street on the south.

(f) The applicable height limit shall be 350 feet for the following areas:

(1) The block to the north of J Street between a line parallel to and 200 feet to the east of 11th Street on the east and a line parallel to and 200 feet west of 11th Street on the west.

(2) The half block to the north of I Street, between 11th Street on the east and a line parallel to and 200 feet to the west of 11th Street on the west.

(g) The applicable height limit shall be 400 feet for the following areas:

(1) The half block to the north of K Street between 16th Street on the east and a line parallel to and 200 feet to the west of 12th Street on the west.

(2) The half block to the north of K Street between a line parallel to and 200 feet east of 10th Street on the east and a line parallel to and 200 feet west of 8th Street on the west.

(3) The block to the west of 8th Street between K Street on the north and N Street on the south.

(h) The applicable height limit shall be 450 feet for the following areas:

(1) The half block to the south of J Street between 16th Street on the east and a line parallel to and 200 feet west of 12th Street on the west.

(2) The half block to the south of J Street between a line parallel to and 200 feet to the east of 10th Street on the east and 7th Street on the west.

(3) The half block to the north of K Street between a line parallel to and 200 feet to the east of 7th Street on the east and 7th Street on the west.

(Added by Stats. 1992, Ch. 841, Sec. 3. Effective January 1, 1993.)



8162.8

Notwithstanding any other provision of law, the following setback requirements shall apply:

(a) Buildings in the first half block north of L Street between a line parallel to and 200 feet to the east of 15th Street on the east and a line parallel to and 200 feet to the west of 9th Street on the west, and buildings in the first half block west of 9th Street between L Street on the north and N Street on the south shall be subject to the following setback requirements:

(1) Each building shall be set back not less than 15 feet from the property line along L Street or 9th Street.

(2) Buildings may be designed to include street level pedestrian oriented features such as arcades, plazas, or building bases. These features may extend up to six feet into the required 15-foot setback area, but shall not exceed 30 feet in height.

(b) Buildings in the first half block east of 15th Street between L Street on the north and N Street on the south shall be subject to the following setback requirements:

(1) Each building shall be set back not less than 9 feet from the property line along 15th Street.

(2) That portion of each building exceeding 60 feet shall be set back not less than 15 feet from the base of the building along 15th Street.

(c) Buildings in the first half block east of 11th Street between I Street on the north and a line parallel to and 210 feet to the south of K Street on the south, and buildings in the first half block to the west of 11th Street between H Street on the north and a line parallel to and 210 feet to the south of K Street on the south, shall be subject to the following setback requirement:

That portion of each building exceeding 70 feet or five floors, whichever is lower, shall be set back not less than 30 feet from the base of the building along Capitol Mall and 11th Street.

(Added by Stats. 1992, Ch. 841, Sec. 4. Effective January 1, 1993.)



8162.9

(a) Notwithstanding subdivision (a) of Section 8162.7, a 96-foot height limit shall apply to construction, exclusively for the purposes of residential development, for Lot 4, Block 223 (known as Capitol Area Development Authority Residential Site 21) surrounded by N Street on the north, 14th Street on the east, 120 feet west of 14th Street on the west, and one quarter of a half block to the south of N Street on the south.

(b) Notwithstanding any other provision of law, development on the city blocks surrounding the Stanford Mansion located at 802 N Street, and the Heilbron Mansion located at 704 O Street, shall be environmentally sensitive to these historic mansions. Copies of environmental documents for any development on the city blocks surrounding these mansions shall be distributed by the State Clearinghouse within the Governor’s Office of Planning and Research to the State Office of Historic Preservation, and other agencies as required by the California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code.

(Amended by Stats. 1993, Ch. 1195, Sec. 2.3. Effective January 1, 1994.)



8163

The Capitol Area Plan was established for the orderly development of the state’s facilities in the metropolitan area and the department shall be continuously responsible for necessary revisions and for formulating and carrying out long-range development plans.

(a) When considering recommendations for changes in the Capitol Area Plan and in formulating the long-range plans, the department shall take into consideration the following factors:

(1) The needs of the state, the City of Sacramento, and the County of Sacramento and eastern Yolo County, relative to the location and design of residential, commercial, and office buildings to be constructed, rehabilitated and restored, parking and transit facilities, traffic or fountains as may be deemed desirable for the beautification and livability of the area; and

(2) The ordinances, plans, requirements, and proposed improvements of the City of Sacramento and the County of Sacramento and eastern Yolo County, including but not limited to, zoning regulations, population trends, plans for regional transit development, and the general plan of the City of Sacramento; and

(3) Any other factors which bear upon the orderly, integrated, and cooperative development by the state, the City of Sacramento, and the County of Sacramento and eastern Yolo County, of property in the metropolitan area.

(b) Specific building plans for the location of state buildings, residential housing, parking structures, and other improvements on state-owned land in the core area shall be responsive to the following program goals:

(1) To supply an additional two million gross square feet of office space which will be available for state occupancy by the year 2000. This office space shall be within or contiguous to the core area; and

(2) To develop parking and transportation facilities in the metropolitan area to support the state’s needs in the core area as projected in the Capitol Area Plan; and

(3) To expand the supply of private and publicly owned housing in the Capitol area to accommodate approximately 3,500 people by the year 2000.

(Repealed and added by Stats. 1977, Ch. 1108.)



8164.1

There is in state government a Capitol Area Committee consisting of nine members who shall be appointed in the following manner:

(a) Four members of the committee shall be appointed by the Governor of which at least one member shall be appointed from a list of three candidates submitted by the City of Sacramento and at least one member shall be appointed from a list of three candidates submitted by the County of Sacramento. Two members shall be appointed for a term expiring December 31, 1979, and two for a term expiring December 31, 1981.

(b) Two members shall be appointed by the Speaker of the Assembly, one of whom may be a Member of the Assembly, and two members shall be appointed by the Senate Rules Committee, one of whom may be a Member of the Senate. Legislative members of the committee shall meet and, except as otherwise provided by the Constitution, advise the department to the extent that the advisory participation is not incompatible with their respective positions as Members of the Legislature. Of the four appointments by the Legislature, two shall be appointed for a term expiring December 31, 1979, and two for a term expiring December 31, 1981.

(c) One shall be appointed by and serve at the pleasure of the director.

Subsequent appointments pursuant to subdivisions (a) and (b) shall be for terms of four years, ending on December 31 of the fourth year after the end of the prior term, except that appointments to fill vacancies occurring for any reason other than the expiration of the term shall be for the unexpired portion of the term in which they occur. The members of the board shall hold office until their successors are appointed and qualify.

The members of the committee shall not receive compensation from the state for their services under this article but, when called to attend a meeting of the committee, shall be reimbursed for their actual and necessary expenses incurred in connection with the meeting in accordance with the rules of the Department of Human Resources.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 76, Sec. 78. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



8164.2

(a) The committee shall elect a chairperson. The committee shall meet annually and upon the call of the chairperson or the written request of any three members.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 547, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)



8164.3

(a) It is the purpose of the committee to independently review the reports of the department to the Legislature and counsel and advise the department in carrying out its responsibilities related to the Capitol Area Plan. The committee may submit separate comments on the departmental reports on the Capitol Area Plan to the Legislature. The committee shall involve a broad cross section of interested citizens in the form of an advisory body. The advisory body shall serve without compensation.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 547, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)



8165

The Legislature finds and declares:

(a) There is clear justification and need for the creation of a beautiful and impressive western approach to the capital city of California, which coordinates and integrates the planning and development of all major elements in the immediate environment, and emphasizes the most important single structure in the complex, the State Capitol Building.

(b) In order to provide for the formulation and implementation of a long-range, funded program for beautification of the mall, which is coordinated with the plans of the multiplicity of interests involved, it is necessary to assign responsibility and authority sufficient to achieve these objectives to a single agency. The department is the agency most able to effectively carry out this assignment.

(Repealed and added by Stats. 1970, Ch. 172.)



8166

The department shall have the overall responsibility and authority for the formulation and implementation of a long-range master plan for the improvement of the Capitol Mall. Such plan shall be integrated and compatible with the development plans of all appropriate public and private interests, including the Sacramento Central City Development Projects. The principal objective of this master plan shall be to provide a physical and aesthetic expression in the approaches to the State Capitol Complex and to embody the best the state can produce in coordinated environmental planning and architectural integrity.

(Repealed and added by Stats. 1970, Ch. 172.)



8167

That portion of Route 275 that extends from the end of the Sacramento River Bridge in the City of Sacramento to the junction of Capitol Avenue and Ninth Street in Sacramento is hereby designated as the “Capitol Mall” and shall be an integral part of the Capitol Area Plan.

(Repealed and added by Stats. 1970, Ch. 172.)



8168

The department, in addition to the other powers granted by this article, shall have the express power to do all acts necessary to accomplish the overall planning and beautification of the Capitol Mall contemplated by the 1968 amendments to former Article 1 (commencing with Section 8160) of Chapter 2.8 of Division 1 of Title 2. Such powers shall include, but not be limited to, the active solicitation for and acceptance of any gifts or grants from whatever source available.

(Repealed and added by Stats. 1970, Ch. 172.)



8169

(a) The director may lease the real property owned by the state within the core area, and not under the jurisdiction of any other state agency, for purposes consistent with the Capitol Area Plan and the management thereof, for the term and upon terms and conditions that the director may deem appropriate. A lease shall provide that any property subsequently leased by a joint powers authority for which a lease or rental for a period of five years or more is contemplated, shall be advertised and awarded utilizing for the purpose the same procedure followed by the director for other state properties. The director’s authority to lease real property under this section shall include, but not be limited to, the authority to lease portions of buildings and facilities occupied or to be occupied in part by state agencies, to private parties, and other public agencies for office, residential, parking, and commercial uses consistent with the Capitol Area Plan.

(b) The director may sell real property that is owned by the state within the Capitol Area Plan area that is not under the jurisdiction of any other state agency and that is designated for residential and commercial purposes in the 1997 update of the plan. If the director sells property under this section, that property shall be sold at its fair market value to the joint powers authority created pursuant to Section 8169.4 for resale and use in the development of residential and commercial properties consistent with the Capitol Area Plan. In addition, any property sold under this section shall not diminish the number of existing dwelling units or subsequently developed units that are required to be made available to low-income households pursuant to Section 8193. For the purposes of Section 8193, an existing residential dwelling unit or a subsequently developed unit located on land sold pursuant to this section shall continue to be included in the determination of the total number of dwelling units located on property leased by the joint powers authority created pursuant to Section 8169.4.

The director may not sell any existing residential properties pursuant to this subdivision that are under the management of the joint powers authority created pursuant to Section 8169.4 unless that sale is part of an overall development plan that will lead to a net increase in residential units on the affected site or sites.

In addition, the director may not sell any existing residential properties pursuant to this subdivision that are under the management of the joint powers authority created pursuant to Section 8169.4 unless a deed restriction is recorded against the properties that contains an express condition and covenant that the real property conveyed shall be used only for residential purposes for a period of at least 45 years. “Residential purposes” means the same or substantially similar multifamily, single-family, or condominium use, or a mixed use, with the same or greater number of residential units on the affected site. The terms of the restriction are for the benefit of the public at large and for the benefit of all parcels of land located within the boundaries of the Capitol Area Plan. The residential use required by this subdivision shall bind all successive owners of the property for a period of 45 years from the date the property is conveyed by the joint powers authority.

(c) With respect to residential leases, the director’s authority included in this section shall not extend beyond the Capitol area. The director shall assure that tenants residing within the Capitol area are not involuntarily displaced as a result of leases executed after January 1, 1978. The director’s authority shall also include the authority to enter into long-term leases not to exceed 60 years and to pledge, subordinate, hypothecate, or to permit the assignment of these leases in connection with financing to be obtained by any lessee or sublessee.

(d) The director may not execute a sales agreement or lease agreement for a term lease of more than five years between the state and another entity, enter into a joint powers agreement, or issue revenue bonds or notes of evidences of indebtedness offered by the joint powers authority, if the agreement concerns state-owned property in the County of Sacramento or the County of Yolo, unless not less than 30 days prior to its execution he or she notifies and provides an economic analysis of the proposed sale to the Members of the Legislature who represent the Capitol area and the chairman of the committee in each house of the Legislature which considers appropriations, the chairman of the appropriate policy committee in each house, and the Chairman of the Joint Legislative Budget Committee, or his or her designee, in writing of his or her intention to execute such an agreement. The chairman of the committee or his or her designee may determine a lesser notification period prior to execution. A copy of the notice shall be provided to any person who requests the director in writing for the notice.

(e) The Legislature hereby finds that it will be of broad public benefit to stimulate development of residential and commercial components of the Capitol Area Plan. Therefore, the director may sell property to the joint powers authority created pursuant to Section 8169.4 at a price that is determined to be its fair market value and terms that have been determined to be appropriate to stimulate timely development to meet the goals set forth by the Legislature in the 1997 update of the Capitol Area Plan. The Capitol Area Development Authority may request these sales after providing the director with appropriate economic analysis in support of the value at which property is to be conveyed. The director may approve the sale of the property if he or she concurs with the economic analysis.

(f) The Legislature hereby finds that it will be of broad public benefit to lease some residential units in the Capitol area to persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code, for less than prevailing market rental rates. Therefore, the director may rent or provide for the rental of residential facilities to persons and families of low or moderate income for less than market rental rates and enter into long-term ground leases at nominal or below market rental rates when the director deems it will benefit these persons and families.

(g) All leases of state-owned property in the core area to any private person for other than parking shall be subject to possessory interest taxes in accordance with Chapter 1 (commencing with Section 101) of Part 1 of Division 1 of the Revenue and Taxation Code.

(h) The net proceeds of any moneys received from the disposition of any state parcels sold pursuant to subdivision (b) shall be deposited into the General Fund. The department shall be reimbursed for any cost or expense incurred in the disposition of any parcels.

(Amended by Stats. 1997, Ch. 262, Sec. 1. Effective August 11, 1997.)



8169.1

The director may maintain, repair, alter, sell, remove, or demolish buildings or other structures within the Capitol area when the director deems it desirable to do so, and may construct such structures, facilities, alterations, and improvements as are consistent with the Capitol Area Plan. All moneys collected pursuant to this section and Section 8169 shall be deposited in the General Fund as provided by Section 15863. All moneys now and hereafter deposited in said account shall be available for the purposes set forth in Section 15863, and for the payment of all costs and expenses, including administrative costs and expenses, incurred in performing any work, acts or functions authorized by Sections 8160 to 8169.4, inclusive, including maintenance, alterations, repairs, demolition, minor construction, purchase of furnishings, relocation of tenants, and the implementation of all other policies and programs set forth in the Capitol Area Plan, such as, but without being limited to, parking and transit programs; provided, however, that as of July 1, 1982, all moneys collected pursuant to this section and Section 8169 shall be deposited in the General Fund and are continuously appropriated to the Department of General Services for the payment of all costs and expenses, including administrative costs and expenses, incurred in performing any of the above referred to work, acts or functions and the implementation of all policies and programs set forth in the Capitol Area Plan. Commencing July 1, 1984, any unneeded balance in the appropriation made by this section shall be transferred by the Controller on order of the Director of General Services to the unencumbered balance of the General Fund.

(Added by Stats. 1977, Ch. 1108.)



8169.2

The director shall promulgate regulations for relocation payments and assistance consistent with the requirements of Sections 51063 and 51310 of the Health and Safety Code.

(Amended by Stats. 1984, Ch. 144, Sec. 97.)



8169.3

Construction of parking structures in the core area on state-owned property for the use of the state pursuant to Section 14671.5 is hereby authorized by the Legislature.

(Added by Stats. 1977, Ch. 1108.)



8169.4

The department and the City of Sacramento are authorized to enter into an agreement pursuant to the provisions of Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 to accomplish any of the purposes or objectives set forth in the Capitol Area Plan as provided for by this article. For the purposes of Section 6502, the power to accomplish any such purpose or objective shall be considered to be a power common to the contracting parties. The department may provide moneys for the operation of the joint powers authority from the funds appropriated by Section 8169.1, or from any other moneys available for such purpose, and the director may lease any of the property in the core area to the authority, with or without consideration, and upon such terms and conditions as the director deems necessary to accomplish the purposes and objectives set forth in the Capitol Area Plan. The authority may issue revenue bonds, notes or evidences of indebtedness as provided in Article 2 (commencing with Section 6540) of Chapter 5 of Division 7 of Title 1.

(Added by Stats. 1977, Ch. 1108.)



8169.5

(a) In furtherance of the Capitol Area Plan, the objectives of Resolution Chapter 131 of the Statutes of 1991, and the legislative findings and declarations contained in Chapter 193 of the Statutes of 1996, relative to the findings by the Urban Land Institute, the director may purchase, exchange, or otherwise acquire real property and construct facilities, including any improvements, betterments, and related facilities, within the jurisdiction of the Capitol Area Plan in the City of Sacramento pursuant to this section. The total authorized scope of the project shall consist of up to approximately 1,470,200 gross square feet of office space and approximately 742,625 gross square feet of parking structures for use by the State Department of Education, the State Department of Health Care Services, the State Department of Public Health, and the Department of General Services as anchor tenants on blocks 171, 172, 173, 174, and 225, along with related additional parking on block 224, within the Capitol area. The acquisition and construction authorized pursuant to this section may not cause the displacement of any state or legislative employee parking spaces in the blocks specified in this subdivision unless the Department of General Services makes available existing state-owned parking spaces, acquires parking spaces, or constructs replacement parking that results in the affected employees’ parking spaces being located at a reasonable distance from their place of employment.

(b) Subject to paragraphs (2) and (3) of subdivision (c), the department may contract for the lease, lease-purchase, lease with an option to purchase, acquisition, design, design-build, construction, construction management, and other services related to the design and construction of the office and parking facilities authorized to be acquired pursuant to subdivision (a).

(c) (1) The State Public Works Board may issue revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) of Part 10b of Division 3 to finance all costs associated with acquisition, design, and construction of office and parking facilities for the purposes of this section. The State Public Works Board and the department may borrow funds for project costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313. In the event the bonds authorized by the project are not sold, the State Department of Education, the State Department of Health Care Services, the State Department of Public Health, and the Department of General Services, as determined by the Department of Finance, shall commit a sufficient amount of their support appropriations to repay any loans made for the project from the Pooled Money Investment Account. It is the intent of the Legislature that this commitment shall be included in future Budget Acts until all outstanding loans from the Pooled Money Investment Account are repaid either through the proceeds from the sale of bonds or from an appropriation.

(2) (A) If the department proposes to acquire the facilities on a design-build basis, prior to the department entering into an agreement pursuant to subdivision (b) to design and build the facilities on blocks 171, 172, 173, 174, and 225, as specified in subdivision (a), the department shall submit to the Legislature a copy of all documents that shall be the basis upon which bids will be solicited and awarded to design and build the facilities. The documents shall include the following:

(i) The request for qualifications.

(ii) Site development guidelines.

(iii) Architectural and all system design requirements for the facilities.

(iv) Notwithstanding any other provision of law, the recommended specific criteria and process by which the contractor shall be selected.

(v) The performance criteria and standards for the architecture and all components and systems of the facilities.

(B) The information in the documents shall be provided in at least as much detail as was prepared for the San Francisco Civic Center Complex project and shall cover the quality of materials, equipment, and workmanship to be used in the facilities. These documents shall also include a detailed and specific space program for the facilities that identifies the specific spatial needs of the state agencies.

(C) If the department proposes to contract for construction separate from design, the department shall, prior to commencing work on working drawings for the facilities on blocks 171, 172, 173, 174, and 225, submit to the Legislature a copy of the preliminary plans for the facilities and a detailed and specific space program for the facilities that identifies the specific spatial needs of the state agencies.

(E) Regardless of how the department proposes to acquire the facilities, the department also shall submit all of the following information, which may be included in the bid documents:

(i) A final estimated cost for design, construction, and other costs.

(ii) How the department would manage the contracts entered into for this project to ensure compliance with contract requirements and to ensure that the state receives the highest level of quality workmanship and materials for the funds spent on the project.

(3) The department shall submit to the Legislature the information required to be submitted pursuant to paragraphs (2) and (6) on or before December 1, 1998. Except for those contracts and agreements necessary to prepare the information required by paragraphs (2) and (6), the department shall not solicit bids to enter into any agreement to design and build or otherwise acquire the facilities or commence work on working drawings on block 171, 172, 173, 174, or 225 sooner than the later of April 1, 1999, or 120 days after the department submits to the Legislature the information required to be submitted pursuant to paragraphs (2) and (6). The Legislative Analyst shall evaluate the information submitted to the Legislature and shall prepare a report to the Joint Committee on Rules within 60 days of receiving the documents submitted to the Legislature. It is the intent of the Legislature that the Joint Committee on Rules meet prior to the date the department is authorized to solicit bids to design and build or otherwise acquire the facilities or commence work on working drawings for the purposes of discussing the report from the Legislative Analyst and adopting a report with any recommendations to the department on changes to the site design criteria, performance criteria, and specifications and specific criteria for determining the winning bidder. If the Joint Committee on Rules adopts a report prior to the date the department is authorized to solicit bids to design and build or otherwise acquire the facilities or commence work on working drawings, the department may solicit the bids or commence the work when the report is adopted by the Joint Committee on Rules. The Senate Committee on Rules and the Speaker of the Assembly may designate members of their respective houses to monitor the progress of the preparation of the documents to be submitted pursuant to paragraph (2). The department shall prepare periodic progress reports and meet with the designated members or their representatives, as necessary, while preparing the documents.

(4) The amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold may equal, but shall not exceed, the cost of planning, preliminary plans, working drawings, construction, construction management and supervision, other costs relating to the design and construction of the facilities, and any additional sums necessary to pay interim and permanent financing costs. The additional amount may include interest and a reasonable required reserve fund.

(5) Authorized costs of the facilities for preliminary plans, working drawings, construction, and other costs shall not exceed three hundred ninety-two million dollars ($392,000,000). Notwithstanding Section 13332.11, the State Public Works Board may authorize the augmentation of the amount authorized under this paragraph by up to 10 percent of the amount authorized.

(6) The net present value of the cost to acquire and operate the facilities authorized by subdivision (a) may not exceed the net present value of the cost to lease and operate an equivalent amount of comparable office space over the same time period. The department shall perform this analysis and shall obtain interest rates, discount rates, and Consumer Price Index figures from the Treasurer and submit its analysis with the documents submitted pursuant to paragraph (2) of subdivision (c). For purposes of this analysis, the department shall compare the cost of acquiring and operating the proposed facilities with the avoided cost of leasing and operating an equivalent amount of comparable office space that will no longer need to be leased because either (A) agencies will no longer occupy currently leased facilities when they occupy the proposed facilities, or (B) agencies will no longer occupy currently leased facilities when they occupy state-owned space being vacated by state agencies occupying the proposed facilities. The analysis shall also include the cost of any unique improvement associated with the moving of an agency into any state-owned space that would be vacated by agencies moving into the proposed facilities. However, these costs shall not include the cost of renovating or modernizing vacated state-owned space that is necessary to accommodate state agencies in general purpose office space. This paragraph shall not be construed as authorizing any renovation of state-owned space.

(d) The director may execute and deliver a contract with the State Public Works Board for the lease of the facilities described in this section that are financed with the proceeds of the board’s bonds, notes, or bond anticipation notes issued in accordance with this section.

(Amended by Stats. 2012, Ch. 728, Sec. 56. Effective January 1, 2013.)



8169.7

(a) The department may sell all or a portion of the following properties located in the County of Sacramento, City of Sacramento, State of California, and leased by the department to the Capitol Area Development Authority:

(1) Parcel 1. Approximately 0.14 acres of land, not including improvements thereon, located at 1510 14th Street, and identified by Sacramento County Assessor Parcel Number 006-0224-026.

(2) Parcel 2. Approximately 0.22 acres of land, not including improvements thereon, located at 1530 N Street and 1412 16th Street, and identified by Sacramento County Assessor Parcel Numbers 006-0231-008 and 006-0231-009.

(3) Parcel 3. Approximately 0.15 acres of land, not including improvements thereon, located at 1416 17th Street and 1631 O Street, and identified by Sacramento County Assessor Parcel Numbers 006-0233-012 and 006-0233-013.

(4) Parcel 4. Approximately 0.59 acres of land, not including improvements thereon, located at 1609 O Street, and identified by Sacramento County Assessor Parcel Number 006-0233-026.

(5) Parcel 5. Approximately 0.07 acres of land, not including improvements thereon, located at 1612 14th Street, and identified by Sacramento County Assessor Parcel Number 006-0284-011.

(6) Parcel 6. Approximately 0.30 acres of land, not including improvements thereon, located at 1616, 1622, and 1626 14th Street and 1325 and 1331 Q Street, and identified by Sacramento County Assessor Parcel Numbers 006-0284-012, 006-0284-013, 006-0284-014, 006-0284-015, and 006-0284-016.

(b) The properties shall be sold for market value, or upon terms and conditions as the director, with concurrence of the Department of Finance, determines are in the best interest of the state.

(c) The department may offer the property for sale pursuant to a public bidding process designed to obtain the highest return for the state. Any transaction based on such a bidding process shall be deemed to be the market value. The director, at the director’s sole discretion, may reject all bids received if it is in the best interest of the state to do so.

(d) The department shall be reimbursed for any cost or expense incurred in the disposition of any parcels from the sale proceeds.

(e) The Director of Finance may provide a loan from the General Fund in the amount of not more than two hundred thousand dollars ($200,000) to augment Item 1760-001-0002 of Section 2.00 of the Budget Act of 2012 and may adjust the amounts appropriated in Item 1760-001-0002 of Section 2.00 of the Budget Act of 2012, for the purposes of supporting the management of the state’s real property footprint reduction to accommodate any increase in workload or other costs to the department in implementing this section.

(f) The disposition of the properties shall be made on an “as is” basis, and any sale shall be exempt from Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code.

(g) As to any property sold pursuant to this section, the director shall except and reserve to the state all mineral deposits possessed by the state, as defined in Section 6407 of the Public Resources Code, below a depth of 500 feet, without surface rights of entry. The rights to prospect for, mine, and remove the deposits shall be limited to those areas of the property conveyed that the director, after consultation with the State Lands Commission, determines to be reasonably necessary for the removal of the deposits.

(h) The disposition of the properties pursuant to this section shall not constitute a sale or other disposition of surplus state property pursuant to Section 11011.

(i) The net proceeds of any moneys received from the disposition of any parcels described in this section shall be deposited in the General Fund or the Deficit Recovery Fund as determined by the Department of Finance.

(Added by Stats. 2012, Ch. 32, Sec. 7. Effective June 27, 2012.)






ARTICLE 2 - Governor’s Mansion

8170

The site of the Governor’s Mansion is hereby designated as all that certain real property situate, lying and being in the County of Sacramento, State of California, particularly described as follows:

Parcel No. 1.Lot 210, as shown on the official “Plat of Carmichael Colony,” recorded in the office of the County Recorder of Sacramento County, on March 11, 1910, in Book 10 of Maps, Map No. 9.

Parcel No. 2.All that portion of Lot 209, as shown on the official “Plat of Carmichael Colony,” recorded in the office of the County Recorder of Sacramento County on March 11, 1910 in Book 10 of Maps, Map No. 9, described as follows:

Beginning at a point on the Southwesterly line of said lot, from which the Southwesterly corner of said lot bears North 63°22´ West 387.52 feet; thence from said point of beginning South 65°50´50″ East 294.31 feet to a point on the Southeasterly line of said lot; thence along said Southeasterly line, South 65°25´20″ West, 16.30 feet to the Southwesterly line of said lot; thence along said Southwesterly line, North 63°22´ West 283.85 feet to the point of beginning.

Parcel No. 3.All that portion of land shown and designated “Charles Deterding and Mary Deterding, a single woman” on that certain Record of Survey entitled “Deterding Ranch being a portion of San Juan Meadows,” recorded in the office of the County Recorder of Sacramento County on December 13, 1961 in Book 18 of Surveys, at page 29, and being described as follows:

Beginning at the most Southerly corner of Lot 12, as said lot is shown on the official “Plat of Walnut Heights,” recorded in the office of the County Recorder of Sacramento County, in Book 26 of Maps, Map No. 25, said point of beginning also being the most Westerly corner of that certain parcel of land conveyed to the County of Sacramento by deed recorded August 26, 1966 in Book 66-08-24, page 386, Official Records; thence from said point of beginning, along the Westerly line of said Sacramento County’s land, South 19°02´54″ East 248.66 feet; thence South 37°32´23″ West 711.46 feet to a point on the centerline of the American River, as shown on said record of survey; thence along said centerline, North 63°17´47″ West to a point from which the most Southerly corner of Lot 210, as said lot is shown on the official “Plat of Carmichael Colony,” recorded in the office of the County Recorder of Sacramento County, in Book 10 of Maps, Map No. 9, bears North 8°46´ East; thence North 8°46´ East to said Southerly corner of Lot 210; thence along the Southeasterly line of said Lot 210 and Lot 209 of said Carmichael Colony, the following five (5) courses and distances: (1) North 77°45´ East 76.00 feet, (2) North 47°30´ East 178 feet, (3) North 45°20´ East 396.20 feet, (4) North 46°50´ East 107.50 feet to the most Easterly corner of said Lot 210, and (5) North 65°25´20″ East 16.30 feet to the point of beginning.

(Amended by Stats. 1970, Ch. 1257.)



8171

The Director of General Services shall appoint an architect to be a professional adviser to the department for purposes of this chapter. The professional adviser, after consultation with the State Architect and the Director of Finance, shall formulate the architectural program of the department under this chapter together with such limitations on the program as are deemed advisable.

(Repealed and added by Stats. 1970, Ch. 172.)



8172

The Director of General Services is authorized and directed to immediately proceed with the acquisition and development, including landscaping, of the site designated in Section 8170 and with the major construction and improvements for the Governor’s Mansion and the equipping and furnishing thereof, to the extent that moneys are specifically made available for such purposes by the Legislature.

(Repealed and added by Stats. 1970, Ch. 172.)



8173

Should any Governor choose not to reside in the Governor’s Mansion, the Director of General Services may permit the property to be used by government employees for training sessions, seminars, conferences, or other state-related activities, provided such use is consistent with local zoning ordinances. The Director of General Services may establish fees and such regulations as are necessary to maintain the integrity of the mansion.

(Repealed and added by Stats. 1977, Ch. 1025.)



8174

(a) Notwithstanding any other provision of law, all of that real property designated as the site of the Governor’s Mansion, and particularly described in Section 8170, shall be sold by the Department of General Services, which shall conduct a bid process on or before December 31, 1982, with the right to reject all bids. In the event all bids are rejected, the Department of General Services shall institute new bidding procedures within 30 days.

(b) The premises of the Governor’s Mansion shall remain uninhabited, except for maintenance personnel, until the property is transferred. Proceeds of the sale, minus administrative expenses, shall be deposited in a special account and held for the purpose of providing a suitable residence for the Governor.

(c) For the purposes of subdivision (b), “suitable residence” means any building or facility designated by the Governor, the purposes of which (1) may include the conduct of any official business, receptions and ceremonial activities, and any personal business of the Governor and the Governor’s family, in which a measure of personal privacy is afforded, and (2) shall include living accommodations to be used at the Governor’s discretion. The residence may include the existing structure and former Governor’s residence known as the Stanford Mansion located at 8th and N Streets in the City of Sacramento.

(Amended by Stats. 1997, Ch. 288, Sec. 1. Effective August 18, 1997.)






ARTICLE 3 - Capitol Area Redevelopment

8180

The following terms, used in this article, shall have the following meanings:

(a) “Project area” includes both of the following:

(1) The area within the City of Sacramento which is bounded on the north by “L” Street, on the south by “R” Street, excepting that portion lying between 11th and 12th Streets which southern boundary shall be the alley lying between “R” and “S” Streets, on the west by 7th Street, and on the east by 17th Street, excepting any portion of that area which is within the boundaries of a redevelopment project area adopted prior to April 1, 1979, by the City of Sacramento pursuant to the Community Redevelopment Law.

The streets bounding the project area are included therein, and this does not constitute a change in, but is declaratory of the existing law.

Pursuant to an agreement between the authority and the City of Sacramento, the boundaries of the project area established by this section may be amended by a resolution adopted by the authority to include all or any portion of the blocks bounded on the west by 5th Street, on the north by “N” Street, on the east by 7th Street, and on the south by “P” Street, upon the effective date of an ordinance adopted by the City of Sacramento amending the boundaries of the city’s redevelopment project area to detach all or any portion of those blocks from the city’s redevelopment project area for the purpose of including that area within the project area established by this section. For the purposes of paragraph (1) of subdivision (b) of Section 8183, the assessed value of the property detached from the city’s redevelopment project area and included within the project area established by this section shall be that portion of the assessed value of that property upon which taxes were allocated to the taxing agencies immediately prior to the effective date of the resolution and shall exclude that portion of the assessed value of that property upon which taxes were allocated to the city’s redevelopment agency.

In the event that the project area is not amended as described in this section, the city’s redevelopment agency may satisfy any replacement housing obligations that result from the development of any portion of the blocks bounded on the west by 5th Street, on the north by “N” Street, on the east by 7th Street, and on the south by “P” Street within that portion of the project area agreed to by the authority and the City of Sacramento.

(2) The area within the City of Sacramento which is bounded on the north by “Q” Street, on the south by “S” Street, on the west by 17th Street, and on the east by the westerly edge of the current right-of-way for the rail lines running north and south between 19th and 20th Streets, and which is bounded on the north by “R” Street, excepting that portion lying between 11th and 12th Streets which northern boundary shall be the alley lying between “R” and “S” Streets, on the south by “S” Street, on the west by 10th Street, and on the east by 17th Street, inclusive of the streets therein, which portion of the project area is commonly known as the “R Street Area.”

(b) “Redevelopment plan” means the Capitol Area Plan approved by the Director of General Services on March 15, 1977, and referred to in Section 8160, and the plan prepared pursuant to Section 8182.5, together with documents adopted pursuant to Section 8183.

(c) “Authority” means the Capitol Area Development Authority created by the joint powers agreement executed pursuant to Section 8169.4 by the Director of General Services of the State of California and the Mayor of the City of Sacramento on July 1, 1978.

(Amended by Stats. 2002, Ch. 468, Sec. 2.5. Effective January 1, 2003.)



8181

The Legislature finds and declares that:

(a) The project area is blighted and in need of redevelopment in the interest of the health and safety and general welfare of the people of the City of Sacramento and the State of California.

(b) The authority is the appropriate entity to direct the redevelopment of the project area.

(c) The redevelopment plan provides an appropriate plan for the redevelopment of the project area.

(Added by Stats. 1979, Ch. 953.)



8182

The authority shall have those powers of a redevelopment agency created by Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code, which the authority, by resolution, from time to time deems appropriate, and such powers shall be deemed to be powers common to the Department of General Services and the City of Sacramento. Additionally, the authority shall be deemed a housing authority for purposes of eligibility for participation in state programs and receipt of state grants, loans, or other funding for which a housing authority is eligible; this does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 1982, Ch. 51, Sec. 3. Effective February 17, 1982.)



8182.5

The authority shall, in cooperation with the City of Sacramento, prepare an appropriate plan for the development and redevelopment of that portion of the project area set forth in paragraph (2) of subdivision (a) of Section 8180 (the R Street Area), that furthers the purposes and objectives set forth in the Capitol Area Plan. The plan shall be approved after published notice and at least one public hearing by the authority.

(Added by Stats. 2002, Ch. 468, Sec. 3. Effective January 1, 2003.)



8183

(a) The authority may, by resolution, adopt documents necessary or convenient to the exercise of its powers and may designate that any document shall be incorporated into the redevelopment plan.

(b) Documents adopted pursuant to subdivision (a) may include a requirement that taxes, including possessory interest taxes, levied upon taxable property within the project area after the effective date of the resolution adopting the document or documents be divided as follows:

(1) The portion of the taxes which would be produced by the rate upon which the tax is levied each year by or for each of the taxing agencies upon the total sum of the assessed value of the taxable property in the project area as shown upon the assessment roll used in connection with the taxation of the property by the taxing agency, last equalized prior to the effective date of the resolution, shall be allocated to, and when collected shall be paid into, the funds of the respective taxing agencies, as taxes by or for said taxing agencies on all other property are paid (for the purpose of allocating taxes levied by or for any taxing agency or agencies which did not include the territory in the project area on the effective date of the resolution but to which the territory has been annexed or otherwise included after the effective date, the assessment roll of the county last equalized on the effective date of said resolution shall be used in determining the assessed valuation of the taxable property in the project area on said effective dates).

(2) The portion of said levied taxes each year in excess of that amount shall be allocated to, and when collected shall be paid into, a special fund of the authority to pay the principal of and interest on loans, moneys advanced to, or indebtedness (whether funded, refunded, assumed or otherwise) incurred by the authority to finance or refinance, in whole or in part, the redevelopment of the project area. Unless and until the total assessed valuation of the taxable property in the project exceeds the total assessed value of the taxable property in the project area as shown by the last equalized assessment roll referred to in paragraph (1), all of the taxes levied and collected upon the taxable property in the project area shall be paid into the funds of the respective taxing agencies. When these loans, advances, and indebtedness, if any, and interest thereon have been paid, then all moneys thereafter received from taxes upon the taxable property in the project area shall be paid into the funds of the respective taxing agencies as taxes on all other property are paid.

(3) For the purpose of allocating taxes pursuant to the document prepared pursuant to this section, the base year shall remain fiscal year 1979–80. Commencing with the fiscal year 1982–83, the 1979–80 base year roll shall be adjusted to reflect the revised project area as set forth in subdivision (a) of Section 8180.

(4) For the purposes of the document prepared pursuant to this section for the portion of the project area set forth in paragraph (2) of subdivision (a) of Section 8180 (the R Street Area), the base year shall be the 2001–02 fiscal year. Commencing with the 2002–03 fiscal year, the 2001–02 base year roll shall be adjusted to reflect the project area set forth in paragraph (2) of subdivision (a) of Section 8180.

(5) The authority shall separately account for the receipt and expenditures of the allocation of taxes and rents from state-owned and leased property derived from that portion of the project area described in paragraph (2) of subdivision (a) of Section 8180 (the R Street Area).

(6) The authority may not expend or otherwise use the allocation of taxes and rents from state-owned and leased property received from any other portion of the project area outside of that portion of the project area described in paragraph (2) of subdivision (a) of Section 8180 (the R Street Area), within the R Street Area unless otherwise approved in writing between the authority and the Director of General Services.

(c) In the proceedings for the advance of moneys, or making of loans, or the incurring of any indebtedness (whether funded, refunded, assumed or otherwise) by the authority to finance or refinance, in whole or in part, the redevelopment project, the portion of taxes mentioned in paragraph (2) of subdivision (b) may be irrevocably pledged for the payment of the principal of and interest on said loans, advances, or indebtedness.

(d) Any documents designated to be incorporated into the redevelopment plan may be adopted at any regular or special meeting of the authority. Notice of the authority’s intent to adopt the document shall be stated in the agenda prepared in connection with the meeting at which the document is adopted, which agenda shall be made available to the public in the manner specified in Section 54956. No other notice shall be required in connection with the adoption of these documents.

(Amended by Stats. 2002, Ch. 468, Sec. 4. Effective January 1, 2003.)



8184

For the purpose of allocating taxes pursuant to Section 8183, state subvention payments made with respect to property within the project area are deemed to be taxes levied upon such property.

(Added by Stats. 1979, Ch. 953.)



8185

For the purpose of exercising powers of a redevelopment agency, the jurisdiction of the authority shall be the “metropolitan area” as defined in subdivision (a) of Section 8160.1.

(Added by Stats. 1979, Ch. 953.)



8186

The City of Sacramento shall not adopt a plan containing the provisions of Section 33670 of the Health and Safety Code with respect to any portion of the project area.

(Added by Stats. 1979, Ch. 953.)



8187

No action attacking or otherwise questioning the validity of any redevelopment plan or any adoption or incorporation of any document into the redevelopment plan as provided in subdivision (a) of Section 8183, or any findings or determinations of the authority in connection with such plan shall be brought prior to the adoption of the redevelopment plan nor at any time after the elapse of 60 days from the date of adoption of the resolution adopting the plan or any document.

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of bonds and the redevelopment plan to be financed or refinanced, in whole or in part, by the bonds, or to determine the validity of a redevelopment plan not financed by bonds, including, but not limited to, the validity of any document adopted or incorporated into the redevelopment plan, or the legality and validity of all proceedings taken and (as provided in the bond resolution) proposed to be taken for the authorization, issuance, sale, and delivery of the bonds and for the payment of the principal thereof and interest thereon.

(Added by Stats. 1979, Ch. 953.)



8188

The judgment shall determine the validity or invalidity respectively of the matters specified in Section 8187. The judgment shall be subject to being reopened under Section 473 or 473.5 of the Code of Civil Procedure, or otherwise only within 90 days after the entry of the judgment, and the petitioner and any person who has appeared in the special proceeding may move for a new trial under proper circumstances and upon appropriate grounds and may appeal from the judgment.

(Amended by Stats. 1983, Ch. 142, Sec. 28.)



8189

The judgment, if no appeal is taken, or if taken and the judgment is affirmed, shall be forever binding and conclusive, as to all matters therein adjudicated or which at that time could have been adjudicated, against the authority and against all other parties, and if the judgment determines that the redevelopment plan is valid and effective, the authority is authorized to issue such bonds and such bonds when issued shall be valid, the judgment shall permanently enjoin the institution by any person of any action or proceeding raising any issue to which the judgment is binding and conclusive.

(Added by Stats. 1979, Ch. 953.)



8190

Whenever property in the project area has been redeveloped and thereafter is leased for a term not less than 10 years, notwithstanding mutual rights of termination, by the authority to any person or persons or whenever the authority leases real property to any person or persons for redevelopment, for a term not less than 10 years notwithstanding mutual rights of termination, the property shall be assessed and taxed in the same manner as privately owned property, and the lease or contract shall provide that the lessee shall pay taxes upon the assessed value of the entire property and not merely the assessed value of his or its leasehold interest.

(Added by Stats. 1979, Ch. 953.)



8191

(a) Except with respect to taxes allocated to the authority pursuant to subdivision (b) of Section 8183 which are used by the authority to make payments with respect to the installation of street lights and sidewalks within the project area, not less than 20 percent of those taxes shall be used by the authority for the purpose of increasing and improving, within the jurisdiction of the authority, the supply of housing for persons of low income as defined in Section 50093 of the Health and Safety Code and for persons and families of moderate income as defined in Section 50093 of the Health and Safety Code.

(b) (1) With respect to taxes allocated to the authority pursuant to subdivision (b) of Section 8183 from that portion of the project area described in paragraph (2) of subdivision (a) of Section 8180 (the R Street Area), not less than 20 percent of those taxes from the R Street Area shall be used by the authority for the purpose of increasing and improving, within the jurisdiction of the authority within the R Street Area, the supply of housing for persons of low income, as defined in Section 50093 of the Health and Safety Code, and for persons and families of moderate income, as defined in Section 50093 of the Health and Safety Code.

(2) Over the duration of the portion of the project area described in paragraph (2) of subdivision (a) of Section 8180 (the R Street Area), the authority shall expend the funds set aside pursuant to this subdivision in proportion to the need for housing for very low income households, persons of low income, and persons and families of moderate income, as determined for the City of Sacramento pursuant to Section 65584 of the Government Code. In no event, however, shall less than 33 percent of these funds be expended to assist housing for very low income households nor less than 33 percent be expended to assist housing for persons of low income. The term “very low income households” shall have the meaning set forth in Section 50093 of the Health and Safety Code.

(3) Newly constructed rental housing financed in whole or in part with the funds set aside pursuant to this subdivision shall remain affordable to, and occupied by, very low income households, persons of low income, and persons and families of moderate income for not less than 55 years.

(Amended by Stats. 2002, Ch. 468, Sec. 5. Effective January 1, 2003.)



8192

The lessee of any property leased from the authority for residential purposes for a term of five years or less shall receive a credit against future rental payments, or a refund if he is no longer leasing the property, upon submission to the authority that he has paid the taxes imposed on him for his possessory interest in the property. The amount of the credit or refund shall be the amount of the tax actually paid.

(Added by Stats. 1979, Ch. 953.)



8193

(a) During the period commencing on July 1, 1982, and ending when 600 newly constructed dwelling units have been completed and initially occupied, the authority shall have currently occupied or make available at affordable rents to low-income households at least 25 percent of the existing dwelling units.

(b) Beginning when 600 newly constructed dwelling units have been completed and initially occupied, the authority shall have currently occupied or make available at affordable rents to low-income households at least 25 percent of the total number of dwelling units located on property leased by the authority from the department.

(c) The number of dwelling units which are required to be made available in the manner specified in subdivisions (a) and (b) shall be increased or decreased to reflect increases or decreases in the number of the units which are leased by the authority from the department.

(d) The term “existing dwelling units,” as used in this section, means residential units located on property which was leased by the authority from the department on July 1, 1979.

(e) The term “newly constructed dwelling units,” as used in this section, means residential units located on property which is first leased by the authority from the department after July 1, 1979.

(f) The term “affordable rents,” as used in this section, means rents (including utility allowances established by the authority) not exceeding those allowed under the United States Department of Housing and Urban Development Section 8 Housing Assistance Payments Program (42 U.S.C. Sec. 1437f) or its successor.

(g) The term “low-income households,” as used in this section, means persons and families whose income does not exceed 80 percent of the median income of the Sacramento County Standard Metropolitan Statistical Area as adjusted by the United States Department of Housing and Urban Development.

(h) During the period commencing on January 1, 1980, and ending when 800 newly constructed dwelling units have been completed and occupied, the authority shall establish a schedule of rents designed to make available to low-income households not less than 400 units at as close to affordable rents as the authority deems practicable in light of its budgetary needs regarding its duties and obligations. The schedule shall be designed to impose market rate rents for remaining units leased by the authority from the department.

(i) During period set forth in subdivision (h), rents for the 400 units referred to in subdivision (h) shall only be increased by an amount the authority determines is equal to the increase in the cost of operation and maintenance (including overhead) of the units. The foregoing determination shall be based on evidence presented at a regular or special meeting of the authority’s governing body.

(j) During the period commencing on January 1, 1980, and ending when 600 newly constructed dwelling units have been completed and occupied, the provisions of subdivision (b) shall be a goal of the authority, which the authority shall pursue, giving due consideration to the provisions of the redevelopment plans and other duties and obligations of the authority. To this end, the authority shall utilize to the extent it deems appropriate:

(1) Tax exempt financing for the construction of residential dwelling units, and

(2) Federal and state programs for the subsidization of low-income households.

(k) On or before November 1, 1980, and annually thereafter, the authority shall make public a status report regarding the authority’s progress in achieving the housing production goals set forth in subdivisions (a) and (b). The status report shall (1) set forth the degree to which the authority has achieved this goal, and (2) specify programs the authority intends to pursue to achieve this goal.

(1) At the time the authority leases property for newly constructed dwelling units, it shall enter into a written lease with the developer of the units, designating the number of the units, if any, to be made available on a priority basis within that development to low-income households. If the number of units occupied by low-income households in the development ever falls below the designated number, then units which become available for occupancy shall, subject to available subsidies, be made available on a priority basis to low-income households until the number of units so occupied equals at least the number specified in the agreement. The authority may from time to time review agreements designating these units and, subject to agreement with the developer or his or her successors, may increase the number of units to be made available to low-income households. For the purpose of determining whether the authority is satisfying subdivision (b), units designated pursuant to this agreement shall be conclusively presumed to be available to low-income households at affordable rent. This presumption shall not apply in an action to enforce any provision of any lease or other agreement between the authority and the developer of newly constructed units. The authority shall monitor and enforce the provisions of this subdivision.

(Amended by Stats. 1985, Ch. 156, Sec. 1. Effective July 8, 1985.)



8193.1

(a) Whenever dwelling units located within that portion of the project area described in paragraph (2) of subdivision (a) of Section 8180 (the R Street Area) and housing of persons and families of low or moderate income are destroyed or removed from the low- and moderate-income housing market as part of a redevelopment project that is subject to a written agreement with the authority or where financial assistance has been provided by the authority, the authority shall, within four years of the destruction or removal, rehabilitate, develop, or construct, or cause to be rehabilitated, developed, or constructed, for rental or sale to persons and families of low or moderate income, an equal number of replacement dwelling units that have an equal or greater number of bedrooms as those destroyed or removed units at affordable housing costs within the R Street Area. One hundred percent of the replacement dwelling units shall be available at affordable housing cost to persons in the same or a lower income category (low, very low, or moderate) as the persons displaced from those destroyed or removed units.

(b) (1) Prior to the time limit on the authority’s activities established pursuant to Section 8194, at least 30 percent of all new and substantially rehabilitated dwelling units developed by the authority within the R Street Area shall be available at affordable housing cost to persons and families of low or moderate income and shall be occupied by those persons and families. Not less than 50 percent of the dwelling units required to be available at affordable housing cost to persons and families of low or moderate income shall be available at affordable housing cost to, and occupied by, very low income households.

(2) (A) (i) Prior to the time limit on the authority’s activities established pursuant to Section 8194, at least 15 percent of all new and substantially rehabilitated dwelling units developed within the R Street Area by public or private entities or persons other than the authority shall be available at affordable housing cost to persons and families of low or moderate income and shall be occupied by those persons and families. Not less than 40 percent of the dwelling units required to be available at affordable housing cost to persons and families of low or moderate income shall be available at affordable housing cost to very low income households and shall be occupied by those persons and families.

(ii) To satisfy this paragraph, in whole or in part, the authority may cause, by regulation or agreement, to be available, at affordable housing costs, to persons and families of low or moderate income or to very low income households, as applicable, two units outside the R Street Area for each unit that otherwise would have been required to be available inside the R Street Area.

(iii) As used in this subdivision, “substantially rehabilitated dwelling units” means substantially rehabilitated, with authority assistance, multifamily rented dwelling units with three or more units, or substantially rehabilitated, with authority assistance, single-family dwelling units with one or two units.

(iv) As used in this subdivision, “substantial rehabilitation” means rehabilitation, the value of which constitutes 25 percent of the after-rehabilitation value of the dwelling, inclusive of the land value.

(B) To satisfy the requirements of this subdivision, the authority may purchase, or otherwise acquire or cause by regulation or agreement the purchase or other acquisition of, long-term affordability covenants on multifamily units that restrict the cost of renting or purchasing those units that meet either of the following criteria:

(i) The units are not presently available at affordable housing cost to persons and families of low or very low income.

(ii) The units are presently available at affordable housing cost to these persons and families of low or very low income, but are units that the authority finds, based upon substantial evidence, after a public hearing, cannot reasonably be expected to remain affordable to this same group of persons or families.

(3) To satisfy the requirements of this subdivision, newly constructed rental dwelling units shall remain affordable to, and occupied by, persons and families of low or moderate income for not less than 55 years.

(Added by Stats. 2002, Ch. 468, Sec. 6. Effective January 1, 2003.)



8193.2

The requirements of Section 8193.1 shall apply solely to the portion of the project area described in paragraph (2) of subdivision (a) of Section 8180 (the R Street Area). The requirements of Section 8193 shall apply solely to the balance of the project area, exclusive of the R Street Area.

(Added by Stats. 2002, Ch. 468, Sec. 7. Effective January 1, 2003.)



8194

The authority shall establish the following time limits for that portion of the project area described in paragraph (2) of subdivision (a) of Section 8180 (the R Street Area):

(a) A time limit on establishing or incurring loans, advances, and indebtedness to be paid for with proceeds of property taxes received pursuant to Section 8183, which limit may not exceed December 31, 2022. However, this limit may be extended by the authority for 10 additional years if the authority finds, based upon substantial evidence, both of the following:

(1) Significant blight remains within the R Street Area.

(2) This blight cannot be eliminated without the establishment of additional debt.

This limit shall not prevent the authority from incurring debt, to be paid from that portion of the set-aside collected pursuant to Section 8191 from properties within the R Street Area, in order to either fulfill the authority’s obligations pursuant to Section 8193.1, or to refinance, refund, or restructure an indebtedness after the time limits if the indebtedness is not increased and the time during which the indebtedness is to be repaid does not exceed the date on which the indebtedness would have been paid. The loans, advances, or indebtedness may be repaid over a period of time longer than these time limits.

(b) A time limit on authority activities within the R Street Area, which limit may not exceed December 31, 2032. However, the authority may pay previously incurred indebtedness and enforce existing covenants, contracts, and other obligations. This time limit shall not prevent the authority from fulfilling the authority’s obligations pursuant to Section 8193.1.

(c) A time limit on receipt of property taxes pursuant to Section 8183 from properties within the R Street Area, which limit may not exceed December 31, 2047. However, this limit shall not be construed to affect the validity or payment of any bond, loans, advances, indebtedness or other obligation, or the right to receive taxes pursuant to Section 8183 to pay the loans, advances, indebtedness or other obligation to repay bonds, loans, advances, and indebtedness within those 45 years.

(d) A time limit on the commencement of eminent domain proceedings to acquire property within the R Street Area, which limit may not exceed December 31, 2014, unless expressly extended by formal action of the authority. However, in no case shall the limit be extended beyond the time limit set in subdivision (b).

(Added by Stats. 2002, Ch. 468, Sec. 8. Effective January 1, 2003.)









CHAPTER 2.9 - Confederate Flag

8195

(a) The State of California may not sell or display the Battle Flag of the Confederacy, also referred to as the Stars and Bars, or any similar image, or tangible personal property, inscribed with such an image unless the image appears in a book, digital medium, or state museum that serves an educational or historical purpose.

(b) For purposes of this section, “sell” means to transfer title or possession, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, for consideration. “Transfer possession” includes only transactions that would be found by the State Board of Equalization, for purposes of the Sales and Use Tax Law, to be in lieu of a transfer of title, exchange, or barter.

(Added by Stats. 2014, Ch. 538, Sec. 1. Effective January 1, 2015.)






CHAPTER 3 - Notaries Public

8200

The Secretary of State may appoint and commission notaries public in such number as the Secretary of State deems necessary for the public convenience. Notaries public may act as such notaries in any part of this state.

(Amended by Stats. 1977, Ch. 1009.)



8201

(a) Every person appointed as notary public shall meet all of the following requirements:

(1) Be at the time of appointment a legal resident of this state, except as otherwise provided in Section 8203.1.

(2) Be not less than 18 years of age.

(3) For appointments made on or after July 1, 2005, have satisfactorily completed a six-hour course of study approved by the Secretary of State pursuant to Section 8201.2 concerning the functions and duties of a notary public.

(4) Have satisfactorily completed a written examination prescribed by the Secretary of State to determine the fitness of the person to exercise the functions and duties of the office of notary public. All questions shall be based on the law of this state as set forth in the booklet of the laws of California relating to notaries public distributed by the Secretary of State.

(b) (1) Commencing July 1, 2005, each applicant for notary public shall provide satisfactory proof that he or she has completed the course of study required pursuant to paragraph (3) of subdivision (a) prior to approval of his or her appointment as a notary public by the Secretary of State.

(2) Commencing July 1, 2005, an applicant for notary public who holds a California notary public commission, and who has satisfactorily completed the six-hour course of study required pursuant to paragraph (1) at least one time, shall provide satisfactory proof when applying for reappointment as a notary public that he or she has satisfactorily completed a three-hour refresher course of study prior to reappointment as a notary public by the Secretary of State.

(Amended by Stats. 2004, Ch. 539, Sec. 1. Effective January 1, 2005.)



8201.1

(a) Prior to granting an appointment as a notary public, the Secretary of State shall determine that the applicant possesses the required honesty, credibility, truthfulness, and integrity to fulfill the responsibilities of the position. To assist in determining the identity of the applicant and whether the applicant has been convicted of a disqualifying crime specified in subdivision (b) of Section 8214.1, the Secretary of State shall require that applicants be fingerprinted.

(b) Applicants shall submit to the Department of Justice fingerprint images and related information required by the department for the purpose of obtaining information as to the existence and content of a record of state and federal convictions and arrests and information as to the existence and content of a record of state and federal arrests for which the department establishes that the person is free on bail, or on his or her recognizance, pending trial or appeal.

(c) The department shall forward the fingerprint images and related information received pursuant to subdivision (a) to the Federal Bureau of Investigation and request a federal summary of criminal information.

(d) The department shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the Secretary of State pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(e) The Secretary of State shall request from the department subsequent arrest notification service, pursuant to Section 11105.2 of the Penal Code, for each person who submitted information pursuant to subdivision (a).

(f) The department shall charge a fee sufficient to cover the cost of processing the requests described in this section.

(Amended by Stats. 2007, Ch. 399, Sec. 4. Effective January 1, 2008.)



8201.2

(a) The Secretary of State shall review the course of study proposed by any vendor to be offered pursuant to paragraph (3) of subdivision (a) and paragraph (2) of subdivision (b) of Section 8201. If the course of study includes all material that a person is expected to know to satisfactorily complete the written examination required pursuant to paragraph (4) of subdivision (a) of Section 8201, the Secretary of State shall approve the course of study.

(b) (1) The Secretary of State shall, by regulation, prescribe an application form and adopt a certificate of approval for the notary public education course of study proposed by a vendor.

(2) The Secretary of State may also provide a notary public education course of study.

(c) The Secretary of State shall compile a list of all persons offering an approved course of study pursuant to subdivision (a) and shall provide the list with every booklet of the laws of California relating to notaries public distributed by the Secretary of State.

(d) (1) A person who provides notary public education and violates any of the regulations adopted by the Secretary of State for approved vendors is subject to a civil penalty not to exceed one thousand dollars ($1,000) for each violation and shall be required to pay restitution where appropriate.

(2) The local district attorney, city attorney, or the Attorney General may bring a civil action to recover the civil penalty prescribed pursuant to this subdivision. A public prosecutor shall inform the Secretary of State of any civil penalty imposed under this section.

(Amended by Stats. 2007, Ch. 399, Sec. 5. Effective January 1, 2008.)



8201.5

The Secretary of State shall require an applicant for appointment and commission as a notary public to complete an application form and submit a photograph of their person as prescribed by the Secretary of State. Information on this form filed by an applicant with the Secretary of State, except for his or her name and address, is confidential and no individual record shall be divulged by an official or employee having access to it to any person other than the applicant, his or her authorized representative, or an employee or officer of the federal government, the state government, or a local agency, as defined in subdivision (b) of Section 6252 of the Government Code, acting in his or her official capacity. That information shall be used by the Secretary of State for the sole purpose of carrying out the duties of this chapter.

(Amended by Stats. 2007, Ch. 399, Sec. 6. Effective January 1, 2008.)



8202

(a) When executing a jurat, a notary shall administer an oath or affirmation to the affiant and shall determine, from satisfactory evidence as described in Section 1185 of the Civil Code, that the affiant is the person executing the document. The affiant shall sign the document in the presence of the notary.

(b) To any affidavit subscribed and sworn to before a notary, there shall be attached a jurat that includes a notice at the top, in an enclosed box, stating: “A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.” This notice shall be legible.

(c) The physical format of the boxed notice at the top of the jurat required pursuant to subdivision (d) is an example, for purposes of illustration and not limitation, of the physical format of a boxed notice fulfilling the requirements of subdivision (b).

(d) A jurat executed pursuant to this section shall be in the following form:

A notary public or other officer completing this
certificate verifies only the identity of the
individual who signed the document to which this
certificate is attached, and not the truthfulness,
accuracy, or validity of that document.

State of California

County of _______________

Subscribed and sworn to (or affirmed) before me on this _____ day of _______, 20__, by _________________________, proved to me on the basis of satisfactory evidence to be the person(s) who appeared before me.

Seal
Signature

(Amended by Stats. 2014, Ch. 197, Sec. 3. Effective January 1, 2015.)



8202.5

The Secretary of State may appoint and commission the number of state, city, county, and public school district employees as notaries public to act for and on behalf of the governmental entity for which appointed which the Secretary of State deems proper. Whenever a notary is appointed and commissioned, a duly authorized representative of the employing governmental entity shall execute a certificate that the appointment is made for the purposes of the employing governmental entity, and whenever the certificate is filed with any state or county officer, no fees shall be charged by the officer for the filing or issuance of any document in connection with the appointment.

The state or any city, county, or school district for which the notary public is appointed and commissioned pursuant to this section may pay from any funds available for its support the premiums on any bond and the cost of any stamps, seals, or other supplies required in connection with the appointment, commission, or performance of the duties of the notary public.

Any fees collected or obtained by any notary public whose documents have been filed without charge and for whom bond premiums have been paid by the employer of the notary public shall be remitted by the notary public to the employing agency which shall deposit the funds to the credit of the fund from which the salary of the notary public is paid.

(Amended by Stats. 1986, Ch. 1019, Sec. 1.)



8202.7

A private employer, pursuant to an agreement with an employee who is a notary public, may pay the premiums on any bond and the cost of any stamps, seals, or other supplies required in connection with the appointment, commission, or performance of the duties of such notary public. Such agreement may also provide for the remission of fees collected by such notary public to the employer, in which case any fees collected or obtained by such notary public while such agreement is in effect shall be remitted by such notary public to the employer which shall deposit such funds to the credit of the fund from which the compensation of the notary public is paid.

(Added by Stats. 1977, Ch. 197.)



8202.8

Notwithstanding any other provision of law, a private employer of a notary public who has entered into an agreement with his or her employee pursuant to Section 8202.7 may limit, during the employee’s ordinary course of employment, the providing of notarial services by the employee solely to transactions directly associated with the business purposes of the employer.

(Added by Stats. 1981, Ch. 236, Sec. 1.)



8203.1

The Secretary of State may appoint and commission notaries public for the military and naval reservations of the Army, Navy, Coast Guard, Air Force, and Marine Corps of the United States, wherever located in the state; provided, however, that the appointee shall be a citizen of the United States, not less than 18 years of age, and must meet the requirements set forth in paragraphs (3) and (4) of subdivision (a) of Section 8201.

(Amended by Stats. 2003, Ch. 513, Sec. 3. Effective January 1, 2004.)



8203.2

Such notaries public shall be appointed only upon the recommendation of the commanding officer of the reservation in which they are to act, and they shall be authorized to act only within the boundaries of this reservation.

(Added by Stats. 1947, Ch. 1360.)



8203.3

In addition to the qualifications established in Section 8203.1, appointment will be made only from among those persons who are federal civil service employees at the reservation in which they will act as notaries public.

(Amended by Stats. 1955, Ch. 244.)



8203.4

The term of office shall be as set forth in Section 8204, except that the appointment shall terminate if the person shall cease to be employed as a federal civil service employee at the reservation for which appointed. The commanding officer of the reservation shall notify the Secretary of State of termination of employment at the reservation for which appointed within 30 days of such termination. A notary public whose appointment terminates pursuant to this section will have such termination treated as a resignation.

(Amended by Stats. 1977, Ch. 1009.)



8203.5

In addition to the name of the State, the jurat shall also contain the name of the reservation in which the instrument is executed.

(Amended by Stats. 1959, Ch. 1970.)



8203.6

No fees shall be collected by such notaries public for service rendered within the reservation in the capacity of a notary public.

(Added by Stats. 1947, Ch. 1360.)



8204

The term of office of a notary public is for four years commencing with the date specified in the commission.

(Amended by Stats. 1977, Ch. 1009.)



8204.1

The Secretary of State may cancel the commission of a notary public if a check or other remittance accepted as payment for the examination, application, commission, and fingerprint fee is not paid upon presentation to the financial institution upon which the check or other remittance was drawn. Upon receiving written notification that the item presented for payment has not been honored for payment, the Secretary of State shall first give a written notice of the applicability of this section to the notary public or the person submitting the instrument. Thereafter, if the amount is not paid by a cashier’s check or the equivalent, the Secretary of State shall give a second written notice of cancellation and the cancellation shall thereupon be effective. This second notice shall be given at least 20 days after the first notice, and no more than 90 days after the commencement date of the commission.

(Added by Stats. 1997, Ch. 319, Sec. 2. Effective January 1, 1998.)



8205

(a) It is the duty of a notary public, when requested:

(1) To demand acceptance and payment of foreign and inland bills of exchange, or promissory notes, to protest them for nonacceptance and nonpayment, and, with regard only to the nonacceptance or nonpayment of bills and notes, to exercise any other powers and duties that by the law of nations and according to commercial usages, or by the laws of any other state, government, or country, may be performed by a notary. This paragraph applies only to a notary public employed by a financial institution, during the course and scope of the notary’s employment with the financial institution.

(2) To take the acknowledgment or proof of advance health care directives, powers of attorney, mortgages, deeds, grants, transfers, and other instruments of writing executed by any person, and to give a certificate of that proof or acknowledgment, endorsed on or attached to the instrument. The certificate shall be signed by the notary public in the notary public’s own handwriting. A notary public may not accept any acknowledgment or proof of any instrument that is incomplete.

(3) To take depositions and affidavits, and administer oaths and affirmations, in all matters incident to the duties of the office, or to be used before any court, judge, officer, or board. Any deposition, affidavit, oath, or affirmation shall be signed by the notary public in the notary public’s own handwriting.

(4) To certify copies of powers of attorney under Section 4307 of the Probate Code. The certification shall be signed by the notary public in the notary public’s own handwriting.

(b) It shall further be the duty of a notary public, upon written request:

(1) To furnish to the Secretary of State certified copies of the notary’s journal.

(2) To respond within 30 days of receiving written requests sent by certified mail from the Secretary of State’s office for information relating to official acts performed by the notary.

(Amended by Stats. 2011, Ch. 269, Sec. 5. Effective January 1, 2012.)



8206

(a) (1) A notary public shall keep one active sequential journal at a time, of all official acts performed as a notary public. The journal shall be kept in a locked and secured area, under the direct and exclusive control of the notary. Failure to secure the journal shall be cause for the Secretary of State to take administrative action against the commission held by the notary public pursuant to Section 8214.1.

(2) The journal shall be in addition to, and apart from, any copies of notarized documents that may be in the possession of the notary public and shall include all of the following:

(A) Date, time, and type of each official act.

(B) Character of every instrument sworn to, affirmed, acknowledged, or proved before the notary.

(C) The signature of each person whose signature is being notarized.

(D) A statement as to whether the identity of a person making an acknowledgment or taking an oath or affirmation was based on satisfactory evidence. If identity was established by satisfactory evidence pursuant to Section 1185 of the Civil Code, the journal shall contain the signature of the credible witness swearing or affirming to the identity of the individual or the type of identifying document, the governmental agency issuing the document, the serial or identifying number of the document, and the date of issue or expiration of the document.

(E) If the identity of the person making the acknowledgment or taking the oath or affirmation was established by the oaths or affirmations of two credible witnesses whose identities are proven to the notary public by presentation of any document satisfying the requirements of paragraph (3) or (4) of subdivision (b) of Section 1185 of the Civil Code, the notary public shall record in the journal the type of documents identifying the witnesses, the identifying numbers on the documents identifying the witnesses, and the dates of issuance or expiration of the documents identifying the witnesses.

(F) The fee charged for the notarial service.

(G) If the document to be notarized is a deed, quitclaim deed, deed of trust, or other document affecting real property, or a power of attorney document, the notary public shall require the party signing the document to place his or her right thumbprint in the journal. If the right thumbprint is not available, then the notary shall have the party use his or her left thumb, or any available finger and shall so indicate in the journal. If the party signing the document is physically unable to provide a thumbprint or fingerprint, the notary shall so indicate in the journal and shall also provide an explanation of that physical condition. This paragraph shall not apply to a trustee’s deed resulting from a decree of foreclosure or a nonjudicial foreclosure pursuant to Section 2924 of the Civil Code, nor to a deed of reconveyance.

(b) If a sequential journal of official acts performed by a notary public is stolen, lost, misplaced, destroyed, damaged, or otherwise rendered unusable as a record of notarial acts and information, the notary public shall immediately notify the Secretary of State by certified or registered mail. The notification shall include the period of the journal entries, the notary public commission number, and the expiration date of the commission, and when applicable, a photocopy of any police report that specifies the theft of the sequential journal of official acts.

(c) Upon written request of any member of the public, which request shall include the name of the parties, the type of document, and the month and year in which notarized, the notary shall supply a photostatic copy of the line item representing the requested transaction at a cost of not more than thirty cents ($0.30) per page.

(d) The journal of notarial acts of a notary public is the exclusive property of that notary public, and shall not be surrendered to an employer upon termination of employment, whether or not the employer paid for the journal, or at any other time. The notary public shall not surrender the journal to any other person, except the county clerk, pursuant to Section 8209, or immediately, or if the journal is not present then as soon as possible, upon request to a peace officer investigating a criminal offense who has reasonable suspicion to believe the journal contains evidence of a criminal offense, as defined in Sections 830.1, 830.2, and 830.3 of the Penal Code, acting in his or her official capacity and within his or her authority. If the peace officer seizes the notary journal, he or she must have probable cause as required by the laws of this state and the United States. A peace officer or law enforcement agency that seizes a notary journal shall notify the Secretary of State by facsimile within 24 hours, or as soon as possible thereafter, of the name of the notary public whose journal has been seized. The notary public shall obtain a receipt for the journal, and shall notify the Secretary of State by certified mail within 10 days that the journal was relinquished to a peace officer. The notification shall include the period of the journal entries, the commission number of the notary public, the expiration date of the commission, and a photocopy of the receipt. The notary public shall obtain a new sequential journal. If the journal relinquished to a peace officer is returned to the notary public and a new journal has been obtained, the notary public shall make no new entries in the returned journal. A notary public who is an employee shall permit inspection and copying of journal transactions by a duly designated auditor or agent of the notary public’s employer, provided that the inspection and copying is done in the presence of the notary public and the transactions are directly associated with the business purposes of the employer. The notary public, upon the request of the employer, shall regularly provide copies of all transactions that are directly associated with the business purposes of the employer, but shall not be required to provide copies of any transaction that is unrelated to the employer’s business. Confidentiality and safekeeping of any copies of the journal provided to the employer shall be the responsibility of that employer.

(e) The notary public shall provide the journal for examination and copying in the presence of the notary public upon receipt of a subpoena duces tecum or a court order, and shall certify those copies if requested.

(f) Any applicable requirements of, or exceptions to, state and federal law shall apply to a peace officer engaged in the search or seizure of a sequential journal.

(Amended by Stats. 2012, Ch. 202, Sec. 2. Effective January 1, 2013.)



8206.5

Upon receiving a request for a copy of a transaction pursuant to subdivision (c) of Section 8206, the notary shall respond to the request within 15 business days after receipt of the request and either supply the photostatic copy requested or acknowledge that no such line item exists. In a disciplinary proceeding for noncompliance with subdivision (c) of Section 8206 or this section, a notary may defend his or her delayed action on the basis of unavoidable, exigent business or personal circumstances.

(Added by Stats. 2007, Ch. 496, Sec. 1. Effective January 1, 2008.)



8207

A notary public shall provide and keep an official seal, which shall clearly show, when embossed, stamped, impressed or affixed to a document, the name of the notary, the State Seal, the words “Notary Public,” and the name of the county wherein the bond and oath of office are filed, and the date the notary public’s commission expires. The seal of every notary public commissioned on or after January 1, 1992, shall contain the sequential identification number assigned to the notary and the sequential identification number assigned to the manufacturer or vendor. The notary public shall authenticate with the official seal all official acts.

A notary public shall not use the official notarial seal except for the purpose of carrying out the duties and responsibilities as set forth in this chapter. A notary public shall not use the title “notary public” except for the purpose of rendering notarial service.

The seal of every notary public shall be affixed by a seal press or stamp that will print or emboss a seal which legibly reproduces under photographic methods the required elements of the seal. The seal may be circular not over two inches in diameter, or may be a rectangular form of not more than one inch in width by two and one-half inches in length, with a serrated or milled edged border, and shall contain the information required by this section.

The seal shall be kept in a locked and secured area, under the direct and exclusive control of the notary. Failure to secure the seal shall be cause for the Secretary of State to take administrative action against the commission held by the notary public pursuant to Section 8214.1.

The official seal of a notary public is the exclusive property of that notary public, and shall not be surrendered to an employer upon the termination of employment, whether or not the employer paid for the seal, or to any other person. The notary, or his or her representative, shall destroy or deface the seal upon termination, resignation, or revocation of the notary’s commission.

This section shall become operative on January 1, 1992.

(Amended by Stats. 1997, Ch. 319, Sec. 5. Effective January 1, 1998.)



8207.1

The Secretary of State shall assign a sequential identification number to each notary which shall appear on the notary commission.

This section shall become operative on January 1, 1992.

(Added by Stats. 1990, Ch. 828, Sec. 3. Section operative January 1, 1992, by its own provisions.)



8207.2

(a) No notary seal or press stamp shall be manufactured, duplicated, sold, or offered for sale unless authorized by the Secretary of State.

(b) The Secretary of State shall develop and implement procedures and guidelines for the issuance of notary seals on or before January 1, 1992.

(c) The Secretary of State shall issue a permit with a sequential identification number to each manufacturer or vendor authorized to issue notary seals. The Secretary of State may establish a fee for the issuance of the permit which shall not exceed the actual costs of issuing the permit.

(d) The Secretary of State shall develop a certificate of authorization to purchase a notary stamp from an authorized vendor.

(e) The certificate of authorization shall be designed to prevent forgeries and shall contain a sequential identification number.

(f) This section shall become operative on January 1, 1992.

(Added by Stats. 1990, Ch. 828, Sec. 4. Section operative January 1, 1992, by its own provisions.)



8207.3

(a) The Secretary of State shall issue certificates of authorization with which a notary public can obtain an official notary seal.

(b) A vendor or manufacturer is authorized to provide a notary with an official seal only upon presentation by the notary public of a certificate of authorization.

(c) A vendor of official seals shall note the receipt of certificates of authorization and sequential identification numbers of certificates presented by a notary public upon a certificate of authorization.

(d) A copy of a certificate of authorization shall be retained by a vendor and the original, which shall contain a sample impression of the seal issued to the notary public, shall be submitted to the Secretary of State for verification and recordkeeping. The Secretary of State shall develop guidelines for submitting certificates of authorization by vendors.

(e) Any notary whose official seal is lost, misplaced, destroyed, broken, damaged, or is rendered otherwise unworkable shall immediately mail or deliver written notice of that fact to the Secretary of State. The Secretary of State, within five working days after receipt of the notice, if requested by a notary, shall issue a certificate of authorization which a notary may use to obtain a replacement seal.

(f) This section shall become operative on January 1, 1992.

(Added by Stats. 1990, Ch. 828, Sec. 5. Section operative January 1, 1992, by its own provisions.)



8207.4

(a) Any person who willfully violates any part of Section 8207.1, 8207.2, 8207.3, or 8207.4 shall be subject to a civil penalty not to exceed one thousand five hundred dollars ($1,500) for each violation, which may be recovered in a civil action brought by the Attorney General or the district attorney or city attorney, or by a city prosecutor in any city and county.

(b) The penalty provided by this section is not an exclusive remedy, and does not affect any other relief or remedy provided by law.

(c) This section shall become operative on January 1, 1992.

(Added by Stats. 1990, Ch. 828, Sec. 6. Section operative January 1, 1992, by its own provisions.)



8208

The protest of a notary public acting in the course and scope of employment by a financial institution, under his or her hand and official seal, of a bill of exchange or promissory note for nonacceptance or nonpayment, specifying any of the following is prima facie evidence of the facts recited therein:

(a) The time and place of presentment.

(b) The fact that presentment was made and the manner thereof.

(c) The cause or reason for protesting the bill.

(d) The demand made and the answer given, if any, or the fact that the drawee or acceptor could not be found.

(Amended by Stats. 2011, Ch. 269, Sec. 6. Effective January 1, 2012.)



8209

(a) If any notary public resigns, is disqualified, removed from office, or allows his or her appointment to expire without obtaining reappointment within 30 days, all notarial records and papers shall be delivered within 30 days to the clerk of the county in which the notary public’s current official oath of office is on file. If the notary public willfully fails or refuses to deliver all notarial records and papers to the county clerk within 30 days, the person is guilty of a misdemeanor and shall be personally liable for damages to any person injured by that action or inaction.

(b) In the case of the death of a notary public, the personal representative of the deceased shall promptly notify the Secretary of State of the death of the notary public and shall deliver all notarial records and papers of the deceased to the clerk of the county in which the notary public’s official oath of office is on file.

(c) After 10 years from the date of deposit with the county clerk, if no request for, or reference to such records has been made, they may be destroyed upon order of court.

(Amended by Stats. 1982, Ch. 1543, Sec. 4.)



8211

Fees charged by a notary public for the following services shall not exceed the fees prescribed by this section.

(a) For taking an acknowledgment or proof of a deed, or other instrument, to include the seal and the writing of the certificate, the sum of ten dollars ($10) for each signature taken.

(b) For administering an oath or affirmation to one person and executing the jurat, including the seal, the sum of ten dollars ($10).

(c) For all services rendered in connection with the taking of any deposition, the sum of twenty dollars ($20), and in addition thereto, the sum of five dollars ($5) for administering the oath to the witness and the sum of five dollars ($5) for the certificate to the deposition.

(d) No fee may be charged to notarize signatures on vote by mail ballot identification envelopes or other voting materials.

(e) For certifying a copy of a power of attorney under Section 4307 of the Probate Code the sum of ten dollars ($10).

(f) In accordance with Section 6107, no fee may be charged to a United States military veteran for notarization of an application or a claim for a pension, allotment, allowance, compensation, insurance, or any other veteran’s benefit.

(Amended by Stats. 2011, Ch. 269, Sec. 7. Effective January 1, 2012.)



8212

Every person appointed a notary public shall execute an official bond in the sum of fifteen thousand dollars ($15,000). The bond shall be in the form of a bond executed by an admitted surety insurer and not a deposit in lieu of bond.

(Amended by Stats. 1996, Ch. 79, Sec. 1. Effective January 1, 1997.)



8213

(a) No later than 30 days after the beginning of the term prescribed in the commission, every person appointed a notary public shall file an official bond and an oath of office in the office of the county clerk of the county within which the person maintains a principal place of business as shown in the application submitted to the Secretary of State, and the commission shall not take effect unless this is done within the 30-day period. A person appointed to be a notary public shall take and subscribe the oath of office either in the office of that county clerk or before another notary public in that county. If the oath of office is taken and subscribed before a notary public, the oath and bond may be filed with the county clerk by certified mail. Upon the filing of the oath and bond, the county clerk shall immediately transmit to the Secretary of State a certificate setting forth the fact of the filing and containing a copy of the official oath, personally signed by the notary public in the form set forth in the commission and shall immediately deliver the bond to the county recorder for recording. The county clerk shall retain the oath of office for one year following the expiration of the term of the commission for which the oath was taken, after which the oath may be destroyed or otherwise disposed of. The copy of the oath, personally signed by the notary public, on file with the Secretary of State may at any time be read in evidence with like effect as the original oath, without further proof.

(b) If a notary public transfers the principal place of business from one county to another, the notary public may file a new oath of office and bond, or a duplicate of the original bond with the county clerk to which the principal place of business was transferred. If the notary public elects to make a new filing, the notary public shall, within 30 days of the filing, obtain an official seal which shall include the name of the county to which the notary public has transferred. In a case where the notary public elects to make a new filing, the same filing and recording fees are applicable as in the case of the original filing and recording of the bond.

(c) If a notary public submits an application for a name change to the Secretary of State, the notary public shall, within 30 days from the date an amended commission is issued, file a new oath of office and an amendment to the bond with the county clerk in which the principal place of business is located. The amended commission with the name change shall not take effect unless the filing is completed within the 30-day period. The amended commission with the name change takes effect the date the oath and amendment to the bond is filed with the county clerk. If the principal place of business address was changed in the application for name change, either a new or duplicate of the original bond shall be filed with the county clerk with the amendment to the bond. The notary public shall, within 30 days of the filing, obtain an official seal that includes the name of the notary public and the name of the county to which the notary public has transferred, if applicable.

(d) The recording fee specified in Section 27361 of the Government Code shall be paid by the person appointed a notary public. The fee may be paid to the county clerk who shall transmit it to the county recorder.

(e) The county recorder shall record the bond and shall thereafter mail, unless specified to the contrary, it to the person named in the instrument and, if no person is named, to the party leaving it for recording.

(Amended by Stats. 1996, Ch. 97, Sec. 2. Effective January 1, 1997.)



8213.5

A notary public shall notify the Secretary of State by certified mail within 30 days as to any change in the location or address of the principal place of business or residence. A notary public shall not use a commercial mail receiving agency or post office box as his or her principal place of business or residence, unless the notary public also provides the Secretary of State with a physical street address as the principal place of residence. Willful failure to notify the Secretary of State of a change of address shall be punishable as an infraction by a fine of not more than five hundred dollars ($500).

(Amended by Stats. 2007, Ch. 399, Sec. 9. Effective January 1, 2008.)



8213.6

If a notary public changes his or her name, the notary public shall complete an application for name change form and file that application with the Secretary of State. Information on this form shall be subject to the confidentiality provisions described in Section 8201.5. Upon approval of the name change form, the Secretary of State shall issue a commission that reflects the new name of the notary public. The term of the commission and commission number shall remain the same. Willful failure to notify the Secretary of State of a name change shall be punishable as an infraction by a fine of not more than five hundred dollars ($500).

(Amended by Stats. 2007, Ch. 399, Sec. 10. Effective January 1, 2008.)



8214

For the official misconduct or neglect of a notary public, the notary public and the sureties on the notary public’s official bond are liable in a civil action to the persons injured thereby for all the damages sustained.

(Amended by Stats. 1982, Ch. 517, Sec. 248.)



8214.1

The Secretary of State may refuse to appoint any person as notary public or may revoke or suspend the commission of any notary public upon any of the following grounds:

(a) Substantial and material misstatement or omission in the application submitted to the Secretary of State to become a notary public.

(b) Conviction of a felony, a lesser offense involving moral turpitude, or a lesser offense of a nature incompatible with the duties of a notary public. A conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of this subdivision.

(c) Revocation, suspension, restriction, or denial of a professional license, if the revocation, suspension, restriction, or denial was for misconduct based on dishonesty, or for any cause substantially relating to the duties or responsibilities of a notary public.

(d) Failure to discharge fully and faithfully any of the duties or responsibilities required of a notary public.

(e) When adjudicated liable for damages in any suit grounded in fraud, misrepresentation, or for a violation of the state regulatory laws, or in any suit based upon a failure to discharge fully and faithfully the duties as a notary public.

(f) The use of false or misleading advertising wherein the notary public has represented that the notary public has duties, rights, or privileges that he or she does not possess by law.

(g) The practice of law in violation of Section 6125 of the Business and Professions Code.

(h) Charging more than the fees prescribed by this chapter.

(i) Commission of any act involving dishonesty, fraud, or deceit with the intent to substantially benefit the notary public or another, or substantially injure another.

(j) Failure to complete the acknowledgment at the time the notary’s signature and seal are affixed to the document.

(k) Failure to administer the oath or affirmation as required by paragraph (3) of subdivision (a) of Section 8205.

(l) Execution of any certificate as a notary public containing a statement known to the notary public to be false.

(m) Violation of Section 8223.

(n) Failure to submit any remittance payable upon demand by the Secretary of State under this chapter or failure to satisfy any court-ordered money judgment, including restitution.

(o) Failure to secure the sequential journal of official acts, pursuant to Section 8206, or the official seal, pursuant to Section 8207, or willful failure to report the theft or loss of the sequential journal, pursuant to subdivision (b) of Section 8206.

(p) Violation of Section 8219.5.

(q) Commission of an act in violation of Section 6203, 8214.2, 8225, or 8227.3 of the Government Code or of Section 115, 470, 487, subdivision (a) of Section 487a, or Section 530.5 of the Penal Code.

(r) Willful failure to provide access to the sequential journal of official acts upon request by a peace officer.

(Amended by Stats. 2013, Ch. 618, Sec. 1. Effective January 1, 2014.)



8214.15

(a) In addition to any commissioning or disciplinary sanction, a violation of subdivision (f), (i), (l), (m), or (p) of Section 8214.1, or a willful violation of subdivision (d) of Section 8214.1, is punishable by a civil penalty not to exceed one thousand five hundred dollars ($1,500).

(b) In addition to any commissioning or disciplinary sanction, a violation of subdivision (h), (j), or (k) of Section 8214.1, or a negligent violation of subdivision (d) of Section 8214.1 is punishable by a civil penalty not to exceed seven hundred fifty dollars ($750).

(c) The civil penalty may be imposed by the Secretary of State if a hearing is not requested pursuant to Section 8214.3. If a hearing is requested, the hearing officer shall make the determination.

(d) Any civil penalties collected pursuant to this section shall be transferred to the General Fund. It is the intent of the Legislature that to the extent General Fund moneys are raised by penalties collected pursuant to this section, that money shall be made available to the Secretary of State’s office to defray its costs of investigating and pursuing commissioning and monetary remedies for violations of the notary public law.

(Amended by Stats. 2014, Ch. 913, Sec. 20. Effective January 1, 2015.)



8214.2

(a) A notary public who knowingly and willfully with intent to defraud performs any notarial act in relation to a deed of trust on real property consisting of a single-family residence containing not more than four dwelling units, with knowledge that the deed of trust contains any false statements or is forged, in whole or in part, is guilty of a felony.

(b) The penalty provided by this section is not an exclusive remedy and does not affect any other relief or remedy provided by law.

(Amended by Stats. 2007, Ch. 399, Sec. 12. Effective January 1, 2008.)



8214.21

A notary public who willfully fails to provide access to the sequential journal of notarial acts when requested by a peace officer shall be subject to a civil penalty not exceeding two thousand five hundred dollars ($2,500). An action to impose a civil penalty under this subdivision may be brought by the Secretary of State in an administrative proceeding or any public prosecutor in superior court, and shall be enforced as a civil judgment. A public prosecutor shall inform the secretary of any civil penalty imposed under this section.

(Added by Stats. 2007, Ch. 399, Sec. 14. Effective January 1, 2008.)



8214.23

(a) A notary public who fails to obtain a thumbprint, as required by Section 8206, from a party signing a document shall be subject to a civil penalty not exceeding two thousand five hundred dollars ($2,500). An action to impose a civil penalty under this subdivision may be brought by the Secretary of State in an administrative proceeding or any public prosecutor in superior court, and shall be enforced as a civil judgment. A public prosecutor shall inform the secretary of any civil penalty imposed under this section.

(b) Notwithstanding any other limitation of time described in Section 802 of the Penal Code, or any other provision of law, prosecution for a violation of this offense shall be commenced within four years after discovery of the commission of the offense, or within four years after the completion of the offense, whichever is later.

(Added by Stats. 2007, Ch. 399, Sec. 15. Effective January 1, 2008.)



8214.3

Prior to a revocation or suspension pursuant to this chapter or after a denial of a commission, or prior to the imposition of a civil penalty, the person affected shall have a right to a hearing on the matter and the proceeding shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3, except that a person shall not have a right to a hearing after a denial of an application for a notary public commission in either of the following cases:

(a) The Secretary of State has, within one year previous to the application, and after proceedings conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3, denied or revoked the applicant’s application or commission.

(b) The Secretary of State has entered an order pursuant to Section 8214.4 finding that the applicant has committed or omitted acts constituting grounds for suspension or revocation of a notary public’s commission.

(Amended by Stats. 1993, Ch. 664, Sec. 2. Effective January 1, 1994.)



8214.4

Notwithstanding this chapter or Chapter 5 (commencing with Section 11500) of Part 1 of Division 3, if the Secretary of State determines, after proceedings conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3, that any notary public has committed or omitted acts constituting grounds for suspension or revocation of a notary public’s commission, the resignation or expiration of the notary public’s commission shall not bar the Secretary of State from instituting or continuing an investigation or instituting disciplinary proceedings. Upon completion of the disciplinary proceedings, the Secretary of State shall enter an order finding the facts and stating the conclusion that the facts would or would not have constituted grounds for suspension or revocation of the commission if the commission had still been in effect.

(Amended by Stats. 1983, Ch. 142, Sec. 31.)



8214.5

Whenever the Secretary of State revokes the commission of any notary public, the Secretary of State shall file with the county clerk of the county in which the notary public’s principal place of business is located a copy of the revocation. The county clerk shall note such revocation and its date upon the original record of such certificate.

(Added by Stats. 1977, Ch. 1009.)



8214.8

Upon conviction of any offense in this chapter, or of Section 6203, or of any felony, of a person commissioned as a notary public, in addition to any other penalty, the court shall revoke the commission of the notary public, and shall require the notary public to surrender to the court the seal of the notary public. The court shall forward the seal, together with a certified copy of the judgment of conviction, to the Secretary of State.

(Added by Stats. 2005, Ch. 295, Sec. 2. Effective January 1, 2006.)



8216

When a surety of a notary desires to be released from responsibility on account of future acts, the release shall be pursuant to Article 11 (commencing with Section 996.110), and not by cancellation or withdrawal pursuant to Article 13 (commencing with Section 996.310), of Chapter 2 of Title 14 of Part 2 of the Code of Civil Procedure. For this purpose the surety shall make application to the superior court of the county in which the notary public’s principal place of business is located and the copy of the application and notice of hearing shall be served on the Secretary of State as the beneficiary.

(Amended by Stats. 1982, Ch. 517, Sec. 249.)



8219.5

(a) Every notary public who is not an attorney who advertises the services of a notary public in a language other than English by signs or other means of written communication, with the exception of a single desk plaque, shall post with that advertisement a notice in English and in the other language which sets forth the following:

(1) This statement: I am not an attorney and, therefore, cannot give legal advice about immigration or any other legal matters.

(2) The fees set by statute which a notary public may charge.

(b) The notice required by subdivision (a) shall be printed and posted as prescribed by the Secretary of State.

(c) Literal translation of the phrase “notary public” into Spanish, hereby defined as “notario publico” or “notario,” is prohibited. For purposes of this subdivision, “literal translation” of a word or phrase from one language to another means the translation of a word or phrase without regard to the true meaning of the word or phrase in the language which is being translated.

(d) The Secretary of State shall suspend for a period of not less than one year or revoke the commission of any notary public who fails to comply with subdivision (a) or (c). However, on the second offense the commission of such notary public shall be revoked permanently.

(Amended by Stats. 1998, Ch. 879, Sec. 30. Effective January 1, 1999.)



8220

The Secretary of State may adopt rules and regulations to carry out the provisions of this chapter.

The regulations shall be adopted in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3).

(Amended by Stats. 2004, Ch. 183, Sec. 137. Effective January 1, 2005.)



8221

(a) If any person shall knowingly destroy, deface, or conceal any records or papers belonging to the office of a notary public, such person shall be guilty of a misdemeanor and be liable in a civil action for damages to any person injured as a result of such destruction, defacing, or concealment.

(b) Notwithstanding any other limitation of time described in Section 802 of the Penal Code, or any other provision of law, prosecution for a violation of this offense shall be commenced within four years after discovery of the commission of the offense, or within four years after the completion of the offense, whichever is later.

(c) The penalty provided by this section is not an exclusive remedy and does not affect any other relief or remedy provided by law.

(Amended by Stats. 2007, Ch. 399, Sec. 16. Effective January 1, 2008.)



8222

(a) Whenever it appears to the Secretary of State that any person has engaged or is about to engage in any acts or practices which constitute or will constitute a violation of any provision of this chapter or any rule or regulation prescribed under the authority thereof, the Secretary of State may apply for an injunction, and upon a proper showing, any court of competent jurisdiction has power to issue a permanent or temporary injunction or restraining order to enforce the provisions of this chapter, and any party to the action has the right to prosecute an appeal from the order or judgment of the court.

(b) The court may order a person subject to an injunction or restraining order provided for in this section to reimburse the Secretary of State for expenses incurred in the investigation related to the petition. The Secretary of State shall refund any amount received as reimbursement should the injunction or restraining order be dissolved by an appellate court.

(Amended by Stats. 1982, Ch. 517, Sec. 252.)



8223

(a) No notary public who holds himself or herself out as being an immigration specialist, immigration consultant or any other title or description reflecting an expertise in immigration matters shall advertise in any manner whatsoever that he or she is a notary public.

(b) A notary public qualified and bonded as an immigration consultant under Chapter 19.5 (commencing with Section 22440) of Division 8 of the Business and Professions Code may enter data, provided by the client, on immigration forms provided by a federal or state agency. The fee for this service shall not exceed ten dollars ($10) per individual for each set of forms. If notary services are performed in relation to the set of immigration forms, additional fees may be collected pursuant to Section 8211. This fee limitation shall not apply to an attorney, who is also a notary public, who is rendering professional services regarding immigration matters.

(c) Nothing in this section shall be construed to exempt a notary public who enters data on an immigration form at the direction of a client, or otherwise performs the services of an immigration consultant, as defined by Section 22441 of the Business and Professions Code, from the requirements of Chapter 19.5 (commencing with Section 22440) of Division 8 of the Business and Professions Code. A notary public who is not qualified and bonded as an immigration consultant under Chapter 19.5 (commencing with Section 22440) of Division 8 of the Business and Professions Code may not enter data provided by a client on immigration forms nor otherwise perform the services of an immigration consultant.

(Amended by Stats. 2000, Ch. 194, Sec. 2. Effective January 1, 2001.)



8224

A notary public who has a direct financial or beneficial interest in a transaction shall not perform any notarial act in connection with such transaction.

For purposes of this section, a notary public has a direct financial or beneficial interest in a transaction if the notary public:

(a) With respect to a financial transaction, is named, individually, as a principal to the transaction.

(b) With respect to real property, is named, individually, as a grantor, grantee, mortgagor, mortgagee, trustor, trustee, beneficiary, vendor, vendee, lessor, or lessee, to the transaction.

For purposes of this section, a notary public has no direct financial or beneficial interest in a transaction where the notary public acts in the capacity of an agent, employee, insurer, attorney, escrow, or lender for a person having a direct financial or beneficial interest in the transaction.

(Added by Stats. 1977, Ch. 1009.)



8224.1

A notary public shall not take the acknowledgment or proof of instruments of writing executed by the notary public nor shall depositions or affidavits of the notary public be taken by the notary public.

(Added by Stats. 1977, Ch. 1009.)



8225

(a) Any person who solicits, coerces, or in any manner influences a notary public to perform an improper notarial act knowing that act to be an improper notarial act, including any act required of a notary public under Section 8206, shall be guilty of a misdemeanor.

(b) Notwithstanding any other limitation of time described in Section 802 of the Penal Code, or any other provision of law, prosecution for a violation of this offense shall be commenced within four years after discovery of the commission of the offense, or within four years after the completion of the offense, whichever is later.

(c) The penalty provided by this section is not an exclusive remedy, and does not affect any other relief or remedy provided by law.

(Amended by Stats. 2007, Ch. 399, Sec. 17. Effective January 1, 2008.)



8227.1

It shall be a misdemeanor for any person who is not a duly commissioned, qualified, and acting notary public for the State of California to do any of the following:

(a) Represent or hold himself or herself out to the public or to any person as being entitled to act as a notary public.

(b) Assume, use or advertise the title of notary public in such a manner as to convey the impression that the person is a notary public.

(c) Purport to act as a notary public.

(Added by Stats. 1977, Ch. 1009.)



8227.3

Any person who is not a duly commissioned, qualified, and acting notary public who does any of the acts prohibited by Section 8227.1 in relation to any document or instrument affecting title to, placing an encumbrance on, or placing an interest secured by a mortgage or deed of trust on, real property consisting of a single-family residence containing not more than four dwelling units, is guilty of a felony.

(Added by Stats. 1984, Ch. 1397, Sec. 5.)



8228

The Secretary of State or a peace officer, as defined in Sections 830.1, 830.2, and 830.3 of the Penal Code, possessing reasonable suspicion and acting in his or her official capacity and within his or her authority, may enforce the provisions of this chapter through the examination of a notary public’s books, records, letters, contracts, and other pertinent documents relating to the official acts of the notary public.

(Amended by Stats. 2007, Ch. 399, Sec. 18. Effective January 1, 2008.)



8228.1

(a) Any notary public who willfully fails to perform any duty required of a notary public under Section 8206, or who willfully fails to keep the seal of the notary public under the direct and exclusive control of the notary public, or who surrenders the seal of the notary public to any person not otherwise authorized by law to possess the seal of the notary, shall be guilty of a misdemeanor.

(b) Notwithstanding any other limitation of time described in Section 802 of the Penal Code or any other provision of law, prosecution for a violation of this offense shall be commenced within four years after discovery of the commission of the offense, or within four years after the completion of the offense, whichever is later.

(c) The penalty provided by this section is not an exclusive remedy, and does not affect any other relief or remedy provided by law.

(Amended by Stats. 2007, Ch. 399, Sec. 19. Effective January 1, 2008.)



8230

If a notary public executes a jurat and the statement sworn or subscribed to is contained in a document purporting to identify the affiant, and includes the birthdate or age of the person and a purported photograph or finger or thumbprint of the person so swearing or subscribing, the notary public shall require, as a condition to executing the jurat, that the person verify the birthdate or age contained in the statement by showing either:

(a) A certified copy of the person’s birth certificate, or

(b) An identification card or driver’s license issued by the Department of Motor Vehicles.

For the purposes of preparing for submission of forms required by the United States Immigration and Naturalization Service, and only for such purposes, a notary public may also accept for identification any documents or declarations acceptable to the United States Immigration and Naturalization Service.

(Added by Stats. 1977, Ch. 1009.)






CHAPTER 3.1 - Commission on the Status of Women and Girls

8240

The Legislature finds and declares that despite the fact that women apparently have greater equality in California than in many states, they still are not able to contribute to society according to their full potential. With a view to developing recommendations which will enable women to make the maximum contribution to society, the Legislature has created the Commission on the Status of Women and Girls.

(Amended by Stats. 2012, Ch. 46, Sec. 12. Effective June 27, 2012.)



8241

(a) There is in the state government the Commission on the Status of Women and Girls. The commission shall consist of 17 members to be appointed as follows:

(1) Three Members of the Senate and one public member appointed by the Senate Committee on Rules.

(2) Three Members of the Assembly and one public member appointed by the Speaker of the Assembly.

(3) One public member appointed by the Superintendent of Public Instruction, and the Chief of the Division of Industrial Welfare in the Department of Industrial Relations.

(4) (A) Seven public members appointed by the Governor, with the consent of the Senate.

(B) One of these public members shall be a veteran or a member of the military.

(b) The Members of the Legislature shall serve at the pleasure of the appointing powers.

(c) Public member appointees of the Speaker of the Assembly and the Senate Committee on Rules, and appointees of the Governor shall serve four-year terms. All persons appointed pursuant to Section 2 of Chapter 1378 of the Statutes of 1965, as amended by Chapter 382 of the Statutes of 1973, shall continue in office until the expiration of their term and the appointment of their successors. The appointing powers may reappoint a member whose term has expired, and shall immediately fill any vacancy for the unexpired portion of the term in which it occurs. The appointing powers shall, in making appointments of public members to the commission, make every effort to ensure that there is a geographic balance of representation on the commission.

(d) All appointees shall hold office until the appointment of their successors.

(Amended by Stats. 2013, Ch. 197, Sec. 2. Effective January 1, 2014.)



8242

(a) Public members of the commission shall receive one hundred dollars ($100) per diem while on official business of the commission, not to exceed 12 days per year. Each member of the commission shall also be entitled to receive his or her actual necessary traveling expenses while on official business of the commission.

(b) The commission shall select annually from its membership, a chairperson and vice chairperson.

(Amended by Stats. 1987, Ch. 980, Sec. 1.)



8243

All meetings of the commission shall be open and public and all persons shall be permitted to attend any meetings of the commission.

(Added by renumbering Section 8223 (as added by Stats. 1977, Ch. 579) by Stats. 1979, Ch. 373.)



8244

The commission shall have the powers and authority necessary to carry out the duties imposed upon it by this chapter, including, but not limited to, the following:

(a) To employ such administrative, technical and other personnel as may be necessary for the performance of its powers and duties.

(b) To hold hearings, make and sign any agreements and to do or perform any acts which may be necessary, desirable, or proper to carry out the purposes of this chapter.

(c) To cooperate with, and secure the cooperation of, any department, division, board, bureau, commission, or other agency of the state to facilitate it properly to carry out its powers and duties hereunder.

(d) To appoint advisers or advisory committees from time to time when the commission determines that the experience or expertise of such advisers or advisory committees is needed for projects of the commission. Section 11009 is applicable to advisers or advisory committees.

(e) To accept any federal funds granted, by act of Congress or by executive order, for all or any of the purposes of this chapter.

(f) To accept any gifts, donations, grants, or bequests for all or any of the purposes of this chapter.

(Added by renumbering Section 8224 (as added by Stats. 1977, Ch. 579) by Stats. 1979, Ch. 373.)



8245

(a) The commission shall study the following policy areas, including, but not limited to, for the purpose of examining any laws, practices, or conditions concerning or affecting women and girls which impose special limitations or burdens upon them or upon society, or which limit or tend to limit opportunities available to women and girls:

(1) Gender equity in the media.

(2) Educational needs of women and girls.

(3) Gender in the workplace and employment.

(4) Health and safety of women and girls.

(5) Women in the military, women veterans, and military families.

(6) State laws in regard to the civil and political rights of women, including pensions, tax requirements, property rights, marriage and dissolution of marriage provisions, and similar matters.

(7) The effect of social attitudes and pressures and economic considerations in shaping the roles to be assumed by women in the society.

(b) The commission shall act as an information center on issues that affect the lives of women and girls.

(c) The commission shall recommend, develop, prepare, or coordinate materials, projects, or other activities, and shall give technical and consultative advice to public or private groups or persons concerned with any of the following:

(1) Preventing or minimizing problems brought about by the changing roles and responsibilities of women.

(2) Developing programs to encourage and enable women to be fully contributing members of society.

(d) The commission shall develop a strategy to attract financial support from private donors in order to reduce the commission’s dependence on state funding.

(e) A prime function of the commission shall be to encourage women’s and girls’ organizations and other groups to institute local self-help activities designed to meet women’s educational, employment, and related needs. The commission shall make reports on its activities, findings, and recommendations to the Legislature from time to time, but not less often than every odd-numbered year.

(Amended by Stats. 2012, Ch. 46, Sec. 14. Effective June 27, 2012.)



8246

(a) The commission is expressly authorized to inform the Legislature of its position on any legislative proposal pending before the Legislature and to urge the introduction of legislative proposals.

(b) The commission is expressly authorized to state its position and viewpoint on issues developed in the performance of its duties and responsibilities as specified in this chapter.

(c) This section is declaratory of existing law.

(Added by Stats. 1982, Ch. 1118, Sec. 1.)



8247

It is hereby declared to be the public policy of the state to attempt to achieve an equitable relationship between the comparability of the value of work performed by persons in state service and the compensation and classification plans within the state system. To further this end, a bias-free job evaluation system needs to be developed for all jobs in state service, across job families to rank jobs in order, to set salaries, and to create career ladders for advancement according to the value of the work performed.

It is the intent of the Legislature that the provisions of Section 8248 shall not be self-executing and that the findings of the commission shall not be implemented unless further legislation specifically authorizes that these findings be implemented in whole or in part.

(Added by Stats. 2001, Ch. 836, Sec. 1. Effective January 1, 2002.)



8248

The commission shall do all of the following:

(a) Evaluate the compensation and classification plans for state civil service and related employees and the employees of the University of California, Hastings College of the Law, and the California State University conferred under the Higher Education Employer-Employee Relations Act on the basis of objective, job-related criteria in order to advise the Legislature of the explicit worth or value of those services and positions.

(b) Determine where compensation and classification inequities exist based on comparability of the value of work, giving primary consideration to identifying and correcting inequities between female dominated and male dominated classes of employees in state service.

(c) Report, by January 1, 2003, to the Legislature and to the parties meeting and conferring pursuant to Sections 3517 and 3570 all findings as may be required in order to implement the principles of equitable compensation and classification based on comparability of value of work as part of the state compensation and classification plans and negotiated agreements, including, but not limited to, factor values, comparative job ratings, gender makeup of all job classifications, present salary structures, policy recommendations, and annual cost estimates for the implementation of an equitable compensation program.

(d) This section shall not be implemented unless and until funds are appropriated by the Legislature in the annual Budget Act or another statute.

(Added by Stats. 2001, Ch. 836, Sec. 2. Effective January 1, 2002.)



8249

With respect to its duties under Section 8248, the commission shall be an advisory commission only, and there shall be no right or obligation on the part of the state, or the parties meeting and conferring, to implement the findings of the commission without further legislation that specifically authorizes that the evaluations, determinations, and findings of the commission be implemented.

(Added by Stats. 2001, Ch. 836, Sec. 3. Effective January 1, 2002.)



8250

(a) The commission shall hire staff or contract for those experts or technical and professional services as may be required for the completion of the study required by Section 8248. Staff hired pursuant to this section shall be hired in compliance with the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2). Contracts awarded pursuant to this section shall be in compliance with Section 19130.

(b) This section shall not be implemented unless and until funds are appropriated by the Legislature in the annual Budget Act or another statute.

(Added by Stats. 2001, Ch. 836, Sec. 4. Effective January 1, 2002.)



8250.1

The Women and Girls Fund is hereby created as a fund in the State Treasury to carry out this chapter in support of the commission upon appropriation by the Legislature in the annual Budget Act. Subject to the approval of the Department of Finance, all moneys collected or received by the commission from gifts, bequests, or donations shall be deposited in the State Treasury to the credit of the Women and Girls Fund, in accordance with the terms of the gift or donation from which the moneys are derived and in accordance with Sections 8647, 11005, 11005.1, and 16302 of the Government Code. Upon the approval and the establishment of the Women and Girls Fund, any funds deposited and remaining in the Commission on the Status of Women and Girls Fund special deposit fund for the purposes of supporting the activities of the Commission on the Status of Women and Girls shall be transferred to the Women and Girls Fund.

(Added by Stats. 2013, Ch. 28, Sec. 5. Effective June 27, 2013.)






CHAPTER 3.2 - Citizens Redistricting Commission

8251

Citizens Redistricting Commission General Provisions.

(a) This chapter implements Article XXI of the California Constitution by establishing the process for the selection and governance of the Citizens Redistricting Commission.

(b) For purposes of this chapter, the following terms are defined:

(1) “Commission” means the Citizens Redistricting Commission.

(2) “Day” means a calendar day, except that if the final day of a period within which an act is to be performed is a Saturday, Sunday, or holiday, the period is extended to the next day that is not a Saturday, Sunday, or holiday.

(3) “Panel” means the Applicant Review Panel.

(4) “Qualified independent auditor” means an auditor who is currently employed by the Bureau of State Audits and has been a practicing independent auditor for at least 10 years prior to appointment to the Applicant Review Panel.

(c) The Legislature may not amend this chapter unless all of the following are met:

(1) By the same vote required for the adoption of the final set of maps, the commission recommends amendments to this chapter to carry out its purpose and intent.

(2) The exact language of the amendments provided by the commission is enacted as a statute approved by a two-thirds vote of each house of the Legislature and signed by the Governor.

(3) The bill containing the amendments provided by the commission is in print for at least 12 days before final passage by the Legislature.

(4) The amendments further the purposes of this act.

(5) The amendments may not be passed by the Legislature in a year ending in 9, 0, or 1.

(Amended by Stats. 2012, Ch. 271, Sec. 1. Effective January 1, 2013. Note: This section was added on Nov. 4, 2008, by initiative Prop. 11.)



8252

Citizens Redistricting Commission Selection Process.

(a) (1) By August 15 in each year ending in the number nine, the State Auditor shall initiate an application process, open to all registered California voters in a manner that promotes a diverse and qualified applicant pool.

(2) The State Auditor shall remove from the applicant pool individuals with conflicts of interest including:

(A) Within the 10 years immediately preceding the date of application, neither the applicant, nor a member of his or her immediate family, may have done any of the following:

(i) Been appointed to, elected to, or have been a candidate for federal or state office.

(ii) Served as an officer, employee, or paid consultant of a political party or of the campaign committee of a candidate for elective federal or state office.

(iii) Served as an elected or appointed member of a political party central committee.

(iv) Been a registered federal, state, or local lobbyist.

(v) Served as paid congressional, legislative, or State Board of Equalization staff.

(vi) Contributed two thousand dollars ($2,000) or more to any congressional, state, or local candidate for elective public office in any year, which shall be adjusted every 10 years by the cumulative change in the California Consumer Price Index, or its successor.

(B) Staff and consultants to, persons under a contract with, and any person with an immediate family relationship with the Governor, a Member of the Legislature, a Member of Congress, or a member of the State Board of Equalization, are not eligible to serve as commission members. As used in this subdivision, a member of a person’s “immediate family” is one with whom the person has a bona fide relationship established through blood or legal relation, including parents, children, siblings, and in-laws.

(b) The State Auditor shall establish an Applicant Review Panel, consisting of three qualified independent auditors, that is responsible for the screening of the applicants. The State Auditor shall randomly draw names from a pool consisting of all qualified independent auditors. The State Auditor shall draw until the names of three qualified independent auditors have been drawn, including one who is registered with the largest political party in California based on party registration, one who is registered with the second largest political party in California based on party registration, and one who is not registered with either of the two largest political parties in California. After the drawing, the State Auditor shall notify the three qualified independent auditors whose names have been drawn that they have been selected to serve on the panel. If any of the three qualified independent auditors decline to serve on the panel, the State Auditor shall resume the random drawing until three qualified independent auditors who meet the requirements of this subdivision have agreed to serve on the panel. A member of the panel shall be subject to the conflict-of-interest provisions set forth in paragraph (2) of subdivision (a).

(c) Having removed individuals with conflicts of interest from the applicant pool, the State Auditor shall, no later than March 15 in each year ending in the number zero, publicize the names in the applicant pool and provide copies of their applications to the Applicant Review Panel.

(d) From the applicant pool, the Applicant Review Panel shall select 60 of the most qualified applicants, including 20 who are registered with the largest political party in California based on registration, 20 who are registered with the second largest political party in California based on registration, and 20 who are not registered with either of the two largest political parties in California based on registration. These subpools shall be created on the basis of relevant analytical skills, ability to be impartial, and appreciation for California’s diverse demographics and geography. The members of the panel shall not communicate with any State Board of Equalization member, Senator, Assembly Member, congressional member, or their representatives, about any matter related to the nomination process or applicants prior to the presentation by the panel of the pool of recommended applicants to the Secretary of the Senate and the Chief Clerk of the Assembly.

(e) By May 15 in each year ending in the number zero, the Applicant Review Panel shall present its subpools of recommended applicants to the Secretary of the Senate and the Chief Clerk of the Assembly. No later than June 30 in each year ending in the number zero, the President pro Tempore of the Senate, the Minority Floor Leader of the Senate, the Speaker of the Assembly, and the Minority Floor Leader of the Assembly may each strike up to two applicants from each subpool of 20 for a total of eight possible strikes per subpool. After all legislative leaders have exercised their strikes, the Secretary of the Senate and the Chief Clerk of the Assembly shall jointly present the pool of remaining names to the State Auditor.

(f) No later than July 5 in each year ending in the number zero, the State Auditor shall randomly draw eight names from the remaining pool of applicants as follows: three from the remaining subpool of applicants registered with the largest political party in California based on registration, three from the remaining subpool of applicants registered with the second largest political party in California based on registration, and two from the remaining subpool of applicants who are not registered with either of the two largest political parties in California based on registration. These eight individuals shall serve on the Citizens Redistricting Commission.

(g) No later than August 15 in each year ending in the number zero, the eight commissioners shall review the remaining names in the subpools of applicants and appoint six applicants to the commission as follows: two from the remaining subpool of applicants registered with the largest political party in California based on registration, two from the remaining subpool of applicants registered with the second largest political party in California based on registration, and two from the remaining subpool of applicants who are not registered with either of the two largest political parties in California based on registration. The six appointees must be approved by at least five affirmative votes which must include at least two votes of commissioners registered from each of the two largest parties and one vote from a commissioner who is not affiliated with either of the two largest political parties in California. The six appointees shall be chosen to ensure the commission reflects this state’s diversity, including, but not limited to, racial, ethnic, geographic, and gender diversity. However, it is not intended that formulas or specific ratios be applied for this purpose. Applicants shall also be chosen based on relevant analytical skills and ability to be impartial.

(Amended by Stats. 2012, Ch. 271, Sec. 2. Effective January 1, 2013. Note: This section was added on Nov. 4, 2008, by initiative Prop. 11.)



8252.5

Citizens Redistricting Commission Vacancy, Removal, Resignation, Absence.

(a) In the event of substantial neglect of duty, gross misconduct in office, or inability to discharge the duties of office, a member of the commission may be removed by the Governor with the concurrence of two-thirds of the Members of the Senate after having been served written notice and provided with an opportunity for a response. A finding of substantial neglect of duty or gross misconduct in office may result in referral to the Attorney General for criminal prosecution or the appropriate administrative agency for investigation.

(b) (1) Any vacancy, whether created by removal, resignation, or absence, in the 14 commission positions that occurs prior to December 31 of a year ending in the number two shall be filled by the commission within the 30 days after the vacancy occurs, from the subpool of applicants of the same voter registration category as the vacating nominee that was remaining after all legislative leaders exercised their strikes pursuant to subdivision (e) of Section 8252.

(2) Any vacancy, whether created by removal, resignation, or absence, in the 14 commission positions that occurs on or after December 31 of a year ending in the number two shall be filled by the commission within the 90 days after the vacancy occurs, from the subpool of applicants of the same voter registration category as the vacating nominee that was remaining after all legislative leaders exercised their strikes pursuant to subdivision (e) of Section 8252.

(3) If none of those remaining applicants are available for service, the State Auditor shall establish a new subpool for the same voter registration category in accordance with Section 8252.

(Amended by Stats. 2012, Ch. 271, Sec. 3. Effective January 1, 2013. Note: This section was added on Nov. 4, 2008, by initiative Prop. 11.)



8253

Citizens Redistricting Commission Miscellaneous Provisions.

(a) The activities of the Citizens Redistricting Commission are subject to all of the following:

(1) The commission shall comply with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3), or its successor. The commission shall provide not less than 14 days’ public notice for each meeting held for the purpose of receiving public input testimony, except that meetings held in August in the year ending in the number one may be held with three days’ notice.

(2) The records of the commission pertaining to redistricting and all data considered by the commission are public records that will be posted in a manner that ensures immediate and widespread public access.

(3) Commission members and staff may not communicate with or receive communications about redistricting matters from anyone outside of a public hearing. This paragraph does not prohibit communication between commission members, staff, legal counsel, and consultants retained by the commission that is otherwise permitted by the Bagley-Keene Open Meeting Act or its successor outside of a public hearing.

(4) The commission shall select by the voting process prescribed in paragraph (5) of subdivision (c) of Section 2 of Article XXI of the California Constitution one of their members to serve as the chair and one to serve as vice chair. The chair and vice chair shall not be of the same party.

(5) The commission shall hire commission staff, legal counsel, and consultants as needed. The commission shall establish clear criteria for the hiring and removal of these individuals, communication protocols, and a code of conduct. The commission shall apply the conflicts of interest listed in paragraph (2) of subdivision (a) of Section 8252 to the hiring of staff to the extent applicable. The State Auditor shall provide support functions to the commission until its staff and office are fully functional. Any individual employed by the commission shall be exempt from the civil service requirements of Article VII of the California Constitution. The commission shall require that at least one of the legal counsel hired by the commission have demonstrated extensive experience and expertise in implementation and enforcement of the federal Voting Rights Act of 1965 (42 U.S.C. Sec. 1971 et seq.). The commission shall make hiring, removal, or contracting decisions on staff, legal counsel, and consultants by nine or more affirmative votes including at least three votes of members registered from each of the two largest parties and three votes from members who are not registered with either of the two largest political parties in California.

(6) Notwithstanding any other provision of law, no employer shall discharge, threaten to discharge, intimidate, coerce, or retaliate against any employee by reason of that employee’s attendance or scheduled attendance at any meeting of the commission.

(7) The commission shall establish and implement an open hearing process for public input and deliberation that shall be subject to public notice and promoted through a thorough outreach program to solicit broad public participation in the redistricting public review process. The hearing process shall include hearings to receive public input before the commission draws any maps and hearings following the drawing and display of any commission maps. In addition, hearings shall be supplemented with other activities as appropriate to further increase opportunities for the public to observe and participate in the review process. The commission shall display the maps for public comment in a manner designed to achieve the widest public access reasonably possible. Public comment shall be taken for at least 14 days from the date of public display of the first preliminary statewide maps of the congressional, State Senatorial, Assembly, and State Board of Equalization districts, which shall be publicly displayed no later than July 1 in each year ending in the number one. The commission shall not display any other map for public comment during the 14-day period. The first preliminary statewide maps and all subsequent statewide maps shall comply, to the extent practicable, with the criteria set forth in subdivision (d) of Section 2 of Article XXI of the California Constitution. Public comment shall be taken for at least seven days from the date of public display of any subsequent preliminary statewide maps and for at least three days from the date of public display of any final statewide maps.

(b) The Legislature shall take all steps necessary to ensure that a complete and accurate computerized database is available for redistricting, and that procedures are in place to provide the public ready access to redistricting data and computer software for drawing maps. Upon the commission’s formation and until its dissolution, the Legislature shall coordinate these efforts with the commission.

(Amended by Stats. 2012, Ch. 271, Sec. 4. Effective January 1, 2013. Note: This section was added on Nov. 4, 2008, by initiative Prop. 11.)



8253.5

Citizens Redistricting Commission Compensation.

Members of the commission shall be compensated at the rate of three hundred dollars ($300) for each day the member is engaged in commission business. For each succeeding commission, the rate of compensation shall be adjusted in each year ending in nine by the cumulative change in the California Consumer Price Index, or its successor. Members of the panel and the commission are eligible for reimbursement of personal expenses incurred in connection with the duties performed pursuant to this act. A member’s residence is deemed to be the member’s post of duty for purposes of reimbursement of expenses.

(Added November 4, 2008, by initiative Proposition 11, Sec. 4.1.)



8253.6

Citizens Redistricting Commission Budget, Fiscal Oversight.

(a) In each year ending in nine, the Governor shall include in the Governor’s Budget submitted to the Legislature pursuant to Section 12 of Article IV of the California Constitution amounts of funding for the State Auditor and the Citizens Redistricting Commission that are sufficient to meet the estimated expenses of each of those officers or entities in implementing the redistricting process required by this act for a three-year period, including, but not limited to, adequate funding for a statewide outreach program to solicit broad public participation in the redistricting process, including the solicitation of applicants. The Governor shall also make adequate office and meeting space available for the operation of the commission. The Legislature shall make the necessary appropriation in the Budget Act, and the appropriation shall be available during the entire three-year period. The appropriation made shall be equal to the greater of three million dollars ($3,000,000), or the amount expended pursuant to this subdivision in the immediately preceding redistricting process, as each amount is adjusted by the cumulative change in the California Consumer Price Index, or its successor, since the date of the immediately preceding appropriation made pursuant to this subdivision. The Legislature may make additional appropriations in any year in which it determines that the commission requires additional funding in order to fulfill its duties.

(b) The commission, with fiscal oversight from the Department of Finance or its successor, shall have procurement and contracting authority and may hire staff and consultants, exempt from the civil service requirements of Article VII of the California Constitution, for the purposes of this act, including legal representation.

(Amended by Stats. 2012, Ch. 271, Sec. 5. Effective January 1, 2013. Note: This section was added on Nov. 4, 2008, by initiative Prop. 11.)






CHAPTER 3.3 - Commission on Asian and Pacific Islander American Affairs

8255

The Legislature finds and declares all of the following:

(a) The Asian and Pacific Islander American (APIA) community is the fastest growing community in the State of California. According to the last census, the state’s APIA population is over 12 percent of the total state population. California also has the largest population of Pacific Islanders in the contiguous United States.

(b) In the 1990 census, the four largest APIA groups, Chinese, Filipino, Korean, and Japanese, made up 70 percent of the state’s APIA population. In the 2000 census, these four groups now make up 66 percent of the new state’s APIA population. New emerging APIA communities now make up the other half of the state’s APIA population. They bring with them many challenges and assets relative to the changing face of California. Many of these groups are not immigrants, but refugees. Many are here because of failed foreign policy strategies. All are here and will for the most part not go back to their countries of origin.

(c) The APIA community comprises, and will continue to comprise, a significant population in the State of California, and have unique interests and concerns that must be addressed on a continuing basis in order for APIA communities to flourish in California. It is, therefore, appropriate and beneficial to create a state advisory commission.

(Added by Stats. 2002, Ch. 716, Sec. 1. Effective January 1, 2003.)



8255.5

The following definitions govern this chapter:

(a) “Commission” means the Commission on Asian and Pacific Islander American Affairs.

(b) “APIA” means Asian and Pacific Islander American.

(Added by Stats. 2002, Ch. 716, Sec. 1. Effective January 1, 2003.)



8256

(a) There is established in state government the Commission on Asian and Pacific Islander American Affairs, which shall be comprised of 13 members appointed in accordance with subdivision (b) and shall conduct its business in accordance with this chapter.

(b) (1) The members of the commission shall be individuals with knowledge or expertise of the APIA community, whether by experience or training, and who are representative of that community in the state, both geographically and demographically.

(2) Commission members shall be appointed as follows:

(A) Four members, appointed by the Senate Committee on Rules.

(B) Four members, appointed by the Speaker of the Assembly.

(C) Five members, appointed by the Governor. The Governor’s appointees shall not be subject to confirmation by the Senate.

(3) The Senate Committee on Rules and the Speaker of the Assembly shall make one appointment each from a pool of three nominees selected for each of the respective positions by the Asian and Pacific Islander Legislative Caucus.

(4) Appointments shall be made during the 2003 calendar year. The terms of commission members shall commence on January 1, 2004.

(5) (A) Subject to subparagraph (B), commission members shall serve for terms of four years.

(B) Of the initial appointments by the Governor, four members shall serve four-year terms, and one member shall serve a two-year term. Of the initial appointments by the Senate Committee on Rules and the Speaker of the Assembly, two members appointed by each appointing power shall serve four-year terms, and two members appointed by each appointing power shall serve two-year terms.

(6) Any vacancy in the membership of the commission shall not affect the powers of the commission and shall be filled in the same manner as the original appointment.

(c) The chair of the commission shall be elected by a majority of the appointed members of the commission at the first official meeting of the commission, and shall serve a term of one year or until a successor is elected, whichever occurs later.

(Added by Stats. 2002, Ch. 716, Sec. 1. Effective January 1, 2003.)



8256.5

(a) A majority of the appointed members of the commission shall constitute a quorum to conduct business, but the commission may establish a lesser quorum for conducting meetings scheduled by the commission. The commission may establish by majority vote any other rules for the conduct of the commission’s business, if the rules are not inconsistent with this chapter or other provisions of law.

(b) After its first year, the commission shall establish both of the following:

(1) A schedule of meetings to be held four times a year.

(2) Designated meeting places at locations throughout the State of California.

(c) Members of the commission shall serve without compensation, but may be reimbursed for actual and necessary travel expenses.

(Added by Stats. 2002, Ch. 716, Sec. 1. Effective January 1, 2003.)



8257

The commission shall do all of the following:

(a) Advise the Governor, the Legislature, and state agencies, departments, and commissions on issues relating to the social and economic development, and the rights and interests of APIA communities and on how to respond most effectively to the views, needs, and concerns of the state’s APIA communities.

(b) Assist the state in maintaining effective liaison and outreach with APIA communities in California by, among other means, disseminating information about Asian American resources to the public and engaging in effective outreach with APIA communities in the state by communicating information to them concerning public and private programs that are beneficial to their interest.

(c) Examine issues of access and cultural and language sensitivity by state agencies, departments, and commissions and compile research about APIA communities relative to the use of state services, including the development and maintenance of data relative to this use.

(d) Provide assistance to policymakers and state agencies on identifying the needs or problems affecting APIA communities and in developing appropriate responses and programs.

(e) Educate the public about hate crimes against APIA communities and other key issue areas identified by the commission.

(Added by Stats. 2002, Ch. 716, Sec. 1. Effective January 1, 2003.)



8258

By December 1 of each year, the commission shall submit an annual report to the Governor and the Legislature detailing activities undertaken by the commission in the preceding 12-month period. The report shall set forth the commission’s proposed action plan for the following year and its recommendations on how to improve the delivery of state services to APIA communities.

(Added by Stats. 2002, Ch. 716, Sec. 1. Effective January 1, 2003.)



8259

With respect to its duties under Section 8257, the commission shall be an advisory commission only, and there shall be no right or obligation on the part of the state, or the parties meeting and conferring, to implement the findings of the commission without further legislation that specifically authorizes that the evaluations, determinations, and findings of the commission be implemented.

(Added by Stats. 2002, Ch. 716, Sec. 1. Effective January 1, 2003.)



8259.5

(a) The commission may apply for and accept grants and receive gifts, donations, and other financial support from public or private sources for purposes of this chapter, subject to the requirements of Sections 11005 and 11005.1 of the Government Code.

(b) The commission may also accept any other funds appropriated by the Legislature expressly for the purposes of this chapter.

(Added by Stats. 2002, Ch. 716, Sec. 1. Effective January 1, 2003.)






CHAPTER 3.5 - Law Reform

ARTICLE 2 - California Law Revision Commission

8280

There is created in the State Government the California Law Revision Commission.

(Added by renumbering Section 10300 by Stats. 1984, Ch. 1335, Sec. 2.)



8281

The commission consists of one Member of the Senate appointed by the Committee on Rules, one Member of the Assembly appointed by the Speaker, and seven additional members appointed by the Governor with the advice and consent of the Senate. The Legislative Counsel shall be an ex officio member of the commission.

The Members of the Legislature appointed to the commission shall serve at the pleasure of the appointing power and shall participate in the activities of the commission to the extent that the participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this article, those Members of the Legislature shall constitute a joint interim investigating committee on the subject of this article and as a joint interim investigating committee shall have the powers and duties imposed upon those committees by the Joint Rules of the Senate and Assembly.

The members appointed by the Governor shall be appointed for a term of four years and shall hold office until the appointment and qualification of their successors. The terms of the members first appointed shall not commence earlier than October 1, 1953, and shall expire as follows: four on October 1, 1955, and three on October 1, 1957. When a vacancy occurs in any office filled by appointment by the Governor, he or she shall appoint a person to the office, who shall hold office for the balance of the unexpired term of his or her predecessor.

(Added by renumbering Section 10301 by Stats. 1984, Ch. 1335, Sec. 2.)



8282

(a) The members of the commission shall serve without compensation, except that each member appointed by the Governor shall receive fifty dollars ($50) for each day’s attendance at a meeting of the commission.

(b) In addition, each member shall be allowed actual expenses incurred in the discharge of his or her duties, including travel expenses.

(Added by renumbering Section 10302 by Stats. 1984, Ch. 1335, Sec. 2.)



8283

The commission shall select one of its members chairperson.

(Added by renumbering Section 10303 by Stats. 1984, Ch. 1335, Sec. 2.)



8284

The commission may appoint an executive secretary and fix his or her compensation, in accordance with law.

(Added by renumbering Section 10304 by Stats. 1984, Ch. 1335, Sec. 2.)



8285

The commission may employ and fix the compensation, in accordance with law, of such professional, clerical and other assistants as may be necessary.

(Added by renumbering Section 10305 by Stats. 1984, Ch. 1335, Sec. 2.)



8286

The material of the State Library shall be made available to the commission. All state agencies, and other official state organizations, and all persons connected therewith shall give the commission full information, and reasonable assistance in any matters of research requiring recourse to them, or to data within their knowledge or control.

(Added by renumbering Section 10306 by Stats. 1984, Ch. 1335, Sec. 2.)



8287

The Board of Governors of the State Bar shall assist the commission in any manner the commission may request within the scope of its powers or duties.

(Added by renumbering Section 10307 by Stats. 1984, Ch. 1335, Sec. 2.)



8288

No employee of the commission and no member appointed by the Governor shall, with respect to any proposed legislation concerning matters assigned to the commission for study pursuant to Section 8293, advocate the passage or defeat of the legislation by the Legislature or the approval or veto of the legislation by the Governor or appear before any committee of the Legislature as to such matters unless requested to do so by the committee or its chairperson. In no event shall an employee or member of the commission appointed by the Governor advocate the passage or defeat of any legislation or the approval or veto of any legislation by the Governor, in his or her official capacity as an employee or member.

(Added by renumbering Section 10308 by Stats. 1984, Ch. 1335, Sec. 2.)



8289

The commission shall, within the limitations imposed by Section 8293:

(a) Examine the common law and statutes of the state and judicial decisions for the purpose of discovering defects and anachronisms in the law and recommending needed reforms.

(b) Receive and consider proposed changes in the law recommended by the American Law Institute, the National Conference of Commissioners on Uniform State Laws, any bar association or other learned bodies.

(c) Receive and consider suggestions from judges, justices, public officials, lawyers, and the public generally as to defects and anachronisms in the law.

(d) Recommend, from time to time, such changes in the law as it deems necessary to modify or eliminate antiquated and inequitable rules of law, and to bring the law of this state into harmony with modern conditions.

(Added by renumbering Section 10330 by Stats. 1984, Ch. 1335, Sec. 2.)



8290

The commission shall recommend the express repeal of all statutes repealed by implication, or held unconstitutional by the Supreme Court of the state or the Supreme Court of the United States.

(Added by renumbering Section 10331 by Stats. 1984, Ch. 1335, Sec. 2.)



8291

The commission shall submit its reports, and its recommendations as to revision of the laws, to the Governor and the Legislature, and shall distribute them to the Governor, the Members of the Legislature, and the heads of all state departments.

(Added by renumbering Section 10333 by Stats. 1984, Ch. 1335, Sec. 2.)



8292

The commission may, within the limitations imposed by Section 8293, include in its report the legislative measures proposed by it to effect the adoption or enactment of the proposed revision. The reports may be accompanied by exhibits of various changes, modifications, improvements, and suggested enactments prepared or proposed by the commission with a full and accurate index thereto.

(Added by renumbering Section 10334 by Stats. 1984, Ch. 1335, Sec. 2.)



8293

The commission shall file a report at each regular session of the Legislature that shall contain a calendar of topics selected by it for study, including a list of the studies in progress and a list of topics intended for future consideration. The commission shall confine its studies to those topics set forth in the calendar contained in its last preceding report that have been or are thereafter approved for its study by concurrent resolution of the Legislature. The commission shall also study any topic that the Legislature, by concurrent resolution or statute, refers to it for study.

(Amended by Stats. 2004, Ch. 193, Sec. 33. Effective January 1, 2005.)



8294

The reports, exhibits, and proposed legislative measures shall be printed by the State Printing Office under the supervision of the commission. The exhibits shall be so printed as to show in the readiest manner the changes and repeals proposed by the commission.

(Added by renumbering Section 10336 by Stats. 1984, Ch. 1335, Sec. 2.)



8295

The commission shall confer and cooperate with any legislative committee on revision of the law and may contract with any committee for the rendition of service, by either for the other, in the work of revision.

(Amended by Stats. 1985, Ch. 106, Sec. 45.)



8296

The commission may cooperate with any bar association or other learned, professional, or scientific association, institution or foundation in any manner suitable for the fulfillment of the purposes of this article.

(Added by renumbering Section 10338 by Stats. 1984, Ch. 1335, Sec. 2.)



8297

The commission may, with the approval of the Director of General Services, enter into, amend and terminate contracts with colleges, universities, schools of law or other research institutions, or with qualified individuals for the purposes of research.

(Added by renumbering Section 10340 by Stats. 1984, Ch. 1335, Sec. 2.)



8298

The commission may study and recommend revisions to correct technical or minor substantive defects in the statutes of the state without a prior concurrent resolution of the Legislature referring the matter to it for study.

(Added by Stats. 1989, Ch. 152, Sec. 1.)









CHAPTER 3.7 - The California Commission on Disability Access

8299

The Legislature finds and declares that, despite the fact that state law has provided persons with disabilities the right to full and equal access to public facilities since 1968, and that a violation of the right of any person under the Americans with Disabilities Act of 1990 (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.) has also constituted a violation of the Unruh Civil Rights Act (Section 51 of the Civil Code) since 1992, persons with disabilities are still being denied full and equal access to public facilities in many instances. The Legislature further finds and declares that businesses in California have the responsibility to provide full and equal access to public facilities as required in the laws and regulations, but that compliance may be thwarted in some cases by conflicting state and federal regulations, which in turn results in unnecessary litigation. With a view to developing recommendations that will enable persons with disabilities to exercise their right to full and equal access to public facilities, and that will facilitate business compliance with the laws and regulations to avoid unnecessary litigation, the Legislature has created the California Commission on Disability Access.

(Added by Stats. 2008, Ch. 549, Sec. 7. Effective January 1, 2009. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.01

(a) There shall be established in the state government, on or before May 1, 2009, the California Commission on Disability Access. The commission shall consist of 11 public members, and six ex officio nonvoting members, appointed as follows:

(1) Two public members appointed by the Senate Committee on Rules, with one appointee from the business community and one appointee from the disability community. The Senate Committee on Rules shall request and consider nominations from the business community and the disability community for these appointments.

(2) Two public members appointed by the Speaker of the Assembly, with one appointee from the business community and one appointee from the disability community. The Speaker of the Assembly shall request and consider nominations from the business community and the disability community for these appointments.

(3) Seven public members appointed by the Governor, with the consent of the Senate. Four of the Governor’s appointees shall be from the disability community. Three appointees shall be from the business community, including an appointee representative from the California Business Properties Association. The Governor shall request and consider nominations from the business community and the disability community for these appointments.

(4) The State Architect, or his or her representative, as a nonvoting ex officio member.

(5) The Attorney General, or his or her representative, as a nonvoting ex officio member.

(6) Two members of the Senate, appointed by the Senate Committee on Rules as nonvoting ex officio members. One member shall be from the majority party, and one member shall be from the minority party.

(7) Two members of the Assembly, appointed by the Speaker of the Assembly, as nonvoting ex officio members. One member shall be from the majority party, and one member shall be from the minority party.

(b) It is the intent of this section that the commission shall be broadly representative of the ethnic, gender, and racial diversity of the population of California. It is further the intent of this section that both of the following apply:

(1) The appointees from the disability community shall be persons with a disability relating to, but not limited to, vision, hearing, mobility, breathing, speech, cognitive, cardiac, emotional, developmental, learning, psychological, or immunological disabilities.

(2) The commission recruitment and appointment process shall engage in identifying qualified disability community representatives who should possess elements of the following qualifications:

(A) Identify as people with disabilities, activity limitations, or both.

(B) Have personal experience with disability and disability advocacy and the ability to speak broadly on disability access issues.

(C) Are knowledgeable about cross-disability access issues, including, but not limited to, hearing, vision, mobility, speech, and cognitive limitations.

(D) Are knowledgeable about a variety of physical, communication, and program access issues.

(E) Are involved with segments of national, state, or local constituencies of the disability community, such as active involvement in broad-based disability organizations.

(F) Have in place and use communication networks to facilitate communication with the segments of the disability community they are representing, including, but not limited to, segments of diverse ethnic, cultural, sex, sexual orientation, age, and linguistic communities that are representative of the diverse population of Californians with disabilities.

(c) Public members shall be appointed for three-year terms, except that, with respect to the initial appointees, the Governor shall appoint three members for a one-year term, two members for a two-year term, and two members for a three-year term. The Senate Committee on Rules and the Speaker of the Assembly shall each initially appoint one member for a two-year term and one member for a three-year term. Public members may be reappointed for additional terms.

(d) Vacancies shall be filled by the appointing authority for the unexpired portion of the terms.

(Amended by Stats. 2009, Ch. 140, Sec. 82. Effective January 1, 2010. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.02

(a) Public members of the commission shall receive one hundred dollars ($100) per diem while on official business of the commission, not to exceed 12 days per year. Each member of the commission shall also be entitled to receive his or her actual necessary traveling expenses while on official business of the commission.

(b) The commission shall select annually from its membership a chairperson who shall be a representative from the disability community, and a vice chairperson who shall be a representative from the business community.

(Added by Stats. 2008, Ch. 549, Sec. 7. Effective January 1, 2009. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.03

Meetings of the commission shall be subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2).

(Added by Stats. 2008, Ch. 549, Sec. 7. Effective January 1, 2009. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.04

The commission shall have the powers and authority necessary to carry out the duties imposed upon it by this chapter, including, but not limited to, the following:

(a) To employ any administrative, technical, or other personnel that may be necessary for the performance of its powers and duties.

(b) To hold hearings, make and sign any agreement, and do or perform any act, including the collection of relevant information, that may be necessary, desirable, or proper to carry out the purposes of this chapter.

(c) To cooperate with, and secure the cooperation of, any department, division, board, bureau, commission, or other agency of the state to facilitate the proper execution of its powers and duties under this chapter.

(d) To appoint advisers or advisory committees from time to time when the commission determines that the experience or expertise of those advisers or advisory committees is needed for projects of the commission. Section 11009 shall apply to advisers or advisory committees.

(e) To accept any federal funds granted by an act of Congress or by executive order for any purpose of this chapter.

(f) To accept any gift, donation, grant, or bequest for any purpose of this chapter.

(Added by Stats. 2008, Ch. 549, Sec. 7. Effective January 1, 2009. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.05

(a) The commission may recommend, develop, prepare, or coordinate materials, projects, or other activities, as appropriate, relating to any subject within its jurisdiction.

(b) The commission shall provide, within its resources, information regarding any of the following:

(1) Preventing or minimizing problems of compliance by California businesses by providing educational services, including outreach efforts, and by preparing and hosting on its Internet Web site a Guide to Compliance with State Laws and Regulations Regarding Disability Access Requirements.

(2) Recommending programs to enable persons with disabilities to obtain full and equal access to public facilities.

(3) Providing information as requested by the Legislature on disability access issues and compliance.

(Amended by Stats. 2012, Ch. 383, Sec. 16. Effective September 19, 2012. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.06

(a) A priority of the commission shall be the development and dissemination of educational materials and information to promote and facilitate disability access compliance.

(b) The commission shall work with other state agencies, including the Division of the State Architect and the Department of Rehabilitation, to develop educational materials and information for use by businesses to understand its obligations to provide disability access and to facilitate compliance with construction-related accessibility standards.

(c) The commission shall develop and make available on its Internet Web site, or make available on its Internet Web site if developed by another governmental agency, including Americans with Disabilities Act centers, toolkits or educational modules to assist a California business to understand its obligations under the law and to facilitate compliance with respect to the top 10 alleged construction-related violations, by type, as specified in subdivision (a) of Section 8299.08. Upon completion of this requirement, the commission shall develop and make available on its Internet Web site, or work with another agency to develop, other toolkits or educational modules that would educate businesses of the accessibility requirements and to facilitate compliance with that requirement.

(d) The commission shall post on its Internet Web site educational materials and information that will assist building owners, tenants, building officials, and building inspectors to understand the disability accessibility requirements and to facilitate compliance with disability access laws. The commission shall at least annually review the educational materials and information on disability access requirements and compliance available on the Internet Web site of other local, state, or federal agencies, including Americans with Disabilities Act centers, to augment the educational materials and information developed by the commission.

(e) The commission shall, to the extent feasible, coordinate with other state agencies and local building departments to ensure that information provided to the public on disability access requirements is uniform and complete.

(Repealed and added by Stats. 2012, Ch. 383, Sec. 18. Effective September 19, 2012. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.07

(a) On or before April 15, 2013, the commission shall report to the Legislature, and to the Chairs of the Senate and Assembly Committees on Judiciary, of its activities and efforts since the commission was established to implement Sections 8299.05 and 8299.06, including the provisions that were law prior to amendment or repeal in the 2011–12 Regular Session. Commencing in 2014, and notwithstanding Section 10231.5, the commission shall report on or before January 31 and annually thereafter to the Legislature, and to the Chairs of the Senate and Assembly Committees on Judiciary, of its ongoing efforts to implement Sections 8299.05 and 8299.06, as amended in the 2011–12 Regular Session.

(b) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795.

(Repealed and added by Stats. 2012, Ch. 383, Sec. 20. Effective September 19, 2012. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.08

The commission shall compile the following data with respect to any demand letter or complaint sent to the commission pursuant to Section 53.32 of the Civil Code and post the information on its Internet Web site, pursuant to the following:

(a) The commission shall identify the various types of construction-related physical access violations alleged in the demand letters and in the complaints, respectively, and shall tabulate the number of claims alleged for each type of violation in the demand letters and complaints, respectively. For purposes of this subdivision, any demand for money letters shall be grouped as demand letters.

(b) Periodically, but not less than every six months beginning July 31, 2013, the commission shall post on its Internet Web site a list, by type, of the 10 most frequent types of accessibility violations alleged in the demand letters and in the complaints, respectively, and the numbers of alleged violations for each listed type of violation for the prior two quarters.

(c) The commission shall, on a quarterly basis, identify and tabulate the number of demand letters and complaints received by the commission. The commission shall further ascertain whether a complaint was filed in state or federal court and tabulate the number of complaints filed in state or federal court, respectively. This data shall be posted on the commission’s Internet Web site periodically, but not less than every six months beginning July 31, 2013.

(d) Commencing in 2014, and notwithstanding Section 10231.5, the commission shall make an annual report to the Legislature and the Chairs of the Senate and Assembly Committees on Judiciary by January 31 of each year of the tabulated data for the preceding calendar year as set forth in subdivisions (a) to (c), inclusive. A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795.

(Repealed and added by Stats. 2012, Ch. 383, Sec. 22. Effective September 19, 2012. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.09

With respect to its duties, the commission shall be an advisory commission only, and there shall be no right or obligation on the part of the state to implement the findings of the commission without further legislation that specifically authorizes that the evaluations, determinations, and findings of the commission be implemented.

(Added by Stats. 2008, Ch. 549, Sec. 7. Effective January 1, 2009. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.10

The commission shall hire staff or contract for those experts or technical and professional services that may be required for the completion of any task authorized or study required by this chapter. Staff hired pursuant to this section shall be hired in compliance with the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2). Contracts awarded pursuant to this section shall be in compliance with Section 19130. The commission is expressly encouraged and authorized to seek the technical and legal assistance of other state agencies and departments in fulfilling its statutory responsibilities.

(Added by Stats. 2008, Ch. 549, Sec. 7. Effective January 1, 2009. Pursuant to Section 8299.11, continued operation is dependent upon funding.)



8299.11

This chapter shall not be implemented, and shall not remain operative, unless funds are appropriated for that purpose by the Legislature in the annual Budget Act or another statute.

(Added by Stats. 2008, Ch. 549, Sec. 7. Effective January 1, 2009. Note: Operational condition applies to Chapter 3.7, commencing with Section 8299.)






CHAPTER 4 - Los Angeles Memorial Coliseum Commission

8300

The joint powers agreement entered into by the City of Los Angeles, the County of Los Angeles, and the Sixth District Agricultural Association known and designated as the California Science Center, creating the Los Angeles Memorial Coliseum Commission, shall be amended to provide that the membership of the commission shall be increased to include two additional ex officio, nonvoting members, one Member of the Senate appointed by the Committee on Rules of the Senate, and one Member of the Assembly appointed by the Speaker of the Assembly.

The two additional members shall serve terms that are the same as other members of the commission, and shall participate in the activities of the commission to the extent that their participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this section, the Members of the Legislature shall constitute a joint investigating committee on the subject of the commission and shall have the powers and duties imposed upon the committees by the Joint Rules of the Senate and Assembly.

(Amended by Stats. 1996, Ch. 841, Sec. 13. Effective January 1, 1997.)






CHAPTER 5 - Miscellaneous

8310

The inclusion of any question relative to an applicant’s race, sex, marital status, or religion in any application blank or form required to be filled in and submitted by an applicant to any department, board, commission, officer, agent, or employee of this state is prohibited.

Any person who violates this section is guilty of a misdemeanor.

Notwithstanding the provisions of this section, subsequent to employment, gender and marital status data may be obtained and maintained for research and statistical purposes when safeguards preventing misuse of the information exist, as approved by the State Fair Employment Practice Commission, except that in no event shall any notation, entry, or record of such data be made on papers or records relating to such employment application.

(Amended by Stats. 1976, Ch. 1436.)



8310.5

(a) A state agency, board, or commission that directly or by contract collects demographic data as to the ancestry or ethnic origin of Californians shall use separate collection categories and tabulations for the following:

(1) Each major Asian group, including, but not limited to, Chinese, Japanese, Filipino, Korean, Vietnamese, Asian Indian, Laotian, and Cambodian.

(2) Each major Pacific Islander group, including, but not limited to, Hawaiian, Guamanian, and Samoan.

(b) The data collected pursuant to the different collection categories and tabulations described in subdivision (a) shall be included in every demographic report on ancestry or ethnic origins of Californians by the state agency, board, or commission published or released on or after July 1, 2012. The data shall be made available to the public in accordance with state and federal law, except for personal identifying information, which shall be deemed confidential.

(Amended by Stats. 2011, Ch. 689, Sec. 2. Effective January 1, 2012.)



8310.7

(a) This section shall only apply to the following state agencies:

(1) The Department of Industrial Relations.

(2) The Department of Fair Employment and Housing.

(b) In addition to the duties imposed under Section 8310.5, the state agencies described in subdivision (a), in the course of collecting demographic data directly or by contract as to the ancestry or ethnic origin of California residents, shall collect and tabulate data for the following:

(1) Additional major Asian groups, including, but not limited to, Bangladeshi, Hmong, Indonesian, Malaysian, Pakistani, Sri Lankan, Taiwanese, and Thai.

(2)  Additional major Native Hawaiian and other Pacific Islander groups, including, but not limited to, Fijian and Tongan.

(c) The state agencies identified in subdivision (a) shall make any data collected pursuant to subdivision (b) publicly available, except for personal identifying information, which shall be deemed confidential, by posting the data on the Internet Web site of the agency on or before July 1, 2012, and annually thereafter. This subdivision shall not be construed to prevent any other state agency from posting data collected pursuant to subdivision (b) on the agency’s Internet Web site, in the manner prescribed by this section.

(d) The state agencies identified in subdivision (a) shall, within 18 months after the decennial United States Census for the year 2020 is released to the public, update their data collection to reflect the additional Asian groups and additional Native Hawaiian and Pacific Islander groups as they are reported by the United States Census Bureau.

(Amended by Stats. 2012, Ch. 162, Sec. 59. Effective January 1, 2013.)



8311

Wherever any notice or other communication is required by any law to be mailed by registered mail to or by the state, or any officer or agency thereof, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of such law.

(Added by renumbering Section 8401 by Stats. 1965, Ch. 1157.)



8312

No officer or employee of the state or any county, city and county, city, or district who is concerned with the organization or supervision of any discussion or social meeting of aged, blind, or disabled persons shall, in his official capacity, prevent or attempt to prevent any discussion at such meeting of legislation of interest to such persons.

(Added by renumbering Section 8402 by Stats. 1965, Ch. 1157.)



8313

No officer or employee of the state or any county, city and county, city, or district who is concerned with the administration of any program for the aged, blind, or disabled shall, in his official capacity, attempt to coerce or coerce any aged, blind, or disabled person to join or refrain from joining any organization of the aged, blind, or disabled.

(Added by renumbering Section 8403 by Stats. 1965, Ch. 1157.)



8314

(a) It is unlawful for any elected state or local officer, including any state or local appointee, employee, or consultant, to use or permit others to use public resources for a campaign activity, or personal or other purposes which are not authorized by law.

(b) For purposes of this section:

(1) “Personal purpose” means those activities the purpose of which is for personal enjoyment, private gain or advantage, or an outside endeavor not related to state business. “Personal purpose” does not include the incidental and minimal use of public resources, such as equipment or office space, for personal purposes, including an occasional telephone call.

(2) “Campaign activity” means an activity constituting a contribution as defined in Section 82015 or an expenditure as defined in Section 82025. “Campaign activity” does not include the incidental and minimal use of public resources, such as equipment or office space, for campaign purposes, including the referral of unsolicited political mail, telephone calls, and visitors to private political entities.

(3) “Public resources” means any property or asset owned by the state or any local agency, including, but not limited to, land, buildings, facilities, funds, equipment, supplies, telephones, computers, vehicles, travel, and state-compensated time.

(4) “Use” means a use of public resources which is substantial enough to result in a gain or advantage to the user or a loss to the state or any local agency for which a monetary value may be estimated.

(c) (1) Any person who intentionally or negligently violates this section is liable for a civil penalty not to exceed one thousand dollars ($1,000) for each day on which a violation occurs, plus three times the value of the unlawful use of public resources. The penalty shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General or by any district attorney or any city attorney of a city having a population in excess of 750,000. If two or more persons are responsible for any violation, they shall be jointly and severally liable for the penalty.

(2) If the action is brought by the Attorney General, the moneys recovered shall be paid into the General Fund. If the action is brought by a district attorney, the moneys recovered shall be paid to the treasurer of the county in which the judgment was entered. If the action is brought by a city attorney, the moneys recovered shall be paid to the treasurer of that city.

(3) No civil action alleging a violation of this section may be commenced more than four years after the date the alleged violation occurred.

(d) Nothing in this section shall prohibit the use of public resources for providing information to the public about the possible effects of any bond issue or other ballot measure on state activities, operations, or policies, provided that (1) the informational activities are otherwise authorized by the constitution or laws of this state, and (2) the information provided constitutes a fair and impartial presentation of relevant facts to aid the electorate in reaching an informed judgment regarding the bond issue or ballot measure.

(e) The incidental and minimal use of public resources by an elected state or local officer, including any state or local appointee, employee, or consultant, pursuant to this section shall not be subject to prosecution under Section 424 of the Penal Code.

(Amended by Stats. 2003, Ch. 62, Sec. 109. Effective January 1, 2004.)



8314.5

(a) In furtherance of Section 8314 and except as provided in subdivision (b), it shall be unlawful for any elected state or local officer, including any state or local appointee, employee, or consultant, to knowingly use a state-owned or state-leased computer to access, view, download, or otherwise obtain obscene matter.

(b) This section does not apply to accessing, viewing, downloading, or otherwise obtaining obscene matter for use consistent with legitimate law enforcement purposes, to permit a state agency to conduct an administrative disciplinary investigation, or for legitimate medical, scientific, academic, or legislative purposes, or for other legitimate state purposes.

(c) “Obscene matter” as used in this section has the meaning specified in Section 311 of the Penal Code.

(d) “State-owned or state-leased computer” means a computer owned or leased by one of the following:

(1) A state agency, as defined by Section 11000, including the California State University.

(2) The University of California.

(3) The Legislature.

(e) This section shall not apply to the University of California unless and until the Regents of the University of California act, by resolution, to make it applicable.

(Added by Stats. 2006, Ch. 848, Sec. 1. Effective January 1, 2007.)



8315

(a) “Racial discrimination” or “discrimination on the basis of race” for the purposes of Section 31 of Article I of the California Constitution shall have the same meaning as the term “racial discrimination” as defined and used in paragraphs 1 and 4 of Article 1 of Part I of the International Convention on the Elimination of All Forms of Racial Discrimination, as adopted by the United Nations General Assembly on December 21, 1965, signed on behalf of the United States on September 28, 1966, and ratified by the United States Senate as Treaty Number 95-18 by United States Senate on June 24, 1994. The language contained in the pertinent provisions of the International Convention on the Elimination of All Forms of Racial Discrimination is set forth in subdivision (b).

(b) The International Convention on the Elimination of All Forms of Racial Discrimination, provides in paragraphs 1 and 4 of Article 1 of Part I, respectively, as follows:

“1. In this Convention, the term ‛racial discrimination’ shall mean any distinction, exclusion, restriction or preference based on race, colour, descent, or national or ethnic origin which has the purpose or effect of nullifying or impairing the recognition, enjoyment or exercise, on an equal footing, of human rights and fundamental freedoms in the political, economic, social, cultural or any other field of public life.”

“4. Special measures taken for the sole purpose of securing adequate advancement of certain racial or ethnic groups or individuals requiring such protection as may be necessary in order to ensure such groups or individuals equal enjoyment or exercise of human rights and fundamental freedoms shall not be deemed racial discrimination, provided, however, that such measures do not, as a consequence, lead to the maintenance of separate rights for different racial groups and that they shall not be continued after the objectives for which they were taken have been achieved.”

(c) To allow the state to assist the United States Government in fulfilling its international obligation to pursue a policy to eliminate all forms of racial discrimination pursuant to paragraph 1 of Article 2 of Part I of the International Convention on the Elimination of All Forms of Racial Discrimination, as set forth in subdivision (d), the following provisions shall be used to interpret and implement Section 31 of Article I of the California Constitution:

(1) Section 31 of Article I of the California Constitution, except as to its prohibition of granting preferential treatment, shall not be interpreted as granting an individual a private cause of action to challenge any special measures undertaken for the purpose of securing adequate advancement of those racial groups requiring the protection pursuant to paragraph 1 of Article 2 of Part I of the International Convention on the Elimination of All Forms of Racial Discrimination. Special measures shall not be interpreted as preferential treatment.

(2) Section 31 of Article I of the California Constitution shall not be construed as requiring the government to prove racial discrimination before undertaking special measures for the purpose of securing adequate advancement of those racial minority groups needing that protection pursuant to paragraph 1 of Article 2 of Part I of the International Convention on the Elimination of All Forms of Racial Discrimination.

(d) Paragraph 1 of Article 2 of Part I of the International Convention on the Elimination of All Forms of Racial Discrimination provides as follows:

“1. States Parties (member nations that have adopted the International Convention on the Elimination of All Forms of Racial Discrimination) condemn racial discrimination to pursue by all appropriate means and without delay a policy of eliminating racial discrimination in all its forms and promoting the understanding among all races, and to this end:

“(a) Each State Party undertakes to engage in no act or practice of racial discrimination against persons, groups of persons or institutions and to ensure that all public authorities and public institutions, national and local, shall act in conformity with this obligation.

“(b) Each State Party undertakes not to sponsor, defend or support racial discrimination by any persons or organizations.

“(c) Each State Party shall take effective measures to review governmental, national and local policies, and to amend, rescind or nullify any laws and regulations which have the effect of creating or perpetuating racial discrimination wherever it exists.

“(d) Each State Party shall prohibit and bring to an end, by all appropriate means, including legislation as required by circumstances, racial discrimination by any persons, group or organization.

“(e) Each State Party undertakes to encourage, where appropriate, integrationist multiracial organizations and movements and other means of eliminating barriers between races, and to discourage anything which tends to strengthen racial division.”

(Added by Stats. 2003, Ch. 211, Sec. 2. Effective January 1, 2004.)



8317

(a) Each state agency, as defined in subdivision (b), shall establish and maintain an index of the names or titles of all fees, license fees, fines, and penalties administered or collected by the agency.

(b) “State agency” for the purposes of this section means every state office, department, division, bureau, board, and commission, but shall not include the Legislature or any entity provided for under Article VI of the California Constitution.

(c) This section does not apply to any fee collected by a state agency from any other governmental agency.

(Added by Stats. 1994, Ch. 784, Sec. 1. Effective January 1, 1995.)






CHAPTER 5.1 - Citizen Complaint Act of 1997

8330

This chapter shall be known and may be cited as the Citizen Complaint Act of 1997. All state agencies that have Internet websites shall implement this act in a manner that is consistent with the statewide strategy for electronic commerce as established by the Department of Information Technology.

(Added by Stats. 1997, Ch. 416, Sec. 1. Effective January 1, 1998.)



8331

(a) State agencies shall make available on the Internet, on or after July 1, 2001, unless otherwise authorized by the Department of Information Technology pursuant to Executive Order D-3-99, a plain-language form through which individuals can register complaints or comments relating to the performance of that agency. The agency shall provide instructions on filing the complaint electronically, or on the manner in which to complete and mail the complaint form to the state agency, or both, consistent with whichever method the agency establishes for the filing of complaints.

(b) Any printed complaint form used by a state agency as part of the process of receiving a complaint against any licensed individual or corporation subject to regulation by that agency shall be made available by the agency on the Internet on or after July 1, 2001, unless otherwise authorized by the Department of Information Technology pursuant to Executive Order D-3-99. The agency shall provide instructions on filing the complaint electronically, or on the manner in which to complete and mail the complaint form to the state agency, or both, consistent with whichever method the agency establishes for the filing of complaints.

(c) State agencies making a complaint form available on the Internet shall, to the extent feasible:

(1) Advise individuals calling the state agency to lodge a complaint of both of the following:

(A) The availability of the complaint form on the Internet.

(B) That many public libraries provide Internet access.

(2) Include on the Internet the location at which this information may be accessed in the telephone directory in order that citizens will be aware that they may contact the state agency via the Internet or by telephone.

(d) Public libraries, to the extent permitted through donations and other means, may do each of the following:

(1) Provide Internet access to their patrons.

(2) Advertise that they provide Internet access.

(e) Notwithstanding subdivision (a) of Section 11000, state agency as used in this section includes the California State University.

(Amended by Stats. 1999, Ch. 784, Sec. 11. Effective October 10, 1999.)



8332

It is the intent of the Legislature that this chapter shall not apply to the Reporting of Improper Governmental Activities Act (Article 3 (commencing with Section 8547) of Chapter 6.5) or the procedures established to investigate citizens’ complaints against peace officers as required by Section 832.5 of the Penal Code.

(Added by Stats. 1997, Ch. 416, Sec. 1. Effective January 1, 1998.)






CHAPTER 5.2 - Grant Information Act of 1999

8333

This chapter shall be known and may be cited as the Grant Information Act of 1999. All state agencies that have Internet websites shall implement to the best of their ability this act in a manner that is consistent with the statewide strategy for electronic commerce as established by the Department of Information Technology.

(Added by Stats. 1999, Ch. 405, Sec. 1. Effective January 1, 2000.)



8334

(a) State agencies may make available on the Internet a listing of all grants administered by that agency, which shall provide instructions on filing grant applications electronically, or on the manner in which to download, complete, and mail grant applications to the state agency, or both, consistent with whichever method the agency establishes for the filing of grant applications.

(b) Each state agency may make any printed grant application form used by the agency to award grants that are subject to administration by that agency available on the Internet, and shall provide the instructions specified in subdivision (a).

(c) State agencies making grant application forms available on the Internet shall, to the extent feasible, advise individuals calling the state agency for information about a grant program of both of the following:

(1) The availability of grant information on the Internet.

(2) That many public libraries provide Internet access.

(d) Each state agency posting a listing of grants administered by that agency pursuant to subdivision (a) shall include an executive summary of each grant as part of that listing that includes, but is not limited to, all of the following:

(1) The title of the grant opportunity and grant identification number.

(2) A brief description of the request for proposals (RFP) or request for assistance (RFA).

(3) Grant eligibility requirements.

(4) Geographic limitations, if any.

(5) Description of the total available grant funding, the number of awards, and the amounts per award.

(6) Period of time covered by the grant.

(7) Date the request for proposals (RFP) or request for assistance (RFA) is issued.

(8) Deadline for proposals to be submitted.

(9) Internet address for electronic submission, when appropriate.

(10) Contact information.

(e) (1) Notwithstanding subdivision (a) of Section 11000, “state agency” as used in this chapter includes the Office of the Chancellor of the California State University, but does not include any individual campus of the California State University or any auxiliary enterprise affiliated with the California State University.

(2) This chapter shall only apply to the Office of the Chancellor of the California State University if the decision to award or not to award funds to an individual or entity filing a grant application is under the control of the Office of the Chancellor of the California State University. This chapter shall not apply to opportunities available solely to the campuses of the California State University and auxiliary enterprises affiliated with the California State University to apply for funds to the Office of the Chancellor of the California State University.

(f) “Grant” as used in this chapter means a solicited or unsolicited proposal, including, but not limited to, a request for proposals (RFP) and a request for applications (RFA), to furnish assistance to another entity so that the latter may carry out its own program. The term shall not include the procurement of goods or services for a state agency nor the acquisition, construction, alteration, improvement, or repair of real property for a state agency.

(g) This chapter shall not be implemented until July 1, 2001, unless otherwise authorized by the Department of Information Technology pursuant to Executive Order D-3-99.

(Added by Stats. 1999, Ch. 405, Sec. 1. Effective January 1, 2000.)






CHAPTER 5.4 - Automated External Defibrillators in State Buildings

8455

(a) The Department of General Services shall apply for federal funds made available through the federal Community Access to Emergency Devices Act (Public Law 107-188) for the purchase of automated external defibrillators to be located within state-owned and leased buildings.

(b) Subject to the receipt of federal funds for this purpose, the Department of General Services shall, in consultation with the Emergency Medical Services Authority, the American Red Cross, and the American Heart Association, develop and adopt policies and procedures relative to the placement and use of automated external defibrillators in state-owned and leased buildings and ensure that training is consistent with Section 1797.196 of the Health and Safety Code and the regulations adopted pursuant to that section. In these consultations, the department may consider all of the following:

(1) Whether the public has access to the state-owned or leased building.

(2) Placement within the building that maximizes access to the device.

(3) The manufacturer’s and the medical community’s directions regarding placement and use of the device.

(4) The appropriate oversight and maintenance of the device at a particular location.

(5) Whether to require those who are trained to use the automated external defibrillators pursuant to Emergency Medical Services Authority standards to receive cardiopulmonary resuscitation training.

(c) The policies and procedures adopted pursuant to this section shall be consistent with Section 3400 of Title 8 of the California Code of Regulations.

(Added by Stats. 2004, Ch. 5, Sec. 2. Effective January 21, 2004.)






CHAPTER 5.5 - Drug-Free Workplace

ARTICLE 1 - Definitions

8350

This chapter shall be known, and may be cited, as the Drug-Free Workplace Act of 1990.

(Added by Stats. 1990, Ch. 1170, Sec. 1.)



8351

As used in this chapter:

(a) “Drug-free workplace” means a site for the performance of work done in connection with a specific grant or contract described in Article 2 (commencing with Section 8355) of an entity at which employees of the entity are prohibited from engaging in the unlawful manufacture, distribution, dispensation, possession, or use of a controlled substance in accordance with the requirements of this chapter.

(b) “Employee” means the employee of a grantee or contractor directly engaged in the performance of work pursuant to the grant or contract described in Article 2 (commencing with Section 8355) .

(c) “Controlled substance” means a controlled substance in schedules I through V of Section 202 of the Controlled Substances Act (21 U.S.C. Sec. 812).

(d) “Grantee” means the department, division, or other unit of a person or organization responsible for the performance under the grant.

(e) “Contractor” means the department, division, or other unit of a person or organization responsible for the performance under the contract.

(Added by Stats. 1990, Ch. 1170, Sec. 1.)






ARTICLE 2 - State Contractors and Grantees

8355

(a) Every person or organization awarded a contract or a grant for the procurement of any property or services from any state agency shall certify to the contracting or granting agency that it will provide a drug-free workplace by doing all of the following:

(1) Publishing a statement notifying employees that the unlawful manufacture, distribution, dispensation, possession, or use of a controlled substance is prohibited in the person’s or organization’s workplace and specifying the actions that will be taken against employees for violations of the prohibition.

(2) Establishing a drug-free awareness program to inform employees about all of the following:

(A) The dangers of drug abuse in the workplace.

(B) The person’s or organization’s policy of maintaining a drug-free workplace.

(C) Any available drug counseling, rehabilitation, and employee assistance programs.

(D) The penalties that may be imposed upon employees for drug abuse violations.

(3) Requiring that each employee engaged in the performance of the contract or grant be given a copy of the statement required by subdivision (a) and that, as a condition of employment on the contract or grant, the employee agrees to abide by the terms of the statement.

(b) (1) The certification requirement set forth in subdivision (a) does not apply to a credit card purchase of goods of two thousand five hundred dollars ($2,500) or less.

(2) The total amount of exemption authorized herein shall not exceed seven thousand five hundred dollars ($7,500) per year for each company from which a state agency is purchasing goods by credit card. It shall be the responsibility of each state agency to monitor the use of this exemption and adhere to these restrictions on these purchases.

(Amended by Stats. 2005, Ch. 381, Sec. 1. Effective January 1, 2006.)



8356

(a) Each contract or grant awarded by a state agency may be subject to suspension of payments under the contract or grant or termination of the contract or grant, or both, and the contractor or grantee thereunder may be subject to debarment, in accordance with the requirements of this article, if the contracting or granting agency determines that any of the following has occurred:

(1) The contractor or grantee has made a false certification under Section 8355.

(2) The contractor or grantee violates the certification by failing to carry out the requirements of subdivisions (a) to (c), inclusive, of Section 8355.

(b) The Department of General Services shall establish and maintain a list of individuals and organizations whose contracts or grants have been canceled due to failure to comply with this chapter. This list shall be updated monthly and published each month. No state agency shall award a contract or grant to a person or organization on the published list until that person or organization has complied with this chapter.

(c) Every state agency that directly awards grants without review by the Department of General Services shall immediately notify the department of any individual or organization that has an award canceled on the basis of violation of this chapter.

(Added by Stats. 1990, Ch. 1170, Sec. 1.)



8357

This chapter shall not be construed to require any contractor or grantee to ensure that other businesses with which it subcontracts also provide drug-free workplaces.

(Added by Stats. 1990, Ch. 1170, Sec. 1.)









CHAPTER 6 - The Milton Marks Commission on California State Government Organization and Economy

ARTICLE 1 - Creation and Membership

8501

There is in the state government the Milton Marks “Little Hoover” Commission on California State Government Organization and Economy, hereafter in this chapter referred to as the “commission.” The commission shall be composed of thirteen members as follows:

(a) Nine members of the public, appointed for terms of four years pursuant to this section. Not more than five of these members shall be registered as members of the same political party, and none shall hold public office in the executive branch of the state government.

Any public member who is absent for three consecutive regular meetings of the commission may be removed by the appointing authority unless the member is excused from those meetings by the chairperson of the commission. In the event of removal, or upon the resignation or death of the member, the respective appointing authority shall designate another person to fill the balance of the unexpired term.

(b) Five members shall be appointed by the Governor. However, the terms of these members shall be staggered so that the terms of three members shall commence on January 1, 1978, and the terms of two members shall commence on January 1, 1980. To achieve the staggering of terms, the Governor shall designate the terms of the present members of the commission who have been appointed by the Governor.

(c) Two members of the public shall be appointed by the Senate Committee on Rules. However, the terms of these members shall be staggered so that the term of one member commences on January 1, 1979, and the term of the other member commences January 1, 1981. To achieve the staggering of terms, the Senate Committee on Rules shall designate the terms of the present members of the commission who have been appointed by the Senate Committee on Rules.

(d) Two members of the public shall be appointed by the Speaker of the Assembly. However, the terms of these members shall be staggered so that the term of one member commences January 1, 1979, and the term of the other member commences January 1, 1981. To achieve the staggering of terms, the Speaker of the Assembly shall designate the terms of the present members of the commission who have been appointed by the Speaker of the Assembly.

(e) Two Members of the Senate appointed by the Senate Committee on Rules. These members shall serve at the pleasure of the appointing authority but shall not be registered with the same political party. If a member, while serving on the commission, registers with the same political party as the other member, the Senate Committee on Rules shall replace one of the members with a new member who is not registered with the same political party as the remaining member.

(f) Two Members of the Assembly appointed by the Speaker of the Assembly. These members shall serve at the pleasure of the appointing authority but shall not be registered with the same political party. If a member, while serving on the commission, registers with the same political party as the other member, the Speaker of the Assembly shall replace one of the members with a new member who is not registered with the same political party as the remaining member.

(Amended by Stats. 1995, Ch. 682, Sec. 1. Effective October 10, 1995. Note: Section 8455 is in Chapter 5.4, which follows Section 8334.)



8502

For the purposes of expenditures for the support of the commission, including the expenses of the members of the commission, the commission shall be deemed to be within the executive branch of state government, but the commission shall not be subject to the control or direction of any officer or employee of the executive branch except in connection with the appropriation of funds approved by the Legislature.

(Added by renumbering Section 8526 by Stats. 1967, Ch. 1625.)



8503

The members of the commission shall serve without compensation, but shall be reimbursed for all necessary expenses actually incurred in the performance of their duties.

(Added by renumbering Section 8502 by Stats. 1967, Ch. 1625.)



8504

For the purposes of this chapter the Members of the Legislature serving as members of the commission shall be considered a joint committee of the two houses of the Legislature constituted and acting as an investigating committee, and as such shall have the powers and duties imposed on such committees by the Joint Rules of the Senate and Assembly.

(Added by renumbering Section 8503 by Stats. 1967, Ch. 1625.)



8506

All vacancies in the commission membership shall be filled in the same manner in which original appointments were made.

(Added by renumbering Section 8507 by Stats. 1967, Ch. 1625.)



8507

The commission shall select from among its members a chairman and vice chairman, who shall not be registered as members of the same political party.

(Added by renumbering Section 8504 by Stats. 1967, Ch. 1625.)



8508

Six members of the commission shall constitute a quorum.

(Added by renumbering Section 8505 by Stats. 1967, Ch. 1625.)






ARTICLE 2 - Purposes and Duties

8521

It is the purpose of the Legislature in creating the commission, to secure assistance for the Governor and itself in promoting economy, efficiency, and improved service in the transaction of the public business in the various departments, agencies, and instrumentalities of the executive branch of the state government, and in making the operation of all state departments, agencies, and instrumentalities, and all expenditures of public funds, more directly responsive to the wishes of the people as expressed by their elected representatives, by any or all of the following means:

(a) By adopting methods and procedures for reducing expenditures to the lowest amount consistent with the efficient performance of essential services, activities, and functions.

(b) By eliminating duplication and overlapping of services, activities, and functions, and time-consuming or wasteful practices.

(c) By consolidating services, activities, and functions of a similar nature.

(d) By abolishing services, activities, and functions not necessary to the efficient conduct of government.

(e) By the elimination of unnecessary state departments and agencies, the creation of necessary new state departments and agencies, the reorganization of existing state departments and agencies, and the transfer of functions and responsibilities among state departments and agencies.

(f) By defining or redefining the duties and responsibilities of state officers.

(g) By revising present provisions for continuing or permanent appropriations of state funds of whatever kind for whatever purpose, by eliminating any such existing provisions, and by adopting new provisions.

(Added by Stats. 1961, Ch. 2038.)



8521.5

The Legislature finds that our system of government is a complex structure of interlocking relationships among all levels of government for managing public funds and programs. Officials and employees who manage and administer these programs must be accountable for their activities to the public. The Legislature recognizes that governmental audits are an important cornerstone in the system of accountability expected by the people of California. One of the most important aspects of public accountability is whether the use of state funds and resources complies with the Legislature’s statutory mandates.

Under the direction of the Milton Marks “Little Hoover” Commission on California State Government Organization and Economy, the State Auditor shall meet the needs of state government for periodic audits of organizations, programs, and services. The State Auditor shall conduct an independent audit for use by the executive and legislative branches of state government to promote sound fiscal and administrative policy for the government of the state, fulfill the condition for the receipt of billions of dollars in federal grant funds, and provide an independent financial audit report that is relied upon by underwriters, bond-rating companies, and potential investors.

(Amended by Stats. 1995, Ch. 682, Sec. 2. Effective October 10, 1995.)



8522

The commission, on its own motion, may, for the purpose of making reports and recommendations to assist the Legislature in respect to the matters listed in Section 8521, examine in detail the structure, organization, operation, and functions of every department, agency, and instrumentality in the executive branch of the state government, and all provisions of law and regulations pertaining thereto, and may examine all present provisions of law pertaining to continuing or permanent appropriations of public funds and the methods used in administering such provisions. The commission may make such recommendations to the Governor and to the Legislature at such time, or times as the commission deems necessary.

(Added by renumbering Section 8523 by Stats. 1967, Ch. 1625.)



8522.5

The commission shall review final reports and make recommendations to the Legislature and the Governor concerning the results of state audits and the revenues and expenditures of the state, its departments, subdivisions, agencies, and other public entities.

(Added by Stats. 1993, Ch. 12, Sec. 6. Effective May 7, 1993.)



8523

(a) The Governor shall submit to the commission for study and recommendation any reorganization plan which he intends to submit to the Legislature pursuant to authority vested in the Governor by the Legislature under Section 6 of Article V of the Constitution at least 30 days prior to submission of such plan to the Legislature. The commission shall make its report to the Governor and the Legislature within 30 days of the date on which the Governor submits any such plan to the Legislature. The commission may, on its own initiative, undertake a study of any reorganization proposal submitted to the Legislature and make reports to the Governor and the Legislature as it deems necessary.

(b) Prior to transmittal of a plan to the Commission on California State Government Organization and Economy pursuant to this section the Governor shall submit each plan to the Legislative Counsel in order that it may be submitted to the Legislature in the form and language suitable for enactment in the statutes at large. The Legislative Counsel shall prepare a digest of the plan which shall be printed commencing on the first page thereof.

It is the intent of the Legislature in requiring the use of statutory format language to insure that reorganization plans submitted to it express clearly and specifically the nature and purposes of the plan.

(c) Notwithstanding subdivision (a) of this section, the Governor may submit a reorganization plan directly to the Legislature if such plan is substantially identical to a plan previously submitted to the commission during the same legislative session.

(Added by Stats. 1974, Ch. 1242.)



8524

The commission may devise a basic test to determine what, if any, governmental activities should be granted continuing or permanent appropriations.

(Added by Stats. 1961, Ch. 2038.)



8525

The commission may submit to the Legislature and the Governor, at such time, or times, as the commission deems necessary, interim reports of its activities.

(Added by renumbering Section 8524 (as added by Stats. 1967, Ch. 1625) by Stats. 1979, Ch. 373.)






ARTICLE 3 - Powers

8541

In carrying out its duties and responsibilities, the commission shall have all of the following powers:

(a) To meet at any time and place as it may deem proper.

(b) As a body or, on the authorization of the commission, as a subcommittee composed of one or more members, to hold hearings at any time and place as it may deem proper.

(c) To issue subpoenas to compel the attendance of witnesses and the production of books, records, papers, accounts, reports, and documents.

(d) To administer oaths.

(e) To employ, pursuant to laws and regulations governing state civil service, a secretary and any clerical, legal, and technical assistants as may appear necessary.

(f) To contract with any other agencies, public or private, as it deems necessary, for the rendition and affording of any services, facilities, studies and reports to the commission as will best assist it to carry out its duties and responsibilities.

(g) To cooperate with and to secure the cooperation of county, city, city and county, and other local law enforcement agencies in investigating any matter within the scope of its duties and responsibilities, and to direct the sheriff of any county or any marshal to serve subpoenas, orders, and other process.

(h) To certify to the superior court of any county in which proceedings are held, the facts concerning the disobedience or resistance, by any person, of any lawful order, or the refusal of any person to respond to a subpoena, to take the oath or affirmation as a witness, or to be examined, or the misconduct of any person during a hearing; and to receive the assistance of the court in enforcing orders and process, in the manner prescribed by Article 12 (commencing with Section 11455.10) of Chapter 4.5 of Part 1 of Division 3.

(i) To cooperate with every department, agency, or instrumentality in the state government; and to secure directly from every department, agency, or instrumentality full cooperation, access to its records, and access to any information, suggestions, estimates, data, and statistics it may have available.

(j) To authorize its agents and employees to absent themselves from the state where necessary for the performance of their duties.

(k) To do any and all other things necessary or convenient to enable it fully and adequately to perform its duties and to exercise the powers expressly granted it, notwithstanding any authority expressly granted to any officer or employee of the executive branch of state government.

(Amended by Stats. 1995, Ch. 938, Sec. 11. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



8542

With respect to the Bureau of State Audits, the commission shall do all of the following:

(a) Review reports completed by the bureau and make recommendations to the Legislature, the Governor, and the public concerning the operations of the state, its departments, subdivisions, agencies, and other public entities.

(b) Oversee the activities of the bureau to ensure its compliance with subdivision (d) of Section 8544.5 and Section 8546. The State Auditor shall report to the commission on its contracting activities, its affirmative action plan, and its compliance with provisions of the State Administrative Manual.

(c) Review the annual audit of the State Audit Fund.

(Added by Stats. 1993, Ch. 12, Sec. 7. Effective May 7, 1993.)









CHAPTER 6.5 - California State Auditor

ARTICLE 1 - General Provisions

8543

(a) There is hereby created in state government the California State Auditor’s Office under the direction of the Milton Marks “Little Hoover” Commission on California State Government Organization and Economy. In order to be free of organizational impairments to independence, the office shall be independent of the executive branch and legislative control.

(b) Notwithstanding any other law, any reference to the “Bureau of State Audits” or “bureau,” as used in a context to refer to the Bureau of State Audits, shall be deemed to refer to the “California State Auditor’s Office,” and any reference to the “State Auditor” or “auditor,” as used in a context to refer to the “State Auditor,” shall be deemed to refer to the “California State Auditor.”

(Amended by Stats. 2012, Ch. 281, Sec. 5. Effective January 1, 2013.)



8543.1

The duties of the California State Auditor’s Office are to examine and report annually upon the financial statements prepared by the executive branch of the state and to perform other related assignments, including performance audits, that are mandated by statute. For the purposes of this chapter “office” means the “California State Auditor’s Office,” unless the context clearly requires otherwise.

(Amended by Stats. 2012, Ch. 281, Sec. 6. Effective January 1, 2013.)



8543.2

(a) The head of the office is the California State Auditor, who shall be appointed by the Governor from a list of three qualified individuals nominated by the Joint Legislative Audit Committee by a vote of at least a majority of the committee membership from each house of the Legislature. The term of any individual appointed as the California State Auditor shall be four years. Any vacancy in the office of the California State Auditor shall be filled in the same manner provided by this subdivision for a full term.

(b) As the head of the office, the California State Auditor may establish constituent parts of the office to carry out the powers and duties of the office unless otherwise specified by law.

(c) The office has a Chief Deputy California State Auditor.

(Amended by Stats. 2012, Ch. 281, Sec. 7. Effective January 1, 2013.)



8543.3

The California State Auditor shall be chosen without reference to party affiliation and solely on the ground of fitness to perform the duties of the office of the California State Auditor. Prior to selection, the California State Auditor shall possess a combination of education and experience in auditing and management necessary to perform the duties of that office.

(Amended by Stats. 2012, Ch. 281, Sec. 8. Effective January 1, 2013.)



8543.4

In administering the fiscal policies of the California State Auditor’s Office, for each fiscal year, the office shall provide the Department of Finance with the office’s proposed budget and the Department of Finance shall include that proposed budget in the Governor’s Budget without modification.

(Amended by Stats. 2012, Ch. 281, Sec. 9. Effective January 1, 2013.)



8543.5

The Chief Deputy California State Auditor shall be appointed by the California State Auditor. The Chief Deputy California State Auditor shall carry out those duties prescribed by the California State Auditor and shall act for the California State Auditor when the California State Auditor is absent or unable to serve or when the office of the California State Auditor is vacant. The tenure of any incumbent Chief Deputy California State Auditor shall expire on any date that an individual is appointed California State Auditor, but any incumbent Chief Deputy California State Auditor may be reappointed pursuant to this section.

(Amended by Stats. 2012, Ch. 281, Sec. 10. Effective January 1, 2013.)



8543.6

The California State Auditor may be removed for cause at any time by concurrent resolution of the Legislature. A California State Auditor removed pursuant to this section may not be reappointed to that office.

(Amended by Stats. 2012, Ch. 281, Sec. 11. Effective January 1, 2013.)



8543.7

(a) The annual salary for the California State Auditor shall be equal to that of agency secretaries of the executive branch of government pursuant to Section 11550.

(b) The California State Auditor shall be repaid all actual expenses incurred or paid by him or her in the discharge of his or her duties.

(Amended by Stats. 2012, Ch. 281, Sec. 12. Effective January 1, 2013.)



8544

(a) Consistent with subdivision (i) of Section 8546, the California State Auditor may employ and fix the compensation, in accordance with Article VII of the California Constitution, of those professional assistants and technical, clerical, deputy state auditors, and other officers and employees as he or she deems necessary for the effective conduct of the work under his or her charge.

(b) In establishing and adjusting classes of positions, and establishing and adjusting salary ranges for each class of position, to provide for the continued ability to attract and maintain qualified individuals within the California State Auditor’s Office, consideration shall be given to the fact that the level of education, experience, knowledge, and ability required of the employees in the office is generally higher than that of state service generally, due to the unique duties and responsibilities imposed on the office and the relatively small number of employees.

(c) When fixing compensation for employees, the California State Auditor shall consider prevailing rates for comparable service in other public employment and private business.

(Amended by Stats. 2012, Ch. 281, Sec. 13. Effective January 1, 2013.)



8544.2

Persons employed by the office pursuant to Section 8544.1 shall be allowed to enroll in the Public Employees’ Medical and Hospital Care Act contained in Part 5 (commencing with Section 22751) of Division 5 of Title 2.

(Amended by Stats. 2012, Ch. 281, Sec. 14. Effective January 1, 2013.)



8544.3

All persons employed by the office pursuant to Section 8544.1 who were members of the Public Employees’ Retirement System as of November 3, 1992, shall retain their existing classification within the system and shall be considered state miscellaneous members as defined in Section 20014.

(Amended by Stats. 2012, Ch. 281, Sec. 15. Effective January 1, 2013.)



8544.4

The permanent office of the California State Auditor shall be in Sacramento, where he or she shall be provided with suitable and sufficient offices. When in his or her judgment the conduct of the work requires, he or she may maintain offices at other places in the state.

(Amended by Stats. 2012, Ch. 281, Sec. 16. Effective January 1, 2013.)



8544.5

(a) There is hereby established in the State Treasury the State Audit Fund. Notwithstanding Section 13340, the State Audit Fund is continuously appropriated for the expenses of the California State Auditor. There shall be appropriated annually in the Budget Act to the State Audit Fund, from the General Fund and the Central Service Cost Recovery Fund, the amount necessary to reimburse the State Audit Fund for the cost of audits and any other duties to be performed that are not directly reimbursed under subdivision (c), including for the cost of any other duties imposed on the office by statute. “Cost of audits or any other duties” means all direct and indirect costs of conducting the audits or other duties, and any other expenses incurred by the California State Auditor in fulfilling his or her statutory responsibilities.

(b) With regard to the funds appropriated pursuant to subdivision (a), upon certification by the California State Auditor of estimated costs on a monthly basis, the Controller shall transfer the amount thus certified from the General Fund or the Central Service Cost Recovery Fund, as applicable, to the State Audit Fund. The Controller shall thereafter issue warrants drawn against the State Audit Fund upon receipt of claims certified by the California State Auditor.

(c) To ensure appropriate reimbursement from federal and special funds for the costs of the duties performed pursuant to Section 8546.3, the California State Auditor may directly bill state agencies for the costs incurred, subject to the approval of the Director of Finance.

(d) To ensure adequate oversight of the operations of the office, the Milton Marks “Little Hoover” Commission on California State Government Organization and Economy shall annually obtain the services of an independent public accountant to audit the State Audit Fund and the operation of the office to ensure compliance with state law, including Section 8546. The results of this audit shall be submitted to the commission and shall be a public record.

(e) To ensure that audits of the Milton Marks “Little Hoover” Commission on California State Government Organization and Economy are conducted in conformity with government auditing standards, any audit of the commission that is required or permitted by law shall be conducted by the independent public accountant selected pursuant to subdivision (d).

(Amended by Stats. 2012, Ch. 281, Sec. 17. Effective January 1, 2013.)



8544.6

All unreimbursed expenditures of the office are defined as “administrative costs” defined in Section 11270.

(Amended by Stats. 2012, Ch. 281, Sec. 18. Effective January 1, 2013.)



8545

The California State Auditor shall not destroy any papers or memoranda used to support a completed audit sooner than three years after the audit report is released to the public. All books, papers, records, and correspondence of the office pertaining to its work are public records subject to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 and shall be filed at any of the regularly maintained offices of the California State Auditor, except that none of the following items or papers of which these items are a part shall be released to the public by the California State Auditor, his or her employees, or members of the commission:

(a) Personal papers and correspondence of any person providing assistance to the California State Auditor when that person has requested in writing that his or her papers and correspondence be kept private and confidential. Those papers and correspondence shall become public records if the written request is withdrawn or upon the order of the California State Auditor.

(b) Papers, correspondence, memoranda, or any substantive information pertaining to any audit not completed.

(c) Papers, correspondence, or memoranda pertaining to any audit that has been completed, which papers, correspondence, or memoranda are not used in support of any report resulting from the audit.

(d) Any survey of public employees that the California State Auditor determines should be kept confidential because the employees have expressed fear of retaliation by their employer if they respond to the survey.

(Amended by Stats. 2012, Ch. 281, Sec. 19. Effective January 1, 2013.)



8545.1

(a) The California State Auditor, and any employee or former employee of the office, shall not divulge or make known to any person not employed by the office in any manner not expressly permitted by law any particulars of any record, document, or information the disclosure of which is restricted by law from release to the public. This prohibition includes, but is not limited to, the restrictions on the release of records, documents, or information set forth in Section 8545.

(b) Subdivision (a) also applies to either of the following:

(1) Any person or business entity that is contracting with or has contracted with the office and to the employees and former employees of that person or business entity.

(2) The officers and employees of and any person or business entity that is contracting with or has contracted with any state or local governmental agency or publicly created entity that has assisted the office in the course of any audit or investigation or that has received a draft copy of any report or other draft document from the office for comment or review.

(c) Any officer, employee, or person who discloses the particulars of any record, document, or other information in violation of this section is guilty of a misdemeanor.

(Amended by Stats. 2012, Ch. 281, Sec. 20. Effective January 1, 2013.)



8545.2

(a) Notwithstanding any other provision of law, the California State Auditor during regular business hours shall have access to and authority to examine and reproduce, any and all books, accounts, reports, vouchers, correspondence files, and all other records, bank accounts, and money or other property, of any agency of the state, whether created by the California Constitution or otherwise, any local governmental entity, including any city, county, and school or special district, and any publicly created entity, for any audit or investigation. Any officer or employee of any agency or entity having these records or property in his or her possession, under his or her control, or otherwise having access to them, shall permit access to, and examination and reproduction thereof, upon the request of the California State Auditor or his or her authorized representative.

(b) For the purposes of access to and examination and reproduction of the records and property described in subdivision (a), an authorized representative of the California State Auditor is an employee or officer of the state or local governmental agency or publicly created entity involved and is subject to any limitations on release of the information as may apply to an employee or officer of the state or local governmental agency or publicly created entity. For the purpose of conducting any audit or investigation, the California State Auditor or his or her authorized representative shall have access to the records and property of any public or private entity or person subject to review or regulation by the public agency or public entity being audited or investigated to the same extent that employees or officers of that agency or public entity have access. No provision of law providing for the confidentiality of any records or property shall prevent disclosure pursuant to subdivision (a), unless the provision specifically refers to and precludes access and examination and reproduction pursuant to subdivision (a). Providing confidential information to the California State Auditor pursuant to this section, including, but not limited to, confidential information that is subject to a privilege, shall not constitute a waiver of that privilege. This subdivision does not apply to records compiled pursuant to Part 1 (commencing with Section 8900) or Part 2 (commencing with Section 10200) of Division 2.

(c) Any officer or person who fails or refuses to permit access and examination and reproduction, as required by this section, is guilty of a misdemeanor.

(d) For purposes of this section “confidentiality of records or property” means that the record or property may lawfully be kept confidential as a result of a statutory or common law privilege or any other provision of law.

(Amended by Stats. 2012, Ch. 281, Sec. 21. Effective January 1, 2013.)



8545.3

It is a misdemeanor for the California State Auditor or any employee of the California State Auditor to release any information received pursuant to Section 10850 of the Welfare and Institutions Code or that is otherwise prohibited by law to be disclosed.

(Amended by Stats. 2012, Ch. 281, Sec. 22. Effective January 1, 2013.)



8545.4

(a) In connection with any audit or investigation conducted by the California State Auditor, the California State Auditor, or his or her designee, may do any of the following:

(1) Administer oaths.

(2) Certify to all official acts.

(3) Issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, or documents, or for the making of oral or written sworn statements, in any interview conducted as part of an audit or investigation.

(b) Any subpoena issued under this section extends as process to all parts of the state and may be served by any person authorized to serve process of courts of record or by any person designated for that purpose by the California State Auditor or his or her designee. The person serving this process may receive compensation as allowed by the California State Auditor or his or her designee, not to exceed the fees prescribed by law for similar service.

(c) Notwithstanding Section 7470, 7474, or 7491, subpoenas issued under this section for financial records of financial institutions concerning customers of financial institutions or for information contained in those records shall not be subject to the requirement or conditions of Section 7474.

(Amended by Stats. 2012, Ch. 281, Sec. 23. Effective January 1, 2013.)



8545.5

(a) The superior court in the county in which any interview is held under the direction of the California State Auditor or his or her designee has jurisdiction to compel the attendance of witnesses, the making of oral or written sworn statements, and the production of papers, books, accounts, and documents, as required by any subpoena issued by the California State Auditor or his or her designee.

(b) If any witness refuses to attend or testify or produce any papers required by the subpoena, the California State Auditor or his or her designee may petition the superior court in the county in which the hearing is pending for an order compelling the person to attend and answer questions under penalty of perjury or produce the papers required by the subpoena before the person named in the subpoena. The petition shall set forth all of the following:

(1) That due notice of the time and place of attendance of the person or the production of the papers has been given.

(2) That the person has been subpoenaed in the manner prescribed in Section 8545.4.

(3) That the person has failed and refused to attend or produce the papers required by subpoena before the California State Auditor or his or her designee as named in the subpoena, or has refused to answer questions propounded to him or her in the course of the interview under penalty of perjury.

(c) Upon the filing of the petition, the court shall enter an order directing the person to appear before the court at a specified time and place and then and there show cause why he or she has not attended, answered questions under penalty of perjury, or produced the papers as required. A copy of the order shall be served upon him or her. If it appears to the court that the subpoena was regularly issued by the California State Auditor or his or her designee, the court shall enter an order that the person appear before the person named in the subpoena at the time and place fixed in the order and answer questions under penalty of perjury or produce the required papers. Upon failure to obey the order, the person shall be dealt with as for contempt of court.

(Amended by Stats. 2012, Ch. 281, Sec. 24. Effective January 1, 2013.)






ARTICLE 2 - Powers and Duties

8546

It is the intent of the Legislature that the California State Auditor’s Office have the independence necessary to conduct all of its audits in conformity with “Government Auditing Standards” published by the Comptroller General of the United States and the standards published by the American Institute of Certified Public Accountants, free from influence of existing state control agencies that could be the subject of audits conducted by the office. Therefore, all of the following exclusions apply to the office:

(a) Notwithstanding Section 19790, the California State Auditor shall establish an equal employment opportunity program that shall meet the criteria and objectives established by the State Personnel Board. The California State Auditor shall report annually to the State Personnel Board and the commission regarding the program.

(b) Notwithstanding Section 12470, the California State Auditor shall be responsible for maintaining its payroll system. In lieu of audits of the uniform payroll system performed by the Controller or any other department, the office shall contract pursuant to subdivision (e) of Section 8544.5 for an annual audit of its payroll and financial operations by an independent public accountant.

(c) Notwithstanding Section 13292, the California State Auditor is delegated the authority to establish and administer the fiscal and administrative policies of the office in conformity with the State Administrative Manual without oversight by the Department of Finance, the Department of Information Technology, or any other state agency.

(d) Notwithstanding Section 11032, the California State Auditor may approve actual and necessary traveling expenses for travel outside the state for officers and employees of the office.

(e) Notwithstanding Section 11033, the California State Auditor or officers and employees of the office may be absent from the state on business of the state upon approval of the California State Auditor or Chief Deputy California State Auditor.

(f) Sections 11040, 11042, and 11043 shall not apply to the California State Auditor’s Office. The California State Auditor may employ legal counsel under those terms that he or she deems necessary to conduct the legal business of, or render legal counsel to, the California State Auditor.

(g) The provisions and definitions of Article 2 (commencing with Section 11342.510) of Chapter 3.5 of Division 3 shall not be construed to include the California State Auditor’s Office. The California State Auditor may adopt regulations necessary for the operation of the office pursuant to the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Division 3), but these regulations shall not be subject to the review or approval of the Office of Administrative Law.

(h) The California State Auditor shall be exempt from all contract requirements of the Public Contract Code that require oversight, review, or approval by the Department of General Services or any other state agency. The California State Auditor may contract on behalf of the State of California for goods and services that he or she deems necessary for the furtherance of the purposes of the office.

(i) (1) Subject to Article VII of the California Constitution, the California State Auditor is delegated the authority to establish and administer the personnel policies and practices of the California State Auditor’s Office in conformity with Part 2.6 (commencing with Section 19815) of Division 5 of Title 2 without oversight or approval by the Department of Human Resources.

(2) At the election of the California State Auditor, officers and employees of the office may participate in benefits programs administered by the Department of Human Resources subject to the same conditions for participation that apply to civil service employees in other state agencies. For the purposes of benefits programs administration only, the California State Auditor is subject to the determinations of the department. The California State Auditor’s Office shall reimburse the Department of Human Resources for the normal administrative costs incurred by the Department of Human Resources and for any extraordinary costs resulting from the inclusion of the office employees in these state benefit programs.

(Amended by Stats. 2012, Ch. 281, Sec. 25. Effective January 1, 2013.)



8546.1

(a) The California State Auditor shall conduct financial and performance audits as directed by statute. The California State Auditor may conduct these audits of any state agency as defined by Section 11000, whether created by the California Constitution or otherwise, any local governmental agency, including any city, county, and school or special district, or any publicly created entity. However, the California State Auditor shall not audit the activities of the Milton Marks “Little Hoover” Commission on California State Government Organization and Economy or the Legislature to ensure compliance with government auditing standards.

(b) The California State Auditor shall conduct any audit of a state or local governmental agency or any other publicly created entity that is requested by the Joint Legislative Audit Committee to the extent that funding is available and pursuant to the priority established by the committee with respect to other audits requested by the committee. Members of the Legislature may submit requests for audits to the committee for its consideration and approval. Any audit request approved by the committee shall be forwarded to the California State Auditor as a committee request.

(c) The California State Auditor shall complete any audit in a timely manner and pursuant to the “Government Auditing Standards” published by the Comptroller General of the United States.

(d) The California State Auditor, after performing an audit pursuant to subdivision (a) or (b), may conduct additional followup audit work that is related to any findings and recommendations related to those audits.

(e) Immediately upon completion of the audit, the California State Auditor shall transmit a copy of the audit report to the commission. Not later than 24 hours after delivery to the commission, the California State Auditor shall deliver the report to the Legislature, appropriate committees or subcommittees of the Legislature, and the Governor. Once transmitted to these parties, the report shall be made available to the public.

(Amended by Stats. 2013, Ch. 189, Sec. 1. Effective January 1, 2014.)



8546.2

(a) The California State Auditor shall request that any state agency, as defined in Section 11000, whether created by the California Constitution or otherwise, any local governmental agency, including any city, county, city and county, school, or special district, or any publicly created entity, that is the subject of an audit or investigation conducted pursuant to this chapter provide updates on its progress in implementing the recommendations made by the California State Auditor, at intervals prescribed by the California State Auditor.

(b) Any state agency described in subdivision (a) shall provide the California State Auditor, in the form prescribed by the California State Auditor, with updates on implementation of recommendations as described in subdivision (a).

(Amended by Stats. 2012, Ch. 281, Sec. 27. Effective January 1, 2013.)



8546.3

The California State Auditor shall examine and report annually upon the financial statements otherwise prepared by the executive branch of the state so that the Legislature and the public will be informed of the adequacy of those financial statements in compliance with generally accepted accounting principles. In making that examination, the California State Auditor may make the audit examination of accounts and records, accounting procedures, and internal auditing performance that he or she determines to be necessary to disclose all material facts necessary to proper reporting in accordance with the federal Single Audit Act of 1984 (31 U.S.C. Sec. 7501 et seq.) and the purposes set forth in Section 8521.5.

(Amended by Stats. 2012, Ch. 281, Sec. 28. Effective January 1, 2013.)



8546.4

(a) The California State Auditor shall annually issue an auditor’s report based upon the general purpose financial statements included in the Controller’s annual report that is submitted to the Governor pursuant to Section 12460. The report shall be in accordance with the “Government Auditing Standards” published by the Comptroller General of the United States and the standards published by the American Institute of Certified Public Accountants.

(b) The California State Auditor, in the performance of this annual audit and any other audit or investigation undertaken by the office, may examine all the financial records, accounts, and documents of any state agency as defined by Section 11000.

(c) The California State Auditor shall rely, to the maximum extent possible, upon the audits performed by the Controller, the Department of Finance, internal auditors of state agencies, and independent contractors. The Director of Finance shall be responsible for coordinating and providing technical assistance to the internal auditors of state agencies. Nothing in this article is intended to reduce or restrict the operations of internal auditors whose review of internal financial and administrative controls of state agencies is essential for coordinated audits.

(d) State agencies receiving federal funds shall be primarily responsible for arranging for federally required financial and compliance audits. State agencies shall immediately notify the Director of Finance, the California State Auditor, and the Controller when they are required to obtain federally required financial and compliance audits. The Director of Finance, the California State Auditor, and the Controller shall coordinate the procurement by state agencies, including any negotiations with cognizant federal agencies, of federally required financial and compliance audits.

(e) To prevent duplication of the annual audit conducted by the California State Auditor pursuant to subdivision (a), except for those state agencies that are required by state law to obtain an annual audit, no state agency shall enter into a contract for a financial or compliance audit without prior written approval of the Controller and the Director of Finance, which approval shall state the reason for the contract and shall be filed with the California State Auditor at least 30 days prior to the award of the contract. No funds appropriated by the Legislature shall be encumbered for the purpose of funding any contract for an audit that duplicates the annual financial audit conducted by the California State Auditor.

(f) Notwithstanding any other provision of this article, nothing in this section shall be construed to limit, restrict, or otherwise infringe upon the constitutional or statutory authority of the Controller to superintend the fiscal concerns of the state.

(g) Except as provided in subdivision (b), notwithstanding any other provision of this article, nothing in this section shall be construed to limit, restrict, or otherwise infringe upon the statutory authority of the Director of Finance to supervise the financial and business policies of the state.

(Amended by Stats. 2012, Ch. 281, Sec. 29. Effective January 1, 2013.)



8546.5

(a) The California State Auditor may establish a high-risk government agency audit program for the purpose of identifying, auditing, and issuing reports on any agency of the state, whether created by the California Constitution or otherwise, as well as statewide issues, that the California State Auditor identifies as being at high risk for the potential of waste, fraud, abuse, and mismanagement or that has major challenges associated with its economy, efficiency, or effectiveness.

(b) In addition to identifying an agency as high risk on the basis of weaknesses identified in audit and investigative reports produced by the office, the California State Auditor may consult with the Legislative Analyst, the Milton Marks “Little Hoover” Commission on California State Government Organization and Economy, the Office of Inspector General within the Department of Corrections and Rehabilitation, the Department of Finance, and other state agencies that have oversight responsibilities over any other agency of the state, in identifying state agencies that are at high risk.

(c) The California State Auditor shall notify the Joint Legislative Audit Committee whenever it identifies a state agency as at high risk.

(d) The California State Auditor may issue audit reports with recommendations for improvement in state agencies, and for statewide issues, identified as at high risk not less than once every two years.

(e) The California State Auditor may require state agencies identified as high risk, or as responsible for all or a portion of a statewide issue identified as high risk, to periodically report to the auditor regarding the status of recommendations for improvement made by the California State Auditor or other state oversight agencies.

(Amended by Stats. 2012, Ch. 281, Sec. 30. Effective January 1, 2013.)



8546.6

The California State Auditor, in connection with any audit or investigation conducted pursuant to this chapter, shall be deemed to be a department head for the purposes of Section 11189.

(Amended by Stats. 2012, Ch. 281, Sec. 31. Effective January 1, 2013.)



8546.7

Notwithstanding any other provision of law, every contract involving the expenditure of public funds in excess of ten thousand dollars ($10,000) entered into by any state agency, board, commission, or department or by any other public entity, including a city, county, city and county, or district, shall be subject to the examination and audit of the California State Auditor, at the request of the public entity or as part of any audit of the public entity, for a period of three years after final payment under the contract. Every contract shall contain a provision stating that the contracting parties shall be subject to that examination and audit. The failure of a contract to contain this provision shall not preclude the California State Auditor from conducting an examination and audit of the contract at the request of the public entity entering into the contract or as part of any audit of the public entity.

It is the intent of the Legislature that the Regents of the University of California include in contracts involving the expenditure of state funds in excess of ten thousand dollars ($10,000) a provision stating that the contracting parties shall be subject to the examination and audit of the California State Auditor, at the request of the regents or as part of any audit of the university, for a period of three years after final payment under the contract.

The examinations and audits under this section shall be confined to those matters connected with the performance of the contract, including, but not limited to, the costs of administering the contract.

(Amended by Stats. 2012, Ch. 281, Sec. 32. Effective January 1, 2013.)



8546.8

Unless the contrary is stated or clearly appears from the context, any reference to the Auditor General or the Office of the Auditor General in any statute or contract in effect on the effective date of this chapter, other than Chapter 4 (commencing with Section 10500), with respect to the performance of audits, shall be construed to refer to the California State Auditor and the California State Auditor’s Office, respectively.

(Amended by Stats. 2012, Ch. 281, Sec. 33. Effective January 1, 2013.)



8546.10

(a) The California State Auditor may establish a high-risk local government agency audit program for the purpose of identifying, auditing, and issuing reports on any local government agency, including, but not limited to, any city, county, special district, or any publicly created entity, whether created by the California Constitution or otherwise, that the California State Auditor identifies as being at high risk for the potential of waste, fraud, abuse, or mismanagement or that has major challenges associated with its economy, efficiency, or effectiveness.

(b) In addition to identifying a local government agency as high risk on the basis of weaknesses identified in audit and investigative reports produced by the office, the California State Auditor may consult with the Controller, Attorney General, and other state agencies that have oversight responsibilities over any local government agency, in identifying local governments that are at high risk.

(c) The California State Auditor’s Office shall be responsible for the state costs associated with the high-risk local government agency audit program, shall conduct the program as funds permit, and shall only conduct the program to the extent that it does not interfere with duties related to mandated audits and requests from the Joint Legislative Audit Committee.

(d) (1) The California State Auditor shall notify the Joint Legislative Audit Committee whenever he or she identifies a local government as at high risk.

(2) The California State Auditor shall provide the Joint Legislative Audit Committee, at a public hearing of the committee, an annual update of all audits in progress.

(3) If a local government agency has taken significant corrective measures for deficiencies identified by the California State Auditor, that agency shall be removed from the high-risk local government agency audit program.

(e) Notwithstanding the requirements of Section 10231.5, if the California State Auditor establishes the program provided for in this section and the California State Auditor determines that a local agency is at high risk, the California State Auditor shall issue audit reports at least once every two years with recommendations for improvement in such a local government so identified.

(f) Audits conducted pursuant to this section shall be approved by the Joint Legislative Audit Committee.

(Amended by Stats. 2012, Ch. 281, Sec. 34. Effective January 1, 2013.)






ARTICLE 3 - California Whistleblower Protection Act

8547

This article shall be known and may be cited as the “California Whistleblower Protection Act.”

(Amended by Stats. 1999, Ch. 673, Sec. 1. Effective January 1, 2000.)



8547.1

The Legislature finds and declares that state employees should be free to report waste, fraud, abuse of authority, violation of law, or threat to public health without fear of retribution. The Legislature further finds and declares that public servants best serve the citizenry when they can be candid and honest without reservation in conducting the people’s business.

(Repealed and added by Stats. 1999, Ch. 673, Sec. 3. Effective January 1, 2000.)



8547.2

For the purposes of this article, the following terms have the following meanings:

(a) “Employee” means an individual appointed by the Governor, or employed or holding office in a state agency as defined by Section 11000, including, for purposes of Sections 8547.3 to 8547.7, inclusive, an employee of the California State University, or an individual appointed by the Legislature to a state board or commission and who is not a Member or employee of the Legislature. In addition, “employee” means a person employed by the Supreme Court, a court of appeal, a superior court, or the Administrative Office of the Courts for the purposes of Sections 8547.3 to 8547.7, inclusive, and Section 8547.13, except for those provisions of Section 8547.4 concerning notice of adverse action and the State Personnel Board. “Employee” includes a former employee who met the criteria of this subdivision during his or her employment.

(b) “Illegal order” means a directive to violate or assist in violating a federal, state, or local law, rule, or regulation, or an order to work or cause others to work in conditions outside of their line of duty that would unreasonably threaten the health or safety of employees or the public.

(c) “Improper governmental activity” means an activity by a state agency or by an employee that is undertaken in the performance of the employee’s duties, undertaken inside a state office, or, if undertaken outside a state office by the employee, directly relates to state government, whether or not that activity is within the scope of his or her employment, and that (1) is in violation of any state or federal law or regulation, including, but not limited to, corruption, malfeasance, bribery, theft of government property, fraudulent claims, fraud, coercion, conversion, malicious prosecution, misuse of government property, or willful omission to perform duty, (2) is in violation of an Executive order of the Governor, a California Rule of Court, or any policy or procedure mandated by the State Administrative Manual or State Contracting Manual, or (3) is economically wasteful, involves gross misconduct, incompetency, or inefficiency. For purposes of Sections 8547.4, 8547.5, 8547.7, 8547.10, and 8547.11, “improper governmental activity” includes any activity by the University of California or by an employee, including an officer or faculty member, who otherwise meets the criteria of this subdivision. For purposes of Sections 8547.4, 8547.5, and 8547.13, “improper governmental activity” includes any activity by the Supreme Court, a court of appeal, a superior court, or the Administrative Office of the Courts, or by an employee thereof, who otherwise meets the criteria of this subdivision.

(d) “Person” means an individual, corporation, trust, association, a state or local government, or an agency or instrumentality of any of the foregoing.

(e) “Protected disclosure” means a good faith communication, including a communication based on, or when carrying out, job duties, that discloses or demonstrates an intention to disclose information that may evidence (1) an improper governmental activity, or (2) a condition that may significantly threaten the health or safety of employees or the public if the disclosure or intention to disclose was made for the purpose of remedying that condition. Protected disclosure specifically includes a good faith communication to the California State Auditor’s Office alleging an improper governmental activity and any evidence delivered to the California State Auditor’s Office in support of the allegation. “Protected disclosure” also includes, but is not limited to, a complaint made to the Commission on Judicial Performance.

(f) “State agency” is defined by Section 11000. “State agency” includes the University of California for purposes of Sections 8547.5 to 8547.7, inclusive, and the California State University for purposes of Sections 8547.3 to 8547.7, inclusive. Sections 8547.3 to 8547.7, inclusive, shall apply to the Supreme Court, the courts of appeal, the superior courts, and the Administrative Office of the Courts in the same manner as they apply to a state agency.

(Amended by Stats. 2012, Ch. 281, Sec. 35. Effective January 1, 2013.)



8547.3

(a) An employee may not directly or indirectly use or attempt to use the official authority or influence of the employee for the purpose of intimidating, threatening, coercing, commanding, or attempting to intimidate, threaten, coerce, or command any person for the purpose of interfering with the rights conferred pursuant to this article.

(b) For the purpose of subdivision (a), “use of official authority or influence” includes promising to confer, or conferring, any benefit; effecting, or threatening to effect, any reprisal; or taking, or directing others to take, or recommending, processing, or approving, any personnel action, including, but not limited to, appointment, promotion, transfer, assignment, performance evaluation, suspension, or other disciplinary action.

(c) Any employee who violates subdivision (a) may be liable in an action for civil damages brought against the employee by the offended party.

(d) Nothing in this section shall be construed to authorize an individual to disclose information otherwise prohibited by or under law.

(Amended by Stats. 1999, Ch. 673, Sec. 5. Effective January 1, 2000.)



8547.4

The State Auditor shall administer this article and shall investigate and report on improper governmental activities. If, after investigating, the State Auditor finds that an employee may have engaged or participated in improper governmental activities, the State Auditor shall prepare an investigative report and send a copy of the investigative report to the employee’s appointing power. Subject to the limitations of Section 8547.5, the State Auditor may provide to the employee’s appointing power any evidence gathered during the investigation that, in the judgment of the State Auditor, is necessary to support an adverse action or an action recommended pursuant to subdivision (a) of Section 8547.7. Within 60 days after receiving a copy of the State Auditor’s investigative report, the appointing power shall either serve a notice of adverse action upon the employee who is the subject of the investigative report or set forth in writing its reasons for not taking adverse action. The appointing power shall file a copy of the notice of adverse action with the State Personnel Board in accordance with Section 19574, and shall submit a copy to the State Auditor. If the appointing power does not take adverse action within 60 days of receiving a copy of the State Auditor’s investigative report, it shall submit its written reasons for not doing so to the State Auditor and the State Personnel Board, and adverse action may be taken as provided in Section 19583.5. Any employee who is served with a notice of adverse action may appeal to the State Personnel Board in accordance with Section 19575.

(Amended by Stats. 2009, Ch. 452, Sec. 6. Effective January 1, 2010.)



8547.5

(a) The State Auditor shall create the means for the submission of allegations of improper governmental activity both by transmission via mail or other carrier to a specified mailing address and electronic submission through an Internet Web site portal. The State Auditor may request that a person submitting an allegation provide his or her name and contact information and provide the names and contact information for any persons who could help to substantiate the claim. However, the State Auditor shall not require any person submitting an allegation to provide his or her name or contact information and shall clearly state on the agency Internet Web site that this information is not required in order to submit an allegation.

(b) Upon receiving specific information that any employee or state agency has engaged in an improper governmental activity, the State Auditor may conduct an investigation of the matter. The identity of the person providing the information that initiated the investigation, or of any person providing information in confidence to further an investigation, shall not be disclosed without the express permission of the person providing the information except that the State Auditor may make the disclosure to a law enforcement agency that is conducting a criminal investigation.

(Amended by Stats. 2011, Ch. 328, Sec. 6. Effective January 1, 2012.)



8547.6

(a) The State Auditor may request the assistance of any state department, agency, or employee in evaluating an allegation or conducting any investigation of an improper governmental activity as authorized by this article. In response to a request for assistance from the State Auditor, that state department, agency, or employee shall provide the assistance, including, but not limited to, providing access to documents or other information in a timely manner, as required by Section 8545.2. If an investigation conducted by the State Auditor involves access to confidential academic peer review records of University of California academic personnel, these records shall be provided in a form consistent with university policy effective on August 1, 1992. No information obtained from the State Auditor by any department, agency, or employee as a result of the State Auditor’s request for assistance, nor any information obtained thereafter as a result of further investigation, shall be divulged or made known to any person without the prior approval of the State Auditor.

(b) As an alternative to conducting its own investigation, if the State Auditor determines that there is reasonable cause to believe that a state agency or employee may have engaged in an improper governmental activity, the State Auditor, subject to the limitations of Section 8547.5, may refer the allegation to the involved state agency, or to another state agency having direct oversight of the involved state agency, to conduct an investigation of the allegation under the State Auditor’s supervision. If the State Auditor refers an allegation to the involved state agency or to another state agency having direct oversight of the involved state agency, that state agency shall investigate the allegation and report the results of the investigation to the State Auditor within 60 days of the referral and monthly thereafter until final action has been taken. In addition, whenever the State Auditor determines that there is reasonable cause to believe that a state agency or employee may have engaged in an improper governmental activity, the State Auditor, subject to the limitations of Section 8547.5, may refer the allegation to a criminal or administrative law enforcement agency in lieu of conducting or supervising an investigation of the matter.

(Amended by Stats. 2011, Ch. 328, Sec. 7. Effective January 1, 2012.)



8547.7

(a) If, after investigating an allegation, the State Auditor finds that a state agency or employee may have engaged or participated in an improper governmental activity, he or she shall prepare an investigative report and send a copy of that report to the head of the agency involved and to the head of any other agency that has direct oversight over that involved agency. The investigative report may include the State Auditor’s recommended actions to prevent the continuation or recurrence of the activity. If appropriate, the State Auditor shall report this information to the Attorney General, the policy committees of the Senate and Assembly having jurisdiction over the subject involved, and to any other authority that the State Auditor determines appropriate. Subject to the limitations of Section 8547.5, the State Auditor may provide to the involved agency any evidence gathered during the investigation that, in the judgment of the State Auditor, is necessary to support any of the recommendations. Within 60 days of receiving the State Auditor’s investigative report, the involved agency shall report to the State Auditor any actions that it has taken or that it intends to take to implement the recommendations. The agency shall file subsequent reports on a monthly basis until final action has been taken.

(b) The State Auditor shall not have any enforcement power. In any case in which the State Auditor finds that a state agency or employee may have engaged in an improper governmental activity, the State Auditor may provide the finding, and any evidence supporting the finding, subject to the limitations of Section 8547.5, to a criminal law enforcement agency, an administrative law enforcement agency, or a licensing agency that has authority to investigate the matter.

(c) The State Auditor shall keep confidential every investigation, including, but not limited to, all investigative files and work product, except that the State Auditor, whenever he or she determines it necessary to serve the interests of the state, and subject to the limitations of Section 8547.5, may issue a public report of an investigation that has substantiated an improper governmental activity, keeping confidential the identity of the employee or employees involved. In addition, subject to the limitations of Section 8547.5, the State Auditor may release any findings or evidence supporting any findings resulting from an investigation conducted pursuant to this article whenever the State Auditor determines it necessary to serve the interests of the state.

(d) This section does not limit any authority conferred upon the Attorney General or any other department or agency of government to investigate any matter.

(Amended by Stats. 2011, Ch. 328, Sec. 8. Effective January 1, 2012.)



8547.8

(a) A state employee or applicant for state employment who files a written complaint with his or her supervisor, manager, or the appointing power alleging actual or attempted acts of reprisal, retaliation, threats, coercion, or similar improper acts prohibited by Section 8547.3, may also file a copy of the written complaint with the State Personnel Board, together with a sworn statement that the contents of the written complaint are true, or are believed by the affiant to be true, under penalty of perjury. The complaint filed with the board, shall be filed within 12 months of the most recent act of reprisal complained about.

(b) Any person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against a state employee or applicant for state employment for having made a protected disclosure, is subject to a fine not to exceed ten thousand dollars ($10,000) and imprisonment in the county jail for a period not to exceed one year. Pursuant to Section 19683, any state civil service employee who intentionally engages in that conduct shall be disciplined by adverse action as provided by Section 19572.

(c) In addition to all other penalties provided by law, any person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against a state employee or applicant for state employment for having made a protected disclosure shall be liable in an action for damages brought against him or her by the injured party. Punitive damages may be awarded by the court where the acts of the offending party are proven to be malicious. Where liability has been established, the injured party shall also be entitled to reasonable attorney’s fees as provided by law. However, any action for damages shall not be available to the injured party unless the injured party has first filed a complaint with the State Personnel Board pursuant to subdivision (a), and the board has issued, or failed to issue, findings pursuant to Section 19683.

(d) This section is not intended to prevent an appointing power, manager, or supervisor from taking, directing others to take, recommending, or approving any personnel action or from taking or failing to take a personnel action with respect to any state employee or applicant for state employment if the appointing power, manager, or supervisor reasonably believes any action or inaction is justified on the basis of evidence separate and apart from the fact that the person has made a protected disclosure as defined in subdivision (b) of Section 8547.2.

(e) In any civil action or administrative proceeding, once it has been demonstrated by a preponderance of evidence that an activity protected by this article was a contributing factor in the alleged retaliation against a former, current, or prospective employee, the burden of proof shall be on the supervisor, manager, or appointing power to demonstrate by clear and convincing evidence that the alleged action would have occurred for legitimate, independent reasons even if the employee had not engaged in protected disclosures or refused an illegal order. If the supervisor, manager, or appointing power fails to meet this burden of proof in an adverse action against the employee in any administrative review, challenge, or adjudication in which retaliation has been demonstrated to be a contributing factor, the employee shall have a complete affirmative defense in the adverse action.

(f) Nothing in this article shall be deemed to diminish the rights, privileges, or remedies of any employee under any other federal or state law or under any employment contract or collective bargaining agreement.

(Amended by Stats. 2001, Ch. 883, Sec. 3. Effective January 1, 2002.)



8547.9

Notwithstanding Section 19572, if the State Personnel Board determines that there is a reasonable basis for an alleged violation, or finds an actual violation of Section 8547.3 or 19683, it shall transmit a copy of the investigative report to the State Auditor. All working papers pertaining to the investigative report shall be made available under subpoena in a civil action brought under Section 19683.

(Added by Stats. 1993, Ch. 12, Sec. 8. Effective May 7, 1993.)



8547.10

(a) A University of California employee, including an officer or faculty member, or applicant for employment may file a written complaint with his or her supervisor or manager, or with any other university officer designated for that purpose by the regents, alleging actual or attempted acts of reprisal, retaliation, threats, coercion, or similar improper acts for having made a protected disclosure, together with a sworn statement that the contents of the written complaint are true, or are believed by the affiant to be true, under penalty of perjury. The complaint shall be filed within 12 months of the most recent act of reprisal complained about.

(b) Any person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against a University of California employee, including an officer or faculty member, or applicant for employment for having made a protected disclosure, is subject to a fine not to exceed ten thousand dollars ($10,000) and imprisonment in the county jail for up to a period of one year. Any university employee, including an officer or faculty member, who intentionally engages in that conduct shall also be subject to discipline by the university.

(c) In addition to all other penalties provided by law, any person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against a university employee, including an officer or faculty member, or applicant for employment for having made a protected disclosure shall be liable in an action for damages brought against him or her by the injured party. Punitive damages may be awarded by the court where the acts of the offending party are proven to be malicious. Where liability has been established, the injured party shall also be entitled to reasonable attorney’s fees as provided by law. However, any action for damages shall not be available to the injured party unless the injured party has first filed a complaint with the university officer identified pursuant to subdivision (a), and the university has failed to reach a decision regarding that complaint within the time limits established for that purpose by the regents. Nothing in this section is intended to prohibit the injured party from seeking a remedy if the university has not satisfactorily addressed the complaint within 18 months.

(d) This section is not intended to prevent a manager or supervisor from taking, directing others to take, recommending, or approving any personnel action or from taking or failing to take a personnel action with respect to any university employee, including an officer or faculty member, or applicant for employment if the manager or supervisor reasonably believes any action or inaction is justified on the basis of evidence separate and apart from the fact that the person has made a protected disclosure.

(e) In any civil action or administrative proceeding, once it has been demonstrated by a preponderance of the evidence that an activity protected by this article was a contributing factor in the alleged retaliation against a former, current, or prospective employee, the burden of proof shall be on the supervisor, manager, or appointing power to demonstrate by clear and convincing evidence that the alleged action would have occurred for legitimate, independent reasons even if the employee had not engaged in protected disclosures or refused an illegal order. If the supervisor, manager, or appointing power fails to meet this burden of proof in an adverse action against the employee in any administrative review, challenge, or adjudication in which retaliation has been demonstrated to be a contributing factor, the employee shall have a complete affirmative defense in the adverse action.

(f) Nothing in this article shall be deemed to diminish the rights, privileges, or remedies of any employee under any other federal or state law or under any employment contract or collective bargaining agreement.

(Amended by Stats. 2010, Ch. 104, Sec. 1. Effective January 1, 2011.)



8547.11

(a) A University of California employee, including an officer or faculty member, may not directly or indirectly use or attempt to use the official authority or influence of the employee for the purpose of intimidating, threatening, coercing, commanding, or attempting to intimidate, threaten, coerce, or command any person for the purpose of interfering with the right of that person to disclose to a University of California official, designated for that purpose by the regents, or the State Auditor matters within the scope of this article.

(b) For the purpose of subdivision (a), “use of official authority or influence” includes promising to confer, or conferring, any benefit; effecting, or threatening to effect, any reprisal; or taking or directing others to take, or recommending, processing, or approving, any personnel action, including, but not limited to, appointment, promotion, transfer, assignment, performance evaluation, suspension, or other disciplinary action.

(c) Any employee who violates subdivision (a) may be liable in an action for civil damages brought against the employee by the offended party.

(d) Nothing in this section shall be construed to authorize an individual to disclose information otherwise prohibited by or under law.

(Added by Stats. 1993, Ch. 12, Sec. 8. Effective May 7, 1993.)



8547.12

(a) A California State University employee, including an officer or faculty member, or applicant for employment may file a written complaint with his or her supervisor or manager, or with any other university officer designated for that purpose by the trustees, alleging actual or attempted acts of reprisal, retaliation, threats, coercion, or similar improper acts for having made a protected disclosure, together with a sworn statement that the contents of the written complaint are true, or are believed by the affiant to be true, under penalty of perjury. The complaint shall be filed within 12 months of the most recent act of reprisal complained about.

(b) Any person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against a California State University employee, including an officer or faculty member, or applicant for employment for having made a protected disclosure, is subject to a fine not to exceed ten thousand dollars ($10,000) and imprisonment in the county jail for up to a period of one year. Any university employee, including an officer or faculty member, who intentionally engages in that conduct shall also be subject to discipline by the university.

(c) In addition to all other penalties provided by law, any person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against a university employee, including an officer or faculty member, or applicant for employment for having made a protected disclosure shall be liable in an action for damages brought against him or her by the injured party. Punitive damages may be awarded by the court where the acts of the offending party are proven to be malicious. Where liability has been established, the injured party shall also be entitled to reasonable attorney’s fees as provided by law. However, any action for damages shall not be available to the injured party unless the injured party has first filed a complaint with the university officer identified pursuant to subdivision (a), and the university has failed to reach a decision regarding that complaint within the time limits established for that purpose by the trustees. Nothing in this section is intended to prohibit the injured party from seeking a remedy if the university has not satisfactorily addressed the complaint within 18 months.

(d) This section is not intended to prevent a manager or supervisor from taking, directing others to take, recommending, or approving any personnel action, or from taking or failing to take a personnel action with respect to any university employee, including an officer or faculty member, or applicant for employment if the manager or supervisor reasonably believes any action or inaction is justified on the basis of evidence separate and apart from the fact that the person has made a protected disclosure.

(e) In any civil action or administrative proceeding, once it has been demonstrated by a preponderance of the evidence that an activity protected by this article was a contributing factor in the alleged retaliation against a former, current, or prospective employee, the burden of proof shall be on the supervisor, manager, or appointing power to demonstrate by clear and convincing evidence that the alleged action would have occurred for legitimate, independent reasons even if the employee had not engaged in protected disclosures or refused an illegal order. If the supervisor, manager, or appointing power fails to meet this burden of proof in an adverse action against the employee in any administrative review, challenge, or adjudication in which retaliation has been demonstrated to be a contributing factor, the employee shall have a complete affirmative defense in the adverse action.

(f) Nothing in this article shall be deemed to diminish the rights, privileges, or remedies of any employee under any other federal or state law or under any employment contract or collective bargaining agreement.

(g) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action.

(Amended by Stats. 1999, Ch. 673, Sec. 8. Effective January 1, 2000.)



8547.13

(a) As used in this section:

(1) “Agency” means the Supreme Court, the courts of appeal, the superior courts, or the Administrative Office of the Courts.

(2) “Employee” means a person employed by the Supreme Court, a court of appeal, a superior court, or the Administrative Office of the Courts.

(b) An employee or applicant for employment who files a written complaint with his or her supervisor, manager, or any other agency officer designated for that purpose by the agency, alleging actual or attempted acts of reprisal, retaliation, threats, coercion, or similar improper acts prohibited by Section 8547.3, may also file a copy of the written complaint with the State Personnel Board, together with a sworn statement that the contents of the written complaint are true, or are believed by the affiant to be true, under penalty of perjury. The complaint shall be filed within 12 months of the most recent act complained about.

(c) The State Personnel Board shall investigate any complaint filed, in accordance with the procedures of this chapter, and make a recommendation to the hiring entity of the agency of the employee or applicant regarding whether retaliation resulted in an adverse action regarding the employee and, if so, what steps should be taken to remedy the situation.

(d) Except to the extent that justices and judges subject to the jurisdiction of the Commission on Judicial Performance are immune from liability under the doctrine of judicial immunity, a person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against an employee or applicant for employment for having made a protected disclosure, is subject to a fine not to exceed ten thousand dollars ($10,000) and imprisonment in a county jail for up to one year. An employee who intentionally engages in that conduct also shall be subject to discipline by the agency. This subdivision does not limit any other sanction that may be applicable by law.

(e) In addition to all other penalties provided by law, except to the extent that justices and judges subject to the jurisdiction of the Commission on Judicial Performance are immune from liability under the doctrine of judicial immunity, a person who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against an employee or applicant for employment for having made a protected disclosure shall be liable in an action for damages brought against him or her by the injured party. Punitive damages may be awarded by the court if the acts of the offending party are proven to be malicious. If liability is established, the injured party also shall be entitled to reasonable attorney’s fees as provided by law. It is not a prerequisite for an action for damages for the injured party to first file a complaint pursuant to subdivision (b).

(f) This section is not intended to prevent a manager or supervisor from taking, directing others to take, recommending, or approving any personnel action, or from taking or failing to take a personnel action with respect to an employee or applicant for employment, if the manager or supervisor reasonably believes any action or inaction is justified on the basis of evidence separate and apart from the fact that the person has made a protected disclosure.

(g) In a civil action or administrative proceeding, once it has been demonstrated by a preponderance of the evidence that an activity protected by this article was a contributing factor in the alleged retaliation against a former, current, or prospective employee, the burden of proof shall be on the supervisor, manager, or appointing power to demonstrate by clear and convincing evidence that the alleged action would have occurred for legitimate, independent reasons even if the employee had not engaged in protected disclosures or refused an illegal order. If the supervisor, manager, or appointing power fails to meet this burden of proof against the employee in an administrative review, challenge, or adjudication in which retaliation has been demonstrated to be a contributing factor, the employee shall have a complete affirmative defense on the issue of retaliation.

(h) Nothing in this article shall be deemed to diminish the rights, privileges, or remedies of an employee under any other federal or state law or under any employment contract or collective bargaining agreement.

(i) An employee shall not directly or indirectly use or attempt to use the official authority or influence of the employee for the purpose of intimidating, threatening, coercing, commanding, or attempting to intimidate, threaten, coerce, or command a person for the purpose of interfering with the right of that person to disclose to an agency official, designated for that purpose by the agency, or the State Auditor matters within the scope of this article. For the purpose of this subdivision, “use of official authority or influence” includes all of the following:

(1) Promising to confer, or conferring, any benefit.

(2) Effecting, or threatening to effect, any reprisal.

(3) Taking or directing others to take, or recommending, processing, or approving, any personnel action, including, but not limited to, appointment, promotion, transfer, assignment, performance evaluation, suspension, or other disciplinary action.

(j) Except to the extent that justices and judges subject to the jurisdiction of the Commission on Judicial Performance are immune from liability under the doctrine of judicial immunity, an employee who violates subdivision (i) is subject to an action for civil damages brought against the employee by the injured party.

(k) Nothing in this section shall be construed to authorize an individual to disclose any information, the disclosure of which is otherwise prohibited by law.

(Added by Stats. 2010, Ch. 160, Sec. 2. Effective January 1, 2011.)



8547.15

An action for damages pursuant to this article shall not be subject to the claims presentation requirements of the Government Claims Act (Division 3.6 (commencing with Section 810) of Title 1).

(Added by Stats. 2013, Ch. 781, Sec. 2. Effective January 1, 2014.)






ARTICLE 3.5 - Whistleblower Information

8548

For purposes of this article, “state agency” means every state office, officer, department, division, bureau, board, and commission, including the California State University, the University of California, the Supreme Court, the Court of Appeal, the superior courts, and the Administrative Office of the Courts.

(Amended by Stats. 2011, Ch. 328, Sec. 9. Effective January 1, 2012.)



8548.1

No later than April 1, 2002, the State Auditor shall prepare for state employees a written explanation of the California Whistleblower Protection Act contained in Article 3 (commencing with Section 8547). The explanation shall include, but not be limited to, the following information:

(a) Instructions on how to contact the State Auditor by mail or telephone.

(b) A general overview of improper governmental activities and examples of three of the most common types of improper governmental activities that may be reported to the State Auditor.

(c) Examples of two of the most commonly reported governmental activities that the State Auditor does not have authority to investigate.

(d) An explanation of whistleblower protection available to state employees who report improper governmental activities to the State Auditor.

(e) The requirement that the State Auditor protect the anonymity of a person who reports improper governmental activity to the State Auditor.

(f) The State Auditor’s authority in connection with violations of law discovered during an investigation of improper governmental activities.

(Added by Stats. 2001, Ch. 883, Sec. 4. Effective January 1, 2002.)



8548.2

The State Auditor shall prepare for distribution to each state agency in an electronic format a notice containing the information in the written explanation prepared pursuant to Section 8548.1. No later than July 1, 2002, each state agency shall print and post this notice at its state office or offices in a location or locations where employee notices are maintained. A state agency shall not edit the written text of the notice but it may publish the notice in a manner it chooses, and it may include its own introductory language in the notice, provided that the language and the format selected do not alter the meaning of the notice. In addition, whenever a state agency posts or advertises the opportunity to submit whistleblower complaints through a program administered by the agency, it shall also disclose the opportunity to submit complaints to the State Auditor under the California Whistleblower Protection Act (Article 3 (commencing with Section 8547)).

(Amended by Stats. 2011, Ch. 328, Sec. 10. Effective January 1, 2012.)



8548.3

On July 1, 2002, and annually thereafter, every state agency shall send the information contained in the notice by electronic mail to its employees who have authorized access to electronic mail from the agency.

(Added by Stats. 2001, Ch. 883, Sec. 4. Effective January 1, 2002.)



8548.4

The California State Auditor shall post the information described in Section 8548.1 on the Internet Web site of the California State Auditor’s Office.

(Amended by Stats. 2012, Ch. 281, Sec. 36. Effective January 1, 2013.)



8548.5

The intentional failure of a state agency to comply with any provision of this article shall constitute an improper governmental activity for purposes of Article 3 (commencing with Section 8547).

(Added by Stats. 2001, Ch. 883, Sec. 4. Effective January 1, 2002.)






ARTICLE 4 - Omnibus Audit Accountability Act of 2006

8548.7

This article shall be known and may be cited as the Omnibus Audit Accountability Act of 2006.

(Added by Stats. 2006, Ch. 452, Sec. 3. Effective January 1, 2007.)



8548.9

(a) The State Auditor shall, by January 15th of each year, report to the Joint Legislative Budget Committee, the Joint Legislative Audit Committee, and the Department of Finance with respect to each recommendation he or she has made based on an audit or investigation that was reported more than one year prior and that has not been fully implemented by the affected agency.

(b) The report shall clearly identify the state agency audited or investigated, the audit or investigation that contained the recommendation, a brief description of the recommendation, the date it was issued, and the most recent explanation provided by the agency to the State Auditor on the status of the recommendation.

(c) Any state agency that is notified by the State Auditor that it has not fully implemented a recommendation made pursuant to this chapter more than one year prior, shall do either of the following:

(1) Provide a written report to the State Auditor, the respective policy committees and budget subcommittees of the Assembly and Senate with oversight of the agency, and the Department of Finance, explaining why the audit recommendation or investigation has not been fully implemented.

(2) Notify all entities described in subdivision (a) that it will begin implementing the audit recommendation or investigation recommendation within 90 days of the notification by the State Auditor, and include the estimated date of full implementation.

(d) For the purposes of this section, “state agency” means a state agency as defined by Section 11000, the California State University, the Supreme Court, a Court of Appeal, a superior court, and the Administrative Office of the Courts.

(Amended by Stats. 2011, Ch. 328, Sec. 11. Effective January 1, 2012.)









CHAPTER 7 - California Emergency Services Act

ARTICLE 1 - Purpose

8550

The state has long recognized its responsibility to mitigate the effects of natural, manmade, or war-caused emergencies that result in conditions of disaster or in extreme peril to life, property, and the resources of the state, and generally to protect the health and safety and preserve the lives and property of the people of the state. To ensure that preparations within the state will be adequate to deal with such emergencies, it is hereby found and declared to be necessary:

(a) To confer upon the Governor and upon the chief executives and governing bodies of political subdivisions of this state the emergency powers provided herein; and to provide for state assistance in the organization and maintenance of the emergency programs of such political subdivisions.

(b) To provide for a state office to be known and referred to as the Office of Emergency Services, within the office of the Governor, and to prescribe the powers and duties of the director of that office.

(c) To provide for the assignment of functions to state entities to be performed during an emergency and for the coordination and direction of the emergency actions of those entities.

(d) To provide for the rendering of mutual aid by the state government and all its departments and agencies and by the political subdivisions of this state in carrying out the purposes of this chapter.

(e) To authorize the establishment of such organizations and the taking of such actions as are necessary and proper to carry out the provisions of this chapter.

It is further declared to be the purpose of this chapter and the policy of this state that all emergency services functions of this state be coordinated as far as possible with the comparable functions of its political subdivisions, of the federal government including its various departments and agencies, of other states, and of private agencies of every type, to the end that the most effective use may be made of all manpower, resources, and facilities for dealing with any emergency that may occur.

(Amended by Stats. 2013, Ch. 352, Sec. 111. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8551

This chapter may be cited as the “California Emergency Services Act.”

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 2 - General Definitions

8555

Unless the provision or context otherwise requires, the definitions contained in this article govern the construction of this chapter.

(Added by Stats. 1970, Ch. 1454.)



8556

“Governor” means the Governor or the person upon whom the powers and duties of the office of Governor have devolved pursuant to Section 10 of Article V of the California Constitution.

(Added by Stats. 1970, Ch. 1454.)



8557

(a) “State agency” means any department, division, independent establishment, or agency of the executive branch of the state government.

(b) “Political subdivision” includes any city, city and county, county, district, or other local governmental agency or public agency authorized by law.

(c) “Governing body” means the legislative body, trustees, or directors of a political subdivision.

(d) “Chief executive” means that individual authorized by law to act for the governing body of a political subdivision.

(e) “Disaster council” and “disaster service worker” have the meaning prescribed in Chapter 1 (commencing with Section 3201) of Part 1 of Division 4 of the Labor Code.

(f) “Public facility” means any facility of the state or a political subdivision, which facility is owned, operated, or maintained, or any combination thereof, through moneys derived by taxation or assessment.

(g) “Sudden and severe energy shortage” means a rapid, unforeseen shortage of energy, resulting from, but not limited to, events such as an embargo, sabotage, or natural disasters, and which has statewide, regional, or local impact.

(Amended by Stats. 2011, Ch. 36, Sec. 2. Effective June 30, 2011. Operative January 1, 2012, by Sec. 83 of Ch. 36.)



8558

Three conditions or degrees of emergency are established by this chapter:

(a) “State of war emergency” means the condition which exists immediately, with or without a proclamation thereof by the Governor, whenever this state or nation is attacked by an enemy of the United States, or upon receipt by the state of a warning from the federal government indicating that such an enemy attack is probable or imminent.

(b) “State of emergency” means the duly proclaimed existence of conditions of disaster or of extreme peril to the safety of persons and property within the state caused by such conditions as air pollution, fire, flood, storm, epidemic, riot, drought, sudden and severe energy shortage, plant or animal infestation or disease, the Governor’s warning of an earthquake or volcanic prediction, or an earthquake, or other conditions, other than conditions resulting from a labor controversy or conditions causing a “state of war emergency,” which, by reason of their magnitude, are or are likely to be beyond the control of the services, personnel, equipment, and facilities of any single county, city and county, or city and require the combined forces of a mutual aid region or regions to combat, or with respect to regulated energy utilities, a sudden and severe energy shortage requires extraordinary measures beyond the authority vested in the California Public Utilities Commission.

(c) “Local emergency” means the duly proclaimed existence of conditions of disaster or of extreme peril to the safety of persons and property within the territorial limits of a county, city and county, or city, caused by such conditions as air pollution, fire, flood, storm, epidemic, riot, drought, sudden and severe energy shortage, plant or animal infestation or disease, the Governor’s warning of an earthquake or volcanic prediction, or an earthquake, or other conditions, other than conditions resulting from a labor controversy, which are or are likely to be beyond the control of the services, personnel, equipment, and facilities of that political subdivision and require the combined forces of other political subdivisions to combat, or with respect to regulated energy utilities, a sudden and severe energy shortage requires extraordinary measures beyond the authority vested in the California Public Utilities Commission.

(Amended by Stats. 2007, Ch. 16, Sec. 2. Effective January 1, 2008.)



8559

(a) A “mutual aid region” is a subdivision of the state emergency services organization, established to facilitate the coordination of mutual aid and other emergency operations within an area of the state consisting of two or more county operational areas.

(b) An “operational area” is an intermediate level of the state emergency services organization, consisting of a county and all political subdivisions within the county area.

(Added by Stats. 1970, Ch. 1454.)



8560

(a) “Emergency plans” means those official and approved documents which describe the principles and methods to be applied in carrying out emergency operations or rendering mutual aid during emergencies. These plans include such elements as continuity of government, the emergency services of governmental agencies, mobilization of resources, mutual aid, and public information.

(b) “State Emergency Plan” means the State of California Emergency Plan as approved by the Governor.

(Added by Stats. 1970, Ch. 1454.)



8561

“Master Mutual Aid Agreement” means the California Disaster and Civil Defense Master Mutual Aid Agreement, made and entered into by and between the State of California, its various departments and agencies, and the various political subdivisions of the state, to facilitate implementation of the purposes of this chapter.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 3 - Powers of the Governor

8565

The Governor shall have the powers granted by this article, which powers shall be in addition to any other powers granted to him by this chapter.

(Added by Stats. 1970, Ch. 1454.)



8565.1

Nothing in this chapter shall operate to prevent the Governor from establishing a committee or board composed of heads of state agencies, should the Governor deem it necessary to aid him or her in obtaining information or advice, assisting in developing or carrying out plans, or otherwise acting in accomplishment of the purposes of this chapter.

(Added by Stats. 2011, Ch. 36, Sec. 3. Effective June 30, 2011. Operative January 1, 2012, by Sec. 83 of Ch. 36.)



8566

The Governor is empowered to expend any appropriation for support of the California Emergency Services Act to carry out the provisions of this chapter.

(Added by Stats. 1970, Ch. 1454.)



8567

(a) The Governor may make, amend, and rescind orders and regulations necessary to carry out the provisions of this chapter. The orders and regulations shall have the force and effect of law. Due consideration shall be given to the plans of the federal government in preparing the orders and regulations. The Governor shall cause widespread publicity and notice to be given to all such orders and regulations, or amendments or rescissions thereof.

(b) Orders and regulations, or amendments or rescissions thereof, issued during a state of war emergency or state of emergency shall be in writing and shall take effect immediately upon their issuance. Whenever the state of war emergency or state of emergency has been terminated, the orders and regulations shall be of no further force or effect.

(c) All orders and regulations relating to the use of funds pursuant to Article 16 (commencing with Section 8645) shall be prepared in advance of any commitment or expenditure of the funds. Other orders and regulations needed to carry out the provisions of this chapter shall, whenever practicable, be prepared in advance of a state of war emergency or state of emergency.

(d) All orders and regulations made in advance of a state of war emergency or state of emergency shall be in writing, shall be exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2. As soon thereafter as possible they shall be filed in the office of the Secretary of State and with the county clerk of each county.

(Amended by Stats. 2011, Ch. 36, Sec. 4. Effective June 30, 2011. Operative January 1, 2012, by Sec. 83 of Ch. 36.)



8568

The State Emergency Plan shall be in effect in each political subdivision of the state, and the governing body of each political subdivision shall take such action as may be necessary to carry out the provisions thereof.

(Added by Stats. 1970, Ch. 1454.)



8569

The Governor shall coordinate the State Emergency Plan and those programs necessary for the mitigation of the effects of an emergency in this state; and he shall coordinate the preparation of plans and programs for the mitigation of the effects of an emergency by the political subdivisions of this state, such plans and programs to be integrated into and coordinated with the State Emergency Plan and the plans and programs of the federal government and of other states to the fullest possible extent.

(Added by Stats. 1970, Ch. 1454.)



8570

The Governor may, in accordance with the State Emergency Plan and programs for the mitigation of the effects of an emergency in this state:

(a) Ascertain the requirements of the state or its political subdivisions for food, clothing, and other necessities of life in the event of an emergency.

(b) Plan for, procure, and pre-position supplies, medicines, materials, and equipment.

(c) Use and employ any of the property, services, and resources of the state as necessary to carry out the purposes of this chapter.

(d) Provide for the approval of local emergency plans.

(e) Provide for mobile support units.

(f) Provide for use of public airports.

(g) Institute training programs and public information programs.

(h) Make surveys of the industries, resources, and facilities, both public and private, within the state, as are necessary to carry out the purposes of this chapter.

(i) Plan for the use of any private facilities, services, and property and, when necessary, and when in fact used, provide for payment for that use under the terms and conditions as may be agreed upon.

(j) Take all other preparatory steps, including the partial or full mobilization of emergency organizations in advance of an actual emergency; and order those test exercises needed to insure the furnishing of adequately trained and equipped personnel in time of need.

(Amended by Stats. 1994, Ch. 644, Sec. 1. Effective January 1, 1995.)



8570.3

On or before July 31, 2015, the Office of Emergency Services shall update the State Emergency Plan to include proposed best practices for local governments and nongovernmental entities to use to mobilize and evacuate people with disabilities and others with access and functional needs during an emergency or natural disaster.

(Added by Stats. 2013, Ch. 187, Sec. 2. Effective January 1, 2014.)



8570.5

The Office of Emergency Services shall develop a guidance document to the state emergency plan to specify the response of the state and its political subdivisions to agriculture-related disasters. This document shall be completed by January 2002, and updated by January 2009, and shall include, but not be limited to, all of the following:

(a) The roles and responsibilities of the county agricultural commissioners.

(b) The roles and responsibilities of the Department of Agriculture and other relevant state agencies that are involved in the response to agriculture-related disasters.

(c) Coordination of initial and ongoing crop damage assessments.

(d) Disaster assistance between the time of the request for a federal disaster declaration and issuance of a federal declaration.

(e) State assistance available if a requested federal declaration is not issued.

(f) State assistance under a United States Department of Agriculture designation rather than a federal declaration.

(g) State assistance for long-term unemployment in areas with high unemployment rates prior to an emergency.

(h) Provision for the removal and elimination of extraordinary numbers of dead livestock for purposes of protecting public health and safety.

(i) Strategies to assist in the development of an integrated and coordinated response by community-based organizations to the victims of agriculture-related disasters.

(j) Procedures for the decontamination of individuals who have been or may have been exposed to hazardous materials, which may vary depending on the hazards posed by a particular hazardous material. The report shall specify that individuals shall be assisted in a humanitarian manner.

(k) Integration of various local and state emergency response plans, including, but not limited to, plans that relate to hazardous materials, oil spills, public health emergencies, and general disasters.

(Amended by Stats. 2013, Ch. 352, Sec. 112. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8571

During a state of war emergency or a state of emergency the Governor may suspend any regulatory statute, or statute prescribing the procedure for conduct of state business, or the orders, rules, or regulations of any state agency, including subdivision (d) of Section 1253 of the Unemployment Insurance Code, where the Governor determines and declares that strict compliance with any statute, order, rule, or regulation would in any way prevent, hinder, or delay the mitigation of the effects of the emergency.

(Amended by Stats. 1990, Ch. 1474, Sec. 1.)



8571.5

Nothing in this article shall authorize the seizure or confiscation of any firearm or ammunition from any individual who is lawfully carrying or possessing the firearm or ammunition, or authorize any order to that effect, provided however, that a peace officer who is acting in his or her official capacity may disarm an individual if the officer reasonably believes it is immediately necessary for the protection of the officer or another individual. The officer shall return the firearm to the individual before discharging the individual, unless the officer arrests that individual or seizes the firearm as evidence pursuant to an investigation for the commission of a crime.

(Added by Stats. 2007, Ch. 715, Sec. 1. Effective January 1, 2008.)



8572

In the exercise of the emergency powers hereby vested in him during a state of war emergency or state of emergency, the Governor is authorized to commandeer or utilize any private property or personnel deemed by him necessary in carrying out the responsibilities hereby vested in him as Chief Executive of the state and the state shall pay the reasonable value thereof.

Notwithstanding the provisions of this section, the Governor is not authorized to commandeer any newspaper, newspaper wire service, or radio or television station, but may, during a state of war emergency or state of emergency, and if no other means of communication are available, utilize any news wire services, and the state shall pay the reasonable value of such use. In so utilizing any such facilities, the Governor shall interfere as little as possible with their use for the transmission of news.

(Added by Stats. 1970, Ch. 1454.)



8573

The Governor may cooperate with the President and the heads of the armed forces and other agencies of the United States, and with officers and agencies of other states, on matters pertaining to emergencies; and he may take any steps he deems necessary to put into effect any rules, regulations, or suggestions made by such persons or agencies.

(Added by Stats. 1970, Ch. 1454.)



8574

None of the provisions of this chapter shall limit, modify, or abridge the powers vested in the Governor under the Constitution or statutes of the state by proclamation, to declare any county, city and county, or city, or any portion thereof to be in a state of insurrection or to proclaim the existence of martial law and to exercise all the powers vested in him thereunder independent of, or in conjunction with, any of the provisions of this chapter.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 3.5 - Oil Spills

8574.1

In addition to any other authority conferred upon the Governor by this chapter, the Governor shall establish a California oil spill contingency plan pursuant to this article.

(Amended by Stats. 2004, Ch. 796, Sec. 1. Effective January 1, 2005.)



8574.2

Any plan established pursuant to this article shall provide for an integrated and effective state procedure to combat the results of major oil spills within the state. Such plan shall provide for specified state agencies to implement the plan.

(Added by Stats. 1972, Ch. 1325.)



8574.3

State agencies granted authority to implement a plan adopted under this article may use volunteer workers. The volunteers shall be deemed employees of the state for the purpose of workers’ compensation under Article 2 (commencing with Section 3350) of Chapter 2 of Part 1 of Division 4 of the Labor Code. Any payments for workers’ compensation under this section shall be made from the account specified in Section 8574.4.

(Amended by Stats. 1981, Ch. 714, Sec. 170.)



8574.4

State agencies designated to implement the contingency plan shall account for all state expenditures made under the plan with respect to each oil spill. Expenditures accounted for under this section from an oil spill in waters of the state shall be paid from the Oil Spill Response Trust Fund created pursuant to Section 8670.46. All other expenditures accounted for under this section shall be paid from the State Water Pollution Cleanup and Abatement Account in the State Water Quality Control Fund provided for in Article 3 (commencing with Section 13440) of Chapter 6 of Division 7 of the Water Code. If the party responsible for the spill is identified, that party shall be liable for the expenditures accounted for under this section, in addition to any other liability that may be provided for by law, in an action brought by the Attorney General. The proceeds from any action for a spill in marine waters shall be paid into the Oil Spill Response Trust Fund.

(Amended by Stats. 2014, Ch. 35, Sec. 2. Effective June 20, 2014.)



8574.7

The Governor shall require the administrator, not in conflict with the National Contingency Plan, to amend the California oil spill contingency plan to provide for the best achievable protection of waters of the state. “Administrator” for purposes of this section means the administrator appointed by the Governor pursuant to Section 8670.4. The plan shall consist of all of the following elements:

(a) A state response element that specifies the hierarchy for state and local agency response to an oil spill. The element shall define the necessary tasks for oversight and control of cleanup and removal activities associated with an oil spill and shall specify each agency’s particular responsibility in carrying out these tasks. The element shall also include an organizational chart of the state oil spill response organization and a definition of the resources, capabilities, and response assignments of each agency involved in cleanup and removal actions in an oil spill.

(b) A regional and local planning element that shall provide the framework for the involvement of regional and local agencies in the state effort to respond to an oil spill, and shall ensure the effective and efficient use of regional and local resources, as appropriate, in all of the following:

(1) Traffic and crowd control.

(2) Firefighting.

(3) Boating traffic control.

(4) Radio and communications control and provision of access to equipment.

(5) Identification and use of available local and regional equipment or other resources suitable for use in cleanup and removal actions.

(6) Identification of private and volunteer resources or personnel with special or unique capabilities relating to oil spill cleanup and removal actions.

(7) Provision of medical emergency services.

(8) Consideration of the identification and use of private working craft and mariners, including commercial fishing vessels and licensed commercial fishing men and women, in containment, cleanup, and removal actions.

(c) A coastal protection element that establishes the state standards for coastline protection. The administrator, in consultation with the Coast Guard and Navy and the shipping industry, shall develop criteria for coastline protection. If appropriate, the administrator shall consult with representatives from the States of Alaska, Washington, and Oregon, the Province of British Columbia in Canada, and the Republic of Mexico. The criteria shall designate at least all of the following:

(1) Appropriate shipping lanes and navigational aids for tankers, barges, and other commercial vessels to reduce the likelihood of collisions between tankers, barges, and other commercial vessels. Designated shipping lanes shall be located off the coastline at a distance sufficient to significantly reduce the likelihood that disabled vessels will run aground along the coast of the state.

(2) Ship position reporting and communications requirements.

(3) Required predeployment of protective equipment for sensitive environmental areas along the coastline.

(4) Required emergency response vessels that are capable of preventing disabled tankers from running aground.

(5) Required emergency response vessels that are capable of commencing oil cleanup operations before spilled oil can reach the shoreline.

(6) An expedited decisionmaking process for dispersant use in coastal waters. Prior to adoption of the process, the administrator shall ensure that a comprehensive testing program is carried out for any dispersant proposed for use in California marine waters. The testing program shall evaluate toxicity and effectiveness of the dispersants.

(7) Required rehabilitation facilities for wildlife injured by spilled oil.

(8) An assessment of how activities that usually require a permit from a state or local agency may be expedited or issued by the administrator in the event of an oil spill.

(d) An environmentally and ecologically sensitive areas element that shall provide the framework for prioritizing and ensuring the protection of environmentally and ecologically sensitive areas. The environmentally and ecologically sensitive areas element shall be developed by the administrator, in conjunction with appropriate local agencies, and shall include all of the following:

(1) Identification and prioritization of environmentally and ecologically sensitive areas in state waters and along the coast. Identification and prioritization of environmentally and ecologically sensitive areas shall not prevent or excuse the use of all reasonably available containment and cleanup resources from being used to protect every environmentally and ecologically sensitive area possible. Environmentally and ecologically sensitive areas shall be prioritized through the evaluation of criteria, including, but not limited to, all of the following:

(A) Risk of contamination by oil after a spill.

(B) Environmental, ecological, recreational, and economic importance.

(C) Risk of public exposure should the area be contaminated.

(2) Regional maps depicting environmentally and ecologically sensitive areas in state waters or along the coast that shall be distributed to facilities and local and state agencies. The maps shall designate those areas that have particularly high priority for protection against oil spills.

(3) A plan for protection actions required to be taken in the event of an oil spill for each of the environmentally and ecologically sensitive areas and protection priorities for the first 24 to 48 hours after an oil spill shall be specified.

(4) The location of available response equipment and the availability of trained personnel to deploy the equipment to protect the priority environmentally and ecologically sensitive areas.

(5) A program for systemically testing and revising, if necessary, protection strategies for each of the priority environmentally and ecologically sensitive areas.

(6) Any recommendations for action that cannot be financed or implemented pursuant to existing authority of the administrator, which shall also be reported to the Legislature along with recommendations for financing those actions.

(e) A reporting element that requires the reporting of spills of any amount of oil in or on state waters.

(Amended by Stats. 2014, Ch. 35, Sec. 3. Effective June 20, 2014.)



8574.8

(a) The administrator shall submit to the Governor and the Legislature an amended California oil spill contingency plan required, pursuant to Section 8574.7, by January 1, 1993. The administrator shall thereafter submit revised plans every three years, until the amended plan required pursuant to subdivision (b) is submitted.

(b) The administrator shall submit to the Governor and the Legislature an amended California oil spill contingency plan required pursuant to Section 8574.7, on or before January 1, 2017, that addresses marine and inland oil spills. The administrator shall thereafter submit revised plans every three years.

(Amended by Stats. 2014, Ch. 35, Sec. 4. Effective June 20, 2014.)






ARTICLE 3.7 - Toxic Disasters

8574.16

The Governor shall establish a state toxic disaster contingency plan pursuant to this article.

(Added by renumbering Section 8574.7 by Stats. 1990, Ch. 1248, Sec. 6. Effective September 24, 1990.)



8574.17

(a) (1) A state toxic disaster contingency plan established pursuant to this article shall provide for an integrated and effective state procedure to respond to the occurrence of toxic disasters within the state. The plan shall provide for the designation of a lead agency to direct strategy to ameliorate the effects of a toxic disaster, for specified state agencies to implement the plan, for interagency coordination of the training conducted by state agencies pursuant to the plan, and for on-scene coordination of response actions.

(2) Notwithstanding any provision of the plan, the authority for the management of the scene of an on-highway toxic spill or disaster shall be vested in the appropriate law enforcement agency having primary traffic investigative authority on the highway where the incident occurs or in a local fire protection agency as provided by Section 2454 of the Vehicle Code. During the preparation of the toxic disaster contingency plan, the Office of Emergency Services shall adopt the recommendations of the Department of the California Highway Patrol in developing response and on-scene procedures for toxic disasters which occur upon the highways, based upon previous studies for such procedures, insofar as the procedures are not inconsistent with the overall plan for initial notification of toxic disasters by public agencies and for after-incident evaluation and reporting.

(b) The Office of Emergency Services shall establish a central notification and reporting system to facilitate operation of the state toxic disaster response procedures designated by the toxic disaster contingency plan.

(Amended by Stats. 2013, Ch. 352, Sec. 113. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8574.18

(a) For purposes of this article, a “toxic disaster” means an occurrence where toxic substances are dispersed in the environment in such a manner as to cause, or potentially cause, injury or death to a significant number of persons or significant harm to the natural environment, as determined by the implementing state agency, through direct or indirect contact with such toxic substances.

(b) The toxic disaster contingency plan shall provide a listing of the kinds of toxic substances which pose potential hazards to human health and the environment and which could be the subject of a toxic disaster.

For purposes of this article, “toxic substances” means, for highway transportation purposes, substances and materials designated as hazardous by the United States Department of Transportation for purposes of Parts 172, 173, and 177 of Title 49 of the Code of Federal Regulations.

(Added by renumbering Section 8574.9 by Stats. 1990, Ch. 1248, Sec. 10. Effective September 24, 1990.)






ARTICLE 3.8 - Hazardous Substances Emergency Response Training

8574.19

(a) The Legislature hereby finds and declares that, in order to protect the public health and safety and the environment, and to reduce personal injury and property loss resulting from the sudden release of hazardous substances into the environment, it is necessary to establish a single, coordinated, and standardized hazardous substances incident response training and education plan for firefighters and law enforcement, emergency rescue, and environmental health personnel. A standardized hazardous substances incident response training and education program is necessary to ensure a coordinated emergency response capability throughout the state, and to eliminate duplicative and inconsistent hazardous substances emergency response training and education programs.

(b) In enacting this article, the Legislature recognizes that it is necessary to designate a single state agency to be responsible for the development of minimum standards relative to course content and subject matter for training and education of hazardous substance incident response personnel in order to avoid duplication of effort and inconsistent applications of safety procedures and protocols. The Legislature does not intend, by enacting this article, to preempt or nullify any hazardous substance incident response procedures and protocols which take into account existing conditions peculiar to a locality or region.

(c) For purposes of this article, “program” means the California Hazardous Substances Incident Response Training and Education Program established pursuant to Section 8574.20.

(Added by renumbering Section 8574.11 by Stats. 1990, Ch. 1248, Sec. 12. Effective September 24, 1990.)



8574.20

The Office of Emergency Services shall manage the California Hazardous Substances Incident Response Training and Education Program to provide approved classes in hazardous substance response, taught by trained instructors, and to certify students who have completed these classes. To carry out this program, the Office of Emergency Services shall do all of the following:

(a) Adopt regulations necessary to implement the program.

(b) Establish a training and education program by developing the curriculum to be used in the program in colleges, academies, the California Specialized Training Institute, and other educational institutions, as specified in Section 8574.21.

(c) Establish recommended minimum standards for training emergency response personnel and instructors, including, but not limited to, fire, police, and environmental health personnel.

(d) Make available a training and education program in the use of hazardous substances emergency rescue, safety, and monitoring equipment, on a voluntary basis, at the California Specialized Training Institute.

(e) Train and certify instructors at the California Specialized Training Institute according to standards and procedures developed by the curriculum development advisory committee, as specified in Section 8588.10.

(f) Approve classes, as meeting the requirements of the program, if the classes meet the curriculum developed by the Office of Emergency Services pursuant to Section 8574.21 and the instructor received training and certification at the California Specialized Training Institute, as specified in subdivision (e).

(g) Certify students who have successfully completed a class approved as meeting the requirements of the program.

(h) Review and revise, as necessary, the program.

(i) Establish and collect admission fees and other fees that may be necessary to be charged for advanced or specialized training given at the California Specialized Training Institute. These fees shall be used to offset costs incurred pursuant to this article.

(Amended by Stats. 2013, Ch. 352, Sec. 114. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8574.21

(a) The Office of Emergency Services shall develop the curriculum to be used in classes that meet the program requirements and shall adopt standards and procedures for training instructors at the California Specialized Training Institute.

(b) The curriculum for the training and education program established pursuant to this article shall include all of the following aspects of hazardous substance incident response actions:

(1) First responder training.

(2) On-scene manager training.

(3) Hazardous substance incident response training for management personnel.

(4) Hazardous materials specialist training that equals or exceeds the standards of the National Fire Protection Association.

(5) Environmental monitoring.

(6) Hazardous substance release investigations.

(7) Hazardous substance incident response activities at ports.

(c) The curriculum development advisory committee described in Section 8588.10 shall advise the Office of Emergency Services on the development of course curricula and the standards and procedures specified in subdivision (a). In advising the Office of Emergency Services, the committee shall do the following:

(1) Assist, and cooperate with, representatives of the Board of Governors of the California Community Colleges in developing the course curricula.

(2) Ensure that the curriculum developed pursuant to this section is accredited by the State Board of Fire Services.

(3) Define equivalent training and experience considered as meeting the initial training requirements as specified in subdivision (a) that existing employees might have already received from actual experience or formal education undertaken, and which would qualify as meeting the requirements established pursuant to this article.

(d) This article does not affect the authority of the State Fire Marshal granted pursuant to Section 13142.4 or 13159 of the Health and Safety Code.

(e) Upon completion of instructor training and certification pursuant to subdivision (e) of Section 8574.20 by any employee of the Department of the California Highway Patrol, the Commissioner of the California Highway Patrol may deem any training programs taught by that employee to be equivalent to any training program meeting the requirements established pursuant to this article.

(Amended by Stats. 2013, Ch. 352, Sec. 115. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8574.22

The Office of Emergency Services may hire professional and clerical staff pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2). However, any person employed pursuant to this section shall be employed only at the California Specialized Training Institute.

(Amended by Stats. 2013, Ch. 352, Sec. 116. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 4 - California Emergency Council

8575

For the purposes of the California Disaster and Civil Defense Master Mutual Aid Agreement, the Office of Emergency Services will serve as the State Disaster Council.

(Amended by Stats. 2013, Ch. 352, Sec. 117. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 4.5 - Urban Heavy Rescue Act

8584

This article shall be known and may be cited as the Urban Heavy Rescue Act of 1988.

(Added by Stats. 1988, Ch. 1206, Sec. 1.)



8584.1

(a) It is the intent of the Legislature that the state have an urban heavy rescue capability in the event of a major earthquake. It is also the intent of the Legislature that the Office of Emergency Services and the State Fire Marshal’s Office pursue the necessary funding to carry out this article through the normal budget process.

(b) The Fire and Rescue Division of the Office of Emergency Services shall acquire and maintain urban heavy rescue units and transportable caches of search and rescue gear, including hand tools and protective gear. The division shall position the units and caches to ensure a rapid response of personnel and equipment anywhere in the state, and ensure that a unit will be available on the scene within one hour of a major earthquake.

(c) The State Fire Marshal’s Office shall coordinate the training of personnel in the use of the units and equipment in cooperation with the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 118. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 5 - California Emergency Management Agency

8585

(a) (1) There is in state government, within the office of the Governor, the Office of Emergency Services. The Office of Emergency Services shall be under the supervision of the Director of Emergency Services, who shall have all rights and powers of a head of an office as provided by this code, and shall be referred to as the Director of Emergency Services.

(2) Unless the context clearly requires otherwise, whenever the term “California Emergency Management Agency” appears in any statute, regulation, or contract, or in any other code, it shall be construed to refer to the Office of Emergency Services, and whenever the term “Secretary of Emergency Management” or the “Secretary of the Emergency Management Agency” appears in statute, regulation, or contract, or in any other code, it shall be construed to refer to the Director of Emergency Services.

(3) Unless the context clearly requires otherwise, whenever the term “Director of Homeland Security” or “Office of Homeland Security” appears in any statute, regulation, or contract, or in any other code, it shall be construed to refer to the Office of Emergency Services, and whenever the term “Director of Homeland Security” or “Director of the Office of Homeland Security” appears in any statute, regulation, or contract, or in any other code, it shall be construed to refer to the Director of Emergency Services.

(b) (1) The Office of Emergency Services and the Director of Emergency Services shall succeed to and are vested with all the duties, powers, purposes, responsibilities, and jurisdiction vested in the California Emergency Management Agency and the Secretary of Emergency Management, respectively.

(2) The Office of Emergency Services and the Director of Emergency Services shall succeed to and are vested with all the duties, powers, purposes, responsibilities, and jurisdiction vested in the Office of Homeland Security and the Director of Homeland Security, respectively.

(c) The Office of Emergency Services shall be considered a law enforcement organization as required for receipt of criminal intelligence information pursuant to subdivision (f) of Section 6254 by persons employed within the office whose duties and responsibilities require the authority to access criminal intelligence information.

(d) Persons employed by the Office of Emergency Services whose duties and responsibilities require the authority to access criminal intelligence information shall be furnished state summary criminal history information as described in Section 11105 of the Penal Code, if needed in the course of their duties.

(e) The Office of Emergency Services shall be responsible for the state’s emergency and disaster response services for natural, technological, or manmade disasters and emergencies, including responsibility for activities necessary to prevent, respond to, recover from, and mitigate the effects of emergencies and disasters to people and property.

(f) Notwithstanding any other law, nothing in this section shall authorize an employee of the Office of Emergency Services to access criminal intelligence information under subdivision (c) or (d) for the purpose of determining eligibility for, or providing access to, disaster-related assistance and services.

(Amended by Stats. 2013, Ch. 352, Sec. 119. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8585.05

Unless the context otherwise requires, for purpose of this article, the following definitions apply:

(a) “Agency” or “office” means the Office of Emergency Services.

(b) “California Emergency Management Agency” means the Office of Emergency Services.

(c) “Director” or “secretary” means the Director of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 120. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8585.1

(a) The director shall be appointed by, and hold office at the pleasure of, the Governor. The appointment of the director is subject to confirmation by the Senate. The director shall coordinate all state disaster response, emergency planning, emergency preparedness, disaster recovery, disaster mitigation, and homeland security activities.

(b) The director shall receive an annual salary as set forth in Section 11552.

(c) The Governor may appoint a deputy director of the office. The deputy director shall hold office at the pleasure of the Governor.

(d) All positions exempt from civil service that existed in the predecessor agencies shall be transferred to the office.

(e) Neither state nor federal funds may be expended to pay the salary or benefits of any deputy or employee who may be appointed by the director or deputy director pursuant to Section 4 of Article VII of the California Constitution.

(Amended by Stats. 2013, Ch. 352, Sec. 121. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8585.2

(a) All employees serving in state civil service, other than temporary employees, who are engaged in the performance of functions transferred to the office or engaged in the administration of law, the administration of which was vested in the former California Emergency Management Agency, are transferred to the office. The status, positions, and rights of those persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5), except as to positions the duties of which are vested in a position exempt from civil service. The personnel records of all transferred employees shall be transferred to the office.

(b) The property of any agency or department related to functions formerly transferred to, or vested in the California Emergency Management Agency, is transferred to the office. If any doubt arises as to where that property is transferred, the Department of General Services shall determine where the property is transferred.

(c) All unexpended balances of appropriations and other funds available for use in connection with any function or the administration of any law formerly transferred to the California Emergency Management Agency shall be transferred to the office for use for the purpose for which the appropriation was originally made or the funds were originally available. If there is any doubt as to where those balances and funds are transferred, the Department of Finance shall determine where the balances and funds are transferred.

(Amended by Stats. 2013, Ch. 352, Sec. 122. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8585.5

The office shall establish by rule and regulation various classes of disaster service workers and the scope of the duties of each class. The office shall also adopt rules and regulations prescribing the manner in which disaster service workers of each class are to be registered. All of the rules and regulations shall be designed to facilitate the payment of workers’ compensation.

(Amended by Stats. 2013, Ch. 352, Sec. 123. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8585.7

The office may certify the accredited status of local disaster councils, subject to the requirements of Section 8612.

(Amended by Stats. 2013, Ch. 352, Sec. 124. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8586

The Governor shall assign all or part of his or her powers and duties under this chapter to the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 125. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8587

(a) During a state of war emergency, a state of emergency, or a local emergency, the secretary shall coordinate the emergency activities of all state agencies in connection with that emergency, and every state agency and officer shall cooperate with the secretary in rendering all possible assistance in carrying out the provisions of this chapter.

(b) In addition to the powers designated in this section, the Governor may delegate any of the powers vested in him or her under this chapter to the secretary except the power to make, amend, and rescind orders and regulations, and the power to proclaim a state of emergency.

(Amended by Stats. 2008, Ch. 372, Sec. 17. Effective January 1, 2009.)



8587.5

(a) The Department of Transportation shall, in cooperation with interested cities with Traffic Signal Override Systems, apply to the United States Secretary of Transportation for federal funding to conduct a research program in one or more cities to test the effectiveness of the installation of signal emitters and sensors in emergency response vehicles in reducing accidents and injuries.

(b) The project shall study the reduction in accidents and injuries involving emergency response vehicles in the program areas, shall, if possible, assess any reduction in response times by emergency response vehicles in the program areas, and may study other valuable data as deemed appropriate.

(c) The application shall seek full federal funding for the project, including the evaluation component. If the United States Secretary of Transportation requires a nonfederal share of funding, the participating local governments shall pay this share equally.

(d) The department shall apply for federal funding within six months of the effective date of this section unless good cause exists to apply later or not to apply.

(Amended by Stats. 2012, Ch. 728, Sec. 57. Effective January 1, 2013.)



8587.7

(a) The Office of Emergency Services, in cooperation with the State Department of Education, the Department of General Services, and the Seismic Safety Commission, shall develop an educational pamphlet for use by grades kindergarten to 14 personnel to identify and mitigate the risks posed by nonstructural earthquake hazards.

(b) The office shall print and distribute the pamphlet to the governing board of each school district and community college district in the state, along with a copy of the current edition of the office’s school emergency response publication. The office shall also make the pamphlet or the current edition of the office’s school emergency response publication available to a private elementary or secondary school upon request.

(c) The office, as soon as feasible, shall make the pamphlet and the current edition of the office’s school emergency response publication available by electronic means, including, but not limited to, the Internet.

(Amended by Stats. 2013, Ch. 352, Sec. 126. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8587.8

(a) The Office of Emergency Services, in collaboration with the California Institute of Technology (Caltech), the California Geological Survey, the University of California, the United States Geological Survey, the Alfred E. Alquist Seismic Safety Commission, and other stakeholders, shall develop a comprehensive statewide earthquake early warning system in California through a public-private partnership, which shall include, but not be limited to, the following features:

(1) Installation of field sensors.

(2) Improvement of field telemetry.

(3) Construction and testing of central processing and notification centers.

(4) Establishment of warning notification distribution paths to the public.

(5) Integration of earthquake early warning education with general earthquake preparedness efforts.

(b) In consultation with stakeholders, the Office of Emergency Services shall develop an approval mechanism to review compliance with earthquake early warning standards as they are developed. The development of the approval mechanism shall include input from a broad representation of earthquake early warning stakeholders. The approval mechanism shall accomplish all of the following:

(1) Ensure the standards are appropriate.

(2) Determine the degree to which the standards apply to providers and components of the system.

(3) Determine methods to ensure compliance with the standards.

(4) Determine requirements for participation in the system.

(c) The Office of Emergency Services shall identify funding for the system described in subdivision (a) through single or multiple sources of revenue that shall be limited to federal funds, funds from revenue bonds, local funds, and private grants. The Office of Emergency Services shall not identify the General Fund as a funding source for the purpose of establishing the system described in subdivision (a), beyond the components or programs that are currently funded.

(d) Subdivisions (a) and (b) shall not become operative until the Office of Emergency Services identifies funding pursuant to subdivision (c).

(e) (1) If funding is not identified pursuant to subdivision (c) by January 1, 2016, this section is repealed unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(2) The Office of Emergency Services shall file with the Secretary of State its determination that funding was not identified pursuant to subdivision (c) by January 1, 2016.

(Added by Stats. 2013, Ch. 342, Sec. 2. Effective January 1, 2014. Repealed conditionally on January 1, 2016, by its own provisions.)



8588

Whenever conditions exist within any region or regions of the state that warrant the proclamation by the Governor of a state of emergency and the Governor has not acted under the provisions of Section 8625, by reason of the fact that the Governor has been inaccessible, the director may proclaim the existence of a state of emergency in the name of the Governor as to any region or regions of the state. Whenever the director has so proclaimed a state of emergency, that action shall be ratified by the Governor as soon as the Governor becomes accessible, and in the event the Governor does not ratify the action, the Governor shall immediately terminate the state of emergency as proclaimed by the director.

(Amended by Stats. 2013, Ch. 352, Sec. 127. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8588.1

(a) The Legislature finds and declares that this state can only truly be prepared for the next disaster if the public and private sector collaborate.

(b) The office may, as appropriate, include private businesses and nonprofit organizations within its responsibilities to prepare the state for disasters under this chapter. All participation by businesses and nonprofit associations in this program shall be voluntary.

(c) The office may do any of the following:

(1) Provide guidance to business and nonprofit organizations representing business interests on how to integrate private sector emergency preparedness measures into governmental disaster planning programs.

(2) Conduct outreach programs to encourage business to work with governments and community associations to better prepare the community and their employees to survive and recover from disasters.

(3) Develop systems so that government, businesses, and employees can exchange information during disasters to protect themselves and their families.

(4) Develop programs so that businesses and government can work cooperatively to advance technology that will protect the public during disasters.

(d) The office may share facilities and systems for the purposes of subdivision (b) with the private sector to the extent the costs for their use are reimbursed by the private sector.

(e) Proprietary information or information protected by state or federal privacy laws shall not be disclosed under this program.

(f) Notwithstanding Section 11005, donations and private grants may be accepted by the office and shall not be subject to Section 11005.

(g) The Disaster Resistant Communities Fund is hereby created in the State Treasury. Upon appropriation by the Legislature, the office may expend the money in the account for the costs associated within this section.

(h) This section shall be implemented only to the extent that in-kind contributions or donations are received from the private sector, or grant funds are received from the federal government, for these purposes.

(Amended by Stats. 2013, Ch. 352, Sec. 128. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8588.2

(a) The office may establish a statewide registry of private businesses and nonprofit organizations that are interested in donating services, goods, labor, equipment, resources, or dispensaries or other facilities to further the purposes of Section 8588.1.

(b) If the office establishes a statewide registry pursuant to subdivision (a), the agency shall create and implement protocols and procedures for inclusion onto the statewide registry that do, but are not limited to, all of the following:

(1) Establish eligibility requirements for a private business or nonprofit organization to be included on the statewide registry.

(2) Require the services, goods, labor, equipment, resources, or dispensaries or other facilities donated by a private business or nonprofit organization included on the statewide registry to be provided at no cost to state governmental entities or the victims of emergencies and disasters.

(3) Require the services, goods, labor, equipment, resources, or dispensaries or other facilities donated by a private business or nonprofit organization included on the statewide registry to be safely collected, maintained, and managed.

(4) Require that federal, state, and local governmental entities and nonprofit organizations that are engaged in assisting communities prepare for, respond to, or recover from emergencies and disasters have access to the statewide registry.

(c) A private business or nonprofit organization included on the statewide registry shall reasonably determine all of the following:

(1) Donated services, goods, labor, equipment, resources, or dispensaries or other facilities comply with all applicable federal and state safety laws and licensing requirements.

(2) Donated services, goods, labor, equipment, resources, or dispensaries or other facilities have not been altered, misbranded, or stored under conditions contrary to the standards set forth under federal or state laws or by the product manufacturer.

(3) Donated medicine shall be unopened, in tamper-resistant packaging or modified unit dose containers that meet United States Pharmacopeia standards, and show lot numbers and expiration dates. Medicine that does not meet these standards shall not be donated.

(Amended by Stats. 2013, Ch. 352, Sec. 129. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8588.3

(a) The Legislature finds and declares that it is the responsibility of the State of California to protect and preserve the right of its citizens to a safe and peaceful existence. To accomplish this goal and to minimize the destructive impact of disasters and other massive emergencies, the actions of numerous public agencies must be coordinated to effectively manage all four phases of emergency activity: preparedness, mitigation, response, and recovery. In order to ensure that the state’s response to disasters or massive emergencies is effective, specialized training is necessary.

(b) The California Specialized Training Institute of the office of the Adjutant General is hereby transferred to the Office of Emergency Services. The institute shall assist the Governor in providing, pursuant to subdivision (f) of Section 8570, training to state agencies, cities, and counties in their planning and preparation for disasters.

(c) The director may solicit, receive, and administer funds or property from federal, state, or other public agency sources for the support and operation of the institute.

(d) The director may solicit and receive firearms, other weaponry, explosive materials, chemical agents, and other items confiscated by or otherwise in the possession of law enforcement officers as donations to the institute if he or she deems them to be appropriate for the institute’s training purposes.

(e) Any moneys received by the director from charges or fees imposed in connection with the operation of the institute shall be deposited in the General Fund.

(Amended by Stats. 2013, Ch. 352, Sec. 130. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8588.5

To promote an increase in the number of trained disaster search dog teams, the office shall do all of the following:

(a) Provide instruction to California disaster dog trainers in Swiss techniques.

(b) Work to secure authorization to conduct training for disaster search dog teams at existing facilities operated by the California National Guard and the Department of Transportation on the grounds of Camp San Luis Obispo.

(c) Engage in recruiting activities for the purpose of increasing the number of disaster search dog teams in southern California.

(d) Reimburse disaster search dog handlers and instructors for the costs of their travel and that of their dogs to training facilities within California.

(Amended by Stats. 2013, Ch. 352, Sec. 131. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8588.7

(a) The Office of Emergency Services shall procure mobile communication translators to enable mutual-aid emergency response agencies to communicate effectively while operating on incompatible frequencies.

(b) Translators shall be located in the San Francisco Bay Area and the Los Angeles metropolitan area, made ready for use by local public safety officials by the Office of Emergency Services, and provided to the appropriate state-established mutual-aid region pursuant to Section 8600.

(c) The Office of Emergency Services shall implement this section only to the extent that funds are appropriated to the office for this purpose in the Budget Act or in other legislation.

(Amended by Stats. 2013, Ch. 352, Sec. 132. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8588.10

(a) The director shall establish a Curriculum Development Advisory Committee to advise the office on the development of course curricula, as specified by the director.

(b) The committee shall be chaired by the director, who will appoint members as appropriate. In appointing members to the committee, the director shall include representatives from the following:

(1) State public safety, health, first responder, and emergency services departments or agencies, as deemed appropriate by the director.

(2) Local first responder agencies.

(3) Local public safety agencies.

(4) Nonprofit organizations, as deemed appropriate by the director.

(5) Any other state, local, tribal, or nongovernmental organization determined by the director to be appropriate.

(c) The committee shall consult with the Commission on Peace Officer Standards and Training.

(Amended by Stats. 2014, Ch. 668, Sec. 2. Effective January 1, 2015.)



8588.11

(a) The office shall contract with the California Fire Fighter Joint Apprenticeship Program to develop a fire service specific course of instruction on the responsibilities of first responders to terrorism incidents. The course shall include the criteria for the curriculum content recommended by the Curriculum Development Advisory Committee established pursuant to Section 8588.10 to address the training needs of both of the following:

(1) Firefighters in conformance with the standards established by the State Fire Marshal.

(2) Paramedics and other emergency medical services fire personnel in conformance with the standards established by the Emergency Medical Services Authority.

(b) The course of instruction shall be developed in consultation with individuals knowledgeable about consequence management that addresses the topics of containing and mitigating the impact of a terrorist incident, including, but not limited to, a terrorist act using hazardous materials, as well as weapons of mass destruction, including any chemical warfare agent, weaponized biological agent, or nuclear or radiological agent, as those terms are defined in Section 11417 of the Penal Code, by techniques including, but not limited to, rescue, firefighting, casualty treatment, and hazardous materials response and recovery.

(c) The contract shall provide for the delivery of training by the California Fire Fighter Joint Apprenticeship Program through reimbursement contracts with the state, local, and regional fire agencies who may, in turn, contract with educational institutions.

(d) To maximize the availability and delivery of training, the California Fire Fighter Joint Apprenticeship Program shall develop a course of instruction to train the trainers in the presentation of the first responder training of consequence management for fire service personnel.

(Amended by Stats. 2013, Ch. 352, Sec. 134. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8588.12

(a) The Curriculum Development Advisory Committee, described in Section 8588.10, shall recommend criteria for terrorism awareness curriculum content to meet the training needs of state and local emergency response personnel and volunteers. In addition, the committee shall identify any additional training that would be useful and appropriate, but that may not be generally available in California, and shall make recommendations pertaining to the need for training oversight agencies for first responder disciplines to expedite their curriculum approval processes.

(b) Basic terrorism awareness training shall include, but not be limited to, the following:

(1) An overview of conventional, chemical, biological, radiological, and nuclear threats.

(2) Threat and hazard recognition, with an emphasis on ability to determine local vulnerabilities.

(3) Understanding the structure and function of an incident command system.

(4) Initial response actions, including preliminary assessment, notifications, resource needs, and safety considerations.

(5) Coordination with other emergency service first responders.

(6) Gathering, verifying, assessing, and communicating incident information.

(7) Understanding mass casualty implications and decontamination requirements.

(8) Balancing lifesaving activities with evidence preservation.

(9) General awareness and additional training for each of the first responder categories specific to each discipline.

(c) (1) The Legislature finds and declares that training on terrorism awareness for first responders is of critical importance to the people of California.

(2) Every agency responsible for development of terrorism awareness training and every agency that employs or uses first responders shall give a high priority to the completion of that training.

(Added by Stats. 2010, Ch. 618, Sec. 42. Effective January 1, 2011.)



8588.15

(a) The director shall appoint representatives of the disabled community to serve on the evacuation, sheltering, communication, recovery, and other pertinent Standardized Emergency Management System committees, including one representative to the Technical Working Group. Representatives of the disabled community shall, to the extent practicable, be from the following groups:

(1) Persons who are blind or visually impaired.

(2) Persons with sensory or cognitive disabilities.

(3) Persons with physical disabilities.

(b) Within the Standardized Emergency Management System structure, the director shall ensure, to the extent practicable, that the needs of the disabled community are met by ensuring all committee recommendations regarding preparedness, planning, and procedures relating to emergencies include the needs of people with disabilities.

(c) The director shall prepare and disseminate sample brochures and other relevant materials on preparedness, planning, and procedures relating to emergency evacuations that include the needs of the disabled community, and shall work with nongovernmental associations and entities to make them available in accessible formats, including, but not limited to, Braille, large print, and electronic media.

(d) The director and the State Fire Marshal’s office shall seek research funding to assist in the development of new technologies and information systems that will assist in the evacuation of the groups designated in subdivision (a) during emergency and disaster situations.

(e) It is the intent of the Legislature for the purpose of implementing this section and to the extent permitted by federal law, that funds may be used from the Federal Trust Fund from funds received from the federal Department of Homeland Security for implementation of homeland security programs.

(Amended by Stats. 2013, Ch. 352, Sec. 135. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589

The Office of Emergency Services shall be permitted the use of all state and local fair properties as conditions require.

(Amended by Stats. 2013, Ch. 352, Sec. 136. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.1

(a) The Office of Emergency Services shall plan to establish the State Computer Emergency Data Exchange Program (SCEDEP), which shall be responsible for collection and dissemination of essential data for emergency management.

(b) Participating agencies in SCEDEP shall include the Department of Water Resources, Department of Forestry and Fire Protection, Department of the California Highway Patrol, Department of Transportation, Emergency Medical Services Authority, the State Fire Marshal, State Department of Public Health, and any other state agency that collects critical data and information that affects emergency response.

(c) It is the intent of the Legislature that the State Computer Emergency Data Exchange Program facilitate communication between state agencies and that emergency information be readily accessible to city and county emergency services offices. The Office of Emergency Services shall develop policies and procedures governing the collection and dissemination of emergency information and shall recommend or design the appropriate software and programs necessary for emergency communications with city and county emergency services offices.

(Amended by Stats. 2013, Ch. 352, Sec. 137. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.2

(a) The Office of Emergency Services, in consultation with the California Highway Patrol and other state and local agencies, shall establish a statewide plan for the delivery of hazardous material mutual aid.

(b) Within 180 days of the adoption of a plan by the Office of Emergency Services, an entity shall only be considered a candidate for training or equipment funds provided by the state for hazardous material emergency response when that entity is a signatory to the plan established under this section.

(1) For the purpose of this chapter “hazardous material emergency response” includes, but is not limited to, assessment, isolation, stabilization, containment, removal, evacuation, neutralization, transportation, rescue procedures, or other activities necessary to ensure the public safety during a hazardous materials emergency.

(2) For the purpose of this chapter, “hazardous material” is defined as in Section 25501 of the Health and Safety Code.

(c) Entities providing hazardous material emergency response services under this chapter shall be exempt from the fee restriction of Section 6103.

(Amended by Stats. 2013, Ch. 352, Sec. 138. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.3

(a) A person who is acting as an agent for a transferor of real property that is located within a special flood hazard area (any type Zone “A” or “V”) designated by the Federal Emergency Management Agency, or the transferor if he or she is acting without an agent, shall disclose to any prospective transferee the fact that the property is located within a special flood hazard area.

(b) Disclosure is required pursuant to this section only when one of the following conditions is met:

(1) The transferor, or the transferor’s agent, has actual knowledge that the property is within a special flood hazard area.

(2) The local jurisdiction has compiled a list, by parcel, of properties that are within the special flood hazard area and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the parcel list.

(c) In all transactions that are subject to Section 1103 of the Civil Code, the disclosure required by subdivision (a) of this section shall be provided by either of the following means:

(1) The Local Option Real Estate Disclosure Statement as provided in Section 1102.6a of the Civil Code.

(2) The Natural Hazard Disclosure Statement as provided in Section 1103.2 of the Civil Code.

(d) For purposes of the disclosure required by this section, the following persons shall not be deemed agents of the transferor:

(1) Persons specified in Section 1103.11 of the Civil Code.

(2) Persons acting under a power of sale regulated by Section 2924 of the Civil Code.

(e) Section 1103.13 of the Civil Code shall apply to this section.

(f) The specification of items for disclosure in this section does not limit or abridge any obligation for disclosure created by any other provision of law or that may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction.

(g) A notice shall be posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the special flood hazard area map, any relevant Letters of Map Revision from the Federal Emergency Management Agency, and any parcel list compiled by the local jurisdiction.

(Amended by Stats. 1999, Ch. 876, Sec. 5. Effective January 1, 2000.)



8589.4

(a) A person who is acting as an agent for a transferor of real property that is located within an area of potential flooding shown on an inundation map designated pursuant to Section 8589.5, or the transferor if he or she is acting without an agent, shall disclose to any prospective transferee the fact that the property is located within an area of potential flooding.

(b) Disclosure is required pursuant to this section only when one of the following conditions is met:

(1) The transferor, or the transferor’s agent, has actual knowledge that the property is within an inundation area.

(2) The local jurisdiction has compiled a list, by parcel, of properties that are within the inundation area and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the parcel list.

(c) In all transactions that are subject to Section 1103 of the Civil Code, the disclosure required by subdivision (a) of this section shall be provided by either of the following means:

(1) The Local Option Real Estate Disclosure Statement as provided in Section 1102.6a of the Civil Code.

(2) The Natural Hazard Disclosure Statement as provided in Section 1103.2 of the Civil Code.

(d) For purposes of the disclosure required by this section, the following persons shall not be deemed agents of the transferor:

(1) Persons specified in Section 1103.11 of the Civil Code.

(2) Persons acting under a power of sale regulated by Section 2924 of the Civil Code.

(e) Section 1103.13 of the Civil Code shall apply to this section.

(f) The specification of items for disclosure in this section does not limit or abridge any obligation for disclosure created by any other provision of law or that may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction.

(Amended by Stats. 2003, Ch. 741, Sec. 69. Effective January 1, 2004.)



8589.5

(a) Inundation maps showing the areas of potential flooding in the event of sudden or total failure of any dam, the partial or total failure of which the Office of Emergency Services determines, after consultation with the Department of Water Resources, would result in death or personal injury, shall be prepared and submitted as provided in this subdivision within six months after the effective date of this section, unless previously submitted or unless the time for submission of those maps is extended for reasonable cause by the Office of Emergency Services. The local governmental organization, utility, or other public or private owner of any dam so designated shall submit to the Office of Emergency Services one map that shall delineate potential flood zones that could result in the event of dam failure when the reservoir is at full capacity, or if the local governmental organization, utility, or other public or private owner of any dam shall determine it to be desirable, he or she shall submit three maps that shall delineate potential flood zones that could result in the event of dam failure when the reservoir is at full capacity, at median-storage level, and at normally low-storage level. After submission of copies of the map or maps, the Office of Emergency Services shall review the map or maps, and shall return any map or maps that do not meet the requirements of this subdivision, together with recommendations relative to conforming to the requirements. Maps rejected by the Office of Emergency Services shall be revised to conform to those recommendations and resubmitted. The Office of Emergency Services shall keep on file those maps that conform to the provisions of this subdivision. Maps approved pursuant to this subdivision shall also be kept on file with the Department of Water Resources. The owner of a dam shall submit final copies of those maps to the Office of Emergency Services that shall immediately submit identical copies to the appropriate public safety agency of any city, county, or city and county likely to be affected.

(b) (1) Based upon a review of inundation maps submitted pursuant to subdivision (a) or based upon information gained by an onsite inspection and consultation with the affected local jurisdiction when the requirement for an inundation map is waived pursuant to subdivision (d), the Office of Emergency Services shall designate areas within which death or personal injury would, in its determination, result from the partial or total failure of a dam. The appropriate public safety agencies of any city, county, or city and county, the territory of which includes any of those areas, may adopt emergency procedures for the evacuation and control of populated areas below those dams. The Office of Emergency Services shall review the procedures to determine whether adequate public safety measures exist for the evacuation and control of populated areas below the dams, and shall make recommendations with regard to the adequacy of those procedures to the concerned public safety agency. In conducting the review, the Office of Emergency Services shall consult with appropriate state and local agencies.

(2) Emergency procedures specified in this subdivision shall conform to local needs, and may be required to include any of the following elements or any other appropriate element, in the discretion of the Office of Emergency Services:

(A) Delineation of the area to be evacuated.

(B) Routes to be used.

(C) Traffic control measures.

(D) Shelters to be activated for the care of the evacuees.

(E) Methods for the movement of people without their own transportation.

(F) Identification of particular areas or facilities in the flood zones that will not require evacuation because of their location on high ground or similar circumstances.

(G) Identification and development of special procedures for the evacuation and care of people from unique institutions.

(H) Procedures for the perimeter and interior security of the area, including such things as passes, identification requirements, and antilooting patrols.

(I) Procedures for the lifting of the evacuation and reentry of the area.

(J) Details as to which organizations are responsible for the functions described in this paragraph and the material and personnel resources required.

(3) It is the intent of the Legislature to encourage each agency that prepares emergency procedures to establish a procedure for their review every two years.

(c) “Dam,” as used in this section, has the same meaning as specified in Sections 6002, 6003, and 6004 of the Water Code.

(d) Where both of the following conditions exist, the Office of Emergency Services may waive the requirement for an inundation map:

(1) Where the effects of potential inundation in terms of death or personal injury, as determined through onsite inspection by the Office of Emergency Services in consultation with the affected local jurisdictions, can be ascertained without an inundation map.

(2) Where adequate evacuation procedures can be developed without benefit of an inundation map.

(e) If development should occur in any exempted area after a waiver has been granted, the local jurisdiction shall notify the Office of Emergency Services of that development. All waivers shall be reevaluated every two years by the Office of Emergency Services.

(f) A notice may be posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map, and of any information received by the county subsequent to the receipt of the map regarding changes to inundation areas within the county.

(Amended by Stats. 2013, Ch. 352, Sec. 139. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.6

(a) The Office of Emergency Services shall develop model guidelines for local government agencies and community-based organizations planning to develop a disaster registry program. Adoption of the model guidelines shall be voluntary. Local governmental agencies or community-based organizations wishing to establish a disaster registry program may consult with the Office of Emergency Services for further guidance.

(b) The guidelines required by subdivision (a) shall address, at a minimum, all of the following issues:

(1) A purpose statement specifying that the intent of the registry is not to provide immediate assistance during a local, state, or national disaster, to those who are registered, but to encourage that those registered will receive a telephone call or visit from neighborhood disaster volunteers or other organizations specified in the final local plan as soon as possible after the disaster in order to check on their well-being and ask if they need assistance. This statement shall also specify that persons registered should be prepared to be self-sufficient for at least 72 hours.

(2) A list of persons eligible for the registry. This list shall include, but not be limited to, disabled persons, including those with developmental disabilities, the elderly, those for whom English is not a first language, persons who are unskilled or deficient in the English language, long-term health care facilities, residential community care facilities, and residential care facilities for the elderly.

(3) A statement specifying that the party responsible for responding to those registered will not be held liable for not responding.

(4) A plan for ensuring that hard data is available if computers shut down.

(5) A recommendation for those persons or organizations that would be appropriate to respond to persons on the disaster registry, and a plan for training the responsible party.

(6) A plan for community outreach to encourage those eligible to participate.

(7) A plan for distribution of preparedness materials to those eligible to participate in the disaster registry.

(8) Recommendations and assistance for obtaining federal and state moneys to establish a disaster registry.

(9) A recommendation that organizations currently providing services to persons who are eligible for the disaster registry program be encouraged to alter their information form to include a space on the form where the person has the option of registering for the program. By checking the box and giving approval to be registered for the program the person waives confidentiality rights. Despite this waiver of confidentiality rights, local government agencies and community-based organizations planning to develop a disaster registry are encouraged to do everything possible to maintain the confidentiality of their registries. Organizations that currently have lists of people who would be eligible to register for the program should be encouraged to share this information with persons establishing a disaster registry.

(Amended by Stats. 2013, Ch. 352, Sec. 140. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.7

(a) In carrying out its responsibilities pursuant to subdivision (b) of Section 8574.17, the Office of Emergency Services shall serve as the central point in state government for the emergency reporting of spills, unauthorized releases, or other accidental releases of hazardous materials and shall coordinate the notification of the appropriate state and local administering agencies that may be required to respond to those spills, unauthorized releases, or other accidental releases. The Office of Emergency Services is the only state entity required to make the notification required by subdivision (b).

(b) Upon receipt of a report concerning a spill, unauthorized release, or other accidental release involving hazardous materials, as defined in Section 25501 of the Health and Safety Code, or concerning a rupture of, or an explosion or fire involving, a pipeline reportable pursuant to Section 51018, the Office of Emergency Services shall immediately inform the following agencies of the incident:

(1) For an oil spill reportable pursuant to Section 8670.25.5, the Office of Emergency Services shall inform the administrator for oil spill response, the State Lands Commission, the California Coastal Commission, and the California regional water quality control board having jurisdiction over the location of the discharged oil.

(2) For a rupture, explosion, or fire involving a pipeline reportable pursuant to Section 51018, the Office of Emergency Services shall inform the State Fire Marshal.

(3) For a discharge in or on any waters of the state of a hazardous substance or sewage reportable pursuant to Section 13271 of the Water Code, the Office of Emergency Services shall inform the appropriate California regional water quality control board.

(4) For a spill or other release of petroleum reportable pursuant to Section 25270.8 of the Health and Safety Code, the Office of Emergency Services shall inform the local administering agency that has jurisdiction over the spill or release.

(5) For a crude oil spill reportable pursuant to Section 3233 of the Public Resources Code, the Office of Emergency Services shall inform the Division of Oil, Gas, and Geothermal Resources and the appropriate California regional water quality control board.

(c) This section does not relieve a person who is responsible for an incident specified in subdivision (b) from the duty to make an emergency notification to a local agency, or the 911 emergency system, under any other law.

(d) A person who is subject to Section 25507 of the Health and Safety Code shall immediately report all releases or threatened releases pursuant to that section to the appropriate local administering agency and each local administering agency shall notify the Office of Emergency Services and businesses in their jurisdiction of the appropriate emergency telephone number that can be used for emergency notification to the administering agency on a 24-hour basis. The administering agency shall notify other local agencies of releases or threatened releases within their jurisdiction, as appropriate.

(e) No facility, owner, operator, or other person required to report an incident specified in subdivision (b) to the Office of Emergency Services shall be liable for any failure of the Office of Emergency Services to make a notification required by this section or to accurately transmit the information reported.

(Amended by Stats. 2013, Ch. 352, Sec. 141. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 5.5 - State Assistance for Fire Equipment Act

8589.8

This article shall be known and may be cited as the State Assistance for Fire Equipment Act.

(Added by Stats. 1987, Ch. 1332, Sec. 1.)



8589.9

(a) The Legislature finds and declares that there is a growing need to find new ways to acquire firefighting apparatus and equipment for use by local agencies. Local agencies, particularly those that serve rural areas, have had, and are likely to continue to have, difficulty acquiring firefighting apparatus and equipment. The Legislature further finds and declares that this situation presents a statewide problem for the protection of the public safety.

(b) In enacting this article, the Legislature intends to create new ways for the Office of Emergency Services to help local agencies acquire firefighting apparatus and equipment. Through the identification of available apparatus and equipment, the acquisition of new and used apparatus and equipment, the refurbishing and resale of used apparatus and equipment, and assisting the financing of resales, the Office of Emergency Services will help local agencies meet public safety needs.

(Amended by Stats. 2013, Ch. 352, Sec. 142. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.10

As used in this article:

(a) “Acquire” means acquisition by purchase, grant, gift, or any other lawful means.

(b) “Office” means the Office of Emergency Services.

(c) “Firefighting apparatus and equipment” means any vehicle and its associated equipment that is designed and intended for use primarily for firefighting. “Firefighting apparatus and equipment” does not include vehicles that are designed and intended for use primarily for emergency medical services, rescue services, communications and command operations, or hazardous materials operations.

(d) “Indirect expenses” means those items that are identified as indirect costs in the federal Office of Management and Budget, Circular A-87 on January 1, 1985.

(e) “Local agency” means any city, county, special district, or any joint powers agency composed exclusively of those agencies, that provides fire suppression services. “Local agency” also includes a fire company organized pursuant to Part 4 (commencing with Section 14825) of Division 12 of the Health and Safety Code.

(f) “Rural area” means territory that is outside of any urbanized area designated by the United States Census Bureau from the 1980 federal census.

(g) “Director” means the Director of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 143. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.11

The office may acquire new or used firefighting apparatus and equipment for resale to local agencies. If the apparatus or equipment is in a used condition, the office may contract with the Prison Industry Authority to repair or refurbish the apparatus or equipment to acceptable fire service standards before resale. The resale price shall recover the office’s cost of acquisition, repairing, refurbishing, and associated indirect expenses.

(Amended by Stats. 2013, Ch. 352, Sec. 144. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.12

If a state agency, including the office, proposes to make firefighting apparatus or equipment which is currently owned and operated by the state available to the office for use under this article, the Department of General Services shall determine whether there is any immediate need by any state agency for the apparatus or equipment. If there is no immediate need, the Department of General Services shall release the apparatus or equipment to the office. If the office acquires firefighting apparatus or equipment from another state agency, the office shall pay the fair market value of the apparatus or equipment, as determined by the Department of General Services, unless the state agency agrees to a lesser payment.

(Amended by Stats. 2013, Ch. 352, Sec. 145. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.13

(a) The office shall give first priority for the sale of new or used firefighting apparatus and equipment to a local agency that serves a rural area, and is authorized to contract with a local agency that serves a rural area for this purpose. The office shall give second priority for the sale of new or used firefighting apparatus and equipment to any local agency. If after reasonable efforts by the office to sell new or used firefighting apparatus and equipment to any local agency, and not less than 90 days after providing notice to these local agencies, the office may sell any remaining firefighting apparatus and equipment to public agencies outside of California, the federal government, and Indian tribes, subject to any applicable federal requirements.

(b) If a contract for the sale of new or used firefighting apparatus and equipment under subdivision (a) provides for the local agency to pay the sale price in more than one installment, the local agency shall pay interest at a rate specified in the contract, which shall not exceed 1 percent less than the rate earned by the Pooled Money Investment Board, and the term of a contract shall not exceed five years.

(c) If a contract for the sale of new or used firefighting apparatus and equipment under subdivision (a) provides for a local agency to obtain a loan from another source, the office may insure the other loan.

(Amended by Stats. 2013, Ch. 352, Sec. 146. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.14

The office shall operate an information system which is capable of identifying firefighting apparatus and equipment which is available for acquisition, and local agencies which are interested in acquiring apparatus and equipment.

(Amended by Stats. 2013, Ch. 352, Sec. 147. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.15

The office may contract with the Prison Industry Authority to perform any of the responsibilities or services required or authorized by this article.

(Amended by Stats. 2013, Ch. 352, Sec. 148. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.16

There is hereby created in the General Fund the State Assistance for Fire Equipment Account, which, notwithstanding Section 13340, is continuously appropriated to the office for the purposes of Sections 8589.11 and 8589.13. All proceeds from the resale of firefighting apparatus and equipment shall be paid to the account.

(Amended by Stats. 2013, Ch. 352, Sec. 149. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.17

Every contract with a local agency for the resale of firefighting apparatus and equipment shall specify that the local agency shall make the apparatus or equipment available to other local agencies in the same county as part of a mutual aid agreement. The apparatus or equipment shall be available for mutual aid responses for the length of the term of the contract with the office.

(Amended by Stats. 2013, Ch. 352, Sec. 150. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.18

If a local agency defaults on a contract for the resale of firefighting apparatus and equipment, the office may either renegotiate the contract or take possession of the apparatus or equipment for subsequent resale to another local agency.

(Amended by Stats. 2013, Ch. 352, Sec. 151. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.19

(a) After consultation with the California Emergency Management Agency Fire Advisory Committee, hereafter to be referred to as the Office of Emergency Services Fire Advisory Committee, the director shall adopt rules and regulations governing the operation of the programs created by this article pursuant to the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3.

(b) The rules and regulations adopted pursuant to subdivision (a) shall include, but not be limited to, all of the following:

(1) The specific types of firefighting apparatus and equipment which may be acquired, rehabilitated, and resold.

(2) The amount and terms of resale contracts.

(3) The time, format, and manner in which local agencies may apply for resale contracts.

(4) Priorities for assisting local agencies, which shall give preference to local agencies which meet all of the following:

(A)  Demonstrated need for primary response firefighting apparatus and equipment.

(B) Will be adequately able to operate and maintain the firefighting apparatus and equipment.

(C) Have already used other means of financing the firefighting apparatus and equipment.

(Amended by Stats. 2013, Ch. 352, Sec. 152. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.20

All state agencies, boards, and commissions shall cooperate with the office in implementing the programs created by this article.

(Amended by Stats. 2013, Ch. 352, Sec. 153. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8589.21

The director shall be responsible for the programs created by this article which, except as provided by Sections 8589.12 and 8589.15, shall not be subject to the requirements of the State Equipment Council or the Office of Fleet Administration of the Department of General Services.

(Amended by Stats. 2013, Ch. 352, Sec. 154. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 5.7 - Firefighting Thermal Imaging Equipment Act of 2001

8590

This article shall be known and may be cited as the Firefighting Thermal Imaging Equipment Act of 2001.

(Added by Stats. 2001, Ch. 837, Sec. 2. Effective October 13, 2001.)



8590.1

As used in this article, the following terms have the following meanings:

(a) “Agency” or “office” means the Office of Emergency Services.

(b) “Local agency” means any city, county, city and county, fire district, special district, or joint powers agency that provides fire suppression services. “Local agency” also includes a fire company organized pursuant to Part 4 (commencing with Section 14825) of Division 12 of the Health and Safety Code.

(c) “Secretary” or “director” means the Director of Emergency Services.

(d) “State agency” means any state agency providing residential or institutional fire protection, including, but not limited to, the Department of Forestry and Fire Protection.

(Amended by Stats. 2013, Ch. 352, Sec. 155. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8590.2

There is established in the office a thermal imaging equipment purchasing program under which the office shall acquire firefighting thermal imaging equipment on behalf of local and state agencies that are interested in obtaining this equipment.

(Amended by Stats. 2013, Ch. 352, Sec. 156. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8590.3

In administering the purchasing program, the director shall do all of the following:

(a) No later than 45 days after the effective date of this article, establish an advisory committee, which shall be comprised of representatives of organizations including, but not limited to, the California Fire Chiefs Association, the Fire Districts Association of California, the California Professional Firefighters, the CDF Firefighters, and the California State Firefighters Association, Inc. The committee shall meet no later than 30 days after all members are appointed.

(b) Consult with the advisory committee regarding equipment specifications and other matters relating to the acquisition of thermal imaging equipment, and require the advisory committee to formulate specifications no later than 120 days after its initial meeting.

(c) Notify all local and state agencies about the purchasing program, including the opportunity to purchase additional units at the contract price, and determine whether those agencies are interested in obtaining thermal imaging equipment.

(d) Purchase thermal imaging equipment at the lowest possible price from a reliable vendor that meets specified requirements. It is the intent of the Legislature that the director enter into a multiyear contract for this purpose no later than 180 days after the committee formulates specifications pursuant to subdivision (b).

(e) Include a provision in the vendor contract allowing any local or state agency to purchase additional units directly from the vendor at the contract price.

(f) Any local agency that elects to participate in the thermal imaging equipment purchasing program shall pay one-half of the contract price for each piece of equipment purchased on its behalf by the state.

(Amended by Stats. 2013, Ch. 352, Sec. 157. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8590.4

(a) The director shall seek funding for the program from the private sector, grant programs, and other appropriate sources.

(b) The director, after consultation with the advisory commission, shall distribute equipment purchased under the program in order to maximize its utilization by firefighters based on consideration of the following factors:

(1) Ability to share or move the equipment to fire locations.

(2) Availability of existing thermal imaging equipment.

(3) Geography.

(4) Need based on frequency of fires.

(Amended by Stats. 2013, Ch. 352, Sec. 158. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 6 - Advisory Committees

8591

Nothing in this chapter shall operate to prevent the Governor or the Office of Emergency Services from formally recognizing committees or boards established by or with segments of the private sector, public agencies, or both the private sector and public agencies, that control facilities, resources, or the provision of services essential to the mitigation of the effects of an emergency or recovery therefrom, or from assigning administrative authority or responsibility to those committees or boards or to members thereof with respect to the provision and effective utilization of those resources to meet needs resulting from an emergency.

(Amended by Stats. 2013, Ch. 352, Sec. 159. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 6.2 - Public Safety Communication Act of 2002

8592

This article shall be known and may be cited as the Public Safety Communication Act of 2002.

(Added by Stats. 2002, Ch. 1091, Sec. 2. Effective January 1, 2003.)



8592.1

For purposes of this article, the following terms have the following meanings:

(a) “Backward compatibility” means that the equipment is able to function with older, existing equipment.

(b) “Committee” means the Public Safety Radio Strategic Planning Committee, that was established in December 1994 in recognition of the need to improve existing public radio systems and to develop interoperability among public safety departments and between state public safety departments and local or federal entities, and that consists of representatives of the following state entities:

(1) The Office of Emergency Services, who shall serve as chairperson.

(2) The Department of the California Highway Patrol.

(3) The Department of Transportation.

(4) The Department of Corrections and Rehabilitation.

(5) The Department of Parks and Recreation.

(6) The Department of Fish and Wildlife.

(7) The Department of Forestry and Fire Protection.

(8) The Department of Justice.

(9) The Department of Water Resources.

(10) The State Department of Public Health.

(11) The Emergency Medical Services Authority.

(12) The Department of Technology.

(13) The Military Department.

(14) The Department of Finance.

(c) “First response agencies” means public agencies that, in the early stages of an incident, are responsible for, among other things, the protection and preservation of life, property, evidence, and the environment, including, but not limited to, state fire agencies, state and local emergency medical services agencies, local sheriffs’ departments, municipal police departments, county and city fire departments, and police and fire protection districts.

(d) “Nonproprietary equipment or systems” means equipment or systems that are able to function with another manufacturer’s equipment or system regardless of type or design.

(e) “Open architecture” means a system that can accommodate equipment from various vendors because it is not a proprietary system.

(f) “Public safety radio subscriber” means the ultimate end user. Subscribers include individuals or organizations, including, for example, local police departments, fire departments, and other operators of a public safety radio system. Typical subscriber equipment includes end instruments, including mobile radios, hand-held radios, mobile repeaters, fixed repeaters, transmitters, or receivers that are interconnected to utilize assigned public safety communications frequencies.

(g) “Public safety spectrum” means the spectrum allocated by the Federal Communications Commission for operation of interoperable and general use radio communication systems for public safety purposes within the state.

(Amended by Stats. 2013, Ch. 28, Sec. 6. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



8592.2

(a) The committee shall have primary responsibility in state government for both of the following:

(1) Developing and implementing a statewide integrated public safety communication system that facilitates interoperability among state public safety departments listed in subdivision (b) of Section 8592.1 and other first response agencies, as the committee deems appropriate.

(2) Coordinating other shared uses of the public safety spectrum consistent with decisions and regulations of the Federal Communications Commission.

(b) In order to facilitate effective use of the public safety spectrum, the committee shall consult with any regional planning committee or other federal, state, or local entity with responsibility for developing, operating, or monitoring interoperability of the public safety spectrum.

(c) The committee shall meet at least twice a year, of which one meeting shall be a joint meeting with the California Statewide Interoperability Executive Committee to enhance coordination and cooperation at all organizational levels and a cohesive approach to communications interoperability.

(Amended by Stats. 2006, Ch. 855, Sec. 2. Effective January 1, 2007.)



8592.3

(a) The committee shall consult with the following organizations and entities:

(1) California State Peace Officers Association.

(2) California Police Chiefs Association.

(3) California State Sheriffs’ Association.

(4) California Professional Firefighters.

(5) California Fire Chiefs Association.

(6) California State Association of Counties.

(7) League of California Cities.

(8) California State Firefighters Association.

(9) California Coalition of Law Enforcement Associations.

(10) California Correctional Peace Officers Association.

(11) CDF Firefighters.

(12) California Union of Safety Employees.

(b) Each organization or entity listed in subdivision (a) may designate a representative to work with the committee to develop agreements for interoperability or other shared use of the public safety spectrum between the state public safety departments listed in subdivision (b) of Section 8592.1 and local or federal agencies that operate a communication system on the public safety spectrum and that have capacity and technical ability for interoperability or other shared use.

(c) The committee shall develop a model memorandum of understanding that sets forth general terms for interoperability or other shared uses among jurisdictions, which may be modified as necessary for a particular agreement entered into pursuant to subdivision (b).

(d) A local agency may not be required to adopt the model memorandum of understanding developed pursuant to subdivision (c).

(Amended by Stats. 2006, Ch. 855, Sec. 3. Effective January 1, 2007.)



8592.4

(a) The committee shall determine which state public safety departments listed in subdivision (b) of Section 8592.1 need new or upgraded communication equipment and shall establish a program for equipment purchase. In establishing this program, the committee shall recommend the purchase of public safety radio subscriber equipment that will enable state agencies to commence conforming to industry and governmental standards for interoperability as set forth in Section 8592.5. As technology continues to evolve, the committee shall recommend the purchase of nonproprietary equipment or systems that have open architecture and backward compatibility, and that are in compliance with paragraphs (1) and (2) of subdivision (a) of Section 8592.5.

(b) The committee may recommend to any other federal, state, regional, or local entity with responsibility for developing, operating, or monitoring interoperability of the public safety spectrum, the purchase of public safety radio subscriber equipment that will enable first response agencies to commence conforming to industry and governmental standards for interoperability as set forth in paragraphs (1) and (2) of subdivision (a) of Section 8592.5. As technology continues to evolve, the committee may recommend the purchase of nonproprietary equipment or systems that have open architecture and backward compatibility, and that are in compliance with paragraphs (1) and (2) of subdivision (a) of Section 8592.5.

(c) This section does not mandate that a state or local governmental agency affected by this section is required to compromise its immediate mission or ability to function and carry out its existing responsibilities.

(Amended by Stats. 2006, Ch. 903, Sec. 3. Effective January 1, 2007.)



8592.5

(a) Except as provided in subdivision (c), a state department that purchases public safety radio communication equipment shall ensure that the equipment purchased complies with applicable provisions of the following:

(1) The common system standards for digital public safety radio communications commonly referred to as the “Project 25 Standard,” as that standard may be amended, revised, or added to in the future jointly by the Association of Public-Safety Communications Officials, Inc., National Association of State Telecommunications Directors, and agencies of the federal government, commonly referred to as “APCO/NASTD/FED.”

(2) The operational and functional requirements delineated in the Statement of Requirements for Public Safety Wireless Communications and Interoperability developed by the SAFECOM Program under the United States Department of Homeland Security.

(b) Except as provided in subdivision (c), a local first response agency that purchases public safety radio communication equipment, in whole or in part, with state funds or federal funds administered by the state, shall ensure that the equipment purchased complies with paragraphs (1) and (2) of subdivision (a).

(c) Subdivision (a) or (b) shall not apply to either of the following:

(1) Purchases of equipment to operate with existing state or local communications systems where the latest applicable standard will not be compatible, as verified by the Office of Emergency Services.

(2) Purchases of equipment for existing statewide low-band public safety communications systems.

(d) This section may not be construed to require an affected state or local governmental agency to compromise its immediate mission or ability to function and carry out its existing responsibilities.

(Amended by Stats. 2013, Ch. 28, Sec. 7. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



8592.7

(a) A budget proposal submitted by a state agency for support of a new or modified radio system shall be accompanied by a technical project plan that includes all of the following:

(1) The scope of the project.

(2) Alternatives considered.

(3) Justification for the proposed solution.

(4) A project implementation plan.

(5) A proposed timeline.

(6) Estimated costs by fiscal year.

(b) The committee shall review the plans submitted pursuant to subdivision (a) for consistency with the statewide integrated public safety communication strategic plan.

(c) The Office of Emergency Services shall review the plans submitted pursuant to subdivision (a) for consistency with the technical requirements of the statewide integrated public safety communication strategic plan.

(Amended by Stats. 2013, Ch. 28, Sec. 8. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)






ARTICLE 6.5 - Accessibility to Emergency Services Information

8593

The Office of Emergency Services shall work with advocacy groups representing the deaf and hearing impaired, including, but not limited to, the California Association of the Deaf and the Coalition of Deaf Access Providers, California television broadcasters, city and county emergency services coordinators, and, as appropriate, the Federal Emergency Management Agency and the Federal Communications Commission, to improve communication with deaf and hearing-impaired persons during emergencies, including the use of open captioning by California television broadcasters when transmitting emergency information.

(Amended by Stats. 2013, Ch. 352, Sec. 160. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8593.1

The Office of Emergency Services shall investigate the feasibility of, and the funding requirements for, establishing a “Digital Emergency Broadcast System” network, to be used by local and state government agencies for the provision of warnings and instructions in digital or printed form to California broadcast outlets for relay to the public both orally and visually, through television, and orally, through radio, during emergencies.

(Amended by Stats. 2013, Ch. 352, Sec. 161. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8593.2

The Office of Emergency Services shall investigate the feasibility of establishing a toll-free 800 telephone hotline, including TDD (telecommunications device for the deaf) accessibility, which would be accessible to the public, including deaf, hearing-impaired, and non-English speaking persons, for use during nonemergency and emergency periods to respond to inquiries about emergency preparedness and disaster status.

(Amended by Stats. 2013, Ch. 352, Sec. 162. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8593.6

(a) No later than six months after securing funding for the purposes of this section, the Director of Emergency Services shall convene a working group for the purpose of assessing existing and future technologies available in the public and private sectors for the expansion of transmission of emergency alerts to the public through a public-private partnership. The working group shall advise the secretary and assist in the development of policies, procedures, and protocols that will lay the framework for an improved warning system for the public.

(b) (1) The working group shall consist of the following membership, to be appointed by the director:

(A) A representative of the Office of Emergency Services.

(B) A representative of the Attorney General’s office.

(C) A representative of the State Department of Public Health.

(D) A representative of the State Emergency Communications Committee.

(E) A representative of the Los Angeles County Office of Emergency Management, at the option of that agency.

(F) A representative or representatives of local government, at the option of the local government or governments.

(G) Representatives of the private sector who possess technology, experience, or insight that will aid in the development of a public-private partnership to expand an alert system to the public, including, but not limited to, representatives of providers of mass communication systems, first responders, and broadcasters.

(H) Additional representatives of any public or private entity as deemed appropriate by the director.

(2) In performing its duties, the working group shall consult with the Federal Communications Commission, and with respect to grants and fiscal matters, the Office of Emergency Services.

(c) The working group shall consider and make recommendations with respect to all of the following:

(1) Private and public programs, including pilot projects that attempt to integrate a public-private partnership to expand an alert system.

(2) Protocols, including formats, source or originator identification, threat severity, hazard description, and response requirements or recommendations, for alerts to be transmitted via an alert system that ensures that alerts are capable of being utilized across the broadest variety of communication technologies, at state and local levels.

(3) Protocols and guidelines to prioritize assurance of the greatest level of interoperability for first responders and families of first responders.

(4) Procedures for verifying, initiating, modifying, and canceling alerts transmitted via an alert system.

(5) Guidelines for the technical capabilities of an alert system.

(6) Guidelines for technical capability that provides for the priority transmission of alerts.

(7) Guidelines for other capabilities of an alert system.

(8) Standards for equipment and technologies used by an alert system.

(9) Cost estimates.

(10) Standards and protocols in accordance with, or in anticipation of, Federal Communications Commission requirements and federal statutes or regulations.

(11) Liability issues.

(d) The director may accept private monetary or in-kind donations for the purposes of this section.

(Amended by Stats. 2013, Ch. 352, Sec. 163. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8594

(a) If a law enforcement agency receives a report that an abduction has occurred or that a child has been taken by anyone, including, but not limited to, a custodial parent or guardian, and the agency determines that a child 17 years of age or younger, or an individual with a proven mental or physical disability, has been abducted or taken and the victim is in imminent danger of serious bodily injury or death, and there is information available that, if disseminated to the general public, could assist in the safe recovery of the victim, the agency, through a person authorized to activate the Emergency Alert System, shall, absent extenuating investigative needs, request activation of the Emergency Alert System within the appropriate local area. A law enforcement agency shall only request activation of the Emergency Alert System pursuant to this subdivision if these requirements are met. The Emergency Alert System is not intended to be used for abductions resulting from custody disputes that are not reasonably believed to endanger the life or physical health of a child.

The California Highway Patrol, if requested by a law enforcement agency, shall activate the system.

(b) The California Highway Patrol, in consultation with the Department of Justice, as well as a representative from the California State Sheriffs’ Association, the California Police Chiefs’ Association, and the California Peace Officers’ Association, shall develop policies and procedures providing instruction specifying how a law enforcement agency, broadcaster participating in the Emergency Alert System, and any other intermediate emergency agency that may institute activation of the Emergency Alert System, and, where appropriate, other supplemental warning systems, shall proceed after a qualifying event described in subdivision (a) has been reported to a law enforcement agency. Those policies and procedures shall include, but not be limited to:

(1) Procedures for transfer of information regarding the victim and the qualifying event from the law enforcement agency to the broadcasters.

(2) Specification of the event code or codes that should be used if the Emergency Alert System is activated to report a qualifying event.

(3) Recommended language for an emergency alert issued pursuant to this section.

(4) Specification of information that shall be included by the reporting law enforcement agency, including which agency a person with information relating to the qualifying event should contact and how the person should contact the agency.

(5) Recommendations on the extent of the geographical area to which an emergency alert issued pursuant to this section should be broadcast.

(c) The California Highway Patrol, in consultation with the Department of Justice, shall review the Amber Plan as adopted by other states and Orange County’s Child Abduction Regional Emergency Alert Program for guidance in developing appropriate policies and procedures for use of the Emergency Alert System and, where appropriate, other supplemental warning systems to report qualifying events.

(d) The California Highway Patrol, in conjunction with the Department of Justice, shall develop a comprehensive child abduction education plan to educate children in the state on the appropriate behavior to deter abduction. The California Highway Patrol shall convene a group consisting of a representative from the California State Sheriffs’ Association, the California Police Chiefs’ Association, and the California Peace Officers’ Association, representatives of advocacy groups, and the Department of Education to assist in the development of a plan.

(Amended by Stats. 2013, Ch. 328, Sec. 1. Effective January 1, 2014.)



8594.5

(a) For purposes of this section, “blue alert” means a quick response system designed to issue and coordinate alerts following an attack upon a law enforcement officer as described in subdivision (b).

(b) In addition to the circumstances described in Section 8594, upon the request of an authorized person at a law enforcement agency that is investigating an offense described in paragraph (1), the California Highway Patrol shall activate the Emergency Alert System and issue a blue alert if all of the following conditions are met:

(1) A law enforcement officer has been killed, suffers serious bodily injury, or is assaulted with a deadly weapon, and the suspect has fled the scene of the offense.

(2) A law enforcement agency investigating the offense has determined that the suspect poses an imminent threat to the public or other law enforcement personnel.

(3) A detailed description of the suspect’s vehicle or license plate is available for broadcast.

(4) Public dissemination of available information may help avert further harm or accelerate apprehension of the suspect.

(5) The California Highway Patrol has been designated to use the federally authorized Emergency Alert System for the issuance of blue alerts.

(c) The blue alert system incorporates a variety of notification resources and developing technologies that may be tailored to the circumstances and geography of the underlying attack. The blue alert system shall utilize the state-controlled Emergency Digital Information System, local digital signs, focused text, or other technologies, as appropriate, in addition to the federal Emergency Alert System, if authorized and under conditions permitted by the federal government.

(d) On or before December 31, 2011, the California Highway Patrol shall augment the department’s public Internet Web site to include a blue alert link that describes the “blue alert” process, objectives, and available quick responses. The Internet Web site shall explain that the term blue alert will communicate that a law enforcement officer has been attacked or killed and that the scope of an alert will be tailored to the circumstances of the offense and available technologies.

(Added by Stats. 2010, Ch. 311, Sec. 1. Effective January 1, 2011.)



8594.10

(a) For purposes of this section, “Silver Alert” means a notification system, activated pursuant to subdivision (b), designed to issue and coordinate alerts with respect to a person who is 65 years of age or older, developmentally disabled, or cognitively impaired, and who is reported missing.

(b) (1) If a person is reported missing to a law enforcement agency and that agency determines that the requirements of subdivision (c) are met, the agency may request the California Highway Patrol to activate a Silver Alert. If the California Highway Patrol concurs that the requirements of subdivision (c) are met, it shall activate a Silver Alert within the geographical area requested by the investigating law enforcement agency.

(2) Radio, television, and cable and satellite systems are encouraged to, but not required to, cooperate with disseminating the information contained in a Silver Alert.

(3) Upon activation of a Silver Alert, the California Highway Patrol shall assist the investigating law enforcement agency by issuing a be-on-the-lookout alert, an Emergency Digital Information Service message, or an electronic flyer.

(c) A law enforcement agency may request a Silver Alert be activated if that agency determines that all of the following conditions are met in regard to the investigation of the missing person:

(1) The missing person is 65 years of age or older, developmentally disabled, or cognitively impaired.

(2) The investigating law enforcement agency has utilized all available local resources.

(3) The law enforcement agency determines that the person has gone missing under unexplained or suspicious circumstances.

(4) The law enforcement agency believes that the person is in danger because of age, health, mental or physical disability, or environment or weather conditions, that the person is in the company of a potentially dangerous person, or that there are other factors indicating that the person may be in peril.

(5) There is information available that, if disseminated to the public, could assist in the safe recovery of the missing person.

(d) For purposes of this section, the following definitions have the following meanings:

(1) “Developmentally disabled” means affected by a developmental disability, as defined in subdivision (a) of Section 4512 of the Welfare and Institutions Code.

(2) “Cognitively impaired” means affected by a cognitive impairment, as defined in Section 14522.4 of the Welfare and Institutions Code.

(Amended by Stats. 2014, Ch. 440, Sec. 1. Effective January 1, 2015.)






ARTICLE 7 - Other State Agencies

8595

The Governor may assign to a state agency any activity concerned with the mitigation of the effects of an emergency of a nature related to the existing powers and duties of such agency, including interstate activities, and it shall thereupon become the duty of such agency to undertake and carry out such activity on behalf of the state.

(Added by Stats. 1970, Ch. 1454.)



8596

(a) Each department, division, bureau, board, commission, officer, and employee of this state shall render all possible assistance to the Governor and to the Director of Emergency Services in carrying out this chapter.

(b) In providing that assistance, state agencies shall cooperate to the fullest possible extent with each other and with political subdivisions, relief agencies, and the American National Red Cross, but nothing contained in this chapter shall be construed to limit or in any way affect the responsibilities of the American National Red Cross under the federal act approved January 5, 1905 (33 Stat. 599), as amended.

(c) Entities providing disaster-related services and assistance shall strive to ensure that all victims receive the assistance that they need and for which they are eligible. Public employees shall assist evacuees and other individuals in securing disaster-related assistance and services without eliciting any information or document that is not strictly necessary to determine eligibility under state and federal laws. Nothing in this subdivision shall prevent public employees from taking reasonable steps to protect the health or safety of evacuees and other individuals during an emergency.

(d) State personnel, equipment, and facilities may be used to clear and dispose of debris on private property only after the Governor finds: (1) that the use is for a state purpose; (2) that the use is in the public interest, serving the general welfare of the state; and (3) that the personnel, equipment, and facilities are already in the emergency area.

(Amended by Stats. 2013, Ch. 352, Sec. 164. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8597

Whenever a state of emergency is proclaimed to exist within any region or area, or whenever a state of war emergency exists, the following classes of state employees who are within the region or area proclaimed or who may be assigned to duty therein shall be peace officers and shall have the full powers and duties of those officers for all purposes as provided by Section 830.1 of the Penal Code, and shall perform those duties and exercise any powers which are appropriate or which may be directed by their superior officers:

(a) All peace officers of the Department of the California Highway Patrol.

(b) All deputies of the Department of Fish and Game who have been appointed to enforce the provisions of the Fish and Game Code pursuant to Section 851 of that code.

(c) The Director of Forestry and Fire Protection and the classes of the Department of Forestry and Fire Protection who are designated by the Director of Forestry and Fire Protection as having the powers of peace officers pursuant to Section 4156 of the Public Resources Code.

(d)  Peace officers who are state employees within the provisions of Section 830.5 of the Penal Code.

(Amended by Stats. 1996, Ch. 305, Sec. 9. Effective January 1, 1997.)



8598

Whenever a local emergency exists within a region or area of the state and the Department of the California Highway Patrol or the Department of Corrections or the Department of the Youth Authority employing any peace officer within Section 830.5 of the Penal Code is requested by properly constituted local authorities to assist local law enforcement, the officers assigned to assist within the designated regions or areas shall have the full powers of peace officers within the meaning of Section 830.1 of the Penal Code and shall perform those duties and exercise those powers as are appropriate or as may be directed by their superior officers.

(Amended by Stats. 1996, Ch. 305, Sec. 10. Effective January 1, 1997.)






ARTICLE 7.5 - Statewide Natural Disaster Volunteer Corps Program

8599

The Office of Emergency Services shall develop a plan for state and local governmental agencies to utilize volunteer resources during a state of emergency proclaimed by the Governor. The office shall consult with appropriate state and local governmental agencies and volunteer organizations in the development of this plan.

(Amended by Stats. 2013, Ch. 352, Sec. 165. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8599.2

The plan required by Section 8599 shall address, at a minimum, all of the following issues:

(a) A formal system for the utilization of volunteer resources by state and local governmental agencies during a proclaimed state of emergency.

(b) A definition of volunteer resources.

(c) The identification and listing of volunteer resources in California.

(d) An education program for volunteer resources on the needs and use of volunteers by state and local governmental agencies during a proclaimed state of emergency.

(e) An education program for state and local governmental agencies on the availability and utilization of volunteer resources during a proclaimed state of emergency.

(f) The coordination of volunteer resources during a proclaimed state of emergency.

(g) Definition and identification of volunteer skills and resources typically required by state and local governmental agencies during a proclaimed state of emergency.

(h) A volunteer resources emergency management system for responding to needs of state and local governmental agencies during a proclaimed state of emergency.

(i) A notification procedure of volunteer resources for participation in the plan.

(j) Communication needs of volunteer resources responding during a proclaimed state of emergency.

(k) Predisaster agreements for utilization of volunteer resources by state and local governments during a proclaimed state of emergency.

(Added by Stats. 1990, Ch. 536, Sec. 1.)






ARTICLE 8 - Mutual Aid Regions

8600

The Governor with the advice of the Office of Emergency Services is hereby authorized and empowered to divide the state into mutual aid regions for the more effective application, administration, and coordination of mutual aid and other emergency-related activities.

(Amended by Stats. 2013, Ch. 352, Sec. 166. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 8.5 - Urban Search and Rescue Emergency Response Advisory Committee

8600

The Governor with the advice of the Office of Emergency Services is hereby authorized and empowered to divide the state into mutual aid regions for the more effective application, administration, and coordination of mutual aid and other emergency-related activities.

(Amended by Stats. 2013, Ch. 352, Sec. 166. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 9 - Operational Areas

8605

Each county is designated as an operational area. In a state of war emergency each operational area shall serve as a link in the system of communications and coordination between the state’s emergency operating centers and the operating centers of the political subdivisions comprising the operational area.

The governing bodies of each county and of the political subdivisions in the county may organize and structure their operational area.

An operational area may be used by the county and the political subdivisions comprising the operational area for the coordination of emergency activities and to serve as a link in the communications system during a state of emergency or a local emergency.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 9.5 - Disaster Preparedness

8607

(a) The Office of Emergency Services, in coordination with all interested state agencies with designated response roles in the state emergency plan and interested local emergency management agencies shall jointly establish by regulation a standardized emergency management system for use by all emergency response agencies. The public water systems identified in Section 8607.2 may review and comment on these regulations prior to adoption. This system shall be applicable, but not limited to, those emergencies or disasters referenced in the state emergency plan. The standardized emergency management system shall include all of the following systems as a framework for responding to and managing emergencies and disasters involving multiple jurisdictions or multiple agency responses:

(1) The Incident Command Systems adapted from the systems originally developed by the FIRESCOPE Program, including those currently in use by state agencies.

(2) The multiagency coordination system as developed by the FIRESCOPE Program.

(3) The mutual aid agreement, as defined in Section 8561, and related mutual aid systems such as those used in law enforcement, fire service, and coroners operations.

(4) The operational area concept, as defined in Section 8559.

(b) Individual agencies’ roles and responsibilities agreed upon and contained in existing laws or the state emergency plan are not superseded by this article.

(c) The Office of Emergency Services, in coordination with the State Fire Marshal’s office, the Department of the California Highway Patrol, the Commission on Peace Officer Standards and Training, the Emergency Medical Services Authority, and all other interested state agencies with designated response roles in the state emergency plan, shall jointly develop an approved course of instruction for use in training all emergency response personnel, consisting of the concepts and procedures associated with the standardized emergency management system described in subdivision (a).

(d) All state agencies shall use the standardized emergency management system as adopted pursuant to subdivision (a), to coordinate multiple jurisdiction or multiple agency emergency and disaster operations.

(e) (1) Each local agency, in order to be eligible for any funding of response-related costs under disaster assistance programs, shall use the standardized emergency management system as adopted pursuant to subdivision (a) to coordinate multiple jurisdiction or multiple agency operations.

(2) Notwithstanding paragraph (1), local agencies shall be eligible for repair, renovation, or any other nonpersonnel costs resulting from an emergency.

(f) The Office of Emergency Services shall, in cooperation with involved state and local agencies, complete an after-action report within 120 days after each declared disaster. This report shall review public safety response and disaster recovery activities and shall be made available to all interested public safety and emergency management organizations.

(Amended by Stats. 2013, Ch. 352, Sec. 167. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8607.1

(a) It is the intent of the Legislature that a statewide system for fire hydrants be adopted so that all firefighters can respond to emergencies calling for the use of water at any location in the state. Without this statewide standardized system, the lives of firefighters and those they serve would be put in serious jeopardy in a mutual aid fire response effort stretching across city and county boundaries.

(b) By January 1, 1994, the State Fire Marshal shall establish a statewide uniform color coding of fire hydrants. In determining the color coding of fire hydrants, the State Fire Marshal shall consider the national system of coding developed by the National Fire Protection Association as Standard 291 in Chapter 2 on Fire Flow Testing and Marking of Hydrants. The uniform color coding shall not preempt local agencies from adding additional markings.

(c) Compliance with the uniform color coding requirements of subdivision (b) shall be undertaken by each agency that currently maintains fire hydrants throughout the state as part of its ongoing maintenance program for its fire hydrants. Alternatively, an agency may comply with the uniform color coding requirements by installing one or more reflector buttons in a mid-street location directly adjacent to the fire hydrant in the appropriate color that would otherwise be required for the hydrant and a curb marking as near to the hydrant as practicable in that same color.

(d) By July 1, 1994, the State Fire Marshal shall develop and adopt regulations establishing statewide uniform fire hydrant coupling sizes. The regulations adopted pursuant to this section shall include provisions that permit the use of an adapter mounted on the hydrant as a means of achieving uniformity. In determining uniform fire hydrant coupling sizes, the State Fire Marshal shall consider any system developed by the National Fire Protection Association, the National Fire Academy, or the Federal Emergency Management Agency.

(e) By December 1, 1996, each local agency, city, county, city and county, or special district in order to be eligible for any funding of mutual aid fire response related costs under disaster assistance programs, shall comply with regulations adopted pursuant to this section. Compliance may be met if at least one coupling on the hydrant is of the uniform size.

(f) Subdivision (d) shall not be applicable to the City and County of San Francisco due to the existing water system.

(Amended by Stats. 1998, Ch. 93, Sec. 1. Effective January 1, 1999.)



8607.2

(a) All public water systems, as defined in subdivision (f) of Section 116275 of the Health and Safety Code, with 10,000 or more service connections shall review and revise their disaster preparedness plans in conjunction with related agencies, including, but not limited to, local fire departments and the Office of Emergency Services to ensure that the plans are sufficient to address possible disaster scenarios. These plans should examine and review pumping station and distribution facility operations during an emergency, water pressure at both pumping stations and hydrants, and whether there is sufficient water reserve levels and alternative emergency power, including, but not limited to, onsite backup generators and portable generators.

(b) All public water systems, as defined in subdivision (f) of Section 116275 of the Health and Safety Code, with 10,000 or more service connections following a declared state of emergency shall furnish an assessment of their emergency response and recommendations to the Legislature within six months after each disaster, as well as implementing the recommendations in a timely manner.

(c) The Office of Emergency Services shall establish appropriate and insofar as practical, emergency response and recovery plans, including mutual aid plans, in coordination with public water systems, as defined in subdivision (f) of Section 116275 of the Health and Safety Code, with 10,000 or more service connections.

(Amended by Stats. 2013, Ch. 352, Sec. 168. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8608

The Office of Emergency Services shall approve and adopt, and incorporate the California Animal Response Emergency System (CARES) program developed under the oversight of the Department of Food and Agriculture into the standardized emergency management system established pursuant to subdivision (a) of Section 8607.

(Amended by Stats. 2013, Ch. 352, Sec. 169. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 9.8 - Disaster Preparedness

8609

State agencies granted authority by the Governor, the Business Continuity Task Force, the Emergency Preparedness Task Force, or the Executive Committee established by Executive Order D-3-99 to implement any type of disaster, contingency, or business continuity plan may use volunteer workers. The volunteers shall be deemed disaster service workers for the purpose of workers’ compensation under Chapter 3 (commencing with Section 3600) of Part 1 of Division 4 of the Labor Code.

(Added by Stats. 1999, Ch. 784, Sec. 15. Effective October 10, 1999.)



8609.1

Any disaster preparedness or response official may be specifically identified by name and title in any disaster, contingency, or business continuity plan developed pursuant to Executive Order D-3-99 if such a plan incorporates aspects of any contingency plan previously developed regarding potential oil spills or toxic disasters pursuant to Article 3.5 (commencing with Section 8574.1) and Article 3.7 (commencing with Section 8574.16).

(Added by Stats. 1999, Ch. 784, Sec. 15. Effective October 10, 1999.)






ARTICLE 10 - Local Disaster Councils

8610

Counties, cities and counties, and cities may create disaster councils by ordinance. A disaster council shall develop plans for meeting any condition constituting a local emergency or state of emergency, including, but not limited to, earthquakes, natural or manmade disasters specific to that jurisdiction, or state of war emergency; those plans shall provide for the effective mobilization of all of the resources within the political subdivision, both public and private. The disaster council shall supply a copy of any plans developed pursuant to this section to the Office of Emergency Services. The governing body of a county, city and county, or city may, in the ordinance or by resolution adopted pursuant to the ordinance, provide for the organization, powers and duties, divisions, services, and staff of the emergency organization. The governing body of a county, city and county, or city may, by ordinance or resolution, authorize public officers, employees, and registered volunteers to command the aid of citizens when necessary in the execution of their duties during a state of war emergency, a state of emergency, or a local emergency.

Counties, cities and counties, and cities may enact ordinances and resolutions and either establish rules and regulations or authorize disaster councils to recommend to the director of the local emergency organization rules and regulations for dealing with local emergencies that can be adequately dealt with locally; and further may act to carry out mutual aid on a voluntary basis and, to this end, may enter into agreements.

(Amended by Stats. 2013, Ch. 352, Sec. 170. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8610.3

The Legislature hereby finds and declares as follows:

(a) The Office of Emergency Services, in consultation with the State Department of Health Care Services and affected counties, investigated the consequences of a serious nuclear powerplant accident for each of the nuclear powerplants in California with a generating capacity of 50 megawatts or more.

(b) This study culminated in the establishment of emergency planning zones for nuclear powerplant emergency preparedness.

(c) All state and local government nuclear powerplant emergency response plans have been revised to reflect the information provided in the study.

(Amended by Stats. 2013, Ch. 352, Sec. 171. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8610.5

(a) For purposes of this section, the following definitions shall apply:

(1) “Agency” or “office” means the Office of Emergency Services.

(2) “Previous fiscal year” means the fiscal year immediately prior to the current fiscal year.

(3) “Utility” means an “electrical corporation” as defined in Section 218 of the Public Utilities Code, and “utilities” means more than one electrical corporation.

(b) (1) State and local costs to carry out activities pursuant to this section and Chapter 4 (commencing with Section 114650) of Part 9 of Division 104 of the Health and Safety Code that are not reimbursed by federal funds shall be borne by utilities operating nuclear powerplants with a generating capacity of 50 megawatts or more.

(2) The Public Utilities Commission shall develop and transmit to the office an equitable method of assessing the utilities operating the powerplants for their reasonable pro rata share of state agency costs specified in paragraph (1).

(3) Each local government involved shall submit a statement of its costs specified in paragraph (1), as required, to the office.

(4) Upon each utility’s notification by the office, from time to time, of the amount of its share of the actual or anticipated state and local agency costs, the utility shall pay this amount to the Controller for deposit in the Nuclear Planning Assessment Special Account, which is continued in existence, for allocation by the Controller, upon appropriation by the Legislature, to carry out activities pursuant to this section and Chapter 4 (commencing with Section 114650) of Part 9 of Division 104 of the Health and Safety Code. The Controller shall pay from this account the state and local costs relative to carrying out this section and Chapter 4 (commencing with Section 114650) of Part 9 of Division 104 of the Health and Safety Code, upon certification thereof by the office.

(5) Upon appropriation by the Legislature, the Controller may disburse up to 80 percent of a fiscal year allocation from the Nuclear Planning Assessment Special Account, in advance, for anticipated local expenses, as certified by the agency pursuant to paragraph (4). The office shall review program expenditures related to the balance of funds in the account and the Controller shall pay the portion, or the entire balance, of the account, based upon those approved expenditures.

(c) (1) The total annual disbursement of state costs from the utilities operating the nuclear powerplants within the state for activities pursuant to this section and Chapter 4 (commencing with Section 114650) of Part 9 of Division 104 of the Health and Safety Code, shall not exceed the lesser of the actual costs or the maximum funding levels established in this section, subject to subdivisions (e) and (f), to be shared equally among the utilities.

(2) Of the annual amount of two million forty-seven thousand dollars ($2,047,000) for the 2009–10 fiscal year, the sum of one million ninety-four thousand dollars ($1,094,000) shall be for support of the office for activities pursuant to this section and Chapter 4 (commencing with Section 114650) of Part 9 of Division 104 of the Health and Safety Code, and the sum of nine hundred fifty-three thousand dollars ($953,000) shall be for support of the State Department of Public Health for activities pursuant to this section and Chapter 4 (commencing with Section 114650) of Part 9 of Division 104 of the Health and Safety Code.

(d) (1) The total annual disbursement for each fiscal year, commencing July 1, 2009, of local costs from the utilities shall not exceed the lesser of the actual costs or the maximum funding levels established in this section, in support of activities pursuant to this section and Chapter 4 (commencing with Section 114650) of Part 9 of Division 104 of the Health and Safety Code. The maximum annual amount available for disbursement for local costs, subject to subdivisions (e) and (f), shall, for the fiscal year beginning July 1, 2009, be one million seven hundred thirty-two thousand dollars ($1,732,000) for the Diablo Canyon site and one million six hundred thousand dollars ($1,600,000) for the San Onofre site.

(2) The amounts paid by the utilities under this section shall be allowed for ratemaking purposes by the Public Utilities Commission.

(e) (1) Except as provided in paragraph (2), the amounts available for disbursement for state and local costs as specified in this section shall be adjusted and compounded each fiscal year by the percentage increase in the California Consumer Price Index of the previous fiscal year.

(2) For the Diablo Canyon site, the amounts available for disbursement for state and local costs as specified in this section shall be adjusted and compounded each fiscal year by the larger of the percentage change in the prevailing wage for San Luis Obispo County employees, not to exceed 5 percent, or the percentage increase in the California Consumer Price Index from the previous fiscal year.

(f) Through the inoperative date specified in subdivision (g), the amounts available for disbursement for state and local costs as specified in this section shall be cumulative biennially. Any unexpended funds from a year shall be carried over for one year. The funds carried over from the previous year may be expended when the current year’s funding cap is exceeded.

(g) This section shall become inoperative on July 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, which becomes effective on or before July 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(h) Upon inoperation of this section, any amounts remaining in the special account shall be refunded pro rata to the utilities contributing thereto, to be credited to the utility’s ratepayers.

(Amended by Stats. 2013, Ch. 352, Sec. 172. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352. Inoperative July 1, 2019. Repealed as of January 1, 2020, by its own provisions in subd. (g).)



8611

Counties, cities and counties, and cities may provide for the calling of test exercises, either singularly or jointly, whenever, in the opinion of such political subdivisions, such test exercises are needed; provided, however, that with respect to any such test exercise no one shall have the power to command the assistance of any private citizen, and the failure of a citizen to obey any order or regulation pertaining to a test exercise shall not constitute a violation of any law.

(Added by Stats. 1970, Ch. 1454.)



8612

Any disaster council that both agrees to follow the rules and regulations established by the Office of Emergency Services pursuant to Section 8585.5 and substantially complies with those rules and regulations shall be certified by the office. Upon that certification, and not before, the disaster council becomes an accredited disaster council.

(Amended by Stats. 2013, Ch. 352, Sec. 173. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8613

Should an accredited disaster council fail to comply with the rules and regulations of the Office of Emergency Services in any material degree, the office may revoke its certification and, upon the act of revocation, the disaster council shall lose its accredited status. It may again become an accredited disaster council in the same manner as is provided for a disaster council that has not previously been accredited.

(Amended by Stats. 2013, Ch. 352, Sec. 174. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8614

(a) Each department, division, bureau, board, commission, officer, and employee of each political subdivision of the state shall render all possible assistance to the Governor and to the Director of Emergency Services in carrying out this chapter.

(b) The emergency power that may be vested in a local public official during a state of war emergency or a state of emergency shall be subject or subordinate to the powers vested in the Governor under this chapter when exercised by the Governor.

(c) Ordinances, orders, and regulations of a political subdivision shall continue in effect during a state of war emergency or a state of emergency, except as to any provision suspended or superseded by an order or regulation issued by the Governor.

(Amended by Stats. 2013, Ch. 352, Sec. 175. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 11 - Mutual Aid

8615

It is the purpose of the Legislature in enacting this article to facilitate the rendering of aid to areas stricken by an emergency and to make unnecessary the execution of written agreements customarily entered into by public agencies exercising joint powers. Emergency plans duly adopted and approved as provided by the Governor shall be effective as satisfying the requirement for mutual aid operational plans provided in the Master Mutual Aid Agreement.

(Added by Stats. 1970, Ch. 1454.)



8616

During any state of war emergency or state of emergency when the need arises for outside aid in any county, city and county, or city, such aid shall be rendered in accordance with approved emergency plans.

It shall be the duty of public officials to cooperate to the fullest possible extent in carrying out such plans.

(Added by Stats. 1970, Ch. 1454.)



8617

In periods other than a state of war emergency, a state of emergency, or a local emergency, state agencies and political subdivisions have authority to exercise mutual aid powers in accordance with the Master Mutual Aid Agreement and local ordinances, resolutions, agreements, or plans therefor.

(Added by Stats. 1970, Ch. 1454.)



8618

Unless otherwise expressly provided by the parties, the responsible local official in whose jurisdiction an incident requiring mutual aid has occurred shall remain in charge at such incident, including the direction of personnel and equipment provided him through mutual aid.

(Added by Stats. 1970, Ch. 1454.)



8619

The Governor may on behalf of this state enter into reciprocal aid agreements or compacts, mutual aid plans, or other interstate arrangements for the protection of life and property with other states and the federal government, either on a statewide basis or a political subdivision basis. Prior to committing the personnel, equipment, or facilities of any political subdivision of this state, the Governor shall consult with the chief executive or governing body of such political subdivision. Such mutual aid arrangements may include the furnishing or exchange, on such terms and conditions as are deemed necessary, of supplies, equipment, facilities, personnel, and services.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 12 - State of War Emergency

8620

During a state of war emergency the Governor shall have complete authority over all agencies of the state government and the right to exercise within the area or regions designated all police power vested in the state by the Constitution and laws of the State of California in order to effectuate the purposes of this chapter. In exercise thereof he shall promulgate, issue, and enforce such orders and regulations as he deems necessary for the protection of life and property, in accordance with the provisions of Section 8567.

(Added by Stats. 1970, Ch. 1454.)



8621

During a state of war emergency every department, commission, agency, board, officer, and employee of the state government and of every political subdivision, county, city and county, or city, public district, and public corporation of or in the state is required to comply with the lawful orders and regulations of the Governor made or given within the limits of his authority as provided for herein. Every such officer or employee who refuses or willfully neglects to obey any such order or regulation of the Governor, or who willfully resists, delays, or obstructs the Governor in the discharge of any of his functions hereunder, is guilty of a misdemeanor. In the event that any such officer or employee shall refuse or willfully neglect to obey any such order or regulation, the Governor may by his order temporarily suspend him from the performance of any and all the rights, obligations, and duties of his office or position for the remainder of the period of the state of war emergency, and the Governor may thereupon designate the person who shall carry on the rights, obligations, and duties of the office or position for the duration of such suspension.

(Added by Stats. 1970, Ch. 1454.)



8622

During a state of war emergency, the Governor, any state agency, or any agency acting under the authority of this chapter may exercise outside the territorial limits of this state any of the powers conferred upon him or it by or pursuant to this chapter.

(Added by Stats. 1970, Ch. 1454.)



8623

During a state of war emergency, any person holding a license, certificate, or other permit issued by any state evidencing the meeting of the qualifications of such state for professional, mechanical, or other skills, may render aid involving such skill to meet the emergency as fully as if such license, certificate, or other permit had been issued in this state if a substantially similar license, certificate, or other permit is issued in this state to applicants possessing the same professional, mechanical, or other skills.

(Added by Stats. 1970, Ch. 1454.)



8624

All of the powers granted the Governor by this chapter with respect to a state of war emergency shall terminate when:

(a) The state of war emergency has been terminated by proclamation of the Governor or by concurrent resolution of the Legislature declaring it at an end; or

(b) The Governor has not within 30 days after the beginning of such state of war emergency issued a call for a special session of the Legislature for the purpose of legislating on subjects relating to such state of war emergency, except when the Legislature is already convened with power to legislate on such subjects.

(Amended by Stats. 2011, Ch. 36, Sec. 14. Effective June 30, 2011. Operative January 1, 2012, by Sec. 83 of Ch. 36.)






ARTICLE 13 - State of Emergency

8625

The Governor is hereby empowered to proclaim a state of emergency in an area affected or likely to be affected thereby when:

(a) He finds that circumstances described in subdivision (b) of Section 8558 exist; and either

(b) He is requested to do so (1) in the case of a city by the mayor or chief executive, (2) in the case of a county by the chairman of the board of supervisors or the county administrative officer; or

(c) He finds that local authority is inadequate to cope with the emergency.

(Added by Stats. 1970, Ch. 1454.)



8626

Such proclamation shall be in writing and shall take effect immediately upon its issuance. As soon thereafter as possible such proclamation shall be filed in the office of the Secretary of State. The Governor shall cause widespread publicity and notice to be given such proclamation.

(Added by Stats. 1970, Ch. 1454.)



8627

During a state of emergency the Governor shall, to the extent he deems necessary, have complete authority over all agencies of the state government and the right to exercise within the area designated all police power vested in the state by the Constitution and laws of the State of California in order to effectuate the purposes of this chapter. In exercise thereof, he shall promulgate, issue, and enforce such orders and regulations as he deems necessary, in accordance with the provisions of Section 8567.

(Added by Stats. 1970, Ch. 1454.)



8627.5

(a) The Governor may make, amend, or rescind orders and regulations during a state of emergency that temporarily suspend any state, county, city, or special district statute, ordinance, regulation, or rule imposing nonsafety related restrictions on the delivery of food products, pharmaceuticals, and other emergency necessities distributed through retail or institutional channels, including, but not limited to, hospitals, jails, restaurants, and schools. The Governor shall cause widespread publicity and notice to be given to all of these orders and regulations, or amendments and rescissions thereof.

(b) The orders and regulations shall be in writing and take effect immediately on issuance. The temporary suspension of any statute, ordinance, regulation, or rule shall remain in effect until the order or regulation is rescinded by the Governor, the Governor proclaims the termination of the state of emergency, or for a period of 60 days, whichever occurs first.

(Added by Stats. 1991, Ch. 1186, Sec. 1.)



8628

During a state of emergency the Governor may direct all agencies of the state government to utilize and employ state personnel, equipment, and facilities for the performance of any and all activities designed to prevent or alleviate actual and threatened damage due to the emergency; and he may direct such agencies to provide supplemental services and equipment to political subdivisions to restore any services which must be restored in order to provide for the health and safety of the citizens of the affected area. Any agency so directed by the Governor may expend any of the moneys which have been appropriated to it in performing such activities, irrespective of the particular purpose for which the money was appropriated.

(Added by Stats. 1970, Ch. 1454.)



8629

The Governor shall proclaim the termination of a state of emergency at the earliest possible date that conditions warrant. All of the powers granted the Governor by this chapter with respect to a state of emergency shall terminate when the state of emergency has been terminated by proclamation of the Governor or by concurrent resolution of the Legislature declaring it at an end.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 14 - Local Emergency

8630

(a) A local emergency may be proclaimed only by the governing body of a city, county, or city and county, or by an official designated by ordinance adopted by that governing body.

(b) Whenever a local emergency is proclaimed by an official designated by ordinance, the local emergency shall not remain in effect for a period in excess of seven days unless it has been ratified by the governing body.

(c) The governing body shall review the need for continuing the local emergency at least once every 30 days until the governing body terminates the local emergency.

(d) The governing body shall proclaim the termination of the local emergency at the earliest possible date that conditions warrant.

(Amended by Stats. 2009, Ch. 6, Sec. 1. Effective January 1, 2010.)



8631

In periods of local emergency, political subdivisions have full power to provide mutual aid to any affected area in accordance with local ordinances, resolutions, emergency plans, or agreements therefor.

(Added by Stats. 1970, Ch. 1454.)



8632

State agencies may provide mutual aid, including personnel, equipment, and other available resources, to assist political subdivisions during a local emergency or in accordance with mutual aid agreements or at the direction of the Governor.

(Added by Stats. 1970, Ch. 1454.)



8633

In the absence of a state of war emergency or state of emergency, the cost of extraordinary services incurred by political subdivisions in executing mutual aid agreements shall constitute a legal charge against the state when approved by the Governor in accordance with orders and regulations promulgated as prescribed in Section 8567.

(Added by Stats. 1970, Ch. 1454.)



8634

During a local emergency the governing body of a political subdivision, or officials designated thereby, may promulgate orders and regulations necessary to provide for the protection of life and property, including orders or regulations imposing a curfew within designated boundaries where necessary to preserve the public order and safety. Such orders and regulations and amendments and rescissions thereof shall be in writing and shall be given widespread publicity and notice.

The authorization granted by this chapter to impose a curfew shall not be construed as restricting in any manner the existing authority of counties and cities and any city and county to impose pursuant to the police power a curfew for any other lawful purpose.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 15 - Preservation of Local Government

8635

The Legislature recognizes that if this state or nation were attacked by an enemy of the United States, many areas in California might be subjected to the effects of an enemy attack and some or all of these areas could be severely damaged. During such attacks and in the reconstruction period following such attacks, law and order must be preserved and so far as possible government services must be continued or restored. This can best be done by civil government. To help to preserve law and order and to continue or restore local services, it is essential that the local units of government continue to function.

In enacting this article the Legislature finds and declares that the preservation of local government in the event of enemy attack or in the event of a state of emergency or a local emergency is a matter of statewide concern. The interdependence of political subdivisions requires that, for their mutual preservation and for the protection of all the citizens of the State of California, all political subdivisions have the power to take the minimum precautions set forth in this article. The purpose of this article is to furnish a means by which the continued functioning of political subdivisions will be assured. Should any part of this article be in conflict with or inconsistent with any other part of this chapter, the provisions of this article shall control.

Nothing in this article shall prevent a city or county existing under a charter from amending said charter to provide for the preservation and continuation of its government in the event of a state of war emergency.

(Amended by Stats. 1974, Ch. 595.)



8636

As used in this article, “unavailable” means that an officer is either killed, missing, or so seriously injured as to be unable to attend meetings and otherwise perform his duties. Any question as to whether a particular officer is unavailable shall be settled by the governing body of the political subdivision or any remaining available members of said body (including standby officers who are serving on such governing body).

(Added by Stats. 1970, Ch. 1454.)



8637

Each political subdivision may provide for the succession of officers who head departments having duties in the maintenance of law and order or in the furnishing of public services relating to health and safety.

(Added by Stats. 1970, Ch. 1454.)



8638

To provide for the continuance of the legislative and executive departments of the political subdivision during a state of war emergency or a state of emergency or a local emergency the governing body thereof shall have the power to appoint the following standby officers:

(a) Three for each member of the governing body.

(b) Three for the chief executive, if he is not a member of the governing body.

In case a standby office becomes vacant because of removal, death, resignation, or other cause, the governing body shall have the power to appoint another person to fill said office.

Standby officers shall be designated Nos. 1, 2, and 3 as the case may be.

(Amended by Stats. 1974, Ch. 595.)



8639

The qualifications of each standby officer should be carefully investigated, and the governing body may request the Director of Emergency Services to aid in the investigation of any prospective appointee. No examination or investigation shall be made without the consent of the prospective appointee.

Consideration shall be given to places of residence and work, so that for each office for which standby officers are appointed there shall be the greatest probability of survivorship. Standby officers may be residents or officers of a political subdivision other than that to which they are appointed as standby officers.

(Amended by Stats. 2013, Ch. 352, Sec. 176. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8640

Each standby officer shall take the oath of office required for the officer occupying the office for which he stands by. Persons appointed as standby officers shall serve in their posts as standby officers at the pleasure of the governing body appointing them and may be removed and replaced at any time with or without cause.

(Added by Stats. 1970, Ch. 1454.)



8641

Each standby officer shall have the following duties:

(a) To inform himself or herself of the duties of the office for which the officer stands by. Officers and employees of the political subdivision shall assist the standby officer and each political subdivision shall provide each standby officer with a copy of this article.

(b) To keep informed of the business and affairs of the political subdivision to the extent necessary to enable the standby officer to fill his or her post competently. For this purpose the political subdivision may arrange information meetings and require attendance.

(c) To immediately report himself or herself ready for duty in the event of a state of war emergency or in the event of a state of emergency or a local emergency at the place and in the method previously designated by the political subdivision.

(d) To fill the post for which he or she has been appointed when the regular officer is unavailable during a state of war emergency, a state of emergency or a local emergency. Standby officers Nos. 2 and 3 shall substitute in succession for standby officer No. 1 in the same way that standby officer No. 1 is substituted in place of the regular officer. The standby officer shall serve until the regular officer becomes available or until the election or appointment of a new regular officer.

(Amended by Stats. 1992, Ch. 1020, Sec. 1.7. Effective January 1, 1993.)



8642

Whenever a state of war emergency a state of emergency or a local emergency exists the governing body of the political subdivision shall meet as soon as possible. The place of meeting need not be within the political subdivision. The meeting may be called by the chief executive of the political subdivision or by a majority of the members of the governing body. Should there be only one member of the governing body, he may call and hold said meeting and perform acts necessary to reconstitute the governing body.

(Amended by Stats. 1974, Ch. 595.)



8643

During a state of war emergency a state of emergency or a local emergency the governing body shall:

(a) Ascertain the damage to the political subdivision and its personnel and property. For this purpose it shall have the power to issue subpoenas to compel the attendance of witnesses and the production of records.

(b) Proceed to reconstitute itself by filling vacancies until there are sufficient officers to form the largest quorum required by the law applicable to that political subdivision. Should only one member of the governing body or only one standby officer be available, that one shall have power to reconstitute the governing body.

(c) Proceed to reconstitute the political subdivision by appointment of qualified persons to fill vacancies.

(d) Proceed to perform its functions in the preservation of law and order and in the furnishing of local services.

(Amended by Stats. 1974, Ch. 595.)



8644

Should all members of the governing body, including all standby members, be unavailable, temporary officers shall be appointed to serve until a regular member or a standby member becomes available or until the election or appointment of a new regular or standby member. Temporary officers shall be appointed as follows:

(a) By the chairman of the board of supervisors of the county in which the political subdivision is located, and if he is unavailable,

(b) By the chairman of the board of supervisors of any other county within 150 miles of the political subdivision, beginning with the nearest and most populated county and going to the farthest and least populated, and if he is unavailable,

(c) By the mayor of any city within 150 miles of the political subdivision, beginning with the nearest and most populated city and going to the farthest and least populated.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 16 - General Fiscal Provisions

8645

In addition to any appropriation made to support activities contemplated by this chapter, the Governor is empowered to make expenditures from any fund legally available in order to deal with actual or threatened conditions of a state of war emergency, state of emergency, or local emergency.

(Added by Stats. 1970, Ch. 1454.)



8646

In carrying out the provisions of this chapter, the Governor may:

(a) Procure and maintain offices in such parts of the state as may be necessary or convenient;

(b) Acquire property, real or personal, or any interest therein;

(c) Cooperate and contract with public and private agencies for the performance of such acts, the rendition of such services, and the affording of such facilities as may be necessary and proper;

(d) Do such other acts and things as may be necessary and incidental to the exercise of powers and the discharge of duties conferred or imposed by the provisions of this chapter.

(Added by Stats. 1970, Ch. 1454.)



8647

(a) Whenever the federal government or any agency or officer thereof shall offer to the state, or through the state to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for purposes of the mitigation of the effects of an emergency, the state, acting through the Governor, or such political subdivision, acting with the consent of the Governor and through its chief executive or governing body, may accept such offer.

(b) Whenever any person, firm, or corporation shall offer to the state or to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for purposes of the mitigation of the effects of an emergency, the state, acting through the Governor, or such political subdivision, acting through its chief executive or governing body, may accept such offer.

(c) Upon acceptance, the Governor of the state or the chief executive or governing body of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state or such political subdivision, subject to the terms of the offer and subject to the rules and regulations, if any, of a federal agency making such offer.

(Added by Stats. 1970, Ch. 1454.)



8648

The Governor may reimburse any state agency for funds expended in the performance of any and all activities as set forth in Section 8628 in accordance with orders and regulations promulgated as prescribed in Section 8567. Such reimbursement shall be subject to the provisions of Section 8649.

(Added by Stats. 1970, Ch. 1454.)



8649

Subject to the approval of the Department of Finance, any state agency may use its personnel, property, equipment, and appropriations for carrying out the purposes of this chapter, and in that connection may loan personnel to the Office of Emergency Services. The Department of Finance shall determine whether reimbursement shall be made to any state agency for expenditures heretofore or hereafter made or incurred for those purposes from any appropriation available for the Office of Emergency Services, except that as to any expenditure made or incurred by any state agency the funds of which are subject to constitutional restriction that would prohibit their use for those purposes, that reimbursement shall be provided and the original expenditure shall be considered a temporary loan to the General Fund.

(Amended by Stats. 2013, Ch. 352, Sec. 177. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8650

Any funds received by state agencies as reimbursement for services or supplies furnished under the authority of this chapter shall be deposited to the credit of the appropriation or appropriations from which the expenditures were made.

(Added by Stats. 1970, Ch. 1454.)



8651

The Director of Emergency Services may procure from the federal government or any of its agencies such surplus equipment, apparatus, supplies, and storage facilities therefor as may be necessary to accomplish the purposes of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 178. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8652

Before payment may be made by the state to any person in reimbursement for taking or damaging private property necessarily utilized by the Governor in carrying out his or her responsibilities under this chapter during a state of war emergency or state of emergency, or for services rendered at the instance of the Governor under those conditions, the person shall present a claim to the California Victim Compensation and Government Claims Board in accordance with the provisions of the Government Code governing the presentation of claims against the state for the taking or damaging of private property for public use, which provisions shall govern the presentment, allowance, or rejection of the claims and the conditions upon which suit may be brought against the state. Payment for property or services shall be made from any funds appropriated by the state for that purpose.

(Amended by Stats. 2006, Ch. 538, Sec. 241. Effective January 1, 2007.)



8653

In the event that the Governor, during a state of war emergency or a state of emergency and in the exercise of the emergency powers vested in him, shall order the officers, employees, or agencies of any county, city and county, city, or district to perform duties outside of the territorial limits of their respective agencies, any services performed or expenditures made in connection therewith by any such agency shall be deemed conclusively to be for the direct protection and benefit of the inhabitants and property of such agency. During a state of war emergency or a state of emergency in the event that any equipment owned, leased, or operated by any county, city and county, city, or district, is damaged or destroyed while being used outside of the territorial limits of the public agency owning such equipment, the public agency suffering loss shall be entitled to file a claim for the amount thereof against the State of California in the manner provided in Section 8652. Such agency shall have no claim against the state for services of such personnel or for the rental, use, or ordinary wear and tear of such equipment, except such extraordinary services incurred by local governmental agencies in executing mutual aid agreements.

(Added by Stats. 1970, Ch. 1454.)



8654

(a) Whenever the Governor has proclaimed a state of emergency and the President has declared an emergency or a major disaster to exist in this state, the Governor may do any of the following:

(1) Enter into purchases, leases, or other arrangements with any agency of the United States for temporary housing units to be occupied by disaster victims and make those units available to any political subdivision for that purpose.

(2) Assist any political subdivision within which temporary housing for disaster victims is proposed to be located to acquire sites necessary for that temporary housing and to do all things required to prepare those sites to receive and utilize temporary housing units by advancing or lending any funds available to the Governor from any appropriation made by the Legislature or from any other source, by transmitting any funds made available by any public or private agency, or by acting in cooperation with the political subdivision for the execution and performance of any project for temporary housing for disaster victims, and for those purposes to pledge the credit of the state on terms as the Governor declares necessary under the circumstances, having due regard for current financial obligations of the state.

(3) Under regulations as the Governor shall make, temporarily suspend or modify for not to exceed 60 days any public health, safety, zoning, or intrastate transportation law, ordinance, or regulation when by proclamation he or she declares the suspension or modification essential to provide temporary housing for disaster victims.

(4) Upon his or her determination that financial assistance is essential to meet disaster-related necessary expenses or serious needs of individuals or households adversely affected by a Presidential declaration of a major disaster or emergency that cannot be otherwise adequately met from other means of assistance, accept assistance in the form of grants by the federal government to fund that financial assistance, subject to those terms and conditions as may be imposed upon the grant.

(5) Enter into an agreement with the federal government, or any officer or agency thereof, pledging the state to participate in the funding of any grant accepted pursuant to paragraph (1), in an amount not to exceed 25 percent thereof, and, if state funds are not otherwise available to the Governor, accept an advance of the state share from the federal government to be repaid when the state is able to do so.

(6) Notwithstanding any other provision of law, make financial grants available to meet disaster-related necessary expenses or serious needs of individuals or households adversely affected by a Presidential declaration of a major disaster or emergency in accordance with the Robert T. Stafford Disaster Relief and Emergency Assistance Act and Sections 13600 and 13601 of the Welfare and Institutions Code.

(b) Whenever the President at the request of the Governor declares a major disaster to exist in this state, the Governor may do any of the following:

(1) Upon his or her determination that a local government will suffer a substantial loss of tax and other revenues from a major disaster and has demonstrated a need for financial assistance to perform its governmental functions, apply to the federal government, on behalf of the local government, for a loan, and receive and disburse the proceeds of that loan to the local government.

(2) Determine the amount needed by a local government to restore or resume its governmental functions, and certify that amount to the federal government. However, that amount shall not exceed 25 percent of the annual operating budget of the local government for the fiscal year in which the major disaster has occurred.

(3) Recommend to the federal government, after reviewing the matter, the cancellation of all or any part of a loan made pursuant to paragraph (2) when during the period of three full fiscal years immediately following the major disaster, the revenues of the local government are insufficient to meet its operating expenses, including disaster-related expenses incurred by the local government.

(c) The Governor shall make those regulations as are necessary in carrying out the purposes of paragraphs (4), (5), and (6) of subdivision (a), including, but not limited to: standards of eligibility for persons applying for benefits; procedures for application and administration; methods of investigation, processing, and approving applications; formation of local or statewide review boards to pass upon applications; and procedures for appeals.

(d) Any political subdivision is expressly authorized to acquire, temporarily or permanently, by purchase, lease, or otherwise, sites required for installation of temporary housing units for disaster victims, and to enter into whatever arrangements (including purchase of temporary housing units and payment of transportation charges) are necessary to prepare or equip the sites to utilize the housing units.

(e) Any person who fraudulently makes any misstatement of fact in connection with an application for financial assistance under this section shall, upon conviction of each offense, be guilty of a misdemeanor punishable by a fine of not more than five thousand dollars ($5,000), or imprisonment for not more than one year, or both.

(f) The terms “major disaster,” “emergency,” and “temporary housing,” as used in this section, shall have the same meaning as those terms are defined or used in the Robert T. Stafford Disaster Relief and Emergency Assistance Act (P.L. 93-288, as amended by P.L. 100-707). It is the intent of the Legislature in enacting this section that it shall be liberally construed to effectuate the purposes of that federal act.

(Amended by Stats. 2005, Ch. 158, Sec. 3.1. Effective January 1, 2006.)



8654.1

(a) The Legislature finds and declares that financial assistance is essential to meet disaster-related necessary expenses of the state and local governments and the serious needs of individuals or families affected by the Northridge earthquake which occurred January 17, 1994. The Legislature further finds and declares that the federal government will advance to the state, and will authorize local entities to advance from specified federal funds made available to them, the nonfederal share of the costs of this financial assistance.

(b) In order to implement the advance of the nonfederal share from federal funds, in accordance with subdivision (a), the Director of Finance may enter into agreements for the acceptance of these advances, subject to the following:

(1) Funds may be obtained directly from agencies of the federal government or from funds provided to local agencies by the federal government.

(2) Advances may be accepted beginning in the 1994–95 fiscal year, and in no event later than the 1997–98 fiscal year.

(3) The cumulative amount of advances accepted shall not exceed three hundred million dollars ($300,000,000), unless additional amounts are authorized subject to the 30-day notification of the Joint Legislative Budget Committee under Section 28 of the 1994 Budget Act and any substantially similar provision of subsequent budget acts. The state shall accept as advances only so much as may be needed to pay the expenses incurred herein and as may be repaid, consistent with this section, in a short period of time, having due regard for the current financial obligations of the state.

(4) Funds received by the state shall be deposited in the Special Deposit Fund, subject to Article 2 (commencing with Section 16370) of Chapter 2 of Part 2 of Division 4, and may be expended, allocated, or transferred, upon order of the Department of Finance, only to meet the nonfederal share of disaster assistance costs incurred by state or local agencies as a result of the Northridge earthquake.

(5) Funds received under this section, together with interest at a rate agreed upon by the state and federal or local agencies involved, shall be repaid, upon order of the Director of Finance, to the federal government or advancing local agency, from the General Fund as soon as the state is able to do so, but in no event shall any advance remain outstanding after July 31, 1997. The state shall repay no less than one-third of the funds advanced in each of the 1995–96, 1996–97 and 1997–98 fiscal years.

(Amended by Stats. 2001, Ch. 745, Sec. 73. Effective October 12, 2001.)






ARTICLE 17 - Privileges and Immunities

8655

The state or its political subdivisions shall not be liable for any claim based upon the exercise or performance, or the failure to exercise or perform, a discretionary function or duty on the part of a state or local agency or any employee of the state or its political subdivisions in carrying out the provisions of this chapter.

(Added by Stats. 1970, Ch. 1454.)



8655.5

(a) As used in this section, the following terms have the following meanings:

(1) “Community warning program” means any broadcast or notification program conducted by or at the direction of a public agency of a county of the ninth class that is intended to facilitate the agency’s ability to warn residents of an actual or a threatened hazardous materials release or other emergency or natural disaster, and to coordinate the dissemination of information through various media and other warning devices of any nature, including, but not limited to, sirens, television, radio, 911 service, and public address systems.

(2) “Community warning system” means any combination of equipment, hardware, and software used in a community warning program by a county of the ninth class.

(3) “Donor organization” means a California nonprofit public benefit corporation, and its officers, directors, employees, members, and contributors, that has donated in whole or in part a community warning system to a county of the ninth class.

(b) A donor organization is immune from suit and claims of liability for any injury arising out of the design, development, installation, maintenance, operation, and use of a community warning program or community warning system. This section shall be cumulative with, and does not affect in any way, any immunity from suit and claims of liability, privileges, defenses, or exemptions otherwise enjoyed by any person or entity. This immunity shall not apply to the management, operation, or maintenance of a community warning system by a donor organization after a donor organization donates a community warning system to a county of the ninth class, but shall apply to (1) the installation by a donor organization of alert receiver equipment and initiation box equipment, or (2) the operation or maintenance, or both, by a donor organization of stationary terminal equipment and related initiation box equipment, and alert receiver equipment, or both (1) and (2), for communications and operations, provided that the installation, operation, or maintenance, or all of these, by the donor organization is undertaken without compensation, and in accordance with the direction of, or under contract with, a county of the ninth class, whether before or after the donation.

(c) (1) Except as expressly provided in subdivision (b), this section does not negate or impair any duty or cause of action, whether civil or criminal, against a donor organization.

(2) Without limiting the generality of paragraph (1), this section is not intended to, nor shall it be construed to, (A) relieve the manufacturer, designer, developer, installer, or supplier of equipment or software for a community warning system from any obligation or liability under any applicable statute or rule of law, or (B) relieve any donor organization from any liability for the intentional wrongful use of a community warning system or any part thereof.

(3) Notwithstanding any other provision of this section or of any law relating to indemnity, joint and several liability, or several liability, no claim for contribution or indemnity arises against a donor organization based on the design, development, installation, maintenance, operation, or use of a community warning system for which the donor organization is otherwise immune under the section.

(4) Notwithstanding any other provision of this section or of any law relating to indemnity, joint and several liability, or several liability, no person who is otherwise liable for damages shall be entitled to seek or assert any allocation of any percentage of fault or liability for the purpose of the reduction of damages for personal injury, property damage, or wrongful death, based on the participation of a donor organization or a county of the ninth class or its officials or employees in the design, development, installation, maintenance, operation, or use of a community warning system.

(Amended by Stats. 1999, Ch. 239, Sec. 1. Effective January 1, 2000.)



8656

All of the privileges and immunities from liability; exemptions from laws, ordinances, and rules; all pension, relief, disability, workers’ compensation, and other benefits which apply to the activity of officers, agents, or employees of any political subdivision when performing their respective functions within the territorial limits of their respective political subdivisions, shall apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially under this chapter.

(Amended by Stats. 1982, Ch. 454, Sec. 39.)



8657

(a) Volunteers duly enrolled or registered with the Office of Emergency Services or any disaster council of any political subdivision, or unregistered persons duly impressed into service during a state of war emergency, a state of emergency, or a local emergency, in carrying out, complying with, or attempting to comply with, any order or regulation issued or promulgated pursuant to the provisions of this chapter or any local ordinance, or performing any of their authorized functions or duties or training for the performance of their authorized functions or duties, shall have the same degree of responsibility for their actions and enjoy the same immunities as officers and employees of the state and its political subdivisions performing similar work for their respective entities.

(b) No political subdivision or other public agency under any circumstances, nor the officers, employees, agents, or duly enrolled or registered volunteers thereof, or unregistered persons duly impressed into service during a state of war emergency, a state of emergency, or a local emergency, acting within the scope of their official duties under this chapter or any local ordinance shall be liable for personal injury or property damage sustained by any duly enrolled or registered volunteer engaged in or training for emergency preparedness or relief activity, or by any unregistered person duly impressed into service during a state of war emergency, a state of emergency, or a local emergency and engaged in such service. The foregoing shall not affect the right of any such person to receive benefits or compensation which may be specifically provided by the provisions of any federal or state statute nor shall it affect the right of any person to recover under the terms of any policy of insurance.

(c) The California Earthquake Prediction Evaluation Council, an advisory committee established pursuant to Section 8590 of this chapter, may advise the Governor of the existence of an earthquake or volcanic prediction having scientific validity. In its review, hearings, deliberations, or other validation procedures, members of the council, jointly and severally, shall have the same degree of responsibility for their actions and enjoy the same immunities as officers and employees of the state and its political subdivisions engaged in similar work in their respective entities. Any person making a presentation to the council as part of the council’s validation process, including presentation of a prediction for validation, shall be deemed a member of the council until the council has found the prediction to have or not have scientific validity.

(Amended by Stats. 2013, Ch. 352, Sec. 179. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8657.5

(a) (1) A private business included on the statewide registry pursuant to Section 8588.2 that voluntarily and without expectation and receipt of compensation donates services, goods, labor, equipment, resources, or dispensaries or other facilities, in compliance with Section 8588.2, during a declared state of war, state of emergency, or state of local emergency shall not be civilly liable for a death, injury, illness, or other damage to a person or property caused by the private business’s donation of services, goods, labor, equipment, resources, or dispensaries or other facilities.

(2) A private business included on the statewide registry that voluntarily and without expectation and receipt of compensation donates services, goods, labor, equipment, resources, or dispensaries or other facilities, in compliance with Section 8588.2, during an emergency medical services training program conducted by the Office of Emergency Services and a city, a county, or a city and county shall not be civilly liable for damages alleged to have resulted from those training programs, as described in Section 1799.100 of the Health and Safety Code.

(b) (1) A nonprofit organization included on the statewide registry pursuant to Section 8588.2 that voluntarily and without expectation and receipt of compensation from victims of emergencies and disasters donates services, goods, labor, equipment, resources, or dispensaries or other facilities, in compliance with Section 8588.2, during a declared state of war, state of emergency, or state of local emergency shall not be civilly liable for a death, injury, illness, or other damage to a person or property caused by the nonprofit organization’s donation of services, goods, labor, equipment, resources, or dispensaries or other facilities.

(2) A nonprofit organization included on the statewide registry that voluntarily and without expectation and receipt of compensation donates services, goods, labor, equipment, resources, or dispensaries or other facilities, in compliance with Section 8588.2, during an emergency medical services training program conducted by the Office of Emergency Services and a city, a county, or a city and county, shall not be civilly liable for damages alleged to have resulted from those training programs, as described in Section 1799.100 of the Health and Safety Code.

(c) A private business or nonprofit organization that discriminates against a victim of an emergency or disaster based on a protected classification under federal or state law shall not be entitled to the protections in subdivision (a) or (b).

(d) This section shall not relieve a private business or nonprofit organization from liability caused by its grossly negligent act or omission, or willful or wanton misconduct.

(Amended by Stats. 2013, Ch. 352, Sec. 180. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8658

In any case in which an emergency endangering the lives of inmates of a state, county, or city penal or correctional institution has occurred or is imminent, the person in charge of the institution may remove the inmates from the institution. He shall, if possible, remove them to a safe and convenient place and there confine them as long as may be necessary to avoid the danger, or, if that is not possible, may release them. Such person shall not be held liable, civilly or criminally, for acts performed pursuant to this section.

(Added by Stats. 1970, Ch. 1454.)



8659

(a) Any physician or surgeon (whether licensed in this state or any other state), hospital, pharmacist, respiratory care practitioner, nurse, or dentist who renders services during any state of war emergency, a state of emergency, or a local emergency at the express or implied request of any responsible state or local official or agency shall have no liability for any injury sustained by any person by reason of those services, regardless of how or under what circumstances or by what cause those injuries are sustained; provided, however, that the immunity herein granted shall not apply in the event of a willful act or omission.

(b) Any veterinarian or registered veterinary technician who renders services during any state of war emergency, a state of emergency, or a local emergency at the express or implied request of any responsible state or local official or agency shall have no liability for any injury sustained by any animal by reason of those services, regardless of how or under what circumstances or by what cause those injuries are sustained; provided, however, that the immunity herein granted shall not apply in the event of a willful act or omission.

(Amended by Stats. 2010, Ch. 538, Sec. 21. Effective January 1, 2011.)



8660

No other state or its officers or employees rendering aid in this state pursuant to any interstate arrangement, agreement, or compact shall be liable on account of any act or omission in good faith on the part of such state or its officers or employees while so engaged, or on account of the maintenance or use of any equipment or supplies in connection with an emergency.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 18 - Political Activity

8661

No organization established under the authority of this chapter shall participate in any form of political activity nor shall it be employed directly or indirectly for political purposes.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 19 - Penalties and Severability

8665

Any person who violates any of the provisions of this chapter or who refuses or willfully neglects to obey any lawful order or regulation promulgated or issued as provided in this chapter, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punishable by a fine of not to exceed one thousand dollars ($1,000) or by imprisonment for not to exceed six months or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 131. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



8666

If any section, subdivision, subsection, sentence, clause, or phrase in this chapter, or the application thereof to any person or circumstances, is for any reason held invalid, the validity of the remainder of the chapter, or the application of such provision to other persons or circumstances, shall not be affected thereby. The Legislature hereby declares that it would have passed this chapter and each section, subdivision, subsection, sentence, clause, or phrase thereof, irrespective of the fact that one or more sections, subdivisions, subsections, sentences, clauses, or phrases, or the application thereof to any person or circumstance, be held invalid.

(Added by Stats. 1970, Ch. 1454.)






ARTICLE 20 - Effect Upon Existing Matters

8668

(a) Any disaster council previously accredited, the State Civil Defense and Disaster Plan, the State Emergency Resources Management Plan, the State Fire Disaster Plan, the State Law Enforcement Mutual Aid Plan, all previously approved civil defense and disaster plans, all mutual aid agreements, and all other documents and agreements existing as of the effective date of this chapter, shall remain in full force and effect until revised, amended, or revoked in accordance with the provisions of this chapter.

(b) Nothing in this chapter shall be construed to diminish or remove any authority of any city, county, or city and county granted by Section 7 of Article XI of the California Constitution.

(Amended by Stats. 1975, Ch. 678.)









CHAPTER 7.4 - Oil Spill Response and Contingency Planning

ARTICLE 1 - General Provisions

8670.1

This chapter, Article 3.5 (commencing with Section 8574.1) of Chapter 7 of the Government Code, and Division 7.8 (commencing with Section 8750) of the Public Resources Code shall be known, and may be cited as, the Lempert-Keene-Seastrand Oil Spill Prevention and Response Act.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.2

The Legislature finds and declares as follows:

(a) Each year, billions of gallons of crude oil and petroleum products are transported by vessel, railroad, truck, or pipeline over, across, under, and through the waters of this state.

(b) Recent accidents in southern California, Alaska, other parts of the nation, and Canada, have shown that transportation of oil can be a significant threat to the environment of sensitive areas.

(c) Existing prevention programs are not able to reduce sufficiently the risk of significant discharge of petroleum into state waters.

(d) Response and cleanup capabilities and technology are unable to remove consistently the majority of spilled oil when major oil spills occur in state waters.

(e) California’s lakes, rivers, other inland waters, coastal waters, estuaries, bays, and beaches are treasured environmental and economic resources that the state cannot afford to place at undue risk from an oil spill.

(f) Because of the inadequacy of existing cleanup and response measures and technology, the emphasis must be put on prevention, if the risk and consequences of oil spills are to be minimized.

(g) Improvements in the design, construction, and operation of rail tank cars, tank trucks, tank ships, terminals, and pipelines; improvements in marine safety; maintenance of emergency response stations and personnel; and stronger inspection and enforcement efforts are necessary to reduce the risks of and from a major oil spill.

(h) A major oil spill in state waters is extremely expensive because of the need to clean up discharged oil, protect sensitive environmental areas, and restore ecosystem damage.

(i) Immediate action must be taken to improve control and cleanup technology in order to strengthen the capabilities and capacities of cleanup operations.

(j) California government should improve its response and management of oil spills that occur in state waters.

(k) Those who transport oil through or near the waters of the state must meet minimum safety standards and demonstrate financial responsibility.

(l) The federal government plays an important role in preventing and responding to petroleum spills and it is in the interests of the state to coordinate with agencies of the federal government, including the Coast Guard and the United States Environmental Protection Agency, to the greatest degree possible.

(m) California has approximately 1,100 miles of coast, including four marine sanctuaries that occupy 88,767 square miles. The weather, topography, and tidal currents in and around California’s coastal ports and waterways make vessel navigation challenging. The state’s major ports are among the busiest in the world. Approximately 700 million barrels of oil are consumed annually by California, with over 500 million barrels being transported by vessel. The peculiarities of California’s maritime coast require special precautionary measures regarding oil pollution.

(n) California has approximately 158,500 square miles of interior area where there are approximately 6,800 miles of pipeline used for oil distribution, 5,800 miles of class I railroad track, and 172,100 miles of maintained roads.

(Amended by Stats. 2014, Ch. 35, Sec. 5. Effective June 20, 2014.)



8670.3

Unless the context requires otherwise, the following definitions shall govern the construction of this chapter:

(a) “Administrator” means the administrator for oil spill response appointed by the Governor pursuant to Section 8670.4.

(b) (1) “Best achievable protection” means the highest level of protection that can be achieved through both the use of the best achievable technology and those manpower levels, training procedures, and operational methods that provide the greatest degree of protection achievable. The administrator’s determination of which measures provide the best achievable protection shall be guided by the critical need to protect valuable natural resources and state waters, while also considering all of the following:

(A) The protection provided by the measure.

(B) The technological achievability of the measure.

(C) The cost of the measure.

(2) The administrator shall not use a cost-benefit or cost-effectiveness analysis or any particular method of analysis in determining which measures provide the best achievable protection. The administrator shall instead, when determining which measures provide best achievable protection, give reasonable consideration to the protection provided by the measures, the technological achievability of the measures, and the cost of the measures when establishing the requirements to provide the best achievable protection for the natural resources of the state.

(c) (1) “Best achievable technology” means that technology that provides the greatest degree of protection, taking into consideration both of the following:

(A) Processes that are being developed, or could feasibly be developed anywhere in the world, given overall reasonable expenditures on research and development.

(B) Processes that are currently in use anywhere in the world.

(2) In determining what is the best achievable technology pursuant to this chapter, the administrator shall consider the effectiveness and engineering feasibility of the technology.

(d) “California oil spill contingency plan” means the California oil spill contingency plan prepared pursuant to Article 3.5 (commencing with Section 8574.1) of Chapter 7.

(e) “Dedicated response resources” means equipment and personnel committed solely to oil spill response, containment, and cleanup that are not used for any other activity that would adversely affect the ability of that equipment and personnel to provide oil spill response services in the timeframes for which the equipment and personnel are rated.

(f) “Environmentally sensitive area” means an area defined pursuant to the applicable area contingency plans or geographic response plans, as created and revised by the Coast Guard, the United States Environmental Protection Agency, and the administrator.

(g) (1) “Facility” means any of the following located in state waters or located where an oil spill may impact state waters:

(A) A building, structure, installation, or equipment used in oil exploration, oil well drilling operations, oil production, oil refining, oil storage, oil gathering, oil processing, oil transfer, oil distribution, or oil transportation.

(B) A marine terminal.

(C) A pipeline that transports oil.

(D) A railroad that transports oil as cargo.

(E) A drill ship, semisubmersible drilling platform, jack-up type drilling rig, or any other floating or temporary drilling platform.

(2) “Facility” does not include any of the following:

(A) A vessel, except a vessel located and used for any purpose described in subparagraph (E) of paragraph (1).

(B) An owner or operator subject to Chapter 6.67 (commencing with Section 25270) or Chapter 6.75 (commencing with Section 25299.10) of Division 20 of the Health and Safety Code.

(C) Operations on a farm, nursery, logging site, or construction site that are either of the following:

(i) Do not exceed 20,000 gallons in a single storage tank.

(ii) Have a useable tank storage capacity not exceeding 75,000 gallons.

(D) A small craft refueling dock.

(h) “Local government” means a chartered or general law city, a chartered or general law county, or a city and county.

(i) (1) “Marine terminal” means any facility used for transferring oil to or from a tank ship or tank barge.

(2) “Marine terminal” includes, for purposes of this chapter, all piping not integrally connected to a tank facility, as defined in subdivision (n) of Section 25270.2 of the Health and Safety Code.

(j) “Mobile transfer unit” means a vehicle, truck, or trailer, including all connecting hoses and piping, used for the transferring of oil at a location where a discharge could impact waters of the state.

(k) “Nondedicated response resources” means those response resources identified by an Oil Spill Response Organization for oil spill response activities that are not dedicated response resources.

(l) “Nonpersistent oil” means a petroleum-based oil, such as gasoline or jet fuel, that evaporates relatively quickly and is an oil with hydrocarbon fractions, at least 50 percent of which, by volume, distills at a temperature of 645 degrees Fahrenheit, and at least 95 percent of which, by volume, distills at a temperature of 700 degrees Fahrenheit.

(m) “Nontank vessel” means a vessel of 300 gross tons or greater that carries oil, but does not carry that oil as cargo.

(n) “Oil” means any kind of petroleum, liquid hydrocarbons, or petroleum products or any fraction or residues therefrom, including, but not limited to, crude oil, bunker fuel, gasoline, diesel fuel, aviation fuel, oil sludge, oil refuse, oil mixed with waste, and liquid distillates from unprocessed natural gas.

(o) “Oil spill cleanup agent” means a chemical, or any other substance, used for removing, dispersing, or otherwise cleaning up oil or any residual products of petroleum in, or on, any of the waters of the state.

(p) “Oil spill contingency plan” or “contingency plan” means the oil spill contingency plan required pursuant to Article 5 (commencing with Section 8670.28).

(q) (1) “Oil Spill Response Organization” or “OSRO” means an individual, organization, association, cooperative, or other entity that provides, or intends to provide, equipment, personnel, supplies, or other services directly related to oil spill containment, cleanup, or removal activities.

(2) “OSRO” does not include an owner or operator with an oil spill contingency plan approved by the administrator or an entity that only provides spill management services, or who provides services or equipment that are only ancillary to containment, cleanup, or removal activities.

(r) (1) “Owner” or “operator” means any of the following:

(A) In the case of a vessel, a person who owns, has an ownership interest in, operates, charters by demise, or leases the vessel.

(B) In the case of a facility, a person who owns, has an ownership interest in, or operates the facility.

(C) Except as provided in subparagraph (D), in the case of a vessel or facility, where title or control was conveyed due to bankruptcy, foreclosure, tax delinquency, abandonment, or similar means to an entity of state or local government, a person who owned, held an ownership interest in, operated, or otherwise controlled activities concerning the vessel or facility immediately beforehand.

(D) An entity of the state or local government that acquired ownership or control of a vessel or facility, when the entity of the state or local government has caused or contributed to a spill or discharge of oil into waters of the state.

(2) “Owner” or “operator” does not include a person who, without participating in the management of a vessel or facility, holds indicia of ownership primarily to protect the person’s security interest in the vessel or facility.

(3) “Operator” does not include a person who owns the land underlying a facility or the facility itself if the person is not involved in the operations of the facility.

(s) “Person” means an individual, trust, firm, joint stock company, or corporation, including, but not limited to, a government corporation, partnership, and association. “Person” also includes a city, county, city and county, district, and the state or any department or agency thereof, and the federal government, or any department or agency thereof, to the extent permitted by law.

(t) “Pipeline” means a pipeline used at any time to transport oil.

(u) “Railroad” means a railroad, railway, rail car, rolling stock, or train.

(v) “Rated OSRO” means an OSRO that has received a satisfactory rating from the administrator for a particular rating level established pursuant to Section 8670.30.

(w) “Responsible party” or “party responsible” means any of the following:

(1) The owner or transporter of oil or a person or entity accepting responsibility for the oil.

(2) The owner, operator, or lessee of, or a person that charters by demise, a vessel or facility, or a person or entity accepting responsibility for the vessel or facility.

(x) “Small craft” means a vessel, other than a tank ship or tank barge, that is less than 20 meters in length.

(y) “Small craft refueling dock” means a waterside operation that dispenses only nonpersistent oil in bulk and small amounts of persistent lubrication oil in containers primarily to small craft and meets both of the following criteria:

(1) Has tank storage capacity not exceeding 20,000 gallons in any single storage tank or tank compartment.

(2) Has total usable tank storage capacity not exceeding 75,000 gallons.

(z) “Small marine fueling facility” means either of the following:

(1) A mobile transfer unit.

(2) A fixed facility that is not a marine terminal, that dispenses primarily nonpersistent oil, that may dispense small amounts of persistent oil, primarily to small craft, and that meets all of the following criteria:

(A) Has tank storage capacity greater than 20,000 gallons but not more than 40,000 gallons in any single storage tank or storage tank compartment.

(B) Has total usable tank storage capacity not exceeding 75,000 gallons.

(C) Had an annual throughput volume of over-the-water transfers of oil that did not exceed 3,000,000 gallons during the most recent preceding 12-month period.

(aa) “Spill,” “discharge,” or “oil spill” means a release of any amount of oil into waters of the state that is not authorized by a federal, state, or local government entity.

(ab) “Tank barge” means a vessel that carries oil in commercial quantities as cargo but is not equipped with a means of self-propulsion.

(ac) “Tank ship” means a self-propelled vessel that is constructed or adapted for the carriage of oil in bulk or in commercial quantities as cargo.

(ad) “Tank vessel” means a tank ship or tank barge.

(ae) “Vessel” means a watercraft or ship of any kind, including every structure adapted to be navigated from place to place for the transportation of merchandise or persons.

(af) “Vessel carrying oil as secondary cargo” means a vessel that does not carry oil as a primary cargo, but does carry oil as cargo. The administrator may establish minimum oil volume amounts or other criteria by regulations.

(ag) “Waters of the state” or “state waters” means any surface water, including saline waters, marine waters, and freshwaters, within the boundaries of the state but does not include groundwater.

(Amended by Stats. 2014, Ch. 35, Sec. 6. Effective June 20, 2014.)



8670.4

There shall be an administrator for oil spill response. The administrator shall be a chief deputy director of the Department of Fish and Game. The administrator shall be appointed by the Governor and shall serve at the pleasure of the Governor. The appointment by the Governor shall be subject to the advice and consent of the Senate. The compensation of the administrator shall be fixed by the Governor pursuant to law.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.5

The Governor shall ensure that the state fully and adequately responds to all oil spills in waters of the state. The administrator, acting at the direction of the Governor, shall implement activities relating to oil spill response, including drills and preparedness and oil spill containment and cleanup. The administrator shall also represent the state in any coordinated response efforts with the federal government.

(Amended by Stats. 2014, Ch. 35, Sec. 7. Effective June 20, 2014.)






ARTICLE 2 - Duties of the Administrator

8670.6

(a) The administrator shall ensure that he or she has available for support, either under direct employment, elsewhere in state government, or through contract for private or governmental services, personnel who are fully trained and familiar with oil spill response, containment, and cleanup technologies, procedures, and operations, risk evaluation and management, and emergency systems safety.

(b) The administrator shall appoint a deputy administrator and an assistant deputy administrator to whom the administrator may delegate all or some responsibilities under this article.

(c) The administrator, consistent with applicable civil service laws, shall appoint and discharge any officer, house staff counsel, or employee of the administrator, as determined to be necessary, to carry out this article.

(d) The administrator, including staff and the costs of training and equipping the staff, shall be funded by the Oil Spill Prevention and Administration Fund created pursuant to Section 8670.38.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.7

(a) The administrator, subject to the Governor, has the primary authority to direct prevention, removal, abatement, response, containment, and cleanup efforts with regard to all aspects of any oil spill in waters of the state, in accordance with any applicable facility or vessel contingency plan and the California oil spill contingency plan. The administrator shall cooperate with any federal on-scene coordinator, as specified in the National Contingency Plan.

(b) The administrator shall implement the California oil spill contingency plan, required pursuant to Section 8574.1, to the fullest extent possible.

(c) The administrator shall do both of the following:

(1) Be present at the location of any oil spill of more than 100,000 gallons in waters of the state, as soon as possible after notice of the discharge.

(2) Ensure that persons trained in oil spill response and cleanup, whether employed by the responsible party, the state, or another private or public person or entity, are onsite to respond to, contain, and clean up any oil spill in waters of the state, as soon as possible after notice of the discharge.

(d) Throughout the response and cleanup process, the administrator shall apprise the air quality management district or air pollution control district having jurisdiction over the area in which the oil spill occurred and the local government agencies that are affected by the spill.

(e) The administrator, with the assistance, as needed, of the Office of the State Fire Marshal, the Public Utilities Commission, the State Lands Commission, or other state agency, and the federal on-scene coordinator, shall determine the cause and amount of the discharge.

(f) The administrator shall have the state authority over the use of all response methods, including, but not limited to, in situ burning, dispersants, and any oil spill cleanup agents in connection with an oil discharge. The administrator shall consult with the federal on-scene coordinator prior to exercising authority under this subdivision.

(g) (1) The administrator shall conduct workshops, consistent with the intent of this chapter, with the participation of appropriate local, state, and federal agencies, including the State Air Resources Board, air pollution control and air quality management districts, and affected private organizations, on the subject of oil spill response technologies, including in situ burning. The workshops shall review the latest research and findings regarding the efficacy and toxicity of oil spill cleanup agents and other technologies, their potential public health and safety and environmental impacts, and any other relevant factors concerning their use in oil spill response. In conducting these workshops, the administrator shall solicit the views of all participating parties concerning the use of these technologies, with particular attention to any special considerations that apply to coastal areas and waters of the state.

(2) The administrator shall publish guidelines and conduct periodic reviews of the policies, procedures, and parameters for the use of in situ burning, which may be implemented in the event of an oil spill.

(h) (1) The administrator shall ensure that, as part of the response to any significant spill, biologists or other personnel are present and provided any support and funding necessary and appropriate for the assessment of damages to natural resources and for the collection of data and other evidence that may help in determining and recovering damages.

(2) (A) The administrator shall coordinate all actions required by state or local agencies to assess injury to, and provide full mitigation for injury to, or to restore, rehabilitate, or replace, natural resources, including wildlife, fisheries, wildlife or fisheries habitat, beaches, and coastal areas, that are damaged by an oil spill. For purposes of this subparagraph, “actions required by state or local agencies” include, but are not limited to, actions required by state trustees under Section 1006 of the Oil Pollution Act of 1990 (33 U.S.C. Sec. 2706) and actions required pursuant to Section 8670.61.5.

(B) The responsible party shall be liable for all coordination costs incurred by the administrator.

(3) This subdivision does not give the administrator any authority to administer state or local laws or to limit the authority of another state or local agency to implement and enforce state or local laws under its jurisdiction, nor does this subdivision limit the authority or duties of the administrator under this chapter or limit the authority of an agency to enforce existing permits or permit conditions.

(i) (1) The administrator shall enter into a memorandum of understanding with the executive director of the State Water Resources Control Board, acting for the State Water Resources Control Board and the California regional water quality control boards, and with the approval of the State Water Resources Control Board, to address discharges, other than dispersants, that are incidental to, or directly associated with, the response, containment, and cleanup of an existing or threatened oil spill conducted pursuant to this chapter.

(2) The memorandum of understanding entered into pursuant to paragraph (1) shall address any permits, requirements, or authorizations that are required for the specified discharges. The memorandum of understanding shall be consistent with requirements that protect state water quality and beneficial uses and with any applicable provisions of the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code) or the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), and shall expedite efficient oil spill response.

(Amended by Stats. 2014, Ch. 35, Sec. 8. Effective June 20, 2014.)



8670.7.5

(a) The administrator may adopt regulations to implement this chapter pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3).

(b) (1) An emergency regulation adopted pursuant to amendments made to this chapter by Senate Bill 861 of the 2013–14 Regular Session shall be deemed an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for the purposes of Sections 11346.1 and 11349.6, and the administrator is hereby exempt from the requirement that he or she describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(2) Notwithstanding Section 11346.1, an emergency regulation adopted pursuant to paragraph (1) shall remain in effect for 12 months or until readopted by the administrator, whichever is earlier.

(Added by Stats. 2014, Ch. 35, Sec. 9. Effective June 20, 2014.)



8670.8

(a) The administrator shall carry out programs to provide training for individuals in response, containment, and cleanup operations and equipment, equipment deployment, and the planning and management of these programs. These programs may include training for members of the California Conservation Corps, other response personnel employed by the state, personnel employed by other public entities, personnel from marine facilities, commercial fishermen and other mariners, and interested members of the public. Training may be offered for volunteers.

(b) The administrator may offer training to anyone who is required to take part in response and cleanup efforts under the California oil spill contingency plan or under local government contingency plans prepared and approved under this chapter.

(c) Upon request by a local government, the administrator may provide a program for training and certification of a local emergency responder designated as a local spill response manager by a local government with jurisdiction over or directly adjacent to waters of the state.

(d) Trained and certified local spill response managers shall participate in all drills upon request of the administrator.

(e) As part of the training and certification program, the administrator shall authorize a local spill response manager to train and certify volunteers.

(f) In the event of an oil spill, local spill response managers trained and certified pursuant to subdivision (c) shall provide the state onscene coordinator with timely information on activities and resources deployed by local government in response to the oil spill. The local spill response manager shall cooperate with the administrator and respond in a manner consistent with the area contingency plan to the extent possible.

(g) Funding for activities undertaken pursuant to subdivisions (a) to (c), inclusive, shall be from the Oil Spill Prevention and Administration Fund created pursuant to Section 8670.38.

(h) All training provided by the administrator shall follow the requirements of applicable federal and state occupational safety and health standards adopted by the Occupational Safety and Health Administration of the Department of Labor and the Occupational Safety and Health Standards Board.

(Amended by Stats. 2014, Ch. 35, Sec. 10. Effective June 20, 2014.)



8670.8.3

The administrator may offer grants to a local government with jurisdiction over or directly adjacent to waters of the state to provide oil spill response equipment to be deployed by a local spill response manager certified pursuant to Section 8670.8. The administrator may request the Legislature to appropriate funds from the Oil Spill Prevention and Administration Fund created pursuant to Section 8670.38 for the purposes of this section.

(Amended by Stats. 2014, Ch. 35, Sec. 11. Effective June 20, 2014.)



8670.8.5

The administrator may use volunteer workers in response, containment, restoration, wildlife rehabilitation, and cleanup efforts for oil spills in waters of the state. The volunteers shall be deemed employees of the state for the purpose of workers’ compensation under Article 2 (commencing with Section 3350) of Chapter 2 of Part 1 of Division 4 of the Labor Code. Any payments for workers’ compensation pursuant to this section shall be made from the Oil Spill Response Trust Fund created pursuant to Section 8670.46.

(Amended by Stats. 2014, Ch. 35, Sec. 12. Effective June 20, 2014.)



8670.9

(a) The administrator shall enter into discussions on behalf of the state with the States of Alaska, Hawaii, Oregon, and Washington, for the purpose of developing interstate agreements regarding oil spill prevention and response. The agreements shall address, including, but not limited to, all of the following:

(1) Coordination of vessel safety and traffic.

(2) Spill prevention equipment and response required on vessels and at facilities.

(3) The availability of oil spill response and cleanup equipment and personnel.

(4) Other matters that may relate to the transport of oil and oil spill prevention, response, and cleanup.

(b) The administrator shall coordinate the development of these agreements with the Coast Guard, the Province of British Columbia in Canada, and the Republic of Mexico.

(Amended by Stats. 2014, Ch. 35, Sec. 13. Effective June 20, 2014.)



8670.95

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 2014, Ch. 35, Sec. 60. Effective June 20, 2014.)



8670.10

(a) (1) Except as provided in subdivision (b), in coordination with all appropriate federal, state, and local government entities, the administrator shall periodically carry out announced and unannounced drills to test response and cleanup operations, equipment, contingency plans, and procedures implemented under this chapter. If practical, the administrator shall coordinate drills with drills carried out by the State Lands Commission and the California Coastal Commission to test prevention operations, equipment, and procedures. In carrying out announced drills, the administrator shall coordinate with the private entities involved in the drill. Each state and local entity, each rated OSRO, and each operator shall cooperate with the administrator in carrying out these drills.

(2) The administrator shall establish performance standards that each operator and rated OSRO shall meet during the drills carried out pursuant to this subdivision. The standards shall include, but are not limited to, a standard for the time allowable for adequate response, and shall also specify conditions for canceling a drill because of hazardous or other operational circumstances that may exist. The standards shall specify the protections that the administrator determines are necessary for any environmentally sensitive area, as defined by the administrator.

(3) The costs incurred by an operator to comply with this section and regulations adopted pursuant to this section are the responsibility of the operator. All costs incurred by a local, state, or federal agency in conjunction with participation in a drill pursuant to this chapter shall be borne by each respective agency.

(4) After every drill attended by the administrator or his or her representative, that person shall issue a report that evaluates the performance of the participants.

(b) (1) If the administrator, the United States Coast Guard, or any other qualified public agency, as determined by the administrator, is unable to attend a drill of an oil spill contingency plan held outside the state, the administrator may require the owner or operator to provide for an independent drill monitor to evaluate the drill consistent with the requirements of this chapter. The administrator shall adopt regulations to implement this section on or before January 1, 2010.

(2) Within 14 days after the date that the drill specified in paragraph (1) is conducted, the independent drill monitor shall submit the evaluation specified in paragraph (1) to the administrator and owner or operator.

(3) Based on the evaluation submitted pursuant to paragraph (2) and any other applicable requirements of this chapter, the administrator shall determine whether the drill conducted pursuant to this subdivision satisfies the requirements of this chapter.

(Amended by Stats. 2008, Ch. 566, Sec. 1. Effective January 1, 2009.)



8670.12

(a) The administrator shall conduct studies and evaluations necessary for improving oil spill response, containment, and cleanup and oil spill wildlife rehabilitation in waters of the state and oil transportation systems. The administrator may expend moneys from the Oil Spill Prevention and Administration Fund created pursuant to Section 8670.38, enter into consultation agreements, and acquire necessary equipment and services for the purpose of carrying out these studies and evaluations.

(b) The administrator shall study the use and effects of dispersants, incineration, bioremediation, and any other methods used to respond to a spill. The study shall periodically be updated to ensure the best achievable protection from the use of those methods. Based upon substantial evidence in the record, the administrator may determine in individual cases that best achievable protection is provided by establishing requirements that provide the greatest degree of protection achievable without imposing costs that significantly outweigh the incremental protection that would otherwise be provided. The studies shall do all of the following:

(1) Evaluate the effectiveness of dispersants and other chemical agents in oil spill response under varying environmental conditions.

(2) Evaluate potential adverse impacts on the environment and public health including, but not limited to, adverse toxic impacts on water quality, fisheries, and wildlife with consideration to bioaccumulation and synergistic impacts, and the potential for human exposure, including skin contact and consumption of contaminated seafood.

(3) Recommend appropriate uses and limitations on the use of dispersants and other chemical agents to ensure they are used only in situations where the administrator determines they are effective and safe.

(c) The administrator shall evaluate the feasibility of using commercial fishermen and other mariners for oil spill containment and cleanup. The study shall examine the following:

(1) Equipment and technology needs.

(2) Coordination with private response personnel.

(3) Liability and insurance.

(4) Compensation.

(d) The studies shall be performed in conjunction with any studies performed by federal, state, and international entities. The administrator may enter into contracts for the studies.

(Amended by Stats. 2014, Ch. 35, Sec. 14. Effective June 20, 2014.)



8670.13

The administrator shall periodically evaluate the feasibility of requiring new technologies to aid prevention, response, containment, cleanup and wildlife rehabilitation.

(Amended by Stats. 2004, Ch. 796, Sec. 12. Effective January 1, 2005.)



8670.13.1

(a) The administrator shall license all oil spill cleanup agents, and shall adopt regulations governing the expedited testing, licensing, and use of oil spill cleanup agents. The administrator shall utilize toxicity and efficacy tests and other information from government and private agencies developed for each specific category of chemical countermeasure in determining the acceptability of an oil spill cleanup agent for license and use.

(b) Sorbents and other cleanup devices that do not employ the use of active chemical cleanup agents, or otherwise determined by the administrator not to cause aquatic toxicity for purposes of oil spill response, are not subject to subdivision (a).

(c) The administrator may charge applicants a fee for the costs of processing an application for a license for an oil spill cleanup agent, not to exceed one thousand dollars ($1,000). The administrator may require renewal of a license every five years, and may charge a fee for the cost of processing the renewal of the license for an oil spill cleanup agent, not to exceed one hundred dollars ($100). Only one license per cleanup agent shall be required statewide.

(Amended by Stats. 1996, Ch. 390, Sec. 1. Effective August 19, 1996.)



8670.13.2

The administrator shall prepare and periodically revise regulations regarding licensing of oil spill cleanup agents. The authority of the administrator shall be substituted for the authority of the State Water Resources Control Board and cross references shall be corrected. The administrator shall submit these regulations to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations. These regulations are exempt from the Administrative Procedure Act. The regulations shall become effective upon filing.

(Amended by Stats. 2004, Ch. 796, Sec. 13. Effective January 1, 2005.)



8670.14

The administrator shall coordinate the oil spill prevention and response programs and facility, tank vessel, and nontank vessel safety standards of the state with federal programs as appropriate and to the maximum extent possible.

(Amended by Stats. 2014, Ch. 35, Sec. 15. Effective June 20, 2014.)






ARTICLE 3 - Marine Safety

8670.16

The administrator shall take any action necessary and appropriate to promote the adoption of statutes or regulations by the federal government that establish all of the following requirements:

(a) Each tank ship using ports in the state shall have alarms on the bridge that give warning any time an attempt is made to control the tank ship manually while the autopilot is engaged, whether the attempt is successful or not, or any time the autopilot fails.

(b) Each tank ship using ports in the state shall have in good working order, all of the following:

(1) Two “VHF” bridge-to-bridge radiotelephones.

(2) One single-side band radiotelephone.

(3) One satellite communication device.

(4) Two collision avoidance radar devices, at least one of which has automatic collision avoidance (ARPA) capability.

(c) Each tank ship and tank barge shall use only shipping lanes designed to significantly reduce the likelihood of oil spills reaching sensitive environmental areas, including, but not limited to, the Channel Islands, Big Sur, the Farallon Islands, and the North Coast.

(Amended by Stats. 2001, Ch. 748, Sec. 8. Effective January 1, 2002.)



8670.17

(a) The administrator shall adopt regulations regarding the equipment, personnel, and operation of vessels to and from marine terminals that are used to transfer oil.

(b) The regulations shall be adopted, and thereafter periodically revised, to ensure the best achievable protection of the public health and safety and the environment.

(c) The regulations adopted pursuant to this section shall include, but not be limited to, both of the following:

(1) A requirement that the vessel has functional equipment that is compatible with any vessel traffic advisory control system that may be established along the California coast.

(2) A requirement that the vessel, while in marine waters, has at all times at least one person on the bridge who is able to communicate fluently and effectively both in English and in the language of the master of the vessel.

(Amended by Stats. 2001, Ch. 748, Sec. 9. Effective January 1, 2002.)



8670.17.1

The administrator may, for purposes of efficiency, safety, or implementation consistency, provide for services to vessels, ports, and port users which are necessary to achieve requirements mandated pursuant to this article. The administrator may establish or authorize reimbursement for those services which do not exceed the reasonable costs incurred in implementing and administering the service.

(Added by Stats. 1993, Ch. 1190, Sec. 1. Effective October 11, 1993.)



8670.17.2

(a) The administrator shall adopt regulations governing tugboat escorts for tank ships and tank barges entering, leaving, or navigating in the harbors of the state. The regulations shall be adopted, and thereafter periodically revised, to ensure the best achievable protection of the public health and safety and the environment.

(b) The regulations adopted pursuant to subdivision (a) shall include, but not be limited to, a determination of the circumstances under which tank ships and tank barges are required to be accompanied by a tugboat or tugboats of sufficient size, horsepower, and pull capability while entering, leaving, or navigating in the harbors of the state. In making that determination, the administrator shall be guided by the recommendations of the harbor safety committees established pursuant to Section 8670.23.

(c) The administrator may adopt regulations that differ from the recommendations of the harbor safety committees only after a public hearing. If the administrator proposes to adopt regulations that require the use of tugboat escorts in fewer instances in the harbors of San Francisco, San Pablo, and Suisun Bays than that which is recommended by the Harbor Safety Committee for San Francisco, San Pablo, and Suisun Bays, the administrator shall, in a public hearing, adopt findings, based on substantial evidence, that the proposed regulations provide adequate protection and are consistent with the purposes of this chapter.

(d) A public hearing held in accordance with Section 11346.8 shall satisfy the public hearing requirement of subdivision (c).

(e) The Legislature hereby finds and declares that the appropriate use of tugboat escorts can improve vessel safety, particularly in the harbors of San Francisco, San Pablo, and Suisun Bays, and that the regulations concerning tugboat escorts in those harbors shall be adopted as quickly as practicable and may be adopted before the adoption of all other regulations required by this section.

(Amended by Stats. 2001, Ch. 748, Sec. 10. Effective January 1, 2002.)



8670.18

(a) The administrator may inspect or cause to be inspected on a regular basis all vessels.

(b) The administrator shall evaluate and periodically review the adequacy of the vessel inspection programs conducted by the Coast Guard and any other federal, state, or local agency. The evaluation shall consider all of the following:

(1) The frequency and scope of inspections.

(2) The continuing commitment of the Coast Guard to conduct frequent vessel inspections.

(3) Any new or pending federal legislation that is likely to change the Coast Guard’s inspection programs.

(4) Whether it is desirable for the state to contract with the Coast Guard for more frequent or expanded vessel inspections.

(5) Whether it is desirable and practical for the state to develop and implement a state vessel inspection program.

(c) If the administrator determines in the report that the Coast Guard inspection program is inadequate, the administrator shall attempt to enter into an agreement with the Coast Guard to remedy the deficiencies.

(d) If, within a reasonable time, the administrator cannot remedy deficiencies in the Coast Guard inspection programs, the administrator shall report to the Legislature concerning the steps the administrator is taking to ensure that an adequate vessel inspection program is in place. The administrator shall adopt regulations for any vessel inspection program established pursuant to this section. Vessel inspections authorized pursuant to this section shall be conducted only for the purposes of determining compliance with relevant federal law and the Lempert-Keene-Seastrand Oil Spill Prevention and Response Act, as defined in Section 8670.1. The administrator shall consult with the Coast Guard regarding state-mandated requirements for vessel inspections.

(e) Any state vessel inspection program established pursuant to this section shall not duplicate the activities of the Coast Guard or other authorized federal agencies. The administrator shall maintain a record of these activities for each vessel inspected. Any violation of Coast Guard regulations shall immediately be reported to the Coast Guard.

(Amended by Stats. 2004, Ch. 796, Sec. 15. Effective January 1, 2005.)



8670.19

(a) The administrator shall periodically conduct a comprehensive review of all oil spill contingency plans. The administrator shall do both of the following:

(1) Segment the state into appropriate areas as necessary.

(2) Evaluate the oil spill contingency plans for each area to determine if deficiencies exist in equipment, personnel, training, and any other area determined to be necessary, including those response resources properly authorized for cascading into the area, to ensure the best achievable protection of state waters from oil spills.

(b) If the administrator finds that deficiencies exist, the administrator shall, by the process set forth in Section 8670.31, remand any oil spill contingency plans to the originating party with recommendations for amendments necessary to ensure that the waters of the state are protected.

(Amended by Stats. 2014, Ch. 35, Sec. 16. Effective June 20, 2014.)



8670.20

(a) For the purposes of this section, “vessel” means a vessel, as defined in Section 21 of the Harbors and Navigation Code, of 300 gross registered tons or more.

(b) Any party responsible for a vessel shall notify the Coast Guard within one hour of a disability if the disabled vessel is within 12 miles of the shore of this state. The administrator and the Office of Emergency Services shall request the Coast Guard to notify the Office of Emergency Services as soon as possible after the Coast Guard receives notice of a disabled vessel within 12 miles of the shore of this state. The administrator shall attempt to negotiate an agreement with the Coast Guard governing procedures for Coast Guard notification to the state regarding disabled vessels.

(c) Whenever the Office of Emergency Services receives notice of a disabled vessel, the office shall immediately notify the administrator. If the administrator receives notice from any other source regarding the presence of a disabled vessel within 12 miles of the shore of this state, the administrator shall immediately notify the Office of Emergency Services.

(d) For the purposes of this section, a vessel shall be considered disabled if any of the following occurs:

(1) Any accidental or intentional grounding that creates a hazard to the environment or the safety of the vessel.

(2) Loss of main propulsion or primary steering or any component or control system that causes a reduction in the maneuvering capabilities of the vessel. For the purposes of this paragraph, “loss” means that any system, component, part, subsystem, or control system does not perform the specified or required function.

(3) An occurrence materially and adversely affecting the vessel’s seaworthiness or fitness for service, including, but not limited to, fire, flooding, or collision with another vessel.

(4) Any occurrence not meeting the above criteria, but that creates the serious possibility of an oil spill or an occurrence that may result in an oil spill.

(e) For the purposes of this section, a tank barge shall be considered disabled if any of the following occur:

(1) The towing mechanism becomes disabled.

(2) The tugboat towing the tank barge becomes disabled through occurrences specified in subdivision (d).

(Amended by Stats. 2013, Ch. 352, Sec. 181. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8670.21

(a) As used in this section, the following terms have the following meanings:

(1) “Vessels” means vessels as defined in Section 21 of the Harbors and Navigation Code.

(2) “VTS system” means a vessel traffic service system.

(b) The administrator shall negotiate an agreement with the Coast Guard, appropriate port agencies, or appropriate organizations, for a VTS system to protect the harbors of this state. The administrator may include in the agreement provisions for vessel traffic monitoring and communications systems for areas of the coast outside of harbors, or negotiate a separate agreement for that purpose. The purpose of a VTS system and a vessel traffic monitoring and communications system shall be to aid navigation by providing satellite tracking, radar, or other information regarding ship locations and traffic, to prevent collisions and groundings.

(c) A plan developed by the administrator, in consultation with the Coast Guard, shall provide for implementing and maintaining VTS systems pursuant to subdivision (b) for the Ports of Los Angeles and Long Beach, the Harbors of San Francisco, the Santa Barbara Channel, and any other area where establishing a VTS system or a vessel monitoring and communications system is recommended by the Coast Guard. The plan shall provide for the areas described in this subdivision, and for any other system and areas that are recommended by the Coast Guard, or recommended by the administrator and approved by the Coast Guard. Only systems that will be operated by the Coast Guard, or that will have direct communication with a Coast Guard officer who has Captain of the Port enforcement authority, shall be included in the plan. The plan shall be amended periodically to reflect any changes in Coast Guard recommendations or operations, and any changes in the agreements entered into pursuant to subdivision (b). The plan shall, to the extent allowable given federal requirements, provide for the best achievable protection.

(d) (1) The administrator shall attempt to provide funding for VTS systems and vessel monitoring and communications systems through voluntary funding, or services in kind, provided by the maritime industry. If agreement on voluntary funding or services in kind cannot be reached, the administrator may establish a fee system that reflects the commercial maritime activity of each of the respective harbors or areas for which a VTS system or a vessel monitoring and communications system is established. Using that fee system, the administrator shall fund VTS systems and vessel monitoring and communications systems.

(2) The money collected pursuant to this subdivision shall be deposited in the Vessel Safety Account, which is hereby created in the Oil Spill Prevention and Administration Fund. The money in the Vessel Safety Account is hereby continuously appropriated for the sole purpose of funding VTS systems and vessel monitoring and communications systems. Other than the fees imposed pursuant to this subdivision that are deposited in the Vessel Safety Account, no funds from the Oil Spill Prevention and Administration Fund may be used to pay for VTS systems or vessel traffic monitoring and communications systems.

(3) The administrator shall adopt regulations to implement this subdivision. The administrator may adopt regulations prohibiting tank barges and tank ships from accepting or unloading oil at marine terminals if a tank barge or tank ship is not in compliance with required VTS system or vessel traffic monitoring and communications system equipment.

(e) If a VTS system covers waters outside the jurisdiction of a local port authority, the administrator may grant the money that is determined to be necessary for the purchase and installation of equipment required for the establishment or expansion of the VTS system. Those grants may be made from the Oil Spill Response Trust Fund in accordance with Section 8670.49, as individual and nonrecurring appropriations through the budget process, but shall not exceed the amount of interest earned from money in that fund.

(f) (1) The Marine Exchange of Los Angeles-Long Beach Harbor, Inc., a corporation organized under the Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code), may operate a VTS system in the VTS area described in Section 445 of the Harbors and Navigation Code if the VTS system is approved by the Coast Guard and certified by the administrator as meeting the requirements of this chapter. The marine exchange shall cooperate fully with the administrator in the development, implementation, and operation of that VTS system. Upon certification by the administrator that the Coast Guard has commenced operation of a fully federally funded VTS system for the VTS area, the authorization for the marine exchange to operate a VTS system shall terminate.

(2) The Port of Los Angeles and the Port of Long Beach may impose fees upon all covered vessels, as defined in Section 445.5 of the Harbors and Navigation Code, for the funding of the VTS system operated by the marine exchange.

(3) No vessel that is required to comply with Article 4 (commencing with Section 445) of Chapter 1 of Division 3 of the Harbors and Navigation Code shall assert any claim against the marine exchange or any officer, director, employee, or representative of the marine exchange for any damage, loss, or expense, including any rights of indemnity or other rights of any kind, sustained by that vessel or its owners, agents, charterers, operators, crew, or third parties arising out of, or connected with, directly or indirectly, the marine exchange’s operation of the vessel traffic service, even though resulting in whole or in part from the negligent acts or omissions of the marine exchange or of an officer, director, employee, or representative of the marine exchange.

(4) Each vessel required to comply with Article 4 (commencing with Section 445) of Chapter 1 of Division 3 of the Harbors and Navigation Code shall defend, indemnify, and hold harmless the marine exchange and its officers, directors, employees, and representatives from any and all claims, suits, or actions of any nature by whomsoever asserted, even though resulting or alleged to have resulted from negligent acts or omissions of the marine exchange or of an officer, director, employee, or representative of the marine exchange.

(5) Nothing in this subdivision affects any liability or rights that may arise by reason of the gross negligence or intentional or willful misconduct of the marine exchange or of an officer, director, employee, or representative of the marine exchange in the operation of the VTS system, including any liability pursuant to subdivision (c) of Section 449.5 of the Harbors and Navigation Code.

(6) The marine exchange and its officers and directors are subject to Section 5047.5 of the Corporations Code to the extent that the marine exchange meets the criteria specified in that section.

(7) Nothing in this section shall be deemed to include the marine exchange or its officers, directors, employees, or representatives within the definition of “responsible party” pursuant to Section 8670.3 for purposes of this chapter.

(8) Upon request by the administrator, the marine exchange shall submit a report containing a complete description of the VTS system operated by the marine exchange. Upon receiving the report, the administrator shall determine, after a public hearing, whether the elements and operation of the VTS system are consistent with the Harbor Safety Plan for the Ports of Los Angeles and Long Beach developed pursuant to Section 8670.23.1 and the standards for the statewide vessel traffic service systems plan. If the administrator determines that the VTS system is inconsistent with the Harbor Safety Plan for the Ports of Los Angeles and Long Beach developed pursuant to Section 8670.23.1 or with the statewide vessel traffic service systems plan, the administrator shall issue an order to the marine exchange specifying modifications to the VTS system to eliminate the inconsistencies. If the marine exchange has not complied with that order within six months of issuance, the administrator may, in addition to, or in lieu of, any other enforcement action authorized by this chapter or Article 4 (commencing with Section 445) of Chapter 1 of Division 3 of the Harbors and Navigation Code, and after a public hearing, administratively revoke the authorization for the marine exchange to operate a VTS system. If authorization for the marine exchange to operate a VTS system is revoked, the administrator shall take any action necessary to expeditiously establish a VTS system for the VTS area described in Section 445 of the Harbors and Navigation Code. The action may include the assessment of fees on vessels, port users, and ports, and needed expenditures, as provided in subdivision (d).

(g) It is the intent of the Legislature that VTS systems and vessel traffic monitoring and communications systems be completed and operated by the Coast Guard, except that, with respect to the VTS area described in Section 445 of the Harbors and Navigation Code, a VTS system may be operated by the Marine Exchange of Los Angeles-Long Beach, Inc., pursuant to subdivision (f).

(Amended by Stats. 2004, Ch. 796, Sec. 17. Effective January 1, 2005.)



8670.22

Any vessel that is not in compliance with the time schedules and requirements relating to double hulls set forth in the federal Oil Pollution Prevention, Response, Liability and Compensation Act of 1990 shall be prohibited from docking, loading, or unloading at any marine terminal in the state.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.23

(a) The administrator shall establish Harbor Safety Committees for harbors and adjacent regions of San Diego; Los Angeles/Long Beach; Port Hueneme; San Francisco; and Humboldt Bay.

(b) The administrator shall determine the geographic area for each harbor safety committee.

(c) The administrator shall appoint to each harbor safety committee, for a term of three years, all of the following members, and their alternates:

(1) A designee of a port authority within the harbor.

(2) A representative of tank ship operators.

(3) A representative of the pilot organizations within the harbor.

(4) A representative of dry cargo vessel operators.

(5) A representative of commercial fishing operators.

(6) A representative of a recognized nonprofit environmental organization that has as a purpose the protection of marine resources.

(7) A designee of the California Coastal Commission, except that for the Harbor Safety Committee for San Francisco Bay, the administrator shall appoint a designee of the San Francisco Bay Conservation and Development Commission.

(8) A representative from a recognized labor organization involved with operations of vessels.

(9) A designee of the Captain of the Port from the United States Coast Guard, the United States Army Corps of Engineers, the National Oceanographic and Atmospheric Administration, and the United States Navy to the extent that each consents to participate on the committee.

(10) A representative of tug or tank barge operators, who is not also engaged in the business of operating either tank ships or dry cargo vessels.

(11) A representative of pleasure boat operators.

(12) A harbor safety committee may petition the administrator with a request for a new or additional membership position needed to conduct the harbor safety committee business and that reflects the makeup of the local maritime community. The approval of this petition shall be at the sole discretion of the administrator.

(13) A harbor safety committee may petition the administrator for the elimination of a new or additional membership position requested and approved pursuant to paragraph (12). The approval of this petition shall be at the sole discretion of the administrator.

(d) The members appointed from the categories listed in paragraphs (2), (3), (4), and (10) of subdivision (c) shall have navigational expertise. An individual is considered to have navigational expertise if the individual meets any of the following conditions:

(1) Has held or is presently holding a Coast Guard Merchant Marine Deck Officer’s license.

(2) Has held or is presently holding a position on a commercial vessel that includes navigational responsibilities.

(3) Has held or is presently holding a shoreside position with direct operational control of vessels.

(4) Has held or is currently holding a position having responsibilities for permitting or approving the docking of vessels in and around harbor facilities relating to the safe navigation of vessels.

(e) The administrator shall appoint a chairperson and vice chairperson for each harbor safety committee from the membership specified in subdivision (c). The administrator may withdraw such appointments at his or her sole discretion.

(f) Upon request of the harbor safety committee, the administrator may remove a member.

(g) Each member of a harbor safety committee may be reimbursed for actual and necessary expenses incurred in the performance of committee duties.

(Amended by Stats. 2004, Ch. 796, Sec. 18. Effective January 1, 2005.)



8670.23.1

(a) Each harbor safety committee established pursuant to Section 8670.23 shall be responsible for planning for the safe navigation and operation of tank ships, tank barges, and other vessels within each harbor. Each committee shall prepare a harbor safety plan, encompassing all vessel traffic within the harbor.

(b) The administrator shall adopt regulations for harbor safety committee membership positions required in addition to those specified in Section 8670.23 and for harbor safety plans in consultation with the committees of those harbors listed in Section 8670.23, and other affected parties. The regulations shall require that the plan contain a discussion of the competitive aspects of the recommendations of the harbor safety committee.

(c) The regulations shall ensure that each harbor safety plan includes all of the following elements:

(1) A recommendation determining when tank vessels are required to be accompanied by a tugboat or tugboats, of sufficient size, horsepower, and pull capability while entering, leaving, or navigating in the harbor. The Harbor Safety Committee for San Francisco shall give the highest priority to the continual review and evaluation of tugboat escort regulations. The administrator shall be guided by the recommendations of the harbor safety committee when adopting regulations pursuant to Section 8670.17.2.

(2) A review and evaluation of the adequacy of, and any changes needed in, all of the following:

(A) Anchorage designations and sounding checks.

(B) Communications systems.

(C) Small vessel congestion in shipping channels.

(D) Placement and effectiveness of navigational aids, channel design plans, and the traffic and routings from port construction and dredging projects.

(3) Procedures for routing vessels during emergencies that impact navigation.

(4) Bridge management requirements.

(5) Suggested mechanisms to ensure that the provisions of the plan are fully and regularly enforced.

(d) Each harbor safety plan shall be submitted to the administrator. The administrator shall review and provide comment on the plan for consistency with the regulations.

(e) The administrator shall, in consultation with the harbor safety committees listed in Section 8670.23, implement the plans. The administrator shall adopt regulations necessary to implement the plans. When federal authority or action is required to implement a plan, the administrator shall petition the appropriate federal agency or the United States Congress, as may be necessary.

(f) On or before July 1 of each year, each harbor safety committee shall revise its respective harbor safety plan and report its findings and recommendations to the administrator.

(g) The administrator may direct a harbor safety committee to address any issue affecting maritime safety or security, as appropriate, and to report findings and recommendations on those issues. The administrator shall forward those findings and recommendations to the appropriate authority.

(Amended by Stats. 2004, Ch. 796, Sec. 19. Effective January 1, 2005.)



8670.23.2

(a) The Legislature hereby finds and declares that because the administrator must rely on the expertise provided by volunteer members of the harbor safety committees and be guided by their recommendations in making decisions that relate to the public safety, members of the harbor safety committees should be entitled to the same immunity from liability provided other public employees.

(b) Members of the harbor safety committees appointed pursuant to Section 8670.23, while performing duties required by this article or by the administrator, shall be entitled to the same rights and immunities granted public employees by Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1. Those rights and immunities are deemed to have attached, and shall attach, as of the date of appointment of the member to the harbor safety committee.

(Added by Stats. 1995, Ch. 337, Sec. 7. Effective January 1, 1996.)



8670.24

(a) The administrator shall evaluate all pilotage areas in the state. This evaluation shall include all of the following:

(1) The effectiveness of the state licensing program.

(2) The policies and procedures for investigating pilot incidents by either the Coast Guard or the State Board of Pilot Commissioners for the Bays of San Francisco, San Pablo, and Suisun.

(3) The feasibility and desirability of applying a surcharge in addition to other fees for pilotage for the purposes of providing expanded pilot training.

(b) The administrator will contact the various pilotage groups, the Coast Guard, and the maritime industry as part of his or her evaluation process.

(Amended by Stats. 2004, Ch. 796, Sec. 20. Effective January 1, 2005.)






ARTICLE 4 - Oil Spill Response

8670.25

(a) A person who, without regard to intent or negligence, causes or permits any oil to be discharged in or on the waters of the state shall immediately contain, clean up, and remove the oil in the most effective manner that minimizes environmental damage and in accordance with the applicable contingency plans, unless ordered otherwise by the Coast Guard or the administrator.

(b) If there is a spill, an owner or operator shall comply with the applicable oil spill contingency plan approved by the administrator.

(Amended by Stats. 2014, Ch. 35, Sec. 17. Effective June 20, 2014.)



8670.25.5

(a) (1) Without regard to intent or negligence, any party responsible for the discharge or threatened discharge of oil in waters of the state shall report the discharge immediately to the Office of Emergency Services pursuant to Section 25510 of the Health and Safety Code.

(2) If the information initially reported pursuant to paragraph (1) was inaccurate or incomplete, or if the quantity of oil discharged has changed, any party responsible for the discharge or threatened discharge of oil in waters of the state shall report the updated information immediately to the Office of Emergency Services pursuant to paragraph (1). The report shall contain the accurate or complete information, or the revised quantity of oil discharged.

(b) Immediately upon receiving notification pursuant to subdivision (a), the Office of Emergency Services shall notify the administrator, the State Lands Commission, the California Coastal Commission, the California regional water quality control board having jurisdiction over the location of the discharged oil, and the appropriate local governmental agencies in the area surrounding the discharged oil, and take the actions required by subdivision (d) of Section 8589.7. If the spill has occurred within the jurisdiction of the San Francisco Bay Conservation and Development Commission, the Office of Emergency Services shall notify that commission. Each public agency specified in this subdivision shall adopt an internal protocol over communications regarding the discharge of oil and file the internal protocol with the Office of Emergency Services.

(c) The 24-hour emergency telephone number of the Office of Emergency Services shall be posted at every railroad dispatch, pipeline operator control center, and marine terminal, at the area of control of every marine facility, and on the bridge of every tank ship in marine waters.

(d) Except as otherwise provided in this section and Section 8589.7, a notification made pursuant to this section shall satisfy any immediate notification requirement contained in any permit issued by a permitting agency.

(Amended by Stats. 2014, Ch. 35, Sec. 18. Effective June 20, 2014.)



8670.26

Any local or state agency responding to an oil spill shall notify the Office of Emergency Services, if notification is required under Section 8670.25.5, Section 13272 of the Water Code, or any other notification procedure adopted in the California oil spill contingency plan has not occurred.

(Amended by Stats. 2014, Ch. 35, Sec. 19. Effective June 20, 2014.)



8670.27

(a) (1) All potentially responsible parties for an oil spill and all of their agents and employees and all state and local agencies shall carry out response and cleanup operations in accordance with the applicable contingency plan, unless directed otherwise by the administrator or the Coast Guard.

(2) Except as provided in subdivision (b), the responsible party, potentially responsible parties, their agents and employees, the operators of all vessels docked at a marine facility that is the source of a discharge, and all state and local agencies shall carry out spill response consistent with the California oil spill contingency plan or other applicable federal, state, or local spill response plans, and owners and operators shall carry out spill response consistent with their applicable response contingency plans, unless directed otherwise by the administrator or the Coast Guard.

(b) If a responsible party or potentially responsible party reasonably, and in good faith, believes that the directions or orders given by the administrator pursuant to subdivision (a) will substantially endanger the public safety or the environment, the party may refuse to act in compliance with the orders or directions of the administrator. The responsible party or potentially responsible party shall state, at the time of the refusal, the reasons why the party refuses to follow the orders or directions of the administrator. The responsible party or potentially responsible party shall give the administrator written notice of the reasons for the refusal within 48 hours of refusing to follow the orders or directions of the administrator. In any civil or criminal proceeding commenced pursuant to this section, the burden of proof shall be on the responsible party or potentially responsible party to demonstrate, by clear and convincing evidence, why the refusal to follow the orders or directions of the administrator was justified under the circumstances.

(Amended by Stats. 2014, Ch. 35, Sec. 20. Effective June 20, 2014.)






ARTICLE 5 - Contingency Planning

8670.28

(a) The administrator, taking into consideration the facility or vessel contingency plan requirements of the State Lands Commission, the Office of the State Fire Marshal, the California Coastal Commission, and other state and federal agencies, shall adopt and implement regulations governing the adequacy of oil spill contingency plans to be prepared and implemented under this article. All regulations shall be developed in consultation with the Oil Spill Technical Advisory Committee, and shall be consistent with the California oil spill contingency plan and not in conflict with the National Contingency Plan. The regulations shall provide for the best achievable protection of waters and natural resources of the state. The regulations shall permit the development, application, and use of an oil spill contingency plan for similar vessels, pipelines, terminals, and facilities within a single company or organization, and across companies and organizations. The regulations shall, at a minimum, ensure all of the following:

(1) All areas of state waters are at all times protected by prevention, response, containment, and cleanup equipment and operations.

(2) Standards set for response, containment, and cleanup equipment and operations are maintained and regularly improved to protect the resources of the state.

(3) All appropriate personnel employed by operators required to have a contingency plan receive training in oil spill response and cleanup equipment usage and operations.

(4) Each oil spill contingency plan provides for appropriate financial or contractual arrangements for all necessary equipment and services for the response, containment, and cleanup of a reasonable worst case oil spill scenario for each area the plan addresses.

(5) Each oil spill contingency plan demonstrates that all protection measures are being taken to reduce the possibility of an oil spill occurring as a result of the operation of the facility or vessel. The protection measures shall include, but not be limited to, response to disabled vessels and an identification of those measures taken to comply with requirements of Division 7.8 (commencing with Section 8750) of the Public Resources Code.

(6) Each oil spill contingency plan identifies the types of equipment that can be used, the location of the equipment, and the time taken to deliver the equipment.

(7) Each facility, as determined by the administrator, conducts a hazard and operability study to identify the hazards associated with the operation of the facility, including the use of the facility by vessels, due to operating error, equipment failure, and external events. For the hazards identified in the hazard and operability studies, the facility shall conduct an offsite consequence analysis that, for the most likely hazards, assumes pessimistic water and air dispersion and other adverse environmental conditions.

(8) Each oil spill contingency plan contains a list of contacts to call in the event of a drill, threatened discharge of oil, or discharge of oil.

(9) Each oil spill contingency plan identifies the measures to be taken to protect the recreational and environmentally sensitive areas that would be threatened by a reasonable worst case oil spill scenario.

(10) Standards for determining a reasonable worst case oil spill. However, for a nontank vessel, the reasonable worst case is a spill of the total volume of the largest fuel tank on the nontank vessel.

(11) Each oil spill contingency plan specifies an agent for service of process. The agent shall be located in this state.

(b) The regulations and guidelines adopted pursuant to this section shall also include provisions to provide public review and comment on submitted oil spill contingency plans.

(c) The regulations adopted pursuant to this section shall specifically address the types of equipment that will be necessary, the maximum time that will be allowed for deployment, the maximum distance to cooperating response entities, the amounts of dispersant, and the maximum time required for application, should the use of dispersants be approved. Upon a determination by the administrator that booming is appropriate at the site and necessary to provide best achievable protection, the regulations shall require that vessels engaged in lightering operations be boomed prior to the commencement of operations.

(d) The administrator shall adopt regulations and guidelines for oil spill contingency plans with regard to mobile transfer units, small marine fueling facilities, and vessels carrying oil as secondary cargo that acknowledge the reduced risk of damage from oil spills from those units, facilities, and vessels while maintaining the best achievable protection for the public health and safety and the environment.

(e) The regulations adopted pursuant to subdivision (d) shall be exempt from review by the Office of Administrative Law. Subsequent amendments and changes to the regulations shall not be exempt from review by the Office of Administrative Law.

(Amended by Stats. 2014, Ch. 35, Sec. 21. Effective June 20, 2014.)



8670.28.5

An operator shall maintain a level of readiness that will allow effective implementation of the applicable contingency plans.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.29

(a) In accordance with the rules, regulations, and policies established by the administrator pursuant to Section 8670.28, an owner or operator of a facility, small marine fueling facility, or mobile transfer unit, or an owner or operator of a tank vessel, nontank vessel, or vessel carrying oil as secondary cargo, while operating in the waters of the state or where a spill could impact waters of the state, shall have an oil spill contingency plan that has been submitted to, and approved by, the administrator pursuant to Section 8670.31. An oil spill contingency plan shall ensure the undertaking of prompt and adequate response and removal action in case of a spill, shall be consistent with the California oil spill contingency plan, and shall not conflict with the National Oil and Hazardous Substances Pollution Contingency Plan (NCP).

(b) An oil spill contingency plan shall, at a minimum, meet all of the following requirements:

(1) Be a written document, reviewed for feasibility and executability, and signed by the owner or operator, or his or her designee.

(2) Provide for the use of an incident command system to be used during a spill.

(3) Provide procedures for reporting oil spills to local, state, and federal agencies, and include a list of contacts to call in the event of a drill, threatened spill, or spill.

(4) Describe the communication plans to be used during a spill, if different from those used by a recognized incident command system.

(5) Describe the strategies for the protection of environmentally sensitive areas.

(6) Identify at least one rated OSRO for each rating level established pursuant to Section 8670.30. Each identified rated OSRO shall be directly responsible by contract, agreement, or other approved means to provide oil spill response activities pursuant to the oil spill contingency plan. A rated OSRO may provide oil spill response activities individually, or in combination with another rated OSRO, for a particular owner or operator.

(7) Identify a qualified individual.

(8) Provide the name, address, and telephone and facsimile numbers for an agent for service of process, located within the state and designated to receive legal documents on behalf of the owner or operator.

(9) Provide for training and drills on elements of the plan at least annually, with all elements of the plan subject to a drill at least once every three years.

(c) An oil spill contingency plan for a vessel shall also include, but is not limited to, all of the following requirements:

(1) The plan shall be submitted to the administrator at least seven days prior to the vessel entering waters of the state.

(2) The plan shall provide evidence of compliance with the International Safety Management Code, established by the International Maritime Organization, as applicable.

(3) If the oil spill contingency plan is for a tank vessel, the plan shall include both of the following:

(A) The plan shall specify oil and petroleum cargo capacity.

(B) The plan shall specify the types of oil and petroleum cargo carried.

(4) If the oil spill contingency plan is for a nontank vessel, the plan shall include both of the following:

(A) The plan shall specify the type and total amount of fuel carried.

(B) The plan shall specify the capacity of the largest fuel tank.

(d) An oil spill contingency plan for a facility shall also include, but is not limited to, all of the following provisions, as appropriate:

(1) Provisions for site security and control.

(2) Provisions for emergency medical treatment and first aid.

(3) Provisions for safety training, as required by state and federal safety laws for all personnel likely to be engaged in oil spill response.

(4) Provisions detailing site layout and locations of environmentally sensitive areas requiring special protection.

(5) Provisions for vessels that are in the operational control of the facility for loading and unloading.

(e) Unless preempted by federal law or regulations, an oil spill contingency plan for a railroad also shall include, but is not limited to, all of the following:

(1) A list of the types of train cars that may make up the consist.

(2) A list of the types of oil and petroleum products that may be transported.

(3) A map of track routes and facilities.

(4) A list, description, and map of any prestaged spill response equipment and personnel for deployment of the equipment.

(f) The oil spill contingency plan shall be available to response personnel and to relevant state and federal agencies for inspection and review.

(g) The oil spill contingency plan shall be reviewed periodically and updated as necessary. All updates shall be submitted to the administrator pursuant to this article.

(h) In addition to the regulations adopted pursuant to Section 8670.28, the administrator shall adopt regulations and guidelines to implement this section. The regulations and guidelines shall provide for the best achievable protection of waters and natural resources of the state. The administrator may establish additional oil spill contingency plan requirements, including, but not limited to, requirements based on the different geographic regions of the state. All regulations and guidelines shall be developed in consultation with the Oil Spill Technical Advisory Committee.

(i) Notwithstanding subdivision (a) and paragraph (6) of subdivision (b), a vessel or facility operating where a spill could impact state waters that are not tidally influenced shall identify a rated OSRO in the contingency plan no later than January 1, 2016.

(Amended by Stats. 2014, Ch. 35, Sec. 22. Effective June 20, 2014.)



8670.30

(a) An oil spill response organization may apply to the administrator for a rating of that OSRO’s response capabilities. The administrator shall establish rating levels for classifying OSROs pursuant to subdivision (b).

(b) Upon receiving a completed application for rating, the administrator shall review the application and rate the OSRO based on the OSRO’s satisfactory compliance with criteria established by the administrator, which shall include, but is not limited to, all of the following elements:

(1) The geographic region or regions of the state where the OSRO intends to operate.

(2) Timeframes for having response resources on-scene and deployed.

(3) The type of equipment that the OSRO will use and the location of the stored equipment.

(4) The volume of oil that the OSRO is capable of recovering and containing.

(c) The administrator shall not issue a rating until the applicant OSRO completes an unannounced drill. The administrator may call a drill for every distinct geographic area in which the OSRO requests a rating. The drill shall test the resources and response capabilities of the OSRO, including, but not limited to, on water containment and recovery, environmentally sensitive habitat protection, and storage. If an OSRO fails to successfully complete a drill, the administrator shall not issue the requested rating, but the administrator may rate the OSRO at a rating lesser than the rating sought with the application. If an OSRO is denied a requested rating, the OSRO may reapply for rating.

(d) A rating issued pursuant to this section shall be valid for three years unless modified, suspended, or revoked. The administrator shall review the rating of each rated OSRO at least once every three years. The administrator shall not renew a rating unless the OSRO meets criteria established by the administrator, including, at a minimum, that the rated OSRO periodically tests and drills itself, including testing protection of environmentally sensitive sites, during the three-year period.

(e) The administrator shall require a rated OSRO to demonstrate that the rated OSRO can deploy the response resources required to meet the applicable provisions of an oil spill contingency plan in which the OSRO is listed. These demonstrations may be achieved through inspections, announced and unannounced drills, or by any other means.

(f) (1) Except as provided in paragraph (6), each rated OSRO shall satisfactorily complete at least one unannounced drill every three years after receiving its rating.

(2) The administrator may modify, suspend, or revoke an OSRO’s rating if a rated OSRO fails to satisfactorily complete a drill.

(3) The administrator may require the satisfactory completion of one unannounced drill of each rated OSRO prior to being granted a modified rating, and shall require satisfactory completion of one unannounced drill for each rated OSRO prior to being granted a renewal or prior to reinstatement of a revoked or suspended rating.

(4) A drill for the protection of environmentally sensitive areas shall conform as close as possible to the response that would occur during a spill but sensitive sites shall not be damaged during the drill.

(5) The response resources to be deployed by a rated OSRO within the first six hours of a spill or drill shall be dedicated response resources or be owned and controlled by a rated OSRO that are sufficient to meet the spill response planning requirements of the OSRO’s client owner or operator. This requirement does not preclude a rated OSRO from bringing in additional response resources. The administrator may, by regulation, permit a lesser requirement for dedicated or OSRO owned and controlled response resources for shoreline protection.

(6) The administrator may determine that actual satisfactory spill response performance during the previous three years may be substituted in lieu of a drill.

(7) The administrator shall issue a written report evaluating the performance of the OSRO after every unannounced drill called by the administrator.

(8) The administrator shall determine whether an unannounced drill called upon an OSRO by a federal agency during the previous three years qualifies as an unannounced drill for the purposes of this subdivision.

(g) Each rated OSRO shall provide reasonable notice to the administrator about each future drill, and the administrator, or his or her designee, may attend the drill.

(h) The costs incurred by an OSRO to comply with this section and the regulations adopted pursuant to this section, including drills called by the administrator, shall be the responsibility of the OSRO. All local, state, and federal agency costs incurred in conjunction with participation in a drill shall be borne by each respective agency.

(i) (1) A rating awarded pursuant to this section is personal and applies only to the OSRO that receives that rating and the rating is not transferable, assignable, or assumable. A rating does not constitute a possessory interest in real or personal property.

(2) If there is a change in ownership or control of the OSRO, the rating of that OSRO is null and void and the OSRO shall file a new application for a rating pursuant to this section.

(3) For purposes of this subdivision, a “change in ownership or control” includes, but is not limited to, a change in corporate status, or a transfer of ownership that changes the majority control of voting within the entity.

(j) The administrator may charge a reasonable fee to process an application for, or renewal of, a rating.

(k) The administrator shall adopt regulations to implement this section as appropriate. At a minimum, the regulations shall appropriately address all of the following:

(1) Criteria for successful completion of a drill.

(2) The amount and type of response resources that are required to be available to respond to a particular volume of spilled oil during specific timeframes within a particular region.

(3) Regional requirements.

(4) Training.

(5) The process for applying for a rating, and for suspension, revocation, appeal, or other modification of a rating.

(6) Ownership and employment of response resources.

(7) Conditions for canceling a drill due to hazardous or other operational circumstances.

(l) Any letter of approval issued from the administrator before January 1, 2002, that rates an OSRO shall be deemed to meet the requirements of this section for three years from the date of the letter’s issuance or until January 1, 2003, whichever date occurs later.

(Amended by Stats. 2008, Ch. 566, Sec. 3. Effective January 1, 2009.)



8670.30.5

(a) The administrator may review each oil spill contingency plan that has been approved pursuant to Section 8670.29 to determine whether it complies with Sections 8670.28 and 8670.29.

(b) If the administrator finds the approved oil spill contingency plan is deficient, the plan shall be returned to the operator with written reasons why the approved plan was found inadequate and, if practicable, suggested modifications or alternatives. The operator shall submit a new or modified plan within 30 days that responds to the deficiencies identified by the administrator.

(Amended by Stats. 2014, Ch. 35, Sec. 23. Effective June 20, 2014.)



8670.31

(a) Each oil spill contingency plan required under this article shall be submitted to the administrator for review and approval.

(b) The administrator shall review each submitted contingency plan to determine whether it complies with the administrator’s rules, policies, and regulations adopted pursuant to Section 8670.28 and 8670.29. The administrator may issue a preliminary approval pending final approval or disapproval.

(c) Each contingency plan submitted shall be approved or disapproved within 30 days after receipt by the administrator. The administrator may approve or disapprove portions of a plan. A plan is not deemed approved until all portions are approved pursuant to this section. The disapproved portion shall be subject to the procedures contained in subdivision (d).

(d) If the administrator finds the submitted contingency plan is inadequate under the rules, policies, and regulations of the administrator, the plan shall be returned to the submitter with written reasons why the plan was found inadequate and, if practicable, suggested modifications or alternatives, if appropriate. The submitter shall submit a new or modified plan within 30 days after the earlier plan was returned, responding to the findings and incorporating any suggested modifications. The resubmittal shall be treated as a new submittal and processed according to the provisions of this section, except that the resubmitted plan shall be deemed approved unless the administrator acts pursuant to subdivision (c).

(e) The administrator may make inspections and require drills of any oil spill contingency plan that is submitted.

(f) After the plan has been approved, it shall be resubmitted every five years thereafter. The administrator may require earlier or more frequent resubmission, if warranted. Circumstances that would require an earlier resubmission include, but are not limited to, changes in regulations, new oil spill response technologies, deficiencies identified in the evaluation conducted pursuant to Section 8670.19, or a need for a different oil spill response because of increased need to protect endangered species habitat. The administrator may deny approval of the resubmitted plan if it is no longer considered adequate according to the adopted rules, regulations, and policies of the administrator at the time of resubmission.

(g) Each owner or operator of a tank vessel, nontank vessel carrying oil as a secondary cargo, or facility who is required to file an oil spill response plan or update pursuant to provisions of federal law regulating oil spill response plans shall submit, for informational purposes only and upon request of the administrator, a copy of that plan or update to the administrator at the time that it is approved by the relevant federal agency.

(Amended by Stats. 2014, Ch. 35, Sec. 24. Effective June 20, 2014.)



8670.33

(a) If the operator of a tank ship or tank barge for which a contingency plan has not been approved desires to have the tank ship or tank barge enter waters of the state, the administrator may give approval by telephone or facsimile machine for the entry of the tank ship or tank barge into waters of the state under an approved contingency plan applicable to a terminal or tank ship, if all of the following are met:

(1) The terminal or tank ship is the destination of the tank ship or tank barge.

(2) The operator of the terminal or the tank ship provides the administrator advance written assurance that the operator assumes all responsibility for the operations of the tank ship or tank barge while it is in waters of the state traveling to or from the terminal. The assurance may be delivered by hand or by mail or may be sent by facsimile machine, followed by delivery of the original.

(3) The approved terminal or tank ship contingency plan includes all conditions the administrator requires for the operations of tank ship or tank barges traveling to and from the terminal.

(4) The tank ship or tank barge and its operations meet all requirements of the contingency plan for the tank ship or terminal that is the destination of the tank ship or tank barge.

(5) The tank ship or tank barge without an approved contingency plan has not entered waters of the state more than once in the 12-month period preceding the request made under this section.

(b) At all times that a tank ship or tank barge is in waters of the state pursuant to subdivision (a), its operators and all their agents and employees shall operate the vessel in accordance with the applicable operations manual or, if there is an oil spill, in accordance with the directions of the administrator and the applicable contingency plan.

(Amended by Stats. 2014, Ch. 35, Sec. 26. Effective June 20, 2014.)



8670.34

This article shall not apply to any tank vessel, nontank vessel, or vessel carrying oil as a secondary cargo that enters waters of the state because of imminent danger to the lives of crew members or if entering waters of the state will substantially aid in preventing an oil spill or other harm to public safety or the environment, if the operators of the tank vessel, nontank vessel, or vessel carrying oil as a secondary cargo comply with all of the following:

(a) The operators or crew of the tank vessel, nontank vessel, or vessel carrying oil as a secondary cargo comply at all times with all orders and directions given by the administrator, or his or her designee, while the tank vessel, nontank vessel, or vessel carrying oil as a secondary cargo is in waters of the state, unless the orders or directions are contradicted by orders or directions of the Coast Guard.

(b) Except for fuel, oil may be transferred to or from the tank vessel, nontank vessel, or vessel carrying oil as a secondary cargo while it is in waters of the state only if permission is obtained for the transfer of oil and one of the following conditions is met:

(1) The transfer is necessary for the safety of the crew.

(2) The transfer is necessary to prevent harm to public safety or the environment.

(3) An oil spill contingency plan is approved or made applicable to the tank vessel, nontank vessel, or vessel carrying oil as a secondary cargo, under subdivision (c).

(c) The tank vessel, nontank vessel, or vessel carrying oil as a secondary cargo shall leave the waters of the state as soon as it may do so without imminent risk of harm to the crew, public safety, or the environment, unless an oil spill contingency plan is approved or made applicable to it under this article.

(Amended by Stats. 2014, Ch. 35, Sec. 27. Effective June 20, 2014.)



8670.35

(a) The administrator, taking into consideration the California oil spill contingency plan, shall promulgate regulations regarding the adequacy of oil spill elements of area plans required pursuant to Section 25503 of the Health and Safety Code. In developing the regulations, the administrator shall consult with the Oil Spill Technical Advisory Committee.

(b) The administrator may offer, to a unified program agency with jurisdiction over or directly adjacent to waters of the state, a grant to complete, update, or revise an oil spill element of the area plan.

(c) Each oil spill element established under this section shall include provisions for training fire and police personnel in oil spill response and cleanup equipment use and operations.

(d) Each oil spill element prepared under this section shall be consistent with the local government’s local coastal program as certified under Section 30500 of the Public Resources Code, the California oil spill contingency plan, and the National Contingency Plan.

(e) If a grant is awarded, the administrator shall review and approve each oil spill element established pursuant to this section. If, upon review, the administrator determines that the oil spill element is inadequate, the administrator shall return it to the agency that prepared it, specifying the nature and extent of the inadequacies, and, if practicable, suggesting modifications. The unified program agency shall submit a new or modified element within 90 days after the element was returned, responding to the findings and incorporating any suggested modifications.

(f) The administrator shall review the preparedness of unified program agencies to determine whether a program of grants for completing oil spill elements is desirable and should be continued. If the administrator determines that local government preparedness should be improved, the administrator shall request the Legislature to appropriate funds from the Oil Spill Prevention and Administration Fund for the purposes of this section.

(Amended by Stats. 2014, Ch. 35, Sec. 28. Effective June 20, 2014.)



8670.36

The administrator shall, within five working days after receipt of a contingency plan prepared pursuant to Section 8670.28 or 8670.35, post a notice that the plan is available for review. The administrator shall send a copy of the plan within two working days after receiving a request from the Oil Spill Technical Advisory Committee. The State Lands Commission and the California Coastal Commission shall review the plans for facilities or local governments within the coastal zone. The San Francisco Bay Conservation and Development Commission shall review the plans for facilities or local governments within the area described in Sections 66610 and 29101 of the Public Resources Code. Any state agency or committee that comments shall submit its comments to the administrator within 15 days of receipt of the plan. The administrator shall consider all comments.

(Amended by Stats. 2014, Ch. 35, Sec. 29. Effective June 20, 2014.)



8670.36.1

(a) To reduce the damages and costs from spills, the administrator shall develop an outreach program to provide assistance to the operators of small craft refueling docks.

(b) The program shall include both of the following:

(1) Voluntary inspections by the administrator. The administrator shall prepare, and maintain on file, a written report recommending how any risk of a spill identified in those inspections may be reduced and how those recommendations could be implemented.

(2) An education and outreach program to inform small craft refueling dock operators and the operators of the vessels they serve of the obligations and potential liabilities from a spill. For the purpose of this section, “vessel” has the same meaning as in Section 21 of the Harbors and Navigation Code.

(c) To ensure effective implementation of the program, each small craft refueling dock shall register with the administrator prior to operating.

(d) The administrator may require information needed to evaluate whether a facility is a small craft refueling dock as defined in Section 8670.3. The administrator may also require any pertinent information regarding the oil spill risk of a small craft refueling dock. This information may include, but shall not be limited to, the following:

(1) The type of oil handled.

(2) The size of storage tanks.

(3) The name and telephone number of the small craft refueling dock operator.

(4) The location and size of the small craft refueling dock.

(e) The administrator may develop regulations to implement this section.

(Amended by Stats. 2004, Ch. 796, Sec. 28. Effective January 1, 2005.)



8670.37

(a) The administrator, with the assistance of the State Lands Commission, the California Coastal Commission, the executive director of the San Francisco Bay Conservation and Development Commission, or other appropriate agency, shall carry out studies with regard to improvements to contingency planning and oil spill response equipment and operations.

(b) To the greatest extent possible, these studies shall be coordinated with studies being done by the federal government, and other appropriate state and international entities, and duplication with the efforts of other entities shall be minimized.

(c) The administrator, the State Lands Commission, the California Coastal Commission, the executive director of the San Francisco Bay Conservation and Development Commission, or other appropriate agency may be reimbursed for all costs incurred in carrying out the studies under this section from the Oil Spill Prevention and Administration Fund.

(Amended by Stats. 2014, Ch. 35, Sec. 30. Effective June 20, 2014.)



8670.37.5

(a) The administrator shall establish a network of rescue and rehabilitation stations for wildlife injured by oil spills, including sea otters and other marine mammals. In addition to rehabilitative care, the primary focus of the Oiled Wildlife Care Network shall include proactive oiled wildlife search and collection rescue efforts. These facilities shall be established and maintained in a state of preparedness to provide the best achievable treatment for wildlife, mammals, and birds affected by an oil spill in waters of the state. The administrator shall consider all feasible management alternatives for operation of the network.

(b) (1) The first rescue and rehabilitation station established pursuant to this section shall be located within the sea otter range on the central coast. The administrator initially shall establish regional oiled wildlife rescue and rehabilitation facilities in the Los Angeles Harbor area, the San Francisco Bay area, the San Diego area, the Monterey Bay area, the Humboldt County area, and the Santa Barbara area. The administrator also may establish facilities in other areas of the state as the administrator determines to be necessary.

(2) One or more of the oiled wildlife rescue and rehabilitation stations shall be open to the public for educational purposes and shall be available for wildlife health research. Wherever possible in the establishment of these facilities, the administrator shall improve existing authorized wildlife rehabilitation facilities and may expand or take advantage of existing educational or scientific programs and institutions for oiled wildlife rehabilitation purposes. Expenditures shall be reviewed by the agencies and organizations specified in subdivision (c).

(c) The administrator shall consult with the United States Fish and Wildlife Service, the National Marine Fisheries Service, the California Coastal Commission, the executive director of the San Francisco Bay Conservation and Development Commission, the Marine Mammal Center, and the International Bird Rescue in the design, planning, construction, and operation of the rescue and rehabilitation stations. All proposals for the rescue and rehabilitation stations shall be presented before a public hearing prior to the construction and operation of any rehabilitation station, and, upon completion of the coastal protection element of the California oil spill contingency plan, shall be consistent with the coastal protection element.

(d) The administrator may enter into agreements with nonprofit organizations to establish and equip wildlife rescue and rehabilitation stations and to ensure that they are operated in a professional manner in keeping with the pertinent guidance documents issued by the administrator. The implementation of the agreement shall not constitute a California public works project. The agreement shall be deemed a contract for wildlife rehabilitation as authorized by Section 8670.61.5.

(e) In the event of a spill, the responsible party may request that the administrator perform the rescue and rehabilitation of oiled wildlife required of the responsible party pursuant to this chapter if the responsible party and the administrator enter into an agreement for the reimbursement of the administrator’s costs incurred in taking the requested action. If the administrator performs the rescue and rehabilitation of oiled wildlife, the administrator shall primarily utilize the network of rescue and rehabilitation stations established pursuant to subdivision (a), unless more immediate care is required. Any of those activities conducted pursuant to this section or Section 8670.56.5 or 8670.61.5 shall be performed under the direction of the administrator. This subdivision does not remove the responsible party from liability for the costs of, or the responsibility for, the rescue and rehabilitation of oiled wildlife, as established by this chapter. This subdivision does not prohibit an owner or operator from retaining, in a contingency plan prepared pursuant to this article, wildlife rescue and rehabilitation services different from the rescue and rehabilitation stations established pursuant to this section.

(f) (1) The administrator shall appoint a rescue and rehabilitation advisory board to advise the administrator regarding operation of the network of rescue and rehabilitation stations established pursuant to subdivision (a), including the economic operation and maintenance of the network. For the purpose of assisting the administrator in determining what constitutes the best achievable treatment for oiled wildlife, the advisory board shall provide recommendations to the administrator on the care achieved by current standard treatment methods, new or alternative treatment methods, the costs of treatment methods, and any other information that the advisory board believes that the administrator might find useful in making that determination. The administrator shall consult with the advisory board in preparing the administrator’s submission to the Legislature pursuant to subdivision (a) of Section 8670.40.5. The administrator shall present the recommendations of the advisory board to the Oil Spill Technical Advisory Committee created pursuant to Article 8 (commencing with Section 8670.54), upon the request of the committee.

(2) The advisory board shall consist of a balance between representatives of the oil industry, wildlife rehabilitation organizations, and academia. One academic representative shall be from a veterinary school within this state. The United States Fish and Wildlife Service and the National Marine Fisheries Service shall be requested to participate as ex officio members.

(3) (A) The Legislature hereby finds and declares that since the administrator may rely on the expertise provided by the volunteer members of the advisory board and may be guided by their recommendations in making decisions that relate to the operation of the network of rescue and rehabilitation stations, those members should be entitled to the same immunity from liability that is provided other public employees.

(B) Members of the advisory board, while performing functions within the scope of advisory board duties, shall be entitled to the same rights and immunities granted public employees by Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1. Those rights and immunities are deemed to have attached, and shall attach, as of the date of appointment of the member to the advisory board.

(g) The administrator shall ensure the state’s ability to prevent the contamination of wildlife and to identify, collect, rescue, and treat oiled wildlife through all of the following:

(1) Providing for the recruitment and training of an adequate network of wildlife specialists and volunteers from Oiled Wildlife Care Network participant organizations who can be called into immediate action in the event of an oil spill to assist in the field with collection of live oiled wildlife. The training shall include a process for certification of trained volunteers and renewal of certifications. The initial wildlife rescue training shall include field experience in species identification and appropriate field collection techniques for species at risk in different spills. In addition to training in wildlife rescue, the administrator shall provide for appropriate hazardous materials training for new volunteers and contract personnel, with refresher courses offered as necessary to allow for continual readiness of search and collection teams. Moneys in the Oil Spill Prevention and Administration Fund shall not be used to reimburse volunteers for time or travel associated with required training.

(2) Developing and implementing a plan for the provision of emergency equipment for wildlife rescue in strategic locations to facilitate ready deployment in the case of an oil spill. The administrator shall ensure that the equipment identified as necessary in his or her wildlife response plan is available and deployed in a timely manner to assist in providing the best achievable protection and collection efforts.

(3) Developing the capacity of the Oiled Wildlife Care Network to recruit and train an adequate field team for collection of live oiled wildlife, as specified in paragraph (1), by providing staffing for field operations, coordination, and volunteer outreach for the Oiled Wildlife Care Network. The duties of the field operations and volunteer outreach staff shall include recruitment and coordination of additional participation in the Oiled Wildlife Care Network by other existing organizations with experience and expertise in wildlife rescue and handling, including scientific organizations, educational institutions, public agencies, and nonprofit organizations dedicated to wildlife conservation, and recruitment, training, and supervision of volunteers from Oiled Wildlife Care Network participating organizations.

(4) Ensuring that qualified persons with experience and expertise in wildlife rescue are assigned to oversee and supervise wildlife recovery search and collection efforts, as specified in the administrator’s wildlife response plan. The administrator shall provide for and ensure that all persons involved in field collection of oiled wildlife receive training in search and capture techniques and hazardous materials certification, as appropriate.

(Amended by Stats. 2014, Ch. 35, Sec. 31. Effective June 20, 2014.)






ARTICLE 5.5 - Financial Responsibility

8670.37.51

(a) A tank vessel or vessel carrying oil as a secondary cargo shall not be used to transport oil across waters of the state unless the owner or operator has applied for and obtained a certificate of financial responsibility issued by the administrator for that vessel or for the owner of all of the oil contained in and to be transferred to or from that vessel.

(b) An operator of a marine terminal within the state shall not transfer oil to or from a tank vessel or vessel carrying oil as a secondary cargo unless the operator of the marine terminal has received a copy of a certificate of financial responsibility issued by the administrator for the operator of that vessel or for all of the oil contained in and to be transferred to or from that vessel.

(c) An operator of a marine terminal within the state shall not transfer oil to or from any vessel that is or is intended to be used for transporting oil as cargo to or from a second vessel unless the operator of the marine terminal has first received a copy of a certificate of financial responsibility issued by the administrator for the person responsible for both the first and second vessels or all of the oil contained in both vessels, as well as all the oil to be transferred to or from both vessels.

(d) An owner or operator of a facility where a spill could impact waters of the state shall apply for and obtain a certificate of financial responsibility issued by the administrator for the facility or the oil to be handled, stored, or transported by the facility.

(e) Pursuant to Section 8670.37.58, nontank vessels shall obtain a certificate of financial responsibility.

(Amended by Stats. 2014, Ch. 35, Sec. 32. Effective June 20, 2014.)



8670.37.52

The certificate of financial responsibility shall be conclusive evidence that the person or entity holding the certificate is the party responsible for the specified vessel, facility, or oil for purposes of determining liability pursuant to this chapter.

(Amended by Stats. 2014, Ch. 35, Sec. 33. Effective June 20, 2014.)



8670.37.53

(a) To receive a certificate of financial responsibility for a tank vessel or for all of the oil contained within that vessel, the applicant shall demonstrate to the satisfaction of the administrator the financial ability to pay at least one billion dollars ($1,000,000,000) for any damages that may arise during the term of the certificate.

(b) The administrator may establish a lower standard of financial responsibility for small tank barges, vessels carrying oil as a secondary cargo, and small marine fueling facilities. The standard shall be based on the quantity of oil that can be carried or stored and the risk of spill into waters of the state. The administrator shall not set a standard that is less than the expected costs from a reasonable worst case oil spill into waters of the state.

(c) (1) To receive a certificate of financial responsibility for a facility, the applicant shall demonstrate to the satisfaction of the administrator the financial ability to pay for any damages that might arise during a reasonable worst case oil spill into waters of the state that results from the operations of the facility. The administrator shall consider criteria including, but not necessarily limited to, the amount of oil that could be spilled into waters of the state from the facility, the cost of cleaning up spilled oil, the frequency of operations at the facility, and the damages that could result from a spill.

(2) The administrator shall adopt regulations to implement this section.

(Amended by Stats. 2014, Ch. 35, Sec. 34. Effective June 20, 2014.)



8670.37.54

(a) For the purposes of this chapter, financial responsibility may be demonstrated by evidence of insurance, surety bond, letter of credit, qualifications as a self-insurer, or any combination thereof or other evidence of financial responsibility.

(b) In adopting requirements under this article, the administrator may specify policy or other contractual terms, conditions, or defenses which are necessary or which are unacceptable in establishing evidence of financial responsibility, in order to effectuate the purposes of this article.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.37.55

(a) An owner or operator of more than one tank vessel, vessel carrying oil as a secondary cargo, nontank vessel, or facility shall only be required to obtain one certificate of financial responsibility for all of those vessels and facilities owned or operated.

(b) If a person holds a certificate for more than one tank vessel, vessel carrying oil as a secondary cargo, nontank vessel, or facility and a spill or spills occurs from one or more of those vessels or facilities for which the owner or operator may be liable for damages in an amount exceeding 5 percent of the financial resources reflected by the certificate, as determined by the administrator, the certificate shall immediately be considered inapplicable to any vessel or facility not associated with the spill. In that event, the owner or operator shall demonstrate to the satisfaction of the administrator the amount of financial ability required pursuant to this article, as well as the financial ability to pay all damages that arise or have arisen from the spill or spills that have occurred.

(Amended by Stats. 2014, Ch. 35, Sec. 35. Effective June 20, 2014.)



8670.37.56

If the administrator determines that, because of a spill outside of the state or some other action or potential liability, the holder of a certificate may not have the financial resources to pay damages for the spill or liability and have resources remaining available to meet the requirements of this chapter, the administrator may suspend the certificate.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.37.57

No certificate of financial responsibility shall have a term greater than two years. The administrator may issue certificates for shorter periods where appropriate.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.37.58

(a) A nontank vessel shall not enter waters of the state unless the nontank vessel owner or operator has provided to the administrator evidence of financial responsibility that demonstrates, to the administrator’s satisfaction, the ability to pay at least three hundred million dollars ($300,000,000) to cover damages caused by a spill, and the owner or operator of the nontank vessel has obtained a certificate of financial responsibility from the administrator for the nontank vessel.

(b) Notwithstanding subdivision (a), the administrator may establish a lower standard of financial responsibility for a nontank vessel that has a carrying capacity of 6,500 barrels of oil or less, or for a nontank vessel that is owned and operated by California or a federal agency and has a carrying capacity of 7,500 barrels of oil or less. The standard shall be based upon the quantity of oil that can be carried by the nontank vessel and the risk of an oil spill into waters of the state. The administrator shall not set a standard that is less than the expected cleanup costs and damages from an oil spill into waters of the state.

(c) The administrator may adopt regulations to implement this section.

(Amended by Stats. 2014, Ch. 35, Sec. 36. Effective June 20, 2014.)






ARTICLE 6 - The Oil Spill Prevention and Administration Fund

8670.38

(a) The Oil Spill Prevention and Administration Fund is hereby created in the State Treasury. The money in the fund is available for appropriation by the Legislature and may only be used for the purposes of this chapter, Article 3.5 (commencing with Section 8574.1) of Chapter 7, and Division 7.8 (commencing with Section 8750) of the Public Resources Code.

(b) For the purposes of this article, “fund” refers to the Oil Spill Prevention and Administration Fund.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.39

(a) The administrator shall administer the fund in accordance with this article.

(b) The administrator may develop and adopt any rules, regulations, and guidelines determined to be necessary to carry out and enforce this article.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.40

(a) The State Board of Equalization shall collect a fee in an amount determined by the administrator to be sufficient to pay the reasonable regulatory costs to carry out the purposes set forth in subdivision (e), and a reasonable reserve for contingencies. The annual assessment shall not exceed six and one-half cents ($0.065) per barrel of crude oil or petroleum products. The oil spill prevention and administration fee shall be based on each barrel of crude oil or petroleum products, as described in subdivision (b).

(b) (1) The oil spill prevention and administration fee shall be imposed upon a person owning crude oil at the time that the crude oil is received at a marine terminal, by any mode of delivery that passed over, across, under, or through waters of the state, from within or outside the state, and upon a person who owns petroleum products at the time that those petroleum products are received at a marine terminal, by any mode of delivery that passed over, across, under, or through waters of the state, from outside this state. The fee shall be collected by the marine terminal operator from the owner of the crude oil or petroleum products for each barrel of crude oil or petroleum products received.

(2) The oil spill prevention and administration fee shall be imposed upon a person owning crude oil or petroleum products at the time that the crude oil or petroleum products are received at a refinery within the state by any mode of delivery that passed over, across, under, or through waters of the state, whether from within or outside the state. The refinery shall collect the fee from the owner of the crude oil or petroleum products for each barrel received.

(3) (A) There is a rebuttable presumption that crude oil or petroleum products received at a marine terminal or a refinery have passed over, across, under, or through waters of the state. This presumption may be overcome by a marine terminal operator, refinery operator, or owner of the crude oil or petroleum products by showing that the crude oil or petroleum products did not pass over, across, under, or through waters of the state. Evidence to rebut the presumption may include, but shall not be limited to, documentation, including shipping documents, bills of lading, highway maps, rail maps, transportation maps, related transportation receipts, or another medium that shows the crude oil or petroleum products did not pass over, across, under, or through waters of the state.

(B) Notwithstanding the petition for redetermination and claim for refund provisions of the Oil Spill Response, Prevention, and Administration Fees Law (Part 24 (commencing with Section 46001) of Division 2 of the Revenue and Taxation Code), the State Board of Equalization shall not do either of the following:

(i) Accept or consider a petition for redetermination of fees determined pursuant to this section if the petition is founded upon the grounds that the crude oil or petroleum products did or did not pass over, across, under, or through waters of the state.

(ii) Accept or consider a claim for a refund of fees paid pursuant to this section if the claim is founded upon the grounds that the crude oil or petroleum products did or did not pass over, across, under, or through waters of the state.

(C) The State Board of Equalization shall forward to the administrator an appeal of a redetermination or a claim for a refund of fees that is based on the grounds that the crude oil or petroleum products did or did not pass over, across, under, or through waters of the state.

(4) The fees shall be remitted to the State Board of Equalization by the owner of the crude oil or petroleum products, the refinery operator, or the marine terminal operator on the 25th day of the month based upon the number of barrels of crude oil or petroleum products received at a refinery or marine terminal during the preceding month. A fee shall not be imposed pursuant to this section with respect to crude oil or petroleum products if the person who would be liable for that fee, or responsible for its collection, establishes that the fee has already been collected by a refinery or marine terminal operator registered under this chapter or paid to the State Board of Equalization with respect to the crude oil or petroleum product.

(5) The oil spill prevention and administration fee shall not be collected by a marine terminal operator or refinery operator or imposed on the owner of crude oil or petroleum products if the fee has been previously collected or paid on the crude oil or petroleum products at another marine terminal or refinery. It shall be the obligation of the marine terminal operator, refinery operator, or owner of crude oil or petroleum products to demonstrate that the fee has already been paid on the same crude oil or petroleum products.

(6) An owner of crude oil or petroleum products is liable for the fee until it has been paid to the State Board of Equalization, except that payment to a refinery operator or marine terminal operator registered under this chapter is sufficient to relieve the owner from further liability for the fee.

(7) On or before January 20, the administrator shall annually prepare a plan that projects revenues and expenses over three fiscal years, including the current year. Based on the plan, the administrator shall set the fee so that projected revenues, including any interest and inflation, are equivalent to expenses as reflected in the current Budget Act and in the proposed budget submitted by the Governor. In setting the fee, the administrator may allow for a surplus if the administrator finds that revenues will be exhausted during the period covered by the plan or that the surplus is necessary to cover possible contingencies. The administrator shall notify the State Board of Equalization of the adjusted fee rate, which shall be rounded to no more than four decimal places, to be effective the first day of the month beginning not less than 30 days from the date of the notification.

(c) The moneys collected pursuant to subdivision (a) shall be deposited into the fund.

(d) The State Board of Equalization shall collect the fee and adopt regulations for implementing the fee collection program.

(e) The fee described in this section shall be collected solely for all of the following purposes:

(1) To implement oil spill prevention programs through rules, regulations, leasing policies, guidelines, and inspections and to implement research into prevention and control technology.

(2) To carry out studies that may lead to improved oil spill prevention and response.

(3) To finance environmental and economic studies relating to the effects of oil spills.

(4) To implement, install, and maintain emergency programs, equipment, and facilities to respond to, contain, and clean up oil spills and to ensure that those operations will be carried out as intended.

(5) To reimburse the State Board of Equalization for its reasonable costs incurred to implement this chapter and to carry out Part 24 (commencing with Section 46001) of Division 2 of the Revenue and Taxation Code.

(6) To fund the Oiled Wildlife Care Network pursuant to Section 8670.40.5.

(f) The moneys deposited in the fund shall not be used for responding to a spill.

(g) The moneys deposited in the fund shall not be used to provide a loan to any other fund.

(h) Every person who operates a refinery, a marine terminal in waters of the state, or a pipeline shall register with the State Board of Equalization, pursuant to Section 46101 of the Revenue and Taxation Code.

(i) The amendments to this section enacted in Senate Bill 861 of the 2013–14 Regular Session shall become operative 90 days after the effective date of Senate Bill 861 of 2013–14 Regular Session.

(Amended by Stats. 2014, Ch. 35, Sec. 37. Effective June 20, 2014. Amended version operative September 18, 2014, pursuant to immediate operation of new subdivision (i).)



8670.40.5

(a) For each fiscal year, consistent with this article, the administrator shall submit, as a proposed appropriation in the Governor’s Budget, an amount up to two million five hundred thousand dollars ($2,500,000) for the purpose of equipping, operating, and maintaining the network of oiled wildlife rescue and rehabilitation stations and proactive oiled wildlife search and collection rescue efforts established pursuant to Section 8670.37.5 and for the support of technology development and research related to oiled wildlife care.

(b) The administrator shall report to the Legislature, upon request, on the progress and effectiveness of the network of oiled wildlife rescue and rehabilitation stations established pursuant to Section 8670.37.5 and the adequacy of the Oil Spill Prevention and Administration Fund to meet the purposes for which the network was established.

(c) At the administrator’s request, any funds made available for purposes of this section may be directly appropriated to a suitable program for wildlife health and rehabilitation within a school of veterinary medicine within this state, if an agreement exists, consistent with this chapter, between the administrator and an appropriate representative of the program for carrying out that purpose. The administrator shall attempt to have an agreement in place at all times. The agreement shall ensure that the training of, and the care provided by, the program staff are at levels that are consistent with those standards generally accepted within the veterinary profession.

(d) Any funds made available for purposes of this section shall not be considered an offset to any other state funds appropriated to the program, the program’s associated school of veterinary medicine, or the program’s associated college or university. The funds shall not be used for any other purpose. If an offset does occur or the funds are used for an unintended purpose, the administrator may terminate expenditure of any funds appropriated for purposes of this section and the administrator may request a reappropriation to accomplish the intended purpose. The administrator shall annually review and approve the proposed uses of any funds made available for purposes of this section.

(Added by Stats. 2014, Ch. 35, Sec. 38. Effective June 20, 2014.)



8670.41

(a) The administrator shall charge a nontank vessel owner or operator a reasonable fee, to be collected with each application to obtain a certificate of financial responsibility, in an amount that is based upon the administrator’s costs in implementing this chapter relating to nontank vessels. Before January 1, 2005, the fee shall be two thousand five hundred dollars ($2,500), or less per vessel.

(b) The administrator may charge a reduced fee under this section for nontank vessels determined by the administrator to pose a reduced risk of pollution, including, but not limited to, vessels used for research or training and vessels that are moored permanently or rarely move.

(c) The administrator shall deposit all revenue derived from the fees imposed under this section in the Oil Spill Prevention and Administration Fund established in the State Treasury under Section 8670.38.

(d) Revenue derived from the fees imposed under this section may be spent for the purposes listed in subdivision (e) of Section 8670.40, and may not be used for responding to an oil spill.

(Amended by Stats. 2004, Ch. 796, Sec. 31. Effective January 1, 2005.)



8670.42

(a) The administrator and the State Lands Commission, independently, shall contract with the Department of Finance for the preparation of a detailed report that shall be submitted on or before January 1, 2013, and no less than once every four years thereafter, to the Governor and the Legislature on the financial basis and programmatic effectiveness of the state’s oil spill prevention, response, and preparedness program. This report shall include an analysis of all of the oil spill prevention, response, and preparedness program’s major expenditures, fees and fines collected, staffing and equipment levels, spills responded to, and other relevant issues. The report shall recommend measures to improve the efficiency and effectiveness of the state’s oil spill prevention, response, and preparedness program, including, but not limited to, measures to modify existing contingency plan requirements, to improve protection of environmentally sensitive sites, and to ensure adequate and equitable funding for the state’s oil spill prevention, response, and preparedness program.

(b) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795.

(Amended by Stats. 2014, Ch. 35, Sec. 39. Effective June 20, 2014.)






ARTICLE 7 - Oil Spill Response Trust Fund

8670.46

(a) The Oil Spill Response Trust Fund is hereby created in the State Treasury. Notwithstanding Section 13340, the money in the fund is continuously appropriated to the administrator for expenditure, without regard to fiscal years, for the purposes of this article.

(b) For the purposes of this article, “fund” refers to the Oil Spill Response Trust Fund.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.47

(a) The administrator shall administer the fund in accordance with this article.

(b) The administrator may develop and adopt any rules, regulations, and guidelines determined to be necessary to carry out and enforce this article.

(c) The administrator is responsible for ensuring that there are adequate moneys available in the fund to carry out the purposes of this chapter.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.47.5

The following shall be deposited into the fund:

(a) The fee required pursuant to Section 8670.48.

(b) Any federal funds received to pay for response, containment, abatement, and rehabilitation costs from an oil spill in waters of the state.

(c) Any money borrowed by the Treasurer pursuant to Article 7.5 (commencing with Section 8670.53.1) or any draw on the financial security obtained by the Treasurer pursuant to subdivision (o) of Section 8670.48.

(d) Any interest earned on the moneys in the fund.

(e) Any costs recovered from responsible parties pursuant to Section 8670.53 and subdivision (e) of Section 8670.53.1.

(Amended by Stats. 2014, Ch. 35, Sec. 40. Effective June 20, 2014.)



8670.48

(a) (1) A uniform oil spill response fee in an amount not exceeding twenty-five cents ($0.25) for each barrel of petroleum products, as set by the administrator pursuant to subdivision (f), shall be imposed upon a person who owns petroleum products at the time the petroleum products are received at a marine terminal within this state by means of a vessel from a point of origin outside this state. The fee shall be collected by the marine terminal and remitted to the State Board of Equalization by the terminal operator on the 25th day of each month based upon the number of barrels of petroleum products received during the preceding month.

(2) An owner of petroleum products is liable for the fee until it has been paid to the state, except that payment to a marine terminal operator registered under this chapter is sufficient to relieve the owner from further liability for the fee.

(b) An operator of a pipeline shall also pay a uniform oil spill response fee in an amount not exceeding twenty-five cents ($0.25) for each barrel of petroleum products, as set by the administrator pursuant to subdivision (f), transported into the state by means of a pipeline operating across, under, or through the waters of the state. The fee shall be paid on the 25th day of each month based upon the number of barrels of petroleum products so transported into the state during the preceding month.

(c) An operator of a refinery shall pay a uniform oil spill response fee in an amount not exceeding twenty-five cents ($0.25) for each barrel of crude oil, as set by the administrator pursuant to subdivision (f), received at a refinery within the state by any method of transport. The fee shall be paid on the 25th day of each month based upon the number of barrels of crude oil so received during the preceding month.

(d) A marine terminal operator shall pay a uniform oil spill response fee in an amount not exceeding twenty-five cents ($0.25), in accordance with subdivision (g), for each barrel of crude oil, as set by the administrator pursuant to subdivision (f), that is transported from within this state by means of a vessel to a destination outside this state.

(e) An operator of a pipeline shall pay a uniform oil spill response fee in an amount not exceeding twenty-five cents ($0.25), in accordance with subdivision (g), for each barrel of crude oil, as set by the administrator pursuant to subdivision (f), transported out of the state by pipeline.

(f) (1) The fees required pursuant to this section shall be collected during any period for which the administrator determines that collection is necessary for any of the following reasons:

(A) The amount in the fund is less than or equal to 95 percent of the designated amount specified in subdivision (a) of Section 46012 of the Revenue and Taxation Code.

(B) Additional money is required to pay for the purposes specified in subdivision (k).

(C) The revenue is necessary to repay a draw on a financial security obtained by the Treasurer pursuant to subdivision (o) or borrowing by the Treasurer pursuant to Article 7.5 (commencing with Section 8670.53.1), including any principal, interest, premium, fees, charges, or costs of any kind incurred in connection with those borrowings or financial security.

(2) The administrator, in consultation with the State Board of Equalization, and with the approval of the Treasurer, may direct the State Board of Equalization to cease collecting the fee when the administrator determines that further collection of the fee is not necessary for the purposes specified in paragraph (1).

(3) The administrator, in consultation with the State Board of Equalization, shall set the amount of the oil spill response fees. The oil spill response fees shall be imposed on all feepayers in the same amount. The administrator shall not set the amount of the fee at less than twenty-five cents ($0.25) for each barrel of petroleum products or crude oil, unless the administrator finds that the assessment of a lesser fee will cause the fund to reach the designated amount specified in subdivision (a) of Section 46012 of the Revenue and Taxation Code within four months. The fee shall not be less than twenty-five cents ($0.25) for each barrel of petroleum products or crude oil if the administrator has drawn upon the financial security obtained by the Treasurer pursuant to subdivision (o) or if the Treasurer has borrowed money pursuant to Article 7.5 (commencing with Section 8670.53.1) and principal, interest, premium, fees, charges, or costs of any kind incurred in connection with those borrowings remain outstanding or unpaid, unless the Treasurer has certified to the administrator that the money in the fund is not necessary for the purposes specified in paragraph (1).

(g) The fees imposed by subdivisions (d) and (e) shall be imposed in any calendar year beginning the month following the month when the total cumulative year-to-date barrels of crude oil transported outside the state by all feepayers by means of vessel or pipeline exceed 6 percent by volume of the total barrels of crude oil and petroleum products subject to oil spill response fees under subdivisions (a), (b), and (c) for the prior calendar year.

(h) For purposes of this chapter, “designated amount” means the amounts specified in Section 46012 of the Revenue and Taxation Code.

(i) The administrator, in consultation with the State Board of Equalization and with the approval of the Treasurer, shall authorize refunds of any money collected that is not necessary for the purposes specified in paragraph (1) of subdivision (f). The State Board of Equalization, as directed by the administrator, and in accordance with Section 46653 of the Revenue and Taxation Code, shall refund the excess amount of fees collected to each feepayer who paid the fee to the state, in proportion to the amount that each feepayer paid into the fund during the preceding 12 monthly reporting periods in which there was a fee due, including the month in which the fund exceeded the specified amount. If the total amount of money in the fund exceeds the amount specified in this subdivision by 10 percent or less, refunds need not be ordered by the administrator. This section does not require the refund of excess fees as provided in this subdivision more frequently than once each year.

(j) The State Board of Equalization shall collect the fee and adopt regulations implementing the fee collection program. All fees collected pursuant to this section shall be deposited in the Oil Spill Response Trust Fund.

(k) The fee described in this section shall be collected solely for any of the following purposes:

(1) To provide funds to cover promptly the costs of response, containment, and cleanup of oil spills into waters of the state, including damage assessment costs and wildlife rehabilitation as provided in Section 8670.61.5.

(2) To cover response and cleanup costs and other damages suffered by the state or other persons or entities from oil spills into waters of the state that cannot otherwise be compensated by responsible parties or the federal government.

(3) To pay claims for damages pursuant to Section 8670.51.

(4) To pay claims for damages, except for damages described in paragraph (7) of subdivision (h) of Section 8670.56.5, pursuant to Section 8670.51.1.

(5) To pay for the cost of obtaining financial security in the amount specified in subdivision (b) of Section 46012 of the Revenue and Taxation Code, as authorized by subdivision (o).

(6) To pay indemnity and related costs and expenses as authorized by Section 8670.56.6.

(7) To pay principal, interest, premium, if any, and fees, charges, and costs of any kind incurred in connection with moneys drawn by the administrator on the financial security obtained by the Treasurer pursuant to subdivision (o) or borrowed by the Treasurer pursuant to Article 7.5 (commencing with Section 8670.53.1).

(8) [Reserved]

(9) To respond to an imminent threat of a spill in accordance with the provisions of Section 8670.62 pertaining to threatened discharges.

(l) The interest that the state earns on the funds deposited into the Oil Spill Response Trust Fund shall be deposited in the fund and shall be used to maintain the fund at the designated amount specified in subdivision (a) of Section 46012 of the Revenue and Taxation Code. If the amount in the fund exceeds that designated amount, the interest shall be deposited into the Oil Spill Prevention and Administration Fund, and shall be available for the purposes authorized by Article 6 (commencing with Section 8670.38).

(m) The Legislature finds and declares that effective response to oil spills requires that the state have available sufficient funds in a response fund. The Legislature further finds and declares that maintenance of that fund is of utmost importance to the state and that the money in the fund shall be used solely for the purposes specified in subdivision (k).

(n) [Reserved]

(o) The Treasurer shall obtain financial security, in the designated amount specified in subdivision (b) of Section 46012 of the Revenue and Taxation Code, in a form that, in the event of an oil spill, may be drawn upon immediately by the administrator upon making the determinations required by paragraph (2) of subdivision (a) of Section 8670.49. The financial security may be obtained in any of the forms described in subdivision (b) of Section 8670.53.3, as determined by the Treasurer.

(p) This section does not limit the authority of the administrator to raise oil spill response fees pursuant to Section 8670.48.5.

(Amended by Stats. 2014, Ch. 35, Sec. 41. Effective June 20, 2014.)



8670.48.3

(a) Notwithstanding subparagraph (A) of paragraph (1) of subdivision (f) of Section 8670.48, a loan or other transfer of money from the fund to the General Fund pursuant to the Budget Act that reduces the balance of the Oil Spill Response Trust Fund to less than or equal to 95 percent of the designated amount specified in subdivision (a) of Section 46012 of the Revenue and Taxation Code shall not obligate the administrator to resume collection of the oil spill response fee otherwise required by this article if both of the following conditions are met:

(1) The annual Budget Act requires a transfer or loan from the fund to be repaid to the fund with interest calculated at a rate earned by the Pooled Money Investment Account as if the money had remained in the fund.

(2) The annual Budget Act requires all transfers or loans to be repaid to the fund on or before June 30, 2017.

(b) A transfer or loan described in subdivision (a) shall be repaid as soon as possible if a spill occurs and the administrator determines that response funds are needed immediately.

(c) If there is a conflict between this section and any other law or enactment, this section shall control.

(d) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 35, Sec. 42. Effective June 20, 2014. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions.)



8670.48.5

(a) The administrator may raise the fees specified in Section 8670.48 to a maximum of one dollar ($1) per barrel, provided that the fee may only be raised by maximum increments of twenty-five cents ($0.25) not more frequently than once every three months. The administrator shall raise the fee only upon making all of the following findings:

(1) There have been, or are existing, demands for expenditures from the fund for allowable purposes that have severely depleted or exhausted, or will severely deplete or exhaust, the fund.

(2) The Governor has requested the Treasurer to borrow the moneys and the Treasurer finds that the fee is insufficient for the Treasurer to borrow enough money to meet the reasonably anticipated demands on the fund for authorized expenditures, including providing moneys for the costs of response, containment, and cleanup of oil spills, damage assessment costs, wildlife rehabilitation, emergency loans, and damage claims, and to repay those borrowings, or the Treasurer finds that the fee is insufficient to repay and secure existing draws by the administrator on the financial security obtained by the Treasurer pursuant to subdivision (o) of Section 8670.48 or borrowings by the Treasurer pursuant to Article 7.5 (commencing with Section 8670.53.1).

(3) Failure to raise the fee in the amount proposed will result in unmet or unpaid, authorized expenditures or noncompliance with any resolutions or contracts entered into in connection with obtaining the financial security pursuant to subdivision (o) of Section 8670.48 or borrowings by the Treasurer pursuant to Article 7.5 (commencing with Section 8670.53.1).

(b) At least 30 days prior to the day the increased fee shall be effective, the administrator shall inform the Legislature of his or her intent to raise the fee.

(c) Each incremental increase shall be effective until the later of (1) the delivery by the Treasurer of a certificate to the administrator as authorized by subdivision (f) of Section 8670.53.3 or (2) the expiration date established by the administrator not to exceed one year. The increase may be renewed by the administrator before its expiration upon making the findings required by subdivision (a).

(d) It is the intent of the Legislature that the fund shall not be used for any purpose other than those set forth in this chapter.

(Amended by Stats. 2007, Ch. 373, Sec. 7. Effective October 10, 2007.)



8670.49

(a) (1) The administrator may only expend money from the fund to pay for any of the following, subject to the lien established in Section 8670.53.2:

(A) To pay the cost of obtaining financial security as authorized by paragraph (5) of subdivision (k) and subdivision (o) of Section 8670.48.

(B) To pay the principal, interest, premium, if any, and fees, charges, and costs of any kind incurred in connection with moneys drawn by the administrator on the financial security obtained by the Treasurer, or the moneys borrowed by the Treasurer, as authorized by paragraph (7) of subdivision (k) of Section 8670.48.

(C) To pay for the expansion, in the VTS area, pursuant to Section 445 of the Harbors and Navigation Code, of the vessel traffic service system (VTS system) authorized pursuant to subdivision (f) of Section 8670.21.

(2) If a spill has occurred, the administrator may expend the money in the fund for the purposes identified in paragraphs (1), (2), (3), (4), and (6) of subdivision (k) of Section 8670.48 only upon making the following determinations:

(A) Except as authorized by Section 8670.51.1, a responsible party does not exist or the responsible party is unable or unwilling to provide adequate and timely cleanup and to pay for the damages resulting from the spill. The administrator shall make a reasonable effort to have the party responsible remove the oil or agree to pay for any actions resulting from the spill that may be required by law, provided that the efforts are not detrimental to fish, plant, animal, or bird life in the affected waters. The reasonable effort of the administrator shall include attempting to access the responsible parties’ insurance or other proof of financial responsibility.

(B) Sufficient federal oil spill funds are not available or will not be available in an adequate period of time.

(3) Notwithstanding any other provision of this subdivision, the administrator may expend money from the fund for authorized expenditures when a reimbursement procedure is in place to receive reimbursements for those expenditures from federal oil spill funds.

(b) Upon making the determinations specified in paragraph (2) of subdivision (a), the administrator shall immediately make whatever payments are necessary for responding to, containing, or cleaning up the spill, including any wildlife rehabilitation required by law and payment of claims pursuant to Sections 8670.51 and 8670.51.1, subject to the lien established by Section 8670.53.2.

(Amended by Stats. 2014, Ch. 35, Sec. 43. Effective June 20, 2014.)



8670.50

(a) Money from the fund may only be expended to cover the costs incurred by the state and local governments and agencies for any of the following:

(1) Responding promptly to, containing, and cleaning up the discharge, if those efforts are any of the following:

(A) Undertaken pursuant to the state and local oil spill contingency plans established under this chapter, and the California oil spill contingency plan established under Article 3.5 (commencing with Section 8574.1) of Chapter 7.

(B) Undertaken consistent with the standardized emergency management system established pursuant to Section 8607.

(C) Undertaken at the direction of the administrator.

(2) Meeting the requirements of Section 8670.61.5 relating to wildlife rehabilitation.

(3) Making the payments authorized by subdivision (k) of Section 8670.48.

(b) In the event of an oil spill, the administrator shall make whatever expenditures are necessary and appropriate from the fund to cover the costs described in subdivision (a), subject to the lien established pursuant to Section 8670.53.2.

(Amended by Stats. 2014, Ch. 35, Sec. 44. Effective June 20, 2014.)



8670.51

(a) When a person has obtained a final judgment for damages resulting from an oil spill in waters of the state, but is unable, within one year after the date of its entry, to enforce the judgment pursuant to Title 9 (commencing with Section 680.010) of the Code of Civil Procedure, or is unable to obtain satisfaction of the judgment from the federal government within 90 additional days, the administrator shall pay an amount not to exceed those amounts that cannot be recovered from a responsible party and the fund shall be subrogated to all rights, claims, and causes of action that the claimant has under this chapter, Article 3. 5 (commencing with Section 8574.1) of Chapter 7, Section 8670.61.5, and Division 7.8 (commencing with Section 8750) of the Public Resources Code.

(b) Any person may apply to the fund for compensation for damages and losses suffered as a result of an oil spill in waters of the state under any of the following conditions:

(1) The responsible party or parties cannot be ascertained.

(2) A responsible party is not liable for noneconomic damages caused by another.

(3) Subdivision (i) of Section 8670.56.6 is applicable to the claim.

(c) The administrator shall not approve any claim in an amount that exceeds the amount to which the person would otherwise be entitled pursuant to Section 8670.56.5, and shall pay claims from the fund that are approved pursuant to this section.

(Amended by Stats. 2014, Ch. 35, Sec. 45. Effective June 20, 2014.)



8670.51.1

(a) (1) Upon learning of an oil spill, the administrator shall immediately designate the responsible party, who, if that designation is not challenged, shall immediately, widely advertise the manner in which it shall accept and pay claims.

(2) If the designation of the administrator is challenged, the administrator shall immediately, widely advertise the manner in which he or she shall accept, process, and pay claims. If the administrator’s designation is later upheld, all costs incurred by the administrator, including interest and appropriate penalties, shall be assessed against the responsible party.

(3) If the administrator is unable to designate a responsible party, the administrator shall immediately, widely advertise the manner in which the administrator shall accept, process, and pay claims. In the absence of a designated responsible party the claimant shall submit his or her claim to the federal fund. If there is no response within 60 days, the claimant may submit his or her claim to the fund.

(b) Claims under the amount of fifty thousand dollars ($50,000) may be submitted directly to the fund. The claimant shall not be required to make a demand on the responsible party or any federal fund. It is the intent of the Legislature that these claims be processed as expeditiously as possible, and the administrator shall contract with professional adjusters to handle the claims as fairly and professionally as possible. Claimants shall assign or subrogate all rights against the responsible party to the fund before payment and release.

(c) Claims in excess of the amount of fifty thousand dollars ($50,000) shall first be presented to the designated responsible party for payment. If a satisfactory response is not forthcoming within 60 days, the claimant shall submit his or her claim to the appropriate federal fund. If a satisfactory response is not forthcoming from the appropriate federal fund within 60 days, the claimant may submit the claim to the fund. If the administrator does not designate a responsible party, the claim shall be submitted directly to the appropriate federal fund.

(d) (1) If the federal fund completely rejects a claim, makes a partial offer, or the claimant rejects an offer, the claimant may, nevertheless, apply for reimbursement from the fund, provided that all evidence developed during the federal fund process shall be admissible during the processing of the claim. The administrator shall specifically consider any federal offer.

(2) Any federal payment shall be offset against any payment from the fund.

(3) The claimant shall assign or subrogate all rights under federal law to the fund. Any payment of claims from the fund shall require assignment or subrogation of the claimant’s rights under state law to the fund.

(e) The administrator may levy fines against frivolous claims pursuant to Section 128.5 of the Code of Civil Procedure.

(f) Entities that pay into the fund shall have no standing to contest claims against the fund for claims less than one million dollars ($1,000,000). The entities may petition the administrator to have standing for claims between one million dollars ($1,000,000) and three million dollars ($3,000,000). The entities shall have standing for claims in excess of three million dollars ($3,000,000).

(g) An advisory committee comprised of entities that pay into the fund and other interested parties shall be created and the administrator shall consult with the committee on the manner in which payments are made from the fund.

(h) Claims for reimbursement from the fund shall be made within three years from the date the loss occurred.

(i) Dissatisfied claimants may sue the fund within six months of the administrator’s final decision regarding a claim.

(j) The administrator shall develop and adopt regulations regarding the manner in which claims shall be required to be submitted, processed, heard, and challenged.

(k) Punitive damages shall not be paid from the fund.

(Amended by Stats. 1993, Ch. 1190, Sec. 5. Effective October 11, 1993.)



8670.53

The Attorney General, in consultation with the administrator, shall undertake actions to recover all costs to the funds from any responsible party for an oil spill into waters of the state for which expenditures are made from the fund. The recovery of costs pursuant to this section shall not foreclose the Attorney General from any other actions allowed by law.

(Amended by Stats. 2014, Ch. 35, Sec. 46. Effective June 20, 2014.)






ARTICLE 7.5 - Borrowing Authority

8670.53.1

(a)  Following an oil spill, the administrator, in consultation with the Treasurer, shall notify the Governor if the administrator determines that it is likely that there will not be sufficient moneys in the fund, including both projected revenues to the fund and the financial security obtained pursuant to subdivision (o) of Section 8670.48, to pay, in a timely manner, the expected costs permitted under this chapter.

(b) Following an oil spill, if the Treasurer has obtained financial security pursuant to subdivision (o) of Section 8670.48 in the form of a loan from the Pooled Money Investment Account, the Treasurer shall notify the Governor if the draws on the financial security will likely create a cashflow problem for the Pooled Money Investment Account that would require the loan to be repaid and replaced by borrowing from another source.

(c) Upon notification pursuant to subdivision (a) or (b), the Governor shall request that the federal government pay the cost for response, containment, cleanup, wildlife rehabilitation, and payment of damages. If sufficient federal funds are not available within five days, the Governor shall make a written request to the Treasurer to borrow and deposit in the fund the amount necessary, as determined by the administrator, to pay those estimated excess response costs, including costs specified in paragraphs (1), (2), (3), (4), (6), and (8) of subdivision (k) of Section 8670.48, and, if necessary, to repay any draws upon the financial security obtained by the Treasurer pursuant to subdivision (o) of Section 8670.48.

(d) The Governor, the Controller, the Treasurer, and the administrator shall immediately take whatever action is necessary and appropriate to ensure that the state has the ability to borrow the maximum additional amount necessary to carry out this chapter.

(e)  The party responsible for the spill shall be liable to the state for all money borrowed by the Treasurer under this chapter, including draws on the financial security obtained pursuant to subdivision (o) of Section 8670.48, for the purpose of responding to the oil spill, including principal, interest, and premium, if any, and all associated fees, costs, and other charges incurred by the state in connection with that borrowing, whether or not all or a portion of the borrowed money has been repaid through the oil spill response fee or by federal funds.

(f) No funds available pursuant to this article may be expended for any activities which result in a net environmental enhancement. It is the intent of the Legislature that borrowed funds be expended solely for oil spill response, containment, cleanup, wildlife rehabilitation, and damages resulting from oil spills.

(Amended by Stats. 2007, Ch. 373, Sec. 10. Effective October 10, 2007.)



8670.53.2

Money borrowed pursuant to this chapter, including draws on the financial security obtained pursuant to subdivision (o) of Section 8670.48, shall be expended and repaid pursuant to Sections 8670.48 and 8670.49. So long as any of those borrowings are outstanding, fees and any other moneys in the fund are pledged to the repayment of the borrowings, to the extent provided in a resolution of the Pooled Money Investment Board in connection with a loan from the Pooled Money Investment Account or a resolution of issuance for any other borrowing arranged by the Treasurer. The pledge shall constitute a first lien and security interest, ratably with all other prior or subsequent borrowings unless the Treasurer provides in a resolution of issuance, that any borrowing shall constitute a junior lien, which shall immediately attach on the fees deposited in the fund, and shall be effective, binding, and enforceable against the state and any other person asserting rights therein without need of any physical delivery, recordation, filing, or other action.

(Amended by Stats. 2007, Ch. 373, Sec. 11. Effective October 10, 2007.)



8670.53.3

(a) For purposes of this section, the following definitions shall apply:

(1) “Bond” means any bond, note, commercial paper, bond anticipation note, or other evidence of indebtedness that the Treasurer is authorized to issue for purposes of this chapter.

(2) “Standby arrangement” means a line of credit, letter of credit, or other financial arrangement with a financial institution or lending entity that allows for ready access to money.

(b) To provide funds to pay for costs of an oil spill, as set forth in Section 8670.48, in excess of money in the fund as set forth in subdivision (a) of Section 8670.53.1, the Treasurer shall make necessary financial arrangements to obtain the additional money needed to pay those costs, and that borrowing shall be reimbursed or repaid from future deposits into the fund. The Treasurer may also enter any financial arrangement necessary or appropriate to refund any draw by the administrator pursuant to subdivision (o) of Section 8670.48, and that borrowing shall be reimbursed or repaid from future deposits into the fund. The financial arrangements may take the following forms, or any combination thereof:

(1) Establishment of one or more standby arrangements.

(2) Sale of bonds to provide funds for purposes of this chapter, to repay any prior drawings by the Treasurer on a standby arrangement or any drawings by the administrator on the financial security obtained by the Treasurer pursuant to subdivision (o) of Section 8670.48, to repay money borrowed from the Pooled Money Investment Account, or to refund or extend any previously issued bonds.

(3) Borrowing from the Pooled Money Investment Account.

(4) Any other financial arrangement the Treasurer determines to be appropriate and cost effective.

(c) The Treasurer may enter into any financial arrangement authorized in subdivision (b) at any time, or from time to time, on a negotiated or competitive bid basis, as the Treasurer shall determine to be advisable.

(d) (1) The Governor, in any written request to the Treasurer pursuant to subdivision (c) of Section 8670.53.1, shall, to the extent feasible, state both of the following:

(A) The amount of funds needed each month over the period covered by the request.

(B) The estimated income to the fund each month from all sources that will be available to pay or retire any debt service or to pay any other expenses, fees, or costs incurred in connection with obligations issued pursuant to this chapter.

(2) The Governor may submit multiple requests to the Treasurer with respect to the same oil spill, or with respect to different oil spills. On receipt of a written request pursuant to this section, the Treasurer may draw on a standby arrangement, may use any other financial arrangement, or may issue bonds to provide funds not exceeding the amounts requested.

(e) Upon receipt of a written request for funds from the Governor, the following shall occur:

(1) The Treasurer shall convene a meeting of the Pooled Money Investment Board to obtain the funds through interim borrowing from the Pooled Money Investment Account except that no meeting is required where the request to borrow is for the purpose of repayment of a loan from the Pooled Money Investment Account.

(2) The Treasurer shall ensure that the funds will thereafter be available in accordance with a financing schedule mutually agreeable to the administrator and the Treasurer.

(f) This article does not require the Treasurer to borrow more money than can be repaid from amounts available to the fund for that purpose. The Treasurer shall not be required to consider as available to the fund any future deposits resulting from an increase of the fees specified in Section 8670.48.5 until that increase has actually become effective. Once effective, the administrator shall not retract, reduce, or reject the increase unless the Treasurer certifies to the administrator that the retraction, reduction, or rejection will not diminish the security for, or ability to repay, amounts borrowed under this article or drawn pursuant to subdivision (o) of Section 8670.48. The amount of borrowing that can be repaid from amounts available to the fund for that purpose shall be determined by the Treasurer in his or her sole discretion, giving due consideration to factors concerning security for, marketability of, and repayment of, any financial arrangements or other obligations that the Treasurer elects to make, incur, or issue for the purposes of complying with this chapter.

(Amended by Stats. 2007, Ch. 373, Sec. 12. Effective October 10, 2007.)



8670.53.4

(a) With the exception of borrowing from the Pooled Money Investment Account, which shall be on the terms determined by the Pooled Money Investment Board, the entry into or issuance of any financial arrangement pursuant to this article and obtaining the financial security pursuant to subdivision (o) of Section 8670.48, including the issuance of bonds, or other obligations, shall be authorized by a resolution adopted by the Treasurer. Any of these financial arrangements, including bonds or other obligations, (1) may be negotiable, (2) may be payable to order or to the bearer, (3) may be in any denomination, (4) shall be payable not later than 20 years from the date of issuance, (5) may bear interest at a fixed or variable rate or rates to be determined as provided by the resolution and payable as provided therein, (6) may be payable on a fixed date or upon demand of the holder, (7) may be made subject to the prepayment or redemption at the option of the state or at the option of the holder, and (8) may contain such other terms as the Treasurer may determine to be necessary and appropriate.

(b) In connection with any financial arrangement made or issued by the Treasurer pursuant to this chapter, including the issuance of bonds or other obligations, the Treasurer may obtain or arrange for any insurance, letter of credit, or other credit enhancement or liquidity arrangements as the Treasurer determines to be appropriate and cost effective, and may enter into any contracts or agreements for those arrangements not inconsistent with this chapter.

(c) Proceeds of any borrowing authorized pursuant to this chapter, including from the issuance of any bonds, other obligations, or drawings on any standby arrangement or other financial arrangements, shall be deposited in the fund.

(d) Any bonds or other obligations issued under this chapter may be secured by a trust agreement or indenture by and between the state and a trustee. The trustee may be the Treasurer or a bank or trust company chartered under the laws of this state or of the United States and designated by the Treasurer.

(e) The Treasurer may provide for the issuance and sale or exchange of refunding bonds for the purpose of redeeming, retiring, or purchasing for retirement, outstanding bonds at or before their maturity, if the Treasurer and the administrator determines that refunding is necessary or advisable in order to do either of the following:

(1) To effect a favorable reorganization of the debt structure of the bonds.

(2) To effect a saving in debt service cost, as measured by the present value of that saving.

(Amended by Stats. 2007, Ch. 373, Sec. 13. Effective October 10, 2007.)



8670.53.5

Any financial arrangements made or issued pursuant to this article or subdivision (o) of Section 8670.48, including the issuance of bonds or other obligations, and the repayment of any of these obligations, shall be special obligations of the state secured solely by the moneys in the fund. None of these financial arrangements, including bonds or other obligations, shall be or become a lien, charge, or liability against the State of California or against its property or funds except to the extent of the pledges expressly made by this article. Each of these financial arrangements, including bonds or other obligations, shall contain a recital stating that neither the payment of the principal thereof, nor any interest thereon, constitutes a debt, liability, or general obligation of the State of California other than as provided in this article, and neither the faith and credit nor the taxing power of the state are pledged to the repayment thereof.

(Amended by Stats. 2007, Ch. 373, Sec. 14. Effective October 10, 2007.)



8670.53.7

(a) All financial arrangements made or issued pursuant to this article or subdivision (o) of Section 8670.48, including bonds or other obligations, are a legal investment for any of the following:

(1) Trust funds.

(2) Funds of insurers.

(3) Funds of savings and loan associations.

(4) Funds of banks.

(5) Funds of state agencies, cities, counties, cities and counties, or other public agencies or corporations.

(b) All financial arrangements, made or issued pursuant to this article or subdivision (o) of Section 8670.48, including bonds or other obligations, are acceptable and may be used as security for the faithful performance of any public or private trust or obligation or for the performance of any act, including the use of notes by banks as security for deposits of funds of the state and its agencies, or of any city, county, city and county, or other public agency or corporation.

(Amended by Stats. 2007, Ch. 373, Sec. 15. Effective October 10, 2007.)



8670.53.8

Notwithstanding Section 13340, there is hereby appropriated from the fund, without regard to fiscal years, any and all moneys necessary to pay principal, interest, premium, if any, and fees, costs, or charges of any kind incurred by the state under or in connection with any standby arrangement, or other financial arrangement, including bonds or other obligations, made or issued pursuant to this article and pursuant to subdivision (o) of Section 8670.48, or any rebate penalty, or other payment necessary to maintain the federal tax-exempt status of that financial arrangement, including bonds or other obligations. The Treasurer shall advise the administrator and the Controller of amounts necessary to pay the principal, interest, premiums, fees, costs, or charges on any of those arrangements or obligations made or issued pursuant to this article and subdivision (o) of Section 8670.48, and those amounts shall not be available for expenditure for other purposes.

(Amended by Stats. 2007, Ch. 373, Sec. 16. Effective October 10, 2007.)



8670.53.9

Whenever the Treasurer determines that it will increase the marketability or reduce the cost of obtaining any standby arrangement, other arrangement, or of issuing any bonds to obtain, prior to or after sale, a legal opinion as to the validity of the standby arrangement, other arrangement, or bonds from attorneys other than the Attorney General, the Treasurer may obtain such a legal opinion.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.53.95

Section 10295 and Sections 10336 to 10381, inclusive, of the Public Contract Code shall not apply to agreements entered into by the Treasurer in connection with making or issuing of any financial arrangements, including the issuance of bonds or other obligations, authorized by this article or by subdivision (o) of Section 8670.48.

(Amended by Stats. 2007, Ch. 373, Sec. 17. Effective October 10, 2007.)






ARTICLE 8 - Oil Spill Technical Advisory Committee

8670.54

(a) The Oil Spill Technical Advisory Committee, hereafter in this article, the committee, is hereby established to provide public input and independent judgment of the actions of the administrator. The committee shall consist of 14 members, of whom eight shall be appointed by the Governor, three by the Speaker of the Assembly, and three by the Senate Rules Committee. The appointments shall be made in the following manner:

(1) The Speaker of the Assembly and Senate Committee on Rules shall each appoint a member who shall be a representative of the public.

(2) The Governor shall appoint a member who has a demonstrable knowledge of marine transportation.

(3) The Speaker of the Assembly and the Senate Committee on Rules shall each appoint two members who have demonstrable knowledge of environmental protection and the study of ecosystems.

(4) The Governor shall appoint a member who has served as a local government elected official or who has worked for a local government.

(5) The Governor shall appoint a member who has experience in oil spill response and prevention programs.

(6) The Governor shall appoint a member who has been employed in the petroleum industry.

(7) The Governor shall appoint a member who has worked in state government.

(8) The Governor shall appoint a member who has demonstrable knowledge of the dry cargo vessel industry.

(9) The Governor shall appoint a member who has demonstrable knowledge of the railroad industry.

(10) The Governor shall appoint a member who has demonstrable knowledge of the oil production industry.

(b) The committee shall meet as often as required, but at least twice per year. Members shall be paid one hundred dollars ($100) per day for each meeting and all necessary travel expenses at state per diem rates.

(c) The administrator and any personnel the administrator determines to be appropriate shall serve as staff to the committee.

(d) A chair and vice chair shall be elected by a majority vote of the committee.

(Amended by Stats. 2014, Ch. 35, Sec. 47. Effective June 20, 2014.)



8670.55

(a) The committee shall provide recommendations to the administrator, the State Lands Commission, the California Coastal Commission, the San Francisco Bay Conservation and Development Commission, the Division of Oil, Gas, and Geothermal Resources, the Office of the State Fire Marshal, and the Public Utilities Commission, on any provision of this chapter, including the promulgation of all rules, regulations, guidelines, and policies.

(b) The committee may study, comment on, or evaluate, at its own discretion, any aspect of oil spill prevention and response in the state. To the greatest extent possible, these studies shall be coordinated with studies being done by the federal government, the administrator, the State Lands Commission, the State Water Resources Control Board, and other appropriate state and international entities. Duplication with the efforts of other entities shall be minimized.

(c) The committee may attend any drills called pursuant to Section 8670.10 or any oil spills, if practicable.

(d) The committee shall report biennially to the Governor and the Legislature on its evaluation of oil spill response and preparedness programs within the state and may prepare and send any additional reports it determines to be appropriate to the Governor and the Legislature.

(Amended by Stats. 2014, Ch. 35, Sec. 48. Effective June 20, 2014.)



8670.56

The administrator may expend from the Oil Spill Prevention and Administration Fund any amounts necessary for the purposes of carrying out this article.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.56.1

(a) The Legislature hereby finds and declares that because the administrator must rely on expertise provided by members of the committee and be guided by their recommendations in making decisions that relate to the public safety, members of the committee should be entitled to the same immunity from liability provided other public employees.

(b) Members of the committee appointed pursuant to this article, while performing duties required by this article or by the administrator, shall be entitled to the same rights and immunities granted public employees by Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1. Those rights and immunities are deemed to have attached, and shall attach, as of the date of appointment of the member to the committee.

(Added by Stats. 1995, Ch. 337, Sec. 9. Effective January 1, 1996.)






ARTICLE 8.5 - Damages

8670.56.5

(a)  A responsible party, as defined in Section 8670.3, shall be absolutely liable without regard to fault for any damages incurred by any injured party that arise out of, or are caused by a spill.

(b) A responsible person is not liable to an injured party under this section for any of the following:

(1) Damages, other than costs of removal incurred by the state or a local government, caused solely by any act of war, hostilities, civil war, or insurrection or by an unanticipated grave natural disaster or other act of God of an exceptional, inevitable, and irresistible character, that could not have been prevented or avoided by the exercise of due care or foresight.

(2) Damages caused solely by the negligence or intentional malfeasance of that injured party.

(3) Damages caused solely by the criminal act of a third party other than the defendant or an agent or employee of the defendant.

(4) Natural seepage not caused by a responsible party.

(5) Discharge or leaking of oil or natural gas from a private pleasure boat or vessel.

(6) Damages that arise out of, or are caused by, a discharge that is authorized by a state or federal permit.

(c) The defenses provided in subdivision (b) shall not be available to a responsible person who fails to comply with Sections 8670.25, 8670.25.5, 8670.27, and 8670.62.

(d) Upon motion and sufficient showing by a party deemed to be responsible under this section, the court shall join to the action any other party who may be responsible under this section.

(e) In determining whether a party is a responsible party under this section, the court shall consider the results of chemical or other scientific tests conducted to determine whether oil or other substances produced, discharged, or controlled by the defendant matches the oil or other substance that caused the damage to the injured party. The defendant shall have the burden of producing the results of tests of samples of the substance that caused the injury and of substances for which the defendant is responsible, unless it is not possible to conduct the tests because of unavailability of samples to test or because the substance is not one for which reliable tests have been developed. At the request of a party, any other party shall provide samples of oil or other substances within its possession or control for testing.

(f) The court may award reasonable costs of the suit, attorneys’ fees, and the costs of necessary expert witnesses to a prevailing plaintiff. The court may award reasonable costs of the suit and attorneys’ fees to a prevailing defendant if the court finds that the plaintiff commenced or prosecuted the suit pursuant to this section in bad faith or solely for purposes of harassing the defendant.

(g) This section does not prohibit a person from bringing an action for damages caused by oil or by exploration, under any other provision or principle of law, including, but not limited to, common law. However, damages shall not be awarded pursuant to this section to an injured party for loss or injury for which the party is or has been awarded damages under any other provision or principle of law. Subdivision (b) does not create a defense not otherwise available regarding an action brought under any other provision or principle of law, including, but not limited to, common law.

(h) Damages for which responsible parties are liable under this section include the following:

(1) All costs of response, containment, cleanup, removal, and treatment, including, but not limited to, monitoring and administration costs incurred pursuant to the California oil spill contingency plan or actions taken pursuant to directions by the administrator.

(2) Injury to, or economic losses resulting from destruction of or injury to, real or personal property, which shall be recoverable by any claimant who has an ownership or leasehold interest in property.

(3) Injury to, destruction of or loss of, natural resources, including, but not limited to, the reasonable costs of rehabilitating wildlife, habitat, and other resources and the reasonable costs of assessing that injury, destruction, or loss, in an action brought by the state, a county, city, or district. Damages for the loss of natural resources may be determined by any reasonable method, including, but not limited to, determination according to the costs of restoring the lost resource.

(4) Loss of subsistence use of natural resources, which shall be recoverable by a claimant who so uses natural resources that have been injured, destroyed, or lost.

(5) Loss of taxes, royalties, rents, or net profit shares caused by the injury, destruction, loss, or impairment of use of real property, personal property, or natural resources.

(6) Loss of profits or impairment of earning capacity due to the injury, destruction, or loss of real property, personal property, or natural resources, which shall be recoverable by any claimant who derives at least 25 percent of his or her earnings from the activities that utilize the property or natural resources, or, if those activities are seasonal in nature, 25 percent of his or her earnings during the applicable season.

(7) Loss of use and enjoyment of natural resources, public beaches, and other public resources or facilities, in an action brought by the state, a county, city, or district.

(i) Except as provided in Section 1431.2 of the Civil Code, liability under this section shall be joint and several. However, this section does not bar a cause of action that a responsible party has or would have, by reason of subrogation or otherwise, against a person.

(j) This section does not apply to claims for damages for personal injury or wrongful death, and does not limit the right of a person to bring an action for personal injury or wrongful death pursuant to any provision or principle of law.

(k)  Payments made by a responsible party to cover liabilities arising from a discharge of oil, whether under this division or any other provision of federal, state, or local law, shall not be charged against royalties, rents, or net profits owed to the United States, the state, or any other public entity.

(l)  An action that a private or public individual or entity may have against a responsible party under this section may be brought directly by the individual or entity or by the state on behalf of the individual or entity. However, the state shall not pursue an action on behalf of a private individual or entity that requests the state not to pursue that action.

(m) For purposes of this section, “vessels” means vessels as defined in Section 21 of the Harbors and Navigation Code.

(Amended by Stats. 2014, Ch. 35, Sec. 49. Effective June 20, 2014.)



8670.56.6

(a) (1) Except as provided in subdivisions (b) and (d), and subject to subdivision (c), a person, including, but not limited to, an oil spill cooperative, its agents, subcontractors, or employees, shall not be liable under this chapter or the laws of the state to any person for costs, damages, or other claims or expenses as a result of actions taken or omitted in good faith in the course of rendering care, assistance, or advice in accordance with the National Contingency Plan, the California oil spill contingency plan, or at the direction of the administrator, onsite coordinator, or the Coast Guard in response to a spill or threatened spill.

(2) The qualified immunity under this section shall not apply to any oil spill response action that is inconsistent with the following:

(A) The directions of the unified command, consisting of at least the Coast Guard and the administrator.

(B) In the absence of a unified command, the directions of the administrator pursuant to Section 8670.27.

(C) In the absence of directions pursuant to subparagraph (A) or (B), applicable oil spill contingency plans implemented under this division.

(3) Nothing in this section shall, in any manner or respect, affect or impair any cause of action against or any liability of any person or persons responsible for the spill, for the discharged oil, or for the vessel, terminal, pipeline, or facility from which the oil was discharged. The responsible person or persons shall remain liable for any and all damages arising from the discharge, including damages arising from improperly carried out response efforts, as otherwise provided by law.

(b) Nothing in this section shall, in any manner or respect, affect or impair any cause of action against or any liability of any party or parties responsible for the spill, or the responsible party’s agents, employees, or subcontractors, except persons immunized under subdivision (a) for response efforts, for the discharged oil, or for the vessel, terminal, pipeline, or facility from which the oil was discharged.

(c) The responsible party or parties shall be subject to both of the following:

(1) Notwithstanding subdivision (b) or (i) of Section 8670.56.5, or any other law, be strictly and jointly and severally liable for all damages arising pursuant to subdivision (h) of Section 8670.56.5 from the response efforts of its agents, employees, subcontractors, or an oil spill cooperative of which it is a member or with which it has a contract or other arrangement for cleanup of its oil spills, unless it would have a defense to the original spill.

(2) Remain strictly liable for any and all damages arising from the response efforts of a person other than a person specified in paragraph (1).

(d) Nothing in this section shall immunize a cooperative or any other person from liability for acts of gross negligence or willful misconduct in connection with the cleanup of a spill.

(e) This section does not apply to any action for personal injury or wrongful death.

(f) As used in this section, a “cooperative” means an organization of private persons that is established for the primary purpose and activity of preventing or rendering care, assistance, or advice in response to a spill or threatened spill.

(g) Except for the responsible party, membership in a cooperative shall not be grounds, in and of itself, for liability resulting from cleanup activities of the cooperative.

(h) For purposes of this section, there shall be a rebuttable presumption that an act or omission described in subdivision (a) was taken in good faith.

(i) In any situation in which immunity is granted pursuant to subdivision (a) and a responsible party is not liable, is not liable for noneconomic damages caused by another, or is partially or totally insolvent, the fund provided for in Article 7 (commencing with Section 8670.46) shall reimburse, in accordance with its terms, claims of any injured party for which a person who is granted immunity pursuant to this section would otherwise be liable.

(j) (1) The immunity granted by this section shall only apply to response efforts that are undertaken after the administrator certifies that contracts with qualified and responsible persons are in place to ensure an adequate and expeditious response to any foreseeable oil spill that may occur in waters of the state for which the responsible party (A) cannot be identified or (B) is unable or unwilling to respond, contain, and clean up the oil spill in an adequate and timely manner. In negotiating these contracts, the administrator shall procure, to the maximum extent practicable, the services of persons who are willing to respond to oil spills with no, or lesser, immunity than that conferred by this section, but, in no event, a greater immunity. The administrator shall make the certification required by this subdivision on an annual basis. Upon certification, the immunity conferred by this section shall apply to all response efforts undertaken during the calendar year to which the certification applies. In the absence of the certification required by this subdivision, the immunity conferred by this section shall not attach to any response efforts undertaken by any person in waters of the state.

(2) In addition to the authority to negotiate contracts described in paragraph (1), the administrator may also negotiate and enter into indemnification agreements with qualified and financially responsible persons to respond to oil spills that may occur in waters of the state for which the responsible party (A) cannot be identified or (B) is unable or unwilling to respond, contain, and clean up the oil spill in an adequate and timely manner.

(3) The administrator may indemnify response contractors for (A) all damages payable by means of settlement or judgment that arise from response efforts to which the immunity conferred by this section would otherwise apply, and (B) reasonably related legal costs and expenses incurred by the responder, provided that indemnification shall only apply to response efforts undertaken after the expiration of any immunity that may exist as the result of the contract negotiations authorized in this subdivision. In negotiating these contracts, the administrator shall procure, to the maximum extent practicable, the services of persons who are willing to respond to oil spills with no, or as little, right to indemnification as possible. All indemnification shall be paid by the administrator from the Oil Spill Response Trust Fund.

(4) (A) The contracts required by this section, and any other contracts entered into by the administrator for response, containment, or cleanup of an existing spill, or for response of an imminent threat of a spill, the payment of which is to be made from the Oil Spill Response Trust Fund created pursuant to Section 8670.46, shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code.

(B) The exemption specified in subparagraph (A) applies only to contracts for which the services are used for a period of less than 90 days, cumulatively, per year.

(C) This paragraph shall not be construed as limiting the administrator’s authority to exercise the emergency powers granted pursuant to subdivision (c) of Section 8670.62, including the authority to enter into emergency contracts that are exempt from approval by the Department of General Services.

(k) (1) With regard to a person who is regularly engaged in the business of responding to oil spills, the immunity conferred by this section shall not apply to any response efforts by that person that occur later than 60 days after the first day the person’s response efforts commence.

(2) Notwithstanding the limitation contained in paragraph (1), the administrator may extend, upon making all the following findings, the period of time, not to exceed 30 days, during which the immunity conferred by this section applies to response efforts:

(A) Due to inadequate or incomplete containment and stabilization, there exists a substantial probability that the size of the spill will significantly expand and (i) threaten previously uncontaminated resources, (ii) threaten already contaminated resources with substantial additional contamination, or (iii) otherwise endanger the public health and safety or harm the environment.

(B) The remaining work is of a difficult or perilous nature that extension of the immunity is clearly in the public interest.

(C) No other qualified and financially responsible contractor is prepared and willing to complete the response effort in the absence of the immunity, or a lesser immunity, as negotiated by contract.

(3) The administrator shall provide five days’ notice of his or her proposed decision to either extend, or not extend, the immunity conferred by this section. Interested parties shall be given an opportunity to present oral and written evidence at an informal hearing. In making his or her proposed decision, the administrator shall specifically seek and consider the advice of the relevant Coast Guard representative. The administrator’s decision to not extend the immunity shall be announced at least 10 working days before the expiration of the immunity to provide persons an opportunity to terminate their response efforts as contemplated by paragraph (4).

(4) A person or their agents, subcontractors, or employees shall not incur any liability under this chapter or any other provision of law solely as a result of that person’s decision to terminate their response efforts because of the expiration of the immunity conferred by this section. A person’s decision to terminate response efforts because of the expiration of the immunity conferred by this section shall not in any manner impair, curtail, limit, or otherwise affect the immunity conferred on the person with regard to the person’s response efforts undertaken during the period of time the immunity applied to those response efforts.

(5) The immunity granted under this section shall attach, without the limitation contained in this subdivision, to the response efforts of any person who is not regularly engaged in the business of responding to oil spills. A person who is not regularly engaged in the business of responding to oil spills includes, but is not limited to, (A) a person who is primarily dedicated to the preservation and rehabilitation of wildlife and (B) a person who derives his or her livelihood primarily from fishing.

(l) As used in this section, “response efforts” means rendering care, assistance, or advice in accordance with the National Contingency Plan, the California oil spill contingency plan, or at the direction of the administrator, United States Environmental Protection Agency, or the Coast Guard in response to a spill or threatened spill into waters of the state.

(Amended by Stats. 2014, Ch. 35, Sec. 50. Effective June 20, 2014.)






ARTICLE 9 - Enforcement

8670.57

(a) When the administrator determines that any person has engaged in, is engaged in, or threatens to engage in, any acts or practices which constitute a violation of any provision of this chapter, Division 7.8 (commencing with Section 8750) of the Public Resources Code, or any rule, regulation, permit, or order issued, promulgated, or executed thereunder, and when requested by the administrator, the district attorney of the county in which those acts occur or occurred, or the Attorney General, may make application to the superior court for an order enjoining the acts or practices, or for an order directing compliance. Upon a showing by the administrator that the person has engaged in, is engaged in, or threatens to engage in any violation of the act, a permanent or preliminary injunction, restraining order, or other order may be granted.

(b) For the purposes of this section, “threaten” means a condition creating a substantial probability of harm, when the probability and potential extent of harm make it reasonably necessary to take immediate action to prevent, reduce, or mitigate damages to persons, property, or natural resources.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.58

Every civil action commenced pursuant to this chapter or Division 7.8 (commencing with Section 8750) of the Public Resources Code at the request of the administrator shall be brought by the city attorney, the district attorney, or the Attorney General in the name of the people of the State of California, and any actions relating to the same event, transaction, or occurrence may be joined or consolidated.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.59

(a) Any civil action brought pursuant to this chapter, or pursuant to Division 7.8 (commencing with Section 8750) of the Public Resources Code, shall be brought in the county in which the spill, discharge, or violation occurred, the county in which the principal place of business of the defendant is located, or the county in which the defendant is doing business in this state.

(b) (1) Notwithstanding any other provision of law, all criminal actions for the prosecution of misdemeanor violations of this chapter or Division 7.8 (commencing with Section 8750) of the Public Resources Code shall be commenced within one year from the date of the discovery of the facts or circumstances which constitute the violation.

(2) Notwithstanding any other provision of law, all criminal actions for the prosecution of felony violations of this chapter or Division 7.8 (commencing with Section 8750) of the Public Resources Code shall be commenced within three years from the date of the discovery of the facts or circumstances which constitute the violation.

(c) Notwithstanding any other provision of law, except as provided in subdivision (d), any action to recover civil damages or penalties shall be commenced within three years from the date of discovery of the facts or circumstances which constitute a violation of this chapter or Division 7.8 (commencing with Section 8750) of the Public Resources Code.

(d) Any action to recover civil damages or penalties pursuant to paragraph (3), (4), (5), (6), or (7) of subdivision (g) of Section 8670.56.5 because of effects on natural resources shall be commenced within five years from the date of the discovery of the facts or circumstances which are the basis for the cause of action.

(e) Any action to compel the removal of oil or the restoration and rehabilitation of wildlife and wildlife habitat shall be commenced within five years from the date of discovery of the facts or circumstances which constitute a violation of this chapter or Division 7.8 (commencing with Section 8750) of the Public Resources Code.

(f) For purposes of subdivisions (b), (c), (d), and (e), “date of discovery” means the actual date that facts sufficient to establish that a violation of this chapter or Division 7.8 (commencing with Section 8750) of the Public Resources Code has occurred are discovered by a peace officer appointed pursuant to Section 851 of the Fish and Game Code.

(g) The administrator may adopt regulations prescribing procedures for the implementation of this section.

(Amended by Stats. 1994, Ch. 613, Sec. 1. Effective January 1, 1995.)



8670.61

The civil and criminal penalties provided in this chapter and Division 7.8 (commencing with Section 8750) of the Public Resources Code shall be separate and in addition to, and do not supersede or limit, any and all other remedies, civil or criminal.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.61.5

(a) For purposes of this chapter, “wildlife rehabilitation” means those actions that are necessary to fully mitigate for the damage from a spill caused to wildlife, fisheries, wildlife habitat, and fisheries habitat.

(b) Responsible parties shall fully mitigate adverse impacts to wildlife, fisheries, wildlife habitat, and fisheries habitat. Full mitigation shall be provided by successfully carrying out environmental projects or funding restoration activities required by the administrator in carrying out projects complying with the requirements of this section. Responsible parties are also liable for the costs incurred by the administrator or other government agencies in carrying out this section.

(c) If any significant wildlife rehabilitation is necessary, the administrator may require the responsible party to prepare and submit to the administrator, and to implement, a wildlife rehabilitation plan. The plan shall describe the actions that will be implemented to fully meet the requirements of subdivision (b), describe contingency measures that will be carried out in the event that any of the plan actions are not fully successful, provide a reasonable implementation schedule, describe the monitoring and compliance program, and provide a financing plan. The administrator shall review and determine whether to approve the plan within 60 days of submittal. Before approving a plan, the administrator shall first find that the implementation of the plan will fully mitigate the adverse impacts to wildlife, fisheries, wildlife habitat, and fisheries habitat. If the habitat contains beaches that are or were used for recreational purposes, the Department of Parks and Recreation shall review the plan and provide comments to the administrator.

(d) The plan shall place first priority on avoiding and minimizing any adverse impacts. For impacts that do occur, the plan shall provide for full onsite restoration of the damaged resource to the extent feasible. To the extent that full onsite restoration is not feasible, the plan shall provide for offsite in-kind mitigation to the extent feasible. To the extent that adverse impacts still have not been fully mitigated, the plan shall provide for the enhancement of other similar resources to the extent necessary to meet the requirements of subdivision (b). In evaluating whether a wildlife rehabilitation plan is adequate, the administrator may use the habitat evaluation methods or procedures established by the United States Fish and Wildlife Service or any other reasonable methods as determined by the Department of Fish and Wildlife.

(e) The administrator shall prepare regulations to implement this section. The regulations shall include deadlines for the submittal of plans. In establishing the deadlines, the administrator shall consider circumstances such as the size of the spill and the time needed to assess damage and mitigation.

(Amended by Stats. 2014, Ch. 35, Sec. 51. Effective June 20, 2014.)



8670.62

(a) Any person who discharges oil into waters of the state, upon order of the administrator, shall do all of the following:

(1) Clean up the oil.

(2) Abate the effects of the discharge.

(3) In the case of a threatened discharge, take other necessary remedial action.

(b) Upon failure of any person to comply with a cleanup or abatement order, the Attorney General or a district attorney, at the request of the administrator, shall petition the superior court for that county for the issuance of an injunction requiring the person to comply with the order. In any such suit, the court shall have jurisdiction to grant a prohibitory or mandatory injunction, either preliminary or permanent, as the facts may warrant.

(c) Consistent with the state contingency plan, the administrator may expend available money to perform any response; containment; cleanup; wildlife rehabilitation, which includes assessment of resource injuries and damages, or remedial work required pursuant to subdivision (a) that, in the administrator’s judgment, is required by the circumstances or the urgency of prompt action required to prevent pollution, nuisance, or injury to the environment of the state. The action may be taken in default of, or in addition to, remedial work by the responsible party or other persons, and regardless of whether injunctive relief is sought. The administrator may perform the work in cooperation with any other governmental agency, and may use rented tools or equipment, either with or without operators furnished. Notwithstanding any other law, the administrator may enter into oral contracts for the work, and the contracts, whether written or oral, may include provisions for equipment rental and the furnishing of labor and materials necessary to accomplish the work. The contracts shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code.

(d) If the discharge is cleaned up, or attempted to be cleaned up, the effects thereof abated, or, in the case of threatened pollution or nuisance, other necessary remedial action is taken by any governmental agency, the person or persons who discharged the waste, discharged the oil, or threatened to cause or permit the discharge of the oil within the meaning of subdivision (a) shall be liable to that governmental agency for the reasonable costs actually incurred in cleaning up that waste, abating the effects thereof, or taking other remedial action. The amount of the costs shall be recoverable in a civil action by, and paid to, the applicable governmental agency and the administrator, to the extent the administrator contributed to the cleanup costs from the Oil Spill Response Trust Fund or other available funds.

(e) If, despite reasonable effort by the administrator to identify the party responsible for the discharge of oil or the condition of pollution or nuisance, the person is not identified at the time cleanup, abatement, or remedial work must be performed, the administrator shall not be required to issue an order under this section. The absence of a responsible party shall not in any way limit the powers of the administrator under this section.

(f) For purposes of this section, “threaten” means a condition creating a substantial probability of harm, when the probability and potential extent of harm makes it reasonably necessary to take immediate action to prevent, reduce, or mitigate damages to persons, property, or natural resources.

(Amended by Stats. 2014, Ch. 35, Sec. 52. Effective June 20, 2014.)



8670.63

(a) No provision of this chapter, or of Division 7.8 (commencing with Section 8750) of the Public Resources Code, or any ruling of the administrator, shall be construed to limit, abridge, or supersede the power of the Attorney General, at the request of the administrator, or upon his or her own motion, to bring an action in the name of the people of the State of California to enjoin any violation of this act, seek necessary remedial action by any person who violates any of the provisions of this act, or seek civil and criminal penalties against any person who violates any of the provisions of this act.

(b) The Attorney General, at the request of the administrator, shall undertake actions to enforce this chapter and to recover from an owner, operator, or responsible party for a release of oil into state waters all expenditures made from a particular fund. The resolution of any recovery actions pursuant to this subdivision shall be approved by the administrator.

(Amended by Stats. 2008, Ch. 565, Sec. 11. Effective January 1, 2009.)



8670.64

(a) A person who commits any of the following acts shall, upon conviction, be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code:

(1) Except as provided in Section 8670.27, knowingly fails to follow the direction or orders of the administrator in connection with an oil spill.

(2) Knowingly fails to notify the Coast Guard that a vessel is disabled within one hour of the disability and the vessel, while disabled, causes a discharge of oil that enters marine waters. For purposes of this paragraph, “vessel” means a vessel, as defined in Section 21 of the Harbors and Navigation Code, of 300 gross tons or more.

(3) Knowingly engages in or causes the discharge or spill of oil into waters of the state, or a person who reasonably should have known that he or she was engaging in or causing the discharge or spill of oil into waters of the state, unless the discharge is authorized by the United States, the state, or another agency with appropriate jurisdiction.

(4) Knowingly fails to begin cleanup, abatement, or removal of spilled oil as required in Section 8670.25.

(b) The court shall also impose upon a person convicted of violating subdivision (a), a fine of not less than five thousand dollars ($5,000) or more than five hundred thousand dollars ($500,000) for each violation. For purposes of this subdivision, each day or partial day that a violation occurs is a separate violation.

(c) (1) A person who knowingly does any of the acts specified in paragraph (2) shall, upon conviction, be punished by a fine of not less than two thousand five hundred dollars ($2,500) or more than two hundred fifty thousand dollars ($250,000), or by imprisonment in a county jail for not more than one year, or by both the fine and imprisonment. Each day or partial day that a violation occurs is a separate violation. If the conviction is for a second or subsequent violation of this subdivision, the person shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or by a fine of not less than five thousand dollars ($5,000) or more than five hundred thousand dollars ($500,000), or by both that fine and imprisonment:

(2) The acts subject to this subdivision are all of the following:

(A) Failing to notify the Office of Emergency Services in violation of Section 8670.25.5.

(B) Knowingly making a false or misleading oil spill report to the Office of Emergency Services.

(C) Continuing operations for which an oil spill contingency plan is required without an oil spill contingency plan approved pursuant to Article 5 (commencing with Section 8670.28).

(D) Except as provided in Section 8670.27, knowingly failing to follow the material provisions of an applicable oil spill contingency plan.

(Amended by Stats. 2014, Ch. 35, Sec. 53. Effective June 20, 2014.)



8670.65

Except as otherwise provided in Section 8670.64, any person who knowingly violates any provision of this chapter, or Division 7.8 (commencing with Section 8750) of the Public Resources Code, or any permit, rule, regulation, standard, cease and desist order, or requirement issued or adopted pursuant to this act is, upon conviction, guilty of a misdemeanor, punishable by a fine of not more than fifty thousand dollars ($50,000) or by imprisonment in the county jail for not more than one year, or by both the fine and imprisonment.

(Amended by Stats. 1992, Ch. 1313, Sec. 8. Effective September 30, 1992.)



8670.66

(a) Any person who intentionally or negligently does any of the following acts shall be subject to a civil penalty for a spill of not less than fifty thousand dollars ($50,000) or more than one million dollars ($1,000,000), for each violation, and each day or partial day that a violation occurs is a separate violation:

(1) Except as provided in Section 8670.27, fails to follow the direction or orders of the administrator in connection with a spill or inland spill.

(2) Fails to notify the Coast Guard that a vessel is disabled within one hour of the disability and the vessel, while disabled, causes a spill that enters waters of the state. For purposes of this paragraph, “vessel” means a vessel, as defined in Section 21 of the Harbors and Navigation Code, of 300 gross tons or more.

(3) Is responsible for a spill, unless the discharge is authorized by the United States, the state, or other agency with appropriate jurisdiction.

(4) Fails to begin cleanup, abatement, or removal of oil as required in Section 8670.25.

(b) Except as provided in subdivision (a), any person who intentionally or negligently violates any provision of this chapter, or Division 7.8 (commencing with Section 8750) of the Public Resources Code, or any permit, rule, regulation, standard, or requirement issued or adopted pursuant to those provisions, shall be liable for a civil penalty not to exceed two hundred fifty thousand dollars ($250,000) for each violation of a separate provision, or, for continuing violations, for each day that violation continues.

(c) A person shall not be liable for a civil penalty imposed under this section and for a civil penalty imposed pursuant to Section 8670.67 for the same act or failure to act.

(Amended by Stats. 2014, Ch. 35, Sec. 54. Effective June 20, 2014.)



8670.67

(a) Any person who intentionally or negligently does any of the following acts shall be subject to an administrative civil penalty for a spill not to exceed two hundred thousand dollars ($200,000), for each violation as imposed by the administrator pursuant to Section 8670.68, and each day or partial day that a violation occurs is a separate violation:

(1) Except as provided in Section 8670.27, fails to follow the applicable contingency plans or the direction or orders of the administrator in connection with a spill or inland spill.

(2) Fails to notify the Coast Guard that a vessel is disabled within one hour of the disability and the vessel, while disabled, causes a discharge that enters waters of the state. For purposes of this paragraph, “vessel” means a vessel, as defined in Section 21 of the Harbors and Navigation Code, of 300 gross tons or more.

(3) Is responsible for a spill, unless the discharge is authorized by the United States, the state, or other agency with appropriate jurisdiction.

(4) Fails to begin cleanup, abatement, or removal of spilled oil as required by Section 8670.25.

(b) Except as provided in subdivision (a), any person who intentionally or negligently violates any provision of this chapter, or Division 7.8 (commencing with Section 8750) of the Public Resources Code, or any permit, rule, regulation, standard, cease and desist order, or requirement issued or adopted pursuant to those provisions, shall be liable for an administrative civil penalty as imposed by the administrator pursuant to Section 8670.68, not to exceed one hundred thousand dollars ($100,000) for each violation of a separate provision, or, for continuing violations, for each day that violation continues.

(c) A person shall not be liable for a civil penalty imposed under this section and for a civil penalty imposed pursuant to Section 8670.66 for the same act or failure to act.

(Amended by Stats. 2014, Ch. 35, Sec. 55. Effective June 20, 2014.)



8670.67.5

(a) Any person who without regard to intent or negligence causes or permits a spill shall be strictly liable civilly in accordance with subdivision (b) or (c).

(b) A penalty may be administratively imposed by the administrator in accordance with Section 8670.68 in an amount not to exceed twenty dollars ($20) per gallon for a spill. The amount of the penalty shall be reduced for every gallon of released oil that is recovered and properly disposed of in accordance with applicable law.

(c) Whenever the release of oil resulted from gross negligence or reckless conduct, the administrator shall, in accordance with Section 8670.68, impose a penalty in an amount not to exceed sixty dollars ($60) per gallon for a spill. The amount of the penalty shall be reduced for every gallon of released oil that is recovered and properly disposed of in accordance with applicable law.

(d) The administrator shall adopt regulations governing the method for determining the amount of oil that is cleaned up.

(Amended by Stats. 2014, Ch. 35, Sec. 56. Effective June 20, 2014.)



8670.68

(a) The administrator may issue a complaint to any person on whom civil liability may be imposed pursuant to Section 8670.67 or 8670.67.5. The complaint shall allege the facts or failures to act that constitute a basis for liability and the amount of the proposed civil liability. The complaint shall be served by personal service or certified mail and shall inform the party so served of the right to a hearing. Any person served with a complaint pursuant to this subdivision may, within 10 days after service of the complaint, request a hearing by filing with the administrator a notice of defense. A notice of defense is deemed to be filed within the 10-day period if it is postmarked within the 10-day period. If a hearing is requested by the respondent, it shall be conducted within 90 days after receipt of the notice of defense by the administrator. If no notice of defense is filed within 10 days after service of the complaint, the administrator shall issue an order setting liability in the amount proposed in the complaint unless the administrator and the party have entered into a settlement agreement, in which case the administrator shall issue an order setting liability in the amount specified in the settlement agreement. If the party has not filed a notice of defense or if the administrator and the party have entered into a settlement agreement, the order shall not be subject to review by any court or agency.

(b) Any hearing required under this section shall be conducted by an independent hearing officer according to the procedures specified in Sections 11507 to 11517, inclusive, except as otherwise specified in this section. In making a determination, the hearing officer shall take into consideration the nature, circumstances, extent and gravity of the violation, the violator’s past and present efforts to prevent, abate, or clean up conditions posing a threat to the public health and safety of the environment, and the violator’s ability to pay the proposed civil penalty. After conducting any hearing required under this section, the hearing officer shall, within 30 days after the case is submitted, issue a decision, including an order setting the amount of civil penalty to be imposed.

(c) Orders setting civil liability issued pursuant to this section shall become effective and final upon issuance, and payment shall be made within 30 days of issuance. Copies of the orders shall be served by personal service or by certified mail upon the party served with the complaint and upon other persons who appeared at the hearing and requested a copy.

(d) Within 30 days after service of a copy of a decision issued by the hearing officer, any person so served may file with a court of appeal a petition for writ of mandate for review of the decision. Any person who fails to file the petition within the 30-day period may not challenge the reasonableness or validity of a decision or order of the hearing officer in any judicial proceedings brought to enforce the decision or order or for other remedies. Except as otherwise provided in this section, Section 1094.5 of the Code of Civil Procedure shall govern any proceedings conducted pursuant to this subdivision. In all proceedings pursuant to this subdivision, the court shall uphold the decision of the hearing officer if the decision is based upon substantial evidence in the whole record. The filing of a petition for writ of mandate shall not stay any corrective action required pursuant to this act or the accrual of any penalties assessed pursuant to this act. This subdivision does not prohibit the court from granting any appropriate relief within its jurisdiction.

(e) Any order for administrative penalties entered pursuant to his section shall be subject to interest at the legal rate from the filing of the complaint as specified in subdivision (a). The prevailing party shall be entitled to reasonable attorney’s fees and costs.

(Amended by Stats. 1992, Ch. 1313, Sec. 11. Effective September 30, 1992.)



8670.68.1

After the time for review has expired for a violation under this chapter or Division 36 (commencing with Section 71200) of the Public Resources Code, the administrator may apply to the clerk of the appropriate court for a judgment to collect the administrative civil liability imposed in accordance with Section 8670.68. The application, which shall include a certified copy of the administrator’s order setting liability, a hearing officer’s decision if any, or a settlement agreement if any, shall constitute a sufficient showing to warrant issuance of the judgment. The court clerk shall enter the judgment immediately in conformity with the application. The judgment so entered has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court in which it is entered.

(Added by Stats. 2001, Ch. 748, Sec. 42. Effective January 1, 2002.)



8670.68.4

Any operator of a small craft refueling dock who fails to register in compliance with subdivision (c) of Section 8670.36.1 shall be subject to a civil penalty in the amount of one hundred dollars ($100). The administrator may levy the penalty administratively.

(Added by Stats. 1992, Ch. 1313, Sec. 9. Effective September 30, 1992.)



8670.68.5

Twenty-five percent of any penalty collected under this article shall be paid to the agency or office prosecuting the action.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.69

Actions on behalf of the state or any other public entity to enforce Section 8670.61.5 through injunctive relief, declaratory relief, and all costs of the action, may be brought by any person in the public interest if both of the following occur:

(a) The action is commenced more than 60 days after the person has given notice of the violation which is the subject of the action to the Attorney General and the district attorney and city attorney in whose jurisdiction the violation is alleged to occur and to the alleged violator.

(b) No action has been commenced against the violation, or if commenced, is not being diligently prosecuted by the Attorney General, or any district attorney, city attorney or other prosecutor.

(c) This section applies to any actions brought with respect to any violations which have occurred, continue to occur or threaten to occur.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.69.4

(a) When the administrator determines that any person has undertaken, or is threatening to undertake, any activity or procedure that (1) requires a permit, certificate, approval, or authorization under this chapter, without securing a permit, or (2) is inconsistent with any of the permits, certificates, rules, regulations, guidelines, or authorizations previously issued or adopted by the administrator, or (3) threatens to cause or substantially increases the risk of unauthorized discharge of oil into the waters of the state, the administrator may issue an order requiring that person to cease and desist.

(b) Any cease and desist order issued by the administrator may be subject to those terms and conditions as the administrator may determine are necessary to ensure compliance with this division.

(c) Any cease and desist order issued by the administrator shall become null and void 90 days after issuance.

(d) A cease and desist order issued by the administrator shall be effective upon the issuance thereof, and copies shall be served immediately by certified mail upon the person or governmental agency being charged with the actual or threatened violation.

(e) Any cease and desist order issued by the administrator shall be consistent with subdivision (a) of Section 8670.27.

(Amended by Stats. 2014, Ch. 35, Sec. 57. Effective June 20, 2014.)



8670.69.6

Within 30 days after service of a copy of a cease and desist order issued by the administrator under Section 8670.69.4, any aggrieved party may file with the superior court a petition for writ of mandate for review thereof pursuant to Section 1094.5 of the Code of Civil Procedure. Failure to file such an action shall not preclude a party from challenging the reasonableness and validity of an order of the administrator in any judicial proceeding brought to enforce the order or for other civil remedies.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)






ARTICLE 10 - Environmental Enhancement Fund

8670.70

The Environmental Enhancement Fund is hereby created in the State Treasury. All penalties collected under Article 9 (commencing with Section 8670.57) shall be deposited into the Environmental Enhancement Fund, except as specified in Section 8670.64. The money in the fund shall only be used for environmental enhancement projects. The moneys shall not be used for the cleanup of an oil spill or the restoration required after an oil spill. The money is available for appropriation by the Legislature to the administrator for the purposes stated in this section.

(Added by Stats. 1990, Ch. 1248, Sec. 17. Effective September 24, 1990.)



8670.71

(a) The administrator shall fund only those projects approved by the Environmental Enhancement Committee.

(b) For purposes of this article, an enhancement project is a project that acquires habitat for preservation, or improves habitat quality and ecosystem function above baseline conditions, and that meets all of the following requirements:

(1) Is located within or immediately adjacent to waters of the state, as defined in Section 8670.3.

(2) Has measurable outcomes within a predetermined timeframe.

(3) Is designed to acquire, restore, or improve habitat or restore ecosystem function, or both, to benefit fish and wildlife.

(Amended by Stats. 2014, Ch. 35, Sec. 59. Effective June 20, 2014.)



8670.72

(a) The Environmental Enhancement Committee is hereby created. The committee shall consist of the following members:

(1) The administrator.

(2) A public member, to be appointed by the administrator, who shall be an officer or elected leader of a statewide nonprofit organization whose primary purpose is the protection and/or enhancement of natural resources.

(3) The executive officer of the State Coastal Conservancy, or his or her designee.

(b) The Environmental Enhancement Committee shall establish a process for the solicitation, submittal, review, and selection of environmental enhancement projects. Selection criteria shall be developed to ensure that projects meet the intent of this article.

(Amended by Stats. 2004, Ch. 796, Sec. 39. Effective January 1, 2005.)



8670.73

(a) The Environmental Enhancement Grant Program is hereby established. Project proposals shall be solicited when adequate funds have accumulated in the Environmental Enhancement Fund to cover the cost of an appropriate project or projects.

(b) Grants shall be awarded to nonprofit organizations, cities, counties, cities and counties, districts, state agencies, and departments; and, to the extent permitted by federal law, to federal agencies on a competitive basis using the selection process established by the Environmental Enhancement Committee. The selection criteria will be enumerated in all requests for proposals distributed to potential applicants. The administrator may grant funds for those projects that are selected by the Environmental Enhancement Committee and that meet the requirements of this article. State departments and agencies receiving grants under this section for environmental enhancement projects, shall, to the maximum extent feasible, utilize the services of the California Conservation Corps in accordance with Section 14315 of the Public Resources Code.

(c) Grant recipients shall use the grant award to fund only the project described in the recipient’s application.

(d) Grant recipients shall not use the grant funds to shift money to or otherwise cover costs of an existing or proposed project or activity not included in the application.

(e) Any grant funds allocated to a project that exceed the actual cost of completing the project as outlined in the recipient’s application shall be returned to the Environmental Enhancement Fund, and shall not be used by the grant recipient for any other purpose.

(f) If a member of the Environmental Enhancement Committee, or a member of his or her immediate family, is employed by a grant applicant, the employer of a grant applicant, or a consultant or independent contractor employed by the grant applicant, the committee member shall make that disclosure to the other members of the committee and shall not participate or make recommendations on the grant proposal of that applicant.

(g) For habitat acquisition, the Environmental Enhancement Committee shall be subject to the same provisions as prescribed in Section 31116 of the Public Resources Code.

(Added by Stats. 2004, Ch. 796, Sec. 39.5. Effective January 1, 2005.)









CHAPTER 7.5 - California Disaster Assistance Act

ARTICLE 1 - General Provisions and Definitions

8680

This chapter shall be known and may be cited as the California Disaster Assistance Act.

(Amended by Stats. 2005, Ch. 158, Sec. 3.3. Effective January 1, 2006.)



8680.1

Unless the provision or context otherwise requires, the definitions contained in this article govern the construction of this chapter.

(Added by Stats. 1974, Ch. 290.)



8680.2

“Local agency” means any city, city and county, county, county office of education, community college district, school district, or special district.

(Amended by Stats. 1990, 1st Ex. Sess., Ch. 33, Sec. 1. Effective December 1, 1990.)



8680.3

“Disaster” means a fire, flood, storm, tidal wave, earthquake, terrorism, epidemic, or other similar public calamity that the Governor determines presents a threat to public safety.

(Amended by Stats. 2002, Ch. 461, Sec. 4. Effective January 1, 2003.)



8680.4

“Project” means the repair or restoration, or both, other than normal maintenance, or the replacement of, real property of a local agency used for essential governmental services, including, but not limited to, buildings, levees, flood control works, channels, irrigation works, streets, roads, bridges, highways, and other public works, that are damaged or destroyed by a disaster. “Project” also includes those activities and expenses allowed under subdivisions (a), (c), (d), and (e) of Section 8685. Except as provided in Section 8686.3, the completion of all or part of a project prior to application for funds pursuant to this chapter shall not disqualify the project or any part thereof.

(Amended by Stats. 2005, Ch. 158, Sec. 3.4. Effective January 1, 2006.)



8680.5

“Project application” means the written application made by a local agency to the director for state financial assistance, which shall include all damage to public real property that resulted from a disaster within the total jurisdiction of the local agency making application and other activities and expenses as allowed in Section 8685.

(Amended by Stats. 2005, Ch. 158, Sec. 3.5. Effective January 1, 2006.)



8680.7

“Director” means the Director of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 185. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8680.8

“State agency” means the Department of Transportation, the Department of Water Resources, the Department of General Services, the Department of Health, the Department of Finance, or other state agency or office including, but not limited to, the University of California. The Department of Transportation’s area of responsibility concerns streets, roads, bridge and mass transit repairs. The Department of Water Resources’ area of responsibility concerns dams, levees, flood control works, channels, irrigation works, and other similar projects. The Department of General Services’ area of responsibility concerns buildings, sewer, water systems, and district road and access facility construction, alteration, repair and improvement thereof, and all other projects. The director shall assign applications to the appropriate agencies for investigation.

(Amended by Stats. 1989, 1st Ex. Sess., Ch. 24, Sec. 4. Effective November 7, 1989.)



8680.9

“Local emergency” means a condition of extreme peril to persons or property proclaimed as such by the governing body of the local agency affected, in accordance with Section 8630.

(Amended by Stats. 2001, Ch. 822, Sec. 1. Effective January 1, 2002.)






ARTICLE 2 - Administration

8682

The director shall administer this chapter. The director may delegate any power or duty vested in him or her under this chapter to a state agency or to any other officer or employee of the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 186. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8682.2

To the extent that funds are allocated therefor, a state agency, when requested by the director, shall render services and perform duties within its area of responsibility when considered necessary to carry out the purposes of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 187. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8682.6

The project proposal executed between a local agency and the director pursuant to Section 8685.6 shall contain a provision under which the local agency agrees to hold the state harmless from damages due to the work for which funds are allocated.

(Amended by Stats. 2013, Ch. 352, Sec. 188. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8682.8

When certified by the director, claims of local agencies for payment shall be presented to the Controller for payment out of funds made available therefor. The director may request the Controller to audit any claim to ensure that funds were expended in accordance with the requirements and purposes of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 189. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8682.9

The director shall adopt regulations, as necessary, to govern the administration of the disaster assistance program authorized by this chapter in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3). These regulations shall include specific project eligibility requirements, a procedure for local governments to request the implementation of programs under this chapter, and a method for evaluating these requests by the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 190. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 3 - Allocations to State Agencies

8683

(a)  Whenever funds are available for purposes of this chapter, the director shall make allocations from the funds available in the amounts that he or she determines to be necessary to state agencies for expenditure for making the investigations, estimates, and reports required by this chapter. Those allocations may also be made to provide for preliminary investigations, estimates, reports, training of state agency personnel, or to reimburse the state agencies for expenditures made in anticipation of actual applications by local agencies. Allocations may also be made for the purpose of making any investigations, estimates, and reports that may be necessary to enable local agencies to obtain federal aid for disaster relief purposes, regardless of whether or not that aid is available for projects that are eligible for state allocations pursuant to this chapter. The director may make allocations to any state agency or office from those funds, or other funds available therefor, in the amounts that are necessary to administer this chapter.

(b) When a proclamation of a state of emergency has been issued by the Governor under the California Emergency Services Act (Chapter 7 (commencing with Section 8550)) and funds are available for purposes of this chapter, the director may make allocations from the funds available in the amounts that the director determines necessary to state agencies for expenditures incurred performing extraordinary emergency measures. An allocation pursuant to this subdivision is at the discretion of the director, but an allocation shall not reimburse either of the following:

(1) Employee costs related to emergency work activities.

(2) Any permanent repairs to the agency’s own facilities.

(Amended by Stats. 2014, Ch. 3, Sec. 2. Effective March 1, 2014.)



8684.2

(a) It is the intent of the Legislature:

(1) To provide the Governor with appropriate emergency powers in order to enable utilization of available emergency funding to provide guarantees for interim loans to be made by lending institutions, in connection with relief provided for those persons affected by disasters or a state of emergency in affected areas during periods of disaster relief assistance, for the purpose of supplying interim financing to enable small businesses to continue operations pending receipt of federal disaster assistance.

(2) That the Governor should utilize this authority to prevent business insolvencies and loss of employment in areas affected by these disasters.

(b) In addition to the allocations authorized by Section 8683 and the loan guarantee provisions of Section 63089.90, the Governor may allocate funds made available for the purposes of this chapter, in connection with relief provided, in affected areas during the period of federal disaster relief, to the Small Business Expansion Fund for use by the California Infrastructure and Economic Development Bank, pursuant to Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code and Chapter 6 (commencing with Section 63088) of Division 1 of Title 6.7 of this code, to provide guarantees for low-interest interim loans to be made by lending institutions for the purpose of providing interim financing to enable small businesses that have suffered actual physical damage or significant economic losses, as a result of the disaster or state of emergency for which funding under this section is made available, to continue or resume operations pending receipt of loans made or guaranteed by the federal Small Business Administration. The maximum amount of any loan guarantee funded under this paragraph shall be limited by the directives and requirements. Each loan guarantee shall not exceed 95 percent of the loan amount, except that a loan guarantee may be for 100 percent of the loan amount if the applicant can demonstrate that access to business records pertinent to the loan application has been precluded by official action prohibiting necessary reentry into the affected business premises or that those business records pertinent to the loan application have been destroyed. The term of the interim loan shall be determined by the lending institution providing the loan or shall be made payable on the date the proceeds of a loan made or guaranteed by the federal Small Business Administration with respect to the same damage or loss are made available to the borrower, whichever event first occurs.

(c) Loan guarantees for which the initial 12-month term has expired and for which an application for disaster assistance funding from the federal Small Business Administration is still pending may be extended until the federal Small Business Administration has reached a final decision on the application. Applications for guarantees of interim loans shall be processed in an expeditious manner. Wherever possible, lending institutions shall fund nonconstruction loans within 60 calendar days of application. Loan guarantees for loans that have been denied funding by the federal Small Business Administration, may be extended by the financial institution provided that the loan is for no longer than a maximum of seven years, if the business demonstrates the ability to repay the loan with an extended loan term, and a new credit analysis is provided. All loan guarantees whose term has been extended under this provision shall be repaid in installments of principal and interest, and be fully amortized over the term of the loan. Nothing in this section shall preclude the lender from charging reasonable administrative fees in connection with the loan.

(d) Allocations pursuant to this section shall, for purposes of all provisions of law, be deemed to be for extraordinary emergency or disaster response operation costs, as provided in Section 8690.6, incurred by state employees assigned to work on the guarantees authorized by this section.

(e) The California Infrastructure and Economic Development Bank, which is located within the Governor’s Office of Business and Economic Development, may adopt directives and requirements to implement the disaster loan guarantee program authorized by this section.

(f) As long as there are any outstanding small business disaster loan guarantees, as authorized by Section 8684.2 or 63089.90, the bank shall provide a report to the Legislature on loan guarantees approved and rejected by gender, ethnic group, type of business and location, and each participating loan institution. The report may be combined with the report required in Section 63089.98.

(Amended by Stats. 2013, Ch. 537, Sec. 3. Effective October 4, 2013.)






ARTICLE 4 - Allocations to Local Agencies

8685

From any moneys appropriated for that purpose, and subject to the conditions specified in this article, the director shall allocate funds to meet the cost of any one or more projects as defined in Section 8680.4. Applications by school districts shall be submitted to the Superintendent of Public Instruction for review and approval, in accordance with instructions or regulations developed by the Office of Emergency Services, prior to the allocation of funds by the director.

Moneys appropriated for the purposes of this chapter may be used to provide financial assistance for the following local agency and state costs:

(a) Local agency personnel costs, equipment costs, and the cost of supplies and materials used during disaster response activities, incurred as a result of a state of emergency proclaimed by the Governor, excluding the normal hourly wage costs of employees engaged in emergency work activities.

(b) To repair, restore, reconstruct, or replace facilities belonging to local agencies damaged as a result of disasters as defined in Section 8680.3. Mitigation measures performed pursuant to subdivision (b) of Section 8686.4 shall qualify for funding pursuant to this chapter.

(c) Matching fund assistance for cost sharing required under federal disaster assistance programs, as otherwise eligible under this act.

(d) Indirect administrative costs and any other assistance deemed necessary by the director.

(e) Necessary and required site preparation costs for mobilehomes, travel trailers, and other manufactured housing units provided and operated by the Federal Emergency Management Agency.

(Amended by Stats. 2013, Ch. 352, Sec. 191. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8685.2

An allocation may be made to a local agency for a project when, within 10 days after the actual occurrence of a disaster, the local agency has proclaimed a local emergency and that proclamation is acceptable to the director or upon the order of the Governor when a state of emergency proclamation has been issued, and if the Legislature has appropriated money for allocation for purposes of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 192. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8685.4

A local agency shall make application to the director for state financial assistance within 60 days after the date of the proclamation of a local emergency. The director may extend the time for this filing only under unusual circumstances. No financial aid shall be provided until a state agency, upon the request of the director, has first investigated and reported upon the proposed work, has estimated the cost of the work, and has filed its report with the director within 60 days from the date the local agency made application, unless the director extends the time because of unusual circumstances. The estimate of cost of the work may include expenditures made by the local agency for the work prior to the making of the estimate. If the reporting state agency fails to report its findings within the 60-day period, and time is not extended by the director, the director may complete the investigation and recover a proportionate amount allocated to the state agency for the balance of the investigation. “Unusual circumstances,” as used above, are unavoidable delays that result from recurrence of a disaster, prolonged severe weather within a one-year period, or other conditions beyond the control of the applicant. Delays resulting from administrative procedures are not unusual circumstances which warrant extensions of time.

(Amended by Stats. 2013, Ch. 352, Sec. 193. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8685.6

No money shall be allocated for a project until the local agency has indicated in writing its acceptance of the project proposal and the cost-sharing related thereto in such form as the director prescribes. The project proposal shall provide for the performance of the work by the local agency, or by the state agency in whose area of responsibility such work falls, if the local agency and such state agency determine that the work should be performed by the state agency. The project proposal shall also provide for the methods of handling the funds allocated and the matching funds provided by the local agency. It shall also contain such other provisions as are deemed necessary to assure completion of the work included in the project and the proper expenditure of funds as provided herein.

(Amended by Stats. 2013, Ch. 352, Sec. 194. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8685.7

Any work performed by a state agency at the request of a local agency shall be agreed upon in writing and be subject to the State Contract Act. Work performed by a local agency shall be subject to the law governing the performance of that work by the local agency and applicable state and federal laws or regulations. Neither the state nor any officer or employee thereof shall have any responsibility in connection with any work performed by a local agency.

(Amended by Stats. 1989, Ch. 1123, Sec. 5. Effective September 30, 1989.)



8685.8

Under procedures to be prescribed by the director, a local agency may receive an advance of funds to initiate a project. Such advances shall be limited to not more than 90 percent of the estimated state’s share of the project, as determined pursuant to Section 8686.

(Amended by Stats. 2013, Ch. 352, Sec. 195. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8685.9

Notwithstanding any other provision of law, including Section 8686, for any eligible project, the state share shall not exceed 75 percent of total state eligible costs unless the local agency is located within a city, county, or city and county that has adopted a local hazard mitigation plan in accordance with the federal Disaster Mitigation Act of 2000 (P.L. 106-390) as part of the safety element of its general plan adopted pursuant to subdivision (g) of Section 65302. In that situation, the Legislature may provide for a state share of local costs that exceeds 75 percent of total state eligible costs.

(Added by Stats. 2006, Ch. 739, Sec. 1. Effective January 1, 2007.)



8686

(a) For any eligible project, the state share shall amount to no more than 75 percent of total state eligible costs.

(b) Notwithstanding subdivision (a), the state share shall be up to 100 percent of total state eligible costs connected with the following events:

(1) The October 17, 1989, Loma Prieta earthquake.

(2) The October 20, 1991, East Bay fire.

(3) The fires that occurred in southern California from October 1, 1993, to November 30, 1993, inclusive.

(4) The January 17, 1994, Northridge earthquake.

(5) Storms that occurred in California during the periods commencing January 3, 1995, and February 13, 1995, as specified in agreements between this state and the United States for federal financial assistance.

(6) The storms that occurred in California in December of 1996 and early January of 1997, as specified in agreements between this state and the United States for federal financial assistance.

(7) The winter storms and flooding that occurred from February 1, 1998, to April 30, 1998, inclusive, as specified in agreements between this state and the United States for federal financial assistance.

(8) The wildfires that occurred in southern California commencing October 21, 2003, as specified in agreements between this state and the United States for federal financial assistance.

(9) The December 22, 2003, San Simeon earthquake, as specified in agreements between this state and the United States for federal financial assistance.

(10) The severe storms, flooding, debris flows, and mudslides that occurred during December 27, 2004, to January 11, 2005, inclusive, in southern California, as specified in agreements between this state and the United States for federal financial assistance.

(11) The severe storms, flooding, landslides, and mud and debris flows that occurred in southern California during the period from February 16 to February 23, 2005, inclusive, as specified in agreements between this state and the United States for federal financial assistance.

(12) The severe storms, flooding, mudslides, and landslides that occurred in northern California during the period from December 17, 2005, to January 3, 2006, inclusive, as specified in agreements between this state and the United States for federal financial assistance.

(13) The severe storms and flooding that occurred in northern and central California during the period from March 29, 2006, to April 16, 2006, inclusive, as specified in agreements between this state and the United States for federal financial assistance.

(c) For any federally declared disaster subsequent to January 1, 1995, that the Legislature has designated in subdivision (b), the state shall assume the increased share specified in subdivision (b) in those cases where the Federal Emergency Management Agency or another applicable federal agency has approved the federal share of costs.

(d) The state shall make no allocation for any project application resulting in a state share of less than two thousand five hundred dollars ($2,500) under this section.

(Amended by Stats. 2006, Ch. 897, Sec. 1. Effective September 30, 2006.)



8686.1

(a) Notwithstanding subdivision (a) of Section 8686, the state share shall be up to 100 percent of total state eligible costs connected with the Middle River levee break in San Joaquin County that occurred in June 2004.

(b) For the disaster that the Legislature has designated in subdivision (a), the state shall assume the increased share specified in subdivision (a) if the Federal Emergency Management Agency or another applicable federal agency has approved the federal share of costs.

(c) The state shall make no allocation for any project application resulting in a state share of less than two thousand five hundred dollars ($2,500) under this section.

(Added by Stats. 2004, Ch. 778, Sec. 1. Effective September 25, 2004.)



8686.2

When the United States or any agency thereof is to provide disaster relief funds for any portion of the cost of a project, the amount so provided shall be deducted from the cost of the project in determining the amount to be allocated by the state and the amount to be contributed by the local agency under Section 8686. It shall not be required that the disaster relief funds to be provided from federal sources shall be paid into the State Treasury, but the secretary shall, if state funds are available, authorize the work to be commenced when the director has received assurance, adequate in his or her opinion, that the federal disaster relief matching funds will be made available for expenditure for the work, or for payment to the state for performance thereof.

(Amended by Stats. 2013, Ch. 352, Sec. 196. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8686.3

Local agencies shall undertake to recover maximum federal participation in funding projects. No funds allocated under this chapter shall be used to supplant federal funds otherwise available in the absence of state financial relief. State contributions for such projects as determined by Section 8686 will be reduced by an amount equal to the amount local agencies would have recovered from federal disaster relief sources if they had applied for that funding and had executed the eligible projects in conformity with federal requirements. When a local agency applies for federal disaster relief funds, the director shall inform the agency of available state funds.

(Amended by Stats. 2013, Ch. 352, Sec. 197. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8686.4

(a) Whenever the local agency and the director determine for projects that the general public and state interest will be better served by replacing a damaged or destroyed facility with a facility that will more adequately serve the present and future public needs than would be accomplished merely by repairing or restoring the damaged or destroyed facility, the director shall authorize the replacement, including, in the case of a public building, an increase in the square footage of the building replaced, but the cost of the betterment of the facility, to the extent that it exceeds the cost of repairing or restoring the damaged or destroyed facility, shall be borne and contributed by the local agency, and the excess cost shall be excluded in determining the amount to be allocated by the state. The state contribution shall not exceed the net cost of restoring each facility on the basis of the design of the facility as it existed immediately prior to the disaster in conformity with current codes, specifications, and standards.

(b) Notwithstanding subdivision (a), when the director determines there are mitigation measures that are cost effective and that substantially reduce the risk of future damage, hardship, loss, or suffering in any area where a state of emergency has been proclaimed by the Governor, the director may authorize the implementation of those measures.

(Amended by Stats. 2013, Ch. 352, Sec. 198. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8686.8

If the director determines that a local agency is financially unable to meet the matching requirements set forth in Section 8686, or unable to provide funds for replacement of a facility pursuant to Section 8686.4, the director may, if that loan would not result in a violation of Section 18 of Article XVI of the California Constitution and out of any state money made available for purposes of this chapter, lend funds, for the completion of a project or projects. The local agency shall be required by the director to make its contribution by means of deferred payments. The deferred payments shall be made in the amounts and at the times provided by the agreement executed in connection with the application, but in any event providing full repayment within 10 years, and shall include a charge to be fixed by the director in an amount estimated by him or her to equal the revenue that the state would have derived by investing the total amounts loaned at the interest rate prevailing for legal state investments as of the date of the loan.

(Amended by Stats. 2013, Ch. 352, Sec. 199. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8687

Deferred payments made by a local agency pursuant to Section 8686.8 shall be made by the agency:

(a) Out of the current revenues of the local agency.

(b) If the current revenues of a city, county, or city and county, prove insufficient to enable the agency to meet the payments, the director may order the State Controller to withhold from the local agency funds that the local agency would be entitled from the state, including, as to street and highway projects as defined by Sections 590 and 592 of the Vehicle Code, from the Motor Vehicle License Fee Fund to the extent necessary to meet the deficiency.

Those sums shall be credited to the funds in the State Treasury from which the loans were made.

(Amended by Stats. 2013, Ch. 352, Sec. 200. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8687.2

Notwithstanding Section 8686, whenever the director determines that a local agency to which funds are proposed to be allocated for a public facilities project is financially unable to meet the matching requirements set forth in Section 8686 due to exhaustion of its financial resources because of disaster expenditures, the provisions of Section 8686 may be suspended, and the director may allocate funds to pay all of the cost of the project or that portion of the cost which the director determines is necessary to accomplish the project, taking into consideration the financial ability of the local agency to meet the matching requirements of Section 8686 and the public benefit of the proposed work, less any money provided by the United States or any agency thereof for any portion of the cost of the project.

(Amended by Stats. 2013, Ch. 352, Sec. 201. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8687.4

Whenever the director determines that a local agency which would otherwise be eligible for funds under the formula of Section 8686 is unable to finance a project due to exhaustion of its financial resources because of disaster expenditures, the director may allocate funds to pay such portion of the cost of the project as the director determines is necessary to accomplish the projects.

(Amended by Stats. 2013, Ch. 352, Sec. 202. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8687.6

If the local agency, under Section 8687.4, is a county, the amount contributed by the county shall not be reduced to less than an amount of money equal to the amount allocated to the county for the fiscal year prior to the disaster proclamation pursuant to Section 2110.5 of the Streets and Highways Code.

(Amended by Stats. 2001, Ch. 822, Sec. 9. Effective January 1, 2002.)



8687.7

(a) As used in this section, the following terms have the following meanings:

(1) “Agency” or “office” means the Office of Emergency Services.

(2) “Community” means a geographic area impacted by an emergency proclaimed by the Governor that includes the jurisdiction of one or more local agencies.

(3) “Community recovery partners” means local, state, and federal agencies, private nonprofit organizations, nongovernmental agencies, faith-based organizations, and other private entities.

(b) The office may establish a model process that would be made available to assist a community in recovering from an emergency proclaimed by the Governor. The model process may include the following:

(1) The role of the office in the community recovery process.

(2) Procedures for the office to have representation onsite as soon as practicable after the Governor proclaims a state of emergency.

(3) The role of the office to facilitate the use of temporary services, including, but not limited to, direct assistance to individuals, families, and businesses, crisis counseling, disaster unemployment assistance, food and clothing vouchers, communications systems, replacement of personal identification documents, provision of potable water, housing, farm service assistance, tax relief, insurance, and legal services.

(4) The role of the office to facilitate the establishment of temporary structures, including local assistance centers, showers and bathroom facilities, and temporary administrative offices.

(5) Measures to encourage the participation of nongovernmental organizations in the community recovery process to supplement recovery activities undertaken by federal or local agencies.

(6) The office may refer the model process to the standardized Emergency Management System (SEMS) Advisory Board, or any other advisory board it deems appropriate, for review and modifications.

(7) It is the intent of the Legislature that the model process assists and complements local procedures. The model process should allow the office to offer additional assistance when that assistance is needed but not available through local agencies.

(Amended by Stats. 2013, Ch. 352, Sec. 203. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8687.8

If the local agency, under Section 8687.4, is a county, the director, in determining whether the county’s financial resources are exhausted, shall ascertain whether the county has levied, during the then current year (the year of the disaster), the maximum property tax for highway purposes authorized by Section 1550 of the Streets and Highways Code in the road district in which the work is proposed, and if such tax is being levied at less than the maximum rate authorized by Section 1550, the amount to be allocated by the director under this section shall be reduced by an amount equivalent to the difference between the revenue derived from the property tax being levied for highway purposes in such road district and the revenue which would have been derived from such tax at the maximum rate authorized by Section 1550. In determining if a county has levied sufficient taxes, amounts to be received from other taxes levied by that county and used for road purposes shall be included.

(Added by Stats. 1974, Ch. 290.)






ARTICLE 5 - Funds

8690.25

The Disaster Assistance Fund, referred to as “fund” in this article, is hereby created as a special fund in the State Treasury. This fund and its subsidiary account, the Earthquake Emergency Investigations Account, are continuously appropriated, without regard to fiscal years, for purposes of this act.

(Amended by Stats. 2002, Ch. 461, Sec. 13. Effective January 1, 2003.)



8690.45

The Controller shall establish the following special account in the Disaster Assistance Fund.

The Earthquake Emergency Investigations Account, into which shall be paid all moneys appropriated by the Legislature to the Seismic Safety Commission for allocation for the purpose of enabling immediate investigation of damaging earthquakes. Allocations may be made by the commission to assist organizations that have incurred expenses in the course of conducting earthquake investigations. Allocations may be made to cover the following expenses:

(a) Travel, meals, and lodging.

(b) Publishing of findings.

(c) Contractor assistance in the investigation.

(d) Other expenses that the commission may allow as necessary to assist the investigation.

The unpredictable nature of earthquakes necessitates immediate access to funds for investigative purposes. For this reason, notwithstanding any other provision of law, funds in the Earthquake Emergency Investigations Account shall be available for expenditure without regard to fiscal years.

(Amended by Stats. 2002, Ch. 461, Sec. 14. Effective January 1, 2003.)



8690.5

Income from investment of moneys in the fund and all payments by local agencies in reimbursement of moneys disbursed from the fund, including deferred payments with charges, and all other moneys deposited therein pursuant to law, shall be available for expenditure, transfer and allocation pursuant to this chapter.

(Added by Stats. 1974, Ch. 290.)



8690.6

(a) The Disaster Response-Emergency Operations Account is hereby established in the Special Fund for Economic Uncertainties. Notwithstanding Section 13340, moneys in the account are continuously appropriated, subject to the limitations specified in subdivisions (c) and (d), without regard to fiscal years, for allocation by the Director of Finance to state agencies for disaster response operation costs incurred by state agencies as a result of a proclamation by the Governor of a state of emergency, as defined in subdivision (b) of Section 8558. These allocations may be for activities that occur within 120 days after a proclamation of emergency by the Governor.

(b) It is the intent of the Legislature that the Disaster Response-Emergency Operations Account have an unencumbered balance of one million dollars ($1,000,000) at the beginning of each fiscal year. If this account requires additional moneys to meet claims against the account, the Director of Finance may transfer moneys from the Special Fund for Economic Uncertainties to the account in an amount sufficient to pay the amount of the claims that exceed the unencumbered balance in the account.

(c) Funds shall be allocated from the account subject to the conditions of this section and upon notification by the Director of Finance to the Chairperson of the Joint Legislative Budget Committee and the chairpersons of the fiscal committees in each house.

(d) Notwithstanding any other law, authorizations for acquisitions, relocations, and environmental mitigations related to activities, as described in subdivision (a), shall be authorized pursuant to this section. However, these funds shall be authorized only for needs that are a direct consequence of the proclaimed emergency if failure to undertake the project may interrupt essential state services or jeopardize public health or safety. In addition, any acquisition accomplished under this subdivision shall comply with any otherwise applicable law, except as provided in the first sentence of this subdivision.

(e) Funds allocated under this section shall not be used to supplant federal funds otherwise available in the absence of state financial relief.

(f) The amount of financial assistance provided to an individual, business, or governmental entity under this section, or pursuant to any other program of state-funded disaster assistance, shall be deducted from sums received in payment of damage claims asserted against the state, its agents, or employees, for causing or contributing to the effects of the proclaimed disaster.

(g) Any public entity administering disaster assistance to individuals shall not receive funds under this section unless it administers that assistance pursuant to the following criteria:

(1) All applications, forms, and other written materials presented to persons seeking assistance shall be available in English and in the same language as that used by the major non-English-speaking group within the disaster area.

(2) Bilingual staff who reflect the demographics of the disaster area shall be available to applicants.

(h) Notwithstanding any other law, funds in the Disaster Response-Emergency Operations Account shall not be expended for conditions in the state’s prisons, medical facilities, or youth correctional facilities resulting solely from the action or inaction of the Department of Corrections and Rehabilitation in administering those facilities.

(i) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 28, Sec. 9. Effective June 27, 2013. Repealed as of January 1, 2019, by its own provisions.)



8690.7

Any county which distributed funds to other local agencies pursuant to Chapter 16 of the Statutes of 1986 shall not be held financially liable for those funds or responsible for any collection of those funds.

This section shall not preclude the state or any county from collecting funds distributed pursuant to Chapter 16 of the Statutes of 1986 from local agencies.

(Added by Stats. 1990, Ch. 1197, Sec. 2.)






ARTICLE 6 - Nonprofit Organizations

8692

(a) If a state of emergency is proclaimed, an eligible private nonprofit organization may receive state assistance for distribution of supplies and other disaster or emergency assistance activities resulting in extraordinary cost.

(b) A private nonprofit organization is eligible for assistance under this section if it is eligible for disaster assistance under the federal Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. Sec. 5121).

(c) An organization is not eligible for assistance under this section if it employs religious content in the provision of emergency assistance.

(d)  Any grant of assistance under this section shall comply with Section 4 of Article I and Section 5 of Article XVI of the California Constitution, state and federal civil rights laws, and the First Amendment to the United States Constitution in regard to the funding of religious organizations and activities. These legal constraints include prohibitions on the discrimination against beneficiaries and staff based on protected categories, on the use of public funds for proselytizing of religious doctrine, religious instruction, or worship, and on the use of other religious means to accomplish programmatic goals.

(e) The Office of Emergency Services shall adopt regulations to implement this section.

(Amended by Stats. 2013, Ch. 352, Sec. 204. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)









CHAPTER 7.6 - Economic Disaster Act of 1984

8695

This chapter shall be known and may be cited as the Farr Economic Disaster Act of 1984.

(Amended by Stats. 1992, Ch. 18, Sec. 1.5. Effective March 26, 1992.)



8695.5

The Legislature finds and declares that the disaster response of state agencies does not adequately focus on the economic impact of a natural disaster on the business community.

(Added by Stats. 1984, Ch. 1410, Sec. 2.)



8696

It is the purpose of this chapter to institutionalize the planning and response of state agencies to disasters in order to reduce economic hardship stemming from these disasters to business.

(Added by Stats. 1984, Ch. 1410, Sec. 2.)



8696.5

As used in this chapter, the term “disaster” means those conditions specified in subdivisions (b) and (c) of Section 8558 if the estimated damage exceeds three billion dollars ($3,000,000,000) or the Governor orders the Director of Emergency Services to carry out the provisions of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 205. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8697

(a) Upon the completion of the emergency phase and the immediate recovery phase of a disaster, appropriate state agencies shall take actions to provide continuity of effort conducive to long-range economic recovery.

(b) The Director of Emergency Services shall invoke the assignments made pursuant to Section 8595, specifying the emergency functions of each agency or department.

(c) The Director of Emergency Services may make assignments to assist local agencies in implementing Chapter 12.4 (commencing with Section 8877.1).

(Amended by Stats. 2013, Ch. 352, Sec. 206. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8697.5

The Director of Emergency Services, in executing the purposes of this chapter, shall establish appropriate task forces or emergency teams to include concerned elements of federal, state, and local governments and the private sector.

(Amended by Stats. 2013, Ch. 352, Sec. 207. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 7.8 - Shelter Crisis

8698

For purposes of this chapter, the following definitions shall apply:

(a) “Political subdivision” includes the state, any city, city and county, county, special district, or school district or public agency authorized by law.

(b) “Governing body” means the following:

(1) The Governor for the state.

(2) The legislative body for a city or city and county.

(3) The board of supervisors for a county.

(4) The governing board or board of trustees for a district or other public agency.

(5) An official designated by ordinance or resolution adopted by a governing body, as defined in paragraph (2), (3), or (4).

(c) “Public facility” means any facility of a political subdivision including parks, schools, and vacant or underutilized facilities which are owned, operated, leased, or maintained, or any combination thereof, by the political subdivision through money derived by taxation or assessment.

(d) “Declaration of a shelter crisis” means the duly proclaimed existence of a situation in which a significant number of persons are without the ability to obtain shelter, resulting in a threat to their health and safety.

(Amended by Stats. 1988, Ch. 748, Sec. 1.)



8698.1

Upon a declaration of a shelter crisis, the following provisions shall apply during the period of the emergency.

(a) The political subdivision shall be immune from liability for ordinary negligence in the provision of emergency housing pursuant to Section 8698.2. This limitation of liability shall apply only to conditions, acts, or omissions directly related to, and which would not occur but for, the provision of emergency housing. This section does not limit liability for grossly negligent, reckless, or intentional conduct which causes injury.

(b) The provisions of any state or local regulatory statute, regulation, or ordinance prescribing standards of housing, health, or safety shall be suspended to the extent that strict compliance would in any way prevent, hinder, or delay the mitigation of the effects of the shelter crisis. Political subdivisions may, in place of such standards, enact municipal health and safety standards to be operative during the housing emergency consistent with ensuring minimal public health and safety. The provisions of this section apply only to additional public facilities open to the homeless pursuant to this chapter.

(Added by Stats. 1987, Ch. 1116, Sec. 2. Effective September 25, 1987.)



8698.2

(a) (1) The governing body may declare a shelter crisis, and may take such action as is necessary to carry out the provisions of this chapter, upon a finding by that governing body that a significant number of persons within the jurisdiction of the governing body are without the ability to obtain shelter, and that the situation has resulted in a threat to the health and safety of those persons.

(2) For purposes of this chapter, the governing body of the state, in making a declaration of a shelter crisis pursuant to paragraph (1), may limit that declaration to any geographical portion of the state.

(b) Upon a declaration of a shelter crisis pursuant to subdivision (a), the political subdivision may allow persons unable to obtain housing to occupy designated public facilities during the duration of the state of emergency.

(Added by Stats. 1987, Ch. 1116, Sec. 2. Effective September 25, 1987.)






CHAPTER 8 - Office of California-Mexico Affairs

8700

The Legislature finds and declares the following:

(a) The United States and Mexican economies have become increasingly integrated, particularly since the 1994 adoption of the North American Free Trade Agreement, or NAFTA.

(b) This integration has brought both California and Mexico opportunities and challenges in the areas of economic development, labor relations, and environmental protection.

(c) The California Office of the Southwest Border Regional Conference (formerly commission) was established as part of a joint American border states effort to further and develop favorable relations with the six Mexican border states.

(d) The efforts of the California office of the conference continue to be an essential part of California’s interaction with Mexico.

(e) It is important for the state and for the nation that state agencies continue to address important United States-Mexico issues.

(f) The Office of California-Mexico Affairs provides a focal point in state government to serve as a clearinghouse for information and assistance to other state agencies which are involved with Mexico.

(Amended by Stats. 2005, Ch. 77, Sec. 14. Effective January 1, 2006.)



8701

The following definitions shall govern the construction of this chapter:

(a) “Office” means the Office of California-Mexico Affairs.

(b) “Conference” means the Southwest Border Regional Conference.

(Amended by Stats. 2005, Ch. 77, Sec. 15. Effective January 1, 2006.)



8702

(a) There is in state government an Office of California-Mexico Affairs. Within this office the operations of the California Office of the Southwest Border Regional Conference shall be continued.

(b) The office succeeds to and is vested with all the duties, powers, purposes, and responsibilities vested in the California office of the conference and previously vested in the Commission of the Californias.

(c) The office shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property, real or personal, held for the benefit or use of the California office of the conference, or previously held for the benefit or use of the commission, in the performance of the duties, powers, purposes, responsibilities, and jurisdiction of the California office of the conference or the commission.

(Amended by Stats. 2005, Ch. 77, Sec. 16. Effective January 1, 2006.)



8703

The members of the Southwest Border Regional Conference shall be the Governors of the four American border states. The California member of the conference is the Governor of California or his designee.

(Repealed and added by Stats. 1982, Ch. 1197, Sec. 3.)



8705

The office shall further and develop favorable relations with the State of Baja California, the State of Baja California Sur, other Mexican states bordering on the United States, and the remaining states and territories of the Republic of Mexico necessary for the completion of the office’s tasks. The office shall cooperate with similar organizations and agencies situated within California, the United States, or Mexico, to further economic development, improve working conditions and living standards, and foster the protection and improvement of the environment in Mexico and California. The office shall avail itself of the services of the San Diego State University, which is engaged in educational, cultural, and research activities with Mexico. The office shall be responsible for carrying out the ongoing responsibilities of the Southwest Border Regional Conference.

(Amended by Stats. 2005, Ch. 77, Sec. 18. Effective January 1, 2006.)



8706

The Governor shall appoint a director of the office. The director may appoint and employ any personnel which he or she deems necessary to carry out the functions of the office. The office may incur all necessary expenses to effectuate its purposes and may accept grants from federal and state agencies. The office may also accept funds from private organizations or individuals in order to assist it in the accomplishment of its functions as set forth in this chapter.

(Repealed and added by Stats. 1982, Ch. 1197, Sec. 3.)



8708

Members and employees of the office may travel outside of California and may hold hearings and conduct investigations within and outside of the state whenever necessary to carry out the duties set forth in this chapter. Members and employees may acquire any available information from any governmental agency within the United States or Mexico necessary to the completion of their tasks.

(Repealed and added by Stats. 1982, Ch. 1197, Sec. 3.)



8709

The office shall be responsible for the establishment of committees in those topic areas deemed necessary by the director. Recommendations of the committees shall not be binding on the Governor or the Legislature but shall only be advisory in nature.

(Amended by Stats. 2005, Ch. 77, Sec. 20. Effective January 1, 2006.)






CHAPTER 8.5 - Mexican Repatriation

8720

This chapter may be cited as the “Apology Act for the 1930s Mexican Repatriation Program.”

(Added by Stats. 2005, Ch. 663, Sec. 1. Effective January 1, 2006.)



8721

The Legislature finds and declares all of the following:

(a) Beginning in 1929, government authorities and certain private sector entities in California and throughout the United States undertook an aggressive program to forcibly remove persons of Mexican ancestry from the United States.

(b) In California alone, approximately 400,000 American citizens and legal residents of Mexican ancestry were forced to go to Mexico.

(c) In total, it is estimated that two million people of Mexican ancestry were forcibly relocated to Mexico, approximately 1.2 million of whom had been born in the United States, including the State of California.

(d) Throughout California, massive raids were conducted on Mexican-American communities, resulting in the clandestine removal of thousands of people, many of whom were never able to return to the United States, their country of birth.

(e) These raids also had the effect of coercing thousands of people to leave the country in the face of threats and acts of violence.

(f) These raids targeted persons of Mexican ancestry, with authorities and others indiscriminately characterizing these persons as “illegal aliens” even when they were United States citizens or permanent legal residents.

(g) Authorities in California and other states instituted programs to wrongfully remove persons of Mexican ancestry and secure transportation arrangements with railroads, automobiles, ships, and airlines to effectuate the wholesale removal of persons out of the United States to Mexico.

(h) As a result of these illegal activities, families were forced to abandon, or were defrauded of, personal and real property, which often was sold by local authorities as “payment” for the transportation expenses incurred in their removal from the United States to Mexico.

(i) As a further result of these illegal activities, United States citizens and legal residents were separated from their families and country and were deprived of their livelihood and United States constitutional rights.

(j) As a further result of these illegal activities, United States citizens were deprived of the right to participate in the political process guaranteed to all citizens, thereby resulting in the tragic denial of due process and equal protection of the laws.

(Added by Stats. 2005, Ch. 663, Sec. 1. Effective January 1, 2006.)



8722

The State of California apologizes to those individuals described in Section 8721 for the fundamental violations of their basic civil liberties and constitutional rights committed during the period of illegal deportation and coerced emigration. The State of California regrets the suffering and hardship those individuals and their families endured as a direct result of the government sponsored Repatriation Program of the 1930s.

(Added by Stats. 2005, Ch. 663, Sec. 1. Effective January 1, 2006.)



8723

A plaque commemorating the individuals described in Section 8721 shall be installed and maintained by the Department of Parks and Recreation at an appropriate public place in Los Angeles. If the plaque is not located on state property, the department shall consult with the appropriate local jurisdiction to determine a site owned by the City or County of Los Angeles for location of the plaque.

(Added by Stats. 2005, Ch. 663, Sec. 1. Effective January 1, 2006.)






CHAPTER 8.8 - California Museum of Latino History, Art, and Culture

8740

The Legislature finds and declares as follows:

(a) That Latino Americans have made major contributions to the social, cultural, and economic greatness of California.

(b) That the California Museum of Latino History, Art, and Culture, a nonprofit corporation, and the exhibits contained therein, shall serve a statewide purpose by informing and educating the public as to the contributions of Latino Americans and by enhancing cultural understanding and appreciation.

(Added by Stats. 1989, Ch. 1233, Sec. 1.)



8741

The Board of Trustees for the California Museum of Latino History, Art, and Culture shall, on or before January 1, 1991, and annually thereafter, report to the Legislature on the status of the museum project and the use of state funds appropriated and allocated for the establishment of the museum, until the funds are fully expended.

(Added by Stats. 1989, Ch. 1233, Sec. 1.)



8742

State moneys, from whichever fund appropriated, may be used only for developing preliminary plans and working drawings, construction, and initial equipment, including equipment for exhibits. State financial assistance shall not exceed one-half of the total cost of the project, exclusive of any costs of land acquisition and the costs of the design, construction, and installation of exhibits and the provision of interpretive services.

(Added by Stats. 1989, Ch. 1233, Sec. 1.)



8743

The state shall have no liability arising from the project and its operation, and shall have no operational or maintenance responsibility for the project. The grantee shall guarantee performance in carrying out the project as “performance” is defined by the Legislature and as represented to the granting state agency. The grantee shall maintain adequate insurance to recover the state’s investment in the event of loss.

(Added by Stats. 1989, Ch. 1233, Sec. 1.)






CHAPTER 9 - Art

8750

The Legislature perceives that life in California is enriched by art.

The source of art is in the natural flow of the human mind. Realizing craft and beauty is demanding, however, the people of the state desire to encourage and nourish these skills wherever they occur, to the benefit of all.

(Repealed and added by Stats. 1975, Ch. 1192.)



8751

(a) There is in the state government an Arts Council which shall be composed of 11 members. On or before January 10, 1979, the Speaker of the Assembly and the Senate Rules Committee shall each appoint one member to represent the general public. Prior to appointing the remaining nine members, the Governor shall request and consider recommendations from organizations representing the arts community and when making his appointments shall give consideration to the various arts disciplines and ethnic and geographic parts of the state. All appointments made to the council by the Governor shall be subject to confirmation by the Senate.

(b) Five of the eleven members shall hold office for four years, four shall hold office for three years, and two shall hold office for two years. Terms of office shall be determined by lot at the first meeting of the council after January 1, 1979.

(c) Nothing in this section shall prevent the reappointment or replacement of any individual presently serving on the existing Arts Council unless such person has already served for more than four consecutive years as a member of the California Arts Council or Arts Commission.

(d) In January of each year, the members of the council shall select a chairperson. Members of the council shall receive one hundred dollars ($100) per meeting and shall be reimbursed for necessary traveling and other expenses incurred in the performance of official duties.

(Repealed and added by Stats. 1978, Ch. 1356.)



8751.5

If any member of the council is an employee, member, director, or officer of any arts organization that has applied to the council for a grant, such member shall not communicate with any other member of the council or any member of an advisory panel regarding such grant application and such member shall not be present when such is considered by the council or panel.

(Added by Stats. 1975, Ch. 1192.)



8752

The council shall meet at the call of the chairperson no more than eight times each calendar year. Unless there are extraordinary circumstances, all meetings are to be preceded by at least eight days public notice, and shall be held in various places throughout the state so as to encourage broad and diverse attendance.

(Amended by Stats. 1978, Ch. 1356.)



8753

The council shall:

(a) Encourage artistic awareness, participation and expression.

(b) Help independent local groups develop their own art programs.

(c) Promote the employment of artists and those skilled in crafts in both the public and private sector.

(d) Provide for the exhibition of art works in public buildings throughout California.

(e) Enlist the aid of all state agencies in the task of ensuring the fullest expression of our artistic potential.

(f) Adopt regulations in accordance with the provisions of the Administrative Procedure Act necessary for proper execution of the powers and duties granted to the council by this chapter.

(g) Employ such administrative, technical, and other personnel as may be necessary.

(h) Fix the salaries of the personnel employed pursuant to this chapter which salaries shall be fixed as nearly as possible to conform to the salaries established by the State Personnel Board for classes of positions in the state civil service involving comparable duties and responsibilities.

(i) Appoint advisory committees whenever necessary. Members of an advisory committee shall serve without compensation, but each may be reimbursed for necessary traveling and other expenses incurred in the performance of official duties.

(j) Request and obtain from any department, division, board, bureau, commission, or other agency of the state such assistance and data as will enable it properly to carry on its power and duties.

(k) Hold hearings, execute agreements, and perform any acts necessary and proper to carry out the purposes of this chapter.

(l) Accept federal grants, for any of the purposes of this chapter.

(m) Accept only unrestricted gifts, donations, bequests, or grants of funds from private sources and public agencies, for any of the purposes of this chapter. However, the council shall give careful consideration to any donor requests concerning specific dispositions.

(n) Establish grant application criteria and procedure.

(o) Award prizes or direct grants to individuals or organizations in accordance with such regulations as the council may prescribe. In awarding prizes or directing grants, the council shall notify the offices of the legislators in whose district the recipient resides.

(Amended by Stats. 1978, Ch. 1333.)



8753.5

The council shall not make any grants or fund any program which has not been established pursuant to the powers granted by this chapter.

(Added by Stats. 1975, Ch. 1192.)



8753.6

(a) The California Arts Council Contribution and Donations Fund is hereby created in the State Treasury to receive funds pursuant to subdivision (m) of Section 8753. Notwithstanding Government Code Section 13340, the moneys in the fund are continuously appropriated, without regard to fiscal years, to the Arts Council for the purposes of this chapter.

(b) Any moneys in the Art Council Donations Account in the Special Deposit Fund shall be transferred to the California Arts Council Contribution and Donations Fund.

(Added by Stats. 2014, Ch. 102, Sec. 1. Effective January 1, 2015.)



8754

The council shall select a director for the Arts Council. The council may delegate to the director the responsibilities for carrying out council policy.

The director shall assist the council in the carrying out of its work, be responsible for the hiring of council staff, including, but not limited to, deputy directors, be responsible for the management and administration of the council staff, and perform other duties as directed by the council.

(Amended by Stats. 2010, Ch. 100, Sec. 1. Effective January 1, 2011.)



8755

Upon nomination by the council, the Governor may grant special recognition to any citizen with exceptional talent who has made a unique contribution to the cultural or artistic heritage of the State of California.

(Repealed and added by Stats. 1975, Ch. 1192.)



8755.5

The executive or principal office of the Arts Council shall be located in the County of Sacramento. The council may establish one or more secondary offices in other locations within the state if it determines that such office or offices are needed to properly carry out the provisions of this chapter.

(Added by Stats. 1976, Ch. 169.)



8756

This chapter shall be known and may be cited as the Dixon-Zenovich-Maddy California Arts Act of 1975.

(Repealed and added by Stats. 1975, Ch. 1192.)






CHAPTER 9.5 - California Poet Laureate

8760

(a) The position of California Poet Laureate is hereby established.

(b) The California Poet Laureate shall be appointed by the Governor and confirmed by the Senate from a list of three nominees provided by the Arts Council garnered through the following process:

(1) The council shall establish a panel of three literary experts, which may include any of the following:

(A) Literature professors and teachers, including professional poets teaching in such programs as California Poets in the Schools and other arts in schools programs.

(B) Public and private arts organizations that have a significant literary component.

(C) Professional poets.

(D) Boards and directors of literary organizations.

(E) Literary critics.

(F) Others deemed by the director to have expertise in contemporary American poetry.

(2) (A) The panel shall solicit nominations from a broad array of literary sources and individuals, including, but not limited to, all of the following:

(i) University and college literature departments.

(ii) Literary organizations, societies, and centers.

(iii) Poetry book publishers and poetry editors.

(iv) Directors of poetry reading series.

(v) Independent book sellers specializing in poetry.

(B) The panel shall make every effort to ensure that information regarding the solicitation of nominations is broadly distributed.

(3) The council may establish other rules and regulations regarding the nomination process and expend funds for those purposes.

(c) Each nominee for California Poet Laureate submitted by the Arts Council to the Governor shall have resided in California for at least 10 years, have a significant body of published work, and be widely considered to be a poet of stature.

(d) A poet laureate appointed pursuant to this section shall serve for a term of two years, and may not serve more than two terms.

(Added by Stats. 2001, Ch. 206, Sec. 2. Effective January 1, 2002.)



8761

The Arts Council may establish an appropriate stipend for the California Poet Laureate and shall provide for the payment of the poet laureate’s expenses incurred in fulfilling his or her responsibilities as set forth in this chapter and as established by the council. Additionally, the council may make available other funds for activities that the council and the California Poet Laureate mutually agree to undertake, including, but not limited to, the lease of facilities for readings and the acquiring of insurance therefor, and other similar activities.

(Added by Stats. 2001, Ch. 206, Sec. 2. Effective January 1, 2002.)



8762

The California Poet Laureate shall, as a condition of the appointment, assume the following minimum responsibilities:

(a) Provide a minimum of six public readings during his or her two-year term endeavoring to ensure that people in all geographic regions of the state have reasonable access to at least one reading during the course of the term.

(b) Undertake a specific project that shall last through the term, agreed to by the California Poet Laureate and the council, but whose goal will be to bring the poetic arts to Californians and to California students who might otherwise have little opportunity to be exposed to poetry. The California Poet Laureate may, and is encouraged to, coordinate his or her project with any similar project being undertaken by the current United States’ Poet Laureate.

(c) Any other reasonable activities as agreed to mutually by the California Poet Laureate and the council.

(Added by Stats. 2001, Ch. 206, Sec. 2. Effective January 1, 2002.)



8763

The Arts Council shall, commencing in 2010 and every 10 years thereafter, and with the agreement of the past California Poets Laureate and their representatives, publish or cause to be published an anthology featuring examples of the work of the poets laureate of the past decade.

(Added by Stats. 2001, Ch. 206, Sec. 2. Effective January 1, 2002.)



8765

The council may solicit and receive gifts, donations, bequests, grants of funds, or any other revenues, from public or private sources, and expend those moneys to increase the stipend of the California Poet Laureate and for any other purpose it deems necessary to implement this chapter.

(Added by Stats. 2001, Ch. 206, Sec. 2. Effective January 1, 2002.)






CHAPTER 10 - Public Broadcasting Act of 1975

ARTICLE 1 - General Provisions and Definitions

8800

This chapter shall be known and may be cited as the Public Broadcasting Act of 1975.

(Added by Stats. 1975, Ch. 1227.)



8801

The Legislature finds and declares as follows:

(a) It is the policy of this state to support and encourage the provision of a high-quality educational, cultural, and public affairs program service designed to meet the needs of the citizens of this state and its various localities.

(b) It is the policy of this state that in so supporting and encouraging such a program service, all decisions affecting the content and scheduling of such service are the sole responsibility of each licensee and shall be free from improper interference.

(c) Existing public broadcasting stations represent a valuable public resource, the facilities, skills, and talent of which should be utilized to the maximum feasible extent in carrying out the purposes of this chapter.

(d) Minority-controlled public radio stations in California serve their respective communities as unique information resources providing news, information and diversity of programing and viewpoints, including bilingual and cultural services, that enrich the lives of all Californians.

(e) Minority-controlled public radio stations in California serve their respective communities as educational resources providing training and employment opportunities for those who would otherwise not have access to public broadcasting.

(f) Minority-controlled public radio stations in California serve many of the specialized needs of minority and low-income listener audiences who are less affluent than the listener audiences of other public radio stations and, therefore, unable to financially support said minority-controlled public radio stations.

(g) The continued growth and development of minority-controlled public radio stations as vital parts of the state’s public broadcasting system is in the best interests of all Californians.

(Amended by Stats. 1983, Ch. 1104, Sec. 2. Effective September 27, 1983.)



8802

The definitions contained in this article shall govern the construction of this chapter unless the context requires otherwise.

(Added by Stats. 1975, Ch. 1227.)



8803

“Commission” means the California Public Broadcasting Commission.

(Added by Stats. 1975, Ch. 1227.)



8804

“Corporation for Public Broadcasting” means the corporation established pursuant to Section 396 of Title 47 of the United States Code.

(Added by Stats. 1975, Ch. 1227.)



8804.5

“Instructional programming” means public broadcast programming which is curriculum related, whether for credit or not.

(Added by Stats. 1975, Ch. 1227.)



8805

“Interconnection” means the use of apparatus or equipment for the electronic transmission and distribution of public broadcast programming to public broadcasting stations.

(Added by Stats. 1975, Ch. 1227.)



8806

“Public broadcast programming” means programming intended for presentation on public broadcast stations, including, but not limited to, public affairs, cultural, and instructional programming.

(Added by Stats. 1975, Ch. 1227.)



8807

“Public broadcasting station” means a noncommercial educational broadcasting station licensed as such by the Federal Communications Commission and eligible for financial grants from the Corporation for Public Broadcasting, as well as any other noncommercial educational broadcasting stations designated by the commission. The commission shall establish such criteria for the qualification of other stations as public broadcasting stations as it determines are reasonably necessary to carry out the purposes of this chapter.

(Added by Stats. 1975, Ch. 1227.)



8807.5

“Instructional committee” means the instructional broadcast advisory committee created by Article 4 (commencing with Section 8830).

(Amended by Stats. 1982, Ch. 466, Sec. 51.)



8808

“Radio committee” means the radio advisory committee created by Article 4 (commencing with Section 8830).

(Amended by Stats. 1982, Ch. 466, Sec. 52.)



8809

“T.V. committee” means the television advisory committee created by Article 4 (commencing with Section 8830).

(Amended by Stats. 1982, Ch. 466, Sec. 53.)



8809.5

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1975, Ch. 1227.)






ARTICLE 2 - California Public Broadcasting Commission

8810

The California Public Broadcasting Commission is hereby created in state government as an independent commission in order to encourage the growth and development of public broadcasting services to the people of this state.

(Added by Stats. 1975, Ch. 1227.)



8811

The commission shall consist of 11 members, as follows:

(a) Five members appointed by the Governor for terms of five years, except that the terms of the original members shall be as follows: one member shall be appointed for one year, one member for two years, one member for three years, one member for four years, and one member for five years. One such appointee shall be from a commercial broadcast station.

(b) Two members appointed by the Speaker of the Assembly for terms of four years, except that the terms of the original members shall be as follows: one member shall be appointed for one year, and one member for three years.

(c) Two members appointed by the Senate Committee on Rules for terms of four years, except that the terms of the original members shall be as follows: one member shall be appointed for two years, and one member for four years.

(d) The Superintendent of Public Instruction.

(e) The Director of the Postsecondary Education Commission.

All initial appointments shall be made on or before March 1, 1976, and all subsequent vacancies shall be filled within 30 days of their occurrence by the authority which made the original appointment to the vacant position.

At no time shall more than six members of the commission be affiliated with the same political party.

(Added by Stats. 1975, Ch. 1227.)



8812

Appointees to the commission shall be persons who are eminent in such fields as education, cultural affairs, public service, or the arts, including public broadcasting. They shall, as nearly as practicable, provide a broad representation of the various regions of the state, various professions and occupations, and various kinds of talent and experience appropriate to the functions and responsibilities of the commission.

(Added by Stats. 1975, Ch. 1227.)



8813

The appointive members of the commission shall be compensated at the rate of one hundred dollars ($100) for each day of official commission meetings they attend. Commission members shall be reimbursed for expenses incurred in the performance of their official duties.

(Added by Stats. 1975, Ch. 1227.)



8814

The commission shall select annually from among its membership a chairman and vice chairman.

(Added by Stats. 1975, Ch. 1227.)



8815

The commission shall appoint an executive secretary and employ such staff as it may deem necessary in performing the duties prescribed by this chapter.

(Added by Stats. 1975, Ch. 1227.)



8816

The commission shall, in carrying out its responsibility and exercising its authority, make maximum use, for the purposes of economy, efficiency, and effectiveness, of existing public broadcast facilities in California, as well as state-owned telecommunications facilities appropriate for use in interconnection.

(Added by Stats. 1975, Ch. 1227.)



8817

(a) The commission shall adopt and enforce reasonable standards governing the acceptance of any salary or other compensation by its employees from sources other than the commission during the course of their employment by the commission.

(b) The executive secretary, subject to general policies adopted by the commission, may appoint or remove, subject to civil service, such employees of the commission as deemed necessary to carry out the purposes of the commission.

(Added by Stats. 1975, Ch. 1227.)



8818

The meetings of the commission shall be open and public in accordance with Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3.

(Amended by Stats. 1983, Ch. 142, Sec. 33.)






ARTICLE 3 - Powers and Duties

8820

The commission shall develop and support a statewide policy to encourage the orderly growth and development of public broadcasting service responsive to the informational, cultural, and educational needs of the people of California.

(Added by Stats. 1975, Ch. 1227.)



8821

The commission may make grants to public broadcasting stations in order to aid in the improvement of their broadcast operations, programming, and capital facilities and equipment.

(Added by Stats. 1975, Ch. 1227.)



8822

The commission may cause to be established, managed, and operated systems of interconnection and other methods of statewide distribution of public television and radio programs. At least two audio and one video channel of such interconnection system shall be reserved at all times for priority use by public broadcast stations.

(Added by Stats. 1975, Ch. 1227.)



8823

The commission may, taking into account the advice of the radio committee or the T.V. committee, as appropriate, make grants for the development, production, and acquisition of public broadcast programming.

(Added by Stats. 1975, Ch. 1227.)



8824

The commission may apply for, receive, and distribute federal funds, state funds, and other public or private funds from any source for all or any purposes of this chapter.

(Added by Stats. 1975, Ch. 1227.)



8825

The commission may conduct, through grants or contracts, research and demonstration activities in matters relating to public broadcasting.

(Added by Stats. 1975, Ch. 1227.)



8826

The commission may enter into contracts, leases, and other arrangements, and shall do all things necessary and proper to carry out the provisions of this chapter, consistent with state and federal law, and may promulgate rules and regulations relative thereto.

(Added by Stats. 1975, Ch. 1227.)



8827

The commission shall perform its duties under this chapter in a manner that will assure the maximum freedom of the public broadcasting stations and systems from interference with or control of program content, scheduling, or other activities.

(Added by Stats. 1975, Ch. 1227.)



8828

The commission shall submit an annual report to the Governor and the Legislature, on or before December 31 of each year, covering the commission’s activities, financial condition, and accomplishments under this chapter for the preceding fiscal year ending June 30, as well as such recommendations as the commission deems appropriate.

(Added by Stats. 1975, Ch. 1227.)






ARTICLE 4 - Advisory Committees

8830

At its first meeting, the commission shall establish the radio committee, the T.V. committee, and the instructional committee. Each committee shall elect a chairman who shall convene the committee whenever the commission or one-third of the committee members so request or whenever the chairman deems a meeting appropriate. Committee members shall be compensated by the commission for their necessary and proper expenses in fulfilling their duties under this chapter.

(Added by Stats. 1975, Ch. 1227.)



8831

Each public radio station may appoint a representative to the radio committee, and each public television station may appoint a representative to the T.V. committee. The radio and T.V. committees shall advise the commission on the implementation of this chapter. In fulfilling this responsibility, the radio and T.V. committees may do all of, but shall not be limited to, the following:

(a) Periodically prepare an assessment of statewide public broadcast programming needs.

(b) Recommend appropriate actions by the commission pursuant to Section 8823 to meet the needs identified under subdivision (a).

(c) Make recommendations on grants for production or contracts for acquisition of programming.

(d) Make recommendations on the management and operation of interconnection systems.

(e) Make recommendations on grants for improvement of station facilities and equipment.

(f) Make recommendations on statewide support services, such as promotion, development, engineering, research, program information, and personnel recruitment.

(Added by Stats. 1975, Ch. 1227.)



8832

The commission shall also establish the instructional committee composed of one member and one alternate member appointed for one-year terms by each of the following:

(a) The Regents of the University of California.

(b) The Trustees of the California State University.

(c) The Board of Governors of the California Community Colleges.

(d) The independent California colleges and universities.

(e) The vocational and private postsecondary institutions.

(f) The Superintendent of Public Instruction.

(g) The private primary and secondary schools.

(Amended by Stats. 1983, Ch. 143, Sec. 185.)



8833

The instructional committee shall advise the commission on instructional programming. In fulfilling this responsibility, the committee may do all of, but shall not be limited to, the following:

(a) Periodically prepare an assessment of statewide instructional programming needs.

(b) Recommend appropriate actions by the commission pursuant to Section 8823 to meet the needs identified under subdivision (a).

(c) Make recommendations on grants for production or contracts for acquisition of instructional programming.

(d) Make recommendations on statewide support services, such as promotion, development, engineering, research, program information, and personnel recruitment related to instructional programming.

(Added by Stats. 1975, Ch. 1227.)






ARTICLE 5 - Funding

8835.5

There is hereby appropriated to the California Public Broadcasting Commission the sum of two hundred fifty thousand dollars ($250,000) from the General Fund to the California Public Broadcasting Fund for direct grants in fiscal year 1983–84 to the five minority-controlled and operated public radio stations that, as of January 1, 1983, have been qualified by the commission in California to assist in their development, operation, interconnection, and programing.

(Added by Stats. 1983, Ch. 1104, Sec. 3. Effective September 27, 1983.)



8836

The commission shall annually distribute the total amount, less the commission’s necessary administrative expenses, available for allocation to public broadcasting stations. The commission shall reserve for distribution among the public broadcasting stations an amount not less than 25 percent of the television budget and not less than 25 percent of the radio budget for use at each station’s discretion, in activities related to its local community broadcast operations.

(Amended by Stats. 1983, Ch. 323, Sec. 37. Effective July 1, 1983.)



8836.5

The commission shall, after consultation with the radio, television, and instructional broadcast committees, establish, and review annually, criteria and conditions regarding the distribution of amounts disbursed to the various public television and radio stations.

Amounts disbursed under this article shall be used to finance projects that will augment the ability of public broadcasting stations to serve their communities in accordance with a formula established by the commission. These amounts shall not be used to supplant funds already budgeted.

(Amended by Stats. 1983, Ch. 323, Sec. 38. Effective July 1, 1983.)



8837

(a) The commission shall prepare an annual financial statement showing all income and expenditures for the preceding year. The commission shall, by regulation, require each recipient of assistance by grant or contract, other than a fixed price contract awarded pursuant to competitive bidding procedures, under this chapter to keep such records as the commission determines are reasonably necessary to fully disclose the amount and the disposition by such recipient of the proceeds of such assistance, the total cost of the project or undertaking in connection with which such assistance is given or used, and the amount and nature of that portion of the cost of the project or undertaking supplied by other sources, and such other records as will facilitate an effective audit pursuant to Section 8838.

(b) The commission may prescribe forms for the compilation of the information required by this section.

(Added by Stats. 1975, Ch. 1227.)



8838

Nothing in this chapter shall be deemed to supersede the responsibilities of a state agency or regional or local agency except as expressly provided. Nothing in this chapter shall be construed to conflict with Section 6443.5, 6444, 6444.1, 6444.2, or 6444.3 of the Education Code.

The commission succeeds to and is vested with all powers and responsibilities previously vested in the Director and Department of General Services by Section 14657 and Article 8 (commencing with Section 14716) of Chapter 2 of Part 5.5 of Division 3 of Title 2.

(Amended by Stats. 1982, Ch. 466, Sec. 55.)






ARTICLE 6 - Emergency Broadcasting Grant Program

8840

For purposes of this article, “eligible radio station” means a radio station that, at the time of applying for a grant under this article, meets both of the following requirements:

(a) It has met all of the following requirements for a period of two years unless another time is specified:

(1) It is licensed by the Federal Communications Commission as a noncommercial educational station, or is operating under program test authority pending the grant of a license.

(2) It has its community of license and principal administrative offices in this state and is not owned, controlled, managed, or primarily financed by any corporation or entity outside of this state.

(3) It provides a program service that meets the requirements for a Community Service Grant from the Corporation for Public Broadcasting.

(4) It provides significant locally originated programming in its community of license.

(5) It broadcasts not less than 15 hours per day, 365 days per year.

(6) It participates in statewide public broadcasting projects.

(7) It has provided, prior to its application for a grant under this article, an audited financial statement for the years on which the grant is based.

(8) It does either of the following:

(A) Meets the criteria for receipt of a Community Service Grant from the Corporation for Public Broadcasting that were in effect on June 30, 1995.

(B) Two months prior to applying for a grant, the station has a full-time staff of at least one professional paid not less than the California minimum wage, and is certified by the council as providing a needed service to its community of license.

(b) It enters into a permanent agreement with the Office of Emergency Services to dedicate, as necessary, a broadcast channel for the provision of emergency information, to broadcast that information, and to ensure that it is presented in a format that makes it accessible to the deaf, hearing-impaired, and non-English-speaking populations throughout its broadcast area, including rural and isolated populations.

(Amended by Stats. 2013, Ch. 352, Sec. 209. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8841

For purposes of this article, “eligible television station” means a television station that, at the time of applying for a grant under this article, unless another time is specified, meets all of the following requirements:

(a) It has met all of the following requirements for a period of two years:

(1) It is licensed by the Federal Communications Commission as a noncommercial educational television station, or is operating under program test authority pending the grant of a license.

(2) It has its community of license and principal administrative offices in this state, and is not owned, controlled, managed, or primarily financed by any corporation or entity outside of this state.

(3) It provides a program service that meets the requirements for a Community Service Grant from the Corporation for Public Broadcasting.

(4) It provides substantial and significant locally originated programming in its community of license.

(5) It broadcasts not less than 2,500 hours per year.

(6) It participates in statewide public broadcasting projects.

(7) It meets the criteria for receipt of a Community Service Grant or base grant from the Corporation for Public Broadcasting that were in effect on June 30, 1994.

(8) It has provided, prior to its application for a grant under this article, an audited financial statement for the years on which the grant is based.

(b) It enters into a permanent agreement with the Office of Emergency Services to dedicate, as necessary, a broadcast channel for the provision of emergency information, to broadcast that information, and to ensure that it is presented in a format that makes it accessible to the deaf, hearing-impaired, and non-English-speaking populations throughout its broadcast area, including rural and isolated populations.

(c) At the time of disbursement of the funds, it certifies in writing by the station manager or an officer of the licensee that it has in its public file a plan to address the needs of significant linguistic minorities in its service area.

(Amended by Stats. 2013, Ch. 352, Sec. 210. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8842

For the purposes of this article, “nonfederal financial support” means the total sum of revenues from nonfederal sources derived by a licensee in a fiscal year and reported in an audited financial statement thereof, and does not include in-kind services, funds received for the purpose of constructing or remodeling a building, funds received from other public broadcasting stations or networks for the production of programming or for other services to those stations or networks, or funds provided to stations under this chapter. Interest income generated from any source may be included in “nonfederal financial support.”

(Added by Stats. 2000, Ch. 1087, Sec. 2. Effective January 1, 2001.)



8843

For purposes of this article, “station” or “public broadcasting station” means any eligible radio or television station.

(Added by Stats. 2000, Ch. 1087, Sec. 2. Effective January 1, 2001.)



8844

(a) Recognizing the necessity of converting California stations to the technologies of digital broadcasting, the Legislature intends that funds may be appropriated to the Office of Emergency Services for the purchase of equipment by eligible stations, the installation of that equipment, or purchase of other materials related to that equipment, pursuant to this article.

(b) The office shall solicit applications for grant funds from eligible stations throughout the state, and shall allocate funds appropriated pursuant to subdivision (a) as follows:

(1) Seventy-five percent of any equipment purchase funds appropriated pursuant to subdivision (a) shall be placed in an equipment grant pool for eligible television stations, and 25 percent shall be placed in an equipment grant pool for eligible radio stations.

(2) Fifty percent of the funds in each grant pool shall be divided equally among the stations in that grant pool.

(3) The remaining 50 percent of the funds in each grant pool shall be divided among stations in that grant pool in proportion to their nonfederal financial support.

(c) (1) Funds provided under this section shall be granted on a matching basis, with each station required to raise from other sources an amount equal to the funds provided to it under this section.

(2) If any funds remain in either grant pool because of the limitations set forth in paragraph (1), the remaining funds shall be returned to the same pool for distribution to other stations that have raised the required matching funds, in amounts proportionate to the nonfederal financial support of those stations.

(Amended by Stats. 2013, Ch. 352, Sec. 211. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8846

It is the intent of the Legislature that any funds provided to stations under this article shall supplement, rather than supplant, funds provided from other sources. To that end, institutions that have heretofore provided funding to stations licensed to them shall certify, in applying for grants, that they have not previously and will not in the future use funds provided under this chapter to supplant institutional support of their stations.

(Added by Stats. 2000, Ch. 1087, Sec. 2. Effective January 1, 2001.)









CHAPTER 11 - The Public Works Project Peer Review Act of 2013

8847

This chapter shall be known and may be cited as the Public Works Project Peer Review Act of 2013.

(Added by Stats. 2013, Ch. 252, Sec. 1. Effective January 1, 2014.)



8847.1

For purposes of this chapter, the following terms have the following meanings, unless expressly stated otherwise:

(a) “Administering agency” means a public agency principally tasked with administering, planning, developing, and operating a public works project.

(b) “Peer review group” means a group of persons qualified by training and experience in particular scientific or technical fields related to the public works project under review, who give expert advice on the scientific and technical aspects of the public works project.

(Added by Stats. 2013, Ch. 252, Sec. 1. Effective January 1, 2014.)



8848

(a) An administering agency may establish a peer review group.

(b) If an administering agency establishes a peer review group, the administering agency shall do all of the following:

(1) Before establishing a peer review group, develop a transparent process for selecting members of the group.

(2) Draft a charter. The charter also shall be posted on the administering agency’s Internet Web site as a public document and shall contain all of the following information:

(A) The group’s official name or designation.

(B) The group’s objective and the scope of its activities.

(C) A statement of the expertise and balance of interests required of the group membership to perform its charge.

(D) The name of the administering agency and official to whom the group reports.

(E) A description of the duties for which the group is responsible.

(F) The estimated number and frequency of group meetings.

(G) The estimated annual operating costs for the group.

(H) A statement that authorizes a peer reviewer to conduct his or her duties under the charter impartially, without restriction or limitation, and in a manner the peer reviewer believes is necessary to appropriately review a proposed project.

(I) A statement that declares whether the members of the peer review group have signed a conflict of interest disclosure form that would identify real or perceived conflicts between a peer reviewer and the specified public works project.

(Added by Stats. 2013, Ch. 252, Sec. 1. Effective January 1, 2014.)






CHAPTER 11.5 - California Debt and Investment Advisory Commission

8855

(a) There is created the California Debt and Investment Advisory Commission, consisting of nine members, selected as follows:

(1) The Treasurer, or his or her designee.

(2) The Governor or the Director of Finance.

(3) The Controller, or his or her designee.

(4) Two local government finance officers appointed by the Treasurer, one each from among persons employed by a county and by a city or a city and county of this state, experienced in the issuance and sale of municipal bonds and nominated by associations affiliated with these agencies.

(5) Two Members of the Assembly appointed by the Speaker of the Assembly.

(6) Two Members of the Senate appointed by the Senate Committee on Rules.

(b) (1) The term of office of an appointed member is four years, but appointed members serve at the pleasure of the appointing power. In case of a vacancy for any cause, the appointing power shall make an appointment to become effective immediately for the unexpired term.

(2) Any legislators appointed to the commission shall meet with and participate in the activities of the commission to the extent that the participation is not incompatible with their respective positions as Members of the Legislature. For purposes of this chapter, the Members of the Legislature shall constitute a joint interim legislative committee on the subject of this chapter.

(c) The Treasurer shall serve as chairperson of the commission and shall preside at meetings of the commission.

(d) Appointed members of the commission shall not receive a salary, but shall be entitled to a per diem allowance of fifty dollars ($50) for each day’s attendance at a meeting of the commission not to exceed three hundred dollars ($300) in any month, and reimbursement for expenses incurred in the performance of their duties under this chapter, including travel and other necessary expenses.

(e) The commission may adopt bylaws for the regulation of its affairs and the conduct of its business.

(f) The commission shall meet on the call of the chairperson, at the request of a majority of the members, or at the request of the Governor. A majority of all nonlegislative members of the commission constitutes a quorum for the transaction of business.

(g) The office of the Treasurer shall furnish all administrative assistance required by the commission.

(h) The commission shall do all of the following:

(1) Assist all state financing authorities and commissions in carrying out their responsibilities as prescribed by law, including assistance with respect to federal legislation pending in Congress.

(2) Upon request of any state or local government units, to assist them in the planning, preparation, marketing, and sale of debt issues to reduce cost and to assist in protecting the issuer’s credit.

(3) Collect, maintain, and provide comprehensive information on all state and all local debt authorization and issuance, and serve as a statistical clearinghouse for all state and local debt issues. This information shall be readily available upon request by any public official or any member of the public.

(4) Maintain contact with state and municipal bond issuers, underwriters, credit rating agencies, investors, and others to improve the market for state and local government debt issues.

(5) Undertake or commission studies on methods to reduce the costs and improve credit ratings of state and local issues.

(6) Recommend changes in state laws and local practices to improve the sale and servicing of state and local debts.

(7) Establish a continuing education program for local officials having direct or supervisory responsibility over municipal investments and debt issuance. The commission shall undertake these and any other activities necessary to disclose investment and debt issuance practices and strategies that may be conducive for oversight purposes.

(8) Collect, maintain, and provide information on local agency investments of public funds for local agency investment.

(9) Publish a monthly newsletter describing and evaluating the operations of the commission during the preceding month.

(i) The issuer of any proposed debt issue of state or local government shall, no later than 30 days prior to the sale of any debt issue, submit a report of the proposed issuance to the commission by any method approved by the commission. This subdivision shall also apply to any nonprofit public benefit corporation incorporated for the purpose of acquiring student loans. The commission may require information to be submitted in the report of proposed debt issuance that it considers appropriate. Failure to submit the report shall not affect the validity of the sale.

(j) The issuer of any debt issue of state or local government, not later than 21 days after the sale of the debt, shall submit a report of final sale to the commission by any method approved by the commission. A copy of the final official statement for the issue shall accompany the report of final sale. If there is no official statement, the issuer shall provide each of the following documents, if they exist, along with the report of final sale:

(1) Other disclosure document.

(2) Indenture.

(3) Installment sales agreement.

(4) Loan agreement.

(5) Promissory note.

(6) Bond purchase contract.

(7) Resolution authorizing the issue.

(8) Bond specimen.

The commission may require information to be submitted in the report of final sale that it considers appropriate. The issuer may redact confidential information contained in the documents if the redacted information is not information that is otherwise required to be reported to the commission.

(Amended by Stats. 2014, Ch. 181, Sec. 1. Effective January 1, 2015.)



8856

In carrying out the purposes of this chapter, the commission may charge fees to the lead underwriter, the purchaser, or the lender in an amount equal to one-fortieth of 1 percent of the principal amount of the issue, but not to exceed five thousand dollars ($5,000) for any one issue. Amounts received under this section shall be deposited in the California Debt and Investment Advisory Commission Fund, which is hereby created in the State Treasury. All money in the fund shall be available, when appropriated, for expenses of the commission and the Treasurer.

(Amended by Stats. 2014, Ch. 181, Sec. 2. Effective January 1, 2015.)



8857

The chairperson of the commission, on its behalf, may employ an executive director and other persons necessary to perform the duties imposed upon it by this chapter. The executive director shall serve at the pleasure of the commission and shall receive compensation as fixed by the commission. The commission may delegate to the executive director the authority to enter contracts on behalf of the commission.

(Amended by Stats. 1996, Ch. 833, Sec. 5. Effective January 1, 1997.)



8859

The commission may, upon request, advise local agencies regarding the formation of local bond pooling authorities pursuant to Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1, and may advise the authorities regarding the planning, preparing, insuring, marketing, and selling of bonds as authorized by that article.

(Added by Stats. 1985, Ch. 868, Sec. 7. Effective September 23, 1985.)






CHAPTER 11.8 - California Debt Limit Allocation Committee

8869.80

The Legislature hereby finds and declares all of the following:

(a) The Tax Reform Act of 1986 (Public Law 99-514) establishes a unified volume ceiling on the aggregate amount of private activity bonds that can be issued in each state. The unified volume ceiling is the product of seventy-five dollars ($75) multiplied by the state population in 1987 and fifty dollars ($50) multiplied by the state population in each succeeding calendar year.

(b) The federal act requires each state to allocate its volume ceiling according to a specified formula unless a different procedure is established by Governor’s proclamation or state legislation.

(c) Therefore, it is necessary to designate a state agency and create an allocation system to administer the state unified volume ceiling.

(d) A substantial public benefit is served by promoting housing for lower income families and individuals.

(e) A substantial public benefit is served by preserving and rehabilitating existing governmental assisted housing for lower income families and individuals.

(f) A substantial public benefit is served by providing federal tax credits or reduced interest rate mortgages to assist teachers, principals, vice principals, assistant principals, and classified employees who are willing to serve in high priority schools to purchase a home.

(Amended by Stats. 2003, Ch. 853, Sec. 1. Effective January 1, 2004.)



8869.81

This chapter is enacted to implement the state unified volume limit established in Section 1301 of the Federal Tax Reform Act of 1986 (Public Law 99-514) and Section 146 of the Internal Revenue Code.

(Added by Stats. 1987, Ch. 943, Sec. 2.5.)



8869.82

(a) As used in this chapter, unless the context otherwise requires, the terms defined in this section shall have the following meanings:

(1) “Committee” means the California Debt Limit Allocation Committee established pursuant to Section 8869.83.

(2) “Fund” means the California Debt Limit Allocation Committee Fund created pursuant to Section 8869.90.

(3) “Internal Revenue Code” means the Internal Revenue Code of 1986 (26 U.S.C. Sec. 1 et seq.), as amended from time to time.

(4) “Issuer” means any local agency or state agency authorized by the Constitution or laws of the state to issue private activity bonds.

(5) “Local agency” means any political subdivision of the state within the meaning of Section 103 of the Internal Revenue Code (26 U.S.C. Sec. 103), or any entity that has the power to issue private activity bonds on behalf of that political subdivision.

(6) “MBTCAC” means the California Tax Credit Allocation Committee created by Section 50199.8 of the Health and Safety Code.

(7) “Private activity bond” means a part or all of any bond, or other instrument, required to obtain a portion of the state’s volume cap pursuant to Section 146 of the Internal Revenue Code (26 U.S.C. Sec. 146) in order to be tax-exempt, including, generally, all of the following, as those bonds are defined in the Internal Revenue Code:

(A) Exempt facility bonds, except bonds for airports, docks and wharves, and certain solid waste facilities.

(B) Qualified mortgage bonds.

(C) Qualified small issue bonds.

(D) Qualified student loan bonds.

(E) Qualified redevelopment bonds.

(F) The nonqualified amount of an issue of governmental bonds (including advance refunds) exceeding fifteen million dollars ($15,000,000), as provided in Section 141(b)(5) of the Internal Revenue Code (26 U.S.C. Sec. 141(b)(5)).

(8) “Private activity bond limit” means any portion of the state ceiling allocated or transferred to a state agency or local agency pursuant to this chapter.

(9) “State” means the State of California.

(10) “State agency” means the state and all state entities, including joint powers authorities of which the state or agency or instrumentality thereof is a member, empowered to issue private activity bonds, the interest on which is exempt from income tax under Section 103(a) of the Internal Revenue Code (26 U.S.C. Sec. 103(a)), including nonprofit corporations described in Section 150(d) of the Internal Revenue Code (26 U.S.C. Sec. 150(d)), authorized to issue qualified scholarship funding bonds.

(11) “State ceiling” includes both of the following:

(A) The amount specified by Section 146(d) of the Internal Revenue Code (26 U.S.C. Sec. 146(d)) for each calendar year commencing in 1986.

(B) The amount reserved to the state pursuant to Sections 1112 and 1401 of the American Recovery and Reinvestment Act of 2009 (26 U.S.C. Secs. 54a and 1400U-1).

(b) Pursuant to Section 146(e) of the Internal Revenue Code (26 U.S.C. Sec. 146(e)), this chapter governs the allocation of the state ceiling among the state agencies and local agencies in this state having authority to issue private activity bonds.

(c) Any portion of the state ceiling allocated or transferred by or under the authority of this chapter shall become the private activity bond limit for the issuer of which that portion is allocated or transferred for any private activity bonds issued by that issuer.

(Amended by Stats. 2009, Ch. 648, Sec. 1. Effective November 5, 2009.)



8869.83

(a) There is in state government the California Debt Limit Allocation Committee, consisting of six members as follows:

(1) The Treasurer, or his or her designee.

(2) The Controller, or his or her designee.

(3) The Governor, or his or her designee.

(4) The Director of Housing and Community Development, who shall be a nonvoting member.

(5) The Executive Director of the California Housing Finance Agency, who shall be a nonvoting member.

(6) A representative from local government who shall be a nonvoting member, selected by two voting members of the committee.

(b) The Treasurer shall serve as chairperson of the committee and the office of the Treasurer shall provide an executive director and any administrative assistance and support staff that is needed for the committee to operate. The chairperson shall keep, or cause to be kept, minutes and other records and documents of the committee. The committee may, by resolution, delegate to one or more of its members, its executive director, or any other official or employee of the committee any powers and duties that it may deem proper, including, but not limited to, the power to enter into contracts on behalf of the committee.

(c) Members of the committee shall serve without compensation.

(d) Two voting members of the committee shall constitute a quorum. The affirmative vote of two voting members of the committee shall be necessary for any action taken by the committee. However, the committee may, by unanimous vote, delegate to its chairperson the authority to carry out any acts empowered to it under this chapter.

(Amended by Stats. 2008, Ch. 211, Sec. 4. Effective January 1, 2009.)



8869.84

(a) The committee shall, as soon as is practicable after the start of each calendar year, determine and announce the state ceiling for the calendar year.

(b) The entire state ceiling for each calendar year is hereby allocated to the committee to further allocate to state and local agencies as provided in this chapter.

(c) The committee shall prepare application forms and announce procedures for receipt and review of applications from state and local agencies desiring to issue private activity bonds.

(d) The committee may at any time, before or after granting any allocations in any calendar year to any state agencies or local agencies, announce priorities or reservations of any part of the state ceiling not theretofore allocated either for certain categories of bonds or categories of issuers.

(e) The committee may require any issuer making an application to the committee or MBTCAC for allocation of a portion of the state ceiling to make a deposit, as determined by the committee, of up to 1 percent of the portion requested. If an allocation is not given, the deposit shall be returned. If an allocation is given, the deposit shall be kept, in proportion to the amount of allocation given, until bonds are issued. Upon that issuance, the deposit shall be returned to the issuer in an amount equal to the product of (1) the amount of the deposit retained times (2) the ratio between the amount of bonds issued divided by the amount of allocation granted. If no bonds are issued prior to the expiration of the allocation, the deposit shall be kept. However, in cases where only a portion or none of the bonds are issued, the committee may return all or part of the deposit if it determines there is good cause to do so. Any portion of a deposit kept shall be deposited in the fund.

(f) The committee may transfer part of the state ceiling to the MBTCAC, to be used for qualified mortgage bonds and exempt facility bonds or for qualified residential rental projects, as those terms are used in the Internal Revenue Code, together referred to as “housing bonds,” with directions and conditions pursuant to which MBTCAC may allocate those amounts to issuers of housing bonds at both the state and local levels. In carrying out these functions, MBTCAC shall act solely as directed or authorized by the committee. If the committee makes the transfer to MBTCAC authorized by this subdivision, the references in Sections 8869.85, 8869.86, 8869.87, and 8869.88 to the “committee” shall, for purposes of any housing bonds, be deemed to mean MBTCAC.

(g) (1) The committee may establish the Extra Credit Teacher Home Purchase Program to provide federal mortgage credit certificates and reduced interest rate loans funded by mortgage revenue bonds to eligible teachers, principals, vice principals, assistant principals, and classified employees who agree to teach or provide administration or service in a high priority school. Priority for assistance shall be given to eligible teachers, principals, vice principals, and assistant principals.

(2) For purposes of this program, the following definitions shall apply:

(A) “High priority school” means a state K–12 public school that is ranked in the bottom half of the Academic Performance Index developed pursuant to subdivision (a) of Section 52052 of the Education Code. However, priority shall be given to schools that are ranked in the lowest three deciles.

(B) “Classified employee” means an employee of a school district, employed in a position not requiring certification qualifications.

(3) The committee may make reservations of a portion of future calendar year state ceiling limits for up to five future calendar years for that program. The committee may also make future allocations of the state ceiling for up to five years for any issuer under that program. Any future allocation made by the committee shall constitute an allocation of the state ceiling for a future year specified by the committee and shall be deemed to have been made on the first day of the future year so specified. The committee may condition allocations under the Extra Credit Teacher Home Purchase Program on any terms and conditions that the committee deems necessary or appropriate, including, but not limited to, the execution of a contract between the teacher, principal, vice principal, assistant principal, or classified employee and the issuer whereby the teacher, principal, vice principal, assistant principal, or classified employee agrees to comply with the terms and conditions of the program. The contract may include, among other things, an agreement by the teacher, principal, vice principal, assistant principal, or classified employee to teach or provide administration or service in a high priority school for a minimum number of years, and provisions for enforcing the contract that the committee deems necessary or appropriate.

(4) If a teacher, principal, vice principal, assistant principal, or classified employee does not fulfill the requirements of a contract entered into pursuant to paragraph (3), the issuer of the mortgage credit certificate or mortgage revenue bond may recover as an assessment from the teacher, principal, vice principal, assistant principal, or classified employee a monetary amount equal to the lesser of (A) one-half of the teacher’s, principal’s, vice principal’s, assistant principal’s, or classified employee’s net proceeds from the sale of the related residence or (B) the amount of monetary benefit conferred on the teacher, principal, vice principal, assistant principal, or classified employee as a result of the federal mortgage credit certificate or reduced interest rate loan funded by a mortgage revenue bond, offset by the amount of any federal recapture, as defined by Section 143(m) of the Internal Revenue Code. The assessment may be secured by a lien against the residence, which shall decline in amount over the term of the contract as the teacher, principal, vice principal, assistant principal, or classified employee fulfills the term of the contract, and which shall be collected at the time of sale of the residence. Any assessment collected pursuant to this paragraph shall be used for the issuer’s costs in administering the Extra Credit Teacher Home Purchase Program. The issuers shall report annually to the committee the total amount of any assessments collected pursuant to this paragraph and how those assessments were used by the issuer.

(5) If the committee establishes the Extra Credit Teacher Home Purchase Program pursuant to this subdivision, the committee shall report annually to the Legislature the results of the program, including all of the following:

(A) The amount of state ceiling limits allocated to or reserved for the program.

(B) The agencies to which state ceiling limits were issued.

(C) The number of loans or mortgage credit certificates issued to teachers, principals, vice principals, assistant principals, and classified employees.

(D) The schools or school districts at which recipients of assistance are employed, aggregated by decile in which the schools rank on the Academic Performance Index and by the percentage of uncredentialed teachers employed at the schools.

(6) The committee shall not make any reservations of future calendar year state ceiling limits or future allocations of the state ceiling pursuant to this subdivision on or after January 1, 2004, unless a later enacted statute, that is enacted before January 1, 2004, deletes or extends that date. However, reservations and allocations made prior to that date shall remain valid.

(Amended by Stats. 2011, Ch. 239, Sec. 1. Effective January 1, 2012.)



8869.85

(a) Each state agency shall apply to the committee for allocation of a portion of the state ceiling, supplying any information which the committee may require. The application may be for a specific project, or it may be for a designated dollar amount, to be utilized for projects or programs at the discretion of the state agency. No private activity bonds issued by any state agency shall be deemed to receive the benefit of any portion of the state ceiling unless the committee has allocated or permitted the transfer of a portion of the state ceiling to the state agency. The allocation may be on any terms and conditions as the committee may determine.

(b) Any local agency may apply to the committee for an allocation of a portion of the state ceiling, supplying any information which the committee may require. Applications from local agencies may only be for specific projects or programs. No private activity bond issued by a local agency shall be deemed to receive the benefit of any portion of the state ceiling unless the committee has allocated or permitted the transfer of a portion of the state ceiling to the local agency. The allocation may be upon any terms and conditions as the committee may determine.

(c) Any allocation made pursuant to this section shall be irrevocable upon issuance of bonds pursuant thereto at least to the extent of the amount of the bonds so issued. No allocation shall permit the state agency or local agency which receives it to use all or any portion of the allocation for a carryforward pursuant to Section 146(f) of the Internal Revenue Code, unless the committee expressly allows use of the allocation for a carryforward.

(d) No allocation made to a state agency or a local agency pursuant to this section may be transferred by the initial recipient thereof to any other state agency or local agency unless the committee expressly permits the transfer. With the committee’s permission, any state or local agency may, by resolution, transfer to any other local agency or to any state agency or back to the committee all or any portion of the agency’s private activity bond limit. Any such transfer shall be made in writing and may be general or limited and subject to any terms and conditions as may be set forth in the resolution or under the committee’s permission, as long as the transfer is irrevocable upon issuance of bonds pursuant to the transfer, at least to the extent of the amount of the bonds so issued. Each transferee shall maintain a written record of the transfer in its records for at least the term of all private activity bonds issued pursuant to the transfer. No transfer may be made pursuant to this section in return for any payment of cash, property, or other marketable thing of value.

(Added by Stats. 1987, Ch. 943, Sec. 2.5.)



8869.86

(a) Subject to any limitations on transferred private activity bond limit as may be provided in subdivision (d) of Section 8869.85, any state agency or local agency may utilize its private activity bond limit for any of the following:

(1) The issuance of private activity bonds.

(2) If permitted by the committee, to make a carryforward election pursuant to Section 146(f) of the Internal Revenue Code.

(3) If permitted by the committee, to make a transfer to any state agency, local agency, or the committee.

(b) Prior to issuing any private activity bonds, the issuer shall, in the bond resolution or other similar action giving approval for the issuance of bonds, specifically designate to the bond issue a portion of the private activity bond limit available or expected to be available to that issuer. The designation shall be irrevocable upon the issuance of the bonds to the extent of the amount thereof.

(c) Each state agency and local agency shall notify the committee in writing, as directed by the committee, after any of the following:

(1) The issuance of any private activity bonds.

(2) Any action taken pursuant to subdivision (d) of Section 8869.85 to transfer any portion of its private activity bond limit.

(3) Any election to treat all or any portion of the state agency’s or local agency’s private activity bond limit as a carryforward pursuant to Section 146(f) of the Internal Revenue Code. The committee shall keep the notices in its records for a period no less than the term of all private activity bonds issued as described in the notices.

(Added by Stats. 1987, Ch. 943, Sec. 2.5.)



8869.87

The committee may request local agencies and state agencies to provide the committee with information pertaining to the amount and purpose of anticipated future private activity bond issues, or any other information which may be useful to the committee in performing its duties and responsibilities under this chapter.

(Added by Stats. 1987, Ch. 943, Sec. 2.5.)



8869.88

The committee may transfer any private activity bond limit directly to any joint powers authority created pursuant to Chapter 5(commencing with Section 6500) of Division 7 of Title 1. This section is specifically intended to be an expressed statement of an alternative allocation as provided in Temporary Treasury Regulations Section 1.103(n)-3T, A-14 and A-15, to the extent the regulations, or any successor thereto or similar regulations, are applicable to private activity bonds.

(Added by Stats. 1987, Ch. 943, Sec. 2.5.)



8869.89

Notwithstanding any other provision of this chapter, the committee may, upon any terms and conditions as it determines, authorize the use of a portion of the state ceiling, as contemplated by Section 146(n) of the Internal Revenue Code, in connection with the issuance by any state agency or local agency or mortgage credit certificates under a Qualified Mortgage Credit Certificate Program, as those terms are defined in Section 25(c) of the Internal Revenue Code.

(Added by Stats. 1987, Ch. 943, Sec. 2.5.)



8869.90

(a) The committee may charge fees to the lead underwriter, the bond purchaser, or the bond issuer to cover the committee’s costs in carrying out the duties and responsibilities set out in this chapter. Any fees received shall be deposited in the California Debt Limit Allocation Committee Fund, which is hereby created. All money in the fund shall be available, when appropriated, for expenses of the committee and the Treasurer.

(b) Until the time that fees are received by the committee and appropriated pursuant to this chapter for the expenses of the committee, the committee may borrow any money as may be required for the purpose of meeting necessary expenses of initial organization and operation of the committee.

(c) Any moneys received by the committee from fees or deposits beginning in fiscal year 1987–88, shall also be deposited into the fund.

(Amended by Stats. 1988, Ch. 77, Sec. 1. Effective April 14, 1988.)



8869.91

This chapter is intended to provide a full, fair, flexible, and workable means of utilizing the state ceiling available under the Internal Revenue Code, and it shall be liberally construed and implemented to achieve those purposes.

(Added by Stats. 1987, Ch. 943, Sec. 2.5.)



8869.92

To the extent that any provision of this chapter is held to be inconsistent with or repugnant to the federal law, the provision shall be given effect in accordance with its terms to the greatest extent possible and consistent with federal law and an inconsistency shall have no effect on the remaining provisions of the chapter.

(Added by Stats. 1987, Ch. 943, Sec. 2.5.)



8869.93

The Treasurer, or his or her designee, is designated as the state official to certify that an issue of private activity bonds meets the requirements of Section 146 of the Internal Revenue Code of 1986, as amended, and to take any and all actions as may be necessary or appropriate in connection therewith.

(Added by Stats. 1987, Ch. 943, Sec. 2.5.)



8869.94

The committee may adopt, amend, or repeal rules and regulations pursuant to this chapter as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2). The adoption, amendment, or repeal of these regulations is conclusively presumed to be necessary for the immediate preservation of the public peace, health, safety, or general welfare within the meaning of Section 11346.1.

(Added by Stats. 2008, Ch. 211, Sec. 5. Effective January 1, 2009.)






CHAPTER 12 - Seismic Safety Commission Act

8870

The Legislature finds and declares as follows:

First, many different agencies at various levels of government have substantial responsibilities in the fields of earthquake preparedness and seismic safety.

Second, there is a pressing need to provide a consistent policy framework and a means for coordinating on a continuing basis the earthquake-related programs of agencies at all governmental levels and their relationships with elements of the private sector involved in practices important to seismic safety. This need is not being addressed by any continuing state government organization.

Third, through concerted efforts of broad scope, coordinated by a seismic safety commission, long-term progress should be made toward higher levels of seismic safety.

Fourth, to provide and maintain effective policy guidance and leadership on seismic safety issues, and to fulfill its duties under this chapter, it is imperative that the State Seismic Safety Commission carry out its mission as an independent state agency, with direct access and accountability to the Governor and the Legislature.

Fifth, it is not the purpose of this chapter to transfer to the commission the authorities and responsibilities now vested by law in state and local agencies.

(Amended by Stats. 2006, Ch. 532, Sec. 1. Effective January 1, 2007.)



8870.1

(a) (1) There is created in the state government the Alfred E. Alquist Seismic Safety Commission as an independent unit within the Business, Consumer Services, and Housing Agency.

(2) Any reference in statute or regulation to the Seismic Safety Commission shall be deemed to refer to the Alfred E. Alquist Seismic Safety Commission.

(b) The commission shall report annually to the Governor and to the Legislature on its findings, progress, and recommendations relating to earthquake hazard reduction, and any other seismic safety issues, as requested by the Governor or the Legislature.

(Amended by Stats. 2012, Ch. 147, Sec. 6. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



8870.2

(a) The Alfred E. Alquist Seismic Safety Commission shall consist of 15 members appointed by the Governor and confirmed by the Senate, one member representing the Office of Emergency Services, one member representing the Division of the State Architect in the Department of General Services, one member representing the California Building Standards Commission, one member appointed by the Senate Committee on Rules, and one member appointed by the Speaker of the Assembly. The commission shall elect annually from its membership its own chairperson and vice chairperson and may replace them with other commissioners by majority vote. Commission members shall be residents of California.

(b) A quorum shall consist of 11 members if there are no vacancies, or else a majority of the members of the commission at the time.

(c) The Legislature declares that the individuals appointed to the commission are intended to represent the professions of architecture, planning, fire protection, public utilities, structural engineering, geotechnical engineering, geology, seismology, local government, insurance, social services, emergency services, and the Legislature and that such representation serves the public interest. Accordingly, the Legislature finds that for purposes of persons who hold this office the specified professions are tantamount to and constitute the public generally within the meaning of Section 87103.

(d) The commission exists as a separate unit within the Business, Consumer Services, and Housing Agency, and has the functions of prescribing policy, holding meetings and setting dates of the meetings, conducting investigations, and holding hearings insofar as those powers are given by statute to the commission.

(e) The decisions and actions of the commission, with respect to exercising its authority and carrying out its duties under this chapter, or any other applicable law, are not subject to review by the Secretary of Business, Consumer Services, and Housing, but are final within the limits provided by this chapter.

(f) The Legislature further declares that the highest level of service that the individuals appointed to the commission can provide to the residents of California is to offer professional, unbiased, scientifically based advice to the Governor and the Legislature. To maintain this quality of service, it is imperative that the commission retain its functional autonomy and access to the Governor and the Legislature. As such, the commission shall retain its existing authority to issue reports, publications, and literature, as well as to sponsor legislation, and to take official positions on proposed state and federal legislation.

(Amended by Stats. 2012, Ch. 147, Sec. 7. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



8870.3

(a) The membership of the Alfred E. Alquist Seismic Safety Commission shall be appointed by the Governor and confirmed by the Senate from lists of nominees submitted by organizations as listed below:

(1)  Four members appointed from established organizations in the fields of architecture and planning, fire protection, public utilities, electrical engineering, and mechanical engineering.

(2) Four members appointed from established organizations in the fields of structural engineering, geotechnical engineering, geology, and seismology.

(3) Four members submitted by the League of California Cities and the California State Association of Counties.

(4) Three members appointed from established organizations in the fields of insurance, social services, and emergency services. One of these members shall be a building official.

(b) One member shall be appointed from the Senate by the Senate Rules Committee, and one member shall be appointed from the Assembly by the Speaker of the Assembly. Each of the members appointed pursuant to this subdivision may designate an alternate who shall be counted toward a quorum, who may vote, and who may receive the expenses specified in Section 8870.4.

(Amended by Stats. 2006, Ch. 532, Sec. 5. Effective January 1, 2007.)



8870.35

The term of office for each member of the Seismic Safety Commission shall be four years and each shall hold office until the appointment and qualification of his or her successor. However, of the initial commissioners, the Governor shall appoint seven members whose terms will expire two years after appointment and seven members plus the chairperson whose terms shall expire four years after appointment. All initial appointments shall be made by July 1, 1975. Any vacancies shall be immediately filled by the appointing power for the unexpired portion of the term in which they occur.

(Amended by Stats. 2006, Ch. 532, Sec. 6. Effective January 1, 2007.)



8870.4

(a) Except as provided in subdivision (d), the members of the Alfred E. Alquist Seismic Safety Commission shall serve without compensation but shall be paid per diem expenses of one hundred dollars ($100) for each day’s attendance at a meeting of the commission, plus actual necessary travel expenses as determined by Department of Human Resources rules.

(b) The members of the commission who represent the Office of Emergency Services, the California Building Standards Commission, and the Division of the State Architect shall be employees in good standing of those respective entities. Any per diem and travel expenses of those members of the commission shall be paid by the agencies that they represent on the commission, in compliance with applicable conditions or regulations set by the Department of Human Resources.

(Amended by Stats. 2013, Ch. 352, Sec. 212. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8870.5

The commission, in the discharge of its responsibilities, may do any of the following:

(a) Accept grants, contributions, and appropriations from public agencies, private foundations, or individuals.

(b) Appoint committees from its membership, appoint advisory committees from interested public and private groups, and appoint ex officio members who shall not be entitled to vote, to advise the commission.

(c) Contract for or employ, with the approval of the Director of Finance, any professional services and research required by the commission or required for the performance of necessary work and services which, in the commission’s opinion, cannot satisfactorily be performed by its officers and employees or by other federal, state, or local governmental agencies.

(d) Enter into agreements to act cooperatively with private nonprofit scientific, educational, or professional associations or foundations engaged in promoting seismic safety in California. These associations or foundations may furnish materials for sale, and the commission may provide personnel services and office space therefor. Subject to rules and regulations adopted by the commission, all moneys received from the sale of publications or other materials provided by an association or foundation shall be returned to the association or foundation for use in furthering seismic safety programs.

(e) Do any and all other things necessary to carry out the purposes of this chapter.

(Amended by Stats. 2006, Ch. 532, Sec. 8. Effective January 1, 2007.)



8870.55

The commission shall initiate, with the assistance and participation of other state, federal, and local government agencies, a comprehensive program to prepare the state for responding to a major earthquake prediction. The program should be implemented in order to result in specific tools or products to be used by governments in responding to an earthquake prediction, such as educational materials for citizens. This program may be implemented on a prototypical basis in one area of the state affected by earthquake predictions, provided that it is useful for application in other areas of the state upon its completion.

(Added by renumbering Section 8895.1 by Stats. 1991, Ch. 188, Sec. 17.)



8870.6

The commission shall appoint an executive director who shall be responsible for managing the affairs of the commission, subject to the direction and policies of the commission.

The executive director shall appoint such employees as may be necessary to carry out the functions of the commission.

(Added by renumbering Section 8896 by Stats. 1991, Ch. 188, Sec. 18.)



8870.7

The commission is responsible for all of the following in connection with earthquake hazard mitigation:

(a) Setting goals and priorities in the public and private sectors.

(b) Requesting appropriate state agencies to devise criteria to promote earthquake and disaster safety.

(c) Scheduling a report on disaster mitigation issues from the Office of Emergency Services, on the commission agenda as required. For the purposes of this subdivision, the term disaster refers to all natural hazards which could have an impact on public safety.

(d) Recommending program changes to state agencies, local agencies, and the private sector where such changes would improve earthquake hazards and reduction.

(e) Reviewing the recovery and reconstruction efforts after damaging earthquakes.

(f) Gathering, analyzing, and disseminating information.

(g) Encouraging research.

(h) Sponsoring training to help improve the competence of specialized enforcement and other technical personnel.

(i) Helping to coordinate the earthquake safety activities of government at all levels.

(j) Establishing and maintaining necessary working relationships with any boards, commissions, departments, and agencies, or other public or private organizations.

(Amended by Stats. 2013, Ch. 352, Sec. 213. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8870.71

To implement the foregoing responsibilities, the commission may do any of the following:

(a) Review state budgets and review grant proposals, other than those grant proposals submitted by institutions of postsecondary education to the federal government, for earthquake-related activities and to advise the Governor and Legislature thereon.

(b) Review legislative proposals related to earthquake safety to advise the Governor and the Legislature concerning the proposals and to propose needed legislation.

(c) Recommend the addition, deletion, or changing of state agency standards when, in the commission’s view, the existing situation creates undue hazards or when new developments would promote earthquake hazard mitigation, and conduct public hearings as deemed necessary on the subjects.

(d) In the conduct of any hearing, investigation, inquiry, or study that is ordered or undertaken in any part of the state, administer oaths and issue subpoenas for the attendance of witnesses and the production of papers, records, reports, books, maps, accounts, documents, and testimony.

(e) In addition, the commission may perform any of the functions contained in subdivisions (a) to (d), inclusive, in relation to disasters, as defined in subdivision (c) of Section 8870.7, in connection with issues or items reported or discussed with the Office of Emergency Services at any commission meeting.

(Amended by Stats. 2013, Ch. 352, Sec. 214. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8870.9

Prior to July 1, 2010, the Legislature shall hold public hearings to receive testimony from the Alfred E. Alquist Seismic Safety Commission, any interested organizations, and members of the public or private sector. At the hearing, the Legislature shall receive testimony and other information concerning the mission, membership, duties, and operations of the commission.

(Amended by Stats. 2006, Ch. 532, Sec. 10. Effective January 1, 2007.)



8870.95

The Hospital Building Safety Board established in Section 129925 of the Health and Safety Code shall report annually to the Alfred E. Alquist Seismic Safety Commission.

(Amended by Stats. 2006, Ch. 532, Sec. 11. Effective January 1, 2007.)






CHAPTER 12.1 - The California Earthquake Hazards Reduction Act

8871

The Legislature finds and declares as follows:

(a) California is situated on the rim of the Circum-Pacific seismic belt and it is inevitable that earthquakes along the state’s numerous faults will cause extensive property damage and endanger the lives of people nearby. The risk to life and property is especially significant near the San Andreas fault where rapid growth and population increases have occurred in our largest urban centers over the last several decades. With each passing year, the potential for an earthquake-caused catastrophe increases as California’s growth continues and the time lengthens since the last great earthquake.

(b) Earthquakes have caused and can cause in the future enormous loss of life, injury, destruction of property, and economic and social disruption. With respect to future earthquakes, that loss, injury, destruction, and disruption can be reduced substantially by developing and implementing earthquake hazards reduction measures, including, but not limited to, the following:

(1) Improving design and construction methods and practices.

(2) Rehabilitating hazardous buildings.

(3) Coordinating emergency planning for response by the government and private sectors.

(4) Implementing land use and redevelopment planning.

(5) Developing public information and education programs.

(6) Improving emergency response capabilities and emergency management systems.

(7) Developing long-term social and economic recovery strategies.

(8) Upgrading the strong motion instrumentation system.

(9) Improving basic research of physical and social earthquake phenomena.

(c) While the major responsibility for dealing with earthquakes before and after they happen is firmly fixed with local government, state government also has fundamental responsibilities to take all reasonable measures to reduce the seismic hazards to which the citizens of California are exposed. The state should assume a leadership role by influencing the direction of existing and future national earthquake hazard reduction programs and should serve as a model for local hazard reduction measures.

(d) Earthquake hazard reduction measures often benefit many state programs and bring about improvements in buildings, dams, transportation facilities, communications, fire safety, toxic materials handling, and emergency response preparations.

(e) Over the past 10 years, numerous studies have been completed by the Seismic Safety Commission, the Office of Emergency Services, the California Division of Mines and Geology, the Governor’s Earthquake Task Force, the federal government, and private sector organizations recommending improvements in hazard mitigation programs to reduce the earthquake threat in California. Implementing recommendations from these studies will reduce earthquake hazards, improve earthquake disaster response, and guide reconstruction and recovery efforts.

(Added by renumbering Section 8870 by Stats. 1991, Ch. 188, Sec. 2.)



8871.1

This chapter shall be known and may be cited as The California Earthquake Hazards Reduction Act of 1986.

(Added by renumbering Section 8871 by Stats. 1991, Ch. 188, Sec. 3.)



8871.2

(a) There is hereby established a coordinated program pursuant to which the state shall implement new and expanded activities to significantly reduce the earthquake threat to its citizens. This program, to be known as the California Earthquake Hazard Reduction Program, shall be prepared and administered by the Seismic Safety Commission pursuant to its existing authority under Section 8870.7.

(b) The program set forth in subdivision (a) shall specify priorities, funding sources, and amounts, schedules, and other resources needed to significantly reduce earthquake hazards statewide by January 1, 2000. The achievement of this goal shall be undertaken with the following objectives:

(1) Mitigation. The reduction of the earthquake hazard to acceptable levels through significant reduction in the number of hazardous buildings and the expansion of scientific and engineering studies.

(2) Preparedness. The increase in the level of preparedness statewide by appropriate measures to deal with special issues, such as earthquake prediction, hazardous materials, critical facilities, and disaster preparedness plans for all major population centers, and education, training, and public information.

(3) Response. The enhancement of the state’s capability to respond to a major earthquake disaster by giving priority to increased coordination and integration of federal, state, and local plans and preparedness activities, improvements in the statewide communication system, creation of a state emergency coordination center or centers, and greater automation of emergency management data.

(4) Recovery. The development of management systems for major earthquake recovery, the enhancement of resources management, and the minimization of high unemployment, multiple business failures, tax base erosion, and associated monetary and financial issues critical to the restoration of California’s economy and public services.

(c) The state’s existing seismic safety activities are currently administered by over two dozen separate agencies. Responsibility for administering these activities shall remain with these agencies. These existing activities shall continue and shall be incorporated into the coordinated program established under subdivision (a).

(d) The program shall consist of a series of five-year programs and each five-year program shall be revised by the Seismic Safety Commission annually and submitted to the Governor and the Legislature. Each revision shall include a finding on the state’s progress toward the goal stated in subdivision (b).

(e) The immediate steps to be undertaken by the commission shall include the performance of existing activities provided in the budget prepared by the Governor for the 1985–86 fiscal year and the Budget Act of 1985 and the preparation of the first five-year program.

(f) The first five-year program document shall be completed by September 1, 1986, and shall include specific measures and funding needed for adequate progress towards the state’s earthquake safety goals by January 1, 2000. This program and subsequent programs shall cover a five-year implementation period and shall recommend any necessary statutory changes for program implementation.

(Added by renumbering Section 8872 by Stats. 1991, Ch. 188, Sec. 4.)



8871.3

(a) The office shall establish an interim state operations center in southern California to coordinate response to a major earthquake. The office shall also develop an operational communications plan for the center based upon an inventory of current communications capabilities and an assessment of structural vulnerabilities.

(b) The office shall undertake a design analysis regarding construction of a permanent state operations center in southern California, including an evaluation of telecommunications and information technology systems for emergency management functions.

(c) All appropriations for the purposes of subdivision (a) or (b) shall be reviewed by the Department of Finance prior to obligation of funds.

(Amended by Stats. 2013, Ch. 352, Sec. 215. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8871.4

The commission shall prepare the California Earthquake Hazard Reduction Program, in consultation with the Office of Emergency Services, the Division of Mines and Geology in the Department of Conservation, the Office of the State Architect, the Emergency Medical Services Authority, the University of California and other appropriate institutions of higher learning, the California National Guard, the Department of Finance, other appropriate state and local agencies, the private sector, volunteer groups, and the Legislature.

The commission may hold public hearings or joint hearings with other groups and conduct other activities as necessary for the development of the program.

(Amended by Stats. 2013, Ch. 352, Sec. 216. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8871.5

The disastrous effects and after effects of the Mexico City earthquake of September 19, 1985, have increased the urgency for development of local plans to provide authority and procedures for orderly transition from emergency disaster response operations to short- and long-range efforts toward reestablishment of governmental services, private business activity, and reconstruction and rehabilitation.

In furtherance of that purpose, the commission shall enter into a grant agreement with a local agency situated in a high earthquake-hazard area for development of a program model for use by local agencies and the state which will address at least, but need not be limited to, the following elements:

(a) Establishment of a coordinating body within the jurisdiction to assess the various impacts of the disaster, recommend appropriate legislative, administrative, and private actions, and monitor implementation efforts.

(b) Creation of an information-gathering mechanism to provide the basis for evaluation, prioritization, and implementation.

(c) Procedures for coordination and orderly transition from disaster response to reconstruction and rehabilitation.

(d) Identification, delineation, and preparation of legislation, both statutory and local, necessary to provide authority on a preevent basis for postevent activity to accomplish the purposes of this program.

(e) Integration and coordination with this chapter, the California Emergency Services Act (Chapter 7 (commencing with Section 8550)), the Disaster Assistance Act (Chapter 7.5 (commencing with Section 8680)), the Economic Disaster Act of 1984 (Chapter 7.6 (commencing with Section 8695)), the Planning and Zoning Law (Title 7 (commencing with Section 65000)), the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code), and the Community Development Financial Assistance and Disaster Project Law (Part 1.5 (commencing with Section 34000) of Division 24 of the Health and Safety Code).

(f) Identification of those components of the local program which may serve as a program model for disasters other than those caused by earthquake.

(Amended by Stats. 2002, Ch. 461, Sec. 16. Effective January 1, 2003.)






CHAPTER 12.2 - Building Earthquake Safety

8875

Unless the context otherwise requires, the following definitions shall govern the construction of this chapter:

(a) “Potentially hazardous building” means any building constructed prior to the adoption of local building codes requiring earthquake resistant design of buildings and constructed of unreinforced masonry wall construction. “Potentially hazardous building” includes all buildings of this type, including, but not limited to, public and private schools, theaters, places of public assembly, apartment buildings, hotels, motels, fire stations, police stations, and buildings housing emergency services, equipment, or supplies, such as government buildings, disaster relief centers, communications facilities, hospitals, blood banks, pharmaceutical supply warehouses, plants, and retail outlets. “Potentially hazardous building” does not include warehouses or similar structures not used for human habitation, except for warehouses or structures housing emergency services equipment or supplies. “Potentially hazardous building” does not include any building having five living units or less. “Potentially hazardous building” does not include, for purposes of subdivision (a) of Section 8877, any building which qualifies as “historical property” as determined by an appropriate governmental agency under Section 37602 of the Health and Safety Code.

(b) “Local building department” means a department or agency of a city or county charged with the responsibility for the enforcement of local building codes.

(Added by Stats. 1986, Ch. 250, Sec. 2.)



8875.1

A program is hereby established within all cities, both general law and chartered, and all counties and portions thereof located within seismic zone 4, as defined and illustrated in Chapter 2-23 of Part 2 of Title 24 of the California Administrative Code, to identify all potentially hazardous buildings and to establish a program for mitigation of identified potentially hazardous buildings.

(Amended by Stats. 2004, Ch. 193, Sec. 38. Effective January 1, 2005.)



8875.2

Local building departments shall do all of the following:

(a) Identify all potentially hazardous buildings within their respective jurisdictions on or before January 1, 1990. This identification shall include current building use and daily occupancy load. In regard to identifying and inventorying the buildings, the local building departments may establish a schedule of fees to recover the costs of identifying potentially hazardous buildings and carrying out this chapter.

(b) Establish a mitigation program for potentially hazardous buildings to include notification to the legal owner that the building is considered to be one of a general type of structure that historically has exhibited little resistance to earthquake motion. The mitigation program may include the adoption by ordinance of a hazardous buildings program, measures to strengthen buildings, measures to change the use to acceptable occupancy levels or to demolish the building, tax incentives available for seismic rehabilitation, low-cost seismic rehabilitation loans available under Division 32 (commencing with Section 55000) of the Health and Safety Code, application of structural standards necessary to provide for life safety above current code requirements, and other incentives to repair the buildings which are available from federal, state, and local programs. Compliance with an adopted hazardous buildings ordinance or mitigation program shall be the responsibility of building owners.

Nothing in this chapter makes any state building subject to a local building mitigation program or makes the state or any local government responsible for paying the cost of strengthening a privately owned structure, reducing the occupancy, demolishing a structure, preparing engineering or architectural analysis, investigation, or design, or other costs associated with compliance of locally adopted mitigation programs.

(c) By January 1, 1990, all information regarding potentially hazardous buildings and all hazardous building mitigation programs shall be reported to the appropriate legislative body of a city or county and filed with the Seismic Safety Commission.

(Added by renumbering Section 8877 by Stats. 1987, Ch. 56, Sec. 63.)



8875.3

Local jurisdictions undertaking inventories and providing structural evaluations of potentially hazardous buildings pursuant to this chapter shall have the same immunity from liability for action or inaction taken pursuant to this chapter as is provided by Section 19167 of the Health and Safety Code for action or failure to take any action pursuant to Article 4 (commencing with Section 19160) of Chapter 2 of Part 3 of Division 13 of the Health and Safety Code.

(Added by renumbering Section 8878 by Stats. 1987, Ch. 56, Sec. 64.)



8875.4

The Seismic Safety Commission shall report annually to the Legislature on the filing of mitigation programs from local jurisdictions. The annual report required by this section shall review and assess the effectiveness of building reconstruction standards adopted by cities and counties pursuant to this article and shall, commencing on or before January 1, 2007, include an evaluation of the impact and effectiveness of Section 8875.10.

(Amended by Stats. 2004, Ch. 663, Sec. 1. Effective January 1, 2005.)



8875.5

The Seismic Safety Commission shall coordinate the earthquake-related responsibilities of government agencies imposed by this chapter to ensure compliance with the purposes of this chapter.

(Added by renumbering Section 8879.5 by Stats. 1987, Ch. 56, Sec. 66.)



8875.6

On and after January 1, 1993, the transferor, or his or her agent, of any unreinforced masonry building with wood frame floors or roofs, built before January 1, 1975, which is located within any county or city shall, as soon as practicable before the sale, transfer, or exchange, deliver to the purchaser a copy of the Commercial Property Owner’s Guide to Earthquake Safety described in Section 10147 of the Business and Professions Code. This section shall not apply to any transfer described in Section 8893.3.

(Amended by Stats. 1993, Ch. 686, Sec. 10. Effective January 1, 1994.)



8875.7

If the transferee has received notice pursuant to Section 8875.8, and has not brought the building or structure into compliance within five years of that date, the owner shall not receive payment from any state assistance program for earthquake repairs resulting from damage during an earthquake until all other applicants have been paid.

(Added by Stats. 1992, Ch. 941, Sec. 4. Effective January 1, 1993.)



8875.8

(a) An owner who has received actual or constructive notice that a building located in seismic zone 4 is constructed of unreinforced masonry shall post in a conspicuous place at the entrance of the building, on a sign not less than 5″ × 7″the following statement, printed in not less than 30-point bold type:

“This is an unreinforced masonry building. Unreinforced masonry buildings may be unsafe in the event of a major earthquake.”

(b) Notwithstanding subdivision (a), unless the owner of a building subject to subdivision (a) is in compliance with that subdivision on and after December 31, 2004, an owner who has received actual or constructive notice that a building located in seismic zone 4 is constructed of unreinforced masonry and has not been retrofitted in accordance with an adopted hazardous building ordinance or mitigation program shall post in a conspicuous place at the entrance of the building, on a sign not less than 8″× 10″ the following statement, with the first two words printed in 50-point bold type and the remaining words in at least 30-point type:

“Earthquake Warning. This is an unreinforced masonry building. You may not be safe inside or near unreinforced masonry buildings during an earthquake.”

(c) Notice of the obligation to post a sign, as required by subdivisions (a) and (b), shall be included in the Commercial Property Owner’s Guide to Earthquake Safety.

(d) Every rental or lease agreement entered into after January 1, 2005, involving a building subject to the requirements of subdivision (b) shall contain the following statement: This building, which you are renting or leasing, is an unreinforced masonry building. Unreinforced masonry buildings have proven to be unsafe in the event of an earthquake. Owners of unreinforced masonry buildings are required to post in a conspicuous place at the entrance of the building, the following statement:

“Earthquake Warning. This is an unreinforced masonry building. You may not be safe inside or near an unreinforced masonry building during an earthquake.”

(e) An owner who is subject to subdivision (b) and who does not comply with subdivision (a) may be subject to an administrative fine of two hundred fifty dollars ($250) to be levied by the local building department no sooner than 15 days after the local building department notifies the owner that the owner is subject to the administrative fine. If the owner does not comply with the requirements of that subdivision within 30 days of the first administrative fine, the owner may be subject to an additional administrative fine of one thousand dollars ($1,000).

(f) If an owner who is subject to subdivision (b) does not comply with subdivision (b), any person may bring a civil action for injunctive relief if all of the following have been met:

(1) He or she has made a request to an appropriate authority for administrative enforcement of this section at least 90 days prior to the action.

(2) An administrative fine has not been levied since the request was made pursuant to paragraph (1).

(3) At least 15 days prior to the filing of the action, the person has served on each proposed defendant a notice containing the following statement:

“You are receiving this notice because you are alleged to be in violation of Section 8875.8 of the Government Code, which requires that the owner of an unreinforced masonry building post a sign, not less than 8″× 10″, in a conspicuous place at the entrance of the building with the following statement, with the first two words printed in 50-point boldface type and the remaining words in at least 30-point type:

‛Earthquake Warning. This is an unreinforced masonry building. You may not be safe inside or near unreinforced masonry buildings during an earthquake.

Failure to post the sign in compliance with subdivision (b) of Section 8875.8 within 15 days of receipt of this notice entitles the sender of the notice to file an action against you in a court of law for injunctive relief.’ ”

(4) The owner has failed to post the sign in accordance with the requirements of subdivision (b) within 15 days of receipt of the notice served pursuant to this subdivision.

(g) The prohibitions and sanctions imposed pursuant to this section are in addition to any other prohibitions and sanctions imposed by law. A civil action for injunctive relief pursuant to this section shall be independent of any other rights and remedies.

(Amended by Stats. 2004, Ch. 659, Sec. 2. Effective January 1, 2005.)



8875.9

Section 8875.8 shall not apply to either one of the following:

(a) Unreinforced masonry construction if the walls are nonload bearing with steel or concrete frame.

(b) A building that has been retrofitted in accordance with an adopted hazardous buildings ordinance or mitigation program, in which case the local jurisdiction may authorize the owner to post in a conspicuous place at the entrance of the building, on a sign not less than 5″ × 7″ the following statement, printed in not less than 30-point bold type:

“This building has been improved in accordance with the seismic safety standards of a local building ordinance that is applicable to unreinforced masonry buildings.”

(Amended by Stats. 2004, Ch. 308, Sec. 2. Effective January 1, 2005.)



8875.95

No transfer of title shall be invalidated on the basis of a failure to comply with this chapter.

(Added by Stats. 1992, Ch. 941, Sec. 7. Effective January 1, 1993.)






CHAPTER 12.3 - Center for Earthquake Engineering Research

8876.1

The Legislature hereby finds and declares the following:

(a) This state is located along a major tectonic plate boundary that is part of the Circum-Pacific seismic belt, and it is inevitable that earthquakes will continue to occur along the state’s numerous faults causing extensive damage to property and potentially extensive loss of life and injury. In the last decade, this state and its residents have endured a number of moderate earthquakes resulting in injuries, loss of life, and in excess of thirty billion dollars ($30,000,000,000) in property damage. Projected losses in future earthquakes could exceed one hundred fifty billion dollars ($150,000,000,000) as was the case for the recent Kobe earthquake in Japan.

(b) Moderate, potentially damaging earthquakes occur on the average of every couple of years somewhere in this state, and another great earthquake in southern California can be expected within the next 20 to 30 years. However, recent increased seismic activity in the San Francisco Bay area and Los Angeles Basin, coupled with new estimates of long-term seismic patterns, suggest that the seismicity in this state has been anomalously low in the recent past, and we may be returning to a normal period of more frequent large earthquakes. Also, a damaging earthquake near San Diego cannot be ruled out.

(c) Continued advances in the knowledge and practice of science, engineering, and other earthquake-related disciplines are critical to the development of state and local earthquake risk reduction programs and practices that lead to improvements in existing and new buildings, dams and utility systems, transportation facilities, communications systems, fire and toxic materials safety, and disaster preparedness.

(d) It is important to all California residents that new and improved cost-effective earthquake risk reduction measures be developed that will appreciably lower the potential for death, injury, damage to property and disruption of lives and businesses in this state.

(e) It is the consensus of the California engineering and scientific communities that while damaging earthquakes are inevitable in this state, significant levels of earthquake risk reduction will be achievable if steps are taken to provide the needed focus and coordination of earthquake risk reduction efforts.

(f) In 1986, the Governor signed Senate Bill 1667, which formalized this state’s commitment to the establishment of a center for earthquake engineering research within the state, but this center has yet to be established.

(g) The National Science Foundation has indicated that it may fund such a center on a competitive basis at a level of two million dollars ($2,000,000) per year for five years beginning in 1996, if the center matches the foundation contribution on at least a dollar-for-dollar basis from nonfederal funds.

(h) A center for earthquake engineering research will provide a much needed multidisciplinary, integrated research program to develop new and improved cost-effective earthquake risk reduction measures.

(i) A center for earthquake engineering research will enhance California’s worldwide competitiveness in the fields of earthquake design and construction and may serve as a catalyst for developing new products and services that have global implications.

(j) Therefore, it is in the interest of the safety of all California residents and visitors that a center for earthquake engineering research be created to develop, through research and application, new and improved, cost-effective risk reduction measures that will reduce the potential for death and injury and damage to property.

(Repealed and added by Stats. 1996, Ch. 966, Sec. 2. Effective September 27, 1996.)



8876.2

The Legislature hereby requests that on or after July 1, 1996, the University of California establish the California Center for Earthquake Engineering Research in this state. The center shall involve all the university members of the California Universities for Research in Earthquake Engineering. The center shall be the first step to realizing the goals and objectives contained in the Seismic Safety Commission’s research and implementation plan for earthquake risk reduction drafted pursuant to Section 8899.15.

(a) The objective of the center shall be to reduce casualties, property losses, and economic or other disruptive consequences of earthquakes in areas of high seismicity through the advancement of knowledge and technology in the earthquake engineering field. The center shall develop methods for identifying and quantifying the risks of great urban earthquakes and shall develop cost-effective strategies for reducing those risks to reasonable levels.

(b) The center shall operate a comprehensive, multiple college and university research program designed to meet the requirements of National Science Foundation funding, taking full advantage of the capabilities of leading colleges and universities in the state. The center shall carry out an integrated plan for a coordinated research program and shall actively manage all of the activities funded by it. Colleges, universities, organizations, agencies, and researchers with special expertise in the earthquake engineering field shall be encouraged to submit proposals to the center and to cooperate in obtaining additional funding from private or public research sponsors for collaborative research involving the center.

(c) The center shall conduct research on topics relevant to regions of high seismicity such as the following:

(1) Performance-based design at the scale of individual buildings, utility or transportation components, and other structures as complemented by performance-based design at the urban scale of large numbers of these facilities.

(2) Identification of key sources of future earthquake losses, quantification of these sources of risk, and development of strategies for reliably controlling losses.

(3) Development of cost-effective techniques for the analysis and design of retrofit measures for existing construction.

(4) Improved structural design and analysis methods for new construction.

(5) Development of techniques for determining the suitability of sites and for understanding critical design relationships among soil conditions, foundations, and structures and for predicting response to earthquake ground motions and earthquake-caused ground failures.

(6) Experimentation to verify the seismic behavior of bridges, dams, ports, critical communications facilities, utility and transportation system elements, and nonstructural and structural components of buildings.

(7) Development of a research infrastructure, including upgrading experimental facilities to more accurately simulate earthquakes.

(8) Expansion of the data base of performance from actual earthquakes to ensure that the unfortunate occurrence of earthquakes also serves the positive societal and scientific purpose of systematically advancing knowledge.

(9) Encouragement and development of emerging technologies, design strategies, and analytical capabilities that offer the potential for breakthroughs in earthquake risk reduction.

(Repealed and added by Stats. 1996, Ch. 966, Sec. 2. Effective September 27, 1996.)



8876.3

The center shall disseminate its findings among the academic community, design professionals, government officials, building regulatory personnel, and the public. In carrying out this objective, the center shall devise an effective dissemination program that includes actions such as the following:

(a) Publication of the results of research in appropriate print, electronic, or audio-visual formats to reach technical audiences and, where appropriate, nontechnical users.

(b) Encouragement of interdisciplinary communication among civil, structural, and geotechnical engineers, earth scientists, planners, and architects during all phases of the research projects.

(c) Training of practitioners, educators, and researchers to inform them of the latest developments in the earthquake engineering field.

(d) Facilitation of the educational development of faculty and students at all grade levels.

(e) Sponsorship of seminars, briefings, courses, and other means of widening the circle of knowledge among design practitioners, university faculty and students, construction industry technicians and representatives, building department personnel, and other potential audiences.

(Repealed and added by Stats. 1996, Ch. 966, Sec. 2. Effective September 27, 1996.)



8876.4

The center shall cooperate and coordinate with other leading organizations in the earthquake engineering field to achieve the following collaborative objectives:

(a) Timely communication to potential users of center research project results to facilitate the implementation of research into practice and application.

(b) Enhancement of the focus and value of center research projects through better understanding by researchers of the needs of earthquake engineering practitioners and other users of earthquake research.

(Repealed and added by Stats. 1996, Ch. 966, Sec. 2. Effective September 27, 1996.)



8876.5

(a) The Legislature finds that the National Science Foundation will require the center to provide an annual report of its activities. The center shall make a copy of that report available to the Governor, the Legislature, and the Seismic Safety Commission.

(b) The Legislature further finds that the National Science Foundation will require the center to have an external oversight committee consisting of representatives from industry, government, and academia to provide advice on the center’s goals, planning, research thrusts, and accomplishments regarding earthquake hazard mitigation needs in the nation. The Seismic Safety Commission shall appoint a member of the commission or staff to serve on the oversight committee.

(Repealed and added by Stats. 1996, Ch. 966, Sec. 2. Effective September 27, 1996.)



8876.6

The governance, administration, and operation of the center shall be established by agreement between the University of California and the National Science Foundation.

(Added by Stats. 1996, Ch. 966, Sec. 2. Effective September 27, 1996.)



8876.7

In carrying out its responsibilities under this chapter, the Seismic Safety Commission, in close consultation with the Transportation Agency, the Office of Emergency Services, and the Business, Consumer Services and Housing Agency, may do the following:

(a) Monitor the work of the center on behalf of the state.

(b) Produce and deliver for each year that the center is in operation, an independent evaluation of the work conducted at the center as it pertains to the objectives of the center and reducing earthquake losses and earthquake risk in the state recognizing that as a national center it will undertake basic research of national and international consequence as well. The report shall include the following tasks:

(1) Interpret the results of research to indicate how the research may affect state law and policy.

(2) Recommend ways to promote the application of research.

(3) Recommend priorities that would contribute to achieving the center’s objectives, provide direct benefits to California residents and businesses, and lead to the completion of specific recommendations in the state’s earthquake risk reduction program.

(Amended by Stats. 2013, Ch. 352, Sec. 217. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8876.8

Funding for the Seismic Safety Commission under this chapter shall be made available by interagency agreement with the University of California the first year that the center is in operation and the commission shall seek a budget augmentation in all subsequent years that the center is in operation in order to produce and deliver an independent evaluation, monitor the work of the center, and provide a forum at which the information may be disseminated to those interested, as prescribed in Section 8876.7.

(Added by Stats. 1996, Ch. 966, Sec. 2. Effective September 27, 1996.)



8876.9

(a) The Earthquake Risk Reduction Fund of 1996 is hereby created in the State Treasury for support of the center. All moneys for support of the center shall be deposited into the fund and are available to the Regents of the University of California if the Director of Finance determines that matching federal funds have been approved and are available for support of the center.

(b) The sum of one million dollars ($1,000,000), only to be used for activities related to transportation infrastructure, is hereby transferred from the State Highway Account to the Earthquake Risk Reduction Fund of 1996 and the sum of five hundred thousand dollars ($500,000) is hereby transferred from the General Fund to the Earthquake Risk Reduction Fund of 1996, and, if the Director of Finance determines that matching federal funds have been approved and are available, is hereby appropriated from that fund to the Regents of the University of California for expenditure during the 1996–97 fiscal year for support of the center.

(Added by Stats. 1996, Ch. 966, Sec. 2. Effective September 27, 1996.)



8876.10

No provision of this chapter shall apply to the Regents of the University of California, unless the regents adopt a resolution making that provision applicable.

(Added by Stats. 1996, Ch. 966, Sec. 2. Effective September 27, 1996.)






CHAPTER 12.4 - Disaster Recovery Reconstruction Act of 1986

8877.1

This chapter shall be known and may be cited as the Disaster Recovery Reconstruction Act of 1986.

(Added by Stats. 1986, Ch. 1470, Sec. 2. Effective September 30, 1986.)



8877.2

The Legislature finds and declares that the impact of the Mexico City earthquake disaster of September 19, 1985, has rendered more cogent and compelling the findings of the Legislature set forth in Section 8870, particularly subdivision (c) thereof, and heightened the need for authority for local agencies to engage in effective preevent and postevent activity to accomplish those goals set forth in paragraph (4) of subdivision (b) of Section 8872. It is the intent of this chapter to provide that authority.

(Added by Stats. 1986, Ch. 1470, Sec. 2. Effective September 30, 1986.)



8877.3

It is the purpose of this chapter to authorize, guide, and otherwise enable cities, counties, and other entities to prepare in advance of a disaster, such as a devastating earthquake, for the expeditious and orderly recovery and reconstruction of the community or region.

(Added by Stats. 1986, Ch. 1470, Sec. 2. Effective September 30, 1986.)



8877.4

As used in this chapter:

(a) “Disaster” means a devastating earthquake or other conditions specified in subdivisions (b) and (c) of Section 8558.

(b) “Recovery” means the overall short-term and long-term restoration of social, economic, and institutional activity to levels comparable to those which existed prior to the disaster.

(c) “Reconstruction” means the renovation, replacement, or rebuilding of damaged or destroyed facilities which will enable this recovery to occur.

(Added by Stats. 1986, Ch. 1470, Sec. 2. Effective September 30, 1986.)



8877.5

Each city, county, or other local subdivision of the state, in conjunction with planning activities authorized under Article 5 (commencing with Section 65300) of Chapter 3 of Division 1 of Title 7 and Article 10 (commencing with Section 8610) of Chapter 7 of Division 1 of Title 2 of the Government Code, may prepare, prior to a disaster, plans and ordinances facilitating the expeditious and orderly recovery and reconstruction of the area under its jurisdiction, should a disaster occur. These plans and ordinances may include any of the following:

(a) An evaluation of the vulnerability of specific areas under its jurisdiction to damage from a potential disaster, together with streamlined procedures for the appropriate modification of existing general plans or zoning ordinances affecting those areas after a disaster.

(b) A contingency plan of action and organization for short-term and long-term recovery and reconstruction to be instituted after a disaster.

(c) An ordinance, to be adopted prior to the disaster, which could be invoked as soon as possible after the event and which would provide necessary local authorization for activities designated under subdivisions (a) and (b).

These plans and ordinances may include the authority and proposed organization for establishment of a local reconstruction authority with powers parallel to those of a community redevelopment agency, except that the reconstruction authority would be authorized to operate beyond the confines of designated redevelopment areas and would have financing sources other than tax increment sources.

The plans and organizational arrangements may be made separately or jointly by formal cooperative arrangements with other local entities.

(Added by Stats. 1986, Ch. 1470, Sec. 2. Effective September 30, 1986.)



8877.6

Each city, county, or other local subdivision of the state may take such actions as are necessary to assure the orderly transition from emergencies declared under subdivision (b) or (c) of Section 8558 to a systematic program of short-term and long-term recovery and reconstruction, including, but not limited to, any of the following:

(a) Activate the ordinances, plans, and organizational arrangements made prior to the disaster, including the establishment of a reconstruction authority as specified by ordinance.

(b) Coordinate these actions with those taken under other provisions of law governing a declared emergency.

(c) Identify areas where substantial damage or destruction has occurred.

(d) Review and recommend modifications to the governing body of recovery and reconstruction plans adopted prior to the disaster.

(e) Determine appropriate methods of financing of activities undertaken by the reconstruction authority, including postevent funding sources both public and private.

These actions may be taken separately or jointly through cooperative arrangements made with other entities.

(Added by Stats. 1986, Ch. 1470, Sec. 2. Effective September 30, 1986.)






CHAPTER 12.45 - California Earthquake Safety and Housing Rehabilitation Bond Act of 1988

ARTICLE 1 - General Provisions

8878.15

This chapter shall be known and may be cited as the California Earthquake Safety and Housing Rehabilitation Bond Act of 1988.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.16

As used in this chapter, and for the purposes of this chapter as used in the State General Obligation Bond Law, the following words have the following meanings:

(a) “Bond” means a bond, authorized by Sections 8878.20 and 8878.25, that is tax exempt under both state and federal law, or a bond that is tax exempt under state law and taxable under federal law.

(b) “Committee” means the California Earthquake Safety and Housing Rehabilitation Finance Committee.

(c) “Department” means Department of Housing and Community Development.

(d) “Fund” means the Housing Rehabilitation Loan Fund established by Section 50661 of the Health and Safety Code.

(e) “Local agency” means any city, city and county, or county.

(Amended by Stats. 1990, Ch. 216, Sec. 35.)






ARTICLE 2 - California Earthquake Safety and Housing Rehabilitation Program

8878.20

(a) Of the proceeds of bonds issued and sold pursuant to this chapter, eighty million dollars ($80,000,000) shall be deposited in a special account in the Housing Rehabilitation Loan Fund and shall be used by the department, in accordance with the criteria and priorities now or hereafter established by statute, to make deferred payment loans to increase the ability of unreinforced masonry multifamily residential structures to withstand earthquakes. To be eligible for a loan funded pursuant to this section, not less than 70 percent of the tenants shall be households specified in Section 50079.5 of the Health and Safety Code.

(b) Prior to making commitments under this program for loans in a particular local agency’s jurisdiction, the department shall determine that the local agency has completed an inventory of the unreinforced masonry structures within its jurisdiction and has adopted a mitigation ordinance pursuant to Section 8875.2 or Section 19163 of the Health and Safety Code. The local agency shall establish criteria, terms, and conditions to identify eligible rental housing developments. Only structures identified as potentially hazardous buildings by a local agency, in accordance with criteria of Section 8875, shall be eligible for the loans.

(c) All seismic safety rehabilitation improvements made with loans funded pursuant to this section shall be in accordance with a plan developed for the structure by a civil engineer or architect.

(d) Loans made pursuant to this section shall constitute liens in favor of the department. Payments of the principal of, and interest on, the loans shall be deposited in the Housing Rehabilitation Loan Fund.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.21

Of the proceeds of bonds issued and sold pursuant to this chapter, seventy million dollars ($70,000,000) shall be deposited in a special account in the Housing Rehabilitation Loan Fund and shall be used by the department, in accordance with the criteria and priorities now or hereafter established by statute, for the housing rehabilitation loan programs authorized by Chapter 6.5 (commencing with Section 50660) of Part 2 of Division 31 of the Health and Safety Code, including the Special User Housing Rehabilitation Program authorized by Section 50670 of the Health and Safety Code, but not including the special program authorized by Section 50662.5. However, none of the moneys allocated pursuant to this section shall be used to make deferred payment loans to acquire residential hotels.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.22

Notwithstanding the allocation of bond proceeds specified in Sections 8878.20 and 8878.21, the director of the department every two years, commencing June 30, 1990, may reallocate the bond proceeds pursuant to this section between the accounts established in the Housing Rehabilitation Loan Fund by Sections 8878.20 and 8878.21. The director of the department may reallocate these moneys as necessary to satisfy program needs if demand for loans from one of the accounts substantially exceeds the level of funding therein and there is an unencumbered balance in the other account which exceeds the amount of loans for which there are then pending applications. The amount of any transfer from an account in the Housing Rehabilitation Loan Fund pursuant to this section may not include moneys for which loan applications from potentially eligible applicants are then pending.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)






ARTICLE 3 - Fiscal Provisions

8878.25

Bonds in the total amount of one hundred fifty million dollars ($150,000,000), exclusive of refunding bonds issued pursuant to Section 8878.34, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. All bonds herein authorized which have been duly sold and delivered as provided herein shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.26

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.27

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the California Earthquake Safety and Housing Rehabilitation Finance Committee is hereby created. For purposes of this chapter, the California Earthquake Safety and Housing Rehabilitation Finance Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Controller, the Director of Finance, or their designated representatives, a person appointed by the Senate Rules Committee, a person appointed by the Speaker of the Assembly, and the Executive Director of the Seismic Safety Commission. The Treasurer shall serve as the chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the Department of Housing and Community Development is designated the “board.”

(c) The board may adopt rules and regulations establishing requirements for local administration of the financing program to the extent necessary to protect the validity of, and tax exemption for, interest on the bonds.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.28

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Sections 8878.20 and 8878.21, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.29

There shall be collected annually in the same manner and at the same time as other state revenue is collected, a sum of money in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, these bonds as provided herein, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect that additional sum.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.30

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 8878.31, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.31

For the purposes of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund to be allocated by the board in accordance with this chapter. Any money made available under this section to the board shall be returned by the board to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.315

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 10.)



8878.32

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.33

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.34

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of these bonds shall include the approval of any bonds issued to refund any bonds originally issued or previously issued refunding bonds.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)



8878.35

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out the provisions of this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The board shall execute such documents as are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 27, Sec. 2. Approved June 7, 1988, by adoption of Proposition 77.)









CHAPTER 12.47 - Earthquake Safety and Public Buildings Rehabilitation Bond Act of 1990

ARTICLE 1 - General Provisions

8878.50

This chapter shall be known and may be cited as the Earthquake Safety and Public Buildings Rehabilitation Bond Act of 1990.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.51

The Legislature finds and declares all of the following:

(a) California is likely to experience moderate to severe earthquakes in the foreseeable future, and increased efforts to reduce earthquake hazards should be encouraged and supported.

(b) Hundreds of state and local government buildings which are vulnerable to severe earthquake damage continue to be a serious danger to the lives of thousands of state and local government employees and the people who must visit and depend on these buildings in which vital services are often provided.

(c) The Loma Prieta Earthquake of October 17, 1989, caused damage to state-owned buildings resulting in relocations of state government operations into more expensive leased facilities and some state buildings are now vacant. These facilities should be rehabilitated or replaced in order to reduce the long-term costs of providing state government services.

(d) It is the responsibility of state and local governments to provide, to the greatest extent feasible, their employees and the public throughout the state with buildings that are safe, accessible, and able to withstand earthquake forces without endangering occupants or significantly disrupting the performance of essential services.

(e) Therefore, the purposes of this bond act are to:

(1) Fund retrofitting, reconstruction, repair, replacement, or relocation of state-owned buildings or facilities which have earthquake or other safety deficiencies.

(2) Provide financial assistance to local governments for earthquake safety improvements in structures housing those agencies critical to the delivery of essential government functions in the event of emergencies and disasters.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.52

As used in this chapter, the following terms have the following meanings:

(a) “Agency” or “office” means the Office of Emergency Services.

(b) “Committee” means the Earthquake Safety and Public Buildings Rehabilitation Finance Committee created pursuant to subdivision (a) of Section 8878.111.

(c) “Commission” means the Seismic Safety Commission.

(d) “Fund” means the Earthquake Safety and Public Buildings Rehabilitation Fund of 1990 created pursuant to Section 8878.55.

(e) “Local government” means any city, county, city and county, or special district.

(f) “Project” means a program of work to retrofit, reconstruct, repair, replace, or relocate, for local government-owned facilities only, a building, facility, or both, which is owned by any city, county, city and county, or special district and which is included in an application for a grant of funds.

(g) “State Architect” means the Office of the State Architect.

(h) “State building or facility” means any building or structure owned by a state agency, which is identified pursuant to Section 8878.60, except for vehicular bridges, roadways, highways, or any facilities or buildings owned by the University of California or the California State University.

(i) “Local government building or facility” means an existing essential services building, as defined in Section 16007 of the Health and Safety Code, or an emergency or public safety local building as identified in Section 8878.99, which is owned by a city, county, city and county, or special district.

(j) State or local government buildings shall not include those owned by private for-profit or private nonprofit corporations, or those owned by any combination, consortium, or joint powers agreement that includes a private nonprofit corporation.

(k) “Retrofit” means to either strengthen the structure of a building or facility, or to provide the means necessary to reduce the seismic force level experienced by a building or facility during an earthquake, so as to significantly reduce hazards to life and safety while concomitantly providing for the substantially safe egress of occupants during and immediately after such an earthquake.

(Amended by Stats. 2013, Ch. 352, Sec. 218. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 2 - Earthquake Safety and Public Buildings Rehabilitation Fund of 1990

8878.55

The Earthquake Safety and Public Buildings Rehabilitation Fund of 1990 is hereby created. The proceeds of bonds issued and sold pursuant to this chapter for the purposes of the programs established in Article 3 (commencing with Section 8878.60) and Article 4 (commencing with Section 8878.90) shall be deposited in the fund and shall be available, upon appropriation by the Legislature, for expenditure pursuant to this chapter for the following purposes:

(a) Two hundred fifty million dollars ($250,000,000) for the following:

(1) Financing the costs of retrofitting, reconstruction, repair, replacement, or relocation of state buildings or facilities which are seismically unsafe or have other safety deficiencies. For these projects, allowable costs include the cost of abating falling hazards; the cost of engineering, architectural, financial, and legal services; preparation of plans, specifications, studies, surveys, and estimates; administrative expenses; land acquisition for replacement projects, direct construction, or rehabilitation; and costs necessary or incidental to the project.

(2) Investigating state buildings which have been determined to be, or are suspected to be, inadequate for earthquake safety and associated fire and life safety deficiencies, asbestos, other toxics, or falling hazards, and handicap accessibility deficiencies.

(b) Fifty million dollars ($50,000,000) for the following:

(1) Financial assistance to local governments for the costs of retrofitting, reconstructing, repairing, replacing, or relocating earthquake-unsafe buildings or facilities, including, but not limited to, the abatement of falling hazards.

(2) Financial assistance to local governments for the costs of working drawings, plan reviews, and inspections to effect a significant life-hazard reduction. The costs of preliminary plans may be reimbursed upon the appropriation for the project. Reasonable administrative costs of administering state agencies may be appropriated from this source.

(c) Projects approved pursuant to subdivision (b) shall be limited to buildings or facilities which provide essential services or emergency or public safety services which meet the requirements of Section 8878.99 and for which local matching funds equaling at least 25 percent of the total cost of the seismic rehabilitation portion of the project are guaranteed.

(d) Notwithstanding any other provision of this section, the Seismic Safety Commission may, to further the objectives of subdivision (a) or (b), and if appropriated by the Legislature, use up to 1 percent of the proceeds of the bonds issued and sold pursuant to this chapter that are deposited into the Earthquake Safety and Public Buildings Rehabilitation Fund of 1990 to research methods, techniques, and technologies to identify and analyze existing potentially hazardous buildings and facilities, including, but not limited to, unreinforced masonry construction, as well as for the additional purposes of researching and developing methods, techniques, and technologies for seismic safety retrofitting of the buildings, as well as helping to develop and prepare building standards and administrative regulations relating to the retrofitting of the buildings for seismic safety purposes.

(1) All research funds appropriated pursuant to this subdivision shall be administered and disbursed according to guidelines established by the commission.

(2) These guidelines shall set forth the terms and conditions upon which the commission is prepared to fund research projects pursuant to this subdivision. The guidelines do not constitute rules, regulations, orders, or standards of general application.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)






ARTICLE 3 - State Buildings or Facilities

8878.60

(a) State building or facility projects eligible for retrofitting, reconstruction, repair, replacement, relocation, or other seismic hazard abatement shall be based upon criteria established by the State Architect. The criteria shall include the factor of the population at risk of injury and may include, but are not limited to, the report by H.J. Degenkolb and Associates to the Seismic Safety Commission dated April 19, 1981, Seismic Safety Commission Report Number 604, as revised on December 31, 1987, or any updates of those reports received and adopted by the Seismic Safety Commission.

(b) If the state building or facility is designated as a historic building as defined in Section 18955 of the Health and Safety Code, the State Architect shall consult with the Office of Historic Preservation before proposing to demolish the building or facility.

(c) The State Architect may determine that because of the age, material used in construction, potential for ground failure in an earthquake, or the type of construction or the design of the structure, it would be more cost-effective to replace or relocate rather than rehabilitate the state building or facility. Upon that determination, the Director of General Services may submit to the Department of Finance a recommendation that the building be replaced or relocated. Upon receipt of the recommendation, the Director of Finance shall review and consider that recommendation and may recommend to the Governor inclusion of this project in the annual Budget Bill or any other legislative bill.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.61

The Director of General Services shall provide to the Joint Legislative Budget Committee and the chairpersons of the fiscal committees in each house of the Legislature a listing of expenditures for activities pursuant to this article by January 10 each year. This information shall be submitted either in the Governor’s Budget documents or a separate report.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)






ARTICLE 4 - Local Government Buildings

8878.90

(a) The State Architect, with the consultation of the Seismic Safety Commission and the office, shall establish criteria for projects potentially eligible for an appropriation from the Legislature, pursuant to subdivision (b) of Section 8878.55 based on factors including the populations at risk of injury and the cost-effectiveness of remedial actions.

(b) The State Architect shall establish the criteria for potential funding pursuant to subdivision (b) of Section 8878.55 based upon the following order of seismic hazard reduction priorities:

(1) Abatement of falling hazards, as defined by the State Architect with the consultation of the Seismic Safety Commission, that are structural or nonstructural components of buildings or facilities and that pose serious threats to life, including, but not limited to, parapets, appendages, cornices, hanging objects, and building cladding.

(2) The seismic retrofitting of those buildings or facilities for which partial, localized, or phased seismic retrofits will significantly reduce collapse hazards with minimal disruption to either the operation of the buildings or facilities or disruption of the occupants of the buildings or facilities.

(3) All other buildings or facilities requiring seismic retrofitting.

(Amended by Stats. 2013, Ch. 352, Sec. 219. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8878.95

Applications for funds for local government buildings under this article shall be made to the State Architect in the form and with the supporting material as prescribed by the State Architect.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.96

Any appropriation of bond funds pursuant to this article may include provisions as agreed by the parties thereto, and the contract shall include, but not be limited to, all of the following:

(a) An estimate of the reasonable cost of the project.

(b) An agreement by the State Architect to grant to the local government, during the progress of construction or following completion of construction as agreed by the parties, an amount which equals no more than 75 percent of the portion of construction costs found by the State Architect to be eligible for a state grant.

(c) An agreement by the local government to (1) proceed expeditiously with, and complete, the project, (2) commence operation of the project upon completion thereof, (3) properly operate and maintain the project in accordance with the applicable provisions of law, and (4) provide for payment of the local government’s share of the cost of the project.

(d) At least 25 percent of the total cost for the seismic rehabilitation of the project, for the purposes specified in subdivision (b) of Section 8878.55, shall be paid by the local government.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.98

Allocations are limited to only the seismic rehabilitation portion of the improvement project, as determined by the State Architect. To the extent that other elements of work are proposed, a cost-sharing formula shall be developed by the State Architect which will be applicable to planning and design costs for the total project. The retrofitting portion of any project shall, to the greatest extent possible, be conducted during the same general period of time that life safety hazards, including, but not limited to, asbestos-related hazards or fire and panic safety hazards, are abated, or when periodic renovation or maintenance of the essential services building is performed.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.99

(a) Allocations made by the State Architect to local governments shall only be used to improve existing essential services buildings, as defined in Section 16007 of the Health and Safety Code, and emergency and public safety local buildings, including, but not limited to, county hospitals, courthouses, and city halls to resist earthquakes, and remain operational after a major earthquake. The allocations may be made with respect to all, or any part, of the building, but the allocations shall be used only for seismic retrofitting.

(b) Improvements to essential services facilities of local governments shall be considered in the order prescribed by the State Architect, consistent with subdivision (b) of Section 8878.100.

(c) Notwithstanding any other provision of law, except for Section 8878.90, if a local government determines, and the State Architect concurs, that because of the age, material used in construction, potential for ground failure in an earthquake, or the type of construction or the design of the structure that it would be more cost-effective to replace or relocate rather than rehabilitate the potentially eligible essential services facility or emergency or public safety local building, an allocation of up to that amount determined to be necessary for the seismic retrofit of the original structure, but not to exceed the actual cost of replacement and relocation, may be applied to the construction of the replacement facility under the following conditions:

(1) The essential services contained in the original facility shall be relocated to the replacement facility.

(2) If a new facility is constructed, the original facility shall not be eligible for additional funding under this program.

(3) If the original essential services facility or emergency or public safety local building is designated as an historic building as defined in Section 18955 of the Health and Safety Code, the State Architect shall consult with the Office of Historic Preservation before agreeing to any proposal to demolish the facility.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.100

Funds shall be distributed by the State Architect in the following manner:

(a) Upon receipt of an application by a local government for a grant pursuant to this article, the office or the State Architect may propose improvements to the project which will meet regional needs in a cost-effective manner. These improvements may include, but need not be limited to, structural strengthening, hardening of communication equipment, providing emergency power equipment, and other capital improvements which can be demonstrated as part of an emergency response plan which has a description of the critical facilities needed to support emergency response. The office, the State Architect, and the applicant may agree to include these capital improvements in the grant.

(b) In coordination with the Seismic Safety Commission and the office, and with the input of the potentially eligible local governments, the State Architect, consistent with Section 8878.90, shall establish a priority list of the types of potentially eligible local government buildings and facilities which are eligible to receive a state grant pursuant to this article.

(c) After completion of the priority list, the State Architect shall present this list of potentially eligible local government buildings and facilities to the Department of Finance for its review and consideration of whether to recommend to the Governor to include this list in the Budget Bill or other legislative proposal. The Legislature may review and appropriate funds available under this bond act for specific projects on the list which it deems appropriate.

(d) The State Architect shall allocate funds to local governments for the seismic retrofit of buildings or facilities based upon projects and appropriations approved in the Budget Bill or some other bill by the Legislature as provided in this section. Payments shall be made on a progress basis.

(Amended by Stats. 2013, Ch. 352, Sec. 220. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8878.101

(a) An application for an allocation pursuant to this article shall not be recommended for approval by the State Architect unless the project meets the minimum seismic safety standards as established by the State Architect. Preliminary design work, including preliminary plans and a detailed cost estimate for the project shall be completed and submitted with the application.

(b) Any proposal for a project addressing more than seismic retrofit shall include a certification by the project architect or consulting engineer of the portion of the cost required for the eligible seismic improvements.

(c) If the project involves an essential services building, no allocation of funds may be made unless the State Architect finds that the project or the project plan is consistent with the Essential Services Building Seismic Safety Act of 1986 (Chapter 2 (commencing with Section 16000) of Division 12.5 of the Health and Safety Code).

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.102

For a local government to be eligible for funding, the local government must have complied with Chapter 12.2 (commencing with Section 8875) and also have an emergency plan approved by the office as being consistent with the state planning guidelines and the State Emergency Plan and the most recent catastrophic emergency response plan. The local government shall also have a priority list that identifies those facilities which are not expected to be operational after a major earthquake and which are critical to carrying out the emergency plan.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.103

First priority for allocations of funds shall be given to projects located in seismic hazard zone 4, as defined and illustrated in Chapter 23 (commencing with Section 2301) of Part 2 of Title 24 of the California Code of Regulations, and projects located in San Diego and Sacramento Counties. The office shall certify that the local government projects are needed for emergency response to a major earthquake.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.104

Operation and maintenance costs shall be the responsibility of the grantee and may not be considered as part of the project cost. Costs for planning preliminary engineering studies, including preliminary plans, may be reimbursed following the receipt of an allocation of funds, subject to approval by the State Architect.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.105

Funds allocated pursuant to this article shall be available for expenditure by the local government within three years of the awarding of the allocation.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.106

(a) The office and the State Architect, after public notice and hearing and with the concurrence of the Seismic Safety Commission, shall establish guidelines necessary to carry out the purposes of this article. The guidelines shall include, but not be limited to, criteria and procedures for establishing the eligibility of the applicant, but shall not constitute rules, regulations, orders, or standards of general application.

(b) The office and the State Architect, with the concurrence of the Seismic Safety Commission, shall establish guidelines that will carry out this article and provide an adequate emergency response capability after a major earthquake. The guidelines may provide for the denial of funds when the purposes of this article may most economically and efficiently be attained by means other than the construction of the proposed project.

(c) The office and the State Architect, with the concurrence of the Seismic Safety Commission, may subsequently revise the guidelines as necessary to implement provisions of this chapter for any other reason to carry out the purposes of this article.

(d) Guidelines established pursuant to the provisions of this section shall not constitute rules, regulations, orders, or standards of general application.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.107

The office shall notify local governments that may be eligible for grants pursuant to this article of the following:

(a) The purposes of this article.

(b) The guidelines established by the office and the State Architect.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)






ARTICLE 5 - Fiscal Provisions

8878.109

Bonds in the total amount of three hundred million dollars ($300,000,000), exclusive of refunding bonds issued pursuant to Section 8878.118, or so much thereof as is necessary, may be issued and sold to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5. A sum, not to exceed three hundred million dollars ($300,000,000) of the bond proceeds shall be deposited in the Earthquake Safety and Public Buildings Rehabilitation Fund of 1990 for the purposes of this chapter. All bonds herein authorized which have been duly sold and delivered as provided herein shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.110

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.111

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Earthquake Safety and Public Buildings Rehabilitation Finance Committee is hereby created. For the purposes of this chapter, the Earthquake Safety and Public Buildings Rehabilitation Finance Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Controller, the Director of Finance, the Director of General Services, or a designated representative of each of those officials. The Treasurer shall serve as the chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of this chapter and the State General Obligation Bond Law, the entity designated as the “board” means the Department of General Services.

(c) The committee designated in subdivision (a) may adopt guidelines establishing requirements for administration of its financing programs to the extent necessary to protect the validity of, and tax exemption for, interest on the bonds. The guidelines shall not constitute rules, regulations, orders, or standards of general application.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.112

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 8878.55, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.113

There shall be collected annually in the same manner and at the same time as other state revenue is collected, a sum of money in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, these bonds as provided herein, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect that additional sum.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.114

Notwithstanding Section 13340, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out Section 8878.115, appropriated without regard to fiscal years.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.115

For the purposes of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the Earthquake Safety and Public Buildings Rehabilitation Fund of 1990. Any money made available under this section shall be returned to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds which would otherwise be deposited in that fund.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.116

All moneys derived from premium and accrued interest on bonds sold shall be reserved and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.117

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this article are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.118

Any bonds issued and sold pursuant to this article may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4. Approval by the electors of the state for the issuance of these bonds shall include the approval of any bonds issued to refund any bonds originally issued or previously issued refunding bonds.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.119

The “board” may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312, for the purposes of carrying out this chapter. The amount of any request shall not exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The applicable board shall execute those documents as are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the Earthquake Safety and Public Buildings Rehabilitation Fund of 1990 to be allocated by the board designated in subdivision (c) of Section 8878.111 in accordance with this chapter.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.120

Notwithstanding any provision of this chapter or the State General Obligation Bond Law set forth in Chapter 4 (commencing with Section 16720) of Part 3 of Division 4, if the Treasurer sells bonds pursuant to this chapter the interest on which is intended to be excluded from gross income for federal tax purposes, the Treasurer shall be authorized to maintain separate accounts for the investment of bond proceeds and the investment earnings on those proceeds, and the Treasurer shall be authorized to use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or to take any other action with respect to the investment and use of bond proceeds required or desirable under federal law so as to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.121

Notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of any bonds authorized by this chapter shall not exceed 20 years from the date of each respective series. The maturity of each series shall be calculated from the date of each series.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.122

All moneys deposited in the Earthquake Safety and Public Buildings Rehabilitation Fund of 1990 pursuant to any provision of law requiring repayments to the state which are financed by the proceeds of bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund, that money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)






ARTICLE 6 - Miscellaneous Provisions

8878.123

The administrative provisions of Article 3 (commencing with Section 8878.60) and Article 4 (commencing with Section 8878.95) may be amended by statute without submission to the voters.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.124

Charges incurred by the Attorney General in protecting the state’s interest in the grant funds under this chapter shall be payable from proceeds of bond sales for the purposes of this chapter. These charges shall not be paid from funds allocated for administrative purposes, but shall be treated as a program expense not to exceed one hundred fifty thousand dollars ($150,000).

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)



8878.125

(a) The proceeds from the sale of the bonds pursuant to this chapter shall not replace or supplant funds available from the Federal Emergency Management Agency (FEMA). If funds are received from FEMA for costs applied for under this chapter, then proceeds from the fund shall not be allocated, or if already allocated, then the fund shall be reimbursed for any ineligible amount.

(b) No allocations shall be made from the fund for local buildings or facilities that qualified for state or federal assistance under the Disaster Assistance Act (Chapter 7.5 (commencing with Section 8680)) for retrofitting, reconstruction, repair, replacement, or relocation of structures damaged by a disaster until the office determines either: (1) that reasonable efforts have been made to secure other state and federal funds, or (2) that the other sources of funding are insufficient to make the necessary seismic improvements. Similarly, no allocations from the fund shall be made for state buildings or facilities unless the Department of Finance determines either: (1) the responsible agency has made reasonable efforts to secure other state and federal funds, or (2) that the other sources of funding are insufficient to correct state buildings or facilities that are seismically unsafe or suffer from other safety deficiencies.

(Amended by Stats. 2013, Ch. 352, Sec. 221. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8878.126

(a) No local government building or facility that is listed or is eligible for listing on the National Register of Historic Places or listed on any officially sponsored state or local register or inventory of historic places, may be demolished, destroyed, or significantly altered, except for restoration to preserve or enhance its historical value, unless the local government finds that the structure presents a clear and imminent threat to the public of bodily harm or of damage to adjacent property which threat cannot be mitigated by isolation or other measures less damaging than removal, or unless the State Office of Historic Preservation determines, pursuant to subdivision (b), that the structure may be demolished, destroyed, or significantly altered.

(b) Any local government may apply to the State Office of Historic Preservation for its determination as to whether a structure meeting the description set forth in subdivision (a) shall be demolished, destroyed, or significantly altered. That determination shall be based upon the extent of damage to the structure, the structure’s historic significance, and any other factor deemed by the State Office of Historic Preservation to be relevant. In making that determination, the State Office of Historic Preservation shall consider the recommendation of a team selected by the State Office of Historic Preservation composed of three residents with historic preservation expertise who reside in the affected county.

(Added by Stats. 1990, Ch. 23, Sec. 2. Approved June 5, 1990, by adoption of Proposition 122.)









CHAPTER 12.48 - Seismic Retrofit Bond Act of 1996

ARTICLE 1 - General Provisions

8879

(a) This chapter shall be known as the Seismic Retrofit Bond Act of 1996.

(b) This chapter shall only become operative upon adoption by the voters at the March 26, 1996, direct primary election.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.1

(a) The Legislature finds and declares that the completion of seismic safety retrofit work is essential to the welfare and economy of the state.

(b) It is the intent of the Legislature to ensure that the work be completed as quickly as possible.

(c) In order to avoid delays in the completion of the work, it is necessary that certain statutes that would otherwise be applicable be temporarily suspended.

(Amended by Stats. 2003, Ch. 525, Sec. 1. Effective January 1, 2004.)



8879.2

As used in this chapter, the following terms have the following meanings:

(a) “Board” means any department receiving an allocation from the Department of Finance.

(b) “Committee” means the Seismic Retrofit Finance Committee created pursuant to Section 8879.7.

(c) “Fund” means the Seismic Retrofit Bond Fund of 1996 created pursuant to Section 8879.3.

(d) “State Highway Account” means the State Highway Account in the State Transportation Fund.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)






ARTICLE 2 - Seismic Retrofit Bond Fund and Program

8879.3

The Seismic Retrofit Bond Fund of 1996 is hereby created in the State Treasury. The proceeds of bonds issued and sold pursuant to this chapter for the purposes specified in this chapter are hereby appropriated, without regard to fiscal years, to the Department of Finance for allocation in the following manner:

(a) Two billion dollars ($2,000,000,000) for the seismic retrofit of state-owned highways and bridges, including toll bridges, throughout the state. Funds allocated by the California Transportation Commission for this purpose shall be deposited in the 1996 Seismic Retrofit Account, which is hereby created in the fund, and, upon deposit, are continuously appropriated to the Department of Transportation. Funds may be used to match any available federal funds for transportation purposes or may be used without matching federal funds to reconstruct, replace, or retrofit state-owned highways and bridges, including toll bridges.

(b) Funds described in this section shall be spent exclusively for the seismic retrofit of state-owned toll bridges in an amount equal to six hundred fifty million dollars ($650,000,000).

(c) The funds in the 1996 Seismic Retrofit Account are available for borrowing only for cash-flow purposes of the State Highway Account, and the funds borrowed shall be repaid to the account within one year. In addition, the proceeds of the bonds sold shall be used to reimburse the State Highway Account and the Consolidated Toll Bridge Fund for Phase Two retrofit expenditures incurred in the 1994–95 and 1995–96 fiscal years.

(Amended by Stats. 2001, Ch. 745, Sec. 75. Effective October 12, 2001.)






ARTICLE 3 - Fiscal Provisions

8879.5

Bonds in the total amount of two billion dollars ($2,000,000,000), exclusive of refunding bonds, or so much thereof as is necessary, are hereby authorized to be issued and sold for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5. All bonds herein authorized which have been duly sold and delivered as provided herein shall constitute valid and legally binding general obligations of the state, and the full faith and credit of the state is hereby pledged for the punctual payment of both principal and interest thereof.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.6

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4), except Section 16727, and all of the other provisions of that law as amended from time to time apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.7

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Seismic Retrofit Finance Committee is hereby created. For the purposes of this chapter, the Seismic Retrofit Finance Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Controller, the Director of Finance, and the Secretary of Transportation, or a designated representative of each of those officials. The Treasurer shall serve as the chairperson of the committee. A majority of the committee may act for the committee.

(b) The committee may adopt guidelines establishing requirements for administration of its financing programs to the extent necessary to protect the validity of, and tax exemption for, interest on the bonds. The guidelines shall not constitute rules, regulations, orders, or standards of general application.

(c) For the purposes of the State General Obligation Bond Law, any department receiving an allocation from the Department of Finance is designated to be the “board.”

(Amended by Stats. 2013, Ch. 352, Sec. 222. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8879.8

Upon request of the board stating that funds are needed for earthquake relief purposes, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 8879.3, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and be sold at any one time. Bonds may bear interest subject to federal income tax.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.9

There shall be collected annually, in the same manner and at the same time as other state revenue is collected, a sum of money in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, the bonds as provided herein, and all officers required by law to perform any duty in regard to the collections of state revenues shall collect that additional sum.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.10

Notwithstanding Section 13340, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out Section 8879.12, appropriated without regard to fiscal years.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.11

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312, for purposes of this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of this chapter, less any amount withdrawn pursuant to Section 8879.12. The board shall execute any documents as required by the Pooled Money Investment Board to obtain and repay the loan. Any amount loaned shall be deposited in the fund to be allocated by the California Transportation Commission in accordance with this chapter.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.12

For the purpose of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of any amount or amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the Seismic Retrofit Bond Fund of 1996. Any money made available under this section shall be returned to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds which would otherwise be deposited in that fund.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.13

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of the State General Obligation Bond Law. Approval by the electors of this act shall constitute approval of any refunding bonds issued pursuant to the State General Obligation Bond Law.

(Amended (as added by Stats. 1995, Ch. 310, Sec. 1) by Stats. 1996, Ch. 124, Sec. 32. Effective January 1, 1997.)



8879.14

Notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of any bonds authorized by this chapter shall not exceed 30 years from the date of each respective series. The maturity of each series shall be calculated from the date of each series.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.15

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)



8879.16

Notwithstanding any provision of the State General Obligation Bond Law with regard to the proceeds from the sale of bonds authorized by this chapter that are subject to investment under Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4, the Treasurer may maintain a separate account for investment earnings, order the payment of those earnings to comply with any rebate requirement applicable under federal law, and may otherwise direct the use and investment of those proceeds so as to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1995, Ch. 310, Sec. 1. Approved March 26, 1996, by adoption of Proposition 192.)









CHAPTER 12.49 - The Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006

ARTICLE 1 - General Provisions

8879.20

(a) This chapter shall be known as the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006.

(b) This chapter shall only become operative upon adoption by the voters at the November 7, 2006, statewide general election.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.22

As used in this chapter, the following terms have the following meanings:

(a) “Board” means any department receiving an allocation of bond proceeds pursuant to this chapter.

(b) “Committee” means the Highway Safety, Traffic Reduction, Air Quality, and Port Security Committee created pursuant to Section 8879.27.

(c) “Fund” means the Highway Safety, Traffic Reduction, Air Quality, and Port Security Fund of 2006 created pursuant to Section 8879.23.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)






ARTICLE 2 - Highway Safety, Traffic Reduction, Air Quality, and Port Security Fund of 2006 and Program

8879.23

The Highway Safety, Traffic Reduction, Air Quality, and Port Security Fund of 2006 is hereby created in the State Treasury. The Legislature intends that the proceeds of bonds deposited in the fund shall be used to fund the mobility, safety, and air quality improvements described in this article over the course of the next decade. The proceeds of bonds issued and sold pursuant to this chapter for the purposes specified in this chapter shall be allocated in the following manner:

(a) (1) Four billion five hundred million dollars ($4,500,000,000) shall be deposited in the Corridor Mobility Improvement Account, which is hereby created in the fund. Funds in the account shall be available to the California Transportation Commission, upon appropriation in the annual Budget Bill by the Legislature, for allocation for performance improvements on highly congested travel corridors in California. Funds in the account shall be used for performance improvements on the state highway system, or major access routes to the state highway system on the local road system that relieve congestion by expanding capacity, enhancing operations, or otherwise improving travel times within these high-congestion travel corridors, as identified by the department and regional or local transportation agencies, pursuant to the process in paragraph (3) or (4), as applicable.

(2) The commission shall develop and adopt guidelines, by December 1, 2006, including regional programming targets, for the program funded by this subdivision, and shall allocate funds from the account to projects after reviewing project nominations submitted by the Department of Transportation and by regional transportation planning agencies or county transportation commissions or authorities pursuant to paragraph (4).

(3) Subject to the guidelines adopted pursuant to paragraph (2), the department shall nominate, by no later than January 15, 2007, projects for the allocation of funds from the account on a statewide basis. The department’s nominations shall be geographically balanced and shall reflect the department’s assessment of a program that best meets the policy objectives described in paragraph (1).

(4) Subject to the guidelines adopted pursuant to paragraph (2), a regional transportation planning agency or county transportation commission or authority responsible for preparing a regional transportation improvement plan under Section 14527 may nominate projects identified pursuant to paragraph (1) that best meet the policy objectives described in that paragraph for funding from the account. Projects nominated pursuant to this paragraph shall be submitted to the commission for consideration for funding by no later than January 15, 2007.

(5) All nominations to the California Transportation Commission shall be accompanied by documentation regarding the quantitative and qualitative measures validating each project’s consistency with the policy objectives described in paragraph (1). All projects nominated to the commission for funds from this account shall be included in a regional transportation plan.

(6) After review of the project nominations, and supporting documentation, the commission, by no later than March 1, 2007, shall adopt an initial program of projects to be funded from the account. This program may be updated every two years in conjunction with the biennial process for adoption of the state transportation improvement program pursuant to guidelines adopted by the commission. The inclusion of a project in the program shall be based on a demonstration that the project meets all of the following criteria:

(A) Is a high-priority project in the corridor as demonstrated by either of the following: (i) its inclusion in the list of nominated projects by both the department pursuant to paragraph (3) and the regional transportation planning agency or county transportation commission or authority, pursuant to paragraph (4); or (ii) if needed to fully fund the project, the identification and commitment of supplemental funding to the project from other state, local, or federal funds.

(B) Can commence construction or implementation no later than December 31, 2012.

(C) Improves mobility in a high-congestion corridor by improving travel times or reducing the number of daily vehicle hours of delay, improves the connectivity of the state highway system between rural, suburban, and urban areas, or improves the operation or safety of a highway or road segment.

(D) Improves access to jobs, housing, markets, and commerce.

(7) Where competing projects offer similar mobility improvements to a specific corridor, the commission shall consider additional benefits when determining which project shall be included in the program for funding. These benefits shall include, but are not limited to, the following:

(A) A finding that the project provides quantifiable air quality benefits.

(B) A finding that the project substantially increases the safety for travelers in the corridor.

(8) In adopting a program for funding pursuant to this subdivision, the commission shall make a finding that the program is geographically balanced, consistent with the geographic split for funding described in Section 188 of the Streets and Highways Code; provides mobility improvements in highly traveled or highly congested corridors in all regions of California; and targets bond proceeds in a manner that provides the increment of funding necessary, when combined with other state, local, or federal funds, to provide the mobility benefit in the earliest possible timeframe.

(9) The commission shall include in its annual report to the Legislature, required by Section 14535, a summary of its activities related to the administration of this program. The summary should, at a minimum, include a description and the location of the projects contained in the program, the amount of funds allocated to each project, the status of each project, and a description of the mobility improvements the program is achieving.

(b) One billion dollars ($1,000,000,000) shall be made available, upon appropriation in the annual Budget Bill by the Legislature, to the department for improvements to State Route 99. Funds may be used for safety, operational enhancements, rehabilitation, or capacity improvements necessary to improve the State Route 99 corridor traversing approximately 400 miles of the central valley of this state.

(c) Three billion one hundred million dollars ($3,100,000,000) shall be deposited in the California Ports Infrastructure, Security, and Air Quality Improvement Account, which is hereby created in the fund. The money in the account shall be available, upon appropriation by the Legislature and subject to such conditions and criteria as the Legislature may provide by statute, as follows:

(1) (A) Two billion dollars ($2,000,000,000) shall be transferred to the Trade Corridors Improvement Fund, which is hereby created. The money in this fund shall be available, upon appropriation in the annual Budget Bill by the Legislature and subject to such conditions and criteria as the Legislature may provide by statute, for allocation by the California Transportation Commission for infrastructure improvements along federally designated “Trade Corridors of National Significance” in this state or along other corridors within this state that have a high volume of freight movement, as determined by the commission. In determining projects eligible for funding, the commission shall consult the trade infrastructure and goods movement plan submitted to the commission by the Secretary of Transportation and the Secretary for Environmental Protection. No moneys shall be allocated from this fund until the report is submitted to the commission for its consideration, provided the report is submitted no later than January 1, 2007. The commission shall also consult trade infrastructure and goods movement plans adopted by regional transportation planning agencies, adopted regional transportation plans required by state and federal law, and the statewide port master plan prepared by the California Marine and Intermodal Transportation System Advisory Council (Cal-MITSAC) pursuant to Section 1760 of the Harbors and Navigation Code, when determining eligible projects for funding. Eligible projects for these funds include, but are not limited to, all of the following:

(i) Highway capacity improvements and operational improvements to more efficiently accommodate the movement of freight, particularly for ingress and egress to and from the state’s seaports, including navigable inland waterways used to transport freight between seaports, land ports of entry, and airports, and to relieve traffic congestion along major trade or goods movement corridors.

(ii) Freight rail system improvements to enhance the ability to move goods from seaports, land ports of entry, and airports to warehousing and distribution centers throughout California, including projects that separate rail lines from highway or local road traffic, improve freight rail mobility through mountainous regions, relocate rail switching yards, and other projects that improve the efficiency and capacity of the rail freight system.

(iii) Projects to enhance the capacity and efficiency of ports.

(iv) Truck corridor improvements, including dedicated truck facilities or truck toll facilities.

(v) Border access improvements that enhance goods movement between California and Mexico and that maximize the state’s ability to access coordinated border infrastructure funds made available to the state by federal law.

(vi) Surface transportation improvements to facilitate the movement of goods to and from the state’s airports.

(B) The commission shall allocate funds for trade infrastructure improvements from the account in a manner that (i) addresses the state’s most urgent needs, (ii) balances the demands of various ports (between large and small ports, as well as between seaports, airports, and land ports of entry), (iii) provides reasonable geographic balance between the state’s regions, and (iv) places emphasis on projects that improve trade corridor mobility while reducing emissions of diesel particulate and other pollutant emissions. In addition, the commission shall also consider the following factors when allocating these funds:

(i) “Velocity,” which means the speed by which large cargo would travel from the port through the distribution system.

(ii) “Throughput,” which means the volume of cargo that would move from the port through the distribution system.

(iii) “Reliability,” which means a reasonably consistent and predictable amount of time for cargo to travel from one point to another on any given day or at any given time in California.

(iv) “Congestion reduction,” which means the reduction in recurrent daily hours of delay to be achieved.

(C) The commission shall allocate funds made available by this paragraph to projects that have identified and committed supplemental funding from appropriate local, federal, or private sources. The commission shall determine the appropriate amount of supplemental funding each project should have to be eligible for moneys from this fund based on a project-by-project review and an assessment of the project’s benefit to the state and the program. Except for border access improvements described in clause (v) of subparagraph (A), improvements funded with moneys from this fund shall have supplemental funding that is at least equal to the amount of the contribution from the fund. The commission may give priority for funding to projects with higher levels of committed supplemental funding.

(D) The commission shall include in its annual report to the Legislature, required by Section 14535, a summary of its activities related to the administration of this program. The summary should, at a minimum, include a description and the location of the projects contained in the program, the amount of funds allocated to each project, the status of each project, and a description of the mobility and air quality improvements the program is achieving.

(2) One billion dollars ($1,000,000,000) shall be made available, upon appropriation by the Legislature and subject to such conditions and criteria contained in a statute enacted by the Legislature, to the State Air Resources Board for emission reductions, not otherwise required by law or regulation, from activities related to the movement of freight along California’s trade corridors. Funds made available by this paragraph are intended to supplement existing funds used to finance strategies and public benefit projects that reduce emissions and improve air quality in trade corridors commencing at the state’s airports, seaports, and land ports of entry.

(3) One hundred million dollars ($100,000,000) shall be available, upon appropriation by the Legislature, to the Office of Emergency Services to be allocated, as grants, for port, harbor, and ferry terminal security improvements. Eligible applicants shall be publicly owned ports, harbors, and ferryboat and ferry terminal operators, which may submit applications for projects that include, but are not limited to, the following:

(A) Video surveillance equipment.

(B) Explosives detection technology, including, but not limited to, X-ray devices.

(C) Cargo scanners.

(D) Radiation monitors.

(E) Thermal protective equipment.

(F) Site identification instruments capable of providing a fingerprint for a broad inventory of chemical agents.

(G) Other devices capable of detecting weapons of mass destruction using chemical, biological, or other similar substances.

(H) Other security equipment to assist in any of the following:

(i) Screening of incoming vessels, trucks, and incoming or outbound cargo.

(ii) Monitoring the physical perimeters of harbors, ports, and ferry terminals.

(iii) Providing or augmenting onsite emergency response capability.

(I) Overweight cargo detection equipment, including, but not limited to, intermodal crane scales and truck weight scales.

(J) Developing disaster preparedness or emergency response plans.

(d) Two hundred million dollars ($200,000,000) shall be available, upon appropriation by the Legislature, for schoolbus retrofit and replacement to reduce air pollution and to reduce children’s exposure to diesel exhaust.

(e) Two billion dollars ($2,000,000,000) shall be available for projects in the state transportation improvement program, to augment funds otherwise available for this purpose from other sources. The funds provided by this subdivision shall be deposited in the Transportation Facilities Account which is hereby created in the fund, and shall be available, upon appropriation by the Legislature, to the Department of Transportation, as allocated by the California Transportation Commission in the same manner as funds allocated for those projects under existing law.

(f) (1) Four billion dollars ($4,000,000,000) shall be deposited in the Public Transportation Modernization, Improvement, and Service Enhancement Account, which is hereby created in the fund. Funds in the account shall be made available, upon appropriation by the Legislature, to the Department of Transportation for intercity rail projects and to commuter or urban rail operators, bus operators, waterborne transit operators, and other transit operators in California for rehabilitation, safety or modernization improvements, capital service enhancements or expansions, new capital projects, bus or rapid transit improvements, or for rolling stock procurement, rehabilitation, or replacement.

(2) Of the funds made available in paragraph (1), four hundred million dollars ($400,000,000) shall be available, upon appropriation by the Legislature, to the department for intercity rail improvements, of which one hundred twenty-five million dollars ($125,000,000) shall be used for the procurement of additional intercity railcars and locomotives.

(3) Of the funds remaining after the allocations in paragraph (2), 50 percent shall be distributed to the Controller, for allocation to eligible agencies using the formula in Section 99314 of the Public Utilities Code, and 50 percent shall be distributed to the Controller, for allocation to eligible agencies using the formula in Section 99313 of the Public Utilities Code, subject to the provisions governing funds allocated under those sections.

(g) One billion dollars ($1,000,000,000) shall be deposited in the State-Local Partnership Program Account, which is hereby created in the fund. The funds shall be available, upon appropriation by the Legislature and subject to such conditions and criteria as the Legislature may provide by statute, for allocation by the California Transportation Commission over a five-year period to eligible transportation projects nominated by an applicant transportation agency. A dollar-for-dollar match of local funds shall be required for an applicant transportation agency to receive state funds under this program.

(h) One billion dollars ($1,000,000,000) shall be deposited in the Transit System Safety, Security, and Disaster Response Account, which is hereby created in the fund. Funds in the account shall be made available, upon appropriation by the Legislature and subject to such conditions and criteria as the Legislature may provide by statute, for capital projects that provide increased protection against a security and safety threat, and for capital expenditures to increase the capacity of transit operators, including waterborne transit operators, to develop disaster response transportation systems that can move people, goods, and emergency personnel and equipment in the aftermath of a disaster impairing the mobility of goods, people, and equipment.

(i) One hundred twenty-five million dollars ($125,000,000) shall be deposited in the Local Bridge Seismic Retrofit Account, which is hereby created in the fund. The funds in the account shall be used, upon appropriation by the Legislature, to provide the 11.5 percent required match for federal Highway Bridge Replacement and Repair funds available to the state for seismic work on local bridges, ramps, and overpasses, as identified by the Department of Transportation.

(j) (1) Two hundred fifty million dollars ($250,000,000) shall be deposited in the Highway-Railroad Crossing Safety Account, which is hereby created in the fund. Funds in the account shall be available, upon appropriation by the Legislature, to the Department of Transportation for the completion of high-priority grade separation and railroad crossing safety improvements. Funds in the account shall be made available for allocation pursuant to the process established in Chapter 10 (commencing with Section 2450) of Division 3 of the Streets and Highways Code, except that a dollar-for-dollar match of nonstate funds shall be provided for each project, and the limitation on maximum project cost in subdivision (g) of Section 2454 of the Streets and Highways Code shall not be applicable to projects funded with these funds.

(2) Notwithstanding the funding allocation process described in paragraph (1), in consultation with the department and the Public Utilities Commission, the California Transportation Commission shall allocate one hundred million dollars ($100,000,000) of the funds in the account to high-priority railroad crossing improvements, including grade separation projects, that are not part of the process established in Chapter 10 (commencing with Section 2450) of Division 3 of the Streets and Highways Code. The allocation of funds under this paragraph shall be made in consultation and coordination with the High-Speed Rail Authority created pursuant to Division 19.5 (commencing with Section 185000) of the Public Utilities Code.

(k) (1) Seven hundred fifty million dollars ($750,000,000) shall be deposited in the Highway Safety, Rehabilitation, and Preservation Account, which is hereby created in the fund. Funds in the account shall be available, upon appropriation by the Legislature, to the Department of Transportation, as allocated by the California Transportation Commission, for the purposes of the state highway operation and protection program as described in Section 14526.5.

(2) The department shall develop a program for distribution of two hundred fifty million dollars ($250,000,000) from the funds identified in paragraph (1) to fund traffic light synchronization projects or other technology-based improvements to improve safety, operations, and the effective capacity of local streets and roads.

(l) (1) Two billion dollars ($2,000,000,000) shall be deposited in the Local Streets and Road Improvement, Congestion Relief, and Traffic Safety Account of 2006, which is hereby created in the fund. The proceeds of bonds deposited into that account shall be available, upon appropriation by the Legislature, for the purposes specified in this subdivision to the Controller for administration and allocation in the fiscal year in which the bonds are issued and sold, including any interest or other return earned on the investment of those moneys, in the following manner:

(A) Fifty percent to the counties, including a city and county, in accordance with the following formulas:

(i) Seventy-five percent of the funds payable under this subparagraph shall be apportioned among the counties in the proportion that the number of fee-paid and exempt vehicles that are registered in the county bears to the number of fee-paid and exempt vehicles registered in the state.

(ii) Twenty-five percent of the funds payable under this subparagraph shall be apportioned among the counties in the proportion that the number of miles of maintained county roads in each county bears to the total number of miles of maintained county roads in the state. For the purposes of apportioning funds under this clause, any roads within the boundaries of a city and county that are not state highways shall be deemed to be county roads.

(B) Fifty percent to the cities, including a city and county, apportioned among the cities in the proportion that the total population of the city bears to the total population of all the cities in the state, provided, however, that the Controller shall allocate a minimum of four hundred thousand dollars ($400,000) to each city, pursuant to this subparagraph.

(2) Funds received under this subdivision shall be deposited as follows in order to avoid the commingling of those funds with other local funds:

(A) In the case of a city, into the city account that is designated for the receipt of state funds allocated for local streets and roads.

(B) In the case of an eligible county, into the county road fund.

(C) In the case of a city and county, into a local account that is designated for the receipt of state funds allocated for local streets and roads.

(3) For the purpose of allocating funds under this subdivision to cities and a city and county, the Controller shall use the most recent population estimates prepared by the Demographic Research Unit of the Department of Finance. For a city that incorporated after January 1, 1998, that does not appear on the most recent population estimates prepared by the Demographic Research Unit, the Controller shall use the population determined for that city under Section 11005.3 of the Revenue and Taxation Code.

(4) Funds apportioned to a city, county, or city and county under this subdivision, including any interest or other return earned on the investment of those funds, shall be used for improvements to transportation facilities that will assist in reducing local traffic congestion and further deterioration, improving traffic flows, or increasing traffic safety that may include, but not be limited to, street and highway pavement maintenance, rehabilitation, installation, construction, and reconstruction of necessary associated facilities such as drainage and traffic control devices, or the maintenance, rehabilitation, installation, construction, and reconstruction of facilities that expand ridership on transit systems, safety projects to reduce fatalities, or as a local match to obtain state or federal transportation funds for similar purposes.

(5) At the conclusion of each fiscal year during which a city or county expends the funds it has received under this subdivision, including any interest or other return earned on the investment of these funds, the Controller may verify the city’s or county’s compliance with paragraph (4). Any city or county that has not complied with paragraph (4) shall reimburse the state for the funds it received during that fiscal year, including any interest or other return earned on the investment of these funds. Any funds withheld or returned as a result of a failure to comply with paragraph (4) shall be reallocated to the other counties and cities whose expenditures are in compliance.

(Amended by Stats. 2013, Ch. 352, Sec. 223. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 3 - Fiscal Provisions

8879.25

Bonds in the total amount of nineteen billion nine hundred twenty-five million dollars ($19,925,000,000), exclusive of refunding bonds, or so much thereof as is necessary, are hereby authorized to be issued and sold for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5. All bonds herein authorized which have been duly sold and delivered as provided herein shall constitute valid and legally binding general obligations of the state, and the full faith and credit of the state is hereby pledged for the punctual payment of both principal and interest thereof.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.26

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4), except subdivision (a) of Section 16727 to the extent that subdivision is inconsistent with this chapter, and all of the other provisions of that law as amended from time to time apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.27

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Highway Safety, Traffic Reduction, Air Quality, and Port Security Committee is hereby created. For the purposes of this chapter, the Highway Safety, Traffic Reduction, Air Quality, and Port Security Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Controller, the Director of Finance, and the Secretary of Transportation, or a designated representative of each of those officials. The Treasurer shall serve as the chairperson of the committee. A majority of the committee may act for the committee.

(b) The committee may adopt guidelines establishing requirements for administration of its financing programs to the extent necessary to protect the validity of, and tax exemption for, interest on the bonds. The guidelines shall not constitute rules, regulations, orders, or standards of general application.

(c) For the purposes of the State General Obligation Bond Law, any department receiving an allocation pursuant to this chapter is designated to be the “board.”

(Amended by Stats. 2013, Ch. 352, Sec. 224. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8879.28

Upon request of the board stating that funds are needed for purposes of this chapter, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 8879.23, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and are not required to be sold at any one time. Bonds may bear interest subject to federal income tax.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.29

There shall be collected annually, in the same manner and at the same time as other state revenue is collected, a sum of money in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, the bonds as provided herein, and all officers required by law to perform any duty in regard to the collections of state revenues shall collect that additional sum.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.30

Notwithstanding Section 13340, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out Section 8879.32, appropriated without regard to fiscal years.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.31

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312, for purposes of this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of this chapter, less any amount withdrawn pursuant to Section 8879.32. The board shall execute any documents as required by the Pooled Money Investment Board to obtain and repay the loan. Any amount loaned shall be deposited in the fund to be allocated in accordance with this chapter.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.32

For the purpose of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of any amount or amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the Highway Safety, Traffic Reduction, Air Quality, and Port Security Fund of 2006. Any money made available under this section shall be returned to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds which would otherwise be deposited in that fund.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.33

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of the State General Obligation Bond Law. Approval by the electors of this act shall constitute approval of any refunding bonds issued pursuant to the State General Obligation Bond Law.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.34

Notwithstanding any provisions in the State General Obligation Bond Law, the maximum maturity of any bonds authorized by this chapter shall not exceed 30 years from the date of each respective series. The maturity of each series shall be calculated from the date of each series.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.35

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.36

Notwithstanding any provision of the State General Obligation Bond Law with regard to the proceeds from the sale of bonds authorized by this chapter that are subject to investment under Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4, the Treasurer may maintain a separate account for investment earnings, order the payment of those earnings to comply with any rebate requirement applicable under federal law, and may otherwise direct the use and investment of those proceeds so as to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)



8879.37

All money derived from premium and accrued interest on bonds sold pursuant to this chapter shall be transferred to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2006, Ch. 25, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1B.)









CHAPTER 12.491 - Implementation of the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006

ARTICLE 1 - General Provisions

8879.50

(a) As used in this chapter and in Chapter 12.49 (commencing with Section 8879.20), the following terms have the following meanings:

(1) “Commission” means the California Transportation Commission.

(2) “Department” means the Department of Transportation.

(3) “Administrative agency” means the state agency responsible for programming bond funds made available by Chapter 12.49 (commencing with Section 8879.20), as specified in subdivision (c).

(4) Unless otherwise specified in this chapter, “project” includes equipment purchase, construction, right-of-way acquisition, and project delivery costs.

(5) “Recipient agency” means the recipient of bond funds made available by Chapter 12.49 (commencing with Section 8879.20) that is responsible for implementation of an approved project.

(6) “Fund” shall have the same meaning as in subdivision (c) of Section 8879.20.

(b) Administrative costs, including audit and program oversight costs for agencies, commissions, or departments administering programs funded pursuant to this chapter, recoverable by bond funds shall not exceed 3 percent of the program’s cost.

(c) The administrative agency for each bond account is as follows:

(1) The commission is the administrative agency for the Corridor Mobility Improvement Account; the Trade Corridors Improvement Fund; the Transportation Facilities Account; the State Route 99 Account; the State-Local Partnership Program Account; the Local Bridge Seismic Retrofit Account; the Highway-Railroad Crossing Safety Account; and the Highway Safety, Rehabilitation, and Preservation Account.

(2) The Office of Emergency Services is the administrative agency for the Port and Maritime Security Account and the Transit System Safety, Security, and Disaster Response Account.

(3) The department is the administrative agency for the Public Transportation Modernization, Improvement, and Service Enhancement Account.

(d) The administrative agency shall not approve project fund allocations for a project until the recipient agency provides a project funding plan that demonstrates that the funds are expected to be reasonably available and sufficient to complete the project. The administrative agency may approve funding for usable project segments only if the benefits associated with each individual segment are sufficient to meet the objectives of the program from which the individual segment is funded.

(e) Guidelines adopted by the administrative agency pursuant to this chapter and Chapter 12.49 (commencing with Section 8879.20) are intended to provide internal guidance for the agency and shall be exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3), and shall do all of the following:

(1) Provide for the audit of project expenditures and outcomes.

(2) Require that the useful life of the project be identified as part of the project nomination process.

(3) Require that project nominations have project delivery milestones, including, but not limited to, start and completion dates for environmental clearance, land acquisition, design, construction bid award, construction completion, and project closeout, as applicable.

(f) (1) As a condition for allocation of funds to a specific project under Chapter 12.49 (commencing with Section 8879.20), the administrative agency shall require the recipient agency to report, on a semiannual basis, on the activities and progress made toward implementation of the project. If it is anticipated that project costs will exceed the approved project budget, the recipient agency shall provide a plan to the administrative agency for achieving the benefits of the project by either downscoping the project to remain within budget or by identifying an alternative funding source to meet the cost increase. The administrative agency may either approve the corrective plan or direct the recipient agency to modify its plan.

(2) Within six months of the project becoming operable, the recipient agency shall provide a report to the administrative agency on the final costs of the project as compared to the approved project budget, the project duration as compared to the original project schedule as of the date of allocation, and performance outcomes derived from the project compared to those described in the original application for funding. The administrative agency shall forward the report to the Department of Finance by means approved by the Department of Finance.

(Amended by Stats. 2013, Ch. 352, Sec. 225. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8879.501

(a) A regional or local agency that is a lead applicant agency for a project that may be funded pursuant to Chapter 12.49 (commencing with Section 8879.20), other than a project that may be funded pursuant to paragraph (1) of subdivision (j) of Section 8879.23, may apply to the administrative agency for a letter of no prejudice for the project or a component of the project.The administrative agency may approve the letter of no prejudice for one or more projects or project components that the administrative agency has programmed or otherwise approved for funding. The letter of no prejudice shall reference the project or component thereof and the amount of bond funding that is programmed or otherwise approved for that project or project component or, in the case of a project or project component eligible for funding under subdivision (g) of Section 8879.23, the letter may reference the amount of bond funding targeted to be received by the regional or local agency pursuant to subdivision (f) of Section 8879.72. The administrative agency may approve a letter of no prejudice regardless of whether bond funding has been previously appropriated for purposes of the project or project component.

(b) Expenditures for the costs, up to the amount set forth in the letter of no prejudice, of a project or project component for which a letter of no prejudice has been issued shall be eligible for reimbursement from the applicable bond proceeds fund or account if all of the following apply:

(1) The project or project component for which the letter of no prejudice was requested has commenced and the regional or local expenditures have been incurred.

(2) The expenditures made by the regional or local agency are eligible for reimbursement in accordance with state and federal laws and procedures, and are permitted expenditures under the applicable provisions of Chapter 12.49 (commencing with Section 8879.20). If expenditures made are determined to be ineligible, then the state has no obligation to reimburse for those expenditures.

(3) The regional or local agency complies with all legal requirements for the project, including the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(4) The expenditures were incurred after the project or project component was programmed or otherwise approved for funding by the administrative agency.

(5) There is in the applicable bond proceeds fund or account under Chapter 12.49 (commencing with Section 8879.20) an appropriated amount sufficient to make the reimbursement payment. Nothing in this section requires any bond proceeds fund or account to be funded at any particular time or in any particular amount.

(c) The administrative agency and the regional or local agency may enter into an agreement or agreements governing reimbursement as described in this section.

(d) The administrative agency, in consultation with regional and local agencies, may develop guidelines to implement this section.

(e) Nothing in this section modifies any requirement under Chapter 12.49 (commencing with Section 8879.23).

(f) For purposes of this section, “letter of no prejudice” means an agreement between a regional or local agency and the administrative agency that makes eligible for future reimbursement from bond proceeds the expenditure of funds under the control of the regional or local agency, subject to availability of bond funds, as provided in this section. The timing and final amount of reimbursement is dependent on the terms of the agreement and the availability of bond funds. The final amount of reimbursement may be less than the amount stated in the letter of no prejudice.

(Added by Stats. 2009, Ch. 463, Sec. 2. Effective January 1, 2010.)






ARTICLE 2 - State Route 99 Account

8879.51

(a) Funds for the program contained in subdivision (b) of Section 8879.23 shall be deposited in the State Route 99 Account, which is hereby created in the fund. The funds in the account shall be available to the department, as allocated by the commission, upon appropriation by the Legislature.

(b) The commission shall include in its annual report to the Legislature, required by Section 14535, a summary of its activities relating to the administration of this program. The summary should, at a minimum, include a description and the location of the projects contained in the program, the amount of funds allocated to each project, the status of each project, and a description of the improvements the program is achieving.

(Amended by Stats. 2007, Ch. 313, Sec. 2. Effective October 8, 2007.)






ARTICLE 2.5 - Trade Corridors Improvement Fund

8879.52

(a) The commission shall evaluate, consistent with the commission’s Trade Corridors Improvement Fund (TCIF) Guidelines, adopted November 27, 2007, as part of the 2010 TCIF review, the total potential costs and total potential economic and noneconomic benefits of the program to California’s economy, environment, and public health. The commission shall consult with the State Air Resources Board in order to utilize the appropriate models, techniques, and methods to develop the evaluation required by this subdivision.

(b) With respect to the two billion dollars ($2,000,000,000) appropriated from the TCIF, as described in paragraph (1) of subdivision (c) of Section 8879.23, and the five hundred million dollars ($500,000,000) to be made available from the State Highway Account, the following programming schedule shall apply:

(1) The Los Angeles/Inland Empire Corridor shall receive a minimum of one billion five hundred million dollars ($1,500,000,000).

(2) The San Diego/International Border Corridor shall receive a minimum of two hundred fifty million dollars ($250,000,000).

(3) The San Francisco Bay/Central Valley Corridor shall receive a minimum of six hundred forty million dollars ($640,000,000).

(4) Other corridors, as determined by the commission, shall receive a minimum of sixty million dollars ($60,000,000).

(c) The corridors referenced in subdivision (b) shall receive the minimum amount of funding programmed for that corridor notwithstanding the deprogramming of any project or projects in that corridor by the commission. If a project is or projects are deprogrammed, the commission shall collaborate with the local transportation agencies in that corridor to select another project or projects for programming of those funds within the minimum amount provided to each corridor pursuant to subdivision (b).

(d) If the Colton Crossing project programmed in the commission’s TCIF Program as of April 10, 2008, does not meet the requirements or delivery schedule contained in its project baseline agreement when reviewed by the commission no later than March 2010, the project shall be ineligible to receive an allocation from the TCIF. The ninety-seven million dollars ($97,000,000) associated with the project shall then be available for programming in the Los Angeles/Inland Empire Corridor. In that event, the commission shall collaborate with the local transportation agencies in that corridor to select another project or projects for programming of those funds, and, in making that selection, shall take into consideration the Los Angeles/Inland Empire Corridor Tier One or Tier Two Project Lists and any other project identified by the local agencies. Projects currently receiving TCIF funding shall not be considered for selection.

(e) (1) The commission shall report to the Assembly Committee on Transportation, the Senate Committee on Transportation and Housing, the Senate Committee on Budget and Fiscal Review, the Assembly Committee on Budget, the Senate Committee on Appropriations, and the Assembly Committee on Appropriations a summary of any memorandum of understanding, along with a copy of the memorandum, or any agreement executed between a railroad company and any state or local transportation agency as it relates to any project funded with moneys allocated from the TCIF within 30 days of the commission’s receipt of those documents.

(2) Commencing January 1, 2012, the commission shall provide semiannual reports to the Assembly Committee on Transportation, the Senate Committee on Transportation and Housing, the Senate Committee on Budget and Fiscal Review, the Assembly Committee on Budget, the Senate Committee on Appropriations, and the Assembly Committee on Appropriations on the status of all railroad projects programmed in the TCIF program.

(3) This subdivision shall become inoperative on January 1, 2015, pursuant to Section 10231.5.

(Amended by Stats. 2011, Ch. 6, Sec. 2. Effective March 24, 2011.)






ARTICLE 3 - Port and Maritime Security Account

8879.53

(a) Funds for the program contained in paragraph (3) of subdivision (c) of Section 8879.23 shall be deposited in the Port and Maritime Security Account, which is hereby created in the fund. For purposes of this section, “agency” or “office” means the Office of Emergency Services.

(b) Funds in the account shall be available to the office, upon appropriation by the Legislature. Funds shall be made available as grants to eligible applicants, as defined in paragraph (3) of subdivision (c) of Section 8879.23, for capital projects that include, but are not limited to, those projects described in paragraph (3) of subdivision (c) of Section 8879.23.

(c) Prior to allocating funds to projects from the account, the office shall adopt guidelines to establish the criteria and process for the distribution of funds. At least 30 days prior to adopting the guidelines, the office shall hold a public hearing on the proposed guidelines and shall provide opportunity for public review and comment.

(d) In allocating funds from the account, the office shall do the following:

(1) Address the state’s most urgent maritime security needs.

(2) Balance the demands of the various large and small ports.

(3) Provide reasonable geographic balance in the distribution of funds.

(e) The unencumbered balance of any funds appropriated to the office prior to June 30, 2009, for purposes of this section, shall remain available to the office for encumbrance pursuant to this section until June 30, 2012.

(f) The office’s activities to implement this section shall be incorporated into the report to the Legislature required in paragraph (3) of subdivision (c) of Section 8879.23.

(Amended by Stats. 2013, Ch. 352, Sec. 226. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 4 - Transportation Facilities Account

8879.54

For the program funded by funds deposited in the Transportation Facilities Account established in subdivision (e) of Section 8879.23, the commission shall include in its annual report to the Legislature, required by Section 14535, a summary of its activities related to the administration of this program. The summary should, at a minimum, include a description and the location of the projects contained in the program, the amount of funds allocated to each project, the status of each project, and a description of the improvements the program is achieving.

(Added by Stats. 2007, Ch. 181, Sec. 1. Effective August 24, 2007.)






ARTICLE 5 - Public Transportation Modernization, Improvement, and Service Enhancement Account

8879.55

For funds appropriated for fiscal year 2009–10 or any subsequent fiscal year in the annual Budget Act from the Public Transportation Modernization, Improvement, and Service Enhancement Account (PTMISEA), established pursuant to paragraph (1) of subdivision (f) of Section 8879.23, for the purposes of paragraph (3) of that subdivision, the following shall apply:

(a) (1) Upon appropriation of funds from PTMISEA, the Controller shall identify and develop a list of eligible project sponsors, as defined in paragraph (2) of subdivision (h), and the amount each is eligible to receive pursuant to the formula in paragraph (3) of subdivision (f) of Section 8879.23. Funds allocated to project sponsors pursuant to this section shall provide each project sponsor with the same proportional share of funds as the proportional share each received from the allocation of State Transit Assistance funds, pursuant to Sections 99313 and 99314 of the Public Utilities Code, over fiscal years 2004–05, 2005–06, and 2006–07. This formula shall apply to the remaining balance of funds in the PTMISEA program.

(2) In establishing the amount of funding each project sponsor is eligible to receive from funds to be allocated based on Section 99313 of the Public Utilities Code, the Controller shall make the following computations:

(A) For each project sponsor, compute the amounts of State Transit Assistance funds allocated to that entity pursuant to Section 99313 of the Public Utilities Code during the 2004–05, 2005–06, and 2006–07 fiscal years.

(B) Compute the total statewide allocation of State Transit Assistance funds pursuant to Section 99313 of the Public Utilities Code during the 2004–05, 2005–06, and 2006–07 fiscal years.

(C) Divide subparagraph (A) by subparagraph (B).

(D) For each project sponsor, multiply the allocation factor computed pursuant to subparagraph (C) by 50 percent of the amount appropriated for allocation from PTMISEA.

(3) In establishing the amount of funding each project sponsor is eligible to receive from funds to be allocated based on Section 99314 of the Public Utilities Code, the Controller shall make the following computations:

(A) For each project sponsor, compute the amounts of State Transit Assistance funds allocated to that entity pursuant to Section 99314 of the Public Utilities Code during the 2004–05, 2005–06, and 2006–07 fiscal years.

(B) Compute the total statewide allocation of State Transit Assistance funds pursuant to Section 99314 of the Public Utilities Code during the 2004–05, 2005–06, and 2006–07 fiscal years.

(C) Divide subparagraph (A) by subparagraph (B).

(D) For each project sponsor, multiply the allocation factor computed pursuant to subparagraph (C) by 50 percent of the amount appropriated for allocation from PTMISEA.

(4) The Controller shall notify project sponsors of the amount of funding each is eligible to receive from the funds appropriated from PTMISEA in each fiscal year based on actual appropriations and the computations pursuant to subparagraph (D) of paragraph (2) and subparagraph (D) of paragraph (3).

(b) Prior to seeking a disbursement of funds for an eligible PTMISEA capital project, a project sponsor on the list developed pursuant to paragraph (1) of subdivision (a) shall submit to the department a description of the proposed capital project or projects it intends to fund with PTMISEA funds in the current fiscal year. The description shall include all of the following:

(1) A summary of the proposed project, which shall describe the benefit the project intends to achieve.

(2) The useful life of the project, which shall not be less than the required useful life for capital assets pursuant to the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2), specifically subdivision (a) of Section 16727.

(3) The estimated schedule for the completion of the project.

(4) The total cost of the proposed project, including the identification of all funding sources necessary for the project to be completed.

(c) After receiving the information required to be submitted under subdivision (b), the department shall review the information solely to determine all of the following:

(1) The project is consistent with the requirements for funding under paragraph (1) of subdivision (f) of Section 8879.23.

(2) The project is a capital improvement that meets the requirements of the state’s general obligation bond law and has a useful life consistent with paragraph (2) of subdivision (b).

(3) The project, or a minimum operable segment of the project, is, or will become, fully funded with an allocation of funds from the PTMISEA, and the funds can be encumbered within three years of the allocation based on the department’s review of the project’s phase or schedule for completion, as submitted by the project sponsor.

(d) (1) Upon conducting the review required in subdivision (c) and determining the proposed projects to be in compliance with the requirements of that subdivision, the department shall biannually adopt a list of projects eligible for an allocation from the funds appropriated to the account in the applicable fiscal year.

(2) Upon adoption of the list by the department, the department shall provide the list of projects eligible for funding in the current fiscal year to the Controller.

(e) Upon receipt of the information required in subdivision (d), the Controller’s office shall commence any necessary actions to allocate funds to the project sponsors on the list of projects, including, but not limited to, seeking the issuance of bonds for that purpose. The total allocations to any one project sponsor shall not exceed that project sponsor’s share of funds from the PTMISEA pursuant to the formula contained in subdivision (a).

(f) The audit of public transportation operator finances already required under the Transportation Development Act pursuant to Section 99245 of the Public Utilities Code shall be expanded to include verification of receipt and appropriate expenditure of bond funds pursuant to this section. Each sponsoring entity receiving bond funds from this account in a fiscal year for which an audit is conducted shall transmit a copy of the audit to the department, and the department shall make the audits available to the Legislature and the Controller for review on request.

(g) The commission shall include in its annual report to the Legislature, required by Section 14535, a summary of the state agencies’ activities related to the administration of funds from the account, including the administration of funds made available to the department for intercity rail improvements pursuant to paragraph (2) of subdivision (f) of Section 8879.23. The summary, at a minimum, shall include a description and the location of the projects funded from the account, the amount of funds allocated to each project, the status of each project, a description of the public benefit expected from each project, and a designation of any projects that have been subject to an audit under subdivision (f). The department and project sponsors shall provide the commission with necessary information for the preparation of the summary required under this subdivision.

(h) For purposes of this section, the following terms shall have the following meanings:

(1) “Project” means a capital improvement authorized under paragraph (1) of subdivision (f) of Section 8879.23 or a transit capital project, including a bus, rail or waterborne transit capital project, or minimum operable segment thereof, that is consistent with the project sponsor’s most recently adopted short-range transit plan, or other publicly-adopted plan that programs or prioritizes the expenditure of funds for transit capital improvements.

(2) “Project sponsor” means a transit operator, including a rail transit, commuter rail, bus, or waterborne transit operator, eligible to receive an allocation of funds under the State Transit Assistance program pursuant to Sections 99314 and 99314.3 of the Public Utilities Code, or a local agency, including a transportation planning agency, county transportation commission, or the San Diego Metropolitan Transit Development Board, eligible to receive an allocation of funds under the State Transit Assistance program pursuant to Section 99313 of the Public Utilities Code.

(i) A project sponsor that is identified to receive an allocation of funds under this section in a particular fiscal year, but that does not submit a project for funding in that fiscal year, shall retain its funding share and may accumulate and utilize that funding share in a subsequent fiscal year.

(j) Prior to seeking a disbursement of funds in the 2009–10 fiscal year, a project sponsor shall also submit to the department a description of each project it intends to fund with its share of PTMISEA funds that have yet to be appropriated. The description shall include the total dollar amount requested for each of those projects in each year in which it anticipates use of PTMISEA funds.

(k) The department shall transmit the information received pursuant to subdivision (j) to the Department of Finance, so that a record of the total amount requested by all program recipients is available to help determine the annual appropriation level for the remainder of PTMISEA funds that have yet to be appropriated.

(l) A project sponsor may, in a particular fiscal year, loan its allocation to another project sponsor with an identified eligible project under this section in order to ensure that all allocations in that fiscal year are put to use, under terms and conditions approved by the department.

(m) Allocations may be used in a subsequent fiscal year in order to provide funding to complete projects that were approved by the department in a previous fiscal year.

(Amended by Stats. 2009, Ch. 271, Sec. 1. Effective October 11, 2009.)






ARTICLE 6 - Transit System Safety, Security, and Disaster Response Account

8879.57

Funds made available, upon appropriation of the Legislature, from the Transit System Safety, Security, and Disaster Response Account, created in subdivision (h) of Section 8879.23, shall be allocated as follows:

(a) (1) Sixty percent of available funds shall be allocated for capital expenditures to agencies and transit operators eligible to receive State Transit Assistance funds using the formula in Sections 99313 and 99314 of the Public Utilities Code, including commuter rail operators eligible to receive State Transit Assistance funds. Of these funds, 50 percent shall be allocated to eligible agencies using the formula in Section 99314 of the Public Utilities Code, and 50 percent shall be allocated to eligible agencies using the formula in Section 99313 of the Public Utilities Code, subject to the provisions governing funds allocated under those sections. Funds allocated to the Metropolitan Transportation Commission using the formula in Section 99313 of the Public Utilities Code shall be suballocated to transit operators within its jurisdiction using the formula in Section 99314 of the Public Utilities Code. In the region served by the multicounty transportation planning agency described in Section 130004 of the Public Utilities Code, funds that are to be allocated using the formula in Section 99314 of the Public Utilities Code for the Southern California Regional Rail Authority shall be allocated to the applicable county transportation commission in each county served by the authority within that region. The county transportation commission, subject to the applicable provisions governing funds allocated under that section that are consistent with this section, shall use or allocate the funds for eligible capital expenditures as described in paragraph (2), including, but not limited to, eligible expenditures on the system of the Southern California Regional Rail Authority. The county transportation commission may suballocate these funds to the Southern California Regional Rail Authority for those purposes.

(2) Eligible capital expenditures shall include either of the following:

(A) A capital project that provides increased protection against a security or safety threat, including, but not limited to, the following:

(i) Construction or renovation projects that are designed to enhance the security of public transit stations, tunnels, guideways, elevated structures, or other transit facilities and equipment.

(ii) Explosive device mitigation and remediation equipment.

(iii) Chemical, biological, radiological, and nuclear explosives search, rescue, or response equipment.

(iv) Interoperable communications equipment.

(v) Physical security enhancement equipment.

(vi) The installation of fencing, barriers, gates, or related security enhancements that are designed to improve the physical security of transit stations, tunnels, guideways, elevated structures, or other transit facilities and equipment.

(vii) Other safety- or security-related projects approved by the Office of Emergency Services.

(B) Capital expenditures to increase the capacity of transit operators to develop disaster response transportation systems that can move people, goods, and emergency personnel and equipment in the aftermath of a disaster impairing the mobility of goods, people, and equipment.

(b) (1) Twenty-five percent of available funds shall be allocated for capital expenditures to regional public waterborne transit agencies authorized to operate a regional public water transit system, including the operation of water transit vessels, terminals, and feeder buses, and not otherwise eligible to receive State Transit Assistance funds as of the effective date of this article. Funds shall be allocated for eligible capital expenditures that enhance the capacity of regional public waterborne transit agencies to provide disaster response transportation systems that can move people, goods, and emergency personnel and equipment in the aftermath of a disaster or emergency.

(2) Eligible capital expenditures include, but are not limited to, the construction or acquisition of new vessels, the capital improvement or construction of docks, terminals, or other waterborne transit facilities, the purchase of related equipment, and the construction of fueling facilities. A project shall (A) provide capital facilities and equipment to a regional public waterborne transit system that enhances the ability of the system to respond to a regional emergency, (B) be included in a regional plan, including, but not limited to, a regional plan for waterborne transit expansion or disaster response preparedness, and (C) provide maximum flexibility in responding to disasters or emergencies.

(c) (1) Fifteen percent of available funds shall be made available for capital expenditures to the intercity passenger rail system described in Section 14035 and to the commuter rail systems operated by the entities specified in Section 14072 and in Section 99314.1 of the Public Utilities Code.

(2) Eligible capital expenditures shall include either of the following:

(A) A capital project that provides increased protection against a security or safety threat, including, but not limited to, the following:

(i) Construction or renovation projects that are designed to enhance the security of public transit stations, tunnels, guideways, elevated structures, or other transit facilities and equipment.

(ii) Explosive device mitigation and remediation equipment.

(iii) Chemical, biological, radiological, and nuclear explosives search, rescue, or response equipment.

(iv) Interoperable communications equipment.

(v) Physical security enhancement equipment.

(vi) The installation of fencing, barriers, gates, or related security enhancements that are designed to improve the physical security of transit stations, tunnels, guideways, elevated structures, or other transit facilities and equipment.

(vii) Other safety- or security-related projects approved by the Office of Emergency Services.

(B) Capital expenditures to increase the capacity of transit operators to develop disaster response transportation systems that can move people, goods, and emergency personnel and equipment in the aftermath of a disaster impairing the mobility of goods, people, and equipment.

(d) (1) An entity that is eligible to receive funds pursuant to subdivision (a) or (c) shall, within 45 days of the date the Controller makes public the list of eligible recipients pursuant to Section 8879.58, provide a document, in a form as designated by the Office of Emergency Services, to the Office of Emergency Services that indicates the intent to use those funds, the project or projects for which the funds will be used, and a schedule of funds to be drawn down. If the entity does not submit the document required under this paragraph, the funds allocated to the entity pursuant to subdivision (a) or (c) shall be reallocated by the Office of Emergency Services in accordance with paragraph (2). This paragraph also applies to transit operators receiving a suballocation from a transportation planning agency, in which case the operator rather than the transportation planning agency is required to provide the document.

(2) The Office of Emergency Services shall notify the transportation planning agency if funds allocated to an entity within the region of the transportation planning agency are being reallocated pursuant to paragraph (1). The transportation planning agency shall have 30 days to provide a document, in a form as designated by the Office of Emergency Services, to the Office of Emergency Services indicating its intent to distribute those funds to transit operators or rail operators for purposes authorized under subdivision (a) or (c). An agency providing that document shall receive an allocation of the funds. If the transportation planning agency does not provide the document within 30 days, the Office of Emergency Services may allocate the funds on a competitive basis, pursuant to guidelines established by the Office of Emergency Services, to an entity in a different region of the state that is an eligible entity under subdivision (a) or (c). An eligible entity that is notified that it will be awarded these funds shall, as a condition of receiving the funds, satisfy the requirements of paragraph (1) within 45 days of being advised of the reallocation. As used in this subdivision, “transportation planning agency” includes the county transportation commission in counties that have such a commission.

(3) The formula that applies to State Transit Assistance funds shall not apply to a reallocation of funds under this subdivision.

(Amended by Stats. 2013, Ch. 352, Sec. 227. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8879.58

(a) (1) No later than September 1 of the first fiscal year in which the Legislature appropriates funds from the Transit System Safety, Security, and Disaster Response Account, and no later than September 1 of each fiscal year thereafter in which funds are appropriated from that account, the Controller shall develop and make public a list of eligible agencies and transit operators and the amount of funds each is eligible to receive from the account pursuant to subdivision (a) of Section 8879.57. It is the intent of the Legislature that funds allocated to specified recipients pursuant to this section provide each recipient with the same proportional share of funds as the proportional share each received from the allocation of State Transit Assistance funds, pursuant to Sections 99313 and 99314 of the Public Utilities Code, over fiscal years 2004–05, 2005–06, and 2006–07.

(2) In establishing the amount of funding each eligible recipient is to receive under subdivision (a) of Section 8879.57 from appropriated funds to be allocated based on Section 99313 of the Public Utilities Code, the Controller shall make the following computations:

(A) For each eligible recipient, compute the amounts of State Transit Assistance funds allocated to that recipient pursuant to Section 99313 of the Public Utilities Code during the 2004–05, 2005–06, and 2006–07 fiscal years.

(B) Compute the total statewide allocation of State Transit Assistance funds pursuant to Section 99313 of the Public Utilities Code during the 2004–05, 2005–06, and 2006–07 fiscal years.

(C) Divide subparagraph (A) by subparagraph (B).

(D) For each eligible recipient, multiply the allocation factor computed pursuant to subparagraph (C) by 50 percent of the amount available for allocation pursuant to subdivision (a) of Section 8879.57.

(3) In establishing the amount of funding each eligible recipient is eligible to receive under subdivision (a) of Section 8879.57 from funds to be allocated based on Section 99314 of the Public Utilities Code, the Controller shall make the following computations:

(A) For each eligible recipient, compute the amounts of State Transit Assistance funds allocated to that recipient pursuant to Section 99314 of the Public Utilities Code during the 2004–05, 2005–06, and 2006–07 fiscal years.

(B) Compute the total statewide allocation of State Transit Assistance funds pursuant to Section 99314 of the Public Utilities Code during the 2004–05, 2005–06, and 2006–07 fiscal years.

(C) Divide subparagraph (A) by subparagraph (B).

(D) For each eligible recipient, multiply the allocation factor computed pursuant to subparagraph (C) by 50 percent of the amount available for allocation pursuant to subdivision (a) of Section 8879.57.

(4) The Controller shall notify eligible recipients of the amount of funding each is eligible to receive pursuant to subdivision (a) of Section 8879.57 for the duration of time that these funds are made available for these purposes based on the computations pursuant to subparagraph (D) of paragraph (2) and subparagraph (D) of paragraph (3).

(b) Prior to seeking a disbursement of funds for an eligible project, an agency or transit operator on the public list described in paragraph (1) of subdivision (a) shall submit to the Office of Emergency Services a description of the project it proposes to fund with its share of funds from the account. The description shall include all of the following:

(1) A summary of the proposed project that describes the safety, security, or emergency response benefit that the project intends to achieve.

(2) That the useful life of the project shall not be less than the required useful life for capital assets specified in subdivision (a) of Section 16727.

(3) The estimated schedule for the completion of the project.

(4) The total cost of the proposed project, including identification of all funding sources necessary for the project to be completed.

(c) After receiving the information required to be submitted under subdivision (b), the agency shall review the information to determine all of the following:

(1) The project is consistent with the purposes described in subdivision (h) of Section 8879.23.

(2) The project is an eligible capital expenditure, as described in subdivision (a) of Section 8879.57.

(3) The project is a capital improvement that meets the requirements of paragraph (2) of subdivision (b).

(4) The project, or a useful component thereof, is, or will become, fully funded with an allocation of funds from the Transit System Safety, Security, and Disaster Response Account.

(d) (1) Upon conducting the review required in subdivision (c) and determining that a proposed project meets the requirements of that subdivision, the agency shall, on a quarterly basis, provide the Controller with a list of projects and the sponsoring agencies or transit operators eligible to receive an allocation from the account.

(2) The list of projects submitted to the Controller for allocation for any one fiscal year shall be constrained by the total amount of funds appropriated by the Legislature for the purposes of this section for that fiscal year.

(3) For a fiscal year in which the number of projects submitted for funding under this section exceeds available funds, the agency shall prioritize projects contained on the lists submitted pursuant to paragraph (1) so that (A) projects addressing the greatest risks to the public and that demonstrate the ability and intent to expend a significant percentage of project funds within six months have the highest priority and (B) to the maximum extent possible, the list reflects a distribution of funding that is geographically balanced.

(e) Upon receipt of the information from the agency required by subdivision (d), the Controller’s office shall commence any necessary actions to allocate funds to eligible agencies and transit operators sponsoring projects on the list of projects, including, but not limited to, seeking the issuance of bonds for that purpose. The total allocations to any one eligible agency or transit operator shall not exceed that agency’s or transit operator’s share of funds from the account pursuant to the formula contained in subdivision (a) of Section 8879.57.

(f) During each fiscal year that an agency or transit operator receives funds pursuant to this section, the Office of Emergency Services may monitor the project expenditures to ensure compliance with this section.

(g) The Controller’s office may, pursuant to Section 12410, use its authority to audit the use of state bond funds on projects receiving an allocation under this section. Each eligible agency or transit operator sponsoring a project subject to an audit shall provide any and all data requested by the Controller’s office in order to complete the audit. The Controller’s office shall transmit copies of all completed audits to the agency and to the policy committees of the Legislature with jurisdiction over transportation and budget issues.

(Amended (as amended by Stats. 2012, Ch. 32, Sec. 8) by Stats. 2013, Ch. 352, Sec. 228. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8879.59

(a) For funds appropriated from the Transit System Safety, Security, and Disaster Response Account for allocation to transit agencies eligible to receive funds pursuant to subdivision (b) of Section 8879.57, the Office of Emergency Services shall administer a grant application and award program for those transit agencies.

(b) Funds awarded to transit agencies pursuant to this section shall be for eligible capital expenditures as described in subdivision (b) of Section 8879.57.

(c) Prior to allocating funds to projects pursuant to this section, the office shall adopt guidelines to establish the criteria and process for the distribution of funds described in this section. Prior to adopting the guidelines, the office shall hold a public hearing on the proposed guidelines.

(d) For each fiscal year in which funds are appropriated for the purposes of this section, the office shall issue a notice of funding availability no later than October 1.

(e) No later than December 1 of each fiscal year in which the notice in subdivision (d) is issued, eligible transit agencies may submit project nominations for funding to the office for its review and consideration. Project nominations shall include all of the following:

(1) A description of the project, which shall illustrate the physical components of the project and the security or emergency response benefit to be achieved by the completion of the project.

(2) Identification of all nonbond sources of funding committed to the project.

(3) An estimate of the project’s full cost and the proposed schedule for the project’s completion.

(f) For a fiscal year in which the number of projects submitted for funding under this section exceeds available funds, the office shall prioritize projects so that projects addressing the greatest risks to the public and that demonstrate the ability and intent to expend a significant percentage of project funds within six months have the highest priority.

(g) No later than February 1, the office shall select eligible projects to receive grants under this section and shall provide the Controller with a list of the projects and the sponsoring agencies eligible to receive an allocation from the account. Upon receipt of this information, the Controller’s office shall commence any necessary actions to allocate funds to those agencies, including, but not limited to, seeking the issuance of bonds for that purpose. Grants awarded to eligible transit agencies pursuant to subdivision (b) of Section 8879.57 shall be for eligible capital expenditures, as described in paragraph (2) of subdivision (b) of that section.

(h) During each fiscal year that a transit agency receives funds pursuant to this section, the office may monitor the project expenditures to ensure project funds are expended in compliance with the submitted project nomination.

(Amended (as amended by Stats. 2012, Ch. 32, Sec. 9) by Stats. 2013, Ch. 352, Sec. 229. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8879.60

(a) For funds appropriated from the Transit System Safety, Security, and Disaster Response Account for allocation to intercity and commuter rail operators eligible to receive funds pursuant to subdivision (c) of Section 8879.57, the Office of Emergency Services shall administer a grant application and award program for those intercity and commuter rail operators.

(b) Funds awarded to intercity and commuter rail operators pursuant to this section shall be for eligible capital expenditures as described in subdivision (c) of Section 8879.57.

(c) Prior to allocating funds to projects pursuant to this section, the office shall adopt guidelines to establish the criteria and process for the distribution of funds described in this section. Prior to adopting the guidelines, the office shall hold a public hearing on the proposed guidelines.

(d) For each fiscal year in which funds are appropriated for the purposes of this section, the office shall issue a notice of funding availability no later than October 1.

(e) No later than December 1 of each fiscal year in which the notice in subdivision (d) is issued, eligible intercity and commuter rail operators may submit project nominations for funding to the agency for its review and consideration. Project nominations shall include all of the following:

(1) A description of the project, which shall illustrate the physical components of the project and the security or emergency response benefit to be achieved by the completion of the project.

(2) Identification of all nonbond sources of funding committed to the project.

(3) An estimate of the project’s full cost and the proposed schedule for the project’s completion.

(f) No later than February 1, the office shall select eligible projects to receive grants under this section. Grants awarded to intercity and commuter rail operators pursuant to subdivision (c) of Section 8879.57 shall be for eligible capital expenditures, as described in subparagraphs (A) and (B) of paragraph (2) of subdivision (c) of that section.

(Amended by Stats. 2013, Ch. 352, Sec. 230. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8879.61

(a) (1) Entities described in subdivisions (a), (b), and (c) of Section 8879.57 receiving an allocation of funds pursuant to this article shall expend those funds within three fiscal years of the fiscal year in which the funds were allocated. Funds remaining unexpended thereafter shall revert to the Office of Emergency Services for reallocation under this article in subsequent fiscal years.

(2) Notwithstanding paragraph (1), for an allocation of funds made prior to June 30, 2011, to an entity described in subdivision (b) of Section 8879.57, that entity shall have four fiscal years from the last day of the fiscal year in which the funds were received by that entity to expend those funds.

(b) Entities that receive grant awards from funds allocated pursuant to subdivision (b) of Section 8879.57 are not eligible to receive awards from the funds allocated pursuant to subdivision (a) of Section 8879.57.

(c) Funds appropriated for the program established by this article in the Budget Act of 2007 shall be allocated consistent with the allocation schedule established in Section 8879.57.

(d) On or before May 1 of each year, the Office of Emergency Services shall report to the Senate Committee on Budget and Fiscal Review, the Assembly Committee on Budget, the Senate Committee on Transportation and Housing, the Assembly Committee on Transportation, and the Legislative Analyst’s Office on its activities under this article. The report shall include a summary of the projects selected for funding during the fiscal year in which awards were made, the status of projects selected for funding in prior fiscal years, and a list of all transit entities that have not used funds allocated to the transit entities pursuant to Section 8879.57.

(Amended by Stats. 2013, Ch. 352, Sec. 231. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 7 - Local Bridge Seismic Retrofit Account

8879.62

(a) Funds deposited in the Local Bridge Seismic Retrofit Account established pursuant to subdivision (i) of Section 8879.23 shall be appropriated to the department to provide the required match for federal Highway Bridge Replacement and Repair funds available to the state for seismic work on local bridges, ramps, and overpasses, as identified by the department.

(b) The commission shall allocate funds to the department based upon an annual request for funding submitted to the commission by the department on or before September 30 of each year and the level of appropriation provided by the Legislature to the program. The department may suballocate the funds to local agencies for project implementation, where appropriate.

(c) The commission shall include in its annual report to the Legislature, required by Section 14535, a summary of its activities related to the administration of this program. The summary should, at a minimum, include a description and the location of the projects contained in the program, the amount of funds allocated to each project, the status of each project, and a description of the improvements the program is achieving.

(Added by Stats. 2007, Ch. 181, Sec. 1. Effective August 24, 2007.)






ARTICLE 8 - Highway-Railroad Crossing Safety Account

8879.63

(a) Prior to allocating funds appropriated from the Highway-Railroad Crossing Safety Account established pursuant to subdivision (j) of Section 8879.23, the commission, in cooperation with the Public Utilities Commission, the department, and the High-Speed Rail Authority, shall adopt guidelines to establish the criteria and process to allocate funds to an eligible project in the program. The guidelines shall be adopted no later than February 15, 2008, and only after the commission holds a public hearing in northern California and a public hearing in southern California to review and to receive public comment on the proposed guidelines. The commission may incorporate the hearings on the proposed guidelines into its regularly scheduled hearings.

(b) Funds available under this section shall be used to provide the state match for local, federal, or private funds for high-priority grade separation and railroad crossing safety improvements in California. The commission shall adopt strategies to invest these funds in a manner to make railroad crossing safety improvements at any of the following:

(1) Crossings where freight rail and passenger rail share the affected guideway.

(2) Crossings with high incidents of motor vehicle-rail or pedestrian-rail accidents.

(3) Crossings with high vehicle-hours of delay.

(4) Crossings where an improvement will result in quantifiable emission benefits.

(5) Crossings where the improvement will improve the flow of rail freight to or from a port facility.

(c) The guidelines adopted by the commission pursuant to subdivision (a) shall articulate the amount of funds appropriated to the account that will be expended for purposes of paragraph (1) of subdivision (j) of Section 8879.23 and for purposes of paragraph (2) of subdivision (j) of Section 8879.23.

(d) The commission shall include in its annual report to the Legislature, required by Section 14535, a summary of its activities related to the administration of this program. The summary should, at a minimum, include a description and the location of the projects contained in the program, the amount of funds allocated to each project, the status of each project, and a description of the improvements the program is achieving.

(Added by Stats. 2007, Ch. 181, Sec. 1. Effective August 24, 2007.)






ARTICLE 9 - Highway Safety, Rehabilitation, and Preservation Account

8879.64

(a) Funds appropriated from the Highway Safety, Rehabilitation, and Preservation Account established in paragraph (1) of subdivision (k) of Section 8879.23 shall be available to the department, upon allocation by the commission, for improvements to the state highway system that are consistent with the 10-year State Highway Operation and Preservation Program (SHOPP) Plan prepared pursuant to Section 14526.5.

(b) As part of the program required to be developed for distribution of funds identified in paragraph (2) of subdivision (k) of Section 8879.23, one hundred fifty million dollars ($150,000,000) of the amount appropriated for this purpose shall be allocated to any city in the state with a population of over 3.5 million persons as of January 1, 2007, as determined by the Population Research Unit of the Department of Finance pursuant to Section 13073, that has a program for systemwide installation and upgrade of traffic signals within its jurisdiction. Funds shall be used for the purpose of upgrading and installing traffic signal synchronization and completing systemwide installation within its jurisdiction.

(c) The commission shall include in its annual report to the Legislature, required by Section 14535, a summary of its activities related to the administration of this program. The summary should, at a minimum, include a description and the location of the projects contained in the program, the amount of funds allocated to each project, the status of each project, and a description of the improvements the program is achieving.

(Added by Stats. 2007, Ch. 181, Sec. 1. Effective August 24, 2007.)






ARTICLE 10 - Local Street and Road Improvement, Congestion Relief, and Traffic Safety Account of 2006

8879.65

(a) Funds appropriated from the Local Street and Road Improvement, Congestion Relief, and Traffic Safety Account of 2006, established by subdivision (l) of Section 8879.23, shall be made available to the Controller for allocation to cities, counties, and a city and county. From bond funds appropriated in the 2007–08 fiscal year for cities, including a city and county, each city, and city and county, shall receive at least a minimum allocation of four hundred thousand dollars ($400,000), as described in subparagraph (B) of paragraph (1) of subdivision (l) of Section 8879.23. The remainder of the funds appropriated for cities, including a city and county, shall be allocated in the proportion described in subparagraph (B) of paragraph (1) of subdivision (l) of Section 8879.23. In no case shall a city, or a city and county, receive an allocation in excess of its total share, as described in subdivision (l) of Section 8879.23, except as described in subdivision (d).

(b) Prior to receiving an allocation of funds from the Controller in a fiscal year, an eligible local agency shall submit to the Department of Finance a list of projects expected to be funded with bond funds pursuant to an adopted city, county, or city and county budget. All projects proposed to be funded with funds from the account shall be included in a city, county, or city and county budget that is adopted by the applicable city council or board of supervisors at a regular public meeting. The list of projects expected to be funded with bond funds shall include a description and the location of the proposed project, a proposed schedule for the project’s completion, and the estimated useful life of the improvement. The project list shall not limit the flexibility of an eligible local agency to fund projects in accordance with local needs and priorities so long as the projects are consistent with subparagraph (B) of paragraph (1) of subdivision (l) of Section 8879.23.

(1) The Department of Finance shall report monthly to the Controller the eligible local agencies that have submitted a list of projects as described in this subdivision.

(2) Upon receipt of the information described in paragraph (1), the Controller shall allocate funds to those agencies that have submitted a list of projects, as reported by the Department of Finance.

(c) Each fiscal year upon expending funds from the account, a city, county, or city and county shall submit documentation to the Department of Finance which includes a description and location of each completed project, the amount of funds expended on the project, the completion date, and the project’s estimated useful life. The documentation shall be forwarded to the department, in a manner and form approved by the department, at the end of each fiscal year until the funds in the account are exhausted. The department may post the information contained in the documentation on the department’s official Web site.

(d) (1) A city, county, or city and county receiving funds pursuant to this section shall have three fiscal years to expend the funds following the fiscal year in which the allocation was made by the Controller, and any funds not expended within that period shall be returned to the Controller and be reallocated to other cities, counties, or a city and county, as applicable, pursuant to the allocation formulas set forth in subparagraph (A) or (B) of paragraph (1) of subdivision (l) of Section 8879.23, but excluding the requirement for a minimum city allocation as described in subparagraph (B) of paragraph (1) of that subdivision and section.

(2) Notwithstanding paragraph (1), a city, county, or city and county receiving funds pursuant to this section, during any fiscal year in which funds from the Highway Users Tax Account are deferred, suspended, borrowed, or shifted, shall have four fiscal years from the last date of the fiscal year in which the funds are allocated to it by the Controller to expend the funds.

(e) Subject to the requirements and conditions of this section, it is the intent of the Legislature to appropriate funds from the account so that the Controller may allocate the balance of these funds to eligible local agencies over the next four years, following the 2007–08 fiscal year. Nothing in this section shall prevent the Legislature from appropriating funds on a more expedited basis based on local agency need.

(f) The sum of three hundred fifty million dollars ($350,000,000) is hereby appropriated from funds in the Local Street and Road Improvement, Congestion Relief, and Traffic Safety Account of 2006 created pursuant to subdivision (l) of Section 8879.23, for allocation pursuant to this article, as an augmentation to the amount appropriated in Item 9350-104-6065 of the Budget Act of 2007. The total 2007–08 fiscal year appropriation of nine hundred fifty million dollars ($950,000,000) shall be allocated as follows: four hundred million dollars ($400,000,000) to counties and five hundred fifty million dollars ($550,000,000) to cities.

(g) Notwithstanding the provisions of Item 9350-104-6065 of the Budget Act of 2008, a city or city and county that receives any portion of the funds appropriated by that item shall agree to encumber the funds before July 1, 2010.

(Amended by Stats. 2011, Ch. 6, Sec. 4. Effective March 24, 2011.)






ARTICLE 11 - State-Local Partnership Program

8879.66

(a) It is the intent of the Legislature, pursuant to subdivision (g) of Section 8879.23, to establish criteria and conditions for use of the funds in the State-Local Partnership Program Account in the Highway Safety, Traffic Reduction, Air Quality, and Port Security Fund of 2006. These criteria and conditions shall include, but need not be limited to, eligibility of applicants, eligibility of projects, timely use of funds, and relationship of funds in the account to other funds for transportation purposes.

(b) The purpose of the State-Local Partnership Program is to do both of the following:

(1) Reward “self-help” counties, cities, districts, and regional transportation agencies in which voters have approved fees or taxes solely dedicated to transportation improvements.

(2) Provide funds for a wide variety of capital projects that are typically funded in local or regional voter-approved expenditure plans and that provide mobility, accessibility, system connectivity, safety, or air quality benefits.

(c) It is further the intent of the Legislature that all funds available in the account, pursuant to subdivision (g) of Section 8879.23, shall be made available for allocation by the commission over a period of five years.

(Added by Stats. 2008, Ch. 756, Sec. 4. Effective September 30, 2008.)



8879.67

For purposes of this article, the following definitions shall apply:

(a) “Program” means the State-Local Partnership Program established in this article and funded pursuant to subdivision (g) of Section 8879.23.

(b) “Uniform developer fees” means developer fees imposed pursuant to existing statutory authority, including, but not limited to, Chapter 5 (commencing with Section 66000) of Division 1 of Title 7 and Article 5 (commencing with Section 66483) of Chapter 4 of Division 2 of Title 7. The developer fees must be imposed by a local ordinance or resolution adopted by a city, county, or city and county and must be dedicated to transportation purposes to address cumulative transportation impacts. The developer fees must be uniformly applied to new development within a defined area or jurisdiction, except in cases in which fees are waived, such as for affordable housing development. Developer fees imposed to mitigate onsite impacts related to a specific development project do not qualify as uniform developer fees under this subdivision.

(Added by Stats. 2008, Ch. 756, Sec. 4. Effective September 30, 2008.)



8879.68

An eligible applicant under the program shall be a local or regional transportation agency that has responsibility for funding, procuring, or constructing transportation improvements within its jurisdiction, and that does either of the following:

(a) Has sought and received voter approval for the imposition of taxes or fees solely dedicated to transportation improvements and administers those taxes or fees.

(b) Has imposed uniform developer fees.

(Added by Stats. 2008, Ch. 756, Sec. 4. Effective September 30, 2008.)



8879.69

Eligible local matching funds required to obtain funding under the program shall be obtained from revenues from any voter-approved local or regional tax or fee solely dedicated to transportation improvements, or from uniform developer fees. Tax or fee, for purposes of this section, means a countywide or citywide sales tax, a property or parcel tax in a county or counties or district, and voter-approved bridge tolls or voter-approved fees dedicated to specific transportation improvements.

(Added by Stats. 2008, Ch. 756, Sec. 4. Effective September 30, 2008.)



8879.70

(a) Eligible projects shall include all of the following:

(1) Improvements to the state highway system, including, but not limited to, all of the following:

(A) Major rehabilitation of an existing segment that extends the useful life of the segment by at least 15 years.

(B) New construction to increase capacity of a highway segment that improves mobility or reduces congestion on that segment.

(C) Safety or operational improvements on a highway segment that are intended to reduce accidents and fatalities or improve traffic flow on that segment.

(2) Improvements to transit facilities, including guideways, that expand transit services, increase transit ridership, improve transit safety, enhance access or convenience of the traveling public, or otherwise provide or facilitate a viable alternative to driving.

(3) The acquisition, retrofit, or rehabilitation of rolling stock, buses, or other transit equipment, including, but not limited to, maintenance facilities, transit stations, transit guideways, passenger shelters, and fare collection equipment with a useful life of at least 10 years. The acquisition of vans, buses, and other equipment necessary for the provision of transit services for seniors and people with disabilities by transit and other local agencies is an eligible project under this paragraph.

(4) Improvements to the local road system, including, but not limited to, both of the following:

(A) Major roadway rehabilitation, resurfacing, or reconstruction that extends its useful life by at least 15 years.

(B) New construction and facilities to increase capacity, improve mobility, or enhance safety.

(5) Improvements to bicycle or pedestrian safety or mobility with a useful life of at least 15 years.

(6) Improvements to mitigate the environmental impacts of new transportation infrastructure on a locality’s or region’s air quality or water quality, commonly known as “urban runoff,” including, but not limited to, the installation of catch basin screens, filters, and inserts, or other best management practices for capturing or treating urban runoff.

(b) For purposes of the program, a separate phase or stage of construction for an eligible project may include mitigation of the project’s environmental impacts, including, but not limited to, soundwalls, landscaping, wetlands or habitat restoration or creation, replacement plantings, and drainage facilities.

(Added by Stats. 2008, Ch. 756, Sec. 4. Effective September 30, 2008.)



8879.71

(a) For purposes of distributing funds annually appropriated by the Legislature to the State-Local Partnership Program Account, the commission shall segregate the funds into two separate subaccounts, which are hereby created in the account, as follows:

(1) Ninety-five percent of the funds shall be deposited into the Voter-Approved Taxes and Fees Subaccount and shall be made available to eligible applicants as defined in subdivision (a) of Section 8879.68 for expenditure on eligible projects, as approved by the commission. Funds in this subaccount shall be distributed by formula, pursuant to Section 8879.72.

(2) Five percent of the funds shall be deposited into the Uniform Developer Fees Subaccount and shall be made available to eligible applicants as defined in subdivision (b) of Section 8879.68 for expenditure on eligible projects, as approved by the commission. Funds in this subaccount shall be distributed through a competitive grant application process to be administered by the commission pursuant to Section 8879.73.

(b) Notwithstanding Section 13340, the money in the subaccounts described in subdivision (a) are hereby appropriated, without regard to fiscal year, to the commission for the purposes described in subdivision (a).

(Added by Stats. 2008, Ch. 756, Sec. 4. Effective September 30, 2008.)



8879.72

(a) To establish the funding shares for each eligible applicant described in paragraph (1) of subdivision (a) of Section 8879.71, the commission shall do the following prior to the commencement of a funding cycle:

(1) Determine the total amount of annual revenue generated from voter-approved sales taxes, voter-approved parcel or property taxes, and voter-approved bridge tolls dedicated to transportation improvements according to the most recent available data reported to the State Board of Equalization, the Controller, or the Bay Area Toll Authority.

(2) Establish a northern California and southern California share by attributing the proportional share of revenues from voter-approved sales taxes, voter-approved parcel or property taxes, and voter-approved bridge tolls dedicated to transportation improvements and imposed in counties in northern California to the northern share, and by attributing the proportional share of revenues from voter-approved sales taxes imposed in counties located in southern California to the southern share. The determination of whether a county is located in northern or southern California shall be based on the definitions set forth in Section 187 of the Streets and Highways Code.

(3) Program funds made available to the southern share, based on the determination in paragraph (2), shall be distributed to the entity responsible for programming and allocating revenues from the sales tax in proportion to the population of the county in which the entity is located compared to the total population of southern California counties with voter-approved sales taxes dedicated to transportation improvements. For the purpose of calculating population, the commission shall use the most recent information available from the Department of Finance.

(4) Program funds made available to the northern share, based on the determination in paragraph (2), shall be distributed as follows:

(A) Program funds generated by voter-approved bridge tolls and voter-approved parcel or property taxes dedicated to transportation improvements shall be distributed to the entity responsible for programming and allocating revenues from the toll or tax based on the proportional share of revenues generated by the toll or tax by that entity in comparison to the total revenues generated by voter-approved sales taxes, voter-approved parcel or property taxes, and voter-approved bridge tolls dedicated to transportation improvements in northern California.

(B) Program funds generated by voter-approved sales taxes dedicated to transportation improvements shall be distributed to the entity responsible for programming and allocating revenues from the sales tax in proportion to the population of the county in which the entity is located compared to the total population of the northern California counties with voter-approved sales taxes dedicated to transportation improvements. For the purposes of calculating population, the commission shall use the most recent information available from the Department of Finance.

(b) Under this section, each fiscal year in which funds are appropriated for the program shall constitute a funding cycle.

(c) Each eligible applicant desiring to participate in the program in any funding cycle under this section shall submit to the commission all of the following:

(1) A description of the eligible project nominated for funding, including a description of the project’s cost, scope, and specific improvements and benefits it is anticipated to achieve.

(2) A description of the project’s current status, including the phase of delivery the project is in at the time it is nominated for funding and a schedule for the project’s completion.

(3) A description of how the project would support transportation and land use planning goals within the region.

(4) The amount of eligible local matching funds the applicant is committing to the project.

(5) The amount of program funds the applicant seeks from the program for the project.

(d) The commission shall review nominated projects under this section and their accompanying documentation to ensure that each nominated project meets the requirements of this article and to confirm that each project has a commitment of the requisite amount of eligible local matching funds as required in this article. Upon conducting the review of the requirements and determining the proposed projects to be in compliance with this article, the projects shall be deemed eligible.

(e) An eligible applicant that is identified to receive an allocation of funds under this section, but that does not submit a project for funding in a funding cycle, may utilize its funding share in a subsequent funding cycle.

(f) In addition to the requirements in subdivision (a), the commission shall, prior to the commencement of a funding cycle, calculate the amount of bond funds specified in subdivision (g) of Section 8879.23 that have not been appropriated and shall establish, using the distribution formula set forth in subdivision (a) of Section 8879.71, projected targets for the distribution of those funds for the purpose of planning consistent with Section 8879.501. The commission shall annually review and revise these projected targets.

(Amended by Stats. 2010, Ch. 328, Sec. 78. Effective January 1, 2011.)



8879.73

(a) To distribute funds from the Uniform Developer Fees Subaccount to eligible applicants, as defined in paragraph (2) of subdivision (a) of Section 8879.71, the commission shall administer a competitive grant application program pursuant to this section.

(b) Under this section, each fiscal year in which funds are appropriated for the program shall constitute a funding cycle. To ensure that as many eligible applicants as possible may benefit from the competitive portion of the program, no single project shall receive more than one million dollars ($1,000,000) in a single funding cycle in which program funds are allocated by the commission.

(c) Each eligible applicant desiring to participate in the program in any funding cycle under this section shall submit to the commission all of the following:

(1) A description of the eligible project nominated for funding, including a description of the project’s cost, scope, and specific improvements and benefits it is anticipated to achieve.

(2) A description of the project’s current status, including the phase of delivery the project is in at the time it is nominated for funding and a schedule for the project’s completion.

(3) A description of the ways in which the project would support transportation and land use planning goals within the region.

(4) The amount of eligible local matching funds the applicant is committing to the project.

(5) The amount of program funds the applicant seeks from the program for the project.

(d) The commission shall review nominated projects under this section and their accompanying documentation to ensure that each nominated project meets the requirements of this article and to confirm that each project has a commitment of the requisite amount of eligible local matching funds as required in this article. Upon conducting the review of the requirements and determining the proposed projects to be in compliance with this article, the projects shall be deemed eligible.

(e) The commission shall adopt a program of projects under this section that is geographically balanced and provides cost-effective and multimodal safety, reliability, and environmental benefits. In allocating funds to specific projects, the commission shall give priority to projects that can do any of the following:

(1) Commence construction or implementation of the project in a manner to provide the public benefit at the earliest possible date.

(2) Enhance the leveragability of bond funds by utilizing a higher proportion of nonbond funds toward a project’s total cost than is otherwise required by this article.

(3) Demonstrate quantifiable air quality improvements, including, but not limited to, a demonstration that the project can result in a significant reduction in vehicle-miles traveled.

(Amended by Stats. 2009, Ch. 140, Sec. 83. Effective January 1, 2010.)



8879.74

(a) The commission shall adopt a program of projects to receive allocations under this article for each funding cycle, with allocations to projects to be initially made at the commission’s meeting in April 2009, and to be made no later than the commission’s October meeting for subsequent years.

(b) Projects receiving an allocation under the program shall encumber funds no later than two years after the end of the fiscal year in which an allocation is made by the commission. The commission shall rescind an allocation to a project that fails to comply with these requirements. Rescinded allocations of funds shall, in the case of the program established pursuant to Section 8879.72, be made available for another eligible project proposed by the agency that nominated the original project for funding, and, in the case of the program established in Section 8879.73, be reallocated to other projects during the fiscal year following the year in which the applicable timely use of funds requirement was not met.

(c) The commission shall develop and adopt guidelines to implement this article, and to establish the process for allocating funds to eligible projects under the program, consistent with this article. Prior to adopting the guidelines, the commission shall hold one public hearing in northern California and one public hearing in southern California to review and provide an opportunity for public comment on the proposed guidelines. The commission may incorporate the hearings into its regular meeting schedule.

(Added by Stats. 2008, Ch. 756, Sec. 4. Effective September 30, 2008.)



8879.75

Pursuant to subdivision (g) of Section 8879.23, an eligible project funded pursuant to this article shall require a match of one dollar ($1) of eligible local matching funds for each dollar of program funds applied for under this article. An applicant may propose to use other funds for the same project, including local, federal, or other state funds, however, those other funds shall not be counted toward the match required by this article.

(Added by Stats. 2008, Ch. 756, Sec. 4. Effective September 30, 2008.)



8879.76

The commission shall include in its annual report to the Legislature, required pursuant to Section 14535, a summary of its activities related to the administration of the program. The summary, at a minimum, shall include the description, location, and total cost of each project contained in the program, the amount of bond funds allocated to each project, the status of each project, and a description of the system improvements each project is achieving.

(Added by Stats. 2008, Ch. 756, Sec. 4. Effective September 30, 2008.)






ARTICLE 12 - Federal Transportation Economic Stimulus Funds

8879.77

(a) The department, with the approval of the Director of Finance, may make a loan or loans from the State Highway Account of federal funds made available to it pursuant to subparagraph (B) of paragraph (2) of subdivision (b) of Section 2423 of the Streets and Highways Code for purposes of advancing a project, or a portion of a project, that has been programmed, on or before February 17, 2009, to be funded by Chapter 12.49 (commencing with Section 8879.20) and that is ready to be obligated within 120 days of federal apportionment. The board, as defined in subdivision (a) of Section 8879.22, may request the department to make a loan or loans. The aggregate amount of the request shall not exceed the amount of the unsold bonds that the committee, as defined in subdivision (b) of Section 8879.22, has, by resolution, authorized to be sold, less any amount loaned pursuant to Section 8879.31 or 8879.79 or withdrawn pursuant to Section 8879.32. Any amount loaned shall be deposited in the fund, as defined by subdivision (c) of Section 8879.22, and shall be transferred to the appropriate account for the project, or portion of a project, being advanced. Contracts for projects to be advanced with loan funds shall be awarded within 180 days of federal apportionment. The loan or loans shall be repaid without interest to the State Highway Account from the proceeds of bonds sold pursuant to Chapter 12.49 (commencing with Section 8879.20). The board shall execute any documents as required by the department to obtain and repay the loan or loans.

(b) Federal funds made available to the department pursuant to subparagraph (B) of paragraph (2) of subdivision (b) of Section 2423 of the Streets and Highways Code, except for funds to be loaned to eligible projects described in Section 8879.52, shall be allocated in the manner provided in Section 188 of the Streets and Highways Code. A loan may not be made pursuant to subdivision (a) if it would necessarily result in the aggregate of those federal funds, excluding funds to be loaned to eligible projects described in Section 8879.52, being allocated contrary to this subdivision.

(c) Upon repayment of a loan made pursuant to subdivision (a), those funds are hereby appropriated to the department for use on projects in the state highway operations and protection program.

(Amended by Stats. 2011, Ch. 406, Sec. 1. Effective January 1, 2012.)



8879.78

If a metropolitan planning organization, county transportation commission, regional transportation planning agency, or other local agency uses funds made available to it pursuant to Section 2423 of the Streets and Highways Code, or pursuant to that section and from other sources, to fund any project to which bond funds were previously programed under this chapter with the effect of displacing the need for those bond funds on the project, the commission shall allocate funds for one or more qualifying projects in the appropriate program under this chapter, in the jurisdiction of that agency, and in the same amount of the displaced bond funds. Nothing in this section shall limit or modify the requirements of any program under Chapter 12.49 (commencing with Section 8879.20).

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 21, Sec. 1. Effective March 27, 2009.)






ARTICLE 13 - Federal Transportation Funds

8879.79

(a) Notwithstanding any other provision of law, the department, with the approval of the Director of Finance and the California Transportation Commission, may make a loan or loans from the State Highway Account of federal funds made available to it pursuant to Title 23 of the United States Code for purposes of funding a project, or a portion of a project, that has been programmed to be funded by Chapter 12.49 (commencing with Section 8879.20). The department may make a loan of federal funds under this section only if it has determined that the loan of those funds will not impact the department’s ability to fund programmed projects delivered under the state highway operation and protection program, the state transportation improvement program, or any program or project funded with local subvention funds, including, but not limited to, projects contained in the report submitted to the department pursuant to subdivision (f) of Section 182.6 of the Streets and Highways Code. The aggregate amount of the loan shall not exceed the amount of the unsold bonds that the committee, as defined in subdivision (b) of Section 8879.22, has, by resolution, authorized to be sold, less any amount loaned pursuant to Section 8879.31 or 8879.77 or withdrawn pursuant to Section 8879.32. Federal funds loaned under this section are hereby appropriated for that purpose, and shall be obligated directly to the project or projects funded under this section. That obligation shall be considered a loan of federal funds as authorized by this section. The loan or loans shall be repaid without interest to the State Highway Account from the proceeds of bonds sold pursuant to Chapter 12.49 (commencing with Section 8879.20) within three years of the date of the original loan.

(b) (1) Except as specified in paragraph (2), upon repayment of a loan made pursuant to subdivision (a), those funds are hereby appropriated to the department for use on projects in the state highway operation and protection program.

(2) If a loan of funds pursuant to subdivision (a) is made from local subvention funds, the funds received for repayment of the loan are hereby appropriated to the department for use in the local assistance program consistent with the manner in which the loaned federal funds would have otherwise been used.

(c) (1) The department shall make loans under this section only under circumstances in which federal funds might otherwise be lost to the state. Those circumstances may include, but are not limited to, significant unplanned project savings, delayed project delivery, or a change in federal funding.

(2) In the case of local subvention funds controlled by a regional transportation planning agency, the department may not make a loan of funds under this section except at the request of the specific regional transportation planning agency to which the funds were previously allocated.

(3) Nothing in this section shall be construed to change or supersede the department’s normal guidelines and procedures for managing obligation authority or the obligation of federal funds.

(4) Nothing in this section shall be construed to give priority to projects funded by Chapter 12.49 (commencing with Section 8879.20) over state or local projects planned to be funded with federal funds.

(d) Within 45 days after the end of each fiscal year in which the loan authority under subdivision (a) has been exercised, the department shall report to the Joint Legislative Budget Committee on the loans made and the methodology used for selecting the projects funded.

(e) The loan authority provided by this section shall be available only until September 30, 2015.

(f) This article shall become inoperative when all loans are repaid pursuant to subdivision (a), and shall be repealed on January 1, 2019, unless a later enacted statute that is enacted before January 1, 2019, deletes or extends the dates on which it becomes inoperative or is repealed.

(Added by Stats. 2011, Ch. 406, Sec. 2. Effective January 1, 2012. Inoperative on date prescribed in subd. (f). Repealed as of January 1, 2019, by its own provisions. Note: Termination clause affects Article 13, consisting of this section.)









CHAPTER 12.5 - [California State Lottery Act of 1984

ARTICLE 1 - General Provisions and Definitions

8880

Citation of Chapter

This Chapter shall be known and may be cited as the California State Lottery Act of 1984.

(Added November 6, 1984, by initiative Proposition 37.)



8880.1

Purpose and Intent

The People of the State of California declare that the purpose of this Act is support for preservation of the rights, liberties and welfare of the people by providing additional monies to benefit education without the imposition of additional or increased taxes.

The People of the State of California further declare that it is their intent that the net revenues of the California State Lottery shall not be used as substitute funds but rather shall supplement the total amount of money allocated for public education in California.

(Added November 6, 1984, by initiative Proposition 37.)



8880.2

Activities Not Affected

Except for the state-operated lottery established by this Chapter, nothing in this Chapter shall be construed to repeal or modify existing State law with respect to the prohibition of casino gambling, punch boards, slot machines, dog racing, video poker or blackjack machines paying prizes, or any other forms of gambling.

(Added November 6, 1984, by initiative Proposition 37.)



8880.3

Prohibition on Use of State Funds

No appropriations, loans, or other transfer of State funds shall be made to the California State Lottery Commission except for a temporary line of credit for initial start-up costs as provided in this Act.

(Added November 6, 1984, by initiative Proposition 37.)



8880.4

Revenues of the state lottery shall be allocated so as to maximize the amount of funding allocated to public education, including from the first full fiscal year following enactment of the act adding Section 8880.4.5, as follows:

(a) Not less than 87 percent of the total annual revenues from the sale of state lottery tickets or shares shall be returned to the public in the form of prizes and net revenues to benefit public education.

(1) The commission shall determine the percentage of total annual revenues that shall be returned to the public in the form of prizes as described in this chapter, however the percentage shall not be less than 50 percent of the total revenues.

(2) (A) The percentage of the total annual revenues to be allocated to the benefit of public education, as specified in Section 8880.5, shall be established by the commission at a level that maximizes the total net revenues allocated to the benefit of public education.

(B) However, for the 1998–99 fiscal year and each fiscal year thereafter, 50 percent of any increase in the amount calculated pursuant to this paragraph from the amount calculated in the 1997–98 fiscal year shall be allocated to school districts and community college districts for the purchase of instructional materials, on the basis of an equal amount per unit of average daily attendance, as defined by law, and through a fair and equitable distribution system across grade levels.

(3) All unclaimed prize money shall revert to the benefit of public education, as provided for in subdivision (e) of Section 8880.32.

(4) All of the interest earned upon funds held in the State Lottery Fund shall be allocated to the benefit of public education, as specified in Section 8880.5. This interest is in addition to, and shall not be considered as any part of, the total annual revenues that are required to be allocated for the benefit of public education as specified in paragraph (2).

(5) No more than 13 percent of the total annual revenues shall be allocated for payment of expenses of the lottery as described in this chapter. To the extent that expenses of the lottery are less than 13 percent of the total annual revenues, any surplus funds also shall be allocated to the benefit of public education, as specified in this section or in Section 8880.5.

(b) Funds allocated for the benefit of public education pursuant to subdivision (a) are in addition to other funds appropriated or required under existing constitutional reservations for educational purposes. No program shall have the amount appropriated to support that program reduced as a result of funds allocated pursuant to subdivision (a). Funds allocated for the benefit of public education pursuant to subdivision (a) shall not supplant funds committed for child development programs.

(c) None of the following shall be considered revenues for the purposes of this section:

(1) Revenues recorded as a result of a nonmonetary exchange. “Nonmonetary exchange” means a reciprocal transfer, in compliance with generally accepted accounting principles, between the lottery and another entity that results in the lottery acquiring assets or services and the lottery providing assets or services.

(2) Reimbursements received by the lottery for the cost of goods or services provided by the lottery that are less than or equal to the cost of the same goods or services provided by the lottery.

(d) Reimbursements received in excess of the cost of the same goods and services provided by the lottery, as specified in paragraph (2) of subdivision (c), are not a part of the total annual revenues required to be allocated for the benefit of public education, as specified in paragraph (2) of subdivision (a). However, this amount shall be allocated for the benefit of public education as specified in Section 8880.5.

(e) This section shall become inoperative on April 1 of the year following notification from the Controller to the Legislature and the Governor that the events described in paragraphs (1) and (2) of subdivision (c) of Section 8880.4.5 have occurred, and as of the following January 1 is repealed, unless a later enacted statute, that is enacted before January 1 of that following year, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2010, Ch. 13, Sec. 1) by Stats. 2011, Ch. 56, Sec. 1. Effective January 1, 2012. Conditionally inoperative, on date prescribed in subd. (e). Repealed, by its own provisions, on January 1 following inoperative date. See later operative version, as amended by Sec. 2 of Ch. 56. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.4-1

Revenues of the state lottery shall be allocated as follows:

(a) Not less than 84 percent of the total annual revenues from the sale of state lottery tickets or shares shall be returned to the public in the form of prizes and net revenues to benefit public education.

(1) Fifty percent of the total annual revenues shall be returned to the public in the form of prizes as described in this chapter.

(2) At least 34 percent of the total annual revenues shall be allocated to the benefit of public education, as specified in Section 8880.5. However, for the 1998–99 fiscal year and each fiscal year thereafter, 50 percent of any increase in the amount calculated pursuant to this paragraph from the amount calculated in the 1997–98 fiscal year shall be allocated to school districts and community college districts for the purchase of instructional materials, on the basis of an equal amount per unit of average daily attendance, as defined by law, and through a fair and equitable distribution system across grade levels.

(3) All unclaimed prize money shall revert to the benefit of public education, as provided for in subdivision (e) of Section 8880.32.

(4) All of the interest earned upon funds held in the State Lottery Fund shall be allocated to the benefit of public education, as specified in Section 8880.5. This interest is in addition to, and shall not be considered as any part of, the 34 percent of the total annual revenues that is required to be allocated for the benefit of public education as specified in paragraph (2).

(5) No more than 16 percent of the total annual revenues shall be allocated for payment of expenses of the lottery as described in this chapter. To the extent that expenses of the lottery are less than 16 percent of the total annual revenues, any surplus funds also shall be allocated to the benefit of public education, as specified in this section or in Section 8880.5.

(b) Funds allocated for the benefit of public education pursuant to subdivision (a) are in addition to other funds appropriated or required under existing constitutional reservations for educational purposes. No program shall have the amount appropriated to support that program reduced as a result of funds allocated pursuant to subdivision (a). Funds allocated for the benefit of public education pursuant to subdivision (a) shall not supplant funds committed for child development programs.

(c) None of the following shall be considered revenues for the purposes of this section:

(1) Revenues recorded as a result of a nonmonetary exchange. “Nonmonetary exchange” means a reciprocal transfer, in compliance with generally accepted accounting principles, between the lottery and another entity that results in the lottery acquiring assets or services and the lottery providing assets or services.

(2) Reimbursements received by the lottery for the cost of goods or services provided by the lottery that are less than or equal to the cost of the same goods or services provided by the lottery.

(d) Reimbursements received in excess of the cost of the same goods and services provided by the lottery, as specified in paragraph (2) of subdivision (c), are not a part of the 34 percent of total annual revenues required to be allocated for the benefit of public education, as specified in paragraph (2) of subdivision (a). However, this amount shall be allocated for the benefit of public education as specified in Section 8880.5.

(e) This section shall become operative on April 1 of the year following notification from the Controller to the Legislature and the Governor that the events described in paragraphs (1) and (2) of subdivision (c) of Section 8880.4.5 have occurred.

(Amended (as added by Stats. 2010, Ch. 13, Sec. 2) by Stats. 2011, Ch. 56, Sec. 2. Effective January 1, 2012. Section is conditionally operative, on date prescribed in subd. (e). Note: Section 8880.4 originally was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.4.5

(a) Following the end of each full fiscal year, the commission shall calculate and report to the Controller and to the Legislature the amount of total net revenues allocated to the benefit of public education from the California State Lottery Education Fund for that fiscal year.

(b) To ensure increases in lottery net revenues allocated to public education, if in any one of the first five full fiscal years after the enactment of the act adding this section, the Controller determines that both of the events described in paragraphs (1) and (2) of subdivision (c) occur, then the Controller shall notify the Legislature and the Governor, and post that notification on the Controller’s Internet Web site, and on January 1 of the following year, both of the following shall occur:

(1) The amendments made to Sections 8880.4, 8880.63, and 8880.64 by the act adding this section shall become inoperative.

(2) Sections 8880.4, 8880.63, and 8880.64, as they existed prior to the effective date of the act adding this section shall become operative.

(c) No later than December 31 following each of the first five fiscal years in which the amendments made by the act adding this section are in effect, the Controller shall report to the Legislature whether either of the following occurred in the prior fiscal year:

(1) The total net revenues allocated to the benefit of public education from the California State Lottery Education Fund are less than the total net revenues allocated to the benefit of public education in the last full fiscal year prior to the enactment of the act adding this section.

(2) The annual average of total net revenues allocated to the benefit of public education from the California State Lottery Education Fund after the enactment of the act adding this section is less than the total net revenues allocated to the benefit of public education in the last full fiscal year prior to the enactment of the act adding this section, adjusted for an annual growth rate of 1.8 percent or the actual growth rate of lottery revenues since enactment of the act adding this section, whichever is greater.

(d) If the conditions specified in subdivision (c) do not occur, then in subsequent fiscal years, to ensure continued growth in lottery net revenues allocated to public education, the commission, when setting the percentage required in subparagraph (A) of paragraph (2) of subdivision (a) of Section 8880.4, shall ensure that net revenues allocated to public schools are at least as much as were allocated on average in the prior five fiscal years, and increased in proportion to any upward increases in lottery net revenues.

(e) At the end of the first five full fiscal years following enactment of the act adding this section, the Controller shall convene a lottery review group to consist of the Controller, the Superintendent of Public Instruction, and the chairperson of the commission. The review group shall report to the Legislature, no later than March 31 following the final fiscal year, on whether the amendments made by the act adding this section have furthered the purposes of the California State Lottery Act of 1984 as intended.

(f) This section shall become inoperative on April 1 of the year following notification from the Controller to the Legislature and the Governor that the events described in paragraphs (1) and (2) of subdivision (c) have occurred, and as of the following January 1 is repealed, unless a later enacted statute, that is enacted before January 1 of that following year, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 56, Sec. 3. Effective January 1, 2012. Conditionally inoperative, on date prescribed in subd. (f). Repealed, by its own provisions, on January 1 following inoperative date.)



8880.5

Allocations for education:

The California State Lottery Education Fund is created within the State Treasury, and is continuously appropriated for carrying out the purposes of this chapter. The Controller shall draw warrants on this fund and distribute them quarterly in the following manner, provided that the payments specified in subdivisions (a) to (g), inclusive, shall be equal per capita amounts.

(a) (1) Payments shall be made directly to public school districts, including county superintendents of schools, serving kindergarten and grades 1 to 12, inclusive, or any part thereof, on the basis of an equal amount for each unit of average daily attendance, as defined by law and adjusted pursuant to subdivision (l).

(2) For purposes of this paragraph, in each of the 2008–09, 2009–10, 2010–11, 2011–12, 2012–13, 2013–14, and 2014–15 fiscal years, the number of units of average daily attendance in each of those fiscal years for programs for public school districts, including county superintendents of schools, serving kindergarten and grades 1 to 12, inclusive, shall include the same amount of average daily attendance for classes for adults and regional occupational centers and programs used in the calculation made pursuant to this subdivision for the 2007–08 fiscal year.

(b) Payments shall also be made directly to public school districts serving community colleges, on the basis of an equal amount for each unit of average daily attendance, as defined by law.

(c) Payments shall also be made directly to the Board of Trustees of the California State University on the basis of an amount for each unit of equivalent full-time enrollment. Funds received by the trustees shall be deposited in and expended from the California State University Lottery Education Fund, which is hereby created or, at the discretion of the trustees, deposited in local trust accounts in accordance with subdivision (j) of Section 89721 of the Education Code.

(d) Payments shall also be made directly to the Regents of the University of California on the basis of an amount for each unit of equivalent full-time enrollment.

(e) Payments shall also be made directly to the Board of Directors of the Hastings College of the Law on the basis of an amount for each unit of equivalent full-time enrollment.

(f) Payments shall also be made directly to the Department of the Youth Authority for educational programs serving kindergarten and grades 1 to 12, inclusive, or any part thereof, on the basis of an equal amount for each unit of average daily attendance, as defined by law.

(g) Payments shall also be made directly to the two California Schools for the Deaf, the California School for the Blind, and the three Diagnostic Schools for Neurologically Handicapped Children, on the basis of an amount for each unit of equivalent full-time enrollment.

(h) Payments shall also be made directly to the State Department of Developmental Services and the State Department of State Hospitals for clients with developmental or mental disabilities who are enrolled in state hospital education programs, including developmental centers, on the basis of an equal amount for each unit of average daily attendance, as defined by law.

(i) No Budget Act or other statutory provision shall direct that payments for public education made pursuant to this chapter be used for purposes and programs (including workload adjustments and maintenance of the level of service) authorized by Chapters 498, 565, and 1302 of the Statutes of 1983, Chapter 97 or 258 of the Statutes of 1984, or Chapter 1 of the Statutes of the 1983–84 Second Extraordinary Session.

(j) School districts and other agencies receiving funds distributed pursuant to this chapter may at their option utilize funds allocated by this chapter to provide additional funds for those purposes and programs prescribed by subdivision (i) for the purpose of enrichment or expansion.

(k) As a condition of receiving any moneys pursuant to subdivision (a) or (b), each school district and county superintendent of schools shall establish a separate account for the receipt and expenditure of those moneys, which account shall be clearly identified as a lottery education account.

(l) Commencing with the 1998–99 fiscal year, and each year thereafter, for purposes of subdivision (a), average daily attendance shall be increased by the statewide average rate of excused absences for the 1996–97 fiscal year as determined pursuant to the provisions of Chapter 855 of the Statutes of 1997. The statewide average excused absence rate, and the corresponding adjustment factor required for the operation of this subdivision, shall be certified to the Controller by the Superintendent of Public Instruction.

(m) It is the intent of this chapter that all funds allocated from the California State Lottery Education Fund shall be used exclusively for the education of pupils and students and no funds shall be spent for acquisition of real property, construction of facilities, financing of research, or any other noninstructional purpose.

(Amended by Stats. 2014, Ch. 442, Sec. 1. Effective September 18, 2014. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37 (the California State Lottery Act of 1984).)



8880.6

Other Statutory Provisions

Sections 320, 321, 322, 323, 324, 325, 326, and 328 of the Penal Code do not apply to the California State Lottery or its operations. This exemption applies only to the operators of the Lottery and shall not be construed to change existing law relating to lotteries operated by persons or entities other than the Lottery.

(Amended by Stats. 1986, Ch. 848, Sec. 1. Effective September 17, 1986. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.7

Governing Definitions

The definitions contained in this Chapter shall govern the construction of this Chapter unless the context requires otherwise.

(Added November 6, 1984, by initiative Proposition 37.)



8880.8

“Lottery” or “California State Lottery”

“Lottery” or “California State Lottery” means the California State Lottery created and operated pursuant to this Chapter.

(Added November 6, 1984, by initiative Proposition 37.)



8880.9

“Commissioner”

“Commissioner” means one of the members of the Lottery Commission appointed by the Governor pursuant to this Chapter to oversee the California State Lottery.

(Added November 6, 1984, by initiative Proposition 37.)



8880.10

“Director”

“Director” means the Director of the California State Lottery appointed by the Governor pursuant to this Chapter as the chief administrator of the California State Lottery.

(Added November 6, 1984, by initiative Proposition 37.)



8880.11

“Lottery Commission” or “Commission”

“Lottery Commission” or “Commission” means the five members appointed by the Governor pursuant to this Chapter to oversee the Lottery and the Director.

(Added November 6, 1984, by initiative Proposition 37.)



8880.12

“Lottery Game”

“Lottery Game” means any procedure authorized by the commission whereby prizes are distributed among persons who have paid, or who have unconditionally agreed to pay, for tickets or shares which provide the opportunity to win those prizes.

(Amended by Stats. 2000, Ch. 509, Sec. 1. Effective January 1, 2001. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.13

“Lottery Game Retailer”

“Lottery Game Retailer” means a person or organization with whom the Lottery Commission may contract for the purpose of selling tickets or shares in Lottery Games to the public.

(Amended by Stats. 1986, Ch. 55, Sec. 3. Effective April 16, 1986. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.14

“Lottery Contractor”

“Lottery Contractor” means a person or organization with whom the Lottery has contracted for the purpose of providing goods and services required by the Lottery.

(Amended by Stats. 1989, Ch. 917, Sec. 1. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)






ARTICLE 2 - California State Lottery Commission

8880.15

Creation of Commission

The California State Lottery Commission is hereby created in state government.

(Added November 6, 1984, by initiative Proposition 37.)



8880.16

Membership; Appointment; Vacancies; Political Affiliation; Removal

(a) The Commission shall consist of five members appointed by the Governor with the advice and consent of the Senate.

(b) The members shall be appointed for terms of five years, except of those who are first appointed, one member shall be appointed for a term of two years, one member shall be appointed for a term of three years, one member shall be appointed for a term of four years, and two member shall be appointed for a term of five years

(c) All initial appointments shall be made within 30 days of the effective date of this Chapter.

(d) Vacancies shall be filled within 30 days by the Governor, subject to the advice and consent of the Senate, for the unexpired portion of the term in which they occur.

(e) No more than three members of the Commission shall be members of the same political party.

(f) The Governor may remove any Commissioner upon notification to the Commission and the Secretary of State.

(Added November 6, 1984, by initiative Proposition 37.)



8880.17

Qualifications of Commissioners

At least one of the Commissioners shall have a minimum of five years experience in law enforcement, and at least one of the Commissioners shall be a certified public accountant.

(Added November 6, 1984, by initiative Proposition 37.)



8880.18

Compensation and Expenses

Commissioners shall be compensated at the rate of one hundred dollars ($100) for each day they are engaged in commission business. Commission members shall be reimbursed for actual expenses incurred on commission business, including necessary travel expenses as determined by the Department of Human Resources.

(Amended by Stats. 2012, Ch. 665, Sec. 44. Effective January 1, 2013. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.19

Annual Selection of Chairperson

The Commission shall select annually from its membership a chairperson. The chairperson shall have the power to convene special meetings of the Commission upon 48 hours’ written notice to members of the Commission.

(Amended by Stats. 1986, Ch. 55, Sec. 5. Effective April 16, 1986. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.20

Meetings

Meetings of the Commission shall be open and public in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3).

(Amended by Stats. 1989, Ch. 917, Sec. 2. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.21

Quorum; Voting

A quorum shall consist of three members of the Commission. All decisions of the Commission shall be made by a majority vote of the Commission.

(Amended by Stats. 1985, Ch. 1517, Sec. 2. Effective October 2, 1985. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.22

The Commission shall make quarterly reports of the operation of the Lottery to the Governor, the Attorney General, the Controller, the Treasurer, and the Legislature. The reports shall be due 75 days after the close of the quarter for which the information is being required. The reports shall include a full and complete statement of lottery revenues, prize disbursements, expenses, net revenues, and all other financial transactions involving lottery funds, including a statement of assets, statement of revenues, expenses, changes in net assets, and changes in financial position with all attached financial notes.

(Amended by Stats. 2004, Ch. 438, Sec. 1. Effective January 1, 2005. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.23

Appointment of Director; Removal

The Governor, with the advice and consent of the Senate, shall appoint a Director within thirty days of the effective day of this Chapter. The Governor may remove the Director upon notification to the Commission and the Secretary of State. The Director shall be responsible for managing the affairs of the Commission. The Director shall be qualified by training and experience to direct the operations of a state-operated lottery.

(Added November 6, 1984, by initiative Proposition 37.)






ARTICLE 3 - Powers and Duties of the Commission

8880.24

Powers and Duties of the Commission

(a) The California State Lottery Commission shall exercise all powers necessary to effectuate the purposes of this chapter. In all decisions, the commission shall take into account the particularly sensitive nature of the California State Lottery and shall act to promote and ensure integrity, security, honesty, and fairness in the operation and administration of the Lottery.

(b) In decisions relating to advertising and promotion of the California State Lottery, the commission shall ensure that the California State Lottery complies with both the letter and spirit of the laws governing false and misleading advertising, including Section 17500 et seq. of the Business and Professions Code. The commission shall also ensure that the overall estimated odds of winning some prize or prizes in a particular lottery game are posted on all television and print advertising, exclusive of outdoor advertising displays, signs, or banners, related to that game.

(Amended by Stats. 2000, Ch. 131, Sec. 1. Effective January 1, 2001. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.25

Operation of the Lottery

The Lottery shall be initiated and operated so as to produce the maximum amount of net revenues to supplement the total amount of money allocated for public education in California.

(Amended by Stats. 1989, Ch. 917, Sec. 3. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.25.5

(a) Notwithstanding any other provision of law, the Lottery Commission may do all of the following:

(1) Purchase and sell assets in its own name.

(2) Invest funds on deposit in the State Lottery Fund within or outside the State Treasury system.

(3) Purchase and sell securities, including entering into bond purchase agreements with the state to purchase state general obligation bonds, or invest in other evidence of indebtedness issued by the state, including, but not limited to, notes issued pursuant to Part 5 (commencing with Section 17300) of Division 4 or warrants issued pursuant to Part 4 (commencing with Section 17000) of Division 4.

(b) The bonds or other evidence of indebtedness specified in subdivision (a), upon delivery to the Lottery Commission, shall, for all purposes, be valid and binding obligations of the issuer thereof, be validly issued and outstanding in accordance with their stated terms, and shall not be deemed to be owned by or on behalf of the issuer thereof.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 24, Sec. 1. Effective July 29, 2009.)



8880.26

(a) The provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 are not applicable to any rule or regulation promulgated by the commission.

(b) Section 2889 of the Public Utilities Code shall not be applicable to any live, recorded, or recorded-interactive audio text access telephone service under contract to the commission, as of the effective date of the act adding this subdivision, that provides the public with lottery game draw results.

(c) The provisions of the Public Contract Code shall not apply to expenditures made by the lottery in furtherance of its duty to produce the maximum amount of net revenues.

(Amended by Stats. 2008, Ch. 764, Sec. 8. Effective November 14, 2008. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.27

Meetings with the Director

The Commission shall meet with the Director not less than once each quarter to make recommendations and set policy, to approve or reject reports of the Director and transact such other business that may be properly brought before it.

(Added November 6, 1984, by initiative Proposition 37.)



8880.28

(a) The commission shall promulgate regulations specifying the types of lottery games to be conducted by the lottery, provided:

(1) No lottery game may use the theme of roulette, dice, baccarat, blackjack, Lucky 7s, draw poker, slot machines, or dog racing.

(2) In lottery games utilizing tickets, each ticket in these games shall bear a unique number distinguishing it from every other ticket in that game; and no name of an elected official shall appear on these tickets.

(3) In games utilizing computer terminals or other devices, no coins or currency shall be dispensed as prizes to players from these computer terminals or devices.

(b) Notwithstanding subdivision (a), no changes in the types of games or methods of delivery of these games that incorporate technologies or mediums that did not exist, were not widely available, or were not commercially feasible at the time of the enactment of this chapter in 1984 shall be made, unless all of the following conditions are met:

(1) This chapter is amended by statute to expressly authorize these changes.

(2) The act making the amendments contains express legislative findings that the amendments are consistent with the terms of, and further the purposes of, this chapter.

(3) The amendments comport with applicable state and federal law.

(c) For purposes of this section, a change in the method of delivery means a material change in the way a consumer directly interacts with the game.

(d) Subdivision (b) does not apply to technological changes implemented prior to October 11, 1993.

(e) This section does not limit any internal technological changes made to the equipment or components utilized by the lottery.

(Amended by Stats. 2003, Ch. 83, Sec. 1. Effective January 1, 2004. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.29

(a) The commission shall promulgate regulations that specify the number and value of prizes for winning tickets or shares in each lottery game including, without limitation, cash prizes, merchandise prizes, prizes consisting of deferred payments or annuities, and prizes of tickets or shares in the same lottery game or other games conducted by the lottery, provided:

(1) In lottery games utilizing tickets, the overall estimated odds of winning some prize or some cash prize as appropriate for the lottery game shall be printed on each ticket or on a play slip.

(2) A detailed tabulation of the estimated number of prizes of each particular prize denomination that are expected to be awarded in each lottery game, or the estimated odds of winning the prizes, shall be available at each location at which tickets or shares in the lottery games are offered for sale to the public.

(b) Annuity contracts that are purchased for prizes shall be exempt from the requirements of Section 8880.57.

(Amended by Stats. 1994, Ch. 377, Sec. 1. Effective August 29, 1994. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.30

The commission shall promulgate regulations that specify the method for determining winners in each lottery game, provided:

(a) A lottery game may be based on the results of a horse race with the consent of the association conducting the race and the California Horse Racing Board. Any compensation received by an association for the use of its races to determine the winners of a lottery game shall be divided equally between commissions and purses.

(b) If a lottery game utilizes a drawing of winning numbers, a drawing among entries, or a drawing among finalists, the drawings shall always be open to the public. No manual or physical selection in the drawings shall be conducted by any employee of the Lottery. Except for computer automated drawings, drawings shall be witnessed in person or via live audio and video feed by an independent lottery contractor having qualifications established by the commission. Any equipment used in the drawings shall be inspected in person or via live audio and video feed by the independent lottery contractor and an employee of the Lottery both before and after the drawings. The drawings and the inspections shall be both audio and video recorded.

(c) It is the intent of this chapter that the commission may use any of a variety of existing or future methods or technologies in determining winners.

(Amended by Stats. 2013, Ch. 152, Sec. 1. Effective August 26, 2013. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.31

Sale Price of Tickets and Shares

The Commission shall promulgate rules and regulations specifying the retail sales price for each ticket or share for each Lottery Game, provided:

(a) Except as provided in subdivision (b), no ticket or share shall be sold for more or less than the retail sales price established by the Commission.

(b) The retail price of each ticket or share in any Lottery Game conducted by the Lottery shall be at least one dollar ($1), except to the extent of any discounts authorized by the Commission.

(Amended by Stats. 1989, Ch. 917, Sec. 4. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.321

The commission shall promulgate regulations to establish a system of verifying the validity of prizes and to effect payment of the prizes, provided that:

(a) For convenience of the public, lottery game retailers may be authorized by the commission to pay winners of up to six hundred dollars ($600) after performing validation procedures on their premises appropriate to the lottery game involved.

(b) No prize may be paid arising from tickets or shares that are stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received or not recorded by the lottery by applicable deadlines, lacking in captions that confirm and agree with the lottery play symbols required by the lottery game involved, purchased by a minor, or not in compliance with additional specific rules and regulations and confidential validation and security tests appropriate to the particular lottery game. The lottery may pay a prize even though the actual winning ticket is not received by the lottery if the lottery validates the claim for the prize based upon substantial proof. “Substantial proof” means any evidence that would permit the lottery to use established validation procedures, as specified in lottery regulations, to validate the claim.

The commission may require that any form relating to a claim for a prize shall be signed under penalty of perjury. This declaration shall meet the requirements of Section 2015.5 of the Code of Civil Procedure.

(c) No particular prize in any lottery game shall be paid more than once.

(d) The commission may specify that winners of less than twenty-five dollars ($25) claim the prizes from either the same lottery game retailer from whom the ticket or share was purchased or from the lottery itself.

(e) Players shall have the right to claim prize money for 180 days after the drawing or the end of the lottery game or play in which the prize was won, or, if a multistate lottery game, up to one year for jackpots and grand prizes. The commission may define shorter time periods for eligibility for participation in, and entry into, drawings involving entries or finalists. If a valid claim is not made for a prize directly payable by the commission or for any online game prize within the period applicable for that prize, the unclaimed prize money shall be treated as set forth in subdivision (a) of Section 8880.4 or, commencing with the 2009–10 fiscal year, be treated as total revenues as set forth in Section 8880.4.5.

(f) After the expiration of the claim period for prizes for each lottery game, the commission shall make available a detailed tabulation of the total number of tickets or shares actually sold in a lottery game and the total number of prizes of each prize denomination that were actually claimed and paid directly by the commission.

(g) A ticket or share shall not be purchased by, and a prize shall not be paid to, a member of the commission, any officer or employee of the commission, any officer or employee of the Controller who is designated in writing by the Controller as having possible access to confidential lottery information, programs, or systems, or any spouse, child, brother, sister, or parent of that person who resides within the same household of the person. Any person who knowingly sells or purchases a ticket or share in violation of this section, or who knowingly claims or attempts to claim a prize with a ticket or share that was purchased or sold in violation of this section, is guilty of a misdemeanor.

(h) No prize shall be paid to any person under the age of 18 years. Any person who knowingly claims or attempts to claim a prize with a ticket or share purchased by a person under the age of 18 years is guilty of a misdemeanor.

(Amended by Stats. 2009, Ch. 207, Sec. 1. Effective October 11, 2009. Note: This section was added by Stats. 1995, Ch. 363. It contains much of the subject matter formerly in Section 8880.32, which was added on Nov. 6, 1984, by initiative Prop. 37, and ultimately repealed by Ch. 363.)



8880.325

The right of any person to a prize shall not be assignable, except that the payment of any prize may be assigned, in whole or in part, as provided by Section 8880.326 and this section, under any of the following circumstances:

(a) An assignment executed by the prizewinner on a form approved by, and filed with, the commission during the prizewinner’s lifetime in accordance with regulations adopted by the commission, to a trust that by its terms is revocable, and that is established by the prizewinner for the benefit of the prizewinner as a beneficiary and governed by the laws of the state.

(b) An appropriate judicial order appointing a conservator or a guardian for the protection of the prizewinner, or for adjudicating rights to, or ownership of, the prize.

(c) An assignment, as collateral, to a person to secure a loan pursuant to Division 9 (commencing with Section 9101) of the Commercial Code. The assignment as collateral of the right to receive payment of a prize shall be subject to all of the following:

(1) All security agreements, rights of the prizewinner, and rights of the secured creditor shall be determined pursuant to the laws of the state.

(2) In the event of a default under the loan or security agreement, the secured creditor’s rights shall be limited to receiving the regular payments made by the lottery, based on the prizewinner’s right to receive a regular prize payment until the obligation has been paid in full or the prize has been paid in full, whichever occurs first. Notwithstanding Division 9 (commencing with Section 9101) of the Commercial Code, the secured creditor shall not have the right to sell or assign the prizewinner’s rights to payments to itself or to any other person. This section shall not limit the secured creditor’s right to sell, assign, or transfer the obligation of the debtor and related security interest to a third party.

(3) The prizewinner and secured creditor may agree, and may jointly instruct the lottery, to directly deposit all prizewinning payments into an account maintained by the prizewinner at a federally insured financial institution located within the state. This account may be subject to the secured creditor’s lien. Upon receipt of these instructions, the lottery shall continue to deposit all payments due to the prizewinner into the account until the lottery receives notification from both the secured creditor and the prizewinner that the payments are to be made to an account maintained at another bank, or that the secured creditor releases or terminates the security interest in the prizewinner’s payments.

(4) (A) The prizewinner, pursuant to an order of the court obtained in compliance with subdivision (d), may direct the lottery to make the prize payments, in whole or in part, directly to the secured creditor. A direction to the lottery to make a prize payment to a secured creditor shall not, in itself, constitute an assignment of the prize payment to the secured creditor.

(B) For purposes of this paragraph and subdivision (d), “assignee” and “secured creditor” are synonymous, and “assignment” or “prize payment” means the payment that is directed to be paid to the secured creditor.

(5) For purposes of perfecting the security interest of the secured creditor, the right of the prizewinner to receive payments is deemed to be a contract right that is perfected by the filing of a financing statement with the office of the Secretary of State.

(6) A copy of the security agreement, an endorsed copy of the financing statement, and the joint instruction to deposit the prizewinner’s payments directly into an account, if any, at the financial institution shall be filed with the lottery. Notwithstanding the security interest granted a creditor, all lottery payments shall be made payable directly to the prizewinner, except as follows:

(A) Payments sent directly to the financial institution designated pursuant to paragraph (3).

(B) In the event of a default under the security agreement or obligation it secures, payments sent directly to the secured creditor pursuant to an order of a court of competent jurisdiction determining that the payments are to be made directly to the secured creditor.

(7) Upon the termination or release of the security interest, the secured creditor shall file an endorsed copy of the release or termination of the security interest with the lottery.

(d) Except as provided in subdivision (k), an assignment of future payments to another person designated pursuant to an appropriate judicial order of a California superior court or a federal court having jurisdiction over property located within California, if the court determines and states in its order all of the following:

(1) That the prizewinner was represented by independent legal counsel whose name and State Bar of California number appears as counsel of record on all pleadings filed in all court proceedings. The prizewinner’s legal counsel shall appear as counsel of record at any proceedings that are required by the court.

(2) That the prizewinner has represented to the court, either by sworn testimony if a personal appearance is required by the court, or by written declaration filed with the court under penalty of perjury, and that the court has determined these representations to be true and correct, that the prizewinner (A) has reviewed and understands the terms and effects of the assignment, (B) understands that he or she will not receive the prize payments, or portions thereof, for the years assigned, (C) has entered into the agreement of his or her own free will without undue influence or duress and not under the influence of drugs or alcohol, (D) has had an opportunity to retain independent financial and tax advice, and (E) has been represented by independent legal counsel, who has advised the prizewinner of his or her legal rights and obligations under the assignment.

(3) It shall be the responsibility of the prizewinner to bring to the attention of the court, either by sworn testimony or by written declaration submitted under penalty of perjury, the existence or nonexistence of a current spouse. If married, the prizewinner shall identify his or her spouse and submit to the court a signed and notarized statement wherein the spouse consents to the assignment. If the prizewinner is married, and the notarized statement is not presented to the court, the court shall determine, to the extent necessary and as appropriate under applicable law, the ability of the prizewinner to make the proposed assignment without the spouse’s consent.

(4) The specific prize payment or payments assigned, or any portion thereof, including the dates and amounts of the payments to be assigned, the years in which each payment is to begin and end, the gross amount of the annual payments assigned before taxes, the prizewinner’s name as it appears on the lottery claim form, the full legal name of the assignor if different than the prizewinner’s name as it appears on the lottery claim form, the assignor’s social security or tax identification number, the assignee’s full legal name and social security or tax identification number, and, if applicable, the citizenship or resident alien number of the assignee if a natural person.

(5) Expressly identifies the amount, the date if available, any nonspouse coowner, claimant, or lienholder, and the interests, liens, security interests, assignments, or offsets asserted by the state or other persons against any of the prize payments, including, but not limited to, those payments that are the subject of the proposed assignment as those interests, liens, security interests, assignments, or offsets have been represented to the court by the prizewinner in a written declaration signed under penalty of perjury and filed with the court.

(6) That the lottery and the State of California are not parties to the proceeding, and that the lottery and the state may rely upon the order in disbursing the prize payments that are the subject of the order. Further, that upon payment of prize moneys pursuant to an order of the court, the lottery, the director, the commission, and the employees of the lottery and the state shall be discharged of all liability for the prize paid, and these persons and entities shall have no duty or obligation to any person asserting another interest in, or right to receive, the prize payment.

(7) That the prizewinner or the proposed assignee has obtained and filed with the court a notification from the lottery of any liens, levies, or claims, and from the Controller’s office of any offsets, asserted as of that time against the prizewinner, as reflected in their respective official records as of the time of the notification. The date of the notification shall not be more than 20 days prior to the court hearing, unless extended by the court.

(e) The assignment of the right to receive any prize payment or payments by the prizewinner pursuant to subdivision (d) shall be conditioned on the following terms, conditions, and rights, which may not be waived or modified by the prizewinner:

(1) The payment of moneys to, or on behalf of, the prizewinner by the assignee, in consideration for the assignment of the prize payment or payments, shall be made in full prior to the time when, under the terms of the assignment, the lottery is required to make the first prize payment to the assignee, or may be made in two installments, the first being paid prior to the time when, under the terms of the assignment, the lottery is required to make the first prize payment to the assignee and the second installment within 11 months thereafter. The second installment shall not be in an amount that exceeds the first installment. Notwithstanding this paragraph, any other installment payment schedule is permitted if the installment obligation relating to the installments is guaranteed by a financial institution, as defined in paragraph (2) of subdivision (a) of Section 4981 of the Financial Code, or a brokerage firm that is a member of the Securities Investor Protection Corporation (SIPC), as required by the federal Securities Investor Protection Act of 1970 (15 U.S.C. Sec. 78aaa et seq.).

(2) If the prizewinner elects to accept the consideration to be paid for the assignment in two installments as provided in paragraph (1), the prizewinner shall have a special lien for the balance of any payment due, effective without any further action, agreement, or notice, on any of the prize payments assigned by the prizewinner for the payment of moneys from the assignee. This lien shall terminate upon the prizewinner receiving actual payment of the moneys. The tendering of a check, payment instrument, or recital of payment shall not constitute actual payment of moneys for the purposes of this paragraph. Notwithstanding this paragraph, if a prizewinner accepts an installment obligation guaranteed by a Federal Deposit Insurance Corporation (FDIC) or SIPC insured entity, then the lien created by this section shall automatically terminate upon delivery of the installment obligation.

(3) The Legislature finds and declares that the creation of a statutory lien in favor of a prizewinner is necessary to protect the rights of the prizewinner from any creditors, subsequent bankruptcy trustees of the assignee, or from any subsequent assignees when the prizewinner has not received full payment for the assigned prize payments.

(f) Prior to the assignment of any prize as provided in subdivisions (c) and (d), the Controller shall determine whether the prizewinner owes any obligation that is subject to offset under Article 2 (commencing with Section 12410) of Chapter 5 of Part 2 of Division 3, and shall provide written notification of that determination to the lottery and to the Secretary of State.

(g) If the lottery determines that the court order issued pursuant to subdivision (d) is complete and correct in all respects, the lottery shall send the prizewinner and the assignee or assignees written confirmation of receipt of the court-ordered assignment and of the lottery’s intention to rely on that assignment in making future payments to the assignee or assignees named in the court order.

(h) Notwithstanding any other law, by entering into an agreement to assign any prize payments pursuant to subdivision (c) or (d), a prizewinner shall be deemed to have waived any statutory period of limitation as to the State of California enforcing any rights against annual prize payments due after the last assigned payment is paid or released, if assigned as collateral, from the lien granted the secured creditor.

(i) The assignment of prize payments pursuant to either subdivision (c) or (d) shall not be valid or allowed for the final three annual prize payments from the lottery to the prizewinner unless the contract assigning all or any part of the final three annual prize payments is entered into on or after the effective date of the act adding this subdivision.

(j) Any loans made to a prizewinner pursuant to this section shall be exempt from the usury provisions of Article XV of the California Constitution with respect to an assignment of a lottery prize as collateral to secure a loan.

(k) (1) Notwithstanding any other provision of this section, a prizewinner shall not have the right to assign prize payments pursuant to subdivision (d), or to direct the payment of a prize pursuant to paragraph (4) of subdivision (c), if either of the following occurs:

(A) The issuance by the United States Internal Revenue Service (IRS) of a technical rule letter, revenue ruling, or other public ruling of the IRS in which the IRS determines that, based upon the right of assignment provided in subdivision (d), a California lottery prizewinner who does not assign any prize payments pursuant to subdivision (d) would be subject to an immediate income tax liability for the value of the entire prize rather than annual income tax liability for each installment when paid.

(B) The issuance by a court of competent jurisdiction of a published decision holding that, based upon the right of assignment provided in subdivision (d), a California lottery prizewinner who does not assign any prize payments pursuant to subdivision (d) would be subject to an immediate income tax liability for the value of the entire prize rather than annual income tax liability for each installment when paid.

(2) Upon receipt of a letter or ruling from the IRS or a published decision of a court of competent jurisdiction, as specified in paragraph (1), the director shall immediately file a copy of that letter, ruling, or published decision with the Secretary of State. Immediately upon the filing by the director of a letter, ruling, or published decision with the Secretary of State, a prizewinner shall be ineligible to assign a prize pursuant to subdivision (d), or to direct the payment of a prize pursuant to paragraph (4) of subdivision (c).

(Amended by Stats. 2013, Ch. 273, Sec. 1. Effective September 9, 2013.)



8880.326

Upon the death of the prizewinner, the prize may be paid by any of the following methods:

(a) To the trustee of a trust established pursuant to subdivision (a) of Section 8880.325, or, if the trust has been terminated, to those beneficiaries entitled to distribution under Section 8880.325.

(b) To one or more beneficiaries designated on a form approved by the commission for that purpose, executed by the prizewinner, filed with the commission in accordance with regulations adopted by the commission to govern those designations, and in effect upon the prizewinner’s death.

(c) In the absence of an assignment to a trust or a beneficiary designation, the prizewinner’s prize may be paid, as follows:

(1) To the personal representative of the testate or intestate estate of a deceased prizewinner upon receipt by the commission of a court order and letters appointing an executor, administrator, or other personal representative of the estate of the deceased prizewinner, or pursuant to a final order of distribution.

(2) As provided under Part 1 (commencing with Section 13000) or Part 2 (commencing with Section 13500) of Division 8 of the Probate Code.

(3) To a person or persons designated under an appropriate judicial order adjudicating rights to the ownership of the prize.

(Added by Stats. 1995, Ch. 363, Sec. 4. Effective August 4, 1995.)



8880.327

For any assignments, transfers, or security interests provided for in Sections 8880.325 and 8880.326, the following shall apply:

(a) The commission may establish a reasonable fee for all expenses incurred in order to comply with Section 8880.325 or 8880.326 relating to an authorized assignment, transfer, or security interest. The fee may be deducted from the prize moneys paid by the lottery pursuant to Section 8880.325 or 8880.326.

(b) Upon the payment of prize moneys pursuant to Section 8880.325 or 8880.326 or an order of a court, the lottery, the director, the commission, and the employees of the lottery and the state shall be discharged of any and all liability for the prize paid, and they shall have no duty or obligation to any persons asserting another interest in, or right to receive, the prize payment.

(c) The commission shall adopt regulations necessary to implement Section 8880.325 or 8880.326 allowing for a limited right of prizewinners to assign their rights to prize payments and setting the reasonable fee for expenses to be recovered by the lottery. The regulations shall be consistent with and shall further the Legislature’s intent that prizewinners who wish to do so should be afforded the opportunity to currently enjoy more of their winnings as provided by Section 1 of Chapter 890 of the Statutes of 1994. If the commission deems it necessary, the regulations may require, as a condition to any voluntary assignment pursuant to subdivision (d) of Section 8880.325, that the prizewinner be represented by independent legal counsel and receive independent financial and tax advice concerning the effect of the assignment.

(Added by Stats. 1995, Ch. 363, Sec. 5. Effective August 4, 1995.)



8880.33

(a) The commission shall promulgate regulations specifying the manner of distribution, dissemination, or sale of lottery tickets or shares to lottery game retailers or directly to the public, and the incentives, if any, for lottery employees engaged in the distribution or sales activities.

(b) The commission shall also make available upon request to lottery game retailers a model agreement to govern the division of prizes among multiple purchasers of a winning ticket or tickets purchased through a group purchase or pooling arrangement.

(Amended by Stats. 1992, Ch. 500, Sec. 4. Effective August 17, 1992. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.335

The commission may promulgate regulations to authorize the use of an electronic or electromechanical device to dispense lottery tickets to be used in the play of any lottery game, if the device satisfies all of the following specifications:

(a) The lottery ticket dispenser dispenses a paper or cardboard ticket that provides the purchaser of the ticket with an opportunity to win a prize in a lottery game, and the ticket fits one of the following descriptions:

(1) The ticket has an ascertainable prize value, including a null prize value or an opportunity to enter another lottery game at the time it is dispensed, provided that the prize value of the ticket may be revealed to the purchaser of the ticket only after the purchaser has removed the ticket from the dispenser and only by physically removing a covering that hides numbers or symbols that are imprinted on the ticket.

(2) The ticket has no value at the time it is dispensed, except for restitution of the purchase price, but may acquire a redemption value as the result of a draw that occurs after the ticket is dispensed.

(b) If the lottery ticket dispenser dispenses tickets described in paragraph (1) of subdivision (a), then neither the operation or functioning of the ticket dispenser nor the operation or functioning of any component, subcomponent, part, chip, or program of the ticket dispenser, or of any device in direct or indirect communication with the ticket dispenser, may affect the probability that a ticket that is dispensed will have a prize value other than a null prize value.

(c) If a lottery ticket dispenser includes any component, subcomponent, mechanism, or feature that is capable of generating numbers or symbols for use in the play of a lottery game, or if the lottery ticket dispenser communicates directly or indirectly with any device that includes any component, subcomponent, mechanism, or feature that is capable of generating numbers or symbols for use in the play of a lottery game, that component, subcomponent, mechanism, or feature may be used only in the production and dispensing of lottery tickets described in paragraph (2) of subdivision (a).

(d) A lottery ticket dispenser that dispenses tickets described in paragraph (2) of subdivision (a) shall not also be the device used in the subsequent draw to determine winning tickets and shall not be capable of causing, directly or indirectly, the operation of any device used in the subsequent draw to determine winning tickets.

(e) The lottery ticket dispenser shall not make change or otherwise dispense coins, currency, or any thing of value other than a lottery ticket.

(f) No lottery ticket dispenser that utilizes a television monitor or video screen shall display or reproduce the image or facsimile of, or any other visual representation of, a lottery ticket that will be or has been dispensed or issued from that lottery ticket dispenser. Nothing herein shall preclude the use of television monitors or video screens to transmit messages about lottery games and game results, if those messages are not generated by the lottery ticket dispenser.

(Added by Stats. 1997, Ch. 226, Sec. 1. Effective August 5, 1997.)






ARTICLE 4 - Powers and Duties of the Director

8880.34

Salary

The Director shall receive the salary provided for by Chapter 6 (commencing with Section 11550 of Part 1 of Division 3 of Title 2. The Director shall devote his or her entire time and attention to the duties of his or her office and shall not be engaged in any other profession or occupation.

(Amended by Stats. 1987, Ch. 220, Sec. 1. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.35

The director shall, subject to the approval of the commission, perform all duties, exercise all powers and jurisdiction, assume and discharge all responsibilities, and carry out and effect all purposes of this chapter. The director shall act as secretary of the commission and executive officer of the lottery. The director shall supervise and administer the operation of the lottery in accordance with this chapter and the regulations promulgated by the commission. In addition, the director shall have access to criminal history information pursuant to Sections 11105 and 11105.01 of the Penal Code. In all decisions, the director shall take into account the particularly sensitive nature of the California State Lottery and shall act to promote and ensure integrity, security, honesty, and fairness of the operation and administration of the lottery. In decisions relating to advertising and promotion of the lottery, the director shall ensure that the lottery complies with both the letter and spirit of the laws governing false and misleading advertising, including Section 17500 and following of the Business and Professions Code.

(Amended by Stats. 1992, Ch. 500, Sec. 5. Effective August 17, 1992. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.36

Power to Hire

The Director shall hire, pursuant to the approval of the Commission, such professional, clerical, technical and administrative personnel as may be necessary to carry out the provisions of this Chapter.

(Added November 6, 1984, by initiative Proposition 37.)



8880.37

Deputy Directors

Upon recommendation of the Director, the Governor shall appoint up to four deputy directors. The Director shall supervise each deputy director’s activities. The Commission shall determine the compensation of each deputy director.

(Amended by Stats. 1985, Ch. 1517, Sec. 3. Effective October 2, 1985. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.38

(a) One of the deputy directors shall be the Deputy Director for Security, and be responsible for a security division to assure integrity, honesty, and fairness in the operation and administration of the California State Lottery, including, but not limited to, an examination of the qualifications and criminal history of all prospective and current employees, prospective and current Lottery Game Retailers, and prospective and current Lottery suppliers as defined in Section 8880.57. Fingerprints shall be obtained in this process and shall be furnished to the Department of Justice. The Department of Justice shall submit one set of the fingerprints to the Federal Bureau of Investigation as required, and shall retain the other set to obtain the California criminal history record that may be maintained.

(b) The Deputy Director for Security shall be qualified by training and experience, including at least five years of law enforcement experience, and shall have knowledge and experience in computer security, to fulfill these responsibilities. The Deputy Director for Security shall confer with the Attorney General or his or her designee and the Controller or his or her designee as the Deputy Director for Security deems necessary and advisable to promote and ensure integrity, security, honesty, and fairness of the operation and administration of the Lottery. The Deputy Director for Security shall report any alleged violation of any law related to the operations of the California State Lottery to the appropriate law enforcement agency and the Attorney General for further investigation and action. The Deputy Director for Security and lottery security officers shall have access to criminal history information pursuant to Sections 11105 and 11105.01 of the Penal Code.

(c) Notwithstanding subdivision (a), the commission may adopt regulations for alternate methods of examining the qualifications and criminal history of lottery game retailers and lottery suppliers, as defined in Section 8880.57.

(Amended by Stats. 2008, Ch. 764, Sec. 10. Effective November 14, 2008. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.39

The director shall confer as frequently as necessary or desirable, but not less than once every quarter, with the commission, on the operation and administration of the lottery. The director shall make available for inspection by the commission, upon request, all books, records, files, and other information and documents of the lottery, advise the commission and recommend any matters as he or she deems necessary and advisable to improve the operation and administration of the lottery.

(Amended by Stats. 1993, Ch. 1218, Sec. 2. Effective October 11, 1993. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.40

Study of Lottery Systems; Recommendations for Improvement

The Director shall make an on-going study of the operation and the administration of the lotteries which may be in operation in other states or countries, of available literature on the subject, of Federal laws which may affect the operation of the Lottery, and of the reaction of citizens of the State to existing or proposed features in Lottery Games, with a view toward recommending improvements that will tend to serve the purposes of this Chapter. The Director may make recommendations to the Commission, Governor, and Legislature on any matters concerning the secure and efficient operation and administration of the lottery and the convenience of the purchasers of tickets and shares.

(Added November 6, 1984, by initiative Proposition 37.)



8880.41

The director shall make and keep books and records that accurately and fairly reflect each day’s transactions, including, but not limited to, the distribution of tickets or shares to lottery game retailers, receipt of funds, prize claims, prize disbursements or prizes liable to be paid, expenses and other financial transactions of the lottery necessary so as to permit preparation of financial statements in conformity with generally accepted accounting principles and maintain daily accountability.

(Amended by Stats. 1992, Ch. 500, Sec. 6. Effective August 17, 1992. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.42

The director shall provide a monthly cumulative sales report to the commission and the Controller within 15 days after the end of each month. The report shall include cumulative lottery sales by product, compared to the commission-approved budget and the estimated administrative expenses for the current fiscal year.

(Repealed and added by Stats. 1995, Ch. 531, Sec. 3. Effective October 4, 1995. Note: Section 8880.42 originally was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.44

Demographic Study of Lottery Players

After the first six months of sales to the public, the Director shall engage an independent firm experienced in demographic analysis to conduct a special study which shall ascertain the demographic characteristics of the players of each Lottery Game, including but not limited to their income, age, sex, education, and frequency of participation. This report shall be presented to the Commission, the Governor, the State Controller, the State Treasurer, and the Legislature. Similiar studies shall be conducted from time to time as determined by the Director.

(Added November 6, 1984, by initiative Proposition 37.)



8880.45

Study of the Effectiveness of Lottery Communications

After the first full year of sales to the public, the Director shall engage an independent firm experienced in the analysis of advertising, promotion, public relations, incentives, and other aspects of communications to conduct a special study of the effectiveness of such communication activities and make recommendations to the Commission on the future conduct and future rate of expenditure for such activities. This report shall be presented to the Commission, the Governor, the State Controller, and the State Treasurer. Until the presentation of such report and action by the Commission, the Commission shall expend as close to 31/2% as practical of the projected sales of all lottery tickets and shares for advertising, promotion, public relations, incentives, and other aspects of communications. Similar studies shall be conducted from time to time after the first such study as determined by the Director.

(Added November 6, 1984, by initiative Proposition 37.)



8880.46

After the first nine months of sales to the public, the Commission shall engage an independent firm experienced in security procedures, including, but not limited to, computer security and systems security, to conduct a comprehensive study and evaluation of all aspects of security in the operation of the Lottery. This study shall include, but not be limited to, personnel security, Lottery Game Retailer security, Lottery Contractors security, security of manufacturing operations of Lottery Contractors, security against ticket counterfeiting and alterations and other means of fraudulently winning, security of drawings, computer security, data communications security, data base security, security controls and physical security, security in distribution, security involving validation and payment procedures, security involving unclaimed prizes, security aspects applicable to each particular Lottery Game, security against locating winners in Lottery Games having preprinted winners, and any other aspects of security applicable to the Lottery and its operations. The portion of the report containing the overall evaluation of the Lottery in terms of each aspect of security shall be presented to the Commission, the Governor, the Controller, the Treasurer, the Attorney General, and the Legislature. The portion of the report containing specific recommendations shall be exempt from public disclosure and shall be presented only to the Commission, the Attorney General, the Controller and the Governor. Upon request, all materials and data used in the production of the report shall be made available to the Commission, the Attorney General, the Controller, and the Governor. Similar audits of security shall be conducted every two years after the completion of the first audit.

(Amended by Stats. 2004, Ch. 438, Sec. 3. Effective January 1, 2005. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)






ARTICLE 4.5 - Public And Financial Accountability

8880.46.5

The director shall engage an independent firm of certified public accountants to conduct an annual audit of all accounts and transactions of the lottery. The audited financial statements shall be presented to the commission, the Governor, the Controller, the Treasurer, the Attorney General, and the Legislature not more than 120 days after the close of the fiscal year. The independent auditor’s report shall be posted on the Internet.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 8, Sec. 3. Effective February 20, 2009. Note: This section contains the subject matter formerly in Section 8880.43, which was added on Nov. 6, 1984, by initiative Prop. 37, and repealed by Ch. 8.)



8880.46.6

The Controller shall conduct quarterly and annual postaudits of all accounts and transactions of the commission and other special postaudits as the Controller deems necessary. The Controller or his or her agents conducting an audit under this chapter shall have access and authority to examine any and all records of the commission, its distributing agencies, lottery contractors, and lottery game retailers. The Controller may issue a public report of any annual postaudit, which shall be posted on the Internet.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 8, Sec. 3. Effective February 20, 2009. Note: This section contains the subject matter formerly in Section 8880.67, which was added on Nov. 6, 1984, by initiative Prop. 37, and repealed by Ch. 8.)






ARTICLE 5 - Lottery Game Retailers

8880.47

The commission shall promulgate regulations specifying the terms and conditions for contracting with lottery game retailers so as to provide adequate and convenient availability of tickets or shares to prospective buyers of lottery games.

(Amended by Stats. 1992, Ch. 500, Sec. 7. Effective August 17, 1992. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.48

(a) The director shall, pursuant to this chapter and the regulations of the commission, select as lottery game retailers those persons and organizations as the director deems shall best serve the public convenience and promote the sale of tickets or shares. No person under the age of 18 years shall be a lottery game retailer. In the selection of lottery game retailers, the director shall consider factors such as financial responsibility, integrity, reputation, accessibility of the place of business or activity to the public, security of the premises, the sufficiency of existing lottery game retailers to serve the public convenience, and the projected volume of the sales for the lottery game involved.

(b) In order to allow an evaluation of the competence, integrity, and character of potential lottery game retailers, the commission may require information it deems necessary of any person, corporation, trust, association, partnership, or joint venture applying for authority to act as a lottery game retailer.

(c) No person shall be a lottery game retailer if the person is engaged exclusively in the business of selling lottery tickets or shares. A person lawfully engaged in nongovernmental business on state property, an owner or lessee of an establishment which sells alcoholic beverages, and a civic and fraternal organization may be selected as a lottery game retailer. The director may contract with lottery game retailers on a seasonal or temporary basis.

(d) The commission shall establish a formal written appeal process concerning the denial of an application for, or revocation of, a contract to be a lottery game retailer.

(Amended by Stats. 2008, Ch. 764, Sec. 11. Effective November 14, 2008. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.49

A contract with a lottery game retailer shall not be assignable or transferable.

(Amended by Stats. 1992, Ch. 500, Sec. 9. Effective August 17, 1992. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.50

(a) The commission shall promulgate regulations that prescribe the procedure by which a contract with a lottery game retailer may be terminated and the reasons for the termination, including, but not limited to, instances where a lottery game retailer knowingly sells a ticket or share to any person under the age of 18 years.

(b) Any lottery game retailer who employs or uses the services of any person under the age of 18 years for the sale of lottery tickets or shares shall be subject to suspension or revocation of his or her contract. However, a person under the age of 18 years may be employed or used to sell lottery tickets or shares, if that person is under the continuous supervision of a person 21 years of age or older.

(Amended by Stats. 1992, Ch. 500, Sec. 10. Effective August 17, 1992. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.51

Compensation for Lottery Game Retailers

Unless the Commission shall otherwise determine, the compensation paid to Lottery Game Retailers shall be a minimum of 5% of the retail price of tickets or shares. In addition, an incentive bonus may be paid to such Lottery Game Retailers based on attainment of sales volume or other objectives as specified by the Director for each Lottery Game. In the case of a Lottery Game Retailer whose rental payments for his premises are contractually computed, in whole or in part, on the basis of a percentage of his retail sales, and where such computation of his retail sales is not explicitly defined to include sales of tickets or shares in a state-operated lottery, the compensation received by the Lottery Game Retailer from the Lottery shall be deemed as the amount of the retail sale for purposes of computing his rental payment.

(Added November 6, 1984, by initiative Proposition 37.)



8880.52

Sales to Minors

(a) No tickets or shares in Lottery Games shall be sold to persons under the age of 18 years. Any person who knowingly sells a ticket or share in a Lottery Game to a person under the age of 18 years is guilty of a misdemeanor. Any person under the age of 18 years who buys a ticket or share in a Lottery is guilty of a misdemeanor. In the case of lottery tickets or shares sold by Lottery Game Retailers or their employees, these persons shall establish safeguards to assure that the sales are not made to persons under the age of 18 years. In the case of the dispensing of tickets or shares by vending machines or other devices, the Commission shall establish safeguards to help assure that the vending machines or devices are not operated by persons under the age of 18 years.

(b) All tickets or shares in Lottery Games shall include, and any devices which dispense tickets or shares in Lottery Games shall have posted in a conspicuous place thereupon, a notice which declares that state law prohibits the selling of a lottery ticket or share to, and the payment of any prize to, a person under the age of 18 years.

(Amended by Stats. 1986, Ch. 55, Sec. 15. Effective April 16, 1986. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.53

No lottery tickets or shares shall be sold by a lottery game retailer unless the retailer has a certificate of authority, issued by the lottery, to sell lottery tickets.

(Amended by Stats. 1994, Ch. 377, Sec. 3. Effective August 29, 1994. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.54

Bonding

The Director may require a bond from any Lottery Game Retailer in an amount specified by regulation or may purchase blanket bonds covering the activities of selected Lottery Game Retailers. These bonds shall be payable upon order of the Commission.

(Amended by Stats. 1986, Ch. 55, Sec. 16. Effective April 16, 1986. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.55

(a) No payment by lottery game retailers to the lottery for tickets or shares shall be in cash. All payments for tickets or shares shall be in the form of a check, bank draft, electronic fund transfer, or other recorded financial instrument as determined by the director.

(b) Notwithstanding any other provision of law, the lottery may pay to lottery game retailers, by electronic fund transfer, subject to approval by the Controller’s office, any credit balances that may result from lottery activities.

(Amended by Stats. 1993, Ch. 1218, Sec. 3. Effective October 11, 1993. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)






ARTICLE 6 - Lottery Suppliers

8880.56

(a) Notwithstanding other provisions of law, the director may purchase or lease goods and services as are necessary for effectuating the purposes of this chapter. The director may not contract with any private party for the operation and administration of the California State Lottery, created by this chapter. However, this section does not preclude procurements which integrate functions such as game design, supply, advertising, and public relations. In all procurement decisions, the director shall, subject to the approval of the commission, award contracts to the responsible supplier submitting the lowest and best proposal that maximizes the benefits to the state in relation to the areas of security, competence, experience, and timely performance, shall take into account the particularly sensitive nature of the California State Lottery and shall act to promote and ensure integrity, security, honesty, and fairness in the operation and administration of the lottery and the objective of raising net revenues for the benefit of the public purpose described in this chapter.

(b) Notwithstanding any other provision of this chapter, the following shall apply to contracts or procurement by the lottery:

(1) To ensure the fullest competition, the commission shall adopt and publish competitive bidding procedures for the award of any procurement or contract involving an expenditure of more than one hundred thousand dollars ($100,000). The competitive bidding procedures shall include, but not be limited to, requirements for submission of bids and accompanying documentation, guidelines for the use of requests for proposals, invitations to bid, or other methods of bidding, and a bid protest procedure. The director shall determine whether the goods or services subject to this paragraph are available through existing contracts or price schedules of the Department of General Services.

(2) The contracting standards, procedures, and rules contained in this subdivision shall also apply with respect to any subcontract involving an expenditure of more than one hundred thousand dollars ($100,000). The commission shall establish, as part of its bidding procedures for general contracts, subcontracting guidelines that implement this requirement.

(3) The provisions of Article 1 (commencing with Section 11250) of Chapter 3 of Part 1 of Division 3 apply to the commission.

(4) The commission is subject to the Small Business Procurement and Contract Act, as provided in Chapter 6.5 (commencing with Section 14835) of Part 5.5 of Division 3.

(5) In advertising or awarding any general contract for the procurement of goods and services exceeding five hundred thousand dollars ($500,000), the commission and the director shall require all bidders or contractors, or both, to include specific plans or arrangements to utilize subcontracts with socially and economically disadvantaged small business concerns. The subcontracting plans shall delineate the nature and extent of the services to be utilized, and those concerns or individuals identified for subcontracting if known.

It is the intention of the Legislature in enacting this section to establish as an objective of the utmost importance the advancement of business opportunities for these small business concerns in the private business activities created by the California State Lottery. In that regard, the commission and the director shall have an affirmative duty to achieve the most feasible and practicable level of participation by socially and economically disadvantaged small business concerns in its procurement programs.

By July 1, 1986, the commission shall adopt proposal evaluation procedures, criteria, and contract terms which are consistent with the advancement of business opportunities for small business concerns in the private business activities created by the California State Lottery and which will achieve the most feasible and practicable level of participation by socially and economically disadvantaged small business concerns in its procurement programs. The proposal evaluation procedures, criteria, and contract terms adopted shall be reported in writing to both houses of the Legislature on or before July 1, 1986.

For the purposes of this section, socially and economically disadvantaged persons include women, Black Americans, Hispanic Americans, Native Americans (including American Indians, Eskimos, Aleuts, and Native Hawaiians), Asian-Pacific Americans (including persons whose origins are from Japan, China, the Philippines, Vietnam, Korea, Samoa, Guam, the United States Trust Territories of the Pacific, Northern Marianas, Laos, Cambodia, and Taiwan), and other minorities or any other natural persons found by the commission to be disadvantaged.

The commission shall report to the Legislature by July 1, 1987, and by each July 1 thereafter, on the level of participation of small businesses, socially and economically disadvantaged businesses, and California businesses in all contracts awarded by the commission.

(6) The commission shall prepare and submit to the Legislature by October 1 of each year a report detailing the lottery’s purchase of goods and services through the Department of General Services. The report shall also include a listing of contracts awarded for more than one hundred thousand dollars ($100,000), the name of the contractor, amount and term of the contract, and the basis upon which the contract was awarded.

The lottery shall fully comply with the requirements of paragraphs (2) to (5), inclusive, except that any function or role which is otherwise the responsibility of the Department of Finance or the Department of General Services shall instead, for purposes of this subdivision, be the sole responsibility of the lottery, which shall have the sole authority to perform that function or role.

(Amended by Stats. 2000, Ch. 509, Sec. 2. Effective January 1, 2001. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.57

In order to allow an evaluation of the competence, integrity, and character of potential Lottery Contractors for the California State Lottery, any person, corporation, trust, association, partnership, or joint venture that submits a bid, proposal, or offer as part of procurement for a contract for any goods or services for the California State Lottery, other than materials, supplies, services, and equipment which are common to the ordinary operations of state agencies, shall comply with each of the following:

(a) Bidders, as required by the Lottery, shall disclose the bidder’s name and address and, as applicable, the name and address of the following:

(1) If the bidder is a corporation, the officers, directors, and each owner, directly or indirectly, of any equity security or other ownership interest in the corporation. However, in the case of owners of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to beneficially own 5 percent or more of the publicly held securities need be disclosed.

(2) If the bidder is a trust, the trustee and all persons entitled to receive income or benefit from the trust.

(3) If the bidder is an association, the members, officers, and directors.

(4) If the bidder is a subsidiary, the officers, directors, and stockholders of the parent company thereof. However, in the case of owners of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to beneficially own 5 percent or more of the publicly held securities need be disclosed.

(5) If the bidder is a partnership or joint venture, all of the general partners, limited partners, or joint venturers.

(6) If the parent company, general partner, limited partner, or joint venturer of any bidder is itself a corporation, trust, association, subsidiary, partnership, or joint venture, then the disclosure of information needed to determine ultimate ownership. However, in the case of owners of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to beneficially own 5 percent or more of the publicly held securities need be disclosed.

(7) If the bidder proposes to subcontract any substantial portion of the work to be performed to a subcontractor, then all of the information required in this section shall be disclosed for the subcontractor as if it were itself a bidder.

(b) After receipt of a bid, proposal, or offer, but prior to the award of a contract, the Commission may require a potential Lottery Contractor to provide any or all of the following information:

(1) A disclosure of all the states and jurisdictions in which the bidder does business, and the nature of that business for each state or jurisdiction.

(2) A disclosure of all the states and jurisdictions in which the bidder has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services, and the nature of the goods or services involved for each state or jurisdiction.

(3) A disclosure of all the states and jurisdictions in which the bidder has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a gaming license of any kind, and the disposition in each state or jurisdiction. If any gaming license has not been renewed or any gaming license application has been either denied or has remained pending for more than six months, all of the facts and circumstances underlying this failure to receive a gaming license shall be disclosed.

(4) A disclosure of the details of any conviction or judgment of a state or federal court against the bidder of any gambling-related offense, or criminal offense other than traffic violations.

(5) A disclosure of the details of any bankruptcy, insolvency, or reorganization, or any judgment or pending litigation involving fraud or deceit against the bidder.

(6) A disclosure for each bidder of the employment, residence, educational, and military history since the age of 18 years of any of its owners, directors, members, officers, employees, or agents identified by the Lottery.

(7) A disclosure consolidating all reportable information on all reportable contributions by the bidder to any local, state, or federal political candidate or political committee in this state for the past five years that is reportable under any existing state or federal law.

(8) A disclosure of the identity of any entity with which the bidder has a joint venture or other contractual arrangement to supply any state or jurisdiction with gaming goods or services, including, but not limited to, lottery goods or services; including a disclosure with regard to the entity of all of the information requested under paragraphs (1) to (8), inclusive.

(9) In the instance of a procurement for the printing of lottery tickets, for goods or services involving the receiving or recording of number selections, or for goods or services involving the determination of winners, an additional disclosure consisting of the individual federal and state income tax returns for the past three years and a current individual financial statement for each bidder and any of the bidder’s owners, directors, members, officers, employees, or agents identified by the Lottery. The disclosures provided in this paragraph shall be considered confidential and shall be transmitted directly to the Deputy Director for Security and the Attorney General for their review.

(10) Any additional disclosures and information as may be appropriate for the procurement involved as determined by the Commission.

(c) With respect to the persons or entities described in paragraphs (1) to (7), inclusive, of subdivision (a), the Commission may request the disclosure of any information required in subdivision (b), which shall be relevant to the award of any contract.

(d) No contract with any bidder who has not complied with the disclosure requirements described in this section shall be entered into or be enforceable. Any contract with any lottery contractor who does not comply with these requirements for maintaining the currency of the disclosures during the term of the contract as may be specified in the contract may be terminated by the Commission. In addition, the Commission may deny or cancel a contract with a lottery contractor or any of the persons or entities included in paragraphs (1) to (7), inclusive, of subdivision (a) if any of the following apply:

(1) False statements have been made in any information which is required under this section.

(2) Any of the persons or entities have been convicted of a crime punishable as a felony.

(3) Any of the persons or entities have been convicted of an offense involving dishonesty or any gambling-related offense.

(e) This section shall be construed broadly and liberally to achieve the end of full disclosure of all information necessary to allow for a full and complete evaluation of the competence, integrity, and character of potential suppliers of the California State Lottery Commission.

(Amended by Stats. 2004, Ch. 438, Sec. 4. Effective January 1, 2005. Note: Section 8880.57 originally was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.58

Compliance with Applicable Laws

Each Lottery Contractor shall perform its contract consistent with the laws of this State, Federal law, and laws of the state or states in which such supplier is performing or producing, in whole or in part, any of the goods or services contracted for hereunder.

(Added November 6, 1984, by initiative Proposition 37.)



8880.59

Performance Bond

Any Lottery Contractor may be required by the Lottery to post, with the Commission an acceptable performance bond, letter of credit, or other form of security or guarantee of performance, using a surety acceptable to the Commission, in an amount sufficient to protect the Lottery in case of default by the contractor. The Commission may require any Lottery Game Retailer to provide a fidelity bond which shall be payable upon order of the Commission.

(Amended by Stats. 1989, Ch. 917, Sec. 8. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.60

No member of the commission shall, for a two-year period after the end of the member’s term, accept any consideration from, whether directly or indirectly, and shall not accept any employment with, whether as an employee, independent contractor, or consultant, any lottery contractor successful in a major procurement whose contract award was subject to formal approval by the commission. No director shall accept any consideration from, whether directly or indirectly, and shall not accept any employment with, whether as an employee, independent contractor, or consultant, any lottery contractor successful in a major procurement for a period of two years commencing on the last day that the director is employed by the lottery. No other lottery employee involved in the evaluation of or recommendation to award a major procurement shall accept any consideration from, or employment with, any lottery contractor successful in that procurement for a period of one year commencing on the last day that the person is employed by the lottery. In the event that the director, any member of the commission, or other lottery employee violates this subdivision, the commission may terminate the contract between the lottery and the lottery contractor for the major procurement. The Attorney General shall investigate the facts surrounding the violation and shall recommend to the commission any appropriate civil remedies which the lottery has against the lottery contractor, member of the commission, director, or other lottery employee due to the violation, including, but not limited to, action to terminate the lottery contractor’s contract where appropriate.

For purposes of this subdivision, “major procurement” means any procurement of materials, supplies, services, or equipment other than those common to the ordinary operations of state agencies.

The prohibitions imposed by this section shall not apply to any person who left government service prior to September 28, 1987, except that a person who returns to government service on or after that date shall thereafter be covered thereby.

(Amended by Stats. 1992, Ch. 500, Sec. 12. Effective August 17, 1992. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)






ARTICLE 7 - State Lottery Fund

8880.61

State Lottery Fund

(a) A special fund to be known as the “State Lottery Fund” is created within the State Treasury that is continuously appropriated for carrying out the purposes of this chapter. The fund shall receive all proceeds from the sales of lottery tickets or shares, the temporary line of credit for initial startup costs, and all other moneys credited to the Lottery from any other source. The Treasurer shall designate a depository to receive lottery proceeds for transmission to the State Treasury and for deposit in the State Lottery Fund.

(b) Except as provided by this chapter, moneys in the General Fund or any other state fund shall not be transferred to the State Lottery Fund or otherwise used to support the California State Lottery or the Lottery Commission, or to pay the debts, obligations, or encumbrances of the State Lottery Fund or the Commission.

(c) Notwithstanding any other law, the Controller may use the moneys in the State Lottery Fund for loans to the General Fund as provided in Sections 16310 and 16381. Interest shall be paid on all moneys loaned to the General Fund from the State Lottery Fund. Interest payable shall be computed at a rate of 110 percent of the Pooled Money Investment Account rate, with the interest accruing on the date the loan is made from the State Lottery Fund to the General Fund. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the State Lottery Fund was created.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 23, Sec. 9. Effective July 28, 2009. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.62

Funds shall be disbursed from the State Lottery Fund by the Controller for any of the purposes authorized by this chapter.

(Amended by Stats. 2008, Ch. 764, Sec. 13. Effective November 14, 2008. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.63

(a) As nearly as practical, at least 50 percent of the total projected revenue, computed on a fiscal-year basis, accruing from the sales of all lottery tickets or shares shall be apportioned for payment of prizes.

(b) This section shall become inoperative on April 1 of the year following notification from the Controller to the Legislature and the Governor that the events described in paragraphs (1) and (2) of subdivision (c) of Section 8880.4.5 have occurred, and as of the following January 1 is repealed, unless a later enacted statute, that is enacted before January 1 of that following year, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2010, Ch. 13, Sec. 4) by Stats. 2011, Ch. 56, Sec. 4. Effective January 1, 2012. Conditionally inoperative, on date prescribed in subd. (b). Repealed, by its own provisions, on January 1 following inoperative date. See later operative version, as amended by Sec. 5 of Ch. 56. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.63-1

(a) As nearly as practical, 50 percent of the total projected revenue, computed on a fiscal-year basis, accruing from the sales of all lottery tickets or shares shall be apportioned for payment of prizes.

(b) This section shall become operative on April 1 of the year following notification from the Controller to the Legislature and the Governor that the events described in paragraphs (1) and (2) of subdivision (c) of Section 8880.4.5 have occurred.

(Amended (as added by Stats. 2010, Ch. 13, Sec. 5) by Stats. 2011, Ch. 56, Sec. 5. Effective January 1, 2012. Section is conditionally operative, on date prescribed in subd. (b). Note: Section 8880.63 originally was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.64

(a) Expenses of the lottery shall include all costs incurred in the operation and administration of the lottery and all costs resulting from any contracts entered into for the purchase or lease of goods and services required by the lottery, including, but not limited to, the costs of supplies, materials, tickets, independent audit services, independent studies, data transmission, advertising, promotion, incentives, public relations, communications, compensation paid to the lottery game retailers, bonding for lottery game retailers, printing, distribution of tickets or shares, reimbursement of costs of services provided to the lottery by other governmental entities, and for the costs of any other goods and services necessary for effectuating the purposes of this chapter. As a promotional expense, the commission may supplement the prize pool of a game or games upon its determination that a supplement will benefit the public purpose of this chapter.

(b) (1) Not more than 13 percent of the total annual revenues accruing from the sale of all lottery tickets and shares from all lottery games shall be expended for the payment of the expenses of the lottery.

(2) Expenses recorded as a result of a nonmonetary exchange shall not be considered an expense for the purposes of Section 8880.4 and this section. “Nonmonetary exchange” means a reciprocal transfer, in compliance with generally accepted accounting principles, between the lottery and another entity that results in the lottery acquiring assets or services and the lottery providing assets or services.

(c) This section shall become inoperative on April 1 of the year following notification from the Controller to the Legislature and the Governor that the events described in paragraphs (1) and (2) of subdivision (c) of Section 8880.4.5 have occurred, and as of the following January 1 is repealed, unless a later enacted statute, that is enacted before January 1 of that following year, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2010, Ch. 13, Sec. 6) by Stats. 2011, Ch. 56, Sec. 6. Effective January 1, 2012. Conditionally inoperative, on date prescribed in subd. (c). Repealed, by its own provisions, on January 1 following inoperative date. See later operative version, as amended by Sec. 7 of Ch. 56. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.64-1

(a) Expenses of the lottery shall include all costs incurred in the operation and administration of the lottery and all costs resulting from any contracts entered into for the purchase or lease of goods and services required by the lottery, including, but not limited to, the costs of supplies, materials, tickets, independent audit services, independent studies, data transmission, advertising, promotion, incentives, public relations, communications, compensation paid to the lottery game retailers, bonding for lottery game retailers, printing, distribution of tickets or shares, reimbursement of costs of services provided to the lottery by other governmental entities, and for the costs of any other goods and services necessary for effectuating the purposes of this chapter. As a promotional expense, the commission may supplement the prize pool of a game or games upon its determination that a supplement will benefit the public purpose of this chapter.

(b) (1) Not more than 16 percent of the total annual revenues accruing from the sale of all lottery tickets and shares from all lottery games shall be expended for the payment of the expenses of the lottery.

(2) Expenses recorded as a result of a nonmonetary exchange shall not be considered an expense for the purposes of Section 8880.4 and this section. “Nonmonetary exchange” means a reciprocal transfer, in compliance with generally accepted accounting principles, between the lottery and another entity that results in the lottery acquiring assets or services and the lottery providing assets or services.

(c) This section shall become operative on April 1 of the year following notification from the Controller to the Legislature and the Governor that the events described in paragraphs (1) and (2) of subdivision (c) of Section 8880.4.5 have occurred.

(Amended (as added by Stats. 2010, Ch. 13, Sec. 7) by Stats. 2011, Ch. 56, Sec. 7. Effective January 1, 2012. Section is conditionally operative, on date prescribed in subd. (c). Note: Section 8880.64 originally was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.65

Transfer of Net Revenues

The funds remaining in the State Lottery Fund after accrual of all revenues to the State Lottery Fund, and after accrual of all obligations of the Lottery for prizes, expenses, and the repayment of any funds advanced from the temporary line of credit for initial startup costs and interest thereon shall be deemed to be the net revenues of the Lottery. The net revenues of the Lottery shall be transferred from the State Lottery Fund not less than quarterly to the California State Lottery Education Fund.

(Amended by Stats. 1986, Ch. 55, Sec. 23. Effective April 16, 1986. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.66

Intergovernmental Reimbursements for Services

The Commission shall reimburse all other governmental entities for any and all services necessary to effectuate the purpose of this Chapter provided by such governmental entities to the State Lottery Commission.

(Added November 6, 1984, by initiative Proposition 37.)






ARTICLE 8 - Miscellaneous

8880.68

Except as provided in subdivision (d), no state or local taxes shall be imposed upon the following:

(a) The sale of lottery tickets or shares of the lottery.

(b) Any prize awarded by the lottery.

(c) Any amount received by a prizewinner pursuant to an assignment under Section 8880.325.

(d) This section does not prohibit the imposition of property taxes or license fees for any noncash prize that is awarded by the lottery.

(Amended by Stats. 2000, Ch. 180, Sec. 1. Effective January 1, 2001. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.69

Preemption of Local Laws

It is the intent of this Chapter that all matters related to the operation of the Lottery as established hereby be governed solely pursuant to this Chapter and be free from regulation or legislation of local governments, including a city, city and county, or county.

(Added November 6, 1984, by initiative Proposition 37.)



8880.70

Lawful Activity

Any other state or local law providing any penalty, disability, restriction, or prohibition for the possession, manufacture, transportation, distribution, advertising, or sale of any lottery tickets or shares shall not apply to the tickets or shares of the California State Lottery.

A business or entity may manufacture, assemble, repair, maintain, print, or otherwise produce and transport various devices, paraphernalia, equipment, tickets, or other products which are used in a state lottery.

(Amended by Stats. 1986, Ch. 55, Sec. 24. Effective April 16, 1986. Note: This section was added on Nov. 6, 1984, by initiative Prop. 37.)



8880.71

Restrictions

No person shall be selected, appointed or hired to be a Commissioner, Director, deputy director, or Commission employee who has been convicted of a felony or any gambling-related offense.

(Added November 6, 1984, by initiative Proposition 37.)



8880.72

All civil process in any action brought against the Director, the Commission, or the Lottery and any subpoena for the production of Lottery records shall be served upon the Director or his or her designated representative at the Lottery headquarters in Sacramento.

(Added by Stats. 1990, Ch. 225, Sec. 1.)









CHAPTER 13 - California Broadband Council

8885

The California Broadband Council is established in state government for the purpose of promoting broadband deployment in unserved and underserved areas of the state, as defined by the Public Utilities Commission, and broadband adoption throughout the state for the benefit of all Californians.

(Added by Stats. 2010, Ch. 338, Sec. 1. Effective January 1, 2011.)



8886

(a) The membership of the California Broadband Council shall include all of the following:

(1) The Director of Technology, or his or her designee.

(2) The President of the Public Utilities Commission, or his or her designee.

(3) The Director of Emergency Services, or his or her designee.

(4) The Superintendent of Public Instruction, or his or her designee.

(5) The Director of General Services, or his or her designee.

(6) The Secretary of Transportation, or his or her designee.

(7) The President of the California Emerging Technology Fund, or his or her designee.

(8) A member of the Senate, appointed by the Senate Committee on Rules.

(9) A member of the Assembly, appointed by the Speaker of the Assembly.

(b) Members of the Legislature appointed to the council shall participate in the activities of the council to the extent that their participation is not incompatible with their positions as Members of the Legislature.

(Amended by Stats. 2013, Ch. 352, Sec. 232. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



8887

Duties of the California Broadband Council shall include, but not be limited to, all of the following:

(a) Ensuring communication among state agencies regarding California’s participation in proceedings related to the National Broadband Plan released by the Federal Communications Commission.

(b) Ensuring that state agencies share all relevant information in order to maximize California’s opportunities for federal and private funding for broadband deployment and adoption.

(c) Ensuring that all relevant state agencies are made aware of actions necessary to fully implement recommendations in the 2008 Broadband Task Force Report.

(d) Identifying opportunities for state agencies and state broadband networks to share facilities, rights-of-way, or other resources related to broadband deployment and adoption.

(e) Taking any other actions to ensure that state agencies are coordinating efforts and resources to promote broadband deployment and adoption.

(Added by Stats. 2010, Ch. 338, Sec. 1. Effective January 1, 2011.)



8888

(a) The President of the Public Utilities Commission shall call the first meeting of the California Broadband Council, to be held not later than March 1, 2011. The President of the Public Utilities Commission shall serve as chair of the council for the first meeting.

(b) At the first meeting, the members of the council shall choose a chair for subsequent meetings, and may choose a vice chair to act as chair when the chair is unavailable.

(c) Subsequent meetings of the council shall be convened as determined by the chair of the council, but in no event shall the meetings be convened less than three times annually.

(d) The office of the council member serving as chair shall provide administrative support to the council.

(Added by Stats. 2010, Ch. 338, Sec. 1. Effective January 1, 2011.)



8889

(a) The council shall be subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3).

(b) The council shall provide opportunities for stakeholder groups to provide input about broadband deployment and adoption at its regular public meetings, and may provide additional opportunities through public hearings, roundtables, advisory committees, or other means, as determined by the council.

(Added by Stats. 2010, Ch. 338, Sec. 1. Effective January 1, 2011.)






CHAPTER 13.4 - Hazardous Building Wall Anchorage Law

ARTICLE 1 - Legislative Findings

8893

(a) The Legislature finds and declares that buildings constructed of precast concrete wall construction (commonly referred to as tilt-up buildings) or reinforced masonry buildings with inadequate wall anchorage to wood frame floors or roofs continue to pose a serious threat to public safety and the economic viability of the State of California because of their potential for damage and collapse during earthquakes.

(b) The Legislature further finds and declares that in areas affected by past earthquakes, buildings with walls that were properly anchored to floors or roofs suffered less earthquake damage, less earthquake collapse, and fewer hazards to life.

(c) Therefore, it is the intent of the Legislature that this chapter shall ensure that earthquake hazards of all precast concrete or reinforced masonry buildings with inadequate wall anchorage to wood frame floors or roofs in the State of California are mitigated.

(Added by Stats. 1991, Ch. 859, Sec. 3.)






ARTICLE 2 - Adequate Wall Anchorage

8893.1

(a) For purposes of this chapter, “adequate wall anchorage” means a connection between the wall and the floor, or between the wall and the roof construction, of a precast concrete or reinforced masonry building with wood frame floors or roof, which is capable of resisting the horizontal forces specified in Section 2310 or Section 2336 of the 1991 Edition of the Uniform Building Code of the International Conference of Building Officials. If adequate wall anchorage is achieved within three years from the date of receipt of notice pursuant to this chapter then compliance as specified in Section 8893.4 shall be deemed to have been achieved.

(b) Adequate wall anchorage shall include compliance with requirements for continuous ties or struts between diaphragm chords as specified in Section 2337 of the 1991 Edition of the Uniform Building Code of the International Conference of Building Officials.

(Amended by Stats. 1992, Ch. 307, Sec. 1. Effective January 1, 1993.)



8893.2

On and after January 1, 1993, the transferor, or his or her agent, of any precast concrete or reinforced masonry building with wood frame floors or roofs, built before January 1, 1975, which is located within any county or city shall, as soon as practicable before the sale, transfer, or exchange, deliver to the purchaser a copy of the Commercial Property Owner’s Guide to Earthquake Safety described in Section 10147 of the Business and Professions Code.

(Added by Stats. 1991, Ch. 859, Sec. 3.)



8893.3

This article does not apply to any of the following:

(a) Transfers which are required to be preceded by the furnishing to a prospective transferee of a copy of a public report pursuant to Section 11018.1 of the Business and Professions Code.

(b) Transfers pursuant to court order, including, but not limited to, transfers ordered by a probate court in the administration of an estate, transfers pursuant to a writ of execution, transfers by a trustee in bankruptcy, transfers by eminent domain, or transfers resulting from a decree for specific performance.

(c) Transfers to a mortgagee by a mortgagor in default, transfers to a beneficiary of a deed of trust by a trustor in default, transfers by any foreclosure sale after default, transfers by any foreclosure sale after default in an obligation secured by a mortgage, transfers by a sale under a power of sale after a default in an obligation secured by a deed of trust or secured by any other instrument containing a power of sale, or any subsequent transfer by a mortgagor or beneficiary of a deed of trust who accepts a deed in lieu of foreclosure or purchases the property at a foreclosure sale.

(d) Transfers by a fiduciary in the course of the administration of a decedent’s estate, guardianship, conservatorship, or trust.

(e) Transfers from one coowner to one or more coowners.

(f) Transfers made to a spouse, or to a person or persons in the lineal line of consanguinity of one or more of the transferors.

(g) Transfers between spouses resulting from a decree of dissolution of a marriage, from a decree of legal separation, or from a property settlement agreement incidental to either of those decrees.

(h) Transfers by the Controller in the course of administering the Unclaimed Property Law, Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

(i) Transfers under Chapter 7 (commencing with Section 3691) or Chapter 8 (commencing with Section 3771) of Part 6 of Division 1 of the Revenue and Taxation Code.

(j) Transfers for which the transferee has agreed in writing that the building or structure will be demolished within one year of the date of transfer.

(Added by Stats. 1991, Ch. 859, Sec. 3.)



8893.4

If the transferee has received notice pursuant to this chapter and has not brought the building or structure into compliance within three years of that date, the owner shall not receive payment from any state assistance program for earthquake repairs resulting from damage during an earthquake until all other applicants have been paid.

(Added by Stats. 1991, Ch. 859, Sec. 3.)



8893.5

No transfer of title shall be invalidated on the basis of a failure to comply with this chapter.

(Added by Stats. 1991, Ch. 859, Sec. 3.)









CHAPTER 13.5 - Buildings With Concrete or Reinforced Masonry Column or Wall Construction

8894

(a) The State Architect, in consultation with the State Building Standards Commission, the California Council of the American Institute of Architects, the California Building Officials, the International Conference of Building Officials, the Structural Engineers Association of California, the Seismic Safety Commission, the Department of Housing and Community Development, the Concrete Masonary Association of California and Nevada, the Community Associations Institute, the Consulting Engineers and Land Surveyors of California, the California Building Owners and Managers Association, the California Hotel and Motel Association, the California Housing Council, Inc., the California Apartment Association, the California Chamber of Commerce, the Business Properties Association, the California Association of Realtors, the California Supervisors Association, the Executive Council of Homeowners, and the League of California Cities shall develop seismic retrofit guidelines and standards for buildings enclosing more than 20,000 square feet of floor area with concrete or reinforced masonry column or wall construction by January 1, 1996.

(b) The State Architect shall publish a commentary explaining the seismic retrofit guidelines and standards and their use by January 1, 1996. The seismic retrofit standards shall be submitted to the State Building Standards Commission, and shall be made available to other interested parties.

(c) On or before July 1, 1997, the State Building Standards Commission shall adopt, approve, codify, and publish by reference in the California Building Standards Code, the seismic retrofit standards developed pursuant to this chapter.

(d) On or before August 1, 1997, the State Building Standards Commission shall submit the seismic retrofit standards to the International Conference of Building Officials for consideration and adoption into model codes, as defined in Section 18916 of the Health and Safety Code.

(Added by Stats. 1992, Ch. 1079, Sec. 2. Effective January 1, 1993.)



8894.1

This chapter shall not apply to potentially hazardous (unreinforced masonry) buildings covered under Chapter 12.2 (commencing with Section 8875), any building covered under Chapter 13.4 (commencing with Section 8893), school buildings covered under Article 3 (commencing with Section 17280) of Chapter 3 of Part 10.5 of the Education Code, hospital buildings covered under Chapter 1 (commencing with Section 129675) of Part 7 of Division 107 of the Health and Safety Code, and historical buildings covered under Part 2.7 (commencing with Section 18950) of Division 13 of the Health and Safety Code.

(Amended by Stats. 2006, Ch. 538, Sec. 242. Effective January 1, 2007.)



8894.2

“Seismic retrofit” means retrofitting or reconstruction of an existing building or structure, to significantly reduce structural collapse and falling hazards from structural or nonstructural components of any building or structure including, but not limited to, parapets, appendages, cornices, hanging objects, and building cladding that poses serious danger to the occupants or adjacent areas. “Seismic retrofit” also means either structural strengthening or providing the means necessary to modify the seismic response that would otherwise be expected by an existing building or structure during an earthquake, so as to significantly reduce hazards to life and safety while also providing for the substantial safe ingress and egress of the building occupants immediately after an earthquake. Alternatively, “seismic retrofit” means to strengthen an existing building or structure, so as to improve or allow the building or structure to remain functional immediately after an earthquake.

(Added by Stats. 1992, Ch. 1079, Sec. 2. Effective January 1, 1993.)



8894.3

For purposes of this chapter, the term “in consultation with” means the meaningful and open solicitation of suggestions, ideas, and comments, and the response to these suggestions, ideas, and comments, and the opportunity to participate in meetings by the organizations named in this chapter. Consultation shall include consideration of what constitutes seismic deficiencies and the appropriate measures to correct the deficiencies.

(Added by Stats. 1992, Ch. 1079, Sec. 2. Effective January 1, 1993.)






CHAPTER 13.8 - Residential Strengthening—Seismic Safety

ARTICLE 1 - General Provisions and Legislative Findings

8897

(a) The Legislature finds and declares all of the following:

(1) There exists a serious threat to homes in the State of California from damage during earthquakes. Over 23,000 homes were damaged or destroyed during the Loma Prieta earthquake of October 17, 1989, due to the lack of adequate foundation anchoring or as a result of cripple wall failure.

(2) The building codes used in the State of California did not require homes to be bolted to their foundations until on or about 1949, and some of California’s local jurisdictions did not enforce the anchor bolting requirements until as late as 1958.

(3) There are approximately 1,200,000 homes in the State of California which may not be bolted or anchored to their foundations or do not have adequate cripple wall bracing.

(4) There also exists a serious threat of gas leaks followed by fire and explosion from water heaters that overturn, damaging the plumbing or electrical wiring during an earthquake due to the lack of adequate anchoring, strapping, or bracing.

(b) Therefore, it is the goal of the Legislature to ensure that all homes be anchored to their foundations, have adequately braced cripple walls, and have the water heaters braced, strapped, or anchored, and that deficiencies be disclosed by the seller to prospective buyers.

(c) The Legislature finds and declares that the disclosure of earthquake deficiencies should provide a prospective buyer with information on the possible vulnerability of the dwelling being purchased. It is the intent of the Legislature that the seller be able to complete the report without having to consult with any design professional.

(Amended by Stats. 1992, Ch. 307, Sec. 2. Effective January 1, 1993.)






ARTICLE 2 - Earthquake Evaluations

8897.1

(a) After January 1, 1993, the transferor of any real property containing any residential dwelling built prior to January 1, 1960, with one to four living units of conventional light-frame construction, as defined in Chapter 25 of the 1991 Edition of the Uniform Building Code of the International Conference of Building Officials, shall, as soon as practicable before the transfer, deliver to the purchaser or transferee a copy of the “Homeowner’s Guide to Earthquake Safety” published pursuant to Section 10149 of the Business and Professions Code and complete the earthquake hazards disclosure regarding the property. The earthquake hazards disclosure shall clearly indicate whether the transferor has actual knowledge that the dwelling has any of the deficiencies listed in Section 8897.2.

(b) The transferor shall make the earthquake hazards disclosure as soon as practicable before the transfer of title in the case of a sale or exchange, or prior to execution of the contract where the transfer is by a real property sales contract, as defined in Section 2985. For purposes of this subdivision, the disclosure may be made in person or by mail to the transferee, or to any person authorized to act for him or her in the transaction, or to additional transferees who have requested delivery from the transferor in writing.

(c) This article does not apply to any of the following:

(1) Transfers which are required to be preceded by the furnishing to a prospective transferee of a copy of a public report pursuant to Section 11018.1 of the Business and Professions Code.

(2) Transfers pursuant to court order, including, but not limited to, transfers ordered by a probate court in the administration of an estate, transfers pursuant to a writ of execution, transfers by a trustee in bankruptcy, transfers by eminent domain, or transfers resulting from a decree for specific performance.

(3) Transfers to a mortgagee by a mortgagor in default, transfers to a beneficiary of a deed of trust by a trustor in default, transfers by any foreclosure sale after default, transfers by any foreclosure sale after default in an obligation secured by a mortgage, or transfers by a sale under a power of sale after a default in an obligation secured by a deed of trust or secured by any other instrument containing a power of sale and, any subsequent transfer by a mortgagor or beneficiary of a deed of trust who accepts a deed in lieu of foreclosure or purchases the property at a foreclosure sale.

(4) Transfers by a fiduciary in the course of the administration of a decedent’s estate, guardianship, conservatorship, or trust.

(5) Transfers from one coowner to one or more coowners.

(6) Transfers made to a spouse, or to a person or persons in the lineal line of consanguinity of one or more of the transferors.

(7) Transfers between spouses resulting from a decree of dissolution of a marriage, from a decree of legal separation, or from a property settlement agreement incidental to either of those decrees.

(8) Transfers by the Controller in the course of administering the Unclaimed Property Law provided for in Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

(9) Transfers under the provisions of Chapter 7 (commencing with Section 3691) or Chapter 8 (commencing with Section 3771) of Part 6 of Division 1 of the Revenue and Taxation Code.

(10) Transfers for which the transferee has agreed in writing that the dwelling will be demolished within one year of the date of transfer.

(Amended by Stats. 1992, Ch. 307, Sec. 3. Effective January 1, 1993.)



8897.2

(a) The transferor shall disclose any of the following deficiencies which are within the transferor’s actual knowledge and material to the transaction, and which may increase a dwelling’s vulnerability to earthquake damage:

(1) The absence of anchor bolts securing the sill plate to the foundation.

(2) The existence of perimeter cripple walls that are not braced with plywood, blocking, or diagonal metal or wood braces.

(3) The existence of a first-story wall or walls that are not braced with plywood or diagonal metal or wood braces.

(4) The existence of a perimeter foundation composed of unreinforced masonry.

(5) The existence of unreinforced masonry dwelling walls.

(6) The existence of a habitable room or rooms above a garage.

(7) The existence of a water heater which is not anchored, strapped, or braced.

(b) The transferor shall be required to disclose any material information within the transferor’s actual knowledge regarding any corrective measures or improvements taken to address the items listed in subdivision (a).

(Amended by Stats. 1992, Ch. 307, Sec. 4. Effective January 1, 1993.)



8897.3

(a) For the purposes of this chapter, if it is determined that retrofit work is appropriate to address potential deficiencies listed in paragraph (1) or (2) of subdivision (a) of Section 8897.2, the following standards shall be used:

(1) The foundation anchor bolt requirements of subdivision (f) of Section 2907 of Chapter 29 of the 1991 Edition of the Uniform Building Code of the International Conference of Building Officials, or any local government modification which establishes equivalent or higher requirements.

(2) The cripple wall bracing requirements of paragraph (4) of subdivision (g) of Section 2517 of Chapter 25 of the 1991 Edition of the Uniform Building Code of the International Conference of Building Officials, or any local government modification which establishes equivalent or higher requirements.

(3) The water heater bracing, anchoring, or strapping requirements to resist falling or horizontal displacement due to earthquake motion of Section 19215 of the Health and Safety Code.

(b) Any qualified historical building or structure, as defined pursuant to Section 18955 of the Health and Safety Code, shall be permitted to utilize alternatives to the requirements of this section, as provided by the State Historical Building Code (Part 2.7 (commencing with Section 18950) of Division 13 of the Health and Safety Code) and the regulations issued pursuant thereto.

(Amended by Stats. 1992, Ch. 307, Sec. 5. Effective January 1, 1993.)



8897.4

No transfer of title shall be invalidated on the basis of a failure to comply with this chapter.

(Added by Stats. 1991, Ch. 699, Sec. 1.)



8897.5

For the purposes of this chapter, the duty of the real estate licensee shall be limited to providing to the seller a copy of the Homeowner’s Guide to Earthquake Safety for delivery to the prospective transferee pursuant to Section 2079.8 of the Civil Code.

(Amended by Stats. 1992, Ch. 307, Sec. 6. Effective January 1, 1993.)









CHAPTER 14 - Earthquake Research Evaluation Conference and Five-Year Statewide Research Plan

ARTICLE 2 - Alfred E. Alquist Earthquake Act

8899.18

This article shall be known and may be cited as the Alfred E. Alquist Earthquake Act.

(Added by Stats. 1991, Ch. 901, Sec. 1. Effective October 14, 1991.)



8899.19

The Legislature finds and declares all of the following:

(a) The Legislature unanimously passed Senate Bill 1835, which was enacted into law as Chapter 782 of the Statutes of 1990, for the purpose of addressing personal injury, death, and property damage of impending earthquakes.

(b) It is critical for the health and safety of Californians that funding should be made available as quickly as possible for the implementation of Chapter 782 of the Statutes of 1990.

(c) The grant award authorized by Section 8899.21 and funded pursuant to this article is not a gift of public funds, but rather a collaborative project between the state and the grant award recipient to commercialize technologies that will predict earthquakes or mitigate their impact for the purpose of protecting the health and welfare of the citizens of the state.

(Added by Stats. 1991, Ch. 901, Sec. 1. Effective October 14, 1991.)



8899.20

The definitions contained in this section shall govern the construction of this article, unless the context requires otherwise:

(a) “EREC” means the Earthquake Research Evaluation Conference established pursuant to Section 8899.11.

(b) “Fund” means the Alfred E. Alquist Earthquake Fund.

(Added by Stats. 1991, Ch. 901, Sec. 1. Effective October 14, 1991.)



8899.24

(a) The Controller shall transfer an amount not to exceed seven hundred fifty thousand dollars ($750,000) from the Pooled Money Investment Account as a loan to the fund for the purpose of implementing this chapter.

(b) (1) The money lent pursuant to subdivision (a) shall be repaid from the California Residential Earthquake Recovery Fund, with interest calculated at the rate earned by the Pooled Money Investment Fund.

(2) The amount of the loan made pursuant to subdivision (a) shall be repaid in full with interest on or before the earlier of either of the following:

(A) January 1, 1997.

(B) When the balance of the California Residential Earthquake Recovery Fund reaches one billion five hundred million dollars ($1,500,000,000).

(Added by Stats. 1991, Ch. 901, Sec. 1. Effective October 14, 1991.)












DIVISION 2 - LEGISLATIVE DEPARTMENT

PART 1 - LEGISLATURE

CHAPTER 1 - Legislative Organization

ARTICLE 1 - Legislative Compensation

8902

During those times that a Member of the Legislature is required to be in Sacramento to attend a session of the Legislature and during those times that a member is traveling to and from, or is in attendance at, any meeting of a committee of which he or she is a member or is attending to any other legislative function or responsibility as authorized or directed by the rules of the house of which he or she is a member or by the joint rules, he or she shall be entitled to reimbursement of his or her living expenses at a rate established by the California Victim Compensation and Government Claims Board that is not less than the rate provided to federal employees traveling to Sacramento.

(Amended by Stats. 2006, Ch. 538, Sec. 240. Effective January 1, 2007.)



8903

When traveling to and from a session of the Legislature, or when traveling to and from a meeting of a committee of which he or she is a member, or when traveling pursuant to any other legislative function or responsibility as authorized or directed by the rules of the house of which he or she is a member or by the joint rules, when that travel is by a common carrier of passengers, a Member of the Legislature shall be entitled to reimbursement for the actual costs of travel by the common carrier. If the member travels by other means and common carrier service is available and feasible he or she shall be reimbursed in the amount of the fare of available common carrier service. If common carrier service is unavailable or not feasible, a member shall be reimbursed at a rate not to exceed the rate established by the Department of Human Resources for the reimbursement of officers and employees of the state pursuant to Section 19820. No mileage shall be allowed or paid for travel in a conveyance owned or provided by and at the expense of a public agency. As used in this section, “common carrier” means carrier by aircraft, railroad, bus, or vessel.

(Amended by Stats. 2012, Ch. 665, Sec. 45. Effective January 1, 2013.)






ARTICLE 2 - Code of Ethics

8920

(a) No Member of the Legislature, state elective or appointive officer, or judge or justice shall, while serving as such, have any interest, financial or otherwise, direct or indirect, or engage in any business or transaction or professional activity, or incur any obligation of any nature, which is in substantial conflict with the proper discharge of his duties in the public interest and of his responsibilities as prescribed in the laws of this state.

(b) No Member of the Legislature shall do any of the following:

(1) Accept other employment which he has reason to believe will either impair his independence of judgment as to his official duties or require him, or induce him, to disclose confidential information acquired by him in the course of and by reason of his official duties.

(2) Willfully and knowingly disclose, for pecuniary gain, to any other person, confidential information acquired by him in the course of and by reason of his official duties or use any such information for the purpose of pecuniary gain.

(3) Accept or agree to accept, or be in partnership with any person who accepts or agrees to accept, any employment, fee, or other thing of monetary value, or portion thereof, in consideration of his appearing, agreeing to appear, or taking any other action on behalf of another person before any state board or agency.

This subdivision shall not be construed to prohibit a member who is an attorney at law from practicing in that capacity before any court or before the Workers’ Compensation Appeals Board and receiving compensation therefor. This subdivision shall not act to prohibit a member from acting as an advocate without compensation or making inquiry for information on behalf of a constituent before a state board or agency, or from engaging in activities on behalf of another which require purely ministerial acts by the board or agency and which in no way require the board or agency to exercise any discretion, or from engaging in activities involving a board or agency which are strictly on his or her own behalf. The prohibition contained in this subdivision shall not apply to a partnership or firm of which the Member of the Legislature is a member if the Member of the Legislature does not share directly or indirectly in the fee, less any expenses attributable to that fee, resulting from the transaction. The prohibition contained in this subdivision as it read immediately prior to January 1, 1983, shall not apply in connection with any matter pending before any state board or agency on or before January 2, 1967, if the affected Member of the Legislature was an attorney of record or representative in the matter prior to January 2, 1967. The prohibition contained in this subdivision, as amended and operative on January 1, 1983, shall not apply to any activity of any Member in connection with a matter pending before any state board or agency on January 1, 1983, which was not prohibited by this section prior to that date, if the affected Member of the Legislature was an attorney of record or representative in the matter prior to January 1, 1983.

(4) Receive or agree to receive, directly or indirectly, any compensation, reward, or gift from any source except the State of California for any service, advice, assistance or other matter related to the legislative process, except fees for speeches or published works on legislative subjects and except, in connection therewith, reimbursement of expenses for actual expenditures for travel and reasonable subsistence for which no payment or reimbursement is made by the State of California.

(5) Participate, by voting or any other action, on the floor of either house, in committee, or elsewhere, in the passage or defeat of legislation in which he has a personal interest, except as follows:

(i) If, on the vote for final passage by the house of which he is a member, of the legislation in which he has a personal interest, he first files a statement (which shall be entered verbatim on the journal) stating in substance that he has a personal interest in the legislation to be voted on and, notwithstanding that interest, he is able to cast a fair and objective vote on that legislation, he may cast his vote without violating any provision of this article.

(ii) If the member believes that, because of his personal interest, he should abstain from participating in the vote on the legislation, he shall so advise the presiding officer prior to the commencement of the vote and shall be excused from voting on the legislation without any entry on the journal of the fact of his personal interest. In the event a rule of the house requiring that each member who is present vote aye or nay is invoked, the presiding officer shall order the member excused from compliance and shall order entered on the journal a simple statement that the member was excused from voting on the legislation pursuant to law.

The provisions of this section do not apply to persons who are members of the state civil service as defined in Article VII of the California Constitution.

(Amended by Stats. 1982, Ch. 740, Sec. 1.)



8921

A person subject to this article has an interest which is in substantial conflict with the proper discharge of his duties in the public interest and of his responsibilities as prescribed in the laws of this state or a personal interest, arising from any situation, within the scope of this article, if he has reason to believe or expect that he will derive a direct monetary gain or suffer a direct monetary loss, as the case may be, by reason of his official activity. He does not have an interest which is in substantial conflict with the proper discharge of his duties in the public interest and of his responsibilities as prescribed in the laws of this state or a personal interest, arising from any situation, within the scope of this article, if any benefit or detriment accrues to him as a member of a business, profession, occupation, or group to no greater extent than any other member of that business, profession, occupation, or group.

(Amended by Stats. 1982, Ch. 740, Sec. 2.)



8922

A person subject to the provisions of this article shall not be deemed to be engaged in any activity which is in substantial conflict with the proper discharge of his duties in the public interest and of his responsibilities as prescribed in the laws of this state, or have a personal interest, arising from any situation, within the scope of this article, solely by reason of any of the following:

(a) His relationship to any potential beneficiary of any situation is one which is defined as a remote interest by Section 1091 or is otherwise not deemed to be a prohibited interest by Section 1091.1 or 1091.5.

(b) Receipt of a campaign contribution regulated, received, reported, and accounted for pursuant to Title 9 (commencing with Section 81000), so long as the contribution is not made on the understanding or agreement, in violation of law, that the person’s vote, opinion, judgment, or action will be influenced thereby.

(Amended by Stats. 1982, Ch. 740, Sec. 3.)



8924

(a) No employee of either house of the Legislature shall, during the time he is so employed, commit any act or engage in any activity prohibited by any provision of this article. The provisions of this article and Article 3 (commencing with Section 8940) which are applicable to a Member of the Legislature are also applicable to any employee of either house of the Legislature.

(b) Nothing in this part shall be construed to prohibit an employee of either house of the Legislature from serving in an elective or appointive office of any regional or local public agency.

(Amended by Stats. 1982, Ch. 740, Sec. 4.)



8924.5

(a) The Legislature finds and declares that the California Council on Science and Technology was organized as a nonprofit corporation pursuant to Section 501(c)(3) of the Internal Revenue Code in response to Assembly Concurrent Resolution No. 162 (Resolution Chapter 148 of the Statutes of 1988). The council was uniquely established at the request of the Legislature for the specific purpose of offering expert advice to state government on public policy issues significantly related to science and technology. The establishment of the California Science and Technology Policy Fellowships as a professional development program is consistent with the Legislature’s intent in requesting the creation of the council and is expressly designed to fulfill the council’s mission of assisting state policymakers as they face increasingly complex decisions related to science and technology challenges confronting the state in the 21st century.

(b) The services of a California Science and Technology Policy Fellow provided by the California Council on Science and Technology and duly authorized by the Senate Committee on Rules, the Assembly Committee on Rules, or the Joint Committee on Rules are not compensation, a reward, or a gift to a Member of the Legislature for purposes of paragraph (4) of subdivision (b) of Section 8920.

(c) A California Science and Technology Policy Fellow provided by the California Council on Science and Technology and duly authorized by the Senate Committee on Rules, the Assembly Committee on Rules, or the Joint Committee on Rules is not an employee of either house of the Legislature for purposes of this article.

(d) For purposes of this section, a California Science and Technology Policy Fellow is “duly authorized by the Senate Committee on Rules, the Assembly Committee on Rules, or the Joint Committee on Rules” only if both of the following requirements are satisfied:

(1) The California Science and Technology Policy Fellow has been selected according to criteria, and pursuant to a process, approved by the Senate Committee on Rules, the Assembly Committee on Rules, or the Joint Committee on Rules.

(2) The California Council on Science and Technology has executed an agreement with the Senate Committee on Rules, the Assembly Committee on Rules, or the Joint Committee on Rules whereby the California Science and Technology Policy Fellow is bound to abide by standards of conduct, economic interest disclosure requisites, and other requirements specified by the Senate Committee on Rules, the Assembly Committee on Rules, or the Joint Committee on Rules.

(Added by Stats. 2009, Ch. 117, Sec. 2. Effective August 6, 2009.)



8925

No person shall induce or seek to induce any Member of the Legislature to violate any provision of this article.

(Amended by Stats. 1982, Ch. 740, Sec. 4.2.)



8926

Every person who knowingly and willfully violates any provision of this article is guilty of a misdemeanor. Every person who conspires to violate any provision of this article is guilty of a felony.

(Amended by Stats. 1982, Ch. 740, Sec. 4.4.)






ARTICLE 3 - Joint Legislative Ethics Committee

8940

The Joint Legislative Ethics Committee is hereby created. The committee shall consist of three Members of the Senate and three Members of the Assembly who shall be selected in the manner provided for in the Joint Rules of the Senate and Assembly. Of the three members appointed from each house, at least one from each house shall be a member of the political party having the largest number of members in that house and at least one from each house shall be a member of the political party having the second largest number of members in that house. The committee shall elect its own chairman. Vacancies occurring in the membership of the committee shall be filled in the manner provided for in the Joint Rules of the Senate and Assembly. A vacancy shall be deemed to exist as to any member of the committee whose term is expiring whenever such member is not reelected at the general election.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 163.)



8941

The committee is authorized to make rules governing its own proceedings. The provisions of Rule 36 of the Joint Rules of the Senate and Assembly relating to investigating committees shall apply to the committee.

Prior to the issuance of any subpoena by the committee with respect to any matter before the committee, it shall by a resolution adopted by a vote of two members of the committee from each house of the Legislature define the nature and scope of its investigation in the matter before it.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 163.)



8942

Funds for the support of the committee shall be provided from the Contingent Funds of the Assembly and the Senate in the same manner that such funds are made available to other joint committees of the Legislature.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 163.)



8943

(a) The committee shall have power, pursuant to the provisions of this article, to investigate and make findings and recommendations concerning alleged violations by Members of the Legislature of the provisions of Article 2 (commencing with Section 8920).

(b) The committee may, on its own action, initiate an investigation of a Member of the Legislature. The action may be taken only if the requirements of Section 8954 are satisfied.

(Amended by Stats. 1982, Ch. 740, Sec. 5.)



8944

(a) Any person may file a statement alleging a violation of Article 2 (commencing with Section 8920) with the committee.

(b) To constitute a valid complaint, the statement shall satisfy all of the following requirements:

(1) It shall be in writing.

(2) It shall state the name of the Member of the Legislature alleged to have committed a violation.

(3) It shall set forth allegations which, if true, would constitute a violation of Article 2 (commencing with Section 8920). These allegations shall be stated with sufficient clarity and detail to enable the committee to make a determination pursuant to Section 8945.

(4) It shall be signed by the complainant under penalty of perjury.

(5) It shall include a statement that the facts are true of the complainant’s own knowledge or that the complainant believes them to be true.

(c) As used in this article, the term “complaint” means a valid complaint as specified in subdivision (b).

(d) If a complaint is filed with the committee, the committee shall promptly send a copy of the complaint to the Member of the Legislature alleged to have committed the violation complained of, who shall thereafter be designated as the respondent, and the committee may send a copy of the complaint to the house in which the respondent serves, the Attorney General, the Fair Political Practices Commission, and the district attorney of the county in which the alleged violation occurred.

(e) No complaint may be filed with the committee after the expiration of 12 months from the date upon which the alleged violation occurred.

(Amended by Stats. 1982, Ch. 740, Sec. 6.)



8945

(a) If the committee determines that the complaint does not allege facts, directly or upon information and belief, sufficient to constitute a violation of any of the provisions of Article 2 (commencing with Section 8920), it shall dismiss the complaint and notify the complainant and respondent thereof. If the committee has sent a copy of the complaint to any other person or entity specified in subdivision (d) of Section 8944, the committee shall also notify that person or entity of its determination under this subdivision.

(b) If the committee determines that the complaint does allege facts, directly or upon information and belief, sufficient to constitute a violation of any of the provisions of Article 2 (commencing with Section 8920), the committee shall promptly investigate the alleged violation and, if after the preliminary investigation, the committee finds that probable cause exists for believing the allegations of the complaint, it shall fix a time for a hearing in the matter, which shall be not more than 30 days after the finding. If, after the preliminary investigation, the committee finds that probable cause does not exist for believing the allegations of the complaint, the committee shall dismiss the complaint. In either event the committee shall notify the complainant and respondent of its determination.

(c) If a result of an investigation initiated pursuant to subdivision (b) of Section 8943, determines that probable cause exists for believing that a Member of the Legislature has violated any of the provisions of Article 2 (commencing with Section 8920), the committee shall fix a time for a hearing in the matter, which shall be not more than 30 days after the determination.

(d) The committee shall make its determination under subdivision (a) or (b) not later than 90 days after first receiving a complaint which contains all of the information required by Section 8944. The committee may, however, seek an extension, not to exceed 90 days, which may be granted by a majority vote of the membership of each house. If the committee has requested a law enforcement agency to investigate the complaint or if the committee knows that the complaint is being investigated by a law enforcement agency, the time limits set forth in this subdivision shall be tolled until the investigation is completed.

(e) The committee’s determination under subdivision (b) or (c) shall be stated in writing, with reasons given therefor, and shall be provided to the house in which the respondent serves, the Attorney General, the Fair Political Practices Commission, and the district attorney of the county in which the alleged violation occurred. The written determination provided pursuant to this subdivision is a public record and open to public inspection.

(f) Any deliberations of the committee from the time of receipt of a complaint until it decides to dismiss the complaint or to set a hearing shall not be open to the public unless the respondent requests a public meeting.

(Amended by Stats. 1982, Ch. 740, Sec. 7.)



8946

After the complaint has been filed the respondent shall be entitled to examine and make copies of all evidence in the possession of the committee relating to the complaint.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 163.)



8947

If a hearing is to be held pursuant to Section 8945 the committee, before the hearing has commenced, shall issue subpoenas and subpoenas duces tecum at the request of any party in accordance with Chapter 4 (commencing with Section 9400) of Part 1 of Division 2 of Title 2. All of the provisions of Chapter 4, except Section 9410, apply to the committee and the witnesses before it.

(Amended by Stats. 1982, Ch. 466, Sec. 56.)



8948

At any hearing held by the committee:

(a) Oral evidence shall be taken only on oath or affirmation.

(b) Each party shall have these rights: to be represented by legal counsel; to call and examine witnesses; to introduce exhibits; and to cross-examine opposing witnesses.

(c) The hearing shall be open to the public.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 163.)



8949

Any official or other person whose name is mentioned at any investigation or hearing of the committee and who believes that testimony has been given which adversely affects him, shall have the right to testify or, at the discretion of the committee, to file a statement of facts under oath relating solely to the material relevant to the testimony of which he complains.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 163.)



8950

(a) After the hearing the committee shall state its findings of fact. If the committee finds that the respondent has not violated any provisions of Article 2 (commencing with Section 8920), it shall order the action dismissed, and shall notify the respondent and complainant thereof and shall also transmit a copy of the complaint and the fact of dismissal to the house in which the respondent serves, the Attorney General, the Fair Political Practices Commission, and the district attorney of the appropriate county. The complaint and the fact of dismissal transmitted pursuant to this subdivision are public records and open to public inspection.

(b) If the committee finds that the respondent has violated any provisions of Article 2 (commencing with Section 8920), it shall state its findings of fact and submit a report thereon, which may include any recommendations as to actions which the committee believes would be appropriate to take against the respondent, to the house in which the respondent serves, send a copy of the findings and report to the complainant and respondent, and the committee shall also report thereon to the Attorney General, the Fair Political Practices Commission, and the district attorney of the appropriate county. The report submitted pursuant to this subdivision is a public record and open to public inspection.

(c) The house in which the respondent serves shall have 90 days after the receipt of a copy of the findings and report described in subdivision (b) within which to take action with respect to the respondent and may take no action against a respondent after that time regarding the allegations in the complaint which resulted in the findings and report described in subdivision (b).

(Amended by Stats. 1982, Ch. 740, Sec. 8.)



8951

Nothing in this chapter shall preclude any person from instituting a prosecution for violation of any provision of Article 2 (commencing with Section 8920) unless that person has filed a complaint with the committee concerning the violation, in which case that person may not file a complaint with the district attorney of the appropriate county to institute a criminal prosecution for the violation until the committee has made its determination of the matter or a period of 120 days has elapsed since the filing of the complaint with the committee.

(Amended by Stats. 1982, Ch. 466, Sec. 58.)



8952

The filing of a complaint with the committee pursuant to this article suspends the running of the statute of limitations applicable to any violation of the provisions of Article 2 (commencing with Section 8920) while the complaint is pending.

(Amended by Stats. 1982, Ch. 466, Sec. 59.)



8953

The committee shall maintain a record of its investigations, inquiries, and proceedings. All records, complaints, documents, reports filed with or submitted to or made by the committee, and all records and transcripts of any investigations, inquiries or hearings of the committee under this article shall be deemed confidential and shall not be open to inspection by any person other than a member of the committee, an employee of the committee, or a state employee designated to assist the committee, except as otherwise specifically provided in this article. The committee may, by adoption of a resolution, authorize the release to the Attorney General or to the district attorney of the appropriate county of any information, records, complaints, documents, reports, and transcripts in its possession material to any matter pending before the Attorney General or the district attorney. All matters presented at a public hearing of the committee and all reports of the committee stating a final finding of fact pursuant to Section 8950 shall be public records and open to public inspection. Any employee of the committee who divulges any matter which is deemed to be confidential by this section is guilty of a misdemeanor.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 163.)



8954

All actions of the committee shall require the concurrence of two members of the committee from each house.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 163.)



8955

The committee may render advisory opinions to Members of the Legislature with respect to the provisions of Article 2 (commencing with Section 8920) and their application and construction. The committee may secure an opinion from the Legislative Counsel for this purpose or issue its own opinion.

(Amended by Stats. 1982, Ch. 466, Sec. 60.)



8956

(a) The appropriate legislative ethics committees shall conduct at least semiannually an orientation course of the relevant statutes and regulations governing official conduct. The curriculum and presentation of the course shall be established by house rules.

(b) The committees shall conduct at least semiannually an orientation course on the relevant ethical issues and laws relating to lobbying, in consultation with the Fair Political Practices Commission. One of the semiannual courses shall be held prior to June 30 of each year. This course may be combined with the course described in subdivision (a).

(c) At least once in each biennial session, each Member of the Legislature and each designated employee of the Legislature shall attend one of these courses.

(d) The committees shall impose fees on lobbyists for attending the course described in subdivision (b). The fees shall be set at an amount that will enable the lobbyists’ participation in the course to be funded from those fees to the fullest extent possible.

(Amended by Stats. 1997, Ch. 574, Sec. 1. Effective January 1, 1998.)









CHAPTER 1.5 - General

ARTICLE 1 - Numbering and Election of Legislators

9000

The Legislature consists of:

(a) Forty Senators.

(b) Eighty members of the Assembly.

(Enacted by Stats. 1943, Ch. 134.)



9001

The term of office of a Senator is four years. The term of office of a Member of the Assembly is two years.

(Enacted by Stats. 1943, Ch. 134.)



9002

At the general election in every fourth year after 1908 a Senator shall be elected in each odd-numbered senatorial district. At the general election in every fourth year after 1910 a Senator shall be elected in each even-numbered district.

(Enacted by Stats. 1943, Ch. 134.)



9003

At the general election in every even-numbered year a Member of the Assembly shall be elected in each of the Assembly districts.

(Enacted by Stats. 1943, Ch. 134.)



9004

When the Legislature convenes or is convened in regular or extraordinary session during or following a war or enemy-caused disaster and vacancies exist to the extent of one-fifth or more of the membership of either house caused by such disaster, either by death, disability or inability to serve, the vacancies shall be temporarily filled as provided in this section. The remaining members of the house in which the vacancies exist, regardless of whether they constitute a quorum of the entire membership thereof, shall by a majority vote of such members appoint a qualified person as a pro tempore member to fill each such vacancy. The Chief Clerk of the Assembly and the Secretary of the Senate or the persons designated to perform their duties, as the case may be, shall certify a statement of each such appointment to the Secretary of State, who shall thereupon issue commissions to such appointees designating them as pro tempore members of the house by which they were appointed.

The appointments shall be so made that each assembly or senatorial district in which a vacancy exists shall be represented, if possible, by a pro tempore member who is a resident of that district and a registered elector of the same political party as of the date of the disaster as the last duly elected member from such district.

Where an elected member is temporarily disabled or unable to serve, such elected member shall resume his office when able, and the pro tempore member appointed in his place under this section shall cease to serve. In other cases, each pro tempore member appointed under this section shall serve until the next election of a member to such office as provided by law.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 60.)






ARTICLE 2 - Meeting and Organization of the Legislature

9020

The Legislature shall convene in regular session at the City of Sacramento at noon on the first Monday in December of each even-numbered year, and each house shall immediately organize.

(Amended by Stats. 1995, Ch. 91, Sec. 48. Effective January 1, 1996.)



9021

The certificate of election is prima facie evidence of the right to membership.

(Enacted by Stats. 1943, Ch. 134.)



9022

At the day and hour appointed for the assembling of any regular session of the Legislature, the President of the Senate, or in case of his absence or inability, the senior member present, shall take the chair, call the members and members elect to order, and have the secretary call over the senatorial districts, in their order, from which members have been elected at the preceding election. As the districts are called the members elect shall present their certificates, take the constitutional oath of office, and assume their seats. If a quorum is present, the Senate may then elect its officers.

(Enacted by Stats. 1943, Ch. 134.)



9023

At the day and hour appointed for the assembling of any regular session of the Legislature, the Chief Clerk of the Assembly, or in case of his absence or inability, the senior member elect present, shall take the chair, call the members elect to order, and call over the roll of counties in alphabetical order. As the counties are called the members elect shall present their certificates, take the constitutional oath of office, and assume their seats. If there is more than one senior member elect present and the senior members are unable to agree as to who shall call the session to order, the Attorney General or one of his deputies shall call the session to order.

If a quorum is present, the Assembly shall then elect its officers, and there shall be no other business, motion or resolution considered before the election of the Speaker, save and except a motion to adjourn or a motion for a call of the house.

(Enacted by Stats. 1943, Ch. 134.)



9024

Members of the Legislature who did not take the oath of office at the assembling of the Legislature may take the oath at any time during the term for which they were elected.

(Enacted by Stats. 1943, Ch. 134.)



9025

An entry of the oath taken by members of the Legislature shall be made on the journals of the proper house.

(Enacted by Stats. 1943, Ch. 134.)



9026

All standing committees of either the Senate or Assembly shall be appointed by the presiding officer of their respective house if the house by resolution or its rules does not direct otherwise.

(Enacted by Stats. 1943, Ch. 134.)



9026.5

(a) No television signal generated by the Assembly shall be used for any political or commercial purpose, including, but not limited to, any campaign for elective public office or any campaign supporting or opposing a ballot proposition submitted to the electors.

As used in this section, “commercial purpose” does not include either of the following:

(1) The use of any television signal generated by the Assembly by an accredited news organization or any nonprofit organization for educational or public affairs programming.

(2) As authorized by the Assembly, the transmission by a third party to paid subscribers of an unedited video feed of the television signal generated by the Assembly.

(b) Any person or organization who violates this section is guilty of a misdemeanor.

(Amended by Stats. 1994, Ch. 399, Sec. 1. Effective September 1, 1994.)






ARTICLE 2.2 - Open Meetings

9027

Except as otherwise provided in this article, all meetings of a house of the Legislature or a committee thereof shall be open and public, and all persons shall be permitted to attend the meetings. As used in this article, “meeting” means a gathering of a quorum of the members of a house or committee in one place for the purpose of discussing legislative or other official matters within the jurisdiction of the house or committee. As used in this article, “committee” includes a standing committee, joint committee, conference committee, subcommittee, select committee, special committee, research committee, or any similar body.

(Repealed (by Sec. 1) and added by Stats. 1989, Ch. 1235, Sec. 2.)



9028

Any meeting that is required to be open and public pursuant to this article, including any closed session held pursuant to subdivision (a) of Section 9029, shall be held only after full and timely notice to the public as provided by the Joint Rules of the Assembly and Senate.

(Repealed (by Sec. 3) and added by Stats. 1989, Ch. 1235, Sec. 2.)



9029

(a) A house of the Legislature or a committee thereof may hold a closed session solely for any of the following purposes:

(1) To consider the appointment, employment, evaluation of performance, or dismissal of a public officer or employee, to consider or hear complaints or charges brought against a Member of the Legislature or other public officer or employee, or to establish the classification or compensation of an employee of the Legislature.

(2) To consider matters affecting the safety and security of Members of the Legislature or its employees or the safety and security of any buildings and grounds used by the Legislature.

(3) To confer with, or receive advice from, its legal counsel regarding pending or reasonably anticipated, or whether to initiate, litigation when discussion in open session would not protect the interests of the house or committee regarding the litigation.

(b) A caucus of the Members of the Senate, the Members of the Assembly, or the Members of both houses, which is composed of members of the same political party, may meet in closed session.

(Repealed (by Sec. 4) and added by Stats. 1989, Ch. 1235, Sec. 2.)



9029.5

(a) A closed session may be held pursuant to paragraph (3) of subdivision (a) of Section 9029 under any of the following circumstances:

(1) An adjudicatory proceeding before a court, administrative body exercising its adjudicatory authority, hearing officer, or arbitrator, to which a house of the Legislature or a committee, Member, or employee thereof is a party, has been initiated formally.

(2) Based on existing facts and circumstances, a point has been reached where, in the opinion of a house of the Legislature or a committee thereof, on the advice of its legal counsel, litigation against the house or a committee, Member, or employee thereof is reasonably anticipated.

(3) Based on existing facts and circumstances, a house of the Legislature or a committee thereof has decided to initiate or is deciding whether to initiate litigation.

(4) To confer with, or receive advice from, its legal counsel and negotiator prior to the purchase, sale, exchange, or lease of real property by or for the house or committee regarding the price and terms of payment for the purchase, sale, exchange, or lease.

(b) Prior to holding a closed session pursuant to paragraph (3) of subdivision (a) Section 9029 and this section, the presiding officer of the house or the chair of the committee shall state publicly which paragraph of subdivision (a) is applicable. If the closed session is held pursuant to paragraph (1) of subdivision (a), the presiding officer or chair shall state the title of or otherwise specifically identify the litigation to be discussed, unless the presiding officer or chair states that to do so would jeopardize the ability to effectuate service of process upon one or more unserved parties, or that to do so would jeopardize the ability of the house or the committee to conclude existing settlement negotiations to its advantage. If the closed session is held pursuant to paragraph (4) of subdivision (a), the notice of the closed session shall identify the real property which the negotiations may concern and the person with whom the negotiations may take place.

(c) The legal counsel of the house or the committee shall prepare and submit to the house or the committee a memorandum stating the specific reasons and legal authority for the closed session. If the closed session is held pursuant to paragraph (1) of subdivision (a), the memorandum shall include the title of or other identification of the litigation. If the closed session is held pursuant to paragraph (2) or (3) of subdivision (a), the memorandum shall set forth the existing facts and circumstances on which the closed session is based. The legal counsel shall submit the memorandum to the house or the committee prior to the closed session, if feasible, or, in any case, not later than one week after the closed session. The memorandum shall be exempt from disclosure under the Legislative Open Records Act (Article 3.5 (commencing with Section 9070) of Chapter 1.5 of Part 1 of Division 2 of Title 2).

(d)For purposes of paragraph (3) of subdivision (a) of Section 9029 and this section, “litigation” includes any adjudicatory proceeding, including eminent domain, before a court, administrative body exercising its adjudicatory authority, hearing officer, or arbitrator.

(e)For purposes of this article, all expressions of the lawyer-client privilege other than those provided in this section are hereby abrogated. This section is the exclusive expression of the lawyer-client privilege for the purposes of conducting closed-session meetings pursuant to this article.

(f) Disclosure of a memorandum required under this section shall not be deemed a waiver of the lawyer-client privilege provided for under Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code.

(Added by Stats. 1989, Ch. 1235, Sec. 2.)



9030

Each Member of the Legislature who attends a meeting of the Assembly, the Senate, or any committee or subcommittee thereof, where action is taken in violation of Section 9027, with knowledge of the fact that the meeting is in violation thereof, is guilty of a misdemeanor.

(Added by Stats. 1973, Ch. 1148.)



9031

Any interested person may commence an action by mandamus, injunction, or declaratory relief for the purpose of stopping or preventing violations or threatened violations of this article by Members of the Legislature or to determine the applicability of this article to actions or threatened future action of a house of the Legislature or a committee thereof.

(Repealed (by Sec. 5) and added by Stats. 1989, Ch. 1235, Sec. 2.)






ARTICLE 2.5 - Legislative Session After War or Enemy-Caused Disaster

9035

As used in this article, “disaster” means a war or enemy-caused calamity within this State, such as an attack by nuclear weapons.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 75.)



9036

If a disaster occurs, the Legislature shall convene itself in special session immediately after such disaster first occurs, which session shall convene at the permanent seat of government in the City of Sacramento or at the temporary seat of government as established by law if the session cannot be held in the City of Sacramento. At such special session the Legislature may fill any vacancies in its membership, pursuant to law, and may consider and act upon any subject of legislation that is designed to relieve or alleviate the consequences of such disaster or to restore or continue state and local government in connection therewith, together with such other subjects within the scope of legislative regulation or control as are specified by concurrent resolution adopted by both houses of the Legislature.

(Amended by Stats. 1968, Ch. 312.)



9037

If the Legislature is convened in special session pursuant to this article on the date specified by the State Constitution for the convening of a regular session, the Legislature may convene in such regular session without adjourning the special session or it may provide by concurrent resolution that the subjects to be considered at the regular session may be acted upon at the special session, and in such case the regular session shall not be convened.

(Added by renumbering Section 9038 by Stats. 1968, Ch. 312.)






ARTICLE 3 - Crimes Against the Legislative Power

9050

Every person who wilfully, and by force or fraud, prevents the Legislature, either of the houses composing it, or any of the members thereof from meeting or organizing is guilty of a felony.

(Enacted by Stats. 1943, Ch. 134.)



9051

Every person who wilfully disturbs the Legislature, or either of the houses composing it, while in session, or who commits any disorderly conduct in the immediate view and presence of either house tending to interrupt its proceedings or impair the respect due to its authority is guilty of a misdemeanor.

(Enacted by Stats. 1943, Ch. 134.)



9051.5

As used in this article, “bill or resolution” includes a constitutional amendment.

(Added by Stats. 1984, Ch. 1134, Sec. 1.)



9052

Every person who fraudulently alters the draft of any bill or resolution which has been presented to either of the houses composing the Legislature for passage or adoption, with intent to procure it to be passed or adopted by either house, or certified by the presiding officer of either house, in language different from that intended by such house, is guilty of a felony.

(Enacted by Stats. 1943, Ch. 134.)



9053

Every person who fraudulently alters the enrolled copy of any bill or resolution which has been passed or adopted by the Legislature, with intent to procure it to be approved by the Governor, certified by the Secretary of State, or printed or published by the State in language different from that in which it was passed or adopted by the Legislature is guilty of a felony.

(Enacted by Stats. 1943, Ch. 134.)



9053.5

(a) Every person who intentionally, maliciously, with knowledge of the falsity, and with intent to defame a particular legislator, publishes or causes to be published any writing which purports to be a facsimile of an actual bill or resolution, or any part thereof, of the California Legislature, which is not an exact copy of a bill or resolution, or part thereof, which has been introduced in the Legislature, is guilty of a misdemeanor.

(b) This section shall not apply to the print media, the electronic media, or to news services.

(Added by Stats. 1984, Ch. 1134, Sec. 2.)



9054

Every person who obtains, or seeks to obtain, money or other thing of value from another person upon a pretense, claim, or representation that he can or will improperly influence in any manner the action of any member of a legislative body in regard to any vote or legislative matter, is guilty of a felony. Upon the trial no person otherwise competent as a witness may be excused from testifying concerning the offense charged on the grounds that the testimony may criminate himself, or subject him to public infamy. The testimony shall not afterwards be used against him in any judicial proceeding except for perjury in giving the testimony.

(Enacted by Stats. 1943, Ch. 134.)



9055

Every member of the Legislature convicted of any crime defined in this article, in addition to the punishment prescribed, forfeits his office and is forever disqualified from holding any office in the State.

(Enacted by Stats. 1943, Ch. 134.)



9056

Any person who shall secure through his influence, knowingly exerted for that purpose, the introduction of any bill, resolution or amendment into the State Legislature and shall thereafter solicit or accept from any person other than a person upon whose request he secured such introduction, any pay or other valuable consideration for preventing or attempting to prevent, the enactment or adoption of such measure, while it retains its original purpose, shall be guilty of a crime and upon conviction thereof shall be punishable by a fine of not exceeding ten thousand dollars ($10,000) or by imprisonment in a county jail for not more than one year or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 132. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 3.5 - Legislative Open Records Act

9070

The Legislature finds and declares that access to information concerning the conduct of the people’s business by the Legislature is a fundamental and necessary right of every citizen in this state.

(Added by Stats. 1975, Ch. 1246.)



9071

This article shall be known and may be cited as the Legislative Open Records Act.

(Added by Stats. 1975, Ch. 1246.)



9072

As used in this article:

(a) “Person” includes any natural person, corporation, partnership, limited liability company, firm, or association.

(b) “Legislature” includes any Member of the Legislature, any legislative officer, any standing, joint, or select committee or subcommittee of the Senate and Assembly, and any other agency or employee of the Legislature.

(c) “Legislative records” means any writing prepared on or after December 2, 1974, which contains information relating to the conduct of the public’s business prepared, owned, used, or retained by the Legislature.

(d) “Writing” means handwriting, typewriting, printing, photostating, photographing, and every other means of recording upon any form of communication or representation, including letters, words, pictures, sounds, or symbols, or combination thereof, and all papers, maps, magnetic or paper tapes, photographic films and prints, magnetic or punched cards, discs, drums, and other documents.

(Amended by Stats. 1994, Ch. 1010, Sec. 139. Effective January 1, 1995.)



9073

Legislative records are open to inspection at all times during the normal office hours of the Legislature and any person has a right to inspect any legislative record, except as hereafter provided. Any person shall be furnished reasonable opportunities for inspection of legislative records and reasonable facilities for making memoranda or abstracts therefrom. Any person may receive a copy of a legislative record if such record is of a nature permitting such copying. The Legislature may establish fees reasonably calculated to reimburse it for its actual cost in making such copies available, provided such fee shall not exceed ten cents ($0.10) per page.

(Added by Stats. 1975, Ch. 1246.)



9074

All requests to inspect any legislative record shall be made to the appropriate Rules Committee of each house of the Legislature or the Joint Rules Committee, except that all requests to inspect any legislative record in the possession of the Auditor General shall be made to the Joint Legislative Audit Committee. Such committees shall be considered to have custody of all legislative records and shall be responsible for making all legislative records available for inspection. Such committees shall promptly inform any person whether any legislative record shall be made available for inspection. Such legislative records shall be made available for inspection promptly and without unnecessary delay. Whenever such committee withholds any legislative record from inspection, within four working days of the request to inspect such record, the committee shall justify in writing the withholding of such record by demonstrating that the record in question is exempt under the express provisions of this article or that on the facts of the particular case the public interest served by not making the record public clearly outweighs the public interest served by disclosure of the record, provided that when the Legislature is not in session, such committee shall furnish such written justification within 10 working days of the request to inspect such record. The Rules Committee of each house, the Joint Rules Committee, and the Joint Legislative Audit Committee shall adopt written guidelines stating the procedures to be followed when making legislative records available for inspection.

The amendment of this section made at the 1981–82 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 1981, Ch. 1168, Sec. 1.)



9075

Nothing in this article shall be construed to invalidate or affect the operation of Sections 10207, 10208, 10525, and 10526 of this code, or Temporary Joint Rule 37 of the Senate and Assembly in effect on the effective date of this article, or to require the disclosure of records that are any of the following:

(a) Preliminary drafts, notes, or legislative memoranda, except as provided in Section 9080.

(b) Records pertaining to pending litigation to which the Legislature is a party, or to claims made pursuant to Division 3.6 (commencing with Section 810) of Title 1, until the litigation or claim has been finally adjudicated or otherwise settled.

(c) Personnel, medical, or similar files, the disclosure of which would constitute an unwarranted invasion of personal privacy, provided that the Senate Committee on Rules, the Assembly Committee on Rules, or the Joint Rules Committee shall determine whether disclosure of these records constitutes an unwarranted invasion of personal privacy.

(d) Records pertaining to the names and phone numbers of senders and recipients of telephone and telegraph communications, provided that records of the total charges for any such communication shall be open for inspection.

(e) Records pertaining to the name and location of recipients of automotive fuel or lubricants expenditures, provided that records of the total charges for those expenditures shall be open for inspection.

(f) In the custody of or maintained by the Legislative Counsel, except those records in the public data base maintained by the Legislative Counsel that are described in Section 10248. Legislative records shall not be transferred to the custody of the Legislative Counsel to evade the disclosure provisions of this chapter.

(g) In the custody of or maintained by the majority and minority caucuses and majority and minority consultants of each house of the Legislature, provided that legislative records shall not be transferred to the custody of the majority and minority caucuses and majority and minority consultants of each house of the Legislature to evade the disclosure provisions of this chapter.

(h) Correspondence of and to individual Members of the Legislature and their staff, except as provided in Section 9080.

(i) Records the disclosure of which is exempted or prohibited pursuant to provisions of federal or state law, including, but not limited to, provisions of the Evidence Code relating to privilege.

(j) Communications from private citizens to the Legislature, except as provided in Section 9080.

(k) Records of complaints to or investigations conducted by, or records of security procedures of, the Legislature.

(Amended by Stats. 1996, Ch. 928, Sec. 1. Effective January 1, 1997.)



9076

Any person may institute proceedings for injunctive or declarative relief in any court of competent jurisdiction to enforce his right to inspect any legislative record or class of legislative records under this article. The times for responsive pleadings and for hearings in such proceedings shall be set by the judge of the court with the object of securing a decision as to such matters at the earliest possible time.

(Added by Stats. 1975, Ch. 1246.)



9077

Whenever it is made to appear by verified petition to the superior court of the county where the records or some part thereof are situated that certain legislative records are being improperly withheld from a member of the public, the court shall order the committee charged with withholding the records to disclose the legislative record or show cause why the committee should not do so. The court shall decide the case after examining the record in camera, if permitted by subdivision (b) of Section 915 of the Evidence Code, papers filed by the parties and such oral argument and additional evidence as the court may allow.

If the court finds that the committee’s decision to refuse disclosure is not justified under the provisions of Section 9074 or 9075, he shall order the committee to make the record available for inspection. If the judge determines that the committee was justified in refusing to make the record available for inspection, he shall return the item to the committee without disclosing its content with an order supporting the decision refusing disclosure. Any person who fails to obey the order of the court shall be cited to show cause why he is not in contempt of court.

(Added by Stats. 1975, Ch. 1246.)



9078

The court shall award court costs and reasonable attorney fees to the plaintiff should the plaintiff prevail in litigation filed pursuant to Section 9077.

(Added by Stats. 1975, Ch. 1246.)



9079

If the court finds that the plaintiff’s case is clearly frivolous, it shall award court costs and reasonable attorney fees to the public agency.

(Added by Stats. 1975, Ch. 1246.)



9080

(a) The Legislature finds and declares that legislative records relating to bills, resolutions, or proposed constitutional amendments before the Legislature provide evidence of legislative intent that may be important in the subsequent interpretation of laws enacted in the Legislature. The Rules Committee of each house of the Legislature and the Joint Rules Committee shall inform each committee of the Senate and Assembly, and each joint committee of the Legislature, of their responsibility to preserve legislative records and make them available to the public.

(b) Each committee of the Senate or Assembly, and each joint committee of the Legislature, having custody of legislative records relating to a bill, resolution, or proposed constitutional amendment assigned to that committee, shall maintain the legislative records described in subdivision (d) in an official committee file. The committee shall preserve those records in its custody, or, in the alternative, may arrange with the State Archives to lodge some or all of the records there under the condition that the records be preserved.

(c) “Committee” for purposes of this section includes any entity of the Senate or Assembly responsible for preparing analyses of bills, resolutions, or proposed constitutional amendments that are to be put to a vote by a quorum of the members of the Senate or Assembly.

(d) “Legislative records,” for purposes of this section, means records contained in an official committee file, including, but not limited to, all of the following:

(1) Committee staff analyses.

(2) Written testimony.

(3) Background material submitted to the committee.

(4) Press releases.

(5) Written commentary submitted to the committee on a bill, resolution, or proposed constitutional amendment. For purposes of this paragraph, “written commentary” does not include the following:

(A) Material not utilized by the staff of a fiscal committee in the preparation of any analysis for the members of that committee.

(B) Communications determined by the committee or its staff to be confidential.

(6) Versions of bills, resolutions, or proposed constitutional amendments assigned to the committee.

(7) Relevant interim hearing materials, studies, case materials, and articles.

(e) Legislative records contained in an official committee file shall be open to inspection and copying by the public, pursuant to Sections 9073 and 9074. Each committee of the Senate or Assembly, and each joint committee of the Legislature, shall adopt and implement written procedures consistent with Sections 9073 and 9074 for the public’s access to official committee files maintained in the committee’s office. The procedures shall provide for the time, place, and other conditions under which committee files may be inspected and copied. Each committee shall make copies of its written procedures available to the public.

(f) The Rules Committee of each house of the Legislature or, alternatively, the Joint Rules Committee shall provide for the storage of any official committee file that is not maintained in the office of the committee that created the file or lodged with the State Archives. The Rules Committees of each house of the Legislature or the Joint Rules Committee, as the case may be, shall adopt and implement written procedures consistent with Section 9073 for the public’s access to official committee files so stored in its custody. The procedures shall provide for the time, place, and other conditions under which committee files may be inspected and copied, and the committee shall make copies of its written procedures available to the public.

(g) Nothing in this section requires making any legislative record available for inspection that relates to any unchaptered bill, resolution, or proposed constitutional amendment introduced in the current legislative session, except in accordance with the requirements and limitations specified in Sections 9073, 9074, and 9075.

(Added by Stats. 1996, Ch. 928, Sec. 2. Effective January 1, 1997.)






ARTICLE 4 - Legislative Offices

9100

Legislative offices for the use of the Members of the Legislature in the performance of their legislative duties, shall be maintained at all times, and without regard to whether the Legislature is or is not in session, in the State Building in Los Angeles, in the State Building in San Francisco, in San Diego, and in a state building in Alameda County.

(Amended by Stats. 1947, Ch. 1552.)



9101

The legislative offices provided for in this article shall be under the management and control of the Senate Committee on Rules.

(Amended by Stats. 1968, Ch. 312.)



9103

The Department of General Services shall provide suitable office space in the State Building in Los Angeles and in the State Building in San Francisco and in an appropriate building in San Diego County and in a state building in Alameda County for the offices provided for in this article, and shall provide for the maintenance and upkeep of the same.

(Amended by Stats. 1965, Ch. 371.)



9104

Appropriations for the support of the offices provided for in this article shall be included in the Budget Bill.

(Added by Stats. 1943, Ch. 1012.)






ARTICLE 5 - The State Capitol Building Annex

9105

The State Capitol Building Annex is the annex to the historic State Capitol, constructed to the east of the original building, situated in the area bounded by 10th, L, 15th and N Streets in the City of Sacramento.

(Amended by Stats. 1984, Ch. 1757, Sec. 2. Effective October 1, 1984.)



9106

The State Capitol Building Annex is intended primarily for the use of the legislative department and, except as otherwise provided in this article, shall be devoted exclusively to such use.

(Amended by Stats. 1984, Ch. 1757, Sec. 3. Effective October 1, 1984.)



9107

There is hereby created the Joint Rules Committee which shall have the membership specified in the Joint Rules of the Senate and the Assembly. The committee herein created has a continuing existence and may meet and act during sessions of the Legislature or any recess thereof and in the interim periods between sessions. The provisions of the Joint Rules of the Senate and Assembly relating to investigating committees shall apply to the committee herein created and it shall have all the powers and authority provided in said rules, in Section 11 of Article IV of the Constitution of California, and in this article. Any action of the committee shall require an affirmative vote of not less than a majority of the Senate members and a majority of the Assembly members of the committee.

(Amended by Stats. 1972, Ch. 618.)



9107.5

Any reference in any code or statute to the Joint Committee on Legislative Organization shall be deemed a reference to the Joint Rules Committee.

(Amended by Stats. 1972, Ch. 618.)



9108

The first floor of the State Capitol Building Annex is excepted from the provisions of this article. Such excepted space shall continue under the control of the Department of General Services. All other space in the State Capitol Building Annex shall be allocated from time to time by the Joint Rules Committee in accordance with its determination of the needs of the Legislature and the two houses thereof. The committee shall allocate such space as it determines to be necessary for facilities and agencies dealing with the Legislature as a whole including, but not limited to, press quarters, billrooms, telephone rooms, and offices for the Legislative Counsel and for committees created by the two houses jointly. The committee shall allocate to the Senate and Assembly, respectively, the space it determines to be needed by those houses and their committees and the officers, employees, and attachGs thereof. The space thus allocated to the Senate and to the Assembly shall be allotted from time to time by the Senate Rules Committee and the Assembly Rules Committee, respectively.

(Amended by Stats. 1984, Ch. 1757, Sec. 4. Effective October 1, 1984.)



9109

The determination of the Joint Rules Committee as to the needs of the Legislature shall be subject to change only by action of the committee or by concurrent resolution. If, at any time, the committee determines that there is space in the State Capitol Building Annex in excess of the needs of the legislative branch of the state government, it may release that space for use by the executive branch of the state government until such time as the space is needed by the legislative branch. The release shall be effected by notifying the Director of General Services that certain described space is not necessary for the use by the Legislature for the time being. Thereafter, the Department of General Services, until such time as the Director of General Services is notified that the space has become needed by the legislative branch, shall have the same jurisdiction over the excess space as if this article had not been enacted.

(Amended by Stats. 1984, Ch. 1757, Sec. 5. Effective October 1, 1984.)



9110

(a) The maintenance and operation of all of the State Capitol Building Annex is under the control of the Department of General Services, subject to this article.

(b) Security of the State Capitol Building Annex is the responsibility of the Department of the California Highway Patrol.

(Amended by Stats. 1996, Ch. 305, Sec. 11. Effective January 1, 1997.)



9111

The Joint Rules Committee may participate in the work of the National Conference of State Legislative Leaders. The following Members of the Legislature are authorized to act as members of the committee for the purpose of attending meetings of the conference: (1) the President pro Tempore of the Senate, and one Member of the Senate from each of the two major political parties, appointed by the Senate Committee on Rules, and (2) the Speaker, Speaker pro Tempore, Majority Floor Leader, and Minority Floor Leader of the Assembly, and the Chairman of the Assembly Committee on Rules.

The committee may pay annually from the Contingent Funds of the Assembly and Senate its proportionate share of the expenses of the National Conference of State Legislative Leaders, in participation with other states, to the extent that funds are appropriated for that purpose.

(Amended by Stats. 1972, Ch. 618.)






ARTICLE 5.5 - Legislative Office Facilities

9115

(a) In order to adequately provide for the proper housing and administrative requirements of the Legislature, it is necessary for the Legislature to acquire and finance additional legislative office facilities in a location adjacent to the State Capitol Building so as to provide for the efficient and effective operations of state government.

(b) The Legislature desires to provide a procedure for acquiring, and to authorize the financing of, these legislative office facilities by the enactment of this article.

(c) It is the intent of the Legislature to conduct a thorough review of the current and long-term requirements of the Legislature for office facilities and to conduct a study to determine the most economical and cost-effective method of funding the acquisition of those office facilities.

(d) It is also the intent of the Legislature to minimize delays, and thereby reduce costs, in the acquisition of adequate office facilities, and to that end it is the intent of the Legislature that the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code be completed in an expeditious manner without undue delays.

(Repealed and added by Stats. 1989, Ch. 1366, Sec. 2. Effective October 2, 1989.)



9117

As used in this article, the following terms have the following meanings:

(a) “Bonds” means bonds, notes, bond anticipation notes, and any other evidence of indebtedness, and also includes certificates of participation or lease-purchase agreements.

(b) “Lease financing” means the financial undertaking authorized by this article under which the lessee shall lease the project from the lessor and the rental payments to be paid by the lessee, and any other authorized or appropriated funds, shall be used to secure the repayment of the bonds and the proceeds of the bonds shall be applied to pay the costs of the project and related costs as authorized by this article.

(c) “Lessee” means the Legislature, acting through its authorized representative as provided for in this article.

(d) “Lessor” means the State Public Works Board acting pursuant to the State Building Construction Act of 1955, Part 10b (commencing with Section 15800) of Division 3 of Title 2, a joint exercise of powers agency established between the lessee and any qualifying entity of government and acting pursuant to the Joint Exercise of Powers Act, Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, or any other person, corporation, partnership, or other entity serving as the lessor under the lease financing.

(e) “Project” means the property and the buildings on the property bounded by 10th, 11th, N, and O Streets in the City of Sacramento, consisting of two connecting buildings located at 1020 N Street and 1021 O Street in the City of Sacramento, and the remodeling and rehabilitation of these buildings or destruction and removal of these buildings and the construction of new buildings on this property for use as legislative office facilities, and includes all aspects of the project from initial planning to completion and occupancy by the Legislature.

(f) “Treasurer” means the Treasurer of the State of California.

(Repealed and added by Stats. 1989, Ch. 1366, Sec. 2. Effective October 2, 1989.)



9118

(a) The lessee may lease the project from the lessor, and the lessor may lease the project to the lessee. The lessor may acquire all real property for the project with the proceeds of the bonds.

(b) The lessee shall take all actions required under this article by and through any person designated by a resolution adopted by the Senate Committee on Rules and the Assembly Committee on Rules. The designated person may contract for, and on behalf of, the Legislature, as lessee, and the Legislature shall be bound by the contracts and actions of the designated person.

(c) In connection with the financing authorized by this article, the lessor and the lessee may seek and obtain interim financing from the Pooled Money Investment Account pursuant to Section 16312.

(Repealed and added by Stats. 1989, Ch. 1366, Sec. 2. Effective October 2, 1989.)



9119

(a) The State Public Works Board may issue bonds pursuant to Chapter 5 (commencing with Section 15830) of Part 10b of Division 3 of Title 2 to finance the project authorized by this article.

(b) The Treasurer may, in his or her discretion, serve as trustee for the bonds. The Treasurer shall sell the bonds in accordance with Section 5702.

(Repealed and added by Stats. 1989, Ch. 1366, Sec. 2. Effective October 2, 1989.)



9120

The terms of the lease financing are those specified in the lease, trust agreement, indenture, and any related documents executed and delivered between the lessor, the lessee, and the Treasurer. The total amount of lease financing under this article shall not exceed the sum of the cost of the project, including all sums necessary to pay the costs of coordination, direction, and supervision of development and design, financing costs, interest during construction, a reasonably required reserve fund, interest on interim financing, administrative expenses of the lessor, the lessee, the Treasurer, and their agents and consultants, and the transfer and relocation of the present occupants of the buildings to new facilities.

(Repealed and added by Stats. 1989, Ch. 1366, Sec. 2. Effective October 2, 1989.)



9121

(a) This article shall be deemed and construed to be separate and complete authority for all of the actions authorized by this article, including, but not limited to, the development, design, construction, operation, maintenance, and financing of the project, and all acts related thereto, and the transfer and relocation of the present occupants of the buildings to new facilities. To the extent that this article is inconsistent with any other general statute or special act or parts thereof, or any local government laws, rules, and regulations, now or hereafter enacted, this article is controlling.

(b) Notwithstanding any other provision of law, the project authorized by this article shall be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and Division 13 (commencing with Section 21000) of the Public Resources Code.

(c) The project authorized by this article shall not be subject to any other state or local government requirement, limitation, or control, including, but not limited to, zoning and building permits.

(d) This article shall be liberally construed to effect its purpose and in a manner that will promote the acquisition, construction, renovation, improvement, and financing of the project.

(e) Notwithstanding any other provision of this article, no funds shall be expended for the destruction, removal, remodeling, or rehabilitation of the existing buildings on the project property prior to the completion of the feasibility study required pursuant to former Section 9116, as added by Chapter 1366 of the Statutes of 1989, and the approval of the funding source and the project scope and cost by a subsequently enacted resolution of both houses of the Legislature.

(Amended by Stats. 2004, Ch. 193, Sec. 41. Effective January 1, 2005.)



9122

The State of California does pledge to, and agree with, the holders of any bonds issued under this article, and with those parties who may enter into contracts with the lessor, the lessee, and the Treasurer pursuant to this article, that the state will not limit or alter the rights vested in the lessor, the lessee, or the Treasurer to finance the project or to fulfill the terms of any lease, trust agreement, indenture, or other contract or instrument by, between, or among the lessor, the lessee, or the Treasurer pursuant to this article, or in any way impair the rights or remedies of the bonds or of the parties until those bonds, together with interest thereon, are fully paid and discharged in accordance with their terms, and all the contracts and instruments are fully performed in accordance with their terms.

(Repealed and added by Stats. 1989, Ch. 1366, Sec. 2. Effective October 2, 1989.)



9123

(a) Title to the buildings and property bounded by 10th, 11th, N, and O Streets in the City of Sacramento shall vest in the Legislature on the effective date of this act. The Legislature may transfer title for the purposes of any financing of the project, however, at the conclusion of any financing, title shall revest in the Legislature.

(b) The Legislature shall have jurisdiction over the project.

(c) All space in the legislative office facilities and all annexes and additions thereto shall be allocated from time to time by the Senate Committee on Rules and the Assembly Committee on Rules in accordance with their determination of the needs of the Legislature and the two houses thereof. The committees shall allocate the space as they determine to be necessary for facilities and agencies in dealing with the Legislature as a whole, including, but not limited to, press quarters, billrooms, telephone rooms, and offices for the Legislative Counsel, Legislative Analyst, Auditor General, and for committees created by the two houses jointly. The committees shall allocate to the Senate and the Assembly, respectively, the space they determine to be needed by the houses and their committees and the members, their officers, employees, and attaches thereof. The space for members thus allocated to the Senate and to the Assembly shall be allotted from time to time proportionately, according to party affiliation, by the Senate Committee on Rules and the Assembly Committee on Rules, respectively.

(Repealed and added by Stats. 1989, Ch. 1366, Sec. 2. Effective October 2, 1989.)



9124

(a) The determination of the Senate Committee on Rules and the Assembly Committee on Rules as to the needs of the Legislature shall be subject to change only by action of those committees or by concurrent resolution.

(b) The Department of General Services shall provide maintenance and operation services in connection with the legislative office facilities as requested by the Legislature.

(Repealed and added by Stats. 1989, Ch. 1366, Sec. 2. Effective October 2, 1989.)






ARTICLE 6 - Legislative Funds and Administration

9126

Unless specifically exempted from this section, all appropriations for contingent expenses of the Senate and legislative committees thereof, including appropriations previously made which have not reverted to the General Fund, shall be deposited in and credited to the Senate Contingent Fund, which fund is created in the State Treasury. The money in the fund shall be available for the expenses of the Senate and legislative committees thereof, and shall be disbursed under or pursuant to the direction of the Senate as provided in the rules, orders, and resolutions of the Senate, or as provided by the Senate Committee on Rules (which committee has a continuing existence during sessions and between sessions with such powers, duties and responsibilities as the Senate from time to time shall prescribe) as and when thereunto authorized by the Senate. The money in the fund shall be disbursed pursuant to, and the powers, duties and responsibilities of the Senate Committee on Rules shall be as provided by, the rules, orders and resolutions adopted by the Senate at the 1949 Regular Session until modified or superseded by Senate action at a subsequent session.

(Added by Stats. 1949, Ch. 1238.)



9127

Unless specifically exempted from this section, all appropriations for contingent expenses of the Assembly and legislative committees thereof, including appropriations previously made which have not reverted to the General Fund, shall be deposited in and credited to the Assembly Contingent Fund, which fund is created in the State Treasury. The money in the fund shall be available for the expenses of the Assembly and legislative committees thereof and shall be disbursed under or pursuant to the direction of the Assembly as provided in the rules, orders, and resolutions of the Assembly, or as provided by the Assembly Rules Committee (which committee has a continuing existence during sessions and between sessions with such powers, duties and responsibilities as the Assembly from time to time shall prescribe) as and when thereunto authorized by the Assembly. The money in the fund shall be disbursed, pursuant to, and the powers, duties and responsibilities of the Assembly Rules Committee shall be as provided by, the rules, orders and resolutions adopted by the Assembly at the 1949 Regular Session until modified or superseded by Assembly action at a subsequent session.

(Amended by Stats. 1972, Ch. 618.)



9128

Any money appropriated for legislative printing shall be disbursed under or pursuant to the direction of the Senate or Assembly as provided in the rules, orders, and resolutions of the Senate or Assembly or their joint rules and resolutions.

(Amended by Stats. 1961, Ch. 870.)



9129

Appropriations deposited in and credited to the Senate Contingent Fund or the Assembly Contingent Fund shall be continuously available without regard to fiscal years, except that appropriations made at extraordinary or special sessions for the expenses of said sessions shall be maintained as special accounts within the particular funds and shall be available for expenditure for such purpose for a period of one year after the date upon which the appropriation first becomes available for expenditure, and the unexpended balance of any such appropriation shall revert to the fund from which the appropriation was made upon the expiration of one year following the last day of the period of its availability.

(Amended by Stats. 1968, Ch. 312.)



9130.5

Notwithstanding any provision to the contrary, on any claim against the Senate Contingent Fund or the Assembly Contingent Fund there may be a certification under penalty of perjury in lieu of an affidavit, and any individual who wilfully makes and subscribes such certificate to a claim which he knows to be false as to any material matter shall be guilty of a felony and upon conviction thereof shall be subject to the penalties prescribed for perjury by the Penal Code.

(Added by Stats. 1953, Ch. 39.)



9131

For the period ending on November 30 of each year, the Assembly Committee on Rules, the Senate Committee on Rules, and the Joint Rules Committee shall annually prepare a report to the public of all expenditures made from the operating fund subject to their direction and control. The report shall be made available to the public by November 30 of the year following that for which it is prepared. The report shall include, but not be limited to, a list of expenditures for each Member and committee of the Legislature in the following categories:

(a) Out-of-state travel and living expense reimbursement and in-state travel and living expense reimbursement.

(b) Automotive expenses.

(c) Building utilities, maintenance, and rent.

(d) Telephone.

(e) Postage.

(f) Printing.

(g) Office supplies.

(h) Newsletters.

(i) Per diem for attendance at legislative sessions.

(j) Employee salaries and benefits.

(k) Employee travel and per diem.

(l) Equipment and furniture.

(m) Telegraph.

(n) Freight.

(o) Publications.

(p) Study contracts and any other contract not reported under any other category.

(q) Meals.

(r) Ceremonies and events.

(s) First-class air travel.

(t) Automotive repairs.

(u) Office alterations.

(v) All other expenditures.

(Amended by Stats. 1989, Ch. 592, Sec. 5.)



9131.5

When expenditures are made from the appropriate contingent fund at the direction of the Assembly Committee on Rules, the Senate Committee on Rules, or the Joint Rules Committee for advances for travel expenses, or for advances for goods or services, or when expenditures are made for advances for legislative printing, the person to whom advances were made shall reconcile the amount of the advance with the amount of the actual expenditure and repay all moneys in excess of the amount expended within 30 days of the date of the expenditure.

(Added by Stats. 1988, Ch. 755, Sec. 3.)



9132

The Assembly Committee on Rules and Senate Committee on Rules, and the Joint Rules Committee, shall annually provide to the Director of Finance an itemized statement of proposed expenditures from the Assembly Operating Fund, the Senate Operating Fund, and the Operating Funds of the Assembly and Senate for inclusion in the Governor’s Budget for the ensuing fiscal year. The itemized statement of proposed expenditures shall not be subject to the provisions of Section 13320.

The itemized statement of proposed expenditures shall include, but not be limited to, the following categories:

(a) Out-of-state travel and living expense reimbursement and in-state travel and living expense reimbursement.

(b) Automotive expenses.

(c) Building utilities, maintenance, and rent.

(d) Telephone.

(e) Postage.

(f) Printing.

(g) Office supplies.

(h) Newsletters.

(i) Per diem for attendance at legislative sessions.

(j) Employee salaries and benefits.

(k) Employee travel and per diem.

(l) Equipment and furniture.

(m) Telegraph.

(n) Freight.

(o) Publications.

(p) Study contracts and any other contract not reported under any other category.

(q) Meals.

(r) Ceremonies and events.

(s) First-class air travel.

(t) Automotive repairs.

(u) Office alterations.

(v) All other expenditures.

(Repealed and added by Stats. 1989, Ch. 592, Sec. 7.)



9133

(a) The Joint Rules Committee shall annually contract for an independent audit or audits of all funds and entities of the Legislature, including, but not limited to, the expenditures of the Assembly Operating Fund, the Senate Operating Fund, the Operating Funds of the Assembly and Senate, expenditures for legislative printing, and General Fund expenditures for reimbursement of Members of the Legislature pursuant to Sections 8902 and 8903. These audits shall be made in accordance with generally accepted auditing standards established by the American Institute of Certified Public Accountants.

(b) These audits shall each include, but need not be limited to, an evaluation of:

(1) The expenditures in the following categories:

(A) Out-of-state travel and living expense reimbursement and in-state travel and living expense reimbursement.

(B) Automotive expenses.

(C) Building utilities, maintenance, and rent.

(D) Telephone.

(E) Postage.

(F) Printing.

(G) Office supplies.

(H) Newsletters.

(I) Per diem for attendance at legislative sessions.

(J) Employee salaries and benefits.

(K) Employee travel and per diem.

(L) Equipment and furniture.

(M) Telegraph.

(N) Freight.

(O) Publications.

(P) Study contracts and any other contract not reported under any other category.

(Q) Meals.

(R) Ceremonies and events.

(S) First-class air travel.

(T) Automotive repairs.

(U) Office alterations.

(V) All other expenditures.

(2) The accuracy of the annual fiscal year financial statements of the rules committees.

(c) These independent audits shall be completed, and reports thereon made to the respective houses of the Legislature, and to the public, by November 30 of each year for the previous fiscal year ending June 30.

(Amended by Stats. 1989, Ch. 592, Sec. 8.)



9133.5

No funds from the Assembly Operating Fund, the Senate Operating Fund, the Operating Funds of the Assembly and Senate, or appropriations made for legislative printing, shall be expended for purposes of purchasing goods for resale, except for goods manufactured by any other entity of state government.

(Added by Stats. 1989, Ch. 592, Sec. 9.)



9134

Any reference in any code or statute to the Senate Contingent Fund, the Assembly Contingent Fund or the Contingent Funds of the Assembly and Senate shall be deemed a reference, respectively, to the Senate Operating Fund, the Assembly Operating Fund, or the Operating Funds of the Assembly and Senate.

(Added by Stats. 1989, Ch. 592, Sec. 10.)






ARTICLE 7 - Joint Legislative Budget Committee

9140

The Joint Legislative Budget Committee is hereby created. The committee shall ascertain facts and make recommendations to the Legislature and to the houses thereof concerning the State Budget, the revenues and expenditures of the State, the organization and functions of the State, its departments, subdivisions and agencies, and such other matters as may be provided for in the Joint Rules of the Senate and Assembly. The committee has a continuing existence and may meet, act and conduct its business at any place within this State, during the sessions of the Legislature or any recess thereof, and in the interim period between sessions.

(Added by Stats. 1951, Ch. 1667.)



9141

The committee shall consist of eight Members of the Senate and eight Members of the Assembly who shall be selected in the manner provided for in the Joint Rules of the Senate and Assembly. The committee shall elect its own chairperson. Vacancies occurring in the membership of the committee shall be filled in the manner provided for in the Joint Rules of the Senate and Assembly. A vacancy shall be deemed to exist as to any member of the committee whose term is expiring whenever the member is not reelected at the general election.

(Amended by Stats. 1995, Ch. 682, Sec. 5. Effective October 10, 1995.)



9142

The committee is authorized to make rules governing its own proceedings and to create subcommittees from its membership and assign to such subcommittees any study, inquiry, investigation, or hearing which the committee itself has authority to undertake or hold. The provisions of Rule 36 of the Joint Rules of the Senate and Assembly relating to investigating committees shall apply to the committee and it shall have such powers, duties and responsibilities as the Joint Rules of the Senate and Assembly shall from time to time prescribe, and all the powers conferred upon committees by Section 11, Article IV, of the Constitution.

(Amended by Stats. 1969, Ch. 122.)



9143

The committee shall have authority to appoint a legislative analyst and such other clerical and technical employees as may appear necessary, pursuant to the provisions of subsection (4) of subdivision (a) of Section 4, Article XXIV of the Constitution. The funds for the support of the committee shall be provided from the Contingent Funds of the Senate and the Assembly in the same manner that such funds are made available to other joint committees of the Legislature.

Whenever the term “Legislative Auditor” appears in any provision of law of this State, it shall be deemed to mean the Legislative Analyst provided for by this section.

(Amended by Stats. 1957, Ch. 176.)



9144

The Legislative Analyst shall prepare a judicial impact analysis, with the assistance of the Department of Finance and the Judicial Council when and as requested by the Legislative Analyst, on selected measures referred to the Senate Judiciary Committee, Senate Criminal Procedure Committee, Assembly Judiciary Committee, and Assembly Committee on Public Safety.

The Legislative Analyst shall select for analysis, as his or her staff resources permit with no additional staff, those measures with the greatest apparent potential impact on court manpower and costs. Other measures may be analyzed as staff resources permit. The analysis of a measure shall be given to the respective committee members prior to the date on which the measure is to be heard by the committee.

The analyses required by this section shall be performed on a nine-month trial basis. Thereafter, the cost and effectiveness of this type of analysis for the specified policy committees shall be evaluated by the three respective committees.

(Amended by Stats. 1996, Ch. 155, Sec. 1. Effective July 12, 1996.)



9146

Any state agency which is required or permitted by federal law or regulation to establish or alter a federal aid allocation formula to a local agency shall notify the Joint Legislative Budget Committee not less than 60 days prior to the effective date of the establishment or change in the federal aid allocation formula. The chairman of the Joint Legislative Budget Committee may grant a waiver of the 60-day notification period after receipt of the notification.

The chairman shall inform members of the Joint Legislative Budget Committee of his intention to waive the 60-day notification period after such notification. If no objection is received within 10 days, he shall proceed to grant the waiver of the 60-day notification period.

The notification shall contain the federal law or regulation necessitating or authorizing the establishment or change, a description of the proposed allocation formula to be established or changed, as the case may be, and an estimate of the resulting increase or decrease in federal aid allocated to the affected local agency.

When requested by the chairman or by any member of the committee, or when the Legislature is in session, when requested by the chairman of the committee, the Joint Legislative Budget Committee shall schedule a hearing on the proposed allocation formula to be established or changed, as the case may be.

“Local agency” as used in this section, means any city, county, city and county, special district, school district, community college district, and county office of education.

The establishment or changes in federal aid allocation formulas affecting less than one hundred thousand dollars ($100,000) in federal aid in any fiscal year shall be exempt from the provisions of this section.

The provisions of this section shall not apply to any reallocation of funds by a state agency from or to a local agency if the state agency finds that either of the following conditions, or both, exist:

(a) The local agency cannot spend its entire allocation within the period established by the federal government.

(b) The failure to spend the funds could lead to their recapture by the federal government or to a reduced allocation of federal funds in subsequent years.

(Added by Stats. 1979, Ch. 324.)



9147

If a state agency finds that there is imminent danger of irreparable harm to the public peace, health, safety, or welfare of the state if it does not establish or alter a federal aid allocation formula without undue delay and complying with the provisions of Section 9146, it shall request a waiver of the requirements of Section 9146 through notification to the Joint Legislative Budget Committee. The notification shall include a written statement containing the following information:

(a) The specific facts constituting the need for the emergency establishment or change in the federal aid allocation formula.

(b) Reference to the authority of the state agency to establish or change the federal aid allocation formula.

(c) A description of the proposed allocation formula to be established or changed.

(d) An estimate of the resulting increase or decrease in federal aid allocated to the affected local agency.

(e) The name and telephone number of the state agency officer to whom inquiries concerning the emergency establishment or change in a federal aid allocation formula may be made.

The Joint Legislative Budget Committee shall respond concerning its actions on the waiver request within 10 days of receipt of the notification. A failure to respond to the notice requesting a waiver within the period prescribed shall be deemed a granting of the request.

(Added by Stats. 1979, Ch. 324.)






ARTICLE 7.5 - Sunset Review

9147.7

(a) For the purpose of this section, “eligible agency” means any agency, authority, board, bureau, commission, conservancy, council, department, division, or office of state government, however denominated, excluding an agency that is constitutionally created or an agency related to postsecondary education, for which a date for repeal has been established by statute on or after January 1, 2011.

(b) The Joint Sunset Review Committee is hereby created to identify and eliminate waste, duplication, and inefficiency in government agencies. The purpose of the committee is to conduct a comprehensive analysis over 15 years, and on a periodic basis thereafter, of every eligible agency to determine if the agency is still necessary and cost effective.

(c) Each eligible agency scheduled for repeal shall submit to the committee, on or before December 1 prior to the year it is set to be repealed, a complete agency report covering the entire period since last reviewed, including, but not limited to, the following:

(1) The purpose and necessity of the agency.

(2) A description of the agency budget, priorities, and job descriptions of employees of the agency.

(3) Any programs and projects under the direction of the agency.

(4) Measures of the success or failures of the agency and justifications for the metrics used to evaluate successes and failures.

(5) Any recommendations of the agency for changes or reorganization in order to better fulfill its purpose.

(d) The committee shall take public testimony and evaluate the eligible agency prior to the date the agency is scheduled to be repealed. An eligible agency shall be eliminated unless the Legislature enacts a law to extend, consolidate, or reorganize the eligible agency. No eligible agency shall be extended in perpetuity unless specifically exempted from the provisions of this section. The committee may recommend that the Legislature extend the statutory sunset date for no more than one year to allow the committee more time to evaluate the eligible agency.

(e) The committee shall be comprised of 10 members of the Legislature. The Senate Committee on Rules shall appoint five members of the Senate to the committee, not more than three of whom shall be members of the same political party. The Speaker of the Assembly shall appoint five members of the Assembly to the committee, not more than three of whom shall be members of the same political party. Members shall be appointed within 15 days after the commencement of the regular session. Each member of the committee who is appointed by the Senate Committee on Rules or the Speaker of the Assembly shall serve during that committee member’s term of office or until that committee member no longer is a Member of the Senate or the Assembly, whichever is applicable. A vacancy on the committee shall be filled in the same manner as the original appointment. Three Assembly Members and three Senators who are members of the committee shall constitute a quorum for the conduct of committee business. Members of the committee shall receive no compensation for their work with the committee.

(f) The committee shall meet not later than 30 days after the first day of the regular session to choose a chairperson and to establish the schedule for eligible agency review provided for in the statutes governing the eligible agencies. The chairperson of the committee shall alternate every two years between a Member of the Senate and a Member of the Assembly, and the vice chairperson of the committee shall be a member of the opposite house as the chairperson.

(g) This section shall not be construed to change the existing jurisdiction of the budget or policy committees of the Legislature.

(Added by Stats. 2010, Ch. 666, Sec. 1. Effective January 1, 2011.)






ARTICLE 8 - Legislative Oversight of State Board Formation and Licensed Professional Practice

9148

Any state board or category of licensed professional proposed for creation by the Legislature shall be subject to this article.

(Amended by Stats. 2011, Ch. 315, Sec. 3. Effective January 1, 2012.)



9148.2

For purposes of this article, “state board” means any administrative or regulatory board, commission, committee, council, association, or authority consisting of more than one person, whose members are appointed by the Governor, the Legislature, or both. For purposes of this article, “state board” does not include any commission created by the Legislature pursuant to Part 2 (commencing with Section 58601) of Division 21 of the Food and Agricultural Code.

(Added by Stats. 1990, Ch. 832, Sec. 1.)



9148.4

Prior to consideration by the Legislature of legislation creating a new state board or legislation creating a new category of licensed professional, a plan for the establishment and operation of the proposed state board or new category of licensed professional shall be developed by the author or sponsor of the legislation. The plan shall include, but not be limited to, all of the following:

(a) A description of the problem that the creation of the specific state board or new category of licensed professional would address, including the specific evidence of need for the state to address the problem.

(b) The reasons why this proposed state board or new category of licensed professional was selected to address this problem, including the full range of alternatives considered and the reason why each of these alternatives was not selected. Alternatives that shall be considered include, but are not limited to, the following:

(1) No action taken to establish a state board or create a new category of licensed professional.

(2) The use of a current state board or agency or the existence of a current category of licensed professional to address the problem, including any necessary changes to the mandate or composition of the existing state board or agency or current category of licensed professional.

(3) The various levels of regulation or administration available to address the problem.

(4) Addressing the problem by federal or local agencies.

(c) The specific public benefit or harm that would result from the establishment of the proposed state board or new category of licensed professional, the specific manner in which the proposed state board or new category of licensed professional would achieve this benefit, and the specific standards of performance which shall be used in reviewing the subsequent operation of the board or category of licensed professional.

(d) The specific source or sources of revenue and funding to be utilized by the proposed state board or new category of licensed professional in achieving its mandate.

(e) The necessary data and other information required in this section shall be provided to the Legislature with the initial legislation and forwarded to the policy committees in which the bill will be heard.

(Amended by Stats. 1994, Ch. 908, Sec. 66. Effective January 1, 1995.)



9148.6

Prior to consideration by the Legislature of legislation creating a new state board that is advisory only, except for a proposed new state board whose primary purpose is to advise on the licensing and regulation of a profession, a plan for the establishment and operation of the proposed state board shall be developed by the author or sponsor of the legislation. The plan shall include, but not be limited to, all of the following:

(a) A description of the problem that the proposed advisory state board would address.

(b) A listing of those currently established state advisory and administrative entities addressing the same or similar problems.

(c) The necessary data and other information required in this section shall be provided to the Legislature with the initial legislation and forwarded to the policy committees in which the bill will be heard.

(Amended by Stats. 2011, Ch. 315, Sec. 4. Effective January 1, 2012.)



9148.8

(a) The appropriate policy committee of the Legislature may evaluate a plan prepared pursuant to Section 9148.4 or 9148.6. The chairperson of a policy committee may alternatively require that the Joint Sunset Review Committee evaluate and provide recommendations on any plan prepared pursuant to Section 9148.4 or 9148.6, or any other legislative issue or proposal to create a new state board.

(b) The Joint Sunset Review Committee shall provide to the respective policy and fiscal committees of the Legislature any evaluation and recommendations prepared pursuant to this section.

(c) If an appropriate policy committee does not evaluate a plan prepared pursuant to Section 9148.6, then the Joint Sunset Review Committee shall evaluate the plan and provide recommendations to the Legislature.

(Amended by Stats. 2011, Ch. 315, Sec. 5. Effective January 1, 2012.)






ARTICLE 8.5 - Legislative Review of State Boards

9148.50

The Legislature finds and declares all of the following:

(a) California’s multilevel, complex governmental structure today contains more than 400 categories of administrative or regulatory boards, commissions, committees, councils, associations, and authorities.

(b) These administrative or regulatory boards, commissions, committees, councils, associations, and authorities have been established without any method of periodically reviewing their necessity, effectiveness, or utility.

(c) As a result, the Legislature and residents of California cannot be assured that existing or proposed administrative or regulatory boards, commissions, committees, councils, associations, and authorities adequately protect the public health, safety, and welfare.

(Added by Stats. 2003, Ch. 789, Sec. 25. Effective January 1, 2004.)



9148.51

(a) It is the intent of the Legislature that all existing and proposed eligible agencies, as defined in subdivision (a) of Section 9147.7, be subject to review to evaluate and determine whether each has demonstrated a public need for its continued existence in accordance with enumerated factors and standards as set forth in Article 7.5 (commencing with Section 9147.7).

(b) If any state board becomes inoperative or is repealed in accordance with the act that added this section, any provision of existing law that provides for the appointment of board members and specifies the qualifications and tenure of board members shall not be implemented and shall have no force or effect while that state board is inoperative or repealed.

(c) Any provision of law authorizing the appointment of an executive officer by a state board subject to the review described in Article 7.5 (commencing with Section 9147.7), or prescribing his or her duties, shall not be implemented and shall have no force or effect while the applicable state board is inoperative or repealed.

(Amended by Stats. 2010, Ch. 670, Sec. 8. Effective January 1, 2011.)



9148.52

(a) The Joint Sunset Review Committee established pursuant to Section 9147.7 shall review all eligible agencies.

(b) The committee shall evaluate and make determinations pursuant to Article 7.5 (commencing with Section 9147.7).

(c) Pursuant to an evaluation made as specified in this section, the committee shall make a report which shall be available to the public and the Legislature on whether an agency should be terminated, or continued, or whether its functions should be revised or consolidated with those of another agency, and include any other recommendations as necessary to improve the effectiveness and efficiency of the agency. If the committee deems it advisable, the report may include proposed legislative proposals that would carry out its recommendations.

(Amended by Stats. 2010, Ch. 670, Sec. 9. Effective January 1, 2011.)






ARTICLE 9 - The Historic State Capitol Commission

9149

The Legislature finds and declares that the historic State Capitol is a state historic and architectural legacy which must be preserved and maintained in a manner befitting the significance of the structures to the history and people of California. It is the intention of the Legislature, in enacting this article, to provide a permanent, official body to be charged with advisory review of the maintenance, restoration, development, and management of the historic State Capitol.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.1

As used in this article, the following terms have the following meanings:

(a) “Commission” means the Historic State Capitol Commission created by Section 9149.2.

(b) “Historic State Capitol” means the building housing the state legislative offices and chambers, situated in the area bounded by 10th, L, 15th, and N Streets in the City of Sacramento, including the portions of the State Capitol Building Annex that contain historic fabric, and Capitol Park, provided that Capitol Park shall be included in the historic State Capitol for purposes of this article only upon the adoption by the Joint Rules Committee of a master plan regarding Capitol Park.

(c) “Historic fabric” means original or added building or construction materials, features, and finishes that are deemed by the commission as historically or architecturally significant.

(Amended by Stats. 2012, Ch. 547, Sec. 4. Effective January 1, 2013.)



9149.2

(a) There is in state government, the Historic State Capitol Commission, which shall consist of seven members, initially appointed as follows:

(1) Two members appointed by the Speaker of the Assembly, with one member initially serving a term of four years and one member initially serving a term of six years; thereafter, any appointment under this paragraph shall be for a term of six years.

(2) Two members appointed by the President pro Tempore of the Senate, with one member initially serving a term of two years and one member initially serving a term of six years; thereafter, any appointment under this paragraph shall be for a term of six years.

(3) The State Historic Preservation Officer, the State Librarian, and the State Archivist, who shall serve ex officio.

(b) Each member shall serve until his or her successor is appointed and qualified. Vacancies shall be filled by the appointing power for the remainder of the term. The commission shall from time to time elect one of its members to chair the commission.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.3

The appointees of both the Speaker of the Assembly and the President pro Tempore of the Senate shall include one person who represents the arts or humanities and one person from the general public.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.4

The members of the commission shall serve without compensation, but shall receive reimbursement for travel and living expenses in connection with their official duties, at rates established by the Department of Human Resources.

(Amended by Stats. 2012, Ch. 665, Sec. 46. Effective January 1, 2013.)



9149.5

The Joint Rules Committee shall appoint a Subcommittee on the Capitol Restoration Project, comprised of three members from the Senate and three from the Assembly, to monitor the commission. The legislators so appointed shall have no vote in commission proceedings.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.6

(a) Four members of the commission shall constitute a quorum to do business, and no action of the commission may be taken except upon an affirmative recorded vote of four or more members.

(b) All meetings of the commission shall be open to the public.

(c) The commission shall meet upon call of the chairperson and at such other times as it may prescribe.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.7

The commission shall have the following powers and duties:

(a) To prepare, complete, and, from time to time, to amend, a comprehensive master plan, based on a priority of needs, for the restoration, preservation, and maintenance of the historic State Capitol.

(b) To review and advise the Legislature on any development, improvement, or other physical change in any aspect of the historic State Capitol.

(c) To manage, with the approval of the Joint Rules Committee, all historic and museum spaces and any concessions, in the historic State Capitol.

(d) To develop and manage historic art loans or other programs, exhibits, films, convocations, or other activities of an historic, architectural, or cultural nature, including any museum space in the historic State Capitol, as the commission determines will serve the interests of the public and promote public interest in the historic State Capitol under Joint Rules Committee supervision.

(e) To purchase for the state, or to accept as gifts to the state, any furnishings, artifacts, works of art, or other property which the commission determines will enhance the historic and cultural aspects of the historic State Capitol. All furnishings, artifacts, works of art, or other property so acquired shall be managed by the commission under supervision of the Joint Rules Committee.

(f) To accept financial contributions from any source, public or private, including any advisory foundation or group.

(g) To do any other act which the commission determines will maintain or enhance the historic and cultural legacy of the historic State Capitol.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.8

In carrying out its duties and responsibilities under this article, the commission shall follow accepted standards for restoration, preservation, and maintenance of historic structures, including all of the following, where applicable and feasible:

(a) Standards for historic preservation, maintenance, recordation, and documentation of landmarks, promulgated by the United States Department of the Interior or its successor.

(b) Guidelines and museum management procedures, established by the National Trust for Historic Preservation or its successor.

(c) Standards, procedures, and guidelines for maintenance and protection of historic properties established or administered by the State Historic Preservation Officer and the Office of Historic Preservation.

(d) The management, conservation, and accession policies and procedures for historic features and artifacts developed for the Capitol Museum project interpretive program of the Joint Rules Committee in connection with the State Capitol Restoration Project conducted under Section 9124.

(e) Recommended procedures of the American Association of Museums.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.9

The commission shall maintain and may utilize all historic data, research, and project files developed and gathered by the state, and in the possession of the state, in connection with the State Capitol Restoration Project. On the date that the commission commences business, all of the written materials covered under this section shall be transferred to the State Archives to inventory, process, and store on behalf of the commission.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.10

The commission may request and shall receive assistance and data, relevant to the commission’s duties and responsibilities, from every agency of state government.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.11

The commission shall maintain complete records of its proceedings and may publish reports and other publications in connection with its duties and responsibilities.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.12

The commission shall use any funds appropriated to its use, or allocated to its use by the Joint Rules Committee, donated to it, or acquired as revenue from any concession operated in the State Capitol, only for purposes of furthering the objectives of this article.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.13

The commission shall review and advise on any interagency agreement for management of concessions within the historic State Capitol.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.14

The commission shall employ an executive officer, who shall have at least three years of administrative-curatorial experience in the cultural or historic preservation fields, and staff persons as may be necessary to provide administrative services to the commission. No person may be employed as executive officer without approval, by majority vote, of the members of the Joint Rules Committee.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.15

The commission may contract with any agency, public or private, for services, in connection with the commission’s duties and responsibilities, as the commission determines to be necessary, including, but not limited to, the Department of Parks and Recreation in connection with the management of the Capitol Museum, as approved by the Joint Rules Committee. These contracts shall be subject to and consistent with existing laws, rules, and state policy regarding contracts with private firms or individuals for services provided to the state.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.16

The commission annually shall report to the Legislature on its activities. The commission shall propose to the Legislature such recommendations for legislation in connection with the historic State Capitol as the commission determines to be necessary.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)



9149.17

The commission shall be supported by allocations by the Joint Rules Committee from the Contingent Funds of the Assembly and Senate. The commission annually shall submit to the Joint Rules Committee a proposed budget for each fiscal year. The budget shall be subject to approval by a majority vote of the Joint Rules Committee.

(Added by Stats. 1984, Ch. 1757, Sec. 8. Effective October 1, 1984.)






ARTICLE 10 - Whistleblower Protection Act

9149.20

This article shall be known and may be cited as the Whistleblower Protection Act.

(Added by Stats. 1999, Ch. 156, Sec. 1. Effective January 1, 2000.)



9149.21

It is the intent of the Legislature that state employees and other persons should disclose, to the extent not expressly prohibited by law, improper governmental activities.

(Added by Stats. 1999, Ch. 156, Sec. 1. Effective January 1, 2000.)



9149.22

For the purposes of this article, the following words have the following meanings:

(a) “Committee” means any investigating committee of the Legislature.

(b) “Employee” means any individual appointed by the Governor or employed or holding office in a state agency, as defined by Section 11000, including the California State University and the University of California, or any public entity as defined by Section 7260, or any agency of local government, as defined in subdivision (d) of Section 8 of Article XIII B of the California Constitution.

(c) “Improper governmental activity” means any activity by a governmental agency or by an employee that is undertaken in the performance of the employee’s official duties, whether or not that action is within the scope of his or her employment, and that (1) is in violation of any state or federal law or regulation, including, but not limited to, corruption, malfeasance, bribery, theft of government property, fraudulent claims, fraud, coercion, conversion, malicious prosecution, misuse of government property, or willful omission to perform duty, or (2) is economically wasteful, or involves gross misconduct, incompetency, or inefficiency.

(d) “Person” means any individual, corporation, trust, association, any state or local government, or any agency or instrumentality of any of the foregoing.

(e) “Use of official authority or influence” includes promising to confer, or conferring, any benefit; effecting, or threatening to effect, any reprisal; or taking, or directing others to take, or recommending, processing, or approving, any personnel action, including, but not limited to, appointment, promotion, transfer, assignment, performance evaluation, suspension, or other disciplinary action.

(Added by Stats. 1999, Ch. 156, Sec. 1. Effective January 1, 2000.)



9149.23

(a) An employee may not directly or indirectly use or attempt to use the official authority or influence of the employee for the purpose of intimidating, threatening, coercing, commanding, or attempting to intimidate, threaten, coerce, or command any person for the purpose of interfering with the right of that person to disclose to a legislative committee improper governmental activities.

(b) Any employee who violates subdivision (a) may be liable in an action for civil damages brought against the employee by the offended party.

(c) Nothing in this section shall be construed to authorize an individual to disclose information otherwise prohibited by or under law.

(d) Nothing in this section shall be construed to abrogate or limit any other theory of liability or any other remedy that is otherwise available at law.

(Added by Stats. 1999, Ch. 156, Sec. 1. Effective January 1, 2000.)









CHAPTER 2 - Officers and Employees of the Legislature

ARTICLE 1 - Temporary Officers and Employees

9150

The Secretary of the Senate, the Chief Clerk of the Assembly, and the minute clerks and Sergeant-at-Arms of each house for any session shall perform the duties of their offices at the next succeeding session, until their successors are elected and qualify.

(Enacted by Stats. 1943, Ch. 134.)



9151

The Secretary of the Senate may appoint such temporary employees as are in his opinion necessary for the proper organization of the Senate. The Chief Clerk of the Assembly may appoint such temporary employees as are in his opinion necessary for the proper organization of the Assembly. They shall serve only until the permanent organization is completed.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 2 - Permanent Officers and Employees

9170

The officers and employees of the Senate are:

(a) A President.

(b) A President pro tempore, one secretary, one Sergeant-at-Arms, one minute clerk and one chaplain.

(c) Other officers and employees deemed necessary by the Senate and provided for by resolution of the Senate.

Officers and employees in subdivision (b) shall be elected by a majority vote of the duly elected and qualified members of the Senate.

(Enacted by Stats. 1943, Ch. 134.)



9171

The officers and employees of the Assembly are:

(a) A Speaker, a Speaker pro Tempore, a Majority Floor Leader, a Minority Floor Leader, one Chief Clerk, one Sergeant at Arms, one Minute Clerk and one Chaplain.

(b) Other officers and employees deemed necessary by the Assembly and provided for by resolution of the Assembly.

Officers and employees in subdivision (a) except the Majority and Minority Floor Leaders and Minute Clerk shall be elected by a majority vote of the duly elected and qualified Members of the Assembly. The Minute Clerk shall be appointed by and serve at the pleasure of the Chief Clerk, subject to approval by the Assembly Rules Committee.

(Amended by Stats. 1964, 1st Ex. Sess., Ch. 22.)



9172

All permanent officers and employees of the Senate or Assembly, except the President of the Senate and the Majority and Minority Floor Leaders and Minute Clerk of the Assembly, shall be elected by the house to which they are attached.

(Amended by Stats. 1964, 1st Ex. Sess., Ch. 22.)



9173

Any officer or employee appointed or elected by the Senate or Assembly may at any time be removed in the same manner as is provided for his election or appointment.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 3 - Powers and Duties

9190

The President or President pro tempore of the Senate may administer the oath of office to any Senator and to the officers of the Senate and the Speaker or Speaker pro tempore of the Assembly may administer the oath of office to any Assemblyman and to the officers of the Assembly.

(Enacted by Stats. 1943, Ch. 134.)



9191

The Secretary of the Senate and Chief Clerk of the Assembly shall:

(a) Administer the constitutional oath of office to the employees of their respective houses.

(b) Attend the session each day.

(c) Perform the duties as prescribed for them by law or by the rules of their respective houses.

(Enacted by Stats. 1943, Ch. 134.)



9191.5

The Secretary of the Senate and Chief Clerk of the Assembly may administer and certify oaths and may provide the proof or acknowledgment of an instrument in accordance with Article 3 (commencing with Section 1180) of Chapter 4 of Part 4 of Division 2 of the Civil Code.

(Amended by Stats. 1999, Ch. 20, Sec. 3. Effective January 1, 2000.)



9192

The assistant secretaries of the Senate and the assistant clerks of the Assembly shall take charge of all bills, petitions, and other papers presented to their respective houses, file and enter them in the books provided for that purpose, and perform such other duties as may be directed by the Secretary of the Senate and Chief Clerk of the Assembly.

(Enacted by Stats. 1943, Ch. 134.)



9193

The Minute Clerk of the Senate and the Minute Clerk of the Assembly shall keep a correct record of the proceedings of their respective houses.

(Enacted by Stats. 1943, Ch. 134.)



9194

The Sergeant-at-Arms of the Senate and of the Assembly shall:

(a) Under the direction of their presiding officers, have general supervision of the Senate and Assembly chambers, and the rooms attached.

(b) Attend during the sittings of their respective bodies, and execute their commands and all process issued by their authority.

(c) Keep an account for pay and mileage of members.

(Enacted by Stats. 1943, Ch. 134.)



9194.5

The Sergeant at Arms and Assistant Sergeants at Arms of each house shall have the powers and authority conferred by law upon peace officers listed in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code in all parts of the state in carrying out their duties, and shall not be liable to civil action for their acts in carrying out the orders of a Member of the Legislature presiding over any legislative proceeding, including sessions of the Legislature or either house thereof and hearings of legislative committees, or in carrying out the orders of a member to have any person removed from the office of the member, if the Sergeant at Arms or Assistant Sergeant at Arms acts without malice and in the reasonable belief that the member has the authority to issue the order.

(Amended by Stats. 1989, Ch. 1165, Sec. 6.)



9195

The Assistant Sergeant-at-Arms of each house shall perform the duties of doorkeeper and keep order in the halls and lobbies. They shall prohibit all persons, other than members, officers, employees, other persons who have the privilege of the floor assigned them by the rules of each house, and persons invited to enter within the bar, from entering within the bar of the House.

(Enacted by Stats. 1943, Ch. 134.)



9196

The secretary and assistant secretaries, the chief clerk and assistant clerks, and the engrossing and enrolling clerks and the minute clerks of the Senate and Assembly shall mark, label, and arrange all bills and papers belonging to the archives of their respective houses at the close of each session of the Legislature. They shall then deliver the bills and papers and all the books of both houses to the Secretary of State, who shall certify to their reception.

(Enacted by Stats. 1943, Ch. 134.)






ARTICLE 4 - Legislative Employee Benefits

9200

Each employee of the Legislature may elect to receive one or more employee benefits, as prescribed by concurrent resolution heretofore or hereafter adopted, in lieu of a portion of the compensation provided to the employee.

(Added by Stats. 1986, Ch. 1077, Sec. 2.)






ARTICLE 4.5 - Speaker of the Assembly

9220

The Speaker is responsible for the efficient conduct of the legislative and administrative affairs of the Assembly from the final adjournment of any session of the Legislature until the convening of the next session including, but not limited to, the preparation, correction, filing and indexing of all bills, records, histories, and other official documents of the Assembly, the proper maintenance of committee rooms and offices of the Assembly and the assignment thereof, and the signing of enrolled bills and delivery thereof to the Governor.

(Added by Stats. 1949, Ch. 1247.)



9221

Every member, officer, and employee of the Assembly shall, upon request, assist the Speaker in carrying out the duties imposed upon him under this article.

(Added by Stats. 1949, Ch. 1247.)



9222

Neither the Speaker nor any Member of the Assembly who assists him shall receive any additional salary for services rendered pursuant to this article, but they shall be allowed the same mileage and actual and necessary expenses for living accommodations and meals as is provided by the Joint Rules for members of investigating committees. Officers and employees who perform services pursuant to this article shall be compensated at the same rate paid for their services during the session. The allowances and compensation provided for in this section shall be paid only out of any money appropriated for the payment of legislative help. Claims for such allowances and compensation shall be paid by warrants drawn by the State Controller upon the State Treasurer, after certification by the Speaker.

(Amended by Stats. 1973, Ch. 7.)



9223

Whenever the Speaker incurs expenses in connection with the work of an Assembly committee of which he is a member, whether an ex officio or otherwise, the Controller shall draw his warrant in payment of the claim for such expenses when it is certified either by the chairman of the committee or by the Speaker. The amount so paid shall be charged against the money allocated to the committee from the Assembly Contingent Fund.

(Amended by Stats. 1973, Ch. 7.)






ARTICLE 5 - Child Care

9225

(a)  The Joint Rules Committee shall include, in planning the Legislature’s new building to be located at the corner of 10th Street and “N” Street in Sacramento, child care services and limited school age child care services, as prescribed in this subdivision, to be made available to all legislative officers and employees who perform the majority of their work in Sacramento, excluding district office employees, and shall notify these legislative officers and employees about the availability of these services. The child care services shall be made available during regular legislative work hours and, in addition, during extended legislative work hours on weekends and nights. School age child care services shall be available during extended legislative work hours on weekends and nights.

(b) It is the intent of the Legislature that the child care program established by the Joint Rules Committee shall serve as a model program to demonstrate to the private sector the manner in which child care programs should be organized and implemented.

(c) To reimburse, fully or partially, the cost of the child care services and the limited school age child care services, as prescribed in subdivision (a), the Joint Rules Committee shall establish a sliding fee scale based on income of the legislative employees or officers electing to use the child care services or school age child care services, or both. The costs incurred due to the requirements of this article shall be paid from the Senate Operating Fund and the Assembly Operating Fund.

(d) As used in this section:

(1) “Child care services” means nonmedical care to children from infancy to kindergarten who are in need of personal services, supervision, or assistance essential for sustaining the activities of daily living or for protection of the individual on less than a 24-hour basis.

(2) “School age child care services” means nonmedical care to children from kindergarten to age 12 who are in need of personal services, supervision, or assistance essential for sustaining the activities of daily living or for protection of the individual on a less than 24-hour basis.

(e) On or before June 1, 1992, the Senate Committee on Rules and the Assembly Committee on Rules shall consider establishing similar child care programs for district office employees if the committee determines that the program established pursuant to subdivision (a) provides a valuable service.

(Added by Stats. 1990, Ch. 181, Sec. 1.)









CHAPTER 3 - Compensation of Officers and Employees of the Legislature

9320

The compensation of each officer and employee of the Senate or Assembly shall be fixed, insofar as such compensation is fixed, by the Senate or Assembly, respectively, by resolution.

(Amended by Stats. 1959, Ch. 597.)



9321

The Secretary of the Senate, the Chief Clerk of the Assembly, and the minute clerks and Sergeant-at-Arms of each house, and no others, shall be allowed mileage.

(Enacted by Stats. 1943, Ch. 134.)



9322

(a) Notwithstanding Part 6 (commencing with Section 22950) of Division 5, or any other law, the Legislature shall provide dental care plan coverage, pursuant to this section, for a person who is (1) a former Member of the Assembly or Senate or former legislative employee and who meets the conditions imposed by subdivision (a) of Section 22815, (2) a former Member of the Assembly or Senate or former legislative employee as defined by subdivision (f) or (g) of Section 22760, or (3) a former Member of the Assembly or Senate who meets the conditions imposed by subparagraph (A) or (B) of paragraph (1) of subdivision (a) of Section 22815.

(b) The Senate Committee on Rules shall administer the dental care plan for former Senators and former Senate employees. The Assembly Committee on Rules shall administer the dental care plan for former Assembly Members and former Assembly employees. Each rules committee shall be paid by those persons the contributions specified by subdivision (b) of Section 22815, including the additional 2 percent of the contribution payments required to be paid to cover the cost of administration. If the Senate Committee on Rules or the Assembly Committee on Rules does not receive the required contribution and the additional 2 percent of the contribution payment on the first day of a month or within 20 days thereafter, continued coverage shall be terminated effective the first day of that month and may not be reinstated by subsequent receipt of the contribution and payment.

(c) If a person described in subdivision (a) retires, he or she shall be enrolled in the dental care plan provided for retirees in the retirement plan in which he or she is a member.

(d) There is no duty to locate or notify any person who may be eligible to enroll pursuant to this section.

(Amended by Stats. 2004, Ch. 69, Sec. 8. Effective June 24, 2004.)






CHAPTER 3.5 - Retirement of Legislators

ARTICLE 1 - Definitions and General Provisions

9350

This chapter may be cited as the Legislators’ Retirement Law.

(Added by Stats. 1947, Ch. 879.)



9350.1

Unless the context otherwise requires, the definitions and general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1947, Ch. 879.)



9350.2

“Retirement system” or “this system” means the Legislators’ Retirement System established by this chapter.

(Added by Stats. 1947, Ch. 879.)



9350.3

“Board of Administration” or “board” means the Board of Administration of the Public Employees’ Retirement System.

(Amended by Stats. 1969, Ch. 122.)



9350.4

“Retirement Fund” or “fund” means the Legislators’ Retirement Fund established by this chapter.

(Added by Stats. 1947, Ch. 879.)



9350.5

“Member” means any person who is a member of this system.

(Added by Stats. 1947, Ch. 879.)



9350.55

“Legislative statutory officer” means any of the following officers who has 10 or more years’ full-time state service: (a) the Secretary of the Senate, (b) the Chief Clerk of the Assembly, (c) the Sergeant at Arms of the Senate, and (d) the Sergeant at Arms of the Assembly.

(Added by Stats. 1969, Ch. 193.)



9350.56

“State service,” within the meaning of Sections 9350.55, 9356.15, and 9356.16 means employment with the Legislature or either house thereof as an officer or employee.

(Amended by Stats. 1998, Ch. 1074, Sec. 2. Effective September 30, 1998.)



9350.6

(a) “Compensation” and “salary” mean the remuneration paid in cash out of funds controlled by the state, excluding mileage, reimbursement for expenses incurred in the performance of official duties, any per diem allowance paid in lieu of those expenses and as limited by Section 9359.05.

(b) Notwithstanding any other provision of this chapter, for purposes of computing a retirement allowance or benefit of a Member of the Legislature, the salary used shall be the highest salary received by the Member of the Legislature while in office.

(c) For purposes of calculating a retirement allowance or benefit pursuant to subdivision (b) of Section 9359.1 for a person who first enters this system on or after January 1, 2008, as the Insurance Commissioner or as an elective officer of the state whose office is provided for by the Constitution other than a judge or a Member of the Senate or Assembly, the compensation or salary used shall be the highest average salary received by the member during any consecutive 12-month period of service.

(Amended by Stats. 2007, Ch. 74, Sec. 1. Effective January 1, 2008.)



9350.7

“Regular interest” means interest at the annual rate fixed by the board, compounded annually, plus such additional interest as the board may credit from year to year.

(Added by Stats. 1947, Ch. 879.)



9350.8

“Contributions” means contributions made by a member at the rate of contribution prescribed in this chapter and not contributions made by the state unless the context otherwise requires a different construction.

(Amended by Stats. 1980, Ch. 1213.)



9350.9

“Accumulated contributions” means the sum of all contributions standing to the credit of a member’s account, and interest thereon.

(Added by Stats. 1947, Ch. 879.)



9350.10

“Net earnings” means the earnings of the retirement fund less the administrative costs specified in Section 9354 and transfers to the reserve against deficiencies.

(Added by Stats. 1985, Ch. 168, Sec. 1.)



9351

“Service” means the period of time, computed in years and fractions thereof, a member has held office as a Member of the Senate or of the Assembly or as an elective officer of the state in any office provided for by the Constitution, except that of judge. “Service,” with respect to a legislative statutory officer, shall be construed to refer to “state service,” as defined in Section 9350.56.

In computing years of service under this act, each full term served as a Member of the Senate shall be deemed to constitute four (4) calendar years, each full term served as a Member of the Assembly shall be deemed to constitute two (2) calendar years, and each period of service from the commencement of one general session of the Legislature to the commencement of the next, prior to the term commencing in 1967, shall be deemed to constitute two (2) calendar years. Commencing in 1967, each period of service from the commencement of one regular session of the Legislature to the commencement of the next shall be deemed to constitute one (1) calendar year. Commencing in 1973, each period of service from the commencement of one regular session of the Legislature to the commencement of the next shall be deemed to constitute two (2) calendar years. Each full term served as an elective officer of the state whose office is provided for by the Constitution shall be deemed to constitute four (4) calendar years.

(Amended by Stats. 1973, Ch. 7.)



9351.1

“Retirement” means withdrawal from membership in this system with a retirement allowance granted under this chapter.

(Added by Stats. 1947, Ch. 879.)



9351.2

“Benefit” means the retirement or survivor allowance granted under this chapter or payment of accumulated contributions or lump-sum payments with respect to the death of a member.

(Amended by Stats. 1980, Ch. 1213.)



9351.3

“Legislator” means a Member of the Assembly or a Member of the Senate, an elective officer of the state whose office is provided by the Constitution, the Insurance Commissioner, or a legislative statutory officer.

(Amended by Stats. 1993, Ch. 1227, Sec. 1. Effective January 1, 1994.)



9351.4

All references to “spouse,” “surviving spouse,” or “marriage” in this chapter apply equally to a domestic partner or domestic partnership, as defined in Section 297 of the Family Code, and all rights and responsibilities granted to a spouse or surviving spouse shall be granted equally to a domestic partner to the extent provided by Section 297.5 of the Family Code.

(Added by Stats. 2012, Ch. 833, Sec. 1. Effective January 1, 2013.)






ARTICLE 2 - Administration

9353

This system shall be administered by the Board of Administration of the Public Employees’ Retirement System. The board shall administer this system in accordance with the provisions of the Public Employees’ Retirement Law to the same extent and with the same effect as if those provisions are contained in the Legislators’ Retirement Law, except for those provisions which provide for the payment of an allowance or other benefit and except for those provisions which conflict with any provision or provisions of the Legislators’ Retirement Law. To the extent applicable, the board shall also administer this system in conformance with the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1) to the same extent and with the same effect as if the provisions of the act are contained in the Legislators’ Retirement Law. If the Board of Administration of the Public Employees’ Retirement System determines that there is a conflict between the provisions of the California Public Employees’ Pension Reform Act of 2013 and this chapter, the provisions of the California Public Employees’ Pension Reform Act of 2013 shall control.

(Amended by Stats. 2013, Ch. 526, Sec. 1. Effective January 1, 2014.)



9353.1

The board may make such rules as it deems necessary and proper for the administration of this system.

(Added by Stats. 1947, Ch. 879.)



9353.2

The board shall determine who are members of this system and is the sole judge of the conditions under which persons may be admitted to and continue to receive benefits under this system.

(Added by Stats. 1947, Ch. 879.)



9353.3

From time to time the board shall determine the rate of interest being earned on the Legislators’ Retirement Fund, and shall credit all contributions of members and retired members with interest at the net earnings rate, compounded at each June 30th.

(Amended by Stats. 1985, Ch. 168, Sec. 2.)



9353.4

At the end of each fiscal year the board may credit to all contributions held in the fund at June 30th of the then current fiscal year, such interest in excess of the current rate as it deems proper in the light of the earnings on the fund during that fiscal year, but not more than the difference between such earnings and the interest credited at the current rate to contributions during that year.

(Added by Stats. 1947, Ch. 879.)



9353.5

Each member of this system shall file with the board any information affecting his or her status as a member as the board may require.

(Amended by Stats. 2002, Ch. 664, Sec. 89. Effective January 1, 2003.)



9353.6

The Chief Clerk of the Assembly shall give the board immediate written notice of the change in status of any legislative statutory officer elected by the Assembly or Member of the Assembly resulting from induction into office, resignation, expulsion, death, or any other circumstances terminating his or her office as Member of the Assembly, or as a legislative statutory officer, and the Secretary of the Senate shall give the board immediate written notice of any change in status of any Member of the Senate or legislative statutory officer elected by the Senate. The Secretary of State shall give the board immediate written notice of any change in status of any elective state officer who is eligible to membership in the system.

(Amended by Stats. 2002, Ch. 664, Sec. 89.1. Effective January 1, 2003.)



9353.7

If it is impracticable for the board to determine from the records the length of service, compensation, or age of any member of this system, or if any member refuses or fails to give the board a statement of his or her state service, compensation, or age, the board may estimate the length of service, compensation, or age.

(Amended by Stats. 2002, Ch. 664, Sec. 89.2. Effective January 1, 2003.)



9353.8

If more or less than the correct amount of contribution required of members or the State is paid, proper adjustment shall be made in connection with subsequent payments, or such adjustments may be made by direct cash payments between the member or the State and the board. Adjustments to correct any other errors in payments to or by the board may be made in the same manner.

(Added by Stats. 1947, Ch. 879.)



9354

The Legislators’ Retirement Fund in the State Treasury is hereby established. All moneys received by this system pursuant to this chapter shall be deposited in the fund, and all retirement allowances, benefits, optional settlements, and other obligations or payments payable by this system pursuant to this chapter shall be paid from the fund. Costs of administration shall be paid from annual appropriations from earnings on the fund. Notwithstanding Section 13340, all moneys in the fund are continuously appropriated without regard to fiscal years.

(Amended by Stats. 1991, Ch. 892, Sec. 1.5. Effective October 14, 1991.)



9354.1

The board has the exclusive control of the administration and investment of the fund, with the same powers and duties, and subject to the same limitations and restrictions, that are applicable to the administration and investment of the Public Employees’ Retirement Fund. All of the provisions of the Public Employees’ Retirement Law applicable to the administration, investment, and custody of the Public Employees’ Retirement Fund are hereby made applicable to the Legislators’ Retirement Fund, to the same extent and with the same effect as if the Legislators’ Retirement Fund were expressly mentioned therein.

(Amended by Stats. 1969, Ch. 122.)



9354.2

In addition to other records and accounts, the board shall keep such records and accounts as may be necessary to show at any time:

(a) The total accumulated contributions of members.

(b) The accumulated contributions of the State held on account of members, which shall include the amounts available to meet the obligation of the State on account of benefits granted to retired members.

(Added by Stats. 1947, Ch. 879.)



9354.3

As soon as practicable after the close of each fiscal year, the board shall file with the Governor a report of its work for such fiscal year. Not later than March 15th next following the close of the fiscal year, the board shall transmit a copy of such report to each house of the Legislature and may transmit a copy to every member and beneficiary of the system.

(Amended by Stats. 1980, Ch. 1213.)



9354.5

The board shall keep in convenient form such data as is necessary for the actuarial valuation of this system. As of June 30, 1973, and thereafter at the ends of periods not to exceed four years, it shall cause to be made an actuarial investigation into the mortality, service and compensation experience of members and persons receiving benefits and an actuarial valuation of the assets and liabilities of this system. From time to time it shall determine the rate of interest being earned on the Legislators’ Retirement Fund.

The board shall cause to be published, as of the date of the investigation and valuation, a financial statement showing an actuarial valuation of the assets and liabilities of this system and a statement as to the accumulated cash and securities in the Legislators’ Retirement Fund as certified by the Controller.

The board shall include recommendations for financing the system in the financial statement.

(Added by Stats. 1972, Ch. 1192.)



9354.6

When there is insufficient data upon which to establish mortality rates or other actuarial assumptions required to evaluate the obligations of the system, the board may adopt appropriate assumptions which are necessary, upon the advice and recommendation of the actuary.

All computations, payments, and other acts previously made or done by the board or its officers and employees which would be valid if this section had been in effect at the time the computations, payments, or other acts were made or done are hereby ratified, confirmed, and validated.

(Added by Stats. 1981, Ch. 388, Sec. 1.)



9354.7

(a) Whenever a person entitled to payment of a member’s accumulated contributions or any other benefit fails to claim the payment or cannot be located or a warrant in payment is canceled pursuant to Section 17070, the amount owed from the retirement fund shall be administered in accordance with subdivision (c).

(b) Whenever the amount of a benefit payable by this system cannot be determined because the recipient cannot be identified or information necessary to determination of the benefit to be paid cannot be ascertained, the accumulated contributions of the member on whose account the benefit is payable shall be administered in accordance with subdivision (c).

(c) Notwithstanding any provision of law to the contrary, the amounts described in subdivisions (a) and (b) shall be held, or if a warrant has been drawn the warrant shall be redeposited in the retirement fund and held for the claimant without further accumulation of interest, and the redeposit shall not operate to reinstate the membership of the person with respect to whose membership the refund or benefit was payable in this system. If the proceeds, whether heretofore or hereafter redeposited, are not claimed within four years after the date of the redeposit, they shall revert to and become part of the fund. Transfer to the fund shall be made as of the June 30th next following the expiration of the four-year period.

The board may at any time after transfer of proceeds to the fund upon receipt of proper information satisfactory to it, return the proceeds to the credit of the claimant, to be administered in the manner provided under this system.

(Added by Stats. 1983, Ch. 773, Sec. 1.)






ARTICLE 3 - Membership

9355

Any Member of the Senate or Assembly may file with the board at any time during incumbency in that office, a written election to become a member of this system. Upon the filing of the election he or she becomes a member of this system on the first day of the month following the filing of the election.

(Amended by Stats. 2002, Ch. 664, Sec. 89.3. Effective January 1, 2003.)



9355.1

A person ceases to be a member of this system:

(a) Upon retirement pursuant to this chapter.

(b) Upon death.

(c) Except as provided in Section 9355.2 or while absent on military service, on the 31st day after he or she ceases to be a legislator.

(d) Upon resignation from membership in this system.

(Amended by Stats. 2002, Ch. 664, Sec. 89.4. Effective January 1, 2003.)



9355.16

Any member of this system who is charged, by indictment, with the commission of any felony involving the accepting or giving, or offering to accept or give, any bribe, the embezzlement of public money, extortion, theft of public funds, perjury, or conspiracy to commit any of these crimes, arising directly out of his or her official duties, and who is a fugitive from justice, shall be suspended from membership in this system while the charge is pending and until final disposition of the charge. At any time during the period of suspension of membership, the person so suspended shall be entitled to withdraw his or her accumulated contributions from the system, and any withdrawal shall constitute an election to terminate membership in the system.

This section applies only to persons who are charged with the commission after the effective date of this section of a felony described in this section by an indictment filed after the effective date of this section.

(Amended by Stats. 2002, Ch. 664, Sec. 89.5. Effective January 1, 2003.)



9355.2

Notwithstanding any other provision of this chapter, if the service of a member is discontinued by any means other than death or retirement pursuant to this chapter, he or she shall have the right to elect not later than 90 days after the date upon which notice of that right is mailed by this system by registered mail to the member’s latest address on file in the office of this system, and without right of revocation, whether to allow his or her accumulated contributions to remain in the fund. Failure to make that election shall be deemed an irrevocable election to resign from this system and withdraw his or her accumulated contributions. A member whose membership continues under this section is subject to the same age requirements as apply to other members for retirement, and upon qualification for retirement by age, he or she shall, upon his or her application therefor to the board, be retired, and receive a retirement allowance based upon the service with which he or she is credited, in the same manner as other members of this system.

(Amended by Stats. 2002, Ch. 664, Sec. 89.6. Effective January 1, 2003.)



9355.3

Any member may resign from this system at any time prior to retirement, by written resignation filed with the Board of Administration.

(Added by Stats. 1947, Ch. 879.)



9355.4

(a) Every elective officer of the state whose office is provided for by the California Constitution, except judges, may become a member of this system. Except for judges, every elective officer in office at the time this section becomes effective may, within 90 days after the effective date, file with the board a written election to become a member of this system. Except for judges, every elective officer elected after the effective date of this section may file an election within 90 days after the commencement of the first term of office for which he or she is elected. Upon the filing of the election he or she becomes a member of this system on the first day of the month following the filing of the election.

(b) This section shall not apply to any person who first becomes an elective officer of the state on or after January 1, 2013.

(Amended by Stats. 2012, Ch. 296, Sec. 16. Effective January 1, 2013.)



9355.41

(a) The Insurance Commissioner may become a member of this system as provided in this section. An Insurance Commissioner who is elected after January 1, 1994, may file an election within 90 days after the commencement of the term of office for which he or she is elected. Upon the filing of the election he or she becomes a member of this system on the first day of the month following the filing of the election.

(b) This section shall not apply to an Insurance Commissioner who is first elected on or after January 1, 2013.

(Amended by Stats. 2012, Ch. 296, Sec. 17. Effective January 1, 2013.)



9355.45

(a) Every legislative statutory officer may become a member of this system. Every such officer in office at the time this section becomes effective may, within 90 days after the effective date, file with the board a written election to become a member of this system. Every such officer, elected after the effective date of this section, may file an election within 90 days after the commencement of the first term of office for which he or she is elected after attaining status as a legislative statutory officer. Upon the filing of the election he or she becomes a member of this system on the first day of the month following the filing of the election.

(b) This section shall not apply to any person who first becomes a legislative statutory officer on or after January 1, 2013.

(Amended by Stats. 2012, Ch. 296, Sec. 18. Effective January 1, 2013.)



9355.5

Membership in this system is exclusive of membership in any other retirement system for state officers and employees. Upon becoming a member of this system, a member ceases to be a member of any other retirement system for state officers and employees of which he or she has been a member. The member is entitled to credit for service rendered prior to membership in this system pursuant to Section 9356.1, but is not entitled to that credit and credit for the same service in any other system.

(Amended by Stats. 2002, Ch. 664, Sec. 89.9. Effective January 1, 2003.)



9355.6

A member is absent on military service while serving with the armed forces of the United States, either during a war as defined in Section 18 of the Military and Veterans Code, or in any other national emergency or in time of peace if he is drafted for such service by the United States Government, and for six months thereafter.

(Added by Stats. 1951, Ch. 384.)



9355.7

Any member who, while serving a term of office as a Member of the Senate or Assembly, is elected or appointed to another public office and resigns his or her office as Member of the Senate or Assembly shall be credited with a period of service equal to the remainder of his or her term as Member of the Senate or Assembly if he or she makes contributions therefor to the Legislators’ Retirement Fund. Those contributions shall be in an amount equal to that which he or she would have made if he or she had served as a Member of the Senate or Assembly during the remainder of his or her term and had received the salary that he or she was receiving on the effective date of such resignation.

(Amended by Stats. 2002, Ch. 664, Sec. 90. Effective January 1, 2003.)



9355.8

For purposes of Section 9355.7, “public office” includes, but is not limited to, positions within the federal government that require appointment by the President of the United States or his or her delegate or a member of the President’s Cabinet or his or her delegate, if the person so appointed is thereafter again elected as a Member of the Senate or Assembly.

This section shall have retroactive application, as well as prospective application, but this section shall not deprive a member of credit for any service credited to him or her on the effective date of this section.

(Amended by Stats. 2002, Ch. 664, Sec. 90.1. Effective January 1, 2003.)






ARTICLE 4 - Service

9356

Each member of this system shall receive credit for service for time during which he or she holds office as a legislator after becoming a member of this system.

A member may also receive credit for time during which he or she held office as a legislator prior to becoming a member, provided he or she makes contributions therefor to the Legislators’ Retirement Fund, as provided in Section 9357.2.

(Amended by Stats. 2002, Ch. 664, Sec. 90.2. Effective January 1, 2003.)



9356.1

Each member who rendered service prior to the date this chapter becomes operative shall receive credit therefor if he or she makes contributions therefor to the Legislators’ Retirement Fund, as provided in Section 9357.2. No member shall receive credit for any service for which he or she has not contributed as required by this chapter.

(Amended by Stats. 2002, Ch. 664, Sec. 90.3. Effective January 1, 2003.)



9356.15

Any person who is a member of the system pursuant to Section 9355.45 may also receive credit for state service prior to the date he or she became a member, whether that service was rendered before or after the operative date of this section, provided that he or she makes the contributions required by Section 9357.2, but at the rate of 61/2 percent. If he or she elects to make a contribution with respect to service credited under the Public Employees’ Retirement System, he or she shall receive a refund of his or her accumulated contributions in that system with respect to all of his or her state service.

The contribution rate for a person who first commences service in any of the offices listed in Section 9350.55 or who becomes a member of this system on or after January 1, 1982, shall be 8 percent.

(Amended by Stats. 2002, Ch. 664, Sec. 90.4. Effective January 1, 2003.)



9356.16

Any person who is a member of the system may also receive credit for state service prior to the date he or she became a member, whether the service was rendered before or after the operative date of this section, provided that he or she makes the contributions required by Section 9357.2, but at the rate of 61/2 percent. If he or she elects to make these contribution with respect to service credited under the Public Employees’ Retirement System, his or her accumulated contributions, including accrued interest, under that system shall be transferred to his or her account under this system. Contributions transferred from the Public Employees’ Retirement System shall reduce the contributions otherwise required by this section.

The contribution rate for a person who first commences service and who becomes a member of this system on or after January 1, 1982, shall be 8 percent.

(Added by Stats. 1998, Ch. 1074, Sec. 3. Effective September 30, 1998.)



9356.2

Each member shall receive credit for service while absent on military service, provided he or she is a member at the time the absence commences or, in the case of military service prior to the effective date of this section, provided he or she was a legislator at the time the absence commenced. Contributions required for credit under this section shall be computed only upon compensation paid, if any, for the period of the absence on military service.

(Amended by Stats. 2002, Ch. 664, Sec. 90.5. Effective January 1, 2003.)



9356.21

Each member or former member who has 10 years of credited service in this system shall receive credit for active service of not less than one year in the armed forces of the United States, or continuous active service of not less than one year in the Merchant Marine of the United States prior to January 1, 1950, which service was rendered prior to assuming for the first time a state office for which membership in the system was elective and terminated with a discharge under other than dishonorable conditions; provided, however, that the credit to be given for that service shall be on the basis of one year of credit for each five years of credited service in this system, but shall not exceed a total of four years regardless of the number of years of either that service or subsequent service in this system. However, any member or retired former member electing to receive a credit for such military service shall contribute in lump sum or by installments over such period and subject to such minimum payments as may be prescribed by regulations of the board, at the member’s contribution rate at the time of election or the retired person’s contribution rate at retirement applied, respectively, to the average annual compensation of the member over the three years immediately preceding the election or the average annual compensation of the retired person over the three years immediately preceding retirement.

Military service credit shall not be granted for any military service to which any of the following apply:

(a) In any period for which credit is otherwise given under Section 9356.2.

(b)  For which service credit was received under any other retirement system.

(c) To the extent that total credit under this section would exceed four years.

An election by a member with respect to military service under this section may be made only while the member is in this system.

Any resulting increase in the allowance of a retired former member shall be applied prospectively only.

(Amended by Stats. 1988, Ch. 477, Sec. 1.)



9356.3

This section applies to any member heretofore or hereafter elected to fill an unexpired term of office as Member of the Legislature, and who is a Member of the Legislature on the effective date of this section as amended at the 1961 General Session or who becomes a Member of the Legislature after that date.

(a) If the member is elected as a Member of the Legislature at a special election held prior to June 15 of any calendar year, the period of service of the member during the remainder of that calendar year shall constitute one calendar year of service for the purpose of computing service under this act if he or she makes contributions therefor to the Legislators’ Retirement Fund. Those contributions shall be in an amount equal to that which he or she would have made if he or she had served as a legislator during the period of the calendar year prior to his or her election.

(b) If the time of service of a member elected to fill an unexpired term of office as Member of the Legislature amounts to more than one-half of the full term for that office, he or she shall receive credit for service for the full term of office if he or she makes contributions therefor to the Legislators’ Retirement Fund. Those contributions shall be in an amount equal to that which he or she would have made if he or she had served as a legislator during the remainder of the term.

(Amended by Stats. 2002, Ch. 664, Sec. 90.6. Effective January 1, 2003.)



9356.5

Any member whose service is discontinued but whose membership is continued under Section 9355.2 and who becomes a member of the Judges’ Retirement System or is entitled to benefits under the Judges’ Retirement Law, may elect to transfer all or part of the service for which he or she is credited under this system to the Judges’ Retirement System pursuant to Section 75030.5. The election may be made at any time prior to retirement by written notice to the board of administration. The member shall designate in the notice the dates of the service that he or she elects to transfer. Upon receipt of the notice by the board of administration, the member’s accumulated contributions on account of the period of service transferred, and the interest thereon, shall be transferred to the Judges’ Retirement Fund.

If the member elects to transfer all of the service for which he or she is credited in this system, his or her membership in this system is terminated. If he or she elects to transfer less than all of the service for which the member is credited in this system, his or her membership is continued under Section 9355.2 and the service with which he or she is credited in this system is reduced by the amount so transferred.

Any member whose service is discontinued but whose membership is continued under Section 9355.2 who is entitled to receive credit under this system by making an election to do so and making a contribution to this system for the service, but who has not made the election, may, after becoming a member of the Judges’ Retirement System, elect to receive credit for all or part of that service in the Judges’ Retirement System pursuant to Section 75030.5. Upon making the election, the member may not thereafter elect to be credited in this system with the service so transferred.

This section does not apply to any person who, on or after January 1, 1986, first becomes or continues as a legislator, as defined in Section 9351.3, in a term of office that commences on or after January 1, 1986.

(Amended by Stats. 2002, Ch. 664, Sec. 90.7. Effective January 1, 2003.)






ARTICLE 5 - Contributions

9357

For each year of service rendered after the date this chapter becomes operative, each legislator who is a member of this system shall contribute 4 percent of his or her compensation as a legislator unless he or she is subject to other contribution provisions of this chapter. Those contributions shall be paid as provided in Section 9357.1.

(Amended by Stats. 2002, Ch. 664, Sec. 90.8. Effective January 1, 2003.)



9357.01

Notwithstanding the provisions of Section 9357 or 9357.05, the rate of contribution for a member of the system first elected after the date this section becomes operative shall be 8 percent.

(Added by Stats. 1971, Ch. 1820.)



9357.05

Each person who is a member of the system pursuant to Section 9355.45 shall contribute 61/2 percent of his or her compensation for each year of service rendered as a member of the system. Those contributions shall be paid as provided in Section 9357.15.

(Amended by Stats. 2002, Ch. 664, Sec. 90.9. Effective January 1, 2003.)



9357.1

Immediately upon receipt of the written election of a legislator to become a member of this system, the board of administration shall certify to the State Controller the name of that member. The Controller shall deduct from each warrant drawn in payment of compensation to the member the amount of contribution at the rate prescribed by the provisions of this chapter with respect to his or her service as a member of this system, and shall remit that amount to the board of administration, to be deposited in the Legislators’ Retirement Fund.

(Amended by Stats. 2002, Ch. 664, Sec. 91. Effective January 1, 2003.)



9357.15

With respect to each person who is a member of the system pursuant to Section 9355.45, the Controller shall deduct 61/2 percent from each warrant drawn in payment of compensation to such member, and 8 percent from each warrant drawn in payment of compensation to such members first elected after March 4, 1972, and shall remit such amount to the board of administration, to be deposited in the Legislators’ Retirement Fund.

(Amended by Stats. 1980, Ch. 1213.)



9357.2

Any member who rendered service prior to the date he or she became a member may elect, at any time prior to retirement, to contribute to the Legislators’ Retirement Fund for each year or fraction thereof for which he or she desires to receive credit for service, a percentage of the compensation received by him or her in respect to that service at the rate prescribed by the provisions of this chapter with respect to his or her service as a member of this system.

Those contributions may be paid by lump sum payment or by installment payments over a period not in excess of the length of time for which the member has elected to receive credit for the prior service, at times and in a manner fixed by the board. No member shall receive credit for any service for which he or she has not contributed as required by this chapter.

(Amended by Stats. 2002, Ch. 664, Sec. 91.1. Effective January 1, 2003.)



9357.3

If the membership of a member is terminated, except by death or retirement pursuant to this chapter, he or she shall be paid forthwith all of his or her accumulated contributions.

(Amended by Stats. 1999, Ch. 307, Sec. 1. Effective January 1, 2000.)



9357.4

A member may redeposit in the Legislators’ Retirement Fund, in one sum or in not to exceed 12 monthly or 24 semimonthly payments, an amount equal to any accumulated contributions that have been repaid to him or her pursuant to Section 9357.3, subject to minimum payments fixed by the board, and if he or she makes a redeposit, he or she shall receive credit for all service with which he or she was credited at the time of the repayment.

(Amended by Stats. 2002, Ch. 664, Sec. 91.2. Effective January 1, 2003.)



9357.45

Notwithstanding any other provisions of this chapter, a person who was a member and entitled to be credited with 10 or more years of service as a Member of the Senate or Assembly and who withdrew his or her accumulated contributions prior to October 1, 1961, and after discontinuance of service, may, at any time before December 31, 1965, redeposit in the fund in one sum an amount equal to the accumulated contributions withdrawn plus the interest that would have been credited to those accumulated contributions had they not been withdrawn, using the rate of interest in effect at the time of redeposit.

Upon the redeposit the person shall become a member with the rights provided under this chapter to a member who elected under Section 9355.2 to allow his or her contributions to remain in the fund.

(Amended by Stats. 2002, Ch. 664, Sec. 91.3. Effective January 1, 2003.)



9357.46

Any person who was a member and who withdrew his or her accumulated contributions after discontinuance of service may, at any time while he or she is in employment in which he or she is a member of the Public Employees’ Retirement System or the State Teachers’ Retirement System, redeposit into the fund in one sum an amount equal to the accumulated contributions withdrawn plus the interest that would have been credited to those accumulated contributions had they not been withdrawn, using the rate of interest in effect at the time of redeposit.

Upon the redeposit, the person shall become a member with the rights provided a member who elected under Section 9355.2 to allow his or her contributions to remain in the fund.

(Amended by Stats. 2002, Ch. 664, Sec. 91.4. Effective January 1, 2003.)



9357.5

Upon reentering this system after a termination of his or her membership, if a member does not elect to make, or having so elected, does not make, a redeposit, he or she reenters as a new member, without credit for any service.

(Amended by Stats. 2002, Ch. 664, Sec. 91.5. Effective January 1, 2003.)



9358

(a) On and after January 1, 2000, the state’s contribution on account of liability for benefits under this chapter shall be established in accordance with Section 20814.

(b) When the actuarial value of assets exceeds the present value of benefits as of the most recently completed valuation, resulting in a 0 percent contribution rate for the state, as determined by the board, the board may reduce the member contribution rates described in Sections 9357, 9357.01, 9357.05, and 9357.15 for the same fiscal year in which the state rate is reduced to 0 percent.

However, for any fiscal year during which the state’s contribution rate is greater than 0 percent, the members of the system shall pay the applicable member contribution rates described in Sections 9357, 9357.01, 9357.05, and 9357.15.

(Amended by Stats. 1999, Ch. 897, Sec. 1. Effective January 1, 2000.)



9358.01

Notwithstanding any other provision of law, the state may pick up, for the sole purpose of deferring income taxes thereon, as authorized by Section 414(h)(2) of the Internal Revenue Code (26 U.S.C.A. Sec. 414(h)(2)) and Section 17501 of the Revenue and Taxation Code, all of the normal contributions required to be paid by a member. The payment shall be reported as employer-paid contributions and shall be credited to member accounts.

Nothing in this section shall be construed to limit the authority of the state to periodically eliminate the pickup by the state of all of the normal contributions required to be paid by the member, as authorized by this section.

(Added by Stats. 1985, Ch. 524, Sec. 1. Effective September 9, 1985.)



9358.1

The board shall report annually to the Joint Rules Committee the rate of contributions which, if paid by the state pursuant to Section 9358, would fully amortize the unfunded actuarial obligation of this system over a period of not to exceed 40 years.

(Added by Stats. 1987, Ch. 271, Sec. 1.)






ARTICLE 6 - Benefits

9359

Upon his or her written application to the Board of Administration, (a) a member of this system who was a member on the effective date of this amendment who has attained 60 years of age, (b) a member who hereafter becomes a member of this system who has attained 60 years of age and who is credited with 4 or more years of service, or (c) a member, regardless of age, who is credited with 20 or more years of service, shall be retired, and thereafter shall receive for life the retirement allowance provided in this chapter.

A written application for retirement may be filed at any time during the term of office of the member, or within 30 days after the expiration of his or her term of office. An application that does not specify a different date as the effective date of retirement applied for shall be deemed to be an application for retirement as of the day following the expiration of the term of office of the member.

(Amended by Stats. 2007, Ch. 130, Sec. 113. Effective January 1, 2008.)



9359.01

(a) Notwithstanding any other provision of this part, the benefits payable to any person who becomes a member for the first time on or after January 1, 1990, shall be subject to the limitations set forth in Section 415 of the Internal Revenue Code.

(b) Notwithstanding any other law, the benefits payable to any person who became a member prior to January 1, 1990, shall be subject to the greater of the following limitations as provided in Section 415(b)(10) of the Internal Revenue Code:

(1) The limitations set forth in Section 415 of the Internal Revenue Code.

(2) The accrued benefit of a member under this system (determined without regard to any amendment to the system made after October 14, 1987).

(Amended by Stats. 1999, Ch. 83, Sec. 69. Effective January 1, 2000.)



9359.02

(a) The amount of compensation used to compute benefits payable to any person who becomes a member of this system on or after July 1, 1996, may not exceed the limitations upon public retirement systems set forth in Section 401(a)(17) of Title 26 of the United States Code, as that section may be amended from time to time and as that limit may be adjusted by the Commissioner of Internal Revenue for increases in the cost of living.

(b) The determination of compensation for each 12-month period shall be subject to the annual compensation limit in effect for the calendar year in which the 12-month period begins. In a determination of average annual compensation over more than one 12-month period, the amount of compensation taken into account for each 12-month period shall be subject to the applicable annual compensation limit.

(Added by Stats. 2003, Ch. 10, Sec. 1. Effective May 14, 2003.)



9359.03

If a person qualifies to retire as a legislative statutory officer, and has held more than one of the offices enumerated in Section 9350.55, his benefits payable under this chapter shall be computed on the basis of the office having the higher salary.

(Added by Stats. 1969, Ch. 193.)



9359.05

The amount of compensation that is taken into account in computing benefits payable to any person who first becomes a member of this system on or after July 1, 1996, shall not exceed the limitations in Section 401(a)(17) of Title 26 of the United States Code upon public retirement systems, as that section may be amended from time to time and as that limit may be adjusted by the Commissioner of Internal Revenue for increases in cost of living. The determination of compensation for each 12-month period shall be subject to the annual compensation limit in effect for the calendar year in which the 12-month period begins. In a determination of average annual compensation over more than one 12-month period, the amount of compensation taken into account for each 12-month period shall be subject to the applicable annual compensation limit.

(Added by Stats. 1995, Ch. 829, Sec. 9. Effective January 1, 1996.)



9359.1

(a) The retirement allowance for a member all of whose credited service was rendered as a Member of the Senate or Assembly, except as provided in subdivision (d), is an annual amount equal to 5 percent of the compensation payable, at the time payments of the allowance fall due, to incumbent Members of the Senate or Assembly, multiplied by the number of years of service with which the member is credited at the time of his or her retirement, not to exceed 15 years. In no event shall any retirement allowance payable under this chapter to a member exceed the compensation payable to Members of the Legislature at the time the payment of the allowance is made, except that the retirement allowance of a member who is credited with more than 15 years shall be increased by an amount equal to 3 percent of the compensation payable, at the time payment of the allowance falls due, to incumbent Members of the Senate or Assembly for each year or fraction of a year in excess of 15 years.

(b) The retirement allowance for a member all of whose credited service was rendered as the Insurance Commissioner or as an elective officer of the state whose office is provided for by the Constitution other than a judge or a Member of the Senate or Assembly is the sum of (1) an annual amount equal to 5 percent of the highest compensation received by the officer while serving in that office, multiplied by the number of years of service with which the member is credited at the time of his or her retirement, not to exceed 8 years, plus, if the member is credited with 24 or more years of service, (2) 12/3 percent of the compensation to which the 5-percent rate is applicable under subparagraph (1) for his or her first 8 years of credited service, multiplied by the number of years of service in excess of 8 years with which the member is credited at the time of his or her retirement, not to exceed 12 years of credited service in excess of the 8 years of service referred to in subparagraph (1).

(c) The retirement allowance for a member part of whose credited service was rendered as a Member of the Senate or Assembly and part of whose credited service was rendered as the Insurance Commissioner or as an elective officer of the state whose office is provided for by the Constitution, other than a judge or a Member of the Senate or Assembly, is the sum of (1) an annual amount equal to 5 percent of all the compensation, at the time payment of the allowance falls due, to the officer holding the highest salaried office that the member held at any time during his or her service prior to retirement, multiplied by the number of years of service with which the member is credited at the time of his or her retirement, not to exceed 8 years, plus, if the member is credited with 24 or more years of service, (2) 12/3 percent of the compensation to which the 5-percent rate is applicable under subparagraph (1) for his or her first 8 years of credited service, multiplied by the number of years of service rendered as the Insurance Commissioner or as an elective officer of the state whose office is provided for by the Constitution, other than a judge or a Member of the Senate or Assembly, with which the member is credited at the time of his or her retirement, not to exceed 12 years of that credited service in excess of the 8 years referred to in subparagraph (1). If, however, the member would be entitled to receive a greater allowance under subdivision (a), (b), or (d) if all of his or her credited service had been rendered as a Member of the Senate or Assembly or as the Insurance Commissioner or as an elective officer of the state whose office is provided for by the Constitution other than a judge or a Member of the Senate or Assembly, then all of his or her credited service shall be deemed to have been rendered as a Member of the Senate or Assembly or as an elective officer, and he or she shall receive a retirement allowance computed under subdivision (a), (b), or (d), whichever is greater.

(d) The retirement allowance for a member, all of whose service was rendered as a Member of the Senate or Assembly, who is the surviving spouse of a deceased Member of the Senate or Assembly and who becomes the immediate successor in office of a deceased Member of the Senate or Assembly is an annual amount equal to 5 percent of the compensation payable, at the time the payments of the allowance fall due, to incumbent Members of the Senate or Assembly, multiplied by the number of years of service with which the member is credited at the time of retirement plus the number of years of service as a Member of the Senate or Assembly rendered by the member’s deceased spouse plus any period in the term, for which the deceased member was elected, following his or her death, not to exceed 15 years. In no event shall any retirement allowance payable under this chapter to a member exceed the compensation payable to Members of the Legislature at the time the payment of the allowance is made, except that the retirement allowance of a member, whose total service creditable under this subdivision is in excess of 15 years, shall be increased by an amount equal to 3 percent of the compensation payable, at the time payment of the allowance falls due, to incumbent Members of the Senate or Assembly for each year or fraction of a year in excess of 15 years. This same computation of total service creditable shall be used as a basis in determining eligibility for retirement, under Sections 9359 and 9359.16, of a member described in this subdivision. A member to whom this subdivision applies shall redeposit an amount equal to the contributions that were required to be contributed by his or her deceased spouse while he or she was a member of the system for his or her service, computed on the basis of the salary and rate of contribution in effect at the time service was rendered, or would have been rendered, in the Legislators’ Retirement Fund on account of the service of his or her deceased spouse in order to use that service for the purposes of this section and Sections 9359 and 9359.16.

The amendments to this section enacted at the 1969 Regular Session shall apply with respect to a member who retired or retires, or died or dies while eligible to retire on or after May 1, 1969, and any allowance payable with respect to that member who retired or died prior to the effective date of that amendment, shall be adjusted effective from the date of retirement or death to the amount it would have been had the amendment been in effect on that date.

Sections 9359.11 and 9359.12 shall control over any conflicting provisions of this section.

The amendments to this section during the 1973–74 Second Extraordinary Session shall not be applicable to members who are retired on the effective date of the amendments.

(Amended by Stats. 2007, Ch. 130, Sec. 114. Effective January 1, 2008.)



9359.10

The retirement allowance for a legislative statutory officer is an annual amount equal to 3 percent of the compensation payable to the officer at the time the officer vacates that legislative statutory office, or payable to the incumbent of that legislative statutory office at the time payments of the allowance fall due, whichever is higher, multiplied by the number of years of service with which the legislative statutory officer is entitled to be credited at the time of the officer’s retirement. In no event shall the allowance payable under this section exceed two-thirds of the compensation payable to the legislative statutory officer at the time the officer vacates that legislative statutory office, or two-thirds of the compensation payable to the incumbent of that legislative statutory office at the time payments of the allowance fall due, whichever is the higher; provided, however, the allowance shall be further adjusted to reflect cost-of-living increases occurring after the retirement of the legislative statutory officer as determined under Section 9360.10 without respect to the limitations set forth in this section.

If a legislative statutory officer is entitled to a retirement allowance under any other state administered public retirement system, and the officer’s total retirement allowances under both systems exceed the maximum allowance to which the officer would be entitled under this section with 20 years service in that legislative statutory office, the allowance payable under this section shall be reduced to the amount that it, combined with the retirement allowance to which the officer is entitled under the other system, does not exceed the maximum allowance to which the officer would be entitled under this section with 221/3 years service in that legislative statutory office.

The retirement allowance for a person who first commences service in any of the offices listed in Section 9350.55 or who becomes a member of this system on or after January 1, 1982, shall be based on compensation payable to that officer at retirement. In no event shall the allowance be based on a compensation greater than the compensation the member received for such service.

(Amended by Stats. 1981, Ch. 549, Sec. 2. Effective September 19, 1981.)



9359.11

Any contrary provisions of Section 9359.1 notwithstanding, in computing the retirement allowance of a legislator member of the Legislators’ Retirement System whose service as a legislator ended prior to the term commencing in 1967, the salary to which the applicable formula shall be applied shall be five hundred dollars ($500) per month, and any increase in salary of legislators above such amount shall be disregarded for such purpose.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 163.)



9359.12

(a) Any contrary provisions of Section 9359.1 or Section 9360.9 notwithstanding, and subject to the further limitations in subdivision (b), the retirement allowance of any member of the Legislators’ Retirement System who serves as a legislator during or after the term commencing in 1967 shall be the sum of: (1) the amount determined by application of the formula provided by Section 9359.1 to the first five hundred dollars ($500) per month of salary payable to the legislator at the time of his or her retirement, plus (2) an amount equal to 3 percent of the amount of such salary in excess of five hundred dollars ($500) per month multiplied by the number of years credited the member, or two-thirds of the amount of such salary payable to the legislator at the time of his or her retirement, whichever is the lesser, plus, in the case of members credited with service prior to the term commencing in 1967, an amount equal to a cost-of-living increase computed under Section 9360.9 as of January 1, 1967, on that portion of the allowance based on five hundred dollars ($500) per month, and said total to be further adjusted to reflect cost-of-living increases occurring after the member’s retirement as determined under Section 9360.10.

(b)  Except as provided in subdivision (c), during such time as he or she serves in any salaried public office any retired member of the Legislators’ Retirement System who served as a legislator during or after the term commencing in 1967 shall receive a retirement allowance computed by application of the formula set forth in Section 9359.1 to a salary of five hundred dollars ($500), and any increase in salary above such amount shall, for such purpose, be disregarded.

(c) If a retired member who is otherwise subject to subdivision (b) is, while serving as a member of a public board or commission, entitled to receive for that service per diem compensation and expenses or compensation and expenses, he or she may, notwithstanding any other provision of the law, waive the compensation. If the compensation is waived, the member shall not be subject to subdivision (b). Nothing in this section shall be construed as requiring the waiver of expenses or per diem compensation which is in lieu of expenses.

(Amended by Stats. 1985, Ch. 753, Sec. 1. Effective September 18, 1985.)



9359.13

Notwithstanding any contrary provision of Section 9359.1 the retirement allowance of a member who is an elective officer of the state whose office is provided for by the Constitution, other than a judge or a Member of the Senate or Assembly, first elected to any such office after the effective date of this section and any allowance payable to a survivor of such member on death before or after retirement shall not be based on compensation in excess of the highest compensation received by the member as an incumbent of such office. Allowances payable to such members or survivors shall be adjusted under Section 9360.10 rather than 9360.9.

(Added by Stats. 1971, Ch. 1277.)



9359.15

Notwithstanding any other provision of this chapter, no retirement allowance or optional settlement in lieu thereof under this chapter shall be paid to or in respect to any person for time during which he or she holds office as a legislator. If a retired legislator reenters this system after his or her retirement, his or her retirement allowance or optional settlement in lieu thereof shall be discontinued, and his or her individual account shall be credited with the amount of his or her accumulated contributions at the time of his or her retirement, and he or she shall be entitled to receive credit for service prior to his or her retirement in the same manner as if he or she had never been retired.

(Amended by Stats. 2002, Ch. 664, Sec. 91.6. Effective January 1, 2003.)



9359.16

Notwithstanding the provisions of Section 9359, a member of this system, other than a legislative statutory officer, who is under age 60 and who is credited with 15 or more, but less than 20 years of service shall be retired upon his or her written application therefor to the Board of Administration, and thereafter shall receive for life the retirement allowance provided by this section. The allowance shall be equal to the retirement allowance that he or she would receive for that service upon retirement at age 60 reduced by 2 percent for each year by which the member’s age at the time of retirement is below age 60.

(Amended by Stats. 2002, Ch. 664, Sec. 91.7. Effective January 1, 2003.)



9359.17

Notwithstanding the provisions of Section 9359, a legislative statutory officer who has attained the age of 55 shall be retired upon his or her written application therefor to the Board of Administration, and shall thereafter receive for life the retirement allowance provided by Section 9359.10.

(Amended by Stats. 2002, Ch. 664, Sec. 91.8. Effective January 1, 2003.)



9359.2

A retirement allowance granted by this chapter is payable in equal monthly installments but a smaller pro rata amount may be paid for part of a month when the period of payment begins after the first or ends before the last day of the month.

(Added by Stats. 1947, Ch. 879.)



9359.3

The right of a person to any benefit or other right under this chapter and the money in the Legislators’ Retirement Fund are not subject to execution or any other process whatsoever except to the extent permitted by Section 704.110 of the Code of Civil Procedure, and are unassignable except as specifically provided in this chapter.

(Amended by Stats. 1982, Ch. 497, Sec. 100. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



9359.4

A member may at any time designate a beneficiary to receive those benefits as may be payable to his or her beneficiary or estate under this chapter, by a writing filed with the board. To be eligible to be so designated a person shall have an insurable interest in the life of the member.

(Amended by Stats. 2002, Ch. 664, Sec. 91.9. Effective January 1, 2003.)



9359.5

The designation of a beneficiary under this system, other than designations under Optional Settlements 2, 3 and 4, may be revoked at the pleasure of the person who made it and a different beneficiary designated by a writing filed with the board.

(Added by Stats. 1947, Ch. 879.)



9359.6

The designation of a beneficiary by a member is not affected by termination of nor a break in his membership.

(Added by Stats. 1947, Ch. 879.)



9359.7

If any person entitled to a benefit of not more than five hundred dollars ($500) from this system is a minor who has no guardian of his estate, the board may pay it to the person entitled to the custody of the minor to hold for the minor, if the person files with the board his acknowledged and verified statement that the total estate of the minor does not exceed one thousand dollars ($1,000) in value. Payment so made is a full discharge of the board and this system. The person shall account to the minor for the money when the minor reaches the age of majority.

(Added by Stats. 1947, Ch. 879.)



9359.8

Upon the death of any member before retirement, the member’s accumulated contributions shall be paid to the member’s beneficiary, if he or she has designated one, and if not, to his or her estate. There shall also be paid to his or her beneficiary or estate an amount equal to one-twelfth of the annual compensation of the office last held by the member as a legislator during the 12 months immediately preceding his or her death or that would have been applicable under Section 9359.1, whichever is greater, multiplied by the number of completed years of service and prior service for which the member is entitled to elect to receive credit. The benefits provided by this section are in addition to any benefits provided by Division 4 (commencing with Section 3201) of the Labor Code.

The benefit accorded by this section is not payable if the deceased member’s spouse survives him or her and is entitled to receive an allowance for life pursuant to this chapter.

(Amended by Stats. 1985, Ch. 106, Sec. 46.)



9359.83

Retired members of the system, and beneficiaries, who are entitled to receive allowances under the provisions of this chapter, may authorize deductions to be made from their retirement allowance payments, in accordance with regulations established by the board, for the payment of group insurance premiums and for dues or charges of a nonprofit membership corporation for the purpose of defraying the cost of medical services or hospital care, or both, under any plan approved by the Director of Finance. Those persons may also authorize deductions to be made from their retirement allowance payments, in accordance with regulations established by the board, for the payment of contributions for any health benefit plan coverage for which they may be eligible under the provisions of Chapter 1 (commencing with Section 22750) of Part 5 of Division 5 of Title 2 of this code.

(Amended by Stats. 2004, Ch. 69, Sec. 9. Effective June 24, 2004.)



9359.85

Upon the death of any person, after retirement and while receiving a retirement allowance from this system, there shall be paid to his or her estate or to those beneficiaries as he or she shall nominate the sum of six hundred dollars ($600).

(Amended by Stats. 2002, Ch. 664, Sec. 92. Effective January 1, 2003.)



9359.9

If a beneficiary is not designated, or if the estate is the beneficiary and the estate would not be probated if no amount were due from this system, all of the amount due by reason of the death of a member or retired member, including retirement allowances accrued but not received prior to death, shall be paid directly without probate to the surviving next of kin of the deceased, or the guardians of such survivors’ estates, share and share alike.

Such payment shall be made in the same order in which the following groups are listed:

1. Husband or wife,

2. Children,

3. Father and mother,

4. Grandchildren,

5. Brothers and sisters,

6. Nieces and nephews.

(Added by Stats. 1947, Ch. 879.)



9359.95

In addition to any other benefits provided for in this chapter, upon the death, on or after January 1, 1959, and before retirement, of any member who, at the time of his or her death was a legislator, there shall be paid to his or her beneficiary, if he or she has designated one, and if not, to his or her estate, an amount equal to the annual compensation payable to him or her during the 12 months immediately preceding his or her death.

(Amended by Stats. 2002, Ch. 664, Sec. 92.1. Effective January 1, 2003.)



9360

No payment shall be made to persons included in any group if at the date of payment there are living persons in any of the groups preceding it, as listed. Payment to the persons in any group, upon receipt from them of an affidavit upon a form supplied by the board, that there are no living individuals in the groups preceding it and that the estate of the deceased will not be probated, is in full discharge of the board and system on account of the death.

(Added by Stats. 1947, Ch. 879.)



9360.1

If the estate of the deceased member is his beneficiary, or if no beneficiary has been designated by him, or if the designated beneficiary cannot be found by the board, it may in its discretion pay to the funeral director who conducted the funeral, or to any person or organization that has paid the funeral director from his or the organization’s funds, all or a portion of any amount payable under this system, but not more than expenses of the funeral or the portion of such expenses paid by the person or organization, as evidenced by the sworn itemized statement of the funeral director and by such other documents as the board may require. Payment so made is a full discharge of the board and system for the amount so paid.

(Added by Stats. 1947, Ch. 879.)



9360.2

As used in this chapter, “disability” and “incapacity for performance of duty” as a basis of retirement, mean disability of permanent or extended and uncertain duration, as determined by the board on the basis of competent medical opinion.

(Added by Stats. 1949, Ch. 1109.)



9360.3

Application to the board for retirement of a member for disability may be made by the member or any person in his or her behalf. Upon receipt of the application and determination of the board that the applicant is incapacitated for the performance of duty, the board shall retire the member for disability. The application shall be made only during one or more of the three following periods:

(a) While the person is a member of this system.

(b) During any time as he or she has allowed his or her accumulated contributions to remain in the system pursuant to Section 9355.2.

(c) If the person has not allowed his or her accumulated contributions to remain in the system pursuant to Section 9355.2 and if he or she was physically or mentally incapacitated to perform his or her duties on the date of discontinuance of his or her service as a legislator and the incapacity continued to the time of application, while he or she is physically or mentally incapacitated.

(Amended by Stats. 2002, Ch. 664, Sec. 92.2. Effective January 1, 2003.)



9360.4

The board may require any recipient of a disability allowance under the minimum age for voluntary retirement to undergo medical examination. The examination shall be made by a physician or surgeon, appointed by the board, at the place of residence of the recipient or other place mutually agreed upon. Upon the basis of the examination, the board shall determine whether the physical or mental disability still exists. If the board determines that the recipient is not so incapacitated, his or her disability allowance shall be canceled forthwith.

(Amended by Stats. 2002, Ch. 664, Sec. 92.3. Effective January 1, 2003.)



9360.5

If any recipient of a disability retirement allowance under the minimum age for voluntary retirement refuses to submit to medical examination, the retirement allowance shall be discontinued until he or she agrees to submit to the examination. If the refusal continues for one year, disability retirement allowance shall be discontinued.

(Amended by Stats. 2002, Ch. 664, Sec. 92.4. Effective January 1, 2003.)



9360.6

The disability allowance for other than legislative statutory officers is the same as the retirement allowance that would be payable to the member had he or she retired under this chapter for reasons other than disability, and shall be paid regardless of the age of the member at the time of his or her retirement for disability. The disability retirement allowance for legislative statutory officers is the same as the retirement allowance provided in Section 9359.10, and shall be paid regardless of the age of the member at the time of his or her retirement for disability.

(Amended by Stats. 2002, Ch. 664, Sec. 92.5. Effective January 1, 2003.)



9360.7

(a) Any Member of the Senate or Assembly who, after the effective date of this section, retires for service or disability shall receive the retirement allowance provided by this chapter unmodified by any optional settlement elected pursuant to Article 7 (commencing with Section 9361) of this chapter.

(b) The surviving spouse of a member described in subdivision (a) who dies after retirement may elect to receive an allowance under this section. Any surviving spouse making that election shall receive an allowance equal to one-half of the retirement allowance, unmodified by any optional settlement that would be payable to the member were he or she living and retired under this chapter.

(c) The surviving spouse of a member who is a Member of the Senate or Assembly and who dies before retirement but after becoming eligible for retirement may elect to receive an allowance under this section. Any surviving spouse making that election shall receive an allowance equal to one-half of the amount of the retirement allowance, unmodified by any optional settlement, that would be payable to the member were he or she living and retired under this chapter. If there is no surviving spouse, or if the spouse dies or remarries, then the allowance payable under this paragraph shall be payable to the children of the member under the same conditions and qualifications as provided for the allowances of children under Article 8 (commencing with Section 9371) of this chapter.

(d) The election provided for in this section shall be made by a writing filed with the board within 60 days after the death of the member.

(e) The allowance to a surviving spouse provided by this section is payable commencing upon the death of the member and continuing until the death or remarriage of the surviving spouse. If pursuant to this section, an allowance is paid to a surviving spouse, no payment shall be made pursuant to Section 9359.8 or pursuant to Article 7 (commencing with Section 9361) of this chapter.

(f) The provisions of this section apply to the surviving spouse of any Member of the Senate or Assembly who was credited with 20 or more years of service at the time of his or her retirement and regardless of the date of retirement.

(Amended by Stats. 2002, Ch. 664, Sec. 92.6. Effective January 1, 2003.)



9360.9

Notwithstanding any other provisions of this chapter, the provisions of this section shall be applicable to all allowances granted by this chapter commencing with each installment paid or payable on or after January 1, 1964, with respect to Members of the Senate or the Assembly not having service in such office during or after the term commencing in 1967 and members who are elective officers of the state whose offices are provided by the Constitution and who were first elected to any such office prior to January 1, 1966.

On or before January 1, 1964, the board shall adjust the amount of the allowances payable during the 1964 calendar year to reflect any increase in cost of living occurring between the 1963 calendar year and the 1955 calendar year, inclusive, and any increase resulting from such adjustment shall be payable commencing with each installment of allowances paid or payable on or after January 1, 1964. On or before January 15, 1965, and, on or before January 15 of each year thereafter, the amount of the allowances provided by this chapter shall be adjusted by the board to reflect any increase in cost of living occurring after January 1 of the immediately preceding calendar year. Effective January 1, 1985, the United States city average of the “Consumer Price Index for all Urban Consumers,” as published by the United States Bureau of Statistics, shall be used as the basis for determining the changes in the cost of living. For the period from January 1, 1978, through December 31, 1984, the average of the separate indices of the “Consumer Price Index for All Urban Consumers” for the Los Angeles-Long Beach-Anaheim area, and the San Francisco-Oakland area, as published by the United States Bureau of Labor Statistics, shall be used as the basis for determining the changes in the cost of living. For the period prior to January 1, 1978, the average of the separate indices for the Los Angeles-Long Beach area and the San Francisco-Oakland area, as published by the United States Bureau of Labor Statistics, shall be used as the basis for determining the changes in the cost of living. The cost-of-living increase shall equal or exceed 1 percent before any adjustment is made in the allowance. The calendar year 1954 shall be used as the base year in computing any annual adjustment. The annual adjustment made on or before January 15, 1965 and made on or before January 15 of each calendar year thereafter shall correspond to the average annual change in the calendar year immediately preceding the year during which the adjustment shall be effective. The adjustment made on or before January 1, 1964, shall correspond to the total of the average annual changes in each calendar year from the 1955 calendar year to the 1963 calendar year, inclusive.

The adjustment provided by this section shall be made only if it operates to effect an increase over the allowance payable for the calendar year immediately preceding.

(Amended by Stats. 1984, Ch. 110, Sec. 1. Effective May 3, 1984.)



9360.10

On or before January 15, 1968, and on or before January 15 of each year thereafter, the amount of any allowances provided by this chapter and not subject to Section 9360.9 shall be adjusted by the board to reflect any increase in cost of living occurring after January 1 of the immediately preceding fiscal year. Effective January 1, 1985, the United States city average of the “Consumer Price Index for all Urban Consumers,” as published by the United States Bureau of Statistics, shall be used as the basis for determining the changes in the cost of living. For the period from January 1, 1978, through December 31, 1984, the average of the separate indices of the “Consumer Price Index for All Urban Consumers” for the Los Angeles-Long Beach-Anaheim area and the San Francisco-Oakland area, as published by the United States Bureau of Labor Statistics, shall be used as the basis for determining the changes in the cost of living. For the period prior to January 1, 1978, the average of the separate indices for the Los Angeles-Long Beach area and the San Francisco-Oakland area, as published by the United States Bureau of Labor Statistics, shall be used as the basis for determining the changes in the cost of living. The cost-of-living increase shall equal or exceed 1 percent before any adjustment is made in the allowance. The adjustment provided by this section shall be made only if it operates to effect an increase over the allowance payable for the calendar year immediately preceding.

(Amended by Stats. 1984, Ch. 110, Sec. 2. Effective May 3, 1984.)



9360.11

Notwithstanding any other provisions of this chapter, any member who would have been eligible to retire under Section 9359.01 had it not been repealed because he or she did not return to office or who would have been eligible to retire under that section had it not been repealed and had he or she chosen not to run or not been returned to office following the reapportionment of his or her district is deemed eligible for retirement for purposes of Sections 9360.7 and 9361.1 at any time thereafter.

(Amended by Stats. 2002, Ch. 664, Sec. 92.7. Effective January 1, 2003.)






ARTICLE 7 - Optional Settlements

9361

In lieu of the retirement allowance for his life alone, a member or retired member may elect, or revoke or change a previous election, to have the actuarial equivalent of his retirement allowance as of the date of retirement applied to a lesser retirement allowance, in accordance with one of the optional settlements specified in this article.

(Amended by Stats. 1957, Ch. 1871.)



9361.1

(a) The election, revocation, or change of election set forth in Section 9361 may be made at any time before the effective date of retirement or after the effective date and prior to the making of the first payment on account of any retirement allowance.

(b) If at any time before the making of the first payment on account of the member’s retirement allowance, his or her spouse dies, or his or her marriage is terminated by a final judgment of divorce or annulment, the election of the member is automatically void, and the member may make a new election.

(c) A member who has elected an optional settlement providing for the payment of a benefit to his or her spouse may at any time before the making of the first payment on account of his or her retirement allowance substitute a different optional settlement.

(d) The election, revocation, or change of election shall be made by a writing filed with the board.

(e) If a member who is eligible for retirement has elected one of the optional settlements specified in this article, the surviving spouse of that member shall receive the same benefits as the surviving spouse would have received if the date of his or her death had also been the date of his or her retirement and if retirement had preceded death. If in that event benefits are paid to a surviving spouse, no payment shall be made pursuant to Section 9359.8. If a member dies without having elected an optional settlement and there is a surviving spouse, he or she shall be deemed for the purposes of this paragraph to have elected Optional Settlement No. 2. In either case, the benefits payable to the surviving spouse shall be in the same amount as if the member had elected to receive credit for service rendered prior to the date he or she became a member of this system and had paid the full amount of the contributions in respect to that service.

(f) Any election filed under this section prior to the effective date of the amendments to this section enacted by the Legislature at the 1957 Regular Session shall continue to be effective in accordance with the terms of this section as it read prior to those amendments and may thereafter be revoked or changed or become void only in accordance with this section as it read prior to such amendment.

(Amended by Stats. 2002, Ch. 664, Sec. 92.8. Effective January 1, 2003.)



9361.12

Notwithstanding any provision of this part, a retired member who was a Member of the Senate or Assembly may revoke an optional settlement and may designate a different beneficiary by a writing filed with the board. The new beneficiary shall receive an allowance based upon the actuarial equivalent, as of the date of the election, of the retired member’s allowance payable for the remainder of the lifetime of the retired member under one of the optional settlements specified in this article.

(Added by Stats. 1985, Ch. 255, Sec. 1.)



9361.15

A member may designate one or more persons as beneficiaries. If more than one person is designated under an optional settlement involving life contingency of the beneficiary, the member will be deemed to have elected such optional settlement on an equal portion of his allowance independently for each beneficiary.

(Added by Stats. 1967, Ch. 1716.)



9361.2

Optional Settlement 1 consists of the right to have a retirement allowance paid him or her until his or her death and if he or she dies before he or she receives the amount of his or her accumulated contributions at retirement, to have the balance at death paid to his or her beneficiary or estate.

(Amended by Stats. 2002, Ch. 664, Sec. 92.9. Effective January 1, 2003.)



9361.3

Optional Settlement 2 consists of the right to have a retirement allowance paid him or her until his or her death and thereafter to his or her beneficiary for life.

(Amended by Stats. 2002, Ch. 664, Sec. 93. Effective January 1, 2003.)



9361.4

Optional Settlement 3 consists of the right to have a retirement allowance paid him or her until his or her death, and thereafter to have one-half of his or her retirement allowance paid to his or her beneficiary for life.

(Amended by Stats. 2002, Ch. 664, Sec. 93.1. Effective January 1, 2003.)



9361.5

Optional Settlement 4 consists of such other benefits as are the actuarial equivalent of his retirement allowance, that he may select subject to the approval of the board.

(Added by Stats. 1947, Ch. 879.)






ARTICLE 8 - Survivor’s Allowances

9371

(a) This article applies to members who elect to be subject to its provisions and does not apply to any member while his or her services are included in the federal social security system.

(b) An election pursuant to this section shall be in writing and shall be effective only when received in the office of the board. The board may, on the request of any member who elects to be subject to this article, cancel the election if it finds that the election was made because of the member’s mistake or misunderstandings and that the member has acted diligently in making the request. The cancellation is effective as of the first day of the month following the board’s action canceling the election.

(Amended by Stats. 2002, Ch. 664, Sec. 93.2. Effective January 1, 2003.)



9372

“Survivor allowance” means the allowance provided for in Section 9374.

(Added by Stats. 1972, Ch. 1409.)



9373

“Disability,” “disabled” or “incapacitated” means, with respect to qualification for a survivor allowance, inability to engage in any substantial gainful occupation by reason of any physical or mental impairment which is determined on the basis of competent medical opinion secured by the board, to be of permanent or extended and uncertain duration.

(Added by Stats. 1972, Ch. 1409.)



9374

Upon the death of a member before retirement (a) the surviving wife or surviving husband of the member, who has the care of unmarried children, including stepchildren, of the member who are under 18 years of age, or are incapacitated because of disability which began before and has continued without interruption after attainment of that age, or if there is no such spouse, then (b) the guardian of surviving unmarried children, including stepchildren, of the member who are under 18 years of age or so incapacitated, if any, or (c) the surviving wife or surviving husband of the member, who does not qualify under (a), if any, or if no such children under (b) or such spouse under (c), then (d) each surviving parent of the member, shall be paid the following applicable survivor allowance, under the conditions stated and from contributions of the state:

(1) A widow or a widower who was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, and has the care of unmarried children, including stepchildren, of the deceased member under 18 years of age or so incapacitated, shall be paid three hundred sixty dollars ($360) if there is one such child, or four hundred thirty dollars ($430) per month if there are two or more such children. If there also are such children who are not in the care of the surviving spouse, the portion of the allowance payable under this paragraph, assuming that these children were in the care of the surviving spouse, which is in excess of one hundred eighty dollars ($180) per month, shall be divided equally among all of those children and payments made to the spouse and other children, as the case may be.

(2) If there is no such surviving spouse, or if such surviving spouse dies or remarries, and if there are unmarried children, including stepchildren, of the deceased member under 18 years of age, or if there are such children not in the care of such spouse, such children shall be paid an allowance as follows:

(a) If there is only one such child, such child shall be paid one hundred eighty dollars ($180) per month;

(b) If there are two such children, such children shall be paid three hundred sixty dollars ($360) per month divided equally between them; and

(c) If there are three or more such children, such children shall be paid four hundred thirty dollars ($430) per month divided equally among them.

(3) A widow or widower who has attained or attains the age of 62 years, and, with respect to both widow and widower, who was married to such member prior to the occurrence of the injury or onset of the illness that resulted in death, and has not remarried subsequent to the member’s death, shall be paid one hundred eighty dollars ($180) per month. No allowance shall be paid under this subdivision, while the surviving spouse is receiving an allowance under subdivision (1) of this section, or while an allowance is being paid under subdivision (2)(c) of this section. The allowance paid under this subdivision shall be seventy dollars ($70) per month while an allowance is being paid under subdivision (2)(b) of this section.

(4) If there is no surviving spouse, or surviving children who qualify for a survivor allowance, or if such surviving spouse dies or remarries, or if such children reach age 18 or die or marry prior thereto, each of the member’s dependent mother and father who has attained or attains the age of 62 years, and who received at least one-half of his or her support from the member at the time of the member’s death, shall be paid one hundred eighty dollars ($180) per month.

“Stepchildren,” for purposes of this section, shall include only stepchildren of the member living with him or her in a regular parent-child relationship at the time of his or her death.

(Amended by Stats. 2002, Ch. 664, Sec. 93.3. Effective January 1, 2003.)



9375

For the purposes of Section 9374, a person shall be considered to be under the age of 18 if he or she is under the age of 22 and a full-time student.

(Amended by Stats. 2002, Ch. 664, Sec. 93.4. Effective January 1, 2003.)



9376

When the survivor is entitled to receive a monthly allowance as a death benefit provided by any other provision of this chapter and at the same time is entitled to receive a survivor allowance, the survivor allowance payable in any month shall be reduced by the amount of such other allowance or benefit.

(Added by Stats. 1972, Ch. 1409.)



9377

The rate of contribution of a member subject to this article shall include in addition to his normal rate, two dollars ($2) per month. Such contributions shall not become a part of a member’s accumulated contributions or be treated or administered as normal contributions and shall not be refundable to a member under any circumstances. Such contributions shall be available only for payment of survivors’ allowances under this article.

Contributions shall begin on the first of the month or the payroll period following the filing of an election to be subject to this article.

(Added by Stats. 1972, Ch. 1409.)



9378

A person who in any month is an eligible survivor of more than one member, shall receive only one allowance under this article, which shall be the largest of the monthly allowances to which he or she would otherwise be entitled.

(Amended by Stats. 2002, Ch. 664, Sec. 93.5. Effective January 1, 2003.)









CHAPTER 4 - Witnesses

9400

As used in this chapter, “committee” means a committee of either the Senate or Assembly, a joint committee of both houses, or, when any of the foregoing committees is authorized to create subcommittees, a subcommittee.

(Enacted by Stats. 1943, Ch. 134.)



9401

A subpoena requiring the attendance of any witness before the Senate, Assembly, or a committee may be issued by the President of the Senate, Speaker of the Assembly, or the chairman of any committee before whom the attendance of the witness is desired if permission has been secured from the Rules Committee of the respective house.

(Amended by Stats. 1984, Ch. 1672, Sec. 1.)



9402

A subpoena is sufficient if it:

(a) States whether the proceeding is before the Senate, Assembly, or a committee.

(b) Is addressed to the witness.

(c) Requires the attendance of the witness at a time and place certain.

(d) Is signed by the President of the Senate, Speaker of the Assembly, or chairman of the committee before whom attendance of the witness is desired.

(Amended by Stats. 2014, Ch. 71, Sec. 68. Effective January 1, 2015.)



9403

The service of a subpena may be made by any person over 18 years of age.

(Enacted by Stats. 1943, Ch. 134.)



9404

(a) The members of any committee may administer oaths to witnesses in any matter under examination.

(b) Anyone authorized to administer oaths who is designated by the chairman of a committee may administer oaths to witnesses.

(Amended by Stats. 1973, Ch. 575.)



9405

If any witness neglects or refuses to obey a subpena, or appearing, neglects or refuses to testify, or to produce upon reasonable notice any material and proper books, papers or documents in his possession or under his control, he has committed a contempt.

(Enacted by Stats. 1943, Ch. 134.)



9406

If the contempt is committed before the Senate or Assembly, the Senate or Assembly may commit him for contempt by resolution entered on the Senate or Assembly Journal, as the case may be.

(Enacted by Stats. 1943, Ch. 134.)



9407

If the contempt is committed before a committee during the session of the Legislature, the committee shall report the contempt to the Senate or Assembly, as the case may be, for such action as may be deemed necessary by the Senate or Assembly.

(Enacted by Stats. 1943, Ch. 134.)



9408

If the contempt is committed before a committee when the Legislature is not in session, the superior court in and for the county in which any inquiry, investigation, hearing or proceeding may be held by the committee may compel the attendance of the witness, the giving of testimony, and the production of books, papers, documents and accounts, as required by the subpena issued by the committee, on the filing by the committee of a petition to the court asking that the witness be so compelled.

(Enacted by Stats. 1943, Ch. 134.)



9409

Any witness neglecting or refusing to attend in obedience to subpena may be arrested by the Sergeant-at-Arms and brought before the Senate, Assembly or committee, as the case may be. The only warrant or authority necessary authorizing the arrest is a copy of a resolution of the Senate, the Assembly or committee signed by the President of the Senate, Speaker of the Assembly or chairman of the committee, as the case may be, and countersigned by the Secretary of the Senate, the Chief Clerk of the Assembly or a majority of the members of the committee, as the case may be.

(Enacted by Stats. 1943, Ch. 134.)



9409.5

No witness is privileged to refuse to testify to any fact, or to produce any paper, respecting which he or she shall be examined by the Senate, Assembly, or a committee, upon the ground that the testimony to the fact or the production of the paper may tend to disgrace the witness or otherwise render the witness infamous.

(Added by Stats. 1984, Ch. 1672, Sec. 1.5.)



9410

(a) If, in response to a question posed, or a command to produce documents or other materials issued, by the Senate, the Assembly, or a committee, a witness asserts his or her privilege against self-incrimination, and the person presiding over the proceeding directs the witness that, notwithstanding that assertion of privilege, he or she is required to answer the question or produce the documents or other materials, the witness may not refuse to testify or produce the documents or other materials on the basis of his or her privilege against self-incrimination. However, if a witness is compelled to testify or produce documents or other materials notwithstanding his or her assertion of the privilege against self-incrimination, as described in this subdivision, both of the following shall apply:

(1) The witness may not be held to answer criminally or be subject criminally to any penalty or forfeiture for any fact or act touching upon either testimony that he or she was so compelled to provide, or documents or other materials that he or she was so compelled to produce.

(2) Any testimony or documents or other materials that the witness is so compelled to provide shall not be competent evidence in any criminal proceeding against the witness except in a prosecution for perjury or contempt.

(b)  In the case of a subpoena that requires a witness to produce documents or other materials but does not require the witness to personally appear, the witness under subpoena may assert his or her privilege against self-incrimination only by communicating an assertion of the privilege to the President pro Tempore of the Senate, if the subpoena was issued by the Senate, the Speaker of the Assembly, if the subpoena was issued by the Assembly, or the chair of the committee, if the subpoena was issued by a committee. The Senate, the Assembly, or committee, as the case may be, may compel the witness to produce the documents or materials notwithstanding the privilege against self-incrimination as to those documents or other materials only by (1) issuing a subsequent subpoena calling for the witness to personally appear, (2) upon that appearance, asking the witness whether he or she continues to assert the privilege, and, if so, (3) directing the witness that, notwithstanding that assertion of privilege, he or she is required to produce the documents or other materials called for by the subpoena as to which that assertion of privilege was made.

(c) Immunity is conferred upon a witness pursuant to this chapter only if the witness is compelled, as specified by this section, to testify or produce documents or other materials notwithstanding the assertion of the constitutional privilege against self-incrimination.

(Amended by Stats. 2003, Ch. 195, Sec. 1. Effective January 1, 2004.)



9411

Every State department, office, board, commission or bureau, including The Regents of the University of California, shall discharge any person who commits a contempt before any committee. Such person shall receive no compensation from the State or any agency thereof for services rendered after the date of such refusal.

No State department, office, board, commission or bureau, including The Regents of the University of California, shall ever employ or compensate for services any person who has at any time prior to the proposed employment or compensation committed a contempt before any committee.

The committee shall read this section to the person so refusing, and shall certify the refusal to the State Personnel Board and to the State Controller. Upon receipt of such certificate, the State Personnel Board shall immediately notify every State department, office, board, commission or bureau, including The Regents of the University of California, by whom such person is or has at any time been employed.

(Enacted by Stats. 1943, Ch. 134.)



9412

Every person who, being summoned to attend as witness before the Senate, Assembly, or any committee, refuses or neglects, without lawful excuse, to attend pursuant to such summons, and every person who, being present before the Senate, Assembly, or any committee, wilfully refuses to be sworn, to answer any material and proper question, or to produce, upon reasonable notice, any material and proper books, papers, or documents in his possession or under his control is guilty of a misdemeanor.

Every member of the Legislature convicted of a misdemeanor under this section, in addition to the punishment prescribed, forfeits his office and is forever disqualified from holding any office in the State.

(Enacted by Stats. 1943, Ch. 134.)



9414

(a) Any person who does any of the following is guilty of a misdemeanor:

(1) Coerces or attempts to coerce any person not to appear as a witness before any committee.

(2) Deprives, attempts to deprive, or threatens to deprive any other person, or requests any employer to deprive any employee, of lawful employment, when such deprivation, attempt, threat, or request is motivated by the fact that the other person or employee is, was, or may become a witness before a committee.

(b) Any employer or person acting on behalf of an employer who, directly or indirectly, harasses any person employed by that employer, when the harassment is motivated by the fact that the employee is, was, or may be a witness before a committee, is guilty of a misdemeanor.

(c) This section shall not be construed to prevent any employer from discharging an employee for cause nor shall it be construed to prevent a labor union or an agent thereof from requesting the dismissal of an employee when the request is motivated by a cause other than that specified herein.

(Amended by Stats. 1988, Ch. 1512, Sec. 1.)






CHAPTER 5 - Enactment of Statutes and Adoption of Resolutions

9500

As used in this chapter, “clerk” means the engrossing and enrolling clerk or the employee who performs the duties of engrossing and enrolling clerk when no employee is so designated by name.

(Enacted by Stats. 1943, Ch. 134.)



9501

As used in this chapter, “committee” means the engrossing and enrolling committee of the house ordering the engrossing or enrolling of a bill or other document or the committee of such house which performs the duties of engrossing and enrolling committee when no committee is so designated by name.

(Enacted by Stats. 1943, Ch. 134.)



9501.5

The enacting clause of every law shall be “The people of the State of California do enact as follows:”.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



9502

All bills and other documents ordered engrossed or enrolled by the Senate or Assembly shall be delivered by the Secretary of the Senate or Chief Clerk of the Assembly, as the case may be, to the clerk of the house ordering the engrossment or enrollment.

(Enacted by Stats. 1943, Ch. 134.)



9503

The clerk shall deliver the bills and documents without delay, in the order of their receipt, to the State Printer.

(Enacted by Stats. 1943, Ch. 134.)



9504

The State Printer shall receipt for the bills or documents, and without delay engross or enroll (print) them in the order of their receipt by him. So soon as printed, at least one enrolled copy, with proper blanks for the signatures of the officers whose duty it is to sign enrolled bills and documents, shall be printed on bond paper.

(Enacted by Stats. 1943, Ch. 134.)



9505

The State Printer shall deliver the engrossed or enrolled copy of the bill or document, with the original thereof, to the clerk from whom he received the original. The clerk shall carefully compare the engrossed or enrolled copy with the original. If correctly engrossed or enrolled, he shall report it back with the original to the committee.

(Enacted by Stats. 1943, Ch. 134.)



9506

All bills and documents that have been printed shall be considered engrossed if no amendments have been made after being printed. The original bill or document shall be delivered to the clerk of the house where it originated. He shall compare the original with the printed bill or document, and forthwith deliver it to the committee for return to the house in the same manner as engrossed bills.

(Enacted by Stats. 1943, Ch. 134.)



9507

If the enrolled copy of a bill or other document is found to be correct, the committee shall present it to the proper officers for their signatures. When the officers sign their names thereon, as required by law, it is enrolled.

(Enacted by Stats. 1943, Ch. 134.)



9508

Enrolled bills shall be transmitted to the Governor for his approval. Until otherwise provided by the joint rules of the Legislature, enrolled constitutional amendments and enrolled joint and concurrent resolutions shall be transmitted to the Governor and then filed in the office of the Secretary of State.

(Enacted by Stats. 1943, Ch. 134.)



9509

As soon as an enrolled bill is delivered to the Governor, it shall be endorsed as follows: “This bill was received by the Governor this ____ day of ____, 20__.” The endorsement shall be signed by the private secretary of the Governor or by any other person designated by the Governor whose designation has been reported to the Speaker of the Assembly and the President pro Tempore of the Senate.

(Amended by Stats. 2002, Ch. 664, Sec. 93.6. Effective January 1, 2003.)



9510

When the Governor approves a bill, he shall affix his name thereto, with the date of signing, and deposit it in the Office of the Secretary of State, where it becomes the official record. Upon the receipt of any such bill, the Secretary of State shall give it a number, to be known as the chapter number. He shall number each bill in the order in which it is received by him, and the order of numbering shall be presumed to be the order in which the bills were approved by the Governor.

(Amended by Stats. 1973, Ch. 334.)



9510.5

There shall be two series of bill chapter numbers for each two-year regular session of the Legislature. Bills deposited with the Secretary of State from the beginning of the two-year session through December 31 of the odd-numbered year shall be designated “Statutes of [odd-numbered year], Chapter ____.” Bills deposited with the Secretary of State after December 31 of the odd-numbered year shall be designated “Statutes of [even-numbered year], Chapter ____.” Concurrent resolutions, joint resolutions, and proposed constitutional amendments adopted by the Legislature shall be chaptered as resolution chapters with a different series of numbers than those assigned to bills but shall otherwise be numbered and designated in the same manner as bills enacted into law.

(Added by Stats. 1973, Ch. 334.)



9511

If a bill presented to the Governor contains an item or several items of appropriation, he may object to one or more items while approving other portions of the bill. In such case he shall append to the bill, at the time of signing it, a statement of the items to which he objects, and the reasons therefor. If the Legislature is in session, the Governor shall transmit to the house in which the bill originated a copy of the statement. The items so objected to shall be separately reconsidered in the same manner as bills which have been disapproved by the Governor.

(Enacted by Stats. 1943, Ch. 134.)



9512

When a bill has passed both houses of the Legislature and is returned by the Governor without his signature, and with objections thereto, or if it be a bill containing an item or several items of appropriation which is returned with objections to one or more items, and upon reconsideration the bill, item, or items pass both houses by the constitutional majority, the bill, item, or items shall be authenticated as having become a law by a certificate.

(Enacted by Stats. 1943, Ch. 134.)



9513

The certificate shall be indorsed on or attached to the bill, or indorsed on or attached to the copy of the statement of objections. It shall be in the following form: “This bill having been returned by the Governor with his objections thereto, and, after reconsideration, having passed both houses by the constitutional majority, has become a law this ____ day of ____, ____”; or, “The following items in the within statement (naming them) having, after reconsideration, passed both houses by the constitutional majority, have become a law this ____ day of ____, ____.” A certificate signed by the President of the Senate and the Speaker of the Assembly is a sufficient authentication thereof.

(Enacted by Stats. 1943, Ch. 134.)



9514

The bill or statement so authenticated shall then be delivered to the Governor, and by him deposited with the laws in the Office of the Secretary of State. Bills so deposited in the Office of the Secretary of State shall be given a chapter number in the manner provided in Section 9510.

(Amended by Stats. 1955, Ch. 5.)



9515

If on the day the Governor desires to return a bill without his approval and with his objections thereto the house in which it originated has adjourned for the day, he may deliver the bill with his message to the Secretary of the Senate if it originated in the Senate, Chief Clerk of the Assembly if it originated in the Assembly, or any member of the house in which it originated. Such delivery is as effectual as though returned when the house was meeting.

(Amended by Stats. 1977, Ch. 23.)



9516

Except as otherwise provided in this section, every bill which has passed both houses of the Legislature, and has not been returned by the Governor within 12 days, thereby becoming a law, is authenticated by the Governor causing the fact to be certified thereon by the Secretary of State in the following form: “This bill having remained with the Governor 12 days, and the Legislature being in session, it has become a law this ____ day of ____, ____.” The certificate shall be signed by the Secretary of State and deposited with the laws in his office.

Upon the receipt of such a bill and certificate, the Secretary of State shall assign a chapter number to the bill in the manner provided in Section 9510.

Every bill which has been passed by the Legislature before September 1 of the second calendar year of the biennium of the legislative session, which was in the possession of the Governor on or after September 1, and which has not been returned by the Governor on or before September 30 of that year, thereby becoming a law, is authenticated by the Governor causing the fact to be certified thereon by the Secretary of State in the following form: “This bill having been passed by the Legislature before September 1 of the second calendar year of the biennium of the legislative session, having been in the possession of the Governor on or after September 1 of such year, and having remained with the Governor through September 30 of such year, it has become a law this ______ day of ______.” The certificate shall be signed by the Secretary of State and deposited with the laws in his office.

Upon the receipt of such a bill and certificate, the Secretary of State shall assign a chapter number to the bill in the manner provided in Section 9510.

(Amended by Stats. 1977, Ch. 23.)



9517

The Legislature shall finish its actions on the budget required by the Constitution by June 15th of each year.

(Added by Stats. 1970, Ch. 980.)






CHAPTER 6 - Operation of Statutes and Resolutions

9600

(a) Except as provided in subdivision (b), a statute enacted at a regular session shall go into effect on January 1 next following a 90-day period from the date of enactment of the statute and a statute enacted at a special session shall go into effect on the 91st day after adjournment of the special session at which the bill was passed.

(b) Statutes calling elections, statutes providing for tax levies or appropriations for the usual current expenses of the state, and urgency statutes shall go into effect immediately upon their enactment.

(Amended by Stats. 1973, Ch. 7.)



9602

Every concurrent and joint resolution takes effect upon the filing of it with the Secretary of State.

(Amended by Stats. 1967, Ch. 123.)



9603

The general rules for the construction of statutes are contained in the preliminary provisions of the different codes.

(Enacted by Stats. 1943, Ch. 134.)



9604

When the provisions of one statute are carried into another statute under circumstances in which they are required to be construed as restatements and continuations and not as new enactments, any reference made by any statute, charter or ordinance to such provisions shall, unless a contrary intent appears, be deemed a reference to the restatements and continuations.

(Enacted by Stats. 1943, Ch. 134.)



9605

Where a section or part of a statute is amended, it is not to be considered as having been repealed and reenacted in the amended form. The portions which are not altered are to be considered as having been the law from the time when they were enacted; the new provisions are to be considered as having been enacted at the time of the amendment; and the omitted portions are to be considered as having been repealed at the time of the amendment. When the same section or part of a statute is amended by two or more acts enacted at the same session, any portion of an earlier one of such successive acts which is omitted from a subsequent act shall be deemed to have been omitted deliberately and any portion of a statute omitted by an earlier act which is restored in a subsequent act shall be deemed to have been restored deliberately.

In the absence of any express provision to the contrary in the statute which is enacted last, it shall be conclusively presumed that the statute which is enacted last is intended to prevail over statutes which are enacted earlier at the same session and, in the absence of any express provision to the contrary in the statute which has a higher chapter number, it shall be presumed that a statute which has a higher chapter number was intended by the Legislature to prevail over a statute which is enacted at the same session but has a lower chapter number.

For the purposes of this section, every statute of an even-numbered year of a two-year regular session of the Legislature is deemed to bear a higher chapter number than any statute enacted in the odd-numbered year of that session.

(Amended by Stats. 1974, Ch. 544.)



9606

Any statute may be repealed at any time, except when vested rights would be impaired. Persons acting under any statute act in contemplation of this power of repeal.

(Enacted by Stats. 1943, Ch. 134.)



9607

(a) Except as provided in subdivision (b), no statute or part of a statute, repealed by another statute, is revived by the repeal of the repealing statute without express words reviving such repealed statute or part of a statute.

(b) If a later enacted statute that deletes or extends the date of termination or repeal of a previously enacted law is chaptered before such date of termination or repeal, the terminated or repealed law is revived when the later enacted statute becomes operative.

(Amended by Stats. 1973, Ch. 10.)



9608

The termination or suspension (by whatsoever means effected) of any law creating a criminal offense does not constitute a bar to the indictment or information and punishment of an act already committed in violation of the law so terminated or suspended, unless the intention to bar such indictment or information and punishment is expressly declared by an applicable provision of law.

(Amended by Stats. 1943, Ch. 381.)



9609

A statute amending a section of a repealed statute is void.

(Enacted by Stats. 1943, Ch. 134.)



9610

The fixing or authorizing the fixing of the salary of a State officer or employee by statute is not intended to and does not constitute an appropriation of money for the payment of the salary. The salary shall be paid only in the event that moneys are made available therefor by another provision of law.

(Enacted by Stats. 1943, Ch. 134.)



9611

Notwithstanding any other provision of this chapter, whenever a provision of law is temporarily suspended, or is expressly or impliedly modified or repealed by a provision which is declared to be effective for only a limited period, the original provisions are not to be deemed repealed, but upon the expiration of the time of the temporary suspension or the effectiveness of the inconsistent provision, the original provision shall have the same force and effect as if the temporary provision had not been enacted.

(Added by Stats. 1943, Ch. 385.)



9612

Unless the context otherwise requires whenever the terms United States Army, Army of the United States, United States Navy, or military service appear in a statute whether singly or any combination of them, they shall be deemed to include the United States Air Force.

(Added by Stats. 1951, Ch. 165.)






CHAPTER 7 - Legislative Printing and Publications

ARTICLE 1 - General

9700

All printing ordered by the Legislature or the Senate or Assembly, and all printing to be charged to legislative printing shall be governed by the joint rules and by the rules of the respective houses insofar as applicable. After final adjournment, the rules in effect at the time of adjournment shall continue to govern until the adoption of rules at the subsequent session.

(Added by Stats. 1945, Ch. 111.)



9701

The receipt of the Secretary of the Senate or Chief Clerk of the Assembly is a sufficient voucher for printing for any work done for the house of which the person issuing the receipt is an officer.

(Amended by Stats. 1973, Ch. 7.)



9702

The Secretary of the Senate, in the case of Members and Members-elect of the Senate, and the Chief Clerk of the Assembly, in the case of Members and Members-elect of the Assembly, shall, prior to the convening of any session of the Legislature, order the printing of all legislative bills and constitutional amendments which have been approved for printing by the Committee on Rules of the Senate, upon the request of Members and Members-elect of the Senate, or the Committee on Rules of the Assembly, upon the request of Members and Members-elect of the Assembly; provided, that such approval shall not be required as to requests for the printing of bills where such requests are made after the general election by members or members-elect who certify in writing that they intend to introduce such bills at the convening of the session. They shall be printed by the State Printing Office, and the cost paid out of the appropriation for legislative printing.

(Amended by Stats. 1955, Ch. 299.)



9703

The State Printing Office shall print the laws, including initiative measures adopted by the people, public documents ordered to be printed by the Legislature, the Journals of the Senate and Assembly, and bills, resolutions, and other printing ordered by the Senate or Assembly.

(Added by Stats. 1945, Ch. 111.)



9704

Proceeds from sales of all documents, the cost of publication of which is or has been paid from any appropriation for legislative printing, shall be credited to the General Fund.

(Amended by Stats. 1961, Ch. 870.)



9705

The general officers of the Assembly whose names and titles shall appear on the frontpiece of all publications sponsored in whole or in part by the Assembly, are:

(a) The Speaker

(b) The Speaker pro Tempore

(c) The Majority Floor Leader

(d) The Minority Floor Leader

(e) The Chief Clerk.

(Added by Stats. 1957, Ch. 9.)



9706

The Legislative Printing Fund in the State Treasury is abolished. The Controller, on the effective date of this section, shall transfer the balance in that fund to the General Fund. Any reference in state law to the Legislative Printing Fund shall be construed to refer to the General Fund.

(Added by Stats. 1961, Ch. 870.)



9708

Whenever the Senate or the Assembly undertakes to publish in a separate volume the Constitution of the State of California and related documents, the text of such a volume shall be specified by the Joint Rules Committee.

(Amended by Stats. 1972, Ch. 618.)






ARTICLE 2 - Daily Journals

9720

The Secretary of the Senate and the Chief Clerk of the Assembly shall determine what is a sufficient number of copies to supply the members of both houses and chief officers daily during the session with the Journal of the previous day’s proceedings of each house.

(Added by Stats. 1945, Ch. 111.)



9721

A sufficient number of copies, with proper repaging, as determined by the Secretary and Chief Clerk, shall also be bound at the end of the session of the Legislature as the Journals of the Senate and Assembly.

(Added by Stats. 1945, Ch. 111.)



9722

Each daily Journal and the Journals of the Senate and Assembly shall be printed by the State Printing Office. Each daily Journal shall be printed in book form separately, and the Journals of the Senate and Assembly shall be bound in book form.

(Added by Stats. 1945, Ch. 111.)



9723

One copy of the daily Journal of each house, upon its approval by the house, shall be authenticated as so approved by the chief clerk or secretary of the house.

(Amended by Stats. 1976, Ch. 316.)



9724

Upon final adjournment of the Legislature, the authenticated copy of the daily Journal of each house for the entire session shall be properly bound in separate volumes and deposited in the office of the Secretary of State as the official journals of both houses of the Legislature.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 3 - Legislative Manual

9740

The Secretary of the Senate and the Chief Clerk of the Assembly shall during the month of December in each even-numbered year, commence to compile a legislative manual or handbook. The compilation shall be completed as soon as practical after the convening of the session, and the Secretary of the Senate and the Chief Clerk of the Assembly shall immediately thereafter publish and distribute the legislative manual or handbook, in such manner as they may determine.

(Amended by Stats. 1973, Ch. 7.)



9741

The legislative manual shall be uniform in size and style with similar publications of previous sessions. It shall include:

(a) A list of State officers.

(b) Members and officers of both houses.

(c) Lists of committees.

(d) The rules of both houses and the joint rules.

(e) Other information deemed by the Secretary and Chief Clerk to be of use to Members of the Legislature.

(Added by Stats. 1945, Ch. 111.)



9742

The manual shall be distributed as follows:

(a) To each Senator and Assemblyman as determined by the Rules Committee of the respective houses.

(b) Each elective state officer, one copy.

(c) The State Library, five copies.

(d) Each free public library in the state, one copy.

(e) The Congressional Library at Washington, D.C., five copies.

(Amended by Stats. 1973, Ch. 7.)



9743

The Secretary of the Senate and the Chief Clerk of the Assembly shall each retain the number of manuals needed for use in the respective houses and for distribution to the Members of the Senate and Assembly for the succeeding session of the Legislature.

(Added by Stats. 1945, Ch. 111.)



9744

The remainder shall be sold at a price to be fixed by the Joint Rules Committee. The price shall be sufficient to cover the cost of printing and binding the manual.

(Amended by Stats. 1973, Ch. 7.)






ARTICLE 4 - Preparation and Printing of Statutes

9760

Whenever a law is signed by the Governor, official notice of the fact shall be forwarded, in writing, to the State Printing Office.

(Added by Stats. 1945, Ch. 111.)



9761

Upon the receipt of the notice, the State Printing Office shall print for the use of the Legislature such number of copies of the law, or joint or concurrent resolution, as is provided for by the rules of the Legislature and the necessary number of sheets to make the number of copies of the Statutes required by law to be printed. One composition of type shall answer the purpose of such printing.

(Added by Stats. 1945, Ch. 111.)



9762

When a new or a revised code is established, it shall be prepared by the Legislative Counsel with all amendments and superseding sections enacted during the session properly inserted, and with proper notes indicating the original text and any intermediate amendments. The code, as enacted, shall not be printed until after thirty days (30) after final adjournment of the Legislature, when it shall be printed by the State Printing Office as prepared by the Legislative Counsel pursuant to this section. The act as so printed shall be included in its proper sequence in the bound volume of the Statutes of the session. This section does not apply to a new or revised code which is enacted as an urgency measure. For the purposes of this section, a code is any act of the Legislature which is entitled a code.

(Added by Stats. 1945, Ch. 111.)



9763

The Department of General Services shall direct the preparation of the statutes of each session of the Legislature after each regular session. The statutes for each special session shall be cumulated and prepared with the statutes for the next succeeding regular session, except that upon the written request of the Legislative Budget Committee the department shall direct the preparation of the statutes of a particular special session after such special session.

(Amended by Stats. 1968, Ch. 312.)



9764

The statutes of each session shall be prepared for printing and publication by the Legislative Counsel, the State Librarian, or such other state agency authorized or required by law to render the service when directed or requested, as the Department of General Services directs or requests in writing.

(Amended by Stats. 1965, Ch. 371.)



9765

Preparation of the statutes shall include the making of an index and statutory record, and the delivery thereof to the State Printing Office as soon as practicable after final adjournment of the Legislature. The date of approval or adoption of each act and its effective date shall be prefixed to its text. The cost of preparation shall be paid from the same source as the cost of printing and publishing the statutes is paid.

(Amended by Stats. 1963, Ch. 1155.)



9766

At the beginning of each volume of the statutes there shall be printed:

(a) The Constitution of the state.

(b) The name and place of residence of:

(1) The Governor.

(2) The Lieutenant Governor.

(3) The other executive officers of the state.

(4) The Senators and Members of the Assembly.

(5) The presiding officers of the Senate and Assembly.

(c) The certificate of the Secretary of State showing what acts, or sections or parts of acts of the Legislature are delayed from going into effect by a referendum petition properly certified and filed in his office.

(d) The certificate of the Secretary of State showing the result of all elections upon any initiative or referendum measures submitted to the electors of the state within the previous year.

(e) The text of all such initiative measures adopted by the electors.

(Amended by Stats. 1977, Ch. 579.)



9767

The Office of State Printing shall print the number of copies of the statutes of each session prepared at the direction of the Department of General Services that the Joint Rules Committee determines is necessary.

Notwithstanding the provisions of Section 9768 or any other provision of law, printed copies of the statutes shall only be bound in the number determined by the Department of General Services to be necessary to meet the demand therefor.

(Amended by Stats. 1970, Ch. 72.)



9768

The statutes shall be bound in law buckram binding.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 5 - Distribution of Statutes and Legislative Publications

9790

The Department of General Services shall maintain a bill-filing room for the Senate and Assembly, and file all bills, resolutions, journals and other documents ordered by the Senate or Assembly. It shall also place all such bills, resolutions, journals and other documents in binders for the use of the Members of the Legislature and perform such other duties in connection with their filing and distribution as may be required by the rules or special orders of either house.

(Amended by Stats. 1965, Ch. 371.)



9791

The laws, resolutions and journals of the Legislature shall be distributed by the Department of General Services as follows:

(a) To the Library of Congress, two copies.

(b) To the Governor, Lieutenant Governor, each Member of the Legislature, the Secretary of the Senate, the Chief Clerk of the Assembly, and the Legislative Auditor, one copy each.

(c) To the State Library, 60 copies or as many more as the State Librarian may require for exchange purposes, and to each county law library, one copy.

(d) To the Attorney General, six copies, and as many additional copies as may be requested, not exceeding the number necessary to supply each Assistant Attorney General, and each Deputy Attorney General with one copy of each.

(e) To the Legislative Counsel Bureau, as many copies as may be requested, not exceeding the number necessary to supply one copy of each for the use of the Legislative Counsel and each Deputy Legislative Counsel.

(f) To the State Supreme Court, 11 copies and as many additional copies as may be requested not to exceed four copies.

(Amended by Stats. 1973, Ch. 7.)



9792

All other copies of the laws, resolutions and journals shall be sold by the Department of General Services at such price as it may fix.

(Amended by Stats. 1965, Ch. 371.)






ARTICLE 6 - Reports to the Legislature

9795

(a) (1) Any report required or requested by law to be submitted by a state or local agency to the Members of either house of the Legislature generally, shall instead be submitted as a printed copy to the Secretary of the Senate, as an electronic copy to the Chief Clerk of the Assembly, and as an electronic or printed copy to the Legislative Counsel. Each report shall include a summary of its contents, not to exceed one page in length. If the report is submitted by a state agency, that agency shall also provide an electronic copy of the summary directly to each member of the appropriate house or houses of the Legislature. Notice of receipt of the report shall also be recorded in the journal of the appropriate house or houses of the Legislature by the secretary or clerk of that house.

(2) In addition to and as part of the information made available to the public in electronic form pursuant to Section 10248, the Legislative Counsel shall make available a list of the reports submitted by state and local agencies, as specified in paragraph (1). If the Legislative Counsel receives a request from a member of the public for a report contained in the list, the Legislative Counsel is not required to provide a copy of the report and may refer the requester to the state or local agency, as the case may be, that authored the report, or to the California State Library as the final repository of public information.

(b) No report shall be distributed to a Member of the Legislature unless specifically requested by that Member.

(c) Compliance with subdivision (a) shall be deemed to be full compliance with subdivision (c) of Section 10242.5.

(d) A state agency report and summary subject to this section shall include an Internet Web site where the report can be downloaded and telephone number to call to order a hard copy of the report. A report submitted by a state agency subject to this section shall also be posted at the agency’s Internet Web site.

(e) For purposes of this section, “report” includes any study or audit.

(Amended by Stats. 2013, Ch. 192, Sec. 1. Effective January 1, 2014.)









CHAPTER 8 - Legislative Reform

ARTICLE 1 - General

9900

Short title

This chapter shall be known and may be cited as the “Legislative Reform Act of 1983.”

(Added June 5, 1984, by initiative Proposition 24.)



9901

Findings and declaration.

The people find and declare:

(a) All citizens of the State are entitled to full and effective representation by their elected representatives.

(b) In recent years spending for the support of the Legislature has increased at a rate greatly exceeding the growth in spending for most other state functions, severely damaging the image and credibility of the Legislature with the people of California.

(c) In the absence of reasonable oversight and constraints, powerful individual lawmakers exercise virtually exclusive control over legislative spending, depriving the people of California and other lawmakers of an effective means of discovering how these monies are being spent or of judging the propriety of those expenditures.

(d) The distribution of funding, staff, and informational resources in the Legislature according to predominantly partisan criteria has greatly hindered the ability of minority party representatives to provide effective legislative representation.

(e) The concentration of power in the office of Speaker of the Assembly and, to a lesser extent, in the office of President pro Tempore of the Senate, has created a system of patronage and punishment through which a single legislator, accountable only to the people of a single legislative district, is able to wield greatly disproportionate influence over the laws of California.

(f) The growth in abusive voting practices in the Legislature and its committees has worked to deprive the people of their right to monitor the performance of their legislative representatives and respond accordingly.

(g) The Legislature’s refusal to adhere to statutory and traditional notice and publication requirements for committee hearings and reports of conference committees has deprived the public of its right to make effective input into the legislative process.

(Added June 5, 1984, by initiative Proposition 24.)



9902

Purposes of chapter

The people enact this chapter to accomplish the following purposes:

(a) Appropriations for the support of the Legislature should be reduced by thirty percent from 1983–84 budgeted levels and future growth in legislative spending should be limited to a rate commensurate with the growth of state government spending in general.

(b) Control over legislative spending should be removed from the hands of powerful individual lawmakers and there should be established a system of independent monitoring of legislative spending practices and increased disclosure of legislative spending levels.

(c) All Members of the Legislature, regardless of partisan affiliation, should be provided with equal opportunity and resources to effectively serve their constituents. The minority party or parties in each house of the Legislature should be provided with resources, funding, and a policy-making voice proportionate with their numbers in that house in order to achieve the end of fair and effective representation for all.

(d) No single Member of the Legislature should be given extraordinary power to influence the course of legislation nor the power to punish other members for the good faith exercise of their free will and judgement on behalf of their constituents.

(e) No system of legislative voting which serves to deny or obscure the people’s right to know how their representatives vote should be permitted in the Legislature.

(f) The people have the right to have notice of, see, and express their feelings on all proposed changes in the laws, including those changes proposed in reports of conference committees, and any knowing and willful violation of these rights should be a criminal offense and the laws passed in violation thereof invalidated.

(Added June 5, 1984, by initiative Proposition 24.)



9903

Construction of chapter

This chapter shall be liberally construed to accomplish its purposes.

(Added June 5, 1984, by initiative Proposition 24.)



9904

Amendment or repeal of chapter; procedures

This chapter may be amended only by the procedures set forth in this section. If any portion of subsection (a) is declared invalid, then subsection (b) shall be the exclusive means of amending or repealing this chapter.

(a) This chapter may be amended only to further its purposes and only by statute, passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring and signed by the Governor, if at least 20 days prior to passage in each house the bill in its final form has been printed and made available for public inspection.

(b) This chapter may be amended or repealed by a statute that becomes effective only when approved by the electors.

(Added June 5, 1984, by initiative Proposition 24.)



9905

Imposition of additional requirements; law governing

Nothing in this chapter shall prevent the Legislature from imposing additional requirements on itself if the requirements do not conflict with the purposes of this chapter. If any act of the Legislature conflicts with the provisions of this chapter, this chapter shall prevail.

(Added June 5, 1984, by initiative Proposition 24.)



9906

Severability

If any provision of this chapter, or the application of any such provision to any person or circumstances, shall be held invalid, the remainder of this chapter to the extent it can be given effect, or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby, and to this end the provisions of this chapter are severable.

(Added June 5, 1984, by initiative Proposition 24.)



9907

Effective date

This chapter shall go into effect immediately. Notwithstanding any other provision of law, all changes in the structure or operation of the Legislature required by this chapter, including but not limited to the adoption of rules in accordance with Section 9920 and 9921, the reorganization of the Senate Committee on Rules, the Assembly Committee on Rules, the Joint Rules Committee, and all standing, special, select, and joint committees of the Legislature, including the reallocation of staff resources, in accordance with Sections 9911, 9915, 9917, 9922, 9923, and 9924, and the reduction in funding for support of the Legislature pursuant to Section 9934, shall be implemented upon the first meeting of the Legislature in regular or special session subsequent to enactment of this chapter.

(Added June 5, 1984, by initiative Proposition 24.)






ARTICLE 2 - Legislative Powers and Duties

9910

Speaker of the Assembly

The Speaker is responsible for the efficient conduct of the legislative and administrative affairs of the Assembly.

The Speaker shall be elected upon organization of the Assembly at the beginning of each regular or special session and shall serve until adjournment sine die of that session, unless removed pursuant to Section 9173 and a successor chosen pursuant to the rules of the Assembly.

(Added June 5, 1984, by initiative Proposition 24.)



9911

Assembly Committee on Rules

There is hereby created in the Assembly a Committee on Rules, which shall consist of the Speaker, who shall be the chairman of the committee, and six other Members of the Assembly, three to be elected by the party having the largest number of Members in the Assembly and three to be elected by the party having the second largest number of Members. The Assembly Committee on Rules has a continuing existence and may meet and act during sessions of the Legislature or any recess thereof and in the interim periods between sessions. The committee shall have all the powers and authority provided in Section 11 of Article IV of the Constitution of California, in this article, and as provided in the rules of the Assembly.

(Added June 5, 1984, by initiative Proposition 24.)



9912

Powers of the Assembly Committee on Rules

(a) The Assembly Committee on Rules shall have the power:

(1) To assign all bills to Assembly committees.

(2) To appoint the Chairmen and Vice-chairmen of all other Assembly Committees, provided that the Chairman and Vice-chairman of each committee must be members of different parties.

(3) To have general direction over the Assembly Chamber and rooms set aside for the use of the Assembly, including the rooms for use by Members as private offices.

(4) To allocate all funds, staffing, and other resources necessary for the effective operation of the Assembly. Except as provided otherwise by affirmative recorded vote of two thirds of the total membership of the committee, all funds, staffing, and resources shall be allocated proportionately by party.

(5) To exercise such other powers and perform such duties as may be provided by statute enacted in accordance with the provisions of this chapter, or in the rules of the Assembly.

(b) Notwithstanding any other provision of law or rule, neither the Chairman nor any member or agent of the Assembly Committee on Rules shall have the power to perform any action on behalf of the committee, including but not limited to the making of contracts, the payment of claims, the allocation of office space, or the hiring or dismissal of staff, without the express authorization of two thirds of the total membership of the committee. Such authorization shall apply only to the matter or matters under immediate consideration.

(Added June 5, 1984, by initiative Proposition 24.)



9913

Appointments by the speaker; confirmation by Assembly Committee on Rules

Notwithstanding any other provision of law, all statutory appointments delegated to the Speaker of the Assembly are subject to confirmation by the Assembly Committee on Rules, two thirds of the membership thereof concurring.

(Added June 5, 1984, by initiative Proposition 24.)



9914

President pro tempore of the senate

The President pro Tempore is responsible for the efficient conduct of the legislative and administrative affairs of the Senate.

The President pro Tempore shall be elected upon organization of the Senate at the beginning of each regular or special session and shall serve until adjournment sine die of that session, unless removed pursuant to Section 9173 and a successor chosen pursuant to the rules of the Senate.

(Added June 5, 1984, by initiative Proposition 24.)



9915

Senate Committee on Rules

There is hereby created in the Senate a Committee on Rules, which shall consist of the President pro Tempore of the Senate, who shall be the chairman of the committee, and four other Members of the Senate, two to be elected by the party having the largest number of Members in the Senate and two to be elected by the party having the second largest number of Members. The Senate Committee on Rules has a continuing existence and may meet and act during sessions of the Legislature or any recess thereof and in the interim periods between sessions. The committee shall have all the powers and authority provided in Section 11 of Article IV of the Constitution of California, in this article, and as provided in the rules of the Senate.

(Added June 5, 1984, by initiative Proposition 24.)



9916

Powers of the Senate Committee on Rules

(a) The Senate Committee on Rules shall have the power:

(1) To assign all bills to Senate committees.

(2) To appoint the Chairmen and Vice-chairmen of all other Senate committees, provided that the Chairman and Vice-chairman of each committee must be members of different parties.

(3) To have general direction over the Senate Chamber and rooms set aside for the use of the Senate, including the rooms for use by Members as private offices.

(4) To allocate all funds, staffing, and other resources necessary for the effective operation of the Senate. Except as decided otherwise by affirmative recorded vote of two thirds of the total membership of the committee, all funds, staffing, and resources shall be allocated proportionately by party.

(5) To exercise such other powers and perform such duties as may be provided by statute enacted in accordance with the provisions of this chapter, or in the rules of the Senate.

(b) Notwithstanding any other provision of law or rule, neither the Chairman nor any member or agent of the Senate Committee on Rules shall have the power to perform any action on behalf of the committee, including but not limited to the making of contracts, the payment of claims, the allocation of office space, or the hiring or dismissal of staff, without the express authorization of two thirds of the membership of the committee. Such authorization shall apply only to the matter or matters under immediate consideration.

(Added June 5, 1984, by initiative Proposition 24.)



9917

Joint rules committee

(a) There is hereby created the Joint Rules Committee which shall be comprised of the combined membership of the Assembly Committee on Rules and the Senate Committee on Rules as specified in this article and two other Members of the Senate, one to be elected by the party having the largest number of Members in the Senate and one to be elected by the party having the second largest number of Members. The committee herein created has a continuing existence and may meet and act during sessions of the Legislature or any recess thereof and in the interim periods between sessions. The committee shall have all the powers and authority provided in Section 11 of Article IV of the Constitution of California, this title, and in the joint rules of the Legislature. Any action of the committee shall require an affirmative vote of not less than a majority of the Senate members and a majority of the Assembly members of the committee, except that any action which involves or anticipates the expenditure or allocation of funds shall require an affirmative vote of at least two thirds of the Senate members and two thirds of the Assembly members. Any reference in any code or statute to the Joint Committee on Legislative Organization shall be deemed a reference to the Joint Rules Committee.

(b) Notwithstanding any other provision of law or rule, neither the Chairman nor any member or agent of the Joint Rules Committee shall have the power to perform any action on behalf of the committee, including but not limited to the making of contracts, the payment of claims, the allocation of office space, or the hiring or dismissal of staff, without the express authorization of two thirds of the membership of the committee. Such authorization shall apply only to the matter or matters under immediate consideration.

(Added June 5, 1984, by initiative Proposition 24.)






ARTICLE 3 - Legislative Rules and Procedures

9920

Rules

Each house of the Legislature shall adopt rules for its proceedings for each regular and special session by resolution adopted by an affirmative recorded vote of two thirds of the membership of the house in question. No rule of either the Senate or Assembly shall be amended except by resolution adopted by an affirmative recorded vote of two thirds of the Members of that house. Any standing rule of either house may be suspended temporarily by a vote of two thirds of the Members of that house present and voting; provided, that in no case may a rule be suspended in the absence of a quorum. Any such temporary suspension shall apply only to the matter under immediate consideration, and in no case shall it extend beyond an adjournment.

(Added June 5, 1984, by initiative Proposition 24.)



9921

Joint Rules

The Senate and Assembly shall adopt rules for their joint proceedings for each regular and special session by resolution adopted by an affirmative recorded vote of two thirds of the membership of each house. No joint rule so adopted may be amended except by resolution adopted by an affirmative recorded vote of two thirds of the membership of each house. The Senate and Assembly may provide for temporary suspension of a joint rule by a single house upon the affirmative recorded vote of two thirds of the members of that house; provided, that the temporary suspension shall apply only to the matter under immediate consideration, and in no case shall it extend beyond an adjournment.

(Added June 5, 1984, by initiative Proposition 24.)



9922

Standing committees

All standing committees of both the Senate and the Assembly, except the Senate Committee on Rules and the Assembly Committee on Rules, shall be created and the size and jurisdiction thereof established through the adoption of or amendment to the rules of the respective houses by resolution, two thirds of the membership of the house in question concurring. Committee membership shall be determined in the following manner:

(a). The membership of each committee shall be proportional to the partisan composition of the house in question.

(b). Majority party members of each committee shall be selected by the majority party in a manner to be determined by the party caucus in each house.

(c). Minority party members of each committee shall be selected by the minority party or parties, in a manner to be determined by the party caucus or caucuses in each house.

(d). The Assembly Committee on Rules and the Senate Committee on Rules shall provide for the necessary and reasonable expenses of all committees of their respective houses pursuant to the provisions of Sections 9912 and 9916.

(e) The majority party in each house shall be that party with the largest number of Members in that house. Each other party with membership in the house shall be a minority party.

(Added June 5, 1984, by initiative Proposition 24.)



9923

Special and select committees; subcommittees

No special or select committees nor any subcommittee shall be established in either the Senate or the Assembly except by affirmative vote of two thirds of the Committee on Rules of the house in question. Membership of special or select committees or subcommittees shall be determined according to the provisions of Section 9922. For purposes of this title, “special” and “select” committees or subcommittees include all committees or subcommittees which are not standing committees of either house or joint committees of the two houses.

(Added June 5, 1984, by initiative Proposition 24.)



9924

Joint committees

No joint committee shall be established except by passage of concurrent resolution, two thirds of the membership of each house concurring. The membership of each joint committee shall be allocated equally between the Senate and the Assembly, and the delegation from each house shall be chosen pursuant to the procedures set forth in Section 9922.

(Added June 5, 1984, by initiative Proposition 24.)



9925

Member voting

Each house of the Legislature shall provide in its rules for appropriate voting procedures on the floor and in committees or subcommittees; provided, that no Member shall be allowed to cast a vote for another Member, nor shall any Member be allowed to change his or her vote or add a vote to the roll after the vote is announced, without the consent of four fifths of the membership of the house, nor shall any vote be taken in any committee or subcommittee of either house in the absence of a quorum, except a vote to adjourn.

(Added June 5, 1984, by initiative Proposition 24.)






ARTICLE 4 - Legislative Funds and Administration

9930

Legislative contingent funds

All appropriations for contingent expenses of the Legislature and committees thereof shall be deposited in and credited to the following funds, which funds are created in the State Treasury:

(a) Appropriations for the contingent expenses of the Senate and committees thereof shall be deposited in the Senate Contingent Fund, and shall be disbursed under or pursuant to the direction of the Senate Committee on Rules in accordance with the provisions of this chapter.

(b) Appropriations for the contingent expenses of the Assembly and committees thereof shall be deposited in the Assembly Contingent Fund, and shall be disbursed under or pursuant to the direction of the Assembly Committee on Rules in accordance with the provisions of this chapter.

(c) Appropriations for the contingent and joint expenses of the Senate and Assembly and committees thereof shall be deposited in the Contingent Funds of the Senate and Assembly, and shall be disbursed under or pursuant to the direction of the Joint Rules Committee in accordance with the provisions of this chapter.

(Added June 5, 1984, by initiative Proposition 24.)



9931

Disbursements from Senate Contingent Fund and Assembly Contingent Fund

Except as provided by affirmative recorded vote of two thirds of the membership of the rules committee having powers of direction under Section 9930, all disbursements from the Senate Contingent Fund and the Assembly Contingent Fund shall be divided proportionately according to the partisan composition of the house in question.

(Added June 5, 1984, by initiative Proposition 24.)



9932

Disbursements from Contingent Funds of the Senate and Assembly

No disbursements shall be made from the Contingent Funds of the Senate and Assembly except as provided by vote of the Joint Rules Committee, two thirds of the total membership thereof concurring.

(Added June 5, 1984, by initiative Proposition 24.)



9933

Disbursement of money appropriated for legislative printing

Any money appropriated for legislative printing shall be disbursed under or pursuant to the direction of the Senate or Assembly as provided in the rules of the Senate or Assembly or their joint rules, in accordance with the provisions of Sections 9931 and 9932.

(Added June 5, 1984, by initiative Proposition 24.)



9934

Limits upon public expenditure

Notwithstanding any other provision of law, within 30 days following the enactment of this chapter, the total amount of monies appropriated for the support of the Legislature, including but not limited to all monies appropriated to the Senate Contingent Fund, the Assembly Contingent Fund, the Contingent Funds of the Senate and Assembly, for legislative printing, and for aids to the Legislature as described in Part 2 of this title, shall be reduced by an amount equal to thirty percent of the total amount of monies appropriated for support of the Legislature for the 1983–84 fiscal year, and the amount so reduced shall revert to the General Fund. For each fiscal year thereafter, the total amount of monies appropriated for support of the Legislature shall not exceed an amount equal to that expended for support in the preceding fiscal year, adjusted and compounded by an amount equal to the percentage increase or decrease in state General Fund spending for that fiscal year.

(Added June 5, 1984, by initiative Proposition 24.)



9935

Continuous availability of funds; special accounts

Except as described in Section 9934 and this Section, appropriations deposited in and credited to the Senate Contingent Fund, the Assembly Contingent Fund, or the Contingent Funds of the Senate and Assembly, shall be continuously available without regard to fiscal years. Appropriations made at extraordinary or special sessions for the expenses of said sessions shall be maintained as separate accounts within the particular funds and shall be available for expenditure for such purpose for the duration of said sessions, and the unexpended balance of any such appropriation shall revert to the General Fund upon the adjournment sine die of the special session or sessions for which it was appropriated.

(Added June 5, 1984, by initiative Proposition 24.)



9936

Reports to public on expenditures made from contingent funds; contents

(a) For the periods beginning December 1, March 1, June 1, and September 1 of each year, the Assembly Committee on Rules, Senate Committee on Rules, and the Joint Rules Committee shall quarterly issue a report to the public on the expenditures made from the contingent fund subject to their direction and control. The report shall include, but need not be limited to, a listing of total expenditures for each Member and committee of the Legislature in the following categories:

(1) Out-of-state travel and living expense reimbursement and in-state travel and living expense reimbursement.

(2) Automotive expenses.

(3) Rent

(4) Telephone.

(5) Postage.

(6) Printing.

(7) Office supplies.

(8) Newsletters.

(9) Per diem for attendance at legislative sessions.

(10) Staff salaries and expenses.

(11) Contracts entered into with any other party.

(b) Each report shall be completed, published, and made available to the public within 30 calendar days following the completion of the reporting period.

(c) For the period ending on November 30 of each year, the Assembly Committee on Rules, Senate Committee on rules, and the Joint Rules Committee shall annually issue a report to the public on the expenditures made from the contingent fund subject to their direction and control. The report shall include, but need not be limited to, a listing of total expenditures for each Member and committee of the Legislature in the categories described in subdivision (a). Each report shall be completed, published, and made available to the public within 90 calendar days following the completion of the reporting period.

(Added June 5, 1984, by initiative Proposition 24.)



9937

Independent audit of contingent funds

The Joint Rules Committee shall annually contract for an independent audit of the revenues and expenditures, for each fiscal year, from the Assembly Contingent Fund, Senate Contingent Fund, and the Contingent Funds of the Assembly and Senate. The organization performing the audit shall be subject to approval by the Fair Political Practices Commission. The audit shall include, but need not be limited to, an evaluation of the accuracy of the expenditures described in Section 9936 and an evaluation of the effectiveness of the internal auditing procedures of the individual rules committees.

The audit shall be completed and made available to the public within 180 calendar days following the completion of the fiscal year for which the audit is performed.

(Added June 5, 1984, by initiative Proposition 24.)












PART 2 - AIDS TO THE LEGISLATURE

CHAPTER 1 - Legislative Counsel

ARTICLE 1 - General

10200

There is in the State Government the Legislative Counsel Bureau. The bureau is in charge of a chief, who is a civil executive officer and who shall be known as the Legislative Counsel of California.

(Added by Stats. 1945, Ch. 111.)



10201

The Legislative Counsel shall be selected by concurrent resolution at the beginning of each regular session and shall serve until his or her successor is selected and qualified.

(Amended by Stats. 2003, Ch. 62, Sec. 112. Effective January 1, 2004.)



10202

If a vacancy occurs while the Legislature is not in session, a committee consisting of the Speaker of the Assembly, the Speaker pro Tempore of the Assembly, the President pro Tempore of the Senate and the chairperson of the Appropriations Committee of the Senate shall select the Legislative Counsel to serve until the Legislature in session makes a selection for the office.

(Amended by Stats. 2003, Ch. 62, Sec. 113. Effective January 1, 2004.)



10203

The Legislative Counsel shall be chosen without reference to party affiliations and solely on the ground of fitness to perform the duties of his or her office.

(Amended by Stats. 2003, Ch. 62, Sec. 114. Effective January 1, 2004.)



10204

The annual salary of the Legislative Counsel is twenty-five thousand dollars ($25,000), or such greater amount as may be prescribed by the Joint Rules Committee. The Legislative Counsel shall be repaid all actual expenses incurred or paid by him or her in the discharge of his or her duties.

(Amended by Stats. 2003, Ch. 62, Sec. 115. Effective January 1, 2004.)



10205

(a) The Legislative Counsel may employ and fix the compensation, in accordance with law, of such professional assistants and clerical and other employees as he or she deems necessary for the effective conduct of the work under his or her charge.

(b) The Legislative Counsel and the employees of the Legislative Counsel Bureau shall, to the extent that funds appropriated for the support of the Legislative Counsel Bureau include funds for that purpose, receive any or all of the employee benefits provided to employees of either house of the Legislature. The benefits that are authorized by this subdivision shall be in addition to any other employee benefits authorized by any other provision of law.

(c) Notwithstanding subdivision (c) of Section 19853, the Legislative Counsel and the employees of the Legislative Counsel Bureau shall observe any holiday designated pursuant to subdivision (c) of Section 19853, that is also observed by the Legislature, on the same day that the holiday is observed by the Legislature.

(Amended by Stats. 2002, Ch. 1124, Sec. 11. Effective September 30, 2002.)



10205.1

(a) Notwithstanding Sections 18523, 18900, 18901, 18930, 18930.5, 18931, 18933, 18936, 18937, 18938.5, 18939, 18950, 19050, 19052, 19054, 19054.1, 19057, 19057.1, 19057.2, 19057.4, 19081, and 19101, or any other provision of law, but consistent with the merit principles of subdivision (b) of Section 1 of Article VII of the California Constitution, the Legislative Counsel Bureau appointing authority may assign persons to classifications and ranges, conduct examinations, and make appointments as specified by this section. The purpose of this section is to improve the management of the Legislative Data Center, a division of the Legislative Counsel Bureau, and to provide the Legislative Counsel Bureau with greater flexibility and adaptability reflective of the information technology profession.

(b) The Legislative Counsel Bureau appointing authority may, as a consolidation of the information technology classifications otherwise available to the bureau, utilize the band classifications of information systems supervisor/manager, information technology specialist, and information technician, as available to the bureau on January 1, 2003, under the demonstration project described in Section 1 of the act that added this section, as those classifications may subsequently be modified by the State Personnel Board, or into other information technology classifications established by the State Personnel Board. Each of these band classifications is hereby divided into the ranges that existed in that classification on January 1, 2003, under that demonstration project, which ranges may be modified as provided for by the State Personnel Board, including the delegation of authority to the Legislative Counsel Bureau appointing authority.

(c) Through the delegation of authority to the Legislative Counsel Bureau appointing authority or otherwise, the State Personnel Board shall provide for the allocation, as appropriate, of employees of the bureau having civil service status to the appropriate classification and range authorized pursuant to this section and shall grant to each employee the same civil service status in that classification and range without further examination.

(d) The Legislative Counsel Bureau appointing authority may conduct competitive examinations on a position-by-position basis for the information technology classifications described in this section and make appointments for information technology positions either in the manner described in Article 6 (commencing with Section 549.70) of Subchapter 4 of Chapter 1 of Division 1 of Title 2 of the California Code of Regulations in effect on January 1, 2003, or in any other manner approved by the State Personnel Board. In its exercise of authority under this subdivision pursuant to Article 6 (commencing with Section 549.70) of Subchapter 4 of Chapter 1 of Division 1 of Title 2 of the California Code of Regulations, the Legislative Counsel Bureau appointing authority shall rank each examination candidate in the manner specified in Article 4 (commencing with Section 548.30) and Article 5 (commencing with Section 548.40) of Subchapter 2 of Chapter 1 of Division 1 of Title 2 of the California Code of Regulations.

(Amended by Stats. 2004, Ch. 183, Sec. 141. Effective January 1, 2005.)



10206

The permanent office of the Legislative Counsel shall be in the State Capitol in Sacramento, where he or she shall be provided with suitable and sufficient offices convenient to the chambers of the Senate and Assembly. For the convenience of Members of the Legislature, and when in his or her judgment the conduct of his or her work requires, he or she may maintain temporary offices at other places in the state.

(Amended by Stats. 2003, Ch. 62, Sec. 116. Effective January 1, 2004.)



10207

(a) The Legislative Counsel shall maintain the attorney-client relationship with each Member of the Legislature with respect to communications between the member and the Legislative Counsel except as otherwise provided by the rules of the Legislature. All materials arising out of this relationship, including, but not limited to, proposed bills and amendments, analyses, opinions, and memoranda prepared by the Legislative Counsel, are not public records, except as otherwise provided by the rules of the Legislature or when released by the member for whom the material was prepared. When he or she determines that the public interest so requires, the Legislative Counsel may release any material arising out of the attorney-client relationship with a former Member of the Legislature who is not available to execute a release.

(b) (1) The Legislative Counsel shall maintain the attorney-client relationship with the Governor with respect to communications between the Governor and the Legislative Counsel. All materials arising out of this relationship, including, but not limited to, legal services concerning any bill in the Governor’s hands for rejection, approval, or other action, legal services concerning any legal opinion provided to the Governor, and legal services concerning any matter as the circumstances permit and the Governor requests, prepared by the Legislative Counsel, are not public records, except when released by the Governor. When he or she determines that the public interest so requires, the Legislative Counsel may release any material arising out of the attorney-client relationship with a former Governor who is not available to execute a release.

(2) Whenever the Legislative Counsel issues an opinion to the Governor analyzing the constitutionality, operation, or effect of a bill or other legislative measure that is then pending before the Legislature, or of any amendment made or proposed to be made to that bill or measure, the Legislative Counsel shall deliver two copies of the opinion to the first-named author of the bill or measure as promptly as feasible after delivery of the original opinion, and shall also deliver a copy to any other author of the bill or measure who requests a copy.

(Amended by Stats. 1994, Ch. 146, Sec. 65.5. Effective January 1, 1995.)



10208

Neither the Legislative Counsel nor any other employee of the bureau shall reveal to any person outside thereof the contents or nature of any matter which has not become a public record, except with the consent of the person bringing the matter before the bureau.

(Added by Stats. 1945, Ch. 111.)



10209

The material, including books and other publications, of the State Library shall be made available to the bureau. The University of California, all State agencies and other official State organizations, and all persons connected therewith shall give the Legislative Counsel ready access to their records and full information and reasonable assistance in any matters of research requiring recourse to them or to data within their knowledge or control.

(Added by Stats. 1945, Ch. 111.)



10210

Subject to Article 3 (commencing with Section 10270), neither the Legislative Counsel nor any employee of the bureau shall oppose or urge legislation.

(Amended by Stats. 2012, Ch. 46, Sec. 16. Effective June 27, 2012.)



10211

The Legislative Counsel, or any deputy legislative counsel, may administer and certify oaths.

(Added by Stats. 1973, Ch. 575.)






ARTICLE 2 - Duties

10230

The Legislative Counsel shall be in attendance upon all regular and special sessions of the Legislature.

(Amended by Stats. 1973, Ch. 7.)



10231

The Legislative Counsel shall prepare and assist in the preparation, amendment and consideration of legislative measures when requested or upon suggestion as herein provided.

(Added by Stats. 1945, Ch. 111.)



10231.5

(a)  A bill that, as introduced or amended in either house of the Legislature, would require a state agency to submit a report on any subject to either house of the Legislature generally, a committee or office of either house of the Legislature, or the Legislative Counsel Bureau shall include a provision that repeals the reporting requirement, or makes the requirement inoperative, no later than a date four years following the date upon which the bill, as enacted, becomes operative or four years after the due date of any report required every four or more years. If the bill requires that the report be submitted to either house of the Legislature generally, it shall also include a provision that requires the report to be submitted pursuant to Section 9795.

(b) The Legislative Counsel, in drafting a bill for introduction or an amendment to a bill that would impose a reporting requirement described in subdivision (a), shall include a provision that repeals the reporting requirement, or makes the reporting requirement inoperative, four years after the date on which the requirement becomes operative, unless the person requesting the bill or amendment directs the Legislative Counsel to do otherwise. If the bill requires that the report be submitted to either house of the Legislature generally, the Legislative Counsel shall also include a provision that requires the report to be submitted pursuant to Section 9795.

(Added by Stats. 2010, Ch. 7, Sec. 2. Effective February 26, 2010.)



10232

Upon request, the Legislative Counsel shall advise any State agency as to the preparation of measures to be submitted to the Legislature.

(Added by Stats. 1945, Ch. 111.)



10232.5

Upon request, the Legislative Counsel may provide legal services to the State Auditor.

(Added by Stats. 1993, Ch. 890, Sec. 2. Effective January 1, 1994.)



10233

Insofar as in his power, upon request, the Legislative Counsel shall aid and assist any member of the Legislature as to bills, resolutions and measures, drafting them into proper form, and furnishing to the member the fullest information upon all matters in the scope of the bureau.

(Added by Stats. 1945, Ch. 111.)



10234

The Legislative Counsel shall give such consideration to and service concerning any measure before the Legislature as circumstances will permit, and which is in any way requested by the Governor, the Senate or Assembly, or any committee of the Legislature having the measure before it for consideration.

(Added by Stats. 1945, Ch. 111.)



10235

(a) The Legislative Counsel shall give such consideration to and service concerning any bill in the Governor’s hands for rejection, approval, or other action, as the circumstances will permit and the Governor requests.

(b) Upon request, the Legislative Counsel may provide to the Governor an opinion, orally or in writing, upon any question of law.

(c) The Legislative Counsel may provide additional legal services to the Governor concerning any matter as the circumstances permit and the Governor requests.

(Amended by Stats. 1993, Ch. 890, Sec. 3. Effective January 1, 1994.)



10236

Upon request, the Legislative Counsel shall advise as to its work with any legislative committee appointed to carry on investigations.

(Added by Stats. 1945, Ch. 111.)



10237

The Legislative Counsel shall prepare or assist in the preparation or amendment of legislative measures at the written suggestion of any judge of the Supreme Court, the courts of appeal, or of the superior courts of the state.

(Amended by Stats. 1967, Ch. 17.)



10238

Every suggestion of a judge shall set forth the substance of the provisions desired or which may be needed with the reasons therefor.

(Added by Stats. 1945, Ch. 111.)



10239

A suggestion by a judge of the Supreme Court shall be filed with the clerk of that court. A suggestion by a judge of a court of appeal shall be filed with the clerk of that court. A suggestion by a judge of a superior court shall be filed with the clerk of the court of appeal of the district within which the superior court is located.

(Amended by Stats. 1967, Ch. 17.)



10240

When a suggestion is so filed with the clerk, he shall make and send to the permanent office of the Legislative Counsel a certified copy of the suggestion. All suggestions received at the permanent office shall be permanently filed and recorded and copies furnished to the Legislative Counsel.

(Added by Stats. 1945, Ch. 111.)



10241

The Legislative Counsel shall prepare a measure in accordance with the suggestion of a judge, and shall transmit it to the chairman of the judiciary committee of each house at the next session of the Legislature.

(Added by Stats. 1945, Ch. 111.)



10242

The Legislative Counsel shall advise the Legislature from time to time as to legislation necessary to maintain the codes and legislation necessary to codify such statutes as are enacted from time to time subsequent to the enactment of the codes. Such recommendations shall include such restatement without substantive change as will best serve clearly and correctly to express the existing provisions of the law.

(Amended by Stats. 1953, Ch. 1445.)



10242.5

(a) The Legislative Counsel shall annually prepare, publish, and maintain an electronic list of all reports that state and local agencies are required or requested by law to prepare and file with the Governor or the Legislature, or both, in the future or within the preceding year. The list shall include all of the following information:

(1) The name of the agency that is required or requested to prepare and file the report.

(2) A brief description of the subject of the report.

(3) The date on which the report is to be completed and filed.

(4) The date on which the report was filed with the Legislative Counsel.

(b) The Legislative Counsel shall make the list of reports available to the public on an Internet Web site and shall annually provide to each Member of the Legislature a hyperlink to the Internet Web site whereby the list can be accessed.

(c) (1) Each state and local agency that is required or requested by law to prepare a report described in subdivision (a) shall file a printed or electronic copy of the report with the Legislative Counsel. If an electronic copy of a report is filed, and the report is posted on an Internet Web site, the agency filing the electronic copy shall provide to the Legislative Counsel a hyperlink whereby the report may be accessed.

(2) The Legislative Counsel shall include, on the Internet Web site it maintains for purposes of this section, any hyperlinks provided by state and local agencies pursuant to paragraph (1).

(d) As used in this section:

(1) “Agency” includes any city, county, special district, department, board, bureau, or commission, including any task force or other similar body that is created by statute or resolution. “Agency” does not include the University of California.

(2) “Report” includes any study or audit.

(e) The Legislative Counsel shall update the list required by subdivision (a) by removing duplicate reports from the list. The Legislative Counsel shall also remove reports from the list as directed by Section 4 of Chapter 7 of the Statutes of 2010, or a subsequent statute that further requires the Legislative Counsel to remove reports included in the list.

(Amended by Stats. 2013, Ch. 192, Sec. 2. Effective January 1, 2014.)



10243

The Legislative Counsel shall cooperate with the proponents of an initiative measure in its preparation when:

(a) Requested in writing so to do by 25 or more electors proposing the measure; and

(b) In the judgment of the Legislative Counsel there is reasonable probability that the measure will be submitted to the voters of the State under the laws relating to the submission of initiatives.

(Added by Stats. 1945, Ch. 111.)



10244

The Legislative Counsel may contract, at not less than cost and subject to regulations approved by the Director of General Services, with any county or city for the codification, compilation, or indexing of any or all of its ordinances or resolutions. All money received by the Legislative Counsel pursuant to such contracts shall be paid into the State Treasury to the credit and in augmentation of the current appropriation for the support of the Legislative Counsel Bureau.

(Amended by Stats. 1965, Ch. 371.)



10245

The Legislative Counsel may cooperate with any educational institution of the State in any manner approved by the Legislative Counsel and such institution.

(Added by Stats. 1945, Ch. 111.)



10246

The Legislative Counsel shall not appear in any action or proceeding in the courts of this state or of the United States without the prior approval of the Joint Rules Committee. If the existence of said committee terminates such approval may be given in writing by the Speaker of the Assembly and the President pro Tempore of the Senate. Nothing in this section shall prevent the Legislature from giving its approval for such appearance by concurrent resolution.

(Amended by Stats. 1972, Ch. 618.)



10247

When a bill is introduced in the Legislature and each time a bill is amended, on or after January 1, 1990, the Legislative Counsel shall determine whether the bill appropriates funds that apply toward the minimum funding for school districts and community college districts required pursuant to Section 8 of Article XVI of the California Constitution. The Legislative Counsel shall make this determination known in the Legislative Counsel’s Digest of the bill and shall describe in the digest the basis for this determination.

(Added by Stats. 1989, Ch. 1256, Sec. 33. Effective October 1, 1989.)



10248

(a) The Legislative Counsel shall, with the advice of the Assembly Committee on Rules and the Senate Committee on Rules, make all of the following information available to the public in electronic form:

(1) The legislative calendar, the schedule of legislative committee hearings, a list of matters pending on the floors of both houses of the Legislature, and a list of the committees of the Legislature and their members.

(2) The text of each bill introduced in each current legislative session, including each amended, enrolled, and chaptered form of each bill.

(3) The bill history of each bill introduced and amended in each current legislative session.

(4) The bill status of each bill introduced and amended in each current legislative session.

(5) All bill analyses prepared by legislative committees in connection with each bill in each current legislative session.

(6) All vote information concerning each bill in each current legislative session.

(7) Any veto message concerning a bill in each current legislative session.

(8) The California Codes.

(9) The California Constitution.

(10) All statutes enacted on or after January 1, 1993.

(b) The information identified in subdivision (a) shall be made available to the public by means of access by way of the largest nonproprietary, nonprofit cooperative public computer network. The information shall be made available in one or more formats and by one or more means in order to provide the greatest feasible access to the general public in this state. Any person who accesses the information may access all or any part of the information. The information may also be made available by any other means of access that would facilitate public access to the information. The information that is maintained in the legislative information system that is operated and maintained by the Legislative Counsel shall be made available in the shortest feasible time after the information is available in the information system. The information that is not maintained in the information system shall be made available in the shortest feasible time after it is available to the Legislative Counsel.

(c) Any documentation that describes the electronic digital formats of the information identified in subdivision (a) and is available to the public shall be made available by means of access by way of the computer network specified in subdivision (b).

(d)  Personal information concerning a person who accesses the information may be maintained only for the purpose of providing service to the person.

(e) No fee or other charge may be imposed by the Legislative Counsel as a condition of accessing the information that is accessible by way of the computer network specified in subdivision (b).

(f) The electronic public access provided by way of the computer network specified in subdivision (b) shall be in addition to other electronic or print distribution of the information.

(g) No action taken pursuant to this section shall be deemed to alter or relinquish any copyright or other proprietary interest or entitlement of the State of California relating to any of the information made available pursuant to this section.

(Added by Stats. 1993, Ch. 1235, Sec. 2. Effective January 1, 1994.)






ARTICLE 3 - Commission on Uniform State Laws

10270

There is, in the Legislative Counsel Bureau, the Commission on Uniform State Laws.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10271

(a) The commission consists of one Member of the Senate, appointed by the Senate Committee on Rules; one Member of the Assembly, appointed by the Speaker of the Assembly; six additional members, appointed by the Governor; the Legislative Counsel; any person, not otherwise a member of the commission, elected as a life member of the National Conference of Commissioners on Uniform State Laws based upon service as a member of the commission; and any person, not otherwise a member of the commission, who served as a member of the commission, other than as an appointee of the Governor, for a period of at least five years.

(b) The Members of the Legislature appointed to the commission shall serve at the pleasure of the appointing power and shall participate in the activities of the commission to the extent that the participation is not incompatible with their positions as Members of the Legislature. For the purposes of this article, the Members of the Legislature shall constitute a joint interim investigating committee on the subject of this article, and shall have the powers and duties imposed upon those committees by the Joint Rules of the Senate and Assembly.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10272

Each appointed member of the commission shall be any of the following:

(a) A member in good standing of the State Bar of California.

(b) A person admitted to practice before the highest court of any other state of the United States.

(c) A judge of a court of record in this state.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10273

Each member appointed by the Governor to the commission shall hold office for a term of four years and until the appointment and qualification of a successor.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10274

When a vacancy occurs in an office filled by appointment by the Governor, the Governor shall appoint a person to the office for the balance of the unexpired term.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10275

A member of the commission is eligible for reappointment.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10276

A member of the commission shall not receive compensation for services as a member, but shall receive one hundred dollars ($100) for each day while on official business of the commission. In addition, each member shall be allowed actual expenses incurred in the discharge of his or her duties, including actual and necessary travel expenses.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10277

The commission may participate in the work of the National Conference of Commissioners on Uniform State Laws, and the Legislative Counsel may allocate funds to cover the commission’s proportionate share of the expenses of the National Conference of Commissioners on Uniform State Laws. This proportionate share shall be based upon the population of the state in comparison to that of other states.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10278

The commission shall meet at some place in the state at least once every two years. The commission shall elect one of its members as chairperson and another as secretary, who shall hold their respective offices for a term of two years, and until their successors are elected and qualified.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10279

The members of the commission shall attend the meetings of the National Conference of Commissioners on Uniform State Laws. The attendance of a member at this meeting is an excused or authorized absence from employment.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10280

The commission shall do all in its power to promote uniformity in state laws upon all subjects where uniformity is deemed desirable and practicable.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10281

The commission shall bring about, as far as practicable, the passage of the various uniform acts recommended by the National Conference of Commissioners on Uniform State Laws, and shall devise and recommend additional legislation or other course of action as is deemed necessary to accomplish the purposes of this article.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)



10282

The commission shall report to the Legislature from time to time as the commission deems desirable and practicable, giving an account of its transactions and its advice and recommendations for legislation.

(Added by Stats. 2012, Ch. 46, Sec. 17. Effective June 27, 2012.)






ARTICLE 4 - Uniform Electronic Legal Material Act

10290

This article may be cited as the Uniform Electronic Legal Material Act.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10291

As used in this article:

(a) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(b) “Legal material” means all of the following, whether or not in effect:

(1) The California Constitution.

(2) The statutes of this state.

(3) The California Codes.

(c) “Official publisher” for electronic legal material means the Legislative Counsel Bureau.

(d) “Publish” means to display, present, or release to the public, or cause to be displayed, presented, or released to the public, by the official publisher.

(e) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(f) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10292

This article applies to all legal material in an electronic record that is designated as official under Section 10293 and first published electronically on or after July 1, 2015.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10293

(a) If an official publisher publishes legal material only in an electronic record, the publisher shall do all of the following:

(1) Designate the electronic record as official.

(2) Comply with Sections 10294, 10296, and 10297.

(b) An official publisher that publishes legal material in an electronic record and also publishes the material in a record other than an electronic record may designate the electronic record as official if the publisher complies with Sections 10294, 10296, and 10297.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10294

An official publisher of legal material in an electronic record that is designated as official under Section 10293 shall authenticate the record. To authenticate an electronic record, the publisher shall provide a method for a user to determine that the record received by the user from the publisher is unaltered from the official record published by the publisher.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10295

(a) Legal material in an electronic record that is authenticated under Section 10294 is presumed to be an accurate copy of the legal material.

(b) If another state has adopted a law substantially similar to this article, legal material in an electronic record that is designated as official and authenticated by the official publisher in that state is presumed to be an accurate copy of the legal material.

(c) A party contesting the authentication of legal material in an electronic record authenticated under Section 10294 has the burden of proving by a preponderance of the evidence that the record is not authentic.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10296

(a) An official publisher of legal material in an electronic record that is or was designated as official under Section 10293 shall provide for the preservation and security of the record in an electronic form or a form that is not electronic.

(b) If legal material is preserved under subdivision (a) in an electronic record, the official publisher shall do all of the following:

(1) Ensure the integrity of the record.

(2) Provide for backup and disaster recovery of the record.

(3) Ensure the continuing usability of the material.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10297

An official publisher of legal material in an electronic record that must be preserved under Section 10296 shall ensure that the material is reasonably available for use by the public on a permanent basis.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10298

In implementing this article, an official publisher of legal material in an electronic record shall consider all of the following:

(a) Standards and practices of other jurisdictions.

(b) The most recent standards regarding authentication of, preservation and security of, and public access to, legal material in an electronic record and other electronic records, as promulgated by national standard-setting bodies.

(c) The needs of users of legal material in an electronic record.

(d) The views of governmental officials and entities and other interested persons.

(e) To the extent practicable, the use of methods and technologies for the authentication of, preservation and security of, and public access to, legal material which are compatible with the methods and technologies used by other official publishers in this state and in other states that have adopted the Uniform Electronic Legal Material Act.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10299

In applying and construing this article, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)



10300

This article modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001 et seq.) but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Sec. 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Sec. 7003(b)).

(Added by Stats. 2012, Ch. 310, Sec. 1. Effective January 1, 2013. Operative July 1, 2015, by Sec. 2 of Ch. 310.)









CHAPTER 4 - Legislative Audit Bureau

ARTICLE 1 - Joint Legislative Audit Committee

10500

It is the desire of the Legislature to create the Office of the Auditor General, whose primary duties shall be to perform performance audits as may be requested by the Legislature. The authority of the office under the direction of the Joint Legislative Audit Committee is confined to examining and reporting and is in no way to interfere with adequate internal audit to be conducted by the executive branch of the government or the state audit or other audits required by statute to be performed by the State Auditor.

The Legislature also finds that a significant portion of the state budget consists of subventions to local governments and, therefore, it is necessary for the Legislature to establish independent fiscal oversight capability necessary to determine funding priorities and to evaluate the efficiency and necessity of state-supported local programs and state programs administered by local governments.

(Amended by Stats. 1993, Ch. 12, Sec. 9. Effective May 7, 1993.)



10501

The Joint Legislative Audit Committee is hereby created. The committee shall determine the policies of the Auditor General, ascertain facts, review reports and take action thereon, and make reports and recommendations to the Legislature and to the houses thereof concerning the state audit, the revenues and expenditures of the State, its departments, subdivisions, and agencies whether created by the Constitution or otherwise, and such other matters as may be provided for in the Joint Rules of the Senate and Assembly. The committee has a continuing existence and may meet, act, and conduct its business at any place within this State, during the sessions of the Legislature or any recess thereof, and in the interim period between sessions.

(Added by Stats. 1955, Ch. 1699.)



10502

The committee shall consist of seven Members of the Senate and seven Members of the Assembly who shall be selected in the manner provided for in the Joint Rules of the Senate and Assembly. The committee shall elect its own chairman. Vacancies occurring in the membership of the committee between general sessions of the Legislature shall be filled in the manner provided for in the Joint Rules of the Senate and Assembly. A vacancy shall be deemed to exist as to any member of the committee whose term is expiring whenever such member is not reelected at the general election.

(Amended by Stats. 1985, Ch. 833, Sec. 1.5. Effective September 19, 1985.)



10503

The committee is authorized to make rule governing its own proceedings and to create subcommittees from its membership and assign to such subcommittees any study, inquiry, investigation, or hearing which the committee itself has authority to undertake or hold. The provisions of Rule 36 of the Joint Rules of the Senate and Assembly relating to investigating committees shall apply to the committee and it shall have such powers, duties and responsibilities as the Joint Rules of the Senate and Assembly shall from time to time prescribe, and all the powers conferred upon committees by Section 11, Article IV, of the Constitution.

(Amended by Stats. 1980, Ch. 1159.)



10504

After recommendation by the committee, the Auditor General shall be selected by concurrent resolution and shall serve until his or her successor is selected or until his or her removal by concurrent resolution. When the Legislature is not in session, the committee may suspend the Auditor General until the Legislature reconvenes. When the Legislature is in session, the committee may suspend the Auditor General for a period not to exceed 30 days. When there is a vacancy in the office of Auditor General, the Chairman of the Joint Legislative Audit Committee shall select an acting Auditor General until an Auditor General is selected by the Legislature. The committee shall fix the salary of the Auditor General, deputies, and staff. The funds for the support of the committee shall be provided from the Contingent Funds of the Assembly and Senate in the same manner that those funds are made available to other joint committees of the Legislature.

(Amended by Stats. 1987, Ch. 361, Sec. 2. Effective August 28, 1987.)



10504.1

At least one deputy auditor general shall be a certified public accountant.

(Amended by Stats. 1985, Ch. 833, Sec. 2. Effective September 19, 1985.)









CHAPTER 5 - Joint Legislative Retirement Committee

10600

The Legislature finds that the retirement of officers and employees of the state, school districts, and many cities, counties, and public jurisdictions in the state, is provided under several independently administered and highly complex and technical statutes, and that development and change in such systems are interrelated and have important long-range implications both with respect to cost and to the rights of public employees. The Legislature recognizes the need of coordination of such change and development and for continuing study and analysis of such systems and legislation affecting them. The Legislature also recognizes the need to recommend legislation to change employers’ and employees’ contributions through increased portfolio yield.

Therefore, it is the desire of the Legislature to provide for such continuing study and analysis by a joint legislative committee.

(Amended by Stats. 1982, Ch. 1155, Sec. 1.)



10601

The Joint Legislative Retirement Committee is hereby created. The committee shall study and review the benefits, programs, actuarial condition, practices, investments and procedures of, and all legislation relating to the retirement systems for public officers and employees in this state and the trends and developments in the field of retirement. The committee has a continuing existence and may meet, act, and conduct its business at any place within this state during the sessions of the Legislature or any recess thereof, and in the interim period between sessions. A copy of each bill which affects any public employee retirement system shall be transmitted to the committee.

(Amended by Stats. 2001, Ch. 745, Sec. 77. Effective October 12, 2001.)



10602

The committee shall consist of a member from each of the following Senate committees: Banking and Commerce, Industrial Relations, Local Government, Public Employment and Retirement, and Revenue and Taxation and a member from each of the following Assembly committees: Finance, Insurance and Commerce, Labor and Employment, Local Government, Public Employees and Retirement, and Revenue and Taxation. The members shall be selected in the manner provided for in the Joint Rules of the Senate and Assembly. The committee shall elect its own chairman. Vacancies occurring in the membership of the committee between general sessions of the Legislature shall be filled in the manner provided for in the Joint Rules of the Senate and Assembly. A vacancy shall be deemed to exist as to any member of the committee whose term is expiring whenever such member is not reelected at the General Election.

(Amended by Stats. 1982, Ch. 1155, Sec. 3.)



10603

The committee is authorized to make rules governing its own proceedings and to create subcommittees from its membership and assign to such subcommittees any study, inquiry, investigation, or hearing which the committee itself has authority to undertake or hold. The provisions of Rule 36 of the Joint Rules of the Senate and Assembly relating to investigating committees shall apply to the committee, and it shall have such powers, duties and responsibilities as the Joint Rules of the Senate and Assembly shall from time to time prescribe, and all the powers conferred upon committees by Section 11, Article IV, of the Constitution.

(Amended by Stats. 1968, Ch. 312.)



10604

The committeee shall have authority to appoint and fix the salary of such professional and other employees as may be necessary. Funds for the support of the committee shall be provided from the Contingent Funds of the Assembly and Senate in the same manner that such funds are made available to other joint committees of the Legislature.

(Amended by Stats. 1971, Ch. 438.)



10605

The committee shall establish a board of experts. The board of experts shall include: the Controller, the chairpersons of the investment committees of the Board of Administration of the Public Employees’ Retirement System and the Teachers’ Retirement Board, the presidents of those boards, the executive officers of those systems, the chiefs of investment of those systems, the chief actuaries of those systems, the pension managers and treasurers of two corporations, a manager of a city pension fund, and a manager of a county pension fund.

The committee shall retain as a consultant to the board of experts an independent actuary.

The board of experts shall be reimbursed for its actual and necessary expenses.

(Added by Stats. 1982, Ch. 1155, Sec. 4.)



10606

There shall be held during the last week of March of each year a joint meeting of the committee, the board of experts, the Board of Administration of the Public Employees’ Retirement System, the Teachers’ Retirement Board, the executive officers of those systems, and the State Treasurer, to review the performance of the systems. The annual reports of those systems and the financial reports and reports of operations shall be presented at the meeting.

At the meeting, the State Treasurer shall present a review of the investment practices of the Public Employees’ Retirement System and the State Teachers’ Retirement System and shall transmit a copy of the report to the committee.

(Added by Stats. 1982, Ch. 1155, Sec. 5.)












DIVISION 3 - EXECUTIVE DEPARTMENT

PART 1 - STATE DEPARTMENTS AND AGENCIES

CHAPTER 1 - State Agencies

ARTICLE 1 - General

11000

(a) As used in this title, “state agency” includes every state office, officer, department, division, bureau, board, and commission. As used in any section of this title that is added or amended effective on or after January 1, 1997, “state agency” does not include the California State University unless the section explicitly provides that it applies to the university.

(b) References to particular state agencies in this title, without further identification, such as to the “Treasurer” or “Department of General Services,” are references to the state officer or agency known by that name.

(Amended by Stats. 1996, Ch. 938, Sec. 7. Effective January 1, 1997.)



11000.7

Notwithstanding any other provision of law, every state agency shall establish the license periods and renewal dates for all licenses issued by the agencies in the manner as best to distribute the renewal work of all agencies throughout each year and permit the most efficient and economical use of personnel and equipment. To the extent practicable, provision shall be made for the proration or other adjustment of fees in the manner that no person shall be required to pay a greater or lesser fee than he or she would have been required to pay if the change in license periods or renewal dates had not occurred.

Nothing in this section shall authorize any state agency to vary the period of any license which is issued other than as authorized by law.

(Amended by Stats. 1994, Ch. 287, Sec. 1. Effective January 1, 1995.)



11000.10

(a) (1) Any state agency, including, but not limited to, a district agricultural association, or a joint powers agency that includes a district agricultural association, that seeks to hold an event with an expected attendance level over 10,000 participants on property that is either owned or operated by a state agency shall, at a normally scheduled meeting, and at least 30 days prior to the event date, assess the threat of loss of life or harm to participants that the event poses. The assessment shall consider, among others, all of the following topics:

(A) Prior events held by the promoter.

(B) Prior events held at the facility.

(C) Similar types of events in general.

(D) The potential need for law enforcement.

(E) The potential need for onsite medical care.

(F) The potential for drug use and distribution.

(2) If the state agency determines that, based on the facts presented to it in the assessment, there is a strong probability that loss of life or harm to the participants could occur, then the state agency shall require the promoter to prepare an event action plan. The promoter shall not hold the event until the state agency approves the event action plan. The event action plan shall address all of the following:

(A) Health and safety concerns, including, but not limited to, whether the promoter should provide free water, whether the promoter should prohibit any person under 18 years of age from attending the event, whether the promoter should provide onsite medical care, adequacy of ventilation, attendance capacity, and exit signs.

(B) Law enforcement concerns, including, but not limited to, a reasonable ratio of peace officers or security guards to event attendees, and mechanisms for the control of drug use and drug trafficking.

(C) The potential need for supplying educational pamphlets, or other relevant emergency materials, including, but not limited to, first aid, to help alleviate any risk posed by the event.

(D) Notwithstanding subparagraphs (A) to (C), inclusive, if the event is a performance that by its nature places the performers at risk, including, but not limited to, rodeos and monster truck rallies, then the event action plan is not required to address that risk.

(3) The state agency may charge the promoter a fee that does not exceed the reasonable costs to the state agency to prepare the threat assessment pursuant to paragraph (1), or to review the event action plan pursuant to paragraph (2).

(b) This section shall not apply to the following types of events:

(1) An event held at a fair that has adopted the Department of Food and Agriculture’s “Contract Policy and Recommended Best Practices for Contracting by California Fairgrounds.”

(2) An event regulated pursuant to Chapter 3 (commencing with Section 27200) of Division 6 of Title 4 of Part 6 of the Penal Code.

(3) An event that is an annual fair within the network of California fairs, as described in Division 3 (commencing with Section 3001) of the Food and Agricultural Code, if the primary purpose of the event is to exhibit or promote the state’s agriculture, livestock, or industrial or natural resources through exhibits, vendors, or other educational programming.

(c) For purposes of this section, “promoter” means the individual, association, corporation, partnership, or other organization that arranges, holds, organizes, or otherwise conducts the event. In no circumstance shall the state or a state agency be considered a promoter.

(Added by Stats. 2011, Ch. 666, Sec. 3. Effective January 1, 2012.)



11001

Any state agency may make exhibits descriptive or illustrative of any activity or pursuit relating to its work or affairs at any international, state, district, county or municipal fair, exposition or exhibit, authorized or recognized by the laws of the state or acts of Congress and may pay all actual and necessary expenses incurred in making the exhibits from any appropriation available for the use, support or maintenance of the agency.

(Amended by Stats. 1970, Ch. 244.)



11002

If a remittance to cover a payment required by law to be made to the state or to a state agency on or before a specified date is sent through the United States mail or through a bona fide commercial delivery service, as determined by the state or the state agency addressee, properly addressed with postage prepaid, it shall be deemed received on the date shown by the cancellation mark stamped upon the envelope containing the remittance or on the date it was mailed if proof satisfactory to the state or state agency establishes that the mailing occurred on an earlier date.

If a remittance to cover a payment required by law to be made to the state or to a state agency on or before a specified time on a specified date is sent through the United States mail or through a bona fide commercial delivery service, as determined by the state or the state agency addressee, properly addressed with postage prepaid, and the cancellation mark is placed on the envelope after it is deposited in the mail:

(a) Where the cancellation mark shows both date and time, the remittance shall be deemed received on the date shown by the cancellation mark and by the time specified by law for that date.

(b) Where the cancellation mark shows only the date, the remittance shall be deemed received within the time and date specified when the cancellation mark bears a date on or before which payment is required.

(Amended by Stats. 1998, Ch. 612, Sec. 1. Effective January 1, 1999.)



11003

If an application, tax return or claim for credit or refund required by law to be filed with the state or state agency on or before a specified date is filed with a state agency through the United States mail or through a bona fide commercial delivery service, as determined by the state or the state agency addressee, properly addressed with postage prepaid, it shall be deemed filed on the date shown by the cancellation mark stamped on the envelope containing it, or on the date it was mailed if proof satisfactory to the state agency establishes that the mailing occurred on an earlier date.

If an application, tax return or claim for credit or refund required by law to be filed with the state or state agency on or before a specified time on a specified date is sent through the United States mail or through a bona fide commercial delivery service, as determined by the state or the state agency addressee, properly addressed with postage prepaid, and the cancellation mark is placed on the envelope after it is deposited in the mail:

(a) Where the cancellation mark shows both date and time, the application, tax return or claim for credit or refund shall be deemed filed on the date shown by the cancellation mark and by the time specified by law for that date.

(b) Where the cancellation mark shows only the date, the application, tax return or claim for credit or refund shall be deemed filed within the time and date specified when the cancellation mark bears a date on or before the specified date of filing.

(Amended by Stats. 1998, Ch. 612, Sec. 2. Effective January 1, 1999.)



11004

Sections 11002 and 11003 do not apply to:

(a) Applications or other documents required or permitted to be filed under the Chapter 1 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(b) Applications to appropriate water under Division 2 (commencing with Section 1000) of the Water Code.

(Amended by Stats. 1983, Ch. 101, Sec. 59.)



11005

(a) Unless the Legislature specifically provides that approval is not required, every gift or dedication to the state of personal property, or every gift to the state of real property in fee or in any lesser estate or interest, shall be approved by the Director of Finance, and every contract for the acquisition or hiring of real property in fee or in any lesser estate or interest, entered into by or on behalf of the state, shall be approved by the Director of General Services. Any contract entered into in violation of this section is void. This section applies to any state agency that, by general or specific statute, is expressly or impliedly authorized to enter into transactions referred to in this section.

(b) This section does not apply (1) to unconditional gifts of money, (2) to the acquisition or hiring by the Department of Transportation of real property in fee or in any lesser estate or interest for highway purposes, but does apply to the hiring by that department of office space in any office building, (3) to contracts entered into under the authority of Chapter 4 (commencing with Section 11770) of Part 3 of Division 2 of the Insurance Code, (4) to the receipt of donated, unencumbered personal property from private sources received in conjunction with the administration of the Federal Surplus Personal Property Program by the Department of General Services, (5) to the receipt of gifts of personal property in the form of interpretive or historical objects, each valued at fifteen thousand dollars ($15,000) or less, by the Department of Parks and Recreation, or (6) the acceptance by the State Coastal Conservancy of offers to dedicate public accessways made pursuant to Division 20 (commencing with Section 30000) of the Public Resources Code.

(Amended by Stats. 2002, Ch. 518, Sec. 1. Effective January 1, 2003.)



11005.1

The Director of Finance may accept on behalf of the State any gift of real or personal property whenever he deems such gift and the terms and conditions thereof to be in the best interest of the State.

(Added by Stats. 1949, Ch. 1023.)



11005.2

Unless the Legislature specifically provides that approval by the Director of General Services is not required, every conveyance, contract, or agreement whereby an interest of the state in any real property is conveyed, demised, or let to any person, shall, before the conveyance, contract, or agreement is executed or entered into, be approved by the Director of General Services. Any conveyance, contract, or agreement executed or entered into in violation of this section is void. This section shall apply to any state agency which, by general or specific statute, is expressly or impliedly authorized to enter into transactions referred to in this section.

This section does not apply to real property acquired by the Department of Transportation for highway purposes or real property administered by the State Lands Commission, the Controller, or the State Compensation Insurance Fund.

(Amended by Stats. 1982, Ch. 681, Sec. 8.)



11005.3

Any state department, board, or commission may lease any real property for the use of the state agency for storage, warehouse, or office purposes provided that the lease term does not exceed three years and the annual rental does not exceed fifty thousand dollars ($50,000).

Prior approval to engage in any lease activity shall first be obtained from the Department of General Services and the lease agreement shall be subject to approval by the department.

(Amended by Stats. 1998, Ch. 597, Sec. 1. Effective January 1, 1999.)



11005.4

(a) For purposes of this section, the following terms have the following meanings:

(1) “Accepted nutritional guidelines” as used in this section means the following:

(A) Beverages that are the following or meet the following standards:

(i) Water.

(ii) Milk, including, but not limited to, soy milk, rice milk, and other similar dairy or nondairy milk.

(iii) Electrolyte replacement beverages that do not contain more than 42 grams of added sweetener per 20-ounce serving.

(iv) One hundred percent fruit juice.

(v) Fruit-based drinks that are composed of no less than 50 percent fruit juice and that have no added sweeteners.

(B) Food that meets the following standards:

(i) Not more than 35 percent of its total calories are from fat. This clause does not apply to nuts, seeds, or whole grain products.

(ii) Not more than 10 percent of its total calories are from saturated fats.

(iii) Not more than 35 percent of its total weight is from sugar. This clause does not apply to fruits and vegetables.

(2) “Added sweetener” means any additive that enhances the sweetness of a beverage, including, but not limited to, added sugar, but does not include the natural sugar or sugars that are contained within the fruit juice that is a component of the beverage.

(3) “State property” as used in this section means all real property, or part thereof, used for state purposes and either owned, leased, rented, or otherwise controlled by, and occupied by, any state agency.

(4) “Vending machine” means any mechanical device the operation of which depends upon the insertion of a coin or other thing representative of value and that dispenses or vends a food product or beverage, but does not include any mechanical device that is unable to dispense any food or beverage meeting accepted nutritional guidelines without physical alteration or any mechanical device that solely dispenses or vends hot beverages or ice cream.

(b) A vendor that operates or maintains a vending machine on state property shall do all of the following:

(1) Offer at least 35 percent of the food in a vending machine that meets accepted nutritional guidelines.

(2) Offer at least one-third of the beverages in a vending machine that meets accepted nutritional guidelines. A separate one-third of the beverages offered in the vending machine shall either meet accepted nutritional guidelines or be flavored milk, beverages containing less than 20 calories per 12 ounce serving, or beverages that are composed of at least 50 percent fruit juice that may contain noncaloric sweetener. The remaining one-third of the beverages offered in the vending machine may be any beverage allowed by law.

(c) If a vendor operates or maintains two or more vending machines that are located next to each other, the provisions of subdivision (b) may be met by calculating the percentage of the total food and beverages offered in all of the adjacent machines.

(Amended by Stats. 2014, Ch. 571, Sec. 1. Effective January 1, 2015.)



11005.5

After January 1, 1983, if property is to be constructed, purchased, or leased, or any interest is acquired in the property, for a period of five years firm term or more, for the conduct of state business and the property is located in a standard metropolitan statistical area (SMSA) with a population of 250,000 or more according to the most recent decennial census, which is served by a public transit operator, as defined in Section 99210 of the Public Utilities Code, and is not located within a public transit corridor, as defined in Section 50093.5 of the Health and Safety Code, the property shall be subject to the determination required in Section 15808.1.

(Added by Stats. 1982, Ch. 1358, Sec. 1.)



11005.6

Any lease of property by a state agency for warehouse or office uses which is entered into or renewed on or after January 1, 1991, shall contain all of the following:

(a) The state agency leasing space through any contract shall have access at all times to the leased facilities for the purpose of securing documents and information deemed vital to the continuation of the business of the state, subject to a good faith effort by the agency to obtain the building owner’s permission when exercising its right of access.

(b) Provisions for late payments, interest penalties on late payments, and eviction procedures.

(Added by Stats. 1990, Ch. 1210, Sec. 4.)



11005.7

The Department of General Services on or before July 1, 1991, shall develop procedures and policies to expedite normal procedures for purchasing, leasing, and contracting during a business interruption.

(Added by Stats. 1990, Ch. 1210, Sec. 5.)



11006

(a) Notwithstanding any other provision of law, a state agency that requires fingerprinting for any non-law-enforcement purpose shall not require the use of specified live scan fingerprinting service providers certified by the Department of Justice to roll fingerprint impressions, as provided for under Section 11102.1 of the Penal Code.

(b) A state agency may identify on its Web site a list of live scan fingerprinting service providers certified by the Department of Justice. If a state agency does identify on its Web site a list of live scan fingerprinting service providers certified by the Department of Justice, then it shall provide a link to the Department of Justice’s Web site that lists all certified live scan fingerprinting service providers.

(Added by Stats. 2007, Ch. 248, Sec. 1. Effective January 1, 2008.)



11006.5

(a) It is the intent of the Legislature that Year 2000 Problem identification and remediation be the top information technology priority for all state agencies and departments as specified by executive order of the Governor.

(b) It is the further intent of the Legislature to establish new dates of completion that are not in conflict with Year 2000 Problem remediation for all statutorily mandated automation and information technology systems that are not crucial to public health or safety.

(c) For the purposes of this section, the term “Year 2000 Problem” has the same meaning as that set forth in subdivision (a) of Section 3269 of the Civil Code.

(Added by Stats. 1999, Ch. 784, Sec. 16. Effective October 10, 1999.)



11007

(a) Except as expressly authorized by law or as specifically authorized by the Director of General Services, property belonging to the state shall not be insured against risk of damage or destruction by fire, and the policies of fire insurance upon any property belonging to the state shall not be renewed. This section is not applicable to the State Compensation Insurance Fund nor to property owned by it.

(b) Notwithstanding the provisions of subdivision (a), the Director of General Services may establish a master builders’ risk insurance program for all state construction projects during construction.

(c) Insurance authorized by this section shall be procured utilizing insurance procurement procedures approved by the Director of General Services.

(d) The master builders’ risk insurance program established pursuant to subdivision (b) shall provide that if a master policy is issued, that policy shall require a deductible from the contractor, as outlined in the request for bids or proposals.

(Amended by Stats. 2014, Ch. 115, Sec. 1. Effective January 1, 2015.)



11007.1

(a) The Department of Transportation, when it has acquired title to any real property for highway purposes and leases that property for commercial or business uses to the former owner for a term exceeding six months, may secure insurance against the risk of damage or destruction by fire where the former owner requests this coverage and the premium therefor is included in the rental agreed to be paid.

(b) The High-Speed Rail Authority, when it has acquired title to any real property for high-speed rail purposes and leases that property for commercial or business uses to the former owner for a term exceeding six months, may secure insurance against the risk of damage or destruction by fire where the former owner requests this coverage and the premium therefor is included in the rental agreed to be paid.

(Amended by Stats. 2013, Ch. 132, Sec. 1. Effective January 1, 2014.)



11007.4

(a) As used in this section:

(1) “Employee” includes an officer, employee, or servant, whether or not compensated, but does not include an independent contractor.

(2) “Employment” includes office or employment.

(3) “Injury” means death, injury to a person, damage to or loss of property, or any other injury that a person may suffer to his person, reputation, character, feelings or estate, of such a nature that it would be actionable if inflicted by a private person.

(b) Except for a liability which may be insured against pursuant to Division 4 (commencing with Section 3201) of the Labor Code, any state agency may, subject to Section 11007.7:

(1) Insure itself against all or any part of any tort or inverse condemnation liability.

(2) Insure any employee of the state against all or any part of his liability for injury resulting from an act or omission in the scope of his employment.

(3) Insure against the expense of defending a claim against the state agency or its employee, whether or not liability exists on such claim.

(c) The insurance authorized by this section may be provided by:

(1) Self-insurance, which may be, but is not required to be, funded by appropriations to establish or maintain reserves for self-insurance purposes.

(2) Insurance in any insurer authorized to transact such insurance in this state.

(3) Insurance secured in accordance with Chapter 6 (commencing with Section 1760) of Part 2 of Division 1 of the Insurance Code.

(4) Any combination of insurance authorized by paragraphs (1), (2) and (3).

(d) The authority provided by this section to insure does not affect any other statute that authorizes or requires any state agency to insure against its liability or the liability of its employees. Except as otherwise provided in Section 11007.7, no other statute limits or restricts the authority to insure under this section.

(e) Neither the authority provided by this section to insure, nor the exercise of such authority, shall:

(1) Impose any liability on the state or an employee thereof unless such liability otherwise exists.

(2) Impair any defense the state or an employee thereof otherwise may have.

(Amended by Stats. 1971, Ch. 140.)



11007.5

Any state agency, with the approval of the Department of General Services, may secure insurance protecting the state against loss by burglary, robbery, theft, or embezzlement of funds or securities belonging to the state which are in the possession or control of the agency.

(Amended by Stats. 1965, Ch. 371.)



11007.6

Any state agency may, subject to rules and regulations of the California Victim Compensation and Government Claims Board, insure its officers and employees not covered by Part 2.6 (commencing with Section 19815) of Division 5 against injury or death incurred while flying on state business in any, except regularly scheduled, passenger aircraft.

(Amended by Stats. 2006, Ch. 538, Sec. 243. Effective January 1, 2007.)



11007.7

(a) The procurement of insurance or official bonds by any state agency shall be subject to approval of the Department of General Services. Any procurement of this type, upon request of the state agency concerned, may be made by the Department of General Services on behalf of the agency.

(b) Whenever the procurement of insurance or official bonds for, or on behalf of, the state is authorized by law and no state agency is specifically authorized to purchase the insurance or official bonds, the Department of General Services may procure the insurance or official bonds.

(c) This section shall not apply to any of the following:

(1) Insurance procured by the Department of Transportation or the California Transportation Commission under Sections 100.7 and 30450 to 30453, inclusive, of the Streets and Highways Code.

(2) Workers’ compensation insurance procured under Section 11870 of the Insurance Code.

(3) Insurance procured by the California State University.

(4) An insurance and risk pooling arrangement formed pursuant to a joint powers agreement as specified in Section 6516.

(Amended by Stats. 1996, Ch. 373, Sec. 2. Effective January 1, 1997.)



11007.8

(a) If a state agency is authorized to procure insurance, that agency may operate and administer a self-insurance program. The agency may contract with the Department of General Services for the development and administration of a self-insurance program.

(b) The department may develop and administer self-insurance programs for any state agency pursuant to its authority under Section 11007.7.

(Added by Stats. 1986, Ch. 1018, Sec. 7.)



11008

Whenever any State agency except the State Compensation Insurance Fund has drawn against any bank account for the payment of any claim and payment of the claim has not been made for a period of six months by reason of the failure of the claimant to present the instrument to the bank, the State agency shall pay the amount of the claim to the Treasurer in trust.

(Added by Stats. 1945, Ch. 111.)



11008.2

Any regulation, order, or other action, adopted, prescribed, taken, or performed by the former Technology, Trade, and Commerce Agency as it existed on December 31, 2003, including any office, division, board, or subdivision of the agency or by an official of the agency in the administration of a program or the performance of a duty, responsibility, or authorization transferred to another state department or agency, shall remain in effect and shall be deemed to be a regulation, order, or action of the agency or department to which the responsibility was transferred.

(Added by Stats. 2004, Ch. 225, Sec. 21. Effective August 16, 2004.)



11008.5

Any program administered in part or whole by the Technology, Trade, and Commerce Agency prior to January 1, 2004, pursuant to an interagency agreement with another state department or agency shall be the responsibility of the other party or parties to that interagency agreement.

(Added by Stats. 2004, Ch. 225, Sec. 22. Effective August 16, 2004.)



11009

Except as otherwise expressly provided by law, the members of State boards and commissions shall serve without compensation, but shall be allowed necessary expenses incurred in the performance of duty.

(Added by Stats. 1945, Ch. 111.)



11010

(a) When a state agency, supported from the General Fund, is required to collect from any person, firm, or corporation a proportionate share of the cost of providing any service, inspection, or audit, that share shall include:

(1) A proration of the cost to the state, as determined by the Department of General Services, of janitor service for the agency and of the charge for rent actually made for space occupied by the agency in a state-owned building or that would be charged that agency were it required to pay rent for that occupancy.

(2) A proration of the administrative costs of the agency, as defined in Section 11270.

(3) The pro rata share of the cost of insuring motor vehicles belonging to the state agency against liability for damages resulting from the ownership or operation of motor vehicles and arising under Article 1 (commencing with Section 17000) of Chapter 1 of Division 9 of the Vehicle Code or, in the discretion of the Director of General Services, an amount that he or she considers equivalent to that pro rata share to be expended by him or her in accordance with law in paying claims under that article and for their investigation, adjustment, defense and administration.

(4) The pro rata cost of workers’ compensation insurance and bonds covering the officers and employees of the state agency.

(5) A proration of the state’s retirement contribution for the employees engaged in providing the services, inspection or audit.

(6) A proration of the state’s contribution toward the cost of medical and hospital care, including administrative costs, and the cost of procuring liability insurance coverage, for the employees engaged in providing the services, inspection or audit.

(7) A proration of the cost of the Attorney General’s services rendered the agency.

(8) A proration of any other costs to the state for providing the service, inspection or audit.

(b) (1) Except as provided in paragraphs (2) and (3), notwithstanding any other provision of law, no state agency, supported from the General Fund, shall levy or collect any fee or charge in an amount that exceeds the estimated actual or reasonable cost of providing the service, inspection, or audit for which the fee or charge is levied or collected, including those costs specified in subdivision (a).

(2) In the event of a conflict between this subdivision and Article 5 (commencing with Section 12990) of Chapter 2 of Division 3 of the Insurance Code, relating to fees charged by the Department of Insurance, the provisions of the Insurance Code shall prevail.

(3) This subdivision shall not apply to any fee or charge whose amount is specified in statute.

(Amended by Stats. 1995, Ch. 685, Sec. 1. Effective January 1, 1996.)



11010.5

(a) Where authority is vested in any state agency to contract on behalf of the state, such authority shall include the power, by mutual consent of the contracting parties, to terminate, amend, or modify any contract within the scope of such authorization heretofore or hereafter entered into by such state agency. The modification, amendment, or termination of any contract subject by law to the approval of the Department of General Services, Director of General Services, or other state agency, shall also be subject to such approval.

(b) Subdivision (a) of this section does not apply to contracts entered into pursuant to any statute expressly requiring that such contracts be let or awarded on the basis of competitive bids. Contracts required to be let or awarded on the basis of competitive bids pursuant to any such statute may be terminated, amended, or modified only if such termination, amendment, or modification is so provided in the contract or is authorized under provision of law other than this subdivision. The compensation payable if any for such amendments and modifications shall be determined as provided in the contract. The compensation payable if any in the event the contract is so terminated shall be determined as provided in the contract or applicable statutory provision providing for such termination.

(c) Contracts of state agencies may include provisions for termination for environmental considerations at the discretion of such state agencies.

(Amended by Stats. 1973, Ch. 1074.)



11011

(a) On or before December 31 of each year, each state agency shall make a review of all proprietary state lands, other than tax-deeded land, land held for highway purposes, lands under the jurisdiction of the State Lands Commission, land that has escheated to the state or that has been distributed to the state by court decree in estates of deceased persons, and lands under the jurisdiction of the State Coastal Conservancy, over which it has jurisdiction to determine what, if any, land is in excess of its foreseeable needs and report thereon in writing to the Department of General Services. These lands shall include, but not be limited to, the following:

(1) Land not currently being utilized, or currently being underutilized, by the state agency for any existing or ongoing state program.

(2) Land for which the state agency has not identified any specific utilization relative to future programmatic needs.

(3) Land not identified by the state agency within its master plans for facility development.

(b) Jurisdiction of all land reported as excess shall be transferred to the Department of General Services, when requested by the director of that department, for sale or disposition under this section or as may be otherwise authorized by law.

(c) The Department of General Services shall report to the Legislature annually, the land declared excess and request authorization to dispose of the land by sale or otherwise.

(d) The Department of General Services shall review and consider reports submitted to the Director of General Services pursuant to Section 66907.12 of this code and Section 31104.3 of the Public Resources Code prior to recommending or taking any action on surplus land, and shall also circulate the reports to all agencies that are required to report excess land pursuant to this section. In recommending or determining the disposition of surplus lands, the Director of General Services may give priority to proposals by the state that involve the exchange of surplus lands for lands listed in those reports.

(e) Except as otherwise provided by any other law, whenever any land is reported as excess pursuant to this section, the Department of General Services shall determine whether or not the use of the land is needed by any other state agency. If the Department of General Services determines that any land is needed by any other state agency it may transfer the jurisdiction of this land to the other state agency upon the terms and conditions as it may deem to be for the best interests of the state.

(f) When authority is granted for the sale or other disposition of lands declared excess, and the Department of General Services has determined that the use of the land is not needed by any other state agency, the Department of General Services shall sell the land or otherwise dispose of the same pursuant to the authorization, upon any terms and conditions and subject to any reservations and exceptions as the Department of General Services may deem to be for the best interests of the state. The Department of General Services shall report to the Legislature annually, with respect to each parcel of land authorized to be sold under this section, giving the following information:

(1) A description or other identification of the property.

(2) The date of authorization.

(3) With regard to each parcel sold after the next preceding report, the date of sale and price received, or the value of the land received in exchange.

(4) The present status of the property, if not sold or otherwise disposed of at the time of the report.

(g) Except as otherwise specified by law, the net proceeds received from any real property disposition, including the sale, lease, exchange, or other means, that is received pursuant to this section shall be paid into the Deficit Recovery Bond Retirement Sinking Fund Subaccount, established pursuant to subdivision (f) of Section 20 of Article XVI of the California Constitution, until the time that the bonds issued pursuant to the Economic Recovery Bond Act (Title 18 (commencing with Section 99050)), approved by the voters at the March 2, 2004, statewide primary election, are retired. Thereafter, the net proceeds received pursuant to this section shall be deposited in the Special Fund for Economic Uncertainties.

For purposes of this section, net proceeds shall be defined as proceeds less any outstanding loans from the General Fund, or outstanding reimbursements due to the Property Acquisition Law Money Account for costs incurred prior to June 30, 2005, related to the management of the state’s real property assets, including, but not limited to, surplus property identification, legal research, feasibility statistics, activities associated with land use, and due diligence.

(h) The Director of Finance may approve loans from the General Fund to the Property Acquisition Law Money Account, which is hereby created in the State Treasury, for the purposes of supporting the management of the state’s real property assets.

(i) Any rentals or other revenues received by the department from real properties, the jurisdiction of which has been transferred to the Department of General Services under this section, shall be deposited in the Property Acquisition Law Money Account and shall be available for expenditure by the Department of General Services upon appropriation by the Legislature.

(j) Nothing contained in this section shall be construed to prohibit the sale, letting, or other disposition of any state lands pursuant to any law now or hereafter enacted authorizing the sale, letting, or disposition.

(k) (1) The disposition of a parcel of surplus state real property, pursuant to Section 11011.1, made on an “as is” basis shall be exempt from Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code. Upon title to the parcel vesting in the purchaser or transferee of the property, the purchaser or transferee shall be subject to any local governmental land use entitlement approval requirements and to Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code.

(2) If the disposition of a parcel of surplus state real property, pursuant to Section 11011.1, is not made on an “as is” basis and close of escrow is contingent on the satisfaction of a local governmental land use entitlement approval requirement or compliance by the local government with Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code, the execution of the purchase and sale agreement or of the exchange agreement by all parties to the agreement shall be exempt from Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code.

(3) For the purposes of this subdivision, “disposition” means the sale, exchange, sale combined with an exchange, or transfer of a parcel of surplus state property.

(Amended by Stats. 2009, 2nd Ex. Sess., Ch. 6, Sec. 1. Effective May 21, 2009.)



11011.1

(a) Notwithstanding any other provision of law, except Article 8.5 (commencing with Section 54235) of Chapter 5 of Part 1 of Division 2 of Title 5, the disposal of surplus state real property by the Department of General Services shall be subject to the requirements of this section. For purposes of this section, “surplus state real property” means real property declared surplus by the Legislature and directed to be disposed of by the Department of General Services, including any real property previously declared surplus by the Legislature but not yet disposed of by the Department of General Services prior to the enactment of this section.

(b) (1) The department may dispose of surplus state real property by sale, lease, exchange, a sale combined with an exchange, or other manner of disposition of property, as authorized by the Legislature, upon any terms and conditions and subject to any reservations and exceptions the department deems to be in the best interests of the state.

(2) (A) The Legislature finds and declares that the provision of decent housing for all Californians is a state goal of the highest priority. The disposal of surplus state real property is a direct and substantial public purpose of statewide concern and will serve an important public purpose, including mitigating the environmental effects of state activities. Therefore, it is the intent of the Legislature that priority be given, as specified in this section, to the disposal of surplus state real property to housing for persons and families of low or moderate income, where land is suitable for housing and there is a need for housing in the community.

(B) Surplus state real property that has been determined by the department not to be needed by any state agency shall be offered to any local agency, as defined in subdivision (a) of Section 54221, and then to nonprofit affordable housing sponsors, prior to being offered for sale to private entities or individuals. As used in this subdivision, “nonprofit affordable housing sponsor” means any of the following:

(i) A nonprofit corporation incorporated pursuant to Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code.

(ii) A cooperative housing corporation which is a stock cooperative, as defined by Section 11003.2 of the Business and Professions Code.

(iii) A limited-dividend housing corporation.

(C) The department, subject to this section, shall maintain a list of surplus state real property in a conspicuous place on its Internet Web site. The department shall provide local agencies and, upon request, members of the public, with electronic notification of updates to the list of properties.

(D) To be considered as a potential priority buyer of the surplus state real property, a local agency or nonprofit affordable housing sponsor shall notify the department of its interest in the surplus state real property within 90 days of the department posting on its Internet Web site the notice of the availability of the surplus state real property. The local agency or nonprofit affordable housing sponsor shall demonstrate, to the satisfaction of the department, that the surplus state real property, or portion of that surplus state real property, is to be used by the local agency or nonprofit affordable housing sponsor for open space, public parks, affordable housing projects, or development of local government-owned facilities. When more than one local agency expresses an interest in the surplus state real property, priority shall be given to the local agency that intends to use the surplus state real property for affordable housing. If no agreement or transfer of title occurs, the priority shall next be given to the local agency that intends to use the surplus state real property for open space, public parks, or development of local government-owned facilities. The sales agreement shall be executed by the local agency or nonprofit affordable housing sponsor within 60 days after the director determines the local agency or nonprofit affordable housing sponsor is to receive the surplus state real property. The sale of the surplus state real property to a local agency or nonprofit affordable housing sponsor pursuant to this section shall be completed, and title transferred, within 60 days of the date the department executes the sales agreement, or, if required by law, no later than 60 days after the State Public Works Board has authorized the sale. If the sale of a surplus state real property to a local agency or nonprofit affordable housing sponsor is not completed within the timeframe specified in this subparagraph, then the department shall proceed with the process for disposal to other private entities or individuals.

(c) (1) If more than one local agency desires the surplus state real property for use as an open space, a public park, or the development of a local government-owned facility, the department shall transfer the surplus state real property to the local agency offering the highest price above fair market value. If more than one local agency desires the surplus state real property for use as an affordable housing project, the department shall transfer the surplus state real property to the local agency offering the greatest number of affordable housing units. If more than one nonprofit affordable housing sponsor desires the surplus state real property for use as an affordable housing project, the department shall transfer the surplus state real property to the nonprofit affordable housing sponsor offering the greatest number of affordable housing units.

(2) If no local agency or nonprofit affordable housing sponsor is interested, or an agreement, as provided above, is not reached, then the disposal of the surplus state real property to private entities or individuals shall be pursuant to a public bidding process designed to obtain the highest most certain return for the state from a responsible bidder, and any transaction based on such a bidding process shall be deemed to be the fair market value for the purposes of the reporting requirements pursuant to subdivision (d).

(3) Notwithstanding any other provision of law, the department may sell surplus state real property, or a portion of surplus state real property, to a local agency, or to a nonprofit affordable housing sponsor if no local agency is interested in the surplus state real property, for affordable housing projects at a sales price less than fair market value if the department determines that such a discount will enable the provision of housing for persons and families of low or moderate income. Nothing shall preclude a local agency that purchases the surplus state real property for affordable housing from reconveying the surplus state real property to a nonprofit affordable housing sponsor for development of affordable housing. Transfer of title to the surplus state real property or lease of the surplus state real property for affordable housing shall be conditioned upon continued use of the surplus state real property as housing for persons and families of low and moderate income for at least 40 years and the department shall record a regulatory agreement that imposes affordability covenants, conditions, and restrictions on the surplus state real property. The regulatory agreement shall be a first priority lien on the surplus state real property and last for a period of at least 40 years, and if another state agency is lending funds for a project, a combined regulatory agreement shall be utilized. Notwithstanding any other provision of law, the regulatory agreement shall not be subordinated to any other lien or encumbrance except for any federal loan program the statutes or regulations of which require a first priority lien for that federal loan.

(4) Notwithstanding any other provision of law, the Director of General Services may transfer surplus state real property to a local agency for less than fair market value if the local agency uses the surplus state real property for parks or open-space purposes. The deed or other instrument of transfer shall provide that the surplus state real property would revert to the state if the use changed to a use other than parks or open-space purposes during the period of 25 years after the transfer date. For the purpose of this paragraph, “open-space purposes” means the use of land for public recreation, enjoyment of scenic beauty, or conservation or use of natural resources.

(d) Thirty days prior to executing a transaction for a sale, lease, exchange, a sale combined with an exchange, or other manner of disposition of the surplus state real property for less than fair market value or for affordable housing, or as authorized by the Legislature, the Director of General Services shall report to the chairpersons of the fiscal committees of the Legislature all of the following:

(1) The financial terms of the transaction.

(2) A comparison of fair market value for the surplus state real property and the terms listed in paragraph (1).

(3) The basis for agreeing to terms and conditions other than fair market value.

(e) As to surplus state real property sold or exchanged pursuant to this section, the director shall except and reserve to the state all mineral deposits, as described in Section 6407 of the Public Resources Code, together with the right to prospect for, mine, and remove the deposits. If, however, the director determines that there is little or no potential for mineral deposits, the reservation may be without surface right of entry above a depth of 500 feet, or the rights to prospect for, mine, and remove the deposits shall be limited to those areas of the surplus state real property conveyed that the director determines to be reasonably necessary for the removal of the deposits.

(f) The failure to comply with this section, except for subdivision (d), shall not invalidate the transfer or conveyance of surplus state real property to a purchaser for value.

(g) For purposes of this section, fair market value is established by an appraisal and economic evaluation conducted by the department or approved by the department.

(Amended by Stats. 2010, Ch. 328, Sec. 79. Effective January 1, 2011.)



11011.2

(a) (1) Notwithstanding any other law, including, but not limited to, Sections 11011 and 14670, except as provided in this section, the Department of General Services may lease real property under the jurisdiction of a state agency, department, or district agricultural association, if the Director of General Services determines that the real property is of no immediate need to the state but may have some potential future use to the program needs of the agency, department, or district agricultural association.

(2) The Director of General Services may not lease any of the following real property pursuant to this section:

(A) Tax-deeded land or lands under the jurisdiction of the State Lands Commission.

(B) Land that has escheated to the state or that has been distributed to the state by court decree in estates of deceased persons.

(C) Lands under the jurisdiction of the State Coastal Conservancy or another state conservancy.

(D) Lands under the jurisdiction of the Department of Transportation or the California State University system, or land owned by the Regents of the University of California.

(E) Lands under the jurisdiction of the Department of Parks and Recreation.

(F) Lands under the jurisdiction of the Department of Fish and Game.

(3) A lease entered into pursuant to this section shall be set at the amount of the lease’s fair market value, as determined by the Director of General Services. The Director of General Services may determine the length of term or a use of the lease, and specify any other terms and conditions which are determined to be in the best interest of the state.

(b) The Department of General Services may enter into a long-term lease of real property pursuant to this section that has outstanding lease revenue bonds and for which the real property cannot be disencumbered from the bonds, only if the issuer and trustee for the bonds approves the lease transaction, and this approval takes into consideration, among other things, that the proposed lease transaction does not breach a covenant or obligation of the issuer or trustee.

(c) (1) All issuer- and trustee-related costs for reviewing a proposed lease transaction pursuant to this section, and all other costs of the lease transaction related to the defeasance or other retirement of any bonds, including the cost of nationally recognized bond counsel, shall be paid from the proceeds of that lease.

(2) The Department of General Services shall be reimbursed for any reasonable costs or expenses incurred in conducting a transaction pursuant to this section.

(3) Notwithstanding subdivision (g) of Section 11011, the Department of General Services shall deposit into the General Fund the net proceeds of a lease entered into pursuant to this section, after deducting the amount of the reimbursement of costs incurred pursuant to this section or the reimbursement of adjustments to the General Fund loan made pursuant to Section 8 of Chapter 20 of the 2009–10 Fourth Extraordinary Session from the lease.

(d) The Department of General Services shall transmit a report to each house of the Legislature on or before June 30, 2011, and on or before June 30 each year thereafter, listing every new lease that exceeds a period of five years entered into under the authority of this section and the following information regarding each listed lease:

(1) Lease payments.

(2) Length of the lease.

(3) Identification of the leasing parties.

(4) Identification of the leased property.

(5) Any other information the Director of General Services determines should be included in the report to adequately describe the material provisions of the lease.

(Amended by Stats. 2010, Ch. 328, Sec. 80. Effective January 1, 2011.)



11011.5

(a) If no state or other public entity seeks to obtain title to specific surplus state-owned real property, a state agency authorized to sell that property, except property acquired for state highway purposes, may, with the approval of the Department of General Services, employ a licensed real estate broker who is local with respect to that property for a negotiated commission not to exceed reasonable and customary brokerage commissions applicable to similar privately owned properties in the area in connection with that sale and pay the amount of commission earned by the broker. The commission shall be paid only out of the proceeds of the sale before the proceeds are remitted to the State Treasury. The Director of General Services shall only employ the services of a broker if the director determines that the employment of a broker to sell the property would result in a cost savings to the state. Any state properties sold through the services of a broker shall be reported, along with a comparison of the estimated cost savings obtained through the use of a broker, in the annual surplus property report to the Legislature required pursuant to Section 11011.

(b) Notwithstanding any other law, the state’s selection for the professional services of a licensed real estate broker shall be made on the basis of the location of the property, the broker’s demonstration of knowledge of the local real estate market and success in selling real property in the local market, and on demonstrated competence and the professional qualifications necessary for the satisfactory performance of the services required. To implement this selection method, the state shall adopt specific criteria to determine the competence and qualification for the services to be performed and to evaluate the customary brokerage commission to be charged based on services in the area.

(Amended by Stats. 2013, Ch. 276, Sec. 1. Effective January 1, 2014.)



11011.6

Any local agency or nonprofit affordable housing sponsor that wishes to be considered a priority buyer of the state real property known as Lanterman Developmental Center, located at 3530 Pomona Boulevard in Pomona, Los Angeles County, which has been declared to be surplus state real property pursuant to Section 11011, shall, in addition to the requirements of Section 11011.1, demonstrate to the department that the property, or a portion of that property, will be used by the local agency or nonprofit affordable housing sponsor for the development of projects that create sustainable employment opportunities of benefit to the area and region in which the property is located.

(b) Notwithstanding any other law, the state real property known as Lanterman Developmental Center, located at 3530 Pomona Boulevard in Pomona, Los Angeles County, which has been declared to be surplus state real property pursuant to Section 11011, shall not be prezoned, zoned, or rezoned unless the Department of General Services requests that the property be rezoned or approves the rezoning of the property.

(Added by Stats. 2014, Ch. 515, Sec. 1. Effective January 1, 2015.)



11011.7

All real property acquired for park and recreation purposes by the state which was formerly part of Camp Pendleton shall be used solely for park and recreation purposes and no part thereof shall be declared surplus or disposed of.

(Added by Stats. 1971, Ch. 1377.)



11011.11

(a) The Legislature finds and declares as follows:

(1) There is no complete inventory of all state real property holdings containing information on present use, characteristics of the holding, or its value.

(2) Both the Auditor General and the California Commission on State Government Organization and Economy have found that there is state-owned real property which is presently unused and should be declared surplus, and that there is little or no internal or external review to determine if lands could be declared surplus.

(3) The Auditor General, in a report entitled “California Could Earn Millions of Dollars from Better Management of its Excess Land,” also found that the state is losing money by retaining property which is not being used. This deprives the General Fund of revenues which could be generated by the sale or transfer of surplus land.

(b) It is the intent of the Legislature to improve the state’s management of its real property holdings by delegating to the Department of General Services the responsibility for maintaining a central inventory of the state’s real property holdings.

(c) It is also the intent of the Legislature that the staff of the Office of Space and Real Estate Services of the Department of General Services be utilized for the implementation of Section 11011.15.

(Added by Stats. 1986, Ch. 907, Sec. 1.)



11011.13

For purposes of Section 11011.15, the following definitions shall apply:

(a) “Agency” means a state agency, department, division, bureau, board, commission, district agricultural association, and the California State University. “Agency” does not mean the Legislature, the University of California, the State Lands Commission, or the Department of Transportation.

(b) “Fully utilized” means that 100 percent of the property is being appropriately utilized by a program of an agency every business day of the year.

(c) “Partially utilized” means one or more of the following:

(1) Less than 100 percent of the property is appropriately utilized by a program of an agency.

(2) The property is not used every business day of the year by an agency.

(3) The property is used by other nonstate governmental entities or private parties.

(d) “Excess land” means property that is no longer needed for either an existing or ongoing state program or a function of an agency.

(Amended by Stats. 2010, Ch. 330, Sec. 1. Effective January 1, 2011.)



11011.14

(a) Notwithstanding any other provision of law, the Director of General Services shall transfer title of state Building 101, the former Lake Norconian Club Hotel in Norco and previously operated by the Department of Corrections as a minimum security facility, to the City of Norco.

(b) The transfer shall be completed at no cost to the City of Norco, other than costs incurred related to the actual transfer, including, but not limited to, any survey costs, title transfer fees, and staff time of department employees, which shall be paid by the City of Norco.

(c) As a condition of the transfer, the City of Norco shall do both of the following:

(1) No later than January 1, 2006, present to, and obtain approval of, the Department of Corrections, in consultation with the Department of General Services, a final plan for the future use of state Building 101. The plan shall include a financial plan and specific benchmarks that the city will be required to meet at the end of each year of ownership, commencing with the date that is one year after the date of transfer.

(2) Accept the property in its current condition as is and release and discharge the state from any future liability associated with the property.

(d) As a condition of the transfer, the Department of General Services shall be transmitted a copy of a resolution adopted by the City Council of Norco and the Board of Supervisors of Riverside County in support of the final plan.

(e) Title to state Building 101 shall revert to the state at no cost if the Department of Corrections, in consultation with the Department of General Services, determines that the City of Norco has not complied with its final plan for the use of state Building 101.

(f) In maintaining state Building 101, the City of Norco shall agree to comply with all statutes and regulations pertaining to maintenance and ownership of structures registered with the National Register of Historic Places and the California Register of Historic Resources.

(Added by Stats. 2002, Ch. 746, Sec. 1. Effective January 1, 2003.)



11011.15

(a) The Department of General Services shall maintain a complete and accurate statewide inventory of all real property held by the state and categorize that inventory by agency and geographical location. The inventory shall include all information furnished by agencies pursuant to subdivision (b) and the University of California pursuant to Section 11011.17. The inventory shall be updated annually.

(b) Each agency shall furnish the department, in the format specified by the department, a record of each parcel of real property that it possesses. Each agency shall update its real property holdings through December 31 of the previous year, reflecting any changes, by July 1 of each year. This record shall include, but is not limited to, all of the following information:

(1) The location of the property within the state and the county, the size of the property, including its acreage, and any other relevant property data which the department deems necessary. This latter requirement shall be uniformly applied to all agencies.

(2) The date of the acquisition of the real property, if available.

(3) The manner in which the property was acquired and the purchase price, if available.

(4) A detailed description of the current uses of the property, including specific programmatic uses, and whether the property is fully utilized, partially utilized, or excess, with regard to either an existing or ongoing program of the agency. The agency shall also provide a detailed description of every lease, license, or other agreement relating to the use of the property.

(5) Any projected future uses of the property during the next five years, as identified pursuant to the five-year infrastructure plan or the agency’s master plan. If the property is not included in the five-year infrastructure plan or the agency’s master plan, or is identified as partially utilized or excess pursuant to paragraph (4), the agency shall provide detailed information regarding the need to continue ownership or management of the property. In the case of land held for state park use, for which the projected use would exceed a five-year period, the projected use and estimated date of construction or use shall be furnished.

(6) A concise description of each major structure located on the property.

(7) The estimated value of real property declared surplus by the agency and real property where the agency has not identified a current or potential use.

(c) The department shall prepare a separate report and shall update the report annually of all properties declared surplus or properties with no identified current or projected use. The report shall be made available upon request.

(d) The head of each agency shall also certify, on or before July 1 annually, that the agency has accurately and completely reported all property information required by this section and that it has identified any excess property pursuant to Section 11011. The Department of General Services shall maintain the certification notices in a conspicuous place on its Internet Web site.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 20, Sec. 5. Effective July 28, 2009.)



11011.16

The inventory prepared pursuant to Section 11011.15 shall contain the following additional information:

(a) A description of the exact current and projected use of, and the extent of the use for, each property included therein that has been identified by the Department of General Services as warranting further development consideration.

(b) An estimated value for each property located in a metropolitan area that either has commercial applications or is not currently in use or has no projected use and that has been identified by the department as warranting further development consideration.

(Added by Stats. 1991, Ch. 869, Sec. 1. Effective October 14, 1991.)



11011.17

(a) The University of California, by July 1, 1988, shall furnish the department, in a uniform format specified by the department, a record of each parcel of real property which it possesses. The University of California shall update its record of real property holdings, reflecting any changes, by July 1 of each year. This record shall include the following information:

(1) The location of the property within the state and the county, the size of the property, including its acreage and any other relevant property data.

(2) The date of acquisition of the real property, if available.

(3) The manner in which the property was acquired and the purchase price, if available.

(4) A description of the current uses of the property and any projected future uses.

(5) A concise description of each major structure on the property.

(6) The estimated value of real property declared surplus by the University of California. Where an actual appraisal is available it may be used, but it is not required.

(b) For property used or possessed by the University of California as a campus, medical center, agricultural experiment station, part of the Natural Reserve System or government owned national laboratory, the record shall only include information required by paragraphs (1), (4), (5), and (6).

(Added by Stats. 1986, Ch. 907, Sec. 4.)



11011.18

The Department of Transportation, by July 1, 2002, shall furnish to the Department of General Services a record of each parcel of real property that it possesses, including lands, buildings, office buildings, maintenance stations, equipment yards, and parking facilities. This furnishing requirement shall not apply to existing highways. The record shall be furnished by the Department of Transportation to the Department of General Services in a uniform format specified by the Department of General Services. The Department of General Services shall consult with the Department of Transportation on the development of the uniform format. The Department of Transportation shall update its record of these real property holdings, reflecting any changes, by July 1 of each year. The record shall include the following information:

(a) The location of the property within the state and county, the size of the property, including its acreage, and any other relevant property data.

(b) The date of acquisition of the real property, if available.

(c) The manner in which the property was acquired and the purchase price, if available.

(d) A description of the current uses of the property and any projected future uses, if available.

(e) A concise description of each major structure on the property.

(Amended by Stats. 2007, Ch. 59, Sec. 1. Effective January 1, 2008.)



11011.19

(a) The State Lands Commission, by July 1, 2011, shall furnish to the Department of General Services a record of each parcel of real property that it possesses that is not already being tracked by the statewide property inventory database. This furnishing requirement shall not apply to public trust lands. The record shall be furnished by the State Lands Commission to the Department of General Services in a uniform format specified by the Department of General Services. The Department of General Services shall consult with the State Lands Commission on the development of the uniform format. The State Lands Commission shall update its record of these real property holdings, reflecting any changes occurring by December 31 of the previous year, by July 1 of each year. Except as provided in subdivision (b), the record shall include all of the following information:

(1) The location of the property within the state and county, the size of the property, including its acreage, and any other relevant property data.

(2) The date of acquisition of the real property, if available.

(3) The manner in which the property was acquired and the purchase price, if available.

(4) A description of the current uses of the property and any projected future uses, if available.

(5) A concise description of each major structure on the property.

(b) For school lands held in trust by the State Lands Commission, the record shall include the location of the property within the state and county and the size of the property, including its acreage.

(Added by Stats. 2010, Ch. 330, Sec. 2. Effective January 1, 2011.)



11011.20

(a) Any private person or private company which advertises that it provides information or services regarding the sale or purchase of public property of any kind shall prominently indicate in the advertisement and any other presentation that the person or company is not a government official or a government agency.

(b) Failure on the part of any private person or private company to prominently indicate in the advertisement and any other presentation that the person or company is not a government agency shall constitute an unfair business practice within the meaning and for the purposes of Section 17200 of the Business and Professions Code, but is not a crime.

(Added by Stats. 1990, Ch. 683, Sec. 1.)



11011.21

(a) The Legislature finds and declares that the Department of General Services has, pursuant to former Section 11011.21, as added by Section 8 of Chapter 150 of the Statutes of 1994, and amended by Section 15 of Chapter 422 of the Statutes of 1994, developed an inventory, known as the Surplus Property Inventory, of state-owned properties that are either surplus to the needs of the state in their entirety or are being used for a state program and some portions of the property are unused or underutilized.

(b) State agencies, when purchasing real property, shall review the Surplus Property Inventory and purchase, lease, or trade property on that list, if possible, prior to purchasing property not on the Surplus Property Inventory.

(c) The Department of General Services may sell, lease, exchange, or transfer for current market value, or upon terms and conditions as the Director of General Services determines are in the best interest of the state, all or part of properties as follows:

Parcel 1.Approximately 292 acres with improvements thereon, known as the Agnews Developmental Center-West Campus, bounded by Lick Mill Blvd., Montague Expressway, Lafayette Street and Hope Drive, in Santa Clara, Santa Clara County.

Parcel 2.Approximately 56 acres known as a portion of the Agnews Developmental Center-East Campus, located between the Agnews Developmental Center and Coyote Creek, in San Jose, Santa Clara County.

Parcel 3.Approximately 102 acres with improvements thereon, known as the Stockton Developmental Center, located at 510 E. Magnolia Street, in Stockton, San Joaquin County.

Parcel 6.Approximately 33.56 acres with improvements thereon, known as the California Highway Patrol Motor Transport Facility and Shop, located at 2800 Meadowview Road, in Sacramento, Sacramento County.

Parcel 7.Approximately 1.03 acres of land, not including improvements thereon, located at 1614 O Street, in Sacramento, Sacramento County, and leased by the Department of General Services to the Capital Area Development Authority for development of the 17th Street Commons condominiums.

Parcel 8.Approximately 2 acres of land, not including improvements thereon, located on a portion of block 273 bound by 10th, 11th, P, and Q Streets, in Sacramento, Sacramento County, and leased by the Department of General Services to the Capital Area Development Authority for development of the Somerset Parkside condominiums.

Parcel 9.Approximately 1.76 acres of land, not including improvements thereon, located on the south 1/2 of block bound by 15th, 16th, O, and P Streets and the south 1/4 of block bound by 14th, 15th, O, and P Streets, in Sacramento, Sacramento County, and leased by the Department of General Services to the Capital Area Development Authority for development of the Stanford Park condominiums.

Parcel 10.Approximately 1.18 acres of land, not including improvements thereon, located on the north 1/2 of block bound by 9th, 10th, Q, and R Streets, in Sacramento, Sacramento County, and leased by the Department of General Services to the Capital Area Development Authority for development of the Saratoga Townhomes.

Parcel 11.Approximately 3.66 acres including improvements thereon, known as the Department of General Services, Junipero Serra State Office Building, located at 107 S. Broadway, in Los Angeles, Los Angeles County.

Parcel 12.Approximately 32 acres including improvements thereon, being a portion of the State Department of Developmental Services Fairview Developmental Center, located at 2501 Harbor Blvd., in Costa Mesa, Orange County.

Parcel 13.Approximately 3.6 acres, with improvements thereon. Entire structure used as the Delano Armory by the Military Department, located at 705 South Lexington Street, in Delano, Kern County.

Parcel 16.Approximately 1,720 acres of agricultural land, being a portion of the Department of Corrections’ Imperial South Centinella Prison, located at 2302 Brown Road, in Imperial, Imperial County, which shall only be available for lease.

Parcel 17.Approximately 800 acres of agricultural land, being a portion of the Department of Corrections’ Imperial North Calipatria Prison, located at 7018 Blair Road, in Calipatria, Imperial County, which shall only be available for lease.

(d) The Department of General Services shall be reimbursed for any cost or expense incurred in the disposition of any parcels.

(e) Notices of every public auction or bid opening shall be posted on the property to be sold pursuant to this section, and shall be published in a newspaper of general circulation published in the county in which the real property to be sold is situated.

(f) Any sale, exchange, lease, or transfer of a parcel described in this section is exempt from Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code.

(g) As to any property sold pursuant to this section consisting of 15 acres or less, the Director of General Services shall except and reserve to the state all mineral deposits possessed by the state, as defined in Section 6407 of the Public Resources Code, below a depth of 500 feet, without surface rights of entry. As to property sold pursuant to this section consisting of more than 15 acres, the director shall except and reserve to the state all mineral deposits, as defined in Section 6407 of the Public Resources Code, together with the right to prospect for, mine, and remove the deposits. The rights to prospect for, mine, and remove the deposits shall be limited to those areas of the property conveyed that the director, after consultation with the State Lands Commission, determines to be reasonably necessary for the removal of the deposits.

(h) The net proceeds of any moneys received from the disposition of any parcels described in this section shall be deposited in the General Fund.

(Amended by Stats. 2002, Ch. 974, Sec. 1. Effective January 1, 2003.)



11011.24

(a) Except as provided in subdivisions (b) and (c), the Director of General Services may sell or exchange, pursuant to Section 11011.1, at fair market value based upon an appraisal approved by the Department of General Services, only to the County of Napa, upon those terms and conditions and subject to those reservations and exceptions the director determines are in the best interests of the state, all or any part of the following real property, by January 1, 2015, after which date, if not sold or exchanged to the County of Napa, the property is no longer surplus and shall not be available for sale or exchange:

Approximately 850 acres of property, currently leased to or controlled by the County of Napa as part of Skyline Park, located at the Napa State Hospital, 2100 Napa Vallejo Highway, Napa, in the County of Napa.

(b) An agreement for the sale or exchange of the property identified in, and pursuant to, subdivision (a), shall require the County of Napa to retain title to the entire property sold or exchanged for use as a park or wilderness preserve, or in the event of the future sale or exchange of that property by the County of Napa, shall require the County of Napa, by recorded easement, to limit future uses of the property to a park or wilderness preserve.

(c) An agreement for the sale or exchange of the property identified in, and pursuant to, subdivision (a), shall preserve Napa State Hospital’s ownership and use of the property known as Camp Coombs, and Camp Coombs shall not be part of the sale or exchange of the property. An agreement for the sale or exchange of the property shall include an easement, that shall be recorded, that provides Napa State Hospital with access to Camp Coombs.

(d) The Department of General Services shall be reimbursed for any cost or expense incurred in the disposition of the property described in subdivision (a) from the proceeds of the disposition. The net proceeds of any moneys received from the disposition of the property shall be paid into the Deficit Recovery Bond Retirement Sinking Fund Subaccount, as established by subdivision (f) of Section 20 of Article XVI of the California Constitution.

(e) The County of Napa may enter into an agreement with a nonprofit land trust or nonprofit conservation entity for the purpose of sharing the costs associated with making the sale or exchange authorized by this section, provided that all the requirements of this section, including, but not limited to, those of subdivision (b), are met.

(Added by Stats. 2010, Ch. 595, Sec. 2. Effective January 1, 2011.)



11011.25

(a) Notwithstanding any other provision of law, the Director of General Services shall transfer to the County of Ventura, no later than October 1, 1998, and upon approval by the county board of supervisors, the approximately 57 acre noncontiguous parcel of the Camarillo State Hospital property located on Lewis Road in Ventura County.

(b) The transfer shall be completed at no cost to the County of Ventura, other than reasonable costs incurred by the Department of General Services in performing the transfer.

(c) As a condition of the transfer, the County of Ventura shall agree to assume the state’s position as lessor of the property and comply with all terms and conditions of any lease in effect on the property at the time of transfer.

(d) As a condition of receiving the property at no cost, the County of Ventura shall accept the property as is, and shall maintain the property in perpetuity for public use for public facilities operated by the county, or for the operation of nonprofit uses for publicly funded programs. Notwithstanding any other provision of law that limits reversionary rights to real property, including, but not limited to, Chapter 5 (commencing with Section 885.010) of Title 5 of Part 2 of Division 2 of the Civil Code, title to this property shall revert to the possession, control, and ownership of the state should this condition be violated. This condition shall be included in the quitclaim deed to the County of Ventura.

(Added by Stats. 1998, Ch. 393, Sec. 2. Effective August 24, 1998.)



11011.26

The Director of General Services, subject to the approval of the State Public Works Board and specific authorization by the Legislature that may be provided for in the Budget Bill, may exchange with the City of Santa Maria, at fair market value, and upon terms and conditions the director deems to be in the best interests of the state, state real property under the jurisdiction of the Department of Motor Vehicles located at 523 South McClellan Street, in the City of Santa Maria, for a land-for-land exchange, build-to-suit lease with a purchase option, new lease purchase agreement, existing leased facility, or any other equitable exchange to be occupied by the Department of Motor Vehicles. The city shall be responsible for all administrative costs associated with the exchange of properties. If the exchange is completed with the city, then the city shall reimburse the Department of General Services for any cost or expense associated with the department’s review and approval of the appraisal, conveyance, and acquisition documents. If the exchange is not completed by January 1, 2010, the director may enter into an exchange agreement with parties other than the City of Santa Maria, at fair market value, and upon terms and conditions the director deems to be in the best interests of the state, to meet the objectives of this section, subject to the approval of the State Public Works Board and funding under the Budget Bill.

(Added by Stats. 2007, Ch. 448, Sec. 1. Effective January 1, 2008.)



11011.27

(a) Notwithstanding any other law, the department may advertise and award contracts for services related to the disposition of real property, in accordance with this section.

(b) For purposes of this section, the following definitions shall apply:

(1) “Qualified firm” means an individual, firm, or combination of firms and individuals having appropriate expertise and knowledge related to due diligence investigations, land use planning, real estate development, entitlement, appraisals, real estate economics and valuation, marketing, public relations, auctioning, and other related matters involved in the disposal, reuse, leasing, and sale of real property.

(2) “Prequalified list” means a list of firms that possess the qualifications established by the department to perform specific types of services needed by the department pursuant to this section.

(c) The department may establish prequalified lists in accordance with the following process:

(1) For each type of work for which the department elects to use this process for the advertising and awarding of contracts, the department may request statements of qualifications from interested firms. The request for statements of qualifications shall be announced statewide through the State Contracts Register and any applicable publications of appropriate professional societies. Each announcement shall describe the general scope of services to be provided within each category for contracts for services that the department anticipates may be awarded during the period covered by the announcement.

(2) The department shall evaluate the statements of qualifications, and create a list of the most qualified firms that meet the criteria established and published by the department. Discussions may be held regarding each firm’s qualifications with all listed firms. The department shall maintain lists of prequalified firms, which shall be updated at least every two years from the date the lists are established to allow for additional firms to be added. The department may, at its discretion, add qualified firms more frequently than every two years.

(3) As specific real properties are identified by the department as being eligible for contracting during the time period that the prequalified lists are valid, the department shall contact at least three qualified firms in each category of services desired by the department for the real property disposition, to determine if those qualified firms have sufficient staff and are available for performance of a specific project. If the qualified firm that is contacted is not available, the department shall continue to contact qualified firms on the prequalified list, in the order the firms appear on the list, until at least three available qualified firms are identified. If a category on the prequalified list has less than three qualified firms, the department may utilize other firms on the prequalified list that are included in a different category on the list, if those firms are able to provide the desired services.

(4) Once the department has identified interested firms from the prequalified list, it shall solicit cost proposals from those prequalified firms. The department shall negotiate a contract for the services with the best qualified firm at compensation the department deems fair and reasonable to the state.

(5) If the department is unable to negotiate a satisfactory contract with the identified qualified firm, negotiations with that qualified firm shall be terminated and negotiations shall be undertaken with the next qualified firm on the prequalified list that is available to perform the contract. If a satisfactory contract cannot be negotiated with the second identified qualified firm, negotiations may be terminated and the negotiation process shall be continued with the remaining qualified firms. If the department is unable to negotiate a satisfactory contract with a qualified firm on three separate occasions, the department may remove that qualified firm from the prequalified list.

(d) Contracts for services that the department elects to advertise and award in accordance with this section are not subject to Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code and shall not include services defined in Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Added by Stats. 2009, Ch. 295, Sec. 1. Effective January 1, 2010.)



11011.28

(a) The Director of General Services may sell or lease, pursuant to Section 11011.1, at market value based upon an appraisal approved by the Department of General Services, to the County of Los Angeles, upon those terms and conditions and subject to those reservations and exceptions the director determines are in the best interests of the state, all or any part of the following real property, by January 1, 2015, after which date, if the property has not been sold to the county, the director may sell to any other party other than the County of Los Angeles, at market value through a competitive bid process:

Approximately 27 acres of property, known as the Southern Youth Correctional Reception Center and Clinic, currently controlled by the California Department of Corrections and Rehabilitation, located at 13200 South Bloomfield Avenue, Norwalk, in the County of Los Angeles.

(b) To the extent bonds issued by the State Public Works Board involve the property to be sold or leased pursuant to this section, all issuer- and trustee-related costs associated with the review of any proposed sale or lease, together with the costs related to the defeasance or retirement of any bonds, which may include the cost of nationally recognized bond counsel, shall be paid from the proceeds of any sale or lease authorized by this section.

(Added by Stats. 2012, Ch. 41, Sec. 6. Effective June 27, 2012.)



11012

Whenever any state agency, including, but not limited to, state agencies acting in a fiduciary capacity, is authorized to invest funds, or to sell or exchange securities, prior approval of the Department of Finance to the investment, sale, or exchange shall be secured.

Every state agency shall furnish the Department of Finance with the reports and in the form, relating to the funds or securities, their acquisition, sale, or exchange, as may be requested by the Department of Finance from time to time.

This section does not apply to the following state agencies:

(a) Any state agency if issuing or dealing in securities authorized to be issued by it.

(b) The State Treasurer.

(c) The Regents of the University of California.

(d) Employment Development Department.

(e) Department of Veterans Affairs.

(f) Hastings College of Law.

(g) Board of Administration of the Public Employees’ Retirement System.

(h) State Compensation Insurance Fund.

(i) California Transportation Commission and Department of Transportation if acting in accordance with bond resolutions adopted under the California Toll Bridge Authority Act (Chapter 1 (commencing with Section 30000) of Division 17 of the Streets and Highways Code) prior to September 15, 1945.

(j) Teachers’ Retirement Board of the State Teachers’ Retirement System.

(k) State Athletic Commission if acting pursuant to Section 18882 of the Business and Professions Code with respect to the Boxers’ Pension Fund.

(Amended by Stats. 2001, Ch. 776, Sec. 4. Effective January 1, 2002.)



11012.5

(a) The Director of General Services may exercise the option to accelerate the vesting of title in the state as set forth in the lease purchase agreement dated as of December 29, 1993, of the land and buildings located in the City and County of Sacramento, California, consisting of the entire office building located at 450 “N” Street containing approximately 616,730 gross square feet, a parking garage, including approximately 711 exclusive parking spaces, on the block bounded by “N” Street and “O” Street, 4th Street and 5th Street, and all associated improvements, for a price not to exceed eighty-one million dollars ($81,000,000).

(b) (1) The State Public Works Board may issue revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800)) to finance the acquisition of the facilities authorized by subdivision (a) by exercise of the option to accelerate.

(2) The Department of General Services and the State Public Works Board may borrow funds for the acquisition and related project costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313.

(3) The amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold shall equal the cost of acquisition by exercise of the option to accelerate, any additional sums necessary to pay interim and permanent financing costs and costs of issuance of the bonds. The additional amount may include interest, a reasonable required reserve fund, and the Department of General Services’ costs and expenses incurred with the exercise of the option to accelerate.

(c) In the event the bonds authorized for the projects are not sold, the Department of General Services shall adjust the Service Revolving Fund by an amount sufficient to repay any loans made by the Pooled Money Investment Account.

(d) Notwithstanding Section 13340, funds derived from the interim and permanent financing or refinancing of the facilities specified in this section are hereby continuously appropriated without regard to fiscal years for these purposes.

(Added by Stats. 2006, Ch. 69, Sec. 2. Effective July 12, 2006.)



11013

The director of any state department, subject to approval of the Department of General Services, may establish and maintain, or by contract or otherwise cause to be established and maintained by any person or organization, at any institution under the jurisdiction of such department, a store or canteen for the sale to, or for the benefit of, inmates, patients and other persons entitled to institutional services, or employees of such institution, of candies, tobacco products, packaged food, nonalcoholic beverages and other articles. Such stores or canteens shall be conducted subject to rules and regulations of the department and rental, utilities and service charges shall be fixed and collected from such stores or canteens in an amount sufficient to reimburse the institution for its costs in connection with such store or canteen. The store or canteen when conducted by the institution or under the direction of the superintendent thereof, shall be operated on a nonprofit basis. Any profit derived by the institution from any store or canteen shall be deposited for the use and benefit of said inmates, patients or persons entitled to institutional services.

This section shall not apply to any institution at which a store or canteen is authorized to be established under existing law.

(Amended by Stats. 1965, Ch. 371.)



11014

(a) In exercising the powers and duties granted to and imposed upon it, any state agency may construct and maintain communication lines as may be necessary.

(b) In providing communications and necessary powerlines in connection with activities under subdivision (a), the agency, with the approval of the Department of General Services, may enter into contracts with owners of similar facilities for use of their facilities, such as pole lines, and provisions may be made for indemnification and holding harmless of the owners of those facilities by reason of this use. Insurance may be purchased by the Department of General Services, upon request of the agency, to protect the state against loss or expense arising out of the contract.

(c) Any claim for damages arising against the state under this section shall be presented to the California Victim Compensation and Government Claims Board in accordance with Sections 905.2 and 945.4, and if not covered by insurance as provided under subdivision (b), the claim shall be payable only out of funds appropriated by the Legislature for this purpose. If the state elects to insure its liability under this section, the California Victim Compensation and Government Claims Board may automatically deny that claim.

(Amended by Stats. 2006, Ch. 538, Sec. 244. Effective January 1, 2007.)



11015

No state funds under the control of an officer or employee of the state, or of any agency thereof, shall ever be used for membership or for any participation involving a financial payment or contribution, on behalf of the state agency, or any individual employed by or associated therewith, in any private organization whose membership practices are discriminatory on the basis of any characteristic listed or defined in Section 11135. This section does not apply to any public funds which have been paid to an individual employee or officer as salary.

(Amended by Stats. 2007, Ch. 568, Sec. 31. Effective January 1, 2008.)



11015.5

(a) On or after July 1, 2001, unless otherwise authorized by the Department of Information Technology pursuant to Executive Order D-3-99, every state agency, including the California State University, that utilizes any method, device, identifier, or other data base application on the Internet to electronically collect personal information, as defined in subdivision (d), regarding any user shall prominently display the following at least one anticipated initial point of communication with a potential user, to be determined by each agency, and in instances when the specified information would be collected:

(1) Notice to the user of the usage or existence of the information gathering method, device, identifier, or other data base application.

(2) Notice to the user of the type of personal information that is being collected and the purpose for which the collected information will be used.

(3) Notice to the user of the length of time that the information gathering device, identifier, or other data base application will exist in the user’s hard drive, if applicable.

(4) Notice to the user that he or she has the option of having his or her personal information discarded without reuse or distribution, provided that the appropriate agency official or employee is contacted after notice is given to the user.

(5) Notice to the user that any information acquired by the state agency, including the California State University, is subject to the limitations set forth in the Information Practices Act of 1977 (Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code).

(6) Notice to the user that state agencies shall not distribute or sell any electronically collected personal information, as defined in subdivision (d), about users to any third party without the permission of the user.

(7) Notice to the user that electronically collected personal information, as defined in subdivision (d), is exempt from requests made pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(8) The title, business address, telephone number, and electronic mail address, if applicable, of the agency official who is responsible for records requests, as specified by subdivision (b) of Section 1798.17 of the Civil Code, or the agency employee designated pursuant to Section 1798.22 of that code, as determined by the agency, who is responsible for ensuring that the agency complies with requests made pursuant to this section.

(b) A state agency shall not distribute or sell any electronically collected personal information about users to any third party without prior written permission from the user, except as required to investigate possible violations of Section 502 of the Penal Code or as authorized under the Information Practices Act of 1977 (Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code). Nothing in this subdivision shall be construed to prohibit a state agency from distributing electronically collected personal information to another state agency or to a public law enforcement organization in any case where the security of a network operated by a state agency and exposed directly to the Internet has been, or is suspected of having been, breached.

(c) A state agency shall discard without reuse or distribution any electronically collected personal information, as defined in subdivision (d), upon request by the user.

(d) For purposes of this section:

(1) “Electronically collected personal information” means any information that is maintained by an agency that identifies or describes an individual user, including, but not limited to, his or her name, social security number, physical description, home address, home telephone number, education, financial matters, medical or employment history, password, electronic mail address, and information that reveals any network location or identity, but excludes any information manually submitted to a state agency by a user, whether electronically or in written form, and information on or relating to individuals who are users serving in a business capacity, including, but not limited to, business owners, officers, or principals of that business.

(2) “User” means an individual who communicates with a state agency or with an agency employee or official electronically.

(e) Nothing in this section shall be construed to permit an agency to act in a manner inconsistent with the standards and limitations adopted pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1) or the Information Practices Act of 1977 (Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code).

(Amended by Stats. 1999, Ch. 784, Sec. 17. Effective October 10, 1999.)



11016

Any state agency may, within the powers otherwise conferred by law upon the state agency, in order that this state may participate in the federal antipoverty program embodied in the “Economic Opportunity Act of 1964” (Public Law 88-452; 78 Stat. 508), contract with any public agency or private agency or with any agency or entity provided by an agreement executed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of this code.

(Added by Stats. 1965, Ch. 939.)



11016.1

Notwithstanding any other provisions of law to the contrary, if foreign assistance funds are appropriated by the President of the United States and the Congress for the purpose of funding a foreign assistance program between California and any foreign government or governments allied with the United States, any state agency and each department and division thereof may, within the powers otherwise conferred by law upon the state agency and each department and division thereof, participate in any work for or on behalf of the United States if such work is completely financed by federal funds, except for general administrative expenses. Any state agency may enter into agreements with the authorized officials of the United States for the performance of any such work, subject to the terms and conditions of this section.

Any agreement subject to this section shall be subject to the approval of the Department of Finance.

(Added by Stats. 1971, Ch. 1280.)



11016.5

Each state agency may contract with a joint powers authority that is created pursuant to an agreement entered into pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, to perform examinations and related services for the state agency with respect to the issuance of professional and vocational licenses, certifications, commissions, permits, or other similar accreditations, subject to the approval of the Director of General Services, or to other approval as required by law. Notwithstanding any other provision of law, the Cooperative Personnel Services Joint Powers Authority is hereby authorized to administer examinations and perform related services for state agencies with respect to the issuance of professional and vocational licenses, certifications, commissions, permits, or other similar accreditations, subject to the approval of the Director of General Services, or to other approval as required by law.

(Added by Stats. 2000, Ch. 62, Sec. 1. Effective July 3, 2000.)



11016.9

(a) Each state agency shall establish clear flextime policies and shall direct its managers to encourage the use of flextime.

(b) Each state agency shall enroll in a local or regional transportation management association, where appropriate.

(Added by Stats. 1988, Ch. 1435, Sec. 1.)



11017

Notwithstanding any other provision of law, each state agency in performing its duties shall comply with all local air pollution control rules, regulations, and ordinances which are more stringent than any applicable state air pollution control statute, rule, or regulation.

In any area where neither any local air pollution control rules, regulations, or ordinances nor any state air pollution control statute, or rule or regulation adopted by the State Air Resources Board pursuant to Section 41503 or 41504 of the Health and Safety Code, applies, the State Air Resources Board may adopt, after a public hearing, air pollution control rules and regulations for state agencies performing their duties in such areas, and each state agency in performing its duties in such area shall comply with such air pollution control rules and regulations.

(Amended by Stats. 1975, Ch. 957.)



11017.1

Each state agency shall take all practical and reasonable steps to recover civil damages for the negligent, willful, or unlawful damaging or taking of state property under the jurisdiction of the state agency, including the institution of appropriate legal action.

(Added by Stats. 1971, Ch. 1522.)



11017.5

(a) When a statute is enacted establishing a new program or requiring interpretation pursuant to the Administrative Procedure Act, the state agency responsible for the program or regulatory action shall, six months after the operative date or the effective date of the statute, whichever is later, issue a clear and concise summary of actions taken to implement the statute to the author of the statute, the policy committees in each house of the Legislature that considered the statute and, if the statute has been considered by the fiscal committee of either house of the Legislature, to the Joint Legislative Budget Committee and to the fiscal committee of each house of the Legislature that considered the statute.

(b) In addition, the state agency responsible for the program or regulatory action shall send copies of all regulations proposed to implement the statute, and notice of any hearings held on those regulations before those hearings are held, to the author of the statute, so long as the author is a Member of the Legislature.

(Amended by Stats. 1981, Ch. 827, Sec. 1.)



11017.6

Every state agency responsible for implementing a statute which requires interpretation pursuant to the Administrative Procedure Act shall prepare, by January 30 of each year, a rulemaking calendar for that year. The rulemaking calendar shall be prepared in accordance with a format specified by the office, approved by the head of the department or, if the rulemaking agency is an entity other than a department, by the officer, board, commission, or other entity which has been delegated the authority to adopt, amend, or repeal regulations, and published in the California Regulatory Notice Register. The preparation of the rulemaking calendar shall not preclude adoption of a regulation that is not included in the rulemaking calendar but which is required by circumstances not reasonably anticipated at the time that the rulemaking calendar is prepared.

The rulemaking calendar shall consist of two schedules as follows:

(a) A schedule which describes the rulemaking necessary to implement statutes enacted during the previous year. The schedule shall include the projected dates on which the agency plans to:

(1) Publish the notice of proposed action for each rulemaking.

(2) Schedule a public hearing if one is required or requested.

(3) Adopt the regulations.

(4) Submit the regulations to the office for review.

In addition, the schedule shall identify the organizational unit within the agency which is responsible for each rulemaking and the name and telephone number of the agency officer to whom inquiries concerning the rulemaking may be directed.

(b) A schedule which describes all other rulemaking the agency plans to propose, to implement or interpret other statutes enacted during years prior to the previous year. The schedule shall contain the same information concerning rulemaking as is required in the schedule prepared under subdivision (a), and a report on the status of all uncompleted rulemaking that was described on previous calendars.

In addition to publishing the rulemaking calendar in the California Regulatory Notice Register, state agencies subject to this section shall send the calendar to the author of each statute enacted during the previous year for which the agency has responsibility, together with an explanation of the priority the agency has given the statute in the rulemaking calendar.

(Amended by Stats. 1987, Ch. 1375, Sec. 1.)



11018

Every state agency which is authorized by any law to conduct administrative hearings but is not subject to Chapter 5 (commencing with Section 11500) shall nonetheless comply with Sections 11435.20, 11435.25, and 11435.55 relative to the furnishing of language assistance at the hearing.

(Amended by Stats. 1995, Ch. 938, Sec. 12. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11018.5

(a) The Bureau of Real Estate, on or after July 1, 2001, unless otherwise authorized by the Department of Information Technology pursuant to Executive Order D-3-99, shall provide on the Internet information regarding the status of every license issued by that entity in accordance with the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code), including information relative to suspensions and revocations of licenses issued by that state agency and other related enforcement action taken against persons, businesses, or facilities subject to licensure or regulation by a state agency.

(b) The Bureau of Real Estate shall disclose information on its licensees, including real estate brokers and agents, on the Internet that is in compliance with the bureau’s public record access guidelines. In instances where licensees use their home address as a mailing address, the bureau shall allow licensees to provide a post office box number or other alternate address where correspondence may be received. Notwithstanding the foregoing, real estate brokers shall provide the bureau with the actual address of their place or places of business as required by Section 10162 of the Business and Professions Code.

(c) “Internet” for the purposes of this section has the meaning set forth in paragraph (6) of subdivision (e) of Section 17538 of the Business and Professions Code.

(Amended by Stats. 2013, Ch. 352, Sec. 233. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11019

(a) Any department or authority specified in subdivision (b) may, upon determining that an advance payment is essential for the effective implementation of a program within the provisions of this section, and to the extent funds are available, advance to a community-based private nonprofit agency with which it has contracted, pursuant to federal law and related state law, for the delivery of services, not to exceed 25 percent of the annual allocation to be made pursuant to the contract and those laws during the fiscal year to the private nonprofit agency. Advances in excess of 25 percent may be made on contracts financed by a federal program when the advances are not prohibited by federal guidelines. Advance payments may be provided for services to be performed under any contract with a total annual contract amount of four hundred thousand dollars ($400,000) or less. This amount shall be increased by 5 percent, as determined by the Department of Finance, for each year commencing with 1989. Advance payments may also be made with respect to any contract that the Department of Finance determines has been entered into with any community-based private nonprofit agency with modest reserves and potential cashflow problems. No advance payment shall be granted if the total annual contract exceeds four hundred thousand dollars ($400,000), without the prior approval of the Department of Finance.

The specific departments and authority mentioned in subdivision (b) shall develop a plan to establish control procedures for advance payments. Each plan shall include a procedure whereby the department or authority determines whether or not an advance payment is essential for the effective implementation of a particular program being funded. Each plan shall be approved by the Department of Finance.

(b) Subdivision (a) shall apply to the Emergency Medical Services Authority, the California Department of Aging, the State Department of Developmental Services, the State Department of Alcohol and Drug Programs, the Department of Corrections and Rehabilitation, including the Division of Juvenile Justice, the Department of Community Services and Development, the Employment Development Department, the State Department of Health Care Services, the State Department of State Hospitals, the Department of Rehabilitation, the State Department of Social Services, the Department of Child Support Services, the State Department of Education, the area boards on developmental disabilities, the State Council on Developmental Disabilities, the Office of Statewide Health Planning and Development, and the California Environmental Protection Agency, including all boards and departments contained therein.

Subdivision (a) shall also apply to the California Health and Human Services Agency, which may make advance payments, pursuant to the requirements of that subdivision, to multipurpose senior services projects as established in Chapter 8 (commencing with Section 9560) of Division 8.5 of the Welfare and Institutions Code.

Subdivision (a) shall also apply to the Natural Resources Agency, including all boards and departments contained in that agency, which may make advance payments pursuant to the requirements of that subdivision with respect to grants and contracts awarded to certified local community conservation corps.

(c) A county may, upon determining that an advance payment is essential for the effective implementation of a program within the provisions of this section, and to the extent funds are available, and not more frequently than once each fiscal year, advance to a community-based private nonprofit agency with which it has contracted, pursuant to any applicable federal or state law, for the delivery of services, not to exceed 25 percent of the annual allocation to be made pursuant to the contract and those laws, during the fiscal year to the private nonprofit agency.

(Amended by Stats. 2013, Ch. 76, Sec. 80. Effective January 1, 2014.)



11019.5

(a) Notwithstanding any other provision of law, but to the extent consistent with applicable federal law or regulation, any state department and the Controller pursuant to Section 15202, after receiving a request by a board of supervisors of an affected county which has a population of 150,000 or less as of January 1, 1983, and upon determining that advance payment is essential to the effective implementation of a particular program, and further to the extent that funds are available, and not more frequently than once each month, may advance to the county an amount not to exceed one-twelfth of the annual allocations, subventions, or reimbursements required for the delivery of services by a county.

(b) The director of each department and the Controller shall promulgate regulations or guidelines and a plan to establish control procedures to define the scope of operational information required from a county in order to guarantee advance payments pursuant to this section. No county may receive an advance payment unless the county has complied with the provisions of the department’s plan and regulations. Each department plan shall be approved by the Department of Finance prior to its implementation.

(c) Claim schedules for advance payments shall be presented to the appropriate department in the manner prescribed by the department. Payment of claims shall be made within 60 days after a claim is received by the department.

(d) Each department and the Controller shall review periodically and adjust advances to actual expenditures for the claim period. Additionally, each department and the Controller shall take into consideration the timing of the implementation of new programs in the computation of advances. The authority contained in this chapter shall not supersede or limit any other provision of law authorizing the state to conduct required audits of claims transactions.

(e) A county, upon determining that an advance payment is essential for the effective implementation of a particular program, to the extent funds are available, and not more frequently than once each month, may advance to other affected local public agencies located within its jurisdiction, including, but not limited to, school districts, special districts, or cities, an amount not to exceed one-twelfth of the annual allocations, reimbursements, or subventions required for the delivery of services pursuant to related state and federal laws.

(f) This section does not apply to the State Department of Social Services.

(Amended by Stats. 2011, Ch. 296, Sec. 118. Effective January 1, 2012.)



11019.6

(a) Notwithstanding any other provision of state law, and to the extent not in conflict with federal law, if a principal agency is not designated by statute, a principal state agency shall be designated by the Governor for the coordination of procedures, forms, and deadlines in every area of regulatory activity under the state’s jurisdiction, as determined by the Governor. All other state agencies shall defer to the principal agency in the performance of their duties in a particular regulatory area, or upon a particular project, with respect to procedures, forms, and deadlines, but not with respect to any other area of authority.

(b) This section shall not apply to the processing of any permit pursuant to Division 34 (commencing with Section 71000) of the Public Resources Code.

(c) No part of this section shall be construed to limit the authority of any agency to hold public hearings on any matter within the jurisdiction of that agency.

(d) No part of this section shall be construed to authorize any state agency to adopt or implement procedures, forms, or deadlines in conflict with those explicitly specified in statute or in conflict with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500)).

(e) Nothing in this section shall be construed to confer upon any state agency decisionmaking authority over substantive matters within another agency’s jurisdiction, including any informational and public hearing requirements needed to make regulatory and permitting decisions.

(f) As used in this section, “agency” and “principal agency” shall not mean a court or any office of the judicial branch of government.

(Amended by Stats. 1996, Ch. 390, Sec. 3. Effective August 19, 1996. Operative July 1, 1997, by Sec. 11 of Ch. 390.)



11019.7

(a) No state agency shall send any outgoing United States mail to an individual that contains personal information about that individual, including, but not limited to, the individual’s social security number, telephone number, driver’s license number, or credit card account number, unless that personal information is contained within sealed correspondence and cannot be viewed from the outside of that sealed correspondence.

(b) “Outgoing United States mail” for the purposes of this section includes correspondence sent via a common carrier, including, but not limited to, a package express service and a courier service.

(c) Notwithstanding subdivision (a) of Section 11000, “state agency” includes the California State University.

(Added by Stats. 1997, Ch. 685, Sec. 1. Effective January 1, 1998.)



11019.8

(a) All state agencies, as defined in Section 11000, are encouraged and authorized to cooperate with federally recognized California Indian tribes on matters of economic development and improvement for the tribes.

(b) Cooperation by state agencies with federally recognized California Indian tribes may include, but need not be limited to, all of the following:

(1) Providing information on programs available to assist Indian tribes.

(2) Providing technical assistance on the preparation of grants and applications for public and private funds, and conducting meetings and workshops.

(3) Any other steps that may reasonably be expected to assist tribes to become economically self-sufficient.

(c) Cooperation by state agencies on economic development and improvement for federally recognized California Indian tribes, as described in this section, shall not be construed to include activities that promote gambling.

(Added by Stats. 1998, Ch. 397, Sec. 1. Effective January 1, 1999.)



11019.9

(a) Each state department and state agency shall enact and maintain a permanent privacy policy, in adherence with the Information Practices Act of 1977 (Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code). Each state department and state agency shall conspicuously post its privacy policy on its Internet Web site.

(b) The privacy policy required by subdivision (a) shall include, but is not limited to, the following principles:

(1) Personally identifiable information is only obtained through lawful means.

(2) The purposes for which personally identifiable data are collected are specified at or before the time of collection, and any subsequent use is limited to the fulfillment of purposes not inconsistent with those purposes previously specified.

(3) Personal data shall not be disclosed, made available, or otherwise used for purposes other than those specified, except with the consent of the subject of the data, or as authorized by law or regulation.

(4) Personal data collected must be relevant to the purpose for which it is collected.

(5) The general means by which personal data is protected against loss, unauthorized access, use modification or disclosure shall be posted, unless that disclosure of general means would compromise legitimate state department or state agency objectives or law enforcement purposes.

(6) Each state department or state agency shall designate a position within the department or agency, the duties of which shall include, but not be limited to, responsibility for the privacy policy within that department or agency.

(c) For purposes of this section, the term “conspicuously post” shall include posting the privacy policy through any of the following means:

(1) An Internet Web page on which the actual privacy policy is posted if the Internet Web page is the homepage or first significant page after entering the Internet Web site.

(2) An icon that hyperlinks to an Internet Web page on which the actual privacy policy is posted, if the icon is located on the homepage or the first significant page after entering the Internet Web site, and if the icon contains the word “privacy.” The icon shall also use a color that contrasts with the background color of the Internet Web page or is otherwise distinguishable.

(3) A text link that hyperlinks to an Internet Web page on which the actual privacy policy is posted, if the text link is located on the homepage or first significant page after entering the Internet Web site, and if the text link does any of the following:

(A) Includes the word “privacy.”

(B) Is written in capital letters equal to or greater in size than the surrounding text.

(C) Is written in larger type than the surrounding text or in contrasting type, font, or color to the surrounding text of the same size, or is set off from the surrounding text of the same size by symbols or other marks that call attention to the language.

(4) Any other functional hyperlink that is so displayed that a reasonable person would notice it and understand it to hyperlink to the actual privacy policy.

(Amended by Stats. 2014, Ch. 851, Sec. 1. Effective January 1, 2015.)



11019.10

Except as provided in the Budget Act and implementing statutes, no automatic increases shall be provided to the University of California, California State University, the state courts, or to state agency operations, including, but not limited to, annual price increases to state departments and agencies.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 6. Effective July 28, 2009.)



11019.11

(a) Every state agency that requests on any written form or written publication, or through its Internet Web site, whether a person is a veteran, shall request that information only in the following format: “Have you ever served in the United States military?”

(b) This section shall apply only to a written form or written publication that is newly printed on or after July 1, 2014.

(Added by Stats. 2013, Ch. 227, Sec. 1. Effective January 1, 2014.)






ARTICLE 2 - Office Hours

11020

(a) Unless otherwise provided by law, all offices of every state agency shall be kept open for the transaction of business from 8 a.m. until 5 p.m. of each day from Monday to Friday, inclusive, other than legal holidays. However, any state agency or division, branch, or office thereof may be kept open for the transaction of business on other hours and on other days than those specified in this subdivision.

(b) If this section is in conflict with a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if the memorandum of understanding requires the expenditure of funds, the memorandum shall not become effective unless approved by the Legislature in the annual Budget Act.

(c) Subdivision (a) shall not apply to any fair or association specified under Division 3 (commencing with Section 3001) of the Food and Agricultural Code.

(Amended by Stats. 2013, Ch. 76, Sec. 81. Effective January 1, 2014.)



11020.1

Notwithstanding Section 11020, the Department of Motor Vehicles may reduce its hours of service for transacting business during the period between 8 a.m. to 5 p.m., inclusive, Monday to Friday, inclusive, in order to ensure that service for transacting business may be provided within existing resources before 8 a.m. or after 5 p.m., Monday to Friday, inclusive, or on Saturday. This authority may not be exercised so as to do any of the following:

(a) Conflict with subdivision (b) of Section 11020.

(b) Require a full-time employee to work in excess of five consecutive days as part of a regular workweek of 40 hours.

(c) Relieve the department of any obligation under an approved memorandum of understanding relating to hours of work, overtime, or alternative work schedules.

(Added by Stats. 1993, Ch. 106, Sec. 1. Effective July 13, 1993.)



11021

(a) When a state agency is open or operates on Saturday such state agency may operate with a skeleton crew from 9 a.m. to 12 noon of each Saturday if the total number of hours per week of its employees is not less than the total number of office hours established in this article.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



11022

Each state agency shall establish a procedure pursuant to which incoming telephone calls on any public line shall be answered within 10 rings during regular business hours as set forth in Section 11020, except where emergency or illness require adjustments to normal staffing levels. This requirement shall be met in every office where staff is available, unless compliance would require overtime or compensating time off.

(Added by Stats. 1989, Ch. 706, Sec. 1.)






ARTICLE 3 - Traveling Expenses

11030

All elective constitutional officers, heads of departments, chiefs of divisions, assistants, deputies, agents, experts and other officers and employees of the State when away from their headquarters for purposes of state business and all members of the Legislature when attending regular, special or extraordinary sessions of the Legislature shall receive in addition to their salaries, their actual necessary traveling expenses.

(Amended by Stats. 1955, Ch. 1275.)



11030.1

When a state employee not covered by Part 2.6 (commencing with Section 19815) of Division 5 dies while traveling on official state business, the state shall, under rules and regulations adopted by the California Victim Compensation and Government Claims Board, pay the traveling expenses necessary to return the body to his or her official headquarters or the place of burial. This subdivision shall not be construed to authorize the payment of the traveling expenses, either going or returning, of one accompanying that body.

(Amended by Stats. 2006, Ch. 538, Sec. 245. Effective January 1, 2007.)



11030.2

Any state officer or employee not covered by Part 2.6 (commencing with Section 19815) of Division 5 when working overtime at his or her headquarters on state business may receive his or her actual and necessary expenses, during his or her regular workweek, subject to rules and regulations adopted by the California Victim Compensation and Government Claims Board limiting the amount of the expenses and prescribing the conditions under which the expenses may be paid. However, each state agency may determine the necessity for and limit these expenses of its employees in a manner that does not conflict with and is within the limitations prescribed by the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 246. Effective January 1, 2007.)



11030.5

Any state officer or officer or employee of any state agency may, when traveling on state business, fly in state-owned or leased civil aircraft as a passenger or as part of the crew.

(Added by Stats. 1951, Ch. 1612.)



11031

The headquarters of elective constitutional officers, other than Members of the Legislature, shall be established by the filing of a written statement with the California Victim Compensation and Government Claims Board that certifies that the selected headquarters is the place where the officer spends the largest portion of his or her regular workdays or working time.

(Amended by Stats. 2006, Ch. 538, Sec. 247. Effective January 1, 2007.)



11031.5

The headquarters of the Franchise Tax Commissioner is in the City of Sacramento. From and after the effective date of this section the Franchise Tax Commissioner shall actually maintain his office in the City of Sacramento and shall reside in the County of Sacramento.

(Added by Stats. 1949, Ch. 1174.)



11032

Any state officer or employee of any state agency may confer with other persons, associations, or organizations outside of the state whenever it may be of assistance in the conduct of state business. Actual and necessary expenses for travel outside of the state as authorized by this section shall be allowed when approved by the Governor. This section shall not apply to employees of any legislative committee or to the Legislative Counsel or his or her employees.

(Amended by Stats. 2008, Ch. 751, Sec. 21. Effective September 30, 2008.)



11033

No state officer or employee shall absent himself or herself from the state on business of the state without the prior approval of the Governor, except when the absence is for less than five consecutive working days’ duration and involves only travel into states bordering upon this state. This section shall not apply to elective state officers, employees of any legislative committee, or to the Legislative Counsel or his or her employees.

(Amended by Stats. 2008, Ch. 751, Sec. 22. Effective September 30, 2008.)



11033.5

Sections 11032 and 11033 shall not apply to any member of the Commission on Uniform State Laws.

(Added by Stats. 1984, Ch. 1335, Sec. 4.)






ARTICLE 4 - Legal Services

11040

(a) This article does not affect the right of any state agency or employee to employ counsel in any matter of the state, after first having obtained the written consent of the Attorney General.

(b) It is the intent of the Legislature that overall efficiency and economy in state government be enhanced by employment of the Attorney General as counsel for the representation of state agencies and employees in judicial and other proceedings.

The Legislature finds that it is in the best interests of the people of the State of California that the Attorney General be provided with the resources needed to develop and maintain the Attorney General’s capability to provide competent legal representation of state agencies and employees in any judicial proceeding.

(c) Except with respect to employment by the state officers and agencies specified by title or name in Section 11041 or when specifically waived by statute other than Section 11041, the written consent of the Attorney General is required prior to employment of counsel for representation of any state agency or employee in any judicial proceeding.

(Amended by Stats. 1995, Ch. 893, Sec. 1. Effective January 1, 1996.)



11041

(a) Sections 11042 and 11043 do not apply to the Regents of the University of California, the Trustees of the California State University, Legal Division of the Department of Transportation, Division of Labor Standards Enforcement of the Department of Industrial Relations, Workers’ Compensation Appeals Board, Public Utilities Commission, State Compensation Insurance Fund, Legislative Counsel Bureau, Inheritance Tax Department, Secretary of State, State Lands Commission, Alcoholic Beverage Control Appeals Board (except when the board affirms the decision of the Department of Alcoholic Beverage Control), State Department of Education, and Treasurer with respect to bonds, nor to any other state agency which, by law enacted after Chapter 213 of the Statutes of 1933, is authorized to employ legal counsel.

(b) The Trustees of the California State University shall pay the cost of employing legal counsel from their existing resources.

(Amended by Stats. 1992, Ch. 427, Sec. 48. Effective January 1, 1993.)



11042

No state agency, commissioner, or officer shall employ any legal counsel other than the Attorney General, or one of his assistants or deputies, in any matter in which the agency, commissioner, or officer is interested, or is a party as a result of office or official duties.

(Amended by Stats. 1999, Ch. 768, Sec. 1. Effective January 1, 2000.)



11043

Except as to the State agencies and laws specified in Section 11041, whenever any law authorizes any State agency to employ legal counsel other than the Attorney General, it shall be construed to refer to the Attorney General. The Attorney General may assign to the State agency assistants or deputies from his staff, under such terms as he deems necessary to conduct the legal business of or render legal counsel to the agency.

(Added by Stats. 1945, Ch. 111.)



11044

(a) The Legal Services Revolving Fund is hereby created in the State Treasury. The Department of Justice shall administer this fund. Moneys in the fund, upon appropriation by the Legislature, shall be used by the Attorney General for investigation and litigation activities taken on behalf of the state agencies employing the legal services of the department and for investigation and litigation activities funded through judgments or settlements.

(b) For state agencies, departments, or programs that are charged for the costs of legal services rendered by the Attorney General, the Attorney General shall charge an amount sufficient to recover the costs incurred in providing the legal services. These funds shall be deposited into the Legal Services Revolving Fund.

(c) Upon the request of the Attorney General in the form prescribed by the Controller, the Controller shall transfer the amount of the charges for services rendered from the agency’s appropriation to the appropriation for the support of the Attorney General’s office using the Controller’s direct transfer process. Payments for these charges shall be credited to and in augmentation of the appropriation for the support of the Attorney General’s office from which the cost of the services was or will be paid.

(d) A state agency that has a dispute regarding charges for legal services provided by the Attorney General shall notify the Attorney General, in writing, of the dispute and the basis for it. All disputes shall be resolved in accordance with subdivision (l) of Section 8474.1 of Chapter 8400 of the State Administrative Manual. Upon resolution of the dispute in favor of the state agency, the Attorney General shall provide a credit to the state agency for the amount of the charges in dispute.

(Amended by Stats. 2011, Ch. 10, Sec. 1. Effective March 24, 2011.)



11045

(a) (1) Whenever a state agency requests the consent of the Attorney General to employ outside counsel, as required by Section 11040, the state agency shall within five business days of the date the request is transmitted to the Attorney General provide the designated representative of State Employees Bargaining Unit 2 with written notification of the request. The notice shall include the items enumerated in subdivision (d).

(2) All state agencies, other than the office of the Attorney General, that are not required to obtain the consent required by subdivision (c) of Section 11040, shall provide written notice of any proposed contract for outside legal counsel to the designated representative of State Employees Bargaining Unit 2 five business days prior to execution of the contract by the state agency. The notice shall include the items required by subdivision (d). In the event of an emergency that requires the immediate employment of outside counsel, the state agency shall provide the written notice no later than five business days after the contract with outside counsel is signed.

(3) Whenever the Attorney General determines the need to employ outside legal counsel pursuant to subdivision (b) of Section 12520, the Attorney General shall give written notice to the designated representative of State Employees Bargaining Unit 2 within 10 days of that determination. The notice shall include the items enumerated in subdivision (d).

(b) The Attorney General shall provide the designated representative of State Employees Bargaining Unit 2 with a written report, at least monthly, of all consents granted to every state agency pursuant to Section 11040.

(c) Notwithstanding the above notice requirements, whenever any state agency submits a proposed contract for outside counsel to the Department of General Services pursuant to Section 10335 of the Public Contract Code, the agency shall provide a copy of the contract to the designated representative of State Employees Bargaining Unit 2.

(d) “Written notice” within the meaning of this section shall include, but not be limited to, all of the following:

(1) A copy of the complaint or other pleadings, if any, that gave rise to the litigation or matter for which a contract is being sought, or other identifying information.

(2) The justification for the contract, pursuant to subdivision (b) of Section 19130.

(3) The nature of the legal services to be performed.

(4) The estimated hourly wage to be paid under the contract.

(5) The estimated length of the contract.

(6) The identity of the person or entity that is entering into the contract with the state.

(e) “State agency,” as used in this section, means every state office, department, division, bureau, board, or commission, including the Board of Directors of the State Compensation Insurance Fund, but does not include the Regents of the University of California, the Trustees of the California State University, the Legislature, the courts, or any agency in the judicial branch of government.

(f) (1) The notice requirements of this section do not apply to contracts for expert witnesses or consultations in connection with a confidential investigation or to any confidential component of a pending or active legal action.

(2) The exemption authorized in paragraph (1) shall only apply as long as necessary to protect the confidentiality of the investigation or the confidential component of a pending or active legal action.

(3) Disclosures made pursuant to this section are deemed to be privileged communications for purposes of subdivision (c) of Section 912 of the Evidence Code, and shall not be construed to be a waiver of any privilege or exemption provided by law, including, but not limited to, the lawyer-client privilege, as described in Section 952 of the Evidence Code, or attorney work product, as described in Chapter 4 (commencing with Section 2018.010) of Title 4 of Part 4 of the Code of Civil Procedure.

(g) If the provisions of this section are in conflict with the provisions of a memorandum of understanding or other written agreement reached pursuant to Section 3517 or 3517.5, the memorandum of understanding or agreement shall be controlling without further legislative action, except that if any provision of the memorandum of understanding or other agreement requires the expenditure of funds, the provisions may not become effective unless approved by the Legislature.

(Amended by Stats. 2004, Ch. 182, Sec. 39. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 5 - Advertisements

11080

Whenever any state agency is required or authorized by law to prepare and cause the publishing of any notice, advertisement or publication in any newspaper or other medium, it shall properly prepare the notice, advertisement or publication and deliver it to the Department of General Services in due time for publication.

(Amended by Stats. 1965, Ch. 371.)



11081

After approval of the notice, advertisement or publication, the Department of General Services shall cause it to be published in the newspapers or other medium required by law. The Department of General Services has exclusive control of the publication of all such advertisements, publications, and notices.

(Amended by Stats. 1965, Ch. 371.)






ARTICLE 6 - Reports and Records

11090

On order of the Governor the head of each State agency shall make a report to the Governor giving an account of all matters pertaining to the agency covering the period specified by the Governor.

(Added by Stats. 1945, Ch. 111.)



11091

The head of each state agency shall make a written report of its activities to the Governor at least biennially, a copy of which shall be filed with the Secretary of State. No biennial or annual reports of agency activities shall be printed without the approval of the Department of General Services.

(Amended by Stats. 1965, Ch. 371.)



11092

Each state agency and department shall, in the maintenance of any statistical tabulation of minority groups, commence the categorization of Filipinos as Filipinos not later than 60 days following the operative date of this section.

(Added by Stats. 1974, Ch. 1233.)



11092.5

Each state agency and department shall, in the maintenance of statistical tabulation of minority groups, commence the categorization of Pacific Islanders as Pacific Islanders not later than March 1, 1985. As used in this section, “Pacific Islander” means a person who is defined as such by the 1980 federal census. Nothing in this section shall require a state agency or department to collect data for any study that was completed prior to January 1, 1985.

(Added by Stats. 1984, Ch. 405, Sec. 1.)



11093

(a) (1) Any state agency or department that develops and maintains data and statistics on the municipal level, shall, in the preparation and maintenance of any statistical analyses, by city, either by population, fiscal, or other bases, make a separate breakdown of the San Fernando Valley, and shall require the City of Los Angeles to provide all necessary data.

(2) If the use of a tax area code is required in order to comply with paragraph (1), an alternate method may be used to determine the separate breakdown of the San Fernando Valley.

(b) The Controller may, upon request therefor contained in a motion adopted by the City Council of the City of Los Angeles, designate additional statistical areas within the City of Los Angeles, except that the additional statistical areas shall in no event exceed three in number.

(c) For purposes of this section, the San Fernando Valley is all the portion of Los Angeles City that is described as follows:

From a point commencing where the City of Los Angeles most northerly boundary intersects with the Golden State Freeway and following on the city boundary in an easterly direction where that boundary first intersects with the boundary of the City of Burbank; thence continuing southeasterly along the Burbank City boundary to its intersection with Barham Boulevard; thence in a southerly direction on Barham Boulevard to its intersection with Cahuenga Boulevard; thence in a southeasterly direction on Cahuenga Boulevard to Mulholland Drive; thence along Mulholland Drive to Owen Brown Road; thence in a southerly direction on Owen Brown Road to its intersection with the Los Angeles City boundary; thence following the Los Angeles City boundary west and northerly until that boundary intersects with the starting point at the Golden State Freeway.

(Amended by Stats. 2004, Ch. 181, Sec. 1. Effective January 1, 2005.)



11093.4

(a) (1) The State Board of Equalization, Employment Development Department, Department of Industrial Relations, Department of Finance, and the Department of Transportation, shall, in the preparation and maintenance of any statistical analyses and data, by city, either by population, fiscal, or other bases, make a separate breakdown of the community of Hollywood, and shall require the City of Los Angeles to provide all necessary data at the sole expense of the City of Los Angeles.

(2) If the use of a tax area code is required in order to comply with paragraph (1), an alternate method may be used to determine the separate breakdown of the community of Hollywood.

(3) The state entities specified in paragraph (1) are required to implement the data reporting and analysis requirements of this subdivision only to the extent that data is available from federal, state, or local sources that provide data for other jurisdictions or is provided by the City of Los Angeles. Those state entities are not required to develop or collect data. No data shall be reported that would violate data confidentiality agreements or rules. The state entities are not required to report data that would not meet the statistical accuracy standards for the publication or data series to which they relate. The state entities may report special analyses or data compilations for the community of Hollywood, if reimbursement or other funding is provided.

(b) For purposes of this section, the community of Hollywood is all the portion of Los Angeles City that is described as follows:

(1) The City of Los Angeles Hollywood Community Plan Area, which was established in 1974 (Council File 72–1629). For statistical reporting purposes, the City of Los Angeles’ Hollywood Community Plan Area is comprised of selected United States Census Tracts. Per the tracts established by the 2000 United States Census, the area’s selected tract numbers are: 188200, 189100, 189200, 189300, 189400, 189500, 189600, 189701, 189702, 189800, 189901, 189902, 190100, 190200, 190301, 190400, 190510, 190520, 190700, 190800, 190901, 190902, 191000, 191110, 191120, 191201, 191203, 191204, 191300, 191410, 191420, 191500, 191610, 191620, 191710, 191720, 191810, 191820, 191900, 192000, 192610 (partial), 194100, 194200, 194300, 194400, 195200, 195300.

(2) At the northeastern corner, from a point commencing where the Ventura Freeway intersects with the Golden State Freeway at the Los Angeles River and then following the Los Angeles River in an easterly and then southerly direction to its intersection with the northernmost traffic lanes of the westbound Ventura Freeway; thence west on the Ventura Freeway to its intersection with the easternmost right-of-way of the Golden State Freeway and following the easternmost right-of-way of the Golden State Freeway in a southerly direction to the point where it intersects Glendale Boulevard; thence continuing southerly on Glendale Boulevard to its intersection with Rowena Avenue; thence continuing westerly on Rowena Avenue to its intersection with Hyperion Avenue; thence continuing southwesterly on Hyperion Avenue to its intersection with Fountain Avenue; thence continuing westerly on Fountain Avenue to its intersection with Sunset Boulevard; thence continuing southeasterly on Sunset Boulevard to its intersection with Santa Monica Boulevard; thence continuing westerly on Santa Monica Boulevard to its intersection with Hoover Street; thence continuing southerly on Hoover Street to its intersection with Melrose Avenue; thence continuing westerly on Melrose Avenue to its intersection with Seward Street; thence continuing southerly on Seward Street to its intersection with Rosewood Avenue; thence continuing westerly on Rosewood Avenue to its intersection with Sweetzer Avenue; thence continuing northerly on Sweetzer Avenue to a point south of Melrose Avenue; following the common boundaries of the City of Los Angeles and the City of West Hollywood thence continuing westerly along that point to its intersection with a point west of La Cienega Boulevard; thence continuing northerly along the cities’ boundaries (west of La Cienega Boulevard) to Romaine Street; thence continuing easterly on Romaine Street to its intersection with Orlando Avenue; thence continuing southerly on Orlando Avenue to its intersection with Waring Avenue; thence continuing easterly on Waring Avenue to its intersection with Sweetzer Avenue; thence continuing northerly on Sweetzer Avenue to its intersection with Willoughby Avenue; thence continuing easterly on Willoughby Avenue to just west of Crescent Heights Boulevard; thence following the City of Los Angeles and City of West Hollywood boundaries northerly to Romaine Street; thence following the cities’ boundaries easterly along Romaine Street to its intersection with Hayworth Avenue; thence following the cities’ boundaries southerly to their intersection with Willoughby Avenue; thence continuing easterly on Willoughby Avenue to its intersection with Gardner Street; thence following the cities’ boundaries northerly to their intersection with Romaine Street; thence continuing easterly along Romaine Street and following the cities’ boundaries to their intersection with La Brea Avenue; thence continuing northerly along the cities’ boundaries to their intersection with Fountain Avenue; thence continuing westerly along Fountain Avenue to its intersection with Fairfax Avenue; thence continuing northerly on Fairfax Avenue to the cities’ boundaries just north of De Longpre Avenue; thence continuing westerly along the cities’ boundaries to their intersection with Havenhurst Avenue; thence, at a point where Havenhurst Avenue intersects Sunset Boulevard, following the cities’ boundaries westerly to just west of the point where Shoreham Drive intersects La Collina Drive and at the point where the City of Los Angeles, City of West Hollywood, and City of Beverly Hills meet; thence continuing northerly along the boundaries of the City of Los Angeles and the City of Beverly Hills to the point where Crescent Drive intersects with Wonderland Avenue; thence continuing northeasterly on Wonderland Avenue to its intersection with Laurel Pass Avenue; thence continuing easterly on Wonderland Avenue to its intersection with Laurel Canyon Boulevard; thence continuing northerly on Laurel Canyon Boulevard to its intersection with Mulholland Drive; thence continuing easterly on Mulholland Drive to its intersection with Cahuenga Boulevard; thence continuing northeasterly on Cahuenga Boulevard to its intersection with Barham Boulevard; thence continuing northerly on Barham Boulevard to its intersection with the boundary of the City of Burbank at the point where Barham Boulevard intersects the Los Angeles River; thence continuing northeasterly along the boundaries of the City of Los Angeles and the City of Burbank to the point where the City of Los Angeles, the City of Burbank, and the City of Glendale meet; thence continuing easterly along the boundaries of the City of Los Angeles and the City of Glendale until they intersect with the starting point at the Golden State Freeway.

(c)  The state entities specified in paragraph (1) of subdivision (a) shall request authority to use data and analysis tools developed for federal programs, as needed, to provide the analyses described in subdivision (a). The state entities shall not be required to use federal funds or federally controlled resources for the purposes of this section unless that use is allowed under federal statute, regulation, or rule.

(Added by Stats. 2006, Ch. 185, Sec. 2. Effective January 1, 2007.)



11093.5

(a) (1) The Employment Development Department shall, in the preparation and maintenance of any statistical analyses and data, by city, either by population, fiscal, or other bases, make a separate breakdown of the Antelope Valley using the boundaries described in subdivision (b). The statistical analyses and data shall include, but is not limited to, the following: wages, consumer price index, prevailing wage, unemployment, occupational wages, and median income.

(2) The Department of Finance shall, in the preparation and maintenance of any statistical analyses and data, by city, either by population, fiscal, or other bases, make a separate breakdown of the Antelope Valley using the boundaries described in subdivision (b). The department shall provide statistical analyses and data from any additional information it receives from the cities that are affected by this section and the information it receives through the census.

(3) If the use of a tax area code is required in order to comply with paragraphs (1) and (2), an alternate method shall be used to determine the separate breakdown of the Antelope Valley. An alternate method shall include the sum of the taxable sales attributable to all of the incorporated cities in the Antelope Valley and the taxable sales attributable to the unincorporated areas of the Counties of Kern and Los Angeles that are part of the Antelope Valley.

(b) For purposes of this section, the Antelope Valley is the census tracts or ZIP Codes that are closely bounded by the base of the Tehachapi Mountains moving southwesterly to Interstate Highway 5, down the base of the San Gabriel Mountains moving southeasterly to the San Bernardino County line, follow the San Bernardino County line north, to the northern line of California City, then west to the base of the Tehachapi Mountains.

(c) The Legislature encourages the Counties of Kern and Los Angeles to voluntarily provide data for the purposes of this section.

(d) The Department of Finance and the Employment Development Department are required to implement the data reporting and analysis requirements of subdivision (a) only to the extent that data is available from the federal, state, or local sources that provide data for other jurisdictions or is provided by Kern and Los Angeles Counties. The departments are not required to develop or collect data. No data shall be reported that would violate data confidentiality agreements or rules. The departments are not required to report data that would not meet the statistical accuracy standards for the publication or data series to which they relate. The departments may report special analyses or data compilations for Antelope Valley, if reimbursement or other funding is provided.

(e) The Employment Development Department shall request authority to use data and analysis tools developed for federal programs, as needed, to provide the analyses described in subdivision (a). The department shall not be required to use federal funds or federally controlled resources for the purposes of this section, unless that use is allowed under federal rules.

(Amended by Stats. 2006, Ch. 173, Sec. 1. Effective January 1, 2007.)






ARTICLE 6.5 - Distribution of State Publications

11094

(a) It is the intent of the Legislature, in enacting this article, to reduce the excessive flow of unsolicited state agency reports which, after being written, printed, and distributed at significant public expense, are received without having been requested by legislative offices, state agency offices, and other recipients who often shelve, destroy, or otherwise dispose of the unsolicited material often, again, at significant public expense.

(b) In enacting this article, it is not the intent of the Legislature to reduce the free flow of information between state government and the public but, rather, to reduce the use of state government publications for other than required informational purposes and to effect a reduction in the escalating public expense of writing, printing, and distributing unsolicited state agency reports.

(Added by Stats. 1982, Ch. 1632, Sec. 1. Effective October 1, 1982.)



11096

(a) No state agency shall distribute a state publication, as defined in Section 14902, except in response to a specific request therefor, or to the subjects of a mailing list or distribution list who have previously requested the automatic receipt of reports of this type, or pursuant to Sections 14900, 14901, 14903, 14904, 14905.1, and 14907. This section shall not apply to the following publications:

(1) Public information pamphlets.

(2) Copies of legislative bills.

(3) Copies of statutes, laws, and regulations.

(4) Any information disseminated to the press.

(5) Publications which are applications, instructions, or guidelines for complying with any state or federal law, regulation, or policy.

(6) Directories.

(b) Nothing in this section shall be construed to prohibit a state agency from distributing an abstract which contains a description of any reports submitted to the Legislature, and of any other information that is available upon request.

(Added by Stats. 1982, Ch. 1632, Sec. 1. Effective October 1, 1982.)



11097

Beginning with the 1984–85 fiscal year, each state agency shall include in its budget request a listing of state publications, as defined in Section 14902, which were added by legislative mandate or otherwise during the previous fiscal year.

(Amended by Stats. 1989, Ch. 528, Sec. 2.)



11098

Notwithstanding any other provision of law, when funding for any legislatively mandated publication is discontinued in the Budget Act, the statutory mandate for that publication shall be automatically suspended.

(Added by Stats. 1982, Ch. 1632, Sec. 1. Effective October 1, 1982.)



11099

Each state agency that publishes or distributes a state publication, as defined in Section 14902, shall file a copy of the publication with the Joint Committee on Rules if it has published or distributed more than 1000 copies of the publication in the preceding 12 months. This section shall not apply to any of the following publications:

(a) Copies of legislative bills.

(b) Copies of statutes, laws, and regulations.

(c) Any information disseminated solely to the press.

(d) Publications that are applications, instructions, or guidelines for complying with any state or federal law, regulation, or policy.

(Added by Stats. 1989, Ch. 528, Sec. 3.)






ARTICLE 7 - Signatures

11100

The Controller or other State disbursing officer may secure and use a facsimile signature machine and sign or countersign all warrants or checks issued in pursuance of his duties by placing a facsimile signature thereon with such machine.

(Added by Stats. 1945, Ch. 111.)



11101

The Controller and any other state disbursing officer using that machine may secure forgery insurance protecting himself or herself and all funds under his or her control or under the control of the state agency to which the disbursing officer is attached against forgery resulting from or occasioned by the use of the machine, or which would not have occurred had the machine not been in use.

(Amended by Stats. 1996, Ch. 320, Sec. 15. Effective January 1, 1997.)



11102

The premiums on forgery insurance are a proper charge against appropriations for the support or maintenance of the officer using the machine or the State agency to which the officer is attached.

(Added by Stats. 1945, Ch. 111.)



11104.5

(a) Notwithstanding any other provision of law, any requirement that a state agency send material, information, notices, correspondence, or other communication through the United States mail shall be deemed to include the authority for the state agency to send that material, information, notice, correspondence, or other communication by electronic mail upon the request of the recipient, unless impracticable to do so, or unless contrary to state or federal law.

(b) Any state agency may require that direct costs incurred by the agency involving the electronic transmission of information be paid by the requester pursuant to this section and the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(c) Nothing in this section shall be construed to permit an agency to act in a manner inconsistent with the standards adopted pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1) and the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code).

(Added by Stats. 1997, Ch. 687, Sec. 1. Effective January 1, 1998.)






ARTICLE 8 - Bonds of Licensees and Permittees

11110

The form of all bonds of licensees, permittees, and all persons other than public officers and employees, furnishing bonds to a State department, office, board, commission or bureau in pursuance of State law shall be on a form which form has been approved as to conformity with applicable law by the Attorney General.

(Added by Stats. 1945, Ch. 1291.)



11111

The Attorney General may from time to time modify or revoke approvals so given.

(Added by Stats. 1945, Ch. 1291.)



11112

The approval, modification, or revocation of the Attorney General shall be by regulation filed with the Secretary of State pursuant to Section 11380.

(Amended by Stats. 1961, Ch. 84.)



11113

The Attorney General may consult with private persons, groups, and associations as to bond forms to be approved, modified, or revoked.

(Added by Stats. 1945, Ch. 1291.)






ARTICLE 9 - Meetings

11120

It is the public policy of this state that public agencies exist to aid in the conduct of the people’s business and the proceedings of public agencies be conducted openly so that the public may remain informed.

In enacting this article the Legislature finds and declares that it is the intent of the law that actions of state agencies be taken openly and that their deliberation be conducted openly.

The people of this state do not yield their sovereignty to the agencies which serve them. The people, in delegating authority, do not give their public servants the right to decide what is good for the people to know and what is not good for them to know. The people insist on remaining informed so that they may retain control over the instruments they have created.

This article shall be known and may be cited as the Bagley-Keene Open Meeting Act.

(Amended by Stats. 1981, Ch. 968, Sec. 4.)



11121

As used in this article, “state body” means each of the following:

(a) Every state board, or commission, or similar multimember body of the state that is created by statute or required by law to conduct official meetings and every commission created by executive order.

(b) A board, commission, committee, or similar multimember body that exercises any authority of a state body delegated to it by that state body.

(c) An advisory board, advisory commission, advisory committee, advisory subcommittee, or similar multimember advisory body of a state body, if created by formal action of the state body or of any member of the state body, and if the advisory body so created consists of three or more persons.

(d) A board, commission, committee, or similar multimember body on which a member of a body that is a state body pursuant to this section serves in his or her official capacity as a representative of that state body and that is supported, in whole or in part, by funds provided by the state body, whether the multimember body is organized and operated by the state body or by a private corporation.

(Amended by Stats. 2003, Ch. 62, Sec. 117. Effective January 1, 2004.)



11121.1

As used in this article, “state body” does not include any of the following:

(a) State agencies provided for in Article VI of the California Constitution.

(b) Districts or other local agencies whose meetings are required to be open to the public pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5).

(c) State agencies provided for in Article IV of the California Constitution whose meetings are required to be open to the public pursuant to the Grunsky-Burton Open Meeting Act (Article 2.2 (commencing with Section 9027) of Chapter 1.5 of Part 1 of Division 2 of Title 2).

(d) State agencies when they are conducting proceedings pursuant to Section 3596.

(e) State agencies provided for in Section 109260 of the Health and Safety Code, except as provided in Section 109390 of the Health and Safety Code.

(f) The Credit Union Advisory Committee established pursuant to Section 14380 of the Financial Code.

(Amended by Stats. 2008, Ch. 344, Sec. 2. Effective September 26, 2008.)



11121.9

Each state body shall provide a copy of this article to each member of the state body upon his or her appointment to membership or assumption of office.

(Amended by Stats. 1981, Ch. 968, Sec. 7.1.)



11121.95

Any person appointed or elected to serve as a member of a state body who has not yet assumed the duties of office shall conform his or her conduct to the requirements of this article and shall be treated for purposes of this article as if he or she has already assumed office.

(Added by Stats. 1997, Ch. 949, Sec. 1. Effective January 1, 1998.)



11122

As used in this article “action taken” means a collective decision made by the members of a state body, a collective commitment or promise by the members of the state body to make a positive or negative decision or an actual vote by the members of a state body when sitting as a body or entity upon a motion, proposal, resolution, order or similar action.

(Amended by Stats. 1981, Ch. 968, Sec. 7.3.)



11122.5

(a) As used in this article, “meeting” includes any congregation of a majority of the members of a state body at the same time and place to hear, discuss, or deliberate upon any item that is within the subject matter jurisdiction of the state body to which it pertains.

(b) (1) A majority of the members of a state body shall not, outside of a meeting authorized by this chapter, use a series of communications of any kind, directly or through intermediaries, to discuss, deliberate, or take action on any item of business that is within the subject matter of the state body.

(2) Paragraph (1) shall not be construed to prevent an employee or official of a state agency from engaging in separate conversations or communications outside of a meeting authorized by this chapter with members of a legislative body in order to answer questions or provide information regarding a matter that is within the subject matter jurisdiction of the state agency, if that person does not communicate to members of the legislative body the comments or position of any other member or members of the legislative body.

(c) The prohibitions of this article do not apply to any of the following:

(1) Individual contacts or conversations between a member of a state body and any other person that do not violate subdivision (b).

(2) (A) The attendance of a majority of the members of a state body at a conference or similar gathering open to the public that involves a discussion of issues of general interest to the public or to public agencies of the type represented by the state body, if a majority of the members do not discuss among themselves, other than as part of the scheduled program, business of a specified nature that is within the subject matter jurisdiction of the state body.

(B) Subparagraph (A) does not allow members of the public free admission to a conference or similar gathering at which the organizers have required other participants or registrants to pay fees or charges as a condition of attendance.

(3) The attendance of a majority of the members of a state body at an open and publicized meeting organized to address a topic of state concern by a person or organization other than the state body, if a majority of the members do not discuss among themselves, other than as part of the scheduled program, business of a specific nature that is within the subject matter jurisdiction of the state body.

(4) The attendance of a majority of the members of a state body at an open and noticed meeting of another state body or of a legislative body of a local agency as defined by Section 54951, if a majority of the members do not discuss among themselves, other than as part of the scheduled meeting, business of a specific nature that is within the subject matter jurisdiction of the other state body.

(5) The attendance of a majority of the members of a state body at a purely social or ceremonial occasion, if a majority of the members do not discuss among themselves business of a specific nature that is within the subject matter jurisdiction of the state body.

(6) The attendance of a majority of the members of a state body at an open and noticed meeting of a standing committee of that body, if the members of the state body who are not members of the standing committee attend only as observers.

(Amended by Stats. 2009, Ch. 150, Sec. 1. Effective January 1, 2010.)



11123

(a) All meetings of a state body shall be open and public and all persons shall be permitted to attend any meeting of a state body except as otherwise provided in this article.

(b) (1) This article does not prohibit a state body from holding an open or closed meeting by teleconference for the benefit of the public and state body. The meeting or proceeding held by teleconference shall otherwise comply with all applicable requirements or laws relating to a specific type of meeting or proceeding, including the following:

(A) The teleconferencing meeting shall comply with all requirements of this article applicable to other meetings.

(B) The portion of the teleconferenced meeting that is required to be open to the public shall be audible to the public at the location specified in the notice of the meeting.

(C) If the state body elects to conduct a meeting or proceeding by teleconference, it shall post agendas at all teleconference locations and conduct teleconference meetings in a manner that protects the rights of any party or member of the public appearing before the state body. Each teleconference location shall be identified in the notice and agenda of the meeting or proceeding, and each teleconference location shall be accessible to the public. The agenda shall provide an opportunity for members of the public to address the state body directly pursuant to Section 11125.7 at each teleconference location.

(D) All votes taken during a teleconferenced meeting shall be by rollcall.

(E) The portion of the teleconferenced meeting that is closed to the public may not include the consideration of any agenda item being heard pursuant to Section 11125.5.

(F) At least one member of the state body shall be physically present at the location specified in the notice of the meeting.

(2) For the purposes of this subdivision, “teleconference” means a meeting of a state body, the members of which are at different locations, connected by electronic means, through either audio or both audio and video. This section does not prohibit a state body from providing members of the public with additional locations in which the public may observe or address the state body by electronic means, through either audio or both audio and video.

(c) The state body shall publicly report any action taken and the vote or abstention on that action of each member present for the action.

(Amended by Stats. 2014, Ch. 510, Sec. 1. Effective January 1, 2015.)



11123.1

All meetings of a state body that are open and public shall meet the protections and prohibitions contained in Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof.

(Added by Stats. 2002, Ch. 300, Sec. 1. Effective January 1, 2003.)



11124

No person shall be required, as a condition to attendance at a meeting of a state body, to register his or her name, to provide other information, to complete a questionnaire, or otherwise to fulfill any condition precedent to his or her attendance.

If an attendance list, register, questionnaire, or other similar document is posted at or near the entrance to the room where the meeting is to be held, or is circulated to persons present during the meeting, it shall state clearly that the signing, registering, or completion of the document is voluntary, and that all persons may attend the meeting regardless of whether a person signs, registers, or completes the document.

(Amended by Stats. 1981, Ch. 968, Sec. 8.)



11124.1

(a) Any person attending an open and public meeting of the state body shall have the right to record the proceedings with an audio or video recorder or a still or motion picture camera in the absence of a reasonable finding by the state body that the recording cannot continue without noise, illumination, or obstruction of view that constitutes, or would constitute, a persistent disruption of the proceedings.

(b) Any audio or video recording of an open and public meeting made for whatever purpose by or at the direction of the state body shall be subject to inspection pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), but may be erased or destroyed 30 days after the recording. Any inspection of an audio or video recording shall be provided without charge on equipment made available by the state body.

(c) No state body shall prohibit or otherwise restrict the broadcast of its open and public meetings in the absence of a reasonable finding that the broadcast cannot be accomplished without noise, illumination, or obstruction of view that would constitute a persistent disruption of the proceedings.

(Amended by Stats. 2009, Ch. 88, Sec. 42. Effective January 1, 2010.)



11125

(a) The state body shall provide notice of its meeting to any person who requests that notice in writing. Notice shall be given and also made available on the Internet at least 10 days in advance of the meeting, and shall include the name, address, and telephone number of any person who can provide further information prior to the meeting, but need not include a list of witnesses expected to appear at the meeting. The written notice shall additionally include the address of the Internet site where notices required by this article are made available.

(b) The notice of a meeting of a body that is a state body shall include a specific agenda for the meeting, containing a brief description of the items of business to be transacted or discussed in either open or closed session. A brief general description of an item generally need not exceed 20 words. A description of an item to be transacted or discussed in closed session shall include a citation of the specific statutory authority under which a closed session is being held. No item shall be added to the agenda subsequent to the provision of this notice, unless otherwise permitted by this article.

(c) Notice of a meeting of a state body that complies with this section shall also constitute notice of a meeting of an advisory body of that state body, provided that the business to be discussed by the advisory body is covered by the notice of the meeting of the state body, provided that the specific time and place of the advisory body’s meeting is announced during the open and public state body’s meeting, and provided that the advisory body’s meeting is conducted within a reasonable time of, and nearby, the meeting of the state body.

(d) A person may request, and shall be provided, notice pursuant to subdivision (a) for all meetings of a state body or for a specific meeting or meetings. In addition, at the state body’s discretion, a person may request, and may be provided, notice of only those meetings of a state body at which a particular subject or subjects specified in the request will be discussed.

(e) A request for notice of more than one meeting of a state body shall be subject to the provisions of Section 14911.

(f) The notice shall be made available in appropriate alternative formats, as required by Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof, upon request by any person with a disability. The notice shall include information regarding how, to whom, and by when a request for any disability-related modification or accommodation, including auxiliary aids or services may be made by a person with a disability who requires these aids or services in order to participate in the public meeting.

(Amended by Stats. 2002, Ch. 300, Sec. 2. Effective January 1, 2003.)



11125.1

(a) Notwithstanding Section 6255 or any other provisions of law, agendas of public meetings and other writings, when distributed to all, or a majority of all, of the members of a state body by any person in connection with a matter subject to discussion or consideration at a public meeting of the body, are disclosable public records under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), and shall be made available upon request without delay. However, this section shall not include any writing exempt from public disclosure under Section 6253.5, 6254, or 6254.7 of this code, or Section 489.1 or 583 of the Public Utilities Code.

(b) Writings that are public records under subdivision (a) and that are distributed to members of the state body prior to or during a meeting, pertaining to any item to be considered during the meeting, shall be made available for public inspection at the meeting if prepared by the state body or a member of the state body, or after the meeting if prepared by some other person. These writings shall be made available in appropriate alternative formats, as required by Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof, upon request by a person with a disability.

(c) In the case of the Franchise Tax Board, prior to that state body taking final action on any item, writings pertaining to that item that are public records under subdivision (a) that are prepared and distributed by the Franchise Tax Board staff or individual members to members of the state body prior to or during a meeting shall be:

(1) Made available for public inspection at that meeting.

(2) Distributed to all persons who request notice in writing pursuant to subdivision (a) of Section 11125.

(3) Made available on the Internet.

(d) Prior to the State Board of Equalization taking final action on any item that does not involve a named tax or fee payer, writings pertaining to that item that are public records under subdivision (a) that are prepared and distributed by board staff or individual members to members of the state body prior to or during a meeting shall be:

(1) Made available for public inspection at that meeting.

(2) Distributed to all persons who request or have requested copies of these writings.

(3) Made available on the Internet.

(e) Nothing in this section shall be construed to prevent a state body from charging a fee or deposit for a copy of a public record pursuant to Section 6253, except that no surcharge shall be imposed on persons with disabilities in violation of Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof. The writings described in subdivision (b) are subject to the requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), and shall not be construed to limit or delay the public’s right to inspect any record required to be disclosed by that act, or to limit the public’s right to inspect any record covered by that act. This section shall not be construed to be applicable to any writings solely because they are properly discussed in a closed session of a state body. Nothing in this article shall be construed to require a state body to place any paid advertisement or any other paid notice in any publication.

(f) “Writing” for purposes of this section means “writing” as defined under Section 6252.

(Amended by Stats. 2005, Ch. 188, Sec. 1. Effective January 1, 2006.)



11125.2

Any state body shall report publicly at a subsequent public meeting any action taken, and any rollcall vote thereon, to appoint, employ, or dismiss a public employee arising out of any closed session of the state body.

(Amended by Stats. 1981, Ch. 968, Sec. 10.3.)



11125.3

(a) Notwithstanding Section 11125, a state body may take action on items of business not appearing on the posted agenda under any of the conditions stated below:

(1) Upon a determination by a majority vote of the state body that an emergency situation exists, as defined in Section 11125.5.

(2) Upon a determination by a two-thirds vote of the state body, or, if less than two-thirds of the members are present, a unanimous vote of those members present, that there exists a need to take immediate action and that the need for action came to the attention of the state body subsequent to the agenda being posted as specified in Section 11125.

(b) Notice of the additional item to be considered shall be provided to each member of the state body and to all parties that have requested notice of its meetings as soon as is practicable after a determination of the need to consider the item is made, but shall be delivered in a manner that allows it to be received by the members and by newspapers of general circulation and radio or television stations at least 48 hours before the time of the meeting specified in the notice. Notice shall be made available to newspapers of general circulation and radio or television stations by providing that notice to all national press wire services. Notice shall also be made available on the Internet as soon as is practicable after the decision to consider additional items at a meeting has been made.

(Amended by Stats. 2001, Ch. 243, Sec. 9. Effective January 1, 2002.)



11125.4

(a) A special meeting may be called at any time by the presiding officer of the state body or by a majority of the members of the state body. A special meeting may only be called for one of the following purposes when compliance with the 10-day notice provisions of Section 11125 would impose a substantial hardship on the state body or when immediate action is required to protect the public interest:

(1) To consider “pending litigation” as that term is defined in subdivision (e) of Section 11126.

(2) To consider proposed legislation.

(3) To consider issuance of a legal opinion.

(4) To consider disciplinary action involving a state officer or employee.

(5) To consider the purchase, sale, exchange, or lease of real property.

(6) To consider license examinations and applications.

(7) To consider an action on a loan or grant provided pursuant to Division 31 (commencing with Section 50000) of the Health and Safety Code.

(8) To consider its response to a confidential final draft audit report as permitted by Section 11126.2.

(9)  To provide for an interim executive officer of a state body upon the death, incapacity, or vacancy in the office of the executive officer.

(b) When a special meeting is called pursuant to one of the purposes specified in subdivision (a), the state body shall provide notice of the special meeting to each member of the state body and to all parties that have requested notice of its meetings as soon as is practicable after the decision to call a special meeting has been made, but shall deliver the notice in a manner that allows it to be received by the members and by newspapers of general circulation and radio or television stations at least 48 hours before the time of the special meeting specified in the notice. Notice shall be made available to newspapers of general circulation and radio or television stations by providing that notice to all national press wire services. Notice shall also be made available on the Internet within the time periods required by this section. The notice shall specify the time and place of the special meeting and the business to be transacted. The written notice shall additionally specify the address of the Internet Web site where notices required by this article are made available. No other business shall be considered at a special meeting by the state body. The written notice may be dispensed with as to any member who at or prior to the time the meeting convenes files with the clerk or secretary of the state body a written waiver of notice. The waiver may be given by telegram, facsimile transmission, or similar means. The written notice may also be dispensed with as to any member who is actually present at the meeting at the time it convenes. Notice shall be required pursuant to this section regardless of whether any action is taken at the special meeting.

(c) At the commencement of any special meeting, the state body must make a finding in open session that the delay necessitated by providing notice 10 days prior to a meeting as required by Section 11125 would cause a substantial hardship on the body or that immediate action is required to protect the public interest. The finding shall set forth the specific facts that constitute the hardship to the body or the impending harm to the public interest. The finding shall be adopted by a two-thirds vote of the body, or, if less than two-thirds of the members are present, a unanimous vote of those members present. The finding shall be made available on the Internet. Failure to adopt the finding terminates the meeting.

(Amended by Stats. 2007, Ch. 92, Sec. 1. Effective January 1, 2008.)



11125.5

(a) In the case of an emergency situation involving matters upon which prompt action is necessary due to the disruption or threatened disruption of public facilities, a state body may hold an emergency meeting without complying with the 10-day notice requirement of Section 11125 or the 48-hour notice requirement of Section 11125.4.

(b) For purposes of this section, “emergency situation” means any of the following, as determined by a majority of the members of the state body during a meeting prior to the emergency meeting, or at the beginning of the emergency meeting:

(1) Work stoppage or other activity that severely impairs public health or safety, or both.

(2) Crippling disaster that severely impairs public health or safety, or both.

(c) However, newspapers of general circulation and radio or television stations that have requested notice of meetings pursuant to Section 11125 shall be notified by the presiding officer of the state body, or a designee thereof, one hour prior to the emergency meeting by telephone. Notice shall also be made available on the Internet as soon as is practicable after the decision to call the emergency meeting has been made. If telephone services are not functioning, the notice requirements of this section shall be deemed waived, and the presiding officer of the state body, or a designee thereof, shall notify those newspapers, radio stations, or television stations of the fact of the holding of the emergency meeting, the purpose of the meeting, and any action taken at the meeting as soon after the meeting as possible.

(d) The minutes of a meeting called pursuant to this section, a list of persons who the presiding officer of the state body, or a designee thereof, notified or attempted to notify, a copy of the rollcall vote, and any action taken at the meeting shall be posted for a minimum of 10 days in a public place, and also made available on the Internet for a minimum of 10 days, as soon after the meeting as possible.

(Amended by Stats. 1999, Ch. 393, Sec. 3. Effective January 1, 2000. As provided in Sec. 7 of Ch. 393, amendment is to be implemented on July 1, 2001, or other date authorized by Dept. of Information Technology pursuant to Executive Order D-3-99.)



11125.6

(a) An emergency meeting may be called at any time by the president of the Fish and Game Commission or by a majority of the members of the commission to consider an appeal of a closure of or restriction in a fishery adopted pursuant to Section 7710 of the Fish and Game Code. In the case of an emergency situation involving matters upon which prompt action is necessary due to the disruption or threatened disruption of an established fishery, the commission may hold an emergency meeting without complying with the 10-day notice requirement of Section 11125 or the 48-hour notice requirement of Section 11125.4 if the delay necessitated by providing the 10-day notice of a public meeting required by Section 11125 or the 48-hour notice required by Section 11125.4 would significantly adversely impact the economic benefits of a fishery to the participants in the fishery and to the people of the state or significantly adversely impact the sustainability of a fishery managed by the state.

(b) At the commencement of an emergency meeting called pursuant to this section, the commission shall make a finding in open session that the delay necessitated by providing notice 10 days prior to a meeting as required by Section 11125 or 48 hours prior to a meeting as required by Section 11125.4 would significantly adversely impact the economic benefits of a fishery to the participants in the fishery and to the people of the state or significantly adversely impact the sustainability of a fishery managed by the state. The finding shall set forth the specific facts that constitute the impact to the economic benefits of the fishery or the sustainability of the fishery. The finding shall be adopted by a vote of at least four members of the commission, or, if less than four of the members are present, a unanimous vote of those members present. Failure to adopt the finding shall terminate the meeting.

(c) Newspapers of general circulation and radio or television stations that have requested notice of meetings pursuant to Section 11125 shall be notified by the presiding officer of the commission, or a designee thereof, one hour prior to the emergency meeting by telephone.

(d) The minutes of an emergency meeting called pursuant to this section, a list of persons who the president of the commission, or a designee thereof, notified or attempted to notify, a copy of the rollcall vote, and any action taken at the meeting shall be posted for a minimum of 10 days in a public place as soon after the meeting as possible.

(Added by Stats. 1998, Ch. 1052, Sec. 21. Effective January 1, 1999.)



11125.7

(a) Except as otherwise provided in this section, the state body shall provide an opportunity for members of the public to directly address the state body on each agenda item before or during the state body’s discussion or consideration of the item. This section is not applicable if the agenda item has already been considered by a committee composed exclusively of members of the state body at a public meeting where interested members of the public were afforded the opportunity to address the committee on the item, before or during the committee’s consideration of the item, unless the item has been substantially changed since the committee heard the item, as determined by the state body. Every notice for a special meeting at which action is proposed to be taken on an item shall provide an opportunity for members of the public to directly address the state body concerning that item prior to action on the item. In addition, the notice requirement of Section 11125 shall not preclude the acceptance of testimony at meetings, other than emergency meetings, from members of the public if no action is taken by the state body at the same meeting on matters brought before the body by members of the public.

(b) The state body may adopt reasonable regulations to ensure that the intent of subdivision (a) is carried out, including, but not limited to, regulations limiting the total amount of time allocated for public comment on particular issues and for each individual speaker.

(c) (1) Notwithstanding subdivision (b), when a state body limits time for public comment the state body shall provide at least twice the allotted time to a member of the public who utilizes a translator to ensure that non-English speakers receive the same opportunity to directly address the state body.

(2) Paragraph (1) shall not apply if the state body utilizes simultaneous translation equipment in a manner that allows the state body to hear the translated public testimony simultaneously.

(d) The state body shall not prohibit public criticism of the policies, programs, or services of the state body, or of the acts or omissions of the state body. Nothing in this subdivision shall confer any privilege or protection for expression beyond that otherwise provided by law.

(e) This section is not applicable to closed sessions held pursuant to Section 11126.

(f) This section is not applicable to decisions regarding proceedings held pursuant to Chapter 5 (commencing with Section 11500), relating to administrative adjudication, or to the conduct of those proceedings.

(g) This section is not applicable to hearings conducted by the California Victim Compensation and Government Claims Board pursuant to Sections 13963 and 13963.1.

(h) This section is not applicable to agenda items that involve decisions of the Public Utilities Commission regarding adjudicatory hearings held pursuant to Chapter 9 (commencing with Section 1701) of Part 1 of Division 1 of the Public Utilities Code. For all other agenda items, the commission shall provide members of the public, other than those who have already participated in the proceedings underlying the agenda item, an opportunity to directly address the commission before or during the commission’s consideration of the item.

(Amended by Stats. 2012, Ch. 551, Sec. 1. Effective January 1, 2013.)



11125.8

(a) Notwithstanding Section 11131.5, in any hearing that the California Victim Compensation and Government Claims Board conducts pursuant to Section 13963.1 and that the applicant or applicant’s representative does not request be open to the public, no notice, agenda, announcement, or report required under this article need identify the applicant.

(b) In any hearing that the board conducts pursuant to Section 13963.1 and that the applicant or applicant’s representative does not request be open to the public, the board shall disclose that the hearing is being held pursuant to Section 13963.1. That disclosure shall be deemed to satisfy the requirements of subdivision (a) of Section 11126.3.

(Amended by Stats. 2006, Ch. 538, Sec. 249. Effective January 1, 2007.)



11125.9

Regional water quality control boards shall comply with the notification guidelines in Section 11125 and, in addition, shall do both of the following:

(a) Notify, in writing, all clerks of the city councils and county boards of supervisors within the regional board’s jurisdiction of any and all board hearings at least 10 days prior to the hearing. Notification shall include an agenda for the meeting with contents as described in subdivision (b) of Section 11125 as well as the name, address, and telephone number of any person who can provide further information prior to the meeting, but need not include a list of witnesses expected to appear at the meeting. Each clerk, upon receipt of the notification of a board hearing, shall distribute the notice to all members of the respective city council or board of supervisors within the regional board’s jurisdiction.

(b) Notify, in writing, all newspapers with a circulation rate of at least 10,000 within the regional board’s jurisdiction of any and all board hearings, at least 10 days prior to the hearing. Notification shall include an agenda for the meeting with contents as described in subdivision (b) of Section 11125 as well as the name, address, and telephone number of any person who can provide further information prior to the meeting, but need not include a list of witnesses expected to appear at the meeting.

(Added by Stats. 1997, Ch. 301, Sec. 1. Effective January 1, 1998.)



11126

(a) (1) Nothing in this article shall be construed to prevent a state body from holding closed sessions during a regular or special meeting to consider the appointment, employment, evaluation of performance, or dismissal of a public employee or to hear complaints or charges brought against that employee by another person or employee unless the employee requests a public hearing.

(2) As a condition to holding a closed session on the complaints or charges to consider disciplinary action or to consider dismissal, the employee shall be given written notice of his or her right to have a public hearing, rather than a closed session, and that notice shall be delivered to the employee personally or by mail at least 24 hours before the time for holding a regular or special meeting. If notice is not given, any disciplinary or other action taken against any employee at the closed session shall be null and void.

(3) The state body also may exclude from any public or closed session, during the examination of a witness, any or all other witnesses in the matter being investigated by the state body.

(4) Following the public hearing or closed session, the body may deliberate on the decision to be reached in a closed session.

(b) For the purposes of this section, “employee” does not include any person who is elected to, or appointed to a public office by, any state body. However, officers of the California State University who receive compensation for their services, other than per diem and ordinary and necessary expenses, shall, when engaged in that capacity, be considered employees. Furthermore, for purposes of this section, the term employee includes a person exempt from civil service pursuant to subdivision (e) of Section 4 of Article VII of the California Constitution.

(c) Nothing in this article shall be construed to do any of the following:

(1) Prevent state bodies that administer the licensing of persons engaging in businesses or professions from holding closed sessions to prepare, approve, grade, or administer examinations.

(2) Prevent an advisory body of a state body that administers the licensing of persons engaged in businesses or professions from conducting a closed session to discuss matters that the advisory body has found would constitute an unwarranted invasion of the privacy of an individual licensee or applicant if discussed in an open meeting, provided the advisory body does not include a quorum of the members of the state body it advises. Those matters may include review of an applicant’s qualifications for licensure and an inquiry specifically related to the state body’s enforcement program concerning an individual licensee or applicant where the inquiry occurs prior to the filing of a civil, criminal, or administrative disciplinary action against the licensee or applicant by the state body.

(3) Prohibit a state body from holding a closed session to deliberate on a decision to be reached in a proceeding required to be conducted pursuant to Chapter 5 (commencing with Section 11500) or similar provisions of law.

(4) Grant a right to enter any correctional institution or the grounds of a correctional institution where that right is not otherwise granted by law, nor shall anything in this article be construed to prevent a state body from holding a closed session when considering and acting upon the determination of a term, parole, or release of any individual or other disposition of an individual case, or if public disclosure of the subjects under discussion or consideration is expressly prohibited by statute.

(5) Prevent any closed session to consider the conferring of honorary degrees, or gifts, donations, and bequests that the donor or proposed donor has requested in writing to be kept confidential.

(6) Prevent the Alcoholic Beverage Control Appeals Board from holding a closed session for the purpose of holding a deliberative conference as provided in Section 11125.

(7) (A) Prevent a state body from holding closed sessions with its negotiator prior to the purchase, sale, exchange, or lease of real property by or for the state body to give instructions to its negotiator regarding the price and terms of payment for the purchase, sale, exchange, or lease.

(B) However, prior to the closed session, the state body shall hold an open and public session in which it identifies the real property or real properties that the negotiations may concern and the person or persons with whom its negotiator may negotiate.

(C) For purposes of this paragraph, the negotiator may be a member of the state body.

(D) For purposes of this paragraph, “lease” includes renewal or renegotiation of a lease.

(E) Nothing in this paragraph shall preclude a state body from holding a closed session for discussions regarding eminent domain proceedings pursuant to subdivision (e).

(8) Prevent the California Postsecondary Education Commission from holding closed sessions to consider matters pertaining to the appointment or termination of the Director of the California Postsecondary Education Commission.

(9) Prevent the Council for Private Postsecondary and Vocational Education from holding closed sessions to consider matters pertaining to the appointment or termination of the Executive Director of the Council for Private Postsecondary and Vocational Education.

(10) Prevent the Franchise Tax Board from holding closed sessions for the purpose of discussion of confidential tax returns or information the public disclosure of which is prohibited by law, or from considering matters pertaining to the appointment or removal of the Executive Officer of the Franchise Tax Board.

(11) Require the Franchise Tax Board to notice or disclose any confidential tax information considered in closed sessions, or documents executed in connection therewith, the public disclosure of which is prohibited pursuant to Article 2 (commencing with Section 19542) of Chapter 7 of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(12) Prevent the Corrections Standards Authority from holding closed sessions when considering reports of crime conditions under Section 6027 of the Penal Code.

(13) Prevent the State Air Resources Board from holding closed sessions when considering the proprietary specifications and performance data of manufacturers.

(14) Prevent the State Board of Education or the Superintendent of Public Instruction, or any committee advising the board or the Superintendent, from holding closed sessions on those portions of its review of assessment instruments pursuant to Chapter 5 (commencing with Section 60600) of, or pursuant to Chapter 9 (commencing with Section 60850) of, Part 33 of Division 4 of Title 2 of the Education Code during which actual test content is reviewed and discussed. The purpose of this provision is to maintain the confidentiality of the assessments under review.

(15) Prevent the Department of Resources Recycling and Recovery or its auxiliary committees from holding closed sessions for the purpose of discussing confidential tax returns, discussing trade secrets or confidential or proprietary information in its possession, or discussing other data, the public disclosure of which is prohibited by law.

(16) Prevent a state body that invests retirement, pension, or endowment funds from holding closed sessions when considering investment decisions. For purposes of consideration of shareholder voting on corporate stocks held by the state body, closed sessions for the purposes of voting may be held only with respect to election of corporate directors, election of independent auditors, and other financial issues that could have a material effect on the net income of the corporation. For the purpose of real property investment decisions that may be considered in a closed session pursuant to this paragraph, a state body shall also be exempt from the provisions of paragraph (7) relating to the identification of real properties prior to the closed session.

(17) Prevent a state body, or boards, commissions, administrative officers, or other representatives that may properly be designated by law or by a state body, from holding closed sessions with its representatives in discharging its responsibilities under Chapter 10 (commencing with Section 3500), Chapter 10.3 (commencing with Section 3512), Chapter 10.5 (commencing with Section 3525), or Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 as the sessions relate to salaries, salary schedules, or compensation paid in the form of fringe benefits. For the purposes enumerated in the preceding sentence, a state body may also meet with a state conciliator who has intervened in the proceedings.

(18) (A) Prevent a state body from holding closed sessions to consider matters posing a threat or potential threat of criminal or terrorist activity against the personnel, property, buildings, facilities, or equipment, including electronic data, owned, leased, or controlled by the state body, where disclosure of these considerations could compromise or impede the safety or security of the personnel, property, buildings, facilities, or equipment, including electronic data, owned, leased, or controlled by the state body.

(B) Notwithstanding any other provision of law, a state body, at any regular or special meeting, may meet in a closed session pursuant to subparagraph (A) upon a two-thirds vote of the members present at the meeting.

(C) After meeting in closed session pursuant to subparagraph (A), the state body shall reconvene in open session prior to adjournment and report that a closed session was held pursuant to subparagraph (A), the general nature of the matters considered, and whether any action was taken in closed session.

(D) After meeting in closed session pursuant to subparagraph (A), the state body shall submit to the Legislative Analyst written notification stating that it held this closed session, the general reason or reasons for the closed session, the general nature of the matters considered, and whether any action was taken in closed session. The Legislative Analyst shall retain for no less than four years any written notification received from a state body pursuant to this subparagraph.

(19) Prevent the California Sex Offender Management Board from holding a closed session for the purpose of discussing matters pertaining to the application of a sex offender treatment provider for certification pursuant to Sections 290.09 and 9003 of the Penal Code. Those matters may include review of an applicant’s qualifications for certification.

(d) (1) Notwithstanding any other provision of law, any meeting of the Public Utilities Commission at which the rates of entities under the commission’s jurisdiction are changed shall be open and public.

(2) Nothing in this article shall be construed to prevent the Public Utilities Commission from holding closed sessions to deliberate on the institution of proceedings, or disciplinary actions against any person or entity under the jurisdiction of the commission.

(e) (1) Nothing in this article shall be construed to prevent a state body, based on the advice of its legal counsel, from holding a closed session to confer with, or receive advice from, its legal counsel regarding pending litigation when discussion in open session concerning those matters would prejudice the position of the state body in the litigation.

(2) For purposes of this article, all expressions of the lawyer-client privilege other than those provided in this subdivision are hereby abrogated. This subdivision is the exclusive expression of the lawyer-client privilege for purposes of conducting closed session meetings pursuant to this article. For purposes of this subdivision, litigation shall be considered pending when any of the following circumstances exist:

(A) An adjudicatory proceeding before a court, an administrative body exercising its adjudicatory authority, a hearing officer, or an arbitrator, to which the state body is a party, has been initiated formally.

(B) (i) A point has been reached where, in the opinion of the state body on the advice of its legal counsel, based on existing facts and circumstances, there is a significant exposure to litigation against the state body.

(ii) Based on existing facts and circumstances, the state body is meeting only to decide whether a closed session is authorized pursuant to clause (i).

(C) (i) Based on existing facts and circumstances, the state body has decided to initiate or is deciding whether to initiate litigation.

(ii) The legal counsel of the state body shall prepare and submit to it a memorandum stating the specific reasons and legal authority for the closed session. If the closed session is pursuant to paragraph (1), the memorandum shall include the title of the litigation. If the closed session is pursuant to subparagraph (A) or (B), the memorandum shall include the existing facts and circumstances on which it is based. The legal counsel shall submit the memorandum to the state body prior to the closed session, if feasible, and in any case no later than one week after the closed session. The memorandum shall be exempt from disclosure pursuant to Section 6254.25.

(iii) For purposes of this subdivision, “litigation” includes any adjudicatory proceeding, including eminent domain, before a court, administrative body exercising its adjudicatory authority, hearing officer, or arbitrator.

(iv) Disclosure of a memorandum required under this subdivision shall not be deemed as a waiver of the lawyer-client privilege, as provided for under Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code.

(f) In addition to subdivisions (a), (b), and (c), nothing in this article shall be construed to do any of the following:

(1) Prevent a state body operating under a joint powers agreement for insurance pooling from holding a closed session to discuss a claim for the payment of tort liability or public liability losses incurred by the state body or any member agency under the joint powers agreement.

(2) Prevent the examining committee established by the State Board of Forestry and Fire Protection, pursuant to Section 763 of the Public Resources Code, from conducting a closed session to consider disciplinary action against an individual professional forester prior to the filing of an accusation against the forester pursuant to Section 11503.

(3) Prevent the enforcement advisory committee established by the California Board of Accountancy pursuant to Section 5020 of the Business and Professions Code from conducting a closed session to consider disciplinary action against an individual accountant prior to the filing of an accusation against the accountant pursuant to Section 11503. Nothing in this article shall be construed to prevent the qualifications examining committee established by the California Board of Accountancy pursuant to Section 5023 of the Business and Professions Code from conducting a closed hearing to interview an individual applicant or accountant regarding the applicant’s qualifications.

(4) Prevent a state body, as defined in subdivision (b) of Section 11121, from conducting a closed session to consider any matter that properly could be considered in closed session by the state body whose authority it exercises.

(5) Prevent a state body, as defined in subdivision (d) of Section 11121, from conducting a closed session to consider any matter that properly could be considered in a closed session by the body defined as a state body pursuant to subdivision (a) or (b) of Section 11121.

(6) Prevent a state body, as defined in subdivision (c) of Section 11121, from conducting a closed session to consider any matter that properly could be considered in a closed session by the state body it advises.

(7) Prevent the State Board of Equalization from holding closed sessions for either of the following:

(A) When considering matters pertaining to the appointment or removal of the Executive Secretary of the State Board of Equalization.

(B) For the purpose of hearing confidential taxpayer appeals or data, the public disclosure of which is prohibited by law.

(8) Require the State Board of Equalization to disclose any action taken in closed session or documents executed in connection with that action, the public disclosure of which is prohibited by law pursuant to Sections 15619 and 15641 of this code and Sections 833, 7056, 8255, 9255, 11655, 30455, 32455, 38705, 38706, 43651, 45982, 46751, 50159, 55381, and 60609 of the Revenue and Taxation Code.

(9) Prevent the California Earthquake Prediction Evaluation Council, or other body appointed to advise the Director of Emergency Services or the Governor concerning matters relating to volcanic or earthquake predictions, from holding closed sessions when considering the evaluation of possible predictions.

(g) This article does not prevent either of the following:

(1) The Teachers’ Retirement Board or the Board of Administration of the Public Employees’ Retirement System from holding closed sessions when considering matters pertaining to the recruitment, appointment, employment, or removal of the chief executive officer or when considering matters pertaining to the recruitment or removal of the Chief Investment Officer of the State Teachers’ Retirement System or the Public Employees’ Retirement System.

(2) The Commission on Teacher Credentialing from holding closed sessions when considering matters relating to the recruitment, appointment, or removal of its executive director.

(h) This article does not prevent the Board of Administration of the Public Employees’ Retirement System from holding closed sessions when considering matters relating to the development of rates and competitive strategy for plans offered pursuant to Chapter 15 (commencing with Section 21660) of Part 3 of Division 5 of Title 2.

(i) This article does not prevent the Managed Risk Medical Insurance Board from holding closed sessions when considering matters related to the development of rates and contracting strategy for entities contracting or seeking to contract with the board, entities with which the board is considering a contract, or entities with which the board is considering or enters into any other arrangement under which the board provides, receives, or arranges services or reimbursement, pursuant to Part 6.2 (commencing with Section 12693), Part 6.3 (commencing with Section 12695), Part 6.4 (commencing with Section 12699.50), Part 6.5 (commencing with Section 12700), Part 6.6 (commencing with Section 12739.5), or Part 6.7 (commencing with Section 12739.70) of Division 2 of the Insurance Code.

(j) Nothing in this article shall be construed to prevent the board of the State Compensation Insurance Fund from holding closed sessions in the following:

(1) When considering matters related to claims pursuant to Chapter 1 (commencing with Section 3200) of Division 4 of the Labor Code, to the extent that confidential medical information or other individually identifiable information would be disclosed.

(2) To the extent that matters related to audits and investigations that have not been completed would be disclosed.

(3) To the extent that an internal audit containing proprietary information would be disclosed.

(4) To the extent that the session would address the development of rates, contracting strategy, underwriting, or competitive strategy, pursuant to the powers granted to the board in Chapter 4 (commencing with Section 11770) of Part 3 of Division 2 of the Insurance Code, when discussion in open session concerning those matters would prejudice the position of the State Compensation Insurance Fund.

(k) The State Compensation Insurance Fund shall comply with the procedures specified in Section 11125.4 of the Government Code with respect to any closed session or meeting authorized by subdivision (j), and in addition shall provide an opportunity for a member of the public to be heard on the issue of the appropriateness of closing the meeting or session.

(Amended by Stats. 2013, Ch. 352, Sec. 234. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11126.1

The state body shall designate a clerk or other officer or employee of the state body, who shall then attend each closed session of the state body and keep and enter in a minute book a record of topics discussed and decisions made at the meeting. The minute book made pursuant to this section is not a public record subject to inspection pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), and shall be kept confidential. The minute book shall be available to members of the state body or, if a violation of this chapter is alleged to have occurred at a closed session, to a court of general jurisdiction. Such minute book may, but need not, consist of a recording of the closed session.

(Amended by Stats. 1981, Ch. 968, Sec. 13.)



11126.2

(a) Nothing in this article shall be construed to prohibit a state body that has received a confidential final draft audit report from the Bureau of State Audits from holding closed sessions to discuss its response to that report.

(b) After the public release of an audit report by the Bureau of State Audits, if a state body meets to discuss the audit report, it shall do so in an open session unless exempted from that requirement by some other provision of law.

(Added by Stats. 2004, Ch. 576, Sec. 2. Effective January 1, 2005.)



11126.3

(a) Prior to holding any closed session, the state body shall disclose, in an open meeting, the general nature of the item or items to be discussed in the closed session. The disclosure may take the form of a reference to the item or items as they are listed by number or letter on the agenda. If the session is closed pursuant to paragraph (2) of subdivision (d) of Section 11126, the state body shall state the title of, or otherwise specifically identify, the proceeding or disciplinary action contemplated. However, should the body determine that to do so would jeopardize the body’s ability to effectuate service of process upon one or more unserved parties if the proceeding or disciplinary action is commenced or that to do so would fail to protect the private economic and business reputation of the person or entity if the proceeding or disciplinary action is not commenced, then the state body shall notice that there will be a closed session and describe in general terms the purpose of that session. If the session is closed pursuant to subparagraph (A) of paragraph (2) of subdivision (e) of Section 11126, the state body shall state the title of, or otherwise specifically identify, the litigation to be discussed unless the body states that to do so would jeopardize the body’s ability to effectuate service of process upon one or more unserved parties, or that to do so would jeopardize its ability to conclude existing settlement negotiations to its advantage.

(b) In the closed session, the state body may consider only those matters covered in its disclosure.

(c) The disclosure shall be made as part of the notice provided for the meeting pursuant to Section 11125 or pursuant to subdivision (a) of Section 92032 of the Education Code and of any order or notice required by Section 11129.

(d) If, after the agenda has been published in compliance with this article, any pending litigation (under subdivision (e) of Section 11126) matters arise, the postponement of which will prevent the state body from complying with any statutory, court-ordered, or other legally imposed deadline, the state body may proceed to discuss those matters in closed session and shall publicly announce in the meeting the title of, or otherwise specifically identify, the litigation to be discussed, unless the body states that to do so would jeopardize the body’s ability to effectuate service of process upon one or more unserved parties, or that to do so would jeopardize its ability to conclude existing settlement negotiations to its advantage. Such an announcement shall be deemed to comply fully with the requirements of this section.

(e) Nothing in this section shall require or authorize a disclosure of names or other information that would constitute an invasion of privacy or otherwise unnecessarily divulge the particular facts concerning the closed session or the disclosure of which is prohibited by state or federal law.

(f) After any closed session, the state body shall reconvene into open session prior to adjournment and shall make any reports, provide any documentation, and make any other disclosures required by Section 11125.2 of action taken in the closed session.

(g) The announcements required to be made in open session pursuant to this section may be made at the location announced in the agenda for the closed session, as long as the public is allowed to be present at that location for the purpose of hearing the announcement.

(Amended by Stats. 2001, Ch. 243, Sec. 11. Effective January 1, 2002.)



11126.4

(a) Nothing in this article shall be construed to prevent the California Gambling Control Commission from holding a closed session when discussing matters involving trade secrets, nonpublic financial data, confidential or proprietary information, and other data and information, the public disclosure of which is prohibited by law or a tribal-state gaming compact.

(b) Discussion in closed session authorized by this section shall be limited to the confidential data and information related to the agendized item and shall not include discussion of any other information or matter.

(c) Before going into closed session the commission shall publicly announce the type of data or information to be discussed in closed session, which shall be recorded upon the commission minutes.

(d) Action taken on agenda items discussed pursuant to this section shall be taken in open session.

(Added by Stats. 2005, Ch. 274, Sec. 1. Effective January 1, 2006.)



11126.5

In the event that any meeting is willfully interrupted by a group or groups of persons so as to render the orderly conduct of such meeting unfeasible and order cannot be restored by the removal of individuals who are willfully interrupting the meeting the state body conducting the meeting may order the meeting room cleared and continue in session. Nothing in this section shall prohibit the state body from establishing a procedure for readmitting an individual or individuals not responsible for willfully disturbing the orderly conduct of the meeting. Notwithstanding any other provision of law, only matters appearing on the agenda may be considered in such a session. Representatives of the press or other news media, except those participating in the disturbance, shall be allowed to attend any session held pursuant to this section.

(Amended by Stats. 1981, Ch. 968, Sec. 15.)



11126.7

No fees may be charged by a state body for providing a notice required by Section 11125 or for carrying out any provision of this article, except as specifically authorized pursuant to this article.

(Amended by Stats. 1981, Ch. 968, Sec. 16.)



11127

Each provision of this article shall apply to every state body unless the body is specifically excepted from that provision by law or is covered by any other conflicting provision of law.

(Amended by Stats. 1981, Ch. 968, Sec. 17.)



11128

Each closed session of a state body shall be held only during a regular or special meeting of the body.

(Amended by Stats. 1981, Ch. 968, Sec. 18.)



11128.5

The state body may adjourn any regular, adjourned regular, special, or adjourned special meeting to a time and place specified in the order of adjournment. Less than a quorum may so adjourn from time to time. If all members are absent from any regular or adjourned regular meeting, the clerk or secretary of the state body may declare the meeting adjourned to a stated time and place and he or she shall cause a written notice of the adjournment to be given in the same manner as provided in Section 11125.4 for special meetings, unless that notice is waived as provided for special meetings. A copy of the order or notice of adjournment shall be conspicuously posted on or near the door of the place where the regular, adjourned regular, special, or adjourned special meeting was held within 24 hours after the time of the adjournment. When a regular or adjourned regular meeting is adjourned as provided in this section, the resulting adjourned regular meeting is a regular meeting for all purposes. When an order of adjournment of any meeting fails to state the hour at which the adjourned meeting is to be held, it shall be held at the hour specified for regular meetings by law or regulation.

(Added by Stats. 1997, Ch. 949, Sec. 11. Effective January 1, 1998.)



11129

Any hearing being held, or noticed or ordered to be held by a state body at any meeting may by order or notice of continuance be continued or recontinued to any subsequent meeting of the state body in the same manner and to the same extent set forth in Section 11128.5 for the adjournment of meetings. A copy of the order or notice of continuance shall be conspicuously posted on or near the door of the place where the hearing was held within 24 hours after the time of the continuance; provided, that if the hearing is continued to a time less than 24 hours after the time specified in the order or notice of hearing, a copy of the order or notice of continuance of hearing shall be posted immediately following the meeting at which the order or declaration of continuance was adopted or made.

(Amended by Stats. 1997, Ch. 949, Sec. 12. Effective January 1, 1998.)



11130

(a) The Attorney General, the district attorney, or any interested person may commence an action by mandamus, injunction, or declaratory relief for the purpose of stopping or preventing violations or threatened violations of this article or to determine the applicability of this article to past actions or threatened future action by members of the state body or to determine whether any rule or action by the state body to penalize or otherwise discourage the expression of one or more of its members is valid or invalid under the laws of this state or of the United States, or to compel the state body to audio record its closed sessions as hereinafter provided.

(b) The court in its discretion may, upon a judgment of a violation of Section 11126, order the state body to audio record its closed sessions and preserve the audio recordings for the period and under the terms of security and confidentiality the court deems appropriate.

(c) (1) Each recording so kept shall be immediately labeled with the date of the closed session recorded and the title of the clerk or other officer who shall be custodian of the recording.

(2) The audio recordings shall be subject to the following discovery procedures:

(A) In any case in which discovery or disclosure of the audio recording is sought by the Attorney General, the district attorney, or the plaintiff in a civil action pursuant to this section or Section 11130.3 alleging that a violation of this article has occurred in a closed session that has been recorded pursuant to this section, the party seeking discovery or disclosure shall file a written notice of motion with the appropriate court with notice to the governmental agency that has custody and control of the audio recording. The notice shall be given pursuant to subdivision (b) of Section 1005 of the Code of Civil Procedure.

(B) The notice shall include, in addition to the items required by Section 1010 of the Code of Civil Procedure, all of the following:

(i) Identification of the proceeding in which discovery or disclosure is sought, the party seeking discovery or disclosure, the date and time of the meeting recorded, and the governmental agency that has custody and control of the recording.

(ii) An affidavit that contains specific facts indicating that a violation of the act occurred in the closed session.

(3) If the court, following a review of the motion, finds that there is good cause to believe that a violation has occurred, the court may review, in camera, the recording of that portion of the closed session alleged to have violated the act.

(4) If, following the in camera review, the court concludes that disclosure of a portion of the recording would be likely to materially assist in the resolution of the litigation alleging violation of this article, the court shall, in its discretion, make a certified transcript of the portion of the recording a public exhibit in the proceeding.

(5) Nothing in this section shall permit discovery of communications that are protected by the attorney-client privilege.

(Amended by Stats. 2009, Ch. 88, Sec. 43. Effective January 1, 2010.)



11130.3

(a) Any interested person may commence an action by mandamus, injunction, or declaratory relief for the purpose of obtaining a judicial determination that an action taken by a state body in violation of Section 11123 or 11125 is null and void under this section. Any action seeking such a judicial determination shall be commenced within 90 days from the date the action was taken. Nothing in this section shall be construed to prevent a state body from curing or correcting an action challenged pursuant to this section.

(b) An action shall not be determined to be null and void if any of the following conditions exist:

(1) The action taken was in connection with the sale or issuance of notes, bonds, or other evidences of indebtedness or any contract, instrument, or agreement related thereto.

(2) The action taken gave rise to a contractual obligation upon which a party has, in good faith, detrimentally relied.

(3) The action taken was in substantial compliance with Sections 11123 and 11125.

(4) The action taken was in connection with the collection of any tax.

(Amended by Stats. 1999, Ch. 393, Sec. 5. Effective January 1, 2000.)



11130.5

A court may award court costs and reasonable attorney’s fees to the plaintiff in an action brought pursuant to Section 11130 or 11130.3 where it is found that a state body has violated the provisions of this article. The costs and fees shall be paid by the state body and shall not become a personal liability of any public officer or employee thereof.

A court may award court costs and reasonable attorney’s fees to a defendant in any action brought pursuant to Section 11130 or 11130.3 where the defendant has prevailed in a final determination of the action and the court finds that the action was clearly frivolous and totally lacking in merit.

(Amended by Stats. 1985, Ch. 936, Sec. 2.)



11130.7

Each member of a state body who attends a meeting of that body in violation of any provision of this article, and where the member intends to deprive the public of information to which the member knows or has reason to know the public is entitled under this article, is guilty of a misdemeanor.

(Amended by Stats. 1997, Ch. 949, Sec. 14. Effective January 1, 1998.)



11131

No state agency shall conduct any meeting, conference, or other function in any facility that prohibits the admittance of any person, or persons, on the basis of ancestry or any characteristic listed or defined in Section 11135, or that is inaccessible to disabled persons, or where members of the public may not be present without making a payment or purchase. As used in this section, “state agency” means and includes every state body, office, officer, department, division, bureau, board, council, commission, or other state agency.

(Amended by Stats. 2007, Ch. 568, Sec. 32. Effective January 1, 2008.)



11131.5

No notice, agenda, announcement, or report required under this article need identify any victim or alleged victim of crime, tortious sexual conduct, or child abuse unless the identity of the person has been publicly disclosed.

(Added by Stats. 1997, Ch. 949, Sec. 16. Effective January 1, 1998.)



11132

Except as expressly authorized by this article, no closed session may be held by any state body.

(Added by Stats. 1987, Ch. 1320, Sec. 4.)






ARTICLE 9.5 - Discrimination

11135

(a) No person in the State of California shall, on the basis of race, national origin, ethnic group identification, religion, age, sex, sexual orientation, color, genetic information, or disability, be unlawfully denied full and equal access to the benefits of, or be unlawfully subjected to discrimination under, any program or activity that is conducted, operated, or administered by the state or by any state agency, is funded directly by the state, or receives any financial assistance from the state. Notwithstanding Section 11000, this section applies to the California State University.

(b) With respect to discrimination on the basis of disability, programs and activities subject to subdivision (a) shall meet the protections and prohibitions contained in Section 202 of the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof, except that if the laws of this state prescribe stronger protections and prohibitions, the programs and activities subject to subdivision (a) shall be subject to the stronger protections and prohibitions.

(c) (1) As used in this section, “disability” means any mental or physical disability, as defined in Section 12926.

(2) The Legislature finds and declares that the amendments made to this act are declarative of existing law. The Legislature further finds and declares that in enacting Senate Bill 105 of the 2001–02 Regular Session (Chapter 1102 of the Statutes of 2002), it was the intention of the Legislature to apply subdivision (d) to the California State University in the same manner that subdivisions (a), (b), and (c) already applied to the California State University, notwithstanding Section 11000. In clarifying that the California State University is subject to paragraph (2) of subdivision (d), it is not the intention of the Legislature to increase the cost of developing or procuring electronic and information technology. The California State University shall, however, in determining the cost of developing or procuring electronic or information technology, consider whether technology that meets the standards applicable pursuant to paragraph (2) of subdivision (d) will reduce the long-term cost incurred by the California State University in providing access or accommodations to future users of this technology who are persons with disabilities, as required by existing law, including this section, Title II of the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 and following), and Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. Sec. 794).

(d) (1) The Legislature finds and declares that the ability to utilize electronic or information technology is often an essential function for successful employment in the current work world.

(2) In order to improve accessibility of existing technology, and therefore increase the successful employment of individuals with disabilities, particularly blind and visually impaired and deaf and hard-of-hearing persons, state governmental entities, in developing, procuring, maintaining, or using electronic or information technology, either indirectly or through the use of state funds by other entities, shall comply with the accessibility requirements of Section 508 of the federal Rehabilitation Act of 1973, as amended (29 U.S.C. Sec. 794d), and regulations implementing that act as set forth in Part 1194 of Title 36 of the Federal Code of Regulations.

(3) Any entity that contracts with a state or local entity subject to this section for the provision of electronic or information technology or for the provision of related services shall agree to respond to, and resolve any complaint regarding accessibility of its products or services that is brought to the attention of the entity.

(e) As used in this section, “sex” and “sexual orientation” have the same meanings as those terms are defined in subdivisions (q) and (r) of Section 12926.

(f) As used in this section, “race, national origin, ethnic group identification, religion, age, sex, sexual orientation, color, or disability” includes a perception that a person has any of those characteristics or that the person is associated with a person who has, or is perceived to have, any of those characteristics.

(g) As used in this section, “genetic information” has the same definition as in paragraph (2) of subdivision (e) of Section 51 of the Civil Code.

(Amended by Stats. 2011, Ch. 261, Sec. 6. Effective January 1, 2012.)



11136

Whenever a state agency that administers a program or activity that is funded directly by the state or receives any financial assistance from the state, has reasonable cause to believe that a contractor, grantee, or local agency has violated the provisions of Section 11135, or any regulation adopted to implement such section, the head of the state agency shall notify the contractor, grantee, or local agency of such violation and shall, after considering all relevant evidence, determine whether there is probable cause to believe that a violation of the provisions of Section 11135, or any regulation adopted to implement such section, has occurred. In the event that it is determined that there is probable cause to believe that the provisions of Section 11135, or any regulation adopted to implement such section, have been violated, the head of the state agency shall cause to be instituted a hearing conducted pursuant to the provisions of Chapter 5 (commencing with Section 11500) of this part to determine whether a violation has occurred.

(Added by Stats. 1977, Ch. 972.)



11137

If it is determined that a contractor, grantee, or local agency has violated the provisions of this article, the state agency that administers the program or activity involved shall take action to curtail state funding in whole or in part to such contractor, grantee, or local agency.

(Added by Stats. 1977, Ch. 972.)



11138

Each state agency that administers a program or activity that is funded directly by the state or receives any financial assistance from the state and that enters into contracts for the performance of services to be provided to the public in an aggregate amount in excess of one hundred thousand dollars ($100,000) per year shall, in accordance with the provisions of Chapter 4.5 (commencing with Section 11371) of this part, adopt such rules and regulations as are necessary to carry out the purpose and provisions of this article.

(Added by Stats. 1977, Ch. 972.)



11139

The prohibitions and sanctions imposed by this article are in addition to any other prohibitions and sanctions imposed by law.

This article shall not be interpreted in a manner that would frustrate its purpose.

This article shall not be interpreted in a manner that would adversely affect lawful programs which benefit the disabled, the aged, minorities, and women.

This article and regulations adopted pursuant to this article may be enforced by a civil action for equitable relief, which shall be independent of any other rights and remedies.

(Amended by Stats. 2001, Ch. 708, Sec. 2. Effective January 1, 2002.)



11139.3

(a) It is the policy of this state and the purpose of this section to facilitate and support the development and operation of housing for homeless youth.

(b) The provision of housing for homeless youth is hereby authorized and shall not be considered unlawful age discrimination, notwithstanding any other provision of law, including, but not limited to, Sections 51, 51.2, and 51.10 of the Civil Code, Sections 11135, 12920, and 12955 of this code, Chapter 11.5 (commencing with Section 50800) of Part 2 of Division 31 of the Health and Safety Code, and local housing or age discrimination ordinances.

(c) This section shall not be construed to permit discrimination against families with children.

(d) This section shall occupy the field of regulation of housing for homeless youth by any local public entity, including, but not limited to, a city, county, and city and county.

(e) For purposes of this section, the following definitions shall apply:

(1) “At risk of becoming homeless” means facing eviction or termination of one’s current housing situation.

(2) “Homeless youth” means either of the following:

(A) A person who is not older than 24 years of age, and meets one of the following conditions:

(i) Is homeless or at risk of becoming homeless.

(ii) Is no longer eligible for foster care on the basis of age.

(iii) Has run away from home.

(B) A person who is less than 18 years of age who is emancipated pursuant to Part 6 (commencing with Section 7000) of Division 1 of the Family Code and who is homeless or at risk of becoming homeless.

(3) “Housing for homeless youth” means emergency, transitional, or permanent housing tied to supportive services that assist homeless youth in stabilizing their lives and developing the skills and resources they need to make a successful transition to independent, self-sufficient adulthood.

(Amended by Stats. 2007, Ch. 168, Sec. 1. Effective July 30, 2007.)



11139.5

The Secretary of California Health and Human Services, with the advice and concurrence of the Fair Employment and Housing Council of the Department of Fair Employment and Housing, shall establish standards for determining which persons are protected by this article and standards for determining what practices are discriminatory. The secretary, with the cooperation of the Fair Employment and Housing Council of the Department of Fair Employment and Housing, shall assist state agencies in coordinating their programs and activities and shall consult with such agencies, as necessary, so that consistent policies, practices, and procedures are adopted with respect to the enforcement of the provisions of the article.

(Amended by Stats. 2012, Ch. 46, Sec. 18. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



11139.6

(a) (1) The Legislature finds and declares that subdivision (a) of Section 31 of Article I of the California Constitution prohibits state and local government agencies from discriminating against or granting preferential treatment to any individual or group on the basis of race, sex, color, ethnicity, or national origin in the operation of public employment, public education, and public contracting. The Legislature finds that this prohibition does not prevent governmental agencies from engaging in inclusive public sector outreach and recruitment programs that, as a component of general recruitment, may include, but not be limited to, focused outreach and recruitment of minority groups and women if any group is underrepresented in entry level positions of a public sector employer.

(2) The Legislature also finds and declares that increasing the number of businesses that participate in the bidding process in public contracting results in more vigorous competition, and thus assists state and local agencies in obtaining the desired quality of work at a lower cost.

(3) It is the intent of this section that all governmental agencies shall engage in general recruitment and outreach programs to all individuals, including persons who are economically disadvantaged.

(b) For purposes of this section, underrepresentation shall be determined by comparing the minority group or the number of women at the governmental agency with that group’s representation in the current civilian labor force in the jurisdiction of the governmental agency.

(c) State government employment shall use current state civilian labor force data to implement this section.

(d) It is the intent of this section to allow public sector employers to conduct outreach efforts with a goal of supplementing word-of-mouth recruitment that should result in increasing diversity of the public sector workforce.

(e) The type of recruitment activities allowed would include, but not be limited to, placement of job announcements in the following media instruments:

(1) General circulation newspapers, general circulation publications, and general market radio and television stations, including electronic media.

(2) Local and regional community newspapers.

(3) Newspapers, publications, and radio and television stations that provide information in languages other than English and whose primary audience is residents of minority and low-income communities.

(4) Publications, including electronic media, that are distributed to the general market and to newspapers, publications, and radio and television stations whose primary audience is comprised of minority groups or women.

(5) Recruitment booths at job fairs or conferences oriented to both the general market and the economically disadvantaged as well as those events drawing a significant participation by minorities or women.

(Added by Stats. 2002, Ch. 1165, Sec. 2. Effective January 1, 2003.)



11139.7

(a) The Governor’s Task Force on Diversity and Outreach, in its August 1, 2000, report, concluded that data on minority business participation is not currently available, and that lack of useful data on minority business participation in state contracting is an overarching issue to be addressed.

(b) In contracting for and procuring goods, services, information technology, construction, architecture, and engineering consulting, and other consulting services, state and local departments and agencies are authorized to engage in focused outreach activities in addition to general outreach, for purposes of increasing participation by California’s small business sector and increasing diversity in the state’s contracting and procurement activities.

(c) Outreach activities may include, but are not limited to, the following:

(1) Invitations to bid distributed by state and local departments and agencies to state and local small business and trade associations and chambers of commerce, including ethnic chambers of commerce, and other business and professional associations, including professional minority, women, and disabled veteran-owned business and professional groups and associations, as appropriate.

(2) Publication of advertising concerning state and local contracting and procurement opportunities in trade papers and other publications focusing on small business enterprises, including publications and newspapers in languages other than English and those whose primary readership is minority, women, or disabled veteran-owned businesses.

(3) Outreach by small business advocates in each state or local government department or agency to state and local small business and trade associations and chambers of commerce, including ethnic chambers of commerce, and other business and professional associations, including professional minority, women, and disabled veteran-owned business and professional groups and associations, as appropriate.

(Added by Stats. 2002, Ch. 1165, Sec. 3. Effective January 1, 2003.)






ARTICLE 10 - State Boards and Commissions

11140

It is the policy of the State of California that the composition of state boards and commissions shall be broadly reflective of the general public including ethnic minorities and women.

(Added by Stats. 1975, Ch. 977.)



11141

In making appointments to state boards and commissions, the Governor and every other appointing authority shall be responsible for nominating a variety of persons of different backgrounds, abilities, interests, and opinions in compliance with the policy expressed in this article. It is not the intent of the Legislature that formulas or specific ratios be utilized in complying with this article.

(Added by Stats. 1975, Ch. 977.)






ARTICLE 11 - Fines and Imprisonment

11145

No state agency shall adopt or enforce any rule or regulation a violation of which can result in the imposition of a fine or imprisonment, or both, unless a statute specifically authorizes the imposition of such fine or imprisonment, or both, for a violation of the rule or regulation.

(Added by Stats. 1976, Ch. 1414.)






ARTICLE 12 - State Agency Ethics Training

11146

For purposes of this article, the following terms have the following meanings:

(a) “State agency” has the same meaning as set forth in Section 82049, but does not include the Legislature.

(b) “Filer” means each member, officer, or designated employee of a state agency who is required to file a statement of economic interests under either Article 2 (commencing with Section 87200) or Article 3 (commencing with Section 87300) of Chapter 7 of Title 9 because of the position he or she holds with the agency.

(Amended by Stats. 2002, Ch. 663, Sec. 1. Effective January 1, 2003.)



11146.1

Each state agency shall offer at least semiannually to each of its filers an orientation course on the relevant ethics statutes and regulations that govern the official conduct of state officials.

(Added by Stats. 1998, Ch. 364, Sec. 1. Effective January 1, 1999.)



11146.2

Each state agency shall maintain records indicating the specific attendees, each attendee’s job title, and dates of their attendance for each orientation course offered pursuant to Section 11146.1 for a period of not less than five years after each course is given. These records shall be public records subject to inspection and copying consistent with subdivision (a) of Section 81008 and otherwise subject to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(Added by Stats. 1998, Ch. 364, Sec. 1. Effective January 1, 1999.)



11146.3

Except as set forth in Section 11146.4, each filer shall attend the orientation course required in Section 11146.1, as follows:

(a) For a filer who holds a position with the agency on January 1, 2003, not later than December 31, 2003 and, thereafter, at least once during each consecutive period of two calendar years commencing on January 1, 2005.

(b) For a person who becomes a filer with the agency after January 1, 2003, within six months after he or she becomes a filer and at least once during each consecutive period of two calendar years commencing on the first odd-numbered year thereafter.

(Amended by Stats. 2002, Ch. 663, Sec. 2. Effective January 1, 2003.)



11146.4

(a) The requirements of Section 11146.3 shall not apply to filers with a state agency who have taken an equivalent ethics orientation course through another state agency or the Legislature within the time periods set forth in subdivision (a) or (b) of Section 11146.3, as applicable.

(b) State agencies may jointly conduct and filers from more than one state agency may jointly attend an orientation course required by Section 11146.1, as long as the course content is relevant to the official duties of the attending filers.

(c) Before conducting each orientation course required by Section 11146.1, state agencies shall consult with the Fair Political Practices Commission and the Attorney General regarding appropriate course content.

(Added by Stats. 1998, Ch. 364, Sec. 1. Effective January 1, 1999.)






ARTICLE 14 - Small Business Liaisons

11148

(a) It is the intent of the Legislature in enacting this article to assist small businesses in this state in complying with regulatory standards designed to protect the public.

(b) It is the further intent of the Legislature:

(1) That, to improve compliance results, information be provided by regulatory agencies by printed material or electronically, including at each agency’s Internet Web site, to all small businesses, as defined for that purpose, that would state in clear, plain language the actions required to comply with the regulation.

(2) That each agency that significantly regulates small business designate at least one individual to serve as the small business liaison with the role and responsibility of ombudsman for that agency.

(Added by Stats. 2006, Ch. 234, Sec. 1. Effective January 1, 2007.)



11148.5

(a) Each state agency that significantly regulates small business or that significantly impacts small business shall designate at least one person who shall serve as a small business liaison. The agency shall utilize existing personnel and resources to perform the duties of small business liaison.

(b) Each state agency that significantly regulates small business or that significantly impacts small business shall widely publicize the position of small business liaison in appropriate agency publications and on the agency’s Web site if the agency has a Web site.

(c) The small business liaison shall be responsible for all of the following:

(1) Receiving and responding to complaints received by the agency from small businesses.

(2) Providing technical advice and assisting small businesses in resolving problems and questions regarding compliance with the agency’s regulations and relevant statutes.

(3) Reporting small business concerns and, where appropriate, reporting recommendations to the agency secretary or to the agency head, as defined in Section 11405.50.

(4) Reviewing and updating, on a semiannual basis, content on the agency Web site that is accessible through the small business link provided on the State of California Internet portal pursuant to Section 11541.5.

(5) Assisting the agency secretary, department director, or executive officer, as applicable, in ensuring that the procurement and contracting processes of the applicable entity are administered in order to meet or exceed the 25 percent small business participation goal, and developing and sharing innovative procurement and contracting practices from the public and private sectors to increase opportunities for small businesses.

(d) The small business liaison shall not advocate for or against the adoption, amendment, or repeal of any regulation or intervene in any pending investigation or enforcement action.

(e) For purposes of this section, “small business” has the same meaning as set forth in Section 14837.

(Added by Stats. 2006, Ch. 234, Sec. 1. Effective January 1, 2007.)









CHAPTER 2 - State Departments

ARTICLE 1 - General

11150

It is the policy of this State to vest in the Governor the civil administration of the laws of the State and for the purpose of aiding the Governor in the execution and administration of the laws to divide the executive and administrative work into departments as provided by law.

(Added by Stats. 1945, Ch. 111.)



11151

Each department shall maintain an office and the director of each department who is a member of the Governor’s council shall reside at Sacramento. Each department shall adopt and keep an official seal.

(Added by Stats. 1945, Ch. 111.)



11152

Subject to the approval of the Governor, the head of each department may arrange and classify the work of the department and consolidate, abolish, or create divisions thereof. So far as consistent with law the head of each department may adopt such rules and regulations as are necessary to govern the activities of the department and may assign to its officers and employees such duties as he sees fit. For the betterment of the public service, he may reassign to any employees under the chief of any division, such duties as he sees fit.

(Added by Stats. 1945, Ch. 111.)



11152.5

Wherever, pursuant to this code, any state department, officer, board, agency, committee, or commission is authorized to adopt rules and regulations, such rules and regulations which are building standards, as defined in Section 18909 of the Health and Safety Code, shall be adopted pursuant to the provisions of Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the provision of this code under which the authority to adopt the specific building standard is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted prior to January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Added by Stats. 1979, Ch. 1152.)



11153

Except as otherwise provided by law, each division of a department shall be in charge of a chief who shall be appointed by the head of the department and receive such compensation as is fixed according to law. When a new division is created and a new chief appointed the salary of the chief shall be fixed by the Governor until fixed by the Legislature and shall not exceed the compensation paid for like services.

(Added by Stats. 1945, Ch. 111.)



11154

Except as otherwise provided by law, the head of each department may, with the approval of the Governor, appoint such officers and employees as are necessary; and prescribe their duties, and fix their salaries in accordance with classifications made by the State Personnel Board.

(Added by Stats. 1945, Ch. 111.)



11155

The head of a department has no authority to obligate the State for salaries in excess of money available by law for that purpose.

(Added by Stats. 1945, Ch. 111.)



11156

In addition to any bonds required by the Director of General Services the head of each department may require any officer or employee in his department to execute an official bond in such amount as he determines.

(Amended by Stats. 1965, Ch. 371.)



11157

The Attorney General is the legal adviser of each department in all matters relating to the department and to the powers and duties of its officers. Upon request of the head of a department, the Attorney General, or under his direction, the district attorney of any county in which the proceeding is brought, shall aid in any investigation, hearing, prosecution or trial had under the laws which the department is required to administer, and shall institute and prosecute all necessary actions or proceedings for the enforcement of such law and for the punishment of all violations thereof.

(Added by Stats. 1945, Ch. 111.)



11158

The sheriffs in the several counties shall execute all lawful orders of a department in their counties.

(Amended by Stats. 1996, Ch. 872, Sec. 39. Effective January 1, 1997.)



11159

Whenever a department succeeds to and is vested with the duties, powers, purposes, responsibilities and jurisdiction of a State agency, deputy, employee, or employment, the name or designation of the State agency, deputy, employee, or employment and of its several members, officers, deputies and employees, when used in any law then in force or thereafter enacted, shall be construed to mean the department, as though the title of the department had been specifically set forth in the law.

(Added by Stats. 1945, Ch. 111.)



11160

Whenever a department is invested with the power and is charged with the duty of administering and enforcing any law which imposes a duty or jurisdiction or confers an authority upon any State agency, deputy or employee, to administer its provisions, the duty, jurisdiction, and authority are hereby imposed upon and transferred to the department and its officers, deputies and employees with the same effect as if the name of the department occurred in the law in each instance in lieu of the name of the State agency, the member, officer, deputy or employee, as the case may be.

(Added by Stats. 1945, Ch. 111.)



11161

Every person is subject to the same obligations and duties, and has the same rights as if the rights, powers and duties imposed upon and transferred to a department were exercised by the State agency, deputy or employee designated in the laws administered by departments created in conformity with this chapter. Every person is subject to the same penalties, civil or criminal, for failure to perform any obligation, or duty, or for doing a prohibited act as if the obligation or duty arose from or was prohibited by the State agency, deputy or employee, designated in the laws administered by the department.

(Added by Stats. 1945, Ch. 111.)



11162

Every State officer, deputy and employee is subject to the same penalties, civil or criminal, for any offense as are prescribed by existing law for the same offense by any officer, deputy or employee whose powers or duties are devolved upon him under any law creating a new department. No law creating a new department affects any act done, ratified, or confirmed, or any right accrued or established, or any offense committed, or any action or proceeding had or commenced in a civil or criminal cause before such law takes effect; but such right may be enforced, offense punished and action or proceeding prosecuted and continued by the department having or acquiring jurisdiction of the subject matter to which such litigation or proceeding pertains, with the same effect as if the transfer of such rights powers, duties, responsibilities and jurisdiction had not been made to the department.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 2 - Investigations and Hearings

11180

The head of each department may make investigations and prosecute actions concerning:

(a) All matters relating to the business activities and subjects under the jurisdiction of the department.

(b) Violations of any law or rule or order of the department.

(c) Such other matters as may be provided by law.

(Added by Stats. 1945, Ch. 111.)



11180.5

At the request of a prosecuting attorney or the Attorney General, any agency, bureau, or department of this state, any other state, or the United States may assist in conducting an investigation of any unlawful activity that involves matters within or reasonably related to the jurisdiction of the agency, bureau, or department. This investigation may be made in cooperation with the prosecuting attorney or the Attorney General. The prosecuting attorney or the Attorney General may disclose documents or information acquired pursuant to the investigation to another agency, bureau, or department if the agency, bureau, or department agrees to maintain the confidentiality of the documents or information received to the extent required by this article.

(Amended by Stats. 2003, Ch. 876, Sec. 5. Effective January 1, 2004.)



11181

In connection with any investigation or action authorized by this article, the department head may do any of the following:

(a) Inspect and copy books, records, and other items described in subdivision (e).

(b) Hear complaints.

(c) Administer oaths.

(d) Certify to all official acts.

(e) Issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, documents, any writing as defined by Section 250 of the Evidence Code, tangible things, and testimony pertinent or material to any inquiry, investigation, hearing, proceeding, or action conducted in any part of the state.

(f) Promulgate interrogatories pertinent or material to any inquiry, investigation, hearing, proceeding, or action.

(g) Divulge information or evidence related to the investigation of unlawful activity discovered from interrogatory answers, papers, books, accounts, documents, and any other item described in subdivision (e), or testimony, to the Attorney General or to any prosecuting attorney of this state, any other state, or the United States who has a responsibility for investigating the unlawful activity investigated or discovered, or to any governmental agency responsible for enforcing laws related to the unlawful activity investigated or discovered, if the Attorney General, prosecuting attorney, or agency to which the information or evidence is divulged agrees to maintain the confidentiality of the information received to the extent required by this article.

(h) Present information or evidence obtained or developed from the investigation of unlawful activity to a court or at an administrative hearing in connection with any action or proceeding.

(Amended by Stats. 2003, Ch. 876, Sec. 6. Effective January 1, 2004.)



11182

The head of a department may delegate the powers conferred upon him by this article to any officer of the department he authorizes to conduct the investigation or hearing.

(Added by Stats. 1945, Ch. 111.)



11183

Except in a report to the head of the department or when called upon to testify in any court or proceeding at law or as provided in Section 11180.5 or subdivisions (g) and (h) of Section 11181, an officer shall not divulge any information or evidence acquired by the officer from the interrogatory answers or subpoenaed private books, documents, papers, or other items described in subdivision (e) of Section 11181 of any person while acting or claiming to act under any authorization pursuant to this article, in respect to the confidential or private transactions, property or business of any person. An officer who divulges information or evidence in violation of this section is guilty of a misdemeanor and disqualified from acting in any official capacity in the department.

(Amended by Stats. 2003, Ch. 876, Sec. 7. Effective January 1, 2004.)



11184

(a) In any hearing in any part of the state or in any investigation conducted under this article, the head of the department shall issue process and subpoenas in a manner consistent with the California Constitution and the United States Constitution, and the process and subpoenas shall be served in the same manner as provided for the service of a summons as described in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure. Service of process and subpoenas may be effectuated by any person designated for that purpose by the head of the department. The person serving any process or a subpoena may receive compensation as is allowed by the head of the department not to exceed the fees prescribed by law for similar service. This compensation shall be paid in the manner provided in this article for the payment of the fees of witnesses.

(b) If the subpoena requires oral testimony from a witness who is not a natural person, the subpoena shall describe, with reasonable particularity, the matters on which examination is requested. In that event, the subpoenaed witness shall designate and produce at the hearing those natural persons who are most qualified to testify on behalf of the subpoenaed witness about those matters to the extent of any information known or reasonably available to the subpoenaed witness. The subpoena shall notify the witness named in the subpoena of its duty to designate and produce natural persons to testify as described in this subdivision.

(Amended by Stats. 2003, Ch. 876, Sec. 8. Effective January 1, 2004.)



11185

(a) If the witness named in the subpoena is a natural person, the person is not obliged to attend as a witness in any matter under this article at a place out of the county in which he or she resides, unless the distance is less than 75 miles from his or her place of residence.

(b) If the witness named in the subpoena is not a natural person and has an office within this state, the subpoena may provide that the testimony of the persons designated to appear on behalf of the witness, as described in subdivision (b) of Section 11184, shall be given in the county in which the witness named in the subpoena has its principal executive or business office in this state or within 150 miles of that location.

(c) If the witness conducts business in this state but does not reside or have an office within this state, the subpoena may provide that oral testimony shall be given at a location that is within 75 miles of the residence or executive or business office of the witness.

(d) If the witness does not reside, have an office, or conduct business in this state, the testimony shall be given and documents and other items produced at a location set by a court.

(e) The department head may require any person who resides or conducts business in this state to produce the documents and other items described in subdivision (e) of Section 11181 at a location in the county in which the department head or the Attorney General maintains an office.

(f) Nothing in this section prevents the department head and subpoenaed person from agreeing that testimony may be given or production made at any location.

(Amended by Stats. 2003, Ch. 876, Sec. 9. Effective January 1, 2004.)



11186

The superior court in the county in which any hearing is held or any investigation is conducted under the direction of the head of a department or the county in which testimony is designated to be given or documents or other items are designated to be produced, has jurisdiction to compel the attendance of witnesses, the giving of testimony, the answering without objection of interrogatories, and the production, inspection, and copying of papers, books, accounts, documents, and other items described in subdivision (e) of Section 11181 as required by any subpoena issued by the department head.

(Amended by Stats. 2003, Ch. 876, Sec. 10. Effective January 1, 2004.)



11187

(a) Except as provided in subdivision (c), if any witness refuses to answer any interrogatory or to attend or testify or produce or permit the inspection or copying of any papers or other items described in subdivision (e) of Section 11181 required by subpoena, the head of the department may petition the superior court in the county in which the hearing or investigation is pending or the county in which testimony is designated in the subpoena to be given or documents or other items are designated in the subpoena to be produced, for an order compelling the person to answer the interrogatories or to attend and testify or produce and permit the inspection and copying of the papers or other items required by the subpoena before the officer named in the subpoena.

(b) The petition shall set forth all of the following:

(1) That due notice of the time and place for answering the interrogatories or testifying or the attendance of the person or the production of the papers or other items described in subdivision (e) of Section 11181 was given.

(2) That the person was subpoenaed or required to answer interrogatories in the manner prescribed in this article.

(3) That the person failed and refused to answer the interrogatories or to attend or testify or produce or permit the inspection or copying of the papers or other items required by subpoena before the officer in the cause or proceeding named in the subpoena, or has refused to answer questions propounded to him or her in the course of the investigation or hearing.

(c) If the witness named in the subpoena does not reside or conduct business in this state, the department head may seek to compel the witness’ testimony and production, inspection, and copying of documents or other items described in subdivision (e) of Section 11181 in the manner provided for the enforcement of a deposition notice to a nonparty as described in Section 2026.010 or 2027.010 of the Code of Civil Procedure or in any other manner authorized by any law.

(d) If any witness objects and based on that objection refuses to answer any interrogatory or to attend or testify or produce or permit the inspection or copying of any papers or other items described in subdivision (e) of Section 11181 as required by a subpoena, the witness shall state the objection and the validity of the objection shall be determined exclusively in a proceeding brought by the head of the department to compel compliance as provided in this section.

(Amended by Stats. 2004, Ch. 182, Sec. 40. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



11188

Upon the filing of the petition the court shall enter an order directing the person to appear before the court at a specified time and place and then and there show cause why he or she has not attended, testified, answered interrogatories, or produced or permitted the inspection or copying of the papers or other items described in subdivision (e) of Section 11181 as required. A copy of the order shall be served upon him or her in the manner provided for the service of a summons described in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure. If it appears to the court that the subpoena was regularly issued, or the interrogatories were regularly promulgated, by the head of the department, the court shall enter an order that the person appear before the officer named in the subpoena at the time and place fixed in the order and testify or produce and permit the inspection and copying of the required papers or other items described in subdivision (e) of Section 11181 as required or answer the interrogatories without objection. At the request of the department head, the court may issue any additional order to aid the implementation of the order enforcing compliance with the subpoena, including the issuance of a commission or letters rogatory in the manner provided for the enforcement of a deposition notice to a nonparty as described in Section 2026 or 2027 of the Code of Civil Procedure. Upon failure to obey the order, the person shall be dealt with as for contempt of court.

(Amended by Stats. 2003, Ch. 876, Sec. 12. Effective January 1, 2004.)



11189

In any matter pending before a department head, the department head may cause the deposition of persons residing within or without the state to be taken by causing a petition to be filed in the Superior Court in the County of Sacramento reciting the nature of the matter pending, the name and residence of the person whose testimony is desired, and asking that an order be made requiring the person to appear and testify before an officer named in the petition for that purpose. Upon the filing of the petition the court may make an order requiring the person to appear and testify in the manner prescribed by law for like depositions in civil actions in the superior courts of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. In the same manner the superior courts may compel the attendance of persons as witnesses, and the production of papers, books, accounts, and documents, under Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of the Code of Civil Procedure, and may punish for contempt.

(Amended by Stats. 2004, Ch. 182, Sec. 41. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



11190

Any party to any departmental hearing has the right to the attendance of witnesses in his behalf at the hearing or upon deposition upon making request therefor to the head of the department, designating the persons sought to be subpenaed, and depositing with the officer before whom the hearing is to be had the necessary fees and mileage.

(Added by Stats. 1945, Ch. 111.)



11191

Each witness, other than an officer or employee of the State or of a political subdivision of the State, who appears by order of the head of a department shall receive for his attendance the same fees and all witnesses shall receive the same mileage allowed by law to a witness in civil cases. The amounts shall be paid by the party at whose request the witness is subpenaed. The mileage, and fees, if any, of a witness subpenaed by the head of a department, but not at the request of a party, shall be paid from the funds appropriated for the use of the department in the same manner as other expenses of the department are paid.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 3 - Staff

11200

The Governor, upon recommendation of the director of the following state departments, may appoint not to exceed two chief deputies for the Directors of the Departments of Finance, Transportation, and General Services, and not to exceed one chief deputy for the Directors of the Departments of Employment Development, Food and Agriculture, Motor Vehicles, Consumer Affairs, Water Resources, and Parks and Recreation.

The deputies provided for in this section shall be in addition to those authorized by any other law.

(Amended by Stats. 1990, Ch. 1239, Sec. 1.)



11200.1

The Governor, upon nomination by the Insurance Commissioner, shall appoint the nominees as one chief deputy, and as one deputy director of the Department of Insurance to serve at the pleasure of the Insurance Commissioner. Absent an affirmative appointment by the Governor, the nominee or nominees submitted by the Insurance Commissioner shall be deemed appointed by the Governor 30 days following their nomination by the commissioner.

(Amended by Stats. 1998, Ch. 598, Sec. 1. Effective January 1, 1999.)



11200.4

The Governor, upon recommendation of the Director of the Department of Industrial Relations may appoint not to exceed one chief deputy for the Director of the Department of Industrial Relations.

The deputy provided for in this section shall be in addition to those which may be authorized by any other law.

(Added by Stats. 1973, Ch. 993.)



11201

Each deputy appointed pursuant to Section 11200 shall serve at the pleasure of the director of the department in which he is appointed, and his salary shall be fixed by the director of that department in accordance with law. The deputy shall have such duties as may be assigned to him by the director of the department, and he shall be responsible to the director of the department for the performance of those duties.

(Added by Stats. 1959, Ch. 1843.)









CHAPTER 3 - Interagency Services and Transactions

ARTICLE 1 - General

11250

Whenever a State agency supported from the General Fund renders services or furnishes materials to a State agency not supported from the General Fund, the cost of the services or materials is a charge against the fund from which is derived the support of the State agency receiving the services or materials.

(Added by Stats. 1945, Ch. 111.)



11251

The Controller, after consulting with the Department of Finance, may approve any general plan whereby any state agency which is within a department and which is supported either by a special fund or by a separate appropriation from the General Fund, may make financial adjustments with the department of which it is a part and with any other state agency within the department for services rendered, supplies used, or for a proper proportion of other expenses. A copy of the proposed plan shall be furnished to the Department of Finance before approval by the Controller; and a copy of the approved plan shall be furnished to the Department of Finance.

(Amended by Stats. 1951, Ch. 222.)



11252

Such adjustments shall be made in accordance with the approved plan by filing a financial statement with the Controller, and requesting the Controller to make the necessary transfers or other entries upon his books. Upon receipt of such a request, the Controller shall make such transfers or other entries.

(Amended by Stats. 1951, Ch. 222.)



11253

Upon written request approved by the Department of General Services, a department shall furnish to another department such assistance as it is able to render without detriment to its administration, including the deputizing of agents and inspectors, when consistent with law, and the temporary reassignment of employees.

Any traveling or other expense incurred by an employee in the performance of his duties while he is reassigned or loaned to another department may be paid in accordance with law by the department to which he is reassigned or loaned from funds available for support of that department.

(Amended by Stats. 1965, Ch. 371.)



11255

The Controller may establish procedures whereby some or all of the payments between funds and appropriations within a state agency and between funds and appropriations of different state agencies may be made by transfers upon his accounts in lieu of making such payments by claims and warrants. Corresponding entries shall be made on the accounts of the agency or agencies concerned.

(Amended by Stats. 1959, Ch. 451.)



11256

Subject to approval of the Director of General Services, state agencies may furnish services, materials or equipment to, or perform work for, other state agencies upon such terms and conditions and for such considerations as they may determine and, subject to such approval, may enter into agreements for such purpose. The state agency furnishing or performing said work, services, materials or equipment shall include in its charges therefor such direct and indirect costs to the state in furnishing or performing said work, services, materials or equipment as may be approved by the Director of General Services, and such state agency shall compute said charges in a manner approved by the Director of Finance.

The Director of General Services, upon such terms and conditions as he may prescribe, may except from his approval, or grant blanket approval for, the performance of any work, the furnishing of any services, materials or equipment, the entering into of any agreements, the computation of any charges, or the inclusion of any costs provided for herein.

(Amended by Stats. 1974, Ch. 1221.)



11257

State agencies may provide for the advancing of funds as herein provided to defray the charges mentioned in Section 11256. Any state agency may, and upon order of the Director of General Services shall, authorize such advances from any fund or appropriation available to it for payment for work, services, materials, or equipment to the fund or appropriation of the state agency which is to perform such work or render such services or furnish any materials or equipment to it, an amount equal to the estimated charges therefor or in an amount determined by the Director of General Services, and the State Controller shall transfer any amounts so authorized or determined.

(Amended by Stats. 1965, Ch. 371.)



11258

Any state agency which normally, as a part of its regular operating functions, is engaged in the business of performing work for, or furnishing services, materials or equipment to, other state agencies shall, at its request, be furnished by such other state agencies with a written estimate of the amount which such state agencies expect to expend for such work, services, materials or equipment during a period designated by the state agency requesting said estimate, not exceeding one year. The State Controller from time to time shall transfer the amount so estimated by each state agency, or such portion thereof as he may determine; provided, that he shall transfer any amount ordered by the Director of General Services on the basis of such estimate or otherwise, from the fund or appropriation from which payment is expected to be made for such work, services, materials or equipment to the fund or appropriation of the state agency which is to perform such work, or render such services or furnish any materials or equipment.

(Amended by Stats. 1965, Ch. 371.)



11259

All money received by any state agency, other than the Regents of the University of California, for charges for work, services, materials or equipment shall be deposited in the State Treasury and, except advances or transfers under Sections 11257 and 11258, credited by the State Controller to the fund or appropriation from which the cost of such work, services, materials or equipment was or will be paid.

All money received by the Regents of the University of California under this article shall be added to the other funds provided for the use of the University of California and used in the same manner.

(Added by Stats. 1955, Ch. 1433.)



11260

After work is performed, services are rendered, or materials or equipment are furnished pursuant to advances or transfers made under Sections 11257 and 11258, the Controller shall process transfers from time to time as requested by the state agency that performed the work. Any agency receiving an advance or transfer under Section 11257 or 11258 shall remain fully accountable therefor to the Controller who shall audit as provided in Section 12410.

(Amended by Stats. 2005, Ch. 74, Sec. 31. Effective July 19, 2005.)



11261

Amounts advanced or transferred in accordance with Sections 11257 and 11258 shall be available for expenditure for the same period and purpose as the appropriation from which the advance or transfer is made. All or any portion of the amounts so advanced or transferred may be returned by transfer by the State Controller to the fund or appropriation from which originally advanced or transferred under Sections 11257 and 11258; provided, that upon final determination of the charges made or to be made under this article the unexpended balance of the amount advanced or transferred shall be returned to said fund or appropriation.

(Added by Stats. 1955, Ch. 1433.)



11262

Whenever any payment heretofore or hereafter made by a state agency for work, services, materials or equipment performed or furnished under this article or any other law by another state agency was erroneous, in excess of the amount that should have been paid or was unearned, the State Controller shall, upon request of the state agency which received such payment, refund such erroneous, excess or unearned amount by transferring an amount equal thereto from the fund or appropriation credited with the overpayment to the fund or appropriation from which said payment was made.

(Added by Stats. 1955, Ch. 1433.)



11263

As used in this article, “state agency” or “state agencies” includes the Department of General Services and any and all organizational units, parts, and subdivisions of state agencies as defined in Section 11000.

(Amended by Stats. 1985, Ch. 106, Sec. 48.)






ARTICLE 2 - General Administrative Costs

11270

As used in this article, “administrative costs” means the amounts expended by the Legislature, the Legislative Counsel Bureau, the Governor’s Office, the Department of Technology, the Office of Planning and Research, the Department of Justice, the State Controller’s Office, the State Treasurer’s Office, the State Personnel Board, the Department of Finance, the Financial Information System for California, the Office of Administrative Law, the Department of Human Resources, the Secretary of California Health and Human Services, the California State Auditor’s Office, and the California State Library, and a proration of any other cost to or expense of the state for services or facilities provided for the Legislature and the above agencies, for supervision or administration of the state government or for services to other state agencies.

(Amended by Stats. 2014, Ch. 28, Sec. 6. Effective June 20, 2014.)



11270.1

(a) The Central Service Cost Recovery Fund is hereby created in the State Treasury. The Central Service Cost Recovery Fund shall consist of those amounts transferred in accordance with Section 11274, and any interest earnings. Money in the Central Service Cost Recovery Fund shall be appropriated for the administration of the state government, as determined or redetermined by the Director of Finance in accordance with this article and Sections 13332.02 and 13332.03.

(b) Unless otherwise authorized by law, moneys in the Central Service Cost Recovery Fund, to the extent not currently required to fund any appropriation, shall not be used, loaned, borrowed, assessed, allocated, or transferred unless approved by the Director of Finance, except for cashflow borrowing by the General Fund pursuant to Section 16310. The Controller shall transfer the unexpended balance of those moneys in the Central Service Cost Recovery Fund to the General Fund as determined or redetermined by the Director of Finance.

(Added by Stats. 2008, Ch. 751, Sec. 24. Effective September 30, 2008.)



11271

The Department of Finance shall determine, and may at any time redetermine, which funds, other than the General Fund and the Central Service Cost Recovery Fund, and which functions or activities of the Department of Water Resources supported by the General Fund, shall be charged a share of administrative costs as to the function supported by that fund and the amount that shall be charged against that fund as its fair share of administrative costs. The costs shall be a charge against any fund or special account in the General Fund, other than the Central Service Cost Recovery Fund, so designated by the Department of Finance.

For purposes of this section, a special account or fund in the General Fund shall not be considered the General Fund.

(Amended by Stats. 2008, Ch. 751, Sec. 25. Effective September 30, 2008.)



11272

(a) In determining or redetermining the fair share, the Department of Finance may consider the factors of cost distribution and cost estimation as it deems necessary, except that, as to the proceeds of those taxes, the use of which is restricted by Article XIX of the California Constitution, the Department of Finance shall assess only those administrative costs ascertained as being necessarily incurred in connection with highway purposes as set forth in the article. As to funds collected pursuant to Section 221 of the Food and Agricultural Code, the Department of Finance shall assess only those administrative costs incurred in connection with the enforcement of the law under which the funds were derived.

(b) In determining the share of costs to be borne by the California Exposition and State Fair, the Department of Finance shall take into account any reduction in the services provided to the California Exposition and State Fair as a consequence of the assumption of the various functions that the California Exposition and State Fair is authorized to assume by the act that amended this section during the 1997–98 Regular Legislative Session, and shall reduce the fair share of the California Exposition and State Fair accordingly. From its operating funds, the California Exposition and State Fair shall reimburse the Central Service Cost Recovery Fund or the General Fund, in accordance with subdivision (b) of Section 11274, for its share of costs determined pursuant to this subdivision.

(Amended by Stats. 2008, Ch. 751, Sec. 26. Effective September 30, 2008.)



11274

(a) The Department of Finance shall certify annually to the Controller the amount determined to be the fair share of administrative costs due and payable from each state agency and shall certify forthwith to the Controller any amount redetermined to be the fair share of administrative costs due and payable from any state agency. The Controller shall forthwith transmit to each state agency from which administrative costs have been determined or redetermined to be due, a statement in writing setting forth the amount of the administrative costs due from the state agency, and stating that, unless a written request to defer payment thereof is filed by the state agency with the Controller within 30 days after the mailing of the statement by the Controller to the state agency, the Controller will transfer the amount of the administrative costs from the special fund or funds chargeable therewith to the Central Service Cost Recovery Fund or the General Fund, in accordance with subdivision (b). The Controller shall specify on the statement the special fund appropriations to be charged at the time transfers are made covering the administrative costs.

(b) The Controller shall transfer one-fourth of the amount determined or redetermined, in accordance with subdivision (a), on August 15, November 15, February 15, and May 15 of each fiscal year, unless revised by the Department of Finance. The transfers made pursuant to this section and Section 13332.03 shall first be made to the Central Service Cost Recovery Fund until the total amount transferred equals the sum of the total amount determined or redetermined in accordance with subdivision (a) and the total amount to be recovered from the federal government pursuant to Section 13332.02 as determined by the Department of Finance. All subsequent transfers for that fiscal year shall then be made to the General Fund.

(Amended by Stats. 2008, Ch. 751, Sec. 27. Effective September 30, 2008.)



11275

If, upon receipt of the statement provided in Section 11274, the state agency does not have funds available by law for the payment of the administrative costs, or if it has any other reason why the payment of those costs should not be made at the time specified on the statement, the state agency shall, prior to the expiration of the 30-day period referred to in the statement, file with the Controller, in duplicate, a written request to defer payment of those administrative costs, which request shall set forth the reasons why that payment should be deferred. Upon receipt of any request filed because of lack of availability of funds, the Controller shall forthwith transmit one copy of that request to the Department of Finance and shall defer action to effect the transfer of funds covering the administrative costs referred to in the request until the transfer has been approved by the Director of Finance. The Department of Finance shall notify the Controller of the approval of the deferral request. Upon receipt of any request filed because of any reason other than lack of availability of funds, the Controller shall forthwith transmit one copy of that request to the California Victim Compensation and Government Claims Board and shall defer action to effect the transfer of funds until that transfer has been approved by the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 251. Effective January 1, 2007.)



11276

The Department of Finance may certify at any time during the year to the Controller any amount as it determines, based upon experience of the preceding year, to be a reasonable advance for administrative costs to be made from the appropriation of each state agency supported from a fund, designated in accordance with Section 11271. The Controller shall forthwith transmit to each of these state agencies a statement in writing setting forth the amount of the advance and stating that unless a written request to defer payment thereof because of lack of availability of funds is filed by the state agency with the Department of Finance within 30 days after the mailing of the statement by the Controller to the state agency, the Controller will transfer the amount of the advance from the special fund or funds concerned to the Central Service Cost Recovery Fund or the General Fund in accordance with subdivision (b) of Section 11274. The Controller shall specify on the statement the special fund appropriation to be charged.

(Amended by Stats. 2008, Ch. 751, Sec. 28. Effective September 30, 2008.)



11277

If, upon receipt of the statement provided in Section 11276, the state agency does not have funds available by law for the payment of the advance, the state agency shall, prior to the expiration of the 30-day period referred to in that statement, file with the Controller, in duplicate, a written request to defer payment of the advance. Upon receipt of such a request, the Controller shall forthwith transmit one copy of that request to the Department of Finance and shall defer action to effect the transfer of funds covering the advance referred to in the request until the transfer has been approved by the Director of Finance. Any advance made under this article shall be applied against the state agency’s fair share of administrative costs determined or redetermined as provided in Section 11274 and Section 11275. If the amount advanced exceeds the state agency’s fair share of administrative costs, the Controller shall transfer from the Central Service Cost Recovery Fund or the General Fund, as applicable, to the special fund appropriation the excess amount advanced as directed by the Department of Finance.

(Amended by Stats. 2008, Ch. 751, Sec. 29. Effective September 30, 2008.)






ARTICLE 3 - Special Costs

11290

The Department of General Services may fix the cost or pro rata share, or in its discretion an amount it considers equivalent to the cost or pro rata share, and collect from each state agency in advance or upon any other basis that it may determine:

(a) The cost of insuring motor vehicles belonging to the state agency against liability for damages resulting from the ownership or operation of motor vehicles and arising under Article 1 (commencing with Section 17000) of Chapter 1 of Division 9 of the Vehicle Code or an amount to be expended by the Department of General Services in accordance with law in paying claims under that article and for their investigation, adjustment, defense and administration.

(b) Rent for the use or occupancy of space in any building owned, managed or controlled by the state and used by the state agency in carrying out its work and affairs.

(c) The cost of janitor and maintenance service rendered to the state agency to enable it to carry out its work and affairs.

(d) The cost of bonds covering the officers, employees and servants of the state agency, and the cost of liability, fire, and other types of insurance.

(e) The cost of all other services rendered to the state agency.

(Amended by Stats. 1989, Ch. 492, Sec. 1. Effective September 18, 1989.)



11291

If a state agency refuses to pay the charges fixed by the Department of General Services pursuant to this article, the department may file a claim for such charges against any appropriations made for the support or maintenance of all or any part of the work and affairs of the state agency. The Controller shall draw his warrant in accordance with law upon the claim in favor of the Department of General Services.

(Amended by Stats. 1965, Ch. 371.)



11292

All money received pursuant to paragraphs (a) and (d) of Section 11290, except as provided in Section 11293, shall be accounted for to the Controller at the close of each month and on order of the Controller be paid into the Treasury and credited to the appropriation from which the cost of such services was paid.

(Amended by Stats. 1957, Ch. 1638.)



11293

All money received by the Department of General Services pursuant to paragraph (b) of Section 11290 shall be deposited in the Service Revolving Fund.

(Amended by Stats. 1971, Ch. 992.)






ARTICLE 5 - Sale or Exchange of Products

11330

Every state agency having the control of any public institution owned or controlled by the state shall notify the Department of General Services of any horticultural, agricultural, livestock, manufactures, mineral, natural or other products of the public institution in excess of its needs.

(Amended by Stats. 1965, Ch. 371.)



11331

Upon receipt of such notices, the Department of General Services shall estimate the selling price of the products upon the basis of their reasonable value and arrange so far as practicable for their sale or exchange between the several public institutions owned or controlled by the state and its political subdivisions.

(Amended by Stats. 1965, Ch. 371.)



11332

No public institution owned or controlled by the state shall purchase any product from any source other than a public institution owned or controlled by the state or one of its political subdivisions, if the Department of General Services determines that the product is available under this article.

(Amended by Stats. 1965, Ch. 371.)



11333

If it is impossible or impracticable to sell or exchange agricultural or livestock products between public institutions owned or controlled by the State and its political subdivisions, the products, except those grown by prison labor, may be sold in any manner authorized by law.

(Added by Stats. 1945, Ch. 111.)



11334

All money received by a state agency for the sale of products shall be accounted for and reported at the end of each month to the Controller and at the same time remitted to the Treasurer and credited to the support appropriation current at the time the proceeds were received by the agency.

(Amended by Stats. 1955, Ch. 239.)



11335

This article does not limit or prevent sales pursuant to any other law relating to the sale of personal property belonging to the State.

(Added by Stats. 1945, Ch. 111.)









CHAPTER 3.5 - Administrative Regulations and Rulemaking

ARTICLE 1 - General

11340

The Legislature finds and declares as follows:

(a) There has been an unprecedented growth in the number of administrative regulations in recent years.

(b) The language of many regulations is frequently unclear and unnecessarily complex, even when the complicated and technical nature of the subject matter is taken into account. The language is often confusing to the persons who must comply with the regulations.

(c) Substantial time and public funds have been spent in adopting regulations, the necessity for which has not been established.

(d) The imposition of prescriptive standards upon private persons and entities through regulations where the establishment of performance standards could reasonably be expected to produce the same result has placed an unnecessary burden on California citizens and discouraged innovation, research, and development of improved means of achieving desirable social goals.

(e) There exists no central office in state government with the power and duty to review regulations to ensure that they are written in a comprehensible manner, are authorized by statute, and are consistent with other law.

(f) Correcting the problems that have been caused by the unprecedented growth of regulations in California requires the direct involvement of the Legislature as well as that of the executive branch of state government.

(g) The complexity and lack of clarity in many regulations put small businesses, which do not have the resources to hire experts to assist them, at a distinct disadvantage.

(Amended by Stats. 1993, Ch. 870, Sec. 1. Effective January 1, 1994.)



11340.1

(a) The Legislature therefore declares that it is in the public interest to establish an Office of Administrative Law which shall be charged with the orderly review of adopted regulations. It is the intent of the Legislature that the purpose of such review shall be to reduce the number of administrative regulations and to improve the quality of those regulations which are adopted. It is the intent of the Legislature that agencies shall actively seek to reduce the unnecessary regulatory burden on private individuals and entities by substituting performance standards for prescriptive standards wherever performance standards can be reasonably expected to be as effective and less burdensome, and that this substitution shall be considered during the course of the agency rulemaking process. It is the intent of the Legislature that neither the Office of Administrative Law nor the court should substitute its judgment for that of the rulemaking agency as expressed in the substantive content of adopted regulations. It is the intent of the Legislature that while the Office of Administrative Law will be part of the executive branch of state government, that the office work closely with, and upon request report directly to, the Legislature in order to accomplish regulatory reform in California.

(b) It is the intent of the Legislature that the California Code of Regulations made available on the Internet by the office pursuant to Section 11344 include complete authority and reference citations and history notes.

(Amended by Stats. 1996, Ch. 501, Sec. 1. Effective January 1, 1997.)



11340.2

(a) The Office of Administrative Law is hereby established in state government in the Government Operations Agency. The office shall be under the direction and control of an executive officer who shall be known as the director. There shall also be a deputy director. The director’s term and the deputy director’s term of office shall be coterminous with that of the appointing power, except that they shall be subject to reappointment.

(b) The director and deputy director shall have the same qualifications as a hearing officer and shall be appointed by the Governor subject to the confirmation of the Senate.

(Amended by Stats. 2013, Ch. 352, Sec. 235. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11340.3

The director may employ and fix the compensation, in accordance with law, of such professional assistants and clerical and other employees as is deemed necessary for the effective conduct of the work of the office.

(Added by Stats. 1979, Ch. 567.)



11340.4

(a) The office is authorized and directed to do the following:

(1) Study the subject of administrative rulemaking in all its aspects.

(2) In the interest of fairness, uniformity, and the expedition of business, submit its suggestions to the various agencies.

(3) Report its recommendations to the Governor and Legislature at the commencement of each general session.

(b) All agencies of the state shall give the office ready access to their records and full information and reasonable assistance in any matter of research requiring recourse to them or to data within their knowledge or control. Nothing in this subdivision authorizes an agency to provide access to records required by statute to be kept confidential.

(Added by Stats. 1995, Ch. 938, Sec. 14. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11340.5

(a) No state agency shall issue, utilize, enforce, or attempt to enforce any guideline, criterion, bulletin, manual, instruction, order, standard of general application, or other rule, which is a regulation as defined in Section 11342.600, unless the guideline, criterion, bulletin, manual, instruction, order, standard of general application, or other rule has been adopted as a regulation and filed with the Secretary of State pursuant to this chapter.

(b) If the office is notified of, or on its own, learns of the issuance, enforcement of, or use of, an agency guideline, criterion, bulletin, manual, instruction, order, standard of general application, or other rule that has not been adopted as a regulation and filed with the Secretary of State pursuant to this chapter, the office may issue a determination as to whether the guideline, criterion, bulletin, manual, instruction, order, standard of general application, or other rule, is a regulation as defined in Section 11342.600.

(c) The office shall do all of the following:

(1) File its determination upon issuance with the Secretary of State.

(2) Make its determination known to the agency, the Governor, and the Legislature.

(3) Publish its determination in the California Regulatory Notice Register within 15 days of the date of issuance.

(4) Make its determination available to the public and the courts.

(d) Any interested person may obtain judicial review of a given determination by filing a written petition requesting that the determination of the office be modified or set aside. A petition shall be filed with the court within 30 days of the date the determination is published.

(e) A determination issued by the office pursuant to this section shall not be considered by a court, or by an administrative agency in an adjudicatory proceeding if all of the following occurs:

(1) The court or administrative agency proceeding involves the party that sought the determination from the office.

(2) The proceeding began prior to the party’s request for the office’s determination.

(3) At issue in the proceeding is the question of whether the guideline, criterion, bulletin, manual, instruction, order, standard of general application, or other rule that is the legal basis for the adjudicatory action is a regulation as defined in Section 11342.600.

(Amended by Stats. 2000, Ch. 1060, Sec. 3. Effective January 1, 2001.)



11340.6

Except where the right to petition for adoption of a regulation is restricted by statute to a designated group or where the form of procedure for such a petition is otherwise prescribed by statute, any interested person may petition a state agency requesting the adoption, amendment, or repeal of a regulation as provided in Article 5 (commencing with Section 11346). This petition shall state the following clearly and concisely:

(a) The substance or nature of the regulation, amendment, or repeal requested.

(b) The reason for the request.

(c) Reference to the authority of the state agency to take the action requested.

(Added by Stats. 1994, Ch. 1039, Sec. 5. Effective January 1, 1995.)



11340.7

(a) Upon receipt of a petition requesting the adoption, amendment, or repeal of a regulation pursuant to Article 5 (commencing with Section 11346), a state agency shall notify the petitioner in writing of the receipt and shall within 30 days deny the petition indicating why the agency has reached its decision on the merits of the petition in writing or schedule the matter for public hearing in accordance with the notice and hearing requirements of that article.

(b) A state agency may grant or deny the petition in part, and may grant any other relief or take any other action as it may determine to be warranted by the petition and shall notify the petitioner in writing of this action.

(c) Any interested person may request a reconsideration of any part or all of a decision of any agency on any petition submitted. The request shall be submitted in accordance with Section 11340.6 and include the reason or reasons why an agency should reconsider its previous decision no later than 60 days after the date of the decision involved. The agency’s reconsideration of any matter relating to a petition shall be subject to subdivision (a).

(d) Any decision of a state agency denying in whole or in part or granting in whole or in part a petition requesting the adoption, amendment, or repeal of a regulation pursuant to Article 5 (commencing with Section 11346) shall be in writing and shall be transmitted to the Office of Administrative Law for publication in the California Regulatory Notice Register at the earliest practicable date. The decision shall identify the agency, the party submitting the petition, the provisions of the California Code of Regulations requested to be affected, reference to authority to take the action requested, the reasons supporting the agency determination, an agency contact person, and the right of interested persons to obtain a copy of the petition from the agency.

(Added by Stats. 1994, Ch. 1039, Sec. 6. Effective January 1, 1995.)



11340.85

(a) As used in this section, “electronic communication” includes electronic transmission of written or graphical material by electronic mail, facsimile, or other means, but does not include voice communication.

(b) Notwithstanding any other provision of this chapter that refers to mailing or sending, or to oral or written communication:

(1) An agency may permit and encourage use of electronic communication, but may not require use of electronic communication.

(2) An agency may publish or distribute a document required by this chapter or by a regulation implementing this chapter by means of electronic communication, but shall not make that the exclusive means by which the document is published or distributed.

(3) A notice required or authorized by this chapter or by a regulation implementing this chapter may be delivered to a person by means of electronic communication if the person has expressly indicated a willingness to receive the notice by means of electronic communication.

(4) A comment regarding a regulation may be delivered to an agency by means of electronic communication.

(5) A petition regarding a regulation may be delivered to an agency by means of electronic communication if the agency has expressly indicated a willingness to receive a petition by means of electronic communication.

(c) An agency that maintains an Internet Web site or other similar forum for the electronic publication or distribution of written material shall publish on that Web site or other forum information regarding a proposed regulation or regulatory repeal or amendment, that includes, but is not limited to, the following:

(1) Any public notice required by this chapter or by a regulation implementing this chapter.

(2) The initial statement of reasons prepared pursuant to subdivision (b) of Section 11346.2.

(3) The final statement of reasons prepared pursuant to subdivision (a) of Section 11346.9.

(4) Notice of a decision not to proceed prepared pursuant to Section 11347.

(5) The text of a proposed action or instructions on how to obtain a copy of the text.

(6) A statement of any decision made by the office regarding a proposed action.

(7) The date a rulemaking action is filed with the Secretary of State.

(8) The effective date of a rulemaking action.

(9) A statement to the effect that a business or person submitting a comment regarding a proposed action has the right to request a copy of the final statement of reasons.

(10) The text of a proposed emergency adoption, amendment, or repeal of a regulation pursuant to Section 11346.1 and the date it was submitted to the office for review and filing.

(d) A document that is required to be posted pursuant to subdivision (c) shall be posted within a reasonable time after issuance of the document, and shall remain posted until at least 15 days after (1) the rulemaking action is filed with the Secretary of State, or (2) notice of a decision not to proceed is published pursuant to Section 11347. Publication under subdivision (c) supplements any other required form of publication or distribution. Failure to comply with this section is not grounds for disapproval of a proposed regulation. Subdivision (c) does not require an agency to establish or maintain a Web site or other forum for the electronic publication or distribution of written material.

(e) Nothing in this section precludes the office from requiring that the material submitted to the office for publication in the California Code of Regulations or the California Regulatory Notice Register be submitted in electronic form.

(f) This section is intended to make the regulatory process more user-friendly and to improve communication between interested parties and the regulatory agencies.

(Amended by Stats. 2006, Ch. 713, Sec. 1. Effective January 1, 2007.)



11340.9

This chapter does not apply to any of the following:

(a) An agency in the judicial or legislative branch of the state government.

(b) A legal ruling of counsel issued by the Franchise Tax Board or State Board of Equalization.

(c) A form prescribed by a state agency or any instructions relating to the use of the form, but this provision is not a limitation on any requirement that a regulation be adopted pursuant to this chapter when one is needed to implement the law under which the form is issued.

(d) A regulation that relates only to the internal management of the state agency.

(e) A regulation that establishes criteria or guidelines to be used by the staff of an agency in performing an audit, investigation, examination, or inspection, settling a commercial dispute, negotiating a commercial arrangement, or in the defense, prosecution, or settlement of a case, if disclosure of the criteria or guidelines would do any of the following:

(1) Enable a law violator to avoid detection.

(2) Facilitate disregard of requirements imposed by law.

(3) Give clearly improper advantage to a person who is in an adverse position to the state.

(f) A regulation that embodies the only legally tenable interpretation of a provision of law.

(g) A regulation that establishes or fixes rates, prices, or tariffs.

(h) A regulation that relates to the use of public works, including streets and highways, when the effect of the regulation is indicated to the public by means of signs or signals or when the regulation determines uniform standards and specifications for official traffic control devices pursuant to Section 21400 of the Vehicle Code.

(i) A regulation that is directed to a specifically named person or to a group of persons and does not apply generally throughout the state.

(Added by Stats. 2000, Ch. 1060, Sec. 5. Effective January 1, 2001.)



11341

(a) The office shall establish a system to give a unique identification number to each regulatory action.

(b) The office and the state agency taking the regulatory action shall use the identification number given by the office pursuant to subdivision (a) to refer to the regulatory action for which a notice has already been published in the California Regulatory Notice Register.

(c) The identification number shall be sufficient information for a member of the public to identify and track a regulatory action both with the office and the state agency taking the regulatory action. No other information pertaining to the regulatory action shall be required of a member of the public if the identification number of the regulatory action has been provided.

(Added by Stats. 2000, Ch. 1059, Sec. 5. Effective January 1, 2001.)



11342.1

Except as provided in Section 11342.4, nothing in this chapter confers authority upon or augments the authority of any state agency to adopt, administer, or enforce any regulation. Each regulation adopted, to be effective, shall be within the scope of authority conferred and in accordance with standards prescribed by other provisions of law.

(Amended by Stats. 1987, Ch. 1375, Sec. 2.)



11342.2

Whenever by the express or implied terms of any statute a state agency has authority to adopt regulations to implement, interpret, make specific or otherwise carry out the provisions of the statute, no regulation adopted is valid or effective unless consistent and not in conflict with the statute and reasonably necessary to effectuate the purpose of the statute.

(Added by Stats. 1979, Ch. 567.)



11342.4

The office shall adopt, amend, or repeal regulations for the purpose of carrying out the provisions of this chapter.

(Added by renumbering Section 11344.6 by Stats. 1983, Ch. 797, Sec. 12.)






ARTICLE 2 - Definitions

11342.510

Unless the provision or context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.520

“Agency” means state agency.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.530

“Building standard” has the same meaning provided in Section 18909 of the Health and Safety Code.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.535

“Cost impact” means the amount of reasonable range of direct costs, or a description of the type and extent of direct costs, that a representative private person or business necessarily incurs in reasonable compliance with the proposed action.

(Added by Stats. 2000, Ch. 1059, Sec. 6.5. Effective January 1, 2001.)



11342.540

“Director” means the director of the office.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.545

“Emergency” means a situation that calls for immediate action to avoid serious harm to the public peace, health, safety, or general welfare.

(Added by Stats. 2006, Ch. 713, Sec. 2. Effective January 1, 2007.)



11342.548

“Major regulation” means any proposed adoption, amendment, or repeal of a regulation subject to review by the Office of Administrative Law pursuant to Article 6 (commencing with Section 11349) that will have an economic impact on California business enterprises and individuals in an amount exceeding fifty million dollars ($50,000,000), as estimated by the agency.

(Added by Stats. 2011, Ch. 496, Sec. 1. Effective January 1, 2012.)



11342.550

“Office” means the Office of Administrative Law.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.560

“Order of repeal” means any resolution, order, or other official act of a state agency that expressly repeals a regulation in whole or in part.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.570

“Performance standard” means a regulation that describes an objective with the criteria stated for achieving the objective.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.580

“Plain English” means language that satisfies the standard of clarity provided in Section 11349.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.590

“Prescriptive standard” means a regulation that specifies the sole means of compliance with a performance standard by specific actions, measurements, or other quantifiable means.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.595

“Proposed action” means the regulatory action, notice of which is submitted to the office for publication in the California Regulatory Notice Register.

(Amended by Stats. 2001, Ch. 59, Sec. 3. Effective January 1, 2002.)



11342.600

“Regulation” means every rule, regulation, order, or standard of general application or the amendment, supplement, or revision of any rule, regulation, order, or standard adopted by any state agency to implement, interpret, or make specific the law enforced or administered by it, or to govern its procedure.

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)



11342.610

(a) “Small business” means a business activity in agriculture, general construction, special trade construction, retail trade, wholesale trade, services, transportation and warehousing, manufacturing, generation and transmission of electric power, or a health care facility, unless excluded in subdivision (b), that is both of the following:

(1) Independently owned and operated.

(2) Not dominant in its field of operation.

(b) “Small business” does not include the following professional and business activities:

(1) A financial institution including a bank, a trust, a savings and loan association, a thrift institution, a consumer finance company, a commercial finance company, an industrial finance company, a credit union, a mortgage and investment banker, a securities broker-dealer, or an investment adviser.

(2) An insurance company, either stock or mutual.

(3) A mineral, oil, or gas broker.

(4) A subdivider or developer.

(5) A landscape architect, an architect, or a building designer.

(6) An entity organized as a nonprofit institution.

(7) An entertainment activity or production, including a motion picture, a stage performance, a television or radio station, or a production company.

(8) A utility, a water company, or a power transmission company generating and transmitting more than 4.5 million kilowatt hours annually.

(9) A petroleum producer, a natural gas producer, a refiner, or a pipeline.

(10) A manufacturing enterprise exceeding 250 employees.

(11) A health care facility exceeding 150 beds or one million five hundred thousand dollars ($1,500,000) in annual gross receipts.

(c) “Small business” does not include the following business activities:

(1) Agriculture, where the annual gross receipts exceed one million dollars ($1,000,000).

(2) General construction, where the annual gross receipts exceed nine million five hundred thousand dollars ($9,500,000).

(3) Special trade construction, where the annual gross receipts exceed five million dollars ($5,000,000).

(4) Retail trade, where the annual gross receipts exceed two million dollars ($2,000,000).

(5) Wholesale trade, where the annual gross receipts exceed nine million five hundred thousand dollars ($9,500,000).

(6) Services, where the annual gross receipts exceed two million dollars ($2,000,000).

(7) Transportation and warehousing, where the annual gross receipts exceed one million five hundred thousand dollars ($1,500,000).

(Added by Stats. 2000, Ch. 1060, Sec. 8. Effective January 1, 2001.)






ARTICLE 3 - Filing and Publication

11343

Every state agency shall:

(a) Transmit to the office for filing with the Secretary of State a certified copy of every regulation adopted or amended by it except one that is a building standard.

(b) Transmit to the office for filing with the Secretary of State a certified copy of every order of repeal of a regulation required to be filed under subdivision (a).

(c) (1) Within 15 days of the office filing a state agency’s regulation with the Secretary of State, post the regulation on its Internet Web site in an easily marked and identifiable location. The state agency shall keep the regulation on its Internet Web site for at least six months from the date the regulation is filed with the Secretary of State.

(2) Within five days of posting, the state agency shall send to the office the Internet Web site link of each regulation that the agency posts on its Internet Web site pursuant to paragraph (1).

(3) This subdivision shall not apply to a state agency that does not maintain an Internet Web site.

(d) Deliver to the office, at the time of transmittal for filing a regulation or order of repeal, six duplicate copies of the regulation or order of repeal, together with a citation of the authority pursuant to which it or any part thereof was adopted.

(e) Deliver to the office a copy of the notice of proposed action required by Section 11346.4.

(f) Transmit to the California Building Standards Commission for approval a certified copy of every regulation, or order of repeal of a regulation, that is a building standard, together with a citation of authority pursuant to which it or any part thereof was adopted, a copy of the notice of proposed action required by Section 11346.4, and any other records prescribed by the State Building Standards Law (Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code).

(g) Whenever a certification is required by this section, it shall be made by the head of the state agency that is adopting, amending, or repealing the regulation, or by a designee of the agency head, and the certification and delegation shall be in writing.

(Amended by Stats. 2012, Ch. 295, Sec. 1. Effective January 1, 2013.)



11343.1

(a) All regulations transmitted to the Office of Administrative Law for filing with the Secretary of State shall conform to the style prescribed by the office.

(b) Regulations approved by the office shall bear an endorsement by the office affixed to the certified copy which is filed with the Secretary of State.

(Amended by Stats. 1994, Ch. 1039, Sec. 12. Effective January 1, 1995.)



11343.2

The Secretary of State shall endorse on the certified copy of each regulation or order of repeal filed with or delivered to him or her, the time and date of filing and shall maintain a permanent file of the certified copies of regulations and orders of repeal for public inspection.

No fee shall be charged by any state officer or public official for the performance of any official act in connection with the certification or filing of regulations pursuant to this article.

(Repealed and added by Stats. 1994, Ch. 1039, Sec. 14. Effective January 1, 1995.)



11343.3

Notwithstanding any other law, a state agency that is required to promulgate administrative regulations, including, but not limited to, the State Air Resources Board, the California Environmental Protection Agency, the State Energy Resources Conservation and Development Commission, and the Department of Motor Vehicles, shall take into account vehicle weight impacts and the ability of vehicle manufacturers or vehicle operators to comply with laws limiting the weight of vehicles.

(Added by Stats. 2012, Ch. 771, Sec. 2. Effective January 1, 2013.)



11343.4

(a) Except as otherwise provided in subdivision (b), a regulation or an order of repeal required to be filed with the Secretary of State shall become effective on a quarterly basis as follows:

(1) January 1 if the regulation or order of repeal is filed on September 1 to November 30, inclusive.

(2) April 1 if the regulation or order of repeal is filed on December 1 to February 29, inclusive.

(3) July 1 if the regulation or order of repeal is filed on March 1 to May 31, inclusive.

(4) October 1 if the regulation or order of repeal is filed on June 1 to August 31, inclusive.

(b) The effective dates in subdivision (a) shall not apply in all of the following:

(1) The effective date is specifically provided by the statute pursuant to which the regulation or order of repeal was adopted, in which event it becomes effective on the day prescribed by the statute.

(2) A later date is prescribed by the state agency in a written instrument filed with, or as part of, the regulation or order of repeal.

(3) The agency makes a written request to the office demonstrating good cause for an earlier effective date, in which case the office may prescribe an earlier date.

(4) (A) A regulation adopted by the Fish and Game Commission pursuant to Article 1 (commencing with Section 200) of Chapter 2 of Division 1 of the Fish and Game Code.

(B) A regulation adopted by the Fish and Game Commission that requires a different effective date in order to conform to a federal regulation.

(Amended by Stats. 2012, Ch. 295, Sec. 2. Effective January 1, 2013.)



11343.5

Within 10 days from the receipt of printed copies of the California Code of Regulations or of the California Code of Regulations Supplement from the State Printing Office, the office shall file one copy of the particular issue of the code or supplement in the office of the county clerk of each county in this state, or if the authority to accept filings on his or her behalf has been delegated by the county clerk of any county pursuant to Section 26803.5, in the office of the person to whom that authority has been delegated.

(Amended by Stats. 2000, Ch. 1060, Sec. 11. Effective January 1, 2001.)



11343.6

The filing of a certified copy of a regulation or an order of repeal with the Secretary of State raises the rebuttable presumptions that:

(a) It was duly adopted.

(b) It was duly filed and made available for public inspection at the day and hour endorsed on it.

(c) All requirements of this chapter and the regulations of the office relative to such regulation have been complied with.

(d) The text of the certified copy of a regulation or order of repeal is the text of the regulation or order of repeal as adopted.

The courts shall take judicial notice of the contents of the certified copy of each regulation and of each order of repeal duly filed.

(Added by renumbering Section 11343.7 by Stats. 1981, Ch. 865, Sec. 10.)



11343.8

Upon the request of a state agency, the office may file with the Secretary of State and the office may publish in such manner as it believes proper, any regulation or order of repeal of a regulation not required by this article to be filed with the Secretary of State.

(Added by renumbering Section 11343.9 by Stats. 1981, Ch. 865, Sec. 12.)






ARTICLE 4 - The California Code of Regulations, the California Code of Regulations Supplement, and the California Regulatory Notice Register

11344

The office shall do all of the following:

(a) Provide for the official compilation, printing, and publication of adoption, amendment, or repeal of regulations, which shall be known as the California Code of Regulations. On and after July 1, 1998, the office shall make available on the Internet, free of charge, the full text of the California Code of Regulations, and may contract with another state agency or a private entity in order to provide this service.

(b) Make available on its Internet Web site a list of, and a link to the full text of, each regulation filed with the Secretary of State that is pending effectiveness pursuant to Section 11343.4.

(c) Provide for the compilation, printing, and publication of weekly updates of the California Code of Regulations. This publication shall be known as the California Code of Regulations Supplement and shall contain amendments to the code.

(d) Provide for the publication dates and manner and form in which regulations shall be printed and distributed and ensure that regulations are available in printed form at the earliest practicable date after filing with the Secretary of State.

(e) Ensure that each regulation is printed together with a reference to the statutory authority pursuant to which it was enacted and the specific statute or other provision of law which the regulation is implementing, interpreting, or making specific.

(Amended by Stats. 2012, Ch. 295, Sec. 3. Effective January 1, 2013.)



11344.1

The office shall do all of the following:

(a) Provide for the publication of the California Regulatory Notice Register, which shall be an official publication of the State of California and which shall contain the following:

(1) Notices of proposed action prepared by regulatory agencies, subject to the notice requirements of this chapter, and which have been approved by the office.

(2) A summary of all regulations filed with the Secretary of State in the previous week.

(3) Summaries of all regulation decisions issued in the previous week detailing the reasons for disapproval of a regulation, the reasons for not filing an emergency regulation, and the reasons for repealing an emergency regulation. The California Regulatory Notice Register shall also include a quarterly index of regulation decisions.

(4) Material that is required to be published under Sections 11349.5, 11349.7, and 11349.9.

(5) Determinations issued pursuant to Section 11340.5.

(b) Establish the publication dates and manner and form in which the California Regulatory Notice Register shall be prepared and published and ensure that it is published and distributed in a timely manner to the presiding officer and rules committee of each house of the Legislature and to all subscribers.

(c) Post on its website, on a weekly basis:

(1) The California Regulatory Notice Register. Each issue of the California Regulatory Notice Register on the office’s website shall remain posted for a minimum of 18 months.

(2) One or more Internet links to assist the public to gain access to the text of regulations proposed by state agencies.

(Amended by Stats. 2000, Ch. 1060, Sec. 14.5. Effective January 1, 2001.)



11344.2

The office shall supply a complete set of the California Code of Regulations, and of the California Code of Regulations Supplement to the county clerk of any county or to the delegatee of the county clerk pursuant to Section 26803.5, provided the director makes the following two determinations:

(a) The county clerk or the delegatee of the county clerk pursuant to Section 26803.5 is maintaining the code and supplement in complete and current condition in a place and at times convenient to the public.

(b) The California Code of Regulations and California Code of Regulations Supplement are not otherwise reasonably available to the public in the community where the county clerk or the delegatee of the county clerk pursuant to Section 26803.5 would normally maintain the code and supplements by distribution to libraries pursuant to Article 6 (commencing with Section 14900) of Chapter 7 of Part 5.5.

(Amended by Stats. 2000, Ch. 1060, Sec. 15. Effective January 1, 2001.)



11344.3

Every document, other than a notice of proposed rulemaking action, required to be published in the California Regulatory Notice Register by this chapter, shall be published in the first edition of the California Regulatory Notice Register following the date of the document.

(Added by renumbering Section 11349.9 by Stats. 1987, Ch. 1375, Sec. 23.)



11344.4

(a) The California Code of Regulations, the California Code of Regulations Supplement, and the California Regulatory Notice Register shall be sold at prices which will reimburse the state for all costs incurred for printing, publication, and distribution.

(b) All money received by the state from the sale of the publications listed in subdivision (a) shall be deposited in the treasury and credited to the General Fund, except that, where applicable, an amount necessary to cover the printing, publication, and distribution costs shall be credited to the fund from which the costs have been paid.

(Amended by Stats. 2000, Ch. 1060, Sec. 16. Effective January 1, 2001.)



11344.6

The publication of a regulation in the California Code of Regulations or California Code of Regulations Supplement raises a rebuttable presumption that the text of the regulation as so published is the text of the regulation adopted.

The courts shall take judicial notice of the contents of each regulation which is printed or which is incorporated by appropriate reference into the California Code of Regulations as compiled by the office.

The courts shall also take judicial notice of the repeal of a regulation as published in the California Code of Regulations Supplement compiled by the office.

(Amended by Stats. 2000, Ch. 1060, Sec. 17. Effective January 1, 2001.)



11344.7

Nothing in this chapter precludes any person or state agency from purchasing copies of the California Code of Regulations, the California Code of Regulations Supplement, or the California Regulatory Notice Register or of any unit of either, nor from printing special editions of any such units and distributing the same. However, where the purchase and printing is by a state agency, the state agency shall do so at the cost or at less than the cost to the agency if it is authorized to do so by other provisions of law.

(Amended by Stats. 2000, Ch. 1060, Sec. 18. Effective January 1, 2001.)



11344.9

(a) Whenever the term “California Administrative Code” appears in law, official legal paper, or legal publication, it means the “California Code of Regulations.”

(b) Whenever the term “California Administrative Notice Register” appears in any law, official legal paper, or legal publication, it means the “California Regulatory Notice Register.”

(c) Whenever the term “California Administrative Code Supplement” or “California Regulatory Code Supplement” appears in any law, official legal paper, or legal publication, it means the “California Code of Regulations Supplement.”

(Amended by Stats. 2000, Ch. 1060, Sec. 19. Effective January 1, 2001.)



11345

The office is not required to develop a unique identification number system for each regulatory action pursuant to Section 11341 or to make the California Regulatory Notice Register available on its website pursuant to subdivision (c) of Section 11344.1 until January 1, 2002.

(Added by Stats. 2000, Ch. 1059, Sec. 8. Effective January 1, 2001.)






ARTICLE 5 - Public Participation: Procedure for Adoption of Regulations

11346

(a) It is the purpose of this chapter to establish basic minimum procedural requirements for the adoption, amendment, or repeal of administrative regulations. Except as provided in Section 11346.1, the provisions of this chapter are applicable to the exercise of any quasi-legislative power conferred by any statute heretofore or hereafter enacted, but nothing in this chapter repeals or diminishes additional requirements imposed by any statute. This chapter shall not be superseded or modified by any subsequent legislation except to the extent that the legislation shall do so expressly.

(b) An agency that is considering adopting, amending, or repealing a regulation may consult with interested persons before initiating regulatory action pursuant to this article.

(Amended by Stats. 2000, Ch. 1060, Sec. 20. Effective January 1, 2001.)



11346.1

(a) (1) The adoption, amendment, or repeal of an emergency regulation is not subject to any provision of this article or Article 6 (commencing with Section 11349), except this section and Sections 11349.5 and 11349.6.

(2) At least five working days before submitting an emergency regulation to the office, the adopting agency shall, except as provided in paragraph (3), send a notice of the proposed emergency action to every person who has filed a request for notice of regulatory action with the agency. The notice shall include both of the following:

(A) The specific language proposed to be adopted.

(B) The finding of emergency required by subdivision (b).

(3) An agency is not required to provide notice pursuant to paragraph (2) if the emergency situation clearly poses such an immediate, serious harm that delaying action to allow public comment would be inconsistent with the public interest.

(b) (1) Except as provided in subdivision (c), if a state agency makes a finding that the adoption of a regulation or order of repeal is necessary to address an emergency, the regulation or order of repeal may be adopted as an emergency regulation or order of repeal.

(2) Any finding of an emergency shall include a written statement that contains the information required by paragraphs (2) to (6), inclusive, of subdivision (a) of Section 11346.5 and a description of the specific facts demonstrating the existence of an emergency and the need for immediate action, and demonstrating, by substantial evidence, the need for the proposed regulation to effectuate the statute being implemented, interpreted, or made specific and to address only the demonstrated emergency. The finding of emergency shall also identify each technical, theoretical, and empirical study, report, or similar document, if any, upon which the agency relies. The enactment of an urgency statute shall not, in and of itself, constitute a need for immediate action.

A finding of emergency based only upon expediency, convenience, best interest, general public need, or speculation, shall not be adequate to demonstrate the existence of an emergency. If the situation identified in the finding of emergency existed and was known by the agency adopting the emergency regulation in sufficient time to have been addressed through nonemergency regulations adopted in accordance with the provisions of Article 5 (commencing with Section 11346), the finding of emergency shall include facts explaining the failure to address the situation through nonemergency regulations.

(3) The statement and the regulation or order of repeal shall be filed immediately with the office.

(c) Notwithstanding any other provision of law, no emergency regulation that is a building standard shall be filed, nor shall the building standard be effective, unless the building standard is submitted to the California Building Standards Commission, and is approved and filed pursuant to Sections 18937 and 18938 of the Health and Safety Code.

(d) The emergency regulation or order of repeal shall become effective upon filing or upon any later date specified by the state agency in a written instrument filed with, or as a part of, the regulation or order of repeal.

(e) No regulation, amendment, or order of repeal initially adopted as an emergency regulatory action shall remain in effect more than 180 days unless the adopting agency has complied with Sections 11346.2 to 11347.3, inclusive, either before adopting an emergency regulation or within the 180-day period. The adopting agency, prior to the expiration of the 180-day period, shall transmit to the office for filing with the Secretary of State the adopted regulation, amendment, or order of repeal, the rulemaking file, and a certification that Sections 11346.2 to 11347.3, inclusive, were complied with either before the emergency regulation was adopted or within the 180-day period.

(f) If an emergency amendment or order of repeal is filed and the adopting agency fails to comply with subdivision (e), the regulation as it existed prior to the emergency amendment or order of repeal shall thereupon become effective and after notice to the adopting agency by the office shall be reprinted in the California Code of Regulations.

(g) If a regulation is originally adopted and filed as an emergency and the adopting agency fails to comply with subdivision (e), this failure shall constitute a repeal of the regulation and after notice to the adopting agency by the office, shall be deleted.

(h) The office may approve not more than two readoptions, each for a period not to exceed 90 days, of an emergency regulation that is the same as or substantially equivalent to an emergency regulation previously adopted by that agency. Readoption shall be permitted only if the agency has made substantial progress and proceeded with diligence to comply with subdivision (e).

(Amended by Stats. 2006, Ch. 713, Sec. 3. Effective January 1, 2007.)



11346.2

Every agency subject to this chapter shall prepare, submit to the office with the notice of the proposed action as described in Section 11346.5, and make available to the public upon request, all of the following:

(a) A copy of the express terms of the proposed regulation.

(1) The agency shall draft the regulation in plain, straightforward language, avoiding technical terms as much as possible, and using a coherent and easily readable style. The agency shall draft the regulation in plain English.

(2) The agency shall include a notation following the express terms of each California Code of Regulations section, listing the specific statutes or other provisions of law authorizing the adoption of the regulation and listing the specific statutes or other provisions of law being implemented, interpreted, or made specific by that section in the California Code of Regulations.

(3) The agency shall use underline or italics to indicate additions to, and strikeout to indicate deletions from, the California Code of Regulations.

(b) An initial statement of reasons for proposing the adoption, amendment, or repeal of a regulation. This statement of reasons shall include, but not be limited to, all of the following:

(1) A statement of the specific purpose of each adoption, amendment, or repeal, the problem the agency intends to address, and the rationale for the determination by the agency that each adoption, amendment, or repeal is reasonably necessary to carry out the purpose and address the problem for which it is proposed. The statement shall enumerate the benefits anticipated from the regulatory action, including the benefits or goals provided in the authorizing statute. These benefits may include, to the extent applicable, nonmonetary benefits such as the protection of public health and safety, worker safety, or the environment, the prevention of discrimination, the promotion of fairness or social equity, and the increase in openness and transparency in business and government, among other things. Where the adoption or amendment of a regulation would mandate the use of specific technologies or equipment, a statement of the reasons why the agency believes these mandates or prescriptive standards are required.

(2) (A) For a regulation that is not a major regulation, the economic impact assessment required by subdivision (b) of Section 11346.3.

(B) For a major regulation proposed on or after November 1, 2013, the standardized regulatory impact analysis required by subdivision (c) of Section 11346.3.

(3) An identification of each technical, theoretical, and empirical study, report, or similar document, if any, upon which the agency relies in proposing the adoption, amendment, or repeal of a regulation.

(4) (A) A description of reasonable alternatives to the regulation and the agency’s reasons for rejecting those alternatives. Reasonable alternatives to be considered include, but are not limited to, alternatives that are proposed as less burdensome and equally effective in achieving the purposes of the regulation in a manner that ensures full compliance with the authorizing statute or other law being implemented or made specific by the proposed regulation. In the case of a regulation that would mandate the use of specific technologies or equipment or prescribe specific actions or procedures, the imposition of performance standards shall be considered as an alternative.

(B) A description of reasonable alternatives to the regulation that would lessen any adverse impact on small business and the agency’s reasons for rejecting those alternatives.

(C) Notwithstanding subparagraph (A) or (B), an agency is not required to artificially construct alternatives or describe unreasonable alternatives.

(5) (A) Facts, evidence, documents, testimony, or other evidence on which the agency relies to support an initial determination that the action will not have a significant adverse economic impact on business.

(B) (i) If a proposed regulation is a building standard, the initial statement of reasons shall include the estimated cost of compliance, the estimated potential benefits, and the related assumptions used to determine the estimates.

(ii) The model codes adopted pursuant to Section 18928 of the Health and Safety Code shall be exempt from the requirements of this subparagraph. However, if an interested party has made a request in writing to the agency, at least 30 days before the submittal of the initial statement of reasons, to examine a specific section for purposes of estimating the cost of compliance and the potential benefits for that section, and including the related assumptions used to determine the estimates, then the agency shall comply with the requirements of this subparagraph with regard to that requested section.

(6) A department, board, or commission within the Environmental Protection Agency, the Natural Resources Agency, or the Office of the State Fire Marshal shall describe its efforts, in connection with a proposed rulemaking action, to avoid unnecessary duplication or conflicts with federal regulations contained in the Code of Federal Regulations addressing the same issues. These agencies may adopt regulations different from federal regulations contained in the Code of Federal Regulations addressing the same issues upon a finding of one or more of the following justifications:

(A) The differing state regulations are authorized by law.

(B) The cost of differing state regulations is justified by the benefit to human health, public safety, public welfare, or the environment.

(c) A state agency that adopts or amends a regulation mandated by federal law or regulations, the provisions of which are identical to a previously adopted or amended federal regulation, shall be deemed to have complied with subdivision (b) if a statement to the effect that a federally mandated regulation or amendment to a regulation is being proposed, together with a citation to where an explanation of the regulation can be found, is included in the notice of proposed adoption or amendment prepared pursuant to Section 11346.5. However, the agency shall comply fully with this chapter with respect to any provisions in the regulation that the agency proposes to adopt or amend that are different from the corresponding provisions of the federal regulation.

(d) This section shall be inoperative from January 1, 2012, until January 1, 2014.

(Amended by Stats. 2014, Ch. 779, Sec. 1. Effective January 1, 2015.)



11346.3

(a) A state agency proposing to adopt, amend, or repeal any administrative regulation shall assess the potential for adverse economic impact on California business enterprises and individuals, avoiding the imposition of unnecessary or unreasonable regulations or reporting, recordkeeping, or compliance requirements. For purposes of this subdivision, assessing the potential for adverse economic impact shall require agencies, when proposing to adopt, amend, or repeal a regulation, to adhere to the following requirements, to the extent that these requirements do not conflict with other state or federal laws:

(1) The proposed adoption, amendment, or repeal of a regulation shall be based on adequate information concerning the need for, and consequences of, proposed governmental action.

(2) The state agency, prior to submitting a proposal to adopt, amend, or repeal a regulation to the office, shall consider the proposal’s impact on business, with consideration of industries affected including the ability of California businesses to compete with businesses in other states. For purposes of evaluating the impact on the ability of California businesses to compete with businesses in other states, an agency shall consider, but not be limited to, information supplied by interested parties.

(3) An economic impact assessment prepared pursuant to this subdivision for a proposed regulation that is not a major regulation or that is a major regulation proposed prior to November 1, 2013, shall be prepared in accordance with subdivision (b), and shall be included in the initial statement of reasons as required by Section 11346.2. An economic assessment prepared pursuant to this subdivision for a major regulation proposed on or after November 1, 2013, shall be prepared in accordance with subdivision (c), and shall be included in the initial statement of reasons as required by Section 11346.2.

(b) (1) A state agency proposing to adopt, amend, or repeal a regulation that is not a major regulation or that is a major regulation proposed prior to November 1, 2013, shall prepare an economic impact assessment that assesses whether and to what extent it will affect the following:

(A) The creation or elimination of jobs within the state.

(B) The creation of new businesses or the elimination of existing businesses within the state.

(C) The expansion of businesses currently doing business within the state.

(D) The benefits of the regulation to the health and welfare of California residents, worker safety, and the state’s environment.

(2) This subdivision does not apply to the University of California, the Hastings College of the Law, or the Fair Political Practices Commission.

(3) Information required from a state agency for the purpose of completing the assessment may come from existing state publications.

(c) (1) Each state agency proposing to adopt, amend, or repeal a major regulation on or after November 1, 2013, shall prepare a standardized regulatory impact analysis in the manner prescribed by the Department of Finance pursuant to Section 11346.36. The standardized regulatory impact analysis shall address all of the following:

(A) The creation or elimination of jobs within the state.

(B) The creation of new businesses or the elimination of existing businesses within the state.

(C) The competitive advantages or disadvantages for businesses currently doing business within the state.

(D) The increase or decrease of investment in the state.

(E) The incentives for innovation in products, materials, or processes.

(F) The benefits of the regulations, including, but not limited to, benefits to the health, safety, and welfare of California residents, worker safety, and the state’s environment and quality of life, among any other benefits identified by the agency.

(2) This subdivision shall not apply to the University of California, the Hastings College of the Law, or the Fair Political Practices Commission.

(3) Information required from state agencies for the purpose of completing the analysis may be derived from existing state, federal, or academic publications.

(d) Any administrative regulation adopted on or after January 1, 1993, that requires a report shall not apply to businesses, unless the state agency adopting the regulation makes a finding that it is necessary for the health, safety, or welfare of the people of the state that the regulation apply to businesses.

(e) Analyses conducted pursuant to this section are intended to provide agencies and the public with tools to determine whether the regulatory proposal is an efficient and effective means of implementing the policy decisions enacted in statute or by other provisions of law in the least burdensome manner. Regulatory impact analyses shall inform the agencies and the public of the economic consequences of regulatory choices, not reassess statutory policy. The baseline for the regulatory analysis shall be the most cost-effective set of regulatory measures that are equally effective in achieving the purpose of the regulation in a manner that ensures full compliance with the authorizing statute or other law being implemented or made specific by the proposed regulation.

(f) Each state agency proposing to adopt, amend, or repeal a major regulation on or after November 1, 2013, and that has prepared a standardized regulatory impact analysis pursuant to subdivision (c), shall submit that analysis to the Department of Finance upon completion. The department shall comment, within 30 days of receiving that analysis, on the extent to which the analysis adheres to the regulations adopted pursuant to Section 11346.36. Upon receiving the comments from the department, the agency may update its analysis to reflect any comments received from the department and shall summarize the comments and the response of the agency along with a statement of the results of the updated analysis for the statement required by paragraph (10) of subdivision (a) of Section 11346.5.

(Amended by Stats. 2014, Ch. 779, Sec. 2. Effective January 1, 2015.)



11346.36

(a) Prior to November 1, 2013, the Department of Finance, in consultation with the office and other state agencies, shall adopt regulations for conducting the standardized regulatory impact analyses required by subdivision (c) of Section 11346.3.

(b) The regulations, at a minimum, shall assist the agencies in specifying the methodologies for:

(1) Assessing and determining the benefits and costs of the proposed regulation, expressed in monetary terms to the extent feasible and appropriate. Assessing the value of nonmonetary benefits such as the protection of public health and safety, worker safety, or the environment, the prevention of discrimination, the promotion of fairness or social equity, the increase in the openness and transparency of business and government and other nonmonetary benefits consistent with the statutory policy or other provisions of law.

(2) Comparing proposed regulatory alternatives with an established baseline so agencies can make analytical decisions for the adoption, amendment, or repeal of regulations necessary to determine that the proposed action is the most effective, or equally effective and less burdensome, alternative in carrying out the purpose for which the action is proposed, or the most cost-effective alternative to the economy and to affected private persons that would be equally effective in implementing the statutory policy or other provision of law.

(3) Determining the impact of a regulatory proposal on the state economy, businesses, and the public welfare, as described in subdivision (c) of Section 11346.3.

(4) Assessing the effects of a regulatory proposal on the General Fund and special funds of the state and affected local government agencies attributable to the proposed regulation.

(5) Determining the cost of enforcement and compliance to the agency and to affected business enterprises and individuals.

(6) Making the estimation described in Section 11342.548.

(c) To the extent required by this chapter, the department shall convene a public hearing or hearings and take public comment on any draft regulation. Representatives from state agencies and the public at large shall be afforded the opportunity to review and comment on the draft regulation before the regulation is adopted in final form.

(d) State agencies shall provide the Director of Finance and the office ready access to their records and full information and reasonable assistance in any matter requested for purposes of developing the regulations required by this section. This subdivision shall not be construed to authorize an agency to provide access to records required by statute to be kept confidential.

(e) The standardized regulatory impact analysis prepared by the proposing agency shall be included in the initial statement of reasons for the regulation as provided in subdivision (b) of Section 11346.2.

(f) On or before November 1, 2013, the department shall submit the adopted regulations to the Senate and Assembly Committees on Governmental Organization and shall publish the adopted regulations in the State Administrative Manual.

(Added by Stats. 2011, Ch. 496, Sec. 5. Effective January 1, 2012.)



11346.4

(a) At least 45 days prior to the hearing and close of the public comment period on the adoption, amendment, or repeal of a regulation, notice of the proposed action shall be:

(1) Mailed to every person who has filed a request for notice of regulatory actions with the state agency. Each state agency shall give a person filing a request for notice of regulatory actions the option of being notified of all proposed regulatory actions or being notified of regulatory actions concerning one or more particular programs of the state agency.

(2) In cases in which the state agency is within a state department, mailed or delivered to the director of the department.

(3) Mailed to a representative number of small business enterprises or their representatives that are likely to be affected by the proposed action. “Representative” for the purposes of this paragraph includes, but is not limited to, a trade association, industry association, professional association, or any other business group or association of any kind that represents a business enterprise or employees of a business enterprise.

(4) When appropriate in the judgment of the state agency, mailed to any person or group of persons whom the agency believes to be interested in the proposed action and published in the form and manner as the state agency shall prescribe.

(5) Published in the California Regulatory Notice Register as prepared by the office for each state agency’s notice of regulatory action.

(6) Posted on the state agency’s website if the agency has a website.

(b) The effective period of a notice issued pursuant to this section shall not exceed one year from the date thereof. If the adoption, amendment, or repeal of a regulation proposed in the notice is not completed and transmitted to the office within the period of one year, a notice of the proposed action shall again be issued pursuant to this article.

(c) Once the adoption, amendment, or repeal is completed and approved by the office, no further adoption, amendment, or repeal to the noticed regulation shall be made without subsequent notice being given.

(d) The office may refuse to publish a notice submitted to it if the agency has failed to comply with this article.

(e) The office shall make the California Regulatory Notice Register available to the public and state agencies at a nominal cost that is consistent with a policy of encouraging the widest possible notice distribution to interested persons.

(f) Where the form or manner of notice is prescribed by statute in any particular case, in addition to filing and mailing notice as required by this section, the notice shall be published, posted, mailed, filed, or otherwise publicized as prescribed by that statute. The failure to mail notice to any person as provided in this section shall not invalidate any action taken by a state agency pursuant to this article.

(Amended by Stats. 2000, Ch. 1059, Sec. 11. Effective January 1, 2001.)



11346.45

(a) In order to increase public participation and improve the quality of regulations, state agencies proposing to adopt regulations shall, prior to publication of the notice required by Section 11346.5, involve parties who would be subject to the proposed regulations in public discussions regarding those proposed regulations, when the proposed regulations involve complex proposals or a large number of proposals that cannot easily be reviewed during the comment period.

(b) This section does not apply to a state agency in any instance where that state agency is required to implement federal law and regulations for which there is little or no discretion on the part of the state to vary.

(c) If the agency does not or cannot comply with the provisions of subdivision (a), it shall state the reasons for noncompliance with reasonable specificity in the rulemaking record.

(d) The provisions of this section shall not be subject to judicial review or to the provisions of Section 11349.1.

(Added by Stats. 2000, Ch. 1059, Sec. 12. Effective January 1, 2001.)



11346.5

(a) The notice of proposed adoption, amendment, or repeal of a regulation shall include the following:

(1) A statement of the time, place, and nature of proceedings for adoption, amendment, or repeal of the regulation.

(2) Reference to the authority under which the regulation is proposed and a reference to the particular code sections or other provisions of law that are being implemented, interpreted, or made specific.

(3) An informative digest drafted in plain English in a format similar to the Legislative Counsel’s digest on legislative bills. The informative digest shall include the following:

(A) A concise and clear summary of existing laws and regulations, if any, related directly to the proposed action and of the effect of the proposed action.

(B) If the proposed action differs substantially from an existing comparable federal regulation or statute, a brief description of the significant differences and the full citation of the federal regulations or statutes.

(C) A policy statement overview explaining the broad objectives of the regulation and the specific benefits anticipated by the proposed adoption, amendment, or repeal of a regulation, including, to the extent applicable, nonmonetary benefits such as the protection of public health and safety, worker safety, or the environment, the prevention of discrimination, the promotion of fairness or social equity, and the increase in openness and transparency in business and government, among other things.

(D) An evaluation of whether the proposed regulation is inconsistent or incompatible with existing state regulations.

(4) Any other matters as are prescribed by statute applicable to the specific state agency or to any specific regulation or class of regulations.

(5) A determination as to whether the regulation imposes a mandate on local agencies or school districts and, if so, whether the mandate requires state reimbursement pursuant to Part 7 (commencing with Section 17500) of Division 4.

(6) An estimate, prepared in accordance with instructions adopted by the Department of Finance, of the cost or savings to any state agency, the cost to any local agency or school district that is required to be reimbursed under Part 7 (commencing with Section 17500) of Division 4, other nondiscretionary cost or savings imposed on local agencies, and the cost or savings in federal funding to the state.

For purposes of this paragraph, “cost or savings” means additional costs or savings, both direct and indirect, that a public agency necessarily incurs in reasonable compliance with regulations.

(7) If a state agency, in proposing to adopt, amend, or repeal any administrative regulation, makes an initial determination that the action may have a significant, statewide adverse economic impact directly affecting business, including the ability of California businesses to compete with businesses in other states, it shall include the following information in the notice of proposed action:

(A) Identification of the types of businesses that would be affected.

(B) A description of the projected reporting, recordkeeping, and other compliance requirements that would result from the proposed action.

(C) The following statement: “The (name of agency) has made an initial determination that the (adoption/amendment/repeal) of this regulation may have a significant, statewide adverse economic impact directly affecting business, including the ability of California businesses to compete with businesses in other states. The (name of agency) (has/has not) considered proposed alternatives that would lessen any adverse economic impact on business and invites you to submit proposals. Submissions may include the following considerations:

(i) The establishment of differing compliance or reporting requirements or timetables that take into account the resources available to businesses.

(ii) Consolidation or simplification of compliance and reporting requirements for businesses.

(iii) The use of performance standards rather than prescriptive standards.

(iv) Exemption or partial exemption from the regulatory requirements for businesses.”

(8) If a state agency, in adopting, amending, or repealing any administrative regulation, makes an initial determination that the action will not have a significant, statewide adverse economic impact directly affecting business, including the ability of California businesses to compete with businesses in other states, it shall make a declaration to that effect in the notice of proposed action. In making this declaration, the agency shall provide in the record facts, evidence, documents, testimony, or other evidence upon which the agency relies to support its initial determination.

An agency’s initial determination and declaration that a proposed adoption, amendment, or repeal of a regulation may have or will not have a significant, adverse impact on businesses, including the ability of California businesses to compete with businesses in other states, shall not be grounds for the office to refuse to publish the notice of proposed action.

(9) A description of all cost impacts, known to the agency at the time the notice of proposed action is submitted to the office, that a representative private person or business would necessarily incur in reasonable compliance with the proposed action.

If no cost impacts are known to the agency, it shall state the following:

“The agency is not aware of any cost impacts that a representative private person or business would necessarily incur in reasonable compliance with the proposed action.”

(10) A statement of the results of the economic impact assessment required by subdivision (b) of Section 11346.3 or the standardized regulatory impact analysis if required by subdivision (c) of Section 11346.3, a summary of any comments submitted to the agency pursuant to subdivision (f) of Section 11346.3 and the agency’s response to those comments.

(11) The finding prescribed by subdivision (d) of Section 11346.3, if required.

(12) (A) A statement that the action would have a significant effect on housing costs, if a state agency, in adopting, amending, or repealing any administrative regulation, makes an initial determination that the action would have that effect.

(B) The agency officer designated in paragraph (14) shall make available to the public, upon request, the agency’s evaluation, if any, of the effect of the proposed regulatory action on housing costs.

(C) The statement described in subparagraph (A) shall also include the estimated costs of compliance and potential benefits of a building standard, if any, that were included in the initial statement of reasons.

(D) For purposes of model codes adopted pursuant to Section 18928 of the Health and Safety Code, the agency shall comply with the requirements of this paragraph only if an interested party has made a request to the agency to examine a specific section for purposes of estimating the costs of compliance and potential benefits for that section, as described in Section 11346.2.

(13) A statement that the adopting agency must determine that no reasonable alternative considered by the agency or that has otherwise been identified and brought to the attention of the agency would be more effective in carrying out the purpose for which the action is proposed, would be as effective and less burdensome to affected private persons than the proposed action, or would be more cost effective to affected private persons and equally effective in implementing the statutory policy or other provision of law. For a major regulation, as defined by Section 11342.548, proposed on or after November 1, 2013, the statement shall be based, in part, upon the standardized regulatory impact analysis of the proposed regulation, as required by Section 11346.3, as well as upon the benefits of the proposed regulation identified pursuant to subparagraph (C) of paragraph (3).

(14) The name and telephone number of the agency representative and designated backup contact person to whom inquiries concerning the proposed administrative action may be directed.

(15) The date by which comments submitted in writing must be received to present statements, arguments, or contentions in writing relating to the proposed action in order for them to be considered by the state agency before it adopts, amends, or repeals a regulation.

(16) Reference to the fact that the agency proposing the action has prepared a statement of the reasons for the proposed action, has available all the information upon which its proposal is based, and has available the express terms of the proposed action, pursuant to subdivision (b).

(17) A statement that if a public hearing is not scheduled, any interested person or his or her duly authorized representative may request, no later than 15 days prior to the close of the written comment period, a public hearing pursuant to Section 11346.8.

(18) A statement indicating that the full text of a regulation changed pursuant to Section 11346.8 will be available for at least 15 days prior to the date on which the agency adopts, amends, or repeals the resulting regulation.

(19) A statement explaining how to obtain a copy of the final statement of reasons once it has been prepared pursuant to subdivision (a) of Section 11346.9.

(20) If the agency maintains an Internet Web site or other similar forum for the electronic publication or distribution of written material, a statement explaining how materials published or distributed through that forum can be accessed.

(21) If the proposed regulation is subject to Section 11346.6, a statement that the agency shall provide, upon request, a description of the proposed changes included in the proposed action, in the manner provided by Section 11346.6, to accommodate a person with a visual or other disability for which effective communication is required under state or federal law and that providing the description of proposed changes may require extending the period of public comment for the proposed action.

(b) The agency representative designated in paragraph (14) of subdivision (a) shall make available to the public upon request the express terms of the proposed action. The representative shall also make available to the public upon request the location of public records, including reports, documentation, and other materials, related to the proposed action. If the representative receives an inquiry regarding the proposed action that the representative cannot answer, the representative shall refer the inquiry to another person in the agency for a prompt response.

(c) This section shall not be construed in any manner that results in the invalidation of a regulation because of the alleged inadequacy of the notice content or the summary or cost estimates, or the alleged inadequacy or inaccuracy of the housing cost estimates, if there has been substantial compliance with those requirements.

(Amended by Stats. 2012, Ch. 723, Sec. 1.5. Effective January 1, 2013.)



11346.6

(a) This section shall only apply to the following proposed regulations:

(1) Regulations proposed by the Department of Rehabilitation.

(2) Regulations that must be submitted to the California Building Standards Commission that pertain to disability access compliance, including, but not limited to, regulations proposed by the State Fire Marshal, the Department of Housing and Community Development, the Division of the State Architect, and the California Commission on Disability Access.

(3) Regulations proposed by the State Department of Education that pertain to special education.

(4) Regulations proposed by the State Department of Health Care Services that pertain to the Medi-Cal program.

(b) Upon request from a person with a visual disability or other disability for which effective communication is required under state or federal law, the agency shall provide that person a narrative description of the additions to, and deletions from, the California Code of Regulations or other publication. The description shall identify each addition to or deletion from the California Code of Regulations by reference to the subdivision, paragraph, subparagraph, clause, or subclause within the proposed regulation containing the addition or deletion. The description shall provide the express language proposed to be added to or deleted from the California Code of Regulations or other publication and any portion of the surrounding language necessary to understand the change in a manner that allows for accurate translation by reading software used by the visually impaired.

(c) The agency shall provide the information described in subdivision (b) within 10 business days, unless the agency determines that compliance with this requirement would be impractical and notifies the requester of the date on which the information will be provided.

(d) Notwithstanding any other law, if information is provided to a requester pursuant to this section, the agency shall provide that requester at least 45 days from the date upon which the information was provided to the requester to submit a public comment regarding the proposed regulation. The agency shall not take final action to adopt the regulation until the requester has submitted a public comment or the extended 45-day comment period expires, whichever occurs first.

(e) The requirements imposed pursuant to subdivisions (b) to (d), inclusive, for a proposed regulation described in subdivision (a) shall apply to an agency only for purposes of that proposed regulation until the proposed regulation is filed with the Secretary of State or until the agency otherwise concludes the regulatory adoption process.

(f) (1) Not later than February 1, 2014, an agency that adopted a proposed regulation subject to the requirements of this section shall submit a report, for both the 2012 and 2013 calendar years, to the Governor, the fiscal committee in each house of the Legislature, and the appropriate policy committee in each house of the Legislature, that specifies the number of requests submitted for a narrative description of a proposed regulation, and the number of narrative descriptions actually provided pursuant to this section.

(2) The report shall be submitted to the Legislature in the manner required pursuant to Section 9795.

(3) The reporting requirement imposed by this subdivision shall become inoperative on February 1, 2018, as required pursuant to Section 10231.5.

(4) It is the intent of the Legislature to evaluate the reports submitted pursuant to this subdivision to determine whether the requirements of this section should be applied to all regulations adopted by all agencies.

(Added by Stats. 2011, Ch. 495, Sec. 3. Effective January 1, 2012.)



11346.7

The office shall maintain a link on its website to the website maintained by the Small Business Advocate that also includes the telephone number of the Small Business Advocate.

(Added by Stats. 2000, Ch. 1059, Sec. 15. Effective January 1, 2001.)



11346.8

(a) If a public hearing is held, both oral and written statements, arguments, or contentions, shall be permitted. The agency may impose reasonable limitations on oral presentations. If a public hearing is not scheduled, the state agency shall, consistent with Section 11346.4, afford any interested person or his or her duly authorized representative, the opportunity to present statements, arguments or contentions in writing. In addition, a public hearing shall be held if, no later than 15 days prior to the close of the written comment period, an interested person or his or her duly authorized representative submits in writing to the state agency, a request to hold a public hearing. The state agency shall, to the extent practicable, provide notice of the time, date, and place of the hearing by mailing the notice to every person who has filed a request for notice thereby with the state agency. The state agency shall consider all relevant matter presented to it before adopting, amending, or repealing any regulation.

(b) In any hearing under this section, the state agency or its duly authorized representative shall have authority to administer oaths or affirmations. An agency may continue or postpone a hearing from time to time to the time and at the place as it determines. If a hearing is continued or postponed, the state agency shall provide notice to the public as to when it will be resumed or rescheduled.

(c) No state agency may adopt, amend, or repeal a regulation which has been changed from that which was originally made available to the public pursuant to Section 11346.5, unless the change is (1) nonsubstantial or solely grammatical in nature, or (2) sufficiently related to the original text that the public was adequately placed on notice that the change could result from the originally proposed regulatory action. If a sufficiently related change is made, the full text of the resulting adoption, amendment, or repeal, with the change clearly indicated, shall be made available to the public for at least 15 days before the agency adopts, amends, or repeals the resulting regulation. Any written comments received regarding the change must be responded to in the final statement of reasons required by Section 11346.9.

(d) No state agency shall add any material to the record of the rulemaking proceeding after the close of the public hearing or comment period, unless the agency complies with Section 11347.1. This subdivision does not apply to material prepared pursuant to Section 11346.9.

(e) If a comment made at a public hearing raises a new issue concerning a proposed regulation and a member of the public requests additional time to respond to the new issue before the state agency takes final action, it is the intent of the Legislature that rulemaking agencies consider granting the request for additional time if, under the circumstances, granting the request is practical and does not unduly delay action on the regulation.

(Amended by Stats. 2000, Ch. 1060, Sec. 26.5. Effective January 1, 2001.)



11346.9

Every agency subject to this chapter shall do the following:

(a) Prepare and submit to the office with the adopted regulation a final statement of reasons that shall include all of the following:

(1) An update of the information contained in the initial statement of reasons. If the update identifies any data or any technical, theoretical or empirical study, report, or similar document on which the agency is relying in proposing the adoption, amendment, or repeal of a regulation that was not identified in the initial statement of reasons, or which was otherwise not identified or made available for public review prior to the close of the public comment period, the agency shall comply with Section 11347.1.

(2) A determination as to whether adoption, amendment, or repeal of the regulation imposes a mandate on local agencies or school districts. If the determination is that adoption, amendment, or repeal of the regulation would impose a local mandate, the agency shall state whether the mandate is reimbursable pursuant to Part 7 (commencing with Section 17500) of Division 4. If the agency finds that the mandate is not reimbursable, it shall state the reasons for that finding.

(3) A summary of each objection or recommendation made regarding the specific adoption, amendment, or repeal proposed, together with an explanation of how the proposed action has been changed to accommodate each objection or recommendation, or the reasons for making no change. This requirement applies only to objections or recommendations specifically directed at the agency’s proposed action or to the procedures followed by the agency in proposing or adopting the action. The agency may aggregate and summarize repetitive or irrelevant comments as a group, and may respond to repetitive comments or summarily dismiss irrelevant comments as a group. For the purposes of this paragraph, a comment is “irrelevant” if it is not specifically directed at the agency’s proposed action or to the procedures followed by the agency in proposing or adopting the action.

(4) A determination with supporting information that no alternative considered by the agency would be more effective in carrying out the purpose for which the regulation is proposed, would be as effective and less burdensome to affected private persons than the adopted regulation, or would be more cost effective to affected private persons and equally effective in implementing the statutory policy or other provision of law. For a major regulation, as defined by Section 11342.548 proposed on or after November 1, 2013, the determination shall be based, in part, upon the standardized regulatory impact analysis of the proposed regulation and, in part, upon the statement of benefits identified in subparagraph (C) of paragraph (3) of subdivision (a) of Section 11346.5.

(5) An explanation setting forth the reasons for rejecting any proposed alternatives that would lessen the adverse economic impact on small businesses. The agency shall include, as supporting information, the standardized regulatory impact analysis for a major regulation, if required by subdivision (c) of Section 11346.3, as well as the benefits of the proposed regulation identified pursuant to paragraph (3) of subdivision (a) of Section 11346.5.

(b) Prepare and submit to the office with the adopted regulation an updated informative digest containing a clear and concise summary of the immediately preceding laws and regulations, if any, relating directly to the adopted, amended, or repealed regulation and the effect of the adopted, amended, or repealed regulation. The informative digest shall be drafted in a format similar to the Legislative Counsel’s Digest on legislative bills.

(c) A state agency that adopts or amends a regulation mandated by federal law or regulations, the provisions of which are identical to a previously adopted or amended federal regulation, shall be deemed to have complied with this section if a statement to the effect that a federally mandated regulation or amendment to a regulation is being proposed, together with a citation to where an explanation of the provisions of the regulation can be found, is included in the notice of proposed adoption or amendment prepared pursuant to Section 11346.5. However, the agency shall comply fully with this chapter with respect to any provisions in the regulation which the agency proposes to adopt or amend that are different from the corresponding provisions of the federal regulation.

(d) If an agency determines that a requirement of this section can be satisfied by reference to an agency statement made pursuant to Sections 11346.2 to 11346.5, inclusive, the agency may satisfy the requirement by incorporating the relevant statement by reference.

(Amended by Stats. 2011, Ch. 496, Sec. 7. Effective January 1, 2012.)



11347

(a) If, after publication of a notice of proposed action pursuant to Section 11346.4, but before the notice of proposed action becomes ineffective pursuant to subdivision (b) of that section, an agency decides not to proceed with the proposed action, it shall deliver notice of its decision to the office for publication in the California Regulatory Notice Register.

(b) Publication of a notice under this section terminates the effect of the notice of proposed action referred to in the notice. Nothing in this section precludes an agency from proposing a new regulatory action that is similar or identical to a regulatory action that was previously the subject of a notice published under this section.

(Added by Stats. 2000, Ch. 1059, Sec. 17. Effective January 1, 2001.)



11347-1

(a) If, after publication of a notice of proposed action pursuant to Section 11346.4, but before the notice of proposed action becomes ineffective pursuant to subdivision (b) of that section, an agency decides not to proceed with the proposed action, it shall deliver notice of its decision to the office for publication in the California Regulatory Notice Register.

(b) Publication of a notice under this section terminates the effect of the notice of proposed action referred to in the notice. Nothing in this section precludes an agency from proposing a new regulatory action that is similar or identical to a regulatory action that was previously the subject of a notice published under this section.

(Added by Stats. 2000, Ch. 1060, Sec. 28. Effective January 1, 2001.)



11347.1

(a) An agency that adds any technical, theoretical, or empirical study, report, or similar document to the rulemaking file after publication of the notice of proposed action and relies on the document in proposing the action shall make the document available as required by this section.

(b) At least 15 calendar days before the proposed action is adopted by the agency, the agency shall mail to all of the following persons a notice identifying the added document and stating the place and business hours that the document is available for public inspection:

(1) Persons who testified at the public hearing.

(2) Persons who submitted written comments at the public hearing.

(3) Persons whose comments were received by the agency during the public comment period.

(4) Persons who requested notification from the agency of the availability of changes to the text of the proposed regulation.

(c) The document shall be available for public inspection at the location described in the notice for at least 15 calendar days before the proposed action is adopted by the agency.

(d) Written comments on the document or information received by the agency during the availability period shall be summarized and responded to in the final statement of reasons as provided in Section 11346.9.

(e) The rulemaking file shall contain a statement confirming that the agency complied with the requirements of this section and stating the date on which the notice was mailed.

(f) If there are no persons in categories listed in subdivision (b), then the rulemaking file shall contain a confirming statement to that effect.

(Added by Stats. 2000, Ch. 1060, Sec. 29. Effective January 1, 2001.)



11347.3

(a) Every agency shall maintain a file of each rulemaking that shall be deemed to be the record for that rulemaking proceeding. Commencing no later than the date that the notice of the proposed action is published in the California Regulatory Notice Register, and during all subsequent periods of time that the file is in the agency’s possession, the agency shall make the file available to the public for inspection and copying during regular business hours.

(b) The rulemaking file shall include:

(1) Copies of any petitions received from interested persons proposing the adoption, amendment, or repeal of the regulation, and a copy of any decision provided for by subdivision (d) of Section 11340.7, which grants a petition in whole or in part.

(2) All published notices of proposed adoption, amendment, or repeal of the regulation, and an updated informative digest, the initial statement of reasons, and the final statement of reasons.

(3) The determination, together with the supporting data required by paragraph (5) of subdivision (a) of Section 11346.5.

(4) The determination, together with the supporting data required by paragraph (8) of subdivision (a) of Section 11346.5.

(5) The estimate, together with the supporting data and calculations, required by paragraph (6) of subdivision (a) of Section 11346.5.

(6) All data and other factual information, any studies or reports, and written comments submitted to the agency in connection with the adoption, amendment, or repeal of the regulation.

(7) All data and other factual information, technical, theoretical, and empirical studies or reports, if any, on which the agency is relying in the adoption, amendment, or repeal of a regulation, including any economic impact assessment or standardized regulatory impact analysis as required by Section 11346.3.

(8) A transcript, recording, or minutes of any public hearing connected with the adoption, amendment, or repeal of the regulation.

(9) The date on which the agency made the full text of the proposed regulation available to the public for 15 days prior to the adoption, amendment, or repeal of the regulation, if required to do so by subdivision (c) of Section 11346.8.

(10) The text of regulations as originally proposed and the modified text of regulations, if any, that were made available to the public prior to adoption.

(11) Any other information, statement, report, or data that the agency is required by law to consider or prepare in connection with the adoption, amendment, or repeal of a regulation.

(12) An index or table of contents that identifies each item contained in the rulemaking file. The index or table of contents shall include an affidavit or a declaration under penalty of perjury in the form specified by Section 2015.5 of the Code of Civil Procedure by the agency official who has compiled the rulemaking file, specifying the date upon which the record was closed, and that the file or the copy, if submitted, is complete.

(c) Every agency shall submit to the office with the adopted regulation, the rulemaking file or a complete copy of the rulemaking file.

(d) The rulemaking file shall be made available by the agency to the public, and to the courts in connection with the review of the regulation.

(e) Upon filing a regulation with the Secretary of State pursuant to Section 11349.3, the office shall return the related rulemaking file to the agency, after which no item contained in the file shall be removed, altered, or destroyed or otherwise disposed of. The agency shall maintain the file unless it elects to transmit the file to the State Archives pursuant to subdivision (f).

(f) The agency may transmit the rulemaking file to the State Archives. The file shall include instructions that the Secretary of State shall not remove, alter, or destroy or otherwise dispose of any item contained in the file. Pursuant to Section 12223.5, the Secretary of State may designate a time for the delivery of the rulemaking file to the State Archives in consideration of document processing or storage limitations.

(Amended by Stats. 2011, Ch. 496, Sec. 8. Effective January 1, 2012.)



11348

Each agency subject to this chapter shall keep its rulemaking records on all of that agency’s pending rulemaking actions, in which the notice has been published in the California Regulatory Notice Register, current and in one central location.

(Added by Stats. 2000, Ch. 1059, Sec. 19. Effective January 1, 2001.)






ARTICLE 6 - Review of Proposed Regulations

11349

The following definitions govern the interpretation of this chapter:

(a) “Necessity” means the record of the rulemaking proceeding demonstrates by substantial evidence the need for a regulation to effectuate the purpose of the statute, court decision, or other provision of law that the regulation implements, interprets, or makes specific, taking into account the totality of the record. For purposes of this standard, evidence includes, but is not limited to, facts, studies, and expert opinion.

(b) “Authority” means the provision of law which permits or obligates the agency to adopt, amend, or repeal a regulation.

(c) “Clarity” means written or displayed so that the meaning of regulations will be easily understood by those persons directly affected by them.

(d) “Consistency” means being in harmony with, and not in conflict with or contradictory to, existing statutes, court decisions, or other provisions of law.

(e) “Reference” means the statute, court decision, or other provision of law which the agency implements, interprets, or makes specific by adopting, amending, or repealing a regulation.

(f) “Nonduplication” means that a regulation does not serve the same purpose as a state or federal statute or another regulation. This standard requires that an agency proposing to amend or adopt a regulation must identify any state or federal statute or regulation which is overlapped or duplicated by the proposed regulation and justify any overlap or duplication. This standard is not intended to prohibit state agencies from printing relevant portions of enabling legislation in regulations when the duplication is necessary to satisfy the clarity standard in paragraph (3) of subdivision (a) of Section 11349.1. This standard is intended to prevent the indiscriminate incorporation of statutory language in a regulation.

(Amended by Stats. 2000, Ch. 1060, Sec. 31. Effective January 1, 2001.)



11349.1

(a) The office shall review all regulations adopted, amended, or repealed pursuant to the procedure specified in Article 5 (commencing with Section 11346) and submitted to it for publication in the California Code of Regulations Supplement and for transmittal to the Secretary of State and make determinations using all of the following standards:

(1) Necessity.

(2) Authority.

(3) Clarity.

(4) Consistency.

(5) Reference.

(6) Nonduplication.

In reviewing regulations pursuant to this section, the office shall restrict its review to the regulation and the record of the rulemaking proceeding. The office shall approve the regulation or order of repeal if it complies with the standards set forth in this section and with this chapter.

(b) In reviewing proposed regulations for the criteria in subdivision (a), the office may consider the clarity of the proposed regulation in the context of related regulations already in existence.

(c) The office shall adopt regulations governing the procedures it uses in reviewing regulations submitted to it. The regulations shall provide for an orderly review and shall specify the methods, standards, presumptions, and principles the office uses, and the limitations it observes, in reviewing regulations to establish compliance with the standards specified in subdivision (a). The regulations adopted by the office shall ensure that it does not substitute its judgment for that of the rulemaking agency as expressed in the substantive content of adopted regulations.

(d) The office shall return any regulation subject to this chapter to the adopting agency if any of the following occur:

(1) The adopting agency has not prepared the estimate required by paragraph (6) of subdivision (a) of Section 11346.5 and has not included the data used and calculations made and the summary report of the estimate in the file of the rulemaking.

(2) The agency has not complied with Section 11346.3. “Noncompliance” means that the agency failed to complete the economic impact assessment or standardized regulatory impact analysis required by Section 11346.3 or failed to include the assessment or analysis in the file of the rulemaking proceeding as required by Section 11347.3.

(3) The adopting agency has prepared the estimate required by paragraph (6) of subdivision (a) of Section 11346.5, the estimate indicates that the regulation will result in a cost to local agencies or school districts that is required to be reimbursed under Part 7 (commencing with Section 17500) of Division 4, and the adopting agency fails to do any of the following:

(A) Cite an item in the Budget Act for the fiscal year in which the regulation will go into effect as the source from which the Controller may pay the claims of local agencies or school districts.

(B) Cite an accompanying bill appropriating funds as the source from which the Controller may pay the claims of local agencies or school districts.

(C) Attach a letter or other documentation from the Department of Finance which states that the Department of Finance has approved a request by the agency that funds be included in the Budget Bill for the next following fiscal year to reimburse local agencies or school districts for the costs mandated by the regulation.

(D) Attach a letter or other documentation from the Department of Finance which states that the Department of Finance has authorized the augmentation of the amount available for expenditure under the agency’s appropriation in the Budget Act which is for reimbursement pursuant to Part 7 (commencing with Section 17500) of Division 4 to local agencies or school districts from the unencumbered balances of other appropriations in the Budget Act and that this augmentation is sufficient to reimburse local agencies or school districts for their costs mandated by the regulation.

(4) The proposed regulation conflicts with an existing state regulation and the agency has not identified the manner in which the conflict may be resolved.

(5) The agency did not make the alternatives determination as required by paragraph (4) of subdivision (a) of Section 11346.9.

(e) The office shall notify the Department of Finance of all regulations returned pursuant to subdivision (d).

(f) The office shall return a rulemaking file to the submitting agency if the file does not comply with subdivisions (a) and (b) of Section 11347.3. Within three state working days of the receipt of a rulemaking file, the office shall notify the submitting agency of any deficiency identified. If no notice of deficiency is mailed to the adopting agency within that time, a rulemaking file shall be deemed submitted as of the date of its original receipt by the office. A rulemaking file shall not be deemed submitted until each deficiency identified under this subdivision has been corrected.

(g) Notwithstanding any other law, return of the regulation to the adopting agency by the office pursuant to this section is the exclusive remedy for a failure to comply with subdivision (c) of Section 11346.3 or paragraph (10) of subdivision (a) of Section 11346.5.

(Amended by Stats. 2011, Ch. 496, Sec. 9. Effective January 1, 2012.)



11349.1.5

(a) The Department of Finance and the office shall, from time to time, review the standardized regulatory impact analyses required by subdivision (c) of Section 11346.3 and submitted to the office pursuant to Section 11347.3, for adherence to the regulations adopted by the department pursuant to Section 11346.36.

(b) On or before November 1, 2015, the office shall submit to the Senate and Assembly Committees on Governmental Organization a report describing the extent to which submitted standardized regulatory impact analyses for proposed major regulations adhere to the regulations adopted pursuant to Section 11346.36. The report shall include a discussion of agency adherence to the regulations as well as a comparison between various state agencies on the question of adherence. The report may also include any recommendations from the office for actions the Legislature might consider for improving state agency performance.

(c) In addition to the report required by subdivision (b), the office may notify the Legislature of noncompliance by a state agency with the regulations adopted pursuant to Section 11346.36, in any manner or form determined by the office.

(Added by Stats. 2011, Ch. 496, Sec. 10. Effective January 1, 2012.)



11349.2

An agency may add material to a rulemaking file that has been submitted to the office for review pursuant to this article if addition of the material does not violate other requirements of this chapter.

(Added by Stats. 2000, Ch. 1060, Sec. 33. Effective January 1, 2001.)



11349.3

(a) The office shall either approve a regulation submitted to it for review and transmit it to the Secretary of State for filing or disapprove it within 30 working days after the regulation has been submitted to the office for review. If the office fails to act within 30 days, the regulation shall be deemed to have been approved and the office shall transmit it to the Secretary of State for filing.

(b) If the office disapproves a regulation, it shall return it to the adopting agency within the 30-day period specified in subdivision (a) accompanied by a notice specifying the reasons for disapproval. Within seven calendar days of the issuance of the notice, the office shall provide the adopting agency with a written decision detailing the reasons for disapproval. No regulation shall be disapproved except for failure to comply with the standards set forth in Section 11349.1 or for failure to comply with this chapter.

(c) If an agency determines, on its own initiative, that a regulation submitted pursuant to subdivision (a) should be returned by the office prior to completion of the office’s review, it may request the return of the regulation. All requests for the return of a regulation shall be memorialized in writing by the submitting agency no later than one week following the request. Any regulation returned pursuant to this subdivision shall be resubmitted to the office for review within the one-year period specified in subdivision (b) of Section 11346.4 or shall comply with Article 5 (commencing with Section 11346) prior to resubmission.

(d) The office shall not initiate the return of a regulation pursuant to subdivision (c) as an alternative to disapproval pursuant to subdivision (b).

(Amended by Stats. 1992, Ch. 1306, Sec. 2. Effective January 1, 1993.)



11349.4

(a) A regulation returned to an agency because of failure to meet the standards of Section 11349.1, because of an agency’s failure to comply with this chapter may be rewritten and resubmitted within 120 days of the agency’s receipt of the written opinion required by subdivision (b) of Section 11349.3 without complying with the notice and public hearing requirements of Sections 11346.4, 11346.5, and 11346.8 unless the substantive provisions of the regulation have been significantly changed. If the regulation has been significantly changed or was not submitted within 120 days of receipt of the written opinion, the agency shall comply with Article 5 (commencing with Section 11346) and readopt the regulation. The director of the office may, upon a showing of good cause, grant an extension to the 120-day time period specified in this subdivision.

(b) Upon resubmission of a disapproved regulation to the office pursuant to subdivision (a), the office shall only review the resubmitted regulation for those reasons expressly identified in the written opinion required by subdivision (b) of Section 11349.3, or for those issues arising as a result of a substantial change to a provision of the resubmitted regulation or as a result of intervening statutory changes or intervening court orders or decisions.

(c) When an agency resubmits a withdrawn or disapproved regulation to the office it shall identify the prior withdrawn or disapproved regulation by date of submission to the office, shall specify the portion of the prior rulemaking record that should be included in the resubmission, and shall submit to the office a copy of the prior rulemaking record if that record has been returned to the agency by the office.

(d) The office shall expedite the review of a regulation submitted without significant substantive change.

(Amended by Stats. 1987, Ch. 1375, Sec. 20.)



11349.5

(a) To initiate a review of a decision by the office, the agency shall file a written Request for Review with the Governor’s Legal Affairs Secretary within 10 days of receipt of the written opinion provided by the office pursuant to subdivision (b) of Section 11349.3. The Request for Review shall include a complete statement as to why the agency believes the decision is incorrect and should be overruled. Along with the Request for Review, the agency shall submit all of the following:

(1) The office’s written decision detailing the reasons for disapproval required by subdivision (b) of Section 11349.3.

(2) Copies of all regulations, notices, statements, and other documents which were submitted to the office.

(b) A copy of the agency’s Request for Review shall be delivered to the office on the same day it is delivered to the Governor’s office. The office shall file its written response to the agency’s request with the Governor’s Legal Affairs Secretary within 10 days and deliver a copy of its response to the agency on the same day it is delivered to the Governor’s office.

(c) The Governor’s office shall provide the requesting agency and the office with a written decision within 15 days of receipt of the response by the office to the agency’s Request for Review. Upon receipt of the decision, the office shall publish in the California Regulatory Notice Register the agency’s Request for Review, the office’s response thereto, and the decision of the Governor’s office.

(d) The time requirements set by subdivisions (a) and (b) may be shortened by the Governor’s office for good cause.

(e) The Governor may overrule the decision of the office disapproving a proposed regulation, an order repealing an emergency regulation adopted pursuant to subdivision (b) of Section 11346.1, or a decision refusing to allow the readoption of an emergency regulation pursuant to Section 11346.1. In that event, the office shall immediately transmit the regulation to the Secretary of State for filing.

(f) Upon overruling the decision of the office, the Governor shall immediately transmit to the Committees on Rules of both houses of the Legislature a statement of his or her reasons for overruling the decision of the office, along with copies of the adopting agency’s initial statement of reasons issued pursuant to Section 11346.2 and the office’s statement regarding the disapproval of a regulation issued pursuant to subdivision (b) of Section 11349.3. The Governor’s action and the reasons therefor shall be published in the California Regulatory Notice Register.

(Amended by Stats. 1995, Ch. 938, Sec. 15.6. Effective January 1, 1996.)



11349.6

(a) If the adopting agency has complied with Sections 11346.2 to 11347.3, inclusive, prior to the adoption of the regulation as an emergency, the office shall approve or disapprove the regulation in accordance with this article.

(b) Emergency regulations adopted pursuant to subdivision (b) of Section 11346.1 shall be reviewed by the office within 10 calendar days after their submittal to the office. After posting a notice of the filing of a proposed emergency regulation on its Internet Web site, the office shall allow interested persons five calendar days to submit comments on the proposed emergency regulations unless the emergency situation clearly poses such an immediate serious harm that delaying action to allow public comment would be inconsistent with the public interest. The office shall disapprove the emergency regulations if it determines that the situation addressed by the regulations is not an emergency, or if it determines that the regulation fails to meet the standards set forth in Section 11349.1, or if it determines the agency failed to comply with Section 11346.1.

(c) If the office considers any information not submitted to it by the rulemaking agency when determining whether to file emergency regulations, the office shall provide the rulemaking agency with an opportunity to rebut or comment upon that information.

(d) Within 30 working days of the filing of a certificate of compliance, the office shall review the regulation and hearing record and approve or order the repeal of an emergency regulation if it determines that the regulation fails to meet the standards set forth in Section 11349.1, or if it determines that the agency failed to comply with this chapter.

(Amended by Stats. 2006, Ch. 713, Sec. 4. Effective January 1, 2007.)






ARTICLE 7 - Review of Existing Regulations

11349.7

The office, at the request of any standing, select, or joint committee of the Legislature, shall initiate a priority review of any regulation, group of regulations, or series of regulations that the committee believes does not meet the standards set forth in Section 11349.1.

The office shall notify interested persons and shall publish notice in the California Regulatory Notice Register that a priority review has been requested, shall consider the written comments submitted by interested persons, the information contained in the rulemaking record, if any, and shall complete each priority review made pursuant to this section within 90 calendar days of the receipt of the committee’s written request. During the period of any priority review made pursuant to this section, all information available to the office relating to the priority review shall be made available to the public. In the event that the office determines that a regulation does not meet the standards set forth in Section 11349.1, it shall order the adopting agency to show cause why the regulation should not be repealed and shall proceed to seek repeal of the regulation as provided by this section in accordance with the following:

(a) In the event it determines that any of the regulations subject to the review do not meet the standards set forth in Section 11349.1, the office shall within 15 days of the determination order the adopting agency to show cause why the regulation should not be repealed. In issuing the order, the office shall specify in writing the reasons for its determination that the regulation does not meet the standards set forth in Section 11349.1. The reasons for its determination shall be made available to the public. The office shall also publish its order and the reasons therefor in the California Regulatory Notice Register. In the case of a regulation for which no, or inadequate, information relating to its necessity can be furnished by the adopting agency, the order shall specify the information which the office requires to make its determination.

(b) No later than 60 days following receipt of an order to show cause why a regulation should not be repealed, the agency shall respond in writing to the office. Upon written application by the agency, the office may extend the time for an additional 30 days.

(c) The office shall review and consider all information submitted by the agency in a timely response to the order to show cause why the regulation should not be repealed, and determine whether the regulation meets the standards set forth in Section 11349.1. The office shall make this determination within 60 days of receipt of an agency’s response to the order to show cause. If the office does not make a determination within 60 days of receipt of an agency’s response to the order to show cause, the regulation shall be deemed to meet the standards set forth in subdivision (a) of Section 11349.1. In making this determination, the office shall also review any written comments submitted to it by the public within 30 days of the publication of the order to show cause in the California Regulatory Notice Register. During the period of review and consideration, the information available to the office relating to each regulation for which the office has issued an order to show cause shall be made available to the public. The office shall notify the adopting agency within two working days of the receipt of information submitted by the public regarding a regulation for which an order to show cause has been issued. If the office determines that a regulation fails to meet the standards, it shall prepare a statement specifying the reasons for its determination. The statement shall be delivered to the adopting agency, the Legislature, and the Governor and shall be made available to the public and the courts. Thirty days after delivery of the statement required by this subdivision the office shall prepare an order of repeal of the regulation and shall transmit it to the Secretary of State for filing.

(d) The Governor, within 30 days after the office has delivered the statement specifying the reasons for its decision to repeal, as required by subdivision (c), may overrule the decision of the office ordering the repeal of a regulation. The regulation shall then remain in full force and effect. Notice of the Governor’s action and the reasons therefor shall be published in the California Regulatory Notice Register.

The Governor shall transmit to the rules committee of each house of the Legislature a statement of reasons for overruling the decision of the office, plus any other information that may be requested by either of the rules committees.

(e) In the event that the office orders the repeal of a regulation, it shall publish the order and the reasons therefor in the California Regulatory Notice Register.

(Added by Stats. 1994, Ch. 1039, Sec. 43. Effective January 1, 1995.)



11349.8

(a) If the office is notified of, or on its own becomes aware of, an existing regulation in the California Code of Regulations for which the statutory authority has been repealed or becomes ineffective or inoperative by its own terms, the office shall order the adopting agency to show cause why the regulation should not be repealed for lack of statutory authority and shall notify the Legislature in writing of this order. In issuing the order, the office shall specify in writing the reasons for issuance of the order. “Agency,” for purposes of this section and Section 11349.9, refers to the agency that adopted the regulation and, if applicable, the agency that is responsible for administering the regulation in issue.

(b) The agency may, within 30 days after receipt of the written notification, submit in writing to the office any citations, legal arguments, or other information opposing the repeal, including public comments during this period. This section shall not apply where the agency demonstrates in its response that any of the following conditions exists:

(1) The statute or section thereof is simultaneously repealed and substantially reenacted through a single piece of legislation, or where subsequent legislation evinces a specific legislative intent to reenact the substance of the statute or section. When a regulation cites more than one specific statute or section as reference or authority for the adoption of a regulation, and one or more of the statutes or sections are repealed or become ineffective or inoperative, then the only provisions of the regulation which remain in effect shall be those for which the remaining statutes or sections provide specific or general authority.

(2) The statute is temporarily repealed, or rendered ineffective or inoperative by a provision of law which is effective only for a limited period, in which case any regulation described in subdivision (a) is thereby also temporarily repealed, rendered ineffective, or inoperative during that limited period. Any regulation so affected shall have the same force and effect upon the expiration of the limited period during which the provision of law was effective as if that temporary provision had not been enacted.

(3) The statute or section of a statute being repealed, or becoming ineffective or inoperative by its own terms, is to remain in full force and effect as regards events occurring prior to the date of repeal or ineffectiveness, in which case any regulation adopted to implement or interpret that statute shall likewise be deemed to remain in full force and effect in regards to those same events.

(c) This section shall not be construed to deprive any person or public agency of any substantial right which would have existed prior to, or hereafter exists subsequent to, the effective date of this section.

(d) Thirty days after receipt of the agency’s opposition material, or the close of the 30-day agency and public response period if no response is submitted, the office shall do one of the following:

(1) Inform the agency and the Legislature in writing that the office has withdrawn its order to show cause.

(2) Issue a written notice to the agency specifying the reasons for the repeal and its intent to file a Notice of Repeal of the invalid regulation with the Secretary of State. Within seven calendar days of the filing of the Notice of Repeal, the office shall provide the agency, the Governor, and the Legislature with a written decision detailing the reasons for the repeal and a copy of the Notice of Repeal, and publish the office’s written decision in the California Regulatory Notice Register.

(e) The office shall order the removal of the repealed regulation from the California Code of Regulations within 30 days after filing the Notice of Repeal, if the agency has not appealed the office’s decision, or upon receipt of notification of the Governor’s decision upholding the office’s decision, if an appeal has been filed pursuant to Section 11349.9.

(Added by renumbering Section 11349.10 by Stats. 1994, Ch. 1039, Sec. 44. Effective January 1, 1995.)



11349.9

(a) To initiate a review of the office’s Notice of Repeal pursuant to Section 11349.8, the agency shall appeal the office’s decision by filing a written Request for Review with the Governor’s Legal Affairs Secretary within 10 days of receipt of the Notice of Repeal and written decision provided for by paragraph (2) of subdivision (d) of Section 11349.8. The Request for Review shall include a complete statement as to why the agency believes the decision is incorrect and should be overruled. Along with the Request for Review, the agency shall submit all of the following:

(1) The office’s written opinion detailing the reasons for repeal required by paragraph (2) of subdivision (d) of Section 11349.8.

(2) Copies of all statements and other documents that were submitted to the office.

(b) A copy of the agency’s Request for Review shall be delivered to the office on the same day it is delivered to the Governor’s office. The office shall file its written response to the agency’s request with the Governor’s Legal Affairs Secretary within 10 days, and deliver a copy of its response to the agency on the same day it is delivered to the Governor’s office.

(c) The Governor’s office shall provide the requesting agency and the office with a written decision within 15 days of receipt of the response by the office to the agency’s Request for Review. Upon receipt of the decision, the office shall publish in the California Regulatory Notice Register the agency’s Request for Review, the office’s response thereto, and the decision of the Governor’s office.

(d) The time requirements set by subdivisions (a) and (b) may be shortened by the Governor’s office for good cause.

(e) In the event the Governor overrules the decision of the office, the office shall immediately transmit the regulation to the Secretary of State for filing.

(f) Upon overruling the decision of the office, the Governor shall transmit to the rules committees of both houses of the Legislature a statement of the reasons for overruling the decision of the office.

(Amended by Stats. 1995, Ch. 938, Sec. 15.7. Effective January 1, 1996.)






ARTICLE 8 - Judicial Review

11350

(a) Any interested person may obtain a judicial declaration as to the validity of any regulation or order of repeal by bringing an action for declaratory relief in the superior court in accordance with the Code of Civil Procedure. The right to judicial determination shall not be affected by the failure either to petition or to seek reconsideration of a petition filed pursuant to Section 11340.7 before the agency promulgating the regulation or order of repeal. The regulation or order of repeal may be declared to be invalid for a substantial failure to comply with this chapter, or, in the case of an emergency regulation or order of repeal, upon the ground that the facts recited in the finding of emergency prepared pursuant to subdivision (b) of Section 11346.1 do not constitute an emergency within the provisions of Section 11346.1.

(b) In addition to any other ground that may exist, a regulation or order of repeal may be declared invalid if either of the following exists:

(1) The agency’s determination that the regulation is reasonably necessary to effectuate the purpose of the statute, court decision, or other provision of law that is being implemented, interpreted, or made specific by the regulation is not supported by substantial evidence.

(2) The agency declaration pursuant to paragraph (8) of subdivision (a) of Section 11346.5 is in conflict with substantial evidence in the record.

(c) The approval of a regulation or order of repeal by the office or the Governor’s overruling of a decision of the office disapproving a regulation or order of repeal shall not be considered by a court in any action for declaratory relief brought with respect to a regulation or order of repeal.

(d) In a proceeding under this section, a court may only consider the following evidence:

(1) The rulemaking file prepared under Section 11347.3.

(2) The finding of emergency prepared pursuant to subdivision (b) of Section 11346.1.

(3) An item that is required to be included in the rulemaking file but is not included in the rulemaking file, for the sole purpose of proving its omission.

(4) Any evidence relevant to whether a regulation used by an agency is required to be adopted under this chapter.

(Amended by Stats. 2006, Ch. 713, Sec. 5. Effective January 1, 2007.)



11350.3

Any interested person may obtain a judicial declaration as to the validity of a regulation or order of repeal which the office has disapproved pursuant to Section 11349.3, or 11349.6, or of a regulation that has been ordered repealed pursuant to Section 11349.7 by bringing an action for declaratory relief in the superior court in accordance with the Code of Civil Procedure. The court may declare the regulation valid if it determines that the regulation meets the standards set forth in Section 11349.1 and that the agency has complied with this chapter. If the court so determines, it may order the office to immediately file the regulation with the Secretary of State.

(Amended by Stats. 2000, Ch. 1060, Sec. 36. Effective January 1, 2001.)






ARTICLE 8a - Exemptions

11350

(a) Any interested person may obtain a judicial declaration as to the validity of any regulation or order of repeal by bringing an action for declaratory relief in the superior court in accordance with the Code of Civil Procedure. The right to judicial determination shall not be affected by the failure either to petition or to seek reconsideration of a petition filed pursuant to Section 11340.7 before the agency promulgating the regulation or order of repeal. The regulation or order of repeal may be declared to be invalid for a substantial failure to comply with this chapter, or, in the case of an emergency regulation or order of repeal, upon the ground that the facts recited in the finding of emergency prepared pursuant to subdivision (b) of Section 11346.1 do not constitute an emergency within the provisions of Section 11346.1.

(b) In addition to any other ground that may exist, a regulation or order of repeal may be declared invalid if either of the following exists:

(1) The agency’s determination that the regulation is reasonably necessary to effectuate the purpose of the statute, court decision, or other provision of law that is being implemented, interpreted, or made specific by the regulation is not supported by substantial evidence.

(2) The agency declaration pursuant to paragraph (8) of subdivision (a) of Section 11346.5 is in conflict with substantial evidence in the record.

(c) The approval of a regulation or order of repeal by the office or the Governor’s overruling of a decision of the office disapproving a regulation or order of repeal shall not be considered by a court in any action for declaratory relief brought with respect to a regulation or order of repeal.

(d) In a proceeding under this section, a court may only consider the following evidence:

(1) The rulemaking file prepared under Section 11347.3.

(2) The finding of emergency prepared pursuant to subdivision (b) of Section 11346.1.

(3) An item that is required to be included in the rulemaking file but is not included in the rulemaking file, for the sole purpose of proving its omission.

(4) Any evidence relevant to whether a regulation used by an agency is required to be adopted under this chapter.

(Amended by Stats. 2006, Ch. 713, Sec. 5. Effective January 1, 2007.)



11350.3

Any interested person may obtain a judicial declaration as to the validity of a regulation or order of repeal which the office has disapproved pursuant to Section 11349.3, or 11349.6, or of a regulation that has been ordered repealed pursuant to Section 11349.7 by bringing an action for declaratory relief in the superior court in accordance with the Code of Civil Procedure. The court may declare the regulation valid if it determines that the regulation meets the standards set forth in Section 11349.1 and that the agency has complied with this chapter. If the court so determines, it may order the office to immediately file the regulation with the Secretary of State.

(Amended by Stats. 2000, Ch. 1060, Sec. 36. Effective January 1, 2001.)






ARTICLE 9 - Special Procedures

11351

(a) Except as provided in subdivision (b), Article 5 (commencing with Section 11346), Article 6 (commencing with Section 11349), Article 7 (commencing with Section 11349.7), and Article 8 (commencing with Section 11350) shall not apply to the Public Utilities Commission or the Workers’ Compensation Appeals Board, and Article 3 (commencing with Section 11343) and Article 4 (commencing with Section 11344) shall apply only to the rules of procedure of these state agencies.

(b) The Public Utilities Commission and the Workers’ Compensation Appeals Board shall comply with paragraph (5) of subdivision (a) of Section 11346.4 with respect to regulations that are required to be filed with the Secretary of State pursuant to Section 11343.

(c) Article 8 (commencing with Section 11350) shall not apply to the Division of Workers’ Compensation.

(Amended by Stats. 1996, Ch. 14, Sec. 1. Effective January 1, 1997.)



11352

The following actions are not subject to this chapter:

(a) The issuance, denial, or waiver of any water quality certification as authorized under Section 13160 of the Water Code.

(b) The issuance, denial, or revocation of waste discharge requirements and permits pursuant to Sections 13263 and 13377 of the Water Code and waivers issued pursuant to Section 13269 of the Water Code.

(c) The development, issuance, and use of the guidance document pursuant to Section 13383.7 of the Water Code.

(Amended by Stats. 2007, Ch. 610, Sec. 1.5. Effective January 1, 2008.)



11353

(a) Except as provided in subdivision (b), this chapter does not apply to the adoption or revision of state policy for water quality control and the adoption or revision of water quality control plans and guidelines pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(b) (1) Any policy, plan, or guideline, or any revision thereof, that the State Water Resources Control Board has adopted or that a court determines is subject to this part, after June 1, 1992, shall be submitted to the office.

(2) The State Water Resources Control Board shall include in its submittal to the office all of the following:

(A)A clear and concise summary of any regulatory provisions adopted or approved as part of that action, for publication in the California Code of Regulations.

(B) The administrative record for the proceeding. Proposed additions to a policy, plan, or guideline shall be indicated by underlined text and proposed deletions shall be indicated by strike-through text in documents submitted as part of the administrative record for the proceeding.

(C) A summary of the necessity for the regulatory provision.

(D) A certification by the chief legal officer of the State Water Resources Control Board that the action was taken in compliance with all applicable procedural requirements of Division 7 (commencing with Section 13000) of the Water Code.

(3) Paragraph (2) does not limit the authority of the office to review any regulatory provision which is part of the policy, plan, or guideline submitted by the State Water Resources Control Board.

(4) The office shall review the regulatory provisions to determine compliance with the standards of necessity, authority, clarity, consistency, reference, and nonduplication set forth in subdivision (a) of Section 11349.1. The office shall also review the responses to public comments prepared by the State Water Resources Control Board or the appropriate regional water quality control board to determine compliance with the public participation requirements of the Federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.). The office shall restrict its review to the regulatory provisions and the administrative record of the proceeding. Sections 11349.3, 11349.4, 11349.5, and 11350.3 shall apply to the review by the office to the extent that those sections are consistent with this section.

(5) The policy, plan, guideline, or revision shall not become effective unless and until the regulatory provisions are approved by the office in accordance with subdivision (a) of Section 11349.3.

(6) Upon approval of the regulatory provisions, the office shall transmit to the Secretary of State for filing the clear and concise summary of the regulatory provisions submitted by the State Water Resources Control Board.

(7) Any proceedings before the State Water Resources Control Board or a California regional water quality control board to take any action subject to this subdivision shall be conducted in accordance with the procedural requirements of Division 7 (commencing with Section 13000) of the Water Code, together with any applicable requirements of the Federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.), and the requirements of this chapter, other than the requirement for review by the office in accordance with this subdivision, shall not apply.

(8) This subdivision shall not provide a basis for review by the office under this subdivision or Article 6 (commencing with Section 11349) of any such policy, plan, or guideline adopted or revised prior to June 1, 1992.

(c) Subdivision (a) does not apply to a provision of any policy, plan, guideline, or revision, as applied to any person who, as of June 1, 1992, was a party to a civil action challenging that provision on the grounds that it has not been adopted as a regulation pursuant to this chapter.

(d) Copies of the policies, plans, and guidelines to which subdivision (a) applies shall be maintained at central locations for inspection by the public. The State Water Resources Control Board shall maintain, at its headquarters in Sacramento, a current copy of each policy, plan, or guideline in effect. Each regional water quality control board shall maintain at its headquarters a current copy of each policy, plan, or guideline in effect in its respective region. Any revision of a policy, plan, or guideline shall be made available for inspection by the public within 30 days of its effective date.

(Amended by Stats. 2000, Ch. 1060, Sec. 37. Effective January 1, 2001.)



11354

Sections 11352 and 11353 do not affect any court’s determination, relating to the applicability of this chapter to any provision of a policy, plan, or guideline, in a civil action which was pending on June 1, 1992, and on that date included a challenge to a provision of a policy, plan, or guideline on the grounds that it has not been adopted in accordance with this chapter.

(Added by Stats. 1992, Ch. 1112 (Sec. 3). Effective January 1, 1993.)



11354.1

(a) For purposes of this section, “commission” means the San Francisco Bay Conservation and Development Commission.

(b) This chapter does not apply to any policy, plan, or guideline adopted by the commission prior to January 1, 1996, pursuant to Chapter 5 (commencing with Section 66650) of Title 7.2 of this code or Division 19 (commencing with Section 29000) of the Public Resources Code.

(c) The issuance or denial by the commission of any permit pursuant to subdivision (a) of Section 66632, and the issuance or denial by, or appeal to, the commission of any permit pursuant to Chapter 6 (commencing with Section 29500) of Division 19 of the Public Resources Code, are not subject to this chapter.

(d) (1) Any amendments or other changes to the San Francisco Bay Plan or to a special area plan pursuant to Chapter 5 (commencing with Section 66650) of Title 7.2, adopted by the commission on or after January 1, 1996, and any amendments or other changes to the Suisun Marsh Protection Plan, as defined in Section 29113 of the Public Resources Code, or in the Suisun Marsh local protection program, as defined in Section 29111 of the Public Resources Code, adopted by the commission on and after January 1, 1996, shall be submitted to the office but are not subject to this chapter except as provided in this subdivision.

(2) The commission shall include in its submittal to the office pursuant to paragraph (1) both of the following documents:

(A) A clear and concise summary of any regulatory provision adopted or approved by the commission as part of the proposed change for publication in the California Code of Regulations.

(B) The administrative record for the proceeding, and a list of the documents relied upon in making the change. Proposed additions to the plans shall be indicated by underlined text, and proposed deletions shall be indicated by strike-through text in documents submitted as part of the administrative record for the proceeding.

(3) The office shall review the regulatory provisions to determine compliance with the standards of necessity, authority, clarity, consistency, reference, and nonduplication set forth in subdivision (a) of Section 11349.1. The office shall also review the responses to public comments prepared by the commission to determine compliance with the public participation requirements of Sections 11000 to 11007, inclusive, of Title 14 of the California Code of Regulations, and to ensure that the commission considers all relevant matters presented to it before adopting, amending, or repealing any regulatory provision, and that the commission explains the reasons for not modifying a proposed plan change to accommodate an objection or recommendation. The office shall restrict its review to the regulatory provisions and the administrative record of the proceeding. Sections 11349.3, 11349.4, 11349.5, and 11350.3 shall apply to the review by the office to the extent that those sections are consistent with this section.

(4) In reviewing proposed changes to the commission’s plans for the criteria specified in subdivision (a) of Section 11349.1, the office shall consider the clarity of the proposed plan change in the context of the commission’s existing plans.

(5) The proposed plan or program change subject to this subdivision shall not become effective unless and until the regulatory provisions are approved by the office in accordance with subdivision (a) of Section 11349.3.

(6) Upon approval of the regulatory provisions, the office shall transmit to the Secretary of State for filing the clear and concise summary of the regulatory provisions submitted by the commission.

(e) Except as provided in subdivisions (b), (c), and (d), the adoption of any regulation by the commission shall be subject to this chapter in all respects.

(Amended by Stats. 2002, Ch. 389, Sec. 7. Effective January 1, 2003.)



11356

(a) Article 6 (commencing with Section 11349) is not applicable to a building standard.

(b) Article 5 (commencing with Section 11346) is applicable to those building standards, except that the office shall not disapprove those building standards nor refuse to publish any notice of proposed building standards if either has been approved by, and submitted to, the office by the California Building Standards Commission pursuant to Section 18935 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 1060, Sec. 38. Effective January 1, 2001.)



11357

(a) The Department of Finance shall adopt and update, as necessary, instructions for inclusion in the State Administrative Manual prescribing the methods that an agency subject to this chapter shall use in making the determinations and the estimates of fiscal or economic impact required by Sections 11346.2, 11346.3, and 11346.5. The instructions shall include, but need not be limited to, the following:

(1) Guidelines governing the types of data or assumptions, or both, that may be used, and the methods that shall be used, to calculate the estimate of the cost or savings to public agencies mandated by the regulation for which the estimate is being prepared.

(2) The types of direct or indirect costs and savings that should be taken into account in preparing the estimate.

(3) The criteria that shall be used in determining whether the cost of a regulation must be funded by the state pursuant to Section 6 of Article XIII B of the California Constitution and Part 7 (commencing with Section 17500) of Division 4.

(4) The format the agency preparing the estimate shall follow in summarizing and reporting its estimate of the cost or savings to state and local agencies, school districts, and in federal funding of state programs that will result from the regulation and its estimate of the economic impact that will result from the regulation.

(b)  An action by the Department of Finance to adopt and update, as necessary, instructions to any state or local agency for the preparation, development, or administration of the state budget, or instructions to a state agency on the preparation of an economic impact estimate or assessment of a proposed regulation, including any instructions included in the State Administrative Manual, shall be exempt from this chapter.

(c) The Department of Finance may review an estimate prepared pursuant to this section for content including, but not limited to, the data and assumptions used in its preparation.

(Amended by Stats. 2014, Ch. 779, Sec. 3. Effective January 1, 2015.)



11359

(a) Except as provided in subdivision (b), on and after January 1, 1982, no new regulation, or the amendment or repeal of any regulation, which regulation is intended to promote fire and panic safety or provide fire protection and prevention, including fire suppression systems, equipment, or alarm regulation, is valid or effective unless it is submitted by, or approved in writing by, the State Fire Marshal before transmittal to the Secretary of State or the Office of Administrative Law.

(b) Approval of the State Fire Marshal is not required if the regulation is expressly required to be at least as effective as federal standards published in the Federal Register pursuant to Section 6 of the Occupational Safety and Health Act of 1970 (P.L. 91-596) within the time period specified by federal law and as provided in subdivision (b) of Section 142.4 of the Labor Code, and as approved by the Occupational Safety and Health Administration of the United States Department of Labor as meeting the requirements of subdivision (a) of Section 142.3 of the Labor Code, unless the regulation is determined by the State Fire Marshal to be less effective in promoting fire and panic safety than regulations adopted by the State Fire Marshal.

(Added by renumbering Section 11342.3 by Stats. 1994, Ch. 1039, Sec. 10. Effective January 1, 1995.)



11361

This chapter does not apply to the adoption or revision of regulations, guidelines, or criteria to implement the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection Bond Act of 2000 (the Villaraigosa-Keeley Act) (Chapter 1.692 (commencing with Section 5096.300) of Division 5 of the Public Resources Code), the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Act of 2002 (Chapter 1.696 (commencing with Section 5096.600) of Division 5 of the Public Resources Code), or the Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002 (Division 26.5 (commencing with Section 79500) of the Water Code). The adoption or revision of regulations, guidelines, or criteria, if necessary to implement those respective acts, shall instead be accomplished by means of a public process reasonably calculated to give those persons interested in their adoption or revision an opportunity to be heard.

(Amended by Stats. 2003, Ch. 240, Sec. 2. Effective August 13, 2003.)









CHAPTER 4 - Office of Administrative Hearings

ARTICLE 1 - (Multiple Versions)

General - (Article 1 added by Stats. 1947, Ch. 1425.)

11370

Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) constitute, and may be cited as, the Administrative Procedure Act.

(Amended by Stats. 1995, Ch. 938, Sec. 16.5. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11370.1

As used in the Administrative Procedure Act “director” means the executive officer of the Office of Administrative Hearings.

(Amended by Stats. 1971, Ch. 1303.)



11370.2

(a) There is in the Department of General Services the Office of Administrative Hearings which is under the direction and control of an executive officer who shall be known as the director.

(b) The director shall have the same qualifications as administrative law judges, and shall be appointed by the Governor subject to the confirmation of the Senate.

(c) Any and all references in any law to the Office of Administrative Procedure shall be deemed to be the Office of Administrative Hearings.

(Amended by Stats. 1985, Ch. 324, Sec. 13.)



11370.3

The director shall appoint and maintain a staff of full-time, and may appoint pro tempore part-time, administrative law judges qualified under Section 11502 which is sufficient to fill the needs of the various state agencies. The director shall also appoint any other technical and clerical personnel as may be required to perform the duties of the office. The director shall assign an administrative law judge for any proceeding arising under Chapter 5 (commencing with Section 11500) and, upon request from any agency, may assign an administrative law judge to conduct other administrative proceedings not arising under that chapter and shall assign hearing reporters as required. Any administrative law judge or other employee so assigned shall be deemed an employee of the office and not of the agency to which he or she is assigned. When not engaged in hearing cases, administrative law judges may be assigned by the director to perform other duties vested in or required of the office, including those provided for in Section 11370.5.

(Amended by Stats. 1995, Ch. 938, Sec. 17. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11370.4

The total cost to the state of maintaining and operating the Office of Administrative Hearings shall be determined by, and collected by the Department of General Services in advance or upon such other basis as it may determine from the state or other public agencies for which services are provided by the office.

(Amended by Stats. 1971, Ch. 1303.)



11370.5

(a) The office is authorized and directed to study the subject of administrative adjudication in all its aspects; to submit its suggestions to the various agencies in the interests of fairness, uniformity and the expedition of business; and to report its recommendations to the Governor and Legislature. All departments, agencies, officers, and employees of the state shall give the office ready access to their records and full information and reasonable assistance in any matter of research requiring recourse to them or to data within their knowledge or control. Nothing in this section authorizes an agency to provide access to records required by statute to be kept confidential.

(b) The office may adopt rules and regulations to carry out the functions and duties of the office under the Administrative Procedure Act. The regulations are subject to Chapter 3.5 (commencing with Section 11340).

(Amended by Stats. 2002, Ch. 370, Sec. 3. Effective January 1, 2003. Operative July 1, 1997, by Sec. 98 of Ch. 938.)






General a - Provisions (Article 1 heading added by Stats. 1995, Ch. 938, Sec. 16.)

11370

Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) constitute, and may be cited as, the Administrative Procedure Act.

(Amended by Stats. 1995, Ch. 938, Sec. 16.5. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11370.1

As used in the Administrative Procedure Act “director” means the executive officer of the Office of Administrative Hearings.

(Amended by Stats. 1971, Ch. 1303.)



11370.2

(a) There is in the Department of General Services the Office of Administrative Hearings which is under the direction and control of an executive officer who shall be known as the director.

(b) The director shall have the same qualifications as administrative law judges, and shall be appointed by the Governor subject to the confirmation of the Senate.

(c) Any and all references in any law to the Office of Administrative Procedure shall be deemed to be the Office of Administrative Hearings.

(Amended by Stats. 1985, Ch. 324, Sec. 13.)



11370.3

The director shall appoint and maintain a staff of full-time, and may appoint pro tempore part-time, administrative law judges qualified under Section 11502 which is sufficient to fill the needs of the various state agencies. The director shall also appoint any other technical and clerical personnel as may be required to perform the duties of the office. The director shall assign an administrative law judge for any proceeding arising under Chapter 5 (commencing with Section 11500) and, upon request from any agency, may assign an administrative law judge to conduct other administrative proceedings not arising under that chapter and shall assign hearing reporters as required. Any administrative law judge or other employee so assigned shall be deemed an employee of the office and not of the agency to which he or she is assigned. When not engaged in hearing cases, administrative law judges may be assigned by the director to perform other duties vested in or required of the office, including those provided for in Section 11370.5.

(Amended by Stats. 1995, Ch. 938, Sec. 17. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11370.4

The total cost to the state of maintaining and operating the Office of Administrative Hearings shall be determined by, and collected by the Department of General Services in advance or upon such other basis as it may determine from the state or other public agencies for which services are provided by the office.

(Amended by Stats. 1971, Ch. 1303.)



11370.5

(a) The office is authorized and directed to study the subject of administrative adjudication in all its aspects; to submit its suggestions to the various agencies in the interests of fairness, uniformity and the expedition of business; and to report its recommendations to the Governor and Legislature. All departments, agencies, officers, and employees of the state shall give the office ready access to their records and full information and reasonable assistance in any matter of research requiring recourse to them or to data within their knowledge or control. Nothing in this section authorizes an agency to provide access to records required by statute to be kept confidential.

(b) The office may adopt rules and regulations to carry out the functions and duties of the office under the Administrative Procedure Act. The regulations are subject to Chapter 3.5 (commencing with Section 11340).

(Amended by Stats. 2002, Ch. 370, Sec. 3. Effective January 1, 2003. Operative July 1, 1997, by Sec. 98 of Ch. 938.)









ARTICLE 2 - Medical Quality Hearing Panel

11371

(a) There is within the Office of Administrative Hearings a Medical Quality Hearing Panel, consisting of no fewer than five full-time administrative law judges. The administrative law judges shall have medical training as recommended by the Division of Medical Quality of the Medical Board of California and approved by the Director of the Office of Administrative Hearings.

(b) The director shall determine the qualifications of panel members, supervise their training, and coordinate the publication of a reporter of decisions pursuant to this section. The panel shall include only those persons specifically qualified and shall at no time constitute more than 25 percent of the total number of administrative law judges within the Office of Administrative Hearings. If the members of the panel do not have a full workload, they may be assigned work by the Director of the Office of Administrative Hearings. When the medically related case workload exceeds the capacity of the members of the panel, additional judges shall be requested to be added to the panels as appropriate. When this workload overflow occurs on a temporary basis, the Director of the Office of Administrative Hearings shall supply judges from the Office of Administrative Hearings to adjudicate the cases.

(c) The administrative law judges of the panel shall have panels of experts available. The panels of experts shall be appointed by the Director of the Office of Administrative Hearings, with the advice of the Medical Board of California. These panels of experts may be called as witnesses by the administrative law judges of the panel to testify on the record about any matter relevant to a proceeding and subject to cross-examination by all parties, and Section 11430.30 does not apply in a proceeding under this section. The administrative law judge may award reasonable expert witness fees to any person or persons serving on a panel of experts, which shall be paid from the Contingent Fund of the Medical Board of California upon appropriation by the Legislature.

(Amended by Stats. 2005, Ch. 674, Sec. 21. Effective January 1, 2006.)



11372

(a) Except as provided in subdivision (b), all adjudicative hearings and proceedings relating to the discipline or reinstatement of licensees of the Medical Board of California, including licensees of affiliated health agencies within the jurisdiction of the Medical Board of California, that are heard pursuant to the Administrative Procedure Act, shall be conducted by an administrative law judge as designated in Section 11371, sitting alone if the case is so assigned by the agency filing the charging pleading.

(b) Proceedings relating to interim orders shall be heard in accordance with Section 11529.

(Amended by Stats. 2007, Ch. 588, Sec. 89. Effective January 1, 2008.)



11373

All adjudicative hearings and proceedings conducted by an administrative law judge as designated in Section 11371 shall be conducted under the terms and conditions set forth in the Administrative Procedure Act, except as provided in the Medical Practice Act (Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code).

(Amended by Stats. 1993, Ch. 1267, Sec. 53. Effective January 1, 1994.)



11373.3

The Office of Administrative Hearings shall provide facilities and support personnel for the review committee panel and shall assess the Medical Board of California for facilities and personnel, where used to adjudicate cases involving the Medical Board of California.

(Amended by Stats. 1991, Ch. 1091, Sec. 44.)






ARTICLE 3 - State Agency Reports and Forms Appeals

11380

(a) (1) The office shall hear and render a decision on any appeal filed by a business, pursuant to subdivision (c) of Section 14775, in the event the business contests the certification by a state agency head that reporting requirements meet established criteria and shall not be eliminated.

(2) Before a business may file an appeal with the office pursuant to subdivision (c) of Section 14775, the business shall file a challenge to a form or report required by a state agency with that state agency. Within 60 days of filing the challenge with a state agency, the state agency shall either eliminate the form or report or provide written justification for its continued use.

(3) A business may appeal a state agency’s written justification for the continued use of a form or report with the office.

(4) If a state agency fails to respond within 60 days of the filing of a challenge pursuant to paragraph (2), the business shall have an immediate right to file an appeal with the office.

(b) No later than January 1, 1996, the office shall adopt procedures governing the filing, hearing, and disposition of appeals. The procedures shall include, but shall not be limited to, provisions that assure that appeals are heard and decisions rendered by the office in a fair, impartial, and timely fashion.

(c) The office may charge appellants a reasonable fee to pay for costs it incurs in complying with this section.

(Added by Stats. 1995, Ch. 938, Sec. 20. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)









CHAPTER 4.5 - Administrative Adjudication: General Provisions

ARTICLE 1 - Preliminary Provisions

11400

(a) This chapter and Chapter 5 (commencing with Section 11500) constitute the administrative adjudication provisions of the Administrative Procedure Act.

(b) A reference in any other statute or in a rule of court, executive order, or regulation, to a provision formerly found in Chapter 5 (commencing with Section 11500) that is superseded by a provision of this chapter, means the applicable provision of this chapter.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11400.10

(a) This chapter is operative on July 1, 1997.

(b) This chapter is applicable to an adjudicative proceeding commenced on or after July 1, 1997.

(c) This chapter is not applicable to an adjudicative proceeding commenced before July 1, 1997, except an adjudicative proceeding conducted on a remand from a court or another agency on or after July 1, 1997.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938. Note: This section prescribes the same operative date for Chapter 4.5, commencing with Section 11400.)



11400.20

(a) Before, on, or after July 1, 1997, an agency may adopt interim or permanent regulations to govern an adjudicative proceeding under this chapter or Chapter 5 (commencing with Section 11500). Nothing in this section authorizes an agency to adopt regulations to govern an adjudicative proceeding required to be conducted by an administrative law judge employed by the Office of Administrative Hearings, except to the extent the regulations are otherwise authorized by statute.

(b) Except as provided in Section 11351:

(1) Interim regulations need not comply with Article 5 (commencing with Section 11346) or Article 6 (commencing with Section 11349) of Chapter 3.5, but are governed by Chapter 3.5 (commencing with Section 11340) in all other respects.

(2) Interim regulations expire on December 31, 1998, unless earlier terminated or replaced by or readopted as permanent regulations under paragraph (3). If on December 31, 1998, an agency has completed proceedings to replace or readopt interim regulations and has submitted permanent regulations for review by the Office of Administrative Law, but permanent regulations have not yet been filed with the Secretary of State, the interim regulations are extended until the date permanent regulations are filed with the Secretary of State or March 31, 1999, whichever is earlier.

(3) Permanent regulations are subject to all the provisions of Chapter 3.5 (commencing with Section 11340), except that if by December 31, 1998, an agency has submitted the regulations for review by the Office of Administrative Law, the regulations are not subject to review for necessity under Section 11349.1 or 11350.

(Amended by Stats. 1996, Ch. 390, Sec. 5. Effective August 19, 1996. Operative July 1, 1997, by Sec. 11 of Ch. 390.)






ARTICLE 2 - Definitions

11405.10

Unless the provision or context requires otherwise, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11405.20

“Adjudicative proceeding” means an evidentiary hearing for determination of facts pursuant to which an agency formulates and issues a decision.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11405.30

“Agency” means a board, bureau, commission, department, division, office, officer, or other administrative unit, including the agency head, and one or more members of the agency head or agency employees or other persons directly or indirectly purporting to act on behalf of or under the authority of the agency head. To the extent it purports to exercise authority pursuant to this chapter, an administrative unit otherwise qualifying as an agency shall be treated as a separate agency even if the unit is located within or subordinate to another agency.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11405.40

“Agency head” means a person or body in which the ultimate legal authority of an agency is vested, and includes a person or body to which the power to act is delegated pursuant to authority to delegate the agency’s power to hear and decide.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11405.50

(a) “Decision” means an agency action of specific application that determines a legal right, duty, privilege, immunity, or other legal interest of a particular person.

(b) Nothing in this section limits any of the following:

(1) The precedential effect of a decision under Section 11425.60.

(2) The authority of an agency to make a declaratory decision pursuant to Article 14 (commencing with Section 11465.10).

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11405.60

“Party” includes the agency that is taking action, the person to which the agency action is directed, and any other person named as a party or allowed to appear or intervene in the proceeding. If the agency that is taking action and the agency that is conducting the adjudicative proceeding are separate agencies, the agency that is taking action is a party and the agency that is conducting the adjudicative proceeding is not a party.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11405.70

“Person” includes an individual, partnership, corporation, governmental subdivision or unit of a governmental subdivision, or public or private organization or entity of any character.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11405.80

“Presiding officer” means the agency head, member of the agency head, administrative law judge, hearing officer, or other person who presides in an adjudicative proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 3 - Application of Chapter

11410.10

This chapter applies to a decision by an agency if, under the federal or state Constitution or a federal or state statute, an evidentiary hearing for determination of facts is required for formulation and issuance of the decision.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11410.20

Except as otherwise expressly provided by statute:

(a) This chapter applies to all agencies of the state.

(b) This chapter does not apply to the Legislature, the courts or judicial branch, or the Governor or office of the Governor.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11410.30

(a) As used in this section, “local agency” means a county, city, district, public authority, public agency, or other political subdivision or public corporation in the state other than the state.

(b) This chapter does not apply to a local agency except to the extent the provisions are made applicable by statute.

(c) This chapter applies to an agency created or appointed by joint or concerted action of the state and one or more local agencies.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11410.40

Notwithstanding any other provision of this article, by regulation, ordinance, or other appropriate action, an agency may adopt this chapter or any of its provisions for the formulation and issuance of a decision, even though the agency or decision is exempt from application of this chapter.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11410.50

This chapter applies to an adjudicative proceeding required to be conducted under Chapter 5 (commencing with Section 11500) unless the statutes relating to the proceeding provide otherwise.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11410.60

(a) As used in this section, “quasi-public entity” means an entity, other than a governmental agency, whether characterized by statute as a public corporation, public instrumentality, or otherwise, that is expressly created by statute for the purpose of administration of a state function.

(b) This chapter applies to an adjudicative proceeding conducted by a quasi-public entity if all of the following conditions are satisfied:

(1) A statute vests the power of decision in the quasi-public entity.

(2) A statute, the United States Constitution, or the California Constitution, requires an evidentiary hearing for determination of facts for formulation and issuance of the decision. Nothing in this section is intended to create an evidentiary hearing requirement that is not otherwise statutorily or constitutionally imposed.

(3) The decision is not otherwise subject to administrative review in an adjudicative proceeding to which this chapter applies.

(c) For the purpose of application of this chapter to a decision by a quasi-public entity:

(1) “Agency,” as defined in Section 11405.30, also includes the quasi-public entity.

(2) “Regulation” includes a rule promulgated by the quasi-public entity.

(3) Article 8 (commencing with Section 11435.05), requiring language assistance in an adjudicative proceeding, applies to a quasi-public entity to the same extent as a state agency under Section 11018.

(d) This section shall be strictly construed to effectuate the intent of the Legislature to apply this chapter only to a decision by a quasi-public entity that is expressly created by statute for the purpose of administration of a state function.

(e) This section shall not apply to a decision made on authority of an approved plan of operations of a quasi-public entity that is subject to the regulation or supervision of the Insurance Commissioner.

(Added by Stats. 1997, Ch. 220, Sec. 9. Effective August 4, 1997.)






ARTICLE 4 - Governing Procedure

11415.10

(a) The governing procedure by which an agency conducts an adjudicative proceeding is determined by the statutes and regulations applicable to that proceeding. If no other governing procedure is provided by statute or regulation, an agency may conduct an adjudicative proceeding under the administrative adjudication provisions of the Administrative Procedure Act.

(b) This chapter supplements the governing procedure by which an agency conducts an adjudicative proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11415.20

A state statute or a federal statute or regulation applicable to a particular agency or decision prevails over a conflicting or inconsistent provision of this chapter.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11415.30

(a) To the extent necessary to avoid a loss or delay of funds or services from the federal government that would otherwise be available to the state, the Governor may do any of the following by executive order:

(1) Suspend, in whole or in part, any administrative adjudication provision of the Administrative Procedure Act.

(2) Adopt a rule of procedure that will avoid the loss or delay.

(b) The Governor shall rescind an executive order issued under this section as soon as it is no longer necessary to prevent the loss or delay of funds or services from the federal government.

(c) If an administrative adjudication provision is suspended or rule of procedure is adopted pursuant to this section, the Governor shall promptly report the suspension or adoption to the Legislature. The report shall include recommendations concerning any legislation that may be necessary to conform the provision to federal law.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11415.40

Except to the extent prohibited by another statute or regulation, a person may waive a right conferred on the person by the administrative adjudication provisions of the Administrative Procedure Act.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11415.50

(a) An agency may provide any appropriate procedure for a decision for which an adjudicative proceeding is not required.

(b) An adjudicative proceeding is not required for informal factfinding or an informal investigatory hearing, or a decision to initiate or not to initiate an investigation, prosecution, or other proceeding before the agency, another agency, or a court, whether in response to an application for an agency decision or otherwise.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11415.60

(a) An agency may formulate and issue a decision by settlement, pursuant to an agreement of the parties, without conducting an adjudicative proceeding. Subject to subdivision (c), the settlement may be on any terms the parties determine are appropriate. Notwithstanding any other provision of law, no evidence of an offer of compromise or settlement made in settlement negotiations is admissible in an adjudicative proceeding or civil action, whether as affirmative evidence, by way of impeachment, or for any other purpose, and no evidence of conduct or statements made in settlement negotiations is admissible to prove liability for any loss or damage except to the extent provided in Section 1152 of the Evidence Code. Nothing in this subdivision makes inadmissible any public document created by a public agency.

(b) A settlement may be made before or after issuance of an agency pleading, except that in an adjudicative proceeding to determine whether an occupational license should be revoked, suspended, limited, or conditioned, a settlement may not be made before issuance of the agency pleading. A settlement may be made before, during, or after the hearing.

(c) A settlement is subject to any necessary agency approval. An agency head may delegate the power to approve a settlement. The terms of a settlement may not be contrary to statute or regulation, except that the settlement may include sanctions the agency would otherwise lack power to impose.

(Amended by Stats. 1996, Ch. 390, Sec. 7. Effective August 19, 1996. Operative July 1, 1997, by Sec. 11 of Ch. 390.)






ARTICLE 5 - Alternative Dispute Resolution

11420.10

(a) An agency, with the consent of all the parties, may refer a dispute that is the subject of an adjudicative proceeding for resolution by any of the following means:

(1) Mediation by a neutral mediator.

(2) Binding arbitration by a neutral arbitrator. An award in a binding arbitration is subject to judicial review in the manner provided in Chapter 4 (commencing with Section 1285) of Title 9 of Part 3 of the Code of Civil Procedure.

(3) Nonbinding arbitration by a neutral arbitrator. The arbitrator’s decision in a nonbinding arbitration is final unless within 30 days after the arbitrator delivers the award to the agency head a party requests that the agency conduct a de novo adjudicative proceeding. If the decision in the de novo proceeding is not more favorable to the party electing the de novo proceeding, the party shall pay the costs and fees specified in Section 1141.21 of the Code of Civil Procedure insofar as applicable in the adjudicative proceeding.

(b) If another statute requires mediation or arbitration in an adjudicative proceeding, that statute prevails over this section.

(c) This section does not apply in an adjudicative proceeding to the extent an agency by regulation provides that this section is not applicable in a proceeding of the agency.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11420.20

(a) The Office of Administrative Hearings shall adopt and promulgate model regulations for alternative dispute resolution under this article. The model regulations govern alternative dispute resolution by an agency under this article, except to the extent the agency by regulation provides inconsistent rules or provides that the model regulations are not applicable in a proceeding of the agency.

(b) The model regulations shall include provisions for selection and compensation of a mediator or arbitrator, qualifications of a mediator or arbitrator, and confidentiality of the mediation or arbitration proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11420.30

Notwithstanding any other provision of law, a communication made in alternative dispute resolution under this article is protected to the following extent:

(a) Anything said, any admission made, and any document prepared in the course of, or pursuant to, mediation under this article is a confidential communication, and a party to the mediation has a privilege to refuse to disclose and to prevent another from disclosing the communication, whether in an adjudicative proceeding, civil action, or other proceeding. This subdivision does not limit the admissibility of evidence if all parties to the proceedings consent.

(b) No reference to nonbinding arbitration proceedings, a decision of the arbitrator that is rejected by a party’s request for a de novo adjudicative proceeding, the evidence produced, or any other aspect of the arbitration may be made in an adjudicative proceeding or civil action, whether as affirmative evidence, by way of impeachment, or for any other purpose.

(c) No mediator or arbitrator is competent to testify in a subsequent administrative or civil proceeding as to any statement, conduct, decision, or order occurring at, or in conjunction with, the alternative dispute resolution.

(d) Evidence otherwise admissible outside of alternative dispute resolution under this article is not inadmissible or protected from disclosure solely by reason of its introduction or use in alternative dispute resolution under this article.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 6 - Administrative Adjudication Bill of Rights

11425.10

(a) The governing procedure by which an agency conducts an adjudicative proceeding is subject to all of the following requirements:

(1) The agency shall give the person to which the agency action is directed notice and an opportunity to be heard, including the opportunity to present and rebut evidence.

(2) The agency shall make available to the person to which the agency action is directed a copy of the governing procedure, including a statement whether Chapter 5 (commencing with Section 11500) is applicable to the proceeding.

(3) The hearing shall be open to public observation as provided in Section 11425.20.

(4) The adjudicative function shall be separated from the investigative, prosecutorial, and advocacy functions within the agency as provided in Section 11425.30.

(5) The presiding officer is subject to disqualification for bias, prejudice, or interest as provided in Section 11425.40.

(6) The decision shall be in writing, be based on the record, and include a statement of the factual and legal basis of the decision as provided in Section 11425.50.

(7) A decision may not be relied on as precedent unless the agency designates and indexes the decision as precedent as provided in Section 11425.60.

(8) Ex parte communications shall be restricted as provided in Article 7 (commencing with Section 11430.10).

(9) Language assistance shall be made available as provided in Article 8 (commencing with Section 11435.05) by an agency described in Section 11018 or 11435.15.

(b) The requirements of this section apply to the governing procedure by which an agency conducts an adjudicative proceeding without further action by the agency, and prevail over a conflicting or inconsistent provision of the governing procedure, subject to Section 11415.20. The governing procedure by which an agency conducts an adjudicative proceeding may include provisions equivalent to, or more protective of the rights of the person to which the agency action is directed than, the requirements of this section.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11425.20

(a) A hearing shall be open to public observation. Nothing in this subdivision limits the authority of the presiding officer to order closure of a hearing or make other protective orders to the extent necessary or proper for any of the following purposes:

(1) To satisfy the United States Constitution, the California Constitution, federal or state statute, or other law, including but not limited to laws protecting privileged, confidential, or other protected information.

(2) To ensure a fair hearing in the circumstances of the particular case.

(3) To conduct the hearing, including the manner of examining witnesses, in a way that is appropriate to protect a minor witness or a witness with a developmental disability, as defined in Section 4512 of the Welfare and Institutions Code, from intimidation or other harm, taking into account the rights of all persons.

(b) To the extent a hearing is conducted by telephone, television, or other electronic means, subdivision (a) is satisfied if members of the public have an opportunity to do both of the following:

(1) At reasonable times, hear or inspect the agency’s record, and inspect any transcript obtained by the agency.

(2) Be physically present at the place where the presiding officer is conducting the hearing.

(c) This section does not apply to a prehearing conference, settlement conference, or proceedings for alternative dispute resolution other than binding arbitration.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11425.30

(a) A person may not serve as presiding officer in an adjudicative proceeding in any of the following circumstances:

(1) The person has served as investigator, prosecutor, or advocate in the proceeding or its preadjudicative stage.

(2) The person is subject to the authority, direction, or discretion of a person who has served as investigator, prosecutor, or advocate in the proceeding or its preadjudicative stage.

(b) Notwithstanding subdivision (a):

(1) A person may serve as presiding officer at successive stages of an adjudicative proceeding.

(2) A person who has participated only as a decisionmaker or as an advisor to a decisionmaker in a determination of probable cause or other equivalent preliminary determination in an adjudicative proceeding or its preadjudicative stage may serve as presiding officer in the proceeding.

(c) The provisions of this section governing separation of functions as to the presiding officer also govern separation of functions as to the agency head or other person or body to which the power to hear or decide in the proceeding is delegated.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11425.40

(a) The presiding officer is subject to disqualification for bias, prejudice, or interest in the proceeding.

(b) It is not alone or in itself grounds for disqualification, without further evidence of bias, prejudice, or interest, that the presiding officer:

(1) Is or is not a member of a racial, ethnic, religious, sexual, or similar group and the proceeding involves the rights of that group.

(2) Has experience, technical competence, or specialized knowledge of, or has in any capacity expressed a view on, a legal, factual, or policy issue presented in the proceeding.

(3) Has as a lawyer or public official participated in the drafting of laws or regulations or in the effort to pass or defeat laws or regulations, the meaning, effect, or application of which is in issue in the proceeding.

(c) The provisions of this section governing disqualification of the presiding officer also govern disqualification of the agency head or other person or body to which the power to hear or decide in the proceeding is delegated.

(d) An agency that conducts an adjudicative proceeding may provide by regulation for peremptory challenge of the presiding officer.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11425.50

(a) The decision shall be in writing and shall include a statement of the factual and legal basis for the decision.

(b) The statement of the factual basis for the decision may be in the language of, or by reference to, the pleadings. If the statement is no more than mere repetition or paraphrase of the relevant statute or regulation, the statement shall be accompanied by a concise and explicit statement of the underlying facts of record that support the decision. If the factual basis for the decision includes a determination based substantially on the credibility of a witness, the statement shall identify any specific evidence of the observed demeanor, manner, or attitude of the witness that supports the determination, and on judicial review the court shall give great weight to the determination to the extent the determination identifies the observed demeanor, manner, or attitude of the witness that supports it.

(c) The statement of the factual basis for the decision shall be based exclusively on the evidence of record in the proceeding and on matters officially noticed in the proceeding. The presiding officer’s experience, technical competence, and specialized knowledge may be used in evaluating evidence.

(d) Nothing in this section limits the information that may be contained in the decision, including a summary of evidence relied on.

(e) A penalty may not be based on a guideline, criterion, bulletin, manual, instruction, order, standard of general application or other rule subject to Chapter 3.5 (commencing with Section 11340) unless it has been adopted as a regulation pursuant to Chapter 3.5 (commencing with Section 11340).

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11425.60

(a) A decision may not be expressly relied on as precedent unless it is designated as a precedent decision by the agency.

(b) An agency may designate as a precedent decision a decision or part of a decision that contains a significant legal or policy determination of general application that is likely to recur. Designation of a decision or part of a decision as a precedent decision is not rulemaking and need not be done under Chapter 3.5 (commencing with Section 11340). An agency’s designation of a decision or part of a decision, or failure to designate a decision or part of a decision, as a precedent decision is not subject to judicial review.

(c) An agency shall maintain an index of significant legal and policy determinations made in precedent decisions. The index shall be updated not less frequently than annually, unless no precedent decision has been designated since the last preceding update. The index shall be made available to the public by subscription, and its availability shall be publicized annually in the California Regulatory Notice Register.

(d) This section applies to decisions issued on or after July 1, 1997. Nothing in this section precludes an agency from designating and indexing as a precedent decision a decision issued before July 1, 1997.

(Amended by Stats. 1996, Ch. 390, Sec. 8. Effective August 19, 1996. Operative July 1, 1997, by Sec. 11 of Ch. 390.)






ARTICLE 7 - Ex Parte Communications

11430.10

(a) While the proceeding is pending there shall be no communication, direct or indirect, regarding any issue in the proceeding, to the presiding officer from an employee or representative of an agency that is a party or from an interested person outside the agency, without notice and opportunity for all parties to participate in the communication.

(b) Nothing in this section precludes a communication, including a communication from an employee or representative of an agency that is a party, made on the record at the hearing.

(c) For the purpose of this section, a proceeding is pending from the issuance of the agency’s pleading, or from an application for an agency decision, whichever is earlier.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11430.20

A communication otherwise prohibited by Section 11430.10 is permissible in any of the following circumstances:

(a) The communication is required for disposition of an ex parte matter specifically authorized by statute.

(b) The communication concerns a matter of procedure or practice, including a request for a continuance, that is not in controversy.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11430.30

A communication otherwise prohibited by Section 11430.10 from an employee or representative of an agency that is a party to the presiding officer is permissible in any of the following circumstances:

(a) The communication is for the purpose of assistance and advice to the presiding officer from a person who has not served as investigator, prosecutor, or advocate in the proceeding or its preadjudicative stage. An assistant or advisor may evaluate the evidence in the record but shall not furnish, augment, diminish, or modify the evidence in the record.

(b) The communication is for the purpose of advising the presiding officer concerning a settlement proposal advocated by the advisor.

(c) The communication is for the purpose of advising the presiding officer concerning any of the following matters in an adjudicative proceeding that is nonprosecutorial in character:

(1) The advice involves a technical issue in the proceeding and the advice is necessary for, and is not otherwise reasonably available to, the presiding officer, provided the content of the advice is disclosed on the record and all parties are given an opportunity to address it in the manner provided in Section 11430.50.

(2) The advice involves an issue in a proceeding of the San Francisco Bay Conservation and Development Commission, California Tahoe Regional Planning Agency, Delta Protection Commission, Water Resources Control Board, or a regional water quality control board.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11430.40

If, while the proceeding is pending but before serving as presiding officer, a person receives a communication of a type that would be in violation of this article if received while serving as presiding officer, the person, promptly after starting to serve, shall disclose the content of the communication on the record and give all parties an opportunity to address it in the manner provided in Section 11430.50.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11430.50

(a) If a presiding officer receives a communication in violation of this article, the presiding officer shall make all of the following a part of the record in the proceeding:

(1) If the communication is written, the writing and any written response of the presiding officer to the communication.

(2) If the communication is oral, a memorandum stating the substance of the communication, any response made by the presiding officer, and the identity of each person from whom the presiding officer received the communication.

(b) The presiding officer shall notify all parties that a communication described in this section has been made a part of the record.

(c) If a party requests an opportunity to address the communication within 10 days after receipt of notice of the communication:

(1) The party shall be allowed to comment on the communication.

(2) The presiding officer has discretion to allow the party to present evidence concerning the subject of the communication, including discretion to reopen a hearing that has been concluded.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11430.60

Receipt by the presiding officer of a communication in violation of this article may be grounds for disqualification of the presiding officer. If the presiding officer is disqualified, the portion of the record pertaining to the ex parte communication may be sealed by protective order of the disqualified presiding officer.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11430.70

(a) Subject to subdivisions (b) and (c), the provisions of this article governing ex parte communications to the presiding officer also govern ex parte communications in an adjudicative proceeding to the agency head or other person or body to which the power to hear or decide in the proceeding is delegated.

(b) An ex parte communication to the agency head or other person or body to which the power to hear or decide in the proceeding is delegated is permissible in an individualized ratemaking proceeding if the content of the communication is disclosed on the record and all parties are given an opportunity to address it in the manner provided in Section 11430.50.

(c)  An ex parte communication to the agency head or other person or body to which the power to hear or decide in the proceeding is delegated is permissible in an individualized determination of an application for site certification pursuant to Chapter 6 (commencing with Section 25500) of Division 15 of the Public Resources Code, that is before the State Energy Resources Conservation and Development Commission, if the communication is made by an employee of another state agency and is made for the purpose of enabling the presiding officer to effectively manage the proceeding.

(Amended by Stats. 2010, 8th Ex. Sess., Ch. 9, Sec. 4. Effective March 22, 2010.)



11430.80

(a) There shall be no communication, direct or indirect, while a proceeding is pending regarding the merits of any issue in the proceeding, between the presiding officer and the agency head or other person or body to which the power to hear or decide in the proceeding is delegated.

(b) This section does not apply where the agency head or other person or body to which the power to hear or decide in the proceeding is delegated serves as both presiding officer and agency head, or where the presiding officer does not issue a decision in the proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 8 - Language Assistance

11435.05

As used in this article, “language assistance” means oral interpretation or written translation into English of a language other than English or of English into another language for a party or witness who cannot speak or understand English or who can do so only with difficulty.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11435.10

Nothing in this article limits the application or effect of Section 754 of the Evidence Code to interpretation for a deaf or hard-of-hearing party or witness in an adjudicative proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11435.15

(a) The following state agencies shall provide language assistance in adjudicative proceedings to the extent provided in this article:

(1) Agricultural Labor Relations Board.

(2) State Department of Alcohol and Drug Programs.

(3) State Athletic Commission.

(4) California Unemployment Insurance Appeals Board.

(5) Board of Parole Hearings.

(6) State Board of Barbering and Cosmetology.

(7) State Department of Developmental Services.

(8) Public Employment Relations Board.

(9) Franchise Tax Board.

(10) State Department of Health Care Services.

(11) Department of Housing and Community Development.

(12) Department of Industrial Relations.

(13) State Department of State Hospitals.

(14) Department of Motor Vehicles.

(15) Notary Public Section, Office of the Secretary of State.

(16) Public Utilities Commission.

(17) Office of Statewide Health Planning and Development.

(18) State Department of Social Services.

(19) Workers’ Compensation Appeals Board.

(20) Division of Juvenile Justice.

(21) Division of Juvenile Parole Operations.

(22) Department of Insurance.

(23) State Personnel Board.

(24) California Board of Podiatric Medicine.

(25) Board of Psychology.

(b) Nothing in this section prevents an agency other than an agency listed in subdivision (a) from electing to adopt any of the procedures in this article, provided that any selection of an interpreter is subject to Section 11435.30.

(c) Nothing in this section prohibits an agency from providing an interpreter during a proceeding to which this chapter does not apply, including an informal factfinding or informal investigatory hearing.

(d) This article applies to an agency listed in subdivision (a) notwithstanding a general provision that this chapter does not apply to some or all of an agency’s adjudicative proceedings.

(Amended by Stats. 2013, Ch. 76, Sec. 82. Effective January 1, 2014.)



11435.20

(a) The hearing, or any medical examination conducted for the purpose of determining compensation or monetary award, shall be conducted in English.

(b) If a party or the party’s witness does not proficiently speak or understand English and before commencement of the hearing or medical examination requests language assistance, an agency subject to the language assistance requirement of this article shall provide the party or witness an interpreter.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11435.25

(a) The cost of providing an interpreter under this article shall be paid by the agency having jurisdiction over the matter if the presiding officer so directs, otherwise by the party at whose request the interpreter is provided.

(b) The presiding officer’s decision to direct payment shall be based upon an equitable consideration of all the circumstances in each case, such as the ability of the party in need of the interpreter to pay.

(c) Notwithstanding any other provision of this section, in a hearing before the Workers’ Compensation Appeals Board or the Division of Workers’ Compensation relating to workers’ compensation claims, the payment of the costs of providing an interpreter shall be governed by the rules and regulations promulgated by the Workers’ Compensation Appeals Board or the Administrative Director of the Division of Workers’ Compensation, as appropriate.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11435.30

(a) The State Personnel Board shall establish, maintain, administer, and publish annually an updated list of certified administrative hearing interpreters it has determined meet the minimum standards in interpreting skills and linguistic abilities in languages designated pursuant to Section 11435.40. Any interpreter so listed may be examined by each employing agency to determine the interpreter’s knowledge of the employing agency’s technical program terminology and procedures.

(b) Court interpreters certified pursuant to Section 68562, and interpreters listed on the State Personnel Board’s recommended lists of court and administrative hearing interpreters prior to July 1, 1993, shall be deemed certified for purposes of this section.

(c) (1) In addition to the certification procedure provided pursuant to subdivision (a), the Administrative Director of the Division of Workers’ Compensation may establish, maintain, administer, and publish annually an updated list of certified administrative hearing interpreters who, based on testing by an independent organization designated by the administrative director, have been determined to meet the minimum standards in interpreting skills and linguistic abilities in languages designated pursuant to Section 11435.40, for purposes of administrative hearings conducted pursuant to proceedings of the Workers’ Compensation Appeals Board. The independent testing organization shall have no financial interest in the training of interpreters or in the employment of interpreters for administrative hearings.

(2) (A) A fee, as determined by the administrative director, shall be collected from each interpreter seeking certification. The fee shall not exceed the reasonable regulatory costs of administering the testing and certification program and of publishing the list of certified administrative hearing interpreters on the Division of Workers’ Compensation’ Internet Web site.

(B)  The Legislature finds and declares that the services described in this section are of such a special and unique nature that they may be contracted out pursuant to paragraph (3) of subdivision (b) of Section 19130. The Legislature further finds and declares that the services described in this section are a new state function pursuant to paragraph (2) of subdivision (b) of Section 19130.

(Amended by Stats. 2012, Ch. 363, Sec. 2. Effective January 1, 2013.)



11435.35

(a) The State Personnel Board shall establish, maintain, administer, and publish annually, an updated list of certified medical examination interpreters it has determined meet the minimum standards in interpreting skills and linguistic abilities in languages designated pursuant to Section 11435.40.

(b) Court interpreters certified pursuant to Section 68562 and administrative hearing interpreters certified pursuant to Section 11435.30 shall be deemed certified for purposes of this section.

(c) (1) In addition to the certification procedure provided pursuant to subdivision (a), the Administrative Director of the Division of Workers’ Compensation may establish, maintain, administer, and publish annually an updated list of certified medical examination interpreters who, based on testing by an independent organization designated by the administrative director, have been determined to meet the minimum standards in interpreting skills and linguistic abilities in languages designated pursuant to Section 11435.40, for purposes of medical examinations conducted pursuant to proceedings of the Workers’ Compensation Appeals Board, and medical examinations conducted pursuant to Division 4 (commencing with Section 3200) of the Labor Code. The independent testing organization shall have no financial interest in the training of interpreters or in the employment of interpreters for medical examinations.

(2) (A) A fee, as determined by the administrative director, shall be collected from each interpreter seeking certification. The fee shall not exceed the reasonable regulatory costs of administering the testing and certification program and of publishing the list of certified medical examination interpreters on the Division of Workers’ Compensation’s Internet Web site.

(B)  The Legislature finds and declares that the services described in this section are of such a special and unique nature that they may be contracted out pursuant to paragraph (3) of subdivision (b) of Section 19130. The Legislature further finds and declares that the services described in this section are a new state function pursuant to paragraph (2) of subdivision (b) of Section 19130.

(Amended by Stats. 2013, Ch. 287, Sec. 1. Effective January 1, 2014.)



11435.40

(a) The Department of Human Resources shall designate the languages for which certification shall be established under Sections 11435.30 and 11435.35. The languages designated shall include, but not be limited to, Spanish, Tagalog, Arabic, Cantonese, Japanese, Korean, Portuguese, and Vietnamese until the Department of Human Resources finds that there is an insufficient need for interpreting assistance in these languages.

(b) The language designations shall be based on the following:

(1) The language needs of non-English-speaking persons appearing before the administrative agencies, as determined by consultation with the agencies.

(2) The cost of developing a language examination.

(3) The availability of experts needed to develop a language examination.

(4) Other information the department deems relevant.

(Amended by Stats. 2012, Ch. 360, Sec. 6. Effective January 1, 2013.)



11435.45

(a) The Department of Human Resources shall establish and charge fees for applications to take interpreter examinations and for renewal of certifications. The purpose of these fees is to cover the annual projected costs of carrying out this article. The fees may be adjusted each fiscal year by a percent that is equal to or less than the percent change in the California Necessities Index prepared by the Commission on State Finance.

(b) Each certified administrative hearing interpreter and each certified medical examination interpreter shall pay a fee, due on July 1 of each year, for the renewal of the certification. Court interpreters certified under Section 68562 shall not pay any fees required by this section.

(c) If the amount of money collected in fees is not sufficient to cover the costs of carrying out this article, the department shall charge and be reimbursed a pro rata share of the additional costs by the state agencies that conduct administrative hearings.

(Amended by Stats. 2012, Ch. 360, Sec. 7. Effective January 1, 2013.)



11435.50

The Department of Human Resources may remove the name of a person from the list of certified interpreters if any of the following conditions occurs:

(a) The person is deceased.

(b) The person notifies the department that the person is unavailable for work.

(c) The person does not submit a renewal fee as required by Section 11435.45.

(Amended by Stats. 2012, Ch. 360, Sec. 8. Effective January 1, 2013.)



11435.55

(a) An interpreter used in a hearing shall be certified pursuant to Section 11435.30. However, if an interpreter certified pursuant to Section 11435.30 cannot be present at the hearing, the hearing agency shall have discretionary authority to provisionally qualify and use another interpreter.

(b) An interpreter used in a medical examination shall be certified pursuant to Section 11435.35. However, if an interpreter certified pursuant to Section 11435.35 cannot be present at the medical examination, the physician provisionally may use another interpreter if that fact is noted in the record of the medical evaluation.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11435.60

Every agency subject to the language assistance requirement of this article shall advise each party of the right to an interpreter at the same time that each party is advised of the hearing date or medical examination. Each party in need of an interpreter shall also be encouraged to give timely notice to the agency conducting the hearing or medical examination so that appropriate arrangements can be made.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11435.65

(a) The rules of confidentiality of the agency, if any, that apply in an adjudicative proceeding shall apply to any interpreter in the hearing or medical examination, whether or not the rules so state.

(b) The interpreter shall not have had any involvement in the issues of the case prior to the hearing.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 9 - General Procedural Provisions

11440.10

(a) The agency head may do any of the following with respect to a decision of the presiding officer or the agency:

(1) Determine to review some but not all issues, or not to exercise any review.

(2) Delegate its review authority to one or more persons.

(3) Authorize review by one or more persons, subject to further review by the agency head.

(b) By regulation an agency may mandate review, or may preclude or limit review, of a decision of the presiding officer or the agency.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11440.20

Service of a writing on, or giving of a notice to, a person in a procedure provided in this chapter is subject to the following provisions:

(a) The writing or notice shall be delivered personally or sent by mail or other means to the person at the person’s last known address or, if the person is a party with an attorney or other authorized representative of record in the proceeding, to the party’s attorney or other authorized representative. If a party is required by statute or regulation to maintain an address with an agency, the party’s last known address is the address maintained with the agency.

(b) Unless a provision specifies the form of mail, service or notice by mail may be by first-class mail, registered mail, or certified mail, by mail delivery service, by facsimile transmission if complete and without error, or by other electronic means as provided by regulation, in the discretion of the sender.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11440.30

(a) The presiding officer may conduct all or part of a hearing by telephone, television, or other electronic means if each participant in the hearing has an opportunity to participate in and to hear the entire proceeding while it is taking place and to observe exhibits.

(b) The presiding officer may not conduct all or part of a hearing by telephone, television, or other electronic means if a party objects.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11440.40

(a) In any proceeding under subdivision (h) or (i) of Section 12940, or Section 19572 or 19702, alleging conduct that constitutes sexual harassment, sexual assault, or sexual battery, evidence of specific instances of a complainant’s sexual conduct with individuals other than the alleged perpetrator is subject to all of the following limitations:

(1) The evidence is not discoverable unless it is to be offered at a hearing to attack the credibility of the complainant as provided for under subdivision (b). This paragraph is intended only to limit the scope of discovery; it is not intended to affect the methods of discovery allowed by statute.

(2) The evidence is not admissible at the hearing unless offered to attack the credibility of the complainant as provided for under subdivision (b). Reputation or opinion evidence regarding the sexual behavior of the complainant is not admissible for any purpose.

(b) Evidence of specific instances of a complainant’s sexual conduct with individuals other than the alleged perpetrator is presumed inadmissible absent an offer of proof establishing its relevance and reliability and that its probative value is not substantially outweighed by the probability that its admission will create substantial danger of undue prejudice or confuse the issue.

(c) As used in this section “complainant” means a person claiming to have been subjected to conduct that constitutes sexual harassment, sexual assault, or sexual battery.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11440.45

(a) In any proceedings pursuant to this chapter or Chapter 5 (commencing with Section 11500), the portion of statements, writings, or benevolent gestures expressing sympathy or a general sense of benevolence relating to the pain, suffering, or death of a person involved in an accident and made to that person or to the family of that person shall be inadmissible as evidence of an admission of liability. A statement of fault, however, which is part of, or in addition to, any of the above shall not be inadmissible pursuant to this section.

(b) For purposes of this section:

(1) “Accident” means an occurrence resulting in injury or death to one or more persons which is not the result of willful action by a party.

(2) “Benevolent gestures” means actions which convey a sense of compassion or commiseration emanating from humane impulses.

(3) “Family” means the spouse, parent, grandparent, stepmother, stepfather, child, grandchild, brother, sister, half brother, half sister, adopted children of parent, or spouse’s parents of an injured party.

(Added by Stats. 2002, Ch. 92, Sec. 1. Effective January 1, 2003.)



11440.50

(a) This section applies in adjudicative proceedings of an agency if the agency by regulation provides that this section is applicable in the proceedings.

(b) The presiding officer shall grant a motion for intervention if all of the following conditions are satisfied:

(1) The motion is submitted in writing, with copies served on all parties named in the agency’s pleading.

(2) The motion is made as early as practicable in advance of the hearing. If there is a prehearing conference, the motion shall be made in advance of the prehearing conference and shall be resolved at the prehearing conference.

(3) The motion states facts demonstrating that the applicant’s legal rights, duties, privileges, or immunities will be substantially affected by the proceeding or that the applicant qualifies as an intervenor under a statute or regulation.

(4) The presiding officer determines that the interests of justice and the orderly and prompt conduct of the proceeding will not be impaired by allowing the intervention.

(c) If an applicant qualifies for intervention, the presiding officer may impose conditions on the intervenor’s participation in the proceeding, either at the time that intervention is granted or at a subsequent time. Conditions may include the following:

(1) Limiting the intervenor’s participation to designated issues in which the intervenor has a particular interest demonstrated by the motion.

(2) Limiting or excluding the use of discovery, cross-examination, and other procedures involving the intervenor so as to promote the orderly and prompt conduct of the proceeding.

(3) Requiring two or more intervenors to combine their presentations of evidence and argument, cross-examination, discovery, and other participation in the proceeding.

(4) Limiting or excluding the intervenor’s participation in settlement negotiations.

(d) As early as practicable in advance of the hearing the presiding officer shall issue an order granting or denying the motion for intervention, specifying any conditions, and briefly stating the reasons for the order. The presiding officer may modify the order at any time, stating the reasons for the modification. The presiding officer shall promptly give notice of an order granting, denying, or modifying intervention to the applicant and to all parties.

(e) Whether the interests of justice and the orderly and prompt conduct of the proceedings will be impaired by allowing intervention is a determination to be made in the sole discretion, and based on the knowledge and judgment at that time, of the presiding officer. The determination is not subject to administrative or judicial review.

(f) Nothing in this section precludes an agency from adopting a regulation that permits participation by a person short of intervention as a party, subject to Article 7 (commencing with Section 11430.10) of Chapter 4.5.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11440.60

(a) For purposes of this section, the following terms have the following meaning:

(1) “Quasi-judicial proceeding” means any of the following:

(A) A proceeding to determine the rights or duties of a person under existing laws, regulations, or policies.

(B) A proceeding involving the issuance, amendment, or revocation of a permit or license.

(C) A proceeding to enforce compliance with existing law or to impose sanctions for violations of existing law.

(D) A proceeding at which action is taken involving the purchase or sale of property, goods, or services by an agency.

(E) A proceeding at which an action is taken awarding a grant or a contract.

(2) “Written communication” means any report, study, survey, analysis, letter, or any other written document.

(b) Any person submitting a written communication, which is specifically generated for the purpose of being presented at the agency hearing to which it is being communicated, to a state agency in a quasi-judicial proceeding that is directly paid for by anyone other than the person who submitted the written communication shall clearly indicate any person who paid to produce the written communication.

(c) A state agency may refuse or ignore a written communication submitted by an attorney or any other authorized representative on behalf of a client in a quasi-judicial proceeding, unless the written communication clearly indicates the client on whose behalf the communication is submitted to the state agency.

(Added by Stats. 1997, Ch. 192, Sec. 1. Effective January 1, 1998.)






ARTICLE 10 - Informal Hearing

11445.10

(a) Subject to the limitations in this article, an agency may conduct an adjudicative proceeding under the informal hearing procedure provided in this article.

(b) The Legislature finds and declares the following:

(1) The informal hearing procedure is intended to satisfy due process and public policy requirements in a manner that is simpler and more expeditious than hearing procedures otherwise required by statute, for use in appropriate circumstances.

(2) The informal hearing procedure provides a forum in the nature of a conference in which a party has an opportunity to be heard by the presiding officer.

(3) The informal hearing procedure provides a forum that may accommodate a hearing where by regulation or statute a member of the public may participate without appearing or intervening as a party.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11445.20

Subject to Section 11445.30, an agency may use an informal hearing procedure in any of the following proceedings, if in the circumstances its use does not violate another statute or the federal or state Constitution:

(a) A proceeding where there is no disputed issue of material fact.

(b) A proceeding where there is a disputed issue of material fact, if the matter is limited to any of the following:

(1) A monetary amount of not more than one thousand dollars ($1,000).

(2) A disciplinary sanction against a student that does not involve expulsion from an academic institution or suspension for more than 10 days.

(3) A disciplinary sanction against an employee that does not involve discharge from employment, demotion, or suspension for more than 5 days.

(4) A disciplinary sanction against a licensee that does not involve an actual revocation of a license or an actual suspension of a license for more than five days. Nothing in this section precludes an agency from imposing a stayed revocation or a stayed suspension of a license in an informal hearing.

(c) A proceeding where, by regulation, the agency has authorized use of an informal hearing.

(d) A proceeding where an evidentiary hearing for determination of facts is not required by statute but where the agency determines the federal or state Constitution may require a hearing.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11445.30

(a) The notice of hearing shall state the agency’s selection of the informal hearing procedure.

(b) Any objection of a party to use of the informal hearing procedure shall be made in the party’s pleading.

(c) An objection to use of the informal hearing procedure shall be resolved by the presiding officer before the hearing on the basis of the pleadings and any written submissions in support of the pleadings. An objection to use of the informal hearing procedure in a disciplinary proceeding involving an occupational license shall be resolved in favor of the licensee.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11445.40

(a) Except as provided in this article, the hearing procedures otherwise required by statute for an adjudicative proceeding apply to an informal hearing.

(b) In an informal hearing the presiding officer shall regulate the course of the proceeding. The presiding officer shall permit the parties and may permit others to offer written or oral comments on the issues. The presiding officer may limit the use of witnesses, testimony, evidence, and argument, and may limit or eliminate the use of pleadings, intervention, discovery, prehearing conferences, and rebuttal.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11445.50

(a) The presiding officer may deny use of the informal hearing procedure, or may convert an informal hearing to a formal hearing after an informal hearing is commenced, if it appears to the presiding officer that cross-examination is necessary for proper determination of the matter and that the delay, burden, or complication due to allowing cross-examination in the informal hearing will be more than minimal.

(b) An agency, by regulation, may specify categories of cases in which cross-examination is deemed not necessary for proper determination of the matter under the informal hearing procedure. The presiding officer may allow cross-examination of witnesses in an informal hearing notwithstanding an agency regulation if it appears to the presiding officer that in the circumstances cross-examination is necessary for proper determination of the matter.

(c) The actions of the presiding officer under this section are not subject to judicial review.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11445.60

(a) If the presiding officer has reason to believe that material facts are in dispute, the presiding officer may require a party to state the identity of the witnesses or other sources through which the party would propose to present proof if the proceeding were converted to a formal or other applicable hearing procedure. If disclosure of a fact, allegation, or source is privileged or expressly prohibited by a regulation, statute, or the federal or state Constitution, the presiding officer may require the party to indicate that confidential facts, allegations, or sources are involved, but not to disclose the confidential facts, allegations, or sources.

(b) If a party has reason to believe that essential facts must be obtained in order to permit an adequate presentation of the case, the party may inform the presiding officer regarding the general nature of the facts and the sources from which the party would propose to obtain the facts if the proceeding were converted to a formal or other applicable hearing procedure.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 11 - Subpoenas

11450.05

(a) This article applies in an adjudicative proceeding required to be conducted under Chapter 5 (commencing with Section 11500).

(b) An agency may use the subpoena procedure provided in this article in an adjudicative proceeding not required to be conducted under Chapter 5 (commencing with Section 11500), in which case all the provisions of this article apply including, but not limited to, issuance of a subpoena at the request of a party or by the attorney of record for a party under Section 11450.20.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11450.10

(a) Subpoenas and subpoenas duces tecum may be issued for attendance at a hearing and for production of documents at any reasonable time and place or at a hearing.

(b) The custodian of documents that are the subject of a subpoena duces tecum may satisfy the subpoena by delivery of the documents or a copy of the documents, or by making the documents available for inspection or copying, together with an affidavit in compliance with Section 1561 of the Evidence Code.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11450.20

(a) Subpoenas and subpoenas duces tecum shall be issued by the agency or presiding officer at the request of a party, or by the attorney of record for a party, in accordance with Sections 1985 to 1985.4, inclusive, of the Code of Civil Procedure.

(b) The process extends to all parts of the state and shall be served in accordance with Sections 1987 and 1988 of the Code of Civil Procedure. A subpoena or subpoena duces tecum may also be delivered by certified mail return receipt requested or by messenger. Service by messenger shall be effected when the witness acknowledges receipt of the subpoena to the sender, by telephone, by mail, or in person, and identifies himself or herself either by reference to date of birth and driver’s license number or Department of Motor Vehicles identification number, or the sender may verify receipt of the subpoena by obtaining other identifying information from the recipient. The sender shall make a written notation of the acknowledgment. A subpoena issued and acknowledged pursuant to this section has the same force and effect as a subpoena personally served. Failure to comply with a subpoena issued and acknowledged pursuant to this section may be punished as a contempt and the subpoena may so state. A party requesting a continuance based upon the failure of a witness to appear at the time and place required for the appearance or testimony pursuant to a subpoena, shall prove that the party has complied with this section. The continuance shall only be granted for a period of time that would allow personal service of the subpoena and in no event longer than that allowed by law.

(c) No witness is obliged to attend unless the witness is a resident of the state at the time of service.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11450.30

(a) A person served with a subpoena or a subpoena duces tecum may object to its terms by a motion for a protective order, including a motion to quash.

(b) The objection shall be resolved by the presiding officer on terms and conditions that the presiding officer declares. The presiding officer may make another order that is appropriate to protect the parties or the witness from unreasonable or oppressive demands, including violations of the right to privacy.

(c) A subpoena or a subpoena duces tecum issued by the agency on its own motion may be quashed by the agency.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11450.40

A witness appearing pursuant to a subpoena or a subpoena duces tecum, other than a party, shall receive for the appearance the following mileage and fees, to be paid by the party at whose request the witness is subpoenaed:

(a) The same mileage allowed by law to a witness in a civil case.

(b) The same fees allowed by law to a witness in a civil case. This subdivision does not apply to an officer or employee of the state or a political subdivision of the state.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11450.50

(a) In the case of the production of a party to the record of a proceeding or of a person for whose benefit a proceeding is prosecuted or defended, the service of a subpoena on the witness is not required if written notice requesting the witness to attend, with the time and place of the hearing, is served on the attorney of the party or person.

(b) Service of written notice to attend under this section shall be made in the manner and is subject to the conditions provided in Section 1987 of the Code of Civil Procedure for service of written notice to attend in a civil action or proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 12 - Enforcement of Orders and Sanctions

11455.10

A person is subject to the contempt sanction for any of the following in an adjudicative proceeding before an agency:

(a) Disobedience of or resistance to a lawful order.

(b) Refusal to take the oath or affirmation as a witness or thereafter refusal to be examined.

(c) Obstruction or interruption of the due course of the proceeding during a hearing or near the place of the hearing by any of the following:

(1) Disorderly, contemptuous, or insolent behavior toward the presiding officer while conducting the proceeding.

(2) Breach of the peace, boisterous conduct, or violent disturbance.

(3) Other unlawful interference with the process or proceedings of the agency.

(d) Violation of the prohibition of ex parte communications under Article 7 (commencing with Section 11430.10).

(e) Failure or refusal, without substantial justification, to comply with a deposition order, discovery request, subpoena, or other order of the presiding officer, or moving, without substantial justification, to compel discovery.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11455.20

(a) The presiding officer or agency head may certify the facts that justify the contempt sanction against a person to the superior court in and for the county where the proceeding is conducted. The court shall thereupon issue an order directing the person to appear before the court at a specified time and place, and then and there to show cause why the person should not be punished for contempt. The order and a copy of the certified statement shall be served on the person. Upon service of the order and a copy of the certified statement, the court has jurisdiction of the matter.

(b) The same proceedings shall be had, the same penalties may be imposed, and the person charged may purge the contempt in the same way, as in the case of a person who has committed a contempt in the trial of a civil action before a superior court.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11455.30

(a) The presiding officer may order a party, the party’s attorney or other authorized representative, or both, to pay reasonable expenses, including attorney’s fees, incurred by another party as a result of bad faith actions or tactics that are frivolous or solely intended to cause unnecessary delay as defined in Section 128.5 of the Code of Civil Procedure.

(b) The order, or denial of an order, is subject to judicial review in the same manner as a decision in the proceeding. The order is enforceable in the same manner as a money judgment or by the contempt sanction.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 13 - Emergency Decision

11460.10

Subject to the limitations in this article, an agency may conduct an adjudicative proceeding under the emergency decision procedure provided in this article.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11460.20

(a) An agency may issue an emergency decision for temporary, interim relief under this article if the agency has adopted a regulation that provides that the agency may use the procedure provided in this article.

(b) The regulation shall elaborate the application of the provisions of this article to an emergency decision by the agency, including all of the following:

(1) Define the specific circumstances in which an emergency decision may be issued under this article.

(2) State the nature of the temporary, interim relief that the agency may order.

(3) Prescribe the procedures that will be available before and after issuance of an emergency decision under this article. The procedures may be more protective of the person to which the agency action is directed than those provided in this article.

(c) This article does not apply to an emergency decision, including a cease and desist order or an interim or temporary suspension order, issued pursuant to other express statutory authority.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11460.30

(a) An agency may only issue an emergency decision under this article in a situation involving an immediate danger to the public health, safety, or welfare that requires immediate agency action.

(b) An agency may only take action under this article that is necessary to prevent or avoid the immediate danger to the public health, safety, or welfare that justifies issuance of an emergency decision.

(c) An emergency decision issued under this article is limited to temporary, interim relief. The temporary, interim relief is subject to judicial review under Section 11460.80, and the underlying issue giving rise to the temporary, interim relief is subject to an adjudicative proceeding pursuant to Section 11460.60.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11460.40

(a) Before issuing an emergency decision under this article, the agency shall, if practicable, give the person to which the agency action is directed notice and an opportunity to be heard.

(b) Notice and hearing under this section may be oral or written, including notice and hearing by telephone, facsimile transmission, or other electronic means, as the circumstances permit. The hearing may be conducted in the same manner as an informal hearing.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11460.50

(a) The agency shall issue an emergency decision, including a brief explanation of the factual and legal basis and reasons for the emergency decision, to justify the determination of an immediate danger and the agency’s emergency decision to take the specific action.

(b) The agency shall give notice to the extent practicable to the person to which the agency action is directed. The emergency decision is effective when issued or as provided in the decision.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11460.60

(a) After issuing an emergency decision under this article for temporary, interim relief, the agency shall conduct an adjudicative proceeding under a formal, informal, or other applicable hearing procedure to resolve the underlying issues giving rise to the temporary, interim relief.

(b) The agency shall commence an adjudicative proceeding under another procedure within 10 days after issuing an emergency decision under this article, notwithstanding the pendency of proceedings for judicial review of the emergency decision.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11460.70

The agency record consists of any documents concerning the matter that were considered or prepared by the agency. The agency shall maintain these documents as its official record.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11460.80

(a) On issuance of an emergency decision under this article, the person to which the agency action is directed may obtain judicial review of the decision in the manner provided in this section without exhaustion of administrative remedies.

(b) Judicial review under this section shall be pursuant to Section 1094.5 of the Code of Civil Procedure, subject to the following provisions:

(1) The hearing shall be on the earliest day that the business of the court will admit of, but not later than 15 days after service of the petition on the agency.

(2) Where it is claimed that the findings are not supported by the evidence, abuse of discretion is established if the court determines that the findings are not supported by substantial evidence in the light of the whole record.

(3) A party, on written request to another party, before the proceedings for review and within 10 days after issuance of the emergency decision, is entitled to appropriate discovery.

(4) The relief that may be ordered on judicial review is limited to a stay of the emergency decision.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 14 - Declaratory Decision

11465.10

Subject to the limitations in this article, an agency may conduct an adjudicative proceeding under the declaratory decision procedure provided in this article.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11465.20

(a) A person may apply to an agency for a declaratory decision as to the applicability to specified circumstances of a statute, regulation, or decision within the primary jurisdiction of the agency.

(b) The agency in its discretion may issue a declaratory decision in response to the application. The agency shall not issue a declaratory decision if any of the following applies:

(1) Issuance of the decision would be contrary to a regulation adopted under this article.

(2) The decision would substantially prejudice the rights of a person who would be a necessary party and who does not consent in writing to the determination of the matter by a declaratory decision proceeding.

(3) The decision involves a matter that is the subject of pending administrative or judicial proceedings.

(c) An application for a declaratory decision is not required for exhaustion of the applicant’s administrative remedies for purposes of judicial review.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11465.30

Within 30 days after receipt of an application for a declaratory decision, an agency shall give notice of the application to all persons to which notice of an adjudicative proceeding is otherwise required, and may give notice to any other person.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11465.40

The provisions of a formal, informal, or other applicable hearing procedure do not apply to an agency proceeding for a declaratory decision except to the extent provided in this article or to the extent the agency so provides by regulation or order.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11465.50

(a) Within 60 days after receipt of an application for a declaratory decision, an agency shall do one of the following, in writing:

(1) Issue a decision declaring the applicability of the statute, regulation, or decision in question to the specified circumstances.

(2) Set the matter for specified proceedings.

(3) Agree to issue a declaratory decision by a specified time.

(4) Decline to issue a declaratory decision, stating in writing the reasons for its action. Agency action under this paragraph is not subject to judicial review.

(b) A copy of the agency’s action under subdivision (a) shall be served promptly on the applicant and any other party.

(c) If an agency has not taken action under subdivision (a) within 60 days after receipt of an application for a declaratory decision, the agency is considered to have declined to issue a declaratory decision on the matter.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11465.60

(a) A declaratory decision shall contain the names of all parties to the proceeding, the particular facts on which it is based, and the reasons for its conclusion.

(b) A declaratory decision has the same status and binding effect as any other decision issued by the agency in an adjudicative proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11465.70

(a) The Office of Administrative Hearings shall adopt and promulgate model regulations under this article that are consistent with the public interest and with the general policy of this article to facilitate and encourage agency issuance of reliable advice. The model regulations shall provide for all of the following:

(1) A description of the classes of circumstances in which an agency will not issue a declaratory decision.

(2) The form, contents, and filing of an application for a declaratory decision.

(3) The procedural rights of a person in relation to an application.

(4) The disposition of an application.

(b) The regulations adopted by the Office of Administrative Hearings under this article apply in an adjudicative proceeding unless an agency adopts its own regulations to govern declaratory decisions of the agency.

(c) This article does not apply in an adjudicative proceeding to the extent an agency by regulation provides inconsistent rules or provides that this article is not applicable in a proceeding of the agency.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 15 - Conversion of Proceeding

11470.10

(a) Subject to any applicable regulation adopted under Section 11470.50, at any point in an agency proceeding the presiding officer or other agency official responsible for the proceeding:

(1) May convert the proceeding to another type of agency proceeding provided for by statute if the conversion is appropriate, is in the public interest, and does not substantially prejudice the rights of a party.

(2) Shall convert the proceeding to another type of agency proceeding provided for by statute, if required by regulation or statute.

(b) A proceeding of one type may be converted to a proceeding of another type only on notice to all parties to the original proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11470.20

If the presiding officer or other agency official responsible for the original proceeding would not have authority over the new proceeding to which it is to be converted, the agency head shall appoint a successor to preside over or be responsible for the new proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11470.30

To the extent practicable and consistent with the rights of parties and the requirements of this article relating to the new proceeding, the record of the original agency proceeding shall be used in the new agency proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11470.40

After a proceeding is converted from one type to another, the presiding officer or other agency official responsible for the new proceeding shall do all of the following:

(a) Give additional notice to parties or other persons necessary to satisfy the statutory requirements relating to the new proceeding.

(b) Dispose of the matters involved without further proceedings if sufficient proceedings have already been held to satisfy the statutory requirements relating to the new proceeding.

(c) Conduct or cause to be conducted any additional proceedings necessary to satisfy the statutory requirements relating to the new proceeding, and allow the parties a reasonable time to prepare for the new proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)



11470.50

An agency may adopt regulations to govern the conversion of one type of proceeding to another. The regulations may include an enumeration of the factors to be considered in determining whether and under what circumstances one type of proceeding will be converted to another.

(Added by Stats. 1995, Ch. 938, Sec. 21. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938 and Section 11400.10.)






ARTICLE 16 - Administrative Adjudication Code of Ethics

11475

The rules imposed by this article may be referred to as the Administrative Adjudication Code of Ethics.

(Added by Stats. 1998, Ch. 95, Sec. 1. Effective January 1, 1999.)



11475.10

(a) This article applies to the following persons:

(1) An administrative law judge. As used in this subdivision, “administrative law judge” means an incumbent of that position, as defined by the State Personnel Board, for each class specification for Administrative Law Judge.

(2) A presiding officer to which this article is made applicable by statute or regulation.

(b) This article shall apply notwithstanding any general statutory provision that this chapter does not apply to some or all of a state agency’s adjudicative proceedings.

(Added by Stats. 1998, Ch. 95, Sec. 1. Effective January 1, 1999.)



11475.20

Except as otherwise provided in this article, the Code of Judicial Ethics adopted by the Supreme Court pursuant to subdivision (m) of Section 18 of Article VI of the California Constitution for the conduct of judges governs the hearing and nonhearing conduct of an administrative law judge or other presiding officer to which this article applies.

(Added by Stats. 1998, Ch. 95, Sec. 1. Effective January 1, 1999.)



11475.30

For the purpose of this article, the following terms used in the Code of Judicial Ethics have the meanings provided in this section:

(a) “Appeal” means administrative review.

(b) “Court” means the agency conducting an adjudicative proceeding.

(c) “Judge” means administrative law judge or other presiding officer to which this article applies. Related terms, including “judicial,” “judiciary,” and “justice,” mean comparable concepts in administrative adjudication.

(d) “Law” includes regulation and precedent decision.

(Added by Stats. 1998, Ch. 95, Sec. 1. Effective January 1, 1999.)



11475.40

The following provisions of the Code of Judicial Ethics do not apply under this article:

(a) Canon 3B(7), to the extent it relates to ex parte communications.

(b) Canon 3B(10).

(c) Canon 3D(3).

(d) Canon 4C.

(e) Canons 4E(1), 4F, and 4G.

(f) Canons 5A–5D. However, the introductory paragraph of Canon 5 applies to persons subject to this article notwithstanding Chapter 9.5 (commencing with Section 3201) of Division 4 of Title 1, relating to political activities of public employees.

(g) Canon 6.

(Added by Stats. 1998, Ch. 95, Sec. 1. Effective January 1, 1999.)



11475.50

A violation of an applicable provision of the Code of Judicial Ethics, or a violation of the restrictions and prohibitions on accepting honoraria, gifts, or travel that otherwise apply to elected state officers pursuant to Chapter 9.5 (commencing with Section 89500) of Title 9, by an administrative law judge or other presiding officer to which this article applies is cause for discipline by the employing agency pursuant to Section 19572.

(Added by Stats. 1998, Ch. 95, Sec. 1. Effective January 1, 1999.)



11475.60

(a) Except as provided in subdivision (b), a person to whom this article applies shall comply immediately with all applicable provisions of the Code of Judicial Ethics.

(b) A person to whom this article applies shall comply with Canon 4D(2) of the Code of Judicial Ethics as soon as reasonably possible and shall do so in any event within a period of one year after the article becomes applicable.

(Added by Stats. 1998, Ch. 95, Sec. 1. Effective January 1, 1999.)



11475.70

Nothing in this article shall be construed or is intended to limit or affect the rights of an administrative law judge or other presiding officer under Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1.

(Added by Stats. 1998, Ch. 95, Sec. 1. Effective January 1, 1999.)









CHAPTER 5 - Administrative Adjudication: Formal Hearing

11500

In this chapter unless the context or subject matter otherwise requires:

(a) “Agency” includes the state boards, commissions, and officers to which this chapter is made applicable by law, except that wherever the word “agency” alone is used the power to act may be delegated by the agency, and wherever the words “agency itself” are used the power to act shall not be delegated unless the statutes relating to the particular agency authorize the delegation of the agency’s power to hear and decide.

(b) “Party” includes the agency, the respondent, and any person, other than an officer or an employee of the agency in his or her official capacity, who has been allowed to appear or participate in the proceeding.

(c) “Respondent” means any person against whom an accusation or District Statement of Reduction in Force is filed pursuant to Section 11503 or against whom a statement of issues is filed pursuant to Section 11504.

(d) “Administrative law judge” means an individual qualified under Section 11502.

(e) “Agency member” means any person who is a member of any agency to which this chapter is applicable and includes any person who himself or herself constitutes an agency.

(Amended by Stats. 2013, Ch. 90, Sec. 2. Effective January 1, 2014.)



11501

(a) This chapter applies to any agency as determined by the statutes relating to that agency.

(b) This chapter applies to an adjudicative proceeding of an agency created on or after July 1, 1997, unless the statutes relating to the proceeding provide otherwise.

(c) Chapter 4.5 (commencing with Section 11400) applies to an adjudicative proceeding required to be conducted under this chapter, unless the statutes relating to the proceeding provide otherwise.

(Repealed (in Sec. 24) and added by Stats. 1995, Ch. 938, Sec. 24.5. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11502

(a) All hearings of state agencies required to be conducted under this chapter shall be conducted by administrative law judges on the staff of the Office of Administrative Hearings. This subdivision applies to a hearing required to be conducted under this chapter that is conducted under the informal hearing or emergency decision procedure provided in Chapter 4.5 (commencing with Section 11400).

(b) The Director of the Office of Administrative Hearings has power to appoint a staff of administrative law judges for the office as provided in Section 11370.3. Each administrative law judge shall have been admitted to practice law in this state for at least five years immediately preceding his or her appointment and shall possess any additional qualifications established by the State Personnel Board for the particular class of position involved.

(Amended by Stats. 1995, Ch. 938, Sec. 26. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11503

(a) A hearing to determine whether a right, authority, license, or privilege should be revoked, suspended, limited, or conditioned shall be initiated by filing an accusation or District Statement of Reduction in Force. The accusation or District Statement of Reduction in Force shall be a written statement of charges that shall set forth in ordinary and concise language the acts or omissions with which the respondent is charged, to the end that the respondent will be able to prepare his or her defense. It shall specify the statutes and rules that the respondent is alleged to have violated, but shall not consist merely of charges phrased in the language of those statutes and rules. The accusation or District Statement of Reduction in Force shall be verified unless made by a public officer acting in his or her official capacity or by an employee of the agency before which the proceeding is to be held. The verification may be on information and belief.

(b) In a hearing involving a reduction in force that is conducted pursuant to Section 44949 of the Education Code, the hearing shall be initiated by filing a “District Statement of Reduction in Force.” For purposes of this chapter, a “District Statement of Reduction in Force” shall have the same meaning as an “accusation.” Respondent’s responsive pleading shall be entitled “Notice of Participation in Reduction in Force Hearing.”

(Amended by Stats. 2013, Ch. 90, Sec. 3. Effective January 1, 2014.)



11504

A hearing to determine whether a right, authority, license, or privilege should be granted, issued, or renewed shall be initiated by filing a statement of issues. The statement of issues shall be a written statement specifying the statutes and rules with which the respondent must show compliance by producing proof at the hearing and, in addition, any particular matters that have come to the attention of the initiating party and that would authorize a denial of the agency action sought. The statement of issues shall be verified unless made by a public officer acting in his or her official capacity or by an employee of the agency before which the proceeding is to be held. The verification may be on information and belief. The statement of issues shall be served in the same manner as an accusation, except that, if the hearing is held at the request of the respondent, Sections 11505 and 11506 shall not apply and the statement of issues together with the notice of hearing shall be delivered or mailed to the parties as provided in Section 11509. Unless a statement to respondent is served pursuant to Section 11505, a copy of Sections 11507.5, 11507.6, and 11507.7, and the name and address of the person to whom requests permitted by Section 11505 may be made, shall be served with the statement of issues.

(Amended by Stats. 1997, Ch. 17, Sec. 50. Effective January 1, 1998.)



11504.5

In the following sections of this chapter, all references to accusations shall be deemed to be applicable to statements of issues except in those cases mentioned in subdivision (a) of Section 11505 and Section 11506 where compliance is not required.

(Added by Stats. 1963, Ch. 856.)



11505

(a) Upon the filing of the accusation or District Statement of Reduction in Force the agency shall serve a copy thereof on the respondent as provided in subdivision (c). The agency may include with the accusation or District Statement of Reduction in Force any information that it deems appropriate, but it shall include a postcard or other form entitled Notice of Defense, or, as applicable, Notice of Participation, that, when signed by or on behalf of the respondent and returned to the agency, will acknowledge service of the accusation or District Statement of Reduction in Force and constitute a notice of defense, or, as applicable, notice of participation, under Section 11506. The copy of the accusation or District Statement of Reduction in Force shall include or be accompanied by (1) a statement that respondent may request a hearing by filing a notice of defense, or, as applicable, notice of participation, as provided in Section 11506 within 15 days after service upon the respondent of the accusation or District Statement of Reduction in Force, and that failure to do so will constitute a waiver of the respondent’s right to a hearing, and (2) copies of Sections 11507.5, 11507.6, and 11507.7.

(b) The statement to respondent shall be substantially in the following form:

Unless a written request for a hearing signed by or on behalf of the person named as respondent in the accompanying accusation or District Statement of Reduction in Force is delivered or mailed to the agency within 15 days after the accusation or District Statement of Reduction in Force was personally served on you or mailed to you, (here insert name of agency) may proceed upon the accusation or District Statement of Reduction in Force without a hearing. The request for a hearing may be made by delivering or mailing the enclosed form entitled Notice of Defense, or, as applicable, Notice of Participation, or by delivering or mailing a notice of defense, or, as applicable, notice of participation, as provided by Section 11506 of the Government Code to: (here insert name and address of agency). You may, but need not, be represented by counsel at any or all stages of these proceedings.

If you desire the names and addresses of witnesses or an opportunity to inspect and copy the items mentioned in Section 11507.6 of the Government Code in the possession, custody, or control of the agency, you may contact: (here insert name and address of appropriate person).

The hearing may be postponed for good cause. If you have good cause, you are obliged to notify the agency or, if an administrative law judge has been assigned to the hearing, the Office of Administrative Hearings, within 10 working days after you discover the good cause. Failure to give notice within 10 days will deprive you of a postponement.

(c) The accusation or District Statement of Reduction in Force and all accompanying information may be sent to the respondent by any means selected by the agency. But no order adversely affecting the rights of the respondent shall be made by the agency in any case unless the respondent shall have been served personally or by registered mail as provided herein, or shall have filed a notice of defense, or, as applicable, notice of participation, or otherwise appeared. Service may be proved in the manner authorized in civil actions. Service by registered mail shall be effective if a statute or agency rule requires the respondent to file the respondent’s address with the agency and to notify the agency of any change, and if a registered letter containing the accusation or District Statement of Reduction in Force and accompanying material is mailed, addressed to the respondent at the latest address on file with the agency.

(d) For purposes of this chapter, for hearings involving a reduction in force that are conducted pursuant to Section 44949 of the Education Code, a “Notice of Participation” shall have the same meaning as a “Notice of Defense.”

(Amended by Stats. 2013, Ch. 90, Sec. 4. Effective January 1, 2014.)



11506

(a) Within 15 days after service of the accusation or District Statement of Reduction in Force the respondent may file with the agency a notice of defense, or, as applicable, notice of participation, in which the respondent may:

(1) Request a hearing.

(2) Object to the accusation or District Statement of Reduction in Force upon the ground that it does not state acts or omissions upon which the agency may proceed.

(3) Object to the form of the accusation or District Statement of Reduction in Force on the ground that it is so indefinite or uncertain that the respondent cannot identify the transaction or prepare a defense.

(4) Admit the accusation or District Statement of Reduction in Force in whole or in part.

(5) Present new matter by way of defense.

(6) Object to the accusation or District Statement of Reduction in Force upon the ground that, under the circumstances, compliance with the requirements of a regulation would result in a material violation of another regulation enacted by another department affecting substantive rights.

(b) Within the time specified the respondent may file one or more notices of defense, or, as applicable, notices of participation, upon any or all of these grounds but all of these notices shall be filed within that period unless the agency in its discretion authorizes the filing of a later notice.

(c) The respondent shall be entitled to a hearing on the merits if the respondent files a notice of defense or notice of participation, and the notice shall be deemed a specific denial of all parts of the accusation or District Statement of Reduction in Force not expressly admitted. Failure to file a notice of defense or notice of participation shall constitute a waiver of respondent’s right to a hearing, but the agency in its discretion may nevertheless grant a hearing. Unless objection is taken as provided in paragraph (3) of subdivision (a), all objections to the form of the accusation or District Statement of Reduction in Force shall be deemed waived.

(d) The notice of defense or notice of participation shall be in writing signed by or on behalf of the respondent and shall state the respondent’s mailing address. It need not be verified or follow any particular form.

(e) As used in this section, “file,” “files,” “filed,” or “filing” means “delivered or mailed” to the agency as provided in Section 11505.

(Amended by Stats. 2013, Ch. 90, Sec. 5. Effective January 1, 2014.)



11507

At any time before the matter is submitted for decision, the agency may file, or permit the filing of, an amended or supplemental accusation or District Statement of Reduction in Force. All parties shall be notified of the filing. If the amended or supplemental accusation or District Statement of Reduction in Force presents new charges, the agency shall afford the respondent a reasonable opportunity to prepare his or her defense to the new charges, but he or she shall not be entitled to file a further pleading unless the agency in its discretion so orders. Any new charges shall be deemed controverted, and any objections to the amended or supplemental accusation or District Statement of Reduction in Force may be made orally and shall be noted in the record.

(Amended by Stats. 2014, Ch. 71, Sec. 69. Effective January 1, 2015.)



11507.3

(a) When proceedings that involve a common question of law or fact are pending, the administrative law judge on the judge’s own motion or on motion of a party may order a joint hearing of any or all the matters at issue in the proceedings. The administrative law judge may order all the proceedings consolidated and may make orders concerning the procedure that may tend to avoid unnecessary costs or delay.

(b) The administrative law judge on the judge’s own motion or on motion of a party, in furtherance of convenience or to avoid prejudice or when separate hearings will be conducive to expedition and economy, may order a separate hearing of any issue, including an issue raised in the notice of defense or notice of participation, or of any number of issues.

(Amended by Stats. 2013, Ch. 90, Sec. 7. Effective January 1, 2014.)



11507.5

The provisions of Section 11507.6 provide the exclusive right to and method of discovery as to any proceeding governed by this chapter.

(Added by Stats. 1968, Ch. 808.)



11507.6

After initiation of a proceeding in which a respondent or other party is entitled to a hearing on the merits, a party, upon written request made to another party, prior to the hearing and within 30 days after service by the agency of the initial pleading or within 15 days after the service of an additional pleading, is entitled to (1) obtain the names and addresses of witnesses to the extent known to the other party, including, but not limited to, those intended to be called to testify at the hearing, and (2) inspect and make a copy of any of the following in the possession or custody or under the control of the other party:

(a) A statement of a person, other than the respondent, named in the initial administrative pleading, or in any additional pleading, when it is claimed that the act or omission of the respondent as to this person is the basis for the administrative proceeding;

(b) A statement pertaining to the subject matter of the proceeding made by any party to another party or person;

(c) Statements of witnesses then proposed to be called by the party and of other persons having personal knowledge of the acts, omissions or events which are the basis for the proceeding, not included in (a) or (b) above;

(d) All writings, including, but not limited to, reports of mental, physical and blood examinations and things which the party then proposes to offer in evidence;

(e) Any other writing or thing which is relevant and which would be admissible in evidence;

(f) Investigative reports made by or on behalf of the agency or other party pertaining to the subject matter of the proceeding, to the extent that these reports (1) contain the names and addresses of witnesses or of persons having personal knowledge of the acts, omissions or events which are the basis for the proceeding, or (2) reflect matters perceived by the investigator in the course of his or her investigation, or (3) contain or include by attachment any statement or writing described in (a) to (e), inclusive, or summary thereof.

For the purpose of this section, “statements” include written statements by the person signed or otherwise authenticated by him or her, stenographic, mechanical, electrical or other recordings, or transcripts thereof, of oral statements by the person, and written reports or summaries of these oral statements.

Nothing in this section shall authorize the inspection or copying of any writing or thing which is privileged from disclosure by law or otherwise made confidential or protected as the attorney’s work product.

(Amended by Stats. 1995, Ch. 938, Sec. 31. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11507.7

(a) Any party claiming the party’s request for discovery pursuant to Section 11507.6 has not been complied with may serve and file with the administrative law judge a motion to compel discovery, naming as respondent the party refusing or failing to comply with Section 11507.6. The motion shall state facts showing the respondent party failed or refused to comply with Section 11507.6, a description of the matters sought to be discovered, the reason or reasons why the matter is discoverable under that section, that a reasonable and good faith attempt to contact the respondent for an informal resolution of the issue has been made, and the ground or grounds of respondent’s refusal so far as known to the moving party.

(b) The motion shall be served upon respondent party and filed within 15 days after the respondent party first evidenced failure or refusal to comply with Section 11507.6 or within 30 days after request was made and the party has failed to reply to the request, or within another time provided by stipulation, whichever period is longer.

(c) The hearing on the motion to compel discovery shall be held within 15 days after the motion is made, or a later time that the administrative law judge may on the judge’s own motion for good cause determine. The respondent party shall have the right to serve and file a written answer or other response to the motion before or at the time of the hearing.

(d) Where the matter sought to be discovered is under the custody or control of the respondent party and the respondent party asserts that the matter is not a discoverable matter under the provisions of Section 11507.6, or is privileged against disclosure under those provisions, the administrative law judge may order lodged with it matters provided in subdivision (b) of Section 915 of the Evidence Code and examine the matters in accordance with its provisions.

(e) The administrative law judge shall decide the case on the matters examined in camera, the papers filed by the parties, and such oral argument and additional evidence as the administrative law judge may allow.

(f) Unless otherwise stipulated by the parties, the administrative law judge shall no later than 15 days after the hearing make its order denying or granting the motion. The order shall be in writing setting forth the matters the moving party is entitled to discover under Section 11507.6. A copy of the order shall forthwith be served by mail by the administrative law judge upon the parties. Where the order grants the motion in whole or in part, the order shall not become effective until 10 days after the date the order is served. Where the order denies relief to the moving party, the order shall be effective on the date it is served.

(Amended by Stats. 1995, Ch. 938, Sec. 32. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11508

(a) The agency shall consult the office, and subject to the availability of its staff, shall determine the time and place of the hearing. The hearing shall be held at a hearing facility maintained by the office in Sacramento, Oakland, Los Angeles, or San Diego and shall be held at the facility that is closest to the location where the transaction occurred or the respondent resides.

(b) Notwithstanding subdivision (a), the hearing may be held at either of the following places:

(1) A place selected by the agency that is closer to the location where the transaction occurred or the respondent resides.

(2) A place within the state selected by agreement of the parties.

(c) The respondent may move for, and the administrative law judge has discretion to grant or deny, a change in the place of the hearing. A motion for a change in the place of the hearing shall be made within 10 days after service of the notice of hearing on the respondent.

Unless good cause is identified in writing by the administrative law judge, hearings shall be held in a facility maintained by the office.

(Amended by Stats. 2005, Ch. 674, Sec. 22. Effective January 1, 2006. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11509

The agency shall deliver or mail a notice of hearing to all parties at least 10 days prior to the hearing. The hearing shall not be prior to the expiration of the time within which the respondent is entitled to file a notice of defense, or, as applicable, notice of participation.

The notice to respondent shall be substantially in the following form but may include other information:

You are hereby notified that a hearing will be held before [here insert name of agency] at [here insert place of hearing] on the ____ day of ____, 20__, at the hour of ____, upon the charges made in the accusation or District Statement of Reduction in Force served upon you. If you object to the place of hearing, you must notify the presiding officer within 10 days after this notice is served on you. Failure to notify the presiding officer within 10 days will deprive you of a change in the place of the hearing. You may be present at the hearing. You have the right to be represented by an attorney at your own expense. You are not entitled to the appointment of an attorney to represent you at public expense. You are entitled to represent yourself without legal counsel. You may present any relevant evidence, and will be given full opportunity to cross-examine all witnesses testifying against you. You are entitled to the issuance of subpoenas to compel the attendance of witnesses and the production of books, documents or other things by applying to [here insert appropriate office of agency].

(Amended by Stats. 2013, Ch. 90, Sec. 8. Effective January 1, 2014.)



11511

On verified petition of any party, an administrative law judge or, if an administrative law judge has not been appointed, an agency may order that the testimony of any material witness residing within or without the state be taken by deposition in the manner prescribed by law for depositions in civil actions under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. The petition shall set forth the nature of the pending proceeding; the name and address of the witness whose testimony is desired; a showing of the materiality of the testimony; a showing that the witness will be unable or cannot be compelled to attend; and shall request an order requiring the witness to appear and testify before an officer named in the petition for that purpose. The petitioner shall serve notice of hearing and a copy of the petition on the other parties at least 10 days before the hearing. Where the witness resides outside the state and where the administrative law judge or agency has ordered the taking of the testimony by deposition, the agency shall obtain an order of court to that effect by filing a petition therefor in the superior court in Sacramento County. The proceedings thereon shall be in accordance with the provisions of Section 11189.

(Amended by Stats. 2004, Ch. 182, Sec. 42. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



11511.5

(a) On motion of a party or by order of an administrative law judge, the administrative law judge may conduct a prehearing conference. The administrative law judge shall set the time and place for the prehearing conference, and shall give reasonable written notice to all parties.

(b) The prehearing conference may deal with one or more of the following matters:

(1) Exploration of settlement possibilities.

(2) Preparation of stipulations.

(3) Clarification of issues.

(4) Rulings on identity and limitation of the number of witnesses.

(5) Objections to proffers of evidence.

(6) Order of presentation of evidence and cross-examination.

(7) Rulings regarding issuance of subpoenas and protective orders.

(8) Schedules for the submission of written briefs and schedules for the commencement and conduct of the hearing.

(9) Exchange of witness lists and of exhibits or documents to be offered in evidence at the hearing.

(10) Motions for intervention.

(11) Exploration of the possibility of using alternative dispute resolution provided in Article 5 (commencing with Section 11420.10) of, or the informal hearing procedure provided in Article 10 (commencing with Section 11445.10) of, Chapter 4.5, and objections to use of the informal hearing procedure. Use of alternative dispute resolution or of the informal hearing procedure is subject to subdivision (d).

(12) Any other matters as shall promote the orderly and prompt conduct of the hearing.

(c) The administrative law judge may conduct all or part of the prehearing conference by telephone, television, or other electronic means if each participant in the conference has an opportunity to participate in and to hear the entire proceeding while it is taking place.

(d) With the consent of the parties, the prehearing conference may be converted immediately into alternative dispute resolution or an informal hearing. With the consent of the parties, the proceeding may be converted into alternative dispute resolution to be conducted at another time. With the consent of the agency, the proceeding may be converted into an informal hearing to be conducted at another time subject to the right of a party to object to use of the informal hearing procedure as provided in Section 11445.30.

(e) The administrative law judge shall issue a prehearing order incorporating the matters determined at the prehearing conference. The administrative law judge may direct one or more of the parties to prepare a prehearing order.

(Amended by Stats. 1995, Ch. 938, Sec. 37. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11511.7

(a) The administrative law judge may order the parties to attend and participate in a settlement conference. The administrative law judge shall set the time and place for the settlement conference, and shall give reasonable written notice to all parties.

(b) The administrative law judge at the settlement conference shall not preside as administrative law judge at the hearing unless otherwise stipulated by the parties. The administrative law judge may conduct all or part of the settlement conference by telephone, television, or other electronic means if each participant in the conference has an opportunity to participate in and to hear the entire proceeding while it is taking place.

(Added by Stats. 1995, Ch. 938, Sec. 38. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11512

(a) Every hearing in a contested case shall be presided over by an administrative law judge. The agency itself shall determine whether the administrative law judge is to hear the case alone or whether the agency itself is to hear the case with the administrative law judge.

(b) When the agency itself hears the case, the administrative law judge shall preside at the hearing, rule on the admission and exclusion of evidence, and advise the agency on matters of law; the agency itself shall exercise all other powers relating to the conduct of the hearing but may delegate any or all of them to the administrative law judge. When the administrative law judge alone hears a case, he or she shall exercise all powers relating to the conduct of the hearing. A ruling of the administrative law judge admitting or excluding evidence is subject to review in the same manner and to the same extent as the administrative law judge’s proposed decision in the proceeding.

(c) An administrative law judge or agency member shall voluntarily disqualify himself or herself and withdraw from any case in which there are grounds for disqualification, including disqualification under Section 11425.40. The parties may waive the disqualification by a writing that recites the grounds for disqualification. A waiver is effective only when signed by all parties, accepted by the administrative law judge or agency member, and included in the record. Any party may request the disqualification of any administrative law judge or agency member by filing an affidavit, prior to the taking of evidence at a hearing, stating with particularity the grounds upon which it is claimed that the administrative law judge or agency member is disqualified. Where the request concerns an agency member, the issue shall be determined by the other members of the agency. Where the request concerns the administrative law judge, the issue shall be determined by the agency itself if the agency itself hears the case with the administrative law judge, otherwise the issue shall be determined by the administrative law judge. No agency member shall withdraw voluntarily or be subject to disqualification if his or her disqualification would prevent the existence of a quorum qualified to act in the particular case, except that a substitute qualified to act may be appointed by the appointing authority.

(d) The proceedings at the hearing shall be reported by a stenographic reporter. However, upon the consent of all the parties, the proceedings may be reported electronically.

(e) Whenever, after the agency itself has commenced to hear the case with an administrative law judge presiding, a quorum no longer exists, the administrative law judge who is presiding shall complete the hearing as if sitting alone and shall render a proposed decision in accordance with subdivision (b) of Section 11517.

(Amended by Stats. 1995, Ch. 938, Sec. 39. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11513

(a) Oral evidence shall be taken only on oath or affirmation.

(b) Each party shall have these rights: to call and examine witnesses, to introduce exhibits; to cross-examine opposing witnesses on any matter relevant to the issues even though that matter was not covered in the direct examination; to impeach any witness regardless of which party first called him or her to testify; and to rebut the evidence against him or her. If respondent does not testify in his or her own behalf he or she may be called and examined as if under cross-examination.

(c) The hearing need not be conducted according to technical rules relating to evidence and witnesses, except as hereinafter provided. Any relevant evidence shall be admitted if it is the sort of evidence on which responsible persons are accustomed to rely in the conduct of serious affairs, regardless of the existence of any common law or statutory rule which might make improper the admission of the evidence over objection in civil actions.

(d) Hearsay evidence may be used for the purpose of supplementing or explaining other evidence but over timely objection shall not be sufficient in itself to support a finding unless it would be admissible over objection in civil actions. An objection is timely if made before submission of the case or on reconsideration.

(e) The rules of privilege shall be effective to the extent that they are otherwise required by statute to be recognized at the hearing.

(f) The presiding officer has discretion to exclude evidence if its probative value is substantially outweighed by the probability that its admission will necessitate undue consumption of time.

(Amended by Stats. 1995, Ch. 938, Sec. 40. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11514

(a) At any time 10 or more days prior to a hearing or a continued hearing, any party may mail or deliver to the opposing party a copy of any affidavit which he proposes to introduce in evidence, together with a notice as provided in subdivision (b). Unless the opposing party, within seven days after such mailing or delivery, mails or delivers to the proponent a request to cross-examine an affiant, his right to cross-examine such affiant is waived and the affidavit, if introduced in evidence, shall be given the same effect as if the affiant had testified orally. If an opportunity to cross-examine an affiant is not afforded after request therefor is made as herein provided, the affidavit may be introduced in evidence, but shall be given only the same effect as other hearsay evidence.

(b) The notice referred to in subdivision (a) shall be substantially in the following form:

The accompanying affidavit of (here insert name of affiant) will be introduced as evidence at the hearing in (here insert title of proceeding). (Here insert name of affiant) will not be called to testify orally and you will not be entitled to question him unless you notify (here insert name of proponent or his attorney) at (here insert address) that you wish to cross-examine him. To be effective your request must be mailed or delivered to (here insert name of proponent or his attorney) on or before (here insert a date seven days after the date of mailing or delivering the affidavit to the opposing party).

(Repealed and added by Stats. 1947, Ch. 491.)



11515

In reaching a decision official notice may be taken, either before or after submission of the case for decision, of any generally accepted technical or scientific matter within the agency’s special field, and of any fact which may be judicially noticed by the courts of this State. Parties present at the hearing shall be informed of the matters to be noticed, and those matters shall be noted in the record, referred to therein, or appended thereto. Any such party shall be given a reasonable opportunity on request to refute the officially noticed matters by evidence or by written or oral presentation of authority, the matter of such refutation to be determined by the agency.

(Added by Stats. 1945, Ch. 867.)



11516

The agency may order amendment of the accusation or District Statement of Reduction in Force after submission of the case for decision. Each party shall be given notice of the intended amendment and opportunity to show that he or she will be prejudiced thereby unless the case is reopened to permit the introduction of additional evidence on his or her behalf. If such prejudice is shown, the agency shall reopen the case to permit the introduction of additional evidence.

(Amended by Stats. 2013, Ch. 90, Sec. 9. Effective January 1, 2014.)



11517

(a) A contested case may be originally heard by the agency itself and subdivision (b) shall apply. Alternatively, at the discretion of the agency, an administrative law judge may originally hear the case alone and subdivision (c) shall apply.

(b) If a contested case is originally heard before an agency itself, all of the following provisions apply:

(1) An administrative law judge shall be present during the consideration of the case and, if requested, shall assist and advise the agency in the conduct of the hearing.

(2) No member of the agency who did not hear the evidence shall vote on the decision.

(3) The agency shall issue its decision within 100 days of submission of the case.

(c) (1) If a contested case is originally heard by an administrative law judge alone, he or she shall prepare within 30 days after the case is submitted to him or her a proposed decision in a form that may be adopted by the agency as the final decision in the case. Failure of the administrative law judge to deliver a proposed decision within the time required does not prejudice the rights of the agency in the case. Thirty days after the receipt by the agency of the proposed decision, a copy of the proposed decision shall be filed by the agency as a public record and a copy shall be served by the agency on each party and his or her attorney. The filing and service is not an adoption of a proposed decision by the agency.

(2) Within 100 days of receipt by the agency of the administrative law judge’s proposed decision, the agency may act as prescribed in subparagraphs (A) to (E), inclusive. If the agency fails to act as prescribed in subparagraphs (A) to (E), inclusive, within 100 days of receipt of the proposed decision, the proposed decision shall be deemed adopted by the agency. The agency may do any of the following:

(A) Adopt the proposed decision in its entirety.

(B) Reduce or otherwise mitigate the proposed penalty and adopt the balance of the proposed decision.

(C) Make technical or other minor changes in the proposed decision and adopt it as the decision. Action by the agency under this paragraph is limited to a clarifying change or a change of a similar nature that does not affect the factual or legal basis of the proposed decision.

(D) Reject the proposed decision and refer the case to the same administrative law judge if reasonably available, otherwise to another administrative law judge, to take additional evidence. If the case is referred to an administrative law judge pursuant to this subparagraph, he or she shall prepare a revised proposed decision, as provided in paragraph (1), based upon the additional evidence and the transcript and other papers that are part of the record of the prior hearing. A copy of the revised proposed decision shall be furnished to each party and his or her attorney as prescribed in this subdivision.

(E) Reject the proposed decision, and decide the case upon the record, including the transcript, or upon an agreed statement of the parties, with or without taking additional evidence. By stipulation of the parties, the agency may decide the case upon the record without including the transcript. If the agency acts pursuant to this subparagraph, all of the following provisions apply:

(i) A copy of the record shall be made available to the parties. The agency may require payment of fees covering direct costs of making the copy.

(ii) The agency itself shall not decide any case provided for in this subdivision without affording the parties the opportunity to present either oral or written argument before the agency itself. If additional oral evidence is introduced before the agency itself, no agency member may vote unless the member heard the additional oral evidence.

(iii) The authority of the agency itself to decide the case under this subdivision includes authority to decide some but not all issues in the case.

(iv) If the agency elects to proceed under this subparagraph, the agency shall issue its final decision not later than 100 days after rejection of the proposed decision. If the agency elects to proceed under this subparagraph, and has ordered a transcript of the proceedings before the administrative law judge, the agency shall issue its final decision not later than 100 days after receipt of the transcript. If the agency finds that a further delay is required by special circumstance, it shall issue an order delaying the decision for no more than 30 days and specifying the reasons therefor. The order shall be subject to judicial review pursuant to Section 11523.

(d) The decision of the agency shall be filed immediately by the agency as a public record and a copy shall be served by the agency on each party and his or her attorney.

(Repealed and added by Stats. 1999, Ch. 339, Sec. 2. Effective January 1, 2000.)



11518

Copies of the decision shall be delivered to the parties personally or sent to them by registered mail.

(Amended by Stats. 1995, Ch. 938, Sec. 43. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11518.5

(a) Within 15 days after service of a copy of the decision on a party, but not later than the effective date of the decision, the party may apply to the agency for correction of a mistake or clerical error in the decision, stating the specific ground on which the application is made. Notice of the application shall be given to the other parties to the proceeding. The application is not a prerequisite for seeking judicial review.

(b) The agency may refer the application to the administrative law judge who formulated the proposed decision or may delegate its authority under this section to one or more persons.

(c) The agency may deny the application, grant the application and modify the decision, or grant the application and set the matter for further proceedings. The application is considered denied if the agency does not dispose of it within 15 days after it is made or a longer time that the agency provides by regulation.

(d) Nothing in this section precludes the agency, on its own motion or on motion of the administrative law judge, from modifying the decision to correct a mistake or clerical error. A modification under this subdivision shall be made within 15 days after issuance of the decision.

(e) The agency shall, within 15 days after correction of a mistake or clerical error in the decision, serve a copy of the correction on each party on which a copy of the decision was previously served.

(Added by Stats. 1995, Ch. 938, Sec. 44. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11519

(a) The decision shall become effective 30 days after it is delivered or mailed to respondent unless: a reconsideration is ordered within that time, or the agency itself orders that the decision shall become effective sooner, or a stay of execution is granted.

(b) A stay of execution may be included in the decision or if not included therein may be granted by the agency at any time before the decision becomes effective. The stay of execution provided herein may be accompanied by an express condition that respondent comply with specified terms of probation; provided, however, that the terms of probation shall be just and reasonable in the light of the findings and decision.

(c) If respondent was required to register with any public officer, a notification of any suspension or revocation shall be sent to the officer after the decision has become effective.

(d) As used in subdivision (b), specified terms of probation may include an order of restitution. Where restitution is ordered and paid pursuant to the provisions of this subdivision, the amount paid shall be credited to any subsequent judgment in a civil action.

(e) The person to which the agency action is directed may not be required to comply with a decision unless the person has been served with the decision in the manner provided in Section 11505 or has actual knowledge of the decision.

(f) A nonparty may not be required to comply with a decision unless the agency has made the decision available for public inspection and copying or the nonparty has actual knowledge of the decision.

(g) This section does not preclude an agency from taking immediate action to protect the public interest in accordance with Article 13 (commencing with Section 11460.10) of Chapter 4.5.

(Amended by Stats. 1995, Ch. 938, Sec. 45. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11519.1

(a) A decision rendered against a licensee under Article 1 (commencing with Section 11700) of Chapter 4 of Division 5 of the Vehicle Code may include an order of restitution for any financial loss or damage found to have been suffered by a person in the case.

(b) The failure to make the restitution in accordance with the terms of the decision is separate grounds for the Department of Motor Vehicles to refuse to issue a license under Article 1 (commencing with Section 11700) of Chapter 4 of Division 5 of the Vehicle Code, and constitutes a violation of the terms of any applicable probationary order in the decision.

(c) Nothing in this section is intended to limit or restrict actions, remedies, or procedures otherwise available to an aggrieved party pursuant to any other provision of law.

(Added by Stats. 2007, Ch. 93, Sec. 1. Effective January 1, 2008.)



11520

(a) If the respondent either fails to file a notice of defense, or, as applicable, notice of participation, or to appear at the hearing, the agency may take action based upon the respondent’s express admissions or upon other evidence and affidavits may be used as evidence without any notice to respondent; and where the burden of proof is on the respondent to establish that the respondent is entitled to the agency action sought, the agency may act without taking evidence.

(b) Notwithstanding the default of the respondent, the agency or the administrative law judge, before a proposed decision is issued, has discretion to grant a hearing on reasonable notice to the parties. If the agency and administrative law judge make conflicting orders under this subdivision, the agency’s order takes precedence. The administrative law judge may order the respondent, or the respondent’s attorney or other authorized representative, or both, to pay reasonable expenses, including attorney’s fees, incurred by another party as a result of the respondent’s failure to appear at the hearing.

(c) Within seven days after service on the respondent of a decision based on the respondent’s default, the respondent may serve a written motion requesting that the decision be vacated and stating the grounds relied on. The agency in its discretion may vacate the decision and grant a hearing on a showing of good cause. As used in this subdivision, good cause includes, but is not limited to, any of the following:

(1) Failure of the person to receive notice served pursuant to Section 11505.

(2) Mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 2013, Ch. 90, Sec. 10. Effective January 1, 2014.)



11521

(a) The agency itself may order a reconsideration of all or part of the case on its own motion or on petition of any party. The agency shall notify a petitioner of the time limits for petitioning for reconsideration. The power to order a reconsideration shall expire 30 days after the delivery or mailing of a decision to a respondent, or on the date set by the agency itself as the effective date of the decision if that date occurs prior to the expiration of the 30-day period or at the termination of a stay of not to exceed 30 days which the agency may grant for the purpose of filing an application for reconsideration. If additional time is needed to evaluate a petition for reconsideration filed prior to the expiration of any of the applicable periods, an agency may grant a stay of that expiration for no more than 10 days, solely for the purpose of considering the petition. If no action is taken on a petition within the time allowed for ordering reconsideration, the petition shall be deemed denied.

(b) The case may be reconsidered by the agency itself on all the pertinent parts of the record and such additional evidence and argument as may be permitted, or may be assigned to an administrative law judge. A reconsideration assigned to an administrative law judge shall be subject to the procedure provided in Section 11517. If oral evidence is introduced before the agency itself, no agency member may vote unless he or she heard the evidence.

(Amended by Stats. 2004, Ch. 865, Sec. 34. Effective January 1, 2005.)



11522

A person whose license has been revoked or suspended may petition the agency for reinstatement or reduction of penalty after a period of not less than one year has elapsed from the effective date of the decision or from the date of the denial of a similar petition. The agency shall give notice to the Attorney General of the filing of the petition and the Attorney General and the petitioner shall be afforded an opportunity to present either oral or written argument before the agency itself. The agency itself shall decide the petition, and the decision shall include the reasons therefor, and any terms and conditions that the agency reasonably deems appropriate to impose as a condition of reinstatement. This section shall not apply if the statutes dealing with the particular agency contain different provisions for reinstatement or reduction of penalty.

(Amended by Stats. 1985, Ch. 587, Sec. 4.)



11523

Judicial review may be had by filing a petition for a writ of mandate in accordance with the provisions of the Code of Civil Procedure, subject, however, to the statutes relating to the particular agency. Except as otherwise provided in this section, the petition shall be filed within 30 days after the last day on which reconsideration can be ordered. The right to petition shall not be affected by the failure to seek reconsideration before the agency. On request of the petitioner for a record of the proceedings, the complete record of the proceedings, or the parts thereof as are designated by the petitioner in the request, shall be prepared by the Office of Administrative Hearings or the agency and shall be delivered to the petitioner, within 30 days after the request, which time shall be extended for good cause shown, upon the payment of the cost for the preparation of the transcript, the cost for preparation of other portions of the record and for certification thereof. The complete record includes the pleadings, all notices and orders issued by the agency, any proposed decision by an administrative law judge, the final decision, a transcript of all proceedings, the exhibits admitted or rejected, the written evidence and any other papers in the case. If the petitioner, within 10 days after the last day on which reconsideration can be ordered, requests the agency to prepare all or any part of the record, the time within which a petition may be filed shall be extended until 30 days after its delivery to him or her. The agency may file with the court the original of any document in the record in lieu of a copy thereof. If the petitioner prevails in overturning the administrative decision following judicial review, the agency shall reimburse the petitioner for all costs of transcript preparation, compilation of the record, and certification.

(Amended by Stats. 2005, Ch. 674, Sec. 23. Effective January 1, 2006. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11524

(a) The agency may grant continuances. When an administrative law judge of the Office of Administrative Hearings has been assigned to the hearing, no continuance may be granted except by him or her or by the presiding judge of the appropriate regional office of the Office of Administrative Hearings, for good cause shown.

(b) When seeking a continuance, a party shall apply for the continuance within 10 working days following the time the party discovered or reasonably should have discovered the event or occurrence which establishes the good cause for the continuance. A continuance may be granted for good cause after the 10 working days have lapsed if the party seeking the continuance is not responsible for and has made a good faith effort to prevent the condition or event establishing the good cause.

(c) In the event that an application for a continuance by a party is denied by an administrative law judge of the Office of Administrative Hearings, and the party seeks judicial review thereof, the party shall, within 10 working days of the denial, make application for appropriate judicial relief in the superior court or be barred from judicial review thereof as a matter of jurisdiction. A party applying for judicial relief from the denial shall give notice to the agency and other parties. Notwithstanding Section 1010 of the Code of Civil Procedure, the notice may be either oral at the time of the denial of application for a continuance or written at the same time application is made in court for judicial relief. This subdivision does not apply to the Department of Alcoholic Beverage Control.

(Amended by Stats. 1995, Ch. 938, Sec. 48. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11526

The members of an agency qualified to vote on any question may vote by mail or another appropriate method.

(Amended by Stats. 1995, Ch. 938, Sec. 50. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11527

Any sums authorized to be expended under this chapter by any agency shall be a legal charge against the funds of the agency.

(Added by Stats. 1945, Ch. 867.)



11528

In any proceedings under this chapter any agency, agency member, secretary of an agency, hearing reporter, or administrative law judge has power to administer oaths and affirmations and to certify to official acts.

(Amended by Stats. 1985, Ch. 324, Sec. 25.)



11529

(a) The administrative law judge of the Medical Quality Hearing Panel established pursuant to Section 11371 may issue an interim order suspending a license, imposing drug testing, continuing education, supervision of procedures, limitations on the authority to prescribe, furnish, administer, or dispense controlled substances, or other license restrictions. Interim orders may be issued only if the affidavits in support of the petition show that the licensee has engaged in, or is about to engage in, acts or omissions constituting a violation of the Medical Practice Act or the appropriate practice act governing each allied health profession, or is unable to practice safely due to a mental or physical condition, and that permitting the licensee to continue to engage in the profession for which the license was issued will endanger the public health, safety, or welfare. The failure to comply with an order issued pursuant to Section 820 of the Business and Professions Code may constitute grounds to issue an interim suspension order under this section.

(b) All orders authorized by this section shall be issued only after a hearing conducted pursuant to subdivision (d), unless it appears from the facts shown by affidavit that serious injury would result to the public before the matter can be heard on notice. Except as provided in subdivision (c), the licensee shall receive at least 15 days’ prior notice of the hearing, which notice shall include affidavits and all other information in support of the order.

(c) If an interim order is issued without notice, the administrative law judge who issued the order without notice shall cause the licensee to be notified of the order, including affidavits and all other information in support of the order by a 24-hour delivery service. That notice shall also include the date of the hearing on the order, which shall be conducted in accordance with the requirement of subdivision (d), not later than 20 days from the date of issuance. The order shall be dissolved unless the requirements of subdivision (a) are satisfied.

(d) For the purposes of the hearing conducted pursuant to this section, the licentiate shall, at a minimum, have the following rights:

(1) To be represented by counsel.

(2) To have a record made of the proceedings, copies of which may be obtained by the licentiate upon payment of any reasonable charges associated with the record.

(3) To present written evidence in the form of relevant declarations, affidavits, and documents.

The discretion of the administrative law judge to permit testimony at the hearing conducted pursuant to this section shall be identical to the discretion of a superior court judge to permit testimony at a hearing conducted pursuant to Section 527 of the Code of Civil Procedure.

(4) To present oral argument.

(e) Consistent with the burden and standards of proof applicable to a preliminary injunction entered under Section 527 of the Code of Civil Procedure, the administrative law judge shall grant the interim order if, in the exercise of discretion, the administrative law judge concludes that:

(1) There is a reasonable probability that the petitioner will prevail in the underlying action.

(2) The likelihood of injury to the public in not issuing the order outweighs the likelihood of injury to the licensee in issuing the order.

(f) In all cases in which an interim order is issued, and an accusation is not filed and served pursuant to Sections 11503 and 11505 within 30 days of the date on which the parties to the hearing on the interim order have submitted the matter, the order shall be dissolved.

Upon service of the accusation the licensee shall have, in addition to the rights granted by this section, all of the rights and privileges available as specified in this chapter. If the licensee requests a hearing on the accusation, the board shall provide the licensee with a hearing within 30 days of the request, unless the licensee stipulates to a later hearing, and a decision within 15 days of the date the decision is received from the administrative law judge, or the board shall nullify the interim order previously issued, unless good cause can be shown by the Division of Medical Quality for a delay.

(g) If an interim order is issued, a written decision shall be prepared within 15 days of the hearing, by the administrative law judge, including findings of fact and a conclusion articulating the connection between the evidence produced at the hearing and the decision reached.

(h) Notwithstanding the fact that interim orders issued pursuant to this section are not issued after a hearing as otherwise required by this chapter, interim orders so issued shall be subject to judicial review pursuant to Section 1094.5 of the Code of Civil Procedure. The relief that may be ordered shall be limited to a stay of the interim order. Interim orders issued pursuant to this section are final interim orders and, if not dissolved pursuant to subdivision (c) or (f), may only be challenged administratively at the hearing on the accusation.

(i) The interim order provided for by this section shall be:

(1) In addition to, and not a limitation on, the authority to seek injunctive relief provided for in the Business and Professions Code.

(2) A limitation on the emergency decision procedure provided in Article 13 (commencing with Section 11460.10) of Chapter 4.5.

(Amended by Stats. 2013, Ch. 515, Sec. 29.5. Effective January 1, 2014.)






CHAPTER 5.5 - Technology

ARTICLE 1 - General Provisions and Definitions

11531

This chapter shall be known and may be cited as the Technology Act of 2005.

(Added by Stats. 2006, Ch. 533, Sec. 1. Effective January 1, 2007.)



11532

For purposes of this chapter, the following terms shall have the following meanings, unless the context requires otherwise:

(a)  “Chief” means the Chief of the Office of Technology Services.

(b) “Technology” includes, but is not limited to, all electronic technology systems and services, automated information handling, system design and analysis, conversion of data, computer programming, information storage and retrieval, and business telecommunications systems and services.

(c) “Business telecommunications systems and services” includes, but is not limited to, wireless or wired systems for transport of voice, video, and data communications, network systems, requisite facilities, equipment, system controls, simulation, electronic commerce, and all related interactions between people and machines. Public safety communications are excluded from this definition.

(d) “Public agencies” include, but are not limited to, all state and local governmental agencies in the state, including cities, counties, other political subdivisions of the state, state departments, agencies, boards, and commissions, and departments, agencies, boards, and commissions of other states and federal agencies.

(Amended by Stats. 2013, Ch. 353, Sec. 70. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)






ARTICLE 2 - Office of Technology Services

11534

(a) There is in the Government Operations Agency, in the Department of Technology, the Office of Technology Services.

(b) The purpose of this article is to establish a general purpose technology services provider to serve the common technology needs of executive branch entities with accountability to customers for providing secure services that are responsive to client needs at a cost representing best value to the state.

(c) The purpose of this chapter is to improve and coordinate the use of technology and to coordinate and cooperate with all public agencies in the state in order to eliminate duplications and to bring about economies that could not otherwise be obtained.

(d) Unless the context clearly requires otherwise, whenever the term “Department of Technology Services” appears in any statute, regulation, or contract, it shall be deemed to refer to the Office of Technology Services, and whenever the term “Director of Technology Services” appears in statute, regulation, or contract, it shall be deemed to refer to the Chief of the Office of Technology Services.

(e) Unless the context clearly requires otherwise, the Office of Technology Services and the Director of Technology succeed to and are vested with all the duties, powers, purposes, responsibilities, and jurisdiction vested in the former Department of Technology Services and the former Director of Technology Services, or Secretary of California Technology, respectively.

(f) All employees serving in state civil service, other than temporary employees, who are engaged in the performance of functions transferred to the Office of Technology Services, are transferred to the Office of Technology Services. The status, positions, and rights of those persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5), except as to positions the duties of which are vested in a position exempt from civil service. The personnel records of all transferred employees shall be transferred to the Office of Technology Services.

(g) The property of any office, agency, or department related to functions transferred to the Office of Technology Services is transferred to the Office of Technology Services. If any doubt arises as to where that property is transferred, the Department of General Services shall determine where the property is transferred.

(h) All unexpended balances of appropriations and other funds available for use in connection with any function or the administration of any law transferred to the Office of Technology Services shall be transferred to the Office of Technology Services for the use and for the purpose for which the appropriation was originally made or the funds were originally available. If there is any doubt as to where those balances and funds are transferred, the Department of Finance shall determine where the balances and funds are transferred.

(Amended by Stats. 2013, Ch. 353, Sec. 71. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



11538

The Chief of the Office of Technology Services shall be appointed by, and serve at the pleasure of, the Governor, subject to Senate confirmation. The chief shall report to the Director of Technology.

(Amended by Stats. 2013, Ch. 353, Sec. 72. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



11539

The chief shall be responsible for managing the affairs of the Office of Technology Services and shall perform all duties, exercise all powers and jurisdiction, and assume and discharge all responsibilities necessary to carry out the purposes of this chapter. The Office of Technology Services shall employ professional, clerical, technical, and administrative personnel as necessary to carry out this chapter.

(Amended by Stats. 2013, Ch. 353, Sec. 73. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



11540

The Director of Technology shall propose to the Director of Finance rates for Office of Technology Services’ services based on a formal rate methodology. The Director of Finance shall approve the proposal based on the reasonableness of the rates and any significant impact on departmental budgets. The Director of Technology and the Director of Finance shall coordinate to develop policies and procedures to implement this section, including, but not limited to, the format and timeframe of the rate proposal.

(Amended by Stats. 2013, Ch. 353, Sec. 74. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



11541

(a) The Office of Technology Services may acquire, install, equip, maintain, and operate new or existing business telecommunications systems and services. Acquisitions for information technology goods and services shall be made pursuant to Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code. To accomplish that purpose, the Office of Technology Services may enter into contracts, obtain licenses, acquire personal property, install necessary equipment and facilities, and do other acts that will provide adequate and efficient business telecommunications systems and services. Any system established shall be made available to all public agencies in the state on terms that may be agreed upon by the agency and the Office of Technology Services.

(b) With respect to business telecommunications systems and services, the Office of Technology Services may do all of the following:

(1) Provide representation of public agencies before the Federal Communications Commission in matters affecting the state and other public agencies regarding business telecommunications systems and services issues.

(2) Provide, upon request, advice to public agencies concerning existing or proposed business telecommunications systems and services between any and all public agencies.

(3) Recommend to public agencies rules, regulations, procedures, and methods of operation that it deems necessary to effectuate the most efficient and economical use of business telecommunications systems and services within the state.

(4) Carry out the policies of this chapter.

(c) The Office of Technology Services has responsibilities with respect to business telecommunications systems, services, policy, and planning, which include, but are not limited to, all of the following:

(1) Assessing the overall long-range business telecommunications needs and requirements of the state considering both routine and emergency operations for business telecommunications systems and services, performance, cost, state-of-the-art technology, multiuser availability, security, reliability, and other factors deemed to be important to state needs and requirements.

(2) Developing strategic and tactical policies and plans for business telecommunications with consideration for the systems and requirements of public agencies.

(3) Recommending industry standards, service level agreements, and solutions regarding business telecommunications systems and services to ensure multiuser availability and compatibility.

(4) Providing advice and assistance in the selection of business telecommunications equipment to ensure all of the following:

(A) Ensuring that the business telecommunications needs of state agencies are met.

(B) Ensuring that procurement is compatible throughout state agencies and is consistent with the state’s strategic and tactical plans for telecommunications.

(C) Ensuring that procurement is designed to leverage the buying power of the state and encourage economies of scale.

(5) Providing management oversight of statewide business telecommunications systems and services developments.

(6) Providing for coordination of, and comment on, plans and policies and operational requirements from departments that utilize business telecommunications systems and services as determined by the Office of Technology Services.

(7) Monitoring and participating, on behalf of the state, in the proceedings of federal and state regulatory agencies and in congressional and state legislative deliberations that have an impact on state governmental business telecommunications activities.

(d) The Office of Technology Services shall develop and describe statewide policy on the use of business telecommunications systems and services by state agencies. In the development of that policy, the Office of Technology Services shall ensure that access to state business information and services is improved, and that the policy is cost effective for the state and its residents. The Office of Technology Services shall develop guidelines that do all of the following:

(1) Describe what types of state business information and services may be accessed using business telecommunications systems and services.

(2) Characterize the conditions under which a state agency may utilize business telecommunications systems and services.

(3) Characterize the conditions under which a state agency may charge for information and services.

(4) Specify pricing policies.

(5) Provide other guidance as may be appropriate at the discretion of the Office of Technology Services.

(Amended by Stats. 2013, Ch. 353, Sec. 75. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



11541.5

(a) The Office of Technology Services shall create a link to state agency Internet Web sites at the State of California Internet portal specifically for the use of small businesses, designed to assist entrepreneurs and small business owners in accessing information regarding startup requirements and regulatory compliance applicable to the particular business.

(b) For purposes of this section, “small business” has the same meaning as set forth in Section 14837.

(Amended by Stats. 2010, Ch. 404, Sec. 12. Effective January 1, 2011.)



11542

(a) The Stephen P. Teale Data Center and the California Health and Human Services Agency Data Center are consolidated within, and their functions are transferred to, the Office of Technology Services.

(b) Except as expressly provided otherwise in this chapter, the Office of Technology Services is the successor to, and is vested with, all of the duties, powers, purposes, responsibilities, and jurisdiction of the Stephen P. Teale Data Center, and the California Health and Human Services Agency Data Center. Any reference in statutes, regulations, or contracts to those entities with respect to the transferred functions shall be construed to refer to the Office of Technology Services unless the context clearly requires otherwise.

(c) A lease, license, or any other agreement to which either the Stephen P. Teale Data Center or the California Health and Human Services Agency Data Center is a party shall not be void or voidable by reason of this chapter, but shall continue in full force and effect, with the Office of Technology Services assuming all of the rights, obligations, and duties of the Stephen P. Teale Data Center or the California Health and Human Services Agency Data Center, respectively.

(d) Notwithstanding subdivision (e) of Section 11793 and subdivision (e) of Section 11797, on and after the effective date of this chapter, the balance of any funds available for expenditure by the Stephen P. Teale Data Center and the California Health and Human Services Agency Data Center, with respect to business telecommunications systems and services functions in carrying out any functions transferred to the Office of Technology Services by this chapter, shall be transferred to the Technology Services Revolving Fund created by Section 11544, and shall be made available for the support and maintenance of the Office of Technology Services.

(e) Any reference in statute regulation, or contract to the former Stephen P. Teale Data Center Fund or the California Health and Human Services Data Center Revolving Fund shall be construed to refer to the Technology Services Revolving Fund unless the context clearly requires otherwise.

(f) All books, documents, records, and property of the Stephen P. Teale Data Center and the California Health and Human Services Agency Data Center, excluding the Systems Integration Division, shall be transferred to the Office of Technology Services.

(g) (1) All officers and employees of the former Stephen P. Teale Data Center and the California Health and Human Services Agency Data Center, are transferred to the Office of Technology Services.

(2) The status, position, and rights of any officer or employee of the Stephen P. Teale Data Center and the California Health and Human Services Agency Data Center, shall not be affected by the transfer and consolidation of the functions of that officer or employee to the Office of Technology Services.

(Amended by Stats. 2013, Ch. 28, Sec. 10. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



11543

If the Legislature directs or authorizes the Department of Technology to maintain, develop, or prescribe processes, procedures, or policies in connection with the administration of its duties under this chapter, Chapter 5.6 (commencing with Section 11545), Part 6.5 (commencing with Section 15250), Section 6611 of the Public Contract Code, or Chapter 3 (commencing with Section 12100) or Chapter 3.5 (commencing with Section 12120) of Part 2 of Division 2 of the Public Contract Code, the action by the department shall be exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1). This section shall apply to actions taken by the department with respect to the State Administrative Manual and the State Contracting Manual.

(Added by Stats. 2013, Ch. 28, Sec. 11. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)






ARTICLE 3 - Technology Services Revolving Fund

11544

(a) The Technology Services Revolving Fund, hereafter known as the fund, is hereby created within the State Treasury. The fund shall be administered by the Director of Technology to receive all revenues from the sale of technology or technology services provided for in this chapter, for other services rendered by the Department of Technology, and all other moneys properly credited to the Department of Technology from any other source, to pay, upon appropriation by the Legislature, all costs arising from this chapter and rendering of services to state and other public agencies, including, but not limited to, employment and compensation of necessary personnel and expenses, such as operating and other expenses of the Department of Technology, and costs associated with approved information technology projects, and to establish reserves. At the discretion of the Director of Technology, segregated, dedicated accounts within the fund may be established. The amendments made to this section by the act adding this sentence shall apply to all revenues earned on or after July 1, 2010.

(b) The fund shall consist of all of the following:

(1) Moneys appropriated and made available by the Legislature for the purposes of this chapter.

(2) Any other moneys that may be made available to the Department of Technology from any other source, including the return from investments of moneys by the Treasurer.

(c) The Department of Technology may collect payments from public agencies for providing services to client agencies. The Department of Technology may require monthly payments by client agencies for the services provided. Pursuant to Section 11255, the Controller shall transfer any amounts so authorized by the Department of Technology, consistent with the annual budget of each department, to the fund. The Department of Technology shall notify each affected state agency upon requesting the Controller to make the transfer.

(d) At the end of any fiscal year, if the balance remaining in the fund at the end of that fiscal year exceeds 25 percent of the portion of the Department of Technology’s current fiscal year budget used for support of data center and other client services, the excess amount shall be used to reduce the billing rates for services rendered during the following fiscal year.

(Amended by Stats. 2014, Ch. 28, Sec. 7. Effective June 20, 2014.)









CHAPTER 5.6 - Department of Technology

11545

(a) (1) There is in state government the Department of Technology within the Government Operations Agency. The Director of Technology shall be appointed by, and serve at the pleasure of, the Governor, subject to Senate confirmation. The Director of Technology shall supervise the Department of Technology and report directly to the Governor on issues relating to information technology.

(2) Unless the context clearly requires otherwise, whenever the term “office of the State Chief Information Officer” or “California Technology Agency” appears in any statute, regulation, or contract, or any other code, it shall be construed to refer to the Department of Technology, and whenever the term “State Chief Information Officer” or “Secretary of California Technology” appears in any statute, regulation, or contract, or any other code, it shall be construed to refer to the Director of Technology.

(3) The Director of Technology shall be the State Chief Information Officer.

(b) The duties of the Director of Technology shall include, but are not limited to, all of the following:

(1) Advising the Governor on the strategic management and direction of the state’s information technology resources.

(2) Establishing and enforcing state information technology strategic plans, policies, standards, and enterprise architecture. This shall include the periodic review and maintenance of the information technology sections of the State Administrative Manual, except for sections on information technology procurement procedures, and information technology fiscal policy. The Director of Technology shall consult with the Director of General Services, the Director of Finance, and other relevant agencies concerning policies and standards these agencies are responsible to issue as they relate to information technology.

(3) Minimizing overlap, redundancy, and cost in state operations by promoting the efficient and effective use of information technology.

(4) Providing technology direction to agency and department chief information officers to ensure the integration of statewide technology initiatives, compliance with information technology policies and standards, and the promotion of the alignment and effective management of information technology services. Nothing in this paragraph shall be deemed to limit the authority of a constitutional officer, cabinet agency secretary, or department director to establish programmatic priorities and business direction to the respective agency or department chief information officer.

(5) Working to improve organizational maturity and capacity in the effective management of information technology.

(6) Establishing performance management and improvement processes to ensure state information technology systems and services are efficient and effective.

(7) Approving, suspending, terminating, and reinstating information technology projects.

(8) Performing enterprise information technology functions and services, including, but not limited to, implementing Geographic Information Systems (GIS), shared services, applications, and program and project management activities in partnership with the owning agency or department.

(c) The Director of Technology shall produce an annual information technology strategic plan that shall guide the acquisition, management, and use of information technology. State agencies shall cooperate with the department in the development of this plan, as required by the Director of Technology.

(1) Upon establishment of the information technology strategic plan, the Director of Technology shall take all appropriate and necessary steps to implement the plan, subject to any modifications and adjustments deemed necessary and reasonable.

(2) The information technology strategic plan shall be submitted to the Joint Legislative Budget Committee by January 15 of every year.

(d) The Director of Technology shall produce an annual information technology performance report that shall assess and measure the state’s progress toward enhancing information technology human capital management; reducing and avoiding costs and risks associated with the acquisition, development, implementation, management, and operation of information technology assets, infrastructure, and systems; improving energy efficiency in the use of information technology assets; enhancing the security, reliability, and quality of information technology networks, services, and systems; and improving the information technology procurement process. The department shall establish those policies and procedures required to improve the performance of the state’s information technology program.

(1) The department shall submit an information technology performance management framework to the Joint Legislative Budget Committee by May 15, 2009, accompanied by the most current baseline data for each performance measure or metric contained in the framework. The information technology performance management framework shall include the performance measures and targets that the department will utilize to assess the performance of, and measure the costs and risks avoided by, the state’s information technology program. The department shall provide notice to the Joint Legislative Budget Committee within 30 days of making changes to the framework. This notice shall include the rationale for changes in specific measures or metrics.

(2) State agencies shall take all necessary steps to achieve the targets set forth by the department and shall report their progress to the department on a quarterly basis.

(3) Notwithstanding Section 10231.5, the information technology performance report shall be submitted to the Joint Legislative Budget Committee by January 15 of every year. To enhance transparency, the department shall post performance targets and progress toward these targets on its public Internet Web site.

(4) The department shall at least annually report to the Director of Finance cost savings and avoidances achieved through improvements to the way the state acquires, develops, implements, manages, and operates state technology assets, infrastructure, and systems. This report shall be submitted in a timeframe determined by the Department of Finance and shall identify the actual savings achieved by each office, department, and agency. Notwithstanding Section 10231.5, the department shall also, within 30 days, submit a copy of that report to the Joint Legislative Budget Committee, the Senate Committee on Appropriations, the Senate Committee on Budget and Fiscal Review, the Assembly Committee on Appropriations, and the Assembly Committee on Budget.

(e) If the Governor’s Reorganization Plan No. 2 of 2012 becomes effective, this section shall prevail over Section 186 of the Governor’s Reorganization Plan No. 2 of 2012, regardless of the dates on which this section and that plan take effect, and this section shall become operative on July 1, 2013.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 139, Sec. 2. Effective January 1, 2013. Section operative July 1, 2013, by its own provisions.)



11546

(a) The Department of Technology shall be responsible for the approval and oversight of information technology projects, which shall include, but are not limited to, all of the following:

(1) Establishing and maintaining a framework of policies, procedures, and requirements for the initiation, approval, implementation, management, oversight, and continuation of information technology projects. Unless otherwise required by law, a state department shall not procure oversight services of information technology projects without the approval of the Department of Technology.

(2) Evaluating information technology projects based on the business case justification, resources requirements, proposed technical solution, project management, oversight and risk mitigation approach, and compliance with statewide strategies, policies, and procedures. Projects shall continue to be funded through the established Budget Act process.

(3) Consulting with agencies during initial project planning to ensure that project proposals are based on well-defined programmatic needs, clearly identify programmatic benefits, and consider feasible alternatives to address the identified needs and benefits consistent with statewide strategies, policies, and procedures.

(4) Consulting with agencies prior to project initiation to review the project governance and management framework to ensure that it is best designed for success and will serve as a resource for agencies throughout the project implementation.

(5) Requiring agencies to provide information on information technology projects including, but not limited to, all of the following:

(A) The degree to which the project is within approved scope, cost, and schedule.

(B) Project issues, risks, and corresponding mitigation efforts.

(C) The current estimated schedule and costs for project completion.

(6) Requiring agencies to perform remedial measures to achieve compliance with approved project objectives. These remedial measures may include, but are not limited to, any of the following:

(A) Independent assessments of project activities, the cost of which shall be funded by the agency administering the project.

(B) Establishing remediation plans.

(C) Securing appropriate expertise, the cost of which shall be funded by the agency administering the project.

(D) Requiring additional project reporting.

(E) Requiring approval to initiate any action identified in the approved project schedule.

(7) Suspending, reinstating, or terminating information technology projects. The Department of Technology shall notify the Joint Legislative Budget Committee of any project suspension, reinstatement, and termination within 30 days of that suspension, reinstatement, or termination.

(8) Establishing restrictions or other controls to mitigate nonperformance by agencies, including, but not limited to, any of the following:

(A) The restriction of future project approvals pending demonstration of successful correction of the identified performance failure.

(B) The revocation or reduction of authority for state agencies to initiate information technology projects or acquire information technology or telecommunications goods or services.

(b) The Department of Technology shall have the authority to delegate to another agency any authority granted under this section based on its assessment of the agency’s project management, project oversight, and project performance.

(Amended by Stats. 2013, Ch. 353, Sec. 77. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



11546.1

The Department of Technology shall improve the governance and implementation of information technology by standardizing reporting relationships, roles, and responsibilities for setting information technology priorities.

(a) (1) Each state agency shall have a chief information officer who is appointed by the head of the state agency, or by the head’s designee, subject to the approval of the Department of Technology.

(2) A chief information officer appointed under this subdivision shall do all of the following:

(A) Oversee the information technology portfolio and information technology services within his or her state agency through the operational oversight of information technology budgets of departments, boards, bureaus, and offices within the state agency.

(B) Develop the enterprise architecture for his or her state agency, subject to the review and approval of the Department of Technology, to rationalize, standardize, and consolidate information technology applications, assets, infrastructure, data, and procedures for all departments, boards, bureaus, and offices within the state agency.

(C) Ensure that all departments, boards, bureaus, and offices within the state agency are in compliance with the state information technology policy.

(b) (1) Each state entity shall have a chief information officer who is appointed by the head of the state entity.

(2) A chief information officer appointed under this subdivision shall do all of the following:

(A) Supervise all information technology and telecommunications activities within his or her state entity, including, but not limited to, information technology, information security, and telecommunications personnel, contractors, systems, assets, projects, purchases, and contracts.

(B) Ensure the entity conforms with state information technology and telecommunications policy and enterprise architecture.

(c) Each state agency shall have an information security officer appointed by the head of the state agency, or the head’s designee, subject to the approval by the Department of Technology. The state agency’s information security officer appointed under this subdivision shall report to the state agency’s chief information officer.

(d) Each state entity shall have an information security officer who is appointed by the head of the state entity. An information security officer shall report to the chief information officer of his or her state entity. The Department of Technology shall develop specific qualification criteria for an information security officer. If a state entity cannot fund a position for an information security officer, the entity’s chief information officer shall perform the duties assigned to the information security officer. The chief information officer shall coordinate with the Department of Technology for any necessary support.

(e) (1) For purposes of this section, “state agency” means the Transportation Agency, Department of Corrections and Rehabilitation, Department of Veterans Affairs, Business, Consumer Services, and Housing Agency, Natural Resources Agency, California Health and Human Services Agency, California Environmental Protection Agency, Labor and Workforce Development Agency, and Department of Food and Agriculture.

(2) For purposes of this section, “state entity” means an entity within the executive branch that is under the direct authority of the Governor, including, but not limited to, all departments, boards, bureaus, commissions, councils, and offices that are not defined as a “state agency” pursuant to paragraph (1).

(f) A state entity that is not defined under subdivision (e) may voluntarily comply with any of the requirements of Sections 11546.2 and 11546.3 and may request assistance from the Department of Technology to do so.

(Amended by Stats. 2012, Ch. 147, Sec. 9. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



11546.2

On or before February 1, 2011, and annually thereafter, each state agency and state entity subject to Section 11546.1, shall submit, as instructed by the Department of Technology, a summary of its actual and projected information technology and telecommunications costs, including personnel, for the immediately preceding fiscal year and current fiscal year, showing current expenses and projected expenses for the current fiscal year, in a format prescribed by the Department of Technology in order to capture statewide information technology expenditures.

(Amended by Stats. 2013, Ch. 352, Sec. 236. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11546.3

(a) (1) A chief information officer appointed under Section 11546.1 shall develop a plan to leverage cost-effective strategies to reduce the total amount of energy utilized by information technology and telecommunications equipment of the officer’s agency or entity, as the case may be, in support of the statewide effort to reduce energy consumption by 20 percent below the 2009 baseline by July 1, 2011, and by 30 percent below the 2009 baseline by July 1, 2012.

(2) A chief information officer appointed under Section 11546.1 shall report the progress toward the energy reduction targets in paragraph (1) to the Department of Technology on a quarterly basis beginning in January 2011. The Department of Technology shall include the quarterly reports on its Internet Web site.

(b) (1) A state agency or entity subject to Section 11546.1 shall do all of the following:

(A) Comply with the policies of the Department of Technology to reduce the total amount of office square footage currently utilized for data centers by the agency or entity, as the case may be, in support of the statewide effort to reduce energy consumption by 50 percent below the 2009 baseline by July 2011.

(B) Host all mission critical and public-facing applications and server refreshes in a Tier III or equivalent data center, as designated by the Department of Technology.

(C) Close any existing data centers or server rooms that house nonnetwork equipment by June 2013. On or before July 2011, transition plans, in accordance with guidance provided by the Department of Technology, shall be submitted to the Department of Technology.

(D) Be in migration from its existing network services to the California Government Network by no later than July 2011.

(E) Report to the Department of Technology on the progress toward the targets listed in this subdivision on a quarterly basis, beginning in January 2011.

(2) The Department of Technology shall include the quarterly reports required by subparagraph (E) of paragraph (1) on its Internet Web site.

(c) (1) A state agency or entity subject to Section 11546.1 shall do both of the following:

(A) Be in migration to the state shared email solution by no later than June 2011.

(B) Report to the Department of Technology on the progress toward the target listed in subparagraph (A) on a quarterly basis, beginning in April 2011.

(2) The Department of Technology shall include the quarterly reports required by subparagraph (B) of paragraph (1) on its Internet Web site.

(Amended by Stats. 2013, Ch. 352, Sec. 237. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11546.4

Notwithstanding any other law, any service contract proposed to be entered into by an agency that would not otherwise be subject to review, approval, or oversight by the Department of Technology but that contains an information technology component that would be subject to oversight by the Department of Technology if it was a separate information technology project, shall be subject to review, approval, and oversight by the Department of Technology as set forth in Section 11546.

(Amended by Stats. 2013, Ch. 352, Sec. 238. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11546.5

Notwithstanding any other law, all employees of the Department of Technology shall be designated as excluded from collective bargaining pursuant to subdivision (b) of Section 3527, except for employees of the Office of Technology Services and employees of the Public Safety Communications Division who are not otherwise excluded from collective bargaining.

(Amended by Stats. 2013, Ch. 352, Sec. 239. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11546.6

(a) The Director of Technology shall require fingerprint images and associated information from an employee, prospective employee, contractor, subcontractor, volunteer, or vendor whose duties include, or would include, working on data center, telecommunications, or network operations, engineering, or security with access to confidential or sensitive information and data on the network or computing infrastructure.

(b) The fingerprint images and associated information described in subdivision (a) shall be furnished to the Department of Justice for the purpose of obtaining information as to the existence and nature of any of the following:

(1) A record of state or federal convictions and the existence and nature of state or federal arrests for which the person is free on bail or on his or her own recognizance pending trial or appeal.

(2) Being convicted of, or pleading nolo contendere to, a crime, or having committed an act involving dishonesty, fraud, or deceit, if the crime or act is substantially related to the qualifications, functions, or duties of a person employed by the state in accordance with this provision.

(3) Any conviction or arrest, for which the person is free on bail or on his or her own recognizance pending trial or appeal, with a reasonable nexus to the information or data to which the employee shall have access.

(c) Requests for federal criminal offender record information received by the Department of Justice pursuant to this section shall be forwarded to the Federal Bureau of Investigation by the Department of Justice.

(d) The Department of Justice shall respond to the Director of Technology with information as provided under subdivision (p) of Section 11105 of the Penal Code.

(e) The Director of Technology shall request subsequent arrest notifications from the Department of Justice as provided under Section 11105.2 of the Penal Code.

(f) The Department of Justice may assess a fee sufficient to cover the processing costs required under this section, as authorized pursuant to subdivision (e) of Section 11105 of the Penal Code.

(g) If an individual described in subdivision (a) is rejected as a result of information contained in the Department of Justice or Federal Bureau of Investigation criminal offender record information response, the individual shall receive a copy of the response record from the Director of Technology.

(h) The Director of Technology shall develop a written appeal process for an individual described in subdivision (a) who is determined ineligible for employment because of his or her Department of Justice or Federal Bureau of Investigation criminal offender record. Individuals shall not be found to be ineligible for employment pursuant to this section until the appeal process is in place.

(i) When considering the background information received pursuant to this section, the Director of Technology shall take under consideration any evidence of rehabilitation, including participation in treatment programs, as well as the age and specifics of the offense.

(Amended by Stats. 2013, Ch. 352, Sec. 240. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11547

The Department of Finance shall perform fiscal oversight of the state’s information technology projects. This oversight shall consist of a determination of the availability of project funding from appropriate sources, and project consistency with state fiscal policy. Projects shall continue to be funded through the established Budget Act process.

(Added by Stats. 2007, Ch. 183, Sec. 6. Effective January 1, 2008.)



11547.5

(a) On or before July 1, 2016, the Director of Technology shall transmit a report, pursuant to subdivision (b), recommending how a team of senior consulting information technology experts could be developed to serve as support for state agencies and senior project team members in state government to support their exercise of leadership, monitoring, control, and direction over information technology projects to minimize risks of those projects being completed improperly and over budget. In preparing the report, the Director of Technology shall review the California Project Management Methodology Reference Manual. The report shall be based on the review of that manual and shall also consider how a team of senior consulting advisers can assist senior executives charged with oversight of major information technology projects in terms of the challenges arising from all of the following:

(1) Governance.

(2) Development and management of contracts.

(3) Testing.

(4) Organizational change management.

(5) Data conversion and migration.

(6) Schedule development and management.

(7) Evaluation and possible pitfalls of seeking value for taxpayers by reengineering state systems and procedures.

(8) Risk and issue identification and management.

(9) Interface identification and management.

(10) Quality assurance and quality control.

(11) Requirements definition and management.

(12) Architecture.

(13)  Roll-out planning and approach.

(b) The report shall be transmitted to the Senate Committee on Governmental Organization and the Assembly Committee on Accountability and Administrative Review, in compliance with Section 9795.

(c) After transmitting the report pursuant to subdivision (b), the Director of Technology shall establish a unit, within the Department of Technology, of consulting information technology experts to serve as support for state agencies.

(Added by Stats. 2014, Ch. 391, Sec. 3. Effective September 17, 2014.)



11548

This chapter shall not apply to the State Compensation Insurance Fund, the Legislature, or the Legislative Data Center in the Legislative Counsel Bureau.

(Added by Stats. 2007, Ch. 183, Sec. 6. Effective January 1, 2008.)






CHAPTER 5.7 - Office of Information Security and Office of Privacy Protection

ARTICLE 1 - Office of Information Security

11549

(a) There is in state government, in the Department of Technology, the Office of Information Security. The purpose of the Office of Information Security is to ensure the confidentiality, integrity, and availability of state systems and applications, and to promote and protect privacy as part of the development and operations of state systems and applications to ensure the trust of the residents of this state.

(b) The office shall be under the direction of a chief, who shall be appointed by, and serve at the pleasure of, the Governor. The chief shall report to the Director of Technology, and shall lead the Office of Information Security in carrying out its mission.

(c) The duties of the Office of Information Security, under the direction of the chief, shall be to provide direction for information security and privacy to state government agencies, departments, and offices, pursuant to Section 11549.3.

(d) (1) Unless the context clearly requires otherwise, whenever the term “Office of Information Security and Privacy Protection” appears in any statute, regulation, or contract, it shall be deemed to refer to the Office of Information Security, and whenever the term “executive director of the Office of Information Security and Privacy Protection” appears in statute, regulation, or contract, it shall be deemed to refer to the Chief of the Office of Information Security.

(2) All employees serving in state civil service, other than temporary employees, who are engaged in the performance of functions transferred from the Office of Information Security and Privacy Protection to the Office of Information Security, are transferred to the Office of Information Security. The status, positions, and rights of those persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5), except as to positions the duties of which are vested in a position exempt from civil service. The personnel records of all transferred employees shall be transferred to the Office of Information Security.

(3) The property of any office, agency, or department related to functions transferred to the Office of Information Security is transferred to the Office of Information Security. If any doubt arises as to where that property is transferred, the Department of General Services shall determine where the property is transferred.

(4) All unexpended balances of appropriations and other funds available for use in connection with any function or the administration of any law transferred to the Office of Information Security shall be transferred to the Office of Information Security for the use and for the purpose for which the appropriation was originally made or the funds were originally available. If there is any doubt as to where those balances and funds are transferred, the Department of Finance shall determine where the balances and funds are transferred.

(Amended by Stats. 2013, Ch. 353, Sec. 78. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



11549.1

As used in this article, the following terms have the following meanings:

(a) “Chief” means the Chief of the Office of Information Security.

(b) “Office” means the Office of Information Security.

(c) “Program” means an information security program established pursuant to Section 11549.3.

(Amended by Stats. 2013, Ch. 353, Sec. 79. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



11549.3

(a) The director shall establish an information security program. The program responsibilities include, but are not limited to, all of the following:

(1) The creation, updating, and publishing of information security and privacy policies, standards, and procedures for state agencies in the State Administrative Manual.

(2) The creation, issuance, and maintenance of policies, standards, and procedures directing state agencies to effectively manage security and risk for both of the following:

(A) Information technology, which includes, but is not limited to, all electronic technology systems and services, automated information handling, system design and analysis, conversion of data, computer programming, information storage and retrieval, telecommunications, requisite system controls, simulation, electronic commerce, and all related interactions between people and machines.

(B) Information that is identified as mission critical, confidential, sensitive, or personal, as defined and published by the Office of Information Security.

(3) The creation, issuance, and maintenance of policies, standards, and procedures directing state agencies for the collection, tracking, and reporting of information regarding security and privacy incidents.

(4) The creation, issuance, and maintenance of policies, standards, and procedures directing state agencies in the development, maintenance, testing, and filing of each agency’s disaster recovery plan.

(5) Coordination of the activities of agency information security officers, for purposes of integrating statewide security initiatives and ensuring compliance with information security and privacy policies and standards.

(6) Promotion and enhancement of the state agencies’ risk management and privacy programs through education, awareness, collaboration, and consultation.

(7) Representing the state before the federal government, other state agencies, local government entities, and private industry on issues that have statewide impact on information security and privacy.

(b) An information security officer appointed pursuant to Section 11546.1 shall implement the policies and procedures issued by the Office of Information Security, including, but not limited to, performing both of the following duties:

(1) Comply with the information security and privacy policies, standards, and procedures issued pursuant to this chapter by the Office of Information Security.

(2) Comply with filing requirements and incident notification by providing timely information and reports as required by policy or directives of the office.

(c) (1) Except as provided in paragraph (2), the office may conduct, or require to be conducted, independent security assessments of any state agency, department, or office, the cost of which shall be funded by the state agency, department, or office being assessed.

(2) The office shall not conduct, or require to be conducted, independent security assessments of the Department of Forestry and Fire Prevention.

(d) The office may require an audit of information security to ensure program compliance, the cost of which shall be funded by the state agency, department, or office being audited.

(e) The office shall report to the Department of Technology any state agency found to be noncompliant with information security program requirements.

(Amended by Stats. 2013, Ch. 356, Sec. 6. Effective September 26, 2013.)



11549.4

The office shall consult with the Director of Technology, the Office of Emergency Services, the Director of General Services, the Director of Finance, and any other relevant agencies concerning policies, standards, and procedures related to information security and privacy.

(Amended by Stats. 2013, Ch. 352, Sec. 241. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 2 - Office of Privacy Protection

11549.5

(a) There is hereby created, in the State and Consumer Services Agency, the Office of Privacy Protection. The purpose of the Office of Privacy Protection shall be to protect the privacy of individuals’ personal information in a manner consistent with the California Constitution by identifying consumer problems in the privacy area and facilitating the development of fair information practices in adherence with the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code) and to promote and protect consumer privacy to ensure the trust of the residents of this state.

(b) The Office of Privacy Protection shall inform the public of potential options for protecting the privacy of, and avoiding the misuse of, personal information.

(c) The Office of Privacy Protection shall make recommendations to organizations for privacy policies and practices that promote and protect the interests of the consumers of this state.

(d) The Office of Privacy Protection may promote voluntary and mutually agreed upon nonbinding arbitration and mediation of privacy-related disputes where appropriate.

(e) The Office of Privacy Protection shall do all of the following:

(1) Receive complaints from individuals concerning a person obtaining, compiling, maintaining, using, disclosing, or disposing of personal information in a manner that may be potentially unlawful or violate a stated privacy policy relating to that individual, and provide advice, information, and referral, where available.

(2) Provide information to consumers on effective ways of handling complaints that involve violations of privacy-related laws, including identity theft and identity fraud. If appropriate local, state, or federal agencies are available to assist consumers with those complaints, the office shall refer those complaints to those agencies.

(3) Develop informational and educational programs and materials to foster public understanding and recognition of the purposes of this article.

(4) Assist and coordinate in the training of local, state, and federal law enforcement agencies regarding identity theft and other privacy-related crimes, as appropriate.

(5) The authority of the Office of Privacy Protection to adopt regulations under this article shall be limited exclusively to those regulations necessary and appropriate to implement subdivisions (b), (c), (d), and (e).

(Amended by Stats. 2010, Ch. 404, Sec. 31. Effective January 1, 2011.)



11549.7

The Office of Privacy Protection shall be under the direction of a director who shall report to the Secretary of State and Consumer Services and lead the Office of Privacy Protection in carrying out its mission.

(Added by Stats. 2010, Ch. 404, Sec. 33. Effective January 1, 2011.)



11549.8

As used in this article, the following terms have the following meanings:

(a) “Director” means the Director of the Office of Privacy Protection.

(b) “Office” means the Office of Privacy Protection.

(Added by Stats. 2010, Ch. 404, Sec. 34. Effective January 1, 2011.)



11549.10

This chapter shall not apply to the State Compensation Insurance Fund, the Legislature, or the Legislative Data Center in the Legislative Counsel Bureau.

(Added by renumbering Section 11549.6 by Stats. 2010, Ch. 404, Sec. 32. Effective January 1, 2011.)









CHAPTER 6 - Statutory Salary Equalization Plan

ARTICLE 1 - Salaries of Specified Positions

11550

(a) Effective January 1, 1988, an annual salary of ninety-one thousand fifty-four dollars ($91,054) shall be paid to each of the following:

(1) Director of Finance.

(2) Secretary of Transportation.

(3) Secretary of the Natural Resources Agency.

(4) Secretary of California Health and Human Services.

(5) Secretary of Business, Consumer Services, and Housing.

(6) Commissioner of the California Highway Patrol.

(7) Secretary of the Department of Corrections and Rehabilitation.

(8) Secretary of Food and Agriculture.

(9) Secretary of Veterans Affairs.

(10) Secretary of Labor and Workforce Development.

(11) Secretary for Environmental Protection.

(12) Secretary of Government Operations.

(b) The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(Amended by Stats. 2012, Ch. 147, Sec. 10. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



11552

(a) Effective January 1, 1988, an annual salary of eighty-five thousand four hundred two dollars ($85,402) shall be paid to each of the following:

(1) Commissioner of Business Oversight.

(2) Director of Transportation.

(3) Real Estate Commissioner.

(4) Director of Social Services.

(5) Director of Water Resources.

(6) Director of General Services.

(7) Director of Motor Vehicles.

(8) Executive Officer of the Franchise Tax Board.

(9) Director of Employment Development.

(10) Director of Alcoholic Beverage Control.

(11) Director of Housing and Community Development.

(12) Director of Alcohol and Drug Programs.

(13) Director of Statewide Health Planning and Development.

(14) Director of the Department of Human Resources.

(15) Director of Health Care Services.

(16) Director of State Hospitals.

(17) Director of Developmental Services.

(18) State Public Defender.

(19) Director of the California State Lottery.

(20) Director of Fish and Wildlife.

(21) Director of Parks and Recreation.

(22) Director of Rehabilitation.

(23) Director of the Office of Administrative Law.

(24) Director of Consumer Affairs.

(25) Director of Forestry and Fire Protection.

(26) The Inspector General pursuant to Section 6125 of the Penal Code.

(27) Director of Child Support Services.

(28) Director of Industrial Relations.

(29) Director of Toxic Substances Control.

(30) Director of Pesticide Regulation.

(31) Director of Managed Health Care.

(32) Director of Environmental Health Hazard Assessment.

(33) Director of California Bay-Delta Authority.

(34) Director of California Conservation Corps.

(35) Director of Technology.

(36) Director of Emergency Services.

(b) The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(Amended by Stats. 2013, Ch. 352, Sec. 242. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11553

(a) Effective January 1, 1988, an annual salary of eighty-one thousand six hundred thirty-five dollars ($81,635) shall be paid to each of the following:

(1) Chairperson of the Unemployment Insurance Appeals Board.

(2) Chairperson of the Agricultural Labor Relations Board.

(3) President of the Public Utilities Commission.

(4) Chairperson of the Fair Political Practices Commission.

(5) Chairperson of the Energy Resources Conservation and Development Commission.

(6) Chairperson of the Public Employment Relations Board.

(7) Chairperson of the Workers’ Compensation Appeals Board.

(8) Administrative Director of the Division of Industrial Accidents.

(9) Chairperson of the State Water Resources Control Board.

(b) The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(c) Notwithstanding subdivision (b), any salary increase is subject to Section 11565.5.

(Amended by Stats. 2009, Ch. 21, Sec. 1. Effective January 1, 2010.)



11553.5

(a) Effective January 1, 1988, an annual salary of seventy-nine thousand one hundred twenty-two dollars ($79,122) shall be paid to the following:

(1) Member of the Agricultural Labor Relations Board.

(2) Member of the State Energy Resources Conservation and Development Commission.

(3) Member of the Public Utilities Commission.

(4) Member of the Public Employment Relations Board.

(5) Member of the Unemployment Insurance Appeals Board.

(6) Member of the Workers’ Compensation Appeals Board.

(7) Member of the State Water Resources Control Board.

(b) The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general cost-of-living salary increases provided for state employees during that fiscal year.

(c) Notwithstanding subdivision (b), any salary increase is subject to Section 11565.5.

(Amended by Stats. 2007, Ch. 142, Sec. 11. Effective January 1, 2008.)



11554

(a) Effective January 1, 1988, an annual salary of seventy-five thousand three hundred fifty-four dollars ($75,354) shall be paid to each of the following:

(1) Director of Conservation.

(2) Director of Community Services and Development.

(3) State Architect.

(4) Director of Fair Employment and Housing.

(5) Director of the California Department of Aging.

(6) State Fire Marshal.

(7) Director of Boating and Waterways.

(b) The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(Amended by Stats. 2008, Ch. 372, Sec. 50. Effective January 1, 2009.)



11554.5

Effective July 1, 2007, an annual salary of two hundred twenty-two thousand dollars ($222,000) shall be paid to the State Public Health Officer. The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(Added by Stats. 2006, Ch. 241, Sec. 5. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



11555

(a) Effective January 1, 1988, an annual salary of seventy-one thousand five hundred eighty-seven dollars ($71,587) shall be paid to the following:

(1) Chairperson of the Board of Parole Hearings.

(2) Chairperson of the Occupational Safety and Health Appeals Board.

(b) The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(c) Notwithstanding subdivision (b), any salary increase is subject to Section 11565.5.

(Amended by Stats. 2007, Ch. 142, Sec. 13. Effective January 1, 2008.)



11556

(a) Effective January 1, 1988, an annual salary of sixty-nine thousand seventy-six dollars ($69,076) shall be paid to each of the following:

(1) Commissioner of the Board of Parole Hearings.

(2) Member of the Occupational Safety and Health Appeals Board.

(b) The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(c) Notwithstanding subdivision (b), any salary increase is subject to Section 11565.5.

(Amended by Stats. 2007, Ch. 142, Sec. 14. Effective January 1, 2008.)



11561

An annual salary of twenty-five thousand five hundred dollars ($25,500) shall be paid to each member of the Alcoholic Beverage Control Appeals Board.

(Added by Stats. 1988, Ch. 1335, Sec. 3.)



11563.7

(a) Effective January 1, 1988, an annual salary of twenty-five thousand one hundred eighteen dollars ($25,118) shall be paid to each member of the State Personnel Board.

(b) The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(c) Notwithstanding subdivision (b), any salary increase is subject to Section 11565.5.

(Amended by Stats. 2007, Ch. 142, Sec. 15. Effective January 1, 2008.)



11564

(a) Effective January 1, 1988, an annual salary of twenty-five thousand one hundred eighteen dollars ($25,118) shall be paid to each member of the State Air Resources Board and the Central Valley Flood Protection Board, if each member devotes a minimum of 60 hours per month to state board work. The salary shall be reduced proportionately if less than 60 hours per month is devoted to state board work.

(b) The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(c) Notwithstanding subdivision (b), any salary increase is subject to Section 11565.5.

(Amended by Stats. 2007, Ch. 366, Sec. 2. Effective January 1, 2008.)



11564.5

Notwithstanding any other provision of law, whenever a member of a board, commission, committee, or similarly constituted body created by executive order or statute, is authorized to receive a per diem salary or allowance in excess of expenses incurred by the member, that rate shall be established at one hundred dollars ($100) per day unless a higher rate is provided by statute. This section shall not apply to those boards or commissions provided an annual salary in this chapter, nor to the board specified in Section 1150 of the Harbors and Navigation Code.

(Added by Stats. 1986, Ch. 462, Sec. 1.)






ARTICLE 2 - Application of Salary Provisions

11565

If the salary specified in Article 1 (commencing with Section 11550) for any particular position is greater than the salary which the incumbent is receiving on the date when this chapter takes effect, he or she shall receive the higher amount from and after the first day of the month immediately following such effective date.

(Amended by Stats. 1984, Ch. 144, Sec. 100.)



11565.5

Notwithstanding Sections 11553, 11553.5, 11555, 11556, 11563.7, and 11564, with respect to any salary increase made after January 1, 1997, for nonelected members of state boards and commissions specified in Sections 11553, 11553.5, 11555, 11556, 11563.7, and 11564, the annual compensation provided by these sections shall not automatically increase but may be increased in any fiscal year in which there is a general increase in the salary ranges and rates for state civil service classifications. The amount of the increase, as determined by the Department of Human Resources and subject to the appropriation of funds by the Legislature in the annual Budget Act, shall not exceed the percentage of the general increase in the salary rates and ranges for classifications provided during that fiscal year for state employees designated as managerial.

(Amended by Stats. 2012, Ch. 665, Sec. 47. Effective January 1, 2013.)



11566

If the salary specified in Article 1 (commencing with Section 11550) for any particular position is less than the salary which the incumbent is receiving on the date when this chapter takes effect, he or she shall continue to receive the higher amount and the provisions of Article 1 (commencing with Section 11550) shall not become operative until a new appointment is made for the position.

(Amended by Stats. 1984, Ch. 144, Sec. 101.)



11567

If any constitutional provision prevents an increase in the salary during the term of office of a position for which an increase is provided by this chapter, such increase shall become operative with the commencement of the next succeeding term of office of such position.

(Added by Stats. 1951, Ch. 1613.)



11568

The provisions of this chapter shall not be superseded or modified by any subsequent legislation except to the extent that such legislation shall do so expressly.

(Added by Stats. 1951, Ch. 1613.)



11569

Notwithstanding the foregoing provisions of this chapter or of any statute specifying the salary to be paid to any state officer, in any fiscal year for which the Legislature appropriates additional funds to augment the salaries paid to state officers whose salaries are specified by statute, each such statutory salary for that fiscal year shall be the amount so specified plus an amount which constitutes an equal percentage increase for each officer. No such increase shall be paid to any officer whose salary is subject to Section 68203 of the Government Code. If any constitutional provision prevents an increase during the term of office of a position, the increase shall not become operative as to that position before the commencement of the next succeeding term of office, as provided in Section 11567.

The secretaries and other personnel of the Governor appointed pursuant to Section 12001 shall be regarded as state officers for purposes of determining the salaries of state officers pursuant to this section and the Governor may fix the salary of each person at an amount not to exceed the maximum for such position set forth in Section 12001 plus a percentage equal to the increase authorized for statutory salaries under this section.

(Amended by Stats. 2007, Ch. 142, Sec. 18. Effective January 1, 2008.)









CHAPTER 7.2 - Information Technology Innovation Grants Program

11786

(a) The Information Technology Innovation Council is hereby established in state government.

(b) The council shall be composed of the following members:

(1) Two representatives from the Governor’s office.

(2) Two agency secretaries, appointed by the Governor.

(3) The chief information officer of the state.

(4) The Director of Finance.

(5) A Member of the Assembly, designated by the Speaker of the Assembly.

(6) A Member of the Senate, designated by the Senate Committee on Rules.

(c) The council shall meet at least quarterly.

(d) The Governor shall appoint a member of the council as its chairperson.

(e) Council members who are Members of the Legislature shall perform the duties of council members to the extent that those duties are not inconsistent with their duties as Members of the Legislature.

(Added by Stats. 2000, Ch. 608, Sec. 2. Effective September 24, 2000.)



11786.1

(a) (1) No later than three months from the date of the enactment of the 2000–01 Budget Act, the Department of Finance and the Department of Information Technology, jointly, shall promulgate guidelines for grant applications under this chapter, and create a standard application form, to be distributed to state agencies.

(2) The departments shall jointly review and revise, as necessary, the guidelines and application form no later than September 1 of each subsequent year.

(b) (1) A state agency may submit to the Department of Information Technology an application for funding for a proposed information technology innovation project, which shall include all of the following:

(A) A description of the proposed project.

(B) A detailed justification for the proposed project.

(C) A long-range plan for the use of the proposed new information technology innovation.

(D) A detailed explanation of how, if applicable, the proposed new information technology will improve the delivery of governmental services to the public.

(E) A detailed explanation of how the proposed information technology will be integrated with existing program service delivery methodologies.

(F) The estimated costs for development and implementation of the project and anticipated ongoing costs beyond the grant period.

(G) An implementation schedule for a funded project.

(H) A description of what efforts, if any, were made to share the cost of the project with other departments that use similar information technology or have similar program needs.

(I) A description of any business process reengineering efforts planned or conducted in support of the project.

(2) The Department of Information Technology shall review applications submitted pursuant to this section to confirm that each is in the form required by, and complies with, the guidelines promulgated pursuant to subdivision (a), and shall forward them to the Information Technology Innovation Council.

(c) For purposes of this chapter, an “information technology innovation project” or “project” means an information technology project that satisfies one or more of the following criteria:

(1) Maximizes customer satisfaction.

(2) Encourages or increases access to services.

(3) Has interagency or statewide participation.

(4) Demonstrates breakthrough improvements in business efficiency.

(5) Results in information technology capabilities that are transferable to multiple agencies.

(6) Provides a demonstration of a technology’s capabilities within the context of state programs.

(7) Combines multiple technologies in ways that improve state functions.

(Added by Stats. 2000, Ch. 608, Sec. 2. Effective September 24, 2000.)



11786.2

(a) The Information Technology Innovation Council shall evaluate competing project applications based on the guidelines established pursuant to Section 13161, and shall make recommendations to the Department of Finance and the Department of Information Technology based on those evaluations. The council may rank its recommendations in order of priority.

(b) The Department of Finance shall award grants from funds appropriated in the annual Budget Act for the purposes of this chapter, according to the recommendations made pursuant to subdivision (a). The grants shall be awarded only for the projects recommended by the council and only in the amounts recommended by the council.

(c) A grant made pursuant to this section shall be in an amount that ensures implementation of a project for a maximum of three years.

(d) Funding for a proposed project shall be limited to the amount of the grant provided pursuant to this section. Any additional funding necessary for expanding the scope of a project shall be requested as part of the implementing agency’s annual budget development process.

(Added by Stats. 2000, Ch. 608, Sec. 2. Effective September 24, 2000.)



11786.3

(a) No grant approved under this chapter may be funded sooner than 30 days after written notice is provided by the Department of Finance to the Chair of the Senate Committee on Budget and Fiscal Review, the Chair of the Assembly Committee on Budget, the Chair of the Joint Legislative Budget Committee, the Chair of the Senate Committee on Appropriations, the Chair of the Assembly Committee on Appropriations, and the chairs of the relevant policy committees in the Senate and the Assembly.

(b) The notification provided pursuant to this section shall include all of the following:

(1) A brief description of the grant proposal.

(2) The estimated cost of the proposed project.

(3) A description of improved service delivery or other project goals that are estimated to result from the proposed project.

(4) An implementation schedule for the proposed project.

(Added by Stats. 2000, Ch. 608, Sec. 2. Effective September 24, 2000.)



11786.4

(a) The Department of Finance shall provide funding for an outside vendor to conduct an independent evaluation of projects implemented pursuant to this chapter, and report these findings at least annually to the Chairs of the Senate Committee on Budget and Fiscal Review, the Assembly Committee on Budget, the Joint Legislative Budget Committee, the Senate Committee on Appropriations, and the Assembly Committee on Appropriations, and the chairs of the relevant policy committees in the Senate and the Assembly.

(b) The Department of Finance shall provide quarterly reports to the chairs of the legislative committees described in subdivision (a), listing the allocations made from the Information Technology Innovation Fund, and identifying the department, the project, and the amount for each allocation.

(c) The Department of Information Technology, in cooperation with the Department of Finance, shall provide, on or before January 1 of each year, to the chairs of the legislative committees described in subdivision (a), a report summarizing the results of the funded projects. The report shall describe all of the following for each funded project:

(1) The project’s purpose.

(2) The project’s expected and actual accomplishments.

(3) The actual costs of the project.

(4) The results of any independent review of the project.

(5) The future next steps, if any, for the project.

(Added by Stats. 2000, Ch. 608, Sec. 2. Effective September 24, 2000.)



11786.5

This chapter shall not apply to the University of California, the California State University, the State Compensation Insurance Fund, community college districts, or the judicial or legislative branches of state government.

(Added by Stats. 2000, Ch. 608, Sec. 2. Effective September 24, 2000.)



11786.6

Funding for this chapter shall be subject to appropriations made for that purpose in the annual Budget Act.

(Added by Stats. 2000, Ch. 608, Sec. 2. Effective September 24, 2000.)






CHAPTER 7.5 - State Data Centers

ARTICLE 1 - Hawkins Data Center

11790

(a) There is in the Department of Justice the Hawkins Data Center.

(b) The data center shall be under the supervision of a data center director who shall be appointed by the Attorney General pursuant to civil service. The data center director shall be responsible for the efficient and effective management and operation of the data center.

(Added by Stats. 2002, Ch. 45, Sec. 2. Effective May 20, 2002.)









CHAPTER 8 - The Performance and Results Act of 1993

ARTICLE 1 - General Provisions

11800

This chapter shall be known and may be cited as the Performance and Results Act of 1993.

(Added by Stats. 1993, Ch. 641, Sec. 1. Effective October 1, 1993.)



11801

The Legislature finds and declares the following:

(a) The Legislature has an interest in improving the delivery of governmental services through the use of strategic planning and performance measurement.

(b) Strategic plans and budget contracts will provide managerial accountability and flexibility to state agencies and departments that participate in a performance budgeting pilot program.

(Added by Stats. 1993, Ch. 641, Sec. 1. Effective October 1, 1993.)









CHAPTER 8.1 - State Government Strategic Planning and Performance Review Act

ARTICLE 1 - General Provisions

11810

This chapter shall be known, and may be cited, as the State Government Strategic Planning and Performance and Review Act.

(Added by Stats. 1994, Ch. 779, Sec. 1. Effective September 26, 1994.)






ARTICLE 2 - Findings and Declarations

11813

The Legislature finds and declares the following:

(a) Waste and inefficiency in state government undermine the confidence of Californians in government and reduces the state government’s ability to adequately address vital public needs.

(b) State government, in many instances, is a morass of bureaucratic red tape and regulations that ultimately stifle economic revitalization and further alienate the people the agencies were created to serve.

(c) Legislative policymaking, spending decisions, and program oversight are seriously handicapped by insufficient attention to program performance and results.

(d) Many of the basic components of performance-based government are missing from day-to-day operations in state government. These include strategic planning, performance measurement, management information systems, performance budget contracts, and management flexibility.

(e) The tremendous success of performance reviews in Texas and other states serve as excellent performance-based models of government for California state government.

(f) A performance review of California state government could identify ways to reduce state spending through more efficient and effective operations and programs, without reducing services to residents.

(g) A performance review of California state government could challenge and question the basic assumptions underlying all state agencies and the programs and services offered by the state in order to identify those that are vital to the best interests of the people of the state and those that no longer meet that goal.

(h) The Legislature authorized implementation of performance budgeting pilot projects in Chapter 641 of the Statutes of 1993, which added Chapter 8 (commencing with Section 11800).

(i) Strategic planning is a prerequisite for effective performance reviews and effective performance budgeting.

(Added by Stats. 1994, Ch. 779, Sec. 1. Effective September 26, 1994.)






ARTICLE 3 - Strategic Planning and Performance Reviews

11816

Each agency, department, office, or commission for which strategic planning efforts are recommended pursuant to Section 11815 shall develop a strategic plan and shall report to the Governor and to the Joint Legislative Budget Committee by April 1, 1995, and by each April 1 thereafter on the steps being taken to develop and adopt a strategic plan. This report shall include a description of the elements to be included in the strategic plan, the process for developing and adopting the strategic plan, and a timetable for the plan’s completion. In developing its strategic plan each agency, department, office, or commission shall consult with at least the following affected parties: employee organizations, the Legislature, client groups served, suppliers, and contractors. The report shall also identify the steps being taken to develop performance measures that could be used for a performance budgeting system or a performance review.

(Added by Stats. 1994, Ch. 779, Sec. 1. Effective September 26, 1994.)



11817

It is the intent of the Legislature that strategic plans developed pursuant to Section 11816 form the basis for conducting performance reviews pursuant to this article or for the implementation of performance budgeting systems pursuant to Chapter 8 (commencing with Section 11800).

(Added by Stats. 1994, Ch. 779, Sec. 1. Effective September 26, 1994.)









CHAPTER 9 - Health Care Audits

11840

The Legislature finds and declares all of the following:

(a) The current regulatory responsibility for medical services is spread among many governmental entities including all of the following:

(1) The Medical Board of California.

(2) The Department of Corporations.

(3) The State Department of Health Services.

(b) This overlapping jurisdiction has resulted in multiple and duplicative audits of many physician offices, additional expense and hiring of additional staff to respond to duplicate requests for medical records, and the review of confidential medical records by a growing number of governmental entities.

(c) In the interest of reducing the number of separate times various public and private agencies review confidential medical records, streamlining the regulatory process, and reducing the redundant reviews of the offices of physicians, it is the intent of the Legislature to coordinate, to the extent feasible, as many of these regulatory functions as possible.

(d) In addition to government audits of physician offices, numerous private entities also conduct reviews of physician offices.

(e) It is in the public interest to achieve ultimately a uniform system of private and public auditing of physician offices and, thus, streamline the process as much as possible.

(Added by Stats. 1998, Ch. 647, Sec. 1. Effective January 1, 1999.)






CHAPTER 10 - The Financial Information System for California (FISCal)

ARTICLE 1 - General Provisions

11850

This chapter shall be known, and may be cited, as the Financial Information System for California (FISCal) Act.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)



11852

For purposes of this chapter, the following terms shall have the following meanings:

(a) “Approved FISCal Project documents” means any Special Project Report approved by the Department of Technology, or its successor agency, for the FISCal, as may be amended, augmented, or changed by any subsequent approved Special Project Report or legislative action.

(b) “Cost or costs of the FISCal system” means all costs related to the acquisition, design, development, installation, and deployment, maintenance, operation, and enhancement of the system, including, but not limited to, software, hardware, licenses, upgrades, training, facilities, contractors, and staff.

(c) “Cost allocation plan” means the plan described in Section 11874.

(d) “FISCal” means the Financial Information System for California.

(e) “FISCal Internal Services Fund” means the fund created pursuant to Section 11870.

(f) “FISCal Service Center” means the entity created pursuant to Section 11890.

(g) “Interface” means to communicate or interoperate with the FISCal system.

(h) “Office” means the FISCal project office.

(i) “State departments and agencies” means all state offices, officers, departments, divisions, bureaus, boards, commissions, organizations, or agencies, claims against which are paid by warrants drawn by the Controller, and whose financial activities are reported in the annual financial statement of the state or are included in the annual Governor’s Budget, including, but not limited to, the California State University, the University of California, the legislative branch, and the judicial branch.

(j) “System” or “FISCal system” means a single integrated financial management system for the state that encompasses the management of resources and dollars as described in the approved FISCal Project documents and includes the information required by Section 11862.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)



11854

The Legislature intends that the FISCal system meet all of the following objectives:

(a) Replace the state’s aging legacy financial management systems and eliminate fragmented and diverse reporting by implementing standardized financial management processes and systems across all departments and control agencies. For purposes of this subdivision, “financial management” means accounting, budgeting, cash management, asset accounting, vendor management, and procurement.

(b) Increase competition by promoting business opportunities through the use of electronic bidding, online vendor interaction, and automated vendor functions.

(c) Maintain a central source for financial management data to reduce the time and expense of vendors, departments, and agencies collecting, maintaining, and reconciling redundant data.

(d) Increase investment returns through timely and accurate monitoring of cash balances, cashflow forecasting, and timing of receipts and disbursements.

(e) Improve fiscal controls and support better decisionmaking by state managers and the Legislature by enhancing the quality, timeliness, consistency, and accessibility of financial management information through the use of powerful data access tools, standardized data, and financial management reports.

(f) Improve access and transparency of California’s financial management information allowing the implementation of increased auditing, compliance reporting, and fiscal accountability while sharing information between the public, the Legislature, external stakeholders, state, federal, and local agencies.

(g) Automate manual processes by providing the ability to electronically receive and submit financial management documents and data between agencies, departments, banks, vendors, and other government entities.

(h) Provide online access to financial management information resulting in a reduction of payment or approval inquiries, or both.

(i) Improve the state’s ability to preserve, access, and analyze historical financial management information to reduce the workload required to research and prepare this information.

(j) Enable the state to more quickly implement, track, and report on changes to financial management processes and systems to accommodate new information such as statutory changes and performance information.

(k) Reduce the time, workload, and costs associated with capturing and projecting revenues, expenditures, and program needs for multiple years and scenarios, and for tracking, reporting, and responding to legislative actions.

(l) Track purchase volumes and costs by vendor and commodity code or service code to increase strategic sourcing opportunities, reduce purchase prices, and capture total state spending data.

(m) Reduce procurement cycle time by automating purchasing authority limits and approval dependencies, and easing access to goods and services available from existing sources, including, but not limited to, using leveraged procurement agreements.

(n) Streamline the accounts receivable collections process and allow for offset capability which will provide the ability for increased cash collection.

(o) Streamline the payment process and allow for faster vendor payments that will reduce late payment penalty fees paid by the state.

(p) Improve role-based security and workflow authorization by capturing near real-time data from the state’s human resources system of record.

(q) Implement a stable and secure information technology infrastructure.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)






ARTICLE 2 - Development and Implementation of FISCal

11860

(a) To serve the best interest of the state by optimizing the financial business management of the state, the Department of Finance, the Controller, the Treasurer, and the Department of General Services shall collaboratively develop, implement, utilize, and maintain the FISCal system. This effort will ensure best business practices by embracing opportunities to reengineer the state’s business processes and will encompass the management of resources and funds in the areas of budgeting, accounting, procurement, cash management, financial management, financial reporting, cost accounting, asset accounting, project accounting, and grant accounting.

(b) (1) All state departments and agencies shall use the FISCal system, or, upon approval from the office, a department or agency shall be permitted to interface its system with the FISCal system. The FISCal system is intended to replace any existing central or departmental systems duplicative of the functionality of the FISCal system.

(2) The FISCal system shall first be developed and implemented with a select number of state departments and agencies, as selected by the office. Once the FISCal system has developed end-to-end processes that meet the financial management needs of the state and has been determined by the office to be effective, operationally efficient, and secure, the FISCal system shall be further implemented, in phases, as more fully described in the approved FISCal project documents, at all remaining state departments and agencies.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)



11862

(a) In addition to the requirements set forth in the approved FISCal project documents, the FISCal system shall include a state budget transparency component that allows the public to have information regarding General Fund and federal fund expenditure data, using an Internet Web site, by including all of the following information for each General Fund and federal fund expenditure:

(1) The name and principal location of each entity or other recipient of the funds.

(2) The amount of expenditure.

(3) The type of transaction.

(4) The identity of the state department or agency making the expenditure.

(5) The budget program source for the expenditure.

(6) A brief description of the purpose for the expenditure.

(7) A brief description of any item purchased pursuant to the expenditure.

(b) This section shall not require the disclosure of information deemed confidential or otherwise exempt from disclosure under state or federal law.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)



11864

(a) Throughout the development of the FISCal system, the California State Auditor’s Office shall independently monitor the FISCal system as the California State Auditor deems appropriate. The California State Auditor’s Office independent monitoring of the FISCal system shall include, but not be limited to, all of the following:

(1) Monitoring the contract for independent project oversight and independent verification and validation services relating to the FISCal system.

(2) Assessing whether concerns about the FISCal project raised by the independent project oversight and independent verification and validation services are being addressed by the office and the steering committee of the office.

(3) Assessing whether the FISCal system is progressing timely and within its budget.

(b) The California State Auditor’s Office shall report, at a minimum, on or before January 10 of each year, on the FISCal system activities that the California State Auditor’s Office deems appropriate to monitor pursuant to this section in a manner consistent with Chapter 6.5 (commencing with Section 8543) of Division 1.

(c) This section shall not supersede or compromise the Department of Technology’s oversight authority and responsibilities with respect to the FISCal system.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)






ARTICLE 3 - Funding and Accounts

11870

The FISCal Internal Services Fund continues in existence in the State Treasury to pay the costs of development, implementation, operations, and maintenance of the FISCal System. All assets, liabilities, and surplus shall remain in the FISCal Internal Services Fund. The Department of Finance shall make the final determination of the budgetary and accounting transactions that are required to carry out this section. Accounts and subaccounts may be created within the FISCal Internal Services Fund as needed. Moneys in the FISCal Internal Services Fund, and its accounts and subaccounts, are available for cashflow borrowing by the General Fund pursuant to Section 16310.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)



11872

(a) The FISCal Consolidated Payment Fund is created in the State Treasury for the purpose of allowing the Controller to issue consolidated payments, excluding payroll, to any payee, of costs that are chargeable to appropriations made from other funds in the State Treasury, thereby allowing for efficient processing through the FISCal system of payments.

(b) The amounts to be disbursed from the FISCal Consolidated Payment Fund shall be transferred by the Controller, from the funds and appropriations otherwise chargeable therewith, to the FISCal Consolidated Payment Fund prior to the time of disbursement. All amounts in the FISCal Consolidated Payment Fund that are derived from abatements, refunds of amounts disbursed, returned warrants, or the cancellation of warrants issued from the FISCal Consolidated Payment Fund shall be returned by the Controller to the funds and appropriations from which the amounts were originally transferred.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)



11874

(a) The office, subject to the approval of the Department of Finance, shall establish and assess fees and a payment schedule for state departments and agencies to use or interface with the FISCal system. The fees shall recover the costs of the FISCal system, including, but not limited to, the ongoing maintenance and operation costs of the FISCal system and shall be deposited in the FISCal Internal Services Fund. The fees shall be based on an interim cost allocation plan until statistically valid usage data is available.

(b) The office shall submit the cost allocation plan, including the methodology used to develop fees, to the Department of Finance during the state’s annual budget development processes for review and approval. The office shall submit any proposed changes in fees or methodology to the Department of Finance concurrently with budget requests.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)






ARTICLE 4 - Background Check Program

11880

(a) The office and the FISCal Service Center shall require fingerprint images and associated information from any employee, prospective employee, contractor, subcontractor, volunteer, vendor, and partner agency employee assigned to either the office or the FISCal Service Center whose duties include, or would include, having access to confidential or sensitive information or data on the network or computing infrastructure.

(b) The fingerprint images and associated information described in subdivision (a) shall be furnished to the Department of Justice for the purpose of obtaining information as to the existence and nature of any of the following:

(1) A record of state or federal convictions and the existence and nature of state or federal arrests for which the person is free on bail or on his or her own recognizance pending trial or appeal.

(2) Being convicted of, or pleading nolo contendere to, a crime, or having committed an act involving dishonesty, fraud, or deceit, if the crime or act is substantially related to the qualifications, functions, or duties of the person in accordance with this provision.

(3) Any conviction or arrest, for which the person is free on bail or on his or her own recognizance pending trial or appeal, with a reasonable nexus to the information or data to which the person shall have access.

(c) Requests for federal criminal offender record information received by the Department of Justice pursuant to this section shall be forwarded to the Federal Bureau of Investigation by the Department of Justice.

(d) The Department of Justice shall respond to the Chief of Human Resources of the office or the FISCal Service Center with information as provided under subdivision (p) of Section 11105 of the Penal Code.

(e) The Chief of Human Resources of the office or the FISCal Service Center shall request subsequent arrest notifications from the Department of Justice as provided under Section 11105.2 of the Penal Code.

(f) The Department of Justice may assess a fee sufficient to cover the processing costs required under this section, as authorized pursuant to subdivision (e) of Section 11105 of the Penal Code.

(g) Persons described in subdivision (a) may be rejected if it is determined they meet the criteria described in paragraph (2) or (3) of subdivision (b). If a person is rejected, the individual shall receive a copy of the response record from the Chief of Human Resources of the office or the FISCal Service Center.

(h) The Chief of Human Resources of the office or the FISCal Service Center shall follow a written appeal process for an individual described in subdivision (a) who is determined ineligible for employment because of his or her Department of Justice or Federal Bureau of Investigation criminal offender record.

(i) When considering the background information received pursuant to this section, the Chief of Human Resources of the office or the FISCal Service Center shall take under consideration any evidence of rehabilitation, including, but not limited to, participation in treatment programs and age and specifics of the offense.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)






ARTICLE 5 - FISCal Service Center

11890

There is in state government the FISCal Service Center.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)



11892

(a) Consistent with the FISCal Service Center Charter, the FISCal Service Center shall incrementally assume responsibility of the FISCal system functionality as portions of the FISCal system are implemented and accepted.

(b) The FISCal Service Center shall provide the administrative functions for the FISCal system, including those functions of the office, during its existence.

(c) The office and the FISCal Service Center shall exist concurrently during the phased implementation of the FISCal system. Upon full implementation and final acceptance of the FISCal system, the FISCal Service Center shall perform all maintenance and operation of the FISCal system.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)



11894

The FISCal Executive Partner shall have appointment power for both the office and the FISCal Service Center and shall oversee the day-to-day functions of both the office and the FISCal Service Center. The FISCal Executive Partner shall identify and transfer staff from the office to the FISCal Service Center to further performance of the duties specified in Section 11892, in accordance with Section 19050.9.

(Added by Stats. 2014, Ch. 28, Sec. 9. Effective June 20, 2014.)












PART 2 - CONSTITUTIONAL OFFICERS

CHAPTER 1 - Governor

ARTICLE 1 - General

12001

The Governor may appoint and fix the salaries of such assistants and other personnel as he deems necessary for his office. No salary fixed under this section shall exceed the annual salary paid state officers pursuant to Section 11552, except the salary of the Executive Secretary to the Governor shall not exceed the annual salary paid state officers pursuant to Section 11550.

(Amended by Stats. 1972, Ch. 1419.)



12001.5

The Governor shall appoint a person to represent the state in Washington, D.C. to identify revenue sources available to the state in connection with the closure and conversion of military bases in the state. The representative shall be appointed or selected by, and report to, the Governor or a member of the Governor’s cabinet, as decided by the Governor.

(Added by Stats. 1993, 1st Ex. Sess., Ch. 3, Sec. 1. Effective September 27, 1993. Inoperative, by Sec. 4 of Ch. 3, upon determination by the Governor that a representative is no longer needed.)



12001.7

The person appointed by the Governor pursuant to Section 12001.5 shall furnish the Secretary of the Senate and the Chief Clerk of the Assembly an annual report of his or her activities related to the appointed position.

(Added by Stats. 1993, 1st Ex. Sess., Ch. 3, Sec. 2. Effective September 27, 1993.)



12002

Every law of this State relating to the powers and duties of the Governor and to acts and duties to be performed by others toward him extends to the person performing for the time being the duties of Governor.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 2 - Powers and Duties

12010

The Governor shall supervise the official conduct of all executive and ministerial officers.

(Added by Stats. 1945, Ch. 111.)



12010.5

Notwithstanding any other provision of statutory law, the Governor shall determine the distribution in the executive agencies of deputies or employees selected pursuant to subdivision (g) of Section 4 of Article VII of the California Constitution by civil-service-exempt officers appointed by the Governor pursuant to subdivision (f) of Section 4 of Article VII of the California Constitution, except deputies or employees subject to the consent or confirmation of the Senate.

(Added by Stats. 1982, Ch. 1216, Sec. 1.)



12010.6

(a) The purpose of this section is to increase the Governor’s managerial flexibility without increasing costs. It is the intent of the Legislature that positions designated as exempt from civil service by this section shall be filled by a Governor’s appointment only after they are vacated by civil service employees.

(b) The Governor may designate as exempt from civil service positions in the executive agencies over which he has line responsibility and which have civil-service-exempt officers and employees appointed pursuant to subdivision (f) or (g) of Section 4 of Article VII of the California Constitution; provided that the designations shall be limited to positions covered by these subdivisions and shall not cause the total number of positions exempted under these subdivisions to exceed one-half of 1 percent of the number of full-time equivalent positions in these agencies collectively.

(c) The Governor may appoint a person to a position designated as exempt from civil service pursuant to this section only after the position is no longer held by a civil service employee.

(d) Positions designated by the Governor as exempt from civil service pursuant to this section shall be limited to those designated as managerial positions under Section 3513 by the Department of Human Resources.

(e) The authority to designate positions as exempt from civil service shall not result in the displacement of civil service employees and shall not result in hiring additional employees into positions not authorized in the Budget Act.

(f) The Department of Human Resources shall report to the Joint Legislative Audit Committee by January 31 of each year the current percentage of civil-service-exempt officers and employees in state service.

(Amended by Stats. 2012, Ch. 665, Sec. 48. Effective January 1, 2013.)



12011

The Governor shall see that all offices are filled and their duties performed. If default occurs, he shall apply such remedy as the law allows. If the remedy is imperfect, he shall so advise the Legislature at its next session.

(Added by Stats. 1945, Ch. 111.)



12011.5

(a) In the event of a vacancy in a judicial office to be filled by appointment of the Governor, or in the event that a declaration of candidacy is not filed by a judge and the Governor is required under subdivision (d) of Section 16 of Article VI of the California Constitution to nominate a candidate, the Governor shall first submit to a designated agency of the State Bar of California the names of all potential appointees or nominees for the judicial office for evaluation of their judicial qualifications.

(b) The membership of the designated agency of the State Bar responsible for evaluation of judicial candidates shall consist of attorney members and public members with the ratio of public members to attorney members determined, to the extent practical, by the ratio established in Section 6013.5 of the Business and Professions Code. It is the intent of this subdivision that the designated agency of the State Bar responsible for evaluation of judicial candidates shall be broadly representative of the ethnic, gender, and racial diversity of the population of California and composed in accordance with Sections 11140 and 11141. The further intent of this subdivision is to establish a selection process for membership on the designated agency of the State Bar responsible for evaluation of judicial candidates under which no member of that agency shall provide inappropriate, multiple representation for purposes of this subdivision. Each member of the designated agency of the State Bar responsible for evaluation of judicial candidates shall complete a minimum of 60 minutes of training in the areas of fairness and bias in the judicial appointments process at an orientation for new members. If the member serves more than one term, the member shall complete an additional 60 minutes of that training during the member’s service on the designated agency of the State Bar responsible for evaluation of judicial candidates.

(c) Upon receipt from the Governor of the names of candidates for judicial office and their completed personal data questionnaires, the State Bar shall use appropriate confidential procedures to evaluate and determine the qualifications of each candidate with regard to his or her ability to discharge the judicial duties of the office to which the appointment or nomination shall be made. Within 90 days of submission by the Governor of the name of a potential appointee for judicial office, the State Bar shall report, in confidence, to the Governor its recommendation whether the candidate is exceptionally well qualified, well qualified, qualified, or not qualified and the reasons therefor, and may report, in confidence, other information as the State Bar deems pertinent to the qualifications of the candidate.

(d) In determining the qualifications of a candidate for judicial office, the State Bar shall consider, among other appropriate factors, his or her industry, judicial temperament, honesty, objectivity, community respect, integrity, health, ability, and legal experience. The State Bar shall consider legal experience broadly, including, but not limited to, litigation and nonlitigation experience, legal work for a business or nonprofit entity, experience as a law professor or other academic position, legal work in any of the three branches of government, and legal work in dispute resolution.

(e) The State Bar shall establish and promulgate rules and procedures regarding the investigation of the qualifications of candidates for judicial office by the designated agency. These rules and procedures shall establish appropriate, confidential methods for disclosing to the candidate the subject matter of substantial and credible adverse allegations received regarding the candidate’s health, physical or mental condition, or moral turpitude that, unless rebutted, would be determinative of the candidate’s unsuitability for judicial office. No provision of this section shall be construed as requiring that a rule or procedure be adopted that permits the disclosure to the candidate of information from which the candidate may infer the source, and no information shall either be disclosed to the candidate nor be obtainable by any process that would jeopardize the confidentiality of communications from persons whose opinion has been sought on the candidate’s qualifications.

(f) All communications, written, verbal, or otherwise, of and to the Governor, the Governor’s authorized agents or employees, including, but not limited to, the Governor’s Legal Affairs Secretary and Appointments Secretary, or of and to the State Bar in furtherance of the purposes of this section are absolutely privileged from disclosure and confidential, and any communication made in the discretion of the Governor or the State Bar with a candidate or person providing information in furtherance of the purposes of this section shall not constitute a waiver of the privilege or a breach of confidentiality.

(g) If the Governor has appointed a person to a trial court who has been found not qualified by the designated agency, the State Bar may make public this fact after due notice to the appointee of its intention to do so, but that notice or disclosure shall not constitute a waiver of privilege or breach of confidentiality with respect to communications of or to the State Bar concerning the qualifications of the appointee.

(h) If the Governor has nominated or appointed a person to the Supreme Court or court of appeal in accordance with subdivision (d) of Section 16 of Article VI of the California Constitution, the Commission on Judicial Appointments may invite, or the State Bar’s governing board or its designated agency may submit to the commission, its recommendation, and the reasons therefor, but that disclosure shall not constitute a waiver of privilege or breach of confidentiality with respect to communications of or to the State Bar concerning the qualifications of the nominee or appointee.

(i) A person or entity shall not be liable for an injury caused by an act or failure to act, be it negligent, intentional, discretionary, or otherwise, in the furtherance of the purposes of this section, including, but not limited to, providing or receiving information, making recommendations, and giving reasons therefor. As used in this section, the term “State Bar” means its governing board and members thereof, the designated agency of the State Bar and members thereof, and employees and agents of the State Bar.

(j) At any time prior to the receipt of the report from the State Bar specified in subdivision (c) the Governor may withdraw the name of a person submitted to the State Bar for evaluation pursuant to this section.

(k) A candidate for judicial office shall not be appointed until the State Bar has reported to the Governor pursuant to this section, or until 90 days have elapsed after submission of the candidate’s name to the State Bar, whichever occurs earlier. The requirement of this subdivision shall not apply to a vacancy in judicial office occurring within the 90 days preceding the expiration of the Governor’s term of office, provided, however, that with respect to those vacancies and with respect to nominations pursuant to subdivision (d) of Section 16 of Article VI of the California Constitution, the Governor shall be required to submit any candidate’s name to the State Bar in order to provide an opportunity, if time permits, to make an evaluation.

(l) Nothing in this section shall be construed as imposing an additional requirement for an appointment or nomination to judicial office, nor shall anything in this section be construed as adding additional qualifications for the office of a judge.

(m) The Board of Governors of the State Bar shall not conduct or participate in, or authorize a committee, agency, employee, or commission of the State Bar to conduct or participate in, an evaluation, review, or report on the qualifications, integrity, diligence, or judicial ability of any specific justice of a court provided for in Section 2 or 3 of Article VI of the California Constitution without prior review and statutory authorization by the Legislature, except an evaluation, review, or report on potential judicial appointees or nominees as authorized by this section.

The provisions of this subdivision shall not be construed to prohibit a member of the State Bar from conducting or participating in an evaluation, review, or report in his or her individual capacity.

(n) (1) Notwithstanding any other provision of this section, but subject to paragraph (2), on or before March 1 of each year for the prior calendar year, all of the following shall occur:

(A) The Governor shall collect and release, on an aggregate statewide basis, all of the following:

(i) Demographic data provided by all judicial applicants relative to ethnicity, race, disability, veteran status, gender, gender identity, and sexual orientation.

(ii) Demographic data relative to ethnicity, race, disability, veteran status, gender, gender identity, and sexual orientation as provided by all judicial applicants, both as to those judicial applicants who have been and those who have not been submitted to the State Bar for evaluation.

(iii) Demographic data relative to ethnicity, race, disability, veteran status, gender, gender identity, and sexual orientation of all judicial appointments or nominations as provided by the judicial appointee or nominee.

(B) The designated agency of the State Bar responsible for evaluation of judicial candidates shall collect and release both of the following on an aggregate statewide basis:

(i) Statewide demographic data provided by all judicial applicants reviewed relative to ethnicity, race, disability, veteran status, gender, gender identity, sexual orientation, and areas of legal practice and employment.

(ii) The statewide summary of the recommendations of the designated agency of the State Bar by ethnicity, race, disability, veteran status, gender, gender identity, sexual orientation, and areas of legal practice and employment.

(C) The Administrative Office of the Courts shall collect and release the demographic data provided by justices and judges described in Article VI of the California Constitution relative to ethnicity, race, disability, veteran status, gender, gender identity, and sexual orientation by specific jurisdiction.

(2) For purposes of subparagraph (A) of paragraph (1), in the year following a general election or recall election that will result in a new Governor taking office prior to March 1, the departing Governor shall provide all of the demographic data collected for the year by that Governor pursuant to this subdivision to the incoming Governor. The incoming Governor shall then be responsible for releasing the provided demographic data, and the demographic data collected by that incoming Governor, if any, prior to the March 1 deadline imposed pursuant to this subdivision.

(3) Demographic data disclosed or released pursuant to this subdivision shall disclose only aggregated statistical data and shall not identify any individual applicant, justice, or judge.

(4) The State Bar and the Administrative Office of the Courts shall use the following ethnic and racial categories: American Indian or Alaska Native, Asian, Black or African American, Hispanic or Latino, Native Hawaiian or other Pacific Islander, White, some other race, and more than one race, as those categories are defined by the United States Census Bureau for the 2010 Census for reporting purposes.

(5) Demographic data disclosed or released pursuant to this subdivision shall also indicate the percentage of respondents who declined to respond.

(6) For purposes of this subdivision, the collection of demographic data relative to disability and veteran status shall be required only for judicial applicants, candidates, appointees, nominees, justices, and judges who apply, or are reviewed, appointed, nominated, or elected, on or after January 1, 2014. The release of this demographic data shall begin in 2015.

(7) For purposes of this subdivision, the following terms have the following meanings:

(A) “Disability” includes mental disability and physical disability, as defined in subdivisions (j) and (m) of Section 12926.

(B) “Veteran status” has the same meaning as specified in Section 101(2) of Title 38 of the United States Code.

(o) The Governor and members of judicial selection advisory committees are encouraged to give particular consideration to candidates from diverse backgrounds and cultures reflecting the demographics of California, including candidates with demographic characteristics underrepresented among existing judges and justices.

(p) If any provision of this section other than a provision relating to or providing for confidentiality or privilege from disclosure of any communication or matter, or the application of the provision to any person or circumstances, is held invalid, the remainder of this section, to the extent it can be given effect, or the application of the provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby, and to this extent the provisions of this section are severable. If any other act of the Legislature conflicts with the provisions of this section, this section shall prevail.

(Amended by Stats. 2014, Ch. 71, Sec. 71. Effective January 1, 2015.)



12012

The Governor is the sole official organ of communication between the government of this State and the government of any other State or of the United States.

(Added by Stats. 1945, Ch. 111.)



12012.1

Whenever a treaty is in force providing for the transfer of offenders between the United States and a foreign country, the Governor or his designee is authorized to give the approval of the state to a transfer as provided in the treaty, upon the application of a person under the jurisdiction of the Department of Corrections, the Department of the Youth Authority, and the State Department of Health Services.

(Added by Stats. 1978, Ch. 472.)



12012.5

(a) The following tribal-state compacts entered in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 et seq. and 25 U.S.C. Sec. 2701 et seq.) are hereby ratified:

(1) The compact between the State of California and the Barona Band of Mission Indians, executed on August 12, 1998.

(2) The compact between the State of California and the Big Sandy Rancheria of Mono Indians, executed on July 20, 1998.

(3) The compact between the State of California and the Cher-Ae Heights Indian Community of Trinidad Rancheria, executed on July 13, 1998.

(4) The compact between the State of California and the Jackson Rancheria Band of Miwuk Indians, executed on July 13, 1998.

(5) The compact between the State of California and the Mooretown Rancheria of Concow/Maidu Indians, executed on July 13, 1998.

(6) The compact between the State of California and the Pala Band of Mission Indians, as approved by the Secretary of the Interior on April 25, 1998.

(7) The compact between the State of California and the Redding Rancheria, executed on August 11, 1998.

(8) The compact between the State of California and the Rumsey Indian Rancheria of Wintun Indians of California, executed on July 13, 1998.

(9) The compact between the State of California and the Sycuan Band of Mission Indians, executed on August 12, 1998.

(10) The compact between the State of California and the Table Mountain Rancheria, executed on July 13, 1998.

(11) The compact between the State of California and the Viejas Band of Kumeyaay Indians, executed on or about August 17, 1998.

The terms of each compact apply only to the State of California and the tribe that has signed it, and the terms of these compacts do not bind any tribe that is not a signatory to any of the compacts.

(b) Any other compact entered into between the State of California and any other federally recognized Indian tribe which is executed after August 24, 1998, is hereby ratified if (1) the compact is identical in all material respects to any of the compacts ratified pursuant to subdivision (a), and (2) the compact is not rejected by each house of the Legislature, two-thirds of the membership thereof concurring, within 30 days of the date of the submission of the compact to the Legislature by the Governor. However, if the 30-day period ends during a joint recess of the Legislature, the period shall be extended until the fifteenth day following the day on which the Legislature reconvenes. A compact will be deemed to be materially identical to a compact ratified pursuant to subdivision (a) if the Governor certifies that it is materially identical at the time he or she submits it to the Legislature.

(c) The Legislature acknowledges the right of federally recognized tribes to exercise their sovereignty to negotiate and enter into compacts with the state that are materially different from the compacts ratified pursuant to subdivision (a). These compacts shall be ratified upon approval of each house of the Legislature, a majority of the membership thereof concurring.

(d) The Governor is the designated state officer responsible for negotiating and executing, on behalf of the state, tribal-state gaming compacts with federally recognized Indian tribes in the State of California pursuant to the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 et seq. and 25 U.S.C. Sec. 2701 et seq.) for the purpose of authorizing class III gaming, as defined in that act, on Indian lands. Nothing in this section shall be construed to deny the existence of the Governor’s authority to have negotiated and executed tribal-state compacts prior to the effective date of this section.

(e) The Governor is authorized to waive the state’s immunity to suit in federal court in connection with any compact negotiated with an Indian tribe or any action brought by an Indian tribe under the Indian Gaming Regulatory Act (18 U.S.C. Sec. 1166 et seq. and 25 U.S.C. Sec. 2701 et seq.).

(f) In deference to tribal sovereignty, the execution of, and compliance with the terms of, any compact specified under subdivision (a) or (b) shall not be deemed to constitute a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(g) Nothing in this section shall be interpreted to authorize the unilateral imposition of a statewide limit on the number of lottery devices or of any allocation system for lottery devices on any Indian tribe that has not entered into a compact that provides for such a limit or allocation system. Each tribe may negotiate separately with the state over these matters on a government-to-government basis.

(Added by Stats. 1998, Ch. 409, Sec. 1. Approved at the March 7, 2000, election by adoption of referendum Proposition 29.)



12012.25

(a) The following tribal-state gaming compacts entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) are hereby ratified:

(1) The compact between the State of California and the Alturas Rancheria, executed on September 10, 1999.

(2) The compact between the State of California and the Barona Band of Mission Indians, executed on September 10, 1999.

(3) The compact between the State of California and the Big Sandy Rancheria Band of Mono Indians, executed on September 10, 1999.

(4) The compact between the State of California and the Big Valley Rancheria, executed on September 10, 1999.

(5) The compact between the State of California and the Bishop Paiute Tribe, executed on September 10, 1999.

(6) The compact between the State of California and the Blue Lake Rancheria, executed on September 10, 1999.

(7) The compact between the State of California and the Buena Vista Band of Me-wuk Indians, executed on September 10, 1999.

(8) The compact between the State of California and the Cabazon Band of Mission Indians, executed on September 10, 1999.

(9) The compact between the State of California and the Cahto Tribe of Laytonville, executed on September 10, 1999.

(10) The compact between the State of California and the Cahuilla Band of Mission Indians, executed on September 10, 1999.

(11) The compact between the State of California and the Campo Band of Mission Indians, executed on September 10, 1999.

(12) The compact between the State of California and the Chemehuevi Indian Tribe, executed on September 10, 1999.

(13) The compact between the State of California and the Chicken Ranch Rancheria, executed on September 10, 1999.

(14) The compact between the State of California and the Coast Indian Community of the Resighini Rancheria, executed on September 10, 1999.

(15) The compact between the State of California and the Colusa Indian Community, executed on September 10, 1999.

(16) The compact between the State of California and the Dry Creek Rancheria Band of Pomo Indians, executed on September 10, 1999.

(17) The compact between the State of California and the Elk Valley Rancheria, executed on September 10, 1999.

(18) The compact between the State of California and the Ewiiaapaayp Band of Kumeyaay, executed on September 10, 1999.

(19) The compact between the State of California and the Hoopa Valley Tribe, executed on September 10, 1999.

(20) The compact between the State of California and the Hopland Band of Pomo Indians, executed on September 10, 1999.

(21) The compact between the State of California and the Jackson Band of Mi-Wuk Indians, executed on September 10, 1999.

(22) The compact between the State of California and the Jamul Indian Reservation, executed on September 10, 1999.

(23) The compact between the State of California and the La Jolla Indian Reservation, executed on September 10, 1999.

(24) The compact between the State of California and the Manzanita Tribe of Kumeyaay Indians, executed on September 10, 1999.

(25) The compact between the State of California and the Mesa Grande Band of Mission Indians, executed on September 10, 1999.

(26) The compact between the State of California and the Middletown Rancheria Band of Pomo Indians, executed on September 10, 1999.

(27) The compact between the State of California and the Morongo Band of Mission Indians, executed on September 10, 1999.

(28) The compact between the State of California and the Mooretown Rancheria Concow Maidu Tribe, executed on September 10, 1999.

(29) The compact between the State of California and the Pala Band of Mission Indians, executed on September 10, 1999.

(30) The compact between the State of California and the Paskenta Band of Nomlaki Indians, executed on September 10, 1999.

(31) The compact between the State of California and the Pechanga Band of Luiseno Indians, executed on September 10, 1999.

(32) The compact between the State of California and the Picayune Rancheria of Chukchansi Indians, executed on September 10, 1999.

(33) The compact between the State of California and the Quechan Nation, executed on September 10, 1999.

(34) The compact between the State of California and the Redding Rancheria, executed on September 10, 1999.

(35) The compact between the State of California and the Rincon, San Luiseno Band of Mission Indians, executed on September 10, 1999.

(36) The compact between the State of California and the Rumsey Band of Wintun Indians, executed on September 10, 1999.

(37) The compact between the State of California and the Robinson Rancheria Band of Pomo Indians, executed on September 10, 1999.

(38) The compact between the State of California and the Rohnerville Rancheria, executed on September 10, 1999.

(39) The compact between the State of California and the San Manuel Band of Mission Indians, executed on September 10, 1999.

(40) The compact between the State of California and the San Pasqual Band of Mission Indians, executed on September 10, 1999.

(41) The compact between the State of California and the Santa Rosa Rancheria Tachi Tribe, executed on September 10, 1999.

(42) The compact between the State of California and the Santa Ynez Band of Chumash Indians, executed on September 10, 1999.

(43) The compact between the State of California and the Sherwood Valley Rancheria Band of Pomo Indians, executed on September 10, 1999.

(44) The compact between the State of California and the Shingle Springs Band of Miwok Indians, executed on September 10, 1999.

(45) The compact between the State of California and the Smith River Rancheria, executed on September 10, 1999.

(46) The compact between the State of California and the Soboba Band of Mission Indians, executed on September 10, 1999.

(47) The compact between the State of California and the Susanville Indian Rancheria, executed on September 10, 1999.

(48) The compact between the State of California and the Sycuan Band of Kumeyaay Indians, executed on September 10, 1999.

(49) The compact between the State of California and the Table Mountain Rancheria, executed on September 10, 1999.

(50) The compact between the State of California and the Trinidad Rancheria, executed on September 10, 1999.

(51) The compact between the State of California and the Tule River Indian Tribe, executed on September 10, 1999.

(52) The compact between the State of California and the Tuolumne Band of Me-wuk Indians, executed on September 10, 1999.

(53) The compact between the State of California and the Twenty Nine Palms Band of Mission Indians, executed on September 10, 1999.

(54) The compact between the State of California and the Tyme Maidu Tribe, Berry Creek Rancheria, executed on September 10, 1999.

(55) The compact between the State of California and the United Auburn Indian Community, executed on September 10, 1999.

(56) The compact between the State of California and the Viejas Band of Kumeyaay Indians, executed on September 10, 1999.

(57) The compact between the State of California and the Coyote Valley Band of Pomo Indians, executed on September 10, 1999.

(b) Any other tribal-state gaming compact entered into between the State of California and a federally recognized Indian tribe which is executed after September 10, 1999, is hereby ratified if both of the following are true:

(1) The compact is identical is all material respects to any of the compacts expressly ratified pursuant to subdivision (a). A compact shall be deemed to be materially identified to a compact ratified pursuant to subdivision (a) if the Governor certifies it is materially identical at the time he or she submits it to the Legislature.

(2) The compact is not rejected by each house of the Legislature, two-thirds of the membership thereof concurring, within 30 days of the date of the submission of the compact to the Legislature by the Governor. However, if the 30-day period ends during a joint recess of the Legislature, the period shall be extended until the fifteenth day following the day on which the Legislature reconvenes.

(c) The Legislature acknowledges the right of federally recognized Indian tribes to exercise their sovereignty to negotiate and enter into tribal-state gaming compacts that are materially different from the compacts ratified pursuant to subdivision (a). These compacts shall be ratified by a statute approved by each house of the Legislature, a majority of the members thereof concurring, and signed by the Governor, unless the statute contains implementing or other provisions requiring a supermajority vote, in which case the statute shall be approved in the manner required by the Constitution.

(d) The Governor is the designated state officer responsible for negotiating and executing, on behalf of the state, tribal-state gaming compacts with federally recognized Indian tribes located within the State of California pursuant to the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) for the purpose of authorizing class III gaming, as defined in that act, on Indian lands within this state. Nothing in this section shall be construed to deny the existence of the Governor’s authority to have negotiated and executed tribal-state gaming compacts prior to the effective date of this section.

(e) Following completion of negotiations conducted pursuant to subdivision (b) or (c), the Governor shall submit a copy of any executed tribal-state compact to both houses of the Legislature for ratification, and shall submit a copy of the executed compact to the Secretary of State for purposes of subdivision (f).

(f) Upon receipt of a statute ratifying a tribal-state compact negotiated and executed pursuant to subdivision (c), or upon the expiration of the review period described in subdivision (b), the Secretary of State shall forward a copy of the executed compact and the ratifying statute, if applicable, to the Secretary of the Interior for his or her review and approval, in accordance with paragraph (8) of subsection (d) of Section 2710 of Title 25 of the United States Code.

(g) In deference to tribal sovereignty, neither the execution of a tribal-state gaming compact nor the on-reservation impacts of compliance with the terms of a tribal-state gaming compact shall be deemed to constitute a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Added by Stats. 1999, Ch. 874, Sec. 1. Effective January 1, 2000.)



12012.30

The tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Torres-Martinez Desert Cahuilla Indians, executed on August 12, 2003, is hereby ratified.

(Amended by Stats. 2004, Ch. 183, Sec. 142. Effective January 1, 2005.)



12012.35

(a) The tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the La Posta Band of Diegueño Mission Indians of the La Posta Indian Reservation, California, executed on September 9, 2003, is hereby ratified.

(b) The tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Santa Ysabel Band of Diegueño Mission Indians of the Santa Ysabel Reservation, California, executed on September 8, 2003, is hereby ratified.

(Added by Stats. 2003, Ch. 790, Sec. 1. Effective January 1, 2004.)



12012.40

(a) The following amendments to tribal-state gaming compacts entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) are hereby ratified:

(1) The amendment of the compact between the State of California and the Pala Band of Mission Indians, executed on June 21, 2004.

(2) The amendment of the compact between the State of California and the Pauma Band of Luiseno Mission Indians of the Pauma and Yuima Reservation, executed on June 21, 2004.

(3) The amendment of the compact between the State of California and the Rumsey Band of Wintun Indians, executed on June 21, 2004.

(4) The amendment of the compact between the State of California and the United Auburn Indian Community, executed on June 21, 2004.

(5) The amendment of the compact between the State of California and the Viejas Band of Kumeyaay Indians, executed on June 21, 2004.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment of tribal-state gaming compact ratified by this section.

(B) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, an amended tribal-state gaming compact ratified by this section.

(C) The on-reservation impacts of compliance with the terms of an amended tribal-state gaming compact ratified by this section.

(D) The sale of compact assets as defined in subdivision (a) of Section 63048.6 or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or a city and county from the requirements of the California Environmental Quality Act.

(Added by Stats. 2004, Ch. 91, Sec. 3. Effective July 1, 2004.)



12012.45

(a) The following tribal-state gaming compacts and amendments of tribal-state gaming compacts entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) are hereby ratified:

(1) The amendment of the compact between the State of California and the Buena Vista Rancheria of Me-Wuk Indians, executed on August 23, 2004.

(2) The compact between the State of California and the Fort Mojave Indian Tribe, executed on August 23, 2004.

(3) The compact between the State of California and the Coyote Valley Band of Pomo Indians, executed on August 23, 2004.

(4) The amendment to the compact between the State of California and the Ewiiaapaayp Band of Kumeyaay Indians, executed on August 23, 2004.

(5) The amendment to the compact between the State of California and the Quechan Tribe of the Fort Yuma Indian Reservation, executed on June 26, 2006.

(b) The terms of each compact apply only to the State of California and the tribe that has signed it, and the terms of these compacts do not bind any tribe that is not a signatory to any of the compacts. The Legislature acknowledges the right of federally recognized tribes to exercise their sovereignty to negotiate and enter into compacts with the state that are materially different from the compacts ratified pursuant to subdivision (a).

(c) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment of a tribal-state gaming compact ratified by this section.

(B) The execution of a tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, a tribal-state gaming compact or an amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the California Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, a tribal-state gaming compact or an amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of a tribal-state gaming compact or an amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, a city and county, or the California Department of Transportation from the requirements of the California Environmental Quality Act.

(d) Revenue contributions made to the state by tribes pursuant to the tribal-state gaming compacts and amendments of tribal-state gaming compacts ratified by this section shall be deposited in the General Fund.

(Amended by Stats. 2006, Ch. 527, Sec. 1. Effective January 1, 2007.)



12012.46

(a) The amendment to the tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Agua Caliente Band of Cahuilla Indians, executed on August 8, 2006, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the amended tribal-state gaming compact ratified by this section.

(B) The execution of the amended tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the California Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the California Department of Transportation, from the requirements of the California Environmental Quality Act.

(c) Revenue contributions made to the state by tribes pursuant to the amended tribal-state gaming compact ratified by this section shall be deposited in the General Fund.

(Added by Stats. 2007, Ch. 41, Sec. 1. Approved at the February 5, 2008, election by adoption of referendum Proposition 97.)



12012.465

The memorandum of agreement entered into between the State of California and the Agua Caliente Band of Cahuilla Indians, executed on June 27, 2007, is hereby approved.

(Added by Stats. 2007, Ch. 42, Sec. 1. Effective January 1, 2008.)



12012.47

(a) The amendment to the tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the San Manuel Band of Mission Indians, executed on August 28, 2006, is hereby ratified.

(b) The terms of the amended compact ratified by this section shall apply only to the State of California and the tribe that has signed it, and shall not bind any tribe that is not a signatory to the amended compact. The Legislature acknowledges the right of federally recognized tribes to exercise their sovereignty to negotiate and enter into compacts with the state that are materially different from the amended compact ratified pursuant to subdivision (a).

(c) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the amended tribal-state gaming compact ratified by this section.

(B) The execution of the amended tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the California Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the California Department of Transportation, from the requirements of the California Environmental Quality Act.

(d) Revenue contributions made to the state by tribes pursuant to the amended tribal-state gaming compact ratified by this section shall be deposited in the General Fund, or as otherwise provided in the amended compact.

(Added by Stats. 2007, Ch. 226, Sec. 1. Effective January 1, 2008.)



12012.475

The letter of agreement entered into between the State of California and the San Manuel Band of Mission Indians, executed on September 5, 2007, is hereby approved.

(Added by Stats. 2007, Ch. 227, Sec. 1. Effective January 1, 2008.)



12012.48

(a) The amendment to the tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Morongo Band of Mission Indians, executed on August 29, 2006, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the amended tribal-state gaming compact ratified by this section.

(B) The execution of the amended tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the California Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the California Department of Transportation, from the requirements of the California Environmental Quality Act.

(c) Revenue contributions made to the state by tribes pursuant to the amended tribal-state gaming compact ratified by this section shall be deposited in the General Fund.

(Added by Stats. 2007, Ch. 38, Sec. 1. Approved at the February 5, 2008, election by adoption of referendum Proposition 95.)



12012.485

The memorandum of agreement entered into between the State of California and the Morongo Band of Mission Indians, executed on June 27, 2007, is hereby approved.

(Added by Stats. 2007, Ch. 42, Sec. 2. Effective January 1, 2008.)



12012.49

(a) The amendment to the tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Pechanga Band of Luiseño Mission Indians, executed on August 28, 2006, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the amended tribal-state gaming compact ratified by this section.

(B) The execution of the amended tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the California Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the California Department of Transportation, from the requirements of the California Environmental Quality Act.

(c) Revenue contributions made to the state by the tribe pursuant to the amended tribal-state gaming compact ratified by this section shall be deposited in the General Fund.

(Added by Stats. 2007, Ch. 40, Sec. 1. Approved at the February 5, 2008, election by adoption of referendum Proposition 94.)



12012.495

The memorandum of agreement entered into between the State of California and the Pechanga Band of Luiseño Indians, executed on June 27, 2007, is hereby approved.

(Added by Stats. 2007, Ch. 42, Sec. 3. Effective January 1, 2008.)



12012.51

(a) The amendment to the tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Sycuan Band of the Kumeyaay Nation, executed on August 30, 2006, is hereby ratified.

(b) The terms of the amended compact ratified by this section shall apply only to the State of California and the tribe that has signed it, and shall not bind any tribe that is not a signatory to the amended compact. The Legislature acknowledges the right of federally recognized tribes to exercise their sovereignty to negotiate and enter into compacts with the state that are materially different from the amended compact ratified pursuant to subdivision (a).

(c) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the amended tribal-state gaming compact ratified by this section.

(B) The execution of the amended tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the California Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the California Department of Transportation, from the requirements of the California Environmental Quality Act.

(d) Revenue contributions made to the state by the tribe pursuant to the amended tribal-state gaming compact ratified by this section shall be deposited in the General Fund, or as otherwise provided in the amended compact.

(Added by Stats. 2007, Ch. 39, Sec. 1. Approved at the February 5, 2008, election by adoption of referendum Proposition 96.)



12012.515

The memorandum of agreement entered into between the State of California and the Sycuan Band of the Kumeyaay Nation, executed on June 27, 2007, is hereby approved.

(Added by Stats. 2007, Ch. 42, Sec. 4. Effective January 1, 2008.)



12012.52

(a) The tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Yurok Tribe of the Yurok Reservation, executed on August 29, 2006, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment of the tribal-state gaming compact ratified by this section.

(B) The execution of the tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the California Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the California Department of Transportation, from the requirements of the California Environmental Quality Act.

(c) Revenue contributions made to the state by the tribe pursuant to the tribal-state gaming compact ratified by this section shall be deposited in the General Fund.

(Added by Stats. 2007, Ch. 37, Sec. 1. Effective January 1, 2008.)



12012.53

(a) The amendment to the tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Shingle Springs Band of Miwok Indians, executed on June 30, 2008, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the amended tribal-state gaming compact ratified by this section.

(B) The execution of the amended tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the California Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the California Department of Transportation, from the requirements of the California Environmental Quality Act.

(c) Revenue contributions made to the state by the tribe pursuant to the tribal-state gaming compact ratified by this section shall be deposited in the General Fund, except as otherwise provided by the amended compact or by a statute directing that a portion of the revenue contributions be deposited in a special fund.

(Added by Stats. 2008, Ch. 334, Sec. 2. Effective September 26, 2008.)



12012.54

(a) The tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Habematolel Pomo of Upper Lake, executed on March 17, 2011, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the tribal-state gaming compact ratified by this section.

(B) The execution of the tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the California Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the California Department of Transportation, from the requirements of the California Environmental Quality Act.

(Repealed and added by Stats. 2011, Ch. 27, Sec. 2. Effective June 13, 2011.)



12012.551

(a) The tribal-state gaming compact entered into in accordance with the Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Pinoleville Pomo Nation, executed on August 8, 2011, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the tribal-state gaming compact ratified by this section.

(B) The execution of the tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the Department of Transportation, from the requirements of the California Environmental Quality Act.

(Repealed and added by Stats. 2011, Ch. 412, Sec. 2. Effective October 2, 2011.)



12012.56

(a) The tribal-state gaming compact entered into in accordance with the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Federated Indians of Graton Rancheria, executed on March 27, 2012, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the tribal-state gaming compact ratified by this section.

(B) The execution of the tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the Department of Transportation, from the requirements of the California Environmental Quality Act.

(Added by Stats. 2012, Ch. 12, Sec. 1. Effective May 17, 2012.)



12012.57

(a) The amendment to the tribal-state gaming compact entered into in accordance with the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Coyote Valley Band of Pomo Indians, executed on July 25, 2012, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the amended tribal-state gaming compact ratified by this section.

(B) The execution of the amended tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, nothing in this subdivision shall be construed to exempt a city, county, or city and county, or the Department of Transportation, from the requirements of the California Environmental Quality Act.

(Added by Stats. 2012, Ch. 340, Sec. 1. Effective September 17, 2012.)



12012.58

(a) The amendment to the tribal-state gaming compact entered into in accordance with the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, incl., and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Shingle Springs Band of Miwok Indians, executed on November 15, 2012, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the amended tribal-state gaming compact ratified by this section.

(B) The execution of the amended tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided in this paragraph, this subdivision does not exempt a city, county, or city and county, or the Department of Transportation, from the requirements of the California Environmental Quality Act.

(Added by Stats. 2013, Ch. 6, Sec. 1. Effective May 30, 2013.)



12012.585

(a) The Shingle Springs Band of Miwok Indians Trust Fund is hereby created in the State Treasury as a special purpose trust fund for the receipt and deposit of revenue payments received by the state from the Shingle Springs Band of Miwok Indians pursuant to the terms of the amended tribal-state gaming compact ratified pursuant to Section 12012.58 and any trust fund agreement executed by the state and the tribe pursuant to that tribal-state gaming compact. The trust fund shall be administered by the California Gambling Control Commission.

(b) Notwithstanding Section 13340, there is continuously appropriated without regard to fiscal years, from the trust fund to the California Gambling Control Commission, the amount necessary for the specific purposes enumerated in the tribal-state gaming compact ratified pursuant to Section 12012.58 and any trust fund agreement executed by the state and the tribe pursuant to that tribal-state gaming compact, including, but not limited to, both of the following purposes:

(1) Governmental operations of the tribe, including, but not limited to, tribal administration, distributions, health care, education, and economic development.

(2) Reduction of the tribe’s existing debt related to its gaming facility, including, but not limited to, the payment of reasonable costs paid by the tribe or gaming operation in connection with refinancing or restructuring its debt load and any related litigation or administrative proceedings, including attorney’s fees.

(c) Funds expended from the trust fund shall be used exclusively for the purposes enumerated in the amended tribal-state gaming compact ratified pursuant to Section 12012.58 and any trust fund agreement executed by the state and the tribe pursuant to that tribal-state gaming compact.

(d) Funds deposited into the trust fund shall accrue interest at the rate earned by moneys invested in the Pooled Money Investment Account from the date of deposit until appropriated pursuant to subdivision (b).

(e) The trust fund shall terminate on January 1, 2016, or a later date if agreed to by the parties by written agreement. The state and the tribe may terminate the trust fund by written agreement at any earlier date if the parties determine that it has served its intended purpose.

(f) Any funds remaining in the trust fund at the time it is terminated shall revert to the tribe.

(g) The California Gambling Control Commission has no duties, responsibilities, or obligations related to the trust fund other than those expressly set forth in the amended tribal-state gaming compact ratified pursuant to Section 12012.58 and any trust fund agreement executed by the state and the tribe pursuant to that tribal-state gaming compact. Consistent with its duties pursuant to the Indian Gaming Revenue Sharing Trust Fund or any other similar fund, the California Gambling Control Commission is not a trustee subject to the duties and liabilities contained in the Probate Code, similar federal or state statutes, rules, or regulations, or under federal or state common law or equitable principles.

(Added by Stats. 2013, Ch. 6, Sec. 2. Effective May 30, 2013.)



12012.59

(a) (1) The tribal-state gaming compact entered into in accordance with the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, inclusive, and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the North Fork Rancheria Band of Mono Indians, executed on August 31, 2012, is hereby ratified.

(2) The tribal-state gaming compact entered into in accordance with the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, inclusive, and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Wiyot Tribe, executed on March 20, 2013, is hereby ratified.

(b) (1)   In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the tribal-state gaming compacts ratified by this section.

(B) The execution of the tribal-state gaming compacts ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compacts ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compacts ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the tribal-state gaming compacts ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, this subdivision does not exempt a city, county, or city and county, or the Department of Transportation, from the requirements of the California Environmental Quality Act.

(Added by Stats. 2013, Ch. 51, Sec. 1. The January 1, 2014, effective date was suspended pursuant to submission of a referendum petition. This section becomes effective if the referendum measure is approved at the November 4, 2014, election.)



12012.60

(a) The tribal-state gaming compact entered into in accordance with the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, inclusive, and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Fort Independence Indian Community of Paiute Indians, executed February 28, 2013, is hereby ratified.

(b) (1)   In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the tribal-state gaming compact ratified by this section.

(B) The execution of the tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, this subdivision does not exempt a city, county, or city and county, or the Department of Transportation, from the requirements of the California Environmental Quality Act.

(Added by Stats. 2013, Ch. 67, Sec. 1. Effective July 11, 2013.)



12012.61

(a) The tribal-state gaming compact entered into in accordance with the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, inclusive, and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Ramona Band of Cahuilla, executed on June 10, 2013, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the tribal-state gaming compact ratified by this section.

(B) The execution of the tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, this subdivision does not exempt a city, county, or city and county, or the Department of Transportation, from the requirements of the California Environmental Quality Act.

(Amended by Stats. 2014, Ch. 71, Sec. 72. Effective January 1, 2015.)



12012.62

(a) The tribal-state gaming compact entered into in accordance with the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, inclusive, and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Karuk Tribe, executed on December 4, 2013, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the tribal-state gaming compact ratified by this section.

(B) The execution of the tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided herein, this subdivision does not exempt a city, county, or city and county, or the Department of Transportation, from the requirements of the California Environmental Quality Act.

(Added by Stats. 2014, Ch. 300, Sec. 1. Effective August 29, 2014.)



12012.64

(a) The amendment to the tribal-state gaming compact entered into in accordance with the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Secs. 1166 to 1168, inclusive, and 25 U.S.C. Sec. 2701 et seq.) between the State of California and the Viejas Band of Kumeyaay Indians, executed on August 12, 2014, is hereby ratified.

(b) (1) In deference to tribal sovereignty, none of the following shall be deemed a project for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code):

(A) The execution of an amendment to the tribal-state gaming compact ratified by this section.

(B) The execution of the amended tribal-state gaming compact ratified by this section.

(C) The execution of an intergovernmental agreement between a tribe and a county or city government negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(D) The execution of an intergovernmental agreement between a tribe and the Department of Transportation negotiated pursuant to the express authority of, or as expressly referenced in, the amended tribal-state gaming compact ratified by this section.

(E) The on-reservation impacts of compliance with the terms of the amended tribal-state gaming compact ratified by this section.

(F) The sale of compact assets, as defined in subdivision (a) of Section 63048.6, or the creation of the special purpose trust established pursuant to Section 63048.65.

(2) Except as expressly provided in this section, this subdivision does not exempt a city, county, or city and county, or the Department of Transportation, from the requirements of the California Environmental Quality Act.

(Added by Stats. 2014, Ch. 314, Sec. 1. Effective September 9, 2014.)



12012.75

There is hereby created in the State Treasury a special fund called the “Indian Gaming Revenue Sharing Trust Fund” for the receipt and deposit of moneys derived from gaming device license fees that are paid into the fund pursuant to the terms of tribal-state gaming compacts for the purpose of making distributions to noncompact tribes. Moneys in the Indian Gaming Revenue Sharing Trust Fund shall be available to the California Gambling Control Commission, upon appropriation by the Legislature, for the purpose of making distributions to noncompact tribes, in accordance with distribution plans specified in tribal-state gaming compacts.

(Added by Stats. 1999, Ch. 874, Sec. 2. Effective January 1, 2000.)



12012.85

There is hereby created in the State Treasury a fund called the “Indian Gaming Special Distribution Fund” for the receipt and deposit of moneys received by the state from Indian tribes pursuant to the terms of tribal-state gaming compacts. These moneys shall be available for appropriation by the Legislature for the following purposes:

(a) Grants, including any administrative costs, for programs designed to address gambling addiction.

(b) Grants, including any administrative costs, for the support of state and local government agencies impacted by tribal government gaming.

(c) Compensation for regulatory costs incurred by the State Gaming Agency and the Department of Justice in connection with the implementation and administration of tribal-state gaming compacts.

(d) Payment of shortfalls that may occur in the Indian Gaming Revenue Sharing Trust Fund. This shall be the priority use of moneys in the Indian Gaming Special Distribution Fund.

(e) Disbursements for the purpose of implementing the terms of tribal labor relations ordinances promulgated in accordance with the terms of tribal-state gaming compacts ratified pursuant to Chapter 874 of the Statutes of 1999. No more than 10 percent of the funds appropriated in the Budget Act of 2000 for implementation of tribal labor relations ordinances promulgated in accordance with those compacts shall be expended in the selection of the Tribal Labor Panel. The Department of Human Resources shall consult with and seek input from the parties prior to any expenditure for purposes of selecting the Tribal Labor Panel. Other than the cost of selecting the Tribal Labor Panel, there shall be no further disbursements until the Tribal Labor Panel, which is selected by mutual agreement of the parties, is in place.

(f) Any other purpose specified by law.

(g) Priority for funding from the Indian Gaming Special Distribution Fund is in the following descending order:

(1) An appropriation to the Indian Gaming Revenue Sharing Trust Fund in an aggregate amount sufficient to make payments of any shortfalls that may occur in the Indian Gaming Revenue Sharing Trust Fund.

(2) An appropriation to the Office of Problem and Pathological Gambling within the State Department of Alcohol and Drug Programs for problem gambling prevention programs.

(3) The amount appropriated in the annual Budget Act for allocation between the Department of Justice and the California Gambling Control Commission for regulatory functions that directly relates to Indian gaming.

(4) An appropriation for the support of local government agencies impacted by tribal gaming.

(Amended by Stats. 2012, Ch. 665, Sec. 49. Effective January 1, 2013.)



12012.90

(a) (1) For each fiscal year commencing with the 2002–03 fiscal year to the 2004–05 fiscal year, inclusive, the California Gambling Control Commission shall determine the aggregate amount of shortfalls in payments that occurred in the Indian Gaming Revenue Sharing Trust Fund pursuant to Section 4.3.2.1 of the tribal-state gaming compacts ratified and in effect as provided in subdivision (f) of Section 19 of Article IV of the California Constitution as determined below:

(A) For each eligible recipient Indian tribe that received money for all four quarters of the fiscal year, the difference between one million one hundred thousand dollars ($1,100,000) and the actual amount paid to each eligible recipient Indian tribe during the fiscal year from the Indian Gaming Revenue Sharing Trust Fund.

(B) For each eligible recipient Indian tribe that received moneys for less than four quarters of the fiscal year, the difference between two hundred seventy-five thousand dollars ($275,000) for each quarter in the fiscal year that a recipient Indian tribe was eligible to receive moneys and the actual amount paid to each eligible recipient Indian tribe during the fiscal year from the Indian Gaming Revenue Sharing Trust Fund.

(2) For purposes of this section, “eligible recipient Indian tribe” means a noncompact tribe, as defined in Section 4.3.2(a)(i) of the tribal-state gaming compacts ratified and in effect as provided in subdivision (f) of Section 19 of Article IV of the California Constitution.

(b) The California Gambling Control Commission shall provide to the committee in the Senate and Assembly that considers the State Budget an estimate of the amount needed to backfill the Indian Gaming Revenue Sharing Trust Fund on or before the date of the May budget revision for each fiscal year.

(c) An eligible recipient Indian tribe may not receive an amount from the backfill appropriated following the estimate made pursuant to subdivision (b) that would give the eligible recipient Indian tribe an aggregate amount in excess of two hundred seventy-five thousand dollars ($275,000) per eligible quarter. Any funds transferred from the Indian Gaming Special Distribution Fund to the Indian Gaming Revenue Sharing Trust Fund that result in a surplus shall revert back to the Indian Gaming Special Distribution Fund following the authorization of the final payment of the fiscal year.

(d) Upon a transfer of moneys from the Indian Gaming Special Distribution Fund to the Indian Gaming Revenue Sharing Trust Fund and appropriation from the trust fund, the California Gambling Control Commission shall distribute the moneys without delay to eligible recipient Indian tribes for each quarter that a tribe was eligible to receive a distribution during the fiscal year immediately preceding.

(e) For each fiscal year commencing with the 2005–06 fiscal year, all of the following shall apply and subdivisions (b) to (d), inclusive, shall not apply:

(1) On or before the day of the May budget revision for each fiscal year, the California Gambling Control Commission shall determine the anticipated total amount of shortfalls in payment likely to occur in the Indian Gaming Revenue Sharing Trust Fund for the upcoming fiscal year, and shall provide to the committee in the Senate and Assembly that considers the State Budget an estimate of the amount needed to transfer from the Indian Gaming Special Distribution Fund to backfill the Indian Gaming Revenue Sharing Trust Fund for the next fiscal year. The anticipated total amount of shortfalls to be transferred from the Indian Gaming Special Distribution Fund to the Indian Gaming Revenue Sharing Trust Fund shall be determined by the California Gambling Control Commission as follows:

(A) The anticipated number of eligible recipient tribes that will be eligible to receive payments for the next fiscal year, multiplied by one million one hundred thousand dollars ($1,100,000), with that product reduced by the amount anticipated to be paid by the tribes directly into the Indian Gaming Revenue Sharing Trust Fund for the fiscal year.

(B) This amount shall be based upon actual payments received into the Indian Gaming Revenue Sharing Trust Fund the previous fiscal year, with adjustments made due to amendments to existing tribal-state compacts or newly executed tribal-state compacts with respect to payments to be made to the Indian Gaming Revenue Sharing Trust Fund.

(2) The Legislature shall transfer from the Indian Gaming Special Distribution Fund to the Indian Gaming Revenue Sharing Trust Fund an amount sufficient for each eligible recipient tribe to receive a total not to exceed two hundred seventy-five thousand dollars ($275,000) for each quarter in the upcoming fiscal year an eligible recipient tribe is eligible to receive moneys, for a total not to exceed one million one hundred thousand dollars ($1,100,000) for the entire fiscal year. The California Gambling Control Commission shall make quarterly payments from the Indian Gaming Revenue Sharing Trust Fund to each eligible recipient Indian tribe within 45 days of the end of each fiscal quarter.

(3) If the transfer of funds from the Indian Gaming Special Distribution Fund to the Indian Gaming Revenue Sharing Trust Fund results in a surplus, the funds shall remain in the Indian Gaming Revenue Sharing Trust Fund for disbursement in future years, and if necessary, adjustments shall be made to future distributions from the Indian Gaming Special Distribution Fund to the Revenue Sharing Trust Fund.

(4) In the event the amount appropriated for the fiscal year is insufficient to ensure each eligible recipient tribe receives the total of two hundred seventy-five thousand dollars ($275,000) for each fiscal quarter, the Department of Finance, after consultation with the California Gambling Control Commission, shall submit to the Legislature a request for a budget augmentation for the current fiscal year with an explanation as to the reason why the amount appropriated for the fiscal year was insufficient.

(5) At the end of each fiscal quarter, the California Gambling Control Commission’s Indian Gaming Revenue Sharing Trust Fund report shall include information that identifies each of the eligible recipient tribes eligible to receive a distribution for that fiscal quarter, the amount paid into the Indian Gaming Revenue Sharing Trust Fund by each of the tribes pursuant to the applicable sections of the tribal-state compact, and the amount necessary to backfill from the Indian Gaming Special Distribution Fund the shortfall in the Indian Gaming Revenue Sharing Trust Fund in order for each eligible recipient tribe to receive the total of two hundred seventy-five thousand dollars ($275,000) for the fiscal quarter.

(Amended by Stats. 2013, Ch. 352, Sec. 243. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



12012.95

(a) There is hereby created in the State Treasury the Tribal Nation Grant Fund for the receipt and deposit of moneys received by the state from Indian tribes pursuant to the terms of tribal-state gaming compacts.

(b) The Tribal Nation Grant Fund shall be administered by the California Gambling Control Commission. Moneys in the fund shall be available, upon appropriation by the Legislature, for the discretionary distribution of funds to nongaming tribes and limited gaming tribes upon application of those tribes for purposes related to effective self-governance, self-determined community, and economic development.

(Added by Stats. 2014, Ch. 600, Sec. 1. Effective January 1, 2015.)



12013

The Governor may direct the Attorney General to appear on behalf of the State and may employ such additional counsel as he deems expedient whenever any suit or legal proceeding is pending:

(a) Against the State.

(b) Which may affect the title of the State to any property.

(c) Which may result in a claim against the State.

(Added by Stats. 1945, Ch. 111.)



12014

The Governor may require the Attorney General or the district attorney of any county to inquire into the affairs or management of any corporation existing under the laws of this State.

(Added by Stats. 1945, Ch. 111.)



12015

The Legislature declares it to be the purpose of this article to promote the orderly transfer of the executive power in connection with the expiration of the term of office of a Governor and the inauguration of a new Governor. The interest of the state requires that such transitions be accomplished so as to assure continuity in the conduct of the affairs of the state government. Any disruption occasioned by the transfer of the executive power could produce results detrimental to the safety and well-being of the state and its people. Accordingly, it is the intent of the Legislature that appropriate actions be authorized and taken to avoid or minimize any disruption. In addition to the specific provisions contained in this article directed toward that purpose, it is the intent of the Legislature that all officers of the state government so conduct the affairs of the state government for which they exercise responsibility and authority as: (1) to be mindful of problems occasioned by transitions in the office of Governor, (2) to take appropriate lawful steps to avoid or minimize disruptions that might be occasioned by the transfer of the executive power, and (3) otherwise to promote orderly transitions in the office of Governor.

Every state agency shall furnish to the Governor-elect any information, assistance, supplies, transportation, and facilities necessary in connection with the preparation of the annual state budget for submission to the Legislature.

The Director of Finance, after consultation with the Governor-elect, shall appoint such persons as necessary to assist the Governor-elect in the preparation of the annual state budget and the assumption of the other duties of the Governor.

In the case where the Governor-elect is the Governor, there shall be no expenditures of funds for the provision of services and facilities.

(Amended by Stats. 1974, Ch. 1241.)



12015.5

The Governor may appoint for a period not to exceed 60 calendar days after the conclusion of his term of office persons to assist the Governor in concluding matters arising out of his official duties during his last term.

(Added by Stats. 1974, Ch. 1241.)



12017

At each session the Governor shall report to the Legislature each reprieve, pardon, and commutation granted, stating the name of the convict, the crime of which he was convicted, the sentence, its date, the date of the pardon, reprieve or commutation, and the reasons for granting the same.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



12018

Except as otherwise provided by statute, the Governor may designate which single state agency shall be responsible for each federal program in which federal money is given to the state with the requirement that it be handled by a single state agency.

Whenever the Governor designates an agency pursuant to this section, he shall notify the Joint Legislative Budget Committee of the agency designated and the federal program for which such agency was designated.

(Added by Stats. 1970, Ch. 1073.)



12019

(a) The Director of e-Government in the office of the Governor shall direct the development of, and shall make operational by July 1, 2003, an interactive Internet-based information site and inventory of all publicly assisted or publicly financed multiunit low-income rental housing in the state, where data are available. This site and inventory shall be referred to as the California Affordable Housing Connection. It is the intent of the Legislature that a technology center within a California institution of higher education develop a site and that state agencies allow access to relevant digital data for the development of the site. It is further the intent of the Legislature that the Internet site be a resource to individuals and agencies interested in locating affordable housing for low-income persons and families.

(b) The interactive site shall contain specified information on publicly assisted or financed housing, including, but not limited to, housing assisted through the United States Department of Housing and Urban Development, the United States Department of Agriculture’s Rural Housing Service, the California Housing Finance Agency, the California Tax Credit Allocation Committee, the California Department of Housing and Community Development, and local housing and redevelopment agencies as data are available. The site shall be designed with the capacity to be updated by state and local housing entities as new data are available. It is the intent of the Legislature that those entities, to the extent feasible, enter new data as often as it becomes available.

(c) (1) The inventory information shall include, but not be limited to, (A) the name, address, number of units, and contact information of housing properties, and (B) subsidy program information, including program description, eligibility requirements, estimated rent levels, and application information.

(2) The information shall be organized to facilitate consumer inquiries based on geographic location and other individual or household factors. Consumer data gathered through the Internet interaction or interview process shall include, but not be limited to, the number of persons in the household, household income, heads of household and household members 62 years of age or older or with a disability, number of dependents and child care payments, family caretaking and medical expenses, the size of a desired apartment, such as efficiency or one or two bedrooms, and the city or ZIP Code for desired housing, including the opportunity to specify both urban and rural geographic preferences.

(d) The interactive site shall have the capacity to list housing options according to the degree that known program attributes match the consumer characteristics submitted to the site.

(e) To the extent that data are available, the site shall provide information on the accessibility of the housing included in the inventory. The site shall also utilize technology that facilitates access to the site for persons with disabilities.

(f) Information on the site shall be made available in English and Spanish.

(g) The site shall have disclaimers that include, but are not limited to, all of the following:

(1) That the listing of housing programs or properties is a factual representation, and not an approval of the quality or physical characteristics of specific housing properties.

(2) That there is the potential of waiting lists for the properties and programs listed and that consumers or agencies should contact housing providers directly to inquire about availability of units.

(3) That all consumer information entered into the California Affordable Housing Connection by users shall remain confidential and shall not be used for any other purpose.

(h) The Director of e-Government shall also designate or request the technology center within a California institution of higher education chosen to develop the site to maintain and update the information contained in the inventory at least on a biannual basis, as new data become available, such as when affordable housing properties are added to California’s housing stock or previous properties no longer participate in affordable housing programs. It is the intent of the Legislature that the relevant state departments cooperate with the California institution of higher education by providing existing housing data pertinent to the Internet site.

(i) After data is compiled pursuant to this section for purposes of creating and maintaining an inventory, this data shall be available to the state at no cost.

(j) Two years following commencement of the development of the site pursuant to this section, the Director of e-Government shall provide a report to the Legislature detailing the participation of agencies in the California Affordable Housing Connection and a summary of the development of the site.

(Added by Stats. 2001, Ch. 577, Sec. 1. Effective January 1, 2002.)



12019.5

(a) The Director of the Governor’s Office of Business and Economic Development shall ensure that the office’s Internet Web site contains information on the licensing, permitting, and registration requirements of state agencies, and shall include, but not be limited to, information that does all of the following:

(1) Assists individuals with identifying the type of applications, forms, or other similar documents an applicant may need.

(2) Provides a direct link to a digital copy of all state licensing, permitting, and registration applications, forms, or other similar documents where made available for download.

(3) Instructs individuals on how and where to submit applications, forms, or other similar documents.

(b) The Director of the Governor’s Office of Business and Economic Development shall ensure that the office’s Internet Web site contains information on the fee requirements and fee schedules of state agencies, and shall include, but not be limited to, information that does all of the following:

(1) Assists individuals with identifying the types of fees and their due dates.

(2) Provides direct links to the fee requirements and fee schedules for all state agencies, where made available for download.

(3) Instructs individuals on how and where to submit payments.

(c) The Governor’s Office of Business and Economic Development shall ensure that the Internet Web site is user-friendly and provides accurate, updated information.

(d) (1) Each state agency that has licensing, permitting, or registration authority shall provide direct links to information about its licensing, permitting, and registration requirements and fee schedule to the Governor’s Office of Business and Economic Development.

(2) A state agency shall not use the Internet Web site established under this section as the exclusive source of information for the public to access licensing requirements and fees for that agency.

(e) The Governor’s Office of Business and Economic Development may impose a reasonable fee, not to exceed the actual cost to provide the service, as a condition of accessing information on the Internet Web site established under subdivisions (a) and (b).

(Amended by Stats. 2013, Ch. 124, Sec. 2. Effective January 1, 2014.)






ARTICLE 2.5 - Budget Reports

12020

The budget submitted by the Governor to the Legislature within the first 10 days of each regular session shall contain a statement of accounts payable for the previous fiscal year and an estimate of accounts payable for the current fiscal year and the succeeding fiscal year.

The statements with respect to accounts payable shall be classified to show major expenditure classifications.

(Amended by Stats. 1970, Ch. 980, Sec. 3.)



12021

The budget submitted by the Governor to the Legislature within the first 10 days of each regular session shall contain a statement of cash flow for the preceding fiscal year and an estimate of the cash flow for the current fiscal year and the succeeding fiscal year. The statement shall show for each month in each such year the income, expenditures, borrowing from individual funds and the borrowing capacity of such funds during each such month.

(Amended by Stats. 1970, Ch. 980, Sec. 4.)



12021.3

The budget for the 1983–84 and 1984–85 fiscal years submitted by the Governor to the Legislature within the first 10 days of each regular session shall contain the most recent estimate of the amount of the increase in General Fund revenue which is directly or indirectly attributable to the construction activity resulting from the enactment of the chapter of the Statutes of 1982 which enacted this section and which is available for transfer to the Housing Assistance Trust Fund established pursuant to Section 51342 of the Health and Safety Code for reimbursement of builder advances for interest reduction assistance pursuant to subdivision (c) of Section 51343 of the Health and Safety Code.

(Amended by Stats. 1983, Ch. 323, Sec. 39.5. Effective July 1, 1983.)



12022

The Governor shall annually provide to the Director of Finance an itemized statement of proposed expenditures, including special contingent expenses for support of the Governor, the Governor’s office, and the Governor’s residences for inclusion in the Governor’s Budget for the ensuing fiscal year.

(Added by Stats. 1975, Ch. 1246.)



12023

The Governor shall annually issue a report to the public on the expenditures for support of his or her office on December 31. The report shall include, but not be limited to, a listing of total expenditures for the Governor in the following categories:

(a) Travel and living expense reimbursement.

(b) Automotive and charter or lease airplane expenses.

(c) Rent.

(d) Telephone.

(e) Postage.

(f) Printing.

(g) Office supplies.

(Added by renumbering Section 12032 by Stats. 1981, Ch. 714, Sec. 179.)



12024

The budget submitted by the Governor shall contain a statement on the estimated growth of property tax revenue for the fiscal year, and specific detail as to the assumptions upon which the estimate is based and any other information used to develop the estimate.

The budget shall also include data on the effect of the growth of property tax revenues on state subventions for school districts.

(Added by Stats. 1983, Ch. 323, Sec. 39.7. Effective July 1, 1983.)



12025

Upon full implementation of the Financial Information System for California (FISCal) Project for state departments and agencies that are utilizing the full functionality of the FISCal system, information regarding contracts for services in the amount of five thousand one dollars ($5,001) or more shall be made available to the public on the FISCal Project Internet Web site in a format that allows for searching and sorting by the following categories:

(a) A description of the contract and the services being purchased.

(b) The name of the agency contracting for the services.

(c) The name of the contractor, unless otherwise exempt from disclosure.

(d) The effective date and expiration date of the contract.

(e) The annual amounts paid under the contract, to the contractor, in prior fiscal years.

(f) The total projected cost of the contract, or maximum cost the contract is prohibited from exceeding, for all fiscal years during which the contract will be in effect.

(g) The acquisition method.

(Added by Stats. 2013, Ch. 757, Sec. 1. Effective January 1, 2014.)






ARTICLE 3 - Records

12030

The Governor shall cause the following registers to be kept:

(a) All applications for pardon or for commutation of any sentence, with a list of the official signatures and recommendations in favor of each application.

(b) Statements in capital cases made to him, with his action thereon.

(c) All appointments made by him, showing date of commission, and names of appointee and predecessor.

(Added by Stats. 1945, Ch. 111.)



12031

He shall cause accounts to be kept of:

(a) All his official expenses and disbursements, including the incidental expenses of his office.

(b) All rewards offered by him for the apprehension of criminals and persons charged with crime.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 3.2 - Open Central Registry of Appointive Offices

12033

(a) The Legislature finds and declares that a vast and largely untapped reservoir of talent exists among the citizenry of the State of California, and that rich and varied segments of this great human resource are, all too frequently, not aware of the many opportunities which exist to participate in and serve on state regulatory and advisory boards and commissions to which the Governor, the Legislature and others make more than 2,000 appointments.

(b) The Legislature further finds and declares that the general public of this state has traditionally been denied access to information regarding vacancies which occur on such boards and commissions, thereby denying most citizens and interest groups the opportunity to nominate for consideration by the Governor, the Legislature and other appointive powers persons whose particular strengths, backgrounds, experience, perspective, and talents might contribute significantly to efficient and representative policy development and administration in state government.

(c) The Legislature further finds and declares that the Governors, the Legislature, and other appointive powers of this state, have been denied access to a talent resource hitherto untapped.

(d) It is, therefore, the intent of the Legislature, by the enactment of this chapter, to provide maximum public awareness of and access to specific and current information about the many boards and commissions, both regulatory and advisory, to which the Governor, the Legislature and others make appointments.

(Added by Stats. 1974, Ch. 1453.)



12033.1

(a) The Governor shall prepare and maintain an Open Central Registry of Appointive Offices, which shall be known as the State Appointments List, that shall be available to the general public as follows:

(1) In the offices of the Secretary of State in the Cities of Sacramento and Los Angeles.

(2) The State Library.

(3) As required by Section 14904, every library that has been designated a complete depository library, and in addition, every municipal or county public library that has been designated a selective depository library.

(4) Every county library where there is no designated depository library in the county, as determined by the State Librarian.

(5) Every municipal library serving a population of 50,000 or greater that is not otherwise served, as determined by the State Librarian.

(b) Additional copies of the list may be provided, upon request, to academic or law libraries designated as selective depository libraries.

(c) The Governor shall, in cooperation with the Speaker of the Assembly and the Senate Rules Committee, pursuant to Section 1750.5, maintain the currency of the list, provide for updating it at least once per month, but more frequently if practicable or necessary, and ensure that appropriate documents pertaining to this updating are disseminated to each entity designated in subdivision (a), within five days thereafter. Except for appointment of Members of the Legislature, no appointment to any office contained in the list shall be made until at least 15 working days after the day on which a vacancy for that office has been posted in both lists located in the offices of the Secretary of State.

(Amended by Stats. 1991, Ch. 669, Sec. 1.)



12033.2

The Governor shall make copies of all information on the State Appointments List and updated materials available to any organization or person for a reasonable fee not to exceed actual cost.

(Amended by Stats. 1991, Ch. 669, Sec. 2.)



12033.3

The State Appointments List located throughout the state shall contain the following:

(a) A list of all boards and commissions to which the Governor, any member of the executive branch, or, the Governor, the Speaker of the Assembly, the President pro Tempore of the Senate, and the Senate Rules Committee make appointments.

(b) The names and addresses of all appointees, and the appointing power for each such office, the dates of their appointments, the nearest statutory or scheduled expiration date, or both, of all appointments except those which exist at the pleasure of the appointing power, and necessary qualifications, if any exist, for such offices.

(Amended by Stats. 1991, Ch. 669, Sec. 3.)



12033.4

All new appointments shall be posted in the State Appointments List within 20 working days after they are made. All unscheduled vacancies shall be posted in the list within 20 working days after they occur. Whenever the appointing power receives notification that an appointee other than a Member of the Legislature will be unable to complete the appointment term, such information shall be posted as soon as practicable, but in no case longer than 20 working days after receipt of notification, in the list. All such pertinent information shall be disseminated to the lists located throughout the state, pursuant to Section 12033.1 of this article.

(Amended by Stats. 1991, Ch. 669, Sec. 4.)






ARTICLE 3.5 - Intergovernmental Cooperation

12033

(a) The Legislature finds and declares that a vast and largely untapped reservoir of talent exists among the citizenry of the State of California, and that rich and varied segments of this great human resource are, all too frequently, not aware of the many opportunities which exist to participate in and serve on state regulatory and advisory boards and commissions to which the Governor, the Legislature and others make more than 2,000 appointments.

(b) The Legislature further finds and declares that the general public of this state has traditionally been denied access to information regarding vacancies which occur on such boards and commissions, thereby denying most citizens and interest groups the opportunity to nominate for consideration by the Governor, the Legislature and other appointive powers persons whose particular strengths, backgrounds, experience, perspective, and talents might contribute significantly to efficient and representative policy development and administration in state government.

(c) The Legislature further finds and declares that the Governors, the Legislature, and other appointive powers of this state, have been denied access to a talent resource hitherto untapped.

(d) It is, therefore, the intent of the Legislature, by the enactment of this chapter, to provide maximum public awareness of and access to specific and current information about the many boards and commissions, both regulatory and advisory, to which the Governor, the Legislature and others make appointments.

(Added by Stats. 1974, Ch. 1453.)



12033.1

(a) The Governor shall prepare and maintain an Open Central Registry of Appointive Offices, which shall be known as the State Appointments List, that shall be available to the general public as follows:

(1) In the offices of the Secretary of State in the Cities of Sacramento and Los Angeles.

(2) The State Library.

(3) As required by Section 14904, every library that has been designated a complete depository library, and in addition, every municipal or county public library that has been designated a selective depository library.

(4) Every county library where there is no designated depository library in the county, as determined by the State Librarian.

(5) Every municipal library serving a population of 50,000 or greater that is not otherwise served, as determined by the State Librarian.

(b) Additional copies of the list may be provided, upon request, to academic or law libraries designated as selective depository libraries.

(c) The Governor shall, in cooperation with the Speaker of the Assembly and the Senate Rules Committee, pursuant to Section 1750.5, maintain the currency of the list, provide for updating it at least once per month, but more frequently if practicable or necessary, and ensure that appropriate documents pertaining to this updating are disseminated to each entity designated in subdivision (a), within five days thereafter. Except for appointment of Members of the Legislature, no appointment to any office contained in the list shall be made until at least 15 working days after the day on which a vacancy for that office has been posted in both lists located in the offices of the Secretary of State.

(Amended by Stats. 1991, Ch. 669, Sec. 1.)



12033.2

The Governor shall make copies of all information on the State Appointments List and updated materials available to any organization or person for a reasonable fee not to exceed actual cost.

(Amended by Stats. 1991, Ch. 669, Sec. 2.)



12033.3

The State Appointments List located throughout the state shall contain the following:

(a) A list of all boards and commissions to which the Governor, any member of the executive branch, or, the Governor, the Speaker of the Assembly, the President pro Tempore of the Senate, and the Senate Rules Committee make appointments.

(b) The names and addresses of all appointees, and the appointing power for each such office, the dates of their appointments, the nearest statutory or scheduled expiration date, or both, of all appointments except those which exist at the pleasure of the appointing power, and necessary qualifications, if any exist, for such offices.

(Amended by Stats. 1991, Ch. 669, Sec. 3.)



12033.4

All new appointments shall be posted in the State Appointments List within 20 working days after they are made. All unscheduled vacancies shall be posted in the list within 20 working days after they occur. Whenever the appointing power receives notification that an appointee other than a Member of the Legislature will be unable to complete the appointment term, such information shall be posted as soon as practicable, but in no case longer than 20 working days after receipt of notification, in the list. All such pertinent information shall be disseminated to the lists located throughout the state, pursuant to Section 12033.1 of this article.

(Amended by Stats. 1991, Ch. 669, Sec. 4.)






ARTICLE 4 - Wellness and Physical Fitness

12040

This article shall be known as the California State Government Wellness and Physical Fitness Act.

(Added by Stats. 1982, Ch. 779, Sec. 1.)



12041

The Legislature finds and declares that wellness and physical fitness should be the goal of every American and, therefore, creates the Council on Wellness and Physical Fitness with the following responsibilities:

(a) Develop and coordinate state and local activities involving the wellness and physical fitness of all Californians, including workshops, clinics, conferences and other similar activities.

(b) Assist schools in developing health and physical fitness programs which benefit students, including those with special needs.

(c) Encourage local governments and communities to develop local wellness and physical fitness programs.

(d) Enlist the support of individuals, civic groups, amateur and professional associations and other organizations to promote and improve wellness and physical fitness programs.

(e) Assist business, industry, labor organizations, and state agencies in establishing sound wellness programs to improve employee health and reduce the costs resulting from physical inactivity.

(f) Stimulate wellness and physical fitness research.

(g) Give recognition to outstanding developments and achievements in, and contributions to, wellness and physical fitness.

(h) Collect and disseminate wellness and physical fitness information, and initiate an advertising campaign promoting physical fitness and wellness.

(Added by Stats. 1982, Ch. 779, Sec. 1.)



12042

There is in the office of the Governor a Council on Wellness and Physical Fitness, hereinafter referred to as “council” which shall advocate and encourage wellness and physical fitness.

(a) The council shall consist of 20 members, 10 to be appointed by the Governor, five by the Speaker of the Assembly, and five by the Senate Rules Committee for terms of four years and until the appointment and qualification of their successors. The members shall be broadly representative of the public and shall include members of the health, business, and education communities. In addition, the members shall be knowledgeable in the areas of health promotion, nutrition, physical fitness, and environmental sensitivity.

(b) The council shall submit an annual report to the Legislature of its activities and shall include in this report its accomplishments. The first report of the office shall be submitted to the Legislature no later than January 15, 1984, and shall contain specific objectives developed by the council and means of accomplishing those objectives.

(Added by Stats. 1982, Ch. 779, Sec. 1.)






ARTICLE 4.5 - Innovation Awards

12045

(a) The Governor shall designate three state agencies to participate in a pilot program to award cash prizes to participants in an innovation contest established by each designated agency pursuant to this article.

(b) A sum in the amount of seventy-five thousand dollars ($75,000) is hereby appropriated from the General Fund to the Governor, for allocation to three state agencies designated by the Governor in accordance with subdivision (a), for the award by each designated state agency of a prize of up to twenty-five thousand dollars ($25,000) in the contests described in this article.

(c) The innovation contests shall be open to all residents of California who are not employees of the state.

(d) The innovation contests shall be held in 2015.

(e) Each state agency designated by the Governor in accordance with subdivision (a) shall determine the specific subject of the innovation contest to be held by the agency, which may include proposals that detail a procedure, plan, design, or idea to contribute to the efficiency, economy, or other improvement in the operations of the state agency, including, but not limited to, streamlining an existing process or system of the state agency or the design of a feedback system for the state agency.

(f) Each designated state agency shall administer its innovation contest, including, but not limited to, publicizing the contest and determining the standards for participation and award.

(g) On or before January 1, 2016, each designated state agency shall award a prize of up to twenty-five thousand dollars ($25,000) to the participant the agency determines to have submitted the entry that best addresses the subject of the contest, in accordance with the standards established by the agency, and has the highest likelihood of being adopted and placed in effect. If the designated state agency deems that no participant has addressed the subject of the contest in accordance with this subdivision, or if it awards a prize of less than twenty-five thousand dollars ($25,000), unawarded prize money shall revert to the General Fund.

(Added by Stats. 2014, Ch. 678, Sec. 1. Effective January 1, 2015.)






ARTICLE 5.5 - Succession to the Office of Governor

12058

In case of vacancy in the office of Governor and in the office of Lieutenant Governor, the last duly elected President pro Tempore of the Senate shall become Governor for the residue of the term; or if there be no President pro Tempore of the Senate, then the last duly elected Speaker of the Assembly shall become Governor for the residue of the term; or if there be none, then the Secretary of State; or if there be none, then the Attorney General; or if there be none, then the Treasurer; or if there be none, then the Controller; or if there be none, then the Superintendent of Public Instruction; or if there be none, then the Insurance Commissioner; or if there be none, then the Chair of the Board of Equalization; or if, as the result of a war or enemy-caused disaster, there be none, then such person designated as provided by law. In case of impeachment of the Governor or officer acting as Governor, his or her absence from the state, or his or her other temporary disability to discharge the powers and duties of office, then the powers and duties of the office of Governor devolve upon the same officer as in the case of vacancy in the office of Governor, but only until the disability shall cease.

(Amended by Stats. 2008, Ch. 180, Sec. 1. Effective January 1, 2009.)



12058.5

In case of the death, disability or other failure to take office of the Governor-elect, whether occurring prior or subsequent to the returns of election, the Lieutenant Governor-elect shall act as Governor from the same time and in the same manner as provided for the Governor-elect and shall, in the case of death, be Governor for the full term or, in the case of disability or other failure to take office, shall act as Governor until the disability of the Governor-elect shall cease.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



12059

In case of the death, disability or other failure to take office of both the Governor-elect and the Lieutenant Governor-elect, the last duly elected President pro Tempore of the Senate, or in case of his or her death, disability, or other failure to take office, the last duly elected Speaker of the Assembly, or in case of his or her death, disability, or other failure to take office, the Secretary of State-elect, or in case of his or her death, disability, or other failure to take office, the Attorney General-elect, or in case of his or her death, disability, or other failure to take office, the Treasurer-elect, or in case of his or her death, disability, or other failure to take office, the Controller-elect, or in case of his or her death, disability, or other failure to take office, the Superintendent of Public Instruction-elect, or in case of his or her death, disability, or other failure to take office, the Insurance Commissioner-elect, or in case of his or her death, disability, or other failure to take office, the last duly elected Chair of the Board of Equalization shall act as Governor from the same time and in the same manner as provided for the Governor-elect. The person shall, in the case of death, be Governor for the full term or in the case of disability or other failure to take office shall act as Governor until the disability of the Governor-elect shall cease.

(Amended by Stats. 2008, Ch. 180, Sec. 2. Effective January 1, 2009.)






ARTICLE 6 - Succession to the Office of Governor in the Event of War or Enemy-Caused Disaster

12060

As used in this article “disaster” means a war or enemy-caused calamity occurring in the State of California, such as an attack by nuclear weapons, as a result of which the incumbent Governor is either killed, missing or so seriously injured as to be unable to perform his duties.

(Added by renumbering Section 12050 by Stats. 1961, Ch. 84.)



12061

As soon as practicable after the effective date of this article, and thereafter as soon as practicable after his election and qualification to office, the Governor shall appoint and designate by filing with the Secretary of State the names of at least four and not more than seven citizens qualified to become candidates for the office to succeed, in the order specified, to the office of Governor in the event of disaster. Any such appointee may be replaced by the Governor at any time and for any reason.

In making appointments the Governor shall give consideration to places of residence and employment of the appointees and shall appoint from different parts of the State so that there shall be the greatest probability of survival in a disaster.

The names of the persons designated pursuant to this section shall be submitted to, and shall be subject to confirmation by, the Senate as soon as possible after such designation is made.

Each person appointed as provided in this section shall take the oath of office and shall deliver to the Secretary of State within 30 days after his appointment a written declaration under oath that he accepts the appointment and that he will faithfully perform the obligations imposed upon him thereby and shall thereupon be designated Disaster Acting Governor.

(Added by renumbering Section 12051 by Stats. 1961, Ch. 84.)



12062

In the event that the office of Governor is not filled within 24 hours after disaster as provided in Section 21 of Article IV of the Constitution, one of the Disaster Acting Governors, in the order specified, shall fill said office and shall declare that he is undertaking the duties thereof and take and subscribe the oath therefor and continue to serve therein until the incumbent Governor is able to perform his duties or until his successor is chosen and qualifies or until a person prior in the order of succession declares that he is undertaking the office and takes the oath therefor. Any Disaster Acting Governor may declare that he is undertaking the office of Governor and take the prescribed oath if no person prior in the order of succession fills said office within 24 hours after disaster.

(Amended by Stats. 1968, Ch. 312.)



12063

Each Disaster Acting Governor shall, while filling the office of Governor, have the powers, perform all the duties, and receive the salary and perquisites of said office.

(Added by renumbering Section 12053 by Stats. 1961, Ch. 84.)






ARTICLE 7 - Commission on the Governorship

12070

There is in the state government a Commission on the Governorship, consisting of the President pro Tempore of the Senate, the Speaker of the Assembly, the President of the University of California, the Chancellor of the California State Colleges, and the Director of Finance.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 162.)



12071

The commission shall have exclusive authority to petition the Supreme Court to determine any questions that arise relating to vacancies in and succession to the office of Governor.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 162.)



12072

The commission shall have exclusive authority to petition the Supreme Court to decide any questions relating to the existence of a temporary disability of the Governor.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 162.)



12073

The commission shall have exclusive authority to petition the Supreme Court to decide any questions relating to the termination of the temporary disability of the Governor.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 162.)



12074

The President pro Tempore of the Senate shall be chairman of the commission and the Speaker of the Assembly shall be vice chairman. The commission shall meet at the times and places designated by the chairman, and, in his absence, the times and places designated by the vice chairman.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 162.)



12075

The commission may file a petition pursuant to Sections 12071, 12072, or 12073 only if a majority of the members of the commission vote to take such action.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 162.)



12076

The commission shall have the power of a head of a department to make investigations to determine whether or not a petition should be filed pursuant to this article. Every state agency shall, on request of the commission, make available to the commission the facilities and personnel of the agency to enable the commission to perform its functions.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 162.)






ARTICLE 7.5 - Executive Reorganization

12080

As used in this article:

(a) “Agency” means any statewide office, nonelective officer, department, division, bureau, board, commission or agency in the executive branch of the state government, except that it shall not apply to any agency whose primary function is service to the Legislature or judicial branches of state government or to any agency that is administered by an elective officer. “Agency that is administered by an elective officer” includes the State Board of Equalization but not a board or commission on which an elective officer serves in an ex officio capacity.

(b) “Reorganization” means:

(1) The transfer of the whole or any part of any agency, or of the whole or any part of the functions thereof, to the jurisdiction and control of any other agency; or

(2) The abolition of all or any part of the functions of any agency; or

(3) The consolidation or coordination of the whole or any part of any agency, or of the whole or any part of the functions thereof, with the whole or any part of any other agency or the functions thereof; or

(4) The consolidation or coordination of any part of any agency or the functions thereof with any other part of the same agency or the functions thereof; or

(5) The authorization of any nonelective officer to delegate any of his functions; or

(6) The abolition of the whole or any part of any agency which agency or part does not have, or upon the taking effect of a reorganization plan will not have, any functions.

(7) The establishment of a new agency to perform the whole or any part of the functions of an existing agency or agencies.

(c) “Resolution” means a resolution of either house of the Legislature resolving as follows:

“That the  does not favor

(Assembly or Senate)

Reorganization Plan No.  transmitted to

(Insert number of plan)

the Legislature by the Governor on

(Insert date of transmittal)

and recommends that the plan be assigned to the

.”

(Insert appropriate committee)

(Amended by Stats. 1971, Ch. 1612.)



12080.1

The Governor, from time to time, shall examine the organization of all agencies and shall determine what changes therein are necessary to accomplish one or more of the following purposes:

(a) To promote the better execution of the laws, the more effective management of the executive and administrative branch of the state government and of its agencies and functions and the expeditious administration of the public business;

(b) To reduce expenditures and promote economy to the fullest extent practicable consistent with the efficient operation of the state government;

(c) To increase the efficiency of the operation of the state government to the fullest extent practicable;

(d) To group, consolidate and coordinate agencies and functions thereof as nearly as possible according to major purposes;

(e) To reduce the number of agencies by consolidating those having similar functions under a single head and to abolish such agencies or functions thereof as may not be necessary for the efficient operation of the state government;

(f) To eliminate overlapping and duplication of effort.

The Legislature declares that the public interest requires the carrying out of the purposes set forth in this section, and that such purposes may be accomplished more speedily and effectively under this article than by the enactment of specific legislation.

(Added by renumbering Section 12071 (as added by Stats. 1967, Ch. 1540) by Stats. 1968, Ch. 449.)



12080.2

Whenever the Governor finds that reorganization is in the public interest, he shall prepare one or more reorganization plans in the form and language of a bill as nearly as practicable and transmit each, bearing an identifying number, to the Legislature, with a declaration that, with respect to each reorganization included in the plan, he has so found. The delivery to both houses may be at any time during a regular session of the Legislature. The Governor, in his message transmitting a reorganization plan, shall explain the advantages which it is probable will be brought about by the taking effect of the reorganization included in the plan, and he shall specify with respect to each abolition of a function included in the plan the statutory authority for the exercise of the function. Reorganization plans submitted to the Legislature pursuant to this section shall express clearly and specifically the nature and purposes of the plan or plans.

Upon receipt of a reorganization plan, the Rules Committee of the Senate and the Speaker of the Assembly shall refer the plan to a standing committee of their respective houses for study and a report. Such report shall be made at least 10 days prior to the end of the 60-day period described in Section 12080.5 and may include the committee’s recommendation with respect to a resolution.

A resolution, by floor motion, as defined in subdivision (c) of Section 12080, may only be in order following a committee report or at any time during the last 10 days prior to the end of the 60-day period described in Section 12080.5. Such resolution shall be voted upon without referral to committee.

(Amended by Stats. 1971, Ch. 1612.)



12080.3

Each reorganization plan transmitted by the Governor under this article:

(a) May change the name of any agency affected by a reorganization and the title of its head, and shall designate the name of any agency resulting from a reorganization and the title of its head.

(b) May include provisions, in accordance with Article VII of the California Constitution, for the appointment of the head and one or more other officers of any agency, including an agency resulting from a consolidation or other type of reorganization, if the Governor finds, and in his or her message transmitting the plan declares, that by reason of a reorganization made by the plan the provisions are in the public interest. The head may be an individual or a commission or board with two or more members. In any case, the appointment of the agency head shall be subject to confirmation by the Senate. The term of office of any appointee, if any is provided, shall be fixed at not more than four years. The Legislature shall fix the compensation of all department heads and officers who are not subject to Article VII of the California Constitution.

(c) Shall provide for the transfer of employees serving in the state civil service, other than temporary employees, who are engaged in the performance of a function transferred to another agency or engaged in the administration of a law, the administration of which is transferred to the agency, by the reorganization plan. The status, positions, and rights of those persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5), except as to positions the duties of which are vested in a position exempt from civil service.

(d) Shall provide for the transfer or other disposition of the personnel records and property affected by any reorganization.

(e) Shall provide for the transfer of unexpended balances of appropriations and of other funds available for use in connection with any function or agency affected by a reorganization, as the Governor deems necessary by reason of the reorganization, for use in connection with the functions affected by the reorganization or for the use of the agency that has these functions after the reorganization plan becomes effective. Transferred balances shall be used only for the purpose for which the appropriation was originally made.

(f) Shall provide for terminating the affairs of any agency abolished.

(g) Shall enumerate all acts of the Legislature that will be suspended if the reorganization plan becomes effective.

(Amended by Stats. 2004, Ch. 183, Sec. 143. Effective January 1, 2005.)



12080.4

No reorganization plan shall provide for, and no reorganization under this article shall have the effect of:

(a) Continuing any agency beyond the period authorized by law for its existence, or beyond the time when it would have terminated if the reorganization had not been made;

(b) Continuing any function beyond the period authorized by law for its exercise, or beyond the time when it would have terminated if the reorganization had not been made;

(c) Authorizing any agency to exercise any function which is not expressly authorized by law to be exercised by an agency in the executive branch at the time the plan is transmitted to the Legislature;

(d) Increasing the term of any office beyond that provided by law for the office; or

(e) Abolishing any agency created by the California Constitution, or abolishing or transferring to the jurisdiction and control of any other agency any function conferred by the California Constitution on an agency created by that Constitution.

(Added by renumbering Section 12074 (as added by Stats. 1967, Ch. 1540) by Stats. 1968, Ch. 449.)



12080.5

Except as otherwise provided in this section, a reorganization plan submitted pursuant to this article shall become effective the first day after 60 calendar days of continuous session of the Legislature after the date on which the plan is transmitted to each house or at a later date as may be provided by the plan, unless, prior to the end of the 60-calendar-day period, either house of the Legislature adopts by a majority vote of the duly elected and qualified members thereof a resolution, as defined in subdivision (c) of Section 12080.

As used in this section “60 calendar days of continuous session” shall be deemed broken only by an adjournment sine die, but in computing the 60 calendar days for the purposes of this provision days on which either house is not in session because of a recess of more than 10 days to a day certain shall not be included.

(Amended by Stats. 1974, Ch. 1242.)



12080.6

No reorganization plan shall have the effect of limiting in any way the validity of any statute enacted, or any regulation or other action made, prescribed, issued, granted or performed in respect to or by any agency before the effective date of the reorganization plan except to the extent that the plan specifically so provides.

As used in this section “regulation or other action” means any regulation, rule, order, policy, determination, directive, authorization, permit, privilege, requirement, designation, or other action.

(Added by renumbering Section 12076 (as added by Stats. 1967, Ch. 1540) by Stats. 1968, Ch. 449.)



12080.7

No suit, action or other proceeding lawfully commenced by or against the head of any agency or other officer of the state, in his official capacity or in relation to the discharge of his official duties, shall abate by reason of the taking effect of any reorganization plan under the provisions of this article.

(Added by renumbering Section 12077 by Stats. 1968, Ch. 449.)



12080.8

From the effective date of a reorganization plan, and as long as it is in effect, the operation of any prior act of the Legislature inconsistent therewith shall be suspended insofar as it is inconsistent with the reorganization plan.

(Added by renumbering Section 12078 by Stats. 1968, Ch. 449.)



12080.9

Each reorganization plan which takes effect shall be printed in the same volume as the acts of the session of the Legislature to which it was submitted.

(Added by renumbering Section 12079 by Stats. 1968, Ch. 449.)



12081

The Legislative Counsel shall prepare for introduction not later than the next regular session of the Legislature occurring more than 90 days after that in which a Governor’s reorganization plan takes effect a bill effecting such changes in the statutes as may be necessary to reflect the changes made by the reorganization plan.

The purpose of this section is to insure that statutory law is amended to conform with the changes made by the reorganization plan, but failure to enact such a bill shall not affect the validity of the plan.

(Added by renumbering Section 12080 by Stats. 1968, Ch. 449.)



12081.1

It is the intention of the Legislature in delegating legislative power to the Governor by this article pursuant to the authorization contained in Section 6 of Article V of the California Constitution to retain the right of review of the Governor’s action by means of action by either house of the Legislature recommending study of any proposal submitted to it.

(Added by renumbering Section 12081 by Stats. 1968, Ch. 449.)



12081.2

If any provision of this act or the application thereof, except Section 12080.5, to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act, except Section 12080.5, are severable.

(Amended by Stats. 1974, Ch. 1242.)






ARTICLE 8 - Department of Community Services and Development

12085

(a) (1) Although the economic well-being of the state has progressed to a level surpassing that of any other achieved in world history, and although these benefits are widely shared throughout the state, poverty continues to be the lot of a substantial number of citizens of the state. California can achieve its full economic and social potential as a state only if every individual has the opportunity to contribute the full extent of his or her capabilities and to participate in the workings of society. The Legislature hereby declares that it is the policy of the state to provide a range of services and activities having a measurable and potentially major impact on causes of poverty in our communities, particularly those areas of communities where poverty is an acute problem. Specifically, it is the policy of the state to assist low-income participants, including homeless individuals and families, migrants, and the elderly poor, to do all of the following:

(A) Secure and retain meaningful employment.

(B) Attain an adequate education.

(C) Make better use of available income.

(D) Obtain and maintain adequate housing and a suitable living environment.

(2) It is further the policy of the state to do all of the following in assisting participants:

(A) Provide emergency assistance to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing, and employment-related assistance.

(B) Coordinate and establish linkages between governmental and other social services programs to ensure the effective delivery of those services to low-income individuals.

(C) Encourage the use of entities in the private sector of the community in efforts to ameliorate poverty.

(3) The Legislature finds that it is the purpose of this article to strengthen, supplement, and coordinate efforts to further these policies.

(b) In order to employ the resources of both the public and private sectors of the state, and to effectuate the purposes of this article, there is within the California Health and Human Services Agency, a Department of Community Services and Development.

(Amended by Stats. 2007, Ch. 46, Sec. 1. Effective January 1, 2008.)



12085.5

Any reference in any provision of law or regulation to the State Office of Economic Opportunity or the Department of Economic Opportunity shall be deemed to refer to the Department of Community Services and Development.

(Amended by Stats. 2007, Ch. 46, Sec. 2. Effective January 1, 2008.)



12086

(a) The department is under the direction of an executive officer known as the Director of Community Services and Development. The director shall be appointed by the Governor subject to the confirmation of the Senate, and shall hold office at the pleasure of the Governor. The director shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1. The chief deputy director shall be appointed by the Governor and shall hold office at the pleasure of the Governor. The Governor also may appoint, to serve at his or her pleasure, one deputy director for the department.

(b) Subject to the State Civil Service Act (Part 2 (commencing with Section 18500), of Division 5), the director shall appoint any other employees necessary for the administration and the affairs of the department, and shall prescribe their duties.

(Amended by Stats. 1995, Ch. 187, Sec. 4. Effective January 1, 1996.)



12087

The department shall have the responsibility, and is hereby vested with all necessary powers and authority to do the following:

(a) Recognize existing community action agencies, as originally defined by Section 2790 of Title 42 of the United States Code in the federal Economic Opportunity Act of 1964, and as superseded by Section 9902 of that title in the federal Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35), and as further defined in Article 6 (commencing with Section 12750) of Chapter 9 of Division 3 of Title 2, and Indian tribes or tribal organizations, as the operators of programs to serve the poor in local communities, and, where the programs are of a statewide or multicounty nature, other limited purpose agencies may be considered as program operators.

(b) Apply for, administer, and oversee federal block grant funds, including, but not limited to, the Community Services Block Grant and the Low-Income Home Energy Assistance Program, and other public and private funds designed to support antipoverty programs in the state that are not currently administered by other departments, and define and enforce programmatic performance and fiscal accountability standards for those funds.

(c) Provide funding and technical assistance, directly or through grants or contracts, to community action agencies, Indian tribes, and other agencies that operate programs of an antipoverty nature.

(d) Coordinate antipoverty efforts throughout the state, to the extent permissible under federal law, to avoid duplication, improve delivery of services, and relate programs to one another.

(e) Maintain liaison with the Office of Community Services in the federal Department of Health and Human Services, county and city commissions on economic opportunity, citizens’ groups, and all other governmental agencies engaged in economic opportunity or community service programs, or both.

(f) Collect and assemble pertinent information and data available from other agencies of the state and federal governments and disseminate information in the interests of community services programs in the state by publication, advertisement, conference, workshops, programs, lectures, and other means.

(g) Plan and evaluate long-range and short-range strategies for overcoming poverty in the state.

(h) Mobilize public and private resources in support of antipoverty and community services programs.

(i) Encourage participation by residents of poor communities in the development and operation of community action programs for their betterment.

(j) Advise the Governor of his or her responsibilities under the Economic Opportunity Program (Chapter 34 (commencing with Section 2701) of Title 42 of the United States Code) and the Community Services Block Grant Program (Chapter 106 (commencing with Section 9901) of Title 42 of the United States Code), as well as any other federal law enacted with respect to meeting the needs of the poor.

(k) Measure and evaluate, directly or through grants or contracts, the impact of this article and other poverty-related programs authorized by law, in order to determine the effectiveness of the programs in achieving stated goals, impact on related programs, and the structure and mechanisms for the delivery of services. All the offices under the executive branch shall cooperate and provide the necessary information to the director, upon his or her request, to achieve the purposes of this subdivision.

(l) Promulgate regulations and negotiate and execute contracts necessary or convenient for the exercise of its responsibilities, powers and functions, and to ensure that federal and state standards of programmatic performance and fiscal accountability are met.

(Amended by Stats. 2007, Ch. 46, Sec. 3. Effective January 1, 2008.)



12087.5

(a) The department shall develop and administer the Energy Efficiency Low-Income Weatherization Program and expend moneys appropriated by the Legislature for the proposes of the program.

(b) The department may develop requirements, guidelines, and subgrantee contract provisions for the program.

(c) Before a subgrantee contract is executed for the provision of local service, the department shall do both of the following:

(1) No less than 30 days before finalization of the program guidelines, post the draft program guidelines on the department’s Internet Web site.

(2) Hold a public hearing to obtain public input on the draft program guidelines with notice of the hearing published prominently on the department’s Internet Web site no less than 15 days before the hearing.

(d) Chapter 3.5 (commencing with Section 11340) of Part 1 does not apply to the development and adoption of program requirements, guidelines, and subgrantee contract provisions pursuant to this section.

(Added by Stats. 2014, Ch. 36, Sec. 2. Effective June 20, 2014.)



12088

The Department of Economic Opportunity, a separate, independent entity in state government, is hereby transferred to the Health and Welfare Agency, and renamed the Department of Community Services and Development. The functions, authorities, and responsibilities of the Department of Economic Opportunity with respect to the functions of the department are transferred to the Director of Community Services and Development. All functions, authorities, and responsibilities of the Director of the Department of Economic Opportunity with regard to the functions of the Department of Economic Opportunity are transferred to the Department of Community Services and Development.

(Amended by Stats. 1995, Ch. 187, Sec. 6. Effective January 1, 1996.)



12089

(a) The Naturalization Services Program is hereby established, to be administered within the Department of Community Services and Development. The department shall administer the Naturalization Services Program to provide funding to community-based organizations to assist legal permanent residents in obtaining citizenship. The department shall seek input from stakeholders in designing the methodology for the distribution of funds appropriated for purposes of this section. The Naturalization Services Program shall be implemented to the extent that funds are appropriated for this purpose in the annual Budget Act.

(b) In order to ensure accountability, effectiveness, and accessibility, the Naturalization Services Program shall emphasize both of the following:

(1) Collaboration among grantees and other providers in their region, including the State Department of Education English as a Second Language and civic grantees.

(2) Development of a referral system in each service area to ensure immigrants are informed about adult education, English literacy, and citizenship services in their region.

(Added by Stats. 2006, Ch. 515, Sec. 2. Effective January 1, 2007.)



12090

The Department of Community Services and Development shall have possession and control of all records, papers, offices, equipment, supplies, land, and other property real or personal held for the benefit or use of the Department of Economic Opportunity.

(Amended by Stats. 1995, Ch. 187, Sec. 8. Effective January 1, 1996.)



12091

All unexpended balances of appropriations and other funds available to the Department of Economic Opportunity shall be transferred to the Department of Community Services and Development. All funds so transferred shall be for the use and for the purpose for which the appropriation or other funds were originally made available.

(Amended by Stats. 1995, Ch. 187, Sec. 9. Effective January 1, 1996.)









CHAPTER 1.6 - Governor’s Office of Business and Economic Development

ARTICLE 1 - Definitions

12096.1

For purposes of this chapter:

(a) “Office” means the Governor’s Office of Business and Economic Development.

(b) “Director” means the Director of the Governor’s Office of Business and Economic Development.

(Added by Stats. 2011, Ch. 475, Sec. 2. Effective January 1, 2012.)






ARTICLE 2 - General

12096.2

(a) The Governor’s Office of Business and Economic Development, also known as “GO-Biz,” is hereby established in state government within the Governor’s office. The office shall be under the direct control of a director, who shall be responsible to the Governor.

(b) The Governor shall appoint the Director of the Governor’s Office of Business and Economic Development who shall perform all duties, exercise all powers, assume and discharge all responsibilities, and carry out and effect all purposes vested by law in the office, including contracting for professional or consultant services in connection with the work of the office.

(c) The salary of the Director of the Governor’s Office of Business and Economic Development shall be fixed pursuant to Section 12001.

(Added by Stats. 2011, Ch. 475, Sec. 2. Effective January 1, 2012.)






ARTICLE 3 - Powers and Duties

12096.3

The office shall serve the Governor as the lead entity for economic strategy and the marketing of California on issues relating to business development, private sector investment, and economic growth. In this capacity, the office may:

(a) Recommend to the Governor and the Legislature new state policies, programs, and actions, or amendments to existing programs, advance statewide economic goals and respond to emerging economic problems and opportunities, and ensure that all state policies and programs conform to the adopted state economic and business development goals.

(b) Coordinate the development of policies and criteria to ensure that federal grants administered or directly expended by state government advance statewide economic goals and objectives.

(c) Market the business and investment opportunities available in California by working in partnership with local, regional, federal, and other state public and private institutions to encourage business development and investment in the state.

(d) Provide, including, but not limited to, all of the following:

(1) Economic and demographic data.

(2) Financial information to help link businesses with state and local public and private programs.

(3) Workforce information, including, but not limited to, labor availability, training, and education programs.

(4) Transportation and infrastructure information.

(5) Assistance in obtaining state and local permits.

(6) Information on tax credits and other incentives.

(7) Permitting, siting, and other regulatory information pertinent to business operations in the state.

(e) Establish a well-advertised telephone number, an interactive Internet Web site, and an administrative structure that effectively supports the facilitation of business development and investment in the state.

(f) Encourage collaboration among research institutions, startup companies, local governments, venture capitalists, and economic development agencies to promote innovation.

(g) In cooperation with the federal government, foster relationships with overseas entities to improve the state’s image as a destination for business investment and expansion.

(h) Conduct research on the state’s business climate, including, but not limited to, research on how the state can remain on the leading edge of innovation and emerging sectors.

(i) Support small businesses by providing information about accessing capital, complying with regulations, and supporting state initiatives that support small business.

(Added by Stats. 2011, Ch. 475, Sec. 2. Effective January 1, 2012.)



12096.4

(a) Each member of the Governor’s cabinet shall identify a senior manager within his or her agency who shall coordinate business support activities with the office.

(b) For the 2012–13 fiscal year and subsequent fiscal years, the office shall develop a budget in coordination with the Department of Finance pursuant to the state budgeting process, including the permanent transfer of associated positions.

(Added by Stats. 2011, Ch. 475, Sec. 2. Effective January 1, 2012.)






ARTICLE 4 - California Business Investment Services Program

12096.5

(a) The California Business Investment Services Program is hereby created within the Governor’s Office of Business and Economic Development.

(b) The program shall be under the direct authority of the director.

(c) The purpose of the program is to serve employers, corporate executives, business owners, and site location consultants who are considering California for business investment and expansion.

(d) In implementing the program, the director shall establish and implement a process for convening teams on key business development situations, including, but not limited to, attracting new businesses, relocation of large manufacturers, or the closure of a large business employer.

(e) In implementing the program, the director shall work cooperatively with local, regional, federal, and other state public and private marketing institutions and trade organizations in attracting, retaining, and helping businesses grow and be successful in California.

(Added by Stats. 2011, Ch. 475, Sec. 2. Effective January 1, 2012.)






ARTICLE 5 - Small Business Advocate

12098

(a) The Legislature finds and declares that it is in the public interest to aid, counsel, assist, and protect, insofar as is possible, the interests of small business concerns in order to preserve free competitive enterprise and maintain a healthy state economy.

(b) In order to advocate the causes of small business and to provide small businesses with the information they need to survive in the marketplace, there is created within the Governor’s Office of Business and Economic Development the Office of Small Business Advocate.

(c) The advocate shall post on his or her Internet Web site the name and telephone number of the small business liaison designated pursuant to Section 14846.

(Added by Stats. 2011, Ch. 475, Sec. 2. Effective January 1, 2012.)



12098.1

The following definitions apply to this article, unless otherwise indicated:

(a) “Advocate” means the Small Business Advocate who is also the Director of the Office of Small Business Advocate.

(b) “Director” means the Director of the Office of Small Business Advocate.

(c) “Office” means the Office of Small Business Advocate.

(Added by Stats. 2011, Ch. 475, Sec. 2. Effective January 1, 2012.)



12098.3

(a) The Director of the Office of Small Business Advocate shall be appointed by, and shall serve at the pleasure of, the Governor.

(b) The Governor shall appoint the employees who are needed to accomplish the purposes of this article.

(c) The duties and functions of the advocate shall include all of the following:

(1) Serve as the principal advocate in the state on behalf of small businesses, including, but not limited to, advisory participation in the consideration of all legislation and administrative regulations that affect small businesses, and advocacy on state policy and programs related to small businesses on disaster preparedness and recovery including providing technical assistance.

(2) Represent the views and interests of small businesses before other state agencies whose policies and activities may affect small business.

(3) Enlist the cooperation and assistance of public and private agencies, businesses, and other organizations in disseminating information about the programs and services provided by state government that are of benefit to small businesses, and information on how small businesses can participate in, or make use of, those programs and services.

(4) Consult with experts and authorities in the fields of small business investment, venture capital investment, and commercial banking and other comparable financial institutions involved in the financing of business, and with individuals with regulatory, legal, economic, or financial expertise, including members of the academic community, and individuals who generally represent the public interest.

(5) Seek the assistance and cooperation of all state agencies and departments providing services to, or affecting, small business, including the small business liaison designated pursuant to Section 14846, to ensure coordination of state efforts.

(6) Receive and respond to complaints from small businesses concerning the actions of state agencies and the operative effects of state laws and regulations adversely affecting those businesses.

(7) Counsel small businesses on how to resolve questions and problems concerning the relationship of small business to state government.

(8) Maintain, publicize, and distribute an annual list of persons serving as small business ombudsmen throughout state government.

(Amended by Stats. 2014, Ch. 132, Sec. 1. Effective January 1, 2015.)



12098.4

(a) Each agency of the state shall furnish to the advocate the reports, documents, and information that are public records and that the director deems necessary to carry out his or her functions under this chapter.

(b) The advocate shall prepare and submit a written annual report to the Governor and to the Legislature that describes the activities and recommendations of the office, including an evaluation of the efforts of state agencies and, where appropriate, specific departments, that significantly regulate small businesses to assist minority and other small business enterprises, and making recommendations that may be appropriate to assist the development and strengthening of minority and other small business enterprises.

(c) The advocate may establish a centralized interactive telephone referral system and Internet Web site to assist small and minority businesses in their operations, including governmental requirements, such as taxation, accounting, and pollution control, and to provide information concerning the agency from which more specialized assistance may be obtained. The advocate may establish and advertise a telephone number and an Internet Web site address to serve this centralized interactive telephone referral system and Internet Web site.

(Added by Stats. 2011, Ch. 475, Sec. 2. Effective January 1, 2012.)



12098.5

In addition to his or her other responsibilities under this article, the advocate shall do the following:

(a) Develop on the office’s Internet Web site in consultation with the appropriate state agencies, and update as necessary, information about emergency preparedness, responses to emergencies, and recovery strategies for small businesses.

(b) Conduct at least one public meeting every year in coordination with the appropriate state agencies, to share best practices for small business disaster preparedness. The meetings shall be held in consultation with regional and statewide small business organizations and shall take place in different locations throughout the state.

(Added by Stats. 2011, Ch. 475, Sec. 2. Effective January 1, 2012.)



12098.6

(a) The office shall post information on its Internet Web site to assist an individual to start a nonprofit corporation in this state and to assist a nonprofit corporation to achieve compliance with the state’s statutory and regulatory requirements. The Internet Web site shall contain direct links to information on the incorporation, registration, and renewal requirements of all of the following agencies:

(1) The Employment Development Department.

(2) The Franchise Tax Board.

(3) The Internal Revenue Service.

(4) The office of the Attorney General.

(5) The office of the Secretary of the State.

(6) The State Board of Equalization.

(b) The Internet Web site shall include, but not be limited to, direct links to each agency under subdivision (a) that provides information that does all of the following:

(1) Assists individuals with identifying all state forms or documents they may need.

(2) Provides direct links to an electronic copy of all state forms and documents available for download.

(3) Instructs individuals on how and where to submit all state forms and documents.

(4) Assists nonprofit corporations with identifying the state’s statutory and regulatory requirements they must comply with to maintain their status as a nonprofit corporation in this state.

(5) Informs individuals to contact local agencies regarding local requirements.

(c) The office shall ensure that the Internet Web site is user-friendly and provides accurate and updated information.

(d) (1) Each state agency under subdivision (a) shall provide the office with the direct links to the information described in subdivision (b). The office may refer individuals to the California Tax Service Center Internet Web site.

(2) A state agency shall not use the Internet Web site established under this section as the exclusive source of information that it provides to the public on its requirements for nonprofit corporations.

(Added by Stats. 2012, Ch. 418, Sec. 1. Effective January 1, 2013.)



12098.7

(a) Notwithstanding any other law, effective January 1, 2008, the Economic Adjustment Assistance Grant funded through the United States Economic Development Administration under Title IX of the Public Works and Economic Development Act of 1965 (Grant No. 07–19–02709 and 07–19–2709.1) shall be administered by the director, and, for the purpose of state administration of this grant, the director shall be deemed to be the successor to the former Secretary of Business, Transportation and Housing and the former Secretary of Technology, Trade and Commerce. The director may assign and contract administration of the grant to a public agency created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1.

(b) On January 1, 2008, all federal moneys held in the Sudden and Severe Economic Dislocation Grant Account within the Special Deposit Fund are hereby transferred to the Small Business Expansion Fund created pursuant to Section 14030 of the Corporations Code for expenditure by the office pursuant to Article 9 (commencing with Section 14070) of the Corporations Code for purposes of the Sudden and Severe Economic Dislocation Grant program, or other purposes permitted by the cognizant federal agency.

(c) All loan repayments received on or after January 1, 2008, for the Sudden and Severe Economic Dislocation Grant program loans issued pursuant to former Section 15327 (repealed by Section 1.8 of Chapter 229 of the Statutes of 2003 (AB 1757)) and this section, shall be deposited into the Small Business Expansion Fund and shall be available to the office for expenditure pursuant to the provisions of Article 9 (commencing with Section 14070) of the Corporations Code for the Sudden and Severe Economic Dislocation Grant program, or other purposes permitted by the cognizant federal agency.

(Added by renumbering Section 13997.7 by Stats. 2014, Ch. 132, Sec. 4. Effective January 1, 2015.)



12098.8

The office shall post information on its Internet Web site regarding the programs administered through the statewide network of small business financial development corporations. Programs covered shall include loan guarantees, direct lending, surety bond guarantees, and disaster loans. Information shall be presented in a manner appropriate to address the needs of both small businesses and existing and potential financial institutions and financial companies.

(Added by Stats. 2013, Ch. 529, Sec. 1. Effective January 1, 2014.)



12098.9

In order to educate small business owners of the availability of various programs promoting the efficient use of energy, the office shall include a link to the Energy Upgrade California Internet Web site on the homepage of its Internet Web site.

(Added by Stats. 2014, Ch. 290, Sec. 2. Effective January 1, 2015.)






ARTICLE 6 - The Made in California Program

12099

The Legislature finds and declares all of the following:

(a) Job creation through rapid technology commercialization is a vital part of the state’s economic well-being, as identified in a January 2012 symposium held by the Brookings Institute.

(b) Innovation and tech-driven entrepreneurial activity coupled with venture investment creates small business startups and expansions at an accelerated rate, which leads to significant employment opportunities that contribute to the state’s financial health and economic competitiveness.

(c) In order to maintain a healthy state economy and to aid communities, entrepreneurship and technology-based small businesses must be stimulated and supported.

(d) The Innovation Hubs (iHubs) are operated in California through a cooperative agreement between the Governor’s Office of Business and Economic Development (GO-Biz) and geographically distinct regions, all of which are partnered with public universities, community college districts, local governments, research institutions, industry, angel and venture capital networks, and traditional financial institutions. The iHubs are California’s premier resource for facilitating the success of entrepreneurial and small technology startups that can grow California’s economy by assisting business owners in creating and retaining jobs, increasing sales and profits, securing business financing, and creating a successful new business climate in the state.

(e) The iHubs’ economic impact in fostering entrepreneurial business activity leads to job creation and an innovation in the economy by establishing a formal partnership between the office and the iHub program.

(f) It is necessary to establish a fund that would enable the office to obtain funding from private sources, for appropriation to state designated iHubs, iHub partner organizations, and within state iHub-designated regions for the purpose of establishing, promoting, and enhancing California’s innovation and entrepreneurship ecosystem.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.1

(a) The California Innovation Hub Program is hereby created within the office.

(b) The office shall designate Innovation Hubs within the state to stimulate partnerships, economic development, and job creation by leveraging assets to provide an innovation platform for startup businesses, economic development organizations, business groups, and venture capitalists. The assets may include, but are not limited to, research parks, technology incubators, universities, and federal laboratories.

(c) The office shall oversee, coordinate, and provide assistance to each iHub.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.2

For purposes of this article, the following terms shall be defined as follows:

(a) “Applicant” means one or more entities that submit an application to GO-Biz. Eligible applicants shall be one or more of the following:

(1) A fully accredited institution of higher education.

(2) A private nonprofit corporation engaged in economic development activities.

(3) A county or municipality in this state that has a preexisting economic development department or program or both.

(4) A public economic development institution such as a workforce investment board or an economic development corporation.

(b) “Innovation Hub” or “iHub” means a partnership between interrelated firms, local governments, economic development organizations, educational entities, and industries that collectively drive economic growth within a defined geographic area.

(c) “iHub coordinator” means the individual or entity agreed to by the iHub partnership that is responsible for all of the following:

(1) Implementing the objectives of the iHub.

(2) Serving as the primary agent responsible for coordinating services and resources and maintaining the iHub partnership.

(3) Serving as the primary liaison to the state and the office.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.3

(a) The office shall issue a request for proposals for the California Innovation Hub Program.

(b) An applicant’s proposal shall include, but shall not be limited to, all of the following information:

(1) A statement of purpose.

(2) A signed statement of cooperation and a description of the roles and relationships of each entity involved in the iHub partnership.

(3) A designated iHub coordinator.

(4) A clear explanation and map conveying the iHub’s physical boundary.

(5) A clearly stated designee to coordinate iHub activities.

(6) A clearly identified central location.

(7) Clearly identified benchmarks or milestones with approximate dates as to when they will be achieved.

(8) A complete budget including a description of secured funds with proof, pending funds, and potential future funding sources.

(9) A list and brief description of local and regional incentives and support programs.

(10) A clearly articulated commercial market focus and plan.

(11) A clearly articulated iHub management structure and plan that may include a description of the capabilities, qualifications, and experience of the proposed management team, team leaders, or key personnel who are critical to achieving the proposed objectives.

(12) A list of iHub assets and resources.

(13) A clearly articulated focus area of the iHub including industry sectors or other targeted areas for development and growth.

(14) A list of specific resources available to support and guide startup companies.

(15) A clearly articulated list of goals to be achieved with the certification of the iHub.

(16) Expectations for job development and business creation.

(17) Defined performance standards agreed upon by the partners involved in the development of the iHub.

(18) Evaluation procedures that will be used to measure the level of achievement for each stated goal.

(19) A plan for sustainability.

(20) Organizational experience including capabilities, related experience, facilities, techniques, unusual resources, or unique combinations of these that are integral factors for achieving the proposed objectives.

(21) Demonstrated experience with innovation programs such as involvement with technology commercialization.

(22) Demonstrated experience with technology transfer or licensing.

(23) Demonstrated experience with intellectual property management.

(24) Evidence of community engagement and support.

(c) The office may waive any of the requirements listed in subdivision (b).

(d) The office may designate an iHub for a term of not more than five years. An iHub may reapply for a designation without limitation on the number of times.

(e) (1) The iHub designation shall not be official until a memorandum of understanding is entered into by the applicant and the office. The memorandum of understanding shall include the goals and performance standards identified in the application and other related requirements as determined by the office.

(2) For an iHub designated by the office before January 1, 2014, the iHub partnership shall have until September 1, 2014, to enter into a memorandum of understanding with the office that meets the requirements of this article.

(f) More than one iHub may be designated in an area to the extent that there is a clear distinction between the focus area of each iHub.

(g) The office shall set guidelines for approval, designation, operation, reporting, redesignation, and dedesignation of iHubs.

(h) An iHub shall annually report to the office on its progress in meeting the goals and performance standards as described in the iHUB application and implementing memorandum of understanding with the office. The office shall annually post the information from these reports on the office Internet Web site and provide notice to the Governor and relevant policy committees of the Legislature that the information is available on the Internet Web site.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.4

A designated iHub shall include at least one major university or research center or institute, one economic development organization, and consist of at least four of the following:

(a) A business support organization including a workforce development or training organization, incubator or business accelerator, business technical assistance providers, chamber of commerce, and networking organization that supports innovation.

(b) An educational consortium including technology transfer representatives.

(c) A venture capital network including angel investors.

(d) A business foundation, innovation foundation, science foundation, laboratory research institution, federal laboratory, or research and development facility.

(e) A municipal economic development division or department.

(f) A federal government partner such as a national laboratory.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.5

Before an official designation as an iHub, the applicant shall self-certify both of the following:

(a) That the iHub will comply with the state’s nondiscrimination policy.

(b) That the iHub and its principals are current in payment of all state and local taxes owed unless they have entered into an agreement that was deemed satisfactory by the respective taxing authority and are in full compliance with the agreement.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.6

(a) An iHub may do all of, but shall not be limited to, the following:

(1) Provide counseling and technical assistance, either by direct or indirect services, in the areas of entrepreneurial business planning and management, financing, and marketing for small businesses.

(2) Provide expert advice to entrepreneurs on starting a business, including legal requirements for starting a business and access to financing opportunities.

(3) Conduct business workshops, seminars, and conferences with local partners including, but not limited to, state universities, state community colleges, local governments, state and federal service providers, private industry, workforce investment boards and agencies, small business development centers, microenterprise development organizations, small business service agencies, economic development organizations, and chambers of commerce.

(4) Facilitate partnerships between innovative startup businesses, research institutions, and venture capitalists or financial institutions.

(b) The iHubs shall, to the extent feasible, do all of the following:

(1) Work in close collaboration with the activities of the office as its primary statewide partner.

(2) Coordinate activities with the Employment Training Panel, the California Workforce Investment Board, the Office of the Chancellor of the California Community Colleges, the University of California, the California State University, and other state economic and workforce development programs.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.7

The Innovation Accelerator Account is hereby created within the California Economic Development Fund in the State Treasury. Subject to the approval of the Department of Finance, all moneys collected and received by the Governor’s Office of Business and Economic Development for California Innovation Initiatives from gifts, bequests, or donations shall be deposited in the Innovation Accelerator Account. Notwithstanding Section 13340, the moneys in the account are continuously appropriated to the office to be used for California Innovation Initiatives pursuant to the terms of the gift, bequest, or donation.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)






ARTICLE 6a - California Innovation Initiatives

12099

The Legislature finds and declares all of the following:

(a) Job creation through rapid technology commercialization is a vital part of the state’s economic well-being, as identified in a January 2012 symposium held by the Brookings Institute.

(b) Innovation and tech-driven entrepreneurial activity coupled with venture investment creates small business startups and expansions at an accelerated rate, which leads to significant employment opportunities that contribute to the state’s financial health and economic competitiveness.

(c) In order to maintain a healthy state economy and to aid communities, entrepreneurship and technology-based small businesses must be stimulated and supported.

(d) The Innovation Hubs (iHubs) are operated in California through a cooperative agreement between the Governor’s Office of Business and Economic Development (GO-Biz) and geographically distinct regions, all of which are partnered with public universities, community college districts, local governments, research institutions, industry, angel and venture capital networks, and traditional financial institutions. The iHubs are California’s premier resource for facilitating the success of entrepreneurial and small technology startups that can grow California’s economy by assisting business owners in creating and retaining jobs, increasing sales and profits, securing business financing, and creating a successful new business climate in the state.

(e) The iHubs’ economic impact in fostering entrepreneurial business activity leads to job creation and an innovation in the economy by establishing a formal partnership between the office and the iHub program.

(f) It is necessary to establish a fund that would enable the office to obtain funding from private sources, for appropriation to state designated iHubs, iHub partner organizations, and within state iHub-designated regions for the purpose of establishing, promoting, and enhancing California’s innovation and entrepreneurship ecosystem.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.1

(a) The California Innovation Hub Program is hereby created within the office.

(b) The office shall designate Innovation Hubs within the state to stimulate partnerships, economic development, and job creation by leveraging assets to provide an innovation platform for startup businesses, economic development organizations, business groups, and venture capitalists. The assets may include, but are not limited to, research parks, technology incubators, universities, and federal laboratories.

(c) The office shall oversee, coordinate, and provide assistance to each iHub.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.2

For purposes of this article, the following terms shall be defined as follows:

(a) “Applicant” means one or more entities that submit an application to GO-Biz. Eligible applicants shall be one or more of the following:

(1) A fully accredited institution of higher education.

(2) A private nonprofit corporation engaged in economic development activities.

(3) A county or municipality in this state that has a preexisting economic development department or program or both.

(4) A public economic development institution such as a workforce investment board or an economic development corporation.

(b) “Innovation Hub” or “iHub” means a partnership between interrelated firms, local governments, economic development organizations, educational entities, and industries that collectively drive economic growth within a defined geographic area.

(c) “iHub coordinator” means the individual or entity agreed to by the iHub partnership that is responsible for all of the following:

(1) Implementing the objectives of the iHub.

(2) Serving as the primary agent responsible for coordinating services and resources and maintaining the iHub partnership.

(3) Serving as the primary liaison to the state and the office.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.3

(a) The office shall issue a request for proposals for the California Innovation Hub Program.

(b) An applicant’s proposal shall include, but shall not be limited to, all of the following information:

(1) A statement of purpose.

(2) A signed statement of cooperation and a description of the roles and relationships of each entity involved in the iHub partnership.

(3) A designated iHub coordinator.

(4) A clear explanation and map conveying the iHub’s physical boundary.

(5) A clearly stated designee to coordinate iHub activities.

(6) A clearly identified central location.

(7) Clearly identified benchmarks or milestones with approximate dates as to when they will be achieved.

(8) A complete budget including a description of secured funds with proof, pending funds, and potential future funding sources.

(9) A list and brief description of local and regional incentives and support programs.

(10) A clearly articulated commercial market focus and plan.

(11) A clearly articulated iHub management structure and plan that may include a description of the capabilities, qualifications, and experience of the proposed management team, team leaders, or key personnel who are critical to achieving the proposed objectives.

(12) A list of iHub assets and resources.

(13) A clearly articulated focus area of the iHub including industry sectors or other targeted areas for development and growth.

(14) A list of specific resources available to support and guide startup companies.

(15) A clearly articulated list of goals to be achieved with the certification of the iHub.

(16) Expectations for job development and business creation.

(17) Defined performance standards agreed upon by the partners involved in the development of the iHub.

(18) Evaluation procedures that will be used to measure the level of achievement for each stated goal.

(19) A plan for sustainability.

(20) Organizational experience including capabilities, related experience, facilities, techniques, unusual resources, or unique combinations of these that are integral factors for achieving the proposed objectives.

(21) Demonstrated experience with innovation programs such as involvement with technology commercialization.

(22) Demonstrated experience with technology transfer or licensing.

(23) Demonstrated experience with intellectual property management.

(24) Evidence of community engagement and support.

(c) The office may waive any of the requirements listed in subdivision (b).

(d) The office may designate an iHub for a term of not more than five years. An iHub may reapply for a designation without limitation on the number of times.

(e) (1) The iHub designation shall not be official until a memorandum of understanding is entered into by the applicant and the office. The memorandum of understanding shall include the goals and performance standards identified in the application and other related requirements as determined by the office.

(2) For an iHub designated by the office before January 1, 2014, the iHub partnership shall have until September 1, 2014, to enter into a memorandum of understanding with the office that meets the requirements of this article.

(f) More than one iHub may be designated in an area to the extent that there is a clear distinction between the focus area of each iHub.

(g) The office shall set guidelines for approval, designation, operation, reporting, redesignation, and dedesignation of iHubs.

(h) An iHub shall annually report to the office on its progress in meeting the goals and performance standards as described in the iHUB application and implementing memorandum of understanding with the office. The office shall annually post the information from these reports on the office Internet Web site and provide notice to the Governor and relevant policy committees of the Legislature that the information is available on the Internet Web site.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.4

A designated iHub shall include at least one major university or research center or institute, one economic development organization, and consist of at least four of the following:

(a) A business support organization including a workforce development or training organization, incubator or business accelerator, business technical assistance providers, chamber of commerce, and networking organization that supports innovation.

(b) An educational consortium including technology transfer representatives.

(c) A venture capital network including angel investors.

(d) A business foundation, innovation foundation, science foundation, laboratory research institution, federal laboratory, or research and development facility.

(e) A municipal economic development division or department.

(f) A federal government partner such as a national laboratory.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.5

Before an official designation as an iHub, the applicant shall self-certify both of the following:

(a) That the iHub will comply with the state’s nondiscrimination policy.

(b) That the iHub and its principals are current in payment of all state and local taxes owed unless they have entered into an agreement that was deemed satisfactory by the respective taxing authority and are in full compliance with the agreement.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.6

(a) An iHub may do all of, but shall not be limited to, the following:

(1) Provide counseling and technical assistance, either by direct or indirect services, in the areas of entrepreneurial business planning and management, financing, and marketing for small businesses.

(2) Provide expert advice to entrepreneurs on starting a business, including legal requirements for starting a business and access to financing opportunities.

(3) Conduct business workshops, seminars, and conferences with local partners including, but not limited to, state universities, state community colleges, local governments, state and federal service providers, private industry, workforce investment boards and agencies, small business development centers, microenterprise development organizations, small business service agencies, economic development organizations, and chambers of commerce.

(4) Facilitate partnerships between innovative startup businesses, research institutions, and venture capitalists or financial institutions.

(b) The iHubs shall, to the extent feasible, do all of the following:

(1) Work in close collaboration with the activities of the office as its primary statewide partner.

(2) Coordinate activities with the Employment Training Panel, the California Workforce Investment Board, the Office of the Chancellor of the California Community Colleges, the University of California, the California State University, and other state economic and workforce development programs.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)



12099.7

The Innovation Accelerator Account is hereby created within the California Economic Development Fund in the State Treasury. Subject to the approval of the Department of Finance, all moneys collected and received by the Governor’s Office of Business and Economic Development for California Innovation Initiatives from gifts, bequests, or donations shall be deposited in the Innovation Accelerator Account. Notwithstanding Section 13340, the moneys in the account are continuously appropriated to the office to be used for California Innovation Initiatives pursuant to the terms of the gift, bequest, or donation.

(Added by Stats. 2013, Ch. 530, Sec. 1. Effective January 1, 2014.)






ARTICLE 6.5 - Local Economic Development

12100

(a) The Legislature finds and declares all of the following:

(1) California’s economic development organizations and corporations are an integral component of the state job creation effort because they are a critical link between state economic development activities and the statewide business community, providing an excellent opportunity to leverage state resources.

(2) Economic development corporations and organizations provide broad public benefits to the residents of this state by alleviating unemployment, encouraging private investment, and diversifying local economies.

(3) Economic development corporations engage in a wide range of programs and strategies to attract, retain, and expand businesses, including marketing the community, small business lending, and other financial services, a wide range of technical assistance to small business, preparation of economic data, and business advocacy.

(4) By using public sector resources and powers to reduce the risks and costs that could prohibit investment, the public sector often sets the stage for employment-generating investment by the private sector.

(b) For purposes of this chapter, all of the following definitions apply:

(1) “Local economic development organization” means a public or public-private job creation activity recognized by cities and counties as the lead agency within that city or county for planning and implementation of job creation involving business expansion, business retention, and new business development.

(2) “Regional economic development organization” means an organization comprised of any of the following:

(A) A single county.

(B) More than one county.

(C) A subregion within a county established by the cities and county within that subregion.

(D) An economic development corporation.

(3) “Economic development corporation” means a local or regional nonprofit public-private economic development organization recognized in a defined region by the public and private sector as the lead agency for the planning and implementation of job creation involving business retention and new business development.

(4) “Regional economic development corporation” means a corporation comprised of any of the following:

(A) A single county.

(B) More than one county.

(C) A subregion within a single county established by a group of cities and counties.

(5) “Economic development” means any activity that enhances the factors of productive capacity, such as land, labor, capital, and technology, of a national, state, or local economy. “Economic development” includes policies and programs expressly directed at improving the business climate in business finance, marketing, neighborhood development, small business development, business retention and expansion, technology transfer, and real estate redevelopment. “Economic development” is an investment program designed to leverage private sector capital in such a way as to induce actions that have a positive effect on the level of business activity, employment, income distribution, and fiscal solvency of the community.

(6) “Local economic development” is a process of deliberate intervention in the normal economic process of a particular locality to stimulate economic growth of the locality by making it more attractive, resulting in more jobs, wealth, better quality of life, and fiscal solvency. Prime examples of economic development include business attraction, business expansion and retention, and business creation.

(7) “Emerging domestic market” means people, places, or business enterprises with growth potential that face capital constraints due to systemic undervaluations as a result of imperfect market information. These markets include, but are not limited to, ethnic-owned and women-owned firms, urban and rural communities, companies that serve low-income or moderate-income populations, and other small- and medium-sized businesses.

(8) “Financial intermediary” means an institution, firm, organization, or individual who performs intermediation between two or more parties in a financial context, such as connecting sources of funds with users of funds. A financial intermediary is typically an entity that facilitates the channeling of funds between lenders, investors, foundations, or other entities that have money and are interested in connecting with businesses or communities where their money can be deployed. Financial intermediaries include, but are not limited to, banks, financial development corporations, economic developers, microbusiness lenders, and community development organizations.

(9) “Community development intermediary” means an institution, firm, organization, or individual that performs intermediation between two or more parties in a community development context, such as connecting people and organizations that have a stake in the future well-being of communities and individuals who may not easily have access to these stakeholders. A community development intermediary is typically an entity that channels financial and nonfinancial resources between government and foundations and other nonprofit organizations that have resources and are interested in connecting with small- and medium-size businesses and low- and moderate-income households and communities. Community development intermediaries include, but are not limited to, community development corporations, microbusiness lenders, and community development financial institutions.

(10) “Triple bottom line” means the economic, environmental, and social benefits arising from a project, investment, or community and economic development activity.

(11) “Small businesses” means a business with less than 100 employees and with a gross revenue of less than five million dollars ($5,000,000), or a business that is otherwise targeted by or participating in a federal or state program engaged in programs or services for small businesses. Application of this definition may only be used pursuant to a direct reference.

(12) “Community development” means a process designed to create conditions of economic and social prosperity for the whole community, or a targeted subset of the whole community, with the fullest possible reliance on the community’s initiative and active participation.

(13) “Financial institution capital” means resources of a financial institution, including, but not limited to, a bank or credit union, that are legally available to be used to generate wealth for the financial institution.

(14) “California Council on Science and Technology” means the council established by California academic research institutions, including the University of California, the University of Southern California, the California Institute of Technology, Stanford University, and the California State University, in support of Assembly Concurrent Resolution No. 162 (Res. Ch. 148, Stats. 1988).

(15) “Microbusiness lender” means a nonprofit or nonbank lender that serves very small businesses in low- and moderate-income communities that experience barriers in accessing capital. These businesses are often owned by minorities, immigrants, women, and persons with disabilities. Microbusiness lenders generally provide loans under fifty thousand dollars ($50,000) and offer business technical assistance, both preloan and postloan, to improve an applicant’s ability to qualify and successfully repay a loan.

(Added by renumbering Section 13997.2 by Stats. 2014, Ch. 132, Sec. 3. Effective January 1, 2015.)









CHAPTER 2 - The Lieutenant Governor

ARTICLE 1 - Duties

12101

The Lieutenant Governor may appoint and, subject to the approval of the Director of Finance, fix the salaries of one secretary and such clerical assistants as the Lieutenant Governor deems necessary for his office.

(Repealed and added by Stats. 1978, Ch. 557.)









CHAPTER 3 - Secretary of State

ARTICLE 1 - General

12152

(a) To assist him or her in the discharge of the duties of his or her office, the Secretary of State may appoint one Assistant Secretary of State, whose powers, duties and liabilities shall be those of a deputy, and any deputies and clerical, expert, technical and other assistants necessary for the proper conduct of his or her office. The Assistant Secretary of State and all deputies are civil executive officers.

(b) Notwithstanding any other provision of law, but consistent with Section 4 of Article VII of the California Constitution and with subdivision (a) of this section, the Governor shall appoint four employees of the Secretary of State’s office, who may be nominated by the Secretary of State, and who are exempt from state civil service.

(Amended by Stats. 2004, Ch. 227, Sec. 37. Effective August 16, 2004.)



12153

The Secretary of State shall appoint a competent person to the position of Chief of Archives.

In case of his or her absence or inability to perform the duties of his or her position, the Secretary of State shall designate some other competent person to act in his or her place.

(Amended by Stats. 2014, Ch. 28, Sec. 10. Effective June 20, 2014.)






ARTICLE 2 - Duties

12159

The Secretary of State shall keep a correct record of the official acts of the legislative and executive departments of the government, and shall, when required, lay the same and all matters relative thereto before either branch of the Legislature, and shall perform such other duties as may be assigned him by law.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



12160

The Secretary of State is charged with custody of:

(a) The enrolled copy of the Constitution.

(b) All acts and resolutions passed by the Legislature.

(c) The Journals of the Legislature.

(d) The Great Seal.

(e) All books, records, deeds, parchments, maps, and papers, kept or deposited in his office pursuant to law.

(Added by Stats. 1945, Ch. 111.)



12161

The Secretary of State shall attend at every session of the Legislature, for the purpose of receiving bills and resolutions and perform such other duties as may be devolved upon him by resolution of the two houses, or either of them.

(Added by Stats. 1945, Ch. 111.)



12162

The Secretary of State shall keep a register and attest the official acts of the Governor and shall affix the Great Seal, with his attestation, to commissions, pardons, and other public instruments, to which the official signature of the Governor is required.

(Added by Stats. 1945, Ch. 111.)



12163

The Secretary of State shall receive and record in proper books the official bonds of all officers whose bonds are required by law to be filed with him.

(Added by Stats. 1945, Ch. 111.)



12164

The Secretary of State shall record all conveyances made to the state, except (1) evidences of title acquired for state highway purposes and retained by the Department of Transportation, and (2) conveyances of tax-sold property.

(Amended by Stats. 1974, Ch. 41.)



12165

The Secretary of State shall certify and declare the result of all elections upon any question submitted to the electors of the State by either initiative or referendum petition filed in his office and make official declaration of the vote upon each question.

(Added by Stats. 1945, Ch. 111.)



12166

Within 100 days after the final adjournment of each session of the Legislature, the Secretary of State shall deliver to the State Printing Office his certificate showing what acts, or sections, or parts of acts of the Legislature are delayed from going into effect by referendum petition properly certified and filed in his office.

(Added by Stats. 1945, Ch. 111.)



12167

Within 60 days after the day on which a general election is held throughout the State, the Secretary of State shall deliver to the State Printing Office his certificate showing:

(a) What laws or constitutional amendments, proposed by initiative petition and approved by the people, have gone into operation, and the date of going into operation.

(b) The result of all elections upon any question submitted to the electors of the State by initiative or referendum petition within the preceding two years.

(Added by Stats. 1945, Ch. 111.)



12168

On demand, the Secretary of State shall furnish, to any person paying the fees therefor, a certified copy of all or any part of any law, record, or other instrument filed, deposited, or recorded in his office.

(Added by Stats. 1945, Ch. 111.)



12168.5

(a) When not inconsistent with other provisions of law, in lieu of filing or recording documents presented in paper format, the Secretary of State may adopt rules and regulations to authorize the electronic filing, including filing by facsimile, of any document required to be filed with the Secretary of State under any act administered by the Secretary of State. The rules and regulations may set forth standards for the acceptance of a signature in a form other than the proper handwriting of the person filing a document that requires his or her signature. A signature on a document electronically filed or filed by facsimile in accordance with those rules and regulations is prima facie evidence for all purposes that the document actually was signed by the person whose signature appears on the electronically filed document or facsimile.

The filing or recording shall constitute a unique computerized informational record. The record need not be retained in the form in which it is received, if the technology used to retain the record results in a permanent record that does not permit additions, deletions, or changes in the original document and from which an accurate image may be created during the period for which the record is required to be retained.

The filing officer may employ a system of microphotography, optical disk, or reproduction by other techniques that do not permit additions, deletions, or changes to the original document.

(b) Notwithstanding Section 7550.5, the Secretary of State shall prepare and submit to the Legislature at the commencement of the public comment period required under Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 a report of, and a copy of, any rules and regulations proposed pursuant to subdivision (a) to authorize the electronic filing, including filing by facsimile, of documents required to be filed with the Secretary of State.

(c) All film used in the microphotography process shall comply with minimum standards of quality approved by the United States Bureau of Standards and the American National Standards Institute. A true copy of the microfilm, optical disk, or other storage medium shall be kept in a safe and separate place for security purposes. A reproduction of any document filed, recorded, stored, or retained on microfilm, optical disk, or by other technology pursuant to this section shall be as admissible in any court as the original itself.

The Secretary of State shall obtain the approval of the Fair Political Practices Commission before applying this section to a filing or recording under the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)).

(Amended by Stats. 1999, Ch. 1000, Sec. 45. Effective January 1, 2000.)



12168.7

(a) The California Legislature hereby recognizes the need to adopt uniform statewide standards for the purpose of storing and recording permanent and nonpermanent documents in electronic media.

(b) In order to ensure that uniform statewide standards remain current and relevant, the Secretary of State shall approve and adopt appropriate standards established by the American National Standards Institute or the Association for Information and Image Management.

(c) The standards specified in subdivision (b) shall include a requirement that a trusted system be utilized. For this purpose and for purposes of Sections 25105, 26205, 26205.1, 26205.5, 26907, 27001, 27322.2, 34090.5, and 60203, Section 102235 of the Health and Safety Code, and Section 10851 of the Welfare and Institutions Code, “trusted system” means a combination of techniques, policies, and procedures for which there is no plausible scenario in which a document retrieved from or reproduced by the system could differ substantially from the document that is originally stored.

(d) In order to develop statewide standards as expeditiously as possible, and until the time that statewide standards are adopted pursuant to subdivision (b), state officials shall ensure that microfilming, electronic data imaging, and photographic reproduction are done in compliance with the minimum standards or guidelines, or both, as recommended by the American National Standards Institute or the Association for Information and Image Management for recording of permanent records or nonpermanent records.

(Amended by Stats. 2014, Ch. 28, Sec. 11. Effective June 20, 2014.)



12169

The Secretary of State shall file in his office descriptions of seals in use by the different State officers and furnish such officers with new seals whenever required.

(Added by Stats. 1945, Ch. 111.)



12170

On or before the fifteenth day of September in each even numbered year, the Secretary of State shall report to the Governor a detailed account of all of his official actions since his previous report. The report shall be accompanied with a detailed statement, under oath, of the manner in which all appropriations for his office have been expended.

(Added by Stats. 1945, Ch. 111.)



12171

The Secretary of State shall compile and maintain a complete list of all districts for which certificates or copies of orders, ordinances or resolutions declaring districts formed or organized have been filed. This list shall contain the name of each district, the date of formation, and the county or counties in which the district is located.

The list of districts, and all certificates, maps, or copies of orders, ordinances or resolutions filed with the Secretary of State in connection with the formation, change of boundaries, merger, consolidation, or dissolution of districts, shall be open to inspection by the public.

(Added by Stats. 1963, Ch. 457.)



12172

The Secretary of State shall, upon the request of the proponents of an initiative measure which is to be submitted to the voters of the state, review the provisions of the initiative measure after it is prepared prior to its circulation. In conducting the review, the Secretary of State shall do both of the following:

(a) Analyze and comment on the provisions of the measure with respect to form and language clarity.

(b) Request and obtain a statement of fiscal impact from the Legislative Analyst.

The Legislative Analyst shall furnish the Secretary of State with a statement of fiscal impact with respect to the initiative measure within 25 working days after being requested to do so by the Secretary of State pursuant to subdivision (b).

In the preparation of the statement of fiscal impact, the Legislative Analyst may use the fiscal estimate or the opinion prepared pursuant to Section 9005 of the Elections Code.

The review performed pursuant to this section shall be for the purpose of suggestion only and shall not have any binding effect on the proponents of the initiative measure.

(Amended by Stats. 1994, Ch. 923, Sec. 37. Effective January 1, 1995.)



12172.3

The Secretary of State shall post on the Secretary’s Internet Web site and include in the pamphlet developed pursuant to Section 9018 of the Elections Code, information describing the following services that are available to the proponents of a proposed initiative measure.

(a) The Legislative Counsel’s cooperation in preparing an initiative measure pursuant to Section 10243.

(b) The Secretary’s review of prepared initiatives prior to circulation pursuant to Section 12172.

(Added by Stats. 2014, Ch. 168, Sec. 1. Effective January 1, 2015.)



12172.5

(a) The Secretary of State is the chief elections officer of the state, and shall administer the provisions of the Elections Code. The Secretary of State shall see that elections are efficiently conducted and that state election laws are enforced. The Secretary of State may require elections officers to make reports concerning elections in their jurisdictions.

(b) If, at any time, the Secretary of State concludes that state election laws are not being enforced, the Secretary of State shall call the violation to the attention of the district attorney of the county or to the Attorney General. In these instances, the Secretary of State may assist the county elections officer in discharging his or her duties.

(c) In order to determine whether an elections law violation has occurred, the Secretary of State may examine voted, unvoted, spoiled and canceled ballots, vote-counting computer programs, vote by mail ballot envelopes and applications, and supplies referred to in Section 14432 of the Elections Code. The Secretary of State may also examine any other records of elections officials as he or she finds necessary in making his or her determination, subject to the restrictions set forth in Section 6253.5.

(d) The Secretary of State may adopt regulations to assure the uniform application and administration of state election laws.

(Amended by Stats. 2012, Ch. 162, Sec. 61. Effective January 1, 2013.)



12173

The Secretary of State’s office shall develop a program to utilize modern communications and information processing technology to enhance the availability and accessibility of information on statewide candidates and ballot initiatives. This includes making information available online as well as through other information processing technology.

(Amended by Stats. 2004, Ch. 193, Sec. 45. Effective January 1, 2005.)



12174

(a) The Secretary of State shall administer, protect, develop, and interpret the Secretary of State and State Archives Building Complex located in Sacramento in the area bounded by 10th, 11th, O, and P Streets as authorized by Section 12235 for the use, education, and enjoyment of the public.

(b) The Secretary of State may enter into an operating agreement with the Golden State Museum Public Benefit Corporation (GSMPBC), formerly known as the California Archives Foundation, an existing California nonprofit public benefit corporation, tax exempt under Section 501(c)(3) of the United States Internal Revenue Code, or its successor. Under the operating agreement with the Secretary of State (including the State Archives), the corporation shall operate a museum located in the Secretary of State and State Archives Building Complex, including development, administration, interpretation, and management of the museum and related public services, and acquiring and managing funding for the museum’s programs and services. Secondarily, the corporation may support the programs and operations of the State Archives.

(c) The governing board of the corporation shall include the Secretary of State or any Assistant Secretary of State designated by the Secretary of State and the Director of Parks and Recreation or his or her designee as ex officio voting members of the board. The board shall be the governing authority for operations funded through moneys received by the museum. The board shall submit an audit report annually to the Secretary of State. The Secretary of State shall submit copies of the annual audit reports to the Director of Finance, the Chair of the Joint Legislative Audit Committee, and the Chair of the Joint Legislative Budget Committee. No funds raised or assets acquired by the corporation shall be used for purposes inconsistent with support of the museum and the State Archives.

(d) No later than January 10 of each year, the corporation shall submit the corporation business plan for the following fiscal year to the Director of Finance and the Chair of the Joint Legislative Budget Committee for review and comment. The executive director of the corporation shall also submit, not less than 30 days prior to adoption by the governing board of the corporation, any proposed formal amendments to the corporation business plan to the Director of Finance and the Chair of the Joint Legislative Budget Committee for review and comment.

(e) Fees charged to members of the public for copying, reproduction, and other services provided by the State Archives shall be at a level consistent with the costs of providing these services. The Secretary of State may establish an agreement with the corporation to provide these services and collect moneys for providing these services.

(f) Notwithstanding any other provision of law, the GSMPBC, or its successor, is a private nonprofit corporation and shall not be considered a state, local, or other public body for any purpose.

(g) The Legislature encourages the governing board of the corporation to conduct its meetings in an open manner, establish a board membership that is representative and reflective of California’s rich history, and work cooperatively with the Secretary of State to ensure public input, confidence, and accountability in the museum’s use of its resources and the protection of California’s priceless archives, collections, and artifacts.

(Amended by Stats. 2005, Ch. 6, Sec. 2. Effective March 15, 2005.)



12175

The Secretary of State shall keep a fee book. There shall be entered in the book all fees, commissions, and compensation of whatever nature or kind that are earned, collected, or charged, with the date, name of payer, paid or not paid, and the nature of the service in each case. The book shall be verified annually by the Secretary of State’s affidavit entered therein.

(Added by Stats. 1999, Ch. 1000, Sec. 46. Effective January 1, 2000.)



12176

(a) Commencing July 1, 1992, all fees collected by the Secretary of State’s office pursuant to the Business and Professions Code, Civil Code, Code of Civil Procedure, Commercial Code, Corporations Code, Food and Agricultural Code, Harbors and Navigation Code, and this code, excluding Section 81008 of this code, shall be paid into the Secretary of State’s Business Fees Fund which was created by former Section 12181 and is hereby continued in existence in the State Treasury for the administration of that portion of the Secretary of State’s functions under these codes.

(b) It is the intent of the Legislature that moneys deposited into the Secretary of State’s Business Fees Fund shall be used to support the programs from which fees are collected. It is further the intent of the Legislature that fees shall be sufficient to cover the costs of these programs and shall be expended, commencing in the 1992-93 fiscal year, to the extent that appropriations are made in the annual Budget Act. Of the fees collected, and any interest earned thereon, in excess of the authority of the Secretary of State to expend pursuant to the annual Budget Act, up to one million dollars ($1,000,000) may remain in the Secretary of State’s Business Fee Fund. Any additional excess fees and interest earned shall be transferred to the General Fund at the end of each fiscal year.

At least weekly, all fees collected by the Secretary of State shall be paid into the State Treasury.

(Amended by Stats. 2002, Ch. 1117, Sec. 4. Effective January 1, 2003.)



12177

For services performed in his or her office, the Secretary of State shall charge and collect the fees fixed in this article.

(Added by Stats. 1999, Ch. 1000, Sec. 48. Effective January 1, 2000.)



12178

No member of the Legislature or state officer shall be charged for any search relative to matters appertaining to the duties of his or her office, nor shall he or she be charged any fee for a certified copy of any law or resolution passed by the Legislature relative to his or her official duties.

(Added by Stats. 1999, Ch. 1000, Sec. 49. Effective January 1, 2000.)



12178.1

(a) Except for copies of documents on file prepared pursuant to Section 12182, the fee for preparing a copy of any law, resolution, record, or other document on file in the office of the Secretary of State, is one dollar ($1) for the first page, and fifty cents ($0.50) for each additional page.

(b) Except for copies of documents on file prepared pursuant to subdivision (a), the Secretary of State shall provide compilations, indexes, extracts, or summaries of information, including computer information, contained in the public records of the Secretary of State at a charge sufficient to recover costs. Except where a fee or charge is prescribed by statute, the fee or charge imposed pursuant to this subdivision shall not exceed ten dollars ($10) per inquiry.

(c) The Secretary of State may enter into contracts to provide information and copies and access to information, including direct access to computer information. The contracts may include reasonable conditions for access to information. The amounts payable pursuant to these contracts shall be sufficient to recover costs.

(d) The Secretary of State may require persons and firms regularly using the research facilities of the Secretary of State to use those research facilities only pursuant to a contract under subdivision (c).

(e) All fees, reimbursements, and contract amounts pursuant to this section shall be accounted as Secretary of State expenditure reimbursements.

(f) Fees for special handling pursuant to Section 12182 are in addition to amounts pursuant to this section.

(Amended by Stats. 2012, Ch. 494, Sec. 54. Effective January 1, 2013.)



12179

The fee for attesting each patent for land issued by the Governor is one dollar ($1) for each 160 acres, or fraction thereof.

(Added by Stats. 1999, Ch. 1000, Sec. 51. Effective January 1, 2000.)



12179.1

The fee for attesting each commission, passport, or other document signed by the Governor is ten dollars ($10).

A fee shall not be charged for attesting pardons, extradition papers, military commissions, and commissions issued to nonsalaried state officers other than notaries public.

(Added by Stats. 1999, Ch. 1000, Sec. 52. Effective January 1, 2000.)






ARTICLE 3 - Business Programs

12180

The Secretary of State’s office may adopt rules and regulations as necessary to carry out this article, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1.

(Repealed and added by Stats. 1999, Ch. 1000, Sec. 54. Effective January 1, 2000.)



12181

The Secretary of State’s office may refuse to perform a service or refuse a filing based on a reasonable belief that the service or filing is being requested for an unlawful, false, or fraudulent purpose, to promote or conduct an illegitimate object or purpose, or is being requested or submitted in bad faith or for the purpose of harassing or defrauding a person or entity.

(Added by Stats. 2011, Ch. 269, Sec. 8. Effective January 1, 2012.)



12182

(a) The Secretary of State shall charge and collect fees as provided in this article and may also by regulation establish fees to be charged and collected for copying and special handling in connection with filing documents, issuing of certificates, and other services performed by the office.

(b) Except as provided in subdivision (c), the fees shall approximate the estimated cost of copying and special handling.

(c) Fees charged for preclearance of documents and expedited filings may be in different amounts, that shall not exceed one thousand dollars ($1,000). Those fees may be charged only if the special handling does not cause disruption or delay in the process of normal handling of documents.

(d) Copying and special handling fees shall be paid into the Secretary of State’s Business Fees Fund.

(e) The preclearance or expedited filing of documents by the Secretary of State or his or her employees pursuant to this section shall be considered discretionary pursuant to Section 820.2.

(f) This section shall become operative commencing July 1, 2014.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 364, Sec. 4. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



12182.1

The Secretary of State shall establish by regulation an application, examination, and commission fee that shall not exceed the amount necessary to cover the costs of commissioning notaries public and the enforcement of laws governing notaries public. The fee shall not exceed one hundred dollars ($100) per commission.

(Added by Stats. 1999, Ch. 1000, Sec. 54. Effective January 1, 2000.)



12183

The Secretary of State shall charge and collect the following fees for certification:

(a) Certification of a document: Five dollars ($5).

(b) Certificate of status or filing: Five dollars ($5).

(c) Certificate of information: Ten dollars ($10) if the request is communicated in writing, and five dollars ($5) if the request is communicated by another medium authorized by a rule adopted by the office of the Secretary of State.

(Amended by Stats. 2000, Ch. 1003, Sec. 53. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003.)



12184

(a) The Secretary of State shall charge and collect a fee of one hundred fifty dollars ($150) from an entity for its conversion made pursuant to Chapter 11.5 (commencing with Section 1150) of Division 1 of Title 1 of the Corporations Code.

(b) This section shall become operative on January 1, 2005.

(Repealed (in Sec. 29) and added by Stats. 2002, Ch. 480, Sec. 30. Effective January 1, 2003. Section operative January 1, 2005, by its own provisions.)



12185

Upon the filing of any document pursuant to any provision of the Corporations Code for which there is a filing fee of twenty-five dollars ($25) or more, at the time of filing the Secretary of State shall provide a copy without charge.

(Amended by Stats. 2012, Ch. 494, Sec. 55. Effective January 1, 2013.)



12186

The fees for corporate filings are the following:

(a) Issuing a certificate of reservation of corporate name: Ten dollars ($10).

(b) Registering a corporate name for the calendar year pursuant to Section 2101 of the Corporations Code: Fifty dollars ($50).

(c) Filing articles of incorporation providing for shares: One hundred dollars ($100).

(d) Filing articles of incorporation not providing for shares: Thirty dollars ($30).

(e) Filing the statement and designation upon the qualification of a foreign, nonprofit, nonstock corporation, and of a foreign corporation organized for educational, religious, scientific, or charitable purposes, and not issuing shares: Thirty dollars ($30).

(f) Filing the statement and designation upon the qualification of any other foreign corporation not provided for in subdivision (e): One hundred dollars ($100).

(g) Filing the statement of information for every corporation pursuant to Sections 1502, 6210, 8210, 9660, and 12570 of the Corporations Code and Section 14101.6 of the Financial Code: Twenty dollars ($20).

(h) Filing the statement of information for every foreign corporation (other than a foreign association) qualified to transact intrastate business pursuant to Section 2117 of the Corporations Code: Twenty dollars ($20).

(i) Filing changes to any statement of information subject to subdivisions (g) and (h): No fee.

(j) Filing the statement pursuant to Section 1502.1 or 2117.1 of the Corporations Code: No fee.

(k) Filing for the merger of one corporation solely with one or more other corporations: One hundred dollars ($100).

(l) Filing for the merger of one or more corporations with one or more other types of business entities: One hundred fifty dollars ($150).

(m) Filing a certificate of amendment changing the status of a nonprofit corporation into a stock corporation: Seventy dollars ($70).

(n) Filing a certificate of election to dissolve a corporation, a certificate of dissolution of a corporation, or a certificate of surrender, or of change of address: No fee.

(o) Filing a statement of address by a foreign lending institution on or before June 30 of each year pursuant to Section 2104 of the Corporations Code: Fifty dollars ($50).

(p) Filing any other instrument by or on behalf of a corporation, unless another fee is specified by law: Thirty dollars ($30).

(Amended by Stats. 2011, Ch. 204, Sec. 18. Effective January 1, 2012.)



12187

The general partnership filing fees are the following:

(a) Filing a statement of partnership: Seventy dollars ($70).

(b) Filing a statement of dissolution for the purposes of canceling a statement of partnership: No fee.

(c) Filing any other partnership statement pursuant to this chapter, unless another fee is specified by law or the law specifies that no fee is to be charged: Thirty dollars ($30).

(Added by Stats. 1999, Ch. 1000, Sec. 54. Effective January 1, 2000.)



12188

The limited partnership filing fees are the following:

(a) Issuing a certificate of reservation of limited partnership name: ten dollars ($10).

(b) Filing a certificate of limited partnership of a limited partnership: seventy dollars ($70).

(c) Filing an application for registration as a foreign limited partnership: seventy dollars ($70).

(d) Filing a certificate of amendment to the certificate of limited partnership of a limited partnership: thirty dollars ($30).

(e) Filing a restated certificate of limited partnership of a limited partnership: thirty dollars ($30).

(f) Filing an amendment to the application for registration of a foreign limited partnership: thirty dollars ($30).

(g) Filing a certificate of correction for a limited partnership or a foreign limited partnership: thirty dollars ($30).

(h) Filing a certificate of revival for a limited partnership: thirty dollars ($30).

(i) Filing a certificate of merger solely with one or more other limited partnerships (not including the merger of one or more limited partnerships with one or more other business entities) the fee for filing a certificate of merger: seventy dollars ($70).

(j) Filing a certificate of merger of one or more limited partnerships with one or more other business entities: one hundred fifty dollars ($150).

(k) Filing a certificate of conversion of a limited partnership into a foreign other business entity or general partnership: thirty dollars ($30).

(l) Filing articles of organization or statement of partnership authority containing a statement of conversion of a limited partnership into a domestic limited liability company or a registered general partnership: seventy dollars ($70).

(m) Filing the substitute service of a limited partnership: fifty dollars ($50).

(n) Filing a certificate of cancellation for a limited partnership or a foreign limited partnership: no fee.

(o) Filing a statement of resignation as an agent for service of process: no fee.

(p) Filing any instrument by or on behalf of a limited partnership unless another fee is specified or the law specifies that no fee is to be charged: thirty dollars ($30).

(Repealed and added by Stats. 2006, Ch. 495, Sec. 34. Effective January 1, 2007.)



12189

The limited liability partnership filing fees are the following:

(a) Filing a registration for a registered limited liability partnership: Seventy dollars ($70).

(b) Filing a registration for a foreign limited liability partnership: Seventy dollars ($70).

(c) Filing an amendment to the registration of a limited liability partnership registration: Thirty dollars ($30).

(d) Filing an amendment to the registration of a foreign limited liability partnership: Thirty dollars ($30).

(e) Filing a notice of change of status pursuant to subdivision (b) of Section 16954 of the Corporations Code: Thirty dollars ($30).

(f) Filing any other partnership statement for a limited liability partnership, unless another fee is specified by law or the law specifies that no fee is to be charged: Thirty dollars ($30).

(Added by Stats. 1999, Ch. 1000, Sec. 54. Effective January 1, 2000.)



12190

The limited liability company filing fees are the following:

(a) Issuing a certificate of reservation of limited liability company name: Ten dollars ($10).

(b) Filing articles of organization of a limited liability company: Seventy dollars ($70).

(c) Filing an application for registration as a foreign limited liability company: Seventy dollars ($70).

(d) Filing a certificate of amendment to the articles of organization of a limited liability company: Thirty dollars ($30).

(e) Filing restated articles of organization of a limited liability company: Thirty dollars ($30).

(f) Filing an amendment to the application for registration as a foreign limited liability company: Thirty dollars ($30).

(g) Filing a certificate of correction for a limited liability company: Thirty dollars ($30).

(h) Filing a certificate of continuation for a limited liability company after a certificate of dissolution has been filed: Thirty dollars ($30).

(i) Filing a certificate of merger for a merger of a limited liability company with one or more other limited liability companies: Seventy dollars ($70).

(j) Filing a certificate of merger for a merger of one or more limited liability companies with one or more other business entities: One hundred fifty dollars ($150).

(k) Filing the statement of information of a limited liability company or of a foreign limited liability company pursuant to Section 17702.09 of the Corporations Code: Twenty dollars ($20).

(l) Filing changes to any statement of information: No fee.

(m) Filing a certificate of dissolution or a certificate of cancellation of articles of organization for purposes of the dissolution of a limited liability company: No fee.

(n) Filing a certificate of cancellation for purposes of the cancellation of registration of a foreign limited liability company: No fee.

(o) Filing any instrument by or on behalf of a limited liability company, unless another fee is specified by law or the law specifies that no fee is to be charged: Thirty dollars ($30).

(Amended by Stats. 2012, Ch. 419, Sec. 22. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



12191

The miscellaneous business entity filing fees are the following:

(a) Foreign associations, as defined in Sections 170 and 171 of the Corporations Code:

(1) Filing the statement and designation upon the qualification of a foreign association pursuant to Section 2105 of the Corporations Code: One hundred dollars ($100).

(2) Filing an amended statement and designation by a foreign association pursuant to Section 2107 of the Corporations Code: Thirty dollars ($30).

(3) Filing a certificate showing the surrender of the right of a foreign association to transact intrastate business pursuant to Section 2112 of the Corporations Code: No fee.

(b) Unincorporated Associations:

(1) Filing a statement in accordance with Section 18200 of the Corporations Code as to principal place of office or place for sending notices or designating agent for service: Twenty-five dollars ($25).

(2) Insignia Registrations: Ten dollars ($10).

(c) Community Associations and Common Interest Developments:

(1) Filing a statement by a community association in accordance with Section 5405 or 6760 of the Civil Code to register the common interest development that it manages: An amount not to exceed thirty dollars ($30).

(2) Filing an amended statement by a community association in accordance with Section 5405 or 6760 of the Civil Code: No fee.

(Amended by Stats. 2013, Ch. 605, Sec. 24. Effective January 1, 2014.)



12192

The filing fees for a nonprofit mutual benefit ridesharing corporation are the following:

(a) Nonprofit mutual benefit corporation having as its sole purpose the operation of a single ridesharing vanpool vehicle designed for transporting at least seven persons, including the driver, under an arrangement in which ridesharing is incidental to another purpose of the driver: No fee.

(b) For purposes of this section ridesharing shall have the meaning specified in Section 522 of the Vehicle Code.

(Repealed and added by Stats. 1999, Ch. 1000, Sec. 54. Effective January 1, 2000.)



12193

The trademark and service mark fees are the following:

(a) Filing an application for registration of a trademark: Seventy dollars ($70).

(b) Issuing a certificate of assignment of a trademark: Thirty dollars ($30).

(c) Filing a renewal for registration of a trademark: Thirty dollars ($30).

(d) Filing of a name, mark, or device used as a brand: Thirty dollars ($30).

(e) Issuing a certificate of filing of a laundry supply designation: Ten dollars ($10).

(f)Filing the registration of any name used by an organization: Ten dollars ($10).

(g) Issuing a certificate with the name of a farm, ranch, or villa: Ten dollars ($10).

(Repealed and added by Stats. 1999, Ch. 1000, Sec. 54. Effective January 1, 2000.)



12194

The fees for filing liens pursuant to the Code of Civil Procedure and for filing financing statements and other Uniform Commercial Code filings are the following:

(a) Ten dollars ($10) if the record is communicated in writing and consists of one or two pages.

(b) Twenty dollars ($20) if the record is communicated in writing and consists of more than two pages.

(c) Five dollars ($5) if the record is communicated by another medium authorized by a rule adopted by the office of the Secretary of State.

(d) Two dollars ($2) if the record is a state tax lien certificate of release.

The Secretary of State shall collect a special handling fee for filing records in the manner provided in Section 12182.

Financing statements and other Uniform Commercial Code filings shall be submitted on national standard forms as approved by the office of the Secretary of State or on those national forms but lacking a space identified for the disclosure of the social security number of an individual.

(Amended by Stats. 2003, Ch. 235, Sec. 8. Effective January 1, 2004.)



12195

(a) Special filing fees for joint powers agreements are the following:

(1) Filing a notice of a joint powers agreement: One dollar ($1).

(2) Filing an amendment of a joint powers agreement: One dollar ($1).

(3) Filing an executed copy of each agreement, lease, or equipment trust certificate for an agency that financed or refinanced transit equipment or transferred federal income tax benefits with respect to transit equipment pursuant to subdivision (a) of Section 6518: One dollar ($1).

(b) Special filing fees for athlete agents are the following:

(1) Filing an athlete agent disclosure statement: Thirty dollars ($30).

(2) Filing an amendment to an athlete agent disclosure statement: Twenty dollars ($20).

(c) Special filing fees for a durable power of attorney for health care are the following:

(1) Filing a durable power of attorney for health care registration: No fee.

(2) Filing an amendment to a durable power of attorney for health care: No fee.

(d) The special filing fee for registering a claim as successor in interest is ten dollars ($10).

(e) The special filing fee for issuing a certificate of official character is twenty dollars ($20).

(Repealed and added by Stats. 1999, Ch. 1000, Sec. 54. Effective January 1, 2000.)



12197

The Secretary of State shall charge and collect, as applicable, fees for the following:

(a) Service of process, as provided in Section 15800 of the Corporations Code, for every partnership other than a foreign limited partnership subject to Article 9 (commencing with Section 15691) of Chapter 3 or Article 9 (commencing with Section 15909.01) of Chapter 5.5 of Title 2 of the Corporations Code or a commercial banking partnership established and transacting business in a place without the United States, which is domiciled without this state and has no regular place of business within the state: Fifty dollars ($50).

(b) Service of process for each registered limited liability partnership whose principal office is not in this state and each foreign limited liability partnership registered under Section 16959 of the Corporations Code: Fifty dollars ($50).

(c) Acceptance of copies of process against a corporation, firm, partnership, limited liability company, association, business trust, or natural person: Fifty dollars ($50), unless another fee is specified by law or the law specifies that no fee is to be charged.

(d) Filing a statement of resignation by an individual or entity previously designated as an agent for service of process by a limited liability company pursuant to the Corporations Code or the Financial Code: No fee.

(Amended by Stats. 2012, Ch. 419, Sec. 23. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






ARTICLE 4 - State Archives

12220

As used in this article, “item” includes but is not limited to any paper, document, book, map, or other type of record.

(Added by Stats. 1945, Ch. 111.)



12221

The Secretary of State is the custodian of the public archives of the State.

(Added by Stats. 1945, Ch. 111.)



12222

The Secretary of State shall maintain and properly equip safe and secure vaults for the preservation, indexing, and use of the archives.

(Added by Stats. 1945, Ch. 111.)



12223

The Secretary of State shall receive into the archives any item that is required by law to be delivered to or filed with him.

(Added by Stats. 1945, Ch. 111.)



12223.5

The Secretary of State shall receive into the State Archives any official committee file transmitted pursuant to Section 9080 or rulemaking file transmitted pursuant to Section 11347.3. The Secretary of State may designate a time for the delivery of files in consideration of document processing or storage limitations. The Secretary of State shall not remove, alter, or destroy or otherwise dispose of any item contained in a file received pursuant to this section. Nothing in this section, or in Sections 9080 or 11347.3, shall prohibit the conversion of an official committee file or rulemaking file to another accessible format.

(Added by Stats. 1996, Ch. 928, Sec. 4. Effective January 1, 1997.)



12224

The Secretary of State may receive into the archives any item that he or she deems to be of historical value.

(Amended by Stats. 2014, Ch. 28, Sec. 12. Effective June 20, 2014.)



12225

The Secretary of State may at any time return to the state agency from which it was received any item in the archives which he or she does not deem to be of historical value.

(Amended by Stats. 2014, Ch. 28, Sec. 13. Effective June 20, 2014.)



12226

With the consent of the Secretary of State, the governing body of a county or city may by order or resolution direct the transfer to the Secretary of State for inclusion in the State archives, of official items it deems have historic interest or value, and which are in the custody of any officer of the county or city. Accurate copies of the transferred items shall be substituted for the originals when the governing body deems necessary.

(Added by Stats. 1945, Ch. 111.)



12227

The Chief of Archives is responsible for the preservation and indexing of material deposited in the State Archives, and shall make the material readily available for use.

(Amended by Stats. 2014, Ch. 28, Sec. 14. Effective June 20, 2014.)



12228

The Chief of Archives shall give an appropriate receipt for all material received by him or her as a part of the archives.

(Amended by Stats. 2014, Ch. 28, Sec. 15. Effective June 20, 2014.)



12229

The Secretary of State may maintain any item in an active file in his or her office for such time as he or she deems proper before transferring it to the archives.

(Amended by Stats. 2014, Ch. 28, Sec. 16. Effective June 20, 2014.)



12230

The Secretary of State shall establish a Document Preservation Shop and an Indexing Section to facilitate the preservation and indexing of the archives.

(Amended by Stats. 2014, Ch. 28, Sec. 17. Effective June 20, 2014.)



12231

In carrying out the provisions of this article, the Secretary of State shall consult with and give consideration to the recommendations of the California Historical Records Advisory Board, which for that purpose shall serve in an advisory capacity to the Secretary of State.

(Amended by Stats. 2014, Ch. 28, Sec. 18. Effective June 20, 2014.)



12232

The Secretary of State shall utilize the California Historical Records Advisory Board to advise, encourage, and coordinate the activities of the county historical records commissions, either designated or appointed by the county boards of supervisors pursuant to Section 26490. The chairman or his or her designee of each county historical records commission may attend an annual meeting, at state expense, to receive advice in the preservation of local government archives and public library collections of historical materials.

(Amended by Stats. 2014, Ch. 28, Sec. 19. Effective June 20, 2014.)



12233

The Secretary of State shall conduct under the administration of the State Archives a regular governmental history documentation program to provide through the use of oral history a continuing documentation of state policy development as reflected in California’s legislative and executive history. The secretary may contract with oral history units affiliated with public or private nonprofit colleges, universities, or historical societies located in California to perform selected program activities. The secretary shall prescribe professional standards for the accomplishment and governance of the program.

(Amended by Stats. 2014, Ch. 28, Sec. 20. Effective June 20, 2014.)



12236

(a) The Secretary of State shall establish a Local Government Records Program to be administered by the State Archives to establish guidelines for local government records retention and to provide archival support to local agencies in this state.

(b) The Secretary of State shall establish, publish, update, and maintain on a permanent basis guidelines for local government records retention. The Secretary of State may consult with appropriate professional organizations representing city, county, and special district records administrators regarding the establishment of these guidelines.

(c) The program shall be primarily responsible for the performance of the following functions:

(1) Publish the guidelines developed pursuant to subdivision (b) in paper form initially and on the Internet web site for the Secretary of State.

(2) Monitor and review changes in state laws and administrative regulations that pertain to local government records retention.

(3) Monitor practices and procedures in records administration that have bearing on local government records retention and management.

(4) Update published guidelines on a current and timely basis as changes occur.

(5) Make supporting information about state laws and administrative regulations that pertain to local government records retention available to local government agencies.

(6) Function as the liaison for the State Archives with appropriate professional organizations.

(7) Maintain communication with individual local government agencies.

(8) Consult and provide information and advice to local government agencies on archival and records management practices.

(9) Consult and provide information and advice to local government agencies on history and heritage.

(Amended by Stats. 2014, Ch. 28, Sec. 23. Effective June 20, 2014.)



12237

(a) Notwithstanding any provision of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1, any provision of law that exempts from public disclosure any item in the custody of the State Archives shall not apply to that item 75 years after the item was created, irrespective of the origin of the item, the manner in which it was deposited with the State Archives, or any other condition or circumstance at the time the item was deposited.

(b) Subdivision (a) shall apply to any item currently in the custody of the State Archives and any item deposited in the State Archives after the effective date of this section.

(c) The State Archives shall notify any party who deposits any item in the State Archives after the effective date of this section of the provisions of subdivision (a).

(d) The Secretary of State’s Internet Web site shall include a public notice stating that on or after January 1, 2005, all items 75 years old or older that are on deposit in the State Archives shall be accessible to the public.

(Added by Stats. 2004, Ch. 783, Sec. 1. Effective January 1, 2005.)






ARTICLE 5 - Roster of Public Officials

12240

Whenever an appropriation is made by the Legislature for the purpose, the Secretary of State shall compile, publish, and distribute a roster of the State and local public officials of California.

(Added by Stats. 1945, Ch. 111.)



12241

The Secretary of State shall cause the roster to be printed and shall distribute copies free of charge, as follows: To the Governor, 50 copies; to the Lieutenant Governor, 30 copies; to each member of the Senate and to each member of the Assembly, 30 copies; to each elective State officer, each head of a State department, each county clerk, each public library upon request, each Governor and each Secretary of State of a State of the United States, one copy. The remaining copies may be distributed, singly and free of charge to any person requesting them.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 6 - Reinstatement of Business Entities

12260

For the purposes of this article, “termination document” means the certificate or other document required by the Corporations Code that is the last certificate or document filed with the Secretary of State to effect the final dissolution, surrender, or cancellation of the business entity.

(Added by Stats. 2006, Ch. 324, Sec. 1. Effective January 1, 2007.)



12261

(a) The Secretary of State shall reinstate to active status on its records, a business entity for which a court finds any of the following:

(1) The factual representations by a shareholder, member, partner, or other person that are contained in the termination document are materially false.

(2) The submission of the termination document to the Secretary of State for filing is fraudulent.

(b) If a court of competent jurisdiction orders reinstatement of a business entity to active status on any of the grounds stated in paragraph (1) or (2) of subdivision (a), the order for reinstatement shall state all of the following:

(1) The specific grounds for reinstatement.

(2) That if there is a conflict with the entity name under subdivision (b) of Section 201, subdivision (b) of Section 5122, subdivision (c) of Section 7122, subdivision (b) of Section 9122, subdivision (b) of Section 12302, subdivision (d) of Section 15901.08, subdivision (b) of Section 17701.08 of the Corporations Code, or related statutes, the reinstatement shall be conditioned upon the business entity concurrently submitting for filing an amendment to change its name to eliminate the conflict along with the certified copy of the order required by Section 12263.

(3) That the business entity shall be reinstated effective from the date of the filing of the court order with the Secretary of State.

(c) The court order for reinstatement may be obtained by submitting a petition to the superior court containing the legal and factual basis for reinstatement or as part of a civil action for damages or equitable relief. The Secretary of State shall not be made a party to the proceeding.

(Amended by Stats. 2014, Ch. 834, Sec. 50. Effective January 1, 2015.)



12262

If the Secretary of State determines that the name of a business entity that has been ordered by a court to be reinstated creates a conflict under subdivision (b) of Section 201, subdivision (b) of Section 5122, subdivision (c) of Section 7122, subdivision (b) of Section 9122, subdivision (b) of Section 12302, or subdivision (b) of Section 17701.08 of the Corporations Code or any related statute, the reinstatement shall be subject to the business entity filing an amendment to change its name to eliminate the conflict.

(Amended by Stats. 2012, Ch. 419, Sec. 24. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



12263

Nothing in this article authorizes a court to order that any records of the Secretary of State be expunged. The Secretary of State shall file a certified copy of the order of the court reinstating the business entity with the records of the business entity, and the reinstatement shall be effective on the date the Secretary of State files the order. The Secretary of State shall notify the Franchise Tax Board of the reinstatement of the business entity.

(Added by Stats. 2006, Ch. 324, Sec. 1. Effective January 1, 2007.)






ARTICLE 6.5 - Violations of the Public’s Right to Know Act

12269

The sole remedies for violations of the following provisions of this Act shall be fines of ten thousand dollars ($10,000.00) for each advertisement, contract or prospectus which violates this Act. The provisions are: Article 10 (commencing with Section 66799) of Chapter 3 of Title 7.3 of the Government Code; Sections 10195.1–10195.8 of the Insurance Code; Chapter 3.95 (commencing with Section 1599.85) of Division 2 of the Health and Safety Code; and Article 6 (commencing with Section 12261) of Chapter 3 of Part 2 of Division 3 of Title 2 of the Government Code. For purposes of this Act, multiple copies of the same advertisement, contract or prospectus shall count as one violation. Any person may bring an action in Superior Court to impose any fine pursuant to this Act. Fines shall be deposited to the General Fund of the State.

(Added November 8, 1988, by initiative Proposition 105, Sec. 7. Operative January 1, 1990, by Sec. 11. Invalidated in 1991 by court decision. Note: In the text, "Act" refers to Prop. 105.)






ARTICLE 7 - State Records Management Act

12270

This article shall be known, and may be cited, as the State Records Management Act.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)



12271

For the purposes of this article, the following terms shall have the following meanings:

(a) “Acquire” includes acquisition by gift, purchase, lease, eminent domain, or otherwise.

(b) “Archival value” means the ongoing usefulness or significance of a record based on the administrative, legal, fiscal, evidential, or historical information it contains, justifying its permanent preservation.

(c) “Public record plant” means the plant, or any part thereof, or any record therein, of any person engaged in the business of searching or publishing public records or insuring or guaranteeing titles to real property, including copies of public records or abstracts and memoranda taken from public records that are owned by or in possession of that person or that are used by that person in his or her business.

(d) “Public use form” means a form used by the state to obtain or to solicit facts, opinions, or other information from the public or a private citizen, partnership, corporation, organization, business trust, or nongovernmental entity or legal representative thereof.

(e) “Record” has the same meaning as “public records” as defined in subdivision (e) of Section 6252, and includes, but is not limited to, any writing containing information relating to the conduct of the public’s business prepared, owned, used, or retained by a state or local agency regardless of physical form or characteristics. Library and museum materials made or acquired and preserved solely for reference or exhibition purposes and stocks of publications and of processed documents are not included within the definition of the term “record” as used in this article.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)



12272

(a) The Secretary of State shall establish and administer a records management program that will apply efficient and economical management methods to the creation, utilization, maintenance, retention, preservation, and disposal of state records.

(b) The duties of the Secretary of State shall include, but shall not be limited to:

(1) Establishing standards, procedures, and techniques for effective management of records.

(2) Obtaining from agencies reports required for the administration of the program.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)



12273

Notwithstanding any other law, a record held in the State Records Center or by a state agency determined by the Secretary of State to have archival value and to be at risk of damage or loss, or in poor physical condition, shall be transferred to the State Archives at the direction of the Secretary of State with notification to the head of the agency not less than 10 days prior to the transfer. The Secretary of State shall enforce all statutory requirements regarding the confidentiality of records transferred to the State Archives pursuant to this section and shall make the records available to authorized individuals or the public, as determined by applicable law.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)



12274

The head of a state agency shall do all of the following:

(a) Establish and maintain an active, continuing program for the economical and efficient management of the records and information collection practices of the agency. The program shall ensure that the information needed by the agency may be obtained with a minimum burden upon individuals and businesses, especially small business enterprises and others required to furnish the information. Unnecessary duplication of efforts in obtaining information shall be eliminated as rapidly as practical. Information collected by the agency shall, as far as is expedient, be collected and tabulated in a manner that maximizes the usefulness of the information to other state agencies and the public.

(b) Determine, with the concurrence of the Secretary of State, records essential to the functioning of state government in the event of a major disaster.

(c) When requested by the Secretary of State, provide a written justification for storage or extension of scheduled retention of a record in the State Records Center for a period of 50 years or more. The Secretary of State shall review and approve any scheduled retention of a record in the State Records Center for a period of 50 years or more. A record deemed to have archival value shall be transferred to the State Archives.

(d) Comply with the rules, regulations, standards, and procedures issued by the Secretary of State.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)



12275

(a) A record shall not be destroyed or otherwise disposed of by an agency of the state, unless it is determined by the Secretary of State that the record has no further administrative, legal, or fiscal value and the Secretary of State has determined that the record is inappropriate for preservation in the State Archives.

(b) The Secretary of State shall not authorize the destruction of a record subject to audit until he or she has determined that the audit has been performed.

(c) The Secretary of State shall not authorize the destruction of all or any part of an agency rulemaking file subject to Section 11347.3.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)



12276

(a) The records of a state agency may be microfilmed, electronically data imaged, or otherwise photographically reproduced and certified upon the written authorization of the head of the agency. The microfilming, electronic data imaging, or photographic reproduction shall be made in compliance with the minimum standards or guidelines, or both, as recommended by the American National Standards Institute or the Association for Information and Image Management, and as adopted by the Secretary of State, for recording of permanent records or nonpermanent records.

(b) The certification of each reproduction or set of reproductions shall be in accordance with the standards, or have the approval, of the Attorney General. The certification shall contain a statement of the identity, description, and disposition or location of the records reproduced, the date, reason, and authorization for the reproduction, and other information that the Attorney General requires.

(c) The certified reproductions shall be deemed to be original records for all purposes, including introduction in courts of law and state agencies.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)



12277

A person, other than a temporary employee, serving in the state civil service and employed by the Department of General Services in the California State Records and Information Management Program shall remain in the state civil service and is hereby transferred to the Secretary of State. The status, position, and rights of the person shall not be affected by the transfer and shall continue to be retained by the person pursuant to the State Civil Service Act.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)



12278

All equipment and records in the California State Records and Information Management Program in the Department of General Services are transferred to the Secretary of State.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)



12279

If a record of a state agency has been lost or destroyed by conflagration or other public calamity, the Secretary of State may acquire the right to reproduce any portion of a public record plant as is necessary for the purpose of restoring or replacing the record or its substance.

(Added by Stats. 2014, Ch. 28, Sec. 24. Effective June 20, 2014.)









CHAPTER 4 - Treasurer

ARTICLE 1 - General

12302

The Treasurer may appoint one deputy treasurer at the annual salary as the Treasurer shall establish. The Treasurer may also designate and appoint, or terminate the designation and appointment of, any officer or employee of his or her office, in addition to the deputy treasurer, to have the powers and liabilities of a deputy. The appointment or termination of appointment shall be effective upon signing by the Treasurer. The Treasurer may also appoint and fix the salaries, subject to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5), of such officers and employees as may be necessary to carry out the duties of the office.

(Amended by Stats. 2012, Ch. 227, Sec. 2. Effective January 1, 2013.)



12304

Peace officers of the Department of the California Highway Patrol shall make routine inspections of the premises of the Treasurer’s office after normal working hours each day and on Saturdays, Sundays, and holidays.

(Amended by Stats. 2012, Ch. 227, Sec. 3. Effective January 1, 2013.)



12305

The Treasurer may contract for and secure insurance against the loss of any securities and money in his custody from any insurable risk whatsoever.

The amount of insurance obtained shall not exceed the daily average amount of cash and securities respectively, in the custody of the Treasurer in the preceding year.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 2 - Duties

12320

The Treasurer shall receive and keep in the vaults of the State Treasury or deposit in banks or credit unions all moneys belonging to the state, not required to be received and kept by some other person. Bonds, and other securities or investments belonging to the state, except those of the Public Employees’ Retirement System and the State Teachers’ Retirement System, shall be received by the Treasurer and kept in the vaults of the State Treasury or may be deposited by the State Treasurer for safekeeping with any federal reserve bank or any branch thereof, or with any trust company, or the trust department of any state or national bank located in a city designated as a reserve or central reserve city by the Board of Governors of the Federal Reserve System.

(Amended by Stats. 2001, Ch. 430, Sec. 7. Effective January 1, 2002.)



12321

The Treasurer shall not receive money into the Treasury unless it is certified by the Controller as provided for in Section 12414.

(Amended by Stats. 1957, Ch. 1245.)



12323

The Treasurer shall endorse a memorandum receipt upon documents accompanying money transmitted for deposit into the Treasury.

(Amended by Stats. 1957, Ch. 1245.)



12324

The Treasurer shall pay warrants drawn by the Controller, except warrants canceled pursuant to law.

(Amended by Stats. 1957, Ch. 1655.)



12325

The Treasurer may attach to or indorse upon warrants drawn by the Controller an order directing payment by any bank or credit union in which money of the state is on deposit. Upon presentation for payment, the person to whom it is paid shall receipt therefor in the manner customary in the payment of bank or credit union checks. The Treasurer shall deliver daily to the Controller all canceled warrants, taking the Controller’s receipt therefor.

(Amended by Stats. 2001, Ch. 430, Sec. 8. Effective January 1, 2002.)



12326

The Treasurer shall keep an account of all money received and disbursed.

(Amended by Stats. 1957, Ch. 1655.)



12328

The Treasurer shall report daily to the Controller the amounts disbursed during the preceding day and the funds out of which the disbursements were paid.

(Amended by Stats. 1957, Ch. 1288.)



12329

On or before the fifteenth day of September in each even-numbered year, the Treasurer shall report to the Governor the exact balance in the treasury to the credit of the State, and a summary of the receipts and payments of the treasury during the two preceding fiscal years.

(Added by Stats. 1945, Ch. 111.)



12330

(a) At the request of either house of the Legislature, or of any committee thereof, the Treasurer shall give written information as to the condition of the State Treasury, or upon any subject relating to the duties of his or her office.

(b) The Treasurer annually shall prepare a debt affordability report, to be presented to the Governor and the Legislature by October 1 of each year.

(1) The report is intended to be a framework for the Legislature to evaluate and establish priorities for bills that propose the authorization of additional state debt supported by the General Fund, excluding self-liquidating general obligation debt, during the budget year. The report may also be used to determine the amount to appropriate for debt service for the budget year.

(2) The report shall include the following information:

(A) A listing of authorized but unissued debt that the Treasurer intends to sell during the current year and the budget year and the projected increase in debt service as a result of those sales.

(B) A description of the market for state bonds.

(C) An analysis of the ratings of state bonds.

(D) A listing of outstanding debt supported by the General Fund.

(E) A listing of authorized but unissued debt that would be supported by the General Fund.

(F) A schedule of debt service requirements for the items included in subparagraph (D).

(G) Identification of pertinent debt ratios, such as debt service to General Fund revenues, debt to personal income, debt to estimated full-value of property, and debt per capita.

(H) A comparison of the debt ratios prepared for subparagraph (G) with the comparable debt ratios for the 10 most populous states.

(I) A description of the percentage of the state’s outstanding general obligation bonds constituting fixed rate bonds, variable rate bonds, bonds that have an effective fixed interest rate through a hedging contract, and bonds that have an effective variable interest rate through a hedging contract. The report shall also include, for each outstanding hedging contract, a description of the hedging contract, the outstanding notional amount, the effective date, the expiration date, the name and ratings of the counterparty, the rate or floating index paid by the state and the rate or floating index paid by the counterparty, and a summary of the performance of the state’s hedging contracts in comparison to the objectives for which the hedging contracts were executed.

(Amended by Stats. 2006, Ch. 640, Sec. 5. Effective September 29, 2006.)



12331

Notwithstanding any general or specific law to the contrary, whenever any law or whenever any state agency or officer requires that a pledge of money be made to secure the performance of an act or duty, the pledges shall first be approved by the governing or administrating state agency or officer and, upon the written order of the state agency or officer, shall be deposited with the Treasurer in accordance with Sections 16305 to 16305.7, inclusive.

All money deposited with the Treasurer pursuant to this section shall be held by the Treasurer subject to law and the written order or instructions of the state agency or official making or authorizing the deposit and the state shall be responsible for the safe return thereof.

(Amended by Stats. 1983, Ch. 751, Sec. 1.)



12332

The Treasurer is designated as an elected representative of the state to approve the issuance of bonds, notes, or other evidences of indebtedness, issued by or on behalf of the state, to the extent this approval is required by federal tax law. In the event the Treasurer is unavailable and the Treasurer’s office notifies the issuer of this fact, at the request of the Governor or his or her designee, the Attorney General is designated as an elected representative of the state who may approve the issuance upon request by the issuer, to the extent this approval is required by federal tax law.

(Amended by Stats. 2000, Ch. 723, Sec. 7. Effective January 1, 2001.)



12333

(a) The Treasurer may act as trustee, registrar, paying agent, tender agent, custodian, depository, transfer agent, fiscal agent, or in any other fiduciary or representative capacity for any purpose permitted by law, and may accept and execute any trust business permitted by any law of this state or of the United States in connection with the authorization, issuance, sale, and delivery of any and all manner of lease, installment sale or purchase agreement, bond, note, bond anticipation note, certificate of participation, or other obligation or certificate evidencing an obligation of the state or any department, agency, board, commission, authority, or other entity of the state or of which the state is a member.

(b) When acting in any capacity authorized by subdivision (a), the Treasurer may exercise all powers that may be exercised by any private person, corporation, bank, trust company, or legal entity in this state.

(c) This section constitutes separate and complete authority for the Treasurer to act in accordance with the terms hereof, and is also additional and supplemental to any other law concerning the powers of the Treasurer.

(Added by Stats. 1989, Ch. 1366, Sec. 3. Effective October 2, 1989.)









CHAPTER 5 - Controller

ARTICLE 1 - General

12402

The Controller may organize his or her office into divisions and may, in conformity with the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5) and the State Constitution, appoint deputy controllers, chiefs of divisions, and other subordinate officers and employees as may be necessary for the proper conduct of the office. In addition to deputy controllers that may hold title and office pursuant to the power of appointment vested in the Controller by Section 4 of Article VII of the State Constitution or pursuant to appointment of an established classification in the state civil service, the Controller may designate and appoint, or terminate the designation and appointment of, any officers or employees of his or her office having status in other classifications in the state civil service, to act as deputy controllers while performing the duties of their established classifications. Appointments and terminations of appointments made pursuant to this section shall be effective when signed by the Controller.

(Amended by Stats. 1998, Ch. 829, Sec. 26. Effective January 1, 1999.)



12403

The Controller may designate any one or more of his employees to administer oaths in respect to returns, reports, affidavits, or other documents that are required to be filed with the Controller.

(Added by Stats. 1945, Ch. 111.)



12404

All deputy controllers, chiefs of divisions, assistant chiefs of divisions, attorneys, district managers, investigators, and financial data compiler in the State Controller’s Office shall be civil executive officers. The Controller may designate and appoint, or terminate the designation and appointment of, such other officers or employees of his office to serve as civil executive officers while performing the duties of their established classifications in the state civil service; such appointments or terminations of appointments to be effective when filed by the Controller in writing in the office of the Secretary of State.

(Added by Stats. 1947, Ch. 415.)



12405

For the purposes of Article 2 (commencing with Section 11180) of Chapter 2 of Part 1, the State Controller shall be deemed to be a head of a department and the Office of State Controller shall be deemed to be a department.

(Amended by Stats. 1984, Ch. 144, Sec. 107.)



12406

In addition to the positions authorized by subdivision (c) of Section 4 of Article VII of the California Constitution for the Controller, the Governor, with the recommendation of the Controller, shall appoint three deputies of the Controller’s office who shall be exempt from state civil service. Appointments to these exempt positions shall not result in any net increase in the expenditures of the Controller.

(Added by Stats. 2003, Ch. 228, Sec. 12. Effective August 11, 2003.)






ARTICLE 2 - Duties

12410

The Controller shall superintend the fiscal concerns of the state. The Controller shall audit all claims against the state, and may audit the disbursement of any state money, for correctness, legality, and for sufficient provisions of law for payment. Whenever, in his opinion, the audit provided for by Chapter 4 (commencing with Section 925), Part 3, Division 3.6 of Title 1 of this code is not adequate, the Controller may make such field or other audit of any claim or disbursement of state money as may be appropriate to such determination.

(Amended by Stats. 1968, Ch. 449.)



12410.5

(a) The Controller shall receive every audit report prepared for any local agency, as defined in Section 53890, in compliance with the federal Single Audit Act of 1984 (31 U.S.C. Sec. 7501 et seq.) and required under any law to be submitted to any state agency, and shall, after ascertaining its compliance with that federal act, transmit the report to the designated state agency.

(b) The audit report shall be submitted to the Controller within nine months after the end of the period audited or pursuant to applicable federal or state law.

(c) An audit report for any local agency submitted to the Controller pursuant to this section shall comply with the Government Auditing Standards issued by the Comptroller General of the United States.

(d) If a local agency does not submit the audit report required by this section to the Controller by the due date established in subdivision (b) of this section, the Controller may appoint a qualified certified public accountant or public accountant to complete the report and to obtain the information required. Any cost incurred by the Controller pursuant to this subdivision, including a contract with, or the employment of, the certified public accountant or public accountant, in completing the audit shall be borne by the local agency and shall be a charge against any unencumbered funds of the local agency.

(e) Before appointing a certified public accountant or public accountant pursuant to subdivision (d), the Controller shall first notify a local agency of its failure to submit the audit report and give the local agency a reasonable amount of time to submit the report.

(f) The Controller shall refer any matters of unprofessional conduct, as defined in Section 5100 of the Business and Professions Code, and multiple and repeated failures to disclose noncompliant acts to the California Board of Accountancy.

(Amended by Stats. 2012, Ch. 231, Sec. 1. Effective January 1, 2013.)



12410.6

(a) An audit for any local agency, including those submitted to the Controller pursuant to subdivision (a) of Section 12410.5, shall be made by a certified public accountant or public accountant, licensed by, and in good standing with, the California Board of Accountancy.

(b) Commencing with the 2013–14 fiscal year, a local agency shall not employ a public accounting firm to provide audit services to a local agency if the lead audit partner or coordinating audit partner having primary responsibility for the audit, or the audit partner responsible for reviewing the audit, has performed audit services for that local agency for six consecutive fiscal years. For purposes of calculating the six consecutive fiscal years, the local agency shall not take into account any time that a public accounting firm was employed by that local agency prior to the 2013–14 fiscal year. The Controller may waive this requirement if he or she finds that another eligible public accounting firm is not available to perform the audit.

(Added by Stats. 2012, Ch. 231, Sec. 2. Effective January 1, 2013.)



12411

The Controller shall suggest plans for the improvement and management of the public revenues.

(Added by Stats. 1945, Ch. 111.)



12412

The Controller shall keep and state all accounts in which the State is interested and keep a separate account under the head of each specific appropriation, showing at all times the undisbursed balance of the appropriation.

(Amended by Stats. 1961, Ch. 1298.)



12412.1

The Controller shall:

(a) Account for expenditures as scheduled in the Budget Act. This accounting shall utilize the uniform code structure developed jointly by the Department of Finance and the Controller.

(b) Account for receipt of all federal funds and cross-reference such funds by federal and state activity utilizing the federal revenue accounting system developed by the Department of Finance pursuant to Section 13300.

(c) Report monthly on each department’s annual expenditure plan, comparing budget expenditures and actual expenditures as scheduled in the Budget Act and fund source.

(d) Report monthly on revenue with a comparison between actual and estimated revenue.

(e) Maintain a file of all records prepared or maintained by the Controller. The file shall be made available for purposes of the fiscal data system developed pursuant to subdivision (i) of Section 13337.

Reporting requirements under subdivisions (a) to (e), inclusive, of this section may be deemed satisfied upon making data available to the fiscal information system developed pursuant to subdivision (i) of Section 13337.

(Amended by Stats. 1984, Ch. 1286, Sec. 3.)



12413

The Controller shall keep an account between the State and the Treasurer and charge the Treasurer with the balance in the treasury when he comes into office and with all money received by him, and credit him with all warrants drawn on and paid by him.

(Added by Stats. 1945, Ch. 111.)



12415

The Controller may require any person, presenting an account for settlement, to be sworn before him and to answer orally or in writing as to any facts relating to it.

(Added by Stats. 1945, Ch. 111.)



12416

The Controller shall require all persons who have received any money belonging to the State and have not accounted for it to settle their accounts and may inspect the books of any person charged with the receipt, safekeeping, or disbursement of public money.

(Added by Stats. 1945, Ch. 111.)



12417

The Controller may require all persons who have received money or securities, or have had the disposition or management of any property of the State of which an account is kept in his office to render statements thereof to him; and all such persons shall render such statement at such times and in such form as he may require.

(Added by Stats. 1945, Ch. 111.)



12418

The Controller shall direct and superintend the collection of all money due the State, and institute suits in its name:

(a) For all official delinquencies in relation to the assessment, collection, and payment of the revenue.

(b) Against persons who by any means have become possessed of public money or property and fail to pay it over or deliver it.

(c) Against all debtors of the State.

If the action is commenced in a court of competent jurisdiction in Sacramento County such court is the proper court for trial, without regard to the residence of the defendants.

(Added by Stats. 1945, Ch. 111.)



12419

The Controller shall state an account with any person who:

(a) Has received money or has money or other personal property which belongs to the State by escheat or otherwise, or has been intrusted with the collection, management, or disbursement of any money, bonds, or interest accruing therefrom, belonging to or held in trust by the State, and fails to render an account thereof to and make settlement with the Controller within the time prescribed by law, or when no particular time is specified, fails to render such account and make settlement.

(b) Fails to pay into the State treasury any money belonging to the State upon being required so to do by the Controller, within 20 days after such requisition.

In stating such an account, the Controller shall charge 25 per cent damages, and interest at the rate of 10 per cent annually from the time of the failure.

In any action based thereon a copy of such an account is prima facie evidence of the things therein stated. If the Controller can not for want of information state an account, he may in any action brought by him aver that fact, and allege generally the amount of money or other property which is due or belongs to the State.

(Added by Stats. 1945, Ch. 111.)



12419.2

(a) The Controller shall, under the authority to offset granted by Section 12419.5 and in conjunction with the Franchise Tax Board, develop a program to provide for multiple offsets with adjustable priorities and, when a joint return is filed, the ability to cross-match the liable person’s social security number.

(b) The Controller shall charge, by arrangement with the entities who elect to participate in the program, an amount sufficient to reimburse the Controller and the Franchise Tax Board for the costs of administration of the program. State agencies participating in the offset program may add the cost of collection, as determined by the Controller, to the amount due the agency.

(Added by Stats. 1984, Ch. 1581, Sec. 1. Effective September 30, 1984.)



12419.3

The Controller shall offset delinquent accounts against personal income tax refunds that have been certified by the Franchise Tax Board, in the following priority:

(a) The nonpayment of child or family support accounts enforced by a local child support agency.

(b) The nonpayment of child or family support accounts enforced by someone other than a local child support agency.

(c) The nonpayment of spousal support accounts enforced by a local child support agency.

(d) The nonpayment of spousal support accounts enforced by someone other than a local child support agency.

(e) The nonpayment of penalties to the Restitution Fund.

(f) The benefit overpayment accounts administered by the Employment Development Department if no signed reimbursement agreement exists, or if two consecutive payments on a reimbursement agreement are delinquent at any time.

(g) The other offset accounts in the priority determined by the Controller.

(Amended by Stats. 2009, Ch. 578, Sec. 1. Effective January 1, 2010.)



12419.4

The State has a lien for any taxes due the State from any person or entity, upon any and all personal property belonging to such person or entity and held by the State or amount owed to such person or entity by the State. This section does not apply to salary or wages owing to officers or employees of the State. Except as limited in this section this lien shall apply to all such property held or such amount owed by an agency of the State while such person or entity owes any taxes to that agency or another agency of the State. If the property held or amount owed is subject to Section 12419.5 of this code, the procedure set forth in that section shall be followed in enforcing liens created herein. If the property held or amount owed is not subject to Section 12419.5 of this code, the lien created herein shall be enforced by means of written demand by the creditor state agency on the agency holding the property or owing the amount involved. The state agency holding the property or, owing the amount involved, upon receipt of such written demand, shall transfer the property, or shall pay the amount which it owes, but not in excess of the taxes specified in the demand, to the creditor state agency. The creditor state agency shall apply such payment to the taxes owing to it, or shall reduce the property so transferred to cash, apply so much as is necessary to pay the taxes owing to it, and remit any excess to the person or entity. If the state agency which holds the property of or owes an amount to the person or entity also is owed taxes by such person or entity, the lien shall be enforced by applying the amount owed by the state agency to the taxes owed to such agency, or by reducing the property to cash and applying the proceeds, or so much thereof as is required, to the taxes owing to the state agency, remitting the excess, if any, to the person or entity. Amounts paid to or applied by a state agency pursuant to this section shall constitute payment by the person or entity involved and the account of such person or entity shall be credited immediately by the collecting state agency.

Immediately upon transfer or payment to another state agency of the property held or amount owed, the agency which had held the property or which had owed the amount involved shall give written notice of the transfer or payment to the person or entity involved. The notice may be served personally or by mail. If served by mail, service shall be made pursuant to Section 1013 of the Code of Civil Procedure and shall be addressed to the person or entity involved at his or its address as it appears in the records of the agency which had held the property or which had owed the amount involved. The service shall be deemed complete at the time of the deposit of the notice in the mail.

Nothing in this section shall permit one state agency to collect or obtain such property or amount from another state agency so long as the latter has any rights against such property or amount. Property held or deposited with any state agency for a particular purpose, such as security for the payment of taxes, shall not be applied to any other purpose by the state agency holding the property or amount until the property or amount is no longer needed for the particular purpose for which the property or amount was held or deposited.

Upon transfer or payment pursuant to the lien created in this section, the state agency which had held the property or had owed the amount involved is relieved and discharged of any and all liability.

(Added by Stats. 1959, Ch. 1994.)



12419.5

The Controller may, in his or her discretion, offset any amount due a state agency from a person or entity, against any amount owing that person or entity by any state agency. The Controller may deduct from the claim, and draw his or her warrants for the amounts offset in favor of the respective state agencies to which due, and, for any balance, in favor of the claimant. Whenever insufficient to offset all amounts due state agencies, the amount available shall be applied in such manner as the Controller, in his or her discretion, shall determine. If, in the discretion of the Controller, the person or entity refuses or neglects to file his or her claim within a reasonable time, the head of the state agency owing the amount shall file the claim on behalf of that person or entity. If approved by the Controller, the claim shall have the same force and effect as though filed by that person or entity. The amount due any person or entity from the state or any agency thereof is the net amount otherwise owing that person or entity after any offset as provided in this section.

For purposes of this section, an amount owing to a person or entity by any state agency shall include any tax refund.

This section shall not apply to payment of on-line game prizes of ninty-nine dollars ($99) or lower by California State Lottery Retailers pursuant to subdivision (a) of Section 8880.32.

(Amended by Stats. 1989, Ch. 917, Sec. 10.)



12419.7

For the purposes of Section 12419.5, an amount due a state agency from a person or entity shall include any amount due a community college district from a person for repayment of student financial assistance or any other proper financial obligation due to the district or a college.

If the Controller, in his or her discretion, offsets an amount due a community college district from a person pursuant to Section 12419.5, the Controller shall remit the amount offset to the district.

(Amended by Stats. 1990, Ch. 1206, Sec. 7.)



12419.8

(a) The Controller may, in his or her discretion, offset any amount due a city, county, or special district from a person or entity pursuant to paragraph (1), (2), or (4) of subdivision (c), and shall, at the request of the city, county, or special district, offset any amount due a city, county, or special district from a person or entity pursuant to paragraph (3) of subdivision (c), against any amount owing the person or entity by a state agency on a claim for a refund from the Franchise Tax Board under the Personal Income Tax Law or the Bank and Corporation Tax Law, a claim for refund from the State Board of Equalization under the Sales and Use Tax Law, from winnings in the California State Lottery, or a claim filed by the owner, as described in subdivision (d) of Section 1540 of the Code of Civil Procedure, for payment of money from unclaimed property held by the state. Standards and procedures for submission of requests for offsets shall be as prescribed by the Controller. Whenever insufficient funds are available to satisfy an offset request, the Controller, after first applying the amounts available to any amount due a state agency, may allocate the balance among any other requests for offset.

(b) The Controller shall deduct and retain from any amount offset in favor of a city, county, or special district an amount sufficient to reimburse the Controller, the Franchise Tax Board, the State Board of Equalization, or the California State Lottery for their administrative costs of processing the offset payment.

(c) This section shall apply only to any of the following situations:

(1) Where the amount has been reduced to a judgment.

(2) Where the amount is contained in an order of a court.

(3) Where the amount is from a bench warrant for payment of any fine, penalty, or assessment.

(4) Where the amount is delinquent unsecured property taxes on which a certificate lien has been filed for record in the office of the county recorder pursuant to Section 2191.3 of the Revenue and Taxation Code.

(d) For purposes of paragraph (4) of subdivision (c):

(1) Upon the tax collector’s request for taxpayer identification numbers required by the Controller’s procedures, the tax collector shall immediately notify the appropriate assessee, by registered or certified mail, that the request has been made for the purpose of intercepting refunds from the state government due the taxpayer, in order to offset the delinquent property tax obligation. The letter shall state that if the assessee does not pay the outstanding tax amount to the tax collector within 20 days, the required taxpayer identification number will be so provided.

(2) The tax collector shall not be named in any action that may be brought as a result of compliance with this subdivision.

(Amended by Stats. 2013, Ch. 210, Sec. 2. Effective January 1, 2014.)



12419.9

(a) For the purposes of Section 12419.5, an amount due a state agency from a person or entity shall include any amount due an educational institution authorized pursuant to subdivision (a) of Section 94760 of the Education Code from a person for repayment of federally subsidized student loans. The Controller may establish procedures to minimize administrative costs of collecting obligations pursuant to this section.

(b) If the Controller, in his or her discretion, offsets an amount due an educational institution from a person pursuant to Section 12419.5, the Controller shall remit the amount offset to the educational institution.

(c) Offset pursuant to Section 12419.5 and this section shall be limited to amounts due a person on a claim for a personal income tax refund. Whenever the amount available is insufficient to offset all amounts due state agencies, the amount available shall be applied in such manner as the Controller, in his or her discretion, shall determine.

(d) The Controller shall deduct and retain from any amount offset pursuant to this section an amount sufficient to reimburse the Controller and the Franchise Tax Board for the administrative costs of processing the request for an offset.

(e) This section shall become operative on January 1, 1997.

(Repealed (in Sec. 289) and added by Stats. 1995, Ch. 758, Sec. 289.5. Effective January 1, 1996. Section operative January 1, 1997, by its own provisions.)



12419.10

(a) (1) The Controller shall, to the extent feasible, offset any amount overdue and unpaid for a fine, penalty, assessment, bail, vehicle parking penalty, or court-ordered reimbursement for court-related services, from a person or entity, against any amount owing the person or entity by a state agency on a claim for a refund from the Franchise Tax Board under the Personal Income Tax Law or the Bank and Corporation Tax Law, from winnings in the California State Lottery, or a cash payment of a claim for unclaimed property held by the state. Standards and procedures for submission of requests for offsets shall be as prescribed by the Controller. Neither the Controller nor the Franchise Tax Board shall condition a request for offset on the submission of a person’s social security number. If sufficient funds are not available to satisfy an offset request, the Controller, after first applying the amounts available to any amount due a state agency, may allocate the balance among any other requests for offset.

(2) Any request for an offset for a vehicle parking penalty shall be submitted within three years of the date the penalty was incurred. This three year maximum term for refund offsets for parking tickets applies to requests submitted to the Controller on or after January 1, 2004.

(b) Once an offset request for a vehicle parking penalty is made, a local agency may not accrue additional interest charges, collection charges, penalties, or other charges on or after the date that the offset request is made. Payment of an offset request for a vehicle parking penalty shall be made on the condition that it constitutes full and final payment of that offset.

(c) The Controller shall deduct and retain from any amount offset in favor of a city, county, city and county, court, or special district an amount sufficient to reimburse the Controller, the Franchise Tax Board, the California State Lottery, and the Department of Motor Vehicles for their administrative costs of processing the offset payment.

(d) If necessary to confirm the identity of a person before making an offset, the Franchise Tax Board may, upon paying any necessary fees, obtain a social security number from the Department of Motor Vehicles, as authorized by subdivision (f) of Section 1653.5 of the Vehicle Code.

(e) Notwithstanding Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1, or any other law, the social security number of a person obtained pursuant to Section 4150, 4150.2, or 12800 of the Vehicle Code is not a public record and shall only be provided by the Department of Motor Vehicles to an authorized agency for the sole purpose of making an offset pursuant to this section for an unpaid vehicle parking penalty or an unpaid fine, penalty, assessment, or bail of which the Department of Motor Vehicles has been notified pursuant to subdivision (a) of Section 40509 of the Vehicle Code or Section 1803 of the Vehicle Code, responding to information requests from the Franchise Tax Board for the purpose of tax administration, and responding to requests for information from an agency, operating pursuant to and carrying out the provisions of Part A (Block Grants to States for Temporary Assistance for Needy Families), or Part D (Child Support and Establishment of Paternity) of Subchapter IV of Chapter 7 of Title 42 of the United States Code. As used in this section, “authorized agency” means the Controller, the Franchise Tax Board, or the California State Lottery Commission.

(Amended by Stats. 2013, Ch. 210, Sec. 3. Effective January 1, 2014.)



12419.11

(a) The Labor Commissioner shall submit a request to the Controller to offset amounts due from a person or entity as the result of any judgment issued pursuant to Section 98.2 of the Labor Code that is not satisfied within 90 days of the issuance of a final judgment. The Controller shall, to the extent feasible, offset the unpaid amount of the judgment against any amount owing the person or entity on a claim for refund from the Franchise Tax Board under the Personal Income Tax Law or the Bank and Corporation Tax Law, on a claim for refund from the State Board of Equalization under the Sales and Use Tax Law, or from winnings in the California State Lottery. Standards and procedures for submission of requests for offsets shall be as prescribed by the Controller. Whenever insufficient funds are available to satisfy an offset request, the Controller, after first applying the amounts available to any amount due a state agency, may allocate the balance among any other requests for offset.

(b) At the time a judgment becomes final, corporations against whom a claim is filed shall be required to provide the Labor Commissioner with the corporation’s identification number issued by the Secretary of State, and an individual against whom a claim is filed shall be required to provide his or her Social Security number.

(Added by Stats. 1993, Ch. 167, Sec. 1. Effective January 1, 1994.)



12419.12

(a) (1) The Controller shall, to the extent feasible, offset any amount overdue and unpaid for a bridge toll or a high-occupancy toll lane fee and any interest, fine, penalty, bail, collection fee, or other charge on account of nonpayment of the bridge toll or high-occupancy toll lane fee as and when due to a government entity entitled thereto, from a person or entity, against any amount owing the person or entity by a state agency on a claim for a refund from the Franchise Tax Board under the Personal Income Tax Law or the Bank and Corporation Tax Law or from winnings in the California State Lottery. Standards and procedures for submission of requests for offsets shall be as prescribed by the Controller. The government entity shall rank with cities and counties in the priority of agency offset requests if insufficient funds are available to satisfy all offset requests.

(2)  Any request for an offset pursuant to this section shall be submitted within three years of the date the bridge toll or high-occupancy toll lane fee was due.

(b)  The Controller shall deduct and retain from any amount so offset an amount sufficient to reimburse the Controller, the Franchise Tax Board, the California State Lottery, and the Department of Motor Vehicles for their administrative costs of processing the offset payment.

(Added by Stats. 2009, Ch. 515, Sec. 1. Effective January 1, 2010.)



12419.13

(a) (1) The Controller shall, upon execution of a reciprocal agreement between the State Board of Equalization or the Franchise Tax Board, and any other state imposing a sales and use tax, an income tax, or tax measured by income, offset any delinquent tax debt due to that other state from a person or entity, against any refund under the Sales and Use Tax Law, the Personal Income Tax Law, or the Corporation Tax Law owed to that person or entity.

(2) Standards and procedures for submission of requests for offsets shall be as prescribed by the Controller.

(3) Payment of the offset amount shall occur only after other offset requests for debts owed by a person or entity to this state or the federal government have been satisfied in accordance with the priority established under Section 12419.3.

(b) The reciprocal agreement identified in subdivision (a) shall prescribe the manner in which the administrative costs of the Controller, the State Board of Equalization, and the Franchise Tax Board shall be reimbursed.

(Added by Stats. 2011, Ch. 455, Sec. 4. Effective January 1, 2012.)



12420.1

The Controller shall establish special accounts for any state officer or employee requesting salary or wage deductions in order that sufficient funds may be accumulated to his credit for the purchase of United States savings bonds or similar United States obligations. Funds so accumulated are trust funds and may be withdrawn from the treasury upon claims filed by the Controller for the purchase of such obligations, or for refunds.

(Added by Stats. 1955, Ch. 653.)



12420.2

The Controller may purchase annuity contracts on behalf of any state employer under the uniform state payroll system, excluding the California State University System, that employs persons eligible to participate in an annuity contract and custodial account as described in Section 403(b) of the Internal Revenue Code of 1986 provided that all of the following conditions are met:

(a) The annuity contract is under an annuity plan which meets the requirements of subdivision (b) of Section 403 of the Internal Revenue Code.

(b) The employee makes application to the Controller for the purchase and reduction of salary.

(c) All provisions of the Insurance Code applicable to the purchase of those annuities are satisfied.

(Amended by Stats. 2008, Ch. 230, Sec. 10. Effective January 1, 2009.)



12421

The Controller shall authenticate with his official seal all warrants drawn by him, and all copies of papers issued from his office. The Controller may affix his official seal to documents which he issues in any manner he desires including printing, facsimile signature machine, rubber stamp, die, and sealing machine.

(Amended by Stats. 1947, Ch. 422.)



12422

The Controller shall summon county auditors to meet with the Controller or his or her duly authorized representatives, at least once each year, in such groups and at such place or places within the state as may be designated by the Controller for the purpose of discussion of problems dealing with county budget procedure, reporting of financial transactions of the counties, allocation of property tax revenues, including the Special District Augmentation Fund, and to promote uniformity of procedure in all matters pertaining to the duties of county auditors, throughout the state. The expenses of any county auditor attending the meeting shall be a charge against the funds of the county, to be paid in the same manner as other county charges are paid.

(Amended by Stats. 1985, Ch. 1171, Sec. 1.)



12422.5

(a) On or before January 1, 2015, the Controller shall develop internal control guidelines applicable to each local agency to prevent and detect financial errors and fraud.

(b) The Controller shall develop the internal control guidelines based on standards adopted by the American Institute of Certified Public Accountants and with input from any local agency and organizations representing the interests of local agencies, including, but not limited to, the League of California Cities, the California State Association of Counties, the California Special Districts Association, and the California State Association of County Auditors.

(c) On or before January 1, 2015, the Controller shall post the completed internal control guidelines on the Controller’s Internet Web site to assist a local agency, as defined in subdivision (e), in establishing a system of internal controls to safeguard assets and prevent and detect financial errors and fraud.

(d) The Controller shall, with input from the agencies listed in subdivision (b), update the internal control guidelines, as he or she deems necessary, and maintain a current version on the Internet Web site.

(e) For purposes of this section, “local agency” means a city, county, city and county, special district, or any other local governmental entity, except a school district.

(Added by Stats. 2013, Ch. 190, Sec. 1. Effective January 1, 2014.)



12423

The Controller shall summon county tax collectors and redemption officers or the authorized representative of any county tax collector or redemption officer to meet with the Controller or his duly authorized representatives in such groups and at such place or places within the State as may be designated by the Controller for the purpose of discussion of tax collection, enforcement of taxes, and problems relating thereto, in order to promote uniformity of procedure in the collection of taxes on real and personal property throughout the State. The actual and necessary expenses of any such county officer or his authorized representative incurred while traveling to and from and while attending such meeting, shall be a charge against the county, to be paid in the same manner as other county charges are paid.

(Added by Stats. 1945, Ch. 1013.)



12424

The Controller may render service pertinent to financial, budgetary and taxation problems and procedures for any county, city, city and county, any other political subdivision, or any district of the State upon such terms and conditions as may be agreed upon between the Controller and the governing body of such county, city, city and county, other political subdivision or district. The money received for such service shall be paid into the State Treasury to the credit and in augmentation of the current appropriation for the support of the State Controller, or, as the case may be, that division of the Controller’s Office furnishing the service.

(Added by Stats. 1947, Ch. 1439.)



12425

Upon the submission of claims by a state agency, with the approval of the Department of General Services, the Controller may pay, from appropriations available therefor, money to the United States for costs of a project undertaken by the United States for and in behalf of, or in cooperation with, the State of California, prior to the commencement or completion of the project.

(Amended by Stats. 1965, Ch. 371.)



12427

Each state agency shall reimburse the Controller for the costs associated with any accounting of expenditures incurred in connection with any revenue bonds, not otherwise covered by the cost of issuance or the administrative pro rata assessment collected annually from each department, by or on behalf of such agency as well as any other accounting services performed by the Controller until such time as the bonds are redeemed. The Controller shall invoice the state agency issuing the bonds for the costs incurred and the state agency shall pay the invoice unless disputed.

(Added by Stats. 2012, Ch. 488, Sec. 1. Effective January 1, 2013.)



12428

In the event either the Governor or the Legislature should obtain federal approval to transfer programs receiving federal support for persons with an intellectual disability or a mental health disorder from one state department to another state department under the provisions of Public Law 90-577 (Intergovernmental Cooperation Act of 1968), the Controller shall, upon approval of the Director of Finance, transfer to a department designated by the Governor the parts of the appropriation of the other departments that are related to programs for persons with an intellectual disability or a mental health disorder, provided further, that the transfer shall enable the state to make maximum utilization of available state and federal funds.

(Amended by Stats. 2014, Ch. 144, Sec. 21. Effective January 1, 2015.)



12429

The Controller may, with the approval of the Department of Finance, seek recovery from the federal government of Social Security contribution overpayments made with regard to the compensation of employees who were on approved leaves of absence on account of sickness, in accordance with federal law. The program shall be conducted by the Controller on behalf of the state and its departments and agencies, including the California State University. The activities may also be conducted by and for the University of California.

This program shall be self supporting from recovered funds. Notwithstanding the provisions of Section 13340, there is hereby appropriated to the Controller from the recovered funds: (a) an amount sufficient to pay the reasonable costs, including contractual services, as approved by the Department of Finance, of the Controller in administering this program; (b) the amount of any recovered overpayments of employee contributions, for refund to the employees; (c) the amount of the balance of the recovered funds after application of subdivisions (a) and (b), for deposit in the respective funds from which they were originally derived.

A private vendor may be utilized in the execution of the program and on such terms and conditions as are acceptable to the Department of Finance and the Controller.

The Controller may establish an OASDI Refund Account in the Payroll Revolving Fund for receipt of related funds and for payment of costs. Any recovery of OASDI funds may be reflected in a credit or credits granted by the Social Security Administration against current employer and employee contributions, in which case, an amount equivalent to the credit or credits shall be transferred from the moneys in the Payroll Revolving Fund to the OASDI Refund Account.

(Added by Stats. 1983, Ch. 323, Sec. 39.8. Effective July 1, 1983.)



12431

Prior to the payment of any claim from funds appropriated pursuant to Section 7 of Chapter 1123 of the Statutes of 1977, the Controller shall require the claimant to certify in writing that it has attempted to recover its costs pursuant to Sections 1203.1 and 1203.1b of the Penal Code.

(Added by Stats. 1984, Ch. 268, Sec. 21.5. Effective June 29, 1984.)



12432

(a) The Legislature hereby finds and declares that it is essential for the state to replace the current automated human resource/payroll systems operated by the Controller to ensure that state employees continue to be paid accurately and on time and that the state may take advantage of new capabilities and improved business practices. To achieve this replacement of the current systems, the Controller is authorized to procure, modify, and implement a new human resource management system that meets the needs of a modern state government. This replacement effort is known as the 21st Century Project.

(b) Notwithstanding any other law, beginning with the 2004–05 fiscal year, the Controller may assess the special and nongovernmental cost funds in sufficient amounts to pay for the authorized 21st Century Project costs that are attributable to those funds. Assessments in support of the expenditures for the 21st Century Project shall be made quarterly, and the total amount assessed from these funds annually shall not exceed the total expenditures incurred by the Controller for the 21st Century Project that are attributable to those funds in that fiscal year. Appropriations for this purpose shall be made in the annual Budget Act.

(c) To the extent permitted by law, beginning with the 2004–05 fiscal year, the Controller shall establish agreements with various agencies and departments for the collection from federal funds of costs that are attributable to federal funds. The total amount collected from those agencies and departments annually shall not exceed the total expenditures incurred by the Controller for the 21st Century Project that are attributable to federal funds in that fiscal year. Appropriations for that purpose shall be made in the annual Budget Act.

(d) It is the intent of the Legislature that, beginning not earlier than the 2006–07 fiscal year, future annual Budget Acts include General Fund appropriations in sufficient amounts for expenditures for the 21st Century Project that are attributable to the General Fund. It is the Legislature’s intent that the share of the total project costs paid for by the General Fund shall be equivalent to the share of the total project costs paid for from special and nongovernmental cost fund assessments and collections from federal funds.

(e) This section shall remain in effect only until June 30, 2015, and as of that date is repealed.

(Amended by Stats. 2014, Ch. 28, Sec. 25. Effective June 20, 2014. Repealed as of June 30, 2015, by its own provisions.)



12439

(a) Beginning July 1, 2002, any state position that is vacant for six consecutive monthly pay periods shall be abolished by the Controller on the following July 1. The six consecutive monthly pay periods may occur entirely within one fiscal year or between two consecutive fiscal years.

(b) The Director of Finance may authorize the reestablishment of any positions abolished pursuant to this section if one or more of the following conditions existed during part or all of the six consecutive monthly pay periods:

(1) There was a hiring freeze in effect during part or all of the six consecutive pay periods.

(2) The department has diligently attempted to fill the position, but was unable to complete all the steps necessary to fill the position within six months.

(3) The position has been designated as a management position for purposes of collective bargaining and has been held vacant pending the appointment of the director, or other chief executive officer, of the department as part of the transition from one Governor to the succeeding Governor.

(4) The classification of the position is determined to be hard-to-fill.

(5) Late enactment of the budget causes the department to delay filling the position.

(c) The Controller shall reestablish any position for which the director of the department in which that position existed prior to abolishment certifies by August 15 that one or more of the following conditions existed during part or all of the six consecutive pay periods:

(1) The position is necessary for directly providing 24-hour care in an institution operated by the state.

(2) The position is necessary for the state to satisfy any licensing requirements adopted by a local, state, or federal licensing or other regulatory agency.

(3) The position is directly involved in services for public health, public safety, or homeland security.

(4) The position is being held vacant because the previous incumbent is eligible to exercise a mandatory right of return from a leave of absence as may be required by any provision of law including, but not limited to, leaves for industrial disability, nonindustrial disability, military service, pregnancy, childbirth, or care of a newborn infant.

(5) The position is being held vacant because the department has granted the previous incumbent a permissive leave of absence as may be authorized by any provision of law including, but not limited to, leaves for adoption of a child, education, civilian military work, or to assume a temporary assignment in another agency.

(6) Elimination of the position will directly reduce state revenues or other income by more than would be saved by elimination of the position.

(7) The position is funded entirely from moneys appropriated pursuant to Section 221 of the Food and Agricultural Code, was established with the Controller pursuant to Section 221.1 of the Food and Agricultural Code, and directly responds to unforeseen agricultural circumstances requiring the relative expertise that the position provides.

(d) Each department shall maintain for future independent audit all records on which the department relied in determining that any position or positions satisfied one or more of the criteria specified in paragraphs (1) to (6), inclusive, of subdivision (c).

(e) The only other exceptions to the abolishment required by subdivision (a) are those positions exempt from civil service or those instructional and instruction-related positions authorized for the California State University. No money appropriated by the subsequent Budget Act shall be used to pay the salary of any otherwise authorized state position that is abolished pursuant to this section.

(f) The Controller, no later than September 10 of each fiscal year, shall furnish the Department of Finance in writing a preliminary report of any authorized state positions that were abolished effective on the preceding July 1 pursuant to this section.

(g) The Controller, no later than October 15 of each fiscal year, shall furnish the Joint Legislative Budget Committee and the Department of Finance a final report on all positions that were abolished effective on the preceding July 1.

(h) Departments shall not execute any personnel transactions for the purpose of circumventing the provisions of this section.

(i) Each department shall include a section discussing its compliance with this section when it prepares its report pursuant to Section 13405.

(j) As used in this section, department refers to any department, agency, board, commission, or other organizational unit of state government that is empowered to appoint persons to civil service positions.

(k) This section shall become operative July 1, 2002.

(Amended (as amended by Stats. 2007, Ch. 179) by Stats. 2007, Ch. 186, Sec. 1. Effective August 24, 2007.)






ARTICLE 3 - Warrants

12440

The Controller shall draw warrants on the Treasurer for the payment of money directed by law to be paid out of the State Treasury; but a warrant shall not be drawn unless authorized by law, and unless, except for refunds authorized by Section 13144, unexhausted specific appropriations provided by law are available to meet it.

(Amended by Stats. 1983, Ch. 323, Sec. 42. Effective July 1, 1983.)



12440.1

(a) The trustees, in conjunction with the Controller, shall implement a process that allows any campus or other unit of the university to make payments of obligations of the university from its revolving fund directly to all of its vendors. Notwithstanding Article 5 (commencing with Section 16400) of Chapter 2 of Part 2 of Division 4 of Title 2, or any other law, the trustees may draw from funds appropriated to the university, for use as a revolving fund, amounts necessary to make payments of obligations of the university directly to vendors. In any fiscal year, the trustees shall obtain the approval of the Director of Finance to draw amounts in excess of 10 percent of the total appropriation to the university for that fiscal year for use as a revolving fund.

(b) Notwithstanding Sections 925.6, 12410, and 16403, or any other law, the trustees shall maintain payment records for three years and make those records available to the Controller for postaudit review, as needed.

(c) (1) Notwithstanding Section 8546.4 or any other law, the trustees shall contract with one or more public accounting firms to conduct a systemwide annual financial statement audit in accordance with generally accepted accounting principles (GAAP), as well as other required compliance audits without obtaining the approval of any other state officer or entity.

(2) The statement of net assets, statement of revenues, expenses, changes in net assets, and statement of cashflows of each campus shall be included as an addendum to the annual systemwide audit. Summary information on transactions with auxiliary organizations for each campus shall also be included in the addendum. Any additional information necessary shall be provided upon request.

(d) The internal and independent financial statement audits of the trustees shall test compliance with procurement procedures and the integrity of the payments made. The results of these audits shall be included in the biennial report required by Section 13405.

(e) As used in this section:

(1) “Trustees” means the Trustees of the California State University.

(2) “University” means the California State University.

(Amended by Stats. 2011, Ch. 43, Sec. 45. Effective June 30, 2011.)



12440.3

(a) Notwithstanding Section 13340, for the 2014–15 fiscal year, if the Budget Act of 2014 is not enacted on or before July 1, 2014, for the memoranda of understanding entered into between the state employer and State Bargaining Units 7, 16, 18, and 19 (effective July 1, 2013, to July 1, 2016, inclusive), State Bargaining Unit 9 (effective July 2, 2013, to July 1, 2015, inclusive), and State Bargaining Units 6 and 12 (effective July 1, 2013, to July 1, 2015, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the Budget Act of 2014 is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2014, of the 2014–15 fiscal year, and the enactment of the Budget Act of 2014.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Units 7, 16, 18, and 19 (effective July 1, 2013, to July 1, 2016, inclusive), State Bargaining Unit 9 (effective July 2, 2013, to July 1, 2015, inclusive), and State Bargaining Units 6 and 12 (effective July 1, 2013, to July 1, 2015, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the Budget Act of 2014, these expenditures shall be subsumed by the expenditure authority approved in the Budget Act of 2014 for each affected department.

(d) This section shall only apply to an employee covered by the terms of State Bargaining Units 7, 16, 18, and 19 (effective July 1, 2013, to July 1, 2016, inclusive), State Bargaining Unit 9 (effective July 2, 2013, to July 1, 2015, inclusive), and State Bargaining Units 6 and 12 (effective July 1, 2013, to July 1, 2015, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memoranda of understanding have expired. For purposes of this section, the memoranda of understanding for State Bargaining Units 7, 16, 18, and 19 expire on July 1, 2016, and the memoranda of understanding for State Bargaining Units 6, 9, and 12 expire on July 1, 2015.

(Added by Stats. 2013, Ch. 391, Sec. 6. Effective September 27, 2013.)



12440.4

(a) Notwithstanding Section 13340, for the 2015–16 fiscal year, if the Budget Act of 2015 is not enacted on or before July 1, 2015, for the memoranda of understanding entered into between the state employer and State Bargaining Units 7, 16, 18, and 19 (effective July 1, 2013, to July 1, 2016, inclusive), State Bargaining Unit 9 (effective July 2, 2013, to July 1, 2015, inclusive), and State Bargaining Units 6 and 12 (effective July 1, 2013, to July 1, 2015, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the Budget Act of 2015 is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2015, of the 2015–16 fiscal year, and the enactment of the Budget Act of 2015.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Units 7, 16, 18, and 19 (effective July 1, 2013, to July 1, 2016, inclusive), State Bargaining Unit 9 (effective July 2, 2013, to July 1, 2015, inclusive), and State Bargaining Units 6 and 12 (effective July 1, 2013, to July 1, 2015, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the Budget Act of 2015, these expenditures shall be subsumed by the expenditure authority approved in the Budget Act of 2015 for each affected department.

(d) This section shall only apply to an employee covered by the terms of State Bargaining Units 7, 16, 18, and 19 (effective July 1, 2013, to July 1, 2016, inclusive), State Bargaining Unit 9 (effective July 2, 2013, to July 1, 2015, inclusive), and State Bargaining Units 6 and 12 (effective July 1, 2013, to July 1, 2016, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memoranda of understanding have applied. For purposes of this section, the memoranda of understanding have expired. For purposes of this section, the memoranda of understanding for State Bargaining Units 7, 16, 18, and 19 expire on July 1, 2016, and the memoranda of understanding for State Bargaining Units 6, 9, and 12 expire on July 1, 2015.

(Added by Stats. 2013, Ch. 391, Sec. 7. Effective September 27, 2013.)



12440.5

(a) Notwithstanding Section 13340, for the 2016–17 fiscal year, if the Budget Act of 2016 is not enacted on or before July 1, 2016, for the memoranda of understanding entered into between the state employer and State Bargaining Units 7, 16, 18, and 19 (effective July 1, 2013, to July 1, 2016, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the Budget Act of 2016 is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2016, of the 2016–17 fiscal year and the enactment of the Budget Act of 2016.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Units 7, 16, 18, and 19 (effective July 1, 2013, to July 1, 2016, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the Budget Act of 2016, these expenditures shall be subsumed by the expenditure authority approved in the Budget Act of 2016 for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Units 7, 16, 18, and 19 (effective July 1, 2013, to July 1, 2016, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memoranda of understanding have expired. For purposes of this section, the memoranda of understanding for State Bargaining Units 7, 16, 18, and 19 expire on July 1, 2016.

(Added by Stats. 2013, Ch. 391, Sec. 8. Effective September 27, 2013.)



12440.6

(a) Notwithstanding Section 13340, for the 2015–16 fiscal year, if the Budget Act of 2015 is not enacted on or before July 1, 2015, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 2 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 10 (effective July 2, 2013, to July 1, 2015, inclusive), and State Bargaining Unit 13 (effective July 2, 2013, to July 1, 2016, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the Budget Act of 2015 is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2015, of the 2015–16 fiscal year, and the enactment of the Budget Act of 2015.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 2 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 10 (effective July 2, 2013, to July 1, 2015, inclusive), and State Bargaining Unit 13 (effective July 2, 2013, to July 1, 2016, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the Budget Act of 2015, these expenditures shall be subsumed by the expenditure authority approved in the Budget Act of 2015 for each affected department.

(d) This section shall only apply to an employee covered by the terms of State Bargaining Unit 2 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 10 (effective July 2, 2013, to July 1, 2015, inclusive), and State Bargaining Unit 13 (effective July 2, 2013, to July 1, 2016, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the terms of the memoranda of understanding have expired. For purposes of this section, the memorandum of understanding for State Bargaining Unit 2 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 10 expires on July 1, 2015, and the memorandum of understanding for State Bargaining Unit 13 expires on July 1, 2016.

(Added by Stats. 2014, Ch. 690, Sec. 6. Effective September 27, 2014.)



12440.7

(a) Notwithstanding Section 13340, for the 2016–17 fiscal year, if the Budget Act of 2016 is not enacted on or before July 1, 2016, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 2 (effective July 2, 2013, to July 1, 2016, inclusive) and State Bargaining Unit 13 (effective July 2, 2013, to July 1, 2016, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the Budget Act of 2016 is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed before July 1, 2016, of the 2016–17 fiscal year.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 2 (effective July 2, 2013, to July 1, 2016, inclusive) and State Bargaining Unit 13 (effective July 2, 2013, to July 1, 2016, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the Budget Act of 2016, these expenditures shall be subsumed by the expenditure authority approved in the Budget Act of 2016 for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 2 (effective July 2, 2013, to July 1, 2016, inclusive) and State Bargaining Unit 13 (effective July 2, 2013, to July 1, 2016, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the terms of the memoranda of understanding have expired. For purposes of this section, the memorandum of understanding for State Bargaining Unit 2 expires on July 1, 2016, and the memorandum of understanding for State Bargaining Unit 13 expires on July 1, 2016.

(Added by Stats. 2014, Ch. 690, Sec. 7. Effective September 27, 2014.)






ARTICLE 4 - Reports

12460

The Controller shall submit an annual report to the Governor containing a statement of the funds of the state, its revenues, and the public expenditures during the preceding fiscal year. The annual report shall be known as the budgetary-legal basis annual report and prepared in a manner that will account for prior year adjustments, fund balances, encumbrances, deferred payroll, revenues, expenditures, and other components on the same basis as that of the applicable Governor’s Budget and the applicable Budget Act, as determined by the Director of Finance in consultation with the Controller. If the Governor’s Budget or the Budget Act does not provide the applicable information for this purpose, funds shall be accounted for in the budgetary-legal basis annual report in a manner prescribed by Section 13344. The requirements of this section shall apply beginning with the issuance of the budgetary-legal basis annual report for the 2013–14 fiscal year. The Controller shall confer with the Department of Finance to propose and develop methods to facilitate these changes pursuant to Section 13344, including methods to ensure that information related to encumbrances and deferred payroll continue to be listed in the state’s financial statements, as deemed appropriate by the Controller.

The Controller shall also issue a comprehensive annual financial report prepared strictly in accordance with “Generally Accepted Accounting Principles.”

The annual reports referenced in this section shall be compiled and published by the Controller in the time, form, and manner prescribed by him or her.

(Amended by Stats. 2013, Ch. 76, Sec. 84. Effective January 1, 2014.)



12461

The Controller shall release an annual report that includes all of the following:

(a) General Purpose Financial Statements prepared in accordance with Section 12460 and “Generally Accepted Accounting Principles.”

(b) Tabular statements showing:

(1) The amount of each appropriation for the preceding fiscal year, the amounts expended, and the balance, if any.

(2) The revenues and cost of government of the state for the preceding fiscal year in a manner consistent with Sections 12460 and 13344.

(3) The receipts, disbursements, and closing balances of each fund in the State Treasury for the preceding fiscal year in a manner consistent with Sections 12460 and 13344.

(4) Variances between budgetary-legal statements prepared pursuant to Section 12460 and any statements prepared under “Generally Accepted Accounting Principles.”

(c) The Controller may also publish a condensed summary of the annual report.

(d) The reports required by this article shall be published in an electronic format or printed, as determined by the Controller. The Controller shall make printed copies of the reports available upon request, to the extent feasible, and may charge a reasonable fee for printed copies of the reports, including the shipping or mailing thereof, not to exceed the costs of providing those copies.

(e) The Controller shall post on the Internet Web site of the Controller copies of the state’s annual financial reports and any annual financial report supplements that are prepared, to the extent feasible. The Controller may deem the reporting requirements of this section satisfied each year upon completion of the budgetary-legal basis annual report and comprehensive annual financial report described in Section 12460.

(Amended by Stats. 2012, Ch. 343, Sec. 3. Effective September 17, 2012.)



12461.1

The Controller shall also prepare a quarterly report on the General Fund comparing state revenues and expenditures for that quarter with the Budget Act, and other expenditures authorized pursuant to statute, in effect during that quarter. Such reports shall be submitted to the Legislature within 30 days after the end of the quarter, unless the Legislature is not in session, in which event the reports shall be submitted to the Joint Legislative Budget Committee.

In preparing such quarterly report, the Controller shall consult with all necessary or appropriate public and private agencies, boards, departments and organizations, and all state and local public agencies shall provide any information requested by the Controller.

(Added by Stats. 1972, Ch. 788.)



12461.2

If any state agency, department, board, or commission, which is required by statute or regulation to furnish a financial statement or report to the Controller fails to furnish a complete and accurate financial report or statement within 20 days of the date prescribed, the Controller may withhold any or all operating funds from the agency, department, board, or commission, upon 30 days prior notification in writing to the chairperson of the committee in each house which considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or upon such lesser time as the chairperson of the committee, or his or her designee, may in each instance determine, until the agency, department, board, or commission provides a complete and accurate report or statement.

The provisions of this section shall not be applicable to any reports required pursuant to Sections 7502, 7503, and 7504.

(Added by Stats. 1981, Ch. 805, Sec. 1.)



12462

Upon request, the Controller shall give information in writing to either house of the Legislature relating to the fiscal affairs of the State or the duties of his office.

(Added by Stats. 1945, Ch. 111.)



12462.5

The Controller shall include the following information on bank accounts and savings and loan association accounts outside the treasury system in the budgetary-legal basis annual report, submitted pursuant to Section 12460:

(a) The name of the account.

(b) The source of authorization for establishing the account.

(c) The account balance.

(Added by Stats. 2014, Ch. 230, Sec. 1. Effective January 1, 2015.)



12463

(a) The Controller shall compile, publish, and make publicly available on the Controller’s Internet Web site, in a format that may be printed and downloaded, reports of the financial transactions and information on annual compensation, consistent with subdivision (l) of Section 53892, of each county, city, and special district, respectively, within this state, together with any other matter he or she deems of public interest. The reports shall include the appropriations limits and the total annual appropriations subject to limitation of the counties, cities, and special districts. The reports to the Controller shall be made in the time, form, and manner prescribed by the Controller.

(b) Effective January 1, 2005, the Controller shall compile and publish reports of the financial transactions of each county, city, and special district pursuant to subdivision (a) on or before August 1, September 1, and October 1 respectively, of each year following the end of the annual reporting period. The Controller shall make data collected pursuant to this subdivision available upon request to the Legislature and its agents, on or before April 1 of each year.

(c) The Controller shall annually publish, on the Internet Web site of the Controller, reports of the financial transactions of each school district within this state, together with any other matter he or she deems of public interest. The reports shall include the appropriations limit and the total annual appropriations subject to limitation of the school district. The reports to the Controller shall be made in the time, form, and manner prescribed by the Controller.

(d) As used in this section, the following terms have the following meanings:

(1) “School district” means a school district as defined in Section 80 of the Education Code.

(2) “Special district” means any of the following:

(A) A special district as defined in Section 95 of the Revenue and Taxation Code.

(B) A commission provided for by a joint powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1.

(C) A nonprofit corporation that is any of the following:

(i) Was formed in accordance with the provisions of a joint powers agreement to carry out functions specified in the agreement.

(ii) Issued bonds, the interest on which is exempt from federal income taxes, for the purpose of purchasing land as a site for, or purchasing or constructing, a building, stadium, or other facility, that is subject to a lease or agreement with a local public entity.

(iii) Is wholly owned by a public agency.

(Amended by Stats. 2014, Ch. 894, Sec. 1. Effective January 1, 2015.)



12463.1

(a) The Controller shall appoint an advisory committee consisting of seven local governmental officers to assist him or her in developing complete and adequate records.

(b) Whenever, in the opinion of the advisory committee and the Controller, the public welfare demands that the reports of the financial transactions of a district other than a school district be published, the Controller shall notify the district that reports of its financial transactions are required to be furnished to him or her pursuant to Article 9 (commencing with Section 53890) of Chapter 4 of Part 1 of Division 2 of Title 5. A public entity, agency, board, transportation planning agency designated by the Secretary of Transportation pursuant to Section 29532, or commission provided for by a joint powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, and a nonprofit corporation as defined in subdivision (d), shall be deemed a district within the meaning of this section. The Controller shall compile and publish these reports pursuant to Section 12463.

(c) The Controller shall make available annually, in a separate report, published in an electronic format on the Controller’s Web site, certain financial information about selected special districts. The information provided in this report shall be published no later than June 30 following the end of the annual reporting period. This report may be included whenever the Controller publishes a report pursuant to this section. The Controller shall include in his or her report information that best illustrates the assets, liabilities, and equity of selected districts. Specifically, the Controller shall include in this report a breakdown of each special district’s (1) fund balance, which shall include the reserved and unreserved funds, typical for a nonenterprise district; (2) retained earnings, which shall include the reserved and unreserved funds, typical for enterprise districts; (3) fixed assets; and (4) cash and investments. The Controller may also include separate line items for “total revenues” and “total expenditures.” This report shall cover the 250 special districts with the largest total revenues for that reporting period. When the report is available, the Controller shall notify the Legislature, in writing, within one week of its publication.

(d) For purposes of this section, “nonprofit corporation” means any nonprofit corporation (1) formed in accordance with the provisions of a joint powers agreement to carry out functions specified in the agreement; (2) that issued bonds, the interest on which is exempt from federal income taxes, for the purpose of purchasing land as a site for, or purchasing or constructing, a building, stadium, or other facility, that is subject to a lease or agreement with a local public entity; or (3) wholly owned by a public agency.

(Amended by Stats. 2013, Ch. 352, Sec. 244. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



12463.2

(a) (1) The Controller shall include in reports compiled and published pursuant to subdivision (b) of Section 12463 information relating to the imposition of each locally assessed parcel tax, including, but not limited to, the following:

(A) The type and rate of parcel tax imposed.

(B) The number of parcels subject to the parcel tax.

(C) The number of parcels exempt from the parcel tax.

(D) The sunset date of the parcel tax, if any.

(E) The amount of revenue received from the parcel tax.

(F) The manner in which the revenue received from the parcel tax is being used.

(2) In implementing this subdivision, the Controller shall use existing funds or resources.

(b) Each county, city, and special district that assesses a parcel tax shall provide information to the Controller as required by the Controller to comply with subdivision (a).

(c) For purposes of this section, “parcel tax” means a tax levied by a local agency upon any parcel of property identified using the assessor’s parcel number system, or upon any person as an incident of property ownership pursuant to Section 4 of Article XIII A of the California Constitution, that is collected via the annual property tax bill.

(Added by Stats. 2014, Ch. 781, Sec. 1. Effective January 1, 2015.)



12463.3

On or before May 1 of each year, the Controller shall compile and publish annually reports of the financial transactions of each community redevelopment agency created pursuant to Division 24 (commencing with Section 33000) of the Health and Safety Code. The Controller shall make the data available to the Legislature and its agents upon request, on or before April 1 of each year. The Controller shall publish this information for each project area of each redevelopment agency. The reports shall be made in the time, form, and manner prescribed by the Controller, after consultation with the Department of Housing and Community Development and the advisory committee created pursuant to Section 12463.1.

(Amended by Stats. 1998, Ch. 39, Sec. 1. Effective January 1, 1999.)



12464

(a) If the county, city, or district reports are not made in the time, form, and manner required or there is reason to believe that a report is false, incomplete, or incorrect, the Controller shall appoint a qualified accountant to make an investigation and to obtain the information required. The accountant appointed shall report to the Controller the results of investigation, and a copy shall be filed with the legislative body of the county, city, or district, the accounts of which were investigated. If a similar investigation has to be made of the accounts of any county, city, or district, for two successive years, a certified copy of the results of the investigation last made shall be transmitted to the grand jury of the county that was investigated or in which the city or district investigated is situated, or, if the district is situated in more than one county, in the county in which any portion of the district is situated.

(b) Any costs incurred by the Controller pursuant to subdivision (a), including contracts with, or employment of, certified public accountants or public accountants, in compiling a financial report pursuant to Section 12463 or 12463.3 shall be borne by the county, city, district, or redevelopment agency, and shall be a charge against any unencumbered funds of the county, city, district, or redevelopment agency. Any forfeiture imposed by Section 53895 or 53895.5 may be offset up to the total costs incurred by the Controller. Any remaining balance shall be forfeited in accordance with Sections 53895 and 53895.5. Any costs incurred by the Controller in excess of the forfeiture imposed shall be a charge against any unencumbered funds of the county, city, district, or redevelopment agency.

(Amended by Stats. 2004, Ch. 520, Sec. 5. Effective January 1, 2005.)



12465

(a) When they are in excess of five years old, reports from county and city officials and individuals, claims, canceled and paid warrants, payroll documents, and other records may be destroyed by the Controller, with the concurrence of the Director of General Services.

(b) Except as provided in subdivision (c), original reports, claims, canceled and paid warrants, payroll documents and other records may be destroyed after one year if they are reproduced in accordance with Section 14756 and the reproduction is preserved for the required period.

(c) Records relating to the annual Controller’s report on the revenues and expenditures of state government shall not be destroyed pursuant to subdivision (b) for at least three years.

(Amended by Stats. 1978, Ch. 221.)



12466

On the first business day of each month, the Controller shall furnish the Department of Finance with a statement of the amount of money in each fund of the Treasury, and the total amount as it appears upon the books of his office, together with the amount of warrants issued by him but not paid by the Treasurer, and for the payment of which there is money in the Treasury.

(Added by Stats. 1947, Ch. 1512.)



12467

(a) (1) The Legislature finds and declares that the General Fund has experienced significant deficits in recent years due to economic factors and extraordinary demand for public services supported by the General Fund. In order to meet the cash needs of the state, it has been necessary to obtain external loans. The Legislature desires to provide a specific mechanism to eliminate chronic General Fund cash deficits, provide fiscal stability, and facilitate temporary, short-term borrowing.

(2) For purposes of this section, “unused borrowable resources,” as of any date, means total available borrowable resources on that date less total cumulative loan balances on that date.

(b) On November 15, 1994, the Controller shall provide a detailed report to the Legislature and the Governor of the estimated cash condition of the General Fund for the 1994–95 fiscal year. The Legislative Analyst shall prepare an analysis of General Fund revenues and expenditures for the 1994–95 fiscal year for use by the Controller in the estimate of the 1994–95 General Fund cash condition. The Legislative Analyst shall review the Controller’s estimate of the General Fund cash condition and within five working days shall advise the Controller, the Treasurer, the Chairperson of the Joint Legislative Budget Committee, and the Director of Finance whether that estimate reasonably reflects anticipated expenditures and revenues during the fiscal year. The Controller’s report shall identify the amount of any 1995 cash shortfall, as set forth in this subdivision. To that end, the Controller shall identify the projected amount by which the unused borrowable resources on June 30, 1995, will differ from the unused borrowable resources on June 30, 1995, as indicated in the cash flow analysis included in the official statement accompanying the sale of the July 1994 revenue anticipation warrants. If the Controller’s report identifies a decrease in the unused borrowable resources on June 30, 1995, of more than four hundred thirty million dollars ($430,000,000), then the 1995 cash shortfall shall be the amount of the difference that exceeds four hundred thirty million dollars ($430,000,000). On or before January 10, 1995, the Governor shall propose legislation providing for sufficient General Fund expenditure reductions, revenue increases, or both, to offset the amount of the estimated 1995 cash shortfall as reported by the Controller. This legislation, or legislation providing equivalent expenditure reductions, revenue increases, or both, shall be enacted on or before February 15, 1995.

(c) The Director of Finance shall include updated cash flow statements for the 1994–95 and 1995–96 fiscal years in the May revision to the budget proposal for the 1995–96 fiscal year submitted to the Legislature pursuant to Section 13308. The revised budget proposal for the 1995–96 fiscal year shall not result in any projected negative amount of unused borrowable resources as of June 30, 1996. By June 1, 1995, the Controller shall concur with those updated statements or provide a report to the Governor and the Legislature identifying specific corrections, objections, or concerns and the Controller’s estimate of the cash condition of the General Fund for the 1994–95 and 1995–96 fiscal years. If the Controller identifies any projected negative amount of unused borrowable resources as of June 30, 1996, then the Governor shall propose additional General Fund expenditure reductions, revenue increases, or both, to eliminate that cash shortfall. The enacted budget shall not result in any projected negative unused borrowable resources as of June 30, 1996.

(d) On October 15, 1995, the Controller shall provide a detailed report to the Legislature and the Governor of the estimated cash condition of the General Fund for the 1995–96 fiscal year. The Legislative Analyst shall prepare an analysis of General Fund revenues and expenditures for the 1995–96 fiscal year for use by the Controller in the estimate of the 1995–96 General Fund cash condition. The Legislative Analyst shall review the Controller’s estimate of the General Fund cash condition and within five working days shall advise the Controller, the Treasurer, the Chairperson of the Joint Legislative Budget Committee, and the Director of Finance whether that estimate reasonably reflects anticipated expenditures and revenues during the fiscal year. The Controller’s report shall identify the amount of any 1996 cash shortfall, as set forth in this subdivision. The Controller shall identify the projected amount of unused borrowable resources as of June 30, 1996. If the Controller’s report identifies a negative amount of unused borrowable resources as of June 30, 1996, then the 1996 cash shortfall shall be the amount necessary to bring the balance of unused borrowable resources on June 30, 1996, to zero. Within 10 days of the Legislative Analyst’s review, the Governor shall propose legislation providing for sufficient General Fund expenditure reductions, revenue increases, or both, to offset the estimated 1996 cash shortfall as reported by the Controller. This legislation, or legislation providing equivalent expenditure reductions, revenue increases, or both, shall be enacted on or before December 1, 1995.

(e) (1) If the legislation required by subdivision (b) is not enacted, within five days the Director of Finance shall reduce all General Fund appropriations for the 1994–95 fiscal year, except those required by subdivision (b) of Section 8 of Article XVI, Section 25 of Article XIII, Section 6 of Article XIII B, or any other provision of the California Constitution, and general obligation debt service, or law of the United States, by the percentage equal to the ratio of the 1995 cash shortfall to total remaining General Fund appropriations for the 1994–95 fiscal year, after excluding the appropriations that are not subject to reduction.

(2) If the legislation required by subdivision (d) is not enacted, within five days the Director of Finance shall reduce all General Fund appropriations for the 1995–96 fiscal year, except those required by subdivision (b) of Section 8 of Article XVI, Section 25 of Article XIII, Section 6 of Article XIII B, or any other provision of the California Constitution, any general obligation debt service, or law of the United States, by the percentage equal to the ratio of the 1996 cash shortfall to total remaining General Fund appropriations for the 1995–96 fiscal year, after excluding the appropriations that are not subject to reduction.

(3) Notwithstanding any other provision of law, if a General Fund appropriation that is reduced pursuant to paragraph (1) or (2) is for a program under which individuals other than an officer or employee of the state receive an amount determined pursuant to statute, whether that amount is an entitlement or not, that amount shall be reduced by the same percentage as the General Fund appropriation from which that payment is made is reduced.

(f) The State of California hereby pledges to and agrees with the holders of any registered reimbursement warrants and any revenue anticipation notes issued in July 1994, and any banking institutions that provide credit support for these warrants or notes, that the state will not limit or alter the obligation hereby required of the state by this section until the registered reimbursement warrants and revenue anticipation notes, together with interest thereon, are fully met and discharged.

(Amended by Stats. 2006, Ch. 538, Sec. 252. Effective January 1, 2007.)



12468

The Controller shall regularly audit the apportionment and allocation by counties of property tax revenue pursuant to Chapter 3.5 (commencing with Section 75) of, and Chapter 6 (commencing with Section 95) of, Part 0.5 of Division 1 of the Revenue and Taxation Code in accordance with the following schedule:

(a) For counties with a population in excess of 5,000,000 the audit shall be performed annually.

(b) For counties with a population greater than 200,000 and less than 5,000,000, the audit shall be performed on a three-year cycle.

(c) For counties with a population of 200,000 or less, the audit shall be performed on a five-year cycle.

(d) The Controller may, at his or her discretion, perform audits more frequently than provided in subdivisions (b) and (c).

(e) The Controller shall annually submit a report to the Legislature containing a description of the audit findings for each county that was audited during the prior year. The report shall contain recommendations to the Legislature for legislation to correct any errors in the apportionment and allocation of property tax revenues that were determined as a result of these audits.

(Amended by Stats. 2014, Ch. 201, Sec. 5. Effective January 1, 2015.)






ARTICLE 5 - Uniform State Pay Roll System

12470

In conformity with the accounting system prescribed by the Department of Finance pursuant to Section 13300, the Controller shall install and operate a uniform state payroll system for all state agencies except the California Exposition and State Fair and the University of California. The Controller may provide for the orderly inclusion of state agencies into the system, and may make exceptions from the operation thereof for such periods as he or she determines necessary.

(Amended by Stats. 1997, Ch. 694, Sec. 5. Effective January 1, 1998.)



12471

The uniform state pay roll system shall provide adequate accounting procedures to enable each state agency to properly account salary and wage expenditures under the uniform state accounting system.

(Added by Stats. 1951, Ch. 1146.)



12472

The uniform state payroll system may provide for the fixing of staggered payroll periods, and designated days of the month on which permanent monthly salaried employees shall be paid for the preceding payroll period. These pay dates shall not be more than 10 calendar days following the close of the payroll period for monthly salaried employees and not more than 15 calendar days following the close of the payroll period for semimonthly and biweekly payroll systems. No change shall be made pursuant to this section in the existing payroll periods of a bargaining unit unless the change is authorized or approved in the memorandum of understanding for that unit.

(Amended by Stats. 1989, Ch. 28, Sec. 2. Effective May 26, 1989.)



12472.5

Notwithstanding any other law, on and after January 1, 2010, payments to employees made through the Uniform State Payroll System for master payroll paid on June 30 of each year shall be issue dated on July 1, provided that employees shall, in any event, be paid promptly.

(Repealed and added by Stats. 2009, Ch. 340, Sec. 2. Effective January 1, 2010.)



12473

The pay roll period of employees of a state agency shall not be changed by inclusion of the agency into the uniform state pay roll system or by any revision or modification of the system unless notice of the proposed change has been given to each employee who will be affected by such change in the form and manner prescribed by the Controller not less than 60 days prior to the effective date of the change.

(Added by Stats. 1951, Ch. 1146.)



12474

The Controller shall establish and maintain a payroll roster of all persons employed by every state agency except the University of California and may establish and maintain a roster of all established positions. The payroll roster shall include both civil service and exempt employees, but shall not necessarily include emergency appointees or the equivalent.

With the agreement of the Controller, any modification, addition, or deletion to the payroll roster may be done electronically and the data base entry shall be certified notification of the appointing powers’ action for disbursement, or other acts in reliance, by the Controller.

(Amended by Stats. 1982, Ch. 1270, Sec. 25.)



12475

Each appointing power shall correctly and promptly certify to the Controller all changes, modifications, additions and deletions to the pay roll roster in compliance with all applicable civil service, fiscal, and other pertinent laws, rules, and regulations. The Controller shall disburse or otherwise act in reliance upon all pay roll roster certifications and attendance reports certified to the Controller by the respective appointing powers.

(Added by Stats. 1951, Ch. 1146.)



12476

The Controller may audit the uniform state pay roll system, the State Pay Roll Revolving Fund, and related records of state agencies within the uniform state pay roll system, in such manner as the Controller may determine.

(Added by Stats. 1951, Ch. 1146.)



12477

Rules and regulations adopted under this article or Section 1153 are excepted from the provisions of the Administrative Procedure Act and shall be distributed in the form and manner as the Controller determines.

(Amended by Stats. 1982, Ch. 1270, Sec. 26.)



12478

Upon receipt of proof, satisfactory to the Controller, that a payroll warrant issued by the Controller has been lost or destroyed prior to its delivery to the employee to whom it is payable, the Controller shall, upon certification by the payee’s appointing power, issue a replacement warrant in payment of the same amount, without requiring a bond from the payee, and any loss incurred in connection therewith shall be charged against the account from which the payment was derived. Without limiting the generality of the preceding sentence, a payroll warrant shall be considered to have been lost if it has been sent to the payee but not received by him within a reasonable time, consistent with the policy of prompt payment of employees or if it has been sent to a state officer or employee for delivery to the payee or for forwarding to another state officer or employee for such delivery, and has not been received within such reasonable time.

A replacement warrant is void if not presented for payment to the Treasurer within the same time limit provided by law for the original warrant.

(Amended by Stats. 2014, Ch. 28, Sec. 26. Effective June 20, 2014.)



12479

(a) Notwithstanding any other law, an employee of the state may file with his or her appointing power a designation of a person or persons for receipt of employee warrants upon death. The designation shall control who is entitled to receive the warrants that would have been payable to the decedent had he or she survived.

(b) An employee may designate a primary person and up to three contingent persons pursuant to this section. The first-designated person shall be the designated person that receives the warrants. If the first-designated person predeceases the employee, the next-listed designated person who survives the employee shall be the designated person that receives the warrants.

(c) The appropriate designated person shall claim the warrants from the appointing power. Upon sufficient proof of identity, the appointing power shall deliver the warrants to the claimant. A designated person who receives warrants pursuant to this section shall be entitled to negotiate the warrants as if he or she were the payee.

(d) The employee may change the designation from time to time.

(e) For purposes of this section, “person” includes, but is not limited to, a corporation, a trust, or an estate.

(Repealed and added by Stats. 2010, Ch. 155, Sec. 2. Effective January 1, 2011.)



12480

Officers and employees of the state may authorize the direct deposit by electronic fund transfer of their salary or wages, after any withholding required by law and authorized deductions, into an account at the financial institution of their choice under a program for direct deposit by electronic transfer established pursuant to Section 12481. The direct deposit shall discharge the obligation of the Controller with respect to the drawing and issuance of warrants for the salaries or wages of the state officers and employees authorizing the direct deposit.

(Added by Stats. 1982, Ch. 1317, Sec. 3.)



12481

(a) Notwithstanding any other provision of law, the Controller shall make an agreement with one or more financial institutions participating in the Automated Clearing House pursuant to the local rules, and shall establish a program, for direct deposit by electronic fund transfer of the salary or wages, after any withholding required by law and authorized deductions, of officers and employees of the state who authorize the direct deposit thereof by electronic fund transfer into the person’s account at the financial institution of his or her choice.

(b) The direct deposit of state payroll pursuant to this section shall be known as the State of california Sure Pay Plan.

(Amended by Stats. 1985, Ch. 1344, Sec. 2. Operative January 1, 1987, by Sec. 3 of Ch. 1344.)









CHAPTER 6 - Attorney General

ARTICLE 1 - General

12500

The annual salary of the Attorney General includes all services rendered ex officio as member of any board or commission.

(Amended by Stats. 2007, Ch. 142, Sec. 24. Effective January 1, 2008.)



12502

The Attorney General may appoint and fix the salaries of such Assistant Attorneys General, Deputy Attorneys General, service agents, experts, and technical and clerical employees as he deems necessary for the proper performance of the duties of his office. Each appointee is a civil executive officer.

(Added by Stats. 1945, Ch. 111.)



12503

No person shall be eligible to the office of Attorney General unless he shall have been admitted to practice before the Supreme Court of the state for a period of at least five years immediately preceding his election or appointment to such office.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



12504

The Attorney General shall not engage in the private practice of law, nor shall he be associated directly or indirectly with any attorney in private practice, but instead he shall devote his entire time to the service of the state.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)






ARTICLE 2 - General Powers and Duties

12510

The Attorney General is head of the Department of Justice.

(Added by Stats. 1945, Ch. 111.)



12511

The Attorney General has charge, as attorney, of all legal matters in which the State is interested, except the business of The Regents of the University of California and of such other boards or officers as are by law authorized to employ attorneys.

(Added by Stats. 1945, Ch. 111.)



12511.5

The Attorney General may defend a public or private provider of health care, as defined in Section 56.05 of the Civil Code, and its officers, employees, agents, and subcontractors against any claim that the civil rights of a person in state custody were violated in the provision of health care services, where those services were provided under contract with, or under the control of, the Department of Corrections. Defense of the provider of health care is conditioned upon the provider maintaining insurance for professional negligence.

(Added by Stats. 1995, Ch. 749, Sec. 5. Effective October 10, 1995.)



12512

The Attorney General shall attend the Supreme Court and prosecute or defend all causes to which the State, or any State officer is a party in his or her official capacity.

(Amended by Stats. 2000, Ch. 626, Sec. 1. Effective January 1, 2001.)



12513

After judgment in any of the causes referred to in Section 12512, the Attorney General shall direct the issuing of such process as may be necessary to carry the judgment into execution.

(Added by Stats. 1945, Ch. 111.)



12513.1

Any person who fails to pay on a timely basis any liability or penalty imposed by or on behalf of any state agency or official, the People of the State of California, the State of California, or any liability or penalty otherwise imposed in any matter prosecuted by the Attorney General, shall be required to pay, in addition to that liability or penalty, interest, reasonable attorneys’ fees, and costs for any collection proceedings to enforce payment.

(Added by Stats. 2006, Ch. 69, Sec. 3. Effective July 12, 2006.)



12514

The Attorney General shall keep a docket of all causes in which he is required to appear. The docket shall be open to the inspection of the public during business hours, and shall show:

(a) The county, and court in which the causes have been instituted and tried.

(b) Whether they are civil or criminal.

(c) The stage of the proceedings.

(d) If civil, the nature of the demand and judgment, any process issued thereon, and satisfaction of the judgment or the return of the sheriff.

(e) If criminal, the nature of the crime, the mode of prosecution, the sentence, the execution of the sentence or the reasons for the delay or prevention of execution.

(Added by Stats. 1945, Ch. 111.)



12515

The Attorney General shall bid upon and purchase, in the name of the state and under the direction of the Department of General Services, any property offered for sale under execution issued upon judgments in favor or for the use of the state, and enter satisfaction in whole or in part, of such judgments as the consideration for such purchase.

(Amended by Stats. 1965, Ch. 371.)



12516

Whenever the property of a judgment debtor in any judgment in favor or for the use of the state has been sold under a prior judgment, or is subject to any prior judgment, lien, or encumbrance, the Attorney General shall, under the direction of the Department of General Services, redeem the property from the prior judgment, lien, or encumbrance. Upon order of the Department of General Services, the money necessary for redemption shall be paid out of any appropriation for that purpose.

(Amended by Stats. 1965, Ch. 371.)



12517

When in his or her opinion it may be necessary for the collection or enforcement of any judgment in favor or for the use of the state, the Attorney General shall institute and prosecute, on behalf of the state, actions or proceedings to set aside and annul all conveyances fraudulently made by judgment debtors. When allowed by the Department of General Services, the necessary cost shall be paid out of any available appropriation.

(Amended by Stats. 2011, Ch. 296, Sec. 120. Effective January 1, 2012.)



12518

Whenever any action is brought against the State or any State agency involving the title, or right to possession or the boundaries of any lands belonging to the State or in which it has any interest, the Attorney General may, when in his judgment the public interest so requires, upon his own motion or upon the request of any State agency, appear as attorney in defense of the State or State agency.

Upon his own motion or upon the request of any State agency, the Attorney General may institute such an action in the name of the people of the State or on behalf of any State agency.

(Added by Stats. 1945, Ch. 111.)



12519

The Attorney General shall give his or her opinion in writing to any Member of the Legislature, the Governor, Lieutenant Governor, Secretary of State, Controller, Treasurer, State Lands Commission, Superintendent of Public Instruction, Insurance Commissioner, any state agency, and any county counsel, district attorney, or sheriff when requested, upon any question of law relating to their respective offices.

The Attorney General shall give his or her opinion in writing to a city prosecuting attorney when requested, upon any question of law relating to criminal matters.

(Amended by Stats. 2001, Ch. 76, Sec. 1. Effective January 1, 2002.)



12520

(a) The Attorney General may not employ special counsel in any case except pursuant to either of the following:

(1)  Article 3 (commencing with Section 12540).

(2)  Article 4 (commencing with Section 12550).

(b) Subdivision (a) does not affect the right of the Attorney General to employ counsel to represent, or to assist in the representation of, a state agency as defined in Section 11000, including the Attorney General or the Department of Justice, or to represent a state employee if that representation meets any of the standards set forth in paragraph (3), (5), (7), (8), (9), or (10) of subdivision (b) of Section 19130.

(Amended by Stats. 2000, Ch. 626, Sec. 2. Effective January 1, 2001.)



12521

The Attorney General shall account for and pay over to the proper officer all money which may come into his possession belonging to the State or to any county.

(Added by Stats. 1945, Ch. 111.)



12522

On or before the fifteenth day of September in each even-numbered year, the Attorney General shall report to the Governor the condition of the affairs of his office and of the reports received by him from district attorneys.

(Added by Stats. 1945, Ch. 111.)



12523

The Attorney General may appear for and represent the Indians of the State of California before the Indian Claims Commission created by an act of Congress approved August 13, 1946 (Public Law 726).

(Added by Stats. 1955, Ch. 84.)



12524

The Attorney General may, from time to time, and as often as occasion may require, call into conference the district attorneys and sheriffs of the several counties and the chiefs of police of the several municipalities of this state, or such of them as he may deem advisable, for the purpose of discussing the duties of their respective offices, with the view of uniform and adequate enforcement of the laws of this state as contemplated by Section 13 of Article V of the Constitution of this state.

(Amended by Stats. 1968, Ch. 312.)



12525

In any case in which a person dies while in the custody of any law enforcement agency or while in custody in a local or state correctional facility in this state, the law enforcement agency or the agency in charge of the correctional facility shall report in writing to the Attorney General, within 10 days after the death, all facts in the possession of the law enforcement agency or agency in charge of the correctional facility concerning the death. These writings are public records within the meaning of subdivision (d) of Section 6252 of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), are open to public inspection pursuant to Sections 6253, 6256, 6257, and 6258. Nothing in this section shall permit the disclosure of confidential medical information that may have been submitted to the Attorney General’s office in conjunction with the report except as provided in Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code.

(Amended by Stats. 1992, Ch. 529, Sec. 1. Effective January 1, 1993.)



12526

The Attorney General antitrust account is hereby created in the General Fund. All money in the account is available to the Department of Justice for expenditure in carrying out the antitrust activities of the department and for the refund, in accordance with law, of any moneys erroneously paid in to the account. Money in the account shall be available for expenditure only upon appropriation by the Legislature in the annual Budget Bill. Such appropriation may be augmented by executive order issued by the Director of Finance, provided that within 30 days after such augmentation the Director of Finance shall notify the Chairman of the Joint Legislative Budget Committee and the chairman of the committee in each house which consider appropriations of any additional allocations. It is the intent of the Legislature that any augmentation shall be limited to the amount required to meet specific unbudgeted workload needs. Any continuing increase in the level of antitrust activity shall be subject to legislative review through the appropriation process. The expenses of the antitrust section in excess of the funds available in the Attorney General antitrust account within the General Fund shall be paid out of the regular appropriation for the support of the Department of Justice. If at any time the Attorney General’s antitrust account within the General Fund exceeds three million dollars ($3,000,000), any amount in excess of three million dollars ($3,000,000) shall be transferred from such account to the unallocated funds within the General Fund.

(Added by Stats. 1972, Ch. 1140.)



12527

(a) This section applies to every action brought in the name of the people of the State of California by the Attorney General.

(b) The court may appoint a receiver, in actions in which the appointment of a receiver is authorized by law, upon the application of the Attorney General if the court determines both of the following:

(1) The Attorney General has a reasonable probability of prevailing on the merits at trial in establishing that the defendant obtained real or personal property by any unlawful means.

(2) The appointment of a receiver would facilitate the maintenance, preservation, operation, or recovery of that property for any restitutionary purpose.

(c) The receiver may do any of the following subject to the direction of the court:

(1) Sue for, collect, receive, and take into possession all the real and personal property derived by any unlawful means, including property with which that property or the proceeds thereof has been commingled if that property or the proceeds thereof cannot be identified in kind because of the commingling.

(2) Take possession of all books, records, and documents relating to any unlawfully obtained property and the proceeds thereof. In addition, the receiver shall have the same right as a defendant to request, obtain, inspect, copy, and obtain copies of books, records, and documents maintained by third parties that relate to unlawfully obtained property and the proceeds thereof.

(3) Transfer, encumber, manage, control, and hold all property subject to the receivership, including the proceeds thereof, in the manner directed or ratified by the court.

(4) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof to any person who committed, aided or abetted, or participated in the commission of unlawful acts or who had knowledge that the property had been unlawfully obtained.

(5) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof made with the intent to hinder or delay the recovery of that property or any interest in it by the receiver or any person from whom the property was unlawfully obtained.

(6) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof that was made within one year before the date of the entry of the receivership order if less than a reasonably equivalent value was given in exchange for the transfer, except that a bona fide transferee for value and without notice that the property had been unlawfully obtained may retain the interest transferred until the value given in exchange for the transfer is returned to the transferee.

(7) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof made within 90 days before the date of the entry of the receivership order to a transferee from whom the defendant unlawfully obtained some property if (A) the receiver establishes that the avoidance of the transfer will promote a fair pro rata distribution of restitution among all people from whom defendants unlawfully obtained property and (B) the transferee cannot establish that the specific property transferred was the same property which had been unlawfully obtained from the transferee.

(8) Exercise any power authorized by statute or ordered by the court.

(d) (1) All property in the possession, management, or control of the receiver is in the custody of the court. The court may order that the expenses of the receivership, including receiver’s fees, be paid from the property held by the receiver, but neither the state, the Attorney General, nor any state department, agency, or bureau shall be liable for any receivership expense, including receiver’s fees, unless otherwise expressly provided by written contract.

(2) No person with actual or constructive notice of the receivership shall interfere with the discharge of the receiver’s duties.

(3) No person may file any action or enforce or create any lien, or cause to be issued, served, or levied any summons, subpoena, attachment, or writ of execution against the receiver or any property subject to the receivership without first obtaining prior court approval upon motion with notice to the receiver and the Attorney General. Any legal procedure described herein commenced without prior court approval is void except as to a bona fide purchaser or encumbrancer for value and without notice of the receivership. No person without notice of the receivership shall incur any liability for commencing or maintaining any legal procedure described by this paragraph.

(e) The court may appoint the Attorney General, with the Attorney General’s consent, to serve as receiver or as attorney for the receiver.

(f) The court has jurisdiction of all questions arising in the receivership proceedings and may make any orders and judgments as may be required, including orders after noticed motion by the receiver to avoid transfers as provided in paragraphs (4), (5), (6), and (7) of subdivision (c).

(g) If the court determines that the Attorney General has a reasonable probability of prevailing on the merits at trial in establishing that the defendant obtained real or personal property by unlawful means but that the appointment of a receiver is not requested or that the conditions for the appointment of a receiver described in subdivision (b) have not been shown, the court shall issue any necessary orders to assure that the defendant does not transfer or encumber any property which may be used to satisfy a judgment in the action.

(h) This section is cumulative to all other provisions of law.

(i) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(j) This section does not provide for the appointment of a receiver in actions in which the appointment of a receiver is not otherwise authorized by law.

(k) The recordation of a copy of the receivership order imparts constructive notice of the receivership in connection with any matter involving real property located in the county in which the receivership order is recorded.

(Added by Stats. 1987, Ch. 445, Sec. 1.)



12527.5

For purposes of this article, any property which is obtained in connection with any deceptive or misleading statements or conduct shall be deemed obtained through constructive fraud.

(Added by renumbering Section 12528 (as added by Stats. 1987, Ch. 445) by Stats. 1989, Ch. 1360, Sec. 55.)



12528

(a) There is in the Office of the Attorney General the Bureau of Medi-Cal Fraud, which shall implement Sections 1903(a)(6), 1903(b)(3), and 1903(g) of the federal Social Security Act, as amended by the federal Medicare-Medicaid Anti-Fraud and Abuse Amendments ( Public Law 95-124), and is authorized to conduct a statewide program for investigating and prosecuting, and referring for prosecution, violations of all applicable laws pertaining to fraud in the administration of the Medi-Cal program, the provision of medical assistance or medical supplies, or the activities of providers of medical assistance or medical suppliers under the Medi-Cal plan. The investigation of fraud by beneficiaries of the Medi-Cal program is the responsibility of the Audits and Investigations Branch of the State Department of Health Services.

(b) The bureau shall also review complaints alleging abuse or neglect of patients in health care facilities receiving payments under the Medi-Cal plan and may review complaints of the misappropriation of patient’s private funds in such facilities and complaints of discriminatory treatment of Medi-Cal beneficiaries by such facilities.

(1) If the initial review indicates substantial potential for criminal prosecution, the bureau shall investigate the complaint or refer it to an appropriate criminal investigative or prosecutive authority.

(2) If the initial review does not indicate a substantial potential for criminal prosecution, the bureau shall inform the referring agency of its determination and may, if appropriate, refer the complaint to the State Department of Health Services.

(c) Local law enforcement and prosecution agencies shall have concurrent jurisdiction with the bureau to investigate and prosecute violations of law referred to in this section.

(d) If the bureau, in carrying out its duties and responsibilities under subdivisions (a) and (b), discovers that overpayments have been made to a health care facility or other provider of medical assistance or medical supplies under the Medi-Cal plan, the bureau shall either attempt to collect the overpayment or refer the matter to the State Department of Health Services for collection.

(e) Where a prosecuting authority other than the bureau elects to prosecute a case reported to the bureau, the bureau shall, upon request of that prosecuting authority, ensure that those responsible for the prosecutive decision and the preparation of the case for trial have the opportunity to participate in the investigation from its inception and will provide all necessary assistance to the prosecuting authority throughout all resulting prosecutions.

(f) The bureau shall make available to federal investigators or prosecutors all information in its possession concerning fraud in the provision or administration of medical assistance under the Medi-Cal plan and shall cooperate with such officials in coordinating any federal and state investigations or prosecutions involving the same suspects or allegations.

(g) The bureau shall safeguard the privacy rights of all individuals and shall provide safeguards to prevent the misuse of information under its control, and all agencies which are required to report complaints alleging abuse or neglect of patients shall maintain the confidentiality of those reports until such time as the report becomes a matter of public record.

(h) The bureau shall offer training programs to local law enforcement and prosecutorial personnel in investigating and prosecuting crimes against elders and dependent adults, and to the State Department of Health Services, the State Department of Social Services, the county adult protective services agencies and to the Long-Term Care Ombudsman in evaluating and documenting criminal abuse against elders and dependent adults.

(i) The state Long-Term Care Ombudsman, the Licensing and Certification Division in the Department of Health Services, and the Statistical Services Bureau in the State Department of Social Services shall report to the bureau all instances of abuse and neglect of elders and dependent adults, as defined in Section 15610 of the Welfare and Institutions Code, which come to their attention.

(j) The bureau shall collect information on a statewide basis regarding cases of abuse and neglect of patients in health facilities receiving payments from the Medi-Cal program for the primary purpose of analyzing the information it collects and disseminating its conclusions to local law enforcement agencies and to regulatory and licensing authorities.

(k) For purposes of this section, “bureau” means the Bureau of Medi-Cal Fraud in the Office of the Attorney General.

(Amended by Stats. 1992, Ch. 711, Sec. 31. Effective September 15, 1992.)



12528.1

(a) Any agent, investigator, or auditor of the Bureau of Medi-Cal Fraud within the office of the Attorney General shall have the authority to inspect, at any time, the business location of any Medi-Cal provider for the purpose of carrying out the duties of the bureau as set forth in Section 12528. For purposes of this subdivision, “provider” includes an applicant as defined in Section 14043.1 of the Welfare and Institutions Code and a billing agent, as defined in Section 14040.1 of the Welfare and Institutions Code.

(b) The department shall provide all investigators and auditors assigned to lead a facility inspection team of a health facility licensed under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code with basic training on the relevant statutes and regulations governing the types of facilities to be inspected. Unless it is impracticable, the training shall include a facility tour, unrelated to an actual inspection, to observe the operations of the type of facilities to be inspected.

(c) The Bureau of Medi-Cal Fraud shall develop protocols to ensure that inspections conducted pursuant to this section are conducted during normal business hours and are completed in the least intrusive manner possible.

(Added by Stats. 2004, Ch. 185, Sec. 1. Effective January 1, 2005.)



12529

(a) There is in the Department of Justice the Health Quality Enforcement Section. The primary responsibility of the section is to investigate and prosecute proceedings against licensees and applicants within the jurisdiction of the Medical Board of California, the California Board of Podiatric Medicine, the Board of Psychology, the Physical Therapy Board of California, or any committee under the jurisdiction of the Medical Board of California.

(b) The Attorney General shall appoint a Senior Assistant Attorney General of the Health Quality Enforcement Section. The Senior Assistant Attorney General of the Health Quality Enforcement Section shall be an attorney in good standing licensed to practice in the State of California, experienced in prosecutorial or administrative disciplinary proceedings and competent in the management and supervision of attorneys performing those functions.

(c) The Attorney General shall ensure that the Health Quality Enforcement Section is staffed with a sufficient number of experienced and able employees that are capable of handling the most complex and varied types of disciplinary actions against the licensees of the boards.

(d) Funding for the Health Quality Enforcement Section shall be budgeted in consultation with the Attorney General from the special funds financing the operations of the Medical Board of California, the California Board of Podiatric Medicine, the Board of Psychology, the Physical Therapy Board of California, and the committees under the jurisdiction of the Medical Board of California, with the intent that the expenses be proportionally shared as to services rendered.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 112) by Stats. 2013, Ch. 515, Sec. 30. Effective January 1, 2014.)



12529.5

(a) All complaints or relevant information concerning licensees that are within the jurisdiction of the Medical Board of California, the California Board of Podiatric Medicine, the Board of Psychology, or the Physical Therapy Board of California shall be made available to the Health Quality Enforcement Section.

(b) The Senior Assistant Attorney General of the Health Quality Enforcement Section shall assign attorneys to work on location at the intake unit of the boards described in subdivision (a) to assist in evaluating and screening complaints and to assist in developing uniform standards and procedures for processing complaints.

(c) The Senior Assistant Attorney General or his or her deputy attorneys general shall assist the boards in designing and providing initial and in-service training programs for staff of the boards, including, but not limited to, information collection and investigation.

(d) The determination to bring a disciplinary proceeding against a licensee of the boards shall be made by the executive officer of the boards as appropriate in consultation with the senior assistant.

(Amended (as amended by Stats. 2012, Ch. 332, Sec. 114) by Stats. 2013, Ch. 515, Sec. 32. Effective January 1, 2014.)



12529.6

(a) The Legislature finds and declares that the Medical Board of California, by ensuring the quality and safety of medical care, performs one of the most critical functions of state government. Because of the critical importance of the board’s public health and safety function, the complexity of cases involving alleged misconduct by physicians and surgeons, and the evidentiary burden in the board’s disciplinary cases, the Legislature finds and declares that using a vertical enforcement and prosecution model for those investigations is in the best interests of the people of California.

(b) Notwithstanding any other provision of law, as of January 1, 2006, each complaint that is referred to a district office of the board for investigation shall be simultaneously and jointly assigned to an investigator and to the deputy attorney general in the Health Quality Enforcement Section responsible for prosecuting the case if the investigation results in the filing of an accusation. The joint assignment of the investigator and the deputy attorney general shall exist for the duration of the disciplinary matter. During the assignment, the investigator so assigned shall, under the direction but not the supervision of the deputy attorney general, be responsible for obtaining the evidence required to permit the Attorney General to advise the board on legal matters such as whether the board should file a formal accusation, dismiss the complaint for a lack of evidence required to meet the applicable burden of proof, or take other appropriate legal action.

(c) The Medical Board of California, the Department of Consumer Affairs, and the Office of the Attorney General shall, if necessary, enter into an interagency agreement to implement this section.

(d) This section does not affect the requirements of Section 12529.5 as applied to the Medical Board of California where complaints that have not been assigned to a field office for investigation are concerned.

(e) It is the intent of the Legislature to enhance the vertical enforcement and prosecution model as set forth in subdivision (a). The Medical Board of California shall do all of the following:

(1) Increase its computer capabilities and compatibilities with the Health Quality Enforcement Section in order to share case information.

(2) Establish and implement a plan to locate its enforcement staff and the staff of the Health Quality Enforcement Section in the same offices, as appropriate, in order to carry out the intent of the vertical enforcement and prosecution model.

(3) Establish and implement a plan to assist in team building between its enforcement staff and the staff of the Health Quality Enforcement Section in order to ensure a common and consistent knowledge base.

(Amended by Stats. 2013, Ch. 515, Sec. 34. Effective January 1, 2014.)



12529.7

By March 1, 2015, the Medical Board of California, in consultation with the Department of Justice and the Department of Consumer Affairs, shall report and make recommendations to the Governor and the Legislature on the vertical enforcement and prosecution model created under Section 12529.6.

(Amended by Stats. 2013, Ch. 515, Sec. 35. Effective January 1, 2014.)



12530

The Public Rights Law Enforcement Special Fund is hereby established in the State Treasury, to be administered by the Department of Justice. Moneys in the fund, upon appropriation by the Legislature, shall be used by the Attorney General to support the investigation and prosecution of any matter within the authority of the Department of Justice’s Public Rights Division.

(Added by Stats. 2003, Ch. 159, Sec. 5. Effective August 2, 2003.)



12531

(a) The Legislature finds and declares that California, represented by the California Attorney General, entered a national multistate settlement with the country’s five largest loan servicers. This agreement, the National Mortgage Settlement stemmed from successful resolution of federal court action (Consent Judgment, United States v. Bank of America (No. 1:12-cv-00361, Banzr. D.C. Apr. 4, 2012). The National Mortgage Settlement is broad ranging, with California’s share of this settlement estimated to be up to eighteen billion dollars ($18,000,000,000). Of this amount, approximately four hundred ten million dollars ($410,000,000) will come directly to the state in costs, fees, and penalty payments.

(b) There is hereby created in the State Treasury the National Mortgage Special Deposit Fund. Notwithstanding Section 13340, all moneys in the fund are hereby continuously appropriated, and shall be allocated by the Department of Finance.

(c) Direct payments made to the State of California as civil penalties pursuant to the National Mortgage Settlement shall be deposited in the Unfair Competition Law Fund as required by the settlement.

(d) Direct payments made to the State of California pursuant to the National Mortgage Settlement, except for those payments made pursuant to subdivision (c), shall be deposited in the National Mortgage Special Deposit Fund.

(e) Notwithstanding any other law, the Director of Finance may allocate or otherwise use the funds in the National Mortgage Special Deposit Fund to offset General Fund expenditures in the 2011–12, 2012–13, and 2013–14 fiscal years. The Department of Finance and the Controller’s office shall recognize this fiscal alignment accordingly for the purpose of the state budget process and legal basis of accounting.

(f) Not less than 30 days prior to allocating any moneys pursuant to subdivision (e), the Department of Finance shall submit an expenditure plan to the Joint Legislative Budget Committee detailing the proposed use of the moneys in the National Mortgage Special Deposit Fund.

(g) Notwithstanding any other law, the Controller may use the funds in the National Mortgage Special Deposit Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381.

(Added by Stats. 2012, Ch. 32, Sec. 12. Effective June 27, 2012.)






ARTICLE 3 - Escheated Property

12540

The Attorney General shall institute investigations for the discovery of all real and personal property to which the State may be entitled by escheat. For that purpose he may cite any person before any superior court of this State to answer investigations and render accounts concerning any such property, and he may examine all books and papers of any corporation.

(Added by Stats. 1945, Ch. 111.)



12541

The Attorney General shall commence and prosecute actions on behalf of the State pursuant to Title 10, Part 3, of the Code of Civil Procedure, for the purpose of having it adjudged that title to real or personal property, to which the State has become entitled by escheat, is vested in the State.

(Amended by Stats. 1959, Ch. 597.)



12542

The Attorney General may employ counsel to act in his place and stead for the investigation for discovery and the recovery of any such property. In such proceedings counsel so employed have the authority of the Attorney General.

(Added by Stats. 1945, Ch. 111.)



12543

The compensation for services of such counsel shall be determined by the Department of General Services and paid only out of the sums found to be escheated and recovered to the state. The Attorney General may pay to such counsel a sum not in excess of 10 percent of the sums actually received, and the balance shall be paid into the estates of Deceased Persons Fund.

(Amended by Stats. 1965, Ch. 371.)



12544

If an escheat proceeding is prosecuted by the staff of the Attorney General’s office, the Attorney General shall recover, by presenting a claim to the Controller, all costs and charges of commencing and prosecuting the suit, from the funds so escheated. Those claims shall be paid from the Abandoned Property Account in the Unclaimed Property Fund and credited to and in augmentation of any support appropriation of the Attorney General. The costs and charges may not in any case exceed 10 per cent of the sum or sums actually escheated to the State in those suits.

(Amended by Stats. 2000, Ch. 626, Sec. 3. Effective January 1, 2001.)






ARTICLE 4 - Supervision of District Attorneys

12550

The Attorney General has direct supervision over the district attorneys of the several counties of the State and may require of them written reports as to the condition of public business entrusted to their charge.

When he deems it advisable or necessary in the public interest, or when directed to do so by the Governor, he shall assist any district attorney in the discharge of his duties, and may, where he deems it necessary, take full charge of any investigation or prosecution of violations of law of which the superior court has jurisdiction. In this respect he has all the powers of a district attorney, including the power to issue or cause to be issued subpenas or other process.

(Added by Stats. 1945, Ch. 111.)



12552

The powers and duties of the Attorney General with respect to grand juries are prescribed in Sections 913 and 923 of the Penal Code.

The Attorney General may also file informations.

(Amended by Stats. 1959, Ch. 501.)



12553

If a district attorney is disqualified to conduct any criminal prosecution within the county, the Attorney General may employ special counsel to conduct the prosecution. The attorney’s fee in such case is a legal charge against the State.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 5 - Supervision of Sheriffs

12560

The Attorney General has direct supervision over the sheriffs of the several counties of the State, and may require of them written reports concerning the investigation, detection and punishment of crime in their respective jurisdictions. Whenever he deems it necessary in the public interest he shall direct the activities of any sheriff relative to the investigation or detection of crime within the jurisdiction of the sheriff, and he may direct the service of subpenas, warrants of arrest, or other processes of court in connection therewith.

(Added by Stats. 1945, Ch. 111.)



12561

Whenever he deems it necessary in the public interest, the Attorney General may appoint some competent person to perform the duties of sheriff with respect to the investigation or detection of a particular crime and cause the arrest of persons in connection therewith. Any person so appointed has all the powers of a sheriff with respect to the particular matter.

(Added by Stats. 1945, Ch. 111.)






ARTICLE 6 - Special Agents and Investigators

12570

For the purpose of enabling him to perform the duties imposed upon him by Section 13 of Article V of the Constitution the Attorney General may appoint and fix the compensation of such special agents and investigators not exceeding 10 in number as he deems necessary. The Attorney General shall not be required to divulge their identities. They may be employed either on a monthly basis or by the day. Each special agent or investigator shall take an oath of office, the record of which shall be kept in the private files of the Attorney General.

(Amended by Stats. 1968, Ch. 312.)



12571

When serving under the direction of the Attorney General each special agent or investigator is a peace officer of this State.

(Added by Stats. 1945, Ch. 111.)



12572

Whenever the Attorney General deems it advisable to keep secret the identity of any special agent or investigator, claims for compensation and expenses of the special agent or investigator may be presented by the Attorney General in his own name with the statement that the charges have been incurred under this article. When so presented the claims shall be paid out of any fund in the state treasury allocated for the use of the Attorney General. Such claims are exempt from Section 925.6.

(Amended by Stats. 1968, Ch. 449.)



12573

Upon the completion of each secret investigation and, in any event, within not more than one year after the payment of any claim, the Attorney General shall file with the Controller vouchers in support of the claim. The Controller shall not divulge any information conveyed by the vouchers, except upon order of a court of record in cases where the information is relevant and material evidence or upon order of the Legislature.

(Added by Stats. 1945, Ch. 111.)



12574

The Attorney General may employ additional special agents and investigators not exceeding 10 in number, to enable him to carry out his duties relative to sabotage and subversive activities. The special agents and investigators are exempt from civil service.

(Added by Stats. 1953, Ch. 170.)






ARTICLE 7 - Uniform Supervision of Trustees for Charitable Purposes Act

12580

This article may be cited as the Supervision of Trustees and Fundraisers for Charitable Purposes Act.

(Amended by Stats. 1998, Ch. 445, Sec. 2. Effective January 1, 1999.)



12581

This article applies to all charitable corporations, unincorporated associations, trustees, and other legal entities holding property for charitable purposes, commercial fundraisers for charitable purposes, fundraising counsel for charitable purposes, and commercial coventurers, over which the state or the Attorney General has enforcement or supervisory powers. The provisions of this article shall not apply to any committee as defined in Section 82013 which is required to and does file any statement pursuant to the provisions of Article 2 (commencing with Section 84200) of Chapter 4 of Title 9.

(Amended by Stats. 2004, Ch. 919, Sec. 2. Effective January 1, 2005.)



12581.2

As used in this article, “solicitation” or “soliciting” for charitable purposes means any request, plea, entreaty, demand, or invitation, or attempt thereof, to give money or property, in connection with which any of the following applies:

(a) Any appeal is made for charitable purposes.

(b) The name of any charity, philanthropic or charitable organization, is used or referred to in any such appeal as an inducement for making any such gift.

(c) Any statement is made to the effect that the gift or any part thereof will go to or be used for any charitable purpose or organization.

(d) The name of any organization of law enforcement personnel, firefighters or other persons who protect the public safety is used or referred to as an inducement for transferring any money or property, unless the only expressed or implied purpose of the solicitation is for the sole benefit of the actual active membership of the organization.

(Added by Stats. 1998, Ch. 445, Sec. 4. Effective January 1, 1999.)



12582

“Trustee” means (a) any individual, group of individuals, corporation, unincorporated association, or other legal entity holding property in trust pursuant to any charitable trust, (b) any corporation or unincorporated association which has accepted property to be used for a particular charitable purpose as distinguished from the general purposes of the corporation or unincorporated association, and (c) a corporation or unincorporated association formed for the administration of a charitable trust, pursuant to the directions of the settlor or at the instance of the trustee.

(Amended by Stats. 2004, Ch. 919, Sec. 3. Effective January 1, 2005.)



12582.1

“Charitable corporation” means any nonprofit corporation organized under the laws of this State for charitable or eleemosynary purposes and any similar foreign corporation doing business or holding property in this State for such purposes.

(Added by Stats. 1959, Ch. 1258.)



12583

The filing, registration, and reporting provisions of this article do not apply to the United States, any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or to any of their agencies or governmental subdivisions, to any religious corporation sole or other religious corporation or organization that holds property for religious purposes, or to any officer, director, or trustee thereof who holds property for like purposes, to a cemetery corporation regulated under Chapter 19 (commencing with Section 9600) of Division 3 of the Business and Professions Code, or to any committee as defined in Section 82013 that is required to and does file any statement pursuant to Article 2 (commencing with Section 84200) of Chapter 4 of Title 9, or to a charitable corporation or unincorporated association organized and operated primarily as a religious organization, educational institution, hospital, or a health care service plan licensed pursuant to Section 1349 of the Health and Safety Code.

(Amended by Stats. 2004, Ch. 919, Sec. 4. Effective January 1, 2005.)



12584

The Attorney General shall establish and maintain a register of charitable corporations, unincorporated associations, and trustees subject to this article and of the particular trust or other relationship under which they hold property for charitable purposes and, to that end, may conduct whatever investigation is necessary, and shall obtain from public records, court officers, taxing authorities, trustees, and other sources, whatever information, copies of instruments, reports, and records are needed for the establishment and maintenance of the register.

(Amended by Stats. 2004, Ch. 919, Sec. 5. Effective January 1, 2005.)



12585

(a) Every charitable corporation, unincorporated association, and trustee subject to this article shall file with the Attorney General an initial registration form, under oath, setting forth information and attaching documents prescribed in accordance with rules and regulations of the Attorney General, within 30 days after the corporation, unincorporated association, or trustee initially receives property. A trustee is not required to register as long as the charitable interest in a trust is a future interest, but shall do so within 30 days after any charitable interest in a trust becomes a present interest.

(b) The Attorney General shall adopt rules and regulations as to the contents of the initial registration form and the manner of executing and filing that document or documents.

(Amended by Stats. 2006, Ch. 567, Sec. 18. Effective January 1, 2007.)



12586

(a) Except as otherwise provided and except corporate trustees which are subject to the jurisdiction of the Commissioner of Financial Institutions of the State of California under Division 1 (commencing with Section 99) of the Financial Code or to the Comptroller of the Currency of the United States, every charitable corporation, unincorporated association, and trustee subject to this article shall, in addition to filing copies of the instruments previously required, file with the Attorney General periodic written reports, under oath, setting forth information as to the nature of the assets held for charitable purposes and the administration thereof by the corporation, unincorporated association, or trustee, in accordance with rules and regulations of the Attorney General.

(b) The Attorney General shall make rules and regulations as to the time for filing reports, the contents thereof, and the manner of executing and filing them. The Attorney General may classify trusts and other relationships concerning property held for a charitable purpose as to purpose, nature of assets, duration of the trust or other relationship, amount of assets, amounts to be devoted to charitable purposes, nature of trustee, or otherwise, and may establish different rules for the different classes as to time and nature of the reports required to the ends (1) that he or she shall receive reasonably current, periodic reports as to all charitable trusts or other relationships of a similar nature, which will enable him or her to ascertain whether they are being properly administered, and (2) that periodic reports shall not unreasonably add to the expense of the administration of charitable trusts and similar relationships. The Attorney General may suspend the filing of reports as to a particular charitable trust or relationship for a reasonable, specifically designated time upon written application of the trustee filed with the Attorney General and after the Attorney General has filed in the register of charitable trusts a written statement that the interests of the beneficiaries will not be prejudiced thereby and that periodic reports are not required for proper supervision by his or her office.

(c) A copy of an account filed by the trustee in any court having jurisdiction of the trust or other relationship, if the account substantially complies with the rules and regulations of the Attorney General, may be filed as a report required by this section.

(d) The first periodic written report, unless the filing thereof is suspended as herein provided, shall be filed not later than four months and 15 days following the close of the first calendar or fiscal year in which property is initially received. If any part of the income or principal of a trust previously established is authorized or required to be applied to a charitable purpose at the time this article takes effect, the first report shall be filed at the close of the calendar or fiscal year in which it was registered with the Attorney General or not later than four months and 15 days following the close of the calendar or fiscal period.

(e) Every charitable corporation, unincorporated association, and trustee required to file reports with the Attorney General pursuant to this section that receives or accrues in any fiscal year gross revenue of two million dollars ($2,000,000) or more, exclusive of grants from, and contracts for services with, governmental entities for which the governmental entity requires an accounting of the funds received, shall do the following:

(1) Prepare annual financial statements using generally accepted accounting principles that are audited by an independent certified public accountant in conformity with generally accepted auditing standards. For any nonaudit services performed by the firm conducting the audit, the firm and its individual auditors shall adhere to the standards for auditor independence set forth in the latest revision of the Government Auditing Standards, issued by the Comptroller General of the United States (the Yellow Book). The Attorney General may, by regulation, prescribe standards for auditor independence in the performance of nonaudit services, including standards different from those set forth in the Yellow Book. If a charitable corporation or unincorporated association that is required to prepare an annual financial statement pursuant to this subdivision is under the control of another organization, the controlling organization may prepare a consolidated financial statement. The audited financial statements shall be available for inspection by the Attorney General and by members of the public no later than nine months after the close of the fiscal year to which the statements relate. A charity shall make its annual audited financial statements available to the public in the same manner that is prescribed for IRS Form 990 by the latest revision of Section 6104(d) of the Internal Revenue Code and associated regulations.

(2) If it is a corporation, have an audit committee appointed by the board of directors. The audit committee may include persons who are not members of the board of directors, but the member or members of the audit committee shall not include any members of the staff, including the president or chief executive officer and the treasurer or chief financial officer. If the corporation has a finance committee, it must be separate from the audit committee. Members of the finance committee may serve on the audit committee; however, the chairperson of the audit committee may not be a member of the finance committee and members of the finance committee shall constitute less than one-half of the membership of the audit committee. Members of the audit committee shall not receive any compensation from the corporation in excess of the compensation, if any, received by members of the board of directors for service on the board and shall not have a material financial interest in any entity doing business with the corporation. Subject to the supervision of the board of directors, the audit committee shall be responsible for recommending to the board of directors the retention and termination of the independent auditor and may negotiate the independent auditor’s compensation, on behalf of the board of directors. The audit committee shall confer with the auditor to satisfy its members that the financial affairs of the corporation are in order, shall review and determine whether to accept the audit, shall assure that any nonaudit services performed by the auditing firm conform with standards for auditor independence referred to in paragraph (1), and shall approve performance of nonaudit services by the auditing firm. If the charitable corporation that is required to have an audit committee pursuant to this subdivision is under the control of another corporation, the audit committee may be part of the board of directors of the controlling corporation.

(f) If, independent of the audit requirement set forth in paragraph (1) of subdivision (e), a charitable corporation, unincorporated association, or trustee required to file reports with the Attorney General pursuant to this section prepares financial statements that are audited by a certified public accountant, the audited financial statements shall be available for inspection by the Attorney General and shall be made available to members of the public in conformity with paragraph (1) of subdivision (e).

(g) The board of directors of a charitable corporation or unincorporated association, or an authorized committee of the board, and the trustee or trustees of a charitable trust shall review and approve the compensation, including benefits, of the president or chief executive officer and the treasurer or chief financial officer to assure that it is just and reasonable. This review and approval shall occur initially upon the hiring of the officer, whenever the term of employment, if any, of the officer is renewed or extended, and whenever the officer’s compensation is modified. Separate review and approval shall not be required if a modification of compensation extends to substantially all employees. If a charitable corporation is affiliated with other charitable corporations, the requirements of this section shall be satisfied if review and approval is obtained from the board, or an authorized committee of the board, of the charitable corporation that makes retention and compensation decisions regarding a particular individual.

(Amended by Stats. 2004, Ch. 919, Sec. 7. Effective January 1, 2005.)



12586.1

In addition to a registration fee, a charitable corporation or trustee, commercial fundraiser, fundraising counsel, or coventurer may be assessed a late fee or an additional fee of twenty-five dollars ($25) for each month or part of the month after the date on which the registration statement and financial report were due to be filed or after the period of extension granted for the filing if the charitable corporation or trustee, commercial fundraiser, fundraising counsel, or coventurer does any of the following:

(a) Exists and operates in California without being registered.

(b) Solicits contributions in California without being registered or, if applicable, bonded.

(c) Fails to file its first report no later than four months and 15 days following the close of each calendar or fiscal year and has not requested an extension of time to file the annual report.

(d) Fails to file its subsequent annual report no later than four months and 15 days following the close of each calendar or fiscal year subsequent to the filing of the first report and has not requested an extension of time to file the annual report.

(e) Fails to file its annual registration/renewal form within the time specified by the Attorney General irrespective of other report filing requirements.

(f) Fails to correct the deficiencies in its registration or annual report within 10 days of receipt of written notice of those deficiencies.

(Added by Stats. 2000, Ch. 475, Sec. 1. Effective January 1, 2001.)



12586.2

All fines, penalties, attorney’s fees, if any, as authorized by law, and costs of investigation paid to the Attorney General pursuant to Section 12598 shall be used by the Department of Justice solely for the administration of the Attorney General’s charitable trust enforcement responsibilities.

(Added by Stats. 2000, Ch. 475, Sec. 2. Effective January 1, 2001.)



12587

The Attorney General may make additional rules and regulations necessary for the administration of this article, provided that any assessment of an annual registration or renewal fee from charitable trustees and corporations, commercial fundraisers, fundraising counsel, and commercial coventurers subject to this article, authorized by statute or regulation, shall be used by the Department of Justice solely to operate and maintain the Attorney General’s Registry of Charitable Trusts and provide public access via the Internet to reports filed with the Attorney General.

(Amended by Stats. 1998, Ch. 445, Sec. 5. Effective January 1, 1999.)



12587.1

(a) The Registry of Charitable Trusts Fund is hereby established in the State Treasury, to be administered by the Department of Justice.

(b) Notwithstanding any other provision of law, all registration fees, registration renewal fees, and late fees or other fees paid to the Department of Justice pursuant to this article, Section 2850 of the Probate Code, or Section 320.5 of the Penal Code, shall be deposited in the Registry of Charitable Trusts Fund.

(c) Moneys in the fund, upon appropriation by the Legislature, shall be used by the Attorney General to operate and maintain the Attorney General’s Registry of Charitable Trusts and Registry of Conservators, Guardians, and Trustees, and provide public access via the Internet to reports filed with the Attorney General.

(d) Moneys in the fund, upon appropriation by the Legislature, shall be used by the Attorney General to enforce the registration and reporting provisions.

(Amended by Stats. 2014, Ch. 465, Sec. 1. Effective January 1, 2015.)



12588

The Attorney General may investigate transactions and relationships of corporations and trustees subject to this article for the purpose of ascertaining whether or not the purposes of the corporation or trust are being carried out in accordance with the terms and provisions of the articles of incorporation or other instrument. He may require any agent, trustee, fiduciary, beneficiary, institution, association, or corporation, or other person to appear, at a named time and place, in the county designated by the Attorney General, where the person resides or is found, to give information under oath and to produce books, memoranda, papers, documents of title, and evidence of assets, liabilities, receipts, or disbursements in the possession or control of the person ordered to appear.

(Repealed and added by Stats. 1959, Ch. 1258.)



12589

When the Attorney General requires the attendance of any person, as provided in Section 12588, he shall issue an order setting forth the time when and the place where attendance is required and shall cause the same to be delivered to or sent by registered mail to the person at least 14 days before the date fixed for attendance. Such order shall have the same force and effect as a subpoena and, upon application of the Attorney General, obedience to the order may be enforced by the superior court in the county where the person receiving it resides or is found, in the same manner as though the notice were a subpoena. The court, after hearing, for cause, and upon application of any person aggrieved by the order, shall have the right to alter, amend, revise, suspend or postpone all or any part of its provisions.

(Repealed and added by Stats. 1959, Ch. 1258.)



12590

Subject to reasonable rules and regulations adopted by the Attorney General, the register, copies of instruments, and the reports filed with the Attorney General shall be open to public inspection. The Attorney General shall withhold from public inspection any instrument so filed whose content is not exclusively for charitable purposes.

(Repealed and added by Stats. 1959, Ch. 1258.)



12591

The Attorney General may institute appropriate proceedings to secure compliance with this article and to invoke the jurisdiction of the court. The powers and duties of the Attorney General provided in this article are in addition to his existing powers and duties. Nothing in this article shall impair or restrict the jurisdiction of any court with respect to any of the matters covered by it, except that no court shall have jurisdiction to modify or terminate any trust of property for charitable purposes unless the Attorney General is a party to the proceedings.

(Repealed and added by Stats. 1959, Ch. 1258.)



12591.1

(a) Any person who violates any provision of this article with intent to deceive or defraud any charity or individual is liable for a civil penalty not exceeding ten thousand dollars ($10,000).

(b)  The Attorney General may issue a cease and desist order whenever the Attorney General finds that any entity or person that is subject to the provisions of this article pursuant to Section 12581, or its agent, servant, or employee, has committed an act that would constitute a violation of, or is operating in violation of, this article, or its implementing regulations, or an order issued by the Attorney General, including, but not limited to, all of the following:

(1) Has refused or failed, after notice, to produce any records of the organization or to disclose any information required to be disclosed under this article or Chapter 4 (commencing with Section 300) of Division 1 of Title 11 of the California Code of Regulations.

(2) Has made a material false statement in an application, statement, or report required to be filed under this article or Chapter 4 (commencing with Section 300) of Division 1 of Title 11 of the California Code of Regulations.

(3) Has failed to file a financial report, or has filed an incomplete financial report, that is required by this article or Chapter 4 (commencing with Section 300) of Division 1 of Title 11 of the California Code of Regulations.

(4) Has engaged in any act prohibited pursuant to Section 12599.6.

(c) The Attorney General may impose a penalty on any person or entity, not to exceed one thousand dollars ($1,000) per act or omission, for each act or omission that constitutes a violation of this article or Chapter 4 (commencing with Section 300) of Division 1 of Title 11 of the California Code of Regulations. At least five days prior to imposing that penalty, the Attorney General shall provide notice to the person or entity that committed the violation by certified mail to the address of record at the Registry of Charitable Trusts. Penalties shall accrue, commencing on the fifth day after notice is given, at a rate of one hundred dollars ($100) per day for each day until that person or entity corrects that violation. Penalties shall stop accruing as of the date set forth in the written notice provided by the Attorney General that the violation or omission subject to penalties has been corrected or remedied.

(d) If the Attorney General assesses penalties under this section, the Attorney General may suspend the registration of that person or entity in accordance with the procedures set forth in Section 999.6 of Title 11 of the California Code of Regulations. Registration shall be automatically suspended until the fine is paid and no registration shall be renewed until the fine is paid.

(e) Any person or entity that the Attorney General has filed an action against pursuant to this section may request a hearing to review that action in accordance with the procedures set forth in Chapter 15 (commencing with Section 999.1) of Division 1 of Title 11 of the California Code of Regulations and rules adopted by the Attorney General. Any request for hearing shall be made within 30 days after the Attorney General has served the person with notice of the action. That notice shall be deemed effective upon mailing.

(f) The Attorney General may apply to a superior court of the State of California for relief, and the court may issue a temporary injunction or a permanent injunction to restrain violations of this chapter, appoint a receiver, order restitution or an accounting, or grant other relief as may be appropriate to ensure the due application of charitable funds. Those proceedings shall be brought in the name of the state.

(g) All penalties paid to the Attorney General pursuant to this section shall be used by the Department of Justice in accordance with the provisions of Section 12586.2.

(h) Any offense committed under this article involving a solicitation may be deemed to have been committed at either the place at which the solicitation was initiated or at the place where the solicitation was received.

(i) Any person who violates only subdivision (c), (d), (e), or (f) of Section 12586.1 shall not be liable for a civil penalty under subdivision (b) if the person (1)   has not received reasonable notice of the violation and (2)   has not been given a reasonable opportunity to correct the violation. The Attorney General shall notify in writing a person who violates only subdivision (c), (d), (e), or (f) of Section 12586.1 that he or she has 30 days to correct the violation.

(j) The recovery of a civil penalty pursuant to this section precludes assessment of a late fee pursuant to Section 12586.1 for the same offense.

(Amended by Stats. 2012, Ch. 483, Sec. 1. Effective January 1, 2013.)



12591.2

In any case where the Attorney General has authority to institute an action or proceeding under this article, he or she may accept an assurance of voluntary compliance through which any person alleged to be engaged in any method, act, or practice in violation of this article agrees to discontinue that method, act, or practice. The assurance may, among other terms, include a stipulation of a voluntary payment by the person of the cost of the investigation or of an amount to be held in escrow pending the outcome of an action or as restitution to aggrieved persons, or both. The assurance of voluntary compliance shall not be considered an admission of a violation for any purpose. The assurance of compliance shall be in writing and shall be filed with a superior court in this state for approval and if approved shall thereafter be filed with the clerk of the court. Matters closed may at any time be reopened by the court for further proceedings in the public interest. In the event of an alleged violation, the Attorney General may, at his or her discretion, either initiate contempt proceedings or proceed as if the assurance of voluntary compliance has not been accepted.

(Added by Stats. 2000, Ch. 475, Sec. 4. Effective January 1, 2001.)



12592

This article shall apply regardless of any contrary provisions of any instrument.

(Repealed and added by Stats. 1959, Ch. 1258.)



12593

Every person who offers for probate any instrument which establishes a testamentary trust of property for charitable purposes or who records in any county or city and county any inter vivos transfer of property for charitable purposes shall furnish a copy of such document to the Attorney General. The custodian of the records of a court having jurisdiction of probate matters or of charitable trusts shall furnish such copies of papers, records and files of his office relating to the subject of this article as the Attorney General requires.

(Repealed and added by Stats. 1959, Ch. 1258.)



12594

Every officer, agency, board, or commission of this State receiving applications for exemption from taxation of any corporation, charitable trust or similar relationship in which the corporation or trustee is subject to this article shall annually file with the Attorney General a list of all applications received during the year.

(Repealed and added by Stats. 1959, Ch. 1258.)



12595

This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(Repealed and added by Stats. 1959, Ch. 1258.)



12596

Any action brought by the Attorney General against trustees or other persons holding property in trust for charitable purposes or against any charitable corporation or any director or officer thereof to enforce a charitable trust or to impress property with a trust for charitable purposes or to recover property or the proceeds thereof for and on behalf of any charitable trust or corporation, may be brought at any time within ten (10) years after the cause of action shall have accrued.

(Added by Stats. 1965, Ch. 1129.)



12597

In any proceeding brought by the Attorney General to secure compliance with the provisions of Sections 12584 to 12587, inclusive, or any regulation issued pursuant thereto, the judgment, if in favor of the state, shall provide that the person having the responsibility or duty to comply with such provisions on behalf of any charitable trust or charitable corporation, shall pay the reasonable expense necessarily incurred by the state in the investigation and prosecution of such action.

(Added by Stats. 1969, Ch. 490.)



12598

(a) The primary responsibility for supervising charitable trusts in California, for ensuring compliance with trusts and articles of incorporation, and for protection of assets held by charitable trusts and public benefit corporations, resides in the Attorney General. The Attorney General has broad powers under common law and California statutory law to carry out these charitable trust enforcement responsibilities. These powers include, but are not limited to, charitable trust enforcement actions under all of the following:

(1) This article.

(2) Title 8 (commencing with Section 2223) of Part 4 of Division 3 of the Civil Code.

(3) Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code.

(4) Sections 8111, 11703, 15004, 15409, 15680 to 15685, inclusive, 16060 to 16062, inclusive, 16064, and 17200 to 17210, inclusive, of the Probate Code.

(5) Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code, and Sections 17500 and 17535 of the Business and Professions Code.

(6) Sections 319, 326.5, and 532d of the Penal Code.

(b) The Attorney General shall be entitled to recover from defendants named in a charitable trust enforcement action all reasonable attorney’s fees and actual costs incurred in conducting that action, including, but not limited to, the costs of auditors, consultants, and experts employed or retained to assist with the investigation, preparation, and presentation in court of the charitable trust enforcement action.

(c) Attorney’s fees and costs shall be recovered by the Attorney General pursuant to court order. When awarding attorneys’ fees and costs, the court shall order that the attorney’s fees and costs be paid by the charitable organization and the individuals named as defendants in or otherwise subject to the action, in a manner that the court finds to be equitable and fair.

(d) Upon a finding by the court that a lawsuit filed by the Attorney General was frivolous or brought in bad faith, the court may award the defendant charity the costs of that action.

(e) (1) The Attorney General may refuse to register or may revoke or suspend the registration of a charitable corporation or trustee, commercial fundraiser, fundraising counsel, or coventurer whenever the Attorney General finds that the charitable corporation or trustee, commercial fundraiser, fundraising counsel, or coventurer has violated or is operating in violation of any provisions of this article.

(2) All actions of the Attorney General shall be taken subject to the rights authorized pursuant to Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2.

(Amended by Stats. 2004, Ch. 183, Sec. 144. Effective January 1, 2005.)



12599

(a) “Commercial fundraiser for charitable purposes” means any individual, corporation, unincorporated association, or other legal entity who for compensation does any of the following:

(1) Solicits funds, assets, or property in this state for charitable purposes.

(2) As a result of a solicitation of funds, assets, or property in this state for charitable purposes, receives or controls the funds, assets, or property solicited for charitable purposes.

(3) Employs, procures, or engages any compensated person to solicit, receive, or control funds, assets, or property for charitable purposes.

A commercial fundraiser for charitable purposes shall include any person, association of persons, corporation, or other entity that obtains a majority of its inventory for sale by the purchase, receipt, or control for resale to the general public, of salvageable personal property solicited by an organization qualified to solicit donations pursuant to Section 148.3 of the Welfare and Institutions Code.

A commercial fundraiser for charitable purposes shall not include a “trustee” as defined in Section 12582 or 12583, a “charitable corporation” as defined in Section 12582.1, or any employee thereof. A commercial fundraiser for charitable purposes shall not include an individual who is employed by or under the control of a commercial fundraiser for charitable purposes registered with the Attorney General. A commercial fundraiser for charitable purposes shall not include any federally insured financial institution that holds as a depository funds received as a result of a solicitation for charitable purposes.

As used in this section, “charitable purposes” includes any solicitation in which the name of any organization of law enforcement personnel, firefighters, or other persons who protect the public safety is used or referred to as an inducement for transferring any funds, assets, or property, unless the only expressed or implied purpose of the solicitation is for the sole benefit of the actual active membership of the organization.

(b) A commercial fundraiser for charitable purposes shall, prior to soliciting any funds, assets, or property, including salvageable personal property, in California for charitable purposes, or prior to receiving and controlling any funds, assets, or property, including salvageable personal property, as a result of a solicitation in this state for charitable purposes, register with the Attorney General’s Registry of Charitable Trusts on a registration form provided by the Attorney General. Renewals of registration shall be filed with the Registry of Charitable Trusts by January 15 of each calendar year in which the commercial fundraiser for charitable purposes does business and shall be effective for one year. A registration or renewal fee of two hundred dollars ($200) shall be required for registration of a commercial fundraiser for charitable purposes, and shall be payable by certified or cashier’s check to the Attorney General’s Registry of Charitable Trusts at the time of registration or renewal. The Attorney General may adjust the annual registration or renewal fee, or means of payment, as needed pursuant to this section. The Attorney General’s Registry of Charitable Trusts may grant extensions of time to file annual registration as required, pursuant to subdivision (b) of Section 12586. No separate fee shall be charged by the Attorney General for electronic registration, electronic renewal, or electronic repayment of fees.

(c) A commercial fundraiser for charitable purposes shall file with the Attorney General’s Registry of Charitable Trusts an annual financial report on a form provided by the Attorney General, accounting for all funds collected pursuant to any solicitation for charitable purposes during the preceding calendar year. The annual financial report shall be filed with the Attorney General’s Registry of Charitable Trusts no later than 30 days after the close of the preceding calendar year.

(d) The contents of the forms for annual registration and annual financial reporting by commercial fundraisers for charitable purposes shall be established by the Attorney General in a manner consistent with the procedures set forth in subdivisions (a) and (b) of Section 12586. The annual financial report shall require a detailed, itemized accounting of funds, assets, or property, solicited for charitable purposes on behalf of each charitable organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code or for each charitable purpose during the accounting period, and shall include, among other data, the following information for funds, assets, or property, solicited by the commercial fundraiser for charitable purposes:

(1) Total revenue.

(2) The fee or commission charged by the commercial fundraiser for charitable purposes.

(3) Salaries paid by the commercial fundraiser for charitable purposes to its officers and employees.

(4) Fundraising expenses.

(5) Distributions to the identified charitable organization or purpose.

(6) The names and addresses of any director, officer, or employee of the commercial fundraiser for charitable purposes who is a director, officer, or employee of any charitable organization listed in the annual financial report.

(e) A commercial fundraiser for charitable purposes that obtains a majority of its inventory for sale by the purchase, receipt, or control for resale to the general public, of salvageable personal property solicited by an organization qualified to solicit donations pursuant to Section 148.3 of the Welfare and Institutions Code shall file with the Attorney General’s Registry of Charitable Trusts, and not with the sheriff of any county, an annual financial report on a form provided by the Attorney General that is separate and distinct from forms filed by other commercial fundraisers for charitable purposes pursuant to subdivisions (c) and (d).

(f) It shall be unlawful for any commercial fundraiser for charitable purposes to solicit funds in this state for charitable purposes unless the commercial fundraiser for charitable purposes has complied with the registration or annual renewal and financial reporting requirements of this article. Failure to comply with these registration or annual renewal and financial reporting requirements shall be grounds for injunction against solicitation in this state for charitable purposes and other civil remedies provided by law.

(g) A commercial fundraiser for charitable purposes is a constructive trustee for charitable purposes as to all funds collected pursuant to solicitation for charitable purposes and shall account to the Attorney General for all funds. A commercial fundraiser for charitable purposes is subject to the Attorney General’s supervision and enforcement over charitable funds and assets to the same extent as a trustee for charitable purposes under this article.

(h) Not less than 10 working days prior to the commencement of each solicitation campaign, event, or service, or not later than commencement of solicitation for solicitations to aid victims of emergency hardship or disasters, a commercial fundraiser for charitable purposes shall file with the Attorney General’s Registry of Charitable Trusts a notice on a form prescribed by the Attorney General that sets forth all of the following:

(1) The name, address, and telephone number of the commercial fundraiser for charitable purposes.

(2) The name, address, and telephone number of the charitable organization with whom the commercial fundraiser has contracted.

(3) The fundraising methods to be used.

(4) The projected dates when performance under the contract will commence and terminate.

(5) The name, address, and telephone number of the person responsible for directing and supervising the work of the commercial fundraiser under the contract.

(i) There shall be a written contract between a commercial fundraiser for charitable purposes and a charitable organization for each solicitation campaign, event, or service, that shall be signed by the authorized contracting officer for the commercial fundraiser and by an official of the charitable organization who is authorized to sign by the organization’s governing body. The contract shall be available for inspection by the Attorney General and shall contain all of the following provisions:

(1) The legal name and address of the charitable organization as registered with the Registry of Charitable Trusts, unless the charitable organization is exempt from registration.

(2) A statement of the charitable purpose for which the solicitation campaign, event, or service is being conducted.

(3) A statement of the respective obligations of the commercial fundraiser and the charitable organization.

(4) If the commercial fundraiser is to be paid a fixed fee, a statement of the fee to be paid to the commercial fundraiser and a good faith estimate of what percentage the fee will constitute of the total contributions received. The contract shall clearly disclose the assumptions upon which the estimate is based, and the stated assumptions shall be based upon all of the relevant facts known to the commercial fundraiser regarding the solicitation to be conducted by the commercial fundraiser.

(5) If a percentage fee is to be paid to the commercial fundraiser, a statement of the percentage of the total contributions received that will be remitted to or retained by the charitable organization, or, if the solicitation involves the sale of goods or services or the sale of admissions to a fundraising event, the percentage of the purchase price that will be remitted to the charitable organization. The stated percentage shall be calculated by subtracting from contributions received and sales receipts not only the commercial fundraiser’s fee, but also any additional amounts that the charitable organization is obligated to pay as fundraising costs.

(6) The effective and termination dates of the contract and the date solicitation activity is to commence within the state.

(7) A provision that requires that each contribution in the control or custody of the commercial fundraiser shall in its entirety and within five working days of its receipt comply with either of the following:

(A) Be deposited in an account at a bank or other federally insured financial institution that is solely in the name of the charitable organization and over which the charitable organization has sole control of withdrawals.

(B) Be delivered to the charitable organization in person, by United States express mail, or by another method of delivery providing for overnight delivery.

(8) A statement that the charitable organization exercises control and approval over the content and frequency of any solicitation.

(9) If the commercial fundraiser proposes to make any payment in cash or in kind to any person or legal entity to secure any person’s attendance at, or sponsorship, approval, or endorsement of, a charity fundraising event, the maximum dollar amount of those payments shall be set forth in the contract. “Charity fundraising event” means any gathering of persons, including, but not limited to, a party, banquet, concert, or show, that is held for the purpose or claimed purpose of raising funds for any charitable purpose or organization.

(10) A provision that includes all of the following statements:

(A) The charitable organization has the right to cancel the contract without cost, penalty, or liability for a period of 10 days following the date on which the contract is executed.

(B) The charitable organization may cancel the contract by serving a written notice of cancellation on the commercial fundraiser.

(C) If mailed, service shall be by certified mail, return receipt requested, and cancellation shall be deemed effective upon the expiration of five calendar days from the date of mailing.

(D) Any funds collected after effective notice that the contract has been canceled shall be deemed to be held in trust for the benefit of the charitable organization without deduction for costs or expenses of any nature.

(E) The charitable organization shall be entitled to recover all funds collected after the date of cancellation.

(11) A provision that includes all of the following statements:

(A) Following the initial 10-day cancellation period, the charitable organization may terminate the contract by giving 30 days’ written notice.

(B) If mailed, service of the notice shall be by certified mail, return receipt requested, and shall be deemed effective upon the expiration of five calendar days from the date of mailing.

(C) In the event of termination under this subdivision, the charitable organization shall be liable for services provided by the commercial fundraiser up to 30 days after the effective service of the notice.

(12) A provision that, following the initial 10-day cancellation period, the charitable organization may terminate the contract at any time upon written notice, without payment or compensation of any kind to the commercial fundraiser, if the commercial fundraiser or its agents, employees, or representatives do any of the following:

(A) Make any material misrepresentations in the course of solicitations or with respect to the charitable organization.

(B) Are found by the charitable organization to have been convicted of a crime arising from the conduct of a solicitation for a charitable organization or purpose punishable as a misdemeanor or a felony.

(C) Otherwise conduct fundraising activities in a manner that causes or could cause public disparagement of the charitable organization’s good name or good will.

(13) Any other information required by the regulations of the Attorney General.

(j) It shall be unlawful for a commercial fundraiser for charitable purposes to not disclose the percentage of total fundraising expenses of the fundraiser upon receiving a written or oral request from a person solicited for a contribution for a charitable purpose. “Percentage of total fundraising expenses,” as used in this section, means the ratio of the total expenses of the fundraiser to the total revenue received by the fundraiser for the charitable purpose for which funds are being solicited, as reported on the most recent financial report filed with the Attorney General’s Registry of Charitable Trusts. A commercial fundraiser shall disclose this information in writing within five working days from receipt of a request by mail or facsimile. A commercial fundraiser shall orally disclose this information immediately upon a request made in person or in a telephone conversation and shall follow this response with a written disclosure within five working days. Failure to comply with the requirements of this subdivision shall be grounds for an injunction against solicitation in this state for charitable purposes and other civil remedies provided by law.

(k) If the Attorney General issues a report to the public containing information obtained from registration forms or financial report forms filed by commercial fundraisers for charitable purposes, there shall be a separate section concerning commercial fundraisers for charitable purposes that obtain a majority of their inventory for sale by the purchase, receipt, or control for resale to the general public, of salvageable personal property solicited by an organization qualified to solicit donations pursuant to Section 148.3 of the Welfare and Institutions Code. The report shall include an explanation of the distinctions between these thrift store operations and other types of commercial fundraising.

(l) No person may act as a commercial fundraiser for charitable purposes if that person, any officer or director of that person’s business, any person with a controlling interest in the business, or any person the commercial fundraiser employs, engages, or procures to solicit for compensation, has been convicted by a court of any state or the United States of a crime arising from the conduct of a solicitation for a charitable organization or purpose punishable as a misdemeanor or felony.

(m) A commercial fundraiser for charitable purposes shall not solicit in the state on behalf of a charitable organization unless that charitable organization is registered or is exempt from registration with the Attorney General’s Registry of Charitable Trusts.

(n) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect any other provision or application of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Amended by Stats. 2006, Ch. 567, Sec. 19. Effective January 1, 2007.)



12599.1

(a) “Fundraising counsel for charitable purposes” is defined as any individual, corporation, unincorporated association, or other legal entity who is described by all of the following:

(1) For compensation plans, manages, advises, counsels, consults, or prepares material for, or with respect to, the solicitation in this state of funds, assets, or property for charitable purposes.

(2) Does not solicit funds, assets, or property for charitable purposes.

(3) Does not receive or control funds, assets, or property solicited for charitable purposes in this state.

(4) Does not employ, procure, or engage any compensated person to solicit, receive, or control funds, assets, or property for charitable purposes.

(b) “Fundraising counsel for charitable purposes” does not include any of the following:

(1) An attorney, investment counselor, or banker who in the conduct of that person’s profession advises a client when actually engaged in the giving of legal, investment, or financial advice.

(2) A trustee as defined in Section 12582 or 12583.

(3) A charitable corporation as defined in Section 12582.1, or any employee thereof.

(4) A person employed by or under the control of a fundraising counsel for charitable purposes, as defined in subdivision (a).

(5) A person, corporation, or other legal entity, engaged as an independent contractor directly by a trustee or a charitable corporation, that prints, reproduces, or distributes written materials prepared by a trustee, a charitable corporation, or any employee thereof, or that performs artistic or graphic services with respect to written materials prepared by a trustee, a charitable corporation, or any employee thereof, provided that the independent contractor does not perform any of the activities described in paragraph (1) of subdivision (a).

(6) A person whose total annual gross compensation for performing any activity described in paragraph (1) of subdivision (a) does not exceed twenty-five thousand dollars ($25,000).

(c) A fundraising counsel for charitable purposes shall, prior to managing, advising, counseling, consulting, or preparing material for, or with respect to, the solicitation in this state of funds, assets, or property for charitable purposes, register with the Attorney General’s Registry of Charitable Trusts on a registration form provided by the Attorney General. Renewals of registration shall be filed with the Registry of Charitable Trusts by January 15 of each calendar year in which the fundraising counsel for charitable purposes does business and shall be effective for one year.

A registration or renewal fee of two hundred dollars ($200) shall be required for registration of a fundraising counsel for charitable purposes, and shall be payable by certified or cashier’s check to the Attorney General’s Registry of Charitable Trusts at the time of registration and renewal. The Attorney General may adjust the annual registration or renewal fee, or means of payment, as needed pursuant to this section. The Attorney General’s Registry of Charitable Trusts may grant extensions of time to file annual registration as required, pursuant to subdivision (b) of Section 12586.

(d) A fundraising counsel for charitable purposes shall file annually with the Attorney General’s Registry of Charitable Trusts on a form provided by the Attorney General, a report listing each person, corporation, unincorporated association, or other legal entity for whom the fundraising counsel has performed any services described in paragraph (1) of subdivision (a), and a statement certifying that the fundraising counsel had a written contract with each listed person, corporation, unincorporated association, or other legal entity that complied with the requirements of subdivision (f).

(e) Not less than 10 working days prior to the commencement of the performance of any service for a charitable organization by a fundraising counsel for charitable purposes, or not later than commencement of solicitation for solicitations to aid victims of emergency hardship or disasters, the fundraising counsel shall file with the Attorney General’s Registry of Charitable Trusts a notice on a form prescribed by the Attorney General that sets forth all of the following:

(1) The name, address, and telephone number of the fundraising counsel for charitable purposes.

(2) The name, address, and telephone number of the charitable organization with whom the fundraising counsel has contracted.

(3) The projected dates when performance under the contract will commence and terminate.

(4) The name, address, and telephone number of the person responsible for directing and supervising the work of the fundraising counsel under the contract.

(f) There shall be a written contract between a fundraising counsel for charitable purposes and a charitable organization for each service to be performed by the fundraising counsel for the charitable organization, that shall be signed by the authorized contracting officer for the fundraising counsel and by an official of the charitable organization who is authorized to sign by the organization’s governing body. The contract shall be available for inspection by the Attorney General and shall contain all of the following provisions:

(1) The legal name and address of the charitable organization as registered with the Registry of Charitable Trusts unless the charitable organization is exempt from registration.

(2) A statement of the charitable purpose for which the solicitation campaign is being conducted.

(3) A statement of the respective obligations of the fundraising counsel and the charitable organization.

(4) A clear statement of the fees and any other form of compensation, including commissions and property, that will be paid to the fundraising counsel.

(5) The effective and termination dates of the contract and the date services will commence with respect to solicitation in this state of contributions for a charitable organization.

(6) A statement that the fundraising counsel will not at any time solicit funds, assets, or property for charitable purposes, receive or control funds, assets, or property solicited for charitable purposes, or employ, procure, or engage any compensated person to solicit, receive, or control funds, assets, or property for charitable purposes.

(7) A statement that the charitable organization exercises control and approval over the content and frequency of any solicitation.

(8) A provision that includes all of the following statements:

(A) The charitable organization has the right to cancel the contract without cost, penalty, or liability for a period of 10 days following the date on which the contract is executed.

(B) The charitable organization may cancel the contract by serving a written notice of cancellation on the fundraising counsel.

(C) If mailed, service shall be by certified mail, return receipt requested, and cancellation shall be deemed effective upon the expiration of five calendar days from the date of mailing.

(9) A provision that includes all of the following statements:

(A) Following the initial 10-day cancellation period, the charitable organization may terminate the contract by giving 30 days’ written notice.

(B) If mailed, service of the notice shall be by certified mail, return receipt requested, and shall be deemed effective upon the expiration of five calendar days from the date of mailing.

(C) In the event of termination under this subdivision, the charitable organization shall be liable for services provided by the fundraising counsel to the effective date of the termination.

(10) Any other information required by the regulations of the Attorney General.

(g) It shall be unlawful for any fundraising counsel for charitable purposes to manage, advise, counsel, consult, or prepare material for, or with respect to, the solicitation in this state of funds, assets, or property for charitable purposes unless the fundraising counsel for charitable purposes has complied with the registration or annual renewal and financial reporting requirements of this article.

(h) A fundraising counsel for charitable purposes is subject to the Attorney General’s supervision and enforcement to the same extent as a trustee for charitable purposes under this article.

(i) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or application of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Amended by Stats. 2006, Ch. 567, Sec. 20. Effective January 1, 2007.)



12599.2

(a) “Commercial coventurer” is defined as any person who, for profit, is regularly and primarily engaged in trade or commerce other than in connection with the raising of funds, assets, or property for charitable organizations or charitable purposes, and who represents to the public that the purchase or use of any goods, services, entertainment, or any other thing of value will benefit a charitable organization or will be used for a charitable purpose.

(b) A commercial coventurer is a trustee as defined in Section 12582. Notwithstanding the requirements of Sections 12585 and 12586, a commercial coventurer is not required to register or file periodic reports with the Attorney General provided that the commercial coventurer:

(1) Has a written contract with a trustee or charitable corporation subject to this article, signed by two officers of the trustee or charitable corporation, prior to representing to the public that the purchase or use of any goods, services, entertainment, or any other thing of value will benefit the trustee or charitable corporation or will be used for a charitable purpose.

(2) Within 90 days after commencement of those representations, and at the end of each successive 90-day period during which the representations are made, transfers to that trustee or charitable corporation subject to this article all funds, assets, or property received as a result of the representations.

(3) Provides in conjunction with each transfer required by paragraph (2) a written accounting to the trustee or charitable corporation subject to this article of all funds, assets, or property received sufficient to enable the trustee or charitable corporation (A) to determine that representations made to the public on its behalf have been adhered to accurately and completely, and (B) to prepare its periodic report filed with the Attorney General pursuant to Section 12586.

(c) A commercial coventurer that does not meet the requirements of paragraphs (1), (2), and (3) of subdivision (b) shall register and report to the Attorney General on forms required by the Attorney General. An annual registration or renewal fee of two hundred dollars ($200) shall be required for registration or renewal of registration of a commercial coventurer, and shall be payable by certified or cashier’s check to the Attorney General’s Registry of Charitable Trusts at the time of registration or renewal. The Attorney General may adjust the annual registration or renewal fee, or means of payment, as needed pursuant to this section.

(Amended by Stats. 2006, Ch. 567, Sec. 21. Effective January 1, 2007.)



12599.3

(a) A contract between a charitable organization and a commercial fundraiser for charitable purposes or fundraising counsel for charitable purposes shall be voidable by the charitable organization unless the commercial fundraiser or the fundraising counsel is registered with the Attorney General’s Registry of Charitable Trusts prior to the commencement of the solicitation.

(b) Whenever a charitable organization contracts with a commercial fundraiser for charitable purposes or fundraising counsel for charitable purposes, the charitable organization shall have the right to cancel the contract without cost, penalty, or liability for a period of 10 days following the date on which the contract is executed. Any provision in the contract that is intended to waive this right of cancellation shall be void and unenforceable.

(c) A charitable organization may cancel a contract pursuant to subdivision (b) by serving a written notice of cancellation on the fundraising counsel or commercial fundraiser. If mailed, service shall be by certified mail, return receipt requested, and cancellation shall be deemed effective upon the expiration of five calendar days from the date of mailing. The notice shall be sufficient if it indicates that the charitable organization does not intend to be bound by the contract.

(d) Whenever a charitable organization cancels a contract pursuant to this section, it shall mail a duplicate copy of the notice of cancellation to the Attorney General’s Registry of Charitable Trusts.

(e) Any funds collected after effective notice that a contract has been canceled shall be deemed to be held in trust for the benefit of the charitable organization without deduction for costs or expenses of any nature. A charitable organization shall be entitled to recover all funds collected after the date of cancellation.

(f) Following the initial 10-day cancellation period, a charitable organization may terminate a contract with a commercial fundraiser for charitable purposes or a fundraising counsel for charitable purposes by giving 30 days’ written notice. If mailed, service of the notice shall be by certified mail, return receipt requested, and shall be deemed effective upon the expiration of five calendar days from the date of mailing. In the event of termination under this subdivision, the charitable organization shall be liable for services provided by the commercial fundraiser or fundraising counsel up to 30 days after the effective service of the notice.

(g) Following the initial 10-day cancellation period, a charitable organization may terminate at any time upon written notice a contract with a commercial fundraiser for charitable purposes or a fundraising counsel for charitable purposes, without payment or compensation of any kind to the commercial fundraiser or fundraising counsel, if the commercial fundraiser or the fundraising counsel, or their agents, employees, or representatives (1) make any material misrepresentations in the course of solicitations or with respect to the charitable organization, (2) are found by the charitable organization to have been convicted of a crime arising from the conduct of a solicitation for a charitable organization or purpose that is punishable as a felony or misdemeanor, or (3) otherwise conduct fundraising activities in a manner that causes or could cause public disparagement of the charitable organization’s good name or good will.

(Added by Stats. 2004, Ch. 919, Sec. 10. Effective January 1, 2005.)



12599.5

Each application for registration or renewal of registration under subdivision (b) of Section 12599 shall be accompanied by a cash deposit or by a bond issued by an admitted surety in favor of the State of California and in a form acceptable to the Attorney General. The cash deposit or bond shall be in the amount of twenty-five thousand dollars ($25,000) and shall be for the benefit of any person damaged as a result of malfeasance or misfeasance in the conduct of the activities specified in subdivision (a) of Section 12599. The bond may be in the form of a rider to a larger blanket liability bond.

(Added by Stats. 1991, Ch. 569, Sec. 1.)



12599.6

(a) Charitable organizations and commercial fundraisers for charitable purposes shall not misrepresent the purpose of the charitable organization or the nature or purpose or beneficiary of a solicitation. A misrepresentation may be accomplished by words or conduct or failure to disclose a material fact.

(b) A charitable organization must establish and exercise control over its fundraising activities conducted for its benefit, including approval of all written contracts and agreements, and must ensure that fundraising activities are conducted without coercion.

(c) A charitable organization shall not enter into any contract or agreement with, or employ, any commercial fundraiser for charitable purposes or fundraising counsel for charitable purposes unless that commercial fundraiser or fundraising counsel is registered with the Attorney General’s Registry of Charitable Trusts or, if not registered, agrees to register prior to the commencement of any solicitation.

(d) A charitable organization shall not enter into any contract or agreement with, or raise any funds for, any charitable organization required to be registered pursuant to this act unless that charitable organization is registered with the Attorney General’s Registry of Charitable Trusts or, if not registered, agrees to register prior to the commencement of the solicitation.

(e) Each contribution in the control or custody of a commercial fundraiser for charitable purposes shall in its entirety and within five working days of receipt (1) be deposited in an account at a bank or other federally insured financial institution that is solely in the name of the charitable organization on whose behalf the contribution was solicited and over which the charitable organization has sole control of withdrawals or, (2) be delivered to the charitable organization in person, by Express Mail, or by another method of delivery providing for overnight delivery.

(f) Regardless of injury, the following acts and practices are prohibited in the planning, conduct, or execution of any solicitation or charitable sales promotion:

(1) Operating in violation of, or failing to comply with, any of the requirements of this act or regulations or orders of the Attorney General, or soliciting contributions after registration with the Attorney General’s Registry of Charitable Trusts has expired or has been suspended or revoked.

(2) Using any unfair or deceptive acts or practices or engaging in any fraudulent conduct that creates a likelihood of confusion or misunderstanding.

(3) Using any name, symbol, emblem, statement, or other material stating, suggesting, or implying to a reasonable person that the contribution is to or for the benefit of a particular charitable organization when that is not the fact.

(4) Misrepresenting or misleading anyone in any manner to believe that the person on whose behalf a solicitation or charitable sales promotion is being conducted is a charitable organization or that the proceeds of the solicitation or charitable sales promotion will be used for charitable purposes when that is not the fact.

(5) Misrepresenting or misleading anyone in any manner to believe that any other person sponsors, endorses, or approves a charitable solicitation or charitable sales promotion when that person has not given consent in writing to the use of the person’s name for these purposes.

(6) Misrepresenting or misleading anyone in any manner to believe that goods or services have endorsement, sponsorship, approval, characteristics, ingredients, uses, benefits, or qualities that they do not have or that a person has endorsement, sponsorship, approval, status, or affiliation that the person does not have.

(7) Using or exploiting the fact of registration with the Attorney General’s Registry of Charitable Trusts so as to lead any person to believe that the registration in any manner constitutes an endorsement or approval by the Attorney General. The use of the following statement is not prohibited:

“The official registration and financial information regarding (insert the legal name of the charity as registered with the Registry of Charitable Trusts) can be obtained from the Attorney General’s Web site at http://caag.state.ca.us/charities/. Registration does not imply endorsement.”

(8) Representing directly or by implication that a charitable organization will receive an amount greater than the actual net proceeds reasonably estimated to be retained by the charity for its use.

(9) With respect to solicitations by commercial fundraisers for charitable purposes on behalf of law enforcement personnel, firefighters, or other persons who protect the public safety, issuing, offering, giving, delivering, or distributing any honorary membership cards, courtesy cards, or similar cards, or any stickers, emblems, plates, or other items that could be used for display on a motor vehicle, and that suggest affiliation with, or endorsement by any public safety personnel or a group comprising such personnel.

(10) (A) Soliciting for advertising to appear in a for-profit publication that relates to, purports to relate to, or that could reasonably be construed to relate to, any charitable purpose without making the following disclosures at the time of solicitation:

(i) The publication is a for-profit, commercial enterprise.

(ii) The true name of the solicitor and the fact that the solicitor is a professional solicitor.

(iii) The publication is not affiliated with or sponsored by any charitable organization.

(B) Where a sale of advertising has been made, the solicitor, prior to accepting any money for the sale, shall make to the purchaser the disclosures required by subparagraph (A) in written form and in conspicuous type.

(11) Representing that any part of the contributions solicited by a charitable organization will be given or donated to any other charitable organization unless that organization has consented in writing to the use of its name prior to the solicitation. The written consent shall be signed by one authorized officer, director, or trustee of the charitable organization.

(12) Representing that tickets to events will be donated for use by another, unless all of the following requirements have been met:

(A) The charitable organization or commercial fundraiser has commitments, in writing, from charitable organizations stating that they will accept donated tickets and specifying the number of tickets they are willing to accept.

(B) The donated tickets will not, when combined with other ticket donations, exceed either of the following:

(i) The number of ticket commitments the charitable organization or commercial fundraiser has received from charitable organizations.

(ii) The total attendance capacity of the site of the event.

(g) A person shall not knowingly submit for filing on behalf of any charitable organization any statement, report, financial statement, attachment, or other information to be filed with the Attorney General that contains information, a statement, or an omission that is false or misleading.

(h) A ticket commitment from a charitable organization alone, as described in clause (i) of subparagraph (B) of paragraph (12) of subdivision (f), does not constitute written consent to use of the organization’s name in the solicitation campaign.

(Amended by Stats. 2012, Ch. 483, Sec. 2. Effective January 1, 2013.)



12599.7

(a) A commercial fundraiser for charitable purposes shall maintain during each solicitation campaign and for not less than 10 years following the completion of each solicitation campaign records, including any electronic records, containing the following information, which shall be available for inspection upon demand by the Attorney General:

(1) The date and amount of each contribution received as a result of the solicitation campaign and, for noncash contributions, the name and mailing address of each contributor.

(2) The name and residence address of each employee, agent, or other person involved in the solicitation campaign.

(3) Records of all revenue received and expenses incurred in the course of the solicitation campaign.

(4) For each account into which the commercial fundraiser deposited revenue from the solicitation campaign, the account number and the name and location of the bank or other financial institution in which the account was maintained.

(b) If a commercial fundraiser for charitable purposes sells tickets to an event and represents that tickets will be donated for use by another, the commercial fundraiser shall maintain for not less than 10 years following the completion of the event records containing the following information, which shall be available for inspection upon demand by the Attorney General:

(1) The number of tickets purchased and donated by each contributor.

(2) The name and address of all organizations receiving donated tickets for use by others, including the number of tickets received by each organization.

(Added by Stats. 2004, Ch. 919, Sec. 12. Effective January 1, 2005.)



12599.8

For any year that the balance sheet of a charitable organization shows that it holds restricted net assets, while reporting negative unrestricted net assets, the organization shall provide an explanation of its compliance with its charitable trust responsibilities and proof of directors’ and officers’ liability insurance coverage to the Attorney General’s Registry of Charitable Trusts.

(Added by Stats. 2012, Ch. 483, Sec. 3. Effective January 1, 2013.)






ARTICLE 8 - Environmental Actions

12600

The Legislature finds and declares as follows:

(a) It is the policy of this state to conserve, protect, and enhance its environment. It is the policy of this state to prevent destruction, pollution, or irreparable impairment of the environment and the natural resources of this state.

(b) It is in the public interest to provide the people of the State of California through the Attorney General with adequate remedy to protect the natural resources of the State of California from pollution, impairment, or destruction.

(c) Conservation of natural resources and protection of the environment are pursuits often beyond the scope of inquiry, legislation, or enforcement by local government; several local public entities existing in the same ecological community have acted in differing and, sometimes, conflicting manners; uniform, coordinated, and thorough response to the questions of protection of environment and preservation of natural resources must be assured; and these matters are of statewide concern.

(Added by Stats. 1971, Ch. 1518.)



12601

The provisions of this article are not exclusive, and the remedies provided for in this article shall be in addition to any other remedies provided for in any other law or available under common law.

(Added by Stats. 1971, Ch. 1518.)



12602

If any provision of this article or the application thereof to any person or circumstance is held to be unconstitutional, the remainder of the chapter and the application of such provision to other persons or circumstances shall not be affected thereby.

(Added by Stats. 1971, Ch. 1518.)



12603

This article shall be liberally construed and applied to promote its underlying purposes.

(Added by Stats. 1971, Ch. 1518.)



12604

As used in this article, “person” includes any person, firm, association, organization, partnership, business trust, corporation, limited liability company, company, district, county, city and county, city, town, the state, and any of the agencies and political subdivisions of such entities.

(Amended by Stats. 1994, Ch. 1010, Sec. 140. Effective January 1, 1995.)



12605

As used in this article, “natural resource” includes land, water, air, minerals, vegetation, wildlife, silence, historic or aesthetic sites, or any other natural resource which, irrespective of ownership contributes, or in the future may contribute, to the health, safety, welfare, or enjoyment of a substantial number of persons, or to the substantial balance of an ecological community.

(Added by Stats. 1971, Ch. 1518.)



12606

The Attorney General shall be permitted to intervene in any judicial or administrative proceeding in which facts are alleged concerning pollution or adverse environmental effects which could affect the public generally.

(Added by Stats. 1971, Ch. 1518.)



12607

The Attorney General may maintain an action for equitable relief in the name of the people of the State of California against any person for the protection of the natural resources of the state from pollution, impairment, or destruction.

(Added by Stats. 1971, Ch. 1518.)



12608

In any action maintained under Section 12607, the defendant may also show, by way of an affirmative defense, that there is no more feasible and prudent alternative to the defendant’s conduct, and that such conduct is consistent with the protection of the public health, safety, and welfare.

(Added by Stats. 1971, Ch. 1518.)



12609

Any action brought pursuant to Section 12607 to review, set aside, void or annul any decision in any zoning matter of an administrative body or of a legislative body, or concerning any of the proceedings, acts or determinations taken, done or made prior to such decision, or to determine the reasonableness, legality or validity of any such decision shall not be maintained unless such action is commenced within 180 days after the date of such decision.

(Added by Stats. 1971, Ch. 1518.)



12610

In granting temporary and permanent equitable relief, the court may impose such conditions upon the defendant as are required to protect the natural resources of the state from pollution, impairment, or destruction.

(Added by Stats. 1971, Ch. 1518.)



12611

(a) Whenever proceedings before an administrative agency are pending or available to determine the legality of the defendants’ conduct, program, or product, the court shall stay the action brought pursuant to Section 12607 pending the completion of such proceedings unless such stay will result in irreparable pollution, impairment or destruction to any natural resource.

(b) In the order staying the proceedings under subdivision (a), the court may grant temporary equitable relief where appropriate to prevent irreparable pollution, impairment or destruction of any natural resource.

(Added by Stats. 1971, Ch. 1518.)



12612

(a) In any administrative, licensing, or other such proceeding or in any proceeding for judicial review thereof which is made available by law, the Attorney General shall be permitted to intervene upon showing that the proceeding or action for judicial review involves conduct, programs, or products which may have the effect of impairing, polluting, or destroying the natural resources of the state.

(b) In any proceeding described in subdivision (a), in which the Attorney General is a party, the agency or court shall consider the alleged impairment, pollution, or destruction of the natural resources of the state, and no conduct, program, or product shall be authorized or approved which does, or will have such effect unless it is consistent with the protection of the public health, safety, or welfare.

(c) In any judicial review under this section, the evidence before the court shall consist of the record before the agency and any other relevant evidence which, in the judgment of the court, should be considered to effectuate and implement the policies of this article.

(Added by Stats. 1971, Ch. 1518.)






ARTICLE 8.2 - International Student Exchange Visitor Placement Organizations

12620

This article shall be known and may be cited as the Uniform Supervision of International Student Exchange Visitor Placement Organizations Act of 1994.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)



12621

For the purposes of this article, the following terms shall have the following meaning unless the context clearly requires otherwise:

(a) “International student exchange visitor placement organization” or “organization” means a person, partnership, corporation, or other entity that regularly arranges the placement of international student exchange visitors for the purpose, in whole or in part, of providing the students with the opportunity to attend a school that maintains kindergarten and grades 1 to 12, inclusive, in the United States.

(b) “International student exchange visitor” or “student” means any person 18 years of age or under, or up to 21 years of age if enrolled or to be enrolled in high school in this state, who enters the United States on a nonimmigrant visa and who is placed by an international student exchange visitor placement organization in an elementary or secondary school or other educational program in this state.

(c) “Nonimmigrant visa” means a visa category assigned by the federal Immigration and Naturalization Service pursuant to Section 1101 of Title 8 of the United States Code to nonresident aliens whose primary purpose for visiting the United States is to study at the elementary or secondary school level or participate in any other educational program.

(d) “USIA” means the United States Information Agency designated to administer the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. Sec. 2451; 22 C.F.R. 514.1 et seq.).

(e) “Registry” means the Registry of International Student Exchange Visitor Placement Organizations established pursuant to Section 12622.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)



12622

The Attorney General shall establish and maintain a register of organizations subject to this article. The registry shall be known as the Registry of International Student Exchange Visitor Placement Organizations.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)



12623

(a) Each organization shall, prior to arranging the placement of any international student exchange visitor in any school in California, register with the Attorney General’s Registry of International Student Exchange Visitor Placement Organizations on the registration form prescribed by the Attorney General. Renewals of registration shall be filed with the registry by January 15 of each calendar year in which the organization does business and shall be effective for one year.

(b) The fee for registration and renewal shall be calculated as follows:

(1) All organizations designated by the USIA shall remit the following:

(A) A registration fee of one hundred fifty dollars ($150) shall be required for the initial registration of an organization and shall be payable by certified or cashier’s check to the Attorney General’s Registry of International Student Exchange Visitor Placement Organizations at the time of registration.

(B) An annual renewal fee of fifty dollars ($50) shall be required for renewal of registration of an organization payable as specified in subparagraph (A).

(C) The Attorney General may seek legislative approval to adjust the registration or renewal fee. Upon petition by the Attorney General, the Legislature may adjust the fees in the annual Budget Act. In no event shall the fees exceed the costs necessary to administer this article.

(2) All organizations not designated by the USIA shall remit the following:

(A) A registration fee shall be required for the initial registration of an organization and shall be payable by certified or cashier’s check to the Attorney General’s Registry of International Student Exchange Visitor Placement Organizations at the time of registration. The Attorney General shall establish the registration fee described in this subparagraph.

(B) An annual renewal fee shall be required for renewal of registration of an organization payable as specified in paragraph (1). The Attorney General shall establish the renewal fee described in this subparagraph.

(C) In no event shall the fees enumerated in this paragraph exceed the costs necessary to administer this article.

(c) The Attorney General may grant an extension of time to file annual registration.

(d) Failure to register is a violation of this chapter.

(e) Registration pursuant to this article shall not be considered or be represented as an endorsement of the organization by the Attorney General or this state.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)



12624

The Registry of International Student Exchange Visitor Placement Organizations Fund is hereby created in the State Treasury. All fees collected by the Attorney General pursuant to this article shall be deposited into that fund. All money in the Registry of International Student Exchange Visitor Placement Organizations Fund shall, upon appropriation by the Legislature, be expended by the Attorney General for the exclusive purpose of administering this article.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)



12625

Subject to reasonable rules and regulations adopted by the Attorney General, the registry and copies of instruments and the documents filed with the Attorney General pursuant to this article shall be open to public inspection.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)



12626

(a) An application for registration pursuant to this article shall be submitted in the manner and on the forms prescribed by the Attorney General. The application shall include all of the following:

(1) Evidence that the organization meets the standards established by the Attorney General pursuant to Section 12627.

(2) The name, address, and telephone number of the organization, its chief executive officer, and the person within the organization who has primary responsibility for supervising placements within the state.

(3) If the organization has been designated by the USIA pursuant to the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. Sec. 2451); 22 C.F.R. 514.1 et seq.), the designation number provided to the organizations pursuant to that act.

(4) Whether the organization is exempt from federal income tax.

(5) A list of the organization’s placements in California for the previous academic year, including the number of students placed, their home countries, the school district in which they were placed, and the length of their placements.

(6) Any other information required by the Attorney General to carry out the regulations adopted pursuant to subdivision (a) of Section 12627.

(b) The application shall be signed by the chief executive officer of the organization and the person within the organization who has primary responsibility for supervising placements of international student exchange visitors within California. If the Attorney General determines that the application is complete, the Attorney General shall file the application and the applicant shall then be registered.

(c) Each organization registered pursuant to this article shall inform the Attorney General of any changes in the information required by subdivision (a) within 30 days of the change.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)



12627

The Attorney General shall adopt regulations pursuant to the portion of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2) pertaining to rulemaking, as follows:

(a) Regulations on the standards and requirements that organizations must meet that are consistent with the regulations adopted by the USIA pursuant to the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. Sec. 2451) as set forth in Section 514.1 and following of Title 22 of the Code of Federal Regulations as those regulations existed on March 19, 1993. If the federal regulations adopted by the USIA at a minimum require the same standards and requirements of this article, the Attorney General shall permit organizations designated by the USIA pursuant to those regulations to, in lieu of documentation that would otherwise be required by this article and the regulations adopted pursuant to this subdivision, provide evidence of designation by the USIA.

(b) Any regulations that are necessary for the administration of this article.

(Amended by Stats. 2011, Ch. 296, Sec. 121. Effective January 1, 2012.)



12628

Each organization shall provide an informational document, in English, to each student, host family, and designated school official in which the student is being placed. The informational document shall be provided before placement of the student in any host family or school district and shall include the following:

(a) An explanation of services to be performed by the organization for the student, host family, and the school district in which the student will be enrolled.

(b) A summary of the requirements of this chapter and any regulations adopted thereto.

(c) Telephone numbers that the student, host family, and school district may call for assistance. The telephone numbers shall include, at a minimum, a telephone number in this state for the organization and the telephone numbers of the organization’s national headquarters, if any, the USIA, and the Attorney General.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)



12629

(a) If the Attorney General has probable cause to believe that the organization is not complying with this article, the Attorney General may conduct whatever investigation is necessary, and may seek a subpoena to obtain from public records, court officers, taxing authorities, trustees, officers and employees of an organization, and other sources, whatever information, copies of instruments, documents, reports, and records that are needed for the establishment and maintenance of the register.

(b) The Attorney General may, upon receipt of a complaint regarding an international student exchange organization, report the matter to the organization involved, the USIA, or the Council on Standards for International Educational Travel, as the Attorney General deems appropriate.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)



12630

Any person or organization who violates any provision of this article or who willfully and knowingly provides false or incorrect information to the Attorney General in filing documents required by this article, whether or not the documents are verified, is guilty of a misdemeanor.

(Added by Stats. 1994, Ch. 825, Sec. 2. Effective January 1, 1995.)






ARTICLE 9 - False Claims Actions

12650

(a) This article shall be known and may be cited as the False Claims Act.

(b) For purposes of this article:

(1) “Claim” means any request or demand, whether under a contract or otherwise, for money, property, or services, and whether or not the state or a political subdivision has title to the money, property, or services that meets either of the following conditions:

(A) Is presented to an officer, employee, or agent of the state or of a political subdivision.

(B) Is made to a contractor, grantee, or other recipient, if the money, property, or service is to be spent or used on a state or any political subdivision’s behalf or to advance a state or political subdivision’s program or interest, and if the state or political subdivision meets either of the following conditions:

(i) Provides or has provided any portion of the money, property, or service requested or demanded.

(ii) Reimburses the contractor, grantee, or other recipient for any portion of the money, property, or service that is requested or demanded.

(2) “Claim” does not include requests or demands for money, property, or services that the state or a political subdivision has paid to an individual as compensation for employment with the state or political subdivision or as an income subsidy with no restrictions on that individual’s use of the money, property, or services.

(3) “Knowing” and “knowingly” mean that a person, with respect to information, does any of the following:

(A) Has actual knowledge of the information.

(B) Acts in deliberate ignorance of the truth or falsity of the information.

(C) Acts in reckless disregard of the truth or falsity of the information.

Proof of specific intent to defraud is not required.

(4) “Material” means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money, property, or services.

(5) “Obligation” means an established duty, whether or not fixed, arising from an express or implied contractual, grantor-grantee, or licensor-licensee relationship, from a fee-based or similar relationship, from statute or regulation, or from the retention of any overpayment.

(6) “Political subdivision” includes any city, city and county, county, tax or assessment district, or other legally authorized local governmental entity with jurisdictional boundaries.

(7) “Political subdivision funds” means funds that are the subject of a claim.

(8) “Prosecuting authority” refers to the county counsel, city attorney, or other local government official charged with investigating, filing, and conducting civil legal proceedings on behalf of, or in the name of, a particular political subdivision.

(9) “Person” includes any natural person, corporation, firm, association, organization, partnership, limited liability company, business, or trust.

(10) “State funds” mean funds that are the subject of a claim.

(Amended by Stats. 2012, Ch. 647, Sec. 1. Effective January 1, 2013.)



12651

(a) Any person who commits any of the following enumerated acts in this subdivision shall have violated this article and shall be liable to the state or to the political subdivision for three times the amount of damages that the state or political subdivision sustains because of the act of that person. A person who commits any of the following enumerated acts shall also be liable to the state or to the political subdivision for the costs of a civil action brought to recover any of those penalties or damages, and shall be liable to the state or political subdivision for a civil penalty of not less than five thousand five hundred dollars ($5,500) and not more than eleven thousand dollars ($11,000) for each violation:

(1) Knowingly presents or causes to be presented a false or fraudulent claim for payment or approval.

(2) Knowingly makes, uses, or causes to be made or used a false record or statement material to a false or fraudulent claim.

(3) Conspires to commit a violation of this subdivision.

(4) Has possession, custody, or control of public property or money used or to be used by the state or by any political subdivision and knowingly delivers or causes to be delivered less than all of that property.

(5) Is authorized to make or deliver a document certifying receipt of property used or to be used by the state or by any political subdivision and knowingly makes or delivers a receipt that falsely represents the property used or to be used.

(6) Knowingly buys, or receives as a pledge of an obligation or debt, public property from any person who lawfully may not sell or pledge the property.

(7) Knowingly makes, uses, or causes to be made or used a false record or statement material to an obligation to pay or transmit money or property to the state or to any political subdivision, or knowingly conceals or knowingly and improperly avoids, or decreases an obligation to pay or transmit money or property to the state or to any political subdivision.

(8) Is a beneficiary of an inadvertent submission of a false claim, subsequently discovers the falsity of the claim, and fails to disclose the false claim to the state or the political subdivision within a reasonable time after discovery of the false claim.

(b) Notwithstanding subdivision (a), the court may assess not less than two times and not more than three times the amount of damages which the state or the political subdivision sustains because of the act of the person described in that subdivision, and no civil penalty, if the court finds all of the following:

(1) The person committing the violation furnished officials of the state or of the political subdivision responsible for investigating false claims violations with all information known to that person about the violation within 30 days after the date on which the person first obtained the information.

(2) The person fully cooperated with any investigation by the state or a political subdivision of the violation.

(3) At the time the person furnished the state or the political subdivision with information about the violation, no criminal prosecution, civil action, or administrative action had commenced with respect to the violation, and the person did not have actual knowledge of the existence of an investigation into the violation.

(c)  Liability under this section shall be joint and several for any act committed by two or more persons.

(d) This section does not apply to any controversy involving an amount of less than five hundred dollars ($500) in value. For purposes of this subdivision, “controversy” means any one or more false claims submitted by the same person in violation of this article.

(e) This section does not apply to claims, records, or statements made pursuant to Division 3.6 (commencing with Section 810) of Title 1 or to workers’ compensation claims filed pursuant to Division 4 (commencing with Section 3200) of the Labor Code.

(f) This section does not apply to claims, records, or statements made under the Revenue and Taxation Code.

(g) This section does not apply to claims, records, or statements for the assets of a person that have been transferred to the Commissioner of Insurance, pursuant to Section 1011 of the Insurance Code.

(Amended by Stats. 2012, Ch. 647, Sec. 2. Effective January 1, 2013.)



12652

(a) (1) The Attorney General shall diligently investigate violations under Section 12651 involving state funds. If the Attorney General finds that a person has violated or is violating Section 12651, the Attorney General may bring a civil action under this section against that person.

(2) If the Attorney General brings a civil action under this subdivision on a claim involving political subdivision funds as well as state funds, the Attorney General shall, on the same date that the complaint is filed in this action, serve by mail with “return receipt requested” a copy of the complaint on the appropriate prosecuting authority.

(3) The prosecuting authority shall have the right to intervene in an action brought by the Attorney General under this subdivision within 60 days after receipt of the complaint pursuant to paragraph (2). The court may permit intervention thereafter upon a showing that all of the requirements of Section 387 of the Code of Civil Procedure have been met.

(b) (1) The prosecuting authority of a political subdivision shall diligently investigate violations under Section 12651 involving political subdivision funds. If the prosecuting authority finds that a person has violated or is violating Section 12651, the prosecuting authority may bring a civil action under this section against that person.

(2) If the prosecuting authority brings a civil action under this section on a claim involving state funds as well as political subdivision funds, the prosecuting authority shall, on the same date that the complaint is filed in this action, serve a copy of the complaint on the Attorney General.

(3) Within 60 days after receiving the complaint pursuant to paragraph (2), the Attorney General shall do either of the following:

(A) Notify the court that it intends to proceed with the action, in which case the Attorney General shall assume primary responsibility for conducting the action and the prosecuting authority shall have the right to continue as a party.

(B) Notify the court that it declines to proceed with the action, in which case the prosecuting authority shall have the right to conduct the action.

(c) (1) A person may bring a civil action for a violation of this article for the person and either for the State of California in the name of the state, if any state funds are involved, or for a political subdivision in the name of the political subdivision, if political subdivision funds are exclusively involved. The person bringing the action shall be referred to as the qui tam plaintiff. Once filed, the action may be dismissed only with the written consent of the court and the Attorney General or prosecuting authority of a political subdivision, or both, as appropriate under the allegations of the civil action, taking into account the best interests of the parties involved and the public purposes behind this act. No claim for any violation of Section 12651 may be waived or released by any private person, except if the action is part of a court approved settlement of a false claim civil action brought under this section. Nothing in this paragraph shall be construed to limit the ability of the state or political subdivision to decline to pursue any claim brought under this section.

(2) A complaint filed by a private person under this subdivision shall be filed in superior court in camera and may remain under seal for up to 60 days. No service shall be made on the defendant until after the complaint is unsealed.

(3) On the same day as the complaint is filed pursuant to paragraph (2), the qui tam plaintiff shall serve by mail with “return receipt requested” the Attorney General with a copy of the complaint and a written disclosure of substantially all material evidence and information the person possesses.

(4) Within 60 days after receiving a complaint and written disclosure of material evidence and information alleging violations that involve state funds but not political subdivision funds, the Attorney General may elect to intervene and proceed with the action.

(5) The Attorney General may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal pursuant to paragraph (2). The motion may be supported by affidavits or other submissions in camera.

(6) Before the expiration of the 60-day period or any extensions obtained under paragraph (5), the Attorney General shall do either of the following:

(A) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the Attorney General and the seal shall be lifted.

(B) Notify the court that it declines to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(7) (A) Within 15 days after receiving a complaint alleging violations that exclusively involve political subdivision funds, the Attorney General shall forward copies of the complaint and written disclosure of material evidence and information to the appropriate prosecuting authority for disposition, and shall notify the qui tam plaintiff of the transfer.

(B) Within 45 days after the Attorney General forwards the complaint and written disclosure pursuant to subparagraph (A), the prosecuting authority may elect to intervene and proceed with the action.

(C) The prosecuting authority may, for good cause shown, move for extensions of the time during which the complaint remains under seal. The motion may be supported by affidavits or other submissions in camera.

(D) Before the expiration of the 45-day period or any extensions obtained under subparagraph (C), the prosecuting authority shall do either of the following:

(i) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the prosecuting authority and the seal shall be lifted.

(ii) Notify the court that it declines to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(8) (A) Within 15 days after receiving a complaint alleging violations that involve both state and political subdivision funds, the Attorney General shall forward copies of the complaint and written disclosure to the appropriate prosecuting authority, and shall coordinate its review and investigation with those of the prosecuting authority.

(B) Within 60 days after receiving a complaint and written disclosure of material evidence and information alleging violations that involve both state and political subdivision funds, the Attorney General or the prosecuting authority, or both, may elect to intervene and proceed with the action.

(C) The Attorney General or the prosecuting authority, or both, may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under paragraph (2). The motion may be supported by affidavits or other submissions in camera.

(D) Before the expiration of the 60-day period or any extensions obtained under subparagraph (C), the Attorney General shall do one of the following:

(i) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the Attorney General and the seal shall be lifted.

(ii) Notify the court that it declines to proceed with the action but that the prosecuting authority of the political subdivision involved intends to proceed with the action, in which case the seal shall be lifted and the action shall be conducted by the prosecuting authority.

(iii) Notify the court that both it and the prosecuting authority decline to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(E) If the Attorney General proceeds with the action pursuant to clause (i) of subparagraph (D), the prosecuting authority of the political subdivision shall be permitted to intervene in the action within 60 days after the Attorney General notifies the court of its intentions. The court may authorize intervention thereafter upon a showing that all the requirements of Section 387 of the Code of Civil Procedure have been met.

(9) The defendant shall not be required to respond to any complaint filed under this section until 30 days after the complaint is unsealed and served upon the defendant pursuant to Section 583.210 of the Code of Civil Procedure.

(10) When a person brings an action under this subdivision, no other person may bring a related action based on the facts underlying the pending action.

(d) (1) No court shall have jurisdiction over an action brought under subdivision (c) against a Member of the State Senate or Assembly, a member of the state judiciary, an elected official in the executive branch of the state, or a member of the governing body of any political subdivision if the action is based on evidence or information known to the state or political subdivision when the action was brought.

(2) A person may not bring an action under subdivision (c) that is based upon allegations or transactions that are the subject of a civil suit or an administrative civil money penalty proceeding in which the state or political subdivision is already a party.

(3) (A) The court shall dismiss an action or claim under this section, unless opposed by the Attorney General or prosecuting authority of a political subdivision, if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed in any of the following:

(i) A criminal, civil, or administrative hearing in which the state or prosecuting authority of a political subdivision or their agents are a party.

(ii) A report, hearing, audit, or investigation of the Legislature, the state, or governing body of a political subdivision.

(iii) The news media.

(B) Subparagraph (A) shall not apply if the action is brought by the Attorney General or prosecuting authority of a political subdivision, or the person bringing the action is an original source of the information.

(C) For purposes of subparagraph (B), “original source” means an individual who either:

(i) Prior to a public disclosure under subparagraph (A), has voluntarily disclosed to the state or political subdivision the information on which allegations or transactions in a claim are based.

(ii) Has knowledge that is independent of, and materially adds to, the publicly disclosed allegations or transactions, and has voluntarily provided the information to the state or political subdivision before filing an action under this section.

(4) In all actions brought under subdivision (c), except for those in which the complaint alleges one or more violations under Section 12651 involving claims related to California’s Medicaid Program, as defined by the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code) a court shall not have jurisdiction over an action based upon information discovered by a present or former employee of the state or a political subdivision during the course of his or her employment unless that employee first, in good faith, exhausted existing internal procedures for reporting and seeking recovery of the falsely claimed sums through official channels and unless the state or political subdivision failed to act on the information provided within a reasonable period of time.

(e) (1) If the state or political subdivision proceeds with the action, it shall have the primary responsibility for prosecuting the action. The qui tam plaintiff shall have the right to continue as a full party to the action.

(2) (A) The state or political subdivision may seek to dismiss the action for good cause notwithstanding the objections of the qui tam plaintiff if the qui tam plaintiff has been notified by the state or political subdivision of the filing of the motion and the court has provided the qui tam plaintiff with an opportunity to oppose the motion and present evidence at a hearing.

(B) The state or political subdivision may settle the action with the defendant notwithstanding the objections of the qui tam plaintiff if the court determines, after a hearing providing the qui tam plaintiff an opportunity to present evidence, that the proposed settlement is fair, adequate, and reasonable under all of the circumstances.

(f) (1) If the state or political subdivision elects not to proceed, the qui tam plaintiff shall have the same right to conduct the action as the Attorney General or prosecuting authority would have had if it had chosen to proceed under subdivision (c). If the state or political subdivision so requests, and at its expense, the state or political subdivision shall be served with copies of all pleadings filed in the action and supplied with copies of all deposition transcripts.

(2) (A) Upon timely application, the court shall permit the state or political subdivision to intervene in an action with which it had initially declined to proceed if the interest of the state or political subdivision in recovery of the property or funds involved is not being adequately represented by the qui tam plaintiff.

(B) If the state or political subdivision is allowed to intervene under paragraph (A), the qui tam plaintiff shall retain principal responsibility for the action and the recovery of the parties shall be determined as if the state or political subdivision had elected not to proceed.

(g) (1) (A) If the Attorney General initiates an action pursuant to subdivision (a) or assumes control of an action initiated by a prosecuting authority pursuant to subparagraph (A) of paragraph (3) of subdivision (b), the office of the Attorney General shall receive a fixed 33 percent of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims.

(B) If a prosecuting authority initiates and conducts an action pursuant to subdivision (b), the office of the prosecuting authority shall receive a fixed 33 percent of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims.

(C) If a prosecuting authority intervenes in an action initiated by the Attorney General pursuant to paragraph (3) of subdivision (a) or remains a party to an action assumed by the Attorney General pursuant to subparagraph (A) of paragraph (3) of subdivision (b), the court may award the office of the prosecuting authority a portion of the Attorney General’s fixed 33 percent of the recovery under subparagraph (A), taking into account the prosecuting authority’s role in investigating and conducting the action.

(2) If the state or political subdivision proceeds with an action brought by a qui tam plaintiff under subdivision (c), the qui tam plaintiff shall, subject to paragraphs (4) and (5), receive at least 15 percent but not more than 33 percent of the proceeds of the action or settlement of the claim, depending upon the extent to which the qui tam plaintiff substantially contributed to the prosecution of the action. When it conducts the action, the Attorney General’s office or the office of the prosecuting authority of the political subdivision shall receive a fixed 33 percent of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims made against the state or political subdivision. When both the Attorney General and a prosecuting authority are involved in a qui tam action pursuant to subparagraph (C) of paragraph (6) of subdivision (c), the court at its discretion may award the prosecuting authority a portion of the Attorney General’s fixed 33 percent of the recovery, taking into account the prosecuting authority’s contribution to investigating and conducting the action.

(3) If the state or political subdivision does not proceed with an action under subdivision (c), the qui tam plaintiff shall, subject to paragraphs (4) and (5), receive an amount that the court decides is reasonable for collecting the civil penalty and damages on behalf of the government. The amount shall be not less than 25 percent and not more than 50 percent of the proceeds of the action or settlement and shall be paid out of these proceeds.

(4) If the action is one provided for under paragraph (4) of subdivision (d), the present or former employee of the state or political subdivision is not entitled to any minimum guaranteed recovery from the proceeds. The court, however, may award the qui tam plaintiff those sums from the proceeds as it considers appropriate, but in no case more than 33 percent of the proceeds if the state or political subdivision goes forth with the action or 50 percent if the state or political subdivision declines to go forth, taking into account the significance of the information, the role of the qui tam plaintiff in advancing the case to litigation, and the scope of, and response to, the employee’s attempts to report and gain recovery of the falsely claimed funds through official channels.

(5) Whether or not the state or political subdivision proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation of Section 12651 upon which the action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action that the person would otherwise receive under this subdivision, taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation. The court, however, shall not award the qui tam plaintiff more than 33 percent of the proceeds if the state or political subdivision goes forth with the action or 50 percent if the state or political subdivision declines to go forth, taking into account the significance of the information, the role of the qui tam plaintiff in advancing the case to litigation, the scope of the person’s involvement in the fraudulent activity, the person’s attempts to avoid or resist the activity, and all other circumstances surrounding the activity.

(6) The portion of the recovery not distributed pursuant to paragraphs (1) to (5), inclusive, shall revert to the state if the underlying false claims involved state funds exclusively and to the political subdivision if the underlying false claims involved political subdivision funds exclusively. If the violation involved both state and political subdivision funds, the court shall make an apportionment between the state and political subdivision based on their relative share of the funds falsely claimed.

(7) For purposes of this section, “proceeds” include civil penalties as well as double or treble damages as provided in Section 12651.

(8) If the state, political subdivision, or the qui tam plaintiff prevails in or settles any action under subdivision (c), the qui tam plaintiff shall receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable costs and attorney’s fees. All expenses, costs, and fees shall be awarded against the defendant and under no circumstances shall they be the responsibility of the state or political subdivision.

(9) (A) If the state or political subdivision does not proceed with the action and the qui tam plaintiff conducts the action, the court may award to the defendant its reasonable attorneys’ fees and expenses against the party that proceeded with the action if the defendant prevails in the action and the court finds that the claim was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

(B) If the state or political subdivision proceeds with the action, the court may award the defendant its reasonable attorney’s fees and expenses against the state or political subdivision that proceeded with the action if the defendant prevails in the action and the court finds that the claim was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

(h) The court may stay an act of discovery of the person initiating the action for a period of not more than 60 days if the Attorney General or local prosecuting authority show that the act of discovery would interfere with an investigation or a prosecution of a criminal or civil matter arising out of the same facts, regardless of whether the Attorney General or local prosecuting authority proceeds with the action. This showing shall be conducted in camera. The court may extend the 60-day period upon a further showing in camera that the Attorney General or local prosecuting authority has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(i) Upon a showing by the Attorney General or local prosecuting authority that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the Attorney General’s or local prosecuting authority’s prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person’s participation, including the following:

(1) Limiting the number of witnesses the person may call.

(2) Limiting the length of the testimony of the witnesses.

(3) Limiting the person’s cross-examination of witnesses.

(4) Otherwise limiting the participation by the person in the litigation.

(j) The False Claims Act Fund is hereby created in the State Treasury. Proceeds from the action or settlement of the claim by the Attorney General pursuant to this article shall be deposited into this fund. Moneys in this fund, upon appropriation by the Legislature, shall be used by the Attorney General to support the ongoing investigation and prosecution of false claims in furtherance of this article.

(Amended by Stats. 2012, Ch. 647, Sec. 3. Effective January 1, 2013.)



12652.5

Notwithstanding any other provision of law, the University of California shall be considered a political subdivision, and the General Counsel of the University of California shall be considered a prosecuting authority for the purposes of this article, and shall have the right to intervene in an action brought by the Attorney General or a private party or investigate and bring an action, subject to Section 12652, if it is determined that the claim involves the University of California.

(Added by Stats. 1996, Ch. 652, Sec. 1. Effective January 1, 1997.)



12653

(a) Any employee, contractor, or agent shall be entitled to all relief necessary to make that employee, contractor, or agent whole, if that employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of his or her employment because of lawful acts done by the employee, contractor, agent, or associated others in furtherance of an action under this section or other efforts to stop one or more violations of this article.

(b) Relief under this section shall include reinstatement with the same seniority status that the employee, contractor, or agent would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, and where appropriate, punitive damages. The defendant shall also be required to pay litigation costs and reasonable attorneys’ fees. An action under this section may be brought in the appropriate superior court of the state.

(c) A civil action under this section shall not be brought more than three years after the date when the retaliation occurred.

(Repealed and added by Stats. 2012, Ch. 647, Sec. 5. Effective January 1, 2013.)



12654

(a) A civil action under Section 12652 shall not be filed more than six years after the date on which the violation of Section 12651 is committed, or more than three years after the date when facts material to the right of action are known or reasonably should have been known by the Attorney General or prosecuting authority with jurisdiction to act under this article, but in no event more than 10 years after the date on which the violation is committed, whichever of the aforementioned occurs last.

(b) A civil action under Section 12652 may be brought for activity prior to January 1, 1988, if the limitations period set in subdivision (a) has not lapsed.

(c) In any action brought under Section 12652, the state, the political subdivision, or the qui tam plaintiff shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(d) Notwithstanding any other provision of law, a guilty verdict rendered in a criminal proceeding charging false statements or fraud, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, except for a plea of nolo contendere made prior to January 1, 1988, shall estop the defendant from denying the essential elements of the offense in any action which involves the same transaction as in the criminal proceeding and which is brought under subdivision (a), (b), or (c) of Section 12652.

(e) Subdivision (b) of Section 47 of the Civil Code shall not be applicable to any claim subject to this article.

(Amended by Stats. 2012, Ch. 647, Sec. 6. Effective January 1, 2013.)



12654.5

For statute of limitations purposes as provided herein, any pleading filed by the Attorney General or prosecuting authority pursuant to this article shall relate back to the filing date of the complaint of the person who originally brought the action, to the extent that the claim of the state or political subdivision arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the prior complaint of that person.

(Added by Stats. 2012, Ch. 647, Sec. 7. Effective January 1, 2013.)



12655

(a) The provisions of this article are not exclusive, and the remedies provided for in this article shall be in addition to any other remedies provided for in any other law or available under common law.

(b) If any provision of this article or the application thereof to any person or circumstance is held to be unconstitutional, the remainder of the article and the application of the provision to other persons or circumstances shall not be affected thereby.

(c) This article shall be liberally construed and applied to promote the public interest.

(Added by Stats. 1987, Ch. 1420, Sec. 1.)



12656

(a) If a violation of this article is alleged or the application or construction of this article is in issue in any proceeding in the Supreme Court of California, a state court of appeal, or the appellate division of a superior court, the person or political subdivision that commenced that proceeding shall serve a copy of the notice or petition initiating the proceeding, and a copy of each paper, including briefs, that the person or political subdivision files in the proceeding within three days of the filing, on the Attorney General, directed to the attention of the False Claims Section in Sacramento, California.

(b) Timely compliance with the three-day time period is a jurisdictional prerequisite to the entry of judgment, order, or decision construing or applying this article by the court in which the proceeding occurs, except that within that three-day period or thereafter, the time for compliance may be extended by the court for good cause.

(c) The court shall extend the time period within which the Attorney General is permitted to respond to an action subject to this section by at least the same period of time granted for good cause pursuant to subdivision (b) to the person or political subdivision that commenced the proceeding.

(Added by Stats. 2001, Ch. 69, Sec. 1. Effective January 1, 2002.)






ARTICLE 10 - Securities and Commodities

12657

For purposes of this article, the following terms shall have the following meanings:

(a) “Securities law” shall mean the Corporate Securities Law of 1968 (Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code) and any other rule or order issued by the Commissioner of Corporations under this law.

(b) “Commodities law” shall mean the California Commodity Law of 1990 (Division 4.5 (commencing with Section 29500) of Title 4 of the Corporations Code) and any other rule or order issued by the Commissioner of Corporations under this law.

(Added by Stats. 2003, Ch. 876, Sec. 13. Effective January 1, 2004.)



12658

(a) Whenever it appears to the Attorney General that any person has engaged or is about to engage in any act or practice constituting a violation of the securities law or the commodities law, the Attorney General may, in his or her discretion, bring an action in the name of the people of the State of California in the superior court to enjoin the acts or practices or to enforce compliance with the securities law or the commodities law. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and a receiver, monitor, conservator, or other designated fiduciary or officer of the court may be appointed for the defendant or the defendant’s assets, or any other ancillary relief may be granted as appropriate. A receiver, monitor, conservator, or other designated fiduciary or officer of the court appointed by the superior court pursuant to this section may, with the approval of the court, exercise any or all of the powers of the defendant’s officers, directors, partners, trustees or persons who exercise similar powers and perform similar duties, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the Attorney General, or a receiver, monitor, conservator, or other designated fiduciary or officer of the court, by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the superior court.

(b) If the Attorney General determines it is in the public interest, the Attorney General may include in any action authorized by subdivision (a) a claim for ancillary relief, including, but not limited to, a claim for restitution or disgorgement or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award additional relief.

(c) In any case in which a defendant is ordered by the court to pay restitution to a victim, the court may in its order require the payment as a money judgment, which shall be enforceable by a victim as if the restitution order were a separate civil judgment, and enforceable in the same manner as is provided for the enforcement of any other money judgment. Any order issued under this subdivision shall contain provisions that are designed to achieve a fair and orderly satisfaction of the judgment.

(Added by Stats. 2003, Ch. 876, Sec. 13. Effective January 1, 2004.)



12659

(a) The Attorney General, in his or her discretion, (1) may make public or private investigations within or outside of this state that the Attorney General deems necessary to determine whether any person has violated or is about to violate the securities law or the commodities law or to aid in the enforcement of these laws or in the prescribing of rules and forms by the Commissioner of Corporations under these laws, and (2) may publish information concerning any violation of the securities law or the commodities law.

(b) In making any investigation authorized by subdivision (a), the Attorney General may, for a reasonable time not exceeding 30 days, take possession of the books, records, accounts, and other papers pertaining to the business of any broker-dealer or investment adviser and place a keeper in exclusive charge of them in the place where they are usually kept. During this possession no person shall remove or attempt to remove any of the books, records, accounts, or other papers except pursuant to a court order or with the consent of the Attorney General, but the directors, officers, partners, and employees of the broker-dealer or investment adviser may examine them, and employees shall be permitted to make entries therein reflecting current transactions.

(c) For the purpose of any investigation or proceeding under the securities law or the commodities law, the Attorney General or any officer designated by him or her may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, or other documents or records that the Attorney General deems relevant or material to the inquiry.

(d) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court, upon application by the Attorney General, may issue to the person an order requiring him or her to appear before the Attorney General, or the officer designated by the Attorney General, there to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt.

(e) No person is excused from attending and testifying or from producing any document or record before the Attorney General, or in obedience to the subpoena of the Attorney General or any officer designated by him or her, or in any proceeding instituted by the Attorney General, on the ground that the testimony or evidence, documentary or otherwise, required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture, but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she is compelled, after validly claiming his or her privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that an individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(Added by Stats. 2003, Ch. 876, Sec. 13. Effective January 1, 2004.)



12660

(a) Any person who violates any provision of the securities law or the commodities law shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General in any court of competent jurisdiction.

(b) As applied to the penalties for acts in violation of the securities law or the commodities law, the remedies provided by this section and by other sections of this article are not exclusive, and may be sought and employed in any combination to enforce the provisions of this article.

(c) No action shall be maintained to enforce any liability created under subdivision (a) unless brought before the expiration of four years after the act or transaction constituting the violation.

(Added by Stats. 2003, Ch. 876, Sec. 13. Effective January 1, 2004.)



12661

(a) The Attorney General may take any actions as are authorized by Section 6d of the federal Commodity Exchange Act (7 U.S.C. Sec. 1 et seq.) as amended before or after the effective date of this section.

(b) Nothing in this article shall be construed as a limitation on the powers of the Attorney General under this division or any other law administered by the Attorney General.

(Added by Stats. 2003, Ch. 876, Sec. 13. Effective January 1, 2004.)









CHAPTER 7 - Succession to Constitutional Offices in the Event of War or Enemy-Caused Disaster

12700

As used in this chapter “disaster” means a war or enemy-caused calamity, such as an attack by nuclear weapons, which renders unavailable the Lieutenant Governor, or the Attorney General, or the Secretary of State, or the Treasurer, or the Controller. “Unavailable” means that any such officer is either killed, missing or so seriously injured as to be unable to perform his duties.

(Added by Stats. 1959, Ch. 2061.)



12701

As soon as practicable after the effective date of this chapter, and thereafter as soon as practicable after his election and qualification to office, each of the constitutional officers named in Section 12700 shall appoint and designate by filing with the Secretary of State the names of at least three and not more than seven citizens qualified to become candidates to the office as their respective successors in the event that such officer is unavailable as a result of disaster. Any such appointee may be replaced by the appointing officer at any time and for any reason. The appointees of the Attorney General may include persons holding the Office of Assistant Attorney General. The appointees of the Controller, Secretary of State, and Treasurer may include persons holding office as their deputies or assistants.

In making appointments each constitutional officer shall give consideration to the places of residence and employment of his appointees and shall appoint from different parts of the State so that for each office for which appointments are made there shall be the greatest probability of survival in the event of a disaster of some or all of the appointees.

The names of the persons designated pursuant to this section shall be submitted to, and be subject to confirmation by, the Senate as soon as possible after such designation is made.

Each person appointed as provided in this section shall take the oath of office and shall deliver to the Secretary of State within 30 days after his appointment a written declaration under oath that he accepts the appointment and that he will faithfully perform the obligations imposed upon him thereby.

(Added by Stats. 1959, Ch. 2061.)



12702

If any constitutional officer who has appointed successors as provided in this chapter becomes unavailable because of a disaster, the powers and duties of his office shall devolve upon one of his appointees in the order which he specified in making the appointments and such person shall declare that he is undertaking the duties of the office and take and subscribe the oath therefor; provided, however, that any appointee so designated may declare that he is undertaking the office and take the prescribed oath if no person prior in such order of succession enters upon the office within seven days after the incumbent thereof becomes unavailable.

(Added by Stats. 1959, Ch. 2061.)



12703

The Attorney General, Secretary of State, Treasurer and Controller shall, in addition to the appointments required to be made by Section 12701, designate the order in which persons holding office as their deputies or assistants, and not appointed under Section 12701, shall serve as their respective successors in the event that such officer and the successors appointed by him under Section 12701 are unavailable as a result of disaster. If any such officer and the successors appointed by him under Section 12701 are unavailable as a result of disaster, the powers and duties of his office shall devolve upon one of such deputies or assistants in the order designated and such person shall declare that he is undertaking the duties of the office and take and subscribe the oath therefor; provided, however, that any such deputy or assistant may declare that he is undertaking the office and take the prescribed oath if none prior in order of succession enters upon the office within seven days after the incumbent thereof becomes unavailable.

(Added by Stats. 1959, Ch. 2061.)



12704

Any such person shall, while holding the office, be known as Acting Lieutanant Governor, Acting Attorney General, Acting Secretary of State, Acting Treasurer, and Acting Controller, as the case may be, and shall perform the duties of the office and receive the salary and perquisites thereof while so serving, but shall not be deemed to hold that office within the meaning of Section 21 of Article IV of the Constitution relating to succession to the governorship. Each such acting constitutional officer shall continue to serve as such until the disabled officer resumes his office, or a person prior in the order of succession declares that he is undertaking the office and takes the oath therefor, or until the office is filled at the next election that is held for that office and a person is elected and qualifies for the particular constitutional office.

(Amended by Stats. 1968, Ch. 312.)






CHAPTER 7.5 - Grants of Indian Gaming Revenue to Local Government Agencies

12710

This chapter establishes the method of calculating the distribution of appropriations from the Indian Gaming Special Distribution Fund for grants to local government agencies impacted by tribal gaming.

(Added by Stats. 2003, Ch. 858, Sec. 3. Effective January 1, 2004. Repealed as of January 1, 2021, pursuant to Section 12718.)



12711

(a) It is the intent of the Legislature to establish a fair and proportionate system to award grants from the Indian Gaming Special Distribution Fund for the support of local government agencies impacted by tribal gaming. It is also the intent of the Legislature that priority for funding shall be given to local government agencies impacted by the tribal casinos that contribute to the Indian Gaming Special Distribution Fund.

(b) It is the intent of the Legislature that in the event that any compact between any tribe and the state takes effect on or after the effective date of this chapter, or that any compact between any tribe and the state that took effect on or before May 16, 2000, is renegotiated and reexecuted at any time after its initial effective date, money provided to the state by a tribe pursuant to the terms of these compacts shall be applied on a pro rata basis to the state costs for the regulation of gaming and for problem gambling prevention programs in the Office of Problem and Pathological Gambling within the State Department of Public Health.

(c) It is the intent of the Legislature that if any compact between any tribe and the state takes effect on or after the effective date of this chapter, or if any compact between any tribe and the state that took effect on or before May 16, 2000, is renegotiated and reexecuted at any time after its initial effective date, any revenue sharing provisions of that compact that requires distributions to nongaming or noncompact tribes shall result in a decrease in the amount that the Legislature appropriates pursuant to this chapter.

(Amended by Stats. 2013, Ch. 22, Sec. 8. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22. Repealed as of January 1, 2021, pursuant to Section 12718.)



12712

As used in this chapter:

(a) “County Tribal Casino Account” means an account consisting of all moneys paid by tribes of that county into the Indian Gaming Special Distribution Fund after deduction of the amounts appropriated pursuant to the priorities specified in Section 12012.85.

(b) “Individual Tribal Casino Accounts” means an account for each individual tribe that has paid money into the Indian Gaming Special Distribution Fund. The individual tribal casino account shall be funded in proportion to the amount that the individual tribe has paid into the Indian Gaming Special Distribution Fund.

(c) “Local government jurisdiction” or “local jurisdiction” means any city, county, or special district.

(d) “Special district” means any agency of the state that performs governmental or proprietary functions within limited boundaries. “Special district” includes a county service area, a maintenance district or area, an improvement district or improvement zone, or any other zone, district, or area that meets the requirements of this subdivision. “Special district” does not include a city, county, school district, or community college district.

(Amended by Stats. 2008, Ch. 754, Sec. 1. Effective September 30, 2008. Repealed as of January 1, 2021, pursuant to Section 12718.)



12713

(a) The Department of Finance, in consultation with the California Gambling Control Commission, shall calculate and provide a recommendation regarding the total revenue in the Indian Gaming Special Distribution Fund that will be available for the current budget year for local government agencies impacted by tribal gaming. The department, in making its recommendation, shall consider anticipated revenue from any additional tribal gaming operations.

(b) The following information shall be included with the recommendation described in subdivision (a):

(1) The total amount of payments projected to be received into the Indian Gaming Special Distribution Fund during the current budget year in accordance with tribal-gaming compacts ratified pursuant to Section 12012.25.

(2) The total amount of payments received into the Indian Gaming Special Distribution Fund during the previous budget year in accordance with tribal-gaming compacts ratified pursuant to Section 12012.25.

(3) The total number of tribes that make payments into the Indian Gaming Special Distribution Fund in accordance with tribal-gaming compacts ratified pursuant to Section 12012.25.

(4) The name of each tribe that makes payments into the Indian Gaming Special Distribution Fund in accordance with tribal-gaming compacts ratified pursuant to Section 12012.25.

(5) The amount of appropriations made each budget year in the previous 10 years from the Indian Gaming Special Distribution Fund for local government agencies impacted by tribal gaming pursuant to Section 12012.85.

(c) The department shall include the information required by this section in the May budget revision.

(Amended by Stats. 2013, Ch. 746, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 12718.)



12714

(a) A County Tribal Casino Account is hereby created in the treasury for each county that contains a tribal casino.

(b) The amount to be deposited into each eligible county’s County Tribal Casino Account shall be calculated in the following way:

(1) (A) For counties that do not have gaming devices subject to an obligation to make contributions to the Indian Gaming Special Distribution Fund, the total amount to be appropriated by the Legislature for grants to local government agencies impacted by tribal gaming shall be multiplied by 5 percent.

(B) The amount determined pursuant to subparagraph (A) shall be divided by the aggregate number of gaming devices located in those counties that do not have gaming devices subject to an obligation to make contributions to the Indian Gaming Special Distribution Fund.

(C) The amount determined pursuant to subparagraph (B) shall be multiplied by the number of gaming devices located in each county for which an appropriation is being calculated that are not subject to an obligation to make contributions to the Indian Gaming Special Distribution Fund.

(D) The amount determined pursuant to subparagraph (C) shall be deposited into the County Tribal Casino Account for the county for which the appropriation was calculated.

(2) (A) For counties that have gaming devices subject to an obligation to make contributions to the Indian Gaming Special Distribution Fund, the total amount to be appropriated by the Legislature for grants to local government agencies impacted by tribal gaming shall be multiplied by 95 percent.

(B) The amount determined pursuant to subparagraph (A) shall be divided by the aggregate number of gaming devices located in those counties that have gaming devices subject to an obligation to make contributions to the Indian Gaming Special Distribution Fund.

(C) The amount determined pursuant to subparagraph (B) shall be multiplied by the number of gaming devices located in each county for which an appropriation is being calculated that are subject to an obligation to make contributions to the Indian Gaming Special Distribution Fund.

(D) The amount determined pursuant to subparagraph (C) shall be deposited into the County Tribal Casino Account for the county for which the appropriation was calculated.

(Added by Stats. 2003, Ch. 858, Sec. 3. Effective January 1, 2004. Repealed as of January 1, 2021, pursuant to Section 12718.)



12715

(a) The Controller, acting in consultation with the California Gambling Control Commission, shall divide the County Tribal Casino Account for each county that has gaming devices that are subject to an obligation to make contributions to the Indian Gaming Special Distribution Fund into a separate account for each tribe that operates a casino within the county. These accounts shall be known as Individual Tribal Casino Accounts, and funds may be released from these accounts to make grants selected by an Indian Gaming Local Community Benefit Committee pursuant to the method established by this section to local jurisdictions impacted by tribal casinos. Each Individual Tribal Casino Account shall be funded in proportion to the amount that each individual tribe paid in the prior fiscal year to the Indian Gaming Special Distribution Fund.

(b) (1) There is hereby created in each county in which Indian gaming is conducted an Indian Gaming Local Community Benefit Committee. The selection of all grants from each Individual Tribal Casino Account or County Tribal Casino Account shall be made by each county’s Indian Gaming Local Community Benefit Committee. In selecting grants, the Indian Gaming Local Community Benefit Committee shall follow the priorities established in subdivision (g) and the requirements specified in subdivision (h). This committee has the following additional responsibilities:

(A) Establishing all application policies and procedures for grants from the Individual Tribal Casino Account or County Tribal Casino Account. Each grant application shall clearly show how the grant will mitigate the impact of the casino on the grant applicant.

(B) Assessing the eligibility of applications for grants from local jurisdictions impacted by tribal gaming operations.

(C) Determining the appropriate amount for reimbursement from the aggregate county tribal account of the demonstrated costs incurred by the county for administering the grant programs. The reimbursement for county administrative costs may not exceed 2 percent of the aggregate county tribal account in any given fiscal year.

(2) Except as provided in Section 12715.5, the Indian Gaming Local Community Benefit Committee shall be composed of seven representatives, consisting of the following:

(A) Two representatives from the county, selected by the county board of supervisors.

(B) Three elected representatives from cities located within four miles of a tribal casino in the county, selected by the county board of supervisors. In the event that there are no cities located within four miles of a tribal casino in the county, other local representatives may be selected upon mutual agreement by the county board of supervisors and a majority of the tribes paying into the Indian Gaming Special Distribution Fund in the county. When there are no cities within four miles of a tribal casino in the county, and when the Indian Gaming Local Community Benefit Committee acts on behalf of a county where no tribes pay into the Indian Gaming Special Distribution Fund, other local representatives may be selected upon mutual agreement by the county board of supervisors and a majority of the tribes operating casinos in the county. However, if only one city is within four miles of a tribal casino and that same casino is located entirely within the unincorporated area of that particular county, only one elected representative from that city shall be included on the Indian Gaming Local Community Benefit Committee.

(C) Two representatives selected upon the recommendation of a majority of the tribes paying into the Indian Gaming Special Distribution Fund in each county. When an Indian Gaming Local Community Benefit Committee acts on behalf of a county where no tribes pay into the Indian Gaming Special Distribution Fund, the two representatives may be selected upon the recommendation of the tribes operating casinos in the county.

(c) Sixty percent of each Individual Tribal Casino Account shall be available for nexus grants on a yearly basis to cities and counties impacted by tribes that are paying into the Indian Gaming Special Distribution Fund, according to the four-part nexus test described in paragraph (1). Grant awards shall be selected by each county’s Indian Gaming Local Community Benefit Committee and shall be administered by the county. Grants may be awarded on a multiyear basis, and these multiyear grants shall be accounted for in the grant process for each year.

(1) A nexus test based on the geographical proximity of a local government jurisdiction to an individual Indian land upon which a tribal casino is located shall be used by each county’s Indian Gaming Local Community Benefit Committee to determine the relative priority for grants, using the following criteria:

(A) Whether the local government jurisdiction borders the Indian lands on all sides.

(B) Whether the local government jurisdiction partially borders Indian lands.

(C) Whether the local government jurisdiction maintains a highway, road, or other thoroughfare that is the predominant access route to a casino that is located within four miles.

(D) Whether all or a portion of the local government jurisdiction is located within four miles of a casino.

(2) Fifty percent of the amount specified in subdivision (c) shall be awarded in equal proportions to local government jurisdictions that meet all four of the nexus test criteria in paragraph (1). If no eligible local government jurisdiction satisfies this requirement, the amount specified in this paragraph shall be made available for nexus grants in equal proportions to local government jurisdictions meeting the requirements of paragraph (3) or (4).

(3) Thirty percent of the amount specified in subdivision (c) shall be awarded in equal proportions to local government jurisdictions that meet three of the nexus test criteria in paragraph (1). If no eligible local government jurisdiction satisfies this requirement, the amount specified in this paragraph shall be made available for nexus grants in equal proportions to local government jurisdictions meeting the requirements of paragraph (2) or (4).

(4) Twenty percent of the amount specified in subdivision (c) shall be awarded in equal proportions to local government jurisdictions that meet two of the nexus test criteria in paragraph (1). If no eligible local government jurisdiction satisfies this requirement, the amount specified in this paragraph shall be made available for nexus grants in equal proportions to local government jurisdictions meeting the requirements of paragraph (2) or (3).

(d) Twenty percent of each Individual Tribal Casino Account shall be available for discretionary grants to local jurisdictions impacted by tribes that are paying into the Indian Gaming Special Distribution Fund. These discretionary grants shall be made available to all local jurisdictions in the county irrespective of any nexus to impacts from any particular tribal casino, as described in paragraph (1) of subdivision (c). Grant awards shall be selected by each county’s Indian Gaming Local Community Benefit Committee and shall be administered by the county. Grants may be awarded on a multiyear basis, and these multiyear grants shall be accounted for in the grant process for each year.

(e) (1) Twenty percent of each Individual Tribal Casino Account shall be available for discretionary grants to local jurisdictions impacted by tribes that are not paying into the Indian Gaming Special Distribution Fund. These grants shall be made available to local jurisdictions in the county irrespective of any nexus to impacts from any particular tribal casino, as described in paragraph (1) of subdivision (c), and irrespective of whether the impacts presented are from a tribal casino that is not paying into the Indian Gaming Special Distribution Fund. Grant awards shall be selected by each county’s Indian Gaming Local Community Benefit Committee and shall be administered by the county. Grants may be awarded on a multiyear basis, and these multiyear grants shall be accounted for in the grant process for each year.

(A) Grants awarded pursuant to this subdivision are limited to addressing service-oriented impacts and providing assistance with one-time large capital projects related to Indian gaming impacts.

(B) Grants shall be subject to the sole sponsorship of the tribe that pays into the Indian Gaming Special Distribution Fund and the recommendations of the Indian Gaming Local Community Benefit Committee for that county.

(2) If an eligible county does not have a tribal casino operated by a tribe that does not pay into the Indian Gaming Special Distribution Fund, the moneys available for discretionary grants under this subdivision shall be available for distribution pursuant to subdivision (d).

(f) (1) For each county that does not have gaming devices subject to an obligation to make payments to the Indian Gaming Special Distribution Fund, funds may be released from the county’s County Tribal Casino Account to make grants selected by the county’s Indian Gaming Local Community Benefit Committee pursuant to the method established by this section to local jurisdictions impacted by tribal casinos. These grants shall be made available to local jurisdictions in the county irrespective of any nexus to any particular tribal casino. These grants shall follow the priorities specified in subdivision (g) and the requirements specified in subdivision (h).

(2) Funds not allocated from a county tribal casino account by the end of each fiscal year shall revert back to the Indian Gaming Special Distribution Fund. Moneys allocated for the 2003–04 fiscal year shall be eligible for expenditure through December 31, 2004.

(g) The following uses shall be the priorities for the receipt of grant moneys from Individual Tribal Casino Accounts: law enforcement, fire services, emergency medical services, environmental impacts, water supplies, waste disposal, behavioral, health, planning and adjacent land uses, public health, roads, recreation and youth programs, and child care programs.

(h) In selecting grants pursuant to subdivision (b), an Indian Gaming Local Community Benefit Committee shall select only grant applications that mitigate impacts from casinos on local jurisdictions. If a local jurisdiction uses a grant selected pursuant to subdivision (b) for any unrelated purpose, the grant shall terminate immediately and any moneys not yet spent shall revert to the Indian Gaming Special Distribution Fund. If a local jurisdiction approves an expenditure that mitigates an impact from a casino on a local jurisdiction and that also provides other benefits to the local jurisdiction, the grant selected pursuant to subdivision (b) shall be used to finance only the proportionate share of the expenditure that mitigates the impact from the casino.

(i) All grants from Individual Tribal Casino Accounts shall be made only upon the affirmative sponsorship of the tribe paying into the Indian Gaming Special Distribution Fund from whose Individual Tribal Casino Account the grant moneys are available for distribution. Tribal sponsorship shall confirm that the grant application has a reasonable relationship to a casino impact and satisfies at least one of the priorities listed in subdivision (g). A grant may not be made for any purpose that would support or fund, directly or indirectly, any effort related to the opposition or challenge to Indian gaming in the state, and, to the extent any awarded grant is utilized for any prohibited purpose by any local government, upon notice given to the county by any tribe from whose Individual Tribal Casino Account the awarded grant went toward that prohibited use, the grant shall terminate immediately and any moneys not yet used shall again be made available for qualified nexus grants.

(j) A local government jurisdiction that is a recipient of a grant from an Individual Tribal Casino Account or a County Tribal Casino Account shall provide notice to the public, either through a slogan, signage, or other mechanism, stating that the local government project has received funding from the Indian Gaming Special Distribution Fund and further identifying the particular Individual Tribal Casino Account from which the grant derives.

(k) (1) Each county’s Indian Gaming Local Community Benefit Committee shall submit to the Controller a list of approved projects for funding from Individual Tribal Casino Accounts. Upon receipt of this list, the Controller shall release the funds directly to the local government entities for which a grant has been approved by the committee.

(2) Funds not allocated from an Individual Tribal Casino Account by the end of each fiscal year shall revert back to the Indian Gaming Special Distribution Fund. Moneys allocated for the 2003–04 fiscal year shall be eligible for expenditure through December 31, 2004. Moneys allocated for the 2008–09 fiscal year shall be eligible for expenditure through December 31, 2009.

(l) Notwithstanding any other law, a local government jurisdiction that receives a grant from an Individual Tribal Casino Account shall deposit all funds received in an interest-bearing account and use the interest from those funds only for the purpose of mitigating an impact from a casino. If any portion of the funds in the account is used for any other purpose, the remaining portion shall revert to the Indian Gaming Special Distribution Fund. As a condition of receiving further funds under this section, a local government jurisdiction, upon request of the county, shall demonstrate to the county that all expenditures made from the account have been in compliance with the requirements of this section.

(Amended by Stats. 2012, Ch. 704, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2021, pursuant to Section 12718.)



12715.5

In San Diego County, the Indian Gaming Local Community Benefit Committee shall be comprised of seven representatives, consisting of the following:

(a) Two representatives from the county, selected by the county board of supervisors.

(b) One elected representative from the city located within four miles of a tribal casino in the county, selected by the county board of supervisors.

(c) Three representatives selected upon the recommendation of a majority of the tribes paying into the Indian Gaming Special Distribution Fund in the county.

(d) The sheriff of San Diego County.

(Added by Stats. 2004, Ch. 870, Sec. 2. Effective January 1, 2005. Repealed as of January 1, 2021, pursuant to Section 12718.)



12716

(a) Each county that administers grants from the Indian Gaming Special Distribution Fund shall provide an annual report to the Chairperson of the Joint Legislative Budget Committee, the chairpersons of the Senate and Assembly committees on governmental organization, and the California Gambling Control Commission by October 1 of each year detailing the specific projects funded by all grants in the county’s jurisdiction in the previous fiscal year, including amounts expended in that fiscal year, but funded from appropriations in prior fiscal years. The report shall provide detailed information on the following:

(1) The amount of grant funds received by the county.

(2) A description of each project that is funded.

(3) A description of how each project mitigates the impact of tribal gaming.

(4) The total expenditures for each project.

(5) All administrative costs related to each project, excluding the county’s administrative fee.

(6) The funds remaining at the end of the fiscal year for each project.

(7) An explanation regarding how any remaining funds will be spent for each project, including the estimated time for expenditure.

(8) A description of whether each project is funded once or on a continuing basis.

(b) A county that does not provide an annual report pursuant to subdivision (a) shall not be eligible for funding from the Indian Gaming Special Distribution Fund for the following year.

(c) This section shall become operative on January 1, 2012.

(Repealed (in Sec. 6) and added by Stats. 2011, Ch. 11, Sec. 7. Effective March 24, 2011. Section operative January 1, 2012. Repealed as of January 1, 2021, pursuant to Section 12718.)



12717

The State Auditor shall conduct an audit every three years regarding the allocation and use of moneys from the Indian Gaming Special Distribution Fund by the recipient of the grant moneys. The State Auditor shall report its findings to the Legislature and to all other appropriate entities.

(Added by Stats. 2003, Ch. 858, Sec. 3. Effective January 1, 2004. Repealed as of January 1, 2021, pursuant to Section 12718.)



12718

This chapter shall remain in effect only until January 1, 2021, and as of that date is repealed, unless a later enacted statute that is enacted before January 1, 2021, deletes or extends that date.

(Amended by Stats. 2009, Ch. 181, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2021, by its own provisions. Note: Repeal affects Chapter 7.5, commencing with Section 12710.)






CHAPTER 9 - Community Services Block Grant Program

ARTICLE 1 - General Provisions

12725

This chapter may be cited as the California Community Services Block Grant Program.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 4, Sec. 3. Effective October 18, 1983. Repealed conditionally as prescribed by Section 12790.)



12726

(a) The purpose of this chapter is to provide authorization for the Governor of the State of California to assume responsibility for the Community Services Block Grant (Subtitle B, Title VI, Public Law 97-35, as amended), and to further provide for the state to implement this block grant in conformity with the principles, purposes, and policies of the California Community Services Block Grant Program set forth herein.

(b) The Legislature intends that the California Community Services Block Grant Program shall be governed by the principle of community self-help, thereby promoting new economic opportunities for Californians living in poverty through well planned, broadly based and locally controlled programs of community action.

(Amended by Stats. 1987, Ch. 1436, Sec. 1. Repealed conditionally as prescribed by Section 12790.)



12727

All activities of the California Community Services Block Grant Program eligible entities shall have the following basic and specific purposes:

(a) The basic purpose of this chapter is to stimulate an effective concentration of all available local, state, private, and federal resources upon the goal of enabling low-income families, and low-income individuals of all ages, in rural and urban areas to attain the skills, knowledge, and motivations and to secure the opportunities needed for them to become fully self-sufficient.

(b) The specific purposes of this chapter are to promote, as methods of achieving an effective concentration of resources on the goal of individual and family self-sufficiency, the following:

(1) The strengthening of community capabilities for planning and coordinating federal, state, private, and other assistance related to the elimination of poverty, so that this assistance, through the efforts of local officials, organizations, and interested and affected citizens, can be made more responsive to local needs and conditions.

(2) The coherent organization of a range of services related to the needs of the poor, so that these services may be made more effective and efficient in helping families and individuals to overcome poverty-related problems in a way that takes into account, and supports, their progress in overcoming identified causes of poverty.

(3) The implementation, subject to adequate evaluation, of new types of services and innovative approaches toward eliminating causes of poverty, so as to develop increasingly effective methods of employing available resources.

(4) Maximum feasible participation of members of the groups and residents of the low-income areas to be served by programs and projects in the development and implementation of those programs and projects, in order to assure that all programs and projects are meaningful to, and widely utilized by, their intended beneficiaries.

(5) The broadening of the resource base directed towards the elimination of poverty, so as to secure, in addition to the services and assistance of public officials, private religious, charitable, and neighborhood organizations, and individual citizens, a more active role for business, labor, and professional groups able to provide employment opportunities or otherwise influence the quantity and quality of services of concern to the poor.

(c) It is the finding of the Legislature that these state purposes and the intent of the federal Community Services Block Grant will best be served by enacting the program policies and requirements contained in this chapter.

(Amended by Stats. 2007, Ch. 46, Sec. 4. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12728

Notwithstanding any other provision of law, the provisions of this chapter shall supersede and prevail over any provisions of law relating to or in any way dealing with the subject matter of this chapter or federal economic opportunity programs which were repealed by federal Public Law 97-35, as amended.

(Amended by Stats. 1987, Ch. 1436, Sec. 1.2. Repealed conditionally as prescribed by Section 12790.)



12729

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 4, Sec. 3. Effective October 18, 1983. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 2 - Definitions

12730

For the purposes of this chapter, the following definitions apply:

(a) “Community Services Block Grant” refers to the federal funds and program established by the federal Community Services Block Grant Program in the Omnibus Budget Reconciliation Act of 1981, as contained in Public Law 97-35, as that law has been amended from time to time and as currently codified as Section 9901 et seq. of Title 42 of the United States Code.

(b) “Contract” means the written document incorporating the terms and conditions under which the department agrees to provide financial assistance to an eligible entity. Upon its cosigning by authorized agents of the department and the eligible entity, and subsequent approval by the Department of General Services pursuant to Section 10295 of the Public Contract Code, a contract shall be deemed to be valid and enforceable.

(c) “Director” means the Director of Community Services and Development.

(d) “Delegate agency” or “subcontractor” means a private nonprofit organization or public agency that operates one or more projects funded under this chapter pursuant to a contractual agreement with an eligible entity.

(e) “Department” means the Department of Community Services and Development established pursuant to Article 8 (commencing with Section 12085) of Chapter 1.

(f) “Designation” means the formal selection of a proposed community action agency by the director, as provided in Section 12750.1.

(g) “Eligible entity” means an agency or organization, as defined in Section 9902 of Title 42 of the United States Code, as amended, and may include a private nonprofit organization or public agency that operates one or more projects funded under this chapter pursuant to a contract with the department.

(h) “Eligible beneficiaries” means all of the following:

(1) All individuals living in households with incomes not to exceed the official poverty line according to the poverty guidelines updated periodically in the Federal Register by the United States Department of Health and Human Services, as defined in Section 9902 of Title 42 of the United States Code, as amended.

(2) All individuals eligible to receive Temporary Assistance for Needy Families under the state’s plan approved under Public Law 104-193, the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, and (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code) or assistance under Part A of Title IV of the Social Security Act (42 U.S.C. Sec. 601 et seq.).

(3) Residents of a target area or members of a target group having a measurably high incidence of poverty and that is the specific focus of a project financed under this chapter.

(i) “Financial assistance” means money provided by the department to an eligible entity, pursuant to an approved contract, in order to enable the eligible entity to accomplish its planned and approved work program.

(j) “Political subdivision” shall generally be deemed to mean county government, with the following exceptions:

(1) In any county that, prior to October 1, 1981, had more than one designated community action agency, each unit of local government that contained a designated community action agency shall continue to operate as a “political subdivision” under this chapter.

(2) Any county having fewer than 50,000 population according to the most recent census available may be deemed by the department to be part of a larger “political subdivision” comprising two or more counties if the department determines that to do so would best serve the purposes of this chapter, and may participate in the designation process for a multicounty community action agency.

(k) “Secretary” means the Secretary of the United States Department of Health and Human Services.

(l) “Standards of effectiveness” are the general standards, derived from the purposes of this chapter and the assurances and certifications made by the state to the secretary in the state plan, as further stated in subdivision (g) of Section 12745, and as they may be more specifically defined in regulation, toward which all programs and projects funded under this chapter shall be directed and against which they will be assessed.

(m) “State plan” means the plan required to be submitted to the secretary to secure California’s allotment of Community Services Block Grant funds, which shall be prepared and reviewed pursuant to the requirements of this chapter.

(n) “Uncapped area” means any county or portion of a county for which no community action agency has been designated and recognized.

(Amended by Stats. 2007, Ch. 46, Sec. 5. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 3 - State Application and Assurances

12735

(a) The Governor shall submit an application containing the assurances and certification required under Section 12736 to the secretary in any form the secretary may require pursuant to Section 9908 of Title 42 of the United States Code, as amended.

(b) Since under the terms of Section 9901 et seq. of Title 42 of the United States Code, as amended, the secretary may not prescribe the manner in which states shall comply with the provisions set forth in subdivision (a), it is the intent of the Legislature that California’s manner of compliance shall be controlled in the first instance by this chapter, and further by the state plan and any regulations that may be promulgated by the department, pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Division 2 of Title 3.

(c) The state administering agency for the California Community Services Block Grant Program shall be the Department of Community Services and Development.

(Amended by Stats. 2007, Ch. 46, Sec. 6. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12736

For the purposes of Section 12735, the application shall contain assurance and certification that the state shall comply with all of the items listed below. The application shall include information as to how each assurance will be carried out.

(a) Conduct legislative hearings on the proposed use and distribution of Community Services Block Grant funds prior to the submission of each application.

(b) Use Community Services Block Grant funds as provided in Section 12745.

(c) Use not less than 90 percent of the Community Services Block Grant funds allotted to the state to make grants to eligible entities that meet the provisions of Section 9901 et seq. of Title 42 of the United States Code, as amended.

(d) Expend not more than 5 percent of the state’s allotment for administrative costs at the state level.

(e) Assure that any community action agency or migrant and seasonal farmworker organization that received financial assistance in the previous fiscal year under this chapter shall not have its present or future financial assistance terminated pursuant to this chapter unless, after notice and opportunity for hearing on the record, the department determines that cause existed for the termination, subject to review by the secretary, as provided in Sections 9908 and 9915 of Title 42 of the United States Code, as amended.

(f) Give special consideration, as defined in Section 9909(b) of Title 42 of the United States Code, in the designation of local community action agencies to any community action agency that was receiving funds under any federal antipoverty program on the date of the enactment of federal Public Law 97-35, except that the state shall, before giving special consideration, determine that the agency involved meets program and fiscal requirements established by the state. If there is no such agency because of any change in the assistance furnished to programs for economically disadvantaged persons, the state shall give special consideration in the designation of community action agencies to any successor agency that is operated in substantially the same manner as the predecessor agency that did receive funds in the fiscal year preceding the fiscal year for which the determination is made.

(g) Decline to avail itself of permission to transfer Community Services Block Grant funds, not to exceed 5 percent of the state’s allotment, to other specified programs.

(h) Prohibit any political activities in accordance with Section 9918 of Title 42 of the United States Code, as amended.

(i) Prohibit any activities to provide voters and prospective voters with transportation to the polls or provide similar assistance in connection with an election or any voter registration activity.

(j) Prohibit the use of funds in accordance with Section 9920(c) of Title 42 of the United States Code, as amended, and as further defined in Part 87 of Title 45 of the Code of Federal Regulations, as amended.

(k) Provide for coordination between antipoverty programs in each community, where appropriate, with emergency energy crisis intervention programs under Title XXVI of federal Public Law 97-35, as amended, (relating to low-income home energy assistance) conducted in that community.

(l) Provide that fiscal control and fund accounting procedures will be established as may be necessary to assure the proper disbursal of and accounting for federal funds paid to the state under this chapter, including procedures for monitoring the assistance provided under this chapter, and provide that at least every year the state shall prepare, in accordance with Public Law 98-502 (Single Audit Act of 1984), as amended, an audit of expenditures under this chapter of amounts received under the Community Services Block Grant and amounts transferred to carry out the purposes of the Community Services Block Grant.

(m) Permit and cooperate with federal investigations undertaken in accordance with Public Law 97-35, as amended.

(Amended by Stats. 2007, Ch. 46, Sec. 7. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12738

In addition to the general powers vested in the Department of Community Services and Development by Section 12087, the department may promulgate regulations, make grants, and enter into contracts as necessary and appropriate to carry out its responsibilities under this chapter.

(Amended by Stats. 2007, Ch. 46, Sec. 8. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 4 - State Plan and Legislative Hearings

12740

The department shall prepare a state plan for the California Community Services Block Grant Program, as required by the secretary, which shall include all of the following:

(a) A statement of goals and objectives.

(b) Information on the types of activities to be supported, geographic areas to be served, and categories or characteristics of individuals to be served.

(c) The criteria and method established for the distribution of funds, including details on how the distribution of funds will be targeted on the basis of need.

(d) A description of how the state plan for the previous program period has met the goals, objectives and needs identified in the prior state plan through the use of funds in that program period.

(e) A description of the process by which the state plan has been developed, distributed and reviewed by both the general public, groups and individuals with an interest in the state’s Community Services Block Grant Program, and the Legislature.

(f) An explanation of how critical comment was received, reviewed, and either incorporated or rejected by the department prior to final submission of the state plan.

(g) The department’s most current information regarding the projected federal Community Services Block Grant allocation to the state.

(h) A report of current and planned expenditures of discretionary funds.

(Amended by Stats. 2007, Ch. 46, Sec. 9. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12741

The state’s planning process shall include the following:

(a) The state plan shall identify eligible activities and the eligible entities that will conduct those activities in order to meet the general goals of the California Community Services Block Grant Program and the specific goals of the program. The plan shall, particularly with respect to subdivision (d) of Section 12740, reflect the aggregate of community action plans in order to fairly represent the most essential characteristic of the California Community Services Block Grant Program, which is its adherence to the principle of community self-help.

(b) The appropriate policy committee of the Assembly or the Senate, or both, shall conduct one or more public hearings on the proposed use and distribution of funds provided under the California Community Services Block Grant Program. Prior to the hearing, the department shall forward to the policy committees a list of the activities it has identified as statewide priorities pursuant to subdivision (e) of Section 12745, in order to notify the Legislature and the public of the issues to be addressed by the department at each hearing. The chairs of the policy committees may request additional issues to be reported on by the department. The hearings shall be conducted in such a manner as to satisfy the legislative hearing requirement of federal Public Law 97-35, as amended, and to give the Legislature an opportunity to certify that the state plan conforms to the requirements of this chapter. At the discretion of the respective chairs, the policy committees may hold a single or joint hearing, or both, to satisfy the requirements of this section.

(c) The department shall make adjustments to the state plan as a result of public comments presented at the legislative hearing as well as written comments that are submitted to the department. The department shall identify all testimony presented by the poor, and shall state whether the concerns expressed by the testimony have been included in the plan. If any of those concerns have not been included in the plan, the department shall specify in the plan the reasons for the rejection of those concerns. Concerns shall only be rejected if there is good cause for the rejection.

(d) The committees conducting the hearings pursuant to subdivision (b) shall determine whether the concerns of the poor have been included in the state plan, as adjusted, or rejected for good cause. Before the final state plan is submitted to the secretary, the chairs of the committees conducting hearings shall certify that the state plan conforms with the requirements of this chapter.

(e) Upon receiving the certification required in subdivision (d), the department shall submit the final state plan, as required by Section 9908 of Title 42 of the United States Code, as amended, to the secretary, and shall provide a copy to all eligible entities and state legislators no more than one week thereafter.

(Amended by Stats. 2007, Ch. 46, Sec. 10. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12742

The current state plan may be amended by the department at any time during the program year, provided that any proposed amendments, together with the reasons therefor, are distributed to all eligible entities and state legislators for a 30-day comment period commencing at least 45 days prior to their planned date of submission to the secretary.

(Amended by Stats. 2007, Ch. 46, Sec. 11. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 5 - Eligible Activities

12745

(a) Eligible activities for which financial assistance may be obtained pursuant to this chapter shall be designed to have a measurable and potentially major impact on causes of poverty in the community or those areas of the community where poverty is a particularly acute problem. These activities shall be designed to assist low-income participants to do all the following:

(1) Secure and retain meaningful employment.

(2) Attain an adequate education.

(3) Make better use of available income.

(4) Obtain and maintain adequate housing and suitable living environment.

(5) Obtain emergency assistance through loans or grants to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing and employment-related assistance.

(6) Remove obstacles and solve problems that block the achievement of self-sufficiency.

(7) Achieve greater participation in the affairs of the community.

(8) Address the needs of youth in low-income communities.

(9) Make more effective use of other programs related to the purposes of this chapter.

(b) Additionally, activities shall be designed to do all of the following:

(1) Provide on an emergency basis for the provision of the supplies and services, nutritious foodstuffs, and related services, as may be necessary to counteract conditions of starvation and malnutrition among the poor.

(2) Coordinate and establish linkages between governmental and other social services programs to assure the effective delivery of those services to low-income individuals.

(3) Encourage the use of entities in the private sector of the community in efforts to ameliorate poverty in the community.

(c) Each eligible entity shall, through the local planning process, select and propose for funding the programs or projects that, in its judgment, will produce the maximum impact on its community.

(d) Entities eligible for funding under Article 9 (commencing with Section 12775) are limited purpose agencies that need not respond to the broad range of eligible activities but may provide specialized training, technical assistance and support services to enhance the effectiveness of community action programs, migrant and seasonal farmworker programs, and American Indian programs.

(e) The department may prescribe statewide priorities among eligible activities or strategies that shall be considered and addressed in the local planning process and described in the community action plan submitted to the state. Each eligible entity shall be authorized to set its own program priorities in conformance to its own determination of local needs.

(f) If no other entity in the community provides those services, eligible entities under Article 6 (commencing with Section 12750), Article 7 (commencing with Section 12765), or Article 8 (commencing with Section 12770) shall provide a minimum level of services to help the poor receive the benefits for which they are eligible under health, food, income, and housing assistance programs designed to meet the basic survival needs of the poor. These services shall include, but shall not be limited to, all of the following:

(1) A service to help the poor complete the various required application forms, and, when necessary and possible, to help them gather verification of the contents of completed applications.

(2) A service to explain program requirements and client responsibilities in programs serving the poor.

(3) A service to provide transportation, when necessary and possible.

(4) A service that does all things necessary to make the programs accessible to the poor, so that they may become self-sufficient.

(g) Standards of effectiveness to be addressed and attained in setting goals and assessing accomplishments are:

(1) Strengthened community capabilities for planning and coordinating so as to insure that available assistance related to the elimination of poverty can be more responsive to local needs and conditions.

(2) Better organization of services related to the needs of the poor.

(3) Maximum feasible participation of the poor in the development and implementation of all programs and projects designed to serve the poor.

(4) Broadened resource base of programs directed to the elimination of poverty so as to include all elements of the community able to influence the quality and quantity of services to the poor.

(5) Greater use of new types of services and innovative approaches in attacking causes of poverty, so as to develop increasingly effective methods of employing available resources.

(6) Maximum employment opportunity, including opportunity for further occupational training and career development for residents of the area and members of the groups served.

(7) Those programmatic and fiscal standards set by the department through regulation that are necessary to enable the department to demonstrate the assurances and certifications it makes to the secretary in the state plan.

(h) In administering the California Community Services Block Grant Program, the department shall enforce all the programmatic and fiscal requirements and standards of effectiveness provided by this chapter, except that no eligible entity shall be determined to be out of compliance with programmatic or fiscal requirements established by the department until those requirements and standards are published for review and comment by the eligible entities and until eligible entities are afforded a reasonable opportunity to comply therewith.

(Amended by Stats. 2007, Ch. 46, Sec. 12. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12747

(a) Community action plans shall be developed by eligible entities as required by the secretary and the director using processes that assess poverty-related needs, available resources, and feasible goals and strategies, and that yield program priorities consistent with standards of effectiveness established for this program. Community action plans shall identify eligible activities to be funded in the program service areas and the needs that each activity is designed to meet. Community action plans shall provide for the contingency of reduced federal funding.

(b) All eligible entities shall submit their grant applications, including local plan and report of the public hearing, if required, to the department no later than June 30 of each year.

(c) Each eligible entity not serving a statewide area shall conduct a local public hearing for the purpose of reviewing the local plans of all eligible entities located or operating within a political subdivision served or proposed to be served pursuant to this chapter.

(d) Eligible entities holding hearings pursuant to this article shall identify all testimony presented by the poor, and shall determine whether the concerns expressed by that testimony have been addressed in the plan. If the agency determines that any of these concerns have not been included in the plan, it shall specify in its response to the plan information about those concerns and comment as to their validity.

(Amended by Stats. 2007, Ch. 46, Sec. 13. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 6 - Community Action Programs

12750

(a) A community action agency shall be a public or private nonprofit agency that fulfills all of the following requirements:

(1) Has been designated by the director to operate a community action program.

(2) Has a tripartite board structure meeting the requirements of Section 12751.

(3) Has the power, authority, and capability to plan, conduct, administer, and evaluate a community action program, including the power to enter into contracts with other public and private nonprofit agencies and organizations to assist in fulfilling the purposes of this chapter.

(b) A community action program is a locally planned and operated program comprising a range of services and activities having a measurable and potentially major impact on causes of poverty in the community or those areas of the community where poverty is a particularly acute problem.

(c) Component services and activities of a community action program may be administered directly by the community action agency, or by other agencies pursuant to delegation or subcontractual agreements with the eligible entity. They may be projects eligible for assistance under this chapter, or projects assisted from other public or private sources, and they may be either specially designed to meet local needs, or designed pursuant to the eligibility standards of the state or federal program providing assistance to a particular kind of activity that will help in meeting those needs.

(d) For the purpose of this chapter, a community may be a city, county, multicity or multicounty unit, that provides a suitable organizational base and possesses the commonality of interest needed for a community action program.

(Amended by Stats. 2007, Ch. 46, Sec. 14. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12750.1

(a) No new community action agency may be designated by the director for a political subdivision that is served by an existing community action agency unless any of the following exist:

(1) The political subdivision is informed in writing by the director that the existing community action agency has failed to comply, after having a reasonable opportunity to do so, with the requirements of this chapter, subject to paragraph (5) of subdivision (c) of Section 12781.

(2) The political subdivision is informed by its existing community action agency that because of changes in assistance furnished to programs to economically disadvantaged persons it can no longer operate a satisfactory community action program.

(3) The director is petitioned by significant numbers of eligible beneficiaries to reconsider its existing designation and, based on that reconsideration, determines to designate an alternate community action agency.

(b) In the event that the designation of an existing community action agency is revoked, the director shall designate a new community action agency within a period of 90 days after the effective date of the revocation, subject to Section 12750.2.

(c) New community action agency designations may be made in political subdivisions or combinations of political subdivisions in a county or portion thereof for which no community action agency has been designated provided that the community to be served has a population of at least 50,000, as determined by the Bureau of Census from the most recent available census or survey. The director may waive the general requirement that the community to be served have a population of at least 50,000 in those instances where no practical grouping of contiguous political subdivisions can be made in order to meet that requirement.

(d) A private nonprofit agency that serves a political subdivision or combination of political subdivisions having more than 50,000 population shall be entitled to petition the department for state designation as a community action agency, provided it has a governing board meeting community action agency requirements and has the capability to plan, conduct, administer, and evaluate a community action program.

(Amended by Stats. 2007, Ch. 46, Sec. 15. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12750.2

For purposes of serving any area of the state in which community action programs cease to be provided, the director shall designate an organization in accordance with Section 9909 of Title 42 of the United States Code, as amended, and through a process that shall include all of the following:

(a) Notice of intent to designate.

(b) Request for proposals by any political subdivision or by any other qualified organization that can demonstrate adequate representation of low-income individuals in the development, planning, implementation, and evaluation of the community action program.

(c) Invitation to the political subdivision to participate in the review of the proposals.

(Amended by Stats. 2007, Ch. 46, Sec. 16. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12751

Each community action agency shall have a board of directors conforming to the following requirements:

(a) One-third of the members of the board are elected public officials, currently holding office, or their representatives, except that if the number of elected officials reasonably available and willing to serve is less than one-third of the membership of the board, membership on the board of appointive public officials may be counted in meeting this requirement.

(b) At least one-third of the members are persons chosen in accordance with democratic selection procedures outlined in regulations promulgated by the department to assure that the members represent the poor and reside in the area served.

(c) The remainder of the members are officials or members of business, industry, labor, religious, human services, education, or other major groups and interests in the community.

(Amended by Stats. 2007, Ch. 46, Sec. 17. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12752

The powers of the tripartite governing board of the nonprofit community action agency shall include the power to appoint the executive director, to determine major personnel, fiscal, and program policies, to approve overall program plans and priorities, and to assure compliance with conditions of and approve proposals for financial assistance under this chapter.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 4, Sec. 3. Effective October 18, 1983. Repealed conditionally as prescribed by Section 12790.)



12752.1

(a) If a political subdivision or local government is designated as a community action agency, it shall do all of the following:

(1) Establish a tripartite advisory or administering board to provide input to the political subdivision or local government regarding the activities of the community action agency.

(2) Share with its tripartite board the determination of the community action agency’s program plans and priorities.

(3) Provide for the participation of the tripartite board in the selection of the executive director of the community action agency, unless prohibited by local law, city charter, or civil service procedure.

(b) The political subdivision or local government may, consistent with general and local law, delegate any or all of the following powers to the tripartite board:

(1) To determine its own rules and procedures and to select its own officers and executive committee.

(2) To determine, subject to the ratification of designating officials, the community action agency’s major personnel, organizational, fiscal, and program policies.

(3) To approve, subject to the ratification of designating officials, all program proposals, budgets and subcontractor agreements.

(4) To oversee the extent and the quality of the participation of the poor in the programs of the community action agency.

(Amended by Stats. 2007, Ch. 46, Sec. 18. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12753

(a) Each community action agency shall adopt procedures to provide a continuing and effective mechanism for securing broad community involvement in programs assisted under this act and for ensuring that all groups or elements represented on the tripartite board have a full and fair opportunity to participate in decisions affecting those programs.

(b) Community action agencies shall establish procedures under which community agencies and representative groups of the poor that feel themselves inadequately represented on the tripartite board may petition for adequate representation.

(Amended by Stats. 2007, Ch. 46, Sec. 19. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12754

In exercising its powers and carrying out its overall responsibility for a community action program, a community action agency shall have, subject to the purposes of this chapter, at least the following functions:

(a) Planning systematically for and evaluating the program, including actions to develop information as to the problems and causes of poverty in the community, determine how much and how effectively assistance is being provided to deal with those problems and causes, and establish priorities among projects, activities, and areas as needed for the best and most efficient use of resources.

(b) Encouraging agencies engaged in activities related to the community action program to plan for, secure, and administer assistance available under this chapter or from other sources on a common or cooperative basis; providing planning or technical assistance to those agencies; and generally, in cooperation with community agencies and officials, undertaking actions to improve existing efforts to overcome poverty.

(c) Initiating and sponsoring projects responsive to needs of the poor that are not otherwise being met.

(d) Establishing effective procedures by which the poor and area residents concerned will be enabled to influence the character of programs affecting their interests, providing for their regular participation in the implementation of those programs, and providing technical and other support needed to enable the poor and neighborhood groups to secure on their own behalf available assistance from public and private sources.

(e) Joining with and encouraging business, labor, and other private groups and organizations to undertake, together with public officials and agencies, activities, in support of the community action program that will result in the additional use of private resources and capabilities, with a view to things such as developing new employment opportunities, stimulating investment that will have a measurable impact in reducing poverty among residents of areas of concentrated poverty, and providing methods by which residents of those areas can work with private groups, firms, and institutions in seeking solutions to problems of common concern.

(Amended by Stats. 2007, Ch. 46, Sec. 20. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12756

Every community action agency has a fundamental responsibility to encourage, assist, and strengthen the ability of the poor in the areas served by the community action agency to play major roles in the organization; program planning; goal setting; determination of priorities; decisions concerning budgeting and financial management; key decisions concerning hiring of personnel, selection criteria, personnel policies, and career development programs; and evaluation of programs affecting their lives. The fundamental responsibility of the community action agency includes all of the following:

(a) Seeking and bringing about ways to improve its own effectiveness as a channel through which the poor, local government, and private groups can communicate, plan, and act together in partnership. In that partnership, the poor shall have a strong voice or role, both directly and through representatives whom they have chosen.

(b) Providing the representatives of the poor serving on the tripartite board of the community action agency with the tools and the support, including guidance, training, and staff assistance, that will permit them to participate meaningfully in the affairs of the community action agency, and in all of its programs and subcontractor agencies.

(c) Encouraging the development of effective local organizations established and controlled by residents of poor neighborhoods and areas. Community action agencies are expected to provide training, technical assistance, and staff resources to enable the poor to develop, administer, and participate effectively in local area programs and to enter into the broader community discussion of problems and solutions relating to poverty.

(d) Providing employment for poor persons in all phases of the community action program.

(e) Continually ensuring that subcontractor agencies involve poor persons in the planning, conduct, and evaluation of subcontracted programs.

(f) Working for the acceptance by other public and private agencies and organizations serving the community of effective and growing involvement of the poor in the planning, conduct, and evaluation of all activities that affect them and their inclusion in career jobs in the agencies.

(Amended by Stats. 2007, Ch. 46, Sec. 21. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12757

Where a community action agency places responsibility for major policy determinations with respect to the character, funding, extent, and administration of and budgeting for programs to be carried on in a particular geographic area within the community in a subsidiary board, council, or similar agency, such board, council, or agency shall be broadly representative of the area and shall assure adequate opportunity for membership of elected public officials on such board, council, or agency.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 4, Sec. 3. Effective October 18, 1983. Repealed conditionally as prescribed by Section 12790.)



12758

(a) All Community Services Block Grant funds made available by Congress shall be used by the state, together with any state funds as may from time-to-time be appropriated for this program, and any funds as may be transferred to this program from other federal block grants, in accordance with the annual Budget Act.

(b) No transfer of funds is permitted, under any circumstance, from the California Community Services Block Grant Program to any other block grant or program administered by the state or by the federal government.

(Added by Stats. 2007, Ch. 46, Sec. 22. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12759

(a) For the purposes of this section, the following terms have the following meanings:

(1) “Agency” means a community action agency, limited purpose agency, or other organization that qualifies as an eligible entity pursuant to this chapter and that receives financial assistance from the total program funds, as defined in paragraph (2).

(2) “Total program funds” means the federal Community Services Block Grant funds that remain after the amount reserved pursuant to subdivision (c) is set aside.

(3) “Uncapped program” means a program that serves an uncapped area, as defined in Section 12730.

(b) The director shall allocate federal Community Services Block Grant funds consistent with the following principles:

(1) The historic distinction between minimum and nonminimum funded agencies and other eligible entities shall be minimized and eventually eliminated.

(2) After the target allocation point as set forth in subdivision (c) is achieved, allocation adjustments shall treat all agencies equitably and without regard to minimum funding levels.

(3) If federal Community Services Block Grant funding is reduced or increased, funds shall be allocated so as to avoid abrupt changes in current allocations.

(c) For each fiscal year, the director shall first reserve from the annual federal Community Services Block Grant all amounts that federal or state law allows or requires to be set aside for statewide activities consistent with the purposes of the Community Services Block Grant, including, but not limited to, training, technical assistance, monitoring, coordination, and administration.

(d) (1) The goal of this section is to achieve a target allocation point for each agency. The target allocation for each agency, except uncapped program agencies, shall be either two hundred fifty thousand dollars ($250,000) or the amount the agency received from the 2005 federal Community Services Block Grant award, whichever is greater. The target allocation point for each uncapped program shall be the amount it received from the 2005 federal Community Services Block Grant award. An agency with a target allocation point equal to the amount received from the 2005 federal Community Services Block Grant award shall have its target allocation point further adjusted pursuant to paragraph (6).

(2) The director shall first assign an initial base allocation for each agency, except an uncapped program agency, that shall be equal to either one hundred seventy-three thousand five hundred fifty-six dollars ($173,556) or the amount the agency received from the 2005 federal Community Services Block Grant award, whichever is greater. The director shall assign each uncapped program an initial base allocation that shall be equal to the amount the program received from the 2005 federal Community Services Block Grant award even if it is less than one hundred seventy-three thousand five hundred fifty-six dollars ($173,556).

(3) From the 2007 federal Community Services Block Grant, the director shall begin by allocating the initial base allocation to each agency. If the total program funds available that year are more than the amount required to fulfill the initial base allocation for all agencies, the allocation shall be adjusted pursuant to paragraph (4). If the total program funds available that year are less than the amount required to fulfill the initial base allocation, the allocation shall be adjusted pursuant to paragraph (5).

(4) Commencing with the 2007 federal fiscal year, if there is an increase in total program funds in any federal fiscal year before the target allocation point is achieved, the additional funds shall be allocated as follows:

(A) First, each agency that is not an uncapped program whose prior year allocation was less than two hundred fifty thousand dollars ($250,000) shall have its allocation increased until each of those agencies reach the target allocation point of two hundred fifty thousand dollars ($250,000). The allocations to these agencies shall be prioritized initially to the lowest funded agencies to enable their allocations to, as much as the funding increase allows, float up toward the second lowest funded agencies, and then to this collective group of agencies to enable their allocations to float up toward the next lowest funded agencies, and so on until all of these agencies reach the target allocation point of two hundred fifty thousand dollars ($250,000).

(B) Second, once the target allocation point of two hundred fifty thousand dollars ($250,000) is reached pursuant to subparagraph (A), additional funds shall be allocated proportionately among each of the agencies, including uncapped program agencies whose target allocation point equals the amount the agency received from the 2005 federal Community Services Block Grant award, in order to bring its prior year allocation back up to the target allocation point if it was previously reduced pursuant to paragraph (5).

(C) Third, if there are some total program funds remaining during the same federal fiscal year when the target allocation point for all agencies is reached, the remainder shall be allocated to each agency in an amount that bears the same relationship to the total amount of the remainder as the number of persons living in households at or below the poverty level in each agency’s respective service area bears to the total number of those persons living in the state, as reported in the most recent available decennial census.

(5) Commencing with the 2007 federal fiscal year, if there is a decrease in total program funds in any fiscal year before the target allocation point is reached, the reduction shall be allocated as follows:

(A) First, the reduction shall be subtracted proportionately from the prior years’ allocation of each agency whose initial base allocation was greater than two hundred fifty thousand dollars ($250,000).

(B) Second, no agency shall have its current year allocation fall below the current year allocation for any other agency when the other agency’s initial base allocation was less than the first agency’s allocation. If the reduction in total program funds is greater than can be absorbed among the agencies whose initial base allocations were greater than two hundred fifty thousand dollars ($250,000), the reductions shall also be applied proportionately among any other agencies necessary to maintain this rule.

(C) Until the target allocation point is reached for all agencies, an agency that is not an uncapped program shall not have its current year allocation fall below one hundred seventy-three thousand five hundred fifty-six dollars ($173,556). At the discretion of the director, federal Community Services Block Grant discretionary funds may be used for this purpose.

(6) If a new decennial census is reported before the target allocation point is achieved, the director shall first adjust the relative allocation among each of those agencies whose initial base allocation was equal to the amount it received from the 2005 federal Community Services Block Grant award by the percentage difference of the number of persons living in households at or below the poverty level in each agency’s respective service area as compared to the number of those persons reported in previous decennial census, except that an agency that is not an uncapped program shall not have the adjustment pursuant to this paragraph reduce its current year allocation below the current year allocations of the lowest funded agencies pursuant to subparagraph (A) of paragraph (4). All allocations made pursuant to paragraphs (4) and (5) shall take this census-based adjustment into account.

(e) (1) Commencing with the first federal fiscal year after the target allocation point is reached, increases and decreases in total program funds for each federal fiscal year shall be proportionately allocated among all agencies relative to the prior year’s allocation.

(2) When each decennial census is reported, allocations made pursuant to this subdivision shall also be adjusted by the percentage difference of the number of persons living in households at or below the poverty level in each agency’s respective service area as compared to the number of these persons reported in the previous decennial census, except that an agency that is not an uncapped agency shall not have the adjustment pursuant to this subdivision reduce its current year allocation below two hundred fifty thousand dollars ($250,000).

(f) It is the intent of the Legislature that the allocation formula specified in this section not be used as a formula for other funding distributions.

(Amended by Stats. 2007, Ch. 46, Sec. 23. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12760

Community action agencies funded under this article shall coordinate their plans and activities with other eligible entities funded under Articles 7 (commencing with Section 12765) and 8 (commencing with Section 12770) that serve any part of their communities, so that funds are not used to duplicate particular services to the same beneficiaries and plans and policies affecting all grantees under this chapter are shaped, to the extent possible, so as to be equitable and beneficial to all community agencies and the populations they serve.

(Amended by Stats. 2007, Ch. 46, Sec. 24. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12761

A community action agency or eligible entity shall not use any funds received under this article to replace discontinued state or local funding.

(Amended by Stats. 2007, Ch. 46, Sec. 25. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12763

Consistent with Section 1090, no Member of the Legislature, or any state, county, district, judicial district, or city officer or employee who also serves on a tripartite board shall vote on a contract or other matter before a tripartite board, that would have a direct bearing on services to be provided by that member, officer, or employee, or any business or organization which that member, officer, or employee directly represents or that would financially benefit that member, officer, or employee, or the business or organization that the member, officer, or employee directly represents.

(Amended by Stats. 2007, Ch. 46, Sec. 26. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 7 - Migrant and Seasonal Farmworker Programs

12765

The purpose of this article is to assist migrant and seasonal farmworkers and their families to achieve a greater degree of self-sufficiency within or outside the agricultural industry, or both, including, but not limited to: skills training and increasing employment stability; economic development activities that will continue to provide grantees with revenue to provide necessary services to the farmworker poor; and program assistance services, as specified in Section 12767, with highest priority given to the support of program activities with the greatest potential for successfully promoting self-sufficiency.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 4, Sec. 3. Effective October 18, 1983. Repealed conditionally as prescribed by Section 12790.)



12767

Programs assisted under this article may include projects or activities to do any of the following:

(a) Meet the immediate needs of migrant and seasonal farmworkers and their families, such as day care for children and elderly persons, education, health services, improved housing and sanitation, including the provision and maintenance of emergency and temporary housing and sanitation facilities, legal advice and representation, and consumer training and counseling, and assistance in processing applications for legalization and citizenship.

(b) Promote increased community acceptance of migrant and seasonal farmworkers and their families.

(c) Equip unskilled migrant and seasonal farmworkers and members of their families, as appropriate, through education, training, and developmental programs to meet the changing demands in agricultural employment brought about by technological advancement and economic exigencies, and to take advantage of opportunities available to improve their well-being and self-sufficiency by gaining regular or permanent employment or by participating in available federally assisted employment or training programs.

(d) Provide such other services as are permissible under Section 12745 with specific focus on the needs of migrant and seasonal farmworkers and their families.

(Amended by Stats. 1987, Ch. 1436, Sec. 17. Repealed conditionally as prescribed by Section 12790.)



12768

Migrant and seasonal farmworker entities funded by the department shall coordinate their plans and activities with other eligible entities funded by the department to avoid duplication of services and to maximize services for all eligible beneficiaries.

(Amended by Stats. 2007, Ch. 46, Sec. 27. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 8 - American Indian Programs

12770

(a) The purpose of this article is to set aside funds for assisting American Indians and Alaskan Natives residing in off-reservation and reservation areas of this state to achieve a greater degree of self-sufficiency through the principles of community self-help.

(b) Allocation of funds under this article shall be consistent with the sovereign legal status of federally recognized tribes as dependent nations within the United States, consistent with the specific rights accorded other tribes and tribal organizations by the federal government and consistent with the fiduciary responsibilities of the United States government for Indian people.

Tribes shall be entitled to receive a share of the total funds made available pursuant to this article which is commensurate with the number of low-income American Indians and Alaskan Natives residing in their reservation areas.

(c) Off-reservation American Indian programs shall be entitled to receive a share of the total funds made available pursuant to this article which is commensurate with the number of low-income American Indians and Alaskan Natives residing in the off-reservation areas and shall be consistent with and cognizant of the needs of off-reservation American Indians and Alaskan Natives residing in this state.

(Repealed and added by Stats. 1987, Ch. 1436, Sec. 20. Repealed conditionally as prescribed by Section 12790.)



12771

These set-aside funds shall be used to implement programs consistent with the purposes of this chapter and as are permissible under Section 12745 with specific focus on the special needs of American Indians and Alaskan Natives and their families.

(Repealed and added by Stats. 1987, Ch. 1436, Sec. 20. Repealed conditionally as prescribed by Section 12790.)



12772

American Indian entities funded by the department shall be limited to tribes and other Indian organizations in urban or rural off-reservation areas who demonstrate community governance, such as Indian nonprofit organizations, who meet the criteria of eligible entity, as defined in subdivision (g) of Section 12730. In a county having a population of over 7,000,000 persons, the County Community Action Agency may serve as the eligible entity if (a) requested to serve in this capacity by a commission composed of representatives of American Indian beneficiaries in that county, and (b) the board of supervisors of the county shares grant allocation authority with an appropriate American Indian entity. American Indian programs funded under this article shall coordinate their plans and activities with other eligible entities funded by the department to avoid duplication of services and to maximize services for eligible beneficiaries.

(Amended by Stats. 2007, Ch. 46, Sec. 28. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12773

American Indian entities funded by the department and operating under authority of this chapter in the prior program year shall have the same protections against defunding, as defined in subdivision (e) of Section 12736.

(Amended by Stats. 2007, Ch. 46, Sec. 29. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 9 - State Discretionary Fund and Funding of Limited Purpose Agencies

12775

(a) “Limited purpose agency” means a private nonprofit organization or public agency which in federal fiscal year 1981 received direct funding under Section 221 or 222 of the federal Economic Opportunity Act of 1964 from Region IX of the Community Services Administration, and has operated continuously as a limited purpose agency since 1981.

(b) Limited purpose agencies shall provide such services as are permissible under Section 12745, with specific focus on training, technical assistance, special support programs, or other activities serving eligible beneficiaries.

(c) Limited purpose agencies which are grantees under this article shall comply with appropriate administrative and fiscal requirements of this chapter as a condition of remaining an entity eligible for funding.

(d) Limited purpose agencies funded by the department and operating under authority of this chapter in the prior program year shall have the same protections against defunding as defined in subdivision (e) of Section 12736.

(Amended by Stats. 1987, Ch. 1436, Sec. 21. Repealed conditionally as prescribed by Section 12790.)



12776

Limited purpose agencies funded under this article shall coordinate their plans and activities with other eligible entities funded by the department to avoid duplication of services and to maximize services for all eligible beneficiaries.

(Amended by Stats. 2007, Ch. 46, Sec. 30. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 10 - State Administrative Agency Powers and Responsibilities

12780

The powers and responsibilities of the department as the state administering agency for the California Community Services Block Grant Program are those necessary to do all of the following:

(a) Ensure that all applicable federal requirements of Subtitle B of Title VI of Public Law 97-35, as amended, are met.

(b) Define and enforce state standards of programmatic performance and fiscal accountability, including, but not limited to, any assurances that the state makes in its state plan.

(c) Promulgate regulations and execute grants and contracts necessary or convenient for the exercise of its responsibilities, powers, and functions under the Community Services Block Grant.

(d) Ensure that the administrative requirements of this program are clear and uniform.

(e) Provide adequate safeguards for the due process rights of eligible entities and beneficiaries.

(Amended by Stats. 2007, Ch. 46, Sec. 31. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12781

The department shall have the following powers and duties:

(a) Development of an orderly grant application process culminating in a prescribed contract.

(b) Ensuring that eligible entities will have a timely cashflow within the guidelines of the federal Cash Management Improvement Act of 1990 (P.L. 101-453), as amended. The department shall issue to each eligible entity an advance payment at the beginning of the contract period equal to 25 percent of the eligible entity’s total contract amount. Payments thereafter shall be equal to expenditures reported on the eligible entity’s financial progress reports, not to exceed the eligible entity’s total contract amount.

(c) Promulgation of uniform contracts management standards to include:

(1) Standards for fiscal control and fund accounting that do all of the following:

(A) Require new eligible entities to be certified by an accountant prior to receiving financial assistance.

(B) Require periodic financial reporting to the office and an annual audit.

(C) Permit a defined range of flexibility from approved budgets and the use of negotiated indirect costs rates.

(D) For the purpose of administrative expenditures, permit an eligible entity to use funds allocated under this chapter in an amount not to exceed 12 percent of the total operating funds of its community action program.

(E) Limit the use of funds for construction, as required by federal law.

(2) Minimum standards for procurement to prevent conflict of interest or malfeasance.

(3) Standards regarding property that provide that title to property purchased with funds granted under this chapter or with funds formerly granted pursuant to the federal Economic Opportunity Act of 1964 (Chapter 34 (commencing with Section 2701) of Title 42 of the United States Code) shall vest in the grantee, subject to conditions requiring prudent property management and the provision for disposition of the property among other eligible entities in the event of closeout.

(4) Procedures for the withholding of payments or recovery of moneys where the underlying cost expenditures or obligations claimed by the eligible entity are disallowed.

(5) Standards for termination or reduction of financial assistance to an eligible entity, or revocation of the designation of a community action agency, for failure to comply with this chapter. The department may terminate or reduce any financial assistance provided to an eligible entity under this chapter forthwith, if the department finds there is evidence of fraud or illegal use of funds. The department also may terminate or reduce any financial assistance to an eligible entity, if the department determines that “cause,” as defined in Section 9908(c) of Title 42 of the United States Code, as amended, exists and after providing notice and an opportunity for a hearing on the record, subject to review by the secretary consistent with Section 9915 of Title 42 of the United States Code, as amended.

(d) Promulgation of regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500), of Part 1) that are necessary and appropriate for the effective administration of this chapter. At a minimum these regulations shall clearly define all of the following:

(1) The due process rights, including notification, right of appeal, and opportunity for a fair hearing, of eligible entities, and the procedures to be followed in order to guarantee those rights, in cases of denial of refunding, suspension, reduction, or termination of funding, or revocation of designation by the department.

(2) The obligation of eligible entities to provide a fair procedure for clients denied services by eligible entities.

(3) The requirement that community action agencies select tripartite boards that include persons who represent the poor. These regulations shall ensure that democratic procedures are fully operative and may include criteria for tenure, geographic representation, and election procedures.

(e) Establishment of procedures for orderly closeout of terminated entities.

(f) Monitoring and periodic evaluation of eligible entities, using evaluation methods and standards that have been published prior to the evaluation and that provide eligible entities an opportunity to respond to evaluation findings.

(g) Development of standards to ensure compliance by eligible entities with federal and state requirements for public access to records, prohibition of partisan political activities, and nondiscrimination.

(h) Establishment of policies and procedures that ensure freedom of information.

(i) Fostering cooperation among community action agencies, including providing opportunities for community action agencies to work together and publishing a directory, that shall be periodically updated, of all grantees under this program and the Low-Income Home Energy Assistance Program (Subchapter II (commencing with Section 8621) of Chapter 94 of Title 42 of the United States Code).

(j) Establishment of procedures for the allocation of the funds available pursuant to subdivision (c) of Section 12759.

(k) Identification and encouragement of linkages with other state departments, local governments or private groups that oversee programs providing resources for low-income persons in order to coordinate existing efforts to overcome poverty.

(Amended by Stats. 2007, Ch. 46, Sec. 32. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 11 - Authorization and Fund Allocations

12785

(a) If diminished federal appropriations for the Community Services Block Grant result in California’s share for any fiscal year being reduced by any amount up to 3.5 percent below the amount of the federal appropriation from the prior year, the director shall use the discretionary fund to proportionately restore entities eligible for the Community Services Block Grant to full funding levels.

(b) If diminished federal appropriations for the Community Services Block Grant result in California’s share for any federal fiscal year being reduced by a cumulative amount of 20 percent or more below the amount appropriated in the federal Community Services Block Grant in the 2005 federal fiscal year, the director shall convene the network of agencies receiving grant funds to determine whether changes to the allocation system should be contemplated and referred to the Legislature for consideration.

(Amended by Stats. 2007, Ch. 46, Sec. 33. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)



12786

The state shall set aside up to 5 percent of the total Community Services Block Grant for discretionary use for special projects, training, technical assistance, and special support programs. Entities eligible to receive these discretionary funds shall include, but not be limited to, limited purpose agencies as defined in subdivision (a) of Section 12775, and community-based nonprofit organizations without tripartite boards.

(Added by Stats. 1987, Ch. 1436, Sec. 29. Repealed conditionally as prescribed by Section 12790.)



12787

Nothing in this chapter shall be construed to prohibit an eligible entity under Article 6 (commencing with Section 12750), Article 7 (commencing with Section 12765), or Article 8 (commencing with Section 12770), from applying for state discretionary funds, provided that no discretionary funding received by the eligible entity shall be used to duplicate services funded pursuant to other provisions of this chapter.

(Amended by Stats. 2007, Ch. 46, Sec. 34. Effective January 1, 2008. Repealed conditionally as prescribed by Section 12790.)






ARTICLE 12 - Repeal

12790

This chapter shall remain in effect until the Director of Finance finds that federal Community Services Block Grant funding to the state has been terminated without provision for another program to replace Community Services Block Grant funding and files a report of that finding with each house of the Legislature, and as of the date of that filing is repealed, unless a later enacted statute, which is chaptered before that date, deletes or extends the date.

(Amended by Stats. 1987, Ch. 1436, Sec. 31. Repealed conditionally by its own provisions. Note: Repeal affects Chapter 9, commencing with Section 12725.)












PART 2.5 - AGENCIES

CHAPTER 1 - Administration

ARTICLE 14 - Department of Corrections and Rehabilitation

12838

(a) There is hereby created in state government the Department of Corrections and Rehabilitation, to be headed by a secretary, who shall be appointed by the Governor, subject to Senate confirmation, and shall serve at the pleasure of the Governor. The Department of Corrections and Rehabilitation shall consist of Adult Operations, Adult Programs, Health Care Services, Juvenile Justice, the Board of Parole Hearings, the State Commission on Juvenile Justice, the Prison Industry Authority, and the Prison Industry Board.

(b) The Governor, upon recommendation of the secretary, may appoint three undersecretaries of the Department of Corrections and Rehabilitation, subject to Senate confirmation. The undersecretaries shall hold office at the pleasure of the Governor. One undersecretary shall oversee administration and offender services, one undersecretary shall oversee health care services, and one undersecretary shall oversee operations for the department.

(c) The Governor, upon recommendation of the secretary, shall appoint a Chief for the Office of Victim Services, and a Chief for the Office of Correctional Safety, both of whom shall serve at the pleasure of the Governor.

(Amended by Stats. 2013, Ch. 30, Sec. 2. Effective June 27, 2013.)



12838.1

(a) There is hereby created within the Department of Corrections and Rehabilitation, under the Undersecretary for Administration and Offender Services, the following divisions:

(1) The Division of Enterprise Information Services, the Division of Facility Planning, Construction, and Management, and the Division of Administrative Services. Each division shall be headed by a director, who shall be appointed by the Governor, upon recommendation of the secretary, subject to Senate confirmation, who shall serve at the pleasure of the Governor.

(2) The Division of Internal Oversight and Research. This division shall be headed by a director, who shall be appointed by the Governor, upon recommendation of the secretary, who shall serve at the pleasure of the Governor.

(b) There is hereby created in the Department of Corrections and Rehabilitation, under the Undersecretary for Health Care Services, the Division of Health Care Operations and the Division of Health Care Policy and Administration. Each division shall be headed by a director, who shall be appointed by the Governor, upon recommendation of the secretary, subject to Senate confirmation, who shall serve at the pleasure of the Governor.

(c) There is hereby created within the Department of Corrections and Rehabilitation, under the Undersecretary for Operations, the Division of Adult Institutions, the Division of Adult Parole Operations, the Division of Juvenile Justice, and the Division of Rehabilitative Programs. Each division shall be headed by a director, who shall be appointed by the Governor, upon recommendation of the secretary, subject to Senate confirmation, who shall serve at the pleasure of the Governor.

(d) The Governor shall, upon recommendation of the secretary, appoint four subordinate officers to the Division of Adult Institutions, subject to Senate confirmation, who shall serve at the pleasure of the Governor. Each subordinate officer appointed pursuant to this subdivision shall oversee an identified category of adult institutions, one of which shall be female offender facilities.

(e) (1) Unless the context clearly requires otherwise, whenever the term “Chief Deputy Secretary for Adult Operations” appears in any statute, regulation, or contract, it shall be construed to refer to the Director of the Division of Adult Institutions.

(2) Unless the context clearly requires otherwise, whenever the term “Chief Deputy Secretary for Adult Programs” appears in any statute, regulation, or contract, it shall be construed to refer to the Director of the Division of Rehabilitative Programs.

(3) Unless the context clearly requires otherwise, whenever the term “Chief Deputy Secretary for Juvenile Justice” appears in any statute, regulation, or contract, it shall be construed to refer to the Director of the Division of Juvenile Justice.

(Amended by Stats. 2013, Ch. 30, Sec. 3. Effective June 27, 2013.)



12838.4

The Board of Parole Hearings is hereby created. The Board of Parole Hearings shall be comprised of 17 commissioners, who shall be appointed by the Governor, subject to Senate confirmation, for three-year terms. The Board of Parole Hearings hereby succeeds to, and is vested with, all the powers, duties, responsibilities, obligations, liabilities, and jurisdiction of the following entities, which shall no longer exist: Board of Prison Terms, Narcotic Addict Evaluation Authority, and Youthful Offender Parole Board. For purposes of this article, the above entities shall be known as “predecessor entities.”

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10 and Section 12838.13.)



12838.5

The Department of Corrections and Rehabilitation hereby succeeds to, and is vested with, all the powers, functions, duties, responsibilities, obligations, liabilities, and jurisdiction of the following entities, which shall no longer exist: Youth and Adult Correctional Agency, Department of Corrections, Department of the Youth Authority, Commission on Correctional Peace Officer Standards and Training, Board of Corrections, and State Commission on Juvenile Justice, Crime and Delinquency Prevention. For purposes of this article, the above entities shall be known as “predecessor entities.”

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10 and Section 12838.13.)



12838.6

The following entities shall be continued in existence within the Department of Corrections and Rehabilitation and shall retain existing functions, powers, responsibilities, and jurisdiction, except as expressly provided otherwise: Council on Mentally Ill Offenders, Prison Industry Authority, Prison Industry Authority Board, California Council for Interstate Adult Offender Supervision, and the Joint Venture Policy Advisory Board. For purposes of this article, these shall be known as “continuing entities.”

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10 and Section 12838.13.)



12838.7

(a) The Secretary of the Department of Corrections and Rehabilitation shall serve as the Chief Executive Officer of the Department of Corrections and Rehabilitation and shall have all of the powers and authority which are conferred upon a head of a state department by Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Without limiting any other powers or duties, the secretary shall assure compliance with the terms of any state plan, memorandums of understanding, administrative order, interagency agreements, assurances, single state agency obligations, federal statute and regulations, and any other form of agreement or obligation that vital government activities rely upon, or are a condition to, the continued receipt by the department of state or federal funds or services. This includes, but is not limited to, the designation, appointment, and provision of individuals, groups, and resources to fulfill specific obligations of any agency, board, or department that is abolished pursuant to Section 12838.4 or 12838.5.

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10 and Section 12838.13.)



12838.8

All regulations adopted by the predecessor entities, continuing entities, and any of their predecessors are expressly continued in force. Any statute, law, rule, or regulation now in force, or that may hereafter be enacted or adopted with reference to the predecessor entities and any of their predecessors shall mean the Department of Corrections and Rehabilitation. Any action concerning these duties, responsibilities, obligations, liabilities, and functions shall not abate but shall continue in the name of the Department of Corrections and Rehabilitation, and the Department of Corrections and Rehabilitation shall be substituted for the predecessor entities and continuing entities by the court wherein the action is pending. The substitution shall not affect the rights of the parties to the action.

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10 and Section 12838.13.)



12838.9

No contract, lease, license, or any other agreement to which the predecessor entities, continuing entities, and any of their predecessors are a party shall be void or voidable by reason of this measure, but shall continue in full force and effect, with the Department of Corrections and Rehabilitation assuming all of the rights, obligations, and duties of the predecessor entities. That assumption by the Department of Corrections and Rehabilitation shall not in any way affect the rights of the parties to the contract, lease, license, or agreement. Bonds issued by the predecessor entities, continuing entities, and any of their predecessors on or before July 1, 2005, shall become the indebtedness of any newly created entity. Any ongoing obligations or responsibilities of the predecessor entities, continuing entities, and any of their predecessors for managing and maintaining bond issuances shall be transferred to the newly created entity without impairment to any security contained in the bond instrument.

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10 and Section 12838.13.)



12838.10

On and after July 1, 2005, the unencumbered balance of all money available for expenditure by the predecessor entities, continuing entities, and any of their predecessors in carrying out any functions transferred to the Department of Corrections and Rehabilitation by this measure shall be made available for the support and maintenance of the Department of Corrections and Rehabilitation. All books, documents, records, and property of the predecessor entities shall be transferred to the Department of Corrections and Rehabilitation.

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10 and Section 12838.13.)



12838.11

On and after July 1, 2005, positions filled by appointment by the Governor in the predecessor entities or continuing entities shall be transferred to the Department of Corrections and Rehabilitation. Individuals in positions transferred pursuant to this section shall serve at the pleasure of the Governor, unless as otherwise expressly stated. Titles of positions transferred pursuant to this section shall be determined by the secretary with the approval of the Governor. Salaries of positions transferred shall remain at the level established pursuant to law on June 30, 2005.

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10 and Section 12838.13.)



12838.12

(a) Any officer or employee of the predecessor entities who is engaged in the performance of a function specified in this reorganization plan and who is serving in the state civil service, other than as a temporary employee, shall be transferred to the Department of Corrections and Rehabilitation pursuant to the provisions of Section 19050.9.

(b) Any officer or employee of the continuing entities who is engaged in the performance of a function specified in this reorganization plan and who is serving in the state civil service, other than as a temporary employee, shall continue such status with the continuing entity pursuant to the provisions of Section 19050.9.

(c) The status, position, and rights of any officer or employee of the predecessor entities shall not be affected by the transfer and shall be retained by the person as an officer or employee of the Department of Corrections and Rehabilitation, as the case may be, pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except as to a position that is exempt from civil service.

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10 and Section 12838.13.)



12838.13

This article shall become operative as of July 1, 2005.

(Added by Stats. 2005, Ch. 10, Sec. 6. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10. Note: This section prescribes July 1, 2005, as the operative date for Article 14, commencing with Section 12838.)



12838.14

(a) Notwithstanding any other provision of law, money recovered by the Department of Corrections and Rehabilitation from a union paid leave settlement agreement shall be credited to the fiscal year in which the recovered money is received. An amount not to exceed the amount of the money received shall be available for expenditure to the Department of Corrections and Rehabilitation for the fiscal year in which the recovered money is received, upon approval of the Department of Finance. If this statute is enacted on or after July 1, 2012, any money received prior to July 1, 2012, for purposes of this section, shall be available for expenditure for the 2012–13 fiscal year.

(b) The Department of Corrections and Rehabilitation shall identify and report the total amount collected annually to the Department of Finance.

(c) This section shall become inoperative on June 30, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 76, Sec. 85. Effective January 1, 2014. Inoperative June 30, 2021. Repealed as of January 1, 2022, by its own provisions.)









CHAPTER 2 - Powers

12850

The secretary of each agency has the power of general supervision over, and is directly responsible to the Governor for, the operations of each department, office, and unit within the agency.

(Amended by Stats. 1969, Ch. 138.)



12850.2

The secretary of each agency shall advise the Governor on, and assist him in establishing, major policy and program matters affecting each department, office, or other unit within the agency, and shall serve as the principal communication link for the effective transmission of policy problems and decisions between the Governor and each such department, office, or other unit.

(Added by Stats. 1969, Ch. 138.)



12850.4

The secretary of each agency shall exercise the authority vested in the Governor in respect to the functions of each department, office, or other unit within the agency, including the adjudication of conflicts between or among the departments, offices, or other units; and shall represent the Governor in coordinating the activities of each such department, office, or other unit with those of other agencies, federal, state, or local.

(Added by Stats. 1969, Ch. 138.)



12850.6

The secretary of each agency shall be generally responsible for the sound fiscal management of each department, office, or other unit within his agency. He shall review and approve the proposed budget of each such department, office, or other unit. He shall hold the head of each such department, office, or other unit responsible for management control over the administrative, fiscal, and program performance of his department, office, or other unit. He shall review the operations and evaluate the performance at appropriate intervals of each such department, office, or other unit. He shall seek continually to improve the organization structure, the operating policies, and the management information systems of each such department, office, or other unit.

(Added by Stats. 1969, Ch. 138.)



12850.7

The Secretary of the Health and Welfare Agency shall review and evaluate the systems within the agency for the payment and computation of benefits, insurance, and subvention moneys. The secretary shall determine the adequacy and effectiveness of the payment systems, whether the payment systems are consistent and compatible, and whether adequate fiscal accountability exists.

(Added by Stats. 1978, Ch. 432.)



12851

Each secretary shall develop and report to the Governor on legislative, budgetary, and administrative programs to accomplish comprehensive, long-range, coordinated planning and policy formulation in the matters of public interest related to his agency. To accomplish this end, the secretary may hold public hearings, consult with and use the services and cooperation of other state agencies, employ staff and consultants, and appoint advisory and technical committees to assist in the work.

(Amended by Stats. 1969, Ch. 138.)



12852

For the purpose of administration, the secretary of each agency shall review the organization of the agency and report to the Governor on such changes as he deems necessary properly to segregate and conduct the work of the agency.

(Amended by Stats. 1969, Ch. 138.)



12853

The secretary of each agency and any other officer or employee within the agency designated in writing by the secretary shall have the power of a head of a department pursuant to Article 2 (commencing with Section 11180) of Chapter 2 of Part 1.

(Amended by Stats. 1983, Ch. 101, Sec. 61.)



12854

Whenever a power is granted to the secretary of an agency, the power may be exercised by such officer or employee within the agency as designated in writing by the secretary.

(Amended by Stats. 1969, Ch. 138.)



12855

For the purpose of this chapter, “agency” means the Business, Consumer Services, and Housing Agency, the California Environmental Protection Agency, the California Health and Human Services Agency, the Natural Resources Agency, the Labor and Workforce Development Agency, the Government Operations Agency, the Transportation Agency, or the Corrections and Rehabilitation Agency, and “secretary” means the secretary of any such agency.

(Amended by Stats. 2012, Ch. 147, Sec. 14. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



12856

(a) The Governor, upon the recommendation of the Secretary of Business, Consumer Services, and Housing, may appoint up to three deputies for the secretary.

(b) In addition to any other provision of law, the Secretary of Business, Consumer Services, and Housing may appoint an assistant, who is exempt from the civil service laws. The secretary shall prescribe the duties of the appointed assistant and shall fix the salary of such assistant subject to the approval of the Director of Finance. The appointed assistant shall serve at the pleasure of the secretary.

(Amended by Stats. 2013, Ch. 353, Sec. 82. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)






CHAPTER 4 - State Agency Greenhouse Gas Reduction Report Card

12890

The Legislature finds and declares all of the following:

(a) The California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code) requires all state agencies to consider and implement measures to reduce their greenhouse gas emissions.

(b) Executive Order S-3-05 issued by the Governor on June 1, 2005, commits state agencies to climate emission reduction targets as part of overall state emission reduction targets.

(c) It is vital that state government lead by example in meeting California’s greenhouse gas emission requirements.

(d) The purpose of this chapter is to do all of the following:

(1) Ensure that state agencies consider and implement measures and strategies under their authority to reduce their greenhouse gas emissions in furtherance of the targets in the Climate Action Team Report and the California Global Warming Solutions Act of 2006.

(2) Establish routine, quantified, verified, consistent, and public reporting of those measures and their effectiveness in reducing greenhouse gas emissions.

(3) Ensure that these reports and metrics are independently audited and verified to achieve compliance.

(Added by Stats. 2007, Ch. 178, Sec. 5. Effective August 24, 2007.)



12891

For the purposes of this chapter, the following terms have the following meanings:

(a) “Agency” means the California Environmental Protection Agency.

(b) “Climate Action Team Report” means the report prepared pursuant to Executive Order S-3-05 and submitted to the Governor and the Legislature in March 2006.

(c) “GHG” means greenhouse gas as defined in subdivision (g) of Section 38505 of the Health and Safety Code.

(d) “GHG emission reduction target” means a target established for a state agency in the Climate Action Team Report, or a requirement made applicable to that state agency by an action taken by the State Air Resources Board pursuant to Division 25.5 (commencing with Section 38500) of the Health and Safety Code.

(e) “Secretary” means the Secretary for Environmental Protection.

(f) “State agency” means a state agency listed in the Climate Action Team Report, a state office, department, division, bureau, board, or commission whose operations or programs result in greenhouse gas emissions that are subject to Division 25.5 (commencing with Section 38500) of the Health and Safety Code, and any other state agency listed in Section 12800, as determined by the secretary.

(Added by Stats. 2007, Ch. 178, Sec. 5. Effective August 24, 2007.)



12892

(a) On or before October 1 of each year, each state agency shall prepare and submit to the secretary in a standardized format as determined by the agency all of the following:

(1) A list of those measures that have been adopted and implemented by the state agency to meet GHG emission reduction targets and a status report on actual GHG emissions reduced as a result of these measures.

(2) A list and timetable for adoption of any additional measures needed to meet GHG emission reduction targets.

(3) An estimate of the department’s own greenhouse gas emissions, as well as an explanation of any increase or decrease compared to the previous year’s emissions.

(b) In order to reduce paperwork and workload, information required to be submitted pursuant to this section may be submitted in a standardized electronic format as determined by the agency.

(c) On or before January 1 of each year, the agency shall compile and organize the information submitted pursuant to this section into a clear, standardized format, and shall provide that information on the agency’s Internet Web site in the form of a state agency greenhouse gas emission reduction report card.

(d) The report card shall compare the actions taken and proposed to be taken by individual state agencies and their projected annual GHG emission reductions against the state agency GHG emission reduction targets and statewide GHG emission reduction limits.

(e) Where appropriate, the report card shall include a statement regarding the independent audits required by Section 12893.

(f) In conjunction with the Governor’s Budget submitted pursuant to subdivision (a) of Section 12 of Article IV of the California Constitution, on or before January 10 of each year, the agency shall submit to the Legislature a comprehensive budget display that includes both of the following:

(1) Funding proposals and base funding in the proposed Governor’s Budget for state agencies implementing climate solutions to meet the greenhouse gas emissions reduction targets as specified in the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(2) A five-year work plan summary for each department included in the comprehensive budget display that shows how staff and contracting resources will be allocated to achieve specified climate solution deliverables.

(Amended by Stats. 2008, Ch. 760, Sec. 2. Effective September 30, 2008.)



12893

Not less than once every three years, each state agency reporting pursuant to Section 12892 shall, to the extent funds are available, conduct an independent audit in a standardized format determined by the agency and verification of the actual and proposed GHG emissions reductions achieved by that state agency in order to ensure that the state agency is achieving GHG emission reduction targets.

(Added by Stats. 2007, Ch. 178, Sec. 5. Effective August 24, 2007.)






CHAPTER 5 - Greenhouse Gas Market-Based Compliance Mechanisms and Linkages to the State

12894

(a) (1) The Legislature finds and declares that the establishment of nongovernmental entities, such as the Western Climate Initiative, Incorporated, and linkages with other states and countries by the State Air Resources Board or other state agencies for the purposes of implementing Division 25.5 (commencing with Section 38500) of the Health and Safety Code, should be done transparently and should be independently reviewed by the Attorney General for consistency with all applicable laws.

(2) The purpose of this section is to establish new oversight and transparency over any such linkages and related activities undertaken in relation to Division 25.5 (commencing with Section 38500) of the Health and Safety Code by the executive agencies in order to ensure consistency with applicable laws.

(b) (1) The California membership of the board of directors of the Western Climate Initiative, Incorporated, shall be modified as follows:

(A) One appointee or his or her designee who shall serve as an ex officio nonvoting member shall be appointed by the Senate Committee on Rules.

(B) One appointee or his or her designee who shall serve as an ex officio nonvoting member shall be appointed by the Speaker of the Assembly.

(C) The Chairperson of the State Air Resources Board or her or his designee.

(D) The Secretary for Environmental Protection or his or her designee.

(2) Sections 11120 through 11132 do not apply to the Western Climate Initiative, Incorporated, or to appointees specified in subparagraphs (C) and (D) of paragraph (1) when performing their duties under this section.

(c) The State Air Resources Board shall provide notice to the Joint Legislative Budget Committee, consistent with that required for Department of Finance augmentation or reduction authorizations pursuant to subdivision (e) of Section 28.00 of the annual Budget Act, of any funds over one hundred fifty thousand dollars ($150,000) provided to the Western Climate Initiative, Incorporated, or its derivatives or subcontractors no later than 30 days prior to transfer or expenditure of these funds.

(d) The Chairperson of the State Air Resources Board and the Secretary for Environmental Protection, as the California voting representatives on the Western Climate Initiative, Incorporated, shall report every six months to the Joint Legislative Budget Committee on any actions proposed by the Western Climate Initiative, Incorporated, that affect California state government or entities located within the state.

(e) For purposes of this section, “link,” “linkage,” or “linking” means an action taken by the State Air Resources Board or any other state agency that will result in acceptance by the State of California of compliance instruments issued by any other governmental agency, including any state, province, or country, for purposes of demonstrating compliance with the market-based compliance mechanism established pursuant to Division 25.5 (commencing with Section 38500) of the Health and Safety Code and specified in Sections 95801 to 96022, inclusive, of Title 17 of the California Code of Regulations.

(f) A state agency, including, but not limited to, the State Air Resources Board, shall not link a market-based compliance mechanism established pursuant to Division 25.5 (commencing with Section 38500) of the Health and Safety Code and specified in Sections 95801 to 96022, inclusive, of Title 17 of the California Code of Regulations with any other state, province, or country unless the state agency notifies the Governor that the agency intends to take such action and the Governor, acting in his or her independent capacity, makes all of the following findings:

(1) The jurisdiction with which the state agency proposes to link has adopted program requirements for greenhouse gas reductions, including, but not limited to, requirements for offsets, that are equivalent to or stricter than those required by Division 25.5 (commencing with Section 38500) of the Health and Safety Code.

(2) Under the proposed linkage, the State of California is able to enforce Division 25.5 (commencing with Section 38500) of the Health and Safety Code and related statutes, against any entity subject to regulation under those statutes, and against any entity located within the linking jurisdiction to the maximum extent permitted under the United States and California Constitutions.

(3) The proposed linkage provides for enforcement of applicable laws by the state agency or by the linking jurisdiction of program requirements that are equivalent to or stricter than those required by Division 25.5 (commencing with Section 38500) of the Health and Safety Code.

(4) The proposed linkage and any related participation of the State of California in Western Climate Initiative, Incorporated, shall not impose any significant liability on the state or any state agency for any failure associated with the linkage.

(g) The Governor shall issue findings pursuant to subdivision (f) within 45 days of receiving a notice from a state agency, and shall provide those findings to the Legislature. The findings shall consider the advice of the Attorney General. The findings to be submitted to the Legislature shall not be unreasonably withheld. The findings shall not be subject to judicial review.

(Amended by Stats. 2012, Ch. 807, Sec. 1. Effective January 1, 2013.)



12894.5

(a) The Legislature finds and declares both of the following:

(1)  California’s participation in the Western Climate Initiative, Incorporated, requires that its sole purpose be to provide operational and technical support to California in its implementation of Division 25.5 (commencing with Section 38500) of the Health and Safety Code and to provide support to the greenhouse gas emissions reduction programs of other jurisdictions. Given its limited scope of activities, the Western Climate Initiative, Incorporated, does not have the authority to create policy with respect to any existing or future program or regulation undertaken pursuant to Division 25.5 (commencing with Section 38500) of the Health and Safety Code.

(2) The state recognizes the ongoing efforts of the Western Climate Initiative, Incorporated, have resulted in policies that are consistent with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code) and the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) as well as bylaws that meet the requirements of this section.

(b) The California membership of the Board of Directors of the Western Climate Initiative, Incorporated, as established pursuant to Section 12894, shall participate on the board so long as the Western Climate Initiative, Incorporated, maintains policies and bylaws according to all of the following:

(1) An open meetings policy that is and remains consistent with the general policies of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1) and affords the public the greatest possible access consistent with the other duties of the Western Climate Initiative, Incorporated.

(2) A records availability policy that is and remains consistent with the general policies of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1) and affords the public access to corporate records consistent with the operating needs and other duties of the Western Climate Initiative, Incorporated, and all applicable legal privileges.

(3) Bylaws that limit the activities of the Western Climate Initiative, Incorporated, to the technical and operational support of the greenhouse gas emissions reduction programs of California and other jurisdictions. These bylaws shall not allow the Western Climate Initiative, Incorporated, to have policymaking authority with respect to these programs.

(c) The State Air Resources Board shall provide notice to the Joint Legislative Budget Committee for all procurements over one hundred fifty thousand dollars ($150,000) proposed by the Western Climate Initiative, Incorporated, that are expected to result in a contract no later than 30 days prior to the execution of those contracts.

(d) Commencing January 1, 2014, the State Air Resources Board shall include information on all proposed expenditures and allocations of moneys to the Western Climate Initiative, Incorporated, in the Governor’s Budget.

(Added by Stats. 2013, Ch. 420, Sec. 1. Effective January 1, 2014.)



12895

(a) There is in the Business, Consumer Services, and Housing Agency a Department of Business Oversight containing the Division of Corporations, which has the responsibility for administering various laws. In order to effectively support the Division of Corporations in the administration of these laws, there is hereby established the State Corporations Fund. All expenses and salaries of the Division of Corporations shall be paid out of the State Corporations Fund. Therefore, notwithstanding any provision of any law administered by the Division of Corporations declaring that fees, reimbursements, assessments, or other money or amounts charged and collected by the Division of Corporations under these laws are to be delivered or transmitted to the Treasurer and deposited to the credit of the General Fund, all fees, reimbursements, assessments, and other money or amounts charged and collected under these laws shall be delivered or transmitted to the Treasurer and deposited to the credit of the State Corporations Fund.

(b) Funds appropriated from the State Corporations Fund and made available for expenditure for any law or program of the Division of Corporations may come from the following:

(1) Fees and any other amounts charged and collected pursuant to Section 25608 of the Corporations Code, except for fees and other amounts charged and collected pursuant to subdivisions (o) to (r), inclusive, of Section 25608 of the Corporations Code.

(2) Fees collected pursuant to subdivisions (a), (b), (c), and (d) of Section 25608.1 of the Corporations Code.

(Added by renumbering Section 13978.6 by Stats. 2014, Ch. 401, Sec. 43. Effective January 1, 2015.)



12896

(a) This section applies to every action brought in the name of the people of the State of California by the Commissioner of Business Oversight before, on, or after the effective date of this section, when enforcing provisions of those laws administered by the Commissioner of Business Oversight which authorize the Commissioner of Business Oversight to seek a permanent or preliminary injunction, restraining order, or writ of mandate, or the appointment of a receiver, monitor, conservator, or other designated fiduciary or officer of the court, except actions brought against any of the licensees specified in paragraphs (1) through (8), inclusive, of subdivision (b) of Section 300 of the Financial Code that are governed by other law. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and a receiver, monitor, conservator, or other designated fiduciary or officer of the court may be appointed for the defendant or the defendant’s assets, or any other ancillary relief may be granted as appropriate. The court may order that the expenses and fees of the receiver, monitor, conservator, or other designated fiduciary or officer of the court, be paid from the property held by the receiver, monitor, conservator, or other court-designated fiduciary or officer, but neither the state, the Business, Consumer Services, and Housing Agency, nor the Department of Business Oversight shall be liable for any of those expenses and fees, unless expressly provided for by written contract.

(b) The receiver, monitor, conservator, or other designated fiduciary or officer of the court may do any of the following subject to the direction of the court:

(1) Sue for, collect, receive, and take into possession all the real and personal property derived by any unlawful means, including property with which that property or the proceeds thereof has been commingled if that property or the proceeds thereof cannot be identified in kind because of the commingling.

(2) Take possession of all books, records, and documents relating to any unlawfully obtained property and the proceeds thereof. In addition, they shall have the same right as a defendant to request, obtain, inspect, copy, and obtain copies of books, records, and documents maintained by third parties that relate to unlawfully obtained property and the proceeds thereof.

(3) Transfer, encumber, manage, control, and hold all property subject to the receivership, including the proceeds thereof, in the manner directed or ratified by the court.

(4) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof to any person who committed, aided or abetted, or participated in the commission of unlawful acts or who had knowledge that the property had been unlawfully obtained.

(5) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof made with the intent to hinder or delay the recovery of that property or any interest in it by the receiver or any person from whom the property was unlawfully obtained.

(6) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof that was made within one year before the date of the entry of the receivership order if less than a reasonably equivalent value was given in exchange for the transfer, except that a bona fide transferee for value and without notice that the property had been unlawfully obtained may retain the interest transferred until the value given in exchange for the transfer is returned to the transferee.

(7) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof made within 90 days before the date of the entry of the receivership order to a transferee from whom the defendant unlawfully obtained some property if (A) the receiver establishes that the avoidance of the transfer will promote a fair pro rata distribution of restitution among all people from whom defendants unlawfully obtained property and (B) the transferee cannot establish that the specific property transferred was the same property which had been unlawfully obtained from the transferee.

(8) Exercise any power authorized by statute or ordered by the court.

(c) No person with actual or constructive notice of the receivership shall interfere with the discharge of the receiver’s duties.

(d) No person may file any action or enforce or create any lien, or cause to be issued, served, or levied any summons, subpoena, attachment, or writ of execution against the receiver or any property subject to the receivership without first obtaining prior court approval upon motion with notice to the receiver and the Commissioner of Business Oversight. Any legal procedure described in this subdivision commenced without prior court approval is void except as to a bona fide purchaser or encumbrancer for value and without notice of the receivership. No person without notice of the receivership shall incur any liability for commencing or maintaining any legal procedure described by this subdivision.

(e) The court has jurisdiction of all questions arising in the receivership proceedings and may make any orders and judgments as may be required, including orders after noticed motion by the receiver to avoid transfers as provided in paragraphs (4), (5), (6), and (7) of subdivision (b).

(f) This section is cumulative to all other provisions of law.

(g) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(h) The recordation of a copy of the receivership order imparts constructive notice of the receivership in connection with any matter involving real property located in the county in which the receivership order is recorded.

(Added by renumbering Section 13975.1 by Stats. 2014, Ch. 401, Sec. 41. Effective January 1, 2015.)









PART 2.8 - DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING

CHAPTER 1 - General Provisions

12900

This part may be known and referred to as the “California Fair Employment and Housing Act.”

(Added by Stats. 1980, Ch. 992.)



12901

There is in the state government, in the Business, Consumer Services, and Housing Agency, the Department of Fair Employment and Housing. The department is under the direction of an executive officer known as the Director of Fair Employment and Housing, who is appointed by the Governor, subject to confirmation by the Senate, and who holds office at the pleasure of the Governor. The annual salary of the director is provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2.

(Amended by Stats. 2012, Ch. 147, Sec. 16. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



12902

The provisions of Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 apply to the director and the director is the head of a department within the meaning of such chapter.

(Added by Stats. 1980, Ch. 992.)



12903

There is in the Department of Fair Employment and Housing the Fair Employment and Housing Council. The council shall consist of seven members, to be known as council members, who shall be appointed by the Governor, by and with the advice and consent of the Senate, and one of whom shall be designated as chairperson by the Governor. The term of office of each member of the council shall be for four years. The Director of the Department of Fair Employment and Housing shall serve as a nonvoting ex-officio member of the council.

(Amended by Stats. 2012, Ch. 46, Sec. 29. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12904

Any member chosen to fill a vacancy on the council occurring otherwise than by expiration of term shall be appointed for the unexpired term of the member whom he or she is to succeed. Four members of the council shall constitute a quorum for the purpose of conducting the business thereof.

(Amended by Stats. 2012, Ch. 46, Sec. 30. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12905

Each member of the council shall serve without compensation but shall receive one hundred dollars ($100) for each day actually spent in the performance of his or her duties under this part and shall also be entitled to his or her expenses actually and necessarily incurred in the performance of his or her duties.

(Amended by Stats. 2012, Ch. 46, Sec. 31. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12906

Any member of the council may be removed by the Governor for inefficiency, for neglect of duty, misconduct or malfeasance in office, after being given a written statement of the charges and an opportunity to be heard thereon.

(Amended by Stats. 2012, Ch. 46, Sec. 32. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12907

(a) The Fair Employment and Housing Enforcement and Litigation Fund is hereby established in the State Treasury, to be administered by the Department of Fair Employment and Housing.

(b) The fund shall consist of attorney’s fees and costs awarded by a court to the Department of Fair Employment and Housing when the department is the prevailing party in a civil action brought under the California Fair Employment and Housing Act.

(c) Upon appropriation by the Legislature in the annual Budget Act, moneys in the fund may be used to offset the costs of the department.

(Added by Stats. 2012, Ch. 46, Sec. 33. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)






CHAPTER 3 - Findings and Declarations of Policy

12920

It is hereby declared as the public policy of this state that it is necessary to protect and safeguard the right and opportunity of all persons to seek, obtain, and hold employment without discrimination or abridgment on account of race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or military and veteran status.

It is recognized that the practice of denying employment opportunity and discriminating in the terms of employment for these reasons foments domestic strife and unrest, deprives the state of the fullest utilization of its capacities for development and advancement, and substantially and adversely affects the interests of employees, employers, and the public in general.

Further, the practice of discrimination because of race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, familial status, source of income, disability, or genetic information in housing accommodations is declared to be against public policy.

It is the purpose of this part to provide effective remedies that will eliminate these discriminatory practices.

This part shall be deemed an exercise of the police power of the state for the protection of the welfare, health, and peace of the people of this state.

(Amended by Stats. 2013, Ch. 691, Sec. 1. Effective January 1, 2014.)



12920.5

In order to eliminate discrimination, it is necessary to provide effective remedies that will both prevent and deter unlawful employment practices and redress the adverse effects of those practices on aggrieved persons. To that end, this part shall be deemed an exercise of the Legislature’s authority pursuant to Section 1 of Article XIV of the California Constitution.

(Added by Stats. 1992, Ch. 911, Sec. 2. Effective January 1, 1993.)



12921

(a) The opportunity to seek, obtain, and hold employment without discrimination because of race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or military and veteran status is hereby recognized as and declared to be a civil right.

(b) The opportunity to seek, obtain, and hold housing without discrimination because of race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, familial status, source of income, disability, genetic information, or any other basis prohibited by Section 51 of the Civil Code is hereby recognized as and declared to be a civil right.

(Amended by Stats. 2013, Ch. 691, Sec. 2. Effective January 1, 2014.)



12922

Notwithstanding any other provision of this part, an employer that is a religious corporation may restrict eligibility for employment in any position involving the performance of religious duties to adherents of the religion for which the corporation is organized.

(Added by Stats. 1999, Ch. 913, Sec. 1. Effective January 1, 2000.)






CHAPTER 4 - Definitions

12925

As used in this part, unless a different meaning clearly appears from the context:

(a) “Council” means the Fair Employment and Housing Council and “council member” means a member of the council.

(b) “Department” means the Department of Fair Employment and Housing.

(c) “Director” means the Director of Fair Employment and Housing.

(d) “Person” includes one or more individuals, partnerships, associations, corporations, limited liability companies, legal representatives, trustees, trustees in bankruptcy, and receivers or other fiduciaries.

(Amended by Stats. 2012, Ch. 46, Sec. 34. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12926

As used in this part in connection with unlawful practices, unless a different meaning clearly appears from the context:

(a) “Affirmative relief” or “prospective relief” includes the authority to order reinstatement of an employee, awards of backpay, reimbursement of out-of-pocket expenses, hiring, transfers, reassignments, grants of tenure, promotions, cease and desist orders, posting of notices, training of personnel, testing, expunging of records, reporting of records, and any other similar relief that is intended to correct unlawful practices under this part.

(b) “Age” refers to the chronological age of any individual who has reached his or her 40th birthday.

(c) “Employee” does not include any individual employed by his or her parents, spouse, or child, or any individual employed under a special license in a nonprofit sheltered workshop or rehabilitation facility.

(d) “Employer” includes any person regularly employing five or more persons, or any person acting as an agent of an employer, directly or indirectly, the state or any political or civil subdivision of the state, and cities, except as follows:

“Employer” does not include a religious association or corporation not organized for private profit.

(e) “Employment agency” includes any person undertaking for compensation to procure employees or opportunities to work.

(f) “Essential functions” means the fundamental job duties of the employment position the individual with a disability holds or desires. “Essential functions” does not include the marginal functions of the position.

(1) A job function may be considered essential for any of several reasons, including, but not limited to, any one or more of the following:

(A) The function may be essential because the reason the position exists is to perform that function.

(B) The function may be essential because of the limited number of employees available among whom the performance of that job function can be distributed.

(C) The function may be highly specialized, so that the incumbent in the position is hired for his or her expertise or ability to perform the particular function.

(2) Evidence of whether a particular function is essential includes, but is not limited to, the following:

(A) The employer’s judgment as to which functions are essential.

(B) Written job descriptions prepared before advertising or interviewing applicants for the job.

(C) The amount of time spent on the job performing the function.

(D) The consequences of not requiring the incumbent to perform the function.

(E) The terms of a collective bargaining agreement.

(F) The work experiences of past incumbents in the job.

(G) The current work experience of incumbents in similar jobs.

(g) (1) “Genetic information” means, with respect to any individual, information about any of the following:

(A) The individual’s genetic tests.

(B) The genetic tests of family members of the individual.

(C) The manifestation of a disease or disorder in family members of the individual.

(2) “Genetic information” includes any request for, or receipt of, genetic services, or participation in clinical research that includes genetic services, by an individual or any family member of the individual.

(3) “Genetic information” does not include information about the sex or age of any individual.

(h) “Labor organization” includes any organization that exists and is constituted for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection.

(i) “Medical condition” means either of the following:

(1) Any health impairment related to or associated with a diagnosis of cancer or a record or history of cancer.

(2) Genetic characteristics. For purposes of this section, “genetic characteristics” means either of the following:

(A) Any scientifically or medically identifiable gene or chromosome, or combination or alteration thereof, that is known to be a cause of a disease or disorder in a person or his or her offspring, or that is determined to be associated with a statistically increased risk of development of a disease or disorder, and that is presently not associated with any symptoms of any disease or disorder.

(B) Inherited characteristics that may derive from the individual or family member, that are known to be a cause of a disease or disorder in a person or his or her offspring, or that are determined to be associated with a statistically increased risk of development of a disease or disorder, and that are presently not associated with any symptoms of any disease or disorder.

(j) “Mental disability” includes, but is not limited to, all of the following:

(1) Having any mental or psychological disorder or condition, such as intellectual disability, organic brain syndrome, emotional or mental illness, or specific learning disabilities, that limits a major life activity. For purposes of this section:

(A) “Limits” shall be determined without regard to mitigating measures, such as medications, assistive devices, or reasonable accommodations, unless the mitigating measure itself limits a major life activity.

(B) A mental or psychological disorder or condition limits a major life activity if it makes the achievement of the major life activity difficult.

(C) “Major life activities” shall be broadly construed and shall include physical, mental, and social activities and working.

(2) Any other mental or psychological disorder or condition not described in paragraph (1) that requires special education or related services.

(3) Having a record or history of a mental or psychological disorder or condition described in paragraph (1) or (2), which is known to the employer or other entity covered by this part.

(4) Being regarded or treated by the employer or other entity covered by this part as having, or having had, any mental condition that makes achievement of a major life activity difficult.

(5) Being regarded or treated by the employer or other entity covered by this part as having, or having had, a mental or psychological disorder or condition that has no present disabling effect, but that may become a mental disability as described in paragraph (1) or (2).

“Mental disability” does not include sexual behavior disorders, compulsive gambling, kleptomania, pyromania, or psychoactive substance use disorders resulting from the current unlawful use of controlled substances or other drugs.

(k) “Military and veteran status” means a member or veteran of the United States Armed Forces, United States Armed Forces Reserve, the United States National Guard, and the California National Guard.

(l) “On the bases enumerated in this part” means or refers to discrimination on the basis of one or more of the following: race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, age, sexual orientation, or military and veteran status.

(m) “Physical disability” includes, but is not limited to, all of the following:

(1) Having any physiological disease, disorder, condition, cosmetic disfigurement, or anatomical loss that does both of the following:

(A) Affects one or more of the following body systems: neurological, immunological, musculoskeletal, special sense organs, respiratory, including speech organs, cardiovascular, reproductive, digestive, genitourinary, hemic and lymphatic, skin, and endocrine.

(B) Limits a major life activity. For purposes of this section:

(i) “Limits” shall be determined without regard to mitigating measures such as medications, assistive devices, prosthetics, or reasonable accommodations, unless the mitigating measure itself limits a major life activity.

(ii) A physiological disease, disorder, condition, cosmetic disfigurement, or anatomical loss limits a major life activity if it makes the achievement of the major life activity difficult.

(iii) “Major life activities” shall be broadly construed and includes physical, mental, and social activities and working.

(2) Any other health impairment not described in paragraph (1) that requires special education or related services.

(3) Having a record or history of a disease, disorder, condition, cosmetic disfigurement, anatomical loss, or health impairment described in paragraph (1) or (2), which is known to the employer or other entity covered by this part.

(4) Being regarded or treated by the employer or other entity covered by this part as having, or having had, any physical condition that makes achievement of a major life activity difficult.

(5) Being regarded or treated by the employer or other entity covered by this part as having, or having had, a disease, disorder, condition, cosmetic disfigurement, anatomical loss, or health impairment that has no present disabling effect but may become a physical disability as described in paragraph (1) or (2).

(6) “Physical disability” does not include sexual behavior disorders, compulsive gambling, kleptomania, pyromania, or psychoactive substance use disorders resulting from the current unlawful use of controlled substances or other drugs.

(n) Notwithstanding subdivisions (j) and (m), if the definition of “disability” used in the federal Americans with Disabilities Act of 1990 (Public Law 101-336) would result in broader protection of the civil rights of individuals with a mental disability or physical disability, as defined in subdivision (j) or (m), or would include any medical condition not included within those definitions, then that broader protection or coverage shall be deemed incorporated by reference into, and shall prevail over conflicting provisions of, the definitions in subdivisions (j) and (m).

(o) “Race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, age, sexual orientation, or military and veteran status” includes a perception that the person has any of those characteristics or that the person is associated with a person who has, or is perceived to have, any of those characteristics.

(p) “Reasonable accommodation” may include either of the following:

(1) Making existing facilities used by employees readily accessible to, and usable by, individuals with disabilities.

(2) Job restructuring, part-time or modified work schedules, reassignment to a vacant position, acquisition or modification of equipment or devices, adjustment or modifications of examinations, training materials or policies, the provision of qualified readers or interpreters, and other similar accommodations for individuals with disabilities.

(q) “Religious creed,” “religion,” “religious observance,” “religious belief,” and “creed” include all aspects of religious belief, observance, and practice, including religious dress and grooming practices. “Religious dress practice” shall be construed broadly to include the wearing or carrying of religious clothing, head or face coverings, jewelry, artifacts, and any other item that is part of the observance by an individual of his or her religious creed. “Religious grooming practice” shall be construed broadly to include all forms of head, facial, and body hair that are part of the observance by an individual of his or her religious creed.

(r) (1) “Sex” includes, but is not limited to, the following:

(A) Pregnancy or medical conditions related to pregnancy.

(B) Childbirth or medical conditions related to childbirth.

(C) Breastfeeding or medical conditions related to breastfeeding.

(2) “Sex” also includes, but is not limited to, a person’s gender. “Gender” means sex, and includes a person’s gender identity and gender expression. “Gender expression” means a person’s gender-related appearance and behavior whether or not stereotypically associated with the person’s assigned sex at birth.

(s) “Sexual orientation” means heterosexuality, homosexuality, and bisexuality.

(t) “Supervisor” means any individual having the authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or the responsibility to direct them, or to adjust their grievances, or effectively to recommend that action, if, in connection with the foregoing, the exercise of that authority is not of a merely routine or clerical nature, but requires the use of independent judgment.

(u) “Undue hardship” means an action requiring significant difficulty or expense, when considered in light of the following factors:

(1) The nature and cost of the accommodation needed.

(2) The overall financial resources of the facilities involved in the provision of the reasonable accommodations, the number of persons employed at the facility, and the effect on expenses and resources or the impact otherwise of these accommodations upon the operation of the facility.

(3) The overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of employees, and the number, type, and location of its facilities.

(4) The type of operations, including the composition, structure, and functions of the workforce of the entity.

(5) The geographic separateness or administrative or fiscal relationship of the facility or facilities.

(v) “National origin” discrimination includes, but is not limited to, discrimination on the basis of possessing a driver’s license granted under Section 12801.9 of the Vehicle Code.

(Amended by Stats. 2014, Ch. 452, Sec. 1. Effective January 1, 2015.)



12926.1

The Legislature finds and declares as follows:

(a) The law of this state in the area of disabilities provides protections independent from those in the federal Americans with Disabilities Act of 1990 (P.L. 101-336). Although the federal act provides a floor of protection, this state’s law has always, even prior to passage of the federal act, afforded additional protections.

(b) The law of this state contains broad definitions of physical disability, mental disability, and medical condition. It is the intent of the Legislature that the definitions of physical disability and mental disability be construed so that applicants and employees are protected from discrimination due to an actual or perceived physical or mental impairment that is disabling, potentially disabling, or perceived as disabling or potentially disabling.

(c) Physical and mental disabilities include, but are not limited to, chronic or episodic conditions such as HIV/AIDS, hepatitis, epilepsy, seizure disorder, diabetes, clinical depression, bipolar disorder, multiple sclerosis, and heart disease. In addition, the Legislature has determined that the definitions of “physical disability” and “mental disability” under the law of this state require a “limitation” upon a major life activity, but do not require, as does the federal Americans with Disabilities Act of 1990, a “substantial limitation.” This distinction is intended to result in broader coverage under the law of this state than under that federal act. Under the law of this state, whether a condition limits a major life activity shall be determined without respect to any mitigating measures, unless the mitigating measure itself limits a major life activity, regardless of federal law under the Americans with Disabilities Act of 1990. Further, under the law of this state, “working” is a major life activity, regardless of whether the actual or perceived working limitation implicates a particular employment or a class or broad range of employments.

(d) Notwithstanding any interpretation of law in Cassista v. Community Foods (1993) 5 Cal.4th 1050, the Legislature intends (1) for state law to be independent of the federal Americans with Disabilities Act of 1990, (2) to require a “limitation” rather than a “substantial limitation” of a major life activity, and (3) by enacting paragraph (4) of subdivision (j) and paragraph (4) of subdivision (l) of Section 12926, to provide protection when an individual is erroneously or mistakenly believed to have any physical or mental condition that limits a major life activity.

(e) The Legislature affirms the importance of the interactive process between the applicant or employee and the employer in determining a reasonable accommodation, as this requirement has been articulated by the Equal Employment Opportunity Commission in its interpretive guidance of the federal Americans with Disabilities Act of 1990.

(Amended by Stats. 2011, Ch. 261, Sec. 10. Effective January 1, 2012.)



12926.2

As used in this part in connection with unlawful practices, unless a different meaning clearly appears from the context:

(a) “Religious corporation” means any corporation formed under, or otherwise subject to, Part 4 (commencing with Section 9110) or Part 6 (commencing with Section 10000) of Division 2 of Title 1 of the Corporations Code, and also includes a corporation that is formed primarily or exclusively for religious purposes under the laws of any other state to administer the affairs of an organized religious group and that is not organized for private profit.

(b) “Religious duties” means duties of employment connected with carrying on the religious activities of a religious corporation or association.

(c) Notwithstanding subdivision (d) of Section 12926 and except as otherwise provided in subdivision (d) of this section, “employer” includes a religious corporation or association with respect to persons employed by the religious association or corporation to perform duties, other than religious duties, at a health care facility operated by the religious association or corporation for the provision of health care that is not restricted to adherents of the religion that established the association or corporation.

(d) “Employer” does not include a religious corporation with respect to either the employment, including promotion, of an individual of a particular religion, or the application of the employer’s religious doctrines, tenets, or teachings, in any work connected with the provision of health care.

(e) Notwithstanding subdivision (d) of Section 12926, “employer” does not include a nonprofit public benefit corporation incorporated to provide health care on behalf of a religious organization under Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, with respect to employment, including promotion, of an individual of a particular religion in an executive or pastoral-care position connected with the provision of health care.

(f) (1) Notwithstanding any other provision of law, a nonprofit public benefit corporation formed by, or affiliated with, a particular religion and that operates an educational institution as its sole or primary activity, may restrict employment, including promotion, in any or all employment categories to individuals of a particular religion.

(2) Notwithstanding paragraph (1) or any other provision of law, employers that are nonprofit public benefit corporations specified in paragraph (1) shall be subject to the provisions of this part in all other respects, including, but not limited to, the prohibitions against discrimination made unlawful employment practices by this part.

(Amended by Stats. 2001, Ch. 910, Sec. 1. Effective January 1, 2002.)



12927

As used in this part in connection with housing accommodations, unless a different meaning clearly appears from the context:

(a) “Affirmative actions” means any activity for the purpose of eliminating discrimination in housing accommodations because of race, color, religion, sex, marital status, national origin, ancestry, familial status, or disability.

(b) “Conciliation council” means a nonprofit organization, or a city or county human relations commission, which provides education, factfinding, and mediation or conciliation services in resolution of complaints of housing discrimination.

(c) (1) “Discrimination” includes refusal to sell, rent, or lease housing accommodations; includes refusal to negotiate for the sale, rental, or lease of housing accommodations; includes representation that a housing accommodation is not available for inspection, sale, or rental when that housing accommodation is in fact so available; includes any other denial or withholding of housing accommodations; includes provision of inferior terms, conditions, privileges, facilities, or services in connection with those housing accommodations; includes harassment in connection with those housing accommodations; includes the cancellation or termination of a sale or rental agreement; includes the provision of segregated or separated housing accommodations; includes the refusal to permit, at the expense of the disabled person, reasonable modifications of existing premises occupied or to be occupied by the disabled person, if the modifications may be necessary to afford the disabled person full enjoyment of the premises, except that, in the case of a rental, the landlord may, where it is reasonable to do so condition permission for a modification on the renter’s agreeing to restore the interior of the premises to the condition that existed before the modification (other than for reasonable wear and tear), and includes refusal to make reasonable accommodations in rules, policies, practices, or services when these accommodations may be necessary to afford a disabled person equal opportunity to use and enjoy a dwelling.

(2) “Discrimination” does not include either of the following:

(A) Refusal to rent or lease a portion of an owner-occupied single-family house to a person as a roomer or boarder living within the household, provided that no more than one roomer or boarder is to live within the household, and the owner complies with subdivision (c) of Section 12955, which prohibits discriminatory notices, statements, and advertisements.

(B) Where the sharing of living areas in a single dwelling unit is involved, the use of words stating or tending to imply that the housing being advertised is available only to persons of one sex.

(d) “Housing accommodation” means any building, structure, or portion thereof that is occupied as, or intended for occupancy as, a residence by one or more families and any vacant land that is offered for sale or lease for the construction thereon of any building, structure, or portion thereof intended to be so occupied.

(e) “Owner” includes the lessee, sublessee, assignee, managing agent, real estate broker or salesperson, or any person having any legal or equitable right of ownership or possession or the right to rent or lease housing accommodations, and includes the state and any of its political subdivisions and any agency thereof.

(f) “Person” includes all individuals and entities that are described in Section 3602(d) of Title 42 of the United States Code, and in the definition of “owner” in subdivision (e) of this section, and all institutional third parties, including the Federal Home Loan Mortgage Corporation.

(g) “Aggrieved person” includes any person who claims to have been injured by a discriminatory housing practice or believes that the person will be injured by a discriminatory housing practice that is about to occur.

(h) “Real estate-related transactions” include any of the following:

(1) The making or purchasing of loans or providing other financial assistance that is for the purpose of purchasing, constructing, improving, repairing, or maintaining a dwelling, or that is secured by residential real estate.

(2) The selling, brokering, or appraising of residential real property.

(3) The use of territorial underwriting requirements, for the purpose of requiring a borrower in a specific geographic area to obtain earthquake insurance, required by an institutional third party on a loan secured by residential real property.

(i) “Source of income” means lawful, verifiable income paid directly to a tenant or paid to a representative of a tenant. For the purposes of this definition, a landlord is not considered a representative of a tenant.

(Amended by Stats. 2010, Ch. 524, Sec. 6. Effective January 1, 2011.)



12928

Notwithstanding any other provision of this part, there is a rebuttable presumption that “employer,” as defined by subdivision (d) of Section 12926, includes any person or entity identified as the employer on the employee’s Federal Form W-2 (Wage and Tax Statement).

(Amended by Stats. 2004, Ch. 647, Sec. 2. Effective January 1, 2005.)






CHAPTER 5 - Powers and Duties

ARTICLE 1 - The Department

12930

The department shall have the following functions, powers, and duties:

(a) To establish and maintain a principal office and any other offices within the state as are necessary to carry out the purposes of this part.

(b) To meet and function at any place within the state.

(c) To appoint attorneys, investigators, conciliators, mediators, and other employees as it may deem necessary, fix their compensation within the limitations provided by law, and prescribe their duties.

(d) To obtain upon request and utilize the services of all governmental departments and agencies and, in addition, with respect to housing discrimination, of conciliation councils.

(e) To adopt, promulgate, amend, and rescind suitable procedural rules and regulations to carry out the investigation, prosecution, and dispute resolution functions and duties of the department pursuant to this part.

(f) (1) To receive, investigate, conciliate, mediate, and prosecute complaints alleging practices made unlawful pursuant to Chapter 6 (commencing with Section 12940).

(2) To receive, investigate, conciliate, mediate, and prosecute complaints alleging a violation of Section 51, 51.5, 51.7, 54, 54.1, or 54.2 of the Civil Code. The remedies and procedures of this part shall be independent of any other remedy or procedure that might apply.

(g) In connection with any matter under investigation or in question before the department pursuant to a complaint filed under Section 12960, 12961, or 12980:

(1) To issue subpoenas to require the attendance and testimony of witnesses and the production of books, records, documents, and physical materials.

(2) To administer oaths, examine witnesses under oath and take evidence, and take depositions and affidavits.

(3) To issue written interrogatories.

(4) To request the production for inspection and copying of books, records, documents, and physical materials.

(5) To petition the superior courts to compel the appearance and testimony of witnesses, the production of books, records, documents, and physical materials, and the answering of interrogatories.

(h) To bring civil actions pursuant to Section 12965 or 12981 and to prosecute those civil actions before state and federal trial courts.

(i) To issue those publications and those results of investigations and research as in its judgment will tend to promote good will and minimize or eliminate discrimination in employment on the bases enumerated in this part and discrimination in housing because of race, religious creed, color, sex, gender, gender identity, gender expression, marital status, national origin, ancestry, familial status, disability, genetic information, or sexual orientation.

(j) To investigate, approve, certify, decertify, monitor, and enforce nondiscrimination programs proposed by a contractor to be engaged in pursuant to Section 12990.

(k) To render annually to the Governor and to the Legislature a written report of its activities and of its recommendations.

(l) To conduct mediations at any time after a complaint is filed pursuant to Section 12960, 12961, or 12980. The department may end mediation at any time.

(m) The following shall apply with respect to any accusation pending before the former Fair Employment and Housing Commission on or after January 1, 2013:

(1) If an accusation issued under former Section 12965 includes a prayer either for damages for emotional injuries as a component of actual damages, or for administrative fines, or both, or if an accusation is amended for the purpose of adding a prayer either for damages for emotional injuries as a component of actual damages, or for administrative fines, or both, with the consent of the party accused of engaging in unlawful practices, the department may withdraw an accusation and bring a civil action in superior court.

(2) If an accusation was issued under former Section 12981, with the consent of the aggrieved party filing the complaint an aggrieved person on whose behalf a complaint is filed, or the party accused of engaging in unlawful practices, the department may withdraw the accusation and bring a civil action in superior court.

(3) Where removal to court is not feasible, the department shall retain the services of the Office of Administrative Hearings to adjudicate the administrative action pursuant to Sections 11370.3 and 11502.

(n) On any Section 1094.5 Code of Civil Procedure challenge to a decision of the former Fair Employment and Housing Commission pending on or after January 1, 2013, the director or his or her designee shall consult with the Attorney General regarding the defense of that writ petition.

(Amended by Stats. 2012, Ch. 46, Sec. 35. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12931

The department may also provide assistance to communities and persons therein in resolving disputes, disagreements, or difficulties relating to discriminatory practices based on race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, gender, gender identity, gender expression, familial status, age, or sexual orientation that impair the rights of persons in those communities under the Constitution or laws of the United States or of this state. The services of the department may be made available in cases of these disputes, disagreements, or difficulties only when, in its judgment, peaceful relations among the citizens of the community involved are threatened thereby. The department’s services are to be made available only upon the request of an appropriate state or local public body, or upon the request of any person directly affected by any such dispute, disagreement, or difficulty.

The assistance of the department pursuant to this section shall be limited to endeavors at investigation, conference, conciliation, and persuasion.

(Amended by Stats. 2011, Ch. 719, Sec. 16.5. Effective January 1, 2012.)



12932

(a) The Legislature recognizes that the avoidance of discriminatory practices in the employment of disabled persons is most effectively achieved through the ongoing efforts of state agencies involved in the vocational rehabilitation and job placement of the disabled. The department may utilize the efforts and experience of the Department of Rehabilitation in the development of job opportunities for the disabled by requesting the Department of Rehabilitation to foster good will and to conciliate on employment policies with employers who, in the judgment of the department, have employment practices or policies that discriminate against disabled persons. Nothing contained in this paragraph shall be construed to transfer any of the functions, powers, or duties from the department to the Department of Rehabilitation.

(b) The activities of the department in providing conciliation assistance shall be conducted in confidence and without publicity, and the department shall hold confidential any information acquired in the regular performance of its duties upon the understanding that it would be so held.

(c) No employee of the department shall engage in the performance of investigative or prosecuting functions of any department or agency in any litigation arising out of a dispute in which he or she acted on behalf of the department. Any employee of the department, who makes public in any manner whatever any information in violation of this subdivision, is guilty of a misdemeanor and, if a member of the state civil service, shall be subject to disciplinary action under the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2).

(d) When contacted by the department, employers, labor organizations, or employment agencies shall be informed whether a particular discussion, or portion thereof, constitutes either of the following:

(1) Endeavors at conference, conciliation, and persuasion which may not be disclosed by the department or received in evidence in any formal hearing or court action.

(2) Investigative processes, which are not so protected.

(Amended by Stats. 1989, Ch. 1309, Sec. 2.)



12933

The department shall maintain liaison with the human relations commissions of cities, counties, and any city and county, and shall provide any information not designated by law as confidential to such commissions on request.

(Added by Stats. 1980, Ch. 992.)






ARTICLE 2 - The Commission

12935

The council shall have the following functions, powers, and duties:

(a) To adopt, promulgate, amend, and rescind suitable rules, regulations, and standards that do either of the following:

(1) Interpret, implement, and apply all provisions of this part.

(2) Carry out all other functions and duties of the council pursuant to this part.

(3) To meet at any place within the state and function in any office of the department.

(b) To create or provide technical assistance to any advisory agencies and conciliation councils, local or otherwise, as in its judgment will aid in effectuating the purposes of this part, and to empower them to study the problems of discrimination in all or specific fields of human relationships or in particular instances of employment discrimination on the bases enumerated in this part or in specific instances of housing discrimination on the bases enumerated in this part and to foster, through community effort or otherwise, good will, cooperation, and conciliation among the groups and elements of the population of the state and to make recommendations to the Fair Employment and Housing Council for the development of policies and procedures in general except for procedural rules and regulations that carry out the investigation, prosecution, and dispute resolution functions and duties of the department. These advisory agencies and conciliation councils shall be composed of representative citizens, serving without pay.

(c) To hold hearings, issue publications, results of inquiries and research, and reports to the Governor and the Legislature that, in its judgment, will tend to aid in the effectuating the purpose of this part, promote good will, cooperation and conciliation, and minimize or eliminate unlawful discrimination, or advance civil rights in the State of California.

(Amended by Stats. 2012, Ch. 46, Sec. 36. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)









CHAPTER 6 - Discrimination Prohibited

ARTICLE 1 - Unlawful Practices, Generally

12940

It is an unlawful employment practice, unless based upon a bona fide occupational qualification, or, except where based upon applicable security regulations established by the United States or the State of California:

(a) For an employer, because of the race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or military and veteran status of any person, to refuse to hire or employ the person or to refuse to select the person for a training program leading to employment, or to bar or to discharge the person from employment or from a training program leading to employment, or to discriminate against the person in compensation or in terms, conditions, or privileges of employment.

(1) This part does not prohibit an employer from refusing to hire or discharging an employee with a physical or mental disability, or subject an employer to any legal liability resulting from the refusal to employ or the discharge of an employee with a physical or mental disability, where the employee, because of his or her physical or mental disability, is unable to perform his or her essential duties even with reasonable accommodations, or cannot perform those duties in a manner that would not endanger his or her health or safety or the health or safety of others even with reasonable accommodations.

(2) This part does not prohibit an employer from refusing to hire or discharging an employee who, because of the employee’s medical condition, is unable to perform his or her essential duties even with reasonable accommodations, or cannot perform those duties in a manner that would not endanger the employee’s health or safety or the health or safety of others even with reasonable accommodations. Nothing in this part shall subject an employer to any legal liability resulting from the refusal to employ or the discharge of an employee who, because of the employee’s medical condition, is unable to perform his or her essential duties, or cannot perform those duties in a manner that would not endanger the employee’s health or safety or the health or safety of others even with reasonable accommodations.

(3) Nothing in this part relating to discrimination on account of marital status shall do either of the following:

(A) Affect the right of an employer to reasonably regulate, for reasons of supervision, safety, security, or morale, the working of spouses in the same department, division, or facility, consistent with the rules and regulations adopted by the commission.

(B) Prohibit bona fide health plans from providing additional or greater benefits to employees with dependents than to those employees without or with fewer dependents.

(4) Nothing in this part relating to discrimination on account of sex shall affect the right of an employer to use veteran status as a factor in employee selection or to give special consideration to Vietnam-era veterans.

(5) (A) This part does not prohibit an employer from refusing to employ an individual because of his or her age if the law compels or provides for that refusal. Promotions within the existing staff, hiring or promotion on the basis of experience and training, rehiring on the basis of seniority and prior service with the employer, or hiring under an established recruiting program from high schools, colleges, universities, or trade schools do not, in and of themselves, constitute unlawful employment practices.

(B) The provisions of this part relating to discrimination on the basis of age do not prohibit an employer from providing health benefits or health care reimbursement plans to retired persons that are altered, reduced, or eliminated when the person becomes eligible for Medicare health benefits. This subparagraph applies to all retiree health benefit plans and contractual provisions or practices concerning retiree health benefits and health care reimbursement plans in effect on or after January 1, 2011.

(b) For a labor organization, because of the race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or military and veteran status of any person, to exclude, expel, or restrict from its membership the person, or to provide only second-class or segregated membership or to discriminate against any person because of the race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or military and veteran status of the person in the election of officers of the labor organization or in the selection of the labor organization’s staff or to discriminate in any way against any of its members or against any employer or against any person employed by an employer.

(c) For any person to discriminate against any person in the selection, termination, training, or other terms or treatment of that person in any apprenticeship training program, any other training program leading to employment, an unpaid internship, or another limited duration program to provide unpaid work experience for that person because of the race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or military and veteran status of the person discriminated against.

(d) For any employer or employment agency to print or circulate or cause to be printed or circulated any publication, or to make any nonjob-related inquiry of an employee or applicant, either verbal or through use of an application form, that expresses, directly or indirectly, any limitation, specification, or discrimination as to race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or military and veteran status, or any intent to make any such limitation, specification, or discrimination. This part does not prohibit an employer or employment agency from inquiring into the age of an applicant, or from specifying age limitations, where the law compels or provides for that action.

(e) (1) Except as provided in paragraph (2) or (3), for any employer or employment agency to require any medical or psychological examination of an applicant, to make any medical or psychological inquiry of an applicant, to make any inquiry whether an applicant has a mental disability or physical disability or medical condition, or to make any inquiry regarding the nature or severity of a physical disability, mental disability, or medical condition.

(2) Notwithstanding paragraph (1), an employer or employment agency may inquire into the ability of an applicant to perform job-related functions and may respond to an applicant’s request for reasonable accommodation.

(3) Notwithstanding paragraph (1), an employer or employment agency may require a medical or psychological examination or make a medical or psychological inquiry of a job applicant after an employment offer has been made but prior to the commencement of employment duties, provided that the examination or inquiry is job related and consistent with business necessity and that all entering employees in the same job classification are subject to the same examination or inquiry.

(f) (1) Except as provided in paragraph (2), for any employer or employment agency to require any medical or psychological examination of an employee, to make any medical or psychological inquiry of an employee, to make any inquiry whether an employee has a mental disability, physical disability, or medical condition, or to make any inquiry regarding the nature or severity of a physical disability, mental disability, or medical condition.

(2) Notwithstanding paragraph (1), an employer or employment agency may require any examinations or inquiries that it can show to be job related and consistent with business necessity. An employer or employment agency may conduct voluntary medical examinations, including voluntary medical histories, which are part of an employee health program available to employees at that worksite.

(g) For any employer, labor organization, or employment agency to harass, discharge, expel, or otherwise discriminate against any person because the person has made a report pursuant to Section 11161.8 of the Penal Code that prohibits retaliation against hospital employees who report suspected patient abuse by health facilities or community care facilities.

(h) For any employer, labor organization, employment agency, or person to discharge, expel, or otherwise discriminate against any person because the person has opposed any practices forbidden under this part or because the person has filed a complaint, testified, or assisted in any proceeding under this part.

(i) For any person to aid, abet, incite, compel, or coerce the doing of any of the acts forbidden under this part, or to attempt to do so.

(j) (1) For an employer, labor organization, employment agency, apprenticeship training program or any training program leading to employment, or any other person, because of race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or military and veteran status, to harass an employee, an applicant, an unpaid intern or volunteer, or a person providing services pursuant to a contract. Harassment of an employee, an applicant, an unpaid intern or volunteer, or a person providing services pursuant to a contract by an employee, other than an agent or supervisor, shall be unlawful if the entity, or its agents or supervisors, knows or should have known of this conduct and fails to take immediate and appropriate corrective action. An employer may also be responsible for the acts of nonemployees, with respect to sexual harassment of employees, applicants, unpaid interns or volunteers, or persons providing services pursuant to a contract in the workplace, where the employer, or its agents or supervisors, knows or should have known of the conduct and fails to take immediate and appropriate corrective action. In reviewing cases involving the acts of nonemployees, the extent of the employer’s control and any other legal responsibility that the employer may have with respect to the conduct of those nonemployees shall be considered. An entity shall take all reasonable steps to prevent harassment from occurring. Loss of tangible job benefits shall not be necessary in order to establish harassment.

(2) The provisions of this subdivision are declaratory of existing law, except for the new duties imposed on employers with regard to harassment.

(3) An employee of an entity subject to this subdivision is personally liable for any harassment prohibited by this section that is perpetrated by the employee, regardless of whether the employer or covered entity knows or should have known of the conduct and fails to take immediate and appropriate corrective action.

(4) (A) For purposes of this subdivision only, “employer” means any person regularly employing one or more persons or regularly receiving the services of one or more persons providing services pursuant to a contract, or any person acting as an agent of an employer, directly or indirectly, the state, or any political or civil subdivision of the state, and cities. The definition of “employer” in subdivision (d) of Section 12926 applies to all provisions of this section other than this subdivision.

(B) Notwithstanding subparagraph (A), for purposes of this subdivision, “employer” does not include a religious association or corporation not organized for private profit, except as provided in Section 12926.2.

(C) For purposes of this subdivision, “harassment” because of sex includes sexual harassment, gender harassment, and harassment based on pregnancy, childbirth, or related medical conditions. Sexually harassing conduct need not be motivated by sexual desire.

(5) For purposes of this subdivision, “a person providing services pursuant to a contract” means a person who meets all of the following criteria:

(A) The person has the right to control the performance of the contract for services and discretion as to the manner of performance.

(B) The person is customarily engaged in an independently established business.

(C) The person has control over the time and place the work is performed, supplies the tools and instruments used in the work, and performs work that requires a particular skill not ordinarily used in the course of the employer’s work.

(k) For an employer, labor organization, employment agency, apprenticeship training program, or any training program leading to employment, to fail to take all reasonable steps necessary to prevent discrimination and harassment from occurring.

(l) (1) For an employer or other entity covered by this part to refuse to hire or employ a person or to refuse to select a person for a training program leading to employment or to bar or to discharge a person from employment or from a training program leading to employment, or to discriminate against a person in compensation or in terms, conditions, or privileges of employment because of a conflict between the person’s religious belief or observance and any employment requirement, unless the employer or other entity covered by this part demonstrates that it has explored any available reasonable alternative means of accommodating the religious belief or observance, including the possibilities of excusing the person from those duties that conflict with his or her religious belief or observance or permitting those duties to be performed at another time or by another person, but is unable to reasonably accommodate the religious belief or observance without undue hardship, as defined in subdivision (u) of Section 12926, on the conduct of the business of the employer or other entity covered by this part. Religious belief or observance, as used in this section, includes, but is not limited to, observance of a Sabbath or other religious holy day or days, reasonable time necessary for travel prior and subsequent to a religious observance, and religious dress practice and religious grooming practice as described in subdivision (q) of Section 12926. This subdivision shall also apply to an apprenticeship training program, an unpaid internship, and any other program to provide unpaid experience for a person in the workplace or industry.

(2) An accommodation of an individual’s religious dress practice or religious grooming practice is not reasonable if the accommodation requires segregation of the individual from other employees or the public.

(3) An accommodation is not required under this subdivision if it would result in a violation of this part or any other law prohibiting discrimination or protecting civil rights, including subdivision (b) of Section 51 of the Civil Code and Section 11135 of this code.

(m) For an employer or other entity covered by this part to fail to make reasonable accommodation for the known physical or mental disability of an applicant or employee. Nothing in this subdivision or in paragraph (1) or (2) of subdivision (a) shall be construed to require an accommodation that is demonstrated by the employer or other covered entity to produce undue hardship, as defined in subdivision (u) of Section 12926, to its operation.

(n) For an employer or other entity covered by this part to fail to engage in a timely, good faith, interactive process with the employee or applicant to determine effective reasonable accommodations, if any, in response to a request for reasonable accommodation by an employee or applicant with a known physical or mental disability or known medical condition.

(o) For an employer or other entity covered by this part, to subject, directly or indirectly, any employee, applicant, or other person to a test for the presence of a genetic characteristic.

(p) Nothing in this section shall be interpreted as preventing the ability of employers to identify members of the military or veterans for purposes of awarding a veteran’s preference as permitted by law.

(Amended by Stats. 2014, Ch. 302, Sec. 1. Effective January 1, 2015.)



12940.1

For the purposes of paragraph (1) of subdivision (a) of Section 12940, it shall be presumed that an individual with heart trouble, as referred to in Section 3212 of the Labor Code, applying for either a firefighter position or participation in an apprenticeship training program leading to employment in that position, where the actual duties require physical, active fire suppression, or a law enforcement position, the principal duties of which clearly consist of active law enforcement, could not perform his or her duties in a manner which would not endanger his or her health or safety or the health or safety of others. This presumption may be overcome by the applicant or the department proving, by a preponderance of the evidence, that the applicant would be able to safely perform the job. Law enforcement, for the purposes of this section, means police officer, deputy sheriff, or sheriff whose principal duties consist of active law enforcement service.

(Added by Stats. 1984, Ch. 380, Sec. 1.)



12940.3

Prior to January 1, 1996, a study or survey of the costs, including litigation and reasonable accommodation expenses and other impacts on California employers of 15 or more employees, resulting from compliance with Title I of the Americans with Disabilities Act of 1990 (Public Law 101-336), shall be undertaken jointly by the California Chamber of Commerce, the Department of Fair Employment and Housing, Protection and Advocacy, Inc., and the State Department of Rehabilitation. The study shall also include an analysis of the benefits of the requirements of Title I of the Americans with Disabilities Act of 1990 (Public Law 101-336) to persons with disabilities. The results of the study shall be submitted to the Commission on Special Education for their review and recommendations. The study shall provide a basis for a recommendation to the Legislature and the Governor concerning whether the hardships imposed upon businesses outweigh the benefits to persons with disabilities when the requirements of Title I of the Americans with Disabilities Act of 1990 (Public Law 101-336) are extended to California employers of 5 to 14, inclusive, employees by amending the Fair Employment and Housing Act to include people with mental disabilities as a protected class. In conducting the study and making a recommendation, the parties shall consider whether the additional requirements or consequences of being subject to the additional requirements will impose a significant hardship on employers of 5 to 14, inclusive, employees.

It is the intent to the Legislature that if, at the conclusion of the study and report to the Legislature, it is determined that employers of between 5 and 14 employees would not have a significant hardship in implementing the requirements of Title I of the Americans with Disabilities Act of 1990 (Public Law 101-336), legislation should be introduced to require that employers with between 5 and 14 employees are covered by the requirements of Title I of the Americans with Disabilities Act of 1990 (Public Law 101-336).

The Legislature intends that all employers, including employers of 5 to 14, inclusive, employees, voluntarily comply with the requirements of Title I of the Americans with Disabilities Act of 1990 (Public Law 101-336) so that persons with mental disabilities can participate fully in the employment opportunities provided to all Californians. However, it is the intent of the Legislature that existing employment discrimination provisions covering employers of 5 to 14, inclusive, employees shall not be altered by amendments to this part that become effective on January 1, 1993.

(Added by Stats. 1992, Ch. 913, Sec. 23.5. Effective January 1, 1993.)



12941

The Legislature hereby declares its rejection of the court of appeal opinion in Marks v. Loral Corp. (1997) 57 Cal.App.4th 30, and states that the opinion does not affect existing law in any way, including, but not limited to, the law pertaining to disparate treatment. The Legislature declares its intent that the use of salary as the basis for differentiating between employees when terminating employment may be found to constitute age discrimination if use of that criterion adversely impacts older workers as a group, and further declares its intent that the disparate impact theory of proof may be used in claims of age discrimination. The Legislature further reaffirms and declares its intent that the courts interpret the state’s statutes prohibiting age discrimination in employment broadly and vigorously, in a manner comparable to prohibitions against sex and race discrimination, and with the goal of not only protecting older workers as individuals, but also of protecting older workers as a group, since they face unique obstacles in the later phases of their careers. Nothing in this section shall limit the affirmative defenses traditionally available in employment discrimination cases including, but not limited to, those set forth in Section 7286.7 of Title 2 of the California Code of Regulations.

(Added by renumbering Section 12941.1 by Stats. 2002, Ch. 525, Sec. 3. Effective January 1, 2003.)



12942

(a) Every employer in this state shall permit any employee who indicates in writing a desire in a reasonable time and can demonstrate the ability to do so, to continue his or her employment beyond any retirement date contained in any private pension or retirement plan.

This employment shall continue so long as the employee demonstrates his or her ability to perform the functions of the job adequately and the employer is satisfied with the quality of work performed.

(b) Any employee indicating this desire and continuing the employment shall give the employer written notice in reasonable time, of intent to retire or terminate when the retirement or termination occurs after the employee’s retirement date.

(c) Nothing in this section or Section 12941 shall be construed to prohibit any of the following:

(1) To prohibit an institution of higher education, as defined by Section 1001 of Title 20 of the United States Code, from imposing a retirement policy for tenured faculty members, provided that the institution has a policy permitting reemployment of these individuals on a year-to-year basis.

(2) To prohibit compulsory retirement of any employee who has attained 70 years of age and is a physician employed by a professional medical corporation, the articles or bylaws of which provide for compulsory retirement.

(3) To prohibit compulsory retirement of any employee who has attained 65 years of age and who for the two-year period immediately before retirement was employed in a bona fide executive or a high policymaking position, if that employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit-sharing, savings, or deferred compensation plan, or any combination of those plans, of the employer for the employee, which equals in the aggregate at least twenty-seven thousand dollars ($27,000).

(Amended by Stats. 2004, Ch. 647, Sec. 4. Effective January 1, 2005.)



12943

It shall be an unlawful employment practice unless based upon a bona fide occupational qualification:

(a) For the governing board of any school district, because of the pregnancy of any female person, to refuse to hire or employ her, or to refuse to select her for a training program leading to employment, or to bar or to discharge her from employment or from a training program leading to employment, or to discriminate against her in compensation or in terms, conditions, or privileges of employment.

(b) For the governing board of any school district to terminate any employee who is temporarily disabled, pursuant to or on the basis of an employment policy under which insufficient or no leave is available, if the policy has a disparate impact on employees of one sex and is not justified by necessity of the public schools.

(Added by Stats. 1980, Ch. 992.)



12944

(a) It shall be unlawful for a licensing board to require any examination or establish any other qualification for licensing that has an adverse impact on any class by virtue of its race, creed, color, national origin or ancestry, sex, gender, gender identity, gender expression, age, medical condition, genetic information, physical disability, mental disability, or sexual orientation, unless the practice can be demonstrated to be job related.

Where the commission, after hearing, determines that an examination is unlawful under this subdivision, the licensing board may continue to use and rely on the examination until such time as judicial review by the superior court of the determination is exhausted.

If an examination or other qualification for licensing is determined to be unlawful under this section, that determination shall not void, limit, repeal, or otherwise affect any right, privilege, status, or responsibility previously conferred upon any person by the examination or by a license issued in reliance on the examination or qualification.

(b) It shall be unlawful for a licensing board to fail or refuse to make reasonable accommodation to an individual’s mental or physical disability or medical condition.

(c) It shall be unlawful for any licensing board, unless specifically acting in accordance with federal equal employment opportunity guidelines or regulations approved by the commission, to print or circulate or cause to be printed or circulated any publication, or to make any non-job-related inquiry, either verbal or through use of an application form, which expresses, directly or indirectly, any limitation, specification, or discrimination as to race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, sex, gender, gender identity, gender expression, age, or sexual orientation or any intent to make any such limitation, specification, or discrimination. Nothing in this subdivision shall prohibit any licensing board from making, in connection with prospective licensure or certification, an inquiry as to, or a request for information regarding, the physical fitness of applicants if that inquiry or request for information is directly related and pertinent to the license or the licensed position the applicant is applying for. Nothing in this subdivision shall prohibit any licensing board, in connection with prospective examinations, licensure, or certification, from inviting individuals with physical or mental disabilities to request reasonable accommodations or from making inquiries related to reasonable accommodations.

(d) It is unlawful for a licensing board to discriminate against any person because the person has filed a complaint, testified, or assisted in any proceeding under this part.

(e) It is unlawful for any licensing board to fail to keep records of applications for licensing or certification for a period of two years following the date of receipt of the applications.

(f) As used in this section, “licensing board” means any state board, agency, or authority in the Business, Consumer Services, and Housing Agency that has the authority to grant licenses or certificates which are prerequisites to employment eligibility or professional status.

(Amended by Stats. 2012, Ch. 147, Sec. 17. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



12945

(a) In addition to the provisions that govern pregnancy, childbirth, or a related medical condition in Sections 12926 and 12940, each of the following shall be an unlawful employment practice, unless based upon a bona fide occupational qualification:

(1) For an employer to refuse to allow a female employee disabled by pregnancy, childbirth, or a related medical condition to take a leave for a reasonable period of time not to exceed four months and thereafter return to work, as set forth in the commission’s regulations. The employee shall be entitled to utilize any accrued vacation leave during this period of time. Reasonable period of time means that period during which the female employee is disabled on account of pregnancy, childbirth, or a related medical condition.

An employer may require an employee who plans to take a leave pursuant to this subdivision to give the employer reasonable notice of the date the leave shall commence and the estimated duration of the leave.

(2) (A) For an employer to refuse to maintain and pay for coverage for an eligible female employee who takes leave pursuant to paragraph (1) under a group health plan, as defined in Section 5000(b)(1) of the Internal Revenue Code of 1986, for the duration of the leave, not to exceed four months over the course of a 12-month period, commencing on the date the leave taken under paragraph (1) begins, at the level and under the conditions that coverage would have been provided if the employee had continued in employment continuously for the duration of the leave. Nothing in this paragraph shall preclude an employer from maintaining and paying for coverage under a group health plan beyond four months. An employer may recover from the employee the premium that the employer paid as required under this subdivision for maintaining coverage for the employee under the group health plan if both of the following conditions occur:

(i) The employee fails to return from leave after the period of leave to which the employee is entitled has expired.

(ii) The employee’s failure to return from leave is for a reason other than one of the following:

(I) The employee taking leave under the Moore-Brown-Roberti Family Rights Act (Sections 12945.2 and 19702.3 of the Government Code).

(II) The continuation, recurrence, or onset of a health condition that entitles the employee to leave under paragraph (1) or other circumstance beyond the control of the employee.

(B) If the employer is a state agency, the collective bargaining agreement shall govern with respect to the continued receipt by an eligible female employee of the health care coverage specified in subparagraph (A).

(3) (A) For an employer to refuse to provide reasonable accommodation for an employee for a condition related to pregnancy, childbirth, or a related medical condition, if she so requests, with the advice of her health care provider.

(B) For an employer who has a policy, practice, or collective bargaining agreement requiring or authorizing the transfer of temporarily disabled employees to less strenuous or hazardous positions for the duration of the disability to refuse to transfer a pregnant female employee who so requests.

(C) For an employer to refuse to temporarily transfer a pregnant female employee to a less strenuous or hazardous position for the duration of her pregnancy if she so requests, with the advice of her physician, where that transfer can be reasonably accommodated. However, no employer shall be required by this section to create additional employment that the employer would not otherwise have created, nor shall the employer be required to discharge any employee, transfer any employee with more seniority, or promote any employee who is not qualified to perform the job.

(4) For an employer to interfere with, restrain, or deny the exercise of, or the attempt to exercise, any right provided under this section.

(b) This section shall not be construed to affect any other provision of law relating to sex discrimination or pregnancy, or in any way to diminish the coverage of pregnancy, childbirth, or a medical condition related to pregnancy or childbirth under any other provision of this part, including subdivision (a) of Section 12940.

(Amended by Stats. 2011, Ch. 678, Sec. 1.5. Effective January 1, 2012.)



12945.1

Sections 12945.2 and 19702.3 shall be known, and may be cited, as the Moore-Brown-Roberti Family Rights Act.

(Added by Stats. 1993, Ch. 580, Sec. 1. Effective January 1, 1994.)



12945.2

(a) Except as provided in subdivision (b), it shall be an unlawful employment practice for any employer, as defined in paragraph (2) of subdivision (c), to refuse to grant a request by any employee with more than 12 months of service with the employer, and who has at least 1,250 hours of service with the employer during the previous 12-month period, to take up to a total of 12 workweeks in any 12-month period for family care and medical leave. Family care and medical leave requested pursuant to this subdivision shall not be deemed to have been granted unless the employer provides the employee, upon granting the leave request, a guarantee of employment in the same or a comparable position upon the termination of the leave. The commission shall adopt a regulation specifying the elements of a reasonable request.

(b) Notwithstanding subdivision (a), it shall not be an unlawful employment practice for an employer to refuse to grant a request for family care and medical leave by an employee if the employer employs less than 50 employees within 75 miles of the worksite where that employee is employed.

(c) For purposes of this section:

(1) “Child” means a biological, adopted, or foster child, a stepchild, a legal ward, or a child of a person standing in loco parentis who is either of the following:

(A) Under 18 years of age.

(B) An adult dependent child.

(2) “Employer” means either of the following:

(A) Any person who directly employs 50 or more persons to perform services for a wage or salary.

(B) The state, and any political or civil subdivision of the state and cities.

(3) “Family care and medical leave” means any of the following:

(A) Leave for reason of the birth of a child of the employee, the placement of a child with an employee in connection with the adoption or foster care of the child by the employee, or the serious health condition of a child of the employee.

(B) Leave to care for a parent or a spouse who has a serious health condition.

(C) Leave because of an employee’s own serious health condition that makes the employee unable to perform the functions of the position of that employee, except for leave taken for disability on account of pregnancy, childbirth, or related medical conditions.

(4) “Employment in the same or a comparable position” means employment in a position that has the same or similar duties and pay that can be performed at the same or similar geographic location as the position held prior to the leave.

(5) “FMLA” means the federal Family and Medical Leave Act of 1993 (P.L. 103-3).

(6) “Health care provider” means any of the following:

(A) An individual holding either a physician’s and surgeon’s certificate issued pursuant to Article 4 (commencing with Section 2080) of Chapter 5 of Division 2 of the Business and Professions Code, an osteopathic physician’s and surgeon’s certificate issued pursuant to Article 4.5 (commencing with Section 2099.5) of Chapter 5 of Division 2 of the Business and Professions Code, or an individual duly licensed as a physician, surgeon, or osteopathic physician or surgeon in another state or jurisdiction, who directly treats or supervises the treatment of the serious health condition.

(B) Any other person determined by the United States Secretary of Labor to be capable of providing health care services under the FMLA.

(7) “Parent” means a biological, foster, or adoptive parent, a stepparent, a legal guardian, or other person who stood in loco parentis to the employee when the employee was a child.

(8) “Serious health condition” means an illness, injury, impairment, or physical or mental condition that involves either of the following:

(A) Inpatient care in a hospital, hospice, or residential health care facility.

(B) Continuing treatment or continuing supervision by a health care provider.

(d) An employer shall not be required to pay an employee for any leave taken pursuant to subdivision (a), except as required by subdivision (e).

(e) An employee taking a leave permitted by subdivision (a) may elect, or an employer may require the employee, to substitute, for leave allowed under subdivision (a), any of the employee’s accrued vacation leave or other accrued time off during this period or any other paid or unpaid time off negotiated with the employer. If an employee takes a leave because of the employee’s own serious health condition, the employee may also elect, or the employer may also require the employee, to substitute accrued sick leave during the period of the leave. However, an employee shall not use sick leave during a period of leave in connection with the birth, adoption, or foster care of a child, or to care for a child, parent, or spouse with a serious health condition, unless mutually agreed to by the employer and the employee.

(f) (1) During any period that an eligible employee takes leave pursuant to subdivision (a) or takes leave that qualifies as leave taken under the FMLA, the employer shall maintain and pay for coverage under a “group health plan,” as defined in Section 5000(b)(1) of the Internal Revenue Code, for the duration of the leave, not to exceed 12 workweeks in a 12-month period, commencing on the date leave taken under the FMLA commences, at the level and under the conditions coverage would have been provided if the employee had continued in employment continuously for the duration of the leave. Nothing in the preceding sentence shall preclude an employer from maintaining and paying for coverage under a “group health plan” beyond 12 workweeks. An employer may recover the premium that the employer paid as required by this subdivision for maintaining coverage for the employee under the group health plan if both of the following conditions occur:

(A) The employee fails to return from leave after the period of leave to which the employee is entitled has expired.

(B) The employee’s failure to return from leave is for a reason other than the continuation, recurrence, or onset of a serious health condition that entitles the employee to leave under subdivision (a) or other circumstances beyond the control of the employee.

(2) Any employee taking leave pursuant to subdivision (a) shall continue to be entitled to participate in employee health plans for any period during which coverage is not provided by the employer under paragraph (1), employee benefit plans, including life insurance or short-term or long-term disability or accident insurance, pension and retirement plans, and supplemental unemployment benefit plans to the same extent and under the same conditions as apply to an unpaid leave taken for any purpose other than those described in subdivision (a). In the absence of these conditions an employee shall continue to be entitled to participate in these plans and, in the case of health and welfare employee benefit plans, including life insurance or short-term or long-term disability or accident insurance, or other similar plans, the employer may, at his or her discretion, require the employee to pay premiums, at the group rate, during the period of leave not covered by any accrued vacation leave, or other accrued time off, or any other paid or unpaid time off negotiated with the employer, as a condition of continued coverage during the leave period. However, the nonpayment of premiums by an employee shall not constitute a break in service, for purposes of longevity, seniority under any collective bargaining agreement, or any employee benefit plan.

For purposes of pension and retirement plans, an employer shall not be required to make plan payments for an employee during the leave period, and the leave period shall not be required to be counted for purposes of time accrued under the plan. However, an employee covered by a pension plan may continue to make contributions in accordance with the terms of the plan during the period of the leave.

(g) During a family care and medical leave period, the employee shall retain employee status with the employer, and the leave shall not constitute a break in service, for purposes of longevity, seniority under any collective bargaining agreement, or any employee benefit plan. An employee returning from leave shall return with no less seniority than the employee had when the leave commenced, for purposes of layoff, recall, promotion, job assignment, and seniority-related benefits such as vacation.

(h) If the employee’s need for a leave pursuant to this section is foreseeable, the employee shall provide the employer with reasonable advance notice of the need for the leave.

(i) If the employee’s need for leave pursuant to this section is foreseeable due to a planned medical treatment or supervision, the employee shall make a reasonable effort to schedule the treatment or supervision to avoid disruption to the operations of the employer, subject to the approval of the health care provider of the individual requiring the treatment or supervision.

(j) (1) An employer may require that an employee’s request for leave to care for a child, a spouse, or a parent who has a serious health condition be supported by a certification issued by the health care provider of the individual requiring care. That certification shall be sufficient if it includes all of the following:

(A) The date on which the serious health condition commenced.

(B) The probable duration of the condition.

(C) An estimate of the amount of time that the health care provider believes the employee needs to care for the individual requiring the care.

(D) A statement that the serious health condition warrants the participation of a family member to provide care during a period of the treatment or supervision of the individual requiring care.

(2) Upon expiration of the time estimated by the health care provider in subparagraph (C) of paragraph (1), the employer may require the employee to obtain recertification, in accordance with the procedure provided in paragraph (1), if additional leave is required.

(k) (1) An employer may require that an employee’s request for leave because of the employee’s own serious health condition be supported by a certification issued by his or her health care provider. That certification shall be sufficient if it includes all of the following:

(A) The date on which the serious health condition commenced.

(B) The probable duration of the condition.

(C) A statement that, due to the serious health condition, the employee is unable to perform the function of his or her position.

(2) The employer may require that the employee obtain subsequent recertification regarding the employee’s serious health condition on a reasonable basis, in accordance with the procedure provided in paragraph (1), if additional leave is required.

(3) (A) In any case in which the employer has reason to doubt the validity of the certification provided pursuant to this section, the employer may require, at the employer’s expense, that the employee obtain the opinion of a second health care provider, designated or approved by the employer, concerning any information certified under paragraph (1).

(B) The health care provider designated or approved under subparagraph (A) shall not be employed on a regular basis by the employer.

(C) In any case in which the second opinion described in subparagraph (A) differs from the opinion in the original certification, the employer may require, at the employer’s expense, that the employee obtain the opinion of a third health care provider, designated or approved jointly by the employer and the employee, concerning the information certified under paragraph (1).

(D) The opinion of the third health care provider concerning the information certified under paragraph (1) shall be considered to be final and shall be binding on the employer and the employee.

(4) As a condition of an employee’s return from leave taken because of the employee’s own serious health condition, the employer may have a uniformly applied practice or policy that requires the employee to obtain certification from his or her health care provider that the employee is able to resume work. Nothing in this paragraph shall supersede a valid collective bargaining agreement that governs the return to work of that employee.

(l) It shall be an unlawful employment practice for an employer to refuse to hire, or to discharge, fine, suspend, expel, or discriminate against, any individual because of any of the following:

(1) An individual’s exercise of the right to family care and medical leave provided by subdivision (a).

(2) An individual’s giving information or testimony as to his or her own family care and medical leave, or another person’s family care and medical leave, in any inquiry or proceeding related to rights guaranteed under this section.

(m) This section shall not be construed to require any changes in existing collective bargaining agreements during the life of the contract, or until January 1, 1993, whichever occurs first.

(n) The amendments made to this section by Chapter 827 of the Statutes of 1993 shall not be construed to require any changes in existing collective bargaining agreements during the life of the contract, or until February 5, 1994, whichever occurs first.

(o) This section shall be construed as separate and distinct from Section 12945.

(p) Leave provided for pursuant to this section may be taken in one or more periods. The 12-month period during which 12 workweeks of leave may be taken under this section shall run concurrently with the 12-month period under the FMLA, and shall commence the date leave taken under the FMLA commences.

(q) In any case in which both parents entitled to leave under subdivision (a) are employed by the same employer, the employer shall not be required to grant leave in connection with the birth, adoption, or foster care of a child that would allow the parents family care and medical leave totaling more than the amount specified in subdivision (a).

(r) (1) Notwithstanding subdivision (a), an employer may refuse to reinstate an employee returning from leave to the same or a comparable position if all of the following apply:

(A) The employee is a salaried employee who is among the highest paid 10 percent of the employer’s employees who are employed within 75 miles of the worksite at which that employee is employed.

(B) The refusal is necessary to prevent substantial and grievous economic injury to the operations of the employer.

(C) The employer notifies the employee of the intent to refuse reinstatement at the time the employer determines the refusal is necessary under subparagraph (B).

(2) In any case in which the leave has already commenced, the employer shall give the employee a reasonable opportunity to return to work following the notice prescribed by subparagraph (C).

(s) Leave taken by an employee pursuant to this section shall run concurrently with leave taken pursuant to the FMLA, except for any leave taken under the FMLA for disability on account of pregnancy, childbirth, or related medical conditions. The aggregate amount of leave taken under this section or the FMLA, or both, except for leave taken for disability on account of pregnancy, childbirth, or related medical conditions, shall not exceed 12 workweeks in a 12-month period. An employee is entitled to take, in addition to the leave provided for under this section and the FMLA, the leave provided for in Section 12945, if the employee is otherwise qualified for that leave.

(t) It shall be an unlawful employment practice for an employer to interfere with, restrain, or deny the exercise of, or the attempt to exercise, any right provided under this section.

(Amended by Stats. 2011, Ch. 678, Sec. 2. Effective January 1, 2012.)



12945.5

It shall be an unlawful employment practice for an employer to require any employee to be sterilized as a condition of employment.

(Added by Stats. 1980, Ch. 619.)



12946

It shall be an unlawful practice for employers, labor organizations, and employment agencies subject to the provisions of this part to fail to maintain and preserve any and all applications, personnel, membership, or employment referral records and files for a minimum period of two years after the records and files are initially created or received, or for employers to fail to retain personnel files of applicants or terminated employees for a minimum period of two years after the date of the employment action taken. For the purposes of this section, the State Personnel Board is exempt from the two-year retention requirement and shall instead, maintain the records and files for a period of one year. Upon notice that a verified complaint against it has been filed under this part, any such employer, labor organization, or employment agency shall maintain and preserve any and all records and files until the complaint is fully and finally disposed of and all appeals or related proceedings terminated. The council shall adopt suitable rules, regulations, and standards to carry out the purposes of this section. Where necessary, the department, pursuant to its powers under Section 12974, may seek temporary or preliminary judicial relief to enforce this section.

(Amended by Stats. 2012, Ch. 46, Sec. 38. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12947

It shall not be an unlawful practice under this part for an employer or labor organization to provide or make financial provision for child care services of a custodial or other nature for its employees or members who are responsible for minor children.

(Added by Stats. 1980, Ch. 992.)



12947.5

(a) It shall be an unlawful employment practice for an employer to refuse to permit an employee to wear pants on account of the sex of the employee.

(b) Nothing in this section shall prohibit an employer from requiring employees in a particular occupation to wear a uniform.

(c) Nothing in this section shall prohibit an employer from requiring an employee to wear a costume while that employee is portraying a specific character or dramatic role.

(d) The council may exempt an employer from the requirements of this section for good cause shown and shall adopt standards and procedures for granting exemptions.

(Amended by Stats. 2012, Ch. 46, Sec. 39. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12948

It is an unlawful practice under this part for a person to deny or to aid, incite, or conspire in the denial of the rights created by Section 51, 51.5, 51.7, 54, 54.1, or 54.2 of the Civil Code.

(Amended by Stats. 1999, Ch. 591, Sec. 10. Effective January 1, 2000.)



12949

Nothing in this part relating to gender-based discrimination affects the ability of an employer to require an employee to adhere to reasonable workplace appearance, grooming, and dress standards not precluded by other provisions of state or federal law, provided that an employer shall allow an employee to appear or dress consistently with the employee’s gender identity or gender expression.

(Amended by Stats. 2011, Ch. 719, Sec. 20. Effective January 1, 2012.)



12950

In addition to employer responsibilities set forth in subdivisions (j) and (k) of Section 12940 and in rules adopted by the department and the council, every employer shall act to ensure a workplace free of sexual harassment by implementing the following minimum requirements:

(a) The department shall amend its current poster on discrimination in employment to include information relating to the illegality of sexual harassment. This amended poster shall be distributed to employers when the supply of the current poster is exhausted. One copy of the amended poster shall be provided by the department to an employer upon request. The amended poster shall be available at each office of the department, and shall be mailed if the request includes a self-addressed envelope with postage affixed. Multiple copies of the amended poster shall be made available online by the Department of Fair Employment and Housing. Each employer shall post the amended poster in a prominent and accessible location in the workplace.

(b) Each employer shall obtain from the department its information sheet on sexual harassment, which the department shall make available to employers for reproduction and distribution to employees. One copy of the information sheet shall be provided by the department to an employer upon request. The information sheets shall be available at each office of the department, and shall be mailed if the request includes a self-addressed envelope with postage affixed. Multiple copies of the information sheet shall be made available online by the Department of Fair Employment and Housing. Each employer shall distribute this information sheet to its employees, unless the employer provides equivalent information to its employees that contains, at a minimum, components on the following:

(1) The illegality of sexual harassment.

(2) The definition of sexual harassment under applicable state and federal law.

(3) A description of sexual harassment, utilizing examples.

(4) The internal complaint process of the employer available to the employee.

(5) The legal remedies and complaint process available through the department.

(6) Directions on how to contact the department.

(7) The protection against retaliation provided by Title 2 of the California Code of Regulations for opposing the practices prohibited by this article or for filing a complaint with, or otherwise participating in an investigation, proceeding, or hearing conducted by, the department or the council.

(c) The information sheet or information required to be distributed to employees pursuant to subdivision (b) shall be delivered in a manner that ensures distribution to each employee, such as including the information sheet or information with an employee’s pay.

(d) Notwithstanding subdivisions (j) and (k) of Section 12940, a claim that the information sheet or information required to be distributed pursuant to this section did not reach a particular individual or individuals shall not in and of itself result in the liability of any employer to any present or former employee or applicant in any action alleging sexual harassment. Conversely, an employer’s compliance with this section does not insulate the employer from liability for sexual harassment of any current or former employee or applicant.

(e) If an employer violates the requirements of this section, the department may seek an order requiring the employer to comply with these requirements.

(Amended by Stats. 2012, Ch. 46, Sec. 40. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12950.1

(a) An employer having 50 or more employees shall provide at least two hours of classroom or other effective interactive training and education regarding sexual harassment to all supervisory employees in California within six months of their assumption of a supervisory position. An employer covered by this section shall provide sexual harassment training and education to each supervisory employee in California once every two years. The training and education required by this section shall include information and practical guidance regarding the federal and state statutory provisions concerning the prohibition against and the prevention and correction of sexual harassment and the remedies available to victims of sexual harassment in employment. The training and education shall also include practical examples aimed at instructing supervisors in the prevention of harassment, discrimination, and retaliation, and shall be presented by trainers or educators with knowledge and expertise in the prevention of harassment, discrimination, and retaliation.

(b) An employer shall also include prevention of abusive conduct as a component of the training and education specified in subdivision (a).

(c) The state shall incorporate the training required by subdivision (a) into the 80 hours of training provided to all new supervisory employees pursuant to subdivision (b) of Section 19995.4, using existing resources.

(d) Notwithstanding subdivisions (j) and (k) of Section 12940, a claim that the training and education required by this section did not reach a particular individual or individuals shall not in and of itself result in the liability of any employer to any present or former employee or applicant in any action alleging sexual harassment. Conversely, an employer’s compliance with this section does not insulate the employer from liability for sexual harassment of any current or former employee or applicant.

(e) If an employer violates this section, the department may seek an order requiring the employer to comply with these requirements.

(f) The training and education required by this section is intended to establish a minimum threshold and should not discourage or relieve any employer from providing for longer, more frequent, or more elaborate training and education regarding workplace harassment or other forms of unlawful discrimination in order to meet its obligations to take all reasonable steps necessary to prevent and correct harassment and discrimination.

(g) (1) For purposes of this section only, “employer” means any person regularly employing 50 or more persons or regularly receiving the services of 50 or more persons providing services pursuant to a contract, or any person acting as an agent of an employer, directly or indirectly, the state, or any political or civil subdivision of the state, and cities.

(2) For purposes of this section, “abusive conduct” means conduct of an employer or employee in the workplace, with malice, that a reasonable person would find hostile, offensive, and unrelated to an employer’s legitimate business interests. Abusive conduct may include repeated infliction of verbal abuse, such as the use of derogatory remarks, insults, and epithets, verbal or physical conduct that a reasonable person would find threatening, intimidating, or humiliating, or the gratuitous sabotage or undermining of a person’s work performance. A single act shall not constitute abusive conduct, unless especially severe and egregious.

(Amended by Stats. 2014, Ch. 306, Sec. 1. Effective January 1, 2015.)



12951

(a) It is an unlawful employment practice for an employer, as defined in subdivision (d) of Section 12926, to adopt or enforce a policy that limits or prohibits the use of any language in any workplace, unless both of the following conditions exist:

(1) The language restriction is justified by a business necessity.

(2) The employer has notified its employees of the circumstances and the time when the language restriction is required to be observed and of the consequences for violating the language restriction.

(b) For the purposes of this section, “business necessity” means an overriding legitimate business purpose such that the language restriction is necessary to the safe and efficient operation of the business, that the language restriction effectively fulfills the business purpose it is supposed to serve, and there is no alternative practice to the language restriction that would accomplish the business purpose equally well with a lesser discriminatory impact.

(Added by Stats. 2001, Ch. 295, Sec. 2. Effective January 1, 2002.)






ARTICLE 2 - Housing Discrimination

12955

It shall be unlawful:

(a) For the owner of any housing accommodation to discriminate against or harass any person because of the race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, familial status, source of income, disability, or genetic information of that person.

(b) For the owner of any housing accommodation to make or to cause to be made any written or oral inquiry concerning the race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, familial status, disability, or genetic information of any person seeking to purchase, rent, or lease any housing accommodation.

(c) For any person to make, print, or publish, or cause to be made, printed, or published any notice, statement, or advertisement, with respect to the sale or rental of a housing accommodation that indicates any preference, limitation, or discrimination based on race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, familial status, source of income, disability, or genetic information or an intention to make that preference, limitation, or discrimination.

(d) For any person subject to the provisions of Section 51 of the Civil Code, as that section applies to housing accommodations, to discriminate against any person on the basis of sex, gender, gender identity, gender expression, sexual orientation, color, race, religion, ancestry, national origin, familial status, marital status, disability, genetic information, source of income, or on any other basis prohibited by that section. Selection preferences based on age, imposed in connection with a federally approved housing program, do not constitute age discrimination in housing.

(e) For any person, bank, mortgage company or other financial institution that provides financial assistance for the purchase, organization, or construction of any housing accommodation to discriminate against any person or group of persons because of the race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, familial status, source of income, disability, or genetic information in the terms, conditions, or privileges relating to the obtaining or use of that financial assistance.

(f) For any owner of housing accommodations to harass, evict, or otherwise discriminate against any person in the sale or rental of housing accommodations when the owner’s dominant purpose is retaliation against a person who has opposed practices unlawful under this section, informed law enforcement agencies of practices believed unlawful under this section, has testified or assisted in any proceeding under this part, or has aided or encouraged a person to exercise or enjoy the rights secured by this part. Nothing herein is intended to cause or permit the delay of an unlawful detainer action.

(g) For any person to aid, abet, incite, compel, or coerce the doing of any of the acts or practices declared unlawful in this section, or to attempt to do so.

(h) For any person, for profit, to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, ancestry, disability, genetic information, source of income, familial status, or national origin.

(i) For any person or other organization or entity whose business involves real estate-related transactions to discriminate against any person in making available a transaction, or in the terms and conditions of a transaction, because of race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, source of income, familial status, disability, or genetic information.

(j) To deny a person access to, or membership or participation in, a multiple listing service, real estate brokerage organization, or other service because of race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, ancestry, disability, genetic information, familial status, source of income, or national origin.

(k) To otherwise make unavailable or deny a dwelling based on discrimination because of race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, familial status, source of income, disability, genetic information, or national origin.

(l) To discriminate through public or private land use practices, decisions, and authorizations because of race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, familial status, marital status, disability, genetic information, national origin, source of income, or ancestry. Discrimination includes, but is not limited to, restrictive covenants, zoning laws, denials of use permits, and other actions authorized under the Planning and Zoning Law (Title 7 (commencing with Section 65000)), that make housing opportunities unavailable.

Discrimination under this subdivision also includes the existence of a restrictive covenant, regardless of whether accompanied by a statement that the restrictive covenant is repealed or void.

(m) As used in this section, “race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, familial status, source of income, disability, or genetic information,” includes a perception that the person has any of those characteristics or that the person is associated with a person who has, or is perceived to have, any of those characteristics.

(n) To use a financial or income standard in the rental of housing that fails to account for the aggregate income of persons residing together or proposing to reside together on the same basis as the aggregate income of married persons residing together or proposing to reside together.

(o) In instances where there is a government rent subsidy, to use a financial or income standard in assessing eligibility for the rental of housing that is not based on the portion of the rent to be paid by the tenant.

(p) (1) For the purposes of this section, “source of income” means lawful, verifiable income paid directly to a tenant or paid to a representative of a tenant. For the purposes of this section, a landlord is not considered a representative of a tenant.

(2) For the purposes of this section, it shall not constitute discrimination based on source of income to make a written or oral inquiry concerning the level or source of income.

(Amended by Stats. 2011, Ch. 719, Sec. 21.5. Effective January 1, 2012.)



12955.1

(a) For purposes of Section 12955, “discrimination” includes, but is not limited to, a failure to design and construct a covered multifamily dwelling in a manner that allows access to, and use by, disabled persons by providing, at a minimum, the following features:

(1) All covered multifamily dwellings shall have at least one building entrance on an accessible route, unless it is impracticable to do so because of the terrain or unusual characteristics of the site. The burden of establishing impracticability because of terrain or unusual site characteristics is on the person or persons who designed or constructed the housing facility.

(2) All covered multifamily dwellings with a building entrance on an accessible route shall be designed and constructed in a manner that complies with all of the following:

(A) The public and common areas are readily accessible to and usable by persons with disabilities.

(B) All the doors designed to allow passage into and within all premises are sufficiently wide to allow passage by persons in wheelchairs.

(C) All premises within covered multifamily dwelling units contain the following features of adaptable design:

(i) An accessible route into and through the covered dwelling unit.

(ii) Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations.

(iii) Reinforcements in bathroom walls to allow later installation of grab bars around the toilet, tub, shower stall, and shower seat, where those facilities are provided.

(iv) Useable kitchens and bathrooms so that an individual in a wheelchair can maneuver about the space.

(b) (1) For purposes of Section 12955, “discrimination” includes, but is not limited to, a failure to design and construct 10 percent of the multistory dwelling units in buildings without an elevator that consist of at least four condominium dwelling units or at least three rental apartment dwelling units in a manner that incorporates an accessible route to the primary entry level entrance and that meets the requirements of paragraph (2) of subdivision (a) with respect to the ground floor, at least one bathroom on the primary entry level and the public and common areas. Any fraction thereof shall be rounded up to the next whole number. For purposes of this subdivision, “elevator” does not include an elevator that serves only the first ground floor or any nonresidential area. In multistory dwelling units in these buildings without elevators, the “primary entry level entrance” means the principal entrance through which most people enter the dwelling unit, as designated by the California Building Standards Code or, if not designated by California Building Standards Code, by the building official. To determine the total number of multistory dwelling units subject to this subdivision, all multistory dwelling units in the buildings subject to this subdivision on a site shall be considered collectively. This subdivision shall not be construed to require an elevator within an individual multistory dwelling unit or within a building subject to this subdivision. This subdivision shall apply only to multistory dwelling units in a building subject to this subdivision for which an application for a construction permit is submitted on or after July 1, 2005.

(2) Notwithstanding subdivision (c), the Division of the State Architect and the Department of Housing and Community Development may adopt regulations to clarify, interpret, or implement this subdivision, if either of them deem it necessary and appropriate.

(c) Notwithstanding Section 12935, regulations adopting building standards necessary to implement, interpret, or make specific the provisions of this section shall be developed by the Division of the State Architect for public housing and by the Department of Housing and Community Development for all other residential occupancies, and shall be adopted pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of the Health and Safety Code. Prior to the effective date of regulations adopted pursuant to this subdivision, existing federal accessibility standards that provide, to persons with disabilities, greater protections than existing state accessibility regulations shall apply. After regulations pursuant to this subdivision become effective, particular state regulations shall apply if they provide, to persons with disabilities, the same protections as, or greater protections than, the federal standards. If particular federal regulations provide greater protections than state regulations, then those federal standards shall apply. If the United States Department of Housing and Urban Development determines that any portion of the state regulations are not equivalent to the federal standards, the federal standards shall, as to those portions, apply to the design and construction of covered multifamily dwellings until the state regulations are brought into compliance with the federal standards. The appropriate state agency shall provide notice pursuant to the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 5 of Division 3 of Title 2) of that determination.

(d) In investigating discrimination complaints, the department shall apply the building standards contained in the California Building Standards Code to determine whether a covered multifamily dwelling is designed and constructed for access to and use by disabled persons in accordance with this section.

(e) The building standard requirements for persons with disabilities imposed by this section shall meet or exceed the requirements under the federal Fair Housing Amendments Act of 1988 (P.L. 100-430) and its implementing regulations (24 C.F.R. 100.1 et seq.) and the existing state law building standards contained in the California Building Standards Code.

(Amended by Stats. 2003, Ch. 642, Sec. 1. Effective January 1, 2004.)



12955.1.1

For purposes of Section 12955.1, the following definitions shall apply:

(a) “Covered multifamily dwellings” means both of the following:

(1) Buildings that consist of at least four condominium dwelling units or at least three rental apartment dwelling units if the buildings have at least one elevator. For purposes of this definition, dwelling units within a single structure separated by firewalls do not constitute separate buildings.

(2) The ground floor dwelling units in buildings that consist of at least four condominium dwelling units or at least three rental apartment dwelling units if the buildings do not have an elevator. For purposes of this definition, dwelling units within a single structure separated by firewalls do not constitute separate buildings.

(b) “Multistory dwelling unit” means a condominium dwelling unit or rental apartment with finished living space on one floor and the floor immediately above or below it or, if applicable, the floors immediately above and below it.

(Added by Stats. 2003, Ch. 642, Sec. 2. Effective January 1, 2004.)



12955.2

For purposes of this part, “familial status” means one or more individuals under 18 years of age who reside with a parent, another person with care and legal custody of that individual, a person who has been given care and custody of that individual by a state or local governmental agency that is responsible for the welfare of children, or the designee of that parent or other person with legal custody of any individual under 18 years of age by written consent of the parent or designated custodian. The protections afforded by this part against discrimination on the basis of familial status also apply to any individual who is pregnant , who is in the process of securing legal custody of any individual under 18 years of age, or who is in the process of being given care and custody of any individual under 18 years of age by a state or local governmental agency responsible for the welfare of children.

(Added by Stats. 1992, Ch. 182, Sec. 9. Effective January 1, 1993.)



12955.3

For purposes of this part, “disability” includes, but is not limited to, any physical or mental disability as defined in Section 12926.

(Amended by Stats. 2000, Ch. 1049, Sec. 8. Effective January 1, 2001.)



12955.4

Nothing in this part shall prohibit a religious organization, association or society, or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental, or occupancy of dwellings that it owns or operates for other than a commercial purpose to persons of the same religion or from giving preference to those persons, unless membership in that religion is restricted on account of race, color, or national origin.

(Added by Stats. 1992, Ch. 182, Sec. 11. Effective January 1, 1993.)



12955.5

Nothing in this part shall preclude the government from establishing programs to collect information relating to discriminatory housing practices.

(Added by Stats. 1992, Ch. 182, Sec. 12. Effective January 1, 1993.)



12955.6

Nothing in this part shall be construed to afford to the classes protected under this part, fewer rights or remedies than the federal Fair Housing Amendments Act of 1988 (P.L. 100-430) and its implementing regulations (24 C.F.R. 100.1 et seq.), or state law relating to fair employment and housing as it existed prior to the effective date of this section. Any state law that purports to require or permit any action that would be an unlawful practice under this part shall to that extent be invalid. This part may be construed to afford greater rights and remedies to an aggrieved person than those afforded by federal law and other state laws.

(Amended by Stats. 1993, Ch. 1277, Sec. 5.5. Effective January 1, 1994.)



12955.7

It shall be unlawful to coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of that person having exercised or enjoyed, or on account of that person having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by Section 12955 or 12955.1.

(Added by Stats. 1993, Ch. 1277, Sec. 6. Effective January 1, 1994.)



12955.8

For purposes of this article, in connection with unlawful practices:

(a) Proof of an intentional violation of this article includes, but is not limited to, an act or failure to act that is otherwise covered by this part, that demonstrates an intent to discriminate in any manner in violation of this part. A person intends to discriminate if race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, familial status, source of income, disability, or genetic information is a motivating factor in committing a discriminatory housing practice even though other factors may have also motivated the practice. An intent to discriminate may be established by direct or circumstantial evidence.

(b) Proof of a violation causing a discriminatory effect is shown if an act or failure to act that is otherwise covered by this part, and that has the effect, regardless of intent, of unlawfully discriminating on the basis of race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, marital status, national origin, ancestry, familial status, source of income, disability, or genetic information. A business establishment whose action or inaction has an unintended discriminatory effect shall not be considered to have committed an unlawful housing practice in violation of this part if the business establishment can establish that the action or inaction is necessary to the operation of the business and effectively carries out the significant business need it is alleged to serve. In cases that do not involve a business establishment, the person whose action or inaction has an unintended discriminatory effect shall not be considered to have committed an unlawful housing practice in violation of this part if the person can establish that the action or inaction is necessary to achieve an important purpose sufficiently compelling to override the discriminatory effect and effectively carries out the purpose it is alleged to serve.

(1) Any determination of a violation pursuant to this subdivision shall consider whether or not there are feasible alternatives that would equally well or better accomplish the purpose advanced with a less discriminatory effect.

(2) For purposes of this subdivision, the term “business establishment” shall have the same meaning as in Section 51 of the Civil Code.

(Amended by Stats. 2011, Ch. 719, Sec. 22.5. Effective January 1, 2012.)



12955.9

(a) The provisions of this part relating to discrimination on the basis of familial status shall not apply to housing for older persons.

(b) As used in this section, “housing for older persons” means any of the following:

(1) Housing provided under any state or federal program that the Secretary of Housing and Urban Development determines is specifically designed and operated to assist elderly persons, as defined in the state or federal program.

(2) Housing that meets the standards for senior housing in Sections 51.2, 51.3, and 51.4 of the Civil Code, except to the extent that those standards violate the prohibition of familial status discrimination in the federal Fair Housing Amendments Act of 1988 (P.L. 100-430) and implementing regulations.

(3) Mobilehome parks that meet the standards for “housing for older persons” as defined in the federal Fair Housing Amendments Act of 1988 and implementing regulations.

(c) For purposes of this section, the burden of proof shall be on the owner to prove that the housing qualifies as housing for older persons.

(Added by Stats. 1993, Ch. 1277, Sec. 8. Effective January 1, 1994.)



12956

Upon notice that a verified complaint against it has been filed under this part, any owner of housing accommodations shall maintain and preserve any and all rental records or any other written materials relevant to the complaint, until the complaint is fully and finally disposed of and all appeals or related proceedings terminated.

(Added by Stats. 1987, Ch. 605, Sec. 5.)



12956.1

(a) As used in this section, “association,” “governing documents,” and “declaration” have the same meanings as set forth in Sections 4080, 4135, and 4150 or Sections 6528, 6546, and 6552 of the Civil Code.

(b) (1) A county recorder, title insurance company, escrow company, real estate broker, real estate agent, or association that provides a copy of a declaration, governing document, or deed to any person shall place a cover page or stamp on the first page of the previously recorded document or documents stating, in at least 14-point boldface type, the following:

“If this document contains any restriction based on race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, familial status, marital status, disability, genetic information, national origin, source of income as defined in subdivision (p) of Section 12955, or ancestry, that restriction violates state and federal fair housing laws and is void, and may be removed pursuant to Section 12956.2 of the Government Code. Lawful restrictions under state and federal law on the age of occupants in senior housing or housing for older persons shall not be construed as restrictions based on familial status.”

(2) The requirements of paragraph (1) shall not apply to documents being submitted for recordation to a county recorder.

(c) Any person who records a document for the express purpose of adding a racially restrictive covenant is guilty of a misdemeanor. The county recorder shall not incur any liability for recording the document. Notwithstanding any other provision of law, a prosecution for a violation of this subdivision shall commence within three years after the discovery of the recording of the document.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 49) by Stats. 2013, Ch. 605, Sec. 25. Effective January 1, 2014.)



12956.2

(a) A person who holds an ownership interest of record in property that he or she believes is the subject of an unlawfully restrictive covenant in violation of subdivision (l) of Section 12955 may record a document titled Restrictive Covenant Modification. The county recorder may choose to waive the fee prescribed for recording and indexing instruments pursuant to Section 27361 in the case of the modification document provided for in this section. The modification document shall include a complete copy of the original document containing the unlawfully restrictive language with the unlawfully restrictive language stricken.

(b) Before recording the modification document, the county recorder shall submit the modification document and the original document to the county counsel who shall determine whether the original document contains an unlawful restriction based on race, color, religion, sex, gender, gender identity, gender expression, sexual orientation, familial status, marital status, disability, national origin, source of income as defined in subdivision (p) of Section 12955, or ancestry. The county counsel shall return the documents and inform the county recorder of its determination. The county recorder shall refuse to record the modification document if the county counsel finds that the original document does not contain an unlawful restriction as specified in this paragraph.

(c) The modification document shall be indexed in the same manner as the original document being modified. It shall contain a recording reference to the original document in the form of a book and page or instrument number, and date of the recording.

(d) Subject to covenants, conditions, and restrictions that were recorded after the recording of the original document that contains the unlawfully restrictive language and subject to covenants, conditions, and restrictions that will be recorded after the Restrictive Covenant Modification, the restrictions in the Restrictive Covenant Modification, once recorded, are the only restrictions having effect on the property. The effective date of the terms and conditions of the modification document shall be the same as the effective date of the original document.

(e) The county recorder shall make available to the public Restrictive Covenant Modification forms.

(f) If the holder of an ownership interest of record in property causes to be recorded a modified document pursuant to this section that contains modifications not authorized by this section, the county recorder shall not incur liability for recording the document. The liability that may result from the unauthorized recordation is the sole responsibility of the holder of the ownership interest of record who caused the modified recordation.

(g) This section does not apply to persons holding an ownership interest in property that is part of a common interest development as defined in Section 4100 or 6534 of the Civil Code if the board of directors of that common interest development is subject to the requirements of subdivision (b) of Section 4225 or of subdivision (b) of Section 6606 of the Civil Code.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 50) by Stats. 2013, Ch. 605, Sec. 26. Effective January 1, 2014.)









CHAPTER 7 - Enforcement and Hearing Procedures

ARTICLE 1 - Unlawful Practices

12960

(a) The provisions of this article govern the procedure for the prevention and elimination of practices made unlawful pursuant to Article 1 (commencing with Section 12940) of Chapter 6.

(b) Any person claiming to be aggrieved by an alleged unlawful practice may file with the department a verified complaint, in writing, that shall state the name and address of the person, employer, labor organization, or employment agency alleged to have committed the unlawful practice complained of, and that shall set forth the particulars thereof and contain other information as may be required by the department. The director or his or her authorized representative may in like manner, on his or her own motion, make, sign, and file a complaint.

(c) Any employer whose employees, or some of them, refuse or threaten to refuse to cooperate with the provisions of this part may file with the department a verified complaint asking for assistance by conciliation or other remedial action.

(d) No complaint may be filed after the expiration of one year from the date upon which the alleged unlawful practice or refusal to cooperate occurred, except that this period may be extended as follows:

(1) For a period of time not to exceed 90 days following the expiration of that year, if a person allegedly aggrieved by an unlawful practice first obtained knowledge of the facts of the alleged unlawful practice after the expiration of one year from the date of their occurrence.

(2) For a period of time not to exceed one year following a rebutted presumption of the identity of the person’s employer under Section 12928, in order to allow a person allegedly aggrieved by an unlawful practice to make a substitute identification of the actual employer.

(3) For a period of time, not to exceed one year from the date the person aggrieved by an alleged violation of Section 51.7 of the Civil Code becomes aware of the identity of a person liable for the alleged violation, but in no case exceeding three years from the date of the alleged violation if during that period the aggrieved person is unaware of the identity of any person liable for the alleged violation.

(4) For a period of time not to exceed one year from the date that a person allegedly aggrieved by an unlawful practice attains the age of majority.

(Amended by Stats. 2005, Ch. 642, Sec. 1. Effective January 1, 2006.)



12961

Where an unlawful practice alleged in a verified complaint adversely affects, in a similar manner, a group or class of persons of which the aggrieved person filing the complaint is a member, or where such an unlawful practice raises questions of law or fact which are common to such a group or class, the aggrieved person or the director may file the complaint on behalf and as representative of such a group or class. Any complaint so filed may be investigated as a group or class complaint, and, if in the judgment of the director circumstances warrant, shall be treated as such for purposes of conciliation, dispute resolution, and civil action.

(Amended by Stats. 2012, Ch. 46, Sec. 42. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12962

(a) The department shall cause any verified complaint filed for investigation under the provisions of this part to be served, either personally or by certified mail with return receipt requested, upon the person, employer, labor organization, or employment agency alleged to have committed the unlawful practice complained of.

(b) Notwithstanding subdivision (a), where a person claiming to be aggrieved by an alleged unlawful practice hires or retains private counsel for purposes of representation of the claim, the private counsel, and not the department, shall cause the verified complaint filed under the provisions of this part to be served, either personally or by certified mail with return receipt requested, upon the person, employer, labor organization, or employment agency alleged to have committed the unlawful practice.

(c) Service shall be made at the time of initial contact with the person, employer, labor organization, or employment agency or the agents thereof, or within 60 days, whichever first occurs. At the discretion of the director, the complaint may not contain the name of the complaining party unless the complaint is filed by the director or his or her authorized representative.

(Amended by Stats. 2003, Ch. 447, Sec. 1. Effective January 1, 2004.)



12963

After the filing of any complaint alleging facts sufficient to constitute a violation of any of the provisions of this part, the department shall make prompt investigation in connection therewith.

(Amended by Stats. 1980, Ch. 1023.)



12963.1

Upon the filing of a complaint under Section 12960, 12961, or 12980:

(a) The department may issue and serve upon an individual, corporation, partnership, association, public entity, or other organization subpoenas to require the attendance and testimony of witnesses by deposition or otherwise, and in connection therewith, to require the production of books, records, documents, and physical materials in the possession of, or under the control of, the individual or organization named on the subpoena.

(b) A subpoena shall be served by delivering a copy of the subpoena to the individual named on the subpoena or to any person who would be eligible to receive service of summons on behalf of the individual or organization named on the subpoena, as provided in Sections 416.10 through 416.90 of the Code of Civil Procedure. A subpoena issued to a person, employer, labor organization, employment agency, or public entity alleged to have committed an unlawful practice in a complaint filed under Section 12960 or 12961 may also be delivered to the agent or representative who has responded to the department concerning the complaint on behalf of such person, employer, labor organization, employment agency, or public entity. The copy of the subpoena may be delivered by personal service, by substituted service in accordance with Section 415.20 of the Code of Civil Procedure, or by certified mail. The affidavit of the individual serving the subpoena setting forth the manner of such service, along with the return post office receipt in the case of mail service, shall be sufficient proof of such service.

(c) A subpoena for appearance and production of books, records, documents, and physical materials shall identify with reasonable particularity the things that are to be produced. The subpoena need not be accompanied by an affidavit showing good cause or the materiality of the things sought to be produced.

(d) A subpoena for appearance and testimony at a deposition or other proceeding issued to a corporation, partnership, association, public entity, or other organization shall state with reasonable particularity the matters on which testimony is sought. The organization served with such a subpoena shall have the obligation of producing as a witness one or more officers, directors, managing agents, or other individuals to testify on its behalf as to the matters specified in the subpoena.

(e) Service of a subpoena shall be made so as to allow the recipient of the subpoena a reasonable time for compliance. No individual named on a subpoena shall be obliged to attend as a witness before the department at a place out of the county in which that person resides, unless the distance is less than 150 miles from the individual’s place of residence or good cause appears why attendance of the witness at greater distance should be required. Each witness who has appeared pursuant to a subpoena shall, upon demand, be paid by the department the same fees and mileage allowed by law to witnesses in civil cases.

(Added by Stats, 1980, Ch. 1023.)



12963.2

Upon the filing of a complaint under Section 12960, 12961, or 12980:

(a) The department may issue and serve written interrogatories on the same individuals and organizations and in the same manner as subpoenas may be issued and served under Section 12963.1. Any corporation, partnership, association, public entity, or other organization to which interrogatories are issued has the obligation of designating one or more officers, directors, managing agents, or other individuals to answer the interrogatories on the organization’s behalf.

(b) Within 30 days after the service of the interrogatories, or such longer time as the department may permit, the recipient of the interrogatories shall serve on the department written answers either responding fully or stating any objection to each interrogatory separately. The answers shall be made under oath and shall be signed by each individual making them, and the answers shall identify which individual has responded to each interrogatory.

(c) When in order to answer an interrogatory it is necessary to make a compilation, abstract, audit, or summary of the business records of the recipient of the interrogatory and such a compilation, abstract, audit, or summary does not exist or is not in the possession or under the control of the recipient, it shall be a sufficient answer to the interrogatory to so state and to specify the records from which the answer may be derived or ascertained and to afford the department reasonable opportunity to inspect and copy or make compilations, abstracts, or summaries from such records.

(Added by Stats. 1980, Ch. 1023.)



12963.3

(a) Depositions taken by the department shall be noticed by issuance and service of a subpoena pursuant to Section 12963.1. If, in the course of the investigation of a complaint, a subpoena is issued and served on an individual or organization not alleged in the complaint to have committed an unlawful practice, written notice of the deposition shall also be mailed by the department to each individual or organization alleged in the complaint to have committed an unlawful practice.

(b) A deposition may be taken before any officer of the department who has been authorized by the director to administer oaths and take testimony, or before any other person before whom a deposition may be taken in a civil action pursuant to Section 2025.320 or subdivision (d) of Section 2026.010 of the Code of Civil Procedure. The person before whom the deposition is to be taken shall put the witness on oath and shall personally, or by someone acting under the person’s direction and in the person’s presence, record the testimony of the witness. The testimony shall be taken stenographically and transcribed unless the parties agree otherwise. All objections made at the time of the examination shall be noted on the deposition by the person before whom the deposition is taken, and evidence objected to shall be taken subject to the objections.

(Amended by Stats. 2005, Ch. 294, Sec. 19. Effective January 1, 2006.)



12963.4

(a) The department may issue and serve requests for production for inspection and copying of books, records, documents, and physical materials in the possession or under the control of an individual or organization. A request for production may be issued and served on the same individuals and organizations and in the same manner as subpoenas may be issued and served under Section 12963.1.

(b) A request for production shall identify with reasonable particularity the things that are to be inspected and shall specify a reasonable time, place, and manner of making the inspection and performing the copying, and may prescribe such terms and conditions as are just.

(c) Within 15 days after service of a request for production or such longer time as the department may permit, the recipient of the request shall serve on the department a written response with respect to each item requested, either stating that inspection and copying will be permitted as requested or objecting to the request and stating the grounds of the objection. Unless a request for production is objected to, the recipient of the request shall thereafter permit the inspection and copying requested by the department.

(Added by Stats. 1980, Ch. 1023.)



12963.5

(a) The superior courts shall have jurisdiction to compel the attendance and testimony of witnesses, the production of books, records, documents, and physical materials, and the answering of interrogatories. If an individual or organization fails to comply with a subpoena, interrogatory, request for production, or examination under oath by refusing to respond fully or objecting thereto, or by obstructing any proceeding before the department, the department may file with a superior court a petition for an order compelling compliance, naming as respondent the individual or organization that has failed to comply. Such an action may be brought in any county in which the department’s investigation or inquiry takes place, but if the respondent is not found within any such county, such an action may be brought in the county of the respondent’s residence or principal office.

(b) The petition shall describe the inquiry or investigation before the department, the basis for its jurisdiction therein, and state facts showing that the subpoena, interrogatory, request for production, or examination under oath was issued or carried out in accordance with the requirements of this part, that the information sought was identified with sufficient particularity to permit response and is reasonably relevant to the inquiry or investigation before the department, and that the respondent has failed to comply. If the petition sets forth good cause for relief, the court shall issue an order to show cause to the respondent; otherwise the court shall enter an order denying the petition. The order to show cause shall be served, along with the department’s petition, on the respondent in the same manner as summons must be served in civil actions, and the order shall be returnable not less than 10 days from its issuance nor later than 45 days after the filing of the petition. The respondent shall have the right to serve and file a written answer or other response to the petition and order to show cause.

(c) Unless otherwise stipulated by the parties, the court shall no later than 30 days after the filing of the petition file its order granting or denying the petition. However, the court may on its own motion for good cause extend such time an additional 30 days. If the order grants the petition in whole or part, the order shall set forth the manner in which the respondent shall comply and the period of time following the effective date of the order within which such compliance is required. A copy of the order shall be served by mail by the clerk upon the parties. If the order grants the petition in whole or in part, the order shall not become effective until 10 days after it is served. If the order denies the petition, it shall become effective on the date it is served.

(d) The order of the superior court shall be final and not subject to review by appeal. A party aggrieved by such order, or any part thereof, may within 15 days after the service of the superior court’s order, serve and file in the appropriate court of appeal a petition for a writ of mandamus to compel the superior court to set aside or otherwise modify its order. If or whenever such review is sought from an order granting discovery, the order of the trial court shall be stayed upon the filing of the petition for a writ of mandamus, provided, however, the court of appeal may dissolve or modify the stay thereafter if it is in the public interest to do so. If or whenever such review is sought from a denial of discovery, the trial court’s order shall not be stayed by the court of appeal except upon a clear showing of probable error.

(e) Within 15 days after the end of the compliance period specified in the final order of the superior court, after the exhaustion of any challenges to the order in higher courts, the department shall in writing certify to the court either that the order has been complied with or that the respondent has failed to comply. A copy of the certified statement shall be served on the respondent by personal delivery or certified mail. After receipt of a certified statement indicating the respondent’s failure to comply with the order, the court may compel obedience to its order by contempt proceedings, and by making such additional orders as may be appropriate. Following such proceedings, the department shall, within 15 days after the respondent complies with the original order of the court, certify in writing to the court that such order has been complied with. A copy of the certified statement shall be served on the respondent by personal delivery or certified mail.

(f) The period of time within which the department is directed to initiate a civil action by Section 12965 shall be extended by the length of the period between the filing of a petition under this section and either (1) the final effective date, after the exhaustion of any challenges to the original order in higher courts, of an order of the superior court denying the petition, or (2) the filing by the department of a certified statement, pursuant to subdivision (e), indicating the respondent’s compliance with the order of the superior court granting the petition in whole or in part, whichever occurs later.

(Amended by Stats. 2012, Ch. 46, Sec. 43. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12963.7

(a) If the department determines after investigation that the complaint is valid, the department shall immediately endeavor to eliminate the unlawful employment practice complained of by conference, conciliation, and persuasion. The staff of the department shall not disclose what has transpired in the course of any endeavors to eliminate the unlawful employment practice through conference, conciliation, and persuasion.

(b) Any member of the staff of the department who discloses information in violation of the requirements of this section is guilty of a misdemeanor. Such disclosure by an employee subject to civil service shall be cause for disciplinary action under the State Civil Service Act.

(Added by Stats. 1980, Ch. 1023.)



12964

Any agreement entered into by conference, conciliation, persuasion, or other dispute resolution shall be reduced to writing, signed by all parties, and, where the department is a signatory, approved by the director or the authorized representative of the director. Within one year of the effective date of every agreement signed by the department, the department shall conduct a compliance review to determine whether the agreement has been fully obeyed and implemented. Whenever the department believes, on the basis of evidence presented to it, that any person is violating or about to violate any agreement, the department may bring an action in the superior court against the person to enjoin him or her from continuing or engaging in the violation, or from doing anything in furtherance of the violation. In the action an order or judgment may be entered awarding a temporary restraining order or a preliminary or final injunction as may be proper. The action may be brought in any county in which actions may be brought under subdivision (a) of Section 12965. In resolving allegedly unlawful practices through conciliation the resolutions may be in the nature of, but are not limited to, types of remedies that might be ordered after in a civil action.

(Amended by Stats. 2012, Ch. 46, Sec. 44. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12965

(a) In the case of failure to eliminate an unlawful practice under this part through conference, conciliation, mediation, or persuasion, or in advance thereof if circumstances warrant, the director in his or her discretion may bring a civil action in the name of the department on behalf of the person claiming to be aggrieved. Prior to filing a civil action, the department shall require all parties to participate in mandatory dispute resolution in the department’s internal dispute resolution division free of charge to the parties in an effort to resolve the dispute without litigation. In any civil action, the person claiming to be aggrieved shall be the real party in interest and shall have the right to participate as a party and be represented by his or her own counsel. The civil action shall be brought in any county in which unlawful practices are alleged to have been committed, in the county in which records relevant to the alleged unlawful practices are maintained and administered, or in the county in which the person claiming to be aggrieved would have worked or would have had access to public accommodation, but for the alleged unlawful practices. If the defendant is not found in any of these counties, the action may be brought within the county of the defendant’s residence or principal office.

For any complaint treated by the director as a group or class complaint for purposes of investigation, conciliation, mediation, or civil action pursuant to Section 12961, a civil action shall be brought, if at all, within two years after the filing of the complaint. For any complaint alleging a violation of Section 51.7 of the Civil Code, a civil action shall be brought, if at all, within two years after the filing of the complaint. For all other complaints, a civil action shall be brought, if at all, within one year after the filing of a complaint. If the director determines, pursuant to Section 12961, that a complaint investigated as a group or class complaint under Section 12961 is to be treated as a group or class complaint for purposes of conciliation, mediation, or civil action as well, that determination shall be made and shall be communicated in writing within one year after the filing of the complaint to each person, employer, labor organization, employment agency, or public entity alleged in the complaint to have committed an unlawful practice.

(b) If a civil action is not brought by the department within 150 days after the filing of a complaint, or if the department earlier determines that no civil action will be brought, the department shall promptly notify, in writing, the person claiming to be aggrieved that the department shall issue, on his or her request, the right-to-sue notice. This notice shall indicate that the person claiming to be aggrieved may bring a civil action under this part against the person, employer, labor organization, or employment agency named in the verified complaint within one year from the date of that notice. If the person claiming to be aggrieved does not request a right-to-sue notice, the department shall issue the notice upon completion of its investigation, and not later than one year after the filing of the complaint. A city, county, or district attorney in a location having an enforcement unit established on or before March 1, 1991, pursuant to a local ordinance enacted for the purpose of prosecuting HIV/AIDS discrimination claims, acting on behalf of any person claiming to be aggrieved due to HIV/AIDS discrimination, may also bring a civil action under this part against the person, employer, labor organization, or employment agency named in the notice. The superior courts of the State of California shall have jurisdiction of those actions, and the aggrieved person may file in these courts. An action may be brought in any county in the state in which the unlawful practice is alleged to have been committed, in the county in which the records relevant to the practice are maintained and administered, or in the county in which the aggrieved person would have worked or would have had access to the public accommodation but for the alleged unlawful practice, but if the defendant is not found within any of these counties, an action may be brought within the county of the defendant’s residence or principal office. A copy of any complaint filed pursuant to this part shall be served on the principal offices of the department. The remedy for failure to send a copy of a complaint is an order to do so. Those actions may not be filed as class actions or may not be maintained as class actions by the person or persons claiming to be aggrieved where those persons have filed a civil class action in the federal courts alleging a comparable claim of employment discrimination against the same defendant or defendants. In civil actions brought under this section, the court, in its discretion, may award to the prevailing party, including the department, reasonable attorney’s fees and costs, including expert witness fees.

(c) A court may grant as relief in any action filed pursuant to subdivision (a) any relief a court is empowered to grant in a civil action brought pursuant to subdivision (b), in addition to any other relief that, in the judgment of the court, will effectuate the purpose of this part. This relief may include a requirement that the employer conduct training for all employees, supervisors, and management on the requirements of this part, the rights and remedies of those who allege a violation of this part, and the employer’s internal grievance procedures. In addition, in order to vindicate the purposes and policies of this part, a court may assess against the defendant, if the civil complaint or amended civil complaint so prays, a civil penalty of up to twenty-five thousand dollars ($25,000) to be awarded to a person denied any right provided for by Section 51.7 of the Civil Code, as an unlawful practice prohibited under this part.

(d) (1) Notwithstanding subdivision (b), the one-year statute of limitations, commencing from the date of the right-to-sue notice by the Department of Fair Employment and Housing, to the person claiming to be aggrieved, shall be tolled when all of the following requirements have been met:

(A) A charge of discrimination or harassment is timely filed concurrently with the Equal Employment Opportunity Commission and the Department of Fair Employment and Housing.

(B) The investigation of the charge is deferred by the Department of Fair Employment and Housing to the Equal Employment Opportunity Commission.

(C) A right-to-sue notice is issued to the person claiming to be aggrieved upon deferral of the charge by the Department of Fair Employment and Housing to the Equal Employment Opportunity Commission.

(2) The time for commencing an action for which the statute of limitations is tolled under paragraph (1) expires when the federal right-to-sue period to commence a civil action expires, or one year from the date of the right-to-sue notice by the Department of Fair Employment and Housing, whichever is later.

(3) This subdivision is intended to codify the holding in Downs v. Department of Water and Power of City of Los Angeles (1997) 58 Cal.App.4th 1093.

(e) (1) Notwithstanding subdivision (b), the one-year statute of limitations, commencing from the date of the right-to-sue notice by the Department of Fair Employment and Housing, to the person claiming to be aggrieved, shall be tolled when all of the following requirements have been met:

(A) A charge of discrimination or harassment is timely filed concurrently with the Equal Employment Opportunity Commission and the Department of Fair Employment and Housing.

(B) The investigation of the charge is deferred by the Equal Employment Opportunity Commission to the Department of Fair Employment and Housing.

(C) After investigation and determination by the Department of Fair Employment and Housing, the Equal Employment Opportunity Commission agrees to perform a substantial weight review of the determination of the department or conducts its own investigation of the claim filed by the aggrieved person.

(2) The time for commencing an action for which the statute of limitations is tolled under paragraph (1) shall expire when the federal right-to-sue period to commence a civil action expires, or one year from the date of the right-to-sue notice by the Department of Fair Employment and Housing, whichever is later.

(Amended by Stats. 2012, Ch. 46, Sec. 45. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12966

Where the department initiates a civil action, or is about to do so, and the party accused of engaging in unlawful practices under this part is a state contractor or is a supplier of goods and services to the state, the director shall send a written notice of the civil action and a copy of the civil complaint to the appropriate awarding agency and request a report of any action which the awarding agency takes in response to the department’s notification and filing of a civil action.

(Amended by Stats. 2012, Ch. 46, Sec. 46. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12971

If, at any time during the proceedings described in this part, after a complaint has been served on a respondent, the complaint is withdrawn by the complainant or dismissed by the department, or an investigation is terminated or closed by the department, notice of this fact shall be given to the respondent and the complainant without undue delay.

(Added by Stats. 1980, Ch. 992.)



12973

Within one year of the effective date of every final order or decision issued pursuant to this part, the department shall conduct a compliance review to determine whether the order or decision has been fully obeyed and implemented.

(Amended by Stats. 2012, Ch. 46, Sec. 52. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12974

Whenever a complaint is filed with the department and the department concludes on the basis of a preliminary investigation that prompt judicial action is necessary to carry out the purposes of this part, the director or his authorized representative may bring a civil action for appropriate temporary or preliminary relief pending final disposition of such complaint. Any temporary restraining order or other order granting preliminary or temporary relief shall be issued in accordance with Section 527 of the Code of Civil Procedure. An action seeking such temporary or preliminary relief may be brought in any county in which actions may be brought under subdivision (b) of Section 12965. In civil actions brought under this section, the court, in its discretion, may award to the department reasonable attorney’s fees and costs, including expert witness fees, when it is the prevailing party for the purposes of the order granting temporary or preliminary relief.

(Amended by Stats. 2012, Ch. 46, Sec. 53. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12975

Any person who shall willfully resist, prevent, impede, or interfere with any member of the department or the council or any of its agents or employees in the performance of duties pursuant to the provisions of this part relating to employment discrimination, or who shall in any manner willfully violate an order of the court relating to such matter, is guilty of a misdemeanor, punishable by imprisonment in a county jail, not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or both.

(Amended by Stats. 2012, Ch. 46, Sec. 54. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12976

Any person who willfully violates Section 12946 concerning recordkeeping is guilty of a misdemeanor, punishable by imprisonment in a county jail, not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 134. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 2 - Housing Discrimination

12980

This article governs the procedure for the prevention and elimination of discrimination in housing made unlawful pursuant to Article 2 (commencing with Section 12955) of Chapter 6.

(a) Any person claiming to be aggrieved by an alleged violation of Section 12955, 12955.1, or 12955.7 may file with the department a verified complaint in writing that shall state the name and address of the person alleged to have committed the violation complained of, and that shall set forth the particulars of the alleged violation and contain any other information required by the department.

The filing of a complaint and pursuit of conciliation or remedy under this part shall not prejudice the complainant’s right to pursue effective judicial relief under other applicable laws, but if a civil action has been filed under Section 52 of the Civil Code, the department shall terminate proceedings upon notification of the entry of final judgment unless the judgment is a dismissal entered at the complainant’s request.

(b) The Attorney General or the director may, in a like manner, make, sign, and file complaints citing practices that appear to violate the purpose of this part or any specific provisions of this part relating to housing discrimination.

No complaint may be filed after the expiration of one year from the date upon which the alleged violation occurred or terminated.

(c) The department may thereupon proceed upon the complaint in the same manner and with the same powers as provided in this part in the case of an unlawful practice, except that where the provisions of this article provide greater rights and remedies to an aggrieved person than the provisions of Article 1 (commencing with Section 12960), the provisions of this article shall prevail.

(d) Upon the filing of a complaint, the department shall serve notice upon the complainant of the time limits, rights of the parties, and choice of forums provided for under the law.

(e) The department shall commence proceedings with respect to a complaint within 30 days of filing of the complaint.

(f) An investigation of allegations contained in any complaint filed with the department shall be completed within 100 days after receipt of the complaint, unless it is impracticable to do so. If the investigation is not completed within 100 days, the complainant and respondent shall be notified, in writing, of the department’s reasons for not doing so.

(g) Upon the conclusion of each investigation, the department shall prepare a final investigative report containing all of the following:

(1) The names of any witnesses and the dates of any contacts with those witnesses.

(2) A summary of the dates of any correspondence or other contacts with the aggrieved persons or the respondent.

(3) A summary of witness statements.

(4) Answers to interrogatories.

(5) A summary description of other pertinent records.

A final investigative report may be amended if additional evidence is later discovered.

(h) If a civil action is not brought by the department within 100 days after the filing of a complaint, or if the department earlier determines that no civil action will be brought, the department shall promptly notify the person claiming to be aggrieved. This notice shall, in any event, be issued no more than 30 days after the date of the determination or 30 days after the date of the expiration of the 100-day period, whichever date first occurs. The notice shall indicate that the person claiming to be aggrieved may bring a civil action under this part against the person named in the verified complaint within the time period specified in Section 12989.1. The notice shall also indicate, unless the department has determined that no civil action will be brought, that the person claiming to be aggrieved has the option of continuing to seek redress for the alleged discrimination through the procedures of the department if he or she does not desire to file a civil action. The superior courts of the State of California shall have jurisdiction of these actions, and the aggrieved person may file in these courts. The action may be brought in any county in the state in which the violation is alleged to have been committed, or in the county in which the records relevant to the alleged violation are maintained and administered, but if the defendant is not found within that county, the action may be brought within the county of the defendant’s residence or principal office. A copy of any complaint filed pursuant to this part shall be served on the principal offices of the department. The remedy for failure to send a copy of a complaint is an order to do so. In a civil action brought under this section, the court, in its discretion, may award to the prevailing party reasonable attorney’s fees.

(i) All agreements reached in settlement of any housing discrimination complaint filed pursuant to this section shall be made public, unless otherwise agreed by the complainant and respondent, and the department determines that the disclosure is not required to further the purposes of the act.

(j) All agreements reached in settlement of any housing discrimination complaint filed pursuant to this section shall be agreements between the respondent and complainant, and shall be subject to approval by the department.

(Amended by Stats. 2012, Ch. 46, Sec. 55. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12981

(a) In the case of failure to eliminate a violation of Section 12955, 12955.1, or 12955.7 that has occurred, or is about to occur, through conference, conciliation, mediation, or persuasion, or in advance thereof if circumstances warrant, the director shall bring a civil action in the name of the department on behalf of the aggrieved person as a real party in interest, notwithstanding Section 12971, in the same manner and with the same powers as provided in Section 12965, except that where the provisions of this article provide greater rights and remedies to an aggrieved person than Section 12965, the provisions of this article shall prevail. Prior to filing a civil action, the department shall require all parties to participate in the department’s mandatory dispute resolution division free of charge to the parties in an effort to resolve the dispute without litigation. A civil action alleging an unfair housing practice shall be issued within 100 days after the filing of a complaint unless it is impracticable to do so. The civil action shall be filed in any county in the state in which the unlawful practice is alleged to have been committed, in the county in which the records relevant to that practice are maintained and administered, or in the county in which the aggrieved person would have resided in the housing accommodation. If the defendant is not found within that county, the action may be filed in the county of the defendant’s residence or principal office. Any aggrieved person may intervene as a matter of right in the proceeding, and the appeal or other judicial review of that proceeding.

(b) If the department determines that an allegation concerns the legality of any zoning or other land use law or ordinance, the department or the Attorney General shall take appropriate action with respect to the complaint according to the procedures established in this part for other complaints of housing discrimination.

(c) Within one year of the effective date of every final order or decision issued pursuant to this part, the department shall conduct a compliance review to determine whether the order or decision has been fully obeyed and implemented.

(d) Whenever the department has reasonable cause to believe that a respondent has breached a conciliation agreement signed by the department, the department shall initiate a civil action to enforce the agreement.

(Amended by Stats. 2012, Ch. 46, Sec. 56. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12981.1

The department shall not dismiss a complaint unless the complainant withdraws the complaint or the department determines after a thorough investigation that, based on the facts, no reasonable cause exists to believe that an unlawful housing practice, as prohibited by this part, has occurred or is about to occur.

(Amended by Stats. 2012, Ch. 46, Sec. 57. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12983

The department at any time after a complaint is filed with it and it has been determined that probable cause exists for believing that the allegations of the complaint are true and constitute a violation of this part, may bring an action in the superior court to enjoin the owner of the property from taking further action with respect to the rental, lease, or sale of the property, as well as to require compliance with Section 12956, until the department has completed its investigation and made its determination; but a temporary restraining order obtained under this section shall not, in any event, be in effect for more than 20 days. In this action an order or judgment may be entered awarding the temporary restraining order or the preliminary or final injunction in accordance with Section 527 of the Code of Civil Procedure. In civil actions brought under this section, the court, in its discretion, may award to the department reasonable attorney’s fees and costs, including expert witness fees, when it is the prevailing party for the purposes of the order granting temporary or preliminary relief.

(Amended by Stats. 2012, Ch. 46, Sec. 58. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12984

Except as provided in Section 12980, all matters connected with any conference, conciliation, or persuasion efforts under this part are privileged and may not be received in evidence. Except as provided in Section 12980, the members of the department and its staff shall not disclose to any person what has transpired in the course of such endeavors to conciliate. Every member of the department or its staff who discloses information in violation of this section is guilty of a misdemeanor. Such disclosure by an employee subject to civil service shall be cause for disciplinary action under the State Civil Service Act.

(Amended by Stats. 1992, Ch. 182, Sec. 16. Effective January 1, 1993.)



12985

When a person is contacted by the department or a member of the department’s staff, following the filing of a complaint against that person, the person shall be informed whether the contact is for the purpose of investigation or conference, conciliation, persuasion, or mediation, and if it is for conference, conciliation, persuasion, or mediation, the person shall be informed that all matters relating thereto are privileged and confidential.

(Amended by Stats. 2012, Ch. 46, Sec. 59. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12986

The department shall within 10 days cause a copy of the verified complaint that has been filed under the provisions of this part to be served upon or mailed to the respondent alleged to have committed the violation complained of and shall advise the respondent in writing of his or her procedural rights and obligations. The respondent may file an answer to the complaint.

(Amended by Stats. 1992, Ch. 182, Sec. 17. Effective January 1, 1993.)



12988

The department may engage in affirmative actions with owners in furtherance of the purpose of this part as expressed in Section 12920.

(Amended by Stats. 2012, Ch. 46, Sec. 62. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12989.1

An aggrieved person may commence a civil action in an appropriate court not later than two years after the occurrence or the termination of an alleged discriminatory housing practice, or the breach of a conciliation agreement entered into, whichever occurs last, to obtain appropriate relief with respect to the discriminatory housing practice or breach. The computation of the two-year period shall not include any time during which an administrative proceeding under this part was pending with respect to a complaint under this part based upon the discriminatory housing practice or breach.

An aggrieved person may commence a civil action whether or not a complaint has been filed under this part and without regard to the status of any complaint. Any aggrieved person who is aggrieved with respect to the issues to be determined in a civil action filed under this part, may intervene in that civil action. However, if the department has obtained a conciliation agreement with the consent of an aggrieved person, no action may be filed under this part by the aggrieved person with respect to the alleged discriminatory housing practice that forms the basis for the complaint, except for the purpose of enforcing the terms of the agreement.

An aggrieved person may not commence a civil action with respect to an alleged discriminatory housing practice that forms the basis of a civil action brought by the department.

(Amended by Stats. 2012, Ch. 46, Sec. 64. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12989.2

In a civil action brought under Section 12981 or 12989.1, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may award the plaintiff actual and punitive damages and may grant other relief, including the issuance of a temporary or permanent injunction, or temporary restraining order, or other order, as it deems appropriate to prevent any defendant from engaging in or continuing to engage in an unlawful practice. In a civil action brought under this section, the court may, at its discretion, award the prevailing party, including the department, reasonable attorney’s fees and costs, including expert witness fees, against any party other than the state. If the court finds that the defendant has engaged in an unlawful practice under this part and is liable for actual or punitive damages any amount due to the defendant by a state agency may be offset to satisfy the court’s final order or decision.

(Amended by Stats. 2012, Ch. 46, Sec. 65. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



12989.3

(a) Whenever the Attorney General has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of denying to others the full enjoyment of any of the rights granted by this article, or that any group of persons has been denied any of the rights granted by this article and that denial raises an issue of general public importance, the Attorney General shall commence a civil action in any court.

(b) Upon referral from the department, the Attorney General may commence a civil action in any appropriate court for appropriate relief with respect to a discriminatory housing practice referred to the Attorney General by the department under subdivision (b) of Section 12981.

(c) A civil action under this section may be commenced not later than the expiration of 18 months after the date of the occurrence or termination of the alleged discriminatory housing practice.

(d) The Attorney General shall commence a civil action in any appropriate court for appropriate relief with respect to breach of a conciliation agreement referred to the Attorney General by the department. A civil action shall be commenced under this paragraph not later than the expiration of 90 days after the referral of the alleged breach.

(e) The Attorney General, on behalf of the department or other party at whose request a subpoena is issued, under this article, shall enforce that subpoena in appropriate proceedings in the court for the judicial district in which the person to whom the subpoena was addressed resides, was served, or transacts business.

(f) In a civil action under this section, the court may award any of the following:

(1) Preventive relief, including a permanent or temporary injunction, restraining order, or other order against the person responsible for a violation of this title as is necessary to assure the full enjoyment of the rights granted by this title.

(2) Other relief as the court deems appropriate, including monetary damages to persons aggrieved.

(3) A civil penalty in an amount not exceeding fifty thousand dollars ($50,000), for a first violation, and in an amount not exceeding one hundred thousand dollars ($100,000), for any subsequent violation.

(g) In a civil action under this section, the court, in its discretion, may allow the prevailing party, reasonable attorney’s fees and costs, including expert witness fees, against any party other than the state.

(h) Upon timely application, any person may intervene in a civil action commenced by the Attorney General under this section that involves an alleged discriminatory housing practice with respect to which that person is an aggrieved person or a conciliation agreement to which that person is a party. The court may grant appropriate relief to any intervening party as is authorized to be granted to a plaintiff in a civil action under Section 12989.2.

(Amended by Stats. 2003, Ch. 159, Sec. 7. Effective August 2, 2003.)









CHAPTER 8 - Nondiscrimination and Compliance Employment Programs

12990

(a) Any employer who is, or wishes to become, a contractor with the state for public works or for goods or services is subject to the provisions of this part relating to discrimination in employment and to the nondiscrimination requirements of this section and any rules and regulations that implement it.

(b) Prior to becoming a contractor or subcontractor with the state, an employer may be required to submit a nondiscrimination program to the department for approval and certification and may be required to submit periodic reports of its compliance with that program.

(c) Every state contract and subcontract for public works or for goods or services shall contain a nondiscrimination clause prohibiting discrimination on the bases enumerated in this part by contractors or subcontractors. The nondiscrimination clause shall contain a provision requiring contractors and subcontractors to give written notice of their obligations under that clause to labor organizations with which they have a collective bargaining or other agreement. These contractual provisions shall be fully and effectively enforced. This subdivision does not apply to a credit card purchase of goods of two thousand five hundred dollars ($2,500) or less. The total amount of exemption authorized herein shall not exceed seven thousand five hundred dollars ($7,500) per year for each company from which a state agency is purchasing goods by credit card. It shall be the responsibility of each state agency to monitor the use of this exemption and adhere to these restrictions on these purchases.

(d) The department shall periodically develop rules and regulations for the application and implementation of this section, and submit them to the council for consideration and adoption in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1. Those rules and regulations shall describe and include, but not be limited to, all of the following:

(1) Procedures for the investigation, approval, certification, decertification, monitoring, and enforcement of nondiscrimination programs.

(2) The size of contracts or subcontracts below which any particular provision of this section shall not apply.

(3) The circumstances, if any, under which a contractor or subcontractor is not subject to this section.

(4) Criteria for determining the appropriate plant, region, division, or other unit of a contractor’s or subcontractor’s operation for which a nondiscrimination program is required.

(5) Procedures for coordinating the nondiscrimination requirements of this section and its implementing rules and regulations with the California Plan for Equal Opportunity in Apprenticeship, with the provisions and implementing regulations of Article 9.5 (commencing with Section 11135) of Chapter 1 of Part 1, and with comparable federal laws and regulations concerning nondiscrimination, equal employment opportunity, and affirmative action by those who contract with the United States.

(6) The basic principles and standards to guide the department in administering and implementing this section.

(e) Where a contractor or subcontractor is required to prepare an affirmative action, equal employment, or nondiscrimination program subject to review and approval by a federal compliance agency, that program may be filed with the department, instead of any nondiscrimination program regularly required by this section or its implementing rules and regulations. Such a program shall constitute a prima facie demonstration of compliance with this section. Where the department or a federal compliance agency has required the preparation of an affirmative action, equal employment, or nondiscrimination program subject to review and approval by the department or a federal compliance agency, evidence of such a program shall also constitute prima facie compliance with an ordinance or regulation of any city, city and county, or county that requires an employer to submit such a program to a local awarding agency for its approval prior to becoming a contractor or subcontractor with that agency.

(f) Where the department determines and certifies that the provisions of this section or its implementing rules and regulations are violated or determines a contractor or subcontractor is engaging in practices made unlawful under this part, the department may recommend appropriate sanctions to the awarding agency. Any such recommendation shall take into account the severity of the violation or violations and any other penalties, sanctions, or remedies previously imposed.

(Amended by Stats. 2012, Ch. 46, Sec. 66. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)






CHAPTER 9 - Miscellaneous

12993

(a) The provisions of this part shall be construed liberally for the accomplishment of the purposes of this part. Nothing contained in this part shall be deemed to repeal any of the provisions of the Civil Rights Law or of any other law of this state relating to discrimination because of race, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, genetic information, marital status, sex, age, or sexual orientation, unless those provisions provide less protection to the enumerated classes of persons covered under this part.

(b) Nothing contained in this part relating to discrimination in employment on account of sex or medical condition shall be deemed to affect the operation of the terms or conditions of any bona fide retirement, pension, employee benefit, or insurance plan, provided the terms or conditions are in accordance with customary and reasonable or actuarially sound underwriting practices.

(c) While it is the intention of the Legislature to occupy the field of regulation of discrimination in employment and housing encompassed by the provisions of this part, exclusive of all other laws banning discrimination in employment and housing by any city, city and county, county, or other political subdivision of the state, nothing contained in this part shall be construed, in any manner or way, to limit or restrict the application of Section 51 of the Civil Code.

(Amended by Stats. 2011, Ch. 261, Sec. 20. Effective January 1, 2012.)



12993.5

Notwithstanding Section 12993, nothing contained in this part shall be construed, in any manner or way, to limit or restrict the application of Section 51.7 of the Civil Code.

(Added by Stats. 1992, Ch. 911, Sec. 8. Effective January 1, 1993.)



12995

(a) Nothing contained in this part relating to discrimination in housing shall be construed to:

(1) Affect the title or other interest of a person who, prior to the granting of relief, purchases, leases, or takes an encumbrance on a housing accommodation in good faith and without either knowledge or actual notice of the filing of a complaint with the department or of a civil action.

(2) Prohibit any postsecondary educational institution, whether private or public, from providing housing accommodations reserved for either male or female students so long as no individual person is denied equal access to housing accommodations, or from providing separate housing accommodations reserved primarily for married students or for students with minor dependents who reside with them.

(3) Prohibit selection based upon factors other than race, color, religion, sex, marital status, national origin, ancestry, familial status, disability, or other basis prohibited by the Unruh Civil Rights Act.

(4) Promote housing accommodations on a preferential or quota basis.

(b) Nothing contained in this part relating to discrimination in housing shall affect the nondiscriminatory enforcement of state and local public nuisance laws, provided that those laws do not otherwise conflict with the provisions of this part.

(Amended by Stats. 1993, Ch. 1277, Sec. 16. Effective January 1, 1994.)



12996

If any clause, sentence, paragraph, or part of this part relating to discrimination in employment or the application thereof to any person or circumstance, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this part and the application thereof to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved.

(Added by Stats. 1980, Ch. 992.)









PART 3 - DEPARTMENT OF FINANCE

CHAPTER 1 - General

ARTICLE 1 - Administration

13000

There is in the State Government a Department of Finance.

(Added by Stats. 1945, Ch. 112.)



13001

The department is under the control of an executive officer known as Director of Finance.

As used in this part, “director” and “department” refer to the Director and Department of Finance, respectively, unless the context otherwise requires.

(Added by Stats. 1945, Ch. 112.)



13002

The director is appointed by and holds office at the pleasure of the Governor. The annual salary of the director is provided for by Chapter 6 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1951, Ch. 1613.)



13004

The director shall perform all duties, exercise all powers and jurisdiction, assume and discharge all responsibilities, and carry out and effect all purposes vested by law in the department, except as otherwise expressly provided by this code.

(Added by Stats. 1945, Ch. 112.)



13005

For the purpose of administration, the director shall organize the department with the approval of the Governor, in the manner that he deems necessary properly to segregate and conduct the work of the department.

The director may arrange and classify the work of the department and with the approval of the Governor may create such divisions and subdivisions as may be necessary, and change or abolish them from time to time.

(Added by Stats. 1945, Ch. 112.)



13008

For the purpose of administering Article 1 (commencing with Section 13290) of Chapter 3, the Director of Finance may appoint and prescribe the duties and fix the salaries of such number of skillful accountants or assistants as he or she deems necessary. Each appointee is a civil executive officer.

Before entering upon the discharge of the duties of his or her office, each appointee shall execute to the state an official bond conditioned upon the faithful performance of his or her duties in the penal sum which the director prescribes, but not less than five thousand dollars ($5,000).

(Amended by Stats. 1984, Ch. 144, Sec. 113.)



13012

Whenever any statute, heretofore or hereafter enacted, requires by the use of the word or words “approve,” “approval,” “authorize,” or “authorization,” the director or the department to approve or authorize any act or transaction, such approval or authorization shall hereafter be deemed to have been given only if given in writing by the director, his deputy, or by some other officer or employee of the Department of Finance acting pursuant to written authority of the director.

(Added by Stats. 1959, Ch. 988.)






ARTICLE 2 - Crimes

13030

Every person is guilty of a misdemeanor who:

(a) Fails or neglects to make, verify and file with the Department of Finance any report required by this part.

(b) Fails or neglects to follow the directions of the Department of Finance in keeping the accounts of his office.

(c) Refuses to permit the examination of or access to the records, files, books, accounts, papers, documents or cash drawers or cash of his office by a representative of the Department of Finance or in any way interferes with such examination.

Conviction of any such misdemeanor is punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail for not less than 30 days, or both.

(Amended by Stats. 1974, Ch. 1221.)



13031

The department shall annually require each department head or designee whose duty it is to audit the accounts of a state agency, department, office, bureau, or other state entity to provide a certification, signed under penalty of perjury, to the department that the budgeting and accounting information provided to the department reconciles to the year-end finance reports submitted to the Controller’s office. An individual who willfully makes and subscribes a certification to an account to which he or she knows to be false as to any material matter shall be subject to the penalties prescribed for perjury in the Penal Code.

(Added by Stats. 2013, Ch. 281, Sec. 1. Effective January 1, 2014.)









CHAPTER 2 - Powers and Duties, Generally

ARTICLE 1 - General

13070

The department has general powers of supervision over all matters concerning the financial and business policies of the State and whenever it deems it necessary, or at the instance of the Governor, shall institute or cause the institution of such investigations and proceedings as it deems proper to conserve the rights and interests of the State.

(Added by Stats. 1945, Ch. 112.)



13071

The Director of Finance shall be responsible for coordinating state agency internal audits and identifying when agencies are required to comply with federally mandated audits. The Director of Finance, in coordinating the internal auditors of state agencies, shall ensure that these auditors utilize the “Standards for the Professional Practices of Internal Auditing.”

(Amended by Stats. 2012, Ch. 32, Sec. 13. Effective June 27, 2012.)



13073

Within the Department of Finance, there is the Population Research Unit. The purposes of the unit include, but are not limited to, the following:

(a) Providing adequate demographic data to aid effective state and local planning and policymaking.

(b) Serving all levels of government and the private sector as the centralized state source of demographic data.

(c) Assuring equitable classification of cities and counties according to population to provide equitable distribution of funds and tax rate limits.

(d) Rendering advisory, investigational, or other similar service of relevance to the establishment of population and its composition to any city, county, district, association of cities, counties, districts or any other political subdivision or the federal government upon such terms and conditions as may be satisfactory to the director, provided that the state shall be reimbursed for all costs incurred in performing services authorized by this subdivision.

(Amended by Stats. 1973, Ch. 806.)



13073.1

Whenever the department issues reports containing population breakdowns or analyses based on race or ethnicity, it shall report Asian-Pacific Islanders as a distinct category, and not combine Asian-Pacific Islanders into any other category.

(Added by Stats. 1994, Ch. 1013, Sec. 1. Effective January 1, 1995.)



13073.5

The Legislature finds and declares that: (1) population size and distribution patterns in California exert a major influence on the physical, social, and economic structure of the state and on the quality of the environment generally; (2) sound and current data and methods to estimate population trends are necessary to enable state, regional, and local agencies to plan and function properly; and (3) there is a critical need for a proper study of the implications of present and future population trends in order that state, regional, and local agencies might develop or reexamine policies and actions based thereon.

The Population Research Unit shall:

(a) Develop basic demographic data and statistical compilations, which may include a current population survey and a mid-decade census.

(b) Design and test methods of research and data collection.

(c) Conduct local population estimates as required by law.

(d) Validate all official census data and population statistics.

(e) Analyze and prepare projections of enrollments in public schools, colleges, and universities.

(f) Analyze governmental records to establish characteristics of migration and distribution.

(g) Publish annual estimates of the population of the state and its composition.

(h) Prepare short- and long-range projections of population and its composition.

(i) Provide advisory services to state agencies and other levels of government.

(j) Evaluate and recommend data requirements for determining population and population growth.

(k) Analyze the demographic features of the causes and consequences of patterns of natural increase or decrease, migration, and population concentration within the state.

(l) Assess the need for population data required for determining the allocation of federal, state, and other subvention revenues.

(m) Request and obtain from any department, division, commission, or other agency of the state all assistance and information to enable the unit to effectively carry out the provisions of this section.

(n) Cooperate with the Office of Planning and Research with respect to functions involving mutual areas of concern relating to demography and state planning.

(o) Enter into agreements to carry out the purposes of this section, including the application for and acceptance of federal funds or private foundation grants for demographic studies.

(p) Act as primary state government liaison with the Census Bureau, United States Department of Commerce, in the acquisition and distribution of census data and related documentation to state agencies.

(q) Administer, with other agencies, a State Census Data Center which will be responsible for acquiring decennial and other census data from the Bureau of the Census, and for providing necessary information to the Legislature and to the executive branch and for seeking to ensure the availability of census information to local governments. The unit and the Office of Planning and Research shall be responsible for designating subcenters of the State Census Data Center as needed. The unit will provide materials to subcenters of the State Census Data Center, will coordinate the efforts of the subcenters to avoid duplication and may consult in the design of standard reports to be offered by the center and its subcenters.

(r) Coordinate with the Office of Planning and Research Environmental Data Center for the purposes of ensuring consistency and compatibility of data products, improving public access to data, ensuring the consistent interpretation of data, and avoiding duplication of functions.

(s) (1) Determine those census tracts that are to be designated census tracts based on data from the five-year American Community Survey (ACS). The census tracts that are within the highest quartile for both civilian unemployment and poverty statistics, as determined in paragraphs (2) and (3), shall be determined to be designated census tracts as described in paragraph (7) of subdivision (b) of Section 17053.73, and paragraph (7) of subdivision (b) of Section 23626 of the Revenue and Taxation Code.

(2) To determine the census tracts that are within the highest quartile of census tracts with the highest civilian unemployment, the census tracts shall be sorted by the respective civilian unemployment rate of each in ascending order, or from the lowest (0 percent) to the highest (100 percent) according to the following:

(A) Census tracts without a civilian labor force shall be excluded.

(B) After ordering the census tracts by the civilian unemployment rate of each, the census tracts shall be divided into four equal groups or quartiles as follows:

(i) The first quartile shall represent the lowest fourth of the census tracts (the lowest 25 percent, inclusive).

(ii) The second quartile shall represent the second fourth (tracts greater than 25 percent up to 50 percent, inclusive).

(iii) The third quartile shall represent the third fourth (tracts greater than 50 percent up to 75 percent, inclusive).

(iv) The fourth quartile shall represent the fourth fourth (tracts greater than 75 percent up to 100 percent, inclusive).

(C) The last or highest quartile shall represent the top 25 percent of the census tracts with the highest civilian unemployment rates.

(3) To determine the census tracts that are within the quartile of census tracts with the highest poverty, the census tracts shall be sorted by the respective percentage of population below poverty of each in ascending order, or from the lowest (0 percent) to the highest (100 percent) according to the following:

(A) Consistent with poverty statistics in the ACS, which adhere to the standards specified by the federal Office of Management and Budget in Statistical Policy Directive 14, the poverty thresholds as specified by the United States Census Bureau shall be used to determine those individuals below poverty.

(B) To determine those individuals below poverty, different thresholds, as specified by the United States Census Bureau, shall be applied to families, people living alone, or people living with nonrelatives (unrelated individuals).

(C) If a family’s total income is less than the dollar value of the appropriate threshold, then that family and every individual in it shall be considered to be below poverty.

(D) If an unrelated individual’s total income is less than the appropriate threshold, then that individual shall be considered to be below poverty.

(E) Poverty status shall be determined for all people except institutionalized people, people in military group quarters, people in college dormitories, and unrelated individuals under 15 years of age.

(F) Census tracts that do not have a population for whom poverty status is determined shall be excluded.

(G) After ordering the census tracts by the respective percent below poverty of each, the census tracts shall be divided into four equal quartiles as follows:

(i) The first quartile shall represent the lowest fourth of the census tracts (the lowest 25 percent, inclusive).

(ii) The second quartile shall represent the second fourth (tracts greater than 25 percent up to 50 percent, inclusive).

(iii) The third quartile shall represent the third fourth (tracts greater than 50 percent up to 75 percent, inclusive).

(iv) The fourth quartile shall represent the fourth fourth (tracts greater than 75 percent up to 100 percent, inclusive).

(H) The last or highest quartile shall represent the top 25 percent of the census tracts with the highest percentage of population below poverty.

(t) (1) Determine those census tracts that are within the lowest quartile of census tracts with the lowest civilian unemployment and poverty based on data from the five-year ACS. The census tracts that are within the lowest quartile for both civilian unemployment and poverty statistics, as determined in paragraphs (2) and (3) of subdivision (s), shall be determined to be census tracts within the lowest quartile of census tracts with the lowest civilian unemployment and poverty, as applied in subparagraph (A) of paragraph (8) of subdivision (b) of Section 17053.73 and Section 23626 of the Revenue and Taxation Code.

(2) Based on the quartiles developed pursuant to paragraph (2) of subdivision (s), the first or lowest quartile shall represent the bottom 25 percent of the census tracts with the lowest civilian unemployment rates.

(3) Based on the quartiles developed pursuant to paragraph (3) of subdivision (s), the first or lowest quartile shall represent the bottom 25 percent of the census tracts with the lowest percentage of population below poverty.

(Amended by Stats. 2013, Ch. 360, Sec. 2. Effective September 26, 2013.)



13074

Notwithstanding any other provision of law, any revision, subsequent to the first revision, of the annual provisional county population estimates, made by the Department of Finance, shall not be the basis for a change in the amount of state funds received by local agencies or funds owed or paid by local agencies to the state.

(Added by Stats. 1969, Ch. 1013.)



13075

(a) When authorized or required by the Legislature in the Budget Act, the Department of Finance may exercise control over the adoption of regulations as provided in this section. The Legislature shall not authorize or require the Department of Finance in the Budget Act to review and approve regulations adopted by state agencies except:

(1) Regulations adopted by the Department of Social Services which add to the cost of any public assistance programs as these are defined in Section 10061 of the Welfare and Institutions Code.

(2) Regulations adopted by a state agency which would have the effect of increasing expenditures from the Health Care Deposit Fund under the Medical Assistance Program.

The Department of Finance shall limit its review of a regulation under this section to making a determination as to whether sufficient funds are available to fund the added program expenditures which would be incurred if the regulation were adopted. In making the determination concerning the sufficiency of funds to meet the costs of the regulation, the Director of Finance shall consider the amount of the costs which would be added to the program or the increased expenditures from the Health Care Deposit Fund for the fiscal year during which the costs or expenditures would be incurred, the effect such a change would have on the expenditure limitations established in the Budget Act for that year, and the extent to which the regulation constitutes a deviation from the program requirements, the assumptions, and the estimates which were the basis for establishing the expenditure limitations in the Budget Act.

(b) The Department of Finance shall issue written instructions to the state agencies which adopt regulations subject to the provisions of this section. The instructions shall include the data requirements, methods of estimating costs or expenditures, and the narrative explanation which the department requires in order to review regulations which it is authorized or required to review. The instructions shall also include an explanation of the department’s review procedures and the methods the department uses in making decisions concerning the sufficiency of funds to pay for added program costs or increased expenditures.

(c) The Department of Finance shall complete the review of any regulation subject to the provisions of this section within 15 working days following its receipt. If the department fails to act within that period of time, the regulation shall be deemed approved by the department.

(Added by Stats. 1982, Ch. 649, Sec. 1.)



13076

The director shall visit or cause to be visited from time to time every public institution maintained in whole or in part by State appropriations, to ascertain their condition, and their wants and requirements.

(Added by Stats. 1945, Ch. 112.)



13077

Whenever a nonprofit corporation or foundation enters into a contract with a state educational institution, maintained in whole or in part by state appropriation, under the terms of which services are to be performed for the state educational institution, the books and records of such nonprofit corporation or foundation, insofar as they relate to revenues and expenditures applicable to the contract, may be audited by the Department of Finance.

(Added by Stats. 1951, Ch. 813.)



13078

The director may exempt from his approval or from approval of the department any transactions involving not more than twenty-five thousand dollars ($25,000) for which such approval is required by statute whenever, in his judgment, such exemption is appropriate and in the best interests of the state. Written notice of exemptions shall be given to the Controller.

(Amended by Stats. 1976, Ch. 494.)



13079

With the consent of the Legislature, the director may make application for and accept loans of funds made available by the federal government or a federal department or agency to aid in financing the costs of engineering and architectural surveys, designs, plans, working drawings, specifications, or other action preliminary to and in preparation for the construction of public works authorized by the Legislature. Repayment of such loans shall be pursuant to appropriation by the Legislature.

(Added by Stats. 1963, Ch. 1862.)



13080

Such amount as may be necessary to pay monthly the amount required for liquidation of the investment, with interest at the rate agreed upon between the parties, in any agreements entered into between the State Department of the California Highway Patrol and the Governor and any other state agency, pursuant to the provisions of Section 14681 of the Government Code, is hereby appropriated each fiscal year from the State Treasury. Of the amount so appropriated, so much thereof as is necessary to liquidate the investment in the building for the State Department of the California Highway Patrol is payable from the Motor Vehicle Fund, and the balance necessary for such liquidation is payable from the General Fund. The money herein appropriated shall be allotted to the State Department of the California Highway Patrol and the Governor by the Director of Finance for support in such amounts as he may determine to be necessary, and shall become available only if the Department of Finance certifies to the State Controller that the amount required monthly to liquidate the investment, with interest at the rate agreed upon, has not been included in the Budget Act for such fiscal year for support of the State Department of the California Highway Patrol for such portion of the building which has been provided for its use, or has not been included in the Budget Act for any fiscal year for such portion of the building which has been provided for the use of the Office of Civil Defense.

(Added by Stats. 1965, Ch. 371.)



13081

Such amount as may be necessary to pay monthly the amount required for liquidation of the investment, with interest at the rate agreed upon between the parties, in any agreements entered into between the State Department of Motor Vehicles or the State Department of California Highway Patrol, and any other state agency, pursuant to the provisions of Sections 14679 and 14682 of the Government Code, is hereby appropriated each fiscal year from the Motor Vehicle Fund in the State Treasury. The money herein appropriated shall be allotted to the State Department of California Highway Patrol or to the State Department of Motor Vehicles by the Director of Finance for support in such amounts as he may determine to be necessary, and shall become available only if the Department of Finance certifies to the State Controller that the amount required monthly to liquidate the investment, with interest at the rate agreed upon, has not been included in the Budget Act for such fiscal year for support of said departments.

(Added by Stats. 1965, Ch. 371.)



13082

Subject to the approval of the Capitol Building and Planning Commission, the department shall acquire and do all acts necessary to erect and maintain a monument to Father Junípero Serra on the grounds of the State Capitol.

(Added by Stats. 1965, Ch. 371.)



13083

The State Agricultural Society has control of the real property in the City of Sacramento, described as Lots 62, 63, 64 and 65 on Fifth Avenue and Fifty-seventh Street, and now merged with the land comprising the State Fair Grounds, for use for State Fair purposes.

(Added by Stats. 1965, Ch. 371.)



13084

(a) For purposes of this section, the following definitions shall apply:

(1) “Beneficiary” means an individual who is all of the following:

(A) Has been enrolled in a public assistance program for six consecutive months within the preceding budget year.

(B) Employed by the same employer for at least one quarter or three months.

(C) Is not enrolled by reason of disability or of being under 18 years of age or over 65 years of age.

(2) (A) “Employer” means an individual or type of organization that employs for wages and salary 100 or more beneficiaries to work in this state and includes all of the members of a controlled group of corporations as defined in Section 1563(a) of the Internal Revenue Code, except that “more than 50 percent” shall be substituted for “at least 80 percent” each place it appears in Section 1563(a)(1) of the Internal Revenue Code, and the determination shall be made without regard to Sections 1563(a)(4) and 1563(e)(3)(C) of the Internal Revenue Code.

(B) “Employer” shall include the state, a city, county, city and county, district, or any other governmental employer.

(3) “Public assistance program” means the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(b) The department shall, after obtaining the information from the Employment Development Department described in paragraphs (1) to (5), inclusive, annually transmit to the Legislature and post on the department’s Internet Web site no later than the third week of January of each year beginning in 2016, a report that includes the information described in paragraphs (1) to (6), inclusive. The report shall only list the 500 employers in the state with the most number of employees enrolled in a public assistance program ranked by the number of those employees. The report shall be submitted to the Legislature pursuant to Section 9795. The report shall include all of the following:

(1) The employer’s name.

(2) The employer’s address, as filed with the Employment Development Department.

(3) The number of beneficiaries each employer employs who are enrolled in a public assistance program.

(4) The percentage of the employer’s total workforce in the state that are beneficiaries.

(5) The total average cost of state and federally funded benefits provided to each identified employer’s employees who are beneficiaries calculated using the average per individual cost of state and federally funded benefits excluding administrative costs.

(6) The methodology used by the department, the Employment Development Department, the State Department of Social Services, and the State Department of Health Care Services to calculate the average total cost of state and federally funded benefits provided to an identified employer’s employees who are beneficiaries.

(c) The report described in subdivision (b) shall also include the information provided to the Employment Development Department by the State Department of Social Services pursuant to Section 11026.5 of the Welfare and Institutions Code.

(d) The Employment Development Department, in collaboration with the State Department of Health Care Services and the State Department of Social Services, shall determine the total costs to the state described in paragraph (5) of subdivision (b) using the average per individual cost of state and federally funded benefits provided by those departments to the Employment Development Department.

(e) (1) The report, and any list provided to the department, shall not include the name or identifying information of an individual beneficiary.

(2) The report shall remain available to the public on the department’s Internet Web site for at least five years.

(f) Nothing in this section shall be construed to authorize an employer to discourage or prevent an employee from enrolling or continuing enrollment in a public benefit program while employed nor to discriminate against an applicant for employment or employee for applying to be or being enrolled in a public assistance program.

(g) The department and the Employment Development Department shall be permitted access to, and be provided data and information from, other state agencies as required to implement this section, to the extent not prohibited by state and federal confidentiality statutes and regulations. The department may enter into interagency agreements or adopt regulations as are reasonably necessary to implement this section.

(h) (1) An employer shall not discharge or in any manner discriminate or retaliate against an employee who enrolls in a public assistance program and shall not refuse to hire a beneficiary for reason of being enrolled in a public assistance program.

(2) An employer shall not disclose to any person or entity, unless otherwise permitted by state or federal law, that an employee receives or is applying for public benefits.

(i) This section shall remain in effect only until January 1, 2020, and as of that date is repealed.

(Added by Stats. 2014, Ch. 889, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions.)






ARTICLE 2 - Infrastructure Plan

13100

It is the intent of the Legislature in enacting this article that the state shall establish and annually update a five-year plan for funding infrastructure. The plan shall include input by the Legislature as provided in Section 13104. The plan shall identify state infrastructure needs and set out priorities for funding. The plan need not identify specific infrastructure projects to be funded, but it shall be sufficiently detailed to provide a clear understanding of the type and amount of infrastructure to be funded and the programmatic objectives to be achieved by this funding. The plan is intended to complement the existing state budget process for appropriating funds for infrastructure by providing a comprehensive guideline for the types of projects to be funded through that process.

(Repealed and added by Stats. 1999, Ch. 606, Sec. 3. Effective January 1, 2000.)



13101

As used in this article, “infrastructure” means real property, including land and improvements to the land, structures and equipment integral to the operation of structures, easements, rights-of-way and other forms of interest in property, roadways, and water conveyances.

(Repealed and added by Stats. 1999, Ch. 606, Sec. 3. Effective January 1, 2000.)



13102

In conjunction with the Governor’s Budget submitted pursuant to Section 13337, the Governor shall submit annually a proposed five-year infrastructure plan to the Legislature. This plan shall cover a five-fiscal-year period beginning with the fiscal year that is the same as that covered by the Governor’s Budget with which it is being submitted.

The infrastructure plan shall contain the following information for the five years that it covers:

(a) (1) Identification of new, rehabilitated, modernized, improved, or renovated infrastructure requested by state agencies.

(2) Aggregate funding for transportation as identified in the four-year State Transportation Improvement Program Fund Estimate prepared pursuant to Sections 14524 and 14525.

(3) Infrastructure needs for Kindergarten through grade 12 public schools necessary to accommodate increased enrollment, class size reduction, and school modernization.

(4) The instructional and instructional support facilities needs for the University of California, the California State University, and the California Community Colleges.

(b) The estimated cost of providing the infrastructure identified in subdivision (a).

(c) A proposal for funding the infrastructure identified in subdivision (a), that includes all of the following:

(1) Criteria and priorities used to identify and select the infrastructure it does propose to fund, including criteria used to identify and select infrastructure that by January 1, 2005, shall be consistent with the state planning priorities specified pursuant to Section 65041.1 for infrastructure requested by state agencies pursuant to paragraph (1) of subdivision (a).

(2) Sources of funding, including, but not limited to, General Fund, state special funds, federal funds, general obligation bonds, lease revenue bonds, and installment purchases.

(3) An evaluation of the impact of the new state debt on the state’s existing overall debt position if the plan proposes the issuance of new state debt.

(4) (A) Recommended specific projects for funding or the recommended type and amount of infrastructure to be funded in order to meet programmatic objectives that shall be identified in the proposal.

(B) Any capital outlay or local assistance appropriations intended to fund infrastructure included in the Governor’s Budget shall derive from, and be encompassed by, the funding proposal contained in the plan.

(Amended by Stats. 2002, Ch. 1016, Sec. 1. Effective January 1, 2003.)



13103

By January 1, 2005, if a state agency requests infrastructure pursuant to paragraph (1) of subdivision (a) of Section 13102, that agency shall specify how that infrastructure is consistent with the state planning priorities specified pursuant to Section 65041.1. The Governor may also order any entity of state government to assist in preparation of the infrastructure plan.

(Amended by Stats. 2002, Ch. 1016, Sec. 2. Effective January 1, 2003.)



13103.5

The department may perform audits, as it deems necessary, of the allocations or expenditures made in accordance with Article XIX B of the California Constitution.

(Amended by Stats. 2012, Ch. 728, Sec. 61. Effective January 1, 2013.)



13104

It is the intent of the Legislature that the proposed infrastructure plan be considered by the Legislature in conjunction with its consideration of the Budget Bill.

(Repealed and added by Stats. 1999, Ch. 606, Sec. 3. Effective January 1, 2000.)






ARTICLE 3 - Refunds

13140

As used in this article:

(a) “Permit” includes application, license, certificate, or authorization.

(b) “Fee” includes any monetary exaction imposed or collected for or as a condition precedent to the issuing, making, taking or securing of any permit, filing, examination, or inspection.

(c) “Excess payment to a revolving fund” means overpayment received by a state agency in connection with a revolving fund in the State Treasury maintained by such an agency for the purpose of assisting persons under the jurisdiction or care of the agency, or providing for the welfare of such persons.

(d) “Erroneous or excessive payment” means any moneys received by a state agency in error or the portion of any payment received that is in excess of the amount due.

(Amended by Stats. 1983, Ch. 323, Sec. 42.2. Effective July 1, 1983.)



13141

This article does not affect payments required by Article 2 (commencing with Section 16370) of Chapter 2 of Part 2 of Division 4 to be made into or from the “Special Deposit Fund.”

(Amended by Stats. 1984, Ch. 144, Sec. 114.)



13142

This article does not authorize the refund of any fee when:

(a) The payor, either before or after the issuance of a permit, has exercised or enjoyed, or has not been prevented by law from exercising or enjoying, the rights and privileges conferred thereby.

(b) The payor has been granted permission to take an examination.

(c) The State agency has made an examination, inspection or filing.

(Repealed and added by Stats. 1945, Ch. 1204.)



13143

Whenever any law which provides for fees or payments to a state agency does not authorize, as provided in this article, the refund of erroneous or excessive payments thereof, refunds may be made by the state agency which collected the fee or payment of any or all amounts received by the state agency in consequence of error, either of fact or of law, as to:

(a) The proper amount of such fee or payment.

(b) The necessity of making such payment or making or securing a permit, filing, examination, or inspection.

(c) The sufficiency of the credentials of the applicant.

(d) The eligibility of an applicant for any other reason.

(Amended by Stats. 1983, Ch. 323, Sec. 42.4. Effective July 1, 1983.)



13144

Any fee or payment subject to refund under this article, and any excess payment to a revolving fund as defined in Section 13140, may be refunded by the state agency collecting the fee or erroneous or excess payment (a) before deposit in the State Treasury from any unremitted balance of receipts of the same nature in the state agency’s checking account or (b) if deposited in the State Treasury, from any appropriation made for the refund or from any unremitted balance of receipts of the same nature in the state agency’s checking account. If there is an insufficient balance of unremitted receipts of the same nature in the state agency’s checking account, there is hereby appropriated from the fund to which the payment was credited, a sufficient amount to make the refunds. Individual refunds under this article which exceed ten thousand dollars ($10,000), to be made from fees or payments deposited in the State Treasury, shall require prior approval of the Department of Finance and the Controller. Claims for refunds made under (b) of this section shall be charged to the account to which the original entry was made when the funds were deposited in the State Treasury.

Whenever any fee or payment subject to refund under (b) of this section has been paid into the State Treasury to the credit of two or more funds, the agency may file a single claim against one of the funds with the Controller, covering the total amount to be refunded from each of the funds credited. The claim shall be supported by such detail as the Controller may require. At least quarterly the agency shall certify to the Controller the amounts so paid from one fund which are properly chargeable to other funds and upon order of the Controller the amounts so required shall be transferred from those funds to the credit of the appropriate funds.

(Amended by Stats. 1988, Ch. 861, Sec. 2.)









CHAPTER 3 - Fiscal Affairs

ARTICLE 1 - General

13290

The fiscal year shall commence on the first day of July.

(Added by Stats. 1970, Ch. 789.)



13291

The department may require financial and statistical reports, duly verified and covering the period of each fiscal year, from all agencies of the state included within the provisions of Section 13300.

Such reports shall be made upon blank forms prescribed and furnished by the department, and mailed to each such agency not less than 60 days before the time the reports are required to be filed with the department.

(Amended by Stats. 1974, Ch. 1221.)



13292

When necessary, the department may require special reports from any such State or public agency. These special reports shall be filed with the department without delay.

(Added by Stats. 1945, Ch. 112.)



13293

The department may examine all records, files, documents, accounts and all financial affairs of every agency mentioned in Section 13300. It may enter any public office or institution in this state and examine any records, files, books, papers or documents contained therein or belonging thereto for the purpose of making such examination, and shall have access, in the presence of the custodian or his deputy, to the cash drawers and cash in the custody of such agency.

During business hours the department may examine the public accounts in any depository which has public funds in its custody.

(Amended by Stats. 1974, Ch. 1221.)



13294

The Department of Finance shall examine the books of the several state agencies as often as the director deems necessary, taking into consideration the work done by other auditors, including the internal auditors of the various state agencies, so that duplication of auditing effort may be minimized.

(Amended by Stats. 1965, Ch. 1090.)



13295

Every State agency shall permit such examination and experting and upon demand shall produce without unnecessary delay all books, contracts, and papers in its offices, and furnish information touching books, papers, contracts, and other matters pertaining to the agency.

(Added by Stats. 1945, Ch. 112.)



13295.5

(a) Notwithstanding Section 11256, or any other law, the department may furnish services to, or provide work for, any other state agency, as requested by the state agency, the Governor, or the Legislature, or as otherwise needed or directed.

(b) Prior to the commencement of any service or work, the department shall provide to the relevant state agency estimates of charges and the scope of work to be performed or services to be furnished.

(c) The department shall charge an amount sufficient to recover the costs of furnishing services or the work performed. The department shall certify to both the Controller and the relevant state agency the actual charges that are due and payable for services furnished or the work performed.

(d) Pursuant to Section 11255, the Controller shall transfer to the department the amount of the charges for services rendered or the work performed from the agencies’ appropriation to the appropriation for the support of the department. The amounts are to be transferred to the Department of Finance reimbursement account within the General Fund.

(Added by Stats. 2013, Ch. 28, Sec. 12. Effective June 27, 2013.)



13296

The director shall supply to the Controller a certified copy of each periodical audit of the accounts of any state agency. Additionally, if the audit includes a review of federal funds, the director shall also report the results of the audit simultaneously to the Legislature and the affected state agency.

(Amended by Stats. 1981, Ch. 398, Sec. 5.)



13297

The money in the Treasury shall be counted by the State Auditor at least twice each year, without giving the Treasurer any previous notice of the day or hour of counting.

At any counting the State Auditor may place any sum in bags or boxes and mark and seal them with a seal adopted and kept by him or her. At any subsequent counting he or she may count each sealed bag or box separately and credit at the value stamped thereon the contents of the bags or boxes as part of the money counted without making a detailed count of the contents.

(Amended by Stats. 2003, Ch. 107, Sec. 25. Effective January 1, 2004.)



13298

The State Auditor shall count as cash all evidence of money belonging to the state upon deposit outside the treasury that may be held by the Treasurer in accordance with law and shall determine for himself or herself whether that evidence is sufficient according to law.

(Amended by Stats. 2003, Ch. 107, Sec. 26. Effective January 1, 2004.)



13299

After each count of money the State Auditor shall make and file with the Secretary of State and cause to be published in some newspaper in the City of Sacramento, an affidavit showing:

(a) The amount of money or credit that should be in the treasury.

(b) The amount and kind of money or credit actually in the treasury.

(Amended by Stats. 2003, Ch. 107, Sec. 27. Effective January 1, 2004.)



13299.1

Securities held in the treasury or other depositories for safekeeping purposes shall be counted or confirmed, at least annually, by the State Auditor. After each count or confirmation of securities, the State Auditor shall issue his or her report on the accountability of securities.

(Amended by Stats. 2003, Ch. 107, Sec. 28. Effective January 1, 2004.)



13300

(a) The department shall devise, install, supervise, and, at its discretion, revise and modify, a modern and complete accounting system and policies for each agency of the state permitted or charged by law with the handling of public money or its equivalent, to the end that all revenues, expenditures, receipts, disbursements, resources, obligations, and property of the state be properly, accurately, and systematically accounted for and that there shall be obtained accurate and comparable records, reports, and statements of all the financial affairs of the state.

(b) This system shall permit a comparison of budgeted expenditures, actual expenditures, encumbrances and payables, and estimated revenue to actual revenue that is compatible with a budget coding system developed by the department. In addition, the system shall provide for a federal revenue accounting system with cross-references of federal fund sources to state activities.

(c) This system shall include a cost accounting system that accounts for expenditures by line item, governmental unit, and fund source. The system shall also be capable of performing program cost accounting as required. The system and the accounts maintained by all state departments and agencies shall be coordinated with the central accounts maintained by the Controller, and shall provide the Controller with all information necessary to the maintenance by the Controller of a comprehensive system of central accounts for the entire state government.

(d) Beginning with the 2008–09 fiscal year, the Department of Finance, the Controller, the Treasurer, and the Department of General Services shall partner to design, develop, and implement the Financial Information System for California Project to meet the requirements of subdivisions (a), (b), and (c), and the FISCal Project documents, as established in the FISCal Special Project Report dated October 30, 2006, as revised on December 14, 2006, as amended by the FISCal Special Project Report dated November 9, 2007, as revised on December 19, 2007, and as amended, augmented, or changed by any subsequent approved Special Project Report.

(Amended by Stats. 2008, Ch. 751, Sec. 30. Effective September 30, 2008.)



13300.5

(a) The Legislature finds and declares that the project of the FISCal Project to modernize the state’s internal financial systems is a critical project that must be subject to the highest level of oversight. According to the Department of Technology, the size and scope of this modernization and automation effort make this project one of the highest risk projects undertaken by the state. Therefore, the Legislature must take steps to ensure it is fully informed as the project is implemented. It is the intent of the Legislature to adopt additional reporting requirements for the FISCal Project Office to adequately manage the project’s risk and to ensure the successful implementation of this effort.

(b) The FISCal Project Office shall report to the Legislature, by February 15 of each year, an update on the project. The report shall include all of the following:

(1) An executive summary and overview of the project’s status.

(2) An overview of the project’s history.

(3) Significant events of the project within the current reporting period and a projection of events during the next reporting period.

(4) A discussion of mitigation actions being taken by the project for any missed major milestones.

(5) A comparison of actual to budgeted expenditures, and an explanation of variances and any planned corrective actions, including a summary of FISCal project and staffing levels and an estimate of staff participation from partner agencies.

(6) An articulation of expected functionality and qualitative benefits from the project that were achieved during the reporting period and that are expected to be achieved in the subsequent year.

(7) An overview of change management activities and stakeholder engagement in the project, including a summary of departmental participation in the FISCal project.

(8) A discussion of lessons learned and best practices that will be incorporated into future changes in management activities.

(9) A description of any significant software customization, including a justification for why, if any, customization was granted.

(10) Updates on the progress of meeting the project objectives.

(c) The initial report, due February 15, 2013, shall provide a description of the approved project scope. Later reports shall describe any later deviations to the project scope, cost, or schedule.

(d) The initial report shall also provide a summary of the project history from Special Project Report 1 to Special Project Report 4, inclusive.

(e) This section shall remain in effect until a postimplementation evaluation report has been approved by the Department of Technology. The Department of Technology shall post a notice on its Internet Web site when the report is approved.

(Amended by Stats. 2014, Ch. 28, Sec. 27. Effective June 20, 2014. Conditionally inoperative as provided in subd. (e).)



13301

For the purpose of administering Section 13300 of this code the director may appoint and prescribe the duties and fix the salaries of such number of skillful accountants or assistants as he deems necessary. Each such appointee is a civil executive officer.

Before entering upon the discharge of the duties of his office each such appointee shall execute to the state an official bond conditioned upon the faithful performance of his duties in such penal sum as the director prescribes, but not less than five thousand dollars ($5,000).

(Added by Stats. 1973, Ch. 114.)



13302

The accounting system devised as provided in Section 13300 shall provide, with respect to the General Fund and other governmental funds, for all of the following:

(a) The accrual of expenditures as of the end of each fiscal year on the basis of payables incurred, excluding accrued interest on general obligation bonded indebtedness.

(b) (1) The accrual of revenues at the end of the fiscal year if the underlying transaction has occurred as of the last day of the fiscal year, the amount is measurable, and the actual collection will occur either during the current period or after the end of the current period but in time to pay current yearend liabilities.

(2) Cash in agency trust accounts within the centralized State Treasury system that is in transit to the State Treasury, accrued interest receivable, and accounts receivable shall be accrued as of the end of each fiscal year.

(c) For the purposes of financial reporting, both of the following shall apply:

(1) A payable exists when goods or services have been delivered and the state is required to pay for those goods or services, and an encumbrance exists when a valid obligation against an appropriation has been created.

(2) All funds appropriated shall be identified as either expended, payable, encumbered (exclusive of payables), or unencumbered, as further defined by the California Fiscal Advisory Board, and the total of these shall equal the total appropriation.

(d) (1) Notwithstanding any other law, and except as provided in paragraph (2), payments to employees made through the Uniform State Payroll System as described in Section 12472.5 with an issue date each year of July 1 shall be considered payables incurred in the fiscal year in which the payment is issue dated.

(2) Notwithstanding paragraph (1), for purposes of calculating maintenance of effort expenditures under Section 8 of Article XVI of the California Constitution, or for purposes of calculating funds used by a program during the fiscal year, payments made on July 1 may be counted towards the prior fiscal year.

(Amended by Stats. 2010, Ch. 328, Sec. 83. Effective January 1, 2011.)



13303

Notwithstanding any other provision of law, all accounts, special accounts and funds established by statute in the General Fund to reserve specific revenues for a particular department, activity, purpose, or program for an indefinite period of time shall, for accounting and budgeting purposes, on and after July 1, 1978, be excluded in determining, estimating or reporting revenues and transfers, expenditures, receipts, disbursements, assets, liabilities, surplus, or reserves in any balance sheet, budget, or other statement of the financial operations or condition of the General Fund.

(Amended by Stats. 1982, Ch. 1326, Sec. 5.)



13304

(a) Beginning on December 15, 1993, and annually thereafter, the Department of Finance shall submit to the Chairperson of the Joint Legislative Budget Committee and to the chairperson of the committee in each house that considers appropriations a report listing all capital outlay or support funds appropriated by the annual Budget Act or any other act for cogeneration facilities. The report for each project shall include, at a minimum, all of the following information:

(1) The economic feasibilities of the alternative cogeneration equipment configuration capable of being installed at the subject facility.

(2) An engineering evaluation of proposed and alternative cogeneration equipment configurations.

(3) An engineering evaluation of potential energy conservation measures which could be implemented at the subject site and the impact of these measures on the cogeneration system.

(4) A proposed plan for implementing conservation measures identified in the engineering evaluation.

(5) A financial analysis of potential cost savings or revenue produced by the installation based on completed negotiation with any persons who may participate in the installation through selling fuel for or purchasing thermal or electrical power generated by the cogeneration system.

(6) The budgetary impact of the cogeneration proposal with respect to reduced utility requirements, or increased revenue due to sale of electrical or thermal energy, or both.

(7) An analysis of the alternative financing mechanisms available to fund the proposed project, and the cost-benefit of each such mechanism, including state capital outlay appropriations, revenue bonds, and loans authorized by Chapter 2.7 (commencing with Section 15814.10) of Part 10b of Division 3 of Title 2 of the Government Code, as added by Chapter 1523 of the Statutes of 1982.

(b) Beginning on December 15, 1993, and annually thereafter, the Department of Finance shall submit to the Chairperson of the Joint Legislative Budget Committee and to the chairperson of the committee in each house that considers appropriations, a report for all energy service contracts or third-party agreements for the construction of any alternative energy systems, cogeneration systems, or energy conservation measures made in the previous fiscal year. The report shall list the terms of all agreements, the benefit sharing arrangements, and the potential cost savings to the state.

(c) Subdivisions (a) and (b) shall not apply to the allocation of funds appropriated for preparation of preliminary plans.

(d) Within one year after completion of any cogeneration project funded under the annual Budget Act or any other act, the Department of Finance shall submit a report that compares energy and cost savings achieved with those savings estimated pursuant to subdivision (a) to the Chairperson of the Joint Legislative Budget Committee and the chairperson of the committee in each house that considers appropriations.

(Amended by Stats. 1992, Ch. 1296, Sec. 10.1. Effective September 30, 1992.)



13305

(a) The department shall provide an annual report to the Legislature on tax expenditures by no later than September 15 of each year. The report shall include each of the following:

(1) A comprehensive list of tax expenditures exceeding five million dollars ($5,000,000) in annual cost.

(2) The statutory authority for each credit, deduction, exclusion, exemption, or any other tax benefit as provided by state law.

(3) A description of the legislative intent for each tax expenditure, if the act adding or amending the expenditure contains legislative findings and declarations of that intent, or that legislative intent is otherwise expressed or specified by that act.

(4) The sunset date of each credit, deduction, exclusion, exemption, or any other tax benefit as provided by state law, if applicable.

(5) A brief description of the beneficiaries of the credit, deduction, exclusion, exemption, or other tax benefit as provided by state law.

(6) An estimate or range of estimates for the state and local revenue loss for the current fiscal year and the two subsequent fiscal years. For sales and use tax expenditures, this would include partial year exemptions and all other tax expenditures when the State Board of Equalization has obtained that information.

(7) For personal income tax expenditures, the number of taxpayers affected and returns filed, as applicable, for the most recent tax year for which full year data is available.

(8) For corporation tax and sales and use tax expenditures, the number of returns filed or business entities affected, as applicable, for the most recent tax year for which full year data is available.

(9) A listing of any comparable federal tax benefit, if any.

(10) A description of any tax expenditure evaluation or compilation of information completed by any state agency since the last report made under this section.

(b) For purposes of this section, “tax expenditure” means a credit, deduction, exclusion, exemption, or any other tax benefit as provided for by the state.

(c) This section shall become operative on January 1, 2007.

(Repealed (in Sec. 1) and added by Stats. 2006, Ch. 49, Sec. 2. Effective June 30, 2006. Section operative January 1, 2007, by its own provisions.)



13306

(a) The Department of Finance, with the concurrence of the Controller, may establish additional funds as are necessary to properly manage and account for the financial activities and resources of the state, provided that only the minimum number of funds necessary to comply with legal requirements, “Generally Accepted Accounting Principles,” and effective financial administration shall be established. The department may abolish funds established under the authority of this subdivision.

(b) The Department of Finance, with the concurrence of the Controller, may abolish funds established by statute that have been inactive for a period of four years upon notification in writing to the Joint Legislative Budget Committee. Abolition of funds established by statute shall become effective no earlier than 30 days after the date of this notification. If these funds are abolished and subsequently are found to be needed, the department, with the concurrence of the Controller, may reestablish these funds.

(c) Because complete conformance to “Generally Accepted Accounting Principles” may be impractical or not authorized, the Department of Finance is authorized to deviate from them if conformance would not be in the best interests of the state, and if the department notifies the Controller of additional major deviations and the Controller agrees with the deviations prior to implementation.

(d) The Department of Finance shall notify the Joint Legislative Budget Committee when major changes are proposed to the accounting system to bring it into conformance to “Generally Accepted Accounting Principles.” The notification shall include an estimate of the fiscal effect of the major changes being proposed.

(Amended by Stats. 1993, Ch. 63, Sec. 2. Effective January 1, 1994.)



13307

In determining whether the General Fund budget, in any given fiscal year, is in a surplus or deficit condition, the controlling factor shall be the fund balance which is the difference between total resources and total expenditures. In determining the fund balance, the following principles shall be applied:

(a) Encumbrances, which are any valid obligation for the delivery of goods or services, should not be counted as a budgetary expenditure until the delivery of the goods or services.

(b) The unencumbered balances of appropriations, which exist when no commitment for an expenditure is made, should be an item of disclosure, but the amount should not be deducted from the fund balance.

(c) Changes affecting a budget subsequent to publication of financial statements, such as actions to disencumber funds, should be reflected in budget documents after documentation is provided.

(Added by Stats. 1990, Ch. 1238, Sec. 2. Effective September 24, 1990.)



13308

(a) (1) At the time of the submission of the Governor’s Budget pursuant to Section 12 of Article IV of the California Constitution, within the first 10 days of each calendar year, or as soon thereafter as feasible, the Director of Finance shall submit to the Legislature total recommended state General Fund expenditures and estimated, including any proposed, state General Fund revenues that shall include the following:

(A) The five-year capital infrastructure plan required by Section 13102.

(B) An estimate of the total General Fund resources, including any proposed resources, available for the state General Fund expenditures recommended for the budget year and the three fiscal years following the budget year.

(C) A projection of anticipated state General Fund expenditures recommended for the budget year and, for the three fiscal years following the budget year, the changes in those expenditure amounts that would likely result from changes in population, caseload, and similar factors.

(2) To the extent possible, the total resources and expenditures provided pursuant to subparagraphs (B) and (C) of paragraph (1) shall be accompanied by the projections applicable to the budget year from the previous four enacted Budget Act projections.

(3) The information provided pursuant to subparagraphs (B) and (C) of paragraph (1) shall be updated as soon as feasible after both the submission pursuant to subdivision (e) of this section and upon enactment of the Budget Act.

(b) The Director of Finance shall provide to the Legislature, on or before February 1 of each year, all proposed statutory changes, as prepared by the Legislative Counsel, that are necessary to implement the Governor’s Budget, as described in subdivision (a) of Section 13337.

(c) The Director of Finance shall provide to the Legislature, on or before April 1 of each year, all proposed adjustments to the Governor’s Budget except as specified by subdivisions (d) and (e).

(d) The Director of Finance shall provide to the Legislature, on or before May 1 of each year, all proposed adjustments to the Governor’s Budget in appropriations for capital outlay.

(e) The Director of Finance shall provide to the Legislature, on or before May 14 of each year, all of the following:

(1) An estimate of General Fund revenues for the current fiscal year and for the ensuing fiscal year.

(2) Any proposals to reduce expenditures to reflect updated revenue estimates.

(3) All proposed adjustments to the Governor’s Budget that are necessary to reflect updated estimates of state funding required pursuant to Section 8 of Article XVI of the California Constitution, or to reflect caseload enrollment or population changes.

(f) The Director of Finance may authorize suspension for the current fiscal year of any provision of this section not sooner than 30 days after notification in writing of the necessity therefor to the chairperson of the committee in each house that considers the State Budget and the Chairperson of the Joint Legislative Budget Committee.

(Amended by Stats. 2011, Ch. 737, Sec. 1. Effective January 1, 2012.)



13308.05

For purposes of Section 13308, “workload budget” means the budget year cost of currently authorized services, adjusted for changes in enrollment, caseload, or population, or all of these changes and any of the following:

(a) Statutory cost-of-living adjustments.

(b) Chaptered legislation.

(c) One-time expenditures.

(d) The full-year costs of partial-year programs.

(e) Costs incurred pursuant to constitutional requirements.

(f) Federal mandates.

(g) Court-ordered mandates.

(h) State employee merit salary adjustments.

(i) State agency operating expense and equipment cost adjustments to reflect price increases.

(Added by Stats. 1990, Ch. 1209, Sec. 1. Effective September 24, 1990.)



13309

(a) The Director of Finance shall reconcile with the Controller, and report to the Joint Legislative Budget Committee by October 1 of each year, the number of permanent employees by department appointed as full-time or part-time tenure in blanket positions for more than six consecutive months in the immediately preceding fiscal year.

(b) For purposes of this section, “blanket positions” are those positions included in the temporary help category for purposes of the state budget.

(Added by Stats. 2006, Ch. 69, Sec. 6. Effective July 12, 2006.)



13310

(a) It is the intent of the Legislature that the department set statewide fiscal and accounting policies and procedures, and provide adequate fiscal and accounting training, advice, and consulting services to any agency of the state that is authorized or required to handle public money or its equivalent in order to ensure that the state’s assets are protected and that accurate and timely financial information is maintained.

(b) To the extent permitted by state law, the department may assess special funds, bond funds, and nongovernmental cost funds in amounts sufficient to support the functions identified in subdivision (a). The director shall determine the amount of the total assessment for each fund periodically. Upon order of the director, the moneys authorized pursuant to this section shall be transferred by the Controller, as needed, from each fund for a total amount not to exceed the amounts authorized in the annual Budget Act.

(Added by Stats. 2007, Ch. 179, Sec. 11. Effective August 24, 2007.)



13311

(a) Notwithstanding any other provision of law, in order to achieve effective management of state cash resources, the Director of Finance may defer payment of General Fund moneys, in a cumulative amount not to exceed five hundred million dollars ($500,000,000) annually, appropriated to the University of California in the annual Budget Act.

(b) The payment of the amount deferred shall be in May or June, as established by the Director of Finance, of the same fiscal year that the original payment would have been made.

(Added by Stats. 2008, Ch. 751, Sec. 32. Effective September 30, 2008.)



13311.1

(a) Notwithstanding any other law, including, but not limited to, Section 13311, in order to achieve effective management of state cash resources, the Director of Finance may do both of the following:

(1) Defer payments of General Fund moneys owed in July through September of 2009, in an amount not to exceed seven hundred fifty million dollars ($750,000,000), appropriated to the University of California in the 2009 Budget Act.

(2) Defer payments of General Fund moneys owed in February 2010, in an amount not to exceed two hundred fifty million dollars ($250,000,000), appropriated to the University of California in the 2009 Budget Act.

(b) (1) Of the amount deferred pursuant to paragraph (1) of subdivision (a), the payment of two hundred fifty million dollars ($250,000,000) shall be made in October 2009. The payment of the remaining amount deferred pursuant to paragraph (1) of subdivision (a) shall occur no earlier than April 2010 and at the earlier of (A) the day after all outstanding revenue anticipation notes issued by the state in the 2009–10 fiscal year have been repaid, as determined by the Director of Finance, or (B) June 30, 2010.

(2) The payment of the amount deferred pursuant to paragraph (2) of subdivision (a) shall be made no earlier than April 20, 2010, but no later than May 31, 2010.

(c) Notwithstanding any other provision of law, in order to achieve effective management of state cash resources, the Director of Finance may do both of the following:

(1) Defer payments of General Fund moneys owed in July 2009, in an amount not to exceed two hundred ninety million dollars ($290,000,000) appropriated to the California State University in the 2009 Budget Act.

(2) Defer payments of General Fund moneys owed in February 2010, in an amount not to exceed two hundred fifty million dollars ($250,000,000), appropriated to the California State University in the 2009 Budget Act.

(3) Defer payments of General Fund moneys owed in March 2010, in an amount not to exceed one hundred fifty million dollars ($150,000,000), appropriated to the California State University in the 2009 Budget Act.

(d) (1) The payment of the amount deferred pursuant to paragraph (1) of subdivision (c) shall be made in October 2009.

(2) The payment of the amount deferred pursuant to paragraph (2) of subdivision (c) shall be made no earlier than April 20, 2010, but no later than May 31, 2010.

(3) The payment of the amount deferred pursuant to paragraph (3) of subdivision (c) shall be made no earlier than May 1, 2010, but no later than May 31, 2010.

(Amended by Stats. 2009, Ch. 633, Sec. 3. Effective October 19, 2009.)



13312

(a) (1) Commencing with the 2008–09 fiscal year, and notwithstanding any other provision of law, if after the annual Budget Act is enacted, the Director of Finance determines that General Fund total available resources for the fiscal year will decline substantially below the estimate of General Fund total resources available upon which the Budget Act was based, or that General Fund expenditures will increase substantially above that estimate of General Fund total resources available, the director may make reductions pursuant to subdivision (b).

(2) For purposes of this subdivision, “total resources available” includes prior year balance and revenues and transfers for the fiscal year.

(b) Upon making a determination as described in subdivision (a), the Director of Finance, in consultation with agency secretaries and other cabinet members, may reduce General Fund items of appropriation, subject to both of the following:

(1) The Director of Finance shall not reduce, pursuant to this section, the amounts appropriated for any of the following:

(A) The Legislature.

(B) Constitutional officers.

(C) Transfers pursuant to the Article XIX B of the California Constitution.

(D) Debt service, including, but not limited to, tobacco settlement revenue shortfalls, payment of interest on General Fund loans, and interest payments to the federal government.

(E) Health and dental benefits for annuitants.

(F) Equity claims before the California Victim Compensation and Government Claims Board.

(G) Augmentations for contingencies or emergencies.

(H) Local assistance appropriations.

(I) Any collective bargaining agreement with a recognized state employee organization.

(2) A General Fund state operations or capital outlay item of appropriation, and a program or category designated in any line of any schedule set forth by that appropriation, may not be reduced by more than 7 percent.

(c) Notwithstanding any provision of law to the contrary, any cost-of-living adjustment or rate increase funded in an annual Budget Act shall be subject to the following conditions:

(1) If the Director of Finance determines that suspension by up to 120 days of the effective date of a cost-of-living adjustment or rate increase funded in an annual Budget Act is necessary to mitigate conditions that would authorize the issuance of a proclamation declaring a fiscal emergency pursuant to subdivision (f) of Section 10 of Article IV of the California Constitution, that cost-of-living adjustment or rate increase shall not take effect during that time.

(2) (A) If the Governor issues a proclamation declaring a fiscal emergency pursuant to subdivision (f) of Section 10 of Article IV of the California Constitution, then no cost-of-living adjustment or rate increase funded in the annual Budget Act for that fiscal year shall take effect until the Legislature passes and sends to the Governor a bill or bills to address the fiscal emergency.

(B) Commencing with the 2009–10 fiscal year, the annual Budget Act shall include a section specifying the cost-of-living adjustments or rate increases included in the Budget Act or authorized by other statutes which may be suspended pursuant to this paragraph.

(d) The Director of Finance shall report to the Chair of the Joint Legislative Budget Committee and the chairs of the committees of each house of the Legislature that consider appropriations not less than 30 days prior to making reductions pursuant to this section. The report shall list the specific reductions, by department, agency, and program, and state the programmatic effects and impacts of each reduction.

(e) Cost-of-living adjustments for purposes of this section shall not include any apportionments made to fund a cost-of-living adjustment to augment appropriations made pursuant to Section 2558 of the Education Code, for county office of education revenue limits, or Section 42238 of the Education Code, for school district revenue limits, nor shall it include a cost-of-living adjustment negotiated in a collective bargaining agreement with a recognized state employee organization.

(f) Nothing within this section shall be construed to confer any authority upon the Director of Finance to modify or eliminate any provision of existing law.

(g) This section shall only become operative if either Senate Constitutional Amendment 1 or Assembly Constitutional Amendment 1 in the 2009–10 Third Extraordinary Session is submitted to, and approved by, the voters at a statewide election.

(Amended (as added by Stats. 2008, Ch. 751, Sec. 33) by Stats. 2009, 3rd Ex. Sess., Ch. 4, Sec. 2. Effective February 20, 2009. Section is nonoperative pursuant to failed condition in subd. (g); ACA 1 (2009-10 3rd Ex.), as incorporated in Prop. 1A, was rejected at the May 2009 election.)



13313

(a) Notwithstanding any other law, in order to achieve effective cash management of state resources, the Director of Finance may defer payment of General Fund moneys, in a cumulative amount not to exceed two hundred fifty million dollars ($250,000,000) annually, appropriated to the California State University in the annual Budget Act.

(b) The payment of the amount deferred shall be in May or June, as established by the Director of Finance, of the same fiscal year that the original payment would have been made.

(Added by Stats. 2013, Ch. 50, Sec. 13. Effective July 1, 2013.)






ARTICLE 2 - Fiscal Year Budgets

13320

Every State agency and court for which an appropriation has been made, shall submit to the department for approval, a complete and detailed budget at such time and in such form as may be prescribed by the department, setting forth all proposed expenditures and estimated revenues for the ensuing fiscal year.

(Added by Stats. 1945, Ch. 112.)



13321

The budgets shall show the allotments of appropriations or other funds available for the fiscal year by quarter or other period of time and by organization unit. Expenditures may be classified by line item for each program in the detail prescribed by the department. The department may require the head of the state agency or court, in making up the budget allotments, to set aside a reserve for contingencies or other purposes in such amount as the department determines.

(Amended by Stats. 1969, Ch. 1325.)



13322

Until enactment of the budget act containing the appropriations funding the fiscal year budget, the department may revise, alter, or amend any fiscal year budget, if, in its opinion, revision, alteration or amendment is required in the interest of the State. The department shall notify the head of the State agency or court of any revision, alteration, or amendment of its fiscal year budget.

(Amended by Stats. 1983, Ch. 324, Sec. 1.30. Effective July 21, 1983.)



13323

Upon request of a State agency or court at any time during the fiscal year, the department may authorize transfers between its budget allotments, including reserves.

(Added by Stats. 1945, Ch. 112.)



13323.5

Notwithstanding any limitation contained in any budget subject to this article, the department, upon the request of any agency which has an employee or employees on disability leave under Section 4800 of the Labor Code, may authorize an increase in the budgeted number for the agency, in order to establish the personnel level of the agency at the level provided for in the agency budget plus any employees on disability leave under Section 4800 of the Labor Code.

(Added by Stats. 1970, Ch. 993.)



13324

Every person who incurs any expenditure in excess of the allotments or other provisions of the fiscal year budget as approved by the department or as subsequently changed by or with the approval of the department, is liable both personally and on his official bond for the amount of the excess expenditures.

(Added by Stats. 1945, Ch. 112.)



13325

Approval by the Department of General Services of contracts, leases and other transactions or expenditures of state agencies, where such approval is required by law, shall be necessary regardless of the fact that the Department of Finance may have approved a budget, under this article or any other law, providing funds for such lease, contract or other transaction or expenditure.

(Amended by Stats. 1963, Ch. 1786.)



13326

Every state agency, when making requests or preparing budgets to be submitted to the Federal Government for funds, equipment, material or services, other than for highway purposes, shall, upon completion of such request or budget, first submit it to the department. The department shall have authority to approve, disapprove, modify, or amend any such request or budget before it is submitted to the proper federal authority.

(Added by Stats. 1949, Ch. 96.)






ARTICLE 2.5 - Provisions Applicable to Appropriations of Funds

13332

The Controller, at the request of a state institution, department, board, bureau, commission, officer, employee or other agency for which an appropriation is made, may transfer, under procedures established by the Department of Finance, up to 10 percent of any appropriation made to each entity, to an account established for each entity within the State Expenditure Revolving Fund, which is hereby created for the purpose of the payment of payroll and other claims which costs are to be subsequently charged to the appropriations made to each entity in accordance with any provisions or schedule set forth in the appropriations. No transfers in excess of 10 percent from any one appropriation may be made without the prior joint approval of the Department of Finance and the Controller.

All state entities shall submit, to the Department of Finance, a statement of financial adjustment to the State Expenditure Revolving Fund no later than 30 days following the transaction month. No state entity shall deposit funds in the State Expenditure Revolving Fund from local assistance or capital outlay appropriations or in excess of 10 percent of any appropriation made to the agency unless prior approval is given by the Director of Finance and the Controller.

Notwithstanding Sections 16310 and 16314, the Controller may transfer, as necessary, from the State Expenditure Revolving Fund to the General Fund whatever amounts are needed to meet cash needs of the General Fund. The Controller shall return all moneys so transferred without payment of interest as soon as there are sufficient moneys in the General Fund.

Transfers made by the Controller shall be available for the same term as the appropriation from which the transfer was made. All undisbursed funds shall be returned to the appropriations from which they are transferred and are subject to Section 16304.1.

(Added by Stats. 1983, Ch. 323, Sec. 44. Effective July 1, 1983.)



13332.01

Any state agency which collects funds from the federal government shall include in the collections, amounts to offset federally allowed statewide indirect costs, as determined by the Department of Finance, except where prohibited by federal statutes.

(Added by Stats. 1983, Ch. 323, Sec. 44. Effective July 1, 1983.)



13332.02

All funds recovered from the federal government to offset statewide indirect costs shall be transferred to the Central Service Cost Recovery Fund or to the unappropriated surplus of the General Fund in a manner prescribed by the Department of Finance, unless expenditure of the funds is authorized by the Department of Finance. No authorization may become effective sooner than 30 days after notification in writing of the necessity therefor to the chairperson of the committee in each house that considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or not sooner than whatever lesser time the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may in each instance determine. If in the judgment of the Director of Finance, a state agency has not transferred the funds on a timely basis, the director may certify to the Controller the amount that the agency should have transferred to the Central Service Cost Recovery Fund or the General Fund, and the Controller shall transfer the funds to the Central Service Cost Recovery Fund or the General Fund.

(Amended by Stats. 2008, Ch. 751, Sec. 34. Effective September 30, 2008.)



13332.03

Whenever an appropriation has not been made to provide for recovery of general administrative costs pursuant to Article 2 (commencing with Section 11270) of Chapter 3 of Part 1, a sufficient sum for that purpose shall be transferred from each affected fund by the Controller to the Central Service Cost Recovery Fund or the unappropriated surplus of the General Fund in accordance with subdivision (b) of Section 11274. The Controller shall make transfers pursuant to this section only upon order of the Director of Finance.

(Amended by Stats. 2008, Ch. 751, Sec. 35. Effective September 30, 2008.)



13332.05

No funds may be encumbered for paying a civil service employee a salary which is above the maximum of the salary range of the employee’s present classification for a period of more than 90 calendar days following termination of a career executive assignment appointment. The intent of the Legislature in permitting payment above the maximum of the salary range for the 90-day period is to facilitate the employee’s adjustment to a lower salary level. The provisions of this section shall not apply with respect to an employee who accepted any career executive assignment appointment on or after June 20, 1976, and before July 1, 1977, and any employee meeting that requirement, who is otherwise eligible, shall receive a salary rate pursuant to the provisions of Rule 548.25, adopted by the State Personnel Board on May 18, 1976, based upon the highest career executive assignment level held by the employee during that period.

(Added by Stats. 1983, Ch. 323, Sec. 44. Effective July 1, 1983.)



13332.06

The California Coastal Commission, without regard to fiscal year, shall not be subject to the Statewide Cost Allocation Plan for statewide indirect costs established pursuant to Sections 13332.01 and 13332.02.

(Added by Stats. 2003, Ch. 228, Sec. 14. Effective August 11, 2003.)



13332.07

No funds shall be used to purchase furnishings for any house, mobilehome, or apartment of three or more rooms other than a dormitory that is rented to a state employee. This provision shall not apply to the purchase of refrigerators, heaters, air-conditioning equipment, stoves, linoleum, or equipment normally furnished in the construction of a house, as may be determined by the Department of Human Resources. It is the intent of the Legislature that furnishings are not to be provided by the state and that no moneys shall be paid from any appropriation for their replacement or repair, except in connection with the disposal thereof.

(Amended by Stats. 2012, Ch. 665, Sec. 50. Effective January 1, 2013.)



13332.09

(a) A purchase order or other form of documentation for acquisition or replacement of motor vehicles shall not be issued against any appropriation until the Department of General Services has investigated and established the necessity therefor.

(b) A state agency shall not acquire surplus mobile equipment from any source for program support until the Department of General Services has investigated and established the necessity therefor.

(c) Notwithstanding any other law, any contract for the acquisition of a motor vehicle or general use mobile equipment for a state agency shall be made by or under the supervision of the Department of General Services. Pursuant to Section 10298 of the Public Contract Code, the Department of General Services may collect a fee to offset the cost of the services provided.

(d) Any passenger-type motor vehicle purchased for a state officer, except a constitutional officer, or a state employee shall be an American-made vehicle of the light class, as defined by the California Victim Compensation and Government Claims Board, unless excepted by the Director of General Services on the basis of unusual requirements, including, but not limited to, use by the California Highway Patrol, that would justify the need for a motor vehicle of a heavier class.

(e) General use mobile equipment having an original purchase price of twenty-five thousand dollars ($25,000) or more shall not be rented or leased from a nonstate source and payment therefor shall not be made from any appropriation for the use of the Department of Transportation, without the prior approval of the Department of General Services after a determination that comparable state-owned equipment is not available, unless obtaining approval would endanger life or property, in which case the transaction and the justification for not having sought prior approval shall be reported immediately thereafter to the Department of General Services.

(f) (1) The Trustees of the California State University shall, to the greatest extent feasible, purchase vehicles using statewide commodity contracts.

(2) The trustees shall make an interim report to the Governor and the Legislature on January 1, 2014, and a final report on January 1, 2015, on their motor vehicle procurement, including all of the following:

(A) An inventory, by campus, of motor vehicles that includes the type of vehicle, vehicle usage, and fuel data consistent with the Department of General Services fleet asset management system and reported to the Department of General Services.

(B) The number of motor vehicles purchased during the prior fiscal year, disaggregated by campus and type of vehicle if the passenger vehicle or truck was purchased through statewide commodity contracts, and the purchase price.

(C) Any change to a policy or procedure made during the prior fiscal year related to motor vehicle procurement and contracts for procurement and identifying any vehicle procured pursuant to the new policy or procedure.

(D) The average time to complete procurements, average administrative costs, reduced charges paid to the Department of General Services, and competitive or reduced market prices obtained for the vehicles.

(3) A report submitted pursuant to this subdivision shall be submitted in compliance with Section 9795.

(g) As used in this section:

(1) “General use mobile equipment” means equipment that is listed in the Mobile Equipment Inventory of the State Equipment Council and capable of being used by more than one state agency, and shall not be deemed to refer to equipment having a practical use limited only to the controlling state agency. Section 575 of the Vehicle Code shall not have application to this section.

(2) “State agency” means a state agency, as defined pursuant to Section 11000. The University of California is requested and encouraged to have the Department of General Services perform the tasks identified in this section with respect to the acquisition or replacement of motor vehicles by the University of California. “State agency” does not include a district agricultural association, as defined in Section 3951 of the Food and Agricultural Code.

(h) This section shall remain in effect only until July 1, 2015, and as of that date is repealed.

(Amended by Stats. 2014, Ch. 342, Sec. 11. Effective January 1, 2015. Repealed as of July 1, 2015, by its own provisions. See later operative version added by Sec. 12 of Stats. 2014, Ch. 342.)



13332.09-1

(a) A purchase order or other form of documentation for acquisition or replacement of motor vehicles shall not be issued against any appropriation until the Department of General Services has investigated and established the necessity therefor.

(b) A state agency shall not acquire surplus mobile equipment from any source for program support until the Department of General Services has investigated and established the necessity therefor.

(c) Notwithstanding any other law, any contract for the acquisition of a motor vehicle or general use mobile equipment for a state agency shall be made by or under the supervision of the Department of General Services. Pursuant to Section 10298 of the Public Contract Code, the Department of General Services may collect a fee to offset the cost of the services provided.

(d) Any passenger-type motor vehicle purchased for a state officer, except a constitutional officer, or a state employee shall be an American-made vehicle of the light class, as defined by the California Victim Compensation and Government Claims Board, unless excepted by the Director of General Services on the basis of unusual requirements, including, but not limited to, use by the California Highway Patrol, that would justify the need for a motor vehicle of a heavier class.

(e) General use mobile equipment having an original purchase price of twenty-five thousand dollars ($25,000) or more shall not be rented or leased from a nonstate source and payment therefor shall not be made from any appropriation for the use of the Department of Transportation, without the prior approval of the Department of General Services after a determination that comparable state-owned equipment is not available, unless obtaining approval would endanger life or property, in which case the transaction and the justification for not having sought prior approval shall be reported immediately thereafter to the Department of General Services.

(f) As used in this section:

(1) “General use mobile equipment” means equipment that is listed in the Mobile Equipment Inventory of the State Equipment Council and capable of being used by more than one state agency, and shall not be deemed to refer to equipment having a practical use limited to the controlling state agency only. Section 575 of the Vehicle Code shall have no application to this section.

(2) “State agency” means a state agency, as defined pursuant to Section 11000. The University of California is requested and encouraged to have the Department of General Services perform the tasks identified in this section with respect to the acquisition or replacement of motor vehicles by the University of California. “State agency” does not include a district agricultural association, as defined in Section 3951 of the Food and Agricultural Code.

(g) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 11) and added by Stats. 2014, Ch. 342, Sec. 12. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)



13332.10

The Director of General Services may not enter into a lease agreement between the state and another entity, public or private, in which the state is lessee if the agreement is to be for the lease of a building or building space, or both, which will be for the occupancy of any agency or agencies of the state with a firm lease period of five years or longer and an annual rental in excess of ten thousand dollars ($10,000), unless not less than 30 days prior to entering into the lease the Director of General Services notifies the chairperson of the committee in each house which considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or his or her designee, in writing of the director’s intention to enter into the agreement, or not sooner than such lesser time as the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may in each instance determine. No funds appropriated in any Budget Act may be encumbered or expended for any lease entered into on or after July 1, 1979, for office space in the County of Sacramento unless all solicitations for leases for office space in the County of Sacramento under the above-described conditions contain the statement, “The state is anticipating capital construction in the City of Sacramento and intends to eventually reduce the use of space on a leased basis.”

(Added by Stats. 1983, Ch. 323, Sec. 44. Effective July 1, 1983.)



13332.11

(a) (1) Except as otherwise specified in paragraph (2), funds appropriated for capital outlay shall not be expended by any state agency, including, but not limited to, the University of California, the California State University, the California Community Colleges, and the Judicial Council, until the Department of Finance and the State Public Works Board have approved preliminary plans for the project to be funded from a capital outlay appropriation.

(2) Paragraph (1) shall not apply to any of the following:

(A) Amounts for acquisition of real property in fee, or any other lesser interest.

(B) Amounts for equipment or minor capital outlay projects.

(C) Amounts appropriated for preliminary plans, surveys, and studies.

(b) Notwithstanding subdivision (a), approvals by the State Public Works Board and the Department of Finance for the University of California and the California Community Colleges shall apply only to the allocation of state capital outlay funds appropriated by the Legislature, including land acquisition and equipment funds.

(c) Any appropriated amounts for working drawings or construction where the working drawings or construction have been started by any state agency prior to approval of the preliminary plans by the State Public Works Board shall be reverted to the fund from which the appropriation was made, as approved by the Department of Finance. A major project for which a capital outlay appropriation is made shall not be put out to bid until the working drawings have been approved by the Department of Finance. A substantial change shall not be made to the approved preliminary plans or approved working drawings without written approval by the Department of Finance. The Department of Finance shall approve any proposed construction bid alternates.

(d) The Department of Finance shall approve the use of funds from a capital outlay appropriation for the purchase of any significant unit of equipment.

(e) The State Public Works Board may augment a major project in an amount of up to 20 percent of the total of the capital outlay appropriations for the project, irrespective of whether any such appropriation has reverted. For projects authorized through multiple fund sources, including, but not limited to, general obligation bonds and lease-revenue bonds, to the extent otherwise permissible, the Department of Finance shall have full authority to determine which of the fund sources will bear all or part of an augmentation. The board shall defer all augmentations in excess of 20 percent of the amount appropriated for each capital outlay project until the Legislature makes additional funds available for the specific project.

(f) In addition to the powers provided by Section 15849.6, the State Public Works Board may further increase the additional amount in Section 15849.6 to include a reasonable construction reserve within the construction fund for any capital outlay project without augmenting the project. The amount of the construction reserve shall be within the 20 percent augmentation limitation. The board may use this amount to augment the project, when and if necessary, after the lease-revenue bonds are sold to ensure completion of the project.

(g) Augmentations in excess of 10 percent of the amount appropriated for each capital outlay project shall be reported to the Chairperson of the Joint Legislative Budget Committee, or his or her designee, 20 days prior to board approval, or not sooner than whatever lesser time the chairperson, or his or her designee, may in each instance determine.

(h) (1) The Department of Finance may change the administratively or legislatively approved scope for major capital outlay projects.

(2) If the Department of Finance changes the approved scope pursuant to paragraph (1), the department shall report the changes and associated cost implications to the Chairperson of the Joint Legislative Budget Committee, the chairpersons of the respective fiscal committees, and the legislative advisers of the State Public Works Board 20 days prior to the proposed board action to recognize the scope change.

(i) The State Public Works Board shall defer action with respect to approval of an acquisition project, when it is determined that the estimated cost of the total acquisition project, as approved by the Legislature is in excess of 20 percent of the amount appropriated, unless it is determined that a lesser portion of the property is sufficient to meet the objectives of the project approved by the Legislature, and the Chairperson of the Joint Legislative Budget Committee, or his or her designee, is provided a 20-day prior notification of the proposed reductions in the acquisition project, or whatever lesser period the chairperson, or his or her designee, may in each instance determine.

(j) The Department of Finance shall report to the Chairperson of the Joint Legislative Budget Committee, the chairpersons of the respective fiscal committees, and legislative advisers of the State Public Works Board 20 days prior to the proposed board approval of preliminary plans when it is determined that the estimated cost of the total capital outlay construction project is in excess of 20 percent of the amount recognized by the Legislature.

(k) Nothing in this section shall be construed to limit or control the Department of Transportation or the California Exposition and State Fair in the expenditure of all funds appropriated to the department for capital outlay purposes.

(Amended by Stats. 2014, Ch. 28, Sec. 28. Effective June 20, 2014.)



13332.11.1

Notwithstanding Section 13332.11, the expenditure by the Department of Water Resources of funds appropriated pursuant to Section 5096.821 or 75032 of the Public Resources Code is not subject to the approval of the State Public Works Board if either of the following applies to the expenditure:

(a) The department is performing work pursuant to an emergency.

(b) The department does all of the following:

(1) Obtains engineering review of the proposed project from the United States Army Corps of Engineers.

(2) Obtains engineering review of the proposed project from an independent board of consultants for any project with a construction cost exceeding five million dollars ($5,000,000).

(3) Provides a written report to the Reclamation Board.

(4) Provides information on the project expenditure to the Legislature in a semiannual report due on April 1 and October 1 each year.

(5) Provides written notification to the Legislature if funds are made available by Section 75032 of the Public Resources Code to pay a project cost increase for which the Legislature has not otherwise been notified in writing.

(Added by Stats. 2007, Ch. 368, Sec. 2. Effective January 1, 2008.)



13332.12

(a) Any acquisition of land or other real property authorized in any appropriation, except an appropriation from the California Water Fund and an appropriation to the Department of Transportation for capital outlay purposes, shall be subject to the provisions of the Property Acquisition Law. Nothing in this section shall be construed as exempting the California Coastal Commission from this section.

(b) All property acquisitions, including those exempted pursuant to subdivision (a), shall be reported to the State Public Works Board.

(Added by Stats. 1983, Ch. 323, Sec. 44. Effective July 1, 1983.)



13332.13

The Controller may not disburse funds from any appropriation for acquisition made to the Department of Parks and Recreation to pay for any property rights, however secured or received, until the State Public Works Board has approved the transaction. In addition, the Attorney General and the Department of General Services shall inform the State Public Works Board of every action in inverse condemnation served upon either or both of them, which pertains to any acquisition for the state park system, by placing an item on the board’s agenda.

(Added by Stats. 1983, Ch. 323, Sec. 44. Effective July 1, 1983.)



13332.14

No expenditures for park furnishings shall be made unless the Department of Parks and Recreation has made reasonable efforts to acquire the furnishings on a consolidated procurement basis or through California Conservation Corps labor.

(Added by Stats. 1983, Ch. 323, Sec. 44. Effective July 1, 1983.)



13332.15

No appropriation may be combined or used in any manner to avoid budgeting the salary or operating expenses of any position or to achieve any purpose which has been denied by any formal action of the Legislature.

(Added by Stats. 1983, Ch. 323, Sec. 44. Effective July 1, 1983.)



13332.16

This article shall not apply to appropriations to the Legislature, the Legislative Counsel Bureau, the Bureau of State Audits, the California Commission on Uniform State Laws, or the California Law Revision Commission.

(Amended by Stats. 1993, Ch. 12, Sec. 17. Effective May 7, 1993.)



13332.17

Purchase estimates for supplies or equipment submitted to the Department of General Services pursuant to Section 10311 of the Public Contract Code received during the last 90 days of a fiscal year and for which a purchase order award is pending at the end of that fiscal year, may be awarded during the initial 90 days of the subsequent fiscal year. The 90-day period shall be extended commensurate with the time required to resolve any protest filed pursuant to Section 10306 of the Public Contract Code.

Notwithstanding any other provision of law and regardless of the date of receipt of the materials, supplies or equipment, the date of expenditure and encumbrance for a purchase authorized by this section shall be construed to be the last day of the fiscal year in which the purchase estimate is received by the department. A purchase order awarded in accordance with the provisions of this section shall cite this section and the actual date of award.

(Amended by Stats. 1993, Ch. 153, Sec. 1. Effective January 1, 1994.)



13332.18

(a) Notwithstanding any other provision of law, and except as specified in subdivision (b), revenues derived from the assessment of fines and penalties by any state agency shall not be expended unless the Legislature specifically provides authority for the expenditure of these funds in the annual Budget Act or other legislation. A fine or penalty is a charge imposed by an agency or department for wrongdoing, in excess of the cost of investigating, processing, or prosecuting the conduct for which the charge is assessed, or the cost of collecting it. A charge reasonably related to a service provided by a department or agency is not a fine or penalty for purposes of this section.

(b) This section shall not apply to the following:

(1) Any governmental cost fund if the use of revenues subject to this section that are deposited in that fund for General Fund purposes is prohibited by the California Constitution or the United States Constitution.

(2) Late charges collected by state agencies.

(3) Funds collected by a state agency that are required to be maintained by that agency for purposes of administration of a federal program.

(4) A fund established for restitution to victims of the conduct for which the fine or penalty was imposed or for repairing damage to the environment caused by the conduct for which the fine or penalty was imposed.

(5) The following funds, though the omission of any other fund from the list contained in this paragraph shall not be grounds for inferring the applicability of this section:

(A) The Fish and Game Preservation Fund.

(B) The Restitution Fund.

(C) The Peace Officers’ Training Fund.

(D) The Driver Training Penalty Assessment Fund.

(E) The Corrections Training Fund.

(F) The Local Public Prosecutors and Public Defenders Training Fund.

(G) The Victim-Witness Injury Fund.

(H) The Traumatic Brain Injury Fund.

(I) The Industrial Relations Construction Industry Enforcement Fund.

(J) The Workplace Health and Safety Revolving Fund.

(K) The Oil Spill Response Trust Fund.

(L) The Oil Spill Prevention and Administration Fund.

(M) The Environmental Enhancement Fund.

(N) The Recovery Account of the Real Estate Fund.

(O) The Motor Vehicle Account in the State Transportation Fund.

(P) The State Highway Account in the State Transportation Fund.

(Q) The Motor Vehicle License Fee Account in the Transportation Tax Fund.

(R) Funds for programs established pursuant to the Food and Agricultural Code that can be terminated through an industry referendum vote.

(c) For the purposes of this section, revenues derived from the assessment of fines and penalties includes interest accrued from the assessment of the fines and penalties.

(Added by Stats. 1995, Ch. 654, Sec. 1. Effective January 1, 1996.)



13332.19

(a) For the purposes of this section, the following definitions shall apply:

(1) “Design-build” means a construction procurement process in which both the design and construction of a project are procured from a single entity.

(2) “Design-build project” means a capital outlay project using the design-build construction procurement process.

(3) “Design-build entity” means a partnership, corporation, or other legal entity that is able to provide appropriately licensed contracting, architectural, and engineering services as needed.

(4) “Design-build solicitation package” means the performance criteria, any concept drawings, the form of contract, and all other documents and information that serve as the basis on which bids or proposals will be solicited from the design-build entities.

(5) “Design-build phase” means the period following the award of a contract to a design-build entity in which the design-build entity completes the design and construction activities necessary to fully complete the project in compliance with the terms of the contract.

(6) “Performance criteria” means the information that fully describes the scope of the proposed project and includes, but is not limited to, the size, type, and design character of the buildings and site; the required form, fit, function, operational requirements, and quality of design, materials, equipment, and workmanship; and any other information deemed necessary to sufficiently describe the state’s needs.

(7) “Concept drawings” means any schematic drawings or architectural renderings that are prepared, in addition to performance criteria, in such detail as is necessary to sufficiently describe the state’s needs.

(b) (1) Except as otherwise specified in subparagraphs (A) to (D), inclusive, of paragraph (2) funds appropriated for a design-build project shall not be expended by any state agency, including, but not limited to, the University of California, the California State University, the California Community Colleges, and the Judicial Council, until the Department of Finance and the State Public Works Board have approved performance criteria or performance criteria and concept drawings for the project.

(2) This section shall not apply to any of the following:

(A) Amounts for acquisition of real property, in fee or any lesser interest.

(B) Amounts for equipment or minor capital outlay projects.

(C) Amounts appropriated for performance criteria and concept drawings.

(D) Amounts appropriated for preliminary plans, if the appropriation was made prior to January 1, 2005.

(c) Any appropriated amounts for the design-build phase of a design-build project, where funds have been expended on the design-build phase by any state agency prior to the approval of the performance criteria or the performance criteria and concept drawings by the State Public Works Board, and all amounts not approved by the board under this section shall be reverted to the fund from which the appropriation was made. A design-build project for which a capital outlay appropriation is made shall not be put out to design-build solicitation until the bid package has been approved by the Department of Finance. A substantial change shall not be made to the performance criteria or to performance criteria and concept drawings as approved by the board and the Department of Finance without written approval by the Department of Finance. The Department of Finance shall approve any proposed bid or proposal alternates set forth in the design-build solicitation package.

(d) The State Public Works Board may augment a design-build project in an amount of up to 20 percent of the capital outlay appropriations for the project, irrespective of whether any such appropriation has reverted. For projects authorized through multiple fund sources, including, but not limited to, general obligation bonds and lease-revenue bonds, to the extent permissible, the Department of Finance shall have full authority to determine which of the fund sources will bear all or part of an augmentation. The board shall defer all augmentations in excess of 20 percent of the amount appropriated for each design-build project until the Legislature makes additional funds available for the specific project.

(e) In addition to the powers provided by Section 15849.6, the State Public Works Board may further increase the additional amount in Section 15849.6 to include a reasonable construction reserve within the construction fund for any capital outlay project without augmenting the project. The amount of the construction reserve shall be within the 20 percent augmentation limitation. The board may use this amount to augment the project, when and if necessary, after the lease-revenue bonds are sold to ensure completion of the project.

(f) Any augmentation in excess of 10 percent of the amounts appropriated for each design-build project shall be reported to the Chairperson of the Joint Legislative Budget Committee, or his or her designee, 20 days prior to board approval, or not sooner than whatever lesser time the chairperson, or his or her designee, may in each instance determine.

(g) (1) The Department of Finance may change the administratively or legislatively approved scope for major design-build projects.

(2) If the Department of Finance changes the approved scope pursuant to paragraph (1), the department shall report the changes and associated cost implications to the Chairperson of the Joint Legislative Budget Committee, the chairpersons of the respective fiscal committees, and the legislative members of the State Public Works Board 20 days prior to the proposed board action to recognize the scope change.

(h) The Department of Finance shall report to the Chairperson of the Joint Legislative Budget Committee, the chairpersons of the respective fiscal committees, and the legislative members of the State Public Works Board 20 days prior to the proposed board approval of performance criteria or performance criteria and concept drawings for any project when it is determined that the estimated cost of the total design-build project is in excess of 20 percent of the amount recognized by the Legislature.

(Amended by Stats. 2014, Ch. 28, Sec. 29. Effective June 20, 2014.)






ARTICLE 3 - Revised Budgeting and Accounting System for Fiscal Affairs of State Government

13335

The department shall develop, issue, and implement consistent and adequate guidelines to be utilized by agencies required to submit budgets pursuant to the provisions of Article 2 (commencing with Section 13320). Such guidelines shall, among other things:

(a) Ensure budgets that are reflective of an agency’s activities.

(b) Ensure that the budgets are reflective of the costs which are associated with their execution.

(c) Ensure that where a program budget format is used, budgetary presentation is designed to display expenditures based on various goals or objectives. A program budget defines objectives and relates the proposed level of expenditure to meet that objective in the given budget year. A major objective may be divided into elements designed to meet the major objective and, in turn, these elements may be divided into components or tasks designed to complete a proposed work effort. Such program budgets shall reflect expenditures from all fund sources.

(Amended by Stats. 1984, Ch. 1286, Sec. 8.)



13336

The department shall, in cooperation with the Legislature, develop a format for utilization by agencies required to submit a program budget.

(Amended by Stats. 1984, Ch. 1286, Sec. 9.)



13337

(a) The budget required by the State Constitution to be submitted by the Governor at each regular session of the Legislature shall be submitted within the first 10 days thereof and shall contain a complete plan and itemized statement of all proposed expenditures of the state provided by existing law or recommended by him or her, and all of its institutions, departments, boards, bureaus, commissions, officers, employees, and other agencies, and of all estimated revenues, for the ensuing fiscal year, together with a comparison, as to each item of revenues and expenditures, with the actual revenues and expenditures for the last completed fiscal year, the estimated revenues, and expenditures for the existing fiscal year and the budgeted revenue and expenditures for the next fiscal year.

(b) The budget shall, in accordance with Chapter 2 (commencing with Section 41200) of Part 24 of the Education Code, include a section that specifies the percentages and amounts of General Fund revenues that must be set aside and applied for the support of school districts, as defined in Section 41302.5, and community college districts, as required by subdivision (b) of Section 8 of Article XVI of the California Constitution.

(c) The Governor, or the Department of Finance acting on his or her behalf, shall make appropriate changes in the budget request to reflect any modification in the organization or functions of state government proposed under Article 7.5 (commencing with Section 12080) of Chapter 1 prior to the passage of the budget.

(d) The Governor’s Budget shall be prepared in accordance with guidelines and instructions adopted by the Department of Finance.

(e) In order to provide meaningful comparisons, the Governor’s Budget shall be prepared in such a manner that the information presented provides for such comparisons between the fiscal years.

(f) The Department of Finance shall submit to the committee in each house which considers appropriations and to the Joint Legislative Budget Committee copies of budget material submitted to it by agencies pursuant to the provisions of Article 2 (commencing with Section 13320).

(g) The Governor’s Budget shall also include a coding structure which indicates for each budget entity the categorization of expenditures and revenues.

(h) Prior to the submission of the Governor’s Budget to the Legislature, the Department of Finance may conduct public hearings regarding any portion of any budget.

(i) The Governor, or the Department of Finance acting on his or her behalf, shall, at the same time the Governor’s Budget is submitted to the Legislature, submit to the Legislature copies of the material for the purposes of subdivision (j).

(j) The Department of Finance shall develop a fiscal information system which will provide timely and uniform fiscal data needed to formulate and monitor the budget, including, but not limited to, on-line inquiry capacity and the ability to simulate budget expenditures and forecast revenues. This system may include, among other things, data on encumbrances and expenditures by line item, governmental unit, and fund source. The system shall also include expenditures and encumbrances by program, as required. This system shall also include a coding structure which indicates the categorization of expenditures and revenues. This system and the data shall be available to both the legislative and executive branches. The system may contain separate programs accessible by only one branch, designed to provide for distinct application of the data, but the basic system data shall be available on an equal basis to both the legislative and executive branches of government.

(Amended by Stats. 1989, Ch. 83, Sec. 30. Effective June 30, 1989.)



13337.3

(a) (1) “Advisory body” means every board, bureau, commission, committee, panel, task force, or similar group created by statute or executive order whose principal function is to review, advise, plan, advocate, or promote.

(2) “State funded” means receiving direct or indirect support from the General Fund, from funds that could be made available for General Fund purposes, or from funds which could be used to free up General Fund moneys. The determination of whether an advisory body is state funded shall be made by the Director of Finance.

(b) On and after January 1, 1993, moneys may not be expended for the support of any state-funded advisory body unless that advisory body is evaluated pursuant to this section.

(c) The Governor’s Budget submitted to the Legislature for the 1992–93 fiscal year shall include an addendum which evaluates the need for every state-funded advisory body in state government. That addendum shall identify each advisory body along with the relevant statutory or executive order reference establishing the advisory body, the funding source for each advisory body, including all direct and indirect costs and staff allocated, and an evaluation based on the following criteria:

(1) The function of the advisory body.

(2) Whether there is another appropriate governmental entity capable and suitable to carry on the function performed by the advisory body even if the new responsibility necessitates changing the composition or mandate of an existing body.

(3) Whether the size of the advisory body is no larger than necessary to assure a range of viewpoints and to reflect this state’s diversity (7 to 13 members).

(4) Whether consumers and the general public constitute a majority of voting members or is there justification for specific advice from experts only.

(5) Whether the advisory body is authorized to have an executive officer appointed by the advisory body, and subject to Senate confirmation.

(6) Whether the agenda of the advisory body is significant to the Legislature or to a constitutional officer or if the advisory body reports to the Legislature, or a constitutional officer, whether the Legislature or the constitutional officer share in the appointing authority. If the Governor makes all of the appointments, whether those appointments subject to Senate confirmation.

(7) Whether strict conflict-of-interest provisions are applicable for each appointed member of the advisory body and the meetings of the body are open to the public.

(8) Whether appointing authorities are directed to appoint persons reflecting the ethnic and cultural diversity of the state.

(9) Whether a clear working relationship exists between the advisory body and other governmental agencies with which the advisory body reviews, advises, or plans.

(10) Where the advisory body is created to review and report on a specific issue, whether there is a date for reporting and a date at which time the advisory body shall terminate.

(Added by Stats. 1990, Ch. 1455, Sec. 9.)



13337.5

The annual Budget Act shall not provide for projected expenditures in excess of projected revenues. Further, it is the intention of the Legislature that in the event, after enactment of the Budget Act, revised estimates of expected revenues or expenditures, or both, show that expenditures will exceed estimated revenues, expenditures should be reduced or revenues increased, or both, to ensure that actual expenditures do not exceed actual revenues for that fiscal year.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 10, Sec. 3. Effective February 17, 1983. Operative July 1, 1983, by Sec. 64 of Ch. 10.)



13338

(a) The Budget Bill shall utilize a coding scheme compatible with the Governor’s Budget and with the records of the Controller.

(b) The Budget Bill shall provide for the appropriation of federal funds received by the state and deposited in the State Treasury.

(Amended by Stats. 1984, Ch. 1286, Sec. 11.)



13339

(a) There is hereby created a California Fiscal Advisory Board consisting of the following members, or their representatives:

(1) Chairman of the committee in each house which considers appropriations.

(2) Chairman of the Joint Legislative Budget Committee.

(3) Chairman of the Joint Legislative Audit Committee.

(4) State Treasurer.

(5) State Controller.

(6) Director of Finance, who shall serve as chairman of the board.

(b) The board shall monitor and advise the legislative and executive branches regarding the implementation of this chapter. The board shall also make recommendations as to any further legislation that may be necessary in order to further the objectives of this chapter.

(c) In addition thereto, the advisory board shall review the budgeting and accounting process for the purpose of improving the preparation, legislative review and execution of the budget considering, but not limited to, the following subjects:

(1) The budget cycle.

(2) Adequate time for legislative review.

(3) Increased public participation.

(4) The basis of accounting revenues, expenditures, payables, and encumbrances.

The advisory board shall make a preliminary report of its recommendations by March 1, 1981, and a final report prior to the time subdivision (a) of Section 13338 is implemented.

This section shall remain in effect only until the time the provisions of Section 13300 become applicable to those state entities specified in subdivision (d) of Section 13300, and as of that date is repealed, unless a later enacted statute, which is chaptered before that date, deletes or extends the date.

(Amended by Stats. 1984, Ch. 1286, Sec. 13. Repealed as of date prescribed by its own provisions.)



13340

(a) Except as provided in subdivision (b), on and after July 1, 2015, no moneys in any fund that, by any statute other than a Budget Act, are continuously appropriated without regard to fiscal years, may be encumbered unless the Legislature, by statute, specifies that the moneys in the fund are appropriated for encumbrance.

(b) Subdivision (a) does not apply to any of the following:

(1) The scheduled disbursement of any local sales and use tax proceeds to an entity of local government pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code.

(2) The scheduled disbursement of any transactions and use tax proceeds to an entity of local government pursuant to Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code.

(3) The scheduled disbursement of any funds by a state or local agency or department that issues bonds and administers related programs for which funds are continuously appropriated as of June 30, 2015.

(4) Moneys that are deposited in proprietary or fiduciary funds of the California State University and that are continuously appropriated without regard to fiscal years.

(5) The scheduled disbursement of any motor vehicle license fee revenues to an entity of local government pursuant to the Vehicle License Fee Law (Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code).

(Amended by Stats. 2014, Ch. 25, Sec. 30.00. Effective June 20, 2014.)



13341

It is the intent of the Legislature that the existing budgeting, accounting, and reporting systems of the University of California shall not be substantially modified to comply with the requirements of this article.

(Added by Stats. 1978, Ch. 1284.)



13342

Nothing in this article shall be construed to prohibit implementation of any provision of this article prior to a specified date.

(Added by Stats. 1978, Ch. 1284.)



13343

(a) The Department of Finance shall revise the Governor’s Budget documents display for the State Department of Public Health to include a display of the supplemental local assistance appropriation summary, including actual past year, estimated current year, and proposed budget year expenditures for each branch in the department.

(b) No later than January 20 of each year, the State Department of Public Health shall annually provide expenditure information for actual past year, estimated current year, and proposed budget year for the following:

(1) The Cigarette and Tobacco Products Surtax Fund and the accounts contained therein as established by Proposition 99 as approved by the voters at the November 8, 1988, statewide general election.

(2) Statewide AIDS/HIV programs.

(3) AIDS Drug Assistance Program.

(4) Title V Maternal, Child, and Adolescent Health Grant funds.

(5) Women, Infants, and Children Supplemental Nutrition Program.

(6) Federal Health and Human Services Hospital Preparedness Program funds.

(7) Centers for Disease Control and Prevention Public Health Emergency Preparedness Grant funds.

(Added by Stats. 2007, Ch. 188, Sec. 1. Effective August 24, 2007.)



13344

(a) State agencies shall prepare and maintain financial and accounting data for inclusion in the Governor’s Budget, Budget Act and related documents, and the budgetary-legal basis annual report described in Section 12460, according to the methods and bases provided in regulations, budget letters, and other directives of the Department of Finance. The adoption, amendment, or repeal of these regulations, budget letters, or other directives consistent with this section are exempted from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2). The Department of Finance shall consult with the Controller concerning significant changes to these financial and accounting methods, unless those changes are otherwise specified in law. The Department of Finance shall implement procedures, consistent with this section, that facilitate annual reconciliations of General Fund and special fund balances between those provided by a state agency to the Department of Finance and to the Controller. In the Governor’s Budget documents, appendices thereof, or other directives, the Department of Finance shall ensure that adjustments of prior-year fund balances and accounting methods are clearly noted in some fashion in order to ensure the closest possible comparability of these documents with past and future budgetary-legal basis annual reports.

(b) For purposes of this section, “state agency” means every state office, officer, department, division, bureau, board, and commission.

(Added by Stats. 2012, Ch. 343, Sec. 4. Effective September 17, 2012.)









CHAPTER 5 - The Financial Integrity and State Manager’s Accountability Act of 1983

13400

This act shall be known and may be cited as the Financial Integrity and State Manager’s Accountability Act of 1983.

(Added by Stats. 1982, Ch. 630, Sec. 1.)



13401

(a) The Legislature hereby finds the following:

(1) Active oversight processes, including regular and ongoing monitoring processes, for the prevention and early detection of fraud and errors in program administration are vital to public confidence and the appropriate and efficient use of public resources.

(2) Fraud and errors in state programs are more likely to occur from a lack of effective systems of internal accounting and administrative control in the state agencies when active monitoring measures are not maintained to ensure that accounting and administrative controls are functioning properly.

(3) Effective systems of internal accounting and administrative control provide the basic foundation upon which a structure of public accountability must be built.

(4) Effective systems of internal accounting and administrative control are necessary to ensure that state assets and funds are adequately safeguarded, as well as to produce reliable financial information for the agency.

(5) Systems of internal accounting and administrative control are necessarily dynamic and must be routinely monitored, continuously evaluated, and, where necessary, improved.

(6) Reports regarding the continuing adequacy of the systems of internal accounting and administrative control of each state agency are necessary to enable the executive branch, the Legislature, and the public to evaluate the agency’s performance of its public responsibilities and accountability.

(b) The Legislature declares it to be the policy of the State of California that:

(1) Each state agency must maintain effective systems of internal accounting and administrative control as an integral part of its management practices.

(2) The systems of internal accounting and administrative control of each state agency shall be evaluated on an ongoing basis through regular and ongoing monitoring processes and, when detected, weaknesses must be promptly corrected.

(3) All levels of management of the state agencies must be involved in assessing and strengthening the systems of internal accounting and administrative control to minimize fraud, errors, abuse, and waste of government funds, however, key monitoring processes should be structured to ensure the independence and objectivity of persons tasked with such monitoring.

(4) It shall be the responsibility of the Department of Finance, in consultation with the Controller and State Auditor, to establish guidelines for how the independence and objectivity of the persons tasked with monitoring processes are to be maintained. Such guidelines should include establishing monitor training programs, identification of appropriate chain-of-command reporting relationships, and recommended best practices for professional development and the conduct of independent monitoring, including practices for the regular dissemination of strategies and lessons learned from successful efforts to strengthen state administration via interagency cooperation.

(Amended by Stats. 2013, Ch. 193, Sec. 1. Effective January 1, 2014.)



13402

State agency heads are responsible for the establishment and maintenance of a system or systems of internal accounting, administrative control, and effective, independent, and objective ongoing monitoring of the internal accounting and administrative controls within their agencies. This responsibility includes documenting the system, communicating system requirements to employees, and ensuring that the system is functioning as prescribed and is modified, as appropriate, for changes in conditions.

(Amended by Stats. 2011, Ch. 496, Sec. 12. Effective January 1, 2012.)



13403

(a) Internal accounting and administrative controls, if maintained and reinforced through effective monitoring systems and processes, are the methods through which reasonable assurances can be given that measures adopted by state agency heads to safeguard assets, check the accuracy and reliability of accounting data, promote operational efficiency, and encourage adherence to prescribed managerial policies are being followed. The elements of a satisfactory system of internal accounting and administrative control, shall include, but are not limited to, the following:

(1) A plan of organization that provides segregation of duties appropriate for proper safeguarding of state agency assets.

(2) A plan that limits access to state agency assets to authorized personnel who require these assets in the performance of their assigned duties.

(3) A system of authorization and recordkeeping procedures adequate to provide effective accounting control over assets, liabilities, revenues, and expenditures.

(4) An established system of practices to be followed in performance of duties and functions in each of the state agencies.

(5) Personnel of a quality commensurate with their responsibilities.

(6) An effective system of internal review.

(b) State agency heads shall follow these standards of internal accounting and administrative control in carrying out the requirements of Section 13402.

(c) Monitoring systems and processes are vital to the following:

(1) Ensuring that routine application of internal controls does not diminish their efficacy over time.

(2) Providing timely notice and opportunity for correction of emerging weaknesses with established internal controls.

(3) Facilitating public resources and other decisions by ensuring availability of accurate and reliable information.

(4) Facilitating production of timely and accurate financial reports, and the submittal, when appropriate, of recommendations for how greater efficiencies in support of the agency’s mission may be attainable via the consolidation or restructuring of potentially duplicative or inefficient processes, programs, or practices where it appears such changes may be achieved without undermining program effectiveness, quality, or customer satisfaction.

(d) It shall be the responsibility of the Department of Finance, in consultation with the Controller and State Auditor, to establish guidelines to state agencies management on how the role of independent monitor should be staffed, structured, and its reporting function standardized so it fits within an efficient and normalized agency administrative framework.

(e) State agency heads shall implement systems and processes to ensure the independence and objectivity of the monitoring of internal accounting and administrative control as an ongoing activity in carrying out the requirements of Section 13402.

(Amended by Stats. 2014, Ch. 71, Sec. 73. Effective January 1, 2015.)



13404

As used in this chapter:

(a) “Governor” means the Governor of California.

(b) “Controller” means the Controller of California.

(c) “Director” means the Director of Finance.

(d) “Attorney General” means the Attorney General of California.

(e) “Treasurer” means the Treasurer of California.

(Amended by Stats. 2011, Ch. 496, Sec. 14. Effective January 1, 2012.)



13405

(a) To ensure that the requirements of this chapter are fully complied with, the head of each state agency that the director determines is covered by this section shall, on a biennial basis but no later than December 31 of each odd-numbered year, conduct an internal review and prepare a report on the adequacy of the agency’s systems of internal accounting, administrative control, and monitoring practices in accordance with the guide prepared by the director pursuant to subdivision (d).

(b) The report, including the state agency’s response to review recommendations, shall be signed by the head of the agency and addressed to the agency secretary, or the director for agencies without a secretary. Copies of the reports shall be submitted to the Legislature, the State Auditor, the Controller, the Treasurer, the Attorney General, the Governor, the director, and to the State Library where they shall be available for public inspection.

(c) The report shall identify any material inadequacy or material weakness in an agency’s systems of internal accounting and administrative control that prevents the head of the agency from stating that the agency’s systems comply with this chapter. No later than 30 days after the report is submitted, the agency shall provide to the director a plan and schedule for correcting the identified inadequacies and weaknesses, which shall be updated every six months until all corrections are completed.

(d) The director, in consultation with the State Auditor and the Controller, shall establish, and may modify from time to time as necessary, a system of reporting and a general framework to guide state agencies in conducting internal reviews of their systems of internal accounting and administrative control.

(e) The director, in consultation with the State Auditor and the Controller, shall establish, and may modify from time to time as necessary, a general framework of recommended practices to guide state agencies in conducting active, ongoing monitoring of processes for internal accounting and administrative control.

(Amended by Stats. 2011, Ch. 496, Sec. 15. Effective January 1, 2012.)



13406

(a) The head of the internal audit staff of a state agency or a division, as specified by the director, or, in the event there is no internal audit function, a professional accountant, if available on the staff, designated as the internal control person by the head of the state agency or a division, shall receive and investigate any allegation that an employee of the agency provided false or misleading information in connection with the review of the agency’s systems of internal accounting and administrative control or in connection with the preparation of the biennial report on the systems of internal accounting, administrative control, and monitoring practices.

(b) If, in connection with any investigation under subdivision (a), the head of the internal audit staff or the designated internal control person determines that there is reasonable cause to believe that false or misleading information was provided, he or she shall report in writing that determination to the head of the agency or the division.

(c) The head of the agency or division shall review any matter referred to him or her under subdivision (b), shall take such disciplinary or corrective action as he or she deems necessary, and shall forward a copy of the report, indicating therein the action taken, to the director within 90 days of the date of the report.

(Amended by Stats. 2011, Ch. 496, Sec. 16. Effective January 1, 2012.)



13407

Because sound internal accounting and administrative controls and the regular and ongoing monitoring of those internal controls significantly inhibits waste of resources and thereby creates savings, the director and agencies and divisions shall carry out the provisions of this chapter by using existing resources.

(Amended by Stats. 2011, Ch. 496, Sec. 17. Effective January 1, 2012.)






CHAPTER 6 - Purchase and Sale of Bonds

ARTICLE 1 - General

13451

At any sale of bonds by the Treasurer the director may become a bidder and purchase bonds with the funds at his disposal. The appropriate transfer of funds shall be made by the Controller and Treasurer on the books of their offices.

No purchase of bonds shall be completed by the director until the Attorney General has approved the validity of the issue.

No certified check, bond or other assurance in law shall be required from the director or the State upon a bid made by the director under this section.

(Added by Stats. 1945, Ch. 112.)






ARTICLE 2 - State School Funds

13470

Whenever there is in the treasury to the credit of the Unclaimed Property Fund the sum of twenty thousand dollars ($20,000) or more, the Director of Finance shall invest all but ten thousand dollars ($10,000) in the bonds specified in this article. No investment shall be made which will reduce the uninvested portion of the fund below the amount of ten thousand dollars ($10,000), and whenever a demand presented against the fund will reduce the amount of cash therein below ten thousand dollars ($10,000), the director shall sell such bonds belonging to the fund as he deems proper, so as to restore the cash retention of ten thousand dollars ($10,000).

(Amended by Stats. 1951, Ch. 1708.)



13472

Investments under this article may be made in bonds of this State, of the United States, or of any county, permanent road district, city, school district, metropolitan water district, or municipal utility district of this State. Investment of school land proceeds may also be made in bonds of irrigation districts of this State.

(Added by Stats. 1945, Ch. 112.)



13473

The investments shall be made in such manner and on such terms as the director deems best for such fund.

(Amended by Stats. 1974, Ch. 544.)



13474

All bonds purchased under this article shall be delivered to the Treasurer, who shall credit the interest to the State School Fund, when collected.

(Amended by Stats. 1974, Ch. 544.)









CHAPTER 11 - Organization and Management

13877

It shall be the function of the department to provide consultation and co-ordination to the departments and agencies of the state government with respect to organization planning and the development and application of controls over manpower and costs, as directed or requested to conduct studies in such fields, and in the field of application of classifications to jobs and positions; and to conduct research and exchange of information in the field of management.

(Amended by Stats. 1963, Ch. 1786.)



13878

In the field of organization planning the department shall:

(a) Counsel with, assist, and provide co-ordination to the heads of state departments:

(1) In the development and application of principles of sound management.

(2) In the development and implementation of plans of organization.

(3) In the preparation of organization charts to reflect current approved organization structures.

(b) Initiate recommendations for special studies to improve the pattern of organization of the state government in all its parts.

(Amended by Stats. 1963, Ch. 1786.)



13879

In the field of manpower and costs control, the department shall:

(a) Counsel with and provide co-ordination to the heads of departments in the development and application of effective controls over manpower and administrative and operating costs.

(b) Develop and foster the adoption of improved methods, procedures, and performance standards to achieve more efficient accomplishment of necessary work and more effective utilization of manpower.

(c) Counsel with and provide co-ordination to the heads of departments in the design of job and position content to ensure that they are consistent with productivity and relative importance to the state government.

(d) Maintain authoritative current records of actual employment of approved manpower allowables or manning tables for each state agency and in such form that they may be compared and reconciled with manpower allowables.

(e) At appropriate intervals, report on the effectiveness of manpower and cost control measures by each state agency.

(f) As directed or requested, conducts studies of the manpower of departments and agencies of the state government, or of any of their components, as a basis for recommending improved manpower utilization, methods, procedures, and performance standards, the elimination of unnecessary or duplicative work and wasteful practices, and the adjustment of the work force to the established workload.

(Amended by Stats. 1963, Ch. 1786.)



13880

In the field of organization research, the department shall:

(a) Counsel with and provide co-ordination to the heads of departments on the internal exchange of information and experience regarding management, organization, manpower, and cost control problems and their solution.

(b) Initiate or, as requested, conduct studies and exchanges of information with other governmental agencies, with industry, and with professional and educational institutions regarding management subjects, publishing or circulating the results, as appropriate, for the benefit of all or selected segments of the state government.

(Amended by Stats. 1963, Ch. 1786.)



13881

The department may:

(a) Conduct such relationships with agencies of the governments of municipalities, counties, other states, and the United States as are appropriate in the discharge of its functions.

(b) Conduct exchanges of management information and experience with appropriate governmental agencies.

(c) Co-ordinate its efforts with and seek the counsel of the various agencies within the state government concerned with budget analysis to obtain their views on methods of reducing budgets and costs.

(d) Conduct such relationships with business, industry, and educational institutions as are appropriate in the discharge of its functions.

(e) Conduct correspondence and exchanges of information with, and maintain memberships in appropriate professional and business organizations to keep abreast of the latest and best management thought and practice.

(f) Maintain direct contact with and seek the counsel and support of special boards, commissions, or committees from business and industry created to foster the economical use of labor, materials, and money in government.

(Amended by Stats. 1963, Ch. 1786.)









PART 3.5 - INTERNAL AUDITS

13885

The Legislature finds and declares as follows:

(a) Recent corporate scandals and federal legislation, such as the Sarbanes-Oxley Act of 2002 (P.L. 107-204), focus attention on the importance of internal audit activity to public accountability and governance.

(b) Ensuring the independence of internal auditors of state agencies and that their findings are reported to the appropriate levels of government is critical to safeguarding public funds and the public trust.

(Added by Stats. 2006, Ch. 452, Sec. 4. Effective January 1, 2007.)



13886

(a)  Any governing body that oversees a state agency that performs or reviews internal audits shall establish an audit committee that generally meets the frameworks recommended by the American Institute of Certified Public Accountants, as set forth in the publication entitled “AICPA Audit Committee Toolkit: Government Organizations.”

(b) For purposes of this chapter, “governing body” means a board, commission, board of trustees, council, or other similar body that oversees a state agency.

(Added by Stats. 2006, Ch. 452, Sec. 4. Effective January 1, 2007.)



13886.5

(a) The Controller, the Director of Finance, and the respective staffs thereof, and all state agencies that have their own internal auditors or that conduct internal audits or internal audit activities, shall conduct internal audit activity under the general and specified standards of internal auditing prescribed by the Institute of Internal Auditors or the Government Auditing Standards issued by the Comptroller General of the United States, as appropriate.

(b) Nothing in this article is intended to limit the rights or obligations of internal auditors to conduct internal audits and audit activities in accordance with other laws and regulations that may apply to a particular entity.

(Added by Stats. 2006, Ch. 452, Sec. 4. Effective January 1, 2007.)



13887

(a) In order to achieve independence and objectivity pursuant to Section 13886, for any state agency that does not report to a governing body, the internal auditor operations shall meet all of the following requirements:

(1) The chief internal auditor shall be accountable to the head or deputy head of the state agency.

(2) The chief internal auditor shall report audit findings and recommendations made under his or her jurisdiction to the head or deputy head of the state agency and to the general counsel to the state agency, if applicable.

(3) The operations shall be organizationally outside the staff or line management function of the unit under audit.

(b) In order to achieve independence and objectivity as required by the standards identified in Section 13886, for any state agency that is overseen by a governing body, the internal audit operations shall meet all of the following requirements:

(1) The chief internal auditor shall be accountable to the audit committee of the governing body.

(2) The chief internal auditor shall report audit findings and recommendations made under his or her jurisdiction to the audit committee and the general counsel to the governing body.

(3) The operations shall be organizationally outside the staff or line management function of the unit under audit.

(Added by Stats. 2006, Ch. 452, Sec. 4. Effective January 1, 2007.)



13887.5

(a) When the chief internal auditor of a state agency believes that senior management in the state agency has accepted a level of residual risk that may be unacceptable to the organization or that senior management has otherwise not taken appropriate action in response to a finding or recommendation by its internal auditors, the chief internal auditor shall discuss the matter with senior management and the general counsel to the state agency. If that decision regarding residual risk or the need for appropriate action in response to an audit finding or recommendation, or both, does not resolve the issue, the chief internal auditor and general counsel shall jointly report the matter to the next highest level of management as pertains to the state agency, including, but not limited to, the chair of the governing body overseeing the state agency, the agency secretary, the Governor’s office, or the appropriate constitutional officer.

(b) If the decision regarding residual risk or the need for appropriate action in response to an audit finding or recommendation that could have a significant impact on the state’s fiscal operations, the performance of a significant government program, or the delivery of a significant government service, or other similar significant or critical government services, as determined by the chief internal auditor, is still not resolved after making the disclosures required pursuant to subdivision (a), the chief internal auditor shall report the matter to the Joint Legislative Audit Committee and the State Auditor. At the direction of the Joint Legislative Audit Committee, the State Auditor shall investigate a disclosure made pursuant to subdivision (b) and report the results of the investigation in accordance with Chapter 6.5 (commencing with Section 8543) of Division 1. The disclosure requirements of this subdivision shall not apply to any chief internal auditor who reports and makes disclosures to an audit committee, as described in subdivision (b) of Section 13887.

(c) Any chief internal auditor who makes a disclosure pursuant to this section shall receive all protection available under the California Whistleblower Protection Act (Article 3 (commencing with Section 8547) of Chapter 6.5 of Division 1).

(Added by Stats. 2006, Ch. 452, Sec. 4. Effective January 1, 2007.)



13888

(a) If an internal auditor employed by a state agency has a good faith belief that the agency management is interfering with the internal auditor’s or auditors’ ability to comply with the provisions of this part, that the internal auditor or auditors are under pressure to modify or limit findings or recommendations, or that senior management is not taking appropriate action in response to an audit finding or recommendation, the internal auditor may report the information supporting that good faith belief to the State Auditor.

(b) The State Auditor may investigate any report made pursuant to subdivision (a) and if the allegations are substantiated, shall report his or her findings pursuant to Chapter 6.5 (commencing with Section 8545) of Division 1.

(c) Any internal auditor making a report pursuant to this section shall receive all protection available under the California Whistleblower Protection Act (Article 3 (commencing with Section 8547) of Chapter 6.5 of Division 1).

(Added by Stats. 2006, Ch. 452, Sec. 4. Effective January 1, 2007.)






PART 4 - CALIFORNIA VICTIM COMPENSATION AND GOVERNMENT CLAIMS BOARD

CHAPTER 1 - General

13900

(a) As used in this chapter, “board” means the California Victim Compensation and Government Claims Board.

(b) Any reference in statute or regulation to the State Board of Control shall be construed to refer to the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2000, Ch. 1016, Sec. 1. Effective January 1, 2001.)



13901

(a) There is within the Government Operations Agency the California Victim Compensation and Government Claims Board.

(b) The board consists of the Secretary of Government Operations or his or her designee and the Controller, both acting ex officio, and a third member who shall be appointed by and serve at the pleasure of the Governor. The third member may be a state officer who shall act ex officio.

(c) Any reference in statute or regulation to the State Board of Control shall be construed to refer to the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2013, Ch. 352, Sec. 247. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13902

(a) If the third member is not a state officer acting ex officio, the member shall receive fifty dollars ($50) for every day of actual attendance at meetings of the board not in excess of eight meetings per month, together with necessary traveling expenses in attending these meetings.

(b) This section shall become operative on January 1, 1990.

(Repealed (in Sec. 1) and added by Stats. 1985, Ch. 1130, Sec. 2. Section operative January 1, 1990, by its own provisions.)



13903

The Secretary of Government Operations shall serve as chair of the board.

(Amended by Stats. 2013, Ch. 352, Sec. 248. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13904

The board shall keep a record of all its proceedings and any member may cause his dissent to the action of the majority upon any matter to be entered upon such record.

(Added by Stats. 1945, Ch. 112.)



13905

The board shall have a seal, bearing the following inscription: “California Victim Compensation and Government Claims Board.” The seal shall be fixed to all writs and authentications of copies of records and to other instruments that the board directs.

(Amended by Stats. 2006, Ch. 538, Sec. 257. Effective January 1, 2007.)



13906

A majority of the board constitutes a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the board. A vacancy in the board does not impair the right of the remaining members to exercise all the powers of the board.

(Added by Stats. 1945, Ch. 112.)



13907

The act of a majority of the board when in session as a board is the act of the board; but any investigation, inquiry, or hearing which the board has power to undertake or to hold may be undertaken or held by or before any member designated for the purpose by the board.

(Added by Stats. 1945, Ch. 112.)



13908

The evidence in any investigation, inquiry, or hearing may be taken by the member to whom the investigation, inquiry, or hearing has been assigned or, in his or their behalf, by an examiner designated for that purpose. Every finding, opinion, and order made by a member so designated, pursuant to investigation, inquiry, or hearing, when approved or confirmed by the board and ordered filed in its office at the State Capitol, Sacramento, is the finding, opinion, and order of the board.

(Added by Stats. 1945, Ch. 112.)



13909

(a) The board shall appoint an executive officer who shall hold office at its pleasure. It may also employ those personnel, including examiners, as it deems necessary for the performance of its duties.

(b) The executive officer shall execute those duties and responsibilities as may be delegated by the board. The board may, except as otherwise provided in this section, delegate any statutory power of the board to the executive officer, or any examiner, employee, or committee as the board may designate, by means of a board order that is adopted by a majority of all of the board’s members and that prescribes the limits of the delegation.

(c) This section shall not be construed to authorize the board to delegate the authority to allow a claim filed pursuant to subdivision (c) of Section 905.2 that exceeds fifty thousand dollars ($50,000).

(Amended by Stats. 1994, Ch. 726, Sec. 8. Effective September 22, 1994.)



13910

The executive officer, or his or her designee, shall keep a full and true record of all proceedings of the board, issue all necessary process, writs, warrants, and notices, and perform those other duties as the board prescribes. The executive officer and the deputy executive officers, or their designees may administer oaths, certify to all official acts, and issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, documents, and testimony in any inquiry, investigation, hearing, or proceeding in any part of the state.

(Amended by Stats. 1994, Ch. 726, Sec. 9. Effective September 22, 1994.)



13911

The examiners may administer oaths, examine witnesses, issue subpenas, and receive evidence, under such rules and regulations as the board may adopt.

(Added by Stats. 1945, Ch. 112.)



13915

The board shall hold regular meetings in Sacramento and may hold other meetings at the times and places within the state as a majority of the board directs. At any meeting the board may transact any business and perform all duties imposed upon it.

(Amended by Stats. 2002, Ch. 1124, Sec. 15. Effective September 30, 2002.)






CHAPTER 2 - Powers and Duties

13920

The board may adopt regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3:

(a) Limiting the amount, time, and place of expenses and allowances to be paid to elected state officers, and officers and employees of the state provided for in Article VI of the California Constitution, while traveling on official state business.

(b) Governing the presentation and audit of claims against the state for which an appropriation has been made or for which a state fund is available.

(c) Governing any other matter over which it has jurisdiction.

(Amended by Stats. 1994, Ch. 726, Sec. 10. Effective September 22, 1994.)



13923

The board may approve plans for payroll deduction from the salaries or wages of state officers and employees under subdivision (f) of Section 1151 for charitable contributions to the agency handling the principal combined fund drive in any area. The board shall establish necessary rules and regulations, including the following:

(a) Standards for establishing what constitutes the principal combined fund drive in an area.

(b) A requirement that the agency to receive these contributions shall pay, for deposit in the General Fund, the additional cost to the state of making these deductions and remitting the proceeds, as determined by the Controller.

(c) A requirement that the agency to receive these contributions shall pay, for deposit in the General Fund, the board’s cost to administer the annual charitable campaign fund drive. This amount shall be determined by the board and may be appropriated in support of the board as reimbursements to Item 8700-001-0001 of the annual Budget Act.

(d) Provisions for standard amounts of deductions from which each state officer or employee may select the contribution that he or she desires to make, if any.

(e) A prohibition upon state officers or employees authorizing more than one payroll deduction for charitable purposes to be in effect at the same time.

(f) A provision authorizing the Controller to combine in his or her records deductions for employee association dues, if authorized, and charitable deductions, if authorized.

The board, in addition, may approve requests of any charitable organization qualified as an exempt organization under Section 23701d of the Revenue and Taxation Code, and paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code of 1954, which is not an affiliated member beneficiary of the principal combined fund drive to receive designated deductions from the principal fund drive.

The principal combined fund drive agency, any charitable organization which is an affiliated member beneficiary of the principal combined fund drive, and any charitable organization approved by the board to receive designated deductions on the payroll authorization form of the principal fund drive, shall certify under penalty of perjury to the board that it is in compliance with the Fair Employment and Housing Act, Part 2.8 (commencing with Section 12900), as a condition of receiving these designated deductions.

The principal combined fund drive shall obtain from the board the list of approved nonaffiliated beneficiaries, eligible for designated deductions in its approved drive area, and shall provide this information to each employee at the time of the principal fund drive. The principal combined drive agency shall provide a designation form for the employee to indicate those amounts to be contributed to affiliated and nonaffiliated beneficiaries. The designation form shall consist of a copy for each of the following: (1) the employee, (2) the employee’s designated beneficiary agency, and (3) the principal combined fund drive agency. The principal combined fund drive agency shall pay the amount collected for the employee designated beneficiary agency less the amount necessary to reimburse the principal combined fund drive agency for fundraising and administrative expenses. The fee charged for fundraising and administrative cost reimbursement shall be determined by the board, published in campaign literature and made available to the employee during the solicitation process.

Nothing contained in this section shall preclude a principal fund drive agency from giving a percentage of the undesignated funds to charities which are not members of the agency handling the principal drive, or honoring an employee’s designated deduction to any charitable organization.

(Amended by Stats. 2004, Ch. 227, Sec. 44. Effective August 16, 2004.)



13928

The board shall take any and all necessary steps to ensure that all claims which have been approved by the board, and for which there exists no legally available appropriation, are submitted for legislative approval at least twice during each calendar year.

(Amended by Stats. 1976, Ch. 182.)






CHAPTER 3 - Discharge From Accountability

13940

Any state agency or employee required to collect any state taxes, licenses, fees, or money owing to the state for any reason that is due and payable may be discharged by the board from accountability for the collection of the taxes, licenses, fees, or money if the debt is uncollectible or the amount of the debt does not justify the cost of its collection.

(Added by Stats. 1999, Ch. 95, Sec. 1. Effective July 13, 1999.)



13941

The application for a discharge under this chapter shall be filed with the Controller and include the following:

(a) A statement of the nature and amount of the tax, license, fee, or other money due.

(b) The names of the persons liable.

(c) The estimated cost of collection.

(d) All other facts warranting the discharge, unless the Controller determines that the circumstances do not warrant the furnishing of detailed information.

(Added by Stats. 1999, Ch. 95, Sec. 2. Effective July 13, 1999.)



13942

The Controller shall audit the applications and recommend to the board an order discharging the applicant from further accountability for collection and authorizing the applicant to close its book on that item, if the Controller determines the following:

(a) The matters contained in the application are correct.

(b) No credit exists against which the debt can be offset.

(c) Collection is improbable for any reason.

(d) The cost of recovery does not justify the collection.

(e) For items that exceed the monetary jurisdiction of the small claims court, the Attorney General has advised, in writing, that collection is not justified by the cost or is improbable for any reason.

(Added by Stats. 1999, Ch. 95, Sec. 3. Effective July 13, 1999.)



13943

The board may delegate to the Controller, under terms and conditions that are acceptable to the board, the authority to discharge from accountability a state agency for accounts that do not exceed the amount specified in subdivision (e) of Section 13942 and thereby authorize the closing of the agency’s books in regard to that item.

(Added by Stats. 1999, Ch. 95, Sec. 4. Effective July 13, 1999.)



13943.1

(a) Except as provided in subdivision (b), a discharge granted pursuant to this chapter to a state agency or employee does not release any person from the payment of any tax, license, fee, or other money that is due and owing to the state.

(b) A discharge granted pursuant to this chapter to the Franchise Tax Board shall release a person from a liability for the payment of any tax, fee, or other liability deemed uncollectible that is due and owing to the state and extinguish that liability, if at least one of the following conditions is met:

(1) The liability is for an amount less than five hundred dollars ($500).

(2) The liable person has been deceased for more than four years and there is no active probate with respect to that person.

(3) The Franchise Tax Board has determined that the liable person has a permanent financial hardship.

(4) The liability has been unpaid for more than 30 years.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 23, Sec. 11. Effective July 28, 2009.)



13943.2

Upon authorization of the board, a state agency is not required to collect taxes, licenses, fees, or money owing to the state for any reason if the amount to be collected is five hundred dollars ($500) or less. A state agency that seeks this authorization shall file an application with the board accompanied by a statement of circumstances. Nothing contained in this section shall be construed as releasing any person from the payment of any money due the state.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 23, Sec. 12. Effective July 28, 2009.)



13943.3

Notwithstanding any other provision of this chapter, the board may authorize the Controller to discharge the Department of Water Resources from accountability for collection of the loan issued to the Arrowhead Manor Water Company in 1980 under the California Safe Drinking Water Bond Law of 1976, but only if San Bernardino County or its county service area acquires the water system financed by the loan issued to the Arrowhead Manor Water Company and pays the amount of nine hundred ten thousand five hundred twenty dollars ($910,520) in complete satisfaction of that loan, on or before January 30, 2009.

(Added by Stats. 2008, Ch. 643, Sec. 1. Effective January 1, 2009.)



13944

(a) The board may investigate, inquire, and, if necessary, conduct hearings concerning property in the possession of the Treasurer which has escheated to the state from the estates of deceased persons pursuant to a judgment of escheat or pursuant to a distribution to the state under Section 11900 of the Probate Code.

(b) After investigation, inquiry, and hearing, the board may relieve the Treasurer from any liability arising from the possession of, and direct the Controller to sell, or authorize the Treasurer to destroy or otherwise dispose of, any such property as it deems proper.

(Amended by Stats. 1988, Ch. 1199, Sec. 16. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)






CHAPTER 5 - Indemnification of Victims of Crime

ARTICLE 1 - General Provisions

13950

(a) The Legislature finds and declares that it is in the public interest to assist residents of the State of California in obtaining compensation for the pecuniary losses they suffer as a direct result of criminal acts.

(b) This chapter shall govern the procedure by which crime victims may obtain compensation from the Restitution Fund.

(c) Any reference in statute or regulations to Article 1 (commencing with Section 13959) of Chapter 5, as it read on December 31, 2002, shall be construed to refer to this chapter.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)



13951

As used in this chapter, the following definitions shall apply:

(a) “Board” means the California Victim Compensation and Government Claims Board.

(b) (1) “Crime” means a crime or public offense, wherever it may take place, that would constitute a misdemeanor or a felony if the crime had been committed in California by a competent adult.

(2) “Crime” includes an act of terrorism, as defined in Section 2331 of Title 18 of the United States Code, committed against a resident of the state, whether or not the act occurs within the state.

(c) “Derivative victim” means an individual who sustains pecuniary loss as a result of injury or death to a victim.

(d) “Law enforcement” means every district attorney, municipal police department, sheriff’s department, district attorney’s office, county probation department, and social services agency, the Department of Justice, the Department of Corrections, the Department of the Youth Authority, the Department of the California Highway Patrol, the police department of any campus of the University of California, California State University, or community college, and every agency of the State of California expressly authorized by statute to investigate or prosecute law violators.

(e) “Pecuniary loss” means an economic loss or expense resulting from an injury or death to a victim of crime that has not been and will not be reimbursed from any other source.

(f) “Peer counseling” means counseling offered by a provider of mental health counseling services who has completed a specialized course in rape crisis counseling skills development, participates in continuing education in rape crisis counseling skills development, and provides rape crisis counseling within the State of California.

(g) “Victim” means an individual who sustains injury or death as a direct result of a crime as specified in subdivision (e) of Section 13955.

(h) “Victim center” means a victim and witness assistance center that receives funds pursuant to Section 13835.2 of the Penal Code.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)






ARTICLE 2 - Applications for Compensation

13952

(a) An application for compensation shall be filed with the board in the manner determined by the board.

(b) (1) The application for compensation shall be verified under penalty of perjury by the individual who is seeking compensation, who may be the victim or derivative victim, or an individual seeking reimbursement for burial, funeral, or crime scene cleanup expenses pursuant to subdivision (a) of Section 13957. If the individual seeking compensation is a minor or is incompetent, the application shall be verified under penalty of perjury or on information and belief by the parent with legal custody, guardian, conservator, or relative caregiver of the victim or derivative victim for whom the application is made. However, if a minor seeks compensation only for expenses for medical, medical-related, psychiatric, psychological, or other mental health counseling-related services and the minor is authorized by statute to consent to those services, the minor may verify the application for compensation under penalty of perjury.

(2) For purposes of this subdivision, “relative caregiver” means a relative as defined in subdivision (i) of Section 6550 of the Family Code, who assumed primary responsibility for the child while the child was in the relative’s care and control, and who is not a biological or adoptive parent.

(c) (1) The board may require submission of additional information supporting the application that is reasonably necessary to verify the application and determine eligibility for compensation.

(2) The staff of the board shall determine whether an application for compensation contains all of the information required by the board. If the staff determines that an application does not contain all of the required information, the staff shall communicate that determination to the applicant with a brief statement of the additional information required. The applicant, within 30 calendar days of being notified that the application is incomplete, may either supply the additional information or appeal the staff’s determination to the board, which shall review the application to determine whether it is complete.

(d) (1) The board may recognize an authorized representative of the victim or derivative victim, who shall represent the victim or derivative victim pursuant to rules adopted by the board.

(2) For purposes of this subdivision, “authorized representative” means any of the following:

(A) An attorney.

(B) If the victim or derivative victim is a minor or an incompetent adult, the legal guardian or conservator, or an immediate family member, parent, or relative caregiver who is not the perpetrator of the crime that gave rise to the claim.

(C) A victim assistance advocate certified pursuant to Section 13835.10 of the Penal Code.

(D) An immediate family member of the victim or derivative victim, who has written authorization by the victim or derivative victim, and who is not the perpetrator of the crime that gave rise to the claim.

(E)  Other persons who shall represent the victim or derivative victim pursuant to rules adopted by the board.

(F) A county social worker designated by a county department of social services to represent a child abuse victim or an elder abuse victim if that victim is unable to file on his or her own behalf.

(3) Except for attorney’s fees awarded under this chapter, no authorized representative described in paragraph (2) shall charge, demand, receive, or collect any amount for services rendered under this subdivision.

(Amended by Stats. 2012, Ch. 870, Sec. 1. Effective January 1, 2013.)



13952.5

(a) An emergency award shall be available to a person eligible for compensation pursuant to this chapter if the board determines that such an award is necessary to avoid or mitigate substantial hardship that may result from delaying compensation until complete and final consideration of an application.

(b) The board shall establish the method for requesting an emergency award, which may include, but need not be limited to, requiring submission of the regular application as provided for in Section 13952.

(c) (1) The board may grant an emergency award based solely on the application of the victim or derivative victim. The board may refuse to grant an emergency award where it has reason to believe that the applicant will not be eligible for compensation under this chapter.

(2) By mutual agreement between the staff of the board and the applicant or the applicant’s representative, the staff of the board may take additional 10-day periods to verify the emergency award claim and make payment.

(3) The board may delegate authority to designated staff persons and designated agencies, including, but not limited to, district attorneys, probation departments, victim centers, and other victim service providers approved by the board and under contract with the board, who shall use guidelines established by the board, to grant and disburse emergency awards.

(d) Disbursements of funds for emergency awards shall be made within 30 calendar days of application.

(e) (1) If an application for an emergency award is denied, the board shall notify the applicant in writing of the reasons for the denial.

(2) An applicant for an emergency award shall not be entitled to a hearing before the board to contest a denial of an emergency award. However, denial of an emergency award shall not prevent further consideration of the application for a regular award and shall not affect the applicant’s right to a hearing pursuant to Section 13959 if staff recommends denial of a regular award.

(f) (1) If upon final disposition of the regular application, it is found that the applicant is not eligible for compensation from the board, the applicant shall reimburse the board for the emergency award pursuant to an agreed-upon repayment schedule.

(2) If upon a final disposition of the application, the board grants compensation to the applicant, the amount of the emergency award shall be deducted from the final award of compensation. If the amount of the compensation is less than the amount of the emergency award, the excess amount shall be treated as an overpayment pursuant to Section 13965.

(3) “Final disposition,” for the purposes of this section, shall mean the final decision of the board with respect to the victim’s or derivative victim’s application, before any action for judicial review is instituted.

(g) The amount of an emergency award shall be dependent upon the immediate needs of the victim or derivative victim subject to rates and limitations established by the board.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)



13953

(a) An application for compensation shall be filed within three years of the date of the crime, three years after the victim attains 18 years of age, or three years of the time the victim or derivative victim knew or in the exercise of ordinary diligence could have discovered that an injury or death had been sustained as a direct result of crime, whichever is later. An application based on any crime eligible for prosecution under Section 801.1 of the Penal Code may be filed any time prior to the victim’s 28th birthday.

(b) The board may for good cause grant an extension of the time period in subdivision (a). In making this determination, the board shall consider all of the following:

(1) Whether the victim or derivative victim incurs emotional harm or a pecuniary loss while testifying during the prosecution or in the punishment of the person accused or convicted of the crime.

(2) Whether the victim or derivative victim incurs emotional harm or a pecuniary loss when the person convicted of the crime is scheduled for a parole hearing or released from incarceration.

(c) The period prescribed in this section for filing an application by or on behalf of a derivative victim shall be tolled when the board accepts the application filed by a victim of the same qualifying crime.

(Amended by Stats. 2012, Ch. 870, Sec. 2. Effective January 1, 2013.)



13954

(a) The board shall verify with hospitals, physicians, law enforcement officials, or other interested parties involved, the treatment of the victim or derivative victim, circumstances of the crime, amounts paid or received by or for the victim or derivative victim, and any other pertinent information deemed necessary by the board. Verification information shall be returned to the board within 10 business days after a request for verification has been made by the board. Verification information shall be provided at no cost to the applicant, the board, or victim centers. When requesting verification information, the board shall certify that a signed authorization by the applicant is retained in the applicant’s file and that this certification constitutes actual authorization for the release of information, notwithstanding any other provision of law. If requested by a physician or mental health provider, the board shall provide a copy of the signed authorization for the release of information.

(b) The victim and the applicant, if other than the victim, shall cooperate with the staff of the board or the victim center in the verification of the information contained in the application. Failure to cooperate shall be reported to the board, which, in its discretion, may reject the application solely on this ground.

(c) The board may contract with victim centers to provide verification of applications processed by the centers pursuant to conditions stated in subdivision (a). The board and its staff shall cooperate with the Office of Criminal Justice Planning and victim centers in conducting training sessions for center personnel and shall cooperate in the development of standardized verification procedures to be used by the victim centers in the state. The board and its staff shall cooperate with victim centers in disseminating standardized board policies and findings as they relate to the centers.

(d) Notwithstanding Section 827 of the Welfare and Institutions Code or any other provision of law, every law enforcement and social service agency in the state shall provide to the board or to victim centers that have contracts with the board pursuant to subdivision (c), upon request, a copy of a petition filed in a juvenile court proceeding, reports of the probation officer, any other document made available to the probation officer or to the judge, referee, or other hearing officer, a complete copy of the report regarding the incident, and any supplemental reports involving the crime, public offense, or incident giving rise to a claim, for the specific purpose of the submission of a claim or the determination of eligibility to submit a claim filed pursuant to this chapter. The board and victim centers receiving records pursuant to this subdivision may not disclose a document that personally identifies a minor to anyone other than the minor who is so identified, his or her custodial parent or guardian, the attorneys for those parties, and any other persons that may be designated by court order. Any information received pursuant to this section shall be received in confidence for the limited purpose for which it was provided and may not be further disseminated. A violation of this subdivision is a misdemeanor punishable by a fine not to exceed five hundred dollars ($500).

(e) The law enforcement agency supplying information pursuant to this section may withhold the names of witnesses or informants from the board, if the release of those names would be detrimental to the parties or to an investigation in progress.

(f) Notwithstanding any other provision of law, every state agency, upon receipt of a copy of a release signed in accordance with the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code) by the applicant or other authorized representative, shall provide to the board or victim center the information necessary to complete the verification of an application filed pursuant to this chapter.

(g) The Department of Justice shall furnish, upon application of the board, all information necessary to verify the eligibility of any applicant for benefits pursuant to subdivision (d) of Section 13956, to recover any restitution fine or order obligations that are owed to the Restitution Fund or to any victim of crime, or to evaluate the status of any criminal disposition.

(h) A privilege is not waived under Section 912 of the Evidence Code by an applicant consenting to disclosure of an otherwise privileged communication if that disclosure is deemed necessary by the board for verification of the application.

(i) Any verification conducted pursuant to this section shall be subject to the time limits specified in Section 13958.

(j) Any county social worker acting as the applicant for a child victim or elder abuse victim shall not be required to provide personal identification, including, but not limited to, the applicant’s date of birth or social security number. County social workers acting in this capacity shall not be required to sign a promise of repayment to the board.

(Amended by Stats. 2012, Ch. 870, Sec. 3. Effective January 1, 2013.)






ARTICLE 3 - Eligibility for Compensation

13955

Except as provided in Section 13956, a person shall be eligible for compensation when all of the following requirements are met:

(a) The person for whom compensation is being sought is any of the following:

(1) A victim.

(2) A derivative victim.

(3) (A) A person who is entitled to reimbursement for funeral, burial, or crime scene cleanup expenses pursuant to paragraph (9) of subdivision (a) of Section 13957.

(B) This paragraph applies without respect to any felon status of the victim.

(b) Either of the following conditions is met:

(1) The crime occurred within this state, whether or not the victim is a resident of the state. This paragraph shall apply only during those time periods during which the board determines that federal funds are available to the state for the compensation of victims of crime.

(2) Whether or not the crime occurred within the State of California, the victim was any of the following:

(A) A resident of the state.

(B) A member of the military stationed in California.

(C) A family member living with a member of the military stationed in this state.

(c) If compensation is being sought for a derivative victim, the derivative victim is a resident of this state, or resident of another state, who is any of the following:

(1) At the time of the crime was the parent, grandparent, sibling, spouse, child, or grandchild of the victim.

(2) At the time of the crime was living in the household of the victim.

(3) At the time of the crime was a person who had previously lived in the household of the victim for a period of not less than two years in a relationship substantially similar to a relationship listed in paragraph (1).

(4) Is another family member of the victim, including, but not limited to, the victim’s fiancé or fiancée, and who witnessed the crime.

(5) Is the primary caretaker of a minor victim, but was not the primary caretaker at the time of the crime.

(d) The application is timely pursuant to Section 13953.

(e) (1) Except as provided in paragraph (2), the injury or death was a direct result of a crime.

(2) Notwithstanding paragraph (1), no act involving the operation of a motor vehicle, aircraft, or water vehicle that results in injury or death constitutes a crime for the purposes of this chapter, except when the injury or death from such an act was any of the following:

(A) Intentionally inflicted through the use of a motor vehicle, aircraft, or water vehicle.

(B) Caused by a driver who fails to stop at the scene of an accident in violation of Section 20001 of the Vehicle Code.

(C) Caused by a person who is under the influence of any alcoholic beverage or drug.

(D) Caused by a driver of a motor vehicle in the immediate act of fleeing the scene of a crime in which he or she knowingly and willingly participated.

(E) Caused by a person who commits vehicular manslaughter in violation of subdivision (b) of Section 191.5, subdivision (c) of Section 192, or Section 192.5 of the Penal Code.

(F) Caused by any party where a peace officer is operating a motor vehicle in an effort to apprehend a suspect, and the suspect is evading, fleeing, or otherwise attempting to elude the peace officer.

(f) As a direct result of the crime, the victim or derivative victim sustained one or more of the following:

(1) Physical injury. The board may presume a child who has been the witness of a crime of domestic violence has sustained physical injury. A child who resides in a home where a crime or crimes of domestic violence have occurred may be presumed by the board to have sustained physical injury, regardless of whether the child has witnessed the crime.

(2) Emotional injury and a threat of physical injury.

(3) Emotional injury, where the crime was a violation of any of the following provisions:

(A) Section 236.1, 261, 262, 271, 273a, 273d, 285, 286, 288, 288a, 288.5, or 289, or subdivision (b) or (c) of Section 311.4, of the Penal Code.

(B) Section 270 of the Penal Code, where the emotional injury was a result of conduct other than a failure to pay child support, and criminal charges were filed.

(C) Section 261.5 of the Penal Code, and criminal charges were filed.

(D) Section 278 or 278.5 of the Penal Code, where the deprivation of custody as described in those sections has endured for 30 calendar days or more. For purposes of this paragraph, the child, and not the nonoffending parent or other caretaker, shall be deemed the victim.

(4) Injury to, or the death of, a guide, signal, or service dog, as defined in Section 54.1 of the Civil Code, as a result of a violation of Section 600.2 or 600.5 of the Penal Code.

(g) The injury or death has resulted or may result in pecuniary loss within the scope of compensation pursuant to Sections 13957 to 13957.7, inclusive.

(Amended by Stats. 2014, Ch. 502, Sec. 1. Effective January 1, 2015.)



13956

Notwithstanding Section 13955, a person shall not be eligible for compensation under the following conditions:

(a) An application shall be denied if the board finds that the victim or, if compensation is sought by or on behalf of a derivative victim, either the victim or derivative victim, knowingly and willingly participated in the commission of the crime that resulted in the pecuniary loss for which compensation is being sought pursuant to this chapter. However, this subdivision shall not apply if the injury or death occurred as a direct result of a crime committed in violation of Section 261, 262, or 273.5 of, or a crime of unlawful sexual intercourse with a minor committed in violation of subdivision (d) of Section 261.5 of, the Penal Code.

(b) (1) An application shall be denied if the board finds that the victim or, if compensation is sought by, or on behalf of, a derivative victim, either the victim or derivative victim failed to cooperate reasonably with a law enforcement agency in the apprehension and conviction of a criminal committing the crime. However, in determining whether cooperation has been reasonable, the board shall consider the victim’s or derivative victim’s age, physical condition, and psychological state, cultural or linguistic barriers, any compelling health and safety concerns, including, but not limited to, a reasonable fear of retaliation or harm that would jeopardize the well-being of the victim or the victim’s family or the derivative victim or the derivative victim’s family, and giving due consideration to the degree of cooperation of which the victim or derivative victim is capable in light of the presence of any of these factors.

(2) An application for a claim based on domestic violence shall not be denied solely because no police report was made by the victim. The board shall adopt guidelines that allow the board to consider and approve applications for assistance based on domestic violence relying upon evidence other than a police report to establish that a domestic violence crime has occurred. Factors evidencing that a domestic violence crime has occurred may include, but are not limited to, medical records documenting injuries consistent with allegations of domestic violence, mental health records, or the fact that the victim has obtained a temporary or permanent restraining order, or all of these.

(3) An application for a claim based on human trafficking as defined in Section 236.1 of the Penal Code shall not be denied solely because no police report was made by the victim. The board shall adopt guidelines that allow the board to consider and approve applications for assistance based on human trafficking relying upon evidence other than a police report to establish that a human trafficking crime as defined in Section 236.1 of the Penal Code has occurred. That evidence may include any reliable corroborating information approved by the board, including, but not limited to, the following:

(A) A Law Enforcement Agency Endorsement issued pursuant to Section 236.2 of the Penal Code.

(B) A human trafficking caseworker as identified in Section 1038.2 of the Evidence Code, has attested by affidavit that the individual was a victim of human trafficking.

(4) (A) An application for a claim by a military personnel victim based on a sexual assault by another military personnel shall not be denied solely because it was not reported to a superior officer or law enforcement at the time of the crime.

(B) Factors that the board shall consider for purposes of determining if a claim qualifies for compensation include, but are not limited to, the evidence of the following:

(i) Restricted or unrestricted reports to a military victim advocate, sexual assault response coordinator, chaplain, attorney, or other military personnel.

(ii) Medical or physical evidence consistent with sexual assault.

(iii) A written or oral report from military law enforcement or a civilian law enforcement agency concluding that a sexual assault crime was committed against the victim.

(iv) A letter or other written statement from a sexual assault counselor, as defined in Section 1035.2 of the Evidence Code, licensed therapist, or mental health counselor, stating that the victim is seeking services related to the allegation of sexual assault.

(v) A credible witness to whom the victim disclosed the details that a sexual assault crime occurred.

(vi) A restraining order from a military or civilian court against the perpetrator of the sexual assault.

(vii) Other behavior by the victim consistent with sexual assault.

(C) For purposes of this subdivision, the sexual assault at issue shall have occurred during military service, including deployment.

(D) For purposes of this subdivision, the sexual assault may have been committed offbase.

(E) For purposes of this subdivision, a “perpetrator” means an individual who is any of the following at the time of the sexual assault:

(i) An active duty military personnel from the United States Army, Navy, Marine Corps, Air Force, or Coast Guard.

(ii) A civilian employee of any military branch specified in clause (i), military base, or military deployment.

(iii) A contractor or agent of a private military or private security company.

(iv) A member of the California National Guard.

(F) For purposes of this subdivision, “sexual assault” means an offense included in Section 261, 262, 264.1, 286, 288a, or 289 of the Penal Code, as of the date the act that added this paragraph was enacted.

(c) An application for compensation may be denied, in whole or in part, if the board finds that denial is appropriate because of the nature of the victim’s or other applicant’s involvement in the events leading to the crime or the involvement of the persons whose injury or death gives rise to the application. In the case of a minor, the board shall consider the minor’s age, physical condition, and psychological state, as well as any compelling health and safety concerns, in determining whether the minor’s application should be denied pursuant to this section. The application of a derivative victim of domestic violence under the age of 18 years of age or a derivative victim of trafficking under 18 years of age may not be denied on the basis of the denial of the victim’s application under this subdivision.

(d) (1) Notwithstanding Section 13955, no person who is convicted of a felony may be granted compensation until that person has been discharged from probation or has been released from a correctional institution and has been discharged from parole, if any. In no case shall compensation be granted to an applicant pursuant to this chapter during any period of time the applicant is held in a correctional institution.

(2) A person who has been convicted of a felony may apply for compensation pursuant to this chapter at any time, but the award of that compensation may not be considered until the applicant meets the requirements for compensation set forth in paragraph (1).

(3) Applications of victims who are not felons shall receive priority in the award of compensation over an application submitted by a felon who has met the requirements for compensation set forth in paragraph (1).

(Amended by Stats. 2014, Ch. 506, Sec. 1. Effective January 1, 2015.)






ARTICLE 4 - Scope of Compensation

13957

(a) The board may grant for pecuniary loss, when the board determines it will best aid the person seeking compensation, as follows:

(1) Subject to the limitations set forth in Section 13957.2, reimburse the amount of medical or medical-related expenses incurred by the victim, including, but not limited to, eyeglasses, hearing aids, dentures, or any prosthetic device taken, lost, or destroyed during the commission of the crime, or the use of which became necessary as a direct result of the crime.

(2) Subject to the limitations set forth in Section 13957.2, reimburse the amount of outpatient psychiatric, psychological, or other mental health counseling-related expenses incurred by the victim or derivative victim, including peer counseling services provided by a rape crisis center as defined by Section 13837 of the Penal Code, and including family psychiatric, psychological, or mental health counseling for the successful treatment of the victim provided to family members of the victim in the presence of the victim, whether or not the family member relationship existed at the time of the crime, that became necessary as a direct result of the crime, subject to the following conditions:

(A) The following persons may be reimbursed for the expense of their outpatient mental health counseling in an amount not to exceed ten thousand dollars ($10,000):

(i) A victim.

(ii) A derivative victim who is the surviving parent, sibling, child, spouse, fiancé, or fiancée of a victim of a crime that directly resulted in the death of the victim.

(iii) A derivative victim, as described in paragraphs (1) to (4), inclusive, of subdivision (c) of Section 13955, who is the primary caretaker of a minor victim whose claim is not denied or reduced pursuant to Section 13956 in a total amount not to exceed ten thousand dollars ($10,000) for not more than two derivative victims.

(B) The following persons may be reimbursed for the expense of their outpatient mental health counseling in an amount not to exceed five thousand dollars ($5,000):

(i) A derivative victim not eligible for reimbursement pursuant to subparagraph (A), provided that mental health counseling of a derivative victim described in paragraph (5) of subdivision (c) of Section 13955, shall be reimbursed only if that counseling is necessary for the treatment of the victim.

(ii) A victim of a crime of unlawful sexual intercourse with a minor committed in violation of subdivision (d) of Section 261.5 of the Penal Code. A derivative victim of a crime committed in violation of subdivision (d) of Section 261.5 of the Penal Code shall not be eligible for reimbursement of mental health counseling expenses.

(iii) A minor who suffers emotional injury as a direct result of witnessing a violent crime and who is not eligible for reimbursement of the costs of outpatient mental health counseling under any other provision of this chapter. To be eligible for reimbursement under this clause, the minor must have been in close proximity to the victim when he or she witnessed the crime.

(C) The board may reimburse a victim or derivative victim for outpatient mental health counseling in excess of that authorized by subparagraph (A) or (B) or for inpatient psychiatric, psychological, or other mental health counseling if the claim is based on dire or exceptional circumstances that require more extensive treatment, as approved by the board.

(D) Expenses for psychiatric, psychological, or other mental health counseling-related services may be reimbursed only if the services were provided by either of the following individuals:

(i) A person who would have been authorized to provide those services pursuant to former Article 1 (commencing with Section 13959) as it read on January 1, 2002.

(ii) A person who is licensed by the state to provide those services, or who is properly supervised by a person who is so licensed, subject to the board’s approval and subject to the limitations and restrictions the board may impose.

(3) Reimburse the expenses of nonmedical remedial care and treatment rendered in accordance with a religious method of healing recognized by state law.

(4) Subject to the limitations set forth in Section 13957.5, authorize compensation equal to the loss of income or loss of support, or both, that a victim or derivative victim incurs as a direct result of the victim’s or derivative victim’s injury or the victim’s death. If the victim or derivative victim requests that the board give priority to reimbursement of loss of income or support, the board may not pay medical expenses, or mental health counseling expenses, except upon the request of the victim or derivative victim or after determining that payment of these expenses will not decrease the funds available for payment of loss of income or support.

(5) Authorize a cash payment to or on behalf of the victim for job retraining or similar employment-oriented services.

(6) Reimburse the claimant for the expense of installing or increasing residential security, not to exceed one thousand dollars ($1,000). Reimbursement shall be made either upon verification by law enforcement that the security measures are necessary for the personal safety of the claimant or verification by a mental health treatment provider that the security measures are necessary for the emotional well-being of the claimant. For purposes of this paragraph, a claimant is the crime victim, or, if the victim is deceased, a person who resided with the deceased at the time of the crime. Installing or increasing residential security may include, but need not be limited to, both of the following:

(A) Home security device or system.

(B) Replacing or increasing the number of locks.

(7) Reimburse the expense of renovating or retrofitting a victim’s residence or a vehicle, or both, to make the residence, the vehicle, or both, accessible or the vehicle operational by a victim upon verification that the expense is medically necessary for a victim who is permanently disabled as a direct result of the crime, whether the disability is partial or total.

(8) (A) Authorize a cash payment or reimbursement not to exceed two thousand dollars ($2,000) to a victim for expenses incurred in relocating, if the expenses are determined by law enforcement to be necessary for the personal safety of the victim or by a mental health treatment provider to be necessary for the emotional well-being of the victim.

(B) The cash payment or reimbursement made under this paragraph shall only be awarded to one claimant per crime giving rise to the relocation. The board may authorize more than one relocation per crime if necessary for the personal safety or emotional well-being of the claimant. However, the total cash payment or reimbursement for all relocations due to the same crime shall not exceed two thousand dollars ($2,000). For purposes of this paragraph a claimant is the crime victim, or, if the victim is deceased, a person who resided with the deceased at the time of the crime.

(C) The board may, under compelling circumstances, award a second cash payment or reimbursement to a victim for another crime if both of the following conditions are met:

(i) The crime occurs more than three years from the date of the crime giving rise to the initial relocation cash payment or reimbursement.

(ii) The crime does not involve the same offender.

(D) When a relocation payment or reimbursement is provided to a victim of sexual assault or domestic violence and the identity of the offender is known to the victim, the victim shall agree not to inform the offender of the location of the victim’s new residence and not to allow the offender on the premises at any time, or shall agree to seek a restraining order against the offender.

(E) Notwithstanding subparagraphs (A) and (B), the board may increase the cash payment or reimbursement for expenses incurred in relocating to an amount greater than two thousand dollars ($2,000), if the board finds this amount is appropriate due to the unusual, dire, or exceptional circumstances of a particular claim.

(9) When a victim dies as a result of a crime, the board may reimburse any individual who voluntarily, and without anticipation of personal gain, pays or assumes the obligation to pay any of the following expenses:

(A) The medical expenses incurred as a direct result of the crime in an amount not to exceed the rates or limitations established by the board.

(B) The funeral and burial expenses incurred as a direct result of the crime, not to exceed seven thousand five hundred dollars ($7,500).

(10) When the crime occurs in a residence, the board may reimburse any individual who voluntarily, and without anticipation of personal gain, pays or assumes the obligation to pay the reasonable costs to clean the scene of the crime in an amount not to exceed one thousand dollars ($1,000). Services reimbursed pursuant to this subdivision shall be performed by persons registered with the State Department of Public Health as trauma scene waste practitioners in accordance with Chapter 9.5 (commencing with Section 118321) of Part 14 of Division 104 of the Health and Safety Code.

(11) When the crime is a violation of Section 600.2 or 600.5 of the Penal Code, the board may reimburse the expense of veterinary services, replacement costs, or other reasonable expenses, as ordered by the court pursuant to Section 600.2 or 600.5 of the Penal Code, in an amount not to exceed ten thousand dollars ($10,000).

(b) The total award to or on behalf of each victim or derivative victim may not exceed thirty-five thousand dollars ($35,000), except that this amount may be increased to seventy thousand dollars ($70,000) if federal funds for that increase are available.

(Amended by Stats. 2014, Ch. 502, Sec. 2. Effective January 1, 2015.)



13957.2

(a) The board may establish maximum rates and service limitations for reimbursement of medical and medical-related services and for mental health and counseling services. The adoption, amendment, and repeal of these service limitations and maximum rates shall not be subject to the rulemaking provision of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1). An informational copy of the service limitations and maximum rates shall be filed with the Secretary of State upon adoption by the board. Any reduction in the maximum rates or service limitations shall not affect payment or reimbursement of losses incurred prior to three months after the adoption of the reduction. A provider who accepts payment from the program for a service shall accept the program’s rates as payment in full and shall not accept any payment on account of the service from any other source if the total of payments accepted would exceed the maximum rate set by the board for that service. A provider shall not charge a victim or derivative victim for any difference between the cost of a service provided to a victim or derivative victim and the program’s payment for that service. To ensure service limitations that are uniform and appropriate to the levels of treatment required by the victim or derivative victim, the board may review all claims for these services as necessary to ensure their medical necessity.

(b) The board may request an independent examination and report from any provider of medical or medical-related services or psychological or psychiatric treatment or mental health counseling services, if it believes there is a reasonable basis for requesting an additional evaluation. The victim or derivative victim shall be notified of the name of the provider who is to perform the evaluation within 30 calendar days of that determination. In cases where the crime involves sexual assault, the provider shall have expertise in the needs of sexual assault victims. In cases where the crime involves child abuse or molestation, the provider shall have expertise in the needs of victims of child abuse or molestation, as appropriate. When a reevaluation is requested, payments shall not be discontinued prior to completion of the reevaluation.

(c) Reimbursement for any medical, medical-related, or mental health services shall, if the application has been approved, be paid by the board within an average of 90 days from receipt of the claim for payment. Payments to a medical or mental health provider may not be discontinued prior to completion of any reevaluation. Whether or not a reevaluation is obtained, if the board determines that payments to a provider will be discontinued, the board shall notify the provider of their discontinuance within 30 calendar days of its determination.

(Amended by Stats. 2012, Ch. 870, Sec. 5. Effective January 1, 2013.)



13957.5

(a) In authorizing compensation for loss of income and support pursuant to paragraph (4) of subdivision (a) of Section 13957, the board may take any of the following actions:

(1) Compensate the victim for loss of income directly resulting from the injury, except that loss of income may not be paid by the board for more than five years following the crime, unless the victim is disabled as defined in Section 416(i) of Title 42 of the United States Code, as a direct result of the injury.

(2) Compensate an adult derivative victim for loss of income, subject to all of the following:

(A) The derivative victim is the parent or legal guardian of a victim, who at the time of the crime was under the age of 18 years and is hospitalized as a direct result of the crime.

(B) The minor victim’s treating physician certifies in writing that the presence of the victim’s parent or legal guardian at the hospital is necessary for the treatment of the victim.

(C) Reimbursement for loss of income under this paragraph may not exceed the total value of the income that would have been earned by the adult derivative victim during a 30-day period.

(3) Compensate an adult derivative victim for loss of income, subject to all of the following:

(A) The derivative victim is the parent or legal guardian of a victim who at the time of the crime was under the age of 18 years.

(B) The victim died as a direct result of the crime.

(C) The board shall pay for loss of income under this paragraph for not more than 30 days from the date of the victim’s death.

(4) Compensate a derivative victim who was legally dependent on the victim at the time of the crime for the loss of support incurred by that person as a direct result of the crime, subject to both of the following:

(A) Loss of support shall be paid by the board for income lost by an adult for a period up to, but not more than, five years following the date of the crime.

(B) Loss of support shall not be paid by the board on behalf of a minor for a period beyond the child’s attaining the age of 18 years.

(b) The total amount payable to all derivative victims pursuant to this section as the result of one crime may not exceed seventy thousand dollars ($70,000).

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)



13957.7

(a) No reimbursement may be made for any expense that is submitted more than three years after it is incurred by the victim or derivative victim. However, reimbursement may be made for an expense submitted more than three years after the date it is incurred if the victim or derivative victim has affirmed the debt and is liable for the debt at the time the expense is submitted for reimbursement, or has paid the expense as a direct result of a crime for which a timely application has been filed or has paid the expense as a direct result of a crime for which an application has been filed and approved.

(b) Compensation made pursuant to this chapter may be on a one-time or periodic basis. If periodic, the board may increase, reduce, or terminate the amount of compensation according to the applicant’s need, subject to the maximum limits provided in this chapter.

(c) (1) The board may authorize direct payment to a provider of services that are reimbursable pursuant to this chapter and may make those payments prior to verification. However, the board may not, without good cause, authorize a direct payment to a provider over the objection of the victim or derivative victim.

(2) Reimbursement on the initial claim for any psychological, psychiatric, or mental health counseling services shall, if the application has been approved, be paid by the board within 90 days of the date of receipt of the claim for payment, with subsequent payments to be made to the provider within one month of the receipt of a claim for payment.

(d) Payments for peer counseling services provided by a rape crisis center may not exceed fifteen dollars ($15) for each hour of services provided. Those services shall be limited to in-person counseling for a period not to exceed 10 weeks plus one series of facilitated support group counseling sessions.

(e) The board shall develop procedures to ensure that a victim is using compensation for job retraining or relocation only for its intended purposes. The procedures may include, but need not be limited to, requiring copies of receipts, agreements, or other documents as requested, or developing a method for direct payment.

(f) Compensation granted pursuant to this chapter shall not disqualify an otherwise eligible applicant from participation in any other public assistance program.

(g) The board shall pay attorney’s fees representing the reasonable value of legal services rendered to the applicant, in an amount equal to 10 percent of the amount of the award, or five hundred dollars ($500), whichever is less, for each victim and each derivative victim. An attorney receiving fees from another source may waive the right to receive fees under this subdivision. Payments under this subdivision shall be in addition to any amount authorized or ordered under subdivision (b) of Section 13960. An attorney may not charge, demand, receive, or collect any amount for services rendered in connection with any proceedings under this chapter except as awarded under this chapter.

(h) A private nonprofit agency shall be reimbursed for its services at the level of the normal and customary fee charged by the private nonprofit agency to clients with adequate means of payment for its services, except that this reimbursement may not exceed the maximum reimbursement rates set by the board and may be made only to the extent that the victim otherwise qualifies for compensation under this chapter and that other reimbursement or direct subsidies are not available to serve the victim.

(Amended by Stats. 2012, Ch. 870, Sec. 6. Effective January 1, 2013.)



13957.9

(a)  In addition to the authorization provided in Section 13957 and subject to the limitations set forth in Section 13957.2, the board may grant for pecuniary loss, when the board determines it will best aid the person seeking compensation, reimbursement of the amount of outpatient psychiatric, psychological, or other mental health counseling-related expenses incurred by the victim or derivative victim, including peer counseling services provided by violence peer counseling services provided by a service organization for victims of violent crime, and including family psychiatric, psychological, or mental health counseling for the successful treatment of the victim provided to family members of the victim in the presence of the victim, whether or not the family member relationship existed at the time of the crime, that became necessary as a direct result of the crime, subject to the following conditions:

(1) The following persons may be reimbursed for the expense of their outpatient mental health counseling in an amount not to exceed ten thousand dollars ($10,000):

(A) A victim.

(B) A derivative victim who is the surviving parent, sibling, child, spouse, fiancé, or fiancée of a victim of a crime that directly resulted in the death of the victim.

(C) A derivative victim, as described in paragraphs (1) to (4), inclusive, of subdivision (c) of Section 13955, who is the primary caretaker of a minor victim whose claim is not denied or reduced pursuant to Section 13956 in a total amount not to exceed ten thousand dollars ($10,000) for not more than two derivative victims.

(2) The following persons may be reimbursed for the expense of their outpatient mental health counseling in an amount not to exceed five thousand dollars ($5,000):

(A) A derivative victim not eligible for reimbursement pursuant to paragraph (1), provided that mental health counseling of a derivative victim described in paragraph (5) of subdivision (c) of Section 13955, shall be reimbursed only if that counseling is necessary for the treatment of the victim.

(B) A victim of a crime of unlawful sexual intercourse with a minor committed in violation of subdivision (d) of Section 261.5 of the Penal Code. A derivative victim of a crime committed in violation of subdivision (d) of Section 261.5 of the Penal Code shall not be eligible for reimbursement of mental health counseling expenses.

(C) A minor who suffers emotional injury as a direct result of witnessing a violent crime and who is not eligible for reimbursement of the costs of outpatient mental health counseling under any other provision of this chapter. To be eligible for reimbursement under this clause, the minor must have been in close proximity to the victim when he or she witnessed the crime.

(3) The board may reimburse a victim or derivative victim for outpatient mental health counseling in excess of that authorized by paragraph (1) or (2) or for inpatient psychiatric, psychological, or other mental health counseling if the claim is based on dire or exceptional circumstances that require more extensive treatment, as approved by the board.

(4) Expenses for psychiatric, psychological, or other mental health counseling-related services may be reimbursed only if the services were provided by either of the following individuals:

(A) A person who would have been authorized to provide those services pursuant to former Article 1 (commencing with Section 13959) as it read on January 1, 2002.

(B) A person who is licensed by the state to provide those services, or who is properly supervised by a person who is so licensed, subject to the board’s approval and subject to the limitations and restrictions the board may impose.

(b) The total award to or on behalf of each victim or derivative victim may not exceed thirty-five thousand dollars ($35,000), except that this amount may be increased to seventy thousand dollars ($70,000) if federal funds for that increase are available.

(c) For the purposes of this section, the following definitions shall apply:

(1) “Service organization for victims of violent crime” means a nongovernmental organization that meets both of the following criteria:

(A) Its primary mission is to provide services to victims of violent crime.

(B) It provides programs or services to victims of violent crime and their families, and other programs, whether or not a similar program exists in an agency that provides additional services.

(2) “Violence peer counseling services” means counseling by a violence peer counselor for the purpose of rendering advice or assistance for victims of violent crime and their families.

(3) “Violence peer counselor” means a provider of formal or informal counseling services who is employed by a service organization for victims of violent crime, whether financially compensated or not, and who meets all of the following requirements:

(A) Possesses at least six months of full-time equivalent experience in providing peer support services acquired through employment, volunteer work, or as part of an internship experience.

(B) Completed a training program aimed at preparing an individual who was once a mental health services consumer to use his or her life experience with mental health treatment, combined with other strengths and skills, to promote the mental health recovery of other mental health services consumers who are in need of peer-based services relating to recovery as a victim of a violent crime.

(C) Possesses 40 hours of training on all of the following:

(i) The profound neurological, biological, psychological, and social effects of trauma and violence.

(ii) Peace-building and violence prevention strategies, including, but not limited to, conflict mediation and retaliation prevention related to gangs and gang-related violence.

(iii) Post-traumatic stress disorder and vicarious trauma, especially as related to gangs and gang-related violence.

(iv) Case management practices, including, but not limited to, ethics and victim compensation advocacy.

(D) When providing violence peer counseling services, is supervised by a marriage and family therapist licensed pursuant to Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code, a licensed educational psychologist licensed pursuant to Chapter 13.5 (commencing with Section 4989.10) of Division 2 of the Business and Professions Code, a clinical social worker licensed pursuant to Chapter 14 (commencing with Section 4991) of Division 2 of the Business and Professions Code, or a licensed professional clinical counselor licensed pursuant to Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code. For the purposes of this subparagraph, a licensed marriage and family therapist, licensed educational psychologist, licensed clinical social worker, or licensed professional clinical counselor shall be employed by the same service organization as the violence peer counselor.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2014, Ch. 535, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2017, by its own provisions.)



13958

The board shall approve or deny applications, based on recommendations of the board staff, within an average of 90 calendar days and no later than 180 calendar days of acceptance by the board or victim center.

(a) If the board does not meet the 90-day average standard prescribed in this subdivision, the board shall, thereafter, report to the Legislature, on a quarterly basis, its progress and its current average time of processing applications. These quarterly reports shall continue until the board meets the 90-day average standard for two consecutive quarters.

(b) If the board fails to approve or deny an individual application within 180 days of the date it is accepted, pursuant to this subdivision, the board shall advise the applicant and his or her representative, in writing, of the reason for the failure to approve or deny the application.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)






ARTICLE 5 - Hearings and Judicial Review

13959

(a) The board shall grant a hearing to an applicant who believes he or she is entitled to compensation pursuant to this chapter to contest a staff recommendation to deny compensation in whole or in part.

(b) The board shall notify the applicant not less than 10 days prior to the date of the hearing. Notwithstanding Section 11123, if the application that the board is considering involves either a crime against a minor, a crime of sexual assault, or a crime of domestic violence, the board may exclude from the hearing all persons other than board members and members of its staff, the applicant for benefits, a minor applicant’s parents or guardians, the applicant’s representative, witnesses, and other persons of the applicant’s choice to provide assistance to the applicant during the hearing. However, the board shall not exclude persons from the hearing if the applicant or applicant’s representative requests that the hearing be open to the public.

(c) At the hearing, the person seeking compensation shall have the burden of establishing, by a preponderance of the evidence, the elements for eligibility under Section 13955.

(d) Except as otherwise provided by law, in making determinations of eligibility for compensation and in deciding upon the amount of compensation, the board shall apply the law in effect as of the date an application was submitted.

(e) The hearing shall be informal and need not be conducted according to the technical rules relating to evidence and witnesses. The board may rely on any relevant evidence if it is the sort of evidence on which responsible persons are accustomed to rely in the conduct of serious affairs, regardless of the existence of a common law or statutory rule that might make improper the admission of the evidence over objection in a civil action. The board may rely on written reports prepared for the board, or other information received, from public agencies responsible for investigating the crime. If the applicant or the applicant’s representative chooses not to appear at the hearing, the board may act solely upon the application for compensation, the staff’s report, and other evidence that appears in the record.

(f) Hearings shall be held in various locations with the frequency necessary to provide for the speedy adjudication of the applications. If the applicant’s presence is required at the hearing, the board shall schedule the applicant’s hearing in as convenient a location as possible.

(g) The board may delegate the hearing of applications to hearing officers.

(h) The decisions of the board shall be in writing. Copies of the decisions shall be delivered to the applicant or to his or her representative personally or sent to him or her by mail.

(i) The board may order a reconsideration of all or part of a decision on written request of the applicant. The board shall not grant more than one request for reconsideration with respect to any one decision on an application for compensation. The board shall not consider any request for reconsideration filed with the board more than 30 calendar days after the personal delivery or 60 calendar days after the mailing of the original decision.

(j) The board may order a reconsideration of all or part of a decision on its own motion, at its discretion, at any time.

(Amended by Stats. 2008, Ch. 179, Sec. 96. Effective January 1, 2009.)



13960

(a) Judicial review of a final decision made pursuant to this chapter may be had by filing a petition for a writ of mandate in accordance with Section 1094.5 of the Code of Civil Procedure. The right to petition shall not be affected by the failure to seek reconsideration before the board. The petition shall be filed as follows:

(1) Where no request for reconsideration is made, within 30 calendar days of personal delivery or within 60 calendar days of the mailing of the board’s decision on the application for compensation.

(2) Where a timely request for reconsideration is filed and rejected by the board, within 30 calendar days of personal delivery or within 60 calendar days of the mailing of the notice of rejection.

(3) Where a timely request for reconsideration is filed and granted by the board, or reconsideration is ordered by the board, within 30 calendar days of personal delivery or within 60 calendar days of the mailing of the final decision on the reconsidered application.

(b) (1) In an action resulting in the issuance of a writ of mandate pursuant to this section the court may order the board to pay to the applicant’s attorney reasonable attorney’s fees or one thousand dollars ($1,000), whichever is less. If action is taken by the board in favor of the applicant in response to the filing of the petition, but prior to a judicial determination, the board shall pay the applicant’s costs of filing the petition.

(2) In case of appeal by the board of a decision on the petition for writ of mandate that results in a decision in favor of the applicant, the court may order the board to pay to the applicant’s attorney reasonable attorney fees.

(3) Nothing in this section shall be construed to prohibit or limit an award of attorney’s fees pursuant to Section 1021.5 of the Code of Civil Procedure.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)






ARTICLE 6 - Administration

13962

(a) The board shall publicize through the board, law enforcement agencies, victim centers, hospitals, medical, mental health or other counseling service providers, and other public or private agencies, the existence of the program established pursuant to this chapter, including the procedures for obtaining compensation under the program.

(b) It shall be the duty of every local law enforcement agency to inform crime victims of the provisions of this chapter, of the existence of victim centers, and in counties where no victim center exists, to provide application forms to victims who desire to seek compensation pursuant to this chapter. The board shall provide application forms and all other documents that local law enforcement agencies and victim centers may require to comply with this section. The board, in cooperation with victim centers, shall set standards to be followed by local law enforcement agencies for this purpose and may require them to file with the board a description of the procedures adopted by each agency to comply with the standards.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)



13963

(a) The board shall be subrogated to the rights of the recipient to the extent of any compensation granted by the board. The subrogation rights shall be against the perpetrator of the crime or any person liable for the losses suffered as a direct result of the crime which was the basis for receipt of compensation, including an insurer held liable in accordance with the provision of a policy of insurance issued pursuant to Section 11580.2 of the Insurance Code.

(b) The board shall also be entitled to a lien on any judgment, award, or settlement in favor of or on behalf of the recipient for losses suffered as a direct result of the crime that was the basis for receipt of compensation in the amount of the compensation granted by the board. The board may recover this amount in a separate action, or may intervene in an action brought by or on behalf of the recipient. If a claim is filed within one year of the date of recovery, the board shall pay 25 percent of the amount of the recovery that is subject to a lien on the judgment, award, or settlement, to the recipient responsible for recovery thereof from the perpetrator of the crime, provided that the total amount of the lien is recovered. The remaining 75 percent of the amount, and any amount not claimed within one year pursuant to this section, shall be deposited in the Restitution Fund.

(c) The board may compromise or settle and release any lien pursuant to this chapter if it is found that the action is in the best interest of the state or the collection would cause undue hardship upon the recipient. Repayment obligations to the Restitution Fund shall be enforceable as a summary judgment.

(d) No judgment, award, or settlement in any action or claim by a recipient, where the board has an interest, shall be satisfied without first giving the board notice and a reasonable opportunity to perfect and satisfy the lien. The notice shall be given to the board in Sacramento except in cases where the board specifies that the notice shall be given otherwise. The notice shall include the complete terms of the award, settlement, or judgment, and the name and address of any insurer directly or indirectly providing for the satisfaction.

(e) (1) If the recipient brings an action or asserts a claim for damages against the person or persons liable for the injury or death giving rise to an award by the board under this chapter, notice of the institution of legal proceedings, notice of all hearings, conferences, and proceedings, and notice of settlement shall be given to the board in Sacramento except in cases where the board specifies that notice shall be given to the Attorney General. Notice of the institution of legal proceedings shall be given to the board within 30 days of filing the action. All notices shall be given by the attorney employed to bring the action for damages or by the recipient if no attorney is employed.

(2) Notice shall include all of the following:

(A) Names of all parties to the claim or action.

(B) The address of all parties to the claim or action except for those persons represented by attorneys and in that case the name of the party and the name and address of the attorney.

(C) The nature of the claim asserted or action brought.

(D) In the case of actions before courts or administrative agencies, the full title of the case including the identity of the court or agency, the names of the parties, and the case or docket number.

(3) When the recipient or his or her attorney has reason to believe that a person from whom damages are sought is receiving a defense provided in whole or in part by an insurer, or is insured for the injury caused to the recipient, notice shall include a statement of that fact and the name and address of the insurer. Upon request of the board, a person obligated to provide notice shall provide the board with a copy of the current written claim or complaint.

(f) The board shall pay the county probation department or other county agency responsible for collection of funds owed to the Restitution Fund under Section 13967, as operative on or before September 28, 1994, Section 1202.4 of the Penal Code, Section 1203.04 of the Penal Code, as operative on or before August 2, 1995, or Section 730.6 of the Welfare and Institutions Code, 10 percent of the funds so owed and collected by the county agency and deposited in the Restitution Fund. This payment shall be made only when the funds are deposited in the Restitution Fund within 45 days of the end of the month in which the funds are collected. Receiving 10 percent of the moneys collected as being owed to the Restitution Fund shall be considered an incentive for collection efforts and shall be used for furthering these collection efforts. The 10-percent rebates shall be used to augment the budgets for the county agencies responsible for collection of funds owed to the Restitution Fund, as provided in Section 13967, as operative on or before September 28, 1994, Section 1202.4 of the Penal Code, Section 1203.04 of the Penal Code, operative on or before August 2, 1995, or Section 730.6 of the Welfare and Institutions Code. The 10-percent rebates shall not be used to supplant county funding.

(g) In the event of judgment or award in a suit or claim against a third party or insurer, if the action or claim is prosecuted by the recipient alone, the court or agency shall first order paid from any judgment or award the reasonable litigation expenses incurred in preparation and prosecution of the action or claim, together with reasonable attorney’s fees when an attorney has been retained. After payment of the expenses and attorney’s fees, the court or agency shall, on the application of the board, allow as a lien against the amount of the judgment or award, the amount of the compensation granted by the board to the recipient for losses sustained as a result of the same incident upon which the settlement, award, or judgment is based.

(h) For purposes of this section, “recipient” means any person who has received compensation or will be provided compensation pursuant to this chapter, including the victim’s guardian, conservator or other personal representative, estate, and survivors.

(i) In accordance with subparagraph (B) of paragraph (4) of subdivision (f) of Section 1202.4 of the Penal Code, a representative of the board may provide the probation department, district attorney, and court with information relevant to the board’s losses prior to the imposition of a sentence.

(Amended by Stats. 2014, Ch. 508, Sec. 1. Effective January 1, 2015.)



13963.1

(a) The Legislature finds and declares all of the following:

(1) Without treatment, approximately 50 percent of people who survive a traumatic, violent injury experience lasting or extended psychological or social difficulties. Untreated psychological trauma often has severe economic consequences, including overuse of costly medical services, loss of income, failure to return to gainful employment, loss of medical insurance, and loss of stable housing.

(2) Victims of crime should receive timely and effective mental health treatment.

(3) The board shall administer a program to evaluate applications and award grants to trauma recovery centers.

(b) The board shall award a grant only to a trauma recovery center that meets both of the following criteria:

(1) The trauma recovery center demonstrates that it serves as a community resource by providing services, including, but not limited to, making presentations and providing training to law enforcement, community-based agencies, and other health care providers on the identification and effects of violent crime.

(2) Any other related criteria required by the board.

(c) It is the intent of the Legislature to provide an annual appropriation of two million dollars ($2,000,000) per year. All grants awarded by the board shall be funded only from the Restitution Fund.

(d) The board may award a grant providing funding for up to a maximum period of three years. Any portion of a grant that a trauma recovery center does not use within the specified grant period shall revert to the Restitution Fund. The board may award consecutive grants to a trauma recovery center to prevent a lapse in funding. The board shall not award a trauma recovery center more than one grant for any period of time.

(e) The board, when considering grant applications, shall give preference to a trauma recovery center that conducts outreach to, and serves, both of the following:

(1) Crime victims who typically are unable to access traditional services, including, but not limited to, victims who are homeless, chronically mentally ill, of diverse ethnicity, members of immigrant and refugee groups, disabled, who have severe trauma-related symptoms or complex psychological issues, or juvenile victims, including minors who have had contact with the juvenile dependency or justice system.

(2) Victims of a wide range of crimes, including, but not limited to, victims of sexual assault, domestic violence, physical assault, shooting, stabbing, and vehicular assault, and family members of homicide victims.

(f) The trauma recovery center sites shall be selected by the board through a well-defined selection process that takes into account the rate of crime and geographic distribution to serve the greatest number of victims.

(g) A trauma recovery center that is awarded a grant shall do both of the following:

(1) Report to the board annually on how grant funds were spent, how many clients were served (counting an individual client who receives multiple services only once), units of service, staff productivity, treatment outcomes, and patient flow throughout both the clinical and evaluation components of service.

(2) In compliance with federal statutes and rules governing federal matching funds for victims’ services, each center shall submit any forms and data requested by the board to allow the board to receive the 60 percent federal matching funds for eligible victim services and allowable expenses.

(h) For purposes of this section, a trauma recovery center provides, including, but not limited to, all of the following resources, treatments, and recovery services to crime victims:

(1) Mental health services.

(2) Assertive community-based outreach and clinical case management.

(3) Coordination of care among medical and mental health care providers, law enforcement agencies, and other social services.

(4) Services to family members and loved ones of homicide victims.

(5) A multidisciplinary staff of clinicians that includes psychiatrists, psychologists, and social workers.

(Amended by Stats. 2014, Ch. 28, Sec. 30. Effective June 20, 2014.)



13964

(a) Claims under this chapter shall be paid from the Restitution Fund.

(b) Notwithstanding Section 13340, except for funds to support trauma recovery center grants pursuant to Section 13963.1, the proceeds in the Restitution Fund are hereby continuously appropriated to the board, without regard to fiscal years, for the purposes of this chapter. However, the funds appropriated pursuant to this section for administrative costs of the board shall be subject to annual review through the State Budget process.

(c) A sum not to exceed 15 percent of the amount appropriated annually to pay claims pursuant to this chapter may be withdrawn from the Restitution Fund, to be used as a revolving fund by the board for the payment of emergency awards pursuant to Section 13961.

(Amended by Stats. 2013, Ch. 28, Sec. 14. Effective June 27, 2013.)



13965

(a) A person who has been overpaid or on whose behalf any provider or other person has been overpaid under this chapter is liable for that amount unless both of the following facts exist:

(1) The overpayment was not due to fraud, misrepresentation, or willful nondisclosure on the part of the recipient.

(2) The overpayment was received without fault on the part of the recipient, and its recovery would be against equity and good conscience.

(b) All overpayments exceeding two thousand dollars ($2,000) shall be reported to the Legislature pursuant to Section 13928 and the relief from liability described in subdivision (a) shall be subject to legislative approval.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)



13966

The board may do all of the following to recover moneys owed to the Restitution Fund:

(a) File a civil action against the liable person for the recovery of the amount of moneys owed. This action shall be filed within one year of either of the following events, or within three years of either of the following events if the liable person was overpaid benefits due to fraud, misrepresentation, or nondisclosure as described in paragraph (1) of subdivision (a) of Section 13965:

(1) The mailing or personal service of the notice of the moneys owed if the person affected does not file an appeal with the board or person designated by the board.

(2) The mailing of the decision of the board if the person affected does not initiate a further appeal.

(b) (1) Initiate proceedings for a summary judgment against the liable person. However, this subdivision shall apply only where the board has found, pursuant to Section 13965, that the overpayment may not be waived. The board may, not later than three years after the overpayment became final, file with the clerk of the proper court in the county from which the overpayment of benefits was paid or in the county in which the claimant resides, a certificate containing all of the following:

(A) The amount due, plus interest from the date that the initial determination of the moneys owed was made.

(B) A statement that the board has complied with all the provisions of this chapter prior to the filing of the certificate.

(C) A request that the judgment be entered against the liable person in the amount set forth in the certificate.

(2) The clerk, immediately upon the filing of the certificate, shall enter a judgment for the state against the liable person in the amount set forth in the certificate.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)






ARTICLE 7 - Miscellaneous

13962

(a) The board shall publicize through the board, law enforcement agencies, victim centers, hospitals, medical, mental health or other counseling service providers, and other public or private agencies, the existence of the program established pursuant to this chapter, including the procedures for obtaining compensation under the program.

(b) It shall be the duty of every local law enforcement agency to inform crime victims of the provisions of this chapter, of the existence of victim centers, and in counties where no victim center exists, to provide application forms to victims who desire to seek compensation pursuant to this chapter. The board shall provide application forms and all other documents that local law enforcement agencies and victim centers may require to comply with this section. The board, in cooperation with victim centers, shall set standards to be followed by local law enforcement agencies for this purpose and may require them to file with the board a description of the procedures adopted by each agency to comply with the standards.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)



13963

(a) The board shall be subrogated to the rights of the recipient to the extent of any compensation granted by the board. The subrogation rights shall be against the perpetrator of the crime or any person liable for the losses suffered as a direct result of the crime which was the basis for receipt of compensation, including an insurer held liable in accordance with the provision of a policy of insurance issued pursuant to Section 11580.2 of the Insurance Code.

(b) The board shall also be entitled to a lien on any judgment, award, or settlement in favor of or on behalf of the recipient for losses suffered as a direct result of the crime that was the basis for receipt of compensation in the amount of the compensation granted by the board. The board may recover this amount in a separate action, or may intervene in an action brought by or on behalf of the recipient. If a claim is filed within one year of the date of recovery, the board shall pay 25 percent of the amount of the recovery that is subject to a lien on the judgment, award, or settlement, to the recipient responsible for recovery thereof from the perpetrator of the crime, provided that the total amount of the lien is recovered. The remaining 75 percent of the amount, and any amount not claimed within one year pursuant to this section, shall be deposited in the Restitution Fund.

(c) The board may compromise or settle and release any lien pursuant to this chapter if it is found that the action is in the best interest of the state or the collection would cause undue hardship upon the recipient. Repayment obligations to the Restitution Fund shall be enforceable as a summary judgment.

(d) No judgment, award, or settlement in any action or claim by a recipient, where the board has an interest, shall be satisfied without first giving the board notice and a reasonable opportunity to perfect and satisfy the lien. The notice shall be given to the board in Sacramento except in cases where the board specifies that the notice shall be given otherwise. The notice shall include the complete terms of the award, settlement, or judgment, and the name and address of any insurer directly or indirectly providing for the satisfaction.

(e) (1) If the recipient brings an action or asserts a claim for damages against the person or persons liable for the injury or death giving rise to an award by the board under this chapter, notice of the institution of legal proceedings, notice of all hearings, conferences, and proceedings, and notice of settlement shall be given to the board in Sacramento except in cases where the board specifies that notice shall be given to the Attorney General. Notice of the institution of legal proceedings shall be given to the board within 30 days of filing the action. All notices shall be given by the attorney employed to bring the action for damages or by the recipient if no attorney is employed.

(2) Notice shall include all of the following:

(A) Names of all parties to the claim or action.

(B) The address of all parties to the claim or action except for those persons represented by attorneys and in that case the name of the party and the name and address of the attorney.

(C) The nature of the claim asserted or action brought.

(D) In the case of actions before courts or administrative agencies, the full title of the case including the identity of the court or agency, the names of the parties, and the case or docket number.

(3) When the recipient or his or her attorney has reason to believe that a person from whom damages are sought is receiving a defense provided in whole or in part by an insurer, or is insured for the injury caused to the recipient, notice shall include a statement of that fact and the name and address of the insurer. Upon request of the board, a person obligated to provide notice shall provide the board with a copy of the current written claim or complaint.

(f) The board shall pay the county probation department or other county agency responsible for collection of funds owed to the Restitution Fund under Section 13967, as operative on or before September 28, 1994, Section 1202.4 of the Penal Code, Section 1203.04 of the Penal Code, as operative on or before August 2, 1995, or Section 730.6 of the Welfare and Institutions Code, 10 percent of the funds so owed and collected by the county agency and deposited in the Restitution Fund. This payment shall be made only when the funds are deposited in the Restitution Fund within 45 days of the end of the month in which the funds are collected. Receiving 10 percent of the moneys collected as being owed to the Restitution Fund shall be considered an incentive for collection efforts and shall be used for furthering these collection efforts. The 10-percent rebates shall be used to augment the budgets for the county agencies responsible for collection of funds owed to the Restitution Fund, as provided in Section 13967, as operative on or before September 28, 1994, Section 1202.4 of the Penal Code, Section 1203.04 of the Penal Code, operative on or before August 2, 1995, or Section 730.6 of the Welfare and Institutions Code. The 10-percent rebates shall not be used to supplant county funding.

(g) In the event of judgment or award in a suit or claim against a third party or insurer, if the action or claim is prosecuted by the recipient alone, the court or agency shall first order paid from any judgment or award the reasonable litigation expenses incurred in preparation and prosecution of the action or claim, together with reasonable attorney’s fees when an attorney has been retained. After payment of the expenses and attorney’s fees, the court or agency shall, on the application of the board, allow as a lien against the amount of the judgment or award, the amount of the compensation granted by the board to the recipient for losses sustained as a result of the same incident upon which the settlement, award, or judgment is based.

(h) For purposes of this section, “recipient” means any person who has received compensation or will be provided compensation pursuant to this chapter, including the victim’s guardian, conservator or other personal representative, estate, and survivors.

(i) In accordance with subparagraph (B) of paragraph (4) of subdivision (f) of Section 1202.4 of the Penal Code, a representative of the board may provide the probation department, district attorney, and court with information relevant to the board’s losses prior to the imposition of a sentence.

(Amended by Stats. 2014, Ch. 508, Sec. 1. Effective January 1, 2015.)



13963.1

(a) The Legislature finds and declares all of the following:

(1) Without treatment, approximately 50 percent of people who survive a traumatic, violent injury experience lasting or extended psychological or social difficulties. Untreated psychological trauma often has severe economic consequences, including overuse of costly medical services, loss of income, failure to return to gainful employment, loss of medical insurance, and loss of stable housing.

(2) Victims of crime should receive timely and effective mental health treatment.

(3) The board shall administer a program to evaluate applications and award grants to trauma recovery centers.

(b) The board shall award a grant only to a trauma recovery center that meets both of the following criteria:

(1) The trauma recovery center demonstrates that it serves as a community resource by providing services, including, but not limited to, making presentations and providing training to law enforcement, community-based agencies, and other health care providers on the identification and effects of violent crime.

(2) Any other related criteria required by the board.

(c) It is the intent of the Legislature to provide an annual appropriation of two million dollars ($2,000,000) per year. All grants awarded by the board shall be funded only from the Restitution Fund.

(d) The board may award a grant providing funding for up to a maximum period of three years. Any portion of a grant that a trauma recovery center does not use within the specified grant period shall revert to the Restitution Fund. The board may award consecutive grants to a trauma recovery center to prevent a lapse in funding. The board shall not award a trauma recovery center more than one grant for any period of time.

(e) The board, when considering grant applications, shall give preference to a trauma recovery center that conducts outreach to, and serves, both of the following:

(1) Crime victims who typically are unable to access traditional services, including, but not limited to, victims who are homeless, chronically mentally ill, of diverse ethnicity, members of immigrant and refugee groups, disabled, who have severe trauma-related symptoms or complex psychological issues, or juvenile victims, including minors who have had contact with the juvenile dependency or justice system.

(2) Victims of a wide range of crimes, including, but not limited to, victims of sexual assault, domestic violence, physical assault, shooting, stabbing, and vehicular assault, and family members of homicide victims.

(f) The trauma recovery center sites shall be selected by the board through a well-defined selection process that takes into account the rate of crime and geographic distribution to serve the greatest number of victims.

(g) A trauma recovery center that is awarded a grant shall do both of the following:

(1) Report to the board annually on how grant funds were spent, how many clients were served (counting an individual client who receives multiple services only once), units of service, staff productivity, treatment outcomes, and patient flow throughout both the clinical and evaluation components of service.

(2) In compliance with federal statutes and rules governing federal matching funds for victims’ services, each center shall submit any forms and data requested by the board to allow the board to receive the 60 percent federal matching funds for eligible victim services and allowable expenses.

(h) For purposes of this section, a trauma recovery center provides, including, but not limited to, all of the following resources, treatments, and recovery services to crime victims:

(1) Mental health services.

(2) Assertive community-based outreach and clinical case management.

(3) Coordination of care among medical and mental health care providers, law enforcement agencies, and other social services.

(4) Services to family members and loved ones of homicide victims.

(5) A multidisciplinary staff of clinicians that includes psychiatrists, psychologists, and social workers.

(Amended by Stats. 2014, Ch. 28, Sec. 30. Effective June 20, 2014.)



13964

(a) Claims under this chapter shall be paid from the Restitution Fund.

(b) Notwithstanding Section 13340, except for funds to support trauma recovery center grants pursuant to Section 13963.1, the proceeds in the Restitution Fund are hereby continuously appropriated to the board, without regard to fiscal years, for the purposes of this chapter. However, the funds appropriated pursuant to this section for administrative costs of the board shall be subject to annual review through the State Budget process.

(c) A sum not to exceed 15 percent of the amount appropriated annually to pay claims pursuant to this chapter may be withdrawn from the Restitution Fund, to be used as a revolving fund by the board for the payment of emergency awards pursuant to Section 13961.

(Amended by Stats. 2013, Ch. 28, Sec. 14. Effective June 27, 2013.)



13965

(a) A person who has been overpaid or on whose behalf any provider or other person has been overpaid under this chapter is liable for that amount unless both of the following facts exist:

(1) The overpayment was not due to fraud, misrepresentation, or willful nondisclosure on the part of the recipient.

(2) The overpayment was received without fault on the part of the recipient, and its recovery would be against equity and good conscience.

(b) All overpayments exceeding two thousand dollars ($2,000) shall be reported to the Legislature pursuant to Section 13928 and the relief from liability described in subdivision (a) shall be subject to legislative approval.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)



13966

The board may do all of the following to recover moneys owed to the Restitution Fund:

(a) File a civil action against the liable person for the recovery of the amount of moneys owed. This action shall be filed within one year of either of the following events, or within three years of either of the following events if the liable person was overpaid benefits due to fraud, misrepresentation, or nondisclosure as described in paragraph (1) of subdivision (a) of Section 13965:

(1) The mailing or personal service of the notice of the moneys owed if the person affected does not file an appeal with the board or person designated by the board.

(2) The mailing of the decision of the board if the person affected does not initiate a further appeal.

(b) (1) Initiate proceedings for a summary judgment against the liable person. However, this subdivision shall apply only where the board has found, pursuant to Section 13965, that the overpayment may not be waived. The board may, not later than three years after the overpayment became final, file with the clerk of the proper court in the county from which the overpayment of benefits was paid or in the county in which the claimant resides, a certificate containing all of the following:

(A) The amount due, plus interest from the date that the initial determination of the moneys owed was made.

(B) A statement that the board has complied with all the provisions of this chapter prior to the filing of the certificate.

(C) A request that the judgment be entered against the liable person in the amount set forth in the certificate.

(2) The clerk, immediately upon the filing of the certificate, shall enter a judgment for the state against the liable person in the amount set forth in the certificate.

(Added by Stats. 2002, Ch. 1141, Sec. 2. Effective January 1, 2003.)









CHAPTER 5.5 - Indemnification of Citizens Benefiting the Public

13970

Direct action on the part of private citizens in preventing the commission of crimes against the person or property of others, or in apprehending criminals, or rescuing a person in immediate danger of injury or death as a result of fire, drowning, or other catastrophe, benefits the entire public. In recognition of the public purpose served, the state may indemnify such citizens, their surviving spouses, their surviving children, and any persons dependent upon such citizens for their principal support in appropriate cases for any injury, death, or damage sustained by such citizens, their surviving spouses, their surviving children, and any persons dependent upon such citizens for their principal support as a direct consequence of such meritorious action to the extent that they are not compensated for the injury, death, or damage from any other source. A claim shall be denied if an award has been made under Article 1 (commencing with Section 13960) of this chapter for the same incident.

(Amended by Stats. 1976, Ch. 1436.)



13971

As used in this article, “private citizen” means any natural person other than a peace officer, fireman, lifeguard, or person whose employment includes the duty to protect the public safety acting within the course and scope of such employment.

(Added by Stats. 1969, Ch. 1431, Sec. 3.5.)



13972

(a) If a private citizen incurs personal injury or death or damage to his or her property in preventing the commission of a crime against the person or property of another, in apprehending a criminal, or in materially assisting a peace officer in prevention of a crime or apprehension of a criminal, or rescuing a person in immediate danger of injury or death as a result of fire, drowning, or other catastrophe, the private citizen, his or her surviving spouse, his or her surviving children, a person dependent upon the citizen for his or her principal support, or a public safety or law enforcement agency acting on behalf of any of the above may file a claim with the California Victim Compensation and Government Claims Board for indemnification to the extent that the claimant is not compensated from any other source for the injury, death, or damage. The claim shall generally show all of the following:

(1) The date, place, and other circumstances of the occurrence or events that gave rise to the claim.

(2) A general description of the activities of the private citizen in prevention of a crime, apprehension of a criminal, or rescuing a person in immediate danger of injury or death as a result of fire, drowning, or other catastrophe.

(3) The amount or estimated amount of the injury, death, or damage sustained for which the claimant is not compensated from any other source, insofar as it may be known at the time of the presentation of the claim.

(4) Any other information that the California Victim Compensation and Government Claims Board may require.

(b) A claim filed under subdivision (a) shall be accompanied by a corroborating statement and recommendation from the appropriate state or local public safety or law enforcement agency.

(Amended by Stats. 2006, Ch. 538, Sec. 258. Effective January 1, 2007.)



13973

(a) Upon presentation of a claim pursuant to this chapter, the California Victim Compensation and Government Claims Board shall fix a time and place for the hearing of the claim, and shall mail notices of the hearing to interested persons or agencies. At the hearing, the board shall receive recommendations from public safety or law enforcement agencies, and evidence showing all of the following:

(1) The nature of the crime committed by the apprehended criminal or prevented by the action of the private citizen, or the nature of the action of the private citizen in rescuing a person in immediate danger of injury or death as a result of fire, drowning, or other catastrophe, and the circumstances involved.

(2) That the actions of the private citizen substantially and materially contributed to the apprehension of a criminal, the prevention of a crime, or the rescuing of a person in immediate danger of injury or death as a result of fire, drowning, or other catastrophe.

(3) That as a direct consequence, the private citizen incurred personal injury or damage to property or died.

(4) The extent of the injury or damage for which the claimant is not compensated from any other source.

(5) Any other evidence that the board may require.

(b) If the board determines, on the basis of a preponderance of the evidence, that the state should indemnify the claimant for the injury, death, or damage sustained, it shall approve the claim for payment. In no event shall a claim be approved by the board under this article in excess of ten thousand dollars ($10,000).

(c) In addition to any award made under this chapter, the board may award, as attorney’s fees, an amount representing the reasonable value of legal services rendered a claimant, but in no event to exceed 10 percent of the amount of the award. No attorney shall charge, demand, receive, or collect for services rendered in connection with any proceedings under this chapter any amount other than that awarded as attorney’s fees under this section. Claims approved under this chapter shall be paid from a separate appropriation made to the California Victim Compensation and Government Claims Board in the Budget Act and as the claims are approved by the board.

(Amended by Stats. 2006, Ch. 538, Sec. 259. Effective January 1, 2007.)



13974

The California Victim Compensation and Government Claims Board is hereby authorized to make all needful rules and regulations consistent with the law for the purpose of carrying into effect this article.

(Amended by Stats. 2006, Ch. 538, Sec. 260. Effective January 1, 2007.)



13974.1

(a) The board shall use the applicable provisions of this article to establish a claim and reward procedure to reward persons providing information leading to the location of any child listed in the missing children registry compiled pursuant to former Section 11114 of the Penal Code or maintained pursuant to the system maintained pursuant to Sections 14203 and 14204 of the Penal Code.

(b) Awards shall be made upon recommendation of the Department of Justice in an amount of not to exceed five hundred dollars ($500) to any one individual. However, as a condition to an award, in any particular case, an amount equal to or greater in nonstate funds shall have been first offered as a reward for information leading to the location of that missing child.

(c) The Missing Children Reward Fund is hereby created in the State Treasury and is continuously appropriated to the California Victim Compensation and Government Claims Board to make awards pursuant to this section.

(Amended by Stats. 2014, Ch. 437, Sec. 5. Effective January 1, 2015.)



13974.2

Any reference to Article 2 (commencing with Section 13970) of Chapter 5, as it read on December 31, 2002, shall be construed to refer to this chapter.

(Added by Stats. 2002, Ch. 1141, Sec. 13. Effective January 1, 2003.)






CHAPTER 6 - Victims of Crime Recovery Center

13974.5

(a) The California Victim Compensation and Government Claims Board shall enter into an interagency agreement with the University of California, San Francisco, to establish a victims of crime recovery center at the San Francisco General Hospital for the purpose of providing comprehensive and integrated services to victims of crime, subject to conditions set forth by the board.

(b) This section shall not apply to the University of California unless the Regents of the University of California, by appropriate resolution, make this section applicable.

(c) This section shall only be implemented to the extent that funding is appropriated for that purpose.

(Added by Stats. 2006, Ch. 884, Sec. 2. Effective September 30, 2006.)









PART 4.5 - TRANSPORTATION AGENCY

CHAPTER 1 - General Duties and Powers

13975

There is in the state government the Transportation Agency. The agency consists of the Department of the California Highway Patrol, the California Transportation Commission, the Department of Motor Vehicles, the Department of Transportation, the High-Speed Rail Authority, and the Board of Pilot Commissioners for the Bays of San Francisco, San Pablo, and Suisun.

(Repealed and added by Stats. 2013, Ch. 352, Sec. 250. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13975.2

(a) This section applies to every action brought in the name of the people of the State of California by the Director of the Department of Managed Health Care before, on, or after the effective date of this section, when enforcing provisions of those laws administered by the Director of the Department of Managed Health Care which authorize the Director of the Department of Managed Health Care to seek a permanent or preliminary injunction, restraining order, or writ of mandate, or the appointment of a receiver, monitor, conservator, or other designated fiduciary or officer of the court. Upon a proper showing, a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and a receiver, monitor, conservator, or other designated fiduciary or officer of the court may be appointed for the defendant or the defendant’s assets, or any other ancillary relief may be granted as appropriate. The court may order that the expenses and fees of the receiver, monitor, conservator, or other designated fiduciary or officer of the court, be paid from the property held by the receiver, monitor, conservator, or other court-designated fiduciary or officer, but neither the state, the Health and Human Services Agency, nor the Department of Managed Health Care shall be liable for any of those expenses and fees, unless expressly provided for by written contract.

(b) The receiver, monitor, conservator, or other designated fiduciary or officer of the court may do any of the following subject to the direction of the court:

(1) Sue for, collect, receive, and take into possession all the real and personal property derived by any unlawful means, including property with which that property or the proceeds thereof has been commingled if that property or the proceeds thereof cannot be identified in kind because of the commingling.

(2) Take possession of all books, records, and documents relating to any unlawfully obtained property and the proceeds thereof. In addition, they shall have the same right as a defendant to request, obtain, inspect, copy, and obtain copies of books, records, and documents maintained by third parties that relate to unlawfully obtained property and the proceeds thereof.

(3) Transfer, encumber, manage, control, and hold all property subject to the receivership, including the proceeds thereof, in the manner directed or ratified by the court.

(4) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof to any person who committed, aided or abetted, or participated in the commission of unlawful acts or who had knowledge that the property had been unlawfully obtained.

(5) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof made with the intent to hinder or delay the recovery of that property or any interest in it by the receiver or any person from whom the property was unlawfully obtained.

(6) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof that was made within one year before the date of the entry of the receivership order if less than a reasonably equivalent value was given in exchange for the transfer, except that a bona fide transferee for value and without notice that the property had been unlawfully obtained may retain the interest transferred until the value given in exchange for the transfer is returned to the transferee.

(7) Avoid a transfer of any interest in any unlawfully obtained property including the proceeds thereof made within 90 days before the date of the entry of the receivership order to a transferee from whom the defendant unlawfully obtained some property if (A) the receiver establishes that the avoidance of the transfer will promote a fair pro rata distribution of restitution among all people from whom defendants unlawfully obtained property and (B) the transferee cannot establish that the specific property transferred was the same property that had been unlawfully obtained from the transferee.

(8) Exercise any power authorized by statute or ordered by the court.

(c) No person with actual or constructive notice of the receivership shall interfere with the discharge of the receiver’s duties.

(d) No person may file any action or enforce or create any lien, or cause to be issued, served, or levied any summons, subpoena, attachment, or writ of execution against the receiver or any property subject to the receivership without first obtaining prior court approval upon motion with notice to the receiver and the Director of the Department of Managed Health Care. Any legal procedure described in this subdivision commenced without prior court approval is void except as to a bona fide purchaser or encumbrancer for value and without notice of the receivership. No person without notice of the receivership shall incur any liability for commencing or maintaining any legal procedure described by this subdivision.

(e) The court shall have jurisdiction of all questions arising in the receivership proceedings and may make any orders and judgments as may be required, including orders after noticed motion by the receiver to avoid transfers as provided in paragraphs (4), (5), (6), and (7) of subdivision (b).

(f) This section is cumulative to all other provisions of law.

(g) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(h) The recordation of a copy of the receivership order imparts constructive notice of the receivership in connection with any matter involving real property located in the county in which the receivership order is recorded.

(Amended by Stats. 2014, Ch. 401, Sec. 42. Effective January 1, 2015.)



13976

The agency is under the supervision of an executive officer known as the Secretary of Transportation. He or she shall be appointed by the Governor, subject to confirmation by the Senate, and shall hold office at the pleasure of the Governor.

The annual salary of the secretary is provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of this code.

As used in this part, “agency” and “secretary” refer to the Transportation Agency and the Secretary of Transportation, respectively, unless the context otherwise requires.

(Amended by Stats. 2013, Ch. 352, Sec. 252. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13977

Before entering upon the duties of his office the secretary shall execute an official bond to the state in the penal sum of fifty thousand dollars ($50,000) conditioned upon the faithful performance of his duties.

(Amended by Stats. 1969, Ch. 138.)



13978

The secretary has the power of general supervision over, and is directly responsible to the Governor for, the operations of each department, office, and unit within the agency. The secretary may issue such orders as the secretary deems appropriate to exercise any power or jurisdiction, or to assume or discharge any responsibility, or to carry out or effect any of the purposes vested by law in any department in the agency.

(Amended by Stats. 1980, Ch. 1153.)



13978.2

The Secretary of Transportation shall advise the Governor on, and assist the Governor in establishing, major policy and program matters affecting each department, office, or other unit within the agency, and shall serve as the principal communication link for the effective transmission of policy problems and decisions between the Governor and each such department, office, or other unit.

(Amended by Stats. 2013, Ch. 352, Sec. 253. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13978.4

The Secretary of Transportation shall exercise the authority vested in the Governor in respect to the functions of each department, office, or other unit within the agency, including the adjudication of conflicts between or among the departments, offices, or other units; and shall represent the Governor in coordinating the activities of each such department, office, or other unit with those of other agencies, federal, state, or local.

(Amended by Stats. 2013, Ch. 352, Sec. 254. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13978.8

(a) The Transportation Agency shall prepare a state freight plan. The state freight plan shall comply with the relevant provisions of the federal Moving Ahead for Progress in the 21st Century Act (MAP-21), Public Law 112-141. The agency shall develop a state freight plan that provides a comprehensive plan to govern the immediate and long-range planning activities and capital investments of the state with respect to the movement of freight.

(b) (1) The agency shall establish a freight advisory committee consisting of a representative cross section of public and private sector freight stakeholders, including representatives of ports, shippers, carriers, freight-related associations, the freight industry workforce, the California Transportation Commission, the Department of Transportation, the Public Utilities Commission, the State Lands Commission, the State Air Resources Board, regional and local governments, and environmental, safety, and community organizations.

(2) The freight advisory committee shall do all of the following:

(A) Advise the agency on freight-related priorities, issues, projects, and funding needs.

(B) Serve as a forum for discussion for state transportation decisions affecting freight mobility.

(C) Communicate and coordinate regional priorities with other organizations.

(D) Promote the sharing of information between the private and public sectors on freight issues.

(E) Participate in the development of the state freight plan.

(c) The state freight plan shall include, at a minimum, all of the following:

(1) An identification of significant freight system trends, needs, and issues.

(2) A description of the freight policies, strategies, and performance measures that will guide freight-related transportation investment decisions.

(3) A description of how the state freight plan will improve the ability of California to meet the national freight goals established under Section 167 of Title 23 of the United States Code.

(4) Evidence of consideration of innovative technologies and operational strategies, including intelligent transportation systems, that improve the safety and efficiency of freight movement.

(5) In the case of routes on which travel by heavy vehicles, including mining, agricultural, energy cargo or equipment, and timber vehicles, is projected to substantially deteriorate the condition of roadways, a description of improvements that may be required to reduce or impede the deterioration.

(6) An inventory of facilities with freight mobility issues, such as truck bottlenecks within California, and a description of the strategies California is employing to address those freight mobility issues.

(d) Notwithstanding Section 10231.5, the state freight plan shall be submitted to the Legislature, the Governor, the California Transportation Commission, the Public Utilities Commission, and the State Air Resources Board on or before December 31, 2014, and every five years thereafter. The state freight plan shall be submitted pursuant to Section 9795.

(e) The state freight plan required by this section may be developed separately from, or incorporated into, the statewide strategic long-range transportation plan required by Section 135 of Title 23 of the United States Code.

(f) The freight rail element of the state freight plan may be developed separately from, or incorporated into, the state rail plan prepared by the Department of Transportation pursuant to Section 14036.

(Amended by Stats. 2014, Ch. 71, Sec. 74. Effective January 1, 2015.)



13979

The secretary shall develop and report to the Governor on legislative, budgetary, and administrative programs to accomplish comprehensive, long-range, coordinated planning and policy formulation in the matters of public interest related to the agency. To accomplish this end, the secretary may hold public hearings, consult with and use the services and cooperation of other state agencies, employ staff and consultants, and appoint advisory and technical committees to assist in the work.

(Amended by Stats. 1969, Ch. 138.)



13979.1

With respect to coordinated planning and policy formulation in transportation and housing policies, the secretary shall be responsible for resolving significant policy conflicts among state, local, and federal housing plans and programs and state, local, or federal transportation plans and programs which impede effective implementation of state housing or state transportation policy.

(Added by Stats. 1980, Ch. 1066.)



13980

For the purpose of administration, the secretary shall review the organization of the agency and report to the Governor on such changes as he deems necessary properly to segregate and conduct the work of the agency.

(Amended by Stats. 1969, Ch. 138.)



13981

The secretary and any other officer or employee within the agency designated in writing by the secretary shall have the power of a head of a department pursuant to Article 2 (commencing with Section 11180) of Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Amended by Stats. 1969, Ch. 138.)



13982

Whenever a power is granted to the secretary, the power may be exercised by such officer or employee within the agency as designated in writing by the secretary.

(Amended by Stats. 1969, Ch. 138.)



13983

The secretary shall conduct a program relating to the medical aspects of traffic injury and accident control.

(Amended by Stats. 1969, Ch. 138.)



13984

In order to ensure that Section 10240.3 of the Business and Professions Code and Sections 327, 22171, and 50333 of the Financial Code are applied consistently to all California entities engaged in the brokering, originating, servicing, underwriting, and issuance of nontraditional mortgage products, the secretary shall ensure that the Director of Consumer Affairs or the Commissioner of Real Estate and the Commissioner of Business Oversight coordinate their policymaking and rulemaking efforts.

(Amended by Stats. 2013, Ch. 352, Sec. 255. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 2 - Intellectual Property

13988

The Legislature finds and declares all of the following:

(a) The state is home to many of the world’s top research universities, national laboratories, and leading-edge high-technology companies that generate significant intellectual property.

(b) It is in the interest of the state to ensure that the results of state-funded research are promptly developed and protected and to make the research available in the public domain, where appropriate.

(c) The commercialization of technology developed with the investment of taxpayer dollars in the form of contracts, grants, and agreements could generate public benefit, including, but not limited to, state revenues, favorable pricing, revenue sharing, reinvestment into research, development of new technologies, the commercialization of the product of state-funded research, and the jobs created from these types of research.

(d) It is in the interest of the state to facilitate, promote, and enhance technology transfer programs that will facilitate the transfer of technology into the marketplace for the public benefit.

(e) The Legislature supports the use of efficient models to develop and streamline infrastructures, policies, and processes for the management of intellectual property developed under state funding in order to stimulate economic development in the state while, at the same time, minimizing costs of administering policies in this area.

(f) It is the intent of the Legislature that the rights of state agencies and departments to track and manage intellectual property created with any state funds shall be interpreted so as to promote the benefit to the public.

(g) It is the intent of the Legislature that the Department of General Services have access to information about intellectual property created by state employees and by state-funded research, consistent with state and federal laws and regulations governing access to this information.

(h) The Legislature recognizes that the licensing of or limitations on the use of intellectual property should accommodate free expression and, therefore, state agencies and departments should not develop policies or procedures to license or otherwise limit the use of the state’s intellectual property in expressive works created by nonstate employees or without state funding.

(Added by Stats. 2012, Ch. 463, Sec. 1. Effective January 1, 2013.)



13988.1

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter:

(a) “Department” means the Department of General Services.

(b) “Databases” means compilations of data, typically generated from research, sometimes from one source, but often combined from many sources.

(c) “Expressive works” means a play, book, magazine, newspaper, musical composition, audiovisual work, radio or television program, work of art, work of political or newsworthy value, or an advertisement or commercial announcement for any of these works, if it is fictional or nonfictional entertainment, or a dramatic, literary, or musical work.

(d) “Intellectual property” means intangible assets that are subject to statutory protection under applicable patent, copyright, and trademark law. Intellectual property includes, but is not limited to, inventions, industrial designs, identifying marks and symbols, electronic publications, trade secrets, and literary, musical, artistic, photographic, and film works.

(e) “State funding” shall not include either of the following:

(1) Funding from the California Film and Television Tax Credit Program established pursuant to Sections 17053.85 and 23685 of the Revenue and Taxation Code and Chapter 7.75 (commencing with Section 5500) of Title 10 of the California Code of Regulations.

(2) Any fee, tax, fine, or penalty assessed, collected, or received by an air pollution control district or an air quality management district, including any fee, tax, fine, or penalty that is authorized by the state but is not remitted to a state agency. However, state funding shall include a fee, tax, fine, or penalty that is collected by an air pollution control district or an air quality management district that is remitted to a state agency, such as the State Air Resources Board.

(Added by Stats. 2012, Ch. 463, Sec. 1. Effective January 1, 2013.)



13988.2

(a) The department shall perform all of the following functions:

(1) Commencing January 1, 2015, and every three years thereafter, track intellectual property generated by state employees or with state funding.

(2) Develop a database that includes, but is not limited to, tracking intellectual property by category of protection, date of creation, owner of intellectual property, grantee, state agency or granting entity, sources of funding, and status of licensing, including invention utilization updates. Failure to include an item in the database does not create any presumption regarding ownership. Prior to January 1, 2018, the database shall include the summary of state-owned intellectual property found in the California State Auditor’s Report 2011-106 on intellectual property. After January 1, 2018, and every three years thereafter, the database shall be updated using information collected by the department pursuant to this section.

(3) Develop a sample maintenance plan of an inventory of intellectual property.

(4) Develop factors that state agencies should consider when deciding whether to sell their intellectual property or license it to others.

(5) Develop an outreach campaign informing state agencies of their rights and abilities concerning intellectual property created by their employees.

(6) Develop sample invention assignment agreements that state agencies can consider if they believe it is necessary to secure the rights to potentially patentable items created by their employees on worktime using state resources.

(7) Develop sample language for licenses or terms-of-use agreements that state agencies can use to limit the use of their intellectual property by others to only appropriate purposes.

(b) This section shall not apply to the use of expressive works created by nonstate employees or without state funding.

(Added by Stats. 2012, Ch. 463, Sec. 1. Effective January 1, 2013.)



13988.3

(a) Notwithstanding any other law, state agencies and departments may, upon request, share records and information related to intellectual property generated by state employees or with state funding with the department.

(b) Any employee or former employee of the department who has access to or knowledge of the records and information described in subdivision (a), shall not divulge or make known to any person not employed by the department in any manner not expressly permitted by law any particulars of these records or information that is restricted by law from public disclosure, or represents a first publication of research results, or information pertaining to patent rights that would not otherwise be publicly available.

(Added by Stats. 2012, Ch. 463, Sec. 1. Effective January 1, 2013.)



13988.4

(a) This chapter shall not apply to intellectual property or intellectual property related agreements administered by the Regents of the University of California, the subcontractors of the Regents of the University of California, and the Trustees of the California State University. This chapter shall apply to a funding agreement from a state agency for the performance of research, and these funding agreements shall be subject to the model contract provisions developed pursuant to Chapter 14.27 (commencing with Section 67325) of Part 40 of Division 5 of Title 3 of the Education Code.

(b) This chapter shall not apply to intellectual property agreements governed by the California Stem Cell Research and Cures Bond Act (Chapter 3 (commencing with Section 125290.10) of Part 5 of Division 106 of the Health and Safety Code).

(Added by Stats. 2012, Ch. 463, Sec. 1. Effective January 1, 2013.)






CHAPTER 2.5 - State-Funded Research

13989

This act shall be known and may be cited as the California Taxpayer Access to Publicly Funded Research Act.

(Added by Stats. 2014, Ch. 789, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 13989.8.)



13989.2

For the purposes of this chapter the following definitions shall apply:

(a) “Department” means the State Department of Public Health.

(b) “Peer-reviewed manuscript” means a manuscript after it has been peer reviewed and in the form in which it has been accepted for publication in a scientific journal.

(c) “Research grant” means a grant to a researcher that is provided in whole or in part by the State Department of Public Health.

(Added by Stats. 2014, Ch. 789, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 13989.8.)



13989.4

The Legislature finds and declares all of the following:

(a) The state is home to many of the world’s top research universities, national laboratories, and leading-edge high-technology companies that generate significant intellectual property.

(b) It is in the interest of the state to ensure that the results of health sciences research funded by the department are promptly developed and protected and to ensure free public Internet access to the results, where appropriate.

(c) The expansion of innovation with the investment of taxpayer dollars in the form of publicly funded grants could generate public benefit, including, but not limited to, reinvestment in research, development of new innovations, and jobs created from these types of research.

(Added by Stats. 2014, Ch. 789, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 13989.8.)



13989.6

(a) (1) A grantee that receives funding, in whole or in part, in the form of a research grant from the department shall provide for free public access to any publication of a department-funded invention or department-funded technology, as provided in this section.

(2) When the department provides funding, in whole or in part, in the form of a research grant, the research grant shall include the following terms and conditions that are required to be adhered to by the grantee as a condition of receiving the research grant:

(A) Grantees are responsible for ensuring that any publishing or copyright agreements concerning submitted manuscripts fully comply with this section.

(B) Grantees shall report to the department the final disposition of the research grant, including, but not limited to, if it was published, when it was published, where it was published, when the 12-month time period expires, and where the manuscript will be available for open access.

(C) The department shall retain information regarding all issued research grants that resulted in published works.

(b) For a manuscript that is accepted for publication in a peer-reviewed journal, pursuant to the terms and conditions of the research grant, the grantee shall ensure that an electronic version of the peer-reviewed manuscript is available to the department and on an appropriate publicly accessible database approved by the department, including, but not limited to, the University of California’s eScholarship Repository at the California Digital Library, PubMed Central, or the California Digital Open Source Library, to be made publicly available not later than 12 months after the official date of publication. Manuscripts submitted to the California Digital Open Source Library shall be exempt from the requirements in subdivision (b) of Section 66408 of the Education Code. The grantee shall make reasonable efforts to comply with this requirement by ensuring that their manuscript is accessible on an approved publicly accessible database, including notifying the department that the manuscript is available on a department-approved database. If the grantee is unable to ensure that their manuscript is accessible on an approved publicly accessible database, the grantee may comply by providing the manuscript to the department not later than 12 months after the official date of publication.

(c) For publications other than those described in subdivision (b), including meeting abstracts, the grantee shall comply by providing the manuscript to the department not later than 12 months after the official date of publication.

(d) (1) Grantees are responsible for ensuring that publishing or copyright agreements concerning submitted articles fully comply with this section.

(2) Nothing in this chapter shall be construed to authorize use of a peer-reviewed manuscript that would constitute an infringement of copyright under the federal copyright law described in Section 101 of Title 17 of the United States Code and following.

(e) Grantees are authorized to use grant money for publication costs, including fees charged by a publisher for color and page charges, or fees for digital distribution.

(f) This chapter shall not apply to a grantee that receives funding for which there is an existing publication requirement that meets or exceeds the requirements of this section, on or before the effective date of this chapter.

(g) This chapter shall not apply to research grants issued prior to January 1, 2015.

(Added by Stats. 2014, Ch. 789, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 13989.8.)



13989.8

This chapter shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 789, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Chapter 2.5, commencing with Section 13989.8.)









PART 4.6 - STATE TRANSPORTATION BOARD

13990

(a) The State Transportation Board and the State Transportation Board Office are hereby abolished, and the California Transportation Commission succeeds to, and is vested with, all the duties, powers, purposes, responsibilities, and jurisdiction of the State Transportation Board and the State Transportation Board Office.

(b) Any reference in any law or regulation to the State Transportation Board or the State Transportation Board Office shall be deemed to refer to the California Transportation Commission.

(c) The California Transportation Commission shall have the possession and control of all licenses, permits, leases, agreements, contracts, orders, claims, judgments, records, papers, equipment, supplies, bonds, moneys, funds, appropriations, buildings, land and other property, real or personal, held for the benefit, use, or obligation of the State Transportation Board or the State Transportation Board Office.

(Repealed and added by Stats. 1977, Ch. 1106.)






PART 4.7 - BUSINESS AND TOURISM

CHAPTER 1 - California Tourism Marketing Act

ARTICLE 1 - Legislative Intent

13995

This chapter shall be known and may be cited as the California Tourism Marketing Act.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004. Note: Sections 13994 to 13994.12 are in Chapter 4, which follows Section 13997.7.)



13995.1

The Legislature hereby finds and declares all of the following:

(a) Tourism is among California’s biggest industries, contributing over fifty-two billion dollars ($52,000,000,000) to the state economy and employing nearly 700,000 Californians in 1995.

(b) In order to retain and expand the tourism industry in California, it is necessary to market travel to and within California.

(c) State funding, while an important component of marketing, has been unable to generate sufficient funds to meet the threshold levels of funding necessary to reverse recent losses of California’s tourism market share.

(d) In regard to the need for a cooperative partnership between business and industry:

(1) It is in the state’s public interest and vital to the welfare of the state’s economy to expand the market for, and develop, California tourism through a cooperative partnership funded in part by the state that will allow generic promotion and communication programs.

(2) The mechanism established by this chapter is intended to play a unique role in advancing the opportunity to expand tourism in California, and it is intended to increase the opportunity for tourism to the benefit of the tourism industry and the consumers of the State of California.

(3) Programs implemented pursuant to this chapter are intended to complement the marketing activities of individual competitors within the tourism industry.

(4) While it is recognized that smaller businesses participating in the tourism market often lack the resources or market power to conduct these activities on their own, the programs are intended to be of benefit to businesses of all sizes.

(5) These programs are not intended to, and they do not, impede the right or ability of individual businesses to conduct activities designed to increase the tourism market generally or their own respective shares of the California tourism market, and nothing in the mechanism established by this chapter shall prevent an individual business or participant in the industry from seeking to expand its market through alternative or complementary means, or both.

(6) (A) An individual business’s own advertising initiatives are typically designed to increase its share of the California tourism market rather than to increase or expand the overall size of that market.

(B) In contrast, generic promotion of California as a tourism destination is intended and designed to maintain or increase the overall demand for California tourism and to maintain or increase the size of that market, often by utilizing promotional methods and techniques that individual businesses typically are unable, or have no incentive, to employ.

(7) This chapter creates a mechanism to fund generic promotions that, pursuant to the required supervision and oversight of the secretary as specified in this chapter, further specific state governmental goals, as established by the Legislature, and result in a promotion program that produces nonideological and commercial communication that bears the characteristics of, and is entitled to all the privileges and protections of, government speech.

(8) The programs implemented pursuant to this chapter shall be carried out in an effective and coordinated manner that is designed to strengthen the tourism industry and the state’s economy as a whole.

(9) Independent evaluation of the effectiveness of the programs will assist the Legislature in ensuring that the objectives of the programs as set out in this section are met.

(e) An industry-approved assessment provides a private-sector financing mechanism that, in partnership with state funding, will provide the amount of marketing necessary to increase tourism marketing expenditures by California.

(f) The goal of the assessments is to assess the least amount per business, in the least intrusive manner, spread across the greatest practical number of tourism industry segments.

(g) The California Travel and Tourism Commission shall target an amount determined to be sufficient to market effectively travel and tourism to and within the state.

(h) In the course of developing its written marketing plan pursuant to Section 13995.45, the California Travel and Tourism Commission shall, to the maximum extent feasible, do both of the following:

(1) Seek advice and recommendations from all segments of California’s travel and tourism industry and from all geographic regions of the state.

(2) Harmonize, as appropriate, its marketing plan with the travel and tourism marketing activities and objectives of the various industry segments and geographic regions.

(i) The California Travel and Tourism Commission’s marketing budget shall be spent principally to bring travelers and tourists into the state. No more than 15 percent of the commission’s assessed funds in any year shall be spent to promote travel within California, unless approved by at least two-thirds of the commissioners.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)






ARTICLE 2 - Definitions

13995.20

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter.

(a) “Appointed commissioner” means a commissioner appointed by the Governor pursuant to paragraph (2) of subdivision (b) of Section 13995.40.

(b) “Assessed business” means a person required to pay an assessment pursuant to this chapter, and until the first assessment is levied, any person authorized to vote for the initial referendum. An assessed business shall not include a public entity or a corporation when a majority of the corporation’s board of directors is appointed by a public official or public entity, or serves on the corporation’s board of directors by virtue of being elected to public office, or both.

(c) “Commission” means the California Travel and Tourism Commission.

(d) “Director” means the Director of the Governor’s Office of Business and Economic Development.

(e) “Elected commissioner” means a commissioner elected pursuant to subdivision (d) of Section 13995.40.

(f) “Industry category” means the following classifications within the tourism industry:

(1) Accommodations.

(2) Restaurants and retail.

(3) Attractions and recreation.

(4) Transportation and travel services, other than passenger car rental.

(5) Passenger car rental.

(g) “Industry segment” means a portion of an industry category. For example, motor home rentals are an industry segment of the transportation and travel services industry category.

(h) “Maximum assessment” means a dollar amount, adopted by the commission, over which an assessed business shall not be required to pay. The commission may adopt differing amounts of maximum assessment for each industry category or industry segment.

(i) “Office” means the Office of Tourism, also popularly referred to as the Division of Tourism, within the Governor’s Office of Business and Economic Development.

(j) “Person” means an individual, public entity, firm, corporation, association, or any other business unit, whether operating on a for-profit or nonprofit basis.

(k) “Referendum” means any vote by mailed ballot of measures recommended by the commission and approved by the director pursuant to Section 13995.60, except for the initial referendum, which shall consist of measures contained in the selection committee report, discussed in Section 13995.30.

(l) “Selection committee” means the Tourism Selection Committee described in Article 3 (commencing with Section 13995.30).

(Amended by Stats. 2013, Ch. 353, Sec. 83. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)






ARTICLE 3 - Tourism Selection Committee

13995.30

(a) The Governor shall appoint a Tourism Selection Committee based upon recommendations from established industry associations. The committee shall consist of 25 representatives, with no fewer than six from each industry category. In selecting the representatives, the Governor shall, to the extent possible, give recognition to the diversity within each industry category. The committee shall select a chairperson from among its members. The office shall provide staffing for the committee.

(b) The selection committee shall convene on or before March 1, 1996. Not later than 150 days following the initial convening of the committee, the committee shall issue a report listing the following:

(1) Industry segments that will be included in the initial referendum.

(2) The target assessment level for the initial referendum.

(3) Percentage of funds to be levied against each industry category and segment. To the extent possible, the percentages shall be based upon quantifiable industry data, and amounts to be levied against industry segments shall bear an appropriate relationship to the benefit derived from travel and tourism by those industry segments.

(4) Assessment methodology and rate of assessment within each industry segment, that may include, but is not limited to, a percentage of gross revenue or a per transaction charge.

(5) Businesses, if any, within a segment to be assessed at a reduced rate, which may be set at zero, whether temporarily or permanently.

(6) Initial slate of proposed elected commissioners. The number of commissioners elected from each industry category shall be determined by the weighted percentage of assessments from that category.

(c) Nothing in this section shall preclude the selection committee from setting the assessment rate for a business within a segment at a lower rate, which may be set at zero, than a rate applicable to other businesses within that segment if the selection committee makes specific findings that the lower rate should apply due to unique geographical, financial, or other circumstances affecting the business. No business for which a zero assessment rate is set pursuant to this subdivision shall be sent a ballot or entitled to participate in the initial referendum, or in any subsequent referendum in which its rate of assessment is set at zero.

(d) The committee members for each industry category, also referred to as a subcommittee, shall prepare a recommendation for the entire committee on how the items specified in subdivision (b) should be determined for the industry segments within their industry category. The recommendations shall not include a discussion of industry category levies, which shall be determined solely by the committee. In the event that the subcommittee cannot agree on one or more of the items specified in subdivision (b), no recommendation shall be given in that category. The recommendations shall be presented to the full committee, which shall address each of the items contained in subdivision (b).

(e) In order to be assessed, an industry segment must be defined with sufficient clarity to allow for the cost-effective identification of assessed businesses within that segment.

(f) It shall be the responsibility of the office to advertise widely the selection committee process and to schedule public meetings for potential assessed businesses to provide input to the selection committee.

(g) The recommendations developed by the committee pursuant to subdivision (b) shall be reviewed and approved by the director.

(h) The selection committee process and report are exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1).

(Amended by Stats. 2013, Ch. 352, Sec. 256. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 4 - Commission

13995.40

(a) Upon approval of the initial referendum, the office shall establish a nonprofit mutual benefit corporation named the California Travel and Tourism Commission. The commission shall be under the direction of a board of commissioners, which shall function as the board of directors for purposes of the Nonprofit Corporation Law.

(b) The board of commissioners shall consist of 37 commissioners comprising the following:

(1) The director, who shall serve as chairperson.

(2) (A) Twelve members, who are professionally active in the tourism industry, and whose primary business, trade, or profession is directly related to the tourism industry, shall be appointed by the Governor. Each appointed commissioner shall represent only one of the 12 tourism regions designated by the office, and the appointed commissioners shall be selected so as to represent, to the greatest extent possible, the diverse elements of the tourism industry. Appointed commissioners are not limited to individuals who are employed by or represent assessed businesses.

(B) If an appointed commissioner ceases to be professionally active in the tourism industry or his or her primary business, trade, or profession ceases to be directly related to the tourism industry, he or she shall automatically cease to be an appointed commissioner 90 days following the date on which he or she ceases to meet both of the eligibility criteria specified in subparagraph (A), unless the commissioner becomes eligible again within that 90-day period.

(3) Twenty-four elected commissioners, including at least one representative of a travel agency or tour operator that is an assessed business.

(c) The commission established pursuant to Section 15364.52 shall be inoperative so long as the commission established pursuant to this section is in existence.

(d) Elected commissioners shall be elected by industry category in a referendum. Regardless of the number of ballots received for a referendum, the nominee for each commissioner slot with the most weighted votes from assessed businesses within that industry category shall be elected commissioner. In the event that an elected commissioner resigns, dies, or is removed from office during his or her term, the commission shall appoint a replacement from the same industry category that the commissioner in question represented, and that commissioner shall fill the remaining term of the commissioner in question. The number of commissioners elected from each industry category shall be determined by the weighted percentage of assessments from that category.

(e) The director may remove any elected commissioner following a hearing at which the commissioner is found guilty of abuse of office or moral turpitude.

(f) (1) The term of each elected commissioner shall commence July 1 of the year next following his or her election, and shall expire on June 30 of the fourth year following his or her election. If an elected commissioner ceases to be employed by or with an assessed business in the category and segment which he or she was representing, his or her term as an elected commissioner shall automatically terminate 90 days following the date on which he or she ceases to be so employed, unless, within that 90-day period, the commissioner again is employed by or with an assessed business in the same category and segment.

(2) Terms of elected commissioners that would otherwise expire effective December 31 of the year during which legislation adding this subdivision is enacted shall automatically be extended until June 30 of the following year.

(g) With the exception of the director, no commissioner shall serve for more than two consecutive terms. For purposes of this subdivision, the phrase “two consecutive terms” shall not include partial terms.

(h) Except for the original commissioners, all commissioners shall serve four-year terms. One-half of the commissioners originally appointed or elected shall serve a two-year term, while the remainder shall serve a four-year term. Every two years thereafter, one-half of the commissioners shall be appointed or elected by referendum.

(i) The selection committee shall determine the initial slate of candidates for elected commissioners. Thereafter the commissioners, by adopted resolution, shall nominate a slate of candidates, and shall include any additional candidates complying with the procedure described in Section 13995.62.

(j) The commissioners shall elect a vice chairperson from the elected commissioners.

(k) The commission may lease space from the office.

(l) The commission and the office shall be the official state representatives of California tourism.

(m) A California location shall be available for all commission meetings.

(n) No person shall receive compensation for serving as a commissioner, but each commissioner shall receive reimbursement for reasonable expenses incurred while on authorized commission business.

(o) Assessed businesses shall vote only for commissioners representing their industry category.

(p) Commissioners shall comply with the requirements of the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)). The Legislature finds and declares that commissioners appointed or elected on the basis of membership in a particular tourism segment are appointed or elected to represent and serve the economic interests of those tourism segments and that the economic interests of these members are the same as those of the public generally.

(q) Commission meetings shall be subject to the requirements of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1).

(r) The executive director of the commission shall serve as secretary to the commission, a nonvoting position, and shall keep the minutes and records of all commission meetings.

(Amended by Stats. 2014, Ch. 320, Sec. 1. Effective January 1, 2015.)



13995.40.5

Notwithstanding subdivision (d) of Section 13995.40, the number of commissioners elected from each industry category shall be determined by the weighted percentage of assessments from that category, except that no more than six commissioners shall be elected from the passenger car rental category.

(Amended by Stats. 2014, Ch. 401, Sec. 44. Effective January 1, 2015.)



13995.41

The purpose of the commission is to increase the number of persons traveling to and within California.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.42

(a) The commission is a separate, independent California nonprofit mutual benefit corporation. Except as provided in Section 13995.43, the staff of the commission shall be employees solely of the commission, and the procedures adopted by the commission shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1).

(b) Not later than six months following the initial referendum, the commission shall adopt procedures concerning the operation of the commission in order to provide due process rights for assessed businesses.

(c) In the event that the commission fails to adopt the procedures described in subdivision (b) within the specified timeframe, the director shall adopt procedures for use by the commission until the commission adopts its own procedures. These procedures shall be exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1), whether adopted by the commission or director.

(Amended by Stats. 2013, Ch. 352, Sec. 258. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.43

(a) The commission shall be administered by an executive director. That individual shall be a tourism industry marketing professional, recommended by a vote of the commissioners and approved by the Governor. The executive director shall serve at the pleasure of both the commissioners and the Governor.

(b) The executive director shall report to and receive overall guidance from the commission, and shall implement the commission’s tourism marketing plan. The executive director shall report to the director for day-to-day managerial and financial responsibilities.

(c) The executive director shall serve as the director of the office and shall be an exempt employee, employed by the state. Notwithstanding any other provision of law, the executive director may supervise both employees of the commission and employees of the office, notwithstanding the fact that the commission employees are employees solely of the commission.

(d) The salary and benefits of the executive director shall be determined by the commission, and approved by the director, based upon industry standards for a director of a marketing budget of similar size. The entire salary and all benefits of the executive director shall be paid from assessments.

(Amended by Stats. 2013, Ch. 352, Sec. 259. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.44

(a) (1) The commission shall annually provide to all assessed businesses a report on the activities and budget of the commission including, but not limited to, income and expenses, the fund balance, a summary of the tourism marketing plan, and a report of progress in achieving the goals set forth in the plan. The portions of the report that pertain to the commission’s income and expenses and the fund balance, as well as those other portions that the commission may from time to time deem appropriate, shall be audited by independent accountants retained by the commission for this purpose.

(2) The commission’s annual budget shall be subject to the review and approval of the director. However, any decision of the director related to the budget may be overridden by a vote of three-fifths or more of the commissioners then in office.

(b) The commission shall maintain a report on the percentage assessment allocation between industry categories and industry segments. The report shall also specify the reasons and methodology used for the allocations. This report shall be updated every time the assessment allocations are amended. The report shall be made available to any assessed business.

(Amended by Stats. 2013, Ch. 352, Sec. 260. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.45

(a) The commission shall annually prepare, or cause to be prepared, a written marketing plan. In developing the plan, the commission shall utilize, as appropriate, the advice and recommendations of the industry marketing advisory committee or committees established pursuant to subdivision (a) of Section 13995.47. The commission may amend the plan at any commission meeting. All expenditures by the commission shall be consistent with the marketing plan.

(b) The plan shall promote travel to and within California, and shall include, but not be limited to, the following:

(1) An evaluation of the previous year’s budget and activities.

(2) Review of California tourism trends, conditions, and opportunities.

(3) Target audiences for tourism marketing expenditures.

(4) Marketing strategies, objectives, and targets.

(5) Budget for the current year.

(c) Before final adoption of the plan, the commission shall provide each known destination marketing organization in California notice of the availability of the proposed marketing plan and suitable opportunity, which may include public meetings, to review the plan and to comment upon it. The commission shall take into consideration any recommendations submitted by the destination marketing organizations, except that the final determination as to the nature, extent, and substance of the plan shall in all respects rest solely within the ultimate discretion of the commission, except as provided in subdivision (d).

(d) The final adoption of the plan shall be subject to the review and approval of the director. However, any decision of the director related to the plan may be overridden by a vote of three-fifths or more of the commissioners then in office.

(Amended by Stats. 2013, Ch. 352, Sec. 261. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.46

Commissioners and employees of the commission are not responsible individually in any way whatsoever to any person for liability for any good faith activity of the commission.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.47

(a) The commission shall establish one or more industry marketing advisory committees, which may include noncommissioners as members. The industry marketing advisory committees shall be structured so that, in the aggregate, they include, to the maximum extent feasible and reasonable, representation from every geographic region of the state and every segment of the state’s travel and tourism industry. The commission shall establish procedures for the operation of the industry marketing advisory committees that will provide appropriate opportunity for every geographic region of the state and every segment of the travel and tourism industry to offer advice and recommendations to the commission relative to the development of its written marketing plan pursuant to Section 13995.45.

(b) The commission may also establish from time to time any other committees it deems appropriate, and may appoint noncommissioners to the committees.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.48

If the commission believes that the administration of the marketing plan will be promoted thereby, the commission may borrow money, with or without interest, to carry out the provisions of the marketing plan, and may hypothecate anticipated assessment collections.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.49

The commission may by written contract accept a voluntary assessment from any person in a travel and tourism related business who is not an assessed business. The contract shall apply solely to the person in question and not to any other person in a travel and tourism related business that is not an assessed business. The contract shall provide that the voluntary assessment be proportionately equivalent to the assessment that would be levied if the person were an assessed business under this chapter, shall permit that business to vote on any referendum conducted under this chapter as if that person were an assessed business, and shall have a term concurrent with the effective period of any referendum on which the person votes. Individual voluntary assessments under this section shall be enforceable only under the terms of the respective contracts to which they pertain. This section shall not be construed to preclude donations to, or cooperative marketing activities of any kind with, the commission on the part of any person.

(Amended by Stats. 2006, Ch. 790, Sec. 6. Effective January 1, 2007.)






ARTICLE 5 - Director

13995.50

(a) The marketing of California tourism is hereby declared to be affected with the public interest. This chapter is enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(b) The police powers shall be used to collect assessments not paid by the deadlines established by the director.

(Amended by Stats. 2013, Ch. 352, Sec. 262. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.51

(a) The following powers, and any other powers provided in this act, with the exception of the exercising of police powers and of that power enumerated in subdivision (b), shall be the responsibility of the director and, when not exercised by the director, may be exercised by the commission:

(1) Call referenda in accordance with the procedures set forth in Article 6 (commencing with Section 13995.60) and certify the results.

(2) Collect and deposit assessments.

(3) Exercise police powers.

(4) Pursue actions and penalties connected with assessments.

(b) Except as otherwise specified in this chapter, the director shall have veto power over the actions of the commission, following consultation with the commission, only under the following circumstances:

(1) Travel and expense costs.

(2) Situations where the director determines a conflict of interest exists, as defined by the Fair Political Practices Commission.

(3) The use of any state funds.

(4) Any contracts entered into between the commission and a commissioner.

(Amended by Stats. 2013, Ch. 352, Sec. 263. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.52

(a) Except as otherwise specified in Section 13995.70, the commission may be terminated by referendum of the assessed businesses pursuant to Section 13995.60 or at any time by a referendum called by 10 percent of the assessed businesses, calculated by weighted percentages.

(b) Notice of the termination shall be mailed to all assessed businesses.

(c) Upon termination, the commission shall continue its existence as a nonprofit corporation for purposes of winding up its affairs and dissolution.

(d) Upon termination of the commission established pursuant to this chapter, the California Tourism Commission shall advise the office, and conduct all other tasks authorized by the California Tourism Policy Act.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.53

The director may require any and all assessed businesses to maintain books and records that reflect their income or sales as reflected in the assessment, and to furnish the director with any information that may, from time to time, be requested by the director, and to permit the inspection by the director of portions of books and records that relate to the amount of assessment.

(Amended by Stats. 2013, Ch. 352, Sec. 264. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.54

Information pertaining to assessed businesses obtained by the director pursuant to this chapter is confidential and shall not be disclosed except to a person with the right to obtain the information, any attorney hired by the director who is employed to give legal advice upon it, or by court order. Information obtained by the director in order to determine the assessment level for an assessed business is exempt from the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(Amended by Stats. 2013, Ch. 352, Sec. 265. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.55

For the purpose of carrying out Section 13995.51, the director may hold hearings, take testimony, administer oaths, subpoena witnesses, and issue subpoenas for the production of books, records, or documents of any kind.

(Amended by Stats. 2013, Ch. 352, Sec. 266. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.56

A person shall not be excused from attending and testifying, or from producing documentary evidence, before the director in obedience to the subpoena of the director pursuant to the authority granted in Section 13995.55 on the ground, or for the reason, that the testimony or evidence, documentary or otherwise, which is required of him or her may tend to incriminate the person or subject that person to a penalty. A natural person shall not, however, be prosecuted or subjected to any penalty on account of any transaction, matter, or thing concerning which he or she may be required to testify, or produce evidence, documentary or otherwise, before the director in obedience to a subpoena. A natural person testifying shall not, however, be exempt from prosecution and punishment for perjury committed in so testifying.

(Amended by Stats. 2013, Ch. 352, Sec. 267. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.57

Any funds appropriated to the office may be used to implement the tourism marketing plan specified in Section 13995.45. In addition to any other authority for the office to spend funds, state funds may be used for the following: research, conducting and advertising referenda, administration of state funds, policing, collection of assessments, and contracting for assistance in obtaining information on businesses to be assessed.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.58

The office may contract with the commission in order for the commission to undertake marketing activities utilizing state funds. Section 10295 of the Public Contract Code, and Article 4 (commencing with Section 10335) and Article 5 (commencing with Section 10355) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code, shall not apply to those agreements.

(Amended by Stats. 2004, Ch. 183, Sec. 148. Effective January 1, 2005.)






ARTICLE 6 - Referendum

13995.60

(a) As used in this article and Article 7 (commencing with Section 13995.65), “assessment level” means the estimated gross dollar amount received by assessment from all assessed businesses on an annual basis, and “assessment formula” means the allocation method used within each industry segment (for example, percentage of gross revenue or percentage of transaction charges).

(b) Commencing on January 1, 2003, a referendum shall be called every two years, and the commission, by adopted resolution, shall determine the slate of individuals who will run for commissioner. The resolution shall also cover, but not be limited to, the proposed assessment level for each industry category, based upon specified assessment formulae, together with necessary information to enable each assessed business to determine what its individual assessment would be. Commencing with the referendum held in 2007 and every six years thereafter, the resolution shall also cover the termination or continuation of the commission. The resolution may also include an amended industry segment allocation formula and the percentage allocation of assessments between industry categories and segments. The commission may specify in the resolution that a special, lower assessment rate that was set pursuant to subdivision (c) of Section 13995.30 for a particular business will no longer apply due to changes in the unique circumstance that originally justified the lower rate. The resolution may include up to three possible assessment levels for each industry category, from which the assessed businesses will select one assessment level for each industry category by plurality weighted vote.

(c) The commission shall deliver to the director the resolution described in subdivision (b). The director shall call a referendum containing the information required by subdivision (b) plus any additional matters complying with the procedures of subdivision (b) of Section 13995.62.

(d) When the director calls a referendum, all assessed businesses shall be sent a ballot for the referendum. Every ballot that the secretary receives by the ballot deadline shall be counted, utilizing the weighted formula adopted initially by the selection committee, and subsequently amended by referendum.

(e) If the commission’s assessment level is significantly different from what was projected when the existing assessment formula was last approved by referendum, a majority of members, by weighted votes of an industry category, may petition for a referendum to change the assessment formula applicable to that industry category.

(f) If the referendum includes more than one possible assessment rate for each industry category, the rate with the plurality of weighted votes within a category shall be adopted.

(g) Notwithstanding any other provision of this section, if the commission delivers to the director a resolution pertaining to any matter described in subdivision (b), the director shall call a referendum at a time or times other than as specified in this section. Each referendum shall contain only those matters contained in the resolution.

(h) Notwithstanding any other provision of this section, the director shall identify, to the extent reasonably feasible, those businesses that would become newly assessed due to a change in category, segment, threshold, or exemption status sought via referendum, and provide those businesses the opportunity to vote in that referendum.

(Amended by Stats. 2013, Ch. 353, Sec. 85. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



13995.61

(a) The costs of marketing and promoting the initial referendum shall be provided by private payments. The costs of the initial referendum shall be paid by the office. The office shall coordinate the referendum to ensure that it is unbiased and factually correct. In the event that the initial referendum fails in the first attempt at passage, subsequent attempts at passage of the initial referendum shall be permitted, except that the costs of conducting the subsequent attempts at passage, along with the costs of marketing and promoting those attempts at passage, shall be provided by private payments. Subsequent attempts at passage shall be conducted in the manner specified in this subdivision. In the event that the initial referendum passes, whether on the first attempt at passage or a subsequent attempt at passage, the private payers and the office shall be reimbursed for all of their respective initial referendum costs from assessments first received.

(b) The ongoing referendum costs shall be paid by the commission.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.62

(a) Assessed businesses may place on a referendum pursuant to Section 13995.60 additional candidates for commissioner, a different assessment level, or both.

(b) A minimum of 20 percent of the assessed businesses (calculated by weighted percentages) must signify their agreement to add different assessment levels to the items included in the referendum.

(c) A minimum of 10 percent of the assessed businesses (calculated by weighted percentages) must signify their agreement to add candidates for commissioner to the items included in the referendum.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.63

(a) Upon receipt of the resolution required by Section 13995.60, including any assessed business referendum request pursuant to subdivision (a) of Section 13995.52 or Section 13995.62, the director shall establish a referendum period not to exceed 60 days. If the director determines that the referendum period so established does not provide sufficient time for the balloting, the director may extend the referendum period not more than 15 additional days. At the close of the referendum period, the director shall count and tabulate the ballots filed during the referendum period.

(b) The director shall establish a deadline for adoption of the resolution described in subdivision (a). If the commission fails to meet this deadline, or if the adopted resolution fails to meet the requirements of this chapter, then assessed businesses may present a slate of candidates to the director not later than 60 days following the deadline established for the commission resolution. A minimum of 10 percent of weighted voters shall sign the document presenting the slate.

(c) In the event that the director does not receive a resolution required by Section 13995.60 from the commission by the deadline established pursuant to subdivision (b) or the resolution does not comply with the requirements of this chapter and the assessed businesses fail to present a slate pursuant to subdivision (b), then the director shall select a slate of commissioners and this slate, added to any assessed business referendum requests pursuant to subdivision (a) of Section 13995.52 or Section 13995.62, shall constitute the items included in the referendum.

(Amended by Stats. 2013, Ch. 352, Sec. 268. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.64

(a) Each assessed business is entitled to a weighted vote in each referendum. In calculating weighted votes, each assessed business receives a vote equal to the relative assessment paid by that business. An assessed business paying nine hundred dollars ($900) in annual assessments has three times the weighted vote of a business paying three hundred dollars ($300). Weighted votes are used to determine all issues on the referendum. The initial referendum, and any referendum item to terminate the commission, must be approved by a majority of the weighted votes cast at the referendum. The amount of assessment and selection of commissioners is determined by the most weighted votes, whether or not there is a majority.

(b) For purposes of voting in any referendum, each assessed business is part of one industry category and one industry segment, and for voting purposes only, a business with revenue in more than one industry category or industry segment shall only be included in the category and segment in which it earns the most gross revenue.

(c) Each assessed business is eligible to vote for each item on the referendum, except that an assessed business can only vote for commissioners representing its industry category, and industry segment formulae for its industry segment.

(d) A business is not eligible to vote unless it has paid all assessments and fines outstanding as of a date established by the director.

(Amended by Stats. 2013, Ch. 352, Sec. 269. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.64.5

Notwithstanding subdivision (a) of Section 13995.64, if an assessed business within the passenger car rental category pays an assessment greater than the maximum assessment, determined by the commission for other industry categories, the weighted percentage assigned to that assessed business shall be the same as though its assessment were equal to the highest maximum assessment.

(Amended by Stats. 2013, Ch. 353, Sec. 86. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)






ARTICLE 7 - Assessments

13995.65

(a) Each industry category shall establish a committee to determine the following within its industry category: industry segments, assessment formula for each industry segment, and any types of business exempt from assessment. The initial segment committees shall consist of the subcommittee for that category as described in subdivision (d) of Section 13995.30. Following approval of the assessment by referendum, the committees shall be selected by the commission, based upon recommendations from the tourism industry. Committee members need not be commission members.

(b) The committee recommendations shall be presented to the commission or selection committee, as applicable. The selection committee may adopt a resolution specifying some or all of the items listed in subdivision (a), plus an allocation of the overall assessment among industry categories. The commission may adopt a resolution specifying one or more of the items listed in subdivision (a), plus an allocation of the proposed assessment. The selection committee and commission are not required to adopt the findings of any committee.

(c) The initial industry category and industry segment allocations shall be included in the selection committee report required by subdivision (b) of Section 13995.30. Changes to the industry segment allocation formula may be recommended to the commission by a segment committee at the biennial commission meeting scheduled to approve the referendum resolution pursuant to Section 13995.60. At the same meeting, the commission may amend the percentage allocations among industry categories. Any item discussed in this section that is approved by resolution of the commission, except amendments to the percentage allocations among industry categories, shall be placed on the next referendum, and adopted if approved by the majority of weighted votes cast.

(d) Upon approval by referendum, the office shall mail an assessment bill to each assessed business. The director shall determine how often assessments are collected, based upon available staffing resources. The director may stagger the assessment collection throughout the year, and charge businesses a prorated amount of assessment because of the staggered assessment period. The director and office shall not divulge the amount of assessment or weighted votes of any assessed businesses, except as part of an assessment action.

(e) An assessed business may appeal an assessment to the director based upon the fact that the business does not meet the definition established for an assessed business within its industry segment or that the level of assessment is incorrect. An appeal brought under this subdivision shall be supported by substantial evidence submitted under penalty of perjury by affidavit or declaration as provided in Section 2015.5 of the Code of Civil Procedure. If the error is based upon failure of the business to provide the required information in a timely manner, the director may impose a fee for reasonable costs incurred by the director in correcting the assessment against the business as a condition of correcting the assessment.

(f) Notwithstanding any other provision of law, an assessed business may pass on some or all of the assessment to customers. An assessed business that is passing on the assessment may, but shall not be required to, separately identify or itemize the assessment on any document provided to a customer. Assessments levied pursuant to this chapter and passed on to customers are not part of gross receipts or gross revenue for any purpose, including the calculation of sales or use tax and income pursuant to any lease. However, assessments that are passed on to customers shall be included in gross receipts for purposes of income and franchise taxes.

(g) For purposes of calculating the assessment for a business with revenue in more than one industry category or industry segment, that business may elect to be assessed based on either of the following:

(1) The assessment methodology and rate of assessment applicable to each category or segment, respectively, as it relates to the revenue that it derives from that category or segment.

(2) With respect to its total revenue from all industry categories or segments, the assessment methodology and rate of assessment applicable to the revenue in the category and segment in which it earns the most gross revenue.

(h) (1) A person sharing common ownership, management, or control of more than one assessed business may elect to calculate, administer, and pay the assessment owed by each business by any of the following methods:

(A) Calculated on the basis of each individual business location.

(B) Calculated on the basis of each business, or each group of businesses, possessing a single federal employer identification number, regardless of the number of locations involved.

(C) Calculated on the basis of the average aggregate percentage of tourism-related gross revenue received by all of the person’s businesses in a particular industry segment or industry category during the period in question, multiplied by the total aggregate tourism-related gross revenue received by all of the businesses, and then multiplied by the appropriate assessment formula. For example, if a person sharing common ownership, management, or control of more than one assessed business in the retail industry segment calculates that the average percentage of tourism-related gross revenue received by all of its locations equals 6 percent during the period in question, that person may multiply all of the gross revenue received from all of those locations by 6 percent, and then multiply that product by the applicable assessment formula.

(D) Calculated on any other basis authorized by the director.

(2) Except as the director may otherwise authorize, the methods in subparagraph (B), (C), or (D) of paragraph (1) shall not be used if the aggregate assessments paid would be less than the total assessment revenues that would be paid if the method in subparagraph (A) of paragraph (1) were used.

(Amended by Stats. 2013, Ch. 352, Sec. 270. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.65.5

Notwithstanding Section 13995.65 or any other provision of this chapter, for purposes of calculating the assessment for a business within the passenger car rental category, the assessment shall be collected only on each rental transaction that commences at either an airport or at a hotel or other overnight lodging with respect to which a city, city and county, or county is authorized to levy a tax as described in Section 7280 of the Revenue and Taxation Code. A transaction commencing at an airport or hotel or other overnight lodging subject to a transient occupancy tax as described in Section 7280 of the Revenue and Taxation Code, including those that commence at a location that might otherwise by regulation be exempt from assessment, shall be subject to the assessment. The assessment shall always be expressed as a fixed percentage of the amount of the rental transaction.

(Amended by Stats. 2013, Ch. 353, Sec. 87. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



13995.66

The initial assessment level shall be the amount that the selection committee recommends in its report to the Governor pursuant to Section 13995.30, which may be less than twenty-five million dollars ($25,000,000). This assessment level is a target, and shall serve as the basis for setting application of the assessment formulae, but the actual amount of collected assessments may be more or less than the assessment level.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.67

Assessments may be used in furtherance of the purposes set forth in Section 13995.41, or to fund the costs pursuant to Section 13995.57. Assessments may be used to fund these costs regardless of whether the work was performed by the office or commission.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.68

(a) The director shall establish a list of businesses to be assessed and the amount of assessment owed by each. The director shall collect the assessment from all assessed businesses, and in collecting the assessment the director may exercise the police powers and bring enforcement actions.

(b) Funds collected by the director shall be deposited into the account of the commission. This account shall not be an account of the state government.

(c) Any costs relating to the collection of assessments incurred by the state shall be reimbursed by the commission.

(Amended by Stats. 2013, Ch. 352, Sec. 271. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.69

(a) The office shall develop a list of California businesses within each segment included within the report required by subdivision (b) of Section 13995.30, periodically updated. Other state agencies shall assist the office in obtaining the names and addresses of these businesses.

(b) The office shall mail to each business identified pursuant to subdivision (a) a form requesting information necessary to determine the assessment for that business. Any business failing to provide this information in a timely manner shall be assessed an amount determined by the director to represent the upper assessment level for that segment.

(c) The office, in consultation with the commission, shall establish by regulation the procedure for assessment collection.

(Amended by Stats. 2013, Ch. 352, Sec. 272. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.70

(a) Funding for the commission is a cooperative venture. Because of the benefits that accrue to the state and to its residents by virtue of having the travel and tourism industry participate cooperatively with the state for the purpose of effectively marketing travel and tourism to and within the state, it is the intent of the Legislature that the state shall be responsible for appropriating a minimum of seven million three hundred thousand dollars ($7,300,000) each fiscal year for travel and tourism, and the industry shall be responsible for targeting the level of assessments for each fiscal year at the amount determined to be appropriate by the commission and approved by referendum. However, that assessment level shall ultimately reach at least twenty-five million dollars ($25,000,000). The industry may terminate the commission by referendum at any time, including during the initial four years, if the state fails to appropriate seven million three hundred thousand dollars ($7,300,000) in any fiscal year, and the state may decide not to appropriate funding in the event that the commission fails in any fiscal year to target its annual assessment level at or above the level set for the initial referendum. Termination of the commission by the industry shall require an adopted resolution of the commission to either include this issue in a regularly scheduled referendum, or to call a special referendum to decide the issue.

(b) The assessed funds shall be audited annually.

(c) The assessed funds shall be under the control of the commission, which shall spend the funds consistent with commission policies and the tourism marketing plan. The state shall have no interest in the fund except the general state interest that the state has in nonprofit corporations.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.71

Any assessment levied as provided in this chapter is a personal debt of every person so assessed and shall be due and payable to the director. If any assessed person fails to pay any assessment, the director may file a complaint against the person in a state court of competent jurisdiction for the collection of the assessment.

(Amended by Stats. 2013, Ch. 352, Sec. 273. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.72

If any assessed business that is duly assessed pursuant to this chapter fails to pay to the director the assessed amount by the due date, the director may add to the unpaid assessment an amount not to exceed 10 percent of the unpaid assessment to defray the cost of enforcing the collection of the unpaid assessment. In addition to payment for the cost of enforcing a collection, the assessed business shall pay to the director a penalty equivalent to the lesser of either the maximum amount authorized by Section 1 of Article XV of the California Constitution or 5 percent for each 30 days the assessment is unpaid, prorated over the days unpaid, commencing 30 days after the notice has been given to the assessed business of its failure to pay the assessment on the date required, unless the director determines, to his or her satisfaction, that the failure to pay is due to reasonable cause beyond the control of the assessed business.

(Amended by Stats. 2013, Ch. 352, Sec. 274. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.73

The director may require assessed businesses to deposit with him or her in advance the following amounts:

(a) An amount for necessary expenses.

(b) An amount that shall not exceed 25 percent of the assessment to cover costs that are incurred prior to the receipt of sufficient funds from the assessment.

(c) The amount of any deposit that is required by the director shall be based upon the estimated assessment for the assessed business.

(Amended by Stats. 2013, Ch. 352, Sec. 275. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.74

In lieu of requiring advance deposits pursuant to Section 13995.73, or in order generally to provide funds for defraying administrative expenses or the expenses of implementing the tourism marketing plan until the time that sufficient moneys are collected for this purpose from the payment of the assessments that are established pursuant to this chapter, the director may receive and disburse for the express purposes contributions that are made by assessed businesses. If, however, collections from the payment of established assessments are sufficient to so warrant, the director shall authorize the repayment of contributions, or authorize the application of the contributions to the assessment obligations of persons that made the contributions.

(Amended by Stats. 2013, Ch. 352, Sec. 276. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.75

Upon termination of the commission, any remaining funds that are not required by the director to defray commission expenses shall be returned by the director upon a pro rata basis, to all persons from whom the assessments were collected unless the director finds that the amounts to be returned are so small as to make impractical the computation and remitting of the pro rata refund to the appropriate persons. If the director makes a finding that returning the remaining funds would be impractical, he or she may use the moneys in the fund to defray the costs of the office.

(Amended by Stats. 2013, Ch. 352, Sec. 277. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.76

Any check or warrant that is drawn against the funds of the commission that remains unclaimed or uncashed for a period of six months from the date of issuance shall be canceled and the money retained for disbursement to the original payee or claimant upon satisfactory identification for a period of one year from the time the check or warrant is canceled. The money so retained, if not claimed within the period of one year, shall be used for administration of the commission, and in furtherance of the tourism marketing plan.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.77

A business is exempt from the assessments provided for in this chapter if any of the following apply:

(a) The business is a travel agency or tour operator that derives less than 20 percent of its gross revenue annually from travel and tourism occurring within the state. A travel agency or tour operator that qualifies for this exemption may participate as an assessed business by paying an assessment calculated on the same basis applicable to other travel agencies or tour operators, respectively, and by filing a written request with the director indicating its desire to be categorized as an assessed business.

(b) The business is a small business. For purposes of this section, “small business” means a business location with less than one million dollars ($1,000,000) in total California gross annual revenue from all sources. This threshold amount may be lowered, but never to less than five hundred thousand dollars ($500,000), by means of a referendum conducted pursuant to Section 13995.60; however, the director may elect to forgo assessing a business for which the expense incurred in collecting the assessment is not commensurate with the assessment that would be collected.

(c) The assessments provided for in this chapter shall not apply to the revenue of regular route intrastate and interstate bus service: provided, however, that this subdivision shall not be deemed to exclude any revenue derived from bus service that is of a type that requires authority, whether in the form of a certificate of public convenience and necessity, or a permit, to operate as a charter-party carrier of passengers pursuant to Chapter 8 (commencing with Section 5351) of Division 2 of the Public Utilities Code.

(d) Any business exempted pursuant to this section may enter into a contract for voluntary assessments pursuant to Section 13995.49.

(Amended by Stats. 2013, Ch. 352, Sec. 278. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 8 - Actions and Penalties

13995.80

Any action for any penalty or other remedy that is prescribed under any provision of this chapter shall be commenced within three years from the date of the alleged violation.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.81

Any person who files false information concerning an assessment is civilly liable in an amount of not more than ten thousand dollars ($10,000), in addition to any amount owed as the assessment.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.82

(a) When the director makes a determination that an assessment is deficient as to the payment due, the director may determine the amount of the deficiency, including any applicable penalty, as provided in this chapter. After giving notice that a deficiency determination is proposed and an opportunity to file a report or provide supplemental information is provided, the director may make one or more deficiency determinations of the amount due for any reporting period based on information in the director’s possession. When an assessed business is discontinued, a deficiency determination may be made at anytime thereafter as to the liability arising out of the operation of that business.

(b) The director shall give notice of the proposed deficiency determination and the notice of deficiency determination by mailing a copy of the deficiency to the assessed business at the current address for that business on file with the director. The giving of notice is complete at the time of deposit in the United States mail. In lieu of mailing, a notice may be served personally by delivering it to the person to be served.

(c) Except in the case of fraud or failure to file required information, a notice of a deficiency determination shall be given within four years of the accrual of the deficiency.

(d) The person against whom a deficiency determination is made may petition the director for redetermination within 30 days after the serving of the notice of deficiency determination. If a petition is not filed within 30 days, the deficiency determination shall become final.

(e) A petition for redetermination shall be in writing, state the specific grounds upon which it is based, and be supported by applicable records and declarations under penalty of perjury that the information supporting the petition is accurate and complete. If a petition for redetermination is duly filed, the director shall reconsider the deficiency determination and may grant a hearing thereon. The director shall, as soon as practicable, make an order on redetermination, which shall become final 30 days after service of notice of the order of redetermination upon the petitioner. The notice of the order shall be served in the same manner as the notice of the original deficiency determination.

(f) If any amount required to be paid pursuant to a deficiency determination or redetermination is not paid within the time specified in the notice thereof, the director may, within four years thereafter, file in the Superior Court in the County of Sacramento, or the superior court in any other county, a certificate specifying the amount required to be paid, the name and address of the person liable as it appears on the records of the director, and a request that judgment be entered against the person in that amount 30 days after the filing. Notice of the filing shall be given in the same manner as for the notice of deficiency determination. The court shall enter a judgment in conformance with the director’s certificate 30 days after its filing, unless a petition for judicial review has been filed within the 30-day period.

(g) An abstract of the judgment, or a copy thereof, may be filed with the county recorder of any county. From the time of filing of the judgment, the amount of the judgment constitutes a lien upon all of the property in the county owned by the judgment debtor. The lien has the force, effect and priority of a judgment lien and shall continue for 10 years from the date of the judgment, unless sooner released or otherwise discharged. The lien imposed by this section is not valid insofar as personal property is concerned against a purchaser of value without actual knowledge of the lien.

(h) Execution shall issue upon the judgment upon request of the director in the same manner as execution may issue upon other judgments, and sales shall be held under execution as prescribed in the Code of Civil Procedure.

(i) The person named in a notice of deficiency determination or redetermination may, within 30 days of the notice of filing with the superior court, file an action for judicial review thereof, as provided herein, in the Superior Court in the County of Sacramento or, with the director’s consent, the superior court in any other county. As a condition of staying entry of judgment or granting other relief, the court shall require the filing of a corporate surety bond with the director in the amount of the deficiency stated in the certificate. In any court proceeding, the certificate of the director determining the deficiency shall be prima facie evidence of the fee and the amount due and unpaid.

(j) The provisions of this section are supplemental to any other procedures for collection and imposition of fees and penalties provided by this chapter.

(k) In lieu of proceeding pursuant to this section, the director may file a complaint for collection of unpaid assessments as provided by law.

(Amended by Stats. 2013, Ch. 352, Sec. 279. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.83

It is a violation of this chapter for any person to willfully render or furnish a false or fraudulent report, statement, or record that is required by the director pursuant to any provision of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 280. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.84

Any suit brought by the director to enforce any provision of this chapter, or any regulation, or rule and regulation, that is issued by the director shall provide that the defendant pay to the director the costs that were incurred by the director and by the commission in the prosecution of the action in the event the director prevails in the action. Any money that is recovered shall reimburse the account or accounts used to pay the costs.

(Amended by Stats. 2013, Ch. 352, Sec. 281. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 9 - Miscellaneous

13995.90

In any civil or criminal action or proceeding for violation of any of the following, proof that the act that is complained of was done in compliance with the provisions of this chapter is a complete defense to the action or proceeding:

(a) The Cartwright Act, Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code.

(b) The Unfair Practices Act, Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code.

(c) Any rule of statutory or common law against monopolies or combinations in restraint of trade.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.91

If any section, sentence, clause, or part of this chapter or the application thereof to any person or circumstance is for any reason held to be invalid, that invalidity shall not affect the remaining provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this act are severable. The Legislature hereby declares that it would have passed this chapter and each section, sentence, clause, and part of this chapter despite the fact that one or more sections, sentences, clauses, or parts of this chapter is declared invalid.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.92

The assessment for the passenger rental car industry rate shall be set by the commission, shall be no more than 3.5 percent, and shall be set at a level that will generate no more than 60 percent of all expenditures by the commission as set forth in Section 13995.45.

(Amended by Stats. 2014, Ch. 320, Sec. 2. Effective January 1, 2015.)



13995.93

The approved marketing plan of the commission shall be no less than fifty million dollars ($50,000,000) per fiscal year.

(Added by Stats. 2014, Ch. 320, Sec. 3. Effective January 1, 2015.)






ARTICLE 10 - Los Angeles County Tourism Marketing

13995.100

(a) The Legislature recognizes that, because of the size and significant economic impact of the tourism industry on the economy of the County of Los Angeles, it being the second largest economic activity within the county, and due to many independent factors that have adversely affected tourism in the county, it is necessary to empower the tourism industry within the County of Los Angeles to create a governance structure in order to foster marketing efforts directed at specifically attracting tourists to the county.

(b)Recognizing the importance of enabling the private-sector tourism industry within the County of Los Angeles to assess itself in order to fund tourism marketing efforts, this article shall authorize the formation of the Los Angeles County Tourism Selection Committee to be appointed by the Los Angeles County Board of Supervisors, and the Los Angeles County Tourism Marketing Commission, the members of which shall be elected by industry referendum and ex officio appointment, as set forth in this article.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.101

For the purposes of this article, the following definitions shall apply:

(a) “County commission” means the Los Angeles County Tourism Marketing Commission.

(b) “County commissioner” means a commissioner of the county commission.

(c) “County selection committee” means the Los Angeles County Tourism Selection Committee described in Section 13995.102.

(d) “Industry category” means the classifications within the tourism industry designated by the county selection committee, or if not so designated, then as follows:

(1) Accommodations.

(2) Restaurants and retail.

(3) Attractions and recreation.

(4) Transportation and travel services.

(e) “Referendum” means any vote by mail ballot of measures recommended by the county commission in accordance with the procedure set forth in Section 13995.110.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.102

(a) The Los Angeles County Board of Supervisors shall appoint the Los Angeles County Tourism Selection Committee to consist of persons, or principals of entities, from within the industry categories that are to be assessed, based upon recommendations from established industry associations and destination marketing organizations within Los Angeles County.

(b) The county selection committee shall consist of 24 representatives, with no fewer than three from each industry category. The county selection committee shall appoint a chair and any other officers it deems advisable.

(c) The county selection committee shall convene within 150 days after the effective date of this chapter. Not later than 150 days following the initial convening of the committee, the committee shall issue a report and recommendations listing the following:

(1) Industry segments that will be included in the initial referendum.

(2) Percentage of funds to be levied against each industry category and segment. To the extent possible, the percentages shall be based upon quantifiable industry data. Funds to be levied against businesses shall bear an appropriate relationship to the benefit derived from travel and tourism by those businesses.

(3) Assessment methodology and rate of assessment within each industry segment, that may include, but not be limited to, a percentage of gross revenue or a per transaction charge.

(4) Businesses, if any, within a segment to be assessed at a reduced rate, which may be set at zero, whether temporarily or permanently, because they do not sufficiently benefit from travel and tourism.

(5) Initial slate of proposed elected commissioners. The number of commissioners elected from each industry category shall be determined by the weighted percentage of assessments from that category.

(d) Nothing in this section shall preclude the selection committee from setting the assessment rate for a business within a segment at a lower rate, which may be set at zero, than a rate applicable to other businesses within that segment if the selection committee makes specific findings that the lower rate should apply due to unique geographical, financial, or other circumstances affecting the business. No business for which a zero assessment rate is set pursuant to this subdivision shall be sent a ballot or entitled to participate in the initial referendum, or in any subsequent referendum in which its rate of assessment is set at zero.

(e) The committee members for each industry category, also referred to as a subcommittee, shall prepare a recommendation for the entire committee on how the items specified in subdivision (c) should be determined for the industry segments within their industry category. The recommendations shall not include a discussion of industry category levies, which shall be determined solely by the committee. In the event that the subcommittee cannot agree on one or more of the items specified in subdivision (c), no recommendation shall be given in that category. The recommendations shall be presented to the full committee, which shall address each of the items contained in subdivision (c).

(f) In order to be assessed, an industry segment shall be defined with sufficient clarity to allow for the cost-effective identification of assessed businesses within that segment.

(g) It shall be the responsibility of the county selection committee to advertise widely the selection committee process and to schedule public meetings for potential assessed businesses to provide input to the selection committee.

(h) The selection committee process and report shall be exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1).

(i) The Los Angeles Convention and Visitors Bureau shall be asked to supply staff support to the county selection committee. The Governor’s Office of Business and Economic Development shall not be required to supply staff support to the county selection committee.

(Amended by Stats. 2013, Ch. 352, Sec. 282. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.103

(a) Based upon the criteria established by the county selection committee, the county commission shall be established by industry referenda within the county conducted in accordance with subdivision (d) and Section 13995.104, and shall include certain ex officio voting members provided for in subdivision (d).

(b) The county commission shall be a private, nonprofit corporation under the direction of a board of county commissioners. The activities and purposes of the county commission shall be to promote tourism to and within the County of Los Angeles through marketing and other promotional efforts.

(c) The board of county commissioners shall function as the board of directors for purposes of the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code).

(d) The board of county commissioners shall consist of 24 members to be elected by industry category by referendum, from among individuals who are professionally active in the tourism industry, representing diverse elements of the industry. In addition, the board of county commissioners shall include the salaried chief executive officer of each convention and visitors bureau within Los Angeles County that operates either as a part of municipal government or under contract with any municipality within the county. The elected county commissioners need not be limited to representatives of assessed businesses.

(e) In the referendum process, regardless of the number of ballots received for a referendum, the nominee for each county commissioner slot with the most weighted votes, based upon assessment levels, from businesses within that industry category shall be elected county commissioner. Assessed businesses shall vote only for county commissioners representing their industry category.

(f) All elected county commissioners shall serve three-year terms, except that one-third of the county commissioners originally elected shall serve a one-year term, one-third shall serve a two-year term, and the remainder shall serve a three-year term. Every year thereafter, one-third of the county commissioners shall be elected by industry referendum. No county commissioner may serve for more than two consecutive terms.

(g) In the event that a county commissioner resigns, dies, or is removed from office during his or her term, the county commission shall appoint a replacement from the same industry category that the previous county commissioner represented, and that county commissioner shall fill the remaining term of the previous county commissioner.

(h) The county selection committee shall determine the initial slate of candidates for elected county commissioners. Thereafter, the county commissioners, by adopted resolution, shall nominate a slate of candidates, and shall include any additional candidates who may be placed on the referendum by assessed businesses under a procedure to be adopted by the county commission.

(i) The county commissioners shall annually, within 60 days before commencement of the fiscal year of the county commission, elect from among the county commissioners a chair, vice-chair, secretary, and chief financial officer.

(j) No person shall receive compensation as a county commissioner, but each county commissioner shall receive reimbursement from county assessments for reasonable expenses incurred while on authorized county commission business.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.104

(a) The county commission shall be a private, nonprofit corporation, and shall not be part of state or county government, nor be construed in any other manner as a public entity.

(b) No person employed by the county commission shall be a state or county employee.

(c) The procedures adopted by the county commission shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1).

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.105

(a) Not later than six months following its formation, the county commission shall adopt procedures concerning the operation of the county commission in order to provide due process rights for assessed businesses.

(b) The county commission shall annually provide to all assessed businesses a report on the activities and budget of the county commission including, but not limited to, income and expenses, the fund balance, a Summary Los Angeles County Tourism Marketing Plan, and a report of progress in achieving the goals set forth in the plan.

(c) The county commission shall maintain a report on the percentage assessment allocation between industry categories and industry segments. The report shall also specify the reasons and methodology used for the allocations. This report shall be updated each time the assessment allocations are amended. The report shall be made available to any assessed business, but all confidential information provided shall remain confidential and not be released to any person or entity unless authorized by the county commission.

(d) (1) The county commission shall annually prepare, or cause to be prepared, a Los Angeles County Tourism Marketing Plan. The county commission may amend the plan at any county commission meeting. All expenditures by the county commission shall be consistent with the marketing plan.

(2) The plan shall promote travel to and within Los Angeles County, and shall include, but need not be limited to, the following:

(A) An evaluation of the previous year’s budget activities.

(B) Review of state, county, and local tourism trends, conditions, and opportunities.

(C) Target audiences for tourism marketing expenditures.

(D) Marketing strategies, objectives, and targets.

(E) Budget for the current year.

(3) In developing the plan, the county commission shall, to the maximum extent feasible, do both of the following:

(A) Seek advice and recommendations from all segments of the county’s travel and tourism industry and from all geographic regions of the county.

(B) Harmonize, as appropriate, the plan with the travel and tourism marketing activities and objectives of the various industry segments and geographic regions.

(e) The county commission may establish committees and may appoint noncommissioners to its committees.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.106

County commissioners and employees of the county commission shall not be individually liable in any way to any person for any good faith activity of the county commission, county commissioners, or employees.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.107

The county commission may be terminated at any time after the initial four years of operation by referendum of the assessed businesses. Notice of the termination shall be mailed to all assessed businesses. Upon termination, the county commission shall continue its existence as a nonprofit corporation for purposes of winding up its affairs and dissolution.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.108

(a) The county may require assessed businesses to maintain books and records that reflect their income or sales as reflected in the assessment, and to furnish the county treasurer/tax collector with any information that may, from time to time, be requested by the treasurer/tax collector, and to permit the inspection by the treasurer/tax collector of portions of books and records that relate to the amount of assessment.

(b) Information pertaining to assessed businesses obtained by the county treasurer/tax collector pursuant to this chapter shall be confidential and shall not be disclosed except to a person with authority to obtain the information, any attorney hired by the county treasurer/tax collector who is employed to give legal advice upon that information, or by court order.

(c) Information obtained by the county treasurer/tax collector in order to determine the assessment level for an assessed business shall be exempt from the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.109

(a) The county commission shall recommend the assessments approved by the industry referendum to the board of supervisors. Upon approval by the board of supervisors, the Los Angeles County Treasurer/Tax Collector shall collect all assessments so approved. In that collection effort, the county treasurer/tax collector may utilize its police powers, and pursue actions and penalties set forth in Article 8 (commencing with Section 13995.80) in the collection of all county assessments.

(b) Direct and actual expenses associated with the collection of assessments by the county commission or the county treasurer/tax collector shall be reimbursed from the assessments collected.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.110

(a) No referendum required under this article shall be undertaken until any of the following occurs, whichever is earliest:

(1) A statewide referendum held pursuant to this chapter has obtained a passing vote in the County of Los Angeles.

(2) Two statewide referenda have been held pursuant to this chapter.

(3) July 1, 1998.

(b) Referenda required under this article shall be conducted in a similar manner as provided in Article 6 (commencing with Section 13995.60) as follows:

(1) The county commission shall undertake all duties, and act in all respects, in place of the California Tourism Marketing Commission, and either the county or the county treasurer/tax collector, as designated in this article, shall act in place of the Director of the Governor’s Office of Business and Economic Development.

(2) The initial assessment target for the county commission shall be set by the county selection committee.

(3) The first referendum shall be initiated by industry members, with all costs of marketing and promoting of the initial referendum to be provided by the tourism industry.

(4) Each referendum may cover one or more of the following subjects:

(A) Assessment level based upon specified assessment formula.

(B) Amended industry segment allocation formulae.

(C) Percentage allocation of assessments between industry categories and segments.

(D) Election of county commissioners subject to election by referendum.

(E) Termination of the county commission.

(F) Whether to establish, continue, or reestablish an assessment.

(5) The costs of all marketing and promoting of all referenda following the initial referendum shall be paid by the county commission from assessments collected. The county commission may reimburse those who have contributed to the costs of the initial referendum from proceeds raised from assessments collected from the initial referendum.

(Amended by Stats. 2013, Ch. 352, Sec. 283. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.111

Assessments shall be set by the county commission, as follows:

(a) Each industry category shall establish a committee to determine the following within its industry category: industry segments, assessment formulae for each industry segment, and any type of business exempt from assessment. The committees shall be selected by the county commission based upon recommendations from the tourism industry. Committee members need not be commission members.

(b) The committee recommendations shall be presented to the county commission. The county commission may adopt a resolution specifying one or more of the items listed in subdivision (a), plus an allocation of the proposed assessment. The county commission shall consider the recommendations of any committee.

(c) The initial industry category and industry segment allocations shall be as set in the Selection Committee Report required by subdivision (b) of Section 13995.30. Changes to the industry segment allocation formulae may be recommended to the county commission by a segment committee. At the same meeting, the county commission may amend the percentage allocations among industry categories. Any item discussed in this section that is approved by resolution of the county commission, except amendments to the percentage allocations among industry categories, shall be placed on the next referendum, and adopted if approved by the weighted majority of votes cast. All industry segment members shall be subject to any duly approved assessments.

(d) Upon approval by referendum, and recommendation to the county by the county commission, the county treasurer/tax collector shall calculate the assessments due for each assessed business and mail an assessment bill to each assessed business. The county treasurer/tax collector may stagger the assessment collection throughout the year, and charge businesses a prorated amount of assessment based on the staggered assessment period. The county treasurer/tax collector shall not divulge the amount of assessment or weighted votes of any assessed businesses, except as part of an assessment action.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.112

An assessed business may appeal an assessment to the county commission upon the basis that the business does not meet the definition established for an assessed business within its industry segment, or that the level of assessment is incorrect. If the error is based upon failure of the business to provide the required information in a timely manner, the county commission may recommend to the county a fine to be collected by the county treasurer/tax collector as a condition of correcting the assessment.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.113

(a) The county treasurer/tax collector shall collect the assessment from all assessed businesses, and, in collecting an assessment, may bring enforcement actions.

(b) Funds collected shall be deposited into an account or accounts for the benefit of the county commission, subject to the county treasurer/tax collector’s authority under Section 13995.109 to reimburse his or her office for direct and actual expenses associated with the collection of assessments. These accounts shall not be accounts of the state or county government.

(c) The county treasurer/tax collector shall mail to each business identified pursuant to subdivision (a) of Section 13995.111 a form requesting information necessary to determine the assessment for that business. Any business failing to provide this information in a timely manner shall be assessed an amount determined by the county treasurer/tax collector to represent the upper assessment level for that segment.

(d) The assessed funds shall be audited annually.

(e) The assessed funds shall be under the control of the county commission, which shall spend the funds consistent with commission policies and the Los Angeles County Tourism Marketing Plan. Neither the state nor the county shall have any interest in the fund except the general interest that the state has in nonprofit corporations.

(f) Direct and actual expenses incurred by the county in implementing this article shall be reimbursed from the assessed funds.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.114

(a) Any assessment levied as provided in this article is a debt of the business so assessed and shall be due and payable at the direction of the county treasurer/tax collector. If any assessed business fails to pay any assessment, the county treasurer/tax collector may file a complaint in a state court of competent jurisdiction for the collection of the assessment.

(b) If any assessed business that is duly assessed pursuant to this article fails to pay the assessed amount by the due date, the county treasurer/tax collector may add to the unpaid assessment an amount not to exceed 10 percent of the unpaid assessment to defray the cost of enforcing the collection of the unpaid assessment. In addition to payment for the cost of enforcing a collection, the assessed business shall pay a penalty equivalent to the lesser of either the maximum amount authorized by Section 1 of Article XV of the California Constitution or 5 percent for each 30 days the assessment is unpaid, prorated over the days unpaid, commencing 30 days after the notice has been given to the assessed business of its failure to pay the assessment on the date required, unless the county treasurer/tax collector determines that the failure to pay is due to reasonable cause beyond the control of the assessed business.

(c) (1) The county treasurer/tax collector may require assessed businesses to deposit in advance the following amounts:

(A) An amount for necessary expenses.

(B) An amount that shall not exceed 25 percent of the assessment to cover costs that are incurred prior to the receipt of sufficient funds from the assessment.

(2) The amount of any deposit that is required shall be based upon the estimated assessment for the assessed business.

(d) In lieu of requiring advance deposits, or in order generally to provide funds for defraying administrative expenses or the expenses of implementing the Los Angeles County Tourism Marketing Plan until sufficient moneys are collected for this purpose from the payment of the assessments that are established pursuant to this article, the county commission may receive and disburse for those express purposes, contributions that are made by assessed businesses. However, if collections from the payment of established assessments are sufficient, the county commission may authorize the repayment of contributions, or authorize the application of the contributions to the assessment obligations of persons who made the contributions.

(e) Upon termination of the county commission, any remaining funds that are not required to defray commission expenses shall be returned, upon a pro rata basis, to all persons from whom the assessments were collected.

(f) Any check or warrant that is drawn against the funds of the county commission that remains unclaimed or uncashed for a period of six months from the date of issuance shall be canceled and the money retained for disbursement to the original payee or claimant upon satisfactory identification for a period of one year from the time the check or warrant is canceled. The money so retained, if not claimed within the period of one year, shall be used for administration of the county commission and in furtherance of the Los Angeles County Tourism Marketing Plan.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.115

The county commission shall separately contract with the Los Angeles Convention and Visitors Bureau to serve as its administrative contractor in the promotion, implementation, and administration of the Los Angeles County Marketing Plan adopted by the county commission. If the county commission believes that the administration of the county marketing plan will be promoted thereby, the commission may borrow money, with or without interest, to carry out the provisions of the county marketing plan, and may hypothecate anticipated assessment collections.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.116

This article is subject to Article 8 (commencing with Section 13995.80) and Article 9 (commencing with Section 13995.90) except that, as to Article 8, either the county or the county treasurer/tax collector, as designated in this article, shall act in the place of the Director of the Governor’s Office of Business and Economic Development in all respects.

(Amended by Stats. 2013, Ch. 352, Sec. 284. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13995.117

A business is exempt from the assessments provided for in this chapter if the business is a travel agency or tour operator that derives less than 20 percent of its gross revenue from travel and tourism occurring within the state. A travel agency or tour operator that qualifies for this exemption may pay the assessment by filing a written request with the commission indicating its desire to be categorized as an assessed business.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004.)



13995.118

This article shall become operative only upon adoption by the Los Angeles County Board of Supervisors of a resolution by majority vote making the provisions of this article applicable in that county.

(Added by Stats. 2003, Ch. 229, Sec. 1.5. Effective January 1, 2004. Note: Operational condition applies to Article 10, commencing with Section 13995.100.)









CHAPTER 1.5 - California Welcome Centers

13995.150

The Legislature finds and declares that a statewide network of visitor information centers, to be known as California Welcome Centers, that are readily accessible to and recognizable by tourists, would encourage tourism in California and provide benefits to the state economy.

(Added by Stats. 2004, Ch. 296, Sec. 1. Effective August 25, 2004.)



13995.151

For the purpose of establishing and enhancing a statewide network of California Welcome Centers, the Office of Tourism shall perform the following functions and activities:

(a) Designate a statewide network of California Welcome Centers to be operated by one or more entities that include, but are not limited to, convention centers and visitor bureaus, chambers of commerce, local governments, state government, federal government, or private entities. The Office of Tourism may designate California Welcome Centers through the solicitation of offers to negotiate or proposals from interested entities. Only an entity that applies for designation as a California Welcome Center may be so designated by the Office of Tourism. Criteria for designation shall include, but not be limited to, accessibility, proximity to tourist attractions, size, appearance, and maintenance. The Office of Tourism may limit the number of designated California Welcome Centers within any geographic area of the state if necessary to prevent an excessive density of centers.

(b) Establish requirements for the operation of a designated California Welcome Center. These requirements shall be included in the written agreement with the operating entity and shall require, at a minimum, that the entity operate at hours convenient to visitors and display visitor information produced by government entities at no cost to those entities. The requirements may vary according to local conditions and needs. An agreement between the state and the operating entity pursuant to this section shall not be construed as an agreement for the provision of services to the state, or by the state. Nothing in this subdivision shall preclude a California Welcome Center from displaying visitor information produced by a tourism-related trade association or any other appropriate entity.

(c) Designate a logo for California Welcome Centers. The words “California Welcome Center” and the name of the location of the center, as designated by the Office of Tourism, shall be displayed prominently on the exterior of any California Welcome Center.

(d) Consult with the Department of Transportation in the design and placement of California Welcome Center highway signs to ensure that the design and placement of the highway signs are reasonably consistent with state and federal standards.

(e) (1) Except as provided in paragraph (3), prior to the costs being incurred, collect fees from any entity operating a California Welcome Center in an amount sufficient to cover the costs incurred by the state in administering this section. However, the Department of Transportation may charge centers directly for its initial and ongoing costs and fees related to highway sign production, construction, maintenance, and permitting, pursuant to Section 13995.152.

(2) Fees collected by the Office of Tourism pursuant to paragraph (1) shall be deposited in the Welcome Center Fund, which is hereby established in the State Treasury, to be available, upon appropriation by the Legislature, to the office to cover its costs in implementing this chapter.

(3) Notwithstanding paragraph (1), the office may, for the first 90 days after the effective date of this chapter, incur costs in administering its provisions prior to the collection of fees as described in paragraph (1). These costs shall be reimbursed by the appropriation of funds from the Welcome Center Fund.

(Added by Stats. 2004, Ch. 296, Sec. 1. Effective August 25, 2004.)



13995.152

The Department of Transportation shall, to the maximum extent feasible, install and maintain California Welcome Center highway signs when requested by the Office of Tourism.

(Added by Stats. 2004, Ch. 296, Sec. 1. Effective August 25, 2004.)



13995.153

Costs associated with the ongoing maintenance and operation of centers shall be borne by the entity operating a California Welcome Center.

(Added by Stats. 2004, Ch. 296, Sec. 1. Effective August 25, 2004.)



13995.154

Every entity of state government shall cooperate with the Office of Tourism to further the provisions of this chapter.

(Added by Stats. 2004, Ch. 296, Sec. 1. Effective August 25, 2004.)



13995.155

If the Office of Tourism drafts regulations to implement this chapter, the office shall submit the regulations to the California Tourism Commission for the commission’s review prior to the adoption of the regulations.

(Added by Stats. 2004, Ch. 296, Sec. 1. Effective August 25, 2004.)






CHAPTER 2.5 - International Trade and Investment

13996.4

The Legislature finds and declares all of the following:

(a) The statutory authority for the Technology, Trade, and Commerce Agency, including the agency’s international trade and investment promotion programs, was repealed by Chapter 229 of the Statutes of 2003, thereby reducing the capacity of state government to assist California firms in developing global business opportunities.

(b) The repeal of the statutory authority for the Technology, Trade, and Commerce Agency has increased the importance of strengthening collaborative linkages among remaining California-based international trade and investment promotion programs operated at federal, state, regional, and local levels. These programs include, but are not limited to, the Centers for International Trade Development operated by the California Community Colleges, 15 offices of the United States Commercial Service within the United States Department of Commerce, numerous local and regional World Trade Centers, and public and private economic development and trade associations.

(c) According to data for 2000, international trade and investment activity in the state supports one in every seven California jobs.

(d) According to the Public Policy Institute of California:

(1) Nearly 94 percent of all exporters located in California are small- or medium-sized firms. Over 90 percent of businesses in California are small businesses and over 50 percent of all workers are employed by a small business.

(2) Exporters are more productive and pay higher wages than nonexporters.

(3) Effective state programs supporting export opportunities should identify and respond to differing needs of both export-willing and export-ready firms.

(e) The adequacy of the state’s infrastructure, workforce, research facilities, manufacturing and service industries, and access to capital form the foundation of California’s global market-related economy.

(f) California’s multicultural and ethnic populations offer unique opportunities for international trade and investment.

(g) United States subsidiaries of foreign companies in California employed 561,000 California workers from 2000 to 2005. This is an increase of 15 percent. In comparison to other states, California is an attractive location for international employers, ranking first in the United States in the number of employees supported by United States subsidiaries.

(h) California’s trade and investment policy is a living document that should be regularly updated to reflect emerging business trends and the changing needs of California businesses and workers.

(Added by Stats. 2006, Ch. 663, Sec. 2. Effective January 1, 2007.)



13996.41

(a) The Governor’s Office of Business and Economic Development shall develop and implement an International Trade and Investment Program that does all of the following:

(1) Attracts employment-producing direct foreign investment to the state.

(2) Provides support for California businesses in accessing international markets, including assistance to increase California exports.

(3) Engages in other international trade or foreign investment activities assigned by the Governor.

(b) The Director of the Governor’s Office of Business and Economic Development may establish and terminate international trade and investment offices outside of the United States as he or she determines is appropriate if the requirements of Section 13996.65 are satisfied.

(c) This section shall not be construed to confer powers or impose duties upon the Governor’s Office of Business and Economic Development that conflict with any powers conferred or duties imposed upon the Department of Food and Agriculture with respect to the promotion of California agriculture, fish, or forest exports.

(d) The Governor’s Office of Business and Economic Development shall develop a conflict-of-interest and gift policy that applies to the Governor’s Office of Business and Economic Development and all international trade and investment offices established by it.

(e) Any international trade and investment office established by the Governor’s Office of Business and Economic Development may be funded in whole or in part by nonstate funds.

(f) The Governor’s Office of Business and Economic Development may contract with a nonprofit entity to operate an international trade and investment office. The contract shall, among other provisions, require the nonprofit entity to provide the Governor’s Office of Business and Economic Development information sufficient to satisfy the reporting requirements in subdivision (c) of Section 13997 within 30 days of receipt by the nonprofit entity of each donation used to fund an international trade and investment office.

(Added by Stats. 2012, Ch. 294, Sec. 1. Effective September 11, 2012.)



13996.42

The Governor’s Office of Business and Economic Development may establish an international trade and investment office outside of the United States if both of the following conditions are met:

(a) The country where an international trade and investment office would be located is among those with the greatest potential for direct foreign investment in California, export growth, or both, as determined by the director.

(b) The Director of the Governor’s Office of Business and Economic Development has included the new international trade and investment office in the Governor’s Office of Business and Economic Development’s current annual program budget and strategy and business plan for the year for the International Trade and Investment Program as required by Section 13996.65.

(Added by Stats. 2012, Ch. 294, Sec. 2. Effective September 11, 2012.)



13996.55

(a) The Director of the Governor’s Office of Business and Economic Development shall provide to the Legislature, not later than February 1, 2019, a strategy for international trade and investment that, at a minimum, includes all of the following:

(1) Policy goals, objectives, and recommendations necessary to implement a comprehensive international trade and investment program for the state. This information shall be provided in a fashion that clearly indicates priority within the overall strategy.

(2) Measurable outcomes and timelines for the goals, objectives, and actions for the international trade and investment program.

(3) Identification of impediments for achieving goals and objectives.

(4) Identification of key stakeholder partnerships that will be used in implementing the strategy.

(5) Identification of options for funding recommended actions.

(6) Identification of an international trade and investment organizational structure for the state administration of international trade and investment policies, programs, and services.

(b) (1) The strategy shall be based on current and emerging market conditions and the needs of investors, businesses, and workers to be competitive in global markets. In addition to the policy goals, objectives, and recommendations required pursuant to subdivision (a), the strategy shall include a framework that enables the Governor’s Office of Business and Economic Development to evaluate on an ongoing basis, as appropriate, current workforce, infrastructure, research and development, and other needs of small and large firms, including, but not limited to, highways, airports, and rail that link businesses with the state’s ports of entry and foreign and domestic markets.

(2) The strategy may, to the extent relevant and feasible, be based on existing studies and reports, including, but not limited to, the Goods Movement Action Plan, the California Strategic Workforce Development Plan, the California Export of Recycled Materials Report, the California Five-Year Infrastructure Plan, and the Environmental Goals and Policy Report.

(c) The strategy shall be submitted to the Chief Clerk of the Assembly and the Secretary of the Senate. A copy of the strategy shall be provided to the Speaker of the Assembly, the President pro Tempore of the Senate, and the chairs of the Assembly Committee on Jobs, Economic Development, and the Economy and the Senate Committee on Business, Professions and Economic Development, or the successor committees with jurisdiction over international trade and economic development programs.

(d) The strategy shall be updated pursuant to the procedures of this section at least once every five years.

(Amended by Stats. 2014, Ch. 776, Sec. 1. Effective January 1, 2015.)



13996.65

(a) The director shall prepare the following:

(1) A budget for the International Trade and Investment Program that includes a separately stated budget for each international trade and investment office. The budget shall provide all the following:

(A) A description of how the International Trade and Investment Program and each individual international trade and investment office will be funded.

(B) A description of staffing levels and the positions needed to operate each international trade and investment office.

(2) A strategy and business plan for the International Trade and Investment Program, developed with input from California businesses that shall include, but not be limited to, measurable goals, objectives, and outcomes and timelines necessary to attract employment-producing direct foreign investment to the state and increase California exports. The strategy and business plan shall include, but not be limited to, all of the following:

(A) A description of the staffing levels and staff expertise needed to operate each international trade and investment office.

(B) A description of monitoring and oversight procedures implemented for the International Trade and Investment Program.

(C) A description of how a newly proposed international trade and investment office will facilitate an increase of direct foreign investment in California or an increase in California exports, or both.

(3) A written review of the implementation of the prior year’s strategy and business plan for the International Trade and Investment Program that addresses the performance of the program and each international trade and investment office.

(b) The annual budget, the strategy and business plan for the International Trade and Investment Program, and the prior year’s review drafted pursuant to subdivision (a) shall be transmitted to the Chief Clerk of the Assembly, the Secretary of the Senate, the Speaker of the Assembly, the President pro Tempore of the Senate, the chair of the Assembly Committee on Jobs, Economic Development, and the Economy and the chair of the Senate Committee on Business, Professions and Economic Development, or respective successor committees, with jurisdiction over the international trade and economic development programs.

(Repealed and added by Stats. 2012, Ch. 294, Sec. 7. Effective September 11, 2012.)



13996.75

The Controller shall not allocate any state funds to the Governor’s Office of Business and Economic Development for international trade and investment activities if the strategy for international trade and investment has not been submitted to the Legislature pursuant to subdivision (a) of Section 13996.55 and subdivision (b) of Section 13996.65 by May 1, 2014.

(Amended by Stats. 2012, Ch. 294, Sec. 9. Effective September 11, 2012.)






CHAPTER 3 - Economic Development

13997

(a) With respect to international trade and investment offices funded in whole or in part by nonstate funds pursuant to subdivision (e) of Section 13996.41, all of the following shall apply:

(1) The Governor’s Office of Business and Economic Development may accept nonstate moneys, including, but not limited to, federal and private sector funds, for the purposes of operating any international trade and investment office, subject to Title 9 (commencing with Section 81000). A donor shall not donate more than 25 percent of the annual budget of an international trade and investment office in a calendar year. The donor may specify the international trade and investment office for which the private sector moneys shall be used. The private sector moneys shall be deposited in the Economic Development and Trade Promotion Account, which is hereby established in the Special Deposit Fund (Art. 2 (commencing with Section 16370), Ch. 2, Pt. 2, Div. 4) within the State Treasury. Notwithstanding Section 13340, the Director of the Governor’s Office of Business and Economic Development may expend moneys in the Economic Development and Trade Promotion Account, without regard to fiscal year, for the purposes of this subdivision. Moneys in the Economic Development and Trade Promotion Account may be allocated to an international trade and investment office, and if so allocated shall be maintained by that office in an account. Records of donations received and expenditures made pursuant to this section shall be subject to public disclosure.

(2) For each donation that it receives to fund an international trade and investment office, the Governor’s Office of Business and Economic Development shall post a report on its Internet Web site within 30 days of receiving that donation. The report shall contain all of the following information: name and address of the donor; amount of the donation; date the donation was made; name and address of the entity receiving or using the donation; a brief description of the goods or services provided or purchased, if any; and a description of the specific purpose or event for which the donation was made, if any.

(b) The Governor’s Office of Business and Economic Development may accept private moneys for the purposes of promoting international trade and investment events subject to Title 9 (commencing with Section 81000). The donor may specify the international trade and investment event for which the private sector moneys shall be used.

(1) The private sector moneys shall be deposited into the Economic Development and Trade Promotion Account. Notwithstanding Section 13340, the Director of the Governor’s Office of Business and Economic Development may expend moneys in the Economic Development Trade Promotion Account without regard to fiscal year, for purposes of this subdivision. Records of donations received and expenditures made pursuant to this section shall be subject to public disclosure.

(2) For each donation that it receives to fund international trade and investment events, the Governor’s Office of Business and Economic Development shall post a report on its Internet Web site within 30 days of receiving that donation. The report shall contain the following information: name and address of the donor; amount of the donation; date the donation was made; name and address of the entity receiving or using the donation; a brief description of the goods or services provided or purchased, if any; and a description of the specific purpose or event for which the donation was made, if any.

(c) With respect to international trade and investment offices operated under contract with a nonprofit entity pursuant to subdivision (f) of Section 13996.41:

(1) A donor shall not donate more than 25 percent of the annual budget of an international trade and investment office in a calendar year.

(2) For each donation that it receives to fund an international trade and investment office, the Governor’s Office of Business and Economic Development shall post a report on its Internet Web site within 30 days of receiving that donation. The report shall contain the following information: name and address of the donor; amount of the donation; date the donation was made; name and address of the entity receiving or using the donation; a brief description of the goods or services provided or purchased, if any; and a description of the specific purpose or event for which the donation was made, if any.

(d) Nothing in this section shall affect any requirement of the Political Reform Act (Title 9 (commencing with Section 81000)).

(Amended by Stats. 2012, Ch. 294, Sec. 10. Effective September 11, 2012.)



13997.6

(a) The California Economic Development Fund is hereby created in the State Treasury for the purpose of receiving federal, state, local, and private economic development funds, and receiving repayment of loans or grant proceeds and interest on those loans or grants.

(b) Upon appropriation by the Legislature, moneys in the fund may be expended by the Governor’s Office of Business and Economic Development to provide matching funds for loans or grants to public agencies, nonprofit organizations, and private entities, and for other economic development purposes, consistent with the purposes for which the moneys were received.

(Amended by Stats. 2012, Ch. 294, Sec. 11. Effective September 11, 2012.)






CHAPTER 4 - Technology Programs

13994

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter.

(a) “Agency” means the Business, Transportation and Housing Agency.

(b) “California-based foundation” means an organization defined in the Internal Revenue Code as a private foundation, which is incorporated in, and primarily conducts its activities within, the state and receives funding in whole or in substantial part from California-based companies.

(c) “Collaborative research” means technological or scientific research that accelerates existing research toward the commercialization of products, processes, and services, and is conducted jointly or funded jointly by some or all of the following:

(1) The private sector, including intraindustry groups, California-based private foundations, industry associations, and nonprofit cooperative associations.

(2) The federal government.

(3) The state.

(4) Public or private universities, colleges, and laboratories.

(d) “Consortia” means jointly funded or jointly operated nonprofit independent research and development organizations. “Consortia development” means the establishment of consortia to manage and fund a variety of technology transfer projects within a specific technology or industry priority.

(e) “Industry association” is a nonprofit organization with a substantial presence in California whose membership consists in whole or in part of California-based companies, and whose funding is derived in whole or in part from California-based companies.

(f) “Information technology” includes, but is not limited to, all electronic technology systems and services, automated information handling, system design and analysis, conversion of data, computer programming, information storage and retrieval, telecommunications that include voice, video, and data communications, requisite system controls, simulation, electronic commerce, and all related interactions between people and machines.

(g) “Nonprofit cooperative association” means an association, organized and operating pursuant to either Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code or Part 2 (commencing with Section 12200) of Division 3 of Title 1 of the Corporations Code.

(h) “Technology” includes, but is not limited to, the application of science and engineering to research and development, especially for industrial or commercial objectives, in sectors that include telecommunications, information technologies, electronics, biochemistry, medicine, agriculture, transportation, space, and aerospace.

(i) “Technology transfer” means the movement of the results of basic or applied technological or scientific research to the design, development, and production of new or improved products, services, or processes.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004. Note: Sections 13995 through 13997.6 are in preceding Chapters 1 through 3.)



13994.1

(a) (1) There is within the agency the Regional Technology Alliance Program. The intent of the regional technology alliances is to decentralize the delivery of services and resources, programs and activities for technology development, commercialization, application, and competitiveness at a regional level.

(2) The agency may designate new regional technology alliances upon application to carry out activities described in this section.

(3) The agency may establish criteria for designation that includes, but need not be limited to, criteria previously established by the Defense Conversion Council pursuant to Article 3.7 (commencing with Section 15346) of Chapter 1, as it read on December 31, 1998.

(b) Each alliance shall perform the following activities:

(1) Raise and leverage funds from multiple public and private sources to support technology development, commercialization, and application and industry competitiveness particularly in response to defense industry conversion and diversification.

(2) Assist in the formation of new businesses.

(3) Maintain an electronic network and access to databases that encourages business ventures.

(4) Coordinate with activities and efforts of industry, academia, federal laboratories, and governments.

(5) Recommend administrative actions or programs that could assist California’s defense-dependent industries to successfully convert to commercial markets.

(6) Provide information about state and federal defense conversion programs, including, but not limited to, job training, economic development, industrial modernization, dual-use technology, new management techniques, and technology development and transfer.

(7) Identify emerging industries that may include commercial space applications, transportation, environment, high performance computing and communications, biotechnology and advanced materials, and processing and critical existing industries.

(c) Each alliance may also perform, but need not be limited to, the following activities:

(1) Assist in identifying businesses that could benefit from defense conversion programs and defense-dislocated workers who require employment and training opportunities.

(2) Assist and provide coordination in determining job opportunities within and outside of the defense industry for which displaced workers could be retrained and placed.

(3) Serve as a forum for industrywide networking linking producers, suppliers, and consumers.

(4) Assist individual businesses and industry consortia in applying for state and federal defense conversion program funds.

(5) Provide information and assistance in upgrading individual businesses and industrywide production and management processes.

(6) Provide information on available state and federal resources to aid businesses and workers affected by defense spending reductions, base closures, plant closures, and layoffs, to foster long-term economic vitality, industrial growth, and job opportunities.

(d) Each alliance is encouraged to develop activities that achieve the following results:

(1) Creation and retention of jobs.

(2) Creation of new businesses.

(3) Development of new commercial or dual-use products.

(4) Establishment of industry partnerships and consortia.

(5) Demonstration of productivity enhancement such as return on investment, reduced cost, employee training, and upgrades.

(6) Establishment of public and private partnerships.

(7) Commitment of industry support, participation, and capital.

(8) Leverage of state funds.

(9) Loan repayment ratio.

(10) Participation of small businesses and minority-, women-, and disabled veteran-owned businesses.

(11) Workforce training.

(e) The agency shall be authorized to enter into a contract for services with any alliance to provide services to the office. These contracts shall be sole source contracts, and exempt from the competitive bid process.

(f) During the first two years following selection of an alliance, the alliance shall monitor the performance of any application funded pursuant to Section 13994.2, and each invoice for payment shall be reviewed and approved by the alliance, but the contract for services shall be directly between the agency and the entity receiving grant funding. Commencing with the third year of designation, any alliance with procedures and processes approved by the agency shall be authorized to directly contract with grant recipients. The agency shall audit these grants on a regular basis.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.2

(a) There is within the agency the Challenge Grant Program, consisting of technology transfer grants and defense industry conversion and diversification grants. Challenge grant projects funded shall include, but not be limited to, the following: defense industry conversion and diversification, access to ongoing research and research findings, exchange or transfer of personnel and research support services, including capital outlay, consortia development, and collaborative research.

(b) All funds appropriated or received by the Challenge Grant Program shall administratively be divided into either the Technology Transfer Grant Program or the Defense Industry Conversion and Diversification Program. Funding awards for the Technology Transfer Grant Program shall be made pursuant to the requirements set forth in Sections 13994.3 and 13994.6.

(c) The agency shall award grants based upon a competitive application process addressing the project’s eligibility and ability to fulfill the goals of the program.

(d) The agency shall report on this program to the Governor and the Legislature.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.3

(a) An eligible technology transfer or defense industry conversion and diversification project shall, at least, do all of the following:

(1) Identify the sources of funding for the entire project.

(2) Not supplant other funding.

(3) Demonstrate that a significant portion of the project will be undertaken in California.

(b) In addition to the requirements contained in subdivision (a), a defense industry conversion and diversification project shall not receive more than 25 percent of the total project costs requested in the proposal.

(c) In addition to the requirements contained in subdivision (a), a technology transfer project shall:

(1) Represent a technology or industry, or both, targeted in the application.

(2) Include a significant amount of matching contributions from either of the following:

(A) A private sector company or companies.

(B) A California-based foundation or foundations, an industry association or associations, or a nonprofit cooperative association or associations.

(3) Include either of the following:

(A) A private sector company or companies that have significant operations in the state.

(B) A California-based foundation or foundations, an industry association or associations, or a nonprofit cooperative association or associations.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.4

The technology transfer grantee shall not incur expenses to be paid with grant funds without evidence of a workable agreement between the parties participating in the project that includes at least both of the following:

(a) A resolution of the intellectual property rights relative to the project.

(b) A direct and ongoing involvement of the public and private sectors, when applicable in the project.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.5

(a) In awarding technology transfer grants, the agency shall consider the following:

(1) The likelihood of commercialization of a product, service, or process.

(2) The potential impact on the state’s economy.

(3) The cost-effectiveness of the project.

(4) The importance of state funding for the viability of the project.

(5) Cost sharing by other participants.

(6) The involvement of small businesses and minority-, disabled veteran-, and women-owned businesses.

(7) Projects that will result in a prototype by the end of the grant period.

(8) Other criteria that the agency determines are consistent with the purposes of the program.

(b) The agency shall target industries and technologies with a potential for enhancing the California economy, and shall fund projects within those industries and utilizing those technologies.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.6

Technology transfer projects may include reasonable overhead costs incurred by a research institute and related to the project that shall not exceed the allowable federal overhead costs for research. All other projects may include any costs authorized by the principal funding agency, and not precluded by state requirements.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.7

Except for defense industry conversion and diversification projects, only a public agency or a not-for-profit or nonprofit organization shall receive funds under this chapter. Any person or entity is authorized to receive a defense industry conversion and diversification grant.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.8

(a) The agency may obtain scientific and technological expertise as needed to provide advice and input on the program, the establishment of targeted technologies and industries, the review of grant applications, and the review of project performance.

(b) The agency may award funds over a multiyear period to a grantee without requiring the grantee to reapply, so long as the funds in multiple years are utilized for the same project originally funded.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.9

(a) Notwithstanding Sections 13994.2, 13994.3, 13994.4, and 13994.5, and the regulations implementing this chapter, the secretary may award discretionary technology transfer grants totaling not more than 5 percent or one hundred thousand dollars ($100,000), whichever is greater, of the funds appropriated each year for this program.

(b) Notwithstanding Sections 13994.2, 13994.3, 13994.4, 13994.5, and subdivision (a) of this section, the secretary may award up to 15 percent of the funds appropriated for a given fiscal year for consortia development projects that do not have private sector match but will have private sector match within six months from the date of the award of funding. For purposes of this subdivision, “private sector match” means a cash or in-kind contribution available for expenditure or use to a consortium development project. If, after six months, no private sector match is available, funding under the program shall cease and all moneys previously received shall be returned to the state.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.10

(a) In order to carry out this chapter, there is hereby created in the State Treasury the California Competitive Technology Fund.

(b) The fund shall receive state funds appropriated to it, contributions from nonstate sources, reimbursements, federal funds, and interest that accrues to the moneys in the fund pursuant to subdivision (c).

(c) The Treasurer shall invest moneys contained in the fund not needed to meet current obligations in the same manner as other public funds are invested.

(d) Notwithstanding Section 13340, all moneys in the fund are continuously appropriated without regard to fiscal years to the agency for the purposes of this chapter, and for the purposes for which moneys were provided. Except for state funds appropriated to, or transferred into, the fund for local assistance, moneys in the fund, including all interest, may be spent for support.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.11

The agency shall report on this program to the Governor and the Legislature.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)



13994.12

There is hereby established within the agency the Technology Planning Program. The program shall provide grants and technical assistance to California nonprofit organizations and public entities working within specific industries to identify conversion or expansion projects. Grants may be awarded in the areas of strategic planning and strategic alliances. The program shall award grants based upon a competitive application process addressing the project’s eligibility, a review of the proposal’s scientific and technological aspects, and ability to fulfill goals of the program. Priority shall be given to those projects with the identified support of industry representatives, matching funding, projects likely to receive federal funds requiring matching funds, and any other criteria determined by the agency. A project example is a joint effort to develop and commercialize defense-related technologies by federal laboratories, universities, and companies in close geographical proximity.

(Added by Stats. 2003, Ch. 627, Sec. 1. Effective January 1, 2004.)









PART 5 - DEPARTMENT OF TRANSPORTATION

CHAPTER 1 - General

ARTICLE 1 - Legislative Intent

14000

The Legislature hereby finds and declares as follows:

(a) Continued growth in transport demand resulting from population growth, concentration of population in urban areas, and increasing mobility requirements indicate a need for innovative, as well as improved, systems to accommodate increased demand.

(b) The diversity of conditions in California is such as to require a variety of solutions to transportation problems within various areas of the state. Differences in population levels and densities, living patterns, social conditions, topography, climate, environmental circumstances, and other factors should be recognized in determining appropriate solutions to transportation problems in the various areas. Particular attention must be given to differences among the metropolitan, the less urbanized, and the more rural areas of the state. In some cases, future demands, particularly in urban corridors, may prove to be beyond the practical capabilities of a highway solution; while in other cases, environmental conditions may rule out a highway solution. In still other cases, heavy reliance upon highway transportation may prove to be satisfactory for the foreseeable future. Clearly, the appropriate mix of transportation modes throughout California to provide economical and efficient transportation service consistent with desires for mobility, will vary markedly from time to time and from area to area within the state.

In all cases, regional and local expressions of transportation goals, objectives, and policies which reflect the unique characteristics and aspirations of various areas of the state shall be recognized in transportation planning tempered, however, by consideration of statewide interests.

(c) A goal of the state is to provide adequate, safe, and efficient transportation facilities and services for the movement of people and goods at reasonable cost. The provision of adequate transportation services for persons not now adequately served by any transportation mode, particularly the disadvantaged, the elderly, the handicapped, and the young, should be an integral element of the planning process. Stimulation of the provision of transportation not only for speed and efficiency of travel, but also for convenience and enjoyment in shopping, school, cultural, and business pursuits, leisure time travel, and pedestrian travel, is also a state aim. It is the desire of the state to provide a transportation system that significantly reduces hazards to human life, pollution of the atmosphere, generation of noise, disruption of community organization, and adverse impacts on the natural environment. The desirability of utilizing corridors for multimodal transportation, where possible to improve efficiency and economy in land use, is recognized. The coastal zone should be provided with optimal transportation services consistent with local and regional goals and plans, with the objective of conserving the coastal resource.

(d) The responsibilities for decisionmaking for California’s transportation systems are highly fragmented. This has hampered effective integration of transportation planning and intermodal coordination. A comprehensive multimodal transportation planning process should be established which involves all levels of government and the private sector in a cooperative process to develop coordinated transportation plans.

(e) Accelerating change and increasing transportation problems require that California take timely action to maintain viable transportation systems. As long lead times are necessary to develop transportation systems, the planning and development of transportation in California should be coordinated by a Department of Transportation. A multimodal transportation department in state government is in keeping with the necessities of contemporary problems and the thrust of federal involvement. However, there is no intent to diminish or preempt the existing authorities and responsibilities of regional, local, and district transportation agencies in their handling of transportation matters which are local or regional in nature.

(f) The stimulation, continuance, and improvement of statewide, regional, and local transportation planning and development are a matter of state concern, and the state should, for this reason, provide a portion of the financial resources and assistance necessary to aid in preparing transportation plans, developing effective transportation decisionmaking processes, and carrying out implementation programs.

(Repealed and added by Stats. 1972, Ch. 1253.)



14000.5

The Legislature further finds and declares that the role of the state in transportation shall be to:

(a) Encourage and stimulate the development of urban mass transportation and interregional high-speed transportation where found appropriate as a means of carrying out the policy of providing balanced transportation in the state.

(b) Implement and maintain a state highway system which supports the goals and priorities determined through the transportation planning process, which is in conformity with comprehensive statewide and regional transportation plans, and which is compatible with statewide and regional socioeconomic and environmental goals, priorities and available resources.

(c) Assist in the development of an air transportation system that is consistent with the needs and desires of the public, and in which airports are compatible in location with, and provide services meeting, statewide and regional goals and objectives.

(d) Develop a rail passenger network consistent with the needs and desires of the public, and in which the location of rail corridors and their service characteristics are compatible with statewide and regional goals and objectives, except that nothing in this section shall be construed to discourage the development of passenger rail service by privately owned carriers.

(e) Encourage research and development of technological innovation in all modes of transportation in cooperation with public agencies and the private sector.

(Amended by Stats. 1981, Ch. 1183, Sec. 1.)



14000.6

The Legislature further finds and declares all of the following:

(a) California has established statewide greenhouse gas emissions targets and requirements to be achieved by 2020 pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), which are equivalent to 1990 greenhouse gas emissions in the state. These targets and requirements entail approximately a 25-percent reduction in greenhouse gas emissions from current levels.

(b) Executive Order S-3-05 further identifies a greenhouse gas emissions limit of 80 percent below 1990 levels to be achieved by 2050.

(c) Emissions from the transportation sector account for 38 percent of California’s greenhouse gas emissions.

(d) The state lacks a comprehensive, statewide, multimodal planning process that details the transportation system needed in the state to meet objectives of mobility and congestion management consistent with the state’s greenhouse gas emission limits and air pollution standards.

(e) Recent increases in gasoline prices resulted in historic increases in ridership on public transportation, including transit, commuter rail, and intercity rail, and in historic reductions in vehicle miles traveled by private vehicles. Increased demand for public transportation included a 16-percent increase in light rail ridership in Sacramento, a 15.3-percent increase in rail transit ridership in Los Angeles, a 23-percent increase in bus ridership in Orange County, a 14.4-percent increase in transit ridership in San Diego, a 6.3-percent increase in rail transit ridership in Oakland, and a 22.5-percent increase in transit ridership in Stockton. Current public transportation services and facilities are inadequate to meet current and expected future increases in demand.

(Added by Stats. 2009, Ch. 585, Sec. 1. Effective January 1, 2010.)






ARTICLE 2 - Administration

14001

There is in the Transportation Agency a Department of Transportation.

Any reference in any law or regulation to the Department of Public Works shall be deemed to refer to the Department of Transportation.

(Amended by Stats. 2013, Ch. 352, Sec. 285. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14002

The department is under the control of an executive officer known as the Director of Transportation.

(Repealed and added by Stats. 1972, Ch. 1253.)



14002.5

As used in this part, unless the context otherwise requires:

(a) “Department” means the Department of Transportation.

(b) “Director” means the Director of Transportation.

(c) “Secretary” means the Secretary of Transportation.

(d) “Board” or “commission” means the California Transportation Commission.

(e) “Displaced worker” means individuals eligible for assistance pursuant to Section 15076 of the Unemployment Insurance Code.

(Amended by Stats. 2013, Ch. 352, Sec. 286. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14003

The director is appointed by the Governor, subject to confirmation by the Senate, and holds office at the pleasure of the Governor. The annual salary of the director is provided for by Chapter 6 (commencing with Section 11550), Part 1 of this division.

(Repealed and added by Stats. 1972, Ch. 1253.)



14005

The director shall perform all duties, exercise all powers and jurisdiction, assume and discharge all responsibilities, and carry out and effect all purposes vested by law in the department, except as otherwise expressly provided by law.

(Repealed and added by Stats. 1972, Ch. 1253.)



14006

There shall be within the department the position of Deputy Director of Transportation. The deputy director is appointed by the Governor, upon recommendation of the director, and shall serve at the pleasure of the director. The annual salary shall be fixed by the director in accordance with law. The deputy director shall have such duties as may be assigned to him by the director and he shall be responsible to the director for the performance of those duties.

(Added by Stats. 1972, Ch. 1253.)



14007

For the purpose of administration, the director shall organize the department with the approval of the Governor and the secretary in the manner that they deem necessary properly to segregate and conduct the work of the department.

The work of the department shall be divided into at least five divisions, known as the Division of Highways, Division of Aeronautics, Division of Mass Transportation, Division of Procurement and Services, and the Legal Division.

With the approval of the Governor and the secretary, the director may create, change, or abolish such other divisions and subdivisions as may be necessary.

Any reference in any law or regulation to the Division of Bay Toll Crossings shall be deemed to refer to the department.

(Amended by Stats. 1993, Ch. 272, Sec. 5. Effective August 2, 1993.)



14007.1

(a) There is in the Department of Transportation the Division of Rail, which is responsible for the development of a comprehensive rail passenger system and the preparation of the rail passenger development plan required pursuant to Section 14036.

(b) An undersecretary of the agency shall be assigned to give attention to rail matters to ensure that the rail passenger system and plan are carried out.

(c) It is the intent of the Legislature that the commission give high priority to the implementation of the rail passenger system and plan.

(Amended by Stats. 1990, Ch. 1490, Sec. 2.)



14007.2

(a) There is in the Department of Transportation a unit, known as the Spaceport Office, whose primary responsibility is to seek and obtain federal funding for the commercialization of private space activities in California.

(b) It is the intent of the Legislature that the responsibilities assigned to the department by this section be carried out with existing resources not exceeding the equivalent of one personnel year annually, and that the department not request an increase in its budget for this purpose.

(Added by Stats. 1993, Ch. 1005, Sec. 1. Effective January 1, 1994.)



14008

The department succeeds to and is vested with all the duties, powers, purposes, responsibilities, and jurisdiction vested in the Department of Aeronautics, the Department of Public Works, and the Office of Transportation Planning and Research, with the exceptions of those functions and duties reserved to the board in Section 13990.6 on July 1, 1973.

(Added by Stats. 1972, Ch. 1253.)



14010

The department shall have the possession and control of all licenses, permits, leases, agreements, contracts, orders, claims, judgments, records, papers, equipment, supplies, bonds, moneys, funds, appropriations, buildings, land and other property, real or personal, held for the benefit, use, or obligation of the Department of Aeronautics, the Department of Public Works, and the Office of Transportation Planning and Research in connection with the functions of those organizations that are transferred to or vested in the department.

(Repealed and added by Stats. 1972, Ch. 1253.)



14011

The department may expend money appropriated for the administration of the laws the enforcement of which is committed to the department. The department may expend such money for the use, support, or maintenance of any appropriate state agency within the department.

Such expenditures by the department shall be made in accordance with law in carrying on the work for which the appropriations were made.

(Repealed and added by Stats. 1972, Ch. 1253.)



14012

(a) The director may sell or lease excess right-of-way parcels to municipalities or other local agencies for public purposes, and may accept as all or part of the consideration for such sale or lease any substantial benefits the state will derive from the municipality or other local agency’s undertaking maintenance or landscaping costs that would otherwise be the obligation of the state.

(b) For the purposes of Section 9 of Article 19 of the California Constitution, the department shall notify, on a quarterly basis, the State Coastal Conservancy, the Department of Parks and Recreation, the Wildlife Conservation Board, and the Department of Fish and Game of excess property.

(Amended by Stats. 2007, Ch. 375, Sec. 2. Effective January 1, 2008.)



14013

The director may lease nonoperating right-of-way areas to municipalities or other local agencies for public purposes, and may contribute toward the cost of developing local parks and other recreational facilities on such areas. The director may accept as all or part of the consideration for such lease or for such state contribution any substantial benefits the state will derive from the municipality or other local agency’s undertaking maintenance or landscaping costs which would otherwise be the obligation of the state. Such leases shall contain a provision that whenever the leased land is needed for state highway operating purposes the lease shall terminate. The department is authorized to classify portions of state highway right-of-way as nonoperating.

(Added by Stats. 1972, Ch. 1253.)



14014

The director may authorize the refund of moneys received or collected by the department in payment of fees, licenses, permits, tools, or for rentals, property or services, wherein the license, permit, rental, property or service cannot lawfully be issued, furnished, or transferred to the person making the payment, or in cases where the payment in whole or in part represents overpayment or payment in duplicate.

(Added by Stats. 1972, Ch. 1253.)



14015

(a) The Director of General Services, as agent for the Department of Transportation, may enter into an agreement to purchase, lease-purchase, or lease with an option to purchase real property in the San Francisco Bay area for the purpose of financing, refinancing, and acquiring office and parking facilities, and any other improvements, betterments, and facilities related thereto in order to allow full occupancy by August 30, 1993. The total purchase price, excluding financing costs, shall not exceed one hundred million dollars ($100,000,000) plus all costs of financing, including, but not limited to, interest during acquisition or construction of these facilities, interest payable on any interim loan from the Pooled Money Investment Account pursuant to Section 16312 or 16313, a reasonably required reserve fund, and the costs of issuance of interim financing or permanent financing after completion of the construction or acquisition of these facilities. In selecting a site or sites for office space and parking facilities, the department shall give consideration to sites located in the East Bay region, including the City of Oakland. Criteria used in the evaluation of prospective sites shall include an economic evaluation of locating in a new or existing state office building in the East Bay region.

(b) The total cost of financing the net cost of acquiring the building and facilities described in subdivision (a), including the costs of modifications and operation, shall not exceed the total avoided costs of leasing and occupying those buildings and facilities currently occupied by the Department of Transportation which will no longer be occupied once the building and facilities described in subdivision (a) are occupied. “Net cost” means the cost of acquiring the building and facilities described in subdivision (a), including financing costs, less the amount realized from the disposition of the existing office building. “Avoided costs” mean those costs the Department of Transportation would have incurred if it continued to occupy the buildings and facilities which would no longer be occupied as a result of the acquistion of the building and facilities described in subdivision (a). In order to ensure that the requirements of this subdivision are met, the Department of Transportation shall provide the Joint Legislative Budget Committee with a report concerning the cost-effectiveness required by this section at least 30 days prior to entering into any purchase agreement.

(c) Pursuant to Section 5702, the Treasurer is hereby authorized to sell certificates of participation, lease revenue bonds, or any other approved form of obligations in connection with the financing, refinancing, and acquisition described in subdivision (a).

(d) The Department of Transportation shall take all necessary actions to ensure that its annual budget includes all payments which may be necessary to satisfy the obligation for the office facilities purchased pursuant to subdivision (a).

(e) Following the acquisition and occupation of the building and facilities described in subdivision (a), the Department of Transportation shall sell the office building at 150 Oak Street in San Francisco. The net proceeds of that sale shall be applied toward any obligations undertaken by the Director of General Services pursuant to subdivision (a).

(f) If the new offices of the Department of Transportation are to be located in a new state office building, the Director of General Services may sell the existing state office building located at 1111 Jackson Street in the City of Oakland and the Department of General Services shall commence preliminary planning for the construction of the new state office building in the East Bay region.

(g) Notwithstanding subdivision (a), the office and parking facilities acquired by the Department of General Services pursuant to subdivision (a) shall be and remain under the jurisdiction and control of, and shall be operated and maintained by, the Department of Transportation. Construction or acquisition of any office and parking facilities utilizing the financing methods authorized by subdivision (a) shall be done by the Department of General Services as agent of the Department of Transportation. The Department of General Services, in consultation with the Department of Transportation, may contract with a construction manager and others for construction and other services related to the construction of the office and parking facilities financed pursuant to subdivision (a).

(Amended by Stats. 1989, Ch. 533, Sec. 1.)



14016

(a) The Director of General Services, as agent for the Department of Transportation, may enter into an agreement to purchase, lease-purchase, or lease with an option to purchase or exchange real property in the City of San Bernardino for the purpose of providing office and parking facilities, and any other improvements, betterments, and facilities related thereto, in order to allow consolidation of the offices of the Department of Transportation in the Riverside/San Bernardino region.

(b) The Department of Transportation shall take necessary actions to ensure that its annual budget includes all payments which may be necessary to satisfy the obligation for the office and parking facilities authorized pursuant to subdivision (a).

(c) Following the procurement and occupancy of the building and facilities described in subdivision (a), the Department of Transportation may lease or sell the office building at 247 West 3rd Street in the City of San Bernardino. The net proceeds of that lease or sale shall be applied toward any obligations undertaken pursuant to subdivision (a).

(d) Notwithstanding subdivision (a), the office and parking facilities obtained by the Department of General Services pursuant to subdivision (a) shall be and remain under the jurisdiction and control of, and shall be operated and maintained by, the Department of Transportation. Construction or acquisition of any office and parking facilities utilizing the financing methods authorized by subdivision (a) shall be done by the Department of General Services as agent of the Department of Transportation. The Department of General Services, in consultation with the Department of Transportation, may contract for design, design/build, and construction, construction management, and other services related to the design and construction of the office and parking facilities obtained pursuant to subdivision (a).

(Added by Stats. 1993, Ch. 430, Sec. 1. Effective September 22, 1993.)






ARTICLE 3 - Activities

14030

The powers and duties of the department include, but are not limited to, all of the following activities:

(a) Supporting the commission in coordinating and developing, in cooperation with local and regional entities, comprehensive balanced transportation planning and policy for the movement of people and goods within the state.

(b) Coordinating and assisting, upon request of, the various public and private transportation entities in strengthening their development and operation of balanced integrated mass transportation, highway, aviation, maritime, railroad, and other transportation facilities and services in support of statewide and regional goals.

(c) Developing, in cooperation with local and regional transportation entities, the full potential of all resources and opportunities that are now, and may become, available to the state and to regional and local agencies for meeting California’s transportation needs, as provided by statutes and, in particular, maximizing the amount of federal funds that may be available to the state and increasing the efficiency by which those funds are utilized.

(d) Planning, designing, constructing, operating, and maintaining those transportation systems that the Legislature has made, or may make, the responsibility of the department; provided that the department is not authorized to assume the functions of project planning, designing, constructing, operating, or maintaining maritime or aviation facilities without express prior approval of the Legislature with the exception of those aviation functions that have been designated for the department in the Public Utilities Code.

(e) Coordinating and developing transportation research projects of statewide interest.

(f) Exercising other functions, powers, and duties as are or may be provided for by law.

(g) With the Department of Housing and Community Development, investigating and reporting to the Secretary of Transportation and the Secretary of Business, Consumer Services, and Housing upon the consistency between state, local, and federal housing plans and programs and state, local, and federal transportation plans and programs.

(Amended by Stats. 2013, Ch. 353, Sec. 90. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



14031

The Governor, the secretary, and the department may enter into such agreements, execute such documents, establish and manage such accounts and deposits, and take any other action that may be appropriate, in accordance with federal law and rules and regulations, to receive and expend funds from the federal government in connection with mass transportation programs and projects for which federal funds are available.

The department may undertake mass transportation research, development, and demonstration projects and perform technical studies related thereto, in accordance with applicable state or federal laws.

(Added by Stats. 1976, Ch. 1270.)



14031.1

In accordance with federal regulation (49 C.F.R. 661.21), the state or a local agency, relative to the use of federal funds for transit purposes, shall be authorized to provide a bidding preference to a bidder if the bidder exceeds Buy America requirements applicable to federally funded transit projects. The state and each local agency shall have the discretion to apply those preferences. The Department of General Services shall have the sole authority to establish policies and procedures for use of this section by state agencies, as defined in Section 11000.

(Added by Stats. 2011, Ch. 405, Sec. 2. Effective January 1, 2012.)



14031.5

(a) The Mass Transit Revolving Account is hereby created in the State Transportation Fund. The sum of one million dollars ($1,000,000) is hereby transferred from the Transportation Planning and Development Account to the Mass Transit Revolving Account and appropriated to the department for expenditure for effectuating the purposes of the Urban Mass Transportation Act of 1964, as amended.

(b) Allocations may be made by the department from the Mass Transit Revolving Account to an applicant for the advance purchase of vehicles for programs reimbursable from the funds available from the Urban Mass Transportation Act, as amended, when such advance purchase will eliminate unnecessary delays in the procurement, purchase, and delivery of the vehicles.

(c) The department shall keep a record of all allocations pursuant to subdivision (b) and the account shall be reimbursed in full from the federal funds and local funds.

(d) The provisions of this section shall only be utilized during those fiscal years in which federal funds are available under the Urban Mass Transportation Act, as amended.

(Added by Stats. 1979, Ch. 782.)



14031.6

(a) The Governor shall include in the Budget Bill an appropriation from the Transportation Planning and Development Account in the State Transportation Fund or from other appropriate sources to subsidize the operating costs of commuter and intercity passenger services pursuant to Section 14035 and an appropriation for capital outlay improvements to, and rolling stock for, intercity routes pursuant to Section 14038.

(b) The department shall request funding for capital improvements to commuter routes to which it provides subsidies through the transit capital improvement process established by Section 99317 of the Public Utilities Code.

(c) The department shall request funding for capital improvements and rolling stock for intercity rail passenger routes pursuant to Sections 14035 and 14038 through the transit capital improvement process established by the Public Utilities Code.

(d) This section does not apply to funds made available from general obligation bonds issued for purposes of Section 164.55 of the Streets and Highways Code.

(Amended by Stats. 1990, Ch. 807, Sec. 1.)



14031.7

Prior to any allocation pursuant to subdivision (b) of Section 14031. 6, for any recommended new service, the department shall submit a report to the commission consisting of the following:

(a) The speeds and other service attributes needed.

(b) Needed facilities and manpower specifications.

(c) The avoidable costs of direct services joint-use arrangements, capital facilities, and other necessary arrangements.

(d) An estimate of total costs for proposed services.

(e) An inventory and evaluation of other existing transportation services in the corridor.

(f) The market potential encompassing modal diversion and operating revenues.

(g) For any commuter service, the compatibility of the service with the affected regional transportation plan.

During the preparation of this report, the department shall draw upon the resources of the Public Utilities Commission and any other available resource. This report shall become a part of the department’s proposed state transportation improvement program.

(Amended by Stats. 1982, Ch. 732, Sec. 1. Effective September 8, 1982.)



14031.8

(a) The Secretary of Transportation shall establish, through an annual budget process, the level of state funding available for the operation of intercity passenger rail service in each corridor.

(b) Where applicable, operating funds shall be allocated by the secretary to the joint powers board in accordance with an interagency transfer agreement that includes mutually agreed-upon rail services. Funds for the administration and marketing of services, as appropriate, shall also be transferred by the secretary to the joint powers board, subject to the terms of the interagency agreement.

(c) The joint powers board or local or regional entities may augment state-provided resources to expand intercity passenger rail services, or to address funding shortfalls in achieving agreed-upon performance standards. The joint powers board or local or regional agencies may, but shall not be required to, identify and secure new supplemental sources of funding for the purpose of expanding or maintaining intercity rail passenger service levels, which may include state and federal intercity rail resources. Local resources may be available to offset any redirection, elimination, reduction, or reclassification by the state of state resources for operating intercity passenger rail services identified in subdivision (b) only if the local resources are dedicated by a vote of the local agency providing funds, with the concurrence of the joint powers board.

(d) The department may provide any support services as may be mutually agreed upon by the joint powers board and the department.

(e) Operating costs shall be controlled by dealing with, at a minimum, the Amtrak cost allocation formula and the ability to contract out to Amtrak or other rail operators as a part of federal legislation dealing with Amtrak reauthorization.

(f) (1) Not later than June 30, 2014, the secretary shall establish a set of uniform performance standards for all corridors and operators to control cost and improve efficiency.

(2) To the extent necessary, as determined by the secretary, performance standards may be modified not later than July 30, 2015, or the effective date of the interagency transfer agreement, whichever comes first.

(3) Feeder bus services that provide connections for intercity rail passengers shall not be terminated unless the bus services fail to meet the cost-effectiveness standard described in paragraph (3) of subdivision (a) of Section 14035.2.

(Amended by Stats. 2013, Ch. 352, Sec. 287. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14032

The department shall provide reports and analyses for the commission on all of the following:

(a) The review and evaluation of regional transportation plans and improvement programs for the identification of conflicts between such plans and programs.

(b) The identification and analysis of current and potential future issues of importance to transportation within the state.

(c) The preparation of an annual and of a five-year estimate of all federal and state funds available to each region for transportation improvements.

(d) The preparation of special studies as requested by the commission.

(e) Other matters as requested by the commission.

(Added by Stats. 1977, Ch. 1106.)



14032.5

The department may assist regional transportation planning agencies with the preparation of regional transportation plans and improvement programs by providing technical services and other assistance as determined by the director and the transportation planning agency as necessary for the timely and comprehensive discharge of the responsibilities of the transportation planning agency.

(Added by Stats. 1977, Ch. 1106.)



14032.6

The department shall, within existing resources, collect, analyze, and summarize highway congestion data and make it available upon request to California regional transportation planning agencies, congestion management agencies, and transit agencies.

(Added by Stats. 2002, Ch. 392, Sec. 1. Effective January 1, 2003.)



14032.7

The department shall publish annually a list of major new facility projects, exclusive public mass transit guideway projects, and operational improvement projects that are beyond the five-year program for the expenditure of state transportation funds, as set forth in the state transportation improvement program.

The list shall be made available to the commission, each transportation planning agency, and each county transportation commission not later than January 10th of each year. Not later than April 1st of each year, every transportation planning agency may comment on the projects contained in the list and submit such comments to the commission.

After taking into consideration the department’s list and the comments submitted by the transportation planning agencies, the commission shall review the list and may make any changes, including additions or deletions, to the list. The commission shall adopt the list on or before July 1st of each year.

On January 1, 1981, and quarterly thereafter, the department shall provide the report concerning the project development schedule and the advertising schedule as required pursuant to Section 2 of Chapter 1060 of the Statutes of 1979 to each transportation planning agency and each county transportation commission.

(Added by Stats. 1980, Ch. 340.)



14034

(a) During the planning and development of any proposed commuter rail service, the department shall consult with the county transportation commission and the transportation planning agency affected by any such proposal.

(b) County transportation commissions and transportation planning agencies may review and comment during a public hearing on the priority list specified in Section 14538.

(c) Prior to any allocation pursuant to Section 14031.6, county transportation commissions and transportation planning agencies shall be notified at least 20 days before any such allocation is considered by the commission at a public hearing.

(Amended by Stats. 1984, Ch. 116, Sec. 1.)



14035

(a) The department may enter into contracts with the National Railroad Passenger Corporation under Section 403(b) of the Rail Passenger Service Act of 1970 to provide commuter and intercity passenger rail services. The contracts may include, but are not limited to, the extension of intercity passenger rail services or the upgrading of commuter rail services.

(b) The department may contract with railroad corporations for the use of tracks and other facilities and the provision of passenger services on terms and conditions as the parties may agree.

(c) The department may construct, acquire, or lease, and improve and operate, rail passenger terminals and related facilities that provide intermodal passenger services along the following corridors: the San Diego-Los Angeles-Santa Barbara corridor, the San Francisco-San Jose-Monterey corridor, the Los Angeles-Riverside-San Bernardino-Calexico corridor, the San Jose-Oakland-Sacramento-Reno corridor, the Los Angeles-Bakersfield-Fresno-Stockton-Sacramento-Oakland corridor, and the Los Angeles-Santa Barbara-Oakland-Sacramento-Redding corridor.

(d) The department may enter into a contract with the National Railroad Passenger Corporation to provide additional trains over the San Joaquin route running between Bakersfield and Oakland and to extend the existing route to Sacramento.

(e) The Transportation Agency of Monterey County may be a party to any contract entered into under this section between the department and the National Railroad Passenger Corporation for passenger rail service along the San Francisco-San Jose-Monterey corridor.

(Amended by Stats. 2002, Ch. 438, Sec. 1. Effective January 1, 2003.)



14035.1

Commuter rail service shall be provided to the communities between San Jose and Gilroy if the conditions specified in subdivision (a) of Section 14035.4 are completed. Upon the completion of those conditions, the powers and duties of the Department of Transportation with respect to the San Francisco Peninsula commuter rail service shall apply to the San Jose-Gilroy segment.

(Added by Stats. 1989, Ch. 922, Sec. 1.)



14035.2

(a) It is the intent of the Legislature that the department adopt and implement the following policies applicable to the operation of feeder bus service provided by the department to and from rail terminals :

(1) Comprehensive marketing strategies to promote, in a cost-effective manner, ridership on intercity rail and feeder bus routes, including notification to the public of new routes and services and modifications to schedules affecting existing routes and services.

(2) Marketing new routes and services prior to the first day of service to avoid low ridership, similar to the marketing approach taken by major airlines with respect to new services.

(3) Implementation of feeder bus services based on evaluations of ridership needs and estimated break-even points. For this purpose, break-even points would be determined by conceptually assigning to a bus service all estimated revenue generated by a feeder bus passenger on the bus and train portions of a trip, and routes that fail to reach break-even points within a reasonable time period would be restructured or discontinued.

(4) Monitoring of feeder bus services to ensure that routes are operated, generally and individually, in a cost-effective manner, that they continue to respond to ridership needs, that bus stops are adequately signed and are located near public telephones, and that they promote and enhance a growing interest in the state’s intercity rail program.

(b) If federal rural transit funds are available to the department for intercity services, the department shall use those funds in support of appropriate intercity feeder bus services that are coordinated to meet intercity rail services at train stations and associated capital facilities.

(Repealed and added by Stats. 1992, Ch. 610, Sec. 2. Effective January 1, 1993.)



14035.3

The department may request a railroad corporation under contractual obligation to the department for services to institute operating efficiencies, other than with respect to the size of operating crews, in connection with the service under contract. The railroad corporation shall respond to the department’s request within 30 days after the initial request. In the event of a failure to respond, or refusal by the railroad corporation to effect those operating efficiencies, the Public Utilities Commission, within 60 days after application by the department, shall order the institution of operating efficiencies, if it finds, after a public hearing, that the efficiencies are necessary for the preservation of safety, for the continuation of the service, or for the expansion of service.

(Added by Stats. 1981, Ch. 1183, Sec. 10.)



14035.4

The department shall request the involvement and cooperation of affected local agencies and public and private passenger carriers in decisions relative to the acquisition, development, and operation of intermodal passenger facilities.

(Added by renumbering Section 14035.6 (as added by Stats. 1980, Ch. 568) by Stats. 1994, Ch. 1220, Sec. 7. Effective September 30, 1994.)



14035.5

The department may enter into contracts with common carriers, as defined by Section 211 of the Public Utilities Code, or with any corporation, partnership, or person to provide feeder services to and from rail passenger terminals or intercity bus transportation.

In contracting for intercity bus transportation, the department may fund fixed route, scheduled services which primarily provide service between nonurbanized communities and passenger air terminals with 1980 volumes of 1,000,000 passengers or less. “Nonurbanized community” means any city or territory which does not meet the criteria for an “urbanized area,” as defined by the Bureau of Census of the United States Department of Commerce on page 66185 in Number 195 of Volume 45 of the Federal Register for October 6, 1980.

The department may construct, acquire or lease, improve, and operate bus passenger terminals and related facilities which provide intermodal passenger services.

(Amended by Stats. 1981, Ch. 843, Sec. 1.)



14035.55

(a) The Legislature finds and declares all of the following:

(1) Intercity passenger bus service provided by intercity bus companies on a regular-route basis is the only public mass transportation service in the state to provide surface transportation without public subsidy.

(2) The long-term maintenance of private sector intercity passenger service is of vital importance to the state.

(3) Intercity bus companies serve many communities throughout California, providing a network of connection points without equal by any other mode of public or private transportation.

(b) To the extent permitted by federal law, the department shall encourage Amtrak and motor carriers of passengers to do both of the following:

(1) Combine or package their respective services and facilities to the public as a means of improving services to the public.

(2) Coordinate schedules, routes, rates, reservations, and ticketing to provide for enhanced intermodal surface transportation.

(c) Except as authorized under subdivisions (e) and (f), the department may provide funding to Amtrak for the purpose of entering into a contract with a motor carrier of passengers for the intercity transportation of passengers by motor carrier over regular routes only if all of the following conditions are met:

(1) The motor carrier is not a public recipient of governmental assistance, as defined in Section 13902(b)(8)(A) of Title 49 of the United States Code, other than a recipient of funds under Section 5311(f) of that title and code. This paragraph does not apply if a local public motor carrier proposes to serve passengers only within its service area.

(2) Service is provided only for passengers on trips where the passengers have had prior movement by rail or will have subsequent movement by rail, evidenced by a combination rail and bus one-way or roundtrip ticket, or service is also provided on State Highway Route 50 between the City of Sacramento and the City of South Lake Tahoe and intermediate points or on State Highway Route 5 between the community of Lebec in Kern County and the City of Santa Clarita for passengers solely by bus if no other bus service is provided by a private intercity bus company.

(3) Vehicles of the motor carrier, when used to transport passengers pursuant to paragraph (2), are used exclusively for that purpose.

(4) The motor carrier is registered with the United States Department of Transportation (DOT) and operates in compliance with the federal motor carrier safety regulations, and provides service that is accessible to persons with disabilities in compliance with applicable DOT regulations pertaining to Amtrak services, in accordance with the federal Americans with Disabilities Act of 1990 (Public Law 101-336).

(d) The department shall incorporate the conditions specified in subdivision (c) into state-supported passenger rail feeder bus service agreements between Amtrak and motor carriers of passengers. The bus service agreements shall also provide that a breach of those conditions shall be grounds for termination of the agreements.

(e) Notwithstanding subdivisions (c) and (d), the department may provide funding to Amtrak for the purpose of entering into a contract with a motor carrier of passengers to transport Amtrak passengers on buses operated on a route, if the buses are operated by the motor carrier as part of a regularly scheduled, daily bus service that has been operating consecutively without an Amtrak contract for 12 months immediately prior to contracting with Amtrak.

(f) Notwithstanding subdivisions (c) and (d), or any other provision of law, the department may enter into a contract, either directly with a public motor carrier in the County of Monterey, or indirectly with that carrier through a contract with Amtrak, to provide mixed-mode feeder bus service on the San Jose-Gilroy-Monterey route. The contract with a public motor carrier may only be entered into if the department determines that there is no private motor carrier providing scheduled bus service on the San Jose-Gilroy-Monterey route. However, the contract shall be terminated, within 120 days’ notice to the public motor carrier, if a private motor carrier again operates a scheduled service on the San Jose-Gilroy-Monterey route.

(g) Pursuant to paragraph (2) of subdivision (c), the department may amend its contract with Amtrak to add a term to provide bus service to passengers traveling solely by bus on the Sacramento-South Lake Tahoe route and between Lebec and Santa Clarita on the Bakersfield-Santa Clarita route. A contract amendment with Amtrak may only be entered into if the department determines that there is no private motor carrier providing scheduled bus service on the route that is the subject of the contract amendment. However, the applicable contract amendment shall be terminated, within 120 days’ notice to Amtrak, if a private carrier again operates a scheduled bus service on the Sacramento-South Lake Tahoe route, or within 60 days’ notice to Amtrak, if a private carrier again operates a scheduled bus service between Lebec and Santa Clarita on the Bakersfield-Santa Clarita route.

(h) The department shall undertake a two-year study of patronage on the bus service operated between the City of Sacramento and the City of South Lake Tahoe and intermediate points pursuant to subdivision (g), identifying the number of passengers who are transferring to an Amtrak rail service and those who are traveling solely on the bus service. The study shall identify the revenue from each category of passengers and include other pertinent ridership information. The report shall be submitted to the transportation policy committees of the Legislature no later than March 1, 2010.

(i) For purposes of this section, the following terms have the following meanings:

(1) “Amtrak” means the National Railroad Passenger Corporation.

(2) “Department” means the Department of Transportation or the department’s successor with respect to providing funds to subsidize Amtrak service.

(3) “Motor carrier of passengers” means a person or entity providing motor vehicle transportation of passengers for compensation.

(4) “Mixed-mode feeder bus service” means bus service carrying both passengers connecting to or from a rail service and passengers only using the bus service.

(Amended by Stats. 2008, Ch. 173, Sec. 1. Effective January 1, 2009.)



14035.57

The department shall encourage the Santa Cruz Metropolitan Transit District, the Santa Clara Valley Transportation Authority, Amtrak, and any private motor carrier of passengers that operates regular service on the route described in subdivision (a) of Section 14035.56 to develop and execute a memorandum of understanding that addresses the long-term solutions to the transportation needs of passengers traveling by bus between the City of Santa Cruz and the City of San Jose on service operated substantially on State Highway Route 17. The memorandum shall address the necessary funding and capital needs to provide this public transit service, and other operational requirements for additional public transit service on this route. The memorandum shall also address ways that Amtrak, local public transit operators, and local private sector motor carriers of passengers may combine or package their respective services and facilities to the public as a means of improving services to the public.

(Added by Stats. 2000, Ch. 788, Sec. 2. Effective September 27, 2000.)



14035.65

In developing or funding intermodal passenger service facilities, the department shall give full consideration to existing and projected operational requirements of all participating passenger carriers.

In setting fees for facility use assessed on passenger carriers, the department shall give fair and equitable treatment to all transportation carriers regardless of mode.

(Added by Stats. 1980, Ch. 568.)



14035.7

Funds allocated for commuter rail purposes shall be consistent with the regional transportation plan and the regional transportation improvement program for the region in which they will be expended, unless a finding specified in Section 14530 is made by the commission.

(Added by Stats. 1978, Ch. 694.)



14035.9

The department shall in conjunction with the Department of Corrections evaluate the addition of stations or stops on existing bus or rail routes, or the addition of new services, which improve transportation access for visitors to prisons. The department shall give reasonable priority to stations, stops, and routes which serve visitors to prisons, particularly when alternative public transportation is minimal or nonexistent.

Whenever possible, the department and the Department of Corrections shall seek to implement these services in conjunction with the opening of new prison facilities.

The Department of Corrections shall publicize the availability of services provided by the department under this section.

(Added by Stats. 1987, Ch. 603, Sec. 1.)



14036

(a) The department shall prepare a State Rail Plan. The plan shall be submitted to the California Transportation Commission for its advice six months prior to the submission of the plan pursuant to subdivisions (c) and (d). Pursuant to Section 22702 of Title 49 of the United States Code, the department is designated as the state rail transportation authority to prepare, maintain, coordinate, and administer the plan.

(b) The plan shall contain all of the following:

(1) A statement of compliance with the requirements set forth in the federal Passenger Rail Investment and Improvement Act of 2008 (Public Law 110-432; 49 U.S.C. Sec. 22701 et seq.).

(2) Plans for a comprehensive and integrated statewide passenger rail system, including high-speed rail, conventional intercity and commuter rail, and connections to urban rail systems. Related to the conventional intercity passenger rail program, these plans shall include all of the following:

(A) Recommendations for service levels of, and a capital program for, existing and proposed intercity passenger rail services over a 10-year period, including a list of service enhancements on existing and additional routes, with recommendations regarding funding and priority. The plans shall explain how the recommended service levels support the comprehensive and integrated passenger rail system.

(B) All actual capital and operating expenditures over the prior five years.

(C) All proposed capital and operating expenditures for the next five years.

(D) A performance evaluation for the prior five years for each existing route.

(E) A discussion of fare policies and practices.

(3) A review of all high-speed rail routes, the rail freight system, conventional intercity and commuter passenger rail systems, and urban rail system connections to high-speed rail and conventional intercity and commuter passenger rail systems, including a statement of the state’s passenger rail objectives for routes in the state.

(4) In consultation with the freight railroad industry, an identification of the improvements that have utility to both rail freight and passenger rail services in the state.

(5) An inventory of the existing rail transportation system and rail services and facilities in the state, and an analysis of the role of rail transportation within the state’s overall transportation system.

(6) A freight rail element that contains all of the following:

(A) Environmental impacts that include air quality, land use, and community impacts.

(B) Financing issues that include the planned means to obtain federal and state funding.

(C) Rail issues that include regional, intrastate, and interstate issues.

(D) Intermodal connections that include seaports and intermodal terminals.

(E) A statement of current system deficiencies.

(F) Service objectives that improve efficiency, accessibility, and safety.

(G) New technology that includes logistics and process improvement.

(H) Light density rail line analyses that include traffic density, track characteristics, project selection criteria, and benefit-cost criteria.

(c) The final plan shall be submitted to the Transportation Agency for approval pursuant to Section 22702 of Title 49 of the United States Code. On or before March 1, 2017, the approved plan shall be submitted to the Legislature pursuant to Section 9795, the Governor, the Public Utilities Commission, the High-Speed Rail Authority, and the commission.

(d) The plan shall be updated, at a minimum, every five years thereafter.

(Repealed and added by Stats. 2013, Ch. 237, Sec. 3. Effective January 1, 2014.)



14036.1

As part of its ongoing marketing activities to increase the utilization and performance of rail and bus services operated pursuant to this article, the department may seek to increase awareness of these services on the part of students attending public and private colleges and universities located in cities served by these trains and feeder buses. The department, in cooperation with public college and university systems, may develop suitable materials for regular distribution to students at the beginning of academic terms. The department may also work with the National Railroad Passenger Corporation (Amtrak) to implement student multiride discount ticketing programs designed for home to college trips, similar to programs already implemented in other states by Amtrak and the state agency responsible for intercity rail passenger service.

The Legislature finds that college students, while potentially a natural market for these public transportation services, are frequently unaware of these services. Marketing activities should recognize the highly transient nature of college students and the need to continuously publicize available services using inexpensive media where appropriate.

The department shall report on its marketing activities, including activities conducted pursuant to this section, in the rail passenger development plan prepared pursuant to Section 14036.

(Added by Stats. 1988, Ch. 914, Sec. 2.)



14036.4

The department shall report in the rail passenger development plan prepared pursuant to Section 14036 on the amount of funds available to the state under the federal rail-highway crossings program (23 U.S.C. Sec. 130), including the cash balance, funds encumbered during the last year, and amounts anticipated to be received during the subsequent year. The plan shall also discuss any issues relating to the department’s ability to spend these federal funds on a timely basis.

(Added by renumbering Section 14039 (as added by Stats. 1989, Ch. 740) by Stats. 1990, Ch. 1490, Sec. 5.5.)



14036.5

(a) As part of its marketing activities in support of intercity rail services and associated feeder bus services, the department shall provide for complete train and bus schedule information, for services funded or otherwise coordinated by the department, to be published in existing, comprehensive nationwide transportation schedule publications for bus and rail services. The department is not required to provide for publication of the schedule information specified in subdivision (a) if complete bus and train schedules are published by the National Railroad Passenger Corporation (Amtrak) in its nationwide timetable (Form A) in addition to the department’s own California timetable.

(Added by Stats. 1990, Ch. 1490, Sec. 5.)



14036.6

(a) The Legislature finds and declares all of the following:

(1) Rail passes offering unlimited travel on certain passenger rail and associated transit services for a specified period of time and a fixed price have been a success in Europe, Canada, and Alaska.

(2) A “California Pass,” valid on state-funded intercity and commuter rail lines, state-funded feeder buses, and major local transit systems would be a major benefit to tourism, while at the same time providing a package of transportation options which do not worsen highway congestion.

(3) Use of a single payment mechanism makes existing mass transportation services easier to use, by eliminating the need for familiarity with multiple complex tariffs and the need for correct change.

(b) The department shall investigate, and if feasible implement, a “California Pass” which would be valid, to the extent possible, for all of the following transportation services:

(1) State-funded intercity rail services in the San Diego-Los Angeles, Los Angeles-Santa Barbara, Los Angeles-Fresno-bay area/Sacramento, and Sacramento-bay area rail corridors.

(2) State-funded feeder buses operated in conjunction with the intercity rail services, including, but not limited to, the service operated between Merced and Yosemite National Park for the San Joaquin trains.

(3) Commuter rail services.

(4) Public transit services.

(5) Other transportation services.

(c) The department shall consider offering passes valid for travel over a specified consecutive number of days, as well as so-called “flexi-passes” valid for a specified number of days within a longer period of time. In addition, the department shall develop a procedure for distributing pass revenues to each participating operating entity, and for marketing the pass to prospective users.

(d) Prior to implementing a “California Pass” program, the department shall consult with each participating operating entity. The department shall not adopt procedures for the distribution of pass revenues without first submitting the proposed procedures to each affected operating entity.

(e) Nothing in this section precludes the department from implementing, as an interim measure, any marketing device to increase ridership on state-funded rail and bus services.

(Amended by Stats. 2004, Ch. 193, Sec. 46. Effective January 1, 2005.)



14036.7

The department shall give high priority to the development of direct linkages between intercity rail passenger services and airports served by commercial airlines and to developing feeder bus linkages connecting intercity rail services and airports. The department shall coordinate its provision of feeder bus service with local and regional bus and rail services to avoid duplication of service. The department shall include in the rail passenger development plan prepared pursuant to Section 14036, a report on the status of all existing intercity rail station facilities that serve airports directly and indirectly and on the department’s activities in improving other linkages between rail service and airports. The department shall, to the extent feasible, utilize alternative-fuel buses for its feeder bus service.

(Added by Stats. 1992, Ch. 599, Sec. 1. Effective January 1, 1993.)



14036.8

(a) The department, using existing rail marketing funds, shall fully participate in the railroad public safety awareness program known as “Operation Lifesaver.” The department shall work with school officials to develop a school assembly program designed to enhance student awareness of the dangers of trespassing on railroad property, and the operating characteristics of trains. Initially, the school assembly program shall be implemented on the route of the department-sponsored Capitol Corridor. School officials shall cooperate with the department to identify the schools most affected by the operation of higher speed passenger trains.

(b) The department shall provide appropriate signs to be posted on or adjacent to railroad property within 1,000 feet of schools where upgrading of railroad lines has resulted in an increase of operating speeds of passenger trains on those lines by 20 mph or more on or after December 1, 1991. The signs shall be designed to communicate both in words and in pictures, using internationally recognized symbols, to warn of train-related hazards. The signs shall be posted on the school side of the railroad property at a site to be determined by school officials and railroad representatives. At the request of the department, a railroad that owns the property specified in this subdivision shall install and maintain the signs.

(c) For the purposes of this section, a “school” is any public school that maintains classes in kindergarten or of grades 1 to 12, inclusive.

(d) The installation or maintenance of signs pursuant to this section shall not in any way affect the liability of the state or any of its agencies, officers, or employees, or of the owner of the railroad right-of-way, on account of personal injury or property damage alleged to have been caused, in whole or in part, by a sign, or the installation or maintenance of a sign, installed and maintained pursuant to this section.

(Added by Stats. 1993, Ch. 1182, Sec. 1. Effective January 1, 1994.)



14036.9

The California Coast Passenger Rail Corridor consists of the Counties of Los Angeles, Monterey, San Benito, San Francisco, San Luis Obispo, San Mateo, Santa Barbara, Santa Clara, Santa Cruz, and Ventura.

(Added by Stats. 1992, Ch. 1310, Sec. 1.5. Effective January 1, 1993.)



14037

Funds which are available to the department for rail and bus operations may be used by the department for maintenance of capital facilities related to rail or bus services provided, or for minor capital improvement projects related to rail and bus services provided, if the department determines that this use of funds would improve the operation of a service. For the purposes of this section, a project shall be determined to be a “minor capital improvement project” on the same basis that a project is determined to be a “minor highway project” by the commission.

(Amended by Stats. 1989, Ch. 740, Sec. 4.)



14038

(a) The department may purchase, sell, and lease rail passenger cars and locomotives and other self-propelled rail vehicles.

(b) The department may acquire, lease, design, construct, and improve track lines and related facilities, and the department may contract with the private sector for the design, improvement, or construction of track lines and related facilities. If a railroad corporation refuses to allow improvements to tracks and related facilities, the Public Utilities Commission shall, within 60 days after application by the department, order the institution of those improvements, if it finds that the improvements are necessary to the safety of the railroad corporation’s employees, passengers, customers, and the public, and the operating efficiency of the service for which they are requested.

(c) Any facility or equipment acquired or improved by any entity with funds made available to it pursuant to this section shall become the property of that entity at the time and under the conditions as are agreed upon by the department in the agreement that makes the funds available to the entity. Section 10295 of the Public Contract Code does not apply to any agreement entered into pursuant to this section.

(d) The department shall deposit in the Passenger Equipment Acquisition Fund, for expenditure pursuant to Section 14066, the net proceeds from the sale of rail passenger cars and locomotives and other self-propelled rail vehicles.

(Amended by Stats. 2002, Ch. 438, Sec. 2. Effective January 1, 2003.)



14038.1

Rail passenger equipment owned by the department and operated by the National Railroad Passenger Corporation (Amtrak) in a state-supported rail service shall prominently display the department’s logo and the words “California Department of Transportation,” or other appropriate identification, as determined by the department.

(Added by Stats. 1989, Ch. 740, Sec. 5.)



14038.2

(a) The department may acquire by purchase, lease, or eminent domain, any property necessary for the development and implementation of the state’s rail passenger program. The power of eminent domain shall be exercised in accordance with Title 7 (commencing with Section 1230.010) of the Code of Civil Procedure.

(b) It is the intent of the Legislature, in enacting this section, to give significance and importance to the state rail passenger program equal to that of the state highway program, and to that end, to provide the department with the appropriate powers.

(c) To the extent that the activities authorized by subdivision (a) exceed the capacity of the department’s existing work force, the department may contract with qualified individuals or firms for engineering, surveying, and related technical services in exercising its authority pursuant to subdivision (a).

(Added by Stats. 1993, Ch. 1095, Sec. 2. Effective January 1, 1994.)



14038.3

The department may, if requested by the Alameda Corridor Transportation Authority, exercise the power of eminent domain to acquire, in the name and for the use of, the authority, real property in Los Angeles County that is owned by a railroad corporation and that is necessary, incidental, or convenient for the construction of the Alameda Corridor project.

(Added by Stats. 1993, Ch. 333, Sec. 1. Effective January 1, 1994.)



14038.5

(a) The department may, at the request of a transportation planning agency, county transportation commission, or metropolitan transit development board, and subject to approval of the commission, acquire abandoned or proposed to be abandoned rail freight lines which have the potential of being rebuilt into joint freight and passenger rail transit lines.

(b) The department may, if requested by a transportation planning agency, county transportation commission, or metropolitan transit development board, develop plans and specifications for the conversion of abandoned or proposed to be abandoned rail lines into freight and passenger rail transit routes. The department may contract with the private sector to develop these plans and specifications.

(c) The department may, if requested by a regional planning agency, county transportation commission, or metropolitan transit development board, investigate and prepare procedures, subject to Public Utilities Commission approval, to reinstate rail passenger services in the requesting entity’s jurisdiction.

(Added by Stats. 1981, Ch. 1183, Sec. 14.)



14039

The department shall have no authority to operate railroads.

(Added by Stats. 1979, Ch. 161.)



14040

The department may provide by contract with a railroad corporation that any tracks or signaling devices constructed, improved, repaired, or acquired with funds made available by the state on property owned or leased by the railroad corporation shall become the property of the railroad corporation.

(Added by Stats. 1981, Ch. 1118, Sec. 1.)



14041

The Alameda Corridor Transportation Authority is encouraged to coordinate with local private industry councils in service delivery areas to develop training programs and employment opportunities under the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.) directly related to the Alameda Corridor project and to pursue other appropriate employment and training funding sources.

(Amended by Stats. 2004, Ch. 225, Sec. 24. Effective August 16, 2004.)



14050

State highway projects to be included in the program of proposed projects report submitted to the United States Secretary of Transportation pursuant to Section 105 of Title 23 of the United States Code shall be those included in the five-year program for the expenditure of state transportation funds as set forth in the state transportation improvement program after July 1, 1979.

(Added by renumbering Section 14036 by Stats. 1981, Ch. 1183, Sec. 11.)



14052

(a) The department shall prepare an inventory of all state-owned bridges that are required to be strengthened or replaced in order to meet seismic safety standards which are in effect on January 1, 1991. For each bridge listed in the inventory, the department shall determine each of the following:

(1) The earliest date when all necessary engineering work can be completed and construction can be started.

(2) An estimate of the cost of retrofitting or replacing the bridge to conform to the applicable seismic safety standards.

(b) (1) The department shall prepare a multiyear plan and schedule for completing the retrofitting or replacement of all of the bridges identified pursuant to subdivision (a). The schedule shall be based upon the department’s estimates of the shortest possible time to perform the work.

(2) The plan shall include the department’s estimate of the annual cost and the total cost of carrying out the plan.

(3) The department shall submit the plan and schedule, together with the cost estimates, to the Governor and the Legislature not later than January 1, 1991.

(c) The Legislature intends to appropriate to the department the funds necessary to carry out subdivisions (a) and (b).

(Added by Stats. 1990, Ch. 265, Sec. 2.)






ARTICLE 3.5 - Elderly and Disabled Persons

14055

The Legislature finds and declares all of the following:

(a) Elderly persons and persons with disabilities have the same rights as other persons to utilize mass transportation facilities and services.

(b) As administered by the state, funding under Section 5310 of Title 49 of the United States Code is dedicated to providing special transportation for elderly persons and persons with disabilities in all areas of the state, including urban, small urban, and rural areas.

(c) The goal of this federal program is to improve mobility for elderly persons and persons with disabilities for whom mass transportation services are unavailable, insufficient, or inappropriate.

(d) Additionally, the federal program should be coordinated with other area paratransit service providers and the consolidated transportation service agency designated pursuant to Section 15975, where applicable.

(e) Within the state, those eligible to receive grants shall include all of the following:

(1) Nonprofit corporations and associations which provide transportation services for elderly persons and persons with disabilities.

(2) Public agencies approved to coordinate services for elderly persons and persons with disabilities, including a consolidated transportation service agency designated pursuant to Section 15975.

(3) Public agencies that certify that no nonprofit corporations or associations are readily available in an area to provide the service.

(Added by Stats. 1996, Ch. 669, Sec. 2. Effective January 1, 1997.)



14055.1

The department shall act as the applicant for grants of funds to provide mass transit services to meet the special needs of elderly persons and persons with disabilities pursuant to Section 5310 of Title 49 of the United States Code. The department shall coordinate the funding and administration of available funds as prescribed by this article.

(Added by Stats. 1996, Ch. 669, Sec. 2. Effective January 1, 1997.)



14055.2

Funds made available to the department shall be allocated as follows:

(a) Not more than 5 percent of the annual federal apportionment may be retained by the department for the cost of administering grants.

(b) The remaining funds shall be allocated by the department, as directed by the commission, consistent with Section 14055.

(Amended by Stats. 2004, Ch. 183, Sec. 152. Effective January 1, 2005.)



14055.3

The commission shall establish an appeals process.

(Added by Stats. 1996, Ch. 669, Sec. 2. Effective January 1, 1997.)



14055.4

Prior to approving its program of projects, the commission shall hold not less than one public hearing.

(Added by Stats. 1996, Ch. 669, Sec. 2. Effective January 1, 1997.)






ARTICLE 4 - Purchase, Sale, and Leasing of Passenger Transportation Vehicles

14060

The following definitions apply to this article:

(a) “Equipment” means rail passenger cars, locomotives, other rail vehicles, bus and van fleets, and ferryboats.

(b) “Equipment obligations” means notes, equipment trust certificates, or other obligations, including grant anticipation notes, issued by the department pursuant to this article to finance the acquisition of equipment.

(c) “Grant anticipation notes” means notes issued by the department in anticipation of the receipt of funds from the federal or a local government as the proceeds of grants or participation funding for which funds have been appropriated and committed to the department for equipment acquisition.

(d) “Passenger rail capital improvements” includes, but is not limited to, crossings, stations, parking facilities, trackwork, maintenance facilities, and other similar facilities.

(Amended by Stats. 1988, Ch. 914, Sec. 4.)



14061

The department may take all action necessary to purchase, sell, or lease equipment by negotiation without competitive bidding to take advantage of Section 168 of Title 26 of the United States Code in connection with the sale and leasing of equipment.

As required, the department may negotiate indemnification with the equipment depreciation purchasers as required by market conditions. Neither the sale nor the lease of equipment pursuant to this section constitutes a sale or purchase for the purposes of the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code).

Contracts for the services of financial agents, negotiators, bond counsel, and for the sales or purchases of these obligations or benefits are not subject to Chapter 6 (commencing with Section 14780) of Part 5.5.

(Added by Stats. 1984, Ch. 1510, Sec. 1. Effective September 28, 1984.)



14062

(a) The department may issue equipment obligations to finance the acquisition of equipment pursuant to a resolution adopted by the commission, authorizing the issuance thereof from time to time as provided in the resolution.

(b) A resolution authorizing the issuance of equipment obligations shall specify any provisions or conditions as to the form, execution, and terms of the obligations that the commission may deem appropriate, subject to this article.

(c) Equipment obligations shall be payable at any time or times that the commission may determine, but not later than five years after the date of their issuance. Equipment obligations shall bear interest at any rate or rates that the commission may determine, but not exceeding 12 percent per annum, payable at any times that the commission may specify in the resolution authorizing their issuance.

(d) Equipment obligations may be made subject to redemption prior to their maturity, at the option of the commission, at any price or prices that may be fixed in the resolution, not exceeding a premium of 5 percent of the par value of any obligation subject to redemption.

(Added by Stats. 1984, Ch. 1510, Sec. 1. Effective September 28, 1984.)



14063

(a) Grant anticipation notes shall be issued only in anticipation of a grant or funding commitment to the department which has been stated by the granting authority or agency to be contracted, committed, or appropriated and payable on a specified date or dates or upon the happening of a specified event or events. The amount of grant anticipation notes outstanding at any time shall not exceed 75 percent of the grant or funding.

(b) The proceeds of the grant shall be pledged to the payment of the grant anticipation notes, and the interest thereon. The notes, and the interest thereon, shall be a first lien upon the proceeds.

(c) Grant anticipation notes and the interest thereon shall be payable from the proceeds of the grant or funding in anticipation of which the notes are issued, from the Passenger Equipment Acquisition Fund, or from any other funds lawfully available therefor.

(Added by Stats. 1984, Ch. 1510, Sec. 1. Effective September 28, 1984.)



14064

(a) Equipment obligations shall be sold by the Treasurer, after a resolution requesting the sale has been adopted by the commission. Equipment obligations may be sold by public bid or by a private negotiated sale. The Treasurer may sell equipment obligations at a discount not to exceed 5 percent of the par value thereof.

(b) Equipment obligations, and the interest thereon, are exempt from taxation in this state, except for gift taxes.

(Added by Stats. 1984, Ch. 1510, Sec. 1. Effective September 28, 1984.)



14066

(a) The Passenger Equipment Acquisition Fund is hereby created in the State Treasury. Notwithstanding Section 13340, all moneys in the fund are continuously appropriated to the department to pay the principal of, interest on, and redemption premium, if any, on equipment obligations, to pay all costs of issuance and sale of equipment obligations, to purchase new and rehabilitate existing equipment, and for passenger rail capital improvements.

(b) The net proceeds derived from the sale and leaseback of equipment made pursuant to this article shall be deposited in the fund.

(Amended by Stats. 1988, Ch. 914, Sec. 5.)






ARTICLE 5 - Intercity Rail Agreements

14070

As used in this article, the following terms have the following meanings:

(a) “Board” or “joint powers board” means the governing board of a joint exercise of powers agency established pursuant to Article 5.2 (commencing with Section 14072), Article 5.4 (commencing with Section 14074), or Article 5.6 (commencing with Section 14076) for the purpose of assuming administrative responsibility for intercity passenger rail service within the respective corridor.

(b) “Secretary” means the Secretary of Transportation.

(Amended by Stats. 2013, Ch. 352, Sec. 288. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14070.2

(a) If authorized by the secretary, the department may, through an interagency transfer agreement, transfer to a joint powers board, and the board may assume, all responsibility for administering intercity passenger rail service in the corridor, including associated feeder bus service. Upon the date specified in the agreement, the board shall succeed to the department’s powers and duties relative to that service, except that the department shall retain responsibility for developing budget requests for the service, consistent with the annual business plan as approved by the secretary for the service, through the state budget process, which shall be developed in consultation with the board, and for coordinating service in the corridor with other intercity passenger rail services in the state.

(b) An interagency transfer agreement may be executed on or after June 30, 2014, but not later than June 30, 2015, subject to negotiation and approval by the state and the board. The interagency transfer agreement between the department and the board shall cover the initial three-year period after the transfer, but may be extended thereafter by mutual agreement. If an interagency agreement is not entered into on or before June 30, 2015, the secretary shall provide a report to the Governor and the Legislature on or before June 30, 2016, explaining why an acceptable agreement has not been developed, with specific recommendations for developing an acceptable interagency agreement.

(c) The secretary shall require the board to demonstrate the ability to meet the performance standards established by the secretary pursuant to subdivision (f) of Section 14031.8.

(Amended by Stats. 2012, Ch. 802, Sec. 4. Effective January 1, 2013.)



14070.4

(a) An interagency transfer agreement between the department and a joint powers board, when approved by the secretary, shall do all of the following:

(1) Specify the date and conditions for the transfer of responsibilities and identify the annual level of funding for the initial three years following the transfer and ensure that the level of funding is consistent with and sufficient for the planned service improvements within the corridor.

(2) Identify, for the initial year and subsequent years, the funds to be transferred to the board including state operating subsidies made available for intercity rail services in the corridor, and funds currently used by the department for administration and marketing of the corridor, with the amounts adjusted annually for inflation and in accordance with the business plan.

(3) Specify the level of service to be provided, the respective responsibilities of the board and the department, the methods that the department will use to assure the coordination of services with other rail passenger and feeder bus services in the state, and the methods that the department will use for the annual review of the business plan and annual proposals on funding and appropriations.

(4) Describe the terms of use by the board of car and locomotive train sets and other equipment and property owned by the department and required for the intercity service in the corridor including, but not limited to, the number of units to be provided, liability coverage, maintenance and warranty responsibilities, and indemnification issues.

(5) Describe auditing responsibilities and process requirements, reimbursement and billing procedures, the responsibility for funding shortfalls, if any, during the course of each fiscal year, an operating contract oversight review process, performance standards and reporting procedures, the level of rail infrastructure maintenance, and other relevant monitoring procedures.

(b) Use of the annual state funding allocation, as set forth in the interagency transfer agreement, shall be described in an annual business plan submitted by the board to the secretary for review and recommendation by April 1 of each year. The business plan, when approved by the secretary, shall be deemed accepted by the state. The budget proposal developed by the department for the subsequent year shall be based upon the business plan approved by the secretary. The business plan shall be consistent with the interagency agreement and shall include a report on the recent as well as historical performance of the corridor service, an overall operating plan including proposed service enhancements to increase ridership and provide for increased traveler demands in the corridor for the upcoming year, short-term and long-term capital improvement programs, funding requirements for the upcoming fiscal year, and an action plan with specific performance goals and objectives. The business plan shall document service improvements to provide the planned level of service, inclusion of operating plans to serve peak period work trips, and consideration of other service expansions and enhancements. The initial business plan shall be consistent with the immediately previous State Rail Plan developed by the department pursuant to Section 14036 and the January 2014 business plan developed by the High-Speed Rail Authority pursuant to Section 185033 of the Public Utilities Code. Subsequent business plans shall be consistent with the immediately previous plans developed by the department and the authority. The business plan shall clearly delineate how funding and accounting for state-sponsored intercity rail passenger services shall be separate from locally sponsored services in the corridor. Proposals to expand or modify passenger services shall be accompanied by the identification of all associated costs and ridership projections. The business plan shall establish, among other things: fares, operating strategies, capital improvements needed, and marketing and operational strategies designed to meet performance standards established in the interagency transfer agreement.

(c) Based on the annual business plan and the subsequent appropriation by the Legislature, the secretary shall allocate state funds on an annual basis to the board. As provided in the interagency agreement, any additional funds that are needed to operate the passenger rail service during the fiscal year shall be provided by the board from jurisdictions that receive service. In addition, the board may use any cost savings or farebox revenues to provide service improvements related to intercity service. In any event, the board shall report the fiscal results of the previous year’s operations as part of the annual business plan.

(d) The level of service funded by the state during the first three years following the effective date of the interagency transfer agreement shall in no case be less than the number of intercity round trips operated in a corridor and serving the end points served by the intercity rail corridor as of the effective date of the interagency transfer agreement. Subject to Section 14035.2, the level of service funded by the state shall also include feeder bus service with substantially the same number of route miles as the current feeder system, to be operated in conjunction with the trains. For that same three-year period, the board shall continue to provide at least the same level of intercity rail and feeder bus services as were in operation on the effective date of the interagency transfer agreement, except that the interagency agreement shall not prohibit the board from reducing the number of feeder bus route miles if the board determines that a feeder bus route is not cost effective as provided in Section 14035.2.

(e) Nothing in this article shall be construed to preclude expansion of state-approved intercity rail service.

(f) Local resources may be available to offset any redirection, elimination, reduction, or reclassification by the state of state resources for operating intercity rail services identified in subdivision (b) only if the local resources are dedicated by a vote of the local agency providing the funds, with the concurrence of the board.

(Amended by Stats. 2012, Ch. 802, Sec. 5. Effective January 1, 2013.)



14070.6

The department and any entity that assumes administrative responsibility for intercity passenger rail services through an interagency transfer agreement, may, through a competitive solicitation process, contract with the National Railroad Passenger Corporation (Amtrak) or with organizations not precluded by state or federal law to provide intercity passenger rail services, and may contract with rail corporations and other rail operators for the use of tracks and other facilities and for the provision of intercity passenger services on terms and conditions as the parties may agree. The department is deemed to be a third-party beneficiary of the contract, and the contract shall not contain any provision or condition that would negatively impact on or conflict with any other contracts the department has regarding intercity passenger rail services. Any entity that succeeds the department as sponsor of state-supported intercity passenger rail services through an interagency transfer agreement, is deemed an agency of the state for all purposes related to intercity passenger rail services, including Section 5311 of Title 49 of the United States Code. If the intercity passenger rail service is operated by a contractor, the contractor shall, as a condition of entering into an operating agreement with the entity, agree that its labor relations shall be governed by the federal Railway Labor Act (45 U.S.C. Sec. 151 et seq.).

(Amended by Stats. 2012, Ch. 802, Sec. 6. Effective January 1, 2013.)



14070.7

The department and the LOSSAN Rail Corridor Agency, to the extent the agency assumes administrative responsibility for intercity passenger rail services on the LOSSAN Corridor through an interagency transfer agreement, may, through a competitive solicitation process, contract with Amtrak or with organizations authorized by state or federal law to provide intercity passenger rail services, and may contract with rail corporations and other rail operators for the use of the tracks and other facilities and for the provision of intercity passenger rail services on terms and conditions as the parties may agree. The department is deemed to be a third-party beneficiary of the contract, and the contract shall not contain any provision or condition that would negatively impact on or conflict with any other contracts the department has regarding intercity passenger rail services. The LOSSAN Rail Corridor Agency, if it succeeds the department as sponsor of state-supported intercity passenger rail services on the LOSSAN Corridor through an interagency transfer agreement, is deemed to be an agency of the state for all purposes related to intercity passenger rail services, including Section 5311 of Title 49 of the United States Code. If the LOSSAN Rail Corridor Agency or the entity providing administrative services enters into a contract for the operation of those services, the contractor shall, as a condition of entering into an operating agreement with the entity providing administrative services or the LOSSAN Rail Corridor Agency, agree that its labor relations shall be governed by the federal Railway Labor Act (45 U.S.C. Sec. 151 and following).

Section 14070.6 shall not apply to the LOSSAN Corridor.

(Added by Stats. 2012, Ch. 802, Sec. 7. Effective January 1, 2013.)






ARTICLE 5.2 - LOSSAN Corridor

14072

(a) The LOSSAN Rail Corridor Agency, also known as the LOSSAN Agency, is an existing joint powers authority established to provide an organization capable of implementing the recommendations contained in the State Rail Corridor Study Group’s June 1987 report entitled “Los Angeles-San Diego State Rail Corridor Study” and undertaking related efforts to improve intercity services and facilities in the corridor and to coordinate subcorridor commuter rail services with intercity services. The LOSSAN Agency is composed of voting members, as specified in the joint powers agreement.

(b) “LOSSAN Corridor” or “LOSSAN Rail Corridor” means the San Diego-Los Angeles-San Luis Obispo intercity passenger rail corridor.

(Repealed and added by Stats. 2012, Ch. 802, Sec. 9. Effective January 1, 2013.)



14072.2

This article shall be applicable only if the members of the LOSSAN Agency enter into an amended joint powers agreement to expand the authority of the agency to permit the administration of state-funded intercity passenger rail services on the LOSSAN Corridor, and the LOSSAN Agency thereafter elects to become a party to an interagency transfer agreement pursuant to Article 5 (commencing with Section 14070). The amended joint powers agreement shall establish the terms and conditions for the joint powers agency and is subject to the approval of the governing board of each member agency of the LOSSAN Agency. Only the LOSSAN Agency operating under the amended joint powers agreement, and not the LOSSAN Agency existing on January 1, 2013, may exercise jurisdiction over intercity rail services on the LOSSAN Corridor under an interagency transfer agreement.

(Repealed and added by Stats. 2012, Ch. 802, Sec. 9. Effective January 1, 2013.)






ARTICLE 5.4 - San Joaquin Corridor

14074

As used in this article, the following terms have the following meanings:

(a) “Authority” or “San Joaquin Joint Powers Authority” means a joint exercise of powers agency formed under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 for purposes of assuming administrative responsibility for the San Joaquin Corridor under an interagency transfer agreement pursuant to Article 5 (commencing with Section 14070).

(b) “Board” means the governing board of the San Joaquin Joint Powers Authority established under Section 14074.2.

(c) “San Joaquin Corridor” or “corridor” means the Los Angeles-Bakersfield-Fresno-Stockton-Sacramento-Oakland intercity passenger rail corridor.

(Repealed and added by Stats. 2012, Ch. 801, Sec. 8. Effective January 1, 2013.)



14074.2

(a) There shall be created the San Joaquin Joint Powers Authority Board, subject to being organized pursuant to the provisions of this article. Except as otherwise provided in subdivisions (b) and (c), the board shall be composed of not more than 11 members, as follows:

(1) One member of the board of directors of the Sacramento Regional Transit District, appointed by that board.

(2) One member of the board of directors of the San Joaquin Regional Rail Commission, appointed by that board, who shall be a resident of San Joaquin County.

(3) One member of the board of directors of the Stanislaus Council of Governments, appointed by that board.

(4) One member of the board of directors of the Merced County Association of Governments, appointed by that board.

(5) One member of the board of directors of the Madera County Transportation Commission, appointed by that board.

(6) One member of the board of directors of the Fresno Council of Governments, appointed by that board.

(7) One member of the board of directors of the Kings County Association of Governments, appointed by that board.

(8) One member of the board of directors of the Tulare County Association of Governments, appointed by that board.

(9) One member of the board of directors of the Kern Council of Governments, appointed by that board.

(10) One member of the board of directors of a regional transportation agency or rail transit operator that serves Contra Costa County, appointed by the Contra Costa Transportation Authority, who shall be a resident of the county.

(11) One member of a regional transportation agency or rail transit operator that serves Alameda County, appointed by the Board of Supervisors, who shall be a resident of the county.

(b) The board shall be organized when at least six of the agencies described in paragraphs (1) to (11), inclusive, of subdivision (a) elect to appoint a member to serve on the board prior to December 31, 2013. Once organized, those agencies described in paragraphs (1) to (11), inclusive, of subdivision (a) that have not yet appointed members to serve on the board may elect to appoint a member to serve and be represented on the board at any time thereafter.

(c) If the rail service boundaries of the San Joaquin Corridor are extended, an additional member from each additional county receiving rail service may be added to the board pursuant to Section 14074.6.

(d) The authority shall protect existing services and facilities and seek to expand service as warranted by ridership and available revenue.

(Repealed and added by Stats. 2012, Ch. 801, Sec. 8. Effective January 1, 2013.)



14074.4

The authority shall be created only if the agencies that would be represented on the board enter into a joint exercise of powers agreement to form the authority.

(Added by Stats. 2012, Ch. 801, Sec. 8. Effective January 1, 2013.)



14074.6

The board shall make its decisions in accordance with the votes of its members, with a majority vote required for all matters with the exception of the approval of the business plan, revisions to that plan, and the addition of new members pursuant to subdivision (c) of Section 14074.2, which shall require a two-thirds vote of the members.

(Repealed and added by Stats. 2012, Ch. 801, Sec. 8. Effective January 1, 2013.)



14074.8

The Steering Committee of the Caltrans Rail Task Force shall remain in existence. If a joint powers authority is formed pursuant to this article and an interagency transfer agreement is executed pursuant to subdivision (b) of Section 14070.2, the Steering Committee of the Caltrans Rail Task Force shall become the Steering Committee of the San Joaquin Joint Powers Authority for the purpose of advising the joint powers board.

(Repealed and added by Stats. 2012, Ch. 801, Sec. 8. Effective January 1, 2013.)






ARTICLE 5.6 - Capitol Corridor

14076

As used in this article, the following terms have the following meanings:

(a) “Authority” or “Capitol Corridor Joint Powers Authority” means the joint exercise of powers agency formed under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 and specified in subdivision (a) of Section 14070.

(b) “Board” means the governing board of the Capitol Corridor Joint Powers Authority established under Section 14076.2.

(c) “Capitol Corridor” or “corridor” means the Colfax-Sacramento-Suisun City-Oakland-San Jose rail corridor.

(Amended by Stats. 1997, Ch. 252, Sec. 1. Effective August 11, 1997.)



14076.2

(a) There is hereby created the Capitol Corridor Joint Powers Board, subject to being organized pursuant to subdivision (b). The board shall be composed of not more than the following 16 members:

(1) Six members of the San Francisco Bay Area Rapid Transit District Board of Directors, appointed by the board of directors of that district, as follows:

(A) Two who are residents of Alameda County.

(B) Two who are residents of Contra Costa County.

(C) Two who are residents of the City and County of San Francisco.

(2) Two members of the Board of Directors of the Sacramento Regional Transit District, appointed by the board of directors of that district.

(3) Two members of the Board of Directors of the Santa Clara Valley Transportation Authority, appointed by the board of directors of that authority.

(4) Two members of the county congestion management agency for the County of Yolo, appointed by that agency.

(5) Two members of the county congestion management agency for the County of Solano, appointed by that agency.

(6) Two members of the Placer County Transportation Planning Agency, appointed by that agency.

(b) The board shall be organized when at least two of the jurisdictions described in paragraphs (1) to (6), inclusive, of subdivision (a) elect to appoint members to serve on the board. Only those jurisdictions that appoint members to serve on the board prior to December 31, 1996, shall be member-agencies of the board.

(Amended by Stats. 1999, Ch. 724, Sec. 1. Effective January 1, 2000.)



14076.4

If the board and the department enter into an interagency transfer agreement pursuant to Article 5 (commencing with Section 14070), for an initial period, that begins with the transfer of responsibilities from the department to the board and continues for a three-year period subsequent to the completion of the track and signal improvements between Sacramento and Emeryville, the San Francisco Bay Area Rapid Transit District General Manager and the district’s administrative staff shall, if that district has appointed members to the board in accordance with Section 14076.2, provide all necessary administrative support to the board to perform its duties and responsibilities, and may perform for the board any and all activities that they are authorized to perform for the district. At the conclusion of the initial period, the board may, through procedures that it determines, select the San Francisco Bay Area Rapid Transit District or another existing public rail transit agency for one three-year term immediately following the initial period, and thereafter for five-year terms, to provide all necessary administrative support staff to the board to perform its duties and responsibilities.

(Amended by Stats. 2003, Ch. 525, Sec. 4. Effective January 1, 2004.)



14076.6

The board shall make its decisions in accordance with the votes of its members, requiring a majority vote for all matters with the exception of the approval of the business plan, and revisions, which shall require a vote of two-thirds of the members.

(Added by Stats. 1996, Ch. 263, Sec. 10. Effective July 23, 1996.)



14076.8

For the purpose of carrying out its responsibilities pursuant to this article, the board may seek funds from any jurisdiction served by the Capitols passenger rail service for enhanced service.

(Added by Stats. 1996, Ch. 263, Sec. 10. Effective July 23, 1996.)






ARTICLE 6 - Exclusive Mass Transit Guideway Systems

14080

For purposes of this article:

(a) “Public entity” has the same meaning as defined in Section 811.2 of the Government Code.

(b) “State funds” means any nonfederal funds which are derived from any of the following financial sources: the State Transportation Fund, tolls on the use of state-owned transportation facilities, and bond proceeds where the payment of the bonds is secured by any of the other financial sources specified in this subdivision.

(Added by Stats. 1975, Ch. 1139.)



14081

(a) When the governing body of any public entity proposes to commence project planning, development, improvement, or acquisition for exclusive public mass transit guideways and their related fixed facilities, the governing body may enter into an agreement to have the department assist the public entity with such work by providing to it those services mutually agreed to by the governing body and the director. These services may include, but are not limited to, the employment of the department’s employees, facilities, equipment, and materials for such purposes as project planning and design; research and materials testing; plans, specifications, and estimates; acquisition of rights-of-way and relocation assistance; project contract administration and construction inspection; and overall project management.

(b) The governing body and the director may also enter into agreement for the department to assist the public entity in the performance of any other mutually agreed-upon services in connection with the public entity’s guideway transit responsibilities.

(Added by Stats. 1975, Ch. 1139.)



14081.5

The director shall not enter into an agreement referred to in Section 14081 if, in the director’s judgment, the proposed agreement cannot be carried out in a manner consistent with financially and managerially sound public administration practices.

(Added by Stats. 1975, Ch. 1139.)



14082

The department may secure the services of consultants to provide expert assistance to the department in performing any of the agreed-upon services referred to in Section 14081 when the complete expertise necessary is not fully available within the department.

(Added by Stats. 1975, Ch. 1139.)



14082.5

In any agreement made pursuant to Section 14081, the governing body shall retain final authority to decide those matters for which it is responsible by law pertaining to the planning, design, construction, and operation of the guideway system. The department shall perform such services agreed upon in accordance with the laws and regulations that are applicable to the public entity.

(Added by Stats. 1975, Ch. 1139.)



14083

Any agreement made pursuant to Section 14081 shall provide that the department shall be fully reimbursed by the governing body for all costs incurred by the department in performing services pursuant to the agreement. The amount of the reimbursement shall be negotiated and agreed to between the governing body and the department in advance of the department performing the services. However, whenever funds are made available to the department with an authorization to expend the funds for the department’s performance of all or part of the agreed-upon services, the services so financed shall be performed by the department without reimbursement. Any state funds so used shall be considered as part of the financing needed by the governing body from state and local revenue sources to meet its matching requirements for federal funding.

(Added by Stats. 1975, Ch. 1139.)



14083.5

Any funds received by the department from the governing body pursuant to an agreement made pursuant to Section 14081 shall be deposited in the State Treasury to the credit of the state account which the department designates. The department shall use the funds for the purposes referred to in Section 14081 in accordance with the applicable laws and regulations, and with the contracts, plans, specifications, and terms agreed upon.

(Added by Stats. 1975, Ch. 1139.)



14084

If at any time, in carrying out any agreement made pursuant to Section 14081, the required payment of reimbursements becomes a matter in dispute that cannot be resolved by the governing body and the director, it shall be brought before the California Victim Compensation and Government Claims Board, which shall conduct the necessary audits and interviews to determine the facts, hear both parties to the dispute, and make a final determination as to the reimbursement actually due.

(Amended by Stats. 2006, Ch. 538, Sec. 262. Effective January 1, 2007.)



14085

Whenever any public entity is to receive state or federal funds for the purposes of project planning, design, rights-of-way, construction, acquisition, or improvement of exclusive public mass transit guideways (and their related fixed facilities, power systems, passenger facilities, vehicles, and equipment), it shall prepare for the complete project each of the following that are applicable to the type of project, and transmit them to the department for its review and approval of policies, procedures, and performance standards, which review and approval shall be completed within a reasonable time, on behalf of the State of California, prior to the implementation of the project or the project phases affected:

(a) The overall project financing plan and the overall project development schedule.

(b) Policies, procedures, and performance standards for such matters as the project’s management control systems; public hearings; location studies, preliminary engineering investigations, and environmental impact studies; plans, specifications, and cost estimates; acquisition of rights-of-way and other related real properties; relocation assistance; contract provisions, bidding and awards, change orders, payments and audits, and contractor claims; and material and equipment testing.

(Added by Stats. 1975, Ch. 1139.)



14085.5

With respect to the review and approval of policies, procedures, and performance standards pursuant to Section 14085, the department’s authority shall be directed at such matters as the requirements, criteria, process methods, and project management control systems to be used for effectively performing and accomplishing a project’s development; and the department’s authority, as it applies to this specific purpose, shall not be directed at determining such matters as a project’s actual location and design, its actual transport capability, or its actual service features, unless otherwise provided for by statute or mutual agreement.

(Added by Stats. 1975, Ch. 1139.)



14086

The department shall adopt guidelines for purposes of Section 14085. The guidelines and the department’s review and approval required pursuant to Section 14085 shall be based on the best contemporary practices and any applicable state or federal laws or regulations for an effective and timely accomplishment and integrity of the project’s development.

(Added by Stats. 1975, Ch. 1139.)



14086.5

Before approving an overall project financing plan and an overall project development schedule, the department shall obtain the finding of the California Transportation Commission, and the commission shall transmit its finding to the department within a reasonable time, that the proposal is in accordance with the adopted state transportation improvement program for state funded projects and the adopted regional transportation improvement program for federally funded projects.

(Amended by Stats. 1978, Ch. 915.)



14087

If the governing body of a public entity wishes to appeal an action of the department taken under Section 14085 the matter shall be appealed to the Secretary of Transportation. Within a reasonable time after receiving the appeal, the secretary shall hear all parties involved and determine the matter, or the secretary may appoint a hearing officer to hear all parties involved and make a recommendation for the consideration of the secretary in determining the matter.

(Amended by Stats. 2013, Ch. 352, Sec. 289. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14088

For emergency conditions, and for those minor improvement projects which are not interrelated to proposed projects of greater scope, the director may waive any or all of the requirements of Section 14085 when such action is in the public interest.

(Added by Stats. 1975, Ch. 1139.)



14089

Nothing in this article shall be construed to make the receipt of state or federal funds by public entities for the purpose of project planning, design, rights-of-way, construction, acquisition, or improvement of exclusive public mass transit guideways (and their related fixed facilities, power systems, passenger facilities, vehicles, and equipment) contingent upon entering into any agreement with the department pursuant to Section 14081.

(Added by Stats. 1975, Ch. 1139.)









CHAPTER 2 - Powers and Duties

ARTICLE 1 - General

14101

The department shall contract with qualified architects and engineers for the performance of work when it is determined by the Director of Transportation, with the approval of the Director of Finance, that the obtainable staff is unable to perform the particular work within the time the public interest requires such work to be done.

(Amended by Stats. 1980, Ch. 212.)



14102

The State Energy Resources Conservation and Development Commission, in consultation with the department, shall study the potential cost-effectiveness and energy efficiency of utilizing retroreflective sheeting materials on highway signs. In completing the study, that commission shall review any existing studies to the extent feasible and report its findings to the Legislature on or before May 1, 2002.

(Added by Stats. 2001, Ch. 825, Sec. 3.5. Effective January 1, 2002.)



14103

The department may prepare, publish, and issue such printed pamphlets and bulletins as the director deems necessary for the dissemination of information to the public concerning the activities of the several divisions of the department. Funds available for the support of the several divisions may, with the approval of the Department of Finance, be used to pay the cost of preparation, publication, and distribution.

(Added by Stats. 1945, Ch. 118.)



14104

The department may employ such assistance as may be necessary for the proper discharge of its duties, and may purchase or rent any necessary supplies, instruments, tools, equipment, and conveniences.

(Amended by Stats. 1955, Ch. 1409.)



14104.5

Where work to be performed, excluding regular maintenance work, which would otherwise be subject to the State Contract Act, does not lend itself to the preparation of plans and specifications to enable bids to be taken on a lump sum or unit basis, and the director so finds, the department may perform such work by the use of rented tools or equipment, either with operators furnished or unoperated. Contracts for such work may include provision for equipment rental and in addition the furnishing of labor and materials necessary to accomplish the work. Such contracts shall not be subject to the State Contract Act, but shall be subject to all of the provisions of Section 136.5 of the Streets and Highways Code, and of Article 2, Chapter 1, Part 7, Division 2 (commencing at Section 1770) of the Labor Code.

(Amended by Stats. 1957, Ch. 605.)



14105

(a) The department may verify that all construction projects performed under its jurisdiction meet or exceed all standards and specifications included in the projects.

(b) Unless a contract provides that a contractor or service provider will perform quality control under the contract, the department may assign qualified state employees or other persons, subject to existing law, to perform all inspection and testing required under existing law, regulation, or policy on any project performed under its jurisdiction that requires the inspection of construction activity or material, including, but not limited to, commercial and fabricated material.

(c) If no other law or regulation requires inspection and testing, the department may adopt and enforce a strict policy requiring inspection of construction activity or material, including, but not limited to, commercial and fabricated material.

(d) Any contractor or service provider who performs quality control inspections and tests as part of a contract with the department shall be certified on a prescribed random basis by qualified state employees or an organization certified by the department pursuant to applicable law, regulation, or policy.

(e) Quality assurance testing and inspection shall be performed over the entire period of a contract.

(f) Nothing in this section is intended to expand or restrict the authority of the department to contract for the provision of construction, inspection, management, and testing services from qualified private sector firms.

(g) No person shall willfully conceal, alter, misrepresent, or distort, or attempt to conceal, alter, misrepresent, or distort the findings of any laboratory or subcontractor that provides quality control inspection and testing services to a contractor under this section.

(1) If the prime contractor is not found to have concealed, altered, misrepresented, or distorted, or attempted to conceal, alter, misrepresent, or distort the findings of any laboratory or subcontractor by reason of having a subcontractor perform inspection and testing services, then the prime contractor is not considered to be in violation of this section.

(2) Whenever any person, firm, corporation, partnership, or association performing quality control inspection and testing services on a public work contract, pursuant to Section 1101 of the Public Contract Code, and is under the jurisdiction of the department, is found by the department to have violated this section, the department shall order for a period of not less than one year and not more than three years that the person or entity refrain from doing any of the following within the department’s jurisdiction:

(A) Bid on a public work contract.

(B) Work on a public work contract.

(C) Be awarded a public work contract.

(3) Any determination by the department pursuant to paragraph (2) shall be made after a full investigation by the department and a fair and impartial hearing with reasonable notice. The periods of disqualification specified in this section shall commence on the date the determination of the violation is made by the department.

(4) A violation of this section occurs when the person, firm, corporation, partnership, association, or officers commit any one or more of the acts described in subdivision (g).

(5) The department may promulgate rules and regulations for the administration and enforcement of this section and provide for the definition of terms.

(Added by Stats. 2000, Ch. 1034, Sec. 1. Effective January 1, 2001.)



14106

(a) Any toll revenues generated from a managed lane on the state highway system that is administered by a local agency shall be expended only within the respective corridor in which the managed lane is located.

(b) “Managed lane” means either of the following:

(1) A high-occupancy toll lane, which is a dedicated lane that is free for vehicles carrying a minimum number of occupants, but which allows vehicles containing less than the minimum number of occupants to use the lane upon payment of a toll.

(2) An express toll lane, which is a dedicated lane that requires all vehicles to pay a toll in order to use the lane, but may provide for vehicles carrying a minimum number of occupants to pay a discounted toll.

(Added by Stats. 2014, Ch. 500, Sec. 1. Effective January 1, 2015.)






ARTICLE 2 - Emergencies

14120

In times of extraordinary stress and of disaster, resulting from storms and floods, the director may declare the existence of an emergency and designate the location, nature, cause, area, and extent of the emergency if in his opinion:

(a) The emergency is a matter of general public and State concern; and

(b) Work and remedial measures are required to immediately avert, alleviate, repair, or restore damage or destruction to property having a general public and State interest and to protect the health, safety, convenience, and welfare of the general public of the State.

(Added by Stats. 1945, Ch. 118.)



14121

The department may perform any work required or take any remedial measures necessary to avert, alleviate, repair, or restore damage or destruction to property as provided in this article.

(Added by Stats. 1945, Ch. 118.)



14122

The director shall transmit any declaration made under this article to the Department of Finance with a recommendation and request that money be allocated from any available money appropriated for that purpose or to meet State emergencies within the meaning of that term as employed in this article, in order to carry out the work and remedial measures required to meet the emergency.

(Added by Stats. 1945, Ch. 118.)



14123

The Director of Finance shall forthwith determine if a state emergency exists, and if money is available in any appropriation or emergency fund for the work and remedial measures. Upon an affirmative finding upon these matters, he shall allocate to the Department of Transportation such amount as, in his opinion, will be required to meet the emergency.

(Amended by Stats. 1980, Ch. 212.)






ARTICLE 2.5 - Contracts for Professional and Technical Services

14130

(a) The Legislature hereby finds and declares all of the following:

(1) There is a compelling public interest in ensuring that all federal, state, local, and private funds available for the state highway program are captured and used in a timely manner.

(2) In order to maximize the use of federal, state, local, and private funds and to maintain a competitive posture in seeking supplemental federal funds, California must have a highway construction plan in place.

(3) Changes in federal, state, and local revenues and the growing private participation in state highway construction can result in significant fluctuations in workload relating to project study reports, project development, surveying, and construction inspection. To maintain a more stable workforce in the department and avoid the costly process of short-time hiring and layoff while still responding in a timely manner to funding opportunities and uncertainties, additional flexibility through outside contracting and cooperative agreements with local public agencies is needed to supplement the department’s program staff.

(b) Therefore, it is the intent of the Legislature that the department contract for the services of engineers, architects, surveyors, planners, environmental specialists, and materials testing specialists, in order to provide professional and technical project development services to the department whenever the department is inadequately staffed to satisfactorily carry out its program of project study reports, project development, surveying, and construction inspection in a timely and effective manner. It is the further intent of the Legislature to permit, through cooperative agreements with the department, local public agencies to undertake that program of activities on state highway projects for which they are a funding source.

(c) This section shall become operative on January 1, 1998.

(Repealed (in Sec. 2) and added by Stats. 1993, Ch. 433, Sec. 3. Effective September 24, 1993. Section operative January 1, 1998, by its own provisions.)



14131

The department may contract for the services of engineers, architects, surveyors, planners, environmental specialists, and materials testing specialists to provide professional and technical services relating to project study reports, project development, surveying, and construction inspection whenever the director determines that the guidelines adopted pursuant to Section 14134 are applicable. Services contracted for shall not cause the displacement of any permanent, temporary, or part-time employee of the department.

For purposes of this section, “displacement” means layoff, demotion, involuntary transfer to a new class, or involuntary transfer to a new work location requiring the employee to change his or her place of residence in order to be able to continue in his or her job classification.

(Amended by Stats. 1991, Ch. 313, Sec. 2. Effective August 2, 1991.)



14131.1

The department, in applying the criteria for contracting for services established pursuant to this article, shall consider the workload relating to project study reports, project development, surveying, and construction inspection based on the total program relating to those factors for each fiscal year. In determining the appropriateness of contracting, the provisions of this article and the guidelines adopted pursuant to this article may be applied to the total program relating to project study reports, project development, surveying, and construction inspection for the fiscal year. Application of the provisions of this article and the guidelines to each individual contract for services is not required.

Once the department applies the provisions of this article and the guidelines to the total project development program for the fiscal year and determines the total personnel years allocated for contracting out for the fiscal year, there shall be no further requirement to identify or refer to specific facts or guidelines which justify contracting out regarding individual contracts.

(Added by Stats. 1991, Ch. 313, Sec. 3. Effective August 2, 1991.)



14131.2

(a) Solely for the purpose of validating the selection of consultants completed prior to July 1, 1990, the Legislature hereby declares that the process of evaluating and selecting consultants for that list of projects specifically identified in the selection process undertaken during the period between June 13, 1989, and June 30, 1990, in support of the Riverside County Transportation Improvement Plan, as specified in Measure A on the November 8, 1988, ballot for Riverside County, is consistent with the requirements of this article, and the resultant numerically ranked list of consultants shall serve as the basis of negotiation and award of contracts by the department until September 19, 1992.

(b) The method of selecting consultants authorized by subdivision (a), and the resultant list, may be utilized until December 31, 1995, if (1) the process for prequalifying consultants is reopened to allow additional consultants the opportunity to qualify for inclusion in the list and (2), the prequalifying process is conducted at least annually.

(Amended by Stats. 1993, Ch. 136, Sec. 1. Effective January 1, 1994.)



14132

(a) In addition to the requirements set forth in this section, in the department’s contracting out for the services of engineers, architects, surveyors, planners, environmental specialists, and material specialists, the department shall comply with the criteria governing the state’s participation goals for minority, women, and disabled veteran owned firms as specified in Article 1.5 (commencing with Section 10115) of Chapter 1 of Part 2 of Division 2 of the Public Contract Code. These goals shall apply to the overall dollar amount expended each year by the department pursuant to this article.

(b) The department shall develop a list of qualified minority, women, and disabled veteran business enterprises that have been certified as a minority, women, or disabled veteran business enterprise, and that are interested in performing engineering, architectural, environmental, landscape architectural, or land surveying services under contract with the department, utilizing existing resources such as the Office of Small and Minority Business, the Minority Business Development Agency, and the Small Business Administration. Notice of the development of the list and request for statements of interest shall be published in professional publications at least 60 days prior to the deadline for submittal of statements of interest. The qualifications required for minority business enterprises and women business enterprises shall be the same as those required for any other firm or individual contracting with the department for the purposes of this article.

(c) Any minority, women, or disabled veteran business enterprise not initially included on the list of interested firms may file statements of interest at any time, and the department shall evaluate the statements and notify the minority or women or disabled veteran business enterprise of their eligibility for placement on the list within 60 days of the request. Any minority, women, or disabled veteran business enterprise that is eligible to be counted toward the department’s participation goals and that meets the standard requirements shall be added to the list of interested firms immediately.

(Amended by Stats. 1993, Ch. 433, Sec. 7. Effective September 24, 1993.)



14133

(a) Contracts made pursuant to this article are not subject to Article 4 (commencing with Section 19130) of Chapter 6 of Part 2 of Division 5.

(b) Contracts for engineering, architectural, landscape architectural, environmental, or land surveying services that the department elects to advertise and award in accordance with Section 14132.1 are not subject to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1. All other contracts for engineering, architectural, environmental, landscape architectural, or land surveying services made pursuant to this article are subject to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1. Notwithstanding Section 10295 of the Public Contract Code, the determination as to whether the guidelines for contracting adopted pursuant to Section 14134 have been met shall be the sole responsibility of the Director of Transportation. The Department of General Services shall have 30 working days upon receipt of a contract under this article in which to act on the contract, except in cases where further clarification is required by the department to execute the contract.

(Amended by Stats. 1992, Ch. 1086, Sec. 3. Effective January 1, 1993.)



14134

(a) The department, after consultation with the commission and local transportation agencies, shall adopt guidelines for determining the appropriateness of contracting with private firms or on projects developed cooperatively with local jurisdictions. The guidelines shall include, but not be limited to, consideration of the following:

(1) Ensuring that all available federal, state, and local funds, including supplemental federal funds, are captured and used in a timely manner.

(2) Reducing short-term fluctuations in the department’s workload relating to project study reports, project development, surveying, and construction inspection while still enabling the department to be plan-ready.

(3) Facilitating the expeditious use of locally raised funds for state highway projects, recognizing that, in this instance, local governments are partners in state highway construction and that locally financed projects should not be unnecessarily delayed.

(4) Ensuring that the cost effectiveness of contracting is considered equally with other factors when a determination of the appropriateness of contracting is made.

(5) Ensuring that contract selection is performed in accordance with applicable state laws regarding the selection of professional architectural, engineering, environmental, or land surveying services, and to ensure the selection process avoids or prohibits unlawful or unfair procedures or activities.

(b) These guidelines shall serve as general criteria for the determination of the appropriateness of contracting for services relating to project study reports, project development, surveying, and construction inspection and shall not be deemed to require the department to contract for specific projects solely because they may meet these criteria.

(c) The department may contract with local jurisdictions, rather than with private firms, for professional and technical services relating to project study reports, project development, surveying, and construction inspection. In such a case, the services shall be only for a project located within the area of the local jurisdiction.

(Amended by Stats. 1991, Ch. 313, Sec. 4. Effective August 2, 1991.)



14135

Each contract for engineering, architectural, or landscape architectural services entered into pursuant to this article and any construction contract resulting therefrom is subject to all of the following conditions:

(a) The engineering, architectural, or landscape architectural firm providing design services for a project is not eligible to bid on or to be awarded the construction contract for that project.

(b) The department shall provide a regular civil service employee as the resident engineer on any construction contract that results from project design services performed by engineers, architects, or landscape architects selected pursuant to this article.

(c) All contract plans and changes to plans prepared by an engineer, architect, or landscape architect selected pursuant to this article shall be subject to review and approval by a licensed engineer, architect, or landscape architect of the department.

(Amended by Stats. 1991, Ch. 314, Sec. 6.)



14136

(a) The department shall encourage mentor-protege agreements between prime contractors and subcontractors whereby protege firms may receive appropriate developmental assistance from the mentor firm to enhance protege firms’ capabilities to perform as subcontractors and suppliers.

(b) In encouraging establishment of mentor-protege relationships, the department may consider offering incentives to prime contractors including, but not limited to, a credit against participation goals required by Article 1.5 (commencing with Section 10115) of Chapter 1 of Part 2 of Division 2 of the Public Contract Code.

(c) This section shall be known and may be cited as the Polanco Mentor-Protege Program of 1993.

(Added by Stats. 1993, Ch. 433, Sec. 8. Effective September 24, 1993.)






ARTICLE 3 - Contracts for Services With the United States

14150

When requested in writing by the Federal Highway Administration, the Maritime Commission, the Army, the Air Force, or the Navy, the department and each division thereof may perform any engineering, architectural, construction, maintenance, or mechanical work for, or on behalf of, the United States if such work is to be completely financed by federal funds, except for general administrative expense. The department may enter into agreements with the authorized officials of the United States for the performance of any such work.

Any agreement providing for such work to be done by the Department of General Services, the Department of Water Resources, or the Department of Boating and Waterways shall be subject to the approval of the Department of Finance.

(Amended by Stats. 1980, Ch. 212.)



14151

Any architectural or construction work on buildings shall be limited to projects on property owned or controlled by the State.

(Added by Stats. 1955, Ch. 84.)



14152

In the performance of any such federally financed work the department may adopt any procedure as to the letting of contracts for, the conduct of, or the payment for, the work, that is requested by the authorized agents of the federal agencies designated in Section 14150, or required by federal laws, rules, or regulations. In the absence of any such requirement or request, such work shall be performed pursuant to the laws of this State.

(Added by Stats. 1955, Ch. 84.)



14153

As to such work to be performed by the department, the department and the California Transportation Commission may do any and all things in connection therewith as may be done in connection with state highways and may acquire therefor, pursuant to state law, any necessary real or personal property, or interest therein.

(Amended by Stats. 1980, Ch. 212.)



14154

In addition to the purposes for which money is appropriated to the department or any division thereof, all of such money or so much thereof as may be necessary, is hereby appropriated and may be expended by the department for the performance of such work. Such expenditures shall be limited to those items for which the Government of the United States has agreed to reimburse the State in full, except for general administrative expenses which shall be chargeable to the funds appropriated for the support or administration of the division doing the work. Such expenditures, to the extent to which the United States is obligated to reimburse the State, shall be considered as temporary advancements for the performance of such work and shall not be considered as expenditures of state funds. Such expenditures shall be excluded in making the computations required by Article 2, Chapter 3, Part 1, Division 3 of this title. Money received from the Government of the United States as reimbursements for such expenditures shall be deposited in the State Treasury to the credit of the fund from which the advancements were made.

(Added by Stats. 1955, Ch. 84.)



14155

“Department,” as used in this article, means the Department of Transportation as to work within its jurisdiction, the Department of Water Resources as to work within its jurisdiction, the Department of Boating and Waterways as to any project under the jurisdiction of that department pursuant to Article 2.5 (commencing with Section 65) of Chapter 2 of Division 1 of the Harbors and Navigation Code, and the Department of Corrections with respect to any project under its jurisdiction pursuant to Chapter 11 (commencing with Section 7000) of Title 7 of Part 3 of the Penal Code, and the Department of General Services with respect to the construction, alteration, repair, and improvement of state buildings.

(Amended by Stats. 1981, Ch. 540, Sec. 1. Effective September 17, 1981.)






ARTICLE 4 - Guaranteed Return Trip Demonstration Project

14170

This article and Chapter 8.5 (commencing with Section 14925) of Part 5. 5 shall be known and may be cited as the Guaranteed Return Trip Demonstration Project.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14171

The department shall establish and administer the Guaranteed Return Trip Demonstration Project in accordance with this article. The department shall develop standards and guidelines for the demonstration project, including a definition of return trip eligibility, and, upon approval of those standards and guidelines by the director, shall implement the project.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14172

The department shall publicize the project and solicit proposals for programs designed to provide mass transit and high-occupancy vehicle commuters with transportation to their homes, their personal vehicles, or another agreed upon location in the event of an emergency or specific unforeseen occurrence.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14173

The department shall prescribe forms to be utilized to apply for a grant to fund a proposed program, and shall adopt regulations prescribing qualifications for eligibility for the award of a grant, and establishing standards for auditing the expenditure of grant funds.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14174

The Guaranteed Return Trip Fund is hereby created in the State Treasury. An amount not exceeding one hundred fifty thousand dollars ($150,000) for each of the calendar years of 1991 and 1992, is hereby appropriated from the fund for the purpose of making grants pursuant to this article, and for the purposes of Chapter 8.5 (commencing with Section 14925) of Part 5.5, including the costs of the Department of General Services and the Department of Transportation, in administering this article and that Chapter 8.5.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14175

Grants of not more than five thousand dollars ($5,000) for projects covering a single employer or not more than fifteen thousand dollars ($15,000) for projects covering multiple employers may be made to public and private entities, including, but not limited to, all of the following:

(a) Local governmental entities, including, but not limited to, transit districts.

(b) Transportation management organizations and other associations formed to promote the use of high-occupancy vehicle commuting.

(c) Employers and groups of employers with established transportation management plans.

(d) Nonprofit organizations which provide transportation management services.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14176

(a) A public or private entity may submit to the department a program proposal and an application for a grant to fund the development and initial operation of a proposed program.

(b) To be eligible for funding, a proposed program shall meet all of the following criteria:

(1) Serve regular users of mass transit or high-occupancy vehicle commute modes.

(2) Provide transportation at no cost or at a nominal cost not to exceed the amount normally spent for home-to-work transportation by such means as a taxi, rental car, fleet car, or escort service, to the user’s home or other agreed upon location.

(3) Agree to report to the department, not later than one year after receipt of a grant, regarding the effectiveness of the program, as indicated by:

(A) The number of participants using the guaranteed return trip program.

(B) Whether the program has increased the number of commuters using alternatives to single-occupancy vehicle commuting.

(4) Develop written policies specifying eligibility and procedures for use of the guaranteed return trip option.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14177

The department shall evaluate each proposal submitted to it and award grants to qualified applicants which are selected for participation in the demonstration project. Grants shall be awarded in a manner which assures a reasonable distribution of grant funds throughout the state. A grant shall not be renewable.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14178

The amount of any grant shall be matched on a dollar-for-dollar basis by the grant applicant. The funds granted, together with the matching funds, shall be used solely for purposes of the guaranteed return trip program, as specified in Section 14180.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14179

The recipient of a grant may use the funds for costs related to the development and operation of a guaranteed return trip program, including any of the following:

(a) Development and administration of the program.

(b) Program operating costs.

(c) Promotion of the program and the recruitment of participants.

(d) Significant expansion of currently existing programs.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14180

Upon its selection of a proposed program and the award of a grant for the program, the department shall notify the Controller of its action, and the Controller shall disburse the amount of the grant, as specified by the department, to the applicant from the Guaranteed Return Trip Fund.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)



14181

The department shall conduct an evaluation of the Guaranteed Return Trip Demonstration Project in order to determine the effectiveness of individual programs funded pursuant to this article in promoting the use of mass transit and high-occupancy vehicle commuting. Not later than July 30, 1993, the department shall submit to the Legislature the results of its evaluation of the demonstration project, together with its recommendations as to whether the project should be continued.

(Added by Stats. 1990, Ch. 1653, Sec. 2.)









CHAPTER 3 - State Employee Telecommuting Program

14200

As used in this chapter, “telecommuting” means the partial or total substitution of computers or telecommunication technologies, or both, for the commute to work by employees residing in California.

(Added by Stats. 1990, Ch. 1389, Sec. 1.)



14200.1

(a) The Legislature finds and declares the following:

(1) Telecommuting can be an important means to reduce air pollution and traffic congestion and to reduce the high costs of highway commuting.

(2) Telecommuting stimulates employee productivity while giving workers more flexibility and control over their lives.

(b) It is the intent of the Legislature to encourage state agencies to adopt policies that encourage telecommuting by state employees.

(Added by Stats. 1994, Ch. 1209, Sec. 1. Effective January 1, 1995.)



14201

Every state agency shall review its work operations to determine where in its organization telecommuting can be of practical benefit to the agency. On or before July 1, 1995, each agency shall develop and implement a telecommuting plan as part of its telecommuting program in work areas where telecommuting is identified as being both practical and beneficial to the organization.

Agencies that participated in the experimental studies described in Section 15276 may continue and expand those telecommuting programs in accordance with the policy, procedures, and guidelines developed by the Department of General Services in conjunction with those participating agencies. Those agencies not having participated in the initial experimental studies described in Section 15276 may comply with the policy, procedures, and guidelines developed by the Department of General Services in conjunction with a multiagency group that participated in those studies.

(Amended by Stats. 1994, Ch. 1209, Sec. 2. Effective January 1, 1995.)



14202

The Department of General Services shall establish a unit for the purpose of overseeing telecommuting programs established pursuant to this chapter. This unit shall do all of the following:

(a) Coordinate and facilitate the interagency exchange of information regarding the state’s telecommuting program, and establish and lead a multiagency telecommuting advisory group for these purposes.

(b) Develop and update policy, procedures, and guidelines to assist agencies in the planning and implementation of telecommuting programs.

(c) Assist state agencies in requesting the siting of satellite work stations and develop procedures to track the needs of agencies and identify potential office locations.

(Added by Stats. 1990, Ch. 1389, Sec. 1.)



14203

Each state agency shall evaluate its telecommuting program. The Department of General Services shall establish criteria for evaluating the state’s telecommuting program and recommend modifications, if necessary.

(Added by Stats. 1990, Ch. 1389, Sec. 1.)






CHAPTER 3a - Public Works

14200

As used in this chapter, “telecommuting” means the partial or total substitution of computers or telecommunication technologies, or both, for the commute to work by employees residing in California.

(Added by Stats. 1990, Ch. 1389, Sec. 1.)



14200.1

(a) The Legislature finds and declares the following:

(1) Telecommuting can be an important means to reduce air pollution and traffic congestion and to reduce the high costs of highway commuting.

(2) Telecommuting stimulates employee productivity while giving workers more flexibility and control over their lives.

(b) It is the intent of the Legislature to encourage state agencies to adopt policies that encourage telecommuting by state employees.

(Added by Stats. 1994, Ch. 1209, Sec. 1. Effective January 1, 1995.)



14201

Every state agency shall review its work operations to determine where in its organization telecommuting can be of practical benefit to the agency. On or before July 1, 1995, each agency shall develop and implement a telecommuting plan as part of its telecommuting program in work areas where telecommuting is identified as being both practical and beneficial to the organization.

Agencies that participated in the experimental studies described in Section 15276 may continue and expand those telecommuting programs in accordance with the policy, procedures, and guidelines developed by the Department of General Services in conjunction with those participating agencies. Those agencies not having participated in the initial experimental studies described in Section 15276 may comply with the policy, procedures, and guidelines developed by the Department of General Services in conjunction with a multiagency group that participated in those studies.

(Amended by Stats. 1994, Ch. 1209, Sec. 2. Effective January 1, 1995.)



14202

The Department of General Services shall establish a unit for the purpose of overseeing telecommuting programs established pursuant to this chapter. This unit shall do all of the following:

(a) Coordinate and facilitate the interagency exchange of information regarding the state’s telecommuting program, and establish and lead a multiagency telecommuting advisory group for these purposes.

(b) Develop and update policy, procedures, and guidelines to assist agencies in the planning and implementation of telecommuting programs.

(c) Assist state agencies in requesting the siting of satellite work stations and develop procedures to track the needs of agencies and identify potential office locations.

(Added by Stats. 1990, Ch. 1389, Sec. 1.)



14203

Each state agency shall evaluate its telecommuting program. The Department of General Services shall establish criteria for evaluating the state’s telecommuting program and recommend modifications, if necessary.

(Added by Stats. 1990, Ch. 1389, Sec. 1.)






CHAPTER 4 - California Transportation Research and Innovation Program

14450

The department, in preparing its research and development program, shall consult with other parts of the transportation industry, including the private and public sectors, in order to obtain maximum input designed to develop a balanced multimodal research and development program. The department shall also consult with affected state agencies, including the Department of Motor Vehicles, the State Air Resources Board, the State Energy Resources Conservation and Development Commission, and the Department of the California Highway Patrol.

(Added by Stats. 1992, Ch. 352, Sec. 1. Effective January 1, 1993.)



14452

(a) All funds made available pursuant to Section 99315.6 of the Public Utilities Code and Section 203 of the Streets and Highways Code shall be allocated to transportation research and development projects, including both the research and development of new technologies and the application of existing technologies to transportation purposes. All state funded research and development work conducted on intelligent vehicle highway systems shall be funded with funds made available pursuant to Section 99315.6 of the Public Utilities Code and Section 203 of the Streets and Highways Code or with available federal funds.

(b) The department shall adopt a balanced, multimodal research and development program and shall ensure that adequate resources are devoted to research and development of nonhighway transportation modes, including, but not limited to, transit buses and other public transportation, and nonmotorized modes. The research and development program shall be evaluated to determine to what extent the program benefits highways or alternative modes. As an overall program goal, the department should strive to allocate a minimum of 50 percent of state funds made available pursuant to Section 99315.6 of the Public Utilities Code and Section 203 of the Streets and Highways Code to projects which relate to research and development of alternative modes of transportation.

(c) Funds made available pursuant to Section 203 of the Streets and Highways Code may be used for any research and development project which is designed to enhance or improve the operation of highways.

(Added by Stats. 1992, Ch. 352, Sec. 1. Effective January 1, 1993.)



14453

The department’s role in this program shall be limited to research and development. The department shall consider the following guidelines in evaluating and selecting a site for a research and development center:

(a) Sources of funding for the center, with the stipulation that the state’s funding share does not exceed one-third of the total costs of the center, with the remaining funds provided from local, federal, and private sources. The department shall seek to maximize private participation in the funding of a center, and state funds shall be expended only for facilities to be used by the state to be located on real property owned by the state, including acquisition of real property to be owned by the state in fee simple or pursuant to a lease-purchase contract.

(b) Accessibility to the center by rail or bus service operating at frequency headways of not less than one-half hour during peak commute hours.

(c) Other criteria to be used in the evaluation of a site for the center, which shall include, but not be limited to, the following:

(1) The ability of the project to enhance environmental quality, including the dedication of open space for preservation of open space, wetlands, and other wildlife habitat.

(2) The ability of the project to rely on existing infrastructure, including water and sewer hookups to existing systems and access by existing roads and transit systems, or alternatively, an assurance by the local jurisdiction or jurisdictions that an infrastructure development plan has been adopted which provides for the timely construction of necessary infrastructure and which is fully funded.

(3) The extent to which the project will result in the least cost to public agencies, direct and indirect, including costs incurred by state and local agencies other than the department.

(4) The extent to which the project provides a return on investment of public funds to public agencies.

(d) Contracting for consultant services to assist it in selecting a site for a center.

(e) Receiving and evaluating proposals for the center, to be ranked in priority order consistent with this section.

(f) Not committing any state funds to the project other than for the development of a request for proposals and the evaluation of proposals received in response to the request, unless funds are specifically appropriated as a separate item in the annual Budget Act for the financing, planning, design, and construction of the center.

(g) Construction of the center shall be subject to prevailing wage laws and minority enterprise and women business enterprise participation laws applicable to the department’s highway construction projects.

(Amended by Stats. 2012, Ch. 728, Sec. 63. Effective January 1, 2013.)



14454

(a) If a decision is made to proceed with a research and development center, proceeds from the sale or lease of existing facilities owned by the department due to the transfer of the functions performed at those facilities to the research and development center shall be available, upon appropriation by the Legislature, for allocation for research and development purposes.

(b) Prior to recommending a site, the department shall hold at least one public hearing.

(c) The department shall not acquire a site for the center unless, at the time of the selection, construction of the center on that site is consistent with the applicable city or county general plan. With respect to this subdivision, the state shall not supercede local planning and zoning decisions.

(Added by Stats. 1992, Ch. 352, Sec. 1. Effective January 1, 1993.)



14455

(a) Research contracts approved by the department shall require the contractor to disclose administrative overhead as a separate cost item, with a detailed statement identifying what activities will be paid as administrative overhead.

(b) Proposed research contracts shall be circulated by the department to interested private sector parties as well as public and private academic institutions.

(Added by Stats. 1992, Ch. 352, Sec. 1. Effective January 1, 1993.)



14456

Pursuant to Section 14453, the department may enter into a joint powers agreement with other entities for development and operation of the center.

(Added by Stats. 1992, Ch. 352, Sec. 1. Effective January 1, 1993.)









PART 5.3 - CALIFORNIA TRANSPORTATION COMMISSION

CHAPTER 1 - General

14500

There is in the Transportation Agency a California Transportation Commission.

(Amended by Stats. 2013, Ch. 352, Sec. 290. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14501

As used in this part, unless the context requires otherwise:

(a) “Commission” means the California Transportation Commission.

(b) “Department” means the Department of Transportation.

(Added by Stats. 1977, Ch. 1106.)



14502

The commission consists of 13 members appointed as follows:

(a) Nine members shall be appointed by the Governor with the advice and consent of the Senate. One member shall be appointed by the Speaker of the Assembly and one member shall be appointed by the Senate Committee on Rules, with neither of these members subject to confirmation by the Senate. A member appointed pursuant to this subdivision shall not simultaneously hold an elected public office, or serve on any local or regional public board or commission with business before the commission.

(b) One Member of the Senate appointed by the Senate Committee on Rules and one Member of the Assembly appointed by the Speaker of the Assembly shall be ex officio members without vote and shall participate in the activities of the commission to the extent that such participation is not incompatible with their positions as Members of the Legislature.

(c) Notwithstanding any other provision of law, a voting member of the commission may serve on the High-Speed Rail Authority as established in Division 19.5 (commencing with Section 185000) of the Public Utilities Code.

(Amended by Stats. 2012, Ch. 162, Sec. 62. Effective January 1, 2013.)



14503

(a) Other than ex officio members, the members of the commission shall hold office for terms of four years, and until their successors are appointed, except as otherwise provided in this section.

(b) In the case of the members initially appointed by the Governor, three shall be appointed to serve until February 1, 1979, two until February 1, 1980, two until February 1, 1981, and two until February 1, 1982.

(c) The members appointed by the Speaker of the Assembly and the Senate Committee on Rules pursuant to subdivision (a) of Section 14502 shall hold office for terms of four years, and until their successors are appointed.

(d) Vacancies shall be filled by the appointing authority for the unexpired portion of the terms in which they occur.

(Amended by Stats. 2007, Ch. 717, Sec. 2. Effective January 1, 2008.)



14504

In appointing members, the Governor shall make every effort to assure that there is a geographic balance of representation on the commission as a whole, with members from the northern and southern areas and from the urban and rural areas of the state.

Each member of the commission shall represent the state at large.

(Added by Stats. 1977, Ch. 1106.)



14505

The commission shall elect one of its members as a chairman who shall preside at all meetings, and a vice chairman who shall preside in the absence of the chairman.

The chairman shall serve a term of one year. No member may serve as chairman for more than two successive terms.

(Added by Stats. 1977, Ch. 1106.)



14505.5

After consulting with members of the commission, the chairman of the commission shall appoint the members of all the committees of the commission, including those committees created pursuant to Section 14506.

Each committee shall elect one of its members other than the chairman of the commission, as the committee chairman, who shall preside at all committee meetings.

(Added by Stats. 1977, Ch. 1106.)



14506

In order to perform its duties and functions, the commission shall organize itself into at least the following four committees:

(a) The Committee on Aeronautics, which shall consider issues related to aeronautics.

(b) The Committee on Streets and Highways, which shall consider issues related to streets and highways.

(c) The Committee on Mass Transportation, which shall consider issues related to the movement of groups of people within urban areas, and between rural communities and between cities.

(d) The Committee on Planning, which shall be responsible for transportation planning related issues, including, but not limited to, monitoring the transportation planning and programming process pursuant to Chapter 2.5 (commencing with Section 65080) of Division 1 of Title 7 and recommending to the commission the allocation of federal and state funds available for planning and research.

(Added by Stats. 1977, Ch. 1106.)



14506.5

The chairman shall appoint a Technical Advisory Committee on Aeronautics, after consultation with members of the aviation industry, airport operators, pilots, and other aviation interest groups and experts, as appropriate. This Technical Advisory Committee shall give technical advice to the Committee on Aeronautics on the full range of aviation issues to be considered by the commission.

(Added by Stats. 1977, Ch. 1106.)



14507

The commission shall not form a committee for the purpose of considering budgetary and related fiscal matters.

(Added by Stats. 1977, Ch. 1106.)



14508

The chairman shall not serve on any of the committees except in an ex officio capacity.

(Added by Stats. 1977, Ch. 1106.)



14509

Each member shall receive a compensation of one hundred dollars ($100) per day, but not to exceed eight hundred dollars ($800) for any commission business authorized by the commission during any month, when a majority of the commission approves the compensation by a recorded vote, plus the necessary expenses incurred by the member in the performance of the member’s duties. The need for up to eight days per diem per month is unique to the commission in that its members must evaluate projects and issues throughout the state in order to prioritize projects for the state transportation improvement program. These responsibilities require greater time, attention, and travel than local or regional transportation entities which have responsibility only for individual portions of the program.

(Amended by Stats. 1984, Ch. 1257, Sec. 1.)



14510

The commission shall appoint an executive director for the commission who shall serve at the pleasure of the commission.

The executive director shall receive the salary established by the Director of Finance for exempt officials.

(Amended by Stats. 1980, Ch. 977.)



14511

The executive director shall administer the affairs of the commission as directed by the commission and shall direct the staff of the commission.

(Amended by Stats. 1980, Ch. 977.)



14512

The executive director may appoint, with the approval of the commission, such staff as necessary to carry out the provisions of this part.

The commission may request the department, and the department shall have the authority, to perform such work as the commission deems necessary to carry out its duties and responsibilities. The commission shall consider the expertise and resources available in the department for the purpose of carrying out its duties and responsibilities. This does not preclude, however, the commission from utilizing the services of other agencies, public or private.

(Amended by Stats. 1980, Ch. 977.)



14513

The commission may employ its own legal staff or contract with other state agencies for legal services, or both.

(Amended by Stats. 1981, Ch. 350, Sec. 1.)



14514

The commission may sue or be sued.

(Added by Stats. 1977, Ch. 1106.)



14515

Except where a statute expressly provides that the commission itself shall hold a public hearing, the commission may delegate functions such as listening to argument, taking of evidence, and finding of facts to committees or staff members of the commission. The committee or staff shall have the authority to recommend a decision to the commission.

(Added by Stats. 1978, Ch. 669.)






CHAPTER 2 - Duties

14520

The commission shall advise and assist the Secretary of Transportation and the Legislature in formulating and evaluating state policies and plans for transportation programs in the state.

(Amended by Stats. 2013, Ch. 352, Sec. 291. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14520.3

(a) The Legislature, through the enactment of Senate Bill 45 during the 1997–98 Regular Session, intends to establish priorities and processes for the programming and expenditure of state transportation funds that are at the discretion of the Legislature and the Governor.

(b) The department is responsible for the planning, design, construction, maintenance, and operation of the state highway system and Senate Bill 45 is not intended to alter that responsibility.

(c) In addition to other responsibilities established by law, the department is the responsible agency for performing all state highway project components specified in subdivision (b) of Section 14529 of the Government Code except for construction.

(d) The Legislature, through the enactment of this section, intends that nothing in subdivision (b) of Section 14529 of the Government Code or any other provision in the act that added this section to the Government Code shall be construed to expand or restrict the authority or responsibility of the department, as provided by statute or the California Constitution, to perform the components described in subdivision (b) of Section 14529 of the Government Code on state highways.

(Repealed and added by Stats. 1997, Ch. 622, Sec. 1.1. Effective January 1, 1998.)



14521

The commission may request and review reports of the department and of other entities which pertain to transportation issues and concerns that the commission determines need special study.

(Added by Stats. 1977, Ch. 1106.)



14522

In cooperation with the regional transportation planning agencies, the commission may prescribe study areas for analysis and evaluation by such agencies and guidelines for the preparation of the regional transportation plans.

(Amended by Stats. 1978, Ch. 669.)



14522.1

(a) (1) The commission, in consultation with the department and the State Air Resources Board, shall maintain guidelines for travel demand models used in the development of regional transportation plans by federally designated metropolitan planning organizations.

(2) Any revision of the guidelines shall include the formation of an advisory committee that shall include representatives of the metropolitan planning organizations, the department, organizations knowledgeable in the creation and use of travel demand models, local governments, and organizations concerned with the impacts of transportation investments on communities and the environment. Before amending the guidelines, the commission shall hold two workshops on the guidelines, one in northern California and one in southern California. The workshops shall be incorporated into regular commission meetings.

(b) The guidelines shall, at a minimum and to the extent practicable, taking into account such factors as the size and available resources of the metropolitan planning organization, account for all of the following:

(1) The relationship between land use density and household vehicle ownership and vehicle miles traveled in a way that is consistent with statistical research.

(2) The impact of enhanced transit service levels on household vehicle ownership and vehicle miles traveled.

(3) Changes in travel and land development likely to result from highway or passenger rail expansion.

(4) Mode splitting that allocates trips between automobile, transit, carpool, and bicycle and pedestrian trips. If a travel demand model is unable to forecast bicycle and pedestrian trips, another means may be used to estimate those trips.

(5) Speed and frequency, days, and hours of operation of transit service.

(Added by Stats. 2008, Ch. 728, Sec. 2. Effective January 1, 2009.)



14522.2

(a) A metropolitan planning organization shall disseminate the methodology, results, and key assumptions of whichever travel demand models it uses in a way that would be useable and understandable to the public.

(b) Transportation planning agencies other than those identified in paragraph (1) of subdivision (a) of Section 14522.1, cities, and counties are encouraged, but not required, to utilize travel demand models that are consistent with the guidelines in the development of their regional transportation plans.

(Added by Stats. 2008, Ch. 728, Sec. 3. Effective January 1, 2009.)



14522.3

The commission shall include in an attachment to the next revision of its guidelines prescribed pursuant to Section 14522 a summary of the policies, practices, or projects that have been employed by metropolitan planning organizations that promote health and health equity. The summary attachment may include, but is not limited to, projects that implement any Safe Routes to Schools program, established pursuant to Section 2333.5 of the Streets and Highways Code, multiuse recreational trails, pedestrian and bicyclist pathways, and programs that serve transportation needs in rural communities.

(Added by Stats. 2012, Ch. 365, Sec. 2. Effective January 1, 2013.)



14523

The commission may prepare an independent evaluation of the department’s budget regarding the adequacy of funding levels and the relative needs of program categories as defined in Section 167 of the Streets and Highways Code and submit its recommendations to the Legislature not later than April 1 of each year. The report shall reflect the commission’s judgment regarding the overall funding levels for each program category and shall not duplicate the item-by-item analysis conducted by the Legislative Analyst.

(Amended by Stats. 1997, Ch. 622, Sec. 2. Effective January 1, 1998.)



14524

(a) Not later than July 15, 2001, and July 15 of each odd-numbered year thereafter, the department shall submit to the commission a five-year estimate pursuant to Section 164 of the Streets and Highways Code, in annual increments, of all federal and state funds reasonably expected to be available during the following five fiscal years.

(b) The estimate shall specify the amount that may be programmed in each county for regional improvement programs pursuant to paragraph (2) of subdivision (a) of Section 164 of the Streets and Highways Code and shall identify any statutory restriction on the use of particular funds.

(c) For the purpose of estimating revenues, the department shall assume that there will be no changes in existing state and federal statutes. Federal funds available for demonstration projects that are not subject to federal obligational authority, or are accompanied with their own dedicated obligational authority, shall not be considered funds that would otherwise be available to the state and shall not be included in the fund estimate.

(d) The method by which the estimate is determined shall be determined by the commission, in consultation with the department, transportation planning agencies, and county transportation commissions.

(Amended by Stats. 2000, Ch. 91, Sec. 1. Effective July 7, 2000.)



14524.16

(a) The department shall, as part of the reports required pursuant to Sections 14524.15 and 14525.5, report on its costs of project development for all state transportation improvement program projects awarded during the previous fiscal year.

(b) For purposes of this section, “costs of project development” includes all noncapital costs incurred by the department from completion of the project study report through the award of the construction contract.

The costs of project development include the prorated share of distributed departmental administration, as identified in the Governor’s proposed budget, attributable to these project development activities. The calculation of the prorated share of departmental administration shall exclude tort payments, costs of legal services associated with those payments, and central administrative services.

(c) The department shall attempt to keep its cost of project development, as defined in subdivision (b), from exceeding 20 percent of the value of state transportation improvement program projects, including right-of-way costs, awarded during the previous fiscal year, except for those projects where the department has provided design oversight only or has not been the responsible agency for project design.

The average cost of project delivery for the three previous fiscal years shall not exceed the 20 percent target.

(d) On or before June 1 of each year, the Legislative Analyst shall assess the department’s costs of project development.

(Amended by Stats. 1992, Ch. 1296, Sec. 12. Effective September 30, 1992.)



14524.2

(a) If the department’s total project delivery plan for any year requires a permanent and temporary capital outlay support staffing level which equals the 1986–87 budgeted permanent and temporary capital outlay support staffing level, the department’s budget request for that year shall contain a permanent and temporary capital outlay support staffing level equal to its 1986–87 authorized permanent and temporary capital outlay support staffing level.

(b) If the department’s total project delivery plan for any year requires a permanent and temporary capital outlay support staffing level and personnel year equivalents for cash overtime and contract services which exceed the 1986–87 authorized permanent and temporary capital outlay support staffing level and personnel year equivalents for cash overtime and contract services, the department’s budget request for that year shall contain a permanent and temporary capital outlay support staffing level and personnel year equivalents for cash overtime equal to the 1986–87 authorized permanent and temporary capital outlay support staffing level and personnel year equivalents for cash overtime plus one-half of the excess over the 1986–87 authorized permanent and temporary capital outlay support staffing level and personnel year equivalents for cash overtime and contract services. The department may contract out, pursuant to Section 14131, an equal number of personnel year equivalents for each authorized permanent and temporary capital outlay support staffing level and personnel year equivalents for cash overtime which exceed the 1986–87 authorized permanent and temporary capital outlay support staffing level and personnel year equivalents for cash overtime.

(c) For purposes of this section, “permanent and temporary capital outlay support staffing level” means the department’s permanent and temporary capital outlay support staffing level funded by state and federal funds through the State Highway Account.

(Amended by Stats. 2003, Ch. 525, Sec. 6. Effective January 1, 2004.)



14524.3

Commencing with the update to the California Transportation Plan that is required on or before December 31, 2020, the commission may, in cooperation with the department, prescribe study areas for analysis and evaluation by the department and may establish guidelines for the preparation of the updates to the California Transportation Plan prepared pursuant to Section 65071.

(Added by Stats. 2014, Ch. 917, Sec. 3. Effective January 1, 2015.)



14524.4

(a) On or before June 30, 2015, the department shall submit to the commission for approval an interregional transportation strategic plan directed at achieving a high functioning and balanced interregional transportation system. The plan shall be action oriented and pragmatic, considering both the short-term and long-term future, and shall present clear, concise policy guidance to the department for managing the state’s transportation system.

(b) The interregional transportation strategic plan shall be consistent with the California Transportation Plan as updated pursuant to Section 65071.

(Added by Stats. 2014, Ch. 917, Sec. 4. Effective January 1, 2015.)



14525

(a) Not later than August 15, 2001, and August 15 of each odd-numbered year thereafter, the commission shall adopt a five-year estimate pursuant to Section 164 of the Streets and Highways Code, in annual increments, of all state and federal funds reasonably expected to be available during the following five fiscal years.

(b) The estimate shall specify the amount that may be programmed in each county for regional improvement programs under paragraph (2) of subdivision (a) of Section 164 of the Streets and Highways Code and shall identify any statutory restriction on the use of particular funds.

(c) For the purpose of estimating revenues, the commission shall assume that there will be no change in existing state and federal statutes. Federal funds available for demonstration projects that are not subject to federal obligational authority, or are accompanied with their own dedicated obligational authority, shall not be considered funds that would otherwise be available to the state and shall not be included in the fund estimate.

(d) If the commission finds that legislation pending before the Legislature or the United States Congress may have a significant impact on the fund estimate, the commission may postpone the adoption of the fund estimate for no more than 90 days. Prior to March 1 of each even-numbered year, the commission may amend the estimate following consultation with the department, transportation planning agencies, and county transportation commissions to account for unexpected revenues or other unforeseen circumstances. In the event the fund estimate is amended, the commission shall extend the dates for the submittal of improvement programs as specified in Sections 14526 and 14527 and for the adoption of the state transportation improvement program pursuant to Section 14529.

(Amended by Stats. 2000, Ch. 91, Sec. 2. Effective July 7, 2000.)



14525.1

The department and the commission shall use an inflation rate that has been established by the Department of Finance. The Department of Finance shall consult with the Legislative Analyst and the Department of Transportation when calculating the inflation rate for this purpose.

(Repealed and added by Stats. 1989, Ch. 105, Sec. 7. Effective July 10, 1989.)



14525.5

(a) The department shall submit a project delivery report to the Governor and the Legislature not later than November 15 of each year. The report shall include all state highway projects that are included in the adopted state transportation improvement program costing one million dollars ($1,000,000) or more and for which the department is the responsible agency for project development work.

(b) For each of these projects, the report shall identify the milestone dates by month and year.

(c) For each fiscal year corresponding with the fiscal year used in programming the state transportation improvement program, the report shall identify the number of these projects which met one or more of the milestone dates. The report shall also identify each project where the department failed to meet one or more milestones. For each of those projects, the report shall identify the specific circumstances resulting in the delay, and present a plan to resolve any problems and a new schedule for delivery.

(d) For purposes of this section, each of the following is a “milestone date”:

(1) Commencement of the environmental process.

(2) Commencement of the circulation of the draft environmental documents.

(3) Final approval of the environmental documents.

(4) Commencement of work on the plans, specifications, and estimates.

(5) Project ready to advertise.

(6) Project delivery.

(e) “Project delivery” is the date on which the project is advertised.

(Amended by Stats. 1989, Ch. 106, Sec. 2. Effective July 10, 1989.)



14525.6

Not later than November 15, 2014, and annually thereafter, the department shall, as part of the project delivery report required pursuant to Section 14525.5, report on the difference between the original allocation made by the commission and the actual construction capital and support costs at project close for all state transportation improvement program projects completed during the previous fiscal year.

(Added by Stats. 2012, Ch. 272, Sec. 1. Effective January 1, 2013.)



14526

(a) Not later than October 15 of each odd-numbered year, based on the guidelines established pursuant to Section 14530.1, and after consulting with the transportation planning agencies, county transportation commissions, and transportation authorities, the department shall submit to the commission the draft five-year interregional transportation improvement program consisting of all of the following:

(1) Projects to improve state highways, pursuant to subdivision (b) of Section 164 of the Streets and Highways Code.

(2) Projects to improve the intercity passenger rail system.

(3) Projects to improve interregional movement of people, vehicles, and goods.

(b) Projects included in the interregional transportation improvement program shall be consistent with the state interregional transportation strategic plan prepared pursuant to Section 14524.4.

(c) Projects may not be included in the draft interregional transportation improvement program without a project study report or major investment study.

(d) Major projects shall include current costs updated as of November 1 of the year of submittal and escalated to the appropriate year, and shall be consistent with, and provide the information required in, subdivision (b) of Section 14529.

(e) Projects included in the draft interregional transportation improvement program shall be consistent with the adopted regional transportation plan.

(f) On or before November 15 of each odd-numbered year, the commission shall hold at least one hearing in northern California and one hearing in southern California to attempt to reconcile any objections by any member of the public or other stakeholder to the draft interregional transportation improvement program.

(g) The department shall consider the input received at the hearings conducted pursuant to subdivision (f) and shall develop a final interregional transportation improvement program. The final interregional transportation improvement program shall include a summary of the major comments received at the hearings and responses to those comments, and shall be submitted to the commission for approval not later than December 15 of each odd-numbered year.

(h) The commission shall, when approving the final interregional transportation improvement program pursuant to subdivision (g), evaluate the extent to which the program is consistent with funding priorities established in Section 167 of the Streets and Highways Code.

(Amended by Stats. 2014, Ch. 917, Sec. 5. Effective January 1, 2015.)



14526.4

(a) The department, in consultation with the commission, shall prepare a robust asset management plan to guide selection of projects for the state highway operation and protection program required by Section 14526.5. The asset management plan shall be consistent with any applicable state and federal requirements.

(b) The department may prepare the asset management plan in phases, with the first phase to be implemented with the 2016 state highway operation and protection program, and the complete asset management plan to be prepared no later than the 2020 state highway operation and protection program.

(c) In connection with the asset management plan, the commission shall do both of the following:

(1) Adopt targets and performance measures reflecting state transportation goals and objectives.

(2) Review and approve the asset management plan, including the final version of the first phase and the complete plan prepared by the department pursuant to subdivision (b).

(d) As used in this section, “asset management plan” means a document assessing the health and condition of the state highway system with which the department is able to determine the most effective way to apply the state’s limited resources.

(Added by Stats. 2014, Ch. 917, Sec. 6. Effective January 1, 2015.)



14526.5

(a) Based on the asset management plan prepared and approved pursuant to Section 14526.4, the department shall prepare a state highway operation and protection program for the expenditure of transportation funds for major capital improvements that are necessary to preserve and protect the state highway system. Projects included in the program shall be limited to capital improvements relative to maintenance, safety, and rehabilitation of state highways and bridges that do not add a new traffic lane to the system.

(b) The program shall include projects that are expected to be advertised prior to July 1 of the year following submission of the program, but which have not yet been funded. The program shall include those projects for which construction is to begin within four fiscal years, starting July 1 of the year following the year the program is submitted.

(c) The department, at a minimum, shall specify, for each project in the state highway operation and protection program, the capital and support budget, as well as a projected delivery date, for each of the following project components:

(1) Completion of project approval and environmental documents.

(2) Preparation of plans, specifications, and estimates.

(3) Acquisition of rights-of-way, including, but not limited to, support activities.

(4) Construction.

(d) The program shall be submitted to the commission not later than January 31 of each even-numbered year. Prior to submitting the plan, the department shall make a draft of its proposed program available to transportation planning agencies for review and comment and shall include the comments in its submittal to the commission.

(e) The commission may review the program relative to its overall adequacy, consistency with the asset management plan prepared and approved pursuant to Section 14526.4 and funding priorities established in Section 167 of the Streets and Highways Code, the level of annual funding needed to implement the program, and the impact of those expenditures on the state transportation improvement program. The commission shall adopt the program and submit it to the Legislature and the Governor not later than April 1 of each even-numbered year. The commission may decline to adopt the program if the commission determines that the program is not sufficiently consistent with the asset management plan prepared and approved pursuant to Section 14526.4.

(f) Expenditures for these projects shall not be subject to Sections 188 and 188.8 of the Streets and Highways Code.

(Amended by Stats. 2014, Ch. 917, Sec. 7. Effective January 1, 2015.)



14526.6

(a) The department shall report to the commission quarterly, for projects which complete construction in the previous quarter, on the information outlined in subdivision (b) for all major state highway operation and protection program projects, as defined by the commission pursuant to subdivision (f) of Section 167 of the Streets and Highways Code.

(b) The department shall report to the commission on the approved capital and support budgets compared to expenditures at contract construction acceptance for all projects included in subdivision (a).

(c) The department shall develop, in consultation with the commission, a plain language performance report to increase transparency and accountability of the state highway operation and protection program.

(Added by Stats. 2014, Ch. 917, Sec. 8. Effective January 1, 2015.)



14527

(a) After consulting with the department, the regional transportation planning agencies and county transportation commissions shall adopt and submit to the commission and the department, not later than December 15, 2001, and December 15 of each odd-numbered year thereafter, a five-year regional transportation improvement program in conformance with Section 65082. In counties where a county transportation commission has been created pursuant to Chapter 2 (commencing with Section 130050) of Division 12 of the Public Utilities Code, that commission shall adopt and submit the county transportation improvement program, in conformance with Sections 130303 and 130304 of that code, to the multicounty-designated transportation planning agency. Other information, including a program for expenditure of local or federal funds, may be submitted for information purposes with the program, but only at the discretion of the transportation planning agencies or the county transportation commissions. As used in this section, “county transportation commission” includes a transportation authority created pursuant to Chapter 2 (commencing with Section 130050) of Division 12 of the Public Utilities Code.

(b) The regional transportation improvement program shall include all projects to be funded with the county share under paragraph (2) of subdivision (a) of Section 164 of the Streets and Highways Code. The regional programs shall be limited to projects to be funded in whole or in part with the county share that shall include all projects to receive allocations by the commission during the following five fiscal years. For each project, the total expenditure for each project component and the total amount of commission allocation and the year of allocation shall be stated. The total cost of projects to be funded with the county share shall not exceed the amount specified in the fund estimate made by the commission pursuant to Section 14525.

(c) The regional transportation planning agencies and county transportation commissions may recommend projects to improve state highways with the interregional share pursuant to subdivision (b) of Section 164 of the Streets and Highways Code. The recommendations shall be separate and distinct from the regional transportation improvement program. A project recommended for funding pursuant to this subdivision shall constitute a usable segment and shall not be a condition for inclusion of other projects in the regional transportation improvement program.

(d) The department may nominate or recommend the inclusion of projects in the regional transportation improvement program to improve state highways with the county share pursuant to paragraph (2) of subdivision (a) and subdivision (e) of Section 164 of the Streets and Highways Code. A regional transportation planning agency and a county transportation commission shall have sole authority for determining whether any of the project nominations or recommendations are accepted and included in the regional transportation improvement program adopted and submitted pursuant to this section. This authority provided to a regional transportation planning agency or to a county transportation commission extends only to a project located within its jurisdiction.

(e) Major projects shall include current costs updated as of November 1 of the year of submittal and escalated to the appropriate year, and shall be consistent with, and provide the information required in, subdivision (b) of Section 14529.

(f) The regional transportation improvement program may not change the project delivery milestone date of any project as shown in the prior adopted state transportation improvement program without the consent of the department or other agency responsible for the project’s delivery.

(g) Projects may not be included in the regional transportation improvement program without a complete project study report or, for a project that is not on a state highway, a project study report equivalent or major investment study.

(h) Each transportation planning agency and county transportation commission may request and receive an amount not to exceed 5 percent of its county share for the purposes of project planning, programming, and monitoring.

(Amended by Stats. 2006, Ch. 821, Sec. 1. Effective January 1, 2007.)



14527.1

(a) A project study report or project study report equivalent that is prepared for any new project involving the construction of a new bridge, or the replacement of a bridge with a history of documented suicides, which project is included in a regional transportation improvement program, as described in Section 14527, the interregional transportation improvement program, as described in Section 14526, or the state highway operation and protection program, as defined in Section 14526.5, shall include a document demonstrating that a suicide barrier was a feature considered for each bridge during the project’s planning process.

(b) “Bridge” means a publicly owned bridge on the national highway system or the federal-aid highway system, or off system, a publicly owned bridge classified as non-federal-aid highway system.

(c) This section does not impose a mandatory duty pursuant to Section 815.6.

(Added by Stats. 2013, Ch. 593, Sec. 1. Effective January 1, 2014.)



14528.5

(a) To resolve local transportation problems resulting from the infeasibility of planned state transportation facilities on State Highway Route 238 in the City of Hayward and Alameda County, the city or county in which the planned facilities were to be located, acting jointly with the transportation planning agency having jurisdiction over the city or county, may develop and file with the commission a local alternative transportation improvement program that addresses transportation problems and opportunities in the county which were to be served by the planned facilities. Priorities for funding in the local alternative program shall go to projects in the local voter-approved transportation sales tax measure.

(b) The commission shall have the final authority regarding the content and approval of the local alternative transportation improvement program. The commission shall not approve any local alternative transportation improvement program submitted under this section after July 1, 2010.

(c) All proceeds from the sale of the excess properties, less any reimbursements due to the federal government and all costs incurred in the sale of those excess properties, shall be allocated by the commission to fund the approved local alternative transportation improvement program and shall not be subject to Sections 188 and 188.8 of the Streets and Highways Code. Except as provided in Section 14528.6, the proceeds shall be used only for highway purposes.

(d) “Excess properties” means those properties acquired to construct a new alignment for a freeway or expressway bypass to State Highway Route 238 in the City of Hayward and in the County of Alameda, which project is no longer planned to be constructed.

(Amended by Stats. 2009, Ch. 291, Sec. 1. Effective January 1, 2010.)



14528.55

(a) To resolve local transportation problems resulting from the infeasibility of planned state transportation facilities on State Highway Route 84 in the Cities of Fremont and Union City, the cities or the county in which the planned facilities were to be located, acting jointly with the transportation planning agency having jurisdiction over the cities or county, may develop and file with the commission a local alternative transportation improvement program that addresses transportation problems and opportunities in the county that were to be served by the planned facilities. Priorities for funding in the local alternative program shall go to projects in the local voter-approved transportation sales tax measure.

(b) The commission shall have the final authority regarding the content and approval of the local alternative transportation improvement program. The commission shall not approve any local alternative transportation improvement program submitted under this section after July 1, 2010.

(c) All proceeds from the sale of the excess properties, less any reimbursements due to the federal government and all costs incurred in the sale of those excess properties, shall be allocated by the commission to fund the approved local alternative transportation improvement program and shall not be subject to Sections 188 and 188.8 of the Streets and Highways Code. The proceeds shall be used only for state highway purposes or for projects in the local alternative transportation improvement program that are also in the local voter-approved transportation sales tax measure, subject to approval by the department.

(d) “Excess properties” means those properties acquired to construct a new alignment for State Highway Route 84 in the Cities of Fremont and Union City, a portion of which project is no longer planned to be constructed.

(Amended by Stats. 2009, Ch. 291, Sec. 2. Effective January 1, 2010.)



14528.56

The following shall pertain to local alternative transportation improvement programs developed and approved pursuant to Sections 14528.5 and 14528.55:

(a) The department shall maintain a separate account in the state’s Special Deposit Fund for each approved local alternative transportation improvement program into which it will deposit the funds derived from the sale of the respective excess properties pursuant to subdivision (c) of Section 14528.5 and subdivision (c) of Section 14528.55. All proceeds received by the department from the sale of those excess properties that are available pursuant to those subdivisions for the respective local alternative transportation improvement programs, less reimbursement for costs incurred by the department for administration of each account, shall be deposited in each respective account, along with all interest earnings generated by the funds in the respective account.

(b) Funds in each account shall be available for expenditure by the local agencies for projects designated in the respective local alternative transportation improvement program approved by the commission pursuant to Section 14528.5 or 14528.55.

(c) This section applies only to State Highway Routes 84 and 238, and to the local alternative transportation programs approved pursuant to Section 14528.5 or 14528.55.

(d) Section 14528.8 does not apply to projects undertaken pursuant to Section 14528.5 or 14528.55.

(e) A local jurisdiction may, with the concurrence of the appropriate transportation planning agency, the commission, and the department, advance a project included in the local alternative transportation improvement programs prior to the availability of sufficient funds from the sale of respective excess properties, through the use of its own funds. A project advanced in this manner shall be deliverable by the state, or by the local jurisdiction pursuant to agreement, when proposed by the local jurisdiction. Advancement of a project or projects shall not change the priority for funding and delivery of all projects within each respective approved local alternative transportation improvement program.

(f) A local agency may enter into an agreement with the appropriate transportation planning agency, the department, and the commission to use its own funds to develop, purchase right-of-way for, and construct a transportation project within its jurisdiction if the project is one that is included in the respective local alternative transportation improvement program and is funded by the individual account established in the Special Deposit Fund pursuant to subdivision (a), and meets all of the following requirements:

(1) Pursuant to the agreement, and from funds allocated by the commission for the project when scheduled in the local alternative transportation improvement program, the department shall reimburse the local agency for the actual cost of constructing the project, including the acquisition of right-of-way. Interest or other debt service costs incurred by local agencies to finance right-of-way acquisition or construction for the project are not reimbursable. Reimbursement made to a local agency pursuant to this subdivision shall be made from the respective account established in the Special Deposit Fund.

(2) The amount actually reimbursed to the local agency under paragraph (1) shall be the amount expended by the local agency for right-of-way and construction. If the expenditure of local funds does not result in the completion of an operable segment of a transportation project, reimbursement shall be limited to the actual amount expended by the local agency for right-of-way or partial construction, with no escalation factor.

(3) Pursuant to the agreement, and from funds allocated by the commission for the project when it was scheduled in the local respective alternative transportation improvement program, the department shall reimburse the local agency for the actual cost of developing the project with local funds pursuant to this subdivision. Reimbursement of project development costs shall not exceed 20 percent of estimated construction costs. In no case shall this reimbursement exceed any lesser amount mutually agreed to by the department, commission, and local agency.

(4) Reimbursements made to local agencies pursuant to this section for expenditures of local voter-approved sales and use tax revenues shall be used for the same purposes for which the imposition of the sales and use tax is authorized.

(5) The commission, in consultation with the department and local transportation officials, shall develop and adopt guidelines to implement this subdivision.

(g) At the time of its approval of the respective local alternative transportation improvement program, the commission, in consultation with the department and representatives from regional and local agencies, shall also incorporate, into the state transportation improvement program guidelines, additional guidelines specific to the local alternative transportation improvement program. The additional guidelines shall include, but need not be limited to, criteria for project applications, estimation of costs, assessment of capability to complete the project, allocation of funds to project phases, timely expenditure of funds, management of changes to cost, scope, and schedules, assessment of progress in implementing projects, and audit requirements.

(Amended by Stats. 2014, Ch. 71, Sec. 75. Effective January 1, 2015.)



14528.6

(a) A local alternative transportation improvement program, approved pursuant to Section 14528.5, and pursuant to the terms and conditions of the applicable court-approved settlement agreement related to the disposition of excess properties acquired for the State Route 238 Hayward Bypass Project signed by the department, the City of Hayward, and representatives for members of the class of residents, shall include all of the following:

(1) A program to provide monetary assistance for eligible tenant households occupying a corridor property on or before December 31, 2009.

(2) A program to provide 237 additional new low-income housing units in the corridor.

(3) A program to provide home purchase assistance to eligible tenant households in single-family residences.

(b) For the purpose of funding a local alternative transportation improvement program, approved pursuant to Section 14528.5, neither the excess property nor the proceeds from the sale of the excess property shall be used for housing or housing-related programs, including, but not limited to, any direct monetary assistance to tenants, development of any new low-income housing units, or providing any direct home purchase assistance to occupants of the excess properties. The excess property may be used for housing purposes after sale by the department.

(c) Notwithstanding subdivision (b), proceeds from the sale of the excess properties may be used for the cost of selling the properties, including all of the following:

(1) All necessary surveys of tenants occupying excess properties.

(2) Appraisal costs, including review appraisals.

(3) Program administration costs to develop and administer the home purchase program.

(4) Program administration costs to develop and provide an administrative hearing process for excess property tenants related to any housing programs or program assistance offered to those excess property tenants.

(5) Other administrative, commercial, or legal costs necessary for selling the excess properties.

(d) Any person or persons commencing initial occupancy of or entering into a new rental or lease agreement for a property located on the State Route 238 Hayward Bypass Project on or after January 1, 2010, and before the sale of the properties by the department or its authorized agent, shall not be eligible for any additional relocation assistance under any provision of state law, including Section 50460 of the Health and Safety Code, and shall be notified prior to occupying the property that such occupancy, rental, or lease is temporary regardless of length of occupancy.

(e) For purposes of this section, “eligible tenant household” shall mean a household comprised of a tenant or group of tenants in good standing, pursuant to a valid, written rental agreement with the department as of the date on which the superior court preliminarily approves the settlement agreement described in subdivision (a), and who are members of the class covered by that settlement.

(f) This section shall become operative on the date on which the superior court issues the final approval order for the settlement agreement related to the disposition of excess properties acquired for the State Route 238 Hayward Bypass Project signed by the department, the City of Hayward, and representatives for members of the class of residents, or on January 1, 2010, whichever comes later.

(Repealed (in Sec. 4) and added by Stats. 2009, Ch. 291, Sec. 5. Effective January 1, 2010. Section became operative on April 23, 2010, pursuant to its own provisions.)



14528.65

(a) All of the following shall apply to the sale or other disposition of excess property to fund the local alternative transportation improvement program approved pursuant to Section 14528.5:

(1) At the time the commission rescinds the freeway adoption previously approved for the State Route 238 Hayward Bypass Project, and the commission approves the local alternative transportation improvement program, the commission shall authorize the department to sell, on an “as is” basis at fair market value, the excess properties acquired for the State Route 238 Hayward Bypass Project. However, any properties required for the implementation of the local alternative transportation improvement program shall not be sold.

(2) Article 8.5 (commencing with Section 54235) of Chapter 5 of Part 1 of Division 2 of Title 5 does not apply to the sale of excess property pursuant to this section.

(3) The disposition of excess property pursuant to this section shall be exempt from Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code. Upon title to the parcel vesting in the purchaser or transferee of the property, the purchaser or transferee shall be subject to any local governmental land use entitlement approval requirements and to Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code. “Disposition” means the sale, exchange, sale combined with exchange, or transfer of a parcel of excess property.

(4) The department shall offer the direct sale, “as is” at fair market value, of an eligible excess single-family residence located on the State Route 238 Hayward Bypass Project properties, to the residential tenant of that residence if the tenant is in good standing in the residence and has a tenure of two years or more, with all rent obligations current and paid in full. For purposes of this section, “eligible excess single-family residence” means an excess single-family residence determined to be eligible for sale to single-family residential tenants pursuant to the settlement agreement described in subdivision (a) of Section 14528.6. The commission is hereby authorized and directed to approve any such sale transaction provided the commission determines the sale to be “as is” at fair market value.

(5) If a residential tenant in single-family residence qualifies for the direct sale as provided for in paragraph (4), and the residential tenant is unable to purchase the single-family residence occupied by the tenant because that single-family residence is ineligible for direct sale, the department declines to allow the direct sale of that single-family residence, the tenant does not qualify for financing for that single-family residence, the condition of the subject single-family residence does not allow financing, or the tenant needs a larger or smaller single-family residence, the department shall offer to the residential tenant the direct sale, “as is” at fair market value, of other available eligible excess single-family residences located on the State Route 238 Hayward Bypass Project properties. The commission is hereby authorized and directed to approve any such sale transaction provided the commission determines the sale to be “as is” at fair market value.

(6) The department may hire, or cause to be hired, an appraiser to determine the “as is” fair market value of any single-family residence for which a direct sale to a residential tenant is contemplated as provided for in paragraph (4) or (5). The appraiser shall, at a minimum, be in good standing, be designated a Senior Residential Appraiser by the Appraisal Institute, possess a certified residential license, and have knowledge of the City of Hayward and County of Alameda single-family residence residential housing market. The department, at its sole election, may undertake an appraisal review. The commission is hereby authorized and directed to approve an appraisal review as provided in this section. However, the commission retains the authority to determine that the appraisal or appraisal review accurately determined the “as is” fair market value according to the processes and procedures identified or referenced in this section. For the purposes of this section, “fair market value” has the meaning set forth in Section 1263.320 of the Code of Civil Procedure.

(b) This section shall become operative on the date on which the superior court issues the final approval order for the settlement agreement related to the disposition of excess properties acquired for the State Route 238 Hayward Bypass Project signed by the department, the City of Hayward, and representatives for members of the class of residents, or on January 1, 2010, whichever comes later.

(Added by Stats. 2009, Ch. 291, Sec. 6. Effective January 1, 2010. Section operative on January 1, 2010, or later date, by its own provisions.)



14528.7

A city or county acting jointly with the transportation planning agency having jurisdiction over the city or county may adopt a resolution requesting the rescission of a state highway route location within the city or county, as the case may be. The city or county, acting jointly with the transportation planning agency, may submit an alternative state highway project proposal with the resolution. If the commission concurs in the resolution, the route location shall be rescinded, and the department shall proceed with the sale of excess real properties that were acquired for the rescinded route location.

In the case of a city or county under the jurisdiction of a county transportation commission, only the county transportation commission may adopt the resolution and submit an alternative state highway project proposal.

(Added by Stats. 1982, Ch. 1391, Sec. 3.)



14528.8

When the department sells any real property or interest therein acquired for a state highway route location rescinded pursuant to Section 14528.7, the proceeds from the sale shall be allocated by the commission for expenditure by the department to fund the alternative state highway project proposed by the city or county, as the case may be, if it is approved by the commission. Expenditure of the proceeds for an alternative state highway project within the same county is not subject to Sections 188 and 188.8 of the Streets and Highways Code if the route location was rescinded pursuant to Section 14528.7.

(Amended by Stats. 1990, Ch. 627, Sec. 2. Effective September 10, 1990.)



14529

(a) The state transportation improvement program shall include a listing of all capital improvement projects that are expected to receive an allocation of state transportation funds under Section 164 of the Streets and Highways Code, including revenues from transportation bond acts, from the commission during the following five fiscal years. It shall include, and be limited to, the projects to be funded with the following:

(1) Interregional improvement funds.

(2) Regional improvement funds.

(b) For each project, the program shall specify the allocation or expenditure amount and the allocation or expenditure year for each of the following project components:

(1) Completion of all permits and environmental studies.

(2) Preparation of plans, specifications, and estimates.

(3) The acquisition of rights-of-way, including, but not limited to, support activities.

(4) Construction and construction management and engineering, including surveys and inspection.

(c) Funding for right-of-way acquisition and construction for a project may be included in the program only if the commission makes a finding that the sponsoring agency will complete the environmental process and can proceed with right-of-way acquisition or construction within the five-year period. No allocation for right-of-way acquisition or construction shall be made until the completion of the environmental studies and the selection of a preferred alternative.

(d) The commission shall adopt and submit to the Legislature and the Governor, not later than April 1 of each even-numbered year thereafter, a state transportation improvement program. The program shall cover a period of five years, beginning July 1 of the year it is adopted, and shall be a statement of intent by the commission for the allocation or expenditure of funds during those five years. The program shall include projects which are expected to receive funds prior to July 1 of the year of adoption, but for which the commission has not yet allocated funds.

(e) The projects included in the adopted state transportation improvement program shall be limited to those projects submitted or recommended pursuant to Sections 14526 and 14527. The total amount programmed in each fiscal year for each program category shall not exceed the amount specified in the fund estimate adopted under Section 14525.

(f) The state transportation improvement program is a resource management document to assist the state and local entities to plan and implement transportation improvements and to utilize available resources in a cost-effective manner. It is a document for each county and each region to declare their intent to use available state and federal funds in a timely and cost-effective manner.

(g) Prior to the adoption of the state transportation improvement program, the commission shall hold not less than one hearing in northern California and one hearing in southern California to reconcile any objections by any county or regional agency to the department’s program or the department’s objections to any regional program.

(h) The commission shall incorporate projects that are included in the regional transportation improvement program and are to be funded with regional improvement funds, unless the commission finds that the regional transportation improvement program is not consistent with the guidelines adopted by the commission or is not a cost-effective expenditure of state funds, in which case the commission may reject the regional transportation improvement program in its entirety. The finding shall be based on an objective analysis, including, but not limited to, travel forecast, cost, and air quality. The commission shall hold a public hearing in the affected county or region prior to rejecting the program, or not later than 60 days after rejecting the program. When a regional transportation improvement program is rejected, the regional entity may submit a new regional transportation improvement program for inclusion in the state transportation improvement program. The commission shall not reject a regional transportation improvement program unless, not later than 60 days after the date it received the program, it provided notice to the affected agency that specified the factual basis for its proposed action.

(i) A project may be funded with more than one of the program categories listed in Section 164 of the Streets and Highways Code.

(j) Notwithstanding any other provision of law, no local or regional matching funds shall be required for projects that are included in the state transportation improvement program.

(k) The commission may include a project recommended by a regional transportation planning agency or county transportation commission pursuant to subdivision (c) of Section 14527, if the commission makes a finding, based on an objective analysis, that the recommended project is more cost-effective than a project submitted by the department pursuant to Section 14526.

(Amended by Stats. 2000, Ch. 91, Sec. 5. Effective July 7, 2000.)



14529.01

(a) It is the intent of the Legislature to facilitate project development work on needed transportation projects to produce a steady flow of construction projects by adding an advance project development element to the state transportation improvement program, beginning with the 2000 State Transportation Improvement Program.

(b) The advance project development element shall include only project development activities for projects that are eligible for inclusion in a state transportation improvement program.

(c) The fund estimate for each state transportation improvement program shall designate an amount to be available for the advance project development element, which shall be not more than 25 percent of the programmable resources estimated to be available for the first and second years following the period of the state transportation improvement program, subject to the formulas in Sections 164, 188, and 188.8 of the Streets and Highways Code.

(d) The department, transportation planning agencies, and county transportation commissions may nominate projects to the commission for inclusion in the advance project development element through submission of the regional transportation improvement program and the interregional transportation improvement program.

(e) The funds programmed in the advance project development element may be allocated within the period of the state transportation improvement program without regard to fiscal year.

(f) The commission may develop guidelines to implement this section.

(Amended by Stats. 2010, Ch. 478, Sec. 3. Effective January 1, 2011.)



14529.1

The commission shall establish guidelines for the allocation of funds to an entity for a project to verify that the entity has the resources and capabilities to implement the project in a timely manner and may establish a process for monitoring the progress being made and proper use of funds. The guidelines and process shall be kept to the minimum needed to protect state funds and provide for a timely use of those funds. The commission shall request that the entity receiving funds accept an audit of funds allocated to it by the commission if an audit is deemed necessary.

(Added by Stats. 1997, Ch. 622, Sec. 11. Effective January 1, 1998.)



14529.3

At least 20 days prior to the adoption of the state transportation improvement program, the executive director shall make available to the commission, the department, and the transportation planning agencies and county transportation commissions the recommendations of the staff on the program.

(Added by Stats. 1984, Ch. 95, Sec. 7.)



14529.4

The commission may include capacity-increasing projects in the adopted state transportation improvement program adopted pursuant to Section 14529 only if the project studies report has been completed for that project pursuant to Section 65086.5.

(Added by Stats. 1987, Ch. 878, Sec. 1.)



14529.6

(a) (1) Notwithstanding any other provision of law, the commission may advance unallocated funds in the State Highway Account, in the form of loans, to transportation planning agencies, county transportation commissions, transit districts, city and county governments, and local transportation authorities for the advancement of projects eligible under the state transportation improvement program that are included within an adopted regional transportation plan.

(2) No application for a loan may be approved under this section for an agency that is not the approving authority for the county’s submission to the state transportation improvement program unless the agency applies jointly with the approving authority.

(b) When considering loan applications, the commission shall ensure that all of the following conditions are met:

(1) Projects shall comply with the environmental impact report certification requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and associated rules and regulations, and have prepared an environmental impact report under that act.

(2) Total project costs shall be greater than ten million dollars ($10,000,000). In counties with populations of less than 500,000 persons, the commission may waive this requirement if 50 percent of a county’s share for the current county share period made under Section 188.8 of the Streets and Highways Code is equal to or greater than the amount of project costs to be loaned.

(3) A fiscal assessment of the applicant’s ability to repay a loan shall be made by an independent fiscal consultant selected by the applicant from a pre-qualified list of fiscal consultants approved jointly by the department and the commission. The department shall make a recommendation to the commission based on the analysis conducted by the independent fiscal consultant regarding each specific loan. Costs incurred for this assessment shall be paid by the applicant.

(4) The maximum amount of funds that may be loaned to any single county in any single loan for one or more projects shall be not more than 50 percent of the most recent regional-choice funding allocation made pursuant to Section 188.8 of the Streets and Highways Code, in an amount of not more than one hundred million dollars ($100,000,000).

(5) Loan repayments shall be made in cash from nonstate sources.

(6) Loans shall be repaid within four years from the date the loan is made.

(7) If a default occurs, 100 percent repayment of the principal and interest, plus a penalty charge of 5 percent of the outstanding principal, shall be required in the form of a reduction in the county’s next allocation of county share funding made under Section 188.8 of the Streets and Highways Code. If that reduction is not sufficient to pay the principal, interest, and penalty due, further reduction shall be made from subsequent allocations until the outstanding amount is paid in full. Additionally, the defaulting county shall be ineligible for regional choice fund programming made under Section 188.8 of the Streets and Highways Code until the outstanding amount is paid in full.

(8) Interest rates on loans shall be set at the rate paid on money in the Pooled Money Investment Account during the period of time that the money is loaned.

(9) The commission shall approve or disapprove all loan applications not more than 30 days after the application is submitted.

(10) When approved by the commission, the money for the loan shall be transmitted by the department directly to the applicant not later than 30 days after approval.

(11) The total amount of outstanding loans approved under this program may not exceed five hundred million dollars ($500,000,000) at any one time.

(12) All payments on the principal of any loan plus interest or penalties paid shall be deposited in the State Highway Account.

(13) The department shall require in writing that projects funded under this section be under construction not later than six months after the date the loan funds are transmitted. If the project is not under construction on or before the date set by the department under this paragraph, the department shall require that the loan be paid back, with interest, not later than 10 days after the department notifies the recipient that repayment is due.

(c) The loan program created under this section shall automatically commence on a first-come, first-served basis whenever the State Highway Account cash balance exceeds four hundred million dollars ($400,000,000) and shall be suspended whenever the commission determines that moneys in the State Highway Account will reach a cash balance of less than four hundred million dollars ($400,000,000), based on historical experience, the need for state matching funds, and anticipated contractual needs, except that the commission may terminate the program at any time it deems termination to be the most prudent course of action. For purposes of informing potential loan applicants of the availability of funds to be loaned, the commission shall adopt, on January 15 and July 15 of each year, projections regarding the availability of funds to be loaned and the period of time during which funds will be available. The department shall report to the commission prior to each projection regarding the cash-flow needs of the state transportation improvement program for the following six months.

(d) Prior to loan approval, local agencies shall certify that other resources are not available to fund the project for which the loan is requested and that the agency does not intend to create an indirect arbitrage situation.

(e) Not later than 120 days from the effective date of the act that added this section during the 1999–2000 Regular Session, the commission, in consultation with the department and interested parties, shall propose guidelines and procedures to implement and expedite the loan program established under this section.

(f) Not later than 180 days from the effective date of the act that added this section during the 1999–2000 Regular Session, the commission, after a public hearing, shall adopt a uniform loan agreement package, including guidelines and implementation procedures, and shall begin operation of the loan program. The uniform loan agreement package shall describe loan repayment options, and all other terms and conditions necessary to protect the public interest as well as expedite the availability of funds for needed transportation improvements in the state. The commission shall make available to all interested parties the loan agreement associated with every specific loan made under this section for a period of 30 days prior to approval of those loans by the commission.

(g) The commission shall recommend to the Governor and the Legislature any suggested changes in the dollar limits required under subdivision (c) and any proposed solutions to any other issues relating to the program’s impact on expediting delivery of transportation projects.

(Added by Stats. 1999, Ch. 783, Sec. 6. Effective October 10, 1999.)



14529.7

(a) A local jurisdiction may, with the concurrence of the appropriate transportation planning agency, the commission, and the department, advance a project included in the state transportation improvement program to an earlier fiscal year through the use of its own funds. A project advanced in this manner shall be deliverable by the state, or by the local jurisdiction pursuant to agreement, in the earlier year proposed by the local jurisdiction.

If a project is advanced pursuant to this subdivision, the state transportation improvement program shall be revised at the time of adoption or by amendment to show the project in the earlier fiscal year.

With the concurrence of the appropriate transportation planning agency, the commission, and the department, one or more replacement state transportation projects shall be identified and included in the state transportation improvement program for the equivalent escalated dollar value and at the originally scheduled fiscal year of the advanced project. If the project to be advanced is programmed with federal funds, the replacement project or projects shall not result in an increase in state matching funds. A replacement project or projects shall have no lower priority for funding and delivery than did the advanced project, as originally scheduled.

(b) A local agency may enter into an agreement with the appropriate transportation planning agency, the department, and the commission to use its own funds to develop, purchase right-of-way for, and construct a transportation project within its jurisdiction if the project is one which is included in the adopted state transportation improvement program, funded by the Passenger Rail Bond Fund, as set forth in Section 2701.05 of the Streets and Highways Code, or if approved by the voters, the Passenger Rail Bond Fund created by, respectively, Section 2702.05 or 2703.05 of the Streets and Highways Code, the Clean Air and Transportation Improvement Fund created by Section 99610 of the Public Utilities Code, the State Highway Account, or the Transportation Planning and Development Account, or any combination thereof, pursuant to all of the following requirements:

(1) Projects constructed pursuant to this subdivision shall conform to all applicable state and federal design and construction standards.

(2) Pursuant to the agreement, and from funds allocated by the commission for the project in the year it was scheduled in the state transportation improvement program, subject to annual legislative appropriation, the department shall reimburse a local agency for the actual cost of constructing the project, including the acquisition of right-of-way, with local funds pursuant to this subdivision. Interest or other debt service costs incurred by local agencies to finance right-of-way acquisition or construction for the project are not reimbursable. Reimbursements made to a local agency pursuant to this subdivision shall be made from the funding source identified in the state transportation program. For purposes of Sections 188 and 188.8 of the Streets and Highways Code, the project shall be considered as an expenditure in the year it was originally scheduled in the state transportation improvement program.

(3) The amount actually reimbursed to the local agency under paragraph (2) shall be the amount expended by the local agency for right-of-way and construction, escalated by the actual construction cost index between the time of contract award and the time of commission allocation of reimbursement funding, but not to exceed the escalated amount programmed for expenditure for the project in the state transportation improvement program in the originally scheduled year. If the expenditure of local funds does not result in the completion of an operable segment of a transportation project, payback shall be limited only to the actual amount expended by the local agency for right-of-way or partial construction, with no escalation factor.

(4) From funds appropriated to the department for project development work, the department shall reimburse the local agency for the actual cost of developing the project with local funds pursuant to this subdivision. Reimbursement of project development costs shall not exceed 20 percent of estimated construction costs. In no case shall this reimbursement exceed any lesser amount mutually agreed to by the department, commission, and local agency. Reimbursement shall occur at the earliest date the department has budget authority to do so, but not later than the year in which the department would have made those expenditures to deliver the project as originally scheduled in the state transportation improvement program.

(5) The commission shall prepare a report on the progress and impact of the local transportation construction program authorized by this subdivision and shall include the report as an element of the annual report to the Legislature required pursuant to Sections 14535 and 14536 of the Government Code.

(6) Reimbursements made to local agencies pursuant to this subdivision for expenditures of local voter approved sales and use tax revenues shall be used for the same purposes for which the imposition of the sales and use tax is authorized.

(7) A project which is constructed pursuant to this subdivision is ineligible for funding from the State-Local Transportation Partnership Program established by Chapter 16 (commencing with Section 2600) of Division 3 of the Streets and Highways Code.

(8) The commission, in consultation with the department and local transportation officials, shall develop and adopt guidelines to implement this subdivision.

(Amended by Stats. 1992, Ch. 1243, Sec. 6.4. Effective September 30, 1992.)



14529.8

(a) Funds may be allocated by the commission for each project element during the fiscal year that is identified in the state transportation improvement program and the funds shall be available for expenditure during that fiscal year and the following two fiscal years. Any funds not allocated, or allocated but not encumbered, during the period specified in this section, shall remain in the State Highway Account or Public Transportation Account, or be returned to that particular account, as the case may be.

(b) Upon a finding that an unforeseen and extraordinary circumstance beyond the control of the responsible agency has occurred that justifies an extension, the commission may extend the deadlines specified in subdivision (a). The deadline extensions shall not exceed the period of delay directly attributed to the extraordinary circumstance and in no event be more than 20 months. The commission shall not grant more than one extension.

(Amended by Stats. 1998, Ch. 53, Sec. 5. Effective June 1, 1998.)



14529.9

(a) A transportation planning agency, county transportation commission, or local transportation authority may, with the concurrence of the commission, request the department to make a portion of the cost of any project funded by a local entity that is included in the state transportation improvement program eligible for reimbursement by the federal government pursuant to Section 115 of Title 23 of the United States Code. The transportation planning agency, county transportation commission, or local transportation authority shall be responsible for the cost the department incurs in making the project’s cost eligible for federal reimbursement.

(b) The transportation planning agency, county transportation commission, or local transportation authority and the department shall specify by agreement whether reimbursements for project costs received from the federal government pursuant to Section 115 of Title 23 of the United States Code shall be returned to the local funding entity for transportation projects or allocated to additional projects in the state transportation improvement program. For purposes of Sections 188 and 188.8 of the Streets and Highways Code, reimbursements to local entities shall be considered expenditures from the State Highway Account in the year the reimbursement occurs.

(c)  For reimbursements which a local funding entity specifies are to be allocated to additional projects in the state transportation improvement program, the transportation planning agency, county transportation commission, or local transportation authority and the department, in making their recommendations, and the commission, in adopting the state transportation improvement program, shall consider the recommendations of the local funding entity for projects to be funded from federal reimbursements received for a project the entity has funded. The reimbursements may not be used as substitute funding for projects the commission has included in the adopted state transportation improvement program and programmed to receive state and federal funds, other than those provided as reimbursement pursuant to Section 115 of Title 23 of the United States Code.

(d) The department, in its recommended funding estimate, shall identify the amount of project costs that can be made eligible for reimbursement pursuant to Section 115 of Title 23 of the United States Code. The department shall also estimate the amount of federal funds available for reimbursement in each year of the state transportation improvement program.

(e) Each year the department shall determine the actual amount of federal funds available for reimbursement pursuant to Section 115 of Title 23 of the United States Code and shall notify the commission and regional transportation planning agencies.

(f) In any federal fiscal year in which the department determines funding is available for reimbursement pursuant to Section 115 of Title 23 of the United States Code, the department shall seek reimbursement for locally funded projects in the order in which the projects were made eligible pursuant to subdivision (a). If the funds available are not sufficient to fully reimburse a locally funded project, the department shall seek reimbursment for the next project whose amount can be fully reimbursed. Projects bypassed for reimbursement in one fiscal year shall retain their priority in the next fiscal year in which funding is available.

(g)  The commission shall not make a reimbursement pursuant to this section unless the department finds that implementation of advance construction of projects results in the state receiving federal funds in addition to those which would be received in the absence of advanced construction agreements under this section. Reimbursement shall only be made when the commission determines that all county minimum expenditures pursuant to Section 188.8 of the Streets and Highways Code can be reasonably met, that the minimum expenditures cannot be met for reasons not related to advance construction reimbursements, or when the county in which a reimbursement would be made is below its minimum expenditure amount pursuant to that section. A project bypassed for reimbursement under this subdivision in one fiscal year shall retain its priority in the next fiscal year in which funding is available.

(h) The department shall notify the commission within 30 days of applying for reimbursement by the federal government for locally funded projects.

(Added by Stats. 1987, Ch. 1475, Sec. 3.)



14529.10

The department shall recommend, and the commission shall adopt, guidelines and procedures to implement Sections 14529.8 and 14529.9.

(Added by Stats. 1987, Ch. 1475, Sec. 4.)



14529.11

(a) In order to assist in the delivery of high-priority transportation projects, as determined by the commission, or advance project development work, the commission shall adopt, not later than January 30, 2000, guidelines for an expedited process through which projects may comply with the requirement that a project study report be prepared in order for a project to be considered for inclusion in the state transportation improvement program. The expedited compliance process may be initiated whenever the commission finds it to be in the public interest.

(b) The guidelines required under subdivision (a) shall be developed in consultation with the department, the county agencies responsible for submission of projects for inclusion in the state transportation improvement program, and regional transportation planning agencies.

(c) The guidelines developed by the commission shall require that any request for use of the expedited compliance process be approved by the county agency responsible for submission of projects for inclusion in the state transportation improvement program and that each county approval be reviewed and approved by the department before being considered by the commission.

(Added by Stats. 1999, Ch. 783, Sec. 7. Effective October 10, 1999.)



14529.12

(a) The department and the regional planning agencies shall consult and seek consensus on state highway projects to be proposed for inclusion in the state transportation improvement program under Sections 14526 and 14527.

(b) Agreements between the state and transportation planning agencies or county transportation commissions relating to program approvals or federal or state fund transfers and the expenditure of funds pursuant to those agreements shall comply with all applicable federal and state laws and regulations and be subject to the administrative operating procedures set forth in Federal Office of Management and Budget Circulars A-87, A-102, and A-128, but not to any other state agency procedures or requirements.

(Added by Stats. 1997, Ch. 622, Sec. 15. Effective January 1, 1998.)



14529.17

(a) A regional or local entity that is the sponsor of, or is eligible to receive funding for, a project contained in the state transportation improvement program may expend its own funds for any component of a transportation project within its jurisdiction that is included in an adopted state transportation improvement program and for which the commission has not made an allocation. It is the intent of the Legislature that local funds expended to advance eligible projects programmed in the state transportation improvement program shall be reimbursed if the requirements of this section are satisfied.

(b) No later than the time of the first expenditure, the regional or local entity shall request an allocation for the project, which shall include a notice to the commission of its intent to expend its own funds in accordance with this section.

(c) The amount expended under subdivision (a) shall be reimbursed by the state, subject to annual appropriation by the Legislature, if all of the following conditions are met:

(1) The commission makes an allocation for, and the department executes an agreement to transfer funds for, the project.

(2) Expenditures made by the regional or local entity are eligible for reimbursement in accordance with state and federal laws and procedures. In the event expenditures made by the regional or local entity are determined to be ineligible, the state has no obligation to reimburse those expenditures.

(3) The regional or local entity complies with all legal requirements for the project, including, but not limited to, authorization by the federal government, if required, Section 14520.3, and the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(d) Upon the execution of an agreement with the department to transfer reimbursement funds for a project described in subdivision (a), the commission may delay reimbursement pursuant to this section only if programming or cash-management issues prevent immediate repayment.

(e) This section shall be limited to projects advanced for expenditure by an eligible regional or local entity programmed in the current fiscal year of the state transportation improvement program.

(f) Nothing in this section shall establish a priority for allocations made by the commission.

(g) Nothing in this section shall allow for the establishment of a timeframe limiting reimbursement to a regional or local entity so long as the regional or local entity has requested an allocation under the timeline established in subdivision (b) and the project is included in the adopted state transportation improvement program when the allocation reimbursement is approved by the commission.

(h) Unless otherwise agreed in advance by the commission and the department, the funds appropriated for the purposes of reimbursement under this section shall be federal funds and state matching funds.

(Amended by Stats. 2007, Ch. 462, Sec. 1. Effective January 1, 2008.)



14529.19

(a) If no deficiencies that require clarification by a local or regional entity are identified in the preaward audit for a local or regional project that is included in an adopted state transportation improvement program, the department and the local or regional entity shall execute an agreement to transfer funds for the project within 90 days from the date on which the commission approves an allocation for the project.

(b) Notwithstanding Section 7550.5, on July 1, 2000, and annually thereafter, the department shall compile information and report to the Legislature on the number of projects for which an agreement to transfer funds under subdivision (a) was executed and on all projects for which an agreement was not executed within the period provided under subdivision (a) and the reasons therefor. The information provided by the department shall include a description of any actions taken by the department during the prior fiscal year to streamline, expedite, and simplify the department’s process for executing the agreements to transfer funds required under subdivision (a).

(Added by Stats. 1999, Ch. 572, Sec. 3. Effective January 1, 2000.)



14529.23

The department shall implement systems that allow rapid access to funds made available under executed agreements to transfer funds. The Controller shall develop a system that provides access to those funds by electronic transfer of funds. Upon the development of that system by the Controller, the department shall utilize that system to comply with Section 14529.19 to the maximum extent feasible.

(Added by Stats. 1999, Ch. 572, Sec. 4. Effective January 1, 2000.)



14530

The commission may deviate, in the adoption of the state transportation improvement program, from a regional transportation improvement program based on a finding that there (a) are inconsistencies between the program and the appropriate guidelines, (b) are insufficient funds available to implement the program, (c) are conflicts between the regional transportation improvement programs, (d) are conflicts between a regional transportation improvement program and the department’s recommendations in its transportation improvement program, (e) is an overriding state need for a project to adequately accommodate interregional traffic, or (f) is no adopted congestion management program for a county in which a project is proposed.

(Amended by Stats. 1989, Ch. 105, Sec. 15. Effective July 10, 1989.)



14530.1

(a) The department, in cooperation with the commission, transportation planning agencies, and county transportation commissions and local governments, shall develop guidelines for the development of the state transportation improvement program and the incorporation of projects into the state transportation improvement program.

(b) The guidelines shall include, but not be limited to, all of the following:

(1) Standards for project deliverability.

(2) Standards for identifying projects and project components.

(3) Standards for cost estimating.

(4) Programming methods for increases and schedule changes.

(5) Objective criteria for measuring system performance and cost-effectiveness of candidate projects.

(c) The guidelines shall be the complete and full statement of the policy, standards, and criteria that the commission intends to use in selecting projects to be included in the state transportation improvement program.

(d) The commission may amend the adopted guidelines after conducting at least one public hearing. The commission shall make a reasonable effort to adopt the amended guidelines prior to its adoption of the fund estimate pursuant to Section 14525. In no event shall the adopted guidelines be amended, or otherwise revised, modified, or altered during the period commencing 30 days after the adoption of the fund estimate pursuant to Section 14525 and before the adoption of the state transportation improvement program pursuant to Section 14529.

(Amended by Stats. 2009, Ch. 200, Sec. 1. Effective January 1, 2010.)



14531

(a) The commission may amend the state transportation improvement program if the amendment meets both of the following conditions:

(1) The request for the amendment is made by the entity that submitted the project or projects that are in the program and are to be changed by the amendment.

(2) The total amount programmed in each county for regional improvements does not exceed the county’s share prior to the amendment, or the total amount programmed in each county is treated as an adjustment to the share pursuant to Section 188.11 of the Streets and Highways Code.

(b) Public notice of the proposed amendments to the program or the plan shall be made at least 30 days before the commission takes formal action on the proposed amendments. The notice shall include the text and complete description of the proposed amendments.

(Amended by Stats. 2003, Ch. 715, Sec. 1. Effective January 1, 2004.)



14532

(a) In appropriating the funds allocated under paragraph (C) of subdivision (c) of Article XIX B of the California Constitution, the funds shall be apportioned in accordance with the apportionment formula set forth in paragraph (5) of subdivision (c) of Section 7104 of the Revenue and Taxation Code.

(b) In appropriating the funds allocated under paragraph (D) of subdivision (c) of Article XIX B of the California Constitution, the funds shall be apportioned in accordance with the apportionment formulas set forth in subparagraphs (A) and (B) of paragraph (4) of subdivision (c) of Section 7104 of the Revenue and Taxation Code.

(c) The funds appropriated in accordance with subdivisions (a) and (b) are subject to subdivisions (d) to (f), inclusive, and subdivision (h), of Section 7104 of the Revenue and Taxation Code.

(d) This section shall become operative on the date that Assembly Constitutional Amendment No. 4 (Res. Ch. 87, Stats. 2001) is approved by the voters.

(Added by Stats. 2001, Ch. 911, Sec. 2. Effective October 14, 2001. Section operative March 5, 2002, by subd. (d); Prop. 42 (ACA 4) was adopted.)



14533

The commission shall allocate funds for transportation projects consistent with those provisions of the current and prior Budget Acts that apply to the use of the appropriated funds to be allocated. The commission shall not allocate funds for major projects required to be in a state transportation improvement program, or in the department’s highway systems operation and protection plan, that are not included in the adopted state transportation improvement program or in the department’s highway systems operation and protection plan, except as follows:

(a) The allocation is necessary for a response to an emergency condition which has placed either people or property in jeopardy or which has caused or threatens to cause closure of a critical state transportation facility or access to it.

(b) Costs will be significantly increased if the project is delayed pending amendment to the program.

(c) When bids are opened, it is necessary to obtain an additional allocation which will make the project a major project and the delay in amending the program will increase the cost of the project significantly.

(d) The allocation is to supplement funding for an advertised project.

(Amended by Stats. 1989, Ch. 105, Sec. 20. Effective July 10, 1989.)



14533.1

Not less than 30 days prior to adopting changes to any guidelines for the expenditure of any funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006, the California Transportation Commission shall provide written notification to the chairs of the appropriate policy committees and budget committees of the Legislature.

(Added by Stats. 2007, Ch. 717, Sec. 3. Effective January 1, 2008.)



14533.2

(a) A local agency, as defined in Section 99602 of the Public Utilities Code, that is a lead applicant agency for a project that may be funded pursuant to the Clean Air and Transportation Improvement Act of 1990 (Part 11.5 (commencing with Section 99600) of Division 10 of the Public Utilities Code) may apply to the commission for a letter of no prejudice for the project or a component of the project. The commission may approve the letter of no prejudice for one or more projects or project components that the commission has programmed, allocated, or otherwise approved for funding. The letter of no prejudice shall reference the project or component thereof and the amount of bond funding that is programmed, allocated, or otherwise approved for that project or project component. The commission may approve a letter of no prejudice without further appropriation of funds in the Clean Air and Transportation Improvement Fund, as moneys in that fund are continuously appropriated to the commission for allocation pursuant to Section 99612 of the Public Utilities Code.

(b) Expenditures for the costs, up to the amount set forth in the letter of no prejudice, of a project or project component for which a letter of no prejudice has been issued shall be eligible for reimbursement from the Clean Air and Transportation Improvement Fund if all of the following apply:

(1) The project or project component for which the letter of no prejudice was requested has commenced and expenditures on the project or project component have been incurred by the local agency.

(2) The expenditures made by the local agency are eligible for reimbursement in accordance with state and federal laws and procedures, and are permitted expenditures under the applicable provisions of the Clean Air and Transportation Improvement Act of 1990 (Part 11.5 (commencing with Section 99600) of Division 10 of the Public Utilities Code). If expenditures made are determined to be ineligible, then the state has no obligation to reimburse for those expenditures.

(3) The local agency complies with all legal requirements for the project, including the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(4) The expenditures were incurred after the project or project component was programmed, allocated, or otherwise approved for funding by the commission.

(5) There is in the Clean Air and Transportation Improvement Fund an amount sufficient to make the reimbursement payment. Nothing in this section requires the fund to be funded at any particular time or in any particular amount.

(c) The commission and the local agency may enter into an agreement or agreements governing reimbursement as described in this section.

(d) Nothing in this section modifies any requirement under Part 11.5 (commencing with Section 99600) of Division 10 of the Public Utilities Code. Without limiting the foregoing, nothing in this section or in any letter of no prejudice shall eliminate or modify any condition or requirement for granting, allocation, or reallocation of funds or any other provision relating to grants, allocations, or reallocations in Part 11.5 (commencing with Section 99600) of Division 10 of the Public Utilities Code.

(e) For purposes of this section, “letter of no prejudice” means an agreement between a local agency and the commission that makes eligible for future reimbursement from bond proceeds the expenditure of funds under the control of the local agency, subject to availability of bond funds, as provided in this section. The timing and final amount of reimbursement is dependent on the terms of the agreement and the availability of bond funds. The final amount of reimbursement may be less than the amount stated in the letter of no prejudice.

(Added by Stats. 2010, 8th Ex. Sess., Ch. 7, Sec. 1. Effective June 10, 2010.)



14533.5

(a) The department shall advance funds for an exclusive public mass transit guideway project to a public entity eligible for those funds when all of the following conditions exist:

(1) The commission has allocated the funds pursuant to Section 14533 of this code and in accordance with Section 99317 of the Public Utilities Code or Section 199 of the Streets and Highways Code.

(2) The financing plan and the schedule for the project have been approved by the department pursuant to Section 14085.

(3) The department and the public entity have entered into a fund transfer agreement which specifies the terms of the advance and the procedure for periodic reimbursement of actual costs incurred for the project.

(4) The public entity has demonstrated to the satisfaction of the department that the advance is required to pay current expenses on the project for which the allocation is authorized.

(5) The advance does not exceed 10 percent of the allocation authorized.

(6) The advance will not jeopardize the timely discharge of the other commitments against the account in the State Transportation Fund from which the advance is made.

(b) If, upon completion of the project, the advance of funds, together with interest on the advance of funds earned for the full period of the advance equivalent to the average rate earned by investments in the Pooled Money Investment Account during the same period, exceeds that portion of the actual reimbursable costs for which the public entity has not been reimbursed, the public entity shall repay the excess amount to the state for deposit in the account from which the advance was made.

(c) If the department encounters any substantial problems in carrying out this section, it shall promptly prepare and submit to the Legislature a report which summarizes the procedures adopted to carry out the section, identifies any problems encountered, and indicates the direct and indirect costs to the state incurred in carrying out the section.

(Amended by Stats. 1984, Ch. 117, Sec. 1.)



14533.6

As used in this chapter:

(a) “Minority business enterprise” means a business concern which is all of the following:

(1) At least 51 percent owned by one or more minorities, or in the case of a publicly owned business, at least 51 percent of the stock of which is owned by one or more minorities.

(2) Managed by, and the daily business operations are controlled by, one or more minorities.

(3) A domestic corporation with its home office located in the United States.

(b) “Women business enterprise” means a business concern which is all of the following:

(1) At least 51 percent owned by a woman or, in the case of a publicly owned business, at least 51 percent of the stock of which is owned by one or more women.

(2) Managed by, and the daily business operations are controlled by, one or more women.

(3) A domestic corporation with its home office located in the United States.

(Added by Stats. 1988, Ch. 9, Sec. 3.)



14534

Upon the adoption of the state transportation improvement program, the Secretary of Transportation, the commission, and the department shall act in accordance with the program in carrying out their respective powers and duties, except as otherwise provided by law.

The existing adopted state transportation improvement program shall remain in effect until a new state transportation improvement program is adopted by the commission.

(Amended by Stats. 2014, Ch. 345, Sec. 1. Effective January 1, 2015.)



14534.1

Notwithstanding Section 12850.6 or subdivision (b) of Section 12800, as added to this code by the Governor’s Reorganization Plan No. 2 of 2012 during the 2011–12 Regular Session, the commission shall retain independent authority to perform those duties and functions prescribed to it under any provision of law.

(Amended by Stats. 2013, Ch. 353, Sec. 91. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)






CHAPTER 3 - Annual Report

14535

The commission shall adopt and submit to the Legislature, by December 15 of each year, an annual report summarizing the commission’s prior-year decisions in allocating transportation capital outlay appropriations, and identifying timely and relevant transportation issues facing the State of California.

(Amended by Stats. 1984, Ch. 95, Sec. 12.)



14536

(a) The annual report shall include an explanation and summary of major policies and decisions adopted by the commission during the previously completed state and federal fiscal year, with an explanation of any changes in policy associated with the performance of its duties and responsibilities over the past year.

(b) The annual report may also include a discussion of any significant upcoming transportation issues anticipated to be of concern to the public and the Legislature.

(Amended by Stats. 2014, Ch. 374, Sec. 1. Effective January 1, 2015.)






CHAPTER 4 - Federal Highway Grant Anticipation Notes

ARTICLE 1 - Legislative Findings and Declarations

14550

The Legislature hereby finds and declares all of the following:

(a) Between 1970 and 1990, California’s population grew by 50 percent, while the total number of miles driven in the state increased by 100 percent.

(b) Conservative estimates have the state adding an additional 6 million new residents by the end of the next decade.

(c) Revenues available for investment in California’s transportation system have not kept pace with that increasing state population, or with the increased demand on the state’s transportation infrastructure.

(d) California is now home to five of the nation’s 10 most congested urban areas.

(e) Between 1987 and 1995, the number of California drivers who sit idle in traffic congestion has grown by 70 percent, and California drivers now sit idle in traffic congestion more than 300,000 hours per day.

(f) It is estimated that traffic congestion in California now costs the state’s businesses more than two million eight hundred thousand dollars ($2,800,000) per day in lost time and resources.

(g) The United States Congress recently authorized states under the federal National Highway System Designation Act of 1995 and the federal Transportation Equity Act for the 21st Century to issue “GARVEE bonds,” which are tax-exempt anticipation notes backed by annual federal appropriations for federal aid transportation projects.

(h) Utilizing grant anticipation notes to finance federal transportation projects can greatly accelerate projects and can result in significant cost savings to the state, since those transportation projects can be completed at present-day costs.

(i) Funding transportation projects with grant anticipation notes can also deliver projects to the public significantly sooner than traditional funding mechanisms.

(j) Therefore, it is in the best interest of the State of California to develop these new and innovative methods for funding and accelerating critical transportation infrastructure projects.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)






ARTICLE 2 - Definitions

14552

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14552.2

(a) “Eligible project” means the federally funded portion of any highway or other transportation project that has been designated for accelerated construction by the commission, and increases the capacity, reduces the travel time, or provides long-life rehabilitation of the key bridges and roadways of a corridor or gateway for interregional travel and movement of goods.

(b) An eligible project that meets the conditions of subdivision (a) may include, but is not limited to, any of the following projects:

(1) Toll bridge seismic retrofit projects.

(2) Projects approved for funding under the Traffic Congestion Relief Act of 2000 (Chapter 4.5 (commencing with Section 14556)).

(3) Projects programmed under the current adopted State Transportation Improvement Program or the current State Highway Operation and Protection Program.

(Amended by Stats. 2004, Ch. 793, Sec. 1. Effective January 1, 2005.)



14552.4

“Federal transportation funds” means any funds apportioned to the state by the United States Department of Transportation, including, but not limited to, funds paid pursuant to the Transportation Equity Act for the 21st Century (Public Law 105-178).

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14552.6

A “note” is a federal highway grant anticipation note issued by the Treasurer under this chapter.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)






ARTICLE 3 - Selection of Projects

14553

(a) The commission may from time to time select and designate eligible projects to be funded from the proceeds of notes, if financing of the project from the proceeds of notes has been approved by the Federal Highway Administration and the regional transportation planning agency, and the project has completed environmental clearance and project design.

(b) Notwithstanding Section 7550.5 of the Government Code, on or before April 1 of each year, the commission, in conjunction with the Treasurer’s office, shall prepare an annual analysis of the bonding capacity of federal transportation funds deposited in the State Highway Account in the State Transportation Fund.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14553.2

The commission, in cooperation with the department and regional transportation planning agencies, shall establish guidelines for eligibility for funding allocations under this chapter. The guidelines shall be nondiscriminatory and shall be designed to allow as many counties as possible to establish eligibility for funding allocations under this chapter, regardless of the population or geographic location of the county.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14553.4

The Treasurer may not authorize the issuance of notes if the annual repayment obligations of all outstanding notes in any fiscal year would exceed 15 percent of the total amount of federal transportation funds deposited in the State Highway Account in the State Transportation Fund for any consecutive 12-month period within the preceding 24 months.

(Amended by Stats. 2004, Ch. 793, Sec. 2. Effective January 1, 2005.)



14553.6

Funds allocated to a State Transportation Improvement Program project under this chapter, including cost overruns and financing costs, shall be counted against the interregional improvement program share in the case of a project in the interregional improvement program and the county share for the county in which the project is located in the case of a project in a regional improvement program.

(Amended by Stats. 2002, Ch. 438, Sec. 4. Effective January 1, 2003.)



14553.7

In order to provide security for repayment of the notes, the commission shall adopt a resolution dedicating and pledging any future receipts of federal transportation funds received by the state to the payment of principal of, and interest and premium on the notes, for as long as any notes remain outstanding. That action shall constitute a pledge or receipt of those moneys as collateral within the meaning of subdivision (b) of Section 5450. The pledge shall be governed under Chapter 5.5 (commencing with Section 5450) of Division 6 of Title 1 of the Government Code. The commission shall be deemed a “public body” for purposes of Section 5451, as defined in Section 5450.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14553.8

Before notes are issued under this chapter, the commission, in cooperation with the department and the Department of Finance, shall consider and determine the appropriateness of the mechanism authorized by this chapter in comparison to other funding mechanisms, including, but not limited to, pay-as-you-go, federal advance construction, federal incremental advance construction, or other funding methods authorized under federal law to achieve maximum efficiency from the state’s federal allocation of transportation funds.

(Amended by Stats. 2002, Ch. 438, Sec. 5. Effective January 1, 2003.)



14553.9

(a) Upon taking the actions authorized under this article, the commission may request the Treasurer to issue notes to provide funds for the eligible projects.

(b) Notwithstanding Section 7550.5 of the Government Code, on or before April 1 of each year, the commission shall prepare and submit an annual report regarding the preceding calendar year to the Governor and the Legislature. Each report shall compile and detail the total amount of outstanding debt issued pursuant to this chapter and the projects funded by that outstanding debt.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14553.10

On or before October 1 of each year, the commission shall report to the Governor, the Department of Finance, the Legislative Analyst, and the Chairs of the transportation committees in the Assembly and Senate on the amount of notes that the commission intends to issue for the subsequent fiscal year.

(Added by Stats. 2004, Ch. 212, Sec. 1. Effective August 11, 2004.)






ARTICLE 4 - Issuance of Notes

14554

(a) In order to provide for the financing of selected projects, the Treasurer may issue tax-exempt or taxable notes under this article. Proceeds of the sale of those notes shall be deposited in the Transportation Financing Subaccount, which is hereby created as a special trust fund in the State Highway Account in the State Transportation Fund. The funds in the subaccount shall be available for use as directed by the commission and administered by the department and to pay costs associated with the issuance or further security of the notes or for capitalized interest of up to 12 months.

(b) Any issue of notes may be secured and made more attractive to capital markets through financial instruments, including, but not limited to, the following:

(1) Credit enhancements, including, but not limited to, letters of credit, bond insurance, and surety bonds provided by private sector financial institutions.

(2) Insurance and guarantees provided by any other agency of the state.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14554.2

The Treasurer shall issue notes from time to time pursuant to a resolution from the commission. Those pledges shall be governed under Chapter 5.5 (commencing with Section 5450) of Division 6 of Title 1 of the Government Code. The resolution may contain any of the following provisions, which shall be a part of the contract with the holders of the notes to be authorized:

(a) Provisions pledging receipt of future federal transportation funds to secure the payment of the notes or of any particular issue of notes, subject to those agreements with noteholders as may then exist, and pledging moneys held in funds and accounts pursuant to the note issue, or the earnings thereon. The Treasurer may authorize classes of notes having different priority in the receipt of available federal transportation funds.

(b) Provisions for the investment of proceeds of the notes or of the moneys received by the Treasurer for repayment of the notes.

(c) Provisions setting aside reserves or sinking funds, and the regulation and disposition thereof.

(d) Limitations on the issuance of additional notes, the terms upon which additional notes may be issued and secured, and the refunding of outstanding notes.

(e) The procedure, if any, by which the terms of any contract with noteholders may be amended or abrogated, the amount of notes and the holders thereof that are required to give consent thereto, and the manner in which the consent may be given.

(f) Definitions of acts or omissions to act that constitute a default in the duties of the state to holders of the notes, and provisions on the rights and remedies of the holders in the event of a default.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14554.4

Any notes issued under this chapter may be secured by a trust agreement, indenture, or resolution by and between the commission and a trustee. The trustee may be the Treasurer or a bank or trust company chartered under the laws of this state or of the United States and designated by the Treasurer. The Treasurer may act under the note resolution as the fiscal agent for the notes.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14554.6

The notes shall be authorized by resolution or resolutions of the Treasurer, shall be in the form, shall bear the date or dates, and shall mature at the time or times, as the resolution or resolutions may provide, except that no note may mature more than 30 years from the date of its issue. The fixed or variable notes shall bear interest at the rate or rates, be in the denominations, be in the form, be executed in the manner, be payable in the medium of payment at the place or places within or without the state, be subject to the terms of redemption and contain the terms and conditions, that the resolution or resolutions may provide. The notes shall be sold at public or private sale by the Treasurer at, above, or below the par value, on the terms and conditions and for the consideration that the Treasurer shall determine.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14554.8

(a) Notwithstanding Section 13340 of the Government Code or any other provision of law, the amounts deposited in the State Highway Account in the State Transportation Fund from federal transportation funds, and pledged by the commission under this chapter, are hereby continuously appropriated, without regard to fiscal years, to the Treasurer for the purposes of, and in accordance with, this chapter.

(b) Funds that are subject to Section 1 or 2 of Article XIX of the California Constitution may be used as the state or local principal match for any project that is eligible for federal matching funds and is funded pursuant to this chapter.

(Amended by Stats. 2004, Ch. 793, Sec. 3. Effective January 1, 2005.)



14555

Upon request of the commission, the Treasurer may issue refunding notes to refund any outstanding notes, and to pay costs associated with that refunding.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14555.2

Whenever the Treasurer deems that it will increase the salability or the price of the notes to obtain, prior to or after sale, a legal opinion, other than that of the Attorney General, as to the validity or tax-exempt nature of the notes, the Treasurer may obtain that legal opinion. Payment for those legal services shall be made from the proceeds of the sale of the notes.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14555.4

The Treasurer may employ financial, engineering, or transportation consultants or advisers, underwriters, and accountants as may be necessary in his or her judgment in connection with the issuance and sale of any notes of the Treasurer. Payment for these services may be made out of the proceeds of the sale of the notes.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14555.6

Section 10295 of the Public Contract Code and Article 4 (commencing with Section 10335) of, and Article 5 (commencing with Section 10355) of, Chapter 2 of Part 2 of Division 2 of the Public Contract Code do not apply to agreements entered into by the Treasurer pursuant to the sale of notes authorized under this chapter.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14555.8

Notes issued under this chapter are a legal investment for any state special or trust fund notwithstanding any provision of law limiting the investments that may be made by the special or trust fund. The notes shall be legal investments in which all public officers and public bodies of the state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, savings and loan associations, savings banks and savings associations, investment companies, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons authorized to invest in notes or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The notes may be used as security for public deposits. The notes are also securities that may properly and legally be deposited with and received by all public officers and bodies of state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of notes or other obligations of the state is authorized by law, including deposits to secured public funds.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)



14555.9

Notes issued under the provisions of this chapter may not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, or a pledge of the full faith and credit of the state or of any political subdivision thereof, but shall be payable solely from the funds and revenues pledged therefor. All the notes shall contain on their face a statement to the effect that the State of California shall not be obligated to pay the principal, or the interest on the notes, except from the revenues received by the Treasurer as shall be provided by the documents governing the revenue note issuance, and that neither the faith and credit nor the taxing power of the State of California or of any of its political subdivisions is pledged to the payment of the principal or interest on the notes. The issuance of notes under this part shall not directly or indirectly or contingently obligate the state or any of its political subdivisions to levy or to pledge any form of taxation whatever or to make any appropriation for their payment.

(Added by Stats. 1999, Ch. 862, Sec. 3. Effective January 1, 2000.)









CHAPTER 4.5 - The Traffic Congestion Relief Act of 2000

ARTICLE 1 - General Provisions

14556

This chapter shall be known and may be cited as the Traffic Congestion Relief Act of 2000.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.1

For purposes of this chapter, the following terms shall have the following meanings, unless expressly stated otherwise:

(a) “Commission” is the California Transportation Commission.

(b) “Department” is the Department of Transportation.

(c) “Fund” or “TCRF” is the Traffic Congestion Relief Fund created under this chapter.

(d) “Program” is the Traffic Congestion Relief Program established under this chapter.

(Amended by Stats. 2001, Ch. 113, Sec. 3. Effective July 30, 2001.)



14556.3

The Legislature finds and declares that it is in the interest of the State of California to immediately take steps to relieve congestion on the state’s transportation systems and finds and declares the following:

(a) California’s population has grown by more than 50 percent over the past 20 years while highway capacity has increased only 7 percent.

(b) Between 1987 and 1995, the number of California drivers who sit idle in traffic congestion has grown 70 percent, and California drivers now sit idle in traffic congestion more than 300,000 hours per day.

(c) It is estimated that traffic congestion in California now costs the state’s businesses more than two million eight hundred thousand dollars ($2,800,000) per day in lost time and resources.

(d) Local streets and roads in California suffer from an estimated ten billion two hundred million dollars ($10,200,000,000) backlog of deferred maintenance. The magnitude of this backlog is estimated to increase by four hundred million dollars ($400,000,000) each year.

(e) The Public Transportation Account in the State Transportation Fund, which provides funds for transit operations and intercity rail service in California, is estimated to have a four-year deficit of fifty-three million dollars ($53,000,000), increasing to a six-year deficit of one hundred fifty-eight million dollars ($158,000,000).

(f) The state’s population is expected to exceed 45,000,000 persons by the year 2020, imposing additional demand on the transportation system.

(g) Significant benefits will be obtained by completing major improvements earlier, accelerating development of new improvements, and improving the connectivity of the various transportation modes within the state’s transportation system.

(h) Therefore, it is appropriate to create a Traffic Congestion Relief Fund to finance congestion relief improvements, to dedicate the sales tax on gasoline to transportation purposes, and to create a Transportation Investment Fund to finance improvements to neighborhood streets and roads, to provide funding for transit operations and intercity rail, and to supplement the Traffic Congestion Relief Fund.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)






ARTICLE 2 - Traffic Congestion Relief Fund

14556.5

(a) The Traffic Congestion Relief Fund is hereby created in the State Treasury. The fund shall include deposits of funds provided in the annual Budget Act, provided from the Transportation Investment Fund established under Section 7104 of the Revenue and Taxation Code, or provided under any other statute. Notwithstanding Section 13340, the money in the fund is hereby continuously appropriated to the department, without regard to fiscal years, as follows:

(1) For allocation by the department, as directed by the commission pursuant to Section 14556.20, to the department and other regional and local transportation entities for the projects listed in Article 5 (commencing with Section 14556.40).

(2) For allocation by the commission to the funding exchange program authorized by Section 182.8 of the Streets and Highways Code.

(b) (1) Notwithstanding any other provision of law, upon order of the Department of Finance, all or some of the state agencies collecting revenue for, or spending from, the Traffic Congestion Relief Fund shall adjust budgeting, accounting, and reporting systems and documents so that unliquidated encumbrances, payables, and other accruals are not reflected in the fund balance in the Governor’s Budget fund condition display or the fund balance in the financial statements submitted to the Controller for the Budgetary/Legal Basis Annual Report.

(2) For the purposes of the Governor’s Budget, the balance of cash advanced from the Traffic Congestion Relief Fund to the Transportation Revolving Account, as jointly determined by the Department of Finance and the state agencies referenced in paragraph (1), shall be deemed as resources and cash available to the Traffic Congestion Relief Fund for budgeting purposes.

(3) This method shall be effective with the 2013–14 Governor’s Budget development process and may be applied to the 2011–12 data.

(Amended by Stats. 2013, Ch. 35, Sec. 2. Effective June 27, 2013.)



14556.6

The purpose of this article is to relieve traffic congestion, provide additional funding for local street and road deferred maintenance, and provide additional transportation capacity in high growth areas of the state. The Traffic Congestion Relief Fund is intended to contribute five billion three hundred thirteen million nine hundred thousand dollars ($5,313,900,000), above the traditional transportation funding provided by the state, towards the funding of projects listed in Article 5 (commencing with Section 14556.40) and the deferred maintenance program authorized in Section 2182 of the Streets and Highways Code. This funding commitment is intended to be combined with other state, local, federal, and private funds to complete and operate the transportation improvements identified in Article 5 (commencing with Section 14556.40). Funds needed to meet the contribution commitment described in this section are intended to be provided as follows:

(a) The sum of one billion five hundred million dollars ($1,500,000,000) from the General Fund, as appropriated by Section 20 of Chapter 91 of the Statutes of 2000, to the fund.

(b) The sum of five hundred million dollars ($500,000,000) from the transfer of the sales and use tax on motor vehicle fuel during the 2000–01 fiscal year, as required under Section 7102 of the Revenue and Taxation Code, as amended by Section 10 of Chapter 91 of the Statutes of 2000.

(c) The sum of six hundred seventy-eight million dollars ($678,000,000) is intended to be provided in each of four successive fiscal years, commencing with the 2003–04 fiscal year, plus the sum of six hundred one million nine hundred thousand dollars ($601,900,000) in the 2007–08 fiscal year, from the Transportation Investment Fund.

(Amended by Stats. 2001, Ch. 113, Sec. 4. Effective July 30, 2001.)



14556.8

(a) (1) To the extent necessary to provide adequate cash to fund projected expenditures under this chapter, the Director of Finance may authorize, by executive order, the transfer of not more than one hundred million dollars ($100,000,000), as an interest free loan, from the Motor Vehicle Account in the State Transportation Fund to the TCRF, and the transfer of any available funds, as an interest free loan, from the General Fund to the TCRF. Loans from the Motor Vehicle Account may be made no sooner than July 1, 2004, and shall be repaid no later than July 1, 2007. The Director of Finance shall not authorize a loan from the Motor Vehicle Account, and shall promptly require the repayment of any outstanding balance owed to that account, if the funds are needed in the account to make expenditures authorized in the annual Budget Act and by any other appropriations made by the Legislature.

(2) To provide cash needed for expenditures on projects listed in Section 14556.40, the Legislature may authorize loans from the Public Transportation Account or the State Highway Account to the TCRF through the annual Budget Act. The Legislature may also authorize the State Highway Account to expend funds on behalf of projects listed in Section 14556.40 and those expenditures shall constitute a loan to the TCRF. Loans from the Public Transportation Account shall not exceed a cumulative total of two hundred eighty million dollars ($280,000,000), and loans from the State Highway Account shall not exceed a cumulative total of six hundred fifty-four million dollars ($654,000,000).

(b) The Director of Finance shall order the repayment of the loans authorized under this section under those terms and conditions that the director deems appropriate, upon determining that there are adequate funds available for that purpose in the TCRF and that repayment will not jeopardize the availability of money needed to fund approved and projected expenditures under this chapter. All loans from the Public Transportation Account and the State Highway Account shall be repaid at the time the TCRF is repaid pursuant to paragraph (2) of subdivision (c). Upon the request of the commission or the Director of Finance, the department shall provide a report, for purposes of this subdivision, projecting the cash needs of the projects approved under this chapter.

(c) (1) Money in the TCRF derived from the General Fund and not currently needed for expenditures on the projects listed in Section 14556.40 may be loaned to the General Fund through the annual Budget Act.

(2) Upon making a determination that funds in the TCRF are not adequate to support expected cash expenditures for the listed projects, the Director of Finance, by executive order, shall require that funds loaned to the General Fund under paragraph (1) be repaid to the TCRF. All these loans shall be repaid upon the sale of bonds authorized by Article 6.5 (commencing with Section 63048.6) of Chapter 2 of Division 1 of Title 6.7. If the proceeds from those bonds are insufficient to repay the funds loaned to the General Fund under paragraph (1), the remaining amount of those loans shall be repaid from future tribal gaming revenues, additional securitizations against those revenues, or from the General Fund.

(3) Interest at the rate earned by the Surplus Money Investment Fund shall be paid to the TCRF from the General Fund with respect to the cumulative amount loaned from the State Highway Account to the TCRF pursuant to paragraph (2) of subdivision (a) that is in excess of one hundred eighty million dollars ($180,000,000). The amount of this interest obligation shall be calculated annually on the balance of this portion of this outstanding loan amount. All interest on the loan shall be paid in full at the time the TCRF is repaid pursuant to paragraph (2), and the interest payment shall be transferred from the TCRF to the State Highway Account.

(d) Funds loaned to the TCRF under this section shall be used for purposes consistent with any restrictions on uses of those funds imposed under the California Constitution or by statute. The department shall identify specific projects to which those funds may properly be applied and shall propose that application of funds to the commission. The commission shall designate projects to receive those funds through the processes described in Article 3 (commencing with Section 14556.10) and Article 4 (commencing with Section 14556.25). The department shall report periodically to the commission and the Department of Finance on the expenditure of those funds.

(e) As long as loan balances authorized by this section are outstanding, the Director of Transportation shall report to the commission the amounts of loans outstanding with respect to each fund or account as of the last business day of each quarter.

(f) This section shall become inoperative upon full repayment of loans authorized by this section, and shall be repealed on January 1 of the following year.

(Amended by Stats. 2008, Ch. 756, Sec. 7. Effective September 30, 2008. Inoperative on date prescribed by its own provisions. Repealed on January 1 after inoperative date, by its own provisions.)






ARTICLE 3 - Fund Allocation and Expenditure

14556.10

(a) The lead applicant agency specified for each project in Article 5 (commencing with Section 14556.40) shall be responsible for preparing and submitting a project application to the commission in accordance with guidelines adopted by the commission.

(b) The lead applicant agency may, but is not required, to be the agency responsible for carrying out the work to complete the project.

(c) A lead applicant agency may submit separate applications for separate projects identified in Article 5 (commencing with Section 14556.40).

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.11

Not later than 90 days from the effective date of the act that added this section, the commission, in consultation with the department and representatives from regional agencies and local agencies, and after a public hearing, shall establish guidelines to implement this chapter. The guidelines shall include, but not be limited to, criteria for project applications, estimation costs, assessment of capability to complete the project, allocation of funds to project phases, timely expenditure of funds, management of changes to cost, scope, and schedules, assessment of progress in implementing projects, and audit requirements.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.12

(a) Designated lead applicant agencies shall submit applications to the commission within two years of the effective date of the act that added this section. If a completed application is not received within this period for a project listed in Article 5 (commencing with Section 14556.40), or an alternate project has not been submitted by the appropriate lead agency pursuant to subdivision (b), the commission shall notify the Governor and the Legislature and shall seek statutory identification and approval of another project or projects to use the funds.

(b) (1) A designated lead applicant agency may submit an application for an alternate or substitute for a project specified in Section 14556.40, for other than an intercity rail project, if the specified project is delayed by environmental or other factors external to the control of the lead applicant agency that are not likely to be removed within a reasonable time, if sufficient matching funds are not available to secure the designated state grant funds, if the specified project is not included in or consistent with the respective regional transportation plan, or if completion of the specified project would jeopardize the completion of other projects previously programmed in the State Transportation Improvement Program.

(2) An application for an alternative project shall be approved by the commission if the application is submitted by the identified lead applicant agency within the two-year period specified in subdivision (a), the alternative project is designated to relieve congestion consistent with this act, the alternate project is within the jurisdiction of the lead applicant agency, and all other project approval requirements are met.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.13

(a) The project applications shall define the project purpose, intended scope, proposed cost, intended funding sources, and schedule for project completion. Each application shall also specify the paragraph number of subdivision (a) of Section 14556.40 that authorizes the project, and identify the agency responsible for carrying out the work, to which the commission will allocate funds.

(b) Except as authorized under subdivision (c), the project application shall specify the scope of work, the cost, and the schedule for the following separate phases of work, as appropriate:

(1) Studies, environmental review, and permits.

(2) Preparation of project plans and specifications.

(3) Right-of-way acquisition.

(4) Construction or procurement.

(c) Some projects may be permitted to include scope of work on less than all of the phases specified in subdivisions (b).

(d) In accordance with guidelines established by the commission, each application shall include a plan describing all capital funds required for the project, the sources and the timing for those funds, and how those funds will be used. An application may seek funding for a single phase of a project.

(e) Applications for projects involving regional improvement program funds shall be cosigned by the regional transportation planning agency responsible for the regional transportation improvement program. Applications for projects involving interregional improvement program funds or where the state is the owner-operator shall be cosigned by the department.

(f) The plan shall identify the sources and timing of all funds required to undertake and complete any phase of a project for which the applicant seeks an allocation of funds from the commission. The plan should also describe intended sources and timing of funds to complete any subsequent phases of the project, through construction.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.14

The commission shall ascertain from the appropriate regional transportation planning agency that a project is included in, or is consistent with, the appropriate regional transportation plan before approving a project application involving right-of-way or construction phases. A project that involves only studies or project development phases is not required to be included in a regional transportation plan, unless federal funds will also be used to fund the project.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.16

(a) The commission, with the assistance of the department, shall begin review of a project application within 30 days of receipt of the application.

(b) The commission shall either approve or deny a project application within 90 days of the receipt of the application, unless the commission requests additional information from the applicant, in which case the 90-day time to approve or deny the application shall begin on the date that the commission receives the additional information requested.

(c) The commission shall state specific reasons for denying an application. The commission shall allow the applicant to amend and resubmit an application that has been denied. The commission shall then have 90 days from receipt of the amended application to reconsider the denial.

(d) The commission shall not deny an application that meets the requirements of this chapter, including the guidelines adopted by the commission for this chapter and any other applicable statutes and regulations. The commission shall not unreasonably delay approval of an application that substantially conforms to these requirements if the applicant agrees to allow modifications to the application to meet the commission’s conditions for approval.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.18

(a) Commission approval of a project application establishes the time schedule, by fiscal year, for implementation of the phases of a project. Project approval shall be deemed rescinded if the lead applicant agency or the agency responsible for carrying out the project does not seek an allocation from the commission and start the first phase of work during the fiscal year scheduled.

(b) If the first phase is not completed as scheduled, so that work on subsequent phases is delayed, the agency responsible for carrying out the project shall report the reasons for failure to complete the project to the commission. The commission may then reconsider the project application, ask for modification of the schedule and any other requirements of the application, and may, at its discretion, extend the time of reconsideration until environmental studies, review, and approval of final environmental documents has been completed.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.20

(a) The commission shall direct the department to allocate funds to the department, regional transportation planning agencies, local transportation commissions, congestion management agencies, transportation authorities, cities, counties, a city and county, joint powers authorities, ports, and transit districts for projects specified in Article 5 (commencing with Section 14556.40).

(b) Funds allocated as directed by the commission shall be expended only for studies or the phases of project work specified in Article 5 (commencing with Section 14556.40).

(c) Allocations shall be made to specified phases of a project and may include more than one phase in a given allocation. The commission shall, at the time the first allocation is made to a project, indicate how it intends to spread the total funding authorized for the project among the phases, but that indication shall not be binding for future phases if the commission finds that a different level of funding for a later phase would help ensure quicker delivery of the project for construction.

(d) Consistent with Article 5 (commencing with Section 14556.40), these funds may be used to satisfy any federal, state, or local matching fund requirement for the project to be funded.

(e) The allocation shall specify the percentage rate of reimbursement for expenditures for each phase of the project, considering the funding shares from various sources that comprise the full funding of each phase. The commission may specify different rates of reimbursement for different phases, and shall determine the spread of funding specified in Article 5 (commencing with Section 14556.40) across all the phases of work, as appropriate for the project.

(f) The commission may approve minor changes to project scope, cost, or schedule, so long as those modifications fall within the project purpose specified in the project application.

(g) The commission may consider applications under this section upon adoption of implementing guidelines.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)






ARTICLE 4 - Administration and Expenditure of Funds

14556.25

(a) The department shall execute a cooperative agreement with the lead applicant agency or the agency responsible for carrying out the work for reimbursement of approved project expenditures, using funds allocated by the commission for that purpose and project phase. To reduce time and financial burden on lead applicant agencies, the department shall use electronic reimbursement procedures to the extent prudent and practical.

(b) The cooperative agreement shall specify how additional costs are to be covered, if necessary, and how savings are to be used or distributed, if available, among all the various funding sources being used for the project.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.26

(a) Except as provided in subdivision (b), a regional or local agency receiving an allocation from this program shall certify, by resolution of its governing board, before final execution of the cooperative agreement, that it will sustain its level of expenditures for transportation purposes at a level that is consistent with the average of its annual expenditures during the 1997–98, 1998–99, and 1999–2000 fiscal years, including funds reserved for transportation purposes, during the fiscal years that the allocation provided under this chapter is available for use. The certification is subject to audit by the state.

(b) A transportation entity that imposes a retail transactions and use tax in accordance with an ordinance adopted pursuant to Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code for transportation purposes, and receives an allocation under this program, shall certify, by resolution of its governing board, before final execution of the cooperative agreement, that during the fiscal years that the allocation provided under this chapter is available for use, the transportation entity will expend the allocated funds for the originally programmed purpose, and that the entity will not use for other than transportation capital purposes any capital funds that were programmed, planned, or approved for transportation capital purposes on or before the effective date of the cooperative agreement. The certification is subject to audit by the state.

(Amended by Stats. 2001, Ch. 512, Sec. 1. Effective October 4, 2001.)



14556.28

(a) For applicants other than the department, funds allocated shall generally be administered as a reimbursement program. At the request of an applicant, the commission shall authorize an advance payment for project development work necessary for a project specified in Article 5 (commencing with Section 14556.40). At the request of an applicant, the commission may authorize an advance payment for demonstrated need, or for a project right-of-way, construction, or procurement phase.

(b) Project costs incurred prior to commission approval of a project application may not be reimbursed. Project costs incurred prior to commission allocation of funds, but after commission approval of a project application, may be reimbursed retroactively after allocation.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.29

The Controller shall develop a system that provides access to funds allocated by the commission under this article from the Traffic Congestion Relief Fund by electronic transfer of funds.

(Added by Stats. 2000, Ch. 656, Sec. 3. Effective September 26, 2000.)



14556.30

(a) After receiving an allocation, the lead applicant shall make diligent and timely progress toward completing the work as described in the submitted application. If timely progress is not achieved, the commission may review the status of the project. If the commission finds the lead applicant agency is not pursuing project work diligently, including use of funds under the agency’s control committed to the project, the commission may reallocate those funds to another project or projects listed in Article 5 (commencing with Section 14556.40).

(b) If the commission and a lead applicant agency concur that a project is delayed by factors external to the control of the lead applicant agency and the factors are not likely to be removed within a reasonable time, the lead applicant agency may submit an application for an alternate or substitute project if the alternate project is designed to relieve congestion consistent with this act, is within the jurisdiction of the lead applicant agency, and meets all other project approval requirements.

(c) Notwithstanding Section 16304, funds allocated from the fund shall be available for encumbrance for three years after the date of allocation, and encumbered funds shall be available for liquidation for two additional years. Any funds not expended by that time limit shall revert to the fund.

(d) The commission, with respect to any funds that revert to the fund pursuant to subdivision (c), may direct the department to reallocate those funds to the same project if the commission finds that the lead applicant agency is pursuing the project diligently and that the project has been delayed by factors external to the control of the lead applicant agency. In no case may the amount made available for expenditure on a project exceed the amount specified for that project in that article.

(Amended by Stats. 2005, Ch. 522, Sec. 1. Effective January 1, 2006.)



14556.32

(a) The rate of reimbursement of expenditures shall not exceed the rate determined by the commission in its allocation of funds.

(b) After notifying the commission of savings in any phase, the lead applicant may use those savings for expenditures on a later phase of the same project.

(c) If additional funds are needed to complete a project, the lead applicant agency shall be responsible for securing the funding needed from other sources outside this program. The commission may not increase the allocation from this program beyond the amount specified for the project in Article 5 (commencing with Section 14556.40) unless the Governor and the Legislature subsequently designate a higher amount for the project.

(d) If a project can be completed at a lower cost than expected, any savings shall be divided among all funding sources contributing to the project in the proportion each of the funding sources bears to the total funding for the project as defined in the approved project application. For the savings that revert to this program, the commission shall determine the amount to be returned to the fund.

(e) If a determination is made to cease funding for a project, funds allocated but not expended on any phase shall be returned to the fund.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)



14556.33

(a) A regional or local entity that is a lead applicant agency under Article 5 (commencing with Section 14556.40), may apply to the commission for a letter of no prejudice for the project. If approved by the commission, the letter of no prejudice allows the regional or local entity to expend its own funds for any component of the transportation project.

(b) The amount expended under subdivision (a) shall be reimbursed by the state if all of the following conditions are met:

(1) The project is included in an adopted regional transportation plan.

(2) The department makes an allocation for the project pursuant to Section 14556.20.

(3) The expenditures made by the regional or local entity are eligible for reimbursement in accordance with state and federal laws and procedures. In the event expenditures made by the regional or local entity are determined to be ineligible, the state has no obligation to reimburse those expenditures.

(4) The regional or local entity complies with all legal requirements for the project, including the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(c) Upon execution of an agreement with the department to transfer reimbursement funds for a project described in subdivision (a), the commission may delay reimbursement pursuant to this section only if cash-management issues prevent immediate repayment.

(d) The commission, in consultation with regional and local entities, and the department, may develop guidelines to implement this section.

(e) Commencing with the 2006-07 fiscal year, the commission shall review and revise its guidelines to assure that lead applicant agencies which have received letters of no prejudice as of June 30, 2005, are reimbursed on an equitable basis that serves the interest of the entire state transportation program, taking into account various factors, including, but not limited to, all of the following:

(1) The impact on allocations for other projects funded under Article 5.

(2) The cash flow requirements necessary for projects in Article 5.

(3) The extent to which the agencies have had to defer other high priority STIP or TCRP projects because of advancing their own funds.

(4) The extent to which reimbursements would be spent on the construction phase of other STIP or TCRP projects.

(5) Any adverse impact on the agency’s other high priority projects of postponing reimbursement until project completion as opposed to allowing payment to be made based upon the amount of funds expended on eligible costs for a project, payment to be made upon the documentation of those eligible costs.

(6) The level of commitment made by the agency in expending its own funds for any component of a transportation project under Article 5.

(f) In revising its guidelines pursuant to subdivision (e), the commission shall not increase the maximum percentage of funding allocated for reimbursement under this section beyond the maximum percentage in effect in its guidelines as of June 30, 2005.

(Amended by Stats. 2005, Ch. 375, Sec. 1. Effective September 29, 2005.)



14556.34

Any agency or combination of agencies that succeed to an agency having any rights, powers, duties, or obligations under this chapter, including, but not limited to, eligibility to apply for, receive, and expend a grant allocation, shall fully succeed to those rights, powers, duties, and obligations.

(Added by Stats. 2000, Ch. 91, Sec. 6. Effective July 7, 2000.)






ARTICLE 5 - Eligible Projects

14556.40

(a) The following projects are eligible for grants from the fund for the purposes and amounts specified:

(1) BART to San Jose; extend BART from Fremont to Downtown San Jose in Santa Clara and Alameda Counties. Seven hundred twenty-five million dollars ($725,000,000). The lead applicant is the Santa Clara Valley Transportation Authority.

(2) Fremont-South Bay Commuter Rail; acquire rail line and start commuter rail service between Fremont and San Jose in Santa Clara and Alameda Counties. Thirty-five million dollars ($35,000,000). The lead applicant is the Santa Clara Valley Transportation Authority.

(3) Route 101; widen freeway from four to eight lanes south of San Jose, Bernal Road to Burnett Avenue in Santa Clara County. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the Santa Clara Valley Transportation Authority.

(4) Route 680; add northbound HOV lane over Sunol Grade, Milpitas to Route 84 in Santa Clara and Alameda Counties. Sixty million dollars ($60,000,000). The lead applicant is the department or the Alameda County Transportation Commission.

(5) Route 101; add northbound lane to freeway through San Jose, Route 87 to Trimble Road in Santa Clara County. Five million dollars ($5,000,000). The lead applicant is the department or the Santa Clara Valley Transportation Authority.

(6) Route 262; major investment study for cross connector freeway, Route 680 to Route 880 near Warm Springs in Santa Clara County. One million dollars ($1,000,000). The lead applicant is the department or the Santa Clara Valley Transportation Authority.

(7) Caltrain; expand service to Gilroy; improve parking, stations, and platforms along UPRR line in Santa Clara County. Fifty-five million dollars ($55,000,000). The lead applicant is the Santa Clara Valley Transportation Authority.

(8) Route 880; reconstruct Coleman Avenue Interchange near San Jose Airport in Santa Clara County. Five million dollars ($5,000,000). The lead applicant is the department or the Santa Clara Valley Transportation Authority.

(9) Capitol Corridor; improve intercity rail line between Oakland and San Jose, and at Jack London Square and Emeryville stations in Alameda and Santa Clara Counties. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the Capitol Corridor Joint Powers Authority.

(10) Regional Express Bus; acquire low-emission buses for new express service on HOV lanes regionwide. In nine counties. Forty million dollars ($40,000,000). The lead applicant is the Metropolitan Transportation Commission.

(11) San Francisco Bay Southern Crossing; complete feasibility and financial studies for new San Francisco Bay crossing (new bridge, HOV/transit bridge, terminal connection, or second BART tube) in Alameda and San Francisco or San Mateo Counties. Five million dollars ($5,000,000). The lead applicant is the department or the Metropolitan Transportation Commission.

(12) Bay Area Transit Connectivity; complete studies of, and fund related improvements for, the I-580 Livermore Corridor; the Hercules Rail Station and related improvements, West Contra Costa County and Route 4 Corridors in Alameda and Contra Costa Counties. Seventeen million dollars ($17,000,000). Of the amount specified, seven million dollars ($7,000,000) shall be made available for the Route 4 Corridor study and improvements, seven million dollars ($7,000,000) shall be made available for the I-580 Corridor study and improvements, and three million dollars ($3,000,000) shall be made available for the Hercules Rail Station study and improvements. The lead applicant for the Hercules Rail Station and related improvements in west Contra Costa County is the Contra Costa County Transportation Authority. The lead applicants, for the I-580 Livermore Study and improvements are the Alameda County Transportation Commission and the San Francisco Bay Area Rapid Transit District. The lead applicants for the Route 4 Corridor study and improvements are the Contra Costa County Transportation Authority and the San Francisco Bay Area Rapid Transit District.

(13) Caltrain Peninsula Corridor; acquire rolling stock, add passing tracks, and construct pedestrian access structure at stations between San Francisco and San Jose in San Francisco, San Mateo, and Santa Clara Counties. One hundred twenty-seven million dollars ($127,000,000). The lead applicant is the Peninsula Joint Powers Board.

(14) Caltrain; extension to Salinas in Monterey County. Twenty million dollars ($20,000,000). The lead applicant is the Transportation Agency for Monterey County.

(15) Route 24; Caldecott Tunnel; add fourth bore tunnel with additional lanes in Alameda and Contra Costa Counties. Twenty million dollars ($20,000,000). The lead applicant is the department or the Metropolitan Transportation Commission.

(16) Route 4; construct one or more phases of improvements to widen freeway to eight lanes from Railroad through Loveridge Road, including two HOV lanes, and to six or more lanes from east of Loveridge Road through Hillcrest. Thirty-nine million dollars ($39,000,000). The lead applicant is the Contra Costa Transportation Authority.

(17) Route 101; add reversible HOV lane through San Rafael, Sir Francis Drake Boulevard to North San Pedro Road in Marin County. Fifteen million dollars ($15,000,000). The lead applicant is the department or the Marin Congestion Management Agency.

(18) Route 101; widen eight miles of freeway to six lanes, Novato to Petaluma (Novato Narrows) in Marin and Sonoma Counties. Twenty-one million dollars ($21,000,000). The lead applicant is the department or the Sonoma County Transportation Authority.

(19) Bay Area Water Transit Authority; establish a regional water transit system beginning with Treasure Island in the City and County of San Francisco. Two million dollars ($2,000,000). The lead applicant is the Bay Area Water Transit Authority.

(20) San Francisco Muni Third Street Light Rail; extend Third Street line to Chinatown (tunnel) in the City and County of San Francisco. One hundred forty million dollars ($140,000,000). The lead applicant is the San Francisco Municipal Transportation Agency.

(21) San Francisco Muni Ocean Avenue Light Rail; reconstruct Ocean Avenue light rail line to Route 1 near California State University, San Francisco, in the City and County of San Francisco. Seven million dollars ($7,000,000). The lead applicant is the San Francisco Municipal Transportation Agency.

(22) Route 101; environmental study for reconstruction of Doyle Drive, from Lombard Street/Richardson Avenue to Route 1 Interchange in the City and County of San Francisco. Fifteen million dollars ($15,000,000). The lead applicant is the department or the San Francisco County Transportation Authority.

(23) Caltrain Peninsula Corridor; complete grade separations at Poplar Avenue (San Mateo), 25th Avenue or vicinity (San Mateo), and Linden Avenue (South San Francisco) in San Mateo County. Fifteen million dollars ($15,000,000). The lead applicant is the San Mateo County Transportation Authority.

(24) Vallejo Baylink Ferry; acquire low-emission ferryboats to expand Baylink Vallejo-San Francisco service in Solano County. Five million dollars ($5,000,000). The lead applicant is the City of Vallejo.

(25) I-80/I-680/Route 12 Interchange in Fairfield in Solano County; 12 interchange complex in seven stages (Stage 1). Thirteen million dollars ($13,000,000). The lead applicant is the department or the Solano Transportation Authority.

(26) ACE Commuter Rail; add siding on UPRR line in Livermore Valley in Alameda County. One million dollars ($1,000,000). The lead applicant is the Alameda County Transportation Commission.

(27) Vasco Road Safety and Transit Enhancement Project in Alameda and Contra Costa Counties. Eleven million dollars ($11,000,000). The lead applicant is Alameda County Transportation Commission.

(28) Parking Structure at Transit Village at Richmond BART Station in Contra Costa County. Five million dollars ($5,000,000). The lead applicant is the City of Richmond.

(29) AC Transit; buy two fuel cell buses and fueling facility for demonstration project in Alameda and Contra Costa Counties. Eight million dollars ($8,000,000). The lead applicant is the Alameda Contra Costa Transit District.

(30) Implementation of commuter rail passenger service from Cloverdale south to San Rafael and Larkspur in Marin and Sonoma Counties. Thirty-seven million dollars ($37,000,000). The lead applicant is the Sonoma-Marin Area Transit Authority.

(31) Route 580; construct eastbound and westbound HOV lanes from Tassajara Road/Santa Rita Road to Vasco Road in Alameda County. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the Alameda County Transportation Commission.

(32) North Coast Railroad; repair and upgrade track to meet Class II (freight) standards in Napa, Sonoma, Marin, Mendocino, and Humboldt Counties. Sixty million dollars ($60,000,000). The lead applicant is the North Coast Rail Authority. Except for the amounts specified in paragraph (1) of subdivision (a) and subdivision (b) of Section 14456.50, no part of the specified amount may be made available to the authority until it has made a full accounting to the commission demonstrating that the expenditure of funds provided to the authority in the Budget Act of 2000 (Chapter 52 of the Statutes of 2000) was consistent with the limitations placed on those funds in that Budget Act.

(33) Bus Transit; acquire low-emission buses for Los Angeles County MTA bus transit service. One hundred fifty million dollars ($150,000,000). The lead applicant is the Los Angeles County Metropolitan Transportation Authority.

(34) Blue Line to Los Angeles; new rail line Pasadena to Los Angeles in Los Angeles County. Forty million dollars ($40,000,000). The lead applicant is the Pasadena Metro Blue Line Construction Authority.

(35) Pacific Surfliner; triple track intercity rail line within Los Angeles County and add run-through tracks through Los Angeles Union Station in Los Angeles County. One hundred million dollars ($100,000,000). The lead applicant is the department.

(36) Los Angeles Eastside Transit Extension; build new light rail line in East Los Angeles, from Union Station to Atlantic via 1st Street to Lorena in Los Angeles County. Two hundred thirty-six million dollars ($236,000,000). The lead applicant is the Los Angeles County Metropolitan Transportation Authority.

(37) Los Angeles Mid-City Transit Improvements; build Bus Rapid Transit system or Light Rail Transit in Mid-City/Westside/Exposition Corridors in Los Angeles County. Two hundred fifty-six million dollars ($256,000,000). The lead applicant is the Los Angeles County Metropolitan Transportation Authority.

(38) Los Angeles-San Fernando Valley Transit Extension; (A) build an East-West Bus Rapid Transit system in the Burbank-Chandler corridor, from North Hollywood to Warner Center. One hundred forty-five million dollars ($145,000,000). (B) Build a North-South corridor bus transit project that interfaces with the foregoing East-West Burbank-Chandler Corridor project and with the Ventura Boulevard Rapid Bus project. One hundred million dollars ($100,000,000). The lead applicant for both extension projects is the Los Angeles County Metropolitan Transportation Authority.

(39) Route 405; add northbound HOV lane over Sepulveda Pass, Route 10 to Route 101 in Los Angeles County. Ninety million dollars ($90,000,000). The lead applicant is the department or the Los Angeles County Metropolitan Transportation Authority.

(40) Route 10; add HOV lanes on San Bernardino Freeway over Kellogg Hill, near Pomona, Route 605 to Route 57 in Los Angeles County. Ninety million dollars ($90,000,000). The lead applicant is the department or the Los Angeles County Metropolitan Transportation Authority.

(41) Route 5; add HOV lanes on Golden State Freeway through San Fernando Valley, Route 170 (Hollywood Freeway) to Route 14 (Antelope Valley Freeway) in Los Angeles County. Fifty million dollars ($50,000,000). The lead applicant is the department or the Los Angeles County Metropolitan Transportation Authority.

(42) Route 5; widen Santa Ana Freeway to 10 lanes (two HOV + two mixed flow), Orange County line to Route 710, with related major arterial improvements, in Los Angeles County. One hundred twenty-five million dollars ($125,000,000). The lead applicant is the department or the Los Angeles County Metropolitan Transportation Authority.

(43) Route 5; improve Carmenita Road Interchange in Norwalk in Los Angeles County. Seventy-one million dollars ($71,000,000). The lead applicant is the department or the Los Angeles County Metropolitan Transportation Authority.

(44) Route 47 (Terminal Island Freeway); construct interchange at Ocean Boulevard Overpass in the City of Long Beach in Los Angeles County. Eighteen million four hundred thousand dollars ($18,400,000). The lead applicant is the Port of Long Beach.

(45) Route 710; complete Gateway Corridor study, Los Angeles/Long Beach ports to Route 5 in Los Angeles County. Two million dollars ($2,000,000). The lead applicant is the department.

(46) Route 1; reconstruct intersection at Route 107 in Torrance in Los Angeles County. Two million dollars ($2,000,000). The lead applicant is the department or the Los Angeles County Metropolitan Transportation Authority.

(47) Route 101; California Street off-ramp in Ventura County. Fifteen million dollars ($15,000,000). The lead applicant is the department or the City of San Buenaventura.

(48) Route 101; corridor analysis and PSR to improve corridor from Route 170 (North Hollywood Freeway) to Route 23 in Thousand Oaks (Ventura County) in Los Angeles and Ventura Counties. Three million dollars ($3,000,000). The lead applicant is the department.

(49) Hollywood Intermodal Transportation Center; intermodal facility at Highland Avenue and Hawthorn Avenue in the City of Los Angeles. Ten million dollars ($10,000,000). The lead applicant is the City of Los Angeles.

(50) Route 71; complete three miles of six-lane freeway through Pomona, from Route 10 to Route 60 in Los Angeles County. Thirty million dollars ($30,000,000). The lead applicant is the department or the Los Angeles County Metropolitan Transportation Authority.

(51) Route 101/405; add auxiliary lane and widen ramp through freeway interchange in Sherman Oaks in Los Angeles County. Twenty-one million dollars ($21,000,000). The lead applicant is the department or the Los Angeles County Metropolitan Transportation Authority.

(52) Route 405; add HOV and auxiliary lanes for one mile in West Los Angeles, from Waterford Avenue to Route 10 in Los Angeles County. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the Los Angeles County Metropolitan Transportation Authority.

(53) Automated Signal Corridors (ATSAC); improve 479 automated signals in Victory/Ventura Corridor, and add 76 new automated signals in Sepulveda Boulevard and Route 118 Corridors in Los Angeles County. Sixteen million dollars ($16,000,000). The lead applicant is the City of Los Angeles.

(54) Alameda Corridor East; build grade separations on Burlington Northern-Santa Fe and Union Pacific Railroad lines, downtown Los Angeles to Los Angeles County line in Los Angeles County. One hundred fifty million dollars ($150,000,000). The lead applicant is the San Gabriel Valley Council of Governments.

(55) Alameda Corridor East; build grade separations on Burlington Northern-Santa Fe and Union Pacific Railroad lines, with rail-to-rail separation at Colton through San Bernardino County. Ninety-five million dollars ($95,000,000). The lead applicant is the San Bernardino Associated Governments.

(56) Metrolink; track and signal improvements on Metrolink; San Bernardino line in San Bernardino County. Fifteen million dollars ($15,000,000). The lead applicant is the Southern California Regional Rail Authority.

(57) Route 215; add HOV lanes through downtown San Bernardino, Route 10 to Route 30 in San Bernardino County. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the San Bernardino County Transportation Commission.

(58) Route 10; widen freeway to eight lanes through Redlands, Route 30 to Ford Street in San Bernardino County. Ten million dollars ($10,000,000). The lead applicant is the department or the San Bernardino County Transportation Commission.

(59) Route 10; Live Oak Canyon Interchange, including, but not limited to, the 14th Street Bridge over Wilson Creek, in the City of Yucaipa in San Bernardino County. Eleven million dollars ($11,000,000). The lead applicant is the department or the San Bernardino County Transportation Commission.

(60) Route 15; southbound truck climbing lane at two locations in San Bernardino County. Ten million dollars ($10,000,000). The lead applicant is the department or the San Bernardino County Transportation Commission.

(61) Route 10; reconstruct Apache Trail Interchange east of Banning in Riverside County. Thirty million dollars ($30,000,000). The lead applicant is the department or the Riverside County Transportation Commission.

(62) Route 91; add HOV lanes through downtown Riverside, Mary Street to Route 60/215 junction in Riverside County. Forty million dollars ($40,000,000). The lead applicant is the department or the Riverside County Transportation Commission.

(63) Route 60; add seven miles of HOV lanes west of Riverside, Route 15 to Valley Way in Riverside County. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the Riverside County Transportation Commission.

(64) Route 91; improve the Green River Interchange and add auxiliary lane and connector ramp east of the Green River Interchange to northbound Route 71 in Riverside County. Five million dollars ($5,000,000). The lead applicant is the department or the Riverside County Transportation Commission.

(70) Route 22; add HOV lanes on Garden Grove Freeway, Route I-405 to Route 55 in Orange County. Two hundred six million five hundred thousand dollars ($206,500,000). The lead applicant is the department or the Orange County Transportation Authority.

(73) Alameda Corridor East; (Orangethorpe Corridor) build grade separations on Burlington Northern-Santa Fe line, Los Angeles County line through Santa Ana Canyon in Orange County. Twenty-eight million dollars ($28,000,000). The lead applicant is the Orange County Transportation Authority.

(74) Pacific Surfliner; double track intercity rail line within San Diego County, add maintenance yard in San Diego County. Forty-seven million dollars ($47,000,000). The lead applicant is the department or North County Transit District.

(75) San Diego Transit Buses; acquire about 85 low-emission buses for San Diego transit service in San Diego County. Thirty million dollars ($30,000,000). The lead applicant is the San Diego Metropolitan Transit Development Board.

(76) Coaster Commuter Rail; acquire one new train set to expand commuter rail in San Diego County. Fourteen million dollars ($14,000,000). The lead applicant is North County Transit District.

(77) Route 94; complete environmental studies to add capacity to Route 94 corridor, downtown San Diego to Route 125 in Lemon Grove in San Diego County. Twenty million dollars ($20,000,000). The lead applicant is the department or San Diego Association of Governments.

(78) East Village access; improve access to light rail from new in-town East Village development in San Diego County. Fifteen million dollars ($15,000,000). The lead applicant is the San Diego Metropolitan Transit Development Board.

(79) North County Light Rail; build new 20-mile light rail line from Oceanside to Escondido in San Diego County. Eighty million dollars ($80,000,000). The lead applicant is North County Transit District.

(80) Mid-Coast Light Rail; extend Old Town light rail line six miles to Balboa Avenue in San Diego County. Ten million dollars ($10,000,000). The lead applicant is the San Diego Metropolitan Transit Development Board.

(81) San Diego Ferry; acquire low-emission high-speed ferryboat for new off-coast service between San Diego and Oceanside in San Diego County. Five million dollars ($5,000,000). The lead applicant is the Port of San Diego.

(82) Routes 5/805; reconstruct and widen freeway interchange, Genesee Avenue to Del Mar Heights Road in San Diego County. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the San Diego Association of Governments.

(83) Route 15; add high-tech managed lane on I-15 freeway north of San Diego (Stage 1) from Route 163 to Route 78 in San Diego County. Seventy million dollars ($70,000,000). The lead applicant is the department or the San Diego Association of Governments.

(84) Route 52; build four miles of new six-lane freeway to Santee, Mission Gorge to Route 67 in San Diego County. Forty-five million dollars ($45,000,000). The lead applicant is the department or the San Diego Association of Governments.

(85) Route 56; construct approximately five miles of new freeway alignment between I-5 and I-15 from Carmel Valley to Rancho Penasquitos in the City of San Diego in San Diego County. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the San Diego Association of Governments.

(86) Route 905; build new six-lane freeway on Otay Mesa, Route 805 to Mexico Port of Entry in San Diego County. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the San Diego Association of Governments.

(87) Routes 94/125; build two new freeway connector ramps at Route 94/125 in Lemon Grove in San Diego County. Sixty million dollars ($60,000,000). The lead applicant is the department or the San Diego Association of Governments.

(88) Route 5; realign freeway at Virginia Avenue, approaching San Ysidro Port of Entry to Mexico in San Diego County. Ten million dollars ($10,000,000). The lead applicant is the department or the San Diego Association of Governments.

(89) Route 99; improve Shaw Avenue Interchange in northern Fresno in Fresno County. Five million dollars ($5,000,000). The lead applicant is the department or the Council of Fresno County Governments.

(90) Route 99; widen freeway to six lanes, Kingsburg to Selma in Fresno County. Twenty million dollars ($20,000,000). The lead applicant is the department or the Council of Fresno County Governments.

(91) Route 180; build new expressway east of Clovis, Clovis Avenue to Temperance Avenue in Fresno County. Twenty million dollars ($20,000,000). The lead applicant is the department or the Council of Fresno County Governments.

(92) San Joaquin Corridor; improve track and signals along San Joaquin intercity rail line near Hanford in Kings County. Ten million dollars ($10,000,000). The lead applicant is the department.

(93) Route 180; complete environmental studies to extend Route 180 westward from Mendota to I-5 in Fresno County. Seven million dollars ($7,000,000). The lead applicant is the department or the Council of Fresno County Governments.

(94) Route 43; widen to four-lane expressway from Kings County line to Route 99 in Selma in Fresno County. Five million dollars ($5,000,000). The lead applicant is the department or the Council of Fresno County Governments.

(95) Route 41; add auxiliary lane/operational improvements and improve ramps at Friant Road Interchange in Fresno in Fresno County. Ten million dollars ($10,000,000). The lead applicant is the department or the Council of Fresno County Governments.

(96) Friant Road; widen to four lanes from Copper Avenue to Road 206 in Fresno County. Ten million dollars ($10,000,000). The lead applicant is the County of Fresno.

(97) Operational improvements on Shaw Avenue, Chestnut Avenue, Willow Avenue, and Barstow Avenue near California State University at Fresno in Fresno County. Ten million dollars ($10,000,000). The lead applicant is the California State University at Fresno. Of the amount authorized under this paragraph, the sum of two million dollars ($2,000,000) shall be transferred to the California State University at Fresno for the purposes of funding preliminary plans, working drawings, or both of those, and related program management costs for the Fresno Events Center.

(98) Peach Avenue; widen to four-lane arterial and add pedestrian overcrossings for three schools in Fresno County. Ten million dollars ($10,000,000). The lead applicant is the City of Fresno.

(99) San Joaquin Corridor; improve track and signals along San Joaquin intercity rail line in seven counties. Fifteen million dollars ($15,000,000). The lead applicant is the department.

(100) San Joaquin Valley Emergency Clean Air Attainment Program; incentives for the reduction of emissions from heavy-duty diesel engines operating within the eight-county San Joaquin Valley region. Twenty-five million dollars ($25,000,000). The lead applicant is the San Joaquin Valley Unified Air Pollution Control District.

(101) Santa Cruz Metropolitan Transit District bus fleet; acquisition of low-emission buses. Three million dollars ($3,000,000). The lead applicant is the Santa Cruz Metropolitan Transit District.

(102) Route 101 access; State Street smart corridor Advanced Traffic Corridor System (ATSC) technology in Santa Barbara County. One million three hundred thousand dollars ($1,300,000). The lead applicant is the City of Santa Barbara.

(103) Route 99; improve interchange at Seventh Standard Road, north of Bakersfield in Kern County. Eight million dollars ($8,000,000). The lead applicant is the department or Kern Council of Governments.

(104) Route 99; build seven miles of new six-lane freeway south of Merced, Buchanan Hollow Road to Healey Road in Merced County. Five million dollars ($5,000,000). The lead applicant is the department or the Merced County Association of Governments.

(105) Route 99; build two miles of new six-lane freeway, Madera County line to Buchanan Hollow Road in Merced County. Five million dollars ($5,000,000). The lead applicant is the department or the Merced County Association of Governments.

(106) Campus Parkway; build new arterial in Merced County from Route 99 to Bellevue Road. Twenty-three million dollars ($23,000,000). The lead applicant is the County of Merced.

(107) Route 205; widen freeway to six lanes, Tracy to I-5 in San Joaquin County. Twenty-five million dollars ($25,000,000). The lead applicant is the department or the San Joaquin Council of Governments.

(108) Route 5; add northbound lane to freeway through Mossdale “Y”, Route 205 to Route 120 in San Joaquin County. Seven million dollars ($7,000,000). The lead applicant is the department or the San Joaquin Council of Governments.

(109) Route 132; build four miles of new four-lane expressway in Modesto from Dakota Avenue to Route 99 and improve Route 99 Interchange in Stanislaus County. Twelve million dollars ($12,000,000). The lead applicant is the department or the Stanislaus Council of Governments.

(110) Route 132; build 3.5 miles of new four-lane expressway from Route 33 to the San Joaquin county line in Stanislaus and San Joaquin Counties. Two million dollars ($2,000,000). The lead applicant is the department or the Stanislaus Council of Governments.

(111) Route 198; build 10 miles of new four-lane expressway from Route 99 to Hanford in Kings and Tulare Counties. Fourteen million dollars ($14,000,000). The lead applicant is the department or the Kings County Association of Governments.

(112) Jersey Avenue; widen from 17th Street to 18th Street in Kings County. One million five hundred thousand dollars ($1,500,000). The lead applicant is Kings County.

(113) Route 46; widen to four lanes for 33 miles from Route 5 to San Luis Obispo County line in Kern County. Thirty million dollars ($30,000,000). The lead applicant is the department or the Kern Council of Governments.

(114) Route 65; add four passing lanes, intersection improvement, and conduct environmental studies for ultimate widening to four lanes from Route 99 in Bakersfield to Tulare County line in Kern County. Twelve million dollars ($12,000,000). The lead applicant is the department or the Kern Council of Governments.

(115) South Line Light Rail; extend South Line three miles towards Elk Grove, from Meadowview Road to Calvine Road in Sacramento County. Seventy million dollars ($70,000,000). The lead applicant is the Sacramento Regional Transit District.

(116) Route 80 Light Rail Corridor; double-track Route 80 light rail line for express service in Sacramento County. Twenty-five million dollars ($25,000,000). The lead applicant is the Sacramento Regional Transit District.

(117) Folsom Light Rail; extend light rail tracks from 7th Street and K Street to the Amtrak Depot in downtown Sacramento, and extend Folsom light rail from Mather Field Station to downtown Folsom. Add a new vehicle storage and maintenance facility in the area between the Sunrise Boulevard and Hazel Avenue Stations in Sacramento County. Twenty million dollars ($20,000,000). The lead applicant is the Sacramento Regional Transit District.

(118) Sacramento Emergency Clean Air/Transportation Plan (SECAT); incentive for the reduction of emissions from heavy-duty diesel engines operating within the Sacramento region. Fifty million dollars ($50,000,000). The lead applicant is the Sacramento Area Council of Governments.

(119) Convert Sacramento Regional Transit bus fleet to low emission and provide Yolo bus service by the Yolo County Transportation District; acquire approximately 50 replacement low-emission buses for service in Sacramento and Yolo Counties. Nineteen million dollars ($19,000,000). The lead applicants are the Sacramento Regional Transit District, the Sacramento Area Council of Governments, and the Yolo County Transportation District.

(121) Metropolitan Bakersfield System Study; to reduce congestion in the City of Bakersfield. Three hundred fifty thousand dollars ($350,000). The lead applicant is the Kern Council of Governments.

(122) Route 65; widening project from 7th Standard Road to Route 190 in Porterville. Three million five hundred thousand dollars ($3,500,000). The lead applicant is the County of Tulare.

(123) Oceanside Transit Center; parking structure. One million five hundred thousand dollars ($1,500,000). The lead applicant is the City of Oceanside.

(126) Route 50/Watt Avenue Interchange; widening of overcrossing and modifications to interchange. Seven million dollars ($7,000,000). The lead applicant is the County of Sacramento.

(127) Route 85/Route 87; interchange completion; addition of two direct connectors for southbound Route 85 to northbound Route 87 and southbound Route 87 to northbound Route 85. Three million five hundred thousand dollars ($3,500,000). The lead applicant is the City of San Jose.

(128) Airport Road; reconstruction and intersection improvement project. Three million dollars ($3,000,000). The lead applicant is the County of Shasta.

(129) Route 62; traffic and pedestrian safety and utility undergrounding project in right-of-way of Route 62. Three million two hundred thousand dollars ($3,200,000). The lead applicant is the Town of Yucca Valley.

(133) Feasibility studies for grade separation projects for Union Pacific Railroad at Elk Grove Boulevard and Bond Road. One hundred fifty thousand dollars ($150,000). The lead applicant is the City of Elk Grove.

(134) Route 50/Sunrise Boulevard; interchange modifications. Three million dollars ($3,000,000). The lead applicant is the County of Sacramento.

(135) Route 99/Sheldon Road; interchange project; reconstruction and expansion. Three million dollars ($3,000,000). The lead applicant is the County of Sacramento.

(138) Cross Valley Rail; upgrade track from Visalia to Huron. Four million dollars ($4,000,000). The lead applicant is the Cross Valley Rail Corridor Joint Powers Authority.

(139) Balboa Park BART Station; Phase I expansion. Six million dollars ($6,000,000). The lead applicant is the San Francisco Bay Area Rapid Transit District.

(140) City of Goshen; overpass for Route 99. One million five hundred thousand dollars ($1,500,000). The lead applicant is the department.

(141) Union City; pedestrian bridge over Union Pacific rail lines. Two million dollars ($2,000,000). The lead applicant is the City of Union City.

(142) West Hollywood; repair, maintenance, and mitigation of Santa Monica Boulevard. Two million dollars ($2,000,000). The lead applicant is the City of West Hollywood.

(144) Seismic retrofit of the national landmark Golden Gate Bridge. Five million dollars ($5,000,000). The lead applicant is the Golden Gate Bridge, Highway and Transportation District.

(145) Construction of a new siding in Sun Valley between Sheldon Street and Sunland Boulevard. Six million five hundred thousand dollars ($6,500,000). The lead applicant is the Southern California Regional Rail Authority.

(146) Construction of Palm Drive Interchange. Ten million dollars ($10,000,000). The lead applicant is the Coachella Valley Association of Governments.

(148) Route 98; widening of eight miles between Route 111 and Route 7 from two lanes to four lanes. Ten million dollars ($10,000,000). The lead applicant is the department.

(149) Purchase of low-emission buses for express service on Route 17. Three million seven hundred fifty thousand dollars ($3,750,000). The lead applicant is the Santa Cruz Metropolitan Transit District.

(150) Renovation or rehabilitation of Santa Cruz Metro Center. One million dollars ($1,000,000). The lead applicant is the Santa Cruz Metropolitan Transit District.

(151) Purchase of five alternative fuel buses for the Pasadena Area Rapid Transit System. One million one hundred thousand dollars ($1,100,000). The lead applicant is the Pasadena Area Rapid Transit System.

(152) Pasadena Blue Line transit-oriented mixed-use development. One million five hundred thousand dollars ($1,500,000). The lead applicant is the City of South Pasadena.

(153) Pasadena Blue Line utility relocation. Five hundred fifty thousand dollars ($550,000). The lead applicant is the City of South Pasadena.

(154) Route 134/I-5 Interchange study. One hundred thousand dollars ($100,000). The lead applicant is the department.

(156) Seismic retrofit and core segment improvements for the Bay Area Rapid Transit system. Twenty million dollars ($20,000,000). The lead applicant is the San Francisco Bay Area Rapid Transit District.

(157) Route 12; Congestion relief improvements from Route 29 to I-80 through Jamison Canyon. Seven million dollars ($7,000,000). The lead applicant is the department.

(158) Remodel the intersection of Olympic Boulevard, Mateo Street, and Porter Street and install a new traffic signal. Two million dollars ($2,000,000). The lead applicant is the City of Los Angeles.

(159) Route 101; redesign and construction of Steele Lane Interchange. Six million dollars ($6,000,000). The lead applicant is the department or the Sonoma County Transportation Authority.

(b) As used in this section, “route” is a state highway route as identified in Article 3 (commencing with Section 300) of Chapter 2 of Division 1 of the Streets and Highways Code.

(Amended by Stats. 2010, Ch. 491, Sec. 2. Effective January 1, 2011.)






ARTICLE 6 - Miscellaneous Provisions

14556.50

The grant authorized under paragraph (32) of subdivision (a) of Section 14556.40 shall be allocated as follows:

(a) (1) Two hundred fifty thousand dollars ($250,000) to defray the administrative costs of the North Coast Railroad Authority, allocated directly to the authority as directed by the commission at its first scheduled meeting immediately upon enactment of the Budget Act of 2000.

(2) Two hundred fifty thousand dollars ($250,000) to defray the administrative costs of the authority, allocated directly to the authority as directed by the commission within six months from the date of enactment of the Budget Act of 2000.

(3) Five hundred thousand dollars ($500,000) to defray the administrative costs of the authority, allocated to the authority as directed by the commission, within one year from the date of enactment of the Budget Act of 2000, if the commission determines that additional funding is needed by the authority as directed by the commission at its first scheduled meeting for administrative costs.

(b) Six hundred thousand dollars ($600,000) to fund completion of the authority’s rail line from Lombard to Willits, allocated directly to the authority immediately upon enactment of the Budget Act of 2000.

(c) One million dollars ($1,000,000) to fund completion of the authority’s rail line from Willits to Arcata, allocated to the authority as directed by the commission, within six months from the date of enactment of the Budget Act of 2000.

(d) Five million dollars ($5,000,000) to fund the upgrade of the authority’s rail line to Class II or III status, allocated to the authority as directed by the commission.

(e) Four million one hundred thousand dollars ($4,100,000) for environmental remediation projects, allocated to the authority as directed by the commission, within six months from the date of enactment of the Budget Act of 2000.

(f) Ten million dollars ($10,000,000) for the authority’s debt reduction, allocated to the authority as directed by the commission, within six months from the date of enactment of the Budget Act of 2000.

(g) One million eight hundred thousand dollars ($1,800,000) for use by the authority as local match funds, allocated to the authority as directed by the commission.

(h) Five million five hundred thousand dollars ($5,500,000) to fund repayment of the authority’s federal loan obligations, allocated to the authority as directed by the commission.

(i) Thirty-one million dollars ($31,000,000) for long-term stabilization projects, allocated to the authority as directed by the commission.

(Amended by Stats. 2000, Ch. 656, Sec. 6. Effective September 26, 2000.)



14556.52

(a) Before grants from the fund may be allocated to any of the three Alameda Corridor East Projects identified in paragraphs (54), (55), and (73) of subdivision (a) of Section 14556.40, a report shall be completed and submitted to the commission within one year of the operative date of this section. The report shall be prepared by a team consisting of the lead applicants for those projects and the Riverside County Transportation Commission. The report shall address regional mobility needs as well as regional, state, and national economic impacts of the corridor. The team shall also evaluate and assess the technical merits, determine the phasing and delivery schedule, and identify a financing strategy for the proposed corridor improvements. Based on the good faith participation of the stakeholders, the commission shall allocate some or all of the available funds to one or more of the lead applicants for specific projects within the corridor that meet the requirements under this chapter.

(b) Funds may be allocated from the fund to produce the report required under this section.

(Amended by Stats. 2000, Ch. 656, Sec. 7. Effective September 26, 2000.)









CHAPTER 5 - Suspension of Article XIX B Transfers

14557

(a) The Legislature finds and declares that the Governor has issued a proclamation pursuant to paragraph (1) of subdivision (d) of Section 1 of Article XIX B of the California Constitution declaring that the transfer of revenues from the General Fund to the Transportation Investment Fund during the 2003–04 fiscal year pursuant to paragraph (a) of Section 1 of Article XIX B would have a significant negative fiscal impact on the range of functions of government funded by the General Fund of the state.

(b) Pursuant to paragraph (2) of subdivision (d) of Section 1 of Article XIX B, the transfer of revenues from the General Fund to the Transportation Investment Fund that would otherwise be required under paragraph (a) of Section 1 of Article XIX B is hereby partially suspended for the 2003–04 fiscal year. The amount of the transfer for the 2003–04 fiscal year shall be two hundred eighty-nine million dollars ($289,000,000).

(Added by Stats. 2003, Ch. 223, Sec. 1. Effective August 11, 2003.)



14557.1

(a) Notwithstanding Sections 14556.5 and 14556.6, the money transferred from the Transportation Investment Fund to the Traffic Congestion Relief Fund during the 2003–04 fiscal year, which amount is two hundred eighty-nine million dollars ($289,000,000) pursuant to subdivision (b) of Section 14557 and paragraph (1) of subdivision (c) of Section 7104 of the Revenue and Taxation Code, shall be allocated as follows:

(1) One hundred eighty-nine million dollars ($189,000,000) is appropriated to the department, for expenditure as directed by the commission, for the Traffic Congestion Relief Program, of which up to thirty-one million dollars ($31,000,000) shall be available to the department for capital outlay support for projects in that program.

(2) One hundred million dollars ($100,000,000) shall be transferred to the State Highway Account, as partial repayment of loans made to the Traffic Congestion Relief Fund from the State Highway Account pursuant to paragraph (2) of subdivision (a) of Section 14556.8, for expenditure by the department as directed by the commission on transportation capital improvement projects included in the State Transportation Improvement Program.

(b) The transfer from the Transportation Investment Fund to the Traffic Congestion Relief Fund under subdivision (a) shall occur on a quarterly basis, with one quarter of total funds available for the fiscal year to be transferred each quarter.

(Added by Stats. 2003, Ch. 224, Sec. 1. Effective August 11, 2003.)



14558

(a) The Legislature finds and declares that the Governor has issued a proclamation pursuant to paragraph (1) of subdivision (d) of Section 1 of Article XIX B of the California Constitution declaring that the transfer of revenues from the General Fund to the Transportation Investment Fund during the 2004–05 fiscal year pursuant to subdivision (a) of Section 1 of Article XIX B would have a significant negative fiscal impact on the range of functions of government funded by the General Fund of the state.

(b) Pursuant to paragraph (2) of subdivision (d) of Section 1 of Article XIX B, the transfer of revenues from the General Fund to the Transportation Investment Fund that would otherwise be required under subdivision (a) of Section 1 of Article XIX B is hereby suspended for the 2004–05 fiscal year.

(Added by Stats. 2004, Ch. 210, Sec. 1. Effective August 5, 2004.)









PART 5.5 - DEPARTMENT OF GENERAL SERVICES

CHAPTER 1 - General Provisions

14600

The Legislature declares that a centralization of business management functions and services of state government is necessary to take advantage of specialized techniques and skills, provide uniform management practices, and to insure a continuing high level of efficiency and economy. A Department of General Services is created to provide centralized services including, but not limited to, planning, acquisition, construction, and maintenance of state buildings and property; purchasing; printing; architectural services; administrative hearings; and accounting services. The Department of General Services shall develop and enforce policy and procedures and shall institute or cause the institution of those investigations and proceedings as it deems proper to assure effective operation of all functions performed by the department and to conserve the rights and interests of the state.

(Amended by Stats. 1996, Ch. 305, Sec. 14. Effective January 1, 1997.)



14601

There is in the state government, in the Government Operations Agency, the Department of General Services.

(Amended by Stats. 2013, Ch. 352, Sec. 292. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14602

The Department of General Services is under the control of an executive officer known as the Director of General Services. As used in this part, “department” and “director” refer to the Department of General Services and the Director of General Services, respectively, unless the context otherwise requires.

(Added by Stats. 1965, Ch. 371.)



14603

The Director of General Services is appointed by and holds office at the pleasure of the Governor. The appointment of the director is subject to confirmation by the Senate. The annual salary of the director is provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of this code.

(Added by Stats. 1965, Ch. 371.)



14604

Commencing no later than August 1, 2005, and no later than August 1 annually thereafter, the Department of General Services shall submit to the Department of Finance a proposal that reconciles the current fiscal year rates for service fees charged by the Department of General Services to state agencies, and details any adjustments proposed for budget fiscal year rates to be included in the Governor’s Budget.

(Added by Stats. 2004, Ch. 227, Sec. 45. Effective August 16, 2004.)



14605

The director shall perform all duties, exercise all powers and jurisdiction, assume and discharge all responsibilities, and carry out and effect all purposes vested by law in the office.

(Added by Stats. 1965, Ch. 371.)



14606

Chapter 2 (commencing with Section 11150) of Part 1 applies to the director and the director is the head of a department within the meaning of the chapter.

(Amended by Stats. 1984, Ch. 144, Sec. 116.)



14607

For the purpose of administration, the director shall organize the department with the approval of the Governor, in the manner that he deems necessary properly to segregate and conduct the work of the department.

The director may arrange and classify the work of the department and with the approval of the Governor may create such divisions and subdivisions as may be necessary, and change or abolish them from time to time.

(Added by Stats. 1965, Ch. 371.)



14608

Whenever any statute requires by the use of the word or words “approve,” “approval,” “authorize,” or “authorization,” the director of the department to approve or authorize any act or transaction, the approval or authorization shall be deemed to have been given only if given in writing by the director, the deputy director, or by some other officer or employee of the department acting pursuant to written authority of the director. The term “in writing” includes a secured electronic signature, whereby an electronically produced document may be signed electronically by the authorized signatory who possesses a secured electronic password available only to the signatory or his or her designee.

(Amended by Stats. 1994, Ch. 1044, Sec. 1. Effective January 1, 1995.)



14610

Notwithstanding Section 11043, the department may employ such persons as are necessary to provide house legal counsel for the department. These persons may advise the director, officers, employees, boards, commissions, and offices of the department concerning legal affairs of the department. The official legal adviser concerning the department’s interdepartmental powers, functions, and relationships with other departments is the Attorney General. House legal counsel for the department when authorized by the Attorney General may represent the department and the state in litigation concerning affairs of the department.

(Amended by Stats. 1984, Ch. 144, Sec. 117.)



14611

The department may prepare, publish, and issue such printed pamphlets and bulletins as the director deems necessary for the dissemination of information to the public concerning the activities of the department. Funds available for support of the department may, with the approval of the Department of Finance, be used to pay the cost of preparation, publication, and distribution.

(Added by Stats. 1965, Ch. 371.)



14612

(a) The department shall commit itself to achieve improved levels of performance, as specified in this section, by focusing its efforts on enhancing the value of the services it delivers.

(b) The department shall commit itself to providing both of the following:

(1) Services that the Legislature or Governor requires state agencies to purchase from the department.

(2) Services that state agencies are not required to purchase from the department, but that the department can provide on a cost-competitive basis.

(c) Notwithstanding any other provision of law, the director or his or her designee, in lieu of the Director of Finance, may approve DGS Form 22 and DGS Form 220, including the extension of time to expend transferred funds, the transfer of funds from one work order to another, and the Return of Funds Document.

(d) Notwithstanding Chapter 3 (commencing with Section 13940) of Part 4, the director or his or her designee may approve “relief from accountability” for debts owed to the department up to five thousand dollars ($5,000) when the department determines it cannot collect the debts or when the cost of collection exceeds the amount of the debt.

(e) Notwithstanding Section 2807 of the Penal Code, the director or his or her designee may procure goods from the private sector even though the goods may be available from the Prison Industry Authority, when in his or her discretion, it is cost beneficial to do so and if the director or his or her designee continues to include the authority in soliciting quotations for goods.

(f) Notwithstanding subdivision (a) of Section 948 and Section 965, the director or his or her designee, in lieu of the Director of Finance, may certify funds for payment of all legal settlements and tort claims for which the department already has sufficient expenditure authority and funds without the need for augmentation.

(g) Notwithstanding Section 965.2, the director or his or her designee, in lieu of the Director of Finance, may certify funds for payment for all legal court settlements for projects funded from the Architecture Revolving Fund, if a sufficient fund balance exists in the work order to pay the claim and the payment does not require a budget augmentation to complete the project.

(h) Notwithstanding Section 14957, the director or his or her designee, in lieu of the Director of Finance, may approve the deposit of checks directly into the Architecture Revolving Fund. The department shall notify the Department of Finance within 30 days of the date that the department makes such a deposit.

(Amended by Stats. 2003, Ch. 757, Sec. 1. Effective January 1, 2004.)



14612.5

Notwithstanding any other provision of law, for state printing procurement purposes, printing is not considered a personal service contract as defined in Section 19130.

(Added by Stats. 2002, Ch. 1124, Sec. 17. Effective September 30, 2002.)



14613.5

The Department of the California Highway Patrol shall present to the host agency or family member designated by the host agency of any peace officer who is killed in the line of duty in California, the flag that was flown at half-staff over the State Capitol Building in memory of the officer and a memorial certificate.

(Amended by Stats. 1996, Ch. 305, Sec. 24. Effective January 1, 1997.)



14613.7

Each state agency that is protected by the Department of the California Highway Patrol, those state agencies currently being protected by contract private security companies, or those state agencies currently under contract with a local governmental law enforcement agency for general law enforcement services, excluding all current mutual aid agreements, shall, as soon as practical, report to the Department of the California Highway Patrol all crimes and criminally caused property damage on state-owned or state-leased property where state employees are discharging their duties. This section shall not apply to incidents that result in the filing of Incidence Memoranda issued by the Parole Divisions of the Department of Corrections and the Department of the Youth Authority.

(Amended by Stats. 2012, Ch. 728, Sec. 65. Effective January 1, 2013.)



14614

The director and the civil executive officers of the department have the powers of a peace officer in all parts of the state in enforcing any lawful order of the department.

(Added by Stats. 1965, Ch. 371.)



14615

(a) The department has general powers of supervision over all matters concerning the financial and business policies of the state in regard to the duties, powers, responsibilities, and jurisdiction specifically vested in the department. Whenever the department deems it necessary, or at the instance of the Governor, it shall institute or cause the institution of those investigations and proceedings as it deems proper to conserve the rights and interests of the state.

(b) The Department of the California Highway Patrol has jurisdiction over those matters related to the security of state officers, property, and occupants of state property. The Department of the California Highway Patrol may also assist the department in the department’s investigations conducted pursuant to subdivision (a).

(Amended by Stats. 1996, Ch. 305, Sec. 26. Effective January 1, 1997.)



14615.1

(a) Where the Legislature directs or authorizes the department to maintain, develop, or prescribe processes, procedures, or policies in connection with the administration of its duties under this chapter, Chapter 2 (commencing with Section 14650), Section 6611 of the Public Contract Code, or Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, the action by the department shall be exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500)). This section shall apply to actions taken by the department with respect to the State Administrative Manual and the State Contracting Manual.

(b) To the extent permitted by the United States and California Constitutions, subdivision (a) also applies to actions taken by the department prior to January 1, 1999, with respect to competitive procurement in the State Administrative Manual and the State Contracting Manual.

(Amended by Stats. 2013, Ch. 28, Sec. 15. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



14616

The director may exempt from his or her approval or from approval of the department any transactions involving not more than fifty thousand dollars ($50,000) for which such approval is required by statute whenever, in his or her judgment, such exemption is appropriate and in the best interests of the state. Written notice of exemptions shall be given to the Controller.

(Amended by Stats. 1981, Ch. 640, Sec. 1.)



14617

The Office of the State Architect and the California Building Standards Commission, in consultation with offices and divisions within the Department of General Services, and with the Department of the California Highway Patrol, shall jointly adopt regulations in Title 24 of the California Code of Regulations to establish a standard of lighting for parking lots at the University of California, California State University, and California Community Colleges. This standard shall be adopted and submitted to the California Building Standards Commission for approval on or before June 30, 1991, and published by the commission in the 1992 triennial publication of the California Building Code.

The Office of the State Architect shall also adopt regulations in Title 24 of the California Code of Regulations to establish the Illumination Engineering Society Handbook recommendations as the standard lighting level for primary campus walkways used at night at the University of California, California State University, and California Community Colleges. These regulations shall be adopted and submitted to the California Building Standards Commission for approval on or before June 30, 1991, and published by the commission in the 1992 triennial publication of the California Building Code.

This section shall not apply to the University of California unless the Regents of the University of California, by resolution, makes it applicable.

(Amended by Stats. 1996, Ch. 305, Sec. 27. Effective January 1, 1997.)



14618

The Department of General Services may require from all agencies of the state permitted or charged by law with the handling of public money or its equivalent, financial and statistical reports, duly verified, covering the period of each fiscal year.

When necessary, the department may require special reports from any such state agency. These special reports shall be filed with the department without delay.

(Added by Stats. 1965, Ch. 371.)



14619

The Department of General Services may examine all records, files, documents, accounts, and all financial affairs of every agency mentioned in Section 14618. It may enter any public office or institution in this state and examine any records, files, books, papers or documents contained therein or belonging thereto for the purpose of making such examination. Every state agency shall permit such examination and upon demand shall produce without unnecessary delay all books, contracts, and papers in its offices, and furnish information touching books, papers, contracts, and other matters pertaining to the agency.

(Added by Stats. 1965, Ch. 371.)



14620

There is in the department a general services planning officer, a procurement officer, and an executive officer of the Office of Public School Construction. Each officer or executive director may be appointed by the Governor, upon recommendation of the director, and shall serve at the pleasure of the director. His or her salary shall be fixed by the director in accordance with law. Each officer or executive officer shall have any duties that may be assigned to him or her by, and shall be responsible to, the director for the performance of those duties. It is the intent of the Legislature that this section is not to result in an increase in the number of positions in the department.

(Amended by Stats. 1994, Ch. 1228, Sec. 4. Effective January 1, 1995.)



14621

The department has the possession and control of all records, books, papers, offices, equipment, supplies, money, funds, appropriations, land and other property, real or personal, held for the benefit or use of state agencies within the department.

(Added by renumbering Section 13010 by Stats. 1965, Ch. 371.)



14622

The director may make available to elected state officials, without charge, state parking facilities for the parking of the privately owned cars of such officials.

(Added by renumbering Section 13011 by Stats. 1965, Ch. 371.)



14623

The department shall engage competent artists to paint oil portraits of all Governors of California whose portraits have not been painted, and a portrait of each Governor upon his retirement from office. The portraits shall be framed and hung in appropriate places in the State Capitol.

(Added by renumbering Section 13072 by Stats. 1965, Ch. 371.)



14624

The department may render advisory, investigational, or other similar service to any city, county, district or any other political subdivision of the state, or to the federal government upon such terms and conditions as may be satisfactory to the director.

(Added by renumbering Section 13073 by Stats. 1965, Ch. 371.)



14625

The director may require any person who has charge of, handles or has access to any state property to file an official bond in an amount to be fixed by him.

(Added by renumbering Section 13075 by Stats. 1965, Ch. 371.)



14627

With the approval of the department, state agencies may install and operate toll-free telephone lease lines to provide access by the public and local governmental agencies. The department shall adopt guidelines for the use of toll-free lease lines by state agencies as are necessary to promote the efficient use thereof. Following approval of the department, the toll-free telephone number shall be published at least once in the California Regulatory Notice Register.

The information which is made available on toll-free lease lines shall be accessible by both tone dial and rotary dial telephones.

(Amended by Stats. 1990, Ch. 393, Sec. 1.)



14628

(a) The California State Sheriffs Search and Rescue Coordinators, or any successor entity, may plan and construct a memorial in the Capitol Historic Region, in consultation with the department, to honor California search-and-rescue volunteers who have died in the line of duty.

(b) The Search and Rescue Memorial Review Committee is hereby established and shall include as members all of the following:

(1) The Director of the Department of General Services, or his or her designee.

(2) The State Historic Preservation Officer, or his or her designee.

(3) A Member of the Assembly appointed by the Speaker of the Assembly.

(4) A Member of the Senate appointed by the Senate Committee on Rules.

(c) The committee shall consult with the California State Sheriffs Search and Rescue Coordinators to identify an appropriate location for the memorial in the Capitol Historic Region and review a memorial design.

(d) The department, in consultation with the California State Sheriffs Search and Rescue Coordinators, shall accomplish the following goals:

(1) Review of the preliminary design plans to identify potential maintenance concerns.

(2) Ensure Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.) compliance, and other safety concerns.

(3) Review and approval of proper California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) documents prepared for work at the designated historic property.

(4) Review of final construction documents to ensure that all requirements are met.

(5) Prepare the right-of-entry permit outlining the final area of work, final construction documents, construction plans, the contractor hired to perform the work, insurance, bonding, provisions for damage to state property, and inspection requirements.

(6) Prepare a maintenance agreement outlining the California State Sheriffs Search and Rescue Coordinators’ responsibility for the long-term maintenance of the memorial due to aging, vandalism, or relocation.

(7) Inspect the construction performed by the contractor selected by the California State Sheriffs Search and Rescue Coordinators.

(e) If the California State Sheriffs Search and Rescue Coordinators undertake responsibility to construct a memorial under this section, it shall, in consultation with the department, establish a schedule for the design, construction, and dedication of the memorial, implement procedures to solicit designs for the memorial and devise a selection process for the choice of the design, and establish a program for the dedication of the memorial.

(f) The department and the Search and Rescue Memorial Review Committee shall approve the design of the memorial.

(g) If the California State Sheriffs Search and Rescue Coordinators undertake responsibility to construct a memorial under this section, it shall not begin construction of the memorial until the master plan of the State Capitol Park is approved and adopted by the Joint Committee on Rules and the Department of Finance has determined that sufficient private funding is available to construct and maintain the memorial.

(h) The planning, construction, and maintenance of the memorial shall be funded exclusively through private donations to a nonprofit foundation, the Search and Rescue Memorial Foundation, to be established for that purpose.

(i) If the California State Sheriffs Search and Rescue Coordinators undertake responsibility to construct a memorial under this section, it shall sign a maintenance agreement with the state, as created under paragraph (6) of subdivision (d), to maintain the memorial with private contributions.

(Added by Stats. 2007, Ch. 311, Sec. 1. Effective January 1, 2008.)



14629

(a) The Military Order of the Purple Heart, Capitol Chapter 385, or any successor entity, may plan and construct a memorial in the Capitol Historic Region, in consultation with the department, to honor California residents who have been awarded the Purple Heart.

(b) The Purple Heart Memorial Review Committee is hereby established and shall include as members all of the following:

(1) The Director of General Services, or his or her designee.

(2) The State Historic Preservation Officer, or his or her designee.

(3) A Member of the Assembly appointed by the Speaker of the Assembly.

(4) A Member of the Senate appointed by the Senate Committee on Rules.

(c) The committee shall consult with the Military Order of the Purple Heart, Capitol Chapter 385, to identify an appropriate location for the memorial in the Capitol Historic Region and review a memorial design.

(d) The department, in consultation with the Military Order of the Purple Heart, Capitol Chapter 385, shall accomplish the following goals:

(1) Review of the preliminary design plans to identify potential maintenance concerns.

(2) Ensure Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.) compliance, and other safety concerns.

(3) Review and approval of proper California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) documents prepared for work at the designated historic property.

(4) Review of final construction documents to ensure that all requirements are met.

(5) Prepare the right-of-entry permit outlining the final area of work, final construction documents, construction plans, the contractor hired to perform the work, insurance, bonding, provisions for damage to state property, and inspection requirements.

(6) Prepare a maintenance agreement outlining the Military Order of the Purple Heart, Capitol Chapter 385’s responsibility for the long-term maintenance of the memorial due to aging, vandalism, or relocation.

(7) Inspect the construction performed by the contractor selected by the Military Order of the Purple Heart, Capitol Chapter 385.

(e) If the Military Order of the Purple Heart, Capitol Chapter 385 undertakes responsibility to construct a memorial under this section, it shall, in consultation with the department, establish a schedule for the design, construction, and dedication of the memorial, implement procedures to solicit designs for the memorial and devise a selection process for the choice of the design, and establish a program for the dedication of the memorial.

(f) The department and the Purple Heart Memorial Review Committee shall approve the design of the memorial.

(g) If the Military Order of the Purple Heart, Capitol Chapter 385 undertakes responsibility to construct a memorial under this section, it shall not begin construction of the memorial until the master plan of the State Capitol Park is approved and adopted by the Joint Committee on Rules and the Joint Committee on Rules and the Department of Finance have determined that sufficient private funding is available to construct and maintain the memorial.

(h) The planning, construction, and maintenance of the memorial shall be funded exclusively through private donations to a nonprofit foundation, the Purple Heart Memorial Foundation, to be established for that purpose.

(i) If the Military Order of the Purple Heart, Capitol Chapter 385 undertakes responsibility to construct a memorial under this section, it shall sign a maintenance agreement with the state, as created under paragraph (6) of subdivision (d), to maintain the memorial with private contributions.

(j) Notwithstanding any other provision of law, any new veterans memorial approved pursuant to the master plan of the State Capitol Park, as adopted by the Joint Committee on Rules, shall be constructed within the existing boundary of the Capitol Veterans Memorial.

(Added by Stats. 2008, Ch. 585, Sec. 1. Effective January 1, 2009.)



14630

(a) Upon its establishment, the California Crime Victims’ Memorial Foundation, or any successor entity, may plan and construct a memorial in the Capitol Historic Region, in consultation with the department, to honor California residents who are victims of crime.

(b) The California Crime Victims’ Memorial Review Committee is hereby established and shall include as members all of the following:

(1) The Director of General Services, or his or her designee.

(2) The State Historic Preservation Officer, or his or her designee.

(3) A Member of the Assembly appointed by the Speaker of the Assembly.

(4) A Member of the Senate appointed by the Senate Committee on Rules.

(c) The committee shall consult with the California Crime Victims’ Memorial Foundation to identify an appropriate location for the memorial in the Capitol Historic Region and review a memorial design.

(d) The department, in consultation with the California Crime Victims’ Memorial Foundation, shall accomplish the following goals:

(1) Review of the preliminary design plans to identify potential maintenance concerns.

(2) Ensure Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.) compliance, and other safety concerns.

(3) Review and approval of proper California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) documents prepared for work at the designated historic property.

(4) Review of final construction documents to ensure that all requirements are met.

(5) Prepare the right-of-entry permit outlining the final area of work, final construction documents, construction plans, the contractor hired to perform the work, insurance, bonding, provisions for damage to state property, and inspection requirements.

(6) Prepare a maintenance agreement outlining the California Crime Victims’ Memorial Foundation’s responsibility for the long-term maintenance of the memorial due to aging, vandalism, or relocation.

(7) Inspect the construction performed by the contractor selected by the California Crime Victims’ Memorial Foundation.

(e) If the California Crime Victims’ Memorial Foundation undertakes responsibility to construct a memorial under this section, it shall, in consultation with the department, establish a schedule for the design, construction, and dedication of the memorial, implement procedures to solicit designs for the memorial and devise a selection process for the choice of the design, and establish a program for the dedication of the memorial.

(f) The department and the California Crime Victims’ Memorial Review Committee shall approve the design of the memorial.

(g) If the California Crime Victims’ Memorial Foundation undertakes responsibility to construct a memorial under this section, it shall not begin construction of the memorial until (1) the master plan of the State Capitol Park is approved and adopted by the Joint Committee on Rules and (2) the Department of Finance and the Joint Committee on Rules have determined that sufficient private funding is available to construct and maintain the memorial.

(h) The planning, construction, and maintenance of the memorial shall be funded exclusively through private donations to a nonprofit foundation, the California Crime Victims’ Memorial Foundation, to be established for that purpose.

(i) If the California Crime Victims’ Memorial Foundation undertakes responsibility to construct a memorial under this section, it shall sign a maintenance agreement with the state, as created under paragraph (6) of subdivision (d), to maintain the memorial with private contributions.

(Added by Stats. 2008, Ch. 584, Sec. 1. Effective January 1, 2009.)



14631

(a) The American Portuguese Club Incorporated, or any successor entity, may, in consultation with the department, plan and construct a memorial in the existing All Veterans Memorial to honor California American Portuguese veterans.

(b) The California American Portuguese Veterans Memorial Committee is hereby established and shall include as members all of the following:

(1) The director, or his or her designee.

(2) The State Historic Preservation Officer, or his or her designee.

(3) A Member of the Assembly appointed by the Speaker of the Assembly.

(4) A Member of the Senate appointed by the Senate Committee on Rules.

(c) The department, in consultation with the American Portuguese Club Incorporated, shall do all of the following:

(1) Review the preliminary design plans to identify potential maintenance concerns.

(2) Ensure compliance with the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.) and with any other safety concerns.

(3) Review and approve California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) documents prepared for work at the designated historic property.

(4) Review final construction documents to ensure that all requirements are met.

(5) Prepare the right-of-entry permit outlining the final area of work, final construction documents, construction plans, the contractor hired to perform the work, insurance, bonding, provisions for damage to state property, and inspection requirements.

(6) Prepare a maintenance agreement outlining the American Portuguese Club Incorporated’s responsibility for the long-term maintenance of the memorial due to aging, vandalism, or relocation.

(7) Inspect the construction performed by the contractor selected by the California American Portuguese Veterans Memorial Committee.

(d) If the American Portuguese Club Incorporated undertakes responsibility to construct a memorial under this section, it shall, in consultation with the department, establish a schedule for the design, construction, and dedication of the memorial, implement procedures to solicit designs for the memorial and devise a selection process for the choice of the design, and establish a program for the dedication of the memorial.

(e) The department, the Department of Veterans Affairs, and the California American Portuguese Veterans Memorial Committee shall approve the design of the memorial.

(f) If the American Portuguese Club Incorporated undertakes responsibility to construct a memorial under this section, it shall not begin construction of the memorial until the master plan of the State Capitol Park is approved and adopted by the Joint Committee on Rules, and the Joint Committee on Rules and the Department of Finance have determined that sufficient private funding is available to construct and maintain the memorial.

(g) The planning, construction, and maintenance of the memorial shall be funded exclusively through private donations to the American Portuguese Club Incorporated.

(h) If the American Portuguese Club Incorporated undertakes responsibility to construct a memorial under this section, it shall sign a maintenance agreement with the state, as created under paragraph (6) of subdivision (d), to maintain the memorial with private contributions.

(i) As adopted by the Joint Committee on Rules, this memorial shall be constructed within the existing boundary of the All Veterans Memorial.

(Added by Stats. 2012, Ch. 719, Sec. 1. Effective September 28, 2012.)



14632

(a) The Ronald Reagan Centennial Capitol Foundation may, in consultation with the Department of General Services, plan a statue of Ronald Reagan in the State Capitol Building Annex.

(b) The Department of General Services, in consultation with the Ronald Reagan Centennial Capitol Foundation, shall accomplish the following goals:

(1) Review of the preliminary design plans to identify potential maintenance concerns.

(2) Ensure Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.) compliance, and other safety concerns.

(3) Review and approval of proper California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) documents prepared for work at the designated historic property.

(4) Review of final construction documents to ensure that all requirements are met.

(5) Prepare the right-of-entry permit outlining the final area of work, final construction documents, construction plans, the contractor hired to perform the work, insurance, bonding, provisions for damage to state property, and inspection requirements.

(6) Prepare a maintenance agreement outlining the Ronald Reagan Centennial Capitol Foundation’s responsibility for the long-term maintenance of the statue due to aging, vandalism, or relocation.

(7) Inspect the construction performed by the contractor selected by the Ronald Reagan Centennial Capitol Foundation.

(c) If the Ronald Reagan Centennial Capitol Foundation undertakes responsibility to construct a statue under this section, it shall, in consultation with the Department of General Services, establish a schedule for the design, construction, and dedication of the statue, implement procedures to solicit designs for the statue, devise a selection process for the choice of the design, and establish a program for the dedication of the statue.

(d) The Department of General Services and the Ronald Reagan Centennial Capitol Foundation shall approve the design and any other aspect of the statue.

(e) If the Ronald Reagan Centennial Capitol Foundation undertakes responsibility to construct a statue under this section, it shall not begin construction of the statue until the Joint Committee on Rules has approved and adopted the plan for the statue, and only if the Joint Committee on Rules and the Department of Finance have determined that sufficient private funding is available to construct and maintain the statue.

(f) The planning, construction, and maintenance of the statue shall be funded exclusively through private donations to the Ronald Reagan Centennial Capitol Foundation.

(g) If the Ronald Reagan Centennial Capitol Foundation undertakes responsibility to construct a statue under this section, it shall sign a maintenance agreement with the state, as created under paragraph (6) of subdivision (b), to maintain the statue with private contributions.

(Added by Stats. 2012, Ch. 682, Sec. 1. Effective January 1, 2013.)






CHAPTER 2 - Powers and Duties, Generally

ARTICLE 1 - Succession to Functions and Responsibilities

14650

In addition to the duties, powers, purposes, responsibilities, and jurisdiction vested in the Director of General Services or the Department of General Services pursuant to Section 14651, the Director of General Services or the Department of General Services is authorized and directed to exercise, with respect only to the construction, alteration, repair, or improvement of state buildings, the functions and powers vested in the Director of Transportation, the Department of Transportation, the Division of Architecture or the State Architect, which on September 16, 1965, are exercised or performed by the Division of Architecture or the State Architect of the Department of Transportation under the statutes enumerated below in this section. Except to the extent only that the functions and powers under the statutes enumerated below in this section are vested in the Director of General Services or the Department of General Services by this section, the functions and powers under the statutes enumerated below remain with, and may continue to be exercised by, the Director of Transportation or the Department of Transportation.

(a) Education Code: Section 41709.

(b) Government Code: Sections 4001, 14014, 14032, 14101, 14104, 14104.5, 14120, 14121, 14122, 14123, 14953, 15815, and 54115.

(Amended by Stats. 1984, Ch. 144, Sec. 118.)



14651

The Department of General Services succeeds to and is vested with all of the duties, powers, purposes, responsibilities, and jurisdiction vested in the Division of Architecture, the State Architect, or the Department of Transportation under Chapter 2 (commencing with Section 39100) of Part 23 of Division 3 of Title 2 of the Education Code, and Sections 15543, 16008, and 90106 of the Education Code.

(Amended by Stats. 1984, Ch. 144, Sec. 119.)



14654

All public property, real or personal, of the Department of Finance or the Department of Transportation used principally or primarily in carrying out of any function, or acquired in connection with the exercise of any function, which function is transferred to the Department of General Services, is transferred to the Department of General Services.

(Amended by Stats. 1984, Ch. 144, Sec. 120.)



14655

All officers and employees of the Department of Finance or the Department of Transportation on September 16, 1965, who are serving in the state civil service, other than temporary employees, and who are engaged in the performance of a function transferred to the Department of General Services or who are engaged in the administration of a law, the administration of which is transferred to the Department of General Services, by this chapter shall be transferred to the Department of General Services and their status, positions, and rights shall not be affected by their transfer and they shall continue to be retained as employees of the Department of General Services pursuant to the State Civil Service Act, except as to positions the duties of which are vested in a position exempt from civil service in the Department of General Services.

(Amended by Stats. 1984, Ch. 144, Sec. 121.)



14656

The director and the Department of General Services succeed to and are vested with all of the duties, powers, purposes, responsibilities, and jurisdiction vested in the Director of Finance, the Department of Finance, or any division, unit, or office of the Department of Finance under the following statutes:

(a) Chapter 47 of the Statutes of 1944, Fourth Extraordinary Session.

(b) Chapter 20 of the Statutes of 1946, First Extraordinary Session.

(c) Chapter 29 of the Statutes of 1946, First Extraordinary Session.

(d) Chapter 46 of the Statutes of 1946, First Extraordinary Session.

(Added by Stats. 1965, Ch. 401.)



14658

The Director and the Department of General Services succeed to and are vested with all the duties, powers, purposes, responsibilities, and jurisdiction heretofore vested in the Capitol Building and Planning Commission by Chapter 2. 8 (commencing with Section 8160) of Division 1.

(Amended by Stats. 1984, Ch. 144, Sec. 122.)






ARTICLE 2 - State Property

14660

The director may acquire title to real property in the name of the state whenever the acquisition of real property is authorized or contemplated by law, if no other state agency is specifically authorized and directed to acquire it. However, after January 1, 1980, if the property is to be constructed, purchased, or leased, or any interest is acquired in the property, for a period of five years firm term or more, and the property is located in a standard metropolitan statistical area (SMSA) with a population of 250,000 or more according to the most recent decennial census, which is served by a public transit operator, as defined in Section 99210 of the Public Utilities Code, and is not located within a public transit corridor, as defined in Section 50093.5 of the Health and Safety Code, the property shall be subject to the determination required in Section 15808.1.

For purposes of this section, “construction” does not include repair or furnishing.

(Amended by Stats. 1982, Ch. 1358, Sec. 2.)



14660.1

(a) Notwithstanding subdivision (b) of Section 14669, the Director of General Services, on behalf of the state, may enter into an agreement to convert an existing lease or leases for real property located in the City of Sacramento into a lease-purchase agreement for the purpose of acquiring office and parking facilities, and any other improvements, betterments, and facilities related thereto to provide office space for any state agency. The total purchase price, excluding financing costs, shall not exceed the market value as determined by the Department of General Services. The state may incur costs of financing, including, but not limited to, interest during acquisition of these facilities, interest payable on any interim loan from the Pooled Money Investment Account pursuant to Section 16312 or 16313, a reasonably required reserve fund, and the costs of issuance of interim financing or permanent financing, planning funds, and funds for environmental documents that may be necessary for acquisition of these facilities.

(b) The Director of General Services may proceed with acquisition pursuant to subdivision (a) if the total cost through ownership based on an analysis of savings to the state over a period commensurate with the useful life of the building, including the factoring in of the cost of the building, is determined to be of significant savings to the state.

(c) Revenue bonds, negotiable notes, and negotiable bond anticipation notes may be issued by the State Public Works Board pursuant to the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800)), to finance the acquisition of an office building and parking facilities, and any other improvements, betterments, and facilities related thereto, as specified in subdivision (a).

(d) The amount of the revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold shall equal the cost of acquisition and related costs, including financing, of the complex and facilities.

(e) The amount of negotiable bond anticipation notes sold shall not exceed the amount of revenue bonds and negotiable notes authorized by this section. Any augmentation of the approved project costs shall be subject to Section 13332.11. The board may borrow funds for project costs from the Pooled Money Investment Account pursuant to Section 16312 or 16313.

(f) The Director of General Services may lease the complex and facilities financed with the proceeds of the revenue bonds, negotiable notes, or negotiable bond anticipation notes from the board pursuant to this section for use by any state agency.

(g) The Director of General Services shall not utilize this section for more than one project as outlined in the report provided for in subdivision (b). Any other agreements shall be entered into as otherwise provided for in this article.

(Amended by Stats. 2001, Ch. 745, Sec. 86. Effective October 12, 2001.)



14660.5

Whenever by statutory enactment or operation of law, a state agency is abolished or ceases to function, the control and possession of its assets, unless otherwise provided by law, shall vest in the Department of General Services for such use or disposition as the department may deem in the best interest of the state. In the event such state agency was entirely or substantially supported from a special fund, any moneys arising out of the use or disposition of such assets shall be deposited in such special fund or its successor fund. The unencumbered balance of the assets of a special fund which has been abolished or repealed shall be disposed of pursuant to Sections 16346 to 16350, inclusive.

(Added by Stats. 1967, Ch. 1005.)



14662

The Director of General Services may acquire any easements or rights-of-way which the director determines to be necessary for the proper utilization of real property owned or being acquired by the state.

This section does not apply to land, easements, or rights-of-way to be acquired by the Department of Transportation or the High-Speed Rail Authority.

(Amended by Stats. 2013, Ch. 132, Sec. 3. Effective January 1, 2014.)



14662.5

In any agreement entered into whereby the state obtains a grant of easement, lease, license, right-of-way, or right of entry (including without limitation, a right-of-way, or right of entry on or over property of any railroad), the state agency or its director entering into the agreement on behalf of the state may agree to indemnify and hold harmless the grantor, lessor, or licensor and may agree to repair or pay for any damage proximately caused by reason of the uses authorized by such easement, lease, license, right-of-way, or right of entry agreement.

(Amended by Stats. 1982, Ch. 763, Sec. 1.)



14663

With the consent of the state agency concerned, the director may establish boundaries between property of the state held in proprietary capacity and property in private ownership, and execute and accept in behalf and in the name of the state instruments necessary to the establishment of any such boundary.

(Added by Stats. 1965, Ch. 371.)



14664

(a) The director may execute grants to real property belonging to the state in the name and upon behalf of the state, whenever the sale or exchange of real property is authorized or contemplated by law, if no other state agency is specifically authorized and directed to execute the grants. The director may also execute deeds or any other instruments necessary to correct erroneous descriptions on deeds by which the state acquired title.

(b) (1) Notwithstanding any other law, upon the written request and consent of the state agency with control or jurisdiction over the property concerned, the director may sell, convey, or exchange properties that are not needed by any state agency at fair market value following a 30-day notice to the Joint Legislative Budget Committee and the applicable Members of the Senate and Assembly who represent the district in which the properties are located, under any of the following circumstances:

(A) Property, not to exceed five acres, to a local governmental agency for the purpose of local public works projects, including, but not limited to, utility rights-of-way, drainage ditches, road widening, including curbs, gutters, sidewalks, and small parking lots.

(B) Property with a fair market value of up to one million dollars ($1,000,000) received by the state through the office of the Attorney General or another state agency as the result of a foreclosure, seizure, or court action.

(C) Property that is being encroached on, where the adjacent landowner and the state agency with control or jurisdiction over the property concerned, the director, and the Attorney General agree that the best manner in which to resolve the matter is through a sale of the property or for an exchange of property of equal value.

(D) Property not needed by any state agency with a fair market value of less than twenty-five thousand dollars ($25,000).

(E) Property, not to exceed 50 acres, that is landlocked, or without legal access from a public road, street, or highway, if the sale, conveyance, or exchange is with the owner of an adjoining property.

(F) Property, not to exceed 15 acres, that is a remainder or remnant parcel having a diminished economic utility or value due to its size, shape, location, or other detrimental characteristics if the sale, conveyance, or exchange is with the owner of an adjoining property.

(G) Property that is a remainder or remnant parcel of property acquired as part of a capital outlay project, if the request to sell the property is made by the jurisdictional agency within one year of its purchase date.

(2) All funds received by the state pursuant to this subdivision shall be handled in the identical manner as funds received from state property disposed of pursuant to Section 11011.

(Amended by Stats. 2013, Ch. 276, Sec. 2. Effective January 1, 2014.)



14665

With the consent of the state agency concerned, the director may execute grants to real property belonging to the state in the name and upon behalf of the state to the United States of America in exchange for lands of the latter or for such other considerations, as the director deems are in the best interests of the state.

Real property acquired by the state by exchange pursuant to this section is subject to the laws governing real property of the class to which it belongs.

(Added by Stats. 1965, Ch. 371.)



14666

With the approval of the state agency concerned, the director may grant and convey in the name of the state, easements and rights-of-way across real property belonging to the state not used for highway rights-of-way or high-speed rail rights-of-way, for those purposes and upon that consideration and subject to those conditions, limitations, restrictions, and reservations as the director deems are in the interest of the state. All revenue received in connection with the granting and conveying of those easements and rights-of-way, including charges made for administrative costs, shall be deposited in the General Fund for appropriation as provided in Section 15863. Any expenditure in connection with the granting and conveying of those easements and rights-of-way or investigating proposed gifts of real property to the state may be allocated from the appropriation made pursuant to Section 15863.

(Amended by Stats. 2013, Ch. 132, Sec. 4. Effective January 1, 2014.)



14666.6

(a) With the approval of the state agency concerned, the director shall negotiate in the name of the state, access to state-owned property, not used for highway or high-speed rail purposes, for those purposes and subject to those conditions, limitations, restrictions, and reservations determined by the director to be in the best interest of the state. To the extent permitted under existing law, the director shall determine the amount of consideration for, and means of access, which means shall include, but not be limited to, any of the following: lease, permit, or other form of providing a monetary or service consideration for the access.

(b) The Director of Transportation shall negotiate, in the name of the state, access to state-owned highway rights-of-way, for those purposes and subject to those conditions, limitations, restrictions, and reservations determined by the Director of Transportation to be in the best interest of the state. To the extent permitted under existing law, the Director of Transportation shall determine the amount of consideration for, and means of access, which means shall include, but not be limited to, any of the following: lease, permit, or other form of providing a monetary or service consideration for the access.

(c) The Chief Executive Officer of the High-Speed Rail Authority shall negotiate, in the name of the state, access to state-owned high-speed rail rights-of-way for those purposes and subject to those conditions, limitations, restrictions, and reservations determined by the chief executive officer of the authority to be in the best interest of the state. To the extent permitted under existing law, the chief executive officer of the authority shall determine the amount of consideration for that access, and any means of access, which means shall include, but not be limited to, any of the following: lease, permit, or other form of providing a monetary or service consideration for the access.

(d) This section applies to various telecommunications and information technologies, including, but not limited to, voice data, video, and fiber-optic technologies.

(e) Any payments received under the provisions of this section for a grant or conveyance through land or facilities controlled by the Department of Transportation, including but not limited to rights-of-way along the state highway system, shall be deposited in the State Transportation Fund.

(f) Any payments received under the provisions of this section for a grant or conveyance through land or facilities controlled by the High-Speed Rail Authority, including, but not limited to, rights-of-way along the high-speed rail system, shall be deposited in the High-Speed Rail Property Fund, created pursuant to Section 185045 of the Public Utilities Code, and shall be available to the authority upon appropriation by the Legislature as provided in that section.

(Amended by Stats. 2013, Ch. 132, Sec. 5. Effective January 1, 2014.)



14666.8

(a) The director shall, within 120 days of the operative date of this section, compile and maintain an inventory of state-owned real property that may be available for lease to providers of wireless telecommunications services for location of wireless telecommunications facilities. This inventory shall be the state’s sole inventory of state-owned real property available for this purpose. The term “state-owned real property,” as used in this section, excludes property owned or managed by the Department of Transportation, property owned or managed by the High-Speed Rail Authority, and property subject to Section 7901 of the Public Utilities Code.

(b) The director shall provide, in a cost-effective manner, upon payment of any applicable fee, a requesting party a copy of the inventory.

(c) On behalf of the state, the director may negotiate and enter into an agreement to lease department-managed and state-owned real property to any provider of wireless telecommunications services for location of its facilities. A lease for this purpose shall do all of the following:

(1) Provide for fair market value to be paid by the provider of wireless telecommunications service to the state to the extent permitted under existing state law.

(2) Designate a lease term that is acceptable to the director and the state agency that has control over the property. The duration of the initial lease term for any wireless facility may not exceed 10 years, and the lease may provide for a negotiated number of renewal terms, not to exceed five years for each term.

(3) Provide for the use of the wireless provider’s facilities located on the state-owned real property by any appropriate state agency if technically, legally, aesthetically, and economically feasible.

(4) Facilitate, to the greatest extent possible, agreements among providers of wireless telecommunications services for collocation of their facilities on state-owned real property.

(d) Nothing in this section alters any existing rights of telegraph or telephone corporations pursuant to Section 7901 of the Public Utilities Code.

(e) Notwithstanding any other provision of law, any revenue collected from a lease entered into pursuant to this section to use property that was acquired with money from a fund other than the General Fund shall be deposited into the fund from which the money was obtained. Money received and deposited into a fund pursuant to this section shall be available upon appropriation by the Legislature, notwithstanding any other provision of law.

(f) Before making any state-owned real property that is part of the State Water Resources Development System, as described in Section 12931 of the Water Code, available for leasing under this section, the director shall consult with the Department of Water Resources as to whether the proposed location of a wireless telecommunication facility is technically, legally, environmentally, and economically feasible for wireless telecommunication purposes.

(Amended by Stats. 2013, Ch. 132, Sec. 6. Effective January 1, 2014.)



14667

With the approval of the state agency concerned, the director may quitclaim, in the name of the state, the right, title, and interest of the state in and to easements and rights-of-way owned by the state, other than those acquired for highway purposes or for high-speed rail purposes, which the director determines are no longer needed for state purposes.

(a) Unless the conveyance of the easement or right-of-way is made to the federal government, or an agency thereof, or to a county, city, district, or other local governmental agency of this state, the director shall comply with the provisions of this subdivision. Prior to the disposition of any easement or right-of-way owned by the state pursuant to this section, notice thereof shall be published pursuant to Section 6061 of the Government Code in a newspaper published in the county in which the easement or right-of-way is situated, and if there is no newspaper published in such county, notice shall be published in a newspaper published in an adjoining county and shall be posted in at least three public places in the county in which the easement or right-of-way is situated, including one posting on the real property in which the easement or right-of-way is located.

(b) If the easement or right-of-way was acquired by the state for a price approximating its market value at the time of acquisition, the director, when disposing of that easement or right-of-way, shall make a reasonable effort to obtain as the price for the sale thereof an amount approximately equivalent to the current market value at the time of disposition.

(Amended by Stats. 2013, Ch. 132, Sec. 7. Effective January 1, 2014.)



14667.1

Notwithstanding Section 14616, the director may exempt from his or her approval, or from the approval of the department, any state real estate acquisition or conveyance involving not more than one hundred fifty thousand dollars ($150,000) for which approval is required by statute whenever, in his or her judgment, the state agency delegated that authority has the necessary real estate expertise and experience to complete the transaction competently and professionally while protecting the best interests of the state. Written notice of exemptions shall be given to the Controller.

(Added by Stats. 1998, Ch. 597, Sec. 2. Effective January 1, 1999.)



14667.5

Notwithstanding any other provision of law, for approximately one million five hundred thousand dollars ($1,500,000) in road, street, and other improvements and for reasonable administrative fees, upon the terms, conditions, reservations, and exceptions that are in the best interests of the state in the opinion of the Director of General Services, the state shall dedicate to the City of Santa Clara the right-of-way for a road on the west campus of Agnews State Hospital, County of Santa Clara. The path of this road shall run from south to north through vacant land on the easterly side of the west campus of Agnews State Hospital.

(Added by Stats. 1988, Ch. 326, Sec. 1. Effective July 11, 1988.)



14668

With the approval of the Governor, the director may by executive order withdraw from sale any and all public lands belonging to the state, and return any lands so withdrawn for the purpose of sale or other disposition in accordance with law.

(Added by Stats. 1965, Ch. 371.)



14669

(a) The director may hire, lease, lease-purchase, or lease with the option to purchase any real or personal property for the use of any state agency, including the Department of General Services, if he or she deems the hiring or leasing is in the best interests of the state.

(b) The director shall not enter into a lease-purchase agreement that involves office space, unless specifically authorized to do so by the Legislature. The director shall solicit written bids for any lease-purchase that involves office space in a newspaper of general circulation in the county in which the project is located. All bids received shall be publicly opened and the lease awarded to the lowest responsible bidder. If the director deems the acceptance of the lowest responsible bid is not in the best interest of the state, he or she may reject all bids.

(Amended by Stats. 2009, Ch. 284, Sec. 3. Effective January 1, 2010.)



14669.1

Notwithstanding any other provision of law, the Director of General Services may enter into a joint powers agreement with the San Francisco Redevelopment Agency and a land lease and a lease-purchase agreement with the joint powers agency created under the joint powers agreement for the purpose of financing and acquiring state office and parking facilities to be constructed at Golden Gate and Van Ness Avenues in the City and County of San Francisco. The Director of General Services shall notify the Chairperson of the Joint Legislative Budget Committee or his or her designee of his or her intention to enter into each of the proposed agreements at least 20 days prior to entering into the agreements.

(Added by Stats. 1982, Ch. 327, Sec. 41. Effective June 30, 1982.)



14669.2

Notwithstanding any other provision of law, the Director of General Services may enter into a joint powers agreement with the Oakland Redevelopment Agency and a land lease and a lease-purchase agreement with the joint powers agency created under the joint powers agreement, for the purpose of financing and acquiring state office and parking facilities to be constructed in the downtown redevelopment area of the City of Oakland, County of Alameda. The Director of General Services shall notify the Chairperson of the Joint Legislative Budget Committee or his or her designee of his or her intention to enter into each of the proposed agreements at least 20 days prior to entering into the agreements.

(Added by Stats. 1986, Ch. 1518, Sec. 1.)



14669.3

Notwithstanding any other provision of law, the director may enter into a lease-purchase agreement, or a lease with an option to purchase with an initial option purchase price over two million dollars ($2,000,000) only for the property located at 9645 Butterfield Way in the County of Sacramento, for the purpose of refinancing state office and parking facilities, and such other improvements, betterments, and facilities related thereto, for initial occupancy by the Franchise Tax Board and its staff.

Pursuant to Section 5702, the Treasurer is hereby authorized to sell lease revenue bonds, certificates of participation, or any other form of obligations as he or she shall determine in connection with this refinancing. The director and the Treasurer, respectively, shall notify the Chairperson of the Joint Legislative Budget Committee or his or her designee of the intention to enter into the proposed lease-purchase agreement or lease with option to purchase or to sell the obligations authorized in this section, respectively, at least 20 days prior to entering into the agreement or selling these obligations, respectively.

(Added by Stats. 1987, Ch. 1122, Sec. 2. Effective September 25, 1987.)



14669.35

(a) The Director of General Services may purchase, exchange, or otherwise acquire real property and construct facilities, including any improvements, betterments, and related facilities, in the County of Sacramento, along the Highway 50 corridor in close proximity or contiguous to the Phase I and II sites of the Franchise Tax Board facilities, and may retrofit the existing Phase I and II buildings and infrastructure, for the purpose of acquiring and constructing approximately 1,000,000 square feet of office and warehouse space for use by state agencies. The site shall be within a reasonable distance of an existing or planned light rail station.

The acquisition of property shall be pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850)). In no event shall the Department of General Services pay more than fair market value for the sites. The award of construction contracts shall be to the lowest responsible bidder. The Department of General Services shall determine which agencies will occupy these facilities after consulting with senior administrative staff of the affected agencies and based on which agencies can make the most cost-effective use of the facilities consistent with the programmatic needs of the agencies.

(b) The Department of General Services may contract for the design, construction, construction management, and other services related to the design and construction of the office, warehouse, infrastructure, and parking facilities authorized to be acquired pursuant to subdivision (a). The Department of General Services shall prepare preliminary plans before entering into a construction contract for the project.

(c) (1) The State Public Works Board may issue revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) of Part 10b of Division 3 of Title 2 to finance the acquisition of land and facilities for the purposes of this section. The State Public Works Board and the Department of General Services may borrow funds for project costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313. In the event the bonds authorized by the project are not sold, the Department of General Services shall commit a sufficient amount of its support appropriation to repay any loans made for the project from the Pooled Money Investment Account. It is the intent of the Legislature that this commitment shall be included in future Budget Acts until all outstanding loans from the Pooled Money Investment Account are repaid either through the proceeds from the sale of bonds or from an appropriation. In the event the bonds authorized by the project are not sold, it is the intent of the Legislature to appropriate sufficient funds from the General Fund to the Department of General Services specifically to repay any loans made for the project from the Pooled Money Investment Account.

(2) The amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold may equal, but shall not exceed the cost of acquisition, including land, construction, preliminary plans and working drawings, construction management and supervision, other costs relating to the design and construction of the facilities, and any additional sums necessary to pay interim and permanent financing costs. The additional amount may include interest and a reasonable required reserve fund.

(3) Authorized costs of the facilities, including land acquisition, preliminary plans, working drawings, and construction shall not exceed two hundred eleven million dollars ($211,000,000).

(4) Notwithstanding Section 13332.11, the State Public Works Board may authorize the augmentation of the amount authorized under this paragraph by up to, but not exceeding, 10 percent of the amount appropriated.

(5) The net present value of the cost to acquire and operate the facilities authorized by subdivision (a) may not exceed the net present value of the cost to lease and operate an equivalent amount of comparable office space, including the present facilities, over the same time period. The Department of General Services shall perform this analysis, and shall obtain interest rates, discount rates, and Consumer Price Index figures from the Treasurer.

(d) The Director of General Services may execute and deliver a contract with the State Public Works Board for the lease of the facilities described in this section that are financed with the proceeds of the board’s bonds, notes, or bond anticipation notes issued in accordance with this section.

(e) The Director of General Services shall, not later than 45 days prior to entering into any agreement to construct facilities, as specified in subdivision (a), notify the Chairperson of the Joint Legislative Budget Committee of the pending agreement, including the information specified in paragraph (5) of subdivision (c). It is the intent of the Legislature that the Joint Legislative Budget Committee hold a hearing on the pending agreement.

(Amended by Stats. 1998, Ch. 328, Sec. 12. Effective August 21, 1998.)



14669.4

Notwithstanding Section 14669, the director may enter into a lease-purchase agreement, or a lease with an option to purchase, with an initial option purchase price which may exceed two million dollars ($2,000,000), to provide for a California Conservation Corps facility and office space in the City of Fortuna in Humboldt County.

(Added by Stats. 1989, Ch. 1003, Sec. 1. Effective September 29, 1989.)



14669.5

(a) Notwithstanding any other provisions of law, the Director of General Services may enter into an additional amendment to the existing joint powers agreement with the Community Redevelopment Agency of the City of Los Angeles dated June 30, 1982, in connection with the financing, planning, acquisition, equipping, furnishing, and construction or renovation of an additional office building or buildings and parking facilities in the City of Los Angeles in near proximity to the Ronald Reagan State Building and in connection therewith may enter into a lease-purchase agreement or agreements, an agreement for the appointment of a bond trustee, and an agreement or agreements for the Department of General Services to act as agent for acquisition, planning, and construction or renovation matters, each of which agreements shall be with the joint powers authority created under the joint powers agreement. The amendment to the existing joint powers agreement shall provide that any authorization under the joint powers agreement for the joint powers authority to acquire property by means of condemnation proceedings shall not include the power to condemn the property on which was located, as of January 1, 1991, that certain homeless women’s housing and day care center commonly known as the Downtown Women’s Center, which property is legally described as set forth below. The lease-purchase agreement or agreements may provide for space to be used for private commercial purposes. The director shall notify the chairperson of the Joint Legislative Budget Committee or his or her designee, and the chairpersons of the committees in each house which consider appropriations, of his or her intention to execute the lease-purchase agreement or agreements at least 20 days prior to its execution.

The property referred to above is legally described as follows:
THAT PORTION OF THE PROPERTY OF C.E. THOM, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 72, PAGE 45 OF MISCELLANEOUS RECORDS IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS: BEGINNING IN THE NORTHWEST LINE OF LOS ANGELES STREET, 77 FEET WIDE, AS ESTABLISHED BY THE CITY ENGINEER OF SAID CITY, DISTANT THEREON SOUTH 38 DEGREES 41 FEET 30 INCHES WEST 219.30 FEET FROM THE SOUTHWEST LINE OF THIRD STREET, 60 FEET WIDE, AS ESTABLISHED BY SAID ENGINEER; THENCE NORTH 54 DEGREES 24 FEET WEST 124.05 FEET TO THE SOUTHEAST LINE OF DOMITILA COHN PANORAMA PROPERTY AS PER MAP RECORDED IN BOOK 12, PAGE 161 OF MAPS IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY; THENCE ALONG SAID LINE SOUTH 34 DEGREES 05 FEET WEST 25.79 FEET TO AN ANGLE POINT THEREIN; THENCE ALONG SAID LINE SOUTH 51 DEGREES 45 FEET WEST 16.54 FEET TO THE NORTHEAST LINE OF LAND DESCRIBED IN DEED RECORDED IN BOOK 3746, PAGE 101 OF DEEDS, RECORDS OF SAID COUNTY; THENCE ALONG SAID NORTHEAST LINE SOUTH 43 DEGREES 50 FEET EAST 126.61 FEET TO SAID NORTHWEST LINE OF LOS ANGELES STREET; THENCE ALONG SAID STREET, NORTH 38 DEGREES 41 FEET 30 INCHES EAST 65 FEET TO THE POINT OF BEGINNING. TOGETHER WITH: THAT PORTION OF THE PROPERTY OF C.E. THOM, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 72, PAGE 45 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE NORTHERLY LINE OF THE BAKER TRACT, AS PER MAP RECORDED IN BOOK 5, PAGE 459, MISCELLANEOUS RECORDS OF SAID COUNTY, WITH THE WESTERLY LINE OF LOS ANGELES STREET, AS WIDENED BY DECREE OF CONDEMNATION RECORDED IN BOOK 2088, PAGE 256 OF DEEDS; THENCE NORTH 38 DEGREES 35 FEET EAST ALONG SAID LINE OF LOS ANGELES STREET, 50.45 FEET; THENCE NORTH 43 DEGREES 40 FEET WEST, PARALLEL WITH SAID NORTHERLY LINE OF THE BAKER TRACT, AND 50 FEET AT RIGHT ANGLES THEREFROM, 130 FEET, MORE OR LESS, TO A POINT IN THE SOUTHEASTERLY LINE OF DOMITILA COHN PANORAMA PROPERTY, AS PER MAP RECORDED IN BOOK 12, PAGE 161 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY; THENCE SOUTH 51 DEGREES 45 FEET WEST ALONG SAID SOUTHEASTERLY LINE, 50 FEET, MORE OR LESS, TO SAID NORTHERLY LINE OF SAID BAKER TRACT; THENCE SOUTH 43 DEGREES 40 FEET EAST ALONG SAID NORTHERLY LINE OF SAID BAKER TRACT, 138 FEET TO THE POINT OF BEGINNING.

(b) In as much as it is in the best interest of the people of the State of California to consolidate state offices in the City of Los Angeles as described in subdivision (a), at the earliest opportunity, a “design-build” concept may be utilized in meeting the objective of this section.

(c) Notwithstanding any other provision of law, the joint powers authority described in subdivision (a) shall have the authority to borrow from the Pooled Money Investment Account as provided in Sections 16312 and 16313.

(Amended by Stats. 1993, Ch. 429, Sec. 1. Effective September 22, 1993.)



14669.6

Notwithstanding Section 14669, if the plan requested pursuant to Resolution Chapter 131 of the Statutes of 1991 has been completed, the Director of General Services may enter into a lease with an option to purchase, with an initial option purchase price that exceeds two million dollars ($2,000,000), for the purpose of providing office, warehouse, parking, and related facilities to consolidate the operations of the California Environmental Protection Agency. The director shall not exercise the option unless specifically authorized to do so by the Legislature and unless the director has made a finding that the proposed facility and site conforms to the plan requested pursuant to Resolution Chapter 131 of the Statutes of 1991.

Except for a renewal of an existing lease to include an option to purchase, the director shall solicit written bids for any lease with an option to purchase in a newspaper of general circulation in the counties in which the project may be located. All bids received shall be publicly opened and the lease awarded to the lowest responsible bidder. If the director deems the acceptance of the lowest responsible bid is not in the best interest of the state, he or she may reject all bids.

(Added by Stats. 1992, Ch. 1036, Sec. 3. Effective January 1, 1993.)



14669.65

Notwithstanding Section 14669, if the plan requested pursuant to Resolution Chapter 131 of the Statutes of 1991 has been completed, the Director of General Services may enter into a lease with an option to purchase or a lease with an option to lease-purchase, with an initial option purchase price that exceeds two million dollars ($2,000,000), for the purpose of providing office, parking, and related facilities to consolidate the operations of the Department of Justice. The director shall not exercise the option unless specifically authorized to do so by the Legislature and unless the director has made a finding that the proposed facility and site conforms to the plan requested pursuant to Resolution Chapter 131 of the Statutes of 1991.

Except for a renewal of an existing lease to include an option to purchase, the director shall solicit written bids for any lease with an option to purchase in a newspaper of general circulation in the counties in which the project may be located. All bids received shall be publicly opened and the lease awarded to the lowest responsible bidder. The option price may be considered when evaluating the lowest responsible bid. If the director deems the acceptance of the lowest responsible bid is not in the best interest of the state, he or she may reject all bids.

(Added by Stats. 1992, Ch. 1297, Sec. 2. Effective January 1, 1993)



14669.7

The Director of General Services may enter into an agreement with federal authorities to sell, lease, or exchange land at the Northern California Women’s Facility, as described in subdivision (o) of Section 5003 of the Penal Code. The conditions of the sale, lease, or exchange shall be in the best interests of the state. If used for the incarceration of inmates, any facility located on this land shall utilize state employees.

(Added by Stats. 2003, Ch. 717, Sec. 1. Effective January 1, 2004.)



14669.8

(a) Notwithstanding any other provision of law, the Director of General Services may enter into an amendment to the existing joint powers agreement with the San Francisco Redevelopment Agency in connection with the redevelopment of the 350 McAllister/455 Golden Gate block in the City and County of San Francisco. The redevelopment shall include, but not be limited to, demolition of existing structures, renovation, financing, planning, acquisition, construction and equipping, and furnishing of new state office buildings and parking facilities, and any betterments, improvements, and facilities related thereto, in the San Francisco Civic Center Area. In connection therewith, the director may enter into a lease-purchase agreement, an agreement for the appointment of a bond trustee, any other documents and agreements in connection with the financing by sale of bonds or otherwise of the development, and an agreement for the department to act as agent for acquisition, planning, and construction matters, each of which agreements shall be with the joint powers authority created under the joint powers agreement. In connection with the development of any agreements authorized by this section or any work or expenses related thereto, the joint powers authority may use any funds lawfully available to it for those purposes, and the department is empowered to use and expend those funds in accordance with the terms of any agreement between the department and the joint powers authority for the carrying out of the works on the development. The Treasurer shall be the agent for sale, as defined in Chapter 9 (commencing with Section 5700) of Division 6 of Title 1, for any financing authorized by this section.

(b) Inasmuch as it is in the best interest of the people of the State of California to consolidate state offices in the San Francisco Civic Center Area as described in subdivision (a), at the earliest opportunity, a “design-build” concept may be utilized in meeting the objective of this section.

(c) Notwithstanding any other provision of law, the joint powers authority described in subdivision (a) shall have the authority to borrow from the Pooled Money Investment Account as provided in Sections 16312 and 16313.

(Amended by Stats. 1994, Ch. 146, Sec. 71. Effective January 1, 1995.)



14669.9

The legislature hereby finds and declares the following:

(a) Based upon information contained in a statewide property inventory, the state has both substantial real estate needs and resources.

(b) The Department of General Services has developed a Riverside/San Bernardino Regional Facilities Study that utilizes the information contained in the inventory to create a framework of management principles and strategies to guide the state’s real estate decisions through the next 10 years. The plan incorporates strategies that consolidate state agencies, reduce the number of leased facilities, create a strong state presence in Riverside and San Bernardino, and improve access to the state’s clientele base.

(c) The state’s real estate needs and the satisfaction of those needs, whether by redevelopment of existing state property, acquisition, leasing or construction, require thoughtful strategic planning and the coordinated effort of all departments.

(Repealed and added by Stats. 1993, Ch. 430, Sec. 3. Effective September 22, 1993.)



14669.11

Notwithstanding any other provision of law, the Director of General Services may sell or exchange, based on current market value and upon any terms and conditions, and with any reservations and exceptions, deemed by the director to be in the state’s best interests, the state-owned property consisting of one city block, bounded by Jackson, Alice, 11th, and 12th streets in the City of Oakland. The net proceeds, if any, from the sale or exchange shall be deposited in the General Fund and be available for appropriation in accordance with Section 15863 of the Government Code.

(Added by Stats. 1993, Ch. 430, Sec. 4. Effective September 22, 1993.)



14669.12

(a) Notwithstanding any other provision of law, the Director of General Services may enter into an amendment to the existing joint powers agreement with the Oakland Redevelopment Agency in connection with the development of approximately 700,000 gross usable square feet of new state-owned office space in the City of Oakland. This development shall include, but not be limited to, the financing, planning, acquisition, construction, and equipping and furnishing of new state office buildings and parking facilities, and any betterments, improvements, and facilities related thereto, in the City of Oakland. The state office building and parking facility in the City of Oakland developed pursuant to this subdivision shall be named and shall be known as the Elihu M. Harris Building.

(b) In connection with the development described in subdivision (a), the Director of General Services may enter into a lease-purchase agreement, an agreement for the appointment of a bond trustee, and other documents and agreements in connection with the financing, by sale of bonds or otherwise, of this development, and an agreement for the Department of General Services to act as agent for acquisition, planning, and construction matters. Each agreement shall be with the joint powers authority created under the joint powers agreement.

(c) In connection with the development or any agreements provided for by this section, or any work or expenses related thereto, the joint powers authority may use any funds lawfully available to it for the purposes of this section, and the Director of General Services is authorized to use and expend these funds in accordance with the terms of any agreement between the director and the joint powers authority for the carrying out of these works on the development.

(d) Inasmuch as it is in the best interest of the people of the State of California to consolidate state offices in the City of Oakland, as well as other San Francisco Bay area locations, at the earliest possible opportunity, a “design-build” concept may be utilized in meeting the objective of this section.

(e) Notwithstanding any other provision of law, the joint powers authority described in this section may borrow from the Pooled Money Investment Account as provided for in Sections 16312 and 16313.

(Added by Stats. 1993, Ch. 430, Sec. 5. Effective September 22, 1993.)



14669.14

(a) The director may exercise the option to purchase 137,275 of net usable square feet of data center, office space, and appurtenances set forth in the lease for 3101 Gold Camp Drive, Rancho Cordova, California, 95670, for a price not to exceed forty-seven millions dollars ($47,000,000), for use by the Stephen P. Teale Data Center.

(b) The State Public Works Board may issue revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800) to finance the acquisition of the facilities authorized by subdivision (a) by exercise of the option to purchase. The board may borrow funds for project costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313.

The amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold shall equal the cost of acquisition by exercise of the option to purchase, any additional sums necessary to pay interim and permanent financing costs, and costs to issue these bonds. The additional amount may include interest and a reasonable required reserve fund.

(c) Notwithstanding Section 13340, funds derived from the interim and permanent financing or refinancing of the facilities specified in this section are hereby continuously appropriated without regard to fiscal years for these purposes.

(Added by Stats. 1999, Ch. 293, Sec. 1. Effective January 1, 2000.)



14669.15

(a) (1) The Director of General Services may enter into one or more agreements to acquire, construct, purchase, lease, lease-purchase, lease-purchase finance, or lease with an option to purchase, with an initial option purchase price that exceeds two million dollars ($2,000,000), for the purpose of providing approximately 226,100 net usable square feet of office and related space and 136,000 net usable square feet of parking in a suburban location in the San Diego region.

(2) In connection with the selection and acquisition of a lease, lease-purchase, lease-purchase finance, or lease with an option to purchase, which shall be collectively referred to for purposes of this section as a “lease” or “leases,” the department shall advertise and award the lease or leases in accordance with subdivision (b) of Section 14669 to the lowest responsible bidder offering to provide a building that meets the state’s requirements.

(b) (1) The State Public Works Board may issue revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800) of Division 3) to finance the acquisition of the facilities authorized in subdivision (a). The board may borrow funds for project costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313. In the event the bonds authorized for the projects are not sold, the Department of General Services shall adjust the Building Rental Account of the Service Revolving Fund by an amount sufficient to repay any loans made by the Pooled Money Investment Account. It is the intent of the Legislature that this commitment be included in future Budget Acts until outstanding loans from the Pooled Money Investment Account are repaid either through the sale of bonds or from an appropriation.

(2) The amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold shall equal the cost of acquisition, including land, construction, furnishings and equipment, preliminary plans and working drawings, construction management and supervision, and other costs relating to the design and construction of the facilities, exercising any purchase option, and any additional sums necessary to pay interim and permanent financing costs and costs to issue these bonds. The additional amount may include interest and a reasonable required reserve fund.

(3) Authorized costs of the facilities, including land acquisition, preliminary plans, working drawings, and construction shall not exceed forty-five million dollars ($45,000,000) for the suburban facility.

(4) Notwithstanding Section 13332.11, the State Public Works Board may authorize the augmentation of the amount authorized pursuant to this subdivision by up to 10 percent of the amount specifically authorized.

(c) Notwithstanding Section 13340, funds derived from the interim and permanent financing or refinancing of the facilities specified in this section are hereby continuously appropriated without regard to fiscal years for these purposes.

(d) The net present value of the cost to acquire and operate the facilities authorized in subdivision (a) may not exceed the net present value of the cost to lease and operate an equivalent amount of office space, including the present facilities, over the same time period. The Department of General Services, in performing this analysis, shall obtain interest rates, discount rates, and the consumer price index figures from the Treasurer.

(e) The director shall not enter into any agreement to acquire facilities, as specified in subdivision (a), any sooner than 45 days after notification, including the information specified in subdivision (d), to the Chairperson of the Joint Legislative Budget Committee. It is the intent of the Legislature that the Joint Legislative Budget Committee hold a hearing on the pending agreement.

(Amended by Stats. 2003, Ch. 723, Sec. 2. Effective January 1, 2004.)



14669.16

(a) The Department of General Services shall, by July 1, 2015, complete a long-range planning study of the state-controlled and owned office buildings in the County of Sacramento and the City of West Sacramento, including the Board of Equalization’s headquarters, for the management of the state’s space needs in the Sacramento region.

(b) The planning study shall contain, but is not limited to, the following:

(1) Evaluation of the overall state facility needs in the Sacramento region, including the capacity of currently owned and leased space.

(2) Evaluation of each building including, but not limited to, condition, age, building use, and the extent that it meets the business needs and location of the state entity occupying the space.

(3) The impact the building’s age and design has on potential reconfiguration and consolidation for state needs.

(4) The viability of antiquated building infrastructure systems, including the present and probable future availability of replacement parts for the systems in the buildings.

(5) Evaluation of office buildings in need of major repairs or renovations to correct deficiencies, including estimated costs for fire and life safety, accessibility, seismic safety, and other building code compliance issues, and known existence of encapsulated hazardous materials and lead-based paint.

(6) Other considerations deemed appropriate by the Department of General Services, in consultation with the state entity occupying the building, may be included.

(7) The development of a logical sequencing plan for renovation, replacement, or both, of existing state office buildings and new office development in the Sacramento region to guide the state over the next 25 years.

(c) The findings in this long-range planning study shall be used as the basis for recommendations and developing detailed cost and scope information to be considered in future budget proposals.

(d) Beginning with the three buildings with the most significant and immediate renovation or replacement needs, including highest cost of total maintenance and repair to usable space, and other related costs identified in the long-range planning study, the Director of General Services shall issue one or more requests for proposals for the planning, design, construction, and acquisition of facilities that have been recommended by the Legislature based on the planning study completed under this section. The Director of General Services shall issue the requests for proposals within 12 months of the Legislature making the recommendation described in this subdivision.

(Added by Stats. 2014, Ch. 451, Sec. 2. Effective January 1, 2015.)



14669.17

Notwithstanding any other provision of law, the Director of General Services may enter into a joint powers agreement with the City of Fresno, the Fresno Redevelopment Agency, the County of Fresno, the school district boards within the County of Fresno, or any other state, federal, or local governmental entity that wishes to participate, to study the infrastructure needs of downtown Fresno and the planning goals of the City of Fresno, to explore financing methods, and to make strategic recommendations.

(Added by Stats. 2001, Ch. 540, Sec. 2. Effective January 1, 2002.)



14669.21

(a) The Director of the Department of General Services is authorized to acquire, develop, design, and construct, according to plans and specifications approved by the Los Angeles Regional Crime Laboratory Facility Authority, an approximately 200,000 gross square foot regional criminal justice laboratory, necessary infrastructure, and related surface parking to accommodate approximately 600 cars on the Los Angeles campus of the California State University. In accordance with this authorization, the director is authorized to enter into any agreements, contracts, leases, or other documents necessary to effectuate and further the transaction. Further, the Los Angeles Regional Crime Laboratory Facility Authority is authorized to assign, and the director is authorized to accept, all contracts already entered into by the Los Angeles Regional Crime Laboratory Facility Authority for the development and design of this project. It is acknowledged that these contracts will have to be modified to make them consistent with the standards for state projects. The director is additionally authorized to enter into a long-term ground lease for 75 years with the Trustees of the California State University for the land within the Los Angeles campus on which the project is to be constructed. At the end of the ground lease term, unencumbered title to the land shall return to the trustees and, at the option of the trustees, ownership of any improvements constructed pursuant to this section shall vest in the trustees. The trustees are authorized and directed to fully cooperate and enter into a ground lease with the Department of General Services upon the terms and conditions that will facilitate the financing of this project by the State Public Works Board. The trustees shall obtain concurrence from the Los Angeles Regional Crime Laboratory Facility Authority in the development of the long-term ground lease referenced in this section. In his or her capacity, the director is directed to obtain concurrence and approval from the trustees relating to the design and construction of the facility consistent with the trustees’ reasonable requirements.

(b) The State Public Works Board is authorized to issue lease-revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800)) for the acquisition, development, design, and construction of the regional crime laboratory as described in this section. The project shall be acquired, developed, designed, and constructed on behalf of the State Public Works Board and the Office of Emergency Services by the Department of General Services in accordance with state laws applicable to state projects provided, however, that the contractor prequalification specified in Section 20101 of the Public Contract Code may be utilized. For purposes of compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) the agency or agencies designated by the Director of Finance pursuant to Section 13820 of the Penal Code is the lead agency, and the trustees, acting through the California State University at Los Angeles, and the Los Angeles Regional Crime Laboratory Facility Authority are responsible agencies.

(c) The State Public Works Board and the agency or agencies designated by the Director of Finance pursuant to Section 13820 of the Penal Code may borrow funds for project costs from the Pooled Money Investment Account, pursuant to Sections 16312 and 16313, or from any other appropriate source. In the event the bonds authorized by this section for the project are not sold, the agency or agencies designated by the Director of Finance pursuant to Section 13820 of the Penal Code shall commit a sufficient amount of its support appropriation to repay any loans made for the project.

(d) The amount of lease-revenue bonds, negotiable notes, or negotiable bond anticipation notes to be issued by the State Public Works Board shall not exceed ninety-two million dollars ($92,000,000) and any additional sums necessary to pay interim and permanent financing costs. The additional sums may also include interest and a reasonably required reserve fund. This amount includes additional estimated project costs associated with reformatting the initial local assistance appropriation into a state managed and constructed regional crime laboratory project.

(e) The agency or agencies designated by the Director of Finance pursuant to Section 13820 of the Penal Code may execute a contract with the State Public Works Board for the lease of the regional crime laboratory facilities described in this section that are financed with the proceeds of the board’s bonds. Further, and notwithstanding any other provision of law, the agency or agencies designated by the Director of Finance pursuant to Section 13820 of the Penal Code is authorized to enter into contracts and subleases with the trustees, the Los Angeles Regional Crime Laboratory Facility Authority, the Department of Justice, and any other appropriate state or local agency, with the consent of the State Public Works Board and the Department of General Services, for the use, maintenance, and operation of the financed regional crime laboratory facilities described in this section.

(f) When all of the bonds or notes authorized pursuant to subdivision (d) have been paid in full or provided for in accordance with their terms, notwithstanding any other provision of law, the Department of General Services shall assign the ground lease entered into pursuant to subdivision (a) to the Los Angeles Regional Crime Laboratory Facility Authority or its successor agency. At that time, the ground lease may be amended as agreed to by the trustees and the Los Angeles Regional Crime Laboratory Facility Authority or its successor agency.

(Amended by Stats. 2013, Ch. 352, Sec. 293. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14670

(a) With the consent of the state agency concerned, the director may do any of the following:

(1) Let for a period of not to exceed five years, any real or personal property that belongs to the state, the letting of which is not expressly prohibited by law, if he or she deems the letting to be in the best interest of the state.

(2) Sublet any real or personal property leased by the state, the subletting of which is not expressly prohibited by law, if he or she deems the subletting to be in the best interest of the state.

(3) Let for a period not to exceed five years, and at less than fair market rental, any real property of the state to any public agency for use as nonprofit, self-help community vegetable gardens and related supporting activities, provided:

(A) Parcels let for those purposes shall not exceed five acres.

(B) Two or more contiguous parcels shall not be let for those purposes.

(C) Parcels shall be let subject to applicable local zoning ordinances.

(b) The Legislature finds and declares that any leases let at less than fair market rental pursuant to paragraph (3) of subdivision (a) shall be of broad public benefit.

(c) Any money received in connection with paragraph (1) of subdivision (a) shall be deposited in the Property Acquisition Law Money Account and shall be available to the department upon appropriation by the Legislature.

(d) All money received pursuant to paragraph (2) of subdivision (a) shall be accounted for to the Controller at the close of each month and on order of the Controller be paid into the State Treasury and credited to the appropriation from which the cost of the lease was paid.

(Amended by Stats. 2005, Ch. 74, Sec. 34. Effective July 19, 2005.)



14670.1

Notwithstanding Section 14670, the Director of General Services, with the consent of the State Department of State Hospitals, may let to a nonprofit corporation, for the purpose of conducting an educational and work program for mentally retarded persons, and for a period not to exceed 50 years, real property not exceeding 10 acres located within the grounds of the Napa State Hospital.

The lease authorized by this section shall be nonassignable and shall be subject to periodic review every five years. This review shall be made by the Director of General Services, who shall do both of the following:

(a) Assure the state that the original purposes of the lease are being carried out.

(b) Determine what, if any, adjustment should be made in the terms of the lease.

The lease shall also provide for an initial capital outlay by the lessee of thirty thousand dollars ($30,000) prior to January 1, 1976. Such capital outlay may be, or may have been, contributed before or after the effective date of the act adding this section.

(Amended by Stats. 2012, Ch. 440, Sec. 12. Effective September 22, 2012.)



14670.10

(a) Notwithstanding any other provision of law, if the Director of General Services leases property located at the Sonoma Developmental Center that was formerly an orchard and that has been determined to be surplus state property pursuant to Section 7 of Chapter 193 of the Statutes of 1996, the director shall lease the property only for an agricultural or open-space purpose consistent with, but not requiring the specific local government approvals related to, all of the following:

(1) The city and county general plan, specific plan, and other requirements, and other plans or policies adopted for the area within which the property is located, including any plans and regulations adopted pursuant to Chapter 4 (commencing with Section 8400) of Part 2 of Division 5 of the Water Code.

(2) The city and county zoning ordinances, regulations, and policies adopted for the area within which the property is located.

(3) The city and county building regulations and policies adopted for the area within which the property is located.

(b) Prior to accepting bids for the lease of the property, the Department of General Services shall comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(c) Leases of properties shall not disrupt existing trails and pathways located on the leased properties or access to trails and pathways on adjacent properties.

(d) Lessees of properties shall, as a condition of the lease, agree to restrict the use of hazardous substances, including, but not limited to, pesticides, herbicides, rodenticides, and insecticides, pursuant to the department’s hazardous substance policy governing state agricultural leases.

(e) In recognition of the long history of persons with developmental disabilities working in agricultural production on the grounds of the Sonoma Developmental Center, lessees of properties shall, as a condition of the lease, directly employ persons with developmental disabilities in numbers equal to at least 15 percent of their total work force at the leased site. Lessees may also meet this requirement through employment at offsite facilities in California directly related to the leasehold. This requirement shall be structured in a manner that recognizes that there may be periods of time when the lessee may fall below this requirement for justified reasons.

(f) Notwithstanding any other provision of law, the Director of General Services may sell or exchange the property only if the transaction would result in a transfer of the property to an entity that would hold the property in perpetuity as open space or that would result in the property becoming part of the Jack London State Park.

(g) Notwithstanding any other provision of law, the net proceeds received by the state from the lease of the property shall be deposited as follows:

(1) Fifty percent to the General Fund for appropriation as provided in Section 15863.

(2) Fifty percent to a special account within the General Fund to be known as the Community Services Development Account. All funds within this account shall be available for appropriation by the Legislature to the State Department of Developmental Services. Any interest accruing to funds deposited in the account also shall accrue to the account. It is the intent of the Legislature that the appropriations from this account shall be used for the purposes of nonrecurring expenditures within the State Department of Developmental Services such as capital expenditures for developmental centers and startup of new community-based services. The department shall report annually to the Legislature on the status of this account and how funds have been expended in the previous year.

“Net proceeds” for the purposes of this subdivision means gross proceeds less all costs necessary for the completion of the transaction, including costs incurred by the Department of General Services.

(h) The Department of General Services shall enter into negotiations with the County of Sonoma regarding the conveyance of a conservation easement for property on the grounds of the Sonoma Developmental Center situated above the 1,100-foot elevation line. If a conveyance of an easement is agreed upon, the easement on the subject property may be conveyed to a third-party governmental entity upon the agreement of both the department and the county.

(Added by Stats. 1996, Ch. 1144, Sec. 1. Effective January 1, 1997.)



14670.11

Notwithstanding Section 14670, the Director of General Services, with the concurrence of the Department of Forestry and Fire Protection, may lease to the County of Shasta for a period not to exceed 20 years, approximately 29 acres of real property with improvements thereon, located in the Whiskeytown National Recreation Area, approximately 25 miles west of the City of Redding, in the County of Shasta, known as the Crystal Creek Regional Boys’ Camp.

(b) The lease shall be entered into for the purposes of operating a regional rehabilitative juveniles camp, upon the terms and conditions deemed by the director to be in the best interest of the state.

(c) The director may negotiate the provision of maintenance or other services as compensation for the lease of the property, but shall negotiate a lease condition that precludes unilateral termination of the lease by the state prior to the county fully recovering its investment in the property.

(Added by Stats. 2007, Ch. 608, Sec. 1. Effective January 1, 2008.)



14670.12

Notwithstanding Section 14670, and with the consent of the state agency concerned, the director may let any real property owned by the state not exceeding five acres for a period not to exceed 25 years, to governmental entities to further the state’s mission for providing emergency services, if he or she deems it to be in the best interest of the state.

(Amended by Stats. 2009, Ch. 284, Sec. 4. Effective January 1, 2010.)



14670.13

(a) Notwithstanding any other law, but subject to the conditions specified in subdivision (c), the Department of General Services may enter into a sale or long-term lease of the properties specified in subdivision (b). A sale or long-term lease entered into pursuant to this section may include an option for the state to repurchase that property or building, or both. The Director of General Services may determine the other terms and conditions that shall be imposed upon that sale or lease, for the best interest of the state. Any sale of property pursuant to this section shall be for no less than fair market value.

(b) The Department of General Services may enter into a sale or long-term lease pursuant to this section for any, or all, of the following real properties or buildings, or both:

(1) The Attorney General Building located at 1300 I Street in the City of Sacramento.

(2) The California Emergency Management Agency Building located at 3650 Schreiver Avenue in the City of Rancho Cordova.

(3) The Capitol Area East End Complex, located in the City of Sacramento, at all of the following locations:

(A) Block 225 located at 1430 N Street in the City of Sacramento.

(B) Block 171 located at 1501 Capitol Avenue in the City of Sacramento.

(C) Block 172 located at 1500 Capitol Avenue in the City of Sacramento.

(D) Block 173 located at 1615 Capitol Avenue in the City of Sacramento.

(E) Block 174 located at 1616 Capitol Avenue in the City of Sacramento.

(F) The parking facility located at 1214 17th Street in the City of Sacramento.

(4) The Elihu M. Harris Building located at 1515 Clay Street in the City of Oakland.

(5) The Franchise Tax Board Complex located at 9645 Butterfield Way in the City of Sacramento.

(6) The San Francisco Civic Center, also known as the Earl Warren / Hiram Johnson Building, at both of the following locations:

(A) 350 McAllister Street in the City and County of San Francisco.

(B) 455 Golden Gate Avenue in the City and County of San Francisco.

(7) The New Junipero Serra State Building located at 320 West 4th Street in the City of Los Angeles.

(8) The Department of Justice Building located at 4949 Broadway in the City of Sacramento.

(9) The Public Utilities Commission Building, also known as the Governor Edmund G. “Pat” Brown Building, located at 505 Van Ness Avenue in the City and County of San Francisco.

(10) The Judge Joseph A. Rattigan Building located at 50 D Street in the City of Santa Rosa.

(11) The Ronald Reagan State Building located at 300 South Spring Street in the City of Los Angeles.

(c) (1) The Legislature hereby finds and declares it may be infeasible to sell or lease the real property or buildings listed in subdivision (b), if the real property or buildings have outstanding lease revenue bonds due to bond covenants, market disclosure issues, and federal tax regulations and the bonds cannot be defeased or otherwise retired.

(2) If the proceeds of a sale subject to this section will be used to defease or otherwise retire lease revenue bonds on real property or a building listed in subdivision (b), the proceeds in an amount necessary to defease or retire the bonds are hereby appropriated to the Department of General Services, and the Department of General Services may sell that building or real property pursuant to this section, including a fee simple sale or the sale of a lesser property interest, such as a long-term lease of the real property, only if the issuer and trustee for the bonds approves the sale transaction and this approval takes into consideration, among other things, that the proposed sale transaction will not breach any covenant or obligation of the issuer or trustee.

(d) The disposition of the real properties or buildings, or both, pursuant to this section does not constitute a sale or other disposition of surplus state property within the meaning of Section 9 of Article III of the California Constitution and shall not be subject to subdivision (g) of Section 11011.

(e) Thirty days prior to executing a transaction for a sale or lease of any of the real property or buildings listed in subdivision (b), the Director of General Services shall report to the chairs of the fiscal committees of the Legislature the terms and conditions of the transaction, including, but not limited to, the financial terms.

(f) Commencing in 2010, on or before June 30 of each year following the enactment of this section, the Director of General Services shall report the status of any completed or pending sales pursuant to this section to the fiscal committees of the Legislature.

(g) (1) The Department of General Services shall be reimbursed for any reasonable costs or expenses incurred pursuant to this section.

(2) All issuer- and trustee-related costs of reviewing any proposed sale transaction, and all costs related to the defeasance or other retirement of any bonds, including the cost of nationally recognized bond counsel, shall be paid from the proceeds of a sale or lease conducted pursuant to this section.

(3) The Department of General Services shall deposit in the General Fund the net proceeds from the sale or long-term lease of the real properties or buildings leases, or both, made pursuant to this section, after deducting the amount of reimbursement for costs incurred pursuant to this section or the reimbursement of adjustments to the General Fund loan.

(h) (1) The disposition of state real property or buildings specified in subdivision (b) that are made on an “as is” basis shall be exempt from Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code. Upon title to the parcel vesting in the purchaser or transferee of the property, the purchaser or transferee shall be subject to any local governmental land use entitlement approval requirements and to Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code.

(2) If the disposition of state real property or buildings specified in subdivision (b) is not made on an “as is” basis and close of escrow is contingent on the satisfaction of a local governmental land use entitlement approval requirement or compliance by the local government with Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code, the execution of the purchase and sale agreement or of the exchange agreement by all parties to the agreement shall be exempt from Chapter 3 (commencing with Section 21100) to Chapter 6 (commencing with Section 21165), inclusive, of Division 13 of the Public Resources Code.

(3) For the purposes of this subdivision, “disposition” means the sale, lease or repurchase of state property or buildings specified in subdivision (b).

(Added by Stats. 2009, 4th Ex. Sess., Ch. 20, Sec. 6. Effective July 28, 2009.)



14670.15

Notwithstanding Section 14670, the Director of General Services, with the consent of the State Department of State Hospitals, may lease to Napa County for a period not to exceed 60 years, 32,632 square feet, on the east of Residence 09, building 225, facing Imola Street between Shurleft and Tejas Street, within the boundaries of Napa State Hospital for establishment of an independent living facility for persons who are mentally ill, persons who are handicapped, or persons who have low income. The lease shall be under terms and conditions determined by the director to be in the best interests of the state.

(Amended by Stats. 2012, Ch. 440, Sec. 13. Effective September 22, 2012.)



14670.2

Notwithstanding Section 14670, the Director of General Services, with the consent of the State Department of State Hospitals, may, in the best interests of the state, let to a public governmental agency, for the purpose of locating and conducting its trainable mentally retarded program, and for locating and conducting a child-care facility, and for a period not to exceed 50 years, real property not exceeding 10 acres located within the grounds of the Napa State Hospital. For the additional purpose of establishing an educational park, the director may, with the consent of the department, renegotiate the lease, for a period not to exceed 50 years, which period shall commence January 1, 1993. For the purposes of this section, “educational park” means a conglomerate of educational services, including, but not limited to, a children’s center, a preschool for severely disabled children, adult educational services, administrative offices, a community school, and a media services building.

The lease authorized by this section shall be nonassignable and shall be subject to periodic review every five years. That review shall be made by the Director of General Services, who shall do both of the following:

(a) Assure the state the purposes of the lease are being carried out.

(b) Determine what, if any, adjustment should be made in the terms of the lease.

The lease shall also provide for the establishment of a school building facility by the lessee prior to July 1, 1977. That facility shall not be established until after the effective date of the act amending this section.

(Amended (as amended by Stats. 1992, Ch. 65) by Stats. 2012, Ch. 440, Sec. 14. Effective September 22, 2012. See same-numbered section added by Stats. 2007, Ch. 681.)



14670.2-1

(a) Notwithstanding any other provision of law, the Director of General Services, with the consent of the Department of Motor Vehicles, may lease or exchange, if the director deems the leasing or exchanging to be in the best interest of the state, for a term of years, as determined by the director, and for fair market value, all or portions of parcels of real property, that are acquired and used by the state for the benefit of the Department of Motor Vehicles, as described in subdivision (b), for the purpose of developing mixed public and private use facilities, including adequate parking for the Department of Motor Vehicles field office, as determined by that department, subject to all of the following conditions:

(1) All proceeds from the lease or exchange of the Department of Motor Vehicles property shall be deposited into the Motor Vehicle Account in the State Transportation Fund and shall be available for expenditure by the Department of Motor Vehicles.

(2) Each lease shall provide that the lessee may sublease for commercial, retail or residential uses that portion of the developed property that is not required for use of the state.

(3) A mixed-use facility developed pursuant to this section shall be located at the current state-owned site unless there are mitigating circumstances requiring relocation. If relocation does become necessary, the replacement facility shall be located within the geographic area that serves the current customer base.

(b) For purposes of this section, the following parcels of real properties may be leased or exchanged pursuant to subdivision (a):

(1) A parcel of real property located at 1377 Fell Street, San Francisco.

(2) 3960 Normal Street, San Diego, provided that any lease or exchange of property shall include a condition that a local farmer’s market may continue to conduct regular business.

(3) 8629 Hellman Avenue, Rancho Cucamonga.

(c)  The Department of General Services and the Department of Motor Vehicles, jointly, shall notify the Joint Legislative Budget Committee when the Department of General Services, with the consent of the Department of Motor Vehicles, enters into any lease for a period of 30 years or more and shall report to the committee the terms and conditions of any lease at least 45 days prior to entering into that lease.

(d) Any lease or exchange of properties carried out pursuant to this section shall be for no less than fair market value and upon terms and conditions that the Director of General Services determines to be in the best interest of the state. Compensation for the property may include land, improvements, money, or any combination thereof.

(e) The Department of General Services shall be reimbursed for any cost or expense incurred in the disposition or lease of any parcels described in this section by the Department of Motor Vehicles or from the proceeds of the lease or exchange of those parcels.

(f) None of the properties identified in this section shall be subject to Section 11011.1 or Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5, and the properties shall be or have been offered to the public through a competitive process determined by the director to be in the best interest of the state.

(Added by Stats. 2007, Ch. 681, Sec. 2. Effective January 1, 2008. See same-numbered section, as amended by Stats. 2012, Ch. 440.)



14670.25

(a) Notwithstanding any other provision of law, the director may let the Nurses Cottage at the Agnew’s Developmental Center in the City of Santa Clara and units 11 to 15, inclusive, of Building No. 7 at west campus of the center, and Buildings No. 213 and 215 at the Metropolitan State Hospital in the City of Norwalk, with the consent of the affected state agency, pursuant to Section 14670 for emergency shelters or feeding programs for a period of not more than five years to qualified nonprofit organizations.

At the end of the initial five-year period and every five years thereafter, the lease shall be reviewed to assure compliance by the lessee with the original purposes of the agreement and may be renewed if appropriate. Property let for that purpose shall be let for the amount of one dollar ($1) per month. The lease amount may be paid in advance of the term covered in order to reduce the administrative costs associated with the payment of the monthly rental fee.

Any lease executed pursuant to this section shall also provide for the cost of administering the lease. The administrative fee shall not exceed three hundred dollars ($300) per year, unless the director and the affected state agency determine that, because of complications in the lease agreement, a higher administrative fee is required.

(b) The Legislature finds and declares that the lease of real property pursuant to this section serves a public purpose.

(c) For purposes of this section, “qualified nonprofit organizations” include only those organizations which can demonstrate the ability to pay liability insurance and other costs of maintaining the leased property incurred in providing services for the homeless.

(Added by Stats. 1987, Ch. 1222, Sec. 3.)



14670.3

Notwithstanding Section 14670, the Director of General Services, with the consent of the State Department of Developmental Services, may let to a nonprofit corporation, for the purpose of conducting an educational and work program for persons with intellectual disabilities, and for a period not to exceed 55 years, real property not exceeding five acres located within the grounds of the Fairview State Hospital.

The lease authorized by this section shall be nonassignable and shall be subject to periodic review every five years. The review shall be made by the Director of General Services, who shall do both of the following:

(a) Ensure the state that the original purposes of the lease are being carried out.

(b) Determine what, if any, adjustment should be made in the terms of the lease.

The lease shall also provide for an initial capital outlay by the lessee of thirty thousand dollars ($30,000) prior to January 1, 1976. The capital outlay may be, or may have been, contributed before or after the effective date of the act adding this section.

(Amended by Stats. 2014, Ch. 442, Sec. 2. Effective September 18, 2014.)



14670.35

Notwithstanding Section 14670, the Director of General Services, with the consent of the State Department of Developmental Services, may let in the best interests of the state and at a price which will permit the development of affordable housing for persons eligible under this section, to any person, including but not limited to any corporation or partnership, real property not exceeding 60 acres located within the grounds of Fairview State Hospital, for the purpose of developing affordable housing, which may include manufactured housing, for the employees of Fairview State Hospital, and for a period not to exceed 55 years. The lease authorized by this section shall be nonassignable, except it may be assignable, subject to approval by the Department of General Services and the State Department of Developmental Services, to a partnership in which the lessee has an interest of not less than 50 percent or to an individual, corporation or partnership which has a net worth of at least three million dollars ($3,000,000) and has experience substantially equal to that of the lessee in building, marketing, managing and leasing residences of the type to be built under the lease, and shall be subject to review every five years by the Director of General Services, to assure the state that the original purposes of the lease are being carried out.

In the event of default by the lessee under the terms of the lease, the state shall take all necessary steps to cure the default but in no event shall state general funds, except funds collected pursuant to Section 15863, be expended to operate the property.

The housing developed pursuant to this section shall be available for the employees of Fairview State Hospital and to provide transitional housing for patient-clients of Fairview State Hospital returning to the community; provided that the housing available for transitional housing for patient-clients shall not be in excess of 10 percent of the units developed. In the event that vacancies occur in the units which cannot be filled by either employees of Fairview State Hospital or transitional patient-clients, then the units may be made available to persons who are in need of affordable housing and whose incomes do not exceed 80 percent of the median income for Orange County as that income may be defined from time to time by the United States Department of Housing and Urban Development. Should any vacancies exist in excess of 60 days after lessee has conducted a marketing program in cooperation with the Orange County Housing Authority and approved by the State Department of Developmental Services, and during the 60 days the vacancies were made available to employees, transitional patient-clients and persons whose incomes do not exceed 80 percent of the median income for Orange County, then, upon approval by the State Department of Developmental Services, the vacant units may be made available to any persons employed in the City of Costa Mesa.

The Legislature finds and declares that the provision of decent and affordable housing for state employees and transitional patients, i.e. clients of state mental hospitals, is a public purpose of great statewide importance.

(Amended by Stats. 1989, Ch. 741, Sec. 1.)



14670.4

The Director of General Services may, subject to the approval of the State Public Works Board, enter into an agreement or agreements whereby the state will acquire all interest of its concessionaire at Squaw Valley, the Squaw Valley Improvement Corporation, in exchange for an approximately 400-acre portion of land at the former Stockton State Hospital farm declared surplus by the Legislature in 1953, the sale of an additional portion of the land, and an option to purchase the remaining portion for its fair market value.

(Amended by Stats. 2006, Ch. 538, Sec. 263. Effective January 1, 2007.)



14670.5

Notwithstanding Section 14670, the Director of General Services, with the consent of the State Department of Developmental Services may let to a nonprofit corporation, for the purpose of establishing and maintaining a rehabilitation center for persons with intellectual disabilities, for a period not exceeding 20 years, real property, not exceeding five acres, located within the grounds of the Fairview State Hospital in Orange County, and that is retained by the state primarily to provide a peripheral buffer area, or zone, between real property that the state hospital is located on and adjacent real property, if the director deems the letting is in the best interests of the state.

(Amended by Stats. 2014, Ch. 442, Sec. 3. Effective September 18, 2014.)



14670.55

The Director of General Services, with the approval of the State Public Works Board, may, based on current market value and upon any terms and conditions, and with reservations and exceptions, that in the director’s opinion may be in the best interest of the state, do both of the following:

(a) Acquire the privately held inholding at 1114 P Street, in the City of Sacramento.

(b) Sell another property within that block or another property within the area of the Capitol Area Development Plan.

Not less than 15 days prior to taking the actions specified in this section, the director shall notify the Chairperson of the Joint Legislative Budget Committee of the director’s intended actions, or not sooner than any lesser time that the chairperson, or his or her designee, may in each case determine. This notification shall include a statement on whether the state shall receive fair market value for the sale of its property or, in the event the director determines it is in the best interest of the state to receive less than fair market value, the reasons supporting that belief.

(Added by Stats. 1991, Ch. 662, Sec. 1. Effective October 9, 1991.)



14670.6

The Director of General Services, with the approval of the State Public Works Board and the Department of the California Highway Patrol, may exchange, based on current market value and upon such terms and conditions, and with such reservations and exceptions, as in his opinion may be for the best interest of the state, the California Highway Patrol Office on Arden Way in Sacramento consisting of approximately two acres of land, together with the improvements located thereon.

(Added by Stats. 1981, Ch. 908, Sec. 1.)



14670.67

(a) Notwithstanding any other provision of law, the Director of General Services, with the approval of the Director of Parks and Recreation and the State Public Works Board, may convey at no financial consideration to the City of Lake Elsinore, subject to an easement for flood and water storage together with any water rights the state may have in the property, and an easement to the Elsinore Valley Municipal Water District for flood and water storage together with any water rights the state may have in the property, upon those terms, conditions, and with the reservations and exceptions that the Director of General Services determines are in the best interests of the state, all the right, title, and interest of the state in that property known as the Lake Elsinore State Recreation Area upon the condition that the property be used for public park and recreation purposes in perpetuity and that park and recreation improvements conform to the Lake Elsinore State Recreation Area General Plan adopted pursuant to Section 5002.2 of the Public Resources Code and current at the time it is conveyed, except that the plan may be amended in accordance with the procedures for amendment of specific plans set forth in Article 8 (commencing with Section 65450) of Chapter 3 of Division 1 of Title 7 if duly noticed public hearings are conducted by the local public agency or agencies prior to adoption. In reviewing any amendment of that plan, the local legislative body shall consider the development criteria of Section 5019.56 of the Public Resources Code.

Upon any breach of the conditions of the conveyance, the state may reenter the property, and upon that reentry, the ownership of the property conveyed shall revert to the state.

(b) The Department of General Services shall be reimbursed by the Department of Parks and Recreation for any cost or expense incurred in the conveyance of any property pursuant to this section.

(c) The City of Lake Elsinore shall make no decisions or take any actions with respect to the use of the property conveyed pursuant to this section unless the city has consulted with affected landowners and considered their concerns.

(Added by Stats. 1992, Ch. 57, Sec. 1. Effective May 14, 1992.)



14670.7

Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Parks and Recreation and the Department of Transportation, may let to the City of Los Angeles, for a period not to exceed 20 years, and for fair market value, property adjacent to the Sunspot Motel, and which is between that motel and the Pacific Coast Highway, in Pacific Palisades, for the purpose of providing parking for the Sunspot Motel, subject to all of the following conditions:

(a) All rental proceeds from the Department of Parks and Recreation property shall be deposited in the State Parks and Recreation Fund. All rental proceeds from the Department of Transportation property shall be deposited in the State Highway Account within the State Transportation Fund.

(b) The City of Los Angeles shall construct a pedestrian overcrossing at this location over the Pacific Coast Highway. If construction is not completed within five years of the signing of the lease, the lease may be terminated at the option of the state. Prior to the end of the five-year period, the Department of Parks and Recreation may consider extending this term if the department determines it is necessary and the City of Los Angeles has taken active efforts to facilitate construction of the overcrossing.

(c) The parking facilities and pedestrian overcrossing provided for in this section shall be available to the beach and park public.

(Added by Stats. 1986, Ch. 1518, Sec. 3.)



14670.75

The Director of General Services may enter into a lease-purchase agreement, an agreement for the appointment of a bond trustee, an amendment to the existing Joint Powers Agreement to provide for a parking structure, and an agreement for the Department of General Services to act as agent for construction matters, all of which shall be with the Joint Powers Authority created under the Joint Powers Agreement dated June 30, 1982, entered into with the Community Redevelopment Agency of the City of Los Angeles in connection with the financing and construction of an office building and parking facilities in the City of Los Angeles. The lease-purchase agreement may provide for space to be used for private commercial purposes. The director shall notify the Chairperson of the Joint Legislative Budget Committee and the chairpersons of the committees in each house which consider appropriations, of his or her intention to execute the lease-purchase agreement at least 20 days prior to its execution.

(Added by Stats. 1986, Ch. 1518, Sec. 4.)



14670.9

(a) Notwithstanding Sections 11011 and 14670, and Section 118 of the Streets and Highways Code, the Director of General Services, with the approval of the State Public Works Board, may lease for a period of no longer than 66 years, to the City of San Jose, the County of Santa Clara, or a public authority formed by the City of San Jose or the County of Santa Clara, the following real property:

Approximately 102 acres of vacant land located in the northerly side of the east campus of Agnews State Hospital, County of Santa Clara. The southerly line of this parcel shall be located on Center Road.

The lease shall be for current market value and upon those terms and conditions and with such reservations and exception which in his or her opinion may be in the best interest of the state. The lease shall not permit the construction of any permanent building within 400 feet of the nearest hospital building.

(b) Net revenues generated by the lease of the parcel of Agnews State Hospital land as described in subdivision (a), shall be deposited as follows:

(1) Fifty percent in the General Fund.

(2) Fifty percent in the special account of the Department of Developmental Services.

“Net revenues,” as used in this section, means cash and the cash value of any compensation other than cash.

It is the intent of the Legislature that the appropriations from this account shall be for the purposes of nonrecurring expenditures within the State Department of Developmental Services such as capital expenditures for developmental centers and startup of new state or private developmental services facilities.

(c) Notice of every public auction or bid opening shall be posted on the property to be leased and shall be published in a newspaper of general circulation published in the county in which the real property to be leased is situated. The lease of property pursuant to this section is exempt from the provisions of Sections 21100 to 21174, inclusive, of the Public Resources Code.

(d) As to any property leased pursuant to this section, the Director of General Services shall except and reserve to the state all mineral deposits, as defined in Section 6407 of the Public Resources Code, below a depth of 500 feet, without surface rights of entry.

(Added by Stats. 1991, Ch. 861, Sec. 1.)



14670.95

(a) Notwithstanding Sections 11011, 14670, and 14670.9 and Section 118 of the Streets and Highways Code, the Director of General Services, with the approval of the State Public Works Board, may sell, lease, or exchange approximately 150 acres of vacant land located adjacent to the northerly side of the east campus of Agnews State Hospital, County of Santa Clara.

(b) In connection with the sale of property described in subdivision (a), the Director of General Services may, with the consent of the agency having jurisdiction over the property, execute and record covenants, conditions, and restrictions affecting remaining state-owned property, whether surplus or not, adjacent to, or in the proximity of, and benefiting, the surplus property being sold. The authority contained in this subdivision shall be exclusive to that certain purchase and sale agreement between the Department of General Services and CPS, a commercial real estate company, a California corporation, dated prior to May 1, 1996.

(Amended by Stats. 1996, Ch. 417, Sec. 1. Effective January 1, 1997.)



14671

Notwithstanding Section 14670, the Director of General Services, with the consent of the state agency concerned, may let for any period of time any real or personal property which belongs to the state, for radio or television purposes where he deems such letting is in the best interests of the state.

(Added by Stats. 1965, Ch. 371.)



14671.2

Notwithstanding Section 14670, the Director of General Services, with the consent of the state agency concerned and the approval of the governing body of any concerned local agency, may let for any period of time any real property or interest in real property which belongs to the state, when the director deems the letting serves a beneficial public purpose limited to the development of housing, including emergency shelters, or park and recreation facilities. The leases shall be let in accordance with procedures prescribed by the director which facilitate development of housing or park and recreation facilities when such use is compatible with current use and foreseeable future use of the property. All proposed leases shall be reviewed by the State Public Works Board. In all cases, however, at least 25 percent of the housing units developed on state property leased pursuant to this section shall be available for the term of the lease to moderate-income persons as defined by Section 50093 of the Health and Safety Code, 12.5 percent shall be available for the term of the lease to low-income persons as defined by Section 50093 of the Health and Safety Code, and 12.5 percent shall be available for the term of the lease to very low-income persons as defined by Section 50105 of the Health and Safety Code.

In letting leases pursuant to this section, the director shall: (1) give preference to projects which provide for more affordable units than required by the percentages specified in this section; (2) determine that the project is compatible with local planning goals and environmental objectives.

The director may enter into leases pursuant to this section at less than market value, provided that the cost of administering the lease is recovered. The Department of Housing and Community Development shall recommend to the Director of General Services a lease amount which will enable the provision of housing for persons of low and moderate income.

All leases executed pursuant to this section shall contain a recital that the director has found the letting serves the required beneficial public purpose and complies with all provisions of this section, which recital shall be conclusive in favor of lessees from the state and their mortgagees.

(Amended by Stats. 1985, Ch. 1490, Sec. 1.)



14671.5

In addition to any other provision of law granting authority to the Director of General Services to enter into leases of state property, the Director of General Services, with the consent of any state agency having jurisdiction thereof, may lease for a term not to exceed thirty (30) years any real property which belongs to the state, provided that the lessee is required to construct on the premises a parking structure for the use of the state during the term thereof, and the title to such facilities shall vest in the state at the expiration of said term or earlier. Such lease may contain such other terms and conditions as the Director of General Services may deem to be in the best interests of the state.

Any project proposed to be constructed under the provisions of this section which was not authorized by the Legislature at the time the acquisition of the real property was authorized, shall not be undertaken unless authorized by the Legislature.

(Added by Stats. 1969, Ch. 408.)



14671.6

Notwithstanding Section 14670, the Director of General Services, with the consent of the state agency concerned, or the Trustees of the California State University with Department of Finance and Department of General Services approval, may let for up to 35 years any real or personal state property for energy conservation purposes or to permit the construction and operation of energy distribution systems, cogeneration facilities, and alternative energy supply source facilities.

Any lease, agreement, or contract relating to the construction or operation of such a facility may provide for the sale of energy, performance of energy-related work, exchange of energy, and state assistance in development and operation of the project. The lease shall contain such other provisions as the director deems appropriate.

Any lease of state property entered into pursuant to this section may be at less than market value when the director determines it will serve a statewide public purpose by implementing the policy set forth in Section 25008 of the Public Resources Code. The director or the Trustees of the California State University may lease back the property and any facilities constructed thereon if such leasing is deemed to be in the best interest of the state.

The director, or any other state agency with the approval of the director, or the Trustees of the California State University with the approval of the Department of Finance, may enter into contracts regarding the operation of such facility or the providing, selling, exchanging, buying, and use of energy in connection with a facility. Any costs or expenses incurred by the Department of General Services or any other state agency or the trustees in connection with the entering into and management of any lease, agreement, or contract entered into pursuant to this section may be reimbursed from the rentals or other revenues from the leases, agreements, or contracts. No lease, agreement, or contract shall be entered into pursuant to this section unless the Chairperson of the Joint Legislative Budget Committee, or his or her designee, is notified of the intention to execute the lease, agreement, or contract at least 20 days prior to its execution.

Projects which may be undertaken in the 1982–83 fiscal year pursuant to this section include, but are not limited to, cogeneration and energy conservation projects at the following facilities: Metropolitan, Atascadero, Agnews, and Camarillo State Hospitals; California Institution for Men at Chino, Correctional Training Facility at Soledad; and California State Universities at San Jose, Northridge, Pomona, and San Luis Obispo.

(Added by Stats. 1982, Ch. 327, Sec. 42. Effective June 30, 1982.)



14672

Notwithstanding Section 14670, the Director of General Services with the consent of the Department of Corrections, may let to the City of Vacaville for a public purpose, for a period not to exceed 40 years, real property that belongs to the state and that is retained by the state primarily to provide a peripheral buffer area, or zone, between real property upon which is located the medical facility and adjacent real property, where the director deems that letting is in the best interests of the state.

The lease provided for by this section may be renewed, upon its expiration, for an additional period not to exceed 40 years.

(Amended by Stats. 1999, Ch. 243, Sec. 1. Effective August 27, 1999.)



14672.1

Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Corrections and Rehabilitation, may let to a nonprofit corporation, for the purpose of conducting an educational and work program for persons with intellectual disabilities, and for a period not to exceed 50 years, real property not exceeding 10 acres, located within the grounds of the Medical Facility at Vacaville, California.

A lease executed pursuant to this section shall include a provision that the lease shall be canceled if permanent facilities are not constructed on the leased land within five years after the effective date of the amendments to this section enacted at the 1967 Regular Session of the Legislature.

A lease executed pursuant to this section may be assigned or sublet in whole or in part by the lessee nonprofit corporation to any public agency with the approval of the Director of General Services and the Department of Corrections and Rehabilitation.

(Amended by Stats. 2012, Ch. 457, Sec. 21. Effective January 1, 2013.)



14672.14

(a) Notwithstanding Sections 11011 and 54222 or any other provision of law, the Director of General Services, with the approval of the State Public Works Board, upon those terms and conditions that the director deems in the best interest of the state, may, upon the conditions specified in subdivision (c), transfer at no cost to the City of Chino up to 140 acres of real property, of which a portion is currently leased to the City of Chino pursuant to Section 14672.15. The transfer of land shall be only for the development and maintenance of a public park, public recreational uses, and open-space uses, including the development of joint use facilities with Chaffey Community College. Upon the transfer authorized by this section, the lease and authority authorized by Section 14672.15 shall terminate.

(b) Notwithstanding Section 11011 or any other provision of law, the Director of General Services, with the approval of the State Public Works Board, upon those terms and conditions that the director deems in the best interests of the state, may, upon the conditions specified in subdivision (c), transfer at no cost to the Chaffey Community College District up to 100 acres of real property for the development of a new community college campus and development of joint use facilities with the City of Chino.

(c) The Department of General Services shall process an application with the City of Chino for the zoning and specific plan approval of approximately 450 acres of property identified as surplus pursuant to Section 1 of Chapter 770 of the Statutes of 2000 as amended by the act adding this section. The transfers pursuant to subdivisions (a) and (b) shall occur only when the City of Chino has granted, according to terms and conditions deemed acceptable by the director, all approvals necessary to rezone the property, approved a specific plan or plans for the property, and entered into any development agreements needed to sell the approximately 450 acres.

(d) The transfer authorized pursuant to subdivisions (a) and (b) are further conditioned that should the authorized uses ever cease then title shall revert to the State of California. In addition, upon terms and conditions deemed in the best interest of the state by the director, the city and Chaffey College shall be responsible for their share of the costs needed to implement the planned development and accomplish the transfers, including, but not limited to, the costs of infrastructure improvements, roads, utilities, environmental mitigation measures, environmental impact reports, special studies, and facility relocations.

(Repealed and added by Stats. 2002, Ch. 974, Sec. 3. Effective January 1, 2003.)



14672.15

(a) Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Corrections, upon any terms and conditions as the director deems in the best interests of the state and without any monetary consideration, may let to the City of Chino real property not to exceed 140 acres which belongs to the state and which is retained by the state primarily to provide a peripheral buffer area, or zone, between real property upon which is located the California Institution for Men and adjacent real property. The initial term of the lease authorized by this section shall expire not later than 25 years from the effective date of the amendments made to this section by Senate Bill No. 154 of the 1993–94 Regular Session of the Legislature provided that the lease may be renewed by the City of Chino for an additional term not to exceed 20 years. Permitted uses under the lease shall be for the development and maintenance of public park and recreational improvements and facilities, and shall include commercial enterprises which are incidental to or consistent with public park or recreational uses. The lease shall be nonassignable provided that the city shall have the right to sublease a portion or all of the premises for uses consistent with those permitted in the lease. The lease shall be subject to periodic review after the fifth anniversary of the lease. This review shall be made by the Director of General Services who shall ascertain whether the original purposes of the lease are being carried out. In the event the City of Chino subleases a portion of the premises, the review shall be conducted separately for the subleased portion of the premises, and in no event shall a default of a sublease with respect to one portion of the premises result in a termination of the lease with respect to any portion of the premises as to which the default does not exist.

(b) Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Corrections, upon any terms and conditions as the director deems in the best interest of the state and without any monetary consideration, may let to the City of Chino, for the purpose of expanding the park described in subdivision (a), real property that belongs to the state.

The real property may consist of up to 30 acres of land located in proximity to the California Department of Forestry and Fire Protection, Camp Prado.

(Amended by Stats. 1993, Ch. 976, Sec. 1. Effective January 1, 1994.)



14672.16

(a) Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Corrections or the Department of the Youth Authority may let, in the best interest of the state, any real property located within the grounds of a facility of the Department of Corrections or the Department of the Youth Authority to a public or private entity for a period not to exceed 20 years for the purpose of conducting programs for the employment and training of prisoners or wards in institutions under the jurisdiction of the Department of Corrections or the Department of the Youth Authority.

(b) The lease may provide for the renewing of the lease for additional successive 10-year terms, but those additional terms shall not exceed three in number. Any lease of state property entered into pursuant to this section may be at less than market value when the Director of General Services determines it will serve a statewide public purpose.

(Added November 6, 1990, by initiative Proposition 139, Sec. 6. Note: Prop. 139 is titled the Prison Inmate Labor Initiative of 1990.)



14672.17

(a) Notwithstanding Section 14670, the Director of General Services, with the consent of the federal government and the Department of Corrections, upon the terms and conditions as the director deems in the best interests of the state, may let to the City of Norco for a term not to exceed 25 years, for the purposes of developing and maintaining a water treatment system for public health purposes, real property not to exceed two acres that belongs to the state, subject to conditions imposed in the deed by the grantor, the United States government, and that is retained by the state primarily to provide a well field for the provision of a potable water supply to the California Rehabilitation Center. The lease authorized by this section shall be nonassignable and shall be subject to periodic review after the fifth anniversary of the lease. This review shall be made by the Director of General Services who shall ascertain whether the original purposes of the lease are being carried out. The lease authorized by this section may be renewed upon its expiration for a term not to exceed 20 years.

(Added by Stats. 1996, Ch. 662, Sec. 1. Effective September 19, 1996.)



14672.2

Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Mental Hygiene, may let to the City of Costa Mesa for a public purpose real property which belongs to the state and which is retained by the state primarily to provide a peripheral buffer area, or zone, between real property upon which is located a state hospital and adjacent real property, when the director deems such letting is in the best interests of the state.

The lease shall be for a period not to exceed 20 years but the lease may provide for the renewing of the lease for an additional period not to exceed 20 years.

(Added by Stats. 1965, Ch. 1951.)



14672.25

Notwithstanding Section 14670, the director, with the consent of the State Department of Developmental Services, may lease to the City of San Jose for the purpose of constructing and maintaining a fire station for a period not to exceed 75 years, real property of approximately two acres located on the grounds of Agnew State Hospital.

(Added by Stats. 1987, Ch. 1062, Sec. 1. Effective September 24, 1987.)



14672.3

Notwithstanding Section 14670, the Director of General Services may lease for a term of up to five years, with an option for a five-year extension of the lease that may be acted upon by the lessee at any time during the lease, portions of a levee surrounding approximately 32 acres of submerged tidelands at the confluence of the Sacramento and San Joaquin Rivers, north of Antioch, known as Lower Sherman Island, which are currently under lease for a term of five years to owners of buildings situated on such property. If the option to extend the lease for five years is exercised the annual rental shall be increased 50 percent over the current rental in consideration therefor. The lessee may, with the approval of the director, assign the lease or option, or both, to a third party.

(Added by Stats. 1967, Ch. 1502.)



14672.4

Notwithstanding Section 14670, the Director of General Services, on terms and conditions the director deems in the interests of the state and for a period not longer than 50 years, may lease to a nonprofit corporation, for the exclusive use of providing a residential facility and related services, including recreation, training, and community reintegration for handicapped persons, that parcel of land owned by the state in the City of Santa Clara containing 4.09 acres more or less and known as the Adults Toward Independent Living Parcel.

If the lessee-nonprofit corporation is wound up or dissolved prior to the expiration of the term of the lease or if the parcel ceases, for any reason, to be used exclusively for the purposes required by this section, the lease shall be immediately canceled and the parcel shall revert to the state.

The lease authorized by this section shall be nonassignable and shall be subject to periodic review every five years. The review shall be made by the Director of General Services, who shall do all of the following:

(a) Assure the state the original purposes of the lease are being carried out.

(b) Determine what, if any, adjustment should be made in the terms of the lease.

Any lease executed pursuant to this section shall include a provision that the lease shall be canceled if permanent facilities are not constructed on the leased land on or before January 1, 1986, or if the lessee-nonprofit corporation is wound up or dissolved prior to the expiration of the term of the lease, or if the parcel ceases, for any reason, to be used exclusively for the purposes required by this section.

(Added by Stats. 1981, Ch. 1036, Sec. 1.)



14672.5

Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Corrections, may lease to the City of Folsom a parcel of approximately five acres of unimproved real property situated in the County of Sacramento within Rancho Rio de Los Americanos for a period not to exceed 50 years for a police station, courthouse, or city hall.

(Amended by Stats. 1987, Ch. 1450, Sec. 1.)



14672.51

(a) Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Corrections, may lease to the City of Folsom for purposes of a water reservoir a parcel of approximately one and one-half acres of unimproved real property situated in the County of Sacramento within the grounds of the California State Prison at Folsom for a period of not to exceed 50 years.

(b)  The consideration for the lease authorized by this section shall be payable solely in money and no payment in-kind shall be acceptable.

(c) The lease authorized by this section shall be for fair market value and shall not be renegotiated during its term. The lease shall be subject to periodic review every five years by the director who shall receive a report from the lessee and shall review that report to determine whether the purposes of the lease are being carried out.

(Added by Stats. 1989, Ch. 146, Sec. 1.)



14672.6

Notwithstanding Section 14670, the Director of General Services, with the consent of the Director of State Hospitals, may let to a nonprofit corporation, for the purpose of conducting a canteen for use in connection with Napa State Hospital, and for a period not to exceed 25 years, a building located within the grounds of Napa State Hospital at Napa, California.

(Amended by Stats. 2012, Ch. 440, Sec. 15. Effective September 22, 2012.)



14672.7

Notwithstanding Section 14670, the Director of General Services, with the consent of the Director of Conservation, may lease to a nonprofit corporation, for the purposes of conducting organized group camping, outdoor recreation, and conservation education, and for a period not to exceed 30 years, a portion of those certain premises situated in the County of Mendocino, California, commonly known as the Mendocino Woodlands, containing approximately 640 acres. Any lease executed pursuant to this section shall include a provision that such lease shall be canceled if financial capability to carry out the terms of the lease is not demonstrated to the satisfaction of the Director of General Services and the Director of Conservation, jointly.

(Added by Stats. 1970, Ch. 78.)



14672.8

Notwithstanding the provisions of Section 14670, the Director of General Services, with the consent of the state agency concerned, on terms and conditions he deems in the interests of the state and for a period not longer than 55 years, may lease to the City of San Bernardino, for a public purpose exclusively, that parcel of land owned by the state and described as follows:

A portion of Block 1, Map of West Highlands, City of San Bernardino, County of San Bernardino, State of California, as per map recorded in Book 5, page 77, of Maps in the Office of the County Recorder of San Bernardino County, that portion of the West half of Lot 2, and that portion of the North East One-Quarter of Lot 3 of Block 60, of the 80 Acre Survey of the Rancho San Bernardino, in the County of San Bernardino, State of California according to the plat thereof recorded in Book 7 of Maps, page 2, Records of San Bernardino County.

The lease authorized by this section shall have a firm term of five years, shall provide that the amount of rental payable to the state shall be subject to recalculation to the satisfaction of the state at intervals of not less than every five years, and shall provide for the reversion of the leasehold to the state upon any breach of the lease.

(Added by Stats. 1970, Ch. 1269.)



14672.85

Notwithstanding Section 14670, the director, with the consent of the State Department of State Hospitals, may let to East Valley Water District for the purpose of development and operation of a public golf course and park, and for a period not to exceed 30 years, real property not exceeding 90 acres located within the grounds of Patton State Hospital on those terms and conditions that are determined by the Director of State Hospitals and by the Director of General Services to be in the best interest of the state and for rent that is not less than the fair market value of the land. The lease shall provide for renegotiation of the rent at 5-year intervals or at any more frequent interval determined by the Director of General Services and the Director of State Hospitals to be in the best interest of the state.

The rent, fees, or proceeds collected in connection with the lease of property pursuant to this section shall be made available to the State Department of State Hospitals for allocation to the Patient Benefits Fund of Atascadero, Camarillo, Metropolitan, Napa, and Patton State Hospitals in an amount not to exceed twenty thousand dollars ($20,000) annually per hospital, in accordance with Section 4125 of the Welfare and Institutions Code. Any additional amounts collected shall be deposited in the General Fund. Notwithstanding Section 13340, the moneys deposited in a patient benefits fund pursuant to this section are continuously appropriated, without regard to fiscal years, for patient benefits as provided in Section 4125 of the Welfare and Institutions Code.

(Amended by Stats. 2012, Ch. 440, Sec. 16. Effective September 22, 2012.)



14672.9

(a) Notwithstanding Section 14670, the Director of General Services, with the consent of the State Department of Developmental Services, may let in the best interests of the state to a nonprofit corporation, for the purposes specified in this section, real property not exceeding 45.3 acres located within the grounds of the Agnews State Hospital. Of this amount, up to 27 acres may be leased for a period not to exceed 79 years beginning in 1974 and ending July 1, 2053, for the purpose of constructing a business development park. In addition, no more than five acres, of the remaining acres, required by the local government agency for offsite improvements and roadways to support the business development park, may be leased for a period not to exceed 79 years beginning in 1974 and ending July 1, 2053. The remaining acres shall be leased for a period not to exceed 50 years beginning in 1974 and ending on July 1, 2024, for the purpose of conducting an educational and work program for developmentally disabled and other handicapped persons. In the event the nonprofit corporation fails to substantially commence construction of the business development park by July 1, 1988, the terms of the lease allowing construction of a business development park and roadways and offsite improvements shall be null and void, and the lease shall revert to a 50-year period terminating July 1, 2024.

The Department of General Services may provide a one-year extension to the deadline for commencement of construction if the department determines the nonprofit corporation has reasonable grounds for failure to commence construction.

(b) The lease authorized by this section shall be subject to periodic review every five years. The review shall require submission of a report every five years by the lessee. The report shall be reviewed by the Director of General Services, who shall assure the state that the original purposes of the lease are being carried out.

(c) Subject to the approval of the Director of General Services and the State Department of Developmental Services, a lease executed under subdivision (a) may be revised to provide any of the following:

(1) That the nonprofit corporation may assign its interest in the leased property, in whole or in part.

(2) That the nonprofit corporation may sublet all or any portion of the leased property.

(3) That the nonprofit corporation may enter into joint ventures with any other person, firm, partnership, or corporation to construct facilities or to conduct programs and activities on the leased property.

(d) Any revision of the nonprofit corporation’s lease pursuant to subdivision (c) shall be subject to the requirement that all activities, assignments, and subleases shall be in furtherance of the purposes specified in subdivision (a).

(e) Any sublease or partial assignment or transfer of the nonprofit corporation’s interest in the leased property, whether voluntary, involuntary, or by operation of law, shall not terminate the nonprofit corporation’s remaining interest in the leased property.

(f) In addition to rent paid by the nonprofit corporation to the state, the nonprofit corporation shall pay the state 50 percent of the gross rental income resulting from any subleases pursuant to subdivision (c) through June 30, 2024, and 75 percent of the gross rental income from July 1, 2024, to July 1, 2053. Any proceeds received by the state shall be deposited in a special account within the General Fund to be known as the Developmental Disabilities Services Account. All funds within this account shall be held without regard to fiscal years and shall be available for appropriation by the Legislature for the benefit of persons with developmental disabilities. Any interest accruing to moneys deposited in the account also shall accrue to the account.

On or before April 15 of each year beginning in 1987, the State Department of Developmental Services shall submit a report to the Assembly Ways and Means Committee and the Senate Appropriations Committee. The report shall include, but not be limited to, the following information:

(1) The amount of funds in the Developmental Disabilities Services Account in the General Fund.

(2) The department’s priorities for expenditure of those funds.

(g) Any profits to the nonprofit corporation from the proceeds of a sublease executed pursuant to paragraph (2) of subdivision (c) shall be directed into programs for persons with disabilities for the purpose of directly benefiting clients of the nonprofit corporation.

(h) A minimum of 15 percent of the total number of jobs created as a result of the sublease shall be reserved for handicapped employees and placed by the nonprofit corporation.

(i) (1) Moneys in the Developmental Disabilities Services Account shall be expended by the State Department of Developmental Services, through a request for proposals process, for projects that expand the availability of affordable housing for persons with developmental disabilities, including housing for funding developers in nonprofit housing development corporations or coalitions with expertise in the housing needs of persons with developmental disabilities.

(2) Prior to the expenditure of funds under this subdivision, the department shall consult with stakeholder groups, as designated by the State Department of Developmental Services, in ranking proposals and awarding funds. At least one project shall be located on the site previously known as the West Campus of Agnews Developmental Center. Funds shall not be awarded pursuant to this subdivision to a regional center for the development or management of housing projects or to fund regional center staff required in subdivision (c) of Section 4640.6 of the Welfare and Institutions Code.

(3) On or before April 15 of each year, the State Department of Developmental Services shall submit a report to the appropriate fiscal and policy committees of the Legislature on the implementation of this subdivision. The report shall include, but not be limited to, both of the following:

(1) A description of projects funded in the previous year.

(2) A description of the process used to select projects, including the criteria used in their selection and the stakeholder groups that were consulted as part of that process.

(Amended by Stats. 2000, Ch. 93, Sec. 3. Effective July 7, 2000.)



14672.91

Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Corrections, may lease to the County of Humboldt a 5.5-acre portion of the property situated in the County of Humboldt known as the Eel River Conservation Camp for a period not to exceed 20 years for purposes of operating a refuse disposal facility.

(Added by Stats. 1976, Ch. 540.)



14672.92

Notwithstanding Section 14670, the Director of General Services, with the consent of the State Department of Developmental Services, may let to a nonprofit corporation, for the purpose of conducting an educational and work program for persons with intellectual disabilities, and for a period not to exceed 50 years, real property not exceeding 18.50 acres located within the grounds of the Camarillo State Hospital at 1732 Lewis Road in the City of Camarillo.

The lease authorized by this section shall be nonassignable and shall be subject to periodic review every five years. The review shall be made by the Director of General Services and the Director of Developmental Services who shall do all of the following:

(a) Assure the state the original purposes of the lease are being carried out.

(b) Determine what, if any, adjustment should be made in the terms of the lease.

(Amended by Stats. 2012, Ch. 457, Sec. 22. Effective January 1, 2013.)



14672.93

Notwithstanding Section 14670, whenever a private, nonprofit organization has acquired state-owned equipment for the purpose of helping disadvantaged and minority youth learn the technical skills they need in order to gain employment in the growing video communications field, during a period when the private, nonprofit organization, is being funded, either partially or entirely, with state moneys, the private, nonprofit organization, once it no longer is funded with state moneys, may lease the state equipment, with the approval of the Department of General Services and the consent of the state agency concerned, for a term not to exceed 25 years and for consideration of one dollar ($1) per month and an agreement to continue assisting disadvantaged and minority youth in the above-mentioned endeavors. The lease shall contain an express provision that should the equipment not be used pursuant to the above agreement, the lease shall thereby be terminated.

Any lease agreement made pursuant to this section shall be subject to review by the Department of General Services every five years, at which time the department may terminate the lease, if it determines that the provisions of this section are not being complied with.

(Added by Stats. 1984, Ch. 862, Sec. 2. Effective September 5, 1984.)



14672.94

Notwithstanding Section 14670, the Director of General Services may let to Solano Community College, for a period not to exceed 25 years, for the purpose of establishing a fire science training center, real property located within the grounds of the California Medical Facility in Vacaville.

(Added by Stats. 1984, Ch. 1042, Sec. 1. Effective September 12, 1984.)



14672.95

Notwithstanding Section 14670, the Director of General Services, with the consent of the State Department of State Hospitals, may let a building located at Patton State Hospital to a nonprofit corporation or local government, for a period not to exceed 20 years, for the purpose of providing services to elderly persons.

(Repealed and added by Stats. 2012, Ch. 707, Sec. 2. Effective January 1, 2013.)



14672.96

(a) Notwithstanding Section 14670, or any other provision of law, the Director of General Services, with the consent of the Department of Corrections, may lease to the United States Postal Service for a term of 25 years and for the consideration specified in subdivision (b), real property not to exceed five acres, located upon and within the grounds of the California Institution for Men at Chino. The Department of Corrections shall allow to designated United States Postal Service employees access to the firearms range located on that property for weapons qualifications.

(b) The United States Postal Service, in consideration for the lease of property and access by postal workers permitted by this section, shall cause to be designed and constructed a 2,000 square foot multipurpose building on the property, as well as a 15-lane extension of the existing firing range. The United States Postal Service shall be responsible for all costs associated with the design, development, and construction of the lease site, building, and firearms range. Upon expiration of the lease agreement, ownership of any and all capital improvements shall vest in the State of California.

(Added by Stats. 1991, Ch. 264, Sec. 1. Effective July 29, 1991.)



14672.97

Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of Corrections, upon the terms and conditions as the director deems in the best interests of the state, may let to the Santa Ana Watershed Project Authority for a term not to exceed 25 years, for the purposes of developing and operating a desalter plant for underground water, real property not to exceed three acres that belongs to the California Institution for Men, Chino. The lease authorized by this section shall be nonassignable and shall be subject to periodic review after the fifth anniversary of the lease. The review shall be made by the Director of General Services who shall ascertain whether the original purposes of the lease are being carried out. The lease authorized by this section may be renewed upon its expiration for a term not to exceed 20 years upon the concurrence of the Director of Corrections.

(Added by Stats. 1992, Ch. 1115, Sec. 1. Effective September 29, 1992.)



14672.98

(a) The Department of General Services shall lease upon terms and conditions deemed in the best interest of the state, any or all of the Preston Castle portion of the Ione Youth Facility as agreed to and designated by the Department of the Youth Authority.

(b) The property shall be let for a term not to exceed 55 years and for the consideration of one dollar ($1) per year. The property shall be let to the Preston Castle Foundation, a nonprofit public benefit corporation, for uses that include, but are not limited to, museums, art gallery, courtroom, city hall, hostel, adult college classrooms and dormitory, culinary school, senior center, and related retail that shall be consistent with the lease agreement.

(c) The Preston Castle portion of the Ione Youth Facility shall be leased in its “as is” condition and the state shall have no liability for repairs, rehabilitation, or other improvements. The lease shall provide that the lessee shall undertake and accomplish significant repairs, rehabilitation, or other improvements not later than 15 years from the effective date of the lease.

(d) At any time during the lease, at the request of the Preston Castle Foundation, the Director of General Services may determine that the Preston Castle Foundation has successfully rehabilitated the property for the uses specified in subdivision (b) and that those uses are hereby determined to benefit the general public. Upon making that determination, the Director of General Services shall transfer ownership and control of Preston Castle, with the consent of the Director of the Department of the Youth Authority, to the Preston Castle Foundation at no cost, other than the costs incurred for the real estate transfer. These terms and conditions of the transfer will be deemed to be in the best interest of the state.

(e) However, should the Preston Castle no longer be used for the purposes specified in subdivision (b), a reversion of title to the state may take effect. This reversion clause shall remain in effect for as long as the state operates a youth correctional facility on the adjacent land.

(f) The lease and transfer described in this section are exempt from Division 13 (commencing with Section 21000) of the Public Resources Code. Work performed by the Preston Castle Foundation on the property that is the subject of this section shall not be considered public works.

(Added by Stats. 2001, Ch. 271, Sec. 1. Effective January 1, 2002.)



14672.99

(a) Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of the Youth Authority, shall lease a five acre portion of the Ione Youth Facility as designated by the Department of the Youth Authority, for a term not to exceed 30 years and at the rate of one dollar ($1) per year, to the County of Amador for use as a regional juvenile detention facility.

(b) The lease shall provide that the property shall be leased “as is” and that the state shall have no liability for repairs, rehabilitation, or other improvements. It shall provide that the lessee county shall complete the detention facility not later than three years after the effective date of the lease, and that the facility shall be operated by the County of Amador pursuant to the terms of the lease.

(c) The lease described in this section shall be exempt from the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code.

(d) The Department of General Services shall be reimbursed for its costs related to the lease, including, but not limited to, any survey costs, title transfer fees, and department staff time.

(e) The Legislature finds and declares that the lease of a portion of the Ione Youth Facility to the County of Amador for use as a juvenile detention facility pursuant to this section, is for a statewide public purpose.

(Amended by Stats. 2002, Ch. 454, Sec. 6. Effective January 1, 2003.)



14672.100

(a) Notwithstanding Section 14670, the Director of General Services, with the consent of the Department of the Youth Authority, may lease real property appurtenant to or part of the Ione Youth Facility as designated by the Department of the Youth Authority, which real property located in the County of Amador comprises the easements known as the Preston Ditch, Henderson Reservoir, Preston Reservoir, Preston Forebay, certain water rights with a diversion point on Sutter Creek, unused land at the Ione Youth Facility, and other pipelines and facilities leased to the County of Amador as lessee in the document entitled “Agreement for Wastewater Management Plan” dated March 22, 1978, which interests have been assigned to the Amador Regional Sanitation Authority, a joint powers agency comprised of the County of Amador and the Cities of Amador City and Sutter Creek. The new lease shall be for a term not to exceed 30 years and at the rate of one dollar ($1) per year, to the Amador Regional Sanitation Authority for its continued use as a wastewater delivery and disposal system. The lease shall contain the terms and conditions for wastewater disposal and other matters to which the parties agree.

(b) The lease shall provide that the property shall be leased “as is” and that the state shall have no liability for repairs, rehabilitation, or other improvements. It shall provide that the lessee, Amador Regional Sanitation Authority, shall operate the leased property pursuant to the terms of the lease under those terms and conditions, as deemed to be in the best interest of the state.

(c) The lease described in this section shall be exempt from the requirements of Division 13 (commencing with Section 2100) of the Public Resources Code.

(d) The Department of General Services shall be reimbursed for its cost related to the lease, including, but not limited to, any survey costs, title transfer fees, administrative costs, and department staff time.

(e) The Legislature finds and declares that the lease of the described portion of the Ione Youth Facility and appurtenant real property to the Amador Regional Sanitation Authority for use as a wastewater delivery and disposal system pursuant to this section is for a statewide public purpose.

(Added by Stats. 2003, Ch. 723, Sec. 4. Effective January 1, 2004.)



14673

The jurisdiction of real property owned by the state may be transferred from one state agency to another state agency with the written approval of the director.

In connection with such a transfer, the director may authorize the payment of the consideration he or she deems proper from available funds of the receiving agency to the transferring agency.

Where the interest the state owns in real property is not under the jurisdiction of any specified state agency the department may act as the transferring agency.

Upon request and without fee, the recorder of each county in which any portion of real property so transferred is located shall record any instruments executed in connection with such a transfer.

(Amended by Stats. 2003, Ch. 258, Sec. 1. Effective January 1, 2004.)



14673.3

(a) The Legislature finds and declares all of the following:

(1) The state owns approximately 1.69 acres of real property located at 995 Fir Street in the City of Chico, currently used by the Department of the California Highway Patrol as its Chico area office.

(2) For the purposes of this section, the real property described in paragraph (1) shall be referred to as the “Fir Street Property.”

(3) The Chico area office of the department has outgrown the facilities on the Fir Street Property, and relocating the operations of the Chico area office to a location that will accommodate presently necessary and future expansion will better protect the health and safety of the residents of the state.

(4) The Fir Street Property may be sold, exchanged, leased, or any combination thereof and the proceeds used to carry out the intent of the Legislature to provide a substitute location for the Chico area office of the Department of the California Highway Patrol capable of accommodating its presently necessary and future expansion.

(5) Because the subject property is unsuitable to the needs of the state rather than surplus, the Legislature hereby finds and declares that the disposition of the Fir Street Property authorized by this section does not constitute a sale or other disposition of surplus state property within the meaning of Section 9 of Article III of the California Constitution and shall not be subject to subdivision (g) of Section 11011.

(b) The Director of General Services may sell, exchange, lease, or any combination thereof, all or a portion of the Fir Street Property. The director shall use the proceeds of any sale, exchange, lease, or any combination thereof made pursuant to this subdivision to acquire the land and facilities described in subdivision (g) to provide a substitute location for the Chico area office of the Department of the California Highway Patrol capable of accommodating its presently necessary and future expansion.

(c) The director shall initially offer the Fir Street Property for disposition, pursuant to the authorization described in subdivision (b), to the City of Chico for purposes of a local government-owned facility, and under terms and conditions that provide for continuous operation of the state’s facilities at the Fir Street Property until relocation is accomplished. If the City of Chico is unable to enter into an agreement for the disposition of the Fir Street Property within 120 days after notice from the Department of General Services, the director may offer the Fir Street Property for disposition, as described in subdivision (b), to the public through a competitive selection process determined by the director to be in the best interest of the state.

(d) Any exchange, lease, or sale of properties carried out pursuant to this section shall be for no less than fair market value, as determined by an independent appraisal approved by the Department of General Services or pursuant to a competitive selection process. Compensation for the Fir Street Property may include land, or a combination of land, improvements, and money.

(e) The Department of General Services shall be reimbursed for any reasonable cost or expense incurred for the transactions described in this section from the proceeds of the sale, lease, exchange, or combination thereof of the Fir Street Property.

(f) For the purposes of this section, the Fir Street Property shall not be subject to the provisions of Section 11011.1 or Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5.

(g) The director may enter into one or more agreements, contracts, or leases to provide for continuous operation of the Chico area office of the Department of the California Highway Patrol capable of accommodating its presently necessary and future expansion.

(h) (1) Any funds received from the sale, exchange, lease, or any combination thereof, of all or a portion of the Fir Street Property authorized by this section shall be held in trust and used only for the acquisition, lease, lease-purchase, lease with an option to purchase, or lease-purchase finance of the land and facilities identified in subdivision (g) and are hereby appropriated to the Department of General Services for expenditure for the purposes of this subdivision.

(2) For the purposes of this section, the terms “lease” or “leases” mean a lease or the selection and acquisition of a lease-purchase, lease-purchase finance, or lease with an option to purchase.

(i) Notwithstanding Section 14669, if the City of Chico fails to enter into an agreement for the disposition of the Fir Street Property, the Department of General Services shall advertise the availability of the Fir Street Property and award the sale, lease, exchange, or any combination thereof, of all or a portion of the Fir Street Property to the proposer offering to provide a building or buildings that meet the state’s requirements if the director determines that the sale, lease, exchange, or any combination thereof to be in the best interest of the state. The director may also lease all or part of the Fir Street Property for a period not to exceed 66 years.

(j) (1) The Department of General Services shall develop the terms and conditions of any disposition agreement regarding the Fir Street Property, and provide them to the Department of Finance for review prior to soliciting bids.

(2) The Department of General Services shall obtain approval from the Department of Finance prior to the execution of any disposition agreement regarding the Fir Street Property.

(3) The Department of General Services shall notify the Chairperson of the Senate Committee on Appropriations, the Chairperson of the Assembly Committee on Appropriations, and the Chairperson of the Joint Legislative Budget Committee, or his or her designee, in writing of the director’s intention to enter into a lease or an agreement, not less than the minimum time that the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may in each instance determine.

(Added by Stats. 2009, Ch. 572, Sec. 1. Effective January 1, 2010.)



14673.5

The Director of General Services may enter into negotiations with the City of Concord on behalf of the Military Department for the exchange of certain real property located on Willow Pass Road next to the Concord Civic Center which contains a California National Guard armory facility for certain real property owned by the City of Concord and for the improvement thereof with an armory facility for use by the California National Guard. The exchange shall be based on current market value and subject to such terms and conditions, and with such reservations and exceptions, as in the opinion of the Director of General Services are in the best interests of the state, including the condition that the exchange shall result in no net cost to the state.

(Added by Stats. 1985, Ch. 1565, Sec. 1. Effective October 2, 1985.)



14673.6

The Director of General Services may transfer and convey, without charge or consideration, to the City of Salinas, all rights, title, and interests, including any equitable interest, held by the state in the real property situated at 342 Front Street, Salinas, California. The Legislature hereby finds that it has deemed the subject property, formerly used as an Employment Development Department office, as surplus and that the city has received a transfer of property interests from the United States for any interest held by the United States Department of Labor in that property.

(Added by Stats. 2000, Ch. 449, Sec. 1. Effective September 14, 2000.)



14673.7

The Director of General Services, with the concurrence of the Director of Parks and Recreation, shall quitclaim to the County of Los Angeles, at no cost to the county, all interests of the state in the state and county arboretum at 301 North Baldwin Avenue, Arcadia, California, consisting of approximately 111 acres. The county shall develop, maintain, operate, and preserve the land as a botanical garden for public park and recreation use. Natural, historic, and cultural resources existing on the site shall continue to be maintained, preserved, interpreted, and protected for public enjoyment. No change in use of the property from public park and recreation purposes without specific approval of the Director of Parks and Recreation shall be allowed. Upon any breach of these conditions, the state may reenter the property, and upon that reentry, the interest of the County of Los Angeles shall terminate and ownership shall be entirely in the state.

(Added by Stats. 1987, Ch. 712, Sec. 1.)



14673.8

(a) The Director of General Services, with the concurrence of the Director of Parks and Recreation, may convey to, exchange, or lease for a term of longer than five years, with the City of Los Angeles, at less than fair market value, approximately 28 acres of property known as Pan Pacific Park, located in the City of Los Angeles. The city shall develop, maintain, operate, and preserve the park for the use and recreation of the public and shall succeed to the interests of the state in any contracts relating to the operation and maintenance of the park.

(b) The deed or other instrument of transfer shall provide that the property shall be used only for public park and recreation purposes, and if this condition is violated, the state shall have the right to reenter and take possession of the property, and, upon that reentry, title thereto shall revert to the State of California. The deed or other instrument of transfer shall further provide for the property to revert to the state if, within a period not to exceed 10 years from the date of transfer, the property is not developed to provide for public recreational use and enjoyment. The Director of General Services may provide additional terms and conditions which he or she determines to be in the best interest of the state.

(c) Any costs incurred by the Department of General Services in administering the conveyance or exchange authorized in subdivision (a) shall be paid by the joint powers agency or entity receiving the property.

(d) A condition of state conveyance shall be a cooperative agreement between the City of Los Angeles and the County of Los Angeles that shall become effective upon the transfer or lease of the park and shall contain a provision making the transfer or lease subject to a right in the County of Los Angeles to place and operate a museum on the property. The agreement shall provide that the location, size, and shape of the museum as well as other park development projects proposed by the city shall be subject to the site plan diagram in the 1992 Pan Pacific Auditorium Site Development Plan or other mutual agreement of the City of Los Angeles and the County of Los Angeles. The exercise of the right by the County of Los Angeles to place and operate a museum shall be conditioned on the county’s commitment of sufficient funds for construction and operation of the museum.

(e) The 1978 Operating Agreement between the state and the County of Los Angeles shall be terminated by operation of law upon the transfer or lease of the park to the City of Los Angeles.

(Added by Stats. 1993, Ch. 976, Sec. 2. Effective January 1, 1994.)



14673.9

(a) The Legislature finds and declares all of the following:

(1) The state owns approximately three acres of real property located at 875 Cypress Avenue in the City of Redding, currently used by the Department of Forestry and Fire Protection as its Shasta-Trinity Unit Headquarters.

(2) For purposes of this section, the real property described in paragraph (1) shall be referred to as the “Cypress Property.”

(3) The Shasta-Trinity Unit of the department has outgrown the deteriorating facilities on the Cypress Property.

(4) The department has other operations in the area, and relocating, consolidating, and expanding the operations of the Shasta-Trinity Unit will facilitate and improve the efficiency of the department and better protect the health and safety of the residents of the state.

(5) The Cypress Property may be sold, exchanged, leased, or any combination thereof and the proceeds may be used to carry out the intent of the Legislature to consolidate or expand the operations of the Shasta-Trinity Unit of the Department of Forestry and Fire Protection to protect the health and safety of the people.

(6) The disposition of the Cypress Property authorized by this section does not constitute a sale or other disposition of surplus state property within the meaning of Section 9 of Article III of the California Constitution or subdivision (g) of Section 11011.

(b) The Director of General Services may sell, exchange, lease, or any combination thereof, all or a portion of the Cypress Property. The director shall use the proceeds of any sale, exchange, lease, or any combination thereof made pursuant to this subdivision to acquire the land and facilities described in subdivision (h).

(c) Notwithstanding subdivision (b), because the telecommunications tower and vault are critically located on the Cypress Property for state operations, the state shall retain ownership of the portion of the Cypress Property where the telecommunications tower and vault are located, and the Director of General Services shall not dispose of that portion of the Cypress Property, as otherwise authorized by subdivision (b), unless the director determines that the telecommunications tower and vault can be relocated to another site with equivalent utility as part of the cost of the relocation authorized pursuant to subdivision (b).

(d) The director shall initially offer the Cypress Property for disposition, pursuant to the authorization described in subdivision (b), to the City of Redding for purposes of a local government-owned facility, and under terms and conditions that provide for continuous operations of the Shasta-Trinity Unit Headquarters at the state’s Cypress Property facilities until relocation is accomplished. If the City of Redding is unable to enter into an agreement for the disposition of the Cypress Property within 120 days after notice from the Department of General Services, the director may offer the Cypress Property for disposition, as described in subdivision (b), to the public through a competitive selection process determined by the director to be in the best interest of the state.

(e) Any exchange, lease, or sale of properties carried out pursuant to this section shall be for no less than fair market value, as determined by an independent appraisal or pursuant to a competitive selection process approved by the Department of General Services. Compensation for the Cypress Property may include land, or a combination of land, improvements, and money.

(f) The Department of General Services shall be reimbursed for any reasonable cost or expense for the transactions described in this section for the sale, lease, exchange, or combination thereof of the Cypress Property in accordance with existing policies and procedures.

(g) For purposes of this section, the Cypress Property shall not be subject to the provisions of Section 11011.1 or Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5.

(h) The director may enter into one or more agreements, contracts, or leases to provide a substitute location and substitute facilities for the Shasta-Trinity Unit Headquarters, but shall provide for the continuous operation of the state’s facilities at the Cypress Property until relocation is accomplished.

(i) (1) Any funds received from the sale, exchange, lease, or combination thereof of all or a portion of the Cypress Property authorized by this section shall be held in trust and used only for the acquisition, lease, lease-purchase, lease with option to purchase, or lease-purchase finance of the land and facilities identified in subdivision (h) and are hereby appropriated to the Department of General Services for expenditure for the purposes of this subdivision.

(2) For purposes of this section, the term “lease” or “leases” means a lease, or the selection and acquisition of a lease-purchase, lease-purchase finance, or lease with an option to purchase.

(j) (1) Notwithstanding Section 14669, if the City of Redding fails to enter into an agreement for the disposition of the Cypress Property, the Department of General Services shall advertise the availability of the Cypress Property and award the sale, lease, exchange, or any combination thereof, of all or a portion of the Cypress Property to the proposer offering to provide a building or buildings that meet the state’s requirements if the director determines that the sale, lease, exchange, or any combination thereof to be in the best interest of the state. The director may also lease all or part of the Cypress Property for a period not to exceed 66 years.

(2) Any use or redevelopment of the Cypress Property awarded to a nongovernmental entity pursuant to this section and not involving the exercise of sovereign activities of the state or another government agency shall be subject to the zoning and building code regulations of the City of Redding.

(k) (1) The Department of General Services shall develop the terms and conditions of any disposition agreement regarding the Cypress Property, and provide them to the Department of Finance for review prior to soliciting bids. The Department of General Services shall obtain approval from the Department of Finance prior to the execution of any disposition agreement regarding the Cypress Property.

(2) The Department of General Services shall notify the chairperson of the committee in each house of the Legislature that considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or his or her designee, in writing of the director’s intention to enter into a lease or an agreement, not less than the minimum time that the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may in each instance determine.

(Added by Stats. 2009, Ch. 564, Sec. 1. Effective January 1, 2010.)



14673.10

(a) The Legislature finds and declares all of the following:

(1) Located in the City of San Diego, the state owns approximately 2.7 acres of real property on two city blocks bounded by Ash Street on the north, Front Street on the east, “A” Street on the south, and State Street on the west, with improvements, currently used for state offices.

(2) For purposes of this section, the real property described in paragraph (1) shall be referred to as the “San Diego Property.”

(3) Continuing the consolidated operations of the various state agencies in one location will greatly facilitate and improve the efficiency of the administrative operations of the state.

(4) The San Diego Property may be sold, exchanged, leased, or any combination thereof, and the proceeds used to carry out the intent of the Legislature to consolidate various departments and state agencies to protect the health and safety of the people.

(5) The disposition of the San Diego Property authorized in this section does not constitute a sale or other disposition of surplus state property within the meaning of Section 9 of Article III of the California Constitution or subdivision (g) of Section 11011.

(b) The Director of General Services may sell, exchange, lease, or any combination thereof, all or a portion of the San Diego Property. The director shall use the proceeds of any sale, exchange, or lease made pursuant to this subdivision to acquire the land and facilities described in subdivision (g) to consolidate various state departments within the downtown area of the City of San Diego.

(c) Any exchange, lease, or sale of properties carried out pursuant to this section shall be for no less than fair market value, as determined by an independent appraisal or pursuant to a competitive selection process. Compensation for the San Diego Property may include land, or a combination of land, improvements, and money.

(d) (1) Any funds received from the sale, exchange, or lease of the San Diego Property authorized by this section shall be held in trust and used only for the acquisition, lease, lease-purchase, lease with an option to purchase, or lease-purchase finance of the land and facilities identified in subdivision (g) and are hereby appropriated to the Department of General Services for expenditure for the purposes of this subdivision.

(2) For the purposes of this section, the terms “lease” or “leases” mean the selection and acquisition of a lease-purchase, lease-purchase finance, or lease with an option to purchase pursuant to this subdivision.

(e) The Department of General Services shall be reimbursed for any reasonable cost or expense incurred for the transactions described in this section from the proceeds of the sale, lease, or exchange of the San Diego Property.

(f) For the purposes of this section, the San Diego Property shall not be subject to the provisions of Section 11011.1 or Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5.

(g) (1) The director may enter into one or more agreements or leases for the purposes of providing usable office and related space not to exceed 120,000 net square feet in the City of San Diego in order to consolidate various departments and state agencies. It is the intent of the Legislature that the state obtain an equity interest in any land or facility authorized by this subdivision.

(2) Notwithstanding Section 14669, the department shall advertise and award the lease or leases to the proposer offering to provide a building or buildings that meet the state’s requirements and that the director determines are in the best interest of the state. The director may also lease all or part of the San Diego Property for a period not to exceed 66 years.

(h) (1) The Department of General Services shall develop the terms and conditions of any agreements or lease, and provide them to the Department of Finance for review prior to soliciting bids. The Department of General Services shall obtain approval from the Department of Finance prior to execution of any agreement or lease.

(2) The Department of General Services shall notify the chairperson of the committee in each house that considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or his or her designee, in writing of the director’s intention to enter into a lease or an agreement, not sooner than a lesser time that the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may in each instance determine. If any of the three committees fail to take an action with respect to the submittal within 45 days after the submittal, this inaction shall be deemed to be approval for purposes of this section.

(Added by Stats. 2008, Ch. 513, Sec. 2. Effective January 1, 2009.)



14673.11

(a) The Legislature finds and declares all of the following:

(1) The state owns approximately 3.14 acres of real property located at 2440 Main Street in the City of Red Bluff, with improvements, currently used for state offices.

(2) For purposes of this section, the real property described in paragraph (1) shall be referred to as the “Red Bluff Property.”

(3) Continuing the consolidated operations of the various state agencies in one location will greatly facilitate and improve the efficiency of the administrative operations of the state.

(4) The Red Bluff Property may be sold, exchanged, leased, or any combination thereof, and the proceeds used to carry out the intent of the Legislature to consolidate various departments and state agencies to protect the health and safety of the people.

(5) The disposition of the Red Bluff Property authorized in this section does not constitute a sale or other disposition of surplus state property within the meaning of Section 9 of Article III of the California Constitution and shall not be subject to subdivision (g) of Section 11011.

(b) The Director of General Services may sell, exchange, lease, or any combination thereof, all or a portion of the Red Bluff Property. The director shall use the proceeds of any sale, exchange, or lease made pursuant to this subdivision to acquire the land and facilities described in subdivision (g) to consolidate various state departments in closer proximity within the City of Red Bluff.

(c) Any exchange, lease, or sale of properties carried out pursuant to this section shall be for no less than fair market value, as determined by an independent appraisal or pursuant to a competitive selection process. Compensation for the Red Bluff Property may include land, or a combination of land, improvements, and money.

(d) (1) Any funds received from the sale, exchange, or lease of the Red Bluff Property authorized by this section shall be held in trust and used only for the acquisition, lease, lease-purchase, lease with an option to purchase, or lease-purchase finance of the land and facilities identified in subdivision (g) and are hereby appropriated to the Department of General Services for expenditure for the purposes of this subdivision.

(2) For the purposes of this section, the terms “lease” or “leases” mean the selection and acquisition of a lease-purchase, lease-purchase finance, or lease with an option to purchase pursuant to this subdivision.

(e) The Department of General Services shall be reimbursed for any reasonable cost or expense incurred for the transactions described in this section from the proceeds of the sale, lease, or exchange of the Red Bluff Property.

(f) For the purposes of this section, the Red Bluff Property shall not be subject to the provisions of Section 11011.1 or Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5.

(g) (1) The director may enter into one or more agreements or leases for the purposes of providing usable office and related space not to exceed 40,000 net square feet in the City of Red Bluff in order to consolidate various departments and state agencies. It is the intent of the Legislature that the state obtain an equity interest in any land or facility authorized by this subdivision.

(2) Notwithstanding Section 14669, the department shall advertise and award the lease or leases to the proposer offering to provide a building or buildings that meet the state’s requirements and that the director determines are in the best interest of the state. The director may also lease all or part of the Red Bluff Property for a period not to exceed 66 years.

(h) (1) The Department of General Services shall develop the terms and conditions of any agreements or lease, and provide them to the Department of Finance for review prior to soliciting bids. The Department of General Services shall obtain approval from the Department of Finance prior to execution of any agreement or lease.

(2) The Department of General Services shall notify the chairperson of the committee in each house that considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or his or her designee, in writing of the director’s intention to enter into a lease or an agreement, not sooner than a lesser time that the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may in each instance determine. If any of the three committees fail to take an action with respect to the submittal within 45 days after the submittal, this inaction shall be deemed to be approval for purposes of this section.

(Added by Stats. 2009, Ch. 64, Sec. 1. Effective January 1, 2010.)



14674

(a) With the consent of the state agency concerned, the director may authorize the sale or exchange of any personal property which belongs to the state, if he or she deems the sale or exchange is in the best interests of the state.

(b) All money received by a state agency for the sale of personal property, or surplus personal property pursuant to subdivision (c), shall be accounted for to the Controller, who shall remit the money to the fund or funds from which the state agency receives the majority of its support appropriation. The money may be made available by the Department of Finance for expenditure by the state agency in augmentation of its support appropriation subject to the requirements of Section 28.00 of the Budget Act.

(c) Personal property which is identified by the Department of General Services as surplus to a state agency’s needs, the determination of which is concurred in by the state agency concerned, shall be sold or otherwise disposed of by the state agency within one year after that identification. The one-year time period for sale or disposition may be extended for good cause upon approval by the department. The proposed method of sale or disposition shall be subject to the approval of the department.

(d) If the surplus personal property is not sold or otherwise disposed of within the one-year period or extension thereof, possession and control of the personal property shall vest in the department, which may then sell, trade, or otherwise dispose of the surplus personal property, as determined by the department to be in the best interests of the state. The proceeds from sales held by the department under this subdivision shall be deposited in the General Fund, less any amounts sufficient for the department to recover its costs.

(e) Notwithstanding subdivisions (b) and (d), state personal property purchased with federal funds and later disposed of as surplus pursuant to this section shall be disposed of in accordance with federal requirements, including any requirement for remittance of the proceeds from those sales to the appropriate federal fund or agency. The Department of General Services, or the state agency concerned if it is holding the sale, may, however, if not precluded by federal law, deduct from the proceeds its costs for holding the sales.

(Amended by Stats. 1984, Ch. 693, Sec. 1.)



14675

The director may authorize the transfer or loan of personal property owned by the state from one state agency to another state agency if he deems the transfer or loan and the terms and conditions thereof, are in the best interests of the state.

(Added by Stats. 1965, Ch. 371.)



14676

Upon behalf and in the name of the state, the department may contract to purchase or otherwise acquire, that certain real property situate in the City of Sacramento, County of Sacramento, State of California, and bounded and described as follows, to wit:

Lots five (5) and six (6) in the block bounded by 10th and 11th and O and P Streets, upon such terms and conditions as may be in the best interests of the state.

Upon acquisition the department may make the structure thereon available to state agencies upon such terms and conditions as may appear proper.

If the property is acquired under a contract to purchase, all money remaining after payment of interest, maintenance, repair, alteration, and other necessary expenditures, shall be paid or credited to the balance due upon the purchase price.

(Added by Stats. 1965, Ch. 371.)



14677

Any state agency, with the approval of the director, may permit motor vehicle parking by state officers and employees or other persons upon state property under the jurisdiction or control of such agency and may prescribe the terms and conditions of such parking including the payment of parking fees in such amounts and under such circumstances as may be determined by the state agency with the approval of the Director of General Services. Different rates of parking fees, based upon the number of riders in each vehicle, may be charged.

No such parking shall be permitted by any state agency except pursuant to this section.

Varying rates of parking fees may be established for different localities or for different parking facilities.

This section shall not apply to facilities constructed under the State College Revenue Bond Act of 1947, nor shall it apply to the parking of legislators’ motor vehicles in the State Capitol Garage.

The Legislature hereby declares it to be the policy of the state to permit motor vehicle parking by state officers and employees or other persons on state-owned or controlled property to the extent reasonably possible and subject to the charging of parking fees under such circumstances and in such amounts as may be deemed appropriate.

The Legislature by this section does not intend to authorize the institution of a public parking program unrelated to state purposes and in competition with private industry.

(Amended by Stats. 1980, Ch. 882.)



14678

The Department of General Services is authorized to acquire, pursuant to the Property Acquisition Law (Part 11, commencing with Section 15850, Division 3, Title 2, Government Code) or by lease or other means, real property and to construct, operate, and maintain motor vehicle parking facilities thereon for state officers and employees, or other persons, provided that no such acquisition shall be commenced pursuant to the Property Acquisition Law unless and until an appropriation of funds therefor has been made by the Legislature. The department may enter into arrangements with other public and state agencies for joint use of motor vehicle parking facilities, provided the benefit to be derived by the state is commensurate with its participation. The department may prescribe the terms and conditions of this parking, including the payment of parking fees in any amounts and under any circumstances as may be determined by the department. Varying rates of parking fees may be established for different localities or for different parking facilities. The department may charge different rates of parking fees based on the number of riders in each vehicle. In determining rates of parking fees the department shall consider the rates charged in the same locality by other public agencies and by private employers for employee parking. The use of electricity by state government and other government entities, state officers and employees, or other persons for the charging of an electric vehicle in a department maintained or joint use motor vehicle parking facility is not a gift of public funds by the department that is prohibited by Section 6 of Article XVI of the California Constitution.

Revenues received by the department from (a) any of the hereinabove motor vehicle parking facilities as may be designated by the director, and (b) motor vehicle parking facilities under the jurisdiction of any other state agency which has entered into an agreement with the department for the payment of revenues therefrom to the department, shall be deposited in the General Fund and are hereby appropriated, without regard to fiscal years, to the Department of General Services for the construction, operation, and maintenance of motor vehicle parking facilities on real property acquired hereunder or on real property under the jurisdiction of any other state agency which has agreed to the payment of revenues as aforesaid from its motor vehicle parking facilities to the department, for reimbursement to state agencies for all or part of the costs incurred by these agencies in selling public transit passes at a discount to defray state agency employees’ commuting costs, and for other approved transportation subsidy programs. The department shall certify to the Department of Finance the amount of funds available for reimbursement of transportation subsidies. The Department of Finance shall determine the amount that may be withdrawn by state agencies for payment of these subsidies. Requests from state agencies for reimbursement shall include appropriate verification of the state agency’s costs. Any unneeded balance in this appropriation shall be transferred by the Controller on order of the Director of General Services to the unappropriated balance of the General Fund.

The Legislature by this section does not intend to authorize the institution of a private parking program unrelated to state purposes in competition with private industry.

(Amended by Stats. 2014, Ch. 215, Sec. 1. Effective January 1, 2015.)



14678.5

(a) Notwithstanding the provisions of Section 14678, the Department of General Services may enter into agreements with the federal government, including the Urban Mass Transportation Administration, and local agencies to implement demonstration employee mass transportation programs under which the revenues of the project in the form of parking fees are used to repay the costs of the program. For those purposes, the revenue from parking fees generated by the parking facility or facilities in the project shall be allocated to the project pursuant to the agreement. This subdivision shall apply only to the Van Nuys State Office Building.

(b) The director may, for a period not longer than the demonstration employee mass transportation program implemented pursuant to subdivision (a), allocate parking fees from employees at facilities leased by the state in the Van Nuys area and use those parking fees collected to finance the demonstration program implemented in that area.

(c) The revenue from parking fees from facilities leased by the state in the Van Nuys area is appropriated without regard to fiscal years to the department for allocation to the project described in subdivision (a) for a period not longer than the demonstration program implemented pursuant to that subdivision.

(Added by Stats. 1982, Ch. 1142, Sec. 1. Effective September 20, 1982.)



14679

(a) A parking facility under the jurisdiction or control of a state agency, that is available to private persons who desire to conduct business with the state agency, shall reserve for the exclusive use of any vehicle that displays either a special identification license plate issued pursuant to Section 5007 of the Vehicle Code or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59 of the Vehicle Code a minimum of one parking space for up to 25 spaces, and additional parking spaces pursuant to Section 1129B of Part 2 of Title 24 of the California Code of Regulations.

(1) (A) The space or spaces shall be reserved by posting immediately adjacent to and visible from such space or spaces a sign consisting of a profile view of a wheelchair with occupant in white on a blue background.

(B) The sign shall also clearly and conspicuously state the following: “Minimum Fine $250.” This subparagraph applies only to signs for parking spaces constructed on or after July 1, 2008, and signs that are replaced on or after July 1, 2008, or as the State Architect deems necessary when renovations, structural repair, alterations, and additions occur to existing buildings and facilities on or after July 1, 2008.

(2) The loading and unloading area of the pavement adjacent to a parking stall or space designated for disabled persons or disabled veterans shall be marked by a border and hatched lines. The border shall be painted blue and the hatched lines shall be painted a suitable contrasting color to the parking space. Blue or white paint is preferred. In addition, within the border the words “No Parking” shall be painted in white letters no less than 12 inches high. This paragraph applies only to parking spaces constructed on or after July 1, 2008, and painting that is done on or after July 1, 2008, or as the State Architect deems necessary when renovations, structural repair, alterations, and additions occur to existing buildings and facilities on or after July 1, 2008.

(b) If no parking facility under the jurisdiction and control of a state agency is available to private persons who desire to conduct business with the state agency, the state agency shall request the local authority having jurisdiction over streets immediately adjacent to the property of the state agency to provide parking spaces for the use of disabled persons and disabled veterans pursuant to Section 22511.7 of the Vehicle Code.

(c) The Department of General Services under the Division of the State Architect shall develop pursuant to Section 4450, as appropriate, conforming regulations to ensure compliance with subparagraph (B) of paragraph (1) of subdivision (a) and paragraph (2) of subdivision (a). Initial regulations to implement these provisions shall be adopted as emergency regulations. The adoption of these regulations shall be considered by the Department of General Services to be an emergency necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Amended by Stats. 2009, Ch. 200, Sec. 2. Effective January 1, 2010.)



14679.5

(a) Any state agency which has under its jurisdiction or control any parking facility, which is available to state officers and employees or to private persons who desire to conduct business with a state agency, shall construct, operate, and maintain bicycle and moped parking facilities for the use of bicycle and moped riders.

(b) If no parking facility under the jurisdiction and control of a state agency is available to state officers and employees or to private persons who desire to conduct business with a state agency, the state agency shall request the local authority having jurisdiction over streets and sidewalks immediately adjacent to the property of the state agency to provide parking spaces upon which parking facilities for use by bicycle and moped riders shall be constructed, operated, and maintained by such agency.

(c) As used in this section, “parking facility” means any facility or combination of facilities for parking which contains six or more parking spaces.

(Added by Stats. 1980, Ch. 934.)



14680

Whenever a state building or other state structure is about to be constructed and it is necessary to clear any land, public street or public way of any easement or right-of-way, or the works of any public utility, which would interfere with the state building or structure, the Director of General Services may enter into an agreement with the owner of the easement or right-of-way, or public utility, for the relocating or removal of any facilities of such public utility or owner which lie in, on, along, or across such land, public street or public way and for the conveying or quitclaiming to the state of any interest of such utility or owner in such land, public street or public way. The cost of such removal or relocation may be paid, with the approval of the State Public Works Board, out of any money available for the construction of the state building or other structure the erection of which necessitates such relocation or removal. Nothing in this section authorizes the relocation or removal at state expense of any public utility works or other facilities which, under the same circumstances, the public utility or owner would be required to relocate or remove at its own expense.

(Added by Stats. 1965, Ch. 371.)



14681

Notwithstanding any other provision of law the Department of General Services is authorized to approve and make effective an agreement between any state agency authorized to invest funds under the control of the agency and the Governor whereby the agency agrees to invest with the Governor funds not exceeding the sum of three hundred thousand dollars ($300,000) for construction, improvements, and equipment of buildings and other facilities, including landscaping, in the County of Sacramento for the Office of Civil Defense. The agreement shall provide for the liquidation of the investment with interest at a rate agreed upon between the parties, out of rental charges to be paid by the agencies using the building or such other funds as are available to the Governor for the purpose.

Any state agency authorized to invest funds under its control and the Governor are hereby authorized to enter into the above agreement.

Whenever under any general or special statute the Director of General Services is authorized to invest the money in a special fund in the State Treasury, he is hereby authorized to invest the money in any such fund or funds for the purposes of this section. Investments by the Director of General Services under this section shall not exceed three hundred thousand dollars ($300,000) in the aggregate. Any such investment shall be made pursuant to an agreement between the Director of General Services and the Governor providing for the investment of such funds and the liquidation of the investment with interest at the rate agreed upon between the parties out of rental charges to be paid by the agencies using the building or from other funds available to the Governor for such purpose.

(Amended by Stats. 1971, Ch. 466.)



14681.5

(a) Whenever the Director of Corrections, the Director of the Youth Authority, or the Director of General Services acting on behalf of either director, decides either to go out to bid to construct a state building, expand an existing building, expand the use of an existing building, or enter into a lease of an existing building, he or she shall notify in writing, at least 60 days prior to going out to bid or entering into a lease, all of the following officials of his or her intent to construct, expand, or lease the building, along with a description of the location of the building:

(1) Each Member of the Legislature whose district encompasses the location of the building to be constructed, expanded, or leased or whose district encompasses the location of the building to be relocated when the relocation is to another member’s district.

(2) The clerk of the county board of supervisors in the county in which the building is to be constructed, expanded, or leased.

(3) If the building is to be constructed, expanded, or leased within a city, the city clerk and the mayor of the city.

(b) In those instances where either the Director of Corrections or the Director of the Youth Authority is exempt from the bidding process, that director, or the Director of General Services if he or she is acting on behalf of either director, shall notify the clerk of the legislative body of the affected agency described in subdivision (a), in writing, at least 60 days prior to the construction, expansion, or lease of a building.

(Amended by Stats. 1990, Ch. 1309, Sec. 1.)



14682

(a) Final determination of the use of existing state-owned and state-leased facilities that are currently under the jurisdiction of the Department of General Services by state agencies shall be made by the Department of General Services.

(b) A request of an agency that is required to be made to and approved by the Department of General Services to acquire new facilities through lease, purchase, or construction shall first consider the utilization of existing state-owned, state-leased, or state-controlled facilities before considering the leasing of additional facilities on behalf of a state agency. If no available appropriate state facilities exist, the Department of General Services shall procure approved new facilities for the agency that meet the agency’s needs using cost efficiency as a primary criterion, among other agency-specific criteria, as applicable.

(c) When tenant state agencies located in existing state-owned or state-leased facilities vacate their premises, they shall continue paying rent for the facilities unless and until a new tenant can be assigned or until the Department of General Services can negotiate a mutual termination of the lease. If the department generates the tenant’s relinquishment, or if the tenant is vacating in accordance with the provisions of its lease agreement, the tenant shall not be obligated to pay rent after vacating the premises.

(Amended by Stats. 2006, Ch. 538, Sec. 264. Effective January 1, 2007.)



14684

(a) The department, in consultation with the State Energy Resources Conservation and Development Commission, shall ensure that solar energy equipment is installed, no later than January 1, 2007, on all state buildings and state parking facilities, where feasible. The department shall establish a schedule designating when solar energy equipment will be installed on each building and facility, with priority given to buildings and facilities where installation is most feasible, both for state building and facility use and consumption and local publicly owned electric utility use, where feasible.

(b) Solar energy equipment shall be installed where feasible as part of the construction of all state buildings and state parking facilities that commences after December 31, 2002.

(c) For purposes of this section, it is feasible to install solar energy equipment if adequate space on a building is available, and if the solar energy equipment is cost-effective.

(d) No part of this section shall be construed to exempt the state from any applicable fee or requirement imposed by the Public Utilities Commission.

(e) The department may adopt regulations for the purposes of this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1. For purposes of Chapter 3.5 (commencing with Section 11340) of Part 1, including, but not limited to, Section 11349.6, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding the 120-day limit specified in subdivision (e) of Section 11346.1, the regulations shall be repealed 180 days after their effective date, unless the department complies with Chapter 3.5 (commencing with Section 11340) of Part 1 as provided in subdivision (e) of Section 11346.1.

(f) For purposes of this section, the following terms have the following meanings:

(1) “Cost-effective” means that the present value of the savings generated over the life of the solar energy system, including consideration of the value of the energy produced during peak and off-peak demand periods and the value of a reliable energy supply not subject to price volatility, shall exceed the present value cost of the solar energy equipment by not less than 10 percent. The present value cost of the solar energy equipment does not include the cost of unrelated building components. The department, in making the present value assessment, shall obtain interest rates, discount rates, and consumer price index figures from the Treasurer, and shall take into consideration air emission reduction benefits.

(2) “Local publicly owned electric utility” means a local publicly owned electric utility as defined in Section 9604 of the Public Utilities Code.

(3) “Solar energy equipment” means equipment whose primary purpose is to provide for the collection, conversion, storage, or control of solar energy for electricity generation.

(Amended by Stats. 2002, Ch. 664, Sec. 99. Effective January 1, 2003.)



14684.1

(a) The department, in consultation with the State Energy Resources Conservation and Development Commission, shall ensure that solar energy equipment is installed, no later than January 1, 2009, on all state buildings, state parking facilities, and state-owned swimming pools that are heated with fossil fuels or electricity, where feasible. The department shall establish a schedule designating when solar energy equipment will be installed on each building and facility, with priority given to buildings and facilities where installation is most feasible.

(b) Solar energy equipment shall be installed, where feasible, as part of the construction of all state buildings and state parking facilities for which construction commences on or after January 1, 2008.

(c) For purposes of this section, it is feasible to install solar energy equipment if adequate space on or adjacent to a building is available, if the solar energy equipment is cost-effective, and if funding is available from the state or another source.

(d)Any solar energy equipment installed pursuant to this section shall meet applicable standards and requirements imposed by state and local permitting authorities, including, but not limited to, all of the following:

(1) Certification by the Solar Rating Certification Corporation, which is a nonprofit third party supported by the Department of Energy, or any other nationally recognized certification agency.

(2) All applicable safety and performance standards established by the National Electrical Code, the Institute of Electrical and Electronics Engineers, and accredited testing laboratories, such as the Underwriters Laboratories.

(3) Where applicable, the regulations adopted by the Public Utilities Commission regarding safety and reliability.

(e) This section does not exempt the state from the payment of any applicable fee or requirement imposed by the Public Utilities Commission.

(f) The department may adopt regulations for the purposes of this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1. For purposes of that chapter, including, but not limited to, Section 11349.6, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding the 120-day limit specified in subdivision (e) of Section 11346.1, the regulations shall be repealed 180 days after their effective date, unless the department complies with Chapter 3.5 (commencing with Section 11340) of Part 1 as provided in subdivision (e) of Section 11346.1.

(g) Any solar energy equipment installed pursuant to this section shall be subject to the provisions of the California Solar Rights Act of 1978 (Chapter 1154 of the Statutes of 1978), as amended.

(h) For purposes of this section, the following terms have the following meanings:

(1) “Cost-effective” means that the present value of the savings generated over the life of the solar energy system, including consideration of the value of the energy produced during peak and off-peak demand periods and the value of a reliable energy supply not subject to price volatility, shall exceed the present value cost of the solar energy equipment by not less than 10 percent. The present value cost of the solar energy equipment does not include the cost of unrelated building components. The department, in making the present value assessment, shall obtain interest rates, discount rates, and consumer price index figures from the Treasurer, and shall take into consideration air emission reduction benefits and the value of stable energy costs.

(2) “Local publicly owned electric utility” means a local publicly owned electric utility as defined in subdivision (d) of Section 9604 of the Public Utilities Code.

(3) “Solar energy equipment” means equipment whose primary purpose is to provide for the collection, conversion, storage, or control of solar energy for the purpose of heat production, electricity production, or simultaneous heat and electricity production.

(Amended by Stats. 2007, Ch. 598, Sec. 1. Effective January 1, 2008.)






ARTICLE 3 - Buildings and Grounds

14685

(a) The director shall appoint assistants, clerks, and employees as may be necessary to maintain the state buildings and grounds. The employees shall not have or perform the duties or functions of peace officers.

The department may establish rules and regulations for the government and maintenance of the state buildings and grounds consistent with this section. Every person who violates or attempts to violate the rules and regulations is guilty of a misdemeanor.

(b) Information regarding missing children provided by the Department of Justice pursuant to Section 11114.1 of the Penal Code shall be posted in public areas of all state-owned or leased buildings that have at least 20,000 square feet of office space, or that are staffed by at least 50 employees, or where service is provided to the general public and in other public areas of state-owned or leased buildings as determined by the department to be reasonable.

(c) (1) Consistent with this section, the Department of the California Highway Patrol may establish rules and regulations pertaining to the protection of state employees, properties, buildings and grounds, and occupants of state properties, including, but not limited to, the issuance of permits concerning the use of state buildings, properties, and grounds.

(2) A violation of any rule or regulation adopted pursuant to paragraph (1) is a misdemeanor.

(3) This subdivision does not apply to state buildings or grounds owned, leased, rented, controlled, used, or occupied by the University of California, the California State University, Hastings College of the Law, the California Exposition and State Fair, the state hospitals of the State Department of State Hospitals or the State Department of Developmental Services, the institutions and camps of the Department of Corrections and Rehabilitation or the Division of Juvenile Justice, and the parks and beaches of the Department of Parks and Recreation.

(d) Notwithstanding any other law, the riding of a bicycle on paved paths or walkways that are on the grounds of the State Capitol that the Department of the California Highway Patrol has designated as routes to access bicycle parking racks adjacent to entrances to the State Capitol is permitted only if the bicycle is ridden in a manner that is reasonable and prudent, having due regard for pedestrians, weather conditions, visibility, other traffic, and the surface and width of the path or walkway.

(Amended by Stats. 2012, Ch. 769, Sec. 2. Effective January 1, 2013.)



14686

The Department of General Services shall purchase and provide for the display of both the Flag of the United States and the Bear Flag of California in a prominent place outside of each public building of the state.

(Added by Stats. 1965, Ch. 371.)



14687

To enable it better to perform its powers and duties relating to public buildings, the department may become a member and participate in the activities of any building management association. The department may pay any fee or charge incident to membership in such an association or for services furnished thereby out of any money available for expenditure by the department.

Such membership and participation does not render the department nor the state liable to the payment of any dues, fees or other considerations after withdrawal of the department from membership and participation and membership and participation is subject to the right of the department to withdraw at any time and terminate any obligations that membership or participation may entail.

(Added by Stats. 1965, Ch. 371.)



14688

The department shall consider all matters of city planning affecting the future needs of the state and the relation of the state plans to those of the capital city.

(Added by Stats. 1965, Ch. 371.)



14689

The department shall confer and advise with the planning body of the capital city concerning all matters affecting the metropolitan district in and within 15 miles outside the corporate limits of the city. It shall make recommendations to the governing bodies of all political units within the metropolitan district and to the Governor as to all matters of interest to the state concerning existing or new roads, boulevards and thoroughfares, street railway systems, depots, smoke prevention, parks, parkways and playgrounds, water supply, sewage and sewage disposal, collection and disposal of garbage, civic centers, and other natural or artificial physical features, and other public improvements that will affect the character of the district as a whole.

(Added by Stats. 1965, Ch. 371.)



14690

The department may make recommendations to such political units concerning the metropolitan district. In so doing it shall have regard for:

(a) The present conditions and future needs and growth of the district.

(b) The distribution and relative location of all streets and railways, waterways, and other means of public travel and business communication.

(c) The distribution and relative locations of all public buildings, public grounds, and open spaces devoted to the public use.

(d) The planning and laying out for urban uses of private grounds brought into the market from time to time.

(Added by Stats. 1965, Ch. 371.)






ARTICLE 4 - State Burial Grounds

14700

The Department of General Services has control of the state burial grounds in the City of Sacramento, and of the Union Cemetery in San Mateo County accepted by Chapter 1096 of the Statutes of 1947.

(Added by Stats. 1965, Ch. 371.)



14701

The fee to the state burial grounds, in the city cemetery of the City of Sacramento, is in the people of the state.

(Added by Stats. 1965, Ch. 371.)



14702

There may be interred in the state burial grounds in the City of Sacramento the remains of any person who:

(a) Was a state officer or a Member of the Senate or Assembly at the time of his death.

(b) At the death of any state officer or Member of the Senate or Assembly, was the spouse of the officer or member.

(Added by Stats. 1965, Ch. 371.)



14703

The department may employ such employees as are necessary to perform its duties concerning the state burial grounds in the City of Sacramento and the Union Cemetery.

(Added by Stats. 1965, Ch. 371.)






ARTICLE 5 - State Land Settlement

14705

All money received by the department under this article shall be deposited in the Treasury to the credit of the General Fund.

(Added by Stats. 1965, Ch. 371.)



14706

The Department of General Services has complete control of all of the land owned by the state in the Delhi Colony in Merced County, consisting of approximately 58.50 acres. The department may sell all or any part for cash at a price to be fixed by the director.

There shall be excepted and reserved to the state the minerals including oil and gas in such lands, and the right of the state or persons authorized to do so by the state to prospect for, extract, and remove, the minerals, oil and gas therefrom.

The department may lease all or any part of the land for such rental and upon such terms and conditions as are provided for other state lands of similar character.

(Added by Stats. 1965, Ch. 371.)



14707

The department has control of real property in the City of Sacramento, consisting of property known as the State Garage on L Street, and lots designated 83, 84 and H on Fifth Street, for use for state purposes. The department may sell all or part upon such terms and conditions as the director deems for the best interests of the state.

(Added by Stats. 1965, Ch. 371.)



14708

All personal property received from the state land settlement shall be held by the department for use by it, for transfer to and for use by other state agencies which receive their support from the General Fund, or it may be sold.

(Added by Stats. 1965, Ch. 371.)






ARTICLE 6 - State Building Energy Retrofits

14710

As used in this article, the following terms have the following meanings:

(a) “Alternative energy equipment” means alternative energy equipment, as defined in subdivision (d) of Section 15814.11, and, in the case of fossil fuel generation, complies with emission standards and guidance adopted by the State Air Resources Board pursuant to Sections 41514.9 and 41514.10 of the Health and Safety Code. Prior to the adoption of those standards and guidance, for the purposes of this article, distributed energy resources shall meet emission levels equivalent to nine ppm oxides of nitrogen, averaged over a three-hour period, or best available control technology for the applicable air district, whichever is lower.

(b) “Cogeneration equipment” means equipment used for cogeneration, as defined in Section 216.6 of the Public Utilities Code.

(c) “Feasible” means capable of being accomplished in a successful manner within a reasonable period of time, taking into account life-cycle costing analyses, and environmental, social, and technological factors, however, renewable technologies shall not be exempt based solely on cost considerations.

(d) “Public building” means a public building, as defined in Section 15802.

(e) “State agency” means any state agency, board, department or commission, including, but not limited to, the entities specified in subdivision (a) of Section 15814.12.

(Amended by Stats. 2006, Ch. 198, Sec. 3. Effective January 1, 2007.)



14711.5

(a) The department in consultation with the State Energy Resources Conservation and Development Commission, with the concurrence of the Department of Finance, shall identify each public building in the department’s state property inventory where it is feasible for that building to reduce energy consumption and achieve energy efficiencies, as well as to produce its own onsite electrical generation or reduce its level of peak demand electricity consumption using alternative energy equipment, thermal energy storage technologies, or cogeneration equipment.

(b) The department may consider a variety of factors, including, but not limited to, the size of the public building, its location, the ease of conversion to onsite electrical generation, peak demand reduction efficiency, cost effectiveness, and the amount of megawatts generated or shifted to off-peak periods.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 2.5. Effective April 12, 2001.)



14712

The director may enter into third party agreements that the director, with the concurrence of the Department of Finance, determines are appropriate and cost-effective to implement energy efficiencies and feasible onsite electric generation pursuant to Section 14711.5 and to achieve the goals of this section. The director may enter into negotiated agreements with parties on the terms and conditions that the director, with the concurrence of the Department of Finance, deems are in the state’s interests to accomplish all of the following objectives:

(a) Reduce overall energy consumption in state facilities by 30 percent.

(b) Achieve energy self-sufficiency at state facilities using clean, modern technologies that produce zero air emissions or that meet or exceed state air quality standards.

(c) Maximize the use of renewable energy technologies for both onsite electrical generation as well as thermal energy production.

(d) Utilize private third party financing, where feasible, for the construction, operation, and maintenance of such energy investments.

(e) Achieve these objectives at delivered energy costs equal to or less than the cost of obtaining the energy through the electric grid or other conventional means, as determined by the director.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 2.5. Effective April 12, 2001.)



14713

(a) Notwithstanding subdivision (b) of Section 15814.12, the department shall retrofit all public buildings, identified in Section 14711.5, where feasible, provided that work on public buildings of the California State University shall be performed only at the request or with the consent of the university.

(b) If a public building generates more electricity than it uses, it may make the energy available for the state electrical distribution grid.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 2.5. Effective April 12, 2001.)






ARTICLE 7 - Rector Dam

14715

The Veterans’ Home of California, for all purposes including irrigation and domestic, shall have the first and prior right to all available water stored in Rector Dam on state property in Napa County. Said right shall be prior to any allocation of said waters for the use of any other state institutions, including the State Game Farm and the Napa State Hospital. In the event that there is more water available than necessary to meet the requirements of the Veterans’ Home of California, the department may take and conduct from the dam such quantity of surplus water as may be determined by the Department of Water Resources to be necessary for the use of the Napa State Hospital and other state establishments located in the County of Napa, including the State Game Farm, and rights-of-way may be acquired, pursuant to the Property Acquisition Law, Part 11 (commencing with Section 15850) of Division 3 of Title 2, by purchase, lease, or condemnation for that purpose.

(Amended by Stats. 1975, Ch. 1239.)






ARTICLE 18 - [Article 8.] Integrated Pest Management

14717

(a) The Department of General Services shall apply for grants and other funding as may be available from state, federal, or other sources and upon receipt of appropriate funds, shall implement a demonstration project to study the use of Integrated Pest Management (IPM) techniques at the State Capitol Park and its associated grounds that include the area located in the blocks bounded by 9th and 15th, L and N Streets, in the City of Sacramento, State of California. The Department of General Services shall apply for funds from July 1, 2002, to July 1, 2005, until appropriate funds are obtained.

(b) Successful practices learned directly from this demonstration project shall be deemed a sustainable measure, fitness and quality to traditional pest management methods being equal, and shall be made available to those state agencies interested in Integrated Pest Management. Successful practices learned from this demonstration program should also be made available to local jurisdictions at their request and expense, if appropriate.

(c) The Department of General Services shall present a report on this demonstration project to the Legislature within six months of its implementation.

(d) For the purposes of this section “Integrated Pest Management (IPM)” means a pest management strategy that focuses on long-term prevention or suppression of pest problems through a combination of techniques such as monitoring for pest presence and establishing treatment threshold levels, using nonchemical practices to make the habitat less conducive to pest development, improving sanitation, and employing mechanical and physical controls. Pesticides that pose the least possible hazard and are effective in a manner that minimizes risks to people, property, and the environment, are used only after careful monitoring indicates they are needed according to preestablished guidelines and treatment thresholds.

(Added by Stats. 2002, Ch. 242, Sec. 4. Effective January 1, 2003.)









CHAPTER 3 - General Services Advisory Council

14720

There is hereby created within the Department of General Services the General Services Advisory Council. The council shall be composed of not to exceed 12 members who shall be state officers or public members appointed by the Director of General Services with the advice of agency administrators and department heads and who shall serve at the pleasure of the director. The Director of General Services shall serve as chairman of the council. The council shall be under the direction of the director and shall be wholly advisory in character and shall not be delegated any administrative authority or responsibility.

(Added by Stats. 1965, Ch. 371.)



14721

The functions of the council shall include but not be limited to:

(a) Consideration of improved methods of providing centralized services.

(b) Consideration of suggestions from the Department of General Services before new programs or procedures are placed in operation.

(c) Consideration and development of practical solutions to problems received from state agencies relating to centralized services.

(d) Development of support of statewide standards and policies created by mutual agreement of the Department of General Services and state agencies.

(Added by Stats. 1965, Ch. 371.)



14722

The council shall serve as an advisory body and make recommendations to the Department of General Services. The members of the council shall serve without compensation but shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of their duties under this chapter.

(Added by Stats. 1965, Ch. 371.)



14723

The Director of General Services may create special advisory committees to advise the director with regard to specific problems which may arise in providing centralized services to state agencies. The director shall appoint the members thereof and they shall serve at his pleasure. He shall also designate the chairman and vice chairman thereof. The committees shall be under the direction of the director and shall be wholly advisory in character and shall not be delegated any administrative authority or responsibility. Members of such committees shall serve without compensation, but shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of their duties under this section.

Such committees shall act only in an advisory capacity for the purpose of discussing specific problems relating to providing centralized services and making recommendations in regard thereto to the director.

(Added by Stats. 1965, Ch. 371.)






CHAPTER 4 - Inventory of Proprietary Lands

14720

There is hereby created within the Department of General Services the General Services Advisory Council. The council shall be composed of not to exceed 12 members who shall be state officers or public members appointed by the Director of General Services with the advice of agency administrators and department heads and who shall serve at the pleasure of the director. The Director of General Services shall serve as chairman of the council. The council shall be under the direction of the director and shall be wholly advisory in character and shall not be delegated any administrative authority or responsibility.

(Added by Stats. 1965, Ch. 371.)



14721

The functions of the council shall include but not be limited to:

(a) Consideration of improved methods of providing centralized services.

(b) Consideration of suggestions from the Department of General Services before new programs or procedures are placed in operation.

(c) Consideration and development of practical solutions to problems received from state agencies relating to centralized services.

(d) Development of support of statewide standards and policies created by mutual agreement of the Department of General Services and state agencies.

(Added by Stats. 1965, Ch. 371.)



14722

The council shall serve as an advisory body and make recommendations to the Department of General Services. The members of the council shall serve without compensation but shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of their duties under this chapter.

(Added by Stats. 1965, Ch. 371.)



14723

The Director of General Services may create special advisory committees to advise the director with regard to specific problems which may arise in providing centralized services to state agencies. The director shall appoint the members thereof and they shall serve at his pleasure. He shall also designate the chairman and vice chairman thereof. The committees shall be under the direction of the director and shall be wholly advisory in character and shall not be delegated any administrative authority or responsibility. Members of such committees shall serve without compensation, but shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of their duties under this section.

Such committees shall act only in an advisory capacity for the purpose of discussing specific problems relating to providing centralized services and making recommendations in regard thereto to the director.

(Added by Stats. 1965, Ch. 371.)






CHAPTER 4.5 - Sale of Residential Dwellings

14735

Upon being directed by the Controller to sell a residential dwelling pursuant to Section 16201, the department shall sell the residential dwelling in the manner prescribed and in accordance with the procedure established in Chapter 7 (commencing with Section 3201) of Part 5 of Division 1 of the Revenue and Taxation Code, or if applicable, in the manner prescribed and in accordance with the procedures established in Chapter 6 (commencing with Section 9601) of Division 9 of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 46. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






CHAPTER 5 - State Records

ARTICLE 1 - General

14740

This chapter shall be known as the State Records Storage Act.

(Amended by Stats. 2014, Ch. 28, Sec. 31. Effective June 20, 2014.)



14741

As used in this chapter “record” or “records” means all papers, maps, exhibits, magnetic or paper tapes, photographic films and prints, punched cards, and other documents produced, received, owned or used by an agency, regardless of physical form or characteristics. Library and museum materials made or acquired and preserved solely for reference or exhibition purposes, and stocks of publications and of processed documents are not included within the definition of the term “record” or “records” as used in this chapter.

(Added by Stats. 1965, Ch. 371.)



14741.1

As used in this chapter, “public use forms” means those forms used by the state to obtain or to solicit facts, opinions, or other information from the public or private citizens, partnerships, corporations, organizations, business trusts, or any nongovernmental entity or legal representative thereof.

(Added by Stats. 1982, Ch. 1118, Sec. 2.)






ARTICLE 2 - Administration of State Records

14745

The director shall establish and administer in the executive branch of state government a records storage program that will apply efficient and economical records storage methods to the utilization, maintenance, retention, preservation, and disposal of state records.

(Amended by Stats. 2014, Ch. 28, Sec. 32. Effective June 20, 2014.)



14746

The duties of the director shall include, but not be limited to:

(a) Establishing standards, procedures, and techniques for effective storage of records.

(b) Providing appropriate protection for records designated by state agencies, with the concurrence of the director, as essential to the functioning of state government in the event of a major disaster.

(c) Obtaining from agencies reports required for the administration of the program.

(d) Establishing, maintaining, and operating record centers for the storage, processing, and servicing of scheduled records for state agencies pending their deposit with the State Archives or their disposition in any other manner authorized by law.

(Amended by Stats. 2014, Ch. 28, Sec. 33. Effective June 20, 2014.)









CHAPTER 5.5 - State Forms Management

14770

The director shall establish and staff an activity within the department to be known as the “forms management center” for the orderly design, implementation and maintenance of a statewide forms management program.

(Added by Stats. 1975, Ch. 398.)



14771

(a) The director, through the forms management center, shall do all of the following:

(1) Establish a State Forms Management Program for all state agencies, and provide assistance in establishing internal forms management capabilities.

(2) Study, develop, coordinate and initiate forms of interagency and common administrative usage, and establish basic state design and specification criteria to effect the standardization of public-use forms.

(3) Provide assistance to state agencies for economical forms design and forms artwork composition and establish and supervise control procedures to prevent the undue creation and reproduction of public-use forms.

(4) Provide assistance, training, and instruction in forms management techniques to state agencies, forms management representatives, and departmental forms coordinators, and provide direct administrative and forms management assistance to new state organizations as they are created.

(5) Maintain a central cross index of public-use forms to facilitate the standardization of these forms, to eliminate redundant forms, and to provide a central source of information on the usage and availability of forms.

(6) Utilize appropriate procurement techniques to take advantage of competitive bidding, consolidated orders, and contract procurement of forms, and work directly with the Office of State Publishing toward more efficient, economical and timely procurement, receipt, storage, and distribution of state forms.

(7) Coordinate the forms management program with the existing state archives and records management program to ensure timely disposition of outdated forms and related records.

(8) Conduct periodic evaluations of the effectiveness of the overall forms management program and the forms management practices of the individual state agencies, and maintain records which indicate net dollar savings which have been realized through centralized forms management.

(9) Develop and promulgate rules and standards to implement the overall purposes of this section.

(10) Create and maintain by July 1, 1986, a complete and comprehensive inventory of public-use forms in current use by the state.

(11) Establish and maintain, by July 1, 1986, an index of all public-use forms in current use by the state.

(12) Assign, by January 1, 1987, a control number to all public-use forms in current use by the state.

(13) Establish a goal to reduce the existing burden of state collections of public information by 30 percent by July 1, 1987, and to reduce that burden by an additional 15 percent by July 1, 1988.

(14) Notwithstanding any other provision of law, including, but not limited to, Section 14774, provide notice to state agencies, forms management representatives, and departmental forms coordinators, that in the usual course of reviewing and revising all public-use forms that refer to or use the terms spouse, husband, wife, father, mother, marriage, or marital status, that appropriate references to state-registered domestic partner, parent, or state-registered domestic partnership are to be included.

(15) Delegate implementing authority to state agencies where the delegation will result in the most timely and economical method of accomplishing the responsibilities set forth in this section.

The director, through the forms management center, may require any agency to revise any public-use form which the director determines is inefficient.

(b) Due to the need for tax forms to be available to the public on a timely basis, all tax forms, including returns, schedules, notices, and instructions prepared by the Franchise Tax Board for public use in connection with its administration of the Personal Income Tax Law, Senior Citizens Property Tax Assistance and Postponement Law, Bank and Corporation Tax Law, and the Political Reform Act of 1974 and the State Board of Equalization’s administration of county assessment standards, state-assessed property, timber tax, sales and use tax, hazardous substances tax, alcoholic beverage tax, cigarette tax, motor vehicle fuel license tax, use fuel tax, energy resources surcharge, emergency telephone users surcharge, insurance tax, and universal telephone service tax shall be exempt from subdivision (a), and, instead, each board shall do all of the following:

(1) Establish a goal to standardize, consolidate, simplify, efficiently manage, and, where possible, reduce the number of tax forms.

(2) Create and maintain, by July 1, 1986, a complete and comprehensive inventory of tax forms in current use by the board.

(3) Establish and maintain, by July 1, 1986, an index of all tax forms in current use by the board.

(4) Report to the Legislature, by January 1, 1987, on its progress to improve the effectiveness and efficiency of all tax forms.

(c) The director, through the forms management center, shall develop and maintain, by December 31, 1995, an ongoing master inventory of all nontax reporting forms required of businesses by state agencies, including a schedule for notifying each state agency of the impending expiration of certain report review requirements pursuant to subdivision (b) of Section 14775.

(Amended by Stats. 2004, Ch. 947, Sec. 5. Effective January 1, 2005.)



14772

Each state agency shall appoint a forms management representative and provide necessary assistance to implement the State Forms Management Program within the agency.

(Added by Stats. 1975, Ch. 398.)



14773

“State agency” as used in this chapter does not include educational institutions.

(Added by Stats. 1975, Ch. 398.)



14774

This chapter shall not apply to any state form with provisions specifically authorized and established by statute.

(Added by Stats. 1975, Ch. 398.)



14775

(a) By June 30, 1995, each state agency shall inventory all reports and forms it requires businesses to complete and submit in order to comply with agency requirements. As part of this inventory, each state agency shall eliminate all forms it determines are no longer needed to enable the agency to carry out its statutory responsibilities. By June 30, 1995, each state agency shall submit this inventory to the Director of General Services in order to enable the director to carry out his or her responsibilities under subdivision (c) of Section 14771.

(b) Commencing December 31, 1995, and annually thereafter, each state agency shall review one-third of the reports and forms it requires businesses to submit for compliance purposes, so that each report or form is reviewed on a triennial basis. Upon review, a report or form shall be eliminated unless the agency head certifies that each reporting requirement meets all of the following criteria:

(1) The continued reporting requirement is necessary for the agency to meet specifically identified statutory responsibilities.

(2) The agency has authority to require the report.

(3) The report is not duplicatory of, or in conflict with, other reports required of business by the agency or other agencies of state government.

(4) The information cannot be obtained in a more cost-effective manner.

(5) The agency actually reviewed, and is actively using, the information obtained in the previous reports required of business.

(c) If an agency head certifies that a reporting requirement meets the criteria specified in subdivision (b), any business required to comply with that requirement may, consistent with Section 8526, appeal that certification to the Office of Administrative Hearings.

(d) Notwithstanding Section 14773, this section shall apply to all state agencies as defined in Section 11000.

(e) This section shall not apply to any report or form required by statute, any regulation adopted pursuant to the Administrative Procedure Act (Ch. 3.5 (commencing with Section 11340), Pt. 1), or any judicial or administrative order.

(f) This section shall not be construed to eliminate any requirement imposed on a state agency to comply with the rulemaking portion of the Administrative Procedure Act (Ch. 3.5 (commencing with Section 11340), Pt. 1).

(Added by Stats. 1994, Ch. 769, Sec. 3. Effective January 1, 1995.)






CHAPTER 6 - California State Contracts Register

14825

The Department of General Services shall publish, or shall cause to be published, the California State Contracts Register, describing therein contracts proposed by the state.

As used in this article, “contract” means an agreement entered into by a state agency for services, which term shall be construed to include contracts for construction or alteration of state-owned real property.

Provisions of this article shall not apply to contracts for entertainment by district agricultural associations or for their fair related events except that summaries of the types of fair related contracts shall be published in the California State Contracts Register at least twice each year.

(Added by Stats. 1985, Ch. 823, Sec. 3.5.)



14825.1

The California State Contracts Register shall be published not less than twice a month and shall include information deemed appropriate by the Department of General Services, and shall include all of the following:

(a) Contract identification number.

(b) A description of the contract to be performed.

(c) All deadlines for submitting bid proposals or other required steps in the contract process, including the location and estimated duration of the contract where appropriate.

(d) Any eligibility requirements and preferences.

(e) Department, name, and telephone number of the person or persons to contact for further bid and submittal information.

The department may make the register available to the general public electronically through a computer-accessed service.

(Amended by Stats. 1993, Ch. 1175, Sec. 2. Effective January 1, 1994.)



14826

In order to broaden subcontracting opportunities for small business, agencies shall maintain and provide, upon request to interested parties, the names and addresses of firms to whom requests for proposals or invitations to bid are to be issued in connection with all contracts for one hundred thousand dollars ($100,000) or more.

(Added by Stats. 1985, Ch. 823, Sec. 3.5.)



14827

State agencies shall develop procedures for assuring that proposed contract opportunities are published in the California State Contracts Register as required by this article.

(Added by Stats. 1985, Ch. 823, Sec. 3.5.)



14827.1

No state agency shall award a contract unless notice thereof has first been published in the California State Contracts Register.

(Added by Stats. 1985, Ch. 823, Sec. 3.5.)



14827.2

Every state agency shall furnish to the Department of General Services the information required by Section 14825.1 in sufficient time for it to be published in the California State Contracts Register, so as to give potential bidders not less than 10 working days’ notice prior to the contract bid opening date. Agencies shall not release invitations for bid or requests for proposals prior to publication in the California State Contracts Register.

(Added by Stats. 1985, Ch. 823, Sec. 3.5.)



14827.3

The Department of General Services may exempt a state agency from the requirement of advertising in the California State Contracts Register where the contract is necessary for the immediate preservation of life or state property, where the contract is with another state agency or local and where the Director of General Services determines that the state’s best interest would be better served by an exemption. The Department of General Services may, likewise, exempt a class or classes of contracts, where it appears to be in the state’s best interest to do so. The department will identify the exemptions and publish them prominently in each issue of the California State Contracts Register.

(Added by Stats. 1985, Ch. 823, Sec. 3.5.)



14828

All governmental contracting entities shall provide to the Department of General Services which shall maintain, for review by those desiring the information, all of the following:

(a) Names of contractors to whom specific contracts have been awarded.

(b) Contract procedures and requirements.

(Added by Stats. 1985, Ch. 823, Sec. 3.5.)



14829

The Department of General Services shall offer copies of the California State Contracts Register for sale, and the “price” thereof shall not exceed the amount necessary to pay all expenses incurred in its preparation and distribution.

(Added by Stats. 1985, Ch. 823, Sec. 3.5.)



14829.1

The Department of General Services may adopt rules and regulations consistent with the law for the purpose of carrying into effect this article.

(Added by Stats. 1985, Ch. 823, Sec. 3.5.)



14829.2

This article shall remain in effect until January 1, 1988, and as of that date is repealed, unless a later enacted statute, which is chaptered before January 1, 1988, deletes or extends that date, or unless the Director of General Services determines that as of December 1, 1987, the programs established by this article are self-supporting and notifies the Joint Legislative Budget Committee of that determination.

(Added by Stats. 1985, Ch. 823, Sec. 3.5. Note: Conditions failed for repeal of Chapter 6 (formerly named Article 4), commencing with Section 14825.)






CHAPTER 6.5 - Small Business Procurement and Contract Act

ARTICLE 1 - General Provisions

14835

This chapter shall be known and may be cited as the Small Business Procurement and Contract Act.

(Added by Stats. 1973, Ch. 1198.)



14836

(a) The Legislature hereby declares that it serves a public purpose, and it is of benefit to the state, to promote and facilitate the fullest possible participation by all citizens in the affairs of the State of California in every possible way. It is also essential that opportunity is provided for full participation in our free enterprise system by small business enterprises.

(b) Further, it is the declared policy of the Legislature that the state should aid, counsel, assist, and protect, to the maximum extent possible, the interests of small business concerns, including microbusinesses, in order to preserve free competitive enterprise and to ensure that a fair proportion of the total purchases and contracts or subcontracts for property and services for the state be placed with these enterprises.

(Amended by Stats. 2001, Ch. 882, Sec. 1. Effective January 1, 2002.)



14837

As used in this chapter:

(a) “Department” means the Department of General Services.

(b) “Director” means the Director of General Services.

(c) “Manufacturer” means a business that meets both of the following requirements:

(1) It is primarily engaged in the chemical or mechanical transformation of raw materials or processed substances into new products.

(2) It is classified between Codes 31 to 33, inclusive, of the North American Industry Classification System.

(d) (1) “Small business” means an independently owned and operated business that is not dominant in its field of operation, the principal office of which is located in California, the officers of which are domiciled in California, and which, together with affiliates, has 100 or fewer employees, and average annual gross receipts of ten million dollars ($10,000,000) or less over the previous three years, or is a manufacturer, as defined in subdivision (c), with 100 or fewer employees.

(2) “Microbusiness” is a small business which, together with affiliates, has average annual gross receipts of two million five hundred thousand dollars ($2,500,000) or less over the previous three years, or is a manufacturer, as defined in subdivision (c), with 25 or fewer employees.

(3) The director shall conduct a biennial review of the average annual gross receipt levels specified in this subdivision and may adjust that level to reflect changes in the California Consumer Price Index for all items. To reflect unique variations or characteristics of different industries, the director may establish, to the extent necessary, either higher or lower qualifying standards than those specified in this subdivision, or alternative standards based on other applicable criteria.

(4) Standards applied under this subdivision shall be established by regulation, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, and shall preclude the qualification of businesses that are dominant in their industry. In addition, the standards shall provide that the certified small business or microbusiness shall provide goods or services that contribute to the fulfillment of the contract requirements by performing a commercially useful function, as defined below:

(A) A certified small business or microbusiness is deemed to perform a commercially useful function if the business does all of the following:

(i) Is responsible for the execution of a distinct element of the work of the contract.

(ii) Carries out its obligation by actually performing, managing, or supervising the work involved.

(iii) Performs work that is normal for its business services and functions.

(iv) Is responsible, with respect to products, inventories, materials, and supplies required for the contract, for negotiating price, determining quality and quantity, ordering, installing, if applicable, and making payment.

(v) Is not further subcontracting a portion of the work that is greater than that expected to be subcontracted by normal industry practices.

(B) A contractor, subcontractor, or supplier will not be considered to perform a commercially useful function if the contractor’s, subcontractor’s, or supplier’s role is limited to that of an extra participant in a transaction, contract, or project through which funds are passed in order to obtain the appearance of small business or microbusiness participation.

(e) “Disabled veteran business enterprise” means an enterprise that has been certified as meeting the qualifications established by paragraph (7) of subdivision (b) of Section 999 of the Military and Veterans Code.

(Amended by Stats. 2013, Ch. 76, Sec. 87. Effective January 1, 2014.)



14838

In order to facilitate the participation of small business, including microbusiness, in the provision of goods, information technology, and services to the state, and in the construction (including alteration, demolition, repair, or improvement) of state facilities, the directors of the department and other state agencies that enter those contracts, each within their respective areas of responsibility, shall do all of the following:

(a) Establish goals, consistent with those established by the Office of Small Business Certification and Resources, for the extent of participation of small businesses, including microbusinesses, in the provision of goods, information technology, and services to the state, and in the construction of state facilities.

(b) Provide for small business preference, or nonsmall business preference for bidders that provide for small business and microbusiness subcontractor participation, in the award of contracts for goods, information technology, services, and construction, as follows:

(1) In solicitations where an award is to be made to the lowest responsible bidder meeting specifications, the preference to small business and microbusiness shall be 5 percent of the lowest responsible bidder meeting specifications. The preference to nonsmall business bidders that provide for small business or microbusiness subcontractor participation shall be, up to a maximum of 5 percent of the lowest responsible bidder meeting specifications, determined according to rules and regulations established by the Department of General Services.

(2) In solicitations where an award is to be made to the highest scored bidder based on evaluation factors in addition to price, the preference to small business or microbusiness shall be 5 percent of the highest responsible bidder’s total score. The preference to nonsmall business bidders that provide for small business or microbusiness subcontractor participation shall be up to a maximum 5 percent of the highest responsible bidder’s total score, determined according to rules and regulations established by the Department of General Services.

(3) The preferences under paragraphs (1) and (2) shall not be awarded to a noncompliant bidder and shall not be used to achieve any applicable minimum requirements.

(4) The preference under paragraph (1) shall not exceed fifty thousand dollars ($50,000) for any bid, and the combined cost of preferences granted pursuant to paragraph (1) and any other provision of law shall not exceed one hundred thousand dollars ($100,000). In bids in which the state has reserved the right to make multiple awards, this fifty thousand dollar ($50,000) maximum preference cost shall be applied, to the extent possible, so as to maximize the dollar participation of small businesses, including microbusinesses, in the contract award.

(c) Give special consideration to small businesses and microbusinesses by both:

(1) Reducing the experience required.

(2) Reducing the level of inventory normally required.

(d) Give special assistance to small businesses and microbusinesses in the preparation and submission of the information requested in Section 14310.

(e) Under the authorization granted in Section 10163 of the Public Contract Code, make awards, whenever feasible, to small business and microbusiness bidders for each project bid upon within their prequalification rating. This may be accomplished by dividing major projects into subprojects so as to allow a small business or microbusiness contractor to qualify to bid on these subprojects.

(f) Small business and microbusiness bidders qualified in accordance with this chapter shall have precedence over nonsmall business bidders in that the application of a bidder preference for which nonsmall business bidders may be eligible under this section or any other provision of law shall not result in the denial of the award to a small business or microbusiness bidder. In the event of a precise tie between the low responsible bid of a bidder meeting specifications of a small business or microbusiness, and the low responsible bid of a bidder meeting the specifications of a disabled veteran-owned small business or microbusiness, the contract shall be awarded to the disabled veteran-owned small business or microbusiness. This provision applies if the small business or microbusiness bidder is the lowest responsible bidder, as well as if the small business or microbusiness bidder is eligible for award as the result of application of the small business and microbusiness bidder preference granted by subdivision (b).

(Amended by Stats. 2008, Ch. 179, Sec. 97. Effective January 1, 2009.)



14838.1

(a) In order to encourage the participation of small businesses in the construction, alteration, demolition, repair, or improvement, of the state’s infrastructure, as provided in the infrastructure-related bond acts of 2006, each state agency awarding contracts financed with the proceeds of these bonds shall do all of the following:

(1) Establish a 25 percent small business participation goal in all contracts it financed with the proceeds of the infrastructure-related bond acts of 2006.

(2) Advertise all upcoming opportunities to bid on contracts for projects funded by the infrastructure-related bond acts of 2006, described in subdivision (c), in the California State Contracts Register and include in the advertisement an Internet link to information for prospective bidders, including, but not limited to, general bidding procedures and how to properly prepare a bid for those contracts.

(3) Provide information to California small businesses regarding training and technical assistance that is available to assist these small businesses in understanding and bidding on contracts for projects funded by the infrastructure-related bond acts of 2006, described in subdivision (c).

(b) For purposes of this section, “small business” has the same meaning as set forth in subdivision (d) in Section 14837.

(c) For purposes of this section, all of the following measures are deemed to be the infrastructure-related bond acts of 2006:

(1) The Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of the Government Code).

(2) The Housing and Emergency Shelter Trust Fund Act of 2006 (Part 12 (commencing with Section 53540) of Division 31 of the Health and Safety Code).

(3) The Kindergarten-University Public Education Facilities Bond Act of 2006 (Part 69 (commencing with Section 101000) of the Education Code).

(4) The Disaster Preparedness and Flood Prevention Bond Act of 2006 (Chapter 1.699 (commencing with Section 5096.800) of Division 5 of the Public Resources Code).

(5) The Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Bond Act of 2006 (Division 43 (commencing with Section 75001) of the Public Resources Code).

(d) For the purposes of this section, “state agency” includes each agency provided for in Section 12800 and each state entity included in Section 10335.7 of the Public Contract Code in which the head of the agency is appointed by the Governor.

(e) This section does not require the expenditure of the proceeds of the sale of the bonds described in this section, except as permitted by the measure authorizing the issuance of the bond.

(f) On or before August 1, 2009, and annually thereafter, each state agency that has awarded any contract financed with the proceeds of the infrastructure-related bond acts of 2006 in the previous fiscal year shall report to the Director of General Services statistics comparing the small business and microbusiness participation dollars for contracts funded by these bonds to the total contract dollars for contracts funded by these bonds. If an agency did not meet its participation goal, then the agency shall include in its report a plan of action to meet its participation goal during the current fiscal year.

(Added by Stats. 2007, Ch. 611, Sec. 1. Effective January 1, 2008.)



14838.2

The Legislature finds and declares all of the following:

(a) Market demand is a driving factor in determining profitability of California companies and the ability of those companies to invest in business growth.

(b) Recent unemployment figures indicate that California’s employment has declined by more than 420,000 jobs since the middle of 1990, with up to 133,000 of those jobs in the manufacturing sector.

(c) The current economic recession, coupled with losses of federal contracts by our defense and aerospace industries, is causing an economic crisis in California.

(d) California companies are often at a competitive disadvantage when responding to public contract proposals from government agencies because of factors associated with higher taxes, wages, rents, labor benefits, and insurance rates.

(e) The competitiveness of California companies is also impacted as a result of in-state business preference policies that exist in other states.

(Added by Stats. 1992, Ch. 1073, Sec. 1. Effective January 1, 1993.)



14838.4

No small business preference shall be allowed if allowing the small business preference would result in a computed bid of the preference recipient which would exceed the amount of funds appropriated by the Legislature for the construction project, plus any augmentation that may be made by the State Public Works Board pursuant to authority granted in the annual Budget Act.

(Added by Stats. 1982, Ch. 586, Sec. 1.)



14838.5

(a) Notwithstanding the advertising, bidding, and protest provisions of Chapter 6 (commencing with Section 14825) of this part and Chapter 2 (commencing with Section 10290) and Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code, a state agency may award a contract for the acquisition of goods, services, or information technology that has an estimated value of greater than five thousand dollars ($5,000), but less than two hundred fifty thousand dollars ($250,000), to a certified small business, including a microbusiness, or to a disabled veteran business enterprise, as long as the agency obtains price quotations from two or more certified small businesses, including microbusinesses, or from two or more disabled veterans business enterprises.

(b) In carrying out subdivision (a), a state agency shall consider a responsive offer timely received from a responsible certified small business, including a microbusiness, or from a disabled veteran business enterprise.

(c) If the estimated cost to the state is less than five thousand dollars ($5,000) for the acquisition of goods, services, or information technology, or a greater amount as administratively established by the director, a state agency shall obtain at least two price quotations from responsible suppliers whenever there is reason to believe a response from a single source is not a fair and reasonable price.

(Amended by Stats. 2009, Ch. 212, Sec. 1. Effective January 1, 2010.)



14838.64

(a) Notwithstanding any other law, including, but not limited to, the advertising, bidding, and protest provisions of Chapter 6 (commencing with Section 14825) of this part and Chapter 2.5 (commencing with Section 10700) and Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code, the California State University may award a contract for the acquisition of goods, services, or information technology that has an estimated value of greater than five thousand dollars ($5,000), but less than two hundred fifty thousand dollars ($250,000), to a certified small business, including a microbusiness, or to a disabled veteran business enterprise, if the California State University obtains price quotations from two or more certified small businesses, including microbusinesses, or from two or more disabled veteran business enterprises.

(b) In carrying out subdivision (a), the California State University shall consider a responsive offer timely received from a responsible certified small business, including a microbusiness, or from a disabled veteran business enterprise.

(Added by Stats. 2013, Ch. 262, Sec. 1. Effective January 1, 2014.)



14838.7

(a) Notwithstanding the advertising and bidding provisions of Chapter 6 (commencing with Section 14825) of this code and Chapter 1 (commencing with Section 10100) of Part 2 of Division 2 of the Public Contract Code, a state agency may award a contract for construction, including the erection, construction, alteration, repair, or improvement of any state structure, building, road, or other state improvement of any kind that has an estimated value of greater than five thousand dollars ($5,000) but less than the cost limit, as specified in subdivision (b) of Section 10105 of the Public Contract Code, to a certified small business, including a microbusiness, or to a disabled veteran business enterprise, as long as the agency obtains written bid submittals from two or more certified small businesses, including microbusinesses, or from two or more disabled veteran business enterprises.

(b) In implementing subdivision (a), state agencies shall consider a responsive offer timely received from a responsible certified small business, including a microbusiness, or from a disabled veteran business enterprise.

(c) If the estimated cost to the state is less than five thousand dollars ($5,000) for the public work construction project, a state agency shall obtain at least two written bid submittals from responsible contractors whenever there is reason to believe a response from a single source is not a fair and reasonable price.

(Amended by Stats. 2003, Ch. 62, Sec. 120. Effective January 1, 2004.)



14839

There is hereby established within the department the Office of Small Business and Disabled Veteran Business Enterprise Services. The duties of the office shall include:

(a) Compiling and maintaining a comprehensive bidders list of qualified small businesses and disabled veteran business enterprises, and noting which small businesses also qualify as microbusinesses.

(b) Coordinating with the Federal Small Business Administration, the Minority Business Development Agency, and the Office of Small Business Development of the Department of Economic and Business Development.

(c) Providing technical and managerial aids to small businesses, microbusinesses, and disabled veteran business enterprises, by conducting workshops on matters in connection with government procurement and contracting.

(d) Assisting small businesses, microbusinesses, and disabled veteran business enterprises, in complying with the procedures for bidding on state contracts.

(e) Working with appropriate state, federal, local, and private organizations and business enterprises in disseminating information on bidding procedures and opportunities available to small businesses, microbusinesses, and disabled veteran business enterprises.

(f) Making recommendations to the department and other state agencies for simplification of specifications and terms in order to increase the opportunities for small business, microbusiness, and disabled veteran business enterprise participation.

(g) Developing, by regulation, other programs and practices that are reasonably necessary to aid and protect the interest of small businesses, microbusinesses, and disabled veteran business enterprises in contracting with the state.

(h) Making efforts to develop, in cooperation with associations representing counties, cities, and special districts, a core statewide small business certification application that may be adopted by all participating entities, with any supplemental provisions to be added as necessary by the respective entities.

(i) The information furnished by each contractor requesting a small business or microbusiness preference shall be under penalty of perjury.

(Amended by Stats. 2005, Ch. 185, Sec. 1. Effective January 1, 2006.)



14839.1

(a) The department shall have sole responsibility for certifying and determining the eligibility of small businesses and microbusinesses under this chapter.

(b) Local agencies shall have access to the department’s list of certified small businesses on the department’s Internet Web site, which is available to the public, for use as a reference guide to confirm a small business certification.

(Amended by Stats. 2012, Ch. 114, Sec. 1. Effective January 1, 2013.)



14840

(a) In the process of certifying and determining the eligibility of a disabled veteran business enterprise or a small business enterprise, including a microbusiness, the department shall require the applicant or certified firm to submit a written declaration, under penalty of perjury, that the information submitted to the department pursuant to this chapter, and in the case of a disabled veteran enterprise all information submitted to the department pursuant to Section 999.2 of the Military and Veterans Code, is true and correct.

(b) (1) If the department determines that just cause exists, it may require the owner of the disabled veteran business enterprise, microbusiness, or small business, the applicant, or the certified firm to complete and submit to the department a federal Form 4506-T from the Internal Revenue Service, United States Department of the Treasury, requesting a transcript of a tax return.

(2) For the purposes of this subdivision, “just cause” means either of the following circumstances exists:

(A) The department receives a complaint regarding the certified firm.

(B) The department determines, based on its findings during the course of any certification eligibility review of the applicant or certified firm, that the action described in paragraph (1) is necessary.

(Added by Stats. 2010, Ch. 383, Sec. 1. Effective January 1, 2011.)



14841

Upon completion of a public contract for which a commitment to achieve small business or disabled veteran business enterprise participation goals was made, the contractor shall report to the awarding department the actual percentage of small business and disabled veteran business enterprise participation that was achieved.

(Added by Stats. 2009, Ch. 212, Sec. 2. Effective January 1, 2010.)



14842

(a) A business that has obtained classification as a small business or microbusiness by reason of having furnished incorrect supporting information or by reason of having withheld information, and that knew, or should have known, the information furnished was incorrect or the information withheld was relevant to its request for classification, and that by reason of that classification has been awarded a contract to which it would not otherwise have been entitled, shall do all of the following:

(1) Pay to the state any difference between the contract amount and what the state’s costs would have been if the contract had been properly awarded.

(2) Pay to the awarding state agency and the department an amount that is equal to the costs incurred for investigating the small business or microbusiness certification that led to the finding that the contract had been improperly awarded. Costs incurred shall include, but are not limited to, costs and attorney’s fees paid by the awarding state agency or the department related to hearings and court appearances.

(3) In addition to the amounts described in paragraphs (1) and (2), be assessed a penalty in an amount of not more than 10 percent of the amount of the contract involved.

(b) The department shall suspend any person who violates subdivision (a) from transacting any business with the state either directly as a prime contractor or indirectly as a subcontractor, for a period of not less than three years and not more than 10 years. State agencies may reject the bid of a supplier offering goods, information technology, or services manufactured or provided by a subcontractor if that subcontractor has been declared ineligible to transact any business with the state under this chapter, even though the bidder is a business in good standing.

(c) All payments to the state pursuant to paragraphs (1) and (2) of subdivision (a) shall be deposited in the fund or funds out of which payments on the contract involved were made, except payments to the department made pursuant to paragraph (2) of subdivision (a) shall be deposited in the Service Revolving Fund.

(d) All payments to the state pursuant to paragraph (3) of subdivision (a) shall be deposited in the state General Fund.

(e) The small business certification, and the disabled veteran business enterprise certification if the business has both certifications, of a business found to have violated subdivision (a) shall be revoked by the department for a period of not less than five years. For an additional or subsequent violation, the period of certification revocation or suspension shall be extended for a period of up to 10 years. The certification revocation shall apply to the principals of the business and any subsequent businesses formed by one or more of those principals.

(f) Prior to the imposition of any sanctions under this article, a business shall be entitled to a public hearing and to at least five working days’ notice of the time and place thereof. The notice shall state the reasons for the hearing.

(g) Any business or person that fails to satisfy any of the amounts specified in paragraphs (1) to (3), inclusive, of subdivision (a) shall be prohibited from further contracting with the state until all amounts are satisfied.

(h) For purposes of this section, “awarding state agency” means a state agency or other state governmental entity that awarded the contract, if it was not awarded by the department.

(Amended by Stats. 2010, Ch. 342, Sec. 1. Effective January 1, 2011.)



14842.5

(a) It shall be unlawful for a person to do any of the following:

(1) Knowingly and with intent to defraud, fraudulently obtain, retain, attempt to obtain or retain, or aid another in fraudulently obtaining or retaining or attempting to obtain or retain, certification as a small business or microbusiness enterprise for the purposes of this chapter.

(2) Willfully and knowingly make a false statement with the intent to defraud, whether by affidavit, report, or other representation, to a state official or employee for the purpose of influencing the certification or denial of certification of any entity as a small business or microbusiness enterprise.

(3) Willfully and knowingly obstruct, impede, or attempt to obstruct or impede, any state official or employee who is investigating the qualifications of a business entity that has requested certification as a small business or microbusiness enterprise.

(4) Knowingly and with intent to defraud, fraudulently obtain, attempt to obtain, or aid another person in fraudulently obtaining or attempting to obtain, public moneys, contracts, or funds expended under a contract, that are awarded by any state agency, department, officer, or other state governmental agency, to which the person is not entitled under this chapter.

(5) Knowingly and with intent to defraud, fraudulently represent certified small business or microbusiness participation in order to obtain or retain a bid preference or a state contract.

(6) Knowingly and with intent to defraud, fraudulently represent that a commercially useful function is being performed by a certified small business or microbusiness in order to obtain or retain a bid preference or a state contract.

(7) Willfully and knowingly make or subscribe to any statement, declaration, or other document that is fraudulent or false as to any material matter, whether or not that falsity or fraud is committed with the knowledge or consent of the person authorized or required to present the declaration, statement, or document.

(8) Willfully and knowingly aid or assist in, or procure, counsel, or advise, the preparation or presentation of a declaration, statement, or other document that is fraudulent or false as to any material matter, regardless of whether that falsity or fraud is committed with the knowledge or consent of the person authorized or required to present the declaration, statement, or document.

(9) Establish, or knowingly aid in the establishment of, or exercise control over, a firm found to have violated any provision of paragraphs (1) to (8), inclusive.

(b) (1) Any person who is found by the department to have violated any of the provisions of subdivision (a) is subject to a civil penalty of not less than ten thousand dollars ($10,000) nor more than thirty thousand dollars ($30,000) for the first violation, and a civil penalty of not less than thirty thousand dollars ($30,000) nor more than fifty thousand dollars ($50,000) for each additional or subsequent violation.

(2) A person who violates any of the provisions of subdivision (a) shall pay all costs incurred by the awarding department and the Department of General Services for any investigations that led to the finding of the violation. Costs incurred shall include, but are not limited to, costs and attorney’s fees paid by the awarding state agency or the department related to hearings and court appearances. All payments to the state pursuant to this paragraph shall be deposited in the fund or funds out of which payments on the contract involved were made, except payments to the department shall be deposited in the Service Revolving Fund.

(c) The department shall revoke the small business or microbusiness certification, and the disabled veteran business enterprise certification if the business has both certifications, of any person that violates subdivision (a) for a period of not less than five years, and shall, in addition to the penalties provided for in subdivision (b), suspend the person from bidding on, or participating as a contractor, a subcontractor, or a supplier in, any state contract or project for a period of not less than three years nor more than 10 years. However, for an additional or subsequent violation, the period of certification revocation or suspension shall be extended for a period of up to three years. The certification revocation shall apply to the principals of the business and any subsequent businesses formed by one or more of those principals. Any business or person who fails to satisfy any of the penalties imposed pursuant to paragraphs (1) and (2) of subdivision (b) shall be prohibited from further contracting with the state until the penalties are satisfied.

(d) If a contractor, subcontractor, supplier, subsidiary, or affiliate thereof, has been found by the department to have violated subdivision (a) and that violation occurred within three years of another violation of subdivision (a) found by the department, the department shall prohibit that contractor, subcontractor, supplier, subsidiary, or affiliate thereof, from entering into a state project or state contract and from further bidding to a state entity, and from being a subcontractor to a contractor for a state entity, and from being a supplier to a state entity.

(e) (1) In addition to the penalties imposed by this section, if a contractor is found to be in violation of paragraph (6) of subdivision (a), any existing contract between that contractor and any awarding department may be terminated at the discretion of the awarding state agency, and, where payment to the contractor is made directly by the state agency, the agency shall set off penalties and costs due to the state against any payments due to that contractor. In the event that the contracting state agency has forwarded the contract and invoices to the Controller for payment, the state agency shall reduce the amount due to the contractor as reflected in the claim schedule submitted to the Controller by the amount of the penalties and costs due the state. In addition, with regard to any penalties and costs due to the state that the state agency has not accounted for by either a set off against payments due to the contractor or a reduction reflected in the claim schedule submitted to the Controller, to the extent that the Controller is making payments to the contractor on behalf of any state agency, the Controller shall set off penalties and costs due against any invoices due to the contractor from any other contract awarded to the contractor.

(2) For purposes of this section:

(A) “Awarding state agency” means any state agency, department, governmental entity, or other officer or entity empowered by law to enter into contracts on behalf of the State of California.

(B) “Contractor” means any person or persons, firm, partnership, corporation, or combination thereof who submits a bid and enters into a contract with a representative of a state agency, department, governmental entity, or other officer empowered by law to enter into contracts on behalf of the State of California.

(Amended by Stats. 2010, Ch. 342, Sec. 2. Effective January 1, 2011.)



14843

The department may make all rules and regulations consistent with the law for the purpose of carrying into effect the provisions of this chapter. Rules and regulations shall be adopted, amended, or repealed in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1.

(Amended by Stats. 1982, Ch. 454, Sec. 55.)






ARTICLE 2 - Small Business Advocacy

14845

Using existing resources, the Department of General Services’ small business advocate shall, at a minimum, provide the following services:

(a) Assist certified small businesses and certified disabled veteran business enterprises by providing information regarding all of the following:

(1) Identification of potential certified small business and certified disabled veteran business enterprise subcontractors and potential subcontracting opportunities.

(2) Solicitation protest procedures and timelines.

(3) Prompt payment procedures.

(b) Using existing resources, develop and maintain an outreach and education program to assist certified small businesses and certified disabled veteran business enterprises to establish the California multiple award schedule. The department shall actively promote the availability of certified small business and certified disabled veteran business enterprise suppliers to deliver or provide a broad range of goods and services to governmental agencies through their participation in the California multiple award schedule program established pursuant to Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and other types of contracts established by state agencies for repetitively used and commonly needed goods and services.

(c) Whenever the director consolidates the needs of multiple state agencies and establishes a contract for repetitively purchased or commonly needed goods or services, the director shall both encourage bidders to utilize certified small business and certified disabled veteran business enterprise suppliers and subcontractors, and utilize multiple award methods whenever practicable to further ensure that a fair proportion of needed goods and services are obtained from certified small businesses and certified disabled veteran business enterprises.

(d) Using existing resources, establish a training and development program for acquisition professionals, including methods for structuring solicitations to enhance the participation of certified small businesses and certified disabled veteran business enterprises in state contracting.

(e) Using existing resources, the department shall establish a recognition and awards program for state employees who make an outstanding contribution to the state’s overall effort to increase the level of certified small business participation in state contracting or certified disabled veteran business enterprise participation in state contracting.

(f) Prepare, and make available to the public, a directory of certified small business and certified disabled veteran business enterprise suppliers.

(g) In its review of state agency acquisitions, the department, as applicable, shall identify areas where improvements in the level of participation of certified small businesses and certified disabled veteran business enterprises in state contracting can be achieved.

(Amended by Stats. 2005, Ch. 451, Sec. 1. Effective January 1, 2006.)



14846

(a) (1) Using existing resources, each state agency shall consolidate its existing staff functions that relate to contract opportunities for small business into a single point of contact for small businesses and designate a small business advocate as a liaison to small business suppliers.

(2) Each small business advocate shall, at a minimum, provide for both of the following:

(A) Make information regarding pending solicitations available to, and consider offers from, California small business suppliers capable of meeting the state’s business need, and who have registered with the state for this purpose.

(B) Ensure that payments due on a contract with a small business are made promptly, as provided for in Section 926.15 or 927, whichever applies.

(3) This subdivision shall not apply to state agencies whose contracting expenditures total less than one hundred thousand dollars ($100,000) annually.

(b) Prior to placing orders under the California multiple awards schedule program, state agencies shall first consider offers from small businesses that have established multiple award schedules whenever practicable.

(c) State agencies shall identify and implement innovative acquisition operating processes, including payment processes, and strategies for small business participation. To maximize the benefits, state agencies shall actively share information about these innovative processes with other state agencies.

(d) State agencies shall prepare solicitations, and any related bid submission requirements, in a manner consistent with the scope, complexity, and anticipated cost of the acquisition. Where appropriate, state agencies shall provide bidders with simplified and streamlined tools and methods for responding to solicitations that allow bidders to efficiently, expeditiously, and cost-effectively respond to the contracting opportunity.

(Added by Stats. 1998, Ch. 917, Sec. 2. Effective January 1, 1999.)



14847

(a) In determining eligibility of a business for an award, state agencies may consider all of the following:

(1) Whether the bidder has the necessary facilities, organizational capability, experience, managerial and technical competency and skills, and financial resources to fulfill the terms of the contract.

(2) Whether the bidder has the capability to comply with the required delivery or performance schedule, taking into consideration other business commitments.

(3) Whether the bidder has a history of satisfactory or better performance, as demonstrated by a results-oriented track record, written performance evaluations, or other relevant information obtained from references.

(b) State agencies may enter into contracts with multiple sources when in the best interests of the state.

(c) The Department of General Services shall establish procedures and guidelines for the implementation of this article.

(Added by Stats. 1998, Ch. 917, Sec. 2. Effective January 1, 1999.)









CHAPTER 7 - Printing

ARTICLE 1 - General

14850

All state printing shall be done in the Office of State Printing.

State work only shall be done in the Office of State Printing. The Office of State Printing may also be known as the Office of State Publishing.

(Amended by Stats. 1997, Ch. 784, Sec. 1. Effective January 1, 1998.)



14851

(a) Except as provided in subdivision (e) or (f), the Office of State Publishing may accept or authorize paid advertisements in materials printed or published by the office, a state agency, or a vendor, except that the office shall not print, publish, or authorize paid political advertising.

(b) The Office of State Publishing may print checks and other printed matter necessary for the operation of any industry board or state agricultural district board at the expense of the state.

(c) To reduce duplication of staff resources and to provide consistency in the review for appropriateness of advertisements, an agency of the state that was not authorized to accept paid advertising in its publications before January 1, 2006, shall use the services of the Office of State Publishing for all paid advertising in its publications.

(d) Funds derived from the placement of paid advertisements on agency literature or publications pursuant to this section shall be available to the agency, upon appropriation by the Legislature, to fund agency operations.

(e) The Office of State Publishing shall not accept or authorize any paid advertisements in materials printed or published for the Secretary of State.

(f) The authorization provided in subdivision (a) to the Office of State Publishing shall apply to materials printed or published for an executive branch agency administered by a constitutional officer other than the Governor only upon the written consent of the director of the agency or his or her designee. The director or his or her designee may revoke this consent at any time in a writing appropriately delivered to the Office of State Publishing.

(Amended by Stats. 2010, Ch. 513, Sec. 1. Effective January 1, 2011.)



14852

All printing required by the California Exposition and State Fair and district agricultural associations is exempt from Section 14850.

(Amended by Stats. 1996, Ch. 1110, Sec. 29. Effective January 1, 1997.)



14853

The department has entire charge and superintendence of the state printing and binding.

(Added by Stats. 1965, Ch. 371.)



14854

The department shall decide upon the style and manner of printing all laws and other state documents except those printed for the Legislature.

(Added by Stats. 1965, Ch. 371.)



14855

The department may revise, reduce or decline to execute any order, or part of any order, which it deems unnecessary or unwarranted by law, and which will tend to consume unnecessarily the appropriation for support of the Office of State Printing.

(Added by Stats. 1965, Ch. 371.)



14856

Appropriations from the General Fund shall not be expended for the printing or publishing of any book, pamphlet, report of activities, or compilation or synopsis of laws, rules or regulations, or other document concerning any of those activities of any state agency that is supported from special funds.

(Added by Stats. 1965, Ch. 371.)



14857

When any chart, map, diagram, or other engraving is required to illustrate any document ordered to be printed, such chart, map, diagram, or engraving shall be prepared or procured by the department. Bills for engraving, lithographing, or lithograph printing not so prepared or procured shall not be allowed by the Controller.

(Added by Stats. 1965, Ch. 371.)



14858

The department may cause the state printing plant, its contents and all printing supplies and other property used or intended to be used for state printing, wherever located, to be insured against damage or destruction by fire.

(Added by Stats. 1965, Ch. 371.)



14860

Whenever the Office of State Printing is not equipped to fill an order for printing or other work, the Office of State Printing shall so notify the state agency or agencies submitting the order and the state agency or agencies shall then make purchases of such printing or other work directly through the Office of Procurement of the department.

(Added by Stats. 1965, Ch. 371.)






ARTICLE 2 - Costs

14865

All printed matter for all state agencies and the Regents of the University of California shall be prepared at the expense of their respective funds or appropriations.

(Added by Stats. 1965, Ch. 371.)



14866

The cost of all printing and publishing by the Office of State Printing shall be fixed by the department in an amount which will pay for all costs relating to such printing and publishing, including depreciation on plant and equipment.

(Added by Stats. 1965, Ch. 371.)



14867

The department shall cause to be installed and the Office of State Printing shall use a cost finding system for determining the cost of all work performed in the Office of State Printing.

(Added by Stats. 1965, Ch. 371.)



14868

Charges for printing publications, including legislative printing, shall include the cost of printing and distributing copies thereof to libraries as required by Section 14901.

(Amended by Stats. 1976, Ch. 1038.)






ARTICLE 3 - Operation of the Office of State Printing

14870

The department shall execute promptly all orders for printing or binding received from the various state agencies.

(Added by Stats. 1965, Ch. 371.)



14871

Orders for printing shall be forwarded to the department by the state agency ordering the printing. Such orders shall contain a statement showing that sufficient funds have been encumbered and made available to cover the cost of the printing ordered. The Office of State Printing shall not commence work until a printing order, approved by an authorized officer of the agency ordering the printing, has been received.

(Added by Stats. 1965, Ch. 371.)



14872

There is in the Department of General Services a State Printer, who shall be appointed by the Governor, upon recommendation of the director, and shall serve at the pleasure of the director. His salary shall be fixed by the director in accordance with law. Such officer shall have such duties as may be assigned to him by, and shall be responsible to, the director for the performance of those duties. Nothing herein contained shall be construed as rendering inapplicable to the State Printer any conflict of interest statutes.

The State Printer shall not engage in a managing capacity in any private business or enterprise.

(Amended by Stats. 1978, Ch. 545.)



14873

The department shall take charge of and is responsible for all manuscripts and other matter delivered to it for printing.

(Added by Stats. 1965, Ch. 371.)



14874

There shall be retained and filed in the Office of State Printing, with the job ticket, one copy or sample of the printing produced on each completed printing order.

(Added by Stats. 1965, Ch. 371.)



14875

The department shall employ such compositors, bookbinders, pressmen, assistants and such other skilled craftsmen as the exigency of the work from time to time requires. At no time shall more skilled craftsmen be employed than the absolute necessities of the state printing may demand.

(Added by Stats. 1965, Ch. 371.)



14876

(a) Pressmen, typographers, linotypers, compositors, bookbinders, lithographers, engravers, apprentices and assistants and all other employees of the Office of State Printing employed in allied work shall be paid on an hourly wage basis. The basic wage of those employees shall be the prevailing hourly wage paid to persons identified by the Department of Human Resources to be in similar and comparable employment by private printers in the major metropolitan areas in California. The Department of Human Resources shall accept and give validity to certified copies of agreed upon contracts submitted by either the employer, the employer group, or the employee organization.

The Department of Human Resources shall survey only major employers where there are agreed upon contracts. If any agreed upon contract contains any provision or provisions that do not reflect the actual practice of the employer, the Department of Human Resources shall disregard the provision or provisions.

If the Department of Human Resources finds that salary relationships between surveyed classes do not accurately reflect relationships in duties and responsibilities of employees of the Office of State Printing, the department shall adjust those wage rates on an equitable basis notwithstanding the survey findings.

As used in this section, prevailing wages and prevailing benefits means wages and benefits arrived at through negotiation between an employer or employer organization and an employee organization that is the bona fide representative of the employer’s employees and certified as the bona fide representative by the Director of Industrial Relations. In order to be so certified, the employee organization shall be free from employer influence and domination.

(b) In addition to these wages, and the rights and privileges afforded state employees under the provisions of the State Civil Service Act, and other statutes, there shall be paid to each employee of the Office of State Printing, either directly or to a health and welfare fund on his or her behalf, an amount equal to the prevailing individual contributions paid to health and welfare plans for employees in similar and comparable employment by private printers in the major metropolitan areas. Where those contracts do not disclose the dollar value of health and welfare benefits, the state shall provide the same or substantially the same level of benefits as provided for in the agreed upon contracts. Any adjustments made pursuant to subdivisions (a) and (b) of this section shall be effective as of March 1, 1977, and each March 1, thereafter.

(c) As an alternative to subdivision (b), a person first employed to any position described in subdivision (a) after October 1, 1977, may elect to become an “employee” as defined in paragraph (5) of subdivision (a) of Section 22772 within 90 days of commencing that employment.

Any person who is a member of a health and welfare plan described in subdivision (b) who loses eligibility for participation in the plan, or if the plan of which the person is a member ceases to exist, that person may elect to become an “employee,” as defined in paragraph (5) of subdivision (a) of Section 22772, within 90 days of the date that eligibility is lost or the plan ceases to exist.

(d) In no instance shall the wages and the health and welfare contributions paid by the state to the persons covered under this section be less than the dollar amount paid as of the effective date of this section.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2012, Ch. 665, Sec. 51. Effective January 1, 2013.)



14877

There shall be kept in the Office of State Printing, a time book, containing the name of every employee connected with the Office of State Printing, the time employed, the rate of wages, and the amount paid.

(Amended by Stats. 1969, Ch. 371.)






ARTICLE 4 - Publications and Documents

14880

The department has general supervision of the distribution of all public documents and other publications printed for any state agency and the custody of all state documents and other publications subject to public distribution, except those printed for the special use of the Legislature, the Governor, or the elective officers of the state.

The department shall fix the price and dispose of or sell the documents and publications.

(Added by Stats. 1965, Ch. 371.)



14881

The department may accept for distribution or disposal documents and other publications from the Legislature, the Governor, or the elective officers of the state, when requested to do so.

The department shall fix the price and dispose of or sell the documents and publications.

(Added by Stats. 1965, Ch. 371.)



14882

The department may compile and publish such documents, pamphlets, bulletins or other publications as it deems are for the best interests of the state or for public information.

The cost of compiling, printing and distributing any document, pamphlet, bulletin or other publication so issued, including salaries and other expenses, is payable from the Service Revolving Fund.

(Added by Stats. 1965, Ch. 371.)



14883

There shall be deducted from all money received from the sale of such documents or publications, a pro rata share of the cost of administration and the balance shall be paid into the Treasury, by March 31, for sales occurring during the first half of the fiscal year, by September 30, for sales occurring during the second half of the fiscal year, and credited to the fund from which the cost of printing was paid. The amounts deducted for administrative costs shall be deposited in the State Treasury and credited to the Service Revolving Fund.

(Amended by Stats. 1971, Ch. 968.)



14884

The index of the Constitution and laws shall be offered for sale to the public at a price to be fixed by the department. Such portion of the receipts as may be required to complete the cost of printing, publication and distribution shall be paid into the Service Revolving Fund and the balance paid into the Treasury and credited to the General Fund.

(Added by Stats. 1965, Ch. 371.)



14885

In the year 1963 and in every fourth year thereafter the Office of State Printing shall, with the approval of the department, compile or cause to be compiled, published and distributed a State Blue Book.

The Blue Books shall be compiled following the convening of the session of the Legislature in the year for which the Blue Book is to be compiled and published and material therein pertaining to the Legislature shall be compiled under the direction of the Secretary of the Senate and the Chief Clerk of the Assembly as pertaining to their respective houses.

The Blue Book shall contain only such material as the Joint Committee on Legislative Organization finds to be appropriate.

The cost of such compilation, publication and distribution shall be paid from any appropriation made for that purpose.

(Added by Stats. 1965, Ch. 371.)



14886

The volumes shall be distributed as follows: to each Member of the Senate and Assembly as determined by the Rules Committee of each house; to the Secretary of the Senate and Chief Clerk of the Assembly, 15 copies; to the Governor, 25 copies; to the Lieutenant Governor, 15 copies; to the Secretary of State, the Controller, the Attorney General, the Legislative Counsel, and the Treasurer, each 10 copies; to each member of the State Board of Equalization, five copies; to the director of each state department, two copies; to the two United State Senators from California and the members of the California congressional delegation, each one copy; to the Chief Justice and Associate Justices, each one copy; to the presiding justices and associate justices of the courts of appeal, each one copy; and copies as provided in Section 14901 of this code.

All other volumes shall be sold for such price as may be fixed by the department.

Any person who publishes or sells any publication whose title contains the words “State Blue Book,” “California Blue Book,” or any similar words which tend to confuse the publication with the State Blue Book authorized by this act is guilty of a misdemeanor.

(Amended by Stats. 1973, Ch. 7.)






ARTICLE 5 - Compilations

14890

Whenever any state agency requires the compilation, printing, and publication of any volumes or pamphlets of laws or other matter for use or information in the discharge of its duties or for the general use or information of the people it shall apply to the department for its approval.

The application shall show:

(a) All the pertinent facts.

(b) The necessity for the compilation.

(c) The estimated cost.

(d) The funds or appropriations which are available for the payment of the cost pursuant to this article.

(Added by Stats. 1965, Ch. 371.)



14891

After approval of the application by the department and upon its written direction or request, the Legislative Counsel, State Librarian, or other state agency authorized or required by law to render the service, shall compile the volumes and pamphlets for printing and publication.

(Added by Stats. 1965, Ch. 371.)



14892

The state agency requiring the compilation shall furnish the state agency compiling it such data and information as it has or may be able to obtain conveniently concerning the compilation.

(Added by Stats. 1965, Ch. 371.)



14893

If the compilation is required for its own use or information, the cost of compiling, printing, and publishing the volumes or pamphlets shall be paid for from any appropriation for the state agency that is available for printing purposes.

(Added by Stats. 1965, Ch. 371.)



14894

If the compilation is for the general use or information of the people, the cost of compiling, printing, and publishing the volumes or pamphlets shall be paid for from funds appropriated for that purpose by the Legislature.

(Added by Stats. 1965, Ch. 371.)






ARTICLE 6 - Distribution of State Publications

14900

It is the policy of the State of California to make freely available to its inhabitants all state publications by distribution to libraries throughout the state, subject to the assumption by such libraries of the responsibilities of keeping such documents readily accessible for use, and of rendering assistance in their use to qualified patrons without charge.

(Added by Stats. 1965, Ch. 371.)



14901

To the end that the policy specified in Section 14900 may be effectively carried out, the State Printer shall print a sufficient number of copies of each state publication as determined by the State Librarian in accordance with Sections 14901, 14903, 14904, 14905.1, and 14907, not to exceed three hundred fifty (350), unless the Department of General Services with the advice of the State Librarian determines that a greater number is necessary in order to meet the requirements for deposit in a “library stockroom” (to be maintained by the State Printer for that purpose) for distribution to libraries as hereinafter provided, except that of legislative bills, daily journals, and daily or weekly histories, not more than one hundred fifty (150) copies shall be printed for such deposit and distribution, and of publications not printed by the State Printer, the department, commission or other agency concerned shall print one hundred (100) copies for such distribution. An additional two (2) copies of each state publication as selected by the State Archivist shall be printed and delivered to the State Archivist by the State Printer or the department, commission, or other agency concerned, and all remaining copies in excess of two (2) copies heretofore received shall be distributed to interested parties without charge or destroyed. The cost of printing, publishing, and distributing such copies shall be fixed and charged pursuant to Section 14866.

(Amended by Stats. 1976, Ch. 1038.)



14902

“State publication” or “publication” as herein employed is defined to include any document, compilation, journal, law, resolution, Blue Book, statute, code, register, pamphlet, list, book, report, memorandum, hearing, legislative bill, leaflet, order, regulation, directory, periodical or magazine issued by the state, the Legislature, constitutional officers, or any department, commission or other agency thereof or prepared for the state by private individual or organization and issued in print, and “print” is defined to include all forms of duplicating other than by the use of carbon paper. The publications of the University of California, however, and intraoffice or interoffice publications and forms shall not be included.

(Amended by Stats. 1972, Ch. 616.)



14903

As soon as practicable after deposit of the copies in the library stockroom, the State Printer shall forward of each publication other than the legislative bills, daily journals and daily or weekly histories, 50 copies to the State Library at Sacramento, 25 copies each to the University of California libraries at Berkeley and Los Angeles, and 50 copies to the California State University, to be allocated among the libraries thereof as directed by the Trustees of the California State University. Those copies in excess of the number required for the institutions themselves may be used for exchanges with other institutions or with agencies of other states and countries.

(Amended by Stats. 1983, Ch. 142, Sec. 42.)



14904

The copies remaining in the library stockroom, including the legislative bills, daily journals, and daily or weekly histories, shall be distributed as soon as practicable by the State Printer first one copy each to the libraries which are on his mailing list as “complete depositories,” second one copy each to the libraries which are on his mailing list as “selective depositories,” and third the balance to any libraries which may write for a copy or copies. Publications not printed by the State Printer shall be distributed by the issuing department, commission or other agency as soon as practicable after printing, first to all “complete depositories,” and second to “selective depositories,” designated by the Department of General Services.

(Added by Stats. 1965, Ch. 371.)



14905

To be placed on the mailing list as a “complete depository” or as a “selective depository,” a library must contract with the Department of General Services to provide adequate facilities for the storage and use of the publications, and must agree to render reasonable service without charge to qualified patrons in the use of the publications. A library designated as a “complete depository” shall be sent one copy of every state publication, while a library designated as a “selective depository” shall be sent one copy of each publication of the type or issuing agency it selects.

(Added by Stats. 1965, Ch. 371.)



14905.1

The California State Library may enter into agreements with the appropriate state agencies of each of the 49 other states of the United States of America, to establish a program for the exchange of publications of legislative service agencies, other than publications of the Joint Legislative Audit Committee and of the Joint Legislative Budget Committee. The California legislative reports to be exchanged shall be selected by the State Librarian after consultation with, and subject to the approval of, the Joint Committee on Legislative Organization. The legislative research reports received from other states in exchange shall be made available by the California State Library to the California Legislature.

Prior to designation as an exchange agency, the state agency shall agree to provide adequate facilities for the storage and use of the publications, and must agree to render reasonable service in the use of the publications without charge to the legislature of that state and other qualified patrons.

The California State Library shall notify the appropriate state agency of each of the other states of the provisions of this section.

The additional number of copies of publications, not to exceed 100, needed to implement the program shall be printed or otherwise duplicated. The State Printer and the state legislative agencies upon notification of the need shall provide the designated number of publications.

(Added by Stats. 1965, Ch. 1232.)



14906

Any municipal or county free library, any state college or state university library, the library of any incorporated college or university in this state, the library of any public community college in this state, and the State Library, may contract as above provided. Applications are to be considered in the order of their receipt by the Department of General Services.

(Amended by Stats. 1981, Ch. 287, Sec. 1.)



14907

Upon application, county law libraries, the law libraries of any law school approved by the State Bar of California, the Supreme Court Library, the law libraries of the courts of appeal, and the law libraries of the Department of Justice and the law library of the Continuing Education of the Bar of the University of California Extension may contract as provided in Section 14905 to become a selective or complete depository library.

(Amended by Stats. 1985, Ch. 170, Sec. 1.)



14908

Because of the specialized service rendered the citizens of this state through assistance in the administration of justice, proximity to another depository library shall be disregarded in the selection of a law library as a depository of legal materials.

(Added by Stats. 1965, Ch. 371.)



14909

Maintenance of basic general documents shall not be required of law library depositories, but basic legal documents shall be maintained by them. Such basic legal documents shall include legislative bills, legislative committee hearings and reports, legislative journals, statutes, administrative reports, California Administrative Code and Register, annual reports of state agencies and other legal materials published by the state, where obtainable through the agency preparing same.

(Added by Stats. 1965, Ch. 371.)



14910

To facilitate the distribution of state publications, the State Library shall issue monthly or quarterly a complete list of state publications issued during the immediately preceding month or quarter, such lists to be cumulated and printed at the end of each calendar year. All state departments, commissions and other agencies shall, upon request, supply information to the State Library for the preparation of the monthly or quarterly lists and the annual cumulative lists.

(Amended by Stats. 1976, Ch. 1038.)



14911

Whenever any state agency maintains a mailing list of public officials or other persons to whom publications or other printed matter is sent without charge, the state agency shall correct its mailing list and verify its accuracy at least once each year. This shall be done by addressing an appropriate post card or letter to each person on the mailing list. The name of any person who does not respond to such letter or post card, or who indicates that he does not desire to receive such publications or printed matter, shall be removed from the mailing lists. The responses of those desiring to be on the mailing list shall be retained by these agencies for one year.

(Added by Stats. 1965, Ch. 371.)



14912

Notwithstanding any other provision of this article, the number of copies of statutes distributed to an authorized recipient shall not exceed the number requested by such recipient, or the number authorized by this article, whichever is the lesser.

(Added by Stats. 1970, Ch. 72.)









CHAPTER 8 - Traffic

14920

(a) The Department of General Services provides for the specialized consideration of all traffic problems of the state; develops specialized knowledge of rates, tariffs, and traffic problems to the end that all state shipments be accomplished in the most expeditious, economical, and efficient manner possible via carrier or carriers whose drivers and supporting personnel are operating under current collective-bargaining agreements or who are maintaining the prevailing wages, standards and conditions of employment for its driver and supporting personnel employees; insures adequate state representation before administrative rate-setting bodies; disseminates traffic information throughout all state agencies.

(b) In establishing procedures for obtaining commercial moving services under competitive bid contracts the department shall act in accordance with the following:

Every contract (and any bid specification therefor) hereby authorized and entered into by the state in excess of two thousand five hundred dollars ($2,500), the principal purpose of which is to furnish commercial moving services to relocate state offices, facilities and institutions, shall specify that no contractor performing thereunder shall pay any employee actually engaged in the moving or handling of goods being relocated under such contract less than the prevailing wage rate, except consideration may be given to bids not conforming with these employee cost provisions in areas where no such employee wage standards and conditions are reasonably available. The term “prevailing wage rate,” as used in this subdivision, means the rate paid to a majority of workmen engaged in the particular craft, classification or type of work within the locality if a majority of such workmen be paid at a single rate; if there be no single rate being paid to a majority, then the rate being paid the greater number. The determination required by this subdivision of wage rates prevailing in a given area shall be made by the Department of Industrial Relations.

(c) The term “supporting personnel” for the purposes of this chapter shall include all employees of a carrier who directly participate in the actual moving and handling of goods.

The amendments to this section during the 1975–76 Regular Session, shall not apply to any contract, including those that may be renewed periodically, which affects the wage rates of supporting personnel until the end of the renewal period or the end of the contract, whichever first occurs.

(Amended by Stats. 1975, Ch. 1174.)



14921

The director, subject to the State Civil Service Act, shall appoint such personnel as is necessary to perform the following duties:

(a) Watch the movements of all state freight.

(b) Audit all freight and other transportation bills involving state shipments in order to determine the most advantageous and economical shipping rates which can be secured via carrier or carriers whose drivers and supporting personnel are operating under current collective-bargaining agreements or who are maintaining the prevailing wages, standards and conditions of employment for its driver and supporting personnel employees and to determine what refunds may be due the state on completed shipments.

(c) Furnish upon request from any state source the proper routing and tariff description of a given shipment in order to assure the state of the lowest applicable freight charge commensurate with the provisions of Section 14920.

(d) Establish and maintain such files as may be necessary to expedite shipments, secure special movements, trace and recover strayed and delayed shipments, and divert and reconsign shipments.

(e) Perform such other duties as may be necessary to the efficient discharge of the rate control function.

The amendments to this section during the 1975–76 Regular Session, shall not apply to any contract, including those that may be renewed periodically, which affects the wage rates of supporting personnel until the end of the renewal period or the end of the contract, whichever first occurs.

(Amended by Stats. 1975, Ch. 1174.)



14922

Upon request of any state agency, the Director of General Services may assign competent personnel to work directly with such state agency at such locations as the agency shall designate in order that such personnel shall become familiar with the particular problems of such agency and that the purposes of this chapter can be best accomplished.

(Added by Stats. 1965, Ch. 371.)






CHAPTER 8.5 - Guaranteed Return Trip Demonstration Project

14925

This chapter and Article 4 (commencing with Section 14170) of Chapter 2 of Part 5 shall be known and may be cited as the Guaranteed Return Trip Demonstration Project.

(Added by Stats. 1990, Ch. 1653, Sec. 3.)



14926

The Department of General Services shall establish and administer the Guaranteed Return Trip Demonstration Project in accordance with this chapter.

(Added by Stats. 1990, Ch. 1653, Sec. 3.)



14927

The demonstration project shall utilize state owned equipment and facilities operated by the department, or equipment and services contracted for by the department, to make return trip transportation available to eligible state employees in cases of emergency or other unforeseen circumstances which make it necessary for the employee to leave his or her workplace. The transportation shall be provided at no cost or at a nominal cost not to exceed the amount normally spent for home-to-work transportation by such means as a taxi, rental car, fleet car, or escort service, to the employee’s home or other agreed upon location.

(Added by Stats. 1990, Ch. 1653, Sec. 3.)



14928

The department shall develop standards and guidelines for the demonstration project, including standards for eligibility for and utilization of services provided under the demonstration project. The services shall be available to all state employees who regularly commute to work by use of mass transit or high-occupancy vehicle.

(Added by Stats. 1990, Ch. 1653, Sec. 3.)



14929

(a) The department shall conduct an evaluation of the Guaranteed Return Trip Demonstration Project established pursuant to this chapter to determine the effectiveness of the project in promoting the use of mass transit and high-occupancy vehicle commuting by state employees. The evaluation shall include all of the following:

(1) Utilization of services under the project.

(2) Cost of providing services.

(3) Impact of the project on the patterns of mass transit and high-occupancy vehicle usage by state employees.

(b) Not later than July 30, 1993, the department shall submit to the Legislature the results of its evaluation of the demonstration project, together with its recommendation as to whether the project should be continued.

(Added by Stats. 1990, Ch. 1653, Sec. 3.)






CHAPTER 9 - Golden State Financial Marketplace Program (GS $Mart Program)

14930

This chapter shall be known and may be cited as the Golden State Financial Marketplace Program or GS $Mart Program.

(Added by Stats. 2013, Ch. 28, Sec. 16. Effective June 27, 2013.)



14932

The department is authorized to structure, administer, and maintain the GS $Mart Program, the state’s centralized financing program available for state agencies to finance certain goods and services as set forth in this chapter.

(Added by Stats. 2013, Ch. 28, Sec. 16. Effective June 27, 2013.)



14934

(a) Notwithstanding any other law, state agencies that are statutorily authorized to acquire assets listed in subdivision (b) are hereby eligible to apply to the GS $Mart Program to enter into agreements for financing those assets without further competitive bidding.

(b) (1) Assets eligible for financing pursuant to the GS $Mart Program include all of the following:

(A) Energy efficiency measures as described in Section 4217.11 or energy savings contracts as described in Section 388 of the Public Utilities Code.

(B) Goods as defined in Section 10290 of the Public Contract Code.

(C) Services as described in Section 10335 of the Public Contract Code.

(D) Technology goods or services as described in Section 11532 or information technology as defined in paragraph (2) that are capital assets eligible for tax exempt financing consistent with the Internal Revenue Code as confirmed by an opinion of bond counsel, as described in paragraph (3) of subdivision (a) of Section 14936.

(2) Information technology includes, but is not limited to, all electronic technology systems and services, automated information handling, system design and analysis, conversion of data, computer programming, information storage and retrieval, telecommunications, including voice, video, and data communications, requisite system controls, simulation, electronic commerce, and all related interactions between people and machines.

(c) State agencies may refinance any eligible asset through the GS $Mart Program for the purpose of lowering financing costs or consolidating payments, or when refinancing will achieve an overall benefit and cost savings to the state.

(d) The department shall annually provide a report by September 1 of each year to the Joint Legislative Budget Committee, the State Treasurer’s Office, and the Department of Finance that shall include, but not be limited to, the following information for each loan entered into during the preceding fiscal year:

(1) Each agency that entered into a GS $Mart loan.

(2) The amount financed by each loan.

(3) The term of each loan.

(4) A description of the item, good, or service financed by each loan.

(5) The total amount of outstanding GS $Mart loans.

(Added by Stats. 2013, Ch. 28, Sec. 16. Effective June 27, 2013.)



14936

(a) The department shall develop a financing process that requires, but shall not be limited to, all of the following:

(1) Confirmation that the term of financing shall be limited to the average expected economic life of the asset or assets.

(2) Certification that the asset or assets to be financed are eligible under Section 14934.

(3) A submission of an opinion of counsel from an independent law firm of recognized standing in the field of law relating to the exemption from federal income taxation on state or local bonds confirming that the assets subject to the financing qualify for tax exempt financing consistent with the Internal Revenue Code.

(4) The preparation and submission of payment schedules to the Controller for use by the Controller in transferring funds appropriated in the annual Budget Act to the state agency for payments due under the financing program.

(5) Prior approval by the Department of Finance and prior approval of the terms and conditions of the financing by the Treasurer for each financing over $10,000,000.

(b) The Controller may direct the transfer of funds according to the schedule or schedules submitted by the department pursuant to the GS $Mart Program.

(c) The department, in consultation with the Department of Finance, shall be responsible for the continued development and administration of, at a minimum, financing applications, instructions, and application approval pursuant to the GS $Mart Program.

(Added by Stats. 2013, Ch. 28, Sec. 16. Effective June 27, 2013.)



14938

As used in this chapter, “state agency” or “state agencies” means every state office, officer, department, division, bureau, board, and commission and the California State University and the Regents of the University of California.

(Added by Stats. 2013, Ch. 28, Sec. 16. Effective June 27, 2013.)






CHAPTER 10 - State Architect

14950

There is in the Department of General Services a State Architect who shall report directly to the director. He or she shall be appointed by the Governor with the approval of the Senate for a term of four years commencing with January 15 next following the general election at which a Governor is elected, and he or she shall hold office until appointment and qualification of his or her successor or until 150 days shall have elapsed since the expiration of the term for which he or she was appointed, whichever first occurs; but he or she may be dismissed by the Governor, with or without cause, at any time. The Governor may fill any vacancy in the Office of State Architect for the unexpired portion of the term, but the appointment shall be subject to approval of the Senate at the next regular session of the Legislature.

No person shall be eligible for the Office of State Architect who has not, for a period of five years next preceding his or her appointment, held a certificate to practice architecture in California issued by the California State Board of Architectural Examiners.

The State Architect shall not engage in the private practice of architecture or in a managing capacity in any private business or enterprise. The salary of the State Architect shall be as provided by Article 1 (commencing with Section 11550) of Chapter 6 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1991, Ch. 865, Sec. 3.)



14951

The Department of General Services shall succeed to the powers, duties, and functions with respect to architectural services previously vested in the Division of Architecture or the State Architect of the Department of Public Works.

The State Architect has general charge, under the Department of General Services, of the erection of all state buildings and shall have an inspector assigned to each building during its construction.

It shall be the policy of the state that one of the prime considerations in the design of state buildings shall be the conservation of energy resources needed to heat, cool, and light these buildings; along with usefulness, environmental quality, aesthetic effect, and all matters relating to fire protection and fire safety.

In determining the requirements necessary to comply with this policy, the owning and operating costs for the anticipated life of the building shall be used rather than initial cost only.

(Amended by Stats. 1991, Ch. 865, Sec. 4.)



14952

The department shall contract with qualified architects and engineers for the performance of work when it is determined by the Director of General Services, with the approval of the Director of Finance, that the obtainable staff is unable to perform the particular work within the time the public interest requires such work to be done.

(Added by Stats. 1965, Ch. 371.)



14953

The cost of all architectural services performed by the department for a state agency, which is supported otherwise than by appropriations from the General Fund, except the Veterans’ Home, shall be determined by the Director of General Services, and paid from appropriations available for the support of the state agency. All payments for services shall be deposited in the treasury to the credit and in augmentation of the current appropriation for the support of the department.

(Added by renumbering Section 14102 by Stats. 1965, Ch. 371.)



14954

The department may employ such assistance as may be necessary for the proper discharge of its duties, and may purchase or rent any necessary supplies, instruments, tools, equipment, and conveniences.

(Added by Stats. 1965, Ch. 371.)



14955

Where work to be performed, excluding regular maintenance work, which would otherwise be subject to the State Contract Act (Chapter 1 (commencing with Section 10100) of Division 2 of the Public Contract Code), does not lend itself to the preparation of plans and specifications to enable bids to be taken on a lump-sum or unit basis, and the director so finds, the department may perform the work by the use of rented tools or equipment, either with operators furnished or unoperated. Contracts for the work may include provision for equipment rental and in addition the furnishing of labor and materials necessary to accomplish the work. The contracts shall not be subject to the State Contract Act, but shall be subject to all of the provisions of Article 2 (commencing with Section 1770) of Chapter 1 of Part 7 of Division 2 of the Labor Code.

Whenever the total consideration of such a contract exceeds two thousand five hundred dollars ($2,500), it shall be awarded to the lowest responsible bidder, after competitive bidding on such reasonable notice as the department may prescribe, except in cases of emergency rental of tools or equipment as hereinafter provided. Posting of notice for five days in a public place in the Sacramento and Los Angeles offices of the Office of Architecture and Construction of the department is sufficient. Those contracts involving a consideration in excess of two thousand five hundred dollars ($2,500) shall be accompanied by labor and material bonds. The department may require faithful performance bonds when considered necessary. The notice for each contract shall state whether or not a bond shall be required. Where a faithful performance bond is required, labor and material bonds shall be required.

In cases of emergency work necessitated by the imminence or occurrence of a landslide, flood, storm damage, accident, or other casualty, tools or equipment may be rented for a period of not to exceed 10 days without competitive bidding.

(Amended by Stats. 1983, Ch. 142, Sec. 43.)



14956

This chapter, insofar as it vests in the State Architect general charge of the erection of all state buildings and require him or her to have an inspector assigned to each building during its construction, does not apply to the construction of any public works which is under the jurisdiction of the Department of Water Resources, the Department of Boating and Waterways pursuant to Article 2.5 (commencing with Section 65) of Chapter 2 of Division 1 of the Harbors and Navigation Code, or the Department of Transportation.

(Amended by Stats. 1984, Ch. 144, Sec. 124.)



14957

(a) The Division of Architecture Revolving Fund in the State Treasury is continued in existence and is retitled the Architecture Revolving Fund. With the approval of the Department of Finance, and except as otherwise specified in this section, there shall be transferred to, or deposited in, the fund all money appropriated, contributed, or made available from any source, including sources other than state appropriations, for expenditure on work within the powers and duties of the Department of General Services with respect to the construction, alteration, repair, and improvement of state buildings, including, but not limited to, services, new construction, major construction and equipment, minor construction, maintenance, improvements, and equipment, and other building and improvement projects, as authorized by the state agency for which an appropriation is made or, as to funds from sources other than state appropriations, as may be authorized by written agreement between the contributor or contributors of funds and the Department of General Services, when approved by the Department of Finance.

(b) Money from state sources transferred to, or deposited in, the fund for major construction shall be limited to the amount necessary based on receipt of competitive bids. Money transferred for this purpose shall be upon approval of the Department of Finance. Any amount available, in the state appropriation, which is in excess of the amount necessary based on receipt of competitive bids, shall be immediately transferred to the credit of the fund from which the appropriation was made.

(c) Money in the fund also may be used, upon approval of the Department of Finance, to finance the cost of any construction projects within the powers and duties of the Department of General Services for which the federal government will contribute a partial cost thereof, provided, written evidence has been received from a federal agency that money has been appropriated by Congress and the federal government will pay to the state the amount specified upon the completion of construction of the project. The Director of General Services may approve plans, specifications and estimates of cost, and advertise for and receive bids on projects in anticipation of the receipt of written evidence from a federal agency.

(d) Money so transferred or deposited is available for expenditure by the Department of General Services for the purposes for which appropriated, contributed, or made available, without regard to fiscal years.

Notwithstanding Section 13340, special fund moneys in the Division of Architecture Revolving Fund, are continuously appropriated to the Department of General Services for these purposes.

(Amended by Stats. 2003, Ch. 723, Sec. 5. Effective January 1, 2004.)



14958

The Department of General Services shall file against the Architecture Revolving Fund all claims covering expenditures incurred in connection with services, new construction, major construction and equipment, minor construction, maintenance, improvements, and equipment, and other building and improvement projects, and the State Controller shall draw his warrant therefor against that fund.

(Added by renumbering Section 14031 by Stats. 1965, Ch. 432.)



14959

The Department of General Services shall keep a record of all expenditures chargeable against each specific portion of the revolving fund, and any unencumbered balance in any portion of the fund, either within three months after completion of the project for which the portion was transferred or within three years from the time the portion was transferred or deposited therein, whichever is the earlier, shall be withdrawn from the revolving fund and transferred to the credit of the fund from which the appropriation was made or, as to funds from other than state appropriations, be paid out or refunded as provided in the agreement relating to the contributions; provided, that on approval of the Department of Finance the time of the withdrawal may be extended.

For the purpose of this section an estimate, prepared by the Department of General Services upon receipt of bids, of the amount required for supervision, engineering, and other items, if any, necessary for the completion of a project on which a construction contract has been awarded shall be deemed a valid encumbrance and be included with any other valid encumbrances in determining the amount of an unencumbered balance.

(Added by Stats. 1987, Ch. 1358, Sec. 2.2.)



14960

Without at the time furnishing vouchers and itemized statements, the Department of General Services may withdraw from the Architecture Revolving Fund not to exceed at any one time the sum of five hundred thousand dollars ($500,000). The sums withdrawn under this section shall be used as a revolving fund where payments of compensation earned or cash advances are necessary with respect to the construction, alteration, repair, or improvement of state buildings.

(Added by renumbering Section 14033 by Stats. 1965, Ch. 432.)



14961

The Director of General Services may authorize the refund of moneys received or collected by the department in payment of fees, licenses, permits, or for rentals, property or services, wherein the license, permit, rental, property or service cannot lawfully be issued, furnished, or transferred to the person making the payment, or in cases where the payment in whole or in part represents overpayment or payment in duplicate.

(Added by Stats. 1965, Ch. 432.)



14963

The duties and functions formerly conducted by the State Fire Marshal that relate to construction, school, plan checking, and construction inspection are hereby transferred to the Office of the State Architect.

(Added by Stats. 1991, Ch. 865, Sec. 5.)



14964

(a) The duties and functions formerly conducted by the Office of the State Architect and the State Fire Marshal that relate to hospital plan checking and construction inspection are hereby transferred to the Office of Statewide Health Planning and Development. These duties include, but are not limited to, those specified in Division 12.5 (commencing with Section 16000) and Chapter 1 (commencing with Section 129675) of Part 7 of Division 107 of the Health and Safety Code.

(b) The qualifications for the personnel reviewing fire and life safety aspects of schools and hospitals within the Office of the State Architect and the Office of Statewide Health Planning and Development shall be the same as those qualifications required of personnel formerly reviewing fire and life safety aspects of those facilities within the Office of the State Fire Marshal. It shall continue to be the responsibility of the State Fire Marshal to provide a high level of ongoing professional development and training for the personnel reviewing fire and life safety aspects of schools and hospitals within the Office of the State Architect and the Office of Statewide Health Planning and Development.

(c) The qualifications for the personnel reviewing and inspecting structural safety aspects of hospitals at the Office of Statewide Health Planning and Development shall be the same as those qualifications required of personnel formerly reviewing and inspecting structural safety aspects of hospitals at the Office of the State Architect.

(Amended by Stats. 1996, Ch. 1023, Sec. 89. Effective September 29, 1996.)






CHAPTER 11 - Emergencies

14970

In times of extraordinary stress and of disaster, resulting from storms, floods, fire, or other calamitous events the director may declare the existence of an emergency and designate the location, nature, cause, area, and extent of the emergency if in his opinion:

(a) The emergency is a matter of general public and state concern; and

(b) Work and remedial measures are required to immediately avert, alleviate, repair, or restore damage or destruction to property having a general public and state interest and to protect the health, safety, convenience, and welfare of the general public of the state.

(Amended by Stats. 1974, Ch. 448.)



14971

The department may perform any work required or take any remedial measures necessary to avert, alleviate, repair, or restore damage or destruction to property as provided in this chapter.

(Added by Stats. 1965, Ch. 371.)



14972

The director shall transmit any declaration made under this chapter to the Department of Finance with a recommendation and request that money be allocated from any available money appropriated for that purpose or to meet state emergencies within the meaning of that term as employed in this chapter, in order to carry out the work and remedial measures required to meet the emergency.

(Added by Stats. 1965, Ch. 371.)



14973

The Director of Finance shall forthwith determine if a state emergency exists, and if money is available in any appropriation or emergency fund for the work and remedial measures. Upon an affirmative finding upon these matters he shall allocate to the Department of General Services such amount as in his opinion will be required to meet the emergency.

(Added by Stats. 1965, Ch. 371.)



14974

Any work to be done as provided for in this chapter may be accomplished by day labor, negotiated contract, contract made upon informal bids or a combination thereof without the necessity of complying with the State Contract Act or any part thereof.

(Added by Stats. 1974, Ch. 448.)



14975

Notwithstanding the provisions of Section 9550 of the Civil Code, the contractor under any contract made under this chapter need not provide a payment bond before the commencement of the work but must provide a payment bond as otherwise required by law prior to payment under the contract.

(Amended by Stats. 2010, Ch. 697, Sec. 31. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



14976

Notwithstanding any provisions to the contrary contained in Article 2 (commencing with Section 1770) of Chapter 1 of Part 7 of Division 2 of the Labor Code, the director need not determine the prevailing wage rates before the work under any such contract is commenced. However, such contract shall contain a provision that the contractor shall pay prevailing wages for the crafts or trades so utilized which wage rates shall be ascertained as of the date of such contract by the director as soon thereafter as is reasonably possible.

(Added by Stats. 1974, Ch. 448.)






CHAPTER 12 - Purchase of Prescription Drugs for Government Agencies

14977

As used in this chapter, “department” means the Department of General Services.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14977.1

(a) Notwithstanding any other provision of law, the Department of General Services may enter into exclusive or nonexclusive contracts on a bid or negotiated basis with manufacturers and suppliers of single source or multisource drugs. The department may obtain from those manufacturers and suppliers, discounts, rebates, or refunds based on quantities purchased insofar as permissible under federal law. Contracts entered into pursuant to this chapter may include price discounts, rebates, refunds, or other strategies aimed at managing escalating prescription drug prices.

(b) Contracts under this chapter shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14977.5

(a) The following state agencies shall participate in the prescription drug bulk purchasing program authorized under this chapter.

(1) State Department of State Hospitals.

(2) Department of Corrections.

(3) Department of the Youth Authority.

(4) State Department of Developmental Services.

(b) Any state, district, county, city, municipal, or public agency governmental entity, other than a state entity specified in subdivision (a), may elect to participate in the coordinated purchasing program.

(Amended by Stats. 2012, Ch. 440, Sec. 19. Effective September 22, 2012.)



14978

The department, in consultation with the agencies listed in subdivision (a) of Section 14977.5, may investigate and implement other options and strategies to achieve the greatest savings on prescription drugs with prescription drug manufacturers and wholesalers.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14979

The department may appoint and contract with a pharmaceutical benefits manager or other entity for purposes of the prescription drugs purchased under this chapter. The pharmaceutical benefits manager or other entity may do all of the following:

(a) Negotiate price discounts, rebates, or other options that achieve the greatest savings on prescription drugs with prescription drug manufacturers and wholesalers.

(b) Purchase prescription drugs for participating state, district, county, or municipal governmental entities.

(c) Act as a consultant to the department.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14980

The department may explore additional strategies for managing the increasing costs of prescription drugs, including:

(a) Coordinating programs offered by pharmaceutical manufacturers that provide prescription drugs for free or at reduced prices.

(b) Studying the feasibility and appropriateness of including in the bulk purchasing programs entities in the private sector, including employers, providers, and individual consumers.

(c) Implementing other strategies, as permitted under state and federal law, aimed at managing escalating prescription drug prices.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14982

(a) It is the intent of the Legislature that the Department of General Services, University of California, and the Public Employees’ Retirement System regularly meet and share information regarding each agency’s procurement of prescription drugs in an effort to identify and implement opportunities for cost savings in connection with this procurement. It is the intent of the Legislature that the University of California and the Public Employees’ Retirement System cooperate with the department in order to reduce each agency’s costs for prescription drugs.

(b) The department shall do all of the following:

(1) Share information on a regular basis with the University of California and the Public Employees’ Retirement System regarding each agency’s procurement of prescription drugs, including, but not limited to, prices paid for the same or similar drugs and information regarding drug effectiveness.

(2) Identify opportunities for the department, the University of California, and the Public Employees’ Retirement System to consolidate drug procurement or engage in other joint activities that will result in cost savings in the procurement of prescription drugs.

(3) Participate in at least one independent association that develops information on the relative effectiveness of prescription drugs.

(4) Develop strategies, in consultation with the affected agencies, for the state to achieve savings through greater use of generic drugs.

(5) No later than January 1, 2006, and annually thereafter, develop a workplan that includes, but is not limited to, a description of the department’s annual activities to reduce the state’s costs for prescription drugs and an estimate of cost savings.

(c) Nothing in this section shall be construed to require sharing of information that is prohibited by any other provision of law or contractual agreement, or the disclosure of information that may adversely affect potential drug procurement by any state agency.

(Amended by Stats. 2009, Ch. 284, Sec. 5. Effective January 1, 2010.)









PART 5.6 - ELECTRONIC FUNDS TRANSFER TASK FORCE

14977

As used in this chapter, “department” means the Department of General Services.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14977.1

(a) Notwithstanding any other provision of law, the Department of General Services may enter into exclusive or nonexclusive contracts on a bid or negotiated basis with manufacturers and suppliers of single source or multisource drugs. The department may obtain from those manufacturers and suppliers, discounts, rebates, or refunds based on quantities purchased insofar as permissible under federal law. Contracts entered into pursuant to this chapter may include price discounts, rebates, refunds, or other strategies aimed at managing escalating prescription drug prices.

(b) Contracts under this chapter shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14977.5

(a) The following state agencies shall participate in the prescription drug bulk purchasing program authorized under this chapter.

(1) State Department of State Hospitals.

(2) Department of Corrections.

(3) Department of the Youth Authority.

(4) State Department of Developmental Services.

(b) Any state, district, county, city, municipal, or public agency governmental entity, other than a state entity specified in subdivision (a), may elect to participate in the coordinated purchasing program.

(Amended by Stats. 2012, Ch. 440, Sec. 19. Effective September 22, 2012.)



14978

The department, in consultation with the agencies listed in subdivision (a) of Section 14977.5, may investigate and implement other options and strategies to achieve the greatest savings on prescription drugs with prescription drug manufacturers and wholesalers.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14979

The department may appoint and contract with a pharmaceutical benefits manager or other entity for purposes of the prescription drugs purchased under this chapter. The pharmaceutical benefits manager or other entity may do all of the following:

(a) Negotiate price discounts, rebates, or other options that achieve the greatest savings on prescription drugs with prescription drug manufacturers and wholesalers.

(b) Purchase prescription drugs for participating state, district, county, or municipal governmental entities.

(c) Act as a consultant to the department.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14980

The department may explore additional strategies for managing the increasing costs of prescription drugs, including:

(a) Coordinating programs offered by pharmaceutical manufacturers that provide prescription drugs for free or at reduced prices.

(b) Studying the feasibility and appropriateness of including in the bulk purchasing programs entities in the private sector, including employers, providers, and individual consumers.

(c) Implementing other strategies, as permitted under state and federal law, aimed at managing escalating prescription drug prices.

(Added by Stats. 2002, Ch. 483, Sec. 2. Effective January 1, 2003.)



14982

(a) It is the intent of the Legislature that the Department of General Services, University of California, and the Public Employees’ Retirement System regularly meet and share information regarding each agency’s procurement of prescription drugs in an effort to identify and implement opportunities for cost savings in connection with this procurement. It is the intent of the Legislature that the University of California and the Public Employees’ Retirement System cooperate with the department in order to reduce each agency’s costs for prescription drugs.

(b) The department shall do all of the following:

(1) Share information on a regular basis with the University of California and the Public Employees’ Retirement System regarding each agency’s procurement of prescription drugs, including, but not limited to, prices paid for the same or similar drugs and information regarding drug effectiveness.

(2) Identify opportunities for the department, the University of California, and the Public Employees’ Retirement System to consolidate drug procurement or engage in other joint activities that will result in cost savings in the procurement of prescription drugs.

(3) Participate in at least one independent association that develops information on the relative effectiveness of prescription drugs.

(4) Develop strategies, in consultation with the affected agencies, for the state to achieve savings through greater use of generic drugs.

(5) No later than January 1, 2006, and annually thereafter, develop a workplan that includes, but is not limited to, a description of the department’s annual activities to reduce the state’s costs for prescription drugs and an estimate of cost savings.

(c) Nothing in this section shall be construed to require sharing of information that is prohibited by any other provision of law or contractual agreement, or the disclosure of information that may adversely affect potential drug procurement by any state agency.

(Amended by Stats. 2009, Ch. 284, Sec. 5. Effective January 1, 2010.)






PART 5.7 - ECONOMIC AND MOTION PICTURE DEVELOPMENT

CHAPTER 1 - California Film Commission

14998

This chapter shall be known, and may be cited as, the Motion Picture, Television, and Commercial Industries Act of 1984.

(Added by Stats. 1984, Ch. 1639, Sec. 2.)



14998.1

The Legislature finds that motion picture production in California provides unique and significant contributions to the economy of California and to the cultural enrichment of its citizens, as well as providing a unique form of entertainment for the state, country, and the world at large. The Legislature finds that expenditures for hotels, catered food, leases of equipment and property, transportation, and wages and salaries paid to individuals in California as a result of motion picture production benefit the California economy directly and indirectly.

However, the Legislature finds that the significant benefits provided to California by motion picture production are in jeopardy as a result of the concerted efforts of other states and countries to lure this production away from California.

Therefore, the Legislature finds a need for concerted efforts by California state and local governments to provide an environment supportive of, and conducive to, the undertakings of the motion picture industry in this state. A key element of this effort is to make California as uniform as possible in the local regulation and permitting of the film industry; as close to a “one-stop permitting” approach as possible.

(Amended by Stats. 1993, Ch. 1153, Sec. 24. Effective October 11, 1993.)



14998.2

(a) There is in the Governor’s Office of Business and Economic Development, the California Film Commission consisting of 26 members. The Governor shall appoint 13 members, the Senate Committee on Rules shall appoint four members, the Speaker of the Assembly shall appoint four members, and five members shall be ex officio. The members of the commission appointed by the Governor may include representatives of state and local government, motion picture development companies, employee and professional organizations composed of persons employed in the motion picture industry, and other appropriate members of this or related industries.

All members of the commission, except legislators who are appointed either by the Senate Committee on Rules or by the Speaker of the Assembly, shall serve at the pleasure of the appointing authority for a term of two years from the effective date of the appointment.

(b) (1) One of the members appointed by the Senate Committee on Rules shall, and another one may, be a Senator and one of the members appointed by the Speaker of the Assembly shall, and another one may, be a Member of the Assembly. These persons shall be appointed for terms of four years.

(2)  Of the legislators appointed to the commission, no more than three legislators from the same political party may be appointed to or serve on the commission at the same time.

(c) Any legislator appointed shall serve as a voting member of the commission, and shall meet with, and participate in the activities of, the commission to the extent that participation is not incompatible with his or her position as a Member of the Legislature, but shall only serve in that capacity while concurrently serving as a Member of the Legislature. Whenever a legislator vacates an office, the appointing power shall appoint another person for a new full term.

(d) Six of the 13 members appointed by the Governor shall be as follows:

(1) One shall be a person who is a member or employee of a union or guild of motion picture artists.

(2) One shall be a person who is a member or employee of a union or guild representing motion picture craftsmen, technicians, or photographers.

(3) Two shall be from major motion picture studios.

(4) One shall be a member of the city council or a member of the county board of supervisors of a city or a county with a population of at least two million people.

(5) One shall be a member of the city council or a member of the county board of supervisors of a city or a county with a population of less than two million people.

(e) The Director of Transportation shall serve as an ex officio nonvoting member.

(f) The Director of Parks and Recreation shall serve as an ex officio nonvoting member.

(g) The Commissioner of the California Highway Patrol shall serve as an ex officio nonvoting member.

(h) The State Fire Marshal shall serve as an ex officio nonvoting member.

(i) The director of the commission shall serve as an ex officio nonvoting member.

(Amended by Stats. 2013, Ch. 352, Sec. 294. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14998.3

(a) The commission shall submit a list of recommended candidates for the position of Director of the Film Commission to the Governor for consideration. The Governor shall appoint the director.

(b) The Director of the Film Commission shall receive a salary to be determined by the Department of Human Resources.

(c) The Director of the Governor’s Office of Business and Economic Development, or his or her designee, shall act as the director during the absence from the state or other temporary absence, disability, or unavailability of the director, or during a vacancy in that position.

(Amended by Stats. 2013, Ch. 353, Sec. 92. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



14998.4

(a) The commission shall meet at least quarterly and shall select a chairperson and a vice chairperson from among its members. The vice chairperson shall act as chairperson in the chairperson’s absence.

(b) Each commission member shall serve without compensation but shall be reimbursed for traveling outside the county in which he or she resides to attend meetings.

(c) The commission shall work to encourage motion picture and television filming in California and to that end, shall exercise all of the powers provided in this chapter.

(d) The commission shall make recommendations to the Legislature, the Governor, the Governor’s Office of Business and Economic Development, and other state agencies on legislative or administrative actions that may be necessary or helpful to maintain and improve the position of the state’s motion picture industry in the national and world markets.

(e) In addition, subject to the provision of funding appropriated for these purposes, the commission shall do all of the following:

(1) Adopt guidelines for a standardized permit to be used by state agencies and the director.

(2) Approve or modify the marketing and promotion plan developed by the director pursuant to subdivision (d) of Section 14998.9 to promote filmmaking in the state.

(3) Conduct workshops and trade shows.

(4) Provide expertise in promotional activities.

(5) Hold hearings.

(6) Adopt its own operational rules and procedures.

(7) Counsel the Legislature and the Governor on issues relating to the motion picture industry.

(Amended by Stats. 2013, Ch. 353, Sec. 93. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



14998.5

The commission is authorized to contract for production consultants and appoint an advisory board. No member of the advisory board shall receive any compensation, or use the name of the commission on any letterhead, business card, or identification badge except to the extent that the person is authorized to do so by the commission.

(Amended by Stats. 1987, Ch. 35, Sec. 6. Effective May 29, 1987.)



14998.55

The commission shall release annually the number of motion picture starts that occurred within the State of California.

(Added by Stats. 2002, Ch. 1042, Sec. 1. Effective January 1, 2003.)



14998.6

The director of the commission shall provide staff support to the California Film Commission. When needed, the Director of the Governor’s Office of Business and Economic Development may assign additional staff on a temporary or permanent basis.

(Amended by Stats. 2013, Ch. 353, Sec. 94. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



14998.7

Any funds appropriated to, or for use by, the California Film Commission for purposes of this chapter, shall be under the control of the Director of the Governor’s Office of Business and Economic Development or his or her designee.

(Amended by Stats. 2013, Ch. 353, Sec. 95. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



14998.8

(a) The director of the commission shall be the permitting authority for the use of state-owned property and state employee services for the purpose of making commercial motion pictures. The commission may establish fees not to exceed the actual cost of the affected state agency for this purpose. All fees collected pursuant to this section shall be deposited in the Film Transfer Account, which is hereby created in the Special Deposit Fund, for disbursement by the director to reimburse the operating departments for their actual costs.

(b) The director shall assure a “one-stop” permit process for applications for permission to use state-owned property for motion pictures. In so doing, applications for permission to use state property for making motion pictures shall be made to the director of the commission who, promptly upon receipt of such an application, shall contact the state agency having jurisdiction over the property specified in the application for the concurrence of the agency in the use of property. The denial of an application may be made on the basis of any of the following:

(1) The use would unduly interfere with the conduct of state business.

(2) Failure of the permittee to provide full insurance or bond coverage, if required by the Department of General Services, or the affected agency, sufficient to reimburse the state for any user-caused damage to the property and to provide adequate personal liability insurance coverage.

The use of state property shall be denied, if it is determined that the use would violate or be in conflict with existing provisions of statute or regulation by the director of the department, agency, or commission responding to a permit request.

(c) Any state agency having management and control over state property, the use of which is sought by an application, shall permit the property to be used, unless otherwise denied by the provisions of this section.

(d) Nothing in this section requires a state agency to take any action not authorized by law or to make any decision in a manner or by a method not authorized by law or which is prohibited by law.

(e) If in connection with the use of roads, highways, and freeways, the assistance, control, or protection by California Highway Patrol officers is desired, applications to the director to utilize services of California Highway Patrol officers in the production of motion pictures shall be made directly to the Commissioner of the California Highway Patrol. The commissioner may approve the application if employees are available and the agency is fully reimbursed for additional costs incurred. Applications to utilize California Highway Patrol employee services shall be approved or disapproved by the commissioner.

(f) The director, whenever feasible, shall approve or deny any application within 24 hours. In the event that the director of the department or agency having jurisdiction over the property specified in the application permit takes no action to disapprove the application within five working days, the application shall be deemed approved by the director. If the director of the department or agency determines that he or she is unable to concur or deny an application within five working days and so notifies the director within five working days of the application, the director shall then have a total of 10 days from receipt of the application to deny the application. In the event no action is taken by the director within the 10-day period, the application shall be deemed approved by the director.

(g) At least 30 days prior to adoption of state regulations, rules, written guidelines, or policies that would have clear, explicit, and definite implications for the production of motion pictures on state-owned property by a state agency, including any of that agency’s district or regional offices, other than for immediate health and safety purposes, the agency shall submit a written copy to the director. The commission shall review the proposal and report its findings to the submitting agency within five working days of receipt of the materials sent. The submitting agency shall consider the commission’s findings prior to final adoption of the regulations, rules, written guidelines, or policies, unless the commission’s findings are not made available to the submitting agency within the above prescribed time limits. Any and all findings made by the commission pursuant to this section shall be advisory. The submitting agency shall provide the commission with a final written copy of its adopted regulations, rules, written guidelines, or policies.

(Amended by Stats. 2004, Ch. 225, Sec. 29. Effective August 16, 2004.)



14998.9

The director of the commission shall prepare and implement a program to promote the production of motion pictures and still photography for the benefit of the state’s economy.

Subject to the provision of funding appropriated for these purposes, the program shall do, but shall not be limited to doing, all of the following:

(a) Administer a one-stop permit office, pursuant to subdivision (b) of Section 14998.8, which shall issue permits for the use of state property for filmmaking.

(b) Implement the guidelines or regulations for a standardized permit procedure for all state agencies pursuant to guidelines adopted by the commission under Section 14998.4.

(c) Update and expand the location resource library.

(d) Produce and implement a marketing and promotion plan for filmmaking in California which shall be subject to the approval of the commission. The purpose of the plan shall be to design a program for the preparation and distribution of appropriate promotional and informational materials pointing out desirable locations within the state for the production of motion pictures, explaining the benefits and advantages of producing motion pictures within the state government, as well as those services available at the local level and within the industry.

(e) Conduct workshops to assist local governments to adopt uniform permit procedures and to establish film development offices.

(f) Request and obtain any information from state entities necessary to carry out the purposes of this section.

(g) Accept grant moneys for the purpose of implementing this section.

(h) Accept gifts and donations for the purpose of implementing this section.

(Amended by Stats. 2004, Ch. 225, Sec. 30. Effective August 16, 2004.)



14998.10

It is the intent of the Legislature to encourage local governments to develop uniform procedures for issuing permits and to charge fees for the use of agency property or employee services, which do not exceed the estimated reasonable costs of providing the property or services for which the fees are charged.

It is also the intent of the Legislature to encourage local governments to establish departments which would allow motion picture productions to obtain all the locally required permits at one location.

(Added by renumbering Section 14998.7 by Stats. 1987, Ch. 35, Sec. 9. Effective May 29, 1987.)



14998.11

The Film Office shall perform the following functions and activities:

(a) Provide staff for the California Film Commission.

(b) Implement the Cooperative Motion Picture Marketing Plan.

(c) Provide services necessary to increase the amount of filming within California.

(Added by Stats. 2003, Ch. 662, Sec. 3. Effective January 1, 2004.)



14998.12

(a) (1) The California Film Commission shall develop and oversee the implementation of a Cooperative Motion Picture Marketing Plan. The plan shall increase the marketing efforts of the commission, and offer state resources to local film commissions and local government liaisons to the film industry for the purpose of marketing their locales to the motion picture industry.

(2) In addition to paragraph (1), the resources offered under the plan for marketing shall be used to recruit local government participation in, and development of, local film commissions.

(3) For purposes of this section, resources offered to local film commissions and local government liaisons to the motion picture industry shall include all of the following:

(A) Grants for partial or full funding of the cost to develop or participate in workshops, trade shows, seminars, or meetings that assist local governments to promote and market the use of their locales by the motion picture industry. Eligible meetings shall also include those called or approved by the Director of the Film Office to further the purposes of the Cooperative Motion Picture Marketing Plan.

(B) The services of a professional photographer, including material and expenses, to take still photographs of motion picture locations for inclusion in the location resource library established pursuant to subdivision (c) of Section 14998.9. Whenever possible, the photographer shall be hired from the local area participating in the Cooperative Motion Picture Marketing Plan.

(C) Appropriate promotional and informational materials for the purpose of mailing or distributing to the motion picture industry. The materials shall include, but not be limited to, brochures, print ads, and direct marketing materials which state the benefits and advantages of producing motion pictures within the state or the locales participating in the Cooperative Motion Picture Marketing Plan.

(b) Any resource requested under the provisions of the Cooperative Motion Picture Marketing Plan not specified in this section shall be subject to the approval of the California Film Commission.

(c) The California Film Commission shall expand and upgrade the location resource library through the use of a librarian, a computerized catalog system, and a professional photographer.

(d) As a condition of eligibility for the use of resources pursuant to this section, a local government shall demonstrate substantial compliance with the model process for granting film permits described in Section 14999.20.

(e) The commission shall adopt additional guidelines as needed for the implementation of the plan.

(f) The purpose of the Cooperative Motion Picture Marketing Plan is in no way to discourage, limit, or impede the participation of local governments in the Film Liaisons in California, Statewide, commonly referred to as F.L.I.C.S.

(g) As used in this section, “motion picture” shall include, but not be limited to, production in film, video, television, commercial, and still photography.

(Added by Stats. 2003, Ch. 662, Sec. 4. Effective January 1, 2004.)



14998.13

(a) As a means to carry out the California Film Commission’s purposes of encouraging and promoting motion picture and television filming in California and maintaining and improving the position of the state’s motion picture industry in the national and world markets, there is hereby created in the State Treasury, the Film Promotion and Marketing Fund.

(b) The Treasurer shall invest moneys contained in the Film Promotion and Marketing Fund not needed to meet current obligations in the same manner as other public funds are invested. Interest that accrues from the investments shall be credited to the fund.

(c) Proceeds that accrue to the state from the sales of location library documents, photocopying, and other film-related informational documents shall be deposited in the fund.

(d) The commission may receive and accept for deposit in the Film Promotion and Marketing Fund moneys from any and all public or private sources that support the purposes within this chapter.

(e) Moneys in the Film Promotion and Marketing Fund shall be available for expenditure by the commission, upon appropriation by the Legislature, for activities performed consistent with the Cooperative Motion Picture Marketing Plan pursuant to Section 14998.12.

(Added by Stats. 2005, Ch. 168, Sec. 1. Effective January 1, 2006.)






CHAPTER 2 - Commission for Economic Development

14999

The Commission for Economic Development, hereinafter referred to as the commission, is continued in existence. The purpose of the commission is to provide continuing bipartisan legislative, executive branch and private sector support and guidance for the best possible overall economic development of the state by any and all of the following means:

(a) Assessing specific regional or local economic development problems and making recommendations for solving problems.

(b) Providing a forum for ongoing dialogue on economic issues between state government and the private sector.

(c) Recommending, where deemed appropriate, legislation to require evaluation of demonstration and ongoing economic development projects and programs to ensure continued cost effectiveness.

(d) Identifying and reporting important secondary effects on economic development of programs and regulations which may have other primary purposes.

(e) Undertaking specialized studies and preparing specialized reports at the request of the Governor or Legislature.

(Amended by Stats. 2005, Ch. 675, Sec. 13. Effective January 1, 2006.)



14999.1

The commission shall consist of 17 members appointed as follows:

Three Members of the Senate, appointed by the Senate Rules Committee.

Three Members of the Assembly, appointed by the Speaker of the Assembly.

The Members of the Legislature appointed to the commission shall serve at the pleasure of the appointing power and shall participate in the activities of the commission to the extent that such participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this article, such Members of the Legislature shall constitute a joint investigating committee on the subject of this article and as such shall have the powers and duties imposed upon such committees by the Joint Rules of the Senate and Assembly.

Ten members appointed by the Governor after consultation with business, industry, and labor organizations, with no more than six members registered from the same political party. These 10 members shall include persons from the economic development fields of manufacturing, tourism, world trade and such other fields as may be appropriate. The terms of these 10 members shall be for four years. The terms of the members first appointed shall be as follows: four shall expire January 1, 1973; four January 1, 1974; and two January 1, 1975.

The Lieutenant Governor shall serve as chairman of the commission. The commission shall provide for the selection of a vice chairman who will be a registered member of a political party different from that of the chairman. The commission may select from its membership such other officers as it deems necessary. The chairman and the vice chairman will be ad hoc members of all committees. The Governor shall appoint, upon the nomination of the Lieutenant Governor, an executive secretary for the commission. That appointee shall serve at the pleasure of the Lieutenant Governor. The Lieutenant Governor shall appoint the staff of the commission. The staff shall be employees of the Lieutenant Governor’s office.

(Amended by Stats. 1983, Ch. 537, Sec. 4.5. Effective July 28, 1983.)



14999.2

The commission may appoint task forces to study and report on specific issues which relate to the purposes of this chapter. The commission may contract for studies and other special services for purposes of this chapter.

(Amended by Stats. 1982, Ch. 54, Sec. 3.)



14999.3

The commission shall appoint advisory committees from outside its membership to represent the aerospace, manufacturing, maritime, tourism and world trade segments of the state’s economy, and such other advisory committees as it deems necessary for the purpose of carrying out its responsibilities as set forth in this article. Such committees shall serve at no cost to state government.

(Added by Stats. 1973, Ch. 121.)



14999.4

Members of the commission shall serve without compensation, but shall be reimbursed for actual necessary expenses incurred in the performance of their duties, as authorized by the commission chairman, excepting those members representing the Senate and Assembly who shall receive reimbursement from their legislative funds.

(Added by Stats. 1973, Ch. 121.)



14999.5

A majority of the members shall constitute a quorum for the transaction of business for the commission. All meetings of the commission shall be open and public and all persons shall be permitted to attend any meetings of the commission.

(Amended by Stats. 1982, Ch. 54, Sec. 4.)



14999.6

The commission may act at any regular or special meeting. Regular meetings shall be held once during each three-month period and special meetings may be called by the chairman at any time he deems it is necessary to handle special or emergency matters. The commission may act without a meeting if a majority of the members approve of the action taken in writing. Any member who misses attending three consecutive meetings without good cause, may be replaced.

(Added by Stats. 1973, Ch. 121.)



14999.7

The commission shall have the powers and authority necessary to carry out the duties imposed upon it by this chapter, including but not limited to, all of the following:

(a) To adopt such rules and regulations as it deems advisable with respect to the conduct of its own affairs.

(b) To hold hearings, make and sign agreements and to do or perform any acts which may be necessary, desirable, or proper to carry out the purposes of this chapter.

(c) To cooperate with, and secure the cooperation of, any department, division, bureau, commission, or other agency of the state, other government, public entity, private organization, or corporation to facilitate it properly to carry out its powers and duties hereunder.

(d) To accept any federal funds granted, by act of Congress or by executive order, for all or any of the purposes of this chapter.

(e) To accept any gifts, donations, grants, or bequests for all or any of the purposes of this chapter.

(Amended by Stats. 1982, Ch. 54, Sec. 5.)



14999.8

The commission shall consider programs to further the economic development of the state. The commission shall study the laws and programs of other states relating to economic development and the encouragement of business and industry, and shall confer with governmental officials and representatives of business and industry and any other persons or organizations interested in the promotion of economic development. The commission shall make recommendations concerning legislation affecting the economic development of the state.

(Amended by Stats. 1982, Ch. 54, Sec. 6.)



14999.9

The commission shall make a report of its activities, findings and recommendations to the Governor and the Legislature not later than February 1 of each year.

(Added by Stats. 1973, Ch. 121.)



14999.10

The Legislature finds and declares that the Commission for Economic Development is solely an advisory body to the Legislature, to the Governor, and to state departments, offices, and agencies, and that the duties and functions given the commission are part of, or incidental to, its work as an advisory body.

The Legislature further finds and declares that no person shall, by virtue of his or her membership on the commission, be deemed or held to be an officer of the State of California.

(Repealed and added by Stats. 1977, Ch. 168.)






CHAPTER 3 - Uniform Film Permit

14999.20

The California Film Commission shall, with input from the motion picture industry and local and state government, develop and adopt a “model process for granting film permits.” The process shall contain but not be limited to the following provisions:

(a) A designated person to deal with industry whose responsibilities shall include but not be limited to:

(1) The attraction of motion picture production to the jurisdiction.

(2) Assistance in expediting to the greatest extent possible the issuances of all use permits necessary for motion picture production.

(b) Maximum time requirements to grant permits.

(c) Permits shall be valid for the period of time necessary to film a specific shot or sequence of shots. Minor additions, corrections or alterations to a permit shall be made available by way of application for a “rider.” Significant changes to the original permit shall require a new permit application.

(d) Coordinating of multijurisdictional filming.

(e) A suggested fee schedule for motion picture permits which is reasonably related to the cost of providing services occasioned by motion picture production, including administrative, police, fire, sanitation, and other necessary services.

(f) A uniform permit application-permit form.

If the California Film Commission has not adopted a model process for granting film permits by July 1, 1989, the existing “model film ordinance” and the uniform film permit application form drafted by the California Film Commission staff shall be used for the purposes of this chapter until the time as a model process is adopted.

(Added by Stats. 1988, Ch. 955, Sec. 5.)



14999.21

(a) The California Film Commission shall send to each city and county a copy of the model process for granting film permits for local consideration. Not later than December 31, 1989, each jurisdiction shall adopt this process or inform the California Film Commission in writing as to why they cannot or need not adopt this model process.

(b) At least 30 days prior to the adoption of or an amendment to the written filming policy of a local government, the local government shall submit a draft of the ordinance or amendment to the Director of the Film Office. The Film Office shall review drafts submitted to it and report its findings to the local government within five working days of receipt of the draft. The local legislative body shall consider the Film Office’s findings prior to final adoption of the ordinance or amendment unless the commission’s findings are not available within the above prescribed time limits. Any and all findings made by the commission pursuant to this section shall be advisory to local government.

(c) Each local government shall provide the commission with a copy of its adopted filming ordinance or amendments.

(Amended by Stats. 1993, Ch. 1153, Sec. 30. Effective October 11, 1993.)



14999.30

This chapter shall be known and may be cited as the Uniform Film Permit Act.

(Added by Stats. 1986, Ch. 684, Sec. 2.)



14999.31

The Film Office and its director shall encourage the use of the uniform application form described in Section 14999.32 for obtaining a local permit to engage in film production within the jurisdiction of a county, city, or city and county. As used in this chapter “film” includes, but is not limited to, feature motion pictures, video recordings, television motion pictures, commercials, and stills. “Production” means the activity of making a film for commercial or noncommercial purposes on property owned by a county, city, or city and county, or on private property within the jurisdiction of a county, city, or city and county.

(Amended by Stats. 2009, Ch. 88, Sec. 45. Effective January 1, 2010.)



14999.32

The uniform film permit application form shall include all of the following provisions:

(a) The name, address, and telephone number of the applicant or duly authorized representative, and, if available, of the director, first assistant director, unit production manager, or location manager.

(b) The name and address of the individual or production company to whom the permit is to be issued.

(c) The type of the production or project.

(d) The date(s), time(s), and location(s) (including preparation and striking days).

(e) A brief description of the proposed filming activity, including any other activity which would affect the use of public facilities in the area.

(f) An estimate of the number of individuals in cast and crew.

(g) An estimate of the types and number of vehicles.

(h) If an applicant intends to use either wild animals, chemicals, explosives or fire, or intends to engage in any other hazardous activity, a statement to that effect.

(i) Any additional information the county, city, or city and county deems necessary.

(Added by Stats. 1986, Ch. 684, Sec. 2.)



14999.33

(a) If a county, city, or city and county requires a film permit, it is encouraged to use the uniform film permit application form when processing film permit applications. Those jurisdictions participating in the regional permit pilot project pursuant to Section 14998.15 are also encouraged to work within the provisions of this chapter.

(b) A completed uniform film permit application which has been approved by the county, city, or city and county shall constitute the local film permit.

(Added by Stats. 1986, Ch. 684, Sec. 2.)



14999.34

This chapter shall apply to any city, including any charter city.

(Added by Stats. 1986, Ch. 684, Sec. 2.)



14999.35

No fee which is greater than the actual cost incurred shall be charged by any county, city, city and county, or special district for film production which occurs entirely on private property.

(Added by Stats. 1988, Ch. 955, Sec. 7.)



14999.36

A city or county may adopt an ordinance or other regulation governing the issuance of permits to engage in the use of property for occasional commercial filming, on location, pursuant to Section 65302.9.

(Added by Stats. 1994, Ch. 687, Sec. 1. Effective January 1, 1995.)



14999.37

(a) A local or state public official involved in the granting of a film permit may not require directly or indirectly a charitable donation or any other consideration in exchange for granting, or supporting the granting of, a film permit.

(b) Nothing in this section shall be construed to limit the authority of a local agency to assess impact fees as part of the film permitting process.

(c) A local or state public official who fails to comply with subdivision (a) shall be subject to a civil penalty of not less than one thousand dollars ($1,000) and not to exceed five thousand dollars ($5,000).

(d) The local district attorney, city attorney, or the Attorney General may bring an action pursuant to this section to collect the penalty imposed pursuant to subdivision (b).

(Added by Stats. 2003, Ch. 220, Sec. 1. Effective January 1, 2004.)






CHAPTER 4 - State Theatrical Arts Resources Partnership

14999.50

It is the intent of the Legislature to help develop California’s film industry and thereby further strengthen the state’s economy by providing surplus government-owned property to film and television movie production companies at a low cost.

(Added by Stats. 2000, Ch. 700, Sec. 1. Effective January 1, 2001.)



14999.55

(a) The State Theatrical Arts Resources (STAR) Partnership is hereby established within the California Film Commission.

(b) The commission shall collaborate with the Department of General Services and other appropriate state agencies in identifying surplus state properties that may be available for use under the partnership.

(c) The commission shall list available properties for the use of filmmakers and location scouts at an interactive web site, with relevant information about the properties and instructions for contacting the commission and obtaining use of the properties.

(d) The state properties identified under the program shall be made available for film and television production at a nominal fee, as established by the commission and the Department of General Services or other appropriate state agency. Production companies shall be responsible for any additional related costs, such as maintenance or electrical costs, that the state incurs because of filming at the property.

(e) The commission shall work with the Film Liaisons in California, Statewide, to establish local STAR partnerships to identify local surplus or unused government property or assets that may be used for film and television movie production.

(Added by Stats. 2000, Ch. 700, Sec. 1. Effective January 1, 2001.)









PART 6 - DEPARTMENT OF JUSTICE

CHAPTER 1 - Administration

ARTICLE 1 - General

15000

There is in the State Government a Department of Justice. The department is under the direction and control of the Attorney General.

(Added by Stats. 1945, Ch. 118.)



15001

The department is composed of the Office of the Attorney General and those other divisions, bureaus, branches, sections, or other units as the Attorney General may create within the department pursuant to Section 15002.5.

(Amended by Stats. 2007, Ch. 176, Sec. 53. Effective August 24, 2007.)



15001.1

The Department of Justice is responsible for investigation and enforcement of controlled gambling activity in this state as set forth in the Gambling Control Act (Chapter 5 (commencing with Section 19800) of Division 8 of the Business and Professions Code).

(Amended by Stats. 2007, Ch. 176, Sec. 54. Effective August 24, 2007.)



15001.2

Any process issued by the Department of Justice for purposes of implementing and enforcing the Gambling Control Act (Chapter 5 (commencing with Section 19800) of Division 8 of the Business and Professions Code) may be issued in the name of the department. Any hearing conducted by the Attorney General for these purposes may be styled as conducted before the department.

(Amended by Stats. 2007, Ch. 176, Sec. 55. Effective August 24, 2007.)



15002

The civil service status, positions and rights of officers and employees of the Department of Justice who were members of the State civil service prior to May 1, 1944 shall not be affected by their transfer to the Department of Justice and their status, positions and rights shall continue to be accorded to them pursuant to the State Civil Service Act. The inclusion of any office or agency in the Department of Justice shall not bring any exempt officer, employee, or position into the State civil service.

(Added by Stats. 1945, Ch. 118.)



15002.5

The Attorney General may arrange and classify the work of the Department of Justice, and consolidate, abolish, or create divisions, bureaus, branches, sections, or units within the department. Any statutory or other reference to the Office of the Attorney General, the State Bureau of Criminal Identification and Investigation, the Division of Law Enforcement, or the Bureau of Gambling Control shall be construed to refer to the division, bureau, branch, section, or unit within the department which is performing the functions referred to; and no such function shall be abolished without express statutory authority.

(Amended by Stats. 2012, Ch. 867, Sec. 1. Effective January 1, 2013.)



15003

There is in the Department of Justice the office of deputy director. The deputy director shall be appointed by the Attorney General.

The deputy director shall be a civil executive officer and shall be exempt from civil service.

(Amended by Stats. 1971, Ch. 839.)



15004

The department may prepare and publish every two years a compilation of the laws of this State relating to crimes and criminal law enforcement, which are of general interest to peace officers throughout the State. The department may distribute copies of such compilation at cost to peace officers and law enforcement agencies throughout the State.

(Added by Stats. 1961, Ch. 902.)



15005

Notwithstanding Section 18932, the minimum age limit for appointment to the position of special or narcotic agent shall be 18 years, and the maximum age limit for examination shall be 40 years. The age limits set forth herein shall not affect the right of a special or narcotic agent to participate in promotional examinations.

(Amended by Stats. 1971, Ch. 1748. Superseded on operative date of amendment by Stats. 1981, Ch. 453.)



15005-1

Notwithstanding Section 18932, the minimum age limit for appointment to the position of special or narcotic agent shall be 18 years. Any examination for the position of special or narcotic agent shall require a demonstration of the physical ability to effectively carry out the duties and responsibilities of the position in a manner which would not inordinately endanger his or her health or safety or the health and safety of others.

(Amended by Stats. 1981, Ch. 453, Sec. 3. Conditionally operative as prescribed by Sec. 8 of Ch. 453.)



15006

The Department of Justice shall maintain a continuing investigation on a statewide basis of investment frauds and business crimes and shall assist district attorneys of the various counties in the prosecution thereof.

(Added by Stats. 1965, Ch. 151.)






ARTICLE 2 - Organized Crime

15025

The Department of Justice shall seek to control and eradicate organized crime in California by:

(a) Gathering, analyzing and storing intelligence pertaining to organized crime.

(b) Providing this intelligence to local, state and federal law enforcement units.

(c) Providing training and instruction to assist local and state law enforcement personnel in recognizing and combating organized crime.

(d) Providing a research resource of specialized equipment and personnel to assist local, state, and federal agencies in combating organized crime.

(e) Conducting continuing analyses and research of organized crime in order to determine current and projected organized crime activity in California.

(f) Initiating and participating in the prosecution of individuals and groups involved in organized crime activities.

(Added by Stats. 1971, Ch. 1795.)



15026

It is the intent of the Legislature that the department focus its investigative and prosecutive endeavors with regard to organized crime in controlling crime which is of a conspiratorial and organized nature and which seeks to supply illegal goods and services such as narcotics, prostitution, loan sharking, gambling, and other forms of vice to the public or seeks to conduct continuing activities, a substantial portion of which are illegal, through planning and coordination of individual efforts. The department shall also investigate and prosecute organized criminal violations involving intrusion into legitimate business activities by the use of illegitimate methods, including, but not limited to, monopolization, terrorism, extortion, and tax evasion.

(Added by Stats. 1971, Ch. 1795.)



15027

The department’s functions concerning organized crime shall be divided among five programs as follows:

(a) Operations and training.

(b) Intelligence.

(c) Long-range intelligence research.

(d) Investigation.

(e) Prosecution.

(Added by Stats. 1971, Ch. 1795.)



15028

The department shall annually report on its activities and accomplishments to the Legislature and to federal, state, and local law enforcement agencies, as well as to other interested groups. The first report to the Legislature shall be made no later than July 1, 1972, and shall specify the way in which the department’s organization and positions relate to suppressing organized crime and its accomplishments as of that date.

(Added by Stats. 1971, Ch. 1795.)



15029

(a) The Crack Down Task Force Program is hereby created within the Department of Justice with responsibility for establishing, conducting, supporting, and coordinating crack down task forces composed of state and local law enforcement agencies targeting the investigation and apprehension of the Colombian cartel-street gang cocaine networks.

(b) The department shall coordinate all investigations undertaken by task forces operating under the Crack Down Task Force Program with all local agencies having law enforcement responsibilities within the jurisdictions involved. The department shall also solicit participation by appropriate federal agencies with task force investigations whenever possible.

The department shall provide staffing and logistical support for the crackdown task forces, supplying special agents, criminal intelligence analysts, forensic experts, financial auditors, equipment, and funding to the task forces as needed.

(c) Local law enforcement agencies participating in the Crack Down Task Force Program shall be reimbursed by the department for personnel overtime costs and equipment or supplies required for task force activities.

(Amended by Stats. 2012, Ch. 867, Sec. 2. Effective January 1, 2013.)






ARTICLE 3 - Western States Organized Crime Compact

15050

The Attorney General shall study, in conjunction with representatives of the States of Nevada, Arizona, and Oregon, the necessity and desirability of an interstate compact relative to the control and suppression of organized crime.

(Added by Stats. 1971, Ch. 1795.)



15051

No compact proposed pursuant to this article is binding on the State of California until it has been approved by the Legislature of this state and the Legislature of Nevada, Oregon or Arizona, and the Congress of the United States.

(Added by Stats. 1971, Ch. 1795.)









CHAPTER 2 - State’s Teletype System

ARTICLE 1 - General

15100

The California Law Enforcement Telecommunications System shall be operated by the Department of Justice.

(Amended by Stats. 1972, Ch. 1377.)



15101

The system shall be used exclusively for the official business of the State, and the official business of any city, county, city and county, or other public agency.

(Added by Stats. 1951, Ch. 655.)



15102

The charges for transmitting messages over the system shall be fixed pursuant to Section 13240.

(Added by Stats. 1951, Ch. 655.)



15103

The department shall file with the Controller a monthly report of all money received for the use of the system, and at the same time deposit all such money with the Treasurer.

(Amended by Stats. 1972, Ch. 1377.)



15104

All sums so deposited shall be credited by the Controller to the appropriation for the support of the department from which the cost of such teletype services were paid, and shall be used by the department for the same purposes for which the appropriation was made.

(Amended by Stats. 1972, Ch. 1377.)



15105

This chapter does not prohibit the use of the State’s Teletype System by any other state or public agency thereof when connection is made to the State’s Teletype System at or within the boundaries of this State and when the messages transmitted relate to the enforcement of the criminal laws.

(Added by Stats. 1951, Ch. 655.)



15106

The Attorney General may lease facilities and equipment for the purpose of connecting the State’s Teletypewriter System with any county, city, or district, if the county, city, or district pays the installation and maintenance costs.

(Added by Stats. 1951, Ch. 274.)






ARTICLE 2 - Leases of Teletype Facilities and Equipment

15130

The Attorney General may arrange for the connection of the State Teletype System with that of any adjacent state.

(Added by Stats. 1955, Ch. 84.)



15131

The Attorney General shall lease facilities and equipment to connect the State Teletype System with points to be selected by him in the Counties of Alameda, Butte, Contra Costa, Fresno, Humboldt, Imperial, Kern, Los Angeles, Madera, Marin, Merced, Monterey, Napa, Nevada, Orange, Riverside, Sacramento, San Bernardino, San Diego, San Joaquin, San Luis Obispo, San Mateo, Santa Barbara, Santa Clara, Santa Cruz, Shasta, Siskiyou, Solano, Sonoma, Stanislaus, Tehama, Tulare, Ventura, and Yuba and in the City and County of San Francisco.

(Added by Stats. 1955, Ch. 84.)



15132

The Attorney General shall lease facilities and equipment to connect the state teletype system with each of the Counties of Amador, Calaveras, Contra Costa, El Dorado, Glenn, Inyo, Kings, Mariposa, Mendocino, Modoc, Mono, Placer, San Benito, Trinity, Tuolumne, and Yolo.

(Amended by Stats. 1965, Ch. 1398.)



15133

The Attorney General shall lease facilities and equipment to connect the State Teletype System with the sheriff’s office in the counties of:

(a) Alpine.

(b) Del Norte.

(c) Lake.

(d) Lassen.

(e) Nevada.

(f) Plumas.

(g) Sierra.

(Added by Stats. 1955, Ch. 84.)



15134

The Attorney General shall lease facilities and equipment to connect the State Teletype System with sheriff’s office substations at:

(a) Monterey, in Monterey County.

(b) Needles and Barstow, in San Bernardino County.

(c) Indio and Blythe in Riverside County.

(Added by Stats. 1955, Ch. 84.)



15135

The Attorney General shall lease facilities and equipment to connect the state teletype system with the police department of each of the following cities:

(a) San Leandro.

(b) San Mateo.

(c) Escondido.

(d) Coronado.

(e) Portola.

(f) Watsonville.

(g) Brawley.

(h) Tulare.

(i) Long Beach.

(j) Palo Alto.

(k) Bakersfield.

(l) Delano.

(Amended by Stats. 1963, Ch. 1636.)



15136

The Attorney General shall lease facilities and equipment to connect the State Teletype System with the police department of each of the following cities:

(a) Paso Robles.

(b) Bishop.

(c) Santa Maria.

(d) Oceanside.

(e) Alameda.

(f) San Jose.

(Added by Stats. 1955, Ch. 84.)



15137

The Attorney General shall lease facilities and equipment to connect the state teletype system with the police department of the City of Lompoc if the city assumes the cost of connecting to the system and the annual cost of operating such extension.

(Added by Stats. 1961, Ch. 1433.)









CHAPTER 2.5 - California Law Enforcement Telecommunications System

15150

(a) It is the intent of the Legislature that the Department of Justice shall commence to operate under this chapter as soon as feasible, but until such time, the department shall continue to operate under Article 8 (commencing with Section 13240) of Chapter 2, Part 3, Division 3, Title 2 of this code, and Chapter 2 (commencing with Section 15100) of this part. Accordingly, the department shall not discontinue service to any connection point to which it is required to furnish services at state expense until it has made the determination, has given notice, and the notice period has elapsed, as provided in subdivision (b).

(b) At such time as the Attorney General concludes that he can furnish service to one location in any county in compliance with the requirements of Section 15161, he shall so certify and shall send notice of such certification to each agency in the county connected with the state system. Thirty days after the sending of such notice, service to any connection point in the county other than the one location selected pursuant to Section 15161 shall no longer be at state expense.

(Added by Stats. 1965, Ch. 1595.)



15151

The maintenance of law and order is, and always has been, a primary function of government and is so recognized in both Federal and State Constitutions. The state has an unmistakable responsibility to give full support to all public agencies of law enforcement. This responsibility includes the provision of an efficient law enforcement communications network available to all such agencies. It is the intent of the Legislature that such a network be established and maintained in a condition adequate to the needs of law enforcement. It is the purpose of this chapter to establish a law enforcement telecommunications system for the State of California.

(Added by Stats. 1965, Ch. 1595.)



15152

The Department of Justice shall maintain a statewide telecommunications system of communication for the use of law enforcement agencies.

(Added by Stats. 1965, Ch. 1595.)



15153

The system shall be under the direction of the Attorney General, and shall be used exclusively for the official business of the state, and the official business of any city, county, city and county, or other public agency.

(Added by Stats. 1965, Ch. 1595.)



15154

The Attorney General shall appoint an advisory committee on the California Law Enforcement Telecommunications System, hereinafter referred to as the committee, to advise and assist him in the management of the system with respect to operating policies, service evaluation, and system discipline. The committee shall serve at the pleasure of the Attorney General without compensation except for reimbursement of necessary travel expenses.

Before requesting vendor proposals to implement the system, the committee shall prepare detailed technical system specifications defining all communications—handling parameters and making explicit in sufficient depth the goals of the system.

(Added by Stats. 1965, Ch. 1595.)



15155

The committee shall consist of representatives from the following organizations:

(1) Two representatives from the Peace Officers’ Association of the State of California.

(2) One representative from the California State Sheriffs’ Association.

(3) One representative from the League of California Cities.

(4) One representative from the County Supervisors Association of California.

(5) One representative from the Department of Justice.

(6) One representative from the Department of Motor Vehicles.

(7) One representative from the Office of Emergency Services.

(8) One representative from the California Highway Patrol.

(9) One representative from the California Police Chiefs Association.

(Amended by Stats. 2014, Ch. 54, Sec. 4. Effective January 1, 2015.)



15156

The Department of Justice shall provide an executive secretary to the committee.

(Added by Stats. 1965, Ch. 1595.)



15157

The committee shall elect a chairman for a term to be determined by the committee.

(Added by Stats. 1965, Ch. 1595.)



15158

The committee shall meet at least twice each year at a time and place to be determined by the Attorney General and the chairman. Special meetings may be called by the Attorney General or the chairman by giving at least 14 days’ notice to the members.

(Added by Stats. 1965, Ch. 1595.)



15159

All meetings of the committee and all hearings held by the committee shall be open to the public.

(Added by Stats. 1965, Ch. 1595.)



15160

The Attorney General shall, upon the advice of the committee, adopt and publish for distribution to the system subscribers and other interested parties the operating policies, practices and procedures, and conditions of qualification for membership.

(Added by Stats. 1965, Ch. 1595.)



15161

The Department of Justice shall provide a basic telecommunications communications network consisting of no more than two relay or switching centers in the state and circuitry and terminal equipment in one location only in each county in the state. The system shall be consistent with the functional specifications contained in pages 75 to 79 of the Report of the Assembly Interim Committee on Ways and Means, Volume 21, Number 9, 1963–1965.

These functional specifications summarize the needs of the peace officers for present purposes, but do not constitute technical specifications addressed to prospective suppliers of equipment and procedures.

(Added by Stats. 1965, Ch. 1595.)



15162

The system may connect and exchange traffic with compatible systems of adjacent states and otherwise participate in interstate operations.

(Added by Stats. 1965, Ch. 1595.)



15163

The system shall provide service to any law enforcement agency qualified by the committee which, at its own expense, desires connection through the county terminal.

(Added by Stats. 1965, Ch. 1595.)



15164

The system shall be maintained at all times with equipment and facilities adequate to the needs of law enforcement. The committee shall recommend to the Attorney General any improvements of the system to meet the future requirements of the subscribers and to take advantage of advancements made in the science of telecommunications communications. The system shall be designed to accommodate present and future data processing equipment.

(Added by Stats. 1965, Ch. 1595.)



15164.1

(a) The person designated as a county’s “control agent” as defined by the policies, practices, and procedures adopted pursuant to Section 15160, or the chief officer of any other agency that has been granted direct access to the California Law Enforcement Telecommunications System under the provisions of this chapter, shall have sole and exclusive authority to ensure that the county’s or other agency’s equipment connecting to the California Law Enforcement Telecommunications System complies with all security requirements that are conditions of access to the California Law Enforcement Telecommunications System under the provisions of this chapter, or the policies, practices, and procedures adopted pursuant to Section 15160, and that the equipment complies with the county control agent’s security policy. This authority shall include, but not be limited to, locating, managing, maintaining, and providing security for all of the county’s or other agency’s equipment that connects to, and exchanges data, video, or voice information with, the California Law Enforcement Telecommunications System under the provisions of this chapter, including, but not limited to, telecommunications transmission circuits, networking devices, computers, data bases, and servers.

(b) A control agent or chief officer may not exercise the authority granted in subdivision (a) in a manner that conflicts with any other provision of this chapter, or with the policies, practices, and procedures adopted pursuant to Section 15160.

(Added by Stats. 2001, Ch. 34, Sec. 1. Effective January 1, 2002.)



15165

Any subscriber to the system shall file with the Attorney General an agreement to conform to the operating policies, practices and procedures approved by the committee under penalty of suspension of service or other appropriate discipline by the committee.

(Added by Stats. 1965, Ch. 1595.)



15166

The Director of General Services shall fix the charge to be paid by any state department, officer, board or commission to the Department of Justice.

(Added by Stats. 1965, Ch. 1595.)



15167

In the case of a state agency, the charge shall be paid from the money available by law for the support of the state agency using the system.

(Added by Stats. 1965, Ch. 1595.)






CHAPTER 3 - Administration of Justice

15200

The Legislature hereby declares that: (1) The uniform administration of justice throughout the State is a matter of statewide interest; (2) The prosecution and conduct of trials of persons accused of homicide should not be hampered or delayed by any lack of funds available to the counties for such purposes; (3) A county should not be required to bear the entire costs of a trial involving a homicide if such costs will seriously impair the finances of the county; and (4) It is the intention of the Legislature in enacting this chapter to provide for state assistance to counties in such emergency situations.

(Added by Stats. 1961, Ch. 2115.)



15201

As used in this chapter, “costs incurred by the county” means all costs, except normal salaries and expenses, incurred by the county in bringing to trial or trials, including the trial or trials of, a person or persons for the offense of homicide, including costs, except normal salaries and expenses, incurred by the district attorney in investigation and prosecution, by the sheriff in investigation, by the public defender or court-appointed attorney or attorneys in investigation and defense, and all other costs, except normal salaries and expenses, incurred by the county in connection with bringing the person or persons to trial including the trial itself, which include extraordinary expenses for such services as witness fees and expenses, court-appointed expert witness fees and expenses, reporter fees, and costs in preparing transcripts. Trial costs shall also include all pretrials, hearings, and postconviction proceedings, if any. “Costs incurred by the county” do not include any costs paid by the superior court or for which the superior court is responsible.

(Amended by Stats. 2008, Ch. 213, Sec. 1. Effective January 1, 2009.)



15202

(a) A county that is responsible for the cost of a trial or trials or any hearing of a person for the offense of homicide may apply to the Controller for reimbursement of the costs incurred by the county in excess of the amount of money derived by the county from a tax of 0.0125 of 1 percent of the full value of property assessed for purposes of taxation within the county.

(b) The formula in this section shall apply to any homicide trial in which the commission of the crime occurred on or after January 1, 2005. Homicide trials for which the crime was committed before January 1, 2005, shall qualify under the reimbursement statute in effect before that date.

(c) The Controller shall not reimburse any county for costs that exceed the California Victim Compensation and Government Claims Board’s standards for travel and per diem expenses. The Controller may reimburse extraordinary costs in unusual cases if the county provides sufficient justification of the need for these expenditures. Nothing in this section shall permit the reimbursement of costs for travel in excess of 1,000 miles on any single round trip, without the prior approval of the Attorney General.

(d) Reimbursement funds appropriated pursuant to this section are available for three fiscal years from the date of the appropriation. After three fiscal years, any unused funds shall revert back to the General Fund.

(Amended by Stats. 2008, Ch. 213, Sec. 2. Effective January 1, 2009.)



15202.1

(a) If the venue for trial of a homicide case has been changed from the county which is eligible for reimbursement under Section 15202 to a location more than 60 miles from the county seat of that county, and the district attorney of that county has entered into a contract with an attorney to try the case or an investigator to assist in the trial of the case, the Controller shall reimburse the county for the actual costs of the attorney or investigator under this section, at an hourly rate not to exceed the hourly rate charged state agencies by the Attorney General for similar attorney services or investigators, without further showing of justification. Nothing in this section shall permit the reimbursement of costs for travel in excess of 1,000 miles on any single round trip, without the prior approval of the Attorney General.

(b) (1) This section shall apply to any homicide cases in which a final judgment was entered on or after January 1, 1990.

(2) The limitation provided in this subdivision shall not apply to Sierra County. Instead, the County of Sierra may apply to the Controller for reimbursement pursuant to subdivision (a) for its costs incident to the prosecution of the homicide trial of People v. Corjasso.

(Amended by Stats. 2011, Ch. 304, Sec. 4. Effective January 1, 2012.)



15203

If the county meets the conditions described in Section 15202 and applies to the State Controller for reimbursement pursuant to that section, and the State Controller determines that the reimbursement meets the provisions of Section 15201, the State Controller shall request the Director of Finance to include any amounts necessary to fulfill the purposes of Section 15202 annually in a request for deficiency appropriation in augmentation of the emergency fund.

(Amended by Stats. 1980, Ch. 590.)



15204

The State Controller may establish rules and regulations to carry out the purposes of this chapter.

(Amended by Stats. 1980, Ch. 590.)









PART 6.5 - CALIFORNIA STATE COMMUNICATIONS LAW

CHAPTER 1 - General

15250

This part may be cited as the California State Communications Law.

(Added by Stats. 1953, Ch. 170.)



15251

Unless the context requires otherwise, as used in this part, the following terms shall have the following meanings:

(a) “Division” means the Public Safety Communications Division established by this part.

(b) “Office” means the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 28, Sec. 17. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



15252

The purpose of this part is to improve and coordinate the use of public safety radio and other public safety communications facilities owned and operated by the state, and to coordinate and cooperate with cities, counties, and other political subdivisions thereof, in order to eliminate duplications and interferences, to bring about economies that could not otherwise be obtained.

(Amended by Stats. 2006, Ch. 533, Sec. 9. Effective January 1, 2007.)



15253

This part shall apply only to those communications facilities which are owned and operated by public agencies in connection with official business of law enforcement services, fire services, natural resources services, agricultural services, and highway maintenance and control of the state or of cities, counties, and other political subdivisions in this state. This part shall not be construed as conferring upon the office control of programs or broadcasts intended for the general public.

(Amended by Stats. 2013, Ch. 28, Sec. 18. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



15254

Radio and other communications facilities owned or operated by the state and subject to the jurisdiction of the office shall not be used for political, sectarian, or propaganda purposes. The facilities shall not be used for the purpose of broadcasts intended for the general public, except for fire, flood, frost, storm, catastrophe, and other warnings and information for the protection of the public safety as the office may prescribe.

(Amended by Stats. 2013, Ch. 28, Sec. 19. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)






CHAPTER 2 - Duties and Powers

15275

The office may do all of the following:

(a) Provide adequate representation of local and state governmental bodies and agencies before the Federal Communications Commission in matters affecting the state and its cities, counties, and other public agencies regarding public safety communications issues.

(b) Provide, upon request, adequate advice to state and local agencies in the state concerning existing or proposed public safety communications facilities between any and all of the following: cities, counties, other political subdivisions of the state, state departments, agencies, boards, and commissions, and departments, agencies, boards, and commissions of other states and federal agencies.

(c) Recommend to the appropriate state and local agencies rules, regulations, procedures, and methods of operation that it deems necessary to effectuate the most efficient and economical use of publicly owned and operated public safety communications facilities within this state.

(d) Provide, upon request, information and data concerning the public safety communications facilities that are owned and operated by public agencies in connection with official business of public safety services.

(e) Carry out the policy of this part.

(Amended by Stats. 2013, Ch. 28, Sec. 20. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



15277

The Public Safety Communications Division is established within the office. The duties of the division shall include, but not be limited to, all of the following:

(a) Assessing the overall long-range public safety communications needs and requirements of the state considering emergency operations, performance, cost, state-of-the-art technology, multiuser availability, security, reliability, and other factors deemed to be important to state needs and requirements.

(b) Developing strategic and tactical policies and plans for public safety communications with consideration for the systems and requirements of the state and all public agencies in this state, and preparing an annual strategic communications plan that includes the feasibility of interfaces with federal and other state telecommunications networks and services.

(c) Recommending industry standards for public safety communications systems to ensure multiuser availability and compatibility.

(d) Providing advice and assistance in the selection of communications equipment to ensure that the public safety communications needs of state agencies are met and that procurements are compatible throughout state agencies and are consistent with the state’s strategic and tactical plans for public safety communications.

(e) Providing management oversight of statewide public safety communications systems developments.

(f) Providing for coordination of, and comment on, plans, policies, and operational requirements from departments that utilize public safety communications in support of their principal function, such as the National Guard, health and safety agencies, and others with primary public safety communications programs.

(g) Monitoring and participating on behalf of the state in the proceedings of federal and state regulatory agencies and in congressional and state legislative deliberations that have an impact on state government public safety communications activities.

(h) Developing plans regarding teleconferencing as an alternative to state travel during emergency situations.

(i) Ensuring that all radio transmitting devices owned or operated by state agencies and departments are licensed, installed, and maintained in accordance with the requirements of federal law. A request for a federally required license for a state-owned radio transmitting device shall be sought only in the name of the “State of California.”

(j) Acquiring, installing, equipping, maintaining, and operating new or existing public safety communications systems and facilities for public safety agencies. To accomplish that purpose, the division is authorized to enter into contracts, obtain licenses, acquire property, install necessary equipment and facilities, and do other necessary acts to provide adequate and efficient public safety communications systems. Any systems established shall be available to all public agencies in the state on terms that may be agreed upon by the public agency and the division.

(k) Acquiring, installing, equipping, maintaining, and operating all new or replacement microwave communications systems operated by the state, except microwave equipment used exclusively for traffic signal and signing control, traffic metering, and roadway surveillance systems. To accomplish that purpose, the division is authorized to enter into contracts, obtain licenses, acquire property, install necessary equipment and facilities, and do other necessary acts to provide adequate and efficient microwave communications systems. Any system established shall be available to all public safety agencies in the state on terms that may be agreed upon by the public agency and the division.

(l) This chapter shall not apply to Department of Justice communications operated pursuant to Chapter 2.5 (commencing with Section 15150) of Part 6.

(Amended by Stats. 2013, Ch. 28, Sec. 21. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)






CHAPTER 3 - Public Safety Communications

15278

This chapter shall be known, and may be cited, as the Public Safety Communications Act of 2013.

(Added by Stats. 2013, Ch. 28, Sec. 22. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



15279

For purposes of this chapter, unless the context requires otherwise, “director” means the Director of the Office of Emergency Services.

(Added by Stats. 2013, Ch. 28, Sec. 22. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



15280

(a) There is in state government, within the Office of Emergency Services, the Public Safety Communications Division.

(b) The Public Safety Communications Division is under the supervision of a chief.

(c) The purpose of this chapter is to transfer the services and responsibilities previously held by the Public Safety Communications Division within the California Technology Agency to the Office of Emergency Services.

(d) Unless the context clearly requires otherwise, the Office of Emergency Services and the Director of the Office of Emergency Services succeed to and are vested with all the duties, powers, purposes, responsibilities, and jurisdiction vested in the former Public Safety Communications Division within the California Technology Agency.

(e) Unless the context clearly requires otherwise, whenever the “Public Safety Communications Division within the California Technology Agency” or the “Public Safety Communications Division of the California Technology Agency” is referenced in any statute, regulation, or contract, it shall be construed to refer to the Public Safety Communications Division within the Office of Emergency Services.

(f) All employees serving in state civil service, other than temporary employees, who are engaged in the performance of functions transferred to the Office of Emergency Services, are transferred to the Office of Emergency Services. The status, positions, and rights of those persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5), except as to positions the duties of which are vested in a position exempt from civil service. The personnel records of all transferred employees shall be transferred to the Office of Emergency Services.

(g) The property of any office, agency, or department related to functions transferred to the Office of Emergency Services is transferred to the Office of Emergency Services. If any doubt arises as to where that property is transferred, the Department of General Services shall determine where the property is transferred.

(Added by Stats. 2013, Ch. 28, Sec. 22. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



15281

The Chief of the Public Safety Communications Division shall be responsible for managing the affairs of the Public Safety Communications Division and shall perform all duties, exercise all powers and jurisdiction, and assume and discharge all responsibilities necessary to carry out the responsibilities of the Public Safety Communications Division. The Office of Emergency Services shall employ professional, clerical, technical, and administrative personnel as necessary to carry out this chapter.

(Added by Stats. 2013, Ch. 28, Sec. 22. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



15282

The Director of the Office of Emergency Services shall establish rates for the Office of Emergency Services’ Public Safety Communications Division’s services based on a formal rate methodology.

(Added by Stats. 2013, Ch. 28, Sec. 22. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)









PART 6.6 - ASSISTANCE TO HOMELESS PERSONS

CHAPTER 2 - Emergency Shelter Program

15301

(a) The El Centro and Calexico armories in Imperial County; the Culver City, Glendale, Inglewood, Long Beach 7th Street, Pomona, Sylmar, and West Los Angeles Federal Avenue armories in Los Angeles County; the San Rafael armory in Marin County; the Merced armory in Merced County; the Fullerton and Santa Ana armories in Orange County; the Roseville armory in Placer County; the Corona, Indio, and Riverside armories in Riverside County; the El Cajon, Escondido, and Vista armories in San Diego County; the San Mateo armory in San Mateo County; the Santa Barbara and Santa Maria armories in Santa Barbara County; the Gilroy, San Jose Hedding Street, and Sunnyvale armories in Santa Clara County; the Santa Cruz and Watsonville armories in Santa Cruz County; the Redding armory in Shasta County; the Petaluma and Santa Rosa armories in Sonoma County; and the Oxnard and Ventura armories in Ventura County, shall be made available to these counties or any city in these counties for the purpose of providing temporary shelter for homeless persons during the period from October 15 through April 15 each year.

(b) The Adjutant General may, in his or her sole discretion, use alternate armories as may be necessary to meet the operational needs of the Military Department. Additionally, any county or city, including those not listed in subdivision (a), may use any armory within its jurisdiction subject to the approval of the Adjutant General.

(c) Subject to appropriation in the annual Budget Act, the Adjutant General may increase or decrease the number of days of operation among all of the armories funded in any year to best meet cold weather demands as they develop. The Adjutant General shall periodically report to the counties authorized to receive funds on the ongoing availability of remaining funded shelter days.

(Amended by Stats. 2000, Ch. 958, Sec. 1. Effective January 1, 2001.)



15301.1

State armories shall not be made available during any period that any organization of the state militia or of the Armed Forces of the United States is conducting drills or other military training or activity at the armory or during any period that the armories have been designated by the Governor or the Adjutant General for use appropriate to a condition of emergency, including, but not limited to, use by the Red Cross during an earthquake, fire, or other disaster.

(Added by Stats. 1994, Ch. 1195, Sec. 1. Effective January 1, 1995.)



15301.3

Any county or city authorized in Section 15301 electing to use a state armory or armories for the purpose of this chapter, in consultation with the Community Advisory Committee appointed pursuant to Section 438 of the Military and Veterans Code or, if no committee has been appointed, in consultation with the Adjutant General, shall obtain a license from the Military Department with the following requirements:

(a) The county or city obtaining a license shall be solely responsible for measures and costs required to comply with state and local health and safety codes during the license periods.

(b) The county or city obtaining a license shall be responsible for all legal liabilities during the license periods and the state shall be held harmless in each case.

(c) Except as provided in the annual Budget Act, the county or city obtaining a license shall be responsible for all costs of providing shelter in the state armory or armories to homeless persons during the license periods, including, but not limited to, all costs for minor emergency repairs, including, but not limited to, plumbing and electrical work, and shall reimburse the Military Department for all costs of providing armories for shelter operations including, but not limited to, utilities, building maintenance and repair, administrative costs, and for National Guardsman for the security of military equipment and property.

(d) The county or city obtaining a license shall be solely responsible for alternative housing arrangements, including relocation measures and transportation, for homeless persons housed in state armories during the license periods, upon notification from the Military Department that the armory or armories shall be required for military activities or emergency purposes as announced by the Governor. The Military Department or the Governor shall determine the evacuation deadline.

(e) The county or city obtaining a license shall be responsible for providing uniformed security personnel from one hour before the shelter opens until one hour after lights out. The county or city shall also ensure that officers from the local law enforcement agency with jurisdiction over the armory will conduct periodic visits to the armory on each night of operation.

(f) The county or city obtaining a license shall be responsible for providing janitorial service from a licensed contractor or qualified civil service employees in order to meet state health and sanitation standards for restrooms and shower facilities.

(Amended by Stats. 2000, Ch. 958, Sec. 2. Effective January 1, 2001.)



15301.6

(a) Each county that obtains a license under Section 15301.3 shall establish a local shelter advisory committee, which shall have all of the following responsibilities:

(1) To address issues related to shelter operation, including, but not limited to, sanitation and security issues.

(2) To ensure that the shelter maintains a “good neighbor policy.”

(3) To assist in finding long-term solutions for providing housing for the homeless to reduce the degree to which state armories are utilized as sites for housing homeless persons.

(b) The county shall select the advisory committee, which shall include representatives from the county and cities within the county in which armories are utilized, local government planning departments, the California National Guard, homeless service providers, local peace officers, representatives of affected community organizations, and advocates for homeless persons. Counties may utilize existing homeless task forces, including, but not limited to, a task force for purposes of the Federal Emergency Management Agency (FEMA), if the membership of the task force has representatives that meet all of the requirements of this subdivision.

(Amended by Stats. 2000, Ch. 958, Sec. 3. Effective January 1, 2001.)









PART 6.7 - ECONOMIC AND BUSINESS DEVELOPMENT

CHAPTER 1.4 - Film California First

15363.60

This chapter shall be known and may be cited as the Film California First Program.

(Added by Stats. 2003, Ch. 662, Sec. 5. Effective January 1, 2004.)



15363.61

(a) The Legislature finds and declares as follows:

(1) The entertainment industry is one of California’s leading industries in terms of employment and tax revenue.

(2) While film, television, and commercial production in California has expanded over the years, other states and countries actively compete for California production business. It is generally acknowledged that certain segments of the industry, mainly film and television production, are especially hard hit in California. The Legislature finds that this is due to assertive efforts of other states and countries, offering various incentives for filming outside of California. As a result of increased marketing efforts by other states and countries, unemployment in certain film industry sectors and a reduction of film business has occurred within California.

(3) Recognizing the vital role the entertainment industry plays in California’s economy, legislation enacted in 1985 created the California Film Commission to facilitate, retain, and attract filming in California.

(4) In order to stop the decline of California film production, it is necessary and appropriate to assist in the underwriting of actual costs incurred by production companies to film in California and to provide opportunities for production companies and other film industry companies to lease property owned by the State of California at below market rates.

(5) Providing the funds designated under this program, and leasing property owned by the State of California at below market rates is in the public interest and serves a public purpose, and providing incentives to production companies and other film industry companies will promote the prosperity, health, safety, and welfare of the citizens of the State of California.

(b) It is the intent of the Legislature that, commencing with the 2002–03 fiscal year, funding for the program from the General Fund shall not exceed the General Fund funding level for the prior fiscal year.

(Amended by Stats. 2013, Ch. 352, Sec. 295. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



15363.62

For purposes of this chapter, the following meanings shall apply:

(a) “Film” means any commercial production for motion picture, television, commercial, or still photography.

(b) “Film costs” means the usual and customary charges by a public agency connected with the production of a film, limited to any of the following:

(1) State employee costs.

(2) Federal employee costs.

(3) Federal, state, University of California, and California State University permits and rental costs.

(4) Local public entity employee costs.

(5) Local property use fees.

(6) Rental costs for equipment owned and operated by a public agency in connection with the film.

(c) “Fund” means the Film California First Fund, established pursuant to Section 15363.74.

(d) “Office” means the Governor’s Office of Business and Economic Development, which includes the California Film Commission.

(e) “Production company” means a company, partnership, or corporation, engaged in the production of film.

(f) “Program” means the Film California First Program established pursuant to this chapter.

(g) “Public agency” means any of the following:

(1) The State of California, and any of its agencies, departments, boards, or commissions.

(2) The federal government, and any of its agencies, departments, boards, or commissions.

(3) The University of California.

(4) The California State University.

(5) California local public entities.

(6) Any nonprofit corporation acting as an agent for the recovery of costs incurred by any of the entities listed in this subdivision.

(Amended by Stats. 2013, Ch. 352, Sec. 296. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



15363.63

(a) (1) Except as provided in paragraph (2), the office may pay and reimburse the film costs incurred by a public agency, subject to an audit. The director of the commission shall develop alternate procedures for the reimbursement of public agency costs incurred by the production company. The office shall only reimburse actual costs incurred and may not reimburse for duplicative costs.

(2) Notwithstanding paragraph (1), the office shall not reimburse costs at rates exceeding those in effect as of January 1, 2002.

(b) Notwithstanding any other provision of law, the Controller shall pay any program invoice received from the office that contains documentation detailing the film costs, and if the party requesting payment or reimbursement is a public agency, a certification that the invoice is not duplicative cost recovery, and an agreement by the public agency that the office may audit the public agency for invoice compliance with the program requirements.

(c) (1) Not more than three hundred thousand dollars ($300,000) shall be expended to pay or reimburse costs incurred on any one film.

(2) In developing the procedures and guidelines for the program, the commission may, in consultation with interested public agencies, establish limits on per day film costs that the state will reimburse. A consultation and comment period shall begin on January 1, 2001, and shall end 30 days thereafter.

(d) (1) Upon receipt of all necessary film costs documentation from a public agency, the office shall transmit the appropriate information to the Controller for payment of the film costs within 30 days.

(2) Public agencies shall be entitled to reimbursement for certain administrative costs, to be determined by the director of the commission, incurred while participating in the program. The reimbursement for administrative costs shall not exceed 1 percent of the total amount of the invoices submitted. Reimbursement shall have an annual cap imposed of not more than ten thousand dollars ($10,000) per public agency participating in the program. Contracted agents working on behalf of two or more public agencies shall have a cap of not more than twenty thousand dollars ($20,000) annually.

(e) The commission shall prepare annual preliminary reports to be submitted to the Joint Legislative Budget Committee in regard to the program prior to the adoption of the annual Budget Act. The reports shall include a list of all entities that received funds from the program, the amounts they received, and the public services that were reimbursed. The commission shall prepare and submit a final report to the committee no later than January 1, 2004.

(f) The commission shall, in consultation with the Department of Industrial Relations and the Employment Development Department, contract with an independent audit firm or qualified academic expert, to prepare a report to be submitted to the Joint Legislative Budget Committee no later than January 1, 2004, that identifies the beneficiaries of expenditures from the Film California First Fund, and determines the impact of these expenditures on job retention and job creation in California.

(Amended by Stats. 2013, Ch. 352, Sec. 297. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



15363.64

(a) The Film California First Fund is hereby established in the State Treasury.

(b) The following moneys shall be paid into the fund:

(1) Any moneys appropriated and made available by the Legislature for the purposes of this chapter.

(2) Any other moneys that may be made available to the agency for the purpose of this chapter from any other source, including the return from investments of moneys by the Treasurer.

(Added by Stats. 2003, Ch. 662, Sec. 5. Effective January 1, 2004.)



15363.65

Procedures and guidelines promulgated to clarify and make specific provisions of the program established pursuant to this chapter, or of any other film assistance program within the agency, shall be exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 for a period of 36 months after the effective date of this chapter. Following the 36-month exemption, the commission may adopt regulations concerning the implementation of this chapter as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1. The adoption of these regulations is an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare within the meaning of subdivision (b) of Section 11346.1. Notwithstanding subdivision (e) of Section 11346.1, the regulations shall not remain in effect for more than 180 days unless the commission complies with all provisions of Chapter 3.5 (commencing with Section 11340) of Part 1, as required by subdivision (e) of Section 11346.1.

(Added by Stats. 2003, Ch. 662, Sec. 5. Effective January 1, 2004.)









PART 7 - STATE PUBLIC DEFENDER

CHAPTER 1 - General Provisions

15400

The Governor shall appoint a State Public Defender, subject to confirmation by the Senate. The State Public Defender shall be a member of the State Bar, shall have been a member of the State Bar during the five years preceding appointment, and shall have had substantial experience in the representation of accused or convicted persons in criminal or juvenile proceedings during that time.

(Added by Stats. 1975, Ch. 1125.)



15401

(a) The State Public Defender shall be appointed for a term of four years commencing on January 1, 1976, and shall serve until the appointment and qualification of his successor. Any vacancy shall be filled for the balance of the unexpired term.

(b) The State Public Defender shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2.

(Amended by Stats. 1983, Ch. 803, Sec. 34.)



15402

The State Public Defender may employ deputies and other employees, and establish and operate offices, as he or she may need for the proper performance of his or her duties. The State Public Defender may contract with county public defenders, private attorneys, and nonprofit corporations organized to furnish legal services to persons who are not financially able to employ counsel and pay a reasonable sum for those services pursuant to the contracts. He or she may provide for participation by those attorneys and organizations in his or her representation of eligible persons. The attorneys and organizations shall serve under the supervision and control of the State Public Defender and shall be compensated for their services either under those contracts or in the manner provided in Section 1241 of the Penal Code.

The State Public Defender may also enter into reciprocal or mutual assistance agreements with the board of supervisors of one or more counties to provide for exchange of personnel for the purposes set forth in Section 27707.1.

The office of the State Public Defender may hire 15 additional staff attorneys and the support staff necessary for proper implementation of Section 15421.

(Amended by Stats. 1997, Ch. 869, Sec. 1. Effective January 1, 1998.)



15403

The State Public Defender shall formulate plans for the representation of indigents in the Supreme Court and in each appellate district as provided in this article. Each plan shall be adopted upon the approval of the court to which the plan is applicable. Any such plan may be modified or replaced by the State Public Defender with the approval of the court to which the plan is applicable.

(Added by Stats. 1975, Ch. 1125.)



15404

The State Public Defender may issue any regulations and take any actions as may be necessary for proper implementation of this part.

(Added by Stats. 1975, Ch. 1125.)






CHAPTER 2 - Duties and Powers

15420

The primary responsibility of the State Public Defender is to represent those persons who are entitled to representation at public expense in the proceedings listed in subdivisions (a), (b), and (c) and (d) of Section 15421. This responsibility shall take precedence over all other duties and powers set forth in this chapter.

(Amended by Stats. 1976, Ch. 1269.)



15421

Upon appointment by the court or upon the request of the person involved the State Public Defender is authorized to represent any person who is not financially able to employ counsel in the following matters:

(a) An automatic appeal to the Supreme Court under Section 11 of Article VI of the California Constitution and subdivision (b) of Section 1239 of the Penal Code.

(b) A petition for a writ of certiorari to the United States Supreme Court with respect to a judgment on the automatic appeal to the Supreme Court under Section 11 of Article VI of the California Constitution and subdivision (b) of Section 1239 of the Penal Code.

(c) An appeal in a noncapital, criminal case as long as the State Public Defender is fulfilling the responsibilities to provide representation imposed pursuant to subdivisions (a) and (b), or the State Public Defender determines that taking a limited number of those cases is necessary for staff training.

(Amended by Stats. 1997, Ch. 869, Sec. 2. Effective January 1, 1998.)



15422

Where a county public defender has refused, or is otherwise reasonably unable to represent a person because of conflict of interest or other reason, the State Public Defender is authorized to represent such person, pursuant to a contract with the county which provides for reimbursement of costs, where the person is not financially able to employ counsel and is charged with the commission of any contempt or offense triable in the superior court at all stages of any proceedings relating to such charge, including restrictions on liberty resulting from such charge. Except in cases of representation under subdivision (d) of Section 15421, the State Public Defender may decline to represent such person by filing a letter with the appropriate court citing Section 15420 of this chapter.

(Amended by Stats. 2002, Ch. 784, Sec. 129. Effective January 1, 2003.)



15423

The State Public Defender is authorized to appear as a friend of the court and may appear in a legislative, administrative or other similar proceeding.

(Added by Stats. 1975, Ch. 1125.)



15424

A person requesting the appointment of counsel shall make a financial statement under oath in the manner provided in rules adopted by the Judicial Council.

(Added by Stats. 1975, Ch. 1125.)



15425

The duties prescribed for the State Public Defender by this chapter are not exclusive and he may perform any acts consistent with them in carrying out the functions of the office.

(Added by Stats. 1975, Ch. 1125.)









PART 7.2 - HEALTH FACILITIES FINANCING AUTHORITY ACT

15430

This part shall be known and may be cited as the California Health Facilities Financing Authority Act.

(Amended by Stats. 1987, Ch. 1426, Sec. 1. Effective September 30, 1987.)



15431

The California Health Facilities Authority is continued in state government as the California Health Facilities Financing Authority. The authority constitutes a public instrumentality, and the exercise by the authority of the powers conferred by this part shall be deemed and held to be the performance of an essential public function.

(Amended by Stats. 1985, Ch. 349, Sec. 3. Effective July 29, 1985.)



15432

As used in this part, the following words and terms shall have the following meanings, unless the context clearly indicates or requires another or different meaning or intent:

(a) “Act” means the California Health Facilities Financing Authority Act.

(b) “Authority” means the California Health Facilities Financing Authority created by this part or any board, body, commission, department, or officer succeeding to the principal functions thereof or to which the powers conferred upon the authority by this part shall be given by law.

(c) “Cost,” as applied to a project or portion of a project financed under this part, means and includes all or any part of the cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which those buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to, during, and for a period not to exceed the later of one year or one year following completion of construction, as determined by the authority, the cost of insurance during construction, the cost of funding or financing noncapital expenses, reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements, the cost of engineering, service contracts, reasonable financial and legal services, plans, specifications, studies, surveys, estimates, administrative expenses, and other expenses of funding or financing, that are necessary or incident to determining the feasibility of constructing any project, or that are incident to the construction, acquisition, or financing of any project.

(d) “Health facility” means a facility, place, or building that is licensed, accredited, or certified and organized, maintained, and operated for the diagnosis, care, prevention, and treatment of human illness, or physical, mental, or developmental disability, including convalescence and rehabilitation and including care during and after pregnancy, or for any one or more of these purposes, for one or more persons, and includes, but is not limited to, all of the following types:

(1) A general acute care hospital that is a health facility having a duly constituted governing body with overall administrative and professional responsibility and an organized medical staff that provides 24-hour inpatient care, including the following basic services: medical, nursing, surgical, anesthesia, laboratory, radiology, pharmacy, and dietary services.

(2) An acute psychiatric hospital that is a health facility having a duly constituted governing body with overall administrative and professional responsibility and an organized medical staff that provides 24-hour inpatient care for mentally disordered, incompetent, or other patients referred to in Division 5 (commencing with Section 5000) or Division 6 (commencing with Section 6000) of the Welfare and Institutions Code, including the following basic services: medical, nursing, rehabilitative, pharmacy, and dietary services.

(3) A skilled nursing facility that is a health facility that provides the following basic services: skilled nursing care and supportive care to patients whose primary need is for availability or skilled nursing care on an extended basis.

(4) An intermediate care facility that is a health facility that provides the following basic services: inpatient care to ambulatory or semiambulatory patients who have recurring need for skilled nursing supervision and need supportive care, but who do not require availability or continuous skilled nursing care.

(5) A special health care facility that is a health facility having a duly constituted governing body with overall administrative and professional responsibility and an organized medical or dental staff that provides inpatient or outpatient, acute or nonacute care, including, but not limited to, medical, nursing, rehabilitation, dental, or maternity.

(6) A clinic that is operated by a tax-exempt nonprofit corporation that is licensed pursuant to Section 1204 or 1204.1 of the Health and Safety Code or a clinic exempt from licensure pursuant to subdivision (b) or (c) of Section 1206 of the Health and Safety Code.

(7) An adult day health center that is a facility, as defined under subdivision (b) of Section 1570.7 of the Health and Safety Code, that provides adult day health care, as defined under subdivision (a) of Section 1570.7 of the Health and Safety Code.

(8) A facility owned or operated by a local jurisdiction for the provision of county health services.

(9) A multilevel facility is an institutional arrangement where a residential facility for the elderly is operated as a part of, or in conjunction with, an intermediate care facility, a skilled nursing facility, or a general acute care hospital. “Elderly,” for the purposes of this paragraph, means a person 62 years of age or older.

(10) A child day care facility operated in conjunction with a health facility. A child day care facility is a facility, as defined in Section 1596.750 of the Health and Safety Code. For purposes of this paragraph, “child” means a minor from birth to 18 years of age.

(11) An intermediate care facility/developmentally disabled habilitative that is a health facility, as defined under subdivision (e) of Section 1250 of the Health and Safety Code.

(12) An intermediate care facility/developmentally disabled-nursing that is a health facility, as defined under subdivision (h) of Section 1250 of the Health and Safety Code.

(13) A community care facility that is a facility, as defined under subdivision (a) of Section 1502 of the Health and Safety Code, that provides care, habilitation, rehabilitation, or treatment services to developmentally disabled or mentally impaired persons.

(14) A nonprofit community care facility, as defined in subdivision (a) of Section 1502 of the Health and Safety Code, other than a facility that, as defined in that subdivision, is a residential facility for the elderly, a foster family agency, a foster family home, a full service adoption agency, or a noncustodial adoption agency.

(15) A nonprofit accredited community work activity program, as specified in subdivision (e) of Section 4851 and Section 4856 of the Welfare and Institutions Code.

(16) A community mental health center, as defined in paragraph (3) of subdivision (b) of Section 5667 of the Welfare and Institutions Code.

(17) A nonprofit speech and hearing center, as defined in Section 1201.5 of the Health and Safety Code.

(18) A blood bank, as defined in Section 1600.2 of the Health and Safety Code, licensed pursuant to Section 1602.5 of the Health and Safety Code, and exempt from federal income taxation pursuant to Section 501(c)(3) of the Internal Revenue Code.

(19) A residential facility for persons with developmental disabilities, as defined in Sections 4688.5 and 4688.6 of the Welfare and Institutions Code, which includes, but is not limited to, a community care facility licensed pursuant to Section 1502 of the Health and Safety Code and a family teaching home as defined in Section 4689.1 of the Welfare and Institutions Code.

(20) A nonpublic school that provides educational services in conjunction with a health facility, as defined in paragraphs (1) to (19), inclusive, that otherwise qualifies for financing pursuant to this part, if the nonpublic school is certified pursuant to Sections 56366 and 56366.1 of the Education Code as meeting standards relating to the required special education and specified related services and facilities for individuals with physical, mental, or developmental disabilities.

“Health facility” includes a clinic that is described in subdivision (l) of Section 1206 of the Health and Safety Code.

“Health facility” includes information systems equipment and the following facilities, if the equipment and facility is operated in conjunction with or to support the services provided in one or more of the facilities specified in paragraphs (1) to (20), inclusive, of this subdivision: a laboratory, laundry, a nurses or interns residence, housing for staff or employees and their families or patients or relatives of patients, a physicians’ facility, an administration building, a research facility, a maintenance, storage, or utility facility, an information systems facility, all structures or facilities related to any of the foregoing facilities or required or useful for the operation of a health facility and the necessary and usual attendant and related facilities and equipment, and parking and supportive service facilities or structures required or useful for the orderly conduct of the health facility.

“Health facility” does not include any institution, place, or building used or to be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship.

(e) “Participating health institution” means a city, city and county, or county, a district hospital, or a private nonprofit corporation or association, or a limited liability company whose sole member is a nonprofit corporation or association authorized by the laws of this state to provide or operate a health facility or a nonprofit corporation that controls or manages, is controlled or managed by, is under common control or management with, or is affiliated with any of the foregoing, and that, pursuant to this part, undertakes the financing or refinancing of the construction or acquisition of a project or of working capital as provided in this part. “Participating health institution” also includes, for purposes of the California Health Facilities Revenue Bonds (UCSF-Stanford Health Care) 1998 Series A, the Regents of the University of California.

(f) “Project” means construction, expansion, remodeling, renovation, furnishing, or equipping, or funding, financing, or refinancing of a health facility or acquisition of a health facility to be financed or refinanced with funds provided in whole or in part pursuant to this part. “Project” may include reimbursement for the costs of construction, expansion, remodeling, renovation, furnishing, or equipping, or funding, financing, or refinancing of a health facility or acquisition of a health facility. “Project” may include any combination of one or more of the foregoing undertaken jointly by any participating health institution with one or more other participating health institutions.

(g) “Revenue bond” or “bond” means a bond, warrant, note, lease, or installment sale obligation that is evidenced by a certificate of participation or other evidence of indebtedness issued by the authority.

(h) “Working capital” means moneys to be used by, or on behalf of, a participating health institution to pay or prepay maintenance or operation expenses or any other costs that would be treated as an expense item, under generally accepted accounting principles, in connection with the ownership or operation of a health facility, including, but not limited to, reserves for maintenance or operation expenses, interest for not to exceed one year on any loan for working capital made pursuant to this part, and reserves for debt service with respect to, and any costs necessary or incidental to, that financing.

(Amended by Stats. 2014, Ch. 261, Sec. 1. Effective January 1, 2015.)



15433

The authority shall consist of nine members, including the State Treasurer, who shall serve as chairman, the State Controller, the Director of Finance, two members appointed by the Senate Rules Committee, two members appointed by the Speaker of the Assembly, and two members appointed by the Governor subject to confirmation by a majority vote of the Senate. Of the members appointed by the Senate Rules Committee, one member shall be a licensed physician and surgeon, and one shall serve or have served in an executive capacity to a health facility. Of the members appointed by the Speaker of the Assembly, one member shall be a person qualified by training and experience in the field of investment or finance, and one member shall be representative of the general public. The members appointed by the Governor shall be representative of the general public. The terms of appointed members shall be four years, expiring on March 31. Each member shall hold office for the term of his or her appointment and shall continue to serve until a successor shall have been appointed and qualified. Any vacancy among the members shall be filled by appointment for the unexpired term only. A member of the authority shall be eligible for reappointment.

Members of the authority shall serve without compensation, but the authority may reimburse its members for necessary expenses incurred in the discharge of their duties.

The Director of Finance may designate a deputy or other official in the Department of Finance to act for him or her and represent him or her at all meetings of the authority.

(Amended by Stats. 2008, Ch. 211, Sec. 6. Effective January 1, 2009.)



15434

The chairperson of the authority on its behalf shall appoint an executive director, who shall not be a member of the authority and who shall serve at the pleasure of the authority. The executive director shall receive compensation that shall be fixed by the authority.

(Amended by Stats. 2002, Ch. 478, Sec. 2. Effective January 1, 2003.)



15435

The executive director or other person designated by resolution of the authority shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority, and its official seal. The executive director or other person may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(Added by Stats. 1979, Ch. 1033.)



15436

Five members of the authority shall constitute a quorum. The affirmative vote of a majority of a quorum shall be necessary for any action taken by the authority. A vacancy in the membership of the authority shall not impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Each meeting of the authority shall be open to the public and shall be held in accordance with the provisions of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1). Resolutions of the authority need not be published or posted. The authority may delegate by resolution to one or more of its members or its executive director such powers and duties as it may deem proper. The authority may delegate to the executive director or any other official or employee of the authority any powers and duties it may deem proper, including, but not limited to, the power to enter contracts on behalf of the authority.

(Amended by Stats. 2008, Ch. 211, Sec. 7. Effective January 1, 2009.)



15437

(a) The provisions of this part shall be administered by the authority, which shall have and is hereby vested with all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed under this part.

(b) The authority shall establish financial eligibility standards by studying the creditworthiness and earning capacity of each project, together with the amount of pledged revenues, debt service coverage, and basic security.

(Amended by Stats. 2002, Ch. 478, Sec. 3. Effective January 1, 2003.)



15438

The authority may do any of the following:

(a) Adopt bylaws for the regulation of its affairs and the conduct of its business.

(b) Adopt an official seal.

(c) Sue and be sued in its own name.

(d) Receive and accept from any agency of the United States, any agency of the state, or any municipality, county, or other political subdivision thereof, or from any individual, association, or corporation gifts, grants, or donations of moneys for achieving any of the purposes of this chapter.

(e) Engage the services of private consultants to render professional and technical assistance and advice in carrying out the purposes of this part.

(f) Determine the location and character of any project to be financed under this part, and to acquire, construct, enlarge, remodel, renovate, alter, improve, furnish, equip, fund, finance, own, maintain, manage, repair, operate, lease as lessee or lessor, and regulate the same, to enter into contracts for any or all of those purposes, to enter into contracts for the management and operation of a project or other health facilities owned by the authority, and to designate a participating health institution as its agent to determine the location and character of a project undertaken by that participating health institution under this chapter and as the agent of the authority, to acquire, construct, enlarge, remodel, renovate, alter, improve, furnish, equip, own, maintain, manage, repair, operate, lease as lessee or lessor, and regulate the same, and as the agent of the authority, to enter into contracts for any or all of those purposes, including contracts for the management and operation of that project or other health facilities owned by the authority.

(g) Acquire, directly or by and through a participating health institution as its agent, by purchase solely from funds provided under the authority of this part, or by gift or devise, and to sell, by installment sale or otherwise, any lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and other interests in lands, including lands lying under water and riparian rights, that are located within the state that the authority determines necessary or convenient for the acquisition, construction, or financing of a health facility or the acquisition, construction, financing, or operation of a project, upon the terms and at the prices considered by the authority to be reasonable and that can be agreed upon between the authority and the owner thereof, and to take title thereto in the name of the authority or in the name of a participating health institution as its agent.

(h) Receive and accept from any source loans, contributions, or grants for, or in aid of, the construction, financing, or refinancing of a project or any portion of a project in money, property, labor, or other things of value.

(i) Make secured or unsecured loans to, or purchase secured or unsecured loans of, any participating health institution in connection with the financing of a project or working capital in accordance with an agreement between the authority and the participating health institution. However, no loan to finance a project shall exceed the total cost of the project, as determined by the participating health institution and approved by the authority. Funds for secured loans may be provided from the California Health Facilities Financing Authority Fund pursuant to subdivision (b) of Section 15439 to small or rural health facilities pursuant to authority guidelines.

(j) (1) Make secured or unsecured loans to, or purchase secured or unsecured loans of, any participating health institution in accordance with an agreement between the authority and the participating health institution to refinance indebtedness incurred by that participating health institution or a participating health institution that controls or manages, is controlled or managed by, is under common control or management with, or is affiliated with that participating health institution, in connection with projects undertaken or for health facilities acquired or for working capital.

(2) Make secured or unsecured loans to, or purchase secured or unsecured loans of, any participating health institution in accordance with an agreement between the authority and the participating health institution to refinance indebtedness incurred by that participating health institution or a participating health institution that controls or manages, is controlled or managed by, is under common control or management with, or is affiliated with that participating health institution, payable to the authority or assigned or pledged to authority issued bonds.

(3) Funds for secured loans may be provided from the California Health Facilities Financing Authority Fund pursuant to subdivision (b) of Section 15439 to small or rural health facilities pursuant to authority guidelines.

(k) Mortgage all or any portion of interest of the authority in a project or other health facilities and the property on which that project or other health facilities are located, whether owned or thereafter acquired, including the granting of a security interest in any property, tangible or intangible, and to assign or pledge all or any portion of the interests of the authority in mortgages, deeds of trust, indentures of mortgage or trust, or similar instruments, notes, and security interests in property, tangible or intangible, of participating health institutions to which the authority has made loans, and the revenues therefrom, including payments or income from any thereof owned or held by the authority, for the benefit of the holders of bonds issued to finance the project or health facilities or issued to refund or refinance outstanding indebtedness of participating health institutions as permitted by this part.

(l) Lease to a participating health institution the project being financed or other health facilities conveyed to the authority in connection with that financing, upon the terms and conditions the authority determines proper, charge and collect rents therefor, terminate the lease upon the failure of the lessee to comply with any of the obligations of the lease, and include in that lease, if desired, provisions granting the lessee options to renew the term of the lease for the period or periods and at the rent, as determined by the authority, purchase any or all of the health facilities or that upon payment of all of the indebtedness incurred by the authority for the financing of that project or health facilities or for refunding outstanding indebtedness of a participating health institution, then the authority may convey any or all of the project or the other health facilities to the lessee or lessees thereof with or without consideration.

(m) Charge and equitably apportion among participating health institutions, the administrative costs and expenses incurred by the authority in the exercise of the powers and duties conferred by this part.

(n) Obtain, or aid in obtaining, from any department or agency of the United States or of the state, any private company, or any insurance or guarantee as to, of, or for the payment or repayment of, interest or principal, or both, or any part thereof, on any loan, lease, or obligation, or any instrument evidencing or securing the loan, lease, or obligation, made or entered into pursuant to this part; and notwithstanding any other provisions of this part, to enter into any agreement, contract, or any other instrument whatsoever with respect to that insurance or guarantee, to accept payment in the manner and form as provided therein in the event of default by a participating health institution, and to assign that insurance or guarantee as security for the authority’s bonds.

(o) Enter into any and all agreements or contracts, including agreements for liquidity or credit enhancement, bond exchange agreements, interest rate swaps or hedges, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the authority or to carry out any power expressly granted by this part.

(p) Invest any moneys held in reserve or sinking funds or any moneys not required for immediate use or disbursement, at the discretion of the authority, in any obligations authorized by the resolution authorizing the issuance of the bonds secured thereof or authorized by law for the investment of trust funds in the custody of the Treasurer.

(q) Award grants to any eligible clinic pursuant to Section 15438.6.

(r) Award grants to any eligible health facility pursuant to Section 15438.7.

(s) (1) Notwithstanding any other provision of law, provide a working capital loan of up to five million dollars ($5,000,000) to assist in the establishment and operation of the California Health Benefit Exchange (Exchange) established under Section 100500. The authority may require any information it deems necessary and prudent prior to providing a loan to the Exchange and may require any term, condition, security, or repayment provision it deems necessary in the event the authority chooses to provide a loan. Under no circumstances shall the authority be required to provide a loan to the Exchange.

(2) Prior to the authority providing a loan to the Exchange, a majority of the board of the Exchange shall be appointed and shall demonstrate, to the satisfaction of the authority, that the federal planning and establishment grants made available to the Exchange by the United States Secretary of Health and Human Services are insufficient or will not be released in a timely manner to allow the Exchange to meet the necessary requirements of the federal Patient Protection and Affordable Care Act (Public Law 111-148).

(3) The Exchange shall repay a loan made under this subdivision no later than June 30, 2016, and shall pay interest at the rate paid on moneys in the Pooled Money Investment Account.

(t) Award grants pursuant to Section 15438.10.

(Amended by Stats. 2012, Ch. 23, Sec. 4. Effective June 27, 2012.)



15438.2

(a) When capital outlay funds are granted on property which is leased for a child day care facility, the term of the lease shall be as long as, or greater than, the term of the loan.

(b) Child day care facilities shall be insurable under the California Health Facility Construction Loan Insurance Law.

(Added by Stats. 1985, Ch. 829, Sec. 2. Effective September 19, 1985.)



15438.5

(a) It is the intent of the Legislature in enacting this part to provide financing only, and, except as provided in subdivisions (b), (c), and (d), only to participating health institutions that can demonstrate the financial feasibility of their projects. It is further the intent of the Legislature that all or part of any savings experienced by a participating health institution, as a result of that tax-exempt revenue bond funding, be passed on to the consuming public through lower charges or containment of the rate of increase in hospital rates. It is not the intent of the Legislature in enacting this part to encourage unneeded health facility construction. Further, it is not the intent of the Legislature to authorize the authority to control or participate in the operation of hospitals, except where default occurs under the terms of an agreement with the authority.

(b) When determining the financial feasibility of projects, the authority shall consider the more favorable interest rates reasonably anticipated through the issuance of revenue bonds under this part. It is the intent of the Legislature that the authority attempt in whatever ways possible to assist participating health institutions to finance projects that will meet the financial feasibility standards developed under this part.

(c) If a participating health institution seeking financing for a project pursuant to this part does not meet the guidelines established by the authority with respect to bond rating, the authority may nonetheless give special consideration, on a case-by-case basis, to financing the project if the participating health institution demonstrates to the satisfaction of the authority the financial feasibility of the project, and the performance of significant community service. For the purposes of this part, a participating health institution that performs a significant community service is one that contracts with Medi-Cal or that can demonstrate, with the burden of proof being on the participating health institution, that it has fulfilled at least two of the following criteria:

(1) On or before January 1, 1991, has established, and agrees to maintain, a 24-hour basic emergency medical service open to the public with a physician and surgeon on duty, or is a children’s hospital as defined in Section 14087.21 of the Welfare and Institutions Code, that jointly provides basic or comprehensive emergency services in conjunction with another licensed hospital. This criterion shall not be utilized in a circumstance where a small and rural hospital, as defined in Section 442.2 of the Health and Safety Code, has not established a 24-hour basic emergency medical service with a physician and surgeon on duty or will operate a designated trauma center on a continuing basis during the life of the revenue bonds issued by the authority.

(2) Has adopted, and agrees to maintain on a continuing basis during the life of the revenue bonds issued by the authority, a policy, approved and recorded by the facility’s board of directors, of treating all patients without regard to ability to pay, including, but not limited to, emergency room walk-in patients.

(3) Has provided and agrees to provide care, on a continuing basis during the life of the revenue bonds issued by the authority, to Medi-Cal and uninsured patients in an amount not less than 5 percent of the facility’s adjusted inpatient days as reported on an annual basis to the Office of Statewide Health Planning and Development.

(4) Has budgeted at least 5 percent of its net operating income to meeting the medical needs of uninsured patients and to providing other services, including, but not limited to, community education, primary care outreach in ambulatory settings, and unmet nonmedical needs, such as food, shelter, clothing, or transportation for vulnerable populations in the community, and agrees to continue that policy during the life of the revenue bonds issued by the authority.

(d) Enforcement of the conditions under which the authority issues bonds pursuant to this section shall be governed by the enforcement conditions under Section 15459.4.

(Amended by Stats. 2011, Ch. 330, Sec. 3. Effective January 1, 2012.)



15438.6

(a) This section shall be known, and may be cited, as the Cedillo-Alarcon Community Clinic Investment Act of 2000.

(b) The Legislature finds and declares all of the following:

(1) Primary care clinics require capital improvements in order to continuously perform their vital role. Many primary care clinics are currently at capacity and in order to increase access to their services and allow them to expand to cover the growing need for health care for the vulnerable populations in California, these capital funds are necessary.

(2) Primary care clinics are the health care safety net for the most vulnerable populations in California: uninsured, underinsured, indigent, and those in shortage designation areas. Primary care clinics provide health care regardless of the ability to pay for services.

(3) Approximately 6.6 million Californians lack health insurance, a number that increases by 50,000 per month.

(4) Primary care clinics have been historically and woefully underfunded.

(5) Primary care clinics are the most cost-effective means of serving California’s vulnerable populations.

(6) The failure to adequately fund primary care clinics has resulted in significant costs to the state in the form of unnecessary emergency room visits. Also, the lack of preventive care results in significant costs when patients become severely ill.

(c) The authority may award grants to any eligible clinic, as defined in subdivision (a) of Section 1204 and subdivision (c) of Section 1206 of the Health and Safety Code, for purposes of financing capital outlay projects, as defined in subdivision (f) of Section 15432.

(d) The authority, in consultation with representatives of primary care clinics and other appropriate parties, shall develop selection criteria and a process for awarding grants under this section. The authority may take into account at least the following factors when selecting recipients and determining amount of grants:

(1) The percentage of total expenditures attributable to uncompensated care provided by an applicant.

(2) The extent to which the grant will contribute toward expansion of health care access by indigent, underserved, and uninsured populations.

(3) The need for the grant based on an applicant’s total net assets, relative to net assets of other applicants. For purposes of this section, “total net assets” means the amount of total assets minus total liabilities, as disclosed in an audited financial statement prepared according to United States Generally Accepted Accounting Principles, and shall include unrestricted net assets, temporarily restricted net assets, and permanently restricted net assets.

(4) The geographic location of the applicant, in order to maximize broad geographic distribution of funding.

(5) Demonstration by the applicant of project readiness and feasibility to the authority’s satisfaction.

(6) The total amount of funds appropriated and available for purposes of this section.

(e) No grant to any clinic facility shall exceed two hundred fifty thousand dollars ($250,000).

(f) In no event shall a grant to finance a project exceed the total cost of the project, as determined by the clinic and approved by the authority. Grants shall be awarded only to clinics that have certified to the authority that all requirements established by the authority for grantees have been met.

(g) All projects that are awarded grants shall be completed within a reasonable period of time, to be determined by the authority. No funds shall be released by the authority until the applicant demonstrates project readiness to the authority’s satisfaction. If the authority determines that the clinic has failed to complete the project under the terms specified in awarding the grant, the authority may require remedies, including the return of all or a portion of the grant. Certification of project completion shall be submitted to the authority by any clinic receiving a grant under this section.

(h) Any clinic receiving a grant under this section shall commit to using the health facility for the purposes for which the grant was awarded for the duration of the expected life of the project.

(i) It is the intent of the Legislature that the California Health Facilities Financing Authority be reimbursed for the costs of the administration of the implementation of this section from funds appropriated for the purposes of this section.

(Amended by Stats. 2012, Ch. 728, Sec. 68. Effective January 1, 2013.)



15438.7

(a) The Legislature finds and declares all of the following:

(1) There are small health care facilities throughout the state that are in critical need of capital improvements to continue to provide quality health care services.

(2) Some of these facilities currently lack the ability to take on debt and have little access to capital.

(3) This lack of access to capital threatens the quality and accessibility of the services provided by health care facilities and hampers their ability to gain the financial strength to better access the capital markets.

(4) The state’s health care system is reliant upon those health care facilities that treat low-income, uninsured, or vulnerable populations, such as the developmentally disabled, the elderly, the mentally ill, emotionally disturbed children, and the chemically dependent.

(5) The grant program provided in this section is in the public interest, serves a public purpose, and will promote the health, welfare, and safety of the citizens of the state.

(b) The authority may award grants to any eligible health facility, as defined in subdivision (d) of Section 15432 for purposes of financing projects, as defined in subdivision (f) of Section 15432.

(c) The authority shall develop selection criteria and a process for awarding grants under this section. When developing the selection criteria for the awarding of grants under this section, the authority shall take into consideration all of the following factors:

(1) The need for the grant based on the applicant’s total net assets.

(2) Whether the grant will leverage additional dollars to complete the project.

(3) The importance and level of services to vulnerable populations that will be generated.

(4) The level of access to capital by the applicant.

(5) Demonstration by the applicant of project readiness and feasibility.

(6) Total dollars available for purposes of this section.

(d) It is the intent of the Legislature to assist those small health facilities that have demonstrated superior management but little to no access to capital and whose services are threatened by a critical need for capital improvements.

(e) In no event shall a grant to finance a project exceed the total cost of the project, as determined by the health facility and approved by the authority. Grants shall be awarded only to facilities that have certified to the authority that all requirements established by the authority for grantees have been met.

(f) All projects that are awarded grants shall be completed within a reasonable period of time, to be determined by the authority. No funds shall be released by the authority until the applicant demonstrates project readiness to the authority’s satisfaction. If the authority determines that the health facility has failed to complete the project under the terms specified in awarding the grant, the authority may require remedies, including the return of all or a portion of the grant. Certification of project completion shall be submitted to the authority by any health facility receiving a grant under this section.

(g) Subject to subdivision (h), grants to be awarded under this section shall be financed by funds from the California Health Facilities Authority Fund.

(h) Grants shall only be available pursuant to this section if the authority determines that it has sufficient moneys available in the California Health Facilities Authority Fund. Nothing in this section shall require the authority to award grants if the authority determines that it has insufficient moneys available in the California Health Facilities Authority Fund to award grants.

(i) The authority may annually determine the amount available for purposes of this section.

(Added by Stats. 2002, Ch. 478, Sec. 6. Effective January 1, 2003.)



15438.10

(a) The Legislature finds and declares the following:

(1) Many Californians face serious obstacles in obtaining needed health care services, including, but not limited to, medical, mental health, dental, and preventive services. The obstacles faced by vulnerable populations and communities include existence of complex medical, physical, or social conditions, disabilities, economic disadvantage, and living in remote or underserved areas that make it difficult to access services.

(2) With the recent passage of national health care reform, there is an increased demand for innovative ways to deliver quality health care, including preventive services, to individuals in a cost-effective manner.

(3) There is a need to develop new methods of delivering health services utilizing innovative models that can be demonstrated to be effective and then replicated throughout California and that bring community-based health care preventive services to individuals where they live or receive education, social, or general health services.

(4) For more than 30 years, the California Health Facilities Financing Authority has provided financial assistance through tax-exempt bonds, low-interest loans, and grants to health facilities in California, assisting in the expansion of the availability of health services and health care facilities throughout the state.

(b) (1) Following the completion of a competitive selection process, the authority may award one or more grants that, in the aggregate, do not exceed one million five hundred thousand dollars ($1,500,000) to one or more projects designed to demonstrate specified new or enhanced cost-effective methods of delivering quality health care services to improve access to quality health care for vulnerable populations or communities, or both, that are effective at enhancing health outcomes and improving access to quality health care and preventive services. These health care services may include, but are not limited to, medical, mental health, or dental services for the diagnosis, care, prevention, and treatment of human illness, or individuals with physical, mental, or developmental disabilities. More than one demonstration project may receive a grant pursuant to this section. It is the intent of the Legislature for a demonstration project that receives a grant to allow patients to receive screenings, diagnosis, or treatment in community settings, including, but not limited to, school-based health centers, adult day care centers, and residential care facilities for the elderly, or for individuals with mental illness or developmental disabilities.

(2) A grant awarded pursuant to this subdivision may be allocated in increments to a demonstration project over multiple years to ensure the demonstration project’s ability to complete its work, as determined by the authority. Prior to the initial allocation of funds pursuant to this subdivision, the administrators of the demonstration project shall provide evidence that the demonstration project has or will have additional funds sufficient to ensure completion of the demonstration project. If the authority allocates a grant in increments, each subsequent year’s allocation shall be provided to the demonstration project only upon submission of research that shows that the project is progressing toward the identification of a high-quality and cost-effective delivery model that improves health outcomes and access to quality health care and preventive services for vulnerable populations or communities, and can be replicated throughout the state in community settings.

(3) Except for a health facility that qualifies as a “small and rural hospital” pursuant to Section 124840 of the Health and Safety Code, a health facility that has received tax-exempt bond financing from the authority shall not be eligible to receive funds awarded for a demonstration project. Such a health facility may participate as an uncompensated partner or member of a collaborative effort that is awarded a demonstration project grant. A health facility that participates in a demonstration project that receives funds pursuant to this section may not claim the funding provided by the authority toward meeting its community benefit and charity care obligations.

(4) Funds provided to a demonstration project pursuant to this subdivision may be used to supplement, but not to supplant, existing financial and resource commitments of the grantee or grantees or any other member of a collaborative effort that has been awarded a demonstration project grant.

(c) (1) If a demonstration project that receives a grant pursuant to subdivision (b) is successful at developing a new method of delivering high-quality and cost-effective health care services in community settings that result in increased access to quality health care and preventive services or improved health care outcomes for vulnerable populations or communities, or both, then beginning as early as the second year after the initial allocation of moneys provided pursuant to subdivision (b), the authority may implement a second grant program that awards not more than five million dollars ($5,000,000), in the aggregate, to eligible recipients as defined by the authority, to replicate in additional California communities the model developed by a demonstration project that received a grant pursuant to subdivision (b). Prior to the implementation of this second grant program, the authority shall prepare and provide a report to the Legislature and the Governor on the outcomes of the demonstration project. The report shall be made in accordance with Section 9795.

(2) If the authority implements the second grant program, the authority shall also report annually, beginning with the first year of implementation of the second grant program, to the Legislature and the Governor regarding the program, including, but not limited to, the total amount of grants issued pursuant to this subdivision, the amount of each grant issued, and a description of each project awarded funding for replication of the model.

(3) Grants under this subdivision may be utilized for eligible costs, as defined in subdivision (c) of Section 15432, including equipment, information technology, and working capital, as defined in subdivision (h) of Section 15432.

(4) The authority may adopt regulations relating to the grant program authorized pursuant to this subdivision, including regulations that define eligible recipients, eligible costs, and minimum and maximum grant amounts.

(d) (1) The authority shall prepare and provide a report to the Legislature and the Governor by January 1, 2014, on the outcomes of the demonstration grant program, including, but not limited to, the following:

(A) The total amount of grants issued.

(B) The amount of each grant issued.

(C) A description of other sources of funding for each project.

(D) A description of each project awarded funding.

(E) A description of project outcomes that demonstrate cost-effective delivery of health care services in community settings, that result in improved access to quality health care or improved health care outcomes.

(2) A report submitted pursuant to this subdivision shall be submitted in compliance with Section 9795.

(e) There is hereby created the California Health Access Model Program Account in the California Health Facilities Financing Authority Fund. All moneys in the account are hereby continuously appropriated to the authority for carrying out the purposes of this section. An amount of up to six million five hundred thousand dollars ($6,500,000) shall be transferred from funds in the California Health Facilities Financing Authority Fund that are not impressed with a trust for other purposes into the California Health Access Model Program Account for the purpose of issuing grants pursuant to this section. Any moneys remaining in the California Health Access Model Program Account on January 1, 2020, shall revert as of that date to the California Health Facilities Financing Authority Fund.

(f) Any recipient of a grant provided pursuant to subdivision (b) shall adhere to all applicable laws relating to scope of practice, licensure, staffing, and building codes.

(Added by Stats. 2012, Ch. 23, Sec. 5. Effective June 27, 2012.)



15439

(a) The California Health Facilities Authority Fund is continued in existence in the State Treasury as the California Health Facilities Financing Authority Fund. All money in the fund is hereby continuously appropriated to the authority for carrying out the purposes of this division. The authority may pledge any or all of the moneys in the fund as security for payment of the principal of, and interest on, any particular issuance of bonds issued pursuant to this part, or any particular secured or unsecured loan made pursuant to subdivision (i), (j), or (s) of Section 15438, or for a grant awarded pursuant to subdivision (b) of Section 15438.7, and, for that purpose or as necessary or convenient to the accomplishment of any other purpose of the authority, may divide the fund into separate accounts. All moneys accruing to the authority pursuant to this part from whatever source shall be deposited in the fund.

(b) Subject to the priorities that may be created by the pledge of particular moneys in the fund to secure any issuance of bonds of the authority, and subject further to the cost of loans provided by the authority pursuant to subdivisions (i), (j), or (s) of Section 15438 and to the cost of grants provided by the authority pursuant to Section 15438.7, and subject further to any reasonable costs which may be incurred by the authority in administering the program authorized by this division, all moneys in the fund derived from any source shall be held in trust for the security and payment of bonds of the authority and shall not be used or pledged for any other purpose so long as the bonds are outstanding and unpaid. However, nothing in this section shall limit the power of the authority to make loans with the proceeds of bonds in accordance with the terms of the resolution authorizing the same or pledging or granting a security interest to the provider of credit support as specified in the documents pursuant to which authority revenue bonds are issued.

(c) Pursuant to any agreements with the holders of particular bonds pledging any particular assets, revenues, or moneys, the authority may create separate accounts in the fund to manage assets, revenues, or moneys in the manner set forth in the agreements.

(d) The authority may, from time to time, direct the Treasurer to invest moneys in the fund that are not required for its current needs, including proceeds from the sale of any bonds, in the eligible securities specified in Section 16430 as the agency shall designate. The authority may direct the Treasurer to deposit moneys in interest-bearing accounts in state or national banks or other financial institutions having principal offices in this state. The authority may alternatively require the transfer of moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4. All interest or other increment resulting from an investment or deposit shall be deposited in the fund, notwithstanding Section 16305.7. Moneys in the fund shall not be subject to transfer to any other fund pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4, excepting the Surplus Money Investment Fund.

(e) All moneys accruing to the authority from whatever source shall be deposited in the fund.

(Amended by Stats. 2011, Ch. 330, Sec. 4. Effective January 1, 2012.)



15440

All expenses of the authority incurred in carrying out the provisions of this part shall be payable solely from funds provided pursuant to this part, and no liability shall be incurred by the authority beyond the extent to which moneys shall have been provided under this part.

(Amended by Stats. 2000, Ch. 517, Sec. 6. Effective January 1, 2001.)



15441

(a) The authority is authorized, from time to time, to issue its revenue bonds in order to provide funds for achieving any of its purposes under this part.

(b) Except as may otherwise be expressly provided by the authority, each of its revenue bonds shall be payable from any revenues or moneys of the authority available therefor and not otherwise pledged, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or moneys. Negotiable bonds shall be and be deemed to be for all purposes negotiable instruments, notwithstanding that these bonds may be payable from a special fund, subject only to the provisions of these bonds for registration.

(c) The authority’s revenue bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The issuance of all revenue bonds shall be authorized by resolution of the authority and shall bear such date or dates, mature at such time or times, not exceeding 40 years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as the indenture, trust agreement, or resolution relating to these revenue bonds may provide. The authority’s revenue bonds or notes may be sold by the Treasurer at public or private sale, after giving due consideration to the recommendation of the participating health institution, for the price or prices and upon the terms and conditions as the authority shall determine. The Treasurer may sell these revenue bonds at a price below the par value thereof. However, the discount on any bonds so sold shall not exceed 6 percent of the par value thereof, except in the case of any bonds payable in whole or in part from moneys held under one or more outstanding resolutions or indentures. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates or temporary bonds which shall be exchanged for such definitive bonds.

(d) A resolution or resolutions authorizing the issuance of any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the authority with an individual, partnership, corporation or association or other body, public or private, to secure the payment of the bonds or of a particular issue of bonds.

(e) Neither the members of the authority nor any person executing the revenue bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The authority may purchase its bonds with any moneys available to the authority for this purpose. The authority may exchange bonds for its bonds. The authority may hold, pledge, exchange, cancel, or resell these bonds, subject to and in accordance with its agreements with bondholders.

(Amended by Stats. 2014, Ch. 261, Sec. 2. Effective January 1, 2015.)



15442

In the discretion of the authority, any revenue bonds issued under the provisions of this part may be secured by a trust agreement or indenture by and between the authority and a corporate trustee or trustees, which may be the Treasurer or any trust company or bank having the powers of a trust company within or without the state. The trust agreement, indenture, or the resolution providing for the issuance of these bonds may pledge or assign the revenues to be received from a participating health institution. The indenture, trust agreement, or resolution providing for the issuance of these bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders and any provider of credit or liquidity support for these bonds as may be reasonable and proper and not in violation of law, including particularly those provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any trust agreement or indenture may set forth the rights and remedies of the bondholders, any provider of credit or liquidity support for these bonds, and of the trustee or trustees, and may restrict the individual right of action of bondholders. In addition to the foregoing, any indenture, trust agreement, or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

(Amended by Stats. 2011, Ch. 330, Sec. 6. Effective January 1, 2012.)



15442.1

Any provision that the authority may include in a trust agreement, indenture, or resolution pursuant to this part may alternatively be included in a bond with the same effect.

(Added by Stats. 2014, Ch. 261, Sec. 3. Effective January 1, 2015.)



15443

Revenue bonds issued under the provisions of this part shall not be deemed to constitute a debt or liability of the state or of a political subdivision thereof or a pledge of the faith and credit of the state or of that political subdivision, other than the authority, but shall be payable solely from the funds herein provided. These bonds shall contain a statement to the effect that neither the State of California nor the authority shall be obligated to pay the principal of, or the interest thereon, except from revenues of the authority, and that neither the faith and credit nor the taxing power of the State of California or of a political subdivision thereof is pledged to the payment of the principal of or the interest on these bonds. The issuance of revenue bonds under the provisions of this part shall not directly or indirectly or contingently obligate the state or a political subdivision thereof to levy or to pledge a form of taxation whatever therefor or to make an appropriation for their payment.

(Amended by Stats. 2014, Ch. 261, Sec. 4. Effective January 1, 2015.)



15444

Any holder of revenue bonds issued under the provisions of this part or any of the coupons appertaining thereto, and the trustee or trustees under any indenture or trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such indenture or trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or indenture or trust agreement, and may enforce and compel the performance of all duties required by this part or by such resolution, indenture, or trust agreement to be performed by the authority or by any officer, employee or agent thereof.

(Added by Stats. 1979, Ch. 1033.)



15445

All moneys received pursuant to this part, whether as proceeds from selling or incurring revenue bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this part. Until the funds are applied as provided in this part, and notwithstanding any other provision of law, the moneys may be invested in any obligations or securities authorized by resolutions of the authority authorizing the issuance of the bonds. Any officer with whom, or any bank or trust company with which, the moneys are deposited shall act as trustee of the moneys and shall hold and apply the moneys for the purposes hereof, subject to any regulations adopted pursuant to this part and the resolution authorizing the issuance of the bonds or the indenture or trust agreement securing the bonds.

(Amended by Stats. 2014, Ch. 261, Sec. 5. Effective January 1, 2015.)



15446

(a) The authority may provide for the issuance of bonds of the authority for the purpose of redeeming, refunding, or retiring any bonds or any series or issue of bonds then outstanding issued for the benefit of a participating health institution to finance or refinance a project, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption, purchase, or maturity of the bonds.

(b) The proceeds of any bonds issued for the purpose of refunding of outstanding bonds may, in the discretion of the authority, be applied to the purchase, redemption prior to maturity, or retirement at maturity of any outstanding bonds on their earliest redemption date or dates, upon their purchase or maturity, or paid to a third person to assume the authority’s obligation or the applicable bond issuer’s obligation to make the payments, and may, pending that application, be placed in escrow to be applied to the purchase, retirement at maturity, or redemption on the date or dates determined by the authority or the participating health institution.

(c) Any proceeds placed in escrow may, pending their use, be invested and reinvested in obligations or securities authorized by resolutions of the authority or as determined by the participating health institution, payable or maturing at the time or times as are appropriate to assure the prompt payment of the principal, interest, and redemption premium, if any, of the outstanding bonds to be refunded at maturity or redemption of the bonds to be refunded either at their earliest redemption date or dates or any subsequent redemption date or dates or for payment of interest on the refunding bonds on or prior to the final date of redemption or payment of the bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by the authority or the participating health institution.

(d) All of the bonds issued pursuant to subdivision (a) are subject to this part in the same manner and to the same extent as other bonds issued pursuant to this part.

(Amended by Stats. 2011, Ch. 330, Sec. 7. Effective January 1, 2012.)



15447

Bonds issued by the authority under the provisions of this part are hereby made securities in which all banks, bankers, savings banks, trust companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control; and such bonds, notes or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

(Added by Stats. 1979, Ch. 1033.)



15448

Any bonds issued under the provisions of this part, their transfer, and the income therefrom shall at all times be free from taxation of every kind by the state and by all political subdivisions in the state.

(Added by Stats. 1979, Ch. 1033.)



15449

The State of California does pledge to and agree with the holders of the bonds issued pursuant to this part, and with those parties who may enter into contracts with the authority pursuant to the provisions of this part, that the state will not limit, alter or restrict the rights hereby vested in the authority to finance health care facilities and to fulfill the terms of any agreements made with the holders of bonds authorized by this part, and with the parties who may enter into contracts with the authority pursuant to the provisions of this part, or in any way impair the rights or remedies of the holders of such bonds or such parties until the bonds, together with interest thereon, are fully paid and discharged and such contracts are fully performed on the part of the authority. The authority as a public body corporate and politic shall have the right to include the pledge herein made in its bonds and contracts.

(Added by Stats. 1979, Ch. 1033.)



15450

A pledge by or to the authority of revenues, moneys, accounts, accounts receivable, contract rights and other rights to payment of whatever kind made by or to the authority pursuant to the authority granted in this part shall be valid and binding from the time the pledge is made for the benefit of pledges and successors thereto. The revenues, moneys, accounts, accounts receivable, contract rights and other rights to payment of whatever kind pledged by or to the authority or its assignees shall immediately be subject to the lien of the pledge without physical delivery or further act. The lien of such pledge shall be valid and binding against all parties, irrespective of whether the parties have notice of the claim. The indenture, trust agreement, resolution or another instrument by which such pledge is created need not be recorded.

(Amended by Stats. 1986, Ch. 842, Sec. 3. Effective September 17, 1986.)



15451

The authority shall fix, revise, charge and collect rents for the use of each project owned by the authority and contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Each lease entered into by the authority with a participating health institution and each agreement, note, mortgage or other instrument evidencing the obligations of a participating health institution to the authority shall provide that the rents or principal, interest and other charges payable by the participating health institution shall be sufficient at all times, (a) to pay the principal of, sinking fund payments, if any, the premium, if any, and the interest on outstanding bonds of the authority issued in respect of such project as the same shall become due and payable, (b) to create and maintain reserves which may but need not be required or provided for in the resolution relating to such bonds of the authority, and (c) to pay its share of the administrative costs and expenses of the authority. The authority shall pledge the revenues derived and to be derived from a project or other related health facilities or from a participating health institution for the purposes specified in (a), (b), and (c) of the preceding sentence and additional bonds may be issued which may rank on a parity with other bonds relating to the project to the extent and on the terms and conditions provided in the bond resolution.

(Added by Stats. 1979, Ch. 1033.)



15451.5

A participating health institution that is a private nonprofit corporation or association and that borrows money to finance working capital pursuant to this part, other than as part of the cost of a project, shall be required to repay and discharge the loan within 15 months of the loan date.

(Added by Stats. 1987, Ch. 1426, Sec. 7. Effective September 30, 1987.)



15452

When the principal of and interest on bonds issued by the authority to finance the cost of a project or working capital or to refinance outstanding indebtedness of one or more participating health institutions, including any refunding bonds issued to refund and refinance those bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire those bonds, and all other conditions of the resolution, the lease, the trust indenture and any mortgage or deed of trust, security interest, or any other instrument or instruments authorizing and securing the bonds have been satisfied and the lien of the mortgage, deed of trust or security interest has been released in accordance with the provisions thereof, the authority shall promptly do all things and execute those releases, release deeds, reassignments, deeds, and conveyances necessary and required to convey or release any rights, title, and interest of the authority in the project so financed, and any other health facilities mortgaged or securities or instruments pledged or transferred to secure the bonds, to the participating health institution or institutions.

(Amended by Stats. 1985, Ch. 1346, Sec. 4. Effective October 1, 1985.)



15455

(a) This part shall be deemed to provide a complete, additional, and alternative method for doing the things authorized by this part, and shall be regarded as supplemental and additional to powers conferred by other laws. The issuance of bonds and refunding bonds under this part need not comply with any other law applicable to the issuance of bonds, including, but not limited to, Division 13 (commencing with Section 21000) of the Public Resources Code.

(b) Except as provided in subdivision (a), the financing of a project pursuant to this part shall not exempt a project from any requirement of law that is otherwise applicable to the project, and the applicant shall provide documentation, before the authority approves the issuance of bonds for the project, that the project has complied with Division 13 (commencing with Section 21000) of the Public Resources Code, or is not a project under that division.

(Amended by Stats. 2014, Ch. 261, Sec. 6. Effective January 1, 2015.)



15456

To the extent that the provisions of this part are inconsistent with any other provisions of any general statute or special act or parts thereof, the provisions of this part shall be deemed controlling.

(Added by Stats. 1979, Ch. 1033.)



15457

Any net earnings of the authority beyond that necessary for retirement of any obligations issued by the authority or to implement the purposes of this chapter may inure to the benefit only of the State of California or the authority.

(Added by Stats. 1979, Ch. 1033.)



15458

Upon dissolution of the authority, title to all property owned by the authority shall vest in the successor authority created by the Legislature, if any, if such successor authority qualifies under Section 103 of the federal Internal Revenue Code of 1954, as amended, and the regulations promulgated thereunder, as an authority entitled to issue obligations on behalf of the State of California the interest on which is exempt from federal income taxation. If no such successor authority is so created, title to such property shall vest in the State of California.

(Added by Stats. 1979, Ch. 1033.)



15459

As a condition of the issuance of revenue bonds, whether by the authority or any local agency, to finance the construction, expansion, remodeling, renovation, furnishing, or equipping of a health facility or the acquisition of a health facility, each participating health institution shall give reasonable assurance to the authority that the services of the health facility will be made available to all persons residing or employed in the area served by the facility.

For the purposes of this section and Sections 15459.1, 15459.2, 15459.3, and 15459.4, all of the following definitions apply:

(a) “Local agency” means any public district, public corporation, authority, agency, board, commission, county, city and county, city, school district, or any other public entity.

(b) “Revenue bond” means any bonds, warrants, notes, lease, or installment sale obligations evidenced by certificates of participation, or other evidence of indebtedness issued by the authority or by a local agency payable from funds other than the proceeds of ad valorem taxes or the proceeds of assessments levied without limitation as to rate or amount by the local agency upon property in the local agency.

(Amended by Stats. 2011, Ch. 330, Sec. 8. Effective January 1, 2012.)



15459.1

As part of its assurance under Section 15459, the participating health institution shall agree to all of the following actions:

(a) To advise each person seeking services at the participating health institution’s facility as to the person’s potential eligibility for Medi-Cal and Medicare benefits or benefits from other governmental third-party payers.

(b) To make available to the authority and to any interested person a list of physicians with staff privileges at the participating health institution’s facility, which includes all of the following:

(1) Name.

(2) Specialty.

(3) Language spoken.

(4) Whether the physician takes Medi-Cal and Medicare patients.

(5) Business address and phone number.

(c) To inform in writing on a periodic basis all practitioners of the healing arts having staff privileges in the participating health institution’s facility as to the existence of the facility’s community service obligation. The required notice to practitioners shall contain a statement, as follows:

“This hospital has agreed to provide a community service and to accept Medi-Cal and Medicare patients. The administration and enforcement of this agreement is the responsibility of the California Health Facilities Financing Authority and this facility.”

(d) To post notices in the following form, which shall be multilingual where the participating health institution serves a multilingual community, in appropriate areas within the facility, including, but not limited to, admissions offices, emergency rooms, and business offices:

“This facility has agreed to make its services available to all persons residing or employed in this area. This facility is prohibited by law from discriminating against Medi-Cal and Medicare patients. Should you believe you may be eligible for Medi-Cal or Medicare, you should contact our business office (or designated person or office) for assistance in applying. You should also contact our business office (or designated person or office) if you are in need of a physician to provide you with services at this facility. If you believe that you have been refused services at this facility in violation of the community service obligation you should inform (designated person or office) and the California Health Facilities Financing Authority.”

The participating health institution shall provide copies of this notice for posting to all welfare offices in the county where the participating health institution’s facility is located.

(e) For all facilities in areas, and of a type, not subject to Medi-Cal contracting and for all participating health institution which have negotiated in good faith to obtain a Medi-Cal contract but were not awarded a contract by the California Medi-Cal Assistance Commission, the authority shall make modifications to the requirements contained in this section to reflect the absence of a Medi-Cal contract. Nothing in this section relieves a hospital of its obligations under Section 1317 of the Health and Safety Code.

(Amended by Stats. 2011, Ch. 330, Sec. 9. Effective January 1, 2012.)



15459.2

If the participating health institution cannot demonstrate that it meets the requirements of Sections 15459 and 15459.1, it may nonetheless be eligible for financing through the issuance of revenue bonds if it presents a plan that is satisfactory to the authority which details the reasonable steps and timetables that the borrower agrees to take to bring the facility into compliance with these sections.

(Amended by Stats. 2011, Ch. 330, Sec. 10. Effective January 1, 2012.)



15459.3

Each participating health institution shall make available to the authority and to the public upon request an annual report substantiating compliance with the requirements of Section 15459. The annual report shall set forth sufficient information and verification therefor to indicate the participating health institution’s compliance. The report shall include at least the following:

(a) By category for inpatient admissions, emergency admission, and where the facility has a separate identifiable outpatient service:

(1) The total number of patients receiving services.

(2) The total number of Medi-Cal patients served.

(3) The total number of Medicare patients served.

(4) The total number of patients who had no financial sponsor at the time of service.

(5) The dollar volume of services provided to each patient category listed in paragraphs (1), (2), and (3).

(b) Where appropriate, the actions taken pursuant to Section 15459.2 and the effect the actions have had on the data specified in subdivision (a).

(c) Any other information which the authority may reasonably require.

(Amended by Stats. 2011, Ch. 330, Sec. 11. Effective January 1, 2012.)



15459.4

The remedies and sanctions available to the authority against the participating health institution for failure to adhere to the assurance given to the authority under Section 15459 shall include all of the following:

(a) Rendering the participating health institution ineligible for federal and state financial assistance under the Hill-Burton Program.

(b) Requiring a participating health institution that had originally met the conditions of community service to submit a plan that is satisfactory to the authority which details the reasonable steps and timetables that the participating health institution agrees to take to bring the facility back into compliance with the assurances given to the authority.

(c) Referring the violation to the office of the Attorney General of California for legal action authorized under existing law or other remedy at law or equity, when a facility fails to carry out the actions agreed to in a plan approved by the authority pursuant to subdivision (b) of this section. However, the remedies obtainable by the legal action shall not include withdrawal or cancellation of the project or projects financed or to be financed through the issuance of revenue bonds.

(Amended by Stats. 2011, Ch. 330, Sec. 12. Effective January 1, 2012.)



15460

The State Department of Health Services, in establishing reimbursement for services rendered under the Medi-Cal program by facilities financed under this part, shall reflect those interest savings allocable to Medi-Cal services to the extent feasible and in a manner consistent with federal law.

(Added by Stats. 1979, Ch. 1033.)



15462

Exclusively for the purpose of securing the financing of projects or working capital pursuant to this part through the issuance of revenue bonds, certificates of participation, or other means, and notwithstanding any other provision of law, any city, city and county, county, or local hospital district may issue bonds to the authority or borrow money from the authority at the interest rate or rates, with the maturity date or dates, payment, security, default, remedy, and other terms as specified in the bonds of the city, city and county, county, or local hospital district or a loan, loan purchase, or other agreement between the authority and the city, city and county, county, or hospital district, and the city, city and county, county or hospital district may enter into any agreement for liquidity or credit enhancement or any other agreement or instrument that may be necessary or appropriate in connection with any of the foregoing. This section provides a complete, additional, and alternative method for performing the acts authorized by this section, and the borrowing of money from the authority, and any provisions for payment or security or any agreement for liquidity or credit enhancement in connection with the borrowing of money pursuant to this section need not comply with the requirements of any other law applicable to borrowing by a city, county, city and county, or hospital district.

(Amended by Stats. 1987, Ch. 1426, Sec. 9. Effective September 30, 1987.)



15462.5

Exclusively for the purpose of securing the financing of projects pursuant to this part or through the issuance of revenue bonds, certificates of participation, or other means, and notwithstanding any other law, any city, city and county, county, or hospital district may buy or lease health facilities from the authority, and in connection therewith, sell or lease health facilities to the authority, in each case with the installment payment or rental provisions, term, payment, security, default, remedy, and other terms or provisions as may be specified in the installment sale, lease, or other agreement or agreements, between the authority and the city, city and county, county, or hospital district, and the city, city and county, county, or hospital district may enter into any agreement for liquidity or credit enhancement it may deem necessary or appropriate in connection therewith. This section provides a complete, additional, and alternative method for performing the acts authorized by this section, and any sale or lease of health facilities to the authority, any purchase or lease of health facilities from the authority, and any provisions for payment and security or any agreement for liquidity or credit enhancement in connection therewith, pursuant to this section, need not comply with the requirements of any other law applicable to sale, purchase, lease, pledge, encumbrance, or credit, as the case may be, by a city, city and county, county, or hospital district.

(Amended by Stats. 1987, Ch. 1426, Sec. 10. Effective September 30, 1987.)






PART 7.5 - STATE ALLOCATION BOARD

15490

(a) There is in the state government the State Allocation Board, consisting of the Director of Finance, the Director of General Services, a person appointed by Governor, and the Superintendent of Public Instruction. The board shall also include three Members of the Senate appointed by the Senate Committee on Rules, two of whom shall belong to the majority party and one of whom shall belong to the minority party, and three Members of the Assembly appointed by the Speaker of the Assembly, two of whom shall belong to the majority party and one of whom shall belong to the minority party.

(b) The members of the board and the Members of the Legislature meeting with the board shall receive no compensation for their services but shall be reimbursed for their actual and necessary expenses incurred in connection with the performance of their duties.

(c) The Director of General Services shall provide assistance to the board as the board requires. The board may, by a majority vote of all members, do one or more of the following:

(1) Appoint an employee to report directly to the board as assistant executive officer.

(2) Fix the salary and other compensation of the assistant executive officer.

(3) Employ additional staff members, and secure office space and furnishings, as necessary to support the assistant executive officer in the performance of his or her duties.

(Amended by Stats. 2002, Ch. 33, Sec. 32. Effective April 29, 2002.)



15491

(a) The State Allocation Board shall provide for live video and audio transmission of all board meetings and hearings that are open to the public through a technology that is accessible to as large a segment of the public as possible, including, but not limited to, the use of any of the following technologies:

(1) Cable, satellite, over-the-air, or any other type of transmission that can be accessed through a television.

(2) Web cast.

(b) The board shall ensure that any Web cast transmission implemented pursuant to subdivision (a) may be transmitted over and accessed through the K–12 High-Speed Network established pursuant to paragraph (2) of subdivision (b) of Section 11800 of the Education Code.

(c) The board shall consult with the State Chief Information Officer for the purposes of implementing this section pursuant to the duties that the State Chief Information Officer is required to perform, as described in Section 11545.

(Amended by Stats. 2010, Ch. 328, Sec. 84. Effective January 1, 2011.)



15492

(a) The Department of General Services shall assign one full-time position within the Office of Public School Construction to the performance of the following functions:

(1) Providing advisory assistance to school districts regarding the process of site acquisition for projects for which the State Allocation Board has approved funding under Chapter 1 (commencing with Section 17210) of Part 10.5 of the Education Code.

(2) Formulating recommendations for administrative or statutory revision to the manner in which school sites are acquired under Chapter 1 (commencing with Section 17210) of Part 10.5 of the Education Code, and submitting those recommendations to the State Allocation Board.

(b) The Department of General Services shall establish a screening unit or other mechanism within the Office of Public School Construction to ensure that the office responds in a timely manner to any inquiry regarding the status of an application for project funding under Chapter 1 (commencing with Section 17210) of Part 10.5 of the Education Code.

(c) The requirements set forth in this section shall not increase the staffing level of the Office of Public School Construction, as that staffing level existed on the operative date of this section.

(Amended by Stats. 2006, Ch. 538, Sec. 266. Effective January 1, 2007.)






PART 8 - LOCAL AGENCY ALLOCATION LAW

15500

This part may be cited as the Local Agency Allocation Law.

(Added by Stats. 1953, Ch. 170.)



15501

As used in this part:

(a) “Local agencies” means cities, counties, housing authorities, districts, and any other local public agencies.

(b) “Public works projects” means acquisition and improvement of sites, construction, modification, and alteration of public buildings, airports, water supply systems (including when incidental to a public works project (1) highways, streets, bridges, and other street and highway structures, and (2) plan preparation and equipment), and publicly owned and operated facilities, including but not limited to sewage treatment and disposal plants and sanitary facilities.

(c) “Board” means State Allocation Board.

(Added by Stats. 1953, Ch. 170.)



15502

Whenever the Legislature makes an appropriation of state or federal funds for apportionment or allocation to any class or classes of local agencies for public works projects, or whenever any state officer or agency is authorized by law to receive or accept any money from the Federal Government or from other sources for the purpose of making such apportionments or allocations, and if no state officer or agency, other than the State Allocation Board, is authorized and empowered by law to make the allocations or apportionments, they shall be made solely by the board.

(Added by Stats. 1953, Ch. 170.)



15503

Whenever the board is required to make allocations or apportionments under this part, it shall prescribe rules and regulations for the administration of, and not inconsistent with, the act making the appropriation of funds to be allocated or apportioned. The board shall require the procedure, forms, and the submission of any information it may deem necessary or appropriate.

Unless otherwise provided in the appropriation act, the board may require that applications for allocations or apportionments be submitted to it for approval.

(Added by Stats. 1953, Ch. 170.)



15504

The Director of General Services shall provide the board with the assistance it may require in order to carry out the provisions of this part.

(Amended by Stats. 1965, Ch. 371.)



15505

Any money appropriated for allocation or apportionment upon a fixed formula basis or upon a basis not requiring the exercise of judgment or discretion as to the amount of or the terms and conditions under which allocations and apportionments are to be made is exempt from this part unless the Legislature expressly provides otherwise.

(Added by Stats. 1953, Ch. 170.)



15506

This part shall not be construed as affecting or changing any authority or practice existing on May 24, 1949 whereby any state officer or agency is allocating or apportioning money to local agencies.

(Added by Stats. 1953, Ch. 170.)






PART 8.5 - LABOR AND WORKFORCE DEVELOPMENT AGENCY

CHAPTER 1 - General Provisions

15550

As used in this part, “agency” and “secretary” refer to the Labor and Workforce Development Agency and the Secretary of Labor and Workforce Development, respectively, unless the context otherwise requires.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15551

The Labor and Workforce Development Agency in state government is under the supervision of an executive officer known as the Secretary of Labor and Workforce Development. The secretary shall be appointed by the Governor, subject to confirmation by the Senate, and shall hold office at the pleasure of the Governor.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15552

The Governor may appoint two deputies, subject to confirmation by the Senate, to assist the secretary. These officers shall serve at the pleasure of the secretary.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15553

Any entity within the Labor and Workforce Development Agency may share information for research, enforcement, or training with any other entity in the agency without a confidentiality agreement, except as the secretary may require.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)






CHAPTER 2 - Powers and Duties

15554

The secretary has the power of general supervision over, and is directly responsible to the Governor for, the operations of each department, office, and unit within the agency. The secretary may issue those orders as the secretary deems appropriate to exercise any power or jurisdiction, or to assume or discharge any responsibility, or to carry out or effect any of the purposes vested by law in any department in the agency. However, except with respect to the Workforce Investment Board, nothing in this part authorizes the secretary to exercise any power or jurisdiction, or assume or discharge any responsibility related to the administration of the state Compensation Insurance Fund, or to investigation, adjudication, rulemaking, or legal representation that is vested by other provisions of law exclusively in any board, commission, council, or other appointive multimember body that is organizationally located within the Labor and Workforce Development Agency or within any of its departments.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15555

The secretary shall advise the Governor on, and assist the Governor in, establishing major policy and program matters affecting each department, office, or other unit within the agency, and shall serve as the principal communication link for the effective transmission of policy problems and decisions between the Governor and each department, office, or other unit.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15556

The secretary shall exercise the authority vested in the Governor in respect to the functions of each department, office, or other unit within the agency, including the adjudication of conflicts between or among the departments, offices, or other units, and shall represent the Governor in coordinating the activities of each department, office, or other unit within the agency with those of other agencies, whether federal, state, or local.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15557

The secretary shall be generally responsible for the sound fiscal management of each department, office, or other unit within the agency. The secretary shall review and approve the proposed budget of each department, office, or other unit. The secretary shall hold the head of each department, office, or other unit responsible for management control over the administrative, fiscal, and program performance of his or her department, office, or other unit. The secretary shall review the operations and evaluate the performance at appropriate intervals of each department, office, or other unit, and shall seek continually to improve the organizational structure, the operating policies, and the management information systems of each department, office, or other unit.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15558

Other duties of the secretary include, but are not limited to, reviewing personnel management, acting as public advisor and providing public information in connection with all functions of the agency, overseeing the implementation of the workforce investment system to ensure that it better responds to the employment, training, and education needs of its customers, and consolidating service points and One-Stop Taxpayer Service Centers for employers and workers by adding services that are within the agency’s authority.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15559

The secretary shall develop and report to the Governor on legislative, budgetary, and administrative programs to accomplish comprehensive, long-range, coordinated planning and policy formulation in the matters of public interest related to the agency. To accomplish this end, the secretary may hold public hearings, consult with and use the services and cooperation of other state agencies, employ staff and consultants, and appoint advisory and technical committees to assist in the work.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15560

For the purpose of administration, the secretary shall organize the agency, subject to the approval of the Governor, in the manner he or she deems necessary to segregate and conduct the work of the agency. The secretary may require any department, office, or unit to assist in enforcing any law within the jurisdiction of the agency, except as provided in Section 15554.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15561

The secretary and any other officer or employee within the agency designated in writing by the secretary shall have the power of a head of a department pursuant to Article 2 (commencing with Section 11180) of Chapter 2 of Part 1.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)



15562

Whenever a power is granted to the secretary, the power may be exercised by an officer or employee within the agency as designated in writing by the secretary.

(Added by Stats. 2002, Ch. 859, Sec. 8. Effective January 1, 2003.)









PART 9 - STATE BOARD OF EQUALIZATION

CHAPTER 1 - General

15602

If a person who is chosen as a member of the State Board of Equalization is not an inhabitant of the district for which he is chosen, or if a member of that board ceases to be an inhabitant of the district for which he is chosen, a vacancy occurs in the board, but a member duly qualified at the time of his election or appointment shall not during his term of office become disqualified because of any change which the Legislature makes in the boundaries of the equalization districts.

(Added by Stats. 1951, Ch. 655.)



15603

The annual salary of each member of the State Board of Equalization representing one of the equalization districts of the state is provided for by Chapter 6 (commencing with Section 11550) of Part 1. The member shall devote his or her entire time to the services of the state in performing the duties imposed upon the board and its members by the Constitution and statutes of this state.

(Amended by Stats. 1982, Ch. 454, Sec. 60.)



15604

The board may appoint its secretary and prescribe and enforce his duties. The secretary shall hold office during the pleasure of the board and shall receive such compensation as the board prescribes. It may employ such expert and clerical assistants as it deems necessary in the performance of its powers and duties.

(Added by Stats. 1951, Ch. 655.)



15605

The secretary shall keep an accurate record of the proceedings of the board in a book specially provided for such purpose. When required by the board or the chairman he shall visit the several counties, collect data and information relative to the assessment of property or railway property in the county, consult and advise with all officers charged with enforcement of the revenue laws, and report such data and information to the board. Annually he shall prepare the report of the board to the Governor, and when printed shall distribute the report as required by law and as directed by the board. He shall do and perform all other acts and things enjoined by law or required by the board. The secretary is a civil executive officer and is authorized to administer and certify oaths in any county in the State.

(Added by Stats. 1951, Ch. 655.)



15605.5

Notwithstanding any other law, but consistent with Section 4 of Article VII of the California Constitution and Section 12010.5, each member of the State Board of Equalization elected by district may request that the Governor convert one civil service position of the board to be exempt from civil service and serve as an administrative assistant at or below the nonsupervisory exempt salary level P2A, who shall be appointed by and shall serve at the pleasure of the Governor.

(Added by Stats. 2002, Ch. 1124, Sec. 22. Effective September 30, 2002.)



15606

The State Board of Equalization shall do all of the following:

(a) Prescribe rules for its own government and for the transaction of its business.

(b) Keep a record of all its proceedings.

(c) Prescribe rules and regulations to govern local boards of equalization when equalizing, and assessors when assessing, including uniform procedures for the consideration and adoption of written findings of fact by local boards of equalization as required by Section 1611.5 of the Revenue and Taxation Code.

(d) Prescribe and enforce the use of all forms for the assessment of property for taxation, including forms to be used for the application for reduction in assessment.

(e) Prepare and issue instructions to assessors designed to promote uniformity throughout the state and its local taxing jurisdictions in the assessment of property for the purposes of taxation. It may adapt the instructions to varying local circumstances and to differences in the character and conditions of property subject to taxation as in its judgment is necessary to attain this uniformity.

(f) Subdivisions (c), (d) and (e) shall include, but are not limited to, rules, regulations, instructions, and forms relating to classifications of kinds of property and evaluation procedures.

(g) Prescribe rules and regulations to govern local boards of equalization when equalizing and assessors when assessing with respect to the assessment and equalization of possessory interests.

(h) Bring an action in a court of competent jurisdiction to compel an assessor or any city or county tax official to comply with any provision of law, or any rule or regulation of the board adopted in accordance with subdivision (c), governing the assessment or taxation of property. The Attorney General shall represent the board in the action.

This section is mandatory.

(Amended by Stats. 1985, Ch. 106, Sec. 52.)



15606.1

The duties, rules, regulations, and instructions as specified in Section 15606 shall include provisions for mobilehomes which are subject to local property taxations.

(Added by Stats. 1979, Ch. 1180.)



15606.5

Notwithstanding any other provision of law, any regulation to be prescribed by the board shall become operative only if the board itself approves adoption of the regulation.

(Added by Stats. 1990, Ch. 987, Sec. 1.)



15606.7

Training of assessors and their staffs under Sections 15606 and 15608 shall be provided by the board on a nonreimbursable basis.

(Added by renumbering Section 15606.5 (as added by Stats. 1967, Ch. 1167) by Stats. 2013, Ch. 76, Sec. 89. Effective January 1, 2014.)



15607

The board shall summon assessors to meet with it or its duly authorized representatives at least once annually, at places within the state it designates, to study or discuss problems of administration of assessment and taxation laws and to promote uniformity of procedure in tax matters throughout the state.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



15608

The board shall instruct, advise, and direct assessors as to their duties under the laws. It may obtain the opinion of the Attorney General upon any questions of law relating to such duties in such cases as it deems necessary.

(Amended by Stats. 1967, Ch. 1369.)



15609

The board shall hold regular meetings each month at times and places within the state as the chairperson directs. At least one regular meeting shall be held in Sacramento each quarter. The board may hold special meetings at such times and places as the chairperson directs. At any meeting the board may transact any and all business and perform all duties imposed upon it and give and enter any and all orders and decrees within its jurisdiction.

(Amended by Stats. 2009, Ch. 67, Sec. 1. Effective January 1, 2010.)



15609.5

Notwithstanding Section 11425.10, Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 do not apply to the board.

(Added by Stats. 1995, Ch. 938, Sec. 54. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



15610

The board may confer, in this State or elsewhere, either as a board, individually, or through its staff, with officers or employees of this State, its political subdivisions, other states, their political subdivisions, or the United States, or such other persons as may be of assistance to the board in its work.

(Added by Stats. 1951, Ch. 655.)



15611

Whenever the board deems it necessary, it may visit as a board or by its individual members, or may send its secretary or duly appointed representative to, the several counties and cities to inspect property, learn its value, and collect information to enable it to equalize assessments and levy the taxes as required by law.

(Added by Stats. 1951, Ch. 655.)



15612

The board may inspect, either as a board, individually, or by its duly appointed representative, the work of any local officers whose duties relate to the assessment of property for taxation and the collection of taxes. It may require such officers to produce any records in their custody, including, but not limited to, records relating to the assessment of specific properties and give testimony with reference to such matters of assessment and tax collecting as it deems useful to it in its investigations.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



15613

The board may issue subpenas for the attendance of witnesses or the production of books, records, accounts, and papers before it, its secretary, any of its members, or any representative designated by it. Such subpenas shall be signed by a member of the board or its secretary, and may be served by any person.

(Added by Stats. 1951, Ch. 655.)



15614

Any person duly subpenaed who refuses or neglects to attend as a witness, or to produce any books, records, accounts, or papers in his possession, custody, or control, in response to such subpena, or who refuses to answer any question pertinent to the matter under investigation by the board put to him by any member of the board, its secretary, or designated representative, is guilty of contempt, and may be punished by a court of competent jurisdiction by a fine not exceeding five hundred dollars ($500), or by imprisonment in the county jail not exceeding five (5) days, or by both such fine and imprisonment.

(Added by Stats. 1951, Ch. 655.)



15615

Every person served with a subpena who fails or neglects without just excuse to obey it, and every officer who refuses to obey the rules prescribed by the board or to perform the duties prescribed in the rules, forfeits to the State five hundred dollars ($500), to be recovered by action in the name of the board. Such action may be commenced and tried in any county of the State.

(Added by Stats. 1951, Ch. 655.)



15616

The board shall report annually to the Governor, the report to be printed at state expense. The report shall show:

(a) The assessed value of state-assessed and locally assessed real and personal property in each county and the assessed value of state-assessed and locally assessed property in each incorporated city or town.

(b) Information concerning other taxes which it administers.

(c) Such further information and suggestions as it shall deem proper.

(Amended by Stats. 1982, Ch. 327, Sec. 45. Effective June 30, 1982.)



15617

The board may require anybody having knowledge of the business of any person who is or whose property is subject to assessment by it, or having the custody of the books, accounts, and papers of such person, to attend before it, or any of its members, and bring with him for inspection any books, accounts, or papers, of such person in his possession and under his control, and to testify under oath touching any matter relating to the organization or business of such person.

(Added by Stats. 1951, Ch. 655.)



15618

The board may examine, as a board, individually, or through its staff, the books, accounts, and papers of all persons required to report to it, or having knowledge of the affairs of those required so to report.

(Added by Stats. 1951, Ch. 655.)



15618.5

Notwithstanding Section 1808.5 of the Vehicle Code, the board, as a board, individually, or through its staff, may obtain copies of fullface engraved pictures or photographs of licensees directly from the Department of Motor Vehicles for the purposes of enforcing the Revenue and Taxation Code.

(Added by Stats. 2003, Ch. 890, Sec. 2. Effective January 1, 2004.)



15619

Any member or ex-member of the State Board of Equalization, or any agent employed by it, or the Controller, or ex-Controller, or any person employed by him or her, or any person who has at any time obtained such knowledge from any of the foregoing officers or persons shall not divulge or make known in any manner not provided by law, any of the following items of information concerning the business affairs of companies reporting to the board:

(a) Any information concerning the business affairs of any company that is gained during an examination of its books and accounts or in any other manner, and is not required by law to be reported to the State Board of Equalization.

(b) Any information, other than the assessment and the amount of taxes levied, obtained by the State Board of Equalization in accordance with law from any company other than one concerning which that information is required by law to be made public.

(c) Any particular item of information relating to the disposition of its earnings contained in the report of a quasi-public corporation that the corporation, by written communication specifying the items and presented at the time when it files its report, requests shall be treated as confidential.

Nothing in this section shall be construed as preventing examination of these records and reports by law enforcement agencies, grand juries, boards of supervisors, or their duly authorized agents, employees or representatives conducting an investigation of an assessor’s office pursuant to Section 25303, and other duly authorized legislative or administrative bodies of the state pursuant to their authorization to examine these records.

Successors, receivers, trustees, executors, administrators, assignees, and guarantors, if directly interested, may be given information as to the items included in the measure and amounts of any unpaid tax or amounts of tax required to be collected, interest, and penalties.

The Governor may authorize examination of these reports by other state officers. In that event the information obtained by these persons shall not be made public. The Governor, however, may direct that any of the information referred to in this section shall be made public.

Any violation of this section is a misdemeanor and punishable by a fine not to exceed one thousand dollars ($1,000), or by imprisonment not to exceed six months, or both, at the discretion of the court.

(Amended by Stats. 1997, Ch. 620, Sec. 1. Effective January 1, 1998.)



15620

By order entered upon its minutes and for good cause shown, the board may extend for not exceeding 30 days the time fixed for filing any report required by it.

(Added by Stats. 1951, Ch. 655.)



15620.5

The board, whenever it deems it necessary to ensure voluntary compliance with the due dates prescribed by law for submission of any remittance, claim for credit or refund, document, return, or other information delivered to the board through the United States mail or through a bona fide commercial delivery service, may establish a uniform policy for the acceptance of the remittance, claim for credit or refund, document, return, or other information in cases where the cancellation mark stamped upon the envelope containing the remittance, claim for credit or refund, document, return, or other information shows a date after the date specified in law. This policy shall not be construed as an extension of the prescribed time limits for remitting payments, filing claims for refund or credit, submitting documents, returns, or other information.

(Added by Stats. 1999, Ch. 929, Sec. 1. Effective January 1, 2000.)



15621

The board may hire or lease upon the written approval of the Department of General Services any property, real or personal, for its occupancy or use in the performance of its duties.

(Amended by Stats. 1965, Ch. 371.)



15622

The board may sell at prices fixed by the board copies of compilations of the revenue laws of the State, maps, and other documents.

(Amended by Stats. 1961, Ch. 362.)



15623

Each member of the State Board of Equalization elected by the voters of an equalization district shall investigate the administration, enforcement, and operation within the district from which he is elected of all laws, the administration and enforcement of which are vested in the board.

Each such member may appoint a deputy to assist him in the performance of his duties under this section. The deputy shall be so appointed as to be exempt from civil service under paragraph (6), subdivision (a), Section 4, Article XXIV of the Constitution, and not otherwise.

(Added by Stats. 1951, Ch. 655.)



15624

When requested by the legislative body of any county, city, or city and county or the assessor to render advisory or other service, other than those services specified in this chapter, the board may contract, at not less than cost and subject to regulations approved by the Director of General Services, to render such services.

In addition to any other service the board may render under this section, it is the intent of the Legislature that the board furnish auditor and appraisal personnel, on request, to local taxing authorities to aid in making postaudits of personal property. The board shall report to the Legislature annually on all requests received under this section and the disposition of these requests.

All money received by the Board of Equalization pursuant to such contracts shall be paid into the State Treasury to the credit and in augmentation of the current appropriation of the board.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



15625

(a) The members of the State Board of Equalization and the employees thereof shall not engage in any gainful profession, trade, business or occupation whatsoever for any person, firm or corporation, or be so engaged in their own behalf, which profession, trade, business or occupation is incompatible or involves a conflict of interest with their property tax duties as members and employees of the board. Conflict of interest shall include receipt of compensation or gifts from private persons or firms for advice or other services relating to the taxation or assessment of property.

(b) The violation of subdivision (a) by any member of the board shall constitute malfeasance in office.

(c) The violation of subdivision (a) by any employee of the board shall be grounds for dismissal. Disciplinary proceedings for any such violation shall be taken pursuant to Article 3 (commencing with Section 19570), Chapter 8, Part 2, Division 5, Title 2, of the Government Code.

(Added by Stats. 1976, Ch. 877.)



15626

(a) This section shall be known, and may be cited, as the Quentin L. Kopp Conflict of Interest Act of 1990.

(b) Prior to rendering any decision in any adjudicatory proceeding pending before the State Board of Equalization, each member who knows or has reason to know that he or she received a contribution or contributions within the preceding 12 months in an aggregate amount of two hundred fifty dollars ($250) or more from a party or his or her agent, or from any participant or his or her agent, shall disclose that fact on the record of the proceeding.

(c) No member shall make, participate in making, or in any way attempt to use his or her official position to influence, the decision in any adjudicatory proceeding pending before the board if the member knows or has reason to know that he or she received a contribution or contributions in an aggregate amount of two hundred fifty dollars ($250) or more within the preceding 12 months from a party or his or her agent, or from any participant or his or her agent, and if the member knows or has reason to know that the participant has a financial interest in the decision, as that term is used in Article 1 (commencing with Section 87100) of Chapter 7 of Title 9.

(d) Notwithstanding subdivision (c), if a member receives a contribution which would otherwise require disqualification under subdivision (c), and he or she returns the contribution within 30 days from the time he or she knows, or has reason to know, about the contribution and the adjudicatory proceeding pending before the board, his or her participation in the proceeding shall be deemed lawful.

(e) A party to, or a participant in, an adjudicatory proceeding pending before the board shall disclose on the record of the proceeding any contribution or contributions in an aggregate amount of two hundred fifty dollars ($250) or more made within the preceding 12 months by the party or participant, or his or her agent, to any member of the board.

(f) When a close corporation is a party to, or a participant in, an adjudicatory proceeding pending before the board, the majority shareholder is subject to the disclosure requirement specified in this section.

(g) For purposes of this section, if a deputy to the Controller sits at a meeting of the board and votes on behalf of the Controller, the deputy shall disclose contributions made to the Controller and shall disqualify himself or herself from voting pursuant to the requirements of this section.

(h) For purposes of this section:

(1) “Contribution” has the same meaning prescribed in Section 82015 and the regulations adopted thereto.

(2) “Party” means any person who is the subject of an adjudicatory proceeding pending before the board.

(3) “Participant” means any person who is not a party but who actively supports or opposes a particular decision in an adjudicatory proceeding pending before the board and who has a financial interest in the decision, as described in Article 1 (commencing with Section 87100) of Chapter 7 of Title 9. A person actively supports or opposes a particular decision if he or she lobbies in person the members or employees of the board, testifies in person before the board, or otherwise acts to influence the members of the board.

(4) “Agent” means any person who represents a party to or participant in an adjudicatory proceeding pending before the board. If a person acting as an agent is also acting as an employee or member of a law, accounting, consulting, or other firm, or a similar entity or corporation, both the entity or corporation and the person are agents.

(5) “Adjudicatory proceeding pending before the board” means a matter for adjudication that has been scheduled and appears as an item on a meeting notice of the board as required by Section 11125 as a contested matter for administrative hearing before the board members. A consent calendar matter is not included unless the matter has previously appeared on the calendar as a nonconsent item, or has been removed from the consent calendar for separate discussion and vote, or the item is one about which the member has previously contacted the staff or a party.

(6) A member knows or has reason to know about a contribution if, after the adjudicatory proceeding first appears on a meeting notice of the board, facts have been brought to the member’s personal attention that he or she has received a contribution which would require disqualification under subdivision (c), or that the member received written notice from the board staff, before commencement of the hearing and before any subsequent decision on the matter, that a specific party, close corporation, or majority shareholder, or agent thereof, or any participant having a financial interest in the matter, or agent thereof, in a specific, named adjudicatory proceeding before the board, made a contribution or contributions within the preceding 12 months in an aggregate amount of two hundred fifty dollars ($250) or more. Each member shall provide board staff with a copy of each of his or her campaign statements at the time each of those statements is filed.

The notice of contribution shall be on a form prescribed under rules adopted by the board to provide for staff inquiry of each party, participant, close corporation, and its majority shareholder, and any agent thereof, to determine whether any contribution has been made to a member, and if so, in what aggregate amount and on what date or dates within the 12 months preceding an adjudicatory proceeding or decision.

In addition, the staff shall inquire and report on the record as follows:

(A) Whether any party or participant is a close corporation, and if so, the name of its majority shareholder.

(B) Whether any agent is an employee or member of any law, accounting, consulting or other firm, or similar entity or corporation, and if so, its name and address and whether a contribution has been made by any such person, firm, corporation, or entity.

(i) (1) Any person who knowingly or willfully violates any provision of this section is guilty of a misdemeanor.

(2) No person convicted of a misdemeanor under this section shall be a candidate for any elective office or act as a lobbyist for a period for four years following the time for filing a notice of appeal has expired, or all possibility of direct attack in the courts of this state has been finally exhausted, unless the court at the time of sentencing specifically determines that this provision shall not be applicable. A plea of nolo contendere shall be deemed a conviction for the purposes of this section.

(3) In addition to other penalties provided by law, a fine of up to the greater of ten thousand dollars ($10,000), or three times the amount the person failed to disclose or report properly, may be imposed upon conviction for each violation.

(4) Prosecution for violation of this section shall be commenced within four years after the date on which the violation occurred.

(5) This section shall not prevent any member of the board from making, or participating in making, a governmental decision to the extent that the member’s participation is legally required for the action or decision to be made. However, the fact that a member’s vote is needed to break a tie does not make the member’s participation legally required.

(Added by Stats. 1990, Ch. 84, Sec. 2.)






CHAPTER 2 - Surveys of Local Assessment Procedures

15640

(a) The State Board of Equalization shall make surveys in each county and city and county to determine the adequacy of the procedures and practices employed by the county assessor in the valuation of property for the purposes of taxation and in the performance generally of the duties enjoined upon him or her.

(b) The surveys shall include a review of the practices of the assessor with respect to uniformity of treatment of all classes of property to ensure that all classes are treated equitably, and that no class receives a systematic overvaluation or undervaluation as compared to other classes of property in the county or city and county.

(c) The surveys may include a sampling of assessments from the local assessment rolls. Any sampling conducted pursuant to subdivision (b) of Section 15643 shall be sufficient in size and dispersion to insure an adequate representation therein of the several classes of property throughout the county.

(d) In addition, the board may periodically conduct statewide surveys limited in scope to specific topics, issues, or problems requiring immediate attention.

(e) The board’s duly authorized representatives shall, for purposes of these surveys, have access to, and may make copies of, all records, public or otherwise, maintained in the office of any county assessor.

(f) The board shall develop procedures to carry out its duties under this section after consultation with the California Assessors’ Association. The board shall also provide a right to each county assessor to appeal to the board appraisals made within his or her county where differences have not been resolved before completion of a field review and shall adopt procedures to implement the appeal process.

(Amended by Stats. 1996, Ch. 1087, Sec. 2. Effective January 1, 1997.)



15641

In order to verify the information furnished to the assessor of the county, the board may audit the original books of account, wherever located, of any person owning, claiming, possessing, or controlling property included in a survey conducted pursuant to this chapter if the property is of a type for which accounting records are useful sources of appraisal data.

No appraisal data relating to individual properties obtained for the purposes of any survey under this chapter shall be made public, and no state or local officer or employee thereof gaining knowledge thereof in any action taken under this chapter shall make any disclosure with respect thereto except as that may be required for the purposes of this chapter. Except as specifically provided herein, any appraisal data may be disclosed by the board to any assessor, or by the board or the assessor to the assessee of the property to which the data relate.

The board shall permit an assessee of property to inspect, at the appropriate office of the board, any information and records relating to an appraisal of his or her property, including “market data” as defined in Section 408 of the Revenue and Taxation Code. However, no information or records, other than “market data,” which relate to the property or business affairs of a person other than the assessee shall be disclosed.

Nothing in this section shall be construed as preventing examination of that data by law enforcement agencies, grand juries, boards of supervisors, or their duly authorized agents, employees, or representatives conducting an investigation of an assessor’s office pursuant to Section 25303, and other duly authorized legislative or administrative bodies of the state pursuant to their authorization to examine that data.

(Amended by Stats. 2009, Ch. 67, Sec. 2. Effective January 1, 2010.)



15642

The board shall send members of its staff to the several counties and cities and counties of the state for the purpose of conducting that research it deems essential for the completion of a survey report pursuant to Section 15640 with respect to each county and city and county. The survey report shall show the volume of assessing work to be done as measured by the various types of property to be assessed and the number of individual assessments to be made, the responsibilities devolving upon the county assessor, and the extent to which assessment practices are consistent with or differ from state law and regulations. The report may show the county assessor’s requirements for maps, records, and other equipment and supplies essential to the adequate performance of his or her duties, the number and classification of personnel needed by him or her for the adequate conduct of his or her office, and the fiscal outlay required to secure for that office sufficient funds to ensure the proper performance of its duties.

(Amended by Stats. 1996, Ch. 1087, Sec. 4. Effective January 1, 1997.)



15643

(a) The board shall proceed with the surveys of the assessment procedures and practices in the several counties and cities and counties as rapidly as feasible, and shall repeat or supplement each survey at least once in five years.

(b) The surveys of the 10 largest counties and cities and counties shall include a sampling of assessments on the local assessment rolls as described in Section 15640. In addition, the board shall each year, in accordance with procedures established by the board by regulation, select at random at least three of the remaining counties or cities and counties, and conduct a sample of assessments on the local assessment roll in those counties. If the board finds that a county or city and county has “significant assessment problems,” as provided in Section 75.60 of the Revenue and Taxation Code, a sample of assessments will be conducted in that county or city and county in lieu of a county or city and county selected at random. The 10 largest counties and cities and counties shall be determined based upon the total value of locally assessed property located in the counties and cities and counties on the lien date that falls within the calendar year of 1995 and every fifth calendar year thereafter.

(c) The statewide surveys which are limited in scope to specific topics, issues, or problems may be conducted whenever the board determines that a need exists to conduct a survey.

(d) When requested by the legislative body or the assessor of any county or city and county to perform a survey not otherwise scheduled, the board may enter into a contract with the requesting local agency to conduct that survey. The contract may provide for a board sampling of assessments on the local roll. The amount of the contracts shall not be less than the cost to the board, and shall be subject to regulations approved by the Director of General Services.

(Amended by Stats. 1996, Ch. 1087, Sec. 5. Effective January 1, 1997.)



15644

The surveys shall incorporate reviews of existing assessment procedures and practices as well as recommendations for their improvement in conformity with the information developed in the surveys as to what is required to afford the most efficient assessment of property for tax purposes in the counties or cities and counties concerned.

(Amended by Stats. 1996, Ch. 1087, Sec. 6. Effective January 1, 1997.)



15645

(a) Upon completion of a survey of the procedures and practices of a county assessor, the board shall prepare a written survey report setting forth its findings and recommendations and transmit a copy to the assessor. In addition the board may file with the assessor a confidential report containing matters relating to personnel. Before preparing its written survey report, the board shall meet with the assessor to discuss and confer on those matters which may be included in the written survey report.

(b) Within 30 days after receiving a copy of the survey report, the assessor may file with the board a written response to the findings and recommendations in the survey report.

The board may, for good cause, extend the period for filing the response.

(c) The survey report, together with the assessor’s response, if any, and the board’s comments, if any, shall constitute the final survey report. The final survey report shall be issued by the board within two years after the date the board began the survey. Within a year after receiving a copy of the final survey report, and annually thereafter, no later than the date on which the initial report was issued by the board and until all issues are resolved, the assessor shall file with the board of supervisors a report, indicating the manner in which the assessor has implemented, intends to implement or the reasons for not implementing, the recommendations of the survey report, with copies of that response being sent to the Governor, the Attorney General, the State Board of Equalization, the Senate and Assembly and to the grand juries and assessment appeals boards of the counties to which they relate.

(Amended by Stats. 1996, Ch. 1087, Sec. 7. Effective January 1, 1997.)



15646

Copies of final survey reports shall be filed with the Governor, Attorney General, and with the assessors, the boards of supervisors, the grand juries and assessment appeals boards of the counties to which they relate, and to other assessors of the counties unless one of these assessors notifies the State Board of Equalization to the contrary and, on the opening day of each regular session, with the Senate and Assembly.

(Amended by Stats. 1987, Ch. 1184, Sec. 3.)






CHAPTER 3 - Access to Public Records

15650

For purposes of this chapter, “public record” means any public record as defined in subdivision (d) of Section 6252.

(Added by Stats. 1998, Ch. 1049, Sec. 2. Effective January 1, 1999.)



15651

(a) In light of State Board of Equalization v. Superior Court, 10 Cal.App.4th 1177, in which the Court of Appeal affirmed an order of the superior court that the State Board of Equalization disclose its working law, it is the intent of the Legislature, in enacting this chapter, to establish procedures and mechanisms that facilitate maximum accessibility to the public records maintained by the board.

(b) The Legislature finds and declares that greater disclosure and better understanding of tax laws and regulations will encourage increased tax compliance.

(Added by Stats. 1998, Ch. 1049, Sec. 2. Effective January 1, 1999.)



15652

Pursuant to Section 6253, the State Board of Equalization shall adopt regulations to establish procedures and guidelines to access public records. These regulations shall facilitate maximum public accessibility to the board’s public records. These regulations shall specifically identify and describe the types of public records pertaining to the tax and the fee programs maintained by the board.

(Added by Stats. 1998, Ch. 1049, Sec. 2. Effective January 1, 1999.)



15653

Notwithstanding Section 7550.5, the State Board of Equalization shall study and report to the Legislature, on or before January 1, 2000, on the feasibility and cost of creating and maintaining a subject matter index of public records pertaining to the tax and fee program administered by the board.

(Added by Stats. 1998, Ch. 1049, Sec. 2. Effective January 1, 1999.)









PART 10 - FRANCHISE TAX BOARD

15700

There is in the state government, in the Government Operations Agency, a Franchise Tax Board consisting of the Controller, the Director of Finance, and the Chairperson of the State Board of Equalization. The Franchise Tax Board is the successor to, and is vested with, all of the duties, powers, purposes, responsibilities, and jurisdiction of the Franchise Tax Commissioner, but the statutes and laws under which that office existed and all laws prescribing the duties, powers, purposes, responsibilities, and jurisdiction of that office, together with all lawful rules and regulations established thereunder, are expressly continued in force. “Franchise Tax Commissioner” when used in any statute, law, rule, or regulation now in force, or that may hereafter be enacted or adopted, means the Franchise Tax Board. No action to which the Franchise Tax Commissioner is a party shall abate by reason hereof but shall continue in the name of the Franchise Tax Board, and the Franchise Tax Board shall be substituted for the Franchise Tax Commissioner by the court wherein the action is pending. The substitution shall not in any way affect the rights of the parties to the action.

Notwithstanding any other provision of the law to the contrary, any directive or regulation adopted by the Franchise Tax Board shall take precedence over any directive or regulation adopted by its executive officer.

(Amended by Stats. 2013, Ch. 352, Sec. 298. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



15701

The Franchise Tax Board, with the consent and approval of two-thirds of the membership of the Senate, may appoint an executive officer who shall be a civil executive officer and shall perform such duties as are delegated to him by the Franchise Tax Board. The executive officer may be removed by a two-thirds vote of the Franchise Tax Board. The Legislature hereby requests the Franchise Tax Board to designate said executive officer as the person holding the position confidential to it, within the meaning of subdivision (e) of Section 4 of Article VII of the Constitution. The annual salary of the executive officer shall be fifty-one thousand six hundred twenty-four dollars ($51,624). The executive officer shall employ, in addition to existing employees of the Franchise Tax Commissioner, such other assistants and clerical and other employees as he deems necessary for the effective conduct of his work, and shall fix their compensation in accordance with law.

(Amended by Stats. 1980, Ch. 1197.)



15702

(a) Any power granted to, or duty imposed on, the Franchise Tax Board by any provision of law may be exercised or performed by any officer or employee of the board authorized by the board unless it is expressly provided that the power or duty shall be exercised or performed only by the board itself.

(b) Notwithstanding any other provision of law, if any person requests in writing to the executive officer or the Franchise Tax Board that a specific proposed regulation be considered by the board itself, then any authority delegated to any officer or employee of the board to adopt that regulation is rescinded.

(Amended by Stats. 1990, Ch. 987, Sec. 2.)



15703

Notwithstanding any other provision of law, the Franchise Tax Board shall, upon the request of the local child support agency, provide to that agency the address, in addition to the social security number, of an absent parent against whose personal income tax refund the agency has requested an offset for nonpayment of child support, if that information is required for the enforcement of a child support order.

(Amended by Stats. 2000, Ch. 808, Sec. 99. Effective September 28, 2000.)



15704

The Director of General Services may construct on a site contiguous to the first phase of the Franchise Tax Board’s central office, the second phase of the central office project, parking facilities, and any other improvements, betterments, and facilities related thereto.

(Added by Stats. 1989, Ch. 1391, Sec. 1.)



15705

Notwithstanding any other provision of law, unless prohibited by federal law, the Franchise Tax Board shall truncate social security numbers on lien abstracts and any other records created by the board that are disclosable under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 before disclosing the record to the public. For purposes of this section, “truncate” means to redact the first five digits of a social security number.

(Added by Stats. 2007, Ch. 627, Sec. 7. Effective January 1, 2008.)






PART 10.2 - LOANS FOR REPLACEMENT, REMOVAL, OR UPGRADING OF UNDERGROUND STORAGE TANKS

15710

(a) Upon the effective date of the repeal of Chapter 8.5 (commencing with Section 15399.10), all money remaining in the Petroleum Underground Storage Tank Financing Account and all subsequent loan repayments shall revert to the General Fund.

(b) The inoperation and repeal of Chapter 8.5 (commencing with Section 15399.10) shall not terminate the following obligations or authorities necessary to administer the obligations until all of the following obligations are satisfied:

(1) The payment of claims filed prior to the date that Chapter 8.5 (commencing with Section 15399.10) becomes inoperative, against the Underground Storage Tank Cleanup Fund pursuant to Chapter 6.75 (commencing with Section 25299.10) of Division 20 of the Health and Safety Code, until the money in the fund is exhausted. Upon exhaustion of the Underground Storage Tank Cleanup Fund, any remaining claims shall be invalid.

(2) The repayment of loans, outstanding as of the date that Chapter 8.5 (commencing with Section 15399.10) becomes inoperative, due and payable to the State Water Resources Control Board under the terms of that former chapter.

(3) The resolution of any cost recovery action filed prior to the date that Chapter 8.5 (commencing with Section 15399.10) becomes inoperative, pursuant to Chapter 6.75 (commencing with Section 25299.10) of Division 20 of the Health and Safety Code.

(Amended by Stats. 2004, Ch. 225, Sec. 31. Effective August 16, 2004.)






PART 10.5 - STATE PUBLIC WORKS BOARD

CHAPTER 1 - General

15752

As used in this part, “board” means the State Public Works Board, and “director” means Director of General Services.

(Amended by Stats. 1965, Ch. 371.)






CHAPTER 2 - State Public Works Board

15770

There is in the state government the State Public Works Board. The board consists of the Director of Finance, the Director of Transportation, and the Director of General Services. For the purpose of hearing and deciding upon matters related to the issuance of revenue bonds pursuant to the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800)), or any other law authorizing the issuance of revenue bonds, the Treasurer and the Controller shall be members of the board. Three Members of the Senate, appointed by the Senate Committee on Rules, and three Members of the Assembly, appointed by the Speaker, shall meet with and participate in the work of the board to the extent that such participation is not incompatible with their positions as Members of the Legislature. The appointed Members of the Legislature constitute a legislative interim committee on the subject of this part with all the powers and duties imposed upon such committees by the Joint Rules of the Legislature.

The amendments made to this section at the 1981–82 Regular Session of the Legislature shall become operative on January 1, 1983.

(Amended by Stats. 1982, Ch. 1523, Sec. 1. Effective September 30, 1982. Changes in the first paragraph are operative on January 1, 1983, pursuant to the second paragraph (which must operate immediately).)



15770.1

The Director of the Employment Development Department shall meet with and advise the board whenever the board is engaged in activities imposed by Section 15799.2.

(Amended by Stats. 1978, Ch. 380.)



15770.2

(a) The Director of Finance may designate a deputy or other official in the Department of Finance to act for him or her and represent him or her at meetings of the board.

(b) The Director of Finance or his or her representative shall serve as chairperson of the board.

(c) The board may, by resolution, delegate to one or more of its members, or to any other official or employee of the board, any powers and duties that it may deem proper, including, but not limited to, the power to enter into contracts on behalf of the board.

(Added by Stats. 2010, Ch. 726, Sec. 3. Effective October 19, 2010.)



15770.5

Notwithstanding any other provision of law, the Director of Transportation and the Director of General Services may appoint a deputy or assistant director in their respective departments to act in their place on the board, irrespective of whether the deputy or assistant director holds a position specified in subdivision (g) of Section 4 of Article VII of the California Constitution, and irrespective of whether there is to be more than one person representing a director at a meeting of the board. While serving on the board, the representative shall have all the powers of the director he or she is representing, including the right to be counted in a quorum, to participate in the proceedings of the board, and to vote on all matters. The director shall be responsible for the representative’s acts to the same extent that the director is responsible for the deputy or assistant director’s acts when performing his or her official duties.

(Added by Stats. 2006, Ch. 564, Sec. 18. Effective January 1, 2007.)



15771

The members of the board and of the interim committee shall receive no compensation for their services under this part, but shall be reimbursed for their actual and necessary expenses incurred in connection with the performance of their duties prescribed by this part, to be paid out of the money made available to the director for that purpose.

(Added by Stats. 1953, Ch. 170.)






CHAPTER 3 - Powers and Duties

15790

The board shall determine if construction, improvements, and the purchase of equipment shall be undertaken, and the time of undertaking, and shall give due consideration to:

(a) The immediate needs of state agencies for construction and improvements.

(b) Obtaining construction, improvements, and equipment at the most reasonable price consistent with such needs.

(c) The need of construction, improvements, and equipment at state agencies as compared to the need for private construction, improvements, and equipment.

(d) Providing public works to relieve unemployment.

(Added by Stats. 1953, Ch. 170.)



15791

The board may authorize the purchase of property with improvements in lieu of purchasing sites and constructing new improvements when in its opinion it is for the best interest of the State.

(Added by Stats. 1953, Ch. 170.)



15792

(a) The Director of Finance shall administer this part and provide assistance to the board as it requires. When the board has determined that any construction, improvements, and the purchase of equipment is to be undertaken, or that plans and specifications for construction, improvements, and equipment shall be prepared, the Director of Finance by executive order shall allot to the University of California the amount required to perform the work approved for the University of California, or to the Department of General Services or other state agency the amounts required to perform the work approved by the board for other state agencies. The University of California or the state agency to which money has been allotted shall perform that work or cause it to be performed in the manner provided by law.

(b) (1) State agencies may incur obligations, to be met during the fiscal year following the year of a project completion, for the purchase of equipment related to capital outlay projects for which the Legislature has appropriated construction funds.

(2) In addition to paragraph (1), community college districts may incur obligations, to be met during the fiscal year following the year of any project completion, for the purchase of equipment related to that project regardless of whether the project was built or purchased with funds appropriated by the Legislature.

(c) No obligation shall be incurred under this section without the approval of the Department of Finance and the State Public Works Board. Purchase orders issued and contracts entered into under this section shall not exceed a total of three million dollars ($3,000,000) in estimated costs.

(d) On or before January 1, 1999, the Board of Governors of the California Community Colleges shall adopt regulations to implement the changes made to this section by Senate Bill 465 of the 1997–98 Regular Session of the Legislature. However, prior to adopting these regulations, the Chancellor of the California Community Colleges shall consult with the Department of Finance and the Legislative Analyst.

(Amended by Stats. 1997, Ch. 342, Sec. 3. Effective January 1, 1998.)



15793

So far as is reasonably practicable, the state departments and agencies concerned with the expenditure of funds appropriated and the performance of work provided for, shall cooperate with all agencies of the United States to the end that grants-in-aid may be made available to the State from such agencies.

Nothing in this section may be used as the basis for invalidating, restraining, enjoining, or otherwise affecting any act performed or expenditure made pursuant to the terms of this part.

(Added by Stats. 1953, Ch. 170.)






CHAPTER 5 - Emergency Public Works

15799

The Legislature finds and declares that properly timed capital outlays for needed public works are an important instrument for combating unemployment and for maintaining a healthy state economy. It is the intent of the Legislature in enacting this chapter to establish procedures whereby an inventory of public works may be made available for implementation on short notice when and if funds become available during periods of temporary severe unemployment.

(Amended by Stats. 1983, Ch. 323, Sec. 48. Effective July 1, 1983.)



15799.2

The board, pursuant to its powers and duties under subdivision (d) of Section 15790, may, if in the board’s opinion conditions warrant, develop and maintain a contingency plan for emergency public works consistent with the intent of this chapter.

(Amended by Stats. 1983, Ch. 323, Sec. 49. Effective July 1, 1983.)



15799.4

The contingency plan for emergency public works shall consist of capital outlay or maintenance projects that have never been included in the Governor’s Budget or otherwise submitted for legislative review but which, in the opinion of the board, would serve a useful public purpose if implemented.

(Amended by Stats. 1983, Ch. 323, Sec. 50. Effective July 1, 1983.)



15799.6

If the board determines that an emergency public works plan is necessary, the board shall submit the plan annually to the Governor in time for incorporation into his or her economic report to the Legislature as required by Section 15901. The report shall identify and describe each project contained in the plan with at least the following information:

(a) The nature of the project and the public purpose to be served.

(b) The location of the project.

(c) The minimum number of days following assurance of funding required to begin onsite labor on the project.

(d) The cost of the project and possible sources of funds.

(e) The projected costs of maintenance and operation of the product of such a project upon completion, and the source of funds for such maintenance and operation.

(Amended by Stats. 1983, Ch. 323, Sec. 51. Effective July 1, 1983.)









PART 10b - STATE BUILDING CONSTRUCTION

CHAPTER 1 - General

15800

This part is known and may be cited as the “State Building Construction Act of 1955.”

(Added by Stats. 1955, Ch. 1686.)



15801

No public building shall be acquired or constructed under this part, unless authorized by a separate act or appropriation enacted by the Legislature.

(Added by Stats. 1955, Ch. 1686.)



15802

The following terms whenever used in this part have the meanings given in this section except where the context clearly indicates otherwise:

(a) “Board” means the State Public Works Board.

(b) “Construction” includes the extension, enlargement, repair, renovation, restoration, improvement, furnishing, and equipping of any public building.

(c) “Public building” includes any structure, building, facility, or work that a state agency has jurisdiction of, or is authorized to design or construct, including, but not limited to, infrastructure, parking lots, landscaping, and other ancillary facilities, including furnishings and equipment, incidental to the use of any building, and also includes the site thereof, and any easements or rights of way appurtenant thereto or necessary for its full use.

(d) “Acquire” includes purchase, condemnation, lease, and gift.

(e) “Cost of a public building” includes, but is not limited to, the cost of all real estate, properties, rights, and easements acquired, the cost of construction of public buildings and the furnishing and equipment of them, all financing charges, interest prior to, during and for a period of six months after construction, engineering, architects’ and legal expenses, including the cost of plans, specifications, and surveys, estimates of cost and revenues, administrative expenses, and such other expenses as are necessary or incident to the financing of public buildings, or to determine the feasibility or practicability of any public buildings, and the condemnation of property necessary for use of, or in connection with, any public building.

(f) “Property” includes all property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of this part.

(g) “State agency” includes any state office, officer, department, division, bureau, board, commission, organization, or agency including, without limitation, the University of California, the California State University, the California Community Colleges, and the Judicial Council.

(Amended by Stats. 2010, Ch. 726, Sec. 4. Effective October 19, 2010.)



15803

This part provides an additional and alternative method for doing the things authorized herein and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing.

(Added by Stats. 1955, Ch. 1686.)



15806

The state office building and garage in the City of Los Angeles, County of Los Angeles, bounded by First Street on the northerly side, Broadway Street on the easterly side, Second Street on the southerly side, and Hill Street on the westerly side, shall be named and shall be known hereafter as the Junípero Serra Building.

(Added by Stats. 1963, Ch. 1848.)






CHAPTER 2 - General Powers

15808

When authorized by a separate act or appropriation enacted by the Legislature, the board may acquire and construct public buildings for use by state agencies.

(Added by Stats. 1955, Ch. 1686.)



15808.1

After January 1, 1980, with respect to the construction, purchase, or lease for a period of five years firm term or more, of buildings for the conduct of state business which are located or will be located in a standard metropolitan statistical area (SMSA) with a population of 250,000 or more according to the most recent decennial census, which is served by a public transit operator, the State Public Works Board, the Department of Finance, and the Department of General Services shall give consideration to the location of existing public transit corridors in the area. Construction, purchase, or lease of buildings for a period of five years firm term or more at locations outside of existing public transit corridors may be approved after the board or department, as the case may be, has determined that the purpose of the facility does not require transit access or the transit operator will provide service as needed, to effectively serve the facility. However, the determination that the purpose of the facility does not require transit access shall not be made if the facility employs more than 200 people or directly serves the public. The board or departments may request the assistance of the transit operator in making their determination and shall notify the operator of their decision. This section does not apply to buildings described in paragraph (2) of subdivision (e) of Section 70374.

(Amended by Stats. 2003, Ch. 592, Sec. 2. Effective January 1, 2004.)



15809

The board may do any of the following:

(a) Acquire in the name of the State of California, and use any property, and lease as lessor, without the approval of the Department of General Services, any property or any interest therein at any time acquired by it to state agencies, or in the event of default upon any certificates, bonds, negotiable notes, or negotiable bond anticipation notes to other than state agencies.

(b) Construct public buildings.

(c) Contract or lease with other state agencies for the use of real property upon which to construct a public building.

(d) Fix, alter, charge, and collect rentals and other charges for the use of public buildings, or for the services rendered by the board, at reasonable rates to be determined by the board for the purpose of providing for the payment of the expenses of the board, not provided for by state appropriations or otherwise, operation of its public buildings, and the payment of the principal of, and interest on, its certificates, revenue bonds, negotiable notes, or negotiable bond anticipation notes.

(e) Make contracts of every kind and nature, and execute all instruments necessary or convenient for the carrying on of its business.

(f) Obtain insurance against loss by fire or other hazards on public buildings, both during and after construction, and obtain insurance against loss of revenues from any cause whatsoever, for the protection of the certificate holders, bondholders, or holders of any of its negotiable notes or negotiable bond anticipation notes.

(g) Issue certificates or revenue bonds, as provided in this part, to obtain funds to pay the cost of public buildings, secure the payment of certificates or revenue bonds and interest thereon by pledging all or part of its revenues, rentals, and receipts, and provide for the security of the certificates or revenue bonds and the rights of the holders thereof.

(h) Issue negotiable notes, including commercial paper notes or other forms of negotiable short-term indebtedness, and negotiable bond anticipation notes, as provided in this part, to obtain interim funds to pay the cost of public buildings, secure the payment of negotiable notes, including commercial paper notes or other forms of negotiable short-term indebtedness, and negotiable bond anticipation notes and interest thereon as provided in this part, and provide for the security of negotiable notes, including commercial paper notes or other forms of negotiable short-term indebtedness, and negotiable bond anticipation notes and the rights of the holders thereof.

(i) The board may authorize the preparation of bid proposals and the securing of bids for the construction of projects prior to obtaining interim financing. However, no contracts shall be executed until interim financing is available to the board.

(Amended by Stats. 2010, Ch. 726, Sec. 6. Effective October 19, 2010.)



15811

The board has no power at any time or in any manner to pledge the credit or taxing power of the State or any of its local agencies.

(Added by Stats. 1955, Ch. 1686.)



15812

The unused balance of any amount heretofore or hereafter authorized or appropriated by the Legislature for any public building to be acquired or constructed pursuant to this part which the Director of Finance, with the approval of the board, determines is not required for the building for which it was authorized or appropriated may be transferred on order of the Director of Finance to and in augmentation of any authorization or appropriation made for any other building or buildings under this part and is hereby authorized or appropriated, as the case may be, for the acquisition or construction of any other building or buildings authorized under this part.

This section does not apply to amounts authorized or appropriated for acquisition or construction of buildings authorized by Chapter 1072 of the Statutes of 1957 or buildings subject to subdivision (f) of Section 70379.

(Amended by Stats. 2003, Ch. 592, Sec. 3. Effective January 1, 2004.)






CHAPTER 2.1 - Art in Public Buildings

15813

The Legislature finds and declares that the State of California has a responsibility for expanding public experience with art. The Legislature recognizes that other states have enacted legislation requiring the expenditure of 1 percent of funds allocated for the construction of state buildings for works of art for such buildings.

(Added by Stats. 1976, Ch. 513.)



15813.1

For purposes of this chapter, the following terms have the following meanings:

(a) “State buildings” includes state office buildings, hospitals, and prisons, and such other state buildings which the State Architect deems appropriate for the inclusion of art as provided in this chapter.

(b) “Work of art” means any work of visual art, including but not limited to, a drawing, painting, mural, fresco, sculpture, mosaic, or photograph, a work of calligraphy, a work of graphic art (including an etching, lithograph, offset print, silk screen, or a work of graphic art of like nature), crafts (including crafts in clay, textile, fiber, wood, metal, plastic, glass, and like materials), or mixed media (including a collage, assemblage, or any combination of the foregoing art media). The term “work of art” does not include environmental landscaping placed about a state building.

(c) “Council” means the Arts Council.

(d) “Acquisition” includes acquisition by purchase, lease, or commission.

(Added by Stats. 1976, Ch. 513.)



15813.2

(a) Financing for works of art in state buildings shall be subject to an appropriation in the annual Budget Act. The Governor shall include a budget item for art in state buildings in the budget of the council in the annual budget submitted to the Legislature.

(b) The State Architect and the council, jointly, may accept from the council any federal money made available to the council and may expend such funds for the purposes specified in this chapter.

(Amended by Stats. 1980, Ch. 493.)



15813.3

In order to carry out the purposes of this chapter, the State Architect and the council, jointly, shall do all of the following:

(a) (1) Determine and implement procedures for the purchase or lease by written contract of existing works of art from an artist or the artist’s authorized agent. Works of art to be purchased or leased shall be selected by the State Architect and the council, jointly, from lists of works prepared and submitted by the council or by advisory committees empowered by the council. In making such purchases or in executing such leases, preference may be given to artists who are California residents. No lease obligation shall be incurred under the provisions of this chapter without the prior approval of the Department of Finance.

(2) Determine and implement procedures, one of which shall provide for competition among artists, for the selection and commissioning of artists by written contract to create works of art. Commissioned artists shall be selected by the State Architect and the council, jointly, from lists of qualified and available artists prepared and submitted by the council or by advisory committees empowered by the council. In making such contracts, preference may be given to artists who are California residents.

(3) If competition among artists is the procedure for selection of an artist pursuant to paragraph (2), a panel of three judges shall be appointed to make such selection. The panel shall consist of the State Architect or a person designated by the State Architect, a member of the council or a person designated by the council, and one person selected by the other two who shall be a visual artist, an architect or designer, a person employed by an art museum, or a collector of visual art. At least one judge on each panel shall be a working visual artist.

(b) Consult with each artist commissioned regarding the design and placement of a work of art.

(c) Ensure that works of art acquired pursuant to this chapter are placed in a manner so that they are within public view.

(d) Ensure that the program for acquisition of works of art pursuant to this chapter results in participation by many different artists and in acquisitions from among many of the different art forms referred to in subdivision (b) of Section 15813.1. A person who is, or is related to, a member of the council or is employed by the council, or a person related to or employed in the office of the State Architect may not be selected or commissioned pursuant to this chapter.

(e) Cooperate with other affected state agencies and consult with the artist to insure that each work of art acquired pursuant to this chapter is properly maintained and is not artistically altered in any manner without the consent of the artist.

(f) Promulgate rules and regulations, as necessary, in consultation with the council, and any other person, group, or association in the State of California related to architecture, design, or the arts, so as to facilitate the implementation of the State Architect’s responsibilities under this chapter.

(g) Authorize payments to artists for works of art acquired pursuant to this chapter.

(Amended by Stats. 1980, Ch. 493.)



15813.4

Except as otherwise provided in this chapter, the selection and commissioning of artists, and the purchase and execution of works of art for state buildings shall be exempt from the provisions of the State Contract Act and other state bidding requirements.

(Added by Stats. 1976, Ch. 513.)



15813.5

(a) The state shall receive sole ownership of each work of art acquired pursuant to this chapter, including all tangible rights and privileges thereof, subject to the following intangible rights retained by the artist:

(1) The right to claim authorship of the work of art.

(2) The right to reproduce such work of art, including all rights to which the work of art may be subject under copyright laws. Such rights may be limited by written contract.

(3) If provided by written contract, the right to receive a specified percentage of the proceeds if the work of art is subsequently sold by the state to a third party other than as part of the sale of the building in which the work of art is located.

(b) The rights granted to the artist by subdivision (a) may by written contract be extended to such artist’s heirs, assigns, or personal representatives, until after the end of the 20th year following the death of such artist.

(c) Prior to execution of a written contract, the artist shall be informed in writing of the rights specified in subdivisions (a) and (b) which may be granted by contract to the artist or to the artist’s heirs, assigns, or personal representatives.

(Added by Stats. 1976, Ch. 513.)



15813.7

If a work of art acquired pursuant to this chapter is to be sold by the state, such sale shall be made to the highest bidder, conditioned on the work of art first being offered to the artist at the bid price.

(Added by Stats. 1976, Ch. 513.)



15813.8

This chapter shall be known and may be cited as the Art in Public Buildings Program.

(Added by Stats. 1980, Ch. 493.)






CHAPTER 2.7 - Energy Conservation in Public Buildings

15814.10

To help implement the policy set forth in Section 25008 of the Public Resources Code, the board may develop energy and water conservation and cogeneration and alternative energy and water supply sources at state facilities in accordance with this chapter.

The intent of the Legislature in enacting this chapter is to provide a mix of financing options for the development of cost saving state energy and water conservation projects. It is further the intent of the Legislature that, prior to using revenue bonds, the board consider other financing options available and the effect of the bond issuance on the bond market.

(Amended by Stats. 1991, Ch. 1142, Sec. 1. Effective October 14, 1991.)



15814.11

For purposes of this chapter, the following terms have the following meanings:

(a) “Public building” means a public building as defined in Section 15802, and includes the cogeneration and alternative energy equipment, water conservation equipment, and conservation measures which the board is authorized by this chapter to acquire and construct. “Public Building” also means any publicly funded school that includes kindergarten and grades 1 to 12, inclusive, or any portion of those grades, provided that publicly funded schools that include kindergarten and grades 1 to 12, inclusive, shall be authorized to finance only conservation measures and water conservation equipment as defined in subdivisions (e) and (g).

(b) “Energy service contract” means a contract entered into by the board or any other state agency with any person, including, but not limited to, an individual, company, corporation, partnership, state agency, or other entity or group of entities, pursuant to which the person will provide electrical or thermal energy or water or water conservation or energy conservation measures.

(c) “Cogeneration equipment” means equipment for cogeneration, as defined in Section 216.6 of the Public Utilities Code.

(d) “Alternative energy equipment” means equipment for the production or conversion of energy from alternative sources, including, but not limited to, solar, biomass, wind, geothermal, hydroelectricity under 30 megawatts, or any other source of energy or water, the efficient use of which will reduce the use of fossil or nuclear fuels or water from established sources of supply.

(e) “Conservation measures” means equipment, maintenance, meters, load management techniques and equipment, or other measures to reduce energy or water use or make for a more efficient use of energy or water.

(f) “State agency” means any state agency, board, department or commission, including, but not limited to, the entities specified in Section 15814.12, and any school district as defined in Section 80 of the Education Code.

(g) “Water conservation equipment” means any device or modification that reduces water use from established water sources.

(Amended by Stats. 2010, Ch. 726, Sec. 7. Effective October 19, 2010.)



15814.12

(a) Without obtaining the authorization required by Section 15808, the board may acquire, and engage in the construction of, cogeneration equipment, alternative energy equipment, or conservation measures, and any combination thereof, and enter into energy service contracts, at any structure, building, facility, site, or work used, owned or hereafter acquired by the state agency, including, but not limited to, the facilities of the California State University and Colleges, the Department of General Services, state prisons, hospitals, and other agencies and the community colleges, but only with the consent of the state agency.

(b) No cogeneration equipment or alternative energy equipment or water conservation equipment shall be acquired or constructed, and no energy service contract shall be entered into, by the board unless it determines that the anticipated cost to the state agency purchasing thermal or electrical energy or water provided by the equipment or under an energy service contract has been found through life-cycle cost analysis to be cost effective over the life of the equipment installed or over the term of the energy service contract. Equipment, conservation measures, or energy service contracts shall be anticipated to provide cost savings to the state during the useful life of the equipment or conservation measures under Section 14684, Sections 14710 to 14713, inclusive, or Section 15814.30 of this code, under Section 25008 of the Public Resources Code, or under Section 388 of the Public Utilities Code.

(c) Alternatively, the board may execute agreements to finance the construction of cogeneration equipment, alternative energy equipment, water conservation equipment, or conservation measures, and any combination thereof, by the state agency, including the University of California, to be owned by the state agency, in exchange for repayment of the financing and all costs and expenses related thereto from revenues resulting from sales of electricity or thermal energy or water from the facilities and measures or from funding which otherwise would have been used for purchase of electricity, water, and thermal energy required by the state agency but which is derived from the facilities and measures.

(d) This section shall not prohibit, limit, or supersede more stringent green building requirements for any structure, building, facility, site, or work.

(Amended by Stats. 2007, Ch. 600, Sec. 1. Effective January 1, 2008.)



15814.13

The board may contract to sell or exchange electricity produced by cogeneration equipment and alternative energy equipment acquired by the board to or with any investor-owned utility or municipal utility or state agency, at those rates and upon those terms that are approved by the board. Any contract may provide for a commitment of firm electrical capacity. The board may also contract to sell or exchange water or thermal energy produced by cogeneration or alternative energy equipment or water conservation equipment acquired by the board to or with any investor-owned utility or municipal utility, state agency, or any other person, at those rates and upon those terms that are approved by the board. This electricity, water, and thermal energy may be sold to or exchanged with nonstate purchasers only if the board determines that these sales or exchanges will increase the economic benefit to the state. The board may contract to provide conservation services through the use of conservation measures to any state agency at those rates and upon those terms that are approved by the board.

(Amended by Stats. 1991, Ch. 1142, Sec. 4. Effective October 14, 1991.)



15814.14

(a) Any state agency may enter into a contract with the board for the purchase or exchange of thermal or electrical energy or water, or to acquire conservation services through the use of conservation measures, for a term not exceeding 35 years, at those rates and upon those terms that are approved by the agency and the board.

(b) The Department of General Services, with the consent of the state agency having jurisdiction over the property, or any other state agency with the approval of the Department of General Services, may lease as lessor for terms of up to 35 years any structure, building, facility, work, or land, owned or acquired by the agency, to any person, including the board, to permit the board to enter into an energy service contract with that person, or to permit the board to undertake other projects authorized under this chapter, at those rates and upon those terms that may be approved by the state agency and the board.

(Amended by Stats. 1991, Ch. 1142, Sec. 5. Effective October 14, 1991.)



15814.16

Notwithstanding any other provision of law, the amount necessary to pay monthly for electrical or thermal energy or water or conservation measures for any state agency under an energy service contract, or to pay for conservation measures or electrical or thermal energy or water received by any state agency from cogeneration or alternative energy equipment authorized to be constructed or acquired under this part or Part 10.5 (commencing with Section 15750), is hereby appropriated each fiscal year payable from the fund in the State Treasury from which an agency derives its appropriation for support, and shall become available only if the payments are due during a period that the state is operating without funds appropriated by the Budget Act for that fiscal year or if the amount required to pay the charges has not been included in the Budget Act for that fiscal year and the Department of Finance certifies to the Controller that sufficient funds are available for the support of the agency for these services. Also, in order for the appropriation to be available, the board shall certify that the payments for the year in question are anticipated to be less than would result from the purchase of electrical or thermal energy or water avoided by purchases under this part or Part 10.5 (commencing with Section 15750). This appropriation shall be inoperative as to any facility that is transferred to the jurisdiction of the Department of General Services or another state agency pursuant to Section 15814.17 or 15816, to any facility transferred to a state agency pursuant to a joint powers agreement, or to any facility the title of which has vested in the Regents of the University of California, the Trustees of the California State University, the Board of Governors of the California Maritime Academy, or any community college district pursuant to subdivision (b) of Section 15816.

(Amended by Stats. 1993, Ch. 122, Sec. 1. Effective July 16, 1993.)



15814.17

Notwithstanding Section 15816, the public buildings acquired or constructed by the board pursuant to subdivisions (a) and (b) of Section 15814.12 shall remain under the jurisdiction of, and shall be operated and maintained by, the board until the board determines that the revenues, rentals, and receipts therefrom are no longer required to enable the board to properly perform the duties authorized by subdivisions (a) and (b) of Section 15814.12. Thereafter, each such public building may be placed under the jurisdiction of the Department of General Services pursuant to Section 15816 or, if the facility served is under the jurisdiction of another state agency, under that agency.

(Added by Stats. 1982, Ch. 1523, Sec. 3. Effective September 30, 1982.)



15814.18

The board shall employ the Energy Assessments Program of the Department of General Services to assist the board in performing its duties, including the making of recommendations as to projects to be undertaken by the board and preparing the annual report described in Section 15814.19. The board shall employ such other persons as are necessary to enable it properly to perform the duties imposed upon it by this chapter when services cannot be provided by the Department of General Services.

(Added by Stats. 1982, Ch. 1523, Sec. 3. Effective September 30, 1982.)



15814.19

The board shall publish and transmit to the Legislature an annual report, within four months after the end of each fiscal year, describing the activities of the board during that year.

(Added by Stats. 1982, Ch. 1523, Sec. 3. Effective September 30, 1982.)



15814.20

The board shall not enter into leases and energy service contracts authorized under this chapter sooner than 15 days after notification in writing of the necessity therefor has been submitted to the Chairperson of the Joint Legislative Budget Committee and the chairpersons of the fiscal committees of each house, or sooner than whatever lesser time the chairperson of the joint committee, or his or her designee, may in each instance determine. At the request of the chairperson of the joint committee, the joint committee may hold a hearing within 15 days of receipt of the notification. If a hearing is held, the affected agencies shall be provided all information available to the joint committee at least 10 days in advance of the hearing. In the event that a hearing is conducted, the joint committee may recommend to the board approval, modification, or rejection of leases or energy service contracts.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 7, Sec. 2. Effective April 12, 2001.)



15814.21

(a) In addition to revenues calculated for apportionment to community college districts pursuant to Article 2 (commencing with Section 84750) of Chapter 5 of Part 50 of the Education Code, if a community college capital outlay project has been approved by the Board of Governors of the California Community Colleges, the Chancellor of the California Community Colleges shall apportion state aid equal to the amount necessary for each district to meet its energy service contract obligation determined pursuant to this chapter. It is the intent of the Legislature that these funds be appropriated annually as a part of the state’s general apportionment funds for the community colleges.

(b) If a community college district enters into an energy service contract with the State Public Works Board pursuant to this chapter, the district, as a part of that energy service contract, shall authorize the chancellor and Controller to withhold from its annual apportionment the amount of funds necessary to satisfy its annual energy service contract obligation to the State Public Works Board. The agreement shall include authorization to withhold the additional apportionment amount and the amount determined to be the district’s proportional share of the energy service contract obligation as determined pursuant to subdivision (a). The authorization shall have precedence over other expenditure obligations of the district. The chancellor shall certify the amounts, by district, to the Controller. The Controller shall withhold the amount so reported for each district and, acting on behalf of each district, shall transfer the appropriate amount from Section B of the State School Fund to the State Public Works Board for the purpose of payment of the debt service obligation for the bonds sold to finance the projects.

(Amended by Stats. 1994, Ch. 422, Sec. 15.7. Effective September 7, 1994.)



15814.22

The Department of General Services, in consultation with the California Energy Resources Conservation and Development Commission and other state agencies and departments, shall develop a multiyear plan, to be updated biennially, with the goal of exploiting all practicable and cost-effective energy efficiency measures in state facilities. The department shall coordinate plan implementation efforts, and make recommendations to the Governor and the Legislature to achieve energy efficiency goals for state facilities.

(Added by Stats. 1991, Ch. 1121, Sec. 2.)



15814.23

The Department of General Services or each state agency having jurisdiction shall ensure that all new state buildings are designed and constructed to meet at least the minimum energy efficiencies specified in standards adopted by the State Energy Resources Conservation and Development Commission pursuant to Section 25402 of the Public Resources Code. In the design and construction of new state buildings, the department or other responsible state agency shall also consider additional state-of-the-art energy efficiency design measures and equipment, beyond those required by the standards, that are cost-effective and feasible.

(Added by Stats. 1991, Ch. 1121, Sec. 3.)



15814.24

(a) The Superintendent of Public Instruction shall apportion state aid equal to the amount necessary for each school district to meet its energy service contract obligation determined pursuant to this chapter. It is the intent of the Legislature that these funds be appropriated annually as a part of the state’s general apportionment funds for kindergarten through grade 12 schools.

(b) If a school district enters into an energy service contract with the Public Works Board pursuant to this chapter, the district shall, as a part of that energy service contract, authorize the Superintendent of Public Instruction and the Controller to withhold from its annual apportionment the amount of funds necessary to satisfy its annual energy service contract obligation to the Public Works Board. The agreement shall include authorization to withhold the additional apportionment amount and the amount determined to be the district’s proportional share of the energy service contract obligation as determined pursuant to subdivision (a). The superintendent shall certify the amounts, by county, to the Controller. The Controller shall withhold the amount so reported for each county and shall, acting on behalf of each county, transfer the appropriate amount from Section A of the State School Fund to the Public Works Board for the purpose of payment of the debt service obligation for the bonds sold to finance the projects. Any payment made from an apportionment by the Controller pursuant to this section shall be deemed to be an allocation to a school district for purposes of subdivision (b) of Section 8 of Article XVI of the California Constitution for purposes of Chapter 2 (commencing with Section 41200) of Part 24 of the Education Code.

(Amended by Stats. 1997, Ch. 920, Sec. 2. Effective October 12, 1997.)



15814.25

Energy conservation measures eligible for financing by kindergarten through grade 12 schools shall be limited to those measures recommended pursuant to an energy audit provided by the State Energy Resources Conservation and Development Commission under its existing authority.

(Amended (as added by Stats. 1993, Ch. 1178) by Stats. 2004, Ch. 193, Sec. 48. Effective January 1, 2005.)



15814.26

A local government that enters into an energy service contract with the State Public Works Board pursuant to this chapter shall do both of the following:

(a) Include in the contract specific provisions to meet its energy service contract obligation determined pursuant to this chapter.

(b) Authorize the Controller, as part of the energy service contract, to withhold sufficient payments, from specific moneys that it otherwise would receive from the state, in order to meet its annual energy service contract obligation determined pursuant to this chapter, if the provisions of subdivision (a) are for any reason insufficient to meet that annual energy service contract obligation.

(Amended by Stats. 1998, Ch. 485, Sec. 86. Effective January 1, 1999.)



15814.27

If a local government enters into an energy service contract with the State Public Works Board pursuant to this chapter, its governing body shall annually budget and appropriate the amounts payable under that energy service contract during that fiscal year. If the governing body fails or neglects to make the appropriations, the officer of the local government with responsibility for disbursing its funds shall transfer, from any money available in any fund of the treasury of that local government, the sums necessary to meet its energy service contract obligation determined pursuant to this chapter, and this transfer shall have the same force and effect as it would have had if the required appropriation had been made by the governing body of the local government.

(Amended by Stats. 1998, Ch. 485, Sec. 87. Effective January 1, 1999.)



15814.28

The department shall, no later than March 1, 2009, and biennially thereafter, make the recommendations required in Section 15814.22, and report on all of the following for projects under its jurisdiction:

(a) The progress made toward implementing energy efficiency measures in state facilities.

(b) The most common energy efficiency measures being implemented.

(c) The obstacles preventing further implementation of energy efficiency measures.

(d) How current efforts and ideas can be incorporated into the Governor’s five-year infrastructure plan described in Section 13102.

(Added by Stats. 2008, Ch. 751, Sec. 37. Effective September 30, 2008.)



15814.29

Notwithstanding subdivision (f) of Section 15814.11, for the purposes of this chapter “state agency” also shall include any local government as defined in subdivision (b) of Section 5921.

(Added by renumbering Section 15814.25 (as added by Stats. 1997, Ch. 234, Sec. 1) by Stats. 2013, Ch. 76, Sec. 90. Effective January 1, 2014.)






CHAPTER 2.8 - Energy Efficiency in Public Buildings

15814.30

(a) All new public buildings for which construction begins after January 1, 1993, shall be models of energy efficiency and shall be designed, constructed, and equipped with all energy efficiency measures, materials, and devices that are feasible and cost-effective over the life of the building or the life of the energy efficiency measure, whichever is less.

(b) In determining which energy efficiency measures, materials, and devices are feasible and cost-effective over the life of the building, the State Architect and the Department of General Services shall consult with the State Energy Resources Conservation and Development Commission.

(c) For purposes of this section, “cost-effective” means that savings generated over the life of the building or the life of the energy efficiency measure, whichever is less, shall exceed the cost of purchasing and installing the energy efficiency measures, materials, or devices by not less than 10 percent.

(Added by Stats. 1991, Ch. 962, Sec. 2.)



15814.31

All existing public buildings, when renovated or remodeled, shall be retrofitted to meet the minimum standards, consistent with subdivision (d) of Section 2-5301 of Title 24 of the California Code of Regulations (California Building Code), established pursuant to Division 15 (commencing with Section 25000) of the Public Resources Code applicable to the building.

(Added by Stats. 1991, Ch. 962, Sec. 2.)



15814.32

(a) Any new public building for which construction begins after January 1, 1992, shall include meters or other technologies to measure the energy used at the building.

(b) The Department of General Services shall develop and submit to the Legislature on or before December 1, 1992, a plan under which energy use at existing individual public buildings can be identified accurately.

(Added by Stats. 1991, Ch. 962, Sec. 2.)



15814.33

On or before July 1, 1992, the Department of General Services, in conjunction with the State Energy Resources Conservation and Development Commission, shall do the following:

(a) Review the standard leases used by the state and shall adopt revisions to the standard leases which are designed to maximize energy savings in buildings leased by the state.

(b) Submit to the appropriate policy committees of the Legislature a report that identifies ways to improve energy efficiency in buildings leased by the state. The report shall assess the prevalence of revisions to state building leases during lease negotiations, which result in reduced energy savings or increased energy use and shall recommend ways to minimize these revisions.

(Added by Stats. 1991, Ch. 962, Sec. 2.)



15814.34

(a) The Legislature finds and declares all of the following:

(1) The state purchases a number of commodities, including, but not limited to, lighting fixtures, heating, ventilation and air-conditioning units, and copiers, that cumulatively account for a significant portion of the energy consumed by state operations.

(2) The state can realize significant energy savings and reduced energy costs by purchasing brands or models of commonly used commodities with low life cycle costs.

(3) Commodities necessary for state operations may be purchased directly by the state department or agency using the commodity, or may be purchased by the Department of General Services on behalf of other state departments or agencies.

(4) In order to increase energy efficiency and reduce costs to the taxpayers of the state, the state should make every reasonable effort to identify and purchase those commodities that have the lowest life cycle cost and meet the operational requirements of the state.

(b) The Department of General Services shall, on an ongoing basis, do all of the following:

(1) Identify commodities purchased by the department that, individually or on a statewide basis, consume a significant amount of energy.

(2) For each commodity identified pursuant to paragraph (1), determine the life cycle cost of the following:

(A) The brand or model of the commodity purchased by the department.

(B) The brand or model of the commodity that has the lowest life cycle cost, provided it is available for purchase by the state and meets all operational specifications of the state.

(3) Consult with the Energy Resources Conservation and Development Commission in the development and revision of one or more methods of determining the life cycle costs of commodities.

(c) In order to assist other agencies and departments in identifying commodities with the lowest life cycle costs, the Department of General Services shall distribute the following to all state agencies and departments:

(1) A list of those commodities with the lowest life cycle costs, as determined pursuant to paragraph (2) of subdivision (b).

(2) The method or methods used by the Department of General Services to determine the life cycle costs of commodities.

(d) The method or methods used by the Department of General Services to calculate the life cycle costs of commodities shall be designed to be easily understood and used by purchasing agents and other personnel in making purchasing decisions.

(e) Notwithstanding any other provision of law, all state agencies and departments shall purchase those commodities identified pursuant to subdivision (b) that have the lowest life cycle costs and that meet the applicable specifications, and shall make every reasonable effort to identify and purchase other commodities with the lowest life cycle costs.

(f) “Life cycle cost” for the purposes of this section, means the total cost of purchasing, installing, maintaining, and operating a device or system during its reasonably expected life. It includes, but is not necessarily limited to, capital costs, labor costs, energy costs, and operating and maintenance costs.

(Added by Stats. 1991, Ch. 962, Sec. 2.)



15814.35

The energy efficiency provisions of this chapter apply only to those public buildings in which energy costs exceed ten thousand dollars ($10,000) per year.

(Added by Stats. 1991, Ch. 962, Sec. 2.)



15814.40

(a) The Department of General Services shall define a life cycle cost analysis model that shall be used to evaluate the cost-effectiveness of state building design and construction decisions and their impact over a facility’s life cycle, no later than July 1, 2007.

(b) (1) The State Energy Resources Conservation and Development Commission, in consultation with the Department of General Services and the Treasurer’s office, shall identify and develop appropriate financing and project delivery mechanisms to facilitate state building energy and resource efficient projects. These mechanisms shall include the use of the life cycle cost analysis model as described in subdivision (a), and shall maximize the use of outside financing, including, but not limited to, loan programs, revenue bonds, municipal tax-exempt leases, and other financial instruments supported by project savings, and minimize the use of General Fund moneys for these purposes. In addition, the commission, in consultation with these entities and with representatives from the commercial building construction industry, shall do both of the following:

(A) Identify obstacles to private sector commercial building energy and resource efficient projects.

(B) Identify and recommend financial or other incentives to facilitate private sector commercial building energy and resource efficient projects.

(2) The commission shall report its findings and recommendations made pursuant to paragraph (1) to the Green Action Team by January 1, 2008.

(c) For purposes of this section, the “Green Action Team” means the interagency team established to further the goals of Executive Order S-20-04.

(Added by Stats. 2006, Ch. 742, Sec. 1. Effective January 1, 2007.)






CHAPTER 3 - Construction and Leasing of Public Buildings

15816

(a) When any public building has been acquired or constructed by the board, and the revenues, rentals, or receipts from the operation of the public building are no longer required or pledged for the payment of principal or interest on any of the certificates or revenue bonds of the board undertaken under this part, the board shall forthwith notify the Department of General Services of that fact, and thereafter the public building shall be under the jurisdiction of, and operated and maintained by, the Department of General Services.

(b) Subdivision (a) shall not apply to any public facility used pursuant to Section 15817.1 by, or to any public building constructed for lease-purchase, to the Regents of the University of California, the Trustees of the California State University, the Board of Governors of the California Maritime Academy, or any community college district, pursuant to this part. When the revenues, rentals, or receipts from the operation of any public facility or public building are no longer required or pledged for the payment of principal or interest on the certificates or revenue bonds of the board, title to the public building shall vest in the Regents of the University of California, the Trustees of the California State University, the Board of Governors of the California Maritime Academy, or the community college district.

(c) If at any time funds are available by law to retire any certificates or revenue bonds issued to defray the cost of any public building, these funds shall be applied to the redemption of certificates or revenue bonds secured by the rentals and revenues from that public building.

(Amended by Stats. 1994, Ch. 153, Sec. 14. Effective July 11, 1994.)



15817

Any state agency may lease, as lessee or lessor, and the board may lease, as lessee or lessor, any public building for a term not exceeding 35 years from the date of occupancy at such rentals as are determined by the board. Rentals under a lease shall commence upon the date of occupancy, irrespective of whether the public building has been finally accepted by the state agency. These leases do not require the approval of the Director of General Services.

(Amended by Stats. 2010, Ch. 726, Sec. 9. Effective October 19, 2010.)



15817.1

(a) Exclusively for the purpose of facilitating the financing of public buildings pursuant to this part through the issuance of revenue bonds, notes, or certificates by the board, and notwithstanding any other law, the board may acquire by lease from any state agency public buildings identified by, and under the jurisdiction or control of, the state agency, and, in that connection, the board may then lease those public buildings back to the state agency and may pledge the revenues, rentals, or receipts to the lease to secure the repayment of revenue bonds, notes, or certificates issued by the board. The board is not required to apply the proceeds of the board’s bonds, notes, or certificates to acquire, design, construct, or otherwise improve the same public buildings that are leased pursuant to this section. In each case, the lease shall provide rental provisions, term, payment, security, default, remedy, and other terms or provisions as may be specified in the lease or other agreement or agreements between the board and the state agency and may provide for the substitution of other public buildings for the public buildings initially leased by the board and the state agency pursuant to this section. The public buildings that are leased pursuant to this section may be existing public buildings, as determined by the board and the state agency, and which the board and the state agency also determine to have both of the following:

(1) A fair rental value that is consistent with the principal amount of the bonds, notes, or certificates of the board authorized to be issued for the purpose of providing the financing of public buildings pursuant to this part.

(2) An economic useful life that is not shorter than the final maturity of the bonds, notes, or certificates of the board authorized to be issued for the purpose of providing the financing of public buildings pursuant to this part.

(b) These determinations by the board and the state agency pursuant to subdivision (a) shall be final and conclusive.

(c) A lease made pursuant to this section does not require the approval of the Director of General Services.

(d) The board or a state agency may utilize subdivision (a) in connection with the issuance of any revenue bonds, notes, or certificates previously authorized but not issued, or any revenue bonds, notes, or certificates authorized subsequent to the effective date of the act adding this subdivision.

(e) The acquisition by lease authority provided in this section shall become inoperative on July 1, 2015, unless a later enacted statute, that is enacted before that date, deletes or extends that date. Leases made pursuant to this authority prior to July 1, 2015, shall continue in full force and effect in accordance with their applicable terms. Any acquisitions made and bonds issued pursuant to this authority prior to July 1, 2015, shall be deemed binding and valid.

(Amended by Stats. 2010, Ch. 726, Sec. 10. Effective October 19, 2010.)



15818

Exclusively for the purpose of securing the financing of projects through the issuance of revenue bonds, notes, or certificates by the board, and notwithstanding any other law, any community college district may buy or lease public buildings or equipment, or both, from the board, and in connection therewith, sell or lease public buildings or equipment, or both, to the board, in each case with the installment payment or rental provisions, term, payment, security, default, remedy, and other terms or provisions as may be specified in the installment sale, lease, or other agreement or agreements, between the board and the community college district. This section provides a complete, additional, and alternative method for performing the acts authorized by this section, and any sale or lease of public buildings or equipment, or both, to the board or any community college district, any purchase or lease of public buildings or equipment, or both, from the board or any community college district, and any agreement for liquidity or credit enhancement in connection therewith, pursuant to this section, need not comply with the requirements of any other law applicable to sale, purchase, lease, or credit, as the case may be, by a community college district.

(Added by Stats. 1988, Ch. 293, Sec. 2. Effective July 7, 1988.)



15819

After first obtaining the written consent of all of the holders of the revenue bonds or certificates issued on the public buildings from which the excess revenues, rentals, or receipts are to be derived, the board may by appropriate resolution pledge the revenues, rentals, or receipts from public buildings authorized under this part in any one session of the Legislature in excess of those revenues, rentals, or receipts necessary for the payment of the principal of, and interest on, the certificates or revenue bonds issued to finance the construction of such public buildings, to the payment of the principal of, and interest on, the certificates or revenue bonds issued to finance the construction of any other public buildings authorized under this part. This section shall not apply to public buildings authorized by the Legislature after the 1961 General Session.

(Added by Stats. 1961, Ch. 914.)






CHAPTER 3.1 - Lease-Purchase Financing of Prison Construction

15819.1

As used in this chapter:

(a) “Bonds” means revenue bonds, notes, including commercial paper notes or other forms of negotiable short-term indebtedness, or bond anticipation notes issued to finance prison facilities, interest during construction of prison facilities, reserve funds, and costs of issuance of the bonds, as the board may determine.

(b) “Lease pledge” means the pledge of the board of moneys for payment under the prison facilities lease.

(c) “Lease-purchase financing” means the financing of prison facilities from the proceeds of the sale of bonds authorized by the board.

(d) “Lessor” means the lessor under any prison facilities lease and any trustee on behalf of the lessor.

(e) “Prison facilities lease” means any lease of a prison facility entered into by the Director of Corrections with the board pursuant to this chapter.

(f) “Prison facility” means real property, fixtures, furnishings, equipment, and related improvements for the following facilities:

(1) State prison—Amador County.

(2) Southern Maximum Security Complex.

(3) California State Prison—Corcoran (as authorized by Section 6 of Chapter 931 of the Statutes of 1985).

(Amended by Stats. 1996, Ch. 23, Sec. 4. Effective April 8, 1996.)



15819.2

Without obtaining further authorization under Section 15808, the board may acquire, may obtain an option to purchase, and may engage in the construction of prison facilities at any site which by statutory authorization may be used, owned, or hereafter acquired by the Department of Corrections, but only at the request or with the consent of the Department of Corrections.

(Repealed and added by Stats. 1985, Ch. 932, Sec. 2. Effective September 25, 1985.)



15819.3

The board may finance prison facilities using lease-purchase financing arrangements by the issuance of bonds pursuant to Chapter 5 (commencing with Section 15830). The construction and acquisition of prison facilities or the financing of prison facilities constitutes the construction of public buildings for the purposes of Chapter 5 (commencing with Section 15830). In addition to the cost of construction, the board may authorize any additional amounts necessary to pay the costs of financing, including, but not limited to, interest during construction of the project and a reasonably required reserve fund.

The total amount of bonds issued pursuant to this section shall not exceed six hundred fifty million dollars ($650,000,000).

(Amended by Stats. 1986, Ch. 532, Sec. 2. Effective August 20, 1986.)



15819.4

(a) Lease-purchase financing shall not be sold by the Treasurer unless, at the time any notes or bond anticipation notes constituting the lease-purchase financing are so sold, they are rated in the highest short-term rating category by a nationally recognized rating service, at the time of sale or, at the time any bonds, other than notes or bond anticipation notes, constituting the lease-purchase financing are so sold, they are rated by a nationally recognized rating service no more than one full credit grade below the state general obligation bond rating at the time of the sale.

(b) Notwithstanding the provisions of subdivision (a), at least 30 days before a sale not meeting the requirements of subdivision (a), or not sooner than whatever lesser time both the Chairperson and Vice Chairperson of the Joint Legislative Budget Committee or their designees may in each instance determine, the Treasurer shall notify the Chairperson and Vice Chairperson of the Joint Legislative Budget Committee of the advantage to the state of proceeding with the sale.

(c) Upon compliance with subdivision (b), the Treasurer is authorized to proceed with the sale.

(Repealed and added by Stats. 1985, Ch. 932, Sec. 2. Effective September 25, 1985.)



15819.5

Bonds authorized to be issued pursuant to this chapter shall be sold pursuant to Sections 15832 and 15832.5.

(Amended by Stats. 1996, Ch. 23, Sec. 5. Effective April 8, 1996.)



15819.6

Notwithstanding Section 15816, the public buildings financed by the board pursuant to this chapter shall be and remain under the jurisdiction and control of, and shall be operated and maintained by, the Department of Corrections. Construction of any prison facilities utilizing the financing methods authorized in this chapter shall be done on behalf of the board by the Department of Corrections. The Department of Corrections may contract with a construction manager and others for construction and other services related to the construction of prison facilities financed pursuant to this chapter.

(Repealed and added by Stats. 1985, Ch. 932, Sec. 2. Effective September 25, 1985.)



15819.7

Amounts necessary to pay rent for the public buildings financed pursuant to this chapter and under and pursuant to a prison facilities lease are hereby appropriated without regard to fiscal year from the General Fund, but shall become available for expenditure only if the Department of Finance certifies to the Controller that the amount required to pay this rent has not been included in the Budget Act for that fiscal year for the support of the Department of Corrections.

(Repealed and added by Stats. 1985, Ch. 932, Sec. 2. Effective September 25, 1985.)



15819.8

At least 20 days prior to marketing bonds authorized by this chapter, the Department of Corrections shall notify the chairpersons of the fiscal committees in each house of the Legislature, the Chairpersons of the Assembly Committee on Public Safety and the Senate Committee on Criminal Procedure, the Chairperson and the Vice Chairperson of the Joint Legislative Budget Committee, and the Chairperson of the Joint Legislative Committee on Prison Construction and Operation of the general parameters of the proposed sale, including the size and terms of the issue, the anticipated debt service requirements, and any other significant factors affecting the sale. This paragraph does not apply to the marketing of bonds for lease-purchase financing of the California State Prison—Corcoran.

The Department of Corrections shall report to each of these persons on a quarterly basis following the sale of the bonds on the progress of any acquisition or construction financed by the sale and on the then current debt service requirements.

(Amended by Stats. 1996, Ch. 155, Sec. 2. Effective July 12, 1996.)



15819.9

The revenues, rentals, and receipts from all public buildings authorized to be financed under this chapter may be pledged for the payment of principal of, premium, if any, and interest on, the bonds issued to finance the acquisition and construction of all these public buildings. The bonds issued to finance these public buildings may be equally secured by a lien upon the revenues, rentals, and receipts without priority for number or the date of the bonds, their sale, execution, or delivery pursuant to this part.

(Repealed and added by Stats. 1985, Ch. 932, Sec. 2. Effective September 25, 1985.)



15819.10

The board, as additional security for a prison facilities lease, may agree to pledge and assign all or any portion of any moneys as may be legally available from time to time, to secure payments of the prison facilities lease to a fiscal agent, the treasurer, or to a trustee in trust for the persons entitled thereto.

(Added by Stats. 1985, Ch. 932, Sec. 2. Effective September 25, 1985.)



15819.11

In addition to any other powers granted by law, the board may, for the purposes of this chapter, do any or all of the following:

(a) Obtain insurance against loss by fire or other hazards on public buildings, both during and after construction, and obtain insurance against loss of revenues from any causes whatsoever, for the protection of the holders of bonds.

(b) Issue notes, including commercial paper notes or other forms of short-term negotiable indebtedness, and bond anticipation notes as provided in this part to obtain interim funds to pay the cost of public buildings, secure the payment of notes, including commercial paper notes or other forms of short-term negotiable indebtedness, and bond anticipation notes and interest thereon as provided in this part, and provide for the security of notes, including commercial paper notes or other forms of short-term negotiable indebtedness, and bond anticipation notes and the rights of the holders thereof.

The board may authorize the preparation of bid proposals for the construction of projects prior to obtaining interim financing. However, no contracts to be funded with proceeds from the sale of bonds shall be executed until interim financing is available to the board.

(c) Obtain and assign options to purchase prison facility sites authorized by the Legislature.

(Amended by Stats. 1996, Ch. 23, Sec. 6. Effective April 8, 1996.)



15819.12

A prison facilities lease may be for any term not to exceed 35 years and may contain other terms, covenants, and conditions as the board may approve.

(Amended by Stats. 1992, Ch. 695, Sec. 1. Effective September 15, 1992.)



15819.13

An amount not to exceed the amount of unsold bonds which the board has by resolution authorized to be sold for the purposes of carrying out this chapter is hereby appropriated from the General Fund to the Director of Finance, who may direct that any portion of that amount shall be deposited into a special account in the Public Building Construction Fund, to be used for the construction of prison facilities to be financed pursuant to this chapter. Any amounts made available from the General Fund under this section to the board shall be repaid by the board to the General Fund from the proceeds received from the sale of bonds sold for the purpose of carrying out this chapter. These amounts shall be repaid to the General Fund with interest at the rate which the Treasurer certifies would have been earned on those amounts if invested in the Surplus Money Investment Fund.

(Added by Stats. 1985, Ch. 932, Sec. 2. Effective September 25, 1985.)



15819.14

(a) There is in the State Treasury the New Prison Construction Revenue Fund, which is hereby created. Moneys derived from the lease-purchase financing of the Southern Maximum Security Complex prison facilities as authorized by this chapter shall be deposited in this fund. Proceeds of the sale of bonds deposited in the New Prison Construction Revenue Fund may be transferred by the board, upon the approval of the Director of Finance, to the 1984 Prison Construction Fund established by Section 7202 of the Penal Code. Moneys shall be withdrawn from the 1984 Prison Construction Fund in accordance with law for the purpose of carrying out the New Prison Construction Bond Act of 1984.

(Added by Stats. 1985, Ch. 932, Sec. 2. Effective September 25, 1985.)



15819.15

This chapter shall be interpreted in a manner that will promote the security of the bond holders and the expeditious acquisition, construction, renovation, or improvement of correctional facilities.

(Added by Stats. 1985, Ch. 932, Sec. 2. Effective September 25, 1985.)



15819.17

(a) The necessary funding for the construction of the Secure Substance Abuse Treatment Facility authorized by Section 5 of Chapter 585 of the Statutes of 1993 may be obtained through lease-purchase financing arrangements. Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply for this purpose provided that the following apply:

(1) “Prison facility” as used in Section 15819.1 includes the Secure Substance Abuse Treatment Facility.

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the Secure Substance Abuse Treatment Facility.

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the Secure Substance Abuse Treatment Facility deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections and Rehabilitation for the purpose of acquiring and constructing or refinancing the prison facility so financed.

The sum of ninety-three million five hundred thousand dollars ($93,500,000) shall be available for capital outlay for the Secure Substance Abuse Treatment Facility from funds derived from lease-purchase financing methods.

Funds so appropriated shall be available as necessary for the purposes of site acquisition, site studies and suitability reports, environmental studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, and long lead and equipment items. A maximum of two million dollars ($2,000,000) of the funds may be available for mitigation costs of local government and school districts.

(c) The State Public Works Board may authorize the augmentation of the cost of construction of the project set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amounts necessary to establish a reasonable construction reserve and to pay the costs of financing, including the payment of interest during acquisition or construction of the project, the cost of financing a debt service reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest payable on any interim loan for the facility from the General Fund or the Pooled Money Investment Account pursuant to Section 16312.

(Added by renumbering Section 15819.30 (as added by Stats. 1993, Ch. 585, Sec. 8) by Stats. 2013, Ch. 76, Sec. 91. Effective January 1, 2014.)



15819.19

Notwithstanding Section 13340, funds derived from the financing methods provided by this chapter for the prison in the vicinity of Corcoran in Kings County and deposited in the State Treasury are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing the prison facility so financed.

Funds so appropriated by this section shall be available as necessary for site acquisition, site studies, and suitability reports, environmental studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, and long lead and equipment items.

The State Public Works Board may authorize the augmentation of the cost of the construction of the prison in the vicinity of Corcoran in Kings County, subject to the limitations set forth in Section 13332.11 of the Government Code.

(Added by Stats. 1986, Ch. 532, Sec. 4. Effective August 20, 1986.)



15819.20

(a) This section applies to the funding through lease-purchase financing arrangements for the construction of the California State Prison-Del Norte County as authorized by the 1986 amendments to Section 1.5 of Chapter 237 of the Statutes of 1985 by the statute which enacted this section.

(b) The provision of Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 apply to the funding of the California State Prison-Del Norte County, provided that for that purpose:

(1) “Prison facility” as used in Section 15819.1 includes the California State Prison-Del Norte County.

(2) Notwithstanding the monetary limitation imposed by Section 15819.3, the total amount of bonds which may be issued pursuant to this section for the California State Prison-Del Norte County shall not exceed the additional sum of three hundred twenty five million dollars ($325,000,000).

(c) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison-Del Norte County deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing the prison facility so financed.

Funds so appropriated shall be available as necessary for site acquisition, site studies, and suitability reports, environmental studies, architectural programming, schematics, preliminary plans, working drawings, construction, long lead and equipment items.

(Added by Stats. 1986, Ch. 533, Sec. 1.3. Effective August 20, 1986.)



15819.21

(a) The necessary funding for the construction of the California State Prison-Madera County authorized by Section 6.5 of Chapter 1393 of the Statutes of 1986, as amended by the act in which this section was added, may be obtained through lease-purchase financing arrangements. The provisions of Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply for that purpose provided that:

(1) “Prison facility” as used in Section 15819.1 includes the California State Prison-Madera County.

(2) Notwithstanding the monetary limitation imposed by Section 15819.3, the total amount of bonds which may be issued pursuant to this section for the California State Prison—Madera County shall not exceed the additional sum of two hundred twenty-five million dollars ($225,000,000).

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison—Madera County deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

Funds appropriated by this section shall be available as necessary for site acquisition, site studies and suitability reports, environmental planning, architectural programming, schematics, preliminary plans, working drawings, construction, long-lead and equipment items.

The State Public Works Board may authorize the augmentation of the cost of the construction of the projects set forth in this section pursuant to the board’s authority under Section 13332.11.

(Added by Stats. 1987, Ch. 1056, Sec. 3. Effective September 24, 1987.)



15819.22

(a) The necessary funding for the construction of the California State Prison-Imperial County authorized by Chapter 1220 of the Statutes of 1988 may be obtained through lease-purchase financing arrangements. The provisions of Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply for that purpose provided that:

(1) “Prison facility” as used in Section 15819.1 includes the California State Prison-Imperial County.

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the California State Prison-Imperial County.

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison-Imperial County deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

The sum of one hundred ninety-three million seven hundred thousand dollars ($193,700,000) shall be available for capital outlay for the California State Prison-Imperial County from funds derived from lease-purchase financing methods. This amount shall be available as necessary for site acquisition, site studies and suitability reports, environmental studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, and long lead and equipment items.

(c) The State Public Works Board may authorize the augmentation of the cost of the construction of the projects set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amounts necessary to pay the costs of financing, including the payment of interest during construction of the project, any additional amount as may be authorized by the board to pay the cost of financing a reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest during acquisition or construction of the facility, interest payable on any interim loan for the facility from the Pooled Money Investment Account pursuant to Section 16312, a reasonably required reserve fund, and the costs of issuance of permanent financing of the facility.

(Added by Stats. 1989, Ch. 1413, Sec. 1. Effective October 2, 1989.)



15819.23

(a) The necessary funding for the construction of the California State Prison-Imperial County, South authorized by Chapter 1413 of the Statutes of 1989 may be obtained through lease-purchase financing arrangements. The provisions of Section 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply for these purposes provided that the following also applies:

(1) “Prison facility” as used in Section 15819.1 includes the California State Prison-Imperial County, South.

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the California State Prison-Imperial County, South.

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison-Imperial County, South deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

The sum of two hundred fourteen million four hundred thousand dollars ($214,400,000) shall be available for capital outlay for the California State Prison-Imperial County, South from funds derived from lease-purchase financing methods. This amount shall be available as necessary for site acquisition, site studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, and long lead and equipment items.

(c) The State Public Works Board may authorize the augmentation of the cost of the construction of the projects set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amounts necessary to pay the costs of financing, including the payment of interest during construction of the project, any additional amount as may be authorized by the board to pay the cost of financing a reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest during acquisition or construction of the facility, interest payable on any interim loan for the facility from the Pooled Money Investment Account pursuant to Section 16312, a reasonably required reserve fund, and the costs of issuance of permanent financing of the facility.

(Added by Stats. 1990, Ch. 981, Sec. 8. Effective September 18, 1990.)



15819.24

(a) It is the intention of the Legislature in enabling the construction of the California State Prison-Fresno County, as authorized by Chapter 981 of the Statutes of 1990, to ensure that the City of Coalinga and the Department of Corrections actively endeavor to encourage the development of affordable accommodations and transportation at locations and times to afford access to all visitors of prisoners, including the infirm, the aged, the poor, and children.

(b) The necessary funding for the construction of the California State Prison-Fresno County, authorized by Chapter 981 of the Statutes of 1990, may be obtained through lease-purchase financing arrangements. Sections 15819.1 to 15819.13, inclusive, and Section 15819.15, shall apply for this purpose, provided that the following apply:

(1) “Prison facility,” as used in Section 15819.1, includes the California State Prison-Fresno County.

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the California State Prison-Fresno County.

(c) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison-Fresno County, deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

The sum of two hundred seven million three hundred thousand dollars ($207,300,000) shall be available for capital outlay for the California State Prison-Fresno County from funds derived from lease-purchase financing methods. This amount shall be available as necessary for site acquisition, site studies and suitability reports, environmental studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, and long lead and equipment items.

(d) The State Public Works Board may authorize the augmentation of the cost of the construction of the projects set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amounts necessary to pay the costs of financing, including the payment of interest during construction of the project, any additional amount as may be authorized by the board to pay the cost of financing a reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest during acquisition or construction of the facility, interest payable on any interim loan for the facility from the Pooled Money Investment Account pursuant to Section 16312, a reasonably required reserve fund, and the costs of issuance of permanent financing of the facility.

(Amended by Stats. 1991, Ch. 1091, Sec. 53.)



15819.25

(a) The necessary funding for the construction of the California State Prison-Monterey County (Soledad) authorized by Article 5.5 (commencing with Section 2045.10) of Title 1 of Part 3 of the Penal Code may be obtained through lease-purchase financing arrangements. Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply for this purpose, provided that the following apply:

(1) “Prison facility,” as used in Section 15819.1, includes the California State Prison-Monterey County (Soledad).

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the California State Prison-Monterey County (Soledad).

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison-Monterey County (Soledad) deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

The sum of two hundred six million eight hundred thousand dollars ($206,800,000) shall be available for capital outlay for the California State Prison-Monterey County (Soledad) from funds derived from lease-purchase financing methods. This amount shall be available, as necessary, for the purposes of site studies and suitability reports, site acquisition, environmental studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, long lead and equipment items, and mitigation costs of school districts if the mitigation item is an allowable cost for any program under the jurisdiction of the State Allocation Board.

(c) The State Public Works Board may authorize the augmentation of the cost of construction of the project set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amount necessary to establish a reasonable construction reserve and to pay the costs of financing, including the payment of interest during acquisition or construction of the project, the cost of financing a reasonably required debt service reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest payable on any interim loan for the facility from the General Fund or the Pooled Money Investment Account pursuant to Section 16312.

(Amended by Stats. 1993, Ch. 712, Sec. 1. Effective October 4, 1993.)



15819.26

(a) The necessary funding for the construction of the California State Prison - Lassen County (Susanville) authorized by Section 2 of Chapter 981 of the Statutes of 1990, as amended by Section 37 of this act, may be obtained through lease-purchase financing arrangements. Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply for this purpose, provided that the following applies:

(1) “Prison facility,” as used in Section 15819.1, includes the California State Prison-Lassen County (Susanville).

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the California State Prison - Lassen County (Susanville).

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison-Lassen County (Susanville) deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

Funds so appropriated shall be available as necessary for the purposes of site acquisition, site studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, long lead and equipment items and mitigation costs of local government and school districts.

The sum of two hundred twenty-eight million dollars ($228,000,000) shall be available for capital outlay for the California State Prison-Lassen County (Susanville) from funds derived from lease-purchase financing methods.

(c) The State Public Works Board may authorize the augmentation of the cost of construction of the project set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amounts necessary to establish a reasonable construction reserve and to pay the costs of financing, including the payment of interest during acquisition or construction of the project, the cost of financing a debt service reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest payable on any interim loan for the facility from the General Fund or the Pooled Money Investment Account pursuant to Section 16312.

(Added by Stats. 1992, Ch. 695, Sec. 3. Effective September 15, 1992.)



15819.27

(a) The necessary funding for the construction of the prison facility authorized by Section 3 of Chapter 981 of the Statutes of 1990 may be obtained through lease-purchase financing arrangements. Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply for this purpose, provided that the following also applies:

(1) “Prison facility,” as used in Section 15819.1 includes the California State Prison-Madera County.

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the prison facility authorized by Section 3 of Chapter 981 of the Statutes of 1990.

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the prison facility authorized by Section 3 of Chapter 981 of the Statutes of 1990 deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

Funds so appropriated shall be available as necessary for the purposes of site acquisition, site studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, long lead and equipment items, and mitigation costs of school districts if the mitigation item is an allowable cost for any program under the jurisdiction of the State Allocation Board.

The sum of one hundred fifty-two million dollars ($152,000,000) shall be available for capital outlay for the prison facility authorized by Section 3 of Chapter 981 of the Statutes of 1990 from funds derived from lease-purchase financing methods.

(c) The State Public Works Board may authorize the augmentation of the cost of construction of the project set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amounts necessary to establish a reasonable construction reserve and to pay the costs of financing, including the payment of interest during acquisition or construction of the project, the cost of financing a debt service reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest payable on any interim loan for the facility from the General Fund or the Pooled Money Investment Account pursuant to Section 16312.

(Amended by Stats. 1993, Ch. 712, Sec. 2. Effective October 4, 1993.)



15819.28

(a) The necessary funding for the construction of the California State Prison-Kings County at Corcoran II authorized by Section 1 of the act enacting this section may be obtained through lease-purchase financing arrangements. Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply and for this purpose the following shall apply:

(1) “Prison facility” as used in Section 15819.1 includes the California State Prison-Kings County at Corcoran II.

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the California State Prison-Kings County at Corcoran II.

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison in Kings County at Corcoran II deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

The sum of two hundred seventy-six million five hundred thousand dollars ($276,500,000) shall be available for capital outlay for the California State Prison-Kings County at Corcoran II from funds derived from lease-purchase financing methods.

Funds so appropriated shall be available as necessary for the purposes of site acquisition, site studies and suitability reports, environmental studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, long lead and equipment items. A maximum of four million dollars ($4,000,000) of these funds may be available for mitigation costs of local government and school districts. Funds shall also be available for the construction of a 24-bed expansion to the acute care hospital on the grounds of the California State Prison-Corcoran.

(c) The State Public Works Board may authorize the augmentation of the cost of construction of the project set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amounts necessary to establish a reasonable construction reserve and to pay the cost of financing, including the payment of interest during acquisition or construction of the project, the cost of financing a debt service reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest payable on any interim loan for the facility from the General Fund or the Pooled Money Investment Account pursuant to Section 16312.

(Added by Stats. 1993, Ch. 585, Sec. 6. Effective October 1, 1993.)



15819.29

(a) The necessary funding for the construction of the California State Prison-Kern County at Delano II authorized by Section 3 of the act enacting this section may be obtained through lease-purchase financing arrangements. Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply for this purpose provided that the following applies:

(1) “Prison facility” as used in Section 15819.1 includes the California State Prison-Kern County at Delano II.

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the California State Prison-Kern County at Delano II.

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison-Kern County at Delano II deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

The sum of two hundred forty-three million five hundred thousand dollars ($243,500,000) shall be available for capital outlay for the California State Prison-Kern County at Delano II from funds derived from lease-purchase financing methods.

Funds so appropriated shall be available as necessary for the purposes of site acquisition, site studies and suitability reports, environmental studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, long lead and equipment items. A maximum of four million dollars ($4,000,000) of the funds may be available for mitigation costs of local government and school districts.

(c) The State Public Works Board may authorize the augmentation of the cost of construction of the project set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amounts necessary to establish a reasonable construction reserve and to pay the costs of financing, including the payment of interest during acquisition or construction of the project, the cost of financing a debt service reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest payable on any interim loan for the facility from the General Fund or the Pooled Money Investment Account pursuant to Section 16312.

(Added by Stats. 1993, Ch. 585, Sec. 7. Effective October 1, 1993.)



15819.295

(a) Notwithstanding Section 15819.29, the necessary funding for the construction of the California State Prison-Kern County at Delano II authorized by Section 1 of the act enacting this section may be obtained through lease-purchase financing arrangements. Sections 15819.1 to 15819.13, inclusive, and Section 15819.15 shall apply for this purpose provided that the following applies:

(1) “Prison facility” as used in Section 15819.1 includes the California State Prison-Kern County at Delano II.

(2) Notwithstanding the limitation imposed by Section 15819.3 regarding the amount of bonds to be issued for construction, acquisition, and financing of prison facilities, the State Public Works Board may issue additional bonds in order to pay the costs of acquiring and constructing or refinancing the California State Prison-Kern County at Delano II.

(b) Notwithstanding Section 13340, funds derived from the lease-purchase financing methods for the California State Prison-Kern County at Delano II deposited in the State Treasury, are hereby continuously appropriated to the State Public Works Board on behalf of the Department of Corrections for the purpose of acquiring and constructing or refinancing the prison facility so financed.

The sum of three hundred eleven million five hundred thousand dollars ($311,500,000) shall be available for capital outlay for the California State Prison-Kern County at Delano II from funds derived from lease-purchase financing methods.

A maximum of four million dollars ($4,000,000) of the funds may be available for mitigation costs of local government and school districts.

(c) California State Prison-Kern County at Delano II shall not be occupied until the Director of the Department of Finance finds and reports to the Legislature that the following has occurred:

The department has activated or made available a total of 9,000 in-prison therapeutic drug treatment slots or similar modalities.

(d) The State Public Works Board may authorize the augmentation of the cost of construction of the project set forth in this section pursuant to the board’s authority under Section 13332.11. In addition, the State Public Works Board may authorize any additional amounts necessary to establish a reasonable construction reserve and to pay the costs of financing, including the payment of interest during acquisition or construction of the project, the cost of financing a debt service reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest payable on any interim loan for the facility from the General Fund, the Pooled Money Investment Account pursuant to Section 16312, or other interim financing programs.

(Added by Stats. 1999, Ch. 54, Sec. 2. Effective July 6, 1999.)






CHAPTER 3.2 - Financing of Franchise Tax Board Central Office Project

15819.30

(a) The board may issue revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) to finance the construction of the second phase of the Franchise Tax Board central office project, parking facilities, and any other improvements, betterments, and facilities related thereto as described in Section 15704.

(b) The amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold shall equal the cost of construction, the cost of working drawings, and any additional sums necessary to pay financing costs, including interest during construction, and a reasonably required reserve fund.

(c) The amount of negotiable bond anticipation notes to be sold shall not exceed the amount of revenue bonds or negotiable notes authorized by this section.

(d) Authorized construction costs shall not exceed forty million dollars ($40,000,000) based on the Lee Saylor Cost Index 433.

(e) Any augmentation of the approved project costs shall be subject to the provisions of Section 13332.11.

(f) The board may borrow funds for project costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313.

(Added by Stats. 1989, Ch. 1391, Sec. 2.)



15819.31

The Director of General Services may execute and deliver a lease with the board for the lease of the facilities described in Section 15819.30 which are financed with the proceeds of the board’s bonds, notes, or bond anticipation notes issued in accordance with that section.

(Added by Stats. 1989, Ch. 1391, Sec. 2.)






CHAPTER 3.2.1 - Revenue Bond Financing of Prison Construction—Phase I

15819.40

(a) (1) (A) The Department of Corrections and Rehabilitation may design and construct new, or renovate existing, housing units, support buildings, programming space, and any necessary ancillary improvements in order to add capacity at facilities under its jurisdiction. The department shall complete site assessments at facilities at which it intends to construct or renovate additional housing units, support buildings, programming space, or ancillary improvements. The department may use the funding provided in Section 28 of Chapter 7 of the Statutes of 2007 to complete these site assessments.

(B) The authority contained in subparagraph (A) may be used to develop new beds including appropriate programmatic space pursuant to paragraph (2) and, together with the funds appropriated in Section 15819.403 for this purpose, shall constitute the scope of a single capital outlay project for purposes of calculating augmentations pursuant to Section 13332.11 or Section 13332.19 as described in Section 15819.401.

(2) Any new beds constructed pursuant to this section shall be supported by rehabilitative programming for inmates, including, but not limited to, education, vocational programs, substance abuse treatment programs, employment programs, and prerelease planning.

(3) The authority contained in this subdivision may be used to develop beds and treatment space to serve inmates requiring mental health or medical services. Any beds developed with a medical or mental health purpose shall be supported with rehabilitative programming, as defined in paragraph (2), that is consistent with the medical or mental health services required by the inmates.

(b) The Department of Corrections and Rehabilitation is authorized to design and construct new, or renovate existing, buildings and any necessary ancillary improvements, at facilities under the jurisdiction of the department to provide medical, dental, and mental health treatment or housing and, together with the funds appropriated in Section 15819.403 for this purpose, this shall constitute the scope and cost of a single capital outlay project for purposes of calculating augmentations pursuant to Section 13332.11 or Section 13332.19 as described in Section 15819.401.

(c) (1) The scope and cost of each project authorized by this chapter shall be established individually by the board. The amount of the total appropriations in Section 15819.403 that is necessary for each project shall be allocated to each project. The appropriations may be allocated based on current estimates. These allocations may be adjusted commensurate to changes that occur during the progression of the projects. As allocations are made or adjusted, the anticipated deficit or savings shall be continuously tracked and reported. Once the total appropriation has been allocated, any augmentation necessary to fund an anticipated deficit shall be based on the total applicable capital outlay appropriation in Section 15819.403 and applied to each project allocation as necessary.

(2) Concurrent with the request to the board to establish each project in the Health Care Facility Improvement Program, the department shall report the associated scope, cost, and schedule information to the Joint Legislative Budget Committee.

(3) The reporting requirements set forth in Sections 7000 to 7003.5, inclusive, of the Penal Code shall apply separately to each project authorized pursuant to this chapter.

(Amended by Stats. 2012, Ch. 42, Sec. 1. Effective June 27, 2012.)



15819.401

The scope and costs of the projects authorized by this chapter shall be subject to approval and administrative oversight by the board, including augmentations, pursuant to Section 13332.11 or Section 13332.19. For purposes of this chapter, the availability of an augmentation for each individual project allocation shall be calculated based on the total applicable capital outlay appropriation contained in Section 15819.403 and is not limited to 20 percent of the individual project allocation.

(Amended by Stats. 2012, Ch. 42, Sec. 2. Effective June 27, 2012.)



15819.402

For all projects authorized by this chapter, the board may borrow funds for project costs, including studies, design, construction, and construction-related costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313. Except for preliminary expenditures to develop the scope, budget, programming, and scheduling for a project, project funds expended prior to project approval by the board shall not be reimbursable from the proceeds of the bonds.

(Amended by Stats. 2012, Ch. 42, Sec. 3. Effective June 27, 2012.)



15819.403

(a) The board may issue revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to this part to finance the design and construction, including, without limitation, renovation, and the costs of interim financing of the projects authorized in Section 15819.40. Authorized costs for design and construction, including, without limitation, renovation, and construction-related costs for all projects approved for financing by the board shall not exceed one billion six million three hundred sixty-nine thousand dollars ($1,006,369,000) for subdivision (a) of Section 15819.40, and one billion forty-six million five hundred seventy-nine thousand dollars ($1,046,579,000) for subdivision (b) of Section 15819.40.

(b) Notwithstanding Section 13340, funds derived from interim financing, revenue bonds, negotiable notes, or negotiable bond anticipation notes issued pursuant to this chapter are hereby continuously appropriated to the board on behalf of the Department of Corrections and Rehabilitation for the purposes specified in Section 15819.40.

(c) For the purposes of this section, “construction-related costs” shall include mitigation costs of local government and school districts and shall be made available pursuant to subdivisions (c) and (d) of Section 7005.5 of the Penal Code. It is the intent of the Legislature that any payments made for mitigation shall be made in a timely manner.

(d) Notwithstanding any other law, the financing authorized in this section for projects approved pursuant to subdivision (a) of Section 15819.40 shall only be used for the California Health Care Facility, Stockton project and the conversion of the DeWitt Nelson Youth Correctional Facility to a semiautonomous annex facility to the California Health Care Facility. In addition, the financing authorized in this section for projects approved pursuant to subdivision (b) of Section 15819.40 shall only be used for the following projects:

(1) The California Medical Facility, Vacaville: Intermediate Care Facility.

(2) The California Institution for Women, Chino: Acute/Intermediate Care Facility.

(3) The California State Prison Los Angeles County, Lancaster: Enhanced Outpatient Program Treatment and Office Space.

(4) The California Men’s Colony, San Luis Obispo: Mental Health Crisis Beds Facility.

(5) The California Medical Facility, Vacaville: Enhanced Outpatient Program Treatment and Office Space.

(6) The California State Prison, Sacramento: Psychiatric Services Unit Treatment and Office Space.

(7) The California State Prison, Corcoran: Administrative Segregation Unit/Enhanced Outpatient Program Treatment and Office Space.

(8) The Salinas Valley State Prison, Soledad: Enhanced Outpatient Program Treatment and Office Space.

(9) The Central California Women’s Facility, Chowchilla: Enhanced Outpatient Program Treatment and Office Space.

(10) All projects established by the board in the Health Care Facility Improvement Program.

(Amended by Stats. 2012, Ch. 42, Sec. 4. Effective June 27, 2012.)



15819.404

Notwithstanding Section 15819.403, the amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold may include the following:

(a) The cost of design and construction, including, without limitation, renovation, or construction management and supervision, and other costs related to the design and construction, including, without limitation, renovation, of the facilities, including augmentations.

(b) Sums necessary to pay interim financing.

(c) In addition to the amount authorized by Section 15819.403, any additional amount as may be authorized by the board to establish a reasonable construction reserve and to pay the costs of financing, including the payment of interest prior to, during, and for a period of six months after construction of the project, the cost of financing a debt-service reserve fund, and the cost of issuance of permanent financing for the project. This additional amount may include interest payable on any interim loan for the facility from the General Fund or the Pooled Money Investment Account pursuant to Sections 16312 and 16313.

(Amended by Stats. 2012, Ch. 42, Sec. 5. Effective June 27, 2012.)






CHAPTER 3.3 - Financing of California Veterans’ Homes

15819.60

(a) The Department of General Services, on behalf of the Department of Veterans Affairs, may acquire, design, equip, construct, and establish additional veterans’ homes to be located in Lancaster, Saticoy, West Los Angeles, Fresno County, and Shasta County.

(b) The Department of General Services, on behalf of the Department of Veterans Affairs, may design, equip, construct, and renovate the veterans’ homes at Yountville, Barstow, and Chula Vista, as needed and justified.

(c) The Department of General Services, on behalf of the Department of Veterans Affairs, may design, equip, construct, and expand the homes proposed to be built at Lancaster, Saticoy, and West Los Angeles, as needed and justified.

(d) The construction of veterans’ homes in Fresno County and Shasta County may not commence until the veterans’ homes in Lancaster, Saticoy, and West Los Angeles have been fully funded.

(e) The veterans’ homes to be constructed in Fresno County and Shasta County may be built concurrently. However, the construction of the veterans’ homes in Redding and Fresno shall be treated as separate public works projects that are subject to separate bids.

(f) The Department of General Services, on behalf of the Department of Veterans Affairs, may acquire, design, equip, construct, and establish the veterans’ homes to be constructed in Fresno and Shasta Counties using the design-build construction procurement process in accordance with Section 14661.

(Amended by Stats. 2005, Ch. 460, Sec. 1. Effective January 1, 2006.)



15819.65

(a) (1) The State Public Works Board may issue lease-revenue bonds, notes, or bond anticipation notes in the amount of one hundred sixty-two million dollars ($162,000,000) pursuant to Chapter 5 (commencing with Section 15830) to finance the acquisition, design, construction, establishment, equipping, renovation, or expansion of the veterans’ homes specified in Section 15819.60.

(2) This amount shall be available, in addition to any federal funds or other state funds available for the acquisition, design, construction, establishment, equipping, renovation, or expansion of the veterans’ homes specified in Section 15819.60.

(3) The issuance of bonds or notes under this section is contingent upon a commitment from the federal government to pay for the federal matching share of the cost of the design, construction, equipping, renovation, or expansion of the veterans’ homes specified in Section 15819.60.

(b) Notwithstanding Section 13340, funds derived from the financing methods pursuant to Chapter 5 (commencing with Section 15830) for the veterans’ homes specified in Section 15819.60 are hereby continuously appropriated to the board on behalf of the Department of Veterans Affairs for the acquisition, design, construction, establishment, equipping, renovation, expansion, or refinancing of the veterans’ homes so financed.

In addition to the funds appropriated pursuant to this section, the federal matching funds available pursuant to the State Veterans’ Home Assistance Improvement Act of 1977 (38 U.S.C. Sec. 8131 et seq.), are hereby continuously appropriated to the board on behalf of the Department of Veterans Affairs for the purposes of design, construction, equipping, renovation, expansion, or repayment of any loan related to the projects of the veterans’ homes specified in Section 15819.60.

(c) In anticipation of federal matching share funding available pursuant to the State Veterans’ Home Assistance Improvement Act of 1977 (38 U.S.C. Sec. 8131 et seq.), the board and the Department of Veterans Affairs may obtain interim financing for the project costs authorized in Section 15819.60 from any appropriate source, including, but not limited to, the Pooled Money Investment Account pursuant to Sections 16312 and 16313.

(d) The Department of Veterans Affairs is authorized and directed to execute and deliver any and all leases, contracts, agreements, or other documents necessary or advisable to consummate the sale of bonds or otherwise effectuate the financing of the scheduled projects.

(e) In the event that the bonds authorized for projects in Section 15819.60 are not sold, the Department of Veterans Affairs shall commit a sufficient portion of its support appropriation, as determined by the Department of Finance, to repay any interim financing. It is the intent of the Legislature that this commitment be made until all interim financing is repaid either through the proceeds from the sale of bonds or from an appropriation.

(f) The board shall not itself be deemed a lead or responsible agency for purposes of the California Environmental Quality Act (Division 12 (commencing with Section 21000) of the Public Resources Code) for any activities under the State Building Construction Act of 1955 (commencing with Section 15800 of this code). This subdivision does not exempt any participating agency or department from the requirements of the California Environmental Quality Act, and is intended to be declarative of existing law.

(Amended by Stats. 2004, Ch. 824, Sec. 2. Effective September 28, 2004.)



15819.70

(a) (1) There is hereby appropriated thirty million dollars ($30,000,000) from the Public Buildings Construction Fund to the Department of Veterans Affairs for the acquisition, design, construction, establishment, equipping, renovation, or expansion of the veterans’ homes specified in Section 15819.60.

(2) The State Public Works Board may issue lease-revenue bonds, notes, or bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) to finance the acquisition, design, construction, establishment, equipping, renovation, or expansion of the veterans’ homes specified in Section 15819.60.

(3) The Department of Veterans Affairs is authorized and directed to execute and deliver any and all leases, contracts, agreements, or other documents necessary or advisable to consummate the sale of bonds or otherwise effectuate the financing of the scheduled projects.

(b) The amounts specified in subdivision (a) shall be available, in addition to any federal funds or other state funds available, for the acquisition, design, construction, establishment, equipping, renovation, or expansion of the veterans’ homes specified in Section 15819.60.

(c) The issuance of bonds or notes under this section is contingent upon priority 1 placement on the United States Department of Veterans Affairs State Home Grant Program Priority List.

(d) In anticipation of federal matching share funding available pursuant to the State Veterans’ Home Assistance Improvement Act of 1977 (38 U.S.C. Sec. 8131 et seq.), the board and the Department of Veterans Affairs may obtain interim financing for the project costs authorized in Section 15819.60 from any appropriate source, including, but not limited to, the Pooled Money Investment Account pursuant to Sections 16312 and 16313.

(e) In the event that any project authorized by Section 15819.60 and given priority 1 status on the United States Department of Veterans Affairs State Home Grant Program Priority List is ready to proceed to bid but there are insufficient funds in the federal appropriation, an amount equal to the anticipated federal grant, as shown on the most current participation document, shall be additionally appropriated from the Public Buildings Construction Fund to the Department of Veterans Affairs. As the federal funds become available and are received, they shall be used to first reimburse any interim financing, as authorized by subdivision (d), that are still outstanding for those projects. If no interim financing is outstanding, the funds shall first be used to redeem or defease any bonds issued for those projects, and secondly to offset debt service payments.

(f) In the event that the bonds authorized for projects in Section 15819.60 are not sold, the Department of Veterans Affairs shall commit a sufficient portion of its current support appropriation, as determined by the Department of Finance, to repay any interim financing. It is the intent of the Legislature that this commitment be made until all interim financing is repaid either through the proceeds from the sale of bonds or from an appropriation.

(g) (1) Notwithstanding Section 13340, all funds appropriated pursuant to this section shall be continuously appropriated to the Department of Veterans Affairs for the projects authorized by Section 15819.60.

(2) In addition to the funds appropriated pursuant to this section, the federal matching funds available pursuant to the State Veterans’ Home Assistance Improvement Act of 1977 (38 U.S.C. Sec. 8131 et seq.) are hereby continuously appropriated to the Department of Veterans Affairs for the projects authorized by Section 15819.60.

(h) The board shall not itself be deemed a lead or responsible agency for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) for any activities under the State Building Construction Act of 1955 (commencing with Section 15800). This subdivision does not exempt any participating agency or department from the requirements of the California Environmental Quality Act, and is intended to be declarative of existing law.

(Added by Stats. 2007, Ch. 154, Sec. 2. Effective July 27, 2007.)






CHAPTER 3.4 - Financing of the Second California Veterans’ Home

15819.90

(a) It is the intent of the Legislature to make an appropriation for three additional sites of the Southern California Veterans’ Home, following construction of the veterans’ home at Barstow, for a total of four sites.

(b) (1) (A) The board shall issue revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) to finance the construction of an additional site of the Southern California Veterans’ Home only in accordance with subparagraph (B).

(B) Authorization and bond issuance for the second site shall take place after the department certifies that the construction of the first site, the veterans’ home at Barstow, has been completed and opened, and demonstrates to the State Public Works Board that the facility is fully operational and that there is a demonstrated demand for a second site.

(2) The second, third, and fourth sites shall be in addition to the first site located at Barstow.

(c) The amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold pursuant to Chapter 5 (commencing with Section 15830) for capital outlay for this purpose shall not exceed the sum of twelve million dollars ($12,000,000). This amount shall be available as necessary for the site studies, suitability reports, environmental studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, and equipment of site two of the Southern California Veterans Home. These funds shall also be used for repayment of any loan made pursuant to former Section 15819.90, as added by Chapter 943 of the Statutes of 1995, for costs related to the first and second sites.

(d) In addition to the funds appropriated pursuant to subdivision (g), the sum of sixty-six million dollars ($66,000,000) in federal matching funds available pursuant to the State Veterans’ Home Assistance Improvement Act of 1977 (38 U.S.C.A. Sec. 8131 et seq.), is hereby appropriated to the board on behalf of the Department of Veterans Affairs for the purposes of construction or repayment of any loan related to the second, third, and fourth sites of the Southern California Veterans’ Home. In the event that bonds are not issued or sold, any loans for the purposes of this section or former Section 15819.90, shall be repaid from the department’s annual support appropriations.

(e) The amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold shall equal the costs of performance of all functions referred to in subdivision (c), and any additional amounts, as specified in subdivision (h).

(f) The amount of negotiable bond anticipation notes to be sold pursuant to this section shall not exceed the amount of revenue bonds or negotiable notes authorized by this section.

(g) Notwithstanding Section 13340, funds derived for the purposes of this section from the financing methods of Chapter 5 (commencing with Section 15830) are hereby appropriated, without regard to fiscal year, to the board on behalf of the Department of Veterans Affairs for the construction or repayment of any loans related to the second site of the Southern California Veterans’ Home.

(h) The State Public Works Board may borrow funds for all phases of the projects from the Pooled Money Investment Account pursuant to Sections 16212 and 16313, and any other legal fund sources.

(i) The board may authorize the augmentation of the cost of the construction of the sites set forth in this chapter pursuant to the board’s authority under Section 13332.11. In addition, the board may authorize any additional amounts necessary to pay the costs of financing, including, but not limited to, the payment of interest during construction of the sites, any additional amount as may be authorized by the board to pay the cost of financing a reasonably required reserve fund, interest payable on any interim loan for the homes from the Pooled Money Investment Account pursuant to Section 16312, and the costs of issuance of permanent financing of the sites. Notwithstanding subdivision (d) of Section 13332.11, the board shall defer all augmentations in excess of 10 percent of the amount appropriated for each capital outlay project until the Legislature makes additional funds available for the specific project.

(j) The Department of Veterans Affairs is hereby authorized to enter into any lease agreement with the State Public Works Board necessary to achieve completion of the construction phase of the second, third, and fourth Southern California Veterans’ Home project sites. The Director of Veterans Affairs shall notify the Chairperson of the Joint Legislative Budget Committee of the director’s intention to execute any lease agreement authorized by this section at least 45 days prior to its execution.

(k) This section shall be repealed on January 1 following certification to the Public Works Board by the Secretary of the Department of Veterans Affairs, and with Department of Finance concurrence, that the construction project at Chula Vista is complete and that all accounting records are closed.

(Amended by Stats. 2004, Ch. 79, Sec. 3. Effective January 1, 2005. Repealed on date prescribed by its own provisions.)



15819.95

(a) The funds generated from the issuance of the bonds pursuant to Section 15819.90 shall be expended only upon receipt of the matching amount of federal funds from the United States Department of Veterans Affairs. The Director of Veterans Affairs shall notify the Chief Clerk of the Assembly, the Secretary of State, and the State Public Works Board in writing that the federal matching funds have been provided, and the Chief Clerk of the Assembly shall publish this notification in the Assembly Journal.

The total amount of federal matching funds to be received is twenty-two million dollars ($22,000,000) for each of the second, third, and fourth sites, however, the entire amount does not need to be received prior to expenditure of the funds from the bond issuance authorized by Section 15819.90, if there has been a federal commitment to provide those matching funds. The board may allocate funds to the Department of Veterans Affairs for expenditures that are equal to a 35-percent portion of the total acquisition and construction costs.

(b) This section shall be repealed on January 1 following certification to the Public Works Board by the Secretary of the Department of Veterans Affairs, and with Department of Finance concurrence, that the construction project at Chula Vista is complete and that all accounting records are closed.

(Amended by Stats. 2004, Ch. 79, Sec. 5. Effective January 1, 2005. Repealed on date prescribed by its own provisions.)






CHAPTER 3.5 - High Technology Educational and Research Facilities in Public Universities

ARTICLE 1 - General Provisions

15820

The Legislature finds and declares that California’s public colleges and universities, recognized as being among the world’s finest, require assistance in the development of teaching and research centers which will serve for researching advancements in high technology and for educating and preparing individuals for tomorrow’s high technology society. To this end, the Legislature finds that it is in the public interest, and for the public benefit, to construct or renovate and equip facilities for use as research and educational centers dedicated to high technology fields of engineering, computer science, biological sciences, and related basic sciences, that may be lease-purchased by the University of California and leased or lease-purchased by the California State University and the California Maritime Academy.

(Added by Stats. 1983, Ch. 1268, Sec. 1.)



15820.2

It is the intent of the Legislature that the cost of any project authorized by statute pursuant to this chapter be considered an expenditure of state funds in the fiscal year in which payments are made to the State Public Works Board under the terms of the lease or lease-purchase agreement.

(Added by Stats. 1983, Ch. 1268, Sec. 1.)






ARTICLE 2 - High Technology Facilities

15820.3

The board is authorized to, and may, finance the construction or renovation, and the equipping, of public buildings or facilities on a site or sites within the University of California, including buildings to be lease purchased by the United States Government, the California State University, the California Maritime Academy, and the California Community College districts, as agreed upon with the Regents of the University of California, the Trustees of the California State University, the Board of Governors of the California Maritime Academy, and the California Community College districts, respectively.

(Amended by Stats. 1985, Ch. 1317, Sec. 1.)



15820.5

Any public building or facility which is constructed or renovated and equipped pursuant to this chapter shall be utilized only for educational and research purposes related to fields of high technology, as defined in this chapter.

(Added by Stats. 1983, Ch. 1268, Sec. 1.)



15820.7

The board shall lease-purchase to the Regents of the University of California and lease or lease-purchase to the Trustees of the California State University, the Board of Governors of the California Maritime Academy, and to the California Community College districts, upon approval of the Board of Governors of the California Community Colleges, pursuant to Section 81800 and following sections of the Education Code, any public building or facility constructed or renovated and equipped pursuant to this chapter, the term and the amount to be determined by mutual agreement of the parties. The lease-purchase agreement or the lease shall provide that the public building or facility shall be utilized only for educational and research purposes related to fields of high technology, set forth in this chapter. The board shall contract with the lessee for all activities required to plan, construct, renovate, and equip these facilities.

(Added by Stats. 1983, Ch. 1268, Sec. 1.)






ARTICLE 3 - Construction Financing

15820.10

(a) The board may issue certificates pursuant to Chapter 4 (commencing with Section 15821) or revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) to finance the cost of construction or renovation and the equipping of the public buildings or facilities authorized by this chapter.

(b) The revenues, rentals, or receipts from the public buildings or facilities and equipment authorized by this chapter shall be pledged to the payment of the principal of, and the interest on, the certificates, revenue bonds, notes, or anticipation notes issued to finance the construction or renovation and the equipping of those public buildings or facilities.

(c) No certificates, revenue bonds, notes, or anticipation notes shall be issued, and no construction or renovation and the equipping for any public building or facility authorized by this chapter shall be commenced or purchased, unless the Legislature, by statute, authorizes the total amount of certificates, revenue bonds, notes, or anticipation notes that may be used to finance the construction of that public building or facility.

(d) It is the intent of the Legislature that preliminary plans for each project shall be made available for legislative review prior to the authorization of funding under the provisions of this chapter.

(Amended by Stats. 1985, Ch. 766, Sec. 2. Effective September 18, 1985.)



15820.11

(a) The Legislature authorizes the use of revenue bonds and negotiable notes or negotiable bond anticipation notes to finance the construction of the Food and Agricultural Sciences Building capital outlay project on the campus of the University of California at Davis.

(b) The amount of revenue bonds or negotiable notes to be sold shall equal the cost of construction, any additional sums necessary to pay financing costs, including interest, during construction, and a reasonably required reserve fund. The amount of negotiable bond anticipation notes to be sold shall not exceed the amount of revenue bonds or negotiable notes authorized by this section.

(c) Authorized construction costs shall be forty-two million three hundred ninety-seven thousand dollars ($42,397,000) based on the Engineering News Record Construction Cost Index 4400.

(d) Any augmentation of the approved project costs shall be subject to the provisions of Section 13332.11 of the Government Code.

(Amended by Stats. 1984, Ch. 108, Sec. 6. Effective May 3, 1984.)



15820.12

The board may contract for a project authorized by the Legislature before issuing certificates, revenue bonds, notes, or bond anticipation notes pursuant to Section 15820.10 if any segment of higher education provides from any lawful source temporary construction financing to meet contract payments for the project or if the board obtains a loan from the General Fund. Any loan from the General Fund shall be specifically authorized by the Legislature and shall not exceed the amount authorized by the Legislature. The loan amount shall be repaid by the board to the General Fund together with interest in the amount that those moneys would have earned in the Pooled Money Investment Account.

It is the intent of this section to reduce the cost of the projects and time between the authorization of capital outlay projects by the Legislature and the availability of those projects for student and faculty use.

(Added by Stats. 1986, Ch. 1224, Sec. 2.)



15820.13

(a) The Legislature authorizes the use of revenue bonds and negotiable notes or negotiable bond anticipation notes to finance the construction of the Equine Drug Testing Laboratory capital outlay project on the campus of the University of California at Davis.

(b) The State Public Works Board may authorize the issuance of revenue bonds, negotiable notes, or negotiable bond anticipation notes for an amount not to exceed six million six hundred thousand dollars ($6,600,000), based on the Engineering News Record Construction Cost Index 5900, to pay the costs of constructing and equipping the laboratory, plus any additional amount necessary to cover the costs of financing the constructing and equipping of the laboratory, including interest during construction, the costs of issuing the bonds or notes, and the cost of establishing a reasonably required reserve fund.

(c) The revenue bonds, negotiable notes, or negotiable bond anticipation notes shall not be authorized for issuance by the State Public Works Board until the time the Regents of the University of California certify to the State Public Works Board and the Joint Legislative Budget Committee that there are sufficient funds available in the California Veterinary Diagnostic Laboratory System and California Center for Equine Health and Performance Account in the Fair and Exposition Fund to provide necessary rental payments from which to repay the revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold to finance the project, and until the Regents of the University of California agree to repay the outstanding debt from non-General Fund moneys if the amount of funds in the California Veterinary Diagnostic Laboratory System and California Center for Equine Health and Performance Account in the Fair and Exposition Fund are insufficient to repay any outstanding debt.

(d) Authorized total project costs shall not exceed twelve million dollars ($12,000,000) based on the Engineering News Record Construction Cost Index 5900.

(e) The difference between the authorized total project costs identified in subdivision (d) and the amount to be financed as identified in subdivision (b) is hereby appropriated from accumulated parimutuel revenues from the portion of the California Veterinary Diagnostic Laboratory System and California Center for Equine Health and Performance Account in the Fair and Exposition Fund designated for the California Veterinary Diagnostic Laboratory System pursuant to subdivision (d) of Section 19578 of the Business and Professions Code to the board for expenditure for the purposes of this section.

(f) Any augmentation of the approved project costs shall be subject to Section 13332.11.

(g) (1) The revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold to finance this project, and the related interest and expenses, shall be repaid by rental payments for the project made to the board by the Regents of the University of California, which shall be solely funded from amounts on deposit in the portion of the California Veterinary Diagnostic Laboratory System and California Center for Equine Health and Performance Account in the Fair and Exposition Fund established pursuant to subdivision (d) of Section 19578 of the Business and Professions Code that are designated for the California Veterinary Diagnostic Laboratory System.

(2) The State of California pledges to and agrees with the holders of any revenue bonds, negotiable notes, or bond anticipation notes sold to finance this project that the state will not alter or change the structure of funding of, and deposits to, the California Veterinary Diagnostic Laboratory System and California Center for Equine Health and Performance Account or the pledge of funds for debt service, security, including any coverage factors and expenses entered into by the board pursuant to this part until the revenue bonds, negotiable notes, or negotiable bond anticipation notes sold to finance this project are fully paid or discharged or have been fully provided for in accordance with their terms. However, nothing precludes any alterations or changes if adequate provision is made by law for the protection from impairment of the contract represented by the bonds or other indebtedness, or obligations, and the right to so alter or change is hereby reserved. The board and the Regents of the University of California may include this pledge and undertaking of the state in their bonds, indentures, leases, or other documents relating to the obligations authorized in this section.

(3) Due to the exclusive source of repayment provided for in this section, all contrary provisions of this part, including, but not limited to, Sections 15848 and 15849.2, which provide for other sources and methods of payment, do not apply. Notwithstanding any other provision of law, if the amount of funds in the California Veterinary Diagnostic Laboratory System and California Center for Equine Health and Performance Account in the Fair and Exposition Fund is insufficient to repay the revenue bonds, negotiable notes, or negotiable bond anticipation notes sold to finance this project and related interest and expenses, moneys appropriated from the General Fund shall not be used as an alternative source of repayment.

(h) Revenue bonds, negotiable notes, or negotiable bond anticipation notes issued under this section shall not constitute a debt or liability of the state, and do not constitute a pledge of the full faith and credit of the state. The issuance of bonds under this section shall not directly or indirectly or contingently obligate the state to levy or to pledge any form of taxation whatever or to make any appropriation for their payment.

(i) As an alternative to the issuance of bonds, notes, or other indebtedness by the Public Works Board, the Regents of the University of California may issue bonds, notes, or other indebtedness in order to finance the construction of the Equine Drug Testing Laboratory pursuant to this section, provided that no moneys appropriated from the General Fund shall be used to secure or repay any of the indebtedness of the regents.

(Amended by Stats. 1997, Ch. 920, Sec. 3. Effective October 12, 1997.)









CHAPTER 3.6 - Research Facilities in the University of California

ARTICLE 1 - Legislative Findings and Intent

15820.15

The Legislature finds and declares that the University of California, recognized as being the world’s finest public university, requires assistance in the furtherance of its research mission. To this end, the Legislature finds that it is in the public interest to construct, renovate, equip, and staff facilities for research use. The areas of research may include, but are not limited to, engineering, computer science, biological sciences, and related basic sciences. These facilities may be leased or leased-purchased by the University of California.

It is the intent of the Legislature that the cost of any project authorized by statute pursuant to Articles 2 (commencing with Section 15820.16) and 3 (commencing with Section 15820.18) shall be considered an expenditure of state funds in the fiscal year in which payments are made to the State Public Works Board under the terms of the lease-purchase agreement for facilities.

It is the intent of the Legislature that the University of California shall encourage matching funds from industry for research facilities, equipment, and projects.

The Legislature finds that providing facilities for research will better enable the university to secure federal research funding.

Furthermore, the university is requested to maximize federal funding for research.

(Amended by Stats. 1990, Ch. 209, Sec. 1. Effective July 11, 1990.)






ARTICLE 2 - Research Facilities

15820.16

(a) The State Public Works Board may finance the acquisition of land, buildings, related infrastructure, and equipment and the construction, renovation, and equipping of research facilities and related infrastructure on a site or sites owned by, or subject to a lease or option to purchase held by, the University of California, including buildings or facilities to be leased-purchased by the United States Government.

(b) The board shall lease-purchase to the Regents of the University of California any public building or facility acquired, constructed, renovated, or equipped pursuant to this article. The terms and the amount of the lease-purchase shall be determined by mutual agreement of the parties. The agreement shall provide that the public building or facility, or portion thereof, that is acquired, constructed, renovated, or equipped pursuant to this article, shall be utilized for research. The board shall contract with the lessee for all activities required to acquire, plan, construct, equip, and renovate these facilities.

(Amended by Stats. 1990, Ch. 209, Sec. 2. Effective July 11, 1990.)






ARTICLE 3 - Construction Financing

15820.18

(a) The board may issue certificates pursuant to Chapter 4 (commencing with Section 15821) or revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) to finance the cost of acquisition, construction, or renovation and the equipping of the public buildings or facilities and related infrastructure authorized by this chapter.

(b) The revenues, rentals, or receipts received by the board from the public buildings or facilities and equipment authorized by this chapter shall be pledged to the payment of the principal of, and the interest on, the certificates, revenue bonds, notes, or anticipation notes issued to finance the acquisition, construction, or renovation and the equipping of those public buildings or facilities and related infrastructure.

(c) No certificates, revenue bonds, notes, or anticipation notes shall be issued, and no acquisition, construction, or renovation and the equipping for any public building or facility and related infrastructure authorized by this article shall be commenced or purchased, unless the Legislature, by statute, authorizes the total amount of certificates, revenue bonds, notes, or anticipation notes that may be used to finance that public building or facility and related infrastructure.

(Amended by Stats. 1990, Ch. 209, Sec. 3. Effective July 11, 1990.)



15820.19

The board may contract for a project authorized by the Legislature before issuing certificates, revenue bonds, notes, or bond anticipation notes pursuant to Section 15820.18 if any segment of higher education provides from any lawful source temporary construction financing to meet contract payments for the project or if the board obtains a loan from the General Fund. Any loan from the General Fund shall be specifically authorized by the Legislature and shall not exceed the amount authorized by the Legislature. The loan amount shall be repaid by the board to the General Fund together with interest in the amount that those moneys would have earned in the Pooled Money Investment Account.

It is the intent of this section to reduce the cost of the projects and time between the authorization of capital outlay projects by the Legislature and the availability of those projects for student and faculty use.

(Added by Stats. 1986, Ch. 1224, Sec. 3.)






ARTICLE 4 - Support for Research Facilities

15820.20

In order to properly establish facilities for research within the University of California, it is the Legislature’s intent to authorize, through the Budget Act, funding for the following:

(a) Planning grants for the purpose of developing detailed project plans for research facilities.

(b) Faculty salary supplements for research activities during the summer.

(c) Professional research scholars, graduate research assistantships, graduate fellowships, postdoctoral fellowships, support research staff, and related support for research projects.

(d) Equipment.

(Added by Stats. 1984, Ch. 1517, Sec. 5.)






ARTICLE 5 - Funding of Research Facilities

15820.21

(a) In order to provide for facilities or portions thereof for research within the University of California, including the acquisition of land, buildings, related infrastructure, and equipment and the construction, renovation, and equipping of research facilities or portions thereof and related infrastructure to be dedicated to long-term scientific research activities that are expected to generate federal funding for research and to enhance the economy of this state and the nation or the competitive position of this state and the nation in the international economy, it is the intent of the Legislature to authorize the University of California to use the revenues referenced in subdivision (b) for the acquisition, construction, renovation, equipping, and maintenance of certain research facilities, or portions thereof, and related infrastructure and for the financing and refinancing of these projects.

(b) To the extent necessary, increases in revenues received by the University of California that are derived from increases in research due to each project shall be available to the Regents of the University of California and shall be used by the regents for the purpose of funding the capital costs, maintenance costs, and financing or refinancing thereof, provided that the project has been specifically identified by a statute. Revenue increases in excess of the amount necessary for these purposes shall be shared by the university and the state based on state and university budgetary policies.

(c) The capital costs, maintenance costs, and financing or refinancing of the buildings, facilities, or equipment described in this section shall be the responsibility of the regents and payable from university funds. For purposes of this section, “university funds” shall not include any funds appropriated from the state.

(d) This section shall be construed and applied in a manner entirely consistent with the obligations of the Regents of the University of California under any bond indenture or other financing document in effect on July 11, 1990.

(Amended by Stats. 1994, Ch. 153, Sec. 16. Effective July 11, 1994.)



15820.22

No provision of this article shall be applicable to the Regents of the University of the California unless the regents adopt a resolution to make the provisions applicable.

(Added by Stats. 1990, Ch. 209, Sec. 5. Effective July 11, 1990.)









CHAPTER 3.7 - Libraries and Related Educational Facilities in Public Universities

ARTICLE 1 - General Provisions

15820.30

The Legislature finds and declares that California’s public colleges and universities, recognized as being among the world’s finest, require assistance in the development of library and related educational facilities, which will help to educate and prepare individuals for tomorrow’s high technology society. To this end, the Legislature finds that it is in the public interest, and for the public benefit, to construct or renovate and equip libraries and related educational facilities for use as research and educational centers that may be lease-purchased by the University of California and leased or lease-purchased by the California State University, the California Maritime Academy, and the California Community Colleges.

(Added by Stats. 1984, Ch. 836, Sec. 1.)



15820.31

It is the intent of the Legislature that the cost of any project authorized by statute pursuant to this chapter shall be considered an expenditure of state funds in the fiscal year in which payments are made to the State Public Works Board under the terms of the lease or lease-purchase agreement.

(Added by Stats. 1984, Ch. 836, Sec. 1.)






ARTICLE 2 - Library Facilities

15820.35

The board is authorized to, and may, finance the construction or renovation, and the equipping, of public buildings or facilities on a site or sites within the University of California, the California State University, the California Maritime Academy, and the California Community College districts, as agreed upon with the Regents of the University of California, the Trustees of the California State University, the Board of Governors of the California Maritime Academy, and the California Community College districts, respectively.

(Added by Stats. 1984, Ch. 836, Sec. 1.)



15820.36

Any public building or facility which is constructed or renovated and equipped pursuant to this chapter shall be utilized only for library and related educational purposes, as set forth in this chapter.

(Added by Stats. 1984, Ch. 836, Sec. 1.)



15820.37

The board shall lease-purchase to the Regents of the University of California and lease or lease-purchase to the Trustees of the California State University, the Board of Governors of the California Maritime Academy, and to the California Community College districts, upon approval of the Board of Governors of the California Community Colleges, pursuant to Section 81800 and following sections of the Education Code, any public building or facility constructed or renovated and equipped pursuant to this chapter, the term and the amount to be determined by mutual agreement of the parties. The lease-purchase agreement or the lease shall provide that the public building or facility shall be utilized only for library and related educational activities, as set forth in this chapter. The board shall contract with the lessee for all activities required to plan, construct, renovate, and equip these facilities.

(Added by Stats. 1984, Ch. 836, Sec. 1.)






ARTICLE 3 - Construction Financing

15820.40

(a) The board may issue certificates pursuant to Chapter 4 (commencing with Section 15821) or revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) to finance the cost of construction or renovation and the equipping of the public buildings or facilities authorized by this chapter.

(b) The revenues, rentals, or receipts from the public buildings or facilities and equipment authorized by this chapter shall be pledged to the payment of the principal of, and the interest on, the certificates, revenue bonds, notes, or anticipation notes issued to finance the construction or renovation and the equipping of those public buildings or facilities.

(c) No certificates, revenue bonds, notes, or anticipation notes shall be issued, and no construction or renovation or equipping for any public building or facility authorized by this chapter shall be commenced or purchased, unless the Legislature, by statute, authorizes the total amount of certificates, revenue bonds, notes, or anticipation notes that may be used to finance that public building or facility.

(Amended by Stats. 1985, Ch. 766, Sec. 4. Effective September 18, 1985.)



15820.41

The board may contract for a project authorized by the Legislature before issuing certificates, revenue bonds, notes, or bond anticipation notes pursuant to Section 15820.40 if any segment of higher education provides from any lawful source temporary construction financing to meet contract payments for the project or if the board obtains a loan from the General Fund. Any loan from the General Fund shall be specifically authorized by the Legislature and shall not exceed the amount authorized by the Legislature. The loan amount shall be repaid by the board to the General Fund together with interest in the amount that those moneys would have earned in the Pooled Money Investment Account.

It is the intent of this section to reduce the cost of the projects and time between the authorization of capital outlay projects by the Legislature and the availability of those projects for student and faculty use.

(Added by Stats. 1986, Ch. 1224, Sec. 4.)









CHAPTER 3.8 - Instructional Facilities for Higher Education

ARTICLE 1 - General Provisions

15820.50

The Legislature finds and declares that California’s public colleges and universities, which are recognized as being among the world’s finest, require assistance to meet the demands of increased enrollment. To this end, the Legislature finds that it is in the public interest to construct, renovate, and equip instructional facilities and related instructional laboratory and support office space that may be leased or leased-purchased by the University of California, the California State University, the California Maritime Academy, and the California community college districts.

It is the intent of the Legislature that the cost of any project authorized by statute pursuant to this chapter shall be considered an expenditure of state funds in the fiscal year in which payments are made to the State Public Works Board under the terms of the lease or lease-purchase agreement.

(Added by Stats. 1986, Ch. 1224, Sec. 5.)



15820.51

This article shall not be construed to supersede or otherwise affect Chapter 3.5 (commencing with Section 15820), Chapter 3.6 (commencing with Section 15820.15), or Chapter 3.7 (commencing with Section 15820.30).

(Added by Stats. 1986, Ch. 1224, Sec. 5.)






ARTICLE 2 - Instructional Facilities

15820.55

(a) The State Public Works Board is authorized to finance the construction, renovation, and equipping of instructional facilities and related instructional laboratory and support space on a site or sites within the University of California, the California State University, the California Maritime Academy, or the California community college districts.

(b) The board shall lease-purchase to the Regents of the University of California and lease or lease-purchase to the Trustees of the California State University, the Board of Governors of the California Maritime Academy, and to the California community college districts pursuant to Chapter 4 (commencing with Section 81800) of Part 49 of the Education Code, any public building or facility constructed or renovated and equipped pursuant to this chapter, the term and the amount to be determined by mutual agreement of the parties. The lease-purchase agreement or the lease shall provide that the public building or facility shall be utilized only for instructional and related laboratory and support space, as set forth in this chapter. The board shall contract with the lessee for all activities required to plan, construct, renovate, and equip these facilities.

(Added by Stats. 1986, Ch. 1224, Sec. 5.)






ARTICLE 3 - Construction Financing

15820.60

(a) The board may issue certificates pursuant to Chapter 4 (commencing with Section 15821) or revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) to finance the cost of construction or renovation and the equipping of the public buildings or facilities authorized by this chapter.

(b) The revenues, rentals, or receipts from the public buildings or facilities and equipment authorized by this chapter shall be pledged to the payment of the principal of, and the interest on, the certificates, revenue bonds, notes, or anticipation notes issued to finance the construction or renovation and the equipping of those public buildings or facilities.

(c) No certificates, revenue bonds, notes, or anticipation notes shall be issued, and no construction or renovation and the equipping for any public building or facility authorized by this chapter shall be commenced or purchased, unless the Legislature, by statute, authorizes the total amount of certificates, revenue bonds, notes, or anticipation notes that may be used to finance the construction of that public building or facility.

(d) In addition to revenues calculated for apportionment to community college districts pursuant to Section 84700 of the Education Code, when a community college capital outlay project has been approved pursuant to Section 81830 of the Education Code, the Chancellor of the California Community Colleges shall apportion state aid equal to the amount necessary for each district to meet its lease or lease-purchase obligation determined pursuant to subdivision (b) of Section 15820.55, less an amount determined to be the district’s proportional share of the lease or lease-purchase obligation based on the calculation of the district’s share of capital outlay costs as determined by the chancellor pursuant to Section 81838 of the Education Code. It is the intent that these funds be appropriated annually as a part of the state’s general apportionment funds for the community colleges.

(e) When a community college district enters into a lease or lease-purchase agreement with the State Public Works Board pursuant to subdivision (b) of Section 15820.55, the district shall, as a part of that lease or lease-purchase agreement, authorize the chancellor and Controller to withhold from its annual apportionment the amount of funds necessary to satisfy its annual lease obligation to the Public Works Board. The agreement shall include authorization to withhold the additional apportionment amount and the amount determined to be the district’s proportional share of the lease or lease-purchase obligation as determined pursuant to subdivision (d). The authorization shall have precedence over other expenditure obligations of the district. The chancellor shall certify the amounts, by district, to the Controller. The Controller shall withhold the amount so reported for each district and shall, acting on behalf of each district, transfer the appropriate amount from Section B of the State School Fund to the Public Works Board for the purpose of payment of the debt service obligation for the bonds sold to finance the projects.

(Added by Stats. 1986, Ch. 1224, Sec. 5.)



15820.61

The board may contract for a project authorized by the Legislature before issuing certificates, revenue bonds, notes, or bond anticipation notes pursuant to Section 15820.60 if any segment of higher education provides from any lawful source temporary construction financing to meet contract payments for the project or if the board obtains a loan from the General Fund. Any loan from the General Fund shall be specifically authorized by the Legislature and shall not exceed the amount authorized by the Legislature.

It is the intent of this section to reduce the cost of the projects and time between the authorization of capital outlay projects by the Legislature and the availability of those projects for student and faculty use.

(Added by Stats. 1986, Ch. 1224, Sec. 5.)









CHAPTER 3.9 - Financing for Public Postsecondary Educational Facilities and Equipment

ARTICLE 1 - General Provisions

15820.70

The Legislature finds and declares that California’s public colleges and universities, recognized as being among the world’s finest, require assistance in reducing their operating costs or increasing their income, or both. To this end the Legislature finds that it is in the public interest to construct, renovate, and equip facilities or acquire equipment, or both, that may be leased or lease-purchased by the University of California, the California State University, the California Maritime Academy, and the community college districts with the specific purpose of reducing the operating costs or increasing the income, or both, of these institutions and, and through the use of the savings in the support budgets of these postsecondary institutions or an increase in the income of these postsecondary institutions or through the use of a combination of savings and an increase in the income of these postsecondary institutions, to amortize the investment of the State Public Works Board over a reasonable period of time.

It is the intent of the Legislature that the savings in operating costs or increase in income, or both, from these improvements financed by the State Public Works Board be available to the colleges and universities for the purpose of making the lease or lease-purchase payments to the State Public Works Board. In addition, it is the intent of the Legislature that upon completion of the obligations to the State Public Works Board, the college and universities use the remaining savings, if any remain, for further improvements in these institutions.

It is also the intent of the Legislature that the cost of any construction, renovation, or acquisition authorized by statute pursuant to this chapter shall be considered an expenditure of state or community college district funds in the fiscal year in which payments are made to the State Public Works Board under the terms of the lease or lease-purchase agreement.

(Added by Stats. 1986, Ch. 1169, Sec. 2.)






ARTICLE 2 - Construction, Renovation, Equipping of Facilities, and Acquisition of Equipment

15820.71

(a) For the purposes of this chapter the board may finance the construction, renovation, and equipping of facilities or acquisition of equipment, or both, on a site or sites owned by, or subject to a lease or option to purchase held by, the University of California, the California State University, the California Maritime Academy, or the community college districts.

(b) The board shall lease-purchase to the Regents of the University of California and lease or lease-purchase to the Trustees of the California State University, the Board of Governors of the California Maritime Academy, and the community college districts, pursuant to Chapter 4 (commencing with Section 81800) of Part 49 of the Education Code, any public building or facility, constructed or renovated and equipped, or any equipment purchased pursuant to this chapter. The duration of each lease or lease-purchase agreement and the amount to be paid under each lease or lease-purchase agreement shall be determined by mutual agreement of the parties. The board shall contract with the lessee for all activities required to acquire equipment or to plan, construct, renovate, and equip facilities.

(c) For purposes of financing the improvements described in subdivision (a), the governing bodies shall certify to the Legislature that each project will result in reduced operating costs or increased income, or both, of these institutions and that the reduction in operating costs or the increase in income, or both, of these institutions will amortize the investment of the board over a reasonable period of time.

(d) Savings in operating costs or increases in income, or both, from the improvements described in subdivision (a) shall be available to the institutions for the purposes of making the lease or lease-purchase payments to the board. In addition, these institutions, upon completion of the obligations to the board, shall use any remaining savings for further improvements in these institutions.

(e) The cost of any improvement authorized by statute pursuant to this chapter shall be considered an expenditure of state or community college district funds in the fiscal year in which payments are made to the board under the terms of the lease or lease-purchase agreement.

(Amended by Stats. 1987, Ch. 1457, Sec. 2.)



15820.72

The board may contract for a project authorized by the Legislature before issuing certificates, revenue bonds, notes, or bond anticipation notes pursuant to Section 15820.74 if any segment of higher education provides from any lawful source temporary construction financing to meet contract payments for the project or if the board obtains a loan from the General Fund. Any loan from the General Fund shall be specifically authorized by the Legislature and shall not exceed the amount authorized by the Legislature. The loan amount shall be repaid by the board to the General Fund, together with interest, in the amount that those moneys would have earned in the Pooled Money Investment Account.

(Added by Stats. 1986, Ch. 1169, Sec. 2.)



15820.73

The California State University, any community college district, the California Maritime Academy, and the University of California may be reimbursed for expenditures for preliminary plans and working drawings for a project, if all the following conditions are met:

(a) The project was authorized in a budget act or other statute before the preliminary plans and working drawings were prepared.

(b) Funds for the reimbursement are appropriated by the Legislature.

(c) All other applicable procedures were followed by the California State University, the community college district, the California Maritime Academy, or the University of California in expending the funds. The advance of funds by the California State University, a community college district, California Maritime Academy, or University of California, for preliminary plans and working drawings shall be made to promote early completion of a project authorized by the Legislature.

(Added by Stats. 1986, Ch. 1169, Sec. 2.)






ARTICLE 3 - Financial Provisions

15820.74

(a) The board may issue certificates pursuant to Chapter 4 (commencing with Section 15821) or revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to Chapter 5 (commencing with Section 15830) to finance the cost of the equipment acquisition, or the construction or renovation and the equipping of the public buildings or facilities authorized by this chapter.

(b) The revenues, rentals, or receipts from the public buildings or facilities or equipment authorized by this chapter shall be pledged to the payment of the principal of, and the interest on, the certificates, revenue bonds, notes, or anticipation notes issued to finance the equipment acquisition or the construction or renovation and the equipping of the public buildings or facilities.

(c) No certificates, revenue bonds, notes, or anticipation notes shall be issued, and no equipment acquisition or construction or renovation and the equipping for any public building or facility authorized by this chapter shall be commenced or purchased, unless the Legislature, by statute, authorizes the total amount of certificates, revenue bonds, notes, or anticipation notes that may be used to finance the equipment acquisition or the construction of the public building or facility.

(Added by Stats. 1986, Ch. 1169, Sec. 2.)









CHAPTER 3.10a - Teaching Hospital Seismic Program

15820.80

For the purposes of this article, “Regents” means the Regents of the University of California.

(Added by Stats. 2000, Ch. 71, Sec. 30. Effective July 5, 2000.)



15820.81

The Regents of the University of California may acquire, design, construct, or renovate acute care hospital buildings, as defined in subdivision (k) of Section 130005 of the Health and Safety Code, on a site or sites owned by, or subject to a lease or option to purchase held by, the regents to implement the compliance plan developed by the regents pursuant to subdivision (b) of Section 130050 of the Health and Safety Code. The scope and costs of these projects shall be subject to approval and administrative oversight by the State Public Works Board, including augmentations, pursuant to Section 13332.11 of the Government Code.

(Added by Stats. 2000, Ch. 71, Sec. 30. Effective July 5, 2000.)



15820.82

Project financing requests from the regents shall be accompanied by an opinion of bond counsel to the effect that the board’s bonds issued for the project will be able to receive a customary approving opinion as to state law and federal income tax law. The costs of obtaining the legal opinion shall not be eligible for reimbursement from the proceeds of the bonds.

(Added by Stats. 2000, Ch. 71, Sec. 30. Effective July 5, 2000.)



15820.83

The board and the regents may borrow funds for project costs, excluding preliminary plans and working drawings, from the Pooled Money Investment Account pursuant to Sections 16312 and 16313. Bond proceeds may be utilized to reimburse the regents for the costs of preliminary plans and working drawings for board approved projects, however, the regents shall provide interim financing for these costs. Project funds expended prior to project approval by the board shall not be reimbursable from the proceeds of the bonds.

(Added by Stats. 2000, Ch. 71, Sec. 30. Effective July 5, 2000.)



15820.85

Notwithstanding Section 15820.84, the amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold shall equal the following:

(a) The cost of acquisition, design, construction or construction management and supervision, and other costs related to the design and construction of the facilities, including augmentations.

(b) Sums necessary to pay interim financing.

(c) In addition to the amount authorized by Section 15820.84, any additional amount as may be authorized by the board, including, but not limited to, the costs of financing. The costs of financing include, but are not limited to, interest during construction of the project, a reasonably required reserve fund, and the cost of issuance of permanent financing.

(Added by Stats. 2000, Ch. 71, Sec. 30. Effective July 5, 2000.)



15820.86

(a) The board and the regents may lease any properties of the regents to facilitate the financing authorized by this chapter that is mutually agreed by the board and the regents. Accordingly, the property leased between the board and the regents for the purposes of these financings need not be the same property that is acquired, renovated, or improved with the proceeds of the board’s bonds.

(b) It is the intent of the Legislature that, to the greatest degree possible, the rental paid by the regents to the board in connection with these financings shall utilize teaching hospital revenues of the regents, but only to the extent lawfully available to pay that rental.

(Added by Stats. 2000, Ch. 71, Sec. 30. Effective July 5, 2000.)






CHAPTER 3.11 - Financing of County Jail Facilities

15820.90

For the purposes of this chapter, “participating county” means any county, or regional consortium of counties, within the state that has been certified to the State Public Works Board (SPWB) by the Department of Corrections and Rehabilitation (CDCR) as having satisfied all of the requirements set forth in Section 15820.906 for financing a local jail facility pursuant to this chapter.

(Added by Stats. 2007, Ch. 7, Sec. 4. Effective May 3, 2007. Note: Sections 15820.100 et seq. are located in Chapter 3.14, which follows Section 15820.926.)



15820.901

(a) The CDCR, a participating county, and the SPWB are authorized to acquire, design, and construct, a local jail facility approved by the Corrections Standards Authority (CSA) pursuant to Section 15820.906, or a site or sites owned by, or subject to a lease or option to purchase held by a participating county. The ownership interest of a participating county in the site or sites for a local jail facility must be determined by the SPWB to be adequate for purposes of its financing in order to be eligible under this chapter.

(b) Notwithstanding Section 15815 of the Government Code, a participating county may acquire, design, or construct the local jail facility in accordance with its local contracting authority. Notwithstanding Section 14951, the participating county may assign an inspector during the construction of the project.

(c) The CDCR, a participating county and the SPWB shall enter into a construction agreement for these projects that shall provide, at a minimum, performance expectations of the parties related to the acquisition, design, construction, or renovation of the local jail facility, guidelines and criteria for use and application of the proceeds of revenue bonds, notes, or bond anticipation notes issued by the SPWB to pay for the cost of the approved local jail facility project and ongoing maintenance and staffing responsibilities for the term of the financing.

(d) The construction agreement shall include a provision that the participating county agrees to indemnify, defend, and save harmless the State of California for any and all claims and losses arising out of the acquisition, design, and construction of the project. The construction agreement may also contain additional terms and conditions that facilitate the financing by the SPWB.

(e) The scope and cost of these approved local jail facility projects shall be subject to approval and administrative oversight by the SPWB.

(f) For purposes of compliance with the California Environmental Quality Act (Division 13 of the Public Resources Code (commencing with Section 210000)), neither the SPWB nor the CDCR shall be deemed a lead or responsible agency; the participating county is the lead agency.

(Added by Stats. 2007, Ch. 7, Sec. 4. Effective May 3, 2007.)



15820.902

Upon a participating county’s receipt of responsive construction bids, the SPWB and the CDCR may borrow funds for project costs after the project has been certified pursuant to Section 15820.90 from the Pooled Money Investment Account pursuant to Sections 16312 and 16313, or from any other appropriate source. In the event any of the revenue bonds, notes or bond anticipation notes authorized by this chapter are not sold, the CDCR shall commit a sufficient amount of its support appropriation to repay any loans made for an approved project.

(Added by Stats. 2007, Ch. 7, Sec. 4. Effective May 3, 2007.)



15820.903

(a) The SPWB may issue up to three hundred sixty-five million seven hundred seventy-one thousand dollars ($365,771,000) in revenue bonds, notes, or bond anticipation notes, pursuant to Chapter 5 of Part 10b of Division 3 of Title 2 (commencing with Section 15830) to finance the acquisition, design, or construction, and a reasonable construction reserve, of approved local jail facilities described in Section 15820.901, and any additional amount authorized under Section 15849.6 to pay for the cost of financing.

(b) Proceeds from the revenue bonds, notes, or bond anticipation notes may be utilized to reimburse a participating county for the costs of acquisition, preliminary plans, working drawings, and construction for approved projects.

(c) Notwithstanding Section 13340, funds derived pursuant to this section and Section 15820.902 are continuously appropriated for purposes of this chapter.

(d) This section shall become inoperative on June 30, 2017, and no project may be commenced after that date; however, projects that have already commenced by that date may be completed and financed with bonds issued pursuant to this chapter.

(Amended by Stats. 2013, Ch. 627, Sec. 1. Effective January 1, 2014. Inoperative June 30, 2017, by its own provisions.)



15820.904

In support of this state funding, the Legislature finds and declares all of the following:

(a) The county jail system needs more capacity.

(b) Without increased capacity, public safety throughout the state may be jeopardized by offenders who either remain in the community or are released early due to lack of jail capacity.

(c) By expanding jail capacity, this funding will serve a critical state purpose by promoting public safety.

(d) This purpose represents valuable consideration in exchange for this state action.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 16, Sec. 10. Effective February 20, 2009.)



15820.905

With the consent of the SPWB, the CDCR, and a participating county are authorized to enter into leases or subleases, as lessor or lessee, for any property or approved project and are further authorized to enter into contracts or other agreements for the use, maintenance, and operation of the local jail facility in order to facilitate the financing authorized by this chapter. In those leases, subleases, or other agreements, the participating county shall agree to indemnify, defend, and hold harmless the State of California for any and all claims and losses accruing and resulting from or arising out of the participating county’s use and occupancy of the local jail facility.

(Added by Stats. 2007, Ch. 7, Sec. 4. Effective May 3, 2007.)



15820.906

(a) The CSA shall adhere to its duly adopted regulations for the approval or disapproval of local jail facilities. The CSA shall also consider cost-effectiveness in determining approval or disapproval. No state moneys shall be encumbered in contracts let by a participating county until either final architectural plans and specifications have been approved by the CSA, and subsequent construction bids have been received, or documents prepared by a participating county pursuant to paragraph (1) of subdivision (d) of Section 20133 of the Public Contract Code have been approved by the CSA, and a design-build contract has been awarded pursuant to that section. The review and approval of plans, specifications, or other documents by the CSA are for the purpose of ensuring proper administration of moneys and determination of whether the project specifications comply with law and regulation. The CSA may require changes in construction materials to enhance safety and security if materials proposed at the time of final plans and specifications are not essential and customary as used statewide for facilities of the same security level. Participating counties are responsible for the acquisition, design, construction, staffing, operation, repair, and maintenance of the project.

(b) The CSA shall establish minimum standards, funding schedules, and procedures, which shall take into consideration, but not be limited to, the following:

(1) Certification by a participating county of project site control through either fee simple ownership of the site or comparable long-term possession of the site, and right of access to the projects sufficient to assure undisturbed use and possession.

(2) Documentation of need for the project.

(3) A written project proposal.

(4) Submittal of a staffing plan for the project, including operational cost projections and documentation that the local jail facility will be able to be safety staffed and operated within 90 days of completion.

(5) Submittal of architectural drawings, which shall be approved by the CSA for compliance with minimum adult detention facility standards and which shall also be approved by the State Fire Marshal for compliance with fire safety and life safety requirements.

(6) Documentation evidencing the filing by a participating county of a final notice of determination on its environmental impact report.

(7) Provisions intended to maintain the tax-exempt status of the bonds, notes, or bond anticipation notes issued by the SPWB.

(Amended by Stats. 2010, Ch. 729, Sec. 1. Effective October 19, 2010.)



15820.907

(a) Participating county matching funds for projects funded under this chapter shall be a minimum of 25 percent of the total project costs. The CSA may reduce matching fund requirements for participating counties with a general population below 200,000 upon petition by a participating county to the CSA requesting a lower level of matching funds.

(b) The CDCR and CSA shall give funding preference to counties that assist the state in siting reentry facilities, pursuant to Section 6270. The CSA shall, to the extent possible, ensure that funds for the construction of new jail beds be coordinated with CDCR’s efforts to site new reentry facilities.

(c) The CDCR and CSA shall give funding preference to counties that assist the state in siting mental health day treatment and crisis care, pursuant to Section 3073 of the Penal Code, and to counties that provide a continuum of care so that parolees with mental health and substance abuse needs can continue to receive services at the conclusion of their period of parole.

(Amended by Stats. 2007, Ch. 175, Sec. 5. Effective August 24, 2007.)






CHAPTER 3.12 - Financing of County Jail Facilities

15820.91

For the purposes of this chapter, “participating county” means any county, or regional consortium of counties, within the state that has been certified to the State Public Works Board (SPWB) by the Department of Corrections and Rehabilitation (CDCR) as having satisfied all of the requirements set forth in Section 15820.916 for financing a local jail facility pursuant to this chapter.

(Added by Stats. 2007, Ch. 7, Sec. 5. Effective May 3, 2007. Note: Sections 15820.100 et seq. are located in Chapter 3.14, which follows Section 15820.926.)



15820.910

A participating county that has received a conditional award under the financing program, as set forth in Chapter 3.11 (commencing with Section 15820.80), may relinquish its conditional award, provided that no state moneys have been encumbered in contracts let by the county, and may reapply for a conditional award under the financing program set forth in this chapter, as amended by the act adding this section.

(Added by Stats. 2011, Ch. 23, Sec. 2. Effective May 10, 2011.)



15820.911

(a) The Department of Corrections and Rehabilitation, a participating county, and the board are authorized to acquire, design, and construct a local jail facility approved by the Corrections Standards Authority pursuant to Section 15820.916, or a site or sites owned by, or subject to a lease or option to purchase held by, a participating county. The ownership interest of a participating county in the site or sites for a local jail facility must be determined by the board to be adequate for purposes of its financing in order to be eligible under this chapter.

(b) Notwithstanding Section 15815, a participating county may acquire, design, or construct the local jail facility in accordance with its local contracting authority. Notwithstanding Section 14951, the participating county may assign an inspector during the construction of the project.

(c) The department, a participating county, and the board shall enter into a construction agreement for these projects that shall provide, at a minimum, performance expectations of the parties related to the acquisition, design, construction, or renovation of the local jail facility; guidelines and criteria for use and application of the proceeds of revenue bonds, notes, or bond anticipation notes issued by the board to pay for the cost of the approved local jail facility project; and ongoing maintenance and staffing responsibilities for the term of the financing.

(d) The construction agreement shall include a provision that the participating county agrees to indemnify, defend, and save harmless the State of California for any and all claims and losses arising out of the acquisition, design, and construction of the project. The construction agreement may also contain additional terms and conditions that facilitate the financing by the board.

(e) The scope and cost of these approved local jail facility projects shall be subject to approval and administrative oversight by the board.

(f) For purposes of compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), neither the board nor the department shall be deemed a lead or responsible agency; the participating county is the lead agency.

(Amended by Stats. 2010, Ch. 328, Sec. 85. Effective January 1, 2011.)



15820.912

Upon a participating county’s receipt of responsive construction bids, the SPWB and the CDCR may borrow funds for project costs after the project has been certified pursuant to Section 15820.91 from the Pooled Money Investment Account pursuant to Sections 16312 and 16313, or from any other appropriate source. In the event any of the revenue bonds, notes, or bond anticipation notes authorized by this chapter are not sold, the CDCR shall commit a sufficient amount of its support appropriation to repay any loans made for an approved project.

(Added by Stats. 2007, Ch. 7, Sec. 5. Effective May 3, 2007.)



15820.913

(a) The SPWB may issue up to eight hundred fifty-four million two hundred twenty-nine thousand dollars ($854,229,000) in revenue bonds, notes, or bond anticipation notes, pursuant to Chapter 5 of Part 10b of Division 3 of Title 2 (commencing with Section 15830) to finance the acquisition, design, or construction, and a reasonable construction reserve, of approved local jail facilities described in Section 15820.911, and any additional amount authorized under Section 15849.6 to pay for the cost of financing.

(b) Proceeds from the revenue bonds, notes, or bond anticipation notes may be used to reimburse a participating county for the costs of acquisition, preliminary plans, working drawings, and construction for approved projects.

(c) Notwithstanding Section 13340, funds derived pursuant to this section and Section 15820.912 are continuously appropriated for purposes of this chapter.

(Amended by Stats. 2013, Ch. 627, Sec. 2. Effective January 1, 2014.)



15820.914

In support of this state funding, the Legislature finds and declares all of the following:

(a) The county jail system needs more capacity.

(b) Without increased capacity, public safety throughout the state may be jeopardized by offenders who either remain in the community or are released early due to lack of jail capacity.

(c) By expanding jail capacity, this funding will serve a critical state purpose by promoting public safety.

(d) This purpose represents valuable consideration in exchange for this state action.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 16, Sec. 13. Effective February 20, 2009.)



15820.915

With the consent of the SPWB, the CDCR, and a participating county are authorized to enter into leases or subleases, as lessor or lessee, for any property or approved project and are further authorized to enter into contracts or other agreements for the use, maintenance, and operation of the local jail facility in order to facilitate the financing authorized by this chapter. In those leases, subleases, or other agreements, the participating county shall agree to indemnify, defend and hold harmless the State of California for any and all claims and losses accruing and resulting from or arising out of the participating county’s use and occupancy of the local jail facility.

(Added by Stats. 2007, Ch. 7, Sec. 5. Effective May 3, 2007.)



15820.916

(a) The CSA shall adhere to its duly adopted regulations for the approval or disapproval of local jail facilities. The CSA shall also consider cost-effectiveness in determining approval or disapproval. No state moneys shall be encumbered in contracts let by a participating county until either final architectural plans and specifications have been approved by the CSA, and subsequent construction bids have been received, or documents prepared by a participating county pursuant to paragraph (1) of subdivision (d) of Section 20133 of the Public Contract Code have been approved by the CSA, and a design-build contract has been awarded pursuant to that section. The review and approval of plans, specifications, or other documents by the CSA are for the purpose of ensuring proper administration of moneys and determination of whether the project specifications comply with law and regulation. The CSA may require changes in construction materials to enhance safety and security if materials proposed at the time of final plans and specifications are not essential and customary as used statewide for facilities of the same security level. Participating counties are responsible for the acquisition, design, construction, staffing, operation, repair, and maintenance of the project.

(b) The CSA shall establish minimum standards, funding schedules, and procedures, which shall take into consideration, but not be limited to, the following:

(1) Certification by a participating county of project site control through either fee simple ownership of the site or comparable long-term possession of the site, and right of access to the projects sufficient to assure undisturbed use and possession.

(2) Documentation of need for the project.

(3) A written project proposal.

(4) Submittal of a staffing plan for the project, including operational cost projections and documentation that the local jail facility will be able to be safety staffed and operated within 90 days of completion.

(5) Submittal of architectural drawings, which shall be approved by the CSA for compliance with minimum adult detention facility standards and which shall also be approved by the State Fire Marshal for compliance with fire safety and life safety requirements.

(6) Documentation evidencing the filing by a participating county of a final notice of determination on its environmental impact report.

(7) Provisions intended to maintain the tax-exempt status of the bonds, notes, or bond anticipation notes issued by the SPWB.

(Amended by Stats. 2010, Ch. 729, Sec. 2. Effective October 19, 2010.)



15820.917

(a) Participating county contribution for projects funded under this chapter shall be a minimum of 10 percent of the total project costs. The CSA may reduce contribution requirements for participating counties with a general population below 200,000 upon petition by a participating county to the CSA requesting a lower level of contribution.

(b) The CDCR and CSA shall give funding preference to counties that committed the largest percentage of inmates to state custody in relation to the total inmate population of CDCR in 2010.

(c) The CDCR and CSA shall give funding preference to counties that relinquish their conditional awards pursuant to Section 15820.910, provided that those counties agree to continue to assist the state in siting reentry facilities pursuant to Chapter 9.8 (commencing with Section 6270) of Title 7 of Part 3 of the Penal Code.

(d) A participating county shall not receive more than one hundred million dollars ($100,000,000) in proceeds from an issuance of the SPWB pursuant to subdivision (a) of Section 15820.913.

(Amended (as amended by Stats. 2011, Ch. 16) by Stats. 2011, Ch. 23, Sec. 3. Effective May 10, 2011.)






CHAPTER 3.13 - Financing of Adult Local Criminal Justice Facilities

15820.92

For purposes of this chapter, “participating county” means any county, or regional consortium of counties, within the state that has been certified to the State Public Works Board (the board) by the Board of State and Community Corrections (BSCC) as having satisfied all of the requirements set forth in Section 15820.925 for financing an adult local criminal justice facility pursuant to this chapter. For purposes of this chapter, an adult local criminal justice facility may include any custodial housing, reentry, program, mental health, or treatment space necessary to manage the adult offender population consistent with the legislative intent described in Sections 17.5 and 3450 of the Penal Code under the jurisdiction of the sheriff or county department of corrections, as may be applicable, to be further defined by the BSCC in duly adopted regulations.

(a) The BSCC or the Department of Corrections and Rehabilitation (CDCR), a participating county, and the board are authorized to acquire, design, and construct an adult local criminal justice facility approved by the BSCC pursuant to Section 15820.925, or to acquire a site or sites owned by, or subject to a lease or option to purchase held by, a participating county. For the purposes of this chapter, acquisition shall include, but is not limited to, acquisition of completed facilities through a build-to-suit purchase. Facilities financed pursuant to this chapter may be delivered through either a design-bid-build or a design-build process. The ownership interest of a participating county in the site or sites for an adult local criminal justice facility shall be determined by the board to be adequate for purposes of its financing in order to be eligible under this chapter.

(b) Notwithstanding Section 14951, the participating county may assign an inspector during the construction of the adult local criminal justice facility.

(c) The BSCC or the CDCR, a participating county, and the board shall enter into an agreement for each adult local criminal justice facility that shall provide, at a minimum, performance expectations of the parties related to the acquisition, design, and construction, including, without limitation, renovation, of the adult local criminal justice facility; guidelines and criteria for use and application of the proceeds of revenue bonds, notes, or bond anticipation notes issued by the board to pay for the cost of the approved adult local criminal justice facility; and ongoing maintenance and staffing responsibilities for the term of the financing.

(d) The agreement shall include a provision that the participating county agrees to indemnify, defend, and hold harmless the State of California for any and all claims and losses arising out of the acquisition, design, and construction of the adult local criminal justice facility. The agreement may also contain additional terms and conditions that facilitate the financing by the board.

(e) The scope and cost of the adult local criminal justice facilities shall be subject to approval and administrative oversight by the board.

(f) For purposes of compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), the board, BSCC and the CDCR, are not a lead or responsible agency, but the participating county is the lead agency.

(Amended by Stats. 2014, Ch. 37, Sec. 1. Effective June 20, 2014. Note: Sections 15820.100 et seq. are located in Chapter 3.14, which follows Section 15820.926.)



15820.921

Upon a participating county’s receipt of responsive construction bids or design-build proposals, or a participating county’s notification to the board of its intent to exercise a purchase option, the board and the BSCC or the CDCR may borrow funds for project costs after the adult local criminal justice facility has been certified pursuant to Section 15820.92 from the Pooled Money Investment Account pursuant to Sections 16312 and 16313, or from any other appropriate source. In the event any of the revenue bonds, notes, or bond anticipation notes authorized by this chapter are not sold, the BSCC or the CDCR shall commit a sufficient amount of its support appropriation to repay any loans made for an approved adult local criminal justice facility.

(Amended by Stats. 2014, Ch. 37, Sec. 2. Effective June 20, 2014.)



15820.922

(a) The board may issue up to five hundred million dollars ($500,000,000) in revenue bonds, notes, or bond anticipation notes, pursuant to Chapter 5 (commencing with Section 15830) to finance the acquisition, design, and construction, including, without limitation, renovation, and a reasonable construction reserve, of approved adult local criminal justice facilities described in Section 15820.92, and any additional amount authorized under Section 15849.6 to pay for the cost of financing.

(b) Proceeds from the revenue bonds, notes, or bond anticipation notes may be used to reimburse a participating county for the costs of acquisition, design, and construction, including, without limitation, renovation, for approved adult local criminal justice facilities.

(c) Notwithstanding Section 13340, funds derived pursuant to this section and Section 15820.921 are continuously appropriated for purposes of this chapter.

(Amended by Stats. 2013, Ch. 30, Sec. 4. Effective June 27, 2013.)



15820.923

In support of this state financing, the Legislature finds and declares all of the following:

(a) The county adult criminal justice system needs more housing, program, and treatment space to manage the adult offender population under its jurisdiction.

(b) Appropriate county adult criminal justice housing, program, and treatment space will enhance public safety throughout the state by providing increased access to appropriate programs or treatment.

(c) By expanding county adult criminal justice capacity, this financing will serve a critical state purpose by promoting public safety.

(d) This purpose represents valuable consideration in exchange for this state action.

(Added by Stats. 2012, Ch. 42, Sec. 9. Effective June 27, 2012.)



15820.924

With the consent of the board, the BSCC or the CDCR and a participating county are authorized to enter into leases or subleases, as lessor or lessee, for any property or approved adult local criminal justice facility and are further authorized to enter into contracts or other agreements for the use, maintenance, and operation of the adult local criminal justice facility in order to facilitate the financing authorized by this chapter. In those leases, subleases, or other agreements, the participating county shall agree to indemnify, defend and hold harmless the State of California for any and all claims and losses accruing and resulting from or arising out of the participating county’s use and occupancy of the adult local criminal justice facility.

(Amended by Stats. 2014, Ch. 37, Sec. 3. Effective June 20, 2014.)



15820.925

(a) The BSCC shall adhere to its duly adopted regulations for the approval or disapproval of adult local criminal justice facilities. The BSCC shall also consider cost-effectiveness in determining approval or disapproval. No state moneys shall be encumbered in contracts let by a participating county until one of the following occur:

(1) Final architectural plans and specifications have been approved by the BSCC, and subsequent construction bids have been received.

(2) Documents prepared by a participating county pursuant to paragraph (1) of subdivision (d) of Section 20133 of the Public Contract Code have been approved by the BSCC, and subsequent design-build proposals have been received pursuant to that section.

(3) The participating county has notified the board of its intent to exercise an option to purchase the completed facility pursuant to Section 15820.921.

(b) The review and approval of plans, specifications, or other documents by the BSCC are for the purpose of ensuring the proper administration of moneys and the determination of whether the adult local criminal justice facility specifications comply with law and regulation. The BSCC may require changes in construction materials to enhance safety and security if materials proposed at the time of final plans and specifications are not essential and customary as used statewide for facilities of the same security level. Participating counties are responsible for the acquisition, design, construction, staffing, operation, repair, and maintenance of the adult local criminal justice facility.

(c) The BSCC shall establish minimum standards, funding schedules, and procedures, which shall take into consideration, but not be limited to, the following:

(1) Certification by a participating county of control of the adult local criminal justice facility site through either fee simple ownership of the site or comparable long-term possession of the site, and right of access to the adult local criminal justice facility sufficient to ensure undisturbed use and possession.

(2) Documentation of the need for the adult local criminal justice facility.

(3) A written adult local criminal justice facility proposal.

(4) Submittal of a staffing plan for the adult local criminal justice facility, including operational cost projections and documentation that the adult local criminal justice facility will be able to be safely staffed and operated within 90 days of completion, as may be applicable.

(5) Submittal of architectural drawings, which shall be approved by the BSCC for compliance with minimum adult detention facility standards and that shall also be approved by the State Fire Marshal for compliance with fire safety and life safety requirements.

(6) Documentation evidencing compliance with the California Environmental Quality Act.

(7) Provisions intended to maintain the tax-exempt status of the bonds, notes, or bond anticipation notes issued by the board.

(Added by Stats. 2012, Ch. 42, Sec. 9. Effective June 27, 2012.)



15820.926

(a) The participating county contribution for adult local criminal justice facilities financed under this chapter shall be a minimum of 10 percent of the total project costs. The BSCC may reduce contribution requirements for participating counties with a general population below 200,000 upon petition by a participating county to the BSCC requesting a lower level of contribution.

(b) The BSCC shall determine the funding criteria. Funding consideration shall be given to counties that are seeking to replace existing compacted, outdated, or unsafe housing capacity or are seeking to renovate existing or build new facilities that provide adequate space for the provision of treatment and rehabilitation services, including mental health treatment. Funding preference shall be given to counties that are most prepared to proceed successfully with this financing in a timely manner. The determination of preparedness to proceed shall include, but not be limited to, counties providing documentation of adequate, available matching funds authorized by the county board of supervisors from a source or sources compatible with this financing authority as determined by the State Public Works Board in its sole discretion. A participating county may only add housing capacity using this financing authority if the requesting county clearly documents an existing housing capacity deficiency. Any county requesting to add housing capacity using this financing authority shall be required to certify and covenant in writing that the county is not and will not be leasing housing capacity to any other public or private entity for a period of 10 years beyond the completion date of the adult local criminal justice facility.

(Added by Stats. 2012, Ch. 42, Sec. 9. Effective June 27, 2012.)






CHAPTER 3.131 - Financing of Local Criminal Justice Facilities

15820.93

(a) For purposes of this chapter, “participating county” means a county, city and county, or regional consortium of counties, within the state that has been certified to the State Public Works Board (board) by the Board of State and Community Corrections (BSCC) as having satisfied all of the requirements set forth in Section 15820.935 for financing an adult local criminal justice facility pursuant to this chapter.

(b) (1) For purposes of this chapter, an adult local criminal justice facility may include improved housing with an emphasis on expanding program and treatment space as necessary to manage the adult offender population consistent with the legislative intent described in Sections 17.5 and 3450 of the Penal Code under the jurisdiction of the sheriff or county department of corrections, as may be applicable, to be further defined by the BSCC in duly adopted regulations.

(2) For purposes of this chapter, an adult local criminal justice facility may also include custodial housing, reentry, program, mental health, or treatment space necessary to manage the adult offender population, consistent with the legislative intent described in Sections 17.5 and 3450 of the Penal Code, under the jurisdiction of the sheriff or county department of corrections, as may be applicable, to be further defined by the BSCC in duly adopted regulations.

(Added by Stats. 2014, Ch. 37, Sec. 4. Effective June 20, 2014.)



15820.930

(a) The BSCC or the Department of Corrections and Rehabilitation (CDCR), a participating county, and the board are authorized to acquire, design, and construct an adult local criminal justice facility approved by the BSCC pursuant to Section 15820.935, or to acquire a site or sites owned by, or subject to a lease or option to purchase held by, a participating county. For the purposes of this chapter, acquisition shall include, but is not limited to, acquisition of completed facilities through a build-to-suit purchase. Facilities financed pursuant to this chapter may be delivered through either a design-bid-build or a design-build process. The ownership interest of a participating county in the site or sites for an adult local criminal justice facility shall be determined by the board to be adequate for purposes of its financing in order to be eligible under this chapter.

(b) Notwithstanding Section 14951, the participating county may assign an inspector during the construction of the adult local criminal justice facility.

(c) The BSCC or the CDCR, a participating county, and the board shall enter into an agreement for each adult local criminal justice facility that shall provide, at a minimum, performance expectations of the parties related to the acquisition, design, and construction, including, without limitation, renovation, of the adult local criminal justice facility; guidelines and criteria for use and application of the proceeds of revenue bonds, notes, or bond anticipation notes issued by the board to pay for the cost of the approved adult local criminal justice facility; and ongoing maintenance and staffing responsibilities for the term of the financing.

(d) The agreement shall include a provision that the participating county agrees to indemnify, defend, and hold harmless the State of California for any and all claims and losses arising out of the acquisition, design, and construction of the adult local criminal justice facility. The agreement may also contain additional terms and conditions that facilitate the financing by the board.

(e) The scope and cost of the adult local criminal justice facilities shall be subject to approval and administrative oversight by the board.

(f) For purposes of compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), the board, BSCC, and the CDCR are not a lead or responsible agency, the participating county is the lead agency.

(Added by Stats. 2014, Ch. 37, Sec. 4. Effective June 20, 2014.)



15820.931

Upon a participating county’s receipt of responsive construction bids or design-build proposals, or a participating county’s notification to the board of its intent to exercise a purchase option, and after the adult local criminal justice facility has been certified pursuant to Section 15820.93, the board and the BSCC or the CDCR may borrow funds for project costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313, or from any other appropriate source. In the event any of the revenue bonds, notes, or bond anticipation notes authorized by this chapter are not sold, the BSCC or the CDCR shall commit a sufficient amount of its support appropriation to repay any loans made for an approved adult local criminal justice facility.

(Added by Stats. 2014, Ch. 37, Sec. 4. Effective June 20, 2014.)



15820.932

(a) The board may issue up to five hundred million dollars ($500,000,000) in revenue bonds, notes, or bond anticipation notes, pursuant to Chapter 5 (commencing with Section 15830) to finance the acquisition, design, and construction, including, without limitation, renovation, and a reasonable construction reserve, of approved adult local criminal justice facilities described in Section 15820.930, and any additional amount authorized under Section 15849.6 to pay for the cost of financing.

(b) Proceeds from the revenue bonds, notes, or bond anticipation notes may be used to reimburse a participating county for the costs of acquisition, design, and construction, including, without limitation, renovation, for approved adult local criminal justice facilities.

(c) Notwithstanding Section 13340, funds derived pursuant to this section and Section 15820.931 are continuously appropriated for purposes of this chapter.

(Added by Stats. 2014, Ch. 37, Sec. 4. Effective June 20, 2014.)



15820.933

In support of this state financing, the Legislature finds and declares all of the following:

(a) California’s current challenges in managing jail populations follow decades of overcrowded and aging jails, and piecemeal, erratic, and incomplete responses to dealing with these problems. Reversing course will require sustainable solutions that must include sound planning and implementation, and must be grounded in the principle that jail resources must be well-planned and employed efficiently and effectively to prevent overcrowding and promote public safety through the broader use of evidence-based practices and policies in the criminal justice system.

(b) California needs a long-term, statewide strategy to effectively manage its jail population and jail resources. Without an ongoing analytical framework for taking into account factors such as population growth, criminogenic needs of the current and future jail populations, crime rates, custodial housing needs, and additional changes to realignment or sentencing laws and practices, California will continue to resort to reactive, fragmentary fixes to its jail condition and capacity problems instead of being fully prepared to develop an effective and sustainable system of local custodial facilities.

(c) The county adult criminal justice system needs improved housing with an emphasis on expanding program and treatment space to manage the adult offender population under its jurisdiction.

(d) Improved county adult criminal justice housing with an emphasis on expanding program and treatment space will enhance public safety throughout the state by providing increased access to appropriate programs or treatment.

(e) By improving county adult criminal justice housing with an emphasis on expanding program and treatment space, this financing will serve a critical state purpose by promoting public safety.

(f) This purpose represents valuable consideration in exchange for this state action.

(Added by Stats. 2014, Ch. 37, Sec. 4. Effective June 20, 2014.)



15820.934

With the consent of the board, the BSCC or the CDCR and a participating county are authorized to enter into leases or subleases, as lessor or lessee, for any property or approved adult local criminal justice facility and are further authorized to enter into contracts or other agreements for the use, maintenance, and operation of the adult local criminal justice facility in order to facilitate the financing authorized by this chapter. In those leases, subleases, or other agreements, the participating county shall agree to indemnify, defend, and hold harmless the State of California for any and all claims and losses accruing and resulting from or arising out of the participating county’s use and occupancy of the adult local criminal justice facility.

(Added by Stats. 2014, Ch. 37, Sec. 4. Effective June 20, 2014.)



15820.935

(a) The BSCC shall adhere to its duly adopted regulations for the approval or disapproval of adult local criminal justice facilities. The BSCC shall also consider cost-effectiveness in determining approval or disapproval. No state moneys shall be encumbered in contracts let by a participating county until one of the following occur:

(1) Final architectural plans and specifications have been approved by the BSCC, and subsequent construction bids have been received.

(2) Documents prepared by a participating county pursuant to paragraph (1) of subdivision (d) of Section 20133 of the Public Contract Code have been approved by the BSCC, and subsequent design-build proposals have been received pursuant to that section.

(3) The participating county has notified the board of its intent to exercise an option to purchase the completed facility pursuant to Section 15820.931.

(b) The review and approval of plans, specifications, or other documents by the BSCC are for the purpose of ensuring the proper administration of moneys and the determination of whether the adult local criminal justice facility specifications comply with law and regulation. The BSCC may require changes in construction materials to enhance safety and security if materials proposed at the time of final plans and specifications are not essential and customary as used statewide for facilities of the same security level. Participating counties are responsible for the acquisition, design, construction, staffing, operation, repair, and maintenance of the adult local criminal justice facility.

(c) The BSCC shall establish minimum standards, funding schedules, and procedures, which shall take into consideration, but not be limited to, the following:

(1) Certification by a participating county of control of the adult local criminal justice facility site through either fee simple ownership of the site or comparable long-term possession of the site, and right of access to the adult local criminal justice facility sufficient to ensure undisturbed use and possession.

(2) Documentation of the need for improved adult local criminal justice facility housing with an emphasis on expanded program and treatment space.

(3) A written adult local criminal justice facility proposal.

(4) Submission of a staffing plan for the adult local criminal justice facility, including operational cost projections and documentation that the adult local criminal justice facility will be able to be safely staffed and operated within 90 days of completion, as may be applicable.

(5) Submission of architectural drawings, which shall be approved by the BSCC for compliance with minimum adult detention facility standards and which shall also be approved by the State Fire Marshal for compliance with fire safety and life safety requirements.

(6) Documentation evidencing compliance with the California Environmental Quality Act (CEQA).

(7) Provisions intended to maintain the tax-exempt status of the bonds, notes, or bond anticipation notes issued by the board.

(Added by Stats. 2014, Ch. 37, Sec. 4. Effective June 20, 2014.)



15820.936

(a) The participating county contribution for adult local criminal justice facilities financed under this chapter shall be a minimum of 10 percent of the total project costs. The BSCC may reduce contribution requirements for participating counties with a general population below 200,000 upon petition by a participating county to the BSCC requesting a lower level of contribution.

(b) The BSCC shall determine the funding and scoring criteria. The BSCC may consider award history in Chapters 3.11 to 3.13, inclusive, in its scoring of adult local criminal justice facilities applications. The funding criteria shall include, as a mandatory criterion, documentation of the percentage of pretrial inmates in the county jail from January 1, 2013, to December 31, 2013, inclusive, and a description of the county’s current risk-assessment-based pretrial release program. Funding preference shall also be given to counties that are most prepared to proceed successfully with this financing in a timely manner. The determination of preparedness to proceed shall include the following:

(1) Counties providing a board of supervisors’ resolution authorizing an adequate amount of available matching funds to satisfy the counties’ contribution and approving the forms of the project documents deemed necessary, as identified by the board to the BSCC, to effectuate the financing authorized by this chapter, and authorizing the appropriate signatory or signatories to execute those documents at the appropriate times. The identified matching funds in the resolution shall be compatible with the state’s lease revenue bond financing.

(2) Counties providing documentation evidencing CEQA compliance has been completed. Documentation of CEQA compliance shall be either a final Notice of Determination or a final Notice of Exemption, as appropriate, and a letter from county counsel certifying the associated statute of limitations has expired and either no challenges were filed or identifying any challenges filed and explaining how they have been resolved in a manner that allows the project to proceed as proposed.

(c) Funding consideration shall be given to counties that are seeking to replace compacted, outdated, or unsafe housing capacity or are seeking to renovate existing or build new facilities that provide adequate space for the provision of treatment and rehabilitation services, including mental health treatment.

(d) A participating county may replace existing housing capacity, realizing only a minimal increase of capacity, using this financing authority if the requesting county clearly documents an existing housing capacity deficiency.

(Added by Stats. 2014, Ch. 37, Sec. 4. Effective June 20, 2014.)






CHAPTER 3.14 - Financing of San Quentin State Prison Central Health Services Facilities

15820.100

The Legislature finds and declares all of the following:

(a) On February 14, 2006, the United States District Court in the case of Plata v. Schwarzenegger (No. C01-1351 TEH) suspended the exercise of authority by the Secretary of the Department of Corrections and Rehabilitation related to the administration, control, management, operation, and financing of the California prison medical health care system and vested those powers in a Medical Care Receiver appointed by the court commencing on April 17, 2006, until further order of the court.

(b) These powers included assessing the suitability of existing medical care facilities and the design and construction of upgrades or replacement facilities.

(c) It is necessary to design and construct a Central Health Services Building at San Quentin State Prison to provide medical, dental, and mental health treatment and a reception center to inmates.

(d) The purpose of this chapter is to authorize funding solely for this project and to describe the procurement method that the Medical Care Receiver is authorized to use for the project.

(e) This chapter is enacted for the sole purpose of addressing the urgent need for this building and for prison health care and shall not be cited as precedent for any other purpose.

(Added by Stats. 2007, Ch. 245, Sec. 1. Effective September 26, 2007.)



15820.101

For the purposes of this chapter, the following definitions apply:

(a) “Department” means the Department of Corrections and Rehabilitation.

(b) “Medical Care Receiver” means the person appointed by the United States District Court in the case of Plata v. Schwarzenegger (No. C01-1351 TEH) to oversee management and operation of the state prison medical system.

(c) “Project” means the Central Health Services Building at San Quentin State Prison to provide medical, dental, and mental health treatment to inmates.

(Added by Stats. 2007, Ch. 245, Sec. 1. Effective September 26, 2007.)



15820.102

(a) In order to expedite the improvement of medical, dental, and mental health at San Quentin State Prison and to expedite compliance with the case of Plata v. Schwarzenegger (No. C01-1351 TEH), notwithstanding any other provision of law, the Medical Care Receiver may solicit proposals and enter into contracts for the study, planning, design, development, construction, rebuilding, improvement, or repair, or any combination thereof, for the project based upon a value-based, competitive negotiation process.

(b) Solicitations or contracts authorized pursuant to this section may be executed by the Medical Care Receiver through the California Prison Health Care Receivership Corporation on behalf of the department. Entities may be selected by the Medical Care Receiver subject to the oversight of the federal court and to all of the following criteria:

(1) The Medical Care Receiver shall utilize, as the primary selection criteria, the demonstrated competence and qualifications for the studying, planning, design, developing, construction, rebuilding, improvement, or repair, or any combination thereof, of the project.

(2) The Medical Care Receiver shall ensure that the project is delivered under contracts entered into pursuant to this section at a fair and reasonable price.

(3) The Medical Care Receiver may not enter into any solicitation or contract that may result in unlawful activity, including, but not limited to, rebates or kickbacks.

(4) The Medical Care Receiver may not enter into a contract that uses employees or consultants of the Medical Care Receiver when those employees or consultants have a relationship with a person or business entity seeking a contract under this section that would subject those employees to the prohibition of Section 87100.

(c) The scope and cost of the project shall be subject to approval and administrative oversight by the board, pursuant to Section 13332.19, except that, for the purposes of this chapter, the duties assigned to the Director of General Services under that section shall be performed by the Medical Care Receiver.

(Added by Stats. 2007, Ch. 245, Sec. 1. Effective September 26, 2007.)



15820.103

(a) For purposes of compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), the board shall not be deemed a lead or responsible agency. However, nothing in this chapter exempts the department from the requirements of that division.

(b) Proceeds from bonds or notes authorized pursuant to this chapter shall be used to reimburse the General Fund for any costs incurred by the department for the preparation of an environmental impact report and related studies, and for any other costs associated with compliance with Division 13 (commencing with Section 21000) of the Public Resources Code in connection with the project.

(Added by Stats. 2007, Ch. 245, Sec. 1. Effective September 26, 2007.)



15820.104

(a) The State Public Works Board may issue up to one hundred forty-six million one hundred sixty thousand dollars ($146,160,000) in revenue bonds, negotiable notes, or negotiable bond anticipation notes pursuant to this part, to finance the design and construction for the project. The revenue bonds, negotiable notes, or negotiable bond anticipation notes authorized in this chapter shall reduce the amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes the board is authorized to issue pursuant to subdivision (a) of Section 15819.403 for the construction authorized by subdivision (c) of Section 15819.40. None of the provisions of Chapter 3.2.1 (commencing with Section 15819.40) shall apply to the project.

(b) The department may borrow funds for project costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313 or from any other appropriate source. In the event any of the revenue bonds, notes, or bond anticipation notes authorized by this chapter are not sold, the department shall commit a sufficient amount of its support appropriation to repay loans made from the Pooled Money Investment Account for an approved project.

(c) The costs of financing include, but are not limited to, interest during construction of the project, a reasonably required reserve fund, and the cost of issuance of permanent financing.

(d) The department and the board shall execute and deliver any and all leases, contracts, agreements, or other documents necessary for the sale of bonds or other financing for the project.

(e) Proceeds of the revenue bonds, notes, or bond anticipation notes may be used to reimburse the department for the costs of preliminary plans, working drawings, and construction for the project.

(f) Notwithstanding Section 13340, funds derived pursuant to this section are continuously appropriated for purposes of this chapter.

(Amended by Stats. 2008, Ch. 179, Sec. 98. Effective January 1, 2009.)



15820.105

(a) Plans and specifications for the project shall comply with applicable building codes.

(b) The project is hereby deemed to be governed by Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code.

(c) The provisions of Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code shall apply to all public works contracts entered into for the project.

(d) Other than as provided in this section and Sections 15820.101 to 15820.104, inclusive, private sector methods may be used to deliver the project. Specifically, the procurement and contracting for the delivery of the project is not subject to the State Contract Act (Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code) or any other provision of California law governing public procurement or public works projects.

(Amended by Stats. 2010, Ch. 697, Sec. 32. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






CHAPTER 4 - Certificates

15821

Certificates issued pursuant to this part are negotiable instruments and are transferable between state agencies having jurisdiction over special or trust funds or between such state agencies and other persons at a price mutually agreed upon by such state agencies or by such state agencies and other persons.

(Amended by Stats. 1976, Ch. 391.)



15822

The certificates shall be authorized by resolutions of the board, and shall bear such dates, mature at such time or times not exceeding 25 years from their respective dates, bear interest at such rate or rates agreed upon between the board and the investing agency with the approval of the Department of Finance, not exceeding 5 percent per year, payable semiannually, be in such denominations and in such form, be payable in such medium of payment and at such place or places, and subject to such terms of redemption at such prices not exceeding 105 percent of the principal amount as the resolutions provide.

The certificates shall bear the facsimile signature of the Governor and the facsimile countersignature of the Controller and shall be endorsed by the State Treasurer either by original signature or by a signature stamp, and the certificates shall be signed, countersigned, and endorsed by the officers who shall be in office on the date of issuance thereof, and each of said certificates shall bear an impress of the Great Seal of the State of California.

(Amended by Stats. 1957, Ch. 1072.)



15823

The certificates shall be sold by the board at their face value to state agencies having jurisdiction over special or trust funds, without advertisement or competitive bidding. Such certificates are a legal investment for any state special or trust fund notwithstanding any provision of law limiting the investment which may be made by such special or trust fund. Payment of the purchase price may be made in accordance with mutual agreement between the state agency and the board, which agreement may provide for such payment in installments as work upon the public building or buildings progresses and funds necessary therefor are required.

(Added by Stats. 1955, Ch. 1686.)



15824

Any resolutions authorizing any certificates may contain provisions which are part of the contract with the state agency as to:

(a) Pledging all or any of the revenues, rentals, or receipts of the authority from specific properties.

(b) The construction or acquisition of any public building and the duties of the board with reference thereto.

(c) The terms and provisions of the certificates.

(d) Limitations on the purposes to which the proceeds of the certificates, then or thereafter to be issued may be applied.

(e) The rate of rentals and other charges for use of the public buildings of, or for the services rendered by, the board, including limitations upon the power of the board to modify any leases or other agreements pursuant to which any rentals or other charges are payable.

(f) The setting aside of reserves or sinking funds and the regulation and disposition of them.

(g) Limitations on the issuance of additional certificates or revenue bonds.

(h) Any other agreements with the certificate holders.

(Added by Stats. 1955, Ch. 1686.)



15825

The board may provide, by resolution, for the issuance of refunding certificates for the purpose of refunding any certificates of the board issued pursuant to this part and then outstanding, either by voluntary exchange with the holders of the outstanding certificates, or to provide funds to redeem and retire the outstanding certificates, with accrued interest and any redemption value payable on any call date. The issuance of the refunding certificates, the maturities and other details of the certificates, the rights of the certificate holders, and the duties of the board in respect to the certificates, are governed by the provisions of this part insofar as they are applicable. Refunding certificates may be issued by the board to refund certificates originally issued or to refund certificates of the board previously issued for refunding purposes.

(Added by Stats. 1955, Ch. 1686.)



15826

The State Treasurer shall act as trustee for the board and the holders of the certificates issued under this part, and the board may authorize the trustee to act on behalf of the holders of the certificates, or any stated percentage thereof, and to exercise and prosecute on behalf of the holders of the certificates such rights and remedies as may be available to the holders.

The board shall, by resolution, prescribe the duties and powers of such trustee with respect to the issuance, authentication, sale, and delivery of the certificates, and the payment of principal and interest thereof, the redemption of the certificates, and the management, exclusive of the investment or reinvestment thereof, of any sinking fund or other funds provided as security for the certificates.

(Added by Stats. 1955, Ch. 1686.)



15827

The rights and remedies conferred by this part upon or granted to certificate holders are in addition to and not in limitation of any rights and remedies lawfully granted to such certificate holders by the resolutions providing for the issuance of certificates.

If the board defaults in the payment of principal or interest on any of the certificates after such principal or interest becomes due, whether at maturity or upon call for redemption, and if such default continues for a period of 60 days, or if the board fails or refuses to comply with the provisions of this part or defaults in any agreement made with the certificate holders, the holders of 25 percent in aggregate principal amount of the certificates then outstanding by instruments filed in the Office of the County Recorder of the County of Sacramento, and acknowledged in the same manner as a deed to be recorded except as this right is limited under the provisions of any deed of trust, indenture, or other agreement, may appoint a trustee to represent the certificate holders for the purposes provided in this part. The trustee or any trustee under any deed of trust, indenture, or other agreement may, and upon written request of the holders of 25 percent in principal amount of the certificates then outstanding, or such other percentage as is specified in the deed of trust, indenture or other agreement, shall in his name:

(a) By proper proceedings and actions enforce all rights of the certificate holders, including the right to require the board to collect rates, rentals and other charges adequate to carry out any agreement as to the revenues, or the pledge of revenues or receipts of the board, to lease public buildings to state agencies or otherwise and require the board to carry out any other agreements with or for the benefit of the certificate holders, and to perform its duties under this part.

(b) Bring suit upon the certificates.

(c) By an action require the board to account as if it were the trustee of an express trust for the certificate holders.

(d) By an action enjoin any acts or things which may be unlawful or in violation of the certificate holders’ rights.

(e) By notice in writing to the board declare certificates due and payable, and if all defaults are made good then with the consent of the holders of 25 percent of the principal amount of the certificates then outstanding or such other percentage as is specified in any deed of trust, indenture, or other agreement, annul the declaration that certificates are due and payable.

(Added by Stats. 1955, Ch. 1686.)



15828

A trustee, appointed pursuant to Section 15827, or acting under a deed of trust, indenture, or other agreement, whether or not all certificates have been declared due and payable, may have a receiver appointed. The receiver may, to the same extent that the board itself could do, enter and take possession of the public buildings of the board, or any parts thereof, the revenues, rentals, or receipts from which are applicable to the payment of the certificates in default, and operate and maintain the public buildings and collect and receive all rentals and revenues thereof arising therefrom in the same manner as the board might do. The receiver shall deposit money in a separate account and apply it in such manner as the court directs. In any action or proceeding by the trustees, the fees, counsel fees, and expenses of the trustees, and of the receiver, and all costs and disbursements allowed by the court, are a first charge on any revenues and receipts derived from the public buildings of the board, the revenues or receipts from which are or may be applicable to the payment of the certificates in default. The trustee shall have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth in this part or incident to the general representation of the certificate holders in the protection and enforcement of their rights; provided, however, that nothing in this section or any other section in this part shall authorize any trustee appointed pursuant to Section 15827, for the purpose of operating and maintaining any public buildings of the board, to sell, assign, mortgage, or otherwise dispose of, any of the assets of whatever kind and character belonging to the board.

(Added by Stats. 1955, Ch. 1686.)



15829

In addition to all other rights and all other remedies the holder of certificates of the board may by an action at law enforce his rights against the board, including the right to require the board to collect fees, rentals, and other charges adequate to carry out any agreement as to fees, rentals, or other charges or income, revenue and receipts and require the board to carry out any of its covenants and agreements with the certificate holders and perform its duties under this part.

(Added by Stats. 1955, Ch. 1686.)



15829.5

This chapter shall not apply to the Unemployment Compensation Disability Fund.

(Added by Stats. 1955, Ch. 1686.)






CHAPTER 5 - Revenue Bonds

15830

The bonds issued to finance the construction of a public building or buildings pursuant to this part shall be special obligations of this state secured solely by the revenues, rentals, or receipts received from the operation of the public building or buildings financed by such bonds.

No bond issued or sold pursuant to this part shall be or become a lien, charge, or liability against the State of California or against its property or funds except to the extent of the pledges expressly made by this part. Every bond issued pursuant to this part shall contain a recital on the face thereof stating that neither the payment of the principal nor any part thereof, nor any interest thereon, constitutes a debt, liability, or general obligation of the State of California other than as provided in this part. The board has no power at any time or in any manner to pledge the credit or taxing power of the state, other than as provided in this part.

(Amended by Stats. 1985, Ch. 766, Sec. 5. Effective September 18, 1985.)



15831

All bonds issued under this part shall bear the facsimile signature of the Governor and the facsimile countersignature of the Controller and the Treasurer, and the bonds shall be signed, countersigned, and endorsed by the officers who shall be in office on the date of issuance thereof, and each of the bonds shall bear an impress of the Great Seal of the State of California. Interest coupons attached to each bond shall bear the facsimile signature of the Treasurer who shall be in office on the date of the bond to which the coupons pertain. The bonds or coupons so signed, countersigned, endorsed, and sealed, when sold, are valid although the sale thereof be made at a date or dates upon which the officers having signed, countersigned, and endorsed the bonds or coupons, or any or either of the officers, shall have ceased to be the incumbents of the offices held by them at the time of signing, countersigning, or endorsing the bonds or coupons. Each bond issued under this part, if subject to call or redemption prior to maturity, shall contain a recital to that effect.

The rate of interest to be borne by the bonds need not be uniform for all bonds of the same issue or series or division and may be determined and fixed by the board by resolution adopted at or after the sale of the bonds. The highest bid received on the sale of the bonds shall be determined by deducting the total amount of the premium bid (if any) from the total amount of interest which the state would be required to pay from the date of the bonds or the last preceding interest payment date, whichever is latest, to the respective maturity dates of the bonds then offered for sale at the coupon rate or rates specified in the bid, and the award shall be made on the basis of the lowest net interest cost to the state. The Treasurer, when authorized by resolution of the board, may sell bonds at less than their par or face value.

(Amended by Stats. 1982, Ch. 1523, Sec. 5. Effective September 30, 1982.)



15832

Upon receipt of a resolution of the board authorizing the issuance of bonds, the Treasurer shall provide for their preparation in accordance with the resolution. The bonds authorized to be issued shall be sold by the Treasurer, at public sale or at private sale, as directed by the board. In the case of public sale, (1) the bonds shall be sold by the Treasurer, at such time as may be fixed by him or her, and upon such notice as he or she may deem advisable, upon sealed bids, to the bidder whose bid will result in the lowest net interest cost on account of such bonds, and (2) if no bids are received, or if the Treasurer determines that the bids are not satisfactory, the Treasurer may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

Temporary or interim bonds, certificates, or receipts of any denomination whatever and with or without coupons attached thereto, to be signed by the Treasurer, may be issued and delivered until the definitive bonds are executed and available for delivery. Signature of the Treasurer may be by signature stamp.

(Amended by Stats. 1982, Ch. 1523, Sec. 6. Effective September 30, 1982.)



15832.5

The board is authorized from time to time to issue its negotiable notes, including commercial paper notes or other forms of negotiable short-term indebtedness, or may in anticipation of the sale of bonds issue its negotiable bond anticipation notes and may renew the same from time to time. The board may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. Any notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the board or any issue thereof may contain any provisions that the board is authorized to include in any resolution or resolutions authorizing bonds of the board, and the board may include in any notes any terms, covenants, or conditions that it is authorized to include in any bonds. All of these notes shall be paid from any revenues of the board or other moneys available therefor and not otherwise pledged, or from the proceeds of the sale of the bonds of the board in anticipation of which they were issued, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

(Amended by Stats. 1996, Ch. 23, Sec. 7. Effective April 8, 1996.)



15834

It is the intent of the Legislature that, prior to the appropriation of any moneys for purposes of Chapter 3.5 (commencing with Section 15820), Chapter 3.6 (commencing with Section 15820.15), Chapter 3.7 (commencing with Section 15820.30), or Chapter 3.8 (commencing with Section 15820.50), consideration be given to funding those purposes from general obligation bond proceeds or from the Capital Outlay Fund for Public Higher Education.

(Added by Stats. 1987, Ch. 1457, Sec. 3.)



15835

The bond or interim receipt is a negotiable instrument unless there is an express recital on its face that the bond or interim receipt in nonnegotiable.

(Added by Stats. 1955, Ch. 1686.)



15836

Bonds, negotiable notes, and negotiable bond anticipation notes issued pursuant to this part are a legal investment for any state special or trust fund notwithstanding any provision of law limiting the investments which may be made by such special or trust fund. The bonds, negotiable notes, and negotiable bond anticipation notes of the board shall be legal investments in which all public officers and public bodies of the state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking institutions, including savings and loan associations, building and loan associations, trust companies, savings banks and savings associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The bonds, negotiable notes, and negotiable bond anticipation notes may be used by any such private financial institution, person, or association as security for public deposits. The bonds, negotiable notes, and negotiable bond anticipation notes are also hereby made securities which may properly and legally be deposited with and received by all public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is authorized by law, including deposits to secure public funds.

(Amended by Stats. 1984, Ch. 108, Sec. 7. Effective May 3, 1984.)



15837

Whenever the board deems that it will increase the salability or the price of the bonds, negotiable notes, or negotiable bond anticipation notes to obtain, prior to or after sale, a legal opinion, other than that of the Attorney General, as to the validity of the bonds, negotiable notes, or negotiable bond anticipation notes, the board may authorize the Treasurer, or the Department of Finance, or both, to obtain such a legal opinion. Payment for such legal services shall be made out of the proceeds of the sale of the bonds, negotiable notes, or negotiable bond anticipation notes.

(Amended by Stats. 1984, Ch. 108, Sec. 8. Effective May 3, 1984.)



15837.5

The board is authorized and empowered to employ financial consultants, advisers, and accountants as may be necessary in its judgment in connection with the issuance and sale of any bonds or other obligations of the board. Payment for these services may be made out of the proceeds of the sale of the bonds or other obligations.

(Added by Stats. 1982, Ch. 1523, Sec. 10. Effective September 30, 1982.)



15837.6

The provisions of Section 10295 and Sections 10335 to 10382, inclusive, of the Public Contract Code shall not apply to agreements entered into by the board or Treasurer in connection with the obtaining of financing.

(Added by Stats. 1985, Ch. 932, Sec. 3. Effective September 25, 1985.)



15838

Any resolutions authorizing any bonds may contain provisions which are part of the contract with the bondholders as to:

(a) Pledging all or any of the revenues, rentals or receipts of the board from all or any public buildings.

(b) The acquisition, construction, improvement, operation, extension, enlargement, maintenance, and repair of any public buildings and the duties of the board with reference thereto.

(c) The terms and provisions of the bonds.

(d) Limitations on the purposes to which the proceeds of the bonds, then or thereafter to be issued, or of any loan or grant by the United States, may be applied.

(e) The rate of rentals and other charges for use of the public buildings of, or for the services rendered by, the board, including limitations upon the power of the board to modify any leases or other agreement pursuant to which any rentals or other charges are payable.

(f) The setting aside of reserves or sinking funds and the regulation and disposition of them.

(g) Limitations on the issuance of additional bonds or certificates.

(h) The terms and provisions of any deed of trust or indenture securing the bonds, or under which the bonds are issued.

(i) Any other agreements with the bondholders.

(Added by Stats. 1955, Ch. 1686.)



15838.5

(a) The Treasurer may be appointed to act as trustee for the board and the holders of its bonds. Any resolution authorizing any bonds or issue thereof shall prescribe the duties of the Treasurer with respect to the issuance, authentication, sale, and delivery of the bonds, the payment of principal and interest thereon, and the redemption of the bonds.

(b) The board may provide by resolution for the deposit of all revenue pledged for the security of such bonds in one or more separate accounts in the Public Buildings Construction Fund under the control of the Treasurer as trustee. The money in the accounts shall be disbursed only as provided in the resolution.

(c) The board may authorize the Treasurer to act as trustee on behalf of the holders of its bonds, or any stated percentage thereof, for the purpose of exercising and prosecuting on behalf of the holders of the bonds the rights and remedies as may be available to the holders.

(Added by Stats. 1982, Ch. 1523, Sec. 11. Effective September 30, 1982.)



15839

The board may enter into any deeds of trust, indentures, or other agreements with any bank or trust company, or other person in the United States having power to enter into such agreements, including any federal agency, as security for such bonds, and may assign and pledge the revenues, rentals, or receipts of the board thereunder. The deeds of trust, indentures, or other agreements may contain such provisions as are customary in the instruments, or as the board authorizes, including but without limiting provisions as to:

(a) The acquisition, construction, improvement, operation, maintenance and repair of any public buildings, and the duties of the board with reference thereto.

(b) The application of funds and the safeguarding of funds on hand or on deposit.

(c) The rights and remedies of the trustee and the holders of the bonds, which may include restrictions upon the individual right of action of the bondholders.

(d) The terms and provisions of the bonds, or the resolutions authorizing the issuance of the bonds.

(Added by Stats. 1955, Ch. 1686.)



15840

The board may provide, by resolution, for the issuance of refunding bonds for the purpose of refunding any bonds of the board issued pursuant to this part and then outstanding, either by voluntary exchange with the holders of the outstanding bonds, or to provide funds to redeem and retire the outstanding bonds, with accrued interest, and any premium payable on the bond at maturity or at any call date. The issuance of the refunding bonds, the maturities and other details of the bonds, the rights of the bondholders, and the duties of the board in respect to the bonds, are governed by the foregoing provisions of this part insofar as they are applicable. Refunding bonds may be issued by the board to refund bonds originally issued, or to refund bonds of the board previously issued for refunding purposes.

(Added by Stats. 1955, Ch. 1686.)



15841

The rights and remedies conferred by this part upon or granted to bondholders are in addition to and not in limitation of any rights and remedies lawfully granted to such bondholders by the resolutions providing for the issuance of bonds, or by any deed of trust, indenture, or other agreement under which the bonds are issued.

If the board defaults in the payment of principal or interest on any of the bonds after the principal or interest becomes due, whether at maturity or upon call for redemption, and if such default continues for a period of 60 days, or if the board fails or refuses to comply with the provisions of this part or defaults in any agreement made with the bondholders, the holders of 25 percent in aggregate principal amount of the bonds then outstanding by instruments filed in the Office of the County Recorder of the County of Sacramento, and acknowledged in the same manner as a deed to be recorded except as this right is limited under the provisions of any deed of trust, indenture, or other agreement, may appoint a trustee to represent the bondholders for the purposes provided in this part. The trustee or any trustee under any deed of trust, indenture, or other agreement may, and upon written request of the holders of 25 percent in principal amount of the bonds then outstanding, or such other percentage as is specified in the deed of trust, indenture or other agreement, shall in his name:

(a) By proper proceedings and actions enforce all rights of the bondholders, including the right to require the board to collect rates, rentals, and other charges adequate to carry out any agreement as to the revenues, or the pledge of the revenues or receipts of the board, to lease public buildings to state agencies or otherwise, and require the board to carry out any other agreements with or for the benefit of the bondholders, and to perform its duties under this part.

(b) Bring suit upon the bonds.

(c) By an action require the board to account as if it were the trustee of an express trust for the bondholders.

(d) By an action enjoin any acts or things which may be unlawful or in violation of the bondholders’ rights.

(e) By notice in writing to the board declare bonds due and payable, and if all defaults are made good then with the consent of the holders of 25 percent of the principal amount of the bonds then outstanding, or such other percentage as is specified in any deed of trust, indenture, or other agreement, annul the declaration that bonds are due and payable.

(Added by Stats. 1955, Ch. 1686.)



15842

A trustee, appointed pursuant to Section 15841, or acting under a deed of trust, indenture, or other agreement, whether or not all bonds have been declared due and payable, may have a receiver appointed. The receiver may, to the same extent that the board itself could do, enter and take possession of the public buildings of the board, or any parts thereof, the revenues, rentals, or receipts from which are applicable to the payment of the bonds in default, and operate and maintain the public buildings and collect and receive all rentals and revenues thereof arising therefrom in the same manner as the board might do. The receiver shall deposit money in a separate account and apply it in such manner as the court directs. In any action or proceeding by the trustees, the fees, counsel fees, and expenses of the trustees, and of the receiver, and all costs and disbursements allowed by the court, are a first charge on any revenues and receipts derived from the public buildings of the board, the revenues or receipts from which are or may be applicable to the payment of the bonds in default. The trustee shall have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth in this part or incident to the general representation of the bondholders in the protection and enforcement of their rights; provided, however, that nothing in this section or any other section in this part shall authorize any trustee appointed pursuant to Section 15841, for the purpose of operating and maintaining any public buildings of the board, to sell, assign, mortgage, or otherwise dispose of, any of the assets of whatever kind and character belonging to the board.

(Added by Stats. 1955, Ch. 1686.)



15843

In addition to all other rights and all other remedies the holder of bonds of the board may by an action at law enforce his rights against the board, including the right to require the board to collect fees, rentals, and other charges adequate to carry out any agreement as to fees, rentals, or other charges or income, revenue and receipts and require the board to carry out any of its convenants and agreements with the bondholders and perform its duties under this part.

(Added by Stats. 1955, Ch. 1686.)






CHAPTER 6 - Fiscal Provisions

15845

All money received by the board from whatever source derived, shall be transmitted by the board at least once in every calendar month to the State Treasurer, and shall be deposited in the State Treasury to the credit of the Public Buildings Construction Fund, which fund is hereby created and is appropriated for the purpose hereinafter provided. There shall be maintained within the fund three separate accounts for each series of certificates or revenue bonds covering all the public buildings authorized, under this part, at any one session of the Legislature:

(a) A construction account

(b) A revenue account

(c) A sinking fund account

There shall be deposited to the credit of the respective series in the construction account the proceeds from the sale of each series of certificates or revenue bonds authorized under the provisions of this part. The money in each such account shall be expended, for the purposes authorized by this part, or as provided in the resolution, for the acquisition and construction of the public buildings, and in addition, for the payment of all costs and expenses of, and incident to, the issuance and sale of certificates or revenue bonds, and the payment of interest due or to become due on the certificates or revenue bonds during the period of actual construction, and for such further period as may be specified in the resolution for the issuance of the certificates or revenue bonds, not exceeding six months after the period of construction.

There shall be deposited to the credit of the respective series in the revenue account all revenues, rentals, or receipts received from the operation of each series of public buildings acquired, constructed, or operated by the board under the provisions of this part, and all other money received by the board from whatever source derived, the disposition of which is not otherwise provided by this part.

The money in each revenue account shall be expended for the payment of the costs of operation and maintenance of the public buildings authorized by this part, including administrative expenses of the board, and for such other purposes as may be provided in the resolution, subject to any restrictions provided by law or by the resolution.

All money in each revenue account, except that part required to pay the costs of operating the board, as provided for in the resolution authorizing the issuance of the certificates or revenue bonds, shall be set aside at regular intervals as provided in the resolution in separate sinking fund accounts for each series of certificates or revenue bonds, which are pledged to and charged with the payment of:

(a) The interest upon such certificates or revenue bonds as the interest falls due.

(b) The principal of the certificates or revenue bonds as it falls due.

(c) Any redemption value upon certificates or revenue bonds retired by call.

The use and disposition of the sinking fund account is subject to the regulations provided in the resolution. Each separate sinking fund account is an account for the benefit of each of the respective series of the certificates or revenue bonds issued, without distinction or priority of one over another, except as to series. Subject to the provisions of the resolution, any money in the sinking fund account of each series in excess of the amount equal to one year’s interest on all certificates or revenue bonds of that series then outstanding may be applied to the purchase or redemption of certificates or revenue bonds of such series. All certificates or revenue bonds purchased or redeemed shall be canceled and shall not be issued again.

(Added by Stats. 1955, Ch. 1686.)



15845.5

Payments to the board pursuant to Chapter 2.7 (commencing with Section 15814.10) shall be deposited in a separate revenue account in the Public Buildings Construction Fund for disposition as may be provided by the board pursuant to Section 15845. All moneys in the revenue account in excess of the amounts required by law or by any resolution authorizing the issuance of revenue bonds to be maintained therein may be expended for the acquisition or construction of cogeneration and alternative energy equipment and conservation measures constituting the public buildings authorized by Chapter 2.7 (commencing with Section 15814.10) or may be transferred on order of the board to any state agency involved with the board in a conservation, cogeneration or alternate energy project, in augmentation of any appropriation available to the state agency, until the board determines that the moneys are no longer required to enable the board to properly perform the duties authorized by Chapter 2.7 (commencing with Section 15814.10), whereupon those moneys shall be transferred to the appropriate state fund.

In making an augmentation under this section, the board shall give special consideration to the benefits resulting from the project in which the agency is involved.

(Added by Stats. 1982, Ch. 1523, Sec. 12. Effective September 30, 1982.)



15846

The board may provide in the resolution for the allocation of financial and administrative costs of the board during the period of actual construction, and for such further period as may be specified in the resolution for the issuance of the certificates or revenue bonds, not exceeding two years, between the money in each construction account and the money in each revenue account.

(Added by Stats. 1955, Ch. 1686.)



15847

Subject to the obligations of the board to its certificate holders or bondholders, the Treasurer is authorized to invest and reinvest moneys in any of the accounts in the Public Buildings Construction Fund, in such eligible securities specified in Section 16430 as the board shall designate. The board may direct the Treasurer to deposit moneys in interest-bearing accounts in state or national banks or in state or federal savings and loan associations having principal offices in this state. All such deposits in banks and savings and loan associations shall be secured at all times, in the same manner as state moneys are by law required to be secured. The board may alternatively require the transfer of moneys in the accounts to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2. All securities or other investments made under the provisions of this part shall be held by the Treasurer as custodian thereof.

All interest received or other earnings derived from such investments shall be collected by the Treasurer, and shall be deposited in the State Treasury to the credit of the account in the fund from which such interest or other earnings were derived.

Expenses incurred by the Treasurer in taking and making delivery of bonds or other securities purchased as investments from such money in the fund may be paid from the fund.

(Amended by Stats. 1982, Ch. 1523, Sec. 13. Effective September 30, 1982.)



15848

Notwithstanding Section 13340 or any other provision of law, the amount as may be necessary to pay the rent of any agency occupying space in a facility authorized to be acquired or constructed under the State Building Construction Act of 1955 or a facility leased by a state agency pursuant to a joint powers agreement in accordance with Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 is hereby appropriated each fiscal year payable from the fund in the State Treasury from which that agency derives its appropriation for support and shall become available only if the rental payments are due during a period that the state is operating without funds appropriated by the Budget Act for that fiscal year or if the amount required to pay the rental payments has not been included in the Budget Act for that fiscal year and the Department of Finance certifies to the Controller that sufficient funds are available for the support of the agency for that portion of the facility that has been provided for its use and the facility or portion thereof is available for the use and occupancy of the agency. This appropriation shall be inoperative as to any facility that is transferred to the jurisdiction of the Department of General Services pursuant to subdivision (a) of Section 15816, to any facility transferred to a state agency pursuant to a joint powers agreement, or to any facility the title of which has vested in the Regents of the University of California, the Trustees of the California State University, the Board of Governors of the California Maritime Academy, or any community college district pursuant to subdivision (b) of Section 15816.

(Amended by Stats. 1993, Ch. 122, Sec. 1.5. Effective July 16, 1993.)



15849

Such amount as may be necessary to pay monthly the amount required to pay rent for the buildings and facilities authorized to be constructed on the new site of the California State Fair and Exposition under the provisions of the State Building Construction Act of 1955 (commencing at Section 15800) is hereby appropriated each fiscal year, payable first from the State Fair Fund in the State Treasury, to become available only if the Department of Finance certifies to the State Controller that the amount required to pay such rent has not been included in the Budget Act for such fiscal year. If there is insufficient money in the State Fair Fund to pay such rent, the appropriation shall be payable from all the license fees for conducting horse racing meetings not payable into the Fairs and Exposition Fund, or into the Wildlife Restoration Fund, pursuant to Section 19627 of the Business and Professions Code.

Any amount paid from such license fees shall be reimbursed from the State Fair Fund when the Department of Finance certifies to the State Controller that sufficient money is in the State Fair Fund to make such reimbursement. The appropriation herein made shall become inoperative when the buildings or facilities constructed by the State Public Works Board on the new site have been transferred to the jurisdiction of the California State Fair and Exposition.

(Added by Stats. 1957, Ch. 1072.)



15849.1

An amount not to exceed the amount of unsold bonds which the board has by resolution authorized to be sold for the purposes of carrying out this part is hereby appropriated from the General Fund to the Director of Finance, who may direct that any portion of that amount shall be deposited into a special account in the Public Building Construction Fund, to be used for the construction of public buildings to be financed pursuant to this part, as authorized by the Legislature. Any amounts made available from the General Fund under this section to the board shall be repaid by the board to the General Fund from the proceeds received from the sale of bonds sold for the purpose of financing the public buildings. These amounts shall be repaid to the General Fund with interest at the rate which the Treasurer certifies would have been earned on those amounts if invested in the Surplus Money Investment Fund.

(Added by Stats. 1986, Ch. 1388, Sec. 1.2. Effective September 30, 1986.)



15849.2

In order to more fully secure the bonds authorized to be issued pursuant to this part, when during any fiscal year any appropriation is made to a state agency which has leased or otherwise contracted with the board for a public building pursuant to this part, the state agency shall allocate from the first lawfully available funds so appropriated that amount necessary to pay in full all amounts which are anticipated to become due and payable during the fiscal year under the lease or contract.

(Amended by Stats. 2010, Ch. 726, Sec. 11. Effective October 19, 2010.)



15849.3

Notwithstanding any provision of this part to the contrary, the board may from time to time issue its bonds, notes, or other obligations pursuant to an indenture which may contain terms and conditions authorized by this part for resolutions of the board authorizing the issuance of its bonds, notes, or other obligations.

(Added by Stats. 1986, Ch. 1388, Sec. 1.6. Effective September 30, 1986.)



15849.5

The California State University, any community college district, the California Maritime Academy, and the University of California may be reimbursed for expenditures for preliminary plans and working drawings for a project if all of the following conditions are met:

(a) The project was authorized in a budget act or other statute before the preliminary plans and working drawings were prepared.

(b) Funds for the reimbursement are appropriated by the Legislature.

(c) All other applicable procedures were followed by the California State University, the community college district, the California Maritime Academy, or the University of California in expending the funds.

The advance of funds by the California State University, a community college district, the California Maritime Academy, or the University of California for preliminary plans and working drawings shall be made to promote early completion of a project authorized by the Legislature.

(Added by Stats. 1986, Ch. 1224, Sec. 6.)



15849.6

Notwithstanding any provision of this part to the contrary, the board may issue bonds, notes, or other obligations to finance the acquisition, design, or construction of a public building as authorized by the Legislature, in the total amount authorized by the Legislature, and any additional amount authorized by the board to pay the cost of financing. This additional amount may include interest during acquisition or interest prior to, during, and for a period of six months after construction of the public building, interest payable on any interim loan or interim financing for the public building, a reasonably required reserve fund, and the costs of issuance of any interim financing and permanent financing.

This section shall be applicable to, but not limited to, bonds, notes, or obligations of the board that were authorized by appropriations of the Legislature made prior to the effective date of this section.

(Amended (as added by Stats. 2010, Ch. 727, Sec. 2) by Stats. 2012, Ch. 32, Sec. 16. Effective June 27, 2012.)



15849.65

(a) Notwithstanding any provision of this part to the contrary, when a public building for the University of California is authorized, in full or in part, to be financed under this part, the board may issue bonds, notes, or other obligations to reimburse any debt service related to obligations issued or entered into by the Regents of the University of California as interim financing for the public building. In addition to the amount authorized by the Legislature for a public building for the University of California, the board may authorize an additional amount to pay related interest and issuance costs associated with the obligations issued or entered into by the Regents of the University of California.

(b) This section shall be applicable to, but not limited to, bonds, notes, or obligations of the board that were authorized by appropriations of the Legislature made prior to the effective date of this section.

(c) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 32, Sec. 17. Effective June 27, 2012. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions.)



15849.7

Notwithstanding any other provision of law, including, but not limited to, any specific grant of authority on or after June 30, 2001, the State Public Works Board may issue bonds, notes, or bond anticipation notes for any and all phases of any capital outlay project authorized to be financed pursuant to Chapter 5 (commencing with Section 15830).

(Added by Stats. 2005, Ch. 74, Sec. 38. Effective July 19, 2005.)









PART 11 - PROPERTY ACQUISITION LAW

15850

This part may be cited as the Property Acquisition Law.

(Added by Stats. 1953, Ch. 180.)



15851

As used in this part, “board” means the State Public Works Board.

(Added by Stats. 1953, Ch. 180.)



15852

The State Public Works Board has all the duties, powers, purposes, responsibilities, and jurisdiction of the Property Acquisition Board and whenever by law a duty or jurisdiction is imposed or authority conferred upon the Property Acquisition Board or upon any of its officers or employees such duty, jurisdiction, and authority are vested in the State Public Works Board with the same force and effect as if the title of the State Public Works Board had been specifically set forth therein.

(Added by Stats. 1953, Ch. 180.)



15853

(a) The board may select and acquire, in the name of and on behalf of the state, with the consent of the state agency concerned, the fee or any lesser right or interest in any real property necessary for any state purpose or function.

(b) If moneys are appropriated by the Budget Act for any fiscal year or by any other act for the acquisition of land or other real property, either (1) subject to this part or (2) for any state agency for whom property is acquired by the board, the moneys and acquisitions are subject to this part and the moneys shall be expended in accordance with this part, notwithstanding any other law.

(c) Notwithstanding any other law, all land and other real property to be acquired by or for any state agency, other than the Department of Transportation, the Department of Water Resources, the State Reclamation Board, the Department of Fish and Game, the Wildlife Conservation Board, the Public Employees’ Retirement System, the State Teachers’ Retirement System, the Department of Housing and Community Development, the State Lands Commission, except for property to be acquired for the State Lands Commission pursuant to an appropriation from the General Fund, and the State Coastal Conservancy with respect to acceptance of offers to dedicate public accessways made pursuant to Division 20 (commencing with Section 30000) of the Public Resources Code, shall be acquired by the State Public Works Board in accordance with this part.

(d) (1) Notwithstanding subdivision (a), the board shall acquire, on behalf of and for the Department of Parks and Recreation, in accordance with this part, any interests in real property, including options to purchase, which have been appraised, selected, and settled through purchase negotiations by the Department of Parks and Recreation pursuant to subdivision (b) of Section 5006 of the Public Resources Code. Out of moneys appropriated for the acquisition of options to purchase, no more than ten thousand dollars ($10,000) may be expended for the acquisition of any single option unless otherwise provided by the Legislature.

(2) Notwithstanding Section 15854, purchase negotiations for interests in real property for the state park system pursuant to subdivision (d) of Section 5006 of the Public Resources Code shall be initiated within six months of the effective date of the act that appropriates funds for the acquisition. Purchase negotiations on all projects not proposed pursuant to subdivision (d) of Section 5006 of the Public Resources Code shall be initiated within 12 months of the effective date of the act appropriating funds for the acquisition. Either title shall be conveyed or a written agreement to transfer title shall be executed within the appropriate authorization period unless the Department of Parks and Recreation formally abandons the acquisition prior to the conclusion of the appropriate authorization period. For the purposes of this section, in order for the Department of Parks and Recreation to “formally abandon” an acquisition, it shall transmit written notification to the board of its intent not to proceed with the acquisition.

(3) The board, at any time during the periods specified in paragraph (2), may commence condemnation proceedings if it finds it to be appropriate. However, if, during the appropriate authorization period, title is not conveyed or a written agreement to transfer title is not signed, the acquisition has not been formally abandoned, or condemnation proceedings have not been commenced, the Department of Parks and Recreation shall notify, by letter, the chair of the committee in each house of the Legislature that considers appropriations, the Chair of the Joint Legislative Budget Committee, and the Members of the Legislature within whose district any part of the land or other real property is located of the status of the acquisition. For the purpose of this paragraph, condemnation proceedings shall be deemed to be commenced as of the date the board authorizes acquisition by condemnation.

(4) The board may schedule special meetings as are necessary to expedite the acquisition of options to purchase real property for the state park system.

(e) The board may acquire furnishings that the owner thereof agrees to sell and that are contained within improvements acquired by the board. Cost of acquisition of furnishings shall be charged to the appropriation available for acquisition of the real property.

(f) This section shall not apply to the acquisition of conservation easements made pursuant to the California Forest Legacy Program Act of 2007 (Division 10.5 (commencing with Section 12200) of the Public Resources Code).

(Amended by Stats. 2012, Ch. 252, Sec. 1. Effective January 1, 2013.)



15854

Property may be acquired pursuant to this part by condemnation in the manner provided for in Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure.

(Amended by Stats. 1981, Ch. 164, Sec. 1.)



15854.1

At the request of the owner of property acquired pursuant to this part, the board may enter into an agreement with the owner specifying the manner of payment of compensation to which the owner is entitled as the result of the acquisition. The agreement may provide that the compensation shall be paid by the board to the owner over a period not to exceed 10 years from the date the owner’s right to compensation accrues. The agreement may also provide for the payment of interest by the board; however, the rate of interest agreed upon may not exceed the maximum rate authorized by Section 16731 or 53531 of the Government Code, as applicable, in connection with the issuance of bonds.

(Added by Stats. 1982, Ch. 1368, Sec. 2.)



15854.5

To promote the safety of students, comprehensive community planning, and greater educational usefulness of state university sites, the Trustees of the California State University, before the board acquires title to property for any site, shall undertake the following action:

Immediately after receiving notice of the proposed acquisition of property which is within two miles, measured by air line, of that point on an airport boundary which is nearest the site, the Trustees of the California State University shall notify the Department of Aeronautics, in writing, of the proposed acquisition. The Department of Aeronautics shall make an investigation and report to the trustees within 25 days after receipt of the notice. If the Department of Aeronautics is no longer in operation, the trustees shall, in lieu of notifying the commission, notify the Federal Aviation Agency or any other appropriate agency, in writing, of the proposed acquisition for the purpose of obtaining from the authority or other agency any information or assistance it may desire to give.

The Trustees of the California State University shall investigate the proposed site and within 30 days after receipt of the notice shall submit to the board a written report and its recommendations concerning acquisition of the site. The board shall not acquire title to the property until the report of the trustees has been received. If the report does not favor the acquisition of the property for a state university site or an addition to a state university site, the board shall not acquire title to the property until 30 days after the trustees’ report is received and until the trustees’ report has been read at a public hearing duly called after 10 days’ notice published once in a newspaper of general circulation within the county in which the property is located.

(Amended by Stats. 1983, Ch. 143, Sec. 189.)



15855

(a) Notwithstanding any other provision of law, except as provided in subdivision (b), the State Public Works Board is the only state agency that may exercise the power of eminent domain to acquire property needed by any state agency for any state purpose or function.

(b) Subdivision (a) does not affect or limit the right of the Department of Transportation, Department of Water Resources, State Lands Commission, State Reclamation Board, Hastings College of the Law, or the Regents of the University of California to exercise the power of eminent domain. Subdivision (a) does not affect or limit the exercise of the power of eminent domain by the Department of Fish and Game pursuant to Section 1348 of the Fish and Game Code.

(Repealed and added by Stats. 1975, Ch. 1239.)



15857

The board may agree with the owner of part or all of the property to be condemned as to the compensation to be paid, and may incorporate such agreement in a stipulation to be filed in the condemnation proceeding.

(Amended by Stats. 1959, Ch. 989.)



15860

(a) Any appropriation for the acquisition of real property pursuant to this part may be expended for the payment of all costs and expenses, including the cost of investigation and surveys, the fees and expenses of appraisers and expert witnesses, and the cost of title searches necessarily incurred in the examination, and the determination of the suitability of any real property to be acquired or under consideration for acquisition, or necessarily incurred in the course of acquisition of any such real property. Claims for costs and expenses shall be presented by the Director of General Services and shall be paid by the Controller.

(b) Notwithstanding subdivision (a), claims for those costs and expenses related to real property acquisitions by the Department of Parks and Recreation, shall be presented by the Director of Parks and Recreation, and shall be paid by the Controller.

(Amended by Stats. 1998, Ch. 344, Sec. 2. Effective January 1, 1999.)



15861

Whenever it appears to the satisfaction of the board that any part of the campus of a state university acquired as a site for student housing will, if used for such purpose, interfere with the proper and orderly development of the campus, the board may authorize the use of such site for any other purpose of the state university upon the Trustees of the California State University designating some other part of the campus as a site for the student housing affected.

(Amended by Stats. 1983, Ch. 143, Sec. 190.)



15862

(a) Except as specified in subdivision (b), all real property or interest in real property acquired by the state or the Judicial Council pursuant to the Trial Court Facilities Act of 2002 (Chapter 5.7 (commencing with Section 70301) of Title 8), or pursuant to Sections 69202 to 69206, inclusive, shall be under the jurisdiction of the Judicial Council immediately upon transfer of the title to the state.

(b) When real property is acquired by the state pursuant to this part, jurisdiction over the property shall remain in the Department of General Services until the property is needed for the purpose for which it was acquired. The Director of General Services may transfer jurisdiction of the property to the agency for whose use it was acquired before it is needed for the purpose for which acquired if in his opinion the transfer is in the best interests of the state. The department may lease all or any portion of the property which is not presently needed on terms and conditions as the director may fix and may maintain, improve, and care for the property in order to secure rent therefrom. The department may remove or demolish buildings or other structures on the property when it is desirable to do so. It may sell or dispose of the improvements or any materials available upon the demolishing of any building or structure on the property.

(Amended by Stats. 2003, Ch. 592, Sec. 5. Effective January 1, 2004.)



15862.5

Notwithstanding Section 15862, all real property or interest in real property acquired by the Department of Parks and Recreation pursuant to subdivision (d) of Section 15853 of the Government Code and Section 5006 of the Public Resources Code shall be under the jurisdiction of the Department of Parks and Recreation, immediately upon transfer of the title to the state. The Department of Parks and Recreation shall attempt to make the real property accessible and usable by the general public at the earliest possible time.

(Amended by Stats. 1998, Ch. 344, Sec. 3. Effective January 1, 1999.)



15863

(a) The net proceeds of any sale made pursuant to Section 15862 shall be deposited in the Deficit Recovery Bond Retirement Sinking Fund Subaccount established pursuant to subdivision (f) of Section 20 of Article XVI of the California Constitution, until the time that the bonds issued pursuant to the Economic Recovery Bond Act (Title 18 (commencing with Section 99050)), approved by the voters at the March 2, 2004, statewide primary election, are retired. At that time, the net proceeds, as defined in subdivision (g) of Section 11011, received pursuant to this section shall be deposited in the Special Fund for Economic Uncertainties.

(b) All rents received by the Department of General Services pursuant to Section 15862 shall be deposited in the Property Acquisition Law Money Account and shall be available for expenditure by the Department of General Services upon appropriation.

(Amended by Stats. 2005, Ch. 74, Sec. 39. Effective July 19, 2005.)



15864

(a) On behalf of the board, the Director of General Services shall file against any appropriation made for expenditure under this part all claims covering expenditures incurred in acquiring real property pursuant to the act by which the appropriation is made, and the Controller shall draw a warrant therefor.

(b) Notwithstanding subdivision (a), the Director of Parks and Recreation, on behalf of the board, shall file against any appropriation for expenditure under this part all claims covering expenditures incurred by the Department of Parks and Recreation in the acquisition of real property for the state park system pursuant to the act by which the appropriation is made, and the Controller shall draw a warrant therefor.

(Amended by Stats. 1998, Ch. 344, Sec. 4. Effective January 1, 1999.)



15865

Whenever the board finds that any portion of the funds in any appropriation for the acquisition of real property under this part is unneeded for the acquisition of the site for which the appropriation was made, the Director of Finance may, upon the recommendation of the board, authorize the transfer of the unneeded funds to any other appropriation for the acquisition of real property made for expenditure under this part and in augmentation of the other appropriation. However, no part of any appropriation made for expenditure pursuant to this part for the acquisition of a site for the use of an institution, college, school, or other agency within a state department shall be transferred to an appropriation for the acquisition of a site for the use of an institution, college, school, or other agency within another state department. For the purposes of this section appropriations for sites for state office buildings, state garages, state warehouses, and official residences are for the use of the Department of General Services.

(Amended by Stats. 1996, Ch. 320, Sec. 21. Effective January 1, 1997.)



15866

Without at the time furnishing vouchers and itemized statements, the board may withdraw from any appropriation made for expenditure under this part a sum that may be approved by the Director of Finance for use as a revolving fund where payment of compensation or cash advances are necessary.

(Amended by Stats. 1996, Ch. 320, Sec. 22. Effective January 1, 1997.)






PART 12 - STATE ECONOMIC POLICY

CHAPTER 1 - Policy for Promoting Employment Growth

15900

The Legislature declares that it is the continuing policy and responsibility of the state to foster and promote growth in employment, productivity, income, and purchasing power.

The Legislature further declares that in attaining these goals, the state shall:

(1) Use all practical means within its power consistent with its needs and obligations and other essential considerations of state policy;

(2) Seek the assistance and cooperation of industry, labor, the federal government and local government;

for the purpose of creating and maintaining the general conditions under which there will be afforded useful employment opportunities, including self-employment, for all those qualified persons, willing and seeking work.

(Amended by Stats. 1969, Ch. 1323.)



15901

(a) The Governor, utilizing his staff and the resources of state agencies, shall transmit to the Legislature, not later than April 15 of each year, an economic report to be designated as the “Economic Report of the Governor” setting forth all of the following:

(1) A review of economic developments during the preceding calendar year, including trends in employment, unemployment, income, construction, and major economic sectors providing a measure of economic growth.

(2) Forecasts of trends in employment, income, and investment for the coming year and trends in such major economic sectors as it is feasible to project.

(3) Additional material on the California economy that is pertinent and of general interest, with historical analysis and projections of use in economic planning whenever possible.

(4) Insofar as possible, summaries of state policies and actions that relate to the economic development of the state pursuant to Section 15900.

(b) In conjunction with the economic report, the Governor shall present an economic message reviewing significant economic achievements of the past year, outlining problem areas, and defining economic policy, and shall make recommendations as may be appropriate for programs to further economic development to increase employment, income, and investment in the state.

(c) The Governor may transmit from time to time to the Legislature, reports supplementary to the economic report, providing information on the current status of the California economy and any new or revised recommendations as he deems necessary or desirable to achieve the policy declared in Section 15900.

(Repealed and added by Stats. 1983, Ch. 540, Sec. 2.)



15902

The Governor may utilize all or part of other programs prepared in furtherance of the State’s economic development as he deems advisable, but all such programs shall be designed and prepared so as to be consistent and in conformity with the intent of this chapter and with the policy and program established pursuant to the provisions of this chapter.

(Added by Stats. 1963, Ch. 588.)









PART 12.2 - Revenue Recovery and Collaborative Enforcement Team Act

15910

This part shall be known, and may be cited, as the Revenue Recovery and Collaborative Enforcement Team Act.

(Added by Stats. 2013, Ch. 614, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 19524.)



15912

(a) The Revenue Recovery and Collaborative Enforcement Team is hereby established in state government as a pilot program.

(b) For purposes of this part, the term “team” shall refer to the Revenue Recovery and Collaborative Enforcement Team.

(Added by Stats. 2013, Ch. 614, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 19524.)



15914

(a) The team shall include all of the following state entities:

(1) Franchise Tax Board.

(2) Department of Justice.

(3) State Board of Equalization.

(4) Employment Development Department.

(b) In addition to the agencies listed in subdivision (a), the following agencies may participate in the pilot program in an advisory capacity to the team:

(1) California Health and Human Services Agency.

(2) Department of Consumer Affairs.

(3) Department of Industrial Relations.

(4) Department of Insurance.

(5) Department of Motor Vehicles.

(c) If, in its normal course of investigation, an agency listed in subdivision (b) discovers a violation of law that would result in increased tax revenues to the state, that agency may notify the appropriate tax agency listed in subdivision (a).

(Added by Stats. 2013, Ch. 614, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 19524.)



15916

The team shall meet as needed, but at least quarterly, to conduct its business.

(Added by Stats. 2013, Ch. 614, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 19524.)



15918

To serve the best interests of the state by combating criminal tax evasion associated with the underground economy, the agencies listed in subdivision (a) of Section 15914 shall do all of the following:

(a) Develop a plan for a central intake process and organizational structure to document, review, and evaluate data and complaints.

(b) Evaluate the benefits of a processing center to receive and analyze data, share complaints, and research leads from the input of agencies listed in subdivisions (a) and (b) of Section 15914.

(c) Provide participating and nonparticipating agencies with investigative leads where collaboration opportunities exist for felony-level criminal investigations, including, but not limited to, referring leads to agencies with appropriate enforcement jurisdiction.

(Added by Stats. 2013, Ch. 614, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 19524.)



15920

Duly authorized team members listed in subdivision (a) of Section 15914 may exchange intelligence, data, documents, information, complaints, or lead referrals for the purpose of investigating criminal tax evasion associated with underground economic activities. Any member or ex-member of the team, any agent employed by any agency listed in subdivisions (a) and (b) of Section 15914, or any person who has at any time obtained such knowledge from any of the foregoing agencies or persons shall not divulge, or make known in any manner not provided by law, any of the confidential information received by, or reported to, the team. Information exchanged pursuant to this section shall retain its confidential status and shall remain subject to the confidentiality provisions contained in the following provisions:

(a) California Health and Human Services Agency: Subdivision (c) of Section 6254 of this code and Section 14100.2 of the Welfare and Institutions Code.

(b) Department of Consumer Affairs: Section 30 of the Business and Professions Code and Section 56.29 of the Civil Code.

(c) Department of Industrial Relations: Sections 11181, 11183, and 15553 of this code, Article 7 (commencing with Section 1877) of Chapter 12 of Part 2 of Division 1 of the Insurance Code, and Sections 92, 138.7, 1026, 3762, 6309, 6322, 6396, and 6412 of the Labor Code.

(d) Department of Insurance: Section 11180 of this code and Sections 1872.6, 1873, 1874.2, 1875.1, 1877.1, 1877.3, 1877.4, and 1877.5 of the Insurance Code.

(e) Department of Justice: Section 11183.

(f) Department of Motor Vehicles: Sections 1808.2, 1808.4, 1808.5, 1808.6, 1808.21, 1808.24, and 12800.5 of the Vehicle Code.

(g) Employment Development Department: Sections 1094 and 1095 of the Unemployment Insurance Code.

(h) Franchise Tax Board: Sections 19542, 19542.1, and 19542.3 of the Revenue and Taxation Code.

(i) State Board of Equalization: Section 15619 of this code, Section 42464.8 of the Public Resources Code, and Sections 7056, 7056.5, 8255, 9255, 9255.1, 30455, 38705, 38706, 43651, 45981, 45982, 45983, 45984, 46751, 50159, 50160, 50161, 55381, 60608, and 60609 of the Revenue and Taxation Code.

(Amended by Stats. 2014, Ch. 71, Sec. 76. Effective January 1, 2015. Repealed as of January 1, 2019, pursuant to Section 19524.)



15922

The team shall submit to the Legislature on or before December 1, 2017, and in compliance with Section 9795, a report of the pilot program that includes, but is not limited to, the following information:

(a) The number of leads or complaints received by the team.

(b) The number of cases investigated or prosecuted through civil action or criminal prosecution as a result of team collaboration.

(c) Recommendations for modifying, eliminating, or continuing the operation of any or all of the provisions of this part.

(Added by Stats. 2013, Ch. 614, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 19524.)



15923

The team shall operate the pilot program using existing funding of the Department of Justice, the Franchise Tax Board, the State Board of Equalization, and the Employment Development Department and shall not request additional funding for the pilot program until after making its report to the Legislature described in Section 15922.

(Added by Stats. 2013, Ch. 614, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 19524.)



15924

This part shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2013, Ch. 614, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Part 12.2, commencing with Section 15910.)






PART 13 - SOCIAL SERVICE TRANSPORTATION

CHAPTER 1 - Title of Act and Policy

15950

This part shall be known and cited as the “Social Service Transportation Improvement Act.”

(Added by Stats. 1979, Ch. 1120.)



15951

It is the intent of the Legislature, through the enactment of this part, to improve transportation service required by social service recipients by promoting the consolidation of social service transportation services so that the following benefits may accrue:

(a) Combined purchasing of necessary equipment so that some cost savings through larger number of unit purchases can be realized.

(b) Adequate training of vehicle drivers to insure the safe operation of vehicles. Proper driver training should promote lower insurance costs and encourage use of the service.

(c) Centralized dispatching of vehicles so that efficient use of vehicles results.

(d) Centralized maintenance of vehicles so that adequate and routine vehicle maintenance scheduling is possible.

(e) Centralized administration of various social service transportation programs so that elimination of numerous duplicative and costly administrative organizations can occur. Centralized administration of social service transportation services can provide more efficient and cost effective transportation services permitting social service agencies to respond to specific social needs.

(f) Identification and consolidation of all existing sources of funding for social service transportation services can provide more effective and cost efficient use of scarce resource dollars. Consolidation of categorical program funds can foster eventual elimination of unnecessary and unwarranted program constraints.

(Added by Stats. 1979, Ch. 1120.)



15952

(a) Centralized administration of consolidated social service transportation services shall utilize, to the maximum extent possible, existing public and private administrative capabilities and expertise. Utilization of existing administrative capabilities and expertise shall not require employment of those public and private administrative personnel nor shall it preclude any consolidated agency from developing a necessary administrative organization.

(b) Efficient and continual use of all existing sources of funding, utilized prior to the enactment of this part for social service transportation services, shall, to the maximum extent possible, be continued. Social service agencies participating in consolidation or coordination shall continue to maintain funding levels for consolidated services necessary to meet the transportation needs of their social service consumers. Rescinding or eliminating funding for consolidated services by any participating agency shall require cancellation of service to the agency’s consumers by the consolidated agency. Cancellation of the service shall not be required if rescission or elimination of funding occurs because of a program change with respect to the source of funding.

(c) Consolidation of social service transportation services shall, to the maximum extent possible, utilize existing agency operating and maintenance personnel and expertise. Effective use of employees of participating agencies shall be achieved without mandating that the employees become directly employed by the designated consolidated agency.

(d) Consolidation of existing social service transportation services shall more appropriately be achieved if local elected officials are involved in the process. Local elected officials shall, to the maximum extent possible, be involved in the development of the action plans and other local actions necessary for the successful implementation of this part.

(Amended by Stats. 2006, Ch. 538, Sec. 268. Effective January 1, 2007.)






CHAPTER 2 - Definitions

15955

Unless the context otherwise requires, the provisions of this chapter govern the construction of this part.

(Added by Stats. 1979, Ch. 1120.)



15956

“County transportation commission” means such a commission created pursuant to Division 12 (commencing with Section 130000) of the Public Utilities Code.

(Added by Stats. 1979, Ch. 1120.)



15957

“Secretary” means the Secretary of Transportation.

On and after January 1, 1985, any duty, power, purpose, responsibility, or jurisdiction which is vested by this part in the secretary is hereby transferred to the Director of Transportation. Whenever any reference is made in this part to the secretary, it shall be deemed to be a reference to, and to mean, the Director of Transportation.

(Amended by Stats. 2013, Ch. 352, Sec. 299. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



15958

“Transportation planning agency” means an entity designated by the secretary pursuant to Section 29532.

For purposes of this part, the Counties of Imperial and Ventura shall serve as the transportation planning agency for their respective jurisdictions. The San Diego Metropolitan Transit Development Board shall serve as the transportation planning agency for its area of jurisdiction.

(Added by Stats. 1979, Ch. 1120.)






CHAPTER 3 - Exemptions

15960

For the purposes of this part, the following agencies, organizations, and programs enumerated in this chapter shall be exempt from consolidation required by this part;

(a) Vehicles owned and operated by school districts shall be exempt from this part.

(b) Employees of school districts shall be exempt from this part.

(c) Individual transportation allowances and recipients of such allowances, as defined in Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, shall be exempt from this part.

(d) Individual transportation allowances and recipients of such allowances, as defined in Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code, shall be exempt from this part.

(e) Individual transportation allowances and recipients of such allowances, as defined in Article 3 (commencing with Section 12550) of Chapter 4 of Part 3 of the Welfare and Institutions Code, shall be exempt from this part.

(f) Individual transportation allowances and recipients of such allowances, as provided under Title XX of the Social Security Act shall be exempt from this part.

(Added by Stats. 1979, Ch. 1120.)






CHAPTER 4 - Reports

15970

The requirements of this chapter shall be completed by December 31, 1980, except for the requirements of Section 15972, which shall be completed not later than September 1, 1981.

(Amended by Stats. 1980, Ch. 787.)



15971

(a) The Director of Finance shall identify in the proposed budget all state funds that are available for the support of social service transportation services. The director shall also identify, to the maximum extent possible, all federal funds that are available for funding social service transportation services.

(b) The Director of Finance shall request the federal government and appropriate state agencies to ascertain which, if any, categorical funding constraints exist regarding the eventual use of federal or state funds for consolidated social service transportation services.

(c) The Director of Finance shall request all federal and state agencies providing funds for social service transportation services to notify the county transportation commissions and transportation planning agencies of the transportation services provided from funding by the agency.

(d) Funding for these responsibilities of the Director of Finance shall be included in the proposed budget.

(Added by Stats. 1979, Ch. 1120.)






CHAPTER 5 - Plans

15975

(a) The transportation planning agencies and the county transportation commissions shall prepare and adopt an action plan that describes in detail the steps required to accomplish the consolidation of social service transportation services. Funding for the action plan shall be provided from local transportation funds made available under Chapter 4 (commencing with Section 99200) of Part 11 of Division 10 of the Public Utilities Code. The action plan shall substantiate that one or more of the benefits indicated in Sections 15951 and 15952 are feasible for the services in a given geographic area. The action plan shall include, but not be limited to, the following:

(1) The designation of consolidated transportation service agencies within the geographic area of jurisdiction of the transportation planning agency or county transportation commission. The action plan may designate more than a single agency or multiple agencies as consolidated transportation service agencies, if improved coordination of all services is demonstrated within the geographic area. In Ventura County, the county transportation commission is the consolidated transportation service agency.

The action plan may also specify that the consolidation of some services and the coordination of other services is the most feasible approach, at the time the action plan is submitted, which will provide improved efficiency and effectiveness of those services.

(2) The identification of the social service recipients to be served, of funds available for use by the consolidated or coordinated services, and of an orderly strategy and schedule detailing the steps required to develop the financial program and management structure necessary to implement consolidated or coordinated services.

(3) Measures to coordinate the services provided under paragraph (1) with existing fixed route service provided by public and private transportation providers.

(4) Measures for the effective coordination of specialized transportation service from one provider service area to another.

(5) Measures to ensure that the objectives of the action plan are consistent with the legislative intent declared in Section 15951.

(b) An entity formed by the regional transportation planning authority as a nonprofit public benefit corporation, designated as a consolidated transportation services agency under this section and charged with administering a countywide coordinated paratransit plan adopted pursuant to Section 37.141 of Chapter 49 of the Code of Federal Regulations shall, for the purposes of paragraph (2) of subdivision (e) of Section 14055 and Part 1 (commencing with Section 810) and Part 2 (commencing with Section 814) of Division 3.6, be deemed a “public agency” within the meaning of “public entity,” as defined in Section 811.2.

(Amended by Stats. 2013, Ch. 458, Sec. 1. Effective January 1, 2014.)






CHAPTER 6 - State Review

15980

The Director of Transportation shall be responsible for generally monitoring the implementation of this part . The funds for administration and monitoring of this program by the Director of Transportation shall be funded by funds made available for that purpose from federal funds.

(Amended by Stats. 1990, Ch. 1455, Sec. 10.)



15982

(a) Any social service transportation provider may request an exemption from coordination or consolidation as required under the action plan. The request for exemption shall be submitted to the Director of Transportation, who shall render a decision within 60 days after receiving the request. If the Director of Transportation denies the request, it shall be forwarded to the California Transportation Commission, which shall render a decision within 60 days after receiving it.

The request for exemption shall be granted if, on the basis of information submitted with the request, the Director of Transportation or the commission, as the case may be, finds that the effectiveness of the social transportation service provided the recipients would be impaired by consolidation or coordination.

(b) The Director of Transportation shall adequately inform social service program managers about these requirements well in advance of the deadlines outlined in this section.

(c) The commission shall periodically review, as it deems necessary, the performance of the designated agencies to determine compliance with the action plans and conditions for approval.

(Amended by Stats. 1990, Ch. 1455, Sec. 11.)



15984

The Department of Transportation shall provide technical assistance to paratransit providers who may wish to explore coordination strategies but lack the capability to develop and implement those strategies.

(Added by Stats. 1988, Ch. 962, Sec. 4.)






CHAPTER 7 - Implementation

15985

Provisions of the Public Utilities Code and orders and regulations of the Public Utilities Commission relating to common carriers of passengers shall not apply to social service transportation delivered by a nonprofit social service transportation provider or to a locally licensed or franchised for-profit transportation provider which operates, in dedicated vehicles, social service transportation pursuant to contract with a nonprofit social service transportation provider organization.

This section does not apply to a nonprofit social service transportation provider that uses one or more vehicles which are designed for carrying more than 16 persons including the driver or that operates vehicles which offer transportation services over regularly scheduled or fixed routes and allows any person to use those transportation services for a fee.

(Added by Stats. 1982, Ch. 1390, Sec. 1.)



15986

No county, city, or district may impose a special license or fee for social service transportation provided by a nonprofit social service transportation provider organization or by a for-profit transportation provider, operating under local license or franchise, which provides social service transportation pursuant to contract with a nonprofit social service transportation provider organization.

(Added by Stats. 1982, Ch. 1390, Sec. 1.)












DIVISION 4 - FISCAL AFFAIRS

PART 1 - FUNDS FOR SUBVENTIONS

CHAPTER 1 - Appropriation

16100

There is hereby continuously appropriated from the State General Fund to the Controller an amount sufficient to pay the subventions required by this part.

(Repealed and added by Stats. 1972, Ch. 1406.)



16100.6

Out of the amount appropriated to the Controller by Section 16100, the Controller shall pay each year to each local government on claims submitted 45 days after the effective date of the addition of this section to the code and on September 1 of each year thereafter the actual increased cost to that local government caused by Section 8106 of the Elections Code. The Controller may reduce any claim that appears to be excessive or unreasonable and shall adjust the payment for the current fiscal year for any underpayment or overpayment in a prior fiscal year. The Controller may audit the records of any local public agency to verify actual cost.

(Amended by Stats. 1994, Ch. 923, Sec. 39. Effective January 1, 1995.)



16101

It is the purpose of this part to provide property tax relief to the citizens of this state, as undue reliance on the property tax to finance various functions of government has resulted in serious detriment to one segment of the taxpaying public. The subventions from the State General Fund required under this part will serve to partially equalize tax burdens among all citizens, and the state as a whole will benefit.

(Repealed and added by Stats. 1972, Ch. 1406.)



16101.5

(a) For purposes of this part, “assessed value” means 25 percent of full value to, and including, the 1980–81 fiscal year, and 100 percent of full value for the 1981–82 fiscal year and fiscal years thereafter; and, tax rates shall be expressed in dollars, or fractions thereof, on each one hundred dollars ($100) of assessed value to and including the 1980–81 fiscal year and as a percentage of full value for the 1981–82 fiscal year and fiscal years thereafter;

(b) Whenever this code requires comparison of assessed values, tax rates or property tax revenues for different years, the assessment ratios and tax rates shall be adjusted as necessary so that the comparisons are made on the same basis, and the same amount of tax revenues would be produced, or the same relative value of an exemption or subvention will be realized regardless of the methods of expressing tax rates or the assessment ratio utilized.

(c) For purposes of expressing tax rates on the same basis, a tax rate based on a 25 percent assessment ratio and expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value may be multiplied by a conversion factor of twenty-five hundredths of 1 percent to determine a rate comparable to a rate expressed as a percentage of full value; and, a rate expressed as a percentage of full value may be multiplied by a factor of 400 to determine a rate comparable to a rate expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value and based on a 25 percent assessment ratio.

(Added by Stats. 1978, Ch. 1207.)






CHAPTER 1.5 - Special Supplemental Subventions

16110

It is the purpose of this chapter to provide special supplemental subventions to certain cities, multicounty special districts, and redevelopment agencies which, without these subventions, would lose substantial revenue because of the repeal of the former personal property tax subvention programs.

(Repealed and added by Stats. 1984, Ch. 447, Sec. 3. Effective July 16, 1984.)



16111

(a) Out of the amount appropriated to the Controller from the General Fund, the Controller shall allocate to each city, multicounty special district, and redevelopment agency an amount in accordance with the terms and conditions set forth in this section.

(b) For each city the Controller shall determine the amount of personal property tax subvention payments which would have been received by the city in the 1983–84 fiscal year, but for the operation of Section 100.7 of the Revenue and Taxation Code.

(1) For the 1984–85 fiscal year, the Controller shall allocate to each city an amount which is 50 percent of the amount determined pursuant to this subdivision.

(2) For the 1985–86 fiscal year, the Controller shall allocate to each city an amount which is 40 percent of the amount determined pursuant to this subdivision.

(3) For the 1986–87 fiscal year, the Controller shall allocate to each city an amount which is 30 percent of the amount determined pursuant to this subdivision.

(4) For the 1987–88 fiscal year, the Controller shall allocate to each city an amount which is 20 percent of the amount determined pursuant to this subdivision.

(5) For the 1988–89 fiscal year, the Controller shall allocate to each city an amount which is 10 percent of the amount determined pursuant to this subdivision.

(6) For the 1989–90 fiscal year, and each fiscal year thereafter, the Controller shall not allocate any funds to a city pursuant to this subdivision.

(c) Upon, and only upon, application by a multicounty special district or redevelopment agency, the Controller shall determine the loss occasioned by the repeal of the former personal property tax subvention program, as follows:

(1) The Controller shall determine the amount of personal property tax subventions which would have been received by the district or redevelopment agency in the 1983–84 fiscal year, but for the operation of Section 100.7 of the Revenue and Taxation Code.

(2) The Controller shall determine the amount of revenue received by the district or redevelopment agency pursuant to Section 75.70 of the Revenue and Taxation Code for the current fiscal year.

(3) If the amount determined pursuant to paragraph (2) is less than the amount determined pursuant to paragraph (1), then the Controller shall allocate to the district or redevelopment agency an amount equal to the difference between the amounts determined pursuant to paragraphs (1) and (2).

(4) The Controller shall make no allocation to a district for that fiscal year in which the amount determined pursuant to paragraph (2) is greater than or equal to the amount determined pursuant to paragraph (1).

(5) The Controller shall make no allocation to a redevelopment agency for that fiscal year in which the amount determined pursuant to paragraph (2) is greater than or equal to the amount determined pursuant to paragraph (1) or for any fiscal year thereafter, except as provided in this paragraph. In any fiscal year after a fiscal year in which the amount determined pursuant to paragraph (2) is greater than or equal to the amount determined pursuant to paragraph (1), the Controller shall allocate to the redevelopment agency the amount determined pursuant to paragraph (3) less any amount by which the amount determined pursuant to paragraph (2) is greater than the amount determined pursuant to paragraph (1) in any previous fiscal year.

(Amended by Stats. 1984, Ch. 1325, Sec. 1. Effective September 25, 1984.)



16111.5

(a) From the amount appropriated specifically for the purposes of this section, for the 1984–85 fiscal year only, the Controller shall allocate to each nonenterprise special district an amount in accordance with the terms and conditions set forth in this section.

(b) Upon, and only upon, application by a nonenterprise special district, the Controller shall determine the loss occasioned by the repeal of the former personal property tax subvention program, as follows:

(1) The Controller shall determine the amount of personal property tax subventions which would have been received by the nonenterprise special district in the 1983–84 fiscal year, but for the operation of Section 100.7 of the Revenue and Taxation Code.

(2) The Controller shall determine the amount of revenue received by the nonenterprise special district pursuant to Section 75.70 of the Revenue and Taxation Code for the 1984–85 fiscal year.

(3) If the amount determined pursuant to paragraph (2) is less than the amount determined pursuant to paragraph (1), then the Controller shall allocate to the nonenterprise special district an amount equal to the difference between the amounts determined pursuant to paragraphs (1) and (2).

(4) The Controller shall make no allocation to a nonenterprise special district if the amount determined pursuant to paragraph (2) is greater than or equal to the amount determined pursuant to paragraph (1).

(c) If the amount appropriated specifically for the purpose of this section is not sufficient to pay all the claims made pursuant to this section, the Controller shall reduce the allocations on a pro rata basis.

(d) As used in this section, “nonenterprise special district” means a special district which is not engaged in an enterprise activity, as reported in the most recent Controller’s Annual Report on Financial Transactions of Special Districts. “Nonenterprise special district” may include the nonenterprise activities of a special district which is also engaged in enterprise activities. “Nonenterprise special district” does not include a multicounty special district as defined pursuant to Section 16113.

(Amended by Stats. 1984, Ch. 1325, Sec. 2. Effective September 25, 1984.)



16112

(a) Applications to the Controller pursuant to this chapter shall be made in the time, format, and manner prescribed by the Controller. Any rules or regulations adopted pursuant to this subdivision shall not be subject to review and approval by the Office of Administrative Law pursuant to the provisions of the Administrative Procedure Act provided for in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3.

(b) The Controller shall make payments to each nonenterprise special district, multicounty special district, or redevelopment agency in three installments each year. The Controller shall make one payment on or before October 31, the second payment on or before February 28, and the third payment on or before June 30. The Controller shall make these payments based on claims which are based on revenues actually received. The Controller shall pay to each city on or before November 15 of each year the amount determined pursuant to subdivision (b) of Section 16111.

(c) All officers and employees of any county, city, special district, or redevelopment agency and any state agency, board, or commission shall furnish the Controller with any records or information in their possession which may be necessary to assist the Controller in carrying out the purposes and requirements of this chapter.

(Amended by Stats. 1984, Ch. 1325, Sec. 3. Effective September 25, 1984.)



16112.5

Notwithstanding Section 16112, the Controller shall make payments to each redevelopment agency for the 1990–91 fiscal year and all subsequent fiscal years thereafter, pursuant to Sections 16111 and 16112.7, in two installments. The Controller shall make the first payment on or before December 31 and the second payment on July 1.

(Added by Stats. 1990, Ch. 449, Sec. 2. Effective July 31, 1990.)



16112.7

Notwithstanding Sections 16111 and 16112, redevelopment agencies shall receive state subventions for the 1990–91 fiscal year in accordance with the following procedures:

(a) The Department of Finance shall calculate an amount equal to 25 percent of the total amount all redevelopment agencies would otherwise be entitled to receive in the 1990–91 fiscal year pursuant to paragraph (3) of subdivision (c) of Section 16111.

(b) On or before December 31, 1990, for the 1990–91 fiscal year, the Controller shall allocate the amount calculated pursuant to subdivision (a) to each redevelopment agency in accordance with the percentage entitlement of the total amount that would otherwise be allocated to that agency pursuant to paragraph (3) of subdivision (c) of Section 16111.

(c) The Department of Finance shall calculate an amount equal to 50 percent of the total amount all redevelopment agencies would otherwise be entitled to receive in the 1990–91 fiscal year pursuant to paragraph (3) of subdivision (c) of Section 16111.

(d) On July 1, 1991, the Controller shall allocate the amount calculated pursuant to subdivision (c) to each redevelopment agency in accordance with the percentage entitlement of the total amount that would otherwise be allocated to that agency pursuant to paragraph (3) of subdivision (c) of Section 16111.

(e) Subdivisions (a) to (d), inclusive, shall not apply to any redevelopment agency which has stated in bond instruments and supporting documents that the amounts received pursuant to Section 16111 are pledged as security for payment of the principal and interest of those bonds and that the bond reserve account is insufficient to cover the bond payments. Any redevelopment agency within this subdivision shall, for the 1990–91 fiscal year, instead receive two payments allocated by the Controller, with each payment equal to 50 percent of the amount that would otherwise be allocated to that agency pursuant to paragraph (3) of subdivision (c) of Section 16111. The first payment pursuant to this subdivision shall be made on or before December 31, 1990, and the second payment shall be made on July 1, 1991. No redevelopment agency shall, on or after the effective date of this section, pledge the amounts received pursuant to Section 16111 as security for payment of the principal and interest of bonds, provided, however, that the amounts received pursuant to Section 16111 may be pledged as security for the payment of principal of, and interest on, bonds issued to refund all or a portion of the bonds described in the first sentence of this subdivision if (1) the total debt service on the refunding bonds, as calculated by an accounting firm or other verification agent selected by the redevelopment agency, is not greater than the total debt service on the bonds to be refunded, (2) the term of the refunding bonds is not greater than the term of the bonds to be refunded, and (3) the maximum amount of debt service will in no year be greater than the maximum annual debt service on the bonds to be refunded.

(f) Notwithstanding the prohibition contained in subdivision (e), relating to the pledge of amounts received pursuant to Section 16111 as security for the payment of bonds, a redevelopment agency within a city with a population of less than 20,000 which receives amounts pursuant to Section 16111 in the 1989–90 fiscal year in excess of one million five hundred thousand dollars ($1,500,000) but less than two million five hundred thousand dollars ($2,500,000), may pledge amounts received pursuant to Section 16111, which amounts shall not be less than the amounts allocated to the agency for the 1984–85 fiscal year, as security for the payment of the principal and interest on bonds issued prior to January 1, 1992.

(Amended by Stats. 1994, Ch. 852, Sec. 3. Effective January 1, 1995.)



16113

As used in this chapter, “multicounty special district” has the same meaning as that term is defined in subdivisions (c) and (d) of Section 16271.

(Repealed and added by Stats. 1984, Ch. 447, Sec. 3. Effective July 16, 1984.)






CHAPTER 2 - Homeowners’ Property Tax Exemption

16120

On or before November 30, 1973, and the last day of November of each year thereafter, the Controller shall pay from the amount appropriated from the State General Fund to each city and county auditor 15 percent of the amounts claimed on the preceding October 31 pursuant to Sections 29100.6 and 29100.7 to reimburse local governmental agencies for the tax loss attributable to the homeowners’ property tax exemption.

On or before December 31, 1973, and the last day of December of each year thereafter, the Controller shall pay from the amount appropriated from the State General Fund by Section 16100 to each city and county auditor 35 percent of the amounts claimed on the preceding October 31 pursuant to Sections 29100.6 and 29100.7 to reimburse local governmental agencies for the tax loss attributable to the homeowners’ property tax exemption.

On or before April 30, 1974, and on or before the last day of April of each calendar year thereafter, the Controller shall pay 35 percent of the amounts claimed by the respective auditors.

On or before May 31, 1974, and on or before the last day of May of each calendar year thereafter, the Controller shall pay the remaining 15 percent of the amounts claimed to the respective auditors. Upon receipt of the payments the respective auditors shall apportion the reimbursement proceeds to the local entities in accordance with the claims previously made.

(Repealed and added by Stats. 1972, Ch. 1406.)



16121

Revenues paid pursuant to this chapter may be used for county, city, district or other municipal purposes and may, but need not necessarily, be used for purposes of general interest and benefit to the state. It is the purpose of this section to carry out the mandate of subdivision (k) of Section 3 and Section 25 of Article XIII of the Constitution and permit recipients of revenues paid pursuant to this chapter to use such revenues for any purpose for which the recipient could use its property tax revenues.

(Amended by Stats. 1977, Ch. 309.)



16122

For the purpose of fixing tax rates for ad valorem taxes every taxing agency and revenue district shall compute the rates by including in the base the exempt values for which the homeowners’ property tax exemption is granted under subdivision (k) of Section 3 of Article XIII of the Constitution, together with the values of taxable property against which the taxes are levied.

(Amended by Stats. 1977, Ch. 309.)






CHAPTER 2.5 - Transfers to the State School Fund

16131

The funds appropriated by Section 16100 shall be used for any advances authorized by Section 17401.5 of the Education Code.

(Added by Stats. 1972, Ch. 1406.)






CHAPTER 3 - Open-Space Subventions

16140

There is hereby continuously appropriated to the Controller from the General Fund a sum sufficient to make the payments required by this chapter.

The payments provided by this chapter shall be made only when the value of each parcel of open-space land assessed under Sections 423, 423.3, 423.4, and 423.5 of the Revenue and Taxation Code is less than the value that would have resulted if the valuation of the property was made pursuant to Section 110.1 of the Revenue and Taxation Code, as though the property were not subject to an enforceable restriction in the base year.

(Amended by Stats. 1998, Ch. 353, Sec. 1. Effective August 24, 1998.)



16141

It is the purpose of this chapter to provide replacement revenues to local government by reason of the reduction of the property tax on open-space lands assessed under Sections 423, 423.3, 423.4, and 423.5 of the Revenue and Taxation Code. Notwithstanding any other provisions of this chapter, no subvention payments to a county, city, city and county, or school district shall be made pursuant to this chapter for land enforceably restricted pursuant to the Open-Space Easement Act of 1974 (Chapter 6.6 (commencing with Section 51070) of Part 1 of Division 1 of Title 5).

(Amended by Stats. 1998, Ch. 353, Sec. 2. Effective August 24, 1998.)



16142

(a) The Secretary of the Natural Resources Agency shall direct the Controller to pay annually out of the funds appropriated by Section 16140, to each eligible county, city, or city and county, the following amounts for each acre of land within its regulatory jurisdiction that is assessed pursuant to Section 423, 423.3, 423.4, or 423.5, or Section 426 if it was previously assessed under Section 423.4, of the Revenue and Taxation Code:

(1) Five dollars ($5) for prime agricultural land, as defined in Section 51201.

(2) One dollar ($1) for all land, other than prime agricultural land, which is devoted to open-space uses of statewide significance, as defined in Section 16143.

(b) The amount per acre in paragraph (1) of subdivision (a) may be increased by the Secretary of the Natural Resources Agency to a figure which would offset any savings due to a more restrictive determination by the secretary as to what land is devoted to open-space use of statewide significance.

(c) The amount per acre in subdivision (a) shall only be paid for 10 years from the date that the land was first assessed pursuant to Section 426 of the Revenue and Taxation Code, if it was previously assessed under Section 423.4 of that code.

(d) Notwithstanding any other provision of law, for the 2008–09 fiscal year and each fiscal year thereafter, the Controller shall reduce, by 10 percent, any payment made pursuant to this section.

(e) Effective January 1, 2011, if the payment pursuant to this section for the previous fiscal year is less than one-half of the participating county’s actual foregone general fund property tax revenue, the county may make a determination to implement subdivision (b) of Section 51244 and Section 51244.3. The implementation of these sections shall be suspended for any subsequent fiscal year in which the payment for the previous fiscal year exceeds one-half of the foregone general fund property tax revenue.

For purposes of this subdivision, a county’s actual foregone property tax revenue shall be based on the county’s respective share of the general property tax dollars as reflected in the most recent annual report issued by the State Board of Equalization or 20 percent, whichever is higher.

(Amended (as amended by Stats. 2011, Ch. 90, Sec. 1) by Stats. 2014, Ch. 322, Sec. 1. Effective January 1, 2015.)



16142.1

(a) In lieu of the payments made pursuant to Section 16142, in a county that has adopted farmland security zones pursuant to Section 51296, the Secretary of the Natural Resources Agency shall direct the Controller to pay annually out of the funds appropriated by Section 16140, to each eligible county, city, or city and county, the following amount for each acre of land within its regulatory jurisdiction that is assessed pursuant to Section 423.4 or 426 of the Revenue and Taxation Code, if it was previously assessed under Section 423.4 of that code:

Eight dollars ($8) for land that is within, or within three miles of the boundaries of the sphere of influence of, each incorporated city.

(b) The amount per acre in subdivision (a) shall only be paid for 10 years from the date that the land was first assessed pursuant to Section 426 of the Revenue and Taxation Code, if it was previously assessed under Section 423.4 of that code. The appropriation authorized by this subdivision shall not exceed one hundred thousand dollars ($100,000) per year until 2005.

(c) Notwithstanding any other provision of law, for the 2008–09 fiscal year and each fiscal year thereafter, the Controller shall reduce, by 10 percent, any payments made pursuant to this section.

(d) Effective January 1, 2011, if the payment pursuant to this section for the previous fiscal year is less than one-half of the participating county’s actual foregone general fund property tax revenue, the county may make a determination to implement subdivision (b) of Section 51244 and Section 51244.3. The implementation of these sections shall be suspended for any subsequent fiscal year in which the payment for the previous fiscal year exceeds one-half of the foregone general fund property tax revenue.

For purposes of this subdivision, a county’s actual foregone property tax revenue shall be based on the county’s respective share of the general property tax dollars as reflected in the most recent annual report issued by the State Board of Equalization or 20 percent, whichever is higher.

(Amended (as amended by Stats. 2011, Ch. 90, Sec. 3) by Stats. 2014, Ch. 322, Sec. 3. Effective January 1, 2015.)



16142.5

(a) For the fiscal year 1977–78, no payment to a city or county shall increase or reduce the amount which would have been paid to the city or county under the provisions of Section 16142 as it existed on March 1, 1976, as applied to land assessed pursuant to Section 423 or 423.5 of the Revenue and Taxation Code for the fiscal year 1977–78, in excess of an amount which is equal to the property tax derived from a levy at the rate of three cents ($0.03) per hundred dollars of assessed value.

(b) For fiscal years subsequent to the 1977–78 fiscal year, no payment to a city or county shall increase or reduce the amount which was paid in the prior fiscal year in excess of an amount which is equal to the property tax derived from a levy at the rate of three cents ($0.03) per hundred dollars of assessed value for the fiscal year, except as affected by an increase or a reduction in the acreage assessed under Section 423, 423.3, or 423.5 of the Revenue and Taxation Code.

(Amended by Stats. 1981, Ch. 998, Sec. 4. Effective September 29, 1981.)



16143

Land shall be deemed to be devoted to open-space uses of statewide significance if it:

(a) Could be developed as prime agricultural land, or

(b) Is open-space land as defined in Section 65560 which constitutes a resource whose preservation is of more than local importance for ecological, economic, educational, or other purposes. The Secretary of the Resources Agency shall be the final judge of whether the land is in fact devoted to open-space use of statewide significance.

(Added by renumbering Section 16108 by Stats. 1972, Ch. 1066.)



16144

On or before October 31 each year, the governing body of each county, city, or city and county shall report to the Secretary of the Resources Agency the number of acres of land under its regulatory jurisdiction which qualify for state payments pursuant to the various categories enumerated in Section 16142, together with supporting documentation as the secretary by regulation may require. The secretary, after reviewing the report and determining the eligibility of the local government to receive payment and the actual amount to which it is entitled, shall certify that amount to the Controller for payment, and the Controller shall make the payment on or before June 30, but no earlier than April 20, of each year.

The secretary may make supplemental reports to the Controller as he or she deems necessary throughout the year to give effect to new or additional information received from local governing bodies, correct errors, and dispose of contested or conditional situations. Upon receiving the reports, the Controller shall pay any amount certified therein, and may withhold and deduct any certified overpayment from the amount that would otherwise be paid to the local government in the next succeeding year, including any cancellation fees that have not been collected and transmitted pursuant to Section 51283.

(Amended by Stats. 2008, Ch. 751, Sec. 42. Effective September 30, 2008.)



16145

Funds received by local governments pursuant to the provisions of this chapter may be used for county, city, or city and county purposes, as the case may be, or may, but need not necessarily, be used for purposes of general interest and benefit to the state. The use of the funds shall include administration, supervision, and enforcement of any open-space program under which a local government receives the funds. The funds may also include an allocation of all or part of them to any special district or school district existing within boundaries of a local government in which land is assessed pursuant to Section 423, 423.3, or 423.5 of the Revenue and Taxation Code, and which has thereby suffered a reduction in its assessed valuation, when the local governing body determines:

(a) That the loss of assessed value is substantial and will have an adverse effect upon programs of public importance carried on by the district.

(b) The benefits flowing from the restrictions on the use of land within the district do not accrue solely or primarily to landowners or residents within the district.

(c) That the taxes collected by the district are not devoted to expenditures primarily of benefit to land or landowners within the district.

Any special district or school district may make application for an allocation of the funds from the local government in the form and with such supporting evidence as the governing board of the local government may require. The governing board may also adopt such uniform standards as it believes necessary to determine the amount and method of payment of such assistance, and may provide for such payments to be reduced annually, according to a schedule, so as to cease financial assistance over a specified period of years. However, nothing herein shall be construed as requiring the governing board of the local government to make any allocation to any special district or school district, and the governing board of the local government shall be the sole judge of the entitlement of any special district or school district to any allocation and to the amount of the allocation if granted.

(Amended by Stats. 1981, Ch. 998, Sec. 5. Effective September 29, 1981.)



16146

The Secretary of the Resources Agency may determine, after notice and hearing, that a local government is ineligible to receive state payments pursuant to this article by reason of its failure to comply with the provision of Article 10.5 (commencing with Section 65560) of Chapter 3 of Title 7, or with the provisions of any program which establishes an enforceable restriction upon which the assessment of land within its jurisdiction pursuant to Section 423, 423.3, 423.4, or 423.5 of the Revenue and Taxation Code is based. The fact that a local government has not complied with the requirements of Article 10.5 (commencing with Section 65560) of Chapter 3 of Title 7 by the dates set forth in that article shall not be reason to determine that the local government is ineligible to receive state payments, if the local government has complied by July 1 of the year in which application is made. This section shall not be construed to require the disqualification of any land from assessment pursuant to Section 423, 423.3, 423.4, or 423.5 of the Revenue and Taxation Code as a consequence of any determination of ineligibility by the secretary.

(Amended by Stats. 1998, Ch. 353, Sec. 4. Effective August 24, 1998.)



16147

The Secretary of the Resources Agency may request the Attorney General to bring any action in court necessary to enforce any enforceable restriction as defined in Section 422 of the Revenue and Taxation Code, upon land for which the secretary has certified payment of state funds to the local governing body during the current or any preceding fiscal year. Such action may include, but is not limited to, an action to enforce the contract by specific performance or injunction.

(Added by renumbering Section 16112 by Stats. 1972, Ch. 1066.)



16148

Zero dollars ($0) is appropriated for the 2010–11 fiscal year from the General Fund to the Controller to make subvention payments to counties pursuant to Section 16140 in proportion to the losses incurred by those counties by reason of the reduction of assessed property taxes.

(Amended by Stats. 2011, Ch. 11, Sec. 10. Effective March 24, 2011.)



16154

In addition to the report required by Section 16144, the Secretary of the Resources Agency shall require from local government agencies such other information relative to lands valued pursuant to Section 8 of Article XIII of the California Constitution as is necessary for the proper administration of the provisions of Sections 16142 through 16153 and for periodic review of the policies established therein.

Information collected pursuant to this section shall be transmitted on request to the Legislature and to other state agencies, including, but not limited to, the State Board of Equalization, the Superintendent of Public Instruction, and the Department of Food and Agriculture.

(Amended by Stats. 1984, Ch. 193, Sec. 41.)






CHAPTER 4 - In-Lieu Property Tax Relief for Recipients of Public Assistance

16160

Out of the amount appropriated to the Controller by Section 16100, he shall expend the sums required by Section 15204.1 of the Welfare and Institutions Code.

(Added by Stats. 1972, Ch. 1406.)






CHAPTER 5 - Payment of Postponed Property Taxes

ARTICLE 1 - Payments and Liens

16180

(a) There is hereby created in the State Treasury a Senior Citizens and Disabled Citizens Property Tax Postponement Fund. The fund shall be an interest-bearing fund. Subject to subdivision (b) and notwithstanding Section 13340, the fund is continuously appropriated to the Controller, commencing January 1, 2015, for purposes of administering this chapter, including, but not limited to, necessary administrative costs and disbursements relating to the postponement of property taxes pursuant to the Senior Citizens and Disabled Citizens Property Tax Postponement Law (Chapter 2 (commencing with Section 20581) of Part 10.5 of Division 2 of the Revenue and Taxation Code).

(b) The Controller shall do both of the following:

(1) On June 30, 2017, transfer any moneys in the fund in excess of twenty million dollars ($20,000,000) to the General Fund.

(2) On June 30, 2018, and on June 30 each year thereafter, transfer any moneys in the fund in excess of fifteen million dollars ($15,000,000) to the General Fund.

(c) On or after January 1, 2015, any loan repayments relating to the Senior Citizens and Disabled Citizens Property Tax Postponement Law shall be deposited into the Senior Citizens and Disabled Citizens Property Tax Postponement Fund.

(d) Any funds remaining upon the effective date of this section in an impound account formerly provided for pursuant to this chapter, shall be transferred to the Senior Citizens and Disabled Citizens Property Tax Postponement Fund.

(Repealed and added by Stats. 2014, Ch. 703, Sec. 2. Effective September 28, 2014.)



16181

(a) The Controller shall maintain a record of all properties against which a notice of lien for postponed property taxes has been recorded. The record shall include, but not be limited to, the names of each claimant, a description of the real property against which the lien is recorded, the identification number of the notice of lien assigned by the Controller, and the amount of the lien.

(b) Upon written request of any person or entity, or the agent of either, having a legal or equitable interest in real property that is subject to a lien for postponed taxes, the Controller shall within 10 working days following receipt of the request issue a written statement showing the amount of the obligation secured by the lien as of the date of the statement and any other information as will reasonably enable the person or entity, or the agent of either, to determine the amount to be paid the Controller in order to obtain a certificate of release or discharge of the lien for postponed taxes.

(c) The Controller shall adopt regulations necessary to implement the provisions of this chapter and may establish a reasonable fee, not to exceed thirty dollars ($30), for the provision of the statement of lien status provided for herein.

(Amended by Stats. 2014, Ch. 703, Sec. 3. Effective September 28, 2014.)



16181.5

For purposes of this chapter, “real property” shall include possessory interests in real property for which property taxes have been postponed pursuant to the provisions of Chapter 3.5 (commencing with Section 20640) of Part 10.5 of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1978, Ch. 576.)



16182

(a) All sums paid by the Controller under the provisions of this chapter, together with interest thereon, shall be secured by a lien in favor of the State of California when funds are transferred to the county by the Controller upon the real property for which property taxes have been postponed. In the case of a residential dwelling which is part of a larger parcel taxed as a unit, such as a duplex, farm, or multipurpose or multidwelling building, the lien shall be against the entire tax parcel.

(b) In the case of real property:

(1) The lien shall be evidenced by a notice of lien for postponed property taxes executed by the Controller, or the authorized delegate of the Controller, and shall secure all sums paid or owing pursuant to this chapter, including amounts paid subsequent to the initial payment of postponed taxes on the real property described in the notice of lien.

(2) The notice of lien may bear the facsimile signature of the Controller. Each signature shall be that of the person who shall be in the office at the time of execution of the notice of lien; provided, however, that such notice of lien shall be valid and binding notwithstanding any such person having ceased to hold the office of Controller before the date of recordation.

(3) The form and contents of the notice of lien for postponed property taxes shall be prescribed by the Controller and shall include, but not be limited to, the following:

(A) The names of all record owners of the real property for which the Controller has advanced funds for the payment of real property taxes.

(B) A description of the real property for which real property taxes have been paid.

(C) The identification number of the notice of lien which has been assigned the lien by the Controller.

(4) Within 14 business days of the transfer of funds and the notice of lien to the county by the Controller, the notice of lien shall be recorded in the office of the county recorder for the county in which the real property subject to the lien is located.

(5) The recorded notice of lien shall be indexed in the Grantor Index to the names of all record owners of the real property and in the Grantee Index to the Controller of the State of California.

(6) After the notice of lien has been duly recorded and indexed, it shall be returned by the county recorder to the office of the Controller. The recorder shall provide the county tax collector with a copy of the notice of lien which has been recorded by the Controller.

(7) From the time of recordation of a notice of lien for postponed property taxes, a lien shall attach to the real property described therein and shall have the priority of a judgment lien for all amounts secured thereby, except that the lien shall remain in effect until it is released by the Controller in the manner prescribed by Section 16186.

(c) In the case of mobilehome loans established prior to February 20, 2009, all of the following shall apply:

(1) The lien shall be evidenced by a notice of lien for postponed property taxes excused by the Controller, or the authorized delegate of the Controller, and shall secure all sums paid owing pursuant to this chapter.

(2) From the time that the Department of Housing and Community Development receives the notice of lien from the Controller, the department shall impose a moratorium on any other amendments to the permanent title record of the mobilehome unit until released by the Controller in the manner prescribed by Section 16186, or an authorization for the amendments is given by the Controller in writing.

(3) From the time of filing a notice of lien, a lien shall attach to the mobilehome for which eligibility for the postponement of property taxes has been granted.

(Amended by Stats. 2014, Ch. 703, Sec. 4. Effective September 28, 2014.)



16183

(a) (1) From the time a payment is made pursuant to Section 16180, the amount of that payment shall bear interest at a rate (not compounded), determined as follows:

(1) Beginning July 1, 2016, the rate of interest shall be 7 percent per annum.

(2) The Controller shall establish an adjusted rate of interest for the purpose of this subdivision not later than July 15th of any year if the effective annual yield of the Pooled Money Investment Account for the prior fiscal year is at least a full percentage point more or less than the interest rate which is then in effect. The adjusted rate of interest shall be equal per annum to the effective annual yield earned in the prior fiscal year by the Pooled Money Investment Account rounded to the nearest full percent, and shall become effective for new deferrals, beginning on July 1, 1984, and on July 1 of each immediately succeeding year, until June 30, 2016.

(3) The rate of interest provided pursuant to this subdivision for the first fiscal year commencing after payment is made pursuant to Section 16180 shall apply for that fiscal year and each fiscal year thereafter until these postponed property taxes are repaid.

(b) The interest provided for in subdivision (a) shall be applied beginning the first day of the month following the month in which that payment is made and continuing on the first day of each month thereafter until that amount is paid. In the event that any payments are applied, in any month, to reduce the amount paid pursuant to Section 16180, the interest provided for herein shall be applied to the balance of that amount beginning on the first day of the following month.

(c) In computing interest in accordance with this section, fractions of a cent shall be disregarded.

(d) For the purpose of this section, the time a payment is made shall be deemed to be the time a certificate of eligibility is countersigned by the tax collector or the delinquency date of the respective tax installment, whichever is later.

(e) The Controller shall include on forms supplied to claimants pursuant to Sections 20621, 20630.5, 20639.9, 20640.9, and 20641 of the Revenue and Taxation Code, a statement of the interest rate which shall apply to amounts postponed for the fiscal year to which the form applies.

(Amended by Stats. 2014, Ch. 703, Sec. 5. Effective September 28, 2014.)



16184

The Controller shall reduce the amount of the obligation secured by the lien against the real property by the amount of any payments received for that purpose and by notification of any amounts paid by the Franchise Tax Board pursuant to Section 20564 or by any amounts authorized pursuant to subdivision (f) of Section 20621 of the Revenue and Taxation Code. The Controller shall also increase the amount of the obligation secured by the lien by the amount of any subsequent payments made pursuant to Section 16180 with respect to the real property and to reflect the accumulation of interest. All such increases and decreases shall be entered in the record described in Section 16181.

(Amended by Stats. 2014, Ch. 703, Sec. 6. Effective September 28, 2014.)



16186

(a) If at any time the amount of the obligation secured by the lien for postponed property taxes is paid in full or otherwise discharged, the Controller, or the authorized delegate of the Controller, shall in the case of real property:

(1) Execute and cause to be recorded in the office of the county recorder of the county wherein the real property described in the lien is located, a release of the lien conclusively evidencing the satisfaction of all amounts secured by the lien. The cost of recording the release of the lien shall be added to and become part of the obligation secured by the lien being released.

(2) Direct the tax collector to remove from the secured roll, the information required to be entered thereon by paragraph (1) of subdivision (a) of Section 2514 of the Revenue and Taxation Code with respect to the property described in the lien.

(3) Direct the assessor to remove from the assessment records applicable to the property described in the lien, the information required to be entered on such records by Section 2515 of the Revenue and Taxation Code.

(b) If at any time the amount of the obligation secured by the lien for postponed property taxes is paid in full or otherwise discharged, the Controller, or the authorized delegate of the Controller, shall, in the case of mobilehome loans established prior to February 20, 2009:

(1) Direct the tax collector to remove from the secured roll the information required to be entered thereon by paragraph (1) of subdivision (a) of Section 2514 of the Revenue and Taxation Code.

(2) Transmit a Release of Lien to the owner of the mobilehome, or the owner’s heirs or assigns. The owner, or the owner’s heirs or assigns, shall transmit the Release of Lien, and a fee of six dollars ($6), to the Department of Housing and Community Development. Upon receipt of the Release of Lien and the fee, the department shall terminate the restriction on the permanent title record as provided in Section 16182.

(Amended by Stats. 2014, Ch. 703, Sec. 8. Effective September 28, 2014.)



16186.5

In the event that a payment which is made to satisfy an obligation secured by a lien for postponed property taxes exceeds the amount owing to the state, the Controller may refund the overpayment to the party entitled thereto. The Controller shall pay those refunds out of the amount appropriated by Section 16100, or any appropriation in lieu thereof.

(Added by Stats. 1982, Ch. 1465, Sec. 1.)



16187

(a) In the event of a judicial foreclosure of any lien senior in priority to the lien provided by Section 16182, notice shall be given the Controller, in such manner as the Controller may prescribe, not less than 60 days prior to the sale upon judicial foreclosure of any lien senior in priority to the lien provided by Section 16182, unless the Controller is named and served as a defendant in a judicial proceeding for foreclosure.

(b) In the event of a nonjudicial foreclosure of any lien senior in priority to the lien provided by Section 16182, notice shall be given to the Controller, pursuant to Section 2924b of the Civil Code. However, when the notice of lien for postponed property taxes is recorded subsequent to the recordation of a notice of default, the Controller shall be given notice of sale not less than 25 days prior to such sale provided that the lien for postponed property taxes is recorded more than 30 days before such sale.

In the event of a failure to give the notice required by this section, the lien established by Section 16182 shall not be affected by the foreclosure or sale of any such senior lien.

(Amended by Stats. 1978, Ch. 43.)






ARTICLE 2 - Delinquency

16190

All amounts owing pursuant to Article 1 (commencing with Section 16180) of this chapter shall become due if any of the following occurs:

(a) The claimant, who is either the sole owner or sole possessory interestholder of the residential dwelling, as defined in Section 20583 or Section 20640 of the Revenue and Taxation Code, or a coowner or copossessory interestholder with a person other than a spouse or other individual eligible to postpone property taxes pursuant to Chapter 2 (commencing with Section 20581), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) of Part 10.5 of Division 2 of such code, ceases to occupy the premises as his residential dwelling, dies, or sells, conveys, or disposes of the property, or allows any tax or special assessment on the premises described in Section 20583 of such code to become delinquent. If the sole owner or possessory interestholder claimant dies and his or her surviving spouse inherits the premises and continues to own and occupy it as his or her principal place of residence, then the lien amount does not become due and payable unless taxes or special assessments described in the preceding sentence become delinquent, or such surviving spouse dies, or sells, conveys, or disposes of the interest in the property.

(b) The claimant, who is a coowner or copossessory interestholder of the residential dwelling, as defined in Section 20583 or Section 20640.2 of the Revenue and Taxation Code, with a spouse or another individual eligible to postpone property taxes pursuant to Chapter 2 (commencing with Section 20581), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) of Part 10.5 of Division 2 of such code, dies, and the surviving spouse or other surviving eligible individual allows any tax or special assessment on the premises described in Section 20583 of such code to become delinquent or such surviving spouse or other individual ceases to occupy the premises as a residential dwelling, dies, or conveys, or disposes of the interest in the property.

(c) The failure of the claimant to perform those acts the claimant is required to perform where such performance is secured, or will be secured in the event of nonperformance, by a lien which is senior to that of the lien provided by Section 16182.

(d) Postponement was erroneously allowed because eligibility requirements were not met.

(e) The claimant is refinancing the residential dwelling.

(f) The claimant has elected to participate in a reverse mortgage program for the residential dwelling.

(Amended by Stats. 2014, Ch. 703, Sec. 9. Effective September 28, 2014.)



16191

The amounts paid pursuant to Section 16180 shall continue to draw interest but amounts owing pursuant to Article 1 (commencing with Section 16180) of this chapter shall not become due and payable if any of the following occurs:

(a) The claimant continues to own and occupy or hold the possessory interest and occupy the premises as a residential dwelling, but ceases to postpone property taxes pursuant to Chapter 2 (commencing with Section 20581), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) of Part 10.5 of Division 2 of the Revenue and Taxation Code, and does not allow any tax or assessment against the premises, as described in Section 20583 of such code, to become delinquent.

(b) The surviving spouse of a claimant continues to own and occupy or hold the possessory interest and occupy the premises as a residential dwelling, but is ineligible to postpone property taxes pursuant to Chapter 2 (commencing with Section 20581), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) of Part 10.5 of Division 2 of the Revenue and Taxation Code, or elects not to postpone such taxes, and does not allow any tax or assessment against the premises, as described in Section 20583 of such code, to become delinquent.

(c) The surviving individual otherwise eligible to postpone property taxes pursuant to Chapter 2 (commencing with Section 20581), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) of Part 10.5 of Division 2 of the Revenue and Taxation Code continues to own and occupy or hold the possessory interest and occupy the premises as a residential dwelling, but elects not to postpone the property taxes pursuant to such chapter, and does not allow any tax or assessment against the premises, as described in Section 20583 of such code, to become delinquent.

(Amended by Stats. 1983, Ch. 1051, Sec. 8.)



16192

If, at any time, a person meeting the requirements of subdivision (a) or (c) of Section 16191 elects, or any surviving spouse described in subdivision (b) of such section becomes eligible, or otherwise elects, to postpone property taxes pursuant to Chapter 2 (commencing with Section 20581), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) of Part 10.5 of Division 2 of the Revenue and Taxation Code, payments made pursuant to Section 16180 shall be added to the amount of the lien existing against the residential dwelling.

(Amended by Stats. 1983, Ch. 1051, Sec. 9.)






ARTICLE 3 - Enforcement and Foreclosure

16200

In the event that the Controller receives the notice described in Section 16187 of this code or Section 3375 of the Revenue and Taxation Code, the Controller may take any of the following actions which will best serve the interests of the state:

(a) Notify by United States mail the tax collector or other party that such notice has been received and that the Controller must be given at least 20 days prior notice of the date that the property will be sold at auction. If the Controller elects to proceed under this subdivision, the Controller may use funds appropriated by Section 16100 to bid on the property at the auction up to the amount secured by the state’s lien on the property and any lien on such property having priority over the state’s lien. All additional amounts paid pursuant to this subdivision shall be added to the amount secured by the lien on such property provided for in Article 1 (commencing with Section 16180) of this chapter.

(b) Acknowledge by United States mail that the notice required by Section 16187 of this code or Section 3375 of the Revenue and Taxation Code has been received.

(Amended by Stats. 2014, Ch. 703, Sec. 10. Effective September 28, 2014.)



16201

If the Controller, by reason of the notice described in Section 3375 of the Revenue and Taxation Code or by reason of information from any other source, determines that all amounts owing under Article 1 (commencing with Section 16180) of this chapter have become due and payable pursuant to Section 16190, the Controller may, in addition to the options provided in Section 16200, take any of the following actions which will best serve the interest of the state:

(a) The Controller may demand payment of such amount from any person liable therefor.

(b) If the Controller has reasonable cause to believe that sale of the property will not satisfy the amount secured by the state’s lien, the Controller may file a claim against the estate of any decedent whose property is liable for such amount or the Controller may request the Attorney General to bring an action under Section 2931c of the Civil Code to recover the amount of the state’s lien.

(c) The Controller may direct the Department of General Services to sell such property pursuant to Chapter 4.5 (commencing with Section 14735) of Part 5.5 of Division 3 of this title or, if applicable, Division 9 (commencing with Section 9101) of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 46.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



16202

Notwithstanding any other provision of law, in the event that the state acquires an interest in real property pursuant to subdivision (b) of Section 16200, the Controller may, in addition to the options provided in Section 16201, take any other action with respect to that real property interest as will best serve the interest of the state. These actions may include, but shall not be limited to, the sale, lease, or retention of any interest so acquired. The Controller may contract with licensed real estate brokers, maintenance and repair contractors, security contractors, appraisers, property managers, insurance brokers, and any other experts or specialists as may be necessary to protect or preserve the state’s interest in that property. The Controller may pay the costs incurred pursuant to those contracts out of the amount appropriated by Section 16100, or from any appropriation in lieu thereof.

The sale of those interests may be made on the basis of conventional financing arrangements including the securing of payment through the use of promissory notes, deeds of trust, and other accepted methods of deferred payment.

(Added by Stats. 1983, Ch. 407, Sec. 1.)






ARTICLE 4 - Impound Accounts

16210

In the event that the amount secured by the state’s lien provided for in Article 1 (commencing with Section 16180) is paid by reason of the sale or condemnation of the property on which the lien attaches, the funds so received shall be placed in the Senior Citizens and Disabled Citizens Property Tax Postponement Fund.

(Amended by Stats. 2014, Ch. 703, Sec. 11. Effective September 28, 2014.)



16211

The claimant under Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), or Chapter 3.5 (commencing with Section 20640) of Part 10.5 of Division 2 of the Revenue and Taxation Code whose residential dwelling was sold or condemned shall not draw upon the amount in the Senior Citizens and Disabled Citizens Property Tax Postponement Fund.

(Amended by Stats. 2014, Ch. 703, Sec. 12. Effective September 28, 2014.)



16211.5

(a) In the event that the real property securing the state’s lien provided for in Article 1 (commencing with Section 16180) is the residential dwelling of a claimant under Chapter 2 (commencing with Section 20581) of Part 10.5 of Division 2 of the Revenue and Taxation Code and is voluntarily sold, the funds derived from the voluntary sale of the residential dwelling shall be placed in the Senior Citizens and Disabled Citizens Property Tax Postponement Fund. At that time, the Controller shall release the state’s lien in the manner prescribed by Section 16186.

(b) The claimant under Chapter 2 (commencing with Section 20581) of Part 10.5 of Division 2 of the Revenue and Taxation Code whose residential dwelling was voluntarily sold shall not draw upon the amount in the Senior Citizens and Disabled Citizens Property Tax Postponement Fund.

(Amended by Stats. 2014, Ch. 703, Sec. 13. Effective September 28, 2014.)












PART 1.5 - DISTRIBUTION OF FUNDS TO LOCAL AGENCIES

CHAPTER 1 - Cities

16250

(a) Out of the amount appropriated by Section 16100, there shall be allocated to the cities in this state, for the 1978–79 fiscal year only, two hundred fifty million dollars ($250,000,000) to be distributed as provided in subdivisions (b), (c), and (d) of this section.

(b) (1) For each city the amount of property taxes collected plus the amount of homeowners’ and business inventory exemption reimbursement in 1977–78 shall be determined by the Controller.

(2) From the amount determined pursuant to paragraph (1), there shall be subtracted the amount determined for each city in 1978–79 pursuant to Section 26912.1.

(3) The remainder determined pursuant to paragraph (2) shall be aggregated for all cities in the state.

(4) The Controller shall then determine what the percentage of the amount computed for each city pursuant to paragraph (2) is of the total statewide amount computed pursuant to paragraph (3).

(5) The percentage determined pursuant to paragraph (4) shall be applied to the two hundred fifty million dollars ($250,000,000) to determine each city’s dollar share of the surplus allocation.

(c) From each city’s dollar share of the total allocation, there shall be subtracted an amount equal to one-third of the amount by which the city’s general fund reserve balance on July 1, 1978, as defined in subdivision (e), exceeds 5 percent of the city’s 1977–78 total revenues. However, this subdivision shall not apply to a city formed during or after fiscal year 1977–78.

(d) The amount determined in paragraph (5) of subdivision (b) minus the amount determined in subdivision (c) shall be distributed to each city by the Controller in accordance with the following schedule:

33 percent—on August 31, 1978, or a subsequent date if the information needed by the Controller is not available by this date.

33 percent—on December 10, 1978.

34 percent—on May 10, 1979.

(e) For the purposes of this section, “General Fund reserve” includes the unappropriated fund balance as of June 30, 1978 of the General Fund. “General Fund reserves” shall not include:

(1) Noncash assets such as stores, inventory, property and buildings, or other investments purchased prior to June 6, 1978.

(2) Any amounts for self-insurance, for contractual obligations, or for reserves established by law or a governing board policy adopted prior to June 6, 1978.

(3) Any amounts restricted by law or court order.

(4) Any amounts committed to a capital outlay project approved prior to June 6, 1978, by the city council.

(f) For the purpose of this section, the amount of property tax collected pursuant to existing law for the purpose of making annual payments for the interest and principal on outstanding general obligation bonds or other indebtedness approved by the voters prior to July 1, 1978, shall be excluded from all calculations.

(g) Funds distributed under this section shall be distributed first for police and fire protection programs in order not to jeopardize the health and safety of the community. The legislative body shall ensure that the level of police and fire protection programs actually provided in the 1977–78 fiscal year shall be continued in the 1978–79 fiscal year. However, this subdivision shall not apply to a city formed during or after fiscal year 1977–78.

Nothing in this section shall prevent the legislative body from reviewing and establishing its police and fire protection program in the 1978–79 fiscal year in a manner which will make such program more efficient and effective.

Any determination by a city council implementing this section is hereby declared to be a legislative act.

(h) The Controller shall make any necessary reconciliation no later than August 30, 1979.

(i) Notwithstanding any other provision of law, out of the amount appropriated by Section 16100, there shall be allocated to cities formed during or after fiscal year 1977–78, the sum of two hundred twenty-one thousand dollars ($221,000) to be distributed by the Controller on May 10, 1979, as follows:

(1) The sum of seventy-seven thousand dollars ($77,000) to the City of La Habra Heights.

(2) The sum of one hundred forty-four thousand dollars ($144,000) to the City of Grand Terrace.

(Amended by Stats. 1979, Ch. 282.)



16251

No action or proceeding shall be commenced to contest any determination of the governing body pursuant to this chapter, unless such action or proceeding shall have been brought within 90 days after the governing body’s determination.

(Added by Stats. 1978, Ch. 332.)






CHAPTER 2 - Counties

16260

(a) Except as provided in subdivision (x), out of the amount appropriated by Section 16100, there shall be allocated for counties and cities and counties, for the 1978–79 fiscal year only four hundred thirty-six million dollars ($436,000,000) to be distributed as provided in subdivisions (b), (c), (d), and (e).

(b) (1) For each county and city and county, the amount of property taxes collected, plus the amount of homeowners’ and business inventory exemption reimbursements, for the 1977–78 fiscal year shall be computed by the Controller.

(2) From the amount determined pursuant to paragraph (1), there shall be subtracted the amount determined for each county and city and county in 1978–79 pursuant to Section 26912.1.

(3) From the remainder determined pursuant to paragraph (2), there shall be subtracted the dollar amount of a county’s obligation in 1978–79 relieved by Sections 33 and 34 of Chapter 292 of the Statutes of 1978.

(4) The amount determined pursuant to paragraph (3) shall be aggregated for counties and cities and counties in the state.

(5) The Controller shall then determine what the percentage of the amount computed for each county and city and county pursuant to paragraph (3) is of the total statewide amount computed pursuant to paragraph (4).

(6) The percentage determined pursuant to paragraph (5) shall be applied to the amount described in subdivision (a), modified by subdivision (x) if applicable, to determine the dollar share of the surplus allocation for each county and city and county.

(c) From each county’s or city and county’s surplus allocation, there shall be subtracted an amount equal to one-third of the amount by which the county’s or city and county’s general fund reserve balance on July 1, 1978, as defined in subdivision (e), exceeds 5 percent of the county’s or city and county’s total 1977–78 revenues.

(d) The remainder determined in subdivision (b) minus the amount determined in subdivision (c), if positive, shall be distributed to each county and city and county by the Controller in accordance with the following schedule:

Thirty-three percent—on August 31, 1978, or a subsequent date if the information needed by the Controller is not available by this date.

Thirty-three percent—on December 10, 1978.

Thirty-four percent—on May 10, 1979.

(e) As used in this section, “general fund reserves” includes the fund balance available as of June 30, 1978, of the general fund. “General fund reserves” shall not include:

(1) Noncash assets such as stores, inventory, property and buildings, or other investments purchased prior to June 6, 1978.

(2) Any amounts for self-insurance, for contractual obligations, or for reserves established by law or a governing board policy adopted prior to June 6, 1978.

(3) Any amounts restricted by law or court order.

(4) Any amounts committed to a capital outlay project approved prior to June 6, 1978, by the board of supervisors.

(f) For the purpose of this section, the amount of property tax collections pursuant to existing law for the purpose of making annual payments for the interest and principal on outstanding general obligation bonds or other indebtedness approved by the voters prior to July 1, 1978, shall be excluded from all calculations.

(g) Funds distributed pursuant to this section shall be given first for police, sheriff, and fire protection programs in order not to jeopardize the health and safety of the community. The legislative body shall ensure that the level of police, sheriff, and fire protection programs actually provided in the 1977–78 fiscal year shall be continued in 1978–79.

Nothing in this section shall prevent the legislative body from reviewing and establishing its police, sheriff, and fire protection program in the 1978–79 fiscal year in a manner which will make such program more efficient and effective.

Any determination by the legislative body implementing this section is hereby declared to be a legislative act.

(h) The Controller shall estimate the amounts required to be determined pursuant to paragraph (3) of subdivision (b).

The Controller shall make any necessary reconciliation no later than August 30, 1979.

(x) The amount allocated in subdivision (a) shall be reduced by an amount equal to the county share of any cost-of-living increase in aid payments under the Aid to Families With Dependent Children program, as provided in Section 35 of Chapter 292 of the Statutes of 1978.

(Amended by Stats. 1980, Ch. 676.)



16261

No action or proceeding shall be commenced to contest any determination of the governing body pursuant to this chapter, unless such action or proceeding shall have been brought within 90 days after the governing body’s determination.

(Added by Stats. 1978, Ch. 332.)



16262

(a) Notwithstanding any other provision of law, until June 30, 1996, if county-imposed funding reductions prevent a county from fully funding the county share of the nonfederal administrative costs of the Aid to Families with Dependent Children, Food Stamps, and In-Home Supportive Services programs, the reimbursements to counties for the state share of nonfederal costs shall not be reduced.

(b) Subdivision (a) shall be subject to the following restrictions:

(1) The reduction imposed upon departments within a county responsible for administering the programs referred to in subdivision (a) shall be proportionate to the average reduction in county funds for administrative activities imposed on all other departments within a county, except departments funded with revenue from Section 35 of Article XIII of the California Constitution and the county departments of health services. The county board of supervisors shall certify that the reductions are imposed proportionately.

(2) If a county reduces the department responsible for administering the programs referred to in subdivision (a), and makes reductions that exceed the average reduction of any other county departments, with the exception of departments funded with revenue from Section 35 of Article XIII of the California Constitution, and the county departments of health services, then the state allocation for these programs shall be reduced by the same percentage.

(3) The state share of nonfederal costs for county administration allocated to a county for the administration of the programs referred to in subdivision (a) shall be limited to the 1995–96 fiscal year allocations as determined by the State Department of Social Services in compliance with current allocation formulas as adjusted pursuant to paragraph (2).

(4) No reduction in county administrative costs authorized by this section shall result in any increased cost to the state General Fund.

(5) No reduction in county administrative costs authorized by this section shall result in any decrease in county assistance payments in the programs referred to in subdivision (a).

(c) Subdivisions (a) and (b) shall become operative on the date the Budget Act of 1995 is enacted.

(Added by Stats. 1995, Ch. 312, Sec. 1. Effective August 3, 1995. Note: The 1995 Budget Act (Ch. 303) was enacted on Aug. 3, 1995.)



16262.5

(a) Notwithstanding any other provision of law, until June 30, 2001, the reimbursement of counties meeting one of the following conditions shall not be reduced for the state share of the nonfederal costs for the administration of the In-Home Supportive Services program.

(1) County-imposed funding reductions in the 1999–2000 or 2000–01 fiscal year prevent a county from fully funding the county share of the nonfederal administrative costs of the programs identified in subdivision (a).

(2) Application for relief under Section 16262 and this section was approved in a prior fiscal year for which relief is sought pursuant to these sections and the level of county match available is at least the amount specified in the application for that same fiscal year subject to the restrictions contained in subdivision (b).

(b) Subdivision (a) shall be subject to the following restrictions:

(1) The reduction imposed upon departments within a county responsible for administering the program referred to in subdivision (a) shall be proportionate to the average reduction in county funds for administrative activities imposed on all other departments within a county, except departments funded with revenue from Section 35 of Article XIII of the California Constitution and the county departments of health services. The county board of supervisors shall certify that the reductions are imposed proportionately.

(2) If a county reduces the department responsible for administering the program referred to in subdivision (a), and makes reductions that exceed the average reduction of any other county departments, with the exception of departments funded with revenue from Section 35 of Article XIII of the California Constitution, and the county departments of health services, then the state allocation for that program shall be reduced by the same percentage.

(3) The state share of nonfederal costs for county administration allocated to a county for the administration of the programs referred to in subdivision (a) shall be limited to the 1999–2000 or 2000–01 fiscal year allocations as determined by the State Department of Social Services in compliance with current allocation formulas as adjusted pursuant to paragraph (2).

(4) No reduction in county administrative costs authorized by this section shall result in any increased cost to the state General Fund.

(5) No reduction in county administrative costs authorized by this section shall result in any decrease in county assistance payments in the program referred to in subdivision (a).

(6) The maximum rate reduction shall not exceed 15 percent of the required county match. For counties that received fiscal relief in either the 1995–96 or 1996–97 fiscal year, the county match shall be the greater of 50 percent of the required county match for the year relief is being requested, or alternatively, the county match approved in either the 1995–96 or 1996–97 fiscal year.

(c) Counties requesting relief under this section shall apply to the State Department of Social Services on or before October 31 of the fiscal year for which relief is sought pursuant to this section.

(Amended by Stats. 1999, Ch. 90, Sec. 1. Effective July 12, 1999.)






CHAPTER 2.5 - County Revenue Stabilization

16265

This chapter shall be known and may be cited as the “Bergeson-Costa-Nielsen County Revenue Stabilization Act of 1987.”

(Amended by Stats. 2000, Ch. 375, Sec. 9. Effective January 1, 2001.)



16265.1

The Legislature finds and declares all of the following:

(a) The provision of basic social welfare and public health programs by counties is a matter of statewide interest.

(b) In some cases, the costs of these programs have grown more quickly than the counties’ own general purpose revenues.

(c) A county should not be required to drastically divert its own general purpose revenues from other public programs in order to pay for basic social welfare and public health programs.

(d) California residents should not be denied the benefits of these programs because counties are hampered by a severe lack of funds for these purposes.

(e) Accordingly, it is the intent of the Legislature in enacting this chapter to protect the public peace, health, and safety by stabilizing counties’ revenues.

(Amended by Stats. 2008, Ch. 56, Sec. 3. Effective January 1, 2009.)



16265.2

As used in this chapter:

(a) “County” means a county and a city and county.

(b) “County costs of eligible programs” means the amount of money other than federal and state funds, as reported by the State Department of Social Services to the Department of Finance or as derived from the Controller’s “Annual Report of Financial Transactions Concerning Counties of California,” that each county spends for each of the following:

(1) The Aid to Families with Dependent Children for Family Group and Unemployed Parents programs plus county administrative costs for each program minus the county’s share of child support collections for each program, as described in Sections 10100, 10101, and 11250 of, and subdivisions (a) and (b) of Section 15200 of, the Welfare and Institutions Code.

(2) The county share of the cost of service provided for the In-Home Supportive Services Program, as described in Sections 10100, 10101, and 12306 of the Welfare and Institutions Code.

(3) The community mental health program, as described in Section 5705 of the Welfare and Institutions Code.

(4) The county share of CalFresh, as described in Section 18906.5 of the Welfare and Institutions Code.

(c) “General purpose revenues” means revenues received by a county whose purpose is not restricted by state law to a particular purpose or program, as reported in the Controller’s “Annual Report of Financial Transactions Concerning Counties of California.” “General purpose revenues” are limited to all of the following:

(1) Property tax revenues, exclusive of those revenues dedicated to repay voter-approved indebtedness, received pursuant to Part 0.5 (commencing with Section 50) of Division 1 of the Revenue and Taxation Code, or received pursuant to Section 33401 of the Health and Safety Code.

(2) Sales tax revenues received pursuant to Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code.

(3) Any other taxes levied by a county.

(4) Fines and forfeitures.

(5) Licenses, permits, and franchises.

(6) Revenue derived from the use of money and property.

(7) Vehicle license fees received pursuant to Section 11005 of the Revenue and Taxation Code.

(8) Revenues from cigarette taxes received pursuant to Part 13 (commencing with Section 30001) of Division 2 of the Revenue and Taxation Code.

(9) Revenue received as open-space subventions pursuant to Chapter 3 (commencing with Section 16140) of Part 1.

(10) Revenue received as homeowners’ property tax exemption subventions pursuant to Chapter 2 (commencing with Section 16120) of Part 1.

(11) General revenue sharing funds received from the federal government.

“General purpose revenues” does not include revenues received by a county pursuant to Chapter 3 (commencing with Section 15200) of Part 6 of Division 3.

(Amended by Stats. 2011, Ch. 227, Sec. 9. Effective January 1, 2012.)



16265.4

(a) On or before October 31 of each year, the Director of Finance shall do all of the following:

(1) Determine for each county the county costs of eligible programs and each county’s general purpose revenues for the 1981&minus;82 fiscal year.

(2) Determine a percentage for each county by dividing the county costs of eligible programs by the general purpose revenues for the 1981&minus;82 fiscal year.

(3) Make the determination as prescribed by paragraphs (1) and (2) for each county for each fiscal year.

(4) Compare the percentage determined pursuant to paragraph (3) with the percentage determined pursuant to paragraph (2).

(5) For any fiscal year in which the percentage determined pursuant to paragraph (3) is greater than the percentage determined pursuant to paragraph (2), determine an amount necessary to offset the difference.

(6) Determine an amount that is the sum of the amounts for all counties determined pursuant to paragraph (5).

(b) On or before October 31 of each year, the Director of Finance shall determine an amount for each county as prescribed by paragraph (5) of subdivision (a) for the applicable fiscal year.

(c) On or before October 31 of each year, the Director of Finance shall certify the amount determined for each county pursuant to subdivision (b) to the Controller.

(d) On or before November 30 of each year, the Controller shall issue a warrant to each county, as applicable, in the amount certified by the Director of Finance under subdivision (c).

(Amended by Stats. 2008, Ch. 56, Sec. 6. Effective January 1, 2009.)



16265.5

If a statute appropriates more than fifteen million dollars ($15,000,000) for the purposes of this chapter in a fiscal year, then Section 16265.4 shall not apply to the allocation of that amount of money which is greater than fifteen million dollars ($15,000,000). It is the intent of the Legislature to allocate any amount of money greater than fifteen million dollars ($15,000,000) based on criteria which shall consider the costs to counties of welfare and indigent health care.

(Amended by Stats. 2008, Ch. 56, Sec. 7. Effective January 1, 2009.)



16265.7

(a) The state’s liability under this chapter shall be limited to the amounts appropriated for this purpose.

(b) Moneys distributed to counties pursuant to this chapter may be used for any lawful purposes, and shall not be considered in the determination of eligible counties in succeeding years.

(Added by Stats. 1987, Ch. 1286, Sec. 3. Effective September 28, 1987.)






CHAPTER 3 - Special Districts

ARTICLE 1 - General Provisions and Definitions

16270

The Legislature finds and declares that many special districts have the ability to raise revenue through user charges and fees and that their ability to raise revenue directly from the property tax for district operations has been eliminated by Article XIII A of the California Constitution. It is the intent of the Legislature that such districts rely on user fees and charges for raising revenue due to the lack of the availability of property tax revenues after the 1978–79 fiscal year. Such districts are encouraged to begin the transition to user fees and charges during the 1978–79 fiscal year.

(Added by Stats. 1978, Ch. 292.)



16271

As used in this chapter:

(a) “Governing body” means the board of supervisors except that in the case of a subsidiary district “governing body” means the city council, and in the case of a multi-county district “governing body” means the governing body of the multi-county district itself.

(b) “Local fiscal officer” means the county auditor for all special districts within the county, except that in the case of a subsidiary district “local fiscal officer” means the city treasurer; and in the case of a multi-county district “local fiscal officer” means the treasurer of the district.

(c) “Multi-county district” means any special district which includes territory in more than one county.

(d) “Special district” means any agency of the state for the local performance of governmental or proprietary functions within limited boundaries. “Special district” includes a county service area, a maintenance district or area, an improvement district or improvement zone, or any other zone or area formed for the purpose of designating an area within which a property tax rate will be levied to pay for a service or improvement benefitting that area.

County free libraries established pursuant to Chapter 2 (commencing with Section 27151) of Division 20 of the Education Code; areas receiving county fire protection services pursuant to Section 25643 of the Government Code; and county road districts established pursuant to Chapter 7 (commencing with Section 1550) of Division 2 of the Streets and Highways Code, shall be considered “special districts” for all purposes of this chapter.

“Special district” does not include a city, a county, a school district or a community college district. “Special district” does not include any agency which is not authorized to levy a property tax rate, except the Bay Area Pollution Control District.

(e) “Subsidiary district” means a special district in which the city council of a city has been empowered to act as ex officio members of the board of directors of such district and either:

(1) The entire territory of such district is included within the boundaries of a city, or

(2) A portion or portions of the territory of such district is included within the boundaries of a city and such portion or portions:

(i) Represent 70 percent or more of the area of taxable or assessable land within such district, as shown on the last equalized assessment roll; and

(ii) Contains 70 percent or more of the number of registered voters who reside within the district as shown on the voters’ registrar in the office of the county clerk or registrar of voters.

(f) “General fund reserves” means the general fund reserve balance as of July 1, 1978, that is not legally obligated. General fund reserves shall not include:

(1) Noncash assets such as stores, inventory, property and buildings, or other investments purchased prior to June 6, 1978.

(2) Any amounts for self-insurance, for contractual obligations, or for reserves established by law or a legislative body of the county, city, or special district, as the case may be.

(3) Any amounts restricted by law or court order.

(4) Any amounts committed to a capital outlay project approved prior to June 6, 1978, by the governing body.

(g) For the purpose of this chapter, the amount of property tax levied pursuant to existing law, for the purpose of making annual payments for the interest and principal on outstanding general obligation bonds or other indebtedness approved by the voters prior to July 1, 1978, shall be excluded from all calculations.

(Amended by Stats. 2006, Ch. 643, Sec. 3. Effective January 1, 2007.)






ARTICLE 2 - State Allocation

16272

Out of the amount appropriated by Section 16100, there shall be allocated among the governing bodies, for the 1978–79 fiscal year only, one hundred and twenty-five million dollars ($125,000,000) to be distributed as provided in this article.

(Amended by Stats. 1978, Ch. 332.)



16272.5

The State Controller, shall total the amounts determined pursuant to former Section 16272.3, as amended by Chapter 332 of the Statutes of 1978, and shall determine the proportion which the amounts submitted by each governing body bears to the total amount of the property taxes reported by all such governing bodies. The percentage determined for each governing body shall be applied to the one hundred twenty-five million dollars ($125,000,000) to determine the dollar share of the surplus allocation for each governing body. The Controller shall then notify in writing each fiscal officer of the allocation which will be made for the 1978–79 fiscal year, on or before July 20, 1978.

(Amended by Stats. 2004, Ch. 193, Sec. 51. Effective January 1, 2005.)



16272.7

(a) The allocation for each governing body as determined in Section 16272.5 shall be distributed to each governing body by the State Controller as follows:

33 percent—on August 31, 1978, or a subsequent date if the information needed by the State Controller is not available by this date.

33 percent—on December 10, 1978.

34 percent—on May 10, 1979, or at an earlier time as may be requested by the governing body if a determination is made pursuant to subdivision (b) of this section.

(b) If a governing body certifies that any district which was allocated funds pursuant to Section 16275 needs such funds earlier than May 10, 1979, and that such need is based on a determination by the governing body that such funds are needed in order to continue providing necessary services, the governing body may request that the Controller provide such funds prior to May 10, 1979. Upon such request the Controller shall disburse such funds. When received, the board shall immediately deposit such funds with such district.

(c) Where funds are disbursed earlier than May 10, 1979, any reconciliation and audit as may otherwise be required shall be made no later than July 1, 1979.

(Amended by Stats. 1979, Ch. 7.)






ARTICLE 3 - Distribution Process

16274

Not later than seven days after the notice from the State Controller, the governing body shall hold a public hearing for the purpose of determining the distribution of funds received pursuant to Section 16272.5. The governing body shall send written notice to the legislative body of each special district which is not governed by the board of supervisors or the city council and shall publish such notice in a newspaper of general circulation in the county not less than three days prior to the hearing. The notice shall include the following: (1) the amount of funds available to special districts, (2) the statutory criteria for the distribution of such funds, and (3) the time and place of the hearing.

(Added by Stats. 1978, Ch. 292.)



16275

Following the close of the public hearing, the governing body shall distribute the funds in accordance with the following criteria:

(a) Public Safety Services:

(1) In distributing funds to districts which provide fire protection services, and any police protection district, county service area, or community services district which provides police protection services, exclusively, the governing body shall provide an amount sufficient to ensure that each district maintains the same level of protection as was actually provided during 1977–78.

(b) Other special district services:

(1) Districts with general fund reserves, as defined in Section 16271, of 5 percent or less of their total 1977–78 revenues shall be given priority over districts with general fund reserves in excess of 5 percent of their total 1977–78 revenues.

(2) Districts which have relied most heavily upon revenues derived from property taxation to finance the provision of a service shall be given priority over those districts which are less dependent upon revenues derived from property taxation.

(3) Districts which are not authorized to utilize nonproperty tax revenue sources, including but not limited to fees, rates and tolls to finance the provision of a service shall be given priority over districts which are authorized to utilize such nonproperty tax sources.

(4) In distributing funds to districts which provide more than one service, exclusive of fire and police protection services which are funded under the public safety services category, the board shall apply the criteria of paragraphs (1), (2), and (3) of this subdivision to each such service and shall make a distribution of funds to the district for each such service.

(5) Any distribution made pursuant to this section shall be reduced by one-third of the amount by which the district’s general fund reserves exceeds 5 percent of the district’s total 1977–78 revenues.

(Amended by Stats. 1978, Ch. 332.)



16276

Within 30 days of the notice of allocation received pursuant to Section 16272.5, the governing body shall determine the amount of funds to be disbursed to each special district. The funds provided for by this chapter shall be used exclusively for special districts and shall not be used for any general county or municipal expenses.

(Added by Stats. 1978, Ch. 292.)



16276.3

Within five days of the determination by the governing body pursuant to Section 16276, the governing body shall publish a notice in a newspaper of general circulation which includes: (1) the districts which received funds, (2) the amount of funds received, and (3) the purpose for which such funds shall be used.

(Added by Stats. 1978, Ch. 292.)



16276.5

The county auditor shall disburse funds to the special district in the same manner as disbursements which are made from the county treasurer’s property tax trust fund.

(Amended by Stats. 1982, Ch. 454, Sec. 66.)



16277

Nothing in this chapter shall be construed to authorize the governing body to specify the manner in which such funds are to be expended by any district where such district has a legislative body other than the governing body.

(Added by Stats. 1978, Ch. 292.)



16278

The determination of the governing body in distributing funds to a special district pursuant to this chapter shall be final and conclusive in the absence of fraud or prejudicial abuse of discretion. In any action or proceeding to review any determination of the governing body, such inquiry shall be limited to whether there was fraud or prejudicial abuse of discretion. Prejudicial abuse of discretion shall be established if the court finds that the determination of the governing body was not supported by substantial evidence in light of the whole record.

(Added by Stats. 1978, Ch. 292.)



16279

No action or proceeding shall be commenced to contest any determination of the governing body pursuant to this chapter, unless such action or proceeding shall have been brought within 90 days after the governing body’s determination.

(Added by Stats. 1978, Ch. 332.)






ARTICLE 4 - Additional Assistance

16279.1

The Legislature finds and declares that Article XIII A of the Constitution, as added by the adoption of Proposition 13 on the ballot at the Direct Primary Election held on June 6, 1978, has substantially reduced the property tax revenues of many special districts, and that the remaining revenues, together with state assistance made available for special districts for the 1978–79 fiscal year, will not, in some instances, be sufficient to adequately finance the operation of special districts for the remainder of the 1978–79 fiscal year.

The Legislature further recognizes that there is a need to reduce the cost of local government and to provide local services in the most cost efficient manner possible. The Legislature urges all special districts to examine the services which they provide, to determine if such services duplicate those services provided by another public agency within the same service area, to determine which services could be eliminated or reduced, and to determine what steps can be taken, including, but not limited to, the consolidation of such districts or the realignment of their boundaries, so as to reduce the cost of providing services.

The purpose of this article is to provide financial assistance to those special districts which will be without sufficient funds to adequately provide services during the remainder of the 1978–79 fiscal year. The Legislature intends that only those special districts which have made a concerted effort to reduce their costs during the 1978–79 fiscal year shall be considered eligible to receive additional financial assistance for the remainder of such fiscal year. It is the intent of the Legislature that boards of supervisors, in distributing funds among eligible special districts, shall make such distribution to districts in such a manner that each district receives an amount commensurate with its 1978–79 revenue loss relative to the similar losses of other eligible districts within the county.

(Added by Stats. 1979, Ch. 12.)



16279.2

(a) The sum of thirty-five million seven hundred ten thousand dollars ($35,710,000) is hereby appropriated from the Local Agency Emergency Loan Fund to the State Controller for allocation to special districts as provided in this article.

(b) The State Controller shall apply the percentages stated in the schedule set forth in subdivision (c) to the sum of thirty-five million seven hundred ten thousand dollars ($35,710,000) and allocate the amount determined thereby to the respective governing bodies.

(c) The following schedule contains the percentages to be applied as provided by subdivision (b):

County

Percent

Alameda  ........................

8.794

Butte  ........................

1.061

Calaveras  ........................

.012

Colusa  ........................

.040

Contra Costa  ........................

1.957

El Dorado  ........................

.153

Fresno  ........................

3.130

Humboldt  ........................

.235

Imperial  ........................

.070

Inyo  ........................

.022

Kern  ........................

.454

Kings  ........................

.401

Lake  ........................

.077

Los Angeles  ........................

32.682

Marin  ........................

.867

Mendocino  ........................

.156

Merced  ........................

.057

Modoc  ........................

.031

Monterey  ........................

.184

Napa  ........................

.272

Nevada  ........................

.166

Orange  ........................

18.454

Placer  ........................

.187

Riverside  ........................

1.848

Sacramento  ........................

2.812

San Benito  ........................

.031

San Bernardino  ........................

5.256

San Joaquin  ........................

1.520

San Mateo  ........................

2.051

Santa Barbara  ........................

.793

Santa Clara  ........................

1.225

Santa Cruz  ........................

1.013

Shasta  ........................

.031

Solano  ........................

1.438

Sonoma  ........................

1.081

Sutter  ........................

.313

Tehama  ........................

.075

Tulare  ........................

.393

Ventura  ........................

1.876

Yolo  ........................

.160

Yuba  ........................

.140

Multi-County

District

Percent

Coachella Valley Water District  ........................

.080

Deer Creek Storm Water District  ........................

.019

Dixon Resource Conservation District  ........................

.002

Dos Palos Drainage District  ........................

.011

Flood Control Maintenance District #7  ........................

.010

Flood Control Maintenance District #15  ........................

.021

Kaweah Water Conservation District  ........................

.240

Lower San Joaquin Levee District  ........................

.016

Reclamation District #777  ........................

.006

Reclamation District #1000  ........................

.120

Reclamation District #2054  ........................

.005

Reclamation District #2056  ........................

.006

Reclamation District #2063  ........................

.008

Colusa Mosquito Abatement District  ........................

.013

Delano Mosquito Abatement District  ........................

.079

Kings Mosquito Abatement District  ........................

.168

Marin-Sonoma Mosquito Abatement District  ........................

.076

Sacramento-Yolo Mosquito Abatement District  ........................

.479

Sutter-Yuba Mosquito Abatement District  ........................

.091

Pajaro Valley Cemetery District  ........................

.078

Manton Cemetery District  ........................

.004

Upham Cemetery District  ........................

.001

Dos Palos Cemetery District  ........................

.009

East Bay Regional Park District  ........................

5.250

Mid Peninsula Regional Open Space District  ........................

1.690

(d) The State Controller shall distribute the amounts allocated pursuant to subdivision (b) to each governing body not later than March 20, 1979.

(e) Each board of supervisors shall distribute the funds allocated to it pursuant to subdivision (b) to eligible special districts, including subsidiary districts, which the board of supervisors finds have a critical unmet need. The criteria contained in Section 16275 shall not apply to such distribution.

(f) In the event that a governing body made funds available to any eligible special district for the 1978–79 fiscal year from its own sources, such governing body may reimburse itself for any or all of such amount from the amount allocated to it pursuant to subdivision (b) or, in the case of a subsidiary district, for the amount allocated to such district pursuant to subdivision (e).

(Added by Stats. 1979, Ch. 12.)



16279.3

As used in this article, “eligible special district” means a special district, subsidiary district, or multicounty special district which, during the three fiscal years prior to the 1978–79 fiscal year, received, on the average, more than 50 percent of its total revenue directly or indirectly from property tax and performs any of the following activities: cemetery, flood control, library, pest abatement, park and recreation, or garbage disposal pursuant to Chapter 1 (commencing with Section 4100) of Part 2 of Division 5 of the Health and Safety Code. Total revenue shall not include state or federal funds received in the three fiscal years prior to the 1978–79 fiscal year for any purpose, except capital outlay.

(Added by Stats. 1979, Ch. 12.)



16279.4

Pursuant to a resolution adopted by its governing board, a county or city may distribute funds to any special district from any available county or city sources, including funds allocated to the county or city pursuant to Section 16272 of the Government Code or Section 35.5 of Chapter 332 of the Statutes of 1978. Notwithstanding any provision of Section 16272 of the Government Code, or Section 35.5 of Chapter 332 of the Statutes of 1978, a city or county may distribute funds allocated to the county or city pursuant to such sections to any community services district formed on March 1, 1979, which includes territory within its jurisdiction declared by the Governor to be a disaster area due to flooding in 1978.

(Amended by Stats. 1979, Ch. 157.)



16279.5

Pursuant to a resolution adopted by its governing board, a county or city may lend any of its available funds to any special district which will receive state funds pursuant to Section 16272.7 of the Government Code or Section 35.5 of Chapter 332 of the Statutes of 1978. Such loan shall be repaid upon the receipt of such state funds and prior to any other obligation of the district.

(Added by Stats. 1979, Ch. 12.)









CHAPTER 4 - Cost of Living Increases

16280

No state funds from the state surplus or state loan funds shall be available to any local public agency which provides a cost-of-living wage or salary increase in the 1978–79 fiscal year for local public agency employees or cost-of-living increases for any other individuals, including AFDC and other welfare recipients, if such increase is in excess of the cost-of-living salary increase provided for state employees. The cost-of-living salary increase provided for state employees shall be determined by dividing the total amount made available by the Legislature for salary increases to state employees by the total salaries paid to state employees. If the Legislature limits the cost-of-living salary increase for state employees on the basis of salary range, the local public agency shall likewise limit any cost-of-living increase for local public agency employees and other individuals on the same basis.

Any provision of a contract, agreement, or memorandum of understanding between a local public agency and an employee organization or an individual employee which provides for a cost-of-living wage or salary increase to local public agency employees in excess of such increase provided for state employees is null and void to the extent of such excess.

This section shall not preclude regular merit increases, established prior to June 6, 1978, longevity or educational increments, promotions, or transfers, but shall preclude the transfer of employees to new positions created with higher pay schedules for the purpose of circumventing this chapter.

As used in this section, the terms “salary” and “wage or salary” shall not include any compensation other than wages or salaries, such as health benefits, retirement benefits, life insurance, vacation time, sick leave, perquisites of all kinds, and reimbursement of expenses.

The amendment of this section made by Chapter 332 of the Statutes of 1978 does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 1979, Ch. 373.)



16280.5

No state funds from the state surplus or state loan funds shall be available to any local public agency which provides an increase in salary in the 1978–79 fiscal year to any elected or appointed noncivil service officer of the local public agency.

Any provision of a contract or agreement between a local public agency and an elected or appointed noncivil service officer of the local public agency which provides for an increase in salary is null and void.

As used in this section, “salary” does not include any compensation other than wages or salaries, such as health benefits, retirement benefits, life insurance, vacation time, sick leave, perquisites of all kind, and reimbursement of expenses.

(Amended by Stats. 1982, Ch. 454, Sec. 67.)



16281

It is the intent of the Legislature in enacting this chapter to alleviate the current fiscal crisis created by the passage of Proposition 13 (Article XIII A of the California Constitution), and to provide for maintaining essential services which would otherwise be lost.

The Legislature finds and declares that limiting increases in wages or salaries for local public agency officers and employees and cost of living increases for other individuals will allow essential local government services to be maintained at a higher level than would otherwise be the case, and will promote full employment and prevent layoffs.

The Legislature further finds and declares that this chapter constitutes a matter of statewide concern, and shall apply to charter counties and charter cities. The provisions of this chapter shall supersede any inconsistent provisions in the charter of any county or city.

(Amended by Stats. 1978, Ch. 332.)



16282

For the purpose of this chapter “local public agency” means a city, county, city and county, special district, school district, county board of education, or community college district.

(Added by Stats. 1978, Ch. 332.)









PART 2 - STATE FUNDS

CHAPTER 1 - General

16300

The General Fund consists of money received into the treasury and not required by law to be credited to any other fund.

(Added by Stats. 1945, Ch. 120.)



16301

Except as otherwise provided by law, all money belonging to the State received from any source whatever by any state agency shall be accounted for to the Controller at the close of each month, or more frequently if required by the Controller or the Department of Finance, in such form as he prescribes, and on the order of the Controller be paid into the Treasury and credited to the General Fund, provided that amounts received as partial or full reimbursement for services furnished shall be credited to the applicable appropriation.

(Amended by Stats. 1953, Ch. 175.)



16301.3

(a) Each state agency, department, and entity shall provide its employer identification number to the Treasurer. The Treasurer is authorized to use these employer identification numbers to monitor state money deposited outside of the centralized State Treasury System.

(b) Notwithstanding any other provision of law, a bank or financial institution shall, upon request from the Treasurer, provide to the Treasurer the account number, account balance, account owner of record, account type, account opening date, account closing date, and account purpose, if known, associated with the employer identification numbers described in subdivision (a), to assist the Treasurer in monitoring accounts and state money deposited outside of the centralized State Treasury System.

(Added by Stats. 2014, Ch. 393, Sec. 1. Effective January 1, 2015.)



16301.5

Any money collected or received after September 18, 1947, by the Controller as restitutions from former recipients of relief under the California Unemployment Relief Act of 1935 or any other act relating to unemployment relief shall be deposited in the General Fund.

(Added by Stats. 1953, Ch. 170.)



16302

Whenever any person donates any money to the State, the Treasurer shall receive it, upon the receipt of a certificate from the Controller. If the donor, at the time of making the donation, files with the Controller a written designation of the fund or appropriation he desires to benefit thereby, his donation shall be credited accordingly. If such a designation is not made, the donation shall be credited to the State School Fund.

The acceptance of any such donation shall be subject to the provisions of Section 11005 of this code.

(Amended by Stats. 1949, Ch. 1023.)



16302.1

(a) Whenever any person pays to any state agency pursuant to law an amount covering taxes, penalties, interest, license, or other fees, or any other payment, and it is subsequently determined by the state agency responsible for the collection thereof that this amount includes an overpayment of ten dollars ($10) or less of the amount due the state pursuant to the assessment, levy, or charge to which the payment is applicable, the amount of the overpayment may be disposed of in either of the following ways:

(1) The state agency responsible for the collection to which the overpayment relates may apply the amount of the overpayment as a payment by the person on any other taxes, penalties, interest, license, or other fees, or any other amount due the state from that person if the state agency is responsible by law for the collection to which the overpayment is to be applied as a payment.

(2) Upon written request of the state agency responsible for the collection to which the overpayment relates, the amount of the overpayment shall, on order of the Controller, be deposited as revenue in the fund in the State Treasury into which the collection, exclusive of overpayments, is required by law to be deposited.

(b) The California Victim Compensation and Government Claims Board may adopt rules and regulations to permit state agencies to retain these overpayments where a demand for refund permitted by law is not made within six months after the refund becomes due, and the retained overpayments shall belong to the state.

(c) Except as provided in subdivision (b), this section shall not affect the right of any person making overpayment of any amount to the state to make a claim for refund of the overpayment, nor the authority of any state agency or official to make payment of any amount so claimed, if otherwise authorized by law.

(Amended by Stats. 2006, Ch. 538, Sec. 269. Effective January 1, 2007.)



16302.2

Upon approval of the Director of Finance, any state agency with respect to any amount required to be shown on any form prescribed by the agency, or any amount of credit or refund, or any amount to be collected as a deficiency or underpayment of any tax, penalty, interest, license or other fee, or any other payment, may provide by regulation for the disregard of the fractional part of a dollar, unless it amounts to fifty cents ($0.50) or more, in which case it shall be increased to one dollar ($1).

(Amended by Stats. 1974, Ch. 1221.)



16302.3

Notwithstanding the provisions of Section 16302.2, state agencies may accept forms on which any amount or tax, penalty, interest, license or other fee, or any other payment is reported in dollars and cents and may compute the amount due on that basis in lieu of recomputing the amount due on the basis of regulations issued pursuant to Section 16302.2; provided, that such recomputation would not change the amount due by more than two dollars ($2).

(Added by Stats. 1957, Ch. 1374.)



16303

If money withdrawn from the Treasury pursuant to a valid act of appropriation is subsequently returned, in whole or part, the Controller shall credit it back to the special or general appropriation from which it was drawn, and it is available for the purpose for which it was appropriated.

Money so returned after expiration of the period of availability of such appropriation may be credited by the Controller to either the appropriation or the fund from which it was drawn. In making such determination, the Controller shall take into account, among other things: the amount of the abatement, the time elapsed since the reversion of the appropriation, and the undisbursed balance remaining in the appropriation.

(Amended by Stats. 1957, Ch. 816.)



16304

An appropriation shall be available for encumbrance during the period specified therein, or, if not otherwise limited by law, for three years after the date upon which it first became available for encumbrance. An appropriation containing the term “without regard to fiscal years” shall be available for encumbrance from year to year until expended.

An appropriation shall be deemed to be encumbered at the time and to the extent that a valid obligation against the appropriation is created.

As used in this code and in every other statute heretofore or hereafter enacted, the term “unexpended balance” shall be construed to mean “unencumbered balance.”

Appropriations for the following purposes are exempt from limitations as to period of availability in any appropriation, and shall remain available from year to year until expended:

(a) Payment of interest and redemption charges on any portion of the bonded debt of the state.

(b) Transfers of money from any fund for the benefit of elementary schools, high schools, community colleges, the University of California, or any interest and sinking fund in the State Treasury.

(c) Money transferred to revolving funds specifically created by law, including, but not limited to, the Architecture Revolving Fund and the Water Resources Revolving Fund.

(d) Appropriations available for the acquisition of real property to the extent that such appropriations have been encumbered by the filing of condemnation proceedings on behalf of the State of California prior to the expiration of the period of availability of the appropriation.

(e) Money transferred to and expendable from funds other than the fund in which originally deposited, pursuant to the provisions of law earmarking or appropriating for expenditure certain classes of revenue or other receipts.

(f) Continuing provisions of law appropriating for specific purposes certain classes of revenue or other receipts, upon their deposit in a particular fund in the State Treasury or upon their collection by an agency of this state.

(Amended by Stats. 2000, Ch. 364, Sec. 1. Effective January 1, 2001.)



16304.01

Notwithstanding Section 16304, an appropriation available for the acquisition of real property to the extent that such appropriation is required to carry out the provisions of Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 shall be available for five years after the date upon which it first became available for encumbrance.

(Added by Stats. 1977, Ch. 829.)



16304.1

Disbursements in liquidation of encumbrances may be made before or during the two years following the last day an appropriation is available for encumbrance, except in the case of a fund made up of federal funds. Disbursements in liquidation of encumbrances may be made before or during the four years following the last day an appropriation of federal funds is available for encumbrance. Whenever, during either liquidation period, the Director of Finance determines that the project for which the appropriation was made is completed and that a portion of the appropriation is not necessary for disbursements, that portion shall, upon order of the Director of Finance, revert to and become a part of the fund from which the appropriation was made. Upon the expiration of two years, or four years in the case of a fund made up of federal funds, following the last day of the period of its availability, the undisbursed balance in any appropriation shall revert to and become a part of the fund from which the appropriation was made. Subsequent to reversion any unpaid encumbrance against the appropriation may be paid from any current appropriations available for the same purposes.

To the extent that appropriations are exempt from limitations as to periods of availability under Section 16304, they shall not be subject to the provisions of this section.

(Amended by Stats. 1994, Ch. 726, Sec. 16. Effective September 22, 1994.)



16304.2

Notwithstanding Section 16304, any capital outlay appropriation enacted on or after July 1, 1987, from a fund created by a general obligation bond act approved by the voters for a project which was, or is, subsequently delayed as a result of litigation, is, and shall be, hereby reappropriated for an additional three years, commencing with the operative date of the statute adding this section, or upon the expiration of the original period of encumbrance, whichever is later.

(Added by Stats. 1990, Ch. 454, Sec. 1.)



16304.3

(a) Notwithstanding Section 16304, an appropriation for an approved cooperative work agreement shall be available for expenditure as provided in this section.

(b) An approved cooperative work agreement is a binding contract or agreement between multiple parties, including the state or other governmental entities, or private nonprofit organizations, for work that cannot be completed for valid and substantial reasons during the period of time for which the funding is available for liquidation, and that meets all of the following criteria:

(1) The cooperative work agreement has been approved by the Department of Finance.

(2) The work to be completed is consistent with the intent of the original appropriation.

(3) The cooperative work agreement is funded only from appropriations for local assistance.

(c) Only that portion of the appropriation already encumbered upon approval of the cooperative work agreement by the Department of Finance shall be available to complete the work specified in the agreement. Any unencumbered or disencumbered balance shall revert to the fund of origin consistent with standard state accounting practices.

(d) The unliquidated balance subject to the approved cooperative work agreement shall revert to the fund of origin no later than eight years from the date of the original appropriation.

(e) This section shall not apply to cooperative work agreements entered into prior to January 1, 2001.

(Added by Stats. 2000, Ch. 364, Sec. 2. Effective January 1, 2001.)



16304.5

Upon prior approval of the Department of Finance, contracts for construction of any California State Fair and Exposition project for which funds have been appropriated may be entered into prior to the date that such funds will be available for expenditure if such construction will not be completed until subsequent to the date of availability of the funds. After the date such appropriation becomes available for expenditure the Controller may make expenditures pursuant to a contract entered into pursuant to this section.

(Added by Stats. 1955, Ch. 294.)



16304.6

Within the time during which the appropriation is available for expenditure, the California Victim Compensation and Government Claims Board at the request of the director of the department concerned and with the approval of the Director of Finance, may authorize that unneeded funds in any appropriation for the support of an institution, school, or college or for family care or private home care or for parole supervision activities within any of the following departments shall be available and be deemed appropriated for the support of any institution, school, or college or for family care or private home care or for parole supervision activities within the same department:

(a) Department of Corrections and Rehabilitation.

(b) Department of the Youth Authority.

(c) State Department of Education.

(d) State Department of State Hospitals.

(Amended by Stats. 2012, Ch. 440, Sec. 20. Effective September 22, 2012.)



16304.7

Upon the effective date of an act abolishing any of the powers or duties of any state officer or agency, the unexpended balance of any appropriation for such officer or agency which was intended to be used for the performance of such powers or duties shall revert to the fund from which such appropriation was made.

(Added by Stats. 1957, Ch. 1656.)



16304.8

Upon the effective date of an act making any change in the fund from which an appropriation for any state officer or agency is payable, such appropriation or the applicable portion thereof shall become payable from the fund designated in that law. The Department of Finance shall determine the adjustments to be made as a result of such change in the law, and shall certify the same to the State Controller. The State Controller shall thereupon make the necessary entries upon his records.

(Added by Stats. 1957, Ch. 1656.)



16304.9

(a) Upon the effective date of an act transferring any of the powers or duties of any state officer or agency to another state officer or agency, the Department of Finance shall determine the portion remaining of any appropriation which was intended to be used for the performance of such powers or duties, and shall certify this amount to the Controller. The Controller shall thereupon transfer such amount to the state officer or agency to which such powers or duties were transferred.

(b) The Department of Finance shall make the final determination of the budgetary and accounting transactions and treatments to ensure proper implementation of reorganization, mergers, or the elimination of state entities, offices, or agencies.

(Amended by Stats. 2013, Ch. 352, Sec. 300. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



16305

The purpose of this legislation is hereby declared to be the establishment of a centralized State Treasury System under which state moneys will be adequately protected, and at the same time will be controlled and invested in such a way as to realize the maximum return consistent with safe and prudent treasury management. This legislation visualizes that the State Controller will be responsible for maintaining the segregated accounts of the moneys of state agencies which are deposited with the Treasurer in trust, and that the State Treasurer will not maintain records which in their detail duplicate the accounting records maintained by the Controller for these moneys.

(Amended by Stats. 1949, Ch. 1534.)



16305.1

It is anticipated that as a result of this legislation state agencies will no longer need to maintain large sums of money in agency bank accounts, and that future agency bank accounts permitted by the Director of Finance will contain only amounts of money necessary for day-to-day petty cash needs.

(Amended by Stats. 1974, Ch. 1221.)



16305.2

(a) All money in the possession of or collected by any state agency or department, except for money in the Local Agency Investment Fund, is subject to Sections 16305.3 to 16305.7, inclusive, and is hereafter referred to as state money.

(b) Except as otherwise provided by this chapter or authorized by statute, any transfer, expenditure, or other use of state money knowingly committed by a state employee, outside of the State Treasury System is a misdemeanor, punishable by up to one year in a county jail, or a two-thousand-five-hundred-dollar ($2,500) fine, or both.

(Amended by Stats. 2014, Ch. 221, Sec. 1. Effective January 1, 2015.)



16305.3

All state money shall be deposited in trust in the custody of the Treasurer, except when otherwise authorized by the Director of Finance, or unless deposited directly in the State Treasury. All state money deposited in trust in the custody of the Treasurer shall be held in a trust account or accounts and may be withdrawn only upon the order of the depositing agency or its disbursing officer. The provisions of Sections 16305.3 to 16305.7, inclusive, shall not be construed to repeal or amend any provision of law now requiring officers or employees to make daily, weekly or monthly settlements with the Treasurer. All such money held by the State Treasurer in trust shall be subject to audit by the Department of Finance and shall also be subject to cash count, as provided in Sections 13297, 13298, and 13299 of this code.

(Amended by Stats. 1974, Ch. 1221.)



16305.4

The Director of Finance shall establish any system which may be necessary or convenient in the handling of trust accounts of the state agencies and in establishing the system to be followed in receiving, holding and disbursing such money. The system established by the Director of Finance shall in general provide that the Controller is responsible for maintaining accounts to record the Treasurer’s accountability, and shall maintain the separate account for each trust deposit.

(Amended by Stats. 1974, Ch. 1221.)



16305.5

Money in treasury trust accounts shall be deposited, invested and reinvested in the same manner and to the same extent as if the money in trust accounts were money in the State Treasury.

(Amended by Stats. 1959, Ch. 687.)



16305.7

Any increment collected as the result of investment of state money shall be collected by the State Treasurer and reported by him to the State Controller for credit to the General Fund in the State Treasury.

(Added by Stats. 1949, Ch. 1534.)



16305.8

Nothing in Sections 16305.3 to 16305.7, inclusive, shall apply to money drawn or collected by the Regents of the University of California.

(Added by Stats. 1949, Ch. 1534.)



16305.9

(a) All money in the Local Agency Investment Fund shall be held in trust in the custody of the Treasurer.

(b) All money in the Local Agency Investment Fund is nonstate money. That money shall be held in a trust account or accounts. The Controller shall be responsible for maintaining those accounts to record the Treasurer’s accountability, and shall maintain a separate account for each trust deposit in the Local Agency Investment Fund.

(c) That money shall be subject to audit by the Department of Finance and to cash count as provided for in Sections 13297, 13298, and 13299. It may be withdrawn only upon the order of the depositing entity or its disbursing officers. The system that the Director of Finance has established for the handling, receiving, holding, and disbursing of state agency money shall also be used for the money in the Local Agency Investment Fund.

(d) All money in the Local Agency Investment Fund shall be deposited, invested, and reinvested in the same manner and to the same extent as if it were state money in the State Treasury.

(Added by Stats. 2002, Ch. 761, Sec. 2. Effective September 21, 2002.)



16306

When any State revenue, other than revenue payable into the General Fund, is set apart to be applied by the State to the support of the public school system and the State university, the amount set apart shall be repaid into the funds into which the revenue would otherwise have been paid or from which the revenue was set apart.

(Added by Stats. 1945, Ch. 120.)



16307

There are hereby appropriated out of the General Fund such amounts as may be necessary to make such repayments. Such repayments shall be made from the first money accruing to the General Fund over and above the amounts:

(a) Then necessary to provide for payments for the support of the public school system and the State university, and

(b) Which under the State Constitution shall first be applied to the payment of obligations of the State existing at the time the revenues were set apart.

(Added by Stats. 1945, Ch. 120.)



16308

Claims against special fund appropriations for the support of any State agency, that can not be paid by reason of the depletion of the special fund as a result of any setting apart of revenues under Section 15 of Article XIII of the Constitution shall be paid from the General Fund to the extent only of the sums so set apart.

(Added by Stats. 1945, Ch. 120.)



16309

If money is set apart from more than one nongeneral fund revenue, and available money is insufficient for repayment in full, repayments shall be made in proportion to the unpaid balances.

(Added by Stats. 1945, Ch. 120.)



16310

(a) When the General Fund in the Treasury is or will be exhausted, the Controller shall notify the Governor and the Pooled Money Investment Board. The Governor may order the Controller to direct the transfer of all or any part of the moneys not needed in other funds or accounts to the General Fund from those funds or accounts, as determined by the Pooled Money Investment Board, including the Surplus Money Investment Fund or the Pooled Money Investment Account. All moneys so transferred shall be returned to the funds or accounts from which they were transferred as soon as there are sufficient moneys in the General Fund to return them. No interest shall be charged or paid on any transfer authorized by this section, exclusive of the Pooled Money Investment Account, except as provided in this section. This section does not authorize any transfer that will interfere with the object for which a special fund was created or any transfer from the Central Valley Water Project Construction Fund, the Central Valley Water Project Revenue Fund, or the California Water Resources Development Bond Fund.

(b) (1) Interest shall be paid on all moneys transferred to the General Fund from the following funds:

(A) The Department of Food and Agriculture Fund.

(B) The DNA Identification Fund.

(C) The Mental Health Services Fund.

(D) All funds created pursuant to the California Children and Families Act of 1998, enacted by Proposition 10 at the November 3, 1998, statewide general election.

(E) Any funds retained by or in the possession of the California Exposition and State Fair pursuant to this section.

(2) With respect to all other funds, and unless otherwise specified, if the total moneys transferred to the General Fund in any fiscal year from any special fund pursuant to this section exceed an amount equal to 10 percent of the total additions to surplus available for appropriation as shown in the statement of operations of a prior fiscal year as set forth in the most recent published annual report of the Controller, interest shall be paid on the excess. Interest payable under this section shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which transferred.

(c) Notwithstanding any other provision of law, except as described in subdivision (d), all moneys in the State Treasury may be loaned for the purposes described in subdivision (a).

(d) Subdivision (c) shall not apply to any of the following:

(1) The Local Agency Investment Fund.

(2) Funds classified in the State of California Uniform Codes Manual as bond funds or retirement funds.

(3) All or part of the moneys not needed in other funds or accounts for purposes of subdivision (a) where the Controller is prohibited by the California Constitution, bond indenture, or case law from transferring all or any part of those moneys.

(Amended by Stats. 2012, Ch. 1, Sec. 2. Effective February 3, 2012.)



16311

The Treasurer may pay all expense for collecting bonds and bond coupons. Where the proceeds of the collection are part of any special fund, the expense shall be charged against the special fund and credited to the General Fund.

(Added by Stats. 1945, Ch. 120.)



16312

(a) Notwithstanding and in addition to any other provision of law permitting withdrawal of moneys from the General Fund for deposit into a special fund for the purpose of carrying out a program or project with repayment to the General Fund to come from the proceeds of the later sale of state bonds or notes, the Pooled Money Investment Board may instead make a loan from the Pooled Money Investment Account directly to any such special fund, on such terms and conditions as the board may determine, upon request made to the board by an appropriate official. Any official authorized by law to seek, authorize, or approve a withdrawal of moneys from the General Fund for these purposes may in the alternative request a loan from the board as provided in this section and execute such documents as are required by the board to obtain and repay the loan. Interest on the loan shall be determined as provided in Section 16314.

(b) The Pooled Money Investment Board may also make a loan from the Pooled Money Investment Account to any special fund for the purpose of carrying out a program or project that is authorized to be financed by issuing bonds, notes, or other evidence of indebtedness, where the special fund does not qualify under subdivision (a). Any loan shall be subject to those terms and conditions as the board shall determine and interest shall be determined as provided in Section 16314.

Any state agency or other entity of state government that has authority to issue bonds may request a loan from the Pooled Money Investment Account and execute such documents as are required by the board to obtain and repay the loan.

(c) When a loan is made pursuant to subdivision (a) or (b) to a special fund to carry out a state general obligation bond program, other than a program adopted pursuant to an initiative statute prior to August 22, 1988, or Chapter 27, 30, 48, or 49 of the Statutes of 1988, the special fund shall pay the loan interest out of the proceeds derived from bond sales. For non-self-liquidating programs adopted pursuant to an initiative statute prior to August 22, 1988, or Chapter 27, 30, 48, or 49 of the Statutes of 1988, the General Fund shall pay the loan interest.

(d) Notwithstanding Section 13340, amounts required to pay interest on loans made to non-self-liquidating general obligation bond programs are hereby continuously appropriated from the General Fund.

The Legislature hereby finds and declares that these appropriations for interest payments regarding general obligation bond programs are appropriations for debt service as defined in Section 8 of Article XIII B of the California Constitution and therefore are exempt from the appropriations limit set by that article.

(Amended by Stats. 1988, Ch. 984, Sec. 1. Effective September 20, 1988.)



16312.1

(a) (1) It is in the best interest of the state to ensure that there are adequate resources to fund critical state highway and local road projects in a timely manner. The Director of Finance may designate up to 15 percent of projected cash balances, as determined by the Department of Finance, in funds and accounts specified in paragraph (2), to provide a contingency interim financing amount for critical highway and road projects in the event there are insufficient general obligation bond proceeds that otherwise would fund those projects, or in the event there is inadequate access to the commercial paper market to ensure timely progress of those projects.

(2) The eligible funds and accounts for purposes of paragraph (1) are the Transportation Investment Fund, the Motor Vehicle Fuel Account, the Transportation Revolving Account, the State Highway Account, and the Highway Users Tax Account.

(b) Upon a designation by the Director of Finance pursuant to subdivision (a), the Pooled Money Investment Board may provide funds to state agencies requesting loans for critical state highway and local road projects, as recommended by the Department of Finance.

(c) Any amount designated by the Director of Finance pursuant to subdivision (a) may be provided as an alternative funding mechanism to any other provision of law permitting loans to state agencies from the Pooled Money Investment Account for the same purpose.

(d) State agencies requesting a loan pursuant to this section shall follow the process as prescribed by the Pooled Money Investment Board, which shall be consistent with the process for loans under Section 16312.

(Added by Stats. 2012, Ch. 1, Sec. 3. Effective February 3, 2012.)



16313

Notwithstanding and in addition to any other provision of law permitting loans to state agencies from the Pooled Money Investment Account, the Pooled Money Investment Board may make a loan, on such terms and conditions as the board may determine, from the Pooled Money Investment Account to any state agency in order to prepay or replace existing financing when the board determines it is in the best interest of the state to do so. Interest on the loans shall be determined as provided in Section 16314.

Any state agency with existing financing may request a loan from the Pooled Money Investment Account to replace existing financing and may execute such documents as are required by the board to obtain and repay the loan.

(Added by Stats. 1987, Ch. 6, Sec. 2. Effective March 23, 1987.)



16314

(a) The Pooled Money Investment Board shall establish the annual rate of interest charged on short-term loans of state funds executed after January 1, 1981, where the statute authorizing such loans does not prohibit interest or specify an interest rate or a method of computing an interest rate. The rate of interest shall not be less than the last available daily rate of return earned by the Pooled Money Investment Account on the actual date of withdrawal or transfer of the loan funds.

(b) The Pooled Money Investment Board shall establish the annual rate of interest charged on long-term loans of state funds executed after January 1, 1981, where the statute authorizing such loans does not prohibit interest or specify an interest rate or a method of computing an interest rate. The rate of interest shall not be less than the lesser of the last available daily rate of return earned by the Pooled Money Investment Account on the actual date of withdrawal or transfer of the loan funds, or the average of the annual rates of return earned by the Pooled Money Investment Account for the three fiscal years immediately preceding the year in which the loan is executed.

(c) As used in this section, “short-term loans of state funds” means any loan from any fund or account in the State Treasury or from the reserve for contingencies or emergencies administered by the Department of Finance to any other fund in the State Treasury or to any state or local agency for a period of less than one year.

(d) As used in this section, “long-term loans of state funds” means any loan from any fund or account in the State Treasury or from the reserve for contingencies or emergencies administered by the Department of Finance to any other fund in the State Treasury or to any state or local agency for a period of one year or longer, except loans made pursuant to Section 71.4 of the Harbors and Navigation Code and Section 21602 of the Public Utilities Code.

(e) Notwithstanding subdivision (a), the Director of Finance shall have the authority to waive interest charges on short-term loans of state funds to other state agencies or funds to cover temporary shortages of funds where anticipated reimbursements have not been forthcoming, or where the agency cannot recover interest charges in the reimbursement, or where the loan is to a department or agency which derives its support from the same fund from which the loan is to be made. This authority shall not apply to loans from the Pooled Money Investment Account.

(f) The Director of Finance may extend the loan repayment date of loans of state funds as defined in subdivisions (c) and (d). At the time any such loan repayment date is extended, the loan shall be considered to be a new loan for the purposes of establishing the annual rate of interest under the provisions of subdivisions (a) and (b) for the period the loan is extended. The interest rate established on the actual date of withdrawal or transfer of the loan funds shall not be altered by such an extension.

(Added by Stats. 1980, Ch. 1118.)



16315

Any appropriation made for major construction, improvements, equipment, designs, working plans, and specifications may be expended to reimburse the Division of Architecture Revolving Fund, the University of California, or the Trustees of the California State University, for expenditures incurred prior to the availability of the appropriation, if the State Public Works Board and the Department of Finance have approved preliminary plans for the project to be financed from the appropriation in accordance with any applicable provision of law. Any money in the Division of Architecture Revolving Fund may be expended or encumbered for expenditure prior to the availability of the appropriation for any project as to which reimbursement of the fund therefor is authorized by this section. Any money available to the Trustees of the California State University for expenditure for projects of major construction, improvements, equipment, designs, working plans, and specifications may be expended or encumbered for expenditure by the trustees for any state university project prior to the availability of the appropriation for the particular project, if reimbursement of the trustees or the state university from such appropriation is authorized pursuant to this section.

Nothing herein contained shall be construed to limit or control the Regents of the University of California or the Trustees of the California State University in the expenditure of funds appropriated for major construction, improvements, and equipment for the use, development, or enlargement of the University of California or the California State University, respectively.

(Amended by Stats. 1983, Ch. 143, Sec. 192.)



16316

Any appropriation made for acquisition of real property may be expended to pay for expenses incurred for appraisals, title searches, surveys and other investigations prior to the availability of such appropriation, provided that the Director of Finance has approved the incurring of such preliminary expenses.

(Added by Stats. 1957, Ch. 80.)



16317

(a) The Controller shall maintain a system of accounts for each of the funds redesignated by the act enacting this section as accounts within the Transportation Tax Fund or the State Transportation Fund which will reflect the equity of each account, including investments and earnings on investments.

(b) No procedures shall be established to implement the act enacting this section which would impair the authority to establish accounting systems, or impair the cash management authority, possessed by the California Highway Commission and the Department of Public Works prior to the enactment of this section.

(Added by Stats. 1971, Ch. 1243.)



16317.5

No state funds or employee activities financed by the state shall, directly or indirectly, be used for accounting of, or authorizing the disbursement of, any funds of any state agency, except through accounts approved by the Department of Finance. Such funds shall be reported in official financial statements by the Department of Finance. The accounting of nonstate funds shall be exempt from this section if such accounting is a part of an investigation in which the state is involved.

(Added by Stats. 1977, Ch. 1011.)



16320

(a) Unless otherwise prohibited by law, moneys in the State Treasury may be loaned from one state fund or account to any other state fund or account to address the 2001–02, 2002–03, and 2003–04 fiscal year budgetary shortfalls, subject to all of the following conditions:

(1) The loan is authorized in the 2002 Budget Act, legislation enacted in a 2003–04 Extraordinary Session, or the 2003 Budget Act.

(2) The terms and conditions of the loan, including an interest rate, are set forth in the loan authorization.

(3) The loan is considered part of the balance of the fund or account that received the funds for the purpose of accounting and budgeting, including any determination made pursuant to Section 13307.

(4) The loan is not deducted from the balance of the fund or account from which the loan is made for purposes of calculating a fee or assessment.

(5) A fee or assessment is not increased as a result of a loan.

(6) Moneys loaned under this section are not considered a transfer of resources for purposes of determining the legality of the use of those moneys by the fund or account from which the loan is made or the fund or account that received the loan.

(b) (1) Unless law authorizing any budgetary loan states otherwise, the Director of Finance shall order the repayment of all or a portion of any budgetary loan, including, but not limited to, those loans described in subdivision (a), if he or she determines that either of the following circumstances exists:

(A) The fund or account from which the loan was made has a need for the moneys.

(B) There is no longer a need for the moneys in the fund or account that received the loan.

(2) The Director of Finance shall notify, in writing, the Chairperson of the Joint Legislative Budget Committee within 30 days of ordering the repayment of any of these loans.

(c) On August 1 of each year, the Director of Finance shall report in writing to the Chairperson of the Joint Legislative Budget Committee the balances of any outstanding budgetary loans as of the preceding June 30.

(d) On February 1 of each year, the Director of Finance shall report in writing to the Chairperson of the Joint Legislative Budget Committee the balances of any outstanding budgetary loans as of the preceding December 31.

(e) The August 1 and February 1 reports described in subdivisions (c) and (d), respectively, shall include a summary of the General Fund budgetary obligations for future payment of deferred or suspended expenditures or transfers to any special fund or account and the dates that the obligations are due.

(Amended by Stats. 2011, Ch. 11, Sec. 11. Effective March 24, 2011.)



16328

Subdivision (g) of Section 36 of Article XIII of the California Constitution created the Education Protection Account in the State Treasury. Notwithstanding any law, the Controller may use the funds in the Education Protection Account for cashflow loans to the General Fund as provided in Sections 16310 and 16381.

(Added by Stats. 2011, Ch. 12, Sec. 4. Effective March 24, 2011.)



16329

Subdivision (d) of Section 36 of Article XIII of the California Constitution created the Local Revenue Fund 2011 in the State Treasury. Notwithstanding any law, the Controller may use the funds in the Local Revenue Fund 2011 for cashflow loans to the General Fund as provided in Sections 16310 and 16381.

(Added by Stats. 2011, Ch. 12, Sec. 5. Effective March 24, 2011.)



16330

(a) (1) The State Agency Investment Fund is hereby created within the State Treasury, for the receipt of deposits from state agencies with moneys not currently required by law to be deposited in the Pooled Money Investment Account.

(2) For purposes of this section, a “state agency” includes any state office, officer, department, division, bureau, board, commission, organization, or agency, including, but not limited to, the University of California, the California State University, the California Community Colleges, and the Judicial Council.

(b) Each agency that deposits moneys in the fund shall deposit no less than a total of five hundred million dollars ($500,000,000). The total amount of moneys that may be deposited in the fund from all eligible sources shall not exceed, at any point in time, a total of ten billion dollars ($10,000,000,000), or a lesser amount as determined by the Director of Finance, in consultation with the Treasurer.

(c) The terms and conditions of deposits made into the fund shall be set by the Director of Finance, in consultation with the Treasurer. Those terms shall include, but not be limited to, the size of deposit from a particular state agency, the length of time those moneys shall be held in deposit in the fund, the availability of funds for withdrawal by the state agency depositing the funds, and the annual rate of interest paid on deposits, as described in subdivision (e).

(d) Moneys held in the fund shall be invested by the Treasurer in investments authorized by Sections 16430 and 16480 through the Pooled Money Investment Account, and notwithstanding any other law, shall be deemed borrowable by the General Fund for cashflow purposes pursuant to Sections 16310 and 16381. Repayment of any of those borrowings shall be considered a priority payment, equivalent to any other loan repayment made from the General Fund to another state fund.

(e) Notwithstanding any other law, the rate of interest to be paid to the depositors shall be the base apportionment rate based on their pro rata share of the earnings of the Pooled Money Investment Account on a quarterly basis at the end of each quarter plus an enhanced amount. The pro rata share shall be determined by a dollar day participation. The base apportionment rate applied to the dollar day participation in the fund shall be the quarter-to-date average yield of the Pooled Money Investment Account for the current quarter. The enhancement amount paid to depositors in the fund shall be determined by the Director of Finance, in consultation with the Treasurer, and shall be added to the base rate earned by the Pooled Money Investment Account at the time the apportionment is made. The total interest cost described in this subdivision shall not exceed that provided for in paragraph (1) of subdivision (d) of Section 16731.

(f) Notwithstanding Section 13340, moneys in the fund are hereby continuously appropriated to the Controller for payment of interest expenditures to depositors calculated in accordance with subdivision (e), and return of deposits to depositors according to terms and conditions set by the Director of Finance, in consultation with the Treasurer.

(g) The Department of Finance shall determine the budget items to be used for the recording and reporting of interest expenditures pursuant to this section.

(h) Deposits in the fund shall be tracked separately for each participant in the state’s accounting system, and shall be deemed to be assets of each participant. These assets shall be reflected as such on the participants’ financial statements.

(i) Actions by the Director of Finance, in consultation with the Treasurer, in implementing and administering the investment program provided for in this section shall be exempt from the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3).

(Added by Stats. 2011, Ch. 142, Sec. 1. Effective August 1, 2011.)



16340

(a) (1) The Voluntary Investment Program Fund is hereby created within the State Treasury, for the receipt of voluntary deposits from local entities.

(2) For purposes of this section, a “local entity” includes, but is not limited to, any city, county, school district, or special district.

(b) Each local entity that is approved by its governance body to deposit moneys in the fund shall deposit no less than a total of two hundred million dollars ($200,000,000). The total amount of moneys that may be deposited in the fund from all eligible sources shall not exceed, at any point in time, a total of ten billion dollars ($10,000,000,000), or lesser amount as determined by the Director of Finance, in consultation with the Treasurer.

(c) The terms and conditions of deposits made into the fund shall be set by the Director of Finance, in consultation with the Treasurer. Those terms shall include, but not be limited to, the size of the deposit from a particular local entity, the length of time those moneys shall be held in deposit in the fund, the availability of funds for withdrawal by the local entity depositing the funds, and the annual rate of interest paid on deposits, as described in subdivision (e). However, the director and the Treasurer may only permit deposits that do not exceed funds needed to address an actual or anticipated cash shortfall in the General Fund not exceeding the amounts of existing appropriations, including continuing and continuous appropriations, to which resulting proceeds are to be applied.

(d) Moneys held in the Fund shall be invested by the Treasurer in investments authorized pursuant to Sections 16430 and 16480 through the Pooled Money Investment Account, and whenever the Controller determines that moneys in the General Fund, after allowing for internal borrowing from other funds are, or are expected to be, insufficient for the payment of all appropriations made by the Legislature which are to be paid out of the moneys in the General Fund, the State Controller may, based upon his or her estimate of the probable income to the General Fund during the then fiscal year and the probable dates of receipt thereof, may draw a demand or demands against appropriations made from the General Fund to be paid in the then current fiscal year prior to the receipt of the income, and deliver the demand or demands to the Treasurer. The Treasurer shall register the demand or demands for nonpayment and may borrow moneys from the fund in an amount or amounts that is no greater than the demand or demands provided. The borrowing, together with the interest owed upon the account thereon, shall be paid exclusively from moneys in the General Fund on probable or reasonably anticipated revenues that are expected to be forthcoming within a short period of time, but not excepting recourse to internal borrowing from other funds in the event insufficient moneys are available from the General Fund. Repayment of any of those borrowings shall be considered a priority payment, equivalent to any other loan repayment made from the General Fund to another state fund.

(e) Notwithstanding any other law, the rate of interest to be earned by the depositors shall be the base apportionment rate based on their pro rata share of the earnings of the Pooled Money Investment Account on a quarterly basis at the end of each quarter plus an enhanced amount. The pro rata share shall be determined by a dollar day participation. The base apportionment rate applied to dollar day participation in the fund shall be the quarter-to-date average yield of the Pooled Money Investment Account for the current quarter. The enhancement amount paid to depositors in the fund shall be determined by the Director of Finance, in consultation with the Treasurer, and shall be added to the base rate earned by the Pooled Money Investment Account at the time the apportionment is made. The total interest cost described in this subdivision shall not exceed that provided for in paragraph (1) of subdivision (d) of Section 16731.

(f) Notwithstanding Section 13340, moneys in the fund are hereby continuously appropriated for payment of interest expenditures to depositors calculated in accordance with subdivision (e), other related expenses as determined by the Department of Finance, and return of deposits to depositors according to terms and conditions set by the Director of Finance, in consultation with the Treasurer. The amounts paid for interest and other related expenses shall be attributable to the fiscal year in which the borrowing occurred which is also the fiscal year upon which the appropriations against which the demand or demands were made.

(g) The Department of Finance shall determine the budget items to be used for the recording and reporting of interest expenditures and other related expenses pursuant to this section.

(h) Deposits in the fund shall be tracked separately for each participant in the state’s accounting system, and shall be deemed to be assets of each participant. These assets shall be reflected as such on each participant’s individual financial statements.

(i) These deposits are, and may only be used, to cover short-term cash needs of the state and are, and shall be, in compliance with the provisions of Proposition 58 of March 2004 as stated in subdivision (c), Section 1.3 of Article XVI of the California Constitution. Deposits and borrowing from the fund shall comply with the state’s debt limit restrictions.

(j) Actions by the Director of Finance, in consultation with the Treasurer, in implementing and administering the investment program provided for in this section and the Treasurer’s and Controller’s actions in borrowing from the fund shall be exempt from the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3).

(k) Upon projection of insufficient cash in the General Fund, the Director of Finance, in consultation with the Treasurer and Controller, may utilize provisions similar to Section 16381 to facilitate the implementation of the program.

(Added by Stats. 2012, Ch. 44, Sec. 1. Effective June 27, 2012.)



16341

A state agency that receives revenues for state costs under a cost recovery statute shall account for those revenues to the Controller for deposit into the State Treasury, as provided in Section 16301.

(Added by Stats. 2014, Ch. 230, Sec. 2. Effective January 1, 2015.)






CHAPTER 2 - Special Funds

ARTICLE 1 - General

16346

Whenever by statutory enactment or operation of the law, a special fund in the State Treasury is abolished, all of its assets, liabilities, and surplus shall, on order of the State Controller and as of the effective date of its abolition, be transferred to and become a part of the successor fund specified in the act providing for such abolition. Unless otherwise provided, all existing appropriations to the extent encumbered and also those which had been made for particular projects from the abolished fund shall continue to be available for the same purposes and periods from the successor fund. Where no successor fund is specified in the act providing for abolition, the General Fund shall be deemed to be the successor fund for purposes of this section.

Provisions of law continuously appropriating certain classes of revenue or other receipts upon their deposit in a particular fund in the State Treasury are not appropriations for particular projects for purposes of this section.

(Amended by Stats. 1961, Ch. 892.)



16347

Any moneys received by any state agency after the date of abolition of any special fund in the State Treasury which, by law, would otherwise be required to be deposited in such abolished fund, shall, on order of the State Controller, be deposited in the State Treasury in the fund to which the unencumbered cash balance, if any, of such abolished fund is transferable as herein provided.

(Added by Stats. 1949, Ch. 238.)



16350

Except as otherwise provided by law, every special fund created by a statute which has been repealed or which has been declared invalid by a court of competent jurisdiction shall, on the effective date of such repeal or the date on which the judgment of such court becomes final, be abolished, and the unencumbered balance of the assets of such fund shall be disposed of as provided in this article.

(Amended by Stats. 1949, Ch. 238.)



16351

(a) When any special fund in the treasury is exhausted, and there is money in the General Fund not required to meet any demand which has accrued or may accrue against it, the Controller shall so report to the Governor and the Treasurer. If the Governor and Treasurer find that the money is not needed in the General Fund, the Governor may order the Controller to transfer that money, or any part thereof, to the special fund in need.

(b) Money transferred pursuant to subdivision (a) shall be returned to the General Fund as soon as there is sufficient money in the special fund to return it.

(c) If sufficient money does not accumulate in the special fund within one year, the amount of money transferred or whatever portion of that amount is in the fund at that time shall be then returned, and the balance, if any, shall be returned thereafter in monthly installments as it accumulates. Any fund which fails to return the full amount of any transfer within one year from and after the transfer is ineligible to receive further transfers until it has returned the full amount.

(Amended by Stats. 2004, Ch. 227, Sec. 51. Effective August 16, 2004.)



16351.5

The unexpended balance in any appropriation for capital outlay heretofore or hereafter made payable from each special fund which the Director of Finance, with the approval of the State Public Works Board, determines not to be required for expenditure pursuant to the appropriation, may be transferred on order of the Director of Finance to the unappropriated surplus of the special fund from which the appropriation was originally made.

(Added by Stats. 1969, Ch. 1330.)



16352

Notwithstanding Section 13340, any augmentation of an appropriation for a state public works project from the General Fund or any other fund in the State Treasury from which a capital outlay appropriation has been authorized for acquisition, design, construction, or equipping of a state public works project is hereby appropriated, without regard to fiscal years. The augmentation shall be in an amount sufficient to provide for payment of those public works projects where the project cannot proceed because the bids received are in excess of the estimate, notwithstanding the provisions of Section 10125 of the Public Contract Code, or the estimate otherwise exceeds the amount available. Augmentations for a state public works project are subject to the limitations in Sections 13332.11 and 13332.19 and shall be made pursuant to executive orders of the Director of Finance upon approval of the State Public Works Board.

(Repealed and added by Stats. 2010, Ch. 726, Sec. 15. Effective October 19, 2010.)



16352.5

There is hereby appropriated from the money in the State Construction Program Fund derived from the proceeds of bonds sold pursuant to the Community College Construction Program Bond Act of 1972, an amount sufficient to provide for payment of community college projects for which an appropriation is available where such project cannot be undertaken because the total project cost based on bids is in excess of the funds available. The provisions of this section shall be applicable only under all of the following limitations:

(1) The augmentation allocation shall be calculated only on the state’s share of the total project cost and on the same basis as the original appropriation.

(2) The augmentation allocation shall be granted, if otherwise justified, only on condition that the contract award is made within one year from the effective date of the appropriation, except that augmentation allocations for projects originally appropriated in the 1972 budget shall be granted, if otherwise justified on condition that the contract award is made prior to June 30, 1974.

(3) The augmentation allocation for the state’s share of the project would be five thousand dollars ($5,000) or more.

Expenditures shall be pursuant to executive orders of the Director of Finance upon recommendations by the Chancellor of the California Community Colleges and approval of the State Public Works Board.

(Amended by Stats. 1974, Ch. 1221.)



16353

The unexpended balance in any appropriation heretofore or hereafter made payable from the State Construction Program Fund which the Director of Finance, with the approval of the State Public Works Board, determines not to be required for expenditure pursuant to the appropriation, may be transferred on order of the Director of Finance to and in augmentation of the appropriation made by Section 16354.

(Added by Stats. 1959, Ch. 1756.)



16354

There is hereby appropriated from the State Construction Program Fund, without regard to fiscal years, any amounts transferred to this appropriation in accordance with the provisions of Section 16353, and such amounts may be expended for acquisition of real property or for construction and equipment of state public works projects for which an appropriation has been made from the State Construction Program Fund. Expenditures shall be made pursuant to allocations made by the Director of Finance upon approval of the State Public Works Board.

Allocations may be made for expenditure upon any state public works project in augmentation of appropriations made from the State Construction Program Fund, where such project cannot be undertaken because the estimate exceeds the amount available for such construction or bids received are in excess of the estimate, and upon such augmentation, contracts may be awarded therefor, notwithstanding the provisions of Section 14275 or of Section 25235 of the Education Code.

Allocations may be made for acquisition of real property in augmentation of appropriations made from the State Construction Program Fund for acquisition of real property and which cannot be acquired because acquisition costs are in excess of the amounts provided in the appropriation.

Allocations may be made for purchase of equipment in augmentation of appropriations made from the State Construction Program Fund from which purchase of equipment is authorized.

Allocations made pursuant to this section shall be included in the total amount of annual Budget Act appropriations in the same manner and with the same effect as if such allocations had been included in a section of the annual Budget Act as provided in the State Construction Program Bond Act of 1958 (Statutes of 1958, First Extraordinary Session Chapter 88).

(Amended by Stats. 1965, Ch. 1539.)






ARTICLE 1.5 - Federal Trust Fund

16360

The Federal Trust Fund is hereby created in the State Treasury. It consists of money which is paid into it in trust pursuant to law. Notwithstanding any other provisions of law, all money received by the state from the United States, the expenditure of which is administered through or under the direction of any state agency, shall, under such conditions as the Director of Finance may prescribe and on order of the State Controller, be deposited in the Federal Trust Fund.

(Added by Stats. 1978, Ch. 1284.)



16361

All money in the Federal Trust Fund is hereby appropriated, without regard to fiscal year, for expenditure for the purposes for which the money deposited therein is made available by the United States for expenditure by the state.

(Added by Stats. 1978, Ch. 1284.)



16362

Whenever any law provides for the payment and deposit of specific money received by the state from the United States into a specific State Treasury fund, the money shall first be credited to the Federal Trust Fund and then be transferred to or disbursed to the specific State Treasury fund for fulfilling the purposes for which the money was collected or received.

(Added by Stats. 1978, Ch. 1284.)



16363

Whenever any agency receives money from the United States for expenditure by the state and no specific State Treasury fund has been created to which this money is to be credited, the money shall be credited to the Federal Trust Fund and shall be held subject to the right of the state agency to recover it, on claims properly presented, for fulfilling the purposes for which the money was collected or received.

(Added by Stats. 1978, Ch. 1284.)



16364

The State Controller and all state agencies receiving money from the United States shall keep an accurate account of all money deposited in, transferred to or from, or disbursed from, the Federal Trust Fund.

(Added by Stats. 1978, Ch. 1284.)



16365

The Director of Finance and the State Controller may approve any general plan whereby:

(a) Any expenditures which are a proper charge against the money made available by the United States and deposited in the Federal Trust Fund may be paid, in the first instance, from the General Fund or any other fund in the State Treasury, expenditures from which are administered through or under the direction of the state agency receiving the money from the United States and,

(b) The General Fund or any other fund in the State Treasury shall be reimbursed for expenditures made therefrom that are a proper charge against the Federal Trust Fund.

Such a general plan may provide for advance transfers from the Federal Trust Fund to the General Fund or any other fund in the State Treasury, based on estimates of such expenditures that will be subject to reimbursement from the Federal Trust Fund pursuant to such plan, and may provide for reimbursements to the Federal Trust Fund.

Requests for reimbursement or transfer pursuant to such a plan shall be furnished to the State Controller in writing by the state agency administering the expenditures accompanied by such financial statements as the plan may provide. Upon order of the State Controller, the required amount shall be transferred in accordance therewith.

This section shall become operative July 1, 1979.

(Added by Stats. 1978, Ch. 1284.)



16365.5

Any federal funds received by the state as a result of federally administered timber harvesting pursuant to Section 500 of Title 16 of the United States Code, Section 60 of Title 30 of the United States Code, Section 1181f of Title 43 of the United States Code, or any other federal revenue sharing program that relates to timber harvesting shall be deposited in the Federal Trust Fund and allocated by the Controller as follows:

(a) Payments that are due to counties shall be made within 30 working days after the date on which they were received from the federal government.

(b) A county that has informed the Controller that it prefers to receive its funds by electronic transfer shall have funds transmitted in that manner.

(c) The state shall pay interest to eligible counties on these federal funds at a rate equal to the interest accrued in the Pooled Money Investment Account over the term that the funds were held by the state before being paid to eligible counties.

(d) The Controller shall notify counties regarding anticipated payments under this section as soon as possible after the state receives the information from the federal government.

(Added by Stats. 1999, Ch. 466, Sec. 1. Effective January 1, 2000.)






ARTICLE 1.7 - Federal Block Grant Funds

16366.1

The Legislature hereby finds and declares all of the following:

(a) The federal government is proposing significant and fundamental changes in the structure and funding of social services by eliminating or greatly reducing many categorical grants and consolidating them into block grants to be administered by the state.

(b) There has been little public debate or discussion on the proposed funding cuts which will result in significant cuts in programs which currently provide jobs, income, food, and medical care to poor people.

(c) There currently exist no state statutes, consistent with federal statutes, for establishing need or directing the allocation of resources to categories of client populations to be affected by block grant efforts, and the state must act to so provide immediately.

(d) The uncertainty surrounding the substance of the block grant proposals and the proximity of the 1981–82 federal fiscal year does not allow the state the time necessary to develop fair and effective service alternatives without serious disruptions of vital services currently being offered to our needy residents.

(e) In order to serve the unique needs of California’s poor people, the state should continue, for the current year, to offer the services presently provided under federal categorical program grants.

(f) The Legislature must thoroughly review the use of federal funds affecting special population “categorical” groups in the State of California because of its commitment to maintain the efficient delivery of vital services to the most needy persons in the state.

(g) It is the intent of the Legislature that any provision of this article which is inconsistent with federal law shall not be operative.

(Added by Stats. 1981, Ch. 1186, Sec. 1.)



16366.2

As used in this article:

(a) “Service provider” means any public or private nonprofit agency which provides service directly to categorical populations.

(b) “Consolidated program” means any program which the state has the option to fund with the block grant.

(c) “Categorical populations” means those recipients of services provided pursuant to a program listed in Section 16366.4.

(d) “Block grant funds” shall have the same meaning as defined in federal law in existence on January 1, 1982.

(Amended by Stats. 1983, Ch. 142, Sec. 46.)



16366.3

Federal block grant legislation provides that, for the first fiscal year, states have the option to accept or reject designated block grants. Consistent with this federal policy, the state shall, prior to July 1, 1982, accept only those block grants that meet all of the following criteria:

(a) The block grant includes programs and services that the state has previously administered.

(b) The block grant program, and funding, has been previously integrated into state and local service systems.

(c) The block grant program does not require increased state or local matching funds.

(d) There is a distinct advantage as a result of state assumption.

(Amended by Stats. 2006, Ch. 538, Sec. 271. Effective January 1, 2007.)



16366.35

Counties shall be granted maximum flexibility in administering federal categorical and block grant programs to the extent permitted by state planning requirements. It is the intent of the Legislature in enacting this section to provide counties maximum flexibility in setting priorities in these programs for any reduced funding.

(Added by Stats. 1982, 1st Ex. Sess., Ch. 3, Sec. 1.1. Effective February 17, 1982.)



16366.4

(a) Based on the criteria specified in Section 16366.3, the Legislature directs the state to assume administrative responsibility for the following federal block grants in the 1981–82 state fiscal year:

(1) Low-income home energy assistance.

(2) Social services (pursuant to Title XX of the Social Security Act).

(b) Block grant programs not meeting the criteria specified in Section 16366.3, which shall not be assumed by the state until July 1, 1982, include all of the following:

(1) Preventive health and health services.

(2) Maternal and child health services.

(3) Primary care.

(4) Alcohol, drug abuse, and mental health services.

(5) Community services.

(6) Community development.

(Added by Stats. 1981, Ch. 1186, Sec. 1.)



16366.5

For the 1981–82 state fiscal year, block grants which the state chooses to accept and administer shall be disbursed in grant form and shall be governed by the provisions of this section. The provisions of this section, however, shall apply only to the amount retained in the block and not to the amount transferred into another block, as permitted by federal law. The Governor may transfer funds between block grants only in an amount authorized by the Legislature.

(a) The Legislature, in cooperation with the appropriate state departments and service providers, shall undertake a study to evaluate the current levels of administrative costs incurred under the Title XX block grant and designate methods for determining and establishing acceptable ceilings for those costs.

(b) For the Low-Income Energy Assistance Block Grant, the amount spent during the 1981–82 state fiscal year by the state and by service providers for program administration of all federal categorical and block grant programs shall not exceed the percentage levels of administrative costs incurred in the 1980–81 fiscal year which were approved by the Legislature and reflected in each service provider grant in effect on July 1, 1981. In no event shall these administrative costs exceed 5 percent.

(c) The state shall maintain its level of funding for categorical programs consolidated into federal block grants.

(Added by Stats. 1981, Ch. 1186, Sec. 1.)



16366.6

(a) The funds shall be used to serve the populations defined in the federal statutes and regulations which governed the federal categorical programs as of January 30, 1981, and which are consolidated into the block grants.

(b) Federal funds shall be received by the Controller and held in a separate account of the federal trust fund in accordance with state law governing the administration of federal funds.

(c) The funds shall be disbursed to 1980–81 fiscal year grantees of categorical grant programs consolidated into the federal block grants in an amount which reflects the overall change in federal categorical funds which were available in the 1980–81 federal fiscal year.

(Added by Stats. 1981, Ch. 1186, Sec. 1. Note: See Stats. 1982, Ch. 1343, Sec. 4.)



16366.7

Since federal block grant funds were reduced by an average of 26 percent during the 1981–82 fiscal year and are proposed for further reductions during the 1982–83 fiscal year, the Legislature declares that the state’s administrative costs and processes must be reduced in order to ensure that maximum funds are available to continue essential direct human services.

Therefore, notwithstanding any other provision of law, all of the following state procedures shall be implemented within 60 days after the effective date of this section:

(a) All state agencies, offices, or departments administering federal block grant funds shall have the authority, subject to the approval of the Department of Finance, to grant advance payments of federal funds to contractors or local governmental agencies in any amounts as the administering state department deems necessary for startup or continued provision of services or program operation.

(b) Departmental service contracts utilizing federal block grant funds shall be exempt from approval by the Department of Finance and the State Department of General Services prior to their execution. Instead, the proper state fiscal controls over federal block grant funds shall be insured by all of the following provisions:

(1) State departments that award block grant funds to local agencies shall permit, as appropriate, to the extent that federal funds are available for this purpose, local agencies to provide for federally mandated financial and compliance audits of block grant awards in accordance with the federal audit provisions and standards promulgated by the Comptroller General of the United States, and consistent with the department’s approved audit plan.

(2) The Department of Finance, in consultation with the Controller, shall establish fiscal reporting requirements for the departments to use on a quarterly basis with all providers.

(3) In the event a contractor has not engaged in a contract for these program purposes before with the state, state administering departments shall have the authority to conduct a preaudit or fund a preaudit by the Controller in order to certify the ability of the contractor to administer the funds.

(4) The State Auditor shall provide audit findings regarding each block grant to the Legislature no later than May 1 of each year.

(c) Each administering state department shall develop standard definitions for units of service, costs per unit of service, citizen participation processes, and due process notification for clients in relation to diminishing federal funds within 60 days after the effective date of this section and shall incorporate all of these elements into each agreement or contract.

(d) To the extent possible, compliance with this section shall be consistent with federal policies and procedures. Reports required under this section shall be combined, where practical, with any other similar reports required by the Legislature and by the federal government.

(Amended by Stats. 2003, Ch. 107, Sec. 30. Effective January 1, 2004.)



16366.8

For those programs for which the state does not assume full administrative responsibility under the block grant consolidations reflected in the federal Omnibus Budget Reconciliation Act of 1981, but for which state agencies have continued administrative and funding responsibility, as reflected in the Budget Act of 1981, the following criteria shall be used in allocating any reduced levels of federal funds:

(a) The funds shall be utilized for the same purposes as discontinued federal grants.

(b) The funds shall serve the special populations which meet the criteria of need required by federal categorical grant legislation and regulation.

(c) Funds shall be administered by those state agencies currently administering the funds.

(d) To the extent that federal funds are allocated to counties on the basis of county plan submissions to appropriate state agencies, the county plans shall be amended to reflect reduced federal funding. The county shall hold at least one public hearing regarding the proposed changes to the county plans affected. With respect to any plans which are required to be approved by the state, the amended plans shall be approved by the appropriate state agencies and shall comply with the criteria set forth in this section. The approval shall be conducted and completed within 30 days to prevent interruptions in services.

(e) The amount expended in the 1981–82 state fiscal year by the state and by service providers for program administration of all federal categorical and block grant programs shall not exceed the percentage levels of administrative costs approved by the Legislature for departments and providers as of July 1, 1981, and reflected in each service provider grant in effect on that date.

If a state department finds that compliance with the provisions of this section disproportionately burdens certain programs or categories of clients, the department may withhold up to 5 percent of the total amount awarded to the department for each such categorical grant in order to equalize service levels.

(Amended by Stats. 1982, 1st Ex. Sess., Ch. 3, Sec. 1.2. Effective February 17, 1982.)



16366.81

It shall be the policy of this state to provide mechanisms for allocating federal employment and training block grant funds which maximize local control and coordination among local public and private agencies, as well as local business, labor and educational representatives.

(Added by Stats. 1982, Ch. 566, Sec. 1.)



16366.9

(a) The 1981–82 state fiscal year shall be a transition year during which the Legislature shall require certain critical reviews and reports as it deems necessary to assist in developing the policies to govern the state’s assumption of both federal categorical and block grants as contained in the federal Omnibus Budget Reconciliation Act of 1981. The Governor shall instruct state agencies to cooperate fully with the Legislature in complying with this article.

(b) All departments affected shall prepare a separate summary of programs, funding levels, contracting progress, and clients affected by funding reductions during the 1981–82 state fiscal year and separately identify the transition programs for which they would have any policy or administrative responsibilities no later than October 15, 1981. The summary of the 1981–82 state fiscal year funding reductions shall be submitted to the Joint Legislative Budget Committee and to the fiscal committee of each house.

(c) The Governor shall submit all relevant information, including, but not limited to, program identification, estimates of the types, levels, and distribution of clients affected, and estimates of federal funding levels as part of the proposed budget for the 1982–83 state fiscal year, and shall separately highlight and summarize this information in the proposed budget, incorporating any policy recommendations for the review of the Legislature.

(d) The Governor shall submit for the review of the Legislature at the same time a proposal for the structural and administrative organization of all federal programs to be administered by the state as of July 1, 1982.

(Amended by Stats. 1988, Ch. 160, Sec. 61.)



16367.5

The Department of Community Services and Development shall receive and administer the federal Low-Income Home Energy Assistance Program Block Grant, provided for pursuant to the Low-Income Home Energy Assistance Act of 1981, as amended (42 U.S.C. Sec. 8621 et seq.). The department shall afford local service providers maximum flexibility and control, within the parameters of federal and state law, in the planning, administration, and delivery of Low-Income Home Energy Assistance Program Block Grant services. Local service providers shall be defined as private, nonprofit, and public agencies designated in accordance with Public Law 97-35, as amended. The formation of service regions beyond those that were in place in 1995, or those that were in place in Los Angeles County in January 1997, shall occur only with the concurrence of service providers within the proposed regions. The department shall allocate funds received as follows:

(a) For federal fiscal year 1998, up to 7.3 percent of the state’s total federal allocation for the Low-Income Home Energy Assistance Program shall be retained by the Department of Community Services and Development for purposes of overall planning and administration. The department shall spend at least 2.3 percent of this 7.3 percent on activities to improve the administrative efficiency of the program. At least 2.7 percent of the state’s total federal allocation of the Low-Income Home Energy Assistance Program shall be allocated to local service providers for purposes of planning and administration.

For federal fiscal year 1999, up to 6 percent of the state’s total federal allocation of the Low-Income Home Energy Assistance Program shall be retained by the Department of Community Services and Development for purposes of overall planning and administration. The department shall spend at least 1 percent of this 6 percent on activities to improve the administrative efficiency of the program. At least 4 percent of the state’s total federal allocation for the Low-Income Home Energy Assistance Program shall be allocated to local service providers for purposes of planning and administration.

Beginning in federal fiscal year 2000, up to 5 percent of the state’s total federal allocation for the Low-Income Home Energy Assistance Program shall be retained by the Department of Community Services and Development for purposes of overall planning and administration. At least 5 percent of the state’s total federal allocation for the Low-Income Home Energy Assistance Program shall be allocated to local service providers for purposes of planning and administration.

Upon achievement of administrative efficiencies, or no later than June 30, 2001, the department and the local service providers committee established pursuant to subdivision (j) shall examine the appropriate split of administrative funding between the state and local services providers necessary to achieve the intent of federal law regarding the Low-Income Home Energy Assistance Program. The department shall not retain more than 5 percent of the state’s total federal allocation for the Low-Income Home Energy Assistance Program.

(b) Services under this section shall be available to households in which one or more individuals are receiving:

(1) Temporary Assistance for Needy Families under the state’s plan approved under Public Law 104-193, the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, and Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(2) Supplemental Security Income payments under Title XVI of the federal Social Security Act (42 U.S.C. Sec. 1381 et seq.) and Chapter 3 (commencing with Section 12000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(3) County general assistance under Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code.

(4) CalFresh benefits received under the federal Supplemental Nutrition Assistance Program of the federal Food and Nutrition Act of 2008 pursuant to Chapter 10 (commencing with Section 18900) of Part 6 of Division 9 of the Welfare and Institutions Code.

(5) Payments under Section 415, 521, 541, or 542 of Title 38 of the United States Code, or under Section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978.

(6) Households with incomes that do not exceed the greater of:

(A) An amount equal to 150 percent of the poverty level for this state.

(B) An amount equal to 60 percent of the state median income, except that no household may be excluded from eligibility solely on the basis of household income if that income is less than 110 percent of the poverty level for this state, but priority may be given to those households with the highest home energy costs or needs in relation to household income.

(c) An amount of not less than 15 percent and up to the maximum allowed by federal law of the total federal allocation shall be allocated for weatherization services for eligible individuals. For each program year, to the extent that the state is eligible, the Department of Community Services and Development shall apply to the appropriate federal agencies for any waivers that may be necessary to ensure that the amount available for the purposes of this subdivision will be the maximum amount allowable under federal law. For the purposes of this subdivision, weatherization shall include all energy conservation measures and energy efficient appliances that are cost effective and improve energy efficiency. The department shall allocate 5 percent of the weatherization program allocation to local service providers for outreach and related activities.

(d) At the discretion of local service providers, the state shall allocate the maximum amount allowable under federal law to local service providers to provide services that encourage and enable households to reduce their home energy needs, thus reducing the need for energy assistance, including needs assessments, counseling, and assistance with energy vendors, in accordance with Section 2605(b)(16) of Public Law 97-35, as amended.

(e) Based on data from prior years, a reasonable amount of available funds, as determined jointly by the department and the local service providers, shall be reserved until March 15 of each program year for the Energy Crisis Intervention Program. Local service providers shall submit proposed funding levels with supporting data to the department in a timely manner for inclusion in the state plan. The department shall approve local funding requests that are determined to be in compliance with federal law. These funds shall only be used for emergency assistance to eligible individuals for programs specified in this subdivision, who give evidence of one or more of the following conditions:

(1) Proof of utility shutoff notice.

(2) Proof of energy termination.

(3) Insufficient funds to establish a new energy account.

(4) Insufficient funds to pay a delinquent utility bill.

(5) Insufficient funds to pay the cost of space heating devices where no alternative source of space heating is reasonably available.

(6) Insufficient funds to pay for essential firewood, oil, or propane.

(7) Insufficient funds to pay for the cost of emergency repairs to heating and cooling units, the emergency replacement of heating and cooling units, or both.

(8) Insufficient funds to pay energy costs for a household where a household member’s medical condition requires use of life support or climate and temperature control systems.

(9) Other conditions that may be included in the state plan.

The energy crisis intervention program shall not include advocacy, community mobilization, or community planning. After March 15 of each program year, local administrative agencies shall have the option of continuing to offer energy crisis intervention services or of reallocating a portion of or all unspent energy crisis intervention funds into direct assistance payment services.

The department shall allocate 5 percent of the energy crisis intervention program allocation to the local service providers for outreach and related services.

The Department of Community Services and Development shall retain all funds associated with Energy Crisis Intervention Program payments for gas and electric utility service, and shall make payments for eligible households’ gas or electric service accounts directly to the utilities. The department may use alternative payment methods when direct payments to the utilities have not been arranged.

(f) The remainder of the total federal allocation shall be utilized for aid for home energy costs for direct assistance payments. The department shall retain all funds associated with Home Energy Assistance Program direct assistance payments for gas and electric utility service, and shall make payments for eligible households’ gas or electric service accounts directly to the utilities. The department may use alternative payment methods when direct payments to the utilities have not been arranged.

(g) The Department of Community Services and Development shall contract with local public or private nonprofit agencies, or both, to provide outreach, intake, and other activities to enroll eligible individuals in the program components prescribed by this section.

(h) The program components provided for in this section shall include activities to enroll households that have the highest home energy needs as determined by taking into account both the energy burden of these households, and the unique situation of these households that results from having members of vulnerable populations, including very young children, individuals with disabilities, and frail older individuals, as provided for by Section 2603(3) of Public Law 97-35, as amended, and to educate recipients about general energy conservation practices and about the availability of state and utility programs for free weatherization of low-income homes.

(i) The department shall allocate 5 percent of the direct assistance payment funds to the local service providers for outreach and related services in operating the direct home energy assistance payment program.

(j) The department shall establish a local service providers committee to act in an advisory capacity in the development of the annual Low-Income Home Energy Assistance Program state plan. The membership of the committee shall include one voting representative chosen by each local service provider that has a Low-Income Home Energy Assistance Program contract with the state and one representative of each interested utility company. Each local service provider may, at its option, assign its vote in writing to another entity, such as a provider association, to represent its interests.

(Amended by Stats. 2012, Ch. 728, Sec. 70. Effective January 1, 2013.)



16367.55

(a) In determining the maximum allowable annual payment of Energy Crisis Intervention Program benefits for eligible households under Section 16367.5, the Department of Economic Opportunity may take into consideration the energy cost variations between baseline territories as established by the Public Utilities Commission or between counties within the state.

(b) Persons applying for benefits under this subdivision shall be entitled to submit an application for benefits at the designated community agencies during regular business hours. Applications shall be accepted and eligibility shall be determined immediately after the applicant has provided the evidence required under this subdivision. If the application is denied, the applicant shall be given a written statement of the reason for denial, availability of a fair hearing to contest denial, and procedure for exercising hearing rights.

(c) Service providers of energy crisis benefits shall accept applications for energy crisis benefits at sites that are geographically accessible to all households in the areas served by the providers. Service providers shall provide to low-income persons who are physically infirm, the means to do either of the following:

(1) Submit applications for energy crisis benefits without leaving their residence.

(2) Travel to the sites at which applications for energy crisis benefits are accepted.

(d) Persons eligible for energy crisis benefits shall receive some form of assistance to resolve the energy crisis not later than 48 hours after applying for the benefits. If, however, the person eligible for energy crisis benefits faces a life threatening situation, that person shall receive some form of assistance immediately and in no case later than 18 hours after applying for the benefits.

(Amended by Stats. 1987, Ch. 465, Sec. 1.)



16367.6

(a) The Department of Economic Opportunity shall receive and administer all state and federal funds which are allocated for programs to provide energy assistance to qualified low-income individuals only, except for those funds which are allocated to, and distributed by, the California Energy Extension Service.

(b) No later than November 1, 1984, the Department of Economic Opportunity shall promulgate a comprehensive procedure to assure that those energy assistance funds are utilized in the most productive and efficient manner, including a distribution system whereby all funds allocated for direct assistance payments are distributed by state and local agencies directly to the electrical or gas corporations or other suppliers of energy on behalf of the qualified low-income individuals or by two-party checks made payable to both the energy supplier and the individual. In establishing this system, the Department of Economic Opportunity shall consult with representatives of electrical or gas corporations or other suppliers of energy and with local agencies that participate in distributing assistance funds.

The Department of Economic Opportunity shall have the discretion to adjust payments to the energy supplier or the individual or to make direct payments to the individual for payment to an energy supplier in special or unique circumstances not otherwise provided for in this section.

(Amended by Stats. 1992, Ch. 711, Sec. 44. Effective September 15, 1992.)



16367.61

In order to make administrative improvements in the Low-Income Home Energy Assistance Program components provided for in subdivisions (c), (d), and (e) of Section 16367.5, the Department of Economic Opportunity shall contract, during the 1986 program year, with nonprofit organizations to implement pilot programs and demonstration projects including, but not limited to, all of the following:

(a) Decentralization of the Low-Income Home Energy Assistance Program providing benefits to eligible individuals.

(b) A trust account system for the payment of utility companies by contractors on behalf of eligible individuals.

(c) An electronic transfer payment system between the Department of Economic Opportunity, commercial banks, local administering agencies, and participating energy suppliers.

(d) Analyze the Department of Economic Opportunity operated weatherization programs provided for under subdivision (c) of Section 16367.5, using utility-funded programs as models, and recommend techniques to increase efficiency and provide maximum energy savings for dollars spent.

(Amended by Stats. 1986, Ch. 125, Sec. 3.)



16367.65

The Department of Economic Opportunity may enter into an agreement with the California Energy Extension Service to provide technical assistance and outreach programs to low-income individuals and the Department of Economic Opportunity energy agencies which shall include, but not be limited to, all of the following:

(a) Energy education programs for recipients of low-income energy assistance.

(b) Energy education to senior citizens, disabled individuals, Native Americans, seasonal migrant workers, and rural communities.

(c) Training programs and technical assistance for community action agencies and community-based organizations and other groups which administer the low-income home energy assistance programs at the local level.

(Amended by Stats. 1986, Ch. 125, Sec. 4.)



16367.7

Whenever the Department of Economic Opportunity does not allocate Energy Crisis Intervention Program funds on schedule to a community-based organization or community action agency and the organization or agency finds it necessary to obtain a loan in order to cover its program costs, the department shall pay any interest charges on the loan out of the funds budgeted for the administration of the department, unless the failure to allocate is due to an incomplete application or report and the department promptly gives notice of this fact to the organization or agency.

Any interest payable by the department pursuant to this section shall be paid by the Controller to the organization or agency from available funds in the department’s budget. If any interest charge is paid by the department pursuant to this section, the department shall report this fact to the Legislature and describe what actions are being taken to prevent additional payments of interest charges.

(Amended by Stats. 1987, Ch. 56, Sec. 75.)



16367.71

Notwithstanding any other provision of law, whenever a warrant distributed pursuant to Section 16367.5 or 16367.6 remains unclaimed, or the claimant cannot be found, for a period of six months following its disbursement, the face amount of the unclaimed warrant shall revert and be credited to the fund against which the warrant was drawn.

(Added by Stats. 1985, Ch. 1604, Sec. 9.)



16367.8

Any advisory agency, commission, or other entity established by any city, county, or special district relative to the application for or use of federal block grant funds shall include in its membership older persons, as defined by Section 9103 of the Welfare and Institutions Code, in such numbers as to proportionately reflect in the membership of the agency, commission, or other entity, as nearly as possible, the population of persons 60 years of age or older residing within the jurisdiction of the city, county, or special district as indicated in the most recent national decennial census. The older persons appointed pursuant to this section shall be drawn, where possible, from the membership of existing agencies, commissions, or other entities established by the city, county, or special district relative to the subject of aging.

(Added by Stats. 1983, Ch. 832, Sec. 2.)






ARTICLE 1.8 - Special Account for Capital Outlay

16368

The Special Account for Capital Outlay is hereby created as a special account in the General Fund. This account is a reserve fund within the meaning of Section 5 of Article XIII B of the California Constitution.

(Repealed (in Sec. 5) and added by Stats. 1980, Ch. 899, Sec. 5.5. Effective September 17, 1980. Conditionally operative as provided in Section 16368.2.)



16368.1

Funds deposited in the Special Account for Capital Outlay may be appropriated by the Legislature for the following purposes:

(a) For transfer to any of the following funds:

(1) Capital Outlay Fund for Public Higher Education.

(2) State School Building Lease-Purchase Fund.

(3) State Parks and Recreation Fund.

(4) Transportation Planning and Development Account in the State Transportation Fund.

(b) Capital outlay for publicly owned structures, including, but not limited to, state hospitals, county hospitals, county jails, prisons, and state office buildings; provided, however, that (1) any non-state-owned structure is approved by the State Allocation Board and recommended by the board to the Legislature and the Governor for funding from the Special Account for Capital Outlay, and (2) as a condition for approval and recommendation to the Legislature and the Governor, the State Allocation Board requires the local agency which would own and control the proposed structure to contribute toward the cost of such structure a percentage of such cost reasonably within its means, as determined by the board in accordance with criteria formulated by the board.

(c) Maintenance of existing publicly funded structures, including, but not limited to, painting, roof repair, repair or replacement of plumbing or electrical systems or parts thereof, landscaping, and repairs designed to reduce energy consumption which are estimated to pay for themselves within five years; provided, however, that (1) any maintenance for a non-state-owned structure is approved by the State Allocation Board and recommended by the board to the Legislature and the Governor for funding from the Special Account for Capital Outlay, and (2) as a condition for approval and recommendation to the Legislature and the Governor, the State Allocation Board requires the local agency which owns and controls the structure upon which the proposed maintenance is to be performed to contribute toward the cost of such structure a percentage of such cost reasonably within its means as determined by the board in accordance with criteria formulated by the board.

(d) Any other purpose deemed appropriate by the Legislature.

(Repealed (in Sec. 5) and added by Stats. 1980, Ch. 899, Sec. 5.5. Effective September 17, 1980. Conditionally operative as provided in Section 16368.2.)



16368.2

This article shall become operative upon the date that Article 1.8 (commencing with Section 16368) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code, as added by Section 5 of the act that added this article to the code, is repealed unless a later enacted statute changes the requirements of this section.

(Repealed (in Sec. 5) and added by Stats. 1980, Ch. 899, Sec. 5.5. Effective September 17, 1980. Note: This section prescribes conditional operation for Article 1.8 (commencing with Section 18368) as added by Sec. 5.5 of Ch. 899.)






ARTICLE 1.8a - Special Account for Capital Outlay

16368

The Special Account for Capital Outlay is hereby created as a special account in the General Fund. This account is a reserve fund within the meaning of Section 5 of Article XIII B of the California Constitution.

(Repealed (in Sec. 5) and added by Stats. 1980, Ch. 899, Sec. 5.5. Effective September 17, 1980. Conditionally operative as provided in Section 16368.2.)



16368.1

Funds deposited in the Special Account for Capital Outlay may be appropriated by the Legislature for the following purposes:

(a) For transfer to any of the following funds:

(1) Capital Outlay Fund for Public Higher Education.

(2) State School Building Lease-Purchase Fund.

(3) State Parks and Recreation Fund.

(4) Transportation Planning and Development Account in the State Transportation Fund.

(b) Capital outlay for publicly owned structures, including, but not limited to, state hospitals, county hospitals, county jails, prisons, and state office buildings; provided, however, that (1) any non-state-owned structure is approved by the State Allocation Board and recommended by the board to the Legislature and the Governor for funding from the Special Account for Capital Outlay, and (2) as a condition for approval and recommendation to the Legislature and the Governor, the State Allocation Board requires the local agency which would own and control the proposed structure to contribute toward the cost of such structure a percentage of such cost reasonably within its means, as determined by the board in accordance with criteria formulated by the board.

(c) Maintenance of existing publicly funded structures, including, but not limited to, painting, roof repair, repair or replacement of plumbing or electrical systems or parts thereof, landscaping, and repairs designed to reduce energy consumption which are estimated to pay for themselves within five years; provided, however, that (1) any maintenance for a non-state-owned structure is approved by the State Allocation Board and recommended by the board to the Legislature and the Governor for funding from the Special Account for Capital Outlay, and (2) as a condition for approval and recommendation to the Legislature and the Governor, the State Allocation Board requires the local agency which owns and controls the structure upon which the proposed maintenance is to be performed to contribute toward the cost of such structure a percentage of such cost reasonably within its means as determined by the board in accordance with criteria formulated by the board.

(d) Any other purpose deemed appropriate by the Legislature.

(Repealed (in Sec. 5) and added by Stats. 1980, Ch. 899, Sec. 5.5. Effective September 17, 1980. Conditionally operative as provided in Section 16368.2.)



16368.2

This article shall become operative upon the date that Article 1.8 (commencing with Section 16368) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code, as added by Section 5 of the act that added this article to the code, is repealed unless a later enacted statute changes the requirements of this section.

(Repealed (in Sec. 5) and added by Stats. 1980, Ch. 899, Sec. 5.5. Effective September 17, 1980. Note: This section prescribes conditional operation for Article 1.8 (commencing with Section 18368) as added by Sec. 5.5 of Ch. 899.)






ARTICLE 2 - Special Deposit Fund

16370

The Special Deposit Fund in the treasury is continued in existence. It consists of money which is paid into it in trust pursuant to law. The fund is appropriated to fulfill the purposes for which payments into it are made.

(Added by Stats. 1945, Ch. 121.)



16371

Trust funds which have come into the possession of any agency of the State may be paid into the Special Deposit Fund in trust, subject to the right of recovery to fulfill the purposes of the trust.

(Added by Stats. 1945, Ch. 121.)



16372

Whenever any law provides for the payment of money into the treasury which has been collected or received for specific purposes by any State agency, and no fund has been created in the treasury to which it is to be credited, the money shall be credited to the “Special Deposit Fund,” and shall be held subject to the right of the State agency to recover it, on claims properly presented, for fulfilling the purposes for which the money was collected or received.

(Added by Stats. 1945, Ch. 121.)



16373

(a) Money that has remained unclaimed in the hands of any state agency, or for which the claimant cannot be found, may be deposited in the Special Deposit Fund in trust and may be withdrawn in the same manner as other trust money. Unclaimed money of five dollars ($5) or less in an inmate’s trust account after he or she has been paroled shall be forfeited, and deposited in the Inmate Welfare Fund of the Department of Corrections in the State Treasury.

(b) When the Director of the Youth Authority has in his or her possession trust account money of an offender committed to or housed in the Department of the Youth Authority, any unclaimed offender trust account money of five dollars ($5) or less shall be forfeited on the date of discharge, or one year from the date of escape or absconding from the Department of the Youth Authority supervision, and shall be deposited in the Benefit Fund to be expended pursuant to Section 1752.5 of the Welfare and Institutions Code.

(Amended by Stats. 2000, Ch. 481, Sec. 1. Effective January 1, 2001.)



16374

Whenever any money has been deposited in trust in the Treasury by any state agency because it has remained unclaimed, or the claimant cannot be found, the Treasurer shall hold it for the claimant for a period of two years and if it is not paid within that period, the amount so deposited shall revert to and become a part of the General Fund, except that the face amount of each unclaimed warrant deposited pursuant to Section 16373 shall revert and be credited by the Controller to the fund against which the warrant was drawn.

(Amended by Stats. 1953, Ch. 539.)



16375

The Controller shall keep an accurate account of all money deposited in the Special Deposit Fund for each respective agency making such a deposit.

(Added by Stats. 1945, Ch. 121.)



16376

All funds on deposit in trust in the State Treasury for the use and benefit of the California State Historical Association are hereby transferred to the General Fund.

(Added by Stats. 1951, Ch. 557.)



16377

There is permanently established in the Special Deposit Fund in the State Treasury the Child Support Intercept Account which shall be continuously available pursuant to Section 16372 for the payment of child and spousal support obligations. The account shall consist of all moneys obtained by the state pursuant to child and spousal support intercept programs.

(Added by Stats. 1989, Ch. 155, Sec. 1.)






ARTICLE 2.5 - State Motor Vehicle Insurance Account

16378

The State Motor Vehicle Insurance Account is hereby created as a special account in the General Fund.

(Added by Stats. 1978, Ch. 1079.)



16379

Amounts collected by the Department of General Services pursuant to subdivision (a) of Section 11290 shall be deposited in the account and such amounts are continuously appropriated for the purposes set forth in subdivision (a) of Section 11290.

(Added by Stats. 1978, Ch. 1079.)






ARTICLE 3 - General Cash Revolving Fund

16380

This article does not apply to the Unemployment Fund or the Unemployment Administration Fund created by the Unemployment Insurance Act.

(Added by Stats. 1945, Ch. 122.)



16381

The General Cash Revolving Fund in the treasury is continued in existence. Whenever the Governor, upon request of the Controller, determines in writing that there is insufficient cash in the General Fund to meet payments authorized by law, and until his determination is revoked in writing by the Governor, the Governor may direct the Controller to make transfers of money from any special funds and other State accounts to the General Cash Revolving Fund.

(Added by Stats. 1945, Ch. 122.)



16382

This article does not authorize any transfer which will interfere with the carrying out of the object for which a special fund or other State account was created. Retransfers to special funds and other State accounts shall be made on order of the Governor in season so that the objects for which they were created may be carried out.

(Added by Stats. 1945, Ch. 122.)



16383

Warrants may be drawn by the Controller against the General Cash Revolving Fund, to the extent of the amounts available, in accordance with demands audited pursuant to law and rules and regulations prescribed from time to time by the California Victim Compensation and Government Claims Board, and also to meet other payments provided by law to be made from the General Fund. The Treasurer may pay from the General Cash Revolving Fund the warrants so drawn.

(Amended by Stats. 2006, Ch. 538, Sec. 272. Effective January 1, 2007.)



16384

The General Cash Revolving Fund shall be reimbursed as provided in Chapter 2, Part 4.

(Added by Stats. 1945, Ch. 122.)






ARTICLE 4 - State Pay Roll Revolving Fund

16390

A revolving fund in the State Treasury is hereby created, to be known as the State Pay Roll Revolving Fund, which fund may be utilized for the payment of compensation to officers and employees of the State and all amounts withheld therefrom pursuant to law, and for the payment of refunds as provided in this article.

(Added by Stats. 1949, Ch. 929.)



16391

The Controller may, from time to time, provide that compensation due officers and employees, and amounts withheld therefrom pursuant to law, where properly chargeable to appropriations made from funds in the State Treasury, shall be paid by Controller’s warrant drawn against the State Pay Roll Revolving Fund. The amount to be disbursed from the State Pay Roll Revolving Fund at any time shall be determined by the Controller, and on his order shall be transferred from the fund and appropriation otherwise properly chargeable therewith, to the State Pay Roll Revolving Fund.

(Added by Stats. 1949, Ch. 929.)



16391.1

The Controller may transfer to the State Pay Roll Revolving Fund the contributions required by Sections 20751, 20752, 20782, 20783, 22881, and 22883, and upon certification by the Board of Administration of the Public Employees’ Retirement System in accordance with Sections 20754 and 20784, may transfer from the State Pay Roll Revolving Fund to the Public Employees’ Retirement Fund and the Old Age and Survivors’ Insurance Revolving Fund the amounts of contributions so certified.

(Amended by Stats. 2004, Ch. 69, Sec. 11. Effective June 24, 2004.)



16392

Refunds of amounts disbursed from the State Pay Roll Revolving Fund shall, on order of the Controller, be deposited in the State Pay Roll Revolving Fund and, on order of the Controller, shall be transferred forthwith from such fund to the fund and appropriation from which such amount was originally derived.

(Added by Stats. 1949, Ch. 929.)



16393

Any amount erroneously paid into the State Pay Roll Revolving Fund shall be refunded by the Controller.

(Added by Stats. 1949, Ch. 929.)



16394

All amounts increasing the cash balance in the State Pay Roll Revolving Fund pursuant to the cancellation of warrants issued therefrom shall, on order of the Controller, be transferred to and in augmentation of the cash balance of the fund from which the amount covered by such canceled warrant would originally have been paid, had such amount not been paid from the State Pay Roll Revolving Fund.

(Added by Stats. 1949, Ch. 929.)



16395

For the purpose of determining the fund or funds from which the state’s contributions to the Public Employees’ Retirement Fund under Chapter 6 of Part 3 of Division 5 of Title 2 of this code and the contributions required of an employer under Chapter 3 of Part 3.5 of Division 5 of Title 2 of this code shall be paid, any compensation paid to state officers and employees from the State Pay Roll Revolving Fund shall be deemed to have been paid from the fund or funds from which the money disbursed from the State Pay Roll Revolving Fund in payment of such compensation was originally derived.

(Amended by Stats. 1972, Ch. 590.)






ARTICLE 5 - Revolving Funds and Advances

16400

(a) Any state agency for which an appropriation is made, may, without at the time furnishing vouchers and itemized statements, draw from that appropriation for use as a revolving fund any of the following:

(1) A sum not to exceed 3 percent of the total amount of the appropriation.

(2) With the approval of the Director of Finance, a sum in excess of 3 percent but not in excess of 10 percent of the total amount of the appropriation.

(3) With the approval of the Director of Finance and the Controller, a sum in excess of 10 percent of the total amount of the appropriation.

(b) With the approval of the Director of Finance, any deficiency or shortfall in a state agency’s revolving fund established pursuant to subdivision (a) may be replenished from an existing appropriation designated by the agency.

(Amended by Stats. 1994, Ch. 726, Sec. 17. Effective September 22, 1994.)



16401

Any revolving fund drawn under the provisions of Section 16400 may only be used in accordance with law for payment of compensation earned, traveling expenses, traveling expense advances, or where immediate payment is otherwise necessary.

(Amended by Stats. 1994, Ch. 726, Sec. 18. Effective September 22, 1994.)



16402

In lieu of actually withdrawing such revolving fund from the State Treasury, the Controller may in his discretion, upon request of the state agency for which the appropriation was made, apply and credit the amount of such revolving fund, or any portion thereof, as repayment and return of any existing revolving fund to the appropriation from which it was withdrawn by such state agency.

(Added by Stats. 1949, Ch. 255.)



16403

Any state agency that withdraws a revolving fund shall remain fully accountable therefor. All disbursements must be substantiated by vouchers filed with and audited by the Controller. Disbursements may be reported, substantiated by vouchers, from time to time to the Controller in connection with claims for reimbursement of the revolving fund. At any time upon the demand of the Department of Finance or the Controller, every revolving fund must be accounted for and substantiated by vouchers and itemized statements submitted to and audited by the Controller.

(Amended by Stats. 1953, Ch. 166.)



16404

Where the duties of any state agency for which an appropriation is available make necessary the use of moneys for purposes of a confidential nature, such state agency may, without at the time furnishing vouchers and itemized statements, draw from such appropriation an advance for such confidential purposes. Except for withdrawals by the Attorney General as provided in Section 12572 of this code, the total amount allowed any state agency for such confidential purposes shall not exceed two thousand dollars ($2,000) in any one fiscal year. Claim for such an advance is exempt from Section 925.6 of this code, but shall be accompanied by a certificate of the purpose and necessity for secrecy. The state agency shall remain fully accountable for any amount thus advanced, and when the reason for the secrecy no longer exists, or, in any event, within one year after such amount is withdrawn, must account therefor to the Controller who shall require vouchers in substantiation of all disbursements and make such audit as may be necessary.

(Amended by Stats. 1968, Ch. 449.)



16404.5

Notwithstanding Section 16404, the Department of Corrections may withdraw funds for confidential use in an amount not to exceed ten thousand dollars ($10,000) per fiscal year. The sums so withdrawn may be used as a revolving fund where cash advances are necessary. At the close of each fiscal year, the department shall account for and substantiate to the Controller the amount of moneys so withdrawn during that fiscal year with vouchers and itemized statements, exclusive of names and locations, along with a certificate of the purpose and necessity for secrecy. The Controller is authorized to perform audits of these vouchers and itemized statements as may be necessary.

(Added by Stats. 1999, Ch. 917, Sec. 1. Effective January 1, 2000.)



16405

No state agency or person shall use or disburse any money withdrawn under the provisions of this article for any purpose whatever, unless authorized by law.

(Added by Stats. 1949, Ch. 255.)






ARTICLE 5.5 - Capital Outlay and Savings Fund

16407

The Capital Outlay and Savings Fund in the State Treasury is abolished. All money credited to the Capital Outlay and Savings Fund is transferred to the General Fund. All appropriations heretofore made from the Capital Outlay and Savings Fund shall be payable, for the same purposes and periods, from the General Fund.

(Amended by Stats. 1959, Ch. 1259.)



16408

The unexpended balance in any appropriation heretofore made payable from the Capital Outlay and Savings Fund, or hereafter made from the General Fund for capital outlay purposes, which the Director of Finance, with the approval of the State Public Works Board, determines not to be required for expenditure pursuant to the appropriation, may be transferred on order of the Director of Finance to and in augmentation of the appropriation made by Section 16409.

(Amended by Stats. 1959, Ch. 1259.)



16409

There is hereby appropriated from the General Fund, without regard to fiscal years, any amounts transferred to this appropriation in accordance with the provisions of Section 16408, and such amounts may be expended for acquisition of real property or for construction and equipment of state public works projects for which an appropriation has been made from the Capital Outlay and Savings Fund or the General Fund. Expenditures shall be made pursuant to allocations made by the Director of Finance upon approval of the State Public Works Board.

Allocations may be made for expenditure upon any state public works project in augmentation of appropriations made from the Capital Outlay and Savings Fund or the General Fund, where such project cannot be undertaken because the estimate exceeds the amount available for such construction or bids received are in excess of the estimate, and upon such augmentation, contracts may be awarded therefor, notwithstanding the provisions of Section 14275 or of Section 25235 of the Education Code.

Allocations may be made for acquisition of real property in augmentation of appropriations made from the Capital Outlay and Savings Fund or the General Fund for acquisition of real property and which cannot be acquired because acquisition costs are in excess of the amounts provided in the appropriation.

Allocations may be made for purchase of equipment in augmentation of appropriations made from the Capital Outlay and Savings Fund or the General Fund from which purchase of equipment is authorized.

(Amended by Stats. 1965, Ch. 1539.)






ARTICLE 6 - Revenue Deficiency Reserve Fund

16410

The Revenue Deficiency Reserve Fund in the Treasury is continued in existence to meet the needs of the State for General Fund revenues when revenues from taxes, fees, and other sources do not equal the estimate for revenues as set forth in the fiscal year budget. There shall be transferred into this fund such amounts as may be authorized by the Legislature.

(Added by Stats. 1953, Ch. 170.)



16411

Whenever the Governor, Controller, and Director of Finance determine that the General Fund revenues for any fiscal year commencing on or after July 1, 1947, are below the amount estimated in the budget submitted by the Governor to the Legislature for the fiscal year, they may jointly authorize the transfer from the Revenue Deficiency Reserve Fund to the General Fund of an amount equal to the difference between the actual revenues received for the General Fund and the amount which it was estimated would be received.

(Added by Stats. 1953, Ch. 170.)



16412

The money in the Revenue Deficiency Reserve Fund may be loaned temporarily to the General Fund upon the joint authorization of the Governor, Controller, and Director of Finance during any fiscal year in anticipation of the receipt of revenue from taxes, fees, and other sources required to be paid into the General Fund during the fiscal year. The money loaned shall be repaid during the same fiscal year from revenue received from such taxes, fees, and other sources as such revenues are received, to the extent that such revenues are not necessary for current expenditures payable out of the General Fund. If any money temporarily loaned remains unpaid at the close of the fiscal year, it shall be deemed a transfer from the Revenue Deficiency Reserve Fund to the General Fund to the same extent as if it were transferred pursuant to Section 16411.

(Added by Stats. 1953, Ch. 170.)






ARTICLE 7 - United States Flood Control Receipts Fund

16415

All money received by the State from the United States in pursuance of any act of Congress providing for the distribution and payment to states and territories of a fixed percentage of the money received by the United States from the land acquired in the State for flood control purposes shall be credited to the United States Flood Control Receipts Fund, which fund is continued in the State Treasury, and shall be disposed of, pursuant to the act of Congress, by the payment of the money to the several counties in which the flood control lands are situated.

The payments made to each county from the receipts of any given parcel of federal flood control land shall be in the proportion which the area of the parcel situated in the county bears to the total area of such parcel.

(Added by Stats. 1953, Ch. 1679.)



16416

The Controller shall keep a record of the money received from the United States on account of the federal flood control land in each county in this State. On or before June 30th of each year, he shall draw his warrant in favor of the treasurer of each county entitled to payment pursuant to this article. The Treasurer shall pay the warrants. All money deposited in the United States Flood Control Receipts Fund is appropriated to be apportioned to the counties of this State pursuant to this article.

(Added by Stats. 1953, Ch. 1679.)



16417

The auditor of any county receiving a payment of money pursuant to this article shall immediately apportion the money by placing 50 percent to the credit of the road fund. The remaining 50 percent shall be divided between school and community college districts where the lands are located, with the division based on attendance. The portion attributable to school districts shall be placed to the credit of the county school service fund of the county. The portion attributable to community college districts shall be paid directly to the district.

(Amended by Stats. 1990, Ch. 1372, Sec. 706.)






ARTICLE 7.5 - Special Fund for Economic Uncertainties

16418

(a) The Special Fund for Economic Uncertainties is hereby created in the State Treasury and is continuously appropriated for the purposes of this section. The contingency reserve for economic uncertainties established within the General Fund by Section 12.3 of the Budget Act of 1980 is hereby discontinued, and any balance in that reserve shall be transferred to the Special Fund for Economic Uncertainties. This special fund represents a reserve fund within the meaning of Section 5 of Article XIII B of the California Constitution. Notwithstanding Sections 16310 and 16314, the Controller may transfer as necessary from the Special Fund for Economic Uncertainties or from the special accounts in the General Fund to the General Fund amounts that are needed to meet cash needs of the General Fund. The Controller shall return all of the moneys so transferred without payment of interest as soon as there are sufficient moneys in the General Fund.

(b) The Controller shall transfer from the Special Fund for Economic Uncertainties to the unappropriated balance of the General Fund an amount necessary to eliminate any General Fund deficit as of the end of each fiscal year, commencing as of June 30, 1985. The amount of transfer for each fiscal year shall be determined on the basis of the State of California Preliminary Annual Report—Accrual Basis, for that fiscal year. Any subsequent adjustments shall be determined jointly by the Controller and the Director of Finance.

(c) Notwithstanding Section 13340, moneys in the Special Fund for Economic Uncertainties are hereby continuously appropriated without regard to fiscal years to the Director of Finance for the purpose of allocating funds for disaster relief pursuant to Chapter 5 (commencing with Section 194) and Chapter 6 (commencing with Section 197) of Part 1 of Division 1 of the Revenue and Taxation Code. However, any allocation made by the director pursuant to this subdivision shall not be made sooner than 30 days after notification in writing of the necessity therefor is provided to the Joint Legislative Budget Committee.

(d) For budgeting and accounting purposes, any appropriations heretofore or hereafter made specifically from the Special Fund for Economic Uncertainties, other than appropriations contained in this section, shall be deemed an appropriation from the General Fund. For year-end reporting purposes, the Controller shall add the balance in the Special Fund for Economic Uncertainties to the balance in the General Fund so as to show the total moneys then available for General Fund purposes.

(e) (1) Notwithstanding Section 13340, there is hereby appropriated from the General Fund, without regard to fiscal years, for transfer by the Controller to the Special Fund for Economic Uncertainties as of the end of each fiscal year the unencumbered balance in the General Fund.

(2) If, at the end of any fiscal year in which it has been determined that there are revenues in excess of the amount that may be appropriated, as defined in subdivision (a) of Section 2 of Article XIII B of the California Constitution, the transfer pursuant to paragraph (1) shall be reduced by the amount of these excess revenues. The estimates of the transfer shall be made jointly by the Department of Finance and the Legislative Analyst’s Office.

(Amended by Stats. 2006, Ch. 69, Sec. 10. Effective July 12, 2006.)






ARTICLE 7.6 - Contingency Reserve for Economic Uncertainties

16418.5

(a) Notwithstanding any other provision of law, each special fund shall include a contingency reserve for economic uncertainties. These reserves shall constitute reserve funds within the meaning of Section 5 of Article XIII B of the California Constitution.

(b) On the first day of each fiscal year, or on the day that the Budget Act for that fiscal year is chaptered, whichever occurs later, an amount sufficient for any appropriation made by that Budget Act or by any other statute from the fund in which the reserve account is established, shall be appropriated from each reserve account in each special fund.

(c) On the last day of each fiscal year, the unappropriated balance in each special fund shall be appropriated to the reserve account in that special fund.

(Added by renumbering Section 16419 (as added by Stats. 1989, Ch. 942) by Stats. 1991, Ch. 1091, Sec. 55.)






ARTICLE 7.7 - Disaster Relief Fund

16419

The Disaster Relief Fund is hereby established. Notwithstanding Section 13340, the fund is continuously appropriated without regard to fiscal years for purposes of funding disbursements made for response to and recovery from the earthquake, aftershocks, and any other related casualty. Moneys in the Disaster Relief Fund may, upon the direction of the Director of Finance, be transferred to the Special Fund for Economic Uncertainties to replenish that fund for disbursements regarding the earthquake, aftershocks, and any other related casualty. Disbursements from the Disaster Relief Fund and from the Special Fund for Economic Uncertainties incurred in responding to and recovering from the earthquake, aftershocks, and any other related casualty shall not be expended to supplant federal funds otherwise available in the absence of state financial relief.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 14, Sec. 1. Effective November 7, 1989.)






ARTICLE 8 - Service Revolving Fund

16420

There is in the State Treasury the Service Revolving Fund, hereafter referred to as “the fund.”

(Added by Stats. 1961, Ch. 875.)



16421

The fund consists of the following:

(a) All money appropriated by the Legislature for such fund or payable into such fund in accordance with law.

(b) All money received into the Treasury from any source whatever in payment of printing, ruling, and binding done in the Office of State Printing or, unless otherwise provided by law, in payment for other services rendered by the Department of General Services.

(c) Reimbursement of rentals paid from such fund.

(d) All money received as payment of rent for the use or occupancy of space in any building owned, managed, or controlled by the state.

(Amended by Stats. 1971, Ch. 992.)



16422

The fund is under the control of the Department of General Services and is available for expenditure for the payment of rent; the cost of maintaining, operating, and insuring building space; the purchase and sale of materials, supplies, and equipment; the rendering of services to state and other public agencies and, in connection therewith, for the employment and compensation of necessary personnel and expenses; all expenses for the support of the Office of State Printing; and the purchase of machinery or equipment, including motor vehicles, needed in the operation or administration of the Office of State Printing.

On or before September 30 of each fiscal year, the Controller shall transfer to the General Fund any cash surplus, as determined by the Director of Finance and reported to the Joint Legislative Budget Committee, in the fund as of the preceding June 30.

(Amended by Stats. 1983, Ch. 323, Sec. 58. Effective July 1, 1983.)



16423

The State Printing Fund and the Purchasing Revolving Fund in the State Treasury are abolished. The Controller, on the operative date of this section, shall transfer any balances in those funds to the Service Revolving Fund. Any reference in state law to either the State Printing Fund or the Purchasing Revolving Fund shall be construed to refer to the Service Revolving Fund.

(Added by Stats. 1961, Ch. 875.)



16424

The Surplus Personal Property Revolving Fund in the State Treasury, created by Section 10383.5 of the Public Contract Code, is abolished. On January 1, 1989, the Controller shall transfer the assets, liabilities, and surplus in that fund to the Service Revolving Fund. Any reference in state law to the “Surplus Personal Property Revolving Fund” shall mean the Service Revolving Fund.

(Added by Stats. 1988, Ch. 207, Sec. 1.)






ARTICLE 9 - Litigation Deposits Fund

16425

There is in the State Treasury the Litigation Deposits Fund, hereafter referred to as “the fund,” which is hereby appropriated for the purposes of this article.

(Added by Stats. 1971, Ch. 1148.)



16426

The fund consists of all money received as litigation deposits where the State of California is a party to the litigation and no other state statutes specifically provide for both of the following:

(1) Handling and investing such money.

(2) Crediting any interest accrued thereto to such deposits.

(Added by Stats. 1971, Ch. 1148.)



16427

(a) For purposes of this article, “department” means the Department of Justice.

(b) The fund is under the control of the department. The department shall maintain accounting records pertaining to the fund, including subsidiary records of individual litigation deposits and the disbursements from the fund.

(c) The department shall file a claim with the Controller to pay out money in the fund to whomever and at the time the department directs. However, notwithstanding Section 13340, if a sum of money in the fund was deposited pursuant to order or direction of the court, that sum shall be paid to whomever and at the time the court directs. The department may expend revenue transferred from the fund to the Legal Services Revolving Fund only upon approval by the Department of Finance. The department shall submit a written application to the Department of Finance to request approval for the expenditure. The request shall be deemed approved if the Department of Finance neither approves nor disapproves the request within 30 days of receipt of the application.

(d) Any residue remaining in a deposit account after satisfaction of all court-directed claims, or payment of departmental expenditures for that account shall be transferred no later than July 1 of each fiscal year to the General Fund.

(e) The department shall prepare and submit to the chairperson of the Joint Legislative Budget Committee, the chairpersons of the fiscal committees of the Senate and the Assembly, and the Director of Finance, quarterly reports concerning the activity of the fund that detail the number of deposits received, the receipt of interest income, disbursements to claimants, and what amount, if any, was used for the litigation costs of the department.

(Amended by Stats. 2005, Ch. 74, Sec. 40. Effective July 19, 2005.)



16428

Money in the fund may be invested and reinvested in any securities described in Section 16430 or deposited in banks as provided in Chapter 4 (commencing with Section 16500) of this part or deposited in savings and loan associations as provided in Chapter 4.5 (commencing with Section 16600) of this part. The department shall determine the amount of money available for investment or deposit and shall so arrange the investment or deposit program that funds will be available for the immediate payment of any court order or decree. The Treasurer shall invest or make deposits in accordance with these determinations.

All revenues earned from investment or deposit of fund moneys shall be deposited in the fund. After first deducting therefrom the amount payable to the Treasurer for investment services rendered and the amount payable to the department for administrative services rendered, the department shall apportion as of June 30 and December 31 of each year the remainder of such revenues earned and deposited in the fund during the six calendar months ending with such dates. There shall be apportioned and credited to each litigation deposit in the fund during such six-month period, an amount directly proportionate to the total deposits in the fund and the length of time such deposits remained therein. The amounts so apportioned shall be paid to the party receiving the deposit. The cost of administrative services rendered shall be determined by the department in a manner approved by the Department of Finance. The amounts payable to the department and to the Treasurer shall be transferred to the General Fund and accounted as reimbursements to their respective appropriations.

Notwithstanding any other provision of law, the Controller may use money in the fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381.

(Amended by Stats. 2012, Ch. 13, Sec. 6. Effective May 23, 2012.)






ARTICLE 9.5 - Ratepayer Relief Fund

16428.1

The Legislature finds and declares all of the following:

(a) Ratepayers and the state’s economy have been harmed by improper and unfair energy market manipulation that has resulted in overcharging for electricity and natural gas.

(b) The purpose of the act adding this section is to ensure that any funds paid to the state as a result of energy litigation are used for the following purposes:

(1) To reimburse state funds for, or to finance, litigation and investigation expenses.

(2) To reduce ratepayer costs of those utility ratepayers harmed by the actions of the defendants.

(3) To reduce or pay debt service on the bonds issued pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(Added by Stats. 2003, Ch. 228, Sec. 16. Effective August 11, 2003.)



16428.15

(a) The Ratepayer Relief Fund is hereby established in the State Treasury. The purpose of the fund is to benefit electricity and natural gas ratepayers and to fund investigation and litigation costs of the state in pursuing allegations of overcharges and unfair business practices against generators, suppliers, or marketers of electricity or natural gas.

(b) Notwithstanding any other law, the Controller may use the moneys in the Ratepayer Relief Fund for loans to the General Fund as provided in Sections 16310 and 16381. However, interest shall be paid on all moneys loaned to the General Fund from the Ratepayer Relief Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Ratepayer Relief Fund was created.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 7. Effective February 20, 2009.)



16428.2

As used in this article, the following terms have the following meanings:

(a) “Fund” means the Ratepayer Relief Fund established in Section 16428.1.

(b) “Energy settlement agreement” means any agreement arising from the energy crisis of 2000–02, where the State of California or a division of the State of California, is a party in a complaint or any action relating to the operation and management of any generation facilities, any sale or purchase or transmission of natural gas, any sale or purchase or transmission of electricity or other utility or energy goods and services, or a violation of the Federal Power Act (16 U.S.C. Sec. 791a et seq.), state law, or Public Utilities Commission orders or regulations relating to electricity generation, transmission, or distribution, electrical corporations, gas generation, storage, transmission, or distribution, gas corporations, energy generation facilities, or publicly owned utilities.

(Added by Stats. 2003, Ch. 228, Sec. 16. Effective August 11, 2003.)



16428.3

(a) Any energy settlement agreement entered into by the Attorney General, after reimbursing the Attorney General’s litigation and investigation expenses, to the maximum extent possible, shall direct settlement funds to the following purposes in priority order:

(1) To reduce ratepayer costs of those utility ratepayers harmed by the actions of the settling parties. To the extent the ratepayers of the investor-owned utilities were harmed, the settlement funds shall be directed to reduce their costs, to the maximum extent possible, through reduction of rates or the reduction of ratepayer debt obligations incurred as a result of the energy crisis.

(2) For deposit in the fund.

(b) Nothing in this article shall preclude nonmonetary compensation to the state through an energy settlement agreement, provided that the allocation of benefits from any nonmonetary compensation is consistent with paragraph (1) of subdivision (a).

(Added by Stats. 2003, Ch. 228, Sec. 16. Effective August 11, 2003.)



16428.4

All funds recovered on behalf of the Department of Water Resources, after deduction of litigation and investigation expenses, shall be deposited in the Department of Water Resources Electric Power Fund and applied pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(Added by Stats. 2003, Ch. 228, Sec. 16. Effective August 11, 2003.)



16428.5

Moneys in the fund shall be expended upon appropriation by the Legislature, for the benefit of ratepayers. Moneys in the fund may be appropriated for the following purposes:

(a) To finance energy litigation and investigation expenses of state entities.

(b) To reduce rates for customers in the affected service areas of electrical utilities and gas utilities.

(c) To reduce the debt service on bonds issued pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(Added by Stats. 2003, Ch. 228, Sec. 16. Effective August 11, 2003.)



16428.6

The Attorney General shall promptly notify the Director of Finance, Senate President pro Tempore, and the Speaker of the Assembly upon agreeing on behalf of the state to an energy settlement agreement. Notification shall include a description of how the terms of the settlement agreement, as they pertain to the state, are consistent with the purposes of this article.

(Amended by Stats. 2012, Ch. 728, Sec. 71. Effective January 1, 2013.)



16428.7

Nothing in this article affects the allocation of funds from settlements entered into before the effective date of this article.

(Added by Stats. 2003, Ch. 228, Sec. 16. Effective August 11, 2003.)






ARTICLE 9.7 - GREENHOUSE GAS REDUCTION FUND AND COST OF IMPLEMENTATION ACCOUNT

16428.8

(a) The Greenhouse Gas Reduction Fund, hereafter referred to in this article as the fund, is hereby created as a special fund in the State Treasury.

(b) Except for fines and penalties, all moneys collected by the State Air Resources Board from the auction or sale of allowances, pursuant to a market-based compliance mechanism established pursuant to Division 25.5 (commencing with Section 38500) of the Health and Safety Code and specified in Sections 95800 to 96022, inclusive, of Title 17 of the California Code of Regulations, shall be deposited in the fund and available for appropriation by the Legislature.

(c) All moneys deposited in the fund shall be appropriated and shall be separately identified in the annual Budget Act. No moneys from the General Fund or any other fund shall be deposited in the fund.

(d) Notwithstanding any other law, the Controller may use the moneys in the fund for cash flow loans to the General Fund as provided in Sections 16310 and 16381.

(e) Any technical amendments made by the State Air Resources Board to the regulations established under Sections 95800 to 96022, inclusive, of Title 17 of the California Code of Regulations to conform that regulation to this article shall be exempt from the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3) and from the review and approval of the Office of Administrative Law.

(Added by Stats. 2012, Ch. 39, Sec. 25. Effective June 27, 2012.)



16428.85

(a)   Except as provided in subdivision (b), the Department of Finance shall submit to the Legislature, in bill format, on or before January 10, 2013, a proposal that provides a detailed spending plan for the expenditure of moneys in the fund that includes the components specified in subdivision (b).

(b) Subdivision (a) shall not apply if the Legislature passes a bill on or before August 31, 2012, that becomes law specifying a process for the establishment of the long-term spending strategy for moneys in the fund that includes all of the following components:

(1) Criteria and requirements for use of these moneys.

(2) Establishment of program categories eligible for funding.

(3) The specification of a public process that the State Air Resources Board shall use to develop the strategy.

(4) The role of the Legislature in reviewing the strategy.

(Added by Stats. 2012, Ch. 39, Sec. 25. Effective June 27, 2012.)



16428.9

(a) Prior to expending any moneys appropriated to it by the Legislature from the fund, a state agency shall prepare a record consisting of all of the following:

(1) A description of each expenditure proposed to be made by the state agency pursuant to the appropriation.

(2) A description of how a proposed expenditure will further the regulatory purposes of Division 25.5 (commencing with Section 38500) of the Health and Safety Code, including, but not limited to, the limit established under Part 3 (commencing with Section 38550) and other applicable requirements of law.

(3) A description of how a proposed expenditure will contribute to achieving and maintaining greenhouse gas emission reductions pursuant to Division 25.5 (commencing with Section 38500) of the Health and Safety Code.

(4) A description of how the state agency considered the applicability and feasibility of other nongreenhouse gas reduction objectives of Division 25.5 (commencing with Section 38500) of the Health and Safety Code.

(5) A description of how the state agency will document the result achieved from the expenditure to comply with Division 25.5 (commencing with Section 35800) of the Health and Safety Code.

(b) The State Air Resources Board shall develop guidance on reporting and quantification methods for all state agencies that receive appropriations from the fund to ensure the requirements of this section are met. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 does not apply to the procedures developed pursuant to this subdivision.

(c) Nothing in this section alters, amends, or otherwise modifies in any manner Division 25.5 (commencing with Section 35800) of the Health and Safety Code, including the authority of the State Air Resources Board to adopt and implement a fee pursuant to that division.

(d) If any expenditure of moneys from the fund for any measure or project is determined by a court to be inconsistent with law, the funding for the remaining measures or projects shall be severable and shall not be affected.

(Amended by Stats. 2014, Ch. 36, Sec. 3. Effective June 20, 2014.)



16428.95

Notwithstanding Section 38597 of the Health and Safety Code, the Cost of Implementation Account is hereby established in the Air Pollution Control Fund, and revenues collected pursuant to that section shall be available upon appropriation by the Legislature for purposes of carrying out Division 25.5 (commencing with Section 38500) of the Health and Safety Code, and shall be maintained separately from all other funds in the Air Pollution Control Fund.

(Added by Stats. 2012, Ch. 39, Sec. 25. Effective June 27, 2012.)






ARTICLE 10 - Condemnation Deposits Fund

16429

(a) The Condemnation Deposits Fund in the State Treasury is continued in existence. The fund consists of all money deposited in the State Treasury pursuant to Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure and all interest earned or other increment derived from its investment. The Treasurer shall receive and duly account for all such moneys. Notwithstanding any other law, the Controller may use the funds in the Condemnation Deposits Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381.

(b) Money in the Condemnation Deposits Fund shall be invested under the provisions of Article 4 (commencing with Section 16470) of Chapter 3.

(c) The Controller shall apportion at the conclusion of each calendar quarter, the interest earned or increment derived and deposited in the fund during the three calendar months ending with those dates. There shall be apportioned and paid to each plaintiff having a deposit in the fund during the three-month period for which an apportionment is made an amount directly proportionate to the total deposits in the fund and the length of time the deposits remained therein, except that no payment shall be made of any interest in the amount of five dollars ($5) or less. These amounts shall be transferred to the General Fund by the Controller. The Treasurer shall pay out the money deposited by a plaintiff in the manner and at the times the court or a judge thereof may, by order or decree, direct. Any residual amount after all required payments have been made shall be paid to the plaintiff if that amount is more than five dollars ($5). If the amount is five dollars ($5) or less, it shall be transferred to the General Fund by the Controller.

(Amended by Stats. 2012, Ch. 1, Sec. 4. Effective February 3, 2012.)






ARTICLE 11 - Local Agency Investment Fund

16429.1

(a) There is in trust in the custody of the Treasurer the Local Agency Investment Fund, which fund is hereby created. The Controller shall maintain a separate account for each governmental unit having deposits in this fund.

(b) Notwithstanding any other law, a local governmental official, with the consent of the governing body of that agency, having money in its treasury not required for immediate needs, may remit the money to the Treasurer for deposit in the Local Agency Investment Fund for the purpose of investment.

(c) Notwithstanding any other law, an officer of any nonprofit corporation whose membership is confined to public agencies or public officials, or an officer of a qualified quasi-governmental agency, with the consent of the governing body of that agency, having money in its treasury not required for immediate needs, may remit the money to the Treasurer for deposit in the Local Agency Investment Fund for the purpose of investment.

(d) Notwithstanding any other law or provision of this section, a local agency, with the approval of its governing body, may deposit in the Local Agency Investment Fund proceeds of the issuance of bonds, notes, certificates of participation, or other evidences of indebtedness of the agency pending expenditure of the proceeds for the authorized purpose of their issuance. In connection with these deposits of proceeds, the Local Agency Investment Fund is authorized to receive and disburse moneys, and to provide information, directly with or to an authorized officer of a trustee or fiscal agent engaged by the local agency, the Local Agency Investment Fund is authorized to hold investments in the name and for the account of that trustee or fiscal agent, and the Controller shall maintain a separate account for each deposit of proceeds.

(e) The local governmental unit, the nonprofit corporation, or the quasi-governmental agency has the exclusive determination of the length of time its money will be on deposit with the Treasurer.

(f) The trustee or fiscal agent of the local governmental unit has the exclusive determination of the length of time proceeds from the issuance of bonds will be on deposit with the Treasurer.

(g) The Local Investment Advisory Board shall determine those quasi-governmental agencies which qualify to participate in the Local Agency Investment Fund.

(h) The Treasurer may refuse to accept deposits into the fund if, in the judgment of the Treasurer, the deposit would adversely affect the state’s portfolio.

(i) The Treasurer may invest the money of the fund in securities prescribed in Section 16430. The Treasurer may elect to have the money of the fund invested through the Surplus Money Investment Fund as provided in Article 4 (commencing with Section 16470) of Chapter 3.

(j) Money in the fund shall be invested to achieve the objective of the fund which is to realize the maximum return consistent with safe and prudent treasury management.

(k) All instruments of title of all investments of the fund shall remain in the Treasurer’s vault or be held in safekeeping under control of the Treasurer in any federal reserve bank, or any branch thereof, or the Federal Home Loan Bank of San Francisco, with any trust company, or the trust department of any state or national bank.

(l) Immediately at the conclusion of each calendar quarter, all interest earned and other increment derived from investments shall be distributed by the Controller to the contributing governmental units or trustees or fiscal agents, nonprofit corporations, and quasi-governmental agencies in amounts directly proportionate to the respective amounts deposited in the Local Agency Investment Fund and the length of time the amounts remained therein. An amount equal to the reasonable costs incurred in carrying out the provisions of this section, not to exceed a maximum of 5 percent of the earnings of this fund and not to exceed the amount appropriated in the annual Budget Act for this function, shall be deducted from the earnings prior to distribution. However, if the 13-week Daily Treasury Bill Rate, as published by the United States Department of the Treasury on the last day of the state’s fiscal year is below 1 percent, then the above-noted reasonable costs shall not exceed a maximum of 8 percent of the earnings of this fund for the subsequent fiscal year, shall not exceed the amount appropriated in the annual Budget Act for this function, and shall be deducted from the earnings prior to distribution. The amount of the deduction shall be credited as reimbursements to the state agencies, including the Treasurer, the Controller, and the Department of Finance, having incurred costs in carrying out the provisions of this section.

(m) The Treasurer shall prepare for distribution a monthly report of investments made during the preceding month.

(n) As used in this section, “local agency,” “local governmental unit,” and “local governmental official” includes a campus or other unit and an official, respectively, of the California State University who deposits moneys in funds described in Sections 89721, 89722, and 89725 of the Education Code.

(Amended by Stats. 2014, Ch. 28, Sec. 39. Effective June 20, 2014.)



16429.2

There is created the Local Investment Advisory Board consisting of five members. The chairman shall be the State Treasurer or his or her designated representative. Two members who are qualified by training and experience in the field of investment or finance, shall be appointed by the State Treasurer. Two members who are treasurers, finance or fiscal officers or business managers, employed by any county, city or local district or municipal corporation of this state, shall be appointed by the Treasurer.

The term of office of each appointed member of the board is two years, but each appointed member serves at the pleasure of the appointing authority. A vacancy in the appointed membership, occurring other than by expiration of term, shall be filled in the same manner as the original appointment, but for the unexpired term only.

Members of the board who are not state officers or employees shall not receive a salary, but shall be entitled to a per diem allowance of fifty dollars ($50) for each day’s attendance at a meeting of the board, not to exceed three hundred dollars ($300) in any month. All members shall be entitled to reimbursement for expenses incurred in the performance of their duties under this part, including travel and other necessary expenses.

The board’s primary purpose shall be to advise and assist the State Treasurer in formulating the investment and reinvestment of moneys in the Local Agency Investment Fund, and the acquisition, retention, management, and disposition of investments of the fund. The board, from time to time, shall review those policies and advise therein as it considers necessary or desirable. The board shall advise the State Treasurer in the management of the fund and consult the State Treasurer on any matter relating to the investment and reinvestment of moneys in the fund.

(Added by Stats. 1976, Ch. 730.)



16429.3

Moneys placed with the Treasurer for deposit in the Local Agency Investment Fund by cities, counties, special districts, nonprofit corporations, or qualified quasi-governmental agencies shall not be subject to either of the following:

(a) Transfer or loan pursuant to Sections 16310, 16312, or 16313.

(b) Impoundment or seizure by any state official or state agency.

(Amended by Stats. 1996, Ch. 833, Sec. 8. Effective January 1, 1997.)



16429.4

The right of a city, county, city and county, special district, nonprofit corporation, or qualified quasi-governmental agency to withdraw its deposited moneys from the Local Agency Investment Fund, upon demand, may not be altered, impaired, or denied, in any way, by any state official or state agency based upon the state’s failure to adopt a State Budget by July 1 of each new fiscal year.

(Added by Stats. 2002, Ch. 761, Sec. 4. Effective September 21, 2002.)






ARTICLE 12 - California Unitary Fund

16429.30

The California Unitary Fund is hereby abolished. Any assets or liability of that fund is transferred to the General Fund. On and after January 1, 2001, all money that would have been deposited in the fund pursuant to any provision of law shall instead be deposited in the General Fund.

(Amended by Stats. 2000, Ch. 127, Sec. 14. Effective July 10, 2000.)









CHAPTER 3 - Investments

ARTICLE 1 - General

16430

Eligible securities for the investment of surplus moneys shall be any of the following:

(a) Bonds or interest-bearing notes or obligations of the United States, or those for which the faith and credit of the United States are pledged for the payment of principal and interest.

(b) Bonds or interest-bearing notes on obligations that are guaranteed as to principal and interest by a federal agency of the United States.

(c) Bonds, notes, and warrants of this state, or those for which the faith and credit of this state are pledged for the payment of principal and interest.

(d) Bonds or warrants, including, but not limited to, revenue warrants, of any county, city, metropolitan water district, California water district, California water storage district, irrigation district in the state, municipal utility district, or school district of this state.

(e) Any of the following:

(1) Bonds, consolidated bonds, collateral trust debentures, consolidated debentures, or other obligations issued by federal land banks or federal intermediate credit banks established under the Federal Farm Loan Act, as amended (12 U.S.C. Sec. 2001 et seq.).

(2) Debentures and consolidated debentures issued by the Central Bank for Cooperatives and banks for cooperatives established under the Farm Credit Act of 1933, as amended (12 U.S.C. Sec. 2001 et seq.).

(3) Bonds or debentures of the Federal Home Loan Bank Board established under the Federal Home Loan Bank Act (12 U.S.C. Sec. 1421 et seq.).

(4) Stocks, bonds, debentures, and other obligations of the Federal National Mortgage Association established under the National Housing Act, as amended (12 U.S.C. Sec. 1701 et seq.).

(5) Bonds of any federal home loan bank established under that act.

(6) Obligations of the Federal Home Loan Mortgage Corporation.

(7) Bonds, notes, and other obligations issued by the Tennessee Valley Authority under the Tennessee Valley Authority Act, as amended (16 U.S.C. Sec. 831 et seq.).

(8) Other obligations guaranteed by the Commodity Credit Corporation for the export of California agricultural products under the Commodity Credit Corporation Charter Act, as amended (15 U.S.C. Sec. 714 et seq.).

(f) (1) Commercial paper of “prime” quality as defined by a nationally recognized organization that rates these securities, if the commercial paper is issued by a corporation, trust, or limited liability company that is approved by the Pooled Money Investment Board as meeting the conditions specified in either subparagraph (A) or subparagraph (B):

(A) Both of the following conditions:

(i) Organized and operating within the United States.

(ii) Having total assets in excess of five hundred million dollars ($500,000,000).

(B) Both of the following conditions:

(i) Organized within the United States as a special purpose corporation, trust, or limited liability company.

(ii) Having programwide credit enhancements including, but not limited to, overcollateralization, letters of credit, or surety bond.

(2) A purchase of eligible commercial paper may not do any of the following:

(A) Exceed 180 days’ maturity.

(B) Represent more than 10 percent of the outstanding paper of an issuing corporation, trust, or limited liability company.

(C) Exceed 30 percent of the resources of an investment program.

(3) At the request of the Pooled Money Investment Board, an investment made pursuant to this subdivision shall be secured by the issuer by depositing with the Treasurer securities authorized by Section 53651 of a market value at least 10 percent in excess of the amount of the state’s investment.

(g) Bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers acceptances, that are eligible for purchase by the Federal Reserve System.

(h) Negotiable certificates of deposits issued by a federally or state-chartered bank or savings and loan association, a state-licensed branch of a foreign bank, or a federally or state-chartered credit union. For the purposes of this section, negotiable certificates of deposits are not subject to Chapter 4 (commencing with Section 16500) and Chapter 4.5 (commencing with Section 16600).

(i) The portion of bank loans and obligations guaranteed by the United States Small Business Administration or the United States Farmers Home Administration.

(j) Bank loans and obligations guaranteed by the Export-Import Bank of the United States.

(k) Student loan notes insured under the Guaranteed Student Loan Program established pursuant to the Higher Education Act of 1965, as amended (20 U.S.C. Sec. 1001 and following) and eligible for resale to the Student Loan Marketing Association established pursuant to Section 133 of the Education Amendments of 1972, as amended (20 U.S.C. Sec. 1087-2).

(l) Obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the International Finance Corporation, or the Government Development Bank of Puerto Rico.

(m) Bonds, debentures, and notes issued by corporations organized and operating within the United States. Securities eligible for investment under this subdivision shall be within the top three ratings of a nationally recognized rating service.

(n) Negotiable Order of Withdrawal Accounts (NOW Accounts), invested in accordance with Chapter 4 (commencing with Section 16500).

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 24, Sec. 2. Effective July 29, 2009.)



16431

(a) Notwithstanding any other provisions of this code, funds held by the state pursuant to a written agreement between the state and employees of the state to defer a portion of the compensation otherwise receivable by the state’s employees and pursuant to a plan for that deferral as adopted by the state and approved by the California Victim Compensation and Government Claims Board, may be invested in the types of investments set forth in Sections 53601 and 53602, and may additionally be invested in corporate stocks, bonds, and securities, mutual funds, savings and loan accounts, credit union accounts, annuities, mortgages, deeds of trust, or other security interests in real or personal property. Nothing in this section shall be construed to permit any type of investment prohibited by the California Constitution.

(b) Deferred compensation funds are public pension or retirement funds for the purposes of Section 17 of Article XVI of the California Constitution.

(Amended by Stats. 2006, Ch. 538, Sec. 273. Effective January 1, 2007.)






ARTICLE 4 - Special Fund Investments

16470

The Pooled Money Investment Board shall, at such times as it deems necessary, determine whether any portion of the money then on deposit in the State Treasury to the credit of any fund, exclusive of the General Fund, is not necessary for immediate use; and if so, it shall determine the amount thereof in each such fund, which amount shall thereupon be designated as “surplus money.” This article does not apply to any fund included within subdivisions (b), (c), (d), (e), and (f) of Section 16475, or the State Highway Fund, the Public Employees’ Retirement Fund, Legislators’ Retirement Fund and State Teachers’ Retirement Fund, or the Unemployment Compensation Disability Fund.

Any special fund excepted from this article may elect, by filing with the Pooled Money Investment Board a notice of election, to come under the provisions of the Surplus Money Investment Fund; which election shall be revocable by such special fund effective as of December 31st or June 30th of any year upon 30 or more days’ notice prior to either of said dates.

(Amended by Stats. 1975, Ch. 533.)



16471

Upon the determination and designation of surplus money in any special fund, the Controller shall transfer from that fund to the Surplus Money Investment Fund in the State Treasury, which fund is continued in existence, the amount of surplus money so determined and designated. Nothing herein shall authorize the transfer of money from any special fund to the Surplus Money Investment Fund, if the transfer will interfere with the carrying out of the purpose for which the special fund was created.

(Amended by Stats. 1990, Ch. 496, Sec. 1.)



16472

All moneys transferred to or deposited in the Surplus Money Investment Fund are hereby appropriated without regard to fiscal years to carry out the purposes of this article.

(Amended by Stats. 1959, Ch. 597.)



16473

The Pooled Money Investment Board shall, at such times as it deems necessary, determine whether any portion of the money theretofore transferred to and remaining in the Surplus Money Investment Fund from any special fund is needed by such special fund to carry out the purposes for which it was created; and if so, it shall determine the amount thereof. Thereupon, it shall reduce the amount of surplus money theretofore designated with respect to such special fund by the amount determined to be needed by such fund. Upon such reduction of the surplus money in any special fund, the State Treasurer shall, on order of the State Controller, transfer from the Surplus Money Investment Fund to such special fund an amount of money equal to that by which the surplus money of such fund was reduced.

(Amended by Stats. 1957, Ch. 1542.)



16473.5

For the purposes of this article, a written determination signed by a majority of the members of the Pooled Money Investment Board shall be deemed to be the determination of the board.

(Amended by Stats. 1963, Ch. 1545.)



16474

The money in the Surplus Money Investment Fund, shall be invested and reinvested by the State Treasurer as a part of the Pooled Money Investment Account.

(Amended by Stats. 1967, Ch. 505.)



16475

At the conclusion of each calendar quarter, all interest earned and other increment derived from investments made pursuant to this article shall, on order of the Controller, be deposited in the Surplus Money Investment Fund. The Controller, after deducting an amount equal to the reasonable costs incurred by the Treasurer, the Controller, and the Department of Finance in carrying out this article, shall apportion, quarterly, to the following funds in the Treasury, interest earned or increment derived from the investments authorized by this article for the three calendar months ending with those dates:

(a) The General Fund.

(b) Each fund into which are deposited or which contains moneys collected from any tax now or hereafter imposed by the state upon the manufacture, sale, distribution, or use of motor vehicle fuel, for use in motor vehicles upon the public streets and highways.

(c) Each fund into which are deposited or which contains moneys collected from motor vehicle and other vehicle registration license fees or from any other tax or license fee now or hereafter imposed by the state upon vehicles, motor vehicles or the operation thereof, except those taxes and license fees that, by the provisions of Section 7 of Article XIX of the California Constitution, are exempted from the provisions of Section 2 of Article XIX.

(d) Each fund into which are deposited or that contains moneys collected under any law of this state relating to the protection, conservation, propagation, or preservation of fish, game, mollusks, or crustaceans, and fines imposed by any court for the violation of any of those laws.

(e) Each fund into which are deposited or that contains moneys available for construction, repair, replacement, maintenance or operation of public works of the state, including, but not limited to, the facilities of the State Water Resources Development System, as defined in Section 12931 of the Water Code, toll facilities financed, built, or acquired pursuant to the California Toll Bridge Authority Act (Chapter 1 (commencing with Section 30000) of Division 17 of the Streets and Highways Code), or moneys available for the payment of principal or interest on bonds issued to provide for the construction of those facilities.

(f) Every other fund in respect to which the Director of Finance on the advice of the Attorney General determines that the operation of the California Constitution or the United States Constitution prohibits the expenditure of interest received under this article and allocated on the basis of amounts in that fund for General Fund purposes.

(g) Each fund not included within subdivisions (a) to (f), inclusive.

The apportionments shall be made by the Controller in the following manner:

(1) All money not apportioned to the funds referred to in subdivisions (b), (c), (d), (e), (f), and (g) shall be apportioned to the General Fund.

(2) There shall be apportioned to each of the funds referred to in subdivisions (b), (c), (d), (e), (f), and (g), an amount directly proportionate to the respective amounts transferred from those funds to the Surplus Money Investment Fund and the length of time the amounts remained therein.

(3) Interest accrued or paid to the Pooled Money Investment Account from the proceeds of tax-exempt obligations on loans made pursuant to Section 16312 or 16313, to the extent thereof, shall be deemed apportioned to the State Highway Account or any other accounts that may be designated by the Controller pursuant to Section 16654, but only to the extent of its proportionate earnings as determined under paragraph (2). This paragraph shall neither increase nor decrease the amount of earnings apportioned to any fund or account in accordance with this section. These moneys shall be deemed expended, or applied to reimburse expenditures previously paid, first following the allocation of these interest earnings of the Surplus Money Investment Fund to the State Highway Account or any other accounts that may be designated by the Controller pursuant to Section 16654. It is the intent of the Legislature that this paragraph shall authorize the Treasurer and the Controller to monitor the expenditure of the proceeds of tax-exempt obligations in order to comply with federal tax laws and shall neither increase nor decrease the amount of bonds, notes, or other obligations to be issued by the state or any subdivision thereof, nor shall this paragraph be interpreted to indicate that the allocation is contrary to any bond act.

(Amended by Stats. 2003, Ch. 100, Sec. 2. Effective January 1, 2004.)



16475.1

Notwithstanding any other provisions of law, the interest earned by governmental cost funds, as determined jointly by the Controller and Director of Finance, for the period January 1, 1982, through June 30, 1982, inclusive, shall be transferred to the unappropriated surplus of the General Fund. This section shall not apply to the Department of Food and Agriculture Fund or to the Acala Cotton Fund. The section shall also not apply to any governmental cost funds if the use of interest from those funds for General Fund purposes is prohibited by the California Constitution or the United States Constitution.

(Added by Stats. 1982, Ch. 207, Sec. 3. Effective May 20, 1982.)



16475.5

Notwithstanding Section 16475, at the conclusion of each calendar quarter, all interest earned and other increment derived from the investment pursuant to this article of money of the Fish and Game Preservation Fund, less the expenses incurred by the Treasurer, the Controller, and the Department of Finance under this article in connection with the investment of this money, shall be transferred to the Fish and Game Preservation Fund.

(Amended by Stats. 2003, Ch. 100, Sec. 3. Effective January 1, 2004.)



16476

If any provision of this article, or the application thereof to the money in any fund referred to herein, is held invalid, the remaining provisions of this article shall not be affected thereby.

(Added by Stats. 1945, Ch. 991.)






ARTICLE 4.5 - Treasury Pooled Money Investments

16480

All state money held by the State Treasurer in treasury trust accounts, and all money in the State Treasury, except money in the Unemployment Compensation Disability Fund during any period when an election under Section 16470 is not in effect, is appropriated for the purpose of investment and deposit as provided in this article. In addition, nonstate money held by the Treasurer in the Local Agency Investment Fund may be included in those investments and deposits as provided in this article.

(Amended by Stats. 2002, Ch. 761, Sec. 5. Effective September 21, 2002.)



16480.1

There is hereby created a Pooled Money Investment Board, which shall consist of the Controller, Treasurer and Director of Finance. The Pooled Money Investment Board shall meet at least once in every three months and shall designate at least once a month the amount of money available under this article for investment in securities authorized by Article 1 of this chapter, or in deposits in banks and savings and loan associations, or in loans to the General Fund and the type of investment or deposit.

The Pooled Money Investment Board may increase the amount of surplus money normally available for time deposits with the express purpose of placing this money in banks that are members of a California job development corporation and who have made loans to such a corporation or to corporation-approved borrowers.

For the purpose of this article, a written determination signed by a majority of the members of the Pooled Money Investment Board shall be deemed to be the determination of the board.

(Amended by Stats. 2008, Ch. 211, Sec. 8. Effective January 1, 2009.)



16480.2

It is the intent of this article that money available for investment or deposit be invested in securities or deposited in banks and savings and loan associations in such a way as to realize the maximum return consistent with safe and prudent treasury management.

(Amended by Stats. 1976, Ch. 349.)



16480.3

Immediately after designations described in Section 16480.1, the Treasurer shall invest or make deposits in banks and savings and loan associations in accordance with the designations.

(Amended by Stats. 1976, Ch. 349.)



16480.35

It is the intent of the Legislature that the Pooled Money Investment Board, in administering its investment program, shall give due regard to assisting such specific programs of the state designed to support the economy of economically disadvantaged areas as the California Job Development Corporation Law.

(Added by renumbering Section 16480.3 (as added by Stats. 1968, Ch. 1474) by Stats. 1971, Ch. 438.)



16480.4

(a) Amounts available for investment under this article may be invested and reinvested by the State Treasurer in any securities described in Section 16430 of this code or in loans to the General Fund as provided in Section 16310 of this code. Such securities may be sold by the State Treasurer or exchanged by him for other securities of the kind authorized to be purchased hereunder, if, in his discretion, such sale or exchange appears to be in the best interests of the state. The State Treasurer may enter into repurchase agreements or reverse repurchase agreements of any securities described in Section 16430.

(b) The State Treasurer may hire or engage the services of an investment analyst to assist in such investment decisions.

(c) For purposes of this section, the term “repurchase agreement” means a purchase of securities by the State Treasurer pursuant to an agreement by which the seller will repurchase such securities on or before a specified date and for a specified amount.

(d) For purposes of this section, the term “reverse repurchase agreement” means a sale of securities by the State Treasurer pursuant to an agreement by which the State Treasurer will repurchase such securities on or before a specified date and for a specified amount.

(Repealed and added by Stats. 1978, Ch. 605, Sec. 2.)



16480.45

In addition to any other investment authorized by this article, the Treasurer may invest in Property Assessed Clean Energy (PACE) bonds, as defined in Section 26104 of the Public Resources Code.

(Added by Stats. 2010, Ch. 583, Sec. 3. Effective January 1, 2011.)



16480.5

Investments pursuant to this article shall be purchased by Controller’s warrants. Such warrants shall not be drawn upon a fund but shall be drawn on all moneys in the treasury.

(Added by Stats. 1955, Ch. 1703.)



16480.6

(a) At the conclusion of each calendar quarter, all interest earned and increment derived from investments in securities, time deposits and loans made pursuant to this article shall upon order of the Controller be distributed to the General Fund and the Surplus Money Investment Fund. The basis for distribution to the Surplus Money Investment Fund shall be the ratio that the total dollar day designated surplus balance in the Surplus Money Investment Fund bears to the total dollar day investments of the Pooled Money Investment Account.

(b) On the effective date of the amendment of this section at the 1967 Regular Session, the Controller shall exchange the securities held as investments in the Surplus Money Investment Fund for money available for investment under this article, the securities to be exchanged at their values as they appear on the accounts of the Surplus Money Investment Fund at the time of exchange. Upon order of the Controller, the Treasurer shall make the corresponding transfers of the securities.

(Amended by Stats. 2003, Ch. 100, Sec. 4. Effective January 1, 2004.)



16480.7

Not later than 30 days after the close of each month there shall be placed on file for public inspection during business hours at the offices of the Controller, Treasurer and Director of Finance:

(a) A report by the Treasurer with respect to investments made under this article and deposits in banks and savings and loan associations showing transactions during such month and any related information the board deems should be included; and

(b) A copy of each designation made by the board under this article.

(Amended by Stats. 1976, Ch. 349.)



16480.8

If any provision in this chapter, or the application thereof to the money in any fund in the Treasury, is held invalid, the remaining provisions of this chapter shall not be affected thereby.

The provisions of this article and Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code supersede any other provision of law relating to the investment of state funds by any state agency other than the Pooled Money Investment Board except for those funds included in subdivisions (b), (c), (d), (e), and (f) of Section 16475 of this code.

(Amended by Stats. 1968, Ch. 1457.)



16480.9

Notwithstanding the provisions of Section 16480.6, as of December 31 and June 30 each year all interest earned and increment derived from the investment pursuant to this article of money of the Fish and Game Preservation Fund shall be transferred to the Fish and Game Preservation Fund.

(Added by Stats. 1974, Ch. 1030.)



16481

Notwithstanding any other provision of the law, the State Treasurer may enter into security loan agreements pursuant to the provisions of Division 8 (commencing with Section 7600) of Title 1 of the Government Code with respect to securities which he is authorized by law to invest in.

(Added by Stats. 1975, Ch. 1214.)



16481.1

The Pooled Money Investment Board shall succeed to and is vested with all of the powers, duties, purposes, responsibilities, and jurisdiction in matters now or hereafter vested by law in the committee which fixes the rate of interest paid on registered warrants pursuant to Article 2 (commencing with Section 17220) of Chapter 2 of Part 4 of Division 4 of Title 2, or any officer or employee thereof. Whenever reference is made to the committee to fix interest paid on registered warrants, it shall be deemed to be a reference to the Pooled Money Investment Board. The board shall have possession and control of all records, books, papers, and other property, real, personal, and mixed, now or hereafter held for the benefit or use of the committee.

(Added by Stats. 1981, Ch. 604, Sec. 6.)



16481.2

(a) The Treasurer shall annually prepare and submit to the Pooled Money Investment Board a written statement of investment policy. The Treasurer shall promptly notify the board of any material change in the statement of investment policy. The board shall consider the statement of investment policy and any changes therein at a public meeting.

(b) In addition to the report required by Section 16480.7, the Treasurer shall submit a quarterly report to the Pooled Money Investment Board within 30 days following the end of the quarter covered by the report containing the following:

(1) The type of investment, name of the issuer, date of maturity, par and dollar amount invested in each security, investment, and money within the treasury.

(2) The weighted average maturity of the investments within the treasury.

(3) Any funds, investments, or programs, including loans, that are under the management of contracted parties.

(4) The market value as of the date of the report, and the source of this valuation for any security within the treasury.

(5) A description of the compliance with the statement of investment policy.

(c) The board may, by resolution, require the treasurer to report the information required in subdivision (b) every month rather than quarterly.

(Added by Stats. 1995, Ch. 783, Sec. 1. Effective January 1, 1996.)



16482

(a) Subject to subdivisions (b) and (c), and notwithstanding any other provision of law, any state agency that has entered into a grant agreement for the expenditure of state bond funds where the state agency or grant recipient is, or may be, unable to comply with the terms of that agreement because of the suspension of interim funding for projects and contracts by the Pooled Money Investment Board on or after December 18, 2008, shall, with the consent of the grant recipient, have authority to do either of the following:

(1) Renegotiate, modify, or eliminate the deadlines and timetables for deliverables within the grant agreement in order to address the suspension.

(2) Terminate the grant agreement if no grant funds have yet been delivered thereunder.

(b) Nothing in this section shall modify any act under which bonds are authorized to be issued or the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code).

(c) The authority granted under this section is supplemental and in addition to any other authority provided under law. Nothing in this section, in and of itself, modifies any existing grant agreement rights and obligations.

(Added by Stats. 2009, Ch. 526, Sec. 1. Effective October 11, 2009.)






ARTICLE 5 - Interfund Purchases, Sales and Transfers of Bond Investments

16485

It is the purpose of this article to authorize the establishment of procedures for the transfer of bonds between funds in the State Treasury in the following cases:

(a) When bonds held as investments by a fund in the State Treasury are to be sold by such fund to, and purchased for, another State Treasury fund; or

(b) When, under any provision of law, a specific amount of cash is required to be paid from a fund in the State Treasury holding bond investments to another State Treasury fund, and it is in the interest of the State to transfer all or part of such amount in bonds, in lieu of cash, because the amount of cash required to be transferred is not needed for the immediate use of the fund to which such amount is required to be paid.

(Added by Stats. 1951, Ch. 208.)



16486

For the purposes of this article, the following definitions shall apply:

(a) “Investing authority,” with respect to any State Treasury fund, means the state agency authorized by law to purchase or sell bond investments on behalf of that fund.

(b) “Effective date” means the date on which the sale or transfer of bonds is to take effect.

(c) “Market value” means the market value of the bonds to be sold, purchased, or transferred, as that value is jointly determined by the respective investing authorities of the funds affected by the transaction, plus the accrued interest on the bonds, as of the effective date. If the respective investing authorities fail to agree, the “market value” of the bonds shall be determined by the Treasurer.

(d) “Bond” means any bond, note, or other form of indebtedness that is a legal investment for any state fund affected by the transaction.

(Amended by Stats. 1996, Ch. 320, Sec. 25. Effective January 1, 1997.)



16487

The State Controller may establish procedures for the purpose of carrying out the purposes set forth in Section 16485. These procedures are exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3).

(Amended by Stats. 1996, Ch. 320, Sec. 26. Effective January 1, 1997.)



16488

The procedures authorized to be adopted by this article are permissive only, and no provision hereof shall require any state agency to approve or perform any act which, under such procedure, is an essential step in the purchase, sale or transfer of bonds thereunder.

(Added by Stats. 1951, Ch. 208.)



16489

Any procedure established under this article shall provide that the market value of the bonds shall be regarded, for the purposes thereof, as the equivalent of cash in that amount, in any purchase, sale or transfer of bonds in lieu of cash thereunder.

(Added by Stats. 1951, Ch. 208.)



16490

Any procedure established under this article shall require that in connection with any purchase, sale or transfer of bonds thereunder, the State Controller, State Treasurer, Director of Finance, and each investing authority shall be furnished a copy of:

(a) Every journal entry and other accounting instrument prepared by the State Controller and the State Treasurer for the purpose of recording such transaction on their accounts;

(b) The determination of market value and effective date made by each investing authority in connection with such transaction.

(Added by Stats. 1951, Ch. 208.)






ARTICLE 6 - Local Agency Emergency Loan Fund

16492

The Legislature finds and declares that local agencies may be unable to sell short-term notes to financial institutions at the end of the 1977–78 fiscal year and the beginning of the 1978–79 fiscal year due to the lack of certainty in their ability to raise revenue to repay such short-term notes. Therefore, another source of short-term financing is necessary to ensure the orderly delivery of basic programs and services during the beginning of the fiscal year. In order to meet this need, the state, in this article, hereby establishes a Local Agency Emergency Loan Fund to serve as the lender of last resort.

(Added by Stats. 1978, Ch. 292.)



16492.5

It is the purpose of the Local Agency Emergency Loan Fund to provide short-term loans to local agencies for operational purposes so that vital services are not interrupted.

(Added by Stats. 1978, Ch. 292.)



16493

As used in this article:

(a) “Board” means the Pooled Money Investment Board.

(b) “Local agency” means a city, county, city and county, special district, school district, county board of education, or community college district which levied a property tax during the 1977–78 fiscal year or for which a property tax was levied. “Local agency” also means any city, special district, or school district formed during the 1977–78 fiscal year which was authorized to levy a property tax but did not actually levy such a tax for that year.

(Added by Stats. 1978, Ch. 292.)



16493.5

There is hereby created in the State Treasury a Local Agency Emergency Loan Fund. Short-term loans shall be available to local agencies for the purpose of meeting operating costs at the end of the 1977–78 fiscal year and during the 1978–79 fiscal year. Such funds shall not be used for capital outlay projects.

(Added by Stats. 1978, Ch. 292.)



16494

The amount of any loan shall not exceed 50 percent of the local agency’s property tax revenues for the 1977–78 fiscal year, including state property tax relief subventions. The maximum amount of a loan to a local agency which was formed during the 1977–78 fiscal year and authorized to levy a property tax, but did not do so, shall be no more than 50 percent of the amount such agency could have levied if it had levied such a tax.

(Added by Stats. 1978, Ch. 292.)



16494.7

Notwithstanding any other provision of law, any local agency may apply to the board, by no later than August 21, 1978, for a loan pursuant to this article after the adoption by the local agency’s governing body of a resolution containing all of the following:

(a) A statement that the local agency is authorized to issue revenue or tax anticipation notes;

(b) A statement indicating the local agency’s property tax revenues for the 1977–78 fiscal year, including state property tax subvention. With respect to a local agency formed during the 1977–78 fiscal year and authorized to levy a property tax, but did not do so, a statement estimating the amount such agency could have levied if it had levied such a tax;

(c) A finding based on substantial evidence that the agency’s cash flow is not sufficient to meet current obligations for the operation of vital services and that all unrestricted reserves except for a prudent surplus have been exhausted or will be exhausted at the time the loan is made;

(d) A statement that taxes, revenues, and other income not obligated by law for a specific purpose and anticipated to be received during the 1978–79 fiscal year, will be available to repay the principal and interest on such loan before May 31, 1979;

(e) A statement that revenue and tax anticipation notes are not currently being purchased from the local agency by private lenders; and

(f) Evidence that the local agency is unable to use interfund transfers to meet its short-term cash obligations.

(Amended by Stats. 1978, Ch. 332.)



16495

(a) The board may approve, reduce, or deny any loan application. Such action shall be taken within 10 days of the receipt of an application. No loan shall be made by the board after August 31, 1978. The board shall establish the form and content of loan applications, and procedures for periodic disbursements of approved loans to local agencies.

(b) For the purposes of this article, each member of the board may appoint a representative to act on his behalf. The board shall have the authority to appoint sufficient staff to process loan applications received by the board.

(Added by Stats. 1978, Ch. 292.)



16495.5

(a) All loans shall bear an interest rate comparable to the prevailing market interest rate statewide for tax anticipation notes purchased by major California banks, as determined by the board. The interest on such loans shall accrue until final payment.

(b) Any such loan constitutes a lien and charge against the taxes, revenues, and other income not obligated by law collected during the fiscal year in which it was borrowed. The loan shall be repaid into the General Fund from the money received by the local agency from the taxes, revenues, and income as it becomes available. At a minimum, 50 percent of the principal and interest shall be repaid by December 31, 1978, and the remaining principal and interest shall be repaid by May 31, 1979. If such loan is not repaid, the board shall request the State Controller to offset the amount not repaid against any payments required by law to be made by the state to the defaulting local agency. If the total of such payments is less than the amount owed to the state, the state may exercise its lien rights pursuant to this section.

(c) The State Controller may audit all loan recipients.

(Added by Stats. 1978, Ch. 292.)









CHAPTER 4 - Bank Deposits

ARTICLE 1 - General

16500

As used in this chapter, “eligible bank” means a state or national bank located in this state, selected by the Treasurer for the safekeeping of money belonging to or in the custody of the state, that has received an overall rating of not less than “satisfactory” in its most recent evaluation by the appropriate federal financial supervisory agency of the bank’s record of meeting the credit needs of the state’s communities, including low- and moderate-income neighborhoods, pursuant to Section 2906 of Title 12 of the United States Code. An eligible bank is eligible to receive deposits only to the extent that it furnishes the security required by this chapter.

(Amended by Stats. 2000, Ch. 1036, Sec. 1. Effective January 1, 2001.)



16500.5

(a) The definitions in Section 1700 of, and Chapter 1 (commencing with Section 99) of Division 1 of, the Financial Code apply to this section.

(b) In this chapter, for purposes of being an eligible bank for the safekeeping of moneys belonging to, or in the custody of, the state, the phrases “state or national bank located in this state,” “state or national bank,” “state or national bank in this state,” and “state or national banks in the state” shall include, without limitation, any of the following:

(1) Any California branch office of a foreign (other state) state bank that the bank is authorized to maintain under the law of its domicile and federal law.

(2) Any California branch office of a foreign (other state) national bank that the bank is authorized to maintain under federal law.

(3) Any California branch office of a foreign (other nation) bank that the bank is licensed to maintain under Article 3 (commencing with Section 1750) of Chapter 13.5 of Division 1 of the Financial Code.

(4) Any California federal branch of a foreign (other nation) bank that the bank is authorized to maintain under federal law.

(Amended by Stats. 1995, Ch. 480, Sec. 200. Effective October 2, 1995.)



16501

Under the conditions as the Treasurer with the approval of the Director of Finance may establish, the Treasurer may deposit money in banks outside this state when the banks are fiscal agents of the state or custodians of securities owned by the state, if the banks have an overall rating of not less than “satisfactory” in their most recent evaluation by the appropriate federal financial supervisory agency of the banks’ record of meeting the credit needs of the communities in which the bank is located, including low- and moderate-income neighborhoods, pursuant to Section 2906 of Title 12 of the United States Code.

(Amended by Stats. 2000, Ch. 1036, Sec. 2. Effective January 1, 2001.)



16502

All other money in the State Treasury or under the control of the Treasurer belonging to or in the custody of the State, shall, so far as possible, be deposited by the Treasurer to the credit of the State in eligible banks. Any sum in the State Treasury so deposited is deemed to be in the State Treasury. Any other amount so deposited is deemed to be held in trust by the Treasurer.

(Amended by Stats. 1957, Ch. 1542.)



16503

Subject to the limitations of Article 4.5 (commencing with Section 16480) of Chapter 3, the Treasurer shall determine what amounts of money shall be deposited:

(a) As time deposits, and the rates of interest to be received.

(b) As demand deposits, and the rates of interest to be received, if any.

(Amended by Stats. 1983, Ch. 142, Sec. 48.)



16504

Subject to the applicable contract, the Treasurer may call in money from time deposits and place it in demand deposits, when necessary to meet current requirements; and time money in his possession for which there is no demand may be placed as demand deposits.

(Amended by Stats. 1961, Ch. 69.)



16505

Deposits in any bank shall not exceed the total of its net worth.

(Amended by Stats. 1992, Ch. 509, Sec. 6. Effective January 1, 1993.)



16506

All money belonging to or in the custody of the state under the control of any state officer or employee, other than the Treasurer, except petty cash funds authorized by the Department of Finance, shall be deposited in such state or national banks in this state and under such conditions as the Director of Finance prescribes. Banks receiving such deposits shall be required to deposit with the Treasurer the same security as is required by this chapter for deposits made by the Treasurer.

Banks receiving deposits of money from a county advanced or apportioned to it pursuant to Section 4481 of the Food and Agricultural Code shall be required to secure such deposits in accordance with Article 2 (commencing with Section 53630) of Chapter 4, Part 1, Division 2 of Title 5.

(Amended by Stats. 1974, Ch. 1221.)



16507

A State officer is not liable on his official bond for losses caused by the failure of a bank in which is made a deposit of money belonging to an inmate of a State institution, if the officer was required or permitted by law to act as a trustee or fiduciary with respect to the money and if he made the deposit in good faith and in accordance with law.

(Added by Stats. 1945, Ch. 120.)



16508

The Treasurer is not responsible for any money deposited in a bank pursuant to this chapter, and while it remains so deposited.

(Amended by Stats. 1957, Ch. 1542.)



16509

The Treasurer is responsible for the safekeeping, management and disbursement of the certificates of deposit received and the securities deposited with him, the interest received on deposits, and the proceeds of any sale under this chapter. The State is responsible for the custody and safe return of any securities so deposited.

(Added by Stats. 1945, Ch. 120.)



16510

Any State officer or employee who deposits any money belonging to or in the custody of the State in any manner other than as prescribed in this chapter is subject to forfeiture of his office or employment.

(Added by Stats. 1945, Ch. 120.)






ARTICLE 2 - Security for Deposits

16520

Security shall not be required for that portion of any deposit that is insured under any law of the United States.

(Added by Stats. 1945, Ch. 120.)



16521

To be eligible to receive and retain demand or time deposits, a bank shall deposit with the Treasurer as security for such deposits, securities specified in Section 16522, and approved by the Treasurer, in an amount in value at least 10 percent in excess of the amount deposited with the bank. Uncollected funds shall be excluded from the amount deposited in a demand account with a bank when determining the security requirements for such deposits.

(Amended by Stats. 1978, Ch. 1016.)



16522

The following securities may be received as security for demand and time deposits:

(a) Bonds, notes, or other obligations of the United States, or those for which the faith and credit of the United States are pledged for the payment of principal and interest, including the guaranteed portions of small business administration loans, so long as those loans are obligations for which the faith and credit of the United States are pledged for the payment of principal and interest.

(b) Notes or bonds or any obligations of a local public agency (as defined in the United States Housing Act of 1949) or any obligations of a public housing agency (as defined in the United States Housing Act of 1937) for which the faith and credit of the United States are pledged for the payment of principal and interest.

(c) Bonds of this state or of any county, city, town, metropolitan water district, municipal utility district, municipal water district, bridge and highway district, flood control district, school district, water district, water conservation district or irrigation district within this state, and, in addition, revenue or tax anticipation notes, and revenue bonds payable solely out of the revenues from a revenue-producing property owned, controlled or operated by this state, or such local agency or district, or by a department, board, agency, or authority thereof.

(d) Registered warrants of this state.

(e) Bonds, consolidated bonds, collateral trust debentures, consolidated debentures, or other obligations issued by the United States Postal Service, federal land banks or federal intermediate credit banks established under the Federal Farm Loan Act, as amended, debentures and consolidated debentures issued by the Central Bank for Cooperatives and banks for cooperatives established under the Farm Credit Act of 1933, as amended, consolidated obligations of the Federal Home Loan Banks established under the Federal Home Loan Bank Act, bonds, debentures and other obligations of the Federal National Mortgage Association and of the Government National Mortgage Association established under the National Housing Act as amended, in the bonds of any federal home loan bank established under said act, bonds, debentures, and other obligations of the Federal Home Loan Mortgage Corporation established under the Emergency Home Finance Act of 1970, and in bonds, notes, and other obligations issued by the Tennessee Valley Authority under the Tennessee Valley Authority Act, as amended.

(f) Bonds and notes of the California Housing Finance Agency issued pursuant to Chapter 7 (commencing with Section 41700) of Part 3 of Division 31 of the Health and Safety Code.

(g) Promissory notes secured by first mortgages and first trust deeds upon residential real property located in California, provided that:

(1) Notwithstanding Section 16521, the promissory notes shall at all times be in an amount in value at least 50 percent in excess of the amount deposited with the bank;

(2) The Treasurer issues regulations, establishes procedures for determining the value of the promissory notes and develops standards necessary to protect the security of the deposits so collateralized;

(3) The depository may exercise, enforce, or waive any right or power granted to it by promissory note, mortgage, or deed of trust; and

(4) The following may not be used as security for deposits:

(i) Any promissory note on which any payment is more than 90 days past due,

(ii) Any promissory note secured by a mortgage or deed of trust as to which there is a lien prior to the mortgage or deed of trust, or

(iii) Any promissory note secured by a mortgage or deed of trust as to which a notice of default has been recorded pursuant to Section 2924 of the Civil Code or an action has been commenced pursuant to Section 725a of the Code of Civil Procedure.

(h) Bonds issued by the State of Israel.

(i) Obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the International Finance Corporation, or the Government Development Bank of Puerto Rico.

(j) Any municipal securities, as defined by Section 3(a)(29) of the Securities Exchange Act of June 6, 1934, (15 U.S.C. 78, as amended), which are issued by this state or any local agency thereof.

(k) Letters of credit issued by the Federal Home Loan Bank of San Francisco, which shall be in the form and shall contain provisions as the Treasurer may prescribe, and shall include the following terms:

(1) The Treasurer shall be the beneficiary of the letter of credit.

(2) The letter of credit shall be clean and irrevocable, and shall provide that the Treasurer may draw upon it up to the total amount in the event of the failure of the bank or if the bank refuses to permit the withdrawal of funds by the Treasurer or any other authorized state officer or employee.

(Amended by Stats. 2000, Ch. 913, Sec. 4. Effective January 1, 2001.)



16523

If it appears to him necessary for the security of the State, the Treasurer shall require as a condition of eligibility that a bank furnish an indemnity bond approved by the Treasurer, conditioned against loss by any depreciation in value that may occur in securities deposited as security for the safekeeping and prompt payment of deposits. The sureties shall not be stockholders of the principal.

(Amended by Stats. 1957, Ch. 1542.)



16525

In lieu of deposits of securities, any otherwise eligible bank may deposit with the Treasurer bonds of admitted surety insurers as security for demand and time deposits.

(Amended by Stats. 1977, Ch. 582.)



16526

An admitted surety insurer is not eligible as surety for demand or time deposits in any one bank in amounts in excess of 10 percent of the capital and surplus of the surety as shown in the preceding report issued by the United States Treasury Department.

(Amended by Stats. 1977, Ch. 582.)



16527

On demand of the Treasurer, the Insurance Commissioner shall issue a certificate showing the qualifications of any admitted surety insurer as surety for demand or time deposits.

(Amended by Stats. 1977, Ch. 582.)



16528

The bond of an admitted surety insurer shall not be accepted as security for demand or time deposits unless it has been certified by the Insurance Commissioner as meeting the requirements of this chapter and unless it also holds a certificate of authority from the United States Treasury Department under which it is eligible as surety on federal bonds.

(Amended by Stats. 1977, Ch. 582.)



16529

The form of bonds required under this chapter shall be prescribed by the Attorney General.

(Added by Stats. 1945, Ch. 120.)



16530

A surety upon any bond to secure demand or time deposits may terminate the bond as to future liability by giving 10 days’ written notice of termination to the Treasurer. Such notice of termination shall not affect any liability accruing prior to the expiration of the 10-day period.

Within 10 days after receipt of such a notice of termination, the Treasurer shall require other acceptable security or withdraw the deposits secured by the bond to be terminated.

(Amended by Stats. 1977, Ch. 582.)



16531

That portion of any security for deposit that is in excess of the requirements of this article may be withdrawn or released on the written consent of the Treasurer.

(Amended by Stats. 1957, Ch. 1542.)



16531.1

(a) Notwithstanding any other provision of law and without regard to fiscal year, if the annual State Budget is not enacted by June 30 of any fiscal year preceding the fiscal year to which the budget would apply or there is a deficiency in the Medi-Cal budget during any fiscal year, both of the following shall occur:

(1) The Controller shall annually transfer from the General Fund, in the form of one or more loans, an amount not to exceed a cumulative total of one billion dollars ($1,000,000,000) in any fiscal year, to the Medical Providers Interim Payment Fund, which is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the Medical Providers Interim Payment Fund is hereby continuously appropriated for the purpose of making payments to Medi-Cal providers, providers of services under Chapter 6 (commencing with Section 120950) of Part 4 of Division 105 of the Health and Safety Code, and providers of services under Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code, on or after July 1 of the fiscal year for which no budget has been enacted and before September 1 of that year or for the purpose of making payments to Medi-Cal providers, providers of services under Chapter 6 (commencing with Section 120950) of Part 4 of Division 105 of the Health and Safety Code, and providers of services under Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code, during the period in which the Medi-Cal program has a deficiency. Payments shall be made pursuant to this subdivision if both of the following conditions have been met:

(A) An invoice has been submitted for the services.

(B) Payment for the services is due and payable and the State Department of Health Services determines that payment would be valid.

(2) For any fiscal year to which this subdivision applies, there is hereby appropriated the sum of one billion dollars ($1,000,000,000) from the Federal Trust Fund to the Medical Providers Interim Payment Fund.

(b) Upon the enactment of the annual Budget Act or a deficiency bill in any fiscal year to which subdivision (a) applies, the Controller shall transfer all expenditures and unexpended funds in the Medical Providers Interim Payment Fund to the appropriate Budget Act item.

(c) The amount of any loan made pursuant to subdivision (a) and for which moneys were expended from the Medical Providers Interim Payment Fund shall be repaid by debiting the appropriate Budget Act item in accordance with the procedure prescribed by the Department of Finance.

(Amended by Stats. 2005, Ch. 57, Sec. 1. Effective July 18, 2005.)



16532

If any bank fails to pay all or any part of such deposits on demand of the Treasurer, pursuant to the terms and conditions of the contract relating to the deposit that is to be withdrawn in whole or in part, the Treasurer shall forthwith recover upon or convert the security therefor into money and disburse it according to law.

(Added by Stats. 1945, Ch. 120.)



16533

If at any time the security deposited with the Treasurer is not deemed satisfactory by the Treasurer, he may require such additional security as is satisfactory to him.

(Amended by Stats. 1957, Ch. 1542.)






ARTICLE 3 - Custody of Securities

16550

As used in this article, “qualified trust company” means the trust department of any State or National bank in this State or a trust company authorized to act as such in this State.

(Added by Stats. 1945, Ch. 120.)



16551

With the consent of the bank owning securities deposited or to be deposited with him as security, the Treasurer may:

(a) Authorize any qualified trust company, other than the depositor bank, or the Federal Reserve Bank of San Francisco or any branch thereof or any state or national bank located in any city designated as a reserve or central reserve city by the Board of Governors of the Federal Reserve System to receive as his agent deposits of any securities approved under this chapter.

(b) Place and maintain for safekeeping as a trust deposit with any qualified trust company, other than the depositor bank, or with the Federal Reserve Bank of San Francisco or any branch thereof any securities that have been received by him under this chapter.

(c) Whenever any qualified trust company accepts such securities under paragraph (a) or (b) such trust company, with the prior approval of the Treasurer, may keep such securities for safekeeping with any state or national bank located in a city designated as a reserve or central reserve city by the Board of Governors of the Federal Reserve System.

(Amended by Stats. 1961, Ch. 69.)



16552

The Treasurer shall take from the qualified trust company or from the Federal Reserve Bank of San Francisco or a branch thereof a receipt for any securities received by it under this article. Neither the Treasurer nor the State is responsible for the custody and safe return of such securities until they are withdrawn from the qualified trust company or from the Federal Reserve Bank of San Francisco or a branch thereof by the Treasurer.

(Amended by Stats. 1949, Ch. 142.)



16553

Any qualified trust company or the Federal Reserve Bank of San Francisco or any branch thereof to which securities are delivered, either as agent or depositary for the Treasury, shall make such disposition of the securities as the Treasurer directs and is responsible only for strict compliance with written instructions given to it by the Treasurer. All such securities are at all times subject to the order of the Treasurer.

(Amended by Stats. 1961, Ch. 69.)



16554

The charges of any qualified trust company or of the Federal Reserve Bank of San Francisco or a branch thereof for the handling and safekeeping of such securities are not a charge against the Treasurer but shall be paid by the owner.

(Amended by Stats. 1949, Ch. 142.)






ARTICLE 4 - Contracts

16560

The Treasurer shall enter into such contracts with such depositaries as in his judgment will be to the public advantage so to do. The contracts shall fix the duration of deposits and the rates of interest to be received, if any, the interest payment dates, and provide conditions for their withdrawal, repayment, and security.

(Amended by Stats. 1977, Ch. 622.)



16561

In order to obtain as high rates of interest as possible, the contracts may contain any conditions necessary to conform with Section 19 of the Federal Reserve Act, as amended, and with regulations established pursuant thereto by the Board of Governors of the Federal Reserve System, and demand deposits shall be subject to withdrawal at any time upon demand of the Treasurer.

(Amended by Stats. 1977, Ch. 622.)



16562

The contracts covering demand state deposits shall provide that each depositary shall render daily to the Treasurer a statement of the account showing the date of deposits, payments or withdrawals therefrom made during the day and the balance or amount of money of the state held by it at the close of the day. In the event that such demand deposits are interest bearing, the contract also shall provide that on the interest payment dates the depositary shall also furnish a statement showing the amount of interest due thereon together with the payment of the interest due.

The contracts covering time or interest-bearing term deposits shall provide that the interest to be paid by the depositary bank shall be paid upon the expiration of the certificate or certificates of deposit issued as a part of the contract. The contract may also provide for periodic interest payments during the term of the deposit. The contract governing time deposits shall also provide that the amounts of interest shall be reported by the depositary bank at the time of payment of the interest, by statement showing the balances or amounts of money of the state held by it during the period and the amount of accrued interest thereon.

(Amended by Stats. 1977, Ch. 622.)



16563

The contracts shall be executed by the depositaries in triplicate. The Treasurer shall file one copy of each contract with the Controller.

(Added by Stats. 1945, Ch. 120.)



16564

At the time of depositing State money in any bank, designated as a depositary, the Treasurer shall take and preserve a receipt, certificate of deposit, or such other evidence of the deposit as the Treasurer may require, stating the amount deposited and referring to the contract made between the depositary bank and the Treasurer.

(Added by Stats. 1945, Ch. 120.)



16565

On the order of the Treasurer, depositary banks shall handle, collect and pay all checks, drafts and other exchange in the same manner and under the same conditions as checks, drafts, and other exchange of other depositors are handled, collected and paid.

(Added by Stats. 1945, Ch. 120.)









CHAPTER 4.3 - The Accounts Receivable Management Act

16580

This chapter shall be known and may be cited as the Accounts Receivable Management Act.

(Added by Stats. 1994, Ch. 1224, Sec. 1. Effective January 1, 1995.)



16581

“Participant” for the purposes of this chapter means all state agencies, departments, and offices.

(Added by Stats. 1994, Ch. 1224, Sec. 1. Effective January 1, 1995.)



16582

Within the uniform state payroll system, the Controller may, for each participant, disregard errors of twenty-five dollars ($25) or less in individual accounts receivable, if he or she has determined that time and expense will be saved in doing so.

(Added by Stats. 2004, Ch. 520, Sec. 6. Effective January 1, 2005.)



16583

(a) Each participant shall allocate collection resources based on giving highest priority to those accounts with the highest expected return.

(b) Each participant shall consult with the Franchise Tax Board or any other state agency that has successfully established an effective accounts receivable collection system.

(Added by Stats. 1994, Ch. 1224, Sec. 1. Effective January 1, 1995.)



16583.1

A participant may impose a reasonable fee, not to exceed the actual costs, to recover the participant’s collection costs on a past due account.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 23, Sec. 13. Effective July 28, 2009.)



16583.2

(a) A participant shall submit an annual report to the Controller of the participant’s accounts receivables and discharged accounts.

(b) The Controller shall inform a participant, not less than 60 days before the annual report is required to be submitted to the Controller, of both of the following:

(1) The format for the annual report.

(2) The submission date for the annual report.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 23, Sec. 14. Effective July 28, 2009.)



16584

(a) A participant may enter into a contract with a private debt collector or private person or entity for the assignment or sale of all or part of its accounts receivable, provided that the participant does all of the following:

(1) Determines the assignment or sale is likely to generate more net revenue or net value than equivalent state efforts.

(2) Determines the assignment or sale will not compromise future state revenue collections.

(3) Notifies the debtor in writing at the address of record that the alleged accounts receivable debt will be turned over for private collection unless the debt is paid, or appealed within a time period, as determined by the participant.

(b) No participant shall enter into a contract for the assignment or sale of any accounts receivable pursuant to subdivision (a) if the accounts receivable debt has been contested.

(c) Any contract entered into pursuant to this section is subject to Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code.

(Amended by Stats. 2007, Ch. 130, Sec. 118.5. Effective January 1, 2008.)



16585

(a) A city, county, or city and county may sell or transfer part or all of its accounts receivable to a private debt collector or private persons or entities, provided the city, county, or city and county notifies the debtor in writing at the address of record that the alleged accounts receivable debt will be turned over for private collection unless the debt is paid, or appealed within a time period, as determined by the city, county, or city and county providing the notice.

(b) No city, county, or city and county shall assign or sell any account receivable pursuant to subdivision (a) if the account receivable debt has been contested.

(Amended by Stats. 2006, Ch. 538, Sec. 274. Effective January 1, 2007.)



16586

Claims for reimbursement under Sections 11487 and 11487.5 of the Welfare and Institutions Code are not subject to this chapter.

(Added by Stats. 1994, Ch. 1224, Sec. 1. Effective January 1, 1995.)






CHAPTER 4.5 - Savings and Loan Association Deposits

ARTICLE 1 - General

16600

(a) As used in this chapter, the following definitions shall apply:

(1) “Eligible savings and loan association” means a state or federal savings association, as defined in Section 5102 of the Financial Code, located in this state, insured by the Federal Savings and Loan Insurance Corporation, and selected by the Treasurer for the safekeeping of money belonging to or in the custody of the state. An “eligible savings and loan association” must have received an overall rating of not less than “satisfactory” in its most recent evaluation by the appropriate federal financial supervisory agency of the association’s record of meeting the credit needs of the state’s communities, including low- and moderate-income neighborhoods, pursuant to Section 2906 of Title 12 of the United States Code.

(2) “Eligible credit union” means a state or federal credit union located in this state, insured by the National Credit Union Administration, and selected by the Treasurer for the safekeeping of money belonging to or in the custody of the state.

(b) An eligible savings and loan association or credit union is eligible to receive deposits only to the extent it furnishes the security required by this chapter.

(Amended by Stats. 2000, Ch. 1036, first Sec. 3. Effective January 1, 2001.)



16601

Notwithstanding Section 16502, all other money in the State Treasury or under the control of the Treasurer belonging to or in the custody of the state, shall, so far as possible, be deposited by the Treasurer to the credit of the state in eligible banks as defined in Section 16500, eligible savings and loan associations, and eligible credit unions. Any sum in the State Treasury so deposited is deemed to be in the State Treasury. Any other amount so deposited is deemed to be held in trust by the Treasurer.

(Amended by Stats. 1987, Ch. 1035, Sec. 2.)



16602

Subject to the limitations of Article 4.5 (commencing with Section 16480) of Chapter 3, the Treasurer shall determine what amounts of money shall be deposited as deposits in savings and loan associations, and credit unions, and the rates of interest to be received.

(Amended by Stats. 1987, Ch. 1035, Sec. 3.)



16603

Subject to the applicable contract, the Treasurer may call in money from deposits in savings and loan associations and credit unions and place it in demand deposits in banks when necessary to meet current requirements.

(Amended by Stats. 1987, Ch. 1035, Sec. 4.)



16604

Deposits in any savings and loan association or credit union shall not exceed the total of its net worth.

(Amended by Stats. 1987, Ch. 1035, Sec. 5.)



16605

Notwithstanding Section 16506, all money belonging to or in the custody of the state under the control of any state officer or employee, other than the Treasurer, except petty cash funds authorized by the Department of Finance, shall be deposited in state or national banks in this state, state and federal savings associations in this state, as defined in Section 5102 of the Financial Code, and credit unions in this state, and under conditions as the Director of Finance prescribes. Savings and loan associations or credit unions receiving deposits shall be required to deposit with the Treasurer the same security as is required by this chapter for deposits made by the Treasurer.

Savings and loan associations or credit unions receiving deposits of money from a county advanced or apportioned to it pursuant to Section 4481 of the Food and Agricultural Code shall be required to secure deposits in accordance with Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5.

(Amended by Stats. 1987, Ch. 1035, Sec. 6.)



16606

A state officer is not liable on his or her official bond for losses caused by the failure of a savings and loan association or credit union in which a deposit is made of money belonging to an inmate of a state institution, if the officer was required or permitted by law to act as a trustee or fiduciary with respect to the money and if he or she made the deposit in good faith and in accordance with law.

(Amended by Stats. 1987, Ch. 1035, Sec. 7.)



16607

The Treasurer is not responsible for any money deposited in a savings and loan association or credit union pursuant to this chapter, and while it remains so deposited.

(Amended by Stats. 1987, Ch. 1035, Sec. 8.)



16608

The Treasurer is responsible for the safekeeping, management and disbursement of the certificates of deposit received and the securities deposited with him, the interest received on deposits, and the proceeds of any sale under this chapter. The state is responsible for the custody and safe return of any securities so deposited.

(Added by Stats. 1976, Ch. 349.)



16609

Any state officer or employee who deposits any money belonging to or in the custody of the state in any manner other than as prescribed in this chapter or Chapter 4 (commencing with Section 16500) is subject to forfeiture of his office or employment.

(Added by Stats. 1976, Ch. 349.)






ARTICLE 2 - Security for Deposits

16610

Security shall not be required for that portion of any deposit that is insured under any law of the United States.

(Added by Stats. 1976, Ch. 349.)



16611

To be eligible to receive and retain deposits, a savings and loan association and credit union shall deposit with the Treasurer as security for deposits, securities specified in Section 16612, and approved by the Treasurer, in an amount in value at least 10 percent in excess of the amount deposited with the savings and loan association or credit union.

(Amended by Stats. 1987, Ch. 1035, Sec. 9.)



16612

The following securities may be received as security for deposits:

(a) Bonds, notes, or other obligations of the United States, or those for which the faith and credit of the United States are pledged for the payment of principal and interest, including the guaranteed portions of small business administration loans, so long as such loans are obligations for which the faith and credit of the United States are pledged for the payment of principal and interest.

(b) Notes or bonds or any obligations of a local public agency (as defined in the United States Housing Act of 1949 (42 U.S.C. Sec. 1452 et seq.)) or any obligations of a public housing agency (as defined in the United States Housing Act of 1937) for which the faith and credit of the United States are pledged for the payment of principal and interest.

(c) Bonds of this state or of any county, city, town, metropolitan water district, municipal utility district, municipal water district, bridge and highway district, flood control district, school district, water district, water conservation district or irrigation district within this state, and, in addition, revenue on tax anticipation notes, and revenue bonds payable solely out of the revenues from a revenue-producing property owned, controlled or operated by this state, or such local agency or district, or by a department, board, agency, or authority thereof.

(d) Registered warrants of this state.

(e) Bonds, consolidated bonds, collateral trust debentures, consolidated debentures, or other obligations issued by the United States Postal Service, federal land banks or federal intermediate credit banks established under the Federal Farm Loan Act, as amended, debentures and consolidated debentures issued by the Central Bank for Cooperatives and banks for cooperatives established under the Farm Credit Act of 1933, as amended, consolidated obligations of the Federal Home Loan Banks established under the Federal Home Loan Bank Act, bonds, debentures and other obligations of the Federal National Mortgage Association and of the Government National Mortgage Association established under the National Housing Act as amended, in the bonds of any federal home loan bank established under said act, bonds, debentures, and other obligations of the Federal Home Loan Mortgage Corporation established under the Emergency Home Finance Act of 1970, and in bonds, notes, and other obligations issued by the Tennessee Valley Authority under the Tennessee Valley Authority Act, as amended.

(f) Bonds and notes of the California Housing Finance Agency issued pursuant to Chapter 7 (commencing with Section 41700) of Part 3 of Division 31 of the Health and Safety Code.

(g) Promissory notes secured by first mortgages and first trust deeds upon residential real property located in California, provided that:

(1) Notwithstanding Section 16611, the promissory notes shall at all times be in an amount in value at least 50 percent in excess of the amount deposited with the savings and loan association;

(2) The State Treasurer issues regulations, establishes procedures for determining the value of the promissory notes and develops standards necessary to protect the security of the deposits so collateralized;

(3) The depository may exercise, enforce, or waive any right or power granted to it by promissory note, mortgage, or deed of trust; and

(4) The following may not be used as security for deposits:

(i) Any promissory note on which any payment is more than 90 days past due,

(ii) Any promissory note secured by a mortgage or deed of trust as to which there is a lien prior to the mortgage or deed of trust, or

(iii) Any promissory note secured by a mortgage or deed of trust as to which a notice of default has been recorded pursuant to Section 2924 of the Civil Code or an action has been commenced pursuant to Section 725a of the Code of Civil Procedure.

(h) Bonds issued by the State of Israel.

(i) Letters of credit issued by the Federal Home Loan Bank of San Francisco, which shall be in the form and shall contain provisions as the Treasurer may prescribe, and shall include the following terms:

(1) The Treasurer shall be the beneficiary of the letter of credit.

(2) The letter of credit shall be clean and irrevocable, and shall provide that the Treasurer may draw upon it up to the total amount in the event of the failure of the savings and loan association or credit union or if the savings and loan association or credit union refuses to permit the withdrawal of funds by the Treasurer or any other authorized state officer or employee.

(Amended by Stats. 2000, Ch. 913, Sec. 5. Effective January 1, 2001.)



16613

If it appears to him or her necessary for the security of the state, the Treasurer shall require as a condition of eligibility that a savings and loan association or credit union furnish an indemnity bond approved by the Treasurer, conditioned against loss by any depreciation in value that may occur in securities deposited as security for the safekeeping and prompt payment of deposits. The sureties shall not be stockholders of the principal.

(Amended by Stats. 1987, Ch. 1035, Sec. 10.)



16614

In lieu of deposits of securities, any otherwise eligible savings and loan association or credit union may deposit with the Treasurer bonds of admitted surety insurers as security for demand and time deposits.

(Amended by Stats. 1987, Ch. 1035, Sec. 11.)



16615

An admitted surety insurer is not eligible as surety for deposits in any one savings and loan association or credit union in amounts in excess of 10 percent of the capital and surplus of the surety as shown in the preceding report issued by the United States Treasury Department.

(Amended by Stats. 1987, Ch. 1035, Sec. 12.)



16616

On demand of the Treasurer, the Insurance Commissioner shall issue a certificate showing the qualifications of any admitted surety insurer as surety for deposits.

(Added by Stats. 1976, Ch. 349.)



16617

The bond of an admitted surety insurer shall not be accepted as security for deposits unless it has been certified by the Insurance Commissioner as meeting the requirements of this chapter and unless it also holds a certificate of authority from the United States Treasury Department under which it is eligible as surety on federal bonds.

(Added by Stats. 1976, Ch. 349.)



16618

The form of bonds required under this chapter shall be prescribed by the Attorney General.

(Added by Stats. 1976, Ch. 349.)



16619

A surety upon any bond to secure deposits may terminate the bond as to future liability by giving 10 days’ written notice of termination to the Treasurer. Such notice of termination shall not affect any liability accruing prior to the expiration of the 10-day period.

Within 10 days after receipt of such a notice of termination, the Treasurer shall require other acceptable security or withdraw the deposits secured by the bond to be terminated.

(Added by Stats. 1976, Ch. 349.)



16620

That portion of any security for deposit that is in excess of the requirements of this article may be withdrawn or released on the written consent of the Treasurer.

(Added by Stats. 1976, Ch. 349.)



16621

If any savings and loan association or credit union fails to pay all or any part of deposits on demand of the Treasurer, pursuant to the terms and conditions of the contract relating to the deposit that is to be withdrawn in whole or in part, the Treasurer shall forthwith recover upon or convert the security therefor into money and disburse it according to law.

(Amended by Stats. 1987, Ch. 1035, Sec. 13.)



16622

If at any time the security deposited with the Treasurer is not deemed satisfactory by the Treasurer, he may require such additional security as is satisfactory to him.

(Added by Stats. 1976, Ch. 349.)






ARTICLE 3 - Custody of Securities

16625

As used in this article, “qualified trust company” means the trust department of any state or national bank in this state or a trust company authorized to act as such in this state.

(Added by Stats. 1976, Ch. 349.)



16626

With the consent of the savings and loan association or credit union owning securities deposited or to be deposited with him or her as security, the Treasurer may:

(a) Authorize any qualified trust company or the Federal Reserve Bank of San Francisco or any branch thereof or any state or national bank located in any city designated as a reserve or central reserve city by the Board of Governors of the Federal Reserve System or the Federal Home Loan Bank of San Francisco to receive as his or her agent deposits of any securities approved under this chapter.

(b) Place and maintain for safekeeping as a trust deposit with any qualified trust company, or with the Federal Reserve Bank of San Francisco or any branch thereof or the Federal Home Loan Bank of San Francisco any securities that have been received by him or her under this chapter.

(c) Whenever any qualified trust company accepts securities under paragraph (a) or (b) the trust company, with the prior approval of the Treasurer, may keep the securities for safekeeping with any state or national bank located in a city designated as a reserve or central reserve city by the Board of Governors of the Federal Reserve System.

(Amended by Stats. 1987, Ch. 1035, Sec. 14.)



16627

The Treasurer shall take from the qualified trust company or from the Federal Reserve Bank of San Francisco or a branch thereof or the Federal Home Loan Bank of San Francisco a receipt for any securities received by it under this article. Neither the Treasurer nor the state is responsible for the custody and safe return of such securities until they are withdrawn from the qualified trust company or from the Federal Reserve Bank of San Francisco or a branch thereof or from the Federal Home Loan Bank of San Francisco by the Treasurer.

(Added by Stats. 1976, Ch. 349.)



16628

Any qualified trust company or the Federal Reserve Bank of San Francisco or any branch thereof or the Federal Home Loan Bank of San Francisco to which securities are delivered, either as agent or depositary for the Treasury, shall make such disposition of the securities as the Treasurer directs and is responsible only for strict compliance with written instructions given to it by the Treasurer. All such securities are at all times subject to the order of the Treasurer.

(Added by Stats. 1976, Ch. 349.)



16629

The charges of any qualified trust company or of the Federal Reserve Bank of San Francisco or a branch thereof or the Federal Home Loan Bank of San Francisco for the handling and safekeeping of such securities are not a charge against the Treasurer but shall be paid by the owner.

(Added by Stats. 1976, Ch. 349.)






ARTICLE 4 - Contracts

16630

The Treasurer shall enter into contracts with savings and loan associations as in his or her judgment will be to the public advantage so to do. The contracts shall fix the duration of deposits and the rates of interest to be received, if any, the interest payment date, and provide conditions for their withdrawal, repayment, and security.

(Amended by Stats. 1987, Ch. 1035, Sec. 15.)



16631

In order to obtain as high rates of interest as possible, the contracts may contain any conditions necessary to conform with Section 5B of the Federal Home Loan Bank Act, as amended (12 USC Sec. 1425 (b)), and with regulations established pursuant thereto by the Federal Home Loan Bank Board.

(Amended by Stats. 1977, Ch. 622.)



16632

The contracts covering deposits shall provide that the interest to be paid by the savings and loan association or credit union shall be paid upon the expiration of the certificate or certificates of deposit issued as a part of the contract. The contract may also provide for periodic interest payments during the term of the deposit. The contract governing deposits shall also provide that the amounts of interest shall be reported by the savings and loan association or credit union at the time of payment of the interest, by statement showing the balances or amounts of money of the state held by the association or credit union during the period and the amount of accrued interest thereon.

(Amended by Stats. 1987, Ch. 1035, Sec. 16.)



16633

The contracts shall be executed by the savings and loan associations and credit unions in triplicate. The Treasurer shall file one copy of each contract with the Controller.

(Amended by Stats. 1987, Ch. 1035, Sec. 17.)



16634

At the time of depositing state money in any savings and loan association or credit union, designated as a depository, the Treasurer shall take and preserve a receipt, certificate of deposit, or any other evidence of the deposit as the Treasurer may require, stating the amount deposited and referring to the contract made between the depository savings and loan association or credit union and the Treasurer.

(Amended by Stats. 1987, Ch. 1035, Sec. 18.)









CHAPTER 5 - Indemnification

16640

Present and former members of the governing board of any trust fund, jointly and individually, state officers and employees, and investment managers under contract with the state shall be indemnified from the General Fund by the State of California from all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses, including court costs and attorney’s fees, and against all liability, losses, and damages of any nature whatsoever that these present or former board members, officers, employees, or contract investment managers shall or may at any time have sustained by reason of any decision not to invest in business firms with business operations in South Africa or business arrangements with the government of South Africa, or any decision not to invest in financial institutions extending credit to the government of South Africa or South African corporations, pursuant to former Chapter 5 (commencing with Section 16640) of this part as it read prior to its repeal by the act adding this section.

(Repealed and added by Stats. 1994, Ch. 31, Sec. 5. Effective March 30, 1994.)



16641

Present and former Regents of the University of California, jointly and individually, officers and employees of the University of California, and investment managers under contract with the University of California shall be indemnified from the General Fund by the State of California from all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses, including court costs and attorney’s fees, and against all liability, losses, and damages of any nature whatsoever that these present or former regents, officers, employees, or contract investment managers shall or may at any time sustain by reason of any decision not to invest in business firms with business operations in South Africa or business arrangements with the government of South Africa, or any decision not to invest in financial institutions extending credit to the government of South Africa or South African corporations, pursuant to former Chapter 5 (commencing with Section 16640) of this part as it read prior to its repeal by the act adding this section.

(Repealed and added by Stats. 1994, Ch. 31, Sec. 5. Effective March 30, 1994.)



16641.5

The Public Employees’ Retirement System, as a public entity, and the present, future, and former board members of the Public Employees’ Retirement System, jointly and individually, and state officers and employees, shall be indemnified from the General Fund and held harmless by the State of California from all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses, including, but not limited to, court costs and attorney’s fees, and against all liability, losses, and damages of any nature whatsoever that these present, future, or former board members, officers, and employees shall or may at any time sustain as a result of the transfer of the Volunteer Firefighters Length of Service Award System as described in Chapter 4.5 (commencing with Section 50950).

(Added by Stats. 2007, Ch. 651, Sec. 1. Effective January 1, 2008.)



16642

Present, future, and former board members of the Public Employees’ Retirement System or the State Teachers’ Retirement System, jointly and individually, state officers and employees, research firms described in subdivision (d) of Section 7513.6, and investment managers under contract with the Public Employees’ Retirement System or the State Teachers’ Retirement System shall be indemnified from the General Fund and held harmless by the State of California from all claims, demands, suits, actions, damages, judgments, costs, charges and expenses, including court costs and attorney’s fees, and against all liability, losses, and damages of any nature whatsoever that these present, future, or former board members, officers, employees, research firms as described in subdivision (d) of Section 7513.6, or contract investment managers shall or may at any time sustain by reason of any decision to restrict, reduce, or eliminate investments pursuant to Sections 7513.6 and 7513.7.

(Amended by Stats. 2007, Ch. 671, Sec. 3. Effective January 1, 2008.)






CHAPTER 6 - Prohibition on Use of State Funds and Facilities to Assist, Promote, or Deter Union Organizing

16645

For purposes of this chapter, the following terms have the following meanings:

(a) “Assist, promote, or deter union organizing” means any attempt by an employer to influence the decision of its employees in this state or those of its subcontractors regarding either of the following:

(1) Whether to support or oppose a labor organization that represents or seeks to represent those employees.

(2) Whether to become a member of any labor organization.

(b) “Employer” means any individual, corporation, unincorporated association, partnership, government agency or body, or other legal entity that employs more than one person in the state.

(c) “State contractor” means any employer that receives state funds for supplying goods or services pursuant to a written contract with the state or any of its agencies. “State contractor” includes an employer that receives state funds pursuant to a contract specified in paragraph (2) of subdivision (d). For purposes of this chapter, the contract shall be deemed to be a contract with a state agency.

(d) (1) “State funds” means any money drawn from the State Treasury or any special or trust fund of the state.

(2) “State funds” includes any money appropriated by the state and transferred to any public agency, including a special district, that is used by the public agency to fund, in whole or in part, a service contract in excess of two hundred fifty thousand dollars ($250,000).

(e) “State property” means any property or facility owned or leased by the state or any state agency.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16645.1

(a) No state funds shall be used to reimburse a state contractor for any costs incurred to assist, promote, or deter union organizing.

(b) Every request for reimbursement from state funds by a state contractor shall include a certification that the contractor is not seeking reimbursement for costs incurred to assist, promote, or deter union organizing. A state contractor that incurs costs to assist, promote, or deter union organizing shall maintain records sufficient to show that no reimbursement from state funds has been sought for those costs. The state contractor shall provide those records to the Attorney General upon request.

(c) A state contractor is liable to the state for the amount of any funds obtained in violation of subdivision (a) plus a civil penalty equal to twice the amount of those funds.

(d) This section does not apply to a fixed-price contract or to any other arrangement by which the amount of the payment of state funds does not depend on the costs incurred by the state contractor.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16645.2

(a) The recipient of a grant of state funds, including state funds disbursed as a grant by a public agency, shall not use the funds to assist, promote, or deter union organizing.

(b) For purposes of this section, each recipient of a grant of state funds shall account for those funds as follows:

(1) State funds designated by the grantor for use for a specific expenditure of the recipient shall be accounted for as allocated to that expenditure.

(2) State funds that are not designated as described in paragraph (1) shall be allocated on a pro rata basis to all expenditures by the recipient that support the program for which the grant is made.

(c) Prior to the disbursement of a grant of state funds, the recipient shall provide a certification to the state that none of the funds will be used to assist, promote, or deter union organizing. Any recipient that makes expenditures to assist, promote, or deter union organizing shall maintain records sufficient to show that state funds have not been used for those expenditures. The grant recipient shall provide those records to the Attorney General upon request.

(d) A grant recipient is liable to the state for the amount of any funds expended in violation of subdivision (a) plus a civil penalty equal to twice the amount of those funds.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16645.3

(a) No state contractor shall assist, promote, or deter union organizing by employees who are performing work on a service contract, including a public works contract, for the state or a state agency.

(b) A state contractor that violates subdivision (a) is liable for a civil penalty of one thousand dollars ($1,000) per employee per violation.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16645.4

(a) A state contractor that receives state funds in excess of fifty thousand dollars ($50,000) pursuant to a contract with the state or a state agency shall not use those state funds to assist, promote, or deter union organizing during the life of the contract, including any extensions or renewals of the contract. The dollar threshold in this subdivision, however, does not limit the application of other provisions of this chapter that restrict the use of state funds.

(b) All contracts in excess of fifty thousand dollars ($50,000) and that are awarded by the state or a state agency shall contain the prohibition stated in subdivision (a).

(c) A state contractor who is subject to subdivision (a) and who makes expenditures to assist, promote, or deter union organizing shall maintain records sufficient to show that no state funds were used for those expenditures. The state contractor shall provide those records to the Attorney General upon request.

(d) A state contractor is liable to the state for the amount of any funds expended made in violation of subdivision (a) plus a civil penalty equal to twice the amount of those funds.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16645.5

(a) An employer conducting business on state property pursuant to a contract or concession agreement with the state or a state agency, or a subcontractor on such a contract or agreement, shall not use state property to hold a meeting with any employees or supervisors if the purpose of the meeting is to assist, promote, or deter union organizing. This section does not apply if the state property is equally available, without charge, to the general public for holding a meeting.

(b) An employer that violates subdivision (a) shall be liable to the state for a civil penalty equal to one thousand dollars ($1,000) per employee per meeting.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16645.6

(a) A public employer receiving state funds shall not use any of those funds to assist, promote, or deter union organizing.

(b) Any public official who knowingly authorizes the use of state funds in violation of subdivision (a) shall be liable to the state for the amount of those funds.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16645.7

(a) A private employer receiving state funds in excess of ten thousand dollars ($10,000) in any calendar year on account of its participation in a state program shall not use any of those funds to assist, promote, or deter union organizing.

(b) As a condition of participating in a state program pursuant to which it will receive state funds in excess of ten thousand dollars ($10,000) in any calendar year, a private employer shall provide a certification to the state that none of those funds will be used to assist, promote, or deter union organizing.

(c) A private employer who is subject to subdivision (a) and who makes expenditures to assist, promote, or deter union organizing shall maintain records sufficient to show that no state funds were used for those expenditures. The private employer shall provide those records to the Attorney General upon request.

(d) A private employer is liable to the state for any funds expended in violation of subdivision (a) plus a civil penalty equal to twice the amount of those funds.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16645.8

(a) A civil action for a violation of this chapter may be brought by the Attorney General, or by any state taxpayer, on behalf of the people of the State of California, for injunctive relief, damages, civil penalties, and other appropriate equitable relief. All damages and civil penalties collected pursuant to this chapter shall be paid to the State Treasury.

(b) Before filing an action under this section, a taxpayer shall give written notice to the Attorney General of the alleged violation and the intent to bring suit. If the Attorney General commences a civil action for the same alleged violation within 60 days of receiving the notice, a separate action by the taxpayer shall be barred.

(c) A taxpayer may intervene as a plaintiff in any action brought under this section.

(d) A prevailing plaintiff in any action under this section is entitled to recover reasonable attorney’s fees and costs. A prevailing taxpayer intervenor who makes a substantial contribution to an action under this section is entitled to recover reasonable attorney’s fees and costs.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16646

(a) For purposes of this chapter, any expense, including legal and consulting fees and salaries of supervisors and employees, incurred for research for, or preparation, planning, or coordination of, or carrying out, an activity to assist, promote, or deter union organizing shall be treated as paid or incurred for that activity.

(b) For purposes of accounting for expenditures, if state funds and other funds are commingled, any expenditures to assist, promote, or deter union organizing shall be allocated between state funds and other funds on a pro rata basis.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16647

This chapter does not apply to an activity performed, or to an expense incurred, in connection with any of the following:

(a) Addressing a grievance or negotiating or administering a collective bargaining agreement.

(b) Allowing a labor organization or its representatives access to the employer’s facilities or property.

(c) Performing an activity required by federal or state law or by a collective bargaining agreement.

(d) Negotiating, entering into, or carrying out a voluntary recognition agreement with a labor organization.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16648

This chapter does not apply to an expenditure made prior to January 1, 2001, or to a grant or contract awarded prior to January 1, 2001, unless the grant or contract is modified, extended, or renewed after January 1, 2001. Nothing in this chapter requires employers to maintain records in any particular form.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)



16649

The provisions of this chapter are severable. If any section or portion of this chapter, or any application thereof, is held invalid, in whole or in part, that invalidity shall not effect any other section, portion, or application that can be given effect.

(Added by Stats. 2000, Ch. 872, Sec. 2. Effective January 1, 2001.)






CHAPTER 7 - Prohibited Business Arrangements

16649.80

The definitions in this section shall govern the construction and interpretation of this chapter.

(a) “Investment” or “invest” means the commitment of funds or other assets to a business firm, including a loan or other extension of credit made to that firm, or security given for the other assets to that business enterprise, or the beneficial ownership or control of a share or interest in that business firm, or of a bond or other debt instrument issued by that business firm.

(b) “Business firm” means any foreign or domestic organization, association, corporation, partnership, venture, or other entity, its subsidiary, or affiliate which exists for profitmaking purposes or to otherwise secure economic advantage, other than a financial institution.

(c) “Financial institution” means any foreign or domestic bank, bank holding company, savings and loan association, or credit union, or any foreign or domestic insurance company, brokerage firm, securities firm, investment company, mortgage banking company, finance company, personal property broker, mortgage loan broker, or consumer credit company, or any affiliate or subsidiary thereof.

(d) “Business arrangements” means projects, ventures, undertakings, contractual relations, or other efforts requiring ongoing or periodic performance by either or both parties.

(e) “Discriminatory business practices” means business arrangements that are prohibited by Sections 16721 and 16721.5 of the Business and Professions Code.

(f) “State trust moneys” means funds administered by the Public Employees’ Retirement Fund, the Legislators’ Retirement Fund, the State Teachers’ Retirement Fund, the Judges’ Retirement Fund, the Judges’ Retirement System II Fund, the Volunteer Firefighter Fund, the General Fund portion of the University of California Retirement Fund, and any funds invested pursuant to this part.

(g) “State trust fund” means the Public Employees’ Retirement Fund, the Legislators’ Retirement Fund, the State Teachers’ Retirement Fund, the Judges’ Retirement Fund, the Judges’ Retirement System II Fund, the Volunteer Firefighter Fund, and any investment fund created by this part.

(h) “State moneys” means all money, bonds, and securities in possession of or collected by any state agency.

(i) “Compliance with the Arab League’s economic boycott of Israel” means taking any action, with respect to the boycott of Israel by Arab countries, which is prohibited by the United States Export Administration Act of 1979.

(Amended by Stats. 1994, Ch. 879, Sec. 2. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



16649.81

On or after January 1, 1994, state trust moneys shall not be used to make additional or new investments or to renew existing investments in business firms that engage in discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel.

(Added by Stats. 1992, Ch. 1351, Sec. 2. Effective January 1, 1993.)



16649.82

Section 16649.81 shall not apply to any business firm which, by resolution of its governing body, adopts a policy not to renew existing, expand existing, or engage in new, discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel. The resolution required by this section shall include the following statement: “____ (name of business firm) agrees not to renew existing, expand existing, or engage in new, discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel.”

(Amended by Stats. 1993, Ch. 439, Sec. 2. Effective January 1, 1994.)



16649.83

On or after January 1, 1994, state trust moneys shall not be used to make additional or new investments or to renew existing investments in financial institutions that engage in discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel.

(Amended by Stats. 1993, Ch. 439, Sec. 3. Effective January 1, 1994.)



16649.84

Section 16649.83 shall not apply to any financial institution which, by resolution of its governing body, adopts a policy not to renew existing, expand existing, or engage in new, discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel. The resolution required by this section shall include the following statement: “____ (name of financial institution) agrees not to renew existing, expand existing, or engage in new, discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel.”

(Amended by Stats. 1993, Ch. 439, Sec. 4. Effective January 1, 1994.)



16649.86

(a) A copy of a resolution, as described in Sections 16649.82 and 16649.84, shall be submitted to the Treasurer and to the chief administrative officer of each state trust fund. Information shall also be submitted by business firms that provides a description of the discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel in existence as of the date of the resolution.

(b) The copy of a resolution shall be accompanied by a certification, under penalty of perjury, that the adopted policy is being complied with. Annually thereafter a certification, under penalty of perjury, that the adopted policy is being complied with shall be submitted to the Treasurer.

(c) The resolution and the information submitted to the Treasurer shall be deemed public documents and shall be open to public inspection.

(Added by Stats. 1992, Ch. 1351, Sec. 2. Effective January 1, 1993.)



16649.87

Beginning January 1, 1995, and continuing thereafter until January 1, 1998, state trust funds shall annually reduce by one-third the value of their respective investments in business firms and financial institutions that engage in discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel.

(Amended by Stats. 1993, Ch. 439, Sec. 5. Effective January 1, 1994.)



16649.88

Effective January 1, 1998, state trust funds shall not make or hold any investment in any business firm or financial institution that engages in discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel.

(Amended by Stats. 1993, Ch. 439, Sec. 6. Effective January 1, 1994.)



16649.89

State moneys shall not be deposited with financial institutions that, following January 1, 1994, engage in discriminatory business practices in furtherance of or in compliance with the Arab League’s economic boycott of Israel.

(Added by Stats. 1992, Ch. 1351, Sec. 2. Effective January 1, 1993.)



16649.90

The prohibitions contained in Sections 16649.83, 16649.87, 16649.88, and 16649.89, shall not apply to any loan or extension of credit for which an agreement is entered into before the date of enactment of this chapter.

(Added by Stats. 1992, Ch. 1351, Sec. 2. Effective January 1, 1993.)



16649.92

Present, future, and former members of the governing board of any trust fund, jointly and individually, state officers and employees, and investment managers under contract with the state shall be indemnified from the General Fund by the State of California from all claims, demands, suits, actions, damages, judgments, costs, charges and expenses, including court costs and attorney’s fees, and against all liability, losses, and damages of any nature whatsoever that these present, future, or former board members, officers, employees, or contract investment managers shall or may at any time sustain by reason of any decision to restrict, reduce, or eliminate investments pursuant to this chapter.

(Added by Stats. 1992, Ch. 1351, Sec. 2. Effective January 1, 1993.)



16649.93

Present, future, and former Regents of the University of California, jointly and individually, officers and employees of the University of California, and investment managers under contract with the University of California shall be indemnified from the General Fund by the State of California from all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses, including court costs and attorney’s fees and against all liability, losses, and damages of any nature whatsoever that these present, future, or former regents, officers, employees, or contract investment managers shall or may at any time sustain by reason of any decision to restrict, reduce, or eliminate university investments pursuant to this chapter.

(Added by Stats. 1992, Ch. 1351, Sec. 2. Effective January 1, 1993.)



16649.94

This chapter shall not apply to any Internal Revenue Code Section 457, 401(k), or 403(b) defined contribution plan administered by the Department of Human Resources.

(Amended by Stats. 2012, Ch. 665, Sec. 53. Effective January 1, 2013.)



16649.95

(a) Nothing in this chapter shall prohibit a business firm from utilizing a single resolution to satisfy the requirements of both Sections 16649.82 and 16641.5, provided that the specific requirements of Sections 16649.82 and 16641.5 are each fully complied with in the single resolution.

(b) Nothing in this chapter shall prohibit a financial institution from utilizing a single resolution to satisfy the requirements of both Sections 16649.84 and 16642.5, provided that the specific requirements of Sections 16649.84 and 16642.5 are each fully complied with in the single resolution.

(c) Nothing in this chapter shall prohibit a business firm or financial institution from utilizing a single certification to satisfy the requirements of both Sections 16649.86 and 16643, provided that the specific requirements of Sections 16649.86 and 16643 are each fully complied with in the single certification.

(Added by Stats. 1992, Ch. 1351, Sec. 2. Effective January 1, 1993.)









PART 3 - STATE BONDS

CHAPTER 1 - General

16650

As used in this part, “fiscal agent” means any state fiscal agent selected and acting pursuant to Chapter 2 (commencing with Section 16670).

(Amended by Stats. 1984, Ch. 193, Sec. 42.)



16651

Whenever the statute of limitations has run against any outstanding bond or coupon issued by the State, the Treasurer may, at such time as he may determine, withdraw from the fiscal agents any money transferred to the fiscal agents to meet the payment of the bond or coupon and deposit it in the Treasury to the credit of the General Fund.

(Amended by Stats. 1959, Ch. 1649.)



16652

Whenever it appears to the Treasurer, upon competent proof, that any bonds, coupons, or other evidences of state indebtedness, except warrants, have been lost or destroyed, he shall endeavor to stop payment on them, and notify the State’s fiscal agents to endeavor to stop payment thereon.

(Amended by Stats. 1957, Ch. 2070.)



16653

The expense incurred by the State Treasurer and his agents in the payment of bonds and bond coupons upon maturity or when called for prior redemption is a part of the cost of redemption of such bonds and bond coupons and shall be charged against the fund which is chargeable with the costs of administration of the proceeds of such bonds, if other than the General Fund.

(Added by Stats. 1959, Ch. 995.)



16654

The Controller shall establish and maintain accounts and perform accounting transactions as determined by the Treasurer to be necessary to comply with all provisions of federal law and regulations pertaining to retaining the bondholders’ exemption from federal income taxation on interest paid on state bonds.

State agencies administering state bond programs shall provide the Treasurer with all program and fiscal information as determined by the Treasurer to be necessary to comply with these federal provisions.

(Added by Stats. 1987, Ch. 6, Sec. 3. Effective March 23, 1987.)






CHAPTER 2 - State Fiscal Agent

16670

Upon the recommendation of the Treasurer, the Governor may designate well-known and responsible banking firms or associations, or incorporated banking institutions having a paid-up capital and surplus of not less than one million dollars ($1,000,000) as the state fiscal agents for the payment of bonds and coupons issued by the State.

(Amended by Stats. 1957, Ch. 2070.)



16672

With the approval of the Governor, the Treasurer may fix the amount of and require bonds from any fiscal agent to the State, conditioned on the faithful performance of its duties as fiscal agent.

(Amended by Stats. 1957, Ch. 2070.)



16673

Subject to the approval of the Governor, the Treasurer may do all things necessary or proper to effectuate the purposes of this chapter, including, among others, the making of such arrangements with any fiscal agent as may be necessary including the compensation, if any, of any fiscal agent for services under this chapter, and the time when funds for the redemption of bonds and coupons shall be remitted to it.

(Amended by Stats. 1957, Ch. 2070.)



16674

All bonds and coupons issued by the State, which by their terms are payable at the Office of the Treasurer, without further designation of a place of payment, are at the option of the holder also payable at any fiscal agent.

(Amended by Stats. 1957, Ch. 2070.)



16676

At such time as the Treasurer may fix with the approval of the Governor in accordance with Section 16673; (a) the Controller shall draw his warrant for the payment of maturing or matured bonds and coupons and, (b) the Treasurer shall out of such funds remit to a fiscal agent in the form of check or draft sufficient funds for the redemption of the bonds and coupons or to reimburse the fiscal agent for matured bonds and coupons redeemed by the fiscal agent.

(Amended by Stats. 1959, Ch. 1500.)



16677

Any fiscal agent shall promptly notify the remitting officer of the receipt of the remittances and shall promptly cancel paid bonds and coupons and return them to the Treasurer.

(Amended by Stats. 1957, Ch. 2070.)



16678

Any fiscal agent may redeem state bonds and coupons when duly presented to it by the holder, with or without a certificate making them payable at a fiscal agent.

(Amended by Stats. 1957, Ch. 2070.)



16679

Express charges and postage are a proper charge against the State.

(Added by Stats. 1945, Ch. 120.)






CHAPTER 3 - Duplicate Bonds

16700

As used in this chapter, “instrument” means bonds, coupons, and other evidences of State indebtedness, except warrants.

(Added by Stats. 1945, Ch. 120.)



16701

Whenever it appears to the Treasurer upon competent proof that any instrument has been lost or destroyed and the required security is deposited, he may issue or cause to be issued instruments similar as to form and content, except that they shall be signed and countersigned by the corresponding officials in office at the time the new instruments are issued. If the indebtedness evidenced by the instrument has matured and is due and payable, he may pay it if his records show the instrument is outstanding and unpaid.

(Added by Stats. 1945, Ch. 120.)



16702

If the Treasurer refuses to issue or cause to be issued new instruments to replace those lost or destroyed, the owner may apply to the Superior Court of the County of Sacramento for an order requiring the Treasurer to show cause why he should not be required to issue or cause to be issued new instruments.

(Added by Stats. 1945, Ch. 120.)



16703

A copy of the petition for the order to show cause shall be served upon the Treasurer not less than 10 days prior to the time set for the hearing.

(Added by Stats. 1945, Ch. 120.)



16704

If the court finds that the petitioner is the lawful owner of the instruments described in the petition, that they have been lost or destroyed and can not after due diligence be found, and that no sufficient cause has been shown why new instruments to replace them should not be issued, it may make an order requiring the Treasurer to issue and deliver or cause to be issued and delivered to the petitioner new instruments in place of the lost or destroyed instruments, upon the petitioner’s giving the security required by this chapter.

(Added by Stats. 1945, Ch. 120.)



16705

Before the Treasurer may issue a new instrument or pay the indebtedness represented by a lost or destroyed instrument, the owner shall give security in (a) double the amount of the lost or destroyed bearer instrument, or (b) equal to the face amount of the lost or destroyed registered instrument, to indemnify the state against loss or damage that may be incurred on account of the lost or destroyed instrument. The security may be specified by, is subject to the approval of, and, after approval is endorsed thereon, shall be filed with, the Treasurer.

(Amended by Stats. 1992, Ch. 509, Sec. 9. Effective January 1, 1993.)



16706

The owner shall pay all costs and expenses in connection with the issuance of any new instrument.

(Added by Stats. 1945, Ch. 120.)



16707

Every new instrument and every coupon of any instrument so issued shall state upon its face the number and denomination of the instrument for which it is issued; that it is issued in the place of the instrument claimed to have been lost or destroyed; that it is issued as a duplicate; and that if both the original and duplicate instruments are presented to and paid by the Treasurer, he shall not be held responsible for the duplicate payment but may rely on the security given.

(Added by Stats. 1945, Ch. 120.)






CHAPTER 4 - State General Obligation Bonds

ARTICLE 1 - General

16720

This chapter shall be known and may be cited as the State General Obligation Bond Law.

(Added by Stats. 1953, Ch. 1698.)



16721

The purpose of this chapter is to provide a procedure which may be adopted by other acts for use with whatever modifications are necessary in authorizing the issuance and sale of state general obligation bonds and providing for the repayment of such bonds. This chapter does not itself authorize the issuance or sale of any bonds.

(Added by Stats. 1953, Ch. 1698.)



16722

As used in this chapter, the following terms shall have the following meaning unless the context otherwise requires:

(a) “Board” means the state board, department, or agency authorized by that act to request the committee to cause bonds to be issued for the purpose of creating a fund that is to be expended by the board for the purposes specified in that act.

(b) “Bond” means a state general obligation bond issued pursuant to an act adopting the provisions of this chapter.

(c) “Bond act” means the act authorizing the issuance of state general obligation bonds and adopting this chapter by reference.

(d) “Committee” means the finance committee or other body created by that act and authorized to cause bonds to be issued by the adoption of a resolution or resolutions.

(e) “Fund” means the fund created by that act, and into which the proceeds from the sale of the bonds are paid.

(f) “Tender” means a term of a bond that gives the holder the right to have the bond purchased from the holder at a predetermined price prior to maturity.

(Amended by Stats. 2001, Ch. 97, Sec. 1. Effective July 24, 2001.)



16723

Any bond act may adopt the provisions of this chapter by reference to its short title, and such reference shall serve to incorporate the provisions of this chapter in said act as though set out in full therein. Notwithstanding such adoption by reference, the bond act may contain provisions applicable to the bonds issued thereunder, and, in case of conflict, the provisions in the bond act shall prevail.

(Amended by Stats. 1963, Ch. 1443.)



16724

The bond act shall contain all of the following provisions:

(a) A statement of the total amount of bonds authorized to be issued and the purpose for which the proceeds from the sale of the bonds may be used.

(b) The creation of a committee and fund, and the naming of the board as these items are defined in Section 16722.

(c) A statement that the bonds are valid obligations of the state and a pledge of the full faith and credit of the state for the punctual payment of both principal and interest thereof.

(d) An appropriation from the General Fund in the State Treasury of the sum annually as shall be necessary to pay the principal and interest on the bonds as they become due and payable.

(e) A requirement that there be collected annually in the same manner and at the same time as other state revenue is collected the sum, in addition to the ordinary revenues of the state, as is required to pay the principal and interest on the bonds; and a provision making it the duty of all officers charged by law with any duty in regard to the collections of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(f) If the bond act provides that the fund shall have any receipts other than the proceeds of the sale of bonds, the proceeds of interim financing, or the investment earnings on the proceeds of bond sales or interim financing, then the bond act shall also specify whether those receipts shall be transferred to the General Fund as a reimbursement for debt service payments or be used for the same purpose for which the proceeds of the sale of the bonds may be used.

(g) A provision incorporating the provisions of this chapter, and a declaration that the provisions hereof are included in the act as though set out in full therein.

(h) A statement that the bonds may be refunded in accordance with Article 6 (commencing with Section 16780), and that approval of the authorization of the bonds by the electors includes approval of any bonds issued to refund the bonds originally issued.

(i) A statement that notwithstanding any other provision of the bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(j) A statement that the board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312, for the purposes of carrying out the bond act. The amount of the request shall not exceed the amount of the unsold bonds that the committee has by resolution authorized to be sold for the purpose of carrying out the bond act. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with the bond act.

(Amended by Stats. 1991, Ch. 856, Sec. 1.)



16724.4

Any state bond measure approved by the voters on or after January 1, 2004, shall be subject to an annual reporting process, as follows:

(a) The head of the lead state agency administering the bond proceeds shall report to the Legislature and the Department of Finance no later than January 1, 2005, or the January 1 of the second year following the enactment of the bond measure, whichever is later, and at least once a year thereafter. The annual report shall contain all of the following:

(1) A list of all projects and their geographical location that have been funded or are required or authorized to receive funds.

(2) The amount of funds allocated on each project.

(3) The status of any project required or authorized to be funded.

(b) Costs of the report may be included in the cost of administering the bond measure unless the measure specifically prohibits those expenses.

(Added by Stats. 2003, Ch. 770, Sec. 1. Effective January 1, 2004.)



16724.5

(a) For purposes of this section, “revolving fund” means the General Obligation Bond Expense Revolving Fund created pursuant to this section.

(b) There is in the State Treasury the General Obligation Bond Expense Revolving Fund, which shall consist of all moneys appropriated by the Legislature into that fund or payable into that fund in accordance with this section.

(c) All moneys in the revolving fund are hereby appropriated and shall be available without regard to fiscal years for all of the following:

(1) The payment of the expenses incurred by the Treasurer in having the bonds prepared and in advertising their sale or their prior redemption, and of the other costs described in subdivision (e) of Section 16727.

(2) For expenses incurred by the committee pursuant to Section 16758.

(3) For payment for legal services pursuant to Section 16760.

(d) Whenever bonds are sold, out of the first moneys realized from their sale, there shall be redeposited in the revolving fund the sums that have been expended for the purposes specified in subdivision (c), which may be used for the same purposes and repaid in the same manner whenever additional sales are made.

(Amended by Stats. 2010, Ch. 328, Sec. 86. Effective January 1, 2011.)



16724.6

There is hereby transferred from any bond fund created for the proceeds of sales of state general obligation bonds, the amounts necessary to reimburse the Treasurer, the Controller, and the Department of Finance for actual expenses incurred in: (1) administering or reviewing loans from the Pooled Money Investment Account to the bond fund including review by the Public Works Board staff, (2) assuring bond program compliance with federal laws and regulations related to tax-exempt government obligations by tracking arbitrage and expenditures, calculating and remitting federal rebates and penalties, investing bond sale proceeds, establishing and maintaining special accounting systems, and providing other services the Treasurer determines are necessary to maintain the tax-exempt status of the bonds.

(Amended by Stats. 2002, Ch. 1124, Sec. 27. Effective September 30, 2002.)



16724.7

Costs incurred by the state in connection with state general obligation bonds bearing variable interest rates that are different from costs determined by the Treasurer to be customary costs for state general obligation bonds bearing interest at fixed rates (including, but not limited to, fees and charges of underwriters, remarketing or auction agents, tender and paying agents, rating agencies, financial advisors, counsel, and staff costs directly associated with the foregoing), shall be paid from annual appropriations from the General Fund if the bonds are issued under a bond act approved by the voters prior to January 1, 2002. If the bonds are issued under a bond act approved by the voters after January 1, 2002, these costs are authorized to be paid, and may be paid, from the General Obligation Bond Expense Revolving Fund created by Section 16724.5 or from proceeds from the sale of any bonds issued pursuant to this chapter.

(Added by Stats. 2001, Ch. 97, Sec. 2. Effective July 24, 2001.)



16725

The Controller, the State Treasurer and the committee shall keep full and particular account and record of all their proceedings under the bond act and this chapter and they shall transmit to the Governor an abstract of all such proceedings thereunder, with an annual report, to be transmitted by the Governor to the Legislature annually. All books and papers pertaining to the matters provided for in the bond act and this chapter shall at all times be open to the inspection of the Governor, the Attorney General, any committee of either branch of the Legislature, or any joint committee of both, any citizen of the State, or any interested party.

(Added by Stats. 1953, Ch. 1698.)



16726

Upon request of the board stating that the purposes for which the bonds were issued and sold has been effected, the committee shall certify this fact to the State Controller, and thereupon the unencumbered balance of cash remaining from the proceeds of the sale of the bonds in the fund shall, on order of the State Controller, be transferred therefrom to the General Fund.

(Added by Stats. 1953, Ch. 1698.)



16727

Proceeds from the sale of any bonds issued pursuant to this chapter shall be used only for the following purposes:

(a) The costs of construction or acquisition of capital assets. “Capital assets” mean tangible physical property with an expected useful life of 15 years or more. “Capital assets” also means tangible physical property with an expected useful life of 10 to 15 years, but these costs may not exceed 10 percent of the bond proceeds net of all issuance costs. “Capital assets” include major maintenance, reconstruction, demolition for purposes of reconstruction of facilities, and retrofitting work that is ordinarily done no more often than once every 5 to 15 years or expenditures that continue or enhance the useful life of the capital asset. “Capital assets” also include equipment with an expected useful life of two years or more. Costs allowable under this section include costs incidentally but directly related to construction or acquisition, including, but not limited to, planning, engineering, construction management, architectural, and other design work, environmental impact reports and assessments, required mitigation expenses, appraisals, legal expenses, site acquisitions, and necessary easements.

(b) To make grants or loans, if the proceeds of the grants or loans are used for the costs of construction or acquisition of capital assets. Bond proceeds may also be used to pay the costs of a state agency for administering the grant or loan program.

(c) To repay funds borrowed in anticipation of the sale of the bonds, including interest, or to pay interest on the bonds themselves.

(d) To pay the costs of a state agency with responsibility for administering the bond program. These costs include those incurred by the Treasurer, the Controller, the Department of Finance, and the Public Works Board for staff, operating expenses and equipment, and consultants’ costs.

(e) The costs of the Treasurer’s office directly associated with the sale and payment of the bonds, including, but not limited to, underwriting discounts, costs of printing, bond counsel, registration, and fees of trustees.

Nothing in this section is intended to prohibit the investment of bond proceeds or the use of proceeds of those investments in any manner authorized by law.

(Amended by Stats. 2002, Ch. 1124, Sec. 28. Effective September 30, 2002.)






ARTICLE 2 - Issuance of Bonds

16730

Upon request of the board, supported as required in the bond act, the committee shall determine the necessity or desirability of obtaining interim financing pursuant to Section 16312 or 16313 and of issuing any bonds authorized to be issued and the amount of interim financing or bonds then to be obtained or issued and sold. Successive issues of bonds may be authorized and sold and shall be designated by an appropriate number or other designation. It is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Amended by Stats. 1991, Ch. 856, Sec. 2.)



16731

Whenever the committee determines that the sale of all or any part of the bonds authorized to be issued is necessary or desirable, it shall adopt a resolution to that effect. The resolution shall specify all of the following as to the bonds then to be sold:

(a) The aggregate number, aggregate par value, denominations, and the date of the bonds to be then sold. The denominations shall be in the sum of twenty-five dollars ($25) or multiples of that sum. The date appearing on the bonds shall be deemed to be the date of issuance for all purposes of this chapter, irrespective of the actual date of delivery of the bonds and the payment of the purchase price of the bonds.

(b) The dates of maturity and the amount of the bonds maturing at each date of maturity, which amounts need not be equal. The last dates of maturity shall be not more than 45 years after the date of the bonds.

(c) Whether or not the bonds are to be subject to redemption or tender prior to maturity, and, if so, the provisions for the redemption or tender, the manner of the call or notice thereof, and the price or prices at which the bonds shall be subject to redemption or tender.

(d) (1) (A) The annual rate, or rates, of interest that the bonds to be issued shall bear, which shall be in the increments determined by the Treasurer, but not in excess of 11 percent. The rate or rates may be determined at the time of the sale of the bonds.

(B) As an alternative to subparagraph (A), the resolution may specify that the bonds may pay a variable interest rate or rates, as prescribed in the resolution, but not in excess of 11 percent per annum, and in accordance with the requirements of this subparagraph.

(i) At the time and as the result of the issuance of any bonds bearing a variable interest rate, the aggregate principal amount of all state general obligation bonds bearing variable interest rates may not exceed 20 percent of the aggregate principal amount of all state general obligation bonds then outstanding.

(ii) For purposes of the calculation made pursuant to clause (i), variable rate bonds shall not include commercial paper notes issued pursuant to Section 16731.6 or bonds that have an effective fixed interest rate through a hedging contract, as specified in subparagraph (C), but shall include bonds that have an effective variable interest rate through a hedging contract.

(iii) Notwithstanding any other provision of this chapter, if the committee decides to issue state general obligation bonds bearing variable interest rates, the committee is not required to comply with Section 16732.

(iv) Notwithstanding any other provision of law, if bonds are issued bearing a variable interest rate under a bond act approved by the voters on or after January 1, 2002, and if the variable interest rate bonds provide a right of tender, then any amount payable by the state as a result of the tender with respect to principal of and interest on the bonds prior to the regularly scheduled principal or interest payment dates, or payable by the state pursuant to redemption or call initiated as a means to repay the obligation of the state resulting from the tender, is backed by the full faith and credit of the state and shall be payable under the bond act.

(v) A contractual obligation of the state to repay advances and pay interest thereon under a credit enhancement or liquidity agreement entered into in connection with variable interest rate bonds providing a right of tender and issued under a bond act approved by the voters on or after January 1, 2002, shall be backed by the full faith and credit of the state and shall be payable under the bond act, except to the extent bond interest paid with an advance and interest on the advance would exceed the maximum interest rate specified in this subdivision.

(C) For the purposes of clause (ii) of subparagraph (B), bonds that have an “effective fixed interest rate through a hedging contract” means bonds for which the Treasurer determines the hedging contract meets either of the following conditions:

(i) Significantly reduces variable rate risk by providing changes in fair values or cashflows that substantially offset the changes in fair value or cashflows of the bonds.

(ii) Qualifies for integration with the bonds in calculating the yield on the bonds under the rules prescribed in Section 148 of the United States Internal Revenue Code (26 U.S.C. Sec. 148).

(D) The Treasurer’s determination specified in subparagraph (C) shall be made at the time the hedging contract is entered into and shall apply through the maturity of the bonds, unless the hedging contract is terminated prior to maturity.

(2) (A) (i) Notwithstanding any other provision of law, for bonds approved by the voters after January 1, 2006, payment of any amounts owed by the state to a counterparty, after any offset for payments owed to the state on any hedging contract described in Section 5922 in connection with those bonds, shall be deemed to be included within the appropriation for interest on the bonds contained in the applicable bond act.

(ii) The total payments of stated interest on the bonds together with payments owed by the state after any offset for payments owed to the state on a hedging contract shall not exceed the maximum interest rate set forth in this subdivision.

(iii) To the extent payments of interest on a bond, together with payments on a hedging contract, would, in any fiscal year, exceed the maximum interest rate specified in this subdivision, the excess amounts may be paid in subsequent fiscal years, if the aggregate amount of interest and that excess amount paid in any year does not exceed the maximum interest rate specified in this subdivision.

(B) The Treasurer may not enter into any hedging contract described by subparagraph (A) unless the committee has approved policies developed by the Treasurer relating to the entering into and managing of those hedging contracts that shall include both of the following:

(i) A requirement that any hedging contract or program of contracts is designed to reduce the amount or duration of payment, currency, rate, spread, or similar risk or result in a lower cost of borrowing when used in combination with the issuance or carrying of bonds.

(ii) A description of the criteria to be used to evaluate the potential risks and benefits to the state of entering into a particular hedging contract or program of contracts and to evaluate the performance of outstanding hedging contracts in comparison to the objectives for which the hedging contract was executed.

(C) The policies approved pursuant to subparagraph (B) are exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3.

(e) The interest payment dates.

(f) The technical form and language of the bonds.

(g) Whether or not the right is reserved to make delivery in the form of temporary or interim bonds, certificates, or receipts, exchangeable for definitive bonds when executed and available for delivery. If the right is reserved, the denominations and form of the temporary securities shall be stated.

(h) Provisions for the registration and exchange of bonds and for the use of a depository to hold book-entry bonds after issuance.

(i) All other terms and conditions of the bonds and of the execution, issuance, and sale of the bonds, which shall be consistent with all of this chapter.

(Amended by Stats. 2011, Ch. 282, Sec. 1. Effective January 1, 2012.)



16731.5

(a) Notwithstanding any other provision of this chapter, the committee may provide for the issuance of all or part of the bonds authorized to be issued as zero coupon or capital appreciation bonds. The committee shall adopt a resolution finding that issuance of these bonds is necessary and desirable, directing the Treasurer to arrange for preparation of the requisite number of suitable bonds, and specifying other provisions relating to the bonds including the following:

(1) The date, number, denominations, and aggregate par value of the bonds payable at maturity. The aggregate par value may be represented by bond certificates in denominations as the committee deems appropriate, but not less than twenty-five dollars ($25).

(2) The dates of maturity and the aggregate amounts of the bonds maturing on each of these dates. Determination of maturity dates and amounts by the committee shall be made upon recommendation of the Treasurer to provide the maximum benefit to potential purchasers and to respond to the expected demand for the bonds. Whenever the committee determines to issue bonds from any authorized bond act as zero coupon or capital appreciation bonds, and to issue bonds from the same authorization at the same time pursuant to Section 16731, the committee may comply with the requirements of subdivision (b) of Section 16731 by taking into account all the bonds of the same authorization being issued at the same time.

(3) The interest rate or rates, and interest payment dates applicable to the bonds. Zero coupon bonds may bear a zero rate of interest, and capital appreciation bonds may bear a stated rate of interest payable only at maturity, compounded at the same rate, which rate or rates may be determined at the time of sale of the bonds. The rate of interest borne by these bonds, or the nominal interest rate taking into account the original issue discount of these bonds, when bearing a zero interest rate, shall not exceed 11 percent per annum.

(4) Any provisions for the redemption of the bonds prior to their stated maturity.

(5) The technical form and language of the bonds.

(6) All other terms and conditions of the bonds and of their execution, issuance, and sale, deemed necessary and appropriate by the committee.

(b) Notwithstanding any other provision of this chapter, when the committee determines to issue bonds as zero coupon or capital appreciation bonds, all of the following shall apply:

(1) The bonds may be sold at negotiated sale at a price below the par value in a manner consistent with paragraph (3) of subdivision (a). If the committee determines to issue other bonds authorized by the same bond act at the same time as zero coupon or capital appreciation bonds are issued, the other bonds may also be sold at negotiated sale with a discount of not more than 3 percent of the par amount thereof.

(2) For purposes of determining the principal amount of bonds of any voted authorization outstanding, in the case of any bonds which are zero coupon or capital appreciation bonds and do not provide for payment of interest on the bond prior to maturity, the principal amount of the bonds shall be the cash price paid by the initial purchasers of the bonds to the state, and deposited in the fund, plus the amount of any costs of issuance of the bonds. Within 30 days of the delivery of any zero coupon or capital appreciation bonds, the Treasurer shall submit to the committee a certificate stating the principal amount of bonds of each issue, calculated as stated in this subdivision, which have been sold, and the certification shall be conclusive for all purposes under this chapter and the constitution.

(3) The committee may arrange to utilize the services of investment banks, commercial banks, savings and loans or other financial institutions, or other advisers as it may deem appropriate to publicize and assist in the marketing and sale of zero coupon or capital appreciation bonds.

(c) When zero coupon or capital appreciation bonds are issued pursuant to this section, the debt service payments on the bonds should continue to be managed in a manner consistent with the state’s policy of retiring general obligation bonds in an orderly efficient manner. It is the expectation of the Legislature that the authority provided by this section will not be used to defer debt service payments as a means of preserving General Fund moneys for short-term purposes. The committee shall provide in the resolution authorizing the issuance of zero coupon or capital appreciation bonds that the state shall set aside, in a separate trust fund within the State Treasury, an amount in each year representing the amount of interest accrued during that year to be payable at the maturity of the bonds, with these payments to be deemed a payment of debt service on the bonds.

(Amended by Stats. 2011, Ch. 282, Sec. 2. Effective January 1, 2012.)



16731.6

(a) Notwithstanding any other provision of this chapter, and as an alternative to the procedures set forth in Section 16731, the committee may provide for the issuance of all or part of the bonds authorized to be issued as commercial paper notes. The committee shall adopt a resolution finding that issuance of the bonds in the form of commercial paper notes is necessary and desirable, directing the Treasurer to arrange for preparation of the requisite number of suitable notes, and specifying other provisions relating to the commercial paper notes, including all of the following:

(1) For each program of commercial paper notes authorized, the resolution shall contain the final date of maturity and the total aggregate principal amount of the commercial paper notes authorized to be outstanding at any one time up to the maturity date, in accordance with all of the following:

(A) The resolution may provide that the commercial paper notes may be issued and renewed from time to time until the final maturity date, and that the amount issued from time to time may be set by the Treasurer up to the maximum amount authorized to be outstanding at any one time.

(B) The resolution shall include methods of setting the dates, numbers, and denominations of the commercial paper notes.

(C) The determination of the final maturity date and total amount by the committee shall be made upon recommendation of the Treasurer to meet the needs of the state for funds, to provide the maximum benefit to potential purchasers, and to respond to the expected demand for the commercial paper notes.

(D) Notwithstanding any other provision of this chapter, whenever the committee determines to issue commercial paper notes, the committee is not required to comply with the requirements of Section 16732.

(2) The method of setting the interest rates and interest payment dates applicable to the commercial paper notes, in accordance with the following:

(A) Commercial paper notes may bear a stated rate of interest payable only at maturity, which rate or rates may be determined at the time of sale of each unit of commercial paper notes.

(B) The rate of interest borne by the commercial paper notes shall not exceed 11 percent per annum.

(C) Notwithstanding any other provision of this chapter, whenever the committee determines to issue commercial paper notes, the committee is not required to comply with the requirements of Section 16733.

(3) Any provisions for the redemption of the commercial paper notes prior to stated maturity.

(4) The technical form and language of the commercial paper notes.

(5) All other terms and conditions of the commercial paper notes and of their execution, issuance, and sale, deemed necessary and appropriate by the committee.

(b) Notwithstanding any other provision of this chapter, when the committee determines to issue commercial paper notes, all of the following shall apply:

(1) The commercial paper notes may be sold at negotiated sale at a price below the par value in a manner consistent with paragraph (2) of subdivision (a).

(2) During the term of any program of commercial paper notes, the renewal and reissuance from time to time of the commercial paper notes in an amount up to the maximum amount authorized by the resolution shall be deemed to be a refunding of the previously maturing amount, permitted by and consistent with Article 6 (commencing with Section 16780).

(3) Consistent with the intent for the General Fund to realize a savings in debt service costs when commercial paper notes are issued in place of bonds without shifting or adding financing and debt service costs to the bond funds, the state administrative costs of commercial paper and interest payable and other costs associated with commercial paper notes shall be paid for as follows:

(A) The proceeds of commercial paper notes are, notwithstanding Section 13340, continuously appropriated to pay the state administrative costs of commercial paper including, but not limited to, costs of the Treasurer’s office, the Controller’s office, and the Department of Finance.

(B) An amount necessary to pay the interest payable on maturing commercial paper notes, up to the maximum rate authorized by law, is, notwithstanding Section 13340, continuously appropriated from the General Fund to pay the interest.

(C) Notwithstanding Section 13340, there is continuously appropriated from the General Fund, an amount necessary to pay the costs associated with commercial paper notes that are not described in subparagraph (A), including, but not limited to, both of the following:

(i) Fees, costs, indemnities, and other similar expenses incurred under or in connection with agreements to purchase commercial paper notes, including, but not limited to, letters or lines of credit, not to exceed annually for each agreement 3 percent of the maximum principal amount of commercial paper notes that could be purchased and outstanding at any one time pursuant to an agreement.

(ii) All other costs, including, but not limited to, remarketing and dealer fees, issuing and paying agent fees, rating agency fees, and bond counsel fees, in an annual amount not to exceed 0.25 percent of the highest sum at any time during that year of the maximum principal amount of commercial paper notes authorized by all resolutions.

(Amended by Stats. 2014, Ch. 28, Sec. 40. Effective June 20, 2014.)



16732

In determining the dates of maturity of the bonds, and the amount thereof to mature at each date of maturity, the committee shall be guided, so far as it may deem to be practicable, by the amounts and dates of maturity of the revenue estimated to accrue to the fund pursuant to the bond act. The committee shall fix and determine the dates and amounts of such maturities in such manner that, together with the dates and amounts of interest payments on the bonds, they shall coincide, as nearly as it may deem to be practicable, with the dates and amounts of such estimated revenues.

(Added by Stats. 1953, Ch. 1698.)



16733

The rate of interest to be borne by the bonds need not be uniform for all bonds of the same issue, and shall be the rate or rates specified in the bid or proposal for negotiated sale accepted by the Treasurer, unless a variable interest rate is prescribed for the bonds in the resolution pursuant to subdivision (d) of Section 16731. The first interest payment date may be any date within one year after the date of the bonds.

(Amended by Stats. 2001, Ch. 97, Sec. 4. Effective July 24, 2001.)



16734

Both principal of and interest on the bonds shall be payable in lawful money of the United States, at the Office of the State Treasurer, or at the office of any state fiscal agent, or at the office of any duly authorized agent of the State Treasurer.

(Amended by Stats. 1957, Ch. 2070.)



16735

Each bond shall contain a reference to the bond act, and if subject to call, tender, or redemption prior to maturity, a recital to that effect.

(Amended by Stats. 2009, Ch. 205, Sec. 4. Effective January 1, 2010.)



16737

(a) When the committee deems it in the best interests of the state, it may authorize the Treasurer, upon those terms and conditions that may be fixed by the committee or determined by the Treasurer, to issue notes, on a negotiated or a competitive-bid basis, maturing within a period not to exceed five years, in anticipation of the sale of bonds duly authorized at the time the notes are issued. The proceeds from the sale of those notes shall be deposited in the related fund and used only for the purposes for which may be used the proceeds of the sale of bonds in anticipation whereof the notes were issued or as additionally authorized by this section.

(b) The notes authorized by this section may be sold at a price at, above, or below the principal amount thereof, at the discretion of the Treasurer.

(c) Any premium received from the sale of notes authorized by this section may be applied to pay costs of issuance of the notes or interest accruing on the notes.

(d) The notes authorized by this section may bear a fixed or variable rate or rates of interest.

(e) In connection with the sale of notes pursuant to this section, the Treasurer may engage the services of legal and financial advisers, credit enhancers, trustees or paying agents, and other professionals that the Treasurer deems necessary, and may enter into contracts for these services, to be paid from proceeds of the notes or any duly enacted appropriation.

(f) When the committee deems it in the best interests of the state, it may authorize the Treasurer to deliver the notes in payment for work or material furnished to the state for a public improvement, pursuant to a contract awarded in the manner prescribed by law. The notes shall be so delivered only for the purposes for which may be used the proceeds of the sale of bonds in anticipation whereof the notes were issued.

(g) All notes issued pursuant to this section and any renewals thereof shall be payable at a fixed time, solely from the proceeds of the sale of the bonds and not otherwise, except if the sale of the bonds did not occur prior to the maturity of the notes issued in anticipation of the sale, the Treasurer shall, in order to meet the notes or the renewals thereof then maturing, issue renewal notes for this purpose. No renewal of a note or a renewal note shall be issued after the sale of bonds in anticipation of which the original note was issued.

(h) Every note issued pursuant to this section and any renewal thereof shall, unless paid from a renewal note, be payable from the proceeds of the sale of bonds and not otherwise. The total amount of the notes or renewals thereof issued and outstanding shall not exceed the total amount of the unsold bonds.

(i) Interest on the notes issued pursuant to this section shall be payable from any appropriation made for that purpose or from proceeds of the sale of the notes.

(Amended by Stats. 2009, Ch. 205, Sec. 6. Effective January 1, 2010.)






ARTICLE 3 - Preparation and Execution of Bonds

16740

After the adoption by the committee of any resolution in conformity with Section 16731, 16731.5, or 16731.6, the Treasurer shall arrange for the preparation of the requisite number of suitable bonds or notes, in accordance with the resolution, and in so doing shall arrange for the imprinting thereon of the matters necessary and appropriate thereto after the sale of the bonds and the awarding thereof to the successful bidder.

(Amended by Stats. 1995, Ch. 697, Sec. 2. Effective October 10, 1995.)



16741

All bonds shall bear the facsimile signature of the Governor, the facsimile signature of the Controller, and the facsimile signature of the Treasurer, and each of the bonds shall bear an impress or a facsimile of the Great Seal of the State of California. Each such signature shall be that of the person who shall be in office at the date of authorizing the affixing thereof. Bonds and coupons so executed, when sold, shall be valid and binding notwithstanding any of these persons having ceased to hold their respective offices before the issuance and delivery of the bonds.

(Amended by Stats. 1991, Ch. 856, Sec. 5.)



16742

Whenever the committee may determine by resolution that for any reason any bonds which have been prepared and executed under the foregoing provisions should not be sold or issued, the State Treasurer shall cancel them by perforation with a suitable device in a manner to indicate such cancellation and the date thereof. Upon the committee so determining by resolution, new bonds, conforming to its directions, may be prepared and executed in lieu of any bonds so canceled, and may be sold and issued in the same manner as provided for other bonds in this chapter.

(Added by Stats. 1953, Ch. 1698.)



16743

If the right to do so has been reserved in the resolution adopted in conformity with Section 16731, 16731.5, or 16731.6, temporary or interim bonds, notes, certificates, or receipts may be issued and delivered in lieu of definitive bonds or notes, and shall be exchangeable for definitive bonds or notes when they are executed and available for delivery. The temporary securities shall conform to the resolution, and the signature of the Treasurer alone, which may be by signature stamp, shall be sufficient execution thereof.

(Amended by Stats. 1995, Ch. 697, Sec. 3. Effective October 10, 1995.)






ARTICLE 4 - Sale of Bonds

16752

The Treasurer may from time to time, by electronic means or by public announcement at the place and at or before the time fixed for a competitive sale of bonds, continue the sale to the time and place the Treasurer may select.

(Amended by Stats. 2009, Ch. 205, Sec. 7. Effective January 1, 2010.)



16752.1

The Treasurer may cancel or postpone a competitive sale of bonds to an indefinite date by public announcement, including by electronic means, made prior to or at the time and place fixed for the sale of the bonds. The Treasurer may give notice of the new time and place of the sale of the bonds that the Treasurer may deem advisable.

(Amended by Stats. 2009, Ch. 205, Sec. 8. Effective January 1, 2010.)



16753

(a) Each bid at a competitive sale shall be submitted to the Treasurer in the form and by the means specified by the Treasurer by public announcement.

(b) Each proposal for purchase of bonds in a negotiated sale shall be made in a bond purchase contract or similar agreement approved by the Treasurer.

(c) (1) The Treasurer shall require that each bidder in a competitive sale or underwriter in a negotiated sale provide a good faith deposit of at least one-half of 1 percent of the principal amount of the bonds for which the bidder or underwriter submits a bid or proposal. The good faith deposit shall be based upon the principal amount of bonds offered for sale in the amount that has been publicly announced at least one day prior to receipt of bids for a competitive sale, or in the amount that is reasonably determined by the Treasurer at least one day prior to a negotiated sale of bonds. The Treasurer shall specify the form of the deposit, which may be a cashier’s check, a surety bond, a wire transfer of funds, or a combination thereof. The deposit shall not bear interest.

(2) This subdivision shall apply only to bonds sold with a fixed interest rate.

(Amended by Stats. 2009, Ch. 205, Sec. 9. Effective January 1, 2010.)



16754

(a) The bonds specified in the resolution shall be sold by the Treasurer, at the time fixed by the Treasurer, and upon the notice that the Treasurer may deem advisable, or at the time to which the sale shall have been so continued, at a competitive sale to the bidder whose bid will result in the lowest interest cost on account of those bonds.

(b) The Treasurer shall reject any and all bids for the bonds that shall be below the par value thereof plus the interest that shall have accrued thereon from the date thereof or, if any past due coupon or coupons have been detached from the bonds prior to the delivery thereof, then from the due date of the latest coupon so detached, to the date of the purchaser’s payment for the bond.

(c) The method of determining the lowest interest cost bid shall be prescribed in the bond resolution and shall be limited to either the net interest cost method or the present worth basis method, also referred to as the true interest cost, bond book basis, and Canadian interest cost method.

(1) The net interest cost of each bid shall be determined by ascertaining the total amount of interest that the state would be required to pay under that bid, from the date of the bonds to the respective maturity dates of the bonds then offered for sale, at the coupon rate or rates specified in the bid, less the total amount of the premium, if any, offered by the bid. The bid under which the amount so ascertained is the least shall be deemed to be the bid resulting in the lowest net interest cost.

(2) Under the present worth basis method, the bonds shall be awarded to the bidder submitting the lowest interest rate bid, which shall be determined by doubling the semiannual interest rate, compounded semiannually, necessary to discount the debt service payments to the specified interest computation date and to the price bid.

(d) Under either method specified in subdivision (c), the sale shall be for cash, payable upon the delivery of the bonds in definitive form, or if the right to deliver temporary securities has been reserved, then upon the delivery of the temporary securities.

(Amended by Stats. 2009, Ch. 205, Sec. 10. Effective January 1, 2010.)



16754.3

(a) The bonds specified in the resolution shall be sold by the Treasurer, at the time fixed by the Treasurer, and upon the notice that the Treasurer may deem advisable, or at the time to which the sale shall have been so continued, either at a competitive sale to the bidder whose bid will result in the lowest interest cost on account of those bonds or by a negotiated sale if the Treasurer determines it will result in a lower interest cost. With respect to bonds sold by the Treasurer by negotiated sales, the Treasurer shall make a finding on the public record as to why a competitive sale was not used. The Treasurer may sell the bonds at a price below the par value thereof, but the discount on bonds so sold shall not exceed 3 percent of the par value. The interest, if any, accrued to the date of delivery of, and payment for, the bonds shall be added to the sale price of the bonds in any case.

(b) (1) The method of determining the lowest interest cost bid shall be prescribed in the bond resolution and shall be limited to either the net interest cost method or the true interest cost method.

(A) The net interest cost of each bid shall be determined by ascertaining the total amount of interest that the state would be required to pay under that bid, from the date of the bonds to the respective maturity dates of the bonds then offered for sale, at the interest rate or rates specified in the bid, less the total amount of the premium, if any, or plus the total amount of the discount, if any, offered by the bid. The bid under which the amount so ascertained is the least shall be deemed to be the bid resulting in the lowest net interest cost.

(B) Under the true interest cost method, the bonds shall be awarded to the bidder submitting the lowest interest rate bid determined by the nominal interest rate that, when compounded semiannually and used to discount the debt service payments on the bonds to the date of the bonds, results in an amount equal to the price bid for the bonds, excluding interest accrued to the date of delivery.

(2) Under either method specified in this subdivision, the sale shall be for cash, payable upon the delivery of the bonds in definitive form, or if the right to deliver temporary securities has been reserved, then upon the delivery of the temporary securities.

(c) Notwithstanding subdivision (a) or (b), if the resolution prescribes that the bonds may pay a variable interest rate, as specified in subdivision (d) of Section 16731, the Treasurer may sell the bonds by negotiated sales if the Treasurer determines that it is in the best interest of the state to do so.

(d) This section shall apply to any bonds authorized at any statewide election held at any time after the effective date of this section. Section 16754 shall apply only to bonds authorized at elections held before the effective date of this section.

(Amended by Stats. 2009, Ch. 205, Sec. 11. Effective January 1, 2010.)



16754.5

Notwithstanding any provision in this article to the contrary, bonds to provide farm and home aid for veterans in accordance with the Veterans’ Farm and Home Purchase Act of 1974 (Article 3.1 (commencing with Section 987.50) of Chapter 6 of Division 4 of the Military and Veterans Code), may be sold by negotiated sale by the Treasurer with the approval of the Veterans’ Finance Committee of 1943.

(Added by Stats. 1996, Ch. 161, Sec. 1. Effective July 12, 1996.)



16755

(a) The deposit of each unsuccessful bidder shall be returned to the bidder promptly upon the rejection of the bidder’s bid or the acceptance of another bid.

(b) The deposit of the successful bidder or underwriter in a negotiated sale shall, immediately upon the acceptance of the bid or proposal, become and be the property of the state, be placed in the State Treasury to the credit of the fund, and be credited to the successful bidder or underwriter upon the purchase price of the bonds when the purchase price is paid in full within the time mutually agreed upon between the successful bidder or underwriter and the Treasurer.

(c) If the purchase price is not paid in accordance with subdivision (b), the successful bidder or underwriter shall have no right in and to the bonds by reason of the bid or purchase contract and the successful bidder or underwriter shall not have any right to the recovery of the deposit accompanying the bid or purchase contract or to any allowance or credit by reason of that deposit unless it shall appear that the bonds cannot be validly issued or delivered, or unless the return of the good faith deposit to the underwriter is provided for in the purchase contract.

(Amended by Stats. 2009, Ch. 205, Sec. 12. Effective January 1, 2010.)



16756

Upon payment in full, the bonds shall be delivered to the purchaser in definitive form, unless the right to deliver temporary securities has been reserved or the purchaser has waived the right to receive definitive bonds at the time of payment, in either of which events such temporary securities, exchangeable for definitive bonds, may be delivered upon such payment. In case the purchase price is not so paid, the bonds so sold but not paid for shall be resold by the State Treasurer, upon notice, as provided in case of original sale.

(Added by Stats. 1953, Ch. 1698.)



16757

(a) The proceeds of each sale of bonds, and the amount that may have been paid as accrued interest on the bonds, shall be forthwith paid over by the Treasurer into the fund.

(b) All money deposited in the fund pursuant to this section that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as provided in the bond act, except that amounts derived from premium on the bonds may be used to pay costs of issuance of the bonds, as provided in Section 16724.5, and in subdivisions (d) and (e) of Section 16727, prior to transfer to the General Fund.

(Amended by Stats. 2009, Ch. 205, Sec. 13. Effective January 1, 2010.)



16758

All actual and necessary expenses of the committee and of the members thereof incurred in the performance of their duties shall be paid out of the fund. Such expenses incurred by members of the committee shall be so paid upon claims filed with the State Controller by the member or members who incurred such expenses.

(Added by Stats. 1953, Ch. 1698.)



16759

The Treasurer shall submit to the Chairperson of the Joint Legislative Budget Committee, after each sale of bonds authorized to be sold under this chapter, an update as to the percentage of general fund moneys that would be used to service the resulting general obligation bond obligations.

(Added by Stats. 1988, Ch. 1561, Sec. 1.)



16760

Whenever the committee deems that it will increase the salability or the price of the bonds to obtain, prior to or after sale, a legal opinion, other than that of the Attorney General, as to the validity of the bonds, the committee may authorize the State Treasurer or the Department of Finance, or both, to obtain such a legal opinion.

(Added by Stats. 1953, Ch. 1698.)






ARTICLE 5 - Payment, Cancellation, and Redemption of Bonds

16770

The State Treasurer, directly or through state fiscal agents, or other duly authorized agents, shall, on the respective dates of maturity of all bonds, or on the date fixed for the prior redemption of any thereof which may be duly called for redemption, and on the respective due dates of all coupons pertaining to any of said bonds, other than coupons canceled because of the redemption of any of said bonds prior to maturity, or as soon thereafter as said bonds or coupons respectively are surrendered to him, or to any such state fiscal agent, or other duly authorized agent, pay the same.

(Amended by Stats. 1957, Ch. 2070.)



16771

Upon the payment of any such bond or coupon, the State Treasurer, or the state fiscal agent, or other duly authorized agent, shall cancel the same in a manner to indicate the payment. The State Treasurer, or state fiscal agents, or other duly authorized agents, shall also on the respective dates of maturity of any such bonds that have been executed but remain unsold, cancel the same in a manner to indicate cancellation and on the respective due dates of all coupons attached to any such bond remaining unsold, shall detach all coupons the due date of which has been reached, and cancel them in the same manner as provided for the cancellation of bonds remaining unsold.

(Amended by Stats. 2001, Ch. 97, Sec. 7. Effective July 24, 2001.)



16772

The State Treasurer, or state fiscal agents, or other duly authorized agents, may destroy or cremate any or all bonds and any or all coupons pertaining thereto which have been previously paid or canceled as provided herein.

(Amended by Stats. 1959, Ch. 209.)



16773

(a) Whenever any payment of principal of any bonds shall become due, either upon the maturity of any of the bonds or upon the redemption thereof prior to maturity, and whenever any interest on any of the bonds shall fall due, warrants shall be drawn against the appropriation made by the bond act from the General Fund by the Controller in favor of the Treasurer, or state fiscal agents, or other duly authorized agents, pursuant to claims filed with the Controller by the Treasurer, in the amounts so falling due.

(b) For any payments of debt service, as defined in subdivision (c) of Section 998.404 of the Military and Veterans Code, with respect to any bonds issued pursuant to a veterans’ farm and home purchase bond act adopted pursuant to Chapter 6 (commencing with Section 980) of Division 4 of the Military and Veterans Code, the Controller shall first draw warrants against the appropriation from the Veterans’ Bonds Payment Fund in Section 988.6 of the Military and Veterans Code, and, to the extent moneys in that fund are insufficient to pay the amount of debt service then due, shall draw warrants against the appropriation made by the bond act from the General Fund for payment of any remaining amount then due.

(c) (1) For any payments of debt service, as defined in paragraph (4) of subdivision (a) of Section 16965, with respect to any designated bonds issued pursuant to Proposition 1B, the Controller shall first draw warrants against the appropriation from the Transportation Bond Direct Payment Account of the Transportation Debt Service Fund created by subdivision (a) of Section 16965, and, to the extent moneys in that account are insufficient to pay the amount of debt service then due, shall draw warrants from the General Fund for payment of any remaining amount then due against such appropriation as may be available therefor, including the appropriation made by Proposition 1B.

(2) (A) For purposes of this subdivision and Section 16965, “Proposition 1B” means the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1).

(B) For purposes of this subdivision, Section 16965, and Section 9400.4 of the Vehicle Code, the term “designated bond” means any designated bond under Proposition 1B, and the term “nondesignated bond” means any bond issued under Proposition 1B, whether issued before or after the enactment of the act adding this subdivision, that is not a designated bond. For purposes of this subdivision, a “designated bond” is an issue of bonds (including refunding bonds) under Proposition 1B that has been designated by the Treasurer upon or prior to its issuance, with the approval of the related finance committee, to be paid pursuant to paragraph (1).

(Amended by Stats. 2013, Ch. 35, Sec. 3. Effective June 27, 2013.)



16774

(a) If the committee determines that any bonds then outstanding, including bonds that by their terms are subject to redemption prior to maturity, should be redeemed or retired prior to maturity, and that money sufficient for that redemption or retirement will be available in the fund or the General Fund at the time proposed for the redemption or retirement, it may, by resolution, direct the Treasurer to call and redeem or retire any of these bonds, at a time specified in the resolution, and the Treasurer shall thereupon either give notice of the proposed redemption and redeem the bonds in accordance with the provisions for redemption provided for in the resolution adopted under Section 16731 pursuant to which the bonds were issued or arrange for the purchase and retirement of the bonds.

(b) Money sufficient for the redemption or retirement shall be determined to be available in the General Fund if the Treasurer certifies that either the issuance of refunding bonds under Article 6 (commencing with Section 16780) or the deferral of the planned payment of principal on outstanding bonds has reduced the principal payments required to be made from the General Fund on outstanding bonds during the current fiscal year by an amount equal to, or in excess of, the money required for the redemption or retirement.

(c) Money so determined to be sufficient for the redemption or retirement of bonds and available for that purpose shall be transferred from the General Fund to a separate account within the Refunding Escrow Fund created by Section 16784. Notwithstanding Section 13340, money in that account is continuously appropriated without regard to fiscal years for the purposes of this section. Funds in that account shall be held in trust for the benefit of the holders of the bonds which are to be redeemed or retired and used only for the payment of the principal of, and interest and any redemption premium on, or the purchase price of, the bonds which are to be redeemed or retired. Money in the account shall be invested by the Treasurer and any income from that investment shall be credited to the account. Any funds remaining in the account after all of the bonds are redeemed or retired shall be transferred to the General Fund.

(Amended by Stats. 2001, Ch. 97, Sec. 8. Effective July 24, 2001.)






ARTICLE 6 - Refunding Bonds

16780

(a) The committee may provide for the issuance and sale or exchange of refunding bonds for the purpose of redeeming, retiring, or purchasing for retirement, outstanding bonds at or before their maturity, if the committee determines that refunding is necessary or advisable in order to do either of the following:

(1) To effect a favorable reorganization of the debt structure of the state.

(2) To effect a saving in debt service cost to the state, as measured by the present value of that saving.

(b) When determining debt service savings for purposes of paragraph (2) of subdivision (a), the committee shall include, as interest on a refunded bond, the interest, if any, that will result from a related hedging contract, as described in subparagraph (A) of paragraph (2) of subdivision (d) of Section 16731. The committee may, when determining debt service savings, for purposes of paragraph (2) of subdivision (a), base the interest of a refunding bond upon the effective fixed interest rate under a hedging contract described in clause (ii) of subparagraph (B) of paragraph (1) of subdivision (d) of Section 16731.

(Amended by Stats. 2009, Ch. 205, Sec. 14. Effective January 1, 2010.)



16781

(a) Except as otherwise provided in this article or in subdivision (b), all of the provisions of this chapter are applicable to the issuance and sale of refunding bonds.

(b) (1) Sections 16730 and 16757 are not applicable to the issuance and sale of refunding bonds.

(2) Notwithstanding Section 16754.3, refunding bonds may be sold by negotiated sale if the Treasurer determines that it is in the best interest of the state to do so.

(Amended by Stats. 1999, Ch. 522, Sec. 4. Effective January 1, 2000.)



16781.5

Notwithstanding any other provision of this article, the renewal and reissuance from time to time of commercial paper notes within the amount and time of a program authorized by the committee pursuant to Section 16731.6 shall be considered a refunding of the amount of the commercial paper notes maturing from time to time that complies with this article.

(Added by Stats. 1995, Ch. 697, Sec. 4. Effective October 10, 1995.)



16782

(a) Refunding bonds may be issued in a principal amount sufficient to provide funds, either directly or by the purchase of nonredeemable securities, the principal and interest on which shall provide funds for the payment of any or all of the following:

(1) The principal of or purchase price of the bonds to be refunded by the refunding bonds.

(2) All expenses incident to the calling, retiring, purchasing, or paying of the outstanding bonds and the issuance of the refunding bonds, including any excess of the par value of the refunding bonds over the selling price thereof.

(3) Interest upon the refunding bonds from the date of sale to the date of payment of the bonds to be refunded, whether at maturity, pursuant to the call thereof or pursuant to any agreement with the holders thereof.

(4) Any premium necessary in the calling, retiring, or purchase of the outstanding bonds.

(5) The interest accruing on the outstanding bonds to the date of their call, retirement, or purchase.

(6) Subject to the limitation on those payments contained in subparagraph (A) of paragraph (2) of subdivision (d) of Section 16731, any termination payment owed by the state after offset for any payments made to the state pursuant to any hedging contract that was entered into in connection with the bonds to be refunded.

Refunding bonds may be exchanged at not less than their par value and accrued interest for outstanding bonds to be refunded thereby, and this chapter with respect to the sale of bonds does not apply to that exchange.

(b) Notwithstanding subdivision (a), the principal amount of any issue of refunding bonds shall not exceed the original aggregate principal amount of the series of bonds to be refunded. If there remains authorized but unissued bonds under the original bond act for the program which was funded by the series of bonds to be refunded, the principal amount of refunding bonds above the original aggregate principal amount of bonds to be refunded shall be charged against such unused authorization.

(Amended by Stats. 2006, Ch. 640, Sec. 7. Effective September 29, 2006.)



16783

Refunding bonds may be issued before the first date upon which the bonds being refunded are subject to call or redemption. The final maturity date of any refunding bonds shall not be later than the final maturity date of the series of bonds being refunded.

(Added by Stats. 1987, Ch. 1030, Sec. 3.)



16784

The Refunding Escrow Fund is hereby created as a special fund in the State Treasury and is continuously appropriated for the purposes of this section. The proceeds of each sale of refunding bonds and any other available moneys shall be (1) set aside in a separate account within the Refunding Escrow Fund, (2) held in trust for the benefit of the holders of either or both of the bonds which are to be refunded or of the refunding bonds as provided in the resolution of the committee authorizing the issuance of the refunding bonds, (3) used only for the payment of the principal of, and interest and any redemption premium on, or the purchase price of the refunded bonds for the payment of interest on the refunding bonds up to the date of the redemption or payment of the bonds to be refunded, and (4) for the other purposes set forth in Section 16782. Moneys in each separate account shall be invested by the Treasurer in accordance with the resolution of the committee providing for the issuance of the refunding bonds, and any income from that investment shall be credited to the account from which the investment was made.

(Amended by Stats. 2006, Ch. 640, Sec. 8. Effective September 29, 2006.)



16785

Refunding bonds shall be valid and binding obligations of the State of California, and the full faith and credit of the State of California shall be pledged for the punctual payment of the principal of and interest on the bonds as the principal and interest become due and payable.

(Added by Stats. 1987, Ch. 1030, Sec. 3.)



16786

This article applies only to the refunding of bonds authorized at a statewide election held after the effective date of this article pursuant to a bond act expressly mentioning the right of the state to refund the bonds so authorized. In any such bond act, the provisions included therein pursuant to subdivisions (c), (d), (e), and (f) of Section 16724 apply to refunding bonds to the same extent and in the same manner as those provisions applied to the bonds being refunded.

(Added by Stats. 1987, Ch. 1030, Sec. 3.)



16787

In any report of outstanding general obligation bonds or bonded debt of the state, the Controller shall include both refunding bonds and bonds which have been refunded but not yet retired, but shall in the same report deduct either the refunded bonds, for the retirement of which sufficient moneys or securities have been deposited in the Refunding Escrow Fund, or the refunding bonds, if interest thereon is pledged to be paid from moneys or securities deposited in the Refunding Escrow Fund until the redemption or payment of the bonds to be refunded, so as to show the net total of bonds or bonded debt to be paid from the General Fund or future revenues of the state other than the income from the investment of the Refunding Escrow Fund.

(Added by Stats. 1987, Ch. 1030, Sec. 3.)









CHAPTER 5 - State Indebtedness

16800

In 1962 the electorate repealed Sections 2, 3, 4, 41/2, 5, 6, 8, 81/2, 15, 16, 16.5, 17, 18, 19, 19.5, 20, and 21 of Article XVI of the Constitution and continued such provisions as statutes. Such provisions authorized the issuance of certain state bonds which have been issued and many of which are not yet fully retired. The provisions, authorizing the issuance of state bonds which have not yet been fully retired, have been codified in this chapter without change in order that the provisions will be available in the Government Code for ready reference by interested persons and no substantive change in the law is intended by the Legislature.

(Amended by Stats. 1971, Ch. 438.)



16804

The issuance and sale of bonds of the State of California in the sum of two hundred million dollars ($200,000,000) and the use and disposition of the proceeds of the sale of said bonds, all as provided in the State Construction Program Bond Act of 1955 authorizing the issuance and sale of bonds for the purpose of providing a fund to be used to carry out the state construction program contemplated by that act, is hereby authorized and directed, and the State Construction Program Bond Act of 1955 is hereby approved, adopted, legalized, validated and made fully and completely effective; provided, that from the proceeds of the sale of said bonds, the sum of not less than sixty million dollars ($60,000,000) shall be available for expenditure for major building construction, equipment and site acquisition for state colleges now or hereafter established. Nothing in this Constitution shall invalidate or restrict the provisions of this section, nor shall this section prevent amendments to the State Construction Program Bond Act of 1955 which are germane to the subject thereof; provided, such amendments do not increase the sum of the bonds herein authorized to be issued and sold nor utilize the proceeds thereof for purposes not related to the construction program generally described therein.

(Added by Stats. 1970, Ch. 426.)



16805

The issuance and sale of one thousand bonds of the State of California in the denomination of one thousand dollars each, and the use and disposition of the proceeds of the sale of said bonds, all as provided in the California Olympiad Bonds Act of 1927 as passed by the Senate and Assembly at the Forty-seventh Session of the Legislature and approved by the Governor, authorizing the issuance and sale of state bonds in the sum of one million dollars ($1,000,000) for the purpose of providing a fund to be used and disbursed for the purpose of an Olympiad to be held in California in 1932, is hereby authorized and directed and the said California Olympiad Bond Act of 1927 is hereby approved, adopted, legalized, ratified, validated and made fully and completely effective. All provisions of this section shall be self-executing and shall not require any legislative action in furtherance thereof, but this shall not prevent such legislative action. Nothing in this Constitution contained shall be a limitation upon the provisions of this section.

(Added by Stats. 1970, Ch. 426.)



16806

The issuance and sale of bonds of the State of California, not exceeding in the aggregate the sum of one hundred million dollars ($100,000,000), and the use and disposition of the proceeds of the sale of said bonds, all as provided in the Veterans Bond Act of 1949 (Article 5B added to Chapter 6 of Division 4 of the Military and Veterans Code by Chapter 1267 of the Statutes of 1949) authorizing the issuance and sale of state bonds in the sum of one hundred million dollars ($100,000,000) for the purpose of providing a fund to be used and disbursed to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1943, and of all acts amendatory thereof and supplemental thereto are hereby authorized and directed and said Veterans Bond Act of 1949 is hereby approved, adopted, legalized, ratified, validated, and made fully and completely effective upon the effective date of this amendment to the Constitution. All provisions of this section shall be self-executing and shall not require any legislative action in furtherance thereof, but this shall not prevent such legislative action. Nothing in this Constitution contained shall be a limitation upon the provisions of this section.

(Added by Stats. 1970, Ch. 426.)



16807

The issuance and sale of 10,000 bonds of the State of California in the denomination of one thousand dollars ($1,000) each, and the use and disposition of the proceeds of the sale of said bonds, all as provided in the San Francisco Harbor Improvement Act of 1929, as passed by the Senate and Assembly at the Forty-eighth Session of the Legislature and approved by the Governor, authorizing the issuance and sale of state bonds in the sum of ten million dollars ($10,000,000) for the purpose of providing a fund for the construction in San Francisco Harbor of wharves, piers, seawalls, state railroad, spurs, betterments and appurtenances and for necessary dredging and filling in connection therewith and providing for the payment of the principal and interest of said bonds by the State Treasurer from revenues collected for dockage, tolls, rents, wharfage, cranage, demurrage, switching and any and all collections now or hereafter authorized by law paid into the Fourth San Francisco Seawall Sinking Fund, is hereby authorized and the said San Francisco Harbor Improvement Act of 1929 is hereby approved, adopted, legalized, validated, and made fully and completely effective. All provisions of this section shall be self-executing and shall not require any legislative action in furtherance thereof, but this shall not prevent such legislative action. Nothing in this section contained shall be a limitation upon the provisions of this section.

(Added by Stats. 1970, Ch. 426.)



16808

The issuance and sale of bonds of the State of California in the sum of sixty million dollars ($60,000,000) and the use and disposition of the proceeds of the sale of said bonds, all as provided in the Harbor Development Bond Law of 1958 authorizing the issuance and sale of bonds for the purpose of providing funds for the construction, improvement, and development of harbors in this state, is hereby authorized and directed, and the Harbor Development Bond Law of 1958 is hereby approved, adopted, legalized, validated and made fully and completely effective. Nothing in this Constitution shall invalidate or restrict the provisions of this section, nor shall this section prevent amendments to the Harbor Development Bond Law of 1958 which are germane to the subject thereof; provided, such amendments do not increase the sum of the bonds herein authorized to be issued and sold nor utilize the proceeds thereof for purposes not related to the purposes generally described therein.

(Added by Stats. 1970, Ch. 426.)



16809

Bonds of the State of California shall be prepared, issued, and sold in the amount of two hundred fifty million dollars ($250,000,000), in such denominations, to be numbered, to bear such dates, and to bear such rate of interest as shall be determined by the Legislature.

The proceeds of such bonds shall be used:

(a) To provide loans and grants to the several school districts of the State, subject to such legislation, rules, or regulations as the Legislature may, from time to time, determine.

(b) To pay the expenses that may be incurred in preparing, advertising, issuing, and selling the bonds, and in administering and directing the expenditure of the moneys realized from the sale of such bonds.

The issuance, signing, countersigning, endorsing, and selling of the bonds herein provided for, and the interest coupons thereon, the place and method of payment of principal and interest thereon, the procedure for initiating, advertising and holding sales thereof, and the performance by the several state boards and state officers of their respective duties in connection therewith; and all other provisions, terms, and conditions relating to the bonds, shall be as provided by the Legislature.

The Legislature shall pass all laws, general or special, necessary or convenient to carry into effect the provisions of this section. Such laws may provide for the allocation of funds to school districts pursuant to this section by the State Allocations Board or a similar agency, and in that event, notwithstanding any other provision of this Constitution, Members of the Legislature who are required to meet with such board shall have equal rights and duties with the nonlegislative members to vote and act upon matters pending before such board.

The people of the State of California in adopting this section hereby declare that it is in the interests of the state and of the people thereof for the state to aid school districts of the state in providing necessary and adequate school sites and buildings for the pupils of the public school system, such system being a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

(Added by Stats. 1970, Ch. 426.)



16810

The issuance and sale of bonds of the State of California, not exceeding in the aggregate the sum of one hundred fifty million dollars ($150,000,000), and the use and disposition of the proceeds of the sale of said bonds, all as provided in the Veterans Bond Act of 1951 (Article 5C added to Chapter 6 of Division 4 of the Military and Veterans Code by Chapter 1086 of the Statutes of 1951) authorizing the issuance and sale of state bonds in the sum of one hundred fifty million dollars ($150,000,000) for the purpose of providing a fund to be used and disbursed to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1943, and of all acts amendatory thereof and supplemental thereto are hereby authorized and directed and said Veterans Bond Act of 1951 is hereby approved, adopted, legalized, ratified, validated, and made fully and completely effective upon the effective date of this amendment to the Constitution. All provisions of this section shall be self-executing and shall not require any legislative action in furtherance thereof, but this shall not prevent such legislative action. Nothing in this Constitution contained shall be a limitation upon the provisions of this section.

(Added by Stats. 1970, Ch. 426.)



16811

Bonds of the State of California shall be prepared, issued, and sold in the amount of one hundred eighty-five million dollars ($185,000,000), in such denominations, to be numbered, to bear such dates, and to bear such rate of interest as shall be determined by the Legislature.

The proceeds of such bonds shall be used:

(a) To provide loans and grants to the several school districts of the State, subject to such legislation, rules, or regulations as the Legislature may, from time to time determine.

(b) To pay the expenses that may be incurred in preparing, advertising, issuing, and selling the bonds, and in administering and directing the expenditure of the moneys realized from the sale of such bonds.

(c) To repay, as provided by law, the money appropriated from the General Fund at the 1952 Second Extraordinary Session for state school building aid.

The issuance, signing, countersigning, endorsing, and selling of the bonds herein provided for, and the interest coupons thereon, the place and method of payment of principal and interest thereon, the procedure for initiating, advertising and holding sales thereof, and the performance by the several state boards and state officers of their respective duties in connection therewith; and all other provisions, terms, and conditions relating to the bonds, shall be as provided by the Legislature.

The Legislature shall pass all laws, general or special, necessary or convenient to carry into effect the provisions of this section. Such laws may provide for the allocation of funds to school districts pursuant to this section by the State Allocations Board or a similar agency, and in that event, notwithstanding any other provision of this Constitution, Members of the Legislature who are required to meet with such board shall have equal rights and duties with the nonlegislative members to vote and act upon matters pending before such board.

The Legislature shall require each district receiving an allocation of money from the sale of bonds pursuant to this section to repay such money to the state on such terms and in such amounts as may be within the ability of the district to repay.

The people of the State of California in adopting this section hereby declare that it is in the interests of the state and of the people thereof for the state to aid school districts of the state in providing necessary and adequate school sites and buildings for the pupils of the public school system, such system being a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

(Added by Stats. 1970, Ch. 426.)



16812

Bonds of the State of California shall be prepared, issued, and sold in the amount of one hundred million dollars ($100,000,000), in such denominations, to be numbered, to bear such dates, and to bear such rate of interest as shall be determined by the Legislature.

The proceeds of such bonds shall be used:

(a) Subject to such legislation as the Legislature may, from time to time, enact, to provide loans and grants to school districts of the state for use in purchasing and improving school sites, the purchasing of furniture and equipment for schools, and the planning and constructing, reconstructing, repairing, altering, and making additions to, school buildings.

(b) To pay the expenses that may be incurred in preparing, advertising, issuing, and selling the bonds, and in administering and directing the expenditure of the moneys realized from the sale of such bonds.

The issuance, signing, countersigning, endorsing, and selling of the bonds herein provided for, and the interest coupons thereon, the place and method of payment of principal and interest thereon, the procedure for initiating, advertising and holding sales thereof, and the performance by the several state boards and state officers of their respective duties in connection therewith; and all other provisions, terms, and conditions relating to the bonds, shall be as provided by the Legislature.

The Legislature may appropriate money to be expended in addition to or in lieu of the money received from the sale of the bonds sold under the authority of this section. The money so appropriated shall be expended pursuant to subdivision (a) of this section. If the Legislature appropriates money in lieu of the money received from the sale of the bonds, the total amount of bonds required to be sold pursuant to this section shall be reduced by the amount so appropriated.

The Legislature shall pass all laws, general or special, necessary or convenient to carry into effect the provisions of this section. Such laws may provide for the allocation of funds to school districts pursuant to this section by the State Allocations Board or a similar agency and in that event, notwithstanding any other provision of this Constitution, Members of the Legislature who are required to meet with such board shall have equal rights and duties with the nonlegislative members to vote and act upon matters pending before such board.

The Legislature shall require each district receiving an allocation of money from the sale of bonds pursuant to this section to repay such money to the state on such terms and in such amounts as may be within the ability of the district to repay.

The people of the State of California in adopting this section hereby declare that it is in the interests of the state and of the people thereof for the state to aid school districts of the state in providing necessary school sites and buildings for the pupils of the public school system, such system being a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

(Added by Stats. 1970, Ch. 426.)



16813

Bonds of the State of California shall be prepared, issued, and sold in the amount of one hundred million dollars ($100,000,000), in such denominations, to be numbered, to bear such dates, and to bear such rate of interest as shall be determined by the Legislature.

The proceeds of such bonds shall be used:

(a) Subject to such legislation as the Legislature may, from time to time, enact, to provide loans and grants to school districts of the state for use in purchasing and improving school sites, the purchasing of furniture and equipment for schools, and the planning and constructing, reconstructing, repairing, altering, and making additions to, school buildings.

(b) Subject to such legislation as the Legislature may, from time to time, enact, to provide loans and grants to school districts for assistance in providing necessary housing and equipment for the education of individuals who have exceptional needs, as that term is defined in Section 56026 of the Education Code.

(c) To pay the expenses that may be incurred in preparing, advertising, issuing, and selling the bonds, and in administering and directing the expenditure of the moneys realized from the sale of such bonds.

The issuance, signing, countersigning, endorsing, and selling of the bonds herein provided for, and the interest coupons thereon, the place and method of payment of principal and interest thereon, the procedure for initiating, advertising and holding sales thereof, and the performance by the several state boards and state officers of their respective duties in connection therewith; and all other provisions, terms, and conditions relating to the bonds, shall be as provided by the Legislature.

The Legislature may appropriate money to be expended in addition to or in lieu of the money received from the sale of the bonds sold under the authority of this section. The money so appropriated shall be expended pursuant to subdivision (a) of this section. If the Legislature appropriates money in lieu of the money received from the sale of the bonds, the total amount of bonds required to be sold pursuant to this section shall be reduced by the amount so appropriated.

The Legislature shall pass all laws, general or special, necessary or convenient to carry into effect the provisions of this section. Such laws may provide for the allocation of funds to school districts pursuant to this section by the State Allocation Board or a similar agency and in that event, notwithstanding any other provision of this Constitution, Members of the Legislature who are required to meet with such board shall have equal rights and duties with the nonlegislative members to vote and act upon matters pending before such board.

The Legislature shall require each district receiving an allocation of money from the sale of bonds pursuant to this section for the purposes prescribed in subdivision (a) of this section to repay such money to the state on such terms and in such amounts as may be within the ability of the district to repay.

The Legislature may require each district receiving an allocation of money from the sale of bonds pursuant to this section for the purposes prescribed in subdivision (b) of this section to repay such money to the state on such terms and in such amounts as the Legislature deems proper.

The people of the State of California in adopting this section hereby declare that it is in the interests of the state and of the people thereof for the state to aid school districts of the state in providing necessary school sites and buildings for the pupils of the public school system, such system being a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

(Amended by Stats. 2012, Ch. 457, Sec. 23. Effective January 1, 2013.)



16814

Bonds of the State of California shall be prepared, issued, and sold in the amount of two hundred twenty million dollars ($220,000,000), in such denominations, to be numbered, to bear such dates, and to bear such rate of interest as shall be determined by the Legislature.

The proceeds of such bonds shall be used:

(a) Subject to such legislation as the Legislature may, from time to time, enact, to provide loans and grants to school districts of the state for use in purchasing and improving school sites, the purchasing of furniture and equipment for schools, and the planning and constructing, reconstructing, repairing, altering, and making additions to, school buildings.

(b) Subject to such legislation as the Legislature may, from time to time, enact, to provide loans and grants to school districts for assistance in providing necessary housing and equipment for the education of individuals who have exceptional needs, as that term is defined in Section 56026 of the Education Code.

(c) To pay the expenses that may be incurred in preparing, advertising, issuing, and selling the bonds, and in administering and directing the expenditure of the moneys realized from the sale of such bonds.

(d) To repay, as provided by law, any money appropriated from the Investment Fund at the 1958 First Extraordinary Session for state school building aid.

The issuance, signing, countersigning, endorsing, and selling of the bonds herein provided for, and the interest coupons thereon, the place and method of payment of principal and interest thereon, the procedure for initiating, advertising, and holding sales thereof, and the performance by the several state boards and state officers of their respective duties in connection therewith; and all other provisions, terms, and conditions relating to the bonds, shall be as provided by the Legislature.

The Legislature may appropriate money to be expended in addition to or in lieu of the money received from the sale of the bonds sold under the authority of this section. The money so appropriated shall be expended pursuant to subdivision (a) of this section. If the Legislature appropriates money in lieu of the money received from the sale of the bonds, the total amount of bonds required to be sold pursuant to this section shall be reduced by the amount so appropriated.

The Legislature shall pass all laws, general or special, necessary or convenient to carry into effect the provisions of this section. Such laws may provide for the allocation of funds to school districts pursuant to this section by the State Allocation Board or a similar agency and in that event, notwithstanding any other provision of this Constitution, Members of the Legislature who are required to meet with such board shall have equal rights and duties with the nonlegislative members to vote and act upon matters pending before such board.

The Legislature shall require each district receiving an allocation of money from the sale of bonds pursuant to this section for the purposes prescribed in subdivision (a) of this section to repay such money to the state on such terms and in such amounts as may be within the ability of the district to repay.

The Legislature may require each district receiving an allocation of money from the sale of bonds pursuant to this section for the purposes prescribed in subdivision (b) of this section to repay such money to the state on such terms and in such amounts as the Legislature deems proper.

The people of the State of California in adopting this section hereby declare that it is in the interests of the state and of the people thereof for the state to aid school districts of the state in providing necessary school sites and buildings for the pupils of the public school system, such system being a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

(Amended by Stats. 2012, Ch. 457, Sec. 24. Effective January 1, 2013.)



16815

The issuance and sale of bonds of the State of California in the sum of two hundred million dollars ($200,000,000) and the use and disposition of the proceeds of the sale of said bonds, all as provided in the State Construction Program Bond Act of 1958 authorizing the issuance and sale of bonds for the purpose of providing a fund to be used to carry out the state construction program contemplated by that act, is hereby authorized and directed, and the State Construction Program Bond Act of 1958 is hereby approved, adopted, legalized, validated and made fully and completely effective. Nothing in this Constitution shall invalidate or restrict the provisions of this section, nor shall this section prevent amendments to the State Construction Program Bond Act of 1958 which are germane to the subject thereof; provided, such amendments do not increase the sum of the bonds herein authorized to be issued and sold nor utilize the proceeds thereof for purposes not related to the construction program generally described therein.

(Added by Stats. 1970, Ch. 426.)



16816

Bonds of the State of California shall be prepared, issued, and sold in the amount of three hundred million dollars ($300,000,000), in such denominations, to be numbered, to bear such dates, and to bear such rate of interest as shall be determined by the Legislature.

The proceeds of such bonds shall be used:

(a) Subject to such legislation as the Legislature may, from time to time, enact, to provide loans and grants to school districts of the state for use in purchasing and improving school sites, the purchasing of furniture and equipment for schools, and the planning and constructing, reconstructing, repairing, altering, and making additions to, school buildings.

(b) Subject to such legislation as the Legislature may, from time to time, enact, to provide loans and grants to school districts for assistance in providing necessary housing and equipment for the education of individuals who have exceptional needs, as that term is defined in Section 56026 of the Education Code.

(c) To pay the expenses that may be incurred in preparing, advertising, issuing, and selling the bonds, and in administering and directing the expenditure of the moneys realized from the sale of such bonds.

(d) To repay, as provided by law, any money appropriated from the General Fund at the 1960 First Extraordinary Session for state school building aid.

The issuance, signing, countersigning, endorsing, and selling of the bonds herein provided for, and the interest coupons thereon, the place and method of payment of principal and interest thereon, the procedure for initiating, advertising and holding sales thereof, and the performance by the several state boards and state officers of their respective duties in connection therewith; and all other provisions, terms, and conditions relating to the bonds, shall be as provided by the Legislature.

The Legislature may appropriate money to be expended in addition to or in lieu of the money received from the sale of the bonds sold under the authority of this section. The money so appropriated shall be expended pursuant to subdivision (a) of this section. If the Legislature appropriates money in lieu of the money received from the sale of the bonds, the total amount of bonds required to be sold pursuant to this section shall be reduced by the amount so appropriated.

The Legislature shall pass all laws, general or special, necessary or convenient to carry into effect the provisions of this section. Such laws may provide for the allocation of funds to school districts pursuant to this section by the State Allocation Board or a similar agency. Notwithstanding any other provision of this Constitution, Members of the Legislature who are required to meet with such board shall have equal rights and duties with the nonlegislative members to vote and act upon matters pending before such board concerning this section or any other section of the Constitution or legislative act authorizing the allocation of funds to school districts for purposes the same or substantially the same as those enumerated in this section.

The Legislature shall require each district receiving an allocation of money from the sale of bonds pursuant to this section for the purposes prescribed in subdivision (a) of this section to repay such money to the state on such terms and in such amounts as may be within the ability of the district to repay.

The Legislature may require each district receiving an allocation of money from the sale of bonds pursuant to this section for the purposes prescribed in subdivision (b) of this section to repay such money to the state on such terms and in such amounts as the Legislature deems proper.

The people of the State of California in adopting this section hereby declare that it is in the interests of the state and of the people thereof for the state to aid school districts of the state in providing necessary school sites and buildings for the pupils of the public school system, such system being a matter of general concern inasmuch as the education of the children of the state is an obligation and function of the state.

(Amended by Stats. 2012, Ch. 457, Sec. 25. Effective January 1, 2013.)



16817

The issuance and sale of bonds of the State of California, not exceeding in the aggregate the sum of four hundred million dollars ($400,000,000), and the use and disposition of the proceeds of the sale of said bonds, all as provided in the Veterans Bond Act of 1960 (Article 5h of Chapter 6 of Division 4 of the Military and Veterans Code) authorizing the issuance and sale of state bonds in the sum of four hundred million dollars ($400,000,000) for the purpose of providing a fund to be used and disbursed to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1943, and all acts amendatory and supplemental thereto are hereby authorized and directed and said Veterans Bond Act of 1960 is hereby approved, adopted, legalized, ratified, validated, and made fully and completely effective upon the effective date of this amendment to the Constitution. All provisions of this section shall be self-executing and shall not require any legislative action in furtherance thereof, but this shall not prevent such legislative action. Nothing in this Constitution contained shall be a limitation upon the provisions of this section.

(Added by Stats. 1970, Ch. 426.)






CHAPTER 6 - Minority and Women Business Participation Goals for Professional Bond Services

16850

(a) Notwithstanding any other provision of law, each awarding department shall have annual statewide participation goals of not less than 15 percent for minority business enterprises and 5 percent for women business enterprises for contracts entered into by the awarding department during the year for each of the professional bond services. This section shall not apply if a contract for professional bond services of an underwriter is to be obtained by competitive bid. However, each awarding department shall establish goals for contracts to be obtained by competitive bid for professional bond services, as defined in Section 16851.

These goals shall apply to the overall dollar amount expended by the awarding department with respect to the contracts for professional bond services relating to the issuance of bonds by the awarding department including amounts spent as underwriter’s discounts.

(b) In attempting to meet the goals set forth in subdivision (a), the awarding department shall consider establishing cocounsel, joint venture, and subcontracting relationships including minority business enterprises and women business enterprises in all contracts for bonds awarded by the awarding department. However, nothing in this article shall preclude the awarding department from achieving the goals set forth in this section without requiring joint ventures, cocounsel, or subcontracting arrangements.

(c) This section shall not limit the ability of any awarding department to meet a goal higher than those set forth in subdivision (a) for participation by minority and women business enterprises in contracts awarded by the awarding department.

(d) Nothing in this chapter shall be construed to authorize any awarding department to discriminate in the awarding of any contract on the basis of race, color, sex, ethnic origin, or ancestry.

(Amended by Stats. 1989, Ch. 1229, Sec. 2.)



16851

As used in this chapter, the following definitions apply:

(a) “Awarding department” means any agency, department, constitutional officer, governmental entity, or other officer or entity of the state empowered by law to issue bonds on behalf of the State of California.

(b) “Bonds” means bonds, notes, warrants, certificates of participation, and other evidences of indebtedness issued by or on behalf of the State of California.

(c) “Contract” includes any contract, agreement, or joint agreement to provide professional bond services to the State of California or an awarding department.

(d) “Contractor” means any provider of professional bond services who enters into a contract with an awarding department.

(e) “Foreign corporation,” “foreign firm,” or “foreign-based business” means a business entity that is incorporated or has its principal headquarters located outside the United States.

(f) “Goal” means a numerically expressed objective that awarding departments and providers of professional bond services are required to make efforts to achieve.

(g) “Management and control” means effective and demonstrable management of the business entity.

(h) “Minority” means an ethnic person of color including American Indians, Asians (including, but not limited to, Chinese, Japanese, Koreans, Pacific Islanders, Samoans, and Southeast Asians), Blacks, Filipinos, and Hispanics. A minority must be a citizen of the United States or a lawfully admitted permanent resident as defined in Title 8 U.S.C. 1101(a)(20).

(i) “Minority business enterprise” means a business concern that meets all of the following requirements:

(1) A sole proprietorship owned by a minority; a firm or partnership, at least 51 percent of the voting stock or partnership interests of which are owned by one or more minorities; a subsidiary which is wholly owned by a parent corporation but only if at least 51 percent of the voting stock of the parent corporation is owned by one or more minorities; or a joint venture in which at least 51 percent of the joint venture’s management of the joint venture business and at least 51 percent of the joint venture’s earnings are controlled or retained by the minority participants in the joint venture.

(2) Management and control of daily business operations by one or more minorities although not necessarily the same minorities who are owners of the business.

(3) A sole proprietorship, corporation, joint venture, or partnership with its home office located in the United States, which is not a branch or subsidiary of a foreign corporation, foreign firm, or other foreign-based business.

(j) “Professional bond services” include services as financial advisers, bond counsel, underwriters in negotiated transactions, underwriter’s counsel, financial printers, feasibility consultants, and other professional services related to the issuance and sale of bonds.

(k) A woman owner of a women business enterprise must be a citizen of the United States or a lawfully admitted permanent resident as defined in Title 8 U.S.C. 1101(a)(20).

“Women business enterprise” means a business concern that is all of the following:

(1) A sole proprietorship owned by a woman; a firm or partnership, at least 51 percent of the voting stock or partnership interests of which are owned by one or more women; a subsidiary which is wholly owned by a parent corporation but only if at least 51 percent of the voting stock of the parent corporation is owned by one or more women; or a joint venture in which at least 51 percent of the joint venture’s management of the joint venture business and at least 51 percent of the joint venture’s earnings are controlled or retained by the women participants in the joint venture.

(2) Management and control of daily business operations by one or more women although not necessarily the same women who are the owners of the business.

(3) A sole proprietorship, corporation, joint venture, or partnership with its home office located in the United States, which is not a branch or subsidiary of a foreign corporation, foreign firm, or other foreign-based business.

(l) “Minority business enterprise” and “women business enterprise,” include an enterprise of which 50 percent is owned and controlled by one or more minorities and the other 50 percent is owned and controlled by one or more women, or, in the case of a publicly owned business, 50 percent of the stock of which is owned and controlled by one or more minorities and the other 50 percent is owned and controlled by one or more women. Any business enterprise so defined may be counted as either a minority business enterprise or a women business enterprise for purposes of meeting the participation goals, but no one such business enterprise shall be counted as meeting the participation goals in both categories.

(Amended by Stats. 1991, Ch. 1021, Sec. 1.)



16852

Notwithstanding Section 16850, if a contract for professional bond services of an underwriter is to be obtained by competitive bid, the awarding department shall, at a minimum, take all of the following actions:

(a) Deliver the notice of sale or other notification of intention to the issue the bonds to all minority and women business enterprises that have listed their names with the awarding department for the purpose of this notice and other qualified minority and women business enterprises known to the awarding department.

(b) State in all notices of sale and other notifications of intention to issue bonds that minority and women business enterprises are encouraged to respond.

(c) Require all submitting bidders to certify their awareness of the goals of the awarding department in accordance with this chapter.

(d) Nothing in this section shall be construed to authorize any awarding department to discriminate in the solicitation of bids or in the awarding of contracts on the basis of race, color, sex, ethnic origin, or ancestry.

(Amended by Stats. 1989, Ch. 1229, Sec. 4.)



16852.5

(a) Any awarding department taking bids in connection with the award of any contract shall provide, in the general conditions under which bids will be received, that any person making a bid or offer to perform a contract shall, in his or her bid or offer, set forth the following information:

(1) The name and the location of the place of business of each subcontractor certified as a minority, women, or disabled veteran business enterprise who will perform work or labor or render service to the prime contractor in connection with the performance of the contract and who will be used by the prime contractor to fulfill minority, women, and disabled veteran business enterprise participation goals.

(2) The portion of work that will be done by each subcontractor under paragraph (1). The prime contractor shall list only one subcontractor for each portion of work as is defined by the prime contractor in his or her bid or offer.

(b) The Subletting and Subcontracting Fair Practices Act (Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code) shall apply to the information required by subdivision (a) relating to subcontractors certified as minority, women, and disabled veteran business enterprises.

(c) For purposes of this section, “subcontractor” and “prime contractor” shall have the same meaning as those terms are defined in Section 4113 of the Public Contract Code.

(Added by Stats. 1993, Ch. 1032, Sec. 1. Effective January 1, 1994.)



16853

(a) The awarding department shall establish a method of monitoring adherence to the goals specified in Section 16850, including requiring a followup report from all contractors upon the completion of any sale of bonds.

(b) The awarding department shall adopt rules and regulations for the purpose of implementing this section. Emergency regulations consistent with this section may be adopted.

(Added by Stats. 1988, Ch. 61, Sec. 1.)



16854

In implementing this chapter, the awarding department shall utilize existing resources such as the Office of Small and Minority Business.

(Added by Stats. 1988, Ch. 61, Sec. 1.)



16855

Beginning July 1, 1989, and on January 1, 1990, and on January 1 of each year thereafter, each awarding department shall report to the Governor and the Legislature on the level of participation by minority and women business enterprises in contracts as identified in this chapter. If the established goals are not met, the awarding department shall report the reasons for its inability to achieve the goals and identify steps it shall take in an effort to achieve the goals.

(Added by Stats. 1988, Ch. 61, Sec. 1.)



16856

(a) Notwithstanding anything in this chapter to the contrary, the validity or enforceability of any bonds to which this chapter applies shall not be affected in any way by the failure of an awarding department to meet the goals established under this chapter.

(b) No action may be maintained to enjoin the issuance of any bonds to which this chapter applies or the enforcement of any contract for professional bond services based on an awarding department’s failure to meet the goals set forth in Section 16850.

(Added by Stats. 1988, Ch. 61, Sec. 1.)



16857

(a) It shall be unlawful for a person to:

(1) Knowingly and with intent to defraud, fraudulently obtain, retain, attempt to obtain or retain, or aid another in fraudulently obtaining or retaining or attempting to obtain or retain, acceptance or certification as a minority, women, or disabled veteran business enterprise, for the purposes of this chapter.

(2) Willfully and knowingly make a false statement with the intent to defraud, whether by affidavit, report, or other representation, to a state official or employee for the purpose of influencing the acceptance or certification or denial of acceptance or certification of any entity as a minority, women, or disabled veteran business enterprise.

(3) Willfully and knowingly obstruct, impede, or attempt to obstruct or impede, any state official or employee who is investigating the qualifications of a business entity which has requested acceptance or certification as a minority, women, or disabled veteran business enterprise.

(4) Knowingly and with intent to defraud, fraudulently obtain, attempt to obtain, or aid another person in fraudulently obtaining or attempting to obtain, public moneys to which the person or firm is not entitled under this chapter.

(5) Establish, or cooperate in the establishment of, or exercise control over, a firm found to have violated any of paragraphs (1) to (4), inclusive. Any person or firm who violates this paragraph is guilty of a misdemeanor and shall be liable for a civil penalty not to exceed fifty thousand dollars ($50,000) for the first violation, and a civil penalty not to exceed two hundred thousand dollars ($200,000) for each additional or subsequent violation.

(6) This section shall not apply to minority and women business enterprise programs conducted by public utility companies pursuant to the California Public Utilities Commission’s General Order 156.

(b) Any person who violates paragraphs (1) to (4), inclusive, of subdivision (a) is guilty of a misdemeanor and shall be liable for a civil penalty not to exceed five thousand dollars ($5,000) for the first violation, and a civil penalty not to exceed twenty thousand dollars ($20,000) for each additional or subsequent violation.

(c) Any person or firm that violates subdivision (a) shall, in addition to the penalties provided for in subdivision (b), be suspended from bidding on, or participating as either a contractor or subcontractor in, any contract awarded by the state for a period of not less than 30 days nor more than one year. However, for an additional or subsequent violation, the period of suspension shall be extended for a period of up to three years. Any person or firm that fails to satisfy the penalties imposed pursuant to subdivisions (b) and (c) shall be prohibited from further contracting with the state until the penalties are satisfied.

(d) The awarding department shall report all alleged violations of this section to the Office of Small and Minority Business. The office shall subsequently report all alleged violations to the Attorney General who shall determine whether to bring a civil action against any person or firm for violation of this section.

(e) The office shall monitor the status of all reported violations and shall maintain and make available to all state departments a central listing of all firms and persons who have been determined to have committed violations resulting in suspension.

(f) No awarding department shall enter into any contract with any person or firm suspended for violating this section during the period of the person’s or firm’s suspension. No awarding department shall award a contract to any contractor utilizing the services of any person or firm as a subcontractor suspended for violating this section during the period of the person’s or firm’s suspension.

(g) The awarding department shall check the central listing provided by the office to verify that the person, firm, or contractor to whom the contract is being awarded, or any person, or firm, being utilized as a subcontractor by that person, firm, or contractor, is not under suspension for violating this section.

(Amended by Stats. 1993, Ch. 1032, Sec. 2. Effective January 1, 1994.)






CHAPTER 8 - The California Pension Restructuring Bond Act of 2004

ARTICLE 1 - General Provisions

16940

This chapter shall be known and may be cited as the California Pension Restructuring Bond Act of 2004.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16941

It is the intent of the Legislature, in enacting this chapter, to provide for an efficient, equitable, and economical means of satisfying certain pension obligations of the state. Bonds shall be issued pursuant to this chapter only when the Director of Finance determines that the state’s pension obligations are anticipated to be reduced as a result of changes in the Public Employees’ Retirement Law that reduce contributions to the Public Employees’ Retirement System, and it is in the best interest of the state to issue bonds pursuant to this chapter to accelerate a portion of the state’s anticipated lower pension obligations.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16942

The Legislature hereby finds and declares that the state’s obligation to pay its pension obligations to the Public Employees’ Retirement System in the amounts established by the Board of Administration of the Public Employees’ Retirement System, cannot be deferred by the state; that the state’s pension obligations are due and payable at predetermined times; and that the Controller is required to pay those pension obligations when they are due. The Legislature further finds that the state’s pension obligations cannot be included in an accumulated state budget deficit, as defined in Section 1.3 of Article XVI of the California Constitution. Further, the Legislature finds that its pension obligations are imposed by law, and not subject to Section 1 of Article XVI of the California Constitution and that the bonds authorized to be issued under this chapter have the same character under the Constitution as the pension obligations funded or refunded.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16943

Unless the context otherwise requires, the following definitions shall govern the construction of this chapter:

(a) “Ancillary obligation” means the obligation of the state under any credit enhancement or liquidity agreement, including any of the following:

(1) An obligation in the form of bond insurance, a letter of credit, standby bond purchase agreement, reimbursement agreement, liquidity facility, or other similar arrangement.

(2) An obligation under any remarketing agreement, auction agent agreement, broker-dealer agreement, or other agreement relating to the marketing of the bonds, interest rate or other type of swap or hedging contract.

(3) An obligation under any investment agreement, forward purchase agreement, or similar structured investment contract, entered into by the committee in connection with any bonds issued under this chapter.

(b) “Bonds” means any bonds, notes, bond anticipation notes, interim certificates, debentures, or other obligations or forms of indebtedness issued pursuant to this chapter.

(c) “Committee” means the Pension Obligation Bond Committee established pursuant to Section 16920.

(d) “Pension obligations” means the obligations of the state or any state agency to the retirement system imposed by the retirement laws in the amounts determined by the board of administration of the retirement system.

(e) “Program” means the program established by this chapter under which the committee shall issue bonds for the purpose of funding or refunding pension obligations.

(f) “Retirement laws” means Section 17 of Article XVI of the California Constitution and the Public Employees’ Retirement Law (Part 3 (commencing with Section 20000) of Division 5) and any other laws providing for payment to be made by the state or any state agency to the retirement system to provide retirement benefits to employees of the state or any other individuals for which the state has an obligation to pay all or a portion of the contributions to the retirement system to ensure the payment of retirement benefits to those individuals.

(g) “Retirement system” means the Public Employees’ Retirement System established pursuant to the Public Employees’ Retirement Law (Part 3 (commencing with Section 20000) of Division 5).

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)






ARTICLE 2 - Issuance of Bonds to Finance the Program

16945

The committee is authorized and empowered, for and in the name and on behalf of the state, to do all of the following:

(a) Upon the request of the Director of Finance, and following receipt of the determination of the Director of Finance pursuant to Section 16941, issue taxable or tax-exempt bonds for the purpose of funding or refunding pension obligations, paying related costs and ancillary obligations, or refunding any bonds previously issued pursuant to this chapter.

(b) Execute debentures or other instruments evidencing the pension obligations.

(c) Enter into ancillary obligations and other contracts deemed necessary by the committee in connection with any bonds issued under this chapter.

(d) Establish the terms and conditions for the program undertaken pursuant to this chapter.

(e) Employ or contract for legal, consulting, underwriting, or other services in connection with the program as may be necessary in the judgment of the committee, as approved by the Treasurer, as agent for sale of the bonds, for the successful financing of the program and the issuance and sale of bonds.

(f) In addition to the powers specifically granted in this chapter, do all things necessary or convenient, including delegation of necessary duties to the Director of Finance, as chairperson, and to the Treasurer, as agent for sale of the bonds, to carry out the purposes of this chapter.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16946

Every issue of bonds, and any ancillary obligation entered into with respect to those bonds, shall be a debt and liability of the state payable from the General Fund of the state or, in the case of bond anticipation notes, payable from the proceeds of bonds to be issued pursuant to this chapter.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16947

(a) The cumulative amount of outstanding bonds issued pursuant to this chapter may not exceed the lesser of (1) the sum of two billion dollars ($2,000,000,000); or (2) the amount which, when added to all anticipated interest and related costs of the bonds, does not exceed the anticipated reduction of the state’s pension obligations as a result of changes in the retirement law that reduce contributions to the retirement system, as determined by the Director of Finance.

(b) Notwithstanding subdivision (a), the cumulative amount of bonds issued pursuant to this chapter in any one fiscal year may not exceed the total unpaid amount of the state’s pension obligations for that fiscal year.

(c) Bonds may be issued pursuant to this chapter in any two fiscal years after June 30, 2004, but may not be issued in any more than two fiscal years.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16948

(a) The resolution, certificate, or other instrument of the committee authorizing the issuance of the bonds may provide, or the committee may delegate to the Treasurer, as agent for sale of the bonds, responsibility to determine, any or all of the following for the bonds:

(1) The form of the bonds, which may be issued as serial bonds, term bonds, or installment bonds, or any combination of those.

(2) The date to be borne by any bonds.

(3) The time of maturity of any bonds, which maturities may be before or after the term of the related pension obligation to be funded or refunded.

(4) The interest, fixed or variable, to be borne by the bonds.

(5) The time that the bonds shall be payable.

(6) The denominations, form, and registration privileges of the bonds.

(7) The manner of execution of the bonds.

(8) The place the bonds are payable, which may include any paying agent within or outside of the state.

(9) The terms of redemption of the bonds.

(10) The establishment of funds and accounts to be held by a trustee to provide for payment or security for the bonds or ancillary obligations or related costs.

(11) Any other terms and conditions deemed necessary by the committee.

(b) Pursuant to Section 5702, the Treasurer shall serve as agent for the offer and sale of the bonds. The bonds may be sold at either a competitive or negotiated sale, at times and at prices, for consideration, and with all other terms and conditions as the Treasurer, in his or her capacity as agent for sale of the bonds, shall determine.

(c) The Treasurer is authorized to invest or direct the investment of any amounts held in trust for payment of the bonds in any securities or obligations authorized pursuant to Chapter 3 (commencing with Section 16430) of Part 2, as amended from time to time.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16949

The proceeds of the bonds shall be applied to the funding or refunding of pension obligations, or refunding of bonds previously issued under this chapter, together with all costs of issuing the bonds and refunding pension obligations or prior bonds and the costs of any ancillary obligation. Notwithstanding Sections 20822 and 20824, or any other provision of law, the proceeds of the bonds may be applied to the prepayment of pension obligations.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16950

When proceeds of bonds issued pursuant to this chapter are used to pay the state’s pension obligations to the retirement system for members whose compensation is paid from a fund other than the General Fund, the Controller shall, notwithstanding any other provision of law, transfer quarterly from the special fund or nongovernmental cost fund to the General Fund an amount equal to the quarterly pension obligations paid from bond proceeds with respect to those members, as certified by the Director of Finance and authorized in any appropriation item or in any category thereof.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16951

When proceeds of bonds issued pursuant to this chapter are used to pay the state’s pension obligations to the retirement system for members whose compensation is paid from the General Fund, the Controller shall, notwithstanding any other provision of law, abate quarterly to the General Fund an amount equal to the quarterly pension obligations paid from bond proceeds with respect to those members, as certified by the Director of Finance and authorized in any General Fund appropriation item or in any category thereof.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16952

In the discretion of the committee, any bonds issued under this chapter may be secured by a trust agreement, indenture, or resolution between the state and any trustee, which may be the Treasurer or any trust company or bank having the powers of a trust company chartered under the laws of any state or the United States and designated by the Treasurer. The trust agreement, indenture, or resolution may contain provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and not in violation of law. Any trust agreement, indenture, or resolution may set forth the rights and remedies of the bond owners and of the trustee and may restrict the individual right of action by bond owners. In addition to the foregoing, any trust agreement, indenture, or resolution may contain other provisions as the committee may deem reasonable for the security of the bond owners, including, but not limited to, provisions specifying the date or dates on which debt service payments on the bonds shall be transferred to the trustee. Any trust accounts created by the trust agreement, indenture, or resolution may be held outside the State Treasury.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16953

The committee may provide for the issuance of bonds any portion of which is to be used for the purpose of refunding outstanding bonds issued to fund or refund pension obligations, including the payment of the principal thereof and interest and redemption premiums, if any. The proceeds of bonds issued to refund any outstanding bonds may be applied to the retirement of those outstanding bonds at maturity, or the redemption, on any redemption date, or purchase of those outstanding bonds prior to maturity, subject to the terms and conditions as the committee deems advisable.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16954

The net proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Pension Obligation Bond Fund established pursuant to Section 16929.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)






ARTICLE 3 - Miscellaneous Provisions

16955

This chapter, being necessary for the health, welfare, and safety of the state and its residents, shall be liberally construed to effect its purposes.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16956

This chapter shall be deemed to provide a complete and alternative authorization to take the actions necessary to implement this chapter, and shall be regarded as supplemental and additional to the powers conferred by other laws. The issuance of the bonds and their terms, the application of proceeds to the funding or refunding of pension obligations or prior bonds, and the entering into of any ancillary obligation under this chapter need not comply with the requirements of any other law applicable to the issuance of bonds or ancillary obligations, including, but not limited to, the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720)). The purposes authorized by this chapter may be effectuated and bonds are authorized to be issued for any purposes under this chapter notwithstanding that any other law may provide for those purposes or for the issuance of bonds for like purposes and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16957

Section 10295 of the Public Contract Code and Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code do not apply to agreements entered into by the committee, or any individual to whom the committee delegates contracting authority, in connection with the sale of bonds or other matters authorized under this chapter.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16958

Bonds issued pursuant to this chapter are a legal investment for any state special fund or trust fund, notwithstanding any provision of law limiting the investments that may be made by the fund. The bonds shall be legal investments in which all public officers and public bodies of the state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking institutions, including savings and loan associations, building and loan associations, trust companies, savings banks and savings associations, investment companies, and other persons carrying on banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all persons authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The bonds may be used by any private financial institution, person, or association as security for public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is authorized by law, including deposits to secure public funds.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16959

The committee may bring an action to determine the validity of any bonds to be issued, or any ancillary obligations and other contracts to be entered into, under this chapter pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. For the purposes of Section 860 of the Code of Civil Procedure, any action initiated pursuant to this section shall be brought in the Superior Court of the County of Sacramento.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)



16960

Notwithstanding Section 13340, there is hereby continuously appropriated, without regard to fiscal year, from the General Fund for the purposes of this chapter, an amount, subject to the limitations of this chapter, that equals the sum annually that is necessary to pay all obligations, including principal, interest, costs, expenses, rebate, legal, commitment, or other fees, and all other amounts incurred by the state under or in connection with bonds and any ancillary obligations payable entered into by the state. The amount hereby appropriated each fiscal year to pay principal on any bonds issued pursuant to this chapter and any ancillary obligations associated therewith may not exceed the outstanding principal amount of all bonds issued pursuant to this chapter. The amount appropriated each fiscal year to pay interest on any bonds issued pursuant to this chapter and any ancillary obligations associated therewith may not exceed 15 percent per annum of the outstanding amount of all bonds issued pursuant to this chapter. The amount hereby appropriated each year to pay costs, expenses, rebate, legal, commitment, or other fees and other amounts of any ancillary obligations may not exceed 5 percent per annum of the outstanding amount of all bonds issued pursuant to this chapter. Expenditures pursuant to this section shall reflect the efforts of the state to secure financing that results in the least cost to the state after considering both short-term and long-term financing costs.

(Added by Stats. 2004, Ch. 215, Sec. 4. Effective August 11, 2004.)









CHAPTER 9 - Transportation Debt Service Fund

16965

(a) (1) The Transportation Debt Service Fund is hereby created in the State Treasury. Moneys in the fund shall be dedicated to all of the following purposes:

(A) Payment of debt service with respect to designated bonds, as defined in subdivision (c) of Section 16773, and as further provided in paragraph (3) and subdivision (b).

(B) To reimburse the General Fund for debt service with respect to bonds.

(C) To redeem or retire bonds, pursuant to Section 16774, maturing in a subsequent fiscal year.

(2) The bonds eligible under subparagraph (B) or (C) of paragraph (1) include bonds issued pursuant to the Clean Air and Transportation Improvement Act of 1990 (Part 11.5 (commencing with Section 99600) of Division 10 of the Public Utilities Code), the Passenger Rail and Clean Air Bond Act of 1990 (Chapter 17 (commencing with Section 2701) of Division 3 of the Streets and Highways Code), the Seismic Retrofit Bond Act of 1996 (Chapter 12.48 (commencing with Section 8879) of Division 1 of Title 2), and the Safe, Reliable High-Speed Passenger Train Bond Act for the 21st Century (Chapter 20 (commencing with Section 2704) of Division 3 of the Streets and Highways Code), and nondesignated bonds under Proposition 1B, as defined in subdivision (c) of Section 16773.

(3) (A) The Transportation Bond Direct Payment Account is hereby created in the State Treasury, as a subaccount within the Transportation Debt Service Fund, for the purpose of directly paying the debt service, as defined in paragraph (4), of designated bonds of Proposition 1B, as defined in subdivision (c) of Section 16773. Notwithstanding Section 13340, moneys in the Transportation Bond Direct Payment Account are continuously appropriated for payment of debt service with respect to designated bonds as provided in subdivision (c) of Section 16773. So long as any designated bonds remain outstanding, the moneys in the Transportation Bond Direct Payment Account may not be used for any other purpose, and may not be borrowed by or available for transfer to the General Fund pursuant to Section 16310 or any similar law, or to the General Cash Revolving Fund pursuant to Section 16381 or any similar law.

(B) Once the Treasurer makes a certification that payment of debt service with respect to all designated bonds has been paid or provided for, any remaining moneys in the Transportation Bond Direct Payment Account shall be transferred back to the Transportation Debt Service Fund.

(C) The moneys in the Transportation Bond Direct Payment Account shall be invested in the Surplus Money Investment Fund, and all investment earnings shall accrue to the account.

(D) The Controller may establish subaccounts within the Transportation Bond Direct Payment Account as may be required by the resolution, indenture, or other documents governing any designated bonds.

(4) For purposes of this subdivision and subdivision (b), and subdivision (c) of Section 16773, “debt service” means payment of all of the following costs and expenses with respect to any designated bond:

(A) The principal of and interest on the bonds.

(B) Amounts payable as the result of tender on any bonds, as described in clause (iv) of subparagraph (B) of paragraph (1) of subdivision (d) of Section 16731.

(C) Amounts payable under any contractual obligation of the state to repay advances and pay interest thereon under a credit enhancement or liquidity agreement as described in clause (iv) of subparagraph (B) of paragraph (1) of subdivision (d) of Section 16731.

(D) Any amount owed by the state to a counterparty after any offset for payments owed to the state on any hedging contract as described in subparagraph (A) of paragraph (2) of subdivision (d) of Section 16731.

(b) From the moneys transferred to the fund pursuant to paragraph (2) or (3) of subdivision (c) of Section 9400.4 of the Vehicle Code, there shall first be deposited into the Transportation Bond Direct Payment Account in each month sufficient funds to equal the amount designated in a certificate submitted by the Treasurer to the Controller and the Director of Finance at the start of each fiscal year, and as may be modified by the Treasurer thereafter upon issuance of any new issue of designated bonds or upon change in circumstances that requires such a modification. This certificate shall be calculated by the Treasurer to identify, for each month, the amount necessary to fund all of the debt service with respect to all designated bonds. This calculation shall be done in a manner provided in the resolution, indenture, or other documents governing the designated bonds. In the event that transfers to the Transportation Bond Direct Payment Account in any month are less than the amounts required in the Treasurer’s certificate, the shortfall shall carry over to be part of the required payment in the succeeding month or months.

(c) The state hereby covenants with the holders from time to time of any designated bonds that it will not alter, amend, or restrict the provisions of subdivision (c) of Section 16773 of the Government Code, or Sections 9400, 9400.1, 9400.4, and 42205 of the Vehicle Code, which provide directly or indirectly for the transfer of weight fees to the Transportation Debt Service Fund or the Transportation Bond Direct Payment Account, or subdivisions (a) and (b) of this section, or reduce the rate of imposition of vehicle weight fees under Sections 9400 and 9400.1 of the Vehicle Code as they existed on the date of the first issuance of any designated bonds, if that alteration, amendment, restriction, or reduction would result in projected weight fees for the next fiscal year determined by the Director of Finance being less than two times the maximum annual debt service with respect to all outstanding designated bonds, as such calculation is determined pursuant to the resolution, indenture, or other documents governing the designated bonds. The state may include this covenant in the resolution, indenture, or other documents governing the designated bonds.

(d) Once the required monthly deposit, including makeup of any shortfalls from any prior month, has been made pursuant to subdivision (b), from moneys transferred to the fund pursuant to paragraph (2) or (3) of subdivision (c) of Section 9400.4 of the Vehicle Code, or pursuant to Section 16965.1 or 63048.67, the Controller shall transfer as an expenditure reduction to the General Fund any amount necessary to offset the cost of current year debt service payments made from the General Fund with respect to any bonds issued pursuant to Proposition 192 (1996) and three-quarters of the amount of current year debt service payments made from the General Fund with respect to any nondesignated bonds, as defined in subdivision (c) of Section 16773, issued pursuant to Proposition 1B (2006). In the alternative, these funds may also be used to redeem or retire the applicable bonds, pursuant to Section 16774, maturing in a subsequent fiscal year as directed by the Director of Finance.

(e) From moneys transferred to the fund pursuant to Section 183.1 of the Streets and Highways Code, the Controller shall transfer as an expenditure reduction to the General Fund any amount necessary to offset the cost of current year debt service payments made from the General Fund with respect to any bonds issued pursuant to Proposition 116 (1990). In the alternative, these funds may also be used to redeem or retire the applicable bonds, pursuant to Section 16774, maturing in a subsequent fiscal year as directed by the Director of Finance.

(f) Once the required monthly deposit, including makeup of any shortfalls from any prior month, has been made pursuant to subdivision (b), from moneys transferred to the fund pursuant to paragraph (2) or (3) of subdivision (c) of Section 9400.4 of the Vehicle Code, or pursuant to Section 16965.1 or 63048.67, the Controller shall transfer as an expenditure reduction to the General Fund any amount necessary to offset the eligible cost of current year debt service payments made from the General Fund with respect to any bonds issued pursuant to Proposition 108 (1990) and Proposition 1A (2008), and one-quarter of the amount of current year debt service payments made from the General Fund with respect to any nondesignated bonds, as defined in subdivision (c) of Section 16773, issued pursuant to Proposition 1B (2006). The Department of Finance shall notify the Controller by July 30 of every year of the percentage of debt service that is expected to be paid in that fiscal year with respect to bond-funded projects that qualify as eligible guideway projects consistent with the requirements applicable to the expenditure of revenues under Article XIX of the California Constitution, and the Controller shall make payments only for those eligible projects. In the alternative, these funds may also be used to redeem or retire the applicable bonds, pursuant to Section 16774, maturing in a subsequent fiscal year as directed by the Director of Finance.

(g) On or before the second business day following the date on which transfers are made to the Transportation Debt Service Fund, and after the required monthly deposits for that month, including makeup of any shortfalls from any prior month, have been made to the Transportation Bond Direct Payment Account, the Controller shall transfer the funds designated for reimbursement of bond debt service with respect to nondesignated bonds, as defined in subdivision (c) of Section 16773, and other bonds identified in subdivisions (d), (e), and (f) in that month from the fund to the General Fund pursuant to this section.

(Amended by Stats. 2013, Ch. 35, Sec. 4. Effective June 27, 2013.)



16965.1

(a) (1) The loan repayment dates relative to State Highway Account loans to the General Fund that are specified in the provisional language of the following Budget Act items are hereby eliminated, and the Director of Finance may repay any remaining portion of the outstanding balance of these loans in any year in which the director determines the funds are needed to reimburse the General Fund for debt service or to redeem or defease bonds maturing in a subsequent fiscal year, provided that the loans shall be repaid no later than June 30, 2021:

(A) Item 2660-011-0042 of Section 2.00 of the Budget Act of 2010 (SB 870, Chapter 712 of the Statutes of 2010).

(B) Item 2660-013-0042 of Section 2.00 of the Budget Act of 2010, as added by Section 6 of SB 84 (Chapter 13 of the Statutes of 2011).

(C) Item 2660-013-0042 of Section 2.00 of the Budget Act of 2011, as contained in SB 69 of the 2011–12 Regular Session, if that provision is enacted.

(2) All funds loaned pursuant to the provisions referenced in subparagraphs (A), (B), and (C) of paragraph (1) are hereby determined to have been from weight fee revenues in the State Highway Account fund balance. Upon repayment of those loans to the State Highway Account, those funds shall be immediately transferred by the Controller to the Transportation Debt Service Fund for use pursuant to Section 16965.

(b) The loan repayment date relative to the Public Transportation Account that is specified in the provisional language in Item 2660-011-0046 of Section 2.00 of the Budget Act of 2010 (SB 870, Chapter 712 of the Statutes of 2010), is hereby eliminated, and the loan pursuant to this item shall instead be repaid by June 30, 2021.

(Added by Stats. 2011, Ch. 38, Sec. 2. Effective June 30, 2011.)









PART 4 - WARRANTS

CHAPTER 1 - General

ARTICLE 1 - Form, Procedure

17000

Every warrant shall be drawn by the Controller upon the fund out of which it is payable, and such fund shall be designated thereon.

(Amended by Stats. 1947, Ch. 261.)



17002

Before delivering a warrant to the payee, the Controller shall, upon request, permit the Treasurer to endorse upon or attach to the warrant an order designating the place where it may be paid. At the option of the Treasurer, warrants may be made payable at his office or at some bank at which money of the State is deposited.

(Added by Stats. 1945, Ch. 120.)



17004

Unless otherwise requested, the Controller may mail a warrant to the last known address of the claimant, and the signature of the payee on the warrant is a sufficient receipt.

(Added by Stats. 1945, Ch. 120.)



17004.5

Each warrant issued by the Controller payable pursuant to Sections 21235, 21236, and 21237 from the Investment Dividend Disbursement Account in the Public Employees’ Retirement Fund to a retiree or beneficiary of the Public Employees’ Retirement System shall be accompanied by a statement in at least 10-point print that shall advise at a minimum that:

(a) The benefits are paid quarterly and are paid solely from any moneys then available in the Investment Dividend Disbursement Account (IDDA). Current law provides that the last payment will be made on October 1, 1993.

(b) Moneys become available in the Investment Dividend Disbursement Account (IDDA) only when the investment earnings exceed the earnings forecasted by the actuaries and adopted by the Board of Administration of the Public Employees’ Retirement System.

(c) The increases are subject to some variation, are not cumulative, and will not be included in your base allowance entitlement, are not subject to any cost-of-living adjustments, and may be discontinued or reduced if sufficient funds are not available.

(Added by Stats. 1987, Ch. 123, Sec. 1.)



17004.6

Each warrant issued by the Controller payable pursuant to Section 24701 or 24702 of the Education Code to a retirant or beneficiary of the State Teachers’ Retirement System, shall be accompanied by a statement in at least 10-point print that shall advise at a minimum that:

(a) The warrant associated with this stub provides a quarterly payment from funds made available during the current fiscal year to help offset the effects of inflation on your normal monthly allowance from the State Teachers’ Retirement System (STRS).

(b) These payments are not cumulative, are not part of the base retirement allowance, and are made only when funds are available for this purpose.

(c) In order for payments to be made pursuant to Section 24701 of the Education Code, funds must be appropriated each fiscal year as part of the Budget Act of the State of California.

(d) Funding for the supplemental payments made pursuant to Section 24702 of the Education Code comes from the net revenues received from the use of school lands and lieu lands in the State of California. The amount of the supplemental payment to each eligible individual is calculated in September. The payments are made on October 1, January 1, April 1, and July 1, for the current fiscal year.

(Amended by Stats. 1988, Ch. 160, Sec. 62.)



17005

The Controller shall keep a register of warrants showing the fund upon which each is drawn, its number, in whose favor, and the appropriation applicable to its payment. He shall preserve all warrants delivered to him by the Treasurer.

(Amended by Stats. 1955, Ch. 474.)



17006

The Controller shall, on each business day, furnish the Treasurer with a report of the total number and amount of warrants drawn by him upon each fund in the State Treasury since the date of his last report.

(Amended by Stats. 1955, Ch. 474.)



17007

The Controller may, from time to time, provide that funds shall be designated by name, code number, letter, or combination of number and letter, on warrants issued by him, and in reports, statements, lists or tabulations furnished by him to the Treasurer, or by the Treasurer to him.

(Added by Stats. 1949, Ch. 382.)






ARTICLE 3 - Payment

17050

Whenever any state officer or employee accepts payment from a revolving fund of a state agency pursuant to Section 16401, the person authorized to make payments from such revolving fund may indorse any warrant of the Controller drawn in payment of a claim submitted by such state agency or revolving fund check drawn by such state agency made payable to such state officer or employee, on behalf of and in such payee’s name for deposit in and reimbursement of such revolving fund and payment of any balance to such payee. The indorsement shall indicate that it is for the purpose of reimbursing a revolving fund pursuant to this section.

(Amended by Stats. 1953, Ch. 159.)



17051

Whenever any warrant is drawn in favor of a payee having a claim against the State and is delivered to a State agency for delivery to a payee, and prior to delivery to the payee any facts or circumstances exist which would affect the validity or alter the amount of the claim, the person authorized to make payments out of any funds under the direct control of the State agency may indorse and deposit the warrant in the treasury to the credit of the fund or appropriation upon which it was drawn or deposit it to the credit of the appropriate account under his control. Where such a warrant is deposited to the account under the control of the State agency, it shall, when necessary, pay the portion of the claim then due and payable and return the balance to the treasury to the credit of the fund or appropriation upon which the warrant was drawn.

(Added by Stats. 1945, Ch. 120.)



17051.5

A state agency shall notify the Treasurer not to pay a warrant drawn by the Controller upon that agency’s request whenever that agency has reason to believe that the Controller has drawn or is about to draw his or her warrant without legal authority, for a larger amount than is owed by the state, or in a manner not in conformity with the regulations adopted by the California Victim Compensation and Government Claims Board for the presentation and audit of claims. Upon notification from a state agency as described in this section, the Treasurer shall refuse payment of the subject warrant until he or she is otherwise directed by the agency or the Legislature.

(Amended by Stats. 2006, Ch. 538, Sec. 275. Effective January 1, 2007.)



17052

The indorsements authorized by this article may be accepted by the Treasurer and he may pay such warrants.

(Added by Stats. 1945, Ch. 120.)






ARTICLE 4 - Cancellation

17070

Whenever any warrant issued by the Controller is unpaid for one year after it becomes payable, sufficient unapplied moneys having been available for the payment of the warrant and for the payment of all senior obligations, the Controller shall cancel it.

(Amended by Stats. 1997, Ch. 920, Sec. 5. Effective October 12, 1997.)



17070.1

Any warrant issued prior to January 1, 1998, shall be governed by the law effective on the date of issue of the warrant. Any warrant issued on or after January 1, 1998, shall be governed by the one-year period of negotiability specified in Section 17070.

(Added by Stats. 1997, Ch. 920, Sec. 6. Effective October 12, 1997.)



17071

The Controller and Treasurer shall each keep a register of all canceled warrants. The register shall show the number, date, and amount of each warrant, the fund out of which it was payable, and the date of cancellation.

(Amended by Stats. 1965, Ch. 784.)



17072

The face amount of each warrant canceled under this article shall revert and be credited by the Controller to the fund against which the warrant was drawn.

Amounts reverted to the Special Deposit Fund shall be credited to and augment the account, within the fund, against which the warrant was originally drawn. If such account is an unclaimed money trust account, the reverted amount credited thereto shall be transferred by the Controller to and in augmentation of the General Fund.

(Amended by Stats. 1959, Ch. 481.)



17073

Warrants canceled under this article are void.

(Added by Stats. 1945, Ch. 120.)






ARTICLE 5 - Lost or Destroyed Warrants

17090

Whenever any warrant lawfully drawn by the Controller is lost or destroyed before it is paid by the Treasurer, the owner or custodian may, prior to the time the warrant becomes void, procure the issuance of a replacement warrant upon compliance with this article.

(Amended by Stats. 2014, Ch. 28, Sec. 41. Effective June 20, 2014.)



17091

Application for a replacement warrant shall be made by filing with the Controller:

(a) An affidavit setting forth the fact of its loss or destruction, giving the number, date, amount, and name of the payee, together with all material facts relative to the loss or destruction.

(b) An agreement to indemnify and hold harmless the state, its officers, and employees, from any loss resulting from the issuance of the replacement warrant.

No indemnity agreement shall be required: (1) when the payee is the United States Government, a state of the United States, any agency, instrumentality or officer of the United States Government or of a state, or any county, city, city and county, town, district, or other political subdivision of a state, or any officer thereof; or (2) when the owner or custodian is the State of California or any agency or officer thereof.

The Controller need not require an indemnity agreement if the Controller determines that it is in the best interest of the state and that the state is adequately protected without an agreement.

(Amended by Stats. 2014, Ch. 28, Sec. 42. Effective June 20, 2014.)



17091.5

In the case of a lost or destroyed warrant issued by the Controller payable to a retirant, beneficiary, or disabilitant of a state retirement system, for a monthly allowance, the Controller may accept an application and affidavit filed by the state retirement system on behalf of the payee. No indemnity or hold harmless agreement shall be required with such an application.

(Added by Stats. 1985, Ch. 1532, Sec. 4.)



17092

The indemnity agreement shall be in a form as approved by the Attorney General. The Controller shall examine and pass upon the sufficiency of the application, including the agreement, and approve or reject it within 30 days after it is filed with the Controller.

(Amended by Stats. 1965, Ch. 784.)



17093

If the application is approved, the Controller shall issue and deliver to the applicant, on demand, a replacement warrant for the full amount of the original warrant. When the Controller issues the replacement, he or she shall notify the Treasurer that a replacement warrant has been issued and identify the warrant.

(Amended by Stats. 2014, Ch. 28, Sec. 43. Effective June 20, 2014.)



17094

The Controller shall make the proper entries on his books, showing the lost or destroyed warrants, and the issuance of replacement warrants in lieu thereof.

(Amended by Stats. 2014, Ch. 28, Sec. 44. Effective June 20, 2014.)



17095

The Treasurer shall pay a replacement warrant as though it were the original.

(Amended by Stats. 2014, Ch. 28, Sec. 45. Effective June 20, 2014.)



17096

A replacement warrant is void if not presented to the Treasurer for payment within the same time limit provided by law for the original warrant.

(Amended by Stats. 2014, Ch. 28, Sec. 46. Effective June 20, 2014.)



17096.1

An agency that submits a claim schedule to the State Controller’s office that results in a warrant that is canceled under Section 17070 may submit a claim schedule against the fund to which the original warrant reverted pursuant to Section 17072 for two years following the date of cancellation of the original warrant.

(Added by Stats. 1997, Ch. 920, Sec. 7. Effective October 12, 1997.)



17097

Any loss incurred in connection with the issuance of a replacement warrant shall be charged against the account from which the payment was derived.

(Amended by Stats. 2014, Ch. 28, Sec. 47. Effective June 20, 2014.)









CHAPTER 2 - Registered Warrants

ARTICLE 1 - General

17200

All provisions of this chapter referring to registered warrants are applicable to “reimbursement warrants” and “refunding warrants,” unless the context otherwise requires.

(Added by Stats. 1945, Ch. 120.)



17201

The California Victim Compensation and Government Claims Board may make rules and regulations governing the issuance and sale of registered warrants.

(Amended by Stats. 2006, Ch. 538, Sec. 276. Effective January 1, 2007.)



17202

All registered warrants issued by the state are legal investments for all:

(a) Trust funds.

(b) Funds of all insurers.

(c) Funds of savings and loan associations.

(d) Funds of all banks, including any legal combination of commercial banks, savings banks and trust companies.

(e) Funds of all counties, municipal corporations, districts, public corporations, political subdivisions, or state agencies.

(Amended by Stats. 1976, Ch. 349.)



17203

Such registered warrants are acceptable and may be used as security for the faithful performance of any public or private trust or obligation or for the performance of any act, including the use of such registered warrants by banks and savings and loan associations as security for deposits of funds of any county, municipal or public corporation, district, political subdivision, or state agency.

(Amended by Stats. 1976, Ch. 349.)



17204

Any State agency that is authorized to invest funds in the treasury in securities which are legal investments for savings banks may invest the funds in registered warrants of the State.

(Added by Stats. 1945, Ch. 120.)



17205

Notwithstanding any provision of the Uniform Commercial Code, all registered warrants are negotiable instruments.

(Amended by Stats. 1994, Ch. 135, Sec. 4. Effective January 1, 1995.)



17206

Whenever a registered warrant is issued for the purpose of making an interdepartmental payment or in error the State agency having legal ownership of the warrant may present it to the Controller for cancellation and credit to the fund on which it was drawn. The warrant shall be accompanied by a report in writing requesting the cancellation, explaining the reason for the request and specifying the proper appropriation to be credited with the amount of the warrant.

(Added by Stats. 1945, Ch. 120.)



17207

After verification of the proper appropriation to be credited, the Controller shall cancel the warrant and credit the amount to the proper fund or appropriation in the same manner as other money paid into the State treasury.

(Added by Stats. 1945, Ch. 120.)



17208

Whenever such a registered warrant is canceled the Controller shall so notify the Treasurer in writing, specifying the number, date, amount, to whom drawn, fund on which drawn and date of cancellation.

(Added by Stats. 1945, Ch. 120.)



17209

Whenever the Controller deems that it will increase the salability or the price of registered warrants to obtain, prior to or after sale, a legal opinion as to the validity of the warrants from attorneys other than the Attorney General, the Controller may obtain a legal opinion.

(Amended by Stats. 1993, Ch. 766, Sec. 1. Effective January 1, 1994.)



17210

Registered warrants shall be paid by the Treasurer in conformity with law.

(Added by Stats. 1945, Ch. 120.)



17211

Registered warrants described in subdivisions (b) and (c) of Section 17212 issued in connection with any credit enhancement or liquidity agreement (including in the form of a letter of credit, standby purchase agreement, liquidity facility, or other similar arrangement) entered into by the state to secure or support any reimbursement warrants or refunding warrants issued pursuant to this chapter shall be based upon the same claims, and shall have the same priority as to payment from unapplied money in the General Fund, as the reimbursement warrants or refunding warrants paid with funds disbursed under or in connection with the credit enhancement or liquidity agreement. These warrants shall be issued and registered in the amounts requested by the provider of the credit enhancement or liquidity agreement.

(Amended by Stats. 2009, Ch. 23, Sec. 2. Effective July 28, 2009.)



17212

(a) Notwithstanding Section 17222, if at any time it is necessary to register warrants pursuant to this chapter for the payment of principal of or interest on notes issued pursuant to Section 17302, the warrants shall bear interest at either the fixed or variable interest rate specified in the notes as the interest rate for that warrant or, if no rate is set forth, the fixed or variable interest rate borne by the notes. In both cases, the interest rate on those warrants shall not exceed 12 percent per annum.

(b) Notwithstanding Section 17222, if at any time it is necessary to register warrants pursuant to this chapter for the payment of any obligations of the state under any credit enhancement or liquidity agreement, including in the form of a letter of credit, standby purchase agreement, reimbursement agreement, liquidity facility, or other similar arrangement, authorized pursuant to Section 5922, the warrants shall bear interest at the fixed or variable rate specified in the credit enhancement or liquidity agreement as the interest rate for those warrants. Those registered warrants may provide for periodic payment of interest thereon prior to redemption.

(c) Notwithstanding Section 17222, if at any time it is necessary to register warrants pursuant to this chapter for the payment of any periodic interest payment on registered warrants described in subdivision (b), the warrants shall bear interest at the fixed or variable rate specified in the credit enhancement or liquidity agreement as the interest rate for those warrants and shall be payable only upon redemption of the warrants.

(d) Notwithstanding subdivisions (b) and (c), in no case shall the total sum of interest payments under the credit enhancement or liquidity agreement and on any warrants described in subdivisions (b) and (c) exceed the amount of the appropriation pursuant to law for the payment of interest under the credit enhancement or liquidity agreement.

(Amended by Stats. 2009, Ch. 23, Sec. 3. Effective July 28, 2009.)



17213

Notwithstanding any other provision of law, the Controller is the agent for sale for registered warrants, reimbursement warrants, and refunding warrants issued pursuant to this chapter.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 12, Sec. 2. Effective June 2, 2003.)






ARTICLE 2 - Registration

17220

As used in this chapter:

(a) “Unapplied money” means money in the General Fund in the treasury for which outstanding warrants have not already been drawn and which would remain in the General Fund if all outstanding warrants theretofore drawn were paid.

(b) “Committee” means the Pooled Money Investment Board.

(Amended by Stats. 1981, Ch. 604, Sec. 7.)



17221

Whenever the Controller draws a warrant upon the Treasurer payable out of the General Fund in an amount in excess of the balance remaining in the unapplied money in the General Fund after first deducting from the unapplied money the amount, as estimated by the Controller, that is required by law to be earmarked, reserved, or set apart from the unapplied money for the payment of obligations of the state having priority over the obligation to which the warrant is applicable, the Controller shall upon the same day present it to the Treasurer, or seek the Treasurer’s delegation to endorse the warrant as required by this section. The Treasurer shall endorse, or delegate to the Controller to endorse, upon its back the date of presentation or endorsement by the Controller; that it is not paid for want of funds; and that it bears interest at the rate fixed pursuant to law from the date of the registration to the date of maturity, or the date upon which the Treasurer advertises that it is payable upon presentation if it bears no date of maturity. Warrants so endorsed are registered warrants. The Controller shall supply the Treasurer with a daily list of the numbers of the warrants so registered.

(Amended by Stats. 1993, Ch. 766, Sec. 2. Effective January 1, 1994.)



17221.5

(a) The Controller, with the approval of the Pooled Money Investment Board, may fix a maturity date for registered warrants. To the extent legally permissible, the Controller shall pick a date that does not interfere with the payment of bonds, revenue anticipation notes, reimbursement warrants, and refunding warrants.

(b) Notwithstanding subdivision (a), a registered warrant may be redeemed at the option of the committee prior to the maturity date of the warrant at a redemption price not to exceed the principal amount of the warrant plus the amount of interest, calculated as of the date when the committee calls for the redemption. The Treasurer shall pay the redemption price for the registered warrant from any unapplied money in the General Fund that is available on that redemption date.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 26, Sec. 1. Effective July 1, 2009.)



17222

By a majority vote, the committee shall fix the rate of interest paid on registered warrants at not more than 5 percent per annum, except, if the committee determines that it is in the best interests of the state to do so, the committee may fix the rate of interest paid on any registered warrants at no more than 12 percent per annum.

(Amended by Stats. 2009, Ch. 23, Sec. 4. Effective July 28, 2009.)



17223

The Controller shall furnish the Treasurer with a separate register for registered warrants, and the Treasurer shall stamp on the register the date on which each warrant is registered and the date on which it is first advertised as payable.

(Added by Stats. 1945, Ch. 120.)



17224

If the Controller presents a warrant to the Treasurer for registration, after registration, the Treasurer shall return the warrant to the Controller for distribution.

(Amended by Stats. 1993, Ch. 766, Sec. 3. Effective January 1, 1994.)






ARTICLE 3 - Reimbursement and Refunding Warrants

17240

As used in this chapter:

(a) “Reimbursement warrants” refers to warrants drawn by the Controller on the General Fund pursuant to this article to reimburse the General Cash Revolving Fund for demands against the General Fund for which warrants were drawn against the General Cash Revolving Fund.

(b) “Refunding warrants” refers to warrants drawn by the Controller on the General Fund pursuant to this article to provide funds for the payment of reimbursement warrants bearing a fixed maturity date or warrants issued pursuant to Section 17211.

(Amended by Stats. 2009, Ch. 23, Sec. 5. Effective July 28, 2009.)



17240.5

(a) If the Controller requests that registered reimbursement warrants be issued, and the Governor determines pursuant to Section 16381 that the need for those warrants is justified, a copy of the written request from the Controller shall also be provided to the chairperson and vice chairperson of the Senate Committee on Budget and Fiscal Review and the Assembly Committee on Budget, the chairperson and vice chairperson of the Joint Legislative Budget Committee, and the chairperson and vice chairperson of the Senate and Assembly Committee on Appropriations.

(b) No later than 15 days following the completion of a registered reimbursement warrant issuance, the Controller shall report on the specific details of the issuance to the chairperson and vice chairperson of the Senate Committee on Budget and Fiscal Review and the Assembly Committee on Budget, the chairperson and vice chairperson of the Joint Legislative Budget Committee, and the chairperson and vice chairperson of the Senate and Assembly Committee on Appropriations.

(Added by Stats. 2007, Ch. 336, Sec. 1. Effective January 1, 2008.)



17241

To reimburse the General Cash Revolving Fund, the Controller may draw reimbursement warrants on the General Fund in the same manner as if General Cash Revolving Fund warrants had not been issued to meet the demands for which they were drawn.

(Added by Stats. 1945, Ch. 120.)



17242

If a reimbursement warrant represents an amount in excess of the balance remaining in the unapplied money in the General Fund after first deducting from such unapplied money the amount, as estimated by the Controller, which is required by law to be earmarked, reserved or set apart from such unapplied money for the payment of obligations of the State having priority over the obligation to which such reimbursement warrant is applicable, it shall be registered by the Treasurer pursuant to the provisions of this chapter.

(Amended by Stats. 1951, Ch. 222.)



17243

The Controller may fix a maturity date for reimbursement warrants, and indorse upon each warrant, the date upon which the principal amount of the warrant will be paid and redeemed. The Controller, with the concurrence of the Department of Finance and the Office of the State Treasurer, may fix periodic payment dates for interest on reimbursement warrants or provide that interest on reimbursement warrants be paid only upon redemption, provided that interest on registered reimbursement warrants for which the committee has not fixed a maximum rate of interest pursuant to Section 17244 shall be paid only upon redemption of the registered reimbursement warrant.

(Amended by Stats. 2009, Ch. 23, Sec. 6. Effective July 28, 2009.)



17244

(a) Notwithstanding any other provision of law, in lieu of prescribing a precise interest rate on registered reimbursement warrants, the committee may fix a maximum rate of interest for the warrants, not to exceed 12 percent per annum for either fixed or variable interest rate warrants, and prescribe that the interest rate on the warrants, not in excess of that maximum, shall be either of the following:

(1) Fixed in accordance with the best bids for the warrants if the warrants are sold at public sale.

(2) Fixed or variable on the terms and conditions the Controller shall approve at the time of sale of the warrants if the warrants are sold in negotiated sales.

(b) Different rates of interest for any reimbursement warrants may be so fixed or established by the Controller.

(Amended by Stats. 2009, Ch. 23, Sec. 7. Effective July 28, 2009.)



17245

Registered reimbursement warrants shall be sold by the Controller at public sale to the best bidders or in negotiated sales on the terms and conditions the Controller shall approve, but at no less than face value of the registered reimbursement warrants offered.

(Amended by Stats. 2009, Ch. 23, Sec. 8. Effective July 28, 2009.)



17246

Notice of public sale of registered reimbursement warrants shall be given by the Controller by publication, not less than three days prior to sale, at least once in a newspaper published in the City of Sacramento.

(Amended by Stats. 2007, Ch. 336, Sec. 4. Effective January 1, 2008.)



17247

The notice of public sale shall specify the amount of warrants to be sold, and the minimum amount for which the Controller will consider bids, and shall invite sealed bids for the purchase of the warrants. The notice shall state that no bid will be accepted that is less than the face value of the warrants bid for, and that the warrants will be awarded to the persons making the best bids as determined by the Controller, considering the interest rate and premium offered, if any.

(Amended by Stats. 2007, Ch. 336, Sec. 5. Effective January 1, 2008.)



17248

The Controller may give additional notice of any such sale in such form and manner as he may determine.

(Added by Stats. 1945, Ch. 120.)



17249

At the time specified in the notice of sale, the Controller shall open the bids, and award the warrants to the persons making the best bids as determined by him. The Controller may reject any and all bids. No bid for less than the face value of any warrants shall be accepted.

(Added by Stats. 1945, Ch. 120.)



17250

The Controller shall endorse any registered reimbursement warrant so sold or to be sold in the name of and on behalf of the payee named in the warrant. The endorsement transfers to the holder the warrant and the claims in pursuance of which it was drawn, irrespective of whether the claimants have received the amount of such claims through warrants drawn on the General Cash Revolving Fund.

(Added by Stats. 1945, Ch. 120.)



17251

The cancellation, invalidity or abatement, in whole or in part, of any such claim, or of any warrant drawn against the General Cash Revolving Fund, does not invalidate or otherwise affect any registered reimbursement warrant. The certificate of the Controller relative to any of the matters required to be found, determined or exist as a condition to or in connection with the issuance, registration or sale of registered reimbursement warrants, or the making or auditing of any demand, or in respect to the issuance of warrants on the General Cash Revolving Fund is conclusive in favor of any holder of any registered reimbursement warrant.

(Added by Stats. 1945, Ch. 120.)



17252

It is not essential to the validity of the sale of any reimbursement warrant that it be actually registered prior to sale.

(Added by Stats. 1945, Ch. 120.)



17253

The proceeds of the sale of any registered reimbursement warrant shall be deposited in the State Treasury; an amount equal to its face value shall be credited to the General Cash Revolving Fund; and any premium received shall be deposited in the General Fund and used for the payment of interest on the registered reimbursement warrants.

(Amended by Stats. 2009, Ch. 23, Sec. 9. Effective July 28, 2009.)



17255

(a) It is the intent of the Legislature, in enacting this section, to recognize the state’s General Fund budget deficit accumulated prior to July 1, 2009. It is further the intent of the Legislature that proceeds from the sale of reimbursement warrants, a short-term obligation up to the amount needed to offset the accumulated General Fund Budget deficit through June 30, 2009, be accounted for as a reduction in expenditures for the 2008–09 fiscal year.

(b) For purposes of this section, the “accumulated General Fund budget deficit through June 30, 2009” means the projected negative balance of the Special Fund for Economic Uncertainties at the end of the 2008–09 fiscal year, not including the effect of the accrual of reimbursement warrants in subdivision (a) to offset expenditures in 2008–09.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 4, Sec. 3. Effective February 20, 2009.)






ARTICLE 4 - Payment

17270

All warrants are payable in such coin or currency of the United States of America as at the time of payment is legal tender for the payment of public and private debts. The Controller shall cause to be endorsed upon the face of each warrant drawn upon the Treasurer a provision that it is so payable.

(Added by Stats. 1945, Ch. 120.)



17271

(a) A registered warrant that bears a maturity date shall be paid by the Treasurer upon that date out of any unapplied money in the General Fund on the due date, available therefor.

(b) Notwithstanding subdivision (a), accrued interest on a registered reimbursement warrant shall be paid by the Treasurer on each payment date established pursuant to Section 17243 out of any unapplied money in the General Fund available therefor on the payment date.

(c) Notwithstanding subdivision (a), a registered reimbursement warrant may provide that it may be redeemed at the option of the committee prior to the maturity date of the warrant at a redemption price not to exceed 110 percent of the principal amount of the warrant plus accrued interest. The optional redemption price shall be paid by the Treasurer out of any unapplied money in the General Fund available therefor on the optional redemption date.

(Amended by Stats. 2009, Ch. 23, Sec. 10. Effective July 28, 2009.)



17272

Registered warrants not bearing a maturity date, and registered warrants bearing a maturity date, but for the payment of which refunding warrants have not been sold or unapplied money is not available on the due date, shall be paid, together with all interest due, at such times as the Controller determines, with the approval of the committee. Upon approval the Controller shall notify the Treasurer of the numbers of the warrants which are to be redeemed.

(Added by Stats. 1945, Ch. 120.)



17273

The Treasurer shall immediately publish notice that such registered warrants are redeemable by advertising for six consecutive days, Sundays excepted, in newspapers publishing legal notices in the cities of Sacramento, San Francisco, and Los Angeles.

(Added by Stats. 1945, Ch. 120.)



17274

The notice of redemption shall read substantially as follows:

“NOTICE TO HOLDERS OF STATE OF
CALIFORNIA WARRANTS

State Controller’s warrants number ______ to number ______, inclusive, drawn against the General Fund in the state treasury will be payable on
(redemption date) upon presentation to the State Treasurer.

(Name of State Treasurer)

State Treasurer.”

(Amended by Stats. 1993, Ch. 766, Sec. 5. Effective January 1, 1994.)



17275

Any interest paid on any registered warrant shall accrue to the person holding the warrant on the date of redemption, except a registered reimbursement warrant may provide otherwise. A registered warrant ceases to bear interest on the first of the following dates:

(a) The maturity date endorsed on its face, if any, if on that date unapplied money or the proceeds of refunding warrants are available for its payment.

(b) The date of redemption, so long as the date is at least three days following the first day of published notice pursuant to Section 17273.

(c) The date a registered warrant is used by a taxpayer, pursuant to Section 17280.1, or by a beneficial owner of a state bond, pursuant to Section 17280.3, to offset a tax liability of the taxpayer or beneficial owner.

(Amended by Stats. 2011, Ch. 306, Sec. 1. Effective January 1, 2012.)



17276

(a) If on the maturity date indorsed on a registered reimbursement warrant, there is no money available for its payment, either from unapplied money, or from the proceeds of refunding warrants the registered reimbursement warrant shall continue to bear interest on the principal amount of the warrant and shall become payable in the same manner as registered warrants not bearing maturity dates.

(b) Notwithstanding Section 17222, if at any time it is necessary to register warrants pursuant to this chapter for the payment of any interest payment on a registered reimbursement warrant, those warrants shall bear interest at the fixed or variable rate determined by the Controller and as specified in the registered reimbursement warrant as the interest rate for those warrants. Interest on those warrants shall be payable only upon redemption of the warrants.

(c) Notwithstanding subdivision (b), in no case shall the total sum of interest payments on the registered reimbursement warrant and the warrants registered for the payment of any interest payment on that registered reimbursement warrant exceed an amount equal to the interest that could have accrued on the registered reimbursement warrant at the maximum interest rate that could have been fixed by the committee thereon pursuant to subdivision (a) of Section 17244.

(Amended by Stats. 2009, Ch. 23, Sec. 12. Effective July 28, 2009.)



17277

If it appears to the Controller that, on the maturity date on the face of any registered reimbursement warrant, there will be insufficient unapplied money in the General Fund available for its payment he or she may issue a refunding warrant, with the written approval of the Treasurer.

(Amended by Stats. 1993, Ch. 766, Sec. 7. Effective January 1, 1994.)



17278

Refunding warrants issued, registered, and sold for the purpose of paying and retiring registered reimbursement warrants theretofore issued shall be based upon the same claims and shall be identical in form and amount to the warrants to be paid and retired except as to serial number, date of registration, due date, and interest rate. The provisions of this chapter applicable to reimbursement warrants are applicable to refunding warrants.

(Added by Stats. 1945, Ch. 120.)



17279

Refunding warrants may be issued with or without a fixed maturity date and shall be sold in the same manner as reimbursement warrants. The proceeds shall be held by the Treasurer and applied exclusively to the payment of the registered reimbursement warrants for the payment of which the refunding warrants were issued.

(Added by Stats. 1945, Ch. 120.)



17280

If at any time it is necessary to register warrants for the payment of principal and interest on State bonds, warrants so registered have a prior lien in the order of their issuance on any money thereafter received into the General Fund, and shall be paid before any other warrants regardless of the prior issuance of the latter.

(Added by Stats. 1945, Ch. 120.)



17280.1

(a) A taxpayer who has a tax liability, including any liability for periodic estimated tax payments, with respect to personal income taxes or bank and corporation taxes, and who is a payee named in a registered warrant as defined in Section 17221 which is received in payment of an obligation of the State of California to the taxpayer, may pay any tax liability specified above, in whole or in part, by a check in an amount not to exceed the amount of the registered warrant, exclusive of any interest thereon. That check shall not be presented for payment by the state or paid by the bank on which it is drawn until the registered warrant payable to the taxpayer is payable upon its presentation to the Treasurer. The provisions of this section shall be applicable only if the taxpayer’s check in payment of a tax liability pursuant to this section is accompanied by a copy of the registered warrant, as specified above, which clearly discloses the name of the payee, the amount to be paid, the number of the warrant, and the completed and signed legend as provided for in subdivision (d).

(b) Any taxpayer submitting a check for the payment of taxes pursuant to subdivision (a) shall be precluded from receiving interest on his or her registered warrant from the date the check for the payment of taxes is submitted.

(c) In the event that a taxpayer who submits a check for the payment of taxes pursuant to subdivision (a) presents his or her registered warrant to a bank or other institution for payment, the taxpayer shall make a declaration upon presentment that he or she is ineligible pursuant to subdivision (b) to receive interest from the date he or she submitted the check.

(d) To facilitate the taxpayer in making the declaration required by subdivision (c), all registered warrants issued shall bear a legend on the reverse side in substantially the following form:

“In endorsing this warrant, I declare that I have ◻ or have not ◻ (check one) submitted a check on (date)
for the payment of tax liability in an amount not to exceed the amount of this warrant. I further declare that by submitting that check, I am ineligible for the receipt of interest on this warrant after the above date.”

(Added by Stats. 1983, Ch. 1211, Sec. 3.)



17280.2

In the event a tax liability is paid, in whole or in part, with a registered warrant which is redeemable at the time the tax liability is paid, interest as specified in this article, shall be credited to the taxpayer’s account.

(Added by Stats. 1983, Ch. 1211, Sec. 4.)



17280.3

(a) If a registered warrant, as defined in Section 17221, is issued for payment of any principal or interest due and payable on a state bond that is held in book entry form by a securities settlement system, the beneficial owner of the state bond may offset the portion of the principal amount of the registered warrant (exclusive of interest thereon) that is attributable to that beneficial owner’s beneficial interest in the state bond against an existing tax liability, as defined in subdivision (a) of Section 17280.1, of that beneficial owner, in accordance with Sections 17280.1 and 17280.2, or otherwise in accordance with procedures established by the Controller, notwithstanding that the securities settlement system, or its nominee, is the registered owner of the state bond or the named payee of the registered warrant. The amount of that beneficial owner’s tax liability that may be offset pursuant to this section shall not exceed the portion of the principal amount of the registered warrant, exclusive of interest thereon, that is attributable to the taxpayer’s beneficial ownership of the state bond. Any beneficial owner who exercises the offset right set forth in this section in payment of an existing tax liability shall not be entitled to receive payment of any interest accruing on the portion of the registered warrant attributable to that beneficial owner’s beneficial interest in the state bond after the date on which the beneficial owner exercises the offset right in accordance with the applicable procedures, and the beneficial owner shall be required to promptly repay to the state any interest accruing on the registered warrant after that date that may be paid to or ultimately received by the beneficial owner, if any. The preceding sentence shall apply even if the portion of the principal amount of the registered warrant that is attributable to the beneficial owner’s ownership interest in the state bond is larger than the amount of the tax liability offset by the beneficial owner with that registered warrant. Upon exercising the right of offset pursuant to this subdivision, the beneficial owner shall not be permitted to sell, transfer, or assign his or her beneficial ownership of the applicable state bond until the applicable registered warrant has been redeemed by the state and the beneficial owner has repaid any interest received on his or her portion of that registered warrant attributable to the period after that beneficial owner’s exercise of the right of offset as provided in this subdivision. For purposes of this subdivision and subdivision (b), “state bond” means any general obligation bond or revenue anticipation note issued by the state.

(b) No state entity shall take any action that would materially adversely impair, limit, or restrict the rights of a beneficial owner of a state bond, as set forth in this section, Section 17280.1, or Section 17280.2, or any successor provisions, as those provisions were in effect when the person or party became a beneficial owner of the state bond, until the state bond is fully paid and discharged.

(Amended by Stats. 2012, Ch. 162, Sec. 63. Effective January 1, 2013.)






ARTICLE 6 - Warrant Payment Fund

17296

It is the intent of the Legislature, in enacting this article, to provide assurances to the persons who invest in the state’s registered reimbursement warrants that funds will be set aside in the Warrant Payment Fund and will be used to retire the registered reimbursement warrants at maturity.

(Added by Stats. 1994, Ch. 136, Sec. 2. Effective July 5, 1994. Repealed on or after July 1, 1996, as prescribed by Section 17296.5.)



17296.1

(a) The Warrant Payment Fund is hereby created in the State Treasury for the purpose of setting aside unapplied moneys in the General Fund for the payment and redemption of registered reimbursement warrants issued during the 1994–95 fiscal year and maturing in the 1995–96 fiscal year. The Warrant Payment Fund shall consist of all funds deposited therein pursuant to this article. Except as provided in Section 17296.4, the moneys in the Warrant Payment Fund shall only be available for transfer to the General Fund to redeem registered reimbursement warrants.

(b) Notwithstanding Section 13340, the Warrant Payment Fund is continuously appropriated, without regard to fiscal years, for the purposes specified in this article.

(Added by Stats. 1994, Ch. 136, Sec. 2. Effective July 5, 1994. Repealed on or after July 1, 1996, as prescribed by Section 17296.5.)



17296.2

The Controller shall transfer from unapplied moneys in the General Fund to the Warrant Payment Fund the total amount of four billion dollars ($4,000,000,000) plus interest necessary to redeem the warrants identified in subdivision (a) of Section 17296.1, to be transferred in four equal installments on or before each of the following dates: September 30, 1995, November 30, 1995, January 31, 1996, and April 24, 1996.

(Added by Stats. 1994, Ch. 136, Sec. 2. Effective July 5, 1994. Repealed on or after July 1, 1996, as prescribed by Section 17296.5.)



17296.3

The Controller shall transfer funds from the Warrant Payment Fund to the General Fund to pay and redeem registered reimbursement warrants at maturity.

(Added by Stats. 1994, Ch. 136, Sec. 2. Effective July 5, 1994. Repealed on or after July 1, 1996, as prescribed by Section 17296.5.)



17296.4

Moneys in the Warrant Payment Fund shall be available for transfer to the General Fund pursuant to Section 16310.

(Added by Stats. 1994, Ch. 136, Sec. 2. Effective July 5, 1994. Repealed on or after July 1, 1996, as prescribed by Section 17296.5.)



17296.5

Unless registered reimbursement warrants remain outstanding, this article shall be in effect only until July 1, 1996, and as of that date is repealed. If registered reimbursement warrants remain outstanding July 1, 1996, this article shall continue in effect until the warrants are paid. Any balance in the Warrant Payment Fund as of the date of repeal of this article shall be transferred to the General Fund.

(Added by Stats. 1994, Ch. 136, Sec. 2. Effective July 5, 1994. Repealed on or after July 1, 1996, by its own provisions. Note: Repeal affects Article 6, commencing with Section 17296.)












PART 5 - STATE OF CALIFORNIA NOTES

17300

Whenever the Controller determines that moneys in the General Fund are, or are expected to be, insufficient for the payment of all appropriations by the Legislature which are required to be paid in the then current fiscal year out of the General Fund, the Controller, based upon his or her estimate of the probable income to the General Fund during the then current fiscal year and the probable dates of receipt thereof, may draw a demand or demands against appropriations made from the General Fund to be paid in the then current fiscal year prior to the receipt of the income, and deliver the demand or demands to the Treasurer. The Treasurer shall register the demand or demands for nonpayment and may issue notes by resolution pursuant to Section 17302.

(Amended by Stats. 1991, Ch. 185, Sec. 1.)



17301

Notes authorized to be issued may be sold by the Treasurer from time to time on a negotiated or a competitive bid basis as the Treasurer shall deem advisable. The Treasurer shall pay the notes and the interest thereon from moneys in the General Fund.

(Amended by Stats. 1984, Ch. 1648, Sec. 3. Effective September 30, 1984.)



17302

Notes shall be issued pursuant to this part only to raise funds in an amount sufficient to satisfy the Controller’s registered demand or demands. Proceeds of notes may also be used for the payments described in Section 17311 to the extent that those payments are not included within the appropriations comprising the demand or demands. The principal amount of the issuance of notes shall equal the amount of the demand or the portion of the demand that is satisfied by the issuance. The issuance of any notes pursuant to this part shall be authorized by a resolution adopted by the Treasurer with the approval of the Controller and the Director of Finance.

(a) Any note (1) may be negotiable, (2) may be payable to order or to bearer, (3) may be in any denomination, (4) shall be payable not later than 120 days after the end of the fiscal year in which the note has been issued and shall not be renewable beyond that date, (5) may bear fixed or variable interest at a rate or rates to be determined as provided by the resolution and payable as provided therein, (6) may be payable on a fixed date or upon demand of the holder of the note, (7) may be made subject to prepayment or redemption at the option of the state or at the option of the holder, and (8) may have a term not exceeding 12 months.

(b) In lieu of issuing notes pursuant to subdivision (a), the resolution may provide for the issuance of notes in the form of commercial paper. This commercial paper may be issued and renewed from time to time, in amounts, subject to the requirements of this subdivision, as the Treasurer shall determine, from the date of initial issuance until the final maturity date, which shall not be more than 12 months, and shall occur not more than 120 days after the end of the fiscal year in which the commercial paper was first issued, and shall not be renewed beyond that date. The maximum principal amount of commercial paper outstanding at any one time shall be stated in the resolution, and shall not be greater than the amount of the Controller’s demand. The resolution may also provide that the commercial paper (1) may be negotiable, (2) may be payable to order or to bearer, (3) may be in any denomination, (4) may bear fixed or variable interest at a rate or rates to be determined as provided in the resolution and payable as provided therein, (5) may be payable on a fixed date or upon demand of the holder of the commercial paper, (6) may be made subject to prepayment or redemption at the option of the state or of the holder, and (7) may contain any other provision necessary or appropriate to carry out the program of commercial paper.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 9. Effective February 20, 2009.)



17303

Upon receipt of the purchase price of the notes, the Treasurer shall notify the Controller that funds for the payment of all or part of the registered demand or demands are in the State Treasury and available for the payment of claims represented by the registered demand or demands. The Controller may thereupon proceed to draw warrants against appropriations lawfully made by the Legislature to be paid in the fiscal year and represented by the registered demand or demands. Upon the payment in full of the notes representing the registered demand or demands, or the portion of the demand or demands as set forth in Section 17302, the appropriate portion of the registered demand or demands shall be canceled.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 10. Effective February 20, 2009.)



17304

Any revenues in the General Fund are available for the payment of all notes and the interest thereon until the notes and the interest thereon shall be fully paid and discharged. The notes, together with the interest thereon, shall be payable exclusively from moneys in the General Fund , but not excepting recourse to internal borrowing from other funds in the event insufficient moneys are available from the General Fund.

(Amended by Stats. 1991, Ch. 185, Sec. 3.)



17306

All notes issued pursuant to this part by the state are legal investments for any of the following:

(a) Trust funds.

(b) Funds of insurers.

(c) Funds of savings and loan associations.

(d) Funds of banks.

(e) Funds of state agencies, cities, counties, cities and counties or other public agencies or corporations.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 10, Sec. 5. Effective February 17, 1983.)



17307

Notes issued under this part are acceptable and may be used as security for the faithful performance of any public or private trust or obligation or for the performance of any act, including the use of notes by banks as security for deposits of funds of the state and its agencies, or of any city, county, city and county, or other public agency or corporation.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 10, Sec. 5. Effective February 17, 1983.)



17308

Any state or local agency that is authorized to invest funds in its treasury in securities which are legal investments for savings banks may invest the funds in notes of the state issued under this part.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 10, Sec. 5. Effective February 17, 1983.)



17309

Whenever the Treasurer deems that it will increase the salability of the notes to obtain, prior to or after sale, a legal opinion as to the validity of the notes from attorneys other than the Attorney General, the Treasurer may obtain a legal opinion elsewhere.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 10, Sec. 5. Effective February 17, 1983.)



17310

(a) Notwithstanding Section 13340, there is hereby appropriated from the General Fund any unapplied money, as defined in subdivision (a) of Section 17220, in any amounts necessary to pay the interest on, and the principal of, any notes issued pursuant to this part, as the interest on and the principal of the notes become due and payable.

(b) When any payment on a note or any payment to the provider of a credit enhancement or liquidity facility for a note is due, that payment shall be made subject only to prior payment of the following:

(1) Payments required by law to be paid before the note or provider payment.

(2) Payments that by the terms of the note or credit enhancement or liquidity agreement are permitted to be paid before the note or provider payment.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 11. Effective February 20, 2009.)



17311

(a) There is hereby appropriated from the General Fund without regard to fiscal years two hundred fifty thousand dollars ($250,000), which shall be set aside in a special account entitled State Notes Expense Account, and shall be used to pay expenses incurred by the Treasurer, Controller, or the Department of Finance in providing for the preparation, sale, issuance, advertising, legal services, or any other act which, in the discretion of the Treasurer or the Department of Finance, is necessary to carry out the purposes of this part. This account shall operate as a revolving fund and whenever notes are sold, out of the first money realized from their sale, any remaining expenses shall be paid and then there shall be redeposited in the account any amounts that have been expended for the above purposes, which amounts may be used for the same purposes and repaid in the same manner whenever additional sales are made. Without limiting Section 17300, a demand drawn under Section 17300 may include the expenses described in this subdivision. In the alternative, all or a portion of the expenses described in this subdivision may be paid by causing the notes to bear interest at a rate that results in payment by the purchaser of the notes of a premium sufficient to pay these expenses.

(b) Any premium received upon the sale of an issuance of notes shall be applied to expenses described in subdivision (a) or shall be credited to the General Fund and applied to the payment of interest on notes.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 12. Effective February 20, 2009.)



17313

It is the intent of the Legislature that this part shall, in all respects, fall within the procedures validated by, and meet the requirements for constitutionality set forth in, the California Supreme Court cases of Riley v. Johnson, (1933), 219 Cal. 513, Riley v. Johnson, (1936), 6 Cal. 2d 529, and Flournoy v. Priest, (1971), 5 Cal. 3d 350.

(Added by Stats. 1984, Ch. 268, Sec. 27.07. Effective June 29, 1984.)






PART 6 - WARRANTS AND CENTRALIZED TREASURY CHECKS

CHAPTER 1 - General

17400

The State Treasurer may promulgate regulations as to the redemption of state warrants and agency checks.

(Added by Stats. 1977, Ch. 622.)



17401

The State Treasurer may examine warrants and checks presented for redemption and refuse payment of any item and shall have a reasonable time to make such examination.

(Added by Stats. 1977, Ch. 622.)



17402

The presenting bank and the endorsers of a state warrant or check presented to the Treasurer for redemption are deemed to guarantee that all prior endorsements are genuine, whether or not an express guaranty is placed on the item. When the first endorsement has been made by one other than the payee personally, the presenting bank and the endorsers are deemed to guarantee to the Treasurer, in addition to other warranties, that the person who so endorsed had unqualified capacity and authority to endorse the item on behalf of the payee.

(Added by Stats. 1977, Ch. 622.)



17403

In any case in which the Treasurer redeems or gives credit for a warrant or check, he or she may revoke the payment or credit given by returning the warrant or check to the presenting financial institution if, upon further examination, the item is found to bear a forged, erroneous, or unauthorized endorsement or to contain any material defect or alteration. Upon this revocation, the Treasurer may deduct the amount of the item from any amount that is due or may become due to the presenting financial institution or to obtain a refund from the financial institution. This right is subject only to the requirements that the item in question be returned at the time of offset or collection and that no more than three years has elapsed since the time that the instrument was presented to the financial institution.

(Amended by Stats. 1997, Ch. 920, Sec. 8. Effective October 12, 1997.)



17404

Upon notification from the State Treasurer that a forged or erroneously endorsed state warrant has been charged back to the presenting financial institution, the State Controller may process a claim schedule directing payment to the original payee.

(Amended by Stats. 1997, Ch. 920, Sec. 9. Effective October 12, 1997.)









PART 7 - STATE-MANDATED LOCAL COSTS

CHAPTER 1 - Legislative Intent

17500

The Legislature finds and declares that the existing system for reimbursing local agencies and school districts for the costs of state-mandated local programs has not provided for the effective determination of the state’s responsibilities under Section 6 of Article XIII B of the California Constitution. The Legislature finds and declares that the failure of the existing process to adequately and consistently resolve the complex legal questions involved in the determination of state-mandated costs has led to an increasing reliance by local agencies and school districts on the judiciary and, therefore, in order to relieve unnecessary congestion of the judicial system, it is necessary to create a mechanism which is capable of rendering sound quasi-judicial decisions and providing an effective means of resolving disputes over the existence of state-mandated local programs.

It is the intent of the Legislature in enacting this part to provide for the implementation of Section 6 of Article XIII B of the California Constitution. Further, the Legislature intends that the Commission on State Mandates, as a quasi-judicial body, will act in a deliberative manner in accordance with the requirements of Section 6 of Article XIII B of the California Constitution.

(Amended by Stats. 2004, Ch. 890, Sec. 2. Effective January 1, 2005.)






CHAPTER 2 - General Provisions

17510

Unless the context otherwise requires, the definitions contained in this chapter govern the construction of this part. The definition of a word applies to any variants thereof and the singular tense of a word includes the plural.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17511

“City” means any city whether general law or charter, except a city and county.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17512

“Commission” means the Commission on State Mandates.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17513

“Costs mandated by the federal government” means any increased costs incurred by a local agency or school district after January 1, 1973, in order to comply with the requirements of a federal statute or regulation. “Costs mandated by the federal government” includes costs resulting from enactment of a state law or regulation where failure to enact that law or regulation to meet specific federal program or service requirements imposed upon the state would result in substantial monetary penalties or loss of funds to public or private persons in the state whether the federal law was enacted before or after the enactment of the state law, regulation, or executive order. “Costs mandated by the federal government” does not include costs which are specifically reimbursed or funded by the federal or state government or programs or services which may be implemented at the option of the state, local agency, or school district.

(Amended by Stats. 2004, Ch. 890, Sec. 3. Effective January 1, 2005.)



17514

“Costs mandated by the state” means any increased costs which a local agency or school district is required to incur after July 1, 1980, as a result of any statute enacted on or after January 1, 1975, or any executive order implementing any statute enacted on or after January 1, 1975, which mandates a new program or higher level of service of an existing program within the meaning of Section 6 of Article XIII B of the California Constitution.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17515

“County” means any chartered or general law county. “County” includes a city and county.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17516

“Executive order” means an order, plan, requirement, rule, or regulation issued by any of the following:

(a) The Governor.

(b) An officer or official serving at the pleasure of the Governor.

(c) An agency, department, board, or commission of state government.

(Amended by Stats. 2010, Ch. 288, Sec. 1. Effective January 1, 2011.)



17517.5

“Cost savings authorized by the state” means any decreased costs that a local agency or school district realizes as a result of any statute enacted or any executive order adopted that permits or requires the discontinuance of or a reduction in the level of service of an existing program that was mandated before January 1, 1975.

(Added by Stats. 2004, Ch. 890, Sec. 5. Effective January 1, 2005.)



17518

“Local agency” means any city, county, special district, authority, or other political subdivision of the state.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17518.5

(a) “Reasonable reimbursement methodology” means a formula for reimbursing local agencies and school districts for costs mandated by the state, as defined in Section 17514.

(b) A reasonable reimbursement methodology shall be based on cost information from a representative sample of eligible claimants, information provided by associations of local agencies and school districts, or other projections of local costs.

(c) A reasonable reimbursement methodology shall consider the variation in costs among local agencies and school districts to implement the mandate in a cost-efficient manner.

(d) Whenever possible, a reasonable reimbursement methodology shall be based on general allocation formulas, uniform cost allowances, and other approximations of local costs mandated by the state, rather than detailed documentation of actual local costs. In cases when local agencies and school districts are projected to incur costs to implement a mandate over a period of more than one fiscal year, the determination of a reasonable reimbursement methodology may consider local costs and state reimbursements over a period of greater than one fiscal year, but not exceeding 10 years.

(e) A reasonable reimbursement methodology may be developed by any of the following:

(1) The Department of Finance.

(2) The Controller.

(3) An affected state agency.

(4) A claimant.

(5) An interested party.

(Amended by Stats. 2007, Ch. 329, Sec. 1. Effective January 1, 2008.)



17519

“School district” means any school district, community college district, or county superintendent of schools.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17520

“Special district” means any agency of the state that performs governmental or proprietary functions within limited boundaries. “Special district” includes a county service area, a maintenance district or area, an improvement district or improvement zone, or any other zone or area. “Special district” does not include a city, a county, a school district, or a community college district.

County free libraries established pursuant to Chapter 6 (commencing with Section 19100 of Part 11 of the Education Code, areas receiving county fire protection services pursuant to Section 25643 of the Government Code, and county road districts established pursuant to Chapter 7 (commencing with Section 1550) of Division 2 of the Streets and Highways Code shall be considered “special districts” for all purposes of this part.

(Amended by Stats. 2006, Ch. 538, Sec. 277. Effective January 1, 2007.)



17521

“Test claim” means the first claim filed with the commission alleging that a particular statute or executive order imposes costs mandated by the state, and includes a claim filed pursuant to Section 17574.

(Amended by Stats. 2007, Ch. 329, Sec. 1.5. Effective January 1, 2008.)



17521.5

“Legislatively determined mandate” means the provisions of a statute or executive order that the Legislature, pursuant to Article 1.5, has declared by statute to be a mandate for which reimbursement is required by Section 6 of Article XIII B of the California Constitution.

(Added by Stats. 2007, Ch. 329, Sec. 2. Effective January 1, 2008.)



17522

(a) “Initial reimbursement claim” means a claim filed with the Controller by a local agency or school district for costs to be reimbursed for the fiscal years specified in the first claiming instructions issued by the Controller pursuant to subdivision (b) of Section 17558.

(b) “Annual reimbursement claim” means a claim for actual costs incurred in a prior fiscal year filed with the Controller by a local agency or school district for which appropriations are made to the Controller for this purpose.

(c) “Entitlement claim” means a claim filed by a local agency or school district with the Controller for the purpose of establishing or adjusting a base year entitlement. All entitlement claims are subject to Section 17616.

(Amended by Stats. 2008, 3rd Ex. Sess., Ch. 6, Sec. 2. Effective February 16, 2008.)



17523

“Deflator” means the Implicit Price Deflator for the Costs of Goods and Services to Governmental Agencies, as determined by the Department of Finance.

(Added by Stats. 1985, Ch. 1534, Sec. 2. Effective October 2, 1985.)



17524

“Base year entitlement” means that amount determined to be the average for the approved reimbursement claims of each local agency or school district for the three preceding fiscal years adjusted by the change in the deflator. A base year entitlement shall not include any nonrecurring or initial startup costs incurred by a local agency or school district in any of those three fiscal years. For those mandates which become operative on January 1 of any year, the amount of the “approved reimbursement claim” for the first of the three years may be computed by annualizing the amount claimed for the six-month period of January through June in that first year, excluding nonrecurring or startup costs.

(Added by Stats. 1985, Ch. 1534, Sec. 3. Effective October 2, 1985.)






CHAPTER 3 - Commission on State Mandates

17525

(a) There is hereby created the Commission on State Mandates, which shall consist of seven members as follows:

(1) The Controller.

(2) The Treasurer.

(3) The Director of Finance.

(4) The Director of the Office of Planning and Research.

(5) A public member with experience in public finance, appointed by the Governor and approved by the Senate.

(6) Two members from the following three categories appointed by the Governor and approved by the Senate, provided that no more than one member shall come from the same category:

(A) A city council member.

(B) A member of a county or city and county board of supervisors.

(C) A governing board member of a school district as defined in Section 17519.

(b) Each member appointed pursuant to paragraph (5) or (6) of subdivision (a) shall be subject to both of the following:

(1) The member shall serve for a term of four years subject to renewal.

(2) The member shall receive per diem of one hundred dollars ($100) for each day actually spent in the discharge of official duties and shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of duties as a member of the commission.

(Amended by Stats. 1996, Ch. 154, Sec. 1. Effective January 1, 1997.)



17526

(a) All meetings of the commission shall be open to the public, except that the commission may meet in executive session to consider the appointment or dismissal of officers or employees of the commission or to hear complaints or charges brought against a member, officer, or employee of the commission.

(b) The commission shall meet at least once every two months.

(c) The time and place of meetings may be set by resolution of the commission, by written petition of a majority of the members, or by written call of the chairperson. The chairperson may, for good cause, change the starting time or place, reschedule, or cancel any meeting.

(Amended by Stats. 2004, Ch. 890, Sec. 10. Effective January 1, 2005.)



17527

In carrying out its duties and responsibilities, the commission shall have the following powers:

(a) To examine any document, report, or data, including computer programs and data files, held by any local agency or school district.

(b) To meet at times and places as it may deem proper.

(c) As a body or, on the authorization of the commission, as a committee composed of one or more members, to hold hearings at any time and place it may deem proper.

(d) Upon a majority vote of the commission, to issue subpoenas to compel the attendance of witnesses and the production of books, records, papers, accounts, reports, and documents.

(e) To administer oaths.

(f) To contract with other agencies or individuals, public or private, as it deems necessary, to provide or prepare services, facilities, studies, and reports to the commission as will assist it in carrying out its duties and responsibilities.

(g) To adopt, promulgate, amend, and rescind rules and regulations, which shall not be subject to the review and approval of the Office of Administrative Law pursuant to the provisions of the Administrative Procedure Act provided for in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2.

(h) To do any and all other actions necessary or convenient to enable it fully and adequately to perform its duties and to exercise the powers expressly granted to it.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17528

The members of the commission shall elect a chairperson and a vice chairperson of the commission.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17529

The commission may appoint as attorney to the commission an attorney at law of this state, who shall hold office at the pleasure of the commission. The attorney shall represent and appear for the commission in all actions and proceedings involving any question under this part or under any order or act of the commission.

The attorney shall advise the commission and each member of the commission, when so requested, in regard to all matters in connection with the powers and duties of the commission and the members thereof. The attorney shall generally perform all duties and services as attorney to the commission which the commission may require.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17530

The commission shall appoint an executive director, who shall be exempt from civil service and shall hold office at the pleasure of the commission. The executive director shall be responsible for the executive and administrative duties of the commission and shall organize, coordinate, supervise, and direct the operations and affairs of the commission and expedite all matters within the jurisdiction of the commission. The executive director shall keep a full and true record of all proceedings of the commission, issue all necessary process, writs, warrants, and notices, and perform other duties as the commission prescribes.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17531

The executive director may employ those officers, examiners, experts, statisticians, accountants, inspectors, clerks, and employees as the executive director deems necessary to carry out the provisions of this part or to perform the duties and exercise the powers conferred upon the commission by law.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17532

A majority of the commissioners shall constitute a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the commission. Any investigation, inquiry, or hearing which the commission has power to undertake or to hold may be undertaken or held by or before any commissioner or commissioners designated for the purpose by the commission. The evidence in any investigation, inquiry, or hearing may be taken by the commissioner or commissioners to whom the investigation, inquiry, or hearing has been assigned or, in his or her or their behalf, by an examiner designated for that purpose. Every finding, opinion, and order made by the commissioner or commissioners so designated, pursuant to the investigation, inquiry, or hearing, when approved or confirmed by the commission and ordered filed in its office, shall be deemed to be the finding, opinion, and order of the commission.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17533

Notwithstanding Section 11425.10, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 does not apply to a hearing by the commission under this part.

(Added by Stats. 1995, Ch. 938, Sec. 55. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)






CHAPTER 4 - Identification and Payment of Costs Mandated by the State

ARTICLE 1 - Commission Procedure

17550

Reimbursement of local agencies and school districts for costs mandated by the state shall be provided pursuant to this chapter.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17551

(a) The commission, pursuant to the provisions of this chapter, shall hear and decide upon a claim by a local agency or school district that the local agency or school district is entitled to be reimbursed by the state for costs mandated by the state as required by Section 6 of Article XIII B of the California Constitution.

(b) Except as provided in Sections 17573 and 17574, commission review of claims may be had pursuant to subdivision (a) only if the test claim is filed within the time limits specified in this section.

(c) Local agency and school district test claims shall be filed not later than 12 months following the effective date of a statute or executive order, or within 12 months of incurring increased costs as a result of a statute or executive order, whichever is later.

(d) The commission, pursuant to the provisions of this chapter, shall hear and decide upon a claim by a local agency or school district filed on or after January 1, 1985, that the Controller has incorrectly reduced payments to the local agency or school district pursuant to paragraph (2) of subdivision (d) of Section 17561.

(Amended by Stats. 2007, Ch. 329, Sec. 3. Effective January 1, 2008.)



17552

This chapter shall provide the sole and exclusive procedure by which a local agency or school district may claim reimbursement for costs mandated by the state as required by Section 6 of Article XIII B of the California Constitution.

(Amended by Stats. 1986, Ch. 879, Sec. 3.)



17553

(a) The commission shall adopt procedures for receiving claims filed pursuant to this article and Section 17574 and for providing a hearing on those claims. The procedures shall do all of the following:

(1) Provide for presentation of evidence by the claimant, the Department of Finance, and any other affected department or agency, and any other interested person.

(2) Ensure that a statewide cost estimate is adopted within 12 months after receipt of a test claim, when a determination is made by the commission that a mandate exists. This deadline may be extended for up to six months upon the request of either the claimant or the commission.

(3) Permit the hearing of a claim to be postponed at the request of the claimant, without prejudice, until the next scheduled hearing.

(b) All test claims shall be filed on a form prescribed by the commission and shall contain at least the following elements and documents:

(1) A written narrative that identifies the specific sections of statutes or executive orders and the effective date and register number of regulations alleged to contain a mandate and shall include all of the following:

(A) A detailed description of the new activities and costs that arise from the mandate.

(B) A detailed description of existing activities and costs that are modified by the mandate.

(C) The actual increased costs incurred by the claimant during the fiscal year for which the claim was filed to implement the alleged mandate.

(D) The actual or estimated annual costs that will be incurred by the claimant to implement the alleged mandate during the fiscal year immediately following the fiscal year for which the claim was filed.

(E) A statewide cost estimate of increased costs that all local agencies or school districts will incur to implement the alleged mandate during the fiscal year immediately following the fiscal year for which the claim was filed.

(F) Identification of all of the following:

(i) Dedicated state funds appropriated for this program.

(ii) Dedicated federal funds appropriated for this program.

(iii) Other nonlocal agency funds dedicated for this program.

(iv) The local agency’s general purpose funds for this program.

(v) Fee authority to offset the costs of this program.

(G) Identification of prior mandate determinations made by the Commission on State Mandates or a predecessor agency that may be related to the alleged mandate.

(H) Identification of a legislatively determined mandate pursuant to Section 17573 that is on the same statute or executive order.

(2) The written narrative shall be supported with declarations under penalty of perjury, based on the declarant’s personal knowledge, information, or belief, and signed by persons who are authorized and competent to do so, as follows:

(A) Declarations of actual or estimated increased costs that will be incurred by the claimant to implement the alleged mandate.

(B) Declarations identifying all local, state, or federal funds, or fee authority that may be used to offset the increased costs that will be incurred by the claimant to implement the alleged mandate, including direct and indirect costs.

(C) Declarations describing new activities performed to implement specified provisions of the new statute or executive order alleged to impose a reimbursable state-mandated program. Specific references shall be made to chapters, articles, sections, or page numbers alleged to impose a reimbursable state-mandated program.

(D) If applicable, declarations describing the period of reimbursement and payments received for full reimbursement of costs for a legislatively determined mandate pursuant to Section 17573, and the authority to file a test claim pursuant to paragraph (1) of subdivision (c) of Section 17574.

(3) (A) The written narrative shall be supported with copies of all of the following:

(i) The test claim statute that includes the bill number or executive order, alleged to impose or impact a mandate.

(ii) Relevant portions of state constitutional provisions, federal statutes, and executive orders that may impact the alleged mandate.

(iii) Administrative decisions and court decisions cited in the narrative.

(B) State mandate determinations made by the Commission on State Mandates or a predecessor agency and published court decisions on state mandate determinations made by the Commission on State Mandates are exempt from this requirement.

(4) A test claim shall be signed at the end of the document, under penalty of perjury by the claimant or its authorized representative, with the declaration that the test claim is true and complete to the best of the declarant’s personal knowledge, information, or belief. The date of signing, the declarant’s title, address, telephone number, facsimile machine telephone number, and electronic mail address shall be included.

(c) If a completed test claim is not received by the commission within 30 calendar days from the date that an incomplete test claim was returned by the commission, the original test claim filing date may be disallowed, and a new test claim may be accepted on the same statute or executive order.

(d) In addition, the commission shall determine whether an incorrect reduction claim is complete within 10 days after the date that the incorrect reduction claim is filed. If the commission determines that an incorrect reduction claim is not complete, the commission shall notify the local agency and school district that filed the claim stating the reasons that the claim is not complete. The local agency or school district shall have 30 days to complete the claim. The commission shall serve a copy of the complete incorrect reduction claim on the Controller. The Controller shall have no more than 90 days after the date the claim is delivered or mailed to file any rebuttal to an incorrect reduction claim. The failure of the Controller to file a rebuttal to an incorrect reduction claim shall not serve to delay the consideration of the claim by the commission.

(Amended by Stats. 2007, Ch. 329, Sec. 4. Effective January 1, 2008.)



17554

With the agreement of all parties to the claim, the commission may waive the application of any procedural requirement imposed by this chapter or pursuant to Section 17553. The authority granted by this section includes the consolidation of claims and the shortening of time periods.

(Amended by Stats. 2004, Ch. 890, Sec. 13. Effective January 1, 2005.)



17555

(a) Not later than 30 days after hearing and deciding upon a test claim pursuant to subdivision (a) of Section 17551, and determining the amount to be subvened to local agencies and school districts for reimbursement pursuant to subdivision (a) of Section 17557, the commission shall notify the appropriate Senate and Assembly policy and fiscal committees, the Legislative Analyst, the Department of Finance, and the Controller of that decision.

(b) For purposes of this section, the “appropriate policy committee” means the policy committee that has jurisdiction over the subject matter of the statute, regulation, or executive order, and in which bills relating to that subject matter would have been heard.

(Amended by Stats. 2007, Ch. 179, Sec. 13. Effective August 24, 2007.)



17556

The commission shall not find costs mandated by the state, as defined in Section 17514, in any claim submitted by a local agency or school district, if, after a hearing, the commission finds any one of the following:

(a) The claim is submitted by a local agency or school district that requests or previously requested legislative authority for that local agency or school district to implement the program specified in the statute, and that statute imposes costs upon that local agency or school district requesting the legislative authority. A resolution from the governing body or a letter from a delegated representative of the governing body of a local agency or school district that requests authorization for that local agency or school district to implement a given program shall constitute a request within the meaning of this subdivision. This subdivision applies regardless of whether the resolution from the governing body or a letter from a delegated representative of the governing body was adopted or sent prior to or after the date on which the statute or executive order was enacted or issued.

(b) The statute or executive order affirmed for the state a mandate that has been declared existing law or regulation by action of the courts. This subdivision applies regardless of whether the action of the courts occurred prior to or after the date on which the statute or executive order was enacted or issued.

(c) The statute or executive order imposes a requirement that is mandated by a federal law or regulation and results in costs mandated by the federal government, unless the statute or executive order mandates costs that exceed the mandate in that federal law or regulation. This subdivision applies regardless of whether the federal law or regulation was enacted or adopted prior to or after the date on which the state statute or executive order was enacted or issued.

(d) The local agency or school district has the authority to levy service charges, fees, or assessments sufficient to pay for the mandated program or increased level of service. This subdivision applies regardless of whether the authority to levy charges, fees, or assessments was enacted or adopted prior to or after the date on which the statute or executive order was enacted or issued.

(e) The statute, executive order, or an appropriation in a Budget Act or other bill provides for offsetting savings to local agencies or school districts that result in no net costs to the local agencies or school districts, or includes additional revenue that was specifically intended to fund the costs of the state mandate in an amount sufficient to fund the cost of the state mandate. This subdivision applies regardless of whether a statute, executive order, or appropriation in the Budget Act or other bill that either provides for offsetting savings that result in no net costs or provides for additional revenue specifically intended to fund the costs of the state mandate in an amount sufficient to fund the cost of the state mandate was enacted or adopted prior to or after the date on which the statute or executive order was enacted or issued.

(f) The statute or executive order imposes duties that are necessary to implement, or are expressly included in, a ballot measure approved by the voters in a statewide or local election. This subdivision applies regardless of whether the statute or executive order was enacted or adopted before or after the date on which the ballot measure was approved by the voters.

(g) The statute created a new crime or infraction, eliminated a crime or infraction, or changed the penalty for a crime or infraction, but only for that portion of the statute relating directly to the enforcement of the crime or infraction.

(Amended by Stats. 2010, Ch. 719, Sec. 31. Effective October 19, 2010.)



17557

(a) If the commission determines there are costs mandated by the state pursuant to Section 17551, it shall determine the amount to be subvened to local agencies and school districts for reimbursement. In so doing it shall adopt parameters and guidelines for reimbursement of any claims relating to the statute or executive order. The successful test claimants shall submit proposed parameters and guidelines within 30 days of adoption of a statement of decision on a test claim. The proposed parameters and guidelines may include proposed reimbursable activities that are reasonably necessary for the performance of the state-mandated program. At the request of a successful test claimant, the commission may provide for one or more extensions of this 30-day period at any time prior to its adoption of the parameters and guidelines. If proposed parameters and guidelines are not submitted within the 30-day period and the commission has not granted an extension, then the commission shall notify the test claimant that the amount of reimbursement the test claimant is entitled to for the first 12 months of incurred costs will be reduced by 20 percent, unless the test claimant can demonstrate to the commission why an extension of the 30-day period is justified.

(b) In adopting parameters and guidelines, the commission may adopt a reasonable reimbursement methodology.

(c) The parameters and guidelines adopted by the commission shall specify the fiscal years for which local agencies and school districts shall be reimbursed for costs incurred. However, the commission shall not specify in the parameters and guidelines any fiscal year for which payment could be provided in the annual Budget Act.

(d) (1) A local agency, school district, or the state may file a written request with the commission to amend the parameters or guidelines. The commission may, after public notice and hearing, amend the parameters and guidelines. A parameters and guidelines amendment submitted within 90 days of the claiming deadline for initial claims, as specified in the claiming instructions pursuant to Section 17561, shall apply to all years eligible for reimbursement as defined in the original parameters and guidelines. A parameters and guidelines amendment filed more than 90 days after the claiming deadline for initial claims, as specified in the claiming instructions pursuant to Section 17561, and on or before the claiming deadline following a fiscal year, shall establish reimbursement eligibility for that fiscal year.

(2) For purposes of this subdivision, the request to amend parameters and guidelines may be filed to make any of the following changes to parameters and guidelines, consistent with the statement of decision:

(A) Delete any reimbursable activity that has been repealed by statute or executive order after the adoption of the original or last amended parameters and guidelines.

(B) Update offsetting revenues and offsetting savings that apply to the mandated program and do not require a new legal finding that there are no costs mandated by the state pursuant to subdivision (e) of Section 17556.

(C) Include a reasonable reimbursement methodology for all or some of the reimbursable activities.

(D) Clarify what constitutes reimbursable activities.

(E) Add new reimbursable activities that are reasonably necessary for the performance of the state-mandated program.

(F) Define what activities are not reimbursable.

(G) Consolidate the parameters and guidelines for two or more programs.

(H) Amend the boilerplate language. For purposes of this section, “boilerplate language” means the language in the parameters and guidelines that is not unique to the state-mandated program that is the subject of the parameters and guidelines. Any amendment that does not increase or decrease reimbursable costs shall limit the eligible filing period commencing with the fiscal year in which the amended parameters and guidelines were adopted.

(e) A test claim shall be submitted on or before June 30 following a fiscal year in order to establish eligibility for reimbursement for that fiscal year. The claimant may thereafter amend the test claim at any time, but before the test claim is set for a hearing, without affecting the original filing date as long as the amendment substantially relates to the original test claim.

(f) In adopting parameters and guidelines, the commission shall consult with the Department of Finance, the affected state agency, the Controller, the fiscal and policy committees of the Assembly and Senate, the Legislative Analyst, and the claimants to consider a reasonable reimbursement methodology that balances accuracy with simplicity.

(Amended by Stats. 2011, Ch. 144, Sec. 1. Effective January 1, 2012.)



17557.1

(a) Notwithstanding any other provision of this part, within 30 days of the commission’s adoption of a statement of decision on a test claim, the test claimant and the Department of Finance may notify the executive director of the commission in writing of their intent to follow the process described in this section to develop a reasonable reimbursement methodology and statewide estimate of costs for the initial claiming period and budget year for reimbursement of costs mandated by the state in accordance with the statement of decision. The letter of intent shall include the date on which the test claimant and the Department of Finance will submit a plan to ensure that costs from a representative sample of eligible local agency or school district claimants are considered in the development of a reasonable reimbursement methodology.

(b) This plan shall also include all of the following information:

(1) The date on which the test claimant and Department of Finance will provide to the executive director an informational update regarding their progress in developing the reasonable reimbursement methodology.

(2) The date on which the test claimant and Department of Finance will submit to the executive director the draft reasonable reimbursement methodology and proposed statewide estimate of costs for the initial claiming period and budget year. This date shall be no later than 180 days after the date the letter of intent is sent by the test claimant and Department of Finance to the executive director.

(c) At the request of the test claimant and Department of Finance, the executive director may provide for up to four extensions of this 180-day period.

(d) The test claimant or Department of Finance may notify the executive director at any time that the claimant or Department of Finance no longer intends to develop a reasonable reimbursement methodology pursuant to this section. In this case, paragraph (2) of subdivision (a) of Section 17553 and Section 17557 shall apply to the test claim. Upon receipt of this notification, the executive director shall notify the test claimant of the duty to submit proposed parameters and guidelines within 30 days under subdivision (a) of Section 17557.

(Added by Stats. 2007, Ch. 329, Sec. 5. Effective January 1, 2008.)



17557.2

(a) A reasonable reimbursement methodology developed pursuant to Section 17557.1 or a joint request for early termination of a reasonable reimbursement methodology shall have broad support from a wide range of local agencies or school districts. The test claimant and Department of Finance may demonstrate broad support from a wide range of local agencies or school districts in different ways, including, but not limited to, obtaining endorsement by one or more statewide associations of local agencies or school districts and securing letters of approval from local agencies or school districts.

(b) No later than 60 days before a commission hearing, the test claimant and Department of Finance shall submit to the commission a joint proposal that shall include all of the following:

(1) The draft reasonable reimbursement methodology.

(2) The proposed statewide estimate of costs for the initial claiming period and budget year.

(3) A description of the steps the test claimant and the Department of Finance undertook to determine the level of support by local agencies or school districts for the draft reasonable reimbursement methodology.

(4) An agreement that the reasonable reimbursement methodology developed and approved under this section shall be in effect for a period of five years unless a different term is approved by the commission, or upon submission to the commission of a letter indicating the Department of Finance and test claimant’s joint interest in early termination of the reasonable reimbursement methodology.

(5) An agreement that, at the conclusion of the period established in paragraph (4), the Department of Finance and the test claimant will consider jointly whether amendments to the methodology are necessary.

(c) The commission shall approve the draft reasonable reimbursement methodology if review of the information submitted pursuant to Section 17557.1 and subdivision (b) of this section demonstrates that the draft reasonable reimbursement methodology and statewide estimate of costs for the initial claiming period and budget year have been developed in accordance with Section 17557.1 and meet the requirements of subdivision (a). The commission thereafter shall adopt the proposed statewide estimate of costs for the initial claiming period and budget year. Statewide cost estimates adopted under this section shall be included in the report to the Legislature required under Section 17600 and shall be reported by the commission to the appropriate Senate and Assembly policy and fiscal committees, the Legislative Analyst, and the Department of Finance not later than 30 days after adoption.

(d) Unless amendments are proposed pursuant to this subdivision, the reasonable reimbursement methodology approved by the commission pursuant to this section shall expire after either five years, any other term approved by the commission, or upon submission to the commission of a letter indicating the Department of Finance’s and test claimant’s joint interest in early termination of the reasonable reimbursement methodology.

(e) The commission shall approve a joint request for early termination of a reasonable reimbursement methodology if the request meets the requirements of subdivision (a). If the commission approves a joint request for early termination, the commission shall notify the test claimant of the duty to submit proposed parameters and guidelines to the commission pursuant to subdivision (a) of Section 17557.

(f) At least one year before the expiration of a reasonable reimbursement methodology, the commission shall notify the Department of Finance and the test claimant that they may do one of the following:

(1) Jointly propose amendments to the reasonable reimbursement methodology by submitting the information described in paragraphs (1), (3), and (4) of subdivision (b), and providing an estimate of the mandate’s annual cost for the subsequent budget year.

(2) Jointly propose that the reasonable reimbursement methodology remain in effect.

(3) Allow the reasonable reimbursement methodology to expire and notify the commission that the test claimant will submit proposed parameters and guidelines to the commission pursuant to subdivision (a) of Section 17557 to replace the reasonable reimbursement methodology.

(g) The commission shall either approve the continuation of the reasonable reimbursement methodology or approve the jointly proposed amendments to the reasonable reimbursement methodology if the information submitted in accordance with paragraph (1) of subdivision (d) demonstrates that the proposed amendments were developed in accordance with Section 17557.1 and meet the requirements of subdivision (a) of this section.

(Added by Stats. 2007, Ch. 329, Sec. 6. Effective January 1, 2008.)



17558

(a) The commission shall submit the adopted parameters and guidelines or a reasonable reimbursement methodology approved pursuant to Section 17557.2 to the Controller. As used in this chapter, a “reasonable reimbursement methodology” approved pursuant to Section 17557.2 includes all amendments to the reasonable reimbursement methodology. When the Legislature declares a legislatively determined mandate in accordance with Section 17573 in which claiming instructions are necessary, the Department of Finance shall notify the Controller.

(b) Not later than 90 days after receiving the adopted parameters and guidelines, a reasonable reimbursement methodology from the commission, or notification from the Department of Finance, the Controller shall issue claiming instructions for each mandate that requires state reimbursement, to assist local agencies and school districts in claiming costs to be reimbursed. In preparing claiming instructions, the Controller shall request assistance from the Department of Finance and may request the assistance of other state agencies. The claiming instructions shall be derived from the test claim decision and the adopted parameters and guidelines, reasonable reimbursement methodology, or statute declaring a legislatively determined mandate.

(c) The Controller shall, within 90 days after receiving amended parameters and guidelines, an amended reasonable reimbursement methodology from the commission or other information necessitating a revision of the claiming instructions, prepare and issue revised claiming instructions for mandates that require state reimbursement that have been established by commission action pursuant to Section 17557, Section 17557.2, or after any decision or order of the commission pursuant to Section 17559, or after any action by the Legislature pursuant to Section 17573. In preparing revised claiming instructions, the Controller may request the assistance of other state agencies.

(Amended by Stats. 2011, Ch. 144, Sec. 2. Effective January 1, 2012.)



17558.5

(a) A reimbursement claim for actual costs filed by a local agency or school district pursuant to this chapter is subject to the initiation of an audit by the Controller no later than three years after the date that the actual reimbursement claim is filed or last amended, whichever is later. However, if no funds are appropriated or no payment is made to a claimant for the program for the fiscal year for which the claim is filed, the time for the Controller to initiate an audit shall commence to run from the date of initial payment of the claim. In any case, an audit shall be completed not later than two years after the date that the audit is commenced.

(b) The Controller may conduct a field review of any claim after the claim has been submitted, prior to the reimbursement of the claim.

(c) The Controller shall notify the claimant in writing within 30 days after issuance of a remittance advice of any adjustment to a claim for reimbursement that results from an audit or review. The notification shall specify the claim components adjusted, the amounts adjusted, interest charges on claims adjusted to reduce the overall reimbursement to the local agency or school district, and the reason for the adjustment. Remittance advices and other notices of payment action shall not constitute notice of adjustment from an audit or review.

(d) The interest rate charged by the Controller on reduced claims shall be set at the Pooled Money Investment Account rate and shall be imposed on the dollar amount of the overpaid claim from the time the claim was paid until overpayment is satisfied.

(e) Nothing in this section shall be construed to limit the adjustment of payments when inaccuracies are determined to be the result of the intent to defraud, or when a delay in the completion of an audit is the result of willful acts by the claimant or inability to reach agreement on terms of final settlement.

(Amended by Stats. 2004, Ch. 890, Sec. 18. Effective January 1, 2005.)



17558.6

It is the intent of the Legislature that the Commission on State Mandates review its process by which local agencies may appeal the reduction of reimbursement claims on the basis that the reduction is incorrect in order to provide for a more expeditious and less costly process.

(Added by Stats. 1998, Ch. 681, Sec. 3. Effective September 22, 1998.)



17558.7

(a) If the Controller reduces a claim approved by the commission, the claimant may file with the commission an incorrect reduction claim pursuant to regulations adopted by the commission.

(b) A claimant eligible to file an incorrect reduction claim may file a consolidated incorrect reduction claim on behalf of other claimants whose claims for reimbursement under the same mandate are alleged to have been incorrectly reduced if all of the following apply:

(1) The method, act, or practice that the claimant alleges led to the reduction has led to similar reductions of other parties’ claims, and all of the claims involve common questions of law or fact.

(2) The common questions of law or fact among the claims predominate over any matter affecting only an individual claim.

(3) The consolidation of similar claims by individual claimants would result in consistent decisionmaking by the commission.

(4) The claimant filing the consolidated claim would fairly and adequately protect the interests of the other claimants.

(c) A claimant that seeks to file a consolidated incorrect reduction claim shall, at the time it files an incorrect reduction claim, on a form provided by the commission, notify the commission of its intent to file a consolidated incorrect reduction claim.

(d) Within 10 days after receipt of an incorrect reduction claim and notice of intent to consolidate, the commission shall request that the Controller provide the commission and the claimant with a list of claimants for whom the Controller has reduced similar claims under the same mandate. Upon receipt of this list from the Controller, the claimant may notify the claimants on the list and other interested parties of its intent to file a consolidated incorrect reduction claim.

(e) Within 30 days of receipt of the notice of intent to consolidate from the original claimant, on a form provided by the commission, any other eligible claimant shall file with the commission its notice of intent to join the consolidated incorrect reduction claim, which shall include a copy of the remittance advice or other notice from the Controller of the claim reduction, and one copy of the reimbursement claims for which an incorrect reduction is alleged.

(f) The commission shall notify each claimant that files an intent to join the consolidated incorrect reduction claim that it may opt out of the consolidated claim and not be bound by any determination made on that consolidated claim. A claimant may opt out of a consolidated claim no later than 15 days after the state agency files comments on the consolidated claim. A claimant that opts out of the consolidated claim, in order to preserve its right to challenge a reduction made by the Controller on that same mandate, shall file an individual incorrect reduction claim pursuant to commission requirements, no later than one year after opting out or within the statute of limitations under the commission’s regulations.

(g) The commission shall adopt regulations establishing procedures for receiving a consolidated incorrect reduction claim pursuant to this section and for providing a hearing on a consolidated claim.

(Added by Stats. 2006, Ch. 168, Sec. 1. Effective January 1, 2007.)



17558.8

(a) The commission may, on its own initiative, consolidate incorrect reduction claims filed with the commission by different claimants under the same mandate if all of the following apply:

(1) The same method, act, or practice is alleged to have led to the reduction in each claim, and all of the claims involve common questions of law or fact.

(2) The common questions of law or fact among the claims predominate over any matter affecting only an individual claim.

(3) The consolidation of similar claims by individual claimants would result in consistent decisionmaking by the commission.

(b) The commission shall adopt regulations establishing procedures for consolidation of incorrect reduction claims pursuant to this section and for providing a hearing on a consolidated claim.

(Amended by Stats. 2007, Ch. 130, Sec. 119. Effective January 1, 2008.)



17559

(a) The commission may order a reconsideration of all or part of a test claim or incorrect reduction claim on petition of any party. The power to order a reconsideration or amend a test claim decision shall expire 30 days after the statement of decision is delivered or mailed to the claimant. If additional time is needed to evaluate a petition for reconsideration filed prior to the expiration of the 30-day period, the commission may grant a stay of that expiration for no more than 30 days, solely for the purpose of considering the petition. If no action is taken on a petition within the time allowed for ordering reconsideration, the petition shall be deemed denied.

(b) A claimant or the state may commence a proceeding in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure to set aside a decision of the commission on the ground that the commission’s decision is not supported by substantial evidence. The court may order the commission to hold another hearing regarding the claim and may direct the commission on what basis the claim is to receive a rehearing.

(Amended by Stats. 1999, Ch. 643, Sec. 4. Effective January 1, 2000.)



17560

Reimbursement for state-mandated costs may be claimed as follows:

(a) A local agency or school district may, by February 15 following the fiscal year in which costs are incurred, file an annual reimbursement claim that details the costs actually incurred for that fiscal year.

(b) In the event revised claiming instructions are issued by the Controller pursuant to subdivision (c) of Section 17558 between November 15 and February 15, a local agency or school district filing an annual reimbursement claim shall have 120 days following the issuance date of the revised claiming instructions to file a claim.

(Amended by Stats. 2008, 3rd Ex. Sess., Ch. 6, Sec. 3. Effective February 16, 2008.)



17561

(a) The state shall reimburse each local agency and school district for all “costs mandated by the state,” as defined in Section 17514 and for legislatively determined mandates in accordance with Section 17573.

(b) (1) For the initial fiscal year during which these costs are incurred, reimbursement funds shall be provided as follows:

(A) Any statute mandating these costs shall provide an appropriation therefor.

(B) Any executive order mandating these costs shall be accompanied by a bill appropriating the funds therefor, or alternatively, an appropriation for these costs shall be included in the Budget Bill for the next succeeding fiscal year. The executive order shall cite that item of appropriation in the Budget Bill or that appropriation in any other bill that is intended to serve as the source from which the Controller may pay the claims of local agencies and school districts.

(2) In subsequent fiscal years appropriations for these costs shall be included in the annual Governor’s Budget and in the accompanying Budget Bill. In addition, appropriations to reimburse local agencies and school districts for continuing costs resulting from chaptered bills or executive orders for which claims have been awarded pursuant to subdivision (a) of Section 17551 shall be included in the annual Governor’s Budget and in the accompanying Budget Bill.

(c) The amount appropriated to reimburse local agencies and school districts for costs mandated by the state shall be appropriated to the Controller for disbursement.

(d) The Controller shall pay any eligible claim pursuant to this section by October 15 or 60 days after the date the appropriation for the claim is effective, whichever is later. The Controller shall disburse reimbursement funds to local agencies or school districts if the costs of these mandates are not payable to state agencies, or to state agencies that would otherwise collect the costs of these mandates from local agencies or school districts in the form of fees, premiums, or payments. When disbursing reimbursement funds to local agencies or school districts, the Controller shall disburse them as follows:

(1) For initial reimbursement claims, the Controller shall issue claiming instructions to the relevant local agencies and school districts pursuant to Section 17558. Issuance of the claiming instructions shall constitute a notice of the right of the local agencies and school districts to file reimbursement claims, based upon parameters and guidelines adopted by the commission, the reasonable reimbursement methodology approved by the commission pursuant to Section 17557.2, or statutory declaration of a legislatively determined mandate and reimbursement methodology pursuant to Section 17573.

(A) When claiming instructions are issued by the Controller pursuant to Section 17558 for each mandate determined pursuant to Section 17551 or 17573 that requires state reimbursement, each local agency or school district to which the mandate is applicable shall submit claims for initial fiscal year costs to the Controller within 120 days of the issuance date for the claiming instructions.

(B) When the commission is requested to review the claiming instructions pursuant to Section 17571, each local agency or school district to which the mandate is applicable shall submit a claim for reimbursement within 120 days after the commission reviews the claiming instructions for reimbursement issued by the Controller.

(C) If the local agency or school district does not submit a claim for reimbursement within the 120-day period, or submits a claim pursuant to revised claiming instructions, it may submit its claim for reimbursement as specified in Section 17560. The Controller shall pay these claims from the funds appropriated therefor, except the Controller may take either of the following actions:

(i) Audit the records of any local agency or school district to verify the actual amount of the mandated costs, the application of a reasonable reimbursement methodology, or application of a legislatively enacted reimbursement methodology under Section 17573.

(ii) Reduce any claim that the Controller determines is excessive or unreasonable.

(2) In subsequent fiscal years each local agency or school district shall submit its claims as specified in Section 17560. The Controller shall pay these claims from funds appropriated therefor except as follows:

(A) The Controller may audit any of the following:

(i) Records of any local agency or school district to verify the actual amount of the mandated costs.

(ii) The application of a reasonable reimbursement methodology.

(iii) The application of a legislatively enacted reimbursement methodology under Section 17573.

(B) The Controller may reduce any claim that the Controller determines is excessive or unreasonable.

(C) The Controller shall adjust the payment to correct for any underpayments or overpayments that occurred in previous fiscal years.

(3) When paying a timely filed claim for initial reimbursement, the Controller shall withhold 20 percent of the amount of the claim until the claim is audited to verify the actual amount of the mandated costs. All initial reimbursement claims for all fiscal years required to be filed on their initial filing date for a state-mandated local program shall be considered as one claim for the purpose of computing any late claim penalty. Any claim for initial reimbursement filed after the filing deadline shall be reduced by 10 percent of the amount that would have been allowed had the claim been timely filed. The Controller may withhold payment of any late claim for initial reimbursement until the next deadline for funded claims unless sufficient funds are available to pay the claim after all timely filed claims have been paid. In no case may a reimbursement claim be paid if submitted more than one year after the filing deadline specified in the Controller’s claiming instructions on funded mandates.

(e) (1) Except as specified in paragraph (2), for the purposes of determining the state’s payment obligation under paragraph (1) of subdivision (b) of Section 6 of Article XIII B of the Constitution, a mandate that is “determined in a preceding fiscal year to be payable by the state” means any mandate for which the commission adopted a statewide cost estimate pursuant to this part during a previous fiscal year or that were identified as mandates by a predecessor agency to the commission, or that the Legislature declared by statute to be a legislatively determined mandate, unless the mandate has been repealed or otherwise eliminated.

(2) If the commission adopts a statewide cost estimate for a mandate during the months of April, May, or June, the state’s payment obligation under subdivision (b) of Section 6 of Article XIII B shall commence one year after the time specified in paragraph (1).

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 4, Sec. 4. Effective February 20, 2009.)



17561.5

The payment of an initial reimbursement claim by the Controller shall include accrued interest at the Pooled Money Investment Account rate, if the payment is being made more than 365 days after adoption of the statewide cost estimate for an initial claim. Interest shall begin to accrue as of the 366th day after adoption of the statewide cost estimate for the initial claim. Payment of a subsequent claim that was reported to the Legislature pursuant to paragraph (2) of subdivision (b) of Section 17562 shall include accrued interest at the Pooled Money Investment Account rate for any unpaid amount remaining on August 15 following the filing deadline. Interest shall begin to accrue on August 16 following the filing deadline.

(Amended by Stats. 2007, Ch. 179, Sec. 17. Effective August 24, 2007.)



17561.6

A budget act item or appropriation pursuant to this part for reimbursement of claims shall include an amount necessary to reimburse any interest due pursuant to Section 17561.5.

(Amended by Stats. 2004, Ch. 890, Sec. 21. Effective January 1, 2005.)



17562

(a) The Legislature hereby finds and declares that the increasing revenue constraints on state and local government and the increasing costs of financing state-mandated local programs make evaluation of state-mandated local programs imperative. Accordingly, it is the intent of the Legislature to increase information regarding state mandates and establish a method for regularly reviewing the costs and benefits of state-mandated local programs.

(b) (1) The Controller shall submit a report to the Joint Legislative Budget Committee and fiscal committees by October 31 of each fiscal year beginning with the 2007–08 fiscal year. This report shall summarize, by state mandate, the total amount of claims paid per fiscal year and the amount, if any, of mandate deficiencies or surpluses. This report shall be made available in an electronic spreadsheet format.

(2) The Controller shall submit a report to the Joint Legislative Budget Committee, the applicable fiscal committees, and the Director of Finance by April 30 of each fiscal year. This report shall summarize, by state mandate, the total amount of unpaid claims by fiscal year that were submitted before April 1 of that fiscal year. The report shall also summarize any mandate deficiencies or surpluses. It shall be made available in an electronic spreadsheet, and shall be used for the purpose of determining the state’s payment obligation under paragraph (1) of subdivision (b) of Section 6 of Article XIII B of the California Constitution.

(c) After the commission submits its second semiannual report to the Legislature pursuant to Section 17600, the Legislative Analyst shall submit a report to the Joint Legislative Budget Committee and legislative fiscal committees on the mandates included in the commission’s reports. The report shall make recommendations as to whether the mandate should be repealed, funded, suspended, or modified.

(d) In its annual analysis of the Budget Bill and based on information provided pursuant to subdivision (b), the Legislative Analyst shall report total annual state costs for mandated programs and, as appropriate, provide an analysis of specific mandates and make recommendations on whether the mandate should be repealed, funded, suspended, or modified.

(e) (1) A statewide association of local agencies or school districts or a Member of the Legislature may submit a proposal to the Legislature recommending the elimination or modification of a state-mandated local program. To make such a proposal, the association or member shall submit a letter to the Chairs of the Assembly Committee on Education or the Assembly Committee on Local Government, as the case may be, and the Senate Committee on Education or the Senate Committee on Local Government, as the case may be, specifying the mandate and the concerns and recommendations regarding the mandate. The association or member shall include in the proposal all information relevant to the conclusions. If the chairs of the committees desire additional analysis of the submitted proposal, the chairs may refer the proposal to the Legislative Analyst for review and comment. The chairs of the committees may refer up to a total of 10 of these proposals to the Legislative Analyst for review in any year. Referrals shall be submitted to the Legislative Analyst by December 1 of each year.

(2) The Legislative Analyst shall review and report to the Legislature with regard to each proposal that is referred to the office pursuant to paragraph (1). The Legislative Analyst shall recommend that the Legislature adopt, reject, or modify the proposal. The report and recommendations shall be submitted annually to the Legislature by March 1 of the year subsequent to the year in which referrals are submitted to the Legislative Analyst.

(f) It is the intent of the Legislature that the Assembly Committee on Local Government and the Senate Committee on Local Government hold a joint hearing each year regarding the following:

(1) The reports and recommendations submitted pursuant to subdivision (e).

(2) The reports submitted pursuant to Sections 17570, 17600, and 17601.

(3) Legislation to continue, eliminate, or modify any provision of law reviewed pursuant to this subdivision. The legislation may be by subject area or by year or years of enactment.

(Amended by Stats. 2012, Ch. 728, Sec. 72. Effective January 1, 2013.)



17563

Any funds received by a local agency or school district pursuant to the provisions of this chapter may be used for any public purpose.

(Added by Stats. 1986, Ch. 879, Sec. 8.)



17564

(a) No claim shall be made pursuant to Sections 17551, 17561, or 17573, nor shall any payment be made on claims submitted pursuant to Sections 17551 or 17561, or pursuant to a legislative determination under Section 17573, unless these claims exceed one thousand dollars ($1,000). However, a county superintendent of schools or county may submit a combined claim on behalf of school districts, direct service districts, or special districts within their county if the combined claim exceeds one thousand dollars ($1,000) even if the individual school district’s, direct service district’s, or special district’s claims do not each exceed one thousand dollars ($1,000). The county superintendent of schools or the county shall determine if the submission of the combined claim is economically feasible and shall be responsible for disbursing the funds to each school, direct service, or special district. These combined claims may be filed only when the county superintendent of schools or the county is the fiscal agent for the districts. All subsequent claims based upon the same mandate shall only be filed in the combined form unless a school district, direct service district, or special district provides to the county superintendent of schools or county and to the Controller, at least 180 days prior to the deadline for filing the claim, a written notice of its intent to file a separate claim.

(b) Claims for direct and indirect costs filed pursuant to Section 17561 shall be filed in the manner prescribed in the parameters and guidelines or reasonable reimbursement methodology and claiming instructions.

(c) Claims for direct and indirect costs filed pursuant to a legislatively determined mandate pursuant to Section 17573 shall be filed and paid in the manner prescribed in the Budget Act or other bill, or claiming instructions, if applicable.

(Amended by Stats. 2007, Ch. 329, Sec. 9. Effective January 1, 2008.)



17565

If a local agency or a school district, at its option, has been incurring costs which are subsequently mandated by the state, the state shall reimburse the local agency or school district for those costs incurred after the operative date of the mandate.

(Added by Stats. 1986, Ch. 879, Sec. 10.)



17567

In the event that the amount appropriated for reimbursement purposes pursuant to Section 17561 is not sufficient to pay all of the claims approved by the Controller, the Controller shall prorate claims in proportion to the dollar amount of approved claims timely filed and on hand at the time of proration. The Controller shall adjust prorated claims if supplementary funds are appropriated for this purpose. Notwithstanding any other law, if one thousand dollars ($1,000) or less is appropriated for a program, the Controller shall determine the most cost-effective allocation method.

(Amended by Stats. 2013, Ch. 77, Sec. 1. Effective January 1, 2014.)



17568

If a local agency or school district submits an otherwise valid reimbursement claim to the Controller after the deadline specified in Section 17560, the Controller shall reduce the reimbursement claim in an amount equal to 10 percent of the amount that would have been allowed had the reimbursement claim been timely filed, provided that the amount of this reduction shall not exceed ten thousand dollars ($10,000). In no case shall a reimbursement claim be paid that is submitted more than one year after the deadline specified in Section 17560.

(Amended by Stats. 2008, 3rd Ex. Sess., Ch. 6, Sec. 4. Effective February 16, 2008.)



17570

(a) For purposes of this section the following definitions shall apply:

(1) “Mandates law” means published court decisions arising from state mandate determinations by the State Board of Control or the Commission on State Mandates, or that address this part or Section 6 of Article XIII B of the California Constitution. “Mandates law” also includes statutory amendments to this part and amendments to Section 6 of Article XIII B of the California Constitution.

(2) “Subsequent change in law” is a change in law that requires a finding that an incurred cost is a cost mandated by the state, as defined by Section 17514, or is not a cost mandated by the state pursuant to Section 17556, or a change in mandates law, except that a “subsequent change in law” does not include the amendments to Section 6 of Article XIII B of the California Constitution that were approved by the voters on November 2, 2004. A “subsequent change in law” also does not include a change in the statutes or executive orders that impose new state-mandated activities and require a finding pursuant to subdivision (a) of Section 17551.

(3) “Test claim decision” means a decision of the Commission on State Mandates on a test claim filed pursuant to Section 17551 or a decision of the State Board of Control on a claim for state reimbursement filed pursuant to Article 1 (commencing with Section 2201), Article 2 (commencing with Section 2227), and Article 3 (commencing with Section 2240) of Chapter 3 of Part 4 of Division 1 of the Revenue and Taxation Code prior to January 1, 1985.

(b) The commission may adopt a new test claim decision to supersede a previously adopted test claim decision only upon a showing that the state’s liability for that test claim decision pursuant to subdivision (a) of Section 6 of Article XIII B of the California Constitution has been modified based on a subsequent change in law.

(c) A local agency or school district, statewide association of local agencies or school districts, or the Department of Finance, the Controller, or other affected state agency may file a request with the commission to adopt a new test claim decision pursuant to this section.

(d) The commission shall adopt procedures for receiving requests to adopt a new test claim decision pursuant to this section and for providing notice and a hearing on those requests. The procedures shall do all of the following:

(1) Specify that all requests for adoption of a new test claim decision shall be filed on a form prescribed by the commission that shall contain at least the following elements and documents:

(A) The name, case number, and adoption date of the prior test claim decision.

(B) A detailed analysis of how and why the state’s liability for mandate reimbursement has been modified pursuant to subdivision (a) of Section 6 of Article XIII B of the California Constitution based on a subsequent change in law.

(C) The actual or estimated amount of the annual statewide change in the state’s liability for mandate reimbursement pursuant to subdivision (a) of Section 6 of Article XIII B of the California Constitution based on a subsequent change in law.

(D) Identification of all of the following, if relevant:

(i) Dedicated state funds appropriated for the program.

(ii) Dedicated federal funds appropriated for the program.

(iii) Fee authority to offset the costs of the program.

(iv) Federal law.

(v) Court decisions.

(vi) State or local ballot measures and the corresponding date of the election.

(E) All assertions of fact shall be supported with declarations made under penalty of perjury, based on the declarant’s personal knowledge, information, or belief, and be signed by persons who are authorized and competent to do so, including, but not limited to, the following:

(i) Declarations of actual or estimated annual statewide costs that will or will not be incurred to implement the alleged mandate.

(ii) Declarations identifying all local, state, or federal funds, or fee authority that may or may not be used to offset the increased costs that will or will not be incurred by claimants to implement the alleged mandate or result in a finding of no costs mandated by the state pursuant to Section 17556.

(iii) Declarations describing new activities performed to implement specific provisions of the test claim statute or executive order alleged to impose a reimbursable state-mandated program.

(F) Specific references shall be made to chapters, articles, sections, or page numbers that are alleged to impose or not impose a reimbursable state-mandated program.

(2) Require that a request for the adoption of a new test claim decision be signed at the end of the document, under penalty of perjury, by the requester or its authorized representative, along with a declaration that the request is true and complete to the best of the declarant’s personal knowledge, information, or belief. The procedures shall also require that the date of signing, the declarant’s title, address, telephone number, facsimile machine telephone number, and electronic mail address be included.

(3) Provide that the commission shall return a submitted request that is incomplete to the requester and allow the requester to remedy the deficiencies. The procedures shall also provide that the commission may disallow the original filing if a complete request is not received by the commission within 30 calendar days from the date that the incomplete request was returned to the requester.

(4) Establish a two-step hearing process to consider requests for adoption of a new test claim decision pursuant to this section. As the first step, the commission shall conduct a hearing to determine if the requester has made a showing that the state’s liability pursuant to subdivision (a) of Section 6 of Article XIII B of the California Constitution has been modified based on a subsequent change in law. If the commission determines that the requester has made this showing, then pursuant to the commission’s authority in subdivision (b) of this section, the commission shall notice the request for a hearing to determine if a new test claim decision shall be adopted to supersede the previously adopted test claim decision.

(5) Provide for presentation of evidence and legal argument at the hearings by the requester, interested parties, the Department of Finance, the Controller, any other affected state agency, and interested persons.

(6) Permit a hearing to be postponed at the request of any party, without prejudice, until the next scheduled hearing.

(e) To implement the procedures described in subdivision (d), the commission shall initially adopt regulations as emergency regulations and, for purposes of Section 11349.6, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding subdivision (e) of Section 11346.1, the regulations shall be repealed within 180 days after their effective date, unless the commission complies with Chapter 3.5 (commencing with Section 11340) of Part 1 as provided in subdivision (e) of Section 11346.1.

(f) A request for adoption of a new test claim decision shall be filed on or before June 30 following a fiscal year in order to establish eligibility for reimbursement or loss of reimbursement for that fiscal year.

(g) The commission shall notify interested parties, the Controller, the Department of Finance, affected state agencies, and the Legislative Analyst of any complete request for the adoption of a new test claim decision that the commission receives.

(h) If the commission determines that the requester has made a showing that the state’s liability pursuant to subdivision (a) of Section 6 of Article XIII B of the California Constitution has been modified based on a subsequent change in law, and the commission notices the request for a hearing to determine whether a new test claim decision shall be adopted that supersedes a prior test claim decision, the Controller shall notify eligible claimants that the request has been filed with the commission and that the original test claim decision may be superseded by a new decision adopted by the commission. The notification may be included in the next set of claiming instructions issued to eligible claimants.

(i) If the commission adopts a new test claim decision that supersedes the previously adopted test claim decision, the commission shall adopt new parameters and guidelines or amend existing parameters and guidelines or reasonable reimbursement methodology pursuant to Sections 17557, 17557.1, and 17557.2.

(j) Any new parameters and guidelines adopted or amendments made to existing parameters and guidelines or a reasonable reimbursement methodology shall conform to the new test claim decision adopted by the commission.

(k) The Controller shall follow the procedures in Sections 17558, 17558.5, 17560, 17561, and 17561.5, as applicable, for a new test claim decision adopted by the commission pursuant to this section.

(l) If the commission adopts a new test claim decision that will result in reimbursement pursuant to Section 6 of Article XIII B of the California Constitution because a cost is a cost mandated by the state, as defined in Section 17514, the commission shall determine the amount to be subvened to local agencies and school districts by adopting a new statewide cost estimate pursuant to Section 17557.

(m) In addition to the reports required pursuant to Sections 17600 and 17601, the commission shall notify the Legislature within 30 days of adopting a new test claim decision that supersedes a prior test claim decision and determining the amount to be subvened to local agencies and school districts for reimbursement pursuant to this section.

(Added by Stats. 2010, Ch. 719, Sec. 33. Effective October 19, 2010.)



17570.1

As part of its review and consideration pursuant to Sections 17581 and 17581.5, the Legislature may, by statute, request that the Department of Finance consider exercising its authority pursuant to subdivision (c) of Section 17570.

(Added by Stats. 2010, Ch. 719, Sec. 34. Effective October 19, 2010.)



17571

The commission, upon request of a local agency or school district, shall review the claiming instructions issued by the Controller or any other authorized state agency for reimbursement of mandated costs. If the commission determines that the claiming instructions do not conform to the parameters and guidelines, the commission shall direct the Controller to modify the claiming instructions and the Controller shall modify the claiming instructions to conform to the parameters and guidelines as directed by the commission.

(Amended by Stats. 1999, Ch. 643, Sec. 7. Effective January 1, 2000.)






ARTICLE 1.5 - Legislatively Determined Mandate Procedure

17572

The Legislature finds and declares all of the following:

(a) Early settlement of mandate claims will allow the commission to focus its efforts on rendering sound quasi-judicial decisions regarding complicated disputes over the existence of state-mandated local programs.

(b) Early settlement of mandate claims will provide timely information to the Legislature regarding local costs of state requirements and timely reimbursement to local agencies or school districts.

(c) It is the intent of the Legislature to provide for an orderly process for settling mandate claims in which the parties are in substantial agreement. Nothing in this article diminishes the right of a local agency or school district that chooses not to accept reimbursement pursuant to this article from filing a test claim with the commission or taking other steps to obtain reimbursement pursuant to Section 6 of Article XIII B of the California Constitution.

(Repealed (by Sec. 10) and added by Stats. 2007, Ch. 329, Sec. 11. Effective January 1, 2008.)



17573

(a) Notwithstanding Section 17551, the Department of Finance and a local agency, school district, or statewide association may jointly request of the chairpersons of the committees in each house of the Legislature that consider appropriations, and the chairpersons of the committees and appropriate subcommittees in each house of the Legislature that consider the State Budget, that the Legislature (1) determine that a statute or executive order, or portion thereof, mandates a new program or higher level of service requiring reimbursement of local governments pursuant to Section 6 of Article XIII B of the California Constitution, (2) establish a reimbursement methodology, and (3) appropriate funds for reimbursement of costs. For purposes of this section, “statewide association” includes a statewide association representing local agencies or school districts, as defined in Sections 17518 and 17519.

(b) The statute of limitations specified in Section 17551 shall be tolled from the date a local agency, school district, or statewide association contacts the Department of Finance or responds to a Department of Finance request to initiate a joint request for a legislatively determined mandate pursuant to subdivision (a), to (1) the date that the Budget Act for the subsequent fiscal year is adopted if a joint request is submitted pursuant to subdivision (a), or (2) the date on which the Department of Finance, or a local agency, school district, or statewide association notifies the other party of its decision not to submit a joint request. A local agency, school district, or statewide association, or the Department of Finance shall provide written notification to the commission of each of these dates.

(c) A joint request made under subdivision (a) shall be in writing and include all of the following:

(1) Identification of those provisions of the statute or executive order, or portion thereof, that mandate a new program or higher level of service requiring reimbursement of local agencies or school districts pursuant to Section 6 of Article XIII B of the California Constitution, a proposed reimbursement methodology, and the period of reimbursement.

(2) A list of eligible claimants and a statewide estimate for the initial claiming period and annual dollar amount necessary to reimburse local agencies or school districts to comply with that statute or executive order that mandates a new program or higher level of service.

(3) Documentation of significant support among local agencies or school districts for the proposed reimbursement methodology, including, but not limited to, endorsements by statewide associations and letters of approval from local agencies or school districts.

(d) A joint request authorized by this section may be submitted to the Legislature pursuant to subdivision (a) at any time after enactment of a statute or issuance of an executive order, regardless of whether a test claim on the same statute or executive order is pending with the commission. If a test claim is pending before the commission, the period of reimbursement established by that filing shall apply to a joint request filed pursuant to this section.

(e) (1) If the Legislature accepts the joint request and determines that those provisions of the statute or executive order, or portion thereof, mandate a new program or higher level of service requiring reimbursement of local agencies or school districts pursuant to Section 6 of Article XIII B of the California Constitution, it shall adopt a statute declaring that the statute or executive order, or portion thereof, is a legislatively determined mandate and specify the term and period of reimbursement and methodology for reimbursing eligible local agencies or school districts. If no term is specified in the statute, then the term shall be five years, beginning July 1 of the year in which the statute is enacted.

(2) For the purpose of this subdivision, “term” means the number of years specified in the statute adopted pursuant to this subdivision for reimbursing eligible local agencies or school districts for a legislatively determined mandate.

(f) When the Legislature adopts a statute pursuant to paragraph (1) of subdivision (e) on a mandate subject to subdivision (b) of Section 6 of Article XIII B of the California Constitution, the Legislature shall do either of the following:

(1) Appropriate in the Budget Act the full payable amount for reimbursement to local agencies that has not been previously paid.

(2) Suspend the operation of the mandate pursuant to Section 17581 or repeal the mandate.

(g) The Department of Finance, or a local agency, school district, or statewide association shall notify the commission of actions taken pursuant to this section, as specified below:

(1) Provide the commission with a copy of any communications regarding development of a joint request under this section and a copy of a joint request when it is submitted to the Legislature.

(2) Notify the commission of the date of (A) the Legislature’s action on a joint request in the Budget Act, or (B) the Department of Finance’s decision not to submit a joint request on a specific statute or executive order.

(h) Upon receipt of notice that a joint request has been submitted to the Legislature on the same statute or executive order as a pending test claim, the commission may stay its proceedings on the pending test claim upon the request of any party.

(i) Upon enactment of a statute declaring a legislatively determined mandate, enactment of a reimbursement methodology, and appropriation for reimbursement of the full payable amount that has not been previously paid in the Budget Act, all of the following shall apply:

(1) The Controller shall prepare claiming instructions pursuant to Section 17558, if applicable.

(2) The commission shall not adopt a statement of decision, parameters and guidelines, or statewide cost estimate on the same statute or executive order unless a local agency or school district that has rejected the amount of reimbursement files a test claim or takes over a withdrawn test claim on the same statute or executive order.

(3) A local agency or school district accepting payment for the statute or executive order, or portion thereof, that mandates a new program or higher level of service pursuant to Section 6 of Article XIII B of the California Constitution shall not be required to submit parameters and guidelines if it is the successful test claimant pursuant to Section 17557.

(Added by Stats. 2007, Ch. 329, Sec. 11. Effective January 1, 2008.)



17574

(a) A local agency or school district agrees to the following terms and conditions when it accepts reimbursement for a legislatively determined mandate pursuant to Section17573:

(1) Any unpaid reimbursement claims the local agency or school district has previously filed with the Controller pursuant to Section 17561 and derived from parameters and guidelines or reasonable reimbursement methodology shall be deemed withdrawn if they are on the same statute or executive order of a legislatively determined mandate and for the same period of reimbursement.

(2) The payment of the amount agreed upon pursuant to Section 17573 constitutes full reimbursement of its costs for that mandate for the applicable period of reimbursement.

(3) The methodology upon which the payment is calculated is an appropriate reimbursement methodology for the term specified in subdivision (e) of Section 17573.

(4) A test claim filed with the commission by a local agency or school district on the same statute or executive order as a legislatively determined mandate shall be withdrawn.

(5) A test claim on the same statute or executive order as a legislatively determined mandate will not be filed with the commission except as provided in subdivision (c).

(b) If a local agency or school district rejects reimbursement for a legislatively determined mandate pursuant to Section 17573, a local agency or school district may take over a withdrawn test claim within six months after the date the test claim is withdrawn, by substitution of parties and compliance with the filing requirements in subdivision (b) of Section 17553, as specified in the commission’s notice of withdrawal.

(c) (1) Notwithstanding Section 17551 and subdivision (b) of Section 17573, a local agency or school district may file a test claim on the same statute or executive order as a legislatively determined mandate if one of the following applies:

(A) The Legislature amends the reimbursement methodology and the local agency or school district rejects reimbursement.

(B) The term of the legislatively determined mandate, as defined in subdivision (e) of Section 17573, has expired.

(C) The term of the legislatively determined mandate, as defined in subdivision (e) of Section 17573, is amended and the local agency or school district rejects reimbursement under the new term.

(D) The mandate is subject to subdivision (b) of Section 6 of Article XIII B and the Legislature does both of the following:

(i) Fails to appropriate in the Budget Act funds to reimburse local agencies for the full payable amount that has not been previously paid based on the reimbursement methodology enacted by the Legislature.

(ii) Does not repeal or suspend the mandate pursuant to Section 17581.

(2) A test claim filed pursuant to the authority granted by this subdivision shall be filed within six months of the date an action described in subparagraph (A), (B), (C), or (D) of paragraph (1) occurs.

(d) Notwithstanding any other provision of this section, a local agency or school district shall not file a test claim pursuant to this section if the statute of limitations specified in subdivision (c) of Section 17551 expired before the date a legislatively determined mandate was adopted by the Legislature pursuant to Section 17573.

(e) Notwithstanding the period of reimbursement specified in subdivision (e) of Section 17557, a test claim filed pursuant to this section shall establish eligibility for reimbursement beginning with the fiscal year of an action described in subparagraph (A), (B), (C), or (D) of paragraph (1) of subdivision (c).

(Added by Stats. 2007, Ch. 329, Sec. 11. Effective January 1, 2008.)



17574.5

The determination of a legislatively determined mandate pursuant to Section 17573 shall not be binding on the commission when making its determination pursuant to subdivision (a) of Section 17551.

(Added by Stats. 2007, Ch. 329, Sec. 11. Effective January 1, 2008.)






ARTICLE 2 - Specific Costs Mandated by the State

17575

When a bill is introduced in the Legislature, and each time a bill is amended, on and after January 1, 1985, the Legislative Counsel shall determine whether the bill mandates a new program or higher level of service pursuant to Section 6 of Article XIII B of the California Constitution. The Legislative Counsel shall make this determination known in the digest of the bill and shall describe in the digest the basis for this determination. The determination by the Legislative Counsel shall not be binding on the commission in making its determination pursuant to Section 17555.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17576

Whenever the Legislative Counsel determines that a bill will mandate a new program or higher level of service pursuant to Section 6 of Article XIII B of the California Constitution, the Department of Finance shall prepare an estimate of the amount of reimbursement which will be required. This estimate shall be prepared for the respective committees of each house of the Legislature which consider taxation measures and appropriation measures and shall be prepared prior to any hearing on the bill by any such committee.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17577

The estimate required by Section 17576 shall be the amount estimated to be required during the first fiscal year of a bill’s operation in order to reimburse local agencies and school districts for costs mandated by the state by the bill.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17578

In the event that a bill is amended on the floor of either house, whether by adoption of the report of a conference committee or otherwise, in such a manner as to mandate a new program or higher level of service pursuant to Section 6 of Article XIII B of the California Constitution, the Legislative Counsel shall immediately inform, respectively, the Speaker of the Assembly and the President of the Senate of that fact. Notification from the Legislative Counsel shall be published in the journal of the respective houses of the Legislature.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17579

Any bill introduced or amended for which the Legislative Counsel has determined the bill will mandate a new program or higher level of service pursuant to Section 6 of Article XIII B of the California Constitution shall contain a section specifying that reimbursement shall be made pursuant to this chapter or that the mandate is being disclaimed and the reason therefor.

(Amended by Stats. 2004, Ch. 890, Sec. 24. Effective January 1, 2005.)



17581

(a) No local agency shall be required to implement or give effect to any statute or executive order, or portion thereof, during any fiscal year and for the period immediately following that fiscal year for which the Budget Act has not been enacted for the subsequent fiscal year if all of the following apply:

(1) The statute or executive order, or portion thereof, has been determined by the Legislature, the commission, or any court to mandate a new program or higher level of service requiring reimbursement of local agencies pursuant to Section 6 of Article XIII B of the California Constitution.

(2) The statute or executive order, or portion thereof, or the commission’s test claim number, has been specifically identified by the Legislature in the Budget Act for the fiscal year as being one for which reimbursement is not provided for that fiscal year. For purposes of this paragraph, a mandate shall be considered to have been specifically identified by the Legislature only if it has been included within the schedule of reimbursable mandates shown in the Budget Act and it is specifically identified in the language of a provision of the item providing the appropriation for mandate reimbursements.

(b) Within 30 days after enactment of the Budget Act, the Department of Finance shall notify local agencies of any statute or executive order, or portion thereof, for which operation of the mandate is suspended because reimbursement is not provided for that fiscal year pursuant to this section and Section 6 of Article XIII B of the California Constitution.

(c) Notwithstanding any other provision of law, if a local agency elects to implement or give effect to a statute or executive order described in subdivision (a), the local agency may assess fees to persons or entities which benefit from the statute or executive order. Any fee assessed pursuant to this subdivision shall not exceed the costs reasonably borne by the local agency.

(d) This section shall not apply to any state-mandated local program for the trial courts, as specified in Section 77203.

(e) This section shall not apply to any state-mandated local program for which the reimbursement funding counts toward the minimum General Fund requirements of Section 8 of Article XVI of the Constitution.

(f) All state-mandated local programs suspended in the Budget Act for the 2012–13 fiscal year shall also be suspended in the 2013–14 and 2014–15 fiscal years.

(Amended by Stats. 2012, Ch. 32, Sec. 18. Effective June 27, 2012.)



17581.5

(a) A school district or community college district shall not be required to implement or give effect to the statutes, or a portion of the statutes, identified in subdivision (c) during any fiscal year and for the period immediately following that fiscal year for which the Budget Act has not been enacted for the subsequent fiscal year if all of the following apply:

(1) The statute or a portion of the statute, has been determined by the Legislature, the commission, or any court to mandate a new program or higher level of service requiring reimbursement of school districts or community college districts pursuant to Section 6 of Article XIII B of the California Constitution.

(2) The statute, or a portion of the statute, or the test claim number utilized by the commission, specifically has been identified by the Legislature in the Budget Act for the fiscal year as being one for which reimbursement is not provided for that fiscal year. For purposes of this paragraph, a mandate shall be considered specifically to have been identified by the Legislature only if it has been included within the schedule of reimbursable mandates shown in the Budget Act and it specifically is identified in the language of a provision of the item providing the appropriation for mandate reimbursements.

(b) Within 30 days after enactment of the Budget Act, the Department of Finance shall notify school districts of any statute or executive order, or portion thereof, for which reimbursement is not provided for the fiscal year pursuant to this section.

(c) This section applies only to the following mandates:

(1) School Bus Safety I (CSM-4433) and II (97-TC-22) (Chapter 642 of the Statutes of 1992; Chapter 831 of the Statutes of 1994; and Chapter 739 of the Statutes of 1997).

(2) County Treasury Withdrawals (96-365-03; and Chapter 784 of the Statutes of 1995 and Chapter 156 of the Statutes of 1996).

(3) Grand Jury Proceedings (98-TC-27; and Chapter 1170 of the Statutes of 1996, Chapter 443 of the Statutes of 1997, and Chapter 230 of the Statutes of 1998).

(4) Law Enforcement Sexual Harassment Training (97-TC-07; and Chapter 126 of the Statutes of 1993).

(5) Health Benefits for Survivors of Peace Officers and Firefighters (Chapter 1120 of the Statutes of 1996 and 97-TC-25).

(6) Removal of Chemicals (Chapter 1107 of the Statutes of 1984 and CSM 4211 and 4298).

(7) Scoliosis Screening (Chapter 1347 of the Statutes of 1980 and CSM 4195).

(8) Pupil Residency Verification and Appeals (Chapter 309 of the Statutes of 1995 and 96-384-01).

(9) Integrated Waste Management (Chapter 1116 of the Statutes of 1992 and 00-TC-07).

(10) Law Enforcement Jurisdiction Agreements (Chapter 284 of the Statutes of 1998 and 98-TC-20).

(11) Physical Education Reports (Chapter 640 of the Statutes of 1997 and 98-TC-08).

(12) Sexual Assault Response Procedures (Chapter 423 of the Statutes of 1990 and 99-TC-12).

(13) Student Records (Chapter 593 of the Statutes of 1989 and 02-TC-34).

(14) Absentee Ballots (Chapter 77 of the Statutes of 1978 and CSM-3713).

(15) Brendon Maguire Act (Chapter 391 of the Statutes of 1988 and CSM-4357).

(16) Mandate Reimbursement Process I and II (Chapter 486 of the Statutes of 1975; Chapter 890 of the Statutes of 2004; CSM-4204; CSM-4485; and 05-TC-05).

(17) Sex Offenders: Disclosure by Law Enforcement Officers (Chapters 908 and 909 of the Statutes of 1996; and 97-TC-15).

(Amended by Stats. 2013, Ch. 48, Sec. 77. Effective July 1, 2013.)



17581.6

(a) Funding apportioned pursuant to this section shall constitute reimbursement pursuant to Section 6 of Article XIII B of the California Constitution for the performance of any state mandates included in the statutes and executive orders identified in subdivision (e).

(b) Any school district, county office of education, or charter school may elect to receive block grant funding pursuant to this section.

(c) (1) A school district, county office of education, or charter school that elects to receive block grant funding pursuant to this section in a given fiscal year shall submit a letter requesting funding to the Superintendent of Public Instruction on or before August 30 of that fiscal year.

(2) The Superintendent of Public Instruction shall, in the month of November of each year, apportion block grant funding appropriated pursuant to Item 6110-296-0001 of Section 2.00 of the annual Budget Act to all school districts, county offices of education, and charter schools that submitted letters requesting funding in that fiscal year according to the provisions of that item.

(3) A school district or county office of education that receives block grant funding pursuant to this section shall not be eligible to submit claims to the Controller for reimbursement pursuant to Section 17560 for any costs of any state mandates included in the statutes and executive orders identified in subdivision (e) incurred in the same fiscal year during which the school district or county office of education received funding pursuant to this section.

(d) Block grant funding apportioned pursuant to this section is subject to annual financial and compliance audits required by Section 41020 of the Education Code.

(e) Block grant funding apportioned pursuant to this section is specifically intended to fund the costs of the following programs and activities:

(1) Academic Performance Index (01-TC-22; Chapter 3 of the Statutes of 1999, First Extraordinary Session; and Chapter 695 of the Statutes of 2000).

(2) Agency Fee Arrangements (00-TC-17 and 01-TC-14; Chapter 893 of the Statutes of 2000 and Chapter 805 of the Statutes of 2001).

(3) AIDS Instruction and AIDS Prevention Instruction (CSM 4422, 99-TC-07, and 00-TC-01; Chapter 818 of the Statutes of 1991; and Chapter 403 of the Statutes of 1998).

(4) California State Teachers’ Retirement System (CalSTRS) Service Credit (02-TC-19; Chapter 603 of the Statutes of 1994; Chapters 383, 634, and 680 of the Statutes of 1996; Chapter 838 of the Statutes of 1997; Chapter 965 of the Statutes of 1998; Chapter 939 of the Statutes of 1999; and Chapter 1021 of the Statutes of 2000).

(5) Caregiver Affidavits (CSM 4497; Chapter 98 of the Statutes of 1994).

(6) Charter Schools I, II, and III (CSM 4437, 99-TC-03, and 99-TC-14; Chapter 781 of the Statutes of 1992; Chapters 34 and 673 of the Statutes of 1998; Chapter 34 of the Statutes of 1998; and Chapter 78 of the Statutes of 1999).

(7) Charter Schools IV (03-TC-03; Chapter 1058 of the Statutes of 2002).

(8) Child Abuse and Neglect Reporting (01-TC-21: Chapters 640 and 1459 of the Statutes of 1987; Chapter 132 of the Statutes of 1991; Chapter 459 of the Statutes of 1992; Chapter 311 of the Statutes of 1998; Chapter 916 of the Statutes of 2000; and Chapters 133 and 754 of the Statutes of 2001).

(9) Collective Bargaining (CSM 4425; Chapter 961 of the Statutes of 1975).

(10) Comprehensive School Safety Plans (98-TC-01 and 99-TC-10; Chapter 736 of the Statutes of 1997; Chapter 996 of the Statutes of 1999; and Chapter 828 of the Statutes of 2003).

(11) Consolidation of Annual Parent Notification/Schoolsite Discipline Rules/Alternative Schools (CSM 4488, CSM 4461, 99-TC-09, 00-TC-12, 97-TC-24, CSM 4453, CSM 4474, CSM 4462; Chapter 448 of the Statutes of 1975; Chapter 965 of the Statutes of 1977; Chapter 975 of the Statutes of 1980; Chapter 469 of the Statutes of 1981; Chapter 459 of the Statutes of 1985; Chapters 87 and 97 of the Statutes of 1986; Chapter 1452 of the Statutes of 1987; Chapters 65 and 1284 of the Statutes of 1988; Chapter 213 of the Statutes of 1989; Chapters 10 and 403 of the Statutes of 1990; Chapter 906 of the Statutes of 1992; Chapter 1296 of the Statutes of 1993; Chapter 929 of the Statutes of 1997; Chapters 846 and 1031 of the Statutes of 1998; Chapter 1 of the Statutes of 1999, First Extraordinary Session; Chapter 73 of the Statutes of 2000; Chapter 650 of the Statutes of 2003; Chapter 895 of the Statutes of 2004; and Chapter 677 of the Statutes of 2005).

(12) Consolidation of Law Enforcement Agency Notification and Missing Children Reports (CSM 4505; Chapter 1117 of the Statutes of 1989 and 01-TC-09; Chapter 249 of the Statutes of 1986; and Chapter 832 of the Statutes of 1999).

(13) Consolidation of Notification to Teachers: Pupils Subject to Suspension or Expulsion I and II, and Pupil Discipline Records (00-TC-10 and 00-TC-11; Chapter 345 of the Statutes of 2000).

(14) County Office of Education Fiscal Accountability Reporting (97-TC-20; Chapters 917 and 1452 of the Statutes of 1987; Chapters 1461 and 1462 of the Statutes of 1988; Chapter 1372 of the Statutes of 1990; Chapter 1213 of the Statutes of 1991; Chapter 323 of the Statutes of 1992; Chapters 923 and 924 of the Statutes of 1993; Chapters 650 and 1002 of the Statutes of 1994; and Chapter 525 of the Statutes of 1995).

(15) Criminal Background Checks (97-TC-16; Chapters 588 and 589 of the Statutes of 1997).

(16) Criminal Background Checks II (00-TC-05; Chapters 594 and 840 of the Statutes of 1998; and Chapter 78 of the Statutes of 1999).

(17) Developer Fees (02-TC-42; Chapter 955 of the Statutes of 1977; Chapter 282 of the Statutes of 1979; Chapter 1354 of the Statutes of 1980; Chapter 201 of the Statutes of 1981; Chapter 923 of the Statutes of 1982; Chapter 1254 of the Statutes of 1983; Chapter 1062 of the Statutes of 1984; Chapter 1498 of the Statutes of 1985; Chapters 136 and 887 of the Statutes of 1986; and Chapter 1228 of the Statutes of 1994).

(18) Differential Pay and Reemployment (99-TC-02; Chapter 30 of the Statutes of 1998).

(19) Expulsion of Pupil: Transcript Cost for Appeals (SMAS; Chapter 1253 of the Statutes of 1975).

(20) Financial and Compliance Audits (CSM 4498 and CSM 4498-A; Chapter 36 of the Statutes of 1977).

(21) Graduation Requirements (CSM 4181; Chapter 498 of the Statutes of 1983).

(22) Habitual Truants (CSM 4487 and CSM 4487-A; Chapter 1184 of the Statutes of 1975).

(23) High School Exit Examination (00-TC-06; Chapter 1 of the Statutes of 1999, First Extraordinary Session; and Chapter 135 of the Statutes of 1999).

(24) Immunization Records (SB 90-120; Chapter 1176 of the Statutes of 1977).

(25) Immunization Records—Hepatitis B (98-TC-05; Chapter 325 of the Statutes of 1978; Chapter 435 of the Statutes of 1979; Chapter 472 of the Statutes of 1982; Chapter 984 of the Statutes of 1991; Chapter 1300 of the Statutes of 1992; Chapter 1172 of the Statutes of 1994; Chapters 291 and 415 of the Statutes of 1995; Chapter 1023 of the Statutes of 1996; and Chapters 855 and 882 of the Statutes of 1997).

(26) Interdistrict Attendance Permits (CSM 4442; Chapters 172 and 742 of the Statutes of 1986; Chapter 853 of the Statutes of 1989; Chapter 10 of the Statutes of 1990; and Chapter 120 of the Statutes of 1992).

(27) Intradistrict Attendance (CSM 4454; Chapters 161 and 915 of the Statutes of 1993).

(28) Juvenile Court Notices II (CSM 4475; Chapters 1011 and 1423 of the Statutes of 1984; Chapter 1019 of the Statutes of 1994; and Chapter 71 of the Statutes of 1995).

(29) Notification of Truancy (CSM 4133; Chapter 498 of the Statutes of 1983; Chapter 1023 of the Statutes of 1994; and Chapter 19 of the Statutes of 1995).

(30) Parental Involvement Programs (03-TC-16; Chapter 1400 of the Statutes of 1990; Chapters 864 and 1031 of the Statutes of 1998; Chapter 1037 of the Statutes of 2002).

(31) Physical Performance Tests (96-365-01; Chapter 975 of the Statutes of 1995).

(32) Prevailing Wage Rate (01-TC-28; Chapter 1249 of the Statutes of 1978).

(33) Public Contracts (02-TC-35; Chapter 1073 of the Statutes of 1985; Chapter 1408 of the Statutes 1988; Chapter 330 of the Statutes of 1989; Chapter 1414 of the Statutes of 1990; Chapter 321 of the Statutes of 1990; Chapter 799 of the Statutes of 1992; and Chapter 726 of the Statutes of 1994).

(34) Pupil Health Screenings (CSM 4440; Chapter 1208 of the Statutes of 1976; Chapter 373 of the Statutes of 1991; and Chapter 750 of the Statutes of 1992).

(35) Pupil Promotion and Retention (98-TC-19; Chapter 100 of the Statutes of 1981; Chapter 1388 of the Statutes of 1982; Chapter 498 of the Statutes of 1983; Chapter 1263 of the Statutes of 1990; and Chapters 742 and 743 of the Statutes of 1998).

(36) Pupil Safety Notices (02-TC-13; Chapter 498 of the Statutes of 1983; Chapter 482 of the Statutes of 1984; Chapter 948 of the Statutes of 1984; Chapter 196 of the Statutes of 1986; Chapter 332 of the Statutes of 1986; Chapter 445 of the Statutes of 1992; Chapter 1317 of the Statutes of 1992; Chapter 589 of the Statutes of 1993; Chapter 1172 of the Statutes of 1994; Chapter 1023 of the Statutes of 1996; and Chapter 492 of the Statutes of 2000).

(37) Pupil Expulsions (CSM 4455; Chapter 1253 of the Statutes of 1975; Chapter 965 of the Statutes of 1977; Chapter 668 of the Statutes of 1978; Chapter 318 of the Statutes of 1982; Chapter 498 of the Statutes of 1983; Chapter 622 of the Statutes of 1984; Chapter 942 of the Statutes of 1987; Chapter 1231 of the Statutes of 1990; Chapter 152 of the Statutes of 1992; Chapters 1255, 1256, and 1257 of the Statutes of 1993; and Chapter 146 of the Statutes of 1994).

(38) Pupil Expulsion Appeals (CSM 4463; Chapter 1253 of the Statutes of 1975; Chapter 965 of the Statutes of 1977; Chapter 668 of the Statutes of 1978; and Chapter 498 of the Statutes of 1983).

(39) Pupil Suspensions (CSM 4456; Chapter 965 of the Statutes of 1977; Chapter 668 of the Statutes of 1978; Chapter 73 of the Statutes of 1980; Chapter 498 of the Statutes of 1983; Chapter 856 of the Statutes of 1985; and Chapter 134 of the Statutes of 1987).

(40) School Accountability Report Cards (97-TC-21, 00-TC-09, 00-TC-13, and 02-TC-32; Chapter 918 of the Statutes of 1997; Chapter 912 of the Statutes of 1997; Chapter 824 of the Statutes of 1994; Chapter 1031 of the Statutes of 1993; Chapter 759 of the Statutes of 1992; and Chapter 1463 of the Statutes of 1989).

(41) School District Fiscal Accountability Reporting (97-TC-19; Chapter 100 of the Statutes of 1981; Chapter 185 of the Statutes of 1985; Chapter 1150 of the Statutes of 1986; Chapters 917 and 1452 of the Statutes of 1987; Chapters 1461 and 1462 of the Statutes of 1988; Chapter 525 of the Statutes of 1990; Chapter 1213 of the Statutes of 1991; Chapter 323 of the Statutes of 1992; Chapters 923 and 924 of the Statutes of 1993; Chapters 650 and 1002 of the Statutes of 1994; and Chapter 525 of the Statutes of 1995).

(42) School District Reorganization (98-TC-24; Chapter 1192 of the Statutes of 1980; and Chapter 1186 of the Statutes of 1994).

(43) Student Records (02-TC-34; Chapter 593 of the Statutes of 1989; Chapter 561 of the Statutes of 1993; Chapter 311 of the Statutes of 1998; and Chapter 67 of the Statutes of 2000).

(44) The Stull Act (98-TC-25; Chapter 498 of the Statutes of 1983; and Chapter 4 of the Statutes of 1999).

(45) Threats Against Peace Officers (CSM 96-365-02; Chapter 1249 of the Statutes of 1992; and Chapter 666 of the Statutes of 1995).

(46) Uniform Complaint Procedures (03-TC-02; Chapter 1117 of the Statutes of 1982; Chapter 1514 of the Statutes 1988; and Chapter 914 of the Statutes of 1998).

(47) Williams Case Implementation I, II, and III (05-TC-04, 07-TC-06, and 08-TC-01; Chapters 900, 902, and 903 of the Statutes of 2004; Chapter 118 of the Statutes of 2005; Chapter 704 of the Statutes of 2006; and Chapter 526 of the Statutes of 2007).

(48) Pupil Expulsions II, Pupil Suspensions II, and Educational Services Plan for Expelled Pupils (96-358-03, 03A, 98-TC-22, 01-TC-18, 98-TC-23, 97-TC-09; Chapters 972 and 974 of the Statutes of 1995; Chapters 915, 937, and 1052 of the Statutes of 1996; Chapter 637 of the Statutes of 1997; Chapter 498 of the Statutes of 1998; Chapter 332 of the Statutes of 1999; Chapter 147 of the Statutes of 2000; and Chapter 116 of the Statutes of 2001).

(f) Notwithstanding Section 10231.5, on or before November 1 of each fiscal year, the Superintendent of Public Instruction shall produce a report that indicates the total amount of block grant funding each school district, county office of education, and charter school received in that fiscal year pursuant to this section. The Superintendent of Public Instruction shall provide this report to the appropriate fiscal and policy committees of the Legislature, the Controller, the Department of Finance, and the Legislative Analyst’s Office.

(Amended by Stats. 2014, Ch. 32, Sec. 51. Effective June 20, 2014.)



17581.7

(a) Funding apportioned pursuant to this section shall constitute reimbursement pursuant to Section 6 of Article XIII B of the California Constitution for the performance of any state mandates included in the statutes and executive orders identified in subdivision (e).

(b) Any community college district may elect to receive block grant funding pursuant to this section.

(c) (1) A community college district that elects to receive block grant funding pursuant to this section in a given fiscal year shall submit a letter requesting funding to the Chancellor of the California Community Colleges on or before August 30 of that fiscal year.

(2) The Chancellor of the California Community Colleges shall apportion, in the month of November of each year, block grant funding appropriated in Item 6870-296-0001 of Section 2.00 of the annual Budget Act to all community college districts that submitted letters requesting funding in that fiscal year according to the provisions of that item.

(3) A community college district that receives block grant funding pursuant to this section shall not be eligible to submit claims to the Controller for reimbursement pursuant to Section 17560 for any costs of any state mandates included in the statutes and executive orders identified in subdivision (e) incurred in the same fiscal year during which the community college district received funding pursuant to this section.

(d) All funding apportioned pursuant to this section is subject to annual financial and compliance audits required by Section 84040 of the Education Code.

(e) Block grant funding apportioned pursuant to this section is specifically intended to fund the costs of the following programs:

(1) Agency Fee Arrangements (00-TC-17 and 01-TC-14; Chapter 893 of the Statutes of 2000; and Chapter 805 of the Statutes of 2001).

(2) Cal Grants (02-TC-28; Chapter 403 of the Statutes of 2000).

(3) California State Teachers’ Retirement System (CalSTRS) Service Credit (02-TC-19; Chapter 603 of the Statutes of 1994; Chapters 383, 634, and 680 of the Statutes of 1996; Chapter 838 of the Statutes of 1997; Chapter 965 of the Statutes of 1998; Chapter 939 of the Statutes of 1999; and Chapter 1021 of the Statutes of 2000).

(4) Collective Bargaining and Collective Bargaining Agreement Disclosure (CSM 4425 and 97-TC-08; Chapter 961 of the Statutes of 1975; Chapter 1213 of the Statutes of 1991).

(5) Discrimination Complaint Procedures (02-TC-42 and portions of 02-TC-25 and 02-TC-31; Chapter 1010 of the Statutes of 1976; Chapter 470 of the Statutes of 1981; Chapter 1117 of the Statutes of 1982; Chapter 143 of the Statutes of 1983; Chapter 1371 of the Statutes of 1984; Chapter 973 of the Statutes of 1988; Chapter 1372 of the Statutes of 1990; Chapter 1198 of the Statutes of 1991; Chapter 914 of the Statutes of 1998; Chapter 587 of the Statutes of 1999; and Chapter 1169 of the Statutes of 2002).

(6) Enrollment Fee Collection and Waivers (99-TC-13 and 00-TC-15).

(7) Health Fee Elimination (CSM 4206; Chapter 1 of the Statutes of 1984, Second Extraordinary Session).

(8) Minimum Conditions for State Aid (02-TC-25 and 02-TC-31; Chapter 802 of the Statutes of 1975; Chapters 275, 783, 1010, and 1176 of the Statutes of 1976; Chapters 36 and 967 of the Statutes of 1977; Chapters 797 and 977 of the Statutes of 1979; Chapter 910 of the Statutes of 1980; Chapters 470 and 891 of the Statutes of 1981; Chapters 1117 and 1329 of the Statutes of 1982; Chapters 143 and 537 of the Statutes of 1983; Chapter 1371 of the Statutes of 1984; Chapter 1467 of the Statutes of 1986; Chapters 973 and 1514 of the Statutes of 1988; Chapters 1372 and 1667 of the Statutes of 1990; Chapters 1038, 1188, and 1198 of the Statutes of 1991; Chapters 493 and 758 of the Statutes of 1995; Chapters 365, 914, and 1023 of the Statutes of 1998; Chapter 587 of the Statutes of 1999; Chapter 187 of the Statutes of 2000; and Chapter 1169 of the Statutes of 2002).

(9) Prevailing Wage Rate (01-TC-28; Chapter 1249 of the Statutes of 1978).

(10) Public Contracts (02-TC-35; Chapter 1073 of the Statutes of 1985; Chapter 1408 of the Statutes 1988; Chapter 330 of the Statutes of 1989; Chapter 1414 of the Statutes of 1990; Chapter 321 of the Statutes of 1990; Chapter 799 of the Statutes of 1992; and Chapter 726 of the Statutes of 1994).

(11) Reporting Improper Governmental Activities (02-TC-24; Chapter 416 of the Statutes of 2001; and Chapter 81 of the Statutes of 2002).

(12) Threats Against Peace Officers (CSM 96-365-02; Chapter 1249 of the Statutes of 1992; and Chapter 666 of the Statutes of 1995).

(13) Tuition Fee Waivers (02-TC-21; Chapter 36 of the Statutes of 1977; Chapter 580 of the Statutes of 1980; Chapter 102 of the Statutes of 1981; Chapter 1070 of the Statutes of 1982; Chapter 753 of the Statutes of 1988; Chapters 424, 900, and 985 of the Statutes 1989; Chapter 1372 of the Statutes of 1990; Chapter 455 of the Statutes of 1991; Chapter 8 of the Statutes of 1993; Chapter 389 of the Statutes of 1995; Chapter 438 of the Statutes of 1997; Chapter 952 of the Statutes of 1998; Chapters 571 and 949 of the Statutes of 2000; Chapter 814 of the Statutes of 2001; and Chapter 450 of the Statutes of 2002).

(f) Notwithstanding Section 10231.5, on or before November 1 of each fiscal year, the Chancellor of the California Community Colleges shall produce a report that indicates the total amount of block grant funding each community college district received in the current fiscal year pursuant to this section. The chancellor shall provide this report to the appropriate fiscal and policy committees of the Legislature, the Controller, the Department of Finance, and the Legislative Analyst’s Office.

(Amended by Stats. 2014, Ch. 34, Sec. 34. Effective June 20, 2014.)



17581.8

(a) (1) The sum of two hundred eighty-seven million one hundred forty-nine thousand dollars ($287,149,000) is hereby appropriated from the General Fund to the Superintendent of Public Instruction for allocation to school districts in the manner, and for the purposes, set forth in this section.

(2) The sum of forty-nine million five hundred thousand dollars ($49,500,000) is hereby appropriated from the General Fund to the Chancellor of the California Community Colleges for allocation to community college districts in the manner, and for the purposes, set forth in this section.

(3) For purposes of this section, a school district includes a county office of education and a charter school.

(b) (1) The Superintendent of Public Instruction shall allocate the funds appropriated pursuant to paragraph (1) of subdivision (a), and the funds appropriated for purposes of this section pursuant to Item 6110-488 of the Budget Act of 2014, to school districts on the basis of an equal amount per unit of regular average daily attendance, as those numbers are reported at the time of the second principal apportionment for the 2013–14 fiscal year.

(2) The Chancellor shall allocate the funds appropriated pursuant to paragraph (2) of subdivision (a) to community college districts on the basis of an equal amount per enrolled full-time equivalent student, as those numbers are reported at the time of the second principal apportionment for the 2013–14 fiscal year.

(c) Allocations made pursuant to this section shall first satisfy any outstanding claims pursuant to Section 6 of Article XIII B of the California Constitution for reimbursement of state-mandated local program costs for any fiscal year. Notwithstanding any amounts that are paid in satisfaction of outstanding claims for reimbursement of state-mandated local program costs, the Controller may audit any claim as allowed by law, and may reduce any amount owed by school districts or community college districts pursuant to an audit by reducing amounts owed by the state to school districts or community college districts for any other mandate claims. The Controller shall apply amounts received by each school district or community college district against any balances of unpaid claims for reimbursement of state-mandated local program costs and interest in chronological order beginning with the earliest claim. The Controller shall report to each school district and community college district the amounts of any claims and interest that are offset from funds provided pursuant to this section, and shall report a summary of the amounts offset for each mandate for each fiscal year to the Department of Finance and the fiscal committees of the Legislature.

(d) (1) The governing board of a school district or community college district may expend funds received pursuant to this section for any one-time purpose, as determined by the governing board.

(2) It is the intent of the Legislature that school districts will prioritize the use of these one-time funds for professional development, instructional materials, technology infrastructure, and any other investments necessary to support implementation of the common core standards in English language arts and mathematics, the implementation of English language development standards, and the implementation of the Next Generation Science standards.

(Added by Stats. 2014, Ch. 32, Sec. 52. Effective June 20, 2014.)






ARTICLE 3 - Reports to the Legislature

17600

(a) At least twice each calendar year the commission shall report to the Legislature on the number of mandates it has found pursuant to Article 1 (commencing with Section 17550) and the estimated statewide costs of these mandates. This report shall identify the statewide costs estimated for each mandate and the reasons for recommending reimbursement.

(b) The commission shall also include the following in the report required by subdivision (a):

(1) The status of pending parameters and guidelines that include proposed reasonable reimbursement methodologies, as defined in Section 17518.5.

(2) The status of joint proposals between the Department of Finance and a local agency or school district to develop reasonable reimbursement methodologies and statewide estimates of costs in lieu of parameters and guidelines, pursuant to Sections 17557.1 and 17557.2.

(3) The status of joint proposals between the Department of Finance and a local agency or school district to develop legislatively determined mandate reimbursements, pursuant to Sections 17572 to 17574.5, inclusive.

(4) Any delays in the processes described in paragraphs (1) to (3), inclusive.

(Amended by Stats. 2010, Ch. 699, Sec. 2.5. Effective January 1, 2011.)



17601

The commission shall report to the Legislature on January 15, 1986, and each January 15 thereafter, on the number of claims it denied during the preceding calendar year and the basis on which the particular claims were denied.

(Added by Stats. 1984, Ch. 1459, Sec. 1.)



17602

On or before January 15, 2007, and on or before each January 15 thereafter, the commission shall report to the Legislature the number of individual and consolidated incorrect reduction claims decided during the preceding calendar year and whether and why the reduction was upheld or overturned.

(Added by Stats. 2006, Ch. 168, Sec. 3. Effective January 1, 2007.)






ARTICLE 4 - Payment of Claims

17612

(a) Upon receipt of the report submitted by the commission pursuant to Section 17600, except as provided in Section 13823.95 of the Penal Code, funding shall be provided in the subsequent Budget Act for costs incurred in prior years. No funding shall be provided for years in which a mandate is suspended.

(b) The Legislature may amend, modify, or supplement the parameters and guidelines, reasonable reimbursement methodology, and adopted statewide estimate of costs for the initial claiming period and budget year for mandates contained in the annual Budget Act. If the Legislature amends, modifies, or supplements the parameters and guidelines, reasonable reimbursement methodology, and adopted statewide estimate of costs for the initial claiming period and budget year, it shall make a declaration in separate legislation specifying the basis for the amendment, modification, or supplement.

(c) If the Legislature deletes from the annual Budget Act funding for a mandate, the local agency or school district may file in the Superior Court of the County of Sacramento an action in declaratory relief to declare the mandate unenforceable and enjoin its enforcement for that fiscal year.

(Amended by Stats. 2011, Ch. 360, Sec. 1. Effective January 1, 2012.)



17613

(a) The Director of Finance may authorize the augmentation of the amount available for expenditure to reimburse costs mandated by the state, as defined in Section 17514, as follows:

(1) For augmentation of (A) any schedule in any item to reimburse costs mandated by the state in any budget act, or (B) the amount appropriated in a local government claims bill for reimbursement of the claims of local agencies, as defined by Section 17518, from the unencumbered balance of any other item to reimburse costs mandated by the state in that budget act or another budget act or in an appropriation for reimbursement of the claims of local agencies in another local government claims bill.

(2) For augmentation of (A) any schedule in any budget act item, or (B) any amount appropriated in a local government claims bill, when either of these augmentations is for reimbursement of mandated claims of school districts, as defined in Section 17519, when the source of this augmentation is (A) the unencumbered balance of any other scheduled amount in that budget act or another budget act, or (B) an appropriation in another local government claims bill, when either of these appropriations is for reimbursement of mandate claims of school districts. This paragraph applies only to appropriations that are made for the purpose of meeting the minimum funding guarantee for educational programs pursuant to Section 8 of Article XVI of the California Constitution.

(b) No authorization for an augmentation pursuant to this section may be made sooner than 30 days after the notification in writing of the necessity therefor to the chairperson of the committee in each house which considers appropriations and the chairperson of the Joint Legislative Budget Committee, or not sooner than whatever lesser time as the chairperson of the joint committee, or his or her designee, may in each instance determine.

(Amended by Stats. 2013, Ch. 77, Sec. 2. Effective January 1, 2014.)






ARTICLE 5 - State Mandate Apportionments System

17615

The Legislature finds and declares that the existing system for reimbursing local agencies and school districts for actual costs mandated by the state on an annual claim basis is time consuming, cumbersome, and expensive at both the local and state levels. The Controller must process voluminous claims with all claims subject to a desk audit and selected claims also subject to a field audit. Local agencies are required to maintain extensive documentation of all claims in anticipation of such an audit. The volume of these records is substantial and will continue to grow with no relief in sight as new programs are mandated. The cost to local agencies and school districts for filing claims, and for maintaining documentation and responding to the Controller’s audits is substantial. The current administrative cost to both state and local governments represents a significant expenditure of public funds with no apparent benefit to the taxpayers.

It is the intent of the Legislature to streamline the reimbursement process for costs mandated by the state by creating a system of state mandate apportionments to fund the costs of certain programs mandated by the state.

(Added by Stats. 1985, Ch. 1534, Sec. 4. Effective October 2, 1985.)



17615.1

The commission shall establish a procedure for reviewing, upon request, mandated cost programs for which appropriations have been made by the Legislature for the 1982–83, 1983–84, and 1984–85 fiscal years, or any three consecutive fiscal years thereafter. At the request of the Department of Finance, the Controller, or any local agency or school district receiving reimbursement for the mandated program, the commission shall review the mandated cost program to determine whether the program should be included in the State Mandates Apportionment System. If the commission determines that the State Mandates Apportionment System would accurately reflect the costs of the state-mandated program, the commission shall direct the Controller to include the program in the State Mandates Apportionment System.

(Amended by Stats. 2004, Ch. 890, Sec. 28. Effective January 1, 2005.)



17615.2

(a) Notwithstanding Section 17561, after November 30, 1985, for those programs included in the State Mandates Apportionment System, after approval by the commission, there shall be disbursed by the Controller to each local agency and school district which has submitted a reimbursement claim for costs mandated by the state in the 1982–83, 1983–84, and the 1984–85 fiscal years, or any three consecutive fiscal years thereafter, an amount computed by averaging the approved reimbursement claims for this three-year period. The amount shall first be adjusted according to any changes in the deflator. The deflator shall be applied separately to each year’s costs for the three years which comprise the base period. Funds for these purposes shall be available to the extent they are provided for in the Budget Act of 1985 and the Budget Act for any subsequent fiscal year thereafter.

For purposes of this article, “base period” means the three fiscal years immediately succeeding the commission’s approval.

(b) When the Controller has made payment on claims prior to commission approval of the program for inclusion in the State Mandates Apportionment System, the payment shall be adjusted in the next apportionment to the amount which would have been subvened to the local agency or school district for that fiscal year had the State Mandates Apportionment System been in effect at the time of the initial payment.

(Amended by Stats. 1989, Ch. 589, Sec. 3.)



17615.3

Notwithstanding Section 17561, by November 30, 1986, and by November 30 of each year thereafter, for those programs included in the State Mandates Apportionment System, the Controller shall recalculate each allocation for each local agency and school district for the 1985–86 fiscal year, by using the actual change in the deflator for that year. That recalculated allocation shall then be adjusted by the estimated change in the deflator for the 1986–87 fiscal year, and each fiscal year thereafter, to establish the allocation amount for the 1986–87 fiscal year, and each fiscal year thereafter. Additionally, for programs approved by the commission for inclusion in the State Mandates Apportionment System on or after January 1, 1988, the allocation for each year succeeding the three-year base period shall be adjusted according to any changes in both the deflator and workload. The Controller shall then subvene that amount after adjusting it by any amount of overpayment or underpayment in the 1985–86 fiscal year, and each fiscal year thereafter, due to a discrepancy between the actual change and the estimated change in the deflator or workload. Funds for these purposes shall be available to the extent they are provided for in the Budget Act of 1986 and the Budget Act for any subsequent fiscal year thereafter.

For purposes of this article, “workload” means, for school districts and county offices of education, changes in the average daily attendance; for community colleges, changes in the number of full-time equivalent students; for cities and counties, changes in the population within their boundaries; and for special districts, changes in the population of the county in which the largest percentage of the district’s population is located.

(Amended by Stats. 1989, Ch. 589, Sec. 4.)



17615.4

(a) When a new mandate imposes costs that are funded either by legislation or in local government claims bills, local agencies and school districts may file reimbursement claims as required by Section 17561, for a minimum of three years after the initial funding of the new mandate.

(b) After actual cost claims are submitted for three fiscal years against such a new mandate, the commission shall determine, upon request of the Controller or a local entity or school district receiving reimbursement for the program, whether the amount of the base year entitlement adjusted by changes in the deflator and workload accurately reflects the costs incurred by the local agency or school district. If the commission determines that the base year entitlement, as adjusted, does accurately reflect the costs of the program, the commission shall direct the Controller to include the program in the State Mandates Apportionment System.

(c) The Controller shall make recommendations to the commission and the commission shall consider the Controller’s recommendations for each new mandate submitted for inclusion in the State Mandates Apportionment System. All claims included in the State Mandates Apportionment System pursuant to this section are also subject to the audit provisions of Section 17616.

(Amended by Stats. 2004, Ch. 890, Sec. 29. Effective January 1, 2005.)



17615.5

(a) If any local agency or school district has an established base year entitlement which does not include costs for a particular mandate, that local agency or school district may submit reimbursement claims for a minimum of three consecutive years, adjusted pursuant to Section 17615.3 by changes in the deflator and workload, or entitlement claims covering a minimum of three consecutive years, after which time its base year entitlement may be adjusted by an amount necessary to fund the costs of that mandate.

(b) If any local agency or school district has no base year entitlement, but wishes to begin claiming costs of one or more of the mandates included in the State Mandates Apportionment System, that local agency or school district may submit reimbursement claims for a minimum of three consecutive years, or entitlement claims covering the preceding three consecutive years, which shall be adjusted pursuant to Sections 17615.2 and 17615.3 by changes in the deflator and workload, after which time a base year entitlement may be established in an amount necessary to fund the costs of the mandate or mandates.

(Amended by Stats. 1989, Ch. 589, Sec. 6.)



17615.6

If a local agency or school district realizes a decrease in the amount of costs incurred because a mandate is discontinued, or made permissive, the Controller shall determine the amount of the entitlement attributable to that mandate by determining the base year amount for that mandate for the local agency or school district plus the annual adjustments. This amount shall be subtracted from the annual subvention which would otherwise have been allocated to the local agency or school district.

(Added by Stats. 1985, Ch. 1534, Sec. 4. Effective October 2, 1985.)



17615.7

If a mandated program included in the State Mandates Apportionment System is modified or amended by the Legislature or by executive order, and the modification or amendment significantly affects the costs of the program, as determined by the commission, the program shall be removed from the State Mandate Apportionment System, and the payments reduced accordingly. Local entities or school districts may submit actual costs claims for a period of three years, after which the program may be considered for inclusion in the State Mandates Apportionment System, pursuant to the provisions of Section 17615.4.

(Added by Stats. 1985, Ch. 1534, Sec. 4. Effective October 2, 1985.)



17615.8

(a) The commission shall establish a procedure for reviewing, upon request, any apportionment or base year entitlement of a local agency or school district.

(b) Local agencies and school districts which request such a review shall maintain and provide those records and documentation as the commission or its designee determines are necessary for the commission or its designee to make the required determinations. With the exception of records required to verify base year entitlements, the records may not be used to adjust current or prior apportionments, but may be used to adjust future apportionments.

(c) If the commission determines that an apportionment or base year entitlement for funding costs mandated by the state does not accurately reflect the costs incurred by the local agency or school district for all mandates upon which that apportionment is based, the commission shall direct the Controller to adjust the apportionment accordingly. For the purposes of this section, an apportionment or a base year entitlement does not accurately reflect the costs incurred by a local agency or school district if it falls short of reimbursing, or overreimburses, that local agency’s or school district’s actual costs by 20 percent or by one thousand dollars ($1,000), whichever is less.

(d) If the commission determines that an apportionment or base year entitlement for funding costs mandated by the state accurately reflects the costs incurred by the local agency or school district for all mandates upon which that apportionment is based, the commission may, in its discretion, direct the Controller to withhold, and, if so directed, the Controller shall withhold the costs of the commission’s review from the next apportionment to the local agency or school district, if the commission review was requested by the local agency or school district.

(Added by Stats. 1985, Ch. 1534, Sec. 4. Effective October 2, 1985.)



17615.9

The commission shall periodically review programs funded under the State Mandate Apportionments System to evaluate the effectiveness or continued statewide need for each such mandate.

(Added by Stats. 1985, Ch. 1534, Sec. 4. Effective October 2, 1985.)



17616

The Controller shall have the authority to do either or both of the following:

(a) Audit the fiscal years comprising the base year entitlement no later than three years after the year in which the base year entitlement is established. The results of such audits shall be used to adjust the base year entitlements and any subsequent apportionments based on that entitlement, in addition to adjusting actual cost payments made for the base years audited.

(b) Verify that any local agency or school district receiving funds pursuant to this article is providing the reimbursed activities.

(Amended by Stats. 2004, Ch. 890, Sec. 30. Effective January 1, 2005.)



17617

The total amount due to each city, county, city and county, and special district, for which the state has determined that reimbursement is required under paragraph (2) of subdivision (b) of Section 6 of Article XIII B of the California Constitution, shall be appropriated for payment to these entities over a period of not more than 15 years, commencing with the Budget Act for the 2006–07 fiscal year and concluding with the Budget Act for the 2020–21 fiscal year. There shall be no appropriation for payment of reimbursement claims submitted pursuant to this section for the 2012–13 and 2013–14 fiscal years.

(Amended by Stats. 2014, Ch. 28, Sec. 48. Effective June 20, 2014.)









CHAPTER 6 - Operative Date

17630

Except for Article 5, the provisions of this part shall be applicable to claims for state reimbursement of costs mandated by the state on and after January 1, 1985. All claims for state reimbursement filed under Article 1 (commencing with Section 2201), Article 2 (commencing with Section 2227), and Article 3 (commencing with Section 2240) of Chapter 3 of Part 4 of Division 1 of the Revenue and Taxation Code that have not been included in a local government claims bill pursuant to Section 2255 of the Revenue and Taxation Code enacted before January 1, 1985, shall be transferred to and considered by the commission pursuant to the provisions of this part.

(Amended by Stats. 2004, Ch. 890, Sec. 31. Effective January 1, 2005.)









PART 8 - VALIDATING PROCEEDINGS

17700

(a) The state or any state board, department, agency, or authority, including, but not limited to, the State Public Works Board, may bring an action to determine the validity of its bonds, warrants, contracts, obligations, or evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(b) (1) Any state board, department, agency, or authority that issues bonds, notes, or other obligations the proceeds of which are to be used to purchase, or to make loans evidenced or secured by, the bonds, warrants, contracts, obligations, or evidences of indebtedness of one or more local agencies, may bring an action to determine the validity of the bonds, warrants, contracts, obligations, or evidences of indebtedness of those local agencies to be purchased by, or used to evidence or secure loans by, the state board, department, agency, or authority, pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(2) For purposes of this subdivision, “local agency” shall have the same meaning as set forth in Section 53510.

(c) For the purposes of Section 860 of the Code of Civil Procedure, any action initiated pursuant to this section shall be brought in the Superior Court of the County of Sacramento.

(Amended by Stats. 2004, Ch. 470, Sec. 2. Effective January 1, 2005.)









DIVISION 5 - PERSONNEL

PART 1 - GENERAL

CHAPTER 1 - Salaries

ARTICLE 1 - General

18000

The salary fixed by law for each state officer, elective or appointive, is compensation in full for that office and for all services rendered in any official capacity or employment whatsoever, during his or her term of office, and he or she shall not receive for his or her own use any fee or perquisite for the performance of any official duty. The provisions of Section 19839 do not apply to any state officer whose salary is fixed by statute.

(Amended by Stats. 1981, Ch. 230, Sec. 7.)



18000.5

(a) Notwithstanding Sections 18000 and 19990, any officer or employee of the state may receive for his or her personal use compensation from any nonprofit corporation formed exclusively to aid and assist an entity described in subdivision (b) for services rendered to the nonprofit corporation and for his or her expenses of performing these services, provided that the nonprofit corporation obtains the prior written approval of the Department of Human Resources to provide the compensation to any officer or employee and files with the Controller and the Department of Human Resources by September 30 of each year a statement disclosing the names of state officers and employees compensated and their respective amounts of compensation for the preceding fiscal year, and the giving or receipt of the compensation is not in violation of any state or federal law. Any subsequent changes to the compensation for any officer or employee provided under this section must be approved by the Department of Human Resources.

The board of directors of the entities described in subdivision (b) shall determine whether the services are incompatible with the state responsibilities of the officer or employee and whether the services rendered to the nonprofit corporation interfere with the officer’s or employee’s full-time obligation to the state. The board of directors of the entities described in subdivision (b) also shall review any issues of compliance of the nonprofit corporation with the terms of any contractual arrangements with the state independently of the officer’s or employee’s receiving compensation from the nonprofit corporation.

(b) Any officer or employee of the state may be compensated, as described in subdivision (a), by a nonprofit corporation formed to aid and assist any of the following entities:

(1) A state museum.

(2) A district agricultural association, as provided for in Section 3951 of the Food and Agricultural Code.

(Amended by Stats. 2012, Ch. 665, Sec. 54. Effective January 1, 2013.)



18001

Every employee has the right to inspect personnel records pursuant to Section 1198.5 of the Labor Code.

(Added by Stats. 2000, Ch. 886, Sec. 5. Effective January 1, 2001.)



18003

The Controller may, prior to the close of any pay roll period, draw his warrant in favor of any officer or employee covering the total salary or compensation earnable by him during that pay roll period, and may deliver the same to an authorized officer of the state agency within which the payee is employed, whether or not such salary or compensation is already earned in full. Upon delivery of any warrant to an authorized officer of a state agency as provided herein, the Controller and his bondsmen shall be under no further obligation for the proper disbursement of the amount of the warrant or the money represented by it. The Controller, pursuant to the provisions of Article 5 (commencing with Section 11346) of Chapter 3.5 of Division 3 of Title 2, shall adopt rules and regulations for the delivery of payroll warrants to employees.

(Amended by Stats. 1981, Ch. 307, Sec. 1.)



18004

(a) Any report, study, audit, evaluation, survey, or similar document prepared by any state officer or state agency, which discloses any change in the numbers of state employees or personnel years over any period of time, shall also segregate the numbers of counted state employees or personnel years which are attributable to positions which are fully reimbursed by a local government agency pursuant to a contract with the Department of Forestry and Fire Protection.

(b) Those positions attributed to local government contracts with the Department of Forestry and Fire Protection shall not be subject to state personnel ceilings and hiring freezes.

(Amended by Stats. 1992, Ch. 427, Sec. 52. Effective January 1, 1993.)









CHAPTER 2 - Oaths for State Employees

18150

The oath required by this chapter is the oath set forth in Section 3 of Article XX of the Constitution of California.

(Amended by Stats. 1953, Ch. 1250.)



18150.5

If the provisions of this chapter are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1979, Ch. 1072.)



18151

The oath required by this chapter shall be taken and subscribed by:

(a) Every person who is appointed to a State position not in the State civil service and not otherwise so required by law, within 30 days of the date of appointment; and

(b) Every person who has not previously taken and subscribed the oath and who is employed in a permanent position in the State civil service where the employment continues for 30 days or more, within the first 30 days of his employment.

(Added by Stats. 1945, Ch. 123.)



18152

The method and manner of taking, subscribing, and filing the oath by a person appointed to a State position not in the State civil service shall be as provided in Article 4, Chapter 2, Division 4, Title 1.

(Added by Stats. 1945, Ch. 123.)



18153

The oath shall be taken by a state civil service employee before his appointing power or before any person authorized in writing by his appointing power or before any person authorized by law to administer oaths.

The oath shall be filed as prescribed by State Personnel Board rule within 30 days of the date on which it is taken and subscribed. The board shall prepare and furnish printed forms of the oath.

(Amended by Stats. 1967, Ch. 159.)



18154

Any person who is appointed to a State position not in the State civil service and who fails to take the oath required by this chapter within the time provided forthwith forfeits his right to his position, and the position shall be considered vacant.

(Added by Stats. 1945, Ch. 123.)



18155

The failure of any person who is appointed to a permanent position in the State civil service to take and subscribe the oath within the time provided in this chapter, is a cause for dismissal by the State Personnel Board.

(Added by Stats. 1945, Ch. 123.)



18156

Each civil service employee who takes, subscribes and files the oath within the time prescribed by Section 18151 is conclusively presumed to have been and to be legally holding his position as far as laws requiring him to take, subscribe, or file an oath are concerned.

(Added by Stats. 1945, Ch. 123.)



18157

Every appointing power shall notify every new civil service employee immediately following his appointment of the provisions of this chapter that are applicable to the employee.

(Added by Stats. 1945, Ch. 123.)



18158

No fee shall be charged by any person before whom the oath is taken and subscribed.

(Added by Stats. 1945, Ch. 123.)






CHAPTER 3 - Loyalty

18200

A person shall not be knowingly employed by any state agency or court who either directly or indirectly carries on, advocates, teaches, justifies, aids, or abets a program of sabotage, force and violence, sedition, or treason against the Government of the United States or of this state.

Any person employed by any state agency or court shall be immediately discharged from his employment when it becomes known to his appointing power that he has, during the period of his employment, committed any such act.

Money appropriated from the treasury shall not be expended to compensate any person whose employment is forbidden by this section.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)






CHAPTER 4 - Administrative Regulations

18210

The Legislature finds and declares that the purpose of this chapter is to establish basic minimum procedural requirements for the adoption, amendment, or repeal of board regulations. Nothing in this chapter repeals or diminishes additional requirements imposed by statute.

(Added by Stats. 1996, Ch. 935, Sec. 1. Effective January 1, 1997.)



18211

Regulations adopted by the State Personnel Board are exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3), except as provided in Sections 18215 and 18216.

(Added by Stats. 1996, Ch. 935, Sec. 1. Effective January 1, 1997.)



18212

For the purposes of this chapter, “regulation” means every rule, regulation, order, or standard of general application adopted or amended by the board to implement, interpret, or make specific the law enforced or administered by it, except that the following are not regulations:

(a) A rule that constitutes the only legally tenable interpretation of existing law.

(b) A decision that does no more than apply a duly adopted provision of law to a particular set of facts.

(c) A rule relating only to the internal management of the board that does not in itself significantly affect the rights, privileges, or duties of state agencies, state employees, or other persons.

(d) A routine, technical, or procedural instruction or criterion that does not in itself significantly affect the rights, privileges, or duties of state agencies, employees, or other persons.

(Added by Stats. 1996, Ch. 935, Sec. 1. Effective January 1, 1997.)



18213

A regulation concerning the following may be adopted without public notice or comment:

(a) Selection and examinations. However, all of these rules shall be reasonably available to all interested parties.

(b) Classification.

(Added by Stats. 1996, Ch. 935, Sec. 1. Effective January 1, 1997.)



18214

(a) The procedures set forth in subdivisions (b), (c), and (d) shall apply to the adoption of a regulation concerning all matters not specified in Section 18213, 18215, or 18216.

(b) The board shall prepare and submit to the Office of Administrative Law for publication in the California Regulatory Notice Register 30 days prior to board action a notice of the proposed action.

(c) The board shall mail a notice of the proposed action 30 days prior to board action to members of the Governor’s cabinet, department heads, employee associations, and persons requesting this notice, and shall make available to the public upon request, all of the following:

(1) The notice of proposed action.

(2) A copy of the express terms of the proposed regulation, using underline or italics to indicate additions to, and strikeout to indicate deletions from, the California Code of Regulations, followed by a note containing authority and reference citations.

(3) A brief statement of reasons for the proposed regulation.

(d) The board shall do all of the following:

(1) Provide opportunity for written comment to the board, and oral comment at board meetings or hearings.

(2) Submit adopted regulations to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(Added by Stats. 1996, Ch. 935, Sec. 1. Effective January 1, 1997.)



18215

(a) Except as provided in subdivision (b), regulations concerning the following subject matters shall be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3):

(1) Board hearing procedures relating to public testimony and participation, except a procedure that is expressly required by statute.

(2) Board hearing procedures relating to disciplinary and merit matters, and disability discrimination complaints, including claims of discrimination based upon medical condition, mental disability or physical disability and denial of reasonable accommodation, unless the board hearing procedures are mandated by statutes, court decisions, or board precedential decisions. However, rulings within the discretion of an administrative law judge are not subject to this article.

(3) Drug testing.

(4) Grounds for employee discipline.

(b) Notwithstanding subdivision (a), the following provisions of the Administrative Procedure Act shall not apply to regulations concerning the subject matters specified in subdivision (a):

(1) Paragraph (1) of subdivision (a) of, and paragraphs (4) and (5) of subdivision (b) of, Section 11346.2.

(2) Section 11346.3.

(3) Paragraph (3) of subdivision (a) of Section 11346.4.

(4) Subparagraph (B) of paragraph (3) of, and paragraphs (5) and (7) to (12), inclusive, of, subdivision (a) of Section 11346.5.

(5) Paragraphs (2), (4), and (5) of subdivision (a) of Section 11346.9.

(6) Paragraphs (6) and (7) of subdivision (b) of Section 11347.3.

(7) Subdivisions (a), (e), and (f) of Section 11349.

(8) Paragraphs (1), (5), and (6) of subdivision (a) of, and paragraph (3) of subdivision (d) of, Section 11349.1.

(Amended by Stats. 2014, Ch. 223, Sec. 1. Effective January 1, 2015.)



18216

Regulations concerning contracting out shall be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3).

(Added by Stats. 1996, Ch. 935, Sec. 1. Effective January 1, 1997.)






CHAPTER 5 - Interns and Student Assistants

18220

(a) State agencies, when hiring for internships and student assistant positions, shall give preference to qualified applicants who are, or have been, dependent children in foster care. The preference shall be granted to applicants up to 26 years of age.

(b) For the purpose of this section, “preference” means priority over similarly qualified applicants for placement in the position.

(Added by Stats. 2011, Ch. 464, Sec. 1. Effective January 1, 2012.)









PART 2 - STATE CIVIL SERVICE

CHAPTER 1 - General

ARTICLE 1 - Purpose

18500

It is the purpose of this part:

(a) To facilitate the operation of Article VII of the Constitution.

(b) To promote and increase economy and efficiency in the state service.

(c) To provide a comprehensive personnel system for the state civil service, in which:

(1) Positions involving comparable duties and responsibilities are similarly classified and compensated.

(2) Appointments are based upon merit and fitness ascertained through practical and competitive examination.

(3) State civil service employment is made a career by providing for security of tenure and the advancement of employees within the service insofar as consistent with the best interests of the state.

(4) The rights and interests of the state civil service employee are given consideration insofar as consistent with the best interests of the state.

(5) Applicants and employees are treated in an equitable manner without regard to political affiliation, race, color, sex, religious creed, national origin, ancestry, marital status, age, sexual orientation, disability, political or religious opinions or nonjob-related factors.

(6) Tenure of civil service employment is subject to good behavior, efficiency, the necessity of the performance of the work, and the appropriation of sufficient funds.

(Amended by Stats. 1988, Ch. 1193, Sec. 1.)



18501

This part and Part 2.6 shall be known as the State Civil Service Act.

(Added by Stats. 2012, Ch. 360, Sec. 9. Effective January 1, 2013.)



18502

(a) There is hereby created in state government the Department of Human Resources. The department succeeds to and is vested with the following:

(1) All of the powers and duties exercised and performed by the Department of Personnel Administration.

(2) Those powers, duties, and authorities necessary to operate the state civil service system pursuant to Article VII of the California Constitution, this code, the merit principle, and applicable rules duly adopted by the State Personnel Board.

(b) The State Personnel Board shall prescribe rules consistent with a merit based civil service system to govern classification, examinations, probationary periods, disciplinary actions, and other matters related to the board’s authority under Article VII of the California Constitution. The State Personnel Board may conduct audits and investigations of personnel practices of the department and appointing authorities to ensure compliance with civil service policies, procedures, and statutes.

(c) This section shall not limit the authority of the Department of Human Resources and the State Personnel Board to delegate, share, or transfer between them responsibilities for programs within their respective jurisdictions pursuant to an agreement.

(d) The rules and regulations of the State Personnel Board and of the Department of Personnel Administration shall remain in effect unless and until contradicted by the terms of this chapter or amended or repealed by the board or the Department of Human Resources.

(Amended by Stats. 2013, Ch. 427, Sec. 4. Effective January 1, 2014.)






ARTICLE 2 - Definitions

18520

Unless the context requires otherwise, the definitions hereinafter set forth govern the construction of this part and the rules adopted hereunder.

(Added by Stats. 1945, Ch. 123.)



18521

“Board” means the agency created by Section 2 of Article VII of the California Constitution and includes the “State Personnel Board” provided in Section 2(a) and the “executive officer” provided in Section 2(c) thereof. The board shall be within the Government Operations Agency.

(Amended by Stats. 2013, Ch. 352, Sec. 301. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18521.5

“Department” means the Department of Human Resources.

(Added by Stats. 2012, Ch. 360, Sec. 11. Effective January 1, 2013.)



18522

“Position” means any office or employment in the “state civil service” as the phrase is defined in Section 1 of Article VII of the Constitution.

“Former position” means either of the following:

(a) A position in the classification to which an employee was last appointed as a probationer, permanent employee, or career executive, under the same appointing power where that position was held, and within a designated geographical, organizational, or functional subdivision of that state agency.

(b) With the concurrence of both the appointing power and the employee, a position in a different classification to which the same appointing power could have assigned such an employee in accordance with this part. However, the former position shall not include positions from which the employee has been separated through disciplinary action, rejected during a probationary period, terminated under Section 19889.3, or terminated, demoted, or transferred in accordance with Section 19253.5; or terminated on a nonpunitive basis under Section 19585.

(Amended by Stats. 2012, Ch. 360, Sec. 12. Effective January 1, 2013.)



18523

“Class” means a group of positions sufficiently similar with respect to duties and responsibilities that the same title may reasonably and fairly be used to designate each position allocated to the class and that substantially the same tests of fitness may be used and that substantially the same minimum qualifications may be required and that the same schedule of compensation may be made to apply with equity.

(Amended by Stats. 1955, Ch. 1227.)



18524

“Appointing authority” or “appointing power” means a person or group having authority to make appointments to positions in the state civil service.

(Amended by Stats. 2012, Ch. 360, Sec. 13. Effective January 1, 2013.)



18525

“Appointment” means the offer to and acceptance by a person of a position in the State civil service in accordance with this part.

(Added by Stats. 1945, Ch. 123.)



18525.1

“Promotion” means the appointment of an employee to a position in a different class with a higher salary range, unless the appointment is by transfer, as defined by subdivision (b) of Section 18525.3.

(Added by Stats. 1989, Ch. 103, Sec. 1.)



18525.2

“Demotion” means the appointment of an employee to a position in a different class with a lower salary range, as provided by Section 19253 if voluntary, by Section 19253.5 if for medical reasons, or by Section 19570 if by adverse action.

(Added by Stats. 1989, Ch. 103, Sec. 2.)



18525.3

“Transfer” means both of the following:

(a) The appointment of an employee to another position in the same class but under another appointing power.

(b) The appointment of an employee to a different class that has substantially the same level of duties, responsibility, and salary as the employee’s current class under the same or another appointing authority.

(Amended by Stats. 2013, Ch. 427, Sec. 5. Effective January 1, 2014.)



18526

“Employee” means a person legally holding a position in the State civil service.

(Added by Stats. 1945, Ch. 123.)



18527

“Probationer” means an employee who has probationary status. “Probationary status” means the status of an employee who has been certified and appointed from an employment list, or has been reinstated after resignation, or has been transferred or demoted but who has not completed the probationary period.

(Amended by Stats. 2013, Ch. 427, Sec. 6. Effective January 1, 2014.)



18528

“Permanent employee” means an employee who has permanent status. “Permanent status” means the status of an employee who is lawfully retained in his position after the completion of the probationary period.

(Amended by Stats. 2013, Ch. 427, Sec. 7. Effective January 1, 2014.)



18529

“Temporary employee” means an employee holding a position under temporary appointment. “Temporary appointment” means an appointment made in the absence of any appropriate employment list permitted by Section 5 of Article VII of the Constitution.

(Amended by Stats. 1985, Ch. 794, Sec. 5.)



18530

“Limited term employee” means an employee whose appointment as a result of reinstatement or certification from an employment list shall not exceed two years, as specified by Section 19080.3.

(Amended by Stats. 1982, Ch. 702, Sec. 1.)



18531

“Emergency employee” means an employee holding a position under emergency appointment. “Emergency appointment” means an appointment made for a period not to exceed 60 working days either during an actual emergency to prevent the stoppage of public business or because of the limited duration of the work.

(Amended by Stats. 1981, Ch. 48, Sec. 1.)



18532

“Eligible list” means a list of persons who have been examined in an open competitive examination and are eligible for certification for a specific class.

“Limited term list” means an eligible list established for use exclusively in making limited term appointments.

(Amended by Stats. 1951, Ch. 862.)



18532.1

“Preferred limited term list” means a list of persons who have served under limited-term appointment and who, in accordance with rule, are granted eligibility for additional limited-term appointments.

(Amended by Stats. 2013, Ch. 427, Sec. 8. Effective January 1, 2014.)



18532.2

“Departmental eligible list” means a list of persons who have been examined in an open competitive examination and who are eligible for certification for a specific class for a particular appointing power.

(Added by Stats. 1982, Ch. 883, Sec. 1.)



18533

(a) “Subdivisional promotional list” means a list of persons eligible for certification for a specific class resulting from a promotional examination for a particular subdivision of a state agency.

(b) “Departmental promotional list” means a list of persons eligible for certification for a specific class resulting from a promotional examination for a particular state agency.

(c) “Multidepartmental promotional list” means a list of persons eligible for certification for a specific class resulting from a promotional examination for a group of state departments.

(d) “Servicewide promotional list” means a list of persons eligible for certification for a specific class resulting from a promotional examination for the entire state service.

(Amended by Stats. 2013, Ch. 427, Sec. 9. Effective January 1, 2014.)



18534

“General reemployment list” means a list established for the reemployment of persons in a particular class in any State agency, irrespective of the State agency in which the persons were previously employed.

(Added by Stats. 1945, Ch. 123.)



18535

“Departmental reemployment list” means a list established for the reemployment of persons in a particular class in a particular State agency.

(Added by Stats. 1945, Ch. 123.)



18536

“Subdivisional reemployment list” means a list established for the reemployment of persons in a particular class in a particular subdivision of a State agency.

(Added by Stats. 1945, Ch. 123.)



18537

“Employment list” means preferred limited-term list, limited-term list, eligible list, departmental eligible list, subdivisional promotional list, departmental promotional list, multidepartmental promotional list, servicewide promotional list, departmental reemployment list, subdivisional reemployment list and general reemployment list.

(Amended by Stats. 1982, Ch. 883, Sec. 2.)



18538

“Part” means this part, Part 2.5 (commencing with Section 19800), and Part 2.6 (commencing with Section 19815) and those portions of Part 1 (commencing with Section 18000) that confer powers or impose duties on the board or the department.

(Amended by Stats. 2012, Ch. 360, Sec. 14. Effective January 1, 2013.)



18540

“Armed forces” means the United States Air Force, Army, Navy, Marine Corps, and Coast Guard.

(Amended by Stats. 2013, Ch. 427, Sec. 11. Effective January 1, 2014.)



18540.1

“National emergency” as used in this part means any period in which the United States is at war prior to the declaration by the Governor of a state military emergency.

(Added by Stats. 1949, Ch. 808.)



18540.2

“State military emergency,” as used in this part, means an emergency declared and terminable by the Governor by proclamation during, but not limited to, such times as the United States is conscripting personnel for service in the armed forces.

(Added by Stats. 1949, Ch. 808.)



18540.3

“Recognized military service” means full-time service by a person in the armed forces during the national emergency or a state military emergency.

(Added by Stats. 1949, Ch. 808.)



18540.4

“Veteran” means: Any person who has served full time in the armed forces in time of national emergency or state military emergency or during any expedition of the armed forces and who has been discharged or released under conditions other than dishonorable.

(Added by Stats. 1949, Ch. 808.)



18541

“Disabled veteran” means any veteran as defined in Section 18540.4 who is currently declared by the United States Veterans Administration to be 10 percent or more disabled as a result of service in the armed forces. Proof of such disability shall be deemed conclusive if it is of record in the United States Veterans Administration.

(Amended by Stats. 1949, Ch. 808.)



18542

“Rehabilitation” as used within this part shall mean a restoration of veterans declared to be 10 per cent or more disabled, either physically or mentally.

(Added by Stats. 1945, Ch. 45.)



18543

“Military leave” means the leave of absence status of a permanent employee or probationer who leaves a position to serve in the armed forces of the United States in time of national emergency or state military emergency and who has the right under statutes relating to reinstatement of persons after military service to return to his position.

(Amended by Stats. 1949, Ch. 808.)



18544

“Duration employment” means an employment during time of war or during an emergency in connection with the national defense, which employment is subject to termination and other conditions as prescribed by Section 19200 and by rules.

(Amended by Stats. 2013, Ch. 427, Sec. 12. Effective January 1, 2014.)



18545

“Duration examination” means an open competitive examination, or promotional examination, held for the express purpose of providing a list of persons available for duration employment. Employment lists resulting from duration examinations can be used only in making appointments for duration employment.

(Amended by Stats. 1955, Ch. 1227.)



18546

(a) “Career executive” means an employee appointed from an employment list established for the express purpose of providing a list of persons with permanent status in the civil service who are available for career executive assignments, in which selection, classification, salary, tenure, and other conditions of employment may be varied from those prevailing under Chapter 3 (commencing with Section 18800) to Chapter 7 (commencing with Section 19570), inclusive, for other employees in the state civil service.

(b) This section shall become operative on January 1, 2013.

(Repealed (in Sec. 1) and added by Stats. 2008, Ch. 353, Sec. 2. Effective January 1, 2009. Section operative January 1, 2013, by its own provisions.)



18547

“Career executive assignment” means an appointment to a high administrative and policy influencing position within the state civil service in which the incumbent’s primary responsibility is the managing of a major function or the rendering of management advice to top-level administrative authority. Such a position can be established only in the top managerial levels of state service and is typified by broad responsibility for policy implementation and extensive participation in policy evolvement. Assignment by appointment to such a position does not confer any rights or status in the position other than provided in Article 9 (commencing with Section 19889) of Chapter 2.5 of Part 2.6.

(Amended by Stats. 1985, Ch. 794, Sec. 9.)



18550

A “full-time” position or appointment is a position or appointment in which the employee is to work the amount of time required for the employee to be compensated at a full-time rate.

(Added by Stats. 1983, Ch. 387, Sec. 1.)



18551

A “part-time” position or appointment is a position or appointment in which the employee is to work a specific fraction of the full-time work schedule.

(Added by Stats. 1983, Ch. 387, Sec. 2.)



18552

An “intermittent” position or appointment is a position or appointment in which the employee is to work periodically or for a fluctuating portion of the full-time work schedule.

(Added by Stats. 1983, Ch. 387, Sec. 3.)






ARTICLE 3 - General Provisions

18570

This part shall be known as the State Civil Service Act.

(Added by Stats. 1945, Ch. 123.)



18571

Unless the context otherwise requires, the general provisions hereinafter set forth govern the construction of this part.

(Added by Stats. 1945, Ch. 123.)



18572

Whenever a power is granted or a duty imposed upon an appointing power, the power may be exercised or the duty performed by a deputy of the appointing power or by a person authorized pursuant to law by him, unless it is expressly otherwise provided.

(Added by Stats. 1945, Ch. 123.)



18573

Each appointing power shall provide access to records and prepare reports as required by the board or the department.

Information given to the board and the department by any person shall not be open to public inspection except under conditions prescribed by board rule, except that a person may inspect any record relating to his or her own services.

(Amended by Stats. 2012, Ch. 360, Sec. 15. Effective January 1, 2013.)



18574

All officers and employees of the state and any county, city, district, or other subdivision of the state recognized by law shall aid in all proper ways in carrying this part and the board rules into effect, allow the reasonable use of public buildings, and heat and light them for the purpose of making examinations of applicants and holding hearings and investigations under this part. Officers and employees shall afford to the board and the Department of Human Resources, or the board’s or department’s authorized representatives, all reasonable facilities, permit inspection of all books and papers applying or in any way appertaining to all offices subject to the authority of the state, produce the books or papers, and attend and testify when required so to do.

(Amended by Stats. 2012, Ch. 665, Sec. 56. Effective January 1, 2013.)



18575

(a) (1) The appointing power shall provide service of the following actions by personal service or by certified mail with return receipt requested or express service carrier as provided in this subdivision:

(A) Notice of disciplinary action.

(B) Notice of rejection during probationary period.

(C) Notice of medical action.

(D) Notice of nonpunitive action.

(E) Notice of career executive assignment termination.

(F) Notice of termination with fault of a limited term, seasonal, or temporary authorization appointment.

(G) Notice of termination of an appointment under the Limited Examination and Appointment Program.

(H) Notice of termination or automatic resignation of a permanent intermittent employee.

(I) Notice of absence without leave resignation or separation pursuant to Section 89541 of the Education Code.

(2) (A) Personal service shall be made in the manner, and is deemed complete, as provided for in Section 415.10 of the Code of Civil Procedure.

(B) Service by certified mail with return receipt requested shall be made in the manner provided for in Section 1020 of the Code of Civil Procedure and is deemed complete as provided for in subdivision (a) of Section 1013 of the Code of Civil Procedure.

(C) Service by express service carrier shall be in the manner, and is deemed complete, as provided for in subdivision (c) of Section 1013 of the Code of Civil Procedure.

(D) The period to respond to any notice of action provided in paragraph (1) shall be extended as provided in Section 1013 of the Code of Civil Procedure.

(b) Service of subpoenas and subpoenas duces tecum shall be made by personal service or by registered mail with return receipt requested as provided in subdivision (a).

(c) Service of all other documents shall be made as prescribed by rule.

(d) Proof of service shall be by affidavit as provided for in Sections 417.10 and 417.40 of, and subdivision (a) of Section 1013 of, the Code of Civil Procedure.

(Amended by Stats. 2013, Ch. 427, Sec. 13. Effective January 1, 2014.)



18576

Judicial notice shall be taken of board and department rules, regulations, and amendments.

(Amended by Stats. 2012, Ch. 360, Sec. 16. Effective January 1, 2013.)



18577

Whenever this part refers to “board rule,” “rules of the board,” or makes similar reference, such reference authorizes the board to make rules concerning the subject matter concerning which such reference is made.

(Added by Stats. 1945, Ch. 123.)






ARTICLE 4 - Scope

18590

This part does not prohibit any state agency which is authorized by law to contract for such services from contracting with an independent contractor for the performance of work of a character for which a license is required under Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, the performance of which work can not satisfactorily be secured by appointments under this part.

(Amended by Stats. 1982, Ch. 454, Sec. 68.)



18591

The “state civil service” includes state officers and employees, appointed or employed by or under the Adult Authority or the Director of Corrections, and who are engaged exclusively in the administration or enforcement, or the performance or discharge, of the laws, rules or regulations, or the powers or duties thereunder, governing persons under commitment to the Department of Corrections or on parole from a state prison.

(Amended by Stats. 1953, Ch. 1458.)



18592

The “state civil service” shall include all fire protection personnel employed at the Armed Forces Reserve Center in Los Alamitos.

(Added by Stats. 1993, Ch. 310, Sec. 1. Effective January 1, 1994. Conditionally operative as prescribed by Secs. 2 and 3 of Ch. 310.)



18596

The “state civil service” shall include all personnel appointed or employed in the Bureau of Pupil Personnel Services in the Division of Instruction of the Department of Education.

(Amended by Stats. 1968, Ch. 449.)



18596.5

The “state civil service” shall include all vocational education personnel appointed or employed in the State Department of Education, who are now excluded because they are engaged in work financed in whole or in part with federal funds or in work done by co-operation between the state and the federal government.

(Amended by Stats. 1982, Ch. 454, Sec. 69.)



18597

The “state civil service” shall include all teachers who have been employed for a period of six months at the Orientation Center for the Blind who are now excluded under subdivision (i) of Article VII of the Constitution.

(Amended by Stats. 1985, Ch. 794, Sec. 13.)



18599

The “state civil service” shall include all personnel appointed or employed in the Bureau of National Defense Education Act Administration of the Department of Education.

Personnel of the Bureau of National Defense Education Act Administration who on the effective date of this section hold, and for six months or more preceding that date have held, the positions of Chief, Bureau of National Defense Education; Assistant Chief, Bureau of National Defense Education; education research project investigator; or consultant in national defense education are permanent employees. All other personnel of that bureau holding such a position on the effective date of this act are temporary employees whose term of temporary appointment begins on the effective date of this act.

(Added by Stats. 1965, Ch. 919.)









CHAPTER 2 - Administration

ARTICLE 1 - The State Personnel Board

18650

The annual salary of each member of the board is provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3. Each member shall also receive his or her actual and necessary traveling expenses incurred in the course of his or her duties.

(Amended by Stats. 1982, Ch. 454, Sec. 70.)



18651

The board may appoint and fix the compensation of a secretary and such other personnel as is necessary to carry out and perform the powers, duties, purposes, functions and jurisdiction of the board.

(Added by Stats. 1945, Ch. 123.)



18652

The board shall secure such suitable and convenient offices, examination rooms and accommodations throughout the State as may be required for the public convenience and furnish heat, and light them for carrying on the work of the board. The board shall acquire necessary supplies and order necessary printing to be done for its official use. The headquarters of the board is the City of Sacramento.

(Added by Stats. 1945, Ch. 123.)



18653

The board shall meet in Sacramento as often as the needs of the public service may require and in such other places as it may designate. A majority of the members of the board constitutes a quorum. The vote of three concurring members shall be required to make any action of the board effective. The board shall keep minutes of its own proceedings and record its official actions.

The board may hold executive sessions as provided in Section 11126 of the Government Code to deliberate on (1) recommendations to the Governor or the Legislature, or (2) decisions to be reached following hearings related to the administration of the provisions of Part 1 (commencing with Section 18000) and Part 2 (commencing with Section 18500) of Division 5, of Title 2 of the Government Code or of the rules thereunder.

(Amended by Stats. 1969, Ch. 371.)



18654

The intention of the Legislature is hereby declared to be that the executive officer shall perform and discharge under the direction and control of the board the powers, duties, purposes, functions, and jurisdiction vested in the board and delegated to him or her by it.

Any power, duty, purpose, function, or jurisdiction that the board may lawfully delegate shall be conclusively presumed to have been delegated to the executive officer unless it is shown that the board by affirmative vote recorded in its minutes specifically has reserved the same for its own action. The executive officer may redelegate to his or her subordinates or to an appointing power he or she designates, unless by board rule or express provision of law he or she is specifically required to act personally.

(Amended by Stats. 2013, Ch. 427, Sec. 14. Effective January 1, 2014.)



18654.5

The executive officer shall administer the civil service statutes and rules, subject to the right of appeal to the board.

(Amended by Stats. 2013, Ch. 427, Sec. 15. Effective January 1, 2014.)



18655

When any person selected to assist in examinations or to serve as an authorized representative or referee of the board or the department is employed by the State in some other capacity, it is a part of his or her official duties to serve without additional compensation other than his or her actual and necessary traveling expenses.

(Amended by Stats. 2013, Ch. 427, Sec. 16. Effective January 1, 2014.)



18656

The Attorney General shall render such opinions to and represent the board or any member in such matters as may be requested by the board or any such member. The district attorneys and other prosecuting attorneys of counties and cities shall prosecute violations of this part.

Upon request of the board, the Attorney General may appoint a special attorney to prosecute the violations specified in the request.

The board may appoint and fix the compensation of an attorney to advise and represent it in any matter in which any party thereto has been previously advised or represented by the Attorney General.

(Added by Stats. 1945, Ch. 123.)






ARTICLE 1.5 - Policy and Audit

18660

Pursuant to Section 3 of Article VII of the California Constitution, the board shall establish rules implementing and enforcing the merit principle in the state civil service system.

(Added by Stats. 2012, Ch. 360, Sec. 17. Effective January 1, 2013.)



18661

(a) The board may conduct an audit of any appointing authority’s personnel practices to ensure compliance with the civil service laws and board regulations. The board may audit selection and examination procedures, appointments, promotions, the management of probationary periods, personal services contracts, discipline and adverse actions, or any other area related to the operation of merit principle in state civil service.

(b) When conducting an audit, the board may inspect documents, policies, practices, and procedures of the appointing authority relating to its personnel practices and interview appointing authority staff and witnesses regarding the subject of the audit. Failure by an appointing authority to cooperate with an audit may result in corrective action.

(c) Upon completion of the audit, the board may provide a report to the appointing authority and the department, identifying any deficiencies in the appointing authority’s personnel practices, policies, and procedures.

(d) If the board finds an appointing authority deficient in personnel practices, policies, and procedures, the appointing authority shall be subject to corrective action. The board may order remedies including, but not limited to, any or all of the following:

(1) Revocation or modification of the terms of the delegation agreement between the appointing authority and the department.

(2) That the appointing authority compensate the department for the actual and necessary cost of any and all of the personnel functions the department performs and training and supervision the department provides on behalf of the appointing authority, either permanently or for a specified term.

(3) Void examinations administered by the appointing authority, abolish eligibility lists, and void appointments made therefrom.

(4) Seek approval from the Department of Finance for redirection to the department of a sufficient number of the appointing authority’s positions to perform all personnel related functions formerly performed by the appointing authority.

(Amended by Stats. 2013, Ch. 427, Sec. 17. Effective January 1, 2014.)



18662

(a) The board shall determine the total annual cost associated with the board’s audit authority. The board shall recover costs by billing appointing authorities in accordance with subdivision (b).

(b) (1) Except as specified in paragraph (2), an appointing authority shall be charged annually a proportional share of audit costs, based on criteria determined by the board.

(2) An appointing authority may elect to be charged for costs in arrears incurred by the board for auditing the appointing authority’s personnel practices. Charges in arrears shall be on a basis as determined by the board. An election pursuant to this paragraph shall be made only within a period determined by the board.

(c) The board shall also determine the costs associated with any special investigations conducted by the board. The board shall recover those costs by charging an appointing authority in arrears, on a basis as determined by the board, for any special investigation conducted by the board.

(d) Pursuant to Section 11255, the Controller shall transfer to the board any moneys owed to the board by any appointing authority for charges due under this section.

(e) On or before October 1, 2014, and every October 1 thereafter, the board shall report to the Chairperson of the Joint Legislative Budget Committee the audit and special investigation activities of the board pursuant to this article from the preceding fiscal year. The board shall include in the report the following information:

(1) A summary of each audit and special investigation, including findings.

(2) The number and total cost of audits and special investigations, by department.

(Repealed and added by Stats. 2013, Ch. 28, Sec. 24. Effective June 27, 2013.)






ARTICLE 2 - Investigations and Hearings

18670

The board may hold hearings and make investigations concerning all matters relating to the enforcement and effect of this part and rules prescribed under this part. It may inspect any state institution, office, or other place of employment affected by this part to ascertain whether this part and the board rules are obeyed.

The board shall make investigations and hold hearings at the direction of the Governor or the Legislature or upon the petition of an employee or a citizen concerning the enforcement and effect of this part and to enforce the observance of Article VII of the Constitution and of this part and the rules made under this part.

(Amended by Stats. 2013, Ch. 427, Sec. 18. Effective January 1, 2014.)



18671

Such hearings and investigations may be conducted by the board, any member, or any authorized representative of the board. Any authorized person conducting such hearing or investigation may administer oaths, subpoena and require the attendance of witnesses and the production of books or papers, and cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil cases in the superior court of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure.

(Amended by Stats. 2004, Ch. 182, Sec. 44. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



18671.1

(a) If a hearing or investigation is conducted by the board or its authorized representative in regard to an appeal by an employee, the hearing or investigation shall be commenced within a reasonable time after the filing of the appeal. For appeals from actions resulting in the termination of an employee, if an evidentiary hearing has not commenced within six months of the filing of the appeal, the employee may make a written request for a priority hearing by the board. Upon receipt of the written request, the board shall schedule an evidentiary hearing within 60 days of the request at a hearing location designated by the board.

(b) The board shall render its decision within a reasonable time after the conclusion of the hearing or investigation, except that the period from the filing of the appeal to the decision of the board shall not exceed six months.

(c) The provisions described in subdivision (b) relating to the six-month period for a decision may be waived by the employee but if not so waived, a failure to render a timely decision is an exhaustion of all available administrative remedies.

(d) The board may order all of, or a portion of, any hearing to be conducted using electronic media pursuant to board rules.

(Amended by Stats. 2013, Ch. 427, Sec. 19. Effective January 1, 2014.)



18671.2

(a) The board shall determine the total cost to the state of maintaining and operating the hearing office of the board, in advance or upon any other basis as it may determine, utilizing information from the state agencies for which services are provided by the hearing office.

(b) The board shall be reimbursed for the entire cost of hearings conducted by the hearing office pursuant to statutes administered by the board, or by interagency agreement. The board may bill the appropriate state agencies for the costs incurred in conducting hearings involving employees of those state agencies, and employees of the California State University pursuant to Sections 89535 to 89542, inclusive, of the Education Code, and may bill the state departments having responsibility for the overall administration of grant-in-aid programs for the costs incurred in conducting hearings involving employees not administering their own merit systems pursuant to Chapter 1 (commencing with Section 19800) of Part 2.5. All costs collected by the board pursuant to this section shall be used only for purposes of maintaining and operating the hearing office of the board.

(c) Pursuant to Section 11255, the Controller shall transfer to the board, pursuant to Section 18675, any moneys owed to the board by any state agency or department for charges determined by the board as specified in subdivisions (a) and (b).

(Amended by Stats. 2013, Ch. 28, Sec. 25. Effective June 27, 2013.)



18672

(a) Subpoenas and subpoenas duces tecum may be issued for attendance at a hearing and for production of documents at any reasonable time and place. However, a subpoena shall not be issued to compel attendance of any witness who does not reside within 100 miles of the place where the hearing or investigation is held unless it is shown to the satisfaction of a member of the board, the executive officer, or the person authorized to conduct the investigation or hearing, by affidavit stating the facts, that the witness is a material witness. That statewide subpoena shall be served at least five days prior to the date of hearing.

(b) Subpoenas and subpoenas duces tecum shall be issued by the board or its authorized representative at the request of a party.

(c) The process extends to all parts of the state and shall be served in accordance with Sections 1987 and 1988 of the Code of Civil Procedure and the service provisions of subdivisions (a) and (b) of Section 68097.1 of the Government Code. A subpoena or subpoena duces tecum may also be delivered by certified mail return receipt requested or by messenger. Service by messenger shall be effected when the witness acknowledges receipt of the subpoena to the sender, by telephone, by mail, or in person, and identifies himself or herself either by reference to date of birth and driver’s license number or Department of Motor Vehicles identification number, or the sender may verify receipt of the subpoena by obtaining other identifying information from the recipient. The sender shall make a written notation of the acknowledgment. A subpoena issued and acknowledged pursuant to this section has the same force and effect as a subpoena personally served. Failure to comply with a subpoena issued and acknowledged pursuant to this section may be punished as a contempt and the subpoena may so state.

(d) No witness is obliged to attend unless the witness is a resident of the state at the time of service.

(e) The custodian of documents that are the subject of a subpoena duces tecum may satisfy the subpoena by delivery of the documents or a copy of the documents, or by making the documents available for inspection or copying, together with an affidavit in compliance with Section 1561 of the Evidence Code.

(Amended by Stats. 2013, Ch. 427, Sec. 20. Effective January 1, 2014.)



18672.1

(a) A person served with a subpoena or a subpoena duces tecum may object to its terms by a motion for a protective order, including a motion to quash made orally to the board or its authorized representative or in writing.

(b) The objection shall be resolved by the board or its authorized representative on terms and conditions that he or she declares. The board or its authorized representative may make any other order that is appropriate to protect the parties or the witness from unreasonable or oppressive demands, including violations of the right to privacy.

(Added by Stats. 1997, Ch. 577, Sec. 2. Effective January 1, 1998.)



18673

If a witness does not reside within 100 miles of the place where the hearing or investigation is held, is out of the state or is too infirm to attend the hearing or investigation, any party thereto at his or her own expense may cause his or her deposition to be taken.

If a “statewide” subpoena has been issued and served on a witness, his or her deposition shall not be used as evidence, but he or she shall be personally present at any hearing or investigation at which he or she is a witness. If the presence of any other witness cannot be procured at the time of the hearing or investigation, the deposition of that witness may be used in evidence by either party or the board.

(Amended by Stats. 1997, Ch. 577, Sec. 3. Effective January 1, 1998.)



18674

Witnesses at a hearing or investigation are entitled to the same fees as are allowed witnesses in civil cases in courts of record.

An officer serving a subpoena to secure the attendance of those witnesses shall receive the same mileage as for the service by him or her of a writ or paper for the state. The fees and mileage, except in dismissal or other punitive proceedings where the service is requested by the accused, need not be prepaid.

If a witness is subpoenaed by a state agency or its representative, the Controller shall draw his or her warrant for payment of fees and mileage when the amount is duly proved by affidavit or otherwise to the satisfaction of the Controller. The Controller may charge such warrant against any proper fund of that state agency. If a witness is subpoenaed by the accused or any person other than a state agency, his or her fees and mileage shall be paid by that person and are not proper charges against any state fund.

(Amended by Stats. 2013, Ch. 427, Sec. 21. Effective January 1, 2014.)



18675

(a) All hearings and investigations authorized by this part shall be governed by this part and by rules of practice and procedure adopted by the board. In the conduct of any hearing or investigation any informality in any proceeding or in the manner of taking testimony shall not invalidate any order, decision, or rule made, approved, or confirmed by the board.

(b) During the investigation or hearing of a complaint of discrimination, harassment, or retaliation of a state employee, the board hearing officer, the departmental hearing officer, the board investigator, or the departmental investigator shall give due consideration to current laws and decisions applicable to the state civil service in arriving at a recommended decision. The recommended decisions of the hearing officer and the board shall include references to those laws and decisions applied.

(Amended by Stats. 1985, Ch. 1154, Sec. 3.)



18676

When ordered to do so, a witness shall not be excused from testifying or from producing any documentary evidence in that investigation or hearing upon the ground that the testimony or documentary evidence required of the witness may tend to incriminate or subject the witness to penalty or forfeiture, provided the witness has been granted use and derivative use, or transactional immunity by the appropriate law enforcement authority.

(Amended by Stats. 2013, Ch. 427, Sec. 22. Effective January 1, 2014.)



18677

A person who claims and is granted immunity prior to testimony or the production of books or papers, shall not be prosecuted, punished, or subjected to any penalty or forfeiture for or on account of any act, transaction, matter, or thing concerning which he or she shall, under oath, have testified or produced documentary evidence in any such hearing or investigation, except for perjury committed in so testifying.

(Amended by Stats. 1997, Ch. 577, Sec. 5. Effective January 1, 1998.)



18678

Any person served with a subpena to appear and testify or to produce books or papers issued in the course of any such investigation or hearing who disobeys or neglects to obey such subpena is guilty of a misdemeanor.

(Added by Stats. 1945, Ch. 123.)



18679

The board and any person authorized by it to conduct a hearing or investigation is the head of a department within the meaning of Article 2, Chapter 2, Part 1, Division 3, Title 2.

(Added by Stats. 1945, Ch. 123.)



18680

The remedy provided in Sections 11186 to 11188 inclusive is cumulative, and does not impair or interfere with either the power of the board or its authorized representative to conduct the hearing or investigation to enforce the attendance of witnesses and the production of books or papers or the power of any party to seek court enforcement of a subpoena issued by the board or its authorized representative.

(Amended by Stats. 1999, Ch. 310, Sec. 2. Effective January 1, 2000.)



18681

Whenever any matter is pending before the board involving a dispute between one or more employees and an appointing power and the parties to such dispute agree upon a settlement or adjustment thereof, the terms of such settlement or adjustment may be submitted to the board, and if approved by the board, the disposition of the matter in accordance with the terms of such adjustment or settlement shall become final and binding upon the parties.

(Amended by Stats. 2013, Ch. 427, Sec. 23. Effective January 1, 2014.)



18682

Whenever any employee, department, or other person, actively interested in a matter before the board and in connection with which it is holding a hearing, requests that the board make findings, then the board shall make findings if the request is made at any time prior to the time the board takes the matter under submission.

(Amended by Stats. 2013, Ch. 427, Sec. 24. Effective January 1, 2014.)



18683

(a) Whenever any employee, department, or other person actively interested in a matter before the board and for which a hearing will be or has been held, requests that the board prepare a transcript, the board may establish reasonable fees for the preparation, production, and dissemination of that transcript.

(b) The fee established by the board pursuant to subdivision (a) shall not exceed the prevailing rate or cost for a transcript, but shall in no event exceed the actual cost of preparation, production, and dissemination of a transcript.

(Added by Stats. 1987, Ch. 370, Sec. 1.)






ARTICLE 3 - General Powers and Duties

18701

The board shall prescribe, amend, and repeal rules in accordance with law for the administration and enforcement of this part and other sections of this code over which the board is specifically assigned jurisdiction. Due notice of the contents of the rules shall be given to appointing powers and employees. Within a reasonable time after adoption, such rules and amendments shall be published in such manner as the board determines, and distributed free or at a reasonable cost.

(Amended by Stats. 1983, Ch. 527, Sec. 1.)



18702

The board shall create and adjust classes of positions in the state civil service in accordance with Article VII of the Constitution and this part.

(Amended by Stats. 1985, Ch. 794, Sec. 15.)



18703

The board shall provide for dismissals, demotions, suspensions, and other adverse action for or in the state civil service in accordance with Article VII of the Constitution and this part.

(Amended by Stats. 1990, Ch. 478, Sec. 6.)



18706

The board may make agreements with personnel agencies in other jurisdictions, political subdivisions, and state agencies excepted from the state civil service.

(Amended by Stats. 2012, Ch. 665, Sec. 57. Effective January 1, 2013.)



18707

The board and the Department of Human Resources may enter into agreements to make available their services and facilities, upon request, to any county, city, district or other subdivision of the state recognized by law, and to state agencies excepted from the state civil service, and they may enter into agreements for the exchange of personnel services or the utilization of the services and facilities. The agreements shall be approved by the Director of General Services.

(Amended by Stats. 2012, Ch. 665, Sec. 58. Effective January 1, 2013.)



18708

The board shall cooperate with the Director of Finance, the Department of Human Resources, the California Victim Compensation and Government Claims Board, the Controller, and other state agencies, in matters not covered by this part, and not inconsistent with this part, to promote the efficient and economical administration of the state’s business.

(Amended by Stats. 2012, Ch. 665, Sec. 59. Effective January 1, 2013.)



18710

All orders and decisions of the board made pursuant to Article VII of the California Constitution or this part shall be obeyed by and are binding upon all parties to a proceeding before it, including, but not limited to, appointing powers and all their employees, including their personnel officers, regardless of whether an appointing power or other party agrees or disagrees with a decision or order of the board.

All orders and decisions, other than orders or decisions of the board itself, shall be reviewed by the executive officer or an employee of the board designated by the executive officer.

If any appointing power or other party refuses or neglects to comply with any such order or decision, the board may , in its sole discretion, after investigation with or without a hearing, do any of the following:

(a) Issue further findings interpreting or clarifying the order or decision.

(b) Issue further findings as to whether an appointing power or other party has or has not complied with the order or decision.

(c) Issue an order to show cause, directed to the appointing power, why the board should not file a petition for a writ of mandate to compel the appointing power to comply with the order or decision.

If the board finds that no good cause exists for the refusal or neglect of the appointing power or other party to comply with the order or decision, the board may issue a further order or decision consistent with its findings. Alternatively, the board may file a petition for a writ of mandate in the manner and in the court provided for by law to compel the appointing power or other party to comply with the order or decision.

This procedure for the enforcement of the orders and decisions of the board is in addition to any other means or procedure which may be provided by law. Nothing in this section shall preclude a party to a proceeding before the board from seeking judicial enforcement of an order or decision of the board.

(Amended by Stats. 1999, Ch. 310, Sec. 3. Effective January 1, 2000.)



18711

The board and the Department of Human Resources may join associations of personnel agencies having as their purpose the interchanging or supplying of information relating to the technique of personnel administration.

(Amended by Stats. 2012, Ch. 665, Sec. 60. Effective January 1, 2013.)



18714

(a) Nothing in this part shall preclude the Department of Human Resources from providing by rule for a system of adjusting employee grievances which shall be administered within the departments before recourse to any remedy provided in this part.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2012, Ch. 665, Sec. 61. Effective January 1, 2013.)



18717

(a) The board shall develop objective criteria for determining the application of the state safety category of membership in the Public Employees’ Retirement System to positions in the state civil service. Upon the request of the Department of Human Resources or an employee organization, the board shall then determine which classes of positions meet all or part of the elements of the criteria and shall list the positions in order based upon the degree in which their duties meet the criteria. An employee organization that requests a determination with respect to a class of position previously determined not to meet the criteria shall submit a written argument supporting the assertion that the class of position meets the criteria. The board, if it finds the written argument to be unpersuasive, may refuse to commence determination proceedings unless and until either the Department of Human Resources requests a determination with respect to that class of position or the employee organization submits to the board a supporting argument which the board finds persuasive. The board shall indicate to the department whether the classes qualify for state safety membership. The Public Employees’ Retirement System and employing agencies shall assist and cooperate with the board in preparation of the report.

(b) The board shall transmit the report directly to the department, which shall make a copy available to the exclusive representative of any employee organization upon its written request.

(c) The department may use the results of the study in subsequent negotiations with the exclusive employee representatives; however, the report shall in no way obligate the department to take any action or make any recommendations as it relates to state safety membership.

(d) The department shall not recommend safety membership for any class of employees who have not been determined by the board to meet the established criteria.

(e) For classes of employees recommended for state safety membership by a memorandum of understanding reached pursuant to Section 3517.5, a copy of the report authorized under this section shall be submitted to the Legislature with the signed memorandum of understanding.

(f) This section does not apply to state employees who are subject to Sections 19816.20 and 20405.1.

(Amended by Stats. 2012, Ch. 665, Sec. 62. Effective January 1, 2013.)






ARTICLE 3.5 - Employment Procedures

18720

The employment procedures of the department and of each state agency shall conform to the federal and state laws governing employment practices, including the use of employment forms. The department and the Department of Fair Employment and Housing shall work cooperatively to develop uniform employment forms where possible pursuant to the provisions of this article and shall coordinate their enforcement of this article.

(Amended by Stats. 2012, Ch. 360, Sec. 18. Effective January 1, 2013.)



18720.1

The department shall be responsible for the collection and review of all employment forms used by state agencies for civil service employment and for the development of standard employment forms for general use by all state agencies. The department may designate an appointing power to review employment forms in accordance with Section 18654 and board rules. Each state agency shall use the standard forms. However, the department, or an appointing power designated by the department, may approve the use of a nonstandard form by a state agency if the information requested on the form is job-related and the forms and procedures to be used conform with federal and state law governing employment practices. Copies of nonstandard forms approved by a designated appointing power shall be transmitted to the department. Nonstandard forms proposed by a state agency shall be accompanied by a petition submitted by the agency which specifies the reasons why a nonstandard form is necessary to meet the agency’s needs.

(Amended by Stats. 2012, Ch. 360, Sec. 19. Effective January 1, 2013.)



18720.2

The Department of Fair Employment and Housing shall collect and review all other forms used by state agencies for employment, and occupational licensing and registration, to ensure conformance to law and to develop standard forms for general use by all state agencies. Each state agency shall use the standard forms. The department, however, may approve the use of a nonstandard form by a state agency based on a petition submitted by the agency which specifies the reasons why a nonstandard form is necessary to meet the agency’s needs.

(Added by Stats. 1982, Ch. 1180, Sec. 1.)



18720.3

Each state agency is responsible for ensuring that the employment application forms, and occupational licensing and registration forms, used by the agency conform to federal and state laws governing registration and employment practices. An agency shall not use a form which is not approved by either the department or by the Department of Fair Employment and Housing.

(Amended by Stats. 2012, Ch. 360, Sec. 20. Effective January 1, 2013.)



18720.4

State agencies shall exhaust existing supplies of forms which conform with federal and state law before using any new form approved by the department or the Department of Fair Employment and Housing pursuant to this article.

(Amended by Stats. 2012, Ch. 360, Sec. 21. Effective January 1, 2013.)



18720.45

Employment forms used by a state agency shall require a person applying for employment to disclose whether the person has entered into an agreement with the state regarding any previous employment with the state and that agreement prohibits that person from seeking or accepting any subsequent employment with the state.

(Added by Stats. 2014, Ch. 254, Sec. 1. Effective January 1, 2015.)



18720.5

A violation of this article shall constitute an unlawful employment practice which is subject to the enforcement provisions of the California Fair Employment and Housing Act (Chapter 7 (commencing with Section 12960) of Part 2.8 of Division 3 of Title 2), except Sections 12975 and 12976 thereof, or to enforcement pursuant to Article 2 (commencing with Section 18670) and Article 3 (commencing with Section 18700) of this chapter and Article 2 (commencing with Section 19700) of Chapter 10.

(Added by Stats. 1982, Ch. 1180, Sec. 1.)









CHAPTER 3 - Classification

18800

The board shall create and adjust classes of positions in the State civil service. The classes adopted by the board, shall be known as the Personnel Classification Plan of the State of California. The classification plan shall include a descriptive title and a definition outlining the scope of the duties and responsibilities for each class of positions.

(Added by Stats. 1945, Ch. 123.)



18801.1

The Department of Human Resources shall designate managerial positions, as defined in subdivision (e) of Section 3513, and shall report those designations to the board annually. Any disputes as to the managerial classification or position designations may be appealed to the State Personnel Board.

(Amended by Stats. 2012, Ch. 665, Sec. 63. Effective January 1, 2013.)



18802

From time to time as it deems necessary, the board may establish additional classes and divide, combine, alter, or abolish existing classes. In establishing, altering, or abolishing classes, the board shall consider the recommendations of the Department of Human Resources. When those actions are taken the board shall determine in each instance whether positions affected are to be reallocated to another class or classes after taking into account the duties and responsibilities, qualifications, performance standards, and other related criteria before and after the change, and shall determine the status of the probationary and permanent employees affected.

(Amended by Stats. 2012, Ch. 665, Sec. 64. Effective January 1, 2013.)



18804

Upon the reallocation of a position, other than by action of the board under Section 18802, the incumbent of the position shall not thereby gain status in the new class. Change in status of the incumbent may be accomplished only in accordance with the appropriate sections of this part and rules relating to transfer, demotion, or promotion.

(Amended by Stats. 2013, Ch. 427, Sec. 25. Effective January 1, 2014.)



18806

The classification title or a code symbol approved by the board shall be used in all communications relating to personnel and in all budget and financial records.

(Amended by Stats. 1949, Ch. 1141.)






CHAPTER 4 - Employment Lists

ARTICLE 1 - General

18900

(a) Eligible lists shall be established as a result of free competitive examinations open to persons who lawfully may be appointed to any position within the class for which these examinations are held and who meet the minimum qualifications requisite to the performance of the duties of that position as prescribed by the specifications for the class or by rule.

(b) The department may limit the size of candidate groups in entry-level and nonpromotional examinations when doing so would be in the best interest of the state and effective competition can occur among a smaller number of applicants.

(Amended by Stats. 2013, Ch. 427, Sec. 27. Effective January 1, 2014.)



18900.5

For purposes of this part, “designated appointing power” means an appointing power designated by the department under Section 18930.5.

(Amended by Stats. 2013, Ch. 427, Sec. 28. Effective January 1, 2014.)



18900.6

(a) The department may authorize the use of skills-based certification for information technology classifications if all of the following conditions are satisfied:

(1) There is a job analysis that meets legal standards.

(2) The class is used on a servicewide basis.

(3) The class is broad and includes a number of distinct assignments.

(4) It is in the best interest of the state to use skills-based certification.

(b) For purposes of this section, “skills-based certification” means the creation of a unique certification list for each vacancy within a class. Skills-based certification is created by weighting the scores attained by competitors of all measured knowledge, skills, and abilities to reflect their relative importance to the job, as identified by a job analysis for each vacancy. Skills-based certification shall replace the single eligible list for a classification with a unique list of eligible individuals for each vacancy. Skills-based certification shall determine the order of individuals on a certification list; it shall not affect the rules for using certification lists.

(c) The department shall also promulgate regulations specifying how skills-based certification shall be implemented. Among other things, these regulations shall include provisions to ensure fairness to all candidates and prevent improper manipulation.

(Amended by Stats. 2013, Ch. 427, Sec. 29. Effective January 1, 2014.)



18901

(a) The department may remove all names from open and promotional eligible lists after they have remained thereon for more than one year from the date of the adoption of the lists that created their eligibility, and shall remove all names from lists of eligibles not later than four years after the adoption of the lists that created their eligibility.

Whenever an open or a promotional eligible list has fewer than three names of persons who are willing to accept employment, all names on the list may be removed even though one year has not elapsed from the date of the adoption of the list.

(b) When a list of eligibles becomes exhausted for temporary or permanent employment before the legal expiration of the list, and a new list of eligibles for the same class is created by examination to supply the demands of the service, such new list shall become a part of the list of eligibles to be certified to the positions covered by the list. Those holding places on the prior list shall be given preference for appointment until such time as the prior list may automatically expire or all names are removed therefrom by action of the department. When the prior list has expired by reason of limitation of time, or the names have been removed therefrom by order of the department, then certification shall be made solely from the latter list.

(c) The department or a designated appointing power shall include in the announcement of any examination that the list of eligibles secured thereby will expire not less than one but less than four years after the adoption of such list.

(d) The department or a designated appointing power may make changes in its records to correct clerical errors both before and after the announcement of an eligible list; provided, that any changes of rank, or addition or subtraction of names, made on lists of eligibles because of clerical errors or reratings, shall not change the date of the adoption of such lists, nor give to any persons the right to claim beginning date of eligibility other than the date of the adoption of the original eligible list that created their eligibility.

(Amended by Stats. 2012, Ch. 360, Sec. 22. Effective January 1, 2013.)



18901.5

Notwithstanding subdivision (a) of Section 18901, the department may authorize the retention of eligibles on an employment list for an indefinite period of time based on the following factors:

(a) The number of names remaining on the list in relation to the anticipated number of vacancies.

(b) The qualifications of the eligibles.

(c) The gender, ethnic, and disability composition of the eligibles remaining on the list.

(d) The lack of unreasonable denial of a competitive opportunity for potential applicants.

(e) The availability of alternative appointment options.

(f) The modifications that have been made in the duties, responsibilities, and qualifications in the class specifications since the establishment of the eligible list.

(Amended by Stats. 2012, Ch. 360, Sec. 23. Effective January 1, 2013.)



18902

The department may divide the state into districts and departments and establish district eligible lists and departmental eligible lists therefor. A person on an eligible list or a departmental eligible list may be included in any other eligible or departmental eligible list on which he or she indicates a desire to be placed, when in the judgment of the department the best interests of the state are served thereby.

(Amended by Stats. 2012, Ch. 360, Sec. 24. Effective January 1, 2013.)



18903

(a) For each class there shall be maintained a general reemployment list consisting of the names of all persons who have occupied positions with probationary or permanent status in the class and who have been legally laid off or demoted in lieu of layoff.

(b) Within one year from the date of his or her resignation in good standing, or his or her voluntary demotion, the name of an employee who had probationary or permanent status may be placed on the general reemployment list with the consent of the appointing power and the department. The general reemployment list may also contain the names of persons placed thereon by the department in accordance with other provisions of this part.

(Amended by Stats. 2013, Ch. 427, Sec. 30. Effective January 1, 2014.)



18904

For each class there shall be maintained a separate departmental reemployment list within a given state agency, which shall consist of the names of persons on the general reemployment list but employed in that state agency at the time of separation. There shall also be maintained a separate subdivisional reemployment list within a given state agency which shall consist of the names of persons employed in a subdivision of a state agency at the time of separation if subdivisions for that state agency have been set up with the approval of the Department of Human Resources for layoff purposes.

(Amended by Stats. 2012, Ch. 665, Sec. 65. Effective January 1, 2013.)



18905

The order in which names appear on reemployment lists shall be determined by the relative order of the scores determined as for layoff in accordance with Section 19997.3 and Department of Human Resources rules.

(Amended by Stats. 2012, Ch. 665, Sec. 66. Effective January 1, 2013.)



18906

Any name, after a period of five consecutive years, shall be removed from the reemployment lists for the class unless the period is extended by action of the department.

(Amended by Stats. 2012, Ch. 360, Sec. 25. Effective January 1, 2013.)






ARTICLE 2 - Examinations

18930

Examinations for the establishment of eligible lists shall be competitive and of such character as fairly to test and determine the qualifications, fitness, and ability of competitors actually to perform the duties of the class of position for which they seek appointment.

Examinations for managerial positions, except for career executive assignments as defined in Section 18547, peace officers defined in subdivision (a) of Section 830.2 of the Penal Code, and managerial positions of the Department of Forestry and Fire Protection in the classes of State Forest Ranger IV and Assistant Deputy State Forester, shall be held on an open basis unless the appointing authority determines otherwise. “Managerial position” means those positions having the duties which are defined under “managerial employees” in subdivision (e) of Section 3513. When an open examination is administered for a noncareer executive assignment managerial position, the names of the applicants who pass the examination with a passing score shall be placed on one list and ranked in the relative order of the examination score received.

Examinations may be assembled or unassembled, written or oral, or in the form of a demonstration of skill, or any combination of these; and any investigation of character, personality, education, and experience and any tests of intelligence, capacity, technical knowledge, manual skill, or physical fitness which the department deems are appropriate, may be employed.

(Amended by Stats. 2012, Ch. 360, Sec. 26. Effective January 1, 2013.)



18930.5

The department may designate an appointing power to design, announce, or administer examinations for the establishment of employment lists in accordance with Section 18654 and board rule. No later than January 1, 1987, the board shall authorize or assess the ability of appointing powers to design, announce, or administer designated examinations for the establishment of employment lists. The board may audit examinations and order corrective action or nullify any examination or parts thereof which have been conducted improperly.

A designated appointing power may contract with the department or another designated appointing power for the purpose of designing, publicizing, or administering an examination.

(Amended by Stats. 2012, Ch. 360, Sec. 27. Effective January 1, 2013.)



18931

(a) The board shall establish minimum qualifications for determining the fitness and qualifications of employees for each class of position. The department may require applicants for examination or appointment to provide documentation as it deems necessary to establish the applicants’ qualifications.

(b) Whenever the law requires that an applicant for a position as a peace officer be screened to ensure that the applicant is free from emotional and mental impairment, the department or the designated appointing authority shall undertake such screening subject to the applicant’s right to appeal to the board.

(Amended by Stats. 2013, Ch. 427, Sec. 31. Effective January 1, 2014.)



18932

The board shall not establish any minimum or maximum age limits for any civil service examination, except in the cases of positions involving public health or safety or having the powers and duties of a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, and for trainee positions the board may establish minimum and maximum age limits.

The board, for positions involving public safety or having the powers and duties of a peace officer, shall adopt maximum age limitations for any civil service examination where it can be demonstrated that the age limitation in question is a “bona fide occupational qualification” as provided by the Federal Age Discrimination in Employment Act of 1967 (29 U.S.C. Secs. 621 et seq.). The board shall waive those age limits for persons competing in examinations on a promotional basis.

Any person possessing all the minimum qualifications for any state position is eligible, regardless of his or her age, to take any civil service examination given for that position, except as provided in this section.

(Amended (as amended by Stats. 1981, Ch. 453) by Stats. 1990, Ch. 478, Sec. 9.)



18933

(a) Within a reasonable time before the scheduled date, the department or a designated appointing power shall announce or advertise examinations for the establishment of eligible lists. The announcement shall include the following:

(1) The date and place of the examination.

(2) The nature of the minimum qualifications.

(3) The general scope of the examination.

(4) The relative weight of its several parts if more than one type of test is to be utilized.

(5) Any other information the department deems proper.

(b) The department shall notify the Department of Veterans Affairs when any promotional examination for the establishment of an eligible list is announced or advertised to eligible candidates. The notification shall state the job position and include all of the information listed in paragraphs (1) to (5), inclusive, of subdivision (a).

(Amended by Stats. 2013, Ch. 427, Sec. 32. Effective January 1, 2014.)



18934

(a) (1) Every applicant for examination shall file an application with the department or a designated appointing power as directed in the examination announcement. Applications shall be accepted free of any charge to the applicant. Filed applications and all other examination materials, including examination questions and any written material, are the property of the department and are confidential records not open to inspection except as provided by law.

(2) The application shall include a place for listing volunteer experience and that experience shall be considered if it is relevant to the position being applied for and shall state that relevant volunteer experience will be given consideration as qualifying experience for state employment.

(b) This section shall become inoperative on July 1, 2017, and is repealed on January 1, 2018.

(Amended by Stats. 2014, Ch. 266, Sec. 1. Effective January 1, 2015. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 266.)



18934-1

(a) (1) Every applicant for examination shall file an application with the department or a designated appointing power as directed in the examination announcement. Applications shall be accepted free of any charge to the applicant. Filed applications and all other examination materials, including examination questions and any written material, are the property of the department and are confidential records not open to inspection except as provided by law.

(2) The application shall include a place for listing volunteer experience and that experience shall be considered if it is relevant to the position being applied for and shall state that relevant volunteer experience will be given consideration as qualifying experience for state employment.

(b) Whenever the department or a designated appointing power receives an application for examination that was filed online, the department, or the designated appointing power, shall do all of the following:

(1) Provide the electronic communication address of the department or the electronic communication address of the designated appointing power to the applicant.

(2) Contact the applicant using electronic communication instead of postal mail, unless the applicant specifically requests otherwise.

(3) Inform the applicant that he or she will be provided with employment inquiry notifications and his or her score and rank on the examination using electronic communication, unless the applicant specifically requests to be notified using postal mail.

(c) This section shall become operative on July 1, 2017.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 266, Sec. 2. Effective January 1, 2015. Section operative July 1, 2017, by its own provisions.)



18935

(a) The department or a designated appointing power may refuse to examine, or after examination may refuse to declare as eligible, or may withhold or withdraw from an eligible list, before the appointment, anyone who meets any of the following criteria:

(1) Lacks any of the requirements for the examination or position for which he or she applied.

(2) Has been dismissed from any position for any cause that would be a cause for dismissal from state service.

(3) Has resigned from any position not in good standing in order to avoid dismissal.

(4) Has misrepresented himself or herself in the application or examination process, including permitting another person to complete or attempt to complete a portion of the examination on his or her behalf.

(5) Has been found to be unsuited or not qualified for employment pursuant to rule.

(b) The remedies provided in this section are not exclusive and shall not prevent the board, department, or appointing power from taking additional actions pursuant to Chapter 10 (commencing with Section 19680).

(Repealed and added by Stats. 2013, Ch. 427, Sec. 35. Effective January 1, 2014.)



18936

The final earned rating of each person competing in any examination shall be determined by the weighted average of the earned ratings on all phases of the examination, according to the weights for each phase established by the department or a designated appointing power in advance of the giving of the examination and published as a part of the announcement of the examination.

The department or a designated appointing power may set minimum qualifying ratings for each phase of an examination and may provide that competitors failing to achieve such ratings in any phase shall be disqualified from any further participation in the examination.

(Amended by Stats. 2013, Ch. 427, Sec. 36. Effective January 1, 2014.)



18937

The passing mark for an examination may be other than the true percentage or average published as a part of the announcement of the examination, if deemed by the department or a designated appointing power to be justified in order to provide an adequate eligible list or to adjust for the apparent difficulty of an examination. In establishing any eligible list or promotional list following an examination, the names of the persons who have attained the passing mark in such examination shall be placed on the list in the order of final earned ratings, except as such order may be modified by the application of veterans’ preferences. When the order of names has been determined after applying the appropriate veterans’ preference credits, the department may thereafter limit to suit the needs of the service the number of names to be placed on the employment list.

(Amended by Stats. 2013, Ch. 427, Sec. 37. Effective January 1, 2014.)



18938

The department or a designated appointing power may issue certificates of competence to candidates who are successful in certain phases of examinations involving a particular knowledge, ability, or skill. For the period named in such a certificate, the department or a designated appointing power may accept it as evidence of the candidate’s competence in lieu of participation in that phase of an examination.

(Amended by Stats. 2012, Ch. 360, Sec. 30. Effective January 1, 2013.)



18938.5

When the employment list resulting from examination has been established, each competitor shall be notified in writing of the results of the examination. For competitors unsuccessful in an oral examination, the department or a designated appointing power shall, upon the written request of the competitor, specify the reasons why such person was unsuccessful.

(Amended by Stats. 2012, Ch. 360, Sec. 31. Effective January 1, 2013.)



18938.6

The department or designated appointing power shall provide for the inspection of examination papers for all written test competitors.

(Amended by Stats. 2013, Ch. 427, Sec. 38. Effective January 1, 2014.)



18939

For classes of positions for which the department or a designated appointing power finds it difficult to maintain adequate eligible lists it may receive applications, conduct examinations, and create eligible lists continuously. The names of eligibles who took the same or a comparable examination on different dates may be ranked for purposes of certification in the order of final earned ratings, except as the order may be modified by the application of veterans preferences or career credits, consistent with applicable statutes. Eligibility from a continuous examination may be deemed to be established as of the date of examination.

(Amended by Stats. 2012, Ch. 360, Sec. 33. Effective January 1, 2013.)



18940

Any applicant for examination may request reasonable accommodation for a disability or sincerely held religious belief pursuant to the Fair Employment and Housing Act or any other applicable law. The department may prescribe rules governing those requests.

(Repealed and added by Stats. 2013, Ch. 427, Sec. 40. Effective January 1, 2014.)



18941

Any former state employee who was dismissed from state service pursuant to Chapter 7 (commencing with Section 19500) of Division 5 of this part may petition the department to be permitted to take a civil service examination in order to establish eligibility for appointment to state service. The department may grant such a petition for a particular examination or may grant the petition for any or all future examinations. If the department denies the petition, the former state employee may appeal that decision to the board.

(Repealed and added by Stats. 2013, Ch. 427, Sec. 42. Effective January 1, 2014.)






ARTICLE 3 - Promotion

18950

Vacancies in positions shall be filled insofar as consistent with the best interests of the state from among employees holding positions in appropriate classes, and appropriate promotional lists shall be established to facilitate this purpose, except as provided in Section 18930. Examinations shall be held on an open, nonpromotional basis when, in the judgment of the department or designated appointing power, open competition will produce eligible lists with more highly skilled qualified candidates and is consistent with the best interests of the state.

The department may prescribe conditions under which state employees, persons on leave of absence, and persons whose names are on appropriate reemployment lists, may be permitted to compete in promotional examination and to attain eligibility for appointment.

The department may further prescribe conditions under which eligibility may be transferred from one promotional list to another promotional list when such lists are for the same class and have been established as a result of the same or a similar examination.

(Amended by Stats. 2013, Ch. 427, Sec. 43. Effective January 1, 2014.)



18950.1

Notwithstanding any other law, full-time employees of the state who are exempt from state civil service pursuant to the provisions of Section 4 of Article VII of the California Constitution, shall be eligible to receive three career credits, except when competing for managerial positions, as defined in Section 3513, under conditions prescribed by the department.

Such credits shall be granted only for open nonpromotional examinations. In order to be eligible to receive credits, such employees must meet all qualification requirements specified and must have 12 consecutive months of service in an exempt position.

(Amended by Stats. 2013, Ch. 427, Sec. 44. Effective January 1, 2014.)



18951

The board, department, and each state agency and employee shall encourage economy and efficiency in and devotion to state service by encouraging promotional advancement of employees showing willingness and ability to perform efficiently services assigned them, and every person in state service shall be permitted to advance according to merit and ability.

In an examination held on an open, nonpromotional basis under the provisions of Section 18950, a competitor, who has permanent civil service status, or who has a mandatory right of reinstatement to a position with permanent civil service status, and who attains the passing mark established for an examination which is not for a managerial position as defined in Section 3513, shall have three credits added to his or her earned score. Such credits shall be known as career credits.

(Amended by Stats. 2013, Ch. 427, Sec. 45. Effective January 1, 2014.)



18951.5

(a) In an examination held on an open, nonpromotional basis under Section 18950, a competitor who has served at least one full year in, or who is a graduate of, the California Conservation Corps, and who attains the passing mark established for the examination, shall have three career credits added to his or her score. Eligibility for career credits pursuant to this section shall expire 24 months after graduation from the California Conservation Corps or five years after graduation if the competitor has participated in a California Conservation Corps scholarship program.

(b) In an examination held on an open, nonpromotional basis under Section 18950, a competitor who has worked full time as either a seasonal fire fighter I or a limited term or permanent intermittent fire fighter II, fire fighter II (paramedic), fire apparatus engineer, or fire apparatus engineer (paramedic), for three months with the California Department of Forestry and Fire Protection since January 1, 1979, and who attains a passing mark established for the examination for fire fighter II, fire fighter II (paramedic), fire apparatus engineer, or fire apparatus engineer (paramedic) shall have three career credits added to his or her score.

(Amended by Stats. 1990, Ch. 316, Sec. 1.)



18952

Any employee who feels aggrieved at any action taken by any superior or fellow employee in discouraging or in any manner hindering or preventing him from taking any examination or any other action which he deems beneficial to himself may appeal to the board in writing. Any such appeal or communication in connection therewith is confidential and shall not be disclosed without the consent of the employee taking such appeal. Immediately after receiving such appeal the board shall investigate and shall take such action as it deems necessary.

(Added by Stats. 1945, Ch. 123.)



18954

In any promotional examinations for positions in the California Highway Patrol, there shall be allowed to each competitor an additional credit for merit, efficiency and fitness of one-quarter of a point for each year which he has served in the grade next lower than that for which the examination is given.

(Added by Stats. 1945, Ch. 1523.)



18955

Examinations for those classes designated as supervisory level peace officers in the Department of Corrections and Youth Authority, with respect to those peace officers enumerated in Section 830.5 of the Penal Code, shall be job related and shall include measurable examination components which allow for objective scoring of applicants’ responses, as developed by the board.

(Added by Stats. 1983, Ch. 578, Sec. 1.)






ARTICLE 4 - Veterans’ Preference

18973

For purposes of this article, the following definitions shall apply:

(a) “Veteran” has the same meaning as defined in Section 18540.4.

(b) “Disabled veteran” has the same meaning as defined in Section 18541.

(c) “100 percent disabled veteran” means any veteran as defined in this section who is currently declared by the United States Veterans Administration to be 100 percent disabled as a result of his or her service.

(Repealed and added by Stats. 2013, Ch. 75, Sec. 5. Effective January 1, 2014.)



18973.1

Whenever any veteran, widow or widower of a veteran, or spouse of a 100 percent disabled veteran achieves a passing score on an entrance examination, he or she shall be ranked in the top rank of the resulting eligibility list. This section shall not apply to any veteran who has been dishonorably discharged or released.

(Repealed and added by Stats. 2013, Ch. 75, Sec. 7. Effective January 1, 2014.)



18973.5

(a) For purposes of this article, an entrance examination is any open competitive examination.

(b) No veterans’ preference under this article shall be awarded to permanent civil service employees.

(Amended by Stats. 2013, Ch. 75, Sec. 8. Effective January 1, 2014.)



18974.5

Any member of the Armed Forces who successfully passes any state civil service examination and whose name as a result is placed on an employment list and who within 12 months after the establishment of the employment list for which the examination was given qualifies for veterans’ preference as provided for in this article shall be allowed the appropriate veterans’ credit to the same effect as though he or she were entitled to that credit at the time of the establishing of the employment list.

(Amended by Stats. 2013, Ch. 75, Sec. 10. Effective January 1, 2014.)



18975

Periods of service in the recognized military service shall be counted by the department and designated appointing authority as qualifying experience upon a showing by the veteran that the veteran’s service involved duties and responsibilities of the kind for which credit for experience is being allowed.

(Amended by Stats. 2013, Ch. 427, Sec. 47. Effective January 1, 2014.)



18976

Request for and proof of eligibility for veterans’ preference shall be submitted by the veteran to the department or designated appointing authority conducting the employment examination. The procedures and time of filing the request shall be subject to rules promulgated by the department, in consultation with the Department of Veterans Affairs.

(Amended by Stats. 2013, Ch. 427, Sec. 48. Effective January 1, 2014.)



18977

Where experience is required as a minimum qualification for any civil service examination, a person, who is or has been on military leave from a state civil service or exempt position or from a position in any federal or other public agency the functions of which as they relate to the position have been transferred to the state shall be granted full credit for time spent on that military leave, as if he or she had remained in the position he held at the time he or she entered the military service.

(Amended by Stats. 2013, Ch. 75, Sec. 13. Effective January 1, 2014.)



18979

(a) In making appointments to positions performing the duties of disabled veterans’ outreach program representatives in the disabled veterans’ outreach program or successor program of the Employment Development Department, appointments shall be made in the following order of preference:

(1) Any disabled veteran.

(2) Any veteran.

(b) For the purposes of this section, “disabled veteran” and “veteran” have the same meaning as those terms are defined in Section 4211 of Title 38 of the United States Code.

(c) A person who does not meet the criteria specified in subdivision (a) shall not be appointed to the position of disabled veterans’ outreach program representative.

(Amended by Stats. 1999, Ch. 404, Sec. 1. Effective January 1, 2000.)






ARTICLE 5 - Exempt Employees

18990

(a) Notwithstanding any other provision of law or rule, persons employed by the Legislature for two or more consecutive years shall be eligible to apply for promotional civil service examinations, including examinations for career executive assignments, for which they meet the minimum qualifications as prescribed by the class specification. Persons receiving passing scores shall have their names placed on promotional lists resulting from these examinations or otherwise gain eligibility for appointment. In evaluating minimum qualifications, related legislative experience shall be considered state civil service experience in a comparable class, based on the duties and responsibilities assigned.

(b) In cases where promotional examinations are given by more than one department for the same classification, the employee shall select one department in which to compete. Once this selection is made, it cannot be changed for the duration of the promotional list established from the examination in which the employee participated. Employees may transfer list eligibility between departments in the same manner as provided for civil service employees.

(c) Employees who meet the requirements of this section, are employed by the Legislature, and who resign or are released from service, shall be eligible to take promotional civil service examinations, including examinations for career executive assignments, for one year following their resignation or release in accordance with subdivisions (a) and (b).

(d) Employees who meet the requirements of this section, are employed by the office of the Auditor General or the office of the Legislative Analyst as of January 1, 1992, and who resign or are released from service due to a force reduction of the Legislature before January 1, 1994, shall be eligible to take promotional civil service examinations, including career executive assignments, for three years following their resignation or release in accordance with subdivisions (a) and (b).

(e) An employee who establishes eligibility on a promotional civil service list, either pursuant to subdivision (c) or (d) or prior to having resigned or having been released in a manner to which subdivision (c) or (d) would apply, shall maintain that eligibility for the duration of that particular list.

(f) This section shall become operative on January 1, 2013.

(Amended (as added by Stats. 2008, Ch. 353, Sec. 4) by Stats. 2012, Ch. 360, Sec. 34. Effective January 1, 2013. Section operative January 1, 2013, by its own provisions.)



18991

(a) Notwithstanding any other provision of law, persons retired from the United States military, honorably discharged from active military duty with a service-connected disability, or honorably discharged from active duty, shall be eligible to apply for promotional civil service examinations, including examinations for career executive assignments, for which they meet the minimum qualifications as prescribed by the class specification. Persons receiving passing scores shall have their names placed on promotional lists resulting from these examinations or otherwise gain eligibility for appointment. In evaluating minimum qualifications, related military experience shall be considered state civil service experience in a comparable class, based on the duties and responsibilities assigned.

(b) In cases where promotional examinations are given by more than one department for the same classification, the employee shall select one department in which to compete. Once this selection is made, it cannot be changed for the duration of the promotional list established from the examination in which the employee participated. Employees may transfer list eligibility between departments in the same manner as provided for civil service employees.

(Amended by Stats. 2012, Ch. 360, Sec. 35. Effective January 1, 2013.)



18992

(a) Notwithstanding any other provision of law or rule, persons holding, for two or more consecutive years, nonelected exempt positions in the executive branch of government as defined in subdivisions (c), (e), (f), (g), (i), and (m) of Section 4 of Article VII of the Constitution and excluding those positions for which the salaries are set by statute, shall be eligible to apply for promotional civil service examinations, including, but not limited to, examinations for career executive assignments for which they meet the minimum qualifications as prescribed by the class specification. Persons receiving passing scores shall have their names placed on promotional lists resulting from these examinations or otherwise gain eligibility for appointment. In evaluating minimum qualifications, related exempt experience shall be considered state civil service experience in a comparable class.

(b) In cases where promotional examinations are given by more than one appointing authority for the same classification, the employee shall select one appointing authority in which to compete. Once this selection is made, it cannot be changed for the duration of the promotional list established from the examination in which the employee participated. Employees may transfer list eligibility between appointing authorities in the same manner as provided for civil service employees.

(c) Employees who meet the requirements of this section and who resign or are released from exempt employment of the executive branch of government shall be eligible to take promotional civil service examinations, including examinations for career executive assignments, for one year following their resignation or release in accordance with subdivisions (a) and (b).

(d) An employee who establishes eligibility on a promotional civil service list, either pursuant to subdivision (c) or prior to having resigned or having been released in a manner to which subdivision (c) would apply, shall maintain that eligibility for the duration of that particular list.

(e) This section shall become operative on January 1, 2013.

(Amended (as added by Stats. 2008, Ch. 353, Sec. 6) by Stats. 2012, Ch. 360, Sec. 36. Effective January 1, 2013. Section operative January 1, 2013, by its own provisions.)



18993

(a) Notwithstanding any other provision of law, a legislative or nonelected exempt executive branch employee who is appointed to a career executive assignment pursuant to Section 18990 or 18992, shall be eligible to compete in his or her department’s promotional examinations for which he or she meets the minimum qualifications. When such an employee’s career executive assignment is terminated by the appointing power, he or she shall have the right to request a deferred examination for any promotional eligible list for his or her department in existence at the time of the appointment termination if he or she meets the minimum qualifications specified for the promotional examination.

(b) A request for a deferred examination pursuant to subdivision (a) shall be made no later than 10 days after the effective date of the termination of the career executive assignment. The department shall administer the deferred examination within 30 days of the date of the request.

(Repealed and added by Stats. 1996, Ch. 751, Sec. 4. Effective September 23, 1996.)









CHAPTER 5 - Appointments

ARTICLE 1 - General

19050

The appointing power in all cases not excepted or exempted by virtue of Article VII of the Constitution shall fill positions by appointment, including cases of transfers, reinstatements, promotions, and demotions, in strict accordance with this part and the rules prescribed from time to time under this part, and not otherwise. Except as provided in this part, appointments to vacant positions shall be made from employment lists.

(Amended by Stats. 1985, Ch. 794, Sec. 19.)



19050.2

(a) Subject to the approval of the board, the appointing authority may enter into arrangements with personnel agencies in other jurisdictions for the purpose of exchanging services and effecting transfers of employees.

(b) For purposes of this section, and all related rules, the California City Correctional Center in California City is an agency or jurisdiction for the duration of the two-year period described in Section 19050.8.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 310, Sec. 2. Effective September 12, 2013. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Ch. 310.)



19050.2-1

(a) Subject to the approval of the board, the appointing authority may enter into arrangements with personnel agencies in other jurisdictions for the purpose of exchanging services and effecting transfers of employees.

(b) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 2) and added by Stats. 2013, Ch. 310, Sec. 3. Effective September 12, 2013. Section operative January 1, 2017, by its own provisions.)



19050.3

Transfer of an employee from a position under one appointing power to a position under another appointing power may be made, subject to board rule.

(Added by renumbering Section 19994.5 by Stats. 1987, Ch. 316, Sec. 6.)



19050.4

A transfer may be accomplished without examination pursuant to rule. The department or appointing authority may require an employee to demonstrate in an examination that he or she possesses any additional or different requirements that are included in the minimum qualifications of the class to which the employee is transferring.

(Amended by Stats. 2013, Ch. 427, Sec. 49. Effective January 1, 2014.)



19050.5

Notwithstanding Section 3517.6, an appointing power may transfer any employee under his or her jurisdiction to a position in the same class or to another position in a different class pursuant to board rule.

(Amended by Stats. 2012, Ch. 360, Sec. 38. Effective January 1, 2013.)



19050.7

Whenever any position is changed by the adoption of new, different or additional machines or processes while the purpose or product is the same or similar in nature, any civil service employee affected shall be given reasonable opportunity without change in class, status, or salary to learn to do the work with the new machine or process and to qualify for status in the different class of position required for the work; provided, that an employee shall not be promoted to a higher class under this section. An employee who qualifies for appointment in the different class shall be deemed to possess the specific education, experience, or other requirements for that class and shall be appointed thereto with the same status and seniority which he or she last had in his or her previous class.

An employee shall be deemed to be affected under this section if the adoption of the new, different or additional machines or processes results in his or her being laid off and if laid off that employee shall have the same opportunity to qualify for appointment to any vacancy in the same class or any new class created because of the adoption of the new, different or additional machines or processes as any other employee affected by this section who was not laid off.

The board may prescribe rules and procedures and make determinations for carrying out this section including provisions for such examinations and tests of fitness as are deemed appropriate.

(Added by renumbering Section 19994.8 by Stats. 1987, Ch. 316, Sec. 9.)



19050.8

The board may prescribe rules governing the temporary assignment or loan of employees within an agency or between agencies for a period not to exceed two years or between jurisdictions for a period not to exceed four years for any of the following purposes:

(a) To provide training to employees.

(b) To enable an agency to obtain expertise needed to meet a compelling program or management need.

(c) To facilitate the return of injured employees to work.

These temporary assignments or loans shall be deemed to be in accord with this part limiting employees to duties consistent with their class and may be used to meet minimum requirements for promotional as well as open examinations. An employee participating in that arrangement shall have the absolute right to return to his or her former position. Any temporary assignment or loan of an employee made for the purpose specified in subdivision (b) shall be made only with the voluntary consent of the employee.

In addition, out-of-class experience obtained in a manner not described in this section may be used to meet minimum requirements for promotional as well as open examinations, only if it was obtained by the employee in good faith and was properly verified under standards prescribed by board rule.

For purposes of this section, a temporary assignment or loan between educational agencies or jurisdictions shall be extended for up to two additional years upon a finding by the Superintendent of Public Instruction or the Chancellor of the California Community Colleges, and with the approval of the Executive Officer of the State Personnel Board, that the extension is necessary in order to substantially complete work on an educational improvement project. However, the temporary assignment of any local educator who is performing the duties of a nonrepresented classification while on loan to a state educational agency may be extended for as many successive two year intervals as necessary by the Superintendent of Public Instruction or the Chancellor of the California Community Colleges with the concurrence of the educational agency or jurisdiction. Public and private colleges and universities shall be considered educational agencies or jurisdictions within the meaning of this section.

A temporary assignment within an agency or between agencies may be extended by the board for up to two additional years in order for an employee to complete an apprenticeship program.

(d) For the duration of a temporary assignment or loan not to exceed two years, for the purposes of this section and all related rules, the California City Correctional Center in California City, which provides services equivalent to the core governmental function of incarcerating inmates, shall be considered an agency or jurisdiction.

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 310, Sec. 4. Effective September 12, 2013. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Ch. 310.)



19050.8-1

The board may prescribe rules governing the temporary assignment or loan of employees within an agency or between agencies for a period not to exceed two years or between jurisdictions for a period not to exceed four years for any of the following purposes:

(a) To provide training to employees.

(b) To enable an agency to obtain expertise needed to meet a compelling program or management need.

(c) To facilitate the return of injured employees to work.

These temporary assignments or loans shall be deemed to be in accord with this part limiting employees to duties consistent with their class and may be used to meet minimum requirements for promotional as well as open examinations. An employee participating in that arrangement shall have the absolute right to return to his or her former position. Any temporary assignment or loan of an employee made for the purpose specified in subdivision (b) shall be made only with the voluntary consent of the employee.

In addition, out-of-class experience obtained in a manner not described in this section may be used to meet minimum requirements for promotional as well as open examinations, only if it was obtained by the employee in good faith and was properly verified under standards prescribed by board rule.

For purposes of this section, a temporary assignment or loan between educational agencies or jurisdictions shall be extended for up to two additional years upon a finding by the Superintendent of Public Instruction or the Chancellor of the California Community Colleges, and with the approval of the Executive Officer of the State Personnel Board, that the extension is necessary in order to substantially complete work on an educational improvement project. However, the temporary assignment of any local educator who is performing the duties of a nonrepresented classification while on loan to a state educational agency may be extended for as many successive two year intervals as necessary by the Superintendent of Public Instruction or the Chancellor of the California Community Colleges with the concurrence of the educational agency or jurisdiction. Public and private colleges and universities shall be considered educational agencies or jurisdictions within the meaning of this section.

A temporary assignment within an agency or between agencies may be extended by the board for up to two additional years in order for an employee to complete an apprenticeship program.

(d) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 4) and added by Stats. 2013, Ch. 310, Sec. 5. Effective September 12, 2013. Section operative January 1, 2017, by its own provisions.)



19050.9

Whenever a function or the administration of a law is transferred from one state agency to another state agency, all persons serving in the state civil service and engaged in the performance of the function or the administration of the law shall be transferred to that agency. The status, positions, and rights of those persons shall be retained by them pursuant to this part and the State Civil Service Act. A state agency is not required to retain any unnecessary officers or employees.

“State agency” includes all departments, boards, offices, authorities, commissions, and other agencies of state government.

The board may provide by rule for the administration of this section.

(Added by renumbering Section 19994.10 by Stats. 1987, Ch. 316, Sec. 11.)



19051

No person shall be appointed under a class not appropriate to the duties to be performed.

(Added by Stats. 1945, Ch. 123.)



19052

Whenever a vacancy in any position is to be filled and not by transfer, demotion, or reinstatement, the appointing power shall provide any information the department requests, including the classification of the position, the number of vacancies to be filled, the tenure and time base of the position, the location of the position, and any other information as the department may require.

(Repealed and added by Stats. 2013, Ch. 427, Sec. 51. Effective January 1, 2014.)



19054

Except as provided in Section 19054.1, the order of preference in certifying eligibles shall be: subdivisional reemployment list, departmental reemployment list, general reemployment list, subdivisional promotional list, departmental promotional list, multidepartmental promotional list, servicewide promotional list, departmental eligible list, and eligible list. The preferred limited-term list, in accordance with board rule, may be given preference over the departmental eligible list, and the eligible list when making limited-term appointments.

(Amended by Stats. 1982, Ch. 1245, Sec. 4.5.)



19054.1

When an examination for a managerial position is conducted on an open and promotional basis, the names of eligibles shall be placed on one list, ranked in relative order of the examination score received and for purposes of preference in certifying eligibles the list shall be considered an eligible list.

(Added by Stats. 1982, Ch. 1245, Sec. 5.)



19055

The department may, consistent with board rules, provide for certification of names from appropriate employment lists of the same or higher level in the event an employment list is not available for the class to which a position belongs.

(Amended by Stats. 2012, Ch. 360, Sec. 40. Effective January 1, 2013.)



19056

If the appointment is to be made from a departmental reemployment list or subdivisional reemployment list, unless either one is used as an appropriate employment list, the person standing highest shall be certified and appointed.

(Amended by Stats. 1971, Ch. 1350.)



19056.5

Notwithstanding any other provision in this part, if the appointment is to be made from a general reemployment list, the names of the three persons with the highest standing on the list shall be certified to the appointing power.

(Amended by Stats. 2002, Ch. 1, Sec. 8. Effective January 16, 2002.)



19057

Except as provided in Section 19056, there shall be certified to the appointing power the names and addresses of the three persons standing highest on the promotional employment list for the class in which the position belongs and who have indicated their willingness to accept appointment under the conditions of employment specified. If fewer than three names of persons willing to accept appointment are on the list from which certification is to be made, then additional eligibles shall be certified from the various lists next lower in order of preference until three names are certified. If there are fewer than three names on such lists, there shall be certified the number thereon. In such case the appointing power may demand certification of three names and examinations shall be conducted until three names may be certified. The appointing power shall fill the position by the appointment of one of the persons certified.

(Amended by Stats. 1978, Ch. 157.)



19057.1

Notwithstanding Section 19057, for positions in classes designated as professional, scientific, or administrative, or for any open employment list, there shall be certified to the appointing power the names and addresses of all those eligibles whose scores, at time of certification, represent the three highest ranks on the employment list for the class, and who have indicated their willingness to accept appointment under the conditions of employment specified.

For purposes of ranking, scores of eligibles on employment lists for these classes shall be rounded to the nearest whole percent. A rank shall consist of one or more eligibles with the same whole percentage score.

If the names on the list from which certification is being made represent fewer than three ranks, then additional eligibles shall be certified from the various lists next lower in order of preference until names from three ranks appear. If there are fewer than three names available for certification, and the appointing authority does not choose to appoint from among these, the appointing authority may demand certification of three names. In that case, examinations shall be conducted until at least three names may be certified by the procedure described in this section, and the appointing authority shall fill the position by appointment of one of the persons certified.

Fractional examination scores shall be provided to, and used by, the Department of the California Highway Patrol for its peace officer classes.

The department may provide for certifying less than three ranks where the size of the certified group is disproportionate to the number of vacancies.

(Amended by Stats. 2013, Ch. 427, Sec. 52. Effective January 1, 2014.)



19057.2

Notwithstanding the provisions of Section 19057, for positions in classes designated as management, there shall be certified to the appointing power the names and addresses of all those applicants whose scores, at the time of certification, represent the three highest ranks on the employment list for the class, and who have indicated their willingness to accept appointment under the conditions of employment specified.

For purposes of ranking, scores of eligibles on employment lists for such classes shall be divided into six ranks. The first rank shall consist of eligibles who receive a score of 95 percent or higher. The second rank shall consist of eligibles who receive a score of 90 to 94 percent, inclusive. The third rank shall consist of eligibles who receive a score of 85 to 89 percent, inclusive. The fourth rank shall consist of eligibles who receive a score of 80 to 84 percent, inclusive. The fifth rank shall consist of eligibles who receive a score of 75 to 79 percent, inclusive. The sixth rank shall consist of eligibles who receive a score of 70 to 74 percent, inclusive. All examination scores for positions in these classes shall be rounded to the nearest whole percent.

If the names on the list from which certification is being made represent fewer than three ranks, then additional eligibles shall be certified from the various lists next lower in order of preference until names from three ranks appear. If there are fewer than three names available for certification, and the appointing authority does not choose to appoint from among these, the appointing authority may demand certification of three names. In such case, examinations shall be conducted until at least three names may be certified by the procedure described in this section, and the appointing authority shall fill the position by appointment of one of the persons certified.

The department may certify less than three ranks where the size of the certified group is disproportionate to the number of vacancies.

(Amended by Stats. 2013, Ch. 427, Sec. 53. Effective January 1, 2014.)



19057.3

(a) Notwithstanding Section 19057, for a position in the Department of Corrections and Rehabilitation, there shall be certified to the appointing power the names and addresses of all those eligibles for peace officer and closely allied classes whose scores, at the time of certification, represent the three highest ranks on the employment list for the class in which the position belongs and who have indicated their willingness to accept appointment under the conditions of employment specified.

(b) For purposes of ranking, scores of eligibles on employment lists for the classes shall be rounded to the nearest whole percent. A rank consists of one or more eligibles with the same whole percentage score.

(c) If fewer than three ranks of persons willing to accept appointment are on the list from which certification is to be made, then additional eligibles shall be certified from the various lists next lower in order of preference until names from three ranks are certified. If there are fewer than three names on those lists, and the appointing power does not choose to appoint from among these, the appointing power may demand certification of three names and examinations shall be conducted until at least three names may be certified. The appointing power shall fill the position by the appointment of one of the persons certified.

(d) The department may, consistent with board rules, provide for certifying less than three ranks where the size of the certified group is disproportionate to the number of vacancies.

(e) The department may, consistent with board rules, allow for the names of eligibles to be transferred from lists for the same class or comparable classes where names from one list were certified under the rule of three ranks, and names from the other list were certified under the rule of three names.

(Amended by Stats. 2012, Ch. 360, Sec. 42. Effective January 1, 2013.)



19057.4

Notwithstanding Section 19057, for positions in classes which are designated by the board as supervisory and not professional, scientific, or administrative, and are not examined for on an open basis, there shall be certified to the appointing power the names and addresses of all those eligible whose scores, at the time of certification, represent the highest rank on the employment list for the class, and who have indicated their willingness to accept appointment under the conditions of employment specified.

For purposes of ranking, scores of eligible on employment lists for these classes shall be rounded to the nearest whole percent. A rank shall consist of one or more eligibles with the same whole percentage score.

If the highest rank contains fewer than three eligibles, then the next highest rank shall be certified until a minimum of three eligibles willing to accept appointment under the conditions specified are certified. If fewer than three names of persons willing to accept appointment are on the list from which certification is to be made, then additional eligibles shall be certified from the various lists next lower in order of preference until three names are certified. If there are fewer than three names available for certification, and the appointing authority does not choose to appoint from among these, the appointing authority may demand certification of three names. In that case, examinations shall be conducted until at least three names may be certified by the procedure described in this section, and the appointing authority shall fill the position by appointment of one of the persons certified.

Fractional examination scores shall be provided to, and utilized by, the California Highway Patrol for its peace officer classes.

(Added by Stats. 1990, Ch. 840, Sec. 2. Effective September 14, 1990. Applicable, by Sec. 5 of Ch. 840, to names certified on and after January 1, 1991.)



19058

When there is no employment list from which a position may be filled, the appointing power, with the consent of the department, may fill the position by temporary appointment. The temporary appointment to a permanent position shall continue only until eligibles are available from an appropriate employment list and shall not exceed the period prescribed by Section 5 of Article VII of the Constitution. Within the limits of the period prescribed therein, any temporary appointment to a limited-term position may, in the discretion of the appointing power and with the approval of the department, be continued for the life of such position. When temporary appointments are made to permanent positions, an appropriate employment list shall be established for each class to which a temporary appointment is made before the expiration of the appointment.

(Amended by Stats. 2013, Ch. 427, Sec. 54. Effective January 1, 2014.)



19059

A person who does not possess the minimum qualifications for the class to which the position belongs shall not be appointed under a temporary appointment. A temporary appointee shall not acquire any probationary or permanent status or rights, and time spent under temporary appointment shall not contribute to the probationary period if the appointee is subsequently successful in an examination and is certified and appointed to the position.

(Amended by Stats. 2013, Ch. 427, Sec. 55. Effective January 1, 2014.)



19061

Notwithstanding any other provision of law, a person appointed to a trade-rate apprentice class in the Office of State Printing shall be appointed to the appropriate journeyman trade-rate class upon completion of the apprenticeship.

A person who is first appointed to a trade-rate apprentice class on or after January 1, 1976, shall, while in that class, accrue seniority points at one-half of the rate of a journeyman.

(Added by Stats. 1975, Ch. 430.)



19062

If there are no vacancies in the appropriate journeyman trade-rate class, the employee completing an apprenticeship under Section 19061 shall be afforded the opportunity to elect one of the following:

(a) If the employee’s seniority rating at the time of appointment to the appropriate journeyman trade-rate class is higher than that of any journeyman holding a permanent appointment in the appropriate journeyman trade-rate class, the employee shall be appointed to a permanent position.

(b) If there is a reemployment list for the appropriate journeyman trade-rate class, the employee shall be placed on the reemployment list of that class. The position of the employee on the reemployment list shall be established by provisions of Section 19997.3 at the time of the employee’s appointment to the appropriate journeyman trade-rate class.

(c) Demotion under Section 19997.8.

(Amended by Stats. 1985, Ch. 794, Sec. 20.)



19062.3

An employee holding a full- or part-time appointment shall be entitled to the amount of employment specified at the time of the appointment, subject to provisions of law and rule governing work force reduction and separation from civil service positions.

(Added by renumbering Section 19064 by Stats. 1987, Ch. 56, Sec. 77.)



19062.5

The department may establish eligibility requirements governing movement of employees between full-time, part-time, and intermittent positions.

(Amended by Stats. 2013, Ch. 427, Sec. 56. Effective January 1, 2014.)






ARTICLE 1.5 - Appointments: Priority Consideration

19063

(a) Any person receiving state public assistance under the CalWORKs program (Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code) who meets the minimum qualifications for any civil service position as a seasonal or an entry level nontesting class that does not require an examination shall be given priority consideration. “Priority consideration” means, for the purposes of this article, that after consideration has been made for all conditions described in this section, the state agency involved shall hire all qualified job applicants who are receiving state public assistance before hiring any other applicant. The department shall review all nontesting classes and determine those that are subject to this article.

(b) Public assistance recipients who apply for openings under this article shall be required to undergo the same employment process used by state agencies to select any other person for appointment to a position in such a class. If a state agency does not select a public assistance recipient to fill an opening, it shall document in its employment records the reasons why the public assistance recipient was not selected and any other information determined to be necessary by the department.

(c) The employment of public assistance recipients shall be consistent with the goals established by each agency under Section 19790.

(d) This section shall not preclude a state agency from hiring any person appointed during the prior 12 months in the class for which the vacancy exists.

(Amended by Stats. 2012, Ch. 360, Sec. 44. Effective January 1, 2013.)



19063.1

Each state agency that intends to establish qualified hiring pools, as defined by the department, for seasonal or entry level nontesting class employment shall notify the Employment Development Department or its delegate in the area where the openings are expected to occur at least 45 calendar days prior to the establishment of the pool. The state agency shall request referrals of public assistance recipients and at the same time shall provide necessary job-related information.

(Amended by Stats. 2012, Ch. 360, Sec. 45. Effective January 1, 2013.)



19063.2

Each state agency that has an open seasonal or entry level nontesting class position, but does not have a qualified hiring pool, shall notify the Employment Development Department or its delegate in the area where the job is located of the opening no later than five working days after the vacancy occurs. The state agency shall request referrals of public assistance recipients and at the same time shall provide necessary job-related information. The agency shall provide a reasonable period for referrals, but not less than 10 working days.

(Amended by Stats. 1999, Ch. 310, Sec. 7. Effective January 1, 2000.)



19063.3

This article may be waived by the Governor, if requested to do so by the state agency involved, in order to address an emergency which threatens the public health or safety, the state’s natural resources, or the economy. If an emergency waiver is granted, notification including reasons for the waiver shall be forwarded to the Joint Legislative Budget Committee within five working days.

(Added by Stats. 1983, Ch. 1291, Sec. 2. Effective September 30, 1983.)



19063.4

If no public assistance recipient applies for an opening within the time limits established by this article, the state agency may fill the opening with a person not receiving public assistance. In the event a person not receiving public assistance is hired, the state agency shall place a certification in its employment records stating the date it contacted the Employment Development Department or its designate, the name of the person contacted, the date the position was filled, and any other information determined to be necessary by the department.

(Amended by Stats. 2012, Ch. 360, Sec. 46. Effective January 1, 2013.)



19063.5

Notwithstanding any other provision of law, participation in a seasonal or entry level nontesting class vacancy by a public assistance recipient shall be voluntary only, and in no event shall any person be subject to sanctions, through loss of benefits or eligibility, for not applying for, accepting, or continuing in such a position. All notices shall explain the voluntary nature of the application to work in a seasonal or entry level nontesting class opening, the job requirements, the amount of pay, and the job qualifications. All notices, shall also inform public assistance recipients that they will have priority in being hired for jobs in these openings as provided in Section 19063.

(Amended by Stats. 1999, Ch. 310, Sec. 8. Effective January 1, 2000.)



19063.8

Any seasonal or entry level nontesting classifications specifically designed to support a program to train students, as determined by the department, to the extent that they are authorized as of the effective date of this article, shall be exempt from this article. However, state agencies shall be encouraged by the department to increase their efforts to recruit disadvantaged youth or students for these jobs.

(Amended by Stats. 2012, Ch. 360, Sec. 47. Effective January 1, 2013.)






ARTICLE 2 - Limited Term

19080

Whenever an appointing power requires the appointment of a person on a limited term basis, the request for certification shall state the duration of the position.

(Amended by Stats. 1982, Ch. 702, Sec. 2.)



19080.3

Limited term appointments shall be made only for temporary staffing needs and shall not individually or consecutively exceed one year, provided that the board may authorize limited term appointments of up to a total of two years’ duration when a permanent appointment would be likely to cause a layoff, demotion, or mandatory transfer requiring a change of residence upon the conclusion of the temporary staffing need. Limited term appointments may be extended within the time limits prescribed by this section without making an additional appointment.

(Added by Stats. 1982, Ch. 702, Sec. 3.)



19080.5

(a) Notwithstanding Section 19080.3, a limited term appointment for a period not to exceed two years may be made to professional education classifications established for use by the Department of Education to facilitate the professional development of experienced professional educators. Any individual may not receive more than one such appointment within a five-year period. The number of such appointments at any point in time shall not exceed 10 percent of the professional education staff employed by the Department of Education. The request for certification shall state the duration of the appointment. The provisions of this section shall not apply to any person employed by the Department of Education in a civil service position on the effective date of this section.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1982, Ch. 702, Sec. 4.)



19081

Eligibles shall be certified in accordance with their position on the appropriate employment list and their willingness to accept appointment to such position as “limited term employees.”

(Added by Stats. 1945, Ch. 123.)



19082

The department may provide for the establishment, maintenance, and use of preferred limited-term lists.

(Amended by Stats. 2013, Ch. 427, Sec. 57. Effective January 1, 2014.)



19083

Limited-term employees shall be subject to such conditions affecting appointment, status, tenure and separation during and after employment as the board by rule determines, including providing for the establishment of employment lists from which appointments are made.

(Added by Stats. 1972, Ch. 308.)






ARTICLE 3 - Intermittent

19100.5

Whenever the appointing power requires the appointment of a person to a position requiring the performance of work on an intermittent or irregular time basis, the request for certification shall state the probable amount of working time to be required in the position. For persons employed on an intermittent or irregular time base, the status, tenure, and methods of separation governed by this part shall be subject to board rule.

(Added by Stats. 1978, Ch. 776.)



19101

The department or a designated appointing authority may establish employment lists from which intermittent appointments may be made. Eligibles shall be certified in accordance with their position on the appropriate employment list and their willingness to accept appointment to such position as “intermittent employees.”

(Amended by Stats. 2013, Ch. 427, Sec. 58. Effective January 1, 2014.)






ARTICLE 4 - Personal Services Contracts

19130

The purpose of this article is to establish standards for the use of personal services contracts.

(a) Personal services contracting is permissible to achieve cost savings when all the following conditions are met:

(1) The contracting agency clearly demonstrates that the proposed contract will result in actual overall cost savings to the state, provided that:

(A) In comparing costs, there shall be included the state’s additional cost of providing the same service as proposed by a contractor. These additional costs shall include the salaries and benefits of additional staff that would be needed and the cost of additional space, equipment, and materials needed to perform the function.

(B) In comparing costs, there shall not be included the state’s indirect overhead costs unless these costs can be attributed solely to the function in question and would not exist if that function was not performed in state service. Indirect overhead costs shall mean the pro rata share of existing administrative salaries and benefits, rent, equipment costs, utilities, and materials.

(C) In comparing costs, there shall be included in the cost of a contractor providing a service any continuing state costs that would be directly associated with the contracted function. These continuing state costs shall include, but not be limited to, those for inspection, supervision, and monitoring.

(2) Proposals to contract out work shall not be approved solely on the basis that savings will result from lower contractor pay rates or benefits. Proposals to contract out work shall be eligible for approval if the contractor’s wages are at the industry’s level and do not significantly undercut state pay rates.

(3) The contract does not cause the displacement of civil service employees. The term “displacement” includes layoff, demotion, involuntary transfer to a new class, involuntary transfer to a new location requiring a change of residence, and time base reductions. Displacement does not include changes in shifts or days off, nor does it include reassignment to other positions within the same class and general location.

(4) The contract does not adversely affect the state’s affirmative action efforts.

(5) The savings shall be large enough to ensure that they will not be eliminated by private sector and state cost fluctuations that could normally be expected during the contracting period.

(6) The amount of savings clearly justify the size and duration of the contracting agreement.

(7) The contract is awarded through a publicized, competitive bidding process.

(8) The contract includes specific provisions pertaining to the qualifications of the staff that will perform the work under the contract, as well as assurance that the contractor’s hiring practices meet applicable nondiscrimination, affirmative action standards.

(9) The potential for future economic risk to the state from potential contractor rate increases is minimal.

(10) The contract is with a firm. A “firm” means a corporation, partnership, nonprofit organization, or sole proprietorship.

(11) The potential economic advantage of contracting is not outweighed by the public’s interest in having a particular function performed directly by state government.

(b) Personal services contracting also shall be permissible when any of the following conditions can be met:

(1) The functions contracted are exempted from civil service by Section 4 of Article VII of the California Constitution, which describes exempt appointments.

(2) The contract is for a new state function and the Legislature has specifically mandated or authorized the performance of the work by independent contractors.

(3) The services contracted are not available within civil service, cannot be performed satisfactorily by civil service employees, or are of such a highly specialized or technical nature that the necessary expert knowledge, experience, and ability are not available through the civil service system.

(4) The services are incidental to a contract for the purchase or lease of real or personal property. Contracts under this criterion, known as “service agreements,” shall include, but not be limited to, agreements to service or maintain office equipment or computers that are leased or rented.

(5) The legislative, administrative, or legal goals and purposes cannot be accomplished through the utilization of persons selected pursuant to the regular civil service system. Contracts are permissible under this criterion to protect against a conflict of interest or to insure independent and unbiased findings in cases where there is a clear need for a different, outside perspective. These contracts shall include, but not be limited to, obtaining expert witnesses in litigation.

(6) The nature of the work is such that the Government Code standards for emergency appointments apply. These contracts shall conform with Article 8 (commencing with Section 19888) of Chapter 2.5 of Part 2.6.

(7) State agencies need private counsel because a conflict of interest on the part of the Attorney General’s office prevents it from representing the agency without compromising its position. These contracts shall require the written consent of the Attorney General, pursuant to Section 11040.

(8) The contractor will provide equipment, materials, facilities, or support services that could not feasibly be provided by the state in the location where the services are to be performed.

(9) The contractor will conduct training courses for which appropriately qualified civil service instructors are not available, provided that permanent instructor positions in academies or similar settings shall be filled through civil service appointment.

(10) The services are of such an urgent, temporary, or occasional nature that the delay incumbent in their implementation under civil service would frustrate their very purpose.

(c) All persons who provide services to the state under conditions the board determines constitute an employment relationship shall, unless exempted from civil service by Section 4 of Article VII of the California Constitution, be retained under an appropriate civil service appointment.

(Amended by Stats. 1985, Ch. 794, Sec. 22.)



19131

Any state agency proposing to execute a contract pursuant to subdivision (a) of Section 19130 shall notify the State Personnel Board of its intention. All organizations that represent state employees who perform the type of work to be contracted, and any person or organization which has filed with the board a request for notice, shall be contacted immediately by the State Personnel Board upon receipt of this notice so that they may be given a reasonable opportunity to comment on the proposed contract. Departments or agencies submitting proposed contracts shall retain and provide all data and other information relevant to the contracts and necessary for a specific application of the standards set forth in subdivision (a) of Section 19130. Any employee organization may request, within 10 days of notification, the State Personnel Board to review any contract proposed or executed pursuant to subdivision (a) of Section 19130. The review shall be conducted in accordance with subdivision (b) of Section 10337 of the Public Contract Code. Upon such a request, the State Personnel Board shall review the contract for compliance with the standards specified in subdivision (a) of Section 19130.

(Amended by Stats. 1992, Ch. 1302, Sec. 13. Effective September 30, 1992.)



19132

(a) The State Personnel Board, at the request of an employee organization that represents state employees, shall review the adequacy of any proposed or executed contract that is of a type enumerated in subdivision (b) of Section 19130. The review shall be conducted in accordance with subdivision (c) of Section 10337 of the Public Contract Code. However, a contract that was reviewed at the request of an employee organization when it was proposed need not be reviewed again after its execution.

(b) (1) Unless a personal services contract pursuant to subdivision (b) of Section 19130 is necessary due to a sudden and unexpected occurrence that poses a clear and imminent danger, requiring immediate action to prevent or mitigate the loss or impairment of life, health, property, or essential public services, the contract shall not be executed until the state agency proposing to execute the contract has notified all organizations that represent state employees who perform the type of work to be contracted.

(2) At a minimum, the notice shall include a full copy of the proposed contract. The notifying agency may redact specific confidential or proprietary information from the notice.

(3) The Department of General Services shall establish a process to certify the notification in paragraph (1).

(4) The notification and certification of notice requirements of this subdivision do not change the requirements for contracts under Section 11045 or require an additional notification.

(5) This subdivision does not apply to contracts executed by the Commission on Peace Officer Standards and Training pursuant to subdivision (c) of Section 13503 of the Penal Code and this article.

(Amended by Stats. 2014, Ch. 504, Sec. 1. Effective January 1, 2015.)



19133

(a) Any state agency may enter into an agreement with any public or private institution of higher education in California, nonprofit campus foundation, or state higher education foundation to provide part-time employment to students attending a public or private institution of higher education that contracts with the state agency, or to students attending a public or private institution which is affiliated with a nonprofit campus foundation, or a state higher education foundation, that contracts with a state agency, in work related to the field of study of the student.

(b) Notwithstanding any other provision of law to the contrary, no student employed pursuant to this section shall do any of the following:

(1) Accrue state civil service status.

(2) Be employed for more than 194 days in the 365 days following the initial date of employment.

(3) Cause the displacement of civil service employees.

(c) “Displacement,” for the purposes of this section, includes layoffs, demotions, involuntary transfers to a new class, involuntary transfers to a new location requiring a change of residence, and time-based reductions. “Displacement,” for the purposes of this section, shall not include changes in shifts or days off nor shall it include reassignment to other positions within the same class and general location.

(Added by Stats. 1989, Ch. 168, Sec. 2.)



19134

(a) Personal services contracts entered into by a state agency in accordance with Section 19130 for persons providing janitorial and housekeeping services, custodians, food service workers, laundry workers, window cleaners, and security guard services shall include provisions for employee wages and benefits that are valued at least 85 percent of the state employer cost of wages and benefits provided to state employees for performing similar duties.

(b) For purposes of this section, “benefits” includes “health, dental, retirement, and vision benefits, and holiday, sick, and vacation pay.”

(c) (1) The Department of Human Resources shall establish annually the state employer wage and benefit costs for workers covered pursuant to this section.

(2) Benefit costs shall be established using rates based on single employee, employee plus one dependent, and employee plus two or more dependents, or the costs may be based on a blended rate, subject to the determination of the Department of Human Resources.

(d) In lieu of providing actual benefits, contractors may comply with this section by a cash payment to employees equal to the applicable determination under subdivision (c).

(e) Failure to provide benefits or cash in lieu to employees as required under this section shall be deemed to be a material breach for any contract for personal services covered by this section.

(f) The Department of General Services and the Department of Human Resources may adopt guidelines and regulations to implement the requirements of this section.

(g) This section applies to all contracts exceeding 90 days.

(h) Holiday pay shall be provided to employees of contractors providing services specified in subdivision (a) on any state holiday that the state facility in which the services are being provided is closed.

(i) This section also applies to wages and benefits of employees of subcontractors providing services specified in subdivision (a) in state-leased facilities where the facility is at least 50,000 square feet in area and the state leases all of the occupied floorspace of the facility.

(j) With the exception of subdivision (h), this section does not apply to personal services contracts for the services described in subdivision (a) performed by employees of nonprofit organizations that are employed in accordance with any of the following:

(1) A special license issued pursuant to Section 1191.5 of the Labor Code.

(2) A special certificate issued pursuant to Section 214 of Title 29 of the United States Code.

(3) A community rehabilitation plan described in Sections 19152 and 19404 of the Welfare and Institutions Code.

(4) A habilitation services program as described in Sections 19352 and 19356.6 of the Welfare and Institutions Code.

(Amended by Stats. 2012, Ch. 665, Sec. 67. Effective January 1, 2013.)



19135

(a) If a contract is disapproved by action of the board or its delegate, a state agency shall immediately discontinue that contract unless ordered otherwise by the board or its delegate. The state agency shall not circumvent or disregard the board’s action by entering into another contract for the same or similar services or to continue the services that were the subject of the contract disapproved by the board or its delegate.

(b) A state agency ordered to discontinue a contract shall serve notice of the discontinuation of the contract to the vendor within 15 days from the board’s final action unless a different notice period is specified. A copy of the notice also shall be served on the board and the employee organization that filed the contract challenge. Failure to serve this notice may be grounds for rejection of future contracts for the same or similar services that were discontinued.

(Added by Stats. 2011, Ch. 684, Sec. 2. Effective January 1, 2012.)






ARTICLE 5 - Reinstatement

19140

(a) In addition to reinstatement required under any other section, an appointing power may, in his or her discretion, reinstate any person having probationary or permanent status who was separated from his or her position (1) by resignation, (2) by service retirement, (3) by termination from limited-term, temporary, career executive assignment, or exempt appointment, (4) under Section 19996.2, or (5) without a break in continuity of state service to accept another civil service or exempt appointment. In addition, an employee who was separated from his or her position under Section 19585 shall have permissive reinstatement eligibility to that position when he or she again meets the requirements for continuing employment in that position, and shall have permissive reinstatement eligibility for any other position as provided by this section.

(b) Reinstatement shall be undertaken subject to rule.

(c) Reinstatement shall be undertaken within three years if the employee, at the time of separation, was a member of the California Highway Patrol.

(d) For reinstatement after separation, for members of the California Highway Patrol, the time spent in any of the following positions shall not be considered in computing the three-year period:

(1) In a position which is exempt from civil service.

(2) As a temporary employee in another governmental agency engaged in a technical cooperation program under an agreement approved by the state.

(3) In a recognized military service.

(e) A member of the California Highway Patrol separated from state service may be reinstated to an otherwise appropriate nonmember class even if the separation exceeds three years.

(f) Reinstatement shall be made to any of the following vacant positions:

(1) The class vacated or from which separated.

(2) A lower class in the same series.

(3) Another class to which the employee could transfer or demote pursuant to rule.

An employee, including a member of the California Highway Patrol, separated from his or her former position in state service by layoff, or by resignation or demotion in lieu of layoff, may be reinstated at the discretion of the appointing power. However, the reinstatement is subject to the requirements of this section and shall not be to a position that is specifically subject to the employee’s reemployment list eligibility.

(Amended by Stats. 2013, Ch. 427, Sec. 59. Effective January 1, 2014.)



19140.5

This section applies only to a permanent employee, or an employee who previously had permanent status and who, since receiving permanent status, has had no break in the continuity of state service due to a permanent separation.

An employee who is (a) terminated from a temporary or limited-term appointment by either the employee or the appointing power; or (b) rejected during probation; or (c) demoted from a managerial position pursuant to Section 19590; shall be reinstated to his or her former position provided all of the following conditions occur:

(1) The employee accepted the appointment without a break in the continuity of state service.

(2) The reinstatement is requested in the manner provided by rule within 10 working days after the effective date of the termination.

(Amended by Stats. 2013, Ch. 427, Sec. 60. Effective January 1, 2014.)



19141

(a) This section applies only to a permanent employee, or an employee who previously had permanent status and who, since that permanent status, has had no break in the continuity of his or her state service due to a permanent separation. As used in this section, “former position” is defined as in Section 18522, or, if the appointing power to which reinstatement is to be made and the employee agree, a vacant position in any department, commission, or state agency for which he or she is qualified at substantially the same level.

(b) Within the periods of time specified below, an employee who vacates a civil service position to accept an appointment to an exempt position shall be reinstated to his or her former position at the termination either by the employee or appointing power of the exempt appointment, provided he or she (1) accepted the appointment without a break in the continuity of state service, and (2) requests in writing reinstatement of the appointing power of his or her former position within 10 working days after the effective date of the termination.

(c) The reinstatement may be requested by the employee only within the following periods of time:

(1) At any time after the effective date of the exempt appointment if the employee was appointed under one of the following:

(A) Subdivision (a), (b), (c), (d), (e), (f), (g), or (m) of Section 4 of Article VII of the California Constitution.

(B) Section 2.1 of Article IX of the California Constitution.

(C) Section 22 of Article XX of the California Constitution.

(D) To an exempt position under the same appointing power as the former position even though a shorter period of time may be otherwise specified for that appointment.

(2) Within six months after the effective date of the exempt appointment if appointed under subdivision (h), (i), (k), or (l) of Section 4 of Article VII of the California Constitution.

(3) Within four years after the effective date of an exempt appointment if appointed under any other authority.

(d) An employee who vacates his or her civil service position to accept an assignment as a member, inmate, or patient helper under subdivision (j) of Section 4 of Article VII of the California Constitution shall not have a right to reinstatement.

(e) An employee who is serving under an exempt appointment retains a right of reinstatement when he or she accepts an extension of that exempt appointment or accepts a new exempt appointment, provided the extension or new appointment is made within the specified reinstatement time limit and there is no break in the continuity of state service. The period for which that right is retained is for the period applicable to the extended or new exempt appointment as if that appointment had been made on the date of the initial exempt appointment.

(f) When an employee exercises his or her right of reinstatement and returns to his or her former position, the service while under an exempt appointment shall be deemed to be time served in the former position for the purpose of determining his or her seniority and eligibility for merit salary increases.

(g) If the termination of an exempt appointment is for a reason contained in Section 19997 and the employee does not have a right to reinstatement, he or she shall have his or her name placed on the departmental and general reemployment lists for the class of his or her former position.

(Amended by Stats. 2002, Ch. 1, Sec. 9. Effective January 16, 2002.)



19141.1

(a) This section applies only to a permanent employee, or an employee who previously had permanent status, and who has a reinstatement right pursuant to Section 19141.

(b) Within four years of the termination of an appointment in an exempt position, either by the employee or the appointing power, an employee who has completed a minimum of five years of state service experience and at least one year but less than three years of exempt service shall be given an opportunity upon request to obtain civil service appointment eligibility, through a deferred examination, for any position offered by any appointing power in any class for which a current eligible list exists and which has a salary range up to two steps higher than the employee’s former position. If the employee has three or more years of exempt service, the opportunity shall be provided for any class at least two salary steps below the employee’s exempt salary level.

(c) At the termination of an exempt appointment, either by the employee or the appointing power, on or after January 1, 1987, an employee who has at least 10 years of state service including five years of civil service experience and at least three consecutive years of exempt service under a single appointing power and who requests reinstatement in writing within 10 days of the termination, shall be reinstated upon request to (1) his or her former position or (2) any vacant position for which the employee has civil service eligibility under the appointing power where the three years of service were completed and which is at least two salary steps below the employee’s exempt salary level. In the absence of current list eligibility, an employee shall be entitled to a deferred examination for placement on a current eligible list for classes meeting the mandatory reinstatement criteria. If the employee obtains civil service appointment eligibility at any time within two years of the termination of the exempt appointment, and a vacant position in the appropriate class is not available, the employee’s name shall be placed on the appointing power’s departmental or subdivisional reemployment for any classes and locations which would satisfy the employee’s reinstatement request. Departmental or subdivisional reemployment list eligibility granted under this section shall not result in placement on any general reemployment list.

If an employee cannot be placed in a vacant position pursuant to this section, the employee shall be reinstated to his or her former position.

(Amended by Stats. 2013, Ch. 427, Sec. 61. Effective January 1, 2014.)



19142

(a) Every person accepts and holds a position in the state civil service subject to mandatory reinstatement of another person.

(b) Upon reinstatement of a person any necessary separations are effected under the provisions of Section 19997.3 governing layoff and demotion except that (1) an employee who is not to be separated from state service need not receive advance notification as provided in Section 19997.13, and (2) seniority may not be counted as provided in Section 19997.3 when this would result in the layoff of the person who has the reinstatement right. Under that circumstance, qualifying service in classes at substantially the same or higher salary level is the only state service that may be counted for purposes of determining who is to be separated.

(Amended by Stats. 2003, Ch. 62, Sec. 122. Effective January 1, 2004.)



19143

At the termination of any temporary separation, except termination of a permanent or probationary employee by layoff and termination by displacement, as defined in regulation, the employee shall be reinstated to his or her former position, as defined in Section 18522, unless some other reinstatement right is specified for the particular temporary separation in the Civil Service Act or regulation.

(Amended by Stats. 2013, Ch. 427, Sec. 62. Effective January 1, 2014.)



19144

Subject to Sections 21223 and 21224, a person who has retired from state civil service may be employed temporarily in a civil service position at any time following retirement, provided that the position is either:

(a) In the class in which the person had permanent or probationary status or a career executive assignment appointment at the time of retirement.

(b) In another class to which the person could have been permanently transferred, reinstated, or demoted at the time of retirement.

(Amended by Stats. 1999, Ch. 310, Sec. 10. Effective January 1, 2000.)






ARTICLE 6 - Probationary Period

19170

(a) The board shall establish for each class the length of the probationary period. The probationary period that shall be served upon appointment shall be six months unless the board establishes a longer period of not more than one year.

(b) By rule, the board may:

(1) Increase the length of individual probationary periods by adding periods of time to any periods of time an employee, while serving as a probationer, is absent from his or her position.

(2) Require an additional probationary period not to exceed the length of the probationary period of the class in which the probationer was appointed when the probationary employee returns after an extended period of absence and the remainder of the probationary period is insufficient to evaluate his or her current performance.

(c) Upon written agreement between an appointing power and an employee who alleges that he or she has a disability, as defined in Section 12926, subject to approval of the agreement by the board, the employee’s probationary period may be extended for a period, not to exceed six months, to allow the appointing power to provide a reasonable accommodation to the employee and the employee to demonstrate, before the probationary period ends, the ability to perform satisfactorily the essential functions of the position with reasonable accommodation. Nothing in this subdivision may relieve an appointing power from complying with applicable law requiring reasonable accommodation or prohibiting discrimination based on disability, and no employee, as a condition of an agreement to extend the probationary period, may be required to waive or release any rights he or she may have under applicable law requiring reasonable accommodation or prohibiting discrimination based on disability.

(Amended by Stats. 2013, Ch. 427, Sec. 63. Effective January 1, 2014.)



19171

The service of a probationary period is required under the following circumstances: (a) when an employee enters or is promoted in the state civil service by permanent appointment from an employment list, (b) upon reinstatement after a break in continuity of service resulting from a permanent separation, or (c) after any other type of appointment situation not specifically excepted from the probationary period requirement by statute or by board rule.

(Repealed and added by Stats. 1969, Ch. 809.)



19172

During the probationary period the appointing power shall evaluate the work and efficiency of a probationer in the manner and at such periods as the department rules may require.

(Amended by Stats. 2012, Ch. 360, Sec. 48. Effective January 1, 2013.)



19173

(a) Any probationer may be rejected by the appointing power during the probationary period for reasons relating to the probationer’s qualifications, the good of the service, or failure to demonstrate merit, efficiency, fitness, and moral responsibility, but he or she shall not be rejected for any cause constituting prohibited discrimination as set forth in Sections 19700 to 19703, inclusive.

(b) A rejection during probationary period is effected by the service upon the probationer of a written notice of rejection which shall include: (A) an effective date for the rejection that shall not be later than the last day of the probationary period; and (B) a statement of the reasons for the rejection. Service of the notice shall be made prior to the effective date of the rejection, as defined by board rule for service of notices of adverse actions. Notice of rejection shall be served prior to the conclusion of the prescribed probationary period. The probationary period may be extended when necessary to provide the full notice period required by board rule. Within 15 days after the effective date of the rejection, a copy thereof shall be filed with the board.

(Amended by Stats. 2011, Ch. 60, Sec. 1. Effective January 1, 2012.)



19175

The board at the written request of a rejected probationer, filed within 15 calendar days of the effective date of rejection, may investigate with or without a hearing the reasons for rejection. After investigation, the board may do any of the following:

(a) Affirm the action of the appointing power.

(b) Modify the action of the appointing power.

(c) Restore the name of the rejected probationer to the employment list for certification to any position within the class; provided, that his or her name shall not be certified to the agency by which he or she was rejected, except with the concurrence of the appointing power of that agency.

(d) Restore him or her to the position from which he or she was rejected, but this shall be done only if the board determines, after a hearing, that there is no substantial evidence to support the reason or reasons for rejection, or that the rejection was made in fraud or bad faith. At the hearing, the rejected probationer shall have the burden of proof. Subject to rebuttal by the rejected probationer, it shall be presumed that the rejection was free from fraud and bad faith and that the statement of reasons therefor in the notice of rejection is true.

(Amended by Stats. 2011, Ch. 60, Sec. 2. Effective January 1, 2012.)



19175.1

The board, upon the written request of a probationer who has been rejected for medical reasons only, may restore the name of the rejected probationer to the employment list from which his name originally was certified if the list is still in existence and the board determines after medical examination that he meets the required medical standards.

(Added by Stats. 1957, Ch. 516.)



19175.2

The board, upon the written request of a probationer who has been rejected after appointment from a general re-employment list, shall restore the name of the rejected probationer to the re-employment list from which his name was originally certified. His name shall not again be certified to the agency by which he was rejected except with the consent of the appointing power.

(Added by Stats. 1961, Ch. 382.)



19175.5

Subject to board rule an appointing power may cancel or withdraw a notice of rejection of a probationer.

(Added by Stats. 1949, Ch. 575.)



19180

If the board restores a rejected probationer to his or her position it shall direct the payment of salary to the employee for such period of time as the rejection was improperly in effect.

Salary shall not be authorized or paid for any portion of a period of rejection that the employee was not ready, able, and willing to perform the duties of his or her position, whether such rejection is valid or not.

There shall be deducted from any amount approved under this section any compensation the employee earned or might reasonably have earned in private or public employment during the period the rejection was improperly in effect.

(Amended by Stats. 2012, Ch. 360, Sec. 49. Effective January 1, 2013.)






ARTICLE 7 - Duration Appointments

19200

Whenever the United States is engaged in war or whenever the department finds that an emergency exists in connection with the national defense, the department may authorize duration examinations and employments in those classes in which the best interests of the state would be served during such war or emergency. Within not less than three months, or more than one year, after the department finds that there is no longer an emergency, all duration employments shall be terminated in such order as the department deems appropriate.

(Amended by Stats. 2013, Ch. 427, Sec. 64. Effective January 1, 2014.)






ARTICLE 8 - Additional Appointments

19210

(a) The department shall submit two reports to the Joint Legislative Budget Committee and the fiscal committees of the Legislature that review the use of additional appointments by state agencies, excluding state universities, for managers and supervisors by November 30, 2013, and for rank and file employees by November 30, 2014. At a minimum, the reports shall specify all of the following:

(1) The number of additional appointments held by state employees at any time during 2013 who were exempt under the federal Fair Labor Standards Act.

(2) The actions the department took to verify whether these additionally appointed employees’ duties were consistent with their exempt status, if applicable.

(3) The total number of additional appointments that the department found as a result of its 2013 review, and, of this total, the number of additional appointments that were terminated or are otherwise no longer in use and the reasons for these decisions.

(4) The number of additional appointments held by state employees whose primary appointment is or was in the same agency as the additional appointment and in the same division of the same agency as the additional appointment.

(5) For each agency, the number of additional appointments held by its employees, the highest number of hours worked by an employee holding an additional appointment, and the average number of hours worked per month per additional appointee.

(b) As part of the 2015–16 budget proposal submitted to the Legislature in January 2015, the department shall propose legislation to establish the state’s policy regarding the use of additional appointments.

(c) The report required under this section shall be submitted pursuant to Section 9795.

(Added by Stats. 2013, Ch. 28, Sec. 26. Effective June 27, 2013. Repealed as of November 30, 2017, pursuant to Section 19214.)



19212

By November 30, 2013, the State Personnel Board shall submit a report to the Joint Legislative Budget Committee and the fiscal committees of the Legislature that review the policies and practices included in the Personnel Management Policy and Procedures Manual (PMPPM). At a minimum, the report shall include a summary of existing policies included in the PMPPM, the date of each policy’s adoption, the agency responsible for enforcement of the policy, and, if a policy is no longer in use, the date of and reasons for discontinuing that policy. The report required under this section shall be submitted pursuant to Section 9795.

(Added by Stats. 2013, Ch. 28, Sec. 26. Effective June 27, 2013. Repealed as of November 30, 2017, pursuant to Section 19214.)



19214

This article shall remain in effect only until November 30, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before November 30, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 28, Sec. 26. Effective June 27, 2013. Repealed as of November 30, 2017, by its own provisions. Note: Repeal affects Article 8, commencing with Section 19210.)






ARTICLE 9 - Hiring of Disabled Persons

19230

The Legislature hereby declares that:

(a) It is the policy of this state to encourage and enable individuals with a disability to participate fully in the social and economic life of the state and to engage in remunerative employment.

(b) It is the policy of this state that qualified individuals with a disability shall be employed in the state service, the service of the political subdivisions of the state, in public schools, and in all other employment supported in whole or in part by public funds on the same terms and conditions as the nondisabled, unless it is shown that the particular disability is job related.

(c) It is the policy of this state that a department, agency, or commission shall make reasonable accommodation to the known physical or mental limitations of an otherwise qualified applicant or employee who is an individual with a disability, unless the hiring authority can demonstrate that the accommodation would impose an undue hardship on the operation of its program. A department shall not deny any employment opportunity to a qualified applicant or employee who is an individual with a disability if the basis for the denial is the need to make reasonable accommodation to the physical or mental limitations of the applicant or employee.

(Amended by Stats. 1992, Ch. 913, Sec. 27. Effective January 1, 1993.)



19231

As used in this article, “individual with a disability” means any individual who has a physical or mental disability as defined in Section 12926.

(Amended by Stats. 2000, Ch. 1049, Sec. 9. Effective January 1, 2001.)



19232

Each state agency shall be responsible for establishing an effective affirmative action program to ensure individuals with a disability, who are capable of remunerative employment, access to positions in state service on an equal and competitive basis with the general population.

Each state agency shall develop and implement an affirmative action employment plan for individuals with a disability, which shall include goals and timetables. These goals and timetables shall be set annually for disabilities identified pursuant to guidelines established by the Department of Human Resources, and shall be submitted to the department no later than June 1 of each year beginning in 1978, for review and approval or modification. Goals and timetables shall be made available to the public upon request.

(Amended by Stats. 2012, Ch. 360, Sec. 50. Effective January 1, 2013.)



19233

The department shall be responsible for the following:

(a) Outline specific actions to improve the representation of individuals with a disability in the state workforce and to ensure equal and fair employment practices for employees who are individuals with a disability.

(b) Survey the number of individuals with a disability in each department by at least job category and salary range for the purpose of developing goals and timetables pursuant to Section 19232 and compare those numbers with the number of individuals with a disability in the workforce.

(c) Establish guidelines for state agencies and departments to set goals and timetables to improve the representation of individuals with a disability in the state workforce. Goals and timetables shall be set by at least job category.

(Amended by Stats. 2012, Ch. 360, Sec. 51. Effective January 1, 2013.)



19234

Each state agency shall annually review its hiring activities designed to achieve the employment objectives established pursuant to subdivision (c) of Section 19233 to determine if any category of individuals with a disability have been disproportionately excluded on a non-job-related basis from employment. If any category has been so excluded, the agency shall correct that underrepresentation.

(Amended by Stats. 1992, Ch. 913, Sec. 31. Effective January 1, 1993.)



19236

The Department of Human Resources shall provide technical assistance, statewide advocacy, coordination, and monitoring of plans to overcome any underrepresentation determined pursuant to Section 19234.

(Amended by Stats. 2012, Ch. 360, Sec. 52. Effective January 1, 2013.)



19237

On or before November 15 of each year, the department shall report to the Governor and the Legislature on the current activity, future plans, and past accomplishments of the overall employment program for individuals with a disability in state government, including an evaluation of the achievement of annual employment objectives.

(Amended by Stats. 2012, Ch. 360, Sec. 53. Effective January 1, 2013.)









CHAPTER 5.5 - Limited Examination and Appointment Program

ARTICLE 1 - General

19240

(a) The department, consistent with board rules, shall be responsible for the administration of the Limited Examination and Appointment Program. This program shall provide an alternative to the traditional civil service examination and appointment process to facilitate the hiring of persons with disabilities in the state civil service.

(b) “Disability” for the purposes of this article has the definition set forth in Section 12926, as that section presently reads or as it subsequently may be amended.

(c) Notwithstanding subdivision (b), if the definition of “disability” used in the federal Americans with Disabilities Act of 1990 (Public Law 101-336) would result in broader protection of the civil rights of individuals with a mental or physical disability, as defined in subdivision (b), then that broader protection shall be deemed incorporated by reference into, and shall prevail over conflicting provisions of, the definition in subdivision (b). The definition of “disability” contained in subdivision (b) shall not be deemed to refer to or include conditions excluded from the federal definition of “disability” pursuant to Section 511 of the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12211).

(Amended by Stats. 2012, Ch. 360, Sec. 54. Effective January 1, 2013.)



19241

The department, consistent with board rules, shall be responsible for the implementation of this chapter, which may provide for the establishment of eligibility criteria for participation, special job classifications, examination techniques, and appointment and appeals procedures.

(Amended by Stats. 2012, Ch. 360, Sec. 55. Effective January 1, 2013.)






ARTICLE 2 - Examinations and Appointments

19242

The department or its designee shall conduct competitive examinations to determine the qualifications and readiness of persons with disabilities for state employment. The examinations may include an on-the-job-performance evaluation and any other selection techniques deemed appropriate. Examination results may be ranked or unranked.

(Amended by Stats. 2012, Ch. 360, Sec. 56. Effective January 1, 2013.)



19242.1

An appointment to a position for the purpose of completing a job performance evaluation shall be known as an examination appointment.

(Added by Stats. 1990, Ch. 478, Sec. 12.)



19242.2

The department or its designee shall refer the names of persons with disabilities who meet eligibility criteria for participation and the minimum qualifications of the job classification and any other requirements deemed appropriate by the board to appointing powers for examination appointments. Notwithstanding any other provision of law, and to provide for appropriate job-person placement, all candidates meeting referral requirements shall be eligible for examination appointment. The department may prescribe the method for referring names to appointing powers.

(Amended by Stats. 2012, Ch. 360, Sec. 57. Effective January 1, 2013.)



19242.4

All examination appointments to positions under the Limited Examination and Appointment Program shall be made on a temporary and provisional basis to allow candidates to demonstrate their ability to perform the duties of the position. The term of the appointment shall be known as the job examination period and its duration shall be determined by board rule.

(Added by Stats. 1988, Ch. 738, Sec. 2.)



19242.6

Candidates serving in positions under the Limited Examination and Appointment Program shall not acquire permanent civil service status but shall receive the same salary and benefits to which other state employees in temporary positions are entitled.

(Added by Stats. 1988, Ch. 738, Sec. 2.)



19242.8

The department or its designee shall develop evaluation standards which are appropriate tests of fitness for the job classification. During the job examination period, the appointing power shall prepare written evaluations of the candidate’s performance. The final evaluation shall contain a recommendation as to whether or not to appoint the candidate to an appropriate position where civil service status may accumulate.

(Amended by Stats. 2012, Ch. 360, Sec. 58. Effective January 1, 2013.)



19242.9

Upon failure of the appointing power to terminate the appointment of the candidate within 30 days following the end of the job examination period, it shall be presumed that the candidate has qualified in the examination.

(Added by Stats. 1988, Ch. 738, Sec. 2.)



19243

Upon successful completion of the job examination period, the candidate shall have qualified in the examination. With the approval of the department, the appointing power may appoint the candidate, without further examination, to an appropriate position where civil service status may accumulate.

(Amended by Stats. 2012, Ch. 360, Sec. 59. Effective January 1, 2013.)



19243.2

With the approval of the department, the appointing power may shorten or extend the duration of the job examination period.

(Amended by Stats. 2012, Ch. 360, Sec. 60. Effective January 1, 2013.)



19243.4

Upon unsuccessful completion of the job examination period, the appointing power may terminate the appointment of the candidate in accordance with board rule.

(Added by Stats. 1988, Ch. 738, Sec. 2.)






ARTICLE 3 - Appeals

19244

Applicants for and candidates in the Limited Examination and Appointment Program examination process may appeal in accordance with board rule any of the following actions:

(a) A refusal to certify eligibility to participate in the program.

(b) A rejection of an application to participate in an examination.

(c) A disqualification by an interview panel or by any other selection method used.

(d) A denial of a request for reasonable accommodation during the job examination period.

(e) A termination of an appointment of a candidate during a job examination period.

(Amended by Stats. 1990, Ch. 478, Sec. 14.)









CHAPTER 6 - Service

ARTICLE 1 - General

19251.5

All state employees and employees of the University of California and the California State University shall have the right to communicate with Members and employees of the Legislature.

A state employee, employee of the University of California, or employee of the California State University may raise as a defense, at an adverse action hearing, the right to communicate with Members and employees of the Legislature as provided for in this section whenever he or she believes that the basis for that adverse action is retaliation for that communication.

(Amended by Stats. 1990, Ch. 478, Sec. 15.)



19253

Subject to approval by the department, an appointing power with the concurrence or at the request of an employee may request the voluntary demotion of such employee to a vacant position.

If the class to which the demotion is proposed requires qualifications, knowledges, or abilities not measured by the examination for the class from which demotion is proposed, the department may examine the employee for the possession of those additional qualifications, knowledges, and abilities.

(Amended by Stats. 2013, Ch. 427, Sec. 65. Effective January 1, 2014.)



19253.5

(a) An appointing power may require an employee to submit to a medical examination by a physician or physicians designated by the appointing power to evaluate the capacity of the employee to perform the work of his or her position.

(b) Fees for the examination and for the services of medical specialists or technicians, if necessary, shall be paid by the state agency. The employee may submit medical or other evidence to the examining physician or to the appointing power. The examining physician shall make a written report of the examination to the appointing power. The appointing power shall provide a copy to the physician designated by the employee.

(c) When the appointing power, after considering the conclusions of the medical examination and other pertinent information, concludes that the employee is unable to perform the work of his or her present position, but is able to perform the work of another position including one of less than full time, the appointing power may demote or transfer the employee to such a position.

Except as authorized by the Department of Human Resources under Section 19837, the employee demoted or transferred pursuant to this section shall receive the maximum of the salary range of the class to which he or she is demoted or transferred, provided that the salary is not greater than the salary he or she received at the time of his or her demotion or transfer.

(d) When the appointing power after considering the conclusions of the medical examination provided for by this section or medical reports from the employee’s physician, and other pertinent information, concludes that the employee is unable to perform the work of his or her present position, or any other position in the agency, and the employee is not eligible or waives the right to retire for disability and elects to withdraw his or her retirement contributions or to permit his or her contributions to remain in the retirement fund with rights to service retirement, the appointing power may terminate the appointment of the employee.

(e) The appointing power may demote, transfer, or terminate an employee under this section without requiring the employee to submit to a medical examination when the appointing power relies upon a written statement submitted to the appointing power by the employee as to the employee’s condition or upon medical reports submitted to the appointing power by the employee.

(f) The employee shall be given written notice of any demotion, transfer, or termination under this section at least 15 days prior to the effective date thereof. No later than 15 days after service of the notice, the employee may appeal the action of the appointing power to the board. The board, in accordance with its rules, shall hold a hearing. The board may sustain, disapprove, or modify the demotion, transfer, or termination.

(g) Whenever the board revokes or modifies a demotion, transfer, or termination, the board shall direct the payment of salary to the employee calculated on the same basis and using the same standards as provided in Section 19584.

(h) Upon the request of an appointing authority or the petition of the employee who was terminated, demoted, or transferred in accordance with this section, the employee shall be reinstated to an appropriate vacant position in the same class, in a comparable class or in a lower related class if it is determined by the board that the employee is no longer incapacitated for duty. Such a reinstatement to a position in a different agency may be made only with the concurrence of that agency. In approving or ordering the reinstatements, the board may require the satisfactory completion of a new probationary period. When the board finds the employee who was terminated, demoted, or transferred is no longer incapacitated for duty but there is no vacant position to which the employee appropriately can be appointed, the name of the employee shall be placed upon those reemployment lists that are determined to be appropriate by the board.

(i) (1) If the appointing power, after considering the conclusions of the medical examination provided for by this section or medical reports from the employee’s physician and other pertinent information, concludes that the employee is unable to perform the work of his or her present position or any other position in the agency and the employee is eligible and does not waive the right to retire for disability, the appointing power shall file an application for disability retirement on the employee’s behalf. The appointing power shall give the employee 15 days written notice of its intention to file such an application and a reasonable opportunity to respond to the appointing power prior to the appointing power’s filing of the application. However, the appointing power’s decision to file the application is final and is not appealable to the State Personnel Board.

(2) Notwithstanding Section 21153, upon filing the application for disability retirement, the appointing power may remove the employee from the job and place the employee on involuntary leave status. The employee may use any accrued leave eligible during the period of the involuntary leave. If the employee’s leave credits and programs are exhausted or if they do not provide benefits at least equal to the estimated retirement allowance, the appointing power shall pay the employee an additional temporary disability allowance so that the employee receives payment equal to the retirement allowance. The appointing power shall continue to make all employer contributions to the employee’s health plans during the period of the involuntary leave.

(3) If the application for disability retirement is subsequently granted, the retirement system shall reimburse the appointing power for the temporary disability allowance which shall be deducted from any back disability retirement benefits otherwise payable to the employee. If the application is denied, the appointing power shall reinstate the employee to his or her position with back salary and benefits pursuant to subdivision (g), less any temporary disability allowance paid by the appointing power. The appointing power shall also restore any leave credits the employee used during the period of the involuntary leave.

(Amended by Stats. 2013, Ch. 427, Sec. 66. Effective January 1, 2014.)



19257

Any person acting in good faith in accepting an appointment or employment contrary to this part or the rules prescribed hereunder, shall be paid by the appointing power the compensation promised by or on behalf of the appointing power or, in case no compensation is so promised, then, the actual value of any service rendered and the expense incurred in good faith under such attempted appointment or employment, and has a cause of action against the appointing power therefor.

(Added by Stats. 1945, Ch. 123.)



19257.5

Where the appointment of an employee has been made and accepted in good faith, but where the appointment would not have been made but for some mistake of law or fact that if known to the parties would have rendered the appointment unlawful when made, the department may declare the appointment void from the beginning if the action is taken within one year after the appointment.

(Amended by Stats. 2013, Ch. 427, Sec. 67. Effective January 1, 2014.)



19261

(a) The Department of Human Resources may establish standards of health and safety in state agencies and may develop a comprehensive health and safety program designed to improve the efficiency and raise the morale of state employees.

Nothing in this section or in the standards established thereunder shall discriminate against treatment by prayer or spiritual means nor require physical examination of any employee who files with the board an affidavit setting forth that he or she depends exclusively upon prayer for healing in accordance with the teachings of a bona fide religious sect, denomination or organization and that he or she is to the best of his or her knowledge and belief in good health and that he or she claims exemption on such grounds, except that when there is probable cause to believe that such employee is not physically able to perform the duties of his or her employment, the board may require a physical examination of the employee sufficient to indicate whether or not he or she is able to perform the duties of his or her employment.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2012, Ch. 665, Sec. 70. Effective January 1, 2013.)






ARTICLE 2 - Upward Mobility

19400

It is the intent of this article to establish and maintain an effective upward mobility program for state employees in low-paying occupations. An upward mobility program is one in which career opportunities are developed and published and assistance is provided which will allow employees in low-paying occupations to develop and advance to their highest potential.

(Amended by Stats. 2013, Ch. 427, Sec. 68. Effective January 1, 2014.)



19401

All appointing authorities of state government shall establish an effective program of upward mobility for employees in low-paying occupational groups. In developing their upward mobility programs, appointing authorities shall endeavor to provide, to the greatest extent possible, the following opportunities for employees who meet criteria established by the appointing authority, demonstrate the aptitude or potential for advancement, and wish to participate in:

(a) Career counseling using individual professional, administrative, and technical employees who can serve as career models, and a course in group career counseling. Each employee who wishes to participate in an upward mobility program should be required to develop a career development plan.

(b) Appropriate academic counseling.

(c) Training opportunities such as college programs related to special training programs. This training may include release time at reduced cost or no cost to the employee and may be offered in geographically remote areas through cooperative arrangements with other departments and colleges.

(d) Training and development assignments.

(e) On-the-job training.

(f) Job restructuring, including the development of career ladders and lattices, and modifications of requirements where employment barriers exist.

(Amended by Stats. 2013, Ch. 427, Sec. 69. Effective January 1, 2014.)



19402

All upward mobility programs shall include annual goals that include the number of employees expected to progress from positions in low-paying occupational groups to entry-level technical, professional, and administrative positions, and the timeframe within which this progress shall occur. The Department of Human Resources shall be responsible for approving each department’s annual upward mobility goals and timetables.

Any appointing authority that determines that it will be unable to achieve the goals may ask the department for a reduction in the goals. If the department determines that the appointing authority has not made a good faith effort to achieve the goals, the department shall hold public hearings to determine the reasons for the deficiencies and to establish a program to overcome these deficiencies.

(Amended by Stats. 2013, Ch. 427, Sec. 70. Effective January 1, 2014.)



19403

The department shall, in cooperation with appointing authorities, establish bridging classifications and career ladders to provide upward mobility from jobs in low-paying occupations to technical, professional, and administrative jobs on an ongoing basis.

(Amended by Stats. 2013, Ch. 427, Sec. 71. Effective January 1, 2014.)



19405

The department shall annually submit a report to the Legislature on the performance of each appointing authority and agency in state government in meeting its obligations under this article.

(Amended by Stats. 2013, Ch. 427, Sec. 72. Effective January 1, 2014.)



19406

The State Personnel Board shall prepare written guidelines for implementation of the upward mobility program described in this article within six months from the effective date of this article. The board shall involve representatives from a cross section of groups and organizations representing state employees, including target groups, both in the initial discussion and in the subsequent preparation of the guidelines.

(Amended by Stats. 1999, Ch. 310, Sec. 17. Effective January 1, 2000.)









CHAPTER 7 - Separations From Service

ARTICLE 1 - Disciplinary Proceedings

19570

As used in this article “adverse action” means dismissal, demotion, suspension, or other disciplinary action. This article shall not apply to any adverse action affecting managerial employees subject to Article 2 (commencing with Section 19590), except as provided in Sections 19590.5, 19592, and 19592.2.

(Amended by Stats. 1985, Ch. 794, Sec. 28.)



19571

In conformity with this article and the board rule, adverse action may be taken against any employee, or person whose name appears on any employment list for any cause for discipline specified in this article.

(Amended by Stats. 1981, Ch. 526, Sec. 2.)



19572

Each of the following constitutes cause for discipline of an employee, or of a person whose name appears on any employment list:

(a) Fraud in securing appointment.

(b) Incompetency.

(c) Inefficiency.

(d) Inexcusable neglect of duty.

(e) Insubordination.

(f) Dishonesty.

(g) Drunkenness on duty.

(h) Intemperance.

(i) Addiction to the use of controlled substances.

(j) Inexcusable absence without leave.

(k) Conviction of a felony or conviction of a misdemeanor involving moral turpitude. A plea or verdict of guilty, or a conviction following a plea of nolo contendere, to a charge of a felony or any offense involving moral turpitude is deemed to be a conviction within the meaning of this section.

(l) Immorality.

(m) Discourteous treatment of the public or other employees.

(n) Improper political activity.

(o) Willful disobedience.

(p) Misuse of state property.

(q) Violation of this part or of a board rule.

(r) Violation of the prohibitions set forth in accordance with Section 19990.

(s) Refusal to take and subscribe any oath or affirmation that is required by law in connection with the employment.

(t) Other failure of good behavior either during or outside of duty hours, which is of such a nature that it causes discredit to the appointing authority or the person’s employment.

(u) Any negligence, recklessness, or intentional act that results in the death of a patient of a state hospital serving the mentally disabled or the developmentally disabled.

(v) The use during duty hours, for training or target practice, of any material that is not authorized for that use by the appointing power.

(w) Unlawful discrimination, including harassment, on any basis listed in subdivision (a) of Section 12940, as those bases are defined in Sections 12926 and 12926.1, except as otherwise provided in Section 12940, against the public or other employees while acting in the capacity of a state employee.

(x) Unlawful retaliation against any other state officer or employee or member of the public who in good faith reports, discloses, divulges, or otherwise brings to the attention of, the Attorney General or any other appropriate authority, any facts or information relative to actual or suspected violation of any law of this state or the United States occurring on the job or directly related to the job.

(Amended by Stats. 2004, Ch. 788, Sec. 8. Effective January 1, 2005.)



19573

The Department of Human Resources may establish disciplinary criteria applicable to adverse actions taken by appointing bodies pursuant to the causes of discipline set forth in Section 19572.

(Added by Stats. 2012, Ch. 665, Sec. 71. Effective January 1, 2013.)



19574

(a) The appointing power, or its authorized representative, may take adverse action against an employee for one or more of the causes for discipline specified in this article. Adverse action is valid only if a written notice is served on the employee prior to the effective date of the action, as defined by board rule. The notice shall be served upon the employee either personally or by mail and shall include: (1) a statement of the nature of the adverse action; (2) the effective date of the action; (3) a statement of the reasons therefor in ordinary language; (4) a statement advising the employee of the right to answer the notice orally or in writing; and (5) a statement advising the employee of the time within which an appeal must be filed. The notice shall be filed with the board not later than 15 calendar days after the effective date of the adverse action.

(b) Effective January 1, 1996, this subdivision shall apply only to state employees in State Bargaining Unit 5. This section shall not apply to discipline as defined by Section 19576.1.

(Amended by Stats. 2008, Ch. 150, Sec. 10. Effective January 1, 2009.)



19574.1

(a) An employee who has been served with notice of adverse action, or a representative designated by the employee, shall have the right to inspect any documents in the possession of, or under the control of, the appointing power which are relevant to the adverse action taken or which would constitute “relevant evidence” as defined in Section 210 of the Evidence Code. The employee, or the designated representative, shall also have the right to interview other employees having knowledge of the acts or omissions upon which the adverse action was based. Interviews of other employees and inspection of documents shall be at times and places reasonable for the employee and for the appointing power.

(b) The appointing power shall make all reasonable efforts necessary to assure the cooperation of any other employees interviewed pursuant to this section.

(Amended by Stats. 2008, Ch. 150, Sec. 11. Effective January 1, 2009.)



19574.2

(a) Any party claiming that his or her request for discovery pursuant to Section 19574.1 has not been complied with may serve and file a petition to compel discovery with the Hearing Office of the State Personnel Board, naming as respondent the party refusing or failing to comply with Section 19574.1. The petition shall state facts showing that the respondent party failed or refused to comply with Section 19574.1, a description of the matters sought to be discovered, the reason or reasons why the matter is discoverable under Section 19574.1, and the ground or grounds of the respondent’s refusal so far as known to the petitioner.

(b) The petition shall be served upon the respondent party and filed within 14 days after the respondent party first evidenced his or her failure or refusal to comply with Section 19574.1 or within 30 days after the request was made and the party has failed to reply to the request, whichever period is longer. However, no petition may be filed within 90 days of the date set for commencement of the administrative hearing, except upon a petition and a determination by the administrative law judge of good cause. In determining good cause, the administrative law judge shall consider the necessity and reasons for the discovery, the diligence or lack of diligence of the moving party, whether the granting of the petition will delay the commencement of the administrative hearing on the date set, and the possible prejudice of the action to any party. The respondent shall have a right to file a written answer to the petition. Any answer shall be filed with the Hearing Office of the State Personnel Board and the petitioner within 15 days of service of the petition.

Unless otherwise stipulated by the parties and as provided by this section, the administrative law judge shall review the petition and any response filed by the respondent and issue a decision granting or denying the petition within 20 days after the filing of the petition. Nothing in this section shall preclude the administrative law judge from determining that an evidentiary hearing shall be conducted prior to the issuance of a decision on the petition. In the event that a hearing is ordered, the decision of the administrative law judge shall be issued within 20 days of the closing of the hearing.

A party aggrieved by the decision of the administrative law judge may, within 30 days of service of the decision, file a petition to compel discovery in the superior court for the county in which the administrative hearing will be held or in the county in which the headquarters of the appointing power is located. The petition shall be served on the respondent party.

(c) If from a reading of the petition the court is satisfied that the petition sets forth good cause for relief, the court shall issue an order to show cause directed to the respondent party; otherwise the court shall enter an order denying the petition. The order to show cause shall be served upon the respondent and his or her attorney of record in the administrative proceeding by personal delivery or certified mail and shall be returnable no earlier than 10 days from its issuance nor later than 30 days after the filing of the petition. The respondent party shall have the right to serve and file a written answer or other response to the petition and order to show cause.

(d) The court may, in its discretion, order the administrative proceeding stayed during the pendency of the proceeding, and, if necessary, for a reasonable time thereafter to afford the parties time to comply with the court order.

(e) Where the matter sought to be discovered is under the custody or control of the respondent party and the respondent party asserts that the matter is not a discoverable matter under Section 19574.1, or is privileged against disclosure under Section 19574.1, the court may order lodged with it matters which are provided in subdivision (b) of Section 915 of the Evidence Code and shall examine the matters in accordance with the provisions thereof.

(f) The court shall decide the case on the matters examined by the court in camera, the papers filed by the parties, and any oral argument and additional evidence as the court may allow.

(g) Unless otherwise stipulated by the parties, the court shall no later than 45 days after the filing of the petition file its order denying or granting the petition; provided, however, that the court may on its own motion for good cause extend the time an additional 45 days. The order of the court shall be in writing setting forth the matters or parts the petitioner is entitled to discover under Section 19574.1. A copy of the order shall forthwith be served by mail by the clerk upon the parties. Where the order grants the petition in whole or in part, the order shall not become effective until 10 days after the date the order is served by the clerk. Where the order denies relief to the petitioning party, the order shall be effective on the date it is served by the clerk.

(h) The order of the superior court shall be final and, except for this subdivision, shall not be subject to review by appeal. A party aggrieved by the order, or any part thereof, may within 30 days after the service of the superior court’s order serve and file in the district court of appeal for the district in which the superior court is located, a petition for a writ of mandamus to compel the superior court to set aside, or otherwise modify, its order. Where a review is sought from an order granting discovery, the order of the trial court and the administrative proceeding shall be stayed upon the filing of the petition for writ of mandamus; provided, however, that the court of appeal may dissolve or modify the stay thereafter, if it is in the public interest to do so. Where the review is sought from a denial of discovery, neither the trial court’s order nor the administrative proceeding shall be stayed by the court of appeal except upon a clear showing of probable error.

(i) Where the superior court finds that a party or his or her attorney, without substantial justification, failed or refused to comply with Section 19574.1, or, without substantial justification, filed a petition to compel discovery pursuant to this section, or, without substantial justification, failed to comply with any order of court made pursuant to this section, the court may award court costs and reasonable attorney fees to the opposing party. Nothing in this subdivision shall limit the power of the superior court to compel obedience to its orders by contempt proceedings.

(Amended by Stats. 2013, Ch. 427, Sec. 73. Effective January 1, 2014.)



19574.5

Pending investigation by the appointing power of accusations against an employee involving misappropriation of public funds or property, drug addiction, mistreatment of persons in a state institution, immorality, or acts which would constitute a felony or a misdemeanor involving moral turpitude, the appointing power may order the employee on leave of absence for not to exceed 15 days. The leave may be terminated by the appointing power by giving 48 hours’ notice in writing to the employee.

If adverse action is not taken on or before the date such a leave is terminated, the leave shall be with pay.

If adverse action is taken on or before the date such leave is terminated, the adverse action may be taken retroactive to any date on or after the date the employee went on leave. Notwithstanding the provisions of Section 19574, the adverse action, under such circumstances, shall be valid if written notice is served upon the employee and filed with the board not later than 15 calendar days after the employee is notified of the adverse action.

(Amended by Stats. 1981, Ch. 526, Sec. 5.)



19575

The employee has 30 calendar days after the effective date of the adverse action to file with the board a written answer to the notice of adverse action. The answer shall be deemed to be a denial of all of the allegations of the notice of adverse action not expressly admitted and a request for hearing or investigation as provided in this article. With the consent of the board or its authorized representative an amended answer may subsequently be filed. If the employee fails to answer within the time specified or after answer withdraws his or her appeal the adverse action taken by the appointing power shall be final. A copy of the employee’s answer and of any amended answer shall promptly be given by the board to the appointing power.

(Amended by Stats. 2008, Ch. 150, Sec. 13. Effective January 1, 2009.)



19575.5

At any time before an employee’s appeal is submitted to the board or its authorized representative for decision, the appointing power may with the consent of the board or its authorized representative serve on the employee and file with the board an amended or supplemental notice of adverse action. If the amended or supplemental notice presents new causes or allegations the employee shall be afforded a reasonable opportunity to prepare his defense thereto, but he shall not be entitled to file a further answer unless the board or its authorized representative so orders. Any new causes or allegations shall be deemed controverted and any objections to the amended or supplemental causes or allegations may be made orally at the hearing or investigation and shall be noted in the record.

(Amended by Stats. 1981, Ch. 526, Sec. 7.)



19576

Whenever an answer is filed by an employee who has been suspended without pay for five days or less, or who has received a formal reprimand or up to a one-step reduction in pay for four months or less, the board or its authorized representative shall make an investigation with or without a hearing as it deems necessary. However, in the event an employee receives one of these actions under subdivision (r) of Section 19572 for behavior or acts outside of duty hours, the employee shall, if he or she files an answer to the action, be afforded a hearing. If the employee receives one of the cited actions in more than three instances in any 12-month period, the employee shall, upon each additional action within the same 12-month period, be afforded a hearing if the employee files an answer to the action.

If the provisions of this section concerning whether a hearing should be held are in conflict with the provisions of a memorandum of understanding reached pursuant to the State Employer-Employee Relations Act (SEERA), commencing with Section 3512, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2008, Ch. 150, Sec. 14. Effective January 1, 2009.)



19576.1

Effective January 1, 1996, notwithstanding Section 19576, this section shall apply only to state employees in State Bargaining Unit 5.

Whenever an answer is filed by an employee who has been suspended without pay for five days or less or who has received a formal reprimand or up to a five percent reduction in pay for five months or less, the Department of Human Resources or its authorized representative shall make an investigation, with or without a hearing, as it deems necessary. However, if he or she receives one of the cited actions in more than three instances in any 12-month period, he or she, upon each additional action within the same 12-month period, shall be afforded a hearing before the State Personnel Board if he or she files an answer to the action.

The Department of Human Resources shall not have the above authority with regard to formal reprimands. Formal reprimands shall not be appealable by the receiving employee by any means, except that the State Personnel Board, pursuant to its constitutional authority, shall maintain its right to review all formal reprimands. Formal reprimands shall remain available for use by the appointing authorities for the purpose of progressive discipline.

Disciplinary action taken pursuant to this section is not subject to Sections 19180, 19574.1, 19574.2, 19575, 19575.5, 19579, 19580, 19581, 19581.5, 19582, 19583, and 19587, or to State Personnel Board Rules 51.1 to 51.9, inclusive, 52, and 52.1 to 52.5, inclusive.

Notwithstanding any other law or rule, if the provisions of this section are in conflict with the provisions of the memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2012, Ch. 665, Sec. 72. Effective January 1, 2013.)



19578

Except as provided in Section 19576, whenever an answer is filed to an adverse action, the board or its authorized representative shall within a reasonable time hold a hearing. The board shall notify the parties of the time and place of the hearing. The hearing shall be conducted in accordance with the provisions of Section 11513 of the Government Code, except that the employee and other persons may be examined as provided in Section 19580, and the parties may submit all proper and competent evidence against or in support of the causes.

(Amended by Stats. 2008, Ch. 150, Sec. 17. Effective January 1, 2009.)



19579

Failure of either party (the employee, the employer, or their representatives) to proceed at the hearing shall be deemed a withdrawal of the action or appeal, unless the hearing is continued by mutual agreement of the parties, or upon showing of good cause.

(Repealed and added by Stats. 1985, Ch. 1195, Sec. 4.5.)



19580

Either by deposition or at the hearing the employee may be examined and may examine or cause any person to be examined under Section 776 of the Evidence Code.

(Amended by Stats. 1965, Ch. 299.)



19581

The board or its authorized representative shall issue subpenas for witnesses for the employee upon his written request and at his cost. The board or its authorized representative may require such costs to be prepaid.

(Amended by Stats. 1953, Ch. 1536.)



19581.5

Prior to the scheduling of a contested adverse action or rejection on probation for hearing, the board may require or any party may request a prehearing or settlement conference. The administrative law judge presiding over the settlement conference shall not preside over any subsequent hearing on the contested adverse action or rejection on probation unless agreed to by both parties.

(Added by Stats. 1988, Ch. 788, Sec. 1.)



19582

(a) Hearings may be held by the board, or by any authorized representative, but the board shall render the decision that in its judgment is just and proper.

During a hearing, after the appointing authority has completed the opening statement or the presentation of evidence, the employee, without waiving his or her right to offer evidence in the event the motion is not granted, may move for a dismissal of the charges.

If it appears that the evidence presented supports the granting of the motion as to some but not all of the issues involved in the action, the board or the authorized representative shall grant the motion as to those issues and the action shall proceed as to the issues remaining. Despite the granting of the motion, no judgment shall be entered prior to a final determination of the action on the remaining issues, and shall be subject to final review and approval by the board.

(b) If a contested case is heard by an authorized representative, he or she shall prepare a proposed decision in a form that may be adopted as the decision in the case. A copy of the proposed decision shall be furnished by the board to each party within 10 days after the board has adopted, modified, rejected, or remanded the proposed decision. The board itself may adopt the proposed decision in its entirety, may remand the proposed decision, or may reduce the adverse action set forth therein and adopt the balance of the proposed decision.

(c) If the proposed decision is not remanded or adopted as provided in subdivision (b), each party shall be notified of the action, and the board itself may decide the case upon the record, including the transcript, with or without taking any additional evidence, or may refer the case to the same or another authorized representative to take additional evidence. If the case is so assigned to an authorized representative, he or she shall prepare a proposed decision as provided in subdivision (b) upon the additional evidence and the transcript and other papers that are part of the record of the prior hearing. A copy of the proposed decision shall be furnished to each party. The board itself shall decide no case provided for in this subdivision without affording the parties the opportunity to present oral and written argument before the board itself. If additional oral evidence is introduced before the board itself, no board member may vote unless he or she heard the additional oral evidence.

(d) In arriving at a decision or a proposed decision, the board or its authorized representative may consider any prior suspension or suspensions of the appellant by authority of any appointing power, or any prior proceedings under this article.

(e) In arriving at a decision or a proposed decision, the board, in exercising its discretion consistent with its authority under Section 3 of Article VII of the California Constitution, shall give consideration and respect to any applicable disciplinary criteria established pursuant to Section 19573, and the extent to which the employee’s conduct resulted in, or if repeated is likely to result in, harm to the public service, the circumstances surrounding the offense or misconduct, and the likelihood of recurrence.

(f) The decision shall be in writing and contain findings of fact and the adverse action, if any. The findings may be stated in the language of the pleadings or by reference thereto. Copies of the decision shall be served on the parties personally or by mail.

(Amended by Stats. 2013, Ch. 427, Sec. 74. Effective January 1, 2014.)



19582.5

The board may designate certain of its decisions as precedents. Decisions of the board are subject to Section 11425.60. The board may provide by rule for the reconsideration of a previously issued decision to determine whether or not it shall be designated as a precedent decision. All decisions designated as precedents shall be published in a manner determined by the board.

(Amended by Stats. 1995, Ch. 938, Sec. 56. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



19582.51

Effective January 1, 1996, notwithstanding Section 19582.5, this section shall only apply to state employees in State Bargaining Unit 5. The board may designate certain of its decisions as precedents. Precedential decisions shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3. The board may provide by rule for the reconsideration of a previously issued decision to determine whether or not it shall be designated as a precedent decision. All decisions designated as precedents shall be published in a manner determined by the board.

For purposes of this section, decisions reached pursuant to Section 19576.1 are not subject to board precedential decision. Arbitrators shall not be bound by board precedential decisions, and the board may not adopt an arbitrator’s decision as a precedential decision.

(Added by Stats. 1995, Ch. 768, Sec. 10. Effective October 12, 1995.)



19583

The board shall render a decision within a reasonable time after the hearing or investigation. The adverse action taken by the appointing power shall stand unless modified or revoked by the board. If the board finds that the cause or causes for which the adverse action was imposed were insufficient or not sustained, or that the employee was justified in the course of conduct upon which the causes were based, it may modify or revoke the adverse action and it may order the employee returned to his or her position with appropriate restoration of backpay and lost benefits either as of the date of the adverse action or as of such later date as it may specify. The decision of the board shall be entered upon the minutes of the board and the official roster. In arriving at a decision, the board, in exercising its discretion consistent with its authority under Section 3 of Article VII of the California Constitution, shall give consideration and respect to any applicable disciplinary criteria established pursuant to Section 19573.

(Amended by Stats. 2012, Ch. 665, Sec. 74. Effective January 1, 2013.)



19583.1

Dismissal of an employee from the service shall, unless otherwise ordered by the board:

(a) Constitute a dismissal as of the same date from any and all positions which the employee may hold in the state civil service.

(b) Result in the automatic removal of the employee’s name from any and all employment lists on which it may appear.

(c) Terminate the salary of the employee as of the date of dismissal except that he shall be paid any unpaid salary, and paid for any and all unused and accumulated vacation and any and all accumulated compensating time off or overtime to his credit as of the date of dismissal.

(Added by Stats. 1949, Ch. 1416.)



19583.5

(a) Any person, except for a current ward of the Division of Juvenile Facilities, a current inmate of the Department of Corrections and Rehabilitation, or a current patient of a facility operated by the State Department of State Hospitals, with the consent of the board or the appointing power may file charges against an employee requesting that adverse action be taken for one or more causes for discipline specified in this article. Charges filed by a person who is a state employee shall not include issues covered by the state’s employee grievance or other merit appeals processes. Any request of the board to file charges pursuant to this section shall be filed within one year of the event or events that led to the filing. The employee against whom the charges are filed shall have a right to answer as provided in this article. In all of these cases, a hearing shall be conducted in accord with this article and if the board finds that the charges are true it shall have the power to take any adverse action as in its judgment is just and proper. An employee who has sought to bring a charge or an adverse action against another employee using the grievance process, shall first exhaust that administrative process prior to bringing the case to the board.

(b) This section shall not be construed to supersede Section 19682.

(Amended by Stats. 2012, Ch. 440, Sec. 21. Effective September 22, 2012.)



19584

Whenever the board revokes or modifies an adverse action and orders that the employee be returned to his or her position, it shall direct the payment of salary and all interest accrued thereto, and the reinstatement of all benefits that otherwise would have normally accrued. “Salary” shall include salary, as defined in Section 18000, salary adjustments and shift differential, and other special salary compensations, if sufficiently predictable. Benefits shall include, but shall not be limited to, retirement, medical, dental, and seniority benefits pursuant to memoranda of understanding for that classification of employee to the employee for that period of time as the board finds the adverse action was improperly in effect.

Salary shall not be authorized or paid for any portion of a period of adverse action that the employee was not ready, able, and willing to perform the duties of his or her position, whether the adverse action is valid or not or the causes on which it is based state facts sufficient to constitute cause for discipline.

From any such salary due there shall be deducted compensation that the employee earned, or might reasonably have earned, during any period commencing more than six months after the initial date of the suspension.

(Amended by Stats. 1994, Ch. 814, Sec. 4. Effective January 1, 1995.)



19585

(a) This section shall apply to permanent and probationary employees and may be used in lieu of adverse action and rejection during probation when the only cause for action against an employee is his or her failure to meet a requirement for continuing employment, as provided in this section. This section shall not apply to cases subject to the provisions of termination or demotion for medical reasons or retirement for disability.

(b) An appointing power may terminate, demote, or transfer an employee who fails to meet the requirement for continuing employment that is prescribed by the board on or after January 1, 1986, in the specification for the classification to which the employee is appointed. Notwithstanding the foregoing, as prescribed by Article 11 (commencing with Section 19991) of Chapter 1 of Part 2.6, the appointing power may grant the employee a leave of absence in lieu of one of the actions specified above. In prescribing requirements for continuing employment, the board may specify standards to ensure that the requirements are consistently applied. The board may also specify when separation from a position for failure to meet requirements for continuing employment also constitutes separation from former positions that the employee held in other classifications that have the same or greater requirements for continuing employment.

(c) The federal Immigration Reform and Control Act of 1986 requires termination of an employee for failure to meet the employment eligibility requirements of that act, and if this is the only cause for action against that employee, the termination shall be carried out pursuant to this section. If a person fails to meet the employment eligibility requirements of the federal Immigration Reform and Control Act of 1986, that information, when used under this section, except for purposes of the appeals process, shall be confidential, as provided in the federal Immigration Reform and Control Act of 1986.

(d) For the purposes of this section, requirements for continuing employment shall be limited to the acquisition or retention of specified licenses, certificates, registrations, or other professional qualifications, education, or eligibility for continuing employment or advancement to the fully qualified level within a particular class series. The board shall prescribe procedures to ensure that employees affected by the requirements are informed of them. Requirements for continuing employment that are established for the purposes of this section shall not include medical, physical ability, work, or academy performance standards.

(e) For the purposes of this section, an employee who has filed a proper and timely application for renewal of a required license, registration, or certificate shall be considered as having maintained the license, registration, or certificate unless it is subsequently denied, revoked, or suspended.

(f) The employee shall receive at least five days’ written notice of termination, demotion, or transfer and shall have the right to appeal the action to the board.

(g) When the requirements for continuing employment have been regained, terminated, demoted, or transferred employees may be reinstated pursuant to Section 19140.

(h) Any action under this section shall be considered nondisciplinary for the purposes of the State Civil Service Act and board rules.

(i) Whenever the board revokes or modifies a termination, demotion, or transfer under this section, the board shall direct the payment of salary and benefits to the employee calculated on the same basis and using the same standards as provided in Section 19584.

(Amended by Stats. 1999, Ch. 310, Sec. 18. Effective January 1, 2000.)



19586

Within 30 days after the day a copy of the decision rendered by the board in a proceeding under this article is served by the board upon the parties to the decision, either party may petition the board for rehearing of the decision. The petition for rehearing shall be in writing and shall contain all of the grounds upon which a rehearing should be granted.

Within 30 days after the filing of a petition for rehearing with the board, the board shall cause notice thereof to be served upon the other parties to the proceeding by mailing to each a copy of the petition for rehearing. The other parties to the proceeding shall have 20 calendar days from the date of service of a copy of the petition for rehearing to file with the board and serve upon the petitioner a response to the petition for rehearing.

Within 90 days after service of notice of filing of a petition for rehearing, the board shall either grant or deny the petition in whole or in part. Failure to act upon a petition for rehearing within this 90-day period is a denial of the petition.

(Amended by Stats. 2013, Ch. 427, Sec. 76. Effective January 1, 2014.)



19587

If the petition for rehearing is granted, the matter shall be set down for rehearing by the board or its authorized representative. If the matter is set for hearing before an authorized representative, the hearing shall be conducted as to the matters on which granted in substantially the same manner and under like rules of procedure as an original hearing upon charges under this article. If the matter is set for hearing before the board itself, the board may provide the parties with an opportunity to provide written or oral argument and may decide the case upon the record, including the transcript, with or without taking additional evidence.

(Amended by Stats. 1990, Ch. 478, Sec. 16.)



19588

The right to petition a court for writ of mandate, or to bring or maintain any action or proceeding based on or related to any civil service law of this State or the administration thereof shall not be affected by the failure to apply for rehearing by filing written petition therefor with the board.

(Added by Stats. 1953, Ch. 1536.)



19589

Letters of reprimand shall be removed from the personnel file of the state employee and destroyed not later than three years from the date the letters were issued.

(Added by Stats. 1983, Ch. 618, Sec. 1.)






ARTICLE 2 - Tenure of Managerial Employees

19590

Notwithstanding Article 1 (commencing with Section 19570), persons who have been designated as managerial employees under Section 3513 from the beginning of their current appointment, but whose positions are not in the career executive category, shall hold their appointments subject to the following adverse action process:

(a) The employee may be demoted, dismissed, or otherwise disciplined under this section for any of the causes specified in Section 19572, but shall not be disciplined for any cause constituting prohibited discrimination as set forth in Sections 19700 to 19703, inclusive.

(b) At least 20 days prior to the effective date of the disciplinary action, the appointing power shall give the employee written notice of the proposed action setting forth the reasons for the action, the effective date of the action, the right of the employee to answer the notice orally or in writing within 10 days of receipt of notice, and the employee’s appeal rights. Within 15 days after the effective date of the disciplinary action, a copy thereof shall be filed with the board.

(c) The board, at the written request of a disciplined managerial employee filed within 30 days of the employee’s receipt of the notice of the disciplinary action, may investigate with or without a hearing the reasons for the action.

If the adverse action taken against the employee was a disciplinary action other than demotion or dismissal, the board shall, after the investigation or hearing, affirm, reduce, or overturn the action of the appointing power.

If the adverse action taken against the employee was a demotion or dismissal from state civil service, the board shall, after the investigation or hearing and subject to Section 19592.5, affirm or reduce the action, restore the employee to the position from which he or she was demoted, or reinstate the employee to the position from which he or she was dismissed or to a position to which he or she could have transferred.

The decision of the board to modify the action of the appointing power pursuant to this subdivision shall be taken only if the board determines, after investigation or hearing, that there is no substantial evidence to support the reason or reasons for disciplinary action, or that the disciplinary action was made in fraud or bad faith. In any such proceeding, the disciplined managerial employee shall have the burden of proof. Subject to rebuttal by the employee, it shall be presumed that the action was free from fraud and bad faith and that the statement of reasons in the notice of disciplinary action is true.

(Amended by Stats. 1985, Ch. 794, Sec. 30.)



19590.5

Notwithstanding Section 19590, a managerial employee who, without a subsequent break in service due to a permanent separation, has previously served with permanent status in a nonmanagerial state civil service position, may be dismissed from state service only as provided in Article 1 (commencing with Section 19570). Similarly, a managerial employee who has served in a state civil service managerial position for a combined period of at least 12 months, may be dismissed from state service only as provided in Article 1 (commencing with Section 19570). Section 19590 shall apply, however, to a dismissal action against a managerial employee who does not have previous permanent status as described in this section, if the dismissal action is taken during the first year of his or her service in a state civil service managerial position or positions.

(Amended by Stats. 1985, Ch. 794, Sec. 31.)



19591

Any employee demoted pursuant to Section 19590 shall, as specified by Section 19140.5, have the right to be reinstated to his or her former civil service position.

(Added by Stats. 1982, Ch. 985, Sec. 3.)



19592

When action is taken under this article, the provisions of this article and related board and Department of Human Resources rules shall constitute the entire disciplinary action and review process, except that the provisions of Sections 19574.1, 19583.5, and 19584 shall also apply in a manner consistent with the provisions of this article.

(Amended by Stats. 2012, Ch. 665, Sec. 75. Effective January 1, 2013.)



19592.2

Pending investigation by the appointing power of accusations against an employee involving any of the causes for discipline specified in Section 19572, the appointing power may order the employee on leave of absence for not to exceed 15 days. The leave may be terminated by the appointing power by giving 48 hours’ notice in writing to the employee.

If adverse action is not taken on or before the date the leave is terminated, the leave shall be with pay.

If adverse action is taken on or before the date the leave is terminated, the adverse action may be taken retroactive to any date on or after the date the employee went on leave. The adverse action, under these circumstances, shall be valid if written notice is served upon the employee and filed with the board not later than 15 calendar days after the employee is notified of the adverse action.

(Added by Stats. 1983, Ch. 801, Sec. 5.)



19592.5

Notwithstanding any other provisions of law, when a demotion action is taken against a managerial employee who was hired from outside of state civil service pursuant to Section 18930, and the action is taken during the first year of his or her service in a state civil service managerial position or positions, he or she may only transfer, reinstate, be reduced in class or demoted to other positions designated as managerial.

(Amended by Stats. 1984, Ch. 331, Sec. 5.)



19593

This article shall not apply to managerial appointments that took effect prior to January 1, 1984, or in subsequent appointments, except that it shall apply when the provisions of this part and board rule would have required the employee to serve a new probationary period in a subsequent appointment. Where service of a new probationary period would have been discretionary on the part of the appointing power, the appointing power may either apply the provisions of this article to the new appointment, or require the employee to serve the probationary period previously prescribed for the class by the State Personnel Board, or appoint the employee with no new probationary period.

(Amended by Stats. 1983, Ch. 801, Sec. 7.)









CHAPTER 8 - Demonstration Projects

19600

The department may, directly or through agreement or contract with one or more appointing authorities and other public and private organizations, with approval of the board, conduct and evaluate demonstration projects.

Nothing in this section shall infringe upon or conflict with the merit principle as embodied in Article VII of the California Constitution, nor shall any project undertaken pursuant to this act conflict with, or infringe upon the merit principles of the civil service system.

Subject to the provisions of this section, the conducting of demonstration projects shall not be limited by any lack of specific authority under this code to take the action contemplated, or by any provision of this code or any rule or regulation prescribed under this code which is inconsistent with the action, including any law or regulation relating to any of the following:

(a) The methods of establishing qualification requirements for, recruitment for, and appointment to positions.

(b) The methods of classifying positions and compensating employees.

(c) The methods of assigning, reassigning, or promoting employees.

(d) The methods of disciplining employees.

(e) The methods of providing incentives to employees, including the provision of group or individual incentive bonuses or pay.

(f) The hours of work per day or per week.

(g) The methods of involving employees, labor organizations, and employee organizations in personnel decisions.

(h) The methods of reducing overall agency staff and grade levels.

(Amended by Stats. 2012, Ch. 360, Sec. 61. Effective January 1, 2013.)



19600.1

“Demonstration project” means a project approved by the board and conducted by the department or another appointed authority to determine whether a specified change in personnel management policies or procedures would result in improved state personnel management.

(Amended by Stats. 2012, Ch. 360, Sec. 62. Effective January 1, 2013.)



19601

No demonstration project may provide for a waiver of any provision of Chapter 10 (commencing with Section 19680).

(Added by Stats. 1980, Ch. 957.)



19602

(a) Before conducting or entering into any agreement or contract to conduct a demonstration project, the appointing authority proposing the project shall describe its proposal to the department, and specifically address the following factors:

(1) The purposes of the project.

(2) The employees affected by the project categorized by classification, occupational series, or organizational unit.

(3) The number of employees affected.

(4) The methodology.

(5) The duration.

(6) The training to be provided.

(7) The anticipated costs.

(8) The methodology and criteria for evaluating the project during its term and at its conclusion.

(9) A specific description of any aspect of the project for which there is a lack of specific authority.

(10) A specific citation to any provision of law, rule, or regulation that, if not waived under this section, would prohibit the conducting of the project, or any part of the project as proposed.

(11) A specific description of the potential impact of the plan on the rights and status of the employees included within the plan, including their right of appeal.

(12) Provisions for determining the status, rights, compensation, and benefits of affected employees upon the termination of the project.

(b) The department shall notify employees who are likely to be affected by the project and to each house of the Legislature, at least 180 days in advance of the date any project proposed under this section is to take effect.

(c) After the department reviews the proposal, it shall transmit it to the board. The board shall publish notice of the project in the California Regulatory Notice Register with notice of the board meeting or other public hearing at which the proposed adoption of the demonstration project will be considered and acted upon. The notice shall be published at least 30 days prior to the meeting or hearing.

(d) The board shall provide an opportunity for written comment to the board, and oral comment at board meetings or hearings.

(e) The appointing authority proposing the project shall provide to persons who have submitted comments written notice of substantive changes made to the project after the board meeting, and provide an additional 15-day period for submission of comments prior to the final adoption of the demonstration project by the board.

(f) Any regulations implementing the demonstration project shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations. These regulations shall be exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3). However, no regulation implementing a demonstration project shall be exempt from the act if the project limits competition in particular examinations or limits entry into particular classifications on the basis of sex, race, religious creed, color, national origin, ancestry, marital status, physical disability, mental disability, or other non-job-related factors.

(g) Submit the proposed project to public hearings.

(h) Obtain approval from each agency involved in the final version of the plan.

(i) Provide the Legislature with a report at least 90 days in advance of the date the project is to take effect setting forth the final version of the plan as so approved.

(Amended by Stats. 2012, Ch. 360, Sec. 63. Effective January 1, 2013.)



19602.5

(a) Notwithstanding Section 18900, 18901, 18930, 18930.5, 18931, 18933, 18936, 18937, 18938.5, 18939, 18950, 19050, 19052, 19054, 19054.1, 19057, 19057.1, 19057.2, 19057.4, 19081, or 19101, or any other provision of law, but consistent with the merit principles of subdivision (b) of Section 1 of Article VII of the California Constitution, the Department of Motor Vehicles appointing authority may conduct examinations and make appointments, as specified by this section. The purpose of this section is to provide the Department of Motor Vehicles with greater flexibility to match candidates and managerial or supervisory jobs, at the same time resulting in an expedited selection process and cost savings to the department.

(b) The Department of Motor Vehicles appointing authority may conduct competitive examinations on a position-by-position basis for specified managerial classifications and supervisory classifications as agreed to by the board in the manner described in Article 7 (commencing with Section 549.80) of Subchapter 4 of Chapter 1 of Division 1 of Title 2 of the California Code of Regulations in effect on June 27, 2001, or in any other manner approved by the board. In its exercise of authority under this subdivision pursuant to that article, the Department of Motor Vehicles appointing authority shall rank each examination candidate in the manner specified in Article 4 (commencing with Section 548.30) and Article 5 (commencing with Section 548.40) of Subchapter 2 of Chapter 1 of Division 1 of Title 2 of the California Code of Regulations.

(Added by Stats. 2006, Ch. 110, Sec. 2. Effective January 1, 2007.)



19602.7

(a) Notwithstanding Section 18900, 18901, 18930, 18930.5, 18931, 18933, 18938.5, 18950, 19050, 19054.1, or 19057.2, or any other law, but consistent with the merit principles of subdivision (b) of Section 1 of Article VII of the California Constitution, the Department of Transportation appointing authority may conduct examinations and make appointments as specified by this section. The purpose of this section is to provide the Department of Transportation with greater flexibility to match candidates to position-specific vacancies, at the same time resulting in an expedited selection process and cost savings to the department.

(b) The Department of Transportation appointing authority may conduct competitive examinations on a position-specific basis for managerial classifications as agreed to by the board in the manner described in Article 8 (commencing with Section 549.90) of Subchapter 4 of Chapter 1 of Division 1 of Title 2 of the California Code of Regulations. The Department of Transportation appointing authority shall rank each examination candidate in the manner specified in Article 4 (commencing with Section 548.30) and Article 5 (commencing with Section 548.40) of Subchapter 2 of Chapter 1 of Division 1 of Title 2 of the California Code of Regulations.

(Added by Stats. 2007, Ch. 284, Sec. 2. Effective January 1, 2008.)



19602.8

(a) Notwithstanding Section 18900, 18901, 18930, 18930.5, 18931, 18933, 18938.5, 18950, 19050, 19054.1, 19057.2, 19604, 19605, or any other law, but consistent with the merit principles of subdivision (b) of Section 1 of Article VII of the California Constitution, the Department of Forestry and Fire Protection appointing authority may conduct examinations and make appointments as specified in subdivision (b). The purpose of this section is to provide the Department of Forestry and Fire Protection with greater flexibility to match candidates to Forester Series and Forestry Assistant classification vacancies, resulting in an expedited selection process, cost avoidances to the department, and a more expedited timeframe to carry out the people’s business.

(b) The appointing authority of Department of Forestry and Fire Protection may conduct a demonstration project consistent with the authority in Section 19603 for competitive examinations on a position specific basis for the Forester Series and Forestry Assistant classifications and make appointments to positions based on a merit process open to all persons meeting specific minimum qualifications as agreed to by the board.

(Added by Stats. 2014, Ch. 36, Sec. 4. Effective June 20, 2014.)



19603

Each demonstration project shall terminate before the end of the five-year period beginning on the date on which the project takes effect, except that the project may continue beyond the date to the extent necessary to validate the results of the project.

Subject to the terms of any written agreement or contract between the department and an appointing authority, a demonstration project involving the appointing authority may be terminated by the board or the appointing authority, if either determines that the project creates a substantial hardship on, or is not in the best interests of, the public, employees, or state government.

(Amended by Stats. 2012, Ch. 360, Sec. 64. Effective January 1, 2013.)



19604

Employees within a unit with respect to which a labor organization is accorded exclusive recognition shall not be included in any demonstration project unless there is a written agreement with respect to the project between the agency and the organization.

(Added by Stats. 1980, Ch. 957.)



19605

(a) Supervisory employees, as defined in subdivision (g) of Section 3513, shall not be included within any demonstration project unless there are written agreements with respect to the demonstration project between the affected state agency and all verified supervisory employee organizations that represent supervisory employees covered by the demonstration project.

(b) Employees within any bargaining unit with respect to which a labor organization has not been accorded exclusive recognition shall not be included within any demonstration project unless the employer first meets and confers in good faith with the employees and any employee organizations representing the employees. “Meet and confer in good faith” means that the employer and employees and employee organizations shall have the mutual obligation personally to meet and confer promptly upon request by either party and continue for a reasonable time in order to exchange freely information, opinions, and proposals, and to endeavor to reach agreement.

(Amended by Stats. 1999, Ch. 357, Sec. 1. Effective January 1, 2000.)



19606

The department shall provide for an evaluation of the results of each demonstration project and its impact on improving public management.

All agencies shall cooperate with and assist the department, to the extent practicable, in any evaluation and provide the department with requested information and reports relating to demonstration projects in their respective agencies.

(Amended by Stats. 2012, Ch. 360, Sec. 65. Effective January 1, 2013.)



19607

(a) Nothing in this chapter shall affect any rights of employees included within demonstration projects, except those rights directly pertaining to the subject matter of the demonstration project.

(b)  Pursuant to the provisions of this chapter, upon the termination of a demonstration project, employees included in such project shall be given all seniority and other rights which they would have had had they not been in a demonstration project.

(Added by Stats. 1980, Ch. 957.)



19608

Any demonstration project implemented under this chapter shall not include the adoption or waiver of regulations or statutes that are administered or enforced by the Department of Human Resources without the express approval of the Department of Human Resources.

(Amended (as added by Stats. 1998, Ch. 91, Sec. 24) by Stats. 2012, Ch. 665, Sec. 77. Effective January 1, 2013.)



19609

(a) For a demonstration project made permanent pursuant to legislation operative on or after January 1, 2008, an appointing authority participating in the demonstration project shall file a report on all aspects of the demonstration project with the State Personnel Board. The report shall include, but not be limited to, all of the following:

(1) The number of applicants.

(2) The number of applicants that were hired.

(3) The cost of the hiring process.

(4) The number and nature of examination appeals.

(5) The length of time to complete the hiring and testing process.

(b) For a three-year period from the date that the demonstration project becomes permanent, the appointing authority shall file the report described in subdivision (a) on an annual basis. After the expiration of the three-year period, the appointing authority shall file a report if a report is requested by the State Personnel Board.

(c) When the board receives a report described in this section, the board may hold a public hearing to provide for the exchange of information and an opportunity for public comment about the demonstration project that is the subject of the report.

(Amended by Stats. 2012, Ch. 360, Sec. 66. Effective January 1, 2013.)






CHAPTER 9 - Actions

19630

An action or proceeding shall not be brought by any person having or claiming to have a cause of action or complaint or ground for issuance of any complaint or legal remedy for wrongs or grievances based on or related to any civil service law in this state, unless that action or proceeding is commenced and served within one year after the cause of action or complaint or ground for issuance of any writ or legal remedy first arose. The person shall not be compensated for the time subsequent to the date when the cause or ground arose unless that action or proceeding is filed and served within 90 days after the cause or ground first arose. Any petition for a writ challenging a decision of the board shall be filed within six months of the date of the final decision of the board.

This section shall not be applicable to any action or proceeding for the collection of salary or wage, the amount of which is not disputed by the state agency owing that salary or wage.

(Amended by Stats. 2013, Ch. 427, Sec. 77. Effective January 1, 2014.)



19631

The time for filing or commencing any such action or proceeding does not run during any time that the matter involved, including layoff appeals, is before the board pursuant to petition of the person involved, and final action has not been taken thereon by the board.

(Added by Stats. 1945, Ch. 123.)



19632

Process directed to any officer or employee, or the board or its members, in any action or proceeding arising under this part shall be served upon the office of the Chief Counsel of the board.

(Amended by Stats. 1989, Ch. 103, Sec. 15.)



19633

In any proceeding brought pursuant to Section 1094.5 of the Code of Civil Procedure for the purpose of inquiring into the validity of any final administrative order or decision by the board, an award of costs or attorney’s fees or both to the petitioner shall be borne by the real party in interest and shall not be assessed against the board, unless there is no real party in interest. This section may not be construed to authorize an award of attorney’s fees.

(Added by renumbering Section 19632 (as added by Stats. 2000, Ch. 1048) by Stats. 2007, Ch. 130, Sec. 119.5. Effective January 1, 2008.)



19635

No adverse action shall be valid against any state employee for any cause for discipline based on any civil service law of this state, unless notice of the adverse action is served within three years after the cause for discipline, upon which the notice is based, first arose. Adverse action based on fraud, embezzlement, or the falsification of records shall be valid, if notice of the adverse action is served within three years after the discovery of the fraud, embezzlement, or falsification.

(Amended by Stats. 1990, Ch. 478, Sec. 17.)






CHAPTER 10 - Prohibitions and Offenses

ARTICLE 1 - General

19680

It is unlawful for any person:

(a) Willfully by himself or herself, or in cooperation with another person to defeat, deceive, or obstruct any person with respect to his or her right of examination, application, or employment under this part or rule.

(b) Willfully and falsely to mark, grade, estimate, or report upon the examination or proper standing of any person examined or certified under this part or rule, or to aid in so doing, or make any false representation concerning the same or the person examined.

(c) Willfully to furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person examined, certified, or to be examined or certified under this part or rule.

(Amended by Stats. 2013, Ch. 427, Sec. 78. Effective January 1, 2014.)



19681

It is unlawful for any person:

(a) To practice any deception or fraud with regard to his identity in connection with any examination, application, or request to be examined.

(b) To obtain examination questions or other examination material except by specific authorization either before, during, or after an examination or use or purport to use any such examination questions or materials for the purpose of instructing or coaching or preparing candidates for examinations.

(c) To use any unfair means to cause or attempt to cause any eligible to waive any rights obtained under this part.

(Amended by Stats. 1953, Ch. 431.)



19682

Every person who violates any provision of this chapter is guilty of a misdemeanor. In accordance with Section 19683, action may be taken by the appointing power, the department, or the executive officer of the board may file charges, against a state employee who violates any provisions of this chapter.

(Amended by Stats. 2013, Ch. 427, Sec. 79. Effective January 1, 2014.)



19683

(a) The State Personnel Board shall initiate a hearing or investigation of a written complaint of conduct prohibited by Section 8547.3 within 10 working days of its submission. The executive officer shall complete findings of the hearing or investigation within 60 working days thereafter, and shall provide a copy of the findings to the complaining state employee or applicant for state employment and to the appropriate supervisor, manager, employee, or appointing authority. When the allegations contained in a complaint of reprisal or retaliation are the same as, or similar to, those contained in another appeal, the executive officer may consolidate the appeals into the most appropriate format. In these cases, the time limits described in this subdivision shall not apply. The board shall render its decision on the consolidated matter within a reasonable time after the conclusion of the hearing or investigation, except that the period shall not exceed six months from the date of the order of consolidation unless extended by the board for a period of not more than 45 additional days from the expiration of the six-month period.

(b) If the executive officer finds that the supervisor, manager, employee, or appointing power retaliated against the complainant for engaging in protected whistleblower activities, the supervisor, manager, employee, or appointing power may request a hearing before the State Personnel Board regarding the findings of the executive officer. The request for hearing and any subsequent determination by the board shall be made in accordance with the board’s normal rules governing appeals, hearings, investigations, and disciplinary proceedings.

(c) If, after the hearing, the State Personnel Board determines that a violation of Section 8547.3 occurred, or if no hearing is requested and the findings of the executive officer conclude that improper activity has occurred, the board may order any appropriate relief, including, but not limited to, reinstatement, backpay, restoration of lost service credit, if appropriate, compensatory damages, and the expungement of any adverse records of the state employee or applicant for state employment who was the subject of the alleged acts of misconduct prohibited by Section 8547.3.

(d) Whenever the board determines that a manager, supervisor, or employee, who is named a party to the retaliation complaint, has violated Section 8547.3 and that violation constitutes legal cause for discipline under one or more subdivisions of Section 19572, it shall impose a just and proper penalty and cause an entry to that effect to be made in the manager’s, supervisor’s, or employee’s official personnel records.

(e) Whenever the board determines that a manager, supervisor, or employee, who is not named a party to the retaliation complaint, may have engaged in or participated in any act prohibited by Section 8547.3, the board shall notify the manager’s, supervisor’s, or employee’s appointing power of that fact in writing. Within 60 days after receiving the notification, the appointing power shall either serve a notice of adverse action on the manager, supervisor, or employee, or set forth in writing its reasons for not taking adverse action against the manager, supervisor, or employee. The appointing power shall file a copy of the notice of adverse action with the board in accordance with Section 19574. If the appointing power declines to take adverse action against the manager, supervisor, or employee, it shall submit its written reasons for not doing so to the board, which may take adverse action against the manager, supervisor, or employee as provided in Section 19583.5. A manager, supervisor, or employee who is served with a notice of adverse action pursuant to this section may file an appeal with the board in accordance with Section 19575.

(f) In order for the Governor and the Legislature to determine the need to continue or modify state personnel procedures as they relate to the investigations of reprisals or retaliation for the disclosure of information by public employees, the State Personnel Board, by June 30 of each year, shall submit a report to the Governor and the Legislature regarding complaints filed, hearings held, and legal actions taken pursuant to this section.

(Amended by Stats. 2013, Ch. 781, Sec. 3. Effective January 1, 2014.)



19683.1

The State Personnel Board shall assist the State Auditor in preparing the written explanation required by Section 8548.1 by providing the State Auditor with a written explanation of the board’s role in investigating a claim that a state employee has been subject to retaliation as a result of reporting improper governmental activity.

(Added by Stats. 2001, Ch. 883, Sec. 7. Effective January 1, 2002.)



19683.5

If a state employee is successful in an action brought pursuant to Section 19683, the complaining employee shall be reimbursed for all costs incurred pursuant to Section 995.3.

(Added by Stats. 1984, Ch. 1212, Sec. 8.)






ARTICLE 2 - Discrimination

19700

The board, its executive officer, or any appointing power shall not adopt any rule, either written or unwritten, prohibiting the employment of any person in any state position who is otherwise qualified therefor, solely because of his or her age, except as provided in Section 18932.

(Amended by Stats. 1990, Ch. 478, Sec. 18.)



19701

A person shall not be discriminated against under this part because of total or partial blindness unless normal eyesight is absolutely indispensable to do the physical acts to be performed.

It shall be an unlawful employment practice, unless based upon a bona fide occupational qualification as determined by a validation study conducted by the Department of Human Resources, for the state to refuse to hire, employ, promote, or select for a training program leading to employment, or to discriminate in compensation or in terms or privileges of employment because of color vision anomaly or defect, commonly known as color blindness or color weakness, in the vision of any person.

(Amended by Stats. 2012, Ch. 360, Sec. 67. Effective January 1, 2013.)



19702

(a) A person shall not be discriminated against in the terms, conditions, and privileges of his or her employment with the state under this section based on his or her medical condition, mental disability, or physical disability as those terms are defined in subdivisions (i), (j), and (l) of Section 12926. A person shall not be retaliated against because he or she has opposed any practice made an unlawful employment practice, or made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this section.

(b) For purposes of this article, “discrimination” includes harassment.

(c) (1) Except as otherwise provided in paragraph (2), if the board finds that discrimination has occurred in violation of subdivision (a) of this section, the board shall issue and cause to be served on the appointing authority an order requiring the appointing authority to cause the discrimination to cease and desist and to take any action, including, but not limited to, hiring, reinstatement, or upgrading of employees, with or without backpay, and compensatory damages, which, in the judgment of the board, will effectuate the purposes of this section. Consistent with this authority, the board may establish rules governing the award of compensatory damages. The order may include a requirement of reporting the manner of compliance.

(2) Notwithstanding paragraph (1), this paragraph applies to state employees in State Bargaining Unit 6 or 8. If the board finds that discrimination has occurred in violation of subdivision (a) of this section, the board shall issue and cause to be served on the appointing authority an order requiring the appointing authority to cause the discrimination to cease and desist and to take any action, including, but not limited to, hiring, reinstatement, or upgrading of employees, with or without backpay, adding additional seniority, and compensatory damages, which, in the judgment of the board, will effectuate the purposes of this section. Consistent with this authority, the board may establish rules governing the award of compensatory damages. The order may include a requirement of reporting the manner of compliance.

(d) Any person claiming discrimination based upon medical condition, mental disability, or physical disability within the state civil service may submit a written complaint with the appointing authority that states the particulars of the alleged discrimination. The written complaint shall be filed with the appointing authority within one year of the alleged discrimination or the failure to act. Any person claiming discrimination based upon medical condition, mental disability, or physical disability may file a complaint of discrimination with the board subsequent to lodging a complaint with the appointing authority. Complaints of discrimination filed with the board shall satisfy and comply with board rules.

(e) If an employee of the appointing authority refuses, or threatens to refuse, to cooperate in the investigation of a complaint of discrimination under subdivision (a) of this section, the appointing authority may seek assistance from the board. The board may provide for direct investigation or hearing of the complaint, the use of subpoenas, or any other action that will effectuate the purpose of this section.

(f) If a person demonstrates by a preponderance of the evidence that the person’s opposition to any practice made an unlawful employment practice under this section, or the person’s charging, testifying, assisting, or participation in any manner in an investigation, proceeding, or hearing under this section, was a contributing factor in any adverse employment action taken against him or her, the burden of proof shall be on the supervisor, manager, employee, or appointing power to demonstrate by clear and convincing evidence that the alleged adverse employment action would have occurred for legitimate, independent reasons even if the person had not engaged in activities protected under this section. If the supervisor, manager, employee, or appointing power fails to meet this burden of proof in any administrative review, challenge, or adjudication in which retaliation has been demonstrated to be a contributing factor, the person shall have a complete affirmative defense to the adverse employment action.

(g) As used in this section, “adverse employment action” includes promising to confer, or conferring, any benefit, effecting, or threatening to effect, any reprisal, or taking, or directing others to take, or recommending, processing, or approving, any personnel action, including, but not limited to, appointment, promotion, transfer, assignment, performance evaluation, suspension, or other disciplinary action.

(Repealed and added by Stats. 2012, Ch. 360, Sec. 69. Effective January 1, 2013.)



19702.1

Hiring and promotion pursuant to this part shall conform to the Federal Civil Rights Act of 1964.

(Added by Stats. 1972, Ch. 915.)



19702.2

Educational prerequisites or testing or evaluation methods which are not job-related shall not be employed as part of hiring practices or promotional practices conducted pursuant to this part unless there is no adverse effect.

Nothing in this section shall be interpreted to limit the authority of the State Personnel Board regarding the state merit selection and examining program under Article VII of the California Constitution and this division.

(Amended by Stats. 1985, Ch. 794, Sec. 34.)



19702.3

(a) An appointing authority shall not refuse to hire, and shall not discharge, suspend, expel, or discriminate against, any individual because of any of the following:

(1) An individual’s exercise of the right to family care leave provided by subdivision (a) of Section 12945.2.

(2) An individual’s giving information or testimony as to his or her own family care leave, or another person’s family care leave, in any inquiry or proceeding related to rights guaranteed under Section 12945.2.

(b) This section shall not be construed to require any changes in existing collective bargaining agreements during the life of the contract, or until January 1, 1993, whichever occurs first.

(Amended by Stats. 1994, Ch. 1232, Sec. 1. Effective January 1, 1995.)



19702.5

(a) The Department of Human Resources shall provide to the Fair Employment and Housing Commission a copy of each affirmative action plan, and all subsequent amendments of such plans, adopted by each state agency, department, office, or commission.

(b) The department shall annually, commencing January 1, 1975, submit to the Fair Employment and Housing Commission a statistical survey of the employment of each state agency, department, office, or commission. The survey shall include, but not be limited to: sex, age, ethnic origin, current employment classification, salary, full-time or other employment status, department and administrative unit, and county of employment of employees.

(Amended by Stats. 2012, Ch. 360, Sec. 70. Effective January 1, 2013.)



19703

A recommendation, question, or inquiry under this part shall not relate to the political or religious opinions or affiliations of any person, and an appointment to, change in, or removal from any position under this part or by rule shall not be in any manner affected or influenced by such opinions or affiliations.

(Amended by Stats. 2013, Ch. 427, Sec. 80. Effective January 1, 2014.)



19704

(a) It is unlawful to require, permit, or suffer any notation or entry to be made upon or in any application, examination paper, or other paper, book, document, or record used under this part indicating or in any way suggesting or pertaining to any basis listed in subdivision (a) of Section 12940, as those bases are defined in Sections 12926 and 12926.1.

(b) Notwithstanding subdivision (a), subsequent to employment, ethnic, marital status, and gender data may be obtained and maintained for research and statistical purposes when safeguards preventing misuse of the information exist as approved by the Fair Employment and Housing Council, except that in no event shall any notation, entry, or record of that data be made on papers or records relating to the examination, appointment, or promotion of an individual.

(Amended by Stats. 2012, Ch. 46, Sec. 68. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



19705

Notwithstanding Section 19704, the Department of Human Resources may, after public hearing, adopt a system in which applicants for employment in the state civil service shall be asked to provide, voluntarily, ethnic data about themselves where such data is determined by the department to be necessary to an assessment of the ethnic and sex fairness of the selection process and to the planning and monitoring of affirmative action efforts. The department shall provide by rule for safeguards to insure that such data shall not be used in a discriminatory manner in the selection process. Ethnic data may be compiled for women and minorities. Ethnic data information gathered pursuant to this section on an individual applicant shall not be available to any interviewer or any officer or employee empowered to make or influence the civil service appointment of such individual. The department shall report annually to the Governor and the Legislature on the results of the selection process as determined by data gathered under this section.

(Amended by Stats. 2012, Ch. 360, Sec. 71. Effective January 1, 2013.)



19706

It is unlawful to require or permit any notation or entry to be made upon or in any state civil service application form for examination regarding the date of birth of an applicant, unless the class for which the examination is being given has established minimum or maximum age limitations as specified on the examination announcement. In any event, it is unlawful to require or permit any notation or entry to be made on a civil service application form for examination with regard to date of completion of high school and G.E.D. high school tests, and dates of completion of certificates of professional or vocational competence, licenses, or membership in professional associations. The state may use existing state civil service application forms for examination prior to printing new forms pursuant to this section, but such printing shall take place no later than June 1, 1977. Subsequent to a bona fide offer of employment of an applicant, the state may ask for information covered under this section in order to verify such information.

(Added by Stats. 1976, Ch. 1180.)






ARTICLE 3 - Unlawful Employment

19760

It is unlawful for any State officer or employee to draw, sign, issue, or authorize the drawing, signing, or issuing of any warrant or check payable out of State funds, to pay any salary or compensation to any one holding a position in the State civil service, if such person does not lawfully hold such position.

(Added by Stats. 1945, Ch. 123.)



19762

No salary, compensation, or other emolument shall be paid to any person appointed to or retained in any position in violation of this part. Any person who wilfully or knowingly approves or makes such a payment is liable for the sum on his official bond.

(Added by Stats. 1945, Ch. 123.)



19763

If the department notifies an officer or employee that any position has been filled in violation of this part or rule, demands for the salary or compensation or other emolument of the position shall not be approved or paid by such officer or employee except upon the order of a court of competent jurisdiction.

(Amended by Stats. 2013, Ch. 427, Sec. 81. Effective January 1, 2014.)



19764

Every person who makes a payment of salary, compensation, or other emolument to any person holding a position in the state civil service in violation of this part or rule and any officer or employee who signs, countersigns, or authorizes the signing or countersigning of any warrant for such a payment and the sureties on their official bonds is liable to the State of California therefor. An action to recover such a payment may be maintained in any court of competent jurisdiction of this state, in the name of the people of the state by the Attorney General or by a resident citizen, who is assessed for and is liable to pay, or, within one year before the commencement of such action, has paid a tax in this state.

(Amended by Stats. 2013, Ch. 427, Sec. 82. Effective January 1, 2014.)



19765

All money recovered in such an action, when collected, shall be paid into the State treasury except that the prevailing party in such an action is entitled to receive for his own use a reasonable sum for attorney fees and the taxable costs of the action.

(Added by Stats. 1945, Ch. 123.)









CHAPTER 11 - Military Service

ARTICLE 1 - General

19770

(a) With the exception of Chapter 7.5 (commencing with Section 400) of Part 1 of Division 2 of the Military and Veterans Code, this part, rather than provisions of the Military and Veterans Code, governs leave for military service, rights and benefits accrued during that service, and reinstatement after that service, for executive branch employees.

(b) For the purposes of this chapter:

(1) “Employee” means that term as defined by subdivision (d) of Section 19815.

(2) “Civil service employee” means an employee legally holding a position in the state civil service.

(3) “Exempt employee” means an employee who is exempt from the state civil service by Section 4 of Article VII of the California Constitution.

(Amended by Stats. 2013, Ch. 427, Sec. 83. Effective January 1, 2014.)






ARTICLE 2 - Military Leave of Absence

19771

(a) Upon presentation of a copy of orders for active duty in the Armed Forces, the National Guard, or the Naval Militia, the appointing power shall grant a military leave of absence for the period of active duty specified in the orders, but not to exceed five years for a permanent, probationary, or exempt employee, or for the remainder of a limited-term employee’s appointment or a temporary employee’s appointment.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2005, Ch. 151, Sec. 1. Effective January 1, 2006.)



19772

“Short-term military leave” means a leave for six months or less. “Long-term military leave” means a leave of over six months.

(Added by Stats. 1971, Ch. 446.)



19773

The appointing power shall grant a military leave of absence to an employee who is a member of the National Guard for the period of active duty and travel to and from such duty as specified by the National Guard during such time as the Governor may have issued a proclamation of a state of extreme emergency or insurrection under the provisions of Sections 143 and 146 of the Military and Veterans Code or during such time as the National Guard may be on active duty for one or more situations in Section 146 of the Military and Veterans Code. Leave granted pursuant to this section shall be known as “emergency military leave.”

(Added by Stats. 1971, Ch. 446.)



19774

(a) Employee members of reserve military units and the National Guard required to attend scheduled reserve drill periods or perform other inactive duty reserve obligations shall be granted military leave of absence without pay as provided by federal law.

(b) Notwithstanding subdivision (a) or any other provision of law, employee members may, at their option, elect to use vacation time or accumulated compensatory time off to attend scheduled reserve drill periods or perform other inactive duty reserve obligations.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 15. Effective January 16, 2002.)






ARTICLE 3 - Pay and Benefits

19775

An employee who is granted a long-term military leave of absence and who for a period of not less than one year immediately prior to the effective date active duty begins has had continuous state service as defined by rule which is not broken by a permanent separation shall be entitled to receive his or her salary or compensation for the first 30 calendar days of active duty served during the absence.

(Amended by Stats. 2013, Ch. 427, Sec. 84. Effective January 1, 2014.)



19775.1

An employee who is granted a short-term military leave of absence for active military duty, but not for inactive duty, including, but not limited to, scheduled reserve drill periods, and who for a period of not less than one year immediately prior to the effective date of active duty has had continuous state service as defined by rule that is not broken by a permanent separation, or who has had continuous state service immediately prior to the effective date of active duty not broken by a permanent separation and sufficient recognized military service that need not be contiguous to equal one year shall be entitled to receive his or her salary or compensation for the first 30 calendar days of active duty served during the absence.

An employee who is granted emergency military leave under Section 19773, shall receive his or her salary or compensation as a state employee while going to, engaging in, and returning from the duty. The employee shall not receive his or her salary or compensation for more than 30 days each time he or she is granted the emergency military leave.

(Amended by Stats. 2013, Ch. 427, Sec. 85. Effective January 1, 2014.)



19775.15

(a) In addition to the benefits provided pursuant to Sections 19775 and 19775.1, an employee who, as a member of the California National Guard or a United States military reserve organization, is called into active duty as a result of the Iraq-Kuwait crisis on or after August 2, 1990, shall have the benefits provided for in subdivision (b).

(b) Any employee to which subdivision (a) applies, while on active duty, shall, with respect to active duty served on or after August 2, 1990, receive from the state, for a period not to exceed 180 calendar days, as part of his or her compensation both of the following:

(1) The difference between the amount of his or her military pay and allowances and the amount the employee would have received as a state employee as determined by the Department of Human Resources, including any merit raises which would otherwise have been granted during the time the individual was on active duty.

(2) All benefits which he or she would have received had he or she not been called to active duty unless the benefits are prohibited or limited by vendor contracts.

(c) Any individual receiving compensation pursuant to subdivision (b) who does not return to state service within 60 days of being released from active duty shall have that compensation treated as a loan payable with interest at the rate earned on the Pooled Money Investment Account. This subdivision shall not apply to compensation received pursuant to Section 19775.

(d) This section shall not apply to any active duty served voluntarily after the close of the Iraq-Kuwait crisis.

(Amended by Stats. 2012, Ch. 665, Sec. 82. Effective January 1, 2013.)



19775.16

(a) In addition to the benefits provided pursuant to Sections 19775 and 19775.1, an employee who, as a member of the California National Guard or a United States military reserve organization, is called into active duty as a result of the Bosnia crisis on or after November 21, 1995, shall have the benefits provided for in subdivision (b).

(b) Any employee to which subdivision (a) applies, while on active duty, shall, with respect to active duty served on or after November 21, 1995, as a result of the Bosnia crisis, receive from the state, for a period not to exceed 180 calendar days, as part of his or her compensation both of the following:

(1) The difference between the amount of his or her military pay and allowances and the amount the employee would have received as a state employee as determined by the Department of Human Resources, including any merit raises that would otherwise have been granted during the time the individual was on active duty.

(2) All benefits that he or she would have received had he or she not been called to active duty unless the benefits are prohibited or limited by vendor contracts.

(c) Any individual receiving compensation pursuant to subdivision (b) who does not return to state service within 60 days of being released from active duty shall have that compensation treated as a loan payable with interest at the rate earned on the Pooled Money Investment Account. This subdivision shall not apply to compensation received pursuant to Section 19775.

(d) This section shall not apply to any active duty served voluntarily after the close of the Bosnia crisis.

(e) Benefits provided under paragraph (1) of subdivision (b) shall only be provided to an employee who was not eligible to participate in the federal Ready Reserve Mobilization Income Insurance Program (10 U.S.C. Sec. 12521 et seq.) or a successor federal program that, in the determination of the Director of Human Resources, is substantively similar to the federal Ready Reserve Mobilization Income Insurance Program. For an employee eligible to participate in the federal Ready Reserve Mobilization Income Insurance Program or a successor program, and whose monthly salary as a state employee was higher than the sum of his or her military pay and allowances and the maximum allowable benefit under the federal Ready Reserve Mobilization Income Insurance Program or a successor program, the employee shall receive the amount payable under paragraph (1) of subdivision (b), but that amount shall be reduced by the maximum allowable benefit under the federal Ready Reserve Mobilization Income Insurance Program or a successor program. For individuals who elected the federal Ready Reserve Mobilization Income Insurance Program, the state shall reimburse for the cost of the insurance premium for the period of time on active duty, not to exceed 180 calendar days.

(Amended by Stats. 2012, Ch. 665, Sec. 83. Effective January 1, 2013.)



19775.17

(a) In addition to the benefits provided pursuant to Sections 19775 and 19775.1, a state employee who, as a member of the California National Guard or a United States military reserve organization, is ordered to active duty by Presidential determination that it is necessary to augment the active forces for any operational mission, or when in time of national emergency declared by the President or otherwise authorized by law, shall have the benefits provided for in subdivision (b).

(b) Any state employee to which subdivision (a) applies, while on active duty, shall receive from the state, for the duration of the event as authorized pursuant to Sections 12302 and 12304 of Title 10 of the United States Code, but not for more than 180 calendar days, as part of his or her compensation both of the following:

(1) The difference between the amount of his or her military pay and allowances and the amount the employee would have received as a state employee, including any merit raises that would otherwise have been granted during the time the individual was on active duty. The amount an employee, as defined in Section 18526, would have received as a state employee, including any merit raises that would otherwise have been granted during the time the individual was on active duty, shall be determined by the Department of Human Resources.

(2) All benefits that he or she would have received had he or she not served on active duty unless the benefits are prohibited or limited by vendor contracts.

(c) Any individual receiving compensation pursuant to subdivision (b) who does not reinstate to state service following active duty, shall have that compensation treated as a loan payable with interest at the rate earned on the Pooled Money Investment Account. This subdivision shall not apply to compensation received pursuant to Section 19775.

(d) Benefits provided under paragraph (1) of subdivision (b) shall only be provided to a state employee who was not eligible to participate in a federally sponsored income protection program for National Guard personnel or military reserve personnel, or both, called into active duty, as determined by the Department of Human Resources. For a state employee eligible to participate in a federally sponsored income protection program, and whose monthly salary as a state employee was higher than the sum of his or her military pay and allowances and the maximum allowable benefit under the federally sponsored income protection program, the state employee shall receive the amount payable under paragraph (1) of subdivision (b), but that amount shall be reduced by the maximum allowable benefit under the federally sponsored income protection program. For individuals who elected the federally sponsored income protection program, the state shall reimburse for the cost of the insurance premium for the period of time on active duty, not to exceed 180 calendar days.

(e) For purposes of this section, “state employee” means an employee as defined in Section 18526 or an officer or employee of the legislative, executive, or judicial department of the state.

(f) This section shall not apply to any state employee entitled to additional compensation or benefits pursuant to Section 19775.16 or 19775.18 of this code, or Section 395.08 of the Military and Veterans Code.

(Amended by Stats. 2012, Ch. 665, Sec. 84. Effective January 1, 2013.)



19775.18

(a) In addition to the benefits provided pursuant to Sections 19775 and 19775.1, a state employee who, as a member of the California National Guard or a United States military reserve organization, is ordered to active duty on and after September 11, 2001, as a result of the War on Terrorism, shall have the benefits provided for in subdivision (b).

(b) Any state employee to which subdivision (a) applies, while on active duty, shall receive from the state, for the duration of the event known as the War on Terrorism, as authorized pursuant to Sections 12302 and 12304 of Title 10 of the United States Code, but not for more than 365 calendar days, as part of his or her compensation both of the following:

(1) The difference between the amount of his or her military pay and allowances and the amount the employee would have received as a state employee, including any merit raises that would otherwise have been granted during the time the individual was on active duty. The amount an employee, as defined in Section 18526, would have received as a state employee, including any merit raises that would otherwise have been granted during the time the individual was on active duty, shall be determined by the Department of Human Resources.

(2) All benefits that he or she would have received had he or she not served on active duty unless the benefits are prohibited or limited by vendor contracts.

(c) Any individual receiving compensation pursuant to subdivision (b) who does not reinstate to state service following active duty, shall have that compensation treated as a loan payable with interest at the rate earned on the Pooled Money Investment Account. This subdivision does not apply to compensation received pursuant to Section 19775.

(d) Benefits provided under paragraph (1) of subdivision (b) shall only be provided to a state employee who was not eligible to participate in a federally sponsored income protection program for National Guard personnel or military reserve personnel, or both, called into active duty, as determined by the Department of Human Resources. For a state employee eligible to participate in a federally sponsored income protection program, and whose monthly salary as a state employee was higher than the sum of his or her military pay and allowances and the maximum allowable benefit under the federally sponsored income protection program, the state employee shall receive the amount payable under paragraph (1) of subdivision (b), but that amount shall be reduced by the maximum allowable benefit under the federally sponsored income protection program. For individuals who elected the federally sponsored income protection program, the state shall reimburse for the cost of the insurance premium for the period of time on active duty, not to exceed 365 calendar days.

(e) The Governor may, by executive order, extend the period of time for the receipt of benefits provided pursuant to this section by no more than an additional 1,460 calendar days.

(f) (1) “Military pay and allowances” for the purposes of this section does not include hazardous duty pay, hostile fire pay, or imminent danger pay. A state employee is entitled to retain these and any other special and incentive pay provided by the federal government.

(2) “State employee” for the purposes of this section means an employee as defined in Section 18526 or an officer or employee of the legislative, executive, or judicial department of the state.

(g) This section does not apply to any state employee entitled to additional compensation or benefits pursuant to Section 19775.16 or 19775.17 of this code, or Section 395.08 of the Military and Veterans Code.

(h) This section does not apply to any active duty served after the close of the War on Terrorism.

(Amended by Stats. 2012, Ch. 665, Sec. 85. Effective January 1, 2013.)



19775.2

(a) Pay under the provisions of Sections 19775 and 19775.1, excluding emergency military leave pay provisions, shall not exceed 30 calendar days in any one fiscal year. The beginning date of active duty shall determine the fiscal year in which the pay is accumulated when the period of active duty extends into another fiscal year.

(b) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 1) and added by Stats. 2011, Ch. 374, Sec. 2. Effective September 30, 2011. Section operative January 1, 2015, by its own provisions.)



19775.3

An employee who meets the conditions under Sections 19775 or 19775.1, or who is granted an emergency military leave shall receive the same vacation, sick leave, and other civil service status, rights and benefits as though he or she had remained in his or her position and not been on military leave except that his or her probationary period shall be extended by the length of the absence, and no more than six months of leave credits shall be granted.

(Amended by Stats. 1993, Ch. 381, Sec. 4. Effective January 1, 1994.)



19775.4

Except as provided in Section 19781, a person in recognized military service whose name was high enough on an employment list to be available for certification for possible permanent appointment to a position while he or she was in the armed forces of the United States shall retain his or her place on the list for three years following the date of his or her release from military service or until six months after the termination of the state military emergency, whichever is the earlier, provided, that a name shall not be retained on a list for longer than eight years after the list is established. The name of a person whose eligibility is retained under the provisions of this section beyond the time other names are removed from a list pursuant to Section 18901 shall be certified ahead of the names of persons on more recently prepared lists, except that the name shall be removed from the list if he or she refuses or has refused to accept appointment to a permanent position after certification thereto subsequent to his or her release from the armed forces.

Notwithstanding Section 19770, this section shall also be applicable to persons who are not civil service employees and were on active military duty because of the Iraq-Kuwait crisis.

(Amended by Stats. 1991, Ch. 98, Sec. 3. Effective July 1, 1991.)



19775.5

Any person in recognized military service, whose name appears on a promotional list, or general reemployment list, appointment from which would accord permanent status, and is retained on such list subject to Section 19775.4, shall have his name certified to fill any vacancy which may occur during the period his name is so retained on such list. The appointing power may appoint him to fill the position to take effect upon his reinstatement under the provisions of Sections 19780 and 19782. Any person in recognized military service, whose name appears on a subdivisional or departmental reemployment list and is retained on such list subject to Section 19775.4 shall have his name certified to fill any vacancy which may occur during the period his name is so retained on such list. The appointing power shall appoint him to fill the vacant position to take effect upon his reinstatement under the provisions of Sections 19780 and 19782.

(Added by Stats. 1971, Ch. 446.)



19775.6

Time spent on military leave, including rehabilitation afforded by the United States or the state following recognized military service by any person having an absolute right to be restored to his or her former position, shall be considered as time spent in state service for the purpose of computing state service for a higher rate of vacation credit, other benefits accruing on the basis of state service, and rights to merit salary adjustments at the time of return to state service.

A veteran who was reinstated from military leave shall receive layoff seniority credits for the time spent on the leave on the same basis as if it were service in the employee’s former position.

(Amended by Stats. 1993, Ch. 381, Sec. 5. Effective January 1, 1994.)



19775.7

Whenever a state employee is certified for appointment to a higher position by a department before entering military service and the department has requested his service, but was unable to complete any procedural requirement for such appointment by reason of entry into recognized military service and is eligible for reinstatement pursuant to Section 19780, he shall be afforded an opportunity to complete the necessary requirement for such appointment immediately upon return to state service and if completed satisfactorily shall be considered as having been appointed as of the earliest date of appointment appearing on the certificate of eligibles and shall be considered as having been on military leave from such position.

(Added by Stats. 1971, Ch. 446.)



19775.8

Except as provided in Section 19781, when any person successfully completes part of an open or promotional examination but is unable to complete all portions thereof because of entry into recognized military service, the department or designated appointing authority shall arrange for him or her to take such uncompleted portion of the examination, providing application is made not later than six months after his or her release from military service. Such right to complete an examination shall not continue for longer than five years after the date of the examination.

If the applicant passes the examination, his or her name shall be placed on the eligible list that resulted from the original examination as the list stands at the time his or her name is placed thereon, provided if his or her rating is sufficiently high for his or her name to have been included on a certification to a permanent position while he or she was in the military service had his or her name been on the list when originally established, his or her eligibility shall be established, notwithstanding the removal of names from the original list, pursuant to Section 18901. He or she shall retain his or her place on such list for three years from the termination of his or her service with the Armed Forces. A name thus retained on a list beyond the time other names are removed from the list, pursuant to Section 18901, shall be removed if the person refuses to accept appointment to a permanent position after certification thereto subsequent to his or her discharge from the Armed Forces.

(Amended by Stats. 2013, Ch. 427, Sec. 86. Effective January 1, 2014.)



19775.9

An individual on military leave from either a state civil service position held under duration appointment, a position held under an exempt appointment but included in the state civil service prior to his or her release from military service, or a position in any federal or other public agency, the functions of which were transferred to the state prior to his or her release from military service, who would be eligible for reinstatement or restoration to his or her position pursuant to Sections 19780 and 19782, shall be permitted to take any regular examination held while he or she was in the military service, or on military leave, for the class in which he or she had such appointment and for which he or she had the minimum qualifications required of applicants when the examination originally was given, within five years of the date of the original examination. The department or designated appointing authority shall arrange for him or her to take the identical examination if application is made not later than six months after his or her release from military service or six months after the effective date thereof, whichever is later. If the applicant passes the examination, his or her name shall be placed on the eligible list that resulted from the original examination as the list stands at the time his or her name is placed thereon. If his or her rating is sufficiently high for his or her name to have been included on a certification to a permanent position while he or she was in the military service had his or her name been on the list when originally established, his or her eligibility shall be established, notwithstanding the removal of names from the original list pursuant to Section 18901. He or she shall retain his or her place on such list for three years from the termination of his or her service with the Armed Forces or one year from the date such eligibility is established, whichever is later, if his or her rating is sufficiently high for his or her name to have been included on a certification to a permanent position while he or she was in recognized military service had his or her name been on the list when originally established. A name thus retained on a list, beyond the time other names are removed from the list pursuant to the provisions of Section 18901, shall be removed if the person refuses to accept appointment to a permanent position after certification thereto subsequent to his or her discharge from the Armed Forces.

(Amended by Stats. 2013, Ch. 427, Sec. 87. Effective January 1, 2014.)



19776

If a promotional examination was held while an employee was on military leave that he or she would otherwise have been entitled to take, the employee shall be eligible to take the identical promotional examination within five years of the date of the original examination. The department or designated appointing authority shall arrange for him or her to take the examination within a reasonable time, provided application is made not later than six months after his or her reinstatement from military leave. If the employee qualifies in the examination, his or her name shall be placed on the open and promotional list that resulted from the original examination, as the list stands at the time his or her name is placed thereon. If his or her rating is sufficiently high for his or her name to have been included on a certification to a permanent position while he or she was in the military service had his or her name been on the list when originally established, his or her eligibility shall be established, notwithstanding the removal of names from the original list pursuant to Section 18901. He or she shall retain his or her place on the list for three years from the termination of his or her service with the Armed Forces or one year from the date the eligibility is established, whichever is later. A name thus retained on a list, beyond the time other names are removed from the list pursuant to Section 18901, shall be removed if the person refuses to accept appointment to a permanent position after certification thereto subsequent to his or her discharge from the Armed Forces, or if he or she resigns from state service.

(Amended by Stats. 2013, Ch. 427, Sec. 88. Effective January 1, 2014.)






ARTICLE 4 - Reinstatement After Military Service

19780

Except as provided in Section 19781, a permanent, probationary, or exempt employee who begins active duty within 90 calendar days from the effective date of his or her long-term military leave or within 10 calendar days from the effective date of his or her short-term or emergency military leave and who returns to state service within six months after termination of military service under his or her long-term military leave or within 10 days after termination of military service under his or her short-term or emergency military leave shall be reinstated to his or her former position. Reinstatement to an employee’s former exempt position under this section or Section 19783 shall reestablish the employee’s tenure and civil service reinstatement rights, if any, as they existed immediately prior to his or her military leave pursuant to this section or resignation pursuant to Section 19783. For the purpose of this section any period of rehabilitation afforded by the United States or the state following active duty shall be considered as military service and termination of the state military emergency by the Governor shall be considered termination of military service.

(Amended by Stats. 1993, Ch. 381, Sec. 7. Effective January 1, 1994.)



19782

A limited-term employee or temporary employee who begins active duty within 10 days from the effective date of his or her military leave and who returns to state service within 10 days after termination of military service or 30 days after any rehabilitation afforded by the United States or the state following the military service, shall be reinstated to the position and civil service status that he or she held on the effective date of leave, if the position has not expired or been abolished. In those instances, the employee is separated in the same manner he or she would have been separated had he or she not been in the military service.

(Amended by Stats. 1993, Ch. 381, Sec. 9. Effective January 1, 1994.)



19783

A permanent, probationary, or exempt employee who resigns from state service for the purpose of entering the recognized military service and begins active duty and returns to state service within the same time limits and conditions as provided in Section 19780 shall be reinstated to his or her former position. The employee shall not receive the rights and benefits provided under Sections 19775, 19775.1, and 19775.3.

(Amended by Stats. 1993, Ch. 381, Sec. 10. Effective January 1, 1994.)



19784

Upon reinstatement of a person under the provisions of Sections 19780 and 19783, any necessary separations shall be effected under the provisions of this part governing layoff and demotion.

(Added by Stats. 1971, Ch. 446.)



19785

A civil service employee who is entitled to reinstatement under Section 19780 or 19782 shall be considered as a person serving in state civil service under Section 19050.9 when a function in which he or she was serving when he or she entered military service is transferred to another state agency and shall be reinstated in the other agency or shall be eligible for reemployment subject to Article 2 (commencing with Section 19997) of Chapter 7 of Part 2.6 if the function of the state agency is abolished pursuant to law.

(Amended by Stats. 1993, Ch. 381, Sec. 11. Effective January 1, 1994.)



19786

(a) When a civil service employee has been reinstated after military service in accordance with Section 19780, and any question arises relative to his or her ability or inability for any reason arising out of the military service to perform the duties of the position to which he or she has been reinstated, the board shall, upon the request of the appointing power or of the employee, hear the matter and may on its own motion or at the request of either party take any and all necessary testimony of every nature necessary to a decision on the question.

(b) If the board finds that the employee is not able for any reason arising out of the military service to carry out the usual duties of the position he or she then holds, it shall order the employee placed in a position in which the board finds he or she is capable of performing the duties in the same class or a comparable class in the same or any other state department, bureau, board, commission, or office under this part and the rules covering transfer of an employee from a position under the jurisdiction of one appointing power to a position under the jurisdiction of another appointing power, without the consent of the appointing powers, where a vacancy may be made available to him or her under this part and the rules, but in no event shall the transfer constitute a promotion within the meaning of this part and the rules.

(c) If a layoff is made necessary to place a civil service employee in a position in the same class or a comparable class in accordance with this section, the layoff shall be made under Section 19997.3, provided that no civil service employee who was employed prior to September 16, 1940, shall be laid off as a result of the placing of an employee in the same class or a comparable class under this section.

(d) The board may order the civil service employee reinstated to the department, bureau, board, commission, or office from which he or she was transferred either upon request of the employee or the appointing power from which transferred. The reinstatement may be made after a hearing as provided in this section if the board finds that the employee is at the time of the hearing able to perform the duties of the position.

(Amended by Stats. 2013, Ch. 427, Sec. 89. Effective January 1, 2014.)









CHAPTER 12 - State Civil Service Equal Employment Opportunity Program

19790

Each state agency is responsible for an effective equal employment opportunity program. The department shall be responsible for statewide advocacy, coordination, enforcement, and monitoring of these programs.

(Amended by Stats. 2012, Ch. 360, Sec. 72. Effective January 1, 2013.)



19791

As used in this chapter, the following definitions apply:

(a) “Equal employment opportunity” mean ensuring nondiscrimination and providing equal access to state jobs, work assignments, training, and other employment-related opportunities for all qualified job applicants and employees.

(b) “Underutilization” means having a statistically significant, smaller percentage of persons of a group in an occupation or at a level in a state agency than would reasonably be expected by their percentage representation in the relevant labor force. An identified underutilization is not necessarily indicative of a denial of equal employment opportunity, but warrants an analysis of the cause of the underutilization.

(Amended by Stats. 2005, Ch. 644, Sec. 3. Effective January 1, 2006.)



19792

The department shall do all of the following:

(a) Provide statewide leadership, designed to achieve equal employment opportunity in the state civil service.

(b) Develop, implement, and maintain equal employment opportunity guidelines.

(c) Provide technical assistance to state agencies in the development and implementation of their equal employment opportunity programs.

(d) Review and evaluate departmental equal employment opportunity programs to ensure that they comply with state and federal statutes and regulations.

(e) Establish programs to ensure equal employment opportunity for all state job applicants and employees through broad, inclusive recruitment efforts and other measures as allowed by law.

(f) Provide statewide training to departmental equal employment opportunity officers who will conduct training on equal employment opportunity.

(g) Review, examine the validity of, and update qualifications standards, selection devices, including oral appraisal panels and veterans preference systems, and career advancement programs.

(h) Maintain a statistical information system designed to yield the data and the analysis necessary for the evaluation of equal employment opportunity within the state civil service. The statistical information shall include specific data to determine the underutilization of groups based on race, ethnicity, gender, disability, and veteran status. The statistical information shall be made available during normal working hours to all interested persons. Data generated on a regular basis shall include, but not be limited to, all of the following:

(1) Current state civil service workforce composition by race, ethnicity, gender, age, veteran status, department, salary level, occupation, and attrition rates by occupation.

(2) Current local and regional workforce and population data for groups based on race, ethnicity, gender, and age.

(i)  The data analysis referred to in subdivision (h) above shall include, but not be limited to, all of the following:

(1) Data relating to the utilization of groups based on race, ethnicity, and gender compared to their availability in the relevant labor force.

(2) Turnover data by department and occupation.

(3) Data relating to salary administration, including average salaries for groups based on race, ethnicity, gender, and disability and comparisons of salaries within state service and comparable state employment.

(4) Data on employee age, and salary level compared among groups based on race, ethnicity, gender, and disability.

(5) Data on the number of individuals of each race, ethnicity, gender, and disability who are recruited for, participate in, and pass state civil service examinations. This data shall be analyzed pursuant to the provisions of Sections 19704 and 19705.

(6) Data on the job classifications, geographic locations, separations, salaries, and other conditions of employment that provide additional information about the composition of the state civil service workforce.

(j) The data analysis referred to in subdivision (h) shall also include, but not be limited to, all of the following pertaining to veteran status:

(1) Data relating to the utilization of veterans compared to their availability in the relevant labor force.

(2) Separation data by department and major occupational groups.

(3) Data relating to salary administration, including average salaries for veterans and comparisons of salaries within state service and comparable state employment.

(4) Data on employee age, and salary level compared among groups based on veteran status.

(5) Data on the number of veterans who participate in and pass state civil service examinations. This data shall be analyzed pursuant to the provisions of Sections 19704 and 19705.

(6) Data on the recruitment efforts, major occupational groups, geographic locations, separations, salaries, and other conditions of employment that provide additional information about veterans in the state civil service workforce.

(Amended by Stats. 2014, Ch. 645, Sec. 1. Effective January 1, 2015.)



19792.5

(a) In order to permit the public to track upward mobility and the impact of equal opportunities on persons, categorized by race, ethnicity, gender, and disability in state civil service, the department shall annually track, by incremental levels of ten thousand dollars ($10,000), the salaries of persons, categorized by race, ethnicity, gender, and disability, in state civil service. For purposes of this subdivision, “upward mobility” means the advancement of persons, categorized by race, ethnicity, gender, and disability, to better paying and higher level positions.

(b) The department shall report salary data collected pursuant to subdivision (a) to the Governor and the Legislature in its Annual Census of State Employees and Equal Employment Opportunity Report, as required in Section 19793, and shall include in this report information regarding the progress of individuals by race, ethnicity, gender, and disability in attaining high-level positions in state employment. The salary data shall be reported in annual increments of ten thousand dollars ($10,000) by job category, race, ethnicity, gender, and disability in a format easily understandable by the public.

(Amended by Stats. 2012, Ch. 360, Sec. 74. Effective January 1, 2013.)



19793

By November 15 of each year, the Department of Human Resources shall submit to the Governor, the Legislature, and the Department of Finance a census report that shall include demographic information on employees in the state civil service, based upon the analysis of the data collected pursuant to Section 19792. The report shall specifically include, but not be limited to, identified underutilizations and, where warranted by analysis of the underutilizations, steps taken to ensure equal employment opportunity in the state civil service. The report shall also include information to the Legislature on laws that discriminate or have the effect of discriminating on the basis of race, ethnicity, gender, and disability. The Legislature shall evaluate the equal employment opportunity efforts of state agencies during its evaluation of the Budget Bill.

(Amended by Stats. 2013, Ch. 427, Sec. 90. Effective January 1, 2014.)



19794

In cooperation with the department, the appointing power of each state agency shall have the major responsibility for monitoring the effectiveness of the equal employment opportunity programs of the state agency. To that end, the appointing power shall do all of the following:

(a) Issue a policy statement committing to equal employment opportunity.

(b) Issue procedures for filing, processing, and resolving discrimination complaints within the state agency, consistent with state laws and rules, and for filing appeals from agency decisions on these complaints.

(c) Issue procedures for providing equal upward mobility and promotional opportunities to state employees.

(d) Cooperate with the department by providing access, in accordance with subdivisions (o) and (p) of Section 1798.24 of the Civil Code, to all files, documents, and data necessary for the department to carry out its mandates under this chapter.

(Amended by Stats. 2012, Ch. 360, Sec. 75. Effective January 1, 2013.)



19795

(a) The appointing power of each state agency and the director of each state department shall appoint, at the managerial level, an equal employment opportunity officer, who shall report directly to, and be under the supervision of, the director of the department, to develop, implement, coordinate, and monitor the agency’s equal employment opportunity program. In a state agency with less than 500 employees, the equal employment opportunity officer may be the personnel officer. The agency equal employment opportunity officer shall, among other duties, analyze and report on appointments of employees, bring issues of concern regarding equal employment opportunity to the appointing power and recommend appropriate action, submit an evaluation of the effectiveness of the total equal employment opportunity program to the department annually by July 1, monitor the composition of oral panels in departmental examinations, and perform other duties necessary for the effective implementation of the agency equal employment opportunity plans.

(b)  (1) Each state agency shall establish a separate committee of employees who are individuals with a disability, or who have an interest in disability issues, to advise the head of the agency on issues of concern to employees with disabilities, and matters relating to the formulation and implementation of the plan to overcome and correct any underrepresentation determined pursuant to Section 19234.

(2) Departments shall invite all employees to serve on the committee and shall take appropriate steps to ensure the final committee is comprised of members who have disabilities or who have an interest in disability issues. Each department shall ensure that at least two-thirds of the members of the committee are individuals with disabilities or retain documentation that demonstrates that the number of employees invited to participate, and willing and able to serve, was insufficient to meet this requirement.

(Amended by Stats. 2012, Ch. 360, Sec. 76. Effective January 1, 2013.)



19796

Bureau or division chiefs within a state agency shall be accountable to the appointing power for the effectiveness and results of the equal employment opportunity program within their division or bureau.

All managers and supervisors shall provide program support and take any positive action necessary to ensure and advance equal employment opportunity at their respective levels.

(Amended by Stats. 2005, Ch. 644, Sec. 9. Effective January 1, 2006.)



19797

Each state agency shall develop, update annually, and implement an equal employment opportunity plan which shall, at a minimum, identify the areas of significant underutilization of specific groups based on race, ethnicity, and gender, within each department by job category and level, contain an equal employment opportunity analysis of all job categories and levels within the hiring jurisdiction, and include an explanation and specific actions for removing any non-job-related employment barriers.

(Amended by Stats. 2005, Ch. 644, Sec. 10. Effective January 1, 2006.)



19798

In establishing order and subdivisions of layoff and reemployment, the department, when it finds past discriminatory hiring practices, may authorize modification of the order of layoff only if failure to do so would result in ineligibility for a federal program with a loss of federal funds or if required by federal law or the United States Constitution.

(Amended by Stats. 2013, Ch. 427, Sec. 91. Effective January 1, 2014.)



19798.5

State departments, agencies, and the department shall continue to carry out their respective duties required by Sections 19230 to 19237, inclusive, with respect to establishing, monitoring, and reporting on an affirmative action plan, including goals and timetables, for ensuring individuals with disabilities access to state employment. These activities shall be coordinated with and integrated into the planning, reporting, and monitoring activities required by this chapter.

(Amended by Stats. 2012, Ch. 360, Sec. 77. Effective January 1, 2013.)



19799

When any state agency conducts any survey as to the ancestry or ethnic origin of state civil service employees, or maintains any statistical tabulation of minority group employees, it shall use separate collection categories for each major Asian and Pacific Islander group, including, but not limited to, Chinese, Japanese, Filipino, Korean, Vietnamese, Asian Indian, Hawaiian, Guamanian, Samoan, Laotian, and Cambodian in the survey or tabulation.

(Amended by Stats. 1989, Ch. 965, Sec. 4.)









PART 2.5 - FEDERAL GRANT-IN-AID MERIT SYSTEM REQUIREMENTS

CHAPTER 1 - Administration

19800

The Department of Human Resources is hereby vested with the jurisdiction and responsibility of establishing and maintaining personnel standards on a merit basis and administering merit systems for local government agencies where such merit systems of employment are required by statute or regulation as a condition of a state-funded program or a federal grant-in-aid program established under federal laws, including, but not limited to: the Social Security Act, as amended; the Public Health Service Act; and the Federal Civil Defense Act, as amended.

(Amended by Stats. 2013, Ch. 427, Sec. 92. Effective January 1, 2014.)



19801

For the purposes of administration of state or federally supported programs under Section 19800, the department shall, by regulation, establish and maintain personnel standards on a merit basis for local agencies (including standards of qualifications, competency, education, experience, tenure, and compensation) necessary for proper and efficient administration, and to ensure state conformity with applicable federal requirements.

(Amended by Stats. 2013, Ch. 427, Sec. 93. Effective January 1, 2014.)



19802

Nothing in this chapter shall prevent any local agency from establishing its own merit system and determining thereunder the personnel standards to be applicable to its employees, but as to employees engaged in administering state and federally supported programs under Section 19800, such local systems and standards shall be subject to approval and review by the department to the extent necessary to qualify for federal funds.

(Amended by Stats. 2013, Ch. 427, Sec. 94. Effective January 1, 2014.)



19802.5

Notwithstanding Sections 19801 and 19803, and after the department approves the memorandum of understanding standards, the department may waive administration of all or part of a local agency merit system where administration of merit system standards, including, but not limited to, certification, appointment and other transactions, layoff and reinstatement, position classifications, compensation standards, and disciplinary action are established pursuant to a legally binding memorandum of understanding negotiated between the local agency governing board and an employee organization recognized pursuant to applicable law representing employees engaged in federally supported programs under Section 19800. Upon request of the local agency governing board and the recognized employee organization, such waivers shall be granted on any or all standards following determination by the department that the provisions of the memorandum of understanding maintain merit system standards to the extent necessary to qualify for federal funds. All merit system standards waivers shall be subject to periodic audit, approval, or revocation by the department. Upon revocation of a waiver, the department may require any additional information as a condition of waiver reinstatement.

(Amended by Stats. 2013, Ch. 427, Sec. 95. Effective January 1, 2014.)



19803

The merit system for employees engaged in administering programs under Section 19800 in a local agency not administering its own merit system approved under this chapter shall be administered by the department. The department may delegate any of its duties under this article to a state department or agency. This may include, but is not limited to, recruitment, examination, certification, appointment and other transactions, position classification, compensation standards, and disciplinary actions. As part of such administration, the department shall hear and decide appeals of any applicant for employment or officer or employee from the decision of a local agency affecting the employment rights of such persons. Any decision rendered in such an appeal shall be binding upon the local agency.

The department may bill the state departments having responsibility for the overall administration of grant-in-aid programs for the costs incurred in conducting hearings involving employees of local agencies not administering their own merit systems pursuant to this chapter.

(Amended by Stats. 2013, Ch. 427, Sec. 96. Effective January 1, 2014.)



19804

In the exercise of functions under this chapter, the department shall exercise no authority with respect to the selection, tenure of office, and compensation of any individual employed in accordance with established standards.

(Amended by Stats. 2013, Ch. 427, Sec. 97. Effective January 1, 2014.)



19805

The department shall establish and administer procedures, including provisions for investigations and hearings, to determine whether a particular merit system is in conformity with the standards established or approved by the department pursuant to Section 19801. In conducting any hearing provided by such procedures, or in conducting an appeal hearing under Section 19803, the department shall have the same authority as it does in conducting hearings pursuant to Section 19815.

(Amended by Stats. 2013, Ch. 427, Sec. 98. Effective January 1, 2014.)



19806

When the department, after hearing, determines that a local merit system is not in conformity with the established standards, it shall notify such local agency and appropriate state officer in writing of its decision. If the governing body of the local agency does not bring the system into conformity within 60 days of notification of the department’s decision, or within such longer period as the department determines, the department shall certify to the state officer having responsibility for the overall administration of the program, pursuant to which the grant-in-aid requiring such merit system was made, that the particular merit system is not in conformity with established standards.

(Amended by Stats. 2013, Ch. 427, Sec. 99. Effective January 1, 2014.)



19807

Notwithstanding any other law, upon receiving certification of the department, pursuant to Section 19806, the appropriate state officer shall take such action against the local agency as permitted by law or as necessary to obtain compliance without an additional administrative hearing being held by such officer.

(Amended by Stats. 2013, Ch. 427, Sec. 100. Effective January 1, 2014.)



19808

Local agencies shall provide such information and reports relating to merit system administration as are required by the department.

(Amended by Stats. 2013, Ch. 427, Sec. 101. Effective January 1, 2014.)



19809

State departments having responsibility for the overall administration of grant-in-aid programs under Section 19800 shall reimburse the department for all costs incurred by the department in administering this chapter. The department may equitably prorate such costs among such departments.

(Amended by Stats. 2013, Ch. 427, Sec. 102. Effective January 1, 2014.)



19810

As used in this chapter, “local agency” means any city, county, city and county, district, or other subdivision of the state, or any independent instrumentality thereof.

(Added by Stats. 1969, Ch. 1283.)



19811

(a) To the extent that any regulations adopted to make specific or to carry out the provisions of this article are in conflict with the amendments made to this article or become outdated at any time due to a change in federal or state program requirements, the regulations shall be repealed.

(b) The Legislature further finds and declares that regulations interpreting and making specific this article are only necessary if the regulations are required by federal law.

(c) Requirements imposed on local agencies pursuant to this article shall not be considered regulations or standards of general application and shall not impose any duty on the department to adopt regulations.

(Added by Stats. 2013, Ch. 427, Sec. 103. Effective January 1, 2014.)









PART 2.6 - PERSONNEL ADMINISTRATION

CHAPTER 1 - Department of Human Resources

ARTICLE 1 - General

19815

As used in this part:

(a) “Department” means the Department of Human Resources.

(b) “Director” means the Director of the Department of Human Resources.

(c) “Division” means the Division of Labor Relations.

(d) “Employee” or “state employee,” except where otherwise indicated, means employees subject to the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512), Division 4, Title 1), supervisory employees as defined in subdivision (g) of Section 3513, managerial employees as defined in subdivision (e) of Section 3513, confidential employees as defined in subdivision (f) of Section 3513, employees of the Legislative Counsel Bureau, employees of the Bureau of State Audits, employees of the office of the Inspector General, employees of the Public Employment Relations Board, conciliators employed by the California State Mediation and Conciliation Service, employees of the Department of Human Resources, professional employees of the Department of Finance engaged in technical or analytical state budget preparation other than audit staff, intermittent athletic inspectors who are employees of the State Athletic Commission, professional employees in the Personnel/Payroll Services Division of the Controller’s office, and all employees of the executive branch of government who are not elected to office.

(Amended by Stats. 2013, Ch. 427, Sec. 104. Effective January 1, 2014.)



19815.2

(a) The Department of Human Resources (CalHR) is hereby created following reorganization of state department, agencies, and boards in an effort to better serve the human resources and personnel needs of the state.

(b) Subject to Article VII of the California Constitution, the Department of Human Resources succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction exercised by the State Personnel Board as its designee with respect to the State Personnel Board’s administrative and ministerial functions.

(Repealed and added by Stats. 2012, Ch. 665, Sec. 88. Effective January 1, 2013.)



19815.25

The Department of Human Resources, as established on July 1, 2012, is hereby established within the Government Operations Agency.

(Added by Stats. 2013, Ch. 352, Sec. 302. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



19815.3

With the consent of the Senate, the Governor shall appoint, to serve at his pleasure, an executive officer who shall be director of the department. The director shall be appointed wholly on the basis of training, demonstrated ability, experience, and leadership in personnel administration and labor relations. The director shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2. In addition thereto, the Governor shall appoint a deputy director and a chief counsel for the department. Both appointments shall be subject to confirmation by the Senate.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19815.4

The director shall do all of the following:

(a) Be responsible for the management of the department.

(b) Administer and enforce the laws pertaining to personnel.

(c) Observe and report to the Governor on the conditions of the nonmerit aspects of personnel.

(d) Formulate, adopt, amend, or repeal rules, regulations, and general policies affecting the purposes, responsibilities, and jurisdiction of the department and that are consistent with the law and necessary for personnel administration.

All regulations relating to personnel administration heretofore adopted pursuant to this part by the State Personnel Board, California Victim Compensation and Government Claims Board, Department of General Services, and the Department of Finance, and in effect on the operative date of this part, shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the director.

(e) Hold hearings, subpoena witnesses, administer oaths, and conduct investigations concerning all matters relating to the department’s jurisdiction.

(f) Act on behalf of the department and delegate powers to any authorized representative.

(g) Serve as the Governor’s designated representative pursuant to Section 3517.

(h) Perform any other duties that may be prescribed by law, and any other administrative and executive duties that have by other provisions of law been previously imposed.

(Amended by Stats. 2006, Ch. 538, Sec. 284. Effective January 1, 2007.)



19815.41

(a) Notwithstanding subdivision (e) of Section 19815.4, this section shall apply to state employees in State Bargaining Unit 5, 6, or 8.

(b) The director shall hold nonmerit statutory appeal hearings, subpoena witnesses, administer oaths, and conduct investigations in accordance with Department of Human Resources Rule 599.859 (b)(2).

(c) The director may, at his or her discretion, hold hearings, subpoena witnesses, administer oaths, or conduct investigations or appeals concerning other matters relating to the department’s jurisdiction.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2012, Ch. 665, Sec. 89. Effective January 1, 2013.)



19815.5

Subject to the State Civil Service Act, the director shall appoint such other assistants and other employees as are necessary for the administration of the affairs of the department and shall prescribe their duties.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19815.6

(a) Notwithstanding the provisions of Sections 11042 and 11043, the chief counsel shall represent the department in all legal matters in which the department is interested, before any administrative agency or court of law.

(b) The department may charge state agencies and departments for the actual and necessary costs of legal services rendered by the legal division in unfair practice cases, representation cases, and requests for injunctive relief arising pursuant to Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1, in grievance arbitration cases arising under negotiated memoranda of understanding, and in all labor law and personnel matters.

(c) In grievance arbitration cases arising pursuant to memoranda of understanding negotiated pursuant to Sections 3517 and 3517.5, the department may charge state agencies involved for the actual and necessary costs of arbitration, including the state’s share of the arbitrator’s fees, transcription fees, and other related costs.

(d) The department may charge state agencies for their pro rata share of the actual and necessary costs of negotiating and administering memoranda of understanding pursuant to Sections 3517 and 3517.5.

(Amended by Stats. 2013, Ch. 427, Sec. 105. Effective January 1, 2014.)



19815.8

(a) No action or proceeding shall be brought by any person having or claiming to have a cause of action or complaint or ground for issuance of any complaint or legal remedy for wrongs or grievances based on or related to any law administered by the Department of Human Resources unless the action or proceeding is commenced and served within one year after the cause of action or complaint or ground for issuance of any writ or legal remedy first arose. Such a person shall not be compensated for the time subsequent to the date when the cause or ground arose unless the action or proceeding is filed and served within 90 days after the cause or ground arose. Where an appeal is taken from a decision of the department, the cause of action does not arise until the final decision of the department.

(b) Process directed to any officer or employee, or the Department of Human Resources, in any action or proceeding arising under this part, may be served upon the director or chief counsel.

(Amended by Stats. 2012, Ch. 665, Sec. 90. Effective January 1, 2013.)






ARTICLE 2 - Powers and Duties

19816.2

Notwithstanding any other provision of this part, regulations and other provisions pertaining to the layoff or demotion in lieu of layoff of civil service employees that are established or agreed to by the department shall be subject to review by the State Personnel Board for consistency with merit employment principles as provided for by Article VII of the California Constitution.

(Amended by Stats. 2002, Ch. 1, Sec. 18. Effective January 16, 2002.)



19816.4

The department shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property real or personal held for the benefit or use by the State Personnel Board and the department in the performance of the duties, powers, purposes, responsibilities, and jurisdiction that are vested in the department.

(Amended by Stats. 2012, Ch. 360, Sec. 79. Effective January 1, 2013.)



19816.6

All officers and employees of the State Personnel Board and the Department of Personnel Administration, who, on the operative date of this part, are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the department shall be transferred to the department. The status, positions, and rights of these persons shall not be affected by the transfer and shall be retained by them as officers and employees of the department pursuant to the State Civil Service Act, except as to positions exempt from civil service.

(Amended by Stats. 2013, Ch. 427, Sec. 107. Effective January 1, 2014.)



19816.8

The department may expend, in accordance with law, all moneys made available for its use or for the administration of any statute administered by it.

(Added by renumbering Section 19819 by Stats. 1985, Ch. 1015, Sec. 16. Effective September 26, 1985.)



19816.10

(a) In order to secure substantial justice and equality among employees in the state civil service, the department may provide by rule for days, hours and conditions of work, taking into consideration the varying needs and requirements of the different state agencies and the prevailing practices for comparable services in other public employment and in private business.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by renumbering Section 19819.1 by Stats. 1985, Ch. 1015, Sec. 17. Effective September 26, 1985.)



19816.12

The department shall establish and maintain in suitable form an official roster of all persons holding positions under this part and enter thereupon their names, complete record of state employment, and other facts prescribed by rule.

(Amended by Stats. 2013, Ch. 427, Sec. 108. Effective January 1, 2014.)



19816.14

The department, with the concurrence of the Department of Finance, shall provide for such audit and certification of payrolls as it deems necessary to insure that all persons in the state civil service, for whom claim for payment of salaries or compensation is made on the Controller, are holding positions as provided by law.

(Added by Stats. 1985, Ch. 1015, Sec. 19. Effective September 26, 1985.)



19816.16

The department shall implement the State Employee Assistance Program established by Executive Order B96-82 and may enter into one or more contracts to provide problem assessment and referral services. If the department enters into one or more contracts, the Controller shall transfer from the operating budgets of departments participating in the contract to the State Payroll Revolving Fund, an amount sufficient to fund each department’s per capita cost, including state administrative fees. The Controller shall pay the contractor or contractors pursuant to the master payment schedule and monthly certification from the department.

(Amended by Stats. 1989, Ch. 342, Sec. 1.)



19816.17

The department may enter into contracts for the provision of legally authorized employee benefits not requiring voluntary participation or payroll deductions. Where these contracts are made, the Controller shall transfer from the operating budgets of the departments participating in the contract to the State Payroll Revolving Fund, an amount sufficient to fund each department’s per capita cost. The Controller shall pay the contractor or contractors pursuant to the master payment schedule and the certification from the department.

(Added by Stats. 1987, Ch. 1148, Sec. 2. Effective September 26, 1987.)



19816.18

(a) The department may either self-fund or self-insure any benefit program under its administration when it is cost-effective to do so. The department may administer the self-funded or self-insured benefit program directly or may contract with a third party administrator. The Treasurer, Controller, and the Department of Finance shall assist the department to ensure that the appropriate fiscal and administrative procedures are established. These procedures shall include, but not be limited to, processes, fund accounts, and transfers from each department’s operating budget, including a pro rata share of the cost of administration.

(b) Funds appropriated for self-funded or self-insured benefit programs established pursuant to this section shall be maintained in the State Employees’ Self-Funded Benefit Fund, which is hereby created in the State Treasury. Moneys in this fund shall be used by the department to make benefit payments and pay related administrative costs. Income of whatever nature earned on the moneys in the State Employees’ Self-Funded Benefit Fund during any fiscal year shall be credited to the fund. The Controller and the Department of Finance may establish individual accounts within the fund, as deemed appropriate, for individual self-funded or self-insured benefit programs. Notwithstanding Section 13340, moneys in this fund and accounts within the fund that are used to pay benefits for a self-funded or self-insured program established pursuant to this section are continuously appropriated, without regard to fiscal years.

(Added by Stats. 1995, Ch. 351, Sec. 1. Effective January 1, 1996.)



19816.20

Notwithstanding Section 18717, this section shall apply to state employees in state bargaining units that have agreed to these provisions in a memorandum of understanding between the state employer and the recognized employee organization, as defined in Section 3513, state employees who are excluded from the definition of “state employee” in paragraph (c) of Section 3513, and officers or employees of the executive branch of state government who are not members of the civil service.

(a) The department shall determine which classes or positions meet the elements of the criteria for the state safety category of membership in the Public Employees’ Retirement System. An employee organization or employing agency requesting a determination from the department shall provide the department with information and written argument supporting the request.

(b) The department may use the determination findings in subsequent negotiations with the exclusive representatives.

(c) The department shall not approve safety membership for any class or position that has not been determined to meet all of the following criteria:

(1) In addition to the defined scope of duties assigned to the class or position, the member’s ongoing responsibility includes:

(A) The protection and safeguarding of the public and of property.

(B) The control or supervision of, or a regular, substantial contact with one of the following:

(i) Inmates or youthful offenders in adult or youth correctional facilities.

(ii) Patients in state mental facilities that house Penal Code offenders.

(iii) Clients charged with a felony who are in a locked and controlled treatment facility of a developmental center.

(2) The conditions of employment require that the member be capable of responding to emergency situations and provide a level of service to the public such that the safety of the public and of property is not jeopardized.

(d) For classes or positions that are found to meet this criteria, the department may agree to provide safety membership by a memorandum of understanding reached pursuant to Section 3517.5 if the affected employees are subject to collective bargaining, or by departmental approval for state employees who are either excluded from the definition of “state employee” in subdivision (c) of Section 3513 or are officers or employees of the executive branch of state government who are not members of the civil service. The department shall notify the retirement system of its determination, as prescribed in Section 20405.1.

(e) The department shall provide the Legislature an annual report that lists the classes or positions which were found to be eligible for safety membership under this section.

(Amended by Stats. 2000, Ch. 402, Sec. 9. Effective September 11, 2000.)



19816.21

(a) Notwithstanding Sections 18717 and 19816.20, effective July 1, 2004, the following officers and employees, who are in the following classifications or positions on or after July 1, 2004, shall be state safety members of the Public Employees’ Retirement System:

(1) State employees in State Bargaining Unit 7 (Protective Services and Public Services) whose job classifications are subject to state miscellaneous membership in the Public Employees’ Retirement System, unless otherwise excluded by a memorandum of understanding.

(2) State employees in managerial, supervisory, or confidential positions that are related to the job classifications described in paragraph (1) and that are subject to state miscellaneous membership in the Public Employees’ Retirement System, provided that the Department of Human Resources has approved their inclusion.

(3) Officers and employees of the executive branch of state government who are not members of the civil service and who are in positions that are related to the job classifications described in paragraph (1) and that are subject to state miscellaneous membership in the Public Employees’ Retirement System, provided that the Department of Human Resources has approved their inclusion.

(b) The department shall notify the Public Employees’ Retirement System of the classes or positions that become subject to state safety membership under this section, as prescribed in Section 20405.1.

(Amended by Stats. 2012, Ch. 665, Sec. 91. Effective January 1, 2013.)






ARTICLE 2.2 - Administrative Procedure

19817.10

(a) This article shall apply only to employees in state bargaining units who have agreed to this article in a memorandum of understanding.

(b) The Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3) shall not apply to any agreements, orders, standards of general application, or any other directives or guidance entered into or issued by the department concerning matters that are within the scope of collective bargaining as defined by Section 3516. This article shall not in any way diminish the state’s obligation to meet and confer with recognized employee organizations regarding matters within the scope of bargaining as defined by Section 3516.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not be effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1999, Ch. 926, Sec. 2. Effective October 10, 1999.)






ARTICLE 2.5 - Personnel Classification Plan

19818

Subject to Article VII of the California Constitution, the department succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction exercised by the State Personnel Board with respect to the administration of the Personnel Classification Plan.

(Added by Stats. 1985, Ch. 1015, Sec. 20. Effective September 26, 1985.)



19818.6

The department shall administer the Personnel Classification Plan of the State of California including the allocation of every position to the appropriate class in the classification plan. The allocation of a position to a class shall derive from and be determined by the ascertainment of the duties and responsibilities of the position and shall be based on the principle that all positions shall be included in the same class if:

(a) The positions are sufficiently similar in respect to duties and responsibilities that the same descriptive title may be used.

(b) Substantially the same requirements as to education, experience, knowledge, and ability are demanded of incumbents.

(c) Substantially the same tests of fitness may be used in choosing qualified appointees.

(d) The same schedule of compensation can be made to apply with equity.

(Added by Stats. 1985, Ch. 1015, Sec. 20. Effective September 26, 1985.)



19818.8

(a) A person shall not be assigned to perform the duties of any class other than that to which his or her position is allocated, except as permitted by Section 19050.8.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of the memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1999, Ch. 457, Sec. 4. Effective September 21, 1999.)



19818.10

The department shall assess the adequacy of the Personnel Classification Plan and, as needed, recommend changes in the plan to the State Personnel Board. The recommendations shall include the need for the establishment of additional classes or the abolishment or alteration of existing classes.

(Added by Stats. 1985, Ch. 1015, Sec. 20. Effective September 26, 1985.)



19818.12

Positions in the state service shall be established by the appointing power as authorized by law subject to budgetary authorization and the availability of funds. Each appointing power shall promptly report to the department his or her intention to establish new positions in order that those positions may be classified and allocated, and shall so report material changes in the duties of any position in his or her jurisdiction.

(Added by Stats. 1985, Ch. 1015, Sec. 20. Effective September 26, 1985.)



19818.14

The department may designate an appointing power to allocate positions to the Personnel Classification Plan in accordance with Section 19818.6 and department rule. The department may audit position allocations. If the department finds that an appointing power has allocated positions inappropriately, the department may order corrective action, including, but not limited to, reallocating positions, voiding lawful personal transactions, and revoking or restricting the appointing power’s ability to allocate positions. If an appointing power’s allocation authority is revoked, the Department of Finance may transfer a sufficient number of personnel from the appointing power to the department to perform the previously delegated work.

(Amended by Stats. 2013, Ch. 427, Sec. 111. Effective January 1, 2014.)



19818.16

(a) Notwithstanding Sections 905.2, 19818.8, and 19823, the department shall have the authority to review employee claims for additional reimbursement for the performance of duties outside the scope of their present classification and to authorize additional reimbursement for those duties. The department shall award employee claims under this section for a period no greater than one year preceding the filing of a claim.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1985, Ch. 1015, Sec. 20. Effective September 26, 1985.)



19818.18

Upon the allowance of the department of all or part of an employee claim for additional reimbursement for the performance of duties outside the scope of their present classification, certification by the Director of Finance that a sufficient appropriation exists, the execution and presentation of such documents as the department may require which discharge the state of all liability under the claim, and notwithstanding the provisions of Section 19630, the department shall designate the fund from which the claim is to be paid and the state agency concerned shall pay the claim from that fund. Where no sufficient appropriation for the payment is available, the department shall submit a request to the Legislature for appropriation of those funds.

(Added by Stats. 1985, Ch. 1015, Sec. 20. Effective September 26, 1985.)



19818.20

(a) Reasonable opportunity to appeal shall be provided by the department to any employee affected by the allocation or reallocation of his or her position.

(b) Notwithstanding subdivision (a), this subdivision shall only apply to state employees in State Bargaining Unit 5. Reasonable opportunity to appeal shall be provided by the department to any employee affected by the allocation of his or her position.

(Amended by Stats. 1995, Ch. 768, Sec. 18. Effective October 12, 1995.)



19818.21

When the Legislature, in the Budget Act, authorizes a specified number of positions in a specified class in a specified agency, the department shall approve the allocation of those positions to classes on the basis of the total responsibilities and productivity requirements of the job, without placing primary emphasis on the number of positions subordinate to the positions authorized.

(Added by renumbering Section 19060 by Stats. 1989, Ch. 103, Sec. 8.)






ARTICLE 3 - Division of Labor Relations

19819.5

There is in the Department of Human Resources, the Division of Labor Relations.

(Amended by Stats. 2012, Ch. 665, Sec. 93. Effective January 1, 2013.)



19819.6

The Governor shall appoint a deputy director from a list of nominees submitted by the director. This deputy director shall be in addition to the deputy director appointed pursuant to Section 19815.3.

The Governor may also appoint civil service exempt labor relations officers. The total number of exempt positions in the department responsible for labor relations shall not exceed 10.

(Amended by Stats. 1982, Ch. 1095, Sec. 13.)



19819.7

Notwithstanding any other provisions of the law, it shall be the function of the division to represent the Governor regarding all the relevant provisions of law with respect to state employees found in Section 3517 and to represent the Governor by attending the meeting and conferring as required by Section 3572. The duties of the Deputy Director of Labor Relations and the labor relations officers shall be limited to the department’s professional functions and responsibilities in labor relations matters pursuant to Chapter 10.3 (commencing with Section 3512) and Chapter 12 (commencing with Section 3560) of Division 4 of Title 1.

(Amended by Stats. 1982, Ch. 1095, Sec. 13.5.)









CHAPTER 2 - Administration of Salaries

ARTICLE 1 - Claims for Reimbursement

19820

The director shall adopt general rules and regulations doing all of the following:

(a) Limiting the amount, time, and place of expenses and allowances to be paid to officers, employees, experts, and agents of the state while traveling on official state business. The rules and regulations shall provide for reasonable reimbursement to an officer, employee, expert, or agent of the state for expenses incurred by him or her to repair a privately owned vehicle which was damaged through no fault of the officer, employee, expert, or agent, if the damage occurred while the vehicle was used on official state business with the permission or authorization of an employing agency.

As used in this subdivision, “officers and employees of the state” means all officers and employees of the state other than elected state officers, officers and employees of the state provided for in Article VI of the California Constitution, and officers and employees of the California State University. “Officers and employees of the state” is not limited by subdivision (d) of Section 19815.

(b) Governing such matters as are specifically committed to the jurisdiction of the department.

(c) Governing the computation of pay in the case of any employee on a monthly basis salary who is entitled to less than a full month’s pay.

If this section is in conflict with a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if any conflicting provision of a memorandum of understanding requires the expenditure of funds, that provision shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1987, Ch. 351, Sec. 1.)



19822

(a) The director, by rule, shall determine the fair and reasonable value of maintenance, living quarters, housing, lodging, board, meals, food, household supplies, fuel, laundry, domestic servants, and other services furnished by the state as an employer to its employees.

The value so determined shall constitute the charges to be made to state employees for any maintenance or other services furnished by the state, unless the employee is entitled to maintenance or other services as compensation for his or her services or as actual and necessary expenses incurred in the performance of the state’s business. Whenever a state employee is entitled to maintenance or other services as part or full compensation for services rendered, the value thereof for retirement purposes, as defined by Section 20630, and for salary or wage fixing purposes, shall also be determined in accordance with the values established by the department. The director, by rule, shall provide instruction for the administration of all lodging, maintenance, and other services furnished by the state as an employer to its employees. The director, by rule, shall provide for reasonable opportunity to be heard by departments or employees affected by this section.

(b) Compliance with all rules associated with the lodging, maintenance, and other services furnished by the state as an employer to its employees shall be the responsibility of each director of each state department possessing lodging or supplying maintenance or other services to its employees.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2006, Ch. 97, Sec. 1. Effective January 1, 2007.)



19822.3

(a) All state agencies shall implement and use the California Automated Travel Expense Reimbursement System (CalATERS) to automate processing of employee travel claims by July 1, 2009, unless the Controller recommends, and the Department of Finance approves, an exemption request. To request an exemption, a department or agency shall submit documentation to the Controller no later than July 1, 2007, to substantiate that the implementation of CalATERS is not feasible or cost-effective for that department or agency. The Department of Finance and the Controller shall jointly report to the Joint Legislative Budget Committee, not later than February 1, 2008, on the exemptions that have been approved and the bases for the exemptions.

(b) Payments for the services of the Controller to implement this section shall be made by direct transfer as described in Section 11255. The total transfer shall not exceed the reimbursement expenditure authority provided to the Controller for CalATERS pursuant to the annual Budget Act, as adjusted by subsequent budget revisions approved by the Department of Finance.

(Amended by Stats. 2007, Ch. 179, Sec. 23. Effective August 24, 2007.)



19822.5

The department shall by rule authorize such expenditures as are reasonably necessary for the meals, lodging, or travel of persons who provide nonsalaried assistance to the department or a designated appointing power in the preparation or conduct of written or oral examinations.

(Amended by Stats. 2013, Ch. 427, Sec. 112. Effective January 1, 2014.)



19822.6

There is hereby established a Child Care Fund to which funds shall be allocated from the amount appropriated in the annual Budget Act for employee compensation. The Child Care Fund shall be used to encourage development of child care programs for dependent children of state employees. These programs may include financial assistance to aid in the development of child care centers administered by either nonprofit corporations formed by state employees or other child care providers.

The Child Care Fund shall be administered by the Department of Human Resources.

Upon the determination of the department, the funding shall include, but not be limited to, cash grants.

The amount to be allocated and expended annually, from the funds available for compensation increases, shall be determined by the department. Notwithstanding Section 13340, the Child Care Fund shall be available for expenditure without regard to fiscal years through June 30, 1991, unless otherwise extended by statute enacted prior to that date.

(Amended by Stats. 2012, Ch. 665, Sec. 94. Effective January 1, 2013.)



19822.7

(a) There is hereby created in the State Treasury the Work and Family Fund to which funds shall be allocated from the amount negotiated in memoranda of understanding between the state and the recognized employee organization, as defined in Section 3513, and appropriated by the Legislature, for the 2000–01 fiscal year and subsequent fiscal years.

(b) The fund shall be used to establish and maintain work and family programs for state employees. These programs may include, but are not limited to, financial assistance to aid in the development of child care centers administered by either nonprofit corporations formed by state employees or child care providers, or to provide grants, subsidies, or both grants and subsidies for child care and elder care. Other programs may include enhancement or supplementation of existing employee assistance program services and other work and family programs.

(c) The fund shall be administered by the Department of Human Resources. The amounts to be allocated and expended from funds available for compensation shall be determined by the department.

(d) Notwithstanding Section 13340, the fund shall be available for expenditure without regard to fiscal years through June 30, 2005. As of June 30, 2005, the fund shall cease to exist and any balance in the fund shall revert to the General Fund, unless the existence of the fund is extended by statute and that statute is enacted and becomes effective prior to June 30, 2005.

(Amended by Stats. 2013, Ch. 427, Sec. 113. Effective January 1, 2014.)






ARTICLE 2 - Employee Awards

19823

(a) The department may make awards to current or retired state employees who do any of the following:

(1) Propose procedures or ideas which hereafter have been adopted and which will result in eliminating or reducing state expenditures or improving operations; provided, the proposals are placed in effect.

(2) Perform special acts or special services in the public interest.

(3) By their superior accomplishments, make exceptional contributions to the efficiency, economy or other improvement in the operations of the state government.

(b) Awards for superior accomplishments shall be made in accordance with procedures and standards established by the department.

(c) Any award made by the department under the provisions of this section may be paid from the appropriation available to the state agency affected by the award.

(d) The director may adopt rules and regulations to carry out the provisions of this section, and may appoint merit award boards made up of state officers, employees, or citizens to consider employee proposals, special acts, special services, or superior accomplishments, and to make recommendations to the department as to the merits of the proposals, special acts, special services, or superior accomplishments, and whether or not the proposals, special acts, special services, or superior accomplishments justify an award.

(e) Any award granted under the provisions of this section shall be limited to five thousand dollars ($5,000) unless a larger award is approved by concurrent resolution of the Legislature.

(f) Any expenditures made or costs incurred heretofore or hereafter by the director for the purposes of this section may be paid from funds available for the support of the department.

(g) This subdivision shall only apply to state employees in State Bargaining Unit 16. If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of the memorandum of understanding require the expenditure of funds, the provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2001, Ch. 365, Sec. 21. Effective September 27, 2001.)






ARTICLE 3 - Salary Classification

19824

(a) Unless otherwise provided by law, the salaries of state officers shall be paid monthly out of the General Fund.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19825

(a)  Notwithstanding any other provision of law, whenever any state agency is authorized by special or general statute to fix the salary or compensation of an employee or officer, which salary is payable in whole or in part out of state funds, the salary is subject only to the approval of the department before it becomes effective and payable, except as provided in subdivision (b). The Legislature may expressly provide that approval of the department is not required.

(b) Whenever any state court or other judicial agency is authorized by statute to fix the salary of an employee or officer who is exempt from civil service under subdivision (b) of Section 4 of Article VII of the Constitution, the salary is subject to the approval of the Chairman of the Judicial Council before it becomes effective and payable.

(Amended by Stats. 1984, Ch. 471, Sec. 1.)



19825.5

(a) Notwithstanding Sections 11550, 11552, and 11554, the department shall set and adjust, as needed, the annual compensation of the officers and employees listed in Sections 11550, 11552, and 11554.

(b) When setting or adjusting the annual compensation of the employees described in subdivision (a), the department shall consider the size and scope of the organization, compensation paid to other similar positions in other public jurisdictions, the scope of responsibility of the position, the need to avoid salary compaction, and other factors appropriate to the determination of compensation necessary to recruit and retain qualified employees in leadership positions for the state. The compensation shall not exceed 125 percent of the compensation recommended to be paid to the Governor of the State of California by the California Citizens Compensation Commission.

(c) The department shall notify the Legislature of the compensation level implemented for any of the employees described in subdivision (a) within 30 days of the effective date of the proposed compensation adjustment.

(Added by Stats. 2006, Ch. 240, Sec. 5. Effective September 13, 2006.)



19826

(a) The department shall establish and adjust salary ranges for each class of position in the state civil service subject to any merit limits contained in Article VII of the California Constitution. The salary range shall be based on the principle that like salaries shall be paid for comparable duties and responsibilities. In establishing or changing these ranges, consideration shall be given to the prevailing rates for comparable service in other public employment and in private business. The department shall make no adjustments that require expenditures in excess of existing appropriations that may be used for salary increase purposes. The department may make a change in salary range retroactive to the date of application of this change.

(b) Notwithstanding any other provision of law, the department shall not establish, adjust, or recommend a salary range for any employees in an appropriate unit where an employee organization has been chosen as the exclusive representative pursuant to Section 3520.5.

(c) At least six months before the end of the term of an existing memorandum of understanding or immediately upon the reopening of negotiations under an existing memorandum of understanding, the department shall submit to the parties meeting and conferring pursuant to Section 3517 and to the Legislature, a report containing the department’s findings relating to the salaries of employees in comparable occupations in private industry and other governmental agencies.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2004, Ch. 183, Sec. 156. Effective January 1, 2005.)



19826.5

Whenever the department finds that pay data was furnished to the department on the basis that the source remain confidential, the source shall not be open to the public or admissible as evidence in any action or special proceeding.

(Added by Stats. 1981, Ch. 684, Sec. 3. Effective September 23, 1981.)



19827

(a) (1) Notwithstanding any other provision of law to the contrary, in order to recruit and retain the highest qualified employees, the state shall pay sworn members of the California Highway Patrol who are rank-and-file members of State Bargaining Unit 5 the estimated average total compensation for each corresponding rank for the Los Angeles Police Department, Los Angeles County Sheriff’s Office, San Diego Police Department, Oakland Police Department, and San Francisco Police Department. Total compensation shall include base salary, educational incentive pay, physical performance pay, longevity pay, and retirement contributions made by the employer on behalf of the employee.

(2) The state and the exclusive representative shall jointly survey annually and calculate the estimated average total compensation based on projected average total compensation for the above-named departments as of July 1 of the year in which the survey is conducted. The state and the exclusive representative shall utilize the survey methodology outlined in the “Description of Survey Process Pursuant to Government Code 19827 Regarding the Recruitment and Retention of California Highway Patrol Officers” dated July 1, 2001, and maintained as a permanent agreement between the state and the exclusive representative.

(3) Any increase in total compensation resulting from this section shall be implemented through a memorandum of understanding negotiated pursuant to the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1). Notwithstanding the foregoing, failure of the parties to reach agreement for a memorandum of understanding pursuant to the Ralph C. Dills Act shall not relieve the state of the duty to compensate sworn represented members of the California Highway Patrol in accordance with the formula set forth in this section.

(4) The total compensation for represented sworn members of the California Highway Patrol may deviate from the survey results by mutual agreement between the exclusive representative and the state pursuant to the collective bargaining process.

(5) If the provisions of this subdivision are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(b) When determining compensation for state excluded sworn classifications of the California Highway Patrol, it is the policy of the state to consider total compensation for corresponding ranks within jurisdictions specified in subdivision (a), as well as other factors, including internal comparisons.

(Amended by Stats. 2003, Ch. 62, Sec. 125. Effective January 1, 2004.)



19827.1

(a) The state recognizes the historic problem of recruitment and retention of peace officers in the Department of Corrections and the Department of Youth Authority. As evidence of this recognition there has been a trend in recent years to improve salaries and benefits for these correctional peace officers. However, due to the continuing need to recruit new officers to fill vacancies, retain seasoned correctional peace officers to reduce turnover rates, and provide comparability in pay to effectively compete with large peace officer employers and ensure necessary staffing levels, salaries must be improved and maintained by the state for peace officers in the Department of Corrections and the Department of the Youth Authority.

(b) To effect the intent of paragraph (a) the department shall take into consideration the salary and benefits of other large employers of peace officers in California.

(Added by Stats. 1986, Ch. 290, Sec. 1.)



19827.2

(a) The Legislature, having recognized December 1980 statistics from the U.S. Department of Labor, finds: that 60 percent of all women 18 to 64 are in the workforce, that two-thirds of all those women are either the head of household or had husbands whose earnings were less than ten thousand dollars ($10,000), and that most women are in the workforce because of economic need; that the average working woman has earned less than the average working man, not only because of the lack of educational and employment opportunities in the past, but because of segregation into historically undervalued occupations where wages have been depressed; and that a failure to reassess the basis on which salaries in state service are established will perpetuate these pay inequities, which have a particularly discriminatory impact on minority and older women; and, therefore, it is the intent of the Legislature in enacting this statute to establish a state policy of setting salaries for female-dominated jobs on the basis of comparability of the value of the work.

(b) The department shall review and analyze existing information, including those studies from other jurisdictions relevant to the setting of salaries for female-dominated jobs. This information shall be provided on an annual basis to the appropriate policy committee of the Legislature and to the parties meeting and conferring pursuant to Section 3517.

(c) For the purpose of implementing this section, the following definitions apply:

(1) “Salary” means, except as otherwise provided in Section 18539.5, the amount of money or credit received as compensation for service rendered, exclusive of mileage, traveling allowances, and other sums received for actual and necessary expenses incurred in the performance of the state’s business, but including the reasonable value of board, rent, housing, lodging, or similar advantages received from the state.

(2) “Comparability of the value of the work” means the value of the work performed by an employee, or group of employees within a class or salary range, in relation to the value of the work of another employee, or group of employees, to any class or salary range within state service.

(3) “Skill” means the skill required in the performance of the work, including any type of intellectual or physical skill acquired by the employee through experience, training, education, or natural ability.

(4) “Effort” means the effort required in the performance of the work, including any intellectual or physical effort.

(5) “Responsibility” means the responsibility required in the performance of the work, including the extent to which the employer relies on the employee to perform the work, the importance of the duties, and the accountability of the employee for the work of others and for resources.

(6) “Working conditions” means the conditions under which the work of an employee is performed, including physical or psychological factors.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 722, Sec. 2.)



19827.3

In order for the state to recruit skilled firefighters for the California Department of Forestry and Fire Protection, it is the policy of the state to consider prevailing salaries and benefits prior to making salary recommendations. In order to provide comparability in pay, the Department of Human Resources shall take into consideration the salary and benefits of other jurisdictions employing 75 or more full-time firefighters who work in California.

(Amended by Stats. 2012, Ch. 665, Sec. 95. Effective January 1, 2013.)



19827.5

(a) There is allocated from the salary or wage paid to a member of the clergy, in an amount up to 50 percent of the gross salary, either of the following:

(1) The rental value of a home furnished to him or her.

(2) The rental allowance paid to him or her to rent or provide a home.

(b) As used in this section, a “member of the clergy” means a priest, minister, religious practitioner, or similar functionary of a religious denomination or religious organization.

(Amended by Stats. 2003, Ch. 428, Sec. 1. Effective September 22, 2003.)



19828

(a) Reasonable opportunity to be heard shall be provided by the department to any employee affected by a change in the salary range for the class of his or her position.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2001, Ch. 364, Sec. 17. Effective September 27, 2001.)



19829

(a) Salary ranges shall consist of minimum and maximum salary limits. The department shall provide for intermediate steps within these limits to govern the extent of the salary adjustment that an employee may receive at any one time; provided, that in classes and positions with unusual conditions or hours of work or where necessary to meet the provisions of state law recognizing differential statutory qualifications within a profession or prevailing rates and practices for comparable services in other public employment and in private business, the department may establish more than one salary range or rate or method of compensation within a class.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2001, Ch. 364, Sec. 18. Effective September 27, 2001.)



19829.5

(a) The Department of Human Resources shall provide a memorandum of understanding pursuant to Section 3517.5 to the Legislative Analyst who shall have 10 calendar days from the date the tentative agreement is received to issue a fiscal analysis to the Legislature. The Legislative Analyst may prioritize the preparation of a fiscal analysis or report under this subdivision among other workload, including the submission of multiple memoranda of understanding. The memorandum of understanding shall not be subject to legislative determination until either the Legislative Analyst has presented a fiscal analysis of the memorandum of understanding or until 10 calendar days has elapsed since the memorandum was received by the Legislative Analyst.

(b) Each memorandum of understanding submitted by the department to the Legislative Analyst shall include the department’s analysis of costs and savings.

(Amended by Stats. 2012, Ch. 665, Sec. 96. Effective January 1, 2013.)



19829.6

The Department of Human Resources shall post, in a clear and conspicuous manner on the department’s Web site, each memorandum of understanding that has been submitted to the Legislature for determination pursuant to Section 3517.5 and that has been ratified by the affected union membership. The memorandum of understanding of the agreement reached between the Governor and the recognized employee organization shall be posted on the department’s Web site in its entirety, with a declaration that the memorandum has been submitted to the office of the Legislative Analyst and the Legislature, including the date of that submission. The department shall include on its Web site posting a summary of the memorandum of understanding that is the same summary provided to the Legislature by the department.

(Amended by Stats. 2012, Ch. 665, Sec. 97. Effective January 1, 2013.)



19829.7

(a) Notwithstanding Section 13340, for the 2010–11 fiscal year, if the Budget Act of 2010 is not enacted by July 1, 2010, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the Budget Act of 2010 is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2010, of the 2010–11 fiscal year and the enactment of the Budget Act of 2010.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon enactment of the Budget Act of 2010, these expenditures shall be subsumed by the expenditure authority approved in the Budget Act of 2010 for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding expires. For purposes of this section, the memorandum of understanding for State Bargaining Unit 5 expires on July 3, 2013, the memorandum of understanding for State Bargaining Unit 8 expires on July 1, 2013, the memorandum of understanding for State Bargaining Unit 12 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 16 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 18 expires on July 1, 2012, and the memorandum of understanding for State Bargaining Unit 19 expires on July 1, 2012.

(Amended (as added by Stats. 2010, Ch. 162) by Stats. 2011, Ch. 296, Sec. 125. Effective January 1, 2012. See identical section (added by Stats. 2010, Ch. 163), as amended by Sec. 126 of Ch. 296.)



19829.7-1

(a) Notwithstanding Section 13340, for the 2010–11 fiscal year, if the Budget Act of 2010 is not enacted by July 1, 2010, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the Budget Act of 2010 is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2010, of the 2010–11 fiscal year and the enactment of the Budget Act of 2010.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon enactment of the Budget Act of 2010, these expenditures shall be subsumed by the expenditure authority approved in the Budget Act of 2010 for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding expires. For purposes of this section, the memorandum of understanding for State Bargaining Unit 5 expires on July 3, 2013, the memorandum of understanding for State Bargaining Unit 8 expires on July 1, 2013, the memorandum of understanding for State Bargaining Unit 12 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 16 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 18 expires on July 1, 2012, and the memorandum of understanding for State Bargaining Unit 19 expires on July 1, 2012.

(Amended (as added by Stats. 2010, Ch. 163) by Stats. 2011, Ch. 296, Sec. 126. Effective January 1, 2012.)



19829.8

(a) Notwithstanding Section 13340, for the 2011–12 fiscal year, if the 2011–12 Budget Act is not enacted by July 1, 2011, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2011–12 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2011, of the 2011–12 fiscal year and the enactment of the 2011–12 Budget Act.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive), are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2011–12 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2010–11 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding has expired. For purposes of this section, the memorandum of understanding for State Bargaining Unit 5 expires on July 3, 2013, the memorandum of understanding for State Bargaining Unit 8 expires on July 1, 2013, the memorandum of understanding for State Bargaining Unit 12 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 16 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 18 expires on July 1, 2012, and the memorandum of understanding for State Bargaining Unit 19 expires on July 1, 2012.

(Added by Stats. 2010, Ch. 162, Sec. 7. Effective August 23, 2010. See identical section added by Stats. 2010, Ch. 163.)



19829.8-1

(a) Notwithstanding Section 13340, for the 2011–12 fiscal year, if the 2011–12 Budget Act is not enacted by July 1, 2011, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2011–12 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2011, of the 2011–12 fiscal year and the enactment of the 2011–12 Budget Act.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2011–12 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2010–11 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding has expired. For purposes of this section, the memorandum of understanding for State Bargaining Unit 5 expires on July 3, 2013, the memorandum of understanding for State Bargaining Unit 8 expires on July 1, 2013, the memorandum of understanding for State Bargaining Unit 12 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 16 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 18 expires on July 1, 2012, and the memorandum of understanding for State Bargaining Unit 19 expires on July 1, 2012.

(Added by Stats. 2010, Ch. 163, Sec. 7. Effective August 23, 2010.)



19829.9

(a) Notwithstanding Section 13340, for the 2012–13 fiscal year, if the 2012–13 Budget Act is not enacted by July 1, 2012, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive) and State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2012–13 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2012, of the 2012–13 fiscal year and the enactment of the 2012–13 Budget Act.

(b) Notwithstanding Section 13340, solely for the effective period of the following memoranda of understanding, and not including a date beyond the expiration date of the following memoranda of understanding, for the 2012–13 fiscal year, where the 2012–13 Budget Act is not enacted by July 1, 2012, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2012–13 Budget Act is enacted.

(c) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(d) Expenditures related to any warrant drawn pursuant to subdivisions (a) and (b) are not augmentations to the expenditure authority of a department. Upon enactment of the 2012–13 Budget Act, these expenditures shall be automatically subsumed by the expenditure authority approved in the 2012–13 Budget Act for each affected department.

(e) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding expires. For purposes of this section, the memorandum of understanding for State Bargaining Unit 5 expires on July 3, 2013, the memorandum of understanding for State Bargaining Unit 8 expires on July 1, 2013, the memorandum of understanding for State Bargaining Unit 12 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 16 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 18 expires on July 1, 2012, and the memorandum of understanding for State Bargaining Unit 19 expires on July 1, 2012.

(Added by Stats. 2010, Ch. 162, Sec. 8. Effective August 23, 2010. See identical section added by Stats. 2010, Ch. 163.)



19829.9-1

(a) Notwithstanding Section 13340, for the 2012–13 fiscal year, if the 2012–13 Budget Act is not enacted by July 1, 2012, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive) and State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2012–13 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2012, of the 2012–13 fiscal year and the enactment of the 2012–13 Budget Act.

(b) Notwithstanding Section 13340, solely for the effective period of the following memoranda of understanding, and not including a date beyond the expiration date of the following memoranda of understanding, for the 2012–13 fiscal year, where the 2012–13 Budget Act is not enacted by July 1, 2012, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2012–13 Budget Act is enacted.

(c) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(d) Expenditures related to any warrant drawn pursuant to subdivisions (a) and (b) are not augmentations to the expenditure authority of a department. Upon enactment of the 2012–13 Budget Act, these expenditures shall be automatically subsumed by the expenditure authority approved in the 2012–13 Budget Act for each affected department.

(e) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive), State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 12 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 16 (effective July 1, 2010, to July 1, 2012, inclusive), State Bargaining Unit 18 (effective July 1, 2010, to July 1, 2012, inclusive), and State Bargaining Unit 19 (effective July 1, 2010, to July 1, 2012, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding expires. For purposes of this section, the memorandum of understanding for State Bargaining Unit 5 expires on July 3, 2013, the memorandum of understanding for State Bargaining Unit 8 expires on July 1, 2013, the memorandum of understanding for State Bargaining Unit 12 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 16 expires on July 1, 2012, the memorandum of understanding for State Bargaining Unit 18 expires on July 1, 2012, and the memorandum of understanding for State Bargaining Unit 19 expires on July 1, 2012.

(Added by Stats. 2010, Ch. 163, Sec. 8. Effective August 23, 2010.)



19829.95

(a) Notwithstanding Section 13340, solely for the effective period of the following memoranda of understanding, and not including a date beyond the expiration date of the following memoranda of understanding, for the 2013–14 fiscal year, where the 2013–14 Budget Act is not enacted by July 1, 2013, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive) and State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2013–14 Budget Act is enacted.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive) and State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2013–14 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2013–14 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive) and State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding expires. For purposes of this section, the memorandum of understanding for State Bargaining Unit 5 expires on July 3, 2013, and the memorandum of understanding for State Bargaining Unit 8 expires on July 1, 2013.

(Added by Stats. 2010, Ch. 162, Sec. 9. Effective August 23, 2010. See identical section added by Stats. 2010, Ch. 163.)



19829.95-1

(a) Notwithstanding Section 13340, solely for the effective period of the following memoranda of understanding, and not including a date beyond the expiration date of the following memoranda of understanding, for the 2013–14 fiscal year, where the 2013–14 Budget Act is not enacted by July 1, 2013, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive) and State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2013–14 Budget Act is enacted.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive) and State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive) are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2013–14 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2013–14 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 5 (effective July 3, 2010, to July 3, 2013, inclusive) and State Bargaining Unit 8 (effective July 1, 2010, to July 1, 2013, inclusive) memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding expires. For purposes of this section, the memorandum of understanding for State Bargaining Unit 5 expires on July 3, 2013, and the memorandum of understanding for State Bargaining Unit 8 expires on July 1, 2013.

(Added by Stats. 2010, Ch. 163, Sec. 9. Effective August 23, 2010.)



19829.96

(a) Notwithstanding Section 13340, for the 2011–12 fiscal year, if the 2011–12 Budget Act is not enacted by July 1, 2011, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 (each effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 2, 7, 9, 10, or 13 (each effective April 1, 2011, to July 1, 2013, inclusive), or State Bargaining Unit 6 (effective April 1, 2011, to July 2, 2013, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2011–12 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2011, of the 2011–12 fiscal year and the enactment of the 2011–12 Budget Act.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 (each effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 2, 7, 9, 10, or 13 (each effective April 1, 2011, to July 1, 2013, inclusive), or State Bargaining Unit 6 (effective April 1, 2011, to July 2, 2013, inclusive), are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2011–12 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2011–12 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 memoranda of understanding (each effective July 1, 2010, to July 1, 2013, inclusive), the State Bargaining Unit 2, 7, 9, 10, or 13 memoranda of understanding (each effective April 1, 2011, to July 1, 2013, inclusive), or the State Bargaining Unit 6 memorandum of understanding (effective April 1, 2011, to July 2, 2013, inclusive). Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding has expired. For purposes of this section, the memorandum of understanding for each unit, except State Bargaining Unit 6, expires on July 1, 2013. For purposes of this section, the memorandum of understanding for State Bargaining Unit 6 expires on July 2, 2013.

(Added by renumbering Section 18929.96 by Stats. 2011, Ch. 25, Sec. 7. Effective May 16, 2011.)



19829.97

(a) Notwithstanding Section 13340, for the 2012–13 fiscal year, if the 2012–13 Budget Act is not enacted by July 1, 2012, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 (each effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 2, 7, 9, 10, or 13 (each effective April 1, 2011, to July 1, 2013, inclusive), or State Bargaining Unit 6 (effective April 1, 2011, to July 2, 2013, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2012–13 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2012, of the 2012–13 fiscal year and the enactment of the 2012–13 Budget Act.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 (each effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 2, 7, 9, 10, or 13 (each effective April 1, 2011, to July 1, 2013, inclusive), or State Bargaining Unit 6 (effective April 1, 2011, to July 2, 2013, inclusive), are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2012–13 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2012–13 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 memoranda of understanding (each effective July 1, 2010, to July 1, 2013, inclusive), the State Bargaining Unit 2, 7, 9, 10, or 13 memoranda of understanding (each effective April 1, 2011, to July 1, 2013, inclusive), or the State Bargaining Unit 6 memorandum of understanding (effective April 1, 2011, to July 2, 2013, inclusive). Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding has expired. For purposes of this section, the memorandum of understanding for each unit, except State Bargaining Unit 6, expires on July 1, 2013. For purposes of this section, the memorandum of understanding for State Bargaining Unit 6 expires on July 2, 2013.

(Amended by Stats. 2011, Ch. 25, Sec. 8. Effective May 16, 2011.)



19829.98

(a) Notwithstanding Section 13340, for the 2013–14 fiscal year, if the 2013–14 Budget Act is not enacted by July 1, 2013, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 (each effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 2, 7, 9, 10, or 13 (each effective April 1, 2011, to July 1, 2013, inclusive), or State Bargaining Unit 6 (effective April 1, 2011, to July 2, 2013, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2013–14 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2013, of the 2013–14 fiscal year and the enactment of the 2013–14 Budget Act.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 (each effective July 1, 2010, to July 1, 2013, inclusive), State Bargaining Unit 2, 7, 9, 10, or 13 (each effective April 1, 2011, to July 1, 2013, inclusive), or State Bargaining Unit 6 (effective April 1, 2011, to July 2, 2013, inclusive), are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2013–14 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2013–14 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 memoranda of understanding (each effective July 1, 2010, to July 1, 2013, inclusive), the State Bargaining Unit 2, 7, 9, 10, or 13 memoranda of understanding (each effective April 1, 2011, to July 1, 2013, inclusive), or the State Bargaining Unit 6 memorandum of understanding (effective April 1, 2011, to July 2, 2013, inclusive). Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding has expired. For purposes of this section, the memorandum of understanding for each unit, except State Bargaining Unit 6, expires on July 1, 2013. For purposes of this section, the memorandum of understanding for State Bargaining Unit 6 expires on July 2, 2013.

(Amended by Stats. 2011, Ch. 25, Sec. 9. Effective May 16, 2011.)



19829.981

(a) Notwithstanding Section 13340, for the 2013–14 fiscal year, if the 2013–14 Budget Act is not enacted by July 1, 2013, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 1 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 3 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 4 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 11 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 14 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 15 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 17 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 20 (effective July 2, 2013, to July 1, 2016, inclusive), and State Bargaining Unit 21 (effective July 2, 2013, to July 1, 2016, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2013–14 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2013, of the 2013–14 fiscal year and the enactment of the 2013–14 Budget Act.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 1 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 3 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 4 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 11 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 14 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 15 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 17 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 20 (effective July 2, 2013, to July 1, 2016, inclusive), and State Bargaining Unit 21 (effective July 2, 2013, to July 1, 2016, inclusive), are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2013–14 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2013–14 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 1 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 3 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 4 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 11 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 14 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 15 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 17 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 20 (effective July 2, 2013, to July 1, 2016, inclusive), and State Bargaining Unit 21 (effective July 2, 2013, to July 1, 2016, inclusive), memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding has expired. For purposes of this section, the memorandum of understanding for State Bargaining Unit 1 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 3 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 4 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 11 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 14 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 15 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 17 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 20 expires on July 1, 2016, and the memorandum of understanding for State Bargaining Unit 21 expires on July 1, 2016.

(Added by Stats. 2013, Ch. 63, Sec. 5. Effective July 11, 2013.)



19829.982

(a) Notwithstanding Section 13340, for the 2014–15 fiscal year, if the 2014–15 Budget Act is not enacted by July 1, 2014, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 1 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 3 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 4 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 11 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 14 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 15 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 17 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 20 (effective July 2, 2013, to July 1, 2016, inclusive), and State Bargaining Unit 21 (effective July 2, 2013, to July 1, 2016, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2014–15 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2014, of the 2014–15 fiscal year and the enactment of the 2014–15 Budget Act.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 1 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 3 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 4 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 11 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 14 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 15 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 17 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 20 (effective July 2, 2013, to July 1, 2016, inclusive), and State Bargaining Unit 21 (effective July 2, 2013, to July 1, 2016, inclusive), are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2014–15 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2014–15 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 1 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 3 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 4 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 11 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 14 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 15 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 17 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 20 (effective July 2, 2013, to July 1, 2016, inclusive), and State Bargaining Unit 21 (effective July 2, 2013, to July 1, 2016, inclusive), memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding has expired. For purposes of this section, the memorandum of understanding for State Bargaining Unit 1 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 3 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 4 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 11 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 14 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 15 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 17 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 20 expires on July 1, 2016, and the memorandum of understanding for State Bargaining Unit 21 expires on July 1, 2016.

(Added by Stats. 2013, Ch. 63, Sec. 6. Effective July 11, 2013.)



19829.983

(a) Notwithstanding Section 13340, for the 2015–16 fiscal year, if the 2015–16 Budget Act is not enacted by July 1, 2015, for the memoranda of understanding entered into between the state employer and State Bargaining Unit 1 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 3 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 4 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 11 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 14 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 15 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 17 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 20 (effective July 2, 2013, to July 1, 2016, inclusive), and State Bargaining Unit 21 (effective July 2, 2013, to July 1, 2016, inclusive), there is hereby continuously appropriated to the Controller from the General Fund, unallocated special funds, including, but not limited to, federal funds and unallocated nongovernmental cost funds, and any other fund from which state employees are compensated, the amount necessary for the payment of compensation and employee benefits to state employees covered by the above memoranda of understanding until the 2015–16 Budget Act is enacted. The Controller may expend an amount no greater than necessary to enable the Controller to compensate state employees covered by the above memoranda of understanding for work performed between July 1, 2015, of the 2015–16 fiscal year and the enactment of the 2015–16 Budget Act.

(b) If the memoranda of understanding entered into between the state employer and State Bargaining Unit 1 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 3 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 4 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 11 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 14 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 15 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 17 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 20 (effective July 2, 2013, to July 1, 2016, inclusive), and State Bargaining Unit 21 (effective July 2, 2013, to July 1, 2016, inclusive), are in effect and approved by the Legislature, the compensation and contribution for employee benefits for state employees represented by these bargaining units shall be at a rate consistent with the applicable memorandum of understanding referenced above.

(c) Expenditures related to any warrant drawn pursuant to subdivision (a) are not augmentations to the expenditure authority of a department. Upon the enactment of the 2015–16 Budget Act, these expenditures shall be subsumed by the expenditure authority approved in the 2015–16 Budget Act for each affected department.

(d) This section shall only apply to an employee covered by the terms of the State Bargaining Unit 1 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 3 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 4 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 11 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 14 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 15 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 17 (effective July 2, 2013, to July 1, 2016, inclusive), State Bargaining Unit 20 (effective July 2, 2013, to July 1, 2016, inclusive), and State Bargaining Unit 21 (effective July 2, 2013, to July 1, 2016, inclusive), memoranda of understanding. Notwithstanding Section 3517.8, this section shall not apply after the term of the memorandum of understanding has expired. For purposes of this section, the memorandum of understanding for State Bargaining Unit 1 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 3 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 4 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 11 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 14 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 15 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 17 expires on July 1, 2016, the memorandum of understanding for State Bargaining Unit 20 expires on July 1, 2016, and the memorandum of understanding for State Bargaining Unit 21 expires on July 1, 2016.

(Added by Stats. 2013, Ch. 63, Sec. 7. Effective July 11, 2013.)



19830

(a) The minimum and maximum salary limits for laborers, workers, and mechanics employed on an hourly or per diem basis need not be uniform throughout the state, but the appointing power shall ascertain and report to the department, as to each position, the general prevailing rate of the wages in the various localities of the state.

In fixing the minimum and maximum salary limits within the various localities of the state, the department shall take into account the prevailing rates of wages in the localities in which the employee is to work and other relevant factors, and shall not fix the minimum salary limits below the general prevailing rate so ascertained and reported for the various localities.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 17.)



19831

(a) The department may authorize payments into a private fund to provide health and welfare benefits to nonpermanent employees in classes compensated in accordance with the provisions of Section 19830 where the department finds as to any position that:

(1)  The payments by employers are the prevailing practice in comparable employment in the locality of the work and the payments are for the purpose of providing to employees specified benefits such as, but not limited to, hospital, medical, surgical, and life insurance, sick leave, vacation allowance, pensions, supplementary unemployment and disability compensation, and other similar or related health and welfare benefits, or any combination thereof.

(2) Participation in the benefits provided by the funds is not limited to state employees.

(3) The provisions of the plans which provide the benefits meet the standards established by the department.

(b) Payments made by the state to any fund on behalf of any employee shall be in lieu of benefits such as vacation allowance, sick leave, and retirement which are now or may hereafter be granted directly by the state in accordance with law.

(c) The department is empowered to determine the equitable application of this section to insure that the employees receive benefits comparable to, but not in excess of, those provided in comparable private employment.

(d) The payments authorized by this section shall be a proper charge against any funds available for the support of the employing agency.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 18.)



19832

(a) After completion of the first year in a position, each employee shall receive a merit salary adjustment equivalent to one of the intermediate steps during each year when he or she meets the standards of efficiency as the department by rule shall prescribe.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2001, Ch. 364, Sec. 19. Effective September 27, 2001.)



19833

(a) When the compensation of an employee is established at a fixed amount per unit of work with a maximum limit for his or her total annual or monthly compensation as an alternative method of compensation for the salary fixed for the class, the department shall provide for annual increases in the maximum limit equal in amount and payable under the same conditions as for other employees.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19834

(a) Automatic salary adjustments shall be made for employees in the state civil service in accordance with this chapter and department rule adopted pursuant hereto, notwithstanding the power now or hereafter conferred on any officer to fix or approve the fixing of salaries, unless there is not sufficient money available for the purpose in the appropriation from which the salary shall be paid and the director shall so certify.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2001, Ch. 364, Sec. 20. Effective September 27, 2001.)



19835

(a) The right of an employee to automatic salary adjustments is cumulative for a period not to exceed two years and he or she shall not, in the event of an insufficiency of appropriation, lose his or her right to these adjustments for the intermediate steps to which he or she may be entitled for this period.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2001, Ch. 364, Sec. 21. Effective September 27, 2001.)



19835.5

In submitting budgetary requirements to the Director of Finance, each appointing power shall carefully estimate and call attention to the need for money sufficient to provide for appropriate salary adjustments for the employees under his or her jurisdiction.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19836

(a) The department may authorize payment at any step above the minimum salary limit to classes or positions in order to meet recruiting problems, to obtain a person who has extraordinary qualifications, to correct salary inequities resulting from actions by the department or State Personnel Board, or to give credit for prior state service in connection with appointments, promotions, reinstatements, transfers, reallocations, or demotions. Other salary adjustments within the salary range for the class may be made upon the application of the appointing power and with the approval of the director. Adjustments within the salary range authorized by this section may be either permanent or temporary and may be made retroactive to the date of application for this change.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2001, Ch. 364, Sec. 22. Effective September 27, 2001.)



19837

(a) Employees in a class shall receive a salary within the limits established for that class; provided, that when a position has been allocated to a lower class or the salary range or rate of pay of the class is reduced, the department may authorize the payment of a rate above the maximum of the class; and provided further, that when an employee is moved to a position in a lower class because of reductions in force or other management-initiated changes, the department may, when recommended by the appointing power, authorize the payment of a rate above the maximum of the class for such time as the department may designate to the employee whose service has been fully satisfactory, who has completed a minimum of 10 years of state service, and who meets other eligibility standards established by the department. “State service,” for the purpose of this section, may include up to one year during which the employee was off the state payroll while laid off, or on leave of absence for the purpose of lessening the effect of impending layoff or demotion. It is the responsibility of the employee to request credit for such time from the department. Such service shall not be credited for retirement purposes.

The department may, upon recommendation of the appointing power, apply the provisions of this section to employees who, prior to the effective date of the amendments to this section made at the 1971 Regular Session of the Legislature, moved to a position in a lower class because of reductions in force or other management-initiated changes, provided such employees have more than 30 years state service prior to the effective date of such amendments and were so demoted on July 1, 1968.

During such time as an employee’s salary remains above the maximum rate of pay for his or her class, the employee shall not receive further salary increases.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19838

(a) When the state determines an overpayment has been made to an employee, it shall notify the employee of the overpayment and afford the employee an opportunity to respond prior to commencing recoupment actions. Thereafter, reimbursement shall be made to the state through one of the following methods mutually agreed to by the employee and the state:

(1) Cash payment or payments.

(2) Installments through payroll deduction to cover at least the same number of pay periods in which the error occurred. When overpayments have continued for more than one year, full payment may be required by the state through payroll deductions over the period of one year.

(3) The adjustment of appropriate leave credits or compensating time off, provided that the overpayment involves the accrual or crediting of leave credits (e.g., vacation, annual leave, or holiday) or compensating time off. Any errors in sick leave balances may only be adjusted with sick leave credits.

Absent mutual agreement on a method of reimbursement, the state shall proceed with recoupment in the manner set forth in paragraph (2).

(b) An employee who is separated from employment prior to full repayment of the amount owed shall have withheld from any money owing the employee upon separation an amount sufficient to provide full repayment. If the amount of money owing upon separation is insufficient to provide full reimbursement to the state, the state shall have the right to exercise any and all other legal means to recover the additional amount owed.

(c) Amounts deducted from payment of salary or wages pursuant to the above provisions, except as provided in subdivision (b), shall in no event exceed 25 percent of the employee’s net disposable earnings.

(d) No administrative action shall be taken by the state pursuant to this section to recover an overpayment unless the action is initiated within three years from the date of overpayment.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1989, Ch. 524, Sec. 1.)






ARTICLE 4 - Miscellaneous Compensation

19839

(a) Upon separation from service without fault on his or her part, a person is entitled to a lump-sum payment as of the time of separation for any unused or accumulated vacation or annual leave or for any time off to which he or she is entitled by reason of previous overtime work where compensating time off for overtime work is provided for by the appointing power or by rules of the department. This sum shall be computed by projecting the accumulated time on a calendar basis so that the lump sum will equal the amount which the employee would have been paid had he or she taken the time off but not separated from the service.

(b) Persons separated from service through fault of their own are entitled to a lump-sum payment for compensating time off for overtime work, and in addition, the portion, if any, of unused vacation or annual leave as the department may determine. The computation of this sum shall be based on actual accumulated time without projection as provided in subdivision (a).

(c) Lump-sum payment for vacation or annual leave shall not be made to a person who separates from a position for the purpose of accepting another position in the state service except upon movement to a position in which vacation credits or annual leave are neither accrued nor used. However, a lump-sum payment shall not be made to a person who returns to a position in the same class and agency within 15 working days of the date of his or her resignation.

(d) Except for payment authorized or excluded under subdivision (c), an employee who returns to state service during the period through which his or her lump-sum payment was computed may refund the amount of lump-sum payment which exceeds his or her break in service and have the balance of credits restored as though he or she had remained in state service and taken the time off.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1986, Ch. 657, Sec. 1.)



19839.5

Unless in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, every department shall calculate and forward to the Controller a request for payment of all undisputed amounts due under Section 19839 within 25 days of the date of separation of the employee.

(Added by Stats. 1989, Ch. 509, Sec. 1.)



19840

(a) Any time off to which an employee is entitled by reason of overtime worked prior to June 9, 1948, may be compensated by a lump sum payment in the manner provided in Section 19839 at any time prior to the separation of the employee from service or upon such separation. Payment shall be at the rate established for the position as of the date of payment or the date of separation as the case may be.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19841

(a) Notwithstanding Section 11030, whenever a state officer or employee is required by the appointing power because of a change in assignment, promotion, or other reason related to his or her duties to change his or her place of residence, the officer, agent, or employee shall receive his or her actual and necessary moving, traveling, lodging, and meal expenses incurred by him or her both before and after and by reason of the change of residence. The maximum allowances for these expenses shall be as follows: the costs of packing, transporting, and unpacking 11,000 pounds of household effects, traveling, lodging, and meal expenses for 60 days while locating a permanent residence, storage of household effects for 60 days, and additional miscellaneous allowances not in excess of two hundred dollars ($200). The maximum allowances may be exceeded where the director determines that the change of residence will result in unusual and unavoidable hardship for the officer or employee, and in those cases the director shall determine the maximum allowances to be received by the officer or employee.

(b) If a change of residence reasonably requires the sale of a residence or the settlement of an unexpired lease, the officer or employee may be reimbursed for any of the following expenses:

(1) The settlement of the unexpired lease to a maximum of one year. Upon the date of surrender of the premises by the employee who is the lessee, the rights and obligations of the parties to the lease shall be as determined by Section 1951.2 of the Civil Code.

The state shall be absolved of responsibility for an unexpired lease if the department determines the employee knew or reasonably should have known that a transfer involving a physical move was imminent before entering into the lease agreement.

(2) In the event of residence sale, reimbursement for brokerage and other related selling fees or charges, as determined by regulations of the department, customarily charged for like services in the locality where the residence is located.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 24. Effective January 16, 2002.)



19842

(a) For the purpose of facilitating either the recruitment of professional and technically trained persons to fill positions for which there is a shortage of qualified applicants or hiring to achieve goals developed pursuant to Section 19790, the department may authorize payment of all or a part of the travel expense of applicants who are called for interview and all or a part of the travel and moving expense of persons who change their place of residence to accept employment with the state. These payments shall be authorized only upon the certification of the appointing power and the department that the expenditure is necessary in order to recruit qualified persons needed by the state.

If, for reasons that do not meet the approval of the state department concerned, the employee or applicant for employment does not accept or continue the employment for a period of two years, he or she shall reimburse the state department for the moving and travel expenses for the full or proportionate amount.

For the purposes of this section, satisfactory reasons for not completing two years of employment shall be death, prolonged illness, disability, unacceptability of the applicant or employee to the state department, and similar eventualities beyond the control of the applicant or employee.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1991, Ch. 833, Sec. 2.)



19842.5

For persons employed on an intermittent or irregular time base, the vacation and sick leave privileges, salary, and other conditions of employment governed by this part shall be subject to department rule.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by renumbering Section 19100 by Stats. 1989, Ch. 103, Sec. 9.)



19843

(a) For each class or position for which a monthly or annual salary range is established by the department, the department shall establish and adjust workweek groups and shall assign each class or position to a workweek group. The department, after considering the needs of the state service and prevailing overtime compensation practices, may establish workweek groups of different lengths or of the same length but requiring different methods of recognizing or providing compensation for overtime. The department may also provide for the payment of overtime in designated classes for work performed after the normal scheduled workday or normal scheduled workweek.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1982, Ch. 1095, Sec. 16.)



19844

(a) The department shall provide the extent to which, and establish the method by which, ordered overtime or overtime in times of critical emergency is compensated. The department may provide for cash compensation at a rate not to exceed 11/2 times the regular rate of pay, and the rate may vary within a class depending upon the conditions of work, or the department may provide for compensating time off at a rate not to exceed 11/2 hours of time off for each hour of overtime worked. The provisions made under this section shall be based on the practices of private industry and other public employment, the needs of state service, and internal relationships.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19844.1

(a) Notwithstanding any other provision of law, personal leave, sick leave, annual leave, vacation, bereavement leave, holiday leave, and any other paid or unpaid leave, shall not be considered as time worked by the employee for the purpose of computing cash compensation for overtime or compensating time off for overtime.

(b) If subdivision (a) is in conflict with the provisions of a memorandum of understanding reached or amended pursuant to Section 3517.5 on or after February 1, 2009, or the date that the act adding this section takes effect, whichever is later, that memorandum of understanding shall be controlling without further legislative action, except that if those provisions of the memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 4, Sec. 5. Effective February 20, 2009.)



19844.5

(a) A state employee who is called into service by the Office of Emergency Services pursuant to a mission assignment number for the purpose of engaging in a search and rescue operation, disaster mission, or other life-saving mission conducted within the state is entitled to administrative time off from his or her appointing power. The appointing power shall not be liable for payment of any disability or death benefits in the event the employee is injured or killed in the course of service to the Office of Emergency Services, but the employee shall remain entitled to any benefits currently provided by the agency.

(b) The period of the duty described in subdivision (a) shall not exceed 10 calendar days per fiscal year, including the time involved in going to and returning from the duty. A single mission shall not exceed three days, unless an extension of time is granted by the office and the appointing power.

(c) This section shall apply only to volunteers participating in the California Explorer Search and Rescue Team, Drowning Accident Rescue Team, Wilderness Organization of Finders, California Rescue Dog Association, and the California Wing of the Civil Air Patrol.

(d) A state employee engaging in a duty as described in this section shall not receive overtime compensation for the hours of time off taken but shall receive normal compensation.

(e) A state employee shall be released to engage in a duty described in this section at the discretion of the appointing power. However, leave shall not be unreasonably denied. The appointing power shall also establish a procedure whereby state employees who receive weekend or evening requests to serve may be released to do so.

(Amended by Stats. 2013, Ch. 352, Sec. 303. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



19844.7

(a) Pursuant to regulations adopted by the Department of Human Resources, and subject to the collective bargaining agreement between the state and the employee’s exclusive representative, a state employee who has been appointed as a member of a precinct board and takes time off from state employment to serve as a member of that precinct board on election day shall receive payment of his or her regular wages or salary for that election day, without forfeiting any compensation received for his or her service as a precinct board member. As used in this section, “state employee” does not include any officer or employee appointed or employed by the Legislature, or any officer, deputy, or employee selected or appointed by an elected state officer.

(b) The eligibility of a state employee to receive time off for the purposes of subdivision (a) shall be subject to approval of the employee’s manager or supervisor and pursuant to the terms of the collective bargaining agreement, when applicable.

(c) The Department of Human Resources shall adopt regulations to implement this section. The regulations shall include, among other things, consideration of such items as the impact of the employee’s absence on state services and operations and the documentation necessary for a state employee to establish that he or she has taken time off from state employment to serve as a member of a precinct board and is therefore eligible to receive his or her regular wages or salary as provided in subdivision (a). The regulations required by this section shall be drafted and adopted as soon as practicable.

(Amended by Stats. 2012, Ch. 665, Sec. 98. Effective January 1, 2013.)



19845

(a) Notwithstanding any other provision of this chapter, the department is authorized to provide for overtime payments as prescribed by the Federal Fair Labor Standards Act to state employees.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the provisions of this section shall be controlling unless the memorandum of understanding provides a greater benefit, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1987, Ch. 1185, Sec. 1. Effective September 26, 1987.)



19846

(a) It is the policy of the state that the normal workweek of permanent employees in fire suppression classes of the Department of Forestry and Fire Protection shall not exceed 84 hours a week. Work in excess of the designated normal workweek may be compensated for in cash or compensating time off in accordance with the regulations of the department.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1992, Ch. 427, Sec. 54. Effective January 1, 1993.)



19846.5

(a) Notwithstanding any other law, including Section 201 of the Labor Code, if the Franchise Tax Board determines that there is a lack of work for a seasonal clerk employed by the board, the board may, without permanent separation of the clerk, do any of the following:

(1) Pay the clerk in a lump-sum payment for accumulated vacation or annual leave credit.

(2) By mutual agreement between the board and the clerk, schedule the clerk for vacation or annual leave.

(3) Allow the clerk to retain his or her vacation or annual leave credit.

(4) Effect a combination of any or all of the actions described in paragraphs (1) to (4), inclusive.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding, the memorandum of understanding shall be controlling.

(Added by Stats. 2012, Ch. 482, Sec. 1. Effective January 1, 2013.)



19847

(a) Every state agency in which there are employees not subject to state civil service shall submit to the department all information necessary for determination of the workweek for each employee.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 22.)



19848

(a) The granting of compensating time off in lieu of cash compensation is not prohibited where compensating time off can be granted within 12 calendar months following the month in which the overtime was worked and without impairing the services rendered by the employing state agency.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, or Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19849

(a) The department shall adopt rules governing hours of work and overtime compensation and the keeping of records related thereto, including time and attendance records. Each appointing power shall administer and enforce such rules.

(b) Notwithstanding any other law, the department shall adopt a plan for the period from July 1, 2012, to June 30, 2013, inclusive, by which all state employees not subject to the Personal Leave Program 2012 (PLP 2012 Program), as described in subdivision (c) of Section 19851, shall be furloughed for one workday per calendar month. The department shall further adopt rules for the implementation, administration, and enforcement of this furlough plan. This subdivision shall not apply to retired annuitants or to employees of entities listed in Section 3.90 of the Budget Act of 2012.

(c) Except as provided in subdivision (b), if the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2012, Ch. 32, Sec. 20. Effective June 27, 2012.)



19849.1

(a) The department may provide by rule for compensation to employees who are required to report back to work after completion of the normal workday, workweek, or when otherwise off duty. In determining the rate and method of compensation, the department shall take into consideration the needs of state service and the practices prevailing in private business and other public employment.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19849.2

Any state agency may, subject to rules and regulations of the department, insure its employees against injury or death incurred while flying on state business in any except regularly scheduled passenger aircraft.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19849.3

When a state employee dies while traveling on official state business the state shall, under rules and regulations adopted by the department, pay the approved traveling expenses necessary to return the body to his or her official headquarters or the place of burial. This subdivision shall not be construed to authorize the payment of the traveling expenses, either going or returning, of one accompanying the body.

(Amended by Stats. 1992, Ch. 9, Sec. 1. Effective January 1, 1993.)



19849.4

(a) Any state employee when working overtime at his or her headquarters on state business may receive his or her actual and necessary expenses, during his or her regular workweek, subject to rules and regulations adopted by the department limiting the amount of the expenses and prescribing the conditions under which the expenses may be paid; provided, however, that each state agency may determine the necessity for and limit such expenses of its employees in such manner as does not conflict with and is within the limitations prescribed by the department.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19849.5

The headquarters of members of all boards and commissions unless fixed by law, shall be determined and fixed by the department, and the headquarters of all other employees shall be determined and fixed by the department.

(Amended by Stats. 1982, Ch. 1095, Sec. 17.3.)



19849.6

Any person who vacates a position in the state civil service to accept appointment by the Governor or by the Legislature to a position or an office for which the salary is fixed by statute and who thereafter is reinstated to his or her former position as provided by Section 19141 shall be credited only with such accumulated sick leave, and with such unused or accumulated vacation or annual leave for which he or she did not receive a lump-sum payment, as he or she was entitled to at the time he or she vacated the position.

(Amended by Stats. 1986, Ch. 657, Sec. 2.)



19849.7

(a) Each state agency shall at the time of each payment of salary or wages, whether by direct deposit by electronic fund transfer pursuant to Sections 12480 and 12481 or otherwise, furnish each employee an itemized statement showing all deductions made from his or her salary or wages as required by Section 226 of the Labor Code.

(b) The itemized statement described in subdivision (a) shall be provided electronically to each employee who has authorized the direct deposit by electronic fund transfer of his or her salary or wages pursuant to Section 12480, unless the employee has requested, in writing, to receive a paper version of the statement.

(c) The provision of an electronic statement of itemized deductions pursuant to this section shall be contingent upon the funding and implementation of the Controller’s “21st Century Project,” and provided only to the extent that the project enables the Controller to provide this information electronically.

(Amended by Stats. 2009, Ch. 329, Sec. 1. Effective January 1, 2010.)



19849.8

The department in which an employee is employed may pay the cost of replacing or repairing eyeglasses, hearing aids, dentures, watches, or articles of clothing necessarily worn or carried when damaged in the line of duty without fault of the employee. If the eyeglasses, hearing aids, dentures, watches or clothes are damaged beyond repair, the department may pay the actual value of such eyeglasses, hearing aids, dentures, watches or clothing. The value of such eyeglasses, hearing aids, dentures, watches or clothing shall be determined as of the time of the damage thereto.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19849.9

(a) Any appointing power may present to an employee who has completed 25 or more years of state service a certificate, plaque, or other suitable memento and the cost of the same shall be a proper charge against the support appropriation of the department or office in which the employee serves. The cost of any certificate, plaque, or memento shall not exceed the sum of ninety dollars ($90). A presentation may likewise be made to a retired employee who on the date of his or her retirement had completed 25 or more years of state service.

(b) Beginning January 1, 2005, and every five years thereafter, the director may adjust the limit specified in subdivision (a) to reflect the average rate of inflation since the dollar amount was last adjusted.

(Amended by Stats. 1999, Ch. 272, Sec. 1. Effective August 31, 1999.)






ARTICLE 4.5 - Management Compensation Incentives

19849.10

It is the purpose of this article to provide for management compensation incentives to promote increased productivity and efficiency in the management of state services, and to enable the state to attract and retain highly qualified managerial employees by providing management compensation incentives similar to those commonly provided in public employment and private industry.

(Added by Stats. 1982, Ch. 1125, Sec. 2. Effective September 17, 1982.)



19849.11

The Department of Human Resources, subject to any condition that it may establish, subject to existing statutes governing health benefits and group term life insurance offered through the Public Employees’ Retirement System, and subject to all other applicable provisions of state law, may enter into contracts for the purchase of employee benefits with respect to managerial and confidential employees as defined by subdivisions (e) and (f) of Section 3513, and employees excluded from the definition of state employee in subdivision (c) of Section 3513, and officers or employees of the executive branch of government who are not members of the civil service, and supervisory employees as defined in subdivision (g) of Section 3513. Benefits shall include, but not be limited to, group life insurance, group disability insurance, long-term disability insurance, group automobile liability and physical damage insurance, and homeowners’ and renters’ insurance.

The department may self-insure the long-term disability insurance program if it is cost effective to do so.

(Amended by Stats. 2013, Ch. 275, Sec. 5. Effective January 1, 2014.)



19849.12

(a) The state may contribute all, part, or none of the cost of benefits purchased pursuant to this article. The remainder of the costs, if any, shall be paid by employee contributions.

(b) No contract for employee benefits which requires full or partial funding by the state shall be entered into pursuant to this article until funding is appropriated by the Legislature.

(c) The Legislature shall make necessary adjustments in the annual Budget Act to increase or decrease the state’s contribution towards the cost of employee benefits purchased pursuant to this article.

(Added by Stats. 1982, Ch. 1125, Sec. 2. Effective September 17, 1982.)



19849.13

Notwithstanding Sections 19839, 19858.1, 19858.3, 19858.4, 19859, and 19859.3, the Department of Human Resources may provide for vacation, sick leave, annual leave, and bereavement leave benefits, including the lump-sum payment of any amount of accumulated leave, with respect to each state officer and employee who either is excluded from the definition of state employee in subdivision (c) of Section 3513, or is a nonelected officer or employee of the executive branch of government who is not a member of the civil service.

(Amended by Stats. 2012, Ch. 665, Sec. 100. Effective January 1, 2013.)



19849.14

Effective July 1, 1987, there is hereby established in the State Treasury the Nonrepresented State Employee Long-Term Disability Insurance Fund for the purpose of funding nonrepresented state employee long-term disability insurance benefits. Premiums derived from contributions by the employer or employee shall be credited to the fund. Income of whatever nature, earned on the Nonrepresented State Employee Long-Term Disability Insurance Fund during any fiscal year, shall be credited to the fund. Moneys in this fund are continuously appropriated without regard to fiscal year, notwithstanding Section 13340. The fund shall be used by the Department of Human Resources to pay long-term disability claims and administrative costs.

(Amended by Stats. 2012, Ch. 665, Sec. 101. Effective January 1, 2013.)



19849.15

(a) Notwithstanding Section 22846, the state employer shall, upon the death of an employee while in state service, continue to pay employer contributions for health, dental, and vision benefits for a period not to exceed 120 days beginning in the month of the employee’s death. The surviving spouse or other eligible family member shall be advised of all rights and obligations during this period regarding the continuation of health and dental benefits as an annuitant by the Public Employees’ Retirement System. The surviving spouse or other eligible family member shall also be notified by the department during this period regarding COBRA rights for the continuation of vision benefits.

(b) This section shall apply to state employees in state bargaining units that have agreed to this section in a memorandum of understanding, state employees excluded from the definition of “state employee” in subdivision (c) of Section 3513, and officers or employees of the executive branch of state government who are not members of the civil service.

(Amended by Stats. 2004, Ch. 69, Sec. 12. Effective June 24, 2004.)



19849.16

Notwithstanding Section 18000, the Department of Human Resources may provide by rule for the accumulation and use of paid leave, including a lump-sum payment for accumulated leave, with respect to nonelected members of state boards and commissions whose annual salaries are fixed by law. Any rules adopted pursuant to this section shall provide for the reduction of the salary fixed by law of those nonelected members of state boards and commissions when their absences exceed their paid leave. The Department of Human Resources shall not provide paid leave benefits greater than the maximum benefits provided the employees designated as managerial by the Department of Human Resources. Rules adopted pursuant to this section shall take effect after July 1, 1991.

(Amended by Stats. 2012, Ch. 665, Sec. 102. Effective January 1, 2013.)



19849.18

Supervisors of state employees represented by State Bargaining Unit 5, 6, or 8 shall receive salary and benefits changes that are at least generally equivalent to the salary and benefits granted to employees they supervise. For purposes of this section, “salary” means base pay and shall not be construed to include such forms of compensation as overtime. The benefit package shall be the economic equivalent, but the benefits need not be identical. The determination of the specific benefits that supervisors of state employees represented by State Bargaining Unit 5, 6, or 8 shall receive shall be made through a meet and confer process as defined in Section 3533.

(Added by Stats. 1999, Ch. 792, Sec. 1. Effective October 10, 1999.)



19849.22

The Legislature finds and declares the following:

(a) If the state is to attract and retain a competent correction workforce, there is a compelling need to adequately compensate state peace officer/firefighter members who are supervisors.

(b) A supervisory compensation differential is necessary to compensate state peace officer/firefighter members who are supervisors within the departments and boards of the Youth and Adult Correctional Agency or who are correctional supervisors within the State Department of State Hospitals for the greater responsibility of accomplishing correctional work through the direction of others.

(c) For purposes of measuring the compensation differential referred to in subdivision (b), the value of salaries and other economic benefits shall be considered in calculating comparative rates.

(Amended by Stats. 2012, Ch. 440, Sec. 23. Effective September 22, 2012.)






ARTICLE 5 - Uniform and Equipment Allowances

19850

As used in this article:

(a) “Uniform” means outer garments, excluding shoes, which are required to be worn exclusively while carrying out the duties and responsibilities of the position and which are different from the design or fashion of the general population. This definition includes items that serve to identify the person, agency, functions performed, rank, or time in service.

(b) “Work clothes” means attire that is worn over, or in place of, regular clothing and is necessary to protect the employee’s clothing from damage or stains which would be present in the normal performance of his or her duties, for example, aprons, lab smocks, shop coats, or coveralls; or is necessary for the required sanitary conditions, for example, agriculture inspectors, surgery personnel, or food service.

(c) “Safety equipment” means equipment or attire worn over, in place of, or in addition to, regular clothing, which is necessary to protect the employees’ health and welfare, for example, helmets, goggles, safety harnesses, and fireman “turnout gear.”

(d) “Police protective equipment” means equipment or attire worn by law enforcement personnel for the purpose of protecting themselves or the public from overt actions of others or to assist in the carrying out of related duties, for example, handgun, baton, billy, handcuffs, flashlight, whistle, leather belt, holster and cases or attachments.

(e) “State employees” means employees of the state and its agencies, but does not include employees of the University of California or the California State University.

Except as provided in Section 19850.7, if the provisions of this article are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1985, Ch. 922, Sec. 2. Effective September 24, 1985.)



19850.1

(a) State employees shall be responsible for the purchase of uniforms required as a condition of employment. The state shall provide for an annual uniform allowance to state employees for the replacement of uniforms worn on a full-time basis, and an annual uniform allowance to state employees for the replacement of uniforms worn on a part-time basis, in amounts agreed upon in a memorandum of understanding reached pursuant to Section 3517.5.

(b) Notwithstanding the provisions of subdivision (a), the state shall provide any employee, who is either excluded from the definition of state employee in subdivision (c) of Section 3513, or is a nonelected officer or employee of the executive branch of government who is not a member of the civil service, an annual uniform allowance for the replacement of uniforms worn on a full-time basis, and an annual uniform allowance for the replacement of uniforms worn on a part-time basis, in amounts determined by the department.

(Amended by Stats. 1993, Ch. 109, Sec. 4. Effective January 1, 1994.)



19850.2

Each state employee, including employees having probationary status, employed in a position which is permanent and full time, or employed in a position which is less than full time for the equivalent of one year, shall receive the allowance for uniforms provided for in Section 19850.1, if:

(a) The uniform is clearly necessary for ready visual identification by the public for law enforcement, public safety, or other closely related purposes; and

(b) The employee is required by his or her appointing power to wear the uniform for the regular performance of his or her duties; and

(c) The uniform is authorized for wear only in an official capacity.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 25.)



19850.3

To implement the provisions of Sections 19850.1 and 19850.2, the department shall:

(a) Establish a procedure to determine what articles are to be included in calculating the amount of the uniform allowance.

(b) Determine the average annual replacement cost for each type of uniform based on required standards and taking into consideration normal uniform life. The uniform allowance for employees provided by subdivision (a) of Section 19850.1 shall be the average annual replacement cost as agreed upon in a memorandum of understanding reached pursuant to Section 3517.5. The uniform allowance for employees provided by subdivision (c) of Section 19850.1 shall be the average annual replacement cost as determined by the department.

(c) Annually review uniform allowances and adjust them when necessary.

(d) Determine procedure for and frequency of payment.

(e) Determine when new employees become eligible.

(f) Determine the need for changes in uniforms based on requests from appointing powers.

(g) Determine what degree of need for identification is necessary to support a uniform requirement.

(h) Establish procedures and make determinations as required.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1985, Ch. 921, Sec. 2. Effective September 24, 1985. Applicable, by Secs. 6 and 7 of Ch. 921, to employment on and after July 1, 1984.)



19850.4

Subject to the availability of funds appropriated specifically for that purpose, each state employee shall be furnished work clothes if:

(a) The work clothes are required for purposes of sanitation or cleanliness; and

(b) The work clothes are required by the appointing power; and

(c) The work clothes are of a standard size instead of a measured size.

Work clothes provided pursuant to this section will be maintained and owned by the state. Items lost or damaged due to the negligence of the employee, shall be replaced by the employee at his or her expense.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 27.)



19850.5

(a) The state shall furnish the initial issuance of all safety equipment and police protective equipment required by the employing state agency. All safety equipment and police protective equipment provided pursuant to this section shall remain the property of the state. Items lost or damaged due to the negligence of the employee, shall be replaced by the employee at his or her expense.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 28.)



19850.6

The state department in which an employee is employed may pay the cost of replacing personal tools or other equipment required in the employee’s work when stolen from the jobsite without fault of the employee. The department shall adopt rules setting forth the criteria under which payment may be made, including the method of payment, determination of cost, and conditions which constitute absence of fault by the employee.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19850.7

In addition to other equipment furnished to peace officers within the Department of Corrections and the California Youth Authority, the department and the California Youth Authority, in accordance with the terms of a memorandum of understanding reached pursuant to Section 3517.5, shall provide protective vests for peace officers within the department and the California Youth Authority. The protective vests shall be manufactured to specifications as agreed to by the state employer and the employee representative after consultation with appropriate state agencies. The protective vests shall cover the entire torso of a peace officer and shall be designed so that they are capable of protecting an officer against a knife attack.

(Added by Stats. 1985, Ch. 922, Sec. 3. Effective September 24, 1985.)









CHAPTER 2.5 - Days and Hours of Work

ARTICLE 1 - Workweek

19851

(a) It is the policy of the state, except during the operation of subdivision (c), that the workweek of the state employee shall be 40 hours, and the workday of state employees eight hours, except that workweeks and workdays of a different number of hours may be established in order to meet the varying needs of the different state agencies. It is the policy of the state to avoid the necessity for overtime work whenever possible. This policy does not restrict the extension of regular working-hour schedules on an overtime basis in those activities and agencies where it is necessary to carry on the state business properly during a manpower shortage.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(c) Notwithstanding any other law, for the period from July 1, 2012, to June 30, 2013, inclusive, a state employee shall participate in the Personal Leave Program 2012 (PLP 2012 Program), either as required by an applicable memorandum of understanding reached pursuant to Section 3517.5 or by the direction of the department for excluded employees. Under the PLP 2012 Program, each employee shall receive a reduction in pay not greater than 5 percent. In exchange for this reduction in pay, each employee shall receive eight hours of PLP 2012 Program leave credits on the first day of each monthly pay period. This subdivision shall not apply to retired annuitants or to employees of entities listed in Section 3.90 of the Budget Act of 2012.

(Amended by Stats. 2012, Ch. 32, Sec. 21. Effective June 27, 2012.)



19851.1

(a) (1) Notwithstanding Section 19851, the Department of Corrections shall establish a standardized overtime cap for correctional officers not to exceed 80 hours per month.

(2) This subdivision shall not relieve the state of any obligation under a memorandum of understanding for State Bargaining Unit 6 in effect on January 1, 2004, and approved pursuant to Section 3517.6, relating to hours of work, overtime, or alternative work schedules.

(b) Notwithstanding any other provision of law, the Department of Corrections shall not reduce the total number of filled educational positions as of June 30, 2003, if the director of the department determines that the reduction would result in a loss of day for day credits for eligible inmates.

(Added by Stats. 2003, Ch. 158, Sec. 1. Effective August 2, 2003.)



19852

When the Governor determines that the best interests of the state would be served thereby, the Governor may require that the 40-hour workweek established as the state policy in Section 19851 shall be worked in four days in any state agency or part thereof.

(Amended by Stats. 1983, Ch. 1040, Sec. 30.)



19853

(a) All state employees shall be entitled to the following holidays: January 1, the third Monday in January, the third Monday in February, March 31, the last Monday in May, July 4, the first Monday in September, November 11, Thanksgiving Day, the day after Thanksgiving, December 25, the day chosen by an employee pursuant to Section 19854, and every day appointed by the Governor of this state for a public fast, thanksgiving, or holiday.

(b) If a day listed in this subdivision falls on a Sunday, the following Monday shall be deemed to be the holiday in lieu of the day observed. If November 11 falls upon a Saturday, the preceding Friday shall be deemed to be the holiday in lieu of the day observed.

(c) Any state employee who may be required to work on any of the holidays included in this section, and who does work on any of these holidays, shall be entitled to receive straight-time pay and eight hours of holiday credit.

(d) For the purpose of computing the number of hours worked, time when an employee is excused from work because of holidays, sick leave, vacation, annual leave, compensating time off, or any other leave shall not be considered as time worked by the employee for the purpose of computing cash compensation for overtime or compensating time off for overtime.

(e) Any state employee, as defined in subdivision (c) of Section 3513, may elect to receive eight hours of holiday credit for the fourth Friday in September, known as “Native American Day,” in lieu of receiving eight hours of personal holiday credit in accordance with Section 19854.

(f) Persons employed on less than a full-time basis shall receive holidays in accordance with the Department of Human Resources rules.

(g) If subdivision (a), (c), or (d) is in conflict with the provisions of a memorandum of understanding executed or amended pursuant to Section 3517.5 on or after February 1, 2009, or the date that the act adding this section takes effect, whichever is later, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of the memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(h) This section shall become operative on February 1, 2009, or the date that the act adding this section takes effect, whichever is later.

(Amended by Stats. 2012, Ch. 665, Sec. 103. Effective January 1, 2013.)



19853.1

(a) Notwithstanding Section 19853, this section shall apply to state employees in State Bargaining Unit 5.

(b) Except as provided in subdivision (c), all employees shall be entitled to the following holidays: January 1, the third Monday in January, the third Monday in February, March 31, the last Monday in May, July 4, the first Monday in September, November 11, the day after Thanksgiving, December 25, and every day appointed by the Governor of this state for a public fast, thanksgiving, or holiday.

If a day listed in this subdivision falls on a Sunday, the following Monday shall be deemed to be the holiday in lieu of the day observed. If November 11 falls upon a Saturday, the preceding Friday shall be deemed to be the holiday in lieu of the day observed. Any employee who may be required to work on any of the holidays included in this section and who does work on any of these holidays shall be entitled to be paid compensation or given compensating time off for that work in accordance with his or her classification’s assigned workweek group.

(c) If the provisions of subdivision (b) are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(d) Any employee who either is excluded from the definition of state employee in subdivision (c) of Section 3513, or is a nonelected officer or employee of the executive branch of government who is not a member of the civil service, is entitled to the following holidays, with pay, in addition to any official state holiday appointed by the Governor:

(1) January 1, the third Monday in January, the third Monday in February, March 31, the last Monday in May, July 4, the first Monday in September, November 11, Thanksgiving Day, the day after Thanksgiving, and December 25.

(2) When November 11 falls on a Saturday, employees shall be entitled to the preceding Friday as a holiday with pay.

(3) When a holiday, other than a personal holiday, falls on a Saturday, an employee shall, regardless of whether he or she works on the holiday, accrue only an additional eight hours of personal holiday credit per fiscal year for the holiday. The holiday credit shall be accrued on the actual date of the holiday and shall be used within the same fiscal year.

(4) When a holiday other than a personal holiday falls on Sunday, employees shall be entitled to the following Monday as a holiday with pay.

(5) Employees who are required to work on a holiday shall be entitled to pay or compensating time off for this work in accordance with their classification’s assigned workweek group.

(6) Persons employed on less than a full-time basis shall receive holidays in accordance with the Department of Human Resources rules.

(e) Any employee, as defined in subdivision (c) of Section 3513, may elect to use eight hours of vacation, annual leave, or compensating time off consistent with departmental operational needs and collective bargaining agreements for the fourth Friday in September, known as “Native American Day.”

(f) This section shall become effective with regard to the March 31 holiday only when the Department of Human Resources notifies the Legislature that the language contained in this section has been agreed to by all exclusive representatives, and the Department of Human Resources authorizes this holiday to be applied to employees designated as excluded from the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512), Division 4, Title 1), and the necessary statutes are amended to reflect this change.

(Amended by Stats. 2012, Ch. 665, Sec. 104. Effective January 1, 2013.)



19854

(a) Every employee, upon completion of six months of his or her initial probationary period in state service, shall be entitled to one personal holiday per fiscal year. The personal holiday shall be credited to each full-time employee on the first day of July. No employee shall lose a personal holiday credit because of the change from calendar to fiscal year crediting. The department head or designee may require the employee to provide five working days’ advance notice before a personal holiday is taken, and may deny use subject to operational needs. The department may provide by rule for the granting of this holiday for employees.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2001, Ch. 364, Sec. 25. Effective September 27, 2001.)



19855

Any state employee who was laid off from the Department of Employment on the 31st day of December 1941 and thereafter entered the employ of the United States Employment Service and who returned to state service prior to November 16, 1946 and any person who entered the employ of the United States Employment Service after December 31, 1941 and who, prior to November 16, 1946, entered the state service in the Department of Employment may have the department determine the extent, if any, to which such employee shall be entitled to have credited to him in the state civil service, seniority credit, sick leave and accumulated vacation because of service in the United States Employment Service. The department shall limit such determination to the time any such employee was actually employed in the United States Employment Service, including time spent in war service in another federal department if such employee was transferred from the United States Employment Service to another federal department for war service and such employee subsequently entered the employ of the Department of Employment prior to November 16, 1946, and such seniority credits and accumulated sick leave and accumulated vacation shall not exceed that to which each employee would be entitled if he had been continuously employed by the State of California.

The foregoing provisions shall likewise apply to former employees of the Department of Employment who although otherwise entitled to such determinations entered recognized military service from federal employment and were reemployed by the Department of Employment within six months after their release from the military service and within six months from the termination of the state military emergency as proclaimed by the Governor. Such time spent in the military service shall be construed as time spent on military leave from the state civil service.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






ARTICLE 2 - Vacations

19856

(a) The department shall provide by rule for the regulation and accumulation of vacations for civil service employees and may provide for vacations for such employees who are employed less than full time. The department shall prescribe the methods by which employees leaving the employment of one state agency and entering the employment of another state agency may be compensated for, transfer, or otherwise receive proper credit for their accumulated vacation privileges.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19856.1

(a) It shall be within the discretion of the department to define the effect of an absence from the payroll of 10 working days or less in any calendar month upon credit for vacation.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 33.)



19857

(a) The appointing power of any officer or employee not a member of the civil service may promulgate regulations governing vacations for these officers or employees. In the absence of these regulations, the rules of the department relating to the regulation and methods of accumulation of vacation for civil service employees shall govern.

(b) Notwithstanding subdivision (a), no paid leave including, but not limited to, vacation, annual leave, and sick leave shall be accrued by state officers in the following positions:

(1) Executive Director of the California Housing Finance Agency.

(2) Director of the Office of Administrative Law.

(3) Director of Emergency Medical Services Authority.

(4) Executive Director of the Office of Criminal Justice Planning.

(5) Director of the California Conservation Corps.

(6) Director of the Arts Council.

The department may adopt regulations for the application of this provision to similar positions established in the future.

(Amended by Stats. 2006, Ch. 533, Sec. 14. Effective January 1, 2007.)



19858.1

(a) Except as provided in subdivision (c), following completion of six months of continuous service, for each completed calendar month of service, except as provided in Section 19858.2, each state officer and employee who is employed full time shall receive credit for vacation with pay in accordance with the following schedule:

1 month to 3 years  ........................

5/6 day per month

37 months to 10 years  ........................

1¼ days per month

121 months to 15 years  ........................

15/12 days per month

181 months to 24 years  ........................

17/12 days per month

289 months and over  ........................

12/3 days per month

The computation of credit for the month of January 1964, and each month thereafter, shall be based upon the schedule set forth in this subdivision, except that the rate of vacation credit allowed shall not be reduced for any officer or employee employed prior to January 1, 1964. The time when vacation shall be taken shall be determined by the appointing power of the officer or employee.

(b) If the provisions of subdivision (a) are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(c) Following completion of six months of continuous service, for each completed calendar month of service, except as provided in Section 19858.2, each state officer and employee who is employed full time and is either excluded from the definition of state employee in subdivision (c) of Section 3513, or is a nonelected officer or employee of the executive branch of government who is not a member of the civil service, shall receive credit for vacation in accordance with the following schedule:

1 month to 3 years  ........................

7/8 day per month

37 months to 10 years  ........................

13/8 days per month

121 months to 15 years  ........................

15/8 days per month

181 months to 20 years  ........................

1¾ days per month

241 months to 25 years  ........................

17/8 days per month

301 months and over  ........................

2 days per month

The time when vacation shall be taken shall be determined by the appointing power of the officer or employee.

(Amended by Stats. 1993, Ch. 109, Sec. 6. Effective January 1, 1994.)



19858.2

The department may provide by rule for the regulation and accumulation of vacation credits on an hourly basis to conform to the frequency of the pay period for all or certain designated employees. For those employees whose vacation credits are accrued on an hourly basis pursuant to this section, the rate of accrual shall be in substantial proportion to the schedule provided in Section 19858.1.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






ARTICLE 2.5 - Annual Leave

19858.3

This article shall apply to all of the following:

(a) Employees who are excluded from the definition of “state employee” in subdivision (c) of Section 3513.

(b) Nonelected officers of the executive branch of government exempt from civil service designated by the department as eligible to receive managerial benefits.

(c) A State Traffic Sergeant in the California Highway Patrol.

(d) Commencing January 1, 1989, employees in a state bargaining unit for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to be subject to this article and has been approved by the Legislature pursuant to law.

(Amended by Stats. 1999, Ch. 457, Sec. 5. Effective September 21, 1999.)



19858.4

In lieu of the sick leave and vacation provisions of Sections 19858.1 and 19859, eligible employees, as defined by subdivisions (a), (b), and (c) of Section 19858.3, may elect to participate in an annual leave program. Each employee who has elected to participate in the annual leave program and who is employed full time shall receive credit for annual leave with pay in accordance with the following schedule:

1 month to 3 years ........................

11 hours per month

37 months to 10 years  ........................

15 hours per month

121 months to 15 years  ........................

17 hours per month

181 months to 20 years  ........................

18 hours per month

241 months to 25 years  ........................

19 hours per month

301 months and over  ........................

20 hours per month

Part-time and hourly employees shall accrue proportional annual leave credits based on the schedule in this section. The time when annual leave shall be taken shall be determined by the appointing power of the officer or employee. Employees shall have use of any accrued sick leave they have accrued at the time they elect the annual leave program under the same conditions as other employees not participating in the program.

The department shall provide by rule for the regulation and accumulation of annual leave, the effect of an absence from the payroll of 10 work days or less in any calendar month upon credit for annual leave, methods by which employees leaving the employment of one state agency and entering the employment of another state agency may be compensated for, transfer, or otherwise receive proper credit for, their accumulated annual leave, and other provisions necessary for the administration of this section.

(Amended by Stats. 1999, Ch. 457, Sec. 6. Effective September 21, 1999.)



19858.5

In lieu of sick leave and vacation provisions of Sections 19858.1 and 19859, eligible employees, as defined by subdivision (d) of Section 19858.3, may participate in an annual leave program subject to the conditions of the appropriate memorandum of understanding. Each employee who participates in the annual leave program and who is employed full time shall receive credit for annual leave with pay in accordance with the following schedule:

1 month to 3 years  ........................

11 hours per month

37 months to 10 years  ........................

14 hours per month

121 months to 15 years  ........................

16 hours per month

181 months to 20 years  ........................

17 hours per month

241 months and over  ........................

18 hours per month

Part-time and hourly employees shall accrue proportional annual leave credits based on the schedule in this section. The time when annual leave shall be taken shall be determined by the appointing power of the officer or employee. Employees shall have use of any accrued sick leave they have accrued at the time they elect the annual leave program under the same conditions as other employees not participating in the program.

The department shall provide by rule for the regulation and accumulation of annual leave, the effect of an absence from the payroll of 10 work days or less in any calendar month upon credit for annual leave, methods by which employees leaving the employment of one state agency and entering the employment of another state agency may be compensated for, transfer, or otherwise receive proper credit for, their accumulated annual leave, and other provisions necessary for the administration of this section.

(Amended by Stats. 1999, Ch. 457, Sec. 7. Effective September 21, 1999.)



19858.7

Notwithstanding Section 19839, upon applying for retirement, a person entitled to a lump-sum payment for any unused or accumulated annual leave may elect to take all or any portion of that annual leave rather than accept the lump-sum payment on or prior to the effective date of retirement.

(Added by Stats. 1991, Ch. 1108, Sec. 1. Effective October 14, 1991.)






ARTICLE 3 - Sick Leave

19859

(a) Following completion of one month of continuous service, except as otherwise provided in Section 19863.1, each state officer and employee who is employed full time shall be allowed one day of credit for sick leave with pay. Thereafter, for each additional calendar month of service, except as provided in Section 19861, one day of credit for sick leave with pay shall be allowed. Each state officer or employee is entitled to this leave with pay, on the submission of satisfactory proof of the necessity for sick leave as provided by rule of the department. For purposes of computing sick leave, each employee shall be considered to work not more than five days each week. The department shall provide by rule for the regulation and method of accumulation of sick leave for civil service employees, and may provide sick leave for those who work less than full time. Subject to department rule sick leave may be granted to employees for the purpose of physical examinations.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 36.)



19859.3

(a) Any permanent employee who is either excluded from the definition of state employee in subdivision (c) of Section 3513, or is a nonelected officer or employee of the executive branch of government who is not a member of the civil service, shall be granted bereavement leave with pay for the death of a person related by blood, adoption, or marriage, or any person residing in the immediate household of the employee at the time of death. The employee shall give advance notice to the employee’s immediate supervisor and shall provide substantiation to support the request.

(b) For any one occurrence, the bereavement leave shall not exceed three days. However, if the death occurred outside this state, a request for two additional days of bereavement leave shall be granted, at the option of the employee, as either without pay or as a charge against any accrued sick leave credit.

(c) If additional bereavement leave is necessary, the employee may use accrued vacation, compensating time off, or take an authorized leave without pay, subject to the approval of the appointing power.

(Amended by Stats. 1993, Ch. 109, Sec. 7. Effective January 1, 1994.)



19860

The department may provide by rule for the regulation and accumulation of sick leave credits on an hourly basis for all or certain designated employees. The rate of accrual shall be substantially proportionate to eight hours per month, with amounts earned credited at the end of each pay period.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19861

(a) It shall be within the discretion of the department to define the effect of an absence from the payroll of 10 working days or less in any calendar month upon credit for sick leave.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 37.)



19862

(a) Sick leave may be accumulated, and no additional sick leave with pay beyond that accumulated shall be granted, except as provided in Section 19863. 1.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 38.)



19862.1

(a) The department may provide by rule for crediting to the sick leave account of an employee formerly employed in a state position exempt from civil service any unused sick leave standing to the employee’s credit at the time of separation from such a position; provided, the employee entered other state service not more than six months after separating from his exempt employment; and provided, such credit may not exceed the amount it would have been if such employment had been in the state civil service.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19863

(a) Except as provided in Article 4 (commencing with Section 19869), a state officer or employee who is or may be entitled to temporary disability indemnity under Division 4 (commencing with Section 3200) or Division 4.5 (commencing with Section 6100) of the Labor Code shall receive any accumulated sick leave, or accumulated compensable overtime, or accumulated vacation, or accumulated annual leave for the absence. The appointing power shall decrease the charge of sick leave, or compensable overtime, or vacation, or annual leave in the amount of temporary disability payment received so that the state officer or employee shall not receive payment in excess of full salary or wage.

If a state officer or employee does not wish to use his or her accumulated sick leave, or accumulated compensable overtime, or accumulated vacation, or accumulated annual leave, he or she shall notify his or her appointing power within 15 days after the injury is reported to the appointing power. After the 15 days his or her accumulations shall be used until the date he or she notifies the appointing power in writing that he or she no longer wishes to use the accumulations. When computing sick leave, or overtime, or vacation, or annual leave under this section the employee shall be given credit for any holidays that occur during the period of absence hereunder.

He or she is nevertheless entitled to medical, surgical, and hospital treatment as provided in the Labor Code. When his or her accumulated sick leave, or overtime, or vacation, or annual leave, or all, are exhausted, he or she is still entitled to receive disability indemnity.

(b) State officers and employees who are covered by Article 4 (commencing with Section 19869) shall be entitled to industrial and temporary disability benefits only as provided by that article.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1994, Ch. 1027, Sec. 1. Effective January 1, 1995.)



19863.1

(a) Notwithstanding any other provision of the law to the contrary, a state officer or employee who is entitled to temporary disability indemnity or vocational rehabilitation maintenance allowance under Division 4 (commencing with Section 3200) or Division 4.5 (commencing with Section 6100) of the Labor Code as a result of an industrial accident or injury shall earn sick leave and vacation leave or annual leave as though the employee was working. The state officer or employee who is receiving temporary disability or vocational rehabilitation maintenance allowance shall be permitted to supplement the payments with any form of leave credits. Supplementation of leave credits combined with vocational rehabilitation maintenance allowance shall not exceed the employee’s full pay less mandatory withholdings.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1999, Ch. 457, Sec. 9. Effective September 21, 1999.)



19864

(a) The department may provide by rule for sick leave or annual leave without pay for those employees who have used all sick leave or annual leave with pay to which they are entitled.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, or Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1986, Ch. 657, Sec. 6.)



19865

No state employee who is an inmate or member of any state institution and who is employed on a full or part time basis shall be entitled to receive pay for any absence attributable to sickness.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19865.1

When an employee uses sick leave, vacation, annual leave, or any combination of these, because of an injury compensable under the Labor Code, and the state is reimbursed by a third person for its damages by reason of such use, there shall be granted, for credit to the employee’s sick leave or vacation or annual leave account, sick leave or vacation or annual leave equivalent to the amount so used or proportionately if reimbursement is only in part. If the state does not collect from the third person the full amount of the compensation paid and other damages for which it is liable to the employee and if the amount collected is not itemized so that there may be ascertained the amount collected in reimbursement for the sick leave or vacation or annual leave used, the sick leave or vacation or annual leave to be credited shall be in the same ratio to the sick leave or vacation or annual leave used as the total amount collected bears to the total amount of the state’s damages. “Sick leave” or “vacation” or “annual leave” as used in this rule includes sick leave or vacation or annual leave credit used to augment disability indemnity.

(Amended by Stats. 1986, Ch. 657, Sec. 7.)



19866

(a) The appointing power of any officer or employee not a member of the civil service shall administer the sick leave authorized by this part for the officers or employees in accordance with the rules of the department.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1983, Ch. 1040, Sec. 41.)



19867

(a) The Legislature finds and declares that the interests of the state would be served by the Department of Human Resources meeting and conferring with the exclusive representatives of the various bargaining units to discuss the establishment of long-term care benefits for state employees.

(b) If long-term care insurance plans are not available to state employees within one year following the date on which any long-term care plan is first offered for enrollment by the Board of Administration of the Public Employees’ Retirement System, state employees may enroll in the long-term care insurance plans offered by the Board of Administration of the Public Employees’ Retirement System.

(c) If subdivision (b) is in conflict with a memorandum of understanding entered into pursuant to Section 3517.5, the memorandum of understanding shall prevail and control without further legislative action, except that if the prevailing provisions of a memorandum of understanding require the expenditure of funds, these provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(d) The Department of Human Resources may enter into contracts with the Board of Administration of the Public Employees’ Retirement System to allow active eligible state employees, and their spouses and parents, to enroll in any long-term care insurance plans offered by the board of administration.

(Amended by Stats. 2012, Ch. 665, Sec. 105. Effective January 1, 2013.)



19868

Any employee of the State Department of Health performing functions which, prior to July 1, 1973, were vested in the Department of Mental Hygiene and who is transferred on and after July 1, 1972, to county or local mental health programs as a result of state hospital closures or scheduled state hospital closures or as a result of a county undertaking the performance of mental health functions previously performed by the State Department of Health shall be entitled while employed in a county or local mental health program, to use for a period of five years following transfer any unused sick leave balance the employee had accumulated while in state employment and had remaining to his or her credit at the time of termination of state employment. Such sick leave shall be held in a reserve account by the state to be used, if necessary, only at such time as the transferred employee’s sick leave benefits accrued as a county employee become exhausted. When county sick leave benefits are exhausted such employee shall be entitled to utilize his or her state reserve account sick leave, until exhausted. The state reserve account for sick leave shall be administered according to the sick leave provisions of Division 5 (commencing with Section 18000) of Title 2 and corresponding department rules. Upon reemployment with the state, a transferred employee’s sick leave credits will be reduced by the number of hours used from the state reserve during his or her employment in the county or local mental health program. The cost of preserving and paying for the state reserve account sick leave shall be totally funded by the state.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19868.1

For the purposes of Sections 19859, 19860, 19861, 19862, 19862.1, 19863, 19863.1, 19864, 19865.1, 19866, and 19868, sick leave benefits provided to state employees pursuant to the state sick leave system shall be construed to mean compensation paid to employees on approved leaves of absence on account of sickness.

(Amended by Stats. 1983, Ch. 1040, Sec. 43.)



19868.2

Notwithstanding any other provision of law to the contrary, whenever sick leave benefits are provided to state employees pursuant to the state sick leave system, such benefits shall be construed to mean compensation paid to employees on approved leaves of absence on account of sickness.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19868.3

Any employee of the State Department of Developmental Services performing functions which, prior to September 9, 1981, were vested in the State Department of Developmental Services, and who is transferred on or after September 9, 1981, to a regional center for the developmentally disabled as a result of a regional center undertaking the performance of developmental service functions previously performed by the department, shall be entitled, while employed in a regional center, to use for a period of five years following transfer any unused sick leave balance the employee had accumulated while in state employment and had remaining to his or her credit at the time of termination of state employment. This sick leave shall be held in a reserve account by the state to be used, if necessary, only at such time as the transferred employee’s sick leave benefits accrued as a regional center employee become exhausted. When regional center sick leave benefits are exhausted, the employee shall be entitled to utilize his or her state reserve account sick leave until exhausted. The state reserve account for sick leave shall be administered according to the sick leave provisions of this article and corresponding department rules. Upon reemployment with the state, a transferred employee’s sick leave credits shall be reduced by the number of hours used from the state reserve during his or her employment in the regional center. The cost of preserving and paying for the state reserve account sick leave shall be totally funded by the state.

(Added by Stats. 1982, Ch. 1095, Sec. 17.5.)






ARTICLE 4 - Industrial Disability Leave

19869

This article applies to state officers and employees who are members of the Public Employees’ Retirement System or the State Teachers’ Retirement System in compensated employment on and after the effective date of this article and to state officers and employees, whether or not members of such systems, who are employees of the Legislature and are not members of the civil service.

This article does not apply to state officers and employees who are included in the provisions of Article 6 (commencing with Section 4800) of Chapter 2 of Part 2 of Division 4 of the Labor Code.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19870

As used in this article:

(a) “Industrial disability leave” means temporary disability as defined in Divisions 4 (commencing with Section 3201) and 4.5 (commencing with Section 6100) of the Labor Code and includes any period in which the disability is permanent and stationary and the disabled employee is undergoing vocational rehabilitation.

(b) “Full pay” means the gross base salary earnable by the employee and subject to retirement contribution if he had not vacated his position.

(c) “Nonrepresented employee” means an employee who is excluded from, or not otherwise subject to, collective bargaining, and who is employed in a class which has been designated by the director as being entitled to the enhanced benefits provided by Section 19871.2 due to the relationship of that class to represented classes who are entitled to the enhanced benefits pursuant to a memorandum of understanding.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1984, Ch. 1190, Sec. 1. Effective September 17, 1984.)



19871

(a) Except as provided in Section 19871.2, when a state officer or employee is temporarily disabled by illness or injury arising out of and in the course of state employment, he or she shall become entitled, regardless of his or her period of service, to receive industrial disability leave and payments for a period not exceeding 52 weeks within two years from the first day of disability. These payments shall be in the amount of the employees full pay less withholding based on his or her exemptions in effect on the date of his or her disability for federal income taxes, state income taxes, and social security taxes not to exceed 22 working days of disability subject to Section 19875. Thereafter, the payment shall be two-thirds of full pay. Payments shall be additionally adjusted to offset disability benefits, excluding those disability benefits payable from the State Teachers’ Retirement System, the employee may receive from other employer-subsidized programs, except that no adjustment may be made for benefits to which the employee’s family is entitled up to a maximum of three-quarters of full pay. Contributions to the Public Employees’ Retirement System or the State Teachers’ Retirement System shall be deducted in the amount based on full pay. Discretionary deductions of the employee including those for coverage under a state health benefits plan in which the employee is enrolled shall continue to be deducted unless canceled by the employee. State employer contributions to the Public Employees’ Retirement System and state employer normal retirement contributions to the State Teachers’ Retirement System shall be made on the basis of full pay and the state contribution pursuant to Sections 22871 and 22885 because of the employee’s enrollment in a health benefits plan shall continue.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2004, Ch. 69, Sec. 13. Effective June 24, 2004.)



19871.1

(a) A state officer or employee who is receiving industrial disability leave benefits, shall continue to receive all employee benefits which he or she would have received had he or she not incurred disability.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19871.2

When an excluded employee is temporarily disabled for more than 22 consecutive working days by an injury or type of injury designated by the director as qualifying an employee for the benefits of this section, he or she shall receive an enhanced industrial disability leave benefit. The enhanced benefit shall be equivalent to the injured employee’s net take home salary on the date of occurrence of injury. Eligibility and benefits may not exceed 52 weeks within a two-year period after the date of occurrence of the injury. For the purposes of this section, “net salary” means the amount of salary received after federal income tax, state income tax, and the employee’s retirement contribution has been deducted from the employee’s gross salary.

The final decision as to whether an employee is eligible for, or continues to be eligible for, enhanced benefits shall rest with the appointing authority or his or her designee. The appointing authority may periodically review the employee’s condition by any means necessary to determine an employee’s continued eligibility for enhanced benefits.

(Amended by Stats. 1999, Ch. 272, Sec. 2. Effective August 31, 1999.)



19872

(a) The disabled employee shall not receive temporary disability indemnity or sick leave or annual leave with pay for any period for which he or she receives industrial disability leave.

(b) Notwithstanding subdivision (a), an employee may elect to supplement industrial disability leave payments from the 23rd workday with accrued leave credits including annual leave, vacation, sick leave, or compensatory time off (CTO) in an amount necessary to approximate the employee’s full net pay. Partial supplementation shall be allowed, but fractions of less than one hour shall not be permitted. Once the level of supplementation is selected, it may be decreased to accommodate a declining leave balance but it may not be increased. Reductions to supplementation amounts shall be made on a prospective basis only. The department may adopt rules for the administration and enforcement of this subdivision.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1994, Ch. 1027, Sec. 3. Effective January 1, 1995.)



19873

(a) Division 4.7 (commencing with Section 6200) of the Labor Code shall not apply to employees to which this article applies.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19874

(a) If the employee continues to be temporarily disabled after termination of benefits under this article, he or she shall be entitled to the benefits provided by Divisions 4 (commencing with Section 3201) and 4.5 (commencing with Section 6100) of the Labor Code and to payments under Section 19863.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19875

(a) If an illness or injury causes temporary disability, the employee shall be placed on industrial disability leave on the fourth calendar day after the injured employee leaves work as a result of the illness or injury, except that in case the injury causes disability of more than 14 days or necessitates hospitalization, the employee shall be placed on industrial disability leave from the first day he or she leaves work or is hospitalized as a result of the injury.

(b) Notwithstanding subdivision (a), in the case of state civil service employees and employees of the Regents of the University of California, the disability payment shall be made from the first day the injured employee leaves work as a result of the injury, if the injury is the result of a criminal act of violence against the employee.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1988, Ch. 670, Sec. 5.)



19876

(a) Payments shall be contingent on the complete medical certification of the illness or injury including diagnosis and any prognosis of recovery. Further, payments shall be contingent on the employee’s agreement to cooperate and participate in a reasonable and appropriate vocational rehabilitation plan when furnished by the state subject to appropriate medical approval as determined by the department.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1988, Ch. 670, Sec. 6.)



19876.5

State employees in state bargaining units 1, 4, 15, 18, and 20 who suffer a job-related injury or illness and become eligible for vocational rehabilitation under Section 139.5 of the Labor Code on or after January 1, 1993, shall first be subject to an evaluation to determine what type of state employment can be performed. The evaluation shall include vocational rehabilitation when deemed appropriate, based on a medical evaluation and previous experience. Disability benefits shall be contingent on the employee’s agreement to cooperate and participate in a reasonable and appropriate vocational rehabilitation plan necessary to continue state employment. This section shall not apply to any job-related or job-incurred injury or illness that occurs on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 402, Sec. 10. Effective September 11, 2000. Applicable from January 1, 2000, by Sec. 22 of Ch. 402.)



19877

The department shall adopt any rules and regulations necessary for the administration of this article.

The appointing power of any officer or employee not a member of the civil service shall adopt any rules and regulations necessary for the administration of this article for such officers or employees.

(Amended by Stats. 1988, Ch. 670, Sec. 7.)



19877.1

(a) The provisions of this article shall be effective upon the adoption of applicable rules and regulations, but not later than January 1, 1975.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






ARTICLE 5 - Nonindustrial Disability Leave

19878

As used in this article:

(a) “Employee” means any of the following:

(1) A permanent or probationary full-time state officer or employee, regardless of period of service, who is a member of the Public Employees’ Retirement System or the State Teachers’ Retirement System in compensated employment on and after October 1, 1976. Commencing January 1, 1979, it also means a full-time state officer or employee, whether or not a member of such systems, who is an employee of the Legislature and is not a member of the civil service.

(2) A permanent or probationary part-time or intermittent state officer or employee, with at least the equivalent of six monthly compensated pay periods of service in the 18 months of pay periods immediately preceding the pay period in which the disability begins, who is a member of the Public Employees’ Retirement System or the State Teachers’ Retirement System, in compensated employment on or after January 1, 1979, or a part-time or intermittent employee of the Legislature, whether or not a member of the Public Employees’ Retirement System, in compensated employment on or after January 1, 1984.

(b) “Full pay” means the gross base salary earnable by the employee, and subject to retirement contribution on the date of the commencement of his or her disability.

(c) “Disability” or “disabled” includes mental or physical illness and mental or physical injury, including any illness or injury resulting from pregnancy, childbirth, or related medical condition. An employee is deemed disabled on any day in which, because of his or her physical, mental, or medical condition, he or she is unable to perform his or her regular or customary work.

(d) “Disability benefit period”, with respect to any individual, means the continuous period of disability beginning with the first day with respect to which the individual files a valid claim for nonindustrial disability benefits. For the purposes of this article, two consecutive periods of disability due to the same or related cause or condition and separated by a period of not more than 14 days shall be considered as one disability benefit period.

(e) “Appeals board” means the California Unemployment Insurance Appeals Board.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1988, Ch. 670, Sec. 8.)



19879

(a) When an employee is disabled, whether temporarily or permanently, the employee shall become entitled, subject to the provisions of this article, to receive nonindustrial disability benefits in an amount equal to one-half full pay, but not to exceed one hundred twenty-five dollars ($125) per week, payable monthly for a period not exceeding 26 weeks for any one disability benefit period, but in no case shall benefits be payable for any day on and after death or separation or retirement from state service.

(b) For purposes of this section, the “full pay” of a part-time or intermittent employee only shall be established in accordance with the following:

(1) Where the part-time employment is regularly scheduled and is a fixed proportion of the established workweek, the payments shall be determined on the basis of that proportionate part of the monthly rate.

(2) Where employment is intermittent or irregular, the payments shall be determined on the basis of the proportionate part of a monthly rate established by the total hours actually employed in the 18 monthly pay periods immediately preceding the pay period in which the disability begins as compared to the regular rate for a full-time employee in the same group or class.

(c) If the provisions of this section conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(d) This section shall also apply to employees who are either excluded from the definition of a state employee in subdivision (c) of Section 3513, or are nonelected officers or employees of the executive branch of government who are not members of the civil service, except that the maximum weekly payment shall be established by regulation adopted by the department.

(Amended by Stats. 1993, Ch. 109, Sec. 8. Effective January 1, 1994.)



19879.1

(a) For the purpose of this section, an eligible employee is an employee defined by Section 19858.3.

(b) Notwithstanding any other provision of this article, an eligible employee who has enrolled in the annual leave program under Article 2.5 (commencing with Section 19858.3) shall receive nonindustrial disability leave benefits in accordance with all of the following:

(1) A disabled employee shall be eligible to receive Nonindustrial Disability Insurance benefits in an amount equal to one-half full pay, 50 percent of gross salary.

(2) A disabled employee shall be eligible to receive Nonindustrial Disability Insurance benefits without being required to use any sick leave accrued under Article 3 (commencing with Section 19859) or annual leave accrued under Article 2.5 (commencing with Section 19858.3) unless the employee, in his or her sole discretion, elects to use sick leave or annual leave in lieu of receiving benefits.

(3) If the employee elects to use sick leave or annual leave credits prior to receiving Nonindustrial Disability Insurance payments, he or she shall not be required to exhaust the accrued leave balance.

(4) Following the start of Nonindustrial Disability Insurance payments, an employee may at any time change from the receipt of Nonindustrial Disability Insurance payments to the utilization of sick leave or annual leave. Once this election is made, the employee may not recommence receiving Nonindustrial Disability Insurance payments until that leave is exhausted.

(5) In accordance with the state’s return to work policy, an employee who is eligible to receive Nonindustrial Disability Insurance benefits and who is medically certified as unable to return to his or her full-time work during the period of his or her disability, may, with medical approval, and at the discretion of his or her appointing power, work up to the number of hours, in hour increments, which when combined with his or her Nonindustrial Disability Insurance benefits will result in a salary that does not exceed 100 percent of his or her regular full pay.

(6) If an employee refuses to return to work in a position offered by the employer under the state’s Injured State Worker Assistance Program, Nonindustrial Disability Insurance benefits shall be terminated effective as of the date of the offer.

(7) An employee may with his or her department head’s approval elect to supplement Nonindustrial Disability Insurance benefits with sick or annual leave up to 100 percent of his or her regular full pay.

(Amended by Stats. 2006, Ch. 538, Sec. 288. Effective January 1, 2007.)



19880

A disabled employee is eligible to receive nonindustrial disability benefits under this article equal to one-seventh of his or her weekly benefit amount specified in Section 19879 for each full day during which he or she is unemployed due to a disability only if the Director of Employment Development finds that:

(a) He or she has made a claim for disability benefits as required by authorized regulations.

(b) He or she has been disabled for a waiting period of seven consecutive days during each disability benefit period, with respect to which waiting period no benefits under this article are payable, except for confinement in a hospital or nursing home for at least one day.

(c) He or she has exhausted all the leave to which he or she was entitled under Article 3 (commencing with Section 19859). A person who elects to use vacation credits or sick leave credits prior to receiving nonindustrial disability benefits is not required to exhaust the leave, as described in this subdivision, if he or she is a permanent employee who meets any of the following criteria:

(1) Is excluded from the definition of state employee contained in subdivision (c) of Section 3513.

(2)  Is a nonelected officer or employee of the executive branch of state government and is not a member of the civil service.

(d) Except for an individual described in Section 2709 of the Unemployment Insurance Code, he or she has submitted to any reasonable examinations as the Director of Employment Development may require for the purpose of determining his or her mental or physical disability.

(e) He or she has filed a certificate described in Section 2708 or 2709 of the Unemployment Insurance Code.

(f) Except as otherwise provided, he or she meets, in all other respects, the eligibility requirements imposed on individuals by Part 2 (commencing with Section 2601) of Division 1 of the Unemployment Insurance Code for receipt of unemployment compensation disability benefits.

In case of any conflict between Part 2 (commencing with Section 2601) of the Unemployment Insurance Code and this chapter, this chapter shall prevail.

If the provisions of this section conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1993, Ch. 109, Sec. 9. Effective January 1, 1994.)



19880.1

(a) A disabled employee shall be eligible to receive nonindustrial disability benefits under this article without being required to use any vacation leave accrued under Article 2 (commencing with Section 19856) of this part, unless the employee, in his or her sole discretion, elects to use such vacation leave in lieu of receiving benefits under this article, in which case benefits under this article shall not commence until the employee has exhausted such accrued vacation leave.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19881

(a) An employee is not eligible for disability benefits under this article with respect to any period for which the Director of Employment Development finds that he or she has received or is entitled to receive unemployment compensation benefits under Part 1 (commencing with Section 100) of Division 1 of the Unemployment Insurance Code or under an unemployment compensation act of any other state or of the federal government.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19882

(a) Except as provided in this section, an individual is not eligible for disability benefits under this article for any day of unemployment and disability for which he or she has received, or is entitled to receive “other benefits” in the form of cash payments.

(b) “Other benefits” as used in this section means:

(1) Temporary disability indemnity under a workers’ compensation law of this state or of any other state or of the federal government or under Article 4 (commencing with Section 19869) of this part.

(2) Temporary disability benefits under any employer’s liability law of this state or of any other state or of the federal government.

(c) If such “other benefits” are less than the amount an individual would otherwise receive as disability benefits under this article, he or she shall be entitled to receive, for such day, if otherwise eligible, disability benefits under this article reduced by the amount of such “other benefits.” If after receipt of, or determination of entitlement to receive, such other benefits, a claim for disability benefits under this article is filed during the same continuous period of disability, because of a disability for which a claim for such other benefits was made, the maximum amount of disability benefits payable under this article during the disability benefit period thereby established shall be reduced by the amount of such “other benefits” which the claimant has received or has been determined to be entitled to receive.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19883

(a) Discretionary deductions of the employee, including those for coverage under a state health benefits plan in which the employee is enrolled, shall be deducted from the disability benefits under this article unless canceled by the employee. If an employee deduction under a state health benefits plan is continued, the state employer contribution shall also continue.

An employee shall not receive service credit under the Public Employees’ Retirement System or the State Teachers’ Retirement System during the period of receipt of disability benefits under this article and contributions to the Public Employees’ Retirement System or the State Teachers’ Retirement System shall not be deducted. State employer contributions shall also not be made to either system during such period.

An employee shall not accrue sick leave or vacation credit or service credit for any other purpose during the period of receipt of disability benefits under this article, except, when provided by a rule or regulation adopted by the department, an employee receiving nonindustrial disability insurance benefits pursuant to Section 19879.1 may accrue these credits to the extent that annual leave or sick leave credits are used to supplement nonindustrial disability insurance benefits.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1988, Ch. 906, Sec. 2. Effective September 14, 1988.)



19884

(a) Filing, determination, and payment of disability benefit claims under this article shall be made in accordance with the procedures prescribed by Article 4 (commencing with Section 2701) of Chapter 2 of Part 2 of Division 1 of the Unemployment Insurance Code.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19885

The department shall adopt any rules and regulations necessary for the administration of this article.

The appointing power of any officer or employee of the Legislature, who is not a member of the civil service, shall adopt any rules and regulations necessary for the administration of this article for such officers or employees.

(Amended by Stats. 1988, Ch. 670, Sec. 10.)






ARTICLE 6 - Firefighters

19886

As used in this article the term “firefighter of the state” or “firefighter” shall be deemed to include a member of a fire department or fire service of the state, including the University of California, whether these members are volunteer, partly paid, or fully paid, excepting those whose principal duties are clerical, such as stenographers, telephone operators and other workers not engaged in fire-suppression or rescue operations or the protection or preservation of life or property. These firefighters shall be regularly employed, or in the case of a volunteer, shall be regularly enrolled as such.

(Amended by Stats. 1984, Ch. 89, Sec. 2.)



19886.1

Whenever any firefighter of the state dies or is disabled from performing his or her duties as a firefighter by reason of his or her proceeding to or engaging in a fire-suppression or rescue operation, or the protection or preservation of life or property, anywhere in this state, including the jurisdiction in which he or she is employed, but is not at the time acting under the immediate direction of his or her employer, he or she, or his or her dependents, as the case may be, shall be accorded by his or her employer all of the same benefits of the workers’ compensation law, which he, she, or they would have received had that firefighter been acting under the immediate direction of his or her employer. Any injury, disability or death incurred under the circumstances described in this section shall be deemed to have arisen out of and been sustained in the course of employment for purposes of workers’ compensation and all other benefits.

(Amended by Stats. 1984, Ch. 89, Sec. 3.)



19886.2

Nothing in this article shall be deemed to:

(a) Require the extension of any benefits to a firefighter who at the time of his or her injury, death, or disability is acting for compensation from one other than the state.

(b) Require the extension of any benefits to a firefighter employed by the state where by state departmental regulation, whether now in force or hereafter enacted or promulgated, the activity giving rise to the injury, disability, or death, is expressly prohibited.

(Amended by Stats. 1984, Ch. 89, Sec. 4.)






ARTICLE 7 - The Clerical Pool

19887

(a) The department may establish a clerical pool in any locality where the demand for temporary clerical help warrants it. Such pool shall be established by the employment of sufficient clerical employees by the office to fill the needs of various appointing powers for temporary help from time to time.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19887.1

(a) Upon a request from any appointing power for temporary help which can be filled from those employed by the department in the clerical pool, the department shall assign such persons as are needed.

Upon such assignment the appointing power may be charged pursuant to Section 11253 or Sections 11256 to 11263, inclusive, for the cost of the services.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19887.2

(a) For all purposes of this part such persons are employees of the department and not of the appointing power to which they are assigned. The department shall make all necessary rules to carry out the purposes of this article. The procedure authorized by this article for procuring temporary clerical help is an alternative to other procedures for that purpose authorized by this part or department rule and nothing in this article, nor in the rules made hereunder, prevents an appointing power from following such other procedures.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






ARTICLE 8 - Emergency

19888

Service under emergency appointment shall be credited for purposes of vacation, sick leave, annual leave, and salary adjustment only if and as provided by department rule.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1986, Ch. 657, Sec. 10.)



19888.1

The appointing power, to prevent the stoppage of public business when an actual emergency arises, or because the work will be of limited duration, not to exceed 60 working days, may make emergency appointments without utilizing persons on employment lists and, if necessary, without regard to existing classes. The method of selection and the qualification standards for an emergency employee shall be determined by the appointing power. The frequency of appointment, length of employment, and the circumstances appropriate for the appointment of an individual under emergency appointments shall be restricted by the State Personnel Board by rule so as to prevent the use of emergency appointments to circumvent employment lists.

Service under emergency appointment shall be credited for purposes of layoff only if and as provided by department rule.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






ARTICLE 9 - Career Executive Assignments

19889

It is the purpose of this article to encourage the development and effective use in the civil service of well-qualified and carefully selected executives. In order to carry out this purpose the State Personnel Board shall establish by rule a system of merit personnel administration specifically suited to the selection and placement of executive personnel. The department shall be responsible for salary administration, position classification, and for the motivation and training of executive personnel. For the purpose of administering this system there is established herewith a category of civil service appointment called “career executive assignments.” The department shall designate positions of a high administrative and policy influencing character for inclusion in or removal from this category subject to review by the State Personnel Board, except that the department shall not so designate a position in which there is an incumbent already appointed under the provisions of this part governing employees other than career executives.

(Amended by Stats. 1985, Ch. 1015, Sec. 21. Effective September 26, 1985.)



19889.2

The provisions of this part governing the selection, classification, and tenure of employees in the regular civil service shall not apply in administering executive personnel through a merit system utilizing “career executive assignments” unless the application is provided by State Personnel Board rule. The provisions of this part relating to punitive actions shall apply to employees serving in career executive assignments, except that termination of a career executive assignment as provided for in Section 19889.3 is not a punitive action. With reference to termination of career executive assignments, the State Personnel Board rules shall, as a minimum, afford an employee a right of appeal to the State Personnel Board for restoration of his or her assignment when he or she alleges that his or her termination was for reasons prohibited in Chapter 10 (commencing with Section 19680) of Part 2.

(Amended by Stats. 1985, Ch. 1015, Sec. 22. Effective September 26, 1985.)



19889.3

(a) Eligibility for appointment to positions in the career executive assignment category shall be established as a result of competitive examination of persons with permanent status in the civil service who meet such minimum qualifications as the State Personnel Board may determine are requisite to the performance of high administrative and policy influencing functions.

(b) No person employed in a career executive assignment shall be deemed to acquire as a result of such service any rights to or status in positions governed by the provisions of this part relating to the civil service other than the category of career executive assignment, except as provided by State Personnel Board rule.

(c) The State Personnel Board shall provide by rule that an employee shall, if he or she so desires, at the termination of his or her appointment to a career executive assignment, be reinstated to a civil service position that is (1) not a career executive assignment and (2) that is at least at the same salary level as the last position that he or she held as a permanent or probationary employee. If the employee has completed a minimum of five years of state service, he or she may return to a position that is (1) at substantially the same salary level as the last position in which he or she had permanent or probationary status or (2) at a salary level that is at least two steps lower than that of the career executive position from which the employee is being terminated.

(d) For the purpose of this section “employee” means a permanent employee, or an employee serving under another appointment who previously had permanent status and who, since such permanent status, has had no break in the continuity of his or her state service.

(e) This section shall become operative on January 1, 2013.

(Repealed (in Sec. 7) and added by Stats. 2008, Ch. 353, Sec. 8. Effective January 1, 2009. Section operative January 1, 2013, by its own provisions.)






ARTICLE 9.5 - Benefits

19889.6

The department, in accordance with Section 125 of the Internal Revenue Code shall authorize any member of Bargaining Unit 6 to elect to receive one or more employee benefits, in lieu of a portion of the compensation provided to the employee.

Any such benefit shall satisfy the requirements of Section 125 of the Internal Revenue Code. The exclusive representative of Bargaining Unit 6 shall choose an administrator to administer the benefit. The administrator shall have a demonstrable record of administering employee benefit programs which are in compliance with Section 125 of the Internal Revenue Code and with the federal Employee Retirement Income Security Act of 1974. All costs of administering this benefit shall be paid by members of Bargaining Unit Six.

(Added by Stats. 1987, Ch. 1073, Sec. 1. Effective September 24, 1987.)



19889.7

The department may charge an administrative fee to annuitants and employees participating in a group legal services plan established through regulation for annuitants, excluded employees, and memoranda of understanding reached pursuant to the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1) for represented employees.

(Amended by Stats. 2009, Ch. 126, Sec. 1. Effective January 1, 2010.)






ARTICLE 10 - Activities

19990

A state officer or employee shall not engage in any employment, activity, or enterprise which is clearly inconsistent, incompatible, in conflict with, or inimical to his or her duties as a state officer or employee.

Each appointing power shall determine, subject to approval of the department, those activities which, for employees under its jurisdiction, are inconsistent, incompatible or in conflict with their duties as state officers or employees. Activities and enterprises deemed to fall in these categories shall include, but not be limited to, all of the following:

(a) Using the prestige or influence of the state or the appointing authority for the officer’s or employee’s private gain or advantage or the private gain of another.

(b) Using state time, facilities, equipment, or supplies for private gain or advantage.

(c)  Using, or having access to, confidential information available by virtue of state employment for private gain or advantage or providing confidential information to persons to whom issuance of this information has not been authorized.

(d) Receiving or accepting money or any other consideration from anyone other than the state for the performance of his or her duties as a state officer or employee.

(e) Performance of an act in other than his or her capacity as a state officer or employee knowing that the act may later be subject, directly or indirectly to the control, inspection, review, audit, or enforcement by the officer or employee.

(f) Receiving or accepting, directly or indirectly, any gift, including money, or any service, gratuity, favor, entertainment, hospitality, loan, or any other thing of value from anyone who is doing or is seeking to do business of any kind with the officer’s or employee’s appointing authority or whose activities are regulated or controlled by the appointing authority under circumstances from which it reasonably could be substantiated that the gift was intended to influence the officer or employee in his or her official duties or was intended as a reward for any official actions performed by the officer or employee.

(g) Subject to any other laws, rules, or regulations as pertain thereto, not devoting his or her full time, attention, and efforts to his or her state office or employment during his or her hours of duty as a state officer or employee.

The department shall adopt rules governing the application of this section. The rules shall include provision for notice to employees prior to the determination of proscribed activities and for appeal by employees from such a determination and from its application to an employee. Until the department adopts rules governing the application of this section, as amended in the 1985–86 Regular Session of the Legislature, existing procedures shall remain in full force and effect.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1986, Ch. 1344, Sec. 1.)



19990.5

Notwithstanding Sections 18000 and 19990, state officers and employees may render services during their office hours, or hours of work for the state, if compensation for these services may be made pursuant to Section 18000.5.

(Added by Stats. 1986, Ch. 1513, Sec. 2. Effective September 30, 1986.)



19990.6

(a) Service on a local appointed or elected governmental board, commission, committee, or other body or as a local elected official by an attorney employed by the state in a nonelected position or by an administrative law judge, as defined in Section 11475.10, shall not, by itself, be deemed to be inconsistent, incompatible, in conflict with, or inimical to, the duties of the attorney or administrative law judge as a state officer or employee and shall not result in the automatic vacation of either office.

(b) Nothing in this section shall be construed to prohibit an administrative law judge, as defined in Section 11475.10, or an attorney employed by the state in a nonelected position from serving on any other appointed or elected governmental board, commission, committee, or other body, consistent with all applicable conflict-of-interest statutes and regulations and judicial canons of ethics.

(Added by Stats. 2001, Ch. 411, Sec. 1. Effective January 1, 2002.)






ARTICLE 11 - Absences

19991

(a) Upon giving two days’ notice to his or her immediate superior, any state employee otherwise qualified shall be permitted to take any state civil service examination during working hours, if the examination is scheduled during such period, or to attend a meeting of the department or State Personnel Board at which is scheduled for consideration a matter specifically affecting his or her position concerning which he or she has requested to be heard, without deduction of pay or other penalty. Employment interviews for eligibles on employment lists shall be considered part of the examination process under this part.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19991.1

(a) Subject to department rule an appointing power may grant a leave of absence without pay, to any employee under his or her jurisdiction for a period not exceeding one year. An extension to an unpaid leave of absence may be granted by the appointing power upon the prior approval of the department. A leave so granted assures to the employee the right to return under the provisions of Section 19143.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1993, Ch. 466, Sec. 2. Effective January 1, 1994.)



19991.2

(a) The appointing power may grant to an employee under his or her jurisdiction who has permanent civil service status or a probationer who immediately preceding his or her appointment to his or her position held permanent civil service status in the same or some other class a leave of absence without pay for not to exceed two years for service in a technical cooperation program as a temporary employee of another governmental agency, a nonprofit organization, or a recognized college or university upon the request of the agency. Within three months of termination of this service, the employee shall be reinstated to his or her former position pursuant to Section 19143.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1993, Ch. 466, Sec. 3. Effective January 1, 1994.)



19991.3

(a) Leaves of absence granted for jury duty may be with or without pay.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19991.4

Any period of time during which an employee is required to be absent from his or her position by reason of an injury or disease for which he or she is entitled to receive temporary disability compensation under the provisions of Division 4 or 4.5 of the Labor Code is not a break in his or her continuous service for the purpose of his or her right to salary adjustments, sick leave, vacation, annual leave, or seniority.

If an employee is unable to return to work at the time or during the period he or she is entitled to permanent disability compensation under Division 4 or 4.5 of the Labor Code, he or she shall be paid any sick leave balance, vacation balance, annual leave balance, or accumulated compensable overtime. The payment shall be computed by projecting the accumulated time on a calendar basis as though the employee was taking time off. If during the period of projection the employee is able to return to work, he or she shall be returned to his or her former position as defined in Section 18522.

If a permanent or probationary employee is still not able to return to his or her former position and continues to receive permanent disability compensation, the appointing power shall take at least one of the actions described in Section 19253.5 or grant a leave of absence for the period during which the employee receives permanent disability compensation or is being retrained through rehabilitation.

If the employee is demoted or transferred pursuant to Section 19253.5 he or she shall receive the maximum of the salary range provided that salary is not greater than the salary he or she received on the date his or her accumulated time was exhausted.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1993, Ch. 466, Sec. 4. Effective January 1, 1994.)



19991.5

(a) The department may permit the Commandant of the Veterans’ Home of California to authorize members of the medical staff and medical technicians, to include X-ray, clinical laboratory, and dental laboratory technicians, of the Veterans’ Home of California to attend medical and scientific meetings and medical and refresher courses, for a period not to exceed 30 days in any one calendar year, in recognized schools or colleges held in California. Any member so attending such schooling shall bear his or her own expenses but there shall be no interruption of normal salary or pay.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19991.6

(a) Except as provided in subdivision (c), an appointing power shall grant a leave of absence without pay for the purposes of pregnancy, childbirth or the recovery therefrom for a period as determined by the employee not exceeding one year to any permanent female employee under the jurisdiction of the appointing power. When the employee has notified the appointing power as to the period of the leave of absence required, any change in the length of the period of leave shall not be effective unless approved by the appointing power.

(b) If the provisions of subdivision (a) are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(c) For an employee who is excluded from the definition of state employee in subdivision (c) of Section 3513, the following shall apply:

(1) An appointing power shall grant a female permanent employee’s request for a leave of absence without pay for the purposes of pregnancy, childbirth, or the recovery therefrom, for a period not to exceed one year. When the employee has notified the appointing power as to the period of the leave of absence required, any change in the length of the period of leave shall not be effective unless approved by the appointing power.

(2) An appointing power shall grant the request of a male spouse who is a permanent employee or a male parent who is a permanent employee for a leave of absence without pay for a period not to exceed one year to care for his newborn child. When the employee has notified the appointing power as to the period of the leave of absence required, any change in the length of the period of leave shall not be effective unless approved by the appointing power.

(3) An appointing power may grant a permanent employee’s request for a leave of absence without pay for the adoption of a child for a period not to exceed one year. The employee shall provide substantiation to support the employee’s request for adoption leave. When the employee has notified the appointing power as to the period of the leave of absence required, any change in the length of the period of leave shall not be effective unless approved by the appointing power.

(Amended by Stats. 1993, Ch. 109, Sec. 10. Effective January 1, 1994.)



19991.7

(a) For civil service employees employed in positions requiring teaching certification qualifications appointing powers may grant educational leave to attend study sessions at accredited schools, colleges or programs recommended by a trade advisory council for the purpose of receiving further instruction in pedagogy, vocational education, mental health or related fields. Such educational leave shall be granted with pay and credited to the employee by accumulation at the rate of 11/4 days for each month worked. Employees on educational leave shall maintain their merit salary adjustment date and shall receive credit for vacation, sick leave, educational leave or any other benefit which would normally accrue during such work period. The time when educational leave shall be taken shall be determined by the appointing power of the employee. The department shall provide by rule for the regulation, accumulation and transfer of educational leave and shall prescribe the methods by which employees leaving the employment of one state agency and entering the employment of another state agency may receive proper credit for their accumulated educational leave privileges.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19991.8

During any state military emergency and subject to department rule, an appointing power may grant a leave of absence without pay to a permanent or probationary employee under his or her jurisdiction to:

(a) Engage in civilian warwork pursuant to mandatory order of the agency of the United States or of the state having authority to make that order.

(b) Assume active duty in the United States merchant marine.

(c) Assume other duty rather than active duty to fulfill a military obligation pursuant to mandatory order of the agency of the United States or of the state having authority to make such order.

(d) Assume active full-time duty for the American Red Cross.

Such a leave shall not exceed the period authorized in the order.

Such a leave assures to the employee reinstatement pursuant to Section 19143.

(Amended by Stats. 1993, Ch. 466, Sec. 5. Effective January 1, 1994.)



19991.9

Any permanent state civil service employee or an employee serving under another appointment who previously had permanent status and who, since that permanent status, has had no break in the continuity of his or her state service, who served in the armed forces, and who is eligible because of that service for education or training under applicable state or federal law shall upon application to his or her appointing power be granted an educational leave of absence without pay for the period during which he or she receives that education or training and for three months thereafter. In order for that leave to be granted or to remain in effect, the employee must enroll for a minimum of 10 credit hours of post-high-school grade or the equivalent amount of work on high school level each school year. No such leave shall remain in effect for longer than four years and three months of school attendance. A leave so granted assures to the employee a right of return pursuant to Section 19143.

(Amended by Stats. 1993, Ch. 466, Sec. 6. Effective January 1, 1994.)



19991.10

Where there exists no statutory authority to grant a paid leave of absence, no paid leave of absence shall exceed five working days without prior approval of the department. This section shall not be construed to provide or create any classification of paid leave of absence.

For the purposes of this section, a paid leave of absence does not include a paid leave authorized by Sections 1230.1, 3518.5, 3522.7, 19252, 19253.5, 19775, 19775.1, 19848, 19853, 19854, 19858.1, 19859, 19863, 19871, 19886.1, 19991.3, and 19991.7 of this code or Section 4800 of the Labor Code.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1982, Ch. 828, Sec. 2.)



19991.11

(a) Subject to subdivision (b), an appointing power shall grant to an employee, who has exhausted all available sick leave, the following leaves of absence with pay:

(1) A leave of absence not exceeding 30 days to any employee who is an organ donor in any one-year period, for the purpose of donating his or her organ to another person.

(2) A leave of absence not exceeding five days to any employee who is a bone marrow donor in any one-year period, for the purpose of donating his or her bone marrow to another person.

(b) In order to receive a leave of absence pursuant to subdivision (a), an employee shall provide written verification to the appointing power that he or she is an organ or bone marrow donor and that there is a medical necessity for the donation of the organ or bone marrow.

(c) Any period of time during which an employee is required to be absent from his or her position by reason of being an organ or bone marrow donor is not a break in his or her continuous service for the purpose of his or her right to salary adjustments, sick leave, vacation, annual leave, or seniority.

(d) If an employee is unable to return to work beyond the time or period that he or she is granted leave pursuant to this section, he or she shall be paid any vacation balance, annual leave balance, or accumulated compensable overtime. The payment shall be computed by projecting the accumulated time on a calendar basis as though the employee was taking time off. If, during the period of projection, the employee is able to return to work, he or she shall be returned to his or her former position as defined in Section 18522.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that, if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 2002, Ch. 869, Sec. 3. Effective January 1, 2003.)



19991.13

(a) At the discretion of the appointing power, excluded employees as defined in subdivision (b) of Section 3527, may transfer eligible leave credits to an excluded employee when a catastrophic illness or injury occurs.

(b) For the purposes of this section, the following terms are defined as follows:

(1) Catastrophic illness or injury means an illness or injury that is expected to incapacitate the employee and that creates a financial hardship because the employee has exhausted all of his or her sick leave and other paid time off. Catastrophic illness or injury may also include an incapacitated family member if this results in the employee being required to take time off from work for an extended period of time to care for the family member and the employee has exhausted all of his or her sick leave and other paid time off.

(2) Eligible leave credits include annual leave, vacation, compensating time off (CTO), and holiday leave credits, but do not include sick leave.

(c) Eligible leave credits may be donated for a catastrophic illness or injury if all of the following requirements are met:

(1) Upon the request of an employee.

(2) Upon determination by the department director that the employee in the department is unable to work due to the employee’s or family member’s catastrophic illness or injury.

(3) The employee has exhausted all paid leave credit.

(d) If catastrophic leave is approved by the department’s director or his or her designee, any excluded employee, upon written notice, may donate eligible leave credits with a minimum donation of one hour. Donations thereafter must be in whole hour increments. Donations will be reflected as an hour-for-hour deduction from the leave balance of the donating employee. When transferring eligible leave credits, the state agency should ensure that only credits that may be needed are transferred. An excluded employee may donate eligible leave credits to a represented employee and may be the recipient of eligible leave credits donated by a represented employee.

(e) In order to receive donated leave credits, an excluded employee must provide appropriate verification of illness or injury as determined by the state agency. An excluded employee eligible for this program shall have any time that is donated credited to his or her account in one-hour increments. Donated credits shall be reflected as an hour-for-hour addition to the vacation or annual leave balance of the receiving employee. Use of donated credits may not exceed a maximum of 12 continuous months for any one catastrophic illness. The total amount of leave credits donated may not exceed an amount sufficient to ensure the continuance of regular compensation. All transfers of leave credits are irrevocable. An excluded employee who receives time through this program shall use any leave credits he or she continues to accrue on a monthly basis prior to receiving time from this program.

(Added by Stats. 2005, Ch. 528, Sec. 1. Effective January 1, 2006.)



19991.14

(a) If a retired state employee dies from a nonwork-related illness or injury within 12 months of retirement, a request may be made to his or her employer to allow state employees to donate leave credits to a leave bank. This donated leave, not to exceed fifty thousand dollars ($50,000), shall be cashed out to the person designated to receive the deceased employee’s leave balance. Donations shall be accepted for 30 days following approval of the request, except as specified in subdivision (b).

(b) This section shall apply retroactively to any employee who retired on or after December 1, 2009. Any leave donations for a retired state employee who died on or before December 31, 2010, shall be accepted until January 31, 2011.

(c) For the purposes of this section, the following definitions shall apply:

(1) “Leave” includes annual leave, vacation, holiday, personal leave, or excess leave.

(2) “Retired state employee” means any retired state employee who at the time of retirement was a member of a collective bargaining unit that had bargained for a survivor’s benefit that authorizes the donation of leave credits from employees to a leave bank on behalf of an employee on pay status who dies from a nonwork-related illness or injury.

(Added by Stats. 2010, Ch. 608, Sec. 1. Effective January 1, 2011.)









CHAPTER 3 - Performance Reports

19992

(a) After consultation with appointing powers and other supervising officials the department shall assist and encourage state agencies to establish standards of performance for each class of position and shall provide a system of performance ratings. Such standards shall insofar as practicable be established on the basis of the quantity and quality of work which the average person thoroughly trained and industriously engaged can turn out in a day.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19992.1

(a) The system of performance reports shall be designed to permit as accurately and fairly as is reasonably possible, the evaluation by his or her appointing power of each employee’s performance of his or her duties. The evaluation shall be set forth in a performance report, the form for which shall be prescribed or approved by the department. The department may investigate administration of the system and enforce adherence to appropriate standards.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19992.2

(a) Appointing powers shall prepare performance reports and keep them on file as prescribed by department rule.

The rules shall provide that employees be shown the performance report covering their own service and are privileged to discuss it with the appointing power before it is filed. The extent to which such ratings or performance reports shall be open to inspection by the public shall be prescribed by department rule.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19992.3

(a) Performance reports shall be considered, in the manner prescribed by department rule, in determining salary increases and decreases, the order of layoffs, and the advisability of transfers, demotions, and dismissals.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1982, Ch. 1095, Sec. 20.)



19992.4

(a) The department may establish rules under which records of unsatisfactory service may lead to reduction in class and compensation, and providing for the manner in which persons falling below the standards of efficiency fixed by its rules may be removed from their positions by the department, substantially as in the case of removals for cause. The department shall report such unsatisfactory records to the appointing power.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






CHAPTER 3.5 - Performance Reports for Managerial Employees

19992.8

After consultation with appointing powers and other supervising officials the department shall assist and encourage state agencies to establish standards of performance for managerial employees and may provide training in developing performance appraisal systems. Such standards shall be mutually developed by managerial employees and their appointing powers. These standards shall be based on individual and organizational requirements established, in writing, for the reporting period. The reporting period shall be no more than 12 months from the date of the last report following the end of the employee’s probationary period.

(Added by Stats. 1982, Ch. 938, Sec. 3. Operative July 1, 1983, by Sec. 4 of Ch. 938.)



19992.9

The system of performance appraisal reports shall be designed by managerial employees and their appointing powers to permit the evaluation by appointing powers of each employee’s work performance as accurately and fairly as is reasonably possible. The evaluation shall be set forth in a written performance appraisal report, the form for which shall be approved by the department. The department may investigate administration of the system and enforce adherence to appropriate standards.

(Added by Stats. 1982, Ch. 938, Sec. 3. Operative July 1, 1983, by Sec. 4 of Ch. 938.)



19992.10

Appointing powers shall prepare performance appraisal reports and keep them on file as prescribed by department rule.

The rules shall provide that managerial employees be shown the performance appraisal report covering their own service and are privileged to discuss it and sign it with the appointing power before it is filed. The extent to which the reports shall be open to inspection by the public shall be prescribed by department rule.

(Added by Stats. 1982, Ch. 938, Sec. 3. Operative July 1, 1983, by Sec. 4 of Ch. 938.)



19992.11

Performance reports shall be considered, in the manner prescribed by department rule, for purposes of employee development, in determining salary increases and decreases, the order of layoffs, the advisability of transfers, demotions, and dismissals. Performance reports shall be considered in promotional examinations in the manner prescribed by State Personnel Board rule. On or before July 1, 1988, performance appraisal reports for managers shall be used to award merit salary increases on a flexible basis so that each such employee may receive up to a 10-percent increase provided that this does not increase the employee’s salary beyond the highest step of the range for the class of position occupied by the employee. The total amount awarded by the appointing power for merit salary increases through this practice shall not exceed the amount which otherwise would be available under current methods.

(Added by Stats. 1982, Ch. 938, Sec. 3. Operative July 1, 1983, by Sec. 4 of Ch. 938.)



19992.12

The department may establish rules under which records of unsatisfactory service may lead to reduction in class and compensation, and providing for the manner in which persons falling below the standards of efficiency may be removed from their positions by the appointing powers, substantially as in the case of removals for cause.

(Added by Stats. 1982, Ch. 938, Sec. 3. Operative July 1, 1983, by Sec. 4 of Ch. 938.)



19992.13

The department shall establish a procedure whereby a managerial employee may appeal his or her performance appraisal report to the appointing power. At a minimum, these procedures shall permit appeals on the basis that the performance appraisal report was used to abuse, harass, or discriminate against the employee.

(Added by Stats. 1982, Ch. 938, Sec. 3. Operative July 1, 1983, by Sec. 4 of Ch. 938.)



19992.14

Each state agency shall establish a system of performance appraisal reports which shall form the basis for awarding merit salary increases to managers on or before July 1, 1988. Any agency which fails to establish such a system on or before July 1, 1988, shall forfeit 50 percent of merit salary funds otherwise available for eligible managerial employees during that fiscal year. Any agency which fails to establish such a system on or before July 1, 1989, shall forfeit 75 percent of merit salary funds otherwise available for eligible managerial employees during that fiscal year. Any agency which fails to establish such a system on or before July 1, 1990, shall forfeit all merit salary funds otherwise available for eligible managerial employees during that fiscal year, and during each subsequent fiscal year during which such a system is not established.

(Added by Stats. 1982, Ch. 938, Sec. 3. Operative July 1, 1983, by Sec. 4 of Ch. 938.)






CHAPTER 4 - Deferred Compensation

19993

(a) The department may establish for officers and employees a deferred compensation plan. Participation in such plan shall be by written agreement between such officers and employees and the state which shall provide for deferral of a portion of such officers’ or employees’ wages. Officers and employees may authorize deductions to be made from their wages for the purpose of participating in such deferred compensation plan.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19993.05

(a) This section shall be known and may be cited as the Freedom of Financial Choice Act.

(b) The department shall permit officers and employees participating in a tax-deferred savings plan established by the department under this chapter or Chapter 9 (commencing with Section 19999.5) to invest in a range of investment options including, but not limited to, stocks and bonds listed with and traded on the New York Stock Exchange, the American Stock Exchange, or the National Market System sponsored by the National Association of Securities Dealers (NASD) and the National Association of Securities Dealers Automated Quotations system (NASDAQ), or any successor association, annuities, and shares or units of open-ended registered investment companies. However, the department may limit the number of banks, mutual fund companies, investment brokers, life insurance companies, and other financial institutions offering investments under the plans as necessary to ensure the continued qualification of the plan under the Internal Revenue Code and the cost-efficient and timely administration of the plans.

(c) No fiduciary of a plan established by the department under this chapter or Chapter 9 (commencing with Section 19999.5) shall be liable for any loss that results from any individual investment choice made by a participant of a plan, except that this subdivision shall not extend to any malfeasance or misfeasance by any fiduciary of a plan established by the department under this chapter or Chapter 9 (commencing with Section 19999.5).

(d) Notwithstanding any other provision of law, the Deferred Compensation Plan Fund (0915) is exempt from the application of Article 2 (commencing with Section 11270) of Chapter 3 of Part 3 of Division 3.

(Amended by Stats. 2001, Ch. 745, Sec. 99. Effective October 12, 2001.)






CHAPTER 4.5 - State-Owned Motor Vehicles

19993.1

State-owned motor vehicles shall be used only in the conduct of state business. State business shall include the operation of state-owned vehicles as commute vehicles in a carpool or vanpool program authorized by a state agency, provided that a daily, weekly, or monthly fee is charged that is adequate to reimburse the state for the cost of providing such vehicles for such purpose. No state officer or employee shall use, or permit the use of, any state-owned motor vehicle other than in the conduct of state business.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19993.2

The department shall prescribe rules and regulations which:

(a) Define the use of state-owned motor vehicles which constitutes use in the conduct of state business and distinguish such use from misappropriation for private use;

(b) Prescribe the procedure for determining and collecting from the employee responsible for the misuse the actual costs to the state attributable to misuse of state-owned motor vehicles and the disposition of such collections;

(c) Prescribe the records and reports to be kept and made by state agencies relating to the use of state-owned motor vehicles to the end that misuse may be discovered with a minimum of recordkeeping;

(d) Govern the storage of state-owned motor vehicles in those locations where storage space, under the jurisdiction of the Department of General Services, is available for storage of state-owned motor vehicles;

(e) Prescribe the procedures to be used in the operation of state-owned vehicles as commute vehicles in a state carpool or vanpool program.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19993.3

The provisions of this chapter shall not apply to the incumbents of elective state offices.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19993.4

The Department of General Services shall administer the provisions of this chapter and the rules and regulations adopted pursuant thereto; provided, however, that it shall be the duty of the head or governing body of each state agency to carry out and enforce this chapter and said rules and regulations within such state agency.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19993.5

Any violation by a state officer or employee of this chapter or the rules and regulations adopted pursuant thereto shall constitute misuse of state property under Section 19572 of this code.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19993.6

The department, upon its own initiative, may suspend from state service without pay for a period not exceeding 30 days, any officer or employee of this state exempt from civil service for violating this chapter or the rules and regulations adopted pursuant thereto.

Such suspension is valid only if a written notice is served on the officer or employee prior to the effective date of the suspension and a copy of such notice filed with the State Personnel Board not later than 15 days after the effective date of such suspension. The notice shall be served upon the employee either personally or by mail and shall include: (a) a statement of the nature of the punitive action; (b) the effective date of the action; (c) a statement of the causes therefor; and (d) a statement advising the employee of his or her right to answer the notice and the time within which that must be done if the answer is to constitute an appeal.

The officer or employee against whom such punitive action is taken shall have the right to file an answer with the State Personnel Board as provided in Section 19575, and request a hearing. If the answer requests a hearing the State Personnel Board shall conduct a hearing. The board shall consider carefully the evidence submitted in the hearing and render a decision sustaining, modifying or revoking such suspension.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19993.7

The provisions of this chapter shall not apply to members of the California Highway Patrol nor to a peace officer defined in subdivision (a) of Section 830.36 of the Penal Code.

(Amended by Stats. 1996, Ch. 1154, Sec. 3. Effective September 30, 1996.)



19993.8

Section 89008 of the Education Code, and not this chapter, shall govern use of state-owned motor vehicles by employees of the California State University.

(Added by Stats. 1983, Ch. 1040, Sec. 44.)






CHAPTER 5 - Transfers

19994

(a) When the state takes over and there is transferred to it a function from any other public agency, the department may determine the extent, if any, to which the employees employed by the other public agency on the date of transfer are entitled to have credited to them in the state civil service, seniority credits, accumulated sick leave, and accumulated vacation because of service with the former agency. Granting of seniority credit under this section is subject to review by the State Personnel Board pursuant to Section 19816.2.

(b) The department shall limit that determination to the time any transferred employees were employed in the specific function or a function substantially similar while in the former agency and the seniority credits and accumulated sick leave and accumulated vacation shall not exceed that to which each employee would be entitled if he or she had been continuously employed by the State of California. This section is applicable to any function heretofore transferred to the state, whether by state action or otherwise, as well as to any future transfers of a function to the state, whether by state action or otherwise.

(Amended by Stats. 2002, Ch. 1, Sec. 25. Effective January 16, 2002.)



19994.1

(a) An appointing power may transfer any employee under his or her jurisdiction: (1) to another position in the same class; or (2) from one location to another whether in the same position, or in a different position as specified above in (1) or in Section 19050.5.

(b) When a transfer under this section or Section 19050.5 reasonably requires an employee to change his or her place of residence, the appointing power shall give the employee, unless the employee waives this right, a written notice of transfer 60 days in advance of the effective date of the transfer. Unless the employee waives this right, the appointing power shall provide to the employee 60 days prior to the effective date of the transfer a written notice setting forth in clear and concise language the reasons why the employee is being transferred.

(c) If this section is in conflict with a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the memorandum of understanding requires the expenditure of funds, it shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 26. Effective January 16, 2002.)



19994.2

(a) When there are two or more employees in a class and an involuntary transfer is required to a position in the same class, or an appropriate class as designated by the State Personnel Board, in a location that reasonably requires an employee to change his or her place of residence, the department may determine the methods by which employees in the class or classes involved are to be selected for transfer. These methods may include seniority and other considerations.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 27. Effective January 16, 2002.)



19994.3

(a) If a transfer is protested to the department by an employee as made for the purpose of harassing or disciplining the employee, the appointing power may require the employee to transfer pending approval or disapproval of the transfer by the department. If the department disapproves the transfer, the employee shall be returned to his or her former position, shall be paid the regular travel allowance for the period of time he or she was away from his or her original headquarters, and his or her moving costs both from and back to the original headquarters shall be paid in accordance with the department rules.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19994.4

(a) At the time it is filed with the department a copy of the protest shall be filed with the appointing power. Such a protest shall be made within 30 days of the time the employee is notified of the transfer.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






CHAPTER 5.5 - Accident Reduction Incentive Program

19994

(a) When the state takes over and there is transferred to it a function from any other public agency, the department may determine the extent, if any, to which the employees employed by the other public agency on the date of transfer are entitled to have credited to them in the state civil service, seniority credits, accumulated sick leave, and accumulated vacation because of service with the former agency. Granting of seniority credit under this section is subject to review by the State Personnel Board pursuant to Section 19816.2.

(b) The department shall limit that determination to the time any transferred employees were employed in the specific function or a function substantially similar while in the former agency and the seniority credits and accumulated sick leave and accumulated vacation shall not exceed that to which each employee would be entitled if he or she had been continuously employed by the State of California. This section is applicable to any function heretofore transferred to the state, whether by state action or otherwise, as well as to any future transfers of a function to the state, whether by state action or otherwise.

(Amended by Stats. 2002, Ch. 1, Sec. 25. Effective January 16, 2002.)



19994.1

(a) An appointing power may transfer any employee under his or her jurisdiction: (1) to another position in the same class; or (2) from one location to another whether in the same position, or in a different position as specified above in (1) or in Section 19050.5.

(b) When a transfer under this section or Section 19050.5 reasonably requires an employee to change his or her place of residence, the appointing power shall give the employee, unless the employee waives this right, a written notice of transfer 60 days in advance of the effective date of the transfer. Unless the employee waives this right, the appointing power shall provide to the employee 60 days prior to the effective date of the transfer a written notice setting forth in clear and concise language the reasons why the employee is being transferred.

(c) If this section is in conflict with a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the memorandum of understanding requires the expenditure of funds, it shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 26. Effective January 16, 2002.)



19994.2

(a) When there are two or more employees in a class and an involuntary transfer is required to a position in the same class, or an appropriate class as designated by the State Personnel Board, in a location that reasonably requires an employee to change his or her place of residence, the department may determine the methods by which employees in the class or classes involved are to be selected for transfer. These methods may include seniority and other considerations.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 27. Effective January 16, 2002.)



19994.3

(a) If a transfer is protested to the department by an employee as made for the purpose of harassing or disciplining the employee, the appointing power may require the employee to transfer pending approval or disapproval of the transfer by the department. If the department disapproves the transfer, the employee shall be returned to his or her former position, shall be paid the regular travel allowance for the period of time he or she was away from his or her original headquarters, and his or her moving costs both from and back to the original headquarters shall be paid in accordance with the department rules.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19994.4

(a) At the time it is filed with the department a copy of the protest shall be filed with the appointing power. Such a protest shall be made within 30 days of the time the employee is notified of the transfer.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






CHAPTER 5.6 - Tobacco Control

19994.30

As used in this chapter:

(a) “Building” means a building owned and occupied, or leased and occupied, by the state.

(b) “State” or “state agency” means a state agency, as defined pursuant to Section 11000, the Legislature, the Supreme Court and the courts of appeal, and each California Community College campus and each campus of the California State University and the University of California.

(c) “State employee” means an employee of a state agency.

(Amended by Stats. 2003, Ch. 342, Sec. 3. Effective January 1, 2004.)



19994.33

(a) The State Department of Health Services may develop guidelines for the content and effective presentation of tobacco smoking control programs designed to assist an individual in either a self-help or group environment. The guidelines may be distributed to state agencies. The State Department of Health Services may provide a copy of the guidelines to any individual or group, upon request, and may charge a fee that shall not exceed the actual cost of producing a copy.

(b) State agencies may offer tobacco smoking control programs to their employees. A state agency may use existing employee training funds to pay for the presentation of tobacco smoking control programs offered to state employees at a state-owned or state-leased building during normal work hours.

(c) Not later than January 31, 1994, and thereafter upon initial employment, each state agency shall inform its employees about the smoking prohibition contained in Section 7597, areas where smoking is permitted, and the availability of tobacco smoking control programs.

(d) Enrollment in a tobacco smoking control program by any state employee shall be voluntary.

(Amended by Stats. 2003, Ch. 342, Sec. 6. Effective January 1, 2004.)



19994.34

Notwithstanding any other provision of law, an agency specified in Division 3 (commencing with Section 3001) of the Food and Agricultural Code may accommodate the smoking public where it is economically feasible, provided state employees are not required to work in enclosed areas where the probability of exposure to secondhand smoke exists and the nonsmoking public is provided with a smoke-free environment in all enclosed buildings.

(Added by Stats. 1993, Ch. 1211, Sec. 2. Effective January 1, 1994.)



19994.35

(a) No tobacco product advertising shall be allowed in any state-owned and state-occupied building excepting advertising contained in a program, leaflet, newspaper, magazine, or other written material lawfully sold, brought, or distributed within a state building.

(b) “Advertise,” for purposes of this section, means the display of any poster, sign, or other written or visual material that is intended to communicate commercial information or images to the public.

(c) “Tobacco product,” for purposes of this section, means any product containing tobacco, the prepared leaves of plants of the nicotiana family, including, but not limited to, cigarettes, loose tobacco, cigars, snuff, chewing tobacco, or any other preparation of tobacco.

(Added by Stats. 1993, Ch. 1211, Sec. 2. Effective January 1, 1994.)






CHAPTER 6 - Training

19995

(a) The department shall devise plans for and cooperate with appointing powers and other supervising officials in the conduct of employee training programs so that the quality of service rendered by persons in the state civil service may be continually improved.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19995.1

For the purpose of meeting the needs of the state service for continuing employee educational development, the upgrading of employee skills, and improving productivity and quality service, the department may prescribe regulations and conditions for the administration of this chapter. The conditions prescribed by the department may include, but not be limited to, the requirements that the training shall be cost-effective, of value to the state, and relevant to the employee’s career development in state service. The department may further prescribe the conditions under which an employee may be required to reimburse the state for the costs of out-service training in the event he or she fails to remain in state service for a reasonable time after receiving the training.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1995, Ch. 288, Sec. 1. Effective January 1, 1996.)



19995.2

(a) To such extent as practicable and within available resources for this purpose, the appointing power shall arrange for such counseling and training of employees as may be reasonably needed to prepare them for placement in other state civil service positions when their positions have been or are about to be changed substantially or eliminated by automation, technological changes, or other management-initiated changes and the department shall devise plans for and cooperate with appointing powers and other supervising officials in the administration of counseling, training, and placement programs for employees so affected.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19995.3

(a) The department and the Department of Rehabilitation shall jointly formulate procedures for the selection and orderly referral of disabled state employees who can be benefited by rehabilitation services and might be retrained for other appropriate positions within the state service. The Department of Rehabilitation shall cooperate in devising training programs for the disabled employees.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19995.4

(a) The department shall devise plans for, and cooperate with appointing powers in the conduct of, supervisorial employee training programs so that the quality of supervisorial services rendered by persons in those positions may be continually improved.

(b) Each supervisorial employee, upon the employee’s initial appointment to a designated supervisory position, shall be provided a minimum of 80 hours of training, at least 40 hours of which shall be structured and be provided by a qualified instructor. The training shall consist of the role of the supervisor, techniques of supervision, planning, organizing, staffing and controlling, performance standards, performance appraisal, affirmative action, discipline, labor relations, employment law relating to persons with disabilities, and grievances. Every supervisor shall have access to a copy of each bargaining agreement covering the employees he or she supervises. The additional 40 hours of training may be provided on-the-job by a qualified higher level supervisor or manager.

(c) The entire 80 hours of training shall be completed within the term of the probationary period or within 12 months of appointment to a supervisorial classification. The training shall be completed within the term of the probationary period unless it is demonstrated that to do so creates additional costs or that the training cannot be completed during the probationary period due to the limited availability of training courses.

(Amended by Stats. 2003, Ch. 165, Sec. 1. Effective January 1, 2004.)



19995.5

(a) There is hereby created in the State Treasury, the State Employee Scholarship Fund to which funds shall be allocated from the amount negotiated in memoranda of understanding between the state and recognized employee organizations, as defined in Section 3513, and appropriated by the Legislature for the 2000–01 fiscal year.

(b) The fund shall be used to establish a program for career advancement to assist eligible state employees to participate in educational programs that will enhance the personal growth and career development of employees in state government.

(c) The fund shall be administered by the Department of Personnel Administration. The amounts to be allocated and expended from funds available for compensation shall be determined by the department.

(d) Notwithstanding Section 13340, moneys in the fund shall be available for expenditure without regard to fiscal years through June 30, 2001. As of June 30, 2001, the fund shall cease to exist unless the existence of the fund is extended by statute and that statute is enacted prior to June 30, 2001.

(Added by Stats. 1999, Ch. 446, Sec. 71. Effective September 21, 1999. See the identical Section 19995.5 added by Stats. 1999, Ch. 630. See, in Chapter 6.5, the different Section 19995.5, as amended by Stats. 1985, Ch. 266. Note: See this section, as modified on July 1, 2012, in Governor's Reorganization Plan No. 1 of 2011.)



19995.5-1

(a) There is hereby created in the State Treasury, the State Employee Scholarship Fund to which funds shall be allocated from the amount negotiated in memoranda of understanding between the state and recognized employee organizations, as defined in Section 3513, and appropriated by the Legislature for the 2000-01 fiscal year.

(b) The fund shall be used to establish a program for career advancement to assist eligible state employees to participate in educational programs that will enhance the personal growth and career development of employees in state government.

(c) The fund shall be administered by the Department of Personnel Administration. The amounts to be allocated and expended from funds available for compensation shall be determined by the department.

(d) Notwithstanding Section 13340, moneys in the fund shall be available for expenditure without regard to fiscal years through June 30, 2001. As of June 30, 2001, the fund shall cease to exist unless the existence of the fund is extended by statute and that statute is enacted prior to June 30, 2001.

(Added by Stats. 1999, Ch. 630, Sec. 5. Effective October 10, 1999. See, in Chapter 6.5, the same-numbered section (with different content) as amended by Stats. 1985, Ch. 266. Note: See this section, as modified on July 1, 2012, in Governor's Reorganization Plan No. 1 of 2011.)






CHAPTER 6.5 - The Governor’s Awards

19995.5

The Governor may make each year awards which shall be known as the Governor’s Awards to employees or groups of employees who distinguished themselves by outstanding service to the state during the preceding year.

(Amended by Stats. 1985, Ch. 266, Sec. 1. Effective July 26, 1985. See different provisions in the same-numbered sections added in Chapter 6 by Stats. 1999, Chs. 446 and 630.)



19995.6

Employees shall be nominated for the award by the directors of the various state departments and agencies and the Governor shall select from the persons so nominated the persons to whom he or she shall make the award.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19995.7

The award shall consist of a suitable medal or trophy.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






CHAPTER 7 - Separations from Service

ARTICLE 1 - General

19996

The tenure of every permanent employee holding a position is during good behavior. Any such employee may be temporarily separated from the state civil service through layoff, leave of absence, or suspension, permanently separated through resignation or removal for cause, or permanently or temporarily separated through retirement or terminated for medical reasons under the provisions of Section 19253.5.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19996.1

(a) Resignations from the state civil service are subject to department rules. A resignation, except as provided in this section, does not jeopardize any rights and privileges of the employee except those pertaining to the position from which he or she resigns. A written resignation may expressly waive all or any rights or privileges provided for by this chapter, including but not limited to, accumulated vacation, and in such event the records of the department shall be made to conform therewith. No resignation shall be set aside on the ground that it was given or obtained pursuant to or by reason of mistake, fraud, duress, undue influence or that for any other reason it was not the free, voluntary and binding act of the person resigning, unless a petition to set it aside is filed with the department within 30 days after the last date upon which services to the state are rendered or the date the resignation is tendered to the appointing power, whichever is later. In the event a resignation is set aside pursuant to this section, the person resigning shall be reinstated to his or her former position and paid his or her salary for the period he or she was removed from state service as the result of such resignation. From any such salary due there shall be deducted compensation that the employee earned, or might reasonably have earned, during any period commencing more than six months after the initial date of resignation.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19996.2

(a) Absence without leave, whether voluntary or involuntary, for five consecutive working days is an automatic resignation from state service, as of the last date on which the employee worked.

A permanent or probationary employee may within 90 days of the effective date of such separation, file a written request with the department for reinstatement; provided, that if the appointing power has notified the employee of his or her automatic resignation, any request for reinstatement must be made in writing and filed within 15 days of the service of notice of separation. Service of notice shall be made as provided in Section 18575 and is complete on mailing. Reinstatement may be granted only if the employee makes a satisfactory explanation to the department as to the cause of his or her absence and his or her failure to obtain leave therefor, and the department finds that he or she is ready, able, and willing to resume the discharge of the duties of his or her position or, if not, that he or she has obtained the consent of his or her appointing power to a leave of absence to commence upon reinstatement.

An employee so reinstated shall not be paid salary for the period of his or her absence or separation or for any portion thereof.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






ARTICLE 1.5 - Excluded Employees Leave Program

19996.3

(a) Effective July 1, 1992, the department shall implement a personal leave program for state officers and employees excluded from, or otherwise not subject to, the Ralph C. Dills Act, contained in Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1.

(b) (1) The department shall implement the personal leave program through regulations adopted pursuant to Section 3539.5.

(2) Regulations adopted pursuant to paragraph (1) shall ensure that the program for employees subject to this section is generally equitable and is consistent with the personal leave program provided to employees covered by memoranda of understanding reached under Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1.

(Added by Stats. 1992, Ch. 206, Sec. 1. Effective July 15, 1992.)






ARTICLE 1.6 - Reduced Worktime Act

19996.19

(a) The Legislature finds and declares all of the following:

(1) Many individuals in our society possess great productive potential which goes unused because they cannot meet the requirements of a standard workweek.

(2) An increasing proportion of workers have family responsibilities which include the care of dependent elders and the rearing of children.

(3) There is a lack of adequate, affordable adult or child care to accommodate the growing need for such services.

(4) The state is benefited by exploring and encouraging cost-saving supplements to latchkey programs, out-of-home child care services, and adult dependent care.

(5) Disabled employees or persons with special health needs may benefit from voluntary reduced worktime.

(6) Voluntary reduced worktime benefits both employers and employees, by increasing flexibility and decreasing absenteeism, offering management more flexibility in meeting work requirements, and filling shortages in various occupations.

(7) Society is benefited by offering a needed alternative for those individuals who require or prefer shorter hours, despite the reduced income, thus increasing jobs available to reduce unemployment while retaining the skills of individuals who have training and experience.

(8) Employment opportunities are maximized by providing for voluntary reduced worktime options to a standard workweek.

(b) It is the intent of the Legislature in adopting this section to pursue all of the following objectives:

(1) To provide for maximum employment opportunities.

(2) To encourage the realization of individual potential.

(3) To increase the numbers and kinds of public and private sector voluntary reduced worktime options.

(4) To support the creation of a healthy balance between work and family needs, including the need for additional income.

(5) To encourage voluntary reduced worktime opportunities within the private as well as public sector.

(6) To develop policies and procedures which support the growth of voluntary reduced worktime positions.

(7) To promote job stability.

(8) To strengthen the family and promote domestic tranquility and to benefit the family and society by promoting a balance between work and home.

(9) To provide for alternative solutions to the growing need for adequate child care, care for dependent adults, and care for the disabled.

(c) Nothing in this section shall be construed as superseding Sections 19996.20 and 19996.21 which provide that the reduced worktime option shall be made available only to the extent feasible and as the department finds consistent with maximum employment opportunity.

(Added by Stats. 1988, Ch. 256, Sec. 1.)



19996.20

“Reduced worktime,” as used in this article, means employment of less than 40 hours of work per week, and includes arrangements involving job sharing, four-, five-, or six-hour workdays, jobs which provide eight hours of employment or less for one, two, three, four or five days per week, and such other arrangements which the department finds consistent with maximum employment opportunity to employees desiring other than a standard worktime.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19996.21

(a) It is the policy of the state that to the extent feasible, reduced worktime be made available to employees who are unable, or who do not desire, to work standard working hours on a full-time basis. Further, it is the intent of the Legislature that nothing in this act shall be used to reduce the number of full-time equivalency positions authorized to any department.

(b) If the department determines that a reduction in the personnel of departments or agencies of state government equivalent to 1 percent or more or full-time equivalent jobs is contemplated in a single fiscal year, the director may conduct or may direct each affected department or agency to conduct a survey of either all permanent full-time employees or those permanent full-time employees most likely to be affected by the personnel reduction. The purpose of the survey shall be to determine the extent of the desire of employees to participate in voluntary reduced worktime.

The survey shall contain information clearly informing employees of potential worktime options, the effect reduced worktime would have on benefits, and the right to return to full-time work as specified in Section 19996.24.

(Amended by Stats. 1992, Ch. 711, Sec. 51. Effective September 15, 1992.)



19996.22

(a) Any employee who is being coerced, or who has been required, by the appointing power, a supervisor, or another employee, to involuntarily reduce his or her worktime contrary to the intent of this article, or who has been unreasonably denied the right to participate in this program, may file a grievance with the department.

(b) Any employee of the California State University system who is being coerced, or who has been required by the appointing power, a supervisor, or another employee, to involuntarily reduce his or her worktime contrary to the intent of this article, or who has been unreasonably denied the right to participate in this program, may file a grievance pursuant to the procedures established by the Trustees of the California State University.

(c) Nothing in this article shall impair the employment or employment rights or benefits of any employee.

(d) This article shall not apply to employees who are full-time state peace officers unless approved by the peace officers’ appointing power.

(Amended by Stats. 1984, Ch. 144, Sec. 127.)



19996.23

In counting the number of employees any state agency employs for purposes of any personnel ceiling, an employee employed on a reduced worktime basis shall be counted as a fraction which is determined by dividing 40 hours into the average number of hours that an employee works each week.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19996.24

(a) Permanent employees who voluntarily reduce their worktime shall, upon request, be given first priority for returning to a full-time work schedule to the extent that such full-time work is available. Such permanent employees shall return to full-time employment at the request of the appointing authority pursuant to regulations adopted by the department which shall define the conditions under which such a request by the appointing authority is appropriate and provide a reasonable grace period for allowing an employee to make the necessary personal arrangements for returning to full-time employment.

(b) If a layoff becomes unavoidable, persons employed on a reduced worktime basis shall not routinely be subject to the layoff ahead of full-time employees. These employees shall be subject to the same seniority and other similar considerations as full-time employees in determining the order of layoffs.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19996.25

If the provisions of this article are in conflict with the provisions of a memorandum of understanding reached pursuant to Sections 3517.5 and 3572, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19996.26

All persons employed in reduced worktime positions pursuant to Section 19996.21, shall receive, on a pro rata basis, except for benefits provided under the Public Employees’ Retirement Law and under the Public Employees’ Medical and Hospital Care Act, all benefits customarily available to full-time employees of state agencies in similar classes or positions. With regard to benefits provided under the Public Employees’ Retirement Law and under the Public Employees’ Medical and Hospital Care Act, persons employed in reduced worktime positions shall receive such benefits as are provided by law for persons employed for less than full time.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19996.27

The department shall adopt appropriate rules and guidelines relating to reduced worktime implementation.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19996.28

The Trustees of the California State University shall adopt the appropriate rules and guidelines relating to the implementation of the reduced worktime program for the employees of the California State University system.

(Amended by Stats. 1984, Ch. 144, Sec. 128.)



19996.29

This article shall be known and may be cited as the “Reduced Worktime Act.”

(Added by Stats. 1981, Ch. 230, Sec. 55.)






ARTICLE 1.7 - Reduced Worktime for Partial Service Retirement

19996.30

This article shall be known and may be cited as the “Partial Service Retirement Act.”

(Added by Stats. 1983, Ch. 1258, Sec. 1.5. Effective September 30, 1983. Operative January 1, 1984, by Sec. 16 of Ch. 1258.)



19996.31

It is the intent of the Legislature in adopting this article to pursue the following objectives:

(a) To protect the fiscal soundness of the Public Employees’ Retirement System.

(b) To increase the number and kinds of retirement options available to members of the system.

(c) To enhance the quality of service to the general public by retaining longer, on the average, the skill and expertise of our most experienced public servants.

(d) To reduce insofar as possible by this indirect means the social costs attributable to inappropriate or premature severance of connection with the labor market by retirees.

(e) To conduct and disseminate studies determining the extent to which the concepts embodied in this article are effective in achieving such objectives in hopes that, if successful, the program established under this article may be useful as a guide for extension of the concept to other retirement systems, public and private.

(Added by Stats. 1983, Ch. 1258, Sec. 1.5. Effective September 30, 1983. Operative January 1, 1984, by Sec. 16 of Ch. 1258.)



19996.32

Any state employee, or legislative employee, who is a state miscellaneous or industrial member working standard hours on a full-time basis, other than a university member, of the Public Employees’ Retirement System and who is eligible to retire pursuant to Section 20953 may elect to participate in reduced worktime for partial service retirement pursuant to this article, provided that the participation may be modified only pursuant to Section 19996.37.

(Amended by Stats. 1989, Ch. 752, Sec. 1.)



19996.33

“Reduced worktime for partial service retirement” means any arrangement of worktime agreeable to both the appointing authority and the employee which aggregates no less, on a monthly basis, than a 20 percent reduction nor more than a 60 percent reduction from what would in that classification be considered full-time employment, combined with the concurrent payment of proportionally reduced compensation and proportionally reduced retirement benefits. As used in this section, and Section 19996.37, “appointing authority” means, with respect to legislative employees, the Joint Rules Committee, the Joint Legislative Budget Committee, the Joint Legislative Audit Committee, the Senate Rules Committee, and the Assembly Rules Committee.

(Amended by Stats. 1984, Ch. 268, Sec. 27.12. Effective June 29, 1984.)



19996.34

It is the policy of the state that reduced worktime for partial service retirement shall be made available to state employees and legislative employees eligible pursuant to Section 19996.32 who do not desire to work standard working hours on a full-time basis. Further, it is the intent of the Legislature that nothing in this act shall be used to reduce the number of full-time equivalency positions authorized to any department.

(Amended by Stats. 1984, Ch. 268, Sec. 27.13. Effective June 29, 1984.)



19996.35

(a) Any employee who is being coerced, or who has been required, by the appointing power, a supervisor, or another employee, to involuntarily reduce his or her worktime for partial service retirement contrary to the intent of this article, or who has been unreasonably denied the right to participate in this program, may file a grievance in accordance with either the applicable memorandum of understanding or rules and regulations of the department.

(b) Nothing in this article shall impair the employment or employment rights or benefits of any employee.

(Added by Stats. 1983, Ch. 1258, Sec. 1.5. Effective September 30, 1983. Operative January 1, 1984, by Sec. 16 of Ch. 1258.)



19996.36

In counting the number of employees any state agency employs for purposes of any personnel ceiling, an employee employed on a reduced worktime basis for partial service retirement shall be counted as a fraction which is determined by dividing 40 hours into the average number of hours that an employee works each week.

(Added by Stats. 1983, Ch. 1258, Sec. 1.5. Effective September 30, 1983. Operative January 1, 1984, by Sec. 16 of Ch. 1258.)



19996.37

(a) A permanent state employee or legislative employee who voluntarily reduces his or her worktime for partial service retirement pursuant to this article shall, upon request and subject to subdivision (b), be given priority for returning to a full-time work schedule to the extent that such full-time work is available; provided, that any employee who so voluntarily returns to full-time work shall be ineligible for five years thereafter to again participate pursuant to this article. The appointing authority may require a participating employee to return to full-time employment only if a state of emergency has been declared pursuant to Section 8558 which affects the area of the state in which the employee works.

(b) A state employee or a legislative employee who is participating pursuant to this article in reduced worktime for partial service retirement may: (1) elect only once in each fiscal year to further reduce his or her worktime; (2) elect only once in five years to increase his or her worktime to another less than full-time schedule.

(Amended by Stats. 1984, Ch. 268, Sec. 27.14. Effective June 29, 1984.)



19996.38

If the provisions of this article are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1983, Ch. 1258, Sec. 1.5. Effective September 30, 1983. Operative January 1, 1984, by Sec. 16 of Ch. 1258.)



19996.39

All persons employed in reduced worktime positions for partial service retirement pursuant to this article, shall receive proportionally reduced compensation and, on a pro rata basis, except for benefits provided under the Public Employees’ Medical and Hospital Care Act, the State Employees’ Dental Care Act, and the California Dental Service program, all benefits customarily available to full-time employees of state agencies in similar classes or positions. With regard to benefits provided under the Public Employees’ Medical and Hospital Care Act, persons employed in reduced worktime positions for partial service retirement shall receive the same benefits as are provided by law for employees under the same circumstances who are employed, full time. The department may, for purposes of administrative efficiency, treat the class of partially retired employees as fully employed with respect to health care benefits, provided that such administrative treatment does not impair the level of benefits to which the class would be entitled if treated administratively another way.

(Amended by Stats. 1984, Ch. 268, Sec. 27.15. Effective June 29, 1984.)






ARTICLE 2 - Layoff and Demotion

19997

Whenever it is necessary because of lack of work or funds, or whenever it is advisable in the interests of economy, to reduce the staff of any state agency, the appointing power may lay off employees pursuant to this article and department rule. All layoff provisions and procedures established or agreed to under this article shall be subject to State Personnel Board review pursuant to Section 19816.2.

(Amended by Stats. 2002, Ch. 1, Sec. 28. Effective January 16, 2002.)



19997.1

The duties performed by any employee laid off may be assigned to any other employee or employees in the state agency holding positions in appropriate classes.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19997.2

(a) With the approval of the department, only the employees of a designated geographical, organizational or functional subdivision of a state agency need be considered for layoff, and reemployment lists shall be established for such subdivision. Such lists take priority over the departmental and other reemployment or employment lists.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19997.3

(a) Layoff shall be made in accordance with the relative seniority of the employees in the class of layoff. In determining seniority scores, one point shall be allowed for each complete month of full-time state service regardless of when the service occurred. Department rules shall establish all of the following:

(1) The extent to which seniority credits may be granted for less than full-time service.

(2) The seniority credit to be granted for service in a class that has been abolished, combined, divided, or otherwise altered under the authority of Section 18802.

(3) The basis for determining the sequence of layoff whenever the class and subdivision of layoff includes employees whose service is less than full time.

(4) Any other matters as are necessary or advisable to the operation of this chapter.

(b) For professional, scientific, administrative, management, and executive classes, the department shall prescribe standards and methods by rule whereby employee efficiency shall be combined with seniority in determining the order of layoffs and the order of names on reemployment lists. These standards and methods may vary for different classes, and shall take into consideration the needs of state service and practice in private industry and other public employment.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding incur either present or future costs, or require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2003, Ch. 62, Sec. 127. Effective January 1, 2004.)



19997.4

(a) For the purposes of determining seniority pursuant to subdivision (a) of Section 19997.3, the term “state service” shall include all service that is exempt from state civil service.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 30. Effective January 16, 2002.)



19997.5

(a) Separations that are necessary by reason of reinstatement of an employee or employees after recognized military service as provided for in Section 19780 shall be made by layoff. In making these separations, the regular method of determining the order of layoff shall be used unless this would result in the layoff of an employee who has been reinstated in the class and subdivision of layoff under Section 19780, and in the retention of an employee who was appointed in the class and subdivision of layoff during the time that a reinstated employee was on military leave. Under these circumstances, seniority shall not be counted as provided in Section 19997.3. Instead, service in the subdivision of layoff that qualifies under Section 19997.3 for credit is the only state service that shall be counted.

Whenever such a layoff results in the demotion to a lower class of an employee who has been reinstated after recognized military service as provided in Section 19780, the resulting layoff, if any, in the lower class shall be made as though that reinstated employee had been in that lower class at the time he or she went on military leave.

Any layoff occurring within one year after reinstatement of an employee after recognized military service shall be presumed to have been necessary by reason of reinstatement of an employee or employees under Section 19780 unless the department determines that the reason for layoff is clearly not related to the reinstatement.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 31. Effective January 16, 2002.)



19997.6

(a) A veteran, except a veteran who was reinstated from military leave, shall in the event of layoff receive seniority credit for recognized military service if the veteran entered the state service after discharge, the end of the national emergency, or the end of the state military emergency.

(b) Seniority credit for recognized military service shall be computed as if it were service in the class to which the employee was first given permanent civil service or exempt appointment after his or her entry into the state service following recognized military service.

(c) Seniority credit for recognized military service shall not exceed one year’s credit if the veteran had no state service prior to entering the military service.

(d) This section shall become operative on July 1, 1993.

(Amended by Stats. 2002, Ch. 1, Sec. 32. Effective January 16, 2002.)



19997.7

(a) Employees in the class under consideration, up to the number of positions to be abolished or discontinued, shall be laid off in the order as determined under this part. As between two or more of these employees who have the same score, veterans shall have preference in retention. Other ties shall be resolved according to department rule that shall take into consideration other matters of record before names are drawn by lot.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions may not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 33. Effective January 16, 2002.)



19997.8

(a) In lieu of being laid off an employee may elect demotion to: (1) any class with substantially the same or a lower maximum salary in which he or she had served under permanent or probationary status, or (2) a class in the same line of work as the class of layoff, but of lesser responsibility, if a class is designated by the department. Whenever a demotion requires a layoff in the elected class, the seniority score for the demoted employee shall be recomputed in that class. The appointing power shall inform the employee in the notice of layoff of the classes to which he or she has the right to demote. To be considered for demotion in lieu of layoff an employee shall notify his or her appointing power in writing of his or her election not later than five calendar days after receiving notice of layoff.

(b) Demotions in lieu of layoff, and layoffs resulting therefrom, shall be governed by this article and shall be made within the subdivisions approved by the department for this purpose. These subdivisions need not be the same as those used to determine the area of layoff under Section 19997.2.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 34. Effective January 16, 2002.)



19997.9

(a) Any employee replaced by such demotion has the same option of demotion afforded by Section 19997.8 as if his or her position had been abolished or discontinued.

Except as authorized by the department under the provisions of Section 19837, any employee demoted pursuant to this article shall receive the maximum of the salary range of the class to which he or she is demoted; provided, that such salary is not greater than the salary he or she received at the time of demotion.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19997.10

(a) Any officer or employee, directly or indirectly, entitled to or having permanent status under the provisions of Article VII of the Constitution or the State Civil Service Act, who is displaced by one having a right to return shall be accorded the same rights to elect demotion in lieu of layoff as though he or she had had permanent status at all times in any previous position.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19997.11

(a) The names of employees to be laid off or demoted shall be placed upon the reemployment list for the subdivision, if such a subdivision was designated, upon the departmental reemployment list and upon the general reemployment list, for the class from which the employees were laid off or demoted. The department may also place these names upon the general reemployment list for any other appropriate classes as the department determines.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 35. Effective January 16, 2002.)



19997.12

(a) An employee who is certified to a position in a class after layoff, or demotion in lieu of layoff, shall receive not less than the same step in the salary range as he or she received in the position in that class prior to such layoff or demotion.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19997.13

(a) An employee compensated on a monthly basis shall be notified that he or she is to be laid off 30 days prior to the effective date of layoff and not more than 60 days after the date of the seniority computation. The notice of layoff shall be in writing and shall contain the reason or reasons for the layoff. An employee to be laid off may elect to accept this layoff prior to the effective date thereof.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2002, Ch. 1, Sec. 36. Effective January 16, 2002.)



19997.14

(a) An employee may appeal to the department within 30 days after receiving notice of layoff on the ground that the required procedure has not been complied with or that the layoff has not been made in good faith or was otherwise improper. Within 30 days after such an appeal, the department shall hold such hearing or investigation as it deems necessary.

On its own motion the department may also conduct such a hearing or investigation within 30 days after receiving a notice of layoff.

In rendering a decision on a layoff, the department may order the reinstatement of the employee with or without pay if it appears that the required procedure was not followed or that the layoff was not made in good faith or was otherwise improper.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19997.15

(a) In order to provide state civil service employees of the California Maritime Academy with an opportunity to remain in the state civil service system, there shall be a transition period from January 1, 1994, to June 30, 1995, inclusive. Any civil service employee of the California Maritime Academy who does not transfer with the California Maritime Academy to the California State University system shall be eligible for all job placement provisions available pursuant to Sections 19998 and 19998.1. Any civil service employee who does not intend to transfer with the academy to the California State University system prior to July 1, 1995, must file a statement, on or before December 30, 1994, in the form as the Director of the Department of Personnel Administration shall prescribe rejecting employment in the California State University. Those employees shall be subject to state civil service layoff and reemployment in accordance with Part 2 (commencing with Section 18500), regulations adopted pursuant to those provisions, provisions of applicable memoranda of understanding, or any other provision governing layoff and reemployment within the state civil service. Any employee who does not file the statement rejecting California State University employment shall be considered an employee of the California State University, effective July 1, 1995.

(b) In order to provide for the orderly transition of California Maritime Academy employees from the state civil service to the California State University, the following shall apply:

(1) The terms of any memorandum of understanding shall remain in effect until the memorandum of understanding expires or is amended or replaced.

(2) After January 1, 1994, employees of the California Maritime Academy, with the agreement of the exclusive representative and the Trustees of the California State University, may petition the Public Employment Relations Board to effect a bargaining unit modification; however, any modification ordered by the board shall not be effective until July 1, 1995, at the earliest.

(3) If no modification is effected, the state classifications used by the California Maritime Academy on June 30, 1995, shall, on July 1, 1995, be placed in new bargaining units under the Higher Education Employer-Employee Relations Act (Chapter 12 (commencing with Section 3560) of Division 4 of Title 1) for the California Maritime Academy parallel to the bargaining units as they exist on June 30, 1995, and shall continue unless and until a unit modification is ordered by the Public Employment Relations Board.

(4) The exclusive representatives for each state bargaining unit representing California Maritime Academy employees, as those representatives and units exist on June 30, 1995, shall continue as the exclusive representatives for their respective bargaining units unless an election is called, but in no case may any such change in exclusive representative occur prior to July 1, 1995. An election is not required to be held, and if no election occurs, the exclusive representatives shall continue as the exclusive representatives with responsibility to meet and confer with the Trustees of the California State University or their designees on collective bargaining issues. Notwithstanding any provision of the act that added this section to the Government Code, and to the extent authorized by law, the scope of representation shall at least include any subject matter contained in the current memoranda of understanding.

(Added by Stats. 1993, Ch. 1298, Sec. 6. Effective January 1, 1994. Note: See this section, as modified on July 1, 2012, in Governor's Reorganization Plan No. 1 of 2011.)






ARTICLE 3 - Layoff Reemployment

19998

(a) It is the policy of the state that when an employee is to be separated from state service because the tasks he or she was assigned are to be eliminated or substantially changed due to management-initiated changes, including but not limited to automation or other technological changes, steps should be taken on an interdepartmental basis to assist such employee in locating, preparing to qualify for, and being placed in other positions in the state civil service. This provision shall not be construed to restrict the authority of the executive branch or the Legislature to effect economies or make organizational or other changes to increase efficiency in state government.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)



19998.1

(a) The department may temporarily restrict the choice of methods of appointment available to an appointing power if such restriction is deemed necessary in the placement in other state civil service positions of employees whose positions have been or are about to be changed substantially or eliminated by such management-initiated changes.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1981, Ch. 230, Sec. 55.)






ARTICLE 4 - Reentry to State Service

19998.3

Notwithstanding any other provision of law to the contrary, an employee whose continuity of employment in the state service as either an exempt or civil service employee is broken for six months or longer by a permanent separation such as resignation, dismissal, or rejection during a probationary period, and who is subsequently reemployed after December 31, 1949, shall not be credited for service prior to that separation for purposes of sick leave, nor shall the employee be credited with any sick leave which the employee had accumulated prior to his or her separation and he or she shall again serve the months required to qualify for vacation credit. The department shall adopt rules governing the crediting of service before and after a break in service for purposes of vacation as specified in Section 19858.1 and the keeping of service records related thereto.

When an employee has a break in the continuity of his or her state employment because of a temporary separation such as layoff, suspension, leave of absence, military leave, disability retirement, or medical termination, his or her prior service shall be counted upon his or her return to state service for purposes of layoff, sick leave, and vacation.

If an employee had a break in the continuity of his or her state employment because of absence occasioned by his or her evacuation and relocation pursuant to orders issued by the commanding officer of the Western Defense Command in March 1942, for the evacuation of persons of Japanese descent from the area, where that employee was in state service on March 5, 1942, and returned to state service on or before December 31, 1949, the time of absence during which those orders were in effect shall be counted for purposes of layoff.

(Added by Stats. 1987, Ch. 138, Sec. 2.)



19998.4

(a) An employee who entered county employment pursuant to a resolution or agreement effecting the transfer of that employee by the State Department of Mental Health to a local mental health services program in accordance with Chapter 1330 of the Statutes of 1984, shall, upon reentry into state service, be credited with vacation and sick leave owed to that employee by the county, except as provided by subdivisions (b) and (c).

(b) Any hours of vacation and sick leave for which the employee receives monetary compensation upon separation from the county, shall be deducted from the total hours of vacation and sick leave to which the employee is entitled. The credit for accumulated vacation and sick leave shall not exceed that to which each employee would be entitled if he or she had been continuously employed by the State of California in the classification in which he or she held permanent status at the time of separation from state service.

(c) The separation from state service shall be considered permanent for purposes of subdivision (a) and no vacation or sick leave credit for time employed by the county shall be granted by the state if either of the following has occurred:

(1) The employee permanently separated from county service for six months or longer.

(2) More than five years elapsed since the employee was transferred by the department to the county.

(Added by Stats. 1987, Ch. 138, Sec. 2.)









CHAPTER 7.5 - State Employee Assistance Program

19998.3

Notwithstanding any other provision of law to the contrary, an employee whose continuity of employment in the state service as either an exempt or civil service employee is broken for six months or longer by a permanent separation such as resignation, dismissal, or rejection during a probationary period, and who is subsequently reemployed after December 31, 1949, shall not be credited for service prior to that separation for purposes of sick leave, nor shall the employee be credited with any sick leave which the employee had accumulated prior to his or her separation and he or she shall again serve the months required to qualify for vacation credit. The department shall adopt rules governing the crediting of service before and after a break in service for purposes of vacation as specified in Section 19858.1 and the keeping of service records related thereto.

When an employee has a break in the continuity of his or her state employment because of a temporary separation such as layoff, suspension, leave of absence, military leave, disability retirement, or medical termination, his or her prior service shall be counted upon his or her return to state service for purposes of layoff, sick leave, and vacation.

If an employee had a break in the continuity of his or her state employment because of absence occasioned by his or her evacuation and relocation pursuant to orders issued by the commanding officer of the Western Defense Command in March 1942, for the evacuation of persons of Japanese descent from the area, where that employee was in state service on March 5, 1942, and returned to state service on or before December 31, 1949, the time of absence during which those orders were in effect shall be counted for purposes of layoff.

(Added by Stats. 1987, Ch. 138, Sec. 2.)



19998.4

(a) An employee who entered county employment pursuant to a resolution or agreement effecting the transfer of that employee by the State Department of Mental Health to a local mental health services program in accordance with Chapter 1330 of the Statutes of 1984, shall, upon reentry into state service, be credited with vacation and sick leave owed to that employee by the county, except as provided by subdivisions (b) and (c).

(b) Any hours of vacation and sick leave for which the employee receives monetary compensation upon separation from the county, shall be deducted from the total hours of vacation and sick leave to which the employee is entitled. The credit for accumulated vacation and sick leave shall not exceed that to which each employee would be entitled if he or she had been continuously employed by the State of California in the classification in which he or she held permanent status at the time of separation from state service.

(c) The separation from state service shall be considered permanent for purposes of subdivision (a) and no vacation or sick leave credit for time employed by the county shall be granted by the state if either of the following has occurred:

(1) The employee permanently separated from county service for six months or longer.

(2) More than five years elapsed since the employee was transferred by the department to the county.

(Added by Stats. 1987, Ch. 138, Sec. 2.)






CHAPTER 8 - Two-Tiered Retirement System

19999

The Legislature hereby finds and declares that retirement costs to the state and its employees would be reduced by the establishment of a two-tiered retirement system which would improve the coordination of benefits between Social Security and the Public Employees’ Retirement System.

It is therefore the intent of the Legislature to authorize the development of a two-tiered retirement system.

(Added by Stats. 1982, Ch. 327, Sec. 58. Effective June 30, 1982.)



19999.1

The Department of Human Resources, in conjunction with the Board of Administration of the Public Employees’ Retirement System, shall develop legislation which will implement a two-tiered retirement system.

(Amended by Stats. 2012, Ch. 665, Sec. 106. Effective January 1, 2013.)






CHAPTER 8.5 - Retirement Plan for Employees Excluded From the Public Employees’ Retirement System

19999.2

(a) The Legislature hereby finds and declares that this chapter is intended to satisfy the requirements prescribed by the Omnibus Budget Reconciliation Act of 1990 (OBRA). Section 3121(b)(7)(F) of the Internal Revenue Code requires that state employees who are not members of the Public Employees’ Retirement System must be covered by social security, or, in the alternative, be provided benefits through a qualified pension or annuity program, effective with compensated services rendered on or after July 2, 1991. Therefore, the Legislature hereby authorizes the development of a retirement program under the State’s Deferred Compensation Plan, the Savings Plan, or any other acceptable defined contribution plan in which state employees can defer compensation at 7.5 percent of wages, as the term “wages” is defined for social security purposes.

(b) “State employees,” as used in subdivision (a), includes the employees defined in Section 19815, as well as employees of the California State University, who are not covered by social security or by the Public Employees’ Retirement System.

(c) This section shall not apply to employees of the California State University unless and until the trustees authorize their coverage in this retirement program.

(d) In the event that the retirement program authorized by this section is inconsistent with federal laws or rules or becomes unnecessary under the state or federal law, this section shall become inoperative.

(Amended by Stats. 2006, Ch. 538, Sec. 289. Effective January 1, 2007. Conditionally inoperative as provided in subd. (d).)



19999.21

The Department of Human Resources shall administer the retirement program established by this chapter. The department shall provide by rule for the regulation of the retirement program and the method by which the benefit payments would be made to eligible recipients. The department shall by rule establish the level of employee deferrals to the plan, cessation of, or transfer of membership to the Public Employees’ Retirement System upon qualification, continued participation in the plan, and other provisions necessary for the implementation of this retirement program. The department may assess each state agency a fee for the costs associated with administration of this program.

The regulations shall not be subject to the review and approval of the Office of Administrative Law, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2. The regulations shall become effective immediately upon filing with the Secretary of State.

(Amended by Stats. 2012, Ch. 665, Sec. 108. Effective January 1, 2013.)






CHAPTER 8.6 - Alternate Retirement Program for New Employees Exempted from Contributions to the Public Employees’ Retirement System

19999.3

(a) The Legislature finds and declares that this chapter is intended to provide an alternate retirement program for new state employees who are members of the Public Employees’ Retirement System pursuant to Section 20281.5 and who, during the 24 months of employment following the date they qualify for membership in the system pursuant to that section, do not make contributions into the defined benefit retirement program.

(b) The Legislature hereby authorizes the development of a retirement program under the Deferred Compensation Plan, the tax-deferred savings plan, or any other acceptable defined contribution plan.

(c) The state employees described in subdivision (a) who are employed in positions that are subject to the federal system, as defined in Section 20033, shall contribute to the retirement program 5 percent of compensation, as set forth in Part 3 (commencing with Section 20000), in excess of five hundred thirteen dollars ($513) per month paid to that member for service rendered. The state employer shall pick up the contribution, as authorized by Section 414(h) of the Internal Revenue Code, and shall deduct the contribution from the employee’s compensation. The contributions required by this subdivision shall cease when the state employee begins making contributions to the defined benefit retirement program.

(d) State employees hired on or after July 1, 2006, who are represented by State Bargaining Unit 2 and are employed in positions that are subject to the federal system, as defined in Section 20033, shall contribute to the retirement program 6 percent of compensation, as set forth in Part 3 (commencing with Section 20000), in excess of five hundred thirteen dollars ($513) per month paid to that member for service rendered. The state employer shall pick up the contribution, as authorized by Section 414(h) of the Internal Revenue Code, and shall deduct the contribution from the employee’s compensation. The contributions required by this subdivision shall cease when the state employee begins making contributions to the defined benefit retirement program.

(e) Beginning with the first pay period following the effective date of this subdivision, all state employees who are subject to this section shall make contributions required by this section in the same amount as contributions made by employees in the same employment classifications and state bargaining units who are members subject to Part 3 (commencing with Section 20000) of Division 5 of Title 2. Consistent with the normal rate of contribution for all members identified in this subdivision, the Director of Human Resources may exercise his or her discretion to establish the normal rate of contribution for a related state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service.

(f) (1) “State employees,” as used in this section, include employees, as defined in Section 19815.

(2) This section shall not apply to employees of the California State University, the University of California, or the legislative or judicial branch.

(g) If the retirement program authorized by this section is inconsistent with federal laws or rules or becomes unnecessary under state or federal law, this section shall become inoperative.

(Amended by Stats. 2012, Ch. 665, Sec. 107. Effective January 1, 2013. Conditionally inoperative as provided in subd. (g).)



19999.31

The Department of Human Resources shall administer the retirement program established by this chapter. The department shall provide the method by which benefit payments shall be made to eligible recipients. The department shall establish the program, the transfer of contributions to the Public Employees’ Retirement System upon qualification and election by the member, continued participation in the program, and other provisions necessary for the implementation of the retirement program. The department may assess each state agency a fee for the costs associated with administration of this program.

(Amended by Stats. 2012, Ch. 665, Sec. 109. Effective January 1, 2013.)






CHAPTER 9 - Tax-Deferred Savings Plans

19999.5

In order to encourage savings and increase the savings options available to state employees, the department may establish and administer tax-deferred savings plans in accordance with Section 401(a) of the Internal Revenue Code, including cash or deferral arrangements under Section 401(k) of the Internal Revenue Code. The department may develop specifications and contract for the administration of the plans to the extent necessary to carry out this section. These plans shall be provided in addition to the retirement and deferred compensation programs currently authorized, shall offer the maximum flexibility available under current federal law, and may provide for employer as well as employee contributions.

(Amended by Stats. 2004, Ch. 214, Sec. 2. Effective August 11, 2004.)






CHAPTER 10 - Annuity Contracts

19999.7

(a) The department may establish and administer the purchase of annuity contracts which meet the requirements of Section 403(b) of the Internal Revenue Code and shall prescribe regulations in connection thereto which, among other things, specify standards to be met by companies or other persons or entities which offer annuity contracts for sale, including standards to ensure that providers are rated by a nationally recognized rating service as being within the three highest rating categories for financial condition and operating performance. The provisions of Section 770.3 of the Insurance Code shall not be applicable to the department.

(b) This section shall apply only to the purchase of annuity contracts on and after the effective date of this section.

(Added by Stats. 1990, Ch. 1149, Sec. 1.)









PART 3 - PUBLIC EMPLOYEES' RETIREMENT SYSTEM

CHAPTER 1 - General Provisions and Definitions

ARTICLE 1 - General Provisions

20000

This part may be cited as the Public Employees’ Retirement Law.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20001

The purpose of this part is to effect economy and efficiency in the public service by providing a means whereby employees who become superannuated or otherwise incapacitated may, without hardship or prejudice, be replaced by more capable employees, and to that end provide a retirement system consisting of retirement compensation and death benefits.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20002

The Public Employees’ Retirement System created by Chapter 700 of the Statutes of 1931, as amended, is continued in existence under this part. This system is a unit of the Government Operations Agency.

(Amended by Stats. 2013, Ch. 352, Sec. 304. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



20003

Unless the context otherwise requires, the definitions and general provisions set forth in this chapter govern the construction of this part.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20004

(a) It is the intent of the Legislature, in enacting this section and amending this part, to comply with, and implement the provisions of, the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1) to ensure the continued ability of the board to invest the retirement fund and administer the system in conformity with its duties and responsibilities and to ensure that members are provided with the retirement and related benefits to which they are entitled pursuant to law.

(b) To achieve the purposes set forth in subdivision (a), the board shall have all powers reasonably necessary to invest the assets associated with, and to administer and implement the provisions of, the California Public Employees’ Pension Reform Act of 2013, to the extent and with the same effect as if the provisions of the act are contained in the Public Employees’ Retirement Law. All laws governing the investment of the retirement fund, and the organization, procedures, and administrative duties and responsibilities of the board shall be applicable to the board in its administration of the California Public Employees’ Pension Reform Act of 2013, to the extent these laws are not in conflict with, or are not inconsistent with, the act. If the board determines that there is a conflict between the provisions of the California Public Employees’ Pension Reform Act of 2013 and the Public Employees’ Retirement Law, the provisions of the California Public Employees’ Pension Reform Act of 2013 shall control.

(c) Nothing in this section shall be construed to amend, supersede, limit, or extend the application of the provisions of the California Public Employees’ Pension Reform Act of 2013.

(Added by Stats. 2013, Ch. 526, Sec. 2. Effective January 1, 2014.)






ARTICLE 2 - Definitions

20010

“Accumulated additional contributions” means the sum of all additional contributions standing to the credit of a member’s individual account, and interest thereon.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20011

“Accumulated contributions” means accumulated normal contributions plus any accumulated additional contributions standing to the credit of a member’s account.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20012

“Accumulated normal contributions” means the sum of all normal contributions standing to the credit of a member’s individual account, and interest thereon.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20013

“Actuarial equivalent” means a benefit of equal value when computed upon the basis of the mortality tables adopted and the actuarial interest rate fixed by the board.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20014

“Actuarial interest rate” means the interest rate fixed by the board for purposes of actuarial valuation of the assets and liabilities of this system.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20015

“Actuary” means an actuary regularly employed on a full-time or part-time basis by the board.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20016

“Additional contributions” means contributions made by members and their employers in addition to their normal contributions under Article 2 (commencing with Section 20710) of Chapter 8.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20017

“Annual interest rate” means the net earnings rate reduced by 110 basis points for purposes of crediting interest.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20018

“Annuity” means payments for life derived from contributions made by a member.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20019

“Beneficiary” means any person or corporation designated by a member, a retired member, or by statute to receive a benefit payable under this part, on account of the death of a member or a retired member. A member or retired member may also designate the member’s estate as a beneficiary.

(Amended by Stats. 1996, Ch. 906, Sec. 2. Effective January 1, 1997.)



20020

“Benefit” means the retirement allowance, basic death benefit, limited death benefit, special death benefit, any monthly allowance for survivors of a member or retired person, the insurance benefit, the partial disability retirement program payment, or refund of accumulated contributions.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20021

“Board” means the Board of Administration of the Public Employees’ Retirement System.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20022

“Contracting agency” means any public agency that has elected to have all or any part of its employees become members of this system and that has contracted with the board for that purpose. “Contracting agency” also means any county office of education, school district, or community college district that has elected to have all or part of its employees participate in a risk pool and that has contracted with the board for that purpose.

(Amended by Stats. 2002, Ch. 1133, Sec. 1. Effective January 1, 2003.)



20023

“County peace officer service” shall include service rendered in the sheriff’s office of a city and county in positions that were subsequently reclassified as positions within the definition of “county peace officer.”

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20023.5

“County retirement system” means a retirement system established under Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3, the County Employees Retirement Law of 1937.

(Added by Stats. 1996, Ch. 906, Sec. 4. Effective January 1, 1997.)



20024

“Current service” means all state service rendered by a member on and after the date upon which he or she first became a member, service in employment while not a member but after persons employed in the status of the member were eligible for membership, and public service designated as current service under Section 21034.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20025

“Dependent,” in reference to any benefit provided, upon the death of a member, for a surviving dependent parent, or parent dependent upon the member for support, shall mean receipt of at least one-half of the parent’s support from the member at the time of the member’s death determined according to rules of the board.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20026

“Disability” and “incapacity for performance of duty” as a basis of retirement, mean disability of permanent or extended and uncertain duration, as determined by the board, or in the case of a local safety member by the governing body of the contracting agency employing the member, on the basis of competent medical opinion.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20027

“Disability,” “disabled,” or “incapacitated” means, with respect to qualification for an allowance payable to a surviving child, inability to engage in any substantial gainful occupation by reason of any physical or mental impairment that is determined by the board, on the basis of competent medical or psychiatric opinion, to be of permanent or extended and uncertain duration.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20027.5

(a) “Electronic funds transfer” means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be executed by one of the following methods:

(1) An automated clearinghouse debit in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person’s bank account and crediting the state’s bank account for the amount of the debit. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(2) An automated clearinghouse credit in which the person, through his or her own bank, originates an entry crediting the state’s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(3) A Federal Reserve Wire Network transfer (Fedwire) originated by a person utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state’s bank account. Electronic funds transfers may be made by Fedwire only if payment cannot, for good cause, be made according to paragraph (1) or (2), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(b) For purposes of this section, “automated clearinghouse” means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(Added by Stats. 2009, Ch. 118, Sec. 1. Effective January 1, 2010.)



20028

“Employee” means all of the following:

(a) Any person in the employ of the state, a county superintendent of schools, or the university whose compensation, or at least that portion of his or her compensation that is provided by the state, a county superintendent of schools, or the university, is paid out of funds directly controlled by the state, a county superintendent of schools, or the university, excluding all other political subdivisions, municipal, public and quasi-public corporations. “Funds directly controlled by the state” includes funds deposited in and disbursed from the State Treasury in payment of compensation, regardless of their source.

(b) Any person in the employ of any contracting agency.

(c) City employees who prior to the effective date of the contract with the hospital are assigned to a hospital that became a contracting agency because of subdivision (p) of Section 20057 shall be deemed hospital employees from and after the effective date of the contract with the hospital for retirement purposes. City employees who after the effective date of the contract with the hospital become employed by the hospital, shall be considered as new employees of the hospital for retirement purposes.

(d) Any person in the employ of a school employer.

(e) Public health department or district employees who were employees prior to the date of assumption of the contract by the governing body of a county of the 15th class shall be deemed public health department or district employees from and after the effective date of assumption of the contract for retirement purposes. Employees who after the effective date of assumption of the contract become employed by the public health department or district shall be considered as new employees for retirement purposes.

(f) Officers, warrant officers, and enlisted personnel of the California National Guard not otherwise described in subdivision (a) rendering service authorized by Title 32 of the United States Code.

(Amended by Stats. 2007, Ch. 355, Sec. 2. Effective January 1, 2008.)



20029

“Employee federal contributions” means those contributions required of employees under the federal system with respect to wages paid to individuals who perform services in employment in any coverage group included in the federal-state agreement, at the rate of taxes imposed on employees by Section 3101 of Title 26 of the United States Code for the respective calendar years set forth therein.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20030

“Employer” means the state, the university, a school employer, and any contracting agency employing an employee.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20031

“Employer federal contributions” means those contributions required of employers under the federal system with respect to wages paid to individuals who perform services in employment in any coverage group included in the federal-state agreement, at the rate of taxes imposed on employers by Section 3111 of Title 26 of the United States Code for the respective calendar years set forth therein and all penalties and interest that may be required to be paid with respect to those wages under the federal-state agreement.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20032

“Federal-state agreement” means the agreement or any modification thereof executed by the board pursuant to Section 418 of Title 42 of the United States Code.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20033

“Federal system” means the old age, survivors, disability, and health insurance provisions of the Social Security Act.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20034

The average monthly salary during any period of service as a member of any retirement system maintained by the university shall be considered compensation earnable by a member of this system for purposes of computing final compensation for the member providing he or she retires concurrently under both systems.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20035

(a) Notwithstanding Section 20037, “final compensation” for the purposes of determining any pension or benefit with respect to a state member who retires or dies on or after July 1, 1991, and with respect to benefits based on service with the state, means the highest annual compensation which was earnable by the state member during the consecutive 12-month period of employment immediately preceding the effective date of his or her retirement or the date of his or her last separation from state service if earlier or during any other period of 12 consecutive months during his or her membership in this system that the member designates on the application for retirement.

(b) With respect to a state member who retires or dies on or after July 1, 1991, and who was a managerial employee, as defined by subdivision (e) of Section 3513, or a supervisory employee, as defined by subdivision (g) of Section 3513, whose monthly salary range was administratively reduced by 5 percent because of the salary range reductions administratively imposed upon managers and supervisors during the 1991–92 fiscal year, “final compensation” means the highest annual compensation the state member would have earned had his or her salary range not been reduced by the 5-percent reduction. This subdivision shall only apply if the period during which the state member’s salary was reduced would have otherwise been included in determining his or her final compensation. The costs, if any, that may result from the use of the higher final compensation shall be paid for by the employer in the same manner as other retirement benefits are funded.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20035.2

Notwithstanding Sections 20035 and 20037, “final compensation,” for the purpose of determining any pension or benefit with respect to a patrol member who retires or dies on or after July 1, 2003, who was a member of State Bargaining Unit 5, and whose monthly salary range that was to be effective July 1, 2003, was reduced by 5 percent pursuant to an addendum to a memorandum of understanding entered during the 2003–04 fiscal year, means the highest annual compensation the patrol member would have earned as of July 1, 2003, if that 5-percent reduction had not occurred. This section shall apply only if the period during which the patrol member’s salary was reduced would have otherwise been included in determining his or her final compensation. The increased costs, if any, that may result from the application of the definition of “final compensation” provided in this section shall be paid by the employer in the same manner as other retirement benefits are funded.

(Amended by Stats. 2004, Ch. 183, Sec. 157. Effective January 1, 2005.)



20035.21

Notwithstanding Sections 20035 and 20037, “final compensation” for the purpose of determining any pension or benefit with respect to a patrol member who retires or dies on or after July 1, 2004, who was a member of State Bargaining Unit 5, and whose monthly salary range that was to be effective July 1, 2004, was reduced by 5 percent pursuant to an addendum to a memorandum of understanding entered during the 2004–05 fiscal year, “final compensation” means the highest annual compensation the patrol member would have earned as of July 1, 2004, if that 5 percent reduction had not occurred. This section shall only apply if the period during which the patrol member’s salary was reduced would have otherwise been included in determining his or her final compensation.

The increased costs, if any, that may result from the application of the definition of “final compensation” provided in this section shall be paid by the employer in the same manner as other retirement benefits are funded.

(Added by Stats. 2004, Ch. 635, Sec. 5. Effective September 21, 2004.)



20035.3

Notwithstanding Sections 20035 and 20037, “final compensation,” for the purpose of determining any pension or benefit with respect to a state miscellaneous or peace officer/firefighter member who retires or dies on or after July 1, 2003, who was a member of State Bargaining Unit 8, and whose monthly salary range that was to be effective July 1, 2003, was reduced by 5 percent pursuant to an addendum to a memorandum of understanding entered during the 2003–04 fiscal year, means the highest annual compensation the member would have earned as of July 1, 2003, if that 5-percent reduction had not occurred. This section shall apply only if the period during which the member’s salary was reduced would have otherwise been included in determining his or her final compensation. The increased costs, if any, that may result from the application of the definition of “final compensation” provided in this section shall be paid by the employer in the same manner as other retirement benefits are funded.

(Amended by Stats. 2004, Ch. 183, Sec. 158. Effective January 1, 2005.)



20035.4

Notwithstanding Sections 20035 and 20037, “final compensation,” for the purpose of determining any pension or benefit with respect to a member who retires or dies on or after July 1, 2003, who was a member of State Bargaining Unit 16, and whose monthly salary range that was to be effective July 1, 2003, was reduced by 5 percent pursuant to a memorandum of understanding entered during the 2003–04 fiscal year, means the highest annual compensation the member would have earned as of July 1, 2003, if that 5-percent reduction had not occurred. This section shall apply only if the period during which the member’s salary was reduced would have otherwise been included in determining his or her final compensation. The increased costs, if any, that may result from the application of the definition of “final compensation” provided in this section shall be paid by the employer in the same manner as other retirement benefits are funded.

(Amended by Stats. 2004, Ch. 183, Sec. 159. Effective January 1, 2005.)



20035.5

Notwithstanding Section 20037, “final compensation” for the purposes of determining any pension or benefit with respect to a school member who retires or dies on or after January 1, 2000, and with respect to benefits based on service with a school employer, means the highest annual compensation that was earnable by the school member during the consecutive 12-month period of employment immediately preceding the effective date of his or her retirement or the date of his or her last separation from service if earlier or during any other period of 12 consecutive months during his or her membership in this system that the member designates on the application for retirement.

(Added by Stats. 1999, Ch. 555, Sec. 1. Effective January 1, 2000.)



20035.6

Notwithstanding Sections 20035 and 20037, “final compensation,” for the purpose of determining any pension or benefit with respect to a member who retires or dies on or after July 1, 2003, who was a member of State Bargaining Unit 19, and whose monthly salary range that was to be effective July 1, 2003, was reduced by 5 percent pursuant to a memorandum of understanding entered during the 2003–04 fiscal year, means the highest annual compensation the member would have earned as of July 1, 2003, if that 5-percent reduction had not occurred. This section shall apply only if the period during which the member’s salary was reduced would have otherwise been included in determining his or her final compensation. The increased costs, if any, that may result from the application of the definition of “final compensation” provided in this section shall be paid by the employer in the same manner as other retirement benefits are funded.

(Amended by Stats. 2006, Ch. 538, Sec. 290. Effective January 1, 2007.)



20035.9

(a) Notwithstanding Sections 20035 and 20037, “final compensation,” for the purpose of determining any pension or benefit with respect to a state miscellaneous member (1) who retires or dies on or after July 1, 2003, (2) who was a member of a state bargaining unit listed in subdivision (b), and (3) whose monthly salary range that was to be effective July 1, 2003, was reduced by 5 percent pursuant to a memorandum of understanding entered into during the 2003–04 fiscal year, means the highest annual compensation the member would have earned as of July 1, 2003, if that 5 percent reduction had not occurred. This section shall apply only if the period during which the member’s salary was reduced would have otherwise been included in determining his or her final compensation. The increased costs, if any, that may result from the application of the definition of “final compensation” provided in this section shall be paid by the employer in the same manner as other retirement benefits are funded.

(b) The section shall apply with respect to members in State Bargaining Units 1, 4, 10, 11, 14, 15, 17, 20, and 21.

(Added by Stats. 2003, Ch. 615, Sec. 7. Effective January 1, 2004.)



20035.10

(a) Notwithstanding Sections 20035 and 20037, “final compensation,” for the purpose of determining any pension or benefit with respect to a state miscellaneous member (1) who retires or dies on or after July 1, 2003, (2) who was a member of the state bargaining unit listed in subdivision (b), and (3) whose monthly salary range that was to be effective July 1, 2003, was reduced by 5 percent pursuant to a memorandum of understanding entered into during the 2003–04 fiscal year, means the highest annual compensation the member would have earned as of July 1, 2003, if that 5-percent reduction had not occurred. This section shall apply only if the period during which the member’s salary was reduced would have otherwise been included in determining his or her final compensation. The increased costs, if any, that may result from the application of the definition of “final compensation” provided in this section shall be paid by the employer in the same manner as other retirement benefits are funded.

(b) This section shall apply with respect to members in State Bargaining Unit 9.

(Amended by Stats. 2004, Ch. 183, Sec. 161. Effective January 1, 2005.)



20035.11

(a) For purposes of this section, “pay letter” means the set of instructions issued by the Department of Human Resources to the Controller and other state agencies of approved changes to civil service pay scales that affect a supervisor or manager of State Bargaining Unit 9 or State Bargaining Unit 10 whose monthly salary is increased effective July 1, 2014, pursuant to this pay letter.

(b) A supervisor or manager of State Bargaining Unit 9 or State Bargaining Unit 10 to whom the pay letter applies and who retires or dies on or after July 1, 2014, shall, for purposes of determining any pension or benefit, have his or her final compensation pursuant to Section 7522.32, 20035, 20035.9, 20035.10, 20037, 20037.11, or 20037.15, modified as described in this section. Any salary increase as provided in the pay letter that exceeds 5 percent shall not be included in final pensionable compensation or compensation earnable for the member, except as follows:

(1) For July 1, 2014, to June 30, 2015, inclusive, only that portion of the salary increase representing up to 33 1/3 percent of the excess salary increase identified in the pay letter shall be recognized for purposes of determining his or her compensation earnable or pensionable compensation during the fiscal year period.

(2) For July 1, 2015, to June 30, 2016, inclusive, only that portion of the salary increase representing up to 66 2/3 percent of the excess salary increase identified in the pay letter shall be recognized for purposes of determining his or her compensation earnable or pensionable compensation during the fiscal year period.

(3) On and after July 1, 2016, the entire pay increase identified in the pay letter shall be recognized for purposes of determining his or her compensation earnable or pensionable compensation for service performed on or after that date.

(c) A supervisor or manager of State Bargaining Unit 9 or State Bargaining Unit 10 shall pay employee retirement contributions on the full amount of the salary increase provided pursuant to the pay letter. A member that has his or her final compensation modified pursuant to subdivision (b) shall not be eligible for any refund of his or her employee retirement contributions associated with that salary increase unless he or she elects a full refund of his or her retirement contributions and ceases to be a member of the system.

(d) The increased costs, if any, that result from the administration of this section shall be paid by the employer.

(e) The Department of Human Resources shall identify the job classifications receiving salary increases in the pay letter. The Department of Human Resources and any department that employs the affected managers and supervisors shall provide the system and the Controller, upon request, any information necessary to implement this section. The Controller shall provide the system, upon request, any information necessary to implement this section.

(Added by Stats. 2014, Ch. 28, Sec. 49. Effective June 20, 2014.)



20036

In the computation of the disability retirement allowance payable upon the retirement of a member for industrial disability, final compensation shall be determined only with respect to compensation earnable in the membership category applicable to the member at the time of the injury or the onset of the disease causing the disability.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20037

For a state member, or for a local member who is an employee of a contracting agency that is subject to this section, “final compensation” means the highest average annual compensation earnable by a member during the three consecutive years of employment immediately preceding the effective date of his or her retirement or the date of his or her last separation from state service if earlier or during any other period of three consecutive years during his or her membership in this system which he or she designates in his or her application for retirement, including any or all of the period or periods of (a) service required for qualification for membership, or (b) prior service which qualifies for credit under this system, if any, immediately preceding membership, or (c) time prior to entering state service at the compensation earnable by him or her in the position first held by him or her in that service, as may be necessary to complete three consecutive years. For the purposes of this section, periods of service separated by a period of retirement or breaks in service may be aggregated to constitute a period of three consecutive years, if the periods of service are consecutive except for such a period of retirement or breaks. If a break in service did not exceed six months in duration, time included in the break and compensation earnable during that time shall be included in computation of final compensation. If a break in service exceeded six months in duration, the first six months thereof and the compensation earnable during those six months shall be included in computation of final compensation, but time included in the break which is in excess of six months and the compensation earnable during that excess time shall be excluded in computation of final compensation. On and after November 13, 1968, this section shall apply to all contracting agencies and to the employees of those agencies whether or not those agencies have previously elected to be subject to this section, except that this section shall not apply to an employee of a contracting agency which has not elected to be subject to this section whose death occurred or whose retirement was effective prior to November 13, 1968.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20037.5

Notwithstanding Section 20035, “final compensation” for a state member who has elected to be subject to Section 21353.5, for the purposes of determining any pension or benefit based on service credited under that section, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(Added by Stats. 1998, Ch. 88, Sec. 56. Effective June 30, 1998. See identical section added by Stats. 1998, Ch. 91.)



20037.5-1

Notwithstanding Section 20035, “final compensation” for a state member who has elected to be subject to Section 21353.5, for the purposes of determining any pension or benefit based on service credited under that section, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(Added by Stats. 1998, Ch. 91, Sec. 56. Effective July 3, 1998.)



20037.6

(a) Notwithstanding Sections 20035 and 20037, final compensation for a person who is employed by the state for the first time and becomes a state member of the system on or after July 1, 2006, and is represented by State Bargaining Unit 2, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to service credit accrued while a member of State Bargaining Unit 2.

(c) This section does not apply to:

(1)  Former state employees who return to state employment on or after July 1, 2006.

(2) State employees hired prior to July 1, 2006, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to July 1, 2006, who become subject to representation by State Bargaining Unit 2 on or after July 1, 2006.

(4)  State employees on an approved leave of absence who return to active employment on or after July 1, 2006.

(Amended by Stats. 2009, Ch. 130, Sec. 2. Effective January 1, 2010.)



20037.7

(a) Notwithstanding Sections 20035 and 20037, final compensation for a person who is employed by the state for the first time and becomes a state member of the system on or after January 1, 2007, and is represented by State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to service credit accrued while a member of State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21.

(c) This section does not apply to:

(1) Former state employees previously employed before January 1, 2007, who return to state employment on or after January 1, 2007.

(2) State employees hired prior to January 1, 2007, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to January 1, 2007, who become subject to representation by State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 on or after January 1, 2007.

(4) State employees on an approved leave of absence employed before January 1, 2007, who return to active employment on or after January 1, 2007.

(Amended by Stats. 2009, Ch. 130, Sec. 3. Effective January 1, 2010.)



20037.8

(a) Notwithstanding Sections 20035 and 20037, final compensation for a person who is employed by the state for the first time and becomes a state member of the system on or after January 1, 2007, and is represented by State Bargaining Unit 12 or 13, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to service credit accrued while a member of State Bargaining Unit 12 or 13.

(c) This section does not apply to:

(1) Former state employees previously employed before January 1, 2007, who return to state employment on or after January 1, 2007.

(2) State employees hired prior to January 1, 2007, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to January 1, 2007, who become subject to representation by State Bargaining Unit 12 or 13 on or after January 1, 2007.

(4) State employees on an approved leave of absence employed before January 1, 2007, who return to active employment on or after January 1, 2007.

(Amended by Stats. 2009, Ch. 130, Sec. 4. Effective January 1, 2010.)



20037.9

(a) Notwithstanding Sections 20035 and 20037, final compensation for a person who is employed by the state for the first time and becomes a state member of the system on or after January 1, 2007, and is represented by State Bargaining Unit 16 or 19, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to service credit accrued while a member of State Bargaining Unit 16 or 19.

(c) This section does not apply to:

(1) Former state employees previously employed before January 1, 2007, who return to state employment on or after January 1, 2007.

(2) State employees hired prior to January 1, 2007, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to January 1, 2007, who become subject to representation by State Bargaining Unit 16 or 19 on or after January 1, 2007.

(4) State employees on an approved leave of absence employed before January 1, 2007, who return to active employment on or after January 1, 2007.

(Amended by Stats. 2009, Ch. 130, Sec. 5. Effective January 1, 2010.)



20037.10

(a) Notwithstanding Sections 20035 and 20037, final compensation for a person who is employed by the state for the first time and becomes a state member of the system on or after January 1, 2007, and is represented by State Bargaining Unit 7, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to service credit accrued while a member of State Bargaining Unit 7.

(c) This section does not apply to:

(1) Service credit accrued while classified as a state peace officer/firefighter while a member of Bargaining Unit 7.

(2) Former state employees previously employed before January 1, 2007, who return to state employment on or after January 1, 2007.

(3) State employees hired prior to January 1, 2007, who were subject to Section 20281.5 during the first 24 months of state employment.

(4) State employees hired prior to January 1, 2007, who become subject to representation by State Bargaining Unit 7 on or after January 1, 2007.

(5) State employees on an approved leave of absence employed before January 1, 2007, who return to active employment on or after January 1, 2007.

(Amended by Stats. 2009, Ch. 130, Sec. 6. Effective January 1, 2010.)



20037.11

(a) Notwithstanding Sections 20035 and 20037, final compensation for a person who is employed by the state for the first time and becomes a state member of the system on or after January 1, 2007, and is represented by State Bargaining Unit 10, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to service credit accrued while a member of State Bargaining Unit 10.

(c) This section does not apply to:

(1) Former state employees previously employed before January 1, 2007, who return to state employment on or after January 1, 2007.

(2) State employees hired prior to January 1, 2007, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to January 1, 2007, who become subject to representation by State Bargaining Unit 10 on or after January 1, 2007.

(4) State employees on an approved leave of absence employed before January 1, 2007, who return to active employment on or after January 1, 2007.

(Amended by Stats. 2009, Ch. 130, Sec. 7. Effective January 1, 2010.)



20037.12

(a) Notwithstanding Sections 20035 and 20037, final compensation for a person who is employed by the state for the first time and becomes a state member of the system on or after January 1, 2007, and is represented by State Bargaining Unit 18, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to service credit accrued while a member of State Bargaining Unit 18.

(c) This section does not apply to:

(1) Former state employees previously employed before January 1, 2007, who return to state employment on or after January 1, 2007.

(2) State employees hired prior to January 1, 2007, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to January 1, 2007, who become subject to representation by State Bargaining Unit 18 on or after January 1, 2007.

(4) State employees on an approved leave of absence employed before January 1, 2007, who return to active employment on or after January 1, 2007.

(Amended by Stats. 2009, Ch. 130, Sec. 8. Effective January 1, 2010.)



20037.13

(a) Notwithstanding Sections 20035 and 20037, for the purposes of determining any pension or benefit with respect to benefits based on service with the state, “final compensation” means the highest annual compensation that was earnable by the state member during the consecutive 36-month period of employment immediately preceding the effective date of his or her retirement or the date of his or her last separation from state service or during any other period of 36 consecutive months during his or her membership in this system that the member designates on the application for retirement.

(b) This section shall only apply to a member appointed to a career executive assignment, as defined in Section 18546, who at the time of appointment meets one or more of the following criteria:

(1) He or she previously had, but does not currently have, permanent status in the civil service.

(2) He or she is a person described in Section 18990 who was not, within the past 12 months, employed by the Legislature for two or more consecutive years.

(3) He or she is a person described in Sections 18992 who was not, within the past 12 months, holding a nonelected exempt position in the executive branch.

(c) A state entity that employs a person described in subdivision (b) in a career executive assignment shall notify the Controller of this person’s employment status and the Controller shall forward this information to the system.

(Added by Stats. 2008, Ch. 353, Sec. 9. Effective January 1, 2009.)



20037.14

(a) Notwithstanding Sections 20035 and 20037, final compensation for a person who is employed by the state for the first time and becomes a state member of the system on or after October 31, 2010, and is represented by State Bargaining Unit 5 or 8, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to service credit accrued while a member of State Bargaining Unit 5 or 8 or in a class related to State Bargaining Unit 5 or 8 as an employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, or an officer or employee of the executive branch of state government who is not a member of the civil service.

(c) This section does not apply to:

(1) Former state employees previously employed before October 31, 2010, who return to state employment on or after October 31, 2010.

(2) State employees hired prior to October 31, 2010, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to October 31, 2010, who become subject to representation by State Bargaining Unit 5 or 8 on or after October 31, 2010.

(4) State employees on an approved leave of absence employed before October 31, 2010, who return to active employment on or after October 31, 2010.

(Amended (as added by Stats. 2010, Ch. 162) by Stats. 2011, Ch. 296, Sec. 127. Effective January 1, 2012. See identical section added by Stats. 2010, Ch. 163.)



20037.14-1

(a) Notwithstanding Sections 20035 and 20037, final compensation for a person who is employed by the state for the first time and becomes a state member of the system on or after October 31, 2010, and is represented by State Bargaining Unit 5 or 8, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to service credit accrued while a member of State Bargaining Unit 5 or 8 or in a class related to State Bargaining Unit 5 or 8 as an employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, or an officer or employee of the executive branch of state government who is not a member of the civil service.

(c) This section does not apply to:

(1) Former state employees previously employed before October 31, 2010, who return to state employment on or after October 31, 2010.

(2) State employees hired prior to October 31, 2010, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to October 31, 2010, who become subject to representation by State Bargaining Unit 5 or 8 on or after October 31, 2010.

(4) State employees on an approved leave of absence employed before October 31, 2010, who return to active employment on or after October 31, 2010.

(Added by Stats. 2010, Ch. 163, Sec. 11. Effective August 23, 2010.)



20037.15

(a)  Notwithstanding Sections 3517.8, 20035, and 20037, final compensation for a person who is employed for the first time and becomes a member of the system on or after January 15, 2011, means the highest average annual compensation earnable by the member during the consecutive 36-month period immediately preceding the effective date of his or her retirement, or the date of his or her last separation from state service if earlier, or during any other period of 36 consecutive months during his or her state membership that the member designates on the application for retirement.

(b) This section applies to the following:

(1) Service credit accrued while a member of State Bargaining Unit 6 or 9 or in a class related to State Bargaining Unit 6 or 9 as an employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, or an officer or employee of the executive branch of state government who is not a member of the civil service.

(2) Service credit accrued while a peace officer/firefighter member represented by State Bargaining Unit 7 or in a class related to peace officer/firefighter members in State Bargaining Unit 7 as an employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, or an officer or employee of the executive branch of state government who is not a member of the civil service.

(3) Service credit accrued as an employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, or an officer or employee of the executive branch of state government who is not a member of the civil service.

(4) Service credit accrued as an employee of the Legislature, the judicial branch, or the California State University.

(c) This section does not apply to:

(1) Former employees previously employed before January 15, 2011, who return to employment on or after January 15, 2011, and who were previously subject to a 12-month average.

(2) State employees hired prior to January 15, 2011, who were subject to Section 20281.5 during the first 24 months of state employment, and who were previously subject to a 12-month average.

(3) State employees hired prior to January 15, 2011, who become subject to representation by State Bargaining Unit 6, 7, or 9 on or after January 15, 2011, and who were previously subject to a 12-month average.

(4) Employees on an approved leave of absence employed before January 15, 2011, who return to active employment on or after January 15, 2011, and who were previously subject to a 12-month average.

(d) If this section is in conflict with a memorandum of understanding that is current and in effect on January 15, 2011, the memorandum of understanding shall be controlling while it remains in effect. Upon expiration of the memorandum of understanding that is in effect and current on January 15, 2011, this section shall be controlling and may not be superseded by a subsequent memorandum of understanding.

(Added by Stats. 2010, 6th Ex. Sess., Ch. 3, Sec. 1. Effective January 7, 2011.)



20039

Notwithstanding any other provision of this part, “final compensation” of a local member for the purpose of determining any pension or benefit resulting from state service as an elective or appointed officer on a city council or a county board of supervisors accrued while in membership pursuant to Section 20322, shall be based on the highest average annual compensation earnable by the member during the period of state service in each elective or appointed office. Where that elective or appointed service is a consideration in the computation of any pension or benefit, the member may have more than one final compensation.

This section shall apply to a local member first elected or appointed to a city council or a county board of supervisors on or after July 1, 1994, or elected or appointed to a term of office not consecutive with the term of office held on June 30, 1994.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20039.5

Notwithstanding Article 5 (commencing with Section 20350) of Chapter 3, or any other provision of this part, “final compensation” for the purposes of determining any pension or benefit for service with the California National Guard with respect to a National Guard member means the highest average annual compensation that was earned during a consecutive 12-month period while rendering service with the California National Guard. The final compensation of a National Guard member under another retirement or pension system shall not apply to the calculation of his or her retirement allowance with respect to service with the California National Guard.

(Amended by Stats. 2009, Ch. 130, Sec. 9. Effective January 1, 2010.)



20040

Notwithstanding any other provision of this part, “final compensation,” for the purposes of determining any benefits payable under this part for coverage under the Second Tier, shall not be reduced by any fraction or amount for any member included in the federal system.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20042

On the election of a contracting agency, other than a county superintendent of schools with respect to a contract under Chapter 6 (commencing with Section 20610), “final compensation” for a local member employed by that agency whose retirement is effective or whose death occurs after the date of the election and with respect to benefits based on service to the agency shall be computed under Section 20037 but with the substitution of the period of one year for three consecutive years. An election under this section shall be made by amendment to the contracting agency’s contract made in the manner prescribed for approval of contracts, except that an election among the employees is not required, or by express provision of the contract if exercised at the time of approval of a contract.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20044

“Fiscal year” is any year commencing on July 1st and ending with June 30th next following.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20045

“Highway patrol service” means service rendered as a member of the California Highway Patrol, only while the member is receiving compensation from the state for that service, except as provided in Article 4 (commencing with Section 20990) of Chapter 11.

(Amended by Stats. 1996, Ch. 906, Sec. 8. Effective January 1, 1997. Note: Prior to January 1, 1996 (when the reorganization by Stats. 1995, Ch. 379, took effect), these provisions were in Section 20802. See Section 20802 as modified, on July 12, 1995, in Governor's Reorganization Plan No. 1 of 1995.)



20046

“Industrial,” in reference to the death or disability of any member of this system who is in a membership category under which special benefits are provided by this part because the death or disability is industrial, means disability or death as a result of injury or disease arising out of and in the course of his or her employment as such a member.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20046.5

“Industrial” with respect to state miscellaneous members also means death or disability on or after January 1, 1995, resulting from an injury that is a direct consequence of a violent act perpetrated on his or her person by a patient or client of the State Department of State Hospitals at Metropolitan State Hospital or Napa State Hospital if:

(a) The member was performing his or her duties within a treatment ward at the time of the injury, or

(b) The member was not within a treatment ward but was acting within the scope of his or her employment at the hospital and is regularly and substantially as part of his or her duties in contact with the patients or clients, and

(c) The member at the time of injury was employed in a state bargaining unit for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section, or

(d) The member was either excluded from the definition of state employee in subdivision (c) of Section 3513 or was a nonelected officer or employee of the executive branch of government who was not a member of the civil service.

(Amended by Stats. 2012, Ch. 440, Sec. 24. Effective September 22, 2012.)



20047

“Industrial” with respect to state miscellaneous members also means death or disability after January 1, 1993, resulting from an injury that is a direct consequence of a violent act perpetrated on his or her person by a patient or client of the State Department of State Hospitals at Patton State Hospital or Atascadero State Hospital, an inmate at the State Department of State Hospitals Psychiatric Program at California Medical Facility at Vacaville, or a patient at any other state hospital which is deemed a forensic facility if:

(a) The member was performing his or her duties within a treatment ward at the time of the injury, or

(b) The member was not within a treatment ward but was acting within the scope of his or her employment at the hospital and is regularly and substantially as part of his or her duties in contact with the patients or clients, and

(c) The member at the time of injury was employed in a state bargaining unit for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section, or

(d) The member was either excluded from the definition of state employee in subdivision (c) of Section 3513 or was a nonelected officer or employee of the executive branch of government who was not a member of the civil service.

(Amended by Stats. 2012, Ch. 440, Sec. 25. Effective September 22, 2012.)



20047.5

“Industrial,” with respect to state miscellaneous members, means death or disability on or after January 1, 2002, or the date agreed to in the memorandum of understanding between the state employer and the recognized employee organization, resulting from an injury that is a direct consequence of a violent act perpetrated on his or her person by a patient or client of the State Department of Developmental Services, at Porterville Developmental Center, Canyon Springs Community Facility, or Sierra Vista Community Facility, if both of the following apply:

(a) The member either (1) was performing his or her duties within a treatment ward at the time of the injury, or (2) was not within a treatment ward but was acting within the scope of his or her employment at the hospital and is regularly and substantially as part of his or her duties in contact with the patients or clients.

(b) The member, at the time of injury, was either (1) employed in a state bargaining unit for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section, (2) excluded from the definition of “state employee” in subdivision (c) of Section 3513, or (3) a non-elected officer or employee of the executive branch of government who was not a member of the civil service.

(Amended by Stats. 2006, Ch. 238, Sec. 7. Effective September 13, 2006.)



20048

“Industrial,” with respect to state industrial members, means death or disability resulting from an injury that is a direct consequence of a violent act perpetrated on his or her person by an inmate of a state prison, correctional school or facility of the Department of Corrections or the Department of the Youth Authority, or a parolee therefrom, if:

(a) The member was performing his or her duties within the prison, correctional school or facility of the Department of Corrections or the Department of the Youth Authority.

(b) The member was not within the prison, correctional school or facility of the Department of Corrections or the Department of the Youth Authority, but was acting within the scope of his or her employment and is regularly and substantially as part of his or her duties in contact with those inmates or parolees.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20049

“Labor policy or agreement” means any written policy, agreement, memorandum of understanding, legislative action of the elected or appointed body governing the employer, or any other document used by the employer to specify the payrate, special compensation, and benefits of represented and unrepresented employees.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20050

“Local safety service” means state service rendered as a local firefighter, local police officer, county peace officer, local safety officer, or positions defined as local safety member in Sections 20421 and 20422 except as provided in Article 1 (commencing with Section 20890) and Article 4 (commencing with Section 20990) of Chapter 11.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20051

“Month,” except as otherwise expressly provided, means a period commencing on any day of a calendar month and extending through the day preceding the corresponding day of the succeeding calendar month, if there is any corresponding day, and if not, through the last day of the succeeding calendar month.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20052

“Net earnings” means the earnings of the retirement fund less the amounts specified in Sections 20173 and 20174.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20053

“Normal contributions” means contributions required to be paid by a member at the normal rates of contribution fixed by the law, by contract, or by contract amendment, but does not include additional contributions.

“Normal contributions” also includes contributions required to be paid by a member that are in fact paid on behalf of a member by an employer as defined in Section 20030.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20054

“Pension” means payments for life derived from contributions made from employer controlled funds.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20055

(a) “Prior service” as applied to a state member who while employed on a part-time basis became a member because of amendments of the laws governing this system or because of a change in his or her employment status to at least a half-time basis, means all state service rendered by him or her prior to the time he or she became a member.

(b) As applied to other members, “prior service” means all state service rendered by:

(1) A university member prior to August 27, 1937.

(2) A state member other than a university member, prior to January 1, 1932.

(3) A local member or school member prior to the effective date of the contract under which he or she became a member.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20056

“Public agency” means any city, county, district, other local authority or public body of or within this state.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20057

“Public agency” also includes the following:

(a) The Commandant, Veterans’ Home of California, with respect to employees of the Veterans’ Home Exchange and other post fund activities whose compensation is paid from the post fund of the Veterans’ Home of California.

(b) Any auxiliary organization operating pursuant to Chapter 7 (commencing with Section 89900) of Part 55 of Division 8 of Title 3 of the Education Code and in conformity with regulations adopted by the Trustees of the California State University and any auxiliary organization operating pursuant to Article 6 (commencing with Section 72670) of Chapter 6 of Part 45 of Division 7 of Title 3 of the Education Code and in conformity with regulations adopted by the Board of Governors of the California Community Colleges.

(c) Any student body or nonprofit organization composed exclusively of students of the California State University or community college or of members of the faculty of the California State University or community college, or both, and established for the purpose of providing essential activities related to, but not normally included as a part of, the regular instructional program of the California State University or community college.

(d) A state organization of governing boards of school districts, the primary purpose of which is the advancing of public education through research and investigation.

(e) Any nonprofit corporation whose membership is confined to public agencies as defined in Section 20056.

(f) A section of the California Interscholastic Federation.

(g) Any credit union incorporated under Division 5 (commencing with Section 14000) of the Financial Code, or incorporated pursuant to federal law, with 95 percent of its membership limited to employees who are members of or retired members of this system or the State Teachers’ Retirement Plan, and their immediate families, and employees of any credit union. For the purposes of this subdivision, “immediate family” means those persons related by blood or marriage who reside in the household of a member of the credit union who is a member of or retired member of this system or the State Teachers’ Retirement Plan. The credit union shall pay any costs that are in addition to the normal charges required to enter into a contract with the board. All the payments made by the credit union that are in addition to the normal charges required shall be added to the total amount appropriated by the Budget Act for the administrative expense of this system. For purposes of this subdivision, a credit union is not deemed to be a public agency unless it has entered into a contract with the board pursuant to Chapter 5 (commencing with Section 20460) prior to January 1, 1988. After January 1, 1988, the board may not enter into a contract with any credit union as a public agency.

(h) Any county superintendent of schools that was a contracting agency on July 1, 1983, and any school district or community college district that was a contracting agency with respect to local policemen, as defined in Section 20430, on July 1, 1983.

(i) Any school district or community college district that has established a police department, pursuant to Section 39670 or 72330 of the Education Code, and has entered into a contract with the board on or after January 1, 1990, for school safety members, as defined in Section 20444.

(j) A nonprofit corporation formed for the primary purpose of assisting the development and expansion of the educational, research, and scientific activities of a district agricultural association formed pursuant to Part 3 (commencing with Section 3801) of Division 3 of the Food and Agricultural Code, and the nonprofit corporation described in the California State Exposition and Fair Law (former Article 3 (commencing with Section 3551) of Chapter 3 of Part 2 of Division 3 of the Food and Agricultural Code, as added by Chapter 15 of the Statutes of 1967).

(k) (1) A public or private nonprofit corporation that operates a regional center for the developmentally disabled in accordance with Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code.

(2) A public or private nonprofit corporation, exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, that operates a rehabilitation facility for the developmentally disabled and provides services under a contract with either (A) a regional center for the developmentally disabled, pursuant to paragraph (3) of subdivision (a) of Section 4648 of the Welfare and Institutions Code, or (B) the Department of Rehabilitation, pursuant to Chapter 4.5 (commencing with Section 19350) of Part 2 of Division 10 of the Welfare and Institutions Code, upon obtaining a written advisory opinion from the United States Department of Labor as described in Section 20057.1.

(3) A public or private nonprofit corporation described in this subdivision shall be deemed a “public agency” only for purposes of this part and only with respect to the employees of the regional center or the rehabilitation facility described in this subdivision. Notwithstanding any other provision of this part, the agency may elect by appropriate provision or amendment of its contract not to provide credit for service prior to the effective date of its contract.

(l) Independent data-processing centers formed pursuant to former Article 2 (commencing with Section 10550) of Chapter 6 of Part 7 of the Education Code, as it read on December 31, 1990. An agency included pursuant to this subdivision shall only provide benefits that are identical to those provided to a school member.

(m) Any local agency formation commission.

(n) A nonprofit corporation organized for the purpose of and engaged in conducting a citrus fruit fair as defined in Section 4603 of the Food and Agricultural Code.

(o) (1) A public or private nonprofit corporation that operates an independent living center providing services to severely handicapped people and established pursuant to federal Public Law 93-112, that receives the approval of the board, and that provides at least three of the following services:

(A) Assisting severely handicapped people to obtain personal attendants who provide in-home supportive services.

(B) Locating and distributing information about housing in the community usable by severely handicapped people.

(C) Providing information about financial resources available through federal, state and local government, and private and public agencies to pay all or part of the cost of the in-home supportive services and other services needed by severely handicapped people.

(D) Counseling by people with similar disabilities to aid the adjustment of severely handicapped people to handicaps.

(E) Operation of vans or buses equipped with wheelchair lifts to provide accessible transportation to otherwise unreachable locations in the community where services are available to severely handicapped people.

(2) A public or private nonprofit corporation described in this subdivision shall be deemed a “public agency” only for purposes of this part and only with respect to the employees of the independent living center.

(3) Notwithstanding any other provisions of this part, the public or private nonprofit corporation may elect by appropriate provision or amendment of its contract not to provide credit for service prior to the effective date of its contract.

(p) A hospital that is managed by a city legislative body in accordance with Article 8 (commencing with Section 37650) of Chapter 5 of Part 2 of Division 3 of Title 4.

(q) The Tahoe Transportation District that is established by Article IX of Section 66801.

(r) The California Firefighter Joint Apprenticeship Program formed pursuant to Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(s) A public health department or district that is managed by the governing body of a county of the 15th class, as defined by Sections 28020 and 28036, as amended by Chapter 1204 of the Statutes of 1971.

(t) A nonprofit corporation or association conducting an agricultural fair pursuant to Section 25905 may enter into a contract with the board for the participation of its employees as members of this system, upon obtaining a written advisory opinion from the United States Department of Labor as described in Section 20057.1. The nonprofit corporation or association shall be deemed a “public agency” only for this purpose.

(u) An auxiliary organization established pursuant to Article 2.5 (commencing with Section 69522) of Chapter 2 of Part 42 of Division 5 of Title 3 of the Education Code upon obtaining a written advisory opinion from the United States Department of Labor as described in Section 20057.1. The auxiliary organization is a “public agency” only for this purpose.

(v) The Western Association of Schools and Colleges upon obtaining a written advisory opinion from the United States Department of Labor as described in Section 20057.1. The association shall be deemed a “public agency” only for this purpose.

(w) The State Assistance Fund for Enterprise, Business, and Industrial Development Corporation upon obtaining a written opinion from the United States Department of Labor as described in Section 20057.1.

(x) (1) A private nonprofit area agency on aging as described in Section 9006 of the Welfare and Institutions Code upon obtaining a written advisory opinion from the United States Department of Labor as described in Section 20057.1.

(2) The area agency on aging shall be deemed a “public agency” only for purposes of this part and only with respect to the employees of the agency.

(3) Notwithstanding any other provision of this part, the area agency on aging may elect by appropriate provision or amendment of its contract not to provide credit for service prior to the effective date of its contract.

(y) (1) A nonprofit mutual water company operating pursuant to Chapter 1 (commencing with Section 14300) of Part 7 of Division 3 of Title 1 of the Corporations Code, upon obtaining a written advisory opinion from the United States Department of Labor as described in Section 20057.1, if both of the following requirements are satisfied:

(A) More than 50 percent of the company’s shares are owned by a municipality.

(B) The governing body of the company is a local public agency, as defined in Section 6252, and a legislative body, as defined in Section 54952.

(2) A nonprofit mutual water company that meets the requirements specified in paragraph (1) shall be deemed a “public agency” only for the purposes of this part and only with respect to the employees of the agency.

(3) A nonprofit mutual water company that meets the requirements specified in paragraph (1) shall be deemed a “public agency” for purposes of this part only if it complies with the provisions of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 and Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5.

(Amended by Stats. 2008, Ch. 191, Sec. 1. Effective January 1, 2009.)



20057.1

To qualify as a “public agency” within the meaning of this part, any organization that qualifies under amendments to the definitions of “public agency” effective on or after January 1, 2002, shall also obtain a written advisory opinion from the United States Department of Labor stating that the organization is an agency or instrumentality of the state or a political subdivision thereof within the meaning of Sections 1001 et seq. of Title 29 of the United States Code.

(Amended by Stats. 2001, Ch. 793, Sec. 2. Effective January 1, 2002.)



20058

(a) “Retirement system” or “this system” means the Public Employees’ Retirement System.

(b) As used in this code and in every other statute heretofore or hereafter enacted, or in every contract heretofore or hereafter entered into under any provisions of law, the term “State Employees’ Retirement Law” shall be construed to refer to and mean the “Public Employees’ Retirement Law”; the term “State Employees’ Retirement System” shall be construed to refer to and mean the “Public Employees’ Retirement System”; and the term “State Employees’ Retirement Fund” shall be construed to refer to and mean the “Public Employees’ Retirement Fund.”

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20059

“Regular interest” means interest at the annual interest rate for purposes of crediting of interest, compounded annually.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20060

“Retirement” means the granting of a retirement allowance under this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20061

“Retirement allowance” means the service retirement allowance or the disability retirement allowance.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20062

“Retirement fund” means the Public Employees’ Retirement Fund continued in existence by this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20062.5

“Risk pool” means the combination of assets and liabilities with respect to one or more contracting agencies for the purpose of pooling actuarial experience and setting the employer contribution rates pursuant to Section 20840.

(Added by Stats. 2002, Ch. 1133, Sec. 2. Effective January 1, 2003.)



20063

(a) “School employer” means a county superintendent of schools, other than the Los Angeles County Superintendent of Schools and the San Diego County Superintendent of Schools, that has entered into a contract with the board pursuant to Chapter 6 (commencing with Section 20610) and any school district or community college district that was a contracting agency on July 1, 1983, excluding that portion of a contract with the Los Angeles City Unified School District and the Los Angeles Community College District that pertains to local police officers, as defined in Section 20430, on July 1, 1983, and excluding a school district or a community college district, as defined in subdivision (i) of Section 20057, that entered into a contract with the board on or after January 1, 1990, and whose employees are school safety members, as defined in Section 20444.

(b) Notwithstanding subdivision (a), “school employer” may not include any county office of education, school district, or community college district that participates in a risk pool.

(Amended by Stats. 2002, Ch. 1133, Sec. 3. Effective January 1, 2003.)



20064

“School safety service” includes service rendered as a school safety member in employment with a school district or community college district, as defined in subdivision (i) of Section 20057.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20065

An employee is “serving on a part-time basis” when he or she engages in his or her duties for less time than is required of employees serving on a full-time basis, even though he or she is subject to call at any time.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20065.5

All references to “spouse,” “surviving spouse,” or “marriage” in this part apply equally to a domestic partner or domestic partnership, as defined in Section 297 of the Family Code, and all rights and responsibilities granted to a spouse or surviving spouse shall be granted equally to a domestic partner to the extent provided by Section 297.5 of the Family Code.

(Added by Stats. 2012, Ch. 833, Sec. 2. Effective January 1, 2013.)



20066

“State peace officer/firefighter service” means service rendered as a state peace officer/firefighter member only while receiving compensation for that service, except as provided in Article 4 (commencing with Section 20990) of Chapter 11. It also includes service rendered in an employment in which persons have since become state peace officer/firefighter members.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20067

“State peace officer/firefighter service,” with respect to a member who becomes a state peace officer/firefighter member pursuant to Section 20394, also includes service prior to July 1, 1986, as an employee of the California State University.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20068

(a) “State safety service” means service rendered as a state safety member only while receiving compensation for that service, except as provided in Article 4 (commencing with Section 20990) of Chapter 11. It also includes service rendered in an employment in which persons have since become state safety members and service rendered prior to April 1, 1973, and falling within the definition of warden, forestry, and law enforcement service under this chapter prior to April 1, 1973. “State safety service” pursuant to this subdivision does not include service as an investigator prior to April 1, 1973, within the Department of Justice of persons who prior to April 1, 1973, were classed as miscellaneous members.

(b) “State safety service” with respect to a member who becomes a state safety member pursuant to Section 20405 shall also include service prior to the date on which he or she becomes a state safety member as an officer or employee of the Department of Corrections and Rehabilitation.

(c) “State safety service” with respect to a member who becomes a state safety member pursuant to Sections 20409 and 20410 shall also include service in a class specified in these sections or service pursuant to subdivision (a), prior to September 27, 1982.

(d) “State safety service,” with respect to a member who becomes a state safety member pursuant to Sections 20414 and 20415, shall also include service prior to September 22, 1982, as an officer or employee of the Department of Parks and Recreation or the Military Department.

(e) “State safety service” does not include service in classes specified in Section 20407 prior to January 1, 1989.

(f) “State safety service” does not include service in classes specified in Section 20408 prior to January 1, 1990.

(g) “State safety service,” with respect to a member who becomes a state safety member pursuant to subdivision (b) of Section 20405.1, shall also include service rendered in an employment in which persons have since become state safety members, as determined by the Department of Human Resources pursuant to that section.

(Amended by Stats. 2012, Ch. 665, Sec. 110. Effective January 1, 2013.)



20069

(a) “State service” means service rendered as an employee or officer (employed, appointed, or elected) of the state, the California Institute for Regenerative Medicine and the officers and employees of its governing body, the university, a school employer, or a contracting agency, for compensation, and only while he or she is receiving compensation from that employer therefor, except as provided in Article 4 (commencing with Section 20990) of Chapter 11.

(b) “State service,” solely for purposes of qualification for benefits and retirement allowances under this system, shall also include service rendered as an officer or employee of a county if the salary for the service constitutes compensation earnable by a member of this system under Section 20638.

(c) “State service,” except for purposes of qualification for health or dental benefits, shall also include compensated service rendered by an officer, warrant officer, or a person of the enlisted ranks of the California National Guard who has elected to become a member pursuant to Section 20326 and who has not canceled his or her membership pursuant to Section 20327.

(Amended by Stats. 2009, Ch. 130, Sec. 12. Effective January 1, 2010. Note: This section was amended on Nov. 2, 2004, by initiative Prop. 71.)



20069.1

“Trial court” shall have the same meaning as the term is defined in the Trial Court Employment Protection and Governance Act (Chapter 7 (commencing with Section 71600) of Title 8).

(Added by Stats. 2000, Ch. 1010, Sec. 4. Effective January 1, 2001.)



20070

“1959 survivor allowance” means the allowance provided for in Sections 21571, 21572, 21573, 21574, 21574.5, and 21574.7.

(Amended by Stats. 2001, Ch. 793, Sec. 3. Effective January 1, 2002.)



20071

“University” means the University of California and includes The Regents of the University of California as defined and authorized by Section 9 of Article IX of the California Constitution.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 3 - Penalties

20085

(a) It is unlawful for a person to do any of the following:

(1) Make, or cause to be made, any knowingly false material statement or material representation, to knowingly fail to disclose a material fact, or to otherwise provide false information with the intent to use it, or allow it to be used, to obtain, receive, continue, increase, deny, or reduce any benefit administered by this system.

(2) Present, or cause to be presented, any knowingly false material statement or material representation for the purpose of supporting or opposing an application for any benefit administered by this system.

(3) Knowingly accept or obtain payment from this system with knowledge that the recipient is not entitled to the payment under the provisions of this part and with the intent to retain the payment for personal use or benefit.

(4) Knowingly aid, abet, solicit, or conspire with any person to do an act prohibited by this section.

(b) For purposes of this section, “statement” includes, but is not limited to, any oral or written application for benefits, report of family relationship, report of injury or physical or mental limitation, hospital records, test results, physician reports, or other medical records, employment records, duty statements, reports of compensation, or any other evidence material to the determination of a person’s initial or continued eligibility for a benefit or the amount of a benefit administered by this system.

(c) A person who violates any provision of this section is punishable by imprisonment in a county jail not to exceed one year, or by a fine of not more than five thousand dollars ($5,000), or by both that imprisonment and fine.

(d) A person violating any provision of this section may be required by the court in a criminal action to make restitution to this system, or to any other person determined by the court, for the amount of the benefit unlawfully obtained, unless the court finds that restitution, or a portion of it, is not in the interests of justice. Any restitution order imposed pursuant to this section shall be satisfied before any criminal fine imposed under this section may be collected.

(e) The provisions provided by this section are cumulative and shall not be construed as restricting the application of any other law.

(Added by Stats. 2008, Ch. 369, Sec. 4. Effective January 1, 2009.)









CHAPTER 2 - Administration of System

ARTICLE 1 - The Board of Administration

20090

The Board of Administration of the Public Employees’ Retirement System is continued in existence. It consists of:

(a) One member of the State Personnel Board, selected by and serving at the pleasure of the State Personnel Board.

(b) The Director of Human Resources.

(c) The Controller.

(d) The Treasurer.

(e) An official of a life insurer and an elected official of a contracting agency, appointed by the Governor.

(f) One person representing the public, appointed jointly by the Speaker of the Assembly and the Senate Committee on Rules.

(g) Six members elected under the supervision of the board as follows:

(1) Two members elected by the members of this system from the membership thereof.

(2) A member elected by the active state members of this system from the state membership thereof.

(3) A member elected by and from the active local members of this system who are employees of a school district or a county superintendent of schools.

(4) A member elected by and from the active local members of this system other than those who are employees of a school district or a county superintendent of schools.

(5) A member elected by and from the retired members of this system.

(Amended by Stats. 2012, Ch. 665, Sec. 111. Effective January 1, 2013.)



20090.1

(a) Notwithstanding any other provision of law to the contrary, the member of the board who is an elected official of a contracting agency appointed by the Governor, pursuant to subdivision (e) of Section 20090, may designate a deputy, who is employed under the official’s authority, to act in his or her place and stead on the board or any of its committees. The deputy, while sitting on the board or any of its committees, may exercise the same powers that the elected official could exercise if he or she were personally present. The elected official shall be responsible for the acts of the deputy acting under this designation.

(b) Notwithstanding any other provision of law to the contrary, the Director of Human Resources may designate a deputy, who is employed under the director’s authority, to act in his or her place and stead on the board or any of its committees. The deputy, while sitting on the board or any of its committees, may exercise the same powers that the director could exercise if he or she were personally present. The director shall be responsible for the acts of the deputy acting under this designation.

(Amended by Stats. 2012, Ch. 665, Sec. 112. Effective January 1, 2013.)



20091

The members of the board appointed by the Governor pursuant to subdivision (e) of Section 20090, the public member appointed jointly by the Senate Committee on Rules and the Speaker of the Assembly pursuant to subdivision (f) of Section 20090, and any retired person serving on the board pursuant to subdivision (g) of Section 20090 shall receive one hundred dollars ($100) for every day or portion thereof of actual attendance at meetings of the board or any meeting of any committee of the board of which committee the person is a member and which meeting is conducted for the purpose of carrying out the powers and duties of the board, together with their necessary traveling expenses incurred in connection with performance of their official duties.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20092

Each employing agency that employs an elected member of the board shall be reimbursed by the retirement fund in an amount equal to the salary and benefits paid to the elected board member by the employing agency for the percentage of the elected board member’s regular work schedule during which the elected board member is on leave from the employing agency to attend meetings or activities of the board, or meetings of committees or subcommittees of the board, or when serving as president or vice president of the board or chair or vice chair of a committee or subcommittee of the board, or when carrying out other powers or duties as may be approved by the board, or to otherwise fulfill his or her responsibilities to the system.

(Amended by Stats. 2013, Ch. 778, Sec. 1. Effective January 1, 2014.)



20093

The members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses incurred through service on the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20094

The counsel to the board shall notify each new member of the board upon his or her assumption of office and each member of the board annually that he or she is subject to the gift provisions of Chapter 9.5 (commencing with Section 89500) of Title 9.

(Amended by Stats. 2006, Ch. 538, Sec. 291. Effective January 1, 2007.)



20095

The term of office of members of the board is four years expiring on January 15 in the order fixed by law. The board shall hold special elections to fill vacancies which occur during the term of elected members of the board. If at the time a vacancy occurs, the unexpired term is less than two years, the new member elected to fill that vacancy shall hold office for a period equal to the remainder of the term of the vacated office plus four years.

The Governor or the Speaker of the Assembly and the Senate Committee on Rules, as the case may be, shall fill a vacancy of a member appointed pursuant to subdivision (e) or (f) of Section 20090 by the appointment of a person having the requisite qualifications for the remainder of the vacated term of office.

Notwithstanding any other provision of this part, any person elected to the board under Section 20090 shall be entitled to hold that office until the end of the term.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20096

The board shall cause ballots to be distributed to each active and retired member of the system in advance of each election, and shall provide for the return of the voted ballots to the board without cost to the member, and shall develop election procedures. The results shall be certified by the Secretary of State. The board may require all persons who perform election duties to certify, under penalty of perjury, that they properly performed those duties.

(Amended by Stats. 1996, Ch. 724, Sec. 21. Effective January 1, 1997.)



20096.3

If an incumbent member of the board, holding a board seat described in subdivision (g) of Section 20090, does not deliver his or her completed nomination documents to the election coordinator for reelection by the applicable filing deadline for candidates for the seat, any otherwise eligible person other than the person who was the incumbent on the filing deadline shall have until 10 days after the filing deadline to file nomination documents for the same office. This section is not applicable if there is no incumbent eligible to be elected or if the notice of election states that the incumbent does not intend to be a candidate for reelection.

(Added by Stats. 2002, Ch. 1139, Sec. 1. Effective January 1, 2003.)



20096.5

Candidates for board seats described in subdivision (g) of Section 20090, including incumbent board members running for reelection, shall file campaign statements with the Secretary of State and the board pursuant to Article 2 (commencing with Section 84200) of Chapter 4 of Title 9.

(Amended by Stats. 2011, Ch. 440, Sec. 1. Effective January 1, 2012.)



20097

The board shall maintain its office in the City of Sacramento. A quorum of the board is seven members. The board shall elect a president from its membership.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20098

(a) The board shall appoint and, notwithstanding Sections 19816, 19825, 19826, 19829, and 19832 shall fix the compensation of an executive officer, a general counsel, a chief actuary, a chief investment officer, a chief financial officer, and other investment officers and portfolio managers whose positions are designated managerial pursuant to Section 18801.1.

(b) The executive officer, deputy executive officers, and the assistant executive officers may administer oaths.

(c) When fixing the compensation for the positions specified in subdivision (a), the board shall be guided by the principles contained in Sections 19826 and 19829, consistent with its fiduciary responsibility to its members to recruit and retain highly qualified and effective employees for these positions.

(d) When a position specified in subdivision (a) is filled through a general civil service appointment, it shall be filled from an eligible list based on an examination that was held on an open basis, and tenure in the position shall be subject to the provisions of Article 2 (commencing with Section 19590) of Chapter 7 of Part 2 of Division 5 of Title 2. In addition to the causes for action specified in that article, the board may take action under the article for causes related to its fiduciary responsibility to its members, including the employee’s failure to meet specified performance objectives.

(e) An individual who held a position designated in subdivision (a), or was a member of the board, a deputy executive officer, or an assistant executive officer, shall not, for a period of two years after leaving that position, for compensation, act as agent or attorney for, or otherwise represent, any other person, except the state, by making any formal or informal appearance before, or any oral or written communication to, the Public Employees’ Retirement System, or any officer or employee thereof, if the appearance or communication is made for the purpose of influencing administrative or legislative action or any action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, grant, contract, or sale or purchase of goods or property.

(Amended by Stats. 2011, Ch. 688, Sec. 1. Effective January 1, 2012.)



20099

The board may appoint a committee of one or more of its members to perform any act within the power of the board itself to perform. The board may also delegate authority to the executive officer to perform those acts. Except where the board, in delegating authority to a committee or the executive officer, provides that the committee or the executive officer may act finally, all acts of the committee or the executive officer shall be reported to the board, at its next regular meeting, and shall be subject to review and ratification or reversal by the board.

Reversal by the board of any act of the committee or the executive officer shall be effective as of the date fixed by the board, but payment of benefits prior to board action shall not be affected by that action, except for such recovery of amounts paid from the person to whom they were paid as the board may direct.

The executive officer may delegate to his or her subordinates any act or duty unless the board by motion or resolution recorded in the minutes has required him or her to act personally.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20100

The board shall adopt a policy for providing education to board members. The policy, at a minimum, shall do the following:

(a) Identify appropriate topics for board member education, which may include, but are not limited to, the following:

(1) Fiduciary responsibilities.

(2) Ethics.

(3) Pension fund investments and investment program management.

(4) Actuarial matters.

(5) Pension funding.

(6) Benefits administration.

(7) Disability evaluation.

(8) Fair hearings.

(9) Pension fund governance.

(10) New board member orientation.

(b) Establish a means for determining the programs, training, and educational sessions that qualify as board member education.

(c) Require that all board members receive a minimum of 24 hours of board member education within the first two years of assuming office and for every subsequent two-year period the board member continues to hold membership on the board.

(d) Require the board to maintain a record of board member compliance with the policy. The policy and an annual report on board member compliance shall be placed on the system’s Internet Web site.

(Added by Stats. 2014, Ch. 140, Sec. 1. Effective January 1, 2015.)






ARTICLE 2 - Powers and Duties of the Board

20120

The management and control of this system is vested in the board.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20121

The board may make such rules as it deems proper.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20122

Each member and each person retired is subject to this part and the rules adopted by the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20123

Subject to this part and its rules, the board shall determine and may modify benefits for service and disability.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20124

The board shall adjust the payment of benefits payable pursuant to this part, as necessary, in order to maximize the benefits available to members who are subject to the limits of Section 415 of Title 26 of the United States Code. Those adjustments shall include, but are not limited to, cost-of-living adjustments, cost-of-living banks, temporary annuities, survivor continuance benefits, or any combinations thereof.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20125

The board shall determine who are employees and is the sole judge of the conditions under which persons may be admitted to and continue to receive benefits under this system.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20126

Refusal by this system to admit liability pursuant to any provision of this part shall not be considered arbitrary or capricious action or conduct within the meaning of Section 800, or any other provision of law.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20127

The board may require a member to provide evidence of his or her entitlement to benefits under the federal system.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20128

Notwithstanding any other provision of law, the board may require a member or beneficiary to provide information it deems necessary to determine this system’s liability with respect to, and an individual’s entitlement to, benefits prescribed by this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20129

The board shall secure and pay reasonable compensation for medical service and advice necessary to discharge its duties respecting matters involving disability or death, or both.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20130

The board may enter into an agreement with the State Compensation Insurance Fund under which the latter shall represent this system, as its agent, or the Attorney General under which the latter shall represent this system, in proceedings instituted or to be instituted before the Workers’ Compensation Appeals Board as may be referred to it by the board to determine whether the death or disability of a member is industrial. The agreed cost of this service and the expenses incidental thereto shall be paid from the retirement fund, except that there shall be no charge to this system by the Attorney General in cases involving members of this system who are employees of the General Fund state agencies.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20131

The board shall keep in convenient form data necessary for the actuarial valuation of this system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20132

(a) Upon the basis of any investigation, valuation, or determination, or all of these, the board shall adopt mortality, service and other tables and annual and actuarial interest rates it deems necessary.

(b) A change in interest rate adopted by the board shall not apply to any election of a member to deposit or redeposit contributions, including interest, filed prior to the date the change was placed into effect.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20133

As of June 30, 1991, and thereafter at the end of periods not to exceed four years, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of members and persons receiving benefits and an actuarial valuation of the assets and liabilities of this system. From time to time, the actuary shall determine the rate of interest being earned on the retirement fund after deducting from earnings amounts applied to costs of administration of this system.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20134

The board may, in its discretion, hold a hearing for the purpose of determining any question presented to it involving any right, benefit, or obligation of a person under this part. Where a hearing is held, the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3, and the board shall have all of the powers granted therein; except that Section 11508 shall not apply, and the hearing shall be held at the time and place determined by the board.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20135

To the extent possible, the board shall resolve conflicts between retirement systems applicable to state hospital employees transferred to county or local mental health programs as a result of state hospital closures or scheduled state hospital closures.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20136

(a) Commencing August 1, 2012, the board shall provide a five-year strategic plan for emerging investment manager participation across all asset classes.

(b) The board shall submit a report to the Legislature, commencing March 1, 2014, and each March 1 thereafter, regarding the progress of the strategic plan. The report shall be submitted in compliance with Section 9795 of the Government Code.

(c) The board shall define the term “emerging investment manager” for purposes of this section.

(d) Nothing in this section shall require the board to take action that is not consistent with the fiduciary responsibilities of the board as described in Section 17 of Article XVI of the California Constitution.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2011, Ch. 701, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2018, by its own provisions.)



20138

(a) Notwithstanding any other provisions of law, the board shall provide by rule for conducting structured preretirement information seminars. The seminars shall be for the benefit of all members who have attained age 45.

(b) The board shall devise plans for, and in cooperation with appointing powers, design structured seminars to enhance awareness of the features, benefits, and services of this system. Seminars shall include information to assist members to understand the importance of financial and estate planning and how choices and options offered by this system may impact retirement security.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20139

The board shall have the power to administer funds in the California Secure Choice Retirement Savings Trust pursuant to a contract with the California Secure Choice Retirement Savings Investment Board as provided in Title 21 (commencing with Section 100000) and to help all California workers to plan and save for retirement.

(Added by Stats. 2012, Ch. 734, Sec. 2. Effective January 1, 2013.)






ARTICLE 3 - Fiduciary Duties

20150

A board member or employee of the board shall not, directly or indirectly:

(a) Have any interest in the making of any investment, or in the gains or profits accruing therefrom.

(b) For himself or herself or as an agent or partner of others, borrow any funds or deposits of this system, nor use those funds or deposits in any manner except to make current and necessary payments authorized by the board.

(c) Become an indorser, surety or obligor on investments by the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20151

The board and its officers and employees shall discharge their duties with respect to this system solely in the interest of the participants and beneficiaries:

(a) For the exclusive purpose of both of the following:

(1) Providing benefits to members, retired members, and their survivors and beneficiaries.

(2) Defraying reasonable expenses of administering this system.

(b) Minimizing the employers’ costs of providing benefits under this part.

(c) By investing with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an enterprise of a like character and with like aims.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20152

Notwithstanding Section 13340, there is hereby continuously appropriated, without regard to fiscal years, from the retirement fund to the board, the amount necessary to pay for any insurance obtained pursuant to Section 7511, which payments shall be made upon warrants drawn by the Controller upon demands made by the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20152.5

No matter involving any vendor or contractor in their individual or any other capacity shall be considered during a closed session on any transaction involving the system unless, prior to the closed session, a written disclosure has been submitted by the vendor or contractor of any campaign contributions aggregating two hundred fifty dollars ($250) or more and any gifts aggregating fifty dollars ($50) or more in value that the vendor or contractor has made during the preceding calendar year to any member of the board or any officer or employee of the system. Failure to disclose the campaign contributions and gifts shall provide the basis for disqualification of the contractor or the vendor.

(Added by Stats. 1998, Ch. 923, Sec. 5. Effective January 1, 1999.)



20153

(a) During the process leading to an award of any contract by the system, no member of the board or its staff shall knowingly communicate concerning any matter relating to the contract or selection process with any party financially interested in the contract or an officer or employee of that party, unless the communication is (1) part of the process expressly described in the request for proposal or other solicitation invitation, or (2) part of a noticed board meeting, or (3) as provided in subdivision (c). Any applicant or bidder who knowingly participates in a communication that is prohibited by this subdivision shall be disqualified from the contract award.

(b) During the evaluation of any prospective investment transaction, no party who is financially interested in the transaction, or an officer or employee of that party, may knowingly communicate with any board member concerning any matter relating to the transaction or its evaluation, unless the financially interested party discloses the content of the communication in a writing addressed and submitted to the executive officer and the board prior to the board’s action on the prospective transaction. This subdivision shall not apply to communications that are part of a noticed board meeting, or as provided in subdivision (c).

(1) The writing shall disclose the date and location of the communication, and the substance of the matters discussed. The board shall prescribe other procedures concerning this disclosure.

(2) Any board member who participates in a communication subject to this subdivision shall also have the obligation to disclose the communication to the executive officer and board, prior to the board’s action on the prospective transaction. The board shall prescribe procedures for this disclosure, including procedures to apply to board members who fail to disclose communications as required by the subdivision.

(3) Consistent with its fiduciary duties, the board shall determine the appropriate remedy for any knowing failure of a financially interested party to comply with this subdivision including, but not limited to, outright rejection of the prospective investment transaction, reduction in fee received, or any other sanction.

(4) The communications disclosed under this subdivision shall be made public, either at the open meeting of the board in which the transaction is considered, or if in closed session, upon public disclosure of any closed session votes concerning the investment transaction.

(c) The procedures and prohibitions prescribed by this section shall not apply to:

(1) Communications that are incidental, exclusively social, and do not involve the system or its business, or the board or staff member’s role as a system official.

(2) Communications that do not involve the system or its business and that are within the scope of the board or staff member’s private business or public office wholly unrelated to the system.

(Amended by Stats. 1998, Ch. 923, Sec. 6. Effective January 1, 1999.)






ARTICLE 4 - Correction of Errors and Omissions

20160

(a) Subject to subdivisions (c) and (d), the board may, in its discretion and upon any terms it deems just, correct the errors or omissions of any active or retired member, or any beneficiary of an active or retired member, provided that all of the following facts exist:

(1) The request, claim, or demand to correct the error or omission is made by the party seeking correction within a reasonable time after discovery of the right to make the correction, which in no case shall exceed six months after discovery of this right.

(2) The error or omission was the result of mistake, inadvertence, surprise, or excusable neglect, as each of those terms is used in Section 473 of the Code of Civil Procedure.

(3) The correction will not provide the party seeking correction with a status, right, or obligation not otherwise available under this part.

Failure by a member or beneficiary to make the inquiry that would be made by a reasonable person in like or similar circumstances does not constitute an “error or omission” correctable under this section.

(b) Subject to subdivisions (c) and (d), the board shall correct all actions taken as a result of errors or omissions of the university, any contracting agency, any state agency or department, or this system.

(c) The duty and power of the board to correct mistakes, as provided in this section, shall terminate upon the expiration of obligations of this system to the party seeking correction of the error or omission, as those obligations are defined by Section 20164.

(d) The party seeking correction of an error or omission pursuant to this section has the burden of presenting documentation or other evidence to the board establishing the right to correction pursuant to subdivisions (a) and (b).

(e) Corrections of errors or omissions pursuant to this section shall be such that the status, rights, and obligations of all parties described in subdivisions (a) and (b) are adjusted to be the same that they would have been if the act that would have been taken, but for the error or omission, was taken at the proper time. However, notwithstanding any of the other provisions of this section, corrections made pursuant to this section shall adjust the status, rights, and obligations of all parties described in subdivisions (a) and (b) as of the time that the correction actually takes place if the board finds any of the following:

(1) That the correction cannot be performed in a retroactive manner.

(2) That even if the correction can be performed in a retroactive manner, the status, rights, and obligations of all of the parties described in subdivisions (a) and (b) cannot be adjusted to be the same that they would have been if the error or omission had not occurred.

(3) That the purposes of this part will not be effectuated if the correction is performed in a retroactive manner.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20161

Notwithstanding any other provision of this part or of Section 13943.2 or 16302.1 to the contrary, the following shall apply:

(a) When there has been a payment of death benefits, a return of accumulated contributions, a contribution adjustment, or a deposit of contributions, this system may refrain from collecting an underpayment of accumulated contributions if the amount to be collected is two hundred fifty dollars ($250) or less.

(b) When there has been a payment of death benefits, a return of accumulated contributions, a contribution adjustment, or a deposit of contributions, and there is a balance of fifty dollars ($50) or less remaining posted to a member’s individual account, or an overpayment of fifty dollars ($50) or less was received, this system may dispense with a return of accumulated contributions.

(c) When there is a positive or negative balance of two hundred fifty dollars ($250) or less remaining posted to a member’s individual account, or the balance exceeds two hundred fifty dollars ($250) but the difference to the monthly allowance unmodified by any optional settlement is less than five dollars ($5), this system may dispense with any recalculation of, or other adjustment to, benefit payments.

(d) The dollar amounts specified in subdivisions (a) and (c) shall be adjusted in accordance with any changes in the dollar amounts specified in Section 13943.2.

(Amended by Stats. 2003, Ch. 519, Sec. 2. Effective January 1, 2004.)



20163

(a) If more or less than the correct amount of contribution required of members, the state, or any contracting agency, is paid, proper adjustment shall be made in connection with subsequent payments, or the adjustments may be made by direct cash payments between the member, state, or contracting agency concerned and the board or by adjustment of the employer’s rate of contribution. Adjustments to correct any other errors in payments to or by the board, including adjustments of contributions, with interest, that are found to be erroneous as the result of corrections of dates of birth, may be made in the same manner. Adjustments to correct overpayment of a retirement allowance may also be made by adjusting the allowance so that the retired person or the retired person and his or her beneficiary, as the case may be, will receive the actuarial equivalent of the allowance to which the member is entitled. Losses or gains resulting from error in amounts within the limits set by the California Victim Compensation and Government Claims Board for automatic writeoff, and losses or gains in greater amounts specifically approved for writeoff by the California Victim Compensation and Government Claims Board, shall be debited or credited, as the case may be, to the reserve against deficiencies in interest earned in other years, losses under investments, and other contingencies.

(b) No adjustment shall be made because less than the correct amount of normal contributions was paid by a member if the board finds that the error was not known to the member and was not the result of erroneous information provided by him or her to this system or to his or her employer. The failure to adjust shall not preclude action under Section 20160 correcting the date upon which the person became a member.

(c) The actuarial equivalent under this section shall be computed on the basis of the mortality tables and actuarial interest rate in effect under this system on December 1, 1970, for retirements effective through December 31, 1979. Commencing with retirements effective January 1, 1980, and at corresponding 10-year intervals thereafter, or more frequently at the board’s discretion, the board shall change the basis for calculating actuarial equivalents under this article to agree with the interest rate and mortality tables in effect at the commencement of each 10-year or succeeding interval.

(Amended by Stats. 2006, Ch. 538, Sec. 292. Effective January 1, 2007.)



20164

(a) The obligations of this system to its members continue throughout their respective memberships, and the obligations of this system to and in respect to retired members continue throughout the lives of the respective retired members, and thereafter until all obligations to their respective beneficiaries under optional settlements have been discharged. The obligations of the state and contracting agencies to this system in respect to members employed by them, respectively, continue throughout the memberships of the respective members, and the obligations of the state and contracting agencies to this system in respect to retired members formerly employed by them, respectively, continue until all of the obligations of this system in respect to those retired members, respectively, have been discharged. The obligations of any member to this system continue throughout his or her membership, and thereafter until all of the obligations of this system to or in respect to him or her have been discharged.

(b) For the purposes of payments into or out of the retirement fund for adjustment of errors or omissions, whether pursuant to Section 20160, 20163, or 20532, or otherwise, the period of limitation of actions shall be three years, and shall be applied as follows:

(1) In cases where this system makes an erroneous payment to a member or beneficiary, this system’s right to collect shall expire three years from the date of payment.

(2) In cases where this system owes money to a member or beneficiary, the period of limitations shall not apply.

(c) Notwithstanding subdivision (b), in cases where payment is erroneous because of the death of the retired member or beneficiary or because of the remarriage of the beneficiary, the period of limitation shall be 10 years and shall commence with the discovery of the erroneous payment.

(d) Notwithstanding subdivision (b), where any payment has been made as a result of fraudulent reports for compensation made, or caused to be made, by a member for his or her own benefit, the period of limitation shall be 10 years and that period shall commence either from the date of payment or upon discovery of the fraudulent reporting, whichever date is later.

(e) The board shall determine the applicability of the period of limitations in any case, and its determination with respect to the running of any period of limitation shall be conclusive and binding for purposes of correcting the error or omission.

(Amended by Stats. 2009, Ch. 130, Sec. 13. Effective January 1, 2010.)






ARTICLE 5 - The Retirement Fund

20170

The Public Employees’ Retirement Fund in the State Treasury is continued in existence.

The Public Employees’ Retirement Fund is a trust fund created, and administered in accordance with this part, solely for the benefit of the members and retired members of this system and their survivors and beneficiaries.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20171

The board has the exclusive control of the administration and investment of the retirement fund.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20172

Notwithstanding any other provision of law, the board may retain a bank or trust company to serve as custodian for safekeeping, delivery, securities valuation, investment performance reporting, and other services in connection with investment of the retirement fund. Notwithstanding Section 13340, all moneys in the fund are continuously appropriated, without regard to fiscal years, for payments which shall be made upon warrants drawn by the Controller upon demands made by the board. Upon demand of the board, warrants shall be drawn for the purpose of making payments by electronic fund transfers.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20173

Costs of administration of this system shall be paid from funds appropriated for interest income from the retirement fund.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20174

Interest earned on any cash deposit in a bank by the Treasurer and income on other assets constituting a part of the fund shall be credited to the fund as received. Income, of whatever nature, earned on the retirement fund during any fiscal year, in excess of the interest credited to contributions during that year shall be retained in the fund as a reserve against deficiencies in interest earned in other years, losses under investments, court-mandated costs, and actuarial losses resulting from terminations, mergers, and dissolutions of contracting agencies.

Unless specifically authorized by this part, no funds in the reserve against deficiencies shall be available for the payment of benefits. The board, however, may apply to reduce the book value of securities purchased all or part of the excess of the proceeds of the sale or the redemption prior to maturity of securities over the book value of the securities sold (a) if the purchase of securities is made with those proceeds and (b) if the terms of both securities from the date of sale, redemption prior to maturity, or purchase, as the case may be, to the respective dates of maturity do not differ by more than five years. All applications of these excess proceeds, even with greater differences in terms, heretofore made by the board are hereby validated and confirmed.

At the end of each fiscal year, the amount in the reserve against deficiencies that exceeds 0.20 percent of the total assets of this system shall be credited to other accounts as prescribed by this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20175

Notwithstanding any other provision of law, funds in the reserve against deficiencies shall not be used to pay any employers’ contribution required by this chapter to be paid by the state, any school employer, or any contracting agency.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20176

Notwithstanding any other provision of law, no funds in the retirement fund shall be expended for any purpose other than the cost of administration of this system, investments for the benefit of this system, the reduction of employer contributions, and the provision of benefits to the members and retired members of this system and their survivors and beneficiaries.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20177

The board shall deposit monthly in the State Treasury to the credit of the retirement fund all amounts received by it under this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20178

(a) The board shall credit all contributions of members in the retirement fund with interest at an interest crediting rate of 6 percent compounded at each June 30. The retired member reserves in the retirement fund shall be credited with the lesser of the current actuarial interest rate or the current annual interest rate compounded at each June 30. The interest amount that would have been credited to the member’s account on and after June 30, 1991, had the account been credited with the lesser of the current actuarial interest rate or the current annual interest rate, rather than at the 6-percent interest crediting rate, shall be credited to retired member reserves.

(b) Notwithstanding subdivision (a), the difference between the interest amount that was credited to the account of any state or school member of this system who was paid his or her accumulated contributions on or after June 30, 1991, and the lesser of the current actuarial interest rate or the current annual interest rate, shall be transferred to the state or school account, as appropriate, established by the board under Section 21337 to fund the purchasing power protection allowance for retirees, survivors, or beneficiaries of state or school employers.

(c) Notwithstanding subdivisions (a) and (b), if the current net earnings rate for state or school members exceeds the interest rate used to credit the retired member accounts of state or school employers, in addition to the amounts transferred to the separate accounts established for state and school employers under Section 21337, the remaining amounts shall be credited to employer accounts.

(d) The current annual interest rate may be lower than the current actuarial interest rate.

(Amended by Stats. 2000, Ch. 483, Sec. 1. Effective September 19, 2000. Applicable from July 1, 2000, by Sec. 4 of Ch. 483.)






ARTICLE 6 - Investments

20190

The board has exclusive control of the investment of the retirement fund. Except as otherwise restricted by the California Constitution and by law, the board may, in its discretion, invest the assets of the fund through the purchase, holding, or sale thereof of any investment, financial instrument, or financial transaction when the investment, financial instrument, or financial transaction is prudent in the informed opinion of the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20191

The board may itself make any investment authorized by law or sell any security, obligation, or real property in which moneys in the retirement fund are invested, by affirmative vote of at least seven members of the board, or by the same affirmative vote may from time to time adopt an investment resolution that shall contain detailed guidelines by which to designate those securities and real property that are acceptable for purchase. While the resolution is in effect, securities and real property may be purchased for investment by an officer or employee of the board designated by it for that purpose, and sales of securities may be consummated by the officer or employee under the conditions prescribed. Purchases and sales of securities shall be reported to the board, on a monthly basis, at its next regular meeting.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20191.5

(a) All investment transaction decisions made during a closed session pursuant to paragraph (16) of subdivision (c) of Section 11126 shall be by rollcall vote entered into the minutes of that meeting.

(b) The board, within 12 months of the close of an investment transaction or the transfer of system assets for an investment transaction, whichever occurs first, shall disclose and report the investment at a public meeting.

(Added by Stats. 1998, Ch. 923, Sec. 7. Effective January 1, 1999.)



20192

In addition to the other investments authorized by this article, the board may invest in real estate and leases thereof and improvements thereon for business or residential purposes as an investment for the production of income.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20193

The board may invest the money in the retirement fund in real property or improvements thereon or to be constructed thereon when the real property or improvements are acquired or to be made by or for sale or lease to the state or a public agency. The board may acquire the real property under Part 11 (commencing with Section 15850) of Division 3. Title to real property acquired by or on behalf of the board pursuant to this section or under Part 11 (commencing with Section 15850) of Division 3 shall be vested in the board. The Director of General Services on behalf of the state may hire or lease as lessee real property or improvements acquired pursuant to this section for lease to the state. The lease may contain an option or options to purchase the property, or a provision that title to the property shall vest in the state at the expiration of the term, and the Director of General Services is authorized to acquire the property. The board also may invest money in any valid special obligations of the state or a public agency or an agency of either issued to finance a public building and secured solely by the building or revenues, rentals or receipts received from operation of the building. This section shall not be construed as authorization to acquire any real property or improvements thereon or to issue any obligation to finance the acquisition on behalf of the state unless that acquisition is authorized by a separate act or appropriation enacted by the Legislature.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20194

(a) Notwithstanding any other provision of law, the board shall give first priority to investing not less than 25 percent of all funds which become available in a fiscal year for new investments, in the following:

(1) Obligations secured by a lien or charge solely on residential realty, including rental housing, located in the state and on the security of which, commercial banks are permitted to make loans pursuant to Article 2 (commencing with Section 1220) of Chapter 10 of Division 1 of the Financial Code.

(2) Securities representing a beneficial interest in a pool of obligations secured by a lien or charge solely on residential realty located in the state.

(3) Certificates of deposit issued by savings and loan associations, if the savings and loan associations agree to make loans, or to fund tax-exempt notes or bonds issued by housing authorities, cities, or counties, on residential realty located in the state, including rental housing, in an amount equal to the amount of the deposit.

(b) Funds subject to investment pursuant to this section include all moneys received as employer and member contributions, investment income, and the proceeds from all net gains and losses from securities, reduced by the amount of benefit payments and withdrawals occurring during the fiscal year. In computing the amount of investment pursuant to this section, a dollar-for-dollar credit shall be given for residential realty investments described in this section that are contractually agreed to be made by a financial institution from which the board, in consideration thereof, purchases other investments. In computing the amount of investment pursuant to this section, the board may elect to include the dollar amount of commitments to purchase mortgages from public revenue bond programs in the year the commitment is given. However, that election may not exceed one-fifth of the total guideline amount.

(c) Nothing in this section shall be construed to require the acquisition of any instrument or security at less than the market rate.

(d) If the board determines during any fiscal year that compliance with this section will result in lower overall earnings for the fund than obtainable from alternative investment opportunities that would provide equal or superior security, including guarantee of yield, the board may substitute those higher yielding investments, to the extent actually available for acquisition, for the investments otherwise specified by this section. Additionally, if, and to the extent that, adherence to the diversification guideline specified in this section would conflict with its fiduciary obligations in violation of Section 9 of Article I of the California Constitution or Section 10 of Article I of the United States Constitution, or would conflict with the standard for prudent investment of the fund set forth in Section 17 of Article XVI of the California Constitution, the board may substitute alternative investments. In that case, the board shall estimate the amount of funds available for investment in substitute alternative investments and the amount of funds invested pursuant to the first paragraph of this section and shall submit its resolution of findings and determinations, together with a description of the type, quantity, and yield of the investments substituted, to the Governor and to the Joint Committee on Legislative Audit within 20 days following the conclusion of the fiscal year. Within 30 days thereafter, the Joint Committee on Legislative Audit shall transmit the State Auditor’s report to the Speaker of the Assembly and to the Senate Committee on Rules for transmittal to affected policy committees.

(e) The board, upon determining the final amount of funds available for investment in substitute alternative investments and the estimated amount of funds invested pursuant to the first paragraph of this section, shall submit that information to the Governor and the Joint Committee on Legislative Audit. Thereafter, the Joint Committee on Legislative Audit shall transmit the report of the State Auditor to the Speaker of the Assembly and the Senate Committee on Rules for transmittal to the affected policy committees.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20194.5

In addition to the other investments authorized by this article, the board may invest in Property Assessed Clean Energy (PACE) bonds, as defined in Section 26104 of the Public Resources Code.

(Added by Stats. 2010, Ch. 583, Sec. 4. Effective January 1, 2011.)



20195

(a) The board may select, purchase, or acquire in the name of the system, the fee or any lesser interest in real property, improved or unimproved, and may construct or remodel, and equip, an office building, including appropriate satellite structures, in the County of Sacramento, California, for its use and for the use of other state retirement systems excepting the State Teachers’ Retirement System, other departments, boards, and agencies of the state, or appropriate private commercial entities as space may be available from time to time. The office building and satellite structures shall conform to the Capital Master Plan if located within an area subject to the plan.

(b) The board may select, purchase, or acquire in the name of the system, the fee or any lesser interest in real property, improved or unimproved, and may construct or remodel, and equip, business recovery centers in California for use by the system as an alternate facility, emergency operations center, or data center that the board determines is appropriate for disaster preparedness.

(c) If the board acquires bare land, improvements shall be constructed according to plans approved by the State Public Works Board and Department of General Services.

(d) If the board acquires land with improvements thereon, the improvements shall be remodeled or completed in accordance with plans approved by the State Public Works Board and Department of General Services.

(e) If condemnation of the property selected is necessary, the board may elect to deposit the funds deemed necessary with the Treasurer. The funds are appropriated for purchase of the selected property subject to the Property Acquisition Law.

(f) Work on all projects shall be done under contract awarded to the lowest responsible bidder pursuant to bidding procedures set forth in Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 2009, Ch. 130, Sec. 14. Effective January 1, 2010.)



20196

The board may contract with the Department of General Services or any other state department for assistance and supervision in the acquisition of real property and the construction thereon of buildings and improvements authorized in this article.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20197

All buildings and improvements constructed by the board under this article may contain space in excess of the immediate requirements of the board that, until needed, may be leased by the board upon those terms and conditions as may be approved by the board.

The board may contract with the Department of General Services to handle the rentals of any excess space over and above that required by the board and to furnish general supervision and maintenance of buildings and improvements constructed under the provisions of this article.

(Amended by Stats. 2010, Ch. 639, Sec. 1. Effective January 1, 2011.)



20198

Any building or improvement constructed by the board under this article shall be subject to the supervision of the board in accordance with rules and regulations established by the board with the assistance of the Department of General Services.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20199

The board shall establish a building account for the transfer of money that is continuously appropriated for that purpose from the retirement fund for the cost of the acquisition of real property, the construction or remodeling of buildings and improvements thereon, the maintenance, repair, and improvement thereof, and for other necessary operational expenses.

For accounting purposes the board shall pay to the building account an amount sufficient to repay all costs for construction and maintenance of space used by the board. Other amounts or contributions received shall be deposited in the building account and disbursed as provided in this section.

The board may contract with the Department of General Services for the purchase of insurance against loss of, or damage to, the property or the loss of use or occupancy of the building, liability insurance and other insurance as is customarily carried on state office buildings. Premiums for the insurance shall be paid from the building account.

Money in the building account that is in excess of current needs shall be paid into the retirement fund monthly. The land, building, equipment, and improvements thereon, shall constitute an asset in the retirement fund and shall be carried on the books thereof as such in accordance with generally accepted accounting practices.

(Amended by Stats. 2012, Ch. 833, Sec. 3. Effective January 1, 2013.)



20200

(a) Notwithstanding any other provision of law, the board may establish a program utilizing the retirement fund to assist system members, through financing, to obtain homes throughout the United States.

(b) For the purpose of this section, the term “member” means any person who is receiving, or is entitled to receive, a retirement allowance funded by this system, the Legislators’ Retirement System, the Judges’ Retirement System, or the Judges’ Retirement System II, notwithstanding any vesting requirement and without regard to present eligibility to retire.

(c) The board shall adopt regulations governing the program that shall, among other things, provide:

(1) That home loans be made available to members for the purchase of single-family dwellings, two-family dwellings, three-family dwellings, four-family dwellings, single-family cooperative apartments, and single-family condominiums.

(2) That private lending institutions throughout the United States shall originate and service its home loans pursuant to agreements entered into between those institutions and the board.

(3) That the recipients of the loans occupy the homes as their permanent residences in accord with rules and regulations established by the board.

(4) That its home loans shall be available only for the purchase or refinancing of homes throughout the United States and that under no condition shall a member have more than one outstanding loan.

(5) That the amount and length of the loans shall be pursuant to a schedule periodically established by the board that shall provide a loan-to-value ratio of no greater than the following:

(A) One hundred percent for the first loan for a single-family dwelling, single-family cooperative apartment, or single-family condominium.

(B) Ninety-five percent for the first loan on a two-family dwelling.

(C) Ninety percent for the first loan on a three-family dwelling or four-family dwelling.

The portion of any loan exceeding 80 percent of value shall be insured by an admitted mortgage guaranty insurer conforming to Chapter 2A (commencing with Section 12640.01) of Part 6 of Division 2 of the Insurance Code, in an amount so that the unguaranteed portion of the loan does not exceed 75 percent of the market value of the property together with improvements thereon.

(6) That there may be prepayment penalties assessed on its loans in accordance with rules and regulations established by the board.

(7) That the criteria and terms for its loans shall provide the greatest benefit to members consistent with the financial integrity of the program and the sound investment of the retirement fund.

(8) Any other terms and conditions as the board shall deem appropriate.

(d) This section shall be known as, and may be cited as, the Dave Elder Public Employees’ Retirement System Member Home Loan Program Act.

(Amended by Stats. 2003, Ch. 97, Sec. 1. Effective January 1, 2004.)



20201

(a) It is the intent of the Legislature that the provisions of this section be available to assist members in obtaining homes throughout the United States. The Legislature intends that home loans made pursuant to Section 20200 and this section shall be secured primarily by the property acquired except as authorized pursuant to paragraph (1) of subdivision (b) and shall not exceed the fair market value of the property acquired.

(b) The board shall include in any program established pursuant to Section 20200 a procedure whereby a member may obtain 100-percent financing for the purchase of a single-family dwelling unit in accordance with the following criteria:

(1) The member shall obtain one loan with a loan-to-value ratio not to exceed 95 percent secured by the purchased home and a second personal loan with a loan-to-value ratio not to exceed 5 percent secured by a portion of the accumulated contributions and vested accrued benefits in the member’s individual account. A member can only have one outstanding personal loan.

(2) The loan secured by the purchased home shall be consistent with the loan-to-value ratios specified in the schedules established pursuant to Section 20200.

(3) The amount of a conforming loan on a single-family dwelling unit shall not exceed 95 percent of the Federal National Mortgage Association (FNMA) conforming loan limits. The amount shall be adjusted annually as determined by the Federal National Mortgage Association (FNMA). In no event, shall the loan amount exceed three hundred fifty thousand dollars ($350,000).

(4) In no event may the personal loan secured by the accumulated contributions and vested accrued benefits in the member’s individual account exceed 50 percent of the current value amount of the accumulated contributions.

(5) The pledge of security under this section shall remain in effect until the loan is paid in full.

(c) In the event of a default on the personal loan secured by the member’s contributions as authorized by this section, the board may deduct an amount from the member’s contributions on deposit and adjust the member’s accrued benefit, up to the amount pledged as security, prior to making any disbursement of retirement benefits.

(d) The secured personal loan permitted under this section shall be made available only to currently employed members who meet eligibility criteria the board deems advisable.

(e) If the member is married at the time the home is purchased with a personal loan secured by the member’s contributions as authorized by this section, then the member’s spouse shall agree in writing to the pledge of security, as to his or her community interest in the amount pledged regardless of whether title to the home is in joint tenancy.

(f) The pledge of security under this section shall take binding effect, notwithstanding Section 21255. In the event of default, the accumulated contributions in the member’s account shall be reduced as necessary to recover any outstanding loan balance, not to exceed the pledged amount.

(g) Appropriate administrative costs of implementing this section shall be paid by the members utilizing this section. Those costs may be included in the loan amount.

(h) Appropriate interest rates shall be periodically reviewed and adjusted to provide loans to members consistent with the financial integrity of the member home loan program and the sound and prudent investment of the retirement fund.

(i) The amendments to this section by Chapter 1094 of the Statutes of 1994 shall be deemed to have become operative on November 1, 1993.

(j) The board shall administer this section under other terms and conditions it deems appropriate and in keeping with the investment standard set forth in Section 20151. The board may adopt procedural guidelines as necessary for its administration of this section and to assure compliance with applicable state and federal laws.

(Amended by Stats. 1998, Ch. 678, Sec. 5. Effective January 1, 1999.)



20202

The board may, subject to and consistent with its fiduciary duty, establish a program utilizing the retirement fund to assist currently employed members and annuitants who are victims of a natural disaster to obtain loans from the retirement fund for the sole purpose of repairing or rebuilding their homes which have been damaged by a natural disaster. In order to qualify for a loan the home of the member or annuitant shall have been damaged by a natural disaster and the home shall have been in an area that has been declared a disaster area in a proclamation of the Governor of a state of emergency affecting the area in which the member or annuitant resides.

The board may lend any amount of money, up to and including 100 percent of the costs of repairing or rebuilding a home of a member or annuitant. However, 5 percent of the loan shall be secured by the contributions of the member who requests the loan.

The board may, under conditions it may deem prudent, require that a member or annuitant pledge other assets as collateral for a loan.

The board shall establish terms for the termination of loans made pursuant to this section upon the separation of members from service, to ensure, in the case of any default, that this system shall not suffer any loss, and to provide, as a condition of retirement, for alternative security. The board may impose other terms and conditions as the board may determine appropriate.

The Legislature hereby reserves full power and authority to change, revise, limit, expand, or repeal the loan program authorized by this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20203

Notwithstanding any other provision of the law, the board may enter into security loan agreements pursuant to Division 8 (commencing with Section 7600) of Title 1 with respect to securities in which the board is authorized by law to invest.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20206

The board shall employ investment counsel on its staff or on a consulting basis or trust companies or trust departments of bands to render service in connection with the board’s investment program.

Whenever the board elects to contract with outside firms for investment counseling services it shall obtain proposals from all interested firms and conduct a public meeting at which a consultant or consultants shall be selected by the board. At least once in each three-year period after the prior selection, a consultant or consultants shall be obtained by the same procedure upon submission of new proposals.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20207

(a) The Legislature finds and declares that changing economic conditions and increasing complexity in the investment market make it necessary and desirable that this system obtain the best possible investment expertise.

(b) It is the intent of the Legislature that the board secure investment advisers with the composite expertise necessary for the investment of the retirement fund portfolio.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20208

Upon a finding by the board that necessary investment expertise is not available within existing civil service classifications, and with the approval of the State Personnel Board, the board may contract with qualified investment personnel having demonstrated expertise in the management of large and diverse investment portfolios to render service in connection with the investment program of the board.

The board shall report to the Governor, the Legislature, and the Joint Legislative Budget Committee on the nature, duration, and cost of investment contract services used. The report shall be submitted annually in April.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20209

The board shall, pursuant to the state civil service statutes, either contract with, or establish and fill a full-time position for, a person who is experienced and knowledgeable in corporate management issues to monitor each corporation any of whose shares are owned by this system and to advise the board on the voting of the shares owned by this system and on the responses of this system to merger proposals and tender offers.

Notwithstanding Section 13340, there is hereby continuously appropriated, without regard to fiscal years, from the retirement fund, an amount sufficient to pay all costs arising from this section.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20210

Notwithstanding any other provision of law, the board shall, by contract, retain not less than two separate individual investment advisers. There is hereby appropriated, without regard to fiscal year, from the retirement fund, an amount sufficient to pay all costs arising from this section.

No costs arising from this section shall be paid from the General Fund.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 7 - Records and Reports

20220

The board shall, on the request of a board of retirement of a county retirement system supply information and data necessary for administration of that system as it is affected by membership in and service credited under this system.

(Amended by Stats. 1996, Ch. 906, Sec. 14. Effective January 1, 1997.)



20221

Each state agency, school employer, and the chief administrative officer of a contracting agency or any other person who its governing body may designate shall furnish all of the following:

(a) Immediate notice to the board, in the manner prescribed by the system, of the change in status of any member resulting from transfer, promotion, leave of absence, resignation, reinstatement, dismissal, or death.

(b) Any additional information concerning any member that the board may require in the administration of this system.

(c) The services of its officer and departments that the board may request in connection with claims by members against this system.

(Amended by Stats. 2009, Ch. 130, Sec. 15. Effective January 1, 2010.)



20221.5

Every state agency, school employer, or contracting agency shall, upon request from the board, provide information on its employees who are not enrolled as members of the system to assist the board to carry out the administration of the system.

(a) The information provided under this section shall be submitted in the manner and under the conditions prescribed by the board.

(b) Nothing in this section shall be construed to supersede or diminish an employer’s responsibility to determine eligibility or to enroll its qualifying employees in membership.

(c) Any information obtained under this section shall be treated as confidential by the system, under the same terms and conditions that apply to information that is confidential pursuant to Section 20230.

(Added by Stats. 2008, Ch. 261, Sec. 1. Effective January 1, 2009.)



20222

The comptroller of the university, or any other official who the university may designate, shall furnish monthly reports to the board showing changes in the status of all members employed by the university during the preceding month, and shall furnish any additional information concerning any members that the board may require in the administration of this system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20222.5

(a) The board may, during the course of an audit, require each state employer, school employer, including each school district represented by a school employer, and contracting agency, to provide information or make available for examination or copying at a specified time and place, or both, books, papers, any data, or records, including, but not limited to, personnel and payroll records, as deemed necessary by the board to determine the correctness of retirement benefits, reportable compensation, enrollment in, and reinstatement to this system.

(b) Before initiating an audit, the board shall notify the subject of the audit of the estimated time required to complete the audit. The estimate shall be based upon various factors, including, but not limited to, the following:

(1) The number of employees.

(2) Employment classifications.

(3) Benefits.

(4) Contract provisions.

(5) Geographical location.

(6) Time required for audits of comparable entities.

(7) Additional time factors raised by the subject of the audit.

(c) If an audit requires an excess of the time estimated, the board may assess a reasonable charge upon the employer to recover additional costs incurred for the excess time to complete the audit. A contracting agency shall not be assessed for delays during the course of an audit that are reasonably outside of the agency’s control.

(d) The information obtained from an employer under this section shall remain confidential pursuant to Section 20230.

(Amended by Stats. 2011, Ch. 107, Sec. 1. Effective January 1, 2012.)



20223

Each employee shall file with the board information affecting his or her status as a member as the board may require.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20224

If it is impracticable for the board to determine from the records the length of service, compensation, or age of any member, or if any member refuses or fails to give the board a statement of his or her state service, compensation, or age, the board may estimate the length of service, compensation, or age.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20225

(a) In addition to other records and accounts, the board shall keep records and accounts necessary to compute at any time:

(1) The total accumulated contributions of members.

(2) The total accumulated contributions of retired members and of deceased members, to or on account of whom payments involving life contingencies are paid, less the annuity payments made to the members.

(3) The accumulated contributions of the state, school employers, and of contracting agencies held for the benefit of members on account of current service.

(4) All other accumulated contributions of the state, school employers, and of contracting agencies, which shall include the amounts available to meet the obligation of the state, school employers, and of the contracting agencies, respectively, on account of benefits that have been granted to, or on account of, retired and deceased employees and on account of prior service of members.

(b) For the purposes of this section, all employers subject to Chapter 9 (commencing with Section 20790) shall be deemed to be a single account with respect to their local miscellaneous members, all other employers not subject to Chapter 9 shall be deemed to be a single account with respect to their local miscellaneous members, all employers of local safety members shall be deemed to be a single account with respect to those local safety members, and all employers of school members shall be deemed to be a single account with respect to those school members.

However, the purposes of this section shall be construed in conformity with the individual employer contribution rates established pursuant to Section 20815.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20226

The records and accounts required under Section 20225 shall not include the contributions made by the state or contracting agencies with respect to the survivor allowances provided for in Article 3 (commencing with Section 21570) of Chapter 14. The board shall keep additional records and accounts with respect to those contributions as will show at any time the accumulated contributions of the state and of contracting agencies held to meet the obligation of the state and of the contracting agencies, respectively, on account of survivor allowances.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20227

The actuary shall cause to be published, as of the date of the investigation and valuation made pursuant to Section 20131, a financial statement showing an actuarial valuation of the assets and liabilities of this system and a statement as to the accumulated cash and securities in the retirement fund as certified by the Controller. The actuary may omit from the statement, which shall be published as of July 1 of every other year, assets and liabilities resulting from prior service, and shall include assets and liabilities on account of current service in amounts equal only to accumulated contributions held on account of that service.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20228

The board shall annually employ a certified public accountant, who is not in public employment, to audit the financial statements of this system. The costs of the audit shall be paid from the income of the retirement fund. The audit shall be made annually. The board shall file a copy of the audit report with the Governor, the Secretary of the Senate, and the Chief Clerk of the Assembly.

The board, for purposes of Section 7504, may file internally prepared financial statements with the Controller within six months of the end of the fiscal year, and shall file independently audited financial statements as soon as they are available.

The annual audits of the financial statements of the system shall not be duplicated by the Department of Finance or the State Auditor.

This section does not affect the ability of the State Auditor or the Department of Finance to conduct other types of audits of the system as otherwise authorized by statute. This system shall be exempt from a pro rata general administrative charge for auditing.

(Amended by Stats. 2010, Ch. 639, Sec. 3. Effective January 1, 2011.)



20229

(a) The board, notwithstanding Section 10231.5, shall provide the Legislature, the Governor, and the Chair of the California Actuarial Advisory Panel, established pursuant to Section 7507.2 of the Government Code, with an annual report that includes all of the following, as these items apply to state employee retirement plans:

(1) (A) A description of the investment return assumption utilized by the board when determining the contribution rates.

(B) A calculation of the contribution rates utilizing an investment return assumption 2 percentage points above and 2 percentage points below the investment return assumption utilized by the board.

(2) (A) A description of the amortization period for any unfunded liabilities utilized by the board when determining the contribution rates.

(B) A calculation of the contribution rates based on an amortization period equal to the estimated average remaining service periods of employees covered by the contributions.

(3) (A) A description of the discount rate utilized by the board for reporting liabilities.

(B) A calculation of those liabilities based upon a discount rate that is 2 percent below the long-term rate of return actually assumed by the board.

(4) The market value of the assets controlled by the board and an explanation of how the actuarial value assigned to those assets differs from the market value of those assets.

(b) The Chair of the California Actuarial Advisory Panel, or his or her designee, within 30 days of receipt of the report required by subdivision (a) shall, during a publicly noticed joint hearing of the Senate Committee on Public Employment and Retirement and the Assembly Committee on Public Employees, Retirement and Social Security, do all of the following:

(1) Explain the role played by the investment return assumption and amortization period in the calculation of the contribution rates.

(2) Describe the consequences for future state budgets should the investment return assumption not be realized.

(3) Report whether the board’s amortization period exceeds the estimated average remaining service periods of employees covered by the contributions.

(c) The report required by subdivision (a) shall be submitted in compliance with Section 9795.

(Amended by Stats. 2011, Ch. 733, Sec. 1. Effective January 1, 2012.)



20230

Data filed by any member or beneficiary with the board is confidential, and no individual record shall be divulged by any official or employee having access to it to any person other than the member to whom the information relates or his or her authorized representative, the contracting agency or school district by which he or she is employed, any state department or agency, or the university. The information shall be used by the board for the sole purpose of carrying into effect the provisions of this part. Any information that is requested for retirement purposes by any public agency shall be treated as confidential by the agency.

The gross amount of any benefit or any refund of a PERS contribution due to a member or beneficiary is not confidential and may be released upon request to the board.

The board may seek reimbursement for reasonable administrative expenses incurred when providing that information. Except as provided by this section, no member’s, beneficiary’s or annuitant’s address, home telephone number, or other personal information shall be released.

For purposes of this section, “authorized representative” includes the spouse or beneficiary of a member when no contrary appointment has been made and when, in the opinion of the board, the member is prevented from appointing an authorized representative because of mental or physical incapacity or death.

(Amended by Stats. 1996, Ch. 927, Sec. 2. Effective January 1, 1997.)



20231

Notwithstanding any other provision of law, the Employment Development Department shall disclose to the board information in its possession relating to the earnings of any person who is receiving a disability retirement allowance from this system and has filed with the board a release permitting the Employment Development Department to furnish that information. The earnings information shall be released to the board only upon written request from the board specifying that the person is receiving a disability retirement allowance from this system. The request may be made by the executive officer of this system or by an employee of this system so authorized and identified by name and title by the executive officer in writing. The board shall notify recipients of disability retirement allowances with prescribed limits based on earnings that earnings information from the Employment Development Department’s records will be released upon request by the board. The board shall not release any earnings information received from the Employment Development Department to any person, agency, or other entity. This system shall reimburse the Employment Development Department for all reasonable administrative expenses incurred pursuant to this section. Any person receiving a disability retirement allowance who declines to authorize the release of earnings information as provided by this section shall instead furnish the board with proof of earnings the board may require, including, but not limited to, copies of the person’s federal and state income tax returns.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20232

As soon as practicable after the close of each fiscal year the board shall file with the Governor and the Legislature a report of its financial statements and investments for the fiscal year. The report shall be submitted in printed or electronic form and shall include, but not be limited to, each of the following:

(a) A copy of the annual audit performed pursuant to Section 20228.

(b) A review of the system’s asset mix strategy, a market review of the economic and financial environment in which investments were made, and a summary of the system’s general investment strategy.

(c) A description of the investments currently held by this system at cost and market value. The description of investments shall include, but not be limited to, the asset classes reported pursuant to Section 20235. The report shall also include a list of all investment holdings at the close of the fiscal year, including any major divestitures taken during the fiscal year.

(d) The following information regarding the rate of return of this system by asset type:

(1) Time-weighted market value rate of return on a five-year, three-year, and one-year basis.

(2) Portfolio return comparisons by asset class that compare investment returns with an alternative theoretical portfolio of comparable funds, universes, and indexes.

(e) The use of outside investment advisers and managers, including costs and fees.

(f) A description of the system’s investments at cost and market value held in the state.

(g) A review of the system’s custodial relationship and daily cash management, purchases, sales, turnover, private placements, soft dollar purchases, and transaction costs such as commissions, dealer spreads, and accommodations.

(Amended by Stats. 1997, Ch. 951, Sec. 1. Effective January 1, 1998.)



20235

(a) The board shall submit a review of this system’s assets to the Legislature on a quarterly basis. The report shall also be made available to all contracting agencies. The report shall do both of the following:

(1) Discuss this system’s portfolio and contain the following information:

(A) Concentration, current holdings at cost and market value, of equities.

(B) Concentration, current holdings at cost and market value, of fixed income instruments.

(C) Current holdings at cost and market value of real estate equities.

(D) Current holdings at cost and market value of mortgages.

(E) Options and forward commitments.

(F) Cash and cash equivalents.

(2) Disclose the following information on the rate of return of the fund by type of asset:

(A) Time-weighted return on a five-year, three-year, and one-year basis.

(B) Dollar-weighted return on a five-year, three-year, and one-year basis.

(C) Summary of performance of an alternative theoretical portfolio containing all investments and performance of comparable universes and other indexes.

(b) Upon written request from a contracting agency that does not participate in a risk pool, the board shall submit additional quarterly reports to the contracting agency as described in this subdivision. For the first quarter of the fiscal year, the report shall be submitted within 120 days after the end of the quarter and shall contain the agency’s beginning balance for the fiscal year. For the second and third quarters of the fiscal year, the report shall be submitted to the contracting agency within 90 days after the end of the quarter. For the fourth quarter of the fiscal year, the report shall be submitted within 180 days after the end of the quarter and shall contain the agency’s balance as of the end of the fiscal year. The report shall include, but need not be limited to, the following:

(1) All contributions made to the system by the contracting agency and its employees. The contributions shall be reported as the amounts paid and the amounts due from the contracting agency for both employer contributions and employee contributions.

(2) All benefits paid by the system to members of the contracting agency and their survivors and beneficiaries, including payments on account of pension, death, and disability benefits, and withdrawals of contributions. The benefits shall be reported as the total monthly allowances paid to retirees, survivors, and beneficiaries; the amount of total refunds paid; and the amount of any other lump sums paid.

(3) An amount that represents any miscellaneous adjustments, including transfers in and out.

(4) That quarter’s portion of the agency’s estimated share of the system’s administrative costs that shall be assessed at the end of the fiscal year.

(5) The rate of return for the system during the quarter as reported to the board by the investment committee.

(6) The estimated interest applied to the agency’s account as determined by the system. For purposes of this paragraph, the “estimated interest applied” means the estimate of the annual net earnings, as defined in Section 20052, and is subject to adjustment at the end of the fiscal year based on the actual dollar-weighted amount of investment return that shall be credited to the agency’s account for the fiscal year. The report for the fourth quarter of the fiscal year shall also include the actual dollar-weighted amount of investment return for the fiscal year that shall be credited to the contracting agency’s account.

(c) Upon written request from a contracting agency that participates in a risk pool, the board shall submit to the contracting agency quarterly reports that reflect the total contributions made to the system by agencies in the risk pool, the total benefits paid by the system with respect to the risk pool, the total estimated share of administrative costs for the risk pool, and the total estimated share of investment returns for the risk pool.

(d) A contracting agency requesting quarterly reports pursuant to subdivision (b) or (c) shall pay a fee, in an amount determined by the board, not to exceed one thousand five hundred dollars ($1,500) quarterly per agency while the manual process of collecting the information is in use.

(e) Any report received by a contracting agency pursuant to this section shall be made available by the agency to any employee organization that represents the agency’s employees and that requests a copy of the report.

(Amended by Stats. 2012, Ch. 833, Sec. 4. Effective January 1, 2013.)



20236

(a) The board shall provide the Legislature with an analysis of the asset and liability implications of each bill that would affect the investment strategy of this system, the funding of this system, or the benefit structure of this system. The analysis shall include an explanation of the methodology employed and the assumptions used in its preparation. Neither fiscal committee of the Legislature shall hear any such bill until the analysis has been provided to the committee.

(b) There is hereby continuously appropriated, without regard to fiscal years, from the retirement fund, an amount sufficient to pay all costs arising from subdivision (a), but not to exceed fifty thousand dollars ($50,000) in any one fiscal year.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 8 - Subrogation

20250

The provisions of this article shall be deemed to create a right of subrogation only to amounts paid as disability retirement allowances and special death benefits.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20251

As used in this article, “state fund” means the State Compensation Insurance Fund.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20252

If benefits are payable under this part because of an injury to or the death of a member and the injury or death is the proximate consequence of the act of a person other than his or her employer (the state or the employing contracting agency), the board may on behalf of this system recover from that person an amount that is the lesser of the following:

(1) An amount that is equal to one-half of the actuarial equivalent of the benefits for which this system is liable because of such injury or death.

(2) An amount that is equal to one-half of the remaining balance of the amount recovered after allowance of that amount that the employer or its insurance carrier have paid or become obligated to pay.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20253

The board may contract with the state fund or the Attorney General for the recovery on behalf of this system of any amounts that the board might recover from third persons under this article or Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 of the Labor Code, or that an insurer might recover under Section 11662 of the Insurance Code, or otherwise.

Under the contract, the state fund, in its own name or in the name of the board, or the Attorney General for the board, may, to recover the amounts regardless of whether the injury or death is industrial, commence and prosecute actions, file liens, or intervene in court proceedings all in the same manner and to the same extent, provided in Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 of the Labor Code, for the state fund or employer, except that the recovery shall not be made from benefits payable under this part because of the injury or death. The state fund or the Attorney General, as the case may be, may compromise claims before or after commencement of suit or entry of judgment for the amount as may be approved by a person duly authorized by the board for that purpose. The agreed cost of the service and the expense incidental thereto is a proper charge against the retirement fund.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20254

Any amount recovered by way of subrogation by the employer, workers’ compensation insurer or this system shall be applied first to the amounts that the employer or its insurer has paid or become obligated to pay. The balance of the amount recovered as specified in Section 20252 shall be paid to, or retained by, this system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20255

Actions brought by the board under this article shall be commenced within three years after the liability of this system to pay benefits is fixed. Liability of this system is fixed at the time the board approves the payment of benefits under this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 9 - Validation of Prior Acts

20260

All computations, payments, and other acts heretofore made or done by the board or its officers and employees are hereby ratified, confirmed, and validated.

(Amended by Stats. 1996, Ch. 906, Sec. 17. Effective January 1, 1997.)









CHAPTER 3 - Membership in System

ARTICLE 1 - Compulsory Membership

20280

This article does not apply to persons expressly excluded from membership in this system by Article 2 (commencing with Section 20300) and Article 3 (commencing with Section 20320).

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20281

All members of the retirement system immediately prior to the time this part becomes operative continue to be members of this system.

An employee of a contracting agency on the effective date of its contract with the board becomes a member immediately.

Every other employee becomes a member upon his or her entry into employment.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20281.5

(a) Notwithstanding Section 20281, a person who becomes a state miscellaneous member or state industrial member of the system on or after the effective date of this section because the person is first employed by the state and qualifies for membership shall be subject to the provisions of this section.

(b) Members subject to this section shall not accrue credit for service in the system and shall not make employee contributions to the system, including the contributions set forth in Section 20677.4, for employment with the state until the first day of the first pay period commencing 24 months after becoming a member of the system.

(c) Notwithstanding subdivision (a), this section shall not apply to any of the following:

(1) Persons who are already members or annuitants of the system at the time they are first employed by the state.

(2) Employees of the California State University, or the legislative or judicial branch of state government.

(3) Members of the Judges’ Retirement System, the Judges’ Retirement System II, the Legislators’ Retirement System, the State Teachers’ Retirement System, or the University of California Retirement Plan.

(4) Persons who are members of a reciprocal retirement system and whose employment was subject to a reciprocal retirement system within the six months prior to membership in this system.

(5) Persons whose service is not included in the federal system.

(6) Persons who are employed by the Department of the California Highway Patrol as students at the department’s training school established pursuant to Section 2262 of the Vehicle Code.

(7) Persons who had ceased to be members pursuant to Section 20340 or 21075.

(8) Persons who are National Guard members pursuant to Section 20380.5.

(d) A separation of employment does not alter the 24-month period described by subdivision (b). A member who separates from state employment shall remain subject to this section if he or she returns to state employment as a state miscellaneous or state industrial member within that 24-month period.

(e) Any regulations adopted by the board to implement the requirements of this section shall not be subject to the review and approval of the Office of Administrative Law, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3. The regulations shall become effective immediately upon filing with the Secretary of State.

(f) This section shall not apply to any person who first becomes a state miscellaneous member or a state industrial member on or after July 1, 2013.

(Amended by Stats. 2012, Ch. 296, Sec. 19. Effective January 1, 2013.)



20282

All officers, warrant officers, and enlisted men who after October 1, 1961, are placed on full-time active duty with the office of the Adjutant General, pursuant to Sections 142, 167, 321, 340 and 551 of the Military and Veterans Code, shall become members in the manner and under the same conditions as under this article apply to other state employees. The retirement benefit provisions of the Military and Veterans Code shall not apply to those persons. This section shall not apply to the Adjutant General or the Assistant Adjutant General.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20283

(a) Any employer that fails to enroll an employee into membership when he or she becomes eligible, or within 90 days thereof, when the employer knows or can reasonably be expected to have known of that eligibility shall be required to pay all arrears costs for member contributions and administrative costs of five hundred dollars ($500) per member as a reimbursement to this system’s current year budget.

(b) An employer shall not pass on to an employee any costs assessed pursuant to subdivision (a).

(Amended by Stats. 2009, Ch. 130, Sec. 18. Effective January 1, 2010.)



20284

When any person who is an employee of the state within the meaning of Section 20028 is assigned to the performance of work for which his or her compensation is paid, pursuant to statute or duly authorized contract entered into by the state or the state agency by which the person is employed, out of funds not directly controlled by the state, that person shall continue to be an “employee” of the state for the purposes of this part during the time he or she is assigned to the performance of that work, and the service rendered by him or her during that assignment shall be “state service,” notwithstanding Sections 20028 and 20069 relating to payment of compensation.

(Amended by Stats. 1996, Ch. 906, Sec. 25. Effective January 1, 1997.)



20285

Any employee, who was a state member in employment in a function at the time of the assumption of the function by a city and county and became a local member on the date of the assumption and in employment of the city and county in that function under the contract with the city and county, shall continue in membership thereafter so long as he or she continues, without a break exceeding 30 days, in that employment or any other employment, falling in the same membership category under this system, of the city and county or any other public entity in which he or she would be a member of the retirement system of the city and county except for this section. Those employees shall be excluded from membership in the city and county retirement system in that employment. A member electing membership in this system shall make the contributions to this system that would have been required had he or she been a member while in that employment.

(Amended by Stats. 1996, Ch. 906, Sec. 26. Effective January 1, 1997.)






ARTICLE 2 - Exclusions from Membership

20300

The following persons are excluded from membership in this system:

(a) Inmates of state or public agency institutions who are allowed compensation for the service they are able to perform.

(b) Independent contractors who are not employees.

(c) Persons employed as student assistants in the state colleges and persons employed as student aides in the special schools of the State Department of Education and in the public schools of the state.

(d) Persons employed as teacher assistants pursuant to Section 44926 of the Education Code.

(e) Participants, other than staff officers and employees, in the California Conservation Corps.

(f) Persons employed as participants in a program of, and whose wages are paid in whole or in part by federal funds in accordance with, Section 1501 et seq. of Title 29 of the United States Code. This subdivision does not apply with respect to persons employed in job classes that provide eligibility for patrol or safety membership or to the career staff employees of an employer.

(g) All persons who are members in any teachers’ retirement system, as to the service in which they are members of any teachers’ retirement system.

(h) Except as otherwise provided in this part, persons rendering professional legal services to a city, other than the person holding the office of city attorney, the office of assistant city attorney, or an established position of deputy city attorney.

(i) A person serving the university as a teacher in university extension, whose compensation for that service is established on the basis of class enrollment, either actual or estimated, with respect to that service.

(j) A person serving a California State University as a teacher in extension service, whose compensation for that service is established on the basis of class enrollment, either actual or estimated, with respect to that service.

(k) A teacher or academic employee of the university or any California State University who is otherwise fully employed and who serves as a teacher or in an academic capacity in any summer session or intersession, for which he or she receives compensation specifically attributable to that service in summer session or intersession, with respect to that service.

(l) A person who is employed under the California Senate Fellows, the Assembly Fellowship, the Judicial Administration Fellowship, or the Executive Fellowship programs.

(m) Board members of the State Compensation Insurance Fund, including those appointed by the Governor.

(Amended by Stats. 2008, Ch. 322, Sec. 2. Effective January 1, 2009.)



20301

Except as otherwise provided in this section, any person who on October 1, 1963, is employed by the university, and is a member of any retirement system maintained by the university, or who after that date enters university employment, shall be excluded from membership in this system.

A university member who is separated from university employment due to layoff and who is reemployed by the university shall have the right to elect, in accordance with regulations of the board of regents, membership in this system in lieu of membership in any retirement system maintained by the university, if written notice of the election is filed with this system within 30 days after his or her reemployment.

Any member who is employed as a member of the police department or fire department of the university and who elects, in accordance with regulations of the board of regents, to become a sworn officer member of a retirement system of the university in that employment shall be excluded from membership in this system in that employment after the date upon which he or she becomes a member of the university system. The election shall not constitute a permanent separation from state service for purposes of a right to refund of accumulated contributions, but shall constitute a discontinuance of employment as a member of this system and entry into employment as a member of the university system within the meaning of Section 20895.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20303

(a) Persons who are members of any other retirement or pension system supported wholly or in part by funds of the United States government, any state government, or any political subdivision thereof and who are receiving credit in the other system for service are, as to that service, excluded from this system.

(b) (1) For the purpose of this section only, persons who are receiving pensions, retirement allowances, or other payments, from any source whatever, because of service rendered to an employer other than the state and while they were not in state service, are not, because of that receipt, members of any other retirement or pension system.

(2) For the purposes of this section only, persons who participate in a deferred compensation plan established pursuant to Chapter 4 (commencing with Section 19993) or Chapter 8.6 (commencing with Section 19999.3) of Part 2.6 or pursuant to Article 1.1 (commencing with Section 53212) of Chapter 2 of Part 1 of Division 2 of Title 5, are not, because of that participation, members of any other retirement or pension system.

(3) For the purposes of this section only, persons who participate in a money purchase pension plan and trust that meets the requirements of Section 401(a) of Title 26 of the United States Code are not, because of that participation, members of any other retirement or pension system, so long as the contracting agency has received a ruling from the Internal Revenue Service stating that the money purchase pension plan and trust qualifies under Section 401(a) and furnishes proof thereof upon request by the board.

(4) For the purposes of this section only, persons who participate in a supplemental defined benefit plan maintained by their employer that meets the requirements of Section 401(a) of Title 26 of the United States Code are not, because of that participation, members of another retirement or pension system, provided that all of the following conditions exist:

(A) The defined benefit plan provided under this part has been designated as the employer’s primary plan for the person.

(B) The supplemental defined benefit plan has received a ruling from the Internal Revenue Service stating that the plan qualifies under Section 401(a) of Title 26 of the United States Code, and has furnished proof thereof to the employer and, upon request, to the board.

(C) The person’s participation in the supplemental defined benefit plan does not, in any way, interfere with the person’s rights to membership in the defined benefit plan, or any benefit provided, under this part.

(5) For purposes of this section only, a person who elects membership pursuant to Section 20326 is deemed, with respect to service with the California National Guard, not to be a member of any other retirement or pension system.

(Amended by Stats. 2007, Ch. 355, Sec. 6. Effective January 1, 2008.)



20304

Notwithstanding Sections 20303 and 20894, nothing shall act to prohibit the receipt of credit in this system, nor the payment of benefits relating thereto, for service that is also being credited in the federal system, and persons shall not be excluded from this system as to the service that is being credited in the federal system.

(Amended by Stats. 1996, Ch. 906, Sec. 28. Effective January 1, 1997.)



20305

(a) An employee whose appointment or employment contract does not fix a term of full-time, continuous employment in excess of six months is excluded from this system unless:

(1) He or she is a member at the time he or she renders that service and is not otherwise excluded pursuant to this article or by a provision of a contract.

(2) His or her position requires regular, part-time service for one year or longer for at least an average of 20 hours a week, or requires service that is equivalent to at least an average of 20 hours a week for one year or longer, unless he or she elects membership pursuant to Section 20325.

(3) His or her employment is, in the opinion of the board, on a seasonal, limited-term, on-call, emergency, intermittent, substitute, or other irregular basis, and is compensated and meets one of the following conditions:

(A) The appointment or employment contract does not fix a term of full-time, continuous employment in excess of six months, but full-time employment continues for longer than six months, in which case membership shall be effective not later than the first day of the first pay period of the seventh month of employment.

(B) The person completes 125 days, if employed on a per diem basis or, if employed on other than a per diem basis, completes 1,000 hours within the fiscal year, in which case, membership shall be effective not later than the first day of the first pay period of the month following the month in which 125 days or 1,000 hours of service were completed. For purposes of this subdivision, “day” means each eight-hour period of employment worked by an employee paid on a per diem basis so that membership is effective after he or she has completed 1,000 hours of compensated service in a fiscal year.

(C) The person is employed by the Department of Forestry and Fire Protection in one of the positions that provide state safety membership pursuant to Section 20400 or state peace officer/firefighter membership pursuant to Section 20392.

(4) He or she is a temporary faculty member of the California State University and meets one of the following conditions:

(A) He or she works two consecutive semesters or three consecutive quarters at half-time or more, and is not otherwise excluded pursuant to this article, in which case, membership shall be effective with the start of the next consecutive semester or quarter if the appointment requires service of half-time or more.

(B) He or she works two consecutive semesters or three consecutive quarters at a minimum teaching load of six weighted units, and is not otherwise excluded pursuant to this article, in which case membership shall be effective at the start of the next consecutive semester or quarter, but not earlier than July 1, 2004, if the appointment requires service of six weighted units or more. This subparagraph does not apply to faculty members unless provided for in a memorandum of understanding agreed upon, on or after January 1, 2003, pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, or authorized by the Trustees of the California State University for employees excluded from collective bargaining.

(5) He or she is a member of the Board of Prison Terms, the State Personnel Board, or the State Air Resources Board and elects to become a member pursuant to Section 20320.

(6) He or she is participating in partial service retirement, pursuant to Article 1.7 (commencing with Section 19996.30) of Chapter 7 of Part 2.6.

(7) He or she is included by specific provision of the board relating to the exclusion of less than full-time employees.

(b) This section shall supersede any contract provision excluding persons in any temporary or seasonal employment basis and shall apply only to persons entering employment on and after January 1, 1975. Except as provided in Section 20502, no contract or contract amendment entered into after January 1, 1981, shall contain any provision excluding persons on an irregular employment basis.

(Amended by Stats. 2009, Ch. 130, Sec. 19. Effective January 1, 2010.)



20306

(a) Notwithstanding paragraph (1) of subdivision (a) of Section 20305, an employee participating in this system, other than a local safety member, who is credited with less than five years of state service and whose service falls below the minimum service prescribed by paragraph (2) of, or subparagraph (A) or (B) of paragraph (3) of, subdivision (a) of Section 20305 and who is eligible for membership in an alternate retirement plan established or maintained by the county superintendent of schools or the public agency pursuant to Article 1.5 (commencing with Section 53215) of Chapter 2 of Part 1 of Division 2 of Title 5, may participate in that plan in accordance with the following provisions:

(1) Eligibility to participate in an alternate retirement plan for an employee who is employed on or after July 1, 1997, or the effective date of the establishment of an alternate retirement plan, whichever is later, and who is represented by an exclusive bargaining representative shall be determined by the provisions of a memorandum of understanding executed between the public agency and the exclusive bargaining representative of the employee. That memorandum of understanding shall prescribe all of the terms and conditions under which the alternate plan is established including the employer and employee contribution rates.

(2) Eligibility to participate in an alternate retirement plan for an employee who is employed on or after July 1, 1997, or the effective date of the establishment of an alternate retirement plan, whichever is later, and who is not represented by an exclusive bargaining representative shall be determined by the public agency.

(3) Eligibility to participate in an alternate retirement plan established prior to July 1, 1997, for an employee who is employed prior to that date, or for plans established on or after July 1, 1997, for an employee who is employed prior to the date the plan is established, shall be determined by the employee in accordance with the following election procedures:

(A) The employer shall make available to each employee prior to October 1, 1997, or at least 90 days prior to the proposed effective date of the alternate retirement plan, whichever is later, information describing the employee’s rights and responsibilities as a participant in either this system or the alternate retirement plan offered by the employer and describing the benefits provided by this system and that alternate retirement plan. The information shall include all of the terms and conditions under which the system and the alternate retirement plan are established including the employer and employee contribution rates.

(B) An employee who fails to make an election prior to January 1, 1998, or 90 days after being given the election opportunity, whichever is later, shall be informed by the employer by certified mail that the failure to make that election has been deemed an election to participate in the alternate retirement plan whenever his or her employment fall below the requirements prescribed by Section 20305.

(C) The employer shall maintain in its files a written acknowledgment by the employee that the employee received the information required under this section within the specified timeframe and shall maintain election results and election forms of employees.

(D) The employer shall notify the system as to the results of election by employees in the manner prescribed by the board.

(b) An employee’s participation in the alternate retirement plan shall commence as soon as it is reasonable for this system to determine the member’s qualifications pursuant to Section 20305. Employers shall submit all information deemed necessary for this system to make those determinations. Participation in the alternate retirement plan shall continue until the system determines that the employee’s employment meets the conditions for membership in this system, whereupon the employee shall reenter membership in this system.

(c) Each county superintendent of schools may make the school districts in the county responsible for any administrative acts which may be necessary to implement this section. Any cost incurred by a county superintendent of schools in complying with this section shall be reimbursed on a proportional basis by those school districts in the county participating in an alternative retirement system.

(Added by Stats. 1996, Ch. 1164, Sec. 1. Effective January 1, 1997.)



20309

(a) A member of the system described in subdivision (b) who subsequently is employed to perform service subject to coverage by the Defined Benefit Program of the State Teachers’ Retirement Plan, may elect to retain coverage by this system for that subsequent service. An election to retain coverage under this system shall be submitted in writing by the member to the system on a form prescribed by the system, and a copy of the election shall be submitted to the State Teachers’ Retirement System, within 60 days after the member’s date of hire to perform service that requires membership in the Defined Benefit Program of the State Teachers’ Retirement Plan. A member who elects to retain coverage under this system pursuant to this section shall be deemed to be a school member while employed by a school employer.

(b) This section shall apply to a member of the system who either (1) is employed by a school employer, the Board of Governors of the California Community Colleges, or the State Department of Education or (2) has at least five years of credited service under this system.

(c) Any election made pursuant to this section shall become effective as of the first day of employment in the position that qualified the member to make an election.

(Amended by Stats. 2001, Ch. 77, Sec. 2. Effective January 1, 2002.)



20309.5

(a) Any person who is a member of the Defined Benefit Program of the State Teachers’ Retirement Plan and who subsequently became employed, on or after July 1, 1991, and who continues to be employed by the state to perform service that requires membership in the Public Employees’ Retirement System under Section 21071 and who meets the requirements of subdivision (b) of Section 22508.6 of the Education Code may elect to have his or her state service subject to coverage by the Defined Benefit Program of the State Teachers’ Retirement Plan and excluded from coverage by the Public Employees’ Retirement System.

(b) Upon an election being made pursuant to subdivision (a), the Public Employees’ Retirement System shall transfer to the Teachers’ Retirement Fund an amount equal to the actuarial accrued liability of the system for the service rendered by the person making the election on or after July 1, 1991, to the date of the election, inclusive. The actuarial accrued liability shall be calculated based on the actuarial assumptions of the system for the most recently completed actuarial valuation as of the date of the election.

(Added by Stats. 2000, Ch. 402, Sec. 11. Effective September 11, 2000.)






ARTICLE 3 - Optional Membership

20320

(a) A person directly appointed by the Governor, without the nomination of any officer or board, or directly appointed by the Attorney General, Lieutenant Governor, Controller, Secretary of State, Treasurer, or Superintendent of Public Instruction exempt from civil service under Article VII of the California Constitution, except those appointed pursuant to subdivision (i) of Section 4 thereof, is excluded from membership in this system unless he or she files with the board an election in writing to become a member.

(b) Upon electing to become a member, the person may further elect at any time prior to retirement to receive service credit for his or her prior, excluded state service by making the contributions as specified in Sections 21050 and 21051.

(Amended by Stats. 2000, Ch. 489, Sec. 1. Effective January 1, 2001.)



20321

Persons appointed to the office of the Adjutant General or Assistant Adjutant General after October 1, 1961, shall have rights to membership as provided in this article for other persons appointed by the Governor and shall have no rights under the retirement benefit provisions of the Military and Veterans Code, except that persons entitled to retirement benefits under the Military and Veterans Code appointed to the office of the Adjutant General or Assistant Adjutant General shall continue to receive military retirement benefits during their term of office.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20322

(a) An elective officer is excluded from membership in this system unless the officer files with the board an election in writing to become a member. Upon electing to become a member, the officer may further elect at any time prior to retirement to receive service credit for his or her prior, excluded service by making the contributions as specified in Sections 21050 and 21051.

(b) As used in this part, “elective officer” includes any officer of the Senate or Assembly who is elected by vote of the members of either or both of the houses of the Legislature, and any appointive officer of a city or county occupying a fixed term of office, as well as officers of the state or contracting agencies elected by the people, and persons elected to a city council or a county board of supervisors.

(c) Notwithstanding any other provision of subdivision (a) or (b), elected or appointed officers of a county superintendent of schools, school district, or community college district, or of a contracting agency, who serve on public commissions, boards, councils, or similar legislative or administrative bodies are excluded from membership in this system. This exclusion shall only apply to those elected or appointed officers, other than city or county officers, who are first elected or appointed to an office on or after July 1, 1994, or who are elected or appointed to a term of office not consecutive with the term of office held on June 30, 1994. For city or county elected or appointed officers, this exclusion shall only apply to those officers who are first elected or appointed to an office on or after January 1, 1997, or who are elected or appointed to a term of office not consecutive with the term of office held on December 31, 1996. This exclusion shall not apply to persons elected to a city council or county board of supervisors.

(d) Any person holding the office of city attorney or the office of assistant city attorney, whether employed, appointed, or elected, is excluded from the definition of “elective officer” as defined in subdivision (b). This subdivision shall apply only to persons first employed, elected, or appointed on or after July 1, 1994, or following any break in state service while serving in the office if the office was held on June 30, 1994.

(e) In accordance with Section 20125, the board shall be the sole judge of which elected or appointed positions qualify the incumbent as an “elective officer” in this system under this section.

(f) Notwithstanding any other provision of law, with respect to elective officers of contracting agencies, payment by a contracting agency of employer contributions and any other amounts for employer paid benefits under this system shall not be construed as receipt of salary or compensation by the elective officer for purposes of any statutory salary or compensation limitation.

(Amended by Stats. 2000, Ch. 489, Sec. 2. Effective January 1, 2001.)



20323

For the purposes of this section “veteran” means a member of the Veterans’ Home of California.

Any veteran who is employed by the Veterans’ Home of California is excluded from membership in this system unless he or she files, or has filed prior to October 1, 1959, an election in writing to become a member. The election shall be filed within 90 days after notice of eligibility to participate from this system, and shall not be revocable.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20324

(a) An employee of the Senate or the Assembly, or the respective committees thereof, whose salaries or wages are paid from the Senate Operating Fund or the Assembly Operating Fund or the Operating Funds of the Assembly and Senate, shall be deemed a “legislative employee.” A legislative employee is excluded from membership in this system unless he or she files with the board an election in writing to become a member. The election shall not be required of a legislative employee who was a member of this system on October 1, 1963.

(b) Upon electing to become a member, a legislative employee may further elect at any time prior to retirement to receive service credit for his or her prior, excluded legislative service and he or she shall have the option as to how much of that prior legislative service is to be credited. The legislative employee shall make contributions to this system as specified in Sections 21050 and 21051 for the previous service as a legislative employee for which he or she desires to receive service credit.

(Amended by Stats. 2000, Ch. 489, Sec. 3. Effective January 1, 2001.)



20325

(a) A county superintendent of schools, a school district, a community college district, or a contracting agency, whose respective resolution or contract contains an election to be subject to this section, may offer to its part-time employees whose service is less than the minimum service prescribed by paragraph (2) of subdivision (a) of Section 20305 the option to elect at any time to become a member by filing an election in writing with the board to become a member. An election by a county superintendent of schools, a school district, or a community college district to be subject to this section shall subject all of its employees whose service is less than the minimum service prescribed by paragraph (2) of subdivision (a) of Section 20305 to mandatory social security coverage but shall not, in and of itself, affect any other county superintendent of schools, school district, or community college district with respect to any social security coverage of employees of the other county superintendent of schools, school district, or community college district.

(b) If a part-time employee elects to become a member, he or she may further elect at any time prior to retirement to receive service credit for past service that was less than the minimum service prescribed by paragraph (2) of subdivision (a) of Section 20305 by making the contributions as specified in Sections 21050 and 21051.

(c) This section shall not apply to those part-time employees of any contracting agency nor to any contracting agency until the contracting agency elects to be subject to this section by amendment to its contract with the board made pursuant to Section 20474 or by express provision in its contract with the board.

(d) This section shall not apply to those part-time employees of any county superintendent of schools or school district or community college district nor to any county superintendent of schools or school district or community college district until the county superintendent of schools, the school district, or community college district, elects to be subject to this section by adopting a resolution to that effect and transmitting that resolution through the county superintendent of schools to the board. Notwithstanding any specified effective date in a resolution, the resolution shall not become effective until it is received by this system.

(Amended by Stats. 2000, Ch. 489, Sec. 4. Effective January 1, 2001.)



20326

(a) Notwithstanding Section 20305, officers, warrant officers, and enlisted personnel of the California National Guard who are not members pursuant to Section 20282 are excluded from membership in this system unless those officers, warrant officers, and enlisted personnel file a written election with the board to become a member.

(b) The Military Department shall report to the board any employment and other information requested by the board for purposes of this section.

(Added by Stats. 2007, Ch. 355, Sec. 7. Effective January 1, 2008.)



20327

(a) Notwithstanding any other provision of this part, a National Guard member may, at any time and on a prospective basis, cancel his or her election of membership in this system by filing a written notice of cancellation with the board.

(b) If a National Guard member cancels his or her election of membership, that National Guard member shall not be required to pay contributions as described in Section 20772.5, effective as of the date the written notice of cancellation was filed with the board.

(c) A National Guard member may only elect to cancel his or her membership pursuant to this section one time.

(d) This section shall remain operative until subsequent provisions of law delete the requirement that National Guard members pay the employer contributions as a condition of membership in this system.

(Added by Stats. 2007, Ch. 355, Sec. 8. Effective January 1, 2008. Conditionally inoperative as provided in subd. (d).)






ARTICLE 4 - Termination of Membership

20340

A person ceases to be a member:

(a) Upon retirement, except while participating in reduced worktime for partial service retirement.

(b) If he or she is paid his or her normal contributions, unless payment of contributions is the result of an election pursuant to paragraph (1) of subdivision (b) of Section 21070, or unless, after reducing the member’s credited service by the service applicable to the contributions being withdrawn, the member meets the requirements of Section 21075 or if he or she is paid a portion of his or her normal contributions where more than one payment is made, or these contributions are held pursuant to Section 21500. For the purposes of this subdivision, deposit in the United States mail of a warrant drawn in favor of a member, addressed to the latest address of the member on file in the office of this system, electronic fund transfer to the person’s bank, savings and loan association, or credit union account, constitutes payment to the person of the amount for which the warrant is drawn or electronically transferred.

(c) If the member has less than five years of service credit, or less than 10 years of service credit if the member is subject to Section 21076 or 21076.5, and no accumulated contributions in the retirement fund at the time of termination of service, unless the member establishes membership in the Judges’ Retirement System, the Judges’ Retirement System II, the Legislators’ Retirement System, the State Teachers’ Retirement System, or the University of California Retirement Plan, or establishes reciprocity with a reciprocal retirement system.

(Amended by Stats. 2014, Ch. 237, Sec. 2. Effective January 1, 2015.)



20341

When any state member is charged by indictment with the commission of any felony involving the accepting or giving, or offering to accept or give, any bribe, the embezzlement of public money, extortion, theft of public money, perjury, or conspiracy to commit any of those crimes, arising directly out of his or her official duties, and is a fugitive from justice, the board shall conduct an investigation and shall hold a hearing for the purpose of determining whether, in the light of all factors, the offense charged is of such a nature as to justify suspension of his or her membership in this system. If the board so determines, he or she shall be suspended from membership in this system while the charge is pending and until final disposition of the charge. At any time during the period of suspension of membership, the person so suspended shall be entitled to withdraw his or her accumulated contributions from this system, and that withdrawal shall constitute an election to terminate membership in this system.

(Amended by Stats. 1996, Ch. 906, Sec. 29. Effective January 1, 1997.)



20342

Until his or her return to state service any member absent on military service may resign from this system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20343

Notwithstanding Section 21259, a person ceases to be a member for any portion of his or her service as an elected public officer that is forfeited pursuant to Section 1243.

(Added by Stats. 2005, Ch. 322, Sec. 2. Effective January 1, 2006.)






ARTICLE 5 - Reciprocity

20350

Notwithstanding Section 20638, if a member on deferred retirement from this system is eligible to retire for service from a reciprocal retirement system and does so retire prior to the time the member becomes entitled to retire under this system, his or her retirement shall be deemed a concurrent retirement for purposes of computing final compensation under Section 20638.

(Amended by Stats. 1999, Ch. 785, Sec. 1. Effective January 1, 2000.)



20351

The provisions of this part extending rights to a member of this system, or subjecting him or her to any limitation by reason of his or her membership in a county retirement system , shall apply in like manner and under like conditions to a member of this system by reason of his or her membership in any retirement system established under Chapter 2 (commencing with Section 45300) of Division 5 of Title 4 with respect to which an ordinance complying with Section 45310.5 has been filed with and accepted by the board or by reason of his or her membership in a retirement system established by or pursuant to the charter of a city or city and county or by any other public agency of this state and that system, in the opinion of the board, provides a similar modification of rights and benefits because of membership in this system and with respect to which the governing body of the city, city and county or public agency and the board have entered into agreement pursuant to this section. An agreement under this section shall provide that the governing body shall modify its retirement system to conform to any amendments to this part affecting a member’s right because of membership in a county retirement system , and may contain other provisions consistent with this section as the board deems appropriate. This section shall apply only to a member whose termination and entry into employment resulting in a change in membership from this system to the other system or from the other system to this system occurred after the acceptance by the board or after the effective date specified in the agreement. However, provisions relating to computation of final compensation shall apply to any other member if the provision would have applied had the termination and entry into employment occurred after the acceptance or determination by the board.

(Amended by Stats. 1996, Ch. 906, Sec. 31. Effective January 1, 1997.)



20352

The provisions of this part extending rights to a member of this system or subjecting him or her to any limitation, by reason of his or her membership in a county retirement system shall also apply to members who terminated state employment and became an employee of a fire district within six months of the termination, and who were employees of the district at the time that the district became subject to the county retirement system.

This section shall only be operative with respect to a county where the board of supervisors has made Section 31840.5 applicable in that county.

(Amended by Stats. 1996, Ch. 906, Sec. 32. Effective January 1, 1997.)



20353

Any public agency that has pursuant to the provisions of Section 20351 entered into an agreement to establish a reciprocal retirement system with this system shall be deemed to have obtained the same rights and limitations with respect to all other public agencies who have entered into those agreements and established reciprocity as well as with respect to county retirement systems and under Chapter 2 (commencing with Section 45300) of Division 5 of Title 4 that have established reciprocity with this system pursuant to Section 20351.

(Amended by Stats. 1996, Ch. 906, Sec. 33. Effective January 1, 1997.)



20354

The provisions of this part extending rights to a member of this system by reason of his or her membership in a county retirement system shall also apply to members who terminated state employment on or after June 30, 1971, but because of county budget problems were not employed in the permanent positions to which they would otherwise have been assigned and did not become permanent county employees until on or before January 4, 1972.

(Amended by Stats. 1996, Ch. 906, Sec. 34. Effective January 1, 1997.)



20355

Wherever in this part the rights of a member, because of membership in another retirement system, are conditioned upon employment within 90 days of termination of membership in this system or another retirement system, with respect to that employment that occurs on and after January 1, 1976, the period shall be six months rather than 90 days.

This section shall also be applicable to members who were permanent employees of the state who were laid off because of a reduction in work force and whose break in service between retirement systems occurred prior to January 1, 1976, but not before April 1, 1970.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20356

Whenever in this part the rights of a local member, because of membership in another retirement system, are conditioned upon employment within six months of termination of membership in this system or another retirement system, the period shall be one year rather than six months if the local member was an elective officer and becomes a member of another retirement system upon commencement of service in another elective office on and after January 1, 1977.

This section shall not apply unless the other employer in a reciprocal system elected a similar provision, nor shall it apply to any contracting agency nor to the employees of any contracting agency unless that agency elected to be subject to the provisions of this section in its contract with the board on or before December 31, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 4. Effective January 1, 2002.)









CHAPTER 4 - Membership Classifications

ARTICLE 1 - General Provisions

20370

(a) “Member” means an employee who has qualified for membership in this system and on whose behalf an employer has become obligated to pay contributions.

(b) “State member” includes:

(1) State miscellaneous members.

(2) University members.

(3) Patrol members.

(4) State safety members.

(5) State industrial members.

(6) State peace officer/firefighter members.

(7) National Guard members as defined in Section 20380.5.

(c) “Local member” includes:

(1) Local miscellaneous members.

(2) Local safety members.

(d) “School member” includes all employees within the jurisdiction of a school employer, other than local police officers, school safety members and members included in a risk pool.

(Amended by Stats. 2007, Ch. 355, Sec. 9. Effective January 1, 2008.)



20371

“Member classification” means either of the following:

(a) Miscellaneous member classification, which includes state miscellaneous members, National Guard members, university members, local miscellaneous members, state industrial members, and school members.

(b) Safety member classification, which includes patrol members, state peace officer/firefighter members, state safety members, and local safety members.

(Amended by Stats. 2007, Ch. 355, Sec. 10. Effective January 1, 2008.)






ARTICLE 2 - Miscellaneous Member Classification

20380

“State miscellaneous member” includes all members employed by the state and university, except National Guard, industrial, patrol, state peace officer/firefighter, and state safety members.

(Amended by Stats. 2007, Ch. 355, Sec. 11. Effective January 1, 2008.)



20380.5

“National Guard member” means a person who elects to become a member of this system as described in Section 20326. Except as otherwise provided, the provisions of this part applicable to state miscellaneous members shall apply to National Guard members.

(Added by Stats. 2007, Ch. 355, Sec. 12. Effective January 1, 2008.)



20381

“University member” includes all members who are employees of the university.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20382

“State industrial member” includes all state employees appointed by the Governor or by the Director of Corrections or the Board of Prison Terms or the Department of the Youth Authority or the Youthful Offender Board and employed in the state prisons or facilities of the Department of Corrections or the Department of the Youth Authority, or employed in the Division of Adult Paroles as Chief, deputy chief agents, or officers, and all parole agents or officers appointed by the Board of Prison Terms under the State Civil Service Act, any parole agents or officers appointed by the Board of Trustees of the California Institution for Women, the members of the Board of Prison Terms, and the members of the Board of Trustees of the California Institution for Women except employees who are state safety members or state peace officer/firefighter members.

Except as expressly otherwise provided, the provisions of this part applicable to state miscellaneous members apply to state industrial members.

The provisions of this part providing industrial death and disability benefits to state industrial members shall also apply to any other state employee whose death or disability results from an injury which is a direct consequence of a violent act perpetrated on his or her person by an inmate of a state prison, correctional school or facility of the Department of Corrections or the Department of the Youth Authority or a parolee therefrom subject to the same conditions prescribed by Section 20048.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20383

“Local miscellaneous member” includes all employees of a county office of education, school district, or community college district who are included in a risk pool and all employees of a contracting agency who have by contract been included within this system, except local safety members.

(Amended by Stats. 2002, Ch. 1133, Sec. 6. Effective January 1, 2003.)






ARTICLE 3 - Safety Member Classification—State

20390

(a) “Patrol member” includes all members employed in the Department of the California Highway Patrol or by a county in connection with its highway patrol function, respectively, whose principal duties consist of active law enforcement service, except those whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise clearly do not fall within the scope of active law enforcement service, even though the person is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement service.

(b) “Patrol member” does not include employees of the Department of the California Highway Patrol who are designated as peace officers by the Commissioner of the California Highway Patrol under subdivision (a) of Section 2250.1 of the Vehicle Code.

(Amended by Stats. 1996, Ch. 305, Sec. 31. Effective January 1, 1997.)



20391

“State peace officer/firefighter member” means:

(a) All persons in the Board of Parole Hearings, the Department of Consumer Affairs, the Department of Developmental Services, the Department of Health Care Services, the Department of Toxic Substances Control, the California Horse Racing Board, the Department of Industrial Relations, the Department of Insurance, the State Department of State Hospitals, the Department of Motor Vehicles, the Department of Social Services employed with the class title of Special Investigator (Class Code 8553), Senior Special Investigator (Class Code 8550), and Investigator Assistant (Class Code 8554) who have been designated as peace officers as defined in Sections 830.2 and 830.3 of the Penal Code.

(b) All persons in the Department of Alcoholic Beverage Control employed with the class title Investigator Trainee, Alcoholic Beverage Control (Class Code 7553), Investigator I, Alcoholic Beverage Control, Range A and B (Class Code 7554), and Investigator II, Alcoholic Beverage Control (Class Code 7555) who have been designated as peace officers as defined in Sections 830.2 and 830.3 of the Penal Code.

(c) All persons within the Department of Justice who are state employees as defined in subdivision (c) of Section 3513 and who have been designated as peace officers and performing investigative duties.

(d) All persons in the Department of Parks and Recreation employed with the class title of Park Ranger (Intermittent) (Class Code 0984) who have been designated as peace officers as defined in Sections 830.2 and 830.3 of the Penal Code.

(e) All persons in the Franchise Tax Board who have been designated as peace officers in subdivision (s) of Section 830.3 of the Penal Code.

(f) A member who is employed in a position that is reclassified to state peace officer/firefighter pursuant to this section may make an irrevocable election in writing to remain subject to the service retirement benefit and the normal rate of contribution applicable prior to reclassification by filing a notice of election with the board within 90 days of notification by the board. A member who so elects shall be subject to the reduced benefit factors specified in Section 21353 or 21354.1, as applicable, only for service included in the federal system.

(Amended by Stats. 2013, Ch. 76, Sec. 94. Effective January 1, 2014.)



20392

“State peace officer/firefighter member” also includes officers and employees with the following class titles:

Class

Code

Classification

6875

Air Operations Officer I

1056

Air Operations Officer II

1053

Air Operations Officer III

6877

Air Operations Officer I (Maintenance)

6882

Air Operations Officer II (Maintenance)

1050

Air Operations Officer III (Maintenance)

8997

Arson and Bomb Investigator

9694

Board Coordinating Parole Agent, Youthful Offender
Parole Board

9904

Correctional Counselor I

9903

Correctional Counselor II

9662

Correctional Officer

9911

Case Work Specialist, Youth Authority

9013

Deputy State Fire Marshal III (Specialist)

9086

Deputy State Fire Marshal

9010

Deputy State Fire Marshal III (Supervisor)

1077

Fire Apparatus Engineer

1095

Fire Captain

1072

Fire Control Aid

8979

Firefighter

1083

Firefighter I

1082

Firefighter II

9001

Firefighter (Correctional Institution)

8990

Firefighter/Security Officer

1047

Fire Prevention Officer I

1049

Fire Prevention Officer II

9090

Fire Service Training Specialist III

8418

Fish and Game Patrol, Lieutenant

8421

Fish and Game Warden, Department of Fish and Game

9039

Senior Food and Drug Investigator

9028

Food and Drug Program Specialist

9007

Food Technology Specialist

1060

Forestry Aid

1046

Forestry Pilot (Helicopter)

9579

Group Supervisor/Youth Correctional Officer

9578

Group Supervisor Trainee

6387

Heavy Fire Equipment Operator

1937

Hospital Peace Officer I

8416

Lieutenant Fish and Game Patrol Boat

0992

Lifeguard

8217

Medical Technical Assistant, Correctional Facility

1992

Museum Security Officer I

9701

Parole Agent I, Youth Authority

9765

Parole Agent I, Adult Parole

9696

Parole Agent II, Youth Authority (Specialist)

9763

Parole Agent II, Adult Parole (Supervisor)

9762

Patrol Agent II, Adult Parole (Specialist)

8215

Senior Medical Technical Assistant

8359

Sergeant, California State Police

8980

State Fire Marshal Trainee

9723

State Forest Ranger I (Nonsupervisory)

9724

State Forest Ranger II (Nonsupervisory)

0983

State Park Ranger I

8464

State Police Officer

8358

State Security Officer

8989

Captain Firefighter/Security Officer

8410

Warden–Pilot Department of Fish and Game

9581

Youth Counselor/Youth Correctional Counselor

A member who is employed in a position that is reclassified to state peace officer/firefighter pursuant to this section may make an irrevocable election in writing to remain subject to the service retirement benefit and the normal rate of contribution applicable prior to reclassification by filing a notice of the election with the board within 90 days after notification by the board. A member who so elects shall be subject to the reduced benefit factors specified in Section 21353 or 21354.1, as applicable, only for service also included in the federal system.

(Amended by Stats. 2001, Ch. 159, Sec. 112. Effective January 1, 2002.)



20393

“State peace officer/firefighter member” also means:

(a) All persons in the office of the Secretary of State, office of the Controller, and the Public Employees’ Retirement System employed on a full-time permanent basis with the class title of Special Investigator (Class Code 8553), Senior Special Investigator (Class Code 8550), and Investigator Assistant (Class Code 8554) who have been designated as peace officers as defined in Sections 830.2 and 830.3 of the Penal Code.

(b) All persons employed on a full-time permanent basis with the class title of Corporations Investigator (Class Code 8570) or Associate Corporations Investigator (Class Code 8571) who have been designated as peace officers as defined in Sections 830.2 and 830.3 of the Penal Code.

(c) All persons employed on a full-time permanent basis with the class title of Sergeant, State Fair Police (Class Code 1946), State Fair Police Officer (Class Code 1945), Lottery Agent (Class Code 8602), District Representative I and II, Division of Codes and Standards (Class Codes 8960 and 8958), Deputy Registrar of Contractors I and II (Class Codes 8793 and 8792), Polygraph Examiner, California Department of the Youth Authority (Class Code 8542), Community Services Consultant I (Class Code 9717), or Parole Service Associate (Class Code 9776) who have been designated as peace officers as defined in Sections 830.2, 830.3, and 830.5 of the Penal Code.

(d) All persons employed on a full-time permanent basis with the class title of Forester I (Class Code 1054) and Forester II (Class Code 9721).

Any person so designated may elect, within 90 days of notification by the board, to remain subject to the service retirement benefit and the normal rate of contribution applicable prior to the effective date that this section is applicable to the member by filing an irrevocable notice of election with the board. A member who so elects shall be subject to the reduced benefit factors specified in Section 21353 or 21354.1, as applicable, only for service also included in the federal system.

(Amended by Stats. 1999, Ch. 555, Sec. 4. Effective January 1, 2000.)



20394

“State peace officer/firefighter member” also includes the employees of a California State University police department, established pursuant to Section 89560 of the Education Code, who have been designated as peace officers as defined in Section 830.2 of the Penal Code, and who are (a) members represented by Public Safety Unit No. 8, or (b) members excluded from the definition of employee in Section 3562 or are supervisory employees as defined in Section 3580.3, provided that these employees have responsibility for the direct supervision of the state peace officer/firefighter members represented in Public Safety Unit No. 8. The Trustees of the California State University shall notify this system when employees meet these conditions and whenever a state peace officer/firefighter member ceases to meet the conditions.

(Amended by Stats. 1999, Ch. 971, Sec. 5. Effective January 1, 2000.)



20395

“State peace officer/firefighter member” means all members who are full-time permanent employees represented in Corrections Unit No. 6, Protective Services and Public Safety Unit No. 7, and Firefighters Unit No. 8 and are employed in class titles that are designated as peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code or are firefighters whose principal duties consist of active firefighting/fire suppression.

A member who is employed in a position that is reclassified from state miscellaneous to state peace officer/firefighter pursuant to this section, may make an irrevocable election in writing to remain subject to the miscellaneous service retirement benefit and the normal rate of contribution by filing a notice of the election with the board within 90 days of notification by the board. A member who so elects shall be subject to the reduced benefit factors specified in Section 21353 or 21354.1, as applicable, only for service also included in the federal system.

(Amended by Stats. 2000, Ch. 402, Sec. 12. Effective September 11, 2000.)



20396

(a) “State peace officer/firefighter member” also includes employees of the California State University who are campus fire apparatus engineers and who are members represented by Technical and Support Services Unit No. 9.

(b) This section shall be operative with respect to the employees described in subdivision (a) only if authorized by, and in accordance with, a memorandum of understanding reached between the Trustees of the California State University and the recognized employee organization pursuant to the Higher Education Employer-Employee Relations Act Chapter 12 (commencing with Section 3560) of Division 4 of Title 1.

(Amended by Stats. 1996, Ch. 906, Sec. 40. Effective January 1, 1997.)



20397

“State peace officer/firefighter member” also includes:

(a) The Sergeants-at-Arms of each house of the Legislature who have been designated as peace officers in subdivision (a) of Section 830.36 of the Penal Code, excluding the Chief Sergeant-at-Arms.

(b) Bailiffs and security coordinators of the judicial branch who have been designated as peace officers in subdivision (b) of Section 830.36 of the Penal Code.

A member who is reclassified from state miscellaneous to state peace officer/firefighter pursuant to this section may make an irrevocable election in writing to remain subject to the miscellaneous service retirement benefit and the normal rate of contribution by filing a notice of the election with the board within 90 days of notification by the board. A member who so elects shall be subject to the reduced benefit factors specified in Section 21353 or 21354.1, as applicable, only for service included in the federal system.

(Amended by Stats. 2000, Ch. 135, Sec. 69. Effective January 1, 2001.)



20398

“State peace officer/firefighter member” also includes:

(a) (1) State officers and employees designated as peace officers as defined in Sections 830.1, 830.2, 830.3, 830.38, 830.4, and 830.5 of the Penal Code, or a firefighter whose principal duties consist of active firefighting/fire suppression, who is either excluded from the definition of state employee in subdivision (c) of Section 3513 or is a nonelected officer or employee of the executive branch of government who is not a member of the civil service, if the majority of his or her duties consists of one of the following:

(A) Responsibility for the direct supervision of state peace officer/firefighter personnel specified in Sections 20391, 20392, 20393, and 20395.

(B) Conducting investigations or audits of investigatory practices and other audits of, or in, the Department of Corrections and Rehabilitation.

(C) Administration of programs of an agency, department, or other organizational unit that is primarily responsible for active law enforcement or active firefighting/fire suppression.

(2) For purposes of this subdivision, “administration” means the actions of the employee designated as a peace officer/firefighter member in a position that is in the direct chain of command over an agency, department, or organizational unit in which the majority of employees are state peace officer/firefighter members as described in Section 20391, 20392, 20393, or 20395.

(b) “State peace officer/firefighter member” shall not include persons whose primary responsibilities are limited to personnel administration, budgeting, public affairs, data processing or information technology, governmental relations, or legal support, or administration or oversight of these responsibilities.

(c) “State peace officer/firefighter member” shall include individuals hired prior to January 1, 2009, who do not meet the criteria in subdivision (a) if those individuals have been continuously employed in positions that were deemed to come within the “state peace officer/firefighter member” classification pursuant to this section prior to January 1, 2009.

(d) “State peace officer/firefighter member” shall include individuals hired prior to April 1, 2011, or the first day of the first pay period following the enactment of the act that added this subdivision if that act is enacted after April 1, 2011, who do not meet the criteria in subdivision (a) if those individuals have been continuously employed in positions in the Office of the Inspector General that were deemed to come within the “state peace officer/firefighter member” classification pursuant to this section prior to April 1, 2011, or prior to the first day of the first pay period following the enactment of the act that added this subdivision if that act is enacted after April 1, 2011.

(e) The Department of Human Resources shall annually determine which classes meet the conditions described in this section and are not classes specified in Sections 20391, 20392, 20393, and 20395, and report its findings to the Legislature and to this system, to be effective July 1 of each year. An agency or department shall not designate a classification as a “state peace officer/firefighter member” classification pursuant to this section without prior approval from the Department of Human Resources.

(f) Members who are reclassified pursuant to this section may file an irrevocable election to remain subject to their prior retirement formula and the corresponding rate of contributions. The Secretary of the Department of Corrections and Rehabilitation may, upon appointment to that office on or after January 1, 1999, file an irrevocable election to be subject to the industrial formula and the corresponding rate of contributions. The elections shall be filed within 90 days of notification by the board. Members who so elect shall be subject to the reduced benefit factors specified in Section 21353 or 21354.1, as applicable, only for the service included in the federal system.

(Amended by Stats. 2012, Ch. 665, Sec. 113. Effective January 1, 2013.)



20399

“State safety member,” includes persons employed in the Department of Fish and Game in connection with its warden service, whose principal duties consist of active law enforcement service, including immediate supervision by persons employed to perform the duties performed under the titles of Chief and Assistant Chief of Warden Service, and Captain of Patrol Boats, except those whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, assistant fish and game warden, or otherwise clearly do not fall within the scope of active law enforcement service, even though the person is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20400

(a) “State safety member” also includes members employed in the Department of Forestry and Fire Protection, whose principal duties consist of active fire suppression or supervision, including, but not limited to, members employed to perform duties now performed under the following titles: State Forester; all classes of State Forest Rangers; all classes of Deputy State Forester; all classes of fire prevention and law enforcement officers; all classes of Foresters; Fire Captain; all classes of Fire Crew Foreman; all classes of Forestry Trainees; all classes of forestry equipment and civil engineers; Forestry Superintendent, Conservation Camps; Fire Apparatus Engineer; Fireman, C.D.F.; Firefighter (Seasonal); Equipment Maintenance Foreman; Heavy Fire Equipment Operator. However, “state safety members” shall not include members employed in classes other than those set forth in this section whose principal duties are clerical or such as otherwise clearly do not fall within the scope of active fire suppression.

(b) Notwithstanding subdivision (a), “state safety member” shall not include civil engineers hired by the Department of Forestry and Fire Protection on or after January 1, 2000.

(Amended by Stats. 1999, Ch. 457, Sec. 11. Effective September 21, 1999.)



20401

“State safety member” means all persons within the Department of Justice designated as peace officers and performing investigative duties and whose principal duties consist of active law enforcement, but excluding clerical personnel or those whose principal duties are that of telephone operator, machinist, mechanic, security officer, or otherwise clearly not within the scope of active law enforcement, even though the person is subject to occasional call, or is occasionally called upon to perform duties within the scope of active law enforcement.

(Amended by Stats. 1996, Ch. 305, Sec. 32. Effective January 1, 1997.)



20401.5

(a) “State safety member” also includes state prosecutors and state public defenders.

(b) For purposes of this part, “state prosecutor” means a state officer or employee who meets all of the following criteria:

(1) He or she is employed by the Department of Justice, Office of the Attorney General.

(2) His or her job classification is Chief Assistant Attorney General, Senior Assistant Attorney General, Supervising Deputy Attorney General, Deputy Attorney General, or any other similar classification or title.

(3) His or her effective date of retirement is on or after the date the state employer and the bargaining unit elect to be subject to this section as provided in subdivision (f).

(c) For purposes of this part, “state public defender” means a state officer or employee who meets all of the following criteria.

(1) He or she is employed by the Office of the State Public Defender.

(2) His or her job classification is State Public Defender, Senior Deputy State Public Defender, Supervising Deputy State Public Defender, Deputy State Public Defender, or any other similar classification or title.

(3) His or her effective date of retirement is on or after the date the state employer and the bargaining unit elect to be subject to this section as provided in subdivision (f).

(d) Past state miscellaneous service performed by a state prosecutor or state public defender who becomes a state safety member pursuant to this section shall be converted to state safety service if the past service was rendered in a position that has subsequently been reclassified as a state safety position pursuant to this section. Any unfunded liability resulting from this section shall be paid by the employer.

(e) Notwithstanding any other provision of this part, state prosecutors and state public defenders shall be subject to the benefit formula contained in Section 21369.1, or any other benefit formula applicable to state safety members that does not provide benefits greater than those benefits provided under Section 21363.1.

(f) This section does not apply to any officers or employees described in subdivision (b) or (c) who are members of State Bargaining Unit 2 unless and until the state employer and the bargaining unit elect to be subject to this section by amendment to or by express provision in a memorandum of understanding entered into between the parties.

(g) This section does not apply to any officer or employee described in subdivision (b) or (c) who dies prior to the date the state employer and the bargaining unit elect to be subject to this section as provided in subdivision (f).

(Added by Stats. 2002, Ch. 1152, Sec. 2. Effective January 1, 2003.)



20402

“State safety member” shall also include those persons while employed by the San Francisco Port Authority prior to their transfer to the San Francisco Port Commission whose principal duties consisted of active law enforcement and who were peace officers, as defined in former Section 830.35 of the Penal Code, as amended by Chapter 460 of the Statutes of 1979, but excluding any person whose principal duties did not clearly fall within the scope of active law enforcement even though the person is subject to occasional call, or is called upon occasionally, to perform duties within the scope of active law enforcement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20403

“State safety member” shall also include officers and employees in (a) the Department of Corrections employed to perform the duties now performed in positions with the following class titles: Deputy Director, Department of Corrections; Deputy Director, Institutions, Camps and Program Services Division; Deputy Director, Parole and Community Services; Warden; Warden—San Quentin; Superintendent II and III, Department of Corrections; Deputy Superintendent; Correctional Administrator; Program Administrator, Correctional Institution; all classes of Correctional Program Supervisor; Correctional Captain; Correctional Lieutenant; Correctional Sergeant; Correctional Officer; all classes of Women’s Correctional Supervisor; Assistant Deputy Director, Parole and Community Services; all classes of Parole Administrator, Adult Parole; all classes of Parole Agent, Adult Parole; Assistant Director, Investigations and Law Enforcement Liaison; Senior Special Agent; Special Agent; all classes of Women’s Parole Agent; Medical Facility Superintendent; Superintendent, California Institution for Women; all classes of Correctional Counselor; Chief and Assistant Chief Transportation Officer, (b) the Department of the Youth Authority employed to perform the duties now performed in positions with the following class titles: Director, Department of the Youth Authority; Chief, Division of Parole and Community Services; Deputy Chief, Division of Parole and Community Services; Program Administrator, Correctional School; Assistant Superintendent, Correctional School; all classes of Superintendent, Correctional School; Youth Authority Camp Superintendent; Assistant Superintendent, Youth Authority Camp; Chief, Division of Institutions; Treatment Team Supervisor; all classes of Transportation Officers, Youth Authority; Security Officer; all classes of Group Supervisors; all classes of Parole Agent, Youth Authority; all classes of Youth Counselor; Supervisor Community Treatment Programs; Correctional Casework Training Supervisor; Correctional Casework Trainee; all classes of Correctional Counselor, (c) the Board of Prison Terms employed to perform duties now performed in positions with the following class titles: all classes of Parole Agent; all classes of Correctional Counselor and the Chief of Investigation, (d) the Youthful Offender Parole Board employed to perform duties now performed in positions with the following class titles: all classes of Parole Agent, and (e) the Prison Industry Authority employed to perform duties now performed in positions with the following class titles: General Manager; Assistant General Manager, Administration and Marketing Branch; Chief, Industry Implementation Division; and Activation Manager.

(Amended by Stats. 1998, Ch. 678, Sec. 8. Effective January 1, 1999.)



20404

Notwithstanding Section 20401 “state safety member” shall include persons employed as members of a state college police department who meet the minimum standards of competence established by the Commission on Peace Officer Standards and Training, pursuant to Chapter 1 (commencing with Section 13500) of Title 4 of Part 4 of the Penal Code, except those members employed under class titles of Parking Officer and Campus Guard.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20405

(a) “State safety member” shall also include officers and employees of the Department of Corrections and Rehabilitation in the following classifications:

Classification

Code

Classification

0683

Assistant Dairy Operator

2156

Assistant Food Manager (Correctional Facility)

4302

Assistant General Manager, Operations

2080

Assistant Seamer (Correctional Facility)

5447

Assistant Warden, Psychiatric Services,
Correctional Facility

6868

Automobile Mechanic (Correctional Facility)

6394

Automotive Equipment Operator I (Correctional
Facility)

6392

Automotive Equipment Operator II (Correctional
Facility)

6893

Automotive Pool Manager I (Correctional Facility)

2224

Baker I (Correctional Facility)

2221

Baker II (Correctional Facility)

2086

Barber (Correctional Facility)

2084

Barbershop Manager (Correctional Facility)

6216

Building Maintenance Worker (Correctional
Facility)

2245

Butcher–Meat Cutter II (Correctional Facility)

6483

Carpenter I (Correctional Facility)

6474

Carpenter II (Correctional Facility)

6471

Carpenter III (Correctional Facility)

2015

Chief Assistant General Manager, Prison Industries

4110

Chief, Day Labor Programs (Correctional Facility)

9344

Chief Dentist, Correctional Facility

2578

Chief Deputy, Clinical Services, Correctional
Facility

6699

Chief Engineer I (Correctional Facility)

7547

Chief Medical Officer, Correctional Facility

6754

Chief of Plant Operation I (Correctional Facility)

6751

Chief of Plant Operation II (Correctional Facility)

6748

Chief of Plant Operation III (Correctional
Facility)

9267

Chief Physician and Surgeon, Correctional Facility

7612

Chief Psychiatrist, Correctional Facility

9859

Chief Psychologist, Correctional Facility

7146

Chief, Quality Assurance, Prison Industries

9279

Clinical Dietician, Correctional Facility

9293

Clinical Laboratory Technologist, Correctional
Facility

4132

Construction Supervisor (Correctional Facility)

4107

Construction Supervisor I (Correctional Facility)

4108

Construction Supervisor II (Correctional Facility)

4109

Construction Supervisor III (Correctional Facility)

2187

Cook I (Correctional Facility)

2186

Cook II (Correctional Facility)

7208

Correctional Business Manager I, Department of
Corrections

4744

Correctional Business Manager II, Department of
Corrections

4910

Correctional Health Services Administrator I,
Correctional Facility

4912

Correctional Health Services Administrator II,
Correctional Facility

6304

Correctional Plant Manager I, Department of
Corrections

6305

Correctional Plant Manager II, Department of
Corrections

6303

Correctional Plant Supervisor, Department of
Corrections

9296

Dental Assistant, Correctional Facility

9298

Dental Hygienist, Correctional Facility

9299

Dental Laboratory Technician, Correctional
Facility

9268

Dentist, Correctional Facility

7200

Dry Cleaning Plant Supervisor

6544

Electrician I (Correctional Facility)

6538

Electrician II (Correctional Facility)

6534

Electrician III (Correctional Facility)

6916

Electronics Technician (Correctional Facility)

6865

Equipment Maintenance Supervisor (Correctional
Facility)

2153

Food Administrator I (Correctional Facility)

2147

Food Administrator II (Correctional Facility)

2150

Food Manager (Correctional Facility)

2196

Food Service Worker I (Correctional Facility)

2195

Food Service Worker II (Correctional Facility)

6955

Fusion Welder (Correctional Facility)

6628

Glazier (Correctional Facility)

0743

Groundskeeper (Correctional Facility)

6826

Heavy Equipment Mechanic (Correctional
Facility)

6379

Heavy Truck Driver (Correctional Facility)

9307

Hospital Aid, Correctional Facility

7218

Industrial Supervisor, Prison Industries (Bindery)

0648

Industrial Supervisor, Prison Industries (Crop
Farm)

0682

Industrial Supervisor, Prison Industries (Dairy)

7204

Industrial Supervisor, Prison Industries (Dental
Laboratory)

7198

Industrial Supervisor, Prison Industries (Fabric
Products)

7211

Industrial Supervisor, Prison Industries (Knit
Goods Finishing)

7210

Industrial Supervisor, Prison Industries
(Knitting Mill)

2109

Industrial Supervisor, Prison Industries (Laundry)

7215

Industrial Supervisor, Prison Industries
(Maintenance and Repair)

7197

Industrial Supervisor, Prison Industries (Mattress
and Bedding)

7191

Industrial Supervisor, Prison Industries (Metal
Fabrication)

7216

Industrial Supervisor, Prison Industries (Printing)

7207

Industrial Supervisor, Prison Industries (Shoe
Manufacturing)

7206

Industrial Supervisor, Prison Industries (Shoes
and Boots, Lasting to Packing)

7321

Industrial Supervisor, Prison Industries
(Silkscreen)

7192

Industrial Supervisor, Prison Industries (Tool
and Die)

7179

Industrial Supervisor, Prison Industries
(Upholstery)

7178

Industrial Supervisor, Prison Industries (Wood
Products)

2006

Janitor (Correctional Facility)

2005

Janitor Supervisor I (Correctional Facility)

2004

Janitor Supervisor II (Correctional Facility)

2000

Janitor Supervisor III (Correctional Facility)

9265

Laboratory Assistant, Correctional Facility

2727

Language, Speech and Hearing Specialist

2114

Laundry Supervisor I (Correctional Facility)

2111

Laundry Supervisor II (Correctional Facility)

2117

Laundry Worker (Correctional Facility)

6867

Lead Automobile Mechanic (Correctional Facility)

0720

Lead Groundskeeper (Correctional Facility)

0718

Lead Groundskeeper I (Correctional Facility)

2952

Librarian (Correctional Facility)

6643

Locksmith I (Correctional Facility)

6801

Machinist (Correctional Facility)

6941

Maintenance Mechanic (Correctional Facility)

6617

Mason (Correctional Facility)

1508

Materials and Stores Supervisor I (Correctional
Facility)

1505

Materials and Stores Supervisor II (Correctional
Facility)

8217

Medical Technical Assistant, Correctional
Facility

9273

Nurse Anesthetist, Correctional
Facility

9353

Nurse Instructor, Correctional Facility

9278

Nurse Practitioner, Correctional Facility

9280

Occupational Therapist, Correctional Facility

7971

Optometrist, Correctional Facility

6528

Painter I (Correctional Facility)

6524

Painter II (Correctional Facility)

6521

Painter III (Correctional Facility)

7199

Pest Control Technician (Correctional
Facility)

9281

Physical Therapist I, Correctional Facility

9342

Physical Therapist II, Correctional Facility

9269

Physician and Surgeon, Correctional Facility

6550

Plumber I (Correctional Facility)

6594

Plumber II (Correctional Facility)

6545

Plumber III (Correctional Facility)

7972

Podiatrist (Correctional Facility)

1575

Prison Canteen Manager I

1576

Prison Canteen Manager II

7158

Prison Industries Administrator

7157

Prison Industries Manager (General)

7164

Prison Industries Manager (Metal Products)

7165

Prison Industries Manager (Textile Products)

7163

Prison Industries Manager (Wood Products)

0679

Prison Industries Superintendent I (Agriculture)

0617

Prison Industries Superintendent II (Agriculture)

7217

Prison Industries Superintendent II (Bindery)

7109

Prison Industries Superintendent I (Coffee
Roasting and Grinding)

7203

Prison Industries Superintendent I (Dental
Laboratory)

7202

Prison Industries Superintendent II (Dental
Laboratory)

7170

Prison Industries Superintendent II (Detergent)

7350

Prison Industries Superintendent I (Egg
Production)

7194

Prison Industries Superintendent I (Fabric
Products)

7195

Prison Industries Superintendent II (Fabric
Products)

7351

Prison Industries Superintendent I (Fiberglass
Products)

7352

Prison Industries Superintendent I (Furniture
Refurbishing)

7209

Prison Industries Superintendent II (Knitting Mill)

2108

Prison Industries Superintendent II (Laundry)

7154

Prison Industries Superintendent II (Maintenance
and Repair)

7196

Prison Industries Superintendent II (Mattress and
Bedding)

7189

Prison Industries Superintendent I (Metal
Products)

7190

Prison Industries Superintendent II (Metal
Products)

7214

Prison Industries Superintendent II (Printing)

7205

Prison Industries Superintendent II (Shoe
Manufacturing)

7320

Prison Industries Superintendent I (Silkscreen)

7319

Prison Industries Superintendent II (Silkscreen)

7175

Prison Industries Superintendent I (Wood
Products)

7172

Prison Industries Superintendent II (Wood
Products)

4760

Procurement and Services Officer I (Correctional
Facility)

4761

Procurement and Services Officer II (Correctional
Facility)

7162

Product Engineering Technician, Prison Industries

7156

Production Manager I, Prison Industries

1793

Property Controller I (Correctional Facility)

1794

Property Controller II (Correctional Facility)

9282

Psychiatric Social Worker, Correctional Facility

9283

Psychologist–Clinical, Correctional
Facility

9284

Psychology Associate, Correctional Facility

9354

Psychology Internship Director, Correctional
Facility

9285

Psychometrist, Correctional Facility

9274

Public Health Nurse I, Correctional Facility

9345

Public Health Nurse II, Correctional Facility

7145

Quality Assurance Manager, Prison Industries

3080

Quality Control Technician, Prison Industries
(Cleaning Products)

9315

Radiologic Technologist, Correctional Facility

9286

Recreation Therapist, Correctional Facility

6715

Refrigeration Engineer (Correctional Facility)

9275

Registered Nurse, Correctional Facility

2734

Resource Specialist, Special Education

9316

Respiratory Care Practitioner, Correctional
Facility

9854

School Psychologist

2077

Seamer (Correctional Facility)

9348

Senior Clinical Laboratory Technologist,
Correctional Facility

9266

Senior Laboratory Assistant, Correctional Facility

2945

Senior Librarian (Correctional Facility)

8215

Senior Medical Technical Assistant

9346

Senior Occupational Therapist, Correctional
Facility

9270

Senior Psychiatrist, Correctional Facility
(Specialist)

9271

Senior Psychiatrist, Correctional Facility
(Supervisor)

9289

Senior Psychologist, Correctional Facility

9287

Senior Psychologist, Correctional Facility
(Specialist)

9288

Senior Psychologist, Correctional Facility
(Supervisor)

9350

Senior Radiologic Technologist, Correctional
Facility (Specialist)

9351

Senior Radiologic Technologist, Correctional
Facility (Supervisor)

7562

Sheet Metal Worker (Correctional Facility)

6211

Skilled Laborer (Correctional Facility)

9911

Social Worker, Youth Authority

9272

Staff Psychiatrist, Correctional Facility

9290

Staff Psychologist-Clinical, Correctional Facility

6713

Stationary Engineer (Correctional Facility)

6718

Stationary Engineer Apprentice (Four-Year
Program) (Correctional Facility)

6557

Steamfitter Supervisor (Correctional Facility)

3082

Substitute Academic Teacher (Correctional
Facility)

9349

Supervising Clinical Laboratory Technologist,
Correctional Facility

2183

Supervising Cook I (Correctional Facility)

2182

Supervising Cook II (Correctional Facility)

0716

Supervising Groundskeeper II (Correctional
Facility)

2044

Supervising Housekeeper I (Correctional Facility)

2940

Supervising Librarian (Correctional Facility)

9276

Supervising Psychiatric Nurse, Correctional
Facility

9291

Supervising Psychiatric Social Worker I,
Correctional Facility

9292

Supervising Psychiatric Social Worker II,
Correctional Facility

9317

Supervising Registered Nurse I, Correctional
Facility

9318

Supervising Registered Nurse II, Correctional
Facility

9319

Supervising Registered Nurse III, Correctional
Facility

9910

Supervising Social Worker I, Youth Authority

9908

Supervising Social Worker II, Youth Authority

2305

Supervisor of Academic Instruction (Correctional
Facility)

6763

Supervisor of Building Trades (Correctional
Facility)

2384

Supervisor of Commercial Diver Training

2303

Supervisor of Correctional Education Programs

2370

Supervisor of Vocational Instruction

9277

Surgical Nurse I, Correctional Facility

9329

Surgical Nurse II, Correctional Facility

3073

Teacher (Adaptive Physical Education)
(Correctional Facility)

2286

Teacher (Cerebral Palsied Children)
(Correctional Facility)

2287

Teacher (Elementary-Multiple Subjects)
(Correctional Facility)

2288

Teacher (Emotionally/Learning Handicapped)
(Correctional Facility)

3075

Teacher (English Language Development)
(Correctional Facility)

2297

Teacher (Ethnic Studies) (Correctional Facility)

2289

Teacher (Family Life Education) (Correctional
Facility)

2373

Teacher (Hearing Impaired) (Correctional
Facility)

2284

Teacher (High School-Arts and Crafts)
(Correctional Facility)

2285

Teacher (High School-Business Education)
(Correctional Facility)

3074

Teacher (High School-English/Language Arts)
(Correctional Facility)

3076

Teacher (High School-Foreign Language)
(Correctional Facility)

2290

Teacher (High School-General Education)
(Correctional Facility)

2291

Teacher (High School-Home Economics)
(Correctional Facility)

3077

Teacher (High School-Mathematics) (Correctional
Facility)

2294

Teacher (High School-Music) (Correctional
Facility)

2295

Teacher (High School-Physical Education)
(Correctional Facility)

3078

Teacher (High School-Science) (Correctional
Facility)

3079

Teacher (High School-Social Science)
(Correctional Facility)

2298

Teacher (Librarian) (Correctional Facility)

2292

Teacher (Mentally Retarded Children)
(Correctional Facility)

2371

Teacher (Speech Development and Correction)
(Correctional Facility)

6400

Teaching Assistant (Correctional Facility)

7201

Tobacco Factory Superintendent

7560

Tractor Operator-Laborer (Correctional Facility)

6382

Truck Driver (Correctional Facility)

6772

Utility Shops Supervisor (Correctional Facility)

2387

Vocational Instructor (Airframe Mechanics)
(Correctional Facility)

2853

Vocational Instructor (Animal Husbandry)
(Correctional Facility)

2396

Vocational Instructor (Auto Body and Fender
Repair) (Correctional Facility)

2398

Vocational Instructor (Auto Mechanics)
(Correctional Facility)

2399

Vocational Instructor (Baking) (Correctional
Facility)

2400

Vocational Instructor (Bookbinding) (Correctional
Facility)

2854

Vocational Instructor (Building Maintenance)
(Correctional Facility)

2417

Vocational Instructor (Carpentry)
(Correctional Facility)

2419

Vocational Instructor (Commercial Diver
Training) (Correctional Facility)

2855

Vocational Instructor (Computer and Related
Technologies) (Correctional Facility)

2420

Vocational Instructor (Cosmetology) (Correctional
Facility)

2422

Vocational Instructor (Culinary Arts)
(Correctional Facility)

2869

Vocational Instructor (Dental Technology)
(Correctional Facility)

2856

Vocational Instructor (Diesel Mechanics)
(Correctional Facility)

2423

Vocational Instructor (Dog Grooming and
Handling) (Correctional Facility)

2425

Vocational Instructor (Drycleaning Works)
(Correctional Facility)

2857

Vocational Instructor (Drywall Installer/Taper)
(Correctional Facility)

2426

Vocational Instructor (Electrical Work)
(Correctional Facility)

2428

Vocational Instructor (Electronics) (Correctional
Facility)

2688

Vocational Instructor (Eyewear Manufacturing)
(Correctional Facility)

2429

Vocational Instructor (Fire Science) (Correctional
Facility)

2858

Vocational Instructor (Floor Cover Layer)
(Correctional Facility)

2431

Vocational Instructor (Furniture Refinishing and
Repair) (Correctional Facility)

2432

Vocational Instructor (Garment Making)
(Correctional Facility)

2433

Vocational Instructor (Heavy Equipment Repair)
(Correctional Facility)

2597

Vocational Instructor (Household Appliance
Repair) (Correctional Facility)

2598

Vocational Instructor (Industrial Arts)
(Correctional Facility)

2599

Vocational Instructor (Instrument Repair)
(Correctional Facility)

2600

Vocational Instructor (Janitorial Service)
(Correctional Facility)

2601

Vocational Instructor (Landscape Gardening)
(Correctional Facility)

2611

Vocational Instructor (Laundry Work)
(Correctional Facility)

2614

Vocational Instructor (Machine Shop
Practice) (Correctional Facility)

2615

Vocational Instructor (Masonry) (Correctional
Facility)

2619

Vocational Instructor (Meat Cutting)
(Correctional Facility)

2627

Vocational Instructor (Mechanical Drawing)
(Correctional Facility)

2628

Vocational Instructor (Merchandising)
(Correctional Facility)

2630

Vocational Instructor (Mill and Cabinet Work)
(Correctional Facility)

2674

Vocational Instructor (Office Machine Repair)
(Correctional Facility)

2849

Vocational Instructor (Office Services and Related
Technologies) (Correctional Facility)

2640

Vocational Instructor (Offset Printing)
(Correctional Facility)

2644

Vocational Instructor (Painting) (Correctional
Facility)

2645

Vocational Instructor (Plastering) (Correctional
Facility)

2661

Vocational Instructor (Plumbing) (Correctional
Facility)

2665

Vocational Instructor (Powerplant Mechanics)
(Correctional Facility)

2666

Vocational Instructor (Printing) (Correctional
Facility)

2667

Vocational Instructor (Radiologic Technology)
(Correctional Facility)

2668

Vocational Instructor (Refrigeration and
Air-conditioning Repair) (Correctional Facility)

2850

Vocational Instructor (Roofer) (Correctional
Facility)

2669

Vocational Instructor (Sewing Machine Repair)
(Correctional Facility)

2670

Vocational Instructor (Sheet Metal Work)
(Correctional Facility)

2671

Vocational Instructor (Shoemaking) (Correctional
Facility)

2672

Vocational Instructor (Silk Screening Process)
(Correctional Facility)

2851

Vocational Instructor (Small Engine Repair)
(Correctional Facility)

2673

Vocational Instructor (Storekeeping and
Warehousing) (Correctional Facility)

5415

Vocational Instructor (Telemarketing/Customer
Service) (Correctional Facility)

2675

Vocational Instructor (Upholstering) (Correctional
Facility)

2676

Vocational Instructor (Vocational Nursing)
(Correctional Facility)

2677

Vocational Instructor (Welding)
(Correctional Facility)

1504

Warehouse Manager I (Correctional Facility)

1502

Warehouse Manager II (Correctional Facility)

6221

Warehouse Worker (Correctional Facility)

6724

Water and Sewage Plant Supervisor
(Correctional Facility)

2311

Youth Authority Teacher

(b) In addition, “state safety member” shall also include officers and employees of the Department of Corrections and Rehabilitation in any classification of Vocational Instructor, Industrial Supervisor, Industrial Superintendent, Assistant Industrial Superintendent, or Production Manager II (Prison Industries) that is established on or after January 1, 1984, if the Department of Human Resources and the State Personnel Board approve the inclusion of the classification.

(c) “State safety member” shall also include officers and employees in parenthetical specialty classes when the core class has already been expressly included in the state safety membership category if the Department of Human Resources and the State Personnel Board approve the inclusion of the classifications. The inclusion shall not be effective until notice of the inclusion has been received by the board.

(d) Any of these officers or employees in employment on the operative date of an amendment to this section and who becomes a state safety member as a result of that amendment, may elect by a writing filed with the board prior to 90 days after notification by the board, to be restored to his or her previous status as a state industrial member. Upon the filing of the election the member shall cease to be a state safety member, and his or her rights and obligations shall be restored prospectively and retroactively to the operative date of that amendment.

(Amended by Stats. 2012, Ch. 665, Sec. 114. Effective January 1, 2013.)



20405.1

Notwithstanding Section 20405, this section shall apply to state employees in state bargaining units that have agreed to these provisions in a memorandum of understanding between the state employer and the recognized employee organization, as defined in Section 3513, state employees who are excluded from the definition of “state employee” by subdivision (c) of Section 3513, and officers or employees of the executive branch of state government who are not members of the civil service.

(a) On and after the effective date of this section, state safety members shall also include officers and employees whose classifications or positions are found to meet the state safety criteria prescribed in Section 19816.20, provided the Department of Human Resources agrees to their inclusion, and officers and employees whose classifications or positions have been designated as subject to state safety membership pursuant to Section 19816.21. For employees covered by a collective bargaining agreement, the effective date of safety membership shall be the date on which the department and the employees’ exclusive representative reach agreement by memorandum of understanding pursuant to Section 3517.5 or any later date specified in the memorandum of understanding. For employees not covered by a collective bargaining agreement, the Department of Human Resources shall determine the effective date of safety membership.

(b) The department shall notify the board as new classes or positions become eligible for state safety membership, as specified in subdivision (a), and specify how service prior to the effective date shall be credited.

(c) The department shall prepare and submit to the Legislature an annual report that contains the classes or positions that are eligible for state safety membership under this section.

(d) Any person designated as a state safety member pursuant to this section may elect, within 90 days of notification by the board, to remain subject to the miscellaneous or industrial service retirement benefit and contribution rate by filing an irrevocable election with the board. A member who so elects shall be subject to the reduced benefit factors specified in Section 21076, 21353, or 21354.1, as applicable, only for service also included in the federal system.

(Amended by Stats. 2012, Ch. 665, Sec. 115. Effective January 1, 2013.)



20405.2

A member who made the election to remain under the miscellaneous or industrial retirement benefit, as provided in Section 20405.1, may elect to be subject to the state safety formula within 90 days of notification by the board. The election, which shall be provided by the board on and after January 1, 2000, shall be filed with the board. Past service that would have been credited as a safety member, but for the member’s election to remain under the miscellaneous or industrial formula, shall be credited under the safety formula. This section shall apply to state employees in state bargaining units that have agreed to this provision in a memorandum of understanding, or authorized by the Director of Human Resources for classifications of state employees that are excluded from the definition of state employee by paragraph (c) of Section 3513.

(Amended by Stats. 2012, Ch. 665, Sec. 116. Effective January 1, 2013.)



20405.3

(a) A member who is an employee of the Department of Corrections and Rehabilitation, who made the election to remain under the state industrial membership classification, as provided in subdivision (d) of Section 20405, may elect to be subject to state safety membership within 90 days of notification by the board, if the employee is in any of the following classifications:

(1) Dentist, Correctional Facility.

(2) Physician and Surgeon, Correctional Facility.

(3) Staff Psychiatrist, Correctional Facility.

(4) Podiatrist, Correctional Facility.

(b) The election, which shall be provided by the board on and after January 1, 2002, shall be filed with the board. Past service that would have been credited as a state safety member, but for the member’s election to remain under the state industrial formula, shall be credited as safety service.

(c) This section shall apply to state employees in State Bargaining Unit 16 and, if authorized by the Director of Human Resources, state employees that are excluded from the definition of “state employee” by paragraph (c) of Section 3513.

(Amended by Stats. 2012, Ch. 665, Sec. 117. Effective January 1, 2013.)



20406

“State safety member” also includes persons employed by the state to perform lifeguard services and whose principal duties consist of active protection, rescue, and rendition of aid or assistance to persons injured or imperiled at beaches and lakes, streams, dams, reservoirs, or other bodies of open water, but not including swimming pools, and including members employed to perform duties performed under the titles of “District Aquatic Supervisor,” “Lifeguard Supervisor,” and “Lifeguard” or equivalent successor classes, some of which (including the maintenance of peace and order and the apprehension of law violators) are customarily performed by police or peace officers, and whose other duties (such as resuscitation work involving the use of special equipment in cases having no connection with their principal duties) that in other areas are customarily performed by firemen, and other and further duties that do not come directly within any of the above classifications but are essential to the safety and security of the public, other than persons employed under those titles on a seasonal basis, but excluding clerical, maintenance personnel, and others who do not fall within the scope of active lifeguarding or lifesaving services as described in this section even though those persons are subject to occasional call or are occasionally called upon to perform duties within the scope of active lifeguarding or lifesaving.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20407

“State safety member” also includes officers and employees with the State Department of State Hospitals and the Department of Corrections and Rehabilitation in the following classifications:

Classification

Code

Classification Title

8254

Prelicensed Psychiatric Technician

_____

(forensic facility)

8253

Psychiatric Technician

_____

(forensic facility)

8252

Senior Psychiatric Technician

_____

(forensic facility)

8212

Nurse Practitioner

_____

(forensic facility)

8160

Health Services Specialist

_____

(forensic facility)

7601

Program Director-Medical

_____

(forensic facility)

“State safety member” also includes an officer or employee of the State Department of State Hospitals at Patton State Hospital or Atascadero State Hospital, the State Department of State Hospitals Psychiatric Program of California Medical Facility at Vacaville, or any other state hospital that is deemed a forensic facility, who either is excluded from the definition of state employee in subdivision (c) of Section 3513 or is a nonelected officer or employee of the executive branch of government who is not a member of the civil service. An officer or employee may be a state safety member under this paragraph only if the person has responsibility for the direct supervision of state safety personnel specified in the classifications listed in this section and if the State Personnel Board determines that these officers and employees meet the state safety membership criteria established pursuant to Section 18717. The Department of Human Resources shall determine which classes meet the above conditions and report its findings to the Public Employees’ Retirement System, whereupon the change in membership categories shall take effect.

Any person so designated pursuant to this section may elect, within 90 days of notification by the board, to remain subject to the miscellaneous service retirement benefit and contribution rate by filing an irrevocable notice of election with the board. A member who so elects shall be subject to the reduced benefit factors specified in Section 21353 or 21354.1, as applicable, only for service also included in the federal system.

(Amended by Stats. 2012, Ch. 440, Sec. 27. Effective September 22, 2012.)



20407.5

(a) Notwithstanding Section 20407, any person designated as a state safety member pursuant to Section 20407 who elected to remain subject to the miscellaneous service retirement benefit and contribution rate as provided in that section may elect instead to be subject to the state safety service retirement benefit and contribution rate.

(b) This section shall apply to those officers and employees of the State Department of State Hospitals described in Section 20407 who are represented by State Bargaining Unit 18 and who became safety members effective January 1, 1998, when the Napa State Hospital and the Metropolitan State Hospital were designated as forensic facilities.

(c) This section shall also apply to any member who is excluded from the definition of state employee in subdivision (c) of Section 3513 and who is directly associated with employees represented by State Bargaining Unit 18.

(d) The election provided under this section shall be filed with the board by the member within 90 days after notification by the board that the member has the right to elect to be subject to the state safety member service retirement formula and contribution rates. If the election is not made by the member, he or she shall remain subject to the miscellaneous service retirement benefit and contribution rate.

(Amended by Stats. 2012, Ch. 440, Sec. 28. Effective September 22, 2012.)



20408

“State safety member” also includes officers and employees with the State Department of State Hospitals or the Department of Forestry and Fire Protection in the following classifications:

Classification
Code

Classification Title

2860

Audio Visual Assistant (Correctional
Facility)

2861

Audio Visual Specialist (Correctional
Facility)

8094

Registered Nurse (Forensic Facility)

“State safety member” also includes an officer or employee of the State Department of State Hospitals at Patton State Hospital or Atascadero State Hospital, who either is excluded from the definition of state employee in subdivision (c) of Section 3513, or is a nonelected officer or employee of the executive branch of government who is not a member of the civil service. An officer or employee may be a state safety member under this paragraph only if the person has responsibility for the supervision of state safety personnel specified in the classifications listed in this section and if the State Personnel Board determines that these officers and employees meet the state safety membership criteria established pursuant to Section 18717. The Department of Human Resources shall determine which classes meet the above conditions and report its findings to this system, whereupon the change in membership categories shall take effect.

(Amended by Stats. 2012, Ch. 440, Sec. 29. Effective September 22, 2012.)



20409

(a) “State safety member” shall also include officers and employees of the following departments with the following class titles:

Class

Code

Classification

Department

8330

Aircraft Pilot, Depart­ment of Justice

Justice

8997

Arson and Bomb
Investigator

Fire Marshal

9027

Assistant Chief, Food
and Drug Section

Health Services

8609

Chief, Bureau of
Fraudulent Claims,
Department of
Insurance

Insurance

8610

Chief, Division of
Investigations,
Department of
Consumer Affairs

Consumer Affairs

8988

Chief
Firefighter/Security
Guard

Veterans Affairs

9030

Chief, Food and Drug
Section

Health Services

8613

Chief, Investigation
Bureau, Department
of Health Services

Health Services

1986

Chief Museum
Security Officer

Museum of Science and Industry

8673

Deputy Division
Chief, Alcoholic
Beverage Control

Alcoholic Beverage Control

8677

District Administrator,
Alcoholic Beverage
Control

Alcoholic Beverage Control

8990

Firefighter/Security
Guard

­Veterans Affairs

8966

Division Chief,
California State
Fire Marshal

Fire Marshal

9090

Fire Service Training
Specialist III

Fire Marshal

9091

Fire Service Training
Supervisor

Fire Marshal

9028

Food and Drug
Program Coordinator

Health Services

9029

Food and Drug
Regional
Administrator

Health Services

9042

Food and Drug
Specialist II

Health Services

9039

Food and Drug
Specialist III

Health Services

9036

Food and Drug
Specialist IV

Health Services

9043

Food and Drug
Trainee

Health Services

9007

Food Technology
Specialist

Health Services

1937

Hospital Peace
Officer I

Developmental Services, Mental
Health, Consumer Affairs

1936

Hospital Peace
Officer II

Developmental Services, Mental
Health, Consumer Affairs

1935

Hospital Peace
Officer III

Developmental Services, Mental
Health

1992

Museum Security
Officer

Museum of Science and Industry

0891

Park Safety and
Enforcement
Supervisor

Parks and Recreation

0890

Park Safety and
Enforcement
Specialist

Parks and Recreation

8358

State Security Officer

General Services

8999

Chief Arson
and Bomb
Investigator

Fire Marshal

8989

Supervising
Firefighter/Security
Guard

Veterans Affairs

1988

Supervising Museum
Security Officer

Museum of Science and Industry

8678­

Supervising Special
Investigator, Alcoholic
Beverage Control

Alcoholic Beverage Control

(b) Any person employed in the classifications described in subdivision (a) in the department indicated may elect, within 90 days of September 27, 1982, to remain subject to the miscellaneous service retirement benefit by filing an irrevocable notice of election with the board. A member who so elects shall be subject to the reduced benefit factors specified in Section 21353 or 21354.1, as applicable, only for service also included in the federal system.

(c) This section shall not become applicable to any member included in a classification until a ruling or regulation authorizing the inclusion of persons employed in that classification within the definition of “policeman” or “fireman,” or both, is issued by the federal agency for purposes of Section 418(d)(5)(A) of Title 42 of the United States Code.

(Amended by Stats. 1999, Ch. 555, Sec. 11. Effective January 1, 2000.)



20410

“State safety member” also includes all persons in the Department of Alcoholic Beverage Control, the Board of Parole Hearings, the Department of Consumer Affairs, the Department of Developmental Services, the Department of Health Care Services, the Department of Toxic Substances Control, the California Horse Racing Board, the Department of Industrial Relations, the Department of Insurance, the State Department of State Hospitals, the Department of Motor Vehicles, and the Department of Social Services employed with the class title of Special Investigator (Class Code 8553), Senior Special Investigator (Class Code 8550), Investigator Trainee (Class Code 8555) and Investigator Assistant (Class Code 8554), Supervising Special Investigator I (Class Code 8548), Special Investigator II (Class Code 8547), and persons in the class of State Park Ranger (Intermittent) (Class Code 0984) in the Department of Parks and Recreation, who have been designated as peace officers as defined in Sections 830.2 and 830.3 of the Penal Code.

(Amended by Stats. 2013, Ch. 76, Sec. 95. Effective January 1, 2014.)



20411

“State safety member” also includes members employed in the positions with the classification of Vocational Instructor (Barber Shop Practices) (Correctional Facility) (Class Code 2441).

(Amended by Stats. 1996, Ch. 906, Sec. 48. Effective January 1, 1997.)



20412

“State safety member” shall also include persons employed to perform full-time active firefighting duties performed on April 1, 1972, under the titles of “institution fire chief,” “institution fireman,” and “campus firefighter” by state agencies other than the Department of Forestry and Fire Protection.

(Amended by Stats. 1996, Ch. 906, Sec. 49. Effective January 1, 1997.)



20413

“State safety member” shall also include persons employed under the title of “campus firefighter” who performed active firefighting duties for the state on April 1, 1973, and who, on January 1, 1979, performed those duties for a local agency providing fire protection under contract to the state.

(Amended by Stats. 1996, Ch. 906, Sec. 50. Effective January 1, 1997.)



20414

“State safety member” also includes members employed in the Department of Parks and Recreation in the following classifications: State Park Ranger Trainee, State Park Ranger I, State Park Ranger II, State Park Ranger III, State Park Ranger IV, and State Park Technician.

“State safety member” also includes members employed in the Military Department in the following classifications: Firefighter Guard, Supervising Firefighter Guard, and Chief Firefighter Guard.

“State safety service,” with respect to a member who becomes a state safety member pursuant to this section, shall also include service with the specified departments prior to April 1, 1982.

(Amended by Stats. 1996, Ch. 906, Sec. 51. Effective January 1, 1997.)



20415

“State safety member” also includes members employed in the Department of Parks and Recreation in the following classifications: Manager I, State Park; Manager II, State Park; Manager III, State Park; Manager IV, State Park; and Manager V, State Park. New incumbents to these classes who are not peace officers, shall receive the training required by the Commission on Peace Officer Standards and Training within two years of appointment.

“State safety service,” with respect to a member who becomes a state safety member pursuant to this section, shall also include service prior to September 22, 1982.

(Amended by Stats. 1996, Ch. 906, Sec. 52. Effective January 1, 1997.)



20416

“State safety member” includes all persons specified in this article by employer, classification, or duties performed, except persons in those classes defined as state peace officer/firefighter members.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 4 - Safety Member Classification-Contracting Agencies and Schools

20420

“Local safety member” includes all local police officers, local sheriffs, firefighters, safety officers, county peace officers, and school safety members, employed by a contracting agency who have by contract been included within this system.

(Amended by Stats. 2000, Ch. 871, Sec. 1. Effective January 1, 2001.)



20421

“Local safety member” also includes all employees of a city who have by contract been included within this system, and whose principal duties consist of active protection, rescue, and rendition of aid or assistance to persons injured or imperiled in water areas at ocean beaches and the recovery from those water areas of submerged objects and bodies of persons drowned or believed to have drowned in those areas, or the immediate supervision thereof, including persons employed to perform the duties now performed under the titles of aquatics director, chief lifeguard, captain lifeguards, lieutenant lifeguards, beach lifeguard, but who performs additional duties, some of which (including the maintenance of peace and order and the apprehension of law violators) are customarily performed by police or peace officers, and whose other duties (such as resuscitation work involving the use of special equipment in cases having no connection with their principal duties) that in other areas are customarily performed by firefighters, and other and further duties that do not come directly within any of the above classifications but are essential to the safety and security of the public, excluding those whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise clearly do not fall within the scope of active lifeguarding or lifesaving service, even though the person is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active lifeguarding or lifesaving service.

This section does not apply to the employees of any contracting agency having a contract with the board made prior to September 18, 1959, until the agency elects to subject itself and its employees to the provisions of this section by amendment to its contract with the board pursuant to Section 20474; except that an election is required only among the employees to whom the provisions of this section apply.

The amendments of this section, made by Chapter 130 of the Statutes of 1982 do not constitute a substantive change in the law and shall not be construed to entitle any person to any right or benefit that he or she was not already entitled to prior to December 31, 1982.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20422

“Local safety member” also includes all employees of a public agency whose principal duties consist of rendering prehospital emergency medical care to ill or injured persons and who are employees designated as Emergency Medical Technician-I, Emergency Medical Technician-II, or Emergency Medical Technician-Paramedic, as defined by, respectively, Sections 1797.80, 1797.82, and 1797.84 of the Health and Safety Code.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by amendment to its contract with the board made pursuant to Section 20474 or by express provision in its contract with the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20423

“Local safety member” also includes any harbor or port police officer, employed by a contracting agency, who is a peace officer as defined in subdivision (b) of Section, 830.33 of the Penal Code and whose principal duties consist of active law enforcement of the laws contained in Chapter 5 (commencing with Section 650) of Division 3 of the Harbors and Navigation Code, the rules and regulations of the California Department of Boating and Waterways, and Chapter 2 (commencing with Section 9850) of Division 3.5 of the Vehicle Code.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by amendment to its contract with the board, pursuant to Section 20474, or by express provision within its contract with the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20423.3

(a) “Local safety member” also includes any airport patrol officer, airport law enforcement officer, or airport police officer employed by a contracting agency who is a peace officer, as defined in subdivision (d) of Section 830.33 of the Penal Code, employed by a city, county, or district operating the airport or by a joint powers agency, created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, operating the airport, if the primary duty of the peace officer is the enforcement of the law in or about properties owned, operated, or administered by the employing agency or when performing necessary duties with respect to patrons, employees, or properties of the employing agency.

(b) This section shall not apply to any contracting agency or to the employees of a contracting agency until the agency elects to be subject to this section by amendment to its contract with the board, pursuant to Section 20474, or by express provision within its contract with the board.

(Added by Stats. 2009, Ch. 79, Sec. 1. Effective January 1, 2010.)



20423.5

“Local safety member” also includes any park ranger employed by a contracting agency who is a peace officer as defined in subdivision (b) of Section 830.31 of the Penal Code and whose primary responsibility is maintaining the peace and whose duties include law enforcement, emergency medical care first response, or fire suppression and prevention.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by amendment to its contract with the board pursuant to Section 20474, or by express provision within its contract with the board.

(Amended by Stats. 2002, Ch. 664, Sec. 101. Effective January 1, 2003.)



20423.6

(a) “Local safety member” also includes local prosecutors, local public defenders, and local public defender investigators.

(b) For purposes of this part, “local prosecutor” means any one of the following:

(1) A county officer or employee who meets all of the following criteria:

(A) He or she is or, on or after January 1, 2002, was employed in the office of the district attorney.

(B) His or her job classification is or, on or after January 1, 2002, was district attorney, deputy district attorney, chief deputy district attorney, senior deputy district attorney, assistant district attorney, chief assistant district attorney, senior assistant district attorney, or any other similar classification or title.

(C) His or her effective date of retirement is on or after the date this section becomes applicable to the member’s contracting agency as provided in subdivision (g).

(2) A county officer or employee who meets all of the following criteria:

(A) He or she was employed in the office of a district attorney prior to the date the local child support agency transitioned from the district attorney to a new county department, as specified in Section 17304 of the Family Code.

(B) His or her job classification was district attorney, deputy district attorney, chief deputy district attorney, senior deputy district attorney, assistant district attorney, chief assistant district attorney, senior assistant district attorney, or any other similar classification or title.

(C) He or she is or, on or after January 1, 2002, was an attorney in a local child support agency, as defined in subdivision (h) of Section 17000 of the Family Code, with no break in service between employment by a district attorney and the local child support agency.

(D) His or her effective date of retirement is on or after the date this section becomes applicable to the member’s contracting agency as provided in subdivision (g).

(3) A city officer or employee who meets all of the following criteria:

(A) He or she is or, on or after January 1, 2002, was employed in the office of the city attorney.

(B) He or she is or, on or after January 1, 2002, was primarily engaged in the active enforcement of criminal laws within any court operating in a county.

(C) His or her job classification is or, on or after January 1, 2002, was city attorney, deputy city attorney, chief deputy city attorney, assistant city attorney, chief assistant city attorney, or any other similar classification or title.

(D) His or her effective date of retirement is on or after the date this section becomes applicable to the member’s contracting agency as provided in subdivision (g).

(c) For purposes of this part, “local public defender” means a city or county officer or employee who meets all of the following criteria:

(1) He or she is or, on or after January 1, 2002, was employed in the office of the public defender, the alternate public defender, or any similar office title.

(2) His or her job classification is or, on or after January 1, 2002, was public defender, deputy public defender, chief deputy public defender, senior deputy public defender, assistant public defender, chief assistant public defender, senior assistant public defender, or any other similar classification or title.

(3) His or her effective date of retirement is on or after the date this section becomes applicable to the member’s contracting agency as provided in subdivision (g).

(d) For purposes of this part, “local public defender investigator” means a city or county officer or employee who meets all of the following criteria:

(1) He or she is or, on or after January 1, 2002, was employed in the office of the public defender, the alternate public defender, or any other similar office title.

(2) His or her job classification is or, on or after January 1, 2002, was inspector, investigator, detective, or any other similar classification or title.

(3) His or her principal duties are or, on or after January 1, 2002, were to investigate crime and criminal cases.

(4) His or her effective date of retirement is on or after the date this section becomes applicable to the member’s contracting agency as provided in subdivision (g).

(e) Notwithstanding Section 20890, past local miscellaneous service performed by a local prosecutor, local public defender, or local public defender investigator who becomes a local safety member pursuant to this section shall be converted to local safety service if the past service was rendered in a position that has subsequently been reclassified as a safety position pursuant to this section. For local prosecutors described in paragraph (2) of subdivision (b), service in the office of a district attorney and a local child support agency shall be considered service for the district attorney for the purposes of this section. Any unfunded liability resulting from this section shall be paid by the employer.

(f) Notwithstanding any other provision of this part or any provision of the contracting agency’s contract with the board, local prosecutors, local public defenders, and local public defender investigators shall be subject to the benefit formula contained in Section 21362, 21363, or 21363.1, or any other benefit formula applicable to local safety members that does not provide benefits greater than those benefits provided under Section 21363.1, as designated in the contract amendment or express contract provision described in subdivision (g).

(g) This section shall not apply to any officers and employees of a contracting agency or to the agency unless and until the contracting agency elects to be subject to this section by amendment to its contract with the board, made as provided in Section 20474, or by express provision in its contract with the board. If a contracting agency elects to be subject to this section, the contracting agency shall include all local prosecutors, local public defenders, and local public defender investigators described in this section.

(h) This section does not apply to any officer or employee of a contracting agency who dies prior to the date the contracting agency elects to be subject to this section.

(Added by Stats. 2002, Ch. 1152, Sec. 3. Effective January 1, 2003.)



20424

“Local safety officer” means any officer or employee of a public safety department of a contracting agency, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise and whose functions do not clearly fall within the scope of active law enforcement or firefighting and prevention service even though the employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement or firefighting and prevention service, but not excepting persons employed and qualifying as patrol officers or equal or higher rank, or as firefighters, hose officers, or equal or higher rank, irrespective of the duties to which they are assigned.

“Local safety officer” does not include persons employed to perform identification or communication duties. This paragraph shall not apply to persons employed and qualified as patrol officers or equal or higher rank, or as firefighters, hose officers, or equal or higher rank.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20425

“Local police officer” means any officer or employee of a police department of a contracting agency which is a city, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise and whose functions do not clearly fall within the scope of active law enforcement service even though the employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement service, but not excepting persons employed and qualifying as patrolmen or equal or higher rank irrespective of the duties to which they are assigned.

“Local police officer” does not include persons employed to perform identification or communication duties, other than persons in that employment on August 4, 1972, who elected within 90 days thereafter to be local safety members. A contracting agency may elect by amendment to its contract to include as “local police officer” all persons who were employed to perform identification or communication duties on August 4, 1972, and who elect within 60 days of the effective date of the contract amendment to be local safety members. The election shall apply to the person’s past as well as future service in the employment held on the effective date but shall not apply to service following any subsequent acceptance of appointment to a position other than that held on the effective date. This paragraph shall not apply to persons employed and qualified as patrol officers or equal or higher rank.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20426

“Local police officer” also includes any officer or employee of a police department of a contracting agency that is a city, employed to perform communication duties for an employer that contracted with this system for coverage for its local police officers on October 1, 1948, and who elected to become a local safety member on August 25, 1973, pursuant to Chapter 91 of the Statutes of 1973.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for the approval of contracts or, in the case of contracts made after January 1, 1989, by express provision in the contract making the contracting agency subject to this section.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20427

“Local police officer” also includes any officer or employee of a juvenile bureau of a contracting agency whose principal duties consist of active law enforcement service, except persons whose principal duties are clerical or otherwise clearly do not fall within the scope of active law enforcement, even though the person is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement.

The provisions of this section do not apply to the employees of any contracting agency having a contract with the board made prior to September 22, 1951, until the agency elects to subject itself and its employees to the provisions of this section by amendment to its contract with the board pursuant to Section 20474; except that an election is required only among the employees to whom Section 20427 applies.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20428

“Local police officer” shall also include any officer or employee of a contracting agency that is a city and county, in any employment in which he or she was a law enforcement member as defined by Section 20402 at the time of the assumption by the city and county of the function in which he or she was employed.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20429

“Local police officer” also includes any officer or employee of a contracting agency other than a city or a county who is a peace officer as defined in the Penal Code and whose principal duties consist of active law enforcement but excluding clerical personnel or those whose principal duties are that of communication officer, identification officer, machinist, mechanic, security officer or are otherwise not clearly within the scope of active law enforcement, even though the person is subject to occasional call, or is occasionally called upon to perform duties within the scope of active law enforcement.

The provisions of this section shall apply to any contracting agency that is not a city or county with respect to any of its employees who were local police officers within the meaning of Section 20425 prior to its amendment by Chapter 625 of the Statutes of 1975 and in employment on January 1, 1976.

The provisions of this section shall not otherwise apply to the employees of any contracting agency nor to any contracting agency until the contracting agency elects to be subject to the provisions of this section by amendment to its contract with the board made as provided in Section 20474 or by express provision in its contract with the board.

(Amended by Stats. 2002, Ch. 664, Sec. 102. Effective January 1, 2003.)



20430

“Local police officer” also includes any officer or employee of a school district or a community college district that has established a police department pursuant to Section 39670 or 72330 of the Education Code, whose principal duties consist of active law enforcement service, except persons whose principal duties are clerical or otherwise clearly do not fall within the scope of active law enforcement, even though the person is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement. This section shall only apply to any school district or community college district that prior to June 30, 1982, had amended its contract to provide membership for local police officers.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20431

“Local police officer” also includes any employee of a contracting agency that is a city, who is employed in a jail or a detention or correctional facility and having as his or her primary duty and responsibility the supervision and custody of persons committed to the jail or facility. It shall not include persons employed as clerks, typists, teachers, instructors, or psychologists or to provide food, maintenance, health, or supporting services, even though responsibility for custody and control of persons so committed may be incident to, or imposed in connection with, that service.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract with the board, made pursuant to Section 20474 or by express provision in its contract with the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20432

(a) “Local sheriff” means any officer or employee of a sheriff’s office of a contracting agency, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly come within the scope of active law enforcement service even though the employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement service, but not excepting persons employed and qualifying as deputy sheriffs or equal or higher rank irrespective of the duties to which they are assigned.

(b)“Local sheriff” does not include persons employed to perform identification or communication duties other than persons in that employment on August 4, 1972, who elected within 90 days thereafter to be local safety members. A contracting agency may elect by amendment to its contract to include as “local sheriff” all persons who were employed to perform identification or communication duties on August 4, 1972, and who elect within 60 days of the effective date of the contract amendment to be local safety members. The election shall apply to the person’s past as well as future service in the employment held on the effective date but shall not apply to service following any subsequent acceptance of appointment to a position other than that held on the effective date. This subdivision shall not apply to persons employed and qualified as deputy sheriffs or equal or higher rank.

(c) Any officer or employee who is a local sheriff as defined in this section shall not be deemed to be a county peace officer, as defined in Section 20436, for any purpose under this part.

(d) This section shall not apply to the employees of any contracting agency nor to any such agency unless and until the contracting agency elects to be subject to the provisions of this section by amendment to its contract with the board, made as provided in Section 20474 or by express provision in its contract with the board.

(Amended by Stats. 2001, Ch. 149, Sec. 1. Effective January 1, 2002.)



20432.5

(a) “Local sheriff” also means a regularly employed marshal of Shasta County or of a judicial district of Shasta County. “Local sheriff” also means a regularly employed deputy marshal of Shasta County or of a judicial district of Shasta County, or a district attorney investigator of Shasta or Butte County whose principal duties are to investigate crime and criminal cases, if the deputy marshal or district attorney investigator is a member of the deputy sheriffs’ bargaining unit in the county or the judicial district.

(b) An officer or employee who is a local sheriff as defined in this section is not a county peace officer as defined in Section 20436 or 20437.

(c) This section does not apply to the employees of any contracting agency nor to the agency, unless and until the contracting agency elects to be subject to this section by amendment to its contract with the board, made as provided in Section 20474, or by express provision in its contract with the board.

(d) Within 90 days of notice to the county that a risk pool has been established pursuant to Section 20225.5, which makes available the same service retirement formula provided to local sheriff members in the county, the members included in the local sheriff member classification pursuant to this section shall be included in one of the available risk pools.

(Added by Stats. 2002, Ch. 114, Sec. 1. Effective July 5, 2002.)



20432.6

(a) “Local sheriff” also means a regularly employed district attorney investigator of Solano County whose principal duties are to investigate crime and criminal cases, if the district attorney investigator is a member of the deputy sheriffs’ bargaining unit in the county or the judicial district.

(b) An officer or employee who is a local sheriff as defined in this section is not a county peace officer as defined in Section 20436 or 20437.

(c) This section does not apply to the employees of any contracting agency or to the agency, unless the contracting agency elects to be subject to this section by amendment to its contract with the board, made as provided in Section 20474, or by express provision in its contract with the board.

(Added by Stats. 2005, Ch. 708, Sec. 2. Effective January 1, 2006.)



20433

“Local firefighter” means any officer or employee of a fire department of a contracting agency, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise and whose functions do not clearly fall within the scope of active firefighting, or active firefighting and prevention service, active firefighting and fire training, active firefighting and hazardous materials, active firefighting and fire or arson investigation, or active firefighting and emergency medical services, even though that employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active firefighting, or active firefighting and prevention service, active firefighting and fire training, active firefighting and hazardous materials, active firefighting and fire or arson investigation, or active firefighting and emergency medical services, but not excepting persons employed and qualifying as firefighters or equal or higher rank, irrespective of the duties to which they are assigned.

(Amended by Stats. 2001, Ch. 793, Sec. 5. Effective January 1, 2002.)



20434

“Local firefighter” also means any officer or employee of a fire department of a contracting agency, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise and whose functions do not clearly fall within the scope of active firefighting, fire prevention, fire training, hazardous materials, emergency medical services, or fire or arson investigation service, even though that employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active firefighting, fire prevention, fire training, hazardous materials, emergency medical services, or fire or arson investigation service, but not excepting persons employed and qualifying as firefighters or equal or higher rank, irrespective of the duties to which they are assigned.

This section shall not apply to the employees of any contracting agency nor to any contracting agency until the agency elects to be subject to this section by amendment to its contract with the board, made pursuant to Section 20474 or by express provision in its contract with the board.

(Amended by Stats. 2001, Ch. 793, Sec. 6. Effective January 1, 2002.)



20434.5

“Local firefighter” also means any officer or employee of a fire department of a contracting agency, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly fall within the scope of hazardous materials services, even though that employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of hazardous materials services, but not excepting persons employed and qualifying as firefighters or equal or higher rank, irrespective of the duties to which they are assigned.

This section shall not apply to the employees of any contracting agency nor to any contracting agency unless and until the contracting agency elects to be subject to this section by amendment to its contract with the board, made pursuant to Section 20474 or by express provision in its contract with the board.

(Amended by Stats. 2001, Ch. 793, Sec. 7. Effective January 1, 2002.)



20435

“Local firefighter” means any officer or employee of a contracting agency performing a fire training function for a contracting agency, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise and whose functions do not clearly fall within the scope of active firefighting, fire prevention, fire training, or fire investigation service even though that employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active firefighting, fire prevention, fire training, or fire investigation service, but not excepting persons employed and qualifying as firefighters or equal or higher rank, irrespective of the duties to which they are assigned.

This section shall not apply to the employees of any contracting agency nor to any contracting agency until the agency elects to be subject to this section by amendment to its contract with the board made pursuant to Section 20474 or by express provision in its contract.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20436

(a) “County peace officer” means the sheriff and any officer or employee of a sheriff’s office of a contracting agency, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly come within the scope of active law enforcement service even though the employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement service, but not excepting persons employed and qualifying as deputy sheriffs or equal or higher rank irrespective of the duties to which they are assigned.

(b) Any other provision in this part to the contrary notwithstanding, “county peace officer” also includes and means any inspector, investigator, detective, or person with a comparable title, in any district attorney’s office of a contracting agency whose principal duties are to investigate crime and criminal cases and who receives compensation for this service.

(c) “County peace officer” does not include persons employed to perform identification or communication duties other than persons in that employment on August 4, 1972, who elected within 90 days thereafter to be local safety members. A contracting agency may elect by amendment to its contract to include as “county peace officer” all persons who were employed to perform identification or communication duties on August 4, 1972, and who elect within 60 days of the effective date of the contract amendment to be local safety members. The election shall apply to the person’s past as well as future service in the employment held on the effective date but may not apply to service following any subsequent acceptance of appointment to a position other than that held on the effective date. This subdivision does not apply to persons employed and qualified as deputy sheriffs or equal or higher rank.

(d) “County peace officer” does not include any officer or employee who is a local sheriff, as defined in Section 20432 or 20432.5.

(Amended by Stats. 2002, Ch. 114, Sec. 2. Effective July 5, 2002.)



20437

(a) “County peace officer” shall also include the constable and each regularly employed deputy constable and the marshal and each regularly employed deputy marshal who serves the superior court. He or she shall receive credit for service as a peace officer for any time he or she served as constable or deputy constable of a township or justice court or marshal or deputy marshal of a municipal court in the same county.

(b) The provisions of this section do not apply to the employees of a contracting agency nor to the agency, unless and until the contracting agency elects to be subject to this section by amendment to its contract with the board, made as provided in Section 20474, or by express provision in its contract with the board.

(c) “County peace officer” does not include any officer or employee who is a local sheriff, as defined in Section 20432.5.

(Amended by Stats. 2003, Ch. 149, Sec. 15. Effective January 1, 2004.)



20438

“County peace officer” shall also include probation officers, deputy and assistant probation officers, and persons employed in a juvenile hall or home and having as their primary duty and responsibility the counseling, supervision and custody of a group of youths assigned or committed to the hall or home. It shall also include persons employed as peace officers pursuant to Section 830.5 of the Penal Code, regardless of the administrative title of the position. It shall not include persons employed as teachers, instructors, psychologists, or to provide food, maintenance, health or other supporting services even though responsibility for custody and control of youths may be incident to or imposed in connection with that service.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by amendment to its contract with the board, made as provided in Section 20474 or by express provision in its contract with the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20439

“County peace officer” shall also include employees of the sheriff employed in a county jail, detention or correctional facility and having as their primary duty and responsibility the supervision and custody of persons committed to the jail or facility, whether or not these employees are deputized. It shall not include persons employed as clerks, typists, teachers, instructors, psychologists or to provide food, maintenance, health or supporting services, even though responsibility for custody and control of persons so committed may be incident to, or imposed in connection with, that service or the employees are deputized.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by amendment to its contract with the board, made as provided in Section 20474 or by express provision in its contract with the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20440

“County peace officer” shall also include employees of the sheriff employed to attend sessions of the superior or former municipal courts and preserve order in the courtrooms, to guard and maintain the security of prisoners during court appearances, or to summon jurors and take responsibility for them while they are deliberating or absent from the courtroom. It shall not include persons employed as clerks, typists, teachers, instructors or psychologists.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by amendment to its contract with the board, made as provided in Section 20474 or by express provision in its contract with the board.

(Amended by Stats. 2002, Ch. 784, Sec. 132. Effective January 1, 2003.)



20441

“County peace officer” shall also include persons employed by a county parks and recreation department whose primary responsibility is maintaining the peace and whose duties include law enforcement, emergency medical care first response, or fire suppression and prevention in the Park Ranger class series.

This section shall not apply to the employees of any contracting agency nor to any agency unless and until the contracting agency elects to be subject to the provisions of this section by amendment to its contract with the board, made as provided in Section 20474 or by express provision in its contract with the board.

(Amended by Stats. 2001, Ch. 787, Sec. 2. Effective January 1, 2002.)



20442

Persons employed in positions that are found to come within the definition of local safety member as the result of administrative review by the board or court action and who were previously miscellaneous members may elect to remain local miscellaneous members by filing written notice of their intent with the board no later than 90 days after the date of notice to the member of their right to make an election. This section shall not apply to persons employed by Santa Clara County.

(Amended by Stats. 1996, Ch. 906, Sec. 54. Effective January 1, 1997.)



20443

A member who is employed in a position that is reclassified from local miscellaneous to local safety and is made subject to a safety service retirement benefit, other than that provided in Section 21362, 21362.2, or 21363.1, may make an irrevocable election in writing to remain subject to the miscellaneous service retirement benefit by filing a notice of that election with the board within 90 days after notification by the board.

(Amended by Stats. 2001, Ch. 21, Sec. 2. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



20444

“School safety member” includes any officer or employee of a school district or a community college district which has established a police department pursuant to Section 39670 or 72330 of the Education Code, whose principal duties consist of active law enforcement service, except persons whose principal duties are clerical or otherwise clearly do not fall within the scope of active law enforcement, even though the person is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement.

This section shall only apply to a school district or a community college district that, pursuant to subdivision (i) of Section 20057, entered into a contract with the board on or after January 1, 1990.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20445

A member employed with a school district or community college district, as defined in subdivision (i) of Section 20057, who is in a position that qualifies as a school safety member and made subject to a safety service retirement benefit other than that provided in Section 21362, 21362.2, or 21363.1 may make an irrevocable election in writing to remain subject to the miscellaneous service retirement benefit by filing a notice of that election with the board within 90 days after notification by the board.

(Amended by Stats. 2001, Ch. 21, Sec. 3. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)









CHAPTER 5 - Contract Members of System

ARTICLE 1 - General Provisions

20460

Any public agency may participate in and make all or part of its employees members of this system by contract entered into between its governing body and the board pursuant to this part. However, a public agency may not enter into the contract within three years of termination of a previous contract for participation.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20460.1

(a) For all counties that contract with the board for the provision of retirement benefits for their eligible employees as of the implementation date of the Trial Court Employment Protection and Governance Act (Chapter 7 (commencing with Section 71600) of Title 8), a trial court and a county in which the trial court is located shall jointly participate in this system by joint contract. All other counties and trial courts may elect such joint participation in accordance with the procedures set forth in this chapter. Except as provided in subdivision (b) and except as otherwise provided in this part, the trial court and the county jointly participating in this system shall each have all of the rights and all of the obligations of a contracting agency under the contract and under this part.

(b) A county shall not be responsible for the employer or employee contributions required to be paid on behalf of trial court employees. A trial court shall not be responsible for the employer or employee contributions required to be paid on behalf of county employees.

(c) As used in this chapter, “joint contract” means a contract with the board as set forth in subdivision (a).

(Added by Stats. 2000, Ch. 1010, Sec. 5. Effective January 1, 2001.)



20461

The board may refuse to contract with, or to agree to an amendment proposed by, any public agency for any benefit provisions that are not specifically authorized by this part and that the board determines would adversely affect the administration of this system.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20462

The governing body of a public agency that has established a pension trust or retirement plan funded by individual or group life insurance or annuity contracts may, notwithstanding any provision of this part to the contrary, enter into a contract to participate in this system making its employees members of this system, and continue the trust or plan with respect to service rendered prior to the contract date. A pension trust or retirement plan so continued shall be deemed not a local retirement, pension, or annuity fund or system for the purpose of this chapter. The public agency shall have all the rights of any other contracting agency to provide prior service benefits for its employees but may elect in the contract instead not to provide a benefit with respect to prior service, in which case the service rendered by its employees prior to the contract date shall be deemed not to be state service.

(Amended by Stats. 2006, Ch. 538, Sec. 293. Effective January 1, 2007.)



20463

(a) The governing body of a public agency, or an employee organization, recognized under Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, that represents employees of the public agency, that desires to consider the participation of the agency in this system or a specific change in the agency’s contract with this system, may ask the board for a quotation of the approximate contribution to this system that would be required of the agency for that participation or change.

(b) If the governing body of a public agency requests a quotation, it shall provide each employee organization representing employees that will be affected by the proposed participation or change with a copy of the quotation within five days of receipt of the quotation.

(c) If an employee organization requests a quotation, the employee organization shall provide the public agency that will be affected by the proposed participation or change with a copy of the quotation within five days of receipt of the quotation.

(d) The board may establish limits on the number of quotations it will provide for each contract and the fees, if any, to be assessed for each quotation provided. The limits and fees established by the board shall be applied in the same manner to a public agency or an employee organization.

(Amended by Stats. 2002, Ch. 889, Sec. 1. Effective January 1, 2003.)



20465

(a) On request of the board, the public agency shall furnish data concerning its employees as the board requires to make the necessary valuations and investigation into the experience among the employees.

(b) On request of the board, the public agency shall furnish the board a copy of any third party or internal audit performed by or for the public agency.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20466

The approximate contribution quoted by the board and the actual contribution to be made if a contract results shall be determined by actuarial valuations by the actuary of the prior and future service liability under this system, on account of the employees involved in the computation, in the same manner as the contribution required of the state on account of its employees was originally determined, except that in consideration of the number of employees of the agency or other circumstances, a different manner of determining the contribution may be adopted by the board, upon recommendation of the actuary.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20467

Notwithstanding Section 20466, the approximate contribution quoted by the board and the actual contributions for a contracting agency that is an employer for purposes of Chapter 9 (commencing with Section 20790) shall be the employer rate under Chapter 9, plus the additional amount required under that chapter on account of liability for service to date of contract and for benefits with respect to which it is not subject to Section 20506, the amount to be determined in accordance with Section 20466.

(Amended by Stats. 2003, Ch. 10, Sec. 4. Effective May 14, 2003.)



20468

The approximate and actual contributions are similar to premiums under insurance policies. The approximate contribution quoted by the board to the public agency is subject to the contingency that the actual contribution certified by the board after the approval of a contract may differ from the approximate contribution because of:

(a) Change in number or salaries of employees included.

(b) Change in prior service benefits.

(c) Time elapsed between the quotation and effective date of the contract.

(d) Change in effective date of membership.

(e) Change in manner of determining contributions.

(f) Any changes in the facts or assumptions upon which the quotation was based.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20469

If after receiving the approximate contribution quotation the governing body intends to approve the proposed contract, it shall adopt a resolution giving notice of that intention. The resolution shall contain a summary of the major provisions of the proposed retirement plan. The contract shall not be approved unless an election has been held to permit the employees proposed to be included in this system to express by secret ballot their approval or disapproval of the retirement proposal. Prior to the election each governing body shall be furnished with a schedule of rates of contribution of members, which shall be made available by the governing body to each employee proposed to be included in this system. The ballot at the election shall include the summary of the retirement plan as set forth in the resolution. The election shall be conducted in the manner prescribed by the governing body which shall be such as to permit the firefighters, the police officers, the county peace officers, and the other employees proposed to be included in this system to express separately their approval or disapproval.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20469.1

(a) Notwithstanding 20469, if after receiving the approximate contribution quotation the governing body of a county and the presiding officer of a trial court located in the same county intend to approve a proposed joint contract, both shall adopt a resolution giving notice of that intention. Each resolution shall contain a summary of the major provisions of the proposed retirement plan. The contract shall not be approved unless an election has been held to permit the employees proposed to be included in this system to express by secret ballot their approval or disapproval of the retirement proposal. Prior to the election the county governing body and the trial court presiding officer shall be furnished with a schedule of rates of contribution of members, which shall be made available by the governing body and the presiding officer to each employee proposed to be included in this system. The ballot at the election shall include the summary of the retirement plan as set forth in the resolution. The election shall be conducted in the manner prescribed by the governing body and the presiding officer which shall be such as to permit the firefighters, the police officers, the county peace officers, and the other employees proposed to be included in this system to express separately their approval or disapproval.

(b) For all counties that participate in this system by contract with the board as of the implementation date of the Trial Court Employment Protection and Governance Act (Chapter 7 (commencing with Section 71600) of Title 8), the trial court located in the county shall be deemed to elect to participate in this system jointly with the county pursuant to the terms and conditions of the county’s contract with the board. The county’s contract shall be amended to add the trial court as a contracting party. The amended contract shall be deemed adopted by the county. This amendment shall establish a joint contract.

(Added by Stats. 2000, Ch. 1010, Sec. 6. Effective January 1, 2001.)



20470

The governing body shall not include in this system any group if a majority of its members voted to disapprove the proposed plan or if two-thirds of those of its members who are also members of an existing local retirement pension or annuity fund or system do not vote for approval of the proposed plan. If there are no members of any group when the election is held, the governing body may include the group in this system, and members subsequently entering the group shall become members of this system under the provisions of this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20471

Approval of the contract shall be by ordinance adopted by the affirmative vote of a majority of the members of the governing body, not less than 20 days after the adoption of the resolution of intention, or by ordinance adopted by a majority vote of the electorate of the public agency voting thereon.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20471.1

Notwithstanding Section 20471, and except as provided in subdivision (b) of Section 20469.1, approval of a proposed joint contract by a trial court and county shall be by ordinances or resolutions adopted by both the affirmative vote of a majority of the members of the governing body of a county and the presiding officer of the trial court, not less than 20 days after the latest adoption of the notices of intention. The resolution of the presiding officer of the trial court and the resolution or ordinance of the governing body of the county which approve the joint contract must be adopted within 30 days of each other.

(Added by Stats. 2000, Ch. 1010, Sec. 7. Effective January 1, 2001.)



20472

Errors in any contract may be corrected through amendments approved by the adoption of suitable resolutions by the contracting parties. Excluded employees may be included by groups through amendments approved in the manner prescribed for the approval of the contracts, except that if there were no members of an excluded group when the contract was entered into, an election among the employees is not required. Additional benefits for prior service provided in this part but not included in a contract, may be included through amendments so approved except that an election among employees is not required.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20473

Investigations and valuations necessary to adjust the agency’s contributions on account of changed benefits or conditions of retirement shall be made in the manner prescribed for valuations and investigations to determine the approximate and actual contributions. Amendments in the contract necessary because of those valuations and investigations shall be approved in the manner prescribed for the approval of the contracts, except that an election among employees is not required.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20474

Whenever by any provision of law an election is given to contracting agencies to subject themselves and their employees to provisions of this part otherwise not applicable to contracting agencies and their employees, and no other means of making the election is expressly provided, any contracting agency may make the election by amendment to its contract with the board approved in the manner provided for the approval of the contracts including an election among the employees affected unless the amendment only adds benefits without affecting members’ contributions, in which case the election among the employees is not required. An amendment to a joint contract that has been approved by the governing body of the county shall be deemed approved by the presiding officer of the trial court located within the county. The amendment shall specify the date upon which the agency and its employees shall become subject to the provisions. That date shall not be earlier than the first day following the approval of the contract pursuant to Section 20471, except that if the rate of the employer’s contributions changes, the effective date shall not be earlier than the first day of the pay period following the approval. Any election made by amendment to the contract shall be irrevocable until the contract is terminated. However, benefits provided by the amendment may be increased or improved from time to time by further amendment to the contract. From and after the date specified in the amendment to the contract the provisions, as they are in effect at the time of election and as they may be amended in the future, shall apply to the contracting agency and to its employees, and the rights, privileges, duties, liabilities, and responsibilities of the contracting agency and of each of its employees included in this system shall be governed thereby.

(Amended by Stats. 2000, Ch. 1010, Sec. 8. Effective January 1, 2001.)



20475

Notwithstanding Section 20474, a contracting agency may amend its contract or previous amendments to its contract, without election among its employees, to reduce benefits, to terminate provisions that are available only by election of the agency to become subject thereto, to provide different benefits or provisions or to provide a combination of those changes with respect to service performed after the effective date of the contract amendment made pursuant to this section, if the contracting agency has fully discharged all of the obligations imposed by Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 with respect to the contract amendments, and if the amendment provides that:

(a) The contract amendments apply uniformly with respect to all members within each of the following classifications: local miscellaneous members, local police officers, local firefighters, county peace officers, local sheriffs, local safety members, school safety members, or all local safety members other than local police officers, local firefighters, county peace officers, local sheriffs, local safety members, or school safety members.

(b) A member shall be subject to the contract as amended only if, after the effective date of the contract amendment, the member either (1) receives service credit for the first time within a classification, or (2) the member returns to service within a classification following termination of membership as provided for in subdivision (b) of Section 20340 unless the member has redeposited or elects prior to 90 days after returning to service to redeposit contributions pursuant to Section 20750, in which case the member shall not be subject to the contract amendment.

Amendments to the contract and amendments of previous amendments to the contract may be effected pursuant to this section only once during any three-year period with respect to each of the classifications.

(Amended by Stats. 2009, Ch. 130, Sec. 20. Effective January 1, 2010.)



20476

Whenever any provision of this part requires action by ordinance, action by resolution is authorized, except with respect to cities and counties, if the governing body of the public agency is authorized to take action by resolution.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20477

If the head of a public agency is an individual, rather than a board or other governing body, all actions required or permitted by this part to be taken by ordinance may be taken by order of the individual, and every action required by this part to be taken by a public agency governed by a governing body shall be taken by a public agency governed by an individual.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20478

Notwithstanding any other provision of this part, the board of directors of a metropolitan water district, or the governing body of any other public agency, shall adopt any order, motion, resolution or ordinance, required under the provisions of this part to be adopted by a majority vote or by a two-thirds vote or by any other specified vote, by an affirmative vote as constitutes under the provisions of the Metropolitan Water District Act (Chapter 209 of the Statutes of 1969), or the statute creating or authorizing the organization of any other public agency, a majority vote or a two-thirds vote or other specified vote, as the case may be, of the board or body.

(Amended by Stats. 1996, Ch. 906, Sec. 55. Effective January 1, 1997.)



20479

Notwithstanding any other provision of law, including, but not limited to, Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, no contract or contract amendment shall be made to provide retirement benefits for some, but not all members of the following membership classifications: local miscellaneous members, local police officers, local firefighters, county peace officers, local sheriffs, local safety officers, or school safety members.

No contract or contract amendments shall provide different retirement benefits for a subgroup, including, but not limited to, bargaining units or unrepresented groups, within those membership classifications.

This section does not preclude changing membership classification from one membership classification to another membership classification or exclusion of groups of members by contract.

For purposes of this section, “benefit” shall not be limited to the benefits set forth in Section 20020.

(Amended by Stats. 2009, Ch. 130, Sec. 21. Effective January 1, 2010.)



20479.5

Notwithstanding Section 20479, where a memorandum of understanding entered prior to August 11, 1988, provided a different retirement benefit formula for a subgroup of employees in a member classification, that contracting agency may, pursuant to a memorandum of understanding, amend its contract to provide the same retirement formula applicable to that subgroup to all or part of the contracting agency’s other employees in the same member classification.

(Added by Stats. 2000, Ch. 882, Sec. 1. Effective January 1, 2001.)



20481

All members of a local system included by contract in this system thereupon become subject to this part and cease to be members of the local system. Payments being made to persons who have retired or their survivors or beneficiaries under the local system on the effective date of the contract, or any subsequent amendment thereto, shall be continued and paid by this system at the rates existing on that date under the local system unless the agency elects in its contract or by amendment thereto to provide a recalculation of retirement allowances for persons retired under the local system on the basis of the provisions of the contract. The liability for those payments shall be included in the computation of the prior service liability of the contracting agency. All members of the local system who are members under provisions continuing membership after termination of service shall be deemed members of this system under Section 20731 with credit in this system for all of the service with regard to which membership was continued under the local system.

(Amended by Stats. 2001, Ch. 793, Sec. 8. Effective January 1, 2002.)



20482

Subject to the approval of the board as in the case of all other employees, the contracting agency may elect to continue the local system and to place under this system only a portion of the members of the local system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20483

If all members of the local system become members of this system, the operation of the local system shall be discontinued as of the date provided for in the contract, and if only a part of the members become members of this system, the operation of the local system shall be so discontinued with respect to that part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20484

Notwithstanding Section 20483, if a member of a local system, which is also a reciprocal system pursuant to Section 20351, elects to join this system as permitted by Section 20504, the operation of the local system shall continue.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20485

It is the intent of the Legislature that contracting agencies in conjunction with recognized local employee organizations, develop alternative retirement plans that provide benefits under a defined contribution program.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20486

(a) Notwithstanding Section 20484, a contracting agency that continued the local system for members who elected to become members of this system prospectively pursuant to Section 20504 may transfer to this system the cash and securities to the credit of the local system and held on account of persons who became members of this system. The transfer of cash and securities shall be made pursuant to Section 20530. The service credited under the local system shall be credited under this system as prior service.

(b) This section shall not apply to the employees of any contracting agency nor to any contracting agency unless and until the contracting agency elects to be subject to this section by amendment to its contract with the board, made pursuant to Section 20474.

(Added by renumbering Section 20521.1 by Stats. 1996, Ch. 906, Sec. 57. Effective January 1, 1997.)



20487

Notwithstanding any other provision of law, no contracting agency or public agency that becomes the subject of a case under the bankruptcy provisions of Chapter 9 (commencing with Section 901) of Title 11 of the United States Code shall reject any contract or agreement between that agency and the board pursuant to Section 365 of Title 11 of the United States Code or any similar provision of law; nor shall the agency, without the prior written consent of the board, assume or assign any contract or agreement between that agency and the board pursuant to Section 365 of Title 11 of the United States Code or any similar provision of law.

(Added by renumbering Section 20486 (as added by Stats. 1996, Ch. 502) by Stats. 2000, Ch. 1002, Sec. 4. Effective January 1, 2001.)






ARTICLE 2 - Contract Provisions

20500

The contract may include any provisions consistent with this part and necessary in the administration of this system as it affects the public agency and its employees.

Whenever in this part an election is given to contracting agencies to subject themselves and their employees to provisions of this part otherwise not applicable to contracting agencies and their employees by amendment to their contracts with the board, any contract made after the effective date of the provision giving the election may include any provisions necessary to give effect to the election of the contracting agency.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20501

Contracts with school employers may include school district employees in this system only with respect to service rendered in a status in which they are not eligible for membership in the State Teachers’ Retirement Plan.

(Amended by Stats. 2003, Ch. 519, Sec. 3. Effective January 1, 2004.)



20502

The contract shall include in this system all firefighters, police officers, county peace officers, local sheriffs, and other employees of the contracting agency, except as exclusions in addition to the exclusions applicable to state employees may be agreed to by the agency and the board. The contract shall not provide for the exclusion of some, but not all, firefighters, police officers, county peace officers, or local sheriffs. The exclusions of employees, other than firefighters, police officers, county peace officers, or local sheriffs, shall be based on groups of employees such as departments or duties, and not on individual employees. The exclusions of groups may be made by amendments to contracts, with respect to future entrants into the group. The board may disapprove the exclusion of a group, if in its opinion the exclusion adversely affects the interest of this system. Membership in this system is compulsory for all employees included under a contract. This section shall not be construed to supersede Sections 20303 and 20305.

(Amended by Stats. 2006, Ch. 118, Sec. 3. Effective January 1, 2007.)



20503

Notwithstanding Section 20055, a contracting agency may amend its contract to remove exclusions prospectively only, and without creating liability for prior service.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20504

Notwithstanding Section 20055, a contracting agency, which is a reciprocal system pursuant to Section 20351, may amend its contract to remove an exclusion of groups of employees of the reciprocal system who elect to become members of this system prospectively only. The amendment shall not create liability for prior service.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20505

Notwithstanding any other provision of law, every employee who enters or reenters service with a contracting agency on and after January 1, 1992, shall immediately become a member of this system irrespective of any probationary period, if the employee would otherwise be eligible for membership. This system shall not exclude employees, or groups of employees, solely on the basis of their status as probationary employees.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20506

Any contract heretofore or hereafter entered into shall subject the contracting agency and its employees to all provisions of this part and all amendments thereto applicable to members, local miscellaneous members, or local safety members except those provisions that are expressly inapplicable to a contracting agency until it elects to be subject to those provisions.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20507

A contracting agency whose contract is effective on and after January 1, 1974, that does not become an employer for purposes of Chapter 9 (commencing with Section 20790), or a contracting agency that ceases to be an employer, shall be subject to all provisions of the retirement law as it exists on the date of contract or on the date a contracting agency ceases to be an employer, whichever the case may be, and as it may be amended thereafter excepting the provisions of Chapter 9, other than Section 20834, and those amendments thereafter as are expressly made inapplicable to a contracting agency until the agency elects to be subject thereto.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20508

When a contracting agency is succeeded by another agency, whether or not the former agency ceases to exist, or when the functions of a contracting agency are assumed by a succeeding agency, the succeeding agency, may, if it is not already a contracting agency, become a contracting agency of this system. If a succeeding agency is or becomes a contracting agency, the contract of the former agency shall be merged into the contract of the succeeding agency.

Whenever there is a merger of contracts pursuant to this section, whether in whole or in part, the assumed contracts, or portions thereof, of the former agency’s contract shall cease to exist and the contract of the succeeding agency shall be deemed a continuation of the prior agency’s contract. However, any changes in contract terms in the succeeding agency’s contract with respect to employees of the former agency shall be considered as a new contract with respect to those provisions.

Accumulated contributions held for or made by the former agency and its employees, and assets derived from those contributions, shall be merged with analogous contributions under the contract of the succeeding agency. Credit for prior and current service to members under the former agency’s contract, which accrued while they were eligible for membership, shall not be reduced by the merger. Employees of a noncontracting public agency included in the succeeding agency contract shall become members in the manner applicable to employees of other contracting agencies and shall receive credit for service accordingly.

The liability to this system with respect to service credited under the former agency’s contract shall become a contractual liability of the succeeding agency. The former and succeeding agencies may agree to apportion and adjust between them any payments with respect to service credit liability. However, no agreement shall operate to defeat the liability of the succeeding agency with respect to that service.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20509

When a school district ceases to exist and is succeeded by, or the territory thereof is attached to, another school district that is a contracting agency, the contract under which the contracting agency participates in this system shall be considered, with respect to the former district and its employees, a continuation of the contract under which the former district participated, with the changes as the succeeding contract contains. The board shall determine the amount of accumulated contributions held under the contract of the county superintendent of schools which had been made by the former district, and the contributions shall be transferred to the credit of the contract under which the succeeding district participates.

Nothing in this section or Section 20508 shall authorize a school district, the formation of which becomes effective for all purposes after October 1, 1961, to participate in this system except as provided in Chapter 6 (commencing with Section 20610).

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20510

When a hospital becomes a contracting agency pursuant to subdivision (p) of Section 20057, the contract shall be construed as a continuation of the city’s contract for all purposes of this part, and the sponsoring city, the hospital, and the board shall enter into an agreement under the terms of which hospital employees shall retain, under the hospital’s contract, all of the retirement rights and benefits that have accrued to them under the city’s contract. The board shall compute the unpaid costs, if any, of the accrued rights and benefits, and the city shall pay to the board that amount in a manner and at times satisfactory to all parties to the agreement. Thereafter, the city shall be relieved and discharged from all liabilities on account of rights and benefits that have accrued to the hospital employees, and the hospital shall then become liable for those rights and benefits under its contract with the board.

On and after the effective date of the hospital’s contract with the board, neither the city nor the hospital shall be an employer as defined in Section 20790.

All employees of the city who have retired or separated from employment prior to the effective date of the hospital’s contract shall be treated as retired city employees or former city employees, as the case may be, for all purposes of this part, whether or not they ever worked in the hospital.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20511

Notwithstanding this article or Article 5 (commencing with Section 20570), when all or a portion of one agency’s contract is merged into that of another, the retirement allowances may be computed separately for service under the former contract and service under the succeeding contract. In these cases, a transferred member shall be subject to the terms and conditions of the succeeding agency’s contract as the member was a new employee of the succeeding agency at the time of transfer.

Furthermore, when all or a portion of one agency’s contract is merged into that of another, and when eligibility for membership is different between the two contracts, the differences shall not create prior service liabilities as against either agency, and transferred members shall not be entitled under either contract to credit for service rendered when they were not eligible for membership.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20512

Whenever in this part an election is given to contracting agencies to subject themselves and their employees to provisions of this part otherwise not applicable to contracting agencies and their employees, a contracting agency may exercise the right of election independently with respect to its employees included in the insurance system established under Title II of the Social Security Act and with respect to its employees not so included and with respect to those employees who are local police officers, local firefighters, county peace officers, local safety members other than local police officers or local firefighters or county peace officers, and local miscellaneous members.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20513

Notwithstanding the election given in Section 20514 to contracting agencies, whether to subject themselves and their employees thereto, the contract of school districts in which the average daily attendance of all districts combined is in excess of 400,000 and which are governed by the same governing board, without action by the governing board, shall be subject to that section and shall include all provisions authorized by Section 20514 to be included therein by contract amendment.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20514

If the effective date of coverage under the federal system of members who are employees of a contracting agency under this system is prior to the time employee federal contributions are first deducted from the salaries and wages of the employees and a reduced benefit is provided with respect to service from and after the effective date of coverage, member contributions shall be transferred in the manner and to the extent provided in this section to the Old Age and Survivors’ Insurance Revolving Fund and applied to payment of employee federal contributions for the period prior to the deductions.

There shall be transferred from the member’s accumulated contributions an amount equal to employee federal contributions due for the member. The amount so transferred shall not exceed the difference between the total normal contributions of the member and the normal contributions that would have been credited to his or her account had the reduced rate of contribution provided in the amended contract with the public agency been in effect from and after the effective date of coverage, assuming that contributions in any year were made in equal monthly installments.

The amount by which the retroactive employee contributions due for a member exceeds the amount transferred from the employee account shall be transmitted to the fund by the contracting agency and constitute an indebtedness of the member to the employer and a lien on any salary or wages payable to the employee or on his or her account.

If the contract is or has been amended to provide for the transfer of retroactive employee contributions in the manner provided in this section, the amount by which the total normal contributions of each member for the period subsequent to the effective date of coverage under the federal system less the total normal contributions that would have been credited to the account of the member had the reduced rate of contribution provided in the amended contract with the public agency been in effect from and after that date of coverage exceed the employee federal contributions for the member for the period after the date of coverage, shall be paid to the member.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20515

(a) A contracting agency that has included this section in its contract with the board, by express provision or by amendment, on or before December 31, 2001, may provide that, notwithstanding any other provision of this part, service that was in fact also covered under the federal system shall not be deemed as service that was also covered under the federal system, for all purposes of this part, except for the benefits provided by Article 3 (commencing with Section 21570) of Chapter 14. The amendment shall only be applicable to persons who are employed on and after the effective date of the amendment.

(b) The amendment made to this section by Chapter 636 of the Statutes of 1994 shall apply only to a contracting agency that includes this section in its contract on and after January 1, 1995, and on or before December 31, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 9. Effective January 1, 2002.)



20516

(a) Notwithstanding any other provision of this part, with or without a change in benefits, a contracting agency and its employees may agree, in writing, to share the costs of the employer contribution. The cost sharing pursuant to this section shall also apply for related nonrepresented employees as approved in a resolution passed by the contracting agency.

(b) The collective bargaining agreement shall specify the exact percentage of member compensation that shall be paid toward the current service cost of the benefits by members. The member contributions shall be contributions over and above normal contributions otherwise required by this part and shall be treated as normal contributions for all purposes of this part. The contributions shall be uniform, except as described in subdivision (c), with respect to all members within each of the following classifications: local miscellaneous members, local police officers, local firefighters, county peace officers, and all local safety members other than local police officers, local firefighters, and county peace officers. The balance of any costs shall be paid by the contracting agency and shall be credited to the employer’s account. An employer shall not use impasse procedures to impose member cost sharing on any contribution amount above that which is authorized by law.

(c) Member cost sharing may differ by classification for groups of employees subject to different levels of benefits pursuant to Sections 7522.20, 7522.25, and 20475, or by a recognized collective bargaining unit if agreed to in a memorandum of understanding reached pursuant to the applicable collective bargaining laws.

(d) This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract made in the manner prescribed for approval of contracts. Contributions provided by this section shall be withheld from member compensation or otherwise collected when the contract amendment becomes effective.

(e) For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods that, in the aggregate, are reasonable and that, in combination, offer the actuary’s best estimate of anticipated experience under this system.

(f) Nothing in this section shall preclude a contracting agency and its employees from independently agreeing in a memorandum of understanding to share the costs of any benefit, in a manner inconsistent with this section. However, any agreement in a memorandum of understanding that is inconsistent with this section shall not be part of the contract between this system and the contracting agency.

(g) If, and to the extent that, the board determines that a cost-sharing agreement under this section would conflict with Title 26 of the United States Code, the board may refuse to approve the agreement.

(h) Nothing in this section shall require a contracting agency to enter into a memorandum of understanding or collective bargaining agreement with a bargaining representative in order to increase the amount of member contributions when such a member contribution increase is authorized by other provisions under this part.

(Amended by Stats. 2013, Ch. 76, Sec. 96. Effective January 1, 2014.)



20516.5

(a) Equal sharing of normal costs between a contracting agency or school employer and their employees shall be the standard. It shall be the standard that employees pay at least 50 percent of normal costs and that employers not pay any of the required employee contribution.

(b) Notwithstanding any other provision of this part, a contracting agency or a school district may require that members pay 50 percent of the normal cost of benefits. However, that contribution shall be no more than 8 percent of pay for local miscellaneous or school members, no more than 12 percent of pay for local police officers, local firefighters, and county peace officers, and no more than 11 percent of pay for all local safety members other than police officers, firefighters, and county peace officers.

(c) Before implementing any change pursuant to subdivision (b), for any represented employees, the employer shall complete the good faith bargaining process as required by law, including any impasse procedures requiring mediation and factfinding. Subdivision (b) shall become operative on January 1, 2018. Subdivision (b) shall not apply to any bargaining unit when the members of that contracting agency or school district are paying for at least 50 percent of the normal cost of their pension benefit or the contribution rates specified in subdivision (b) under an agreement reached pursuant to Section 20516.

(Added by Stats. 2012, Ch. 296, Sec. 21. Effective January 1, 2013.)






ARTICLE 3 - Contracting Agency Financial Obligations

20530

Any cash and securities to the credit of the local system and held on account of persons who become members of this system shall be transferred to this system, as of the effective date of the contract. The board may make arrangements with the agency for the transfer of assets, other than an amount equal to the total member contributions, over an appropriate period following the effective date of the contract, if it finds that transfer as of the effective date is not possible without hardship to the agency because of contractual restrictions on the return of assets of the local system held by an insurance carrier. The board shall in that case credit, as interest income, the portion of the assets transferred as is necessary to compensate the retirement fund for loss of earnings because of the delay in transfer, the amount to be determined by applying a rate that is equal to the difference between the average rate of earnings of the fund on investments made in fixed income securities during the fiscal year preceding the date of contract and the annual interest rate to the balance of the assets not transferred. The value at which the securities shall be credited to the contracting agency shall be determined by the board. In crediting transferred cash, as the contracting agency’s contributions, the board may fix the credit, by writing down the book value of securities purchased with that cash, at an amount that will result in an interest return under the securities at least equal to the current rate of interest credited to contributions. As of that date, the governing body or head of the local system shall certify the proportion, if any, of its funds that represents the accumulated contributions of the members, and the relative shares of the members.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20530.1

(a) An agency whose contract provides for participation of its employees in this system may request the employees’ service, with the contracting agency, prior to the date the employees became members of this system, be credited under this system. If the employees are members of a local retirement system and received service and contribution credits under that local retirement system, credit in this system may be granted if the system administrator certifies that the local system may be transferred.

(b) This section shall apply only to members employed by the contracting agency on the effective date of the contract or the amendment to the contract in which the contracting agency elects to be subject to the provisions of this section. Any cash and securities to the credit of the local retirement system and held on account of affected employees shall be transferred to this system as of said effective date.

(c) Notwithstanding subdivision (b), the board may make arrangements with the agency for the transfer of all or a portion of assets, or all or a portion of service credit, over an appropriate period following the effective date of the contract or the amendment to the contract, if it finds that transfer as of the effective date is not possible without hardship to the agency or its employees. Nothing in these arrangements for the partial transfer of assets or service credit shall affect the crediting of service for purposes of determining eligibility for benefits under this system. Interest may be charged at the discretion of the board.

(d) This section may not apply to any contracting agency unless and until the agency elects to be subject to this section by contract or amendment to the contract made in the manner prescribed for approval of contracts.

(Amended by Stats. 2003, Ch. 10, Sec. 5. Effective May 14, 2003.)



20531

(a) Shares of members in the funds of a local employer shall be credited to the respective individual accounts of the local agency members who have been included in this system, and administered as if made during membership in this system, except that the annuity provided by those contributions with accumulated interest shall be deducted first from the pension that otherwise would be payable on account of prior service and the balance of the contributions with accumulated interest shall be deducted from the pension that otherwise would be payable on account of current service. The total of the funds transferred to this system shall be offset against the prior or current service liability, as the case may be, before determining the contribution to be paid by the contracting agency.

(b) A former member of the local retirement system who withdrew any contributions prior to the effective date of that agency’s contract with this system is entitled to credit for the service upon which those contributions were made if he or she elects to deposit any of those withdrawn contributions with this system under the terms and conditions specified in Section 20750. Any amounts so deposited with this system shall be administered as provided in this section.

(c) As used in subdivision (b), “former member” shall also include any former member of the local retirement system who failed to exercise the right of election pursuant to paragraph (3) of subdivision (b) of Section 24810 of the Education Code.

(Added by renumbering Section 20523 by Stats. 1996, Ch. 906, Sec. 58. Effective January 1, 1997.)



20532

The contracting agency shall make the contribution for its employees in this system, as recommended by the actuary and approved by the board and certified by it to the contracting agency.

The contribution may consist of fixed sums, percentages of compensation of contract members, or both, and shall be paid to this system as provided in the contract.

The actual contribution is subject to adjustment by the board as may be necessary on account of any additional prior service credits that the contracting agency may desire to provide for its employees in this system or on account of experience under this system as determined by periodical investigation, valuation and determination required to be made by the board, including adjustments determined as necessary by the board, even after the total contributions determined, plus subsequent adjustments, if any, have been completely paid.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20533

The employer contribution rate adopted under this part, or because of amendments to the contract or to this part, apply to all compensation upon the basis of which member’s contributions are deducted after those employer contribution rates became or become effective.

If correction of the amount of compensation reported is required, the employer contributions shall be computed using the employer contribution rate in effect at the time that the compensation requiring adjustment was earned.

(Amended by Stats. 2014, Ch. 237, Sec. 3. Effective January 1, 2015.)



20534

The board may make arrangements with any contracting agency for the payment of the prior service liability on terms that its financial condition will permit.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20535

The expense of determining initially the approximate and actual contributions, with respect to its employees, shall be assessed against and paid by the public agency on whose account it is incurred. Payment shall be made directly to the consulting actuary, if any, and directly to the board for services rendered by its employees.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20536

(a) The board may include each year in the contribution required of the contracting agency a reasonable amount, which may differ from agency to agency, to cover the costs of administering this system as it affects the active and retired employees of that agency. The board may also assess a contracting agency a reasonable amount to cover costs incurred because of the agency’s failure to submit reports and forward contributions on a timely basis. The payments shall be credited to the current appropriation for support of the board and available for expenditure by the board.

(b) Upon request, the board shall provide information to a contracting agency concerning the amount of administrative costs to be charged to each contracting agency with respect to those plans within the system in which the contracting agency participates.

(Amended by Stats. 2004, Ch. 190, Sec. 1. Effective January 1, 2005.)



20537

The board may charge interest on the amount of any payment due and unpaid by a contracting agency until payment is received. Interest shall be charged at the actuarial interest rate. The interest shall be deemed interest earnings for the year in which the late payment is received.

(Amended by Stats. 2009, Ch. 118, Sec. 2. Effective January 1, 2010.)



20538

(a) All amounts due to the retirement system by a contracting agency under this part shall be paid through an electronic funds transfer method prescribed by the board. This payment requirement is effective upon declaration by the board.

(b) A contracting agency that is unable, for good cause, to comply with subdivision (a), may apply to the board for a waiver that allows the agency to pay in an alternate manner as prescribed by the board, but not by credit card payment.

(Added by Stats. 2009, Ch. 118, Sec. 3. Effective January 1, 2010.)






ARTICLE 4 - Alternative Supplemental Service Retirement Plans for Local Miscellaneous Members of Riverside County

20550

Notwithstanding any provision of this chapter, Riverside County may, after executing an agreement therefor, separate and apart from Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, with representatives of recognized employee organizations, as defined by subdivision (b) of Section 3501, amend its contract to provide the alternate benefit afforded by Section 20552 for its local miscellaneous members whose service is included in the federal system and the benefit afforded by Section 20553 for all its local miscellaneous members. The employer’s contribution rate shall be fixed pursuant to this article.

Participation in the plan afforded by this article shall be available to any employee of the contracting agency who is a local miscellaneous member subject to Section 21353 on the day immediately preceding the effective date of a contract amendment entered into pursuant to this article.

Each contracting agency shall ensure that each eligible member receives sufficient information to permit an informed election, is counseled regarding the financial implications of the foregoing choices, and receives an election document. The election document shall be filed with the contracting agency.

A local miscellaneous member who is subject to this article shall also be subject to all other provisions of this part. However, in the event of a conflict, this article shall supersede and prevail over provisions or the application of provisions otherwise contained in this part.

(Amended by Stats. 1996, Ch. 906, Sec. 61. Effective January 1, 1997.)



20551

A person who becomes a local miscellaneous member of a contracting agency on or after the effective date of the agency’s contract to be subject to this article shall be subject to the benefits provided in Section 21353 but may, during an open 120-day period in each calendar year, to be determined by the contracting agency, make an irrevocable election to be subject, for all future local miscellaneous service with the contracting agency on and after the first of the month following the filing of the election with the employer, to the benefits provided by Section 20552 or Section 20553. A current member may make an irrevocable election to be subject to the benefits provided for in this article for all future local miscellaneous service with the contracting agency during an annual open 120-day period to be determined by the contracting agency and that shall be effective on the first of the month following the filing of the election with the employer.

Notwithstanding any other provision of this article, a member who has elected to be subject to Section 20552 may, at any annual open period next following the attainment of 10 years of credited service with the contracting agency, irrevocably elect to be subject, prospectively only, to the benefits provided by Section 21353 or Section 20553. Any person who makes that election may never thereafter change that election.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20552

The combined current and prior service pensions for a local miscellaneous member whose service is subject to this article is a pension derived from the contributions of the employee which, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement shall equal the fraction of one-hundredth of the member’s final compensation set forth opposite the member’s age at retirement taken to the preceding completed quarter year in the following table, multiplied by the member’s number of years of local miscellaneous service subject to this article:

Age at

Retirement

Fraction

55  ........................

.5000

55¼  ........................

.5250

55½  ........................

.5500

55¾  ........................

.5750

56  ........................

.6000

56¼  ........................

.6250

56½  ........................

.6500

56¾  ........................

.6750

57  ........................

.7000

57¼  ........................

.7250

57½  ........................

.7500

57¾  ........................

.7750

58  ........................

.8000

58¼  ........................

.8250

58½  ........................

.8500

58¾  ........................

.8750

59  ........................

.9000

59¼  ........................

.9250

59½  ........................

.9500

59¾  ........................

.9750

60  ........................

1.0000

60¼  ........................

1.0250

60½  ........................

1.0500

60¾  ........................

1.0750

61  ........................

1.1000

61¼  ........................

1.1250

61½  ........................

1.1500

61¾  ........................

1.1750

62  ........................

1.2000

62¼  ........................

1.2250

62½  ........................

1.2500

62¾  ........................

1.2750

63  ........................

1.3000

63¼  ........................

1.3250

63½  ........................

1.3500

63¾  ........................

1.3750

64  ........................

1.4000

64¼  ........................

1.4250

64½  ........................

1.4500

64¾  ........................

1.4750

65  ........................

1.5000

Notwithstanding any other provision of this part, the retirement allowance formula for any member subject to this section who has 35 years of credited service and attains age 55 years, is the fraction of final compensation set forth above at age 65 multiplied by the current and prior service subject to this section that the member is credited with at retirement.

A local miscellaneous member subject to this section shall be retired for service upon his or her written application to the board if he or she has attained age 55 and is credited with five years of state service.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20553

The combined current and prior service pensions for a local miscellaneous member whose service is subject to this section is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of local miscellaneous service subject to this article, with which the member is entitled to be credited at retirement:

Age of

Retirement

Fraction

50  ........................

.688

50¼  ........................

.698

50½  ........................

.709

50¾  ........................

.719

51  ........................

.730

51¼  ........................

.741

51½  ........................

.753

51¾  ........................

.764

52  ........................

.776

52¼  ........................

.788

52½  ........................

.800

52¾  ........................

.813

53  ........................

.825

53¼  ........................

.839

53½  ........................

.852

53¾  ........................

.865

54  ........................

.879

54¼  ........................

.893

54½  ........................

.908

54¾  ........................

.923

55  ........................

.937

55¼  ........................

.953

55½  ........................

.969

55¾  ........................

.985

56  ........................

1.000

56¼  ........................

1.017

56½  ........................

1.034

56¾  ........................

1.050

57  ........................

1.067

57¼  ........................

1.084

57½  ........................

1.101

57¾  ........................

1.119

58  ........................

1.136

58¼  ........................

1.154

58½  ........................

1.173

58¾  ........................

1.191

59 and over  ........................

1.209

The fraction specified in the above table shall be reduced by one-third as applied to that part of final compensation that does not exceed four hundred dollars ($400) per month for all service of a member that has also been included in the federal system.

A local miscellaneous member subject to this section shall be retired for service upon his or her written applications to the board if he or she has attained age 50 and is credited with five years of state service.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20554

Notwithstanding any provision of Chapter 8 (commencing with Section 20670), the normal rate of contribution for a local miscellaneous member subject to Section 20552 shall be 2 percent of the compensation paid to the member. A contracting agency may pay all or a portion of the normal contributions required to be paid by a local miscellaneous member pursuant to Section 20691.

This section shall be construed as if it were a part of Chapter 8 (commencing with Section 20670).

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20555

(a) The normal rate of contribution for a local miscellaneous member subject to Section 20553 whose service is not included in the federal system shall be 8.25 percent of the compensation per month paid to the member.

(b) The normal rate of contribution for a local miscellaneous member whose service is included in the federal system shall be 8.25 percent of compensation in excess of one hundred thirty-three dollars and thirty-three cents ($133.33) per month paid to the member. The rates of contribution established for local miscellaneous members in this section shall apply only to the compensation paid the member on and after the date that the member becomes subject to Section 20553.

This section shall be construed as if it were part of Chapter 8 (commencing with Section 20670).

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20556

The employer contribution rate of a contracting agency subject to this article shall not be reduced because of concurrent coverage of social security.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 5 - Termination of Contracts

20570

(a) If the contract has been in effect for at least five years and was approved by an ordinance or resolution adopted by the governing body of the contracting agency, the governing body may terminate it by the adoption of a resolution giving notice of intention to terminate, and by the adoption, not less than one year thereafter by the affirmative vote of two-thirds of the members of the governing body, of an ordinance or resolution terminating the contract. Termination shall be effective with board approval on the date designated in the ordinance or resolution terminating the contract.

(b) If the contract is a joint contract and the joint contract has been in effect for at least five years, the contract may be terminated by the adoption of trial court and county resolutions giving notice of intention to terminate, and by the adoption, not less than one year thereafter by the affirmative vote of two-thirds of the members of the governing body of the county, and by the presiding officer of the trial court, of an ordinance or resolution terminating the contract. Termination shall be effective with board approval on the date designated in the ordinance terminating the contract.

(Amended by Stats. 2000, Ch. 1010, Sec. 9. Effective January 1, 2001.)



20571

If the contract has been in effect for at least five years and was approved by an ordinance adopted by a majority vote of the electorate, termination by the contracting agency may be effected not less than one year after authority has been granted by ordinance adopted by a majority vote of the electorate of the contracting agency voting thereon. Termination shall be effective with board approval on the date designated in the ordinance or resolution terminating the contract.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20571.5

Notwithstanding any other provision of this article, the board may enter into an agreement with the governing body of a contracting agency for the termination of a portion of the contract with respect to a member classification with no active employees. The terms of the agreement shall be reflected in an amendment to the agency’s contract with the board. The board may require that the portion of the contract being terminated be in effect for at least five years. Upon the termination of a portion of a contract, the board shall do the following:

(a) Hold for the benefit of the members of this system who are credited with service rendered as employees of the contracting agency, and for the benefit of beneficiaries of this system who are entitled to receive benefits on account of that service, the portion of the accumulated contributions then held by this system and credited to, or as having been made by, the agency. This portion of the accumulated contributions shall not exceed the difference between the following:

(1) An amount actuarially equivalent, including contingencies for mortality fluctuations, as determined by the actuary and approved by the board, to the amount this system is obligated to pay after the effective date of termination to, or on account of, persons who are or have been employed by, and on account of service rendered by them to, the agency.

(2) The contributions, with credited interest thereon, then held by this system as having been made by those persons as employees of the agency.

(b) Merge all plan assets and liabilities into the terminated agency pool to provide exclusively for the payment of benefits to members of these plans.

(1) If the sum of the accumulated contributions is less than the actuarial equivalent specified in paragraph (1) of subdivision (a), the agency shall contribute to the system, under the terms fixed by the board, an amount equal to the difference between the amount specified in paragraph (1) of subdivision (a) and the accumulated contributions.

(2) If the sum of accumulated contributions exceeds the amount specified in paragraph (1) of subdivision (a), the excess contributions shall be merged into the active plan or plans of the contracting agency, as determined by the chief actuary.

(c) Enter into an agreement with the governing body of a contracting agency terminating a portion of a contract in order to ensure both of the following:

(1) The final compensation used in the calculation of benefits of its employees is calculated in the same manner as the benefits of employees of agencies that are not terminating, regardless of whether the employees of the terminating agency retire directly from employment with the contracting agency terminating a portion of a contract or continue in other public service.

(2) Related necessary adjustments in the employer’s contribution rate are made, from time to time, by the board prior to the date of termination to ensure adequate funding of benefits or the governing body of the contracting agency terminating a portion of a contract and the board agree to another actuarially sound payment technique, including a lump-sum payment at termination.

(Added by Stats. 2008, Ch. 261, Sec. 2. Effective January 1, 2009.)



20572

(a) If a contracting agency fails for 30 days after demand by the board to pay any installment of contributions required by its contract, or fails for three months after demand by the board therefor to file any information required in the administration of this system with respect to that agency’s employees, or if the board determines that the agency is no longer in existence, the board may terminate that contract by resolution adopted by a majority vote of its members effective 60 days after notice of its adoption has been mailed by registered mail to the governing body of the contracting agency.

(b)  Notwithstanding Section 20537, if a contracting agency fails to remit the contributions when due, the agency may be assessed interest at an annual rate of 10 percent and the costs of collection, including reasonable legal fees, when necessary to collect the amounts due. In the case of repeated delinquencies, the contracting agency may be assessed a penalty of 10 percent of the delinquent amount. That penalty may be assessed once during each 30-day period that the amount remains unpaid.

(Amended by Stats. 2003, Ch. 462, Sec. 1. Effective January 1, 2004.)



20573

Notwithstanding any other provision of law, the board may negotiate with the governing board of the terminating agency, or the governing board of any agency or agencies which may be assuming any portion of the liabilities of the terminating agency as to the effective date of termination and the terms and conditions of the termination and of the payment of unfunded liabilities.

For purposes of payment of unfunded actuarial liabilities this section shall also apply to inactive contracting agencies, or an inactive member category as determined by the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20574

A terminated agency shall be liable to the system for any deficit in funding for earned benefits, as determined pursuant to Section 20577, interest at the actuarial rate from the date of termination to the date the agency pays the system, and for reasonable and necessary costs of collection, including attorney’s fees. The board shall have a lien on the assets of a terminated contracting agency, subject only to a prior lien for wages, in an amount equal to the actuarially determined deficit in funding for earned benefits of the employee members of the agency, interest, and collection costs. The assets shall also be available to pay actual costs, including attorneys’ fees, necessarily expended for collection of the lien.

(Amended by Stats. 2003, Ch. 462, Sec. 2. Effective January 1, 2004.)



20575

Notwithstanding any other provision of this part to the contrary, upon request of a terminating agency, the board shall enter into an agreement with the governing body of a terminating agency in order to ensure that (a) the final compensation used in the calculation of benefits of its employees shall be calculated in the same manner as the benefits of employees of agencies that are not terminating, regardless of whether they retire directly from employment with the terminating agency or continue in other public service; and (b) related necessary adjustments in the employer’s contribution rate are made, from time to time, by the board prior to the date of termination to ensure that benefits are adequately funded or any other actuarially sound payment technique, including a lump-sum payment at termination, is agreed to by the governing body of the terminating agency and the board.

The terminating agency that will cease to exist shall notify the board not sooner than three years nor later than one year prior to its termination date of its intention to enter into agreement pursuant to this section. The terms of the agreement shall be reflected in an amendment to the agency’s contract with the board.

If the board, itself, determines that it is not in the best interests of the system, it may choose not to enter into an agreement pursuant to this section.

(Amended by Stats. 1998, Ch. 678, Sec. 9. Effective January 1, 1999.)



20576

(a) Upon the termination of a contract, the board shall hold for the benefit of the members of this system who are credited with service rendered as employees of the contracting agency and for the benefit of beneficiaries of this system who are entitled to receive benefits on account of that service, the portion of the accumulated contributions then held by this system and credited to or as having been made by the agency that does not exceed the difference between (1) an amount actuarially equivalent, including contingencies for mortality fluctuations, as determined by the actuary and approved by the board, the amount this system is obligated to pay after the effective date of termination to or on account of persons who are or have been employed by, and on account of service rendered by them to, the agency, and (2) the contributions, with credited interest thereon, then held by this system as having been made by those persons as employees of the agency.

(b) All plan assets and liabilities of agencies whose contracts have been terminated shall be merged into a single pooled account to provide exclusively for the payment of benefits to members of these plans. Recoveries from terminated agencies for any deficit in funding for earned benefits for members of plans of terminated agencies, and interest thereon, shall also be deposited to the credit of the terminated agency pool.

(Amended by Stats. 2003, Ch. 462, Sec. 3. Effective January 1, 2004.)



20577

If, at the date of termination, the sum of the accumulated contributions credited to, or held as having been made by, the contracting agency and the accumulated contributions credited to or held as having been made by persons who are or have been employed by the agency, as employees of the agency, is less than the actuarial equivalent specified in clause (1) of subdivision (a) of Section 20576, the agency shall contribute to this system under terms fixed by the board, an amount equal to the difference between the amount specified in clause (1) of subdivision (a) of Section 20576 and the accumulated contributions. The amount of the difference shall be subject to interest at the actuarial rate from the date of contract termination to the date the agency pays this system. If the agency fails to pay to the board the amount of the difference, all benefits under the contract, payable after the board declares the agency in default therefor, shall be reduced by the percentage that the sum is less than the amount in clause (1) of subdivision (a) of Section 20576 as of the date the board declared the default. If the sum of the accumulated contributions is greater than the amount in clause (1) of subdivision (a) of Section 20576, an amount equal to the excess shall be paid by this system to the contracting agency, including interest at the actuarial rate from the date of contract termination to the date this system makes payment. The market value used shall be the value calculated in the most recent annual closing.

The right of an employee of a contracting agency, or his or her beneficiary, to a benefit under this system, whether before or after retirement or death, is subject to the reduction.

(Amended by Stats. 2003, Ch. 462, Sec. 4. Effective January 1, 2004.)



20577.5

Notwithstanding Section 20577, the board may merge a plan that has been terminated pursuant to Section 20572 into the terminated agency pool without benefit reduction, or with a lesser reduction, if (a) the board has made all reasonable efforts to collect the amount necessary to fully fund the liabilities of the plan, and (b) the board finds that the merger of the plan into the terminated agency pool without benefit reduction will not impact the actuarial soundness of the terminated agency pool.

(Added by Stats. 2003, Ch. 462, Sec. 5. Effective January 1, 2004.)



20578

(a) Except as provided in subdivision (b), on and after January 1, 1991, the rights and benefits of a former employee of a contracting agency which terminated on or before January 1, 1991, or of his or her beneficiary, shall be the same as if the agency had continued as a contracting agency. Any monthly allowance of that individual, or of his or her beneficiary, that was reduced pursuant to Section 20577 because the contracting agency failed to pay the board the amount of the difference shall not be subject to continued reduction on or after January 1, 1991. As of January 1, 1991, benefits shall be paid at the level provided in the contract prior to that reduction. However, if a former employee of a contracting agency that terminated on or before January 1, 1991, becomes employed by another covered employer after the date of termination, including an employer subject to reciprocity, the benefits shall be calculated by using the highest compensation earned by the individual.

In accordance with Section 20580, an individual who has withdrawn his or her accumulated contributions from the terminated agency shall not be permitted to redeposit any withdrawn contributions upon again becoming a member of this system.

Except as provided in Section 20577.5, benefits shall be reduced proportionally pursuant to Section 20577 prior to the transfer of assets to the pool if the amount of the terminating agency’s assets are less than the actuarial equivalent described in clause (1) of subdivision (a) of Section 20576 and if the agency fails to pay the difference.

(b) If a contracting agency has not paid the system for any deficit in funding for earned benefits, as determined pursuant to Section 20577, members shall be entitled to the benefits to which members of the plan were entitled 36 months prior to the date the agency notified the board of its intention to terminate its contract or 36 months prior to the date the board notified the agency of its intent to terminate the contract, whichever is earlier. Entitlement to earned benefits under this subdivision shall be subject to Section 20577.5.

(Amended by Stats. 2003, Ch. 462, Sec. 6. Effective January 1, 2004.)



20579

For purposes of Sections 20576 and 20577 in the case of a contracting agency that is an employer for purposes of Chapter 9 (commencing with Section 20790), the contracting agency shall cease to be an employer on the day preceding the effective date of termination, and all accumulated contributions held by this system and made by or credited to the contracting agency shall be determined in accordance with Section 20834.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20580

Upon the termination of a contract, all memberships in this system existing because of that contract continue in existence to the extent that there are accumulated contributions to the credit of each local member, but any member may elect to withdraw his or her accumulated contributions if the member is not employed in a position subject to coverage by the system at the time of election. The status of any member who does not withdraw his or her accumulated contributions shall be the same as if the public agency had continued as a contracting agency. The membership of any member who is eligible and who elects to withdraw his or her accumulated contributions shall be terminated forthwith, and he or she shall not be entitled to any further benefit based upon service credited as an employee of the contracting agency, nor shall he or she have the right to redeposit those withdrawn contributions upon again becoming a member of this system. The portion of the contributions of the contracting agency held under Section 20576 to the credit of each member shall be determined by the board, and may be adjusted from time to time prior to termination of membership. A member whose membership continues under this section is subject to the same age and incapacity requirements as apply to other members for service or for disability retirement, but he or she is not subject to a minimum service requirement. Except as provided in Section 20578, he or she shall receive the retirement benefits as his or her accumulated contributions, together with the portion of the excess of the contributions of the contracting agency as are credited to him or her, shall provide, as determined by the board, but the provisions of this part relative to minimum retirement allowances shall not apply to him or her, nor shall those benefits exceed the benefits provided by the contract prior to its termination. Upon the death of a member, the basic death benefit shall be his or her accumulated contributions.

(Amended by Stats. 2001, Ch. 793, Sec. 10. Effective January 1, 2002.)



20581

If a public agency that terminated its contract enters into a contract for participation in this system, the contract may provide for increase in benefits of persons retired or members who retained rights under this system, if the benefits were reduced under this article at the time of termination, to the level provided in the contract for members, and for redeposit of any contributions for service to the agency not credited under a local system maintained by the agency after termination, withdrawn at termination by a person who becomes a member on contract date. Unless the redeposit is made, the member shall not receive credit for the service. All service rendered prior to the contract date and credited as a result of the contract shall constitute prior service whether or not rendered during the period of the terminated contract. All liabilities for service performed under the terminated contract shall become liabilities of a plan under the new contract. The ratio of assets to liabilities that existed at the time the previous contract was terminated shall be used to calculate the amount of assets to be transferred to a plan under the new contract.

(Amended by Stats. 2003, Ch. 462, Sec. 7. Effective January 1, 2004.)



20582

Any event occurring on or after the date on which termination of a contract becomes effective shall not be considered in determining the right of any member to retire for service or disability or the rights of his or her beneficiaries.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20583

The right to a retirement allowance, of a person who had retired prior to the effective date of the termination of a contract, or who has qualified and applied for retirement by written document received at the board’s office in Sacramento, prior to the effective date, even though the board does not approve the application until a later date, and the right of any person to a benefit on account of a death that occurred prior to the effective date, is not affected by termination of the contract, unless the contracting agency fails to make the contributions required of it because of the participation of its employees in this system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20584

The board may postpone the payment of any amount due a contracting agency on termination of a contract if payment would require the sale of securities, that, in the opinion of the board, would affect adversely the interests of this system.

If the board delays a payment longer than the period reasonably necessary for the determination of the amount due and for the necessary action by the board, interest shall be allowed on the amount remaining due and unpaid from time to time at the rate then in use under this system, and paid to the contracting agency at the same time and in the manner as the original amount due.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20585

(a) Notwithstanding any other provision of this article, the board may enter into an agreement with the governing body of a contracting agency whose contract has been in effect for at least five years and the board of supervisors of a county maintaining a county retirement system for termination of the contracting agency’s participation in this system and inclusion of its employees in the county retirement system.

(b) The agreement shall contain provisions the board finds necessary to protect the interests of this system, including provisions for determination of the amount, time, and manner of transfer of cash or securities, or both, to be transferred to the county system representing the value of the interests in the retirement fund of the contracting agency and its employees by reason of accumulated contributions credited to the agency and its employees. However, the amount transferred may not exceed the amount of the accumulated contributions. Any amount representing the difference between the value of the interests in the retirement fund of the contracting agency and its employees, and the accumulated contributions credited to the agency and its employees, shall be credited to the reserve under Section 20174. The agreement may also contain any other provisions that the board deems necessary to address issues related to the transfer, including, but not limited to, benefits subject to an outstanding domestic relations order and benefits subject to a lien.

(c) All liability of this system with respect to members and retired persons under the contract shall cease and shall become the liability of the county system as of the date of termination specified in the agreement. Liability of the county retirement system shall be for payment of benefits in accordance with Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 applicable to it except that allowances of persons retired on the termination date and their beneficiaries and of beneficiaries of deceased members or retired persons who are receiving allowances on that date, shall be continued in at least the amount provided under the agency’s contract as it was on that date. The termination may not affect the contribution rate of any member in any other employment under this system on the date of termination or any retirement allowance or other benefit based on service to another employer being paid on the termination date.

(d) Any member who becomes a member of a county retirement system upon the contract termination shall be subject to this part and Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 extending rights to a member or subjecting him or her to limitations because of membership in another retirement system to the same extent that he or she would have been had he or she been a member of the county retirement system during his or her membership in this system under the terminated contract.

(e) Upon execution of the agreement, a contracting agency that is an employer under Chapter 9 (commencing with Section 20790) shall cease to have that status, and the accumulated contributions of the contracting agency shall be determined and thereafter held as provided in Section 20834.

(Amended by Stats. 2003, Ch. 519, Sec. 4. Effective January 1, 2004.)



20586

The board may enter into an agreement in accordance with Section 20585 for termination of a contract that has been in effect for at least five years with respect to local firefighters if the firefighting function of the contracting agency and local firefighters have been transferred to a district which participates in a county retirement system. The contract shall continue with respect to all employees of the contracting agency other than local firefighters.

(Amended by Stats. 1996, Ch. 906, Sec. 64. Effective January 1, 1997.)



20587

The board may enter into an agreement in accordance with Section 20585 for termination of a contract that has been in effect for at least five years with respect to local members if particular functions of the contracting agency and local members have been transferred to a district or a county service area that participates in a county retirement system. The contract shall continue with respect to all other employees of the contracting agency.

(Amended by Stats. 1996, Ch. 906, Sec. 65. Effective January 1, 1997.)



20588

(a) Notwithstanding any other provision of this article, the board may, pursuant to this section and Section 31657, enter into an agreement with the board of retirement of a county maintaining a county retirement system, for termination of participation of a public agency whose contract has been in effect for at least five years in this system or the state with respect to certain safety members who have ceased to be employed by the public agency or the state and have been employed by a county, fire authority, or district as a result of a transfer of firefighting or law enforcement functions from the public agency or the state to the county, fire authority, or district and inclusion of the former public agency employees in that county retirement system.

(b) The agreement shall contain provisions the board finds necessary to protect the interests of this system, including provisions for determination of the amount, time, and manner of transfer of cash or securities, or both, to be transferred to the county system representing the actuarial value of the interests in the retirement fund of the public agency or the state and the transferred employees by reason of accumulated contributions credited to that public agency or the state and the employees transferred. The agreement may also contain any other provisions that the board deems necessary to address issues related to the transfer, including, but not limited to, benefits subject to an outstanding domestic relations order and benefits subject to a lien. The agreement shall apply only to employees who are employed by the county or district on the effective date of the agreement.

(c) All liability of this system with respect to the members transferred under that agreement shall cease and shall become the liability of the county retirement system as of the date of transfer specified in the agreement. Liability of the county retirement system shall be for payment of benefits to transferred employees in accordance with Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3.

(d) Any member transferred who becomes a member of a county retirement system upon that transfer date shall be subject to provisions of this part and of Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 extending rights to a member or subjecting him or her to limitations because of membership in another retirement system to the same extent that he or she would have been had he or she been a member of the county retirement system during his or her membership in this system.

(e) This section shall apply only in Kern, Los Angeles, and Orange Counties.

(Amended by Stats. 2003, Ch. 519, Sec. 5. Effective January 1, 2004.)



20589

(a) Notwithstanding any other provision of this article, the board may enter into an agreement with the board of retirement of the San Francisco City and County Employees’ Retirement System, for termination of participation of a public agency whose contract has been in effect for at least five years in this system or the state with respect to certain safety members who have ceased to be employed by the public agency or the state and have been employed by the city and county, fire authority, or district as a result of a transfer of firefighting or law enforcement functions from the public agency or the state to the city and county, fire authority, or district and inclusion of the former public agency employees in that retirement system.

(b) The agreement shall contain provisions the board finds necessary to protect the interests of this system, including provisions for determination of the amount, time, and manner of transfer of cash or securities, or both, to be transferred to the city and county system representing the actuarial value of the interests in the retirement fund of the public agency or the state and the transferred employees by reason of accumulated contributions credited to that public agency or the state and the employees transferred. The agreement may also contain any other provisions that the board deems necessary to address issues related to the transfer, including, but not limited to, benefits subject to an outstanding domestic relations order and benefits subject to a lien. The agreement shall apply only to employees who are employed by the city and county or district on the effective date of the agreement.

(c) All liability of this system with respect to the members transferred under that agreement shall cease and shall become the liability of the San Francisco City and County Employees’ Retirement System as of the date of transfer specified in the agreement. Liability of the city and county retirement system shall be for payment of benefits to transferred employees.

(d) Any member transferred who becomes a member of the city and county retirement system upon that transfer date shall be subject to provisions of this part and the provisions of the San Francisco City Charter and Administrative Code extending rights to a member or subjecting him or her to limitations because of membership in another retirement system to the same extent that he or she would have been had he or she been a member of the city and county retirement system during his or her membership in this system.

(e) This section shall apply only in the City and County of San Francisco.

(Added by Stats. 2004, Ch. 268, Sec. 1. Effective January 1, 2005.)



20590

(a) Notwithstanding any other provision of this article, the board may enter into an agreement with the governing body of a contracting agency, other than a housing authority, and the governing body of a city with a population in excess of 2,000,000 and maintaining its own retirement system, for termination of the contracting agency’s participation in this system and inclusion of the employees in the city retirement system.

(b) The agreement shall contain provisions the board finds necessary to protect the interests of this system, including provisions for determination of the amount, time, and manner of transfer of cash or securities, or both, to be transferred to the city system representing the value of the interests in the retirement fund of the contracting agency and its employees by reason of contributions and interest credited to the agency and its employees. The agreement may also contain any other provisions that the board deems necessary to address issues related to the transfer, including, but not limited to, benefits subject to an outstanding domestic relations order and benefits subject to a lien.

(c) All liability of this system with respect to members and retired persons under the contract shall cease and shall become the liability of the city system as of the date of termination specified in the agreement. Liability of the city system shall be for payment of benefits to persons retired on the termination date and their beneficiaries and of beneficiaries of deceased members in at least the amount provided under the agency’s contract as it was on that date. The termination may not affect the contribution rate of any member in any other employment under this system on the date of termination or any retirement allowance or other benefit based on service.

(d) Any member who becomes a member of a city system upon the contract termination shall be subject to those provisions of this part extending rights to a member or subjecting the member to limitations because of membership in another retirement system to the same extent that the member would have been had he or she been a member of the city system during his or her membership in this system under the terminated contract.

(Amended by Stats. 2003, Ch. 519, Sec. 6. Effective January 1, 2004.)



20591

Notwithstanding any other provision of this article, the board may enter into an agreement in accordance with Section 20590 with the governing body of a contracting agency, and the governing body of a city maintaining its own retirement system for termination of the contracting agency’s participation in this system with respect to local firefighters and inclusion of those local firefighters in that city retirement system if the firefighting function of the contracting agency and the local firefighters have been transferred to that city. The contract shall continue with respect to all employees of the contracting agency other than local firefighters.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20592

Notwithstanding any other provision of law, when all or part of an employer’s function is transferred to an entity that is not an employer, the board may, by contract between the board, the employer, and the succeeding entity, transfer all or part of the assets and liabilities accumulated in this system by the employer to the succeeding entity.

Members employed by that employer shall have an individual election whether all accumulated contributions shall be transferred to the succeeding entity or left on deposit with this system.

The accumulated contributions may be directly transferred to the succeeding entity by the board for those members who so request.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20593

Notwithstanding any other provision of law, when the management of a health district is assumed by the governing body of San Joaquin County, the contract shall be construed as a continuation of the district’s contract for all purposes of this part. Section 20834 shall not apply upon the execution of an agreement with the board and the governing body of the county for the assumption.

(Amended by Stats. 1996, Ch. 906, Sec. 68. Effective January 1, 1997.)









CHAPTER 6 - School Employers

20610

(a) Every county superintendent of schools shall enter into a contract with the board for the inclusion in this system of (1) all of the employees of the office of county superintendent whose compensation is paid from the county school service fund other than employees electing pursuant to Section 1313 of the Education Code to continue in membership in a county system; and (2) all of the employees of school districts and community college districts existing on July 1, 1949, or thereafter formed, within his or her jurisdiction, other than school districts that are contracting agencies or that maintain a district, joint district, or other local retirement system, with respect to service rendered in a status in which they are not eligible for membership in the State Teachers’ Retirement Plan. The effective date of each contract shall not be later than July 1, 1949. For the purposes of this part, those school district employees shall be considered employees of the county superintendent of schools having jurisdiction over the school district by which they are employed and service to the district shall be considered service to the county superintendent of schools.

(b) If a charter school chooses to participate in the system, all employees of the charter school who qualify for membership in the system shall be covered under the system and all provisions of this part shall apply in the same manner as if the charter school were a public school in the school district that granted the charter.

(Amended by Stats. 2005, Ch. 22, Sec. 84. Effective January 1, 2006.)



20611

A regional occupational center established pursuant to Chapter 9 (commencing with Section 52300) of Division 4 of the Education Code by two or more school districts by a joint powers agreement shall be deemed a school district for purposes of this part. The board and the county superintendent of schools, upon the request of the governing body of any center in the county, shall amend the contract entered into under this chapter to include the employees of the center who are not eligible to membership in the State Teachers’ Retirement Plan. Credit shall not be granted for any service in that employment prior to the effective date of the amendment. However, on the request of the governing body of the center, the amendment may provide that the membership of any person becoming a member in that employment on the effective date of the amendment shall be retroactive to the date of that person’s entry into that employment. If the amendment provides for the retroactive membership, both the member and the center shall contribute to the retirement fund for the period the amounts they would have contributed had the amendment been in effect on the date of the entry into employment.

(Amended by Stats. 2003, Ch. 519, Sec. 8. Effective January 1, 2004.)



20612

The board and the county superintendent of schools, upon the request of any school district in the county that is a contracting agency, shall amend the contract entered into under this chapter to include the employees of the district. The request for the amendment shall be made in the manner provided for approval of contracts except that an election among employees shall not be required. Any amendments under this section shall be effective on the first day of the fiscal year next succeeding that in which the contract is executed.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20613

An amendment executed under Section 20612 shall be deemed a continuation and an amendment, to the extent of any variation in the two contracts, of the district’s contract with respect to rights of all employees of the district under this system. Accumulated contributions held for or as having been made by the district and its employees and the assets derived from those contributions shall be transferred to the credit of the county superintendent of schools as a contracting agency. The liability of the district after the effective date of the amendment shall be as provided in former Section 20584, as amended by Chapter 857 of the Statutes of 1965.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20615

Except as otherwise provided in this chapter, all of the provisions of Chapter 5 (commencing with Section 20460) apply to contracts made pursuant to this chapter.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20616

Sections 20469, 20470, 20502, 20512, 20570, 20571, and 20572 do not apply to contracts made pursuant to this chapter. The county superintendent of schools shall have no authority to exercise any election under any provision of this part, other than Section 21623.6, that applies to a contracting agency only on its election to be subject to it.

(Amended by Stats. 2000, Ch. 947, Sec. 1. Effective January 1, 2001.)



20617

The county superintendent of schools at the close of each month shall draw requisitions against the county school service fund and the funds of the respective school districts for amounts equal to the total of the employers’ contributions required to be paid from the county school service fund and from the funds of the districts, and the contributions deducted from the compensation of employees paid from those funds. The amounts shall be deposited in the county treasury to the credit of the contract retirement fund. The employers of persons paid from other funds, at the close of each month, shall pay into the contract retirement fund the amounts required to be paid by those employers together with the contributions deducted from the compensation of those employees.

Thereafter the county superintendent of schools shall draw his or her requisitions against the contract retirement fund and in favor of the board which, when allowed by the county auditor, shall constitute warrants against the fund for the amount of the employees’ contributions transferred to or otherwise paid into the fund during that month and for the amount of employers’ contributions transferred to or otherwise paid into the fund. The county superintendent of schools shall forward the warrants to the board.

(Amended by Stats. 1996, Ch. 906, Sec. 72. Effective January 1, 1997.)



20618

(a) The assets and liabilities arising out of contracts with school employers, as defined in Section 20063, shall be merged, excluding that portion of a contract that provides benefits pursuant to Section 21623.6, that portion of a contract with respect to local police officers, as defined in Section 20430, and those contracts with school districts or community college districts, as defined in subdivision (i) of Section 20057, that employ school safety members, as defined in Section 20444. Employer accumulated contributions credited to those entities on June 30, 1982, and all the contributions paid by a school employer after June 30, 1982, shall be held exclusively for the benefit of school members, retired school members, and their beneficiaries.

(b) Effective December 31, 1999, any service previously credited as local miscellaneous service with the Los Angeles Unified School District or the Los Angeles Community College District shall be considered service credit with a school employer. A person who is a member under a contract between the board and school districts or community college districts prior to July 1, 1983, shall not be denied any right extended to him or her by reason of that membership.

(Amended by Stats. 2001, Ch. 21, Sec. 4. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)






CHAPTER 7 - Compensation

20630

(a) As used in this part, “compensation” means the remuneration paid out of funds controlled by the employer in payment for the member’s services performed during normal working hours or for time during which the member is excused from work because of any of the following:

(1) Holidays.

(2) Sick leave.

(3) Industrial disability leave, during which, benefits are payable pursuant to Sections 4800 and 4850 of the Labor Code, Article 4 (commencing with Section 19869) of Chapter 2.5 of Part 2.6, or Section 44043 or 87042 of the Education Code.

(4) Vacation.

(5) Compensatory time off.

(6) Leave of absence.

(b) When compensation is reported to the board, the employer shall identify the pay period in which the compensation was earned regardless of when reported or paid. Compensation shall be reported in accordance with Section 20636 and shall not exceed compensation earnable, as defined in Section 20636.

(Amended by Stats. 2006, Ch. 121, Sec. 1. Effective January 1, 2007.)



20631

A contracting agency may report an amount for each member that is equal to a uniformly applied percentage of salary in lieu of computing and reporting the actual compensation attributable to each individual member if the contracting agency has agreed in a memorandum of understanding reached pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 that the aggregate amount to be reported by the contracting agency for all members within a membership classification bears a reasonable relation to the aggregate amount that would otherwise be required to be reported pursuant to Section 20636.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20632

For state employees in classifications designated by the Director of Human Resources who are also excluded from, or otherwise not subject to, collective bargaining, and for employees in bargaining units for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section, compensation for uniforms shall not constitute “compensation” for the purposes of the computation of retirement contributions by employees and the state or for the purposes of the calculation of retirement benefits.

(Amended by Stats. 2012, Ch. 665, Sec. 120. Effective January 1, 2013.)



20633

Notwithstanding any other provision of this part, compensation includes salary withheld by the employer in accordance with Section 45165 or 88164 of the Education Code, which provide for continuation of salary payments during a period in which the member renders no service. The withheld salary shall be reported as earned.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20634

For a university member appointed under a health sciences compensation plan of the university, “compensation” shall not include past or future supplemental payments made pursuant to any health sciences compensation plan.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20635

When the compensation of a member is a factor in any computation to be made under this part, there shall be excluded from those computations any compensation based on overtime put in by a member whose service retirement allowance is a fixed percentage of final compensation for each year of credited service. For the purposes of this part, overtime is the aggregate service performed by an employee as a member for all employers and in all categories of employment in excess of the hours of work considered normal for employees on a full-time basis, and for which monetary compensation is paid.

If a member concurrently renders service in two or more positions, one or more of which is full time, service in the part-time position shall constitute overtime. If two or more positions are permanent and full time, the position with the highest payrate or base pay shall be reported to this system. This provision shall apply only to service rendered on or after July 1, 1994.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20635.1

Notwithstanding Section 20635, and Section 45102 of the Education Code, when the compensation of a school member is a factor in any computation to be made under this part, there shall be excluded from those computations any compensation based on overtime put in by a member whose service retirement allowance is a fixed percentage of final compensation for each year of credited service. For the purposes of this part, overtime for school members is the aggregate service performed by an employee as a member for all school employers and in all categories of employment in excess of 40 hours of work per week, and for which monetary compensation is paid.

If a school member concurrently renders service in two or more positions, one or more of which is full time, service in the part-time position shall constitute overtime. If two or more positions are permanent and full time, the position with the highest payrate or base pay shall be reported to this system.

(Added by Stats. 2000, Ch. 1030, Sec. 2. Effective January 1, 2001.)



20636

(a) “Compensation earnable” by a member means the payrate and special compensation of the member, as defined by subdivisions (b), (c), and (g), and as limited by Section 21752.5.

(b) (1) “Payrate” means the normal monthly rate of pay or base pay of the member paid in cash to similarly situated members of the same group or class of employment for services rendered on a full-time basis during normal working hours, pursuant to publicly available pay schedules. “Payrate,” for a member who is not in a group or class, means the monthly rate of pay or base pay of the member, paid in cash and pursuant to publicly available pay schedules, for services rendered on a full-time basis during normal working hours, subject to the limitations of paragraph (2) of subdivision (e).

(2) “Payrate” shall include an amount deducted from a member’s salary for any of the following:

(A) Participation in a deferred compensation plan.

(B) Payment for participation in a retirement plan that meets the requirements of Section 401(k) of Title 26 of the United States Code.

(C) Payment into a money purchase pension plan and trust that meets the requirements of Section 401(a) of Title 26 of the United States Code.

(D) Participation in a flexible benefits program.

(3) The computation for a leave without pay of a member shall be based on the compensation earnable by him or her at the beginning of the absence.

(4) The computation for time prior to entering state service shall be based on the compensation earnable by him or her in the position first held by him or her in state service.

(c) (1) Special compensation of a member includes a payment received for special skills, knowledge, abilities, work assignment, workdays or hours, or other work conditions.

(2) Special compensation shall be limited to that which is received by a member pursuant to a labor policy or agreement or as otherwise required by state or federal law, to similarly situated members of a group or class of employment that is in addition to payrate. If an individual is not part of a group or class, special compensation shall be limited to that which the board determines is received by similarly situated members in the closest related group or class that is in addition to payrate, subject to the limitations of paragraph (2) of subdivision (e).

(3) Special compensation shall be for services rendered during normal working hours and, when reported to the board, the employer shall identify the pay period in which the special compensation was earned.

(4) Special compensation may include the full monetary value of normal contributions paid to the board by the employer, on behalf of the member and pursuant to Section 20691, if the employer’s labor policy or agreement specifically provides for the inclusion of the normal contribution payment in compensation earnable.

(5) The monetary value of a service or noncash advantage furnished by the employer to the member, except as expressly and specifically provided in this part, is not special compensation unless regulations promulgated by the board specifically determine that value to be “special compensation.”

(6) The board shall promulgate regulations that delineate more specifically and exclusively what constitutes “special compensation” as used in this section. A uniform allowance, the monetary value of employer-provided uniforms, holiday pay, and premium pay for hours worked within the normally scheduled or regular working hours that are in excess of the statutory maximum workweek or work period applicable to the employee under Section 201 and following of Title 29 of the United States Code shall be included as special compensation and appropriately defined in those regulations.

(7) Special compensation does not include any of the following:

(A) Final settlement pay.

(B) Payments made for additional services rendered outside of normal working hours, whether paid in lump sum or otherwise.

(C) Other payments the board has not affirmatively determined to be special compensation.

(d) Notwithstanding any other provision of law, payrate and special compensation schedules, ordinances, or similar documents shall be public records available for public scrutiny.

(e) (1) As used in this part, “group or class of employment” means a number of employees considered together because they share similarities in job duties, work location, collective bargaining unit, or other logical work-related grouping. One employee may not be considered a group or class.

(2) Increases in compensation earnable granted to an employee who is not in a group or class shall be limited during the final compensation period applicable to the employees, as well as the two years immediately preceding the final compensation period, to the average increase in compensation earnable during the same period reported by the employer for all employees who are in the same membership classification, except as may otherwise be determined pursuant to regulations adopted by the board that establish reasonable standards for granting exceptions.

(f) As used in this part, “final settlement pay” means pay or cash conversions of employee benefits that are in excess of compensation earnable, that are granted or awarded to a member in connection with, or in anticipation of, a separation from employment. The board shall promulgate regulations that delineate more specifically what constitutes final settlement pay.

(g) (1) Notwithstanding subdivision (a), “compensation earnable” for state members means the average monthly compensation, as determined by the board, upon the basis of the average time put in by members in the same group or class of employment and at the same rate of pay, and is composed of the payrate and special compensation of the member. The computation for an absence of a member shall be based on the compensation earnable by him or her at the beginning of the absence and for time prior to entering state service shall be based on the compensation earnable by him or her in the position first held by him or her in that state service.

(2) Notwithstanding subdivision (b), “payrate” for state members means the average monthly remuneration paid in cash out of funds paid by the employer to similarly situated members of the same group or class of employment, in payment for the member’s services or for time during which the member is excused from work because of holidays, sick leave, vacation, compensating time off, or leave of absence. “Payrate” for state members shall include:

(A) An amount deducted from a member’s salary for any of the following:

(i) Participation in a deferred compensation plan established pursuant to Chapter 4 (commencing with Section 19993) of Part 2.6.

(ii) Payment for participation in a retirement plan that meets the requirements of Section 401(k) of Title 26 of the United States Code.

(iii) Payment into a money purchase pension plan and trust that meets the requirements of Section 401(a) of Title 26 of the United States Code.

(iv) Participation in a flexible benefits program.

(B) A payment in cash by the member’s employer to one other than an employee for the purpose of purchasing an annuity contract for a member under an annuity plan that meets the requirements of Section 403(b) of Title 26 of the United States Code.

(C) Employer “pick up” of member contributions that meets the requirements of Section 414(h)(2) of Title 26 of the United States Code.

(D) Disability or workers’ compensation payments to safety members in accordance with Section 4800 of the Labor Code.

(E) Temporary industrial disability payments pursuant to Article 4 (commencing with Section 19869) of Chapter 2.5 of Part 2.6.

(F) Other payments the board may determine to be within “payrate.”

(3) Notwithstanding subdivision (c), “special compensation” for state members shall mean all of the following:

(A) The monetary value, as determined by the board, of living quarters, board, lodging, fuel, laundry, and other advantages of any nature furnished to a member by his or her employer in payment for the member’s services.

(B) Compensation for performing normally required duties, such as holiday pay, bonuses (for duties performed on regular work shift), educational incentive pay, maintenance and noncash payments, out-of-class pay, marksmanship pay, hazard pay, motorcycle pay, paramedic pay, emergency medical technician pay, Peace Officer Standards and Training (POST) certificate pay, and split shift differential.

(C) Compensation for uniforms, except as provided in Section 20632.

(D) Other payments the board may determine to be within “special compensation.”

(4) “Payrate” and “special compensation” for state members do not include any of the following:

(A) The provision by the state employer of a medical or hospital service or care plan or insurance plan for its employees (other than the purchase of annuity contracts as described below in this subdivision), a contribution by the employer to meet the premium or charge for that plan, or a payment into a private fund to provide health and welfare benefits for employees.

(B) A payment by the state employer of the employee portion of taxes imposed by the Federal Insurance Contribution Act.

(C) Amounts not available for payment of salaries and that are applied by the employer for the purchase of annuity contracts including those that meet the requirements of Section 403(b) of Title 26 of the United States Code.

(D) Benefits paid pursuant to Article 5 (commencing with Section 19878) of Chapter 2.5 of Part 2.6.

(E) Employer payments that are to be credited as employee contributions for benefits provided by this system, or employer payments that are to be credited to employee accounts in deferred compensation plans. The amounts deducted from a member’s wages for participation in a deferred compensation plan may not be considered to be “employer payments.”

(F) Payments for unused vacation, annual leave, personal leave, sick leave, or compensating time off, whether paid in lump sum or otherwise.

(G) Final settlement pay.

(H) Payments for overtime, including pay in lieu of vacation or holiday.

(I) Compensation for additional services outside regular duties, such as standby pay, callback pay, court duty, allowance for automobiles, and bonuses for duties performed after the member’s regular work shift.

(J) Amounts not available for payment of salaries and that are applied by the employer for any of the following:

(i) The purchase of a retirement plan that meets the requirements of Section 401(k) of Title 26 of the United States Code.

(ii) Payment into a money purchase pension plan and trust that meets the requirements of Section 401(a) of Title 26 of the United States Code.

(K) Payments made by the employer to or on behalf of its employees who have elected to be covered by a flexible benefits program, where those payments reflect amounts that exceed the employee’s salary.

(L) Other payments the board may determine are not “payrate” or “special compensation.”

(5) If the provisions of this subdivision, including the board’s determinations pursuant to subparagraph (F) of paragraph (2) and subparagraph (D) of paragraph (3), are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 or 3560, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, those provisions may not become effective unless approved by the Legislature in the annual Budget Act. No memorandum of understanding reached pursuant to Section 3517.5 or 3560 may exclude from the definition of either “payrate” or “special compensation” a member’s base salary payments or payments for time during which the member is excused from work because of holidays, sick leave, vacation, compensating time off, or leave of absence. If items of compensation earnable are included by memorandum of understanding as “payrate” or “special compensation” for retirement purposes for represented and higher education employees pursuant to this paragraph, the Department of Human Resources or the Trustees of the California State University shall obtain approval from the board for that inclusion.

(6) (A) Subparagraph (B) of paragraph (3) prescribes that compensation earnable includes compensation for performing normally required duties, such as holiday pay, bonuses (for duties performed on regular work shift), educational incentive pay, maintenance and noncash payments, out-of-class pay, marksmanship pay, hazard pay, motorcycle pay, paramedic pay, emergency medical technician pay, POST certificate pay, and split shift differential; and includes compensation for uniforms, except as provided in Section 20632; and subparagraph (I) of paragraph (4) excludes from compensation earnable compensation for additional services outside regular duties, such as standby pay, callback pay, court duty, allowance for automobile, and bonuses for duties performed after regular work shift.

(B) Notwithstanding subparagraph (A), the Department of Human Resources shall determine which payments and allowances that are paid by the state employer shall be considered compensation for retirement purposes for an employee who either is excluded from the definition of state employee in Section 3513, or is a nonelected officer or employee of the executive branch of government who is not a member of the civil service.

(C) Notwithstanding subparagraph (A), the Trustees of the California State University shall determine which payments and allowances that are paid by the trustees shall be considered compensation for retirement purposes for a managerial employee, as defined in Section 3562, or supervisory employee as defined in Section 3580.3.

(h) This section shall not apply to a new member, as defined in Section 7522.04.

(Amended by Stats. 2013, Ch. 526, Sec. 3. Effective January 1, 2014.)



20636.1

(a) Notwithstanding Section 20636, and Section 45102 of the Education Code, “compensation earnable” by a school member means the payrate and special compensation of the member, as defined by subdivisions (b) and (c), and as limited by Section 21752.5.

(b) (1) “Payrate” means the normal monthly rate of pay or base pay of the member paid in cash to similarly situated members of the same group or class of employment for services rendered on a full-time basis during normal working hours. For purposes of this part, for classified members, full-time employment is 40 hours per week, and payments for services rendered, not to exceed 40 hours per week, shall be reported as compensation earnable for all months of the year in which work is performed. “Payrate,” for a member who is not in a group or class, means the monthly rate of pay or base pay of the member, paid in cash and pursuant to publicly available pay schedules, for services rendered on a full-time basis during normal working hours, subject to the limitations of paragraph (2) of subdivision (e).

(A) “Payrate” shall include an amount deducted from a member’s salary for any of the following:

(i) Participation in a deferred compensation plan.

(ii) Payment for participation in a retirement plan that meets the requirements of Section 401(k) or 403(b) of Title 26 of the United States Code.

(iii) Payment into a money purchase pension plan and trust that meets the requirements of Section 401(a) of Title 26 of the United States Code.

(iv) Participation in a flexible benefits program.

(B) For the purposes of this section, “classified members” shall mean members who retain membership under this system while employed with a school employer in positions not subject to coverage under the Defined Benefit Program under the State Teachers’ Retirement System.

(C) For the purposes of this section, and Sections 20962 and 20966, “certificated members” shall mean members who retain membership under this system while employed in positions subject to coverage under the Defined Benefit Program under the State Teachers’ Retirement System.

(2) The computation for any leave without pay of a member shall be based on the compensation earnable by him or her at the beginning of the absence.

(3) The computation for time prior to entering state service shall be based on the compensation earnable by him or her in the position first held by him or her in state service.

(c) (1) Special compensation of a school member includes any payment received for special skills, knowledge, abilities, work assignment, workdays or hours, or other work conditions.

(2) Special compensation shall be limited to that which is received by a member pursuant to a labor policy or agreement or as otherwise required by state or federal law, to similarly situated members of a group or class of employment that is in addition to payrate. If an individual is not part of a group or class, special compensation shall be limited to that which the board determines is received by similarly situated members in the closest related group or class that is in addition to payrate, subject to the limitations of paragraph (2) of subdivision (e).

(3) Special compensation shall be for services rendered during normal working hours and, when reported to the board, the employer shall identify the pay period in which the special compensation was earned.

(4) Special compensation may include the full monetary value of normal contributions paid to the board by the employer, on behalf of the member and pursuant to Section 20691, provided that the employer’s labor policy or agreement specifically provides for the inclusion of the normal contribution payment in compensation earnable.

(5) The monetary value of any service or noncash advantage furnished by the employer to the member, except as expressly and specifically provided in this part, shall not be special compensation unless regulations promulgated by the board specifically determine that value to be “special compensation.”

(6) The board shall promulgate regulations that delineate more specifically and exclusively what constitutes “special compensation” as used in this section. A uniform allowance, the monetary value of employer-provided uniforms, holiday pay, and premium pay for hours worked within the normally scheduled or regular working hours that are in excess of the statutory maximum workweek or work period applicable to the employee under Section 201 and following of Title 29 of the United States Code shall be included as special compensation and appropriately defined in those regulations.

(7) Special compensation does not include any of the following:

(A) Final settlement pay.

(B) Payments made for additional services rendered outside of normal working hours, whether paid in lump sum or otherwise.

(C) Any other payments the board has not affirmatively determined to be special compensation.

(d) Notwithstanding any other provision of law, payrate and special compensation schedules, ordinances, or similar documents shall be public records available for public scrutiny.

(e) (1) As used in this part, “group or class of employment” means a number of employees considered together because they share similarities in job duties, work location, collective bargaining unit, or other logical work-related grouping. Under no circumstances shall one employee be considered a group or class.

(2) Increases in compensation earnable granted to any employee who is not in a group or class shall be limited during the final compensation period applicable to the employees, as well as the two years immediately preceding the final compensation period, to the average increase in compensation earnable during the same period reported by the employer for all employees who are in the same membership classification, except as may otherwise be determined pursuant to regulations adopted by the board that establish reasonable standards for granting exceptions.

(f) As used in this part, “final settlement pay” means any pay or cash conversions of employee benefits that are in excess of compensation earnable, that are granted or awarded to a member in connection with or in anticipation of a separation from employment. The board shall promulgate regulations that delineate more specifically what constitutes final settlement pay.

(g) This section shall not apply to a new member, as defined in Section 7522.04.

(Amended by Stats. 2013, Ch. 526, Sec. 4. Effective January 1, 2014.)



20637

“Compensation earnable,” with respect to a state member receiving supplemental payments pursuant to Section 21160 at the time of retirement or death, means the highest average monthly compensation paid to the employee in the classification in which the member was employed at time of becoming eligible for benefits pursuant to Section 21160, or the average compensation earnable by the member at time of retirement or death, whichever is higher.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20638

The average monthly salary during any period of service as a member of a county retirement system shall be considered compensation earnable by a member of this system for purposes of computing final compensation for the member provided:

(a) (1) Entry into employment in which he or she became a member in one system occurred on or after October 1, 1957, and within 90 days of discontinuance of employment as a member of the other system.

(2) This subdivision shall not deny the benefit of this section to any person retiring after October 1, 1963, who entered membership prior to October 1, 1957, if he or she entered the employment in which he or she became a member within 90 days of termination of employment in which he or she was a member of the other system, and he or she became a member within seven months of entry into employment, or, if an employee of a district as defined in Section 31468, became a member at the time the district was included in a county retirement system .

(b) He or she retires concurrently under both systems and is credited with the period of service under the county system at the time of retirement.

(Amended by Stats. 1996, Ch. 906, Sec. 74. Effective January 1, 1997.)



20639

The compensation earnable during any period of service as a member of the Judges’ Retirement System, the Judges’ Retirement System II, the Legislators’ Retirement System, or the Defined Benefit Program of the State Teachers’ Retirement Plan shall be considered compensation earnable as a member of this system for purposes of computing final compensation for the member, if he or she retires concurrently under both systems.

A member shall be deemed to have retired concurrently under this system and under the Defined Benefit Program of the State Teachers’ Retirement Plan, if the member is enrolled as a disabled member under the Defined Benefit Program of the State Teachers’ Retirement Plan and for retirement under this system on the same effective date.

(Amended by Stats. 2001, Ch. 433, Sec. 1. Effective January 1, 2002.)






CHAPTER 8 - Member Contributions

ARTICLE 1 - Normal Contributions

20671

Notwithstanding any other provision of this part, separate rates of contributions for male and female members shall not be established or maintained, nor shall different benefit factors be established for male and female members in the same category. However, this section shall not apply to the computation of the actuarial equivalents required under this part for the determination of optional payments.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20672

For purposes of this chapter, the age of entry into this system as a member in any membership category for a person who enters on or after October 1, 1957, and within 90 days after last rendering service as a member of a county retirement system and who retains his or her membership in that system shall be his or her age at entry into the county retirement system.

(Amended by Stats. 1996, Ch. 906, Sec. 76. Effective January 1, 1997.)



20672.5

Whenever a member’s contribution rate is temporarily reduced by statute, a memorandum of understanding, or the Director of Human Resources, those reductions shall be limited to the payment of member contributions during the reduction period and do not apply to the purchase of service credit or the redeposit of member contributions. The purchase of service credit and the redeposit of member contributions shall be subject to the normal rate of contribution for the member in effect immediately prior to the temporary rate reduction.

(Amended by Stats. 2012, Ch. 665, Sec. 122. Effective January 1, 2013.)



20673

The normal rate of contribution for a local safety member subject to Section 21368 who after December 1, 1968, enters that membership or enters employment more than one year following termination of previous employment in which he or she was a local safety member shall be the rate specified for his or her age, at his or her birthday nearest to the date of that entry, in the rate schedule for the benefit formula applicable to that membership as established by the board in accordance with this chapter as it read on November 30, 1968, and in effect on that date, except that on and after January 1, 1977, female rates shall be adjusted to conform with male rates.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20674

The normal rate of contribution for any member whose retirement allowance is determined under Section 21366, and who after December 1, 1968, enters that membership or enters employment more than one year after termination of employment in which he or she was subject to Section 21366, shall be the rate, specified in the schedule established by the board in accordance with this chapter as it read on November 30, 1968, and in effect on that date for that formula and benefit percentage, for the age at his or her birthday nearest to the date of his or her earliest service subject to any of those sections, whether or not contributions for that service were withdrawn or redeposited, increased by the number of completed years of his or her absence from any employment subject to any of such sections, except that on and after January 1, 1977, female rates shall be adjusted to conform with male rates.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20675

Whenever a person becomes a state safety member as a result of an amendment to this part defining state safety member, the rate of contributions provided for state safety members shall apply only to compensation paid that person for service on and after the effective date of the amendment.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20676

Whenever a person becomes a state peace officer/firefighter member as a result of an amendment to this part defining state peace officer/firefighter member, the rate of contribution provided for state peace officer/firefighter shall apply only to compensation paid the person for service on and after the effective date of the amendment.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20677

(a) (1) The normal rate of contribution for a state miscellaneous member employed by the California State University, the University, or the legislative or judicial branch whose service is not included in the federal system shall be 6 percent of the compensation in excess of three hundred seventeen dollars ($317) per month paid that member for service rendered on and after July 1, 1976.

(2) The normal rate of contribution for a school member or a local miscellaneous member shall be 7 percent of the compensation paid that member for service rendered on and after June 21, 1971.

(3) Notwithstanding paragraph (2), the normal rate of contribution for a local miscellaneous member subject to Section 21354.3, 21354.4, or 21354.5 shall be 8 percent of the compensation paid that member for service rendered on and after the date the member’s contracting agency elects to be subject to that section.

(4) The normal rate of contribution as established under this subdivision for a local miscellaneous or school member whose service is included in the federal system, and whose service retirement allowance is reduced under Section 21353, 21354, 21354.1, 21354.3, 21354.4, or 21354.5 because of that inclusion, shall be reduced by one-third as applied to compensation not exceeding four hundred dollars ($400) per month for service after the date of execution of the agreement including service in the federal system and prior to termination of the agreement with respect to the coverage group to which he or she belongs. Notwithstanding the foregoing, effective January 1, 2001, the normal rate of contribution for school members whose service is included in the federal system shall not be reduced pursuant to this paragraph as applied to compensation earned on or after that date.

(b) (1) The normal rate of contribution for a state miscellaneous member employed by the California State University, the University, or the legislative or judicial branch whose service has been included in the federal system shall be 5 percent of compensation in excess of five hundred thirteen dollars ($513) per month paid that member for service rendered on and after July 1, 1976.

(2) The normal rate of contribution for a state miscellaneous or industrial member employed by the California State University, the University, or the legislative or judicial branch, who has elected to be subject to Section 21353.5 and whose service has been included in the federal system, shall be 5 percent of compensation, subject to the reduction specified in paragraph (5) of subdivision (a).

(Amended by Stats. 2003, Ch. 62, Sec. 132. Effective January 1, 2004.)



20677.4

(a) (1) The normal rate of contribution for a state miscellaneous or state industrial member whose service is not included in the federal system shall be 6 percent of the compensation in excess of three hundred seventeen dollars ($317) per month paid to that member for service rendered on or after July 1, 1976.

(2) The normal rate of contribution for a state miscellaneous or state industrial member, who has elected to be subject to Section 21353.5 and whose service is not included in the federal system, shall be 6 percent of the member’s compensation.

(3) The normal rate of contribution as established under this subdivision for a member whose service is included in the federal system, and whose service retirement allowance is reduced under Section 21354.1, because of that inclusion, shall be reduced by one-third as applied to compensation not exceeding four hundred dollars ($400) per month for service after the date of execution of the agreement including service in the federal system and prior to termination of the agreement with respect to the coverage group to which he or she belongs.

(b) The normal rate of contribution for a state miscellaneous or state industrial member whose service has been included in the federal system shall be 5 percent of compensation in excess of five hundred thirteen dollars ($513) per month paid that member for service rendered on or after July 1, 1976.

(c) The normal rate of contribution for a state miscellaneous or state industrial member who is subject to Section 21076, 21076.5, or 21077 shall be determined in the manner described in Section 20683.2.

(d) A member who elected to become subject to Section 21353 solely for service rendered on or after the effective date of the election, as authorized by subdivision (c) of Section 21070 during the period between November 1, 1988, and October 31, 1989, is not required to make the contributions specified in Section 21073.

(e) A member who elects to become subject to Section 21354.1, as applicable, shall contribute at the rate specified in paragraph (1) of subdivision (a) or paragraph (1) of subdivision (b), as determined by the member’s status with the federal system, and the rate shall be applied from the first of the month following the date of the election. A member who makes the election shall also contribute for service prior to the date the contribution rate was applied, in the manner specified in Section 21073 or 21073.1, as applicable.

(f) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless and until approved by the Legislature in the annual Budget Act.

(g) The Director of Human Resources may establish the normal rate of contribution for a state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service. The normal rate of contribution shall be the same for all members identified in this subdivision. The contribution rate shall be effective the beginning of the pay period indicated by the Director of Human Resources but shall be no earlier than the beginning of the pay period following the date the board receives notification.

(Amended by Stats. 2013, Ch. 526, Sec. 5. Effective January 1, 2014.)



20677.5

(a) Notwithstanding any provisions of Section 20677.4 to the contrary, effective with the beginning of the pay period following the operative date of the amendments to this section made by Senate Bill 151 of the 2011–12 Regular Session, the normal rate of contribution for state miscellaneous or state industrial members who are subject to Section 21353 or 21354.1, and who are represented by State Bargaining Unit 2, shall be:

(1) Ten percent of the compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system.

(2) Nine percent of compensation in excess of five hundred thirteen dollars ($513) per month paid to that member whose service has been included in the federal system.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless and until approved by the Legislature in the annual Budget Act.

(c) The Director of the Department of Personnel Administration may establish the normal rate of contribution for a state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service. The normal rate of contribution shall be the same for all members identified in this subdivision. The contribution rate shall be effective the beginning of the pay period indicated by the Director of the Department of Personnel Administration but shall be no earlier than the beginning of the pay period following the date the board receives notification.

(Amended by Stats. 2011, Ch. 25, Sec. 10. Effective May 16, 2011.)



20677.6

(a) Notwithstanding Section 20677.4, effective with the beginning of the pay period following the effective date of this section, the normal rate of contribution for state miscellaneous or state industrial members who are represented by State Bargaining Units 12, 16, 18, and 19, shall be:

(1) Eleven percent of the compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system.

(2) Ten percent of compensation in excess of five hundred thirteen dollars ($513) per month paid to that member whose service has been included in the federal system.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless and until approved by the Legislature in the annual Budget Act.

(c) Consistent with the normal rate of contribution for all members identified in this subdivision, the Director of the Department of Personnel Administration may exercise his or her discretion to establish the normal rate of contribution for a related state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service.

(d) Notwithstanding Section 20677.4, effective with the beginning of the pay period following the operative date of the amendments to this section made by Senate Bill 151 of the 2011–12 Regular Session, this section shall apply to state miscellaneous or state industrial members who are represented by State Bargaining Unit 13.

(Amended (as added by Stats. 2010, Ch. 163) by Stats. 2011, Ch. 25, Sec. 12. Effective May 16, 2011.)



20677.7

(a) Notwithstanding Section 20677.4, effective with the beginning of the September 2010 pay period, the normal rate of contribution for state miscellaneous or state industrial members who are represented by State Bargaining Unit 8, shall be:

(1) Eleven percent of the compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system.

(2) Ten percent of compensation in excess of five hundred thirteen dollars ($513) per month paid to a member whose service has been included in the federal system.

(b) Notwithstanding Section 20677.4, effective with the beginning of the September 2010 pay period, the normal rate of contribution for state miscellaneous or state industrial members who are represented by State Bargaining Unit 5 shall be:

(1) Eight percent of the compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system.

(2) Seven percent of compensation in excess of five hundred thirteen dollars ($513) per month paid to a member whose service has been included in the federal system.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless and until approved by the Legislature in the annual Budget Act.

(d) Consistent with the normal rate of contribution for all members identified in this subdivision, the Director of the Department of Personnel Administration may exercise his or her discretion to establish the normal rate of contribution for a related state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service.

(Amended by Stats. 2013, Ch. 76, Sec. 97. Effective January 1, 2014.)



20677.71

(a) Notwithstanding Section 20677.4, effective with the beginning of the pay period following ratification by the affected union membership and enactment of this section, the normal rate of contribution for state miscellaneous or state industrial members who are represented by State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 shall be:

(1) Nine percent of the compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system.

(2) Eight percent of compensation in excess of five hundred thirteen dollars ($513) per month paid to that member whose service has been included in the federal system.

(b) Notwithstanding Section 20677.4, effective with the beginning of the pay period following the operative date of the amendments to this section made by Senate Bill 151 of the 2011–12 Regular Session, this section shall apply to state miscellaneous or state industrial members who are represented by State Bargaining Unit 6, 7, 9, or 10.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless and until approved by the Legislature in the annual Budget Act.

(d) Consistent with the normal rate of contribution for all members identified in this subdivision, the Director of the Department of Personnel Administration may exercise his or her discretion to establish the normal rate of contribution for a related state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service.

(Amended by Stats. 2011, Ch. 25, Sec. 13. Effective May 16, 2011.)



20677.8

(a) Notwithstanding Sections 20681 and 20694, effective with the beginning of the September 2010 pay period, the normal rate of contribution for patrol members shall be 10 percent of the compensation in excess of eight hundred sixty-three dollars ($863) per month paid to those members.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(c) Consistent with the normal rate of contribution for all members identified in this subdivision, the Director of the Department of Personnel Administration may exercise his or her discretion to establish the normal rate of contribution for a related state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service.

(Added by Stats. 2010, Ch. 162, Sec. 14. Effective August 23, 2010.)



20677.9

(a) Notwithstanding Section 20683, effective with the beginning of the pay period following the effective date of this section, the normal rate of contribution for state safety members who are represented by State Bargaining Units 12, 16, 18, and 19 shall be 11 percent of compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system or in excess of five hundred thirteen dollars ($513) for one whose service is included in the federal system.

(b) Notwithstanding Section 20683, effective with the beginning of the pay period following the operative date of the amendments to this section made by Senate Bill 151 of the 2011–12 Regular Session, this section shall apply to state safety members who are represented by State Bargaining Unit 13.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of the memorandum of understanding require the expenditure of funds, those provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(d) Consistent with the normal rate of contribution for all members identified in this subdivision, the Director of the Department of Personnel Administration may exercise his or her discretion to establish the normal rate of contribution for a related state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service.

(Amended (as added by Stats. 2010, Ch. 163) by Stats. 2011, Ch. 25, Sec. 15. Effective May 16, 2011.)



20677.91

(a) Notwithstanding Section 20683, effective with the beginning of the pay period following ratification by the affected union membership and enactment of this section, the normal rate of contribution for state safety members who are represented by State Bargaining Unit 1, 3, 4, 11, 14, 15, 17, 20, or 21 shall be 9 percent of compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system or in excess of five hundred thirteen dollars ($513) for one whose service is included in the federal system.

(b) Notwithstanding Section 20683, effective with the beginning of the pay period following the operative date of the amendments to this section made by Senate Bill 151 of the 2011–12 Regular Session, this section shall apply to state safety members who are represented by State Bargaining Unit 7, 9, or 10.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of the memorandum of understanding require the expenditure of funds, those provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(d) Consistent with the normal rate of contribution for all members identified in this subdivision, the Director of the Department of Personnel Administration may exercise his or her discretion to establish the normal rate of contribution for a related state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service.

(Amended by Stats. 2011, Ch. 25, Sec. 16. Effective May 16, 2011.)



20677.95

(a) Notwithstanding Section 20687, effective with the beginning of the September 2010 pay period, the normal rate of contribution for state peace officer/firefighter members who are represented by State Bargaining Unit 8 shall be 10 percent of the compensation in excess of two hundred thirty-eight dollars ($238) per month paid to those members.

(b) Notwithstanding Section 20687, effective with the beginning of the pay period following the operative date of the amendments to this section made by Senate Bill 151 of the 2011–12 Regular Session, the normal rate of contribution for state peace officer/firefighter members who are represented by State Bargaining Unit 6 shall be 11 percent of the compensation in excess of eight hundred sixty-three dollars ($863) per month paid to those members.

(c) Notwithstanding Section 20687, effective with the beginning of the pay period following the operative date of the amendments to this section made by Senate Bill 151 of the 2011–12 Regular Session, the normal rate of contribution for state peace officer/firefighter members who are represented by State Bargaining Unit 7 shall be 10 percent of the compensation in excess of five hundred thirteen dollars ($513) per month paid to those members.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 or pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, those provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(e) Consistent with the normal rate of contribution for all members identified in this subdivision, the Director of the Department of Personnel Administration may exercise his or her discretion to establish the normal rate of contribution for a related state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service.

(Amended by Stats. 2011, Ch. 25, Sec. 17. Effective May 16, 2011.)



20677.96

(a) Notwithstanding Sections 20677.95 and 20687, beginning July 1, 2013, the normal rate of contribution for employees subject to subdivision (a) of Section 20677.95 shall be the contribution established pursuant to Section 20677.95, as adjusted by Section 7522.30, in excess of the compensation identified in subdivision (c) of Section 20677.95 and effective July 1, 2014, the normal rate of contribution for employees subject to subdivision (a) of Section 20677.95 shall be the contribution established pursuant to Section 20677.95, as adjusted by Section 7522.30, in excess of the compensation identified in subdivision (b) of Section 20677.95.

(b) The contribution rate for a related state employee who is exempted from the definition of “state employee,” or an officer or employee of the executive branch who is not a member of the civil service, shall be adjusted accordingly.

(Added by Stats. 2012, Ch. 296, Sec. 22. Effective January 1, 2013.)



20678

(a) For each local safety member subject to Section 21362, 21362.2, or 21363.1 by reason of the amendment of his or her employer’s contract, or on the later date of entrance into this system, the normal rate of contribution shall be 9 percent of the compensation paid to those members. For those members whose service is included in the federal system, the normal rate of contribution shall be 9 percent of the compensation in excess of one hundred thirty-three dollars and thirty-three cents ($133.33) per month paid to those members.

(b) The normal rate of contribution for local safety members subject to Section 21363 shall be 8 percent of the compensation paid to those members. For those members whose service is included in the federal system, the normal rate of contribution shall be 8 percent of the compensation in excess of two hundred thirty-eight dollars ($238.00) per month paid to those members.

(c) Notwithstanding subdivision (b), the normal rate of contribution for local safety members of the City of Sacramento subject to Section 21363 shall be 9 percent of the compensation paid to those members.

(d) No adjustment shall be included in rates adopted under this section as the result of amendments hereto, changing the time at which members may retire or the benefits members will receive, because of time during which members have contributed at different rates prior to the adoption.

(e) The amendments to this section enacted during the first year of the 2001–02 Regular Session shall be operative retroactively to January 1, 2000.

(Amended by Stats. 2001, Ch. 21, Sec. 5. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



20680

Contracting agencies which are auxiliary organizations as defined in Section 89901 of the Education Code may by contract or by contract amendment provide the same rates of normal contributions for their employees who are local miscellaneous members as are applicable to state miscellaneous members pursuant to Section 20677 on the effective date of the contract or contract amendment.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20681

(a) The normal rate of contribution for patrol members shall be 8 percent of the compensation in excess of eight hundred sixty-three dollars ($863) per month paid those members. The Legislature reserves the right to increase the rate of contribution of patrol members as it may find appropriate from time to time.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(c) The provisions of a memorandum of understanding pertaining to subdivision (a) may be applied to patrol members who either are excluded from the definition of state employees in subdivision (c) of Section 3513, or are nonelected officers or employees of the executive branch of government and are not members of the civil service, provided the Department of Personnel Administration has approved this inclusion and has notified the board.

(Amended by Stats. 1996, Ch. 906, Sec. 80. Effective January 1, 1997.)



20682

Notwithstanding Sections 20677.4, 20677.5, 20677.6, 20677.9, 20683, 20683.1, 20686, and 20687, effective with the beginning of the pay period following enactment of this section, the normal rate of contribution for a state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service shall be the following:

(a) For state miscellaneous or state industrial members:

(1) Nine percent of the compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system.

(2) Eight percent of compensation in excess of five hundred thirteen dollars ($513) per month paid to that member whose service has been included in the federal system.

(b) For state miscellaneous or state industrial members who are excepted from the definition of “state employee” in subdivision (c) of Section 3513 and related to State Bargaining Unit 2:

(1) Nine percent of the compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system.

(2) Eight percent of compensation in excess of five hundred thirteen dollars ($513) per month paid to that member whose service has been included in the federal system.

(c) State safety members shall be 9 percent of compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system or in excess of five hundred thirteen dollars ($513) for one whose service is included in the federal system.

(d) Peace officer/firefighter members shall be 11 percent of compensation in excess of eight hundred sixty-three dollars ($863) for state employees who are excepted from the definition of “state employee” in subdivision (c) of Section 3513 and related to State Bargaining Unit 6.

(e) Peace officer/firefighter members shall be 11 percent of compensation in excess of five hundred thirteen dollars ($513) for state employees who are excepted from the definition of “state employee” in subdivision (c) of Section 3513 and related to State Bargaining Unit 7.

(Amended by Stats. 2011, Ch. 25, Sec. 18. Effective May 16, 2011.)



20683

(a) For each state member subject to Section 21369 or 21369.1, the normal rate of contribution shall be 6 percent of compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system or in excess of five hundred thirteen dollars ($513) for one whose service is included in the federal system. If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of the memorandum of understanding require the expenditure of funds, those provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(b) The Director of Human Resources may establish the normal rate of contribution for a state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service. The normal rate of contribution shall be the same for all members identified in this subdivision. The contribution rate shall be effective the beginning of the pay period indicated by the Director of Human Resources but shall be no earlier than the beginning of the pay period following the date the board receives notification.

(c) For each local safety member subject to Section 21369, the normal rate of contribution shall be 7 percent of compensation.

(d) The normal rate of contribution as established under this section for a local member whose service is included in the federal system and whose retirement allowance is reduced because of that inclusion shall be reduced by one-third as applied to compensation not exceeding four hundred dollars ($400) per month for service rendered after the date of execution of the modification of the federal-state agreement including those services in the federal system and prior to termination of his or her coverage under the federal system.

(e) The operative date of this section with respect to a local safety member shall be the date upon which he or she becomes subject to Section 21369.

(Amended by Stats. 2012, Ch. 665, Sec. 124. Effective January 1, 2013.)



20683.1

(a) For each state safety member subject to Section 21369 or 21369.1 who is represented by State Bargaining Unit 2, the normal rate of contribution shall be 10 percent of compensation in excess of three hundred seventeen dollars ($317) per month paid to a member whose service is not included in the federal system beginning with the pay period following the operative date of the amendments to this section made by Senate Bill 151 of the 2011–12 Regular Session. If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of the memorandum of understanding require the expenditure of funds, those provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(b) The Director of Human Resources may establish the normal rate of contribution for a state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service. The normal rate of contribution shall be the same for all members identified in this subdivision. The contribution rate shall be effective the beginning of the pay period indicated by the Director of Human Resources but shall be no earlier than the beginning of the pay period following the date the board receives notification.

(Amended by Stats. 2012, Ch. 665, Sec. 125. Effective January 1, 2013.)



20683.2

Equal sharing of normal costs between the state employer and public employees shall be the standard. It shall be the standard that employees pay at least 50 percent of normal costs and that employers not pay any of the required employee contribution. Equal sharing of normal costs is currently the standard for most state employees.

(a) Notwithstanding any other section of this code, or other provision of law in conflict with this section, except as provided in Section 7522.30, normal contribution rates for defined benefit plans for state employees of public employers as defined in paragraph (1) of subdivision (i) of Section 7522.04, excluding the California State University, which shall be subject to subdivision (b), shall be determined as follows:

(1) Normal cost contribution rates shall increase as follows:

(A) The contribution rate for State Peace Officer/Firefighter members in State Bargaining Unit 6 and for State Safety members in State Bargaining Units 1, 3, 4, 7, 9, 10, 11, 14, 15, 17, 20, and 21 will increase by 1.0 percentage point on July 1, 2013, and will increase by an additional 1.0 percentage point on July 1, 2014.

(B) The contribution rate for State Peace Officer/Firefighter members in State Bargaining Units 7 and 8 will increase by 1.5 percentage points on July 1, 2013, and will increase by an additional 1.5 percentage points on July 1, 2014.

(C) The contribution rate for state industrial members in State Bargaining Units 1, 3, 4, 6, 9, 10, 11, 14, 15, 17, and 20 will increase by 1.0 percentage point on July 1, 2013.

(D) The contribution rate for state miscellaneous and industrial members that have elected the Second Tier benefit formula will increase by 1.5 percentage points annually starting July 1, 2013. The final annual increase in the contribution rate shall be adjusted as appropriate.

(E) The contribution rate for State Safety members in State Bargaining Unit 2 and state miscellaneous members in State Bargaining Unit 5 will increase by 1.0 percentage point on July 1, 2013.

(F) The contribution rate for Patrol members in State Bargaining Unit 5 will increase by 1.5 percentage points on July 1, 2013.

(2) Consistent with paragraph (1), the normal rate of contribution shall be adjusted accordingly for related state employees who are exempted from the definition of “state employee,” who are excluded from collective bargaining, or who are officers or employees of the executive, legislative, or judicial branch of state government who are not members of the civil service.

(b) On and after January 1, 2019, the California State University may require that members pay at least 50 percent of the normal cost of benefits, provided that their contribution shall be no more than 8 percent of pay for miscellaneous members subject to Section 21354.1, no more than 11 percent of pay for safety members, and no more than 13 percent of pay for peace officer/firefighter members.

(A) Before implementing any change pursuant to this paragraph, for any represented employees, the employer shall complete the good faith bargaining process as required by Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, including any impasse procedures requiring mediation and factfinding.

(B) Nothing in this section shall preclude employees of the California State University from agreeing to contribute more than the costs described in this subdivision for any benefit.

(C) The Legislature authorizes to the California State University to increase member contribution rates pursuant to this paragraph, while reserving the right to adjust contribution rates under Section 20689 of the Government Code.

(c) Calculation of employee contribution rate increases pursuant to this section shall be based upon compensation calculations established pursuant to Sections 20671 to 20694, inclusive.

(d) In addition to the actuarially required contribution, savings realized by the state employer, excluding savings realized by the California State University, as a result of the employee contribution rate increases required or authorized by this section shall be allocated to any unfunded liability, subject to appropriation in the annual Budget Act. It is the intent of the Legislature that any savings realized from a change in contribution rates at the California State University pursuant to this section be retained by the university.

(Amended by Stats. 2013, Ch. 528, Sec. 15. Effective October 4, 2013.)



20684

For each local safety member subject to Section 21370, effective on January 1, 1985, or later date of entrance into this system as such a member, the normal rate of contribution shall be 7 percent of compensation.

The normal rate of contribution as established under this section for a local safety member whose service is included in the federal system and whose retirement allowance is reduced pursuant to Section 21370 because of that inclusion shall be reduced by one-third as applied to compensation not exceeding four hundred dollars ($400) per month for service rendered after the date of execution of the modification of the federal-state agreement including services in the federal system and prior to termination of his or her coverage under the federal system.

The operative date of this section with respect to a local safety member shall be the date upon which the local safety member becomes subject to Section 21370.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20685

The normal rate of contribution for a local member who was a member of a local system at the time it was discontinued by inclusion of members of the local system in this system shall, if the contract so provides, be based on age at entry of the member into the local system.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20686

For each state safety member defined in Section 20401 and whose current and prior service pensions shall be computed pursuant to Section 21373, the normal rate of contribution shall be 8 percent and shall be made only on the compensation in excess of two hundred thirty-eight dollars ($238) per month. The Legislature reserves the right to increase the rate of contribution as it may find appropriate from time to time. No adjustment shall be included in rates adopted under this section as the result of amendments hereto, changing the time at which members may retire or the benefits members shall receive, because of time during which members have contributed at different rates prior to that adoption.

(Amended by Stats. 2001, Ch. 793, Sec. 12. Effective January 1, 2002.)



20687

(a) The normal rate of contribution for state peace officer/firefighter members subject to Section 21363, 21363.1, 21363.3, 21363.4, or 21363.8 shall be 8 percent of the compensation in excess of two hundred thirty-eight dollars ($238) per month paid to those members.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 or pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, those provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(c) The Director of Human Resources may establish the normal rate of contribution for a state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service. The normal rate of contribution shall be the same for all members identified in this subdivision. The contribution rate shall be effective the beginning of the pay period indicated by the Director of Human Resources but shall be no earlier than the beginning of the pay period following the date the board receives notification.

(Amended by Stats. 2012, Ch. 665, Sec. 126. Effective January 1, 2013.)



20687.2

Notwithstanding Section 20687, the normal rate of contribution for state peace officer/firefighter members who are supervisors within the boards and departments of the Youth and Adult Correctional Agency or who are correctional supervisors within the State Department of State Hospitals for pay periods beginning after April 30, 2001, shall be 8 percent of compensation in excess of eight hundred sixty-three dollars ($863) per month paid those members.

(Amended by Stats. 2012, Ch. 440, Sec. 31. Effective September 22, 2012.)



20688

The normal rate of contribution otherwise established under this article for a local safety member whose retirement allowance is determined under Section 21362, 21362.2, 21363.1, or 21366, and reduced under Section 21367 because his or her service is included in the federal system, shall be reduced by one-third as applied to compensation not exceeding four hundred dollars ($400) for services rendered in any month after the date of execution of the modification of the federal-state agreement, including services in the federal system, or the effective date of the contract or contract amendment pursuant to which a contracting agency and its employees become subject to this section, whichever is later, and prior to the date upon which services of persons in his or her employment cease to be covered under the federal system.

(Amended by Stats. 2001, Ch. 21, Sec. 7. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



20689

The Legislature reserves the right to increase or otherwise adjust the rates of contribution prescribed in this article in amounts and in a manner it may from time to time find appropriate.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20690

Contract amendments, and that portion of a contract which subjected an employer to former Section 20614, as it read prior to its repeal by Chapter 1168 of the Statutes of 1980, may be revoked prospectively in the manner provided for the approval of contracts, including an election among employees affected.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20691

(a) (1) Except as provided in subdivision (b), notwithstanding any other law, a contracting agency or school employer may pay all or a portion of the normal contributions required to be paid by a member. Where the member is included in a group or class of employment, the payment shall be for all members in the group or class of employment. If an individual is not part of a group or class, the payment shall be limited to the amount that the board determines is payable to similarly situated members in the closest related group or class, subject to the limitations of paragraph (2) of subdivision (e) of Section 20636. The payments shall be reported simply as normal contributions and shall be credited to member accounts.

(2) Nothing in this subdivision shall be construed to limit the authority of a contracting agency or school employer to periodically increase, reduce, or eliminate the payment by the contracting agency or school employer of all or a portion of the normal contributions required to be paid by members, as authorized by this section.

(b) Notwithstanding subdivision (a), employers shall not pay a portion of the normal contributions for members who are subject to subdivision (c) of Section 7522.30, except where authorized pursuant to subdivision (f) of Section 7522.30.

(Amended by Stats. 2013, Ch. 526, Sec. 7. Effective January 1, 2014.)



20692

(a) Where a contracting agency employer or a school employer has elected to pay all or a portion of the normal contributions of members of a group or class of employment pursuant to Section 20691, the employer may, pursuant to a labor policy or agreement, stop paying those contributions during the final compensation period applicable to the members and, instead, increase the payrate of the members by an amount equal to the normal contributions paid by the employer on behalf of the employees in the pay period immediately prior to the final compensation period or increase the payrate of the members by an amount established by a labor policy or agreement in existence and in effect on June 30, 1993. That amount shall not exceed the amount of the normal member contributions that are required to be paid by the members.

(b) This section shall not apply to any contracting agency or to any school employer unless and until the contracting agency or the school employer elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts, except an election among the employees is not required. In the case of contracts made after July 1, 1994, the section shall not apply unless incorporated by express provision in the contract. However, no school employer may act pursuant to this section unless and until the board approves a request for the amendment of the contract of a school employer to authorize termination of the payment. A school employer shall not submit a request for a contract amendment unless there is on file a request to terminate that payment from the county superintendent of schools office and each school district, community college district, and other school entity within the jurisdiction of that school employer.

(c) Before adopting this provision, the governing body of a contracting agency or school employer shall, with timely public notice, place the consideration of this section on the agendas of two consecutive public meetings of the governing body, at which time, full disclosure shall be made of the nature of the benefit, the additional employer contributions, and the funding therefor. Only after the second of these public meetings may the governing body adopt this section. The employer shall notify the board of the employer’s compliance with this subdivision at the time of the governing body’s application to adopt this section.

(d) Persons hired after the effective date of an employer’s contract amendment to include this section shall be informed by the employer of how this benefit relates to their total compensation and benefit package.

(e) The additional employer contributions required under this section shall be computed as a level percentage of member compensation. The additional contribution rate required at the time this section is added to a contract shall not be less than the sum of (1) the actuarial normal cost, plus (2) in the case of a contract amendment, the additional contribution required to amortize the increase in accrued liability attributable to the benefit elected under this section over the unfunded actuarial liability period currently in the agency’s contract, commencing from the date this section becomes effective in the agency’s contract.

(f) For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors necessary to calculate the employer’s contribution shall be determined on the basis of actuarial assumptions and methods which, in combination, provide the board’s best estimate of anticipated experience under the system. The board has the exclusive power and duty to make these determinations.

(g) Within 30 days of notification from the board to the contracting agency or school employer of the additional employer contributions required pursuant to this section, the contracting agency or school employer, or a recognized employee organization, or both, may file with the board a request for a review of the determination of the calculation of the additional employer contributions. The board shall promulgate regulations governing the conduct of the review, that shall include the means by which an employer or recognized employee organization may submit independent actuarial evidence regarding the additional contribution required by this section. The board shall make the final determination on the additional employer contributions needed to fund this contract amendment.

(h) This section shall not apply to a new member as defined in Section 7522.04.

(Amended by Stats. 2013, Ch. 526, Sec. 8. Effective January 1, 2014.)



20693

(a) Except as provided in subdivision (b), notwithstanding any other law, the state or the Regents of the University of California may pay all or a portion of the normal contributions required to be paid by a state member. The payments shall be reported as employer-paid normal contributions and shall be credited to member accounts. Nothing in this subdivision shall be construed to limit the authority of the state to periodically increase, reduce, or eliminate the payment by the state of all or a portion of the normal contributions required to be paid by a state member, as authorized by this section.

This section shall be subject to any applicable collective-bargaining laws.

(b) Notwithstanding subdivision (a), employers shall not pay a portion of the normal contributions for members who are subject to subdivision (c) of Section 7522.30, except where authorized pursuant to subdivision (f) of Section 7522.30.

(Amended by Stats. 2013, Ch. 526, Sec. 9. Effective January 1, 2014.)



20694

(a) This section shall apply only to patrol members in State Bargaining Unit 5.

(b) The state shall pay all of the normal contributions required to be paid by patrol members pursuant to Section 20681 until June 30, 2001.

(c) Notwithstanding Section 20681, effective July 1, 2001, the normal rate of contribution for patrol members shall be 1.5 percent of the compensation in excess of eight hundred sixty-three dollars ($863) per month paid those members. The state shall pay the difference between the normal contributions that would be required to be paid by patrol members pursuant to Section 20681 and the amount paid by those members pursuant to this section.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1999, Ch. 778, Sec. 1. Effective October 10, 1999.)






ARTICLE 2 - Additional Contributions

20710

Subject to rules prescribed by the board, any member or any employer, other than the state, on behalf of any group of miscellaneous members, any group of members designated by the employer as management employees, or any members, may elect to make contributions in excess of the member’s normal contributions, for the purpose of providing additional benefits. The exercise of this privilege by a member does not require his or her employer to make any additional contributions. An election by an employer to make the additional contributions does not require any member to make additional contributions and the additional contributions shall continue in effect for the period as shall be specified in the election filed with the board and a member shall acquire no right by reason of his or her employment while the election is in effect to a continuation of those contributions beyond the period specified in the election. Upon application, the board shall furnish information concerning the nature and amount of additional benefits to be obtained from additional contributions. The board may by rule provide for refund of accumulated additional contributions to a member. However, a refund of additional contributions may be made to a member if an employer had made additional contributions on his or her behalf only as a part of a refund of accumulated contributions in accordance with this part.

Wherever in this part provision is made with respect to additional or accumulated additional contributions of a member the term shall include contributions made by an employer pursuant to this article.

The board shall provide for additional employer contributions to be credited at least monthly to the individual account of the member on behalf of whom the contribution is made.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20711

Notwithstanding any other provision of this part, a member may at any time, in writing, authorize the board to apply any additional contributions standing to the member’s credit as payment of any contributions required of the member or payable at the member’s option pursuant to any provision of this part, except the normal monthly contributions required in Article 1 (commencing with Section 20670).

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20712

An election by any member or any employer to make additional contributions in accordance with Section 20710 shall be effective only if it was filed with the board on or before June 30, 1983. Additional contributions may be made on and after July 1, 1983, in accordance with the terms of an election filed on or before June 30, 1983. A refund of accumulated additional contributions or an application of accumulated additional contributions as payment of any required contribution under Section 20711 shall terminate the privilege of making additional contributions if the refund or application occurs on or after July 1, 1983.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 4 - Return of Contributions

20730

At any time prior to the payment of his or her first retirement allowance, a person whose retirement was compulsory under this article may file with the board a request for refund of his or her accumulated contributions as of the effective date of the retirement, in lieu of any other benefit payable under this part. Upon receipt of the request so filed, the contributions shall be paid to that person immediately and that person shall not be entitled to any other benefit payable under this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20731

(a) Notwithstanding any other provision of this part, a member who is credited with less than the years of service specified in Article 1 (commencing with Section 21060) of Chapter 12 who enters employment as a member of a public retirement system supported, in whole or in part, by state funds, including the University of California Retirement System, or as a member of a county retirement system, within six months of leaving state service, shall have the right to elect to leave accumulated contributions on deposit in the retirement fund. Failure to make an election to withdraw accumulated contributions shall be deemed an election to leave accumulated contributions on deposit in the retirement fund. This section shall also apply to a member who is subject to Section 21076 or 21076.5.

(b) (1) An election to allow accumulated contributions to remain in the retirement fund may be revoked by the member at any time, except any of the following:

(A) While the member is employed in state service in a position in which the member is not excluded from membership with respect to that service.

(B) While the member is in service as a member of a public retirement system supported, in whole or in part, by state funds, including the University of California Retirement System.

(C) While the member is in service, entered within six months after discontinuing state service, as a member of a county retirement system.

(2) All accumulated contributions in a member’s account up to the time of revocation shall be distributed in accordance with an election pursuant to Section 20735.

(3) A member who is permanently separated from all service covered by the system, who is not subject to paragraph (1), and who attains 70 years of age shall be provided with an election to withdraw contributions or, if vested, an election to either apply for service retirement or to withdraw contributions. Failure to apply for service retirement or to make an election to withdraw contributions within 90 days shall be deemed an election to withdraw contributions. If the person fails to either apply for service retirement or elect to withdraw contributions, or cannot, with reasonable diligence, be located, the accumulated contributions shall be distributed in accordance with Section 21500.

(c) A member whose membership continues under this section is subject to the same age and disability requirements as apply to other members for service or for disability retirement. After the qualification of the member for retirement by reason of age, which shall be the lowest age applicable to any membership category in which the member has credited service, or disability, the member shall be entitled to receive a retirement allowance based upon the amount of the member’s accumulated contributions and service standing to the member’s credit at the time of retirement and on the employer contributions held for the member and calculated in the same manner as for other members, except that the provisions in this part for minimum service and disability retirement allowances shall not apply to the member, unless the member meets the minimum service requirements. If a basic death benefit becomes payable under Article 1 (commencing with Section 21490), Article 2 (commencing with Section 21530), and Article 5 (commencing with Section 21620) of Chapter 14 because of death before retirement of a member, the average annual compensation earnable in the year preceding the date of termination of that service, rather than in the year preceding death, shall be used in computing the benefit under Articles 1, 2, and 5 of Chapter 14.

The provisions of this section, as it read prior to June 21, 1971, shall continue with respect to a member whose membership continued under this section on that date.

(Amended by Stats. 2013, Ch. 526, Sec. 10. Effective January 1, 2014.)



20733

A member who ceases to be entitled to credit in this system for future service because of Section 20300 shall be considered permanently separated from state service with respect to his or her right to withdraw contributions.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20734

The payment of accumulated contributions to a former member shall include current year interest through the date in which the claim is filed with the office of the Controller.

(Amended by Stats. 1996, Ch. 906, Sec. 87. Effective January 1, 1997.)



20735

If the state service or membership of a member is discontinued, he or she shall, upon his or her request, be paid his or her accumulated contributions, if, in the opinion of the board, he or she is permanently separated from state service or membership by reason of the discontinuance.

This section shall not apply to discontinuance of state service or membership as a result of retirement or death on account of which a basic, a limited, or a special death benefit is payable.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20737

The account of a member who elects to be subject to Section 21076 or 21076.5 shall be paid current year interest through the effective date of that election for service rendered as a state miscellaneous or state industrial member. Interest subsequent to the effective date of that election shall accrue at a rate determined by the board. The member shall not receive his or her accumulated contributions plus interest until the time of retirement or upon request after permanent separation from state service. Interest shall be paid through the day prior to retirement or through the date on which the claim is filed with the Controller. This section does not apply to a member who elects to be subject to Section 21077.

(Amended by Stats. 2013, Ch. 526, Sec. 11. Effective January 1, 2014.)






ARTICLE 5 - Redeposit of Contributions

20750

Subject to regulations adopted by the board, a member may file an election with the board to redeposit in the retirement fund, in a lump sum or by installment payments, (1) an amount equal to the accumulated contributions that he or she has withdrawn at one or more terminations of service, or for one withdrawal at a time, but in reverse chronological order in which they occurred, and (2) an amount equal to the interest that would have been credited to his or her account to the date of completion of payments had the contributions not been withdrawn, and (3) if he or she elects to redeposit in other than one sum, interest on the unpaid balance of the amount payable to the retirement fund, beginning on the date of the election to redeposit, as if the member interest crediting rate in effect on the date of the election to redeposit had been and continued to be in effect through the completion of the payments.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20751

If a nonmember, as defined in Section 21291, withdraws accumulated contributions in accordance with Section 21292, the member may redeposit those contributions pursuant to this article.

(Amended by Stats. 2003, Ch. 855, Sec. 1. Effective January 1, 2004.)



20751.5

A member whose right to redeposit contributions has been awarded in part to a nonmember, pursuant to paragraph (3) of subdivision (c) of Section 21290, may elect to redeposit contributions for the same amount that the nonmember was entitled to redeposit, if the nonmember has permanently waived all rights in the system by effecting a refund of accumulated contributions pursuant to Section 21292. A member electing to redeposit contributions pursuant to this section shall make the redeposit pursuant to Section 20750.

(Added by Stats. 2003, Ch. 855, Sec. 2. Effective January 1, 2004.)



20752

(a) A member of the Judges’ Retirement System, the Judges’ Retirement System II, the Legislators’ Retirement System, the State Teachers’ Retirement Plan, the University of California Retirement Plan, or a county retirement system, who has withdrawn accumulated contributions from this system shall have the right to redeposit those contributions, subject to the same conditions as imposed for redeposits of accumulated contributions by Section 20750, including the rights that he or she would have had under Section 20638 had he or she not withdrawn his or her contributions.

(b) Provisions of this section extending a right to redeposit accumulated contributions withdrawn from this system shall also apply to members of any retirement system established under Chapter 2 (commencing with Section 45300) of Division 5 of Title 4 with respect to which an ordinance complying with Section 45310.5 has been filed with, and accepted by, the board or any retirement system established by, or pursuant to, the charter of a city or city and county or by any other public agency of this state which system, in the opinion of the board, provides a similar modification of rights and benefits because of membership in this system and with respect to which the governing body of the city, city and county or public agency and the board have entered into agreement pursuant to Section 20351.

(c) A member who elects to redeposit under this section shall have the same rights as a member who has elected pursuant to Section 20731 to leave his or her accumulated contributions on deposit in the fund.

(Amended by Stats. 2005, Ch. 328, Sec. 5. Effective January 1, 2006.)



20753

Contributions due to this system because of salary earned after reentry into state service following withdrawal and prior to redeposit of accumulated contributions, but not paid to this system because of termination of state service before completion of the necessary administrative procedures, shall be administered upon subsequent reentry into this system, as if the member had withdrawn the contributions, and the termination of state service shall be considered as a termination of membership.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20754

Any amount that a member elected to pay under any election with respect to normal contributions permitted under this part prior to withdrawal of accumulated contributions, including amounts unpaid at the time of the withdrawal, and any amount of arrears contributions then unpaid shall be included, upon subsequent reentry into this system, in the amount of withdrawn contributions for purposes of redeposit under this article. Upon the redeposit of withdrawn contributions, a member shall be entitled to all rights accruing from that election with respect to normal contributions in all respects as though payment had been completed at the time of the withdrawal of accumulated contributions.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20755

Upon reentering this system after a termination of his or her membership, if a member does not elect to redeposit withdrawn contributions as provided in Section 20750 or, having so elected, subsequently does not make the redeposit, he or she reenters as a new member without credit for any service except the prior service credited to him or her before termination and any service that is credited prior to termination of membership pursuant to subdivision (c) of Section 20340.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20756

Benefits based on service credited under this article and Article 4 (commencing with Section 20730), where the service credit is derived from a member’s redeposit of contributions, shall be paid from contributions of the employer or employers which is or are the source of the contributions redeposited by the member. The employer liability in this regard shall be limited only to its contributions and no employer shall be liable for any portion of the member’s own contributions. All employer contributions, for purposes of this article, shall be made by adjustment of the employer’s rate of contribution.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 6 - Contribution Procedure

20770

The board shall furnish, in a manner determined by it, to the head of each state agency and court and to the comptroller of the university the normal rate of contribution for, and the amount of any other contributions payable by, each member employed therein. The state agency head, comptroller, or the Controller, as the case may be, shall apply that rate of contribution to the compensation of each member.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20771

Each head of a state agency for which the member’s compensation is paid directly by the Controller shall furnish to the Controller the normal rate of contribution for, and the amount of any other contributions payable by, each member employed therein. The Controller shall deduct from the compensation of each member and remit to the board the contributions so determined and the other contributions payable, and furnish to the board a statement of contributions deducted, with respect to each member, together with other information the board may require.

Each head of a state agency that directly pays the member’s compensation shall deduct from the compensation of each member and remit to the board the contributions so determined and the other contributions payable, and furnish to the board a statement of contributions so deducted, with respect to each member, together with other information the board may require.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20772

When a member employed by the state is assigned to service for which he or she is compensated from funds not directly controlled by the state, he or she shall contribute to the retirement fund at the rate certified by the board, applied to the compensation earnable by him or her immediately preceding that assignment. The head of each state agency in which a member assigned to that service is employed shall notify the member of his or her individual rate of contribution and the amount of the monthly contribution payable by him or her to the retirement fund, and shall furnish monthly to the board a list of the employees so assigned during the preceding month, together with the rate of compensation earnable by each. Within 15 days of the receipt of compensation for that service in any month, the member rendering that service shall transmit his or her contribution in respect to that service to the office of this system in Sacramento. Any contribution remaining unpaid for 30 days after the completion of the assignment of the member and his or her return to the state payroll shall be deducted from his or her compensation for the next succeeding month or months as the board may provide by rule.

(Amended by Stats. 1996, Ch. 906, Sec. 89. Effective January 1, 1997.)



20772.5

(a) Notwithstanding any other provision of this part, a National Guard member shall contribute to the retirement fund at the rate applicable to state miscellaneous members and applied to the compensation earned by him or her during the period or periods of contribution. In addition to the normal rate of contribution provided in Section 20677.4, a National Guard member shall also pay the employer contribution, at the rate established in Section 20814, attributable to the service of that member. All contributions described in this section will be deposited in the account of the National Guard member and administered as normal contributions of that member.

(b) (1) The Military Department shall notify the member of his or her total rate of contributions and the amount of the monthly contribution payable by him or her to the retirement fund. The member shall transmit his or her contribution with respect to the service described in the notice by the Military Department. The Military Department shall transmit the contributions to the system as described in rules and regulations adopted by the board.

(2) If the member fails to pay the contribution within one month after receipt of the notice, the amount of contribution due shall accrue interest, at the rate described in Section 20059, as calculated by the Military Department, with interest to be added to the amount owed for the subsequent month. The system shall not be obligated to attempt to collect any delinquent payments. A member may not be credited with service under this part until the contribution with respect to that service, plus any accrued interest, is paid in full.

(c) The Military Department shall periodically furnish to the board a list of the members subject to this section.

(Added by Stats. 2007, Ch. 355, Sec. 13. Effective January 1, 2008.)



20772.6

Under conditions established by the board, the system may periodically bill the Military Department for reimbursement of the administrative and program costs of administering the membership and service credit of National Guard members.

(Added by Stats. 2007, Ch. 355, Sec. 14. Effective January 1, 2008.)



20773

The comptroller of the university shall deduct from the compensation of each university member and remit to the board the contributions so determined and the other contributions payable, and furnish to the board a statement of the contributions so deducted, with respect to each member, together with any other information the board may require.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20774

The board shall furnish, in a manner determined by it, to the clerk or other officer designated by the governing body, of each contracting agency the normal rate of contribution for, and the amount of any other contributions payable by, each local member employed therein. The officer shall apply the rate of contribution to the compensation of each local member and deduct from that compensation and remit to the board the contributions so determined and the other contributions payable, and furnish to the board a statement of the contributions so deducted, with respect to each member, together with any other information the board may require.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20775

Each member’s contribution deducted and remitted or otherwise paid to the board shall be credited by the board, together with regular interest, to an individual account of the member for whom the contribution was made. Payment of salaries or wages less such contribution is in full discharge of all claims and demands whatsoever for the service rendered by the members during the period covered by the payment, except the benefits afforded by this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20776

(a) If a basic death benefit becomes payable before the payment of the total amount the member elected to pay under any election with respect to normal contributions, arrears contributions, absences, or public service credit permitted under this part, the member’s entire compensation, or the service upon which that total amount was based, as the case may be, shall be included in the computation of the portion of the death benefit that is provided in subdivision (b) of Section 21532, and the unpaid balance of the total amount may not be paid to this system, nor may it be included in the member’s accumulated contributions that constitute a part of the basic death benefit.

(b) Any balance of any total amount remaining unpaid at the death of the member on account of whom a special death benefit is payable or at the retirement of a member for industrial disability may be subject to Section 21037 when payment of the balance would not increase the allowance payable. When the balance of the amount remaining unpaid would increase the allowance payable, the balance shall become due and payable immediately, except that the survivor of a member who died under circumstances under which a special death benefit is payable and who had authorized payroll deductions may elect to continue those deductions from the survivor allowance in lieu of the lump-sum payment otherwise required. If the balance is not paid, the portion of the unpaid amount representing contributions on compensation earned in the membership applicable to the member at the time of injury resulting in death or disability shall be deducted from the benefit otherwise payable and this system shall be discharged from any liability for any annuity or benefit with respect to any remainder of the unpaid contribution.

(c) Any balance of the total amount remaining unpaid at the time of retirement for service or ordinary disability, or at death, with respect to which a benefit is payable under Section 21546, may be subject to Section 21037 when payment of the balance would not increase the allowance payable. When the balance of the amount remaining unpaid would increase the allowance payable, the balance shall become due and payable immediately, except that the survivor of a member who died under circumstances under which a benefit under Section 21546 is payable and who had authorized payroll deductions may elect to continue those deductions from the survivor allowance in lieu of a lump-sum payment of the balance due. If the balance is not paid, the service credit included in the election shall be reduced proportionately and any service credit dependent on completion of payments eliminated for purposes of computing the allowance but not for purposes of determining entitlement to an allowance.

(d) Notwithstanding any provision of subdivision (b) or (c), a member who retires before payment of the total amount which he or she elected to pay, may elect to pay the balance due, or the total amount if no payroll deductions had been made prior to retirement, by deductions from his or her retirement allowance equal to those which the member authorized as payroll deductions. In that case, service credit included in the election may not be reduced, nor may any prior service dependent on completion of payments be eliminated for purposes of computing the allowance. Any balance of the total amount remaining unpaid upon the death of the member shall be treated in the same manner as unpaid balances are treated if a special death benefit is payable, except that the survivor of a retired member who had authorized deductions from his or her retirement allowance in accordance with this subdivision, and who is eligible for a monthly allowance, may elect to continue those deductions from the survivor’s allowance in lieu of the lump-sum payment otherwise required.

(e) Interest paid with respect to normal contributions, arrears contributions, absences, or public service credit permitted under this part, prior to date of retirement or death of the member, shall be credited to the member’s individual account. Interest paid after the date of retirement or death of the member shall be credited to the retirement fund pursuant to Section 20174.

(Amended by Stats. 2003, Ch. 855, Sec. 3. Effective January 1, 2004.)









CHAPTER 9 - Employer Contributions

20790

Except as provided in Section 20815, “employer” for purposes of this chapter means any contracting agency, except a contracting agency on and after the effective date of the contracting agency’s election to be subject to any amendment of this part that provides that it is inapplicable to a contracting agency until the agency elects to be subject thereto.

(Amended by Stats. 1996, Ch. 906, Sec. 91. Effective January 1, 1997.)



20791

(a) The board shall define a significant increase in actuarial liability due to increased compensation paid to a nonrepresented employee and shall implement program changes to ensure that a contracting agency that creates the significant increase in actuarial liability bears the increased liability, including any portion of that liability that otherwise would be borne by another contracting agency or agencies.

(b) Upon determining the significant increase in actuarial liability, the system actuary shall assess the increase to the employer that created it and adjust that employer’s rates to account for the increased liability.

(c) This section shall not apply to compensation paid to an employee for service performed while covered by a memorandum of understanding or to compensation paid for service performed while a member of a recognized employee organization as that term is defined in Section 3501.

(d) This section shall apply to any significant increase in actuarial liability, due to increased compensation paid to a nonrepresented employee, that is determined after January 1, 2013, regardless of when that increase in compensation occurred.

(Added by Stats. 2012, Ch. 296, Sec. 24. Effective January 1, 2013.)



20799

The board shall credit all contributions of the state, school employer, and contracting agencies in the retirement fund with interest at the current net earnings rate compounded at each June 30.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20805

As used in determining the state’s contribution, “compensation paid” includes the compensation a member absent on military service would have received were it not for his or her absence in that service, if the normal contributions for the period of absence are made. The rate of his or her compensation shall be his or her compensation at the commencement of his or her absence. The percentages of state contribution specified in this chapter apply to all compensation upon the basis of which members’ contributions are deducted after those percentages became or become effective, without regard to the time when the service was rendered for which the compensation is paid.

(Amended by Stats. 2006, Ch. 538, Sec. 294. Effective January 1, 2007.)



20806

Each contracting agency and school employer that is an employer for purposes of this chapter shall make contributions in addition to those otherwise specified in this chapter in amounts to be fixed and determined by the board on account of unpaid liability for prior service and on account of liability for benefits under Sections 21624 through 21628, inclusive, and 21571 and benefits provided local safety members. Payments shall be under any arrangement as may be agreed to by the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20808

(a) The actuary may, in determining contributions required of contracting agencies, establish a contribution with respect to industrial disability allowances, special death benefits, and any other death benefit, singly or in any combination, separate from and independent of the contribution required for other benefits under their contracts. The total contribution, in that case, for the agencies as a group shall be established and from time to time adjusted by actuarial valuation performed by the actuary of the liability for the benefit or benefits on account of the employees of all those agencies. Adjustments shall affect only future contributions and shall take into account the difference between contributions on hand and the amount required to fund the allowances or benefits for which entitlement has already been established as well as liability for future entitlements to benefits. The contribution as so established and adjusted from time to time shall be allocated between the agencies on a basis that, in the opinion of the board, after recommendation of the actuary, provides an equitable distribution between the agencies. However, the allocation shall not be based on differences in the incidence of death or disability in the respective agencies.

(b) (1) Whenever the board, pursuant to subdivision (a), establishes a separate contribution, it shall maintain the contribution and any contributions required to be made by employees towards the cost of the benefit or benefits as a separate account, which shall be available only for payment of the benefit or benefits and shall not be a part of the accumulated contributions under this system of any of the employers or members included.

(2) All contributions in that account, irrespective of the agency from which they were received, shall be available for payment of the benefit or benefits with respect to the employees of any agency included. In the event of termination of any agency’s participation in this system, the liability with respect to all those benefits to which the agency’s employees have become entitled, after establishment of the rate and prior to the termination, shall be its contributions, as established under subdivision (a), that have become due and payable as of the date of termination.

(Amended by Stats. 2006, Ch. 538, Sec. 295. Effective January 1, 2007.)



20809

The state shall make the increased contributions required on account of liability for benefits provided by Section 20414 from social security contributions which would have been payable by the employer had Section 20414 not been enacted up to an amount necessary to fully fund the cost of those benefits.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20810

The state shall make the increased contributions required on account of liability for benefits provided by Section 20415 from social security contributions which would have been payable by the employer had Section 20415 not been enacted up to an amount necessary to fully fund the cost of those benefits.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20811

The state shall make the increased contribution required on the account of liability for benefits provided by Sections 20409, 20410, and 21151 from social security contributions that would have been payable by the employer had Sections 20409 and 20410 not been enacted, up to an amount necessary to fully fund the cost of those benefits.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20812

Notwithstanding any other provision of this part, the board may adopt a funding period of 30 years to amortize unfunded accrued actuarial obligations for current and prior service for the purpose of determining employer contribution rates for contracting agencies and school employers. The board shall approve new amortization periods based upon requests from contracting agencies or school employers that can demonstrate a financial necessity. The board may deny a request when the request would subject the fund to an unsound financial risk. This section shall not affect the current procedure for setting the school employer rate. The board shall continue to treat the school category as a total experience pool with no requirement to establish separate rates for a school district subject to this section.

(Amended by Stats. 2011, Ch. 440, Sec. 3. Effective January 1, 2012.)



20813

The board may adopt an amortization period of 40 years for any unfunded actuarial liability for the benefits applicable to all state miscellaneous members and all state peace officer/firefighter members.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20814

(a) Notwithstanding any other provision of law, the state’s contribution under this chapter shall be adjusted from time to time in the annual Budget Act according to the following method: as part of the proposed budget, the Governor shall include the contribution rates adopted by the board for the liability of benefits on account of employees of the state. The Legislature shall adopt the board’s contribution rates and authorize the appropriation in the Budget Act.

(b) In the event a memorandum of understanding goes into effect pursuant to the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1) that was not previously considered by the board in adopting its most recent annual employer contribution rates and that memorandum of understanding contains a change in employee retirement contributions, benefits, or pension plan design, including a change that alters a state employee’s retirement contributions, or there is a change in unrepresented employees’ retirement contributions, benefits, or pension plan design to be consistent with those of related classifications and groups of represented employees, the board may, in its discretion, adopt new quarterly employer contribution rates for future contributions for the state plans to reflect these changes. If the board adopts new rates for the state plans to reflect a change in employee retirement contributions, benefits, or pension plan design, the Director of Finance shall reduce or increase the percentage levels of the state’s retirement contribution to reflect the new rates. Nothing in this section shall require the board to take action as described herein unless the board determines, in good faith, that the action described herein is consistent with the fiduciary responsibilities of the board described in Section 17 of Article XVI of the California Constitution.

(c) The employer contribution rates for all other public employers under this system shall be determined on an annual basis by the actuary and shall be effective on the July 1 following notice of a change in rate.

(Amended by Stats. 2011, Ch. 440, Sec. 4. Effective January 1, 2012.)



20815

(a) Notwithstanding any other provision of this part, including, but not limited to, Sections 20225 and 20790, the board shall not combine the assets and liabilities of public agency employers into a single account for the purpose of setting a uniform rate of employer contributions for all public agency employers. The rate at which a public employer’s contribution to this system shall be fixed shall be based upon its own experience. Provisions of law that provide authority for this system to combine the assets and liabilities of public employers into a single account for purposes of establishing a uniform rate are superseded to the extent that they provide that authority. For purposes of this section only, references to public employers shall not be construed to include school employers.

(b) Notwithstanding subdivision (a), the assets and liabilities of a county and a trial court jointly contracting with the board under Section 20460.1 shall be combined for purposes of setting the employer contribution rate for both the county and the trial court.

(Amended by Stats. 2000, Ch. 1010, Sec. 10. Effective January 1, 2001.)



20815.5

(a) The board shall, within its existing resources, prepare both of the following:

(1) For the joint contract of Butte County and the Butte County trial court, a one-time separate computation of the assets and liabilities of the Butte County trial court and those of Butte County, as determined by the actuary.

(2) For the joint contract of Solano County and the Solano County trial court, a one-time separate computation of the assets and liabilities of the Solano County trial court and those of Solano County, as determined by the actuary.

(b) For purposes of this section and the computation of assets and liabilities, the following shall apply:

(1) A person shall be deemed a trial court employee for service that satisfies either of the following:

(A) If the person was employed by the trial court on January 1, 2001, all continuous service for the county immediately preceding January 1, 2001, regardless of whether that service was as a county employee or a county employee assigned to the trial court.

(B) Any service on or after January 1, 2001, that the person is employed by the trial court.

(2) A person shall be deemed a county employee for service that satisfies any of the following:

(A) Any period of service prior to January 1, 2001, that is not described in subparagraph (A) of paragraph (1).

(B) Any service on or after January 1, 2001, that the person is employed by the county.

(c) On or before March 1, 2008, each respective trial court and county described in subdivision (a) shall identify and send to the board the following information:

(1) Those active, inactive, and retired members that are considered county employees and those active, inactive, and retired members that are considered trial court employees.

(2) Any lump-sum payments previously made by either the county or the trial court to the system that covers the period from January 1, 2001, to January 1, 2008, inclusive.

(d) On or before October 1, 2008, the board shall forward the computation described in subdivision (a) to each respective county and the trial court for that county. The computation shall be based upon the most recent annual actuarial valuation at the time the data described in subdivision (c) is received by the board.

(e) Nothing in this section shall be construed to effect the combined calculation of assets and liabilities for purposes of setting the employer contribution rate for both a county and a trial court as described in subdivision (b) of Section 20815.

(Added by Stats. 2007, Ch. 256, Sec. 1. Effective September 29, 2007.)



20816

(a) Notwithstanding any other provision of this part, all assets of an employer shall be used in the determination of the employer contribution rate for the membership comprising the basis of the computation. Assets held shall be recognized over the same funding period used to amortize unfunded accrued actuarial obligations, whether in excess of the accrued actuarial obligation or not, using the entry age normal funding method.

(b) On and after January 1, 1999, contracting agencies for which the actuarial value of assets exceeds the present value of benefits as of the most recently completed valuation, as determined by the chief actuary, may request that the board transfer employer assets to member-accumulated contribution accounts to satisfy all or a portion of the member contributions required by this part. That transfer shall be over a 12-month period provided the actuarial value of assets exceeds the present value of benefits. In determining the present value of benefits and the actuarial value of assets for purposes of this part, liabilities and assets attributed to the 1959 survivor allowance may not be included. On and after January 1, 2003, a transfer of assets may not be made pursuant to this subdivision unless all or the same portion of the member contributions of each member in a membership classification are satisfied through the transfer. An employer electing a transfer of assets pursuant to this subdivision shall satisfy the members’ contributions for a period of not less than one month and not more than one year.

(c) On and after January 1, 2002, any contracting agency for which the actuarial value of assets exceeds the present value of benefits as of the most recently completed valuation, as determined by the chief actuary, may request that the board transfer from the contracting agency’s employer account excess assets, as determined by the board subject to the requirements and limitations of Section 420 of the Internal Revenue Code (26 U.S.C. Sec. 420), to a retiree health account established by the board, in its discretion, in the contracting agency’s employer account pursuant to Section 401(h) of the Internal Revenue Code (26 U.S.C. 401(h)) for the purpose of providing health benefits to the contracting agency’s retirees and their covered dependents. The board may, in its discretion, transfer excess assets from the contracting agency’s employer account to that contracting agency’s retiree health account within that agency’s employer account, if the transfer meets the conditions of a qualified transfer pursuant to Section 420 of the Internal Revenue Code (26 U.S.C. Sec. 420). The transferred assets shall be used solely for the payment of current retiree health liabilities. That qualified transfer shall be made only once each year. The board may adopt regulations necessary to implement this subdivision. Notwithstanding any other provision of law, the regulations may provide for the nonforfeiture of accrued pension benefits of participants and beneficiaries of a plan from which excess assets are transferred to the extent necessary for the transfer to meet the conditions of a qualified transfer pursuant to Section 420 of the Internal Revenue Code (26 U.S.C. Sec. 420), and may include any other provision necessary under Section 420 of the Internal Revenue Code (26 U.S.C. Sec. 420) or Section 401(h) of the Internal Revenue Code (26 U.S.C. Sec. 401(h)) to accomplish the purposes of this subdivision.

(d) For the purpose of this section, “employer” means any contracting agency, the state, or a school employer.

(e) The actuarial report in the annual financial report shall also express the effect upon employer contribution rates of this section and of the recognition of net unrealized gains and losses.

(Amended by Stats. 2003, Ch. 519, Sec. 13. Effective January 1, 2004.)



20820

Notwithstanding Section 20816, surplus funds credited to the patrol member category shall be used to reduce the state employer contribution to this system. Surplus funds in the patrol member category may also be used to reduce the member contributions required by Section 20677.8, under the terms of a memorandum of understanding reached pursuant to Section 3517.5.

(Amended by Stats. 2011, Ch. 440, Sec. 5. Effective January 1, 2012.)



20821

(a) The contribution to the retirement fund of a school employer or a contracting agency electing to be subject to Section 20325 with respect to school members and local members making payments pursuant to Section 20325 for past service that was less than the minimum prescribed by paragraph (2) of subdivision (a) of Section 20305 because of service of less than 20 hours a week, prior to the enactment of Section 20325, shall be increased by an amount or a percentage of the compensation paid to those members determined by the board.

(b) The additional contribution imposed pursuant to subdivision (a) shall include an amount to pay the reasonable administrative expenses incurred by the board in establishing the additional contribution required in subdivision (a).

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20822

(a) From the General Fund in the State Treasury there is appropriated quarterly, to the retirement fund, the state’s contribution for all of the following:

(1) All state miscellaneous members and all other categories of members whose compensation is paid from the General Fund.

(2) All university members whose compensation is paid from funds of, or funds appropriated to, the university.

(3) All state miscellaneous members who are employed by the State Department of Education or the Department of Rehabilitation and whose compensation is paid from the Vocational Education Federal Fund, the Vocational Rehabilitation Federal Fund, or any other fund received, in whole or in part, as a donation to the state under restrictions preventing its use for state contributions to the retirement system.

(4) All state miscellaneous members and all other categories of members whose compensation is paid from the Senate Operating Fund or the Assembly Operating Fund or the Operating Funds of the Assembly and Senate.

(b) No appropriation shall be required pursuant to this section with respect to any state member who, pursuant to Section 20281.5, is not accruing service credit during the first 24 months of service, unless and until that service credit is credited to the member.

(Amended by Stats. 2004, Ch. 214, Sec. 6. Effective August 11, 2004.)



20824

(a) From each other fund in the State Treasury there is appropriated quarterly to the retirement fund the state’s contribution for all members whose compensation is paid from that fund and in respect to which compensation the state’s contribution is not required to be made from the General Fund.

(b) No appropriation shall be required pursuant to this section with respect to any state member who, pursuant to Section 20281.5, is not accruing service credit during the first 24 months of service, unless and until that service credit is credited to the member.

(Amended by Stats. 2004, Ch. 214, Sec. 7. Effective August 11, 2004.)



20826

The board shall certify to the Controller at the end of each quarter the total amount of compensation in respect to which state contributions are payable from the General Fund and each other fund in the State Treasury, and the Controller shall transfer the state’s contribution from each fund, respectively, to the retirement fund. Compensation shall be included in the certification at the end of the month in which the member’s contributions based upon it are paid.

(Amended by Stats. 2003, Ch. 10, Sec. 19. Effective May 14, 2003.)



20827

The contributions of the state and all employers, as defined in Section 20790, with respect to miscellaneous members shall be applied by the board during each fiscal year to collectively meet the obligations with respect to miscellaneous members under this system as follows:

(a) First, in an amount equal to the liabilities accruing (1) because of state service of members for which normal contributions have been made, (2) on account of current service pensions and disability retirement pensions, and (3) the portion of death allowance provided from state and employer contributions. The amount shall be determined by the most recent actuarial valuation as interpreted by the actuary.

(b) Second, in an amount equal to the payments of death benefits made from state and employer contributions during the fiscal year for deaths not qualifying for death allowances.

(c) Third, the balance of the contributions, on the liabilities accrued on account of prior service pensions.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20828

The contributions of all school employers with respect to school members shall be applied by the board during each fiscal year to meet the obligations of all school employers collectively with respect to school members under this system as follows:

(a) First, in an amount equal to the liabilities accruing (1) because of state service of members for which normal contributions have been made, (2) on account of current service pensions and disability retirement pensions, and (3) the portion of death allowances provided from employer contributions. The amount shall be determined by the most recent actuarial valuation as interpreted by the actuary.

(b) Second, in an amount equal to the payments of death benefits made from employer contributions during the fiscal year for deaths not qualifying for death allowances.

(c) Third, the balance of the contributions, on the liabilities accrued on account of prior service pensions.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20829

Any state fund out of which payments are made under this chapter may be reimbursed to the extent of the payments by transfer of a sufficient sum from other funds under the control of the same disbursing officer. The disbursing officer shall certify to the Controller the amounts to be transferred, the funds from and to which the transfer is to be made, and the Controller shall make the transfer as directed in the certificate.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20830

All payments required by this chapter to be made by the state to the retirement fund, are continuing obligations of the state.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20831

Notwithstanding any other provision of law, neither the state, any school employer, nor any contracting agency shall fail or refuse to pay the employers’ contribution required by this chapter or to pay the employers’ contributions required by this chapter within the applicable time limitations.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20831.1

Any school employer that fails or refuses to report an employee’s compensation earnable required by this chapter within the applicable time limitations shall be required to pay administrative costs of five hundred dollars ($500) per member as a reimbursement to this system’s current year budget.

(Added by Stats. 2000, Ch. 1030, Sec. 6. Effective January 1, 2001.)



20831.2

Any employer that fails to withhold and submit an employee’s normal contributions required by this chapter within the applicable time limitations shall notify the system and shall take no action until authorized by the system.

(Added by Stats. 2009, Ch. 130, Sec. 23. Effective January 1, 2010.)



20832

Accumulated contributions other than contributions for prior service credited to or held as of June 21, 1971, as having been made by a contracting agency to the extent subject to Section 20506, with respect to miscellaneous members, and all contributions thereafter made by an employer pursuant to this chapter, other than contributions pursuant to Section 20806, with respect to those members shall be held for the benefit of all the members of this system who are now or hereafter credited with service rendered as employees of those employers, and for beneficiaries of this system who are now or hereafter entitled to receive benefits on account of that service.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20833

Contributions of the state with respect to state miscellaneous members shall be held exclusively for the benefit of state miscellaneous members, retired employees who were state miscellaneous members and beneficiaries of those members and retired employees.

(Amended by Stats. 1996, Ch. 906, Sec. 103. Effective January 1, 1997.)



20834

A contracting agency that is not an employer or that ceases to be an employer for purposes of this chapter shall thereafter make contributions as otherwise provided in Chapter 5 (commencing with Section 20460). Except as provided in Section 20578, if a contracting agency ceases to be an employer for purposes of this section, its contributions thereafter and the accumulated contributions credited to or held as having been made by the agency adjusted by addition of all contributions thereafter made by the employer and subtraction of amounts paid thereafter to or on account of employees of the contracting agency shall be held, on and after the date upon which the contracting agency ceases to be an employer, exclusively for the benefit of its employees, retired employees and beneficiaries of the employees and retired employees.

A contracting agency shall not be an employer for purposes of this section, if the board determines that the agency has no active employees eligible for coverage under this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20835

A public agency which becomes a contracting agency on or after January 1, 1977, or which amends its contract to include the benefits provided in Sections 21624 and 21626, shall not be an employer for purpose of Section 20834, and all contributions of the contracting agency shall be held exclusively for the benefit of its employees, its retired employees, and beneficiaries of those employees and retired employees.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20836

The contribution of a contracting agency described in Section 20834 in respect to miscellaneous members is increased by a sum equal to 0.08 percent of the compensation paid to those members by the employer.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20837

Each school employer and each contracting agency that is a school district, on account of liability for the benefits provided by Section 20963.5 shall make contributions in addition to those otherwise specified in this chapter in amounts to be fixed and determined by the board.

(Added by Stats. 1998, Ch. 1006, Sec. 12. Effective January 1, 1999.)



20840

(a) Notwithstanding Sections 20616, 20618, and 20815, the board may create, combine or eliminate risk pools for local miscellaneous members and local safety members.

(b) The board shall establish, by regulation, the criteria under which contracting agencies shall participate in a risk pool and the criteria under which contracting agencies, county offices of education, school districts, and community college districts may participate in a risk pool. The criteria shall specify that county offices of education, school districts, and community college districts may only participate in a risk pool if the retirement formula of the risk pool is higher than the retirement formula applicable to school members. In determining the criteria, the board shall consider the expected variability of the employer contribution rate due to demographic events. In no event shall contracting agencies with more than 100 active members in a member classification be required to commence participation in a risk pool for members in that member classification. For the purpose of this subdivision an active member is a member who is an employee of the contracting agency.

(c) If a contracting agency, county office of education, school district, or community college district participates in a risk pool, the assets and liabilities with respect to the affected member classification shall be combined with those of the risk pool.

(d) The board shall establish, by regulation, the circumstances under which a contracting agency may cease participation in a risk pool for a member classification.

(e) All of the following provisions shall apply, without election by the contracting agency participating in a risk pool, to local members included in a risk pool:

(1) Sections 20965, 21022, 21026, 21037, 21536, and 21548.

(2) Provisions to elect to receive credit for public service pursuant to Article 5 (commencing with Section 21020) of Chapter 11 that require the member to make the contributions as specified in Sections 21050 and 21052.

(Added by Stats. 2002, Ch. 1133, Sec. 8. Effective January 1, 2003.)



20841

(a) The employer contribution rate for a contracting agency, county office of education, school district, or community college district participating in a risk pool shall be determined by the actuary, taking into account the difference between the assets and liabilities that were brought into the risk pool with respect to the affected member classifications.

(b) The employer contribution rate for a contracting agency, county office of education, school district, or community college district participating in a risk pool may take into account the differences in the benefits provided by each employer to its members in the classification included in the risk pool.

(c) If a county office of education, school district, or community college district participates in a risk pool pursuant to this section and pays a contribution rate that differs from the rate established for school employers participating in a single account with respect to school members pursuant to subdivision (b) of Section 20225, the actual rate of employer contributions made to the Public Employees’ Retirement System, for purposes of Section 42238.12 of the Education Code, shall be deemed to be the contributions that the county office of education or the district would have paid had the county office of education or the district participated in a single account for school members pursuant to subdivision (b) of Section 20225.

(Added by Stats. 2002, Ch. 1133, Sec. 9. Effective January 1, 2003.)



20842

Within six months after the effective date of any new option available to contracting agencies, the board shall (a) notify all contracting agencies participating in risk pools of the availability and approximate cost of the new option, (b) include the new option in at least one of the risk pools applicable to each member category to which the new option may apply, and (c) notify the contracting agencies of their options if they are participating in a risk pool to which the new option is added and choose not to offer the new option to their employees.

(Added by Stats. 2002, Ch. 1133, Sec. 10. Effective January 1, 2003.)






CHAPTER 11 - Service Credit

ARTICLE 1 - General Provisions

20890

Past local miscellaneous service shall be converted to local safety service if the past service:

(a) Was rendered by a current employee of the same agency for which the miscellaneous service was performed; and

(b) Was rendered in a position that has subsequently been reclassified as a local safety position; and

(c) Is credited to an employee who has other local safety service credit for service performed with the agency.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20890.1

Past county peace officer service shall be converted to local sheriff service if all of the following apply to the past service:

(a) It was rendered in a position that has subsequently been reclassified as a local sheriff position according to the provisions of Section 20432, 20432.5, or 20432.6.

(b) It was rendered by a current employee of the same agency for which the county peace officer service was performed.

(c) It is credited to an employee who has other local sheriff service credit for service performed with the agency.

(Amended by Stats. 2006, Ch. 118, Sec. 5. Effective January 1, 2007.)



20890.2

(a) Past miscellaneous service performed as an employee of the Department of the California Highway Patrol while a student at the department’s training school established pursuant to Section 2262 of the Vehicle Code shall be converted to patrol member service if all of the following apply:

(1) The service was rendered by a current employee of the Department of the California Highway Patrol.

(2) The service is credited to an employee who has patrol member service credit for service performed with the Department of the California Highway Patrol.

(3) The member failed to file a written election to retain the service as miscellaneous service within 90 days of notification by the board.

(b) The Department of the California Highway Patrol shall notify the board, in the manner established by the board, of any employee who is eligible for conversion of service pursuant to this section.

(Amended by Stats. 2003, Ch. 519, Sec. 15. Effective January 1, 2004.)



20891

Section 20066 and subdivisions (a) and (b) of Section 20068 shall not apply to a state miscellaneous or state industrial member subject to Section 21076, 21076.5, or 21077 who becomes a patrol member, a state safety member, or a state peace officer/firefighter member as a result of an amendment to this part defining those members, or is reclassified as a state peace officer/firefighter member pursuant to Section 20395 or 20398, unless the member elects to: (a) deposit in the retirement fund an amount equal to any accumulated contributions that he or she withdrew pursuant to Section 20737, plus an amount equal to the interest which would have been credited to his or her account, to the date of completion of payments, had those contributions not been withdrawn; and (b) deposit in the retirement fund the amount that he or she would have contributed had he or she not been subject to subdivision (c) of Section 20677, plus an amount equal to the interest, to the date of completion of payments, which would have been credited to those contributions had he or she been subject to subdivision (a) or (b) of Section 20677.

(Amended by Stats. 2013, Ch. 526, Sec. 12. Effective January 1, 2014.)



20892

Service by a member in two or more school districts having governing boards composed of the same persons, shall be considered as though the service were rendered in one school district.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20893

If a person is employed concurrently by more than one contracting agency or the state and one or more contracting agencies, his or her status under this system is the same as if he or she were employed in more than one state agency.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20894

(a) A person shall not receive credit for the same service in two retirement systems supported wholly or in part by public funds under any circumstance.

(b) Nothing in this section shall preclude concurrent participation and credit for service in a public retirement system and in a deferred compensation plan established pursuant to Chapter 4 (commencing with Section 19993) or Chapter 8.6 (commencing with Section 19999.3) of Part 2.6 or pursuant to Article 1.1 (commencing with Section 53212) of Chapter 2 of Part 1 of Division 2 of Title 5, a tax-deferred retirement plan that meets the requirements of Section 40l(k) of Title 26 of the United States Code, or a money purchase pension plan and trust that meets the requirements of Section 401(a) of Title 26 of the United States Code.

(c) Nothing in this section shall preclude concurrent participation and credit for service in the defined benefit plan provided under this part and in a supplemental defined benefit plan maintained by the employer that meets the requirements of Section 401(a) of Title 26 of the United States Code, provided all of the following conditions exist:

(1) The defined benefit plan provided under this part has been designated as the employer’s primary plan for the person.

(2) The supplemental defined benefit plan has received a ruling from the Internal Revenue Service stating that the plan qualifies under Section 401(a) of Title 26 of the United States Code, and has furnished proof thereof to the employer and, upon request, to the board.

(3) The person’s participation in the supplemental defined benefit plan does not, in any way, interfere with the person’s rights to membership in the defined benefit plan, or any benefit provided, under this part.

(d) For purposes of this section only, a person who elects to purchase service as described in Section 21029.5 for his or her service with the California National Guard is deemed not to receive credit for the same service in two retirement systems supported wholly or in part by public funds.

(Amended by Stats. 2007, Ch. 355, Sec. 15. Effective January 1, 2008.)



20895

The provisions of this part extending rights to a member of this system, or subjecting him or her to any limitation, by reason of his or her membership in a county retirement system , shall apply in like manner and under like conditions to a member of this system by reason of his or her membership in any retirement system maintained by the university, provided that the member entered this system on or after October 1, 1963, and within 90 days of discontinuance of employment as a member of a retirement system maintained by the university, or he or she entered into employment as a member of any system maintained by the university on or after October 1, 1963, and within 90 days of discontinuance of employment as a member of this system; provided, further, that this section shall have no application whatsoever until the Regents of the University of California agree to provide similar benefits under any university system under like conditions.

This section shall supersede any provision contained in Section 20037 that is in conflict with this section, with respect to any person who enters university employment or employment in which he or she is a member of this system, on or after October 1, 1963.

(Amended by Stats. 1996, Ch. 906, Sec. 106. Effective January 1, 1997.)



20896

A member who is receiving military retirement pay based on 20 or more years of active duty with the armed forces shall be deemed to have received credit in a publicly supported retirement system for all service performed with the armed forces. Credit toward military retirement pay that is earned by a combination of active duty and nonactive duty with a reserve component of the armed forces and where the retirement pay is payable only upon the attainment of a specified age shall not be deemed credit in a publicly supported retirement system.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20897

A member who is receiving disability retirement pay that is paid by one of the armed forces shall be deemed to be receiving military retirement pay based on active duty, regardless of the number of years of active duty served. A member who is receiving disability compensation from the Veterans’ Administration and is not receiving retirement pay from one of the armed forces shall not be considered to be receiving military retirement pay.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20898

In computing the service with which a member is entitled to be credited under this part, time during which the member is excused from working because of holidays, sick leave, vacation, or leave of absence, with compensation, shall be included.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20899

In computing the amount of service to be credited to a member who is entitled to credit under this part for service as an elective officer, a year of service shall be credited for each year of tenure in the office. A person serving in the office shall be deemed to be serving on a full-time rather than a part-time basis for all purposes of this part.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20899.5

(a) An elective officer of a contracting agency that is a city, county, or city and county shall not receive credit for service or contributions for credit for service in violation of the prohibitions provided in Section 23007.5, 34095, or 50033.

(b) Nothing in this section shall prohibit an elective officer from purchasing service credit pursuant to Section 20909.

(Added by Stats. 2006, Ch. 355, Sec. 1. Effective January 1, 2007.)



20900

Notwithstanding any other provision of this part, a member employed on a part-time basis on and after January 1, 1976, shall, for the period of part-time employment, receive the credit the member would receive if he or she was employed on a full-time basis and have his or her retirement allowance, as well as any other benefits the member is entitled to under this part, based upon the salary that he or she would have received if employed on a full-time basis, if the member and his or her employer both elect to contribute to the retirement fund the amount that would have been contributed if the member was employed on a full-time basis. Prior to the reduction of an employee’s workload under this section, the district personnel responsible for the administration of this program, in conjunction with the administrative staff of the State Teachers’ Retirement System and this system, shall verify the eligibility of the applicant for the reduced workload program. This section shall be applicable only to members who are academic employees of the California State University or who are certificated employees of school districts and who have met the criteria provided in Sections 44922 and 87483 of the Education Code or Section 89516 of the Education Code and are not older than 70 years and is limited to a period of five years of part-time status. The employer shall maintain the necessary records to separately identify each employee receiving credit pursuant to this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20901

(a) Notwithstanding any other provisions of this part, if the Governor, by executive order, determines that because of an impending curtailment of, or change in the manner of, performing service, the best interests of the state would be served by encouraging the retirement of state employees, and that sufficient economies could be realized to offset any cost to state agencies resulting from this section, an additional two years of service shall be credited to state members, other than school members, if the following conditions exist:

(1) The member meets the service requirements of Section 21060 or 21074 and retires during a period not to exceed 120 days or less than 60 days commencing no sooner than the date of issuance of the Governor’s executive order which shall specify the period. For purposes of this paragraph, the service requirements of Sections 21060 and 21074 shall not include service as a National Guard member or service purchased pursuant to Section 21029.5.

(2) The appointing power, as defined in Section 18524, or the Regents of the University of California or the Trustees of the California State University, transmits to the retirement fund an amount determined by the board that is equal to the actuarial equivalent of the difference between the allowance the member receives after the receipt of service credit under this section and the amount the member would have received without that service credit. The transfer to the retirement fund shall be made in a manner and time period acceptable to the employer and the board.

(3) The appointing power or the regents or the trustees determines that it is electing to exercise the provisions of this section, pursuant to the Governor’s order, and certifies to the Department of Finance and to the Legislative Analyst’s Office, as to the specific economies that will be realized were the additional service credit towards retirement granted.

(b) As used in this section, “member” means a state employee who is employed in a job classification, department, or other organizational unit designated by the appointing power, as defined in Section 18524, the Regents of the University of California, or the Trustees of the California State University.

(c) The amount of service credit shall be two years regardless of credited service, but shall not exceed the number of years intervening between the date of the member’s retirement and the date the member would be required to be retired because of age. The appointing power or the regents or the trustees shall make the payment with respect to all eligible employees who retired pursuant to this section.

(d) Any member who qualifies under this section, upon subsequent reentry to this system shall forfeit the service credit acquired under this section.

(e) This section shall not apply to any member otherwise eligible if the member receives any unemployment insurance payments arising out of employment with an employer subject to this part during a period extending one year beyond the date of issuance of the executive order or if the member is not eligible to retire without the additional credit available under this section.

(f) (1) The benefit provided by this section shall not be applicable to the employees of any appointing power or the regents or the trustees until the Director of Finance approves the transmittal of funds by that appointing power or the regents or the trustees to the retirement fund pursuant to paragraph (3) of subdivision (a).

(2) The Director of Finance shall approve the transmittal of funds by the appointing power or the regents or the trustees not sooner than 30 days after notification in writing of the necessity therefor to the chairperson of the committee in each house that considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or not sooner than such lesser time as the chairperson of the committee, or his or her designee, may in each instance determine. If there is any written communication between the Director of Finance and the Legislative Analyst, a copy thereof shall be immediately transmitted to the chairperson of each appropriate policy committee.

(Amended by Stats. 2007, Ch. 355, Sec. 16. Effective January 1, 2008.)



20902

Notwithstanding any other provisions of this part, whenever the employer, by formal action, determines that because of an impending curtailment of, or change in the manner of, performing service, the best interests of the state would be served by encouraging the retirement of legislative employees, and that sufficient economies could be realized to offset any cost to the employer resulting from this section, an additional two years of service shall be credited to legislative employees who are members, pursuant to Section 20324, if the following conditions exist:

(a) The member is credited with five or more years of service and retires during a period not to exceed 120 days or less than 60 days commencing no sooner than the operative date of the formal action of the employer that shall specify the period.

(b) The employer transmits to the retirement fund an amount determined by the board that is equal to the actuarial equivalent of the difference between the allowance the member receives after the receipt of service credit under this section and the amount the member would have received without that service credit. The transfer to the retirement fund shall be made in a manner and time period acceptable to the employer and the board.

The amount of service credit shall be two years regardless of credited service.

Any member who qualifies under this section, upon subsequent reentry to this system shall forfeit the service credit acquired under this section.

This section shall not be applicable to any member otherwise eligible if the member receives any unemployment insurance payments arising out of employment with an employer subject to this part during a period extending one year beyond the operative date of the formal action of the employer or if the member is not eligible to retire without the additional credit available under this section.

As used in this section, “employer” means the Joint Rules Committee, the Joint Legislative Budget Committee, the Joint Legislative Audit Committee, the Senate Committee on Rules, and the Assembly Rules Committee, with respect to their respective employees.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20902.5

(a) Notwithstanding any other provision of this part, whenever the Chief Justice, by formal action, determines that because of an impending curtailment of, or change in the manner of performing, judicial branch services, the best interests of the state would be served by encouraging the retirement of judicial branch state employees from the Administrative Office of the Courts, the Supreme Court, the Courts of Appeal, or the Habeas Corpus Resource Center and that sufficient economies could be realized to offset any costs to the judicial branch resulting from this action, an additional two years of service shall be credited to the affected members, if both of the following conditions exist:

(1) The member is credited with five or more years of service and retires during a period not to exceed 120 days or less than 60 days commencing no sooner than the operative date of the formal action of the Chief Justice that shall specify the period.

(2) The Administrative Office of the Courts transmits to the retirement fund an amount determined by the board that is equal to the actuarial equivalent of the difference between the allowance the member receives after the receipt of service credit under this section and the amount the member would have received without that service credit. The transfer to the retirement fund shall be made in a manner and time period acceptable to the employer and the board with respect to all eligible members who retire during the specified period.

(b) As used in this section, “member” means a state employee who is employed in an organizational unit of the judicial branch designated by the Chief Justice in the formal action crediting the additional service credit.

(c) The amount of service credit shall be two years regardless of credited service. Any member who qualifies under this section shall, upon subsequent reentry to this system, forfeit the service credit acquired under this section.

(d) This section is not applicable to any member otherwise eligible, if the member receives any unemployment insurance payments arising out of employment with an employer subject to this part during a period extending one year beyond the operative date of the formal action of the Chief Justice or if the member is not eligible to retire without the additional credit available under this section.

(Amended by Stats. 2003, Ch. 62, Sec. 135. Effective January 1, 2004.)



20903

Notwithstanding any other provisions of this part, when the governing body of a contracting agency determines that because of an impending curtailment of, or change in the manner of performing service, the best interests of the agency would be served, a local member shall be eligible to receive additional service credit if the following conditions exist:

(a) The member is employed in a job classification, department, or other organizational unit designated by the governing body of the contracting agency and retires within any period designated in and subsequent to the effective date of the contract amendment, or any additional period or periods designated in any subsequently adopted resolution of the governing body of the contracting agency, provided the period is not less than 90 days nor more than 180 days.

(b) The governing body agrees that the added cost to the retirement fund for all eligible employees who retire during the specified period shall be included in the contracting agency’s employer contribution rate, as determined by Section 20814.

(c) The governing body shall certify that it is electing to exercise the provisions of this section, because of impending mandatory transfers, demotions, and layoffs that constitute at least 1 percent of the job classification, department, or organizational unit as designated by the governing board, resulting from the curtailment of, or change in the manner of performing, its services.

(d) The governing body shall certify that it is its intention at the time that this section is made operative that if any early retirements are granted after receipt of service credit pursuant to this section, that any vacancies thus created or at least one vacancy in any position in any department or other organizational unit shall remain permanently unfilled thereby resulting in an overall reduction in the workforce of the department or organizational unit.

(e) The amount of additional service credit shall be two years regardless of credited service.

(f) This section is not applicable to any member otherwise eligible if the member receives any unemployment insurance payments during the specified period.

(g) Any member who qualifies under this section, upon subsequent reentry to this system shall forfeit the service credit acquired under this section.

(h) This section does not apply to any member who is not employed by the contracting agency during the period designated in subdivision (a) and who has less than five years of service credit.

(i) This section does not apply to any contracting agency unless and until the agency elects to be subject to the provision of this section by amendment to its contract made in the manner prescribed for approval of contracts, except an election among the employees is not required, or, in the case of contracts made after January 1, 2000, by express provision in the contract making the contracting agency subject to the provisions of this section.

Before adopting this provision, the governing body of a contracting agency shall, with timely public notice, place the consideration of this section on the agenda of a public meeting of the governing body, at which time disclosure shall be made of the additional employer contributions, and the funding therefor, and members of the public shall be given the opportunity to be heard. The matter may not be placed on the agenda as a consent item. Only after the public meeting may the governing body adopt this section. The governing body shall also comply with the requirements of Section 7507. The employer shall notify the board of the employer’s compliance with this subdivision at the time of the governing body’s application to adopt this section.

(j) The contracts of contracting agencies that adopted the provisions of former Section 20903, prior to the repeal of that section on January 1, 1999, shall remain in full force and effect in accordance with their terms and the terms of this section. Notwithstanding subdivision (i), those contracting agencies need not amend their contracts or otherwise comply with the requirements of subdivision (i) to be subject to this section. Without limiting the foregoing, eligibility periods under subdivision (a) of former Section 20903, designated by the governing body of a contracting agency by resolution pursuant to the terms of its contract or contract amendment, shall remain in effect in accordance with their terms as if designated pursuant to this section.

(k) Notwithstanding Section 20790, an election to become subject to this section may not exclude an agency from the definition of “employer” for purposes of Section 20790.

(Amended by Stats. 2003, Ch. 10, Sec. 20. Effective May 14, 2003.)



20903.5

(a) Notwithstanding Section 20903 or any other provision of this part, for only the 1994–95, 1995–96, 1996–97, 1997–98, and 1998–99 fiscal years, when the governing body of a contracting agency, other than a school employer, determines that because of an impending curtailment of service, or change in the manner of performing service, the best interests of the agency would be served by encouraging the retirement of local members, the governing body may adopt a resolution to grant eligible employees additional service credit if the following conditions exist:

(1) The member meets the age and service requirements of Section 21060, is credited with 10 or more years of service, and retires on service retirement on or before a date determined by the governing body that is within a period that is not more than 120 days after the governing body’s adoption of the resolution.

(2) The governing body agrees to transmit to the retirement fund an amount determined by the board that is equal to the actuarial equivalent of the difference between the allowance the member receives after the receipt of service credit under this section and the amount the member would have received without that service credit and any administrative costs incurred by this system in a manner and time period acceptable to the governing body and the board. However, the payment period shall not exceed five years. If payment in full is not received within 30 days of the invoice, regular interest shall be charged on any unpaid balance.

(b) (1) The resolution shall specify the categories of employees that are eligible to receive the additional service credit and the departments, programs and position classifications in which employee members would be eligible for the additional service credit.

(2) The resolution shall specify the period of eligibility, and the amount of additional service in whole years. The amount of additional service credit shall not be more than four years and shall not be combined with any additional service credit granted under Section 20903.

(c) (1) The governing body shall certify either that sufficient positions have been deleted whose total cost equals or exceeds the lump-sum actuarial cost of the additional service credit granted or that all positions vacated due to the additional service credit granted pursuant to this section shall remain vacant for at least five years and until the lump-sum actuarial cost of the additional service credit granted has been recaptured from position vacancy salary savings.

(2) The governing body shall certify to the board the extent to which savings will exceed necessary payments to the board, the specific measures to be taken to assure that outcome, and that the agency has complied with Section 7507. The board may require the governing body to provide verification of its certification through independent review.

(d) At the time the governing body has achieved savings that are more than adequate to meet necessary payments to the board, or five years after commencement of the retirement period specified in paragraph (1) of subdivision (a), whichever occurs first, the governing body shall certify to the board the amount of actual savings and the measures taken to achieve the savings. The governing body shall maintain records for each worker retiring pursuant to this section. The board may require the governing body to provide verification of its certification through independent review. The board shall report these certifications to the Controller, who shall summarize the cost and savings information therein for inclusion in his or her annual report prepared pursuant to Sections 7501 through 7504. The Controller shall perform a postaudit to verify that the savings equal or exceed the lump-sum actuarial cost of the additional service granted pursuant to this section. The local contracting agency shall pay the cost of the postaudit.

(e) This section shall not be applicable to any member otherwise eligible if the member receives any unemployment insurance payments arising out of employment with an employer subject to this part during a period extending two years beyond the date of issuance of the governing body’s determination or if the member is not eligible to retire without the additional credit available under this section.

(f) Any member who qualifies under this section, upon subsequent reentry into this system or upon any subsequent service under contract or any other basis, shall forfeit the service credit acquired under this section. Any member who qualifies under this section shall not receive temporary reemployment as an annuitant with the public agency from which he or she has received credit under this section for five years following the date of retirement.

(g) No additional service credit shall be granted pursuant to this section on or after July 1, 1999.

(Amended by Stats. 1997, Ch. 458, Sec. 1. Effective September 24, 1997.)



20904

Notwithstanding any other provisions of this part, when any county superintendent of schools determines that because of an impending curtailment of, or change in the manner of performing service, the best interests of the county superintendent of schools would be served, a school member shall be eligible to receive additional service credit if the following conditions exist:

(a) The member is employed in a job classification or an organizational unit designated by the county superintendent of schools and retires within any period designated in and subsequent to the effective date of the contract amendment provided the period is not less than 90 days nor more than 180 days.

(b) The county superintendent of schools transmits to the retirement fund an amount determined by the board that is equal to the actuarial equivalent of the difference between the allowance the member receives after the receipt of service credit under this section and the amount he or she would have received without the service credit. The transfer to the retirement fund shall be made in a manner and time period acceptable to the employer and the board.

(c) The county superintendent of schools shall certify that it is his or her intention at the time that this section is made operative that if any early retirements are granted after receipt of service credit pursuant to this section, that the retirements will either: (1) result in a net savings to the district or county superintendent of schools, or (2) result in an overall reduction in the work force of the organizational unit because of impending mandatory transfers, demotions, and layoffs that constitute at least 1 percent of the job classification, as designated by the county superintendent of schools, resulting from the curtailment of, or change in the manner of performing, its services.

The amount of service credit shall not be more than two years regardless of credited service and shall not exceed the number of years intervening between the date of his or her retirement and the date he or she would be required to be retired because of age.

A county superintendent of schools that elects to make the payment prescribed by subdivision (b) shall make the payment with respect to all eligible employees who retire during the specified period.

This section shall not be applicable to any member otherwise eligible if the member receives any unemployment insurance payments during the specified period.

Any member who qualifies under this section, upon subsequent reentry to this system shall forfeit the service credit acquired under this section.

This section shall not apply to any member who is not employed by the county superintendent of schools during the period designated in subdivision (a) and who has less than five years of service credit.

This section shall not apply to any county superintendent of schools unless and until the county superintendent of schools elects to be subject to this section by amendment to the contract made in the manner prescribed for approval of contracts, except an election among the employees is not required, or, in the case of contracts made after July 30, 1982, by express provision in the contract making the county superintendent of schools subject to the provisions of this section.

Notwithstanding Section 20790, an election to become subject to this section shall not exclude a county superintendent of schools from the definition of “employer” for purposes of Section 20790.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20905

(a) Notwithstanding any other provision of this part, a school member employed on a part-time basis on and after January 1, 1991, shall, for that period of part-time employment, receive the credit he or she would receive if he or she was employed on a full-time basis and shall have his or her retirement allowance, as well as any other benefits he or she is entitled to under this part, based upon the salary that he or she would have received if employed on a full-time basis if he or she and his or her employer both contribute to the retirement fund the amount that would have been contributed if the member was employed on a full-time basis. Prior to the reduction of a classified employee’s workload under this section, the school employer personnel responsible for the administration of this program shall verify the eligibility of the applicant for the reduced workload program. This section shall be applicable only to school members who are classified employees of school employers or community college districts and who have met the criteria provided in Sections 45139 and 88038 of the Education Code.

(b) The employer shall maintain the necessary records to separately identify each classified employee receiving credit pursuant to this section.

(c) For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods which, in combination, offer the actuary’s best estimate of anticipated experience under this system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20906

(a) Notwithstanding any other provision of this part, a school member who is on an approved leave of absence to serve as an elected officer of an employee organization pursuant to Section 45210 or 88210 of the Education Code, shall receive the service credit he or she would have received if he or she were not on leave, and shall have benefits he or she is entitled to under this part, based upon the salary that he or she would receive if he or she were not on leave. Both the member and his or her employer shall contribute to the retirement fund the amount that would have been contributed had the member not been on leave.

(b) The school employer shall verify the eligibility of the applicant for the elected officer’s leave of absence. Service credited pursuant to this section shall not exceed 12 years.

(c) The employer shall maintain the necessary records to separately identify each employee receiving service credit pursuant to this section.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20907

Any funds transferred to this system on account of liability for additional service credit granted pursuant to Sections 20901, 20902, 20904, or former Section 20822, as added by Chapter 450 of the Statutes of 1992, shall be paid over a time period acceptable to the employer and the board, but in no case shall that period exceed five years.

(Amended by Stats. 2003, Ch. 519, Sec. 16. Effective January 1, 2004.)



20908

(a) A member who, pursuant to Section 20281.5, did not accrue service credit with respect to his or her service to the state may elect to receive credit for that service within the period of time beginning on the first day of the 47th month and ending on the last day of the 49th month after the date on which the member became a member of the system.

(b) Any member electing to receive credit for service under this section shall cause to be transferred to the system the accumulated contributions, including earnings, standing to the member’s credit in the retirement program established pursuant to Chapter 8.6 (commencing with Section 19999.3) of Part 2.6. Upon transfer of the accumulated contributions, including earnings, the member shall receive credit for all service that, pursuant to Section 20281.5, was not credited.

(c) A member who does not make the election within the period specified in subdivision (a), may elect at any time prior to retirement to receive credit for the service that otherwise would have been credited if the member was not subject to Section 20281.5, by making the contributions specified in Sections 21050 and 21052.

(Amended by Stats. 2005, Ch. 328, Sec. 6. Effective January 1, 2006.)



20909

(a) A member who has at least five years of credited state service, may elect, by written notice filed with the board, to make contributions pursuant to this section and receive not less than one year, nor more than five years, in one-year increments, of additional retirement service credit in the retirement system.

(b) A member may elect to receive this additional retirement service credit at any time prior to retirement by making the contributions as specified in Sections 21050 and 21052. A member may not elect additional retirement service credit under this section more than once.

(c) For purposes of this section, “additional retirement service credit” means time that does not qualify as public service, military service, leave of absence, or any other time recognized for service credit by the retirement system.

(d) Additional retirement service credit elected pursuant to this section may not be counted to meet the minimum qualifications for service or disability retirement or for health care benefits, or any other benefits based upon years of service credited to the member.

(e) This section only applies to the following members:

(1) A member while he or she is employed in state service at the time of the additional retirement service credit election.

(2) A member of the system defined in Section 20324.

(f) For purposes of this section, “state service” means service as defined in Section 20069.

(g) This section shall apply only to an application to purchase additional retirement credit that was received by the system prior to January 1, 2013, that is subsequently approved by the system.

(Amended by Stats. 2013, Ch. 526, Sec. 13. Effective January 1, 2014.)



20910

A member whose right to elect to receive service credit pursuant to Article 4 (commencing with Section 20990) and Article 5 (commencing with Section 21020) has been awarded in part to a nonmember, pursuant to paragraph (4) of subdivision (c) of Section 21290, may elect to receive service credit for the same amount and type of service credit that the nonmember is entitled to purchase, if the nonmember has permanently waived all rights in the system by effecting a refund of accumulated contributions pursuant to Section 21292. A member electing to receive service credit pursuant to this section shall make the contributions required under this chapter for the particular amount and type of service credit.

(Added by Stats. 2003, Ch. 855, Sec. 4. Effective January 1, 2004.)






ARTICLE 2 - Prior Service Credit

20930

Credit for prior service shall be granted to each member who was employed by the university at the time of becoming a member .

(Amended by Stats. 1996, Ch. 906, Sec. 108. Effective January 1, 1997.)



20931

Credit for prior service shall be granted to each member who was employed by the state, but not by the university, at the time of becoming a member . Credit for prior service shall be granted to each state member who, on or before the effective date of his or her retirement under this system becomes entitled to be credited with five years or more of current service rendered as a state member.

The status under this system of each state member who qualifies for credit for prior service under this section shall be adjusted to what it would have been if the prior service had been credited to the member at the date he or she became a member of this system.

(Amended by Stats. 1996, Ch. 906, Sec. 109. Effective January 1, 1997.)



20932

Credit for prior service shall also be granted to each state member who became a member while employed on a part-time basis, as a result of amendments of the laws governing this system, or who became a member prior to those amendments, because of a change in status to a full-time basis.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20933

Credit for prior service shall be granted to each person who was employed by a contracting agency at the time of becoming a member and who became a member on the effective date of the agency’s contract or within three years after last rendering prior service.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20934

Credit for prior service rendered as an employee of a contracting agency shall be granted to each local member at the date the local member becomes a member of this system.

This section shall apply to all local members who are in active state service on or after January 1, 1977, and notwithstanding any other provision in this article shall operate prospectively.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20936

Credit for prior service shall be granted to each local member who rendered service to a public agency if that agency or a function of that agency is assumed by a contracting agency or a public agency that thereafter becomes a contracting agency.

The future annual costs incurred pursuant to this section shall be determined in the manner prescribed for actuarial investigations and valuations in Article 1 (commencing with Section 20460) of Chapter 5 and shall be made public at a public meeting at least two weeks prior to the election by a public agency to be subject to this section.

This section shall not apply to any contracting agency nor to the employees of any contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract made in the manner prescribed for approval of contracts.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20937

The credit for prior service to be granted local members and the benefits pertaining thereto, shall be established by contract between the board and the governing body of the agency. Benefits on account of each year of credited prior service shall be in the form of a percentage of either of the following:

(a) The final compensation of local safety members.

(b) The final compensation of a local miscellaneous member who retires after December 1, 1969, whether or not the contracting agency has elected to be subject to the provisions of this subdivision.

The percentages shall not exceed the analogous percentages applicable to the members’ current service, and shall be uniform for all local safety members, according to age at entry into the service of the contracting agency, if the member is entitled to credit for prior service, or age at entry into this system, if the member is not so entitled, and uniform for all local miscellaneous members regardless of age at entry.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20938

Notwithstanding any other provision of this part, credit for prior service shall be granted only to each person who was employed by a contracting agency on the effective date of the agency’s contract or amendment to the contract under which that prior service is granted.

This section shall not apply to a contracting agency nor to the employees of a contracting agency, unless the agency elects to be subject to this section by express provision in the contract making the contracting agency subject to this section.

(Amended by Stats. 2006, Ch. 118, Sec. 6. Effective January 1, 2007.)






ARTICLE 3 - Computation of Service Credit

20960

Except as provided in Article 4 (commencing with Section 20990), time during which a member is absent from state service without compensation shall not be allowed in computing service.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20961

Credit for more than one year of service shall not be allowed for service rendered in any fiscal year.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20962

(a) One year of service credit shall be granted for service rendered and compensated in a fiscal year in full-time employment for any of the following:

(1) One academic year of service for persons employed on an academic year basis by the University of California, the California State University system, or school employees who are certificated members, under terms and conditions prescribed by the board.

(2) Ten months of service for persons employed on a monthly basis.

(3) Two hundred fifteen days of service after June 30, 1951, and 250 days prior to July 1, 1951, for persons employed on a daily basis.

(4) One thousand seven hundred twenty hours of service after June 30, 1951, and 2,000 hours prior to July 1, 1951, for persons employed on an hourly basis.

(5) Nine months of service for state employees represented by State Bargaining Unit 3 and subject to the 9–12 pay plan or leave plan, provided a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this subdivision.

(b) A fractional year of credit shall be given for service rendered in a fiscal year in full-time employment for less than the time prescribed in this section.

(Amended by Stats. 2009, Ch. 130, Sec. 24. Effective January 1, 2010.)



20963

(a) A state, school, or school safety member, whose effective date of retirement is within four months of separation from employment with the employer subject to this section that granted the sick leave credit, shall be credited at his or her retirement with 0.004 year of service credit for each unused day of sick leave certified to the board by the employer. The certification shall report only those days of unused sick leave that were accrued by the member during the normal course of his or her employment and shall not include any additional days of sick leave reported for the purpose of increasing the member’s retirement benefit. Reports of unused days of sick leave shall be subject to audit and retirement benefits may be adjusted where improper reporting is found. For purposes of this subdivision, sick leave shall not include sick leave earned as a National Guard member as described in Section 20380.5.

(b) Until receipt of certification from an employer concerning unused sick leave, the board may pay an estimated allowance pursuant to this section. At the time of receipt of the certification, the allowance shall be adjusted to reflect any necessary changes.

(c) Notwithstanding any other provisions of this part, this section shall not apply to local members other than local miscellaneous members employed before July 1, 1980, by a school district that is a contracting agency or those school safety members employed before July 1, 1980, by a contracting agency that is a school district or community college district, as defined in subdivision (i) of Section 20057.

(d) This section shall not apply to any of the following:

(1) A person who becomes a school member on and after July 1, 1980, and any person who becomes a local member employed, on and after July 1, 1980, by a school district that is a contracting agency whether or not the person was ever a school member or local member prior to that date.

(2) A state employee, with respect to sick leave credits earned as a state member under Section 21353.5, except that the member shall be entitled to receive credit under this section for the sick leave he or she has earned as a state member subject to any other retirement formula, provided the member has a sick leave credit balance remaining at the time of retirement.

(e) For the purposes of this section, sick leave benefits provided to state employees pursuant to the state sick leave system shall be construed to mean compensation paid to employees on approved leaves of absence because of sickness.

(Amended by Stats. 2007, Ch. 355, Sec. 17. Effective January 1, 2008.)



20963.1

(a) A state member whose effective date of retirement is within four months of separation from employment of the state, shall be credited at his or her retirement with 0.004 year of service for each unused day of educational leave credit, as certified to the board by the employer. The provisions of this section shall be effective for eligible state members who retire directly from state employment on and after January 1, 2000.

(b) This section shall apply to eligible state members in state bargaining units that have agreed to this section in a memorandum of understanding, or as authorized by the Director of Human Resources for classifications of state employees that are excluded from the definition of “state employee” by paragraph (c) of Section 3513 of the Government Code.

(Amended by Stats. 2012, Ch. 665, Sec. 127. Effective January 1, 2013.)



20963.5

(a) Notwithstanding any other provision of law, Section 20963 shall not apply to school safety members who were employed on or after July 1, 1980, and who retired prior to January 1, 1999.

(b) Notwithstanding any other provision of law, Section 20963 shall apply to school members who retire on or after January 1, 1999.

(Added by Stats. 1998, Ch. 1006, Sec. 13. Effective January 1, 1999.)



20964

Notwithstanding any other provision of law, any employee who voluntarily resigns from state service during the period January 1, 1980, through June 30, 1980, shall be credited at retirement with additional service credit pursuant to Section 20963 for sick leave accumulated while employed by the state and assumed and maintained by the county pursuant to the agreement with the Department of Forestry and Fire Protection, and certified as unused to the board by the county. County employees having accumulated sick leave credits for both state and county service shall be deemed to draw from county earned sick leave balances existing at the time sick leave is taken prior to the drawing from state earned balances.

This section applies only to probationary and permanent employees of the Department of Forestry and Fire Protection assigned to the Orange Ranger Unit who, before the June 30, 1980, cancellation of the local government fire protection contract between the department and the County of Orange, voluntarily resign from state service and accept similar employment by Orange County in a fire protection organization.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20965

A local miscellaneous member and a local safety member, whose effective date of retirement is within four months of separation from employment with the employer which granted the sick leave credit, shall be credited at his or her retirement with 0.004 year of service credit for each unused day of sick leave certified to the board by his or her employer. The certification shall report only those days of unused sick leave that were accrued by the member during the normal course of his or her employment and shall not include any additional days of sick leave reported for the purpose of increasing the member’s retirement benefit. Reports of unused days of sick leave shall be subject to audit and retirement benefits may be adjusted where improper reporting is found.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract made in the manner prescribed for approval of contracts, except that an election among the employees is not required, or, in the case of contracts made after September 26, 1974, by express provision in the contract making the contracting agency subject to this section.

This section shall only apply to members who retire after the effective date of the contract amendments.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20966

For the purpose of calculating retirement allowances, credit for service rendered on a part-time basis in each fiscal year shall be based on the ratio that the service rendered bears:

(a) To one academic year if rendered on an academic year basis, for members employed by the University of California, the California State University system, or school employees who are certificated members, under terms and conditions prescribed by the board.

(b) To 10 months if rendered on a monthly basis.

(c) To 215 days if the service was rendered after June 30, 1951, or to 250 days if the service was rendered prior to July 1, 1951, for services rendered on a daily basis.

(d) To 1,720 hours if the service was rendered after June 30, 1951, or to 2,000 hours if the service was rendered prior to July 1, 1951, for service rendered on an hourly basis.

(Amended by Stats. 2000, Ch. 1030, Sec. 8. Effective January 1, 2001.)



20966.5

For purposes of Sections 20326 and 21029.5, each day of compensated service with the California National Guard or service by a National Guard member authorized by Title 10 of the United State Code shall count as one day of service and shall be credited in each fiscal year based on the ratio that service bears to 215 days.

(Added by Stats. 2007, Ch. 355, Sec. 18. Effective January 1, 2008.)



20967

For the purpose of calculating retirement benefits based on part-time service, except under Section 21381, compensation earnable shall be taken as the compensation that would have been earnable if the employment had been on a full-time basis and the member had worked full time, and shall conform to the definitions given in Section 20636.1 for school members and Section 20636 for all other members.

(Amended by Stats. 2009, Ch. 130, Sec. 25. Effective January 1, 2010.)



20968

For all retirement purposes including benefit eligibility and calculations of retirement allowances for state employees in the personal leave program, credit for service shall be based on the amount of service that would have been credited had the employee not been in the personal leave program.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20969

(a) For all retirement purposes, including benefit eligibility and calculations of retirement allowances for members employed by the state that are subject to mandatory furloughs, credit for service and compensation earnable shall be based on the amount that would have been credited had the employee not been subject to mandatory furloughs.

(b) For the purposes of this section, “mandatory furloughs” means time during which a member is directed to be absent from work without pay, pursuant to Section 19849, or during which a member identified below is directed to be absent from work without pay as a consequence of an Executive order in the 2008–09, 2009–10, and 2010–11 fiscal years:

(1) A state employee subject to an Executive order requiring a mandatory furlough for state employees.

(2) A person who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, or who is an officer or employee of the executive branch of state government who is not a member of the civil service, and who is subject to an Executive order requiring a mandatory furlough for state employees.

(3) A state employee, a person who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, or a person who is an officer or employee of the executive branch of state government who is not a member of the civil service, and whose employer is not under the direct executive authority of the Governor, and who is subject to a mandatory furlough imposed by his or her employer in response to encouragement in an Executive order.

(c) An employer of an employee identified in subdivision (b) shall notify the board of the terms and conditions of any mandatory furlough, including, but not limited to, the amount of mandatory furlough time imposed on employees during a reporting period and the date on which the mandatory furlough ends. The employer and the Controller shall provide any additional information as the board may require to implement this section.

(Amended by Stats. 2012, Ch. 833, Sec. 5. Effective January 1, 2013.)



20969.1

(a) For all retirement purposes, including benefit eligibility and calculations of retirement allowances for members employed by a trial court that are subject to mandatory furloughs, as defined in subdivision (c), credit for service and compensation earnable shall be based on the amounts of service and compensation earnable that would have been credited had the employee not been subject to mandatory furloughs.

(b) A trial court shall notify the board of the terms and conditions of any mandatory furlough, including, but not limited to, the amount of mandatory furlough time imposed on employees during a reporting period, and the date on which the mandatory furlough ends. A trial court and a county in which the trial court is located that participates in this system by joint contract pursuant to Section 20460.1 shall provide that additional information as the board may require to implement this section.

(c) For the purposes of this section, “mandatory furloughs” is limited to the time during which a trial court employee is directed to be absent from work without pay in the 2009–10 fiscal year on the day designated by the Judicial Council for closure of the courts as authorized in Section 68106.

(d) For purposes of this section, “trial court employee” means a trial court employee, as that term is defined in Section 71601, whose employer has contracted for its employees to become members of the California Public Employees’ Retirement System.

(Amended by Stats. 2011, Ch. 440, Sec. 6. Effective January 1, 2012.)



20969.2

(a) For all retirement purposes, including benefit eligibility and calculations of retirement allowances under this part for a person employed by a county office of education, a school district, a school district that is a contracting agency, a community college district, or a local safety member, as defined in Section 20420, that is subject to mandatory furloughs, the employee’s credit for service and compensation earnable shall include the amount of service that would have been credited and the compensation earnable that would have been reported had the employee not been subject to a mandatory furlough.

(b) For the purposes of this section, “mandatory furlough” includes any time period on or after July 1, 2008, during which employees are directed to be absent from work without pay on the day or days designated by their employer or by a memorandum of understanding by the parties entered into on or after July 1, 2008, for purposes of achieving budgetary savings.

(c) An employer of an employee identified in subdivision (a) shall notify the board and, if applicable, the county superintendent of schools of the terms and conditions of any mandatory furlough, including, but not limited to, the amount of mandatory furlough time imposed on employees during a reporting period, and the date on which the mandatory furlough ends. The employer and, if applicable, the county superintendent of schools shall provide any additional information as the board may require to implement this section.

(Added by Stats. 2010, Ch. 574, Sec. 1. Effective January 1, 2011.)



20970

The determining qualification for retirement and the benefit provided under Section 21546 and calculating benefits payable upon death before retirement other than that provided under Section 21546, a year of service shall be credited for each year during which the member was employed throughout the year on a part-time basis and was engaged in his or her duties the full amount of time he or she was required by his or her employment to be so engaged. In calculating service to determine the qualification, credit for fractional years shall be granted to the extent of the fraction derived by dividing the time during which the member was engaged in his or her duties within the year, by the time he or she was required by his or her employment to be so engaged.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20971

For the purposes of the computations required by subdivision (b) or (c) of Section 21532, the annual compensation earnable by a person in partial service retirement shall be deemed the amount of annual compensation the person would have received had the person been employed on a full-time basis.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20972

If a person has been employed by the state or one or more contracting agencies in any relative order and regardless of whether the employment was before or after the effective date of the contract, and if he or she has not been paid his or her accumulated contributions, or having been paid those contributions, he or she redeposits them, he or she shall receive credit for all state service and those employers shall be liable for all state service rendered in their respective employments and that service shall be included in the calculation of the liability of the respective employers under the contracts.

A member who has been employed other than concurrently by two or more employers shall not be denied credit under this section for service prior to the contract date because of intervening employment with the same employer after the contract date and under circumstances that did not qualify him or her for prior service credit under Section 20931 or 20933.

Any member who reentered this system prior to October 1, 1957, and who did not have a right to redeposit withdrawn contributions because of provisions of this section existing prior to that date may redeposit those contributions in accordance with Section 20750.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 4 - Absences from Employment

20990

A member is absent on military service when he or she is absent from state service by reason of service with the uniformed services. Uniformed services means the Armed Forces of the United States of America, the Army National Guard and the Air National Guard when engaged in active duty for training, inactive duty training or full-time National Guard duty, the commissioned corps of the Public Health Service, and any other category of persons designated by the President in time of war or emergency.

Service in the uniformed services means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, and a period for which a member is absent from a position of employment for the purpose of an examination to determine the fitness of the member to perform any duty.

The system shall comply with Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code, as that chapter may be amended from time to time.

(Repealed and added by Stats. 1996, Ch. 680, Sec. 6. Effective January 1, 1997.)



20991

Any member who was absent on military service and whose contributions are not paid for him or her by his or her employer as provided in Section 20997, may make the contributions upon his or her return to state service at times and in the manner prescribed by the board. If he or she does so contribute, he or she shall receive credit for the absence as state service in the same manner as if he or she had not been absent from state service.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20993

When a member makes the contributions as provided in Section 20991, the same contributions shall be made by the state or contracting agency with respect to the absence that would have been made if the member had not been absent on military service, except that the contributions shall be determined by the employer rate of contribution in effect when the contributions are made and may be included in the employer rate of contribution at the next valuation.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20994

Any employee of a contracting agency who is or was absent on military service on the effective date of the contract and who would become or would have become a member if he or she were not absent becomes or became a member on the effective date, with the same status and rights of membership as if he or she were not or had not been so absent on the effective date. Any such employee and any other employee of a contracting agency who was absent on military service prior to the effective date shall receive credit as prior service for time during which he or she was absent on military service prior to the effective date provided the employee is entitled to receive prior service credit pursuant to Section 20933 or 20934 and he or she returned to employment of the contracting agency within six months of the termination of his or her active service with the uniformed services under conditions other than dishonorable or within six months after any period of rehabilitation afforded by the United States government other than a period of rehabilitation for purely educational purposes.

(Amended by Stats. 1996, Ch. 680, Sec. 7. Effective January 1, 1997.)



20995

Any person in the employ of the state who was or is absent on military service on the date when he or she otherwise would have become or would become a member, became or becomes a member on that date, with the same status and rights of membership as if he or she had not been or were not absent.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



20996

An employee of a contracting agency who is or was absent on military service on the effective date of the contract and who would become or would have become a member if he or she were not absent becomes or became a member on that effective date, with the same status and rights of membership as if he or she were not or had not been absent on that effective date. The employee and any other employee of a contracting agency who was absent on military service prior to that effective date shall receive credit as prior service for time during which he or she was absent on military service prior to that effective date provided that employee is entitled to receive prior service credit pursuant to Section 20933, 20934, or 20972 and he or she returned to employment of the contracting agency within six months of the termination of his or her active service with the uniformed services under conditions other than dishonorable or within six months after any period of rehabilitation afforded by the United States government other than a period of rehabilitation for purely educational purposes.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for the approval of contracts or in the case of contracts made after January 1, 1989, by express provision in the contract making the contracting agency subject to this section.

(Amended by Stats. 1996, Ch. 680, Sec. 8. Effective January 1, 1997.)



20997

(a) Notwithstanding any other provision of this part, for each member other than a National Guard member absent without compensation due to military service pursuant to Section 20990, the employer shall contribute an amount equal to the contributions that would have been made by the employer and the employee during the absence. The employer’s contribution pursuant to this section shall be based upon the member’s compensation earnable and the contribution rates in effect at the commencement of the absence, if any of the following apply:

(1) The member returns to state service within six months after receiving a discharge from military service other than dishonorable.

(2) The member returns to state service within six months after completion of any period of rehabilitation offered by the United States government, except that for purposes of this section, rehabilitation solely for education purposes shall not be considered.

(3) The member is granted a leave of absence from the state employer as of the same date the member was reinstated to that employment from military service, provided that the member returns to state service at the conclusion of the leave.

(4) The member is placed on a state civil service reemployment list within six months after receiving a discharge from military service other than dishonorable and returns to state service upon receipt of an offer of reemployment.

(5) The member retires from this system for service or disability during the course of an absence from state service for military service.

(6) The member dies during the course of an absence from state service for military service.

(b) Any member on leave from state service for military service who elects to continue contributing to this system shall be entitled to a refund of those contributions upon request.

(c) Any member who withdrew contributions during or in contemplation of his or her military service is entitled to the benefits of this section irrespective of whether the contributions are redeposited. The rate for future contributions for the member shall be based upon the member’s age at the time the member commenced a leave of absence from state service for service in the military.

(d) The employer’s contribution pursuant to this section may be made either in lump sum, or it may be included in its monthly contribution as adjusted by inclusion of the amount due in the employer rate at the valuation most near in time to the event causing the employer’s liability for those contributions. The employer’s contributions pursuant to this section shall be used solely for the purpose of paying retirement and death benefits and shall not be paid to the member whose contributions are refunded to him or her pursuant to Section 20735.

(Amended by Stats. 2007, Ch. 355, Sec. 19. Effective January 1, 2008.)



20998

If a member for whose absence on military service employer’s contributions are paid or payable under Section 20997 withdraws or has withdrawn or is or has been paid his or her accumulated contributions after his or her return to state service from military service, and thereafter reenters or reentered state service without redepositing the amount of the accumulated contributions last withdrawn by or repaid to him or her, he or she is nevertheless entitled to be credited with the employer’s contributions for his or her absence on military service under Section 20997, and to receive credit for service for the period of his or her absence on military service, the same as if he or she had not withdrawn or been repaid his or her accumulated contributions. The future contribution rate of a member shall be based upon an age determined by deducting the period of his or her absence on military service so credited to him or her from his age at the time of his or her last re-entry into state service.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21002

A member who returns to active service following an employer-approved uncompensated leave of absence because of his or her serious illness or injury may purchase service credit for that period of absence upon the payment of contributions as specified in Sections 21050 and 21052. The purchase of additional service credit pursuant to this section shall not reduce the amount of service credit that the member is eligible to purchase pursuant to this chapter. A member may purchase service credit pursuant to this section for a leave of absence that occurred either before or after the effective date of these provisions.

(Amended by Stats. 2012, Ch. 833, Sec. 6. Effective January 1, 2013.)



21003

Time during which a member is absent from state service by reason of injury or illness determined within one year after the end of the absence to have arisen out of and in the course of his or her employment shall be considered as spent in state service for the purpose of qualification for retirement and death benefits, but not for calculation of retirement benefits, except as he or she receives compensation as distinguished from disability indemnity under the Labor Code, during the absence, and then only to the extent of compensation received.

(Added by renumbering Section 20999 by Stats. 1996, Ch. 906, Sec. 115. Effective January 1, 1997.)



21004

“Leave of absence” also means absence from state service because of illness or injury that arose out of and in the course of employment and for which the member received temporary disability benefits under the Labor Code during the absence and did not receive full compensation as distinguished from the disability benefits for the period of absence.

(Amended by Stats. 2012, Ch. 833, Sec. 7. Effective January 1, 2013.)



21005

Time during which a member is absent from state service under leave of absence because of injury or illness that arose out of and in the course of employment, and for which he or she receives full or part salary in lieu of disability indemnity, shall be considered as time spent in state service for purposes of requirement of employer and member contribution, computation of service credit and qualification for and calculation of benefits as though he or she had not been absent.

(Added by renumbering Section 21000 by Stats. 1996, Ch. 906, Sec. 116. Effective January 1, 1997.)



21006

(a) “Leave of absence” also means any time during which a state member was excused from performance of his or her duties on approved leave for the purpose of further education. Any member electing to receive service credit for that leave of absence shall make the contributions as specified in Sections 21050 and 21052. However, any eligible member who applies to make that election between January 1, 2001, and December 31, 2003, may, instead of making those contributions, make the payment calculated under this article as it read on December 31, 2000, which payment shall be made in the manner described in Section 21050.

(b) Credit granted under this section may not exceed two years.

(c) This section shall be applicable to persons who are members or became members of this system on and after January 1, 1975.

(Amended by Stats. 2001, Ch. 159, Sec. 113. Effective January 1, 2002.)



21007

“Leave of absence” also means any time during which a member is granted an approved leave for the purpose of service with a university; college; local, state, federal or foreign governmental agency; or nonprofit organization, if he or she returns to employment within the terms and conditions under which the leave was granted. A member may elect to receive service credit for that leave of absence at any time prior to retirement by making the contributions as specified in Sections 21050 and 21052. However, any eligible member who requests costing of service credit between January 1, 2001, and December 31, 2003, may, instead of making those contributions, make the payment calculated under this article as it read on December 31, 2000, which payment shall be made in the manner described in Section 21050. In no event shall a member receive service credit in excess of two years for each approved leave of absence.

(Amended by Stats. 2000, Ch. 489, Sec. 6. Effective January 1, 2001.)



21008

Time during which a member is excused from performance of his or her duties, whether or not he or she is required to perform any portion of those duties during that time, and for which he or she receives compensation, but in an amount less than the full compensation earnable by him or her while performing his or her duties when not so excused, such as sabbatical leave, shall be credited as service in the proportion that the compensation paid to the member bears to the full compensation that would be earnable by him or her while performing his or her duties on a full-time basis. However, the member shall receive full-time credit for the time if after returning to the employment from which he or she was excused and at any time prior to retirement he or she elects to, and does, make the contributions as specified in Sections 21050 and 21052. However, any eligible member who requests costing of service credit between January 1, 2001, and December 31, 2003, may, instead of making those contributions, make the payment calculated under this article as it read on December 31, 2000, which payment shall be made in the manner described in Section 21050.

(Amended by Stats. 2000, Ch. 489, Sec. 7. Effective January 1, 2001.)



21009

“Leave of absence” also means time during which a state member is excused from the performance of a portion of his or her duties and did not, during the absence, receive full compensation if the partial leave of absence was formally granted by the employer for one of the purposes specified in this article. The contributions and interest required of the member shall be determined by the section that defines the purpose of the leave and by the amount of service credit the member would have received had he or she not been absent.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21010

Unless otherwise provided in this article, a member electing to receive service credit for time during which he or she was absent from state service shall contribute in a lump sum or by installments over that period and subject to such minimum payments as may be prescribed by regulations of the board, an amount equal to (a) the contributions he or she would have made to this system for the period for which current service credit is granted, assuming that the rate of contribution under his or her employer’s formula at the rate age applicable to him or her at the beginning of his or her first subsequent period of service in membership and his or her compensation earnable on that date had applied to him or her during the period for which credit is granted, plus (b) those added contributions as may be specially required under this article as a condition for crediting a particular absence, plus (c) the interest that would have accrued to those contributions if they had been on deposit at the beginning date of his or her first subsequent period of service in membership, from that date until the date of completion of payments. The beginning date of the first subsequent period of service for purposes of computation of contributions and interest shall be deemed to be the end of the period of service credited for a member who has no subsequent return to service. For a member who is subject to Section 21076 or 21076.5, and Section 21077, the service and contribution rate to be used for purposes of computation shall be deemed to be the service and contribution rate that would have been used had the member not been subject to Section 21076 or 21076.5, and Section 21077.

Service shall be credited as current or prior service, or both, as it would be credited if the member had been in state service during his or her absence. All contributions of a member under this article shall be considered to be and shall be administered as normal contributions.

(Amended by Stats. 2013, Ch. 526, Sec. 14. Effective January 1, 2014.)



21011

Notwithstanding Section 21010, for a member electing to receive service credit for time during which he or she was absent from state service who is subject to Section 21076 or 21076.5, and Section 21077, the contribution rate to be used for the purposes of computation shall be deemed to be the contribution rate that would have been used had the member not been subject to Section 21076 or 21076.5, and Section 21077.

(Amended by Stats. 2013, Ch. 526, Sec. 15. Effective January 1, 2014.)



21012

Benefits based on service credited under this article for an absence that are in excess of the portion paid from member contributions shall be paid from contributions of the employer from whose employment the member was absent.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21013

“Leave of absence” also means any time, up to one year, during which a member is granted an approved maternity or paternity leave and returns to employment at the end of the approved leave for a period of time at least equal to that leave. Any member electing to receive service credit for that leave of absence shall make the contributions as specified in Sections 21050 and 21052. This section applies to both past and future maternity or paternity leaves of absences by members of the system.

(Amended by Stats. 2003, Ch. 519, Sec. 17. Effective January 1, 2004.)






ARTICLE 5 - Credit for Public Service

21020

“Public service” for purposes of this article means the following:

(a) The period of time an employee served the state, a school employer, or a contracting agency prior to becoming a member, when the service was rendered in a position in which the employee was excluded provided one of the following conditions is met:

(1) The position has since become subject to compulsory membership in this system.

(2) The employee was excluded because the employee was serving on a part-time basis.

(3) The employee was excluded because the employee failed to exercise the right to elect membership under this part.

(b) Employment in the State Emergency Relief Administration or the State Relief Administration, regardless of the source of the compensation paid for that employment.

(c) Employment as an academic employee of the University of California prior to October 1, 1963.

(d) Employment by the state in which the person was not eligible for membership in this system if the ineligibility was solely because his or her compensation was paid from other than state-controlled funds. However, time spent in work as a work relief recipient under programs such as, but not limited to, the Works Progress Administration, the Civil Works Administration, the Federal Emergency Relief Administration, the National Youth Administration, and the Civilian Conservation Corps, shall not constitute public service.

(e) Employment in a function formerly performed by a public agency other than a contracting agency and assumed by a contracting agency where the employees who performed those functions are or were transferred to or employed by the contracting agency without change in occupation or position.

(f) Civilian service as an employee or officer of an agency of the government of the United States that performed functions the same as or substantially similar to those performed by this state prior to January 1, 1942, and that were transferred from the state to that agency, including military service in any branch of the Armed Forces of the United States performed by an individual on military leave of absence from that federal employment, if all the following conditions exist:

(1) Prior to performing that federal service he or she was employed by the state.

(2) He or she was laid off from state service or would have been laid off if he or she had not been absent in military service because of the transfer of the functions of the state to an agency of the United States government.

(3) Subsequent to his or her layoff from state service he or she was employed by the United States government in an agency performing functions the same as or substantially similar to those of the state agency from which he or she was laid off.

(4) After his or her separation from federal service, he or she was employed by a state agency.

(5) In lieu of paragraphs (1), (2), and (3), the United States government pays to the state or an agency of the state, funds equal to contributions that would have been made by the state had the member been in state service for the period of his or her public service with respect to members who were not employed by the state prior to entering that federal employment or whose state service prior to entering that federal employment was terminated for reasons other than the transfer of the function.

(g) Employment in a district, prior to the time the district became a subsidiary district of a city, of a person who was employed by the city following the reorganization to render service to the district and who became a member in that employment.

(Amended by Stats. 2000, Ch. 489, Sec. 9. Effective January 1, 2001.)



21020.5

(a) “Public service” also means time, on or after October 14, 1991, during which a person was employed under the California Senate Fellows, the Assembly Fellowship, or the Executive Fellowship programs, and time, on or after January 1, 2003, during which a person was employed under the Judicial Administration Fellowship program.

(b) A member may elect at any time prior to retirement to receive service credit for that public service by making the contributions as specified in Sections 21050 and 21052.

(c) This section shall not apply to any contracting agency nor to the employees of any contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract made in the manner prescribed for approval of contracts.

(Added by Stats. 2002, Ch. 56, Sec. 5. Effective January 1, 2003.)



21021

“Public service” for the employee of a student body organization, that is not a contracting agency, of a community college, means the period of employment prior to becoming a member of the permanent classified service of the district pursuant to Section 76060 or 88020 of the Education Code.

The county superintendent of schools or superintendent of schools of an independently contracting community college district shall draw a requisition against the funds of the community college district for an amount equal to the total employer contribution that would have been requisitioned under Section 20617 had that service been rendered in the employ of the community college district and the employer rate and member compensation on the date of transfer had been in effect throughout the period of service credited.

The governing board may, at its discretion, establish a method of recovering a portion of, or the total liability for, the amount so requisitioned.

(Amended by Stats. 2000, Ch. 489, Sec. 10. Effective January 1, 2001.)



21022

“Public service,” with respect to a local member who is a full-time employee, also means any time on or after January 1, 1981, but not to exceed 12 months, during which the local member is laid off. In the event the member becomes subject to membership through employment in another member classification during the layoff period, any service credit accumulated through and contributions associated with the intervening employment shall be revoked upon election by the member to purchase public service credit as provided by this section. The service credit provided by this section shall not exceed one year for each layoff period and shall be provided to any person who: (1) returns within 12 months of the date of layoff to full-time employment under the procedures of the employer for returning laid-off employees to work; (2) elects to purchase the public service credit within three years of return to work or the effective date of the contract amendment to become subject to this section; and (3) redeposits any contributions which had been withdrawn at the commencement of, or during, the period of the layoff.

This section shall not apply to any contracting agency nor to the employees of a contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract made in the manner prescribed for approval of contracts.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21023

(a) “Public service” with respect to a state member, other than a university member, also means the following:

(1) Time during which the member was a prisoner of war involving the United States, plus the time, if any, during which a member was hospitalized following his or her release from captivity for a disabling wound, injury, or disease directly attributable to that captivity but not to include hospitalization after the member’s honorable and permanent medical separation from the armed forces.

(2) Time between the onset of the member’s disabling wound, injury, or disease, directly attributable to service in combat with the armed forces during a war involving the United States, and the date of the member’s honorable and permanent medical separation from the armed forces due to the disabling condition, if the member has a permanent disability rating in excess of 50 percent, that percentage having been determined under applicable federal law.

(b) For the purposes of this section, a war involving the United States exists in any of the following circumstances:

(1) Whenever Congress has declared war and peace has not been formally restored.

(2) Whenever the United States is engaged in active military operations against any foreign power, whether or not a war has been formally declared.

(3) Whenever the United States is assisting the United Nations, in actions involving the use of the armed forces, to maintain or restore international peace and security.

(c) A member electing to receive credit for public service under this section shall pay the contributions and interest required pursuant to Section 21033.

(d) This section shall apply to a member only if the member elects to receive credit while he or she is a state member, other than a university member, and he or she is credited with at least 10 years of service as a state member, other than a university member, on the date of the election.

(e) The maximum public service credit that may be received pursuant to this section is five years.

(f) This section shall not apply to any member receiving military retirement pay as described in Section 20896 or disability retirement pay as described in Section 20897.

(g) Except as provided in subdivision (f), this section shall apply to a state member, other than a university member, who leaves or has left employment with the state, subsequently meets or has subsequently met the conditions specified in subdivisions (a) and (b), and thereafter returns or thereafter has returned to service as a state member, other than a university member, is not entitled to receive the service credit pursuant to Section 20991 or 20997.

(Amended by Stats. 2000, Ch. 489, Sec. 11. Effective January 1, 2001.)



21023.5

(a) “Public service” for purposes of this article also means time served, not to exceed three years, as a volunteer in the Peace Corps, AmeriCorps VISTA (Volunteers In Service To America), or AmeriCorps.

(b) This section shall not apply to any contracting agency nor to the employees of any contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract made in the manner prescribed for approval of contracts.

(c) Any member electing to receive credit for service under this section shall make the contributions as specified in Sections 21050 and 21052. This section applies to past and future service in the Peace Corps, AmeriCorps VISTA (Volunteers In Service To America), or AmeriCorps.

(Amended by Stats. 2002, Ch. 546, Sec. 1. Effective January 1, 2003.)



21024

(a) “Public service” with respect to a local member, other than a school member, also means active service with the Armed Forces or the Merchant Marine of the United States, including time during any period of rehabilitation afforded by the United States government other than a period of rehabilitation for purely educational purposes, and for six months thereafter prior to the member’s first employment by the employer under this section in which he or she was a member.

(b) Any member electing to receive credit for that public service shall make the contributions as specified in Sections 21050 and 21052. However, any eligible member who requests costing of service credit between January 1, 2001, and December 31, 2003, may, instead of making those contributions, make the payment calculated under this article as it read on December 31, 2000, which payment shall be made in the manner described in Section 21050.

(c) The public service under this section shall not include military service (1) in any period for which credit is otherwise given under this article or Article 4 (commencing with Section 20990) or (2) to the extent that total credit under this section would exceed four years.

(d) Notwithstanding Section 21034, a member may select which of two or more periods of service entitles him or her to receive public service under this section.

(e) This section shall apply to a member only if he or she elects to receive credit while he or she is in state service in the employment of one employer on or after the date of the employer’s election to be subject to this section.

(f) This section shall not apply to any contracting agency nor to the employees of any contracting agency until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts or in the case of contracts made after this section takes effect, by express provision in the contract making the contracting agency subject to this section. The amendments to this section made during the second year of the 1999–2000 Regular Session shall apply to contracts subject to this section on January 1, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 17. Effective January 1, 2002.)



21024.5

(a) “Public service” with respect to a member who is a local firefighter also means time served, before becoming a member, as a permanent career civilian federal firefighter or permanent career state firefighter in a position whose principal duties consist of active fire suppression or law enforcement and that service was terminated as a direct consequence of the closure, downsizing, or realignment of a federal military installation.

(b) This section shall not apply to any contracting agency nor to the employees of any contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract made in the manner prescribed for approval of contracts.

(Added by Stats. 2006, Ch. 834, Sec. 2. Effective January 1, 2007.)



21025

“Public service” with respect to a local member also means service rendered to a public agency if that agency or a function of that agency is assumed by a contracting agency or a public agency that thereafter becomes a contracting agency.

This section shall not apply to any contracting agency nor to the employees of any contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract made in the manner prescribed for approval of contracts.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21025.5

(a) “Public service” with respect to a school member or a retired school member also means service rendered on or after June 30, 1977, and prior to June 30, 1982, to an independent data processing center formed pursuant to former Article 2 (commencing with Section 10550) of Chapter 6 of Part 7 of Title 1 of the Education Code, as it read on December 31, 1990, if all of the following conditions are met:

(1) The member was a school member prior to employment with the independent data processing center.

(2) The member returned to school employment following termination of his or her employment with the independent data processing center.

(3) The member received a refund of the contributions he or she made to the system during his or her employment with the independent data processing center.

(b) A retirement allowance of a retired school member who elects to receive service credit for public service pursuant to this section shall be increased only with respect to the allowance payable on and after the first day of the month following the date the election is received.

(c) A member may elect to receive credit for public service pursuant to this section at any time.

(d) Any member electing to receive credit for service under this section shall make the contributions as specified in Sections 21050 and 21052.

(Added by Stats. 2003, Ch. 560, Sec. 1. Effective January 1, 2004.)



21026

“Public service” with respect to a local member also means service rendered to any California nonprofit corporation whose function is to serve firefighters employed by state and local agencies.

This section shall not apply to any contracting agency nor to the employees of any contracting agency until the agency elects to be subject to this section by contract or by amendment to its contract made in the manner prescribed for approval of contracts.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21027

(a) “Public service” with respect to a local member who retired pursuant to this part before the effective date of the election of his or her employer to be subject to Section 21024 also means active service with the Armed Forces or the Merchant Marine of the United States, including time during any period of rehabilitation afforded by the United States government other than a period of rehabilitation for purely educational purposes, and for six months thereafter prior to the person’s first employment by the employer under this section in which he or she was a member.

(b) Any retired person electing to receive credit for that public service shall make the contributions as specified in Sections 21050 and 21052. However, any eligible member who requests costing of service credit between January 1, 2001, and December 31, 2003, may, instead of making those contributions, make the payment calculated under this article as it read on December 31, 2000, which payment shall be made in the manner described in Section 21050.

(c) The public service shall not include military service (1) in any period for which credit is otherwise given under this article or Article 4 (commencing with Section 20990) or (2) to the extent that total credit under this section would exceed four years.

(d) Notwithstanding Section 21034, a retired person may select which of two or more periods of service entitles him or her to receive public service under this section.

(e) This section shall apply to a retired person only if he or she retired immediately following service as a local member, pursuant to this part, and before the effective date of the election by his or her employer to be subject to Section 21024.

(f) The retirement allowance of a retired person who elects to receive service credit pursuant to this section shall be increased only with respect to the allowance payable on and after the effective date of the election.

(g) This section shall not apply to any contracting agency nor to the employees of any contracting agency until the agency has elected to be subject to Section 21024 and elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts or, in the case of contacts made after January 1, 1988, by express provision in the contract making the contracting agency subject to both Section 21024 and this section. The amendments to this section made during the second year of the 1999–2000 Regular Session shall apply to contracts subject to this section on January 1, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 18. Effective January 1, 2002.)



21028

“Public service” also means service in temporary, seasonal, limited term, on call, emergency, intermittent, substitute, or other irregular employment in which a person is excluded from membership.

(Amended by Stats. 1999, Ch. 83, Sec. 80. Effective January 1, 2000.)



21029

(a) “Public service” with respect to a state member or a school member or with respect to a retired former state employee or a retired former school employee, who retired on or after December 31, 1981, also means active service, prior to entering this system as a state member or as a school member, of not less than one year in the Armed Forces of the United States, or, active service, prior to entering this system as a state or school member, of not less than one year in the Merchant Marine of the United States prior to January 1, 1950. Public service credit shall not be granted if the service described above terminated with a discharge under dishonorable conditions. The public service credit to be granted for that service shall be on the basis of one year of credit for each year of credited state service, but shall not exceed a total of four years of public service credit regardless of the number of years of either that service or subsequent state service. A state member or a school member or a retired former state employee or a retired former school employee electing to receive a credit for that public service shall have been credited with at least one year of state service on the date of election or the date of retirement.

(b) An election by a state member or a school member with respect to public service under this section may be made only while the member is in state, university, or school employment, and a retired former employee shall have retired immediately following service as a state member or as a school member. The retirement allowance of a retired former state employee or a retired former school employee, who elects to receive public service credit pursuant to this section shall be increased only with respect to the allowance payable on and after the date of election. For the purposes of this section, a member as described in subdivision (d) of Section 20776, shall also mean a former state employee or a former school employee, who retired on or after December 31, 1981.

(c) A member or retired former employee who elects to become subject to this section shall make the contributions as specified in Sections 21050 and 21052.

(d) The board has no duty to locate or notify any eligible former member who is currently retired or to provide the name or address of any such retired person, agency, or entity for the purpose of notifying those persons.

(Amended by Stats. 2000, Ch. 489, Sec. 15. Effective January 1, 2001.)



21029.5

(a) “Public service” with respect to a state member also means all periods of service rendered as an officer, warrant officer, or a person in the enlisted ranks of the California National Guard prior to electing membership in this system pursuant to Section 20326. “Public service” also means an officer, warrant officer, or a person in the enlisted ranks of the California National Guard rendering service authorized by Title 10 of the United States Code. Public service may not be granted if the service described in this section was terminated by a discharge under other than honorable conditions.

(b) A member who elects to purchase service credit for public service under this section shall pay the contributions described in Sections 21050 and 21052.

(Added by Stats. 2007, Ch. 355, Sec. 20. Effective January 1, 2008.)



21030

(a) “Public service” for purposes of this article also means employment under a program sponsored by, and financed at least in part by, the Comprehensive Employment and Training Act of 1973, as amended.

(b) Notwithstanding any other provision of law, a member electing to receive credit for public service under this section shall make the contributions as specified in Sections 21050 and 21052. However, any eligible member who requests costing of service credit between January 1, 2001, and December 31, 2003, may, instead of making those contributions, make the payment calculated under this article as it read on December 31, 2000, which payment shall be made in the manner described in Section 21050.

(c) Benefits arising from service credited to a member under this section shall become a liability of the employer for which the service was rendered.

(Amended by Stats. 2000, Ch. 489, Sec. 16. Effective January 1, 2001.)



21031

(a) “Public service” also means employment by a contracting agency before the effective date of its contract with the board, and is limited to that portion of the service that the agency does not provide in its contract for inclusion as prior service.

(b) A member electing to receive credit for that public service shall make the contributions as specified in Sections 21050 and 21051. The election may be made at any time prior to retirement.

(c) If the contracting agency subsequently amends its contract to include a greater percentage of final compensation as prior service, the electing member shall be refunded that portion of his or her contributions made under this section as represents the additional prior service percentage contracted for by the agency plus interest at the crediting rate.

(d) If the agency pays all or a portion of the normal contributions required to be paid by a member, the contributions required under this section shall be based upon the normal contribution rate that would be applicable to that member if the agency were not paying any normal contributions under Section 20690 or 20691.

(e) This section shall not apply to any contracting agency until the agency elects to be subject to the provision of this section by amendment to its contract made in the manner prescribed for approval of contracts, except an election among the employees is not required, or, in the case of contracts made after March 1, 1982, by express provision in the contract making the contracting agency subject to the provisions of this section. The amendments to this section made during the second year of the 1999–2000 Regular Session shall apply to contracts subject to this section on January 1, 2001.

(Amended by Stats. 2000, Ch. 489, Sec. 17. Effective January 1, 2001.)



21032

A member may elect at any time prior to retirement, in accordance with regulations of the board, to receive credit for public service, under any of the definitions in this article, in addition to his or her current and prior service credit. An election shall be effective only if accompanied by a lump-sum payment of the contributions and interest required for the credit or by authorization for immediate institution of payroll deduction of installment payment of the contributions and interest. The right of election is subject to Sections 20894 and 20961, and shall be ineffective with respect to any time or employment for which the member subsequently becomes entitled to or eligible to elect to receive service credit in another system supported in whole or in part from public funds, in which case accumulated contributions on deposit for the period of service credit shall be paid to the member.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21033

A member electing to receive credit for public service shall contribute in a lump sum or by installment payments over that period and subject to minimum payments as may be prescribed by regulations of the board an amount equal to (a) the contributions he or she would have made to this system for the period for which current service credit is granted, assuming that the rate of contribution under his or her employer’s formula at the rate age applicable to him or her at the beginning of his or her first subsequent period of service in membership and his or her compensation earnable on that date had applied to him or her during the period for which credit is granted, plus (b) the added contribution that may be specially required under this article as a condition for crediting particular public service, plus (c) the interest which would have accrued to those contributions if they had been deposited at the beginning date of his or her first subsequent period of service in membership, from that date until the date of completion of payments, and (d) if he or she elects to contribute in other than one sum, interest on the unpaid balance of the amount payable to the retirement fund, beginning on the date of the election to receive credit. The beginning date of the first subsequent period of service for purposes of computation of contribution and interest shall be deemed to be the end of the period of service credited for a member who has no subsequent return to service. For a member who is subject to Section 21076 or 21076.5, and Section 21077, the service and contribution rate to be used for purposes of computation shall be deemed to be the service and contribution rate that would have been used had the member not been subject to Section 21076 or 21076.5, and Section 21077.

(Amended by Stats. 2013, Ch. 526, Sec. 16. Effective January 1, 2014.)



21034

Public service may be credited as current or prior service, or both, as it would be credited if the member had been in state service during his or her public service. Credit shall not be granted for public service which would be credited as prior service unless the member has contributed for all other “public service” for which he or she is entitled to elect to receive credit as current service with the employer where the prior service is to be credited.

Benefits based on credited public service shall be computed according to the formula determining the member’s contribution for that service credit. “Public service,” as defined in subdivisions (a), (b), and (c) of Section 21020 to a member who at membership became subject to a reduced or modified retirement allowance formula because of coordination with the federal system shall be subject to that modified formula to the extent that the service was rendered to any contracting agency in which that modified formula applies after the effective date of coverage under the federal system of members in the employ of that agency.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21035

Benefits based on service credited under this article in excess of the portion paid from member contributions shall be paid from the contributions of the employer in whose employment the service was rendered or the right to receive the service credit for an employment constituting public service was acquired, whichever the case may be.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21037

Notwithstanding any other provision of law, the following shall apply:

(a) A member who has elected to receive credit for service by contributing in installments and who retires for disability on or after January 1, 2004, when the election for service credit does not increase the member’s allowance payable, may elect to cancel the installments prospectively. The member’s election may be received by the system no more than 30 days after the date on which the member’s retirement for disability is approved. The effective date of the member’s election shall be the effective date of the member’s retirement for disability. No refund of contributions paid in installments prior to the effective date of the member’s election may be payable to a member or retired member as a result of an election made by a member pursuant to this section.

(b) A member’s election pursuant to this section shall be void, and installment payments shall resume, upon a member’s reinstatement from retirement for disability. The remaining balance due shall be recalculated to include interest during the disability retirement period.

(c) On or after January 1, 2004, the survivor of a member who elected to receive credit for service by contributing in installments, when the survivor is eligible to receive an allowance subject to Section 21541, may elect to cancel the installments prospectively when the election for service credit does not increase the survivor’s allowance payable. The survivor’s election shall be received by the system no more than 30 days after the member’s date of death. The effective date of the survivor’s election shall be the member’s date of death. No refund of contributions paid in installments prior to the member’s date of death may be payable as a result of an election made by a survivor pursuant to this section.

(d) A survivor’s election pursuant to this section shall be void, and installment payments shall resume, upon a determination that the death was not industrial, following payment of a temporary special death benefit allowance, provided that the survivor is then entitled to a monthly allowance under Section 21546, 21547, 21547.7, or 21548. The remaining balance due shall be recalculated to include interest during the temporary special death benefit period.

(e) A member who retired for disability prior to January 1, 2004, or the survivor of a deceased disability retiree who began receiving a postretirement death benefit allowance prior to January 1, 2004, or the survivor of a member who began receiving an allowance subject to Section 21541 prior to January 1, 2004, may elect to cancel installments prospectively when the election for service credit does not increase the allowance payable. The effective date of the election shall be the date that the election is received by this system. No refund of contributions paid in installments prior to the effective date of the election may be payable pursuant to this section.

(Amended by Stats. 2003, Ch. 855, Sec. 5. Effective January 1, 2004.)



21038

All contributions of a member under this article shall be considered to be and shall be administered as normal contributions.

(Repealed and added by Stats. 1996, Ch. 906, Sec. 128. Effective January 1, 1997.)



21039

(a) Notwithstanding any other provision of law, a safety member, as defined in subdivision (b) of Section 20371, who has elected to receive credit for service by making contributions in installment payments and who retires or has retired due to industrial disability while making those payments, may elect to cancel the payments prospectively if the election to receive credit for service does not increase the member’s allowance payable. The effective date of the member’s election to cancel payments shall be the first day of the month following receipt of the election by the system. No refund of contributions paid in installments prior to the effective date of the member’s election to cancel the payments shall be payable to a member or retired member as a result of an election made by a member pursuant to this section.

(b) A member’s election pursuant to this section shall be void, and the installment payments shall resume, upon a member’s reinstatement from retirement for industrial disability. The remaining balance due shall be recalculated to include interest during the industrial disability retirement period.

(c) Nothing in this section shall be construed to limit any right or benefit granted pursuant to Section 20776 or 21037, as amended by Senate Bill 268 of the 2003–04 Regular Session.

(Added by Stats. 2003, Ch. 835, Sec. 1. Effective January 1, 2004.)






ARTICLE 6 - Service Credit Election and Cost Calculation

21050

(a) An election by a member to receive credit for service under this part, in addition to his or her current and prior service credit, shall be effective only if accompanied by a lump-sum payment or an authorization for payments, other than a lump-sum payment, in accordance with regulations of the board.

(b) If a member electing to receive credit for service under this part is authorized to pay for that service in installment payments beginning on or after January 1, 2004, the amount of the installment payments shall include an actuarial adjustment, as determined by the chief actuary, as necessary to take into account the provisions of Section 21037. The amount of the actuarial adjustment may not exceed one-half of 1 percent of the total installment payment.

(c) (1) A member authorized to pay for credit for service in after-tax installments may elect in writing, including by verified electronic transaction, at any time prior to retirement, to suspend after-tax installment payments for a period not to exceed 12 months. Installment payments shall automatically resume at the end of the suspension period, or earlier if requested by the member. A member may not elect an additional suspension of those installment payments for the same service for three years following the resumption of installment payments.

(2) The balance due at the end of a suspension period shall be recalculated to include interest accrued during the suspension.

(3) (A) A member who retires during the suspension period may, prior to retirement, do either of the following:

(i) Make a lump-sum payment for the recalculated balance due.

(ii) Cancel installment payments in the manner specified in subdivision (d).

(B) Failure by a member to make the lump-sum payment or the election to cancel installment payments, will result in the resumption of installment payments as of his or her date of retirement.

(d) A member authorized to pay for credit for service in after-tax installments may elect in writing, including by verified electronic transaction, at any time prior to retirement, to prospectively cancel payment of the remaining unpaid balance for those installment payments.

(1) An election shall be effective upon the earlier of the member’s retirement date, or the first day of the month following approval by the system of the election.

(2) Service credited to the member’s account will be reduced in proportion to the balance of the total amount remaining unpaid on the effective date of the cancellation. If the member elects to cancel during or at the end of a suspension period, the balance shall include any interest accrued and unpaid during the suspension period.

(3) Installment payments shall not be canceled for any of the following:

(A) Contribution or service credit adjustments required by law or agreement.

(B) A tier election pursuant to Article 2 (commencing with Section 21070) of Chapter 12 of Part 3 of Division 5 of Title 2.

(C) The purchase of service credit subject to a community property division by way of court judgment, domestic relations, or other court order or settlement agreement.

(e) If a member who has not elected to suspend installment payments pursuant to subdivision (c) fails to make after-tax installment payments when due for a period of 12 months, the board may cancel the remaining unpaid balance in the same manner and with the same effect as if the member had elected to cancel his or her installment payments pursuant to subdivision (d).

(f) Prior to retirement, a member may elect to purchase that portion of the service credit not credited to his or her account as a result of a cancellation executed pursuant to subdivision (d) or (e). A member shall not make an election for three years following the effective date of the cancellation unless the member retires before the conclusion of that period.

(1) A member who elects to purchase that service credit shall contribute an amount equal to the sum of the following:

(A) The remaining unpaid balance of the canceled installment payments.

(B) Interest from the effective date of the cancellation until the date of completion of payment.

(C) If the member elects to contribute in installment payments, interest on the unpaid balance of the amount payable, beginning on the date of the election to receive credit through completion of payments.

(2) Notwithstanding Section 575.1 of Title 2 of the California Code of Regulations, the interest rate applicable to the amount due for this election shall be the interest rate applicable to the canceled installment payments.

(Amended by Stats. 2010, Ch. 197, Sec. 1. Effective January 1, 2011.)



21051

(a) A member electing to receive credit for service subject to this section shall contribute, in accordance with Section 21050, an amount equal to the following:

(1) The contributions the member would have made to the system for the period for which current service credit is granted, assuming that the rate of contribution under his or her employer’s formula at the rate age applicable to him or her at the beginning of his or her first subsequent period of service in membership and his or her compensation earnable on that date had applied to the member during the period for which credit is granted.

(2) The interest that would have accrued on those contributions if they had been deposited at the beginning date of his or her first subsequent period of service in membership, from that date until the date of completion of payments.

(3) If the member is authorized under Section 21050 to contribute in other than a lump-sum payment, interest on the unpaid balance of the amounts payable under paragraphs (1) and (2), which interest shall begin to accrue as of the date of the election to receive credit.

(b) The beginning date of the first subsequent period of service, for purposes of computation of contributions and interest, shall be deemed to be the end of the period of service credited for a member who has no subsequent return to service.

(Amended by Stats. 2003, Ch. 10, Sec. 23. Effective May 14, 2003.)



21052

A member or retired former employee who elects to receive service credit subject to this section shall contribute, in accordance with Section 21050, an amount equal to the increase in employer liability, using the payrate and other factors affecting liability on the date of the request for costing of the service credit. The methodology for calculating the amount of the contribution shall be determined by the chief actuary and approved by the board. A member or retired former employee electing to receive service credit for service subject to Section 21076, 21076.5, or 21077 shall pay the contributions as described.

(Amended by Stats. 2013, Ch. 526, Sec. 17. Effective January 1, 2014.)



21052.5

A person who is solely a National Guard member or who retires from membership in this system solely as a National Guard member may elect to receive service credit under either of the following:

(a) The National Guard member elects to receive service credit pursuant to Section 20750, 20751, 20751.5, or 20753.

(b) The National Guard member elects to receive service credit pursuant to a provision that requires the member to pay contributions as described in Sections 21050 and 21052.

(Added by Stats. 2007, Ch. 355, Sec. 21. Effective January 1, 2008.)



21053

All contributions of a member under this article shall be deemed to be and shall be administered as normal contributions.

(Added by Stats. 2000, Ch. 489, Sec. 18. Effective January 1, 2001.)



21054

Notwithstanding any other provision of law, a member or retired member who elected to purchase military service credit under Section 21024 or 21027 on or after January 1, 1999, and prior to January 1, 2001, may, at any time prior to making the final payment for the service credit, elect to have the cost of that service credit recalculated pursuant to Section 21052. If that cost as recalculated under Section 21052 is less than the cost as originally calculated, the member or retired member shall pay the lesser amount, with credit for the payments previously made. However, no refund shall be payable to a member or retired member as a result of the recalculation of cost pursuant to this section.

(Amended by Stats. 2001, Ch. 793, Sec. 19. Effective January 1, 2002.)









CHAPTER 12 - Retirement from Employment

ARTICLE 1 - Voluntary Service Retirement

21060

(a) A member shall be retired for service upon his or her written application to the board if he or she has attained 50 years of age and is credited with five years of state service, except as provided in Sections 7522.20, 21061, 21062, and 21074.

(b) For purposes of this section, “state service” includes service to the state for which the member, pursuant to Section 20281.5, did not receive credit.

(c) For a member who has accrued service credit subject to the benefit formula in Section 7522.20 and who has also accrued service credit, within this retirement system, subject to a benefit formula with a minimum retirement age earlier than 52 years of age, the member shall receive an actuarially reduced equivalent benefit, upon retirement, for service subject to Section 7522.20, if the member retires before 52 years of age but at, or after, the minimum age of retirement permitted for other service within this retirement system and the member is credited with at least five years of service.

(Amended by Stats. 2013, Ch. 526, Sec. 18. Effective January 1, 2014.)



21061

(a) A local safety member, other than one subject to Section 21362 or 21362.2, shall be retired for service upon the member’s written application to the board if the member has attained the age of 55 years, and is credited with five years of state service.

(b) Subdivision (a) does not apply to the employees of any contracting agency having a contract with the board made prior to September 5, 1945, which contract specifies an age greater than the age of 55 years as the minimum age for voluntary retirement for service for local safety members, until the agency elects to make subdivision (a) applicable to its employees, by amendment to its contract made in the manner prescribed for the approval of contracts, except that an election among the employees is not required.

Until the contracting agency elects to make subdivision (a) applicable to its employees, a local safety member employed by the contracting agency shall be retired for service upon the member’s written application to the board if the member has attained the minimum age for voluntary retirement specified in the contract between his or her employer and the board, and is credited with five years of state service.

(Amended by Stats. 2001, Ch. 21, Sec. 8. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



21062

Notwithstanding Section 21061, a local safety member to whom Section 21061 applies shall be retired for service upon his or her written application to the board if he or she has attained age 50 and is credited with five years of state service.

However, if the member retires before attaining age 55, his or her prior and current service pensions shall be reduced to that amount that the value of the pensions as deferred to that minimum age will purchase at the actual age of retirement on the basis of the mortality tables and actuarial interest rate in effect with respect to those members.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21063

A member may request a meeting, to be conducted by the member’s employer, at which the employer shall explain to the member the elements of the member’s past or current compensation that have been or will be reported to the board as compensation earnable. The information provided to the member at the meeting shall be provided orally and in writing and a copy of the writing shall be provided to the member for his or her records.

(Added by Stats. 2002, Ch. 1139, Sec. 4. Effective January 1, 2003.)






ARTICLE 2 - Second Tier Retirement—State

21070

(a) Effective January 1, 1985, there shall be an alternative level of benefits available to the following state miscellaneous members: (1) members who are excluded from the definition of state employee in subdivision (c) of Section 3513; (2) members employed by the executive branch of government who are not members of the civil service; and (3) members in state bargaining units for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section. Effective September 1, 1986, this section shall apply to members employed by the state as provided for in Article VI of the California Constitution. The board shall provide the affected members a one-month election period commencing on August 1, 1986. This section does not apply to state miscellaneous members employed by the California State University or the University of California. This section shall not apply to any employee described by Section 20324 unless and until the employer, as defined in Section 20902, adopts a resolution approving that application.

(b) Effective September 1, 1986, there shall be an alternate level of benefits available to the following state industrial members: (1) members in state bargaining units for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section; (2) members who are excluded from the definition of state employees in subdivision (c) of Section 3513; and (3) members employed by the executive branch of government who are not members of the civil service. The board shall provide the affected members a one-month election period commencing on August 1, 1986.

(c) Members eligible to participate in the alternative level of benefits, referred to in this part as the Second Tier, may make an irrevocable election during the period from November 1, 1988, through October 31, 1989, to: (1) become subject to the Second Tier benefits provided for in Section 21076 for all past state miscellaneous and state industrial service and all future state miscellaneous and state industrial service not excluded by this section; (2) become subject to the Second Tier benefits provided for in Section 21077 for state miscellaneous and state industrial service not excluded by this section rendered on and after the effective date of the election to be subject to the Second Tier. Any election by a member to be subject to Section 21076 or 21077 shall also be signed by the spouse of the member and both signatures shall be notarized; (3) become subject to the First Tier retirement formula prescribed by Section 21353 for state miscellaneous and state industrial service rendered on or after the effective date of the election, provided that the member had previously elected coverage pursuant to Section 21076 or 21077 and makes the contributions specified in Section 20677; or (4) become subject to the First Tier retirement formula prescribed by Section 21353 for all past and future state miscellaneous and state industrial service, provided that the member had previously elected coverage pursuant to Section 21076 or 21077 and the member makes the contributions specified in Sections 20677 and 21073. The right of eligible members to elect coverage under the retirement formula of their choice shall apply solely during the above-prescribed one-year period, subject to conditions to be established and communicated by the board.

Thereafter, the board shall provide a 30-day period every five years for eligible members to make an irrevocable election to be subject to the Second Tier benefits provided for in Section 21076 or 21077. Eligible members who previously elected Section 21077 may make an irrevocable election to become subject to Section 21076 for all past state miscellaneous and state industrial service during this election period. The first election period shall be held five years from the ending date of the one-year election period specified in this subdivision.

The effective date of any election filed with the board shall be the first of the month following the date the election is received in the system, provided the election meets the conditions set by the board. Any election filed with the board under this subdivision shall also be signed by the spouse of the member and both signatures shall be notarized.

(d) Persons who become state miscellaneous or state industrial members described in this section or who become such members under Article 3 (commencing with Section 20320) of Chapter 3 of this part on or after the Second Tier effective date applicable to the member, shall be subject to Section 21077 unless an election is filed with the board to be subject to Section 21353 and the member makes the contributions specified in Section 20677. The appointing authority shall provide the member with the election form and the member shall exercise the election within one year of becoming a member. The effective date of the election shall be the date on which the member became a state miscellaneous or state industrial member.

(e) A state miscellaneous or state industrial member who, on or after the effective date of an election to be subject to Section 21076 or 21077, ceases to be a member pursuant to Section 20340 or 21075 shall, upon again becoming a state miscellaneous or state industrial member, be subject to Section 21076 or 21077 in accordance with his or her previous irrevocable election. This subdivision does not apply to persons who return to membership as employees of the California State University.

Except as otherwise provided in this part, a state miscellaneous or state industrial member subject to Section 21076 or 21077 is subject to all other provisions applicable to state miscellaneous members except those provisions that provide for the payment of an annuity based on contributions. Notwithstanding any other provision of this part, member contributions are not required for any service credit that is subject to Section 21076.

(f) The board shall report to the Governor, the Legislature, and the Department of Personnel Administration on the savings that are the result of the implementation of the Second Tier retirement plan for state miscellaneous and state industrial members. The report shall first be submitted in April 1986, and annually in April of every year thereafter until April 1994.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996. Superseded on operative date of amendment by Stats. 1999, Ch. 555. Note: See this version as modified on July 1, 2012, in Sec. 143 of Governor's Reorganization Plan No. 1 of 2011.)



21070-1

(a) Effective January 1, 1985, there shall be an alternative level of benefits available to the following state miscellaneous members: (1) members who are excluded from the definition of state employee in subdivision (c) of Section 3513; (2) members employed by the executive branch of government who are not members of the civil service; and (3) members in state bargaining units for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section. Effective September 1, 1986, this section shall apply to members employed by the state as provided for in Article VI of the California Constitution. The board shall provide the affected members a one-month election period commencing on August 1, 1986. This section does not apply to state miscellaneous members employed by the California State University or the University of California. This section shall not apply to any employee described by Section 20324 unless and until the employer, as defined in Section 20902, adopts a resolution approving that application.

(b) Effective September 1, 1986, there shall be an alternate level of benefits available to the following state industrial members: (1) members in state bargaining units for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section; (2) members who are excluded from the definition of state employees in subdivision (c) of Section 3513; and (3) members employed by the executive branch of government who are not members of the civil service. The board shall provide the affected members a one-month election period commencing on August 1, 1986.

(c) Members eligible to participate in the alternative level of benefits, referred to in this part as the Second Tier, may make an irrevocable election during the period from November 1, 1988, through October 31, 1989, to: (1) become subject to the Second Tier benefits provided for in Section 21076 for all past state miscellaneous and state industrial service and all future state miscellaneous and state industrial service not excluded by this section; (2) become subject to the Second Tier benefits provided for in Section 21077 for state miscellaneous and state industrial service not excluded by this section rendered on and after the effective date of the election to be subject to the Second Tier. Any election by a member to be subject to Section 21076 or 21077 shall also be signed by the spouse of the member and both signatures shall be notarized; (3) become subject to the First Tier retirement formula prescribed by Section 21353 for state miscellaneous and state industrial service rendered on or after the effective date of the election, provided that the member had previously elected coverage pursuant to Section 21076 or 21077 and makes the contributions specified in Section 20677; or (4) become subject to the First Tier retirement formula prescribed by Section 21353 for all past and future state miscellaneous and state industrial service, provided that the member had previously elected coverage pursuant to Section 21076 or 21077 and the member makes the contributions specified in Sections 20677 and 21073. The right of eligible members to elect coverage under the retirement formula of their choice shall apply solely during the above-prescribed one-year period, subject to conditions to be established and communicated by the board.

Thereafter, and until January 1, 2000, the board shall provide a 30-day period every five years for eligible members to make an irrevocable election to be subject to the Second Tier benefits provided for in Section 21076 or 21077. Eligible members who previously elected Section 21077 may make an irrevocable election to become subject to Section 21076 for all past state miscellaneous and state industrial service during this election period. The first election period shall be held five years from the ending date of the one-year election period specified in this subdivision.

The effective date of any election filed with the board shall be the first of the month following the date the election is received in the system, provided the election meets the conditions set by the board. Any election filed with the board under this subdivision shall also be signed by the spouse of the member and both signatures shall be notarized.

(d) Persons who become state miscellaneous or state industrial members described in this section or who become such members under Article 3 (commencing with Section 20320) of Chapter 3 of this part on or after the Second Tier effective date applicable to the member, shall be subject to Section 21077 unless an election is filed with the board to be subject to Section 21353 and the member makes the contributions specified in Section 20677. The appointing authority shall provide the member with the election form and the member shall exercise the election within one year of becoming a member. The effective date of the election shall be the date on which the member became a state miscellaneous or state industrial member.

(e) A state miscellaneous or state industrial member who, on or after the effective date of an election to be subject to Section 21076 or 21077, ceases to be a member pursuant to Section 20340 or 21075 shall, upon again becoming a state miscellaneous or state industrial member, be subject to Section 21076 or 21077 in accordance with his or her previous irrevocable election. This subdivision does not apply to persons who return to membership as employees of the California State University.

Except as otherwise provided in this part, a state miscellaneous or state industrial member subject to Section 21076 or 21077 is subject to all other provisions applicable to state miscellaneous members except those provisions that provide for the payment of an annuity based on contributions. Notwithstanding any other provision of this part, member contributions are not required for any service credit that is subject to Section 21076.

(f) Notwithstanding any other provision in subdivisions (a) to (e), inclusive, this section does not apply to a state miscellaneous or state industrial member who, on or after January 1, 2000, (1) was first employed by the state, (2) returned to employment with the state from a break in service of more than 90 days, or (3) returned to employment with the state after ceasing to be a member pursuant to Section 20340 or 21075.

(g) The amendments to this section enacted during the first year of the 1999–2000 Regular Session are subject to the limitations set forth in Section 21251.13.

(Amended by Stats. 1999, Ch. 555, Sec. 16. Effective January 1, 2000. Pursuant to subd. (g), amendment is conditionally operative as prescribed in Section 21251.13. Note: See this version as modified on July 1, 2012, in Sec. 144 of Governor's Reorganization Plan No. 1 of 2011.)



21070.5

(a) Notwithstanding any other provision of this article, a person who, on or after January 1, 2000, becomes a state miscellaneous or state industrial member of the system because the person (1) is first employed by the state, (2) returns to employment with the state from a break in service of more than 90 days, or (3) returns to employment with the state after ceasing to be a member pursuant to Section 20340 or 21075, shall be subject to the benefits provided by Section 21354.1, unless the person elects within 180 days of membership as a state miscellaneous or state industrial member to be subject to the Second Tier benefits provided for in Section 21076 or 21076.5, as applicable. This section shall only apply to state miscellaneous and state industrial members who are (1) excluded from the definition of state employee in subdivision (c) of Section 3513, (2) employed by the executive branch of government and are not members of the civil service, or (3) included in the definition of state employee in subdivision (c) of Section 3513.

(b) The effective date of the election shall be the first day of the month following the date the election is received by the system and shall be applicable to state service rendered on and after that date. Any election filed with the board pursuant to this section shall also be signed by the spouse of the member.

(c) A member who makes an election authorized by this section shall not be precluded from making a subsequent election pursuant to Section 21073.7 to be subject to the benefits provided by Section 21354.1.

(d) Operation and application of this section are subject to the limitations set forth in Section 21251.13.

(e) For a member subject to Section 20281.5, the 180-day election period shall not commence until the first day of the first pay period commencing 24 months after becoming a member of the system.

(Amended by Stats. 2013, Ch. 526, Sec. 19. Effective January 1, 2014. Pursuant to subd. (d), section is conditionally operative as prescribed in Section 21251.13.)



21070.6

(a) A member who is subject to Section 21076, 21076.5, or 21077 may be credited at no cost with all previous state miscellaneous or state industrial service eligible to be credited under Second Tier benefits. A member who is entitled to service credit under this section shall apply for and identify time periods for that service to the board.

(b) Operation and application of this section are subject to the limitations set forth in Section 21251.13.

(c) This section shall only apply to service credit associated with employment periods prior to July 1, 2013.

(Amended by Stats. 2013, Ch. 526, Sec. 20. Effective January 1, 2014. Pursuant to subd. (b), section is conditionally operative as prescribed in Section 21251.13.)



21070.7

Notwithstanding any other provision of this part, Sections 21076, 21076.5, and 21077 shall not apply to service with the California National Guard or service as a National Guard member regardless of any prior membership status or previous election made.

(Amended by Stats. 2013, Ch. 526, Sec. 21. Effective January 1, 2014.)



21071

(a) Notwithstanding any other provision of this article, except as provided in subdivisions (b) and (c), persons who first become state miscellaneous or state industrial members of the system on or after July 1, 1991, and who are: (1) excluded from the definition of state employee in subdivision (c) of Section 3513; (2) employed by the executive branch of government who are not members of the civil service; or (3) included in the definition of state employee in subdivision (c) of Section 3513 shall become subject to Section 21076.

(b) Any person who was a member on or before June 30, 1991, eligible to elect membership on or before June 30, 1991, or who was employed in any position on or before June 30, 1991, that would lead to membership as a state member, as defined in Section 20370, and who thereafter enters employment subject to Section 21076 shall be granted the rights provided in subdivision (c) of Section 21070, unless the person had earlier made an irrevocable election to be subject to Section 21076 or 21077. The one-year period in which to make the election provided in subdivision (c) of Section 21070 for any member who became a state member prior to January 1, 1994, shall commence with the mailing of a notice by the system to the member, of his or her election right. The effective date of the election shall be the date on which the member became a state miscellaneous or state industrial member. The member shall be obligated to make the contributions specified in Section 20677.

(c) Effective on or after April 1, 1998, state miscellaneous or industrial members may elect to be subject to the service retirement formula prescribed in Section 21353.5, as an alternative to Second Tier membership under Section 21076. The election shall be provided to eligible members by the appointing authority, and, to be effective, an election must be filed with the board. Eligible members who must be in the employment of the state are defined as members in state bargaining units for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to Section 21353.5. The effective date of a member’s election shall be the first day of the month following the date the election is filed with the system.

(d) This section shall not apply to state miscellaneous members employed by the California State University or employees described in Section 20324.

(Amended by Stats. 1998, Ch. 91, Sec. 61. Effective July 3, 1998. Superseded on operative date of amendment by Stats. 1999, Ch. 555, as further amended by Stats. 2000, Ch. 135.)



21071-1

(a) Notwithstanding any other provision of this article, except as provided in subdivisions (b) and (c), persons who first become state miscellaneous or state industrial members of the system on or after July 1, 1991, and who are (1) excluded from the definition of state employee in subdivision (c) of Section 3513, (2) employed by the executive branch of government and are not members of the civil service, or (3) included in the definition of state employee in subdivision (c) of Section 3513 shall become subject to Section 21076.

(b) Any person who was a member on or before June 30, 1991, eligible to elect membership on or before June 30, 1991, or who was employed in any position on or before June 30, 1991, that would lead to membership as a state member, as defined in Section 20370, and who thereafter enters employment subject to Section 21076 shall be granted the rights provided in subdivision (c) of Section 21070, unless the person had earlier made an irrevocable election to be subject to Section 21076 or 21077. The one-year period in which to make the election provided in subdivision (c) of Section 21070 for any member who became a state member prior to January 1, 1994, shall commence with the mailing of a notice by the system to the member of his or her election right. The effective date of the election shall be the date on which the member became a state miscellaneous or state industrial member. The member shall be obligated to make the contributions specified in Section 20677.

(c) Effective on or after April 1, 1998, state miscellaneous or industrial members may elect to be subject to the service retirement formula prescribed in Section 21353.5, as an alternative to Second Tier membership under Section 21076. The election shall be provided to eligible members by the appointing authority, and, to be effective, an election must be filed with the board. Eligible members who must be in the employment of the state are defined as members in state bargaining units for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to Section 21353.5. The effective date of a member’s election shall be the first day of the month following the date the election is filed with the system.

(d) This section shall not apply to state miscellaneous members employed by the California State University or employees described in Section 20324.

(e) This section shall become inoperative on January 1, 2000.

(f) The amendments to this section enacted during the first year of the 1999–2000 Regular Session are subject to the limitations set forth in Section 21251.13.

(Amended (as amended by Stats. 1999, Ch. 555) by Stats. 2000, Ch. 135, Sec. 72. Effective January 1, 2001. Pursuant to subd. (f), amendments are conditionally operative as prescribed in Section 21251.13. Section inoperative January 1, 2000, by subd. (e).)



21072

(a) A member who elects to be subject to Section 21076 shall be credited at no cost with all creditable previous state miscellaneous or state industrial service after the member is credited with one year of service under Section 21076. A member who was subject to Section 21076, who terminates membership, and who subsequently returns to state service shall be granted, at no cost, all of the service credit earned as a result of the election, after the member is credited with one year of service following return to state service. The one-year requirement shall be waived for a member who meets the service credit requirements for disability retirement specified in Section 21150 with the past creditable service.

(b) A member who elects to be subject to Section 21077, who terminates membership and who subsequently returns to service shall be credited, at no cost, with the service earned as a result of the election, after the member is credited with one year of service following return to state service. The one-year requirement shall be waived for a member who meets the service credit requirements for disability retirement specified in Section 21150 with the past creditable service.

(c) A member who is entitled to service credit under this section shall apply for and identify time periods for that service to the board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996. Superseded on operative date of amendment by Stats. 1999, Ch. 555.)



21072-1

(a) A member who elects to be subject to Section 21076 shall be credited at no cost with all creditable previous state miscellaneous or state industrial service after the member is credited with one year of service under Section 21076. A member who was subject to Section 21076, who terminates membership, and who subsequently returns to state service shall be granted, at no cost, all of the service credit earned as a result of the election, after the member is credited with one year of service following return to state service. The one-year requirement shall be waived for a member who meets the service credit requirements for disability retirement specified in Section 21150 with the past creditable service.

(b) A member who elects to be subject to Section 21077, who terminates membership and who subsequently returns to service shall be credited, at no cost, with the service earned as a result of the election, after the member is credited with one year of service following return to state service. The one-year requirement shall be waived for a member who meets the service credit requirements for disability retirement specified in Section 21150 with the past creditable service.

(c) A member who is entitled to service credit under this section shall apply for and identify time periods for that service to the board.

(d) This section shall become inoperative on January 1, 2000.

(e) The amendments to this section enacted during the first year of the 1999–2000 Regular Session are subject to the limitations set forth in Section 21251.13.

(Amended by Stats. 1999, Ch. 555, Sec. 20. Effective January 1, 2000. Pursuant to subd. (e), amendment is conditionally operative as prescribed in Section 21251.13. Section inoperative January 1, 2000, by subd. (d).)



21073

(a) A member who elects to receive service credit under Section 21353, as authorized by subdivision (c) of Section 21070, for time during which he or she was subject to Section 21077, shall contribute in a lump sum or by installments, over that period and subject to minimum payments as may be prescribed by regulations of the board, an amount equal to the contributions he or she would have made had he or she not been subject to Section 21077, plus an amount equal to the interest, to the date of completion of payments, that would have been credited to those contributions.

(b) A member who elects to receive service credit under Section 21353, as authorized by subdivision (c) of Section 21070, for time during which he or she received service credit under Section 21076, shall deposit in the retirement fund, subject to the regulations of the board, an amount equal to (1) any accumulated contributions that he or she withdrew pursuant to Section 20737, plus an amount equal to the interest, to the date of completion of payments, that would have been credited to those contributions, and (2) an amount equal to the contributions he or she would have made had he or she not been subject to Section 21076, plus an amount equal to the interest, to the date of completion of payments, that would have been credited to those contributions.

Upon electing to be subject to Section 21353, a member shall return to coverage under that formula without credit for any previous creditable state miscellaneous or industrial service credited at no cost pursuant to Section 21072, unless the member elects to redeposit or to purchase the service as otherwise required in this part, or the member has elected to be subject to Section 21353 solely for service rendered on or after the effective date of the election, as permitted during the one-year period specified in subdivision (c) of Section 21070.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996. Superseded on operative date of amendment by Stats. 1999, Ch. 555.)



21073-1

(a) A member who elects prior to January 1, 2000, to receive service credit under Section 21353, as authorized by subdivision (c) of Section 21070, for time during which he or she was subject to Section 21077, shall contribute in a lump sum or by installments, over that period and subject to minimum payments as may be prescribed by regulations of the board, an amount equal to the contributions he or she would have made had he or she not been subject to Section 21077, plus an amount equal to the interest, to the date of completion of payments, that would have been credited to those contributions.

(b) A member who elects prior to January 1, 2000, to receive service credit under Section 21353, as authorized by subdivision (c) of Section 21070, for time during which he or she received service credit under Section 21076, shall deposit in the retirement fund, subject to the regulations of the board, an amount equal to (1) any accumulated contributions that he or she withdrew pursuant to Section 20737, plus an amount equal to the interest, to the date of completion of payments, that would have been credited to those contributions, and (2) an amount equal to the contributions he or she would have made had he or she not been subject to Section 21076, plus an amount equal to the interest, to the date of completion of payments, that would have been credited to those contributions.

Upon electing, prior to January 1, 2000, to be subject to Section 21353, a member shall return to coverage under that formula without credit for any previous creditable state miscellaneous or industrial service credited at no cost pursuant to Section 21072, unless the member elects to redeposit or to purchase the service as otherwise required in this part, or the member has elected to be subject to Section 21353 solely for service rendered on or after the effective date of the election, as permitted during the one-year period specified in subdivision (c) of Section 21070.

(c) The amendments to this section enacted during the first year of the 1999–2000 Regular Session are subject to the limitations set forth in Section 21251.13.

(Amended by Stats. 1999, Ch. 555, Sec. 21. Effective January 1, 2000. Pursuant to subd. (c), amendment is conditionally operative as prescribed in Section 21251.13.)



21073.1

(a) Effective January 1, 2000, a member who elects to receive service credit under Section 21354.1, as authorized by Section 21073.7, for time during which the member received service credit subject to Section 21076 or 21077, shall deposit an amount equal to any accumulated contributions the member withdrew pursuant to Section 20737, plus the interest that would have been credited to the member’s account had the contributions not been withdrawn, and any contributions the member would have made, plus an amount equal to the interest that would have been credited to those contributions, had the member not been subject to Section 21076 or 21077. This deposit shall be made in a lump sum or by installments, with interest through the completion of payments, over that period and subject to minimum payment amounts as may be prescribed by regulations of the board. Alternatively, this deposit requirement may be satisfied by an actuarial equivalent reduction in the member’s retirement allowance.

(b) The board, in addition to its general rulemaking authority under Section 20121, may adopt regulations that implement this section. Those regulations shall be exempt from review by the Office of Administrative Law. However, the board shall transmit those regulations to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(c) The amendments to this section enacted during the first year of the 1999-2000 Regular Session are subject to the limitations set forth in Section 21251.13.

(Amended by Stats. 2001, Ch. 21, Sec. 9. Effective June 25, 2001. Amendment applicable from January 1, 2000, by Sec. 37 of Ch. 21. Pursuant to subd. (c), this section is conditionally operative as prescribed in Section 21251.13.)



21073.5

A state Second Tier member, who meets the eligibility definition prescribed in subdivision (c) of Section 21071 may elect to be subject to Section 21353.5 at any time while he or she is in the employment of the state. Upon becoming subject to Section 21353.5, the active member may elect to have his or her past Second Tier service credited under Section 21353.5. A member who elects to receive credit for past service shall pay all reasonable administrative costs and the amount that will be equivalent to the difference between the actuarial present value of the Second Tier service that had accrued to the member’s credit and the actuarial present value for the same service had it been credited under Section 21353.5, including interest if deemed necessary, in accordance with the method to be established by the board. The amount shall be contributed in a lump sum or by installments over a period and subject to minimum payments as may be prescribed by regulations of the board. Payments for administrative costs shall be credited to the current appropriation for support of the board and available for expenditures by the board to fund positions deemed necessary by the board to implement this section.

(Added by Stats. 1998, Ch. 88, Sec. 62. Effective June 30, 1998. See the identical section added by Stats. 1998, Ch. 91, and its conditional amendment by Stats. 1999, Ch. 555.)



21073.5-1

A state Second Tier member, who meets the eligibility definition prescribed in subdivision (c) of Section 21071 may elect to be subject to Section 21353.5 at any time while he or she is in the employment of the state. Upon becoming subject to Section 21353.5, the active member may elect to have his or her past Second Tier service credited under Section 21353.5. A member who elects to receive credit for past service shall pay all reasonable administrative costs and the amount that will be equivalent to the difference between the actuarial present value of the Second Tier service that had accrued to the member’s credit and the actuarial present value for the same service had it been credited under Section 21353.5, including interest if deemed necessary, in accordance with the method to be established by the board. The amount shall be contributed in a lump sum or by installments over a period and subject to minimum payments as may be prescribed by regulations of the board. Payments for administrative costs shall be credited to the current appropriation for support of the board and available for expenditures by the board to fund positions deemed necessary by the board to implement this section.

(Added by Stats. 1998, Ch. 91, Sec. 62. Effective July 3, 1998. Superseded on operative date of amendment by Stats. 1999, Ch. 555.)



21073.5-2

A state Second Tier member, who meets the eligibility definition prescribed in subdivision (c) of Section 21071 may elect to be subject to Section 21353.5 while he or she is in the employment of the state. Upon becoming subject to Section 21353.5, the active member may elect, prior to January 1, 2000, to have his or her past Second Tier service credited under Section 21353.5. A member who elects to receive credit for past service shall pay all reasonable administrative costs and the amount that will be equivalent to the difference between the actuarial present value of the Second Tier service that had accrued to the member’s credit and the actuarial present value for the same service had it been credited under Section 21353.5, including interest if deemed necessary, in accordance with the method to be established by the board. The amount shall be contributed in a lump sum or by installments over a period and subject to minimum payments as may be prescribed by regulations of the board. Payments for administrative costs shall be credited to the current appropriation for support of the board and available for expenditures by the board to fund positions deemed necessary by the board to implement this section.

The amendments to this section enacted during the first year of the 1999–2000 Regular Session are subject to the limitations set forth in Section 21251.13.

(Amended (as added by Stats. 1998, Ch. 91) by Stats. 1999, Ch. 555, Sec. 23. Effective January 1, 2000. Pursuant to the last paragraph, amendment is conditionally operative as prescribed in Section 21251.13.)



21073.6

(a) The election provided to eligible members pursuant to subdivision (c) of Section 21071, to be subject to the service retirement formula prescribed in Section 21353.5, shall be subject to conditions to be established and communicated by the board.

(b) The election provided to eligible members pursuant to Section 21073.5, to have the member’s past Second Tier service credited under Section 21353.5, shall first be available no earlier than January 1, 1999, subject to the election procedures to be established and communicated by the board.

(1) Notwithstanding Section 21073.5 which limits to active members the election provided pursuant to Section 21353.5, this election shall also be provided to a member who retired between the date he or she became eligible under subdivision (c) of Section 21071 and the date the election was actually made available by the board.

(2) Notwithstanding Section 21073.5 which limits to active members the election provided pursuant to Section 21353.5, this election shall also be provided to the beneficiary eligible for a continuing allowance upon the death of a member, provided the member had been determined to be eligible under subdivision (c) of Section 21071 but had died before making the election that would have been provided by the board.

(3) The election provided under paragraph (1) or (2) shall be made within 60 days of the mailing date on the election notice sent by the board to the retired member or the member’s beneficiary.

(Added by Stats. 1998, Ch. 88, Sec. 63. Effective June 30, 1998. See identical section added by Stats. 1998, Ch. 91.)



21073.6-1

(a) The election provided to eligible members pursuant to subdivision (c) of Section 21071, to be subject to the service retirement formula prescribed in Section 21353.5, shall be subject to conditions to be established and communicated by the board.

(b) The election provided to eligible members pursuant to Section 21073.5, to have the member’s past Second Tier service credited under Section 21353.5, shall first be available no earlier than January 1, 1999, subject to the election procedures to be established and communicated by the board.

(1) Notwithstanding Section 21073.5 which limits to active members the election provided pursuant to Section 21353.5, this election shall also be provided to a member who retired between the date he or she became eligible under subdivision (c) of Section 21071 and the date the election was actually made available by the board.

(2) Notwithstanding Section 21073.5 which limits to active members the election provided pursuant to Section 21353.5, this election shall also be provided to the beneficiary eligible for a continuing allowance upon the death of a member, provided the member had been determined to be eligible under subdivision (c) of Section 21071 but had died before making the election that would have been provided by the board.

(3) The election provided under paragraph (1) or (2) shall be made within 60 days of the mailing date on the election notice sent by the board to the retired member or the member’s beneficiary.

(Added by Stats. 1998, Ch. 91, Sec. 63. Effective July 3, 1998.)



21073.7

(a) A member subject to the Second Tier benefits provided in Section 21076 or 21077 who is employed by the state on or after January 1, 2000, may make an irrevocable election, to be filed with the board, to be subject to the First Tier benefits provided in Section 21354.1 and to make the contributions specified in Section 20677. An election to be subject to Section 21354.1 may be made at any time prior to retirement and shall be signed by the member’s spouse. An election shall be effective the first day of the month following the date the election is received by the system and shall be applicable to state service rendered on and after that date. However an election made by a member who retires prior to or on the first day of the month following the system’s receipt of the election shall be effective one day prior to the effective date of the member’s retirement.

(b) A member who is employed by the state on or after January 1, 2000, with past service credited under the Second Tier may make an irrevocable election, at any time prior to retirement, to have his or her past Second Tier service credited under Section 21354.1 by making contributions specified in Section 21073.1. This subdivision shall not apply to a Second Tier member eligible to make the election provided in subdivision (a) until after the effective date of that election.

(c) A member subject to modified First Tier benefits pursuant to Section 21353.5 shall become subject to Section 21353 or 21354.1, as applicable, and make contributions as specified in Section 20677. The member’s past service and contributions credited as modified First Tier under Section 21353.5 shall be converted to First Tier service and contributions and shall be subject to Section 21353 or 21354.1, as applicable. Contributions previously credited as modified First Tier and withdrawn by the member may be redeposited under the conditions specified in Section 20750, with the service credit and contributions subject to Section 21353 or 21354.1, as applicable.

(d) Operation and application of this section is subject to the limitations set forth in Section 21251.13.

(Amended by Stats. 2001, Ch. 21, Sec. 10. Effective June 25, 2001. Amendment applicable from January 1, 2000, by Sec. 37 of Ch. 21. Pursuant to subd. (d), this section is conditionally operative as prescribed in Section 21251.13.)



21074

(a) A state member who became subject to the Second Tier shall be retired for service upon his or her written application to the board if he or she has attained age 55 and is credited with 10 years of state service.

(b) A state member who elected coverage under Section 21077, shall be retired for service upon his or her written application to the board if he or she has attained 50 years of age if subject to Section 21076 and is credited with five years of state service. No benefit shall be payable for service rendered under the Second Tier retirement formula unless the member has rendered 10 years of state service except as provided in subdivision (c).

(c) Notwithstanding subdivision (a) or (b), a state member in the Second Tier who is credited with five years of state service prior to January 1, 1985, may retire with less than 10 years of state service upon his or her written application to the board if he or she has attained age 50.

(Amended by Stats. 2014, Ch. 237, Sec. 4. Effective January 1, 2015.)



21075

Notwithstanding Section 20340, a person who is subject to Section 21076, 21076.5, or Section 21077 ceases to be a member if he or she has less than 10 years of service credit and no accumulated contributions in the retirement fund at the time of termination of service, except a member who had five years of credited service prior to January 1, 1985.

(Amended by Stats. 2014, Ch. 237, Sec. 5. Effective January 1, 2015.)



21076

(a) The service retirement allowance for a state miscellaneous or state industrial member who has elected the benefits of this section is a pension equal to the fraction of one-hundredth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year in the following table, multiplied by the member’s number of years of state miscellaneous service:

Age at

Retirement

Fraction

50 ........................

0.5000

501/4 ........................

0.5125

501/2 ........................

0.5250

503/4 ........................

0.5375

51 ........................

0.5500

511/4 ........................

0.5625

511/2 ........................

0.5750

513/4 ........................

0.5875

52 ........................

0.6000

521/4 ........................

0.6125

521/2 ........................

0.6250

523/4 ........................

0.6375

53 ........................

0.6500

531/4 ........................

0.6625

531/2 ........................

0.6750

533/4 ........................

0.6875

54 ........................

0.7000

541/4 ........................

0.7125

541/2 ........................

0.7250

543/4 ........................

0.7375

55 ........................

0.7500

551/4 ........................

0.7625

551/2 ........................

0.7750

553/4 ........................

0.7875

56 ........................

0.8000

561/4 ........................

0.8125

561/2 ........................

0.8250

563/4 ........................

0.8375

57 ........................

0.8500

571/4 ........................

0.8625

571/2 ........................

0.8750

573/4 ........................

0.8875

58 ........................

0.9000

581/4 ........................

0.9125

581/2 ........................

0.9250

583/4 ........................

0.9375

59 ........................

0.9500

591/4 ........................

0.9625

591/2 ........................

0.9750

593/4 ........................

0.9875

60 ........................

1.0000

601/4 ........................

1.0125

601/2 ........................

1.0250

603/4 ........................

1.0375

61 ........................

1.0500

611/4 ........................

1.0625

611/2 ........................

1.0750

613/4 ........................

1.0875

62 ........................

1.1000

621/4 ........................

1.1125

621/2 ........................

1.1250

623/4 ........................

1.1375

63 ........................

1.1500

631/4 ........................

1.1625

631/2 ........................

1.1750

633/4 ........................

1.1875

64 ........................

1.2000

641/4 ........................

1.2125

641/2 ........................

1.2250

643/4 ........................

1.2375

65 ........................

1.2500

(b) This section shall not apply to a National Guard member.

(c) This section shall not apply to anyone who first becomes a member on or after January 1, 2013.

(Amended by Stats. 2012, Ch. 296, Sec. 25. Effective January 1, 2013.)



21076.5

(a) The service retirement allowance for a state miscellaneous or state industrial member who first becomes a member on or after January 1, 2013, who has elected the benefits of this section is a pension equal to the fraction of one-hundredth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year in the following table, multiplied by the member’s number of years of state miscellaneous service:

Fraction

52 ........................

0.6500

521/4 ........................

0.6600

521/2 ........................

0.6700

0.6800

53 ........................

0.6900

531/4 ........................

0.7000

531/2 ........................

0.7100

533/4 ........................

0.7200

54 ........................

0.7300

541/4 ........................

0.7400

541/2 ........................

0.7500

543/4 ........................

0.7600

55 ........................

0.7700

551/4 ........................

0.7800

551/2 ........................

0.7900

553/4 ........................

0.8000

56 ........................

0.8100

561/4 ........................

0.8200

561/2 ........................

0.8300

563/4 ........................

0.8400

57 ........................

0.8500

571/4 ........................

0.8600

571/2 ........................

0.8700

573/4 ........................

0.8800

58 ........................

0.8900

581/4 ........................

0.9000

581/2 ........................

0.9100

583/4 ........................

0.9200

59 ........................

0.9300

591/4 ........................

0.9400

591/2 ........................

0.9500

593/4 ........................

0.9600

60 ........................

0.9700

601/4 ........................

0.9800

601/2 ........................

0.9900

603/4 ........................

1.0000

61 ........................

1.0100

611/4 ........................

1.0200

611/2 ........................

1.0300

613/4 ........................

1.0400

62 ........................

1.0500

621/4 ........................

1.0600

621/2 ........................

1.0700

623/4 ........................

1.0800

63 ........................

1.0900

631/4 ........................

1.1000

631/2 ........................

1.1100

633/4 ........................

1.1200

64 ........................

1.1300

641/4 ........................

1.1400

641/2 ........................

1.1500

643/4 ........................

1.1600

65 ........................

1.1700

651/4 ........................

1.1800

651/2 ........................

1.1900

653/4 ........................

1.2000

66 ........................

1.2100

661/4 ........................

1.2200

661/2 ........................

1.2300

663/4 ........................

1.2400

67 ........................

1.2500

(b) This section shall not apply to a National Guard member.

(Added by Stats. 2012, Ch. 296, Sec. 26. Effective January 1, 2013.)



21077

(a) The service retirement allowance for a state miscellaneous or state industrial member who elects to be subject to this section shall be: the sum of the allowance for service rendered under the Second Tier retirement formula, computed pursuant to Section 21076, added to the allowance for service rendered as a state miscellaneous or state industrial member covered under the First Tier formula, computed pursuant to Section 21353 or 21354.1, as applicable.

(b) This section shall not apply to a National Guard member.

(Amended by Stats. 2007, Ch. 355, Sec. 24. Effective January 1, 2008.)






ARTICLE 3 - Second Tier Retirement—Contracting Agencies

21090

(a) The governing body of a contracting agency may establish a two-tiered retirement system developed by the board .

(b) It is the intent of the Legislature to make a two-tiered retirement system a matter for bargaining pursuant to provisions of law relating to employer-employee relations.

(Amended by Stats. 1996, Ch. 906, Sec. 133. Effective January 1, 1997.)



21091

(a) Contracting agencies as defined in Section 20022, some or all of whose employees are miscellaneous members included in the federal system, may amend their contracts with the board to provide an alternate level of benefits pursuant to this article. The alternate level of benefits shall be provided to all local miscellaneous members of a contracting agency whose services are also covered under the federal system who first become members of this system on and after the contract amendment effective date and shall be made available by election to eligible members also covered under the federal system who were employees of the contracting agency prior to the effective date of the employer’s contract amendment as specified in Section 21099.

(b) This article shall not apply to any agency with a memorandum of understanding that precludes any changes in the retirement coverage of the employee bargaining unit subject to that agreement.

(Amended by Stats. 1996, Ch. 906, Sec. 134. Effective January 1, 1997.)



21092

(a) The normal rate of contribution for a local miscellaneous member subject to this article shall be 2 percent of compensation paid the member. A contracting agency may pay all or a portion of the member’s normal contributions, pursuant to Section 20691.

(b) Notwithstanding subdivision (a), a new member, as defined in Section 7522.04, shall have a contribution rate of at least 50 percent of the normal cost, pursuant to Section 7522.30.

(Amended by Stats. 2013, Ch. 526, Sec. 22. Effective January 1, 2014.)



21093

(a) Except as provided in subdivision (b), a local miscellaneous member subject to this article may be retired for service upon his or her written application to the board if he or she has attained age 55 and is credited with five years of service.

(b) Any person who was a member of this system prior to the effective date of the employer’s contract amendment to be subject to this article, and who elects to become subject to this article, may be retired for service upon his or her written application to the board if he or she has attained age 50 and is credited with five years of combined service.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21094

(a) The service retirement allowance for a local miscellaneous member subject to this article shall be calculated in accordance with Section 21100.

(b) “Final compensation” for purposes of determining any benefits payable under this part for any local miscellaneous member service subject to this article shall be as defined by Section 20037 and shall not be reduced by any fraction or amount due to the inclusion in the federal system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21095

(a) Participation in the plan afforded by this article shall be made available to any employee who was included in the federal system and who was a member of this system prior to the effective date of the employer’s contract amendment to be subject to this article. The election shall be irrevocable, shall be effective on the first day of the pay period following the member’s election, and shall apply to all future service rendered by the member with that agency. Each contracting agency shall ensure each eligible member receives sufficient information to permit an informed election, is counseled regarding the benefits provided by this article, and receives an election document. The election document shall be filed with the contracting agency, and the contracting agency shall report the member’s irrevocable election to the board.

(b) A member subject to this article shall be subject to all other provisions of this part. However, in the event of a conflict, this article shall supersede and prevail over other provisions contained in this part.

(Amended by Stats. 2006, Ch. 538, Sec. 296. Effective January 1, 2007.)



21096

The employer contribution rate of a contracting agency subject to this article shall be determined by the board as otherwise provided by this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21097

(a) The monthly allowances payable to members based on service subject to this article shall be annually adjusted pursuant to Section 21329.

(b) The percentage of the amount of his or her retirement allowance as it was at his or her death payable based on service credited to him or her as a member subject to Section 21624, for a member subject to this article, shall be 25 percent.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21098

The disability retirement pension for local miscellaneous service subject to this article shall be one of the following:

(a) Ninety percent of the factor applicable at age 65 as set forth in Section 21094 times final compensation multiplied by the number of years of service credited to him or her.

(b) If the disability retirement allowance computed under subdivision (a) does not exceed one-third of his or her final compensation, 90 percent of the benefit that would be payable to the member had the member continued in employment until age 65 but in that case the retirement allowance shall not exceed one-third of the final compensation. This subdivision is not applicable to members who are not entitled, at the time of retirement, to be credited with at least 10 years of service.

(c) If the disability retirement allowance is derived from this section and Section 21423, and would otherwise exceed the maximums provided by these sections, the pension payable with respect to each section shall be reduced in the same proportion as the allowance computed as though there was no limit, so that the total of the pensions shall equal the maximum allowed.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21099

This article shall not apply to a contracting agency nor its employees until, first, it is agreed to in a written memorandum of understanding entered into by an employer and representatives of employees and, second, the contracting agency elects to be subject to it by amendment to its contract made in the manner prescribed for approval of contracts or in the case of a new contract, by express provision of the contract. The operative date of this article with respect to a local miscellaneous member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this article.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21100

(a) The service retirement allowance for a local miscellaneous member who is subject to this article is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-hundredth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year in the following table, multiplied by the member’s number of years of local miscellaneous service subject to this article:

Fraction

50  ........................

.5000

50¼  ........................

.5167

50½  ........................

.5334

50¾  ........................

.5500

51  ........................

.5667

51¼  ........................

.5834

51½  ........................

.6000

51¾  ........................

.6167

52  ........................

.6334

52¼  ........................

.6500

52½  ........................

.6667

52¾  ........................

.6834

53  ........................

.7000

53¼  ........................

.7167

53½  ........................

.7334

53¾  ........................

.7500

54  ........................

.7667

54¼  ........................

.7834

54½  ........................

.8000

54¾  ........................

.8167

55  ........................

.8334

55¼  ........................

.8500

55½  ........................

.8667

55¾  ........................

.8834

56  ........................

.9000

56¼  ........................

.9167

56½  ........................

.9334

56¾  ........................

.9500

57  ........................

.9667

57¼  ........................

.9834

57½  ........................

1.0000

57¾  ........................

1.0167

58  ........................

1.0334

58¼  ........................

1.0500

58½  ........................

1.0667

58¾  ........................

1.0834

59  ........................

1.1000

59¼  ........................

1.1167

59½  ........................

1.1334

59¾  ........................

1.1500

60  ........................

1.1667

60¼  ........................

1.1834

60½  ........................

1.2000

60¾  ........................

1.2167

61  ........................

1.2334

61¼  ........................

1.2500

61½  ........................

1.2667

61¾  ........................

1.2834

62  ........................

1.3000

62¼  ........................

1.3167

62½  ........................

1.3334

62¾  ........................

1.3500

63  ........................

1.3667

63¼  ........................

1.3834

63½  ........................

1.4000

63¾  ........................

1.4167

64  ........................

1.4334

64¼  ........................

1.4500

64½  ........................

1.4667

64¾  ........................

1.4834

65  ........................

1.5000

(b) The service retirement allowance for a local miscellaneous member who, pursuant to Section 21095, elects to be subject to this article shall be the sum of the allowance for service rendered subsequent to the effective date of the election computed pursuant to subdivision (a) of this section, added to the allowance for service rendered as a local miscellaneous member prior to the effective date of the election, computed pursuant to the formula specified in the employer’s contract with the board.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 4 - Reduced Worktime for Partial Service Retirement

21110

It is the intent of the Legislature that reduced worktime for partial service retirement may, at the discretion of a public agency employer, be made available to public agency employees eligible pursuant to Section 21111 who do not desire to work standard working hours on a full-time basis.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21111

Any public agency employee, who is a local member of this system working standard hours on a full-time basis, and who is eligible to retire pursuant to Section 21118, may elect to participate in reduced worktime for partial service retirement pursuant to Sections 21110 through 21115.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21112

“Reduced worktime for partial service retirement” means any arrangement of worktime agreeable to both the public agency employer and the employee that aggregates no less, on a monthly basis, than a 20 percent reduction nor more than a 60 percent reduction from what would in that position be considered full-time employment, combined with the concurrent payment of proportionally reduced compensation and proportionally reduced retirement benefits.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21113

(a) A public agency employee who voluntarily reduces his or her worktime for partial service retirement pursuant to Sections 21110 through 21115, and who subsequently returns to a full-time work schedule pursuant to the policy of the public agency employer, shall be ineligible for five years thereafter to again participate pursuant to those sections. The public agency employer may require a participating employee to return to full-time employment only in the event of an emergency requiring his or her full-time service.

(b) A public agency employee who is participating pursuant to Sections 21110 through 21115 in reduced worktime for partial service retirement may: (1) elect only once in each fiscal year to further reduce his or her worktime; (2) elect only once in five years to increase his or her worktime to another less than full-time schedule.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21114

All persons employed in reduced worktime positions for partial service retirement pursuant to Sections 21110 through 21115 shall receive proportionally reduced compensation and, on a pro rata basis, all benefits customarily available to full-time employees of a public agency in similar classes or positions in accordance with the personnel policies of the public agency employer or pursuant to provisions of a memorandum of understanding reached pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21115

A public agency employer may elect to make Sections 21110 through 21115 applicable to the agency and if it does so, the public agency employer shall establish other personnel policies or guidelines required for the administration of the reduced worktime for partial retirement program within the agency.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21116

Except as otherwise expressly provided, and notwithstanding Section 20060, state miscellaneous members participating in reduced worktime for partial service retirement pursuant to Article 1.7 (commencing with Section 19996.30) of Chapter 7 of Part 2.6 or local members participating in reduced worktime for partial service retirement pursuant to Sections 21110 through 21115, shall be considered members and shall not be considered retired, until they elect to become fully retired.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21117

A state miscellaneous member or industrial member, other than a university member, shall be partially retired for service upon his or her written application to the board if he or she has elected to participate in partial service retirement pursuant to Article 1.7 (commencing with Section 19996.30) of Chapter 7 of Part 2.6, and has attained the applicable normal retirement age as prescribed by regulations of the board.

(Amended by Stats. 2009, Ch. 130, Sec. 26. Effective January 1, 2010.)



21117.5

Notwithstanding any other provision of law, a person who is solely a National Guard member shall not be partially retired for service, nor shall service with the California National Guard be used to qualify for benefits as described in Section 21117.

(Added by Stats. 2007, Ch. 355, Sec. 25. Effective January 1, 2008.)



21118

(a) A local member shall be partially retired for service upon his or her written application to the board if he or she has elected to participate in partial service retirement pursuant to Sections 21110 through 21115, provided he or she has attained the applicable normal retirement age as prescribed by regulations of the board.

(b) This section shall not apply to a contracting agency or its employees until the contracting agency elects to be subject to it by amendment to its contract made in a manner prescribed for approval of contracts or in the case of a new contract, by express provision of the contract. The operative date of this section with respect to a local member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this section.

(Amended by Stats. 2009, Ch. 130, Sec. 27. Effective January 1, 2010.)



21119

Article 3 (commencing with Section 21310) of Chapter 13, relating to cost-of-living adjustments, shall not apply to an employee who is participating in reduced worktime for partial service retirement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21120

Section 21546 shall apply to any member while in state service in partial service retirement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 5 - Compulsory Retirement

21130

(a) Except as provided in subdivision (b), every patrol member subject to Section 21362, 21362.2, or 21363.1, as applicable, shall be retired on the first day of the calendar month succeeding that in which he or she attains the age of 60 years.

(b) Subdivision (a) does not apply to a Commissioner of the California Highway Patrol, as specified in Section 2107 of the Vehicle Code, appointed on or after January 1, 2008.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 778, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 4 of Ch. 778.)



21130-1

(a) Every patrol member subject to Section 21362, 21362.2, or 21363.1, as applicable, shall be retired on the first day of the calendar month succeeding that in which he or she attains the age of 60 years.

(b) This section shall be operative January 1, 2018.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 778, Sec. 4. Effective January 1, 2014. Section operative January 1, 2018, by its own provisions.)



21131

Notwithstanding any other provision of law, a local contracting agency may amend its contract to fix a mandatory retirement age for local safety members attaining the age of 60 when the agency also has established that the age of a safety member is a bona fide occupational qualification reasonably necessary to the normal operation of the principal services provided by safety members.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21132

Every state safety member shall be retired on the first day of the calendar month succeeding that in which he or she attains age 65. Every member who has attained age 65 when he or she becomes a state safety member shall be retired on the first day of the following month.

This section shall not apply to members represented by State Bargaining Unit 16 or State Bargaining Unit 19.

(Amended by Stats. 2006, Ch. 237, Sec. 6. Effective September 13, 2006.)






ARTICLE 6 - Disability Retirement

21150

(a) A member incapacitated for the performance of duty shall be retired for disability pursuant to this chapter if he or she is credited with five years of state service, regardless of age, unless the person has elected to become subject to Section 21076, 21076.5, or 21077.

(b) A member subject to Section 21076, 21076.5, or 21077 who becomes incapacitated for the performance of duty shall be retired for disability pursuant to this chapter if he or she is credited with 10 years of state service, regardless of age, except that a member may retire for disability if he or she had five years of state service prior to January 1, 1985.

(c) For purposes of this section, “state service” includes service to the state for which the member, pursuant to Section 20281.5, did not receive credit.

(Amended by Stats. 2013, Ch. 526, Sec. 23. Effective January 1, 2014.)



21151

(a) Any patrol, state safety, state industrial, state peace officer/firefighter, or local safety member incapacitated for the performance of duty as the result of an industrial disability shall be retired for disability, pursuant to this chapter, regardless of age or amount of service.

(b) This section also applies to local miscellaneous members if the contracting agency employing those members elects to be subject to this section by amendment to its contract.

(c) This section also applies to all of the following:

(1) State miscellaneous members employed by the Department of Justice who perform the duties now performed in positions with the class title of Criminalist (Class Code 8466), or Senior Criminalist (Class Code 8478), or Criminalist Supervisor (Class Code 8477), or Criminalist Manager (Class Code 8467), Latent Print Analyst I (Class Code 8460), Latent Print Analyst II (Class Code 8472), or Latent Print Supervisor (Class Code 8473).

(2) State miscellaneous members employed by the Department of the California Highway Patrol who perform the duties now performed in positions with the class title of Communications Operator I, California Highway Patrol (Class Code 1663), Communications Operator II, California Highway Patrol (Class Code 1664), Communications Supervisor I, California Highway Patrol (Class Code 1662), or Communications Supervisor II, California Highway Patrol (Class Code 1665).

(3) State miscellaneous members whose disability resulted under the conditions specified in Sections 20046.5 and 20047.

(4) State miscellaneous members in State Bargaining Unit 12 employed by the Department of Transportation, if a memorandum of understanding has been agreed to by the state employer and the recognized employee organization making this paragraph applicable to those members.

(d) This section does not apply to local safety members described in Section 20423.6, unless this section has been made applicable to local miscellaneous members pursuant to subdivision (b).

(e) This section does not apply to state safety members described in Section 20401.5.

(Amended by Stats. 2005, Ch. 328, Sec. 7. Effective January 1, 2006.)



21152

Application to the board for retirement of a member for disability may be made by:

(a) The head of the office or department in which the member is or was last employed, if the member is a state member other than a university member.

(b) The university if the member is an employee of the university.

(c) The governing body, or an official designated by the governing body, of the contracting agency, if the member is an employee of a contracting agency.

(d) The member or any person in his or her behalf.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21153

Notwithstanding any other provision of law, an employer may not separate because of disability a member otherwise eligible to retire for disability but shall apply for disability retirement of any member believed to be disabled, unless the member waives the right to retire for disability and elects to withdraw contributions or to permit contributions to remain in the fund with rights to service retirement as provided in Section 20731.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21154

The application shall be made only (a) while the member is in state service, or (b) while the member for whom contributions will be made under Section 20997, is absent on military service, or (c) within four months after the discontinuance of the state service of the member, or while on an approved leave of absence, or (d) while the member is physically or mentally incapacitated to perform duties from the date of discontinuance of state service to the time of application or motion. On receipt of an application for disability retirement of a member, other than a local safety member with the exception of a school safety member, the board shall, or of its own motion it may, order a medical examination of a member who is otherwise eligible to retire for disability to determine whether the member is incapacitated for the performance of duty. On receipt of the application with respect to a local safety member other than a school safety member, the board shall request the governing body of the contracting agency employing the member to make the determination.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21155

If the board requests a person to submit to a medical examination, he or she shall be entitled to reimbursement for expenses of transportation, and meals and lodging incident to the examination if he or she is required to travel more than 50 miles one way. Standard per diem rates in effect for state employees as authorized by current law shall be used for the reimbursement; provided, that higher costs of lodging may be paid if supported by receipt and determined necessary by the board. “Expenses of transportation” with respect to the use of private transportation includes mileage fees from the person’s home to the place of examination and back to a maximum of 300 miles round trip or within the state at the appropriate current rate per mile authorized to state employees for use of private vehicles in accordance with current law plus bridge tolls. The per diem and mileage may be paid to the person by this system at the time he or she is given notification of the time and place of examination.

(Amended by Stats. 1996, Ch. 907, Sec. 8. Effective January 1, 1997.)



21156

(a) (1) If the medical examination and other available information show to the satisfaction of the board, or in case of a local safety member, other than a school safety member, the governing body of the contracting agency employing the member, that the member in the state service is incapacitated physically or mentally for the performance of his or her duties and is eligible to retire for disability, the board shall immediately retire him or her for disability, unless the member is qualified to be retired for service and applies therefor prior to the effective date of his or her retirement for disability or within 30 days after the member is notified of his or her eligibility for retirement on account of disability, in which event the board shall retire the member for service.

(2) In determining whether a member is eligible to retire for disability, the board or governing body of the contracting agency shall make a determination on the basis of competent medical opinion and shall not use disability retirement as a substitute for the disciplinary process.

(b) (1) The governing body of a contracting agency upon receipt of the request of the board pursuant to Section 21154 shall certify to the board its determination under this section that the member is or is not incapacitated.

(2) The local safety member may appeal the determination of the governing body. Appeal hearings shall be conducted by an administrative law judge of the Office of Administrative Hearings pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of this title.

(Amended by Stats. 2008, Ch. 370, Sec. 3. Effective January 1, 2009.)



21157

The governing body of a contracting agency shall make its determination within six months of the date of the receipt by the contracting agency of the request by the board pursuant to Section 21154 for a determination with respect to a local safety member.

A local safety member may waive the requirements of this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21158

Upon the receipt by the board of an application for disability retirement with respect to a state peace officer/firefighter member, state patrol member, or a state safety member, the board shall inform both the employer and the member of all information required for the board to make its determination. The board shall make its determination within three months of the receipt by the board of all information required to make a determination for disability retirement on an application submitted by a state peace officer/firefighter member, state patrol member, or a state safety member for disability retirement pursuant to this article.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21159

(a) Notwithstanding any other provision of law, a state member shall not be retired for industrial disability for an illness or injury that occurs on or after January 1, 1993, unless the member is incapacitated for the performance of duty in any employment with the state employer and the disability is of permanent or extended and uncertain duration, as determined by the Department of Human Resources. This section shall only apply to state safety, state industrial, and state miscellaneous members employed in any state bargaining units for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section. The Director of Human Resources may adopt rules regarding job placement and other related activities necessary for the administration of this section and Section 21195.

(b) A state member who, because of the enactment of this section is no longer eligible to retire for industrial disability and accepts alternate employment with the state in which the compensation is less than that received in the position held at the time of the illness or injury, shall, upon certification of the Department of Human Resources to the board, become entitled to benefits under the partial disability retirement program set forth in Section 21160.

(c) The employee shall have the right of appeal to the Department of Human Resources regarding: (1) the requirement to participate or (2) the exclusion from participating in the program described in this section and Section 21160.

(d) For all other disputes relative to this section and Section 21160, the employee shall seek administrative remedy from his or her appointing power through the departmental complaint process.

(e) The appointing power of the affected employee shall reimburse the Department of Human Resources for any costs associated with the administration of this provision.

(f) This section shall not apply to any job-related or job-incurred illness or injury that occurs on or after January 1, 2000.

(Amended by Stats. 2012, Ch. 665, Sec. 128. Effective January 1, 2013.)



21160

(a) Any state member who is subject to Section 21159 and does not qualify for industrial disability retirement under this part, or is reinstated from industrial disability retirement pursuant to Section 21195, and accepts another job in state service, shall be paid a partial disability retirement program benefit payment from this system in an amount, to be calculated by the Department of Human Resources and certified to the board, that, when added to the salary earned by the employee in the current state position, would be equal to the state salary earned by the member at the time of becoming unable to perform the duties of his or her previous position. This supplemental payment shall not result in the member being deemed to be retired.

(b) The partial disability retirement program benefit payments made under this section shall be paid for by the state employer in the same manner as all other state retirement benefits are funded.

(c) This section shall not apply to any job-related or job-incurred illness or injury that occurs on or after January 1, 2000.

(Amended by Stats. 2012, Ch. 665, Sec. 129. Effective January 1, 2013.)



21161

(a) A partial disability retirement program is established by Section 21160 for state employees subject to Section 21159. The benefits paid under this program shall be paid pursuant to Sections 21159 and 21160 and shall not be considered compensation for purposes of Section 20630.

(b) This section shall not apply to any job-related or job-incurred illness or injury that occurs on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 402, Sec. 17. Effective September 11, 2000. Applicable from January 1, 2000, by Sec. 22 of Ch. 402.)



21162

A member whose membership continues under Section 20731 shall be retired for disability and receive a retirement allowance based on the service credited to him or her at the time of retirement during any period in which he or she receives a disability retirement allowance under a county retirement system , subject to the following conditions:

(a) That the allowance shall not be paid if entry into employment resulting in membership of the county system occurred prior to October 1, 1957, or after more than 90 days of discontinuance of state service.

(b) That the allowance shall not exceed an amount that, when added to the allowance paid under the other system, equals the allowance that would be paid if the member’s state service were credited under the other system where retirement is for disability not arising out of or in the course of employment subject to the other system. However, the allowance shall in any event be no less than an annuity that is the actuarial equivalent of member’s contributions.

(c) That the allowance shall be an annuity that is the actuarial equivalent of accumulated contributions where retirement under the other system is for disability arising out of and in the course of employment subject to the other system.

(Amended by Stats. 1996, Ch. 906, Sec. 139. Effective January 1, 1997.)



21163

Notwithstanding any other provision of this article, the retirement of a member who has been granted or is entitled to sick leave or who is entitled to compensating time off for overtime, shall not become effective until the expiration of the sick leave with compensation and the expiration of the compensating time off with compensation, unless the member applies for or consents to his or her retirement as of an earlier date, or unless, with respect to sick leave, the provisions of a local ordinance or resolution or the rules or regulations of the employer provide to the contrary. This section shall also be applicable to a state member who participates in the annual leave program and who has been granted annual leave for the reasons applicable to sick leave.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21164

Notwithstanding any other provision of this article, the retirement for disability of a local safety member, other than a school safety member, shall not be effective without the member’s consent earlier than the date upon which leave of absence without loss of salary under Section 4850 of the Labor Code because of the disability terminates, or the earlier date during the leave as of which the disability is permanent and stationary as found by the Workers’ Compensation Appeals Board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21165

Notwithstanding any other provision of this article, the retirement for disability of a member, other than a local safety member, with the exception of a school safety member, who has been granted or is entitled to a leave of absence with compensation, which shall include nonindustrial disability insurance benefits payable pursuant to Article 5 (commencing with Section 19878) of Chapter 2.5 of Part 2.6, shall not become effective prior to the expiration of the leave of absence with compensation, unless the member applies for or consents to his or her retirement as of an earlier date.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21166

If a member is entitled to a different disability retirement allowance according to whether the disability is industrial or nonindustrial and the member claims that the disability as found by the board, or in the case of a local safety member by the governing body of his or her employer, is industrial and the claim is disputed by the board, or in case of a local safety member by the governing body, the Workers’ Compensation Appeals Board, using the same procedure as in workers’ compensation hearings, shall determine whether the disability is industrial.

The jurisdiction of the Workers’ Compensation Appeals Board shall be limited solely to the issue of industrial causation, and this section shall not be construed to authorize the Workers’ Compensation Appeals Board to award costs against this system pursuant to Section 4600, 5811, or any other provision of the Labor Code.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21167

At any time within 20 days after the service of any findings of fact by the Workers’ Compensation Appeals Board under this part, any party aggrieved thereby, or the board, may petition for a rehearing upon one or more of the following grounds, and no other:

(a) That the Workers’ Compensation Appeals Board acted without or in excess of its powers.

(b) That the findings of fact were procured by fraud.

(c) That the evidence does not justify the findings of fact.

(d) That the petitioner has discovered new evidence material to him or her, that he or she could not, with reasonable diligence, have discovered and produced at the hearing.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21168

Within 30 days after the petition for rehearing is denied, or, if the petition is granted, within 30 days after the rendition of amended findings of fact on rehearing, any person affected thereby, including this system, may apply to the Supreme Court or to the court of appeal of the appellate district in which he or she resides, for a writ of review, for the purpose of inquiring into and determining the lawfulness of the findings of the Workers’ Compensation Appeals Board.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21169

The writ of review shall be made returnable not later than 30 days after the date of issuance thereof, and shall direct the Workers’ Compensation Appeals Board to certify its record in the case to the court. On the return day the cause shall be heard in the court unless continued for good cause. No new or additional evidence shall be introduced in the court, but the cause shall be heard on the record of the appeals board, as certified to by it.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21170

The review by the court shall not be extended further than to determine whether the Workers’ Compensation Appeals Board acted without or in excess of its powers, or unreasonably, or whether its act was procured by fraud.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21171

The Workers’ Compensation Appeals Board shall have continuing jurisdiction over its determinations made under Section 21166 and may at any time within five years of the date of injury, upon notice and after an opportunity to be heard is given to the parties in interest, rescind, alter, or amend the determination, good cause appearing therefor.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21172

If the retirement allowance of any person retired for disability is canceled for any cause other than reentrance into state service, and if he or she does not reenter state service, an amount that is the actuarial equivalent of his or her annuity at cancellation, based on a disabled life, but not exceeding the amount of his or her accumulated contributions at the time of his or her retirement for disability, shall be credited to his or her individual account, and shall be refunded to him or her unless he or she elects, under Section 20731, to allow his or her accumulated contributions to remain in the retirement fund.

The actuarial equivalent under this section shall be adjusted by the board every 10 years, or more frequently, to agree with the interest rate and mortality tables in effect at the commencement of each such 10-year or succeeding interval.

(Amended by Stats. 1996, Ch. 906, Sec. 140. Effective January 1, 1997.)



21173

The governing body of a contracting agency may delegate any authority or duty conferred or imposed under this article to a subordinate officer subject to conditions it may impose.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21174

If it is not claimed that the disability is industrial or if the claim is made and the member so requests, the board shall proceed with retirement and with the payment of the benefits as are payable when disability is not industrial. If the Workers’ Compensation Appeals Board subsequently determines that disability is industrial, an amount equal to the benefits paid shall be deducted from the benefits payable under this system because of the determination. No additional benefits shall be payable, however, because disability is determined to be industrial unless the application for that determination is filed with the Workers’ Compensation Appeals Board or in the office of this system in Sacramento, for transmission to the Workers’ Compensation Appeals Board within two years after the effective date of the member’s retirement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21175

If any recipient of a disability retirement allowance under the minimum age for voluntary retirement for service applicable to members of his or her class refuses to submit to medical examination the pension portions of his or her allowance may be discontinued until his or her withdrawal of the refusal. If the refusal continues for one year his or her disability retirement allowance may be canceled.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21176

If a recipient of a disability retirement allowance reenters state service and is eligible for membership in this system, his or her allowance shall be canceled and he or she shall immediately become a member of this system. His or her individual account shall be credited with an amount that is the actuarial equivalent of his or her annuity at that time, as based on a disabled life, but not exceeding the amount of his or her accumulated contributions at the time of his or her retirement for disability. He or she shall receive credit for prior service in the same manner as though he or she had never been retired for disability.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 7 - Reinstatement from Retirement

21190

A person who has been retired under this system for service may be reinstated from retirement by the board as provided in this article, and thereafter may be employed by the state or by a contracting agency in accordance with the laws governing that service, in the same manner as a person who has not been so retired.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21191

Subject to Sections 21197 and 21201, notwithstanding any other provision of law to the contrary, a person who has been retired under this system for industrial disability shall be reinstated from retirement pursuant to this article, upon his or her application to the board, if, upon reinstatement, he or she will be employed by the state or any contracting agency as a state or local miscellaneous member.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21192

The board, or in case of a local safety member, other than a school safety member, the governing body of the employer from whose employment the person was retired, may require any recipient of a disability retirement allowance under the minimum age for voluntary retirement for service applicable to members of his or her class to undergo medical examination, and upon his or her application for reinstatement, shall cause a medical examination to be made of the recipient who is at least six months less than the age of compulsory retirement for service applicable to members of the class or category in which it is proposed to employ him or her. The board, or in case of a local safety member, other than a school safety member, the governing body of the employer from whose employment the person was retired, shall also cause the examination to be made upon application for reinstatement to the position held at retirement or any position in the same class, of a person who was incapacitated for performance of duty in the position at the time of a prior reinstatement to another position. The examination shall be made by a physician or surgeon, appointed by the board or the governing body of the employer, at the place of residence of the recipient or other place mutually agreed upon. Upon the basis of the examination, the board or the governing body shall determine whether he or she is still incapacitated, physically or mentally, for duty in the state agency, the university, or contracting agency, where he or she was employed and in the position held by him or her when retired for disability, or in a position in the same classification, and for the duties of the position with regard to which he or she has applied for reinstatement from retirement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21193

If the determination pursuant to Section 21192 is that the recipient is not so incapacitated for duty in the position held when retired for disability or in a position in the same classification or in the position with regard to which he or she has applied for reinstatement and his or her employer offers to reinstate that employee, his or her disability retirement allowance shall be canceled immediately, and he or she shall become a member of this system.

If the recipient was an employee of the state or of the university and is so determined to be not incapacitated for duty in the position held when retired for disability or in a position in the same class, he or she shall be reinstated, at his or her option, to that position. However, in that case, acceptance of any other position shall immediately terminate any right to reinstatement. A recipient who is found to continue to be incapacitated for duty in his or her former position and class, but not incapacitated for duty in another position for which he or she has applied for reinstatement and who accepts employment in the other position, shall upon subsequent discontinuance of incapacity for service in his or her former position or a position in the same class, as determined by the board under Section 21192, be reinstated at his or her option to that position.

If the recipient was an employee of a contracting agency other than a local safety member, with the exception of a school safety member, the board shall notify it that his or her disability has terminated and that he or she is eligible for reinstatement to duty. The fact that he or she was retired for disability does not prejudice any right to reinstatement to duty which he or she may claim.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21194

A person who has been partially retired under this system pursuant to Article 1.7 (commencing with Section 19996.30) of Chapter 7 of Part 2.6 or pursuant to Sections 21110 through 21115 may be reinstated from partial retirement by the board as provided in this article, and thereafter may continue to be employed on a full-time basis by the state, in the same manner as a person who has not been so retired.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21195

(a) Notwithstanding any other section in Article 6 (commencing with Section 21150) or in this article, the Department of Human Resources may reinstate a person who has retired for industrial disability pursuant to Section 21410, within 12 months after the effective date of retirement, if it has identified an available position with duties that the employee is able to perform. Upon reinstatement, the person shall become entitled to benefits under the partial disability retirement program pursuant to Section 21160.

(b) This section shall not apply to any job-related or job-incurred illness or injury that occurs on or after January 1, 2000.

(Amended by Stats. 2012, Ch. 665, Sec. 130. Effective January 1, 2013.)



21196

The board may reinstate a person from retirement upon (a) his or her application to the board for reinstatement and (b) the determination of the board that his or her age at the date of application for reinstatement is at least six months less than the age of compulsory retirement for service applicable to members of the class or category in which it is proposed to employ him or her. The provisions of clause (b) of this section shall apply only to patrol, state peace officer/firefighters, and safety members. The effective date of reinstatement for purposes of this article shall be the first day of compensated employment following approval of reinstatement.

(Added by renumbering Section 21101 by Stats. 1996, Ch. 906, Sec. 135. Effective January 1, 1997.)



21197

The board may reinstate a person from industrial disability retirement to a miscellaneous member position upon all of the following:

(a) His or her application to the board for reinstatement.

(b) The determination of the board, based upon medical examination, that he or she is not incapacitated for the duties to be assigned to him or her.

(c) The determination of the board that the employer from whose employment the person was retired for industrial disability has been furnished a notice of intent to reinstate that person, that contains information that he or she may be entitled to resume an industrial disability retirement allowance using the salaries earnable under the miscellaneous member position upon termination of the miscellaneous member employment.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21198

A person who has been retired under this system for service following an involuntary termination of his or her employment, and who is subsequently reinstated to that employment pursuant to an administrative or judicial proceeding, shall be reinstated from retirement. The requirements of Section 21196 shall not apply to that reinstatement. Reinstatement shall be effective as of the date from which salary is awarded in the administrative or judicial proceedings, and his or her rights and obligations shall be as specified in this article. However, amounts paid to the person during retirement for any period after the date from which salary is awarded, shall be repaid by him or her to this system, and contributions shall be made for any period for which salary is awarded in the administrative or judicial proceedings in the amount that he or she would have contributed had his or her employment not been terminated, and he or she shall receive credit as state service for the period for which salary is awarded.

(Amended by Stats. 1996, Ch. 906, Sec. 142. Effective January 1, 1997.)



21199

A person who has been retired under this system for service may be reinstated from retirement pursuant to this article, without regard to the requirements of Section 21196, upon his or her application to the board, if, upon reinstatement, he or she will be appointed by the Governor to any state office or employment.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21200

When any person is reinstated from retirement under this article, his or her retirement allowance shall be canceled immediately, and he or she shall become a member of this system as of the date of reinstatement. His or her individual account shall be credited with an amount that is the actuarial equivalent of his or her annuity at the date of reinstatement, not to exceed the amount of his or her accumulated contributions as it was at the date of retirement. His or her future rate of contributions and his or her retirement allowance upon subsequent retirement shall be determined in accordance with Chapter 8 (commencing with Section 20670) and Chapter 13 (commencing with Section 21250), respectively.

The actuarial equivalent under this section shall be adjusted by the board every 10 years, or more frequently, to agree with the interest rate and mortality tables in effect at the commencement of each such 10-year or succeeding interval.

(Amended by Stats. 1996, Ch. 906, Sec. 143. Effective January 1, 1997.)



21201

When any person is reinstated from industrial disability retirement under Sections 21191 and 21197, his or her retirement allowance shall be canceled immediately, and he or she shall become a member of this system as of the date of reinstatement. His or her individual account shall be credited with an amount that is the actuarial equivalent of his or her annuity at the date of reinstatement, not to exceed the amount of his or her accumulated contributions as it was at the date of retirement. Upon subsequent retirement, the board shall resume the payment of his or her previous industrial disability retirement allowance using the highest compensation earnable during any period of membership, notwithstanding Section 20036, to recalculate the industrial disability retirement allowance. The member shall receive, in addition to the disability retirement allowance from the employment in which he or she was granted the industrial disability retirement, an annuity purchased with his or her accumulated normal contributions made in respect to other employment covered by this system. If the member is qualified for service retirement, he or she shall receive his or her service retirement allowance, in lieu of the industrial retirement allowance, if the service retirement allowance is greater.

(Amended by Stats. 1999, Ch. 785, Sec. 7. Effective January 1, 2000.)



21202

A person employed in violation of Section 21220 shall be reinstated to membership in the category in which, and on the date on which, the unlawful employment occurred.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21203

A person who has been retired under this system for service may be reinstated from retirement pursuant to this article, without regard to the requirements of Section 21196, upon his or her application to the board if both of the following conditions occur:

(a) Upon reinstatement, he or she will be appointed by a state board or commission to the position to which the board or commission is entitled to appoint an employee exempt from civil service under the provisions of Article VII of the California Constitution.

(b) In the judgment of the board or commission he or she has special knowledge, experience and qualifications respecting the activities of the board or commission.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 8 - Employment after Retirement

21220

(a) A person who has been retired under this system, for service or for disability, may not be employed in any capacity thereafter by the state, the university, a school employer, or a contracting agency, unless the employment qualifies for service credit in the University of California Retirement Plan or the State Teachers’ Retirement Plan, unless he or she has first been reinstated from retirement pursuant to this chapter, or unless the employment, without reinstatement, is authorized by this article. A retired person whose employment without reinstatement is authorized by this article shall acquire no service credit or retirement rights under this part with respect to the employment.

(b) Any retired member employed in violation of this article shall:

(1) Reimburse this system for any retirement allowance received during the period or periods of employment that are in violation of law.

(2) Pay to this system an amount of money equal to the employee contributions that would otherwise have been paid during the period or periods of unlawful employment, plus interest thereon.

(3) Contribute toward reimbursement of this system for administrative expenses incurred in responding to this situation, to the extent the member is determined by the executive officer to be at fault.

(c) Any public employer that employs a retired member in violation of this article shall:

(1) Pay to this system an amount of money equal to employer contributions that would otherwise have been paid for the period or periods of time that the member is employed in violation of this article, plus interest thereon.

(2) Contribute toward reimbursement of this system for administrative expenses incurred in responding to this situation, to the extent the employer is determined by the executive officer of this system to be at fault.

(Amended by Stats. 2005, Ch. 328, Sec. 8. Effective January 1, 2006.)



21220.5

A retired person who has not attained the normal retirement age shall have a bona fide separation in service to the extent required by the Internal Revenue Code, and the regulations promulgated thereunder, before working after retirement pursuant to this article. The board shall establish, by regulation, the criteria under which a bona fide separation is satisfied.

(Added by Stats. 2003, Ch. 519, Sec. 19. Effective January 1, 2004.)



21221

A retired person may serve without reinstatement from retirement or loss or interruption of benefits provided by this system, as follows:

(a) As a member of any board, commission, or advisory committee, upon appointment by the Governor, the Speaker of the Assembly, the President pro Tempore of the Senate, director of a state department, or the governing board of the contracting agency. However, the appointment shall not be deemed employment within the meaning of Division 4 (commencing with Section 3200) and Division 4.5 (commencing with Section 6100) of the Labor Code, and shall not provide a basis for the payment of workers’ compensation to a retired state employee or to his or her dependents.

(b) As a school crossing guard.

(c) As a juror or election officer.

(d) As an elective officer on and after September 15, 1961. However, all rights and immunities which may have accrued under Section 21229 as it read prior to that section’s repeal during the 1969 Regular Session of the Legislature are hereby preserved.

(e) As an appointive member of the governing body of a contracting agency. However, the compensation for that office shall not exceed one hundred dollars ($100) per month.

(f) Upon appointment by the Legislature, or either house, or a legislative committee to a position deemed by the appointing power to be temporary in nature.

(g) Upon employment by a contracting agency to a position found by the governing body, by resolution, to be available because of a leave of absence granted to a person on payroll status for a period not to exceed one year and found by the governing body to require specialized skills. The temporary employment shall be terminated at the end of the leave of absence. Appointments under this section shall be reported to the board and shall be accompanied by the resolution adopted by the governing body.

(h) Upon interim appointment by the governing body of a contracting agency to a vacant position during recruitment for a permanent appointment and deemed by the governing body to require specialized skills or during an emergency to prevent stoppage of public business. A retired person shall only be appointed once to this vacant position. These appointments, including any made concurrently pursuant to Section 21224 or 21229, shall not exceed a combined total of 960 hours for all employers each fiscal year. The compensation for the interim appointment shall not exceed the maximum monthly base salary paid to other employees performing comparable duties as listed on a publicly available pay schedule for the vacant position divided by 173.333 to equal an hourly rate. A retired person appointed to a vacant position pursuant to this subdivision shall not receive any benefits, incentives, compensation in lieu of benefits, or any other forms of compensation in addition to the hourly rate. A retired annuitant appointed pursuant to this subdivision shall not work more than 960 hours each fiscal year regardless of whether he or she works for one or more employers.

(i) Upon appointment by the Administrative Director of the Courts to the position of Court Security Coordinator, a position deemed temporary in nature and requiring the specialized skills and experience of a retired professional peace officer.

(Amended by Stats. 2012, Ch. 833, Sec. 8. Effective January 1, 2013.)



21222

Notwithstanding Section 21221, if a retired person serves without reinstatement from retirement in an elective office and part or all of his or her retirement allowance is based on service in that elective office, the portion of the allowance based on service in that elective office shall be suspended during incumbency in that elective office. The entire retirement allowance shall be paid for time on and after the person vacates the elective office in the monthly amount payable had the allowance not been suspended.

The governing body of every employer other than the state shall cause immediate notice to be given to this system of the election of any retired person to an office of the employer.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21223

A retired person may serve without reinstatement from retirement or loss or interruption of benefits provided under this system upon approval of the Director of Human Resources or the governing body of a contracting agency, as the case may be, under employment by any state or contracting agency in which he or she previously served while a member of this system, where by reason of actual litigation, or a proceeding before the California Victim Compensation and Government Claims Board or the governing body of a contracting agency, as the case may be, or where the state or contracting agency desires to perpetuate testimony in connection with any anticipated litigation involving the state or contracting agency, and adverse interests, the services of the person are or may be necessary in preparing for trial or in testifying as to matters within or based upon his or her knowledge acquired while employed. He or she may be paid a per diem and actual and necessary traveling expenses, but he or she shall not be paid at a greater rate of compensation per diem than the rate ordinarily paid other persons by state agencies or the contracting agency for similar services. However, there shall be deducted from the per diem compensation sums equal to the retirement annuity allocable to the days of actual employment under this section.

(Amended by Stats. 2012, Ch. 665, Sec. 131. Effective January 1, 2013.)



21224

(a) A retired person may serve without reinstatement from retirement or loss or interruption of benefits provided by this system upon appointment by the appointing power of a state agency or public agency employer either during an emergency to prevent stoppage of public business or because the retired person has specialized skills needed in performing work of limited duration. These appointments shall not exceed a combined total of 960 hours for all employers each fiscal year. The compensation for the appointment shall not exceed the maximum monthly base salary paid to other employees performing comparable duties as listed on a publicly available pay schedule divided by 173.333 to equal an hourly rate. A retired person appointed pursuant to this section shall not receive any benefit, incentive, compensation in lieu of benefits, or other form of compensation in addition to the hourly pay rate. A retired annuitant appointed pursuant to this section shall not work more than 960 hours each fiscal year regardless of whether he or she works for one or more employers.

(b) (1) This section shall not apply to any retired person otherwise eligible if during the 12-month period prior to an appointment described in this section the retired person received any unemployment insurance compensation arising out of prior employment subject to this section with the same employer.

(2) A retired person who accepts an appointment after receiving unemployment insurance compensation as described in this subdivision shall terminate that employment on the last day of the current pay period and shall not be eligible for reappointment subject to this section for a period of 12 months following the last day of employment. The retired person shall not be subject to Section 21202 or subdivision (b) of Section 21220.

(Amended by Stats. 2012, Ch. 41, Sec. 14. Effective June 27, 2012.)



21225

(a) A retired person may serve without reinstatement from retirement or loss or interruption of benefits provided by this system as a substitute in a position requiring certification qualifications, pursuant to Section 59007 or 59113 of the Education Code, at the California School for the Deaf or the California School for the Blind, if that service does not exceed a total for all employers of 960 hours in a fiscal year.

(b) (1) This section shall not apply to a retired person otherwise eligible to serve without reinstatement from retirement, if during the 12-month period prior to an appointment described in this section, that retired person receives unemployment insurance compensation arising out of prior employment subject to this section with the same employer.

(2) A retired person who accepts an appointment after receiving unemployment insurance compensation as described in this subdivision shall terminate that employment on the last day of the current pay period and shall not be eligible for reappointment subject to this section for a period of 12 months following the last day of employment. The retired person shall not be subject to Section 21202 or subdivision (b) of Section 21220.

(Amended by Stats. 2006, Ch. 118, Sec. 11. Effective January 1, 2007.)



21226

(a) A retired person may serve without reinstatement from retirement or loss or interruption of benefits provided by this system as a member of the academic staff of a California community college or of the University of California, if that service does not exceed a total for all employers of 960 hours in a fiscal year.

(b) (1) This section shall not apply to a retired person otherwise eligible to serve without reinstatement from retirement, if during the 12-month period prior to an appointment described in this section, that retired person receives unemployment insurance compensation arising out of prior employment subject to this section with the same employer.

(2) A retired person who accepts an appointment after receiving unemployment insurance compensation as described in this subdivision shall terminate that employment on the last day of the current pay period and shall not be eligible for reappointment subject to this section for a period of 12 months following the last day of employment. The retired person shall not be subject to Section 21202 or subdivision (b) of Section 21220.

(Amended by Stats. 2006, Ch. 118, Sec. 12. Effective January 1, 2007.)



21227

(a) A retired person may serve without reinstatement from retirement or loss or interruption of benefits provided by this system as a member of the academic staff of the California State University, if that service does not exceed a total for all employers of 960 hours in a fiscal year or 50 percent of the hours the member was employed during the last fiscal year of service prior to retirement, whichever is less.

(b) (1) This section shall not apply to a retired person otherwise eligible to serve without reinstatement from retirement, if during the 12-month period prior to an appointment described in this section, that retired person receives unemployment insurance compensation arising out of prior employment subject to this section with the same employer.

(2) A retired person who accepts an appointment after receiving unemployment insurance compensation as described in this subdivision shall terminate that employment on the last day of the current pay period and shall not be eligible for reappointment subject to this section for a period of 12 months following the last day of employment. The retired person shall not be subject to Section 21202 or subdivision (b) of Section 21220.

(Amended by Stats. 2007, Ch. 130, Sec. 125. Effective January 1, 2008.)



21228

A person retired for disability who has not attained the mandatory age for retirement applicable to persons in the employment in which he or she will be employed, and whom the board finds not disabled for that employment, may be employed by any employer without reinstatement from retirement in a position other than that from which he or she retired or a position in the same member classification. His or her disability retirement pension shall be reduced during that employment to an amount that, when added to the compensation received, shall equal the maximum compensation earnable by a person holding the position that he or she held at the time of his or her retirement. Any employment shall terminate upon his or her attainment of the mandatory retirement age for persons in that employment. A person employed under this section shall not be concurrently employed under Section 21224, 21225, 21226, 21227, or 21229, or subdivision (h) of Section 21221.

(Amended by Stats. 2011, Ch. 440, Sec. 10. Effective January 1, 2012.)



21229

(a) A retired person may serve without reinstatement from retirement or loss or interruption of benefits provided by this system upon appointment by a school employer or by the Trustees of the California State University either during an emergency to prevent stoppage of public business or because the retired person has specialized skills needed in performing work of limited duration. These appointments shall not exceed a combined total of 960 hours for all employers each fiscal year. The compensation for the appointment shall not exceed the maximum monthly base salary paid to other employees performing comparable duties as listed on a publicly available pay schedule divided by 173.333 to equal an hourly rate. A retired person appointed pursuant to this section shall not receive any benefits, incentives, compensation in lieu of benefits, or other forms of compensation in addition to the hourly rate. A retired annuitant appointed pursuant to this section shall not work more than 960 hours each fiscal year regardless of whether he or she works for one or more employers.

(b) (1) This section shall not apply to a retired person otherwise eligible to serve without reinstatement from retirement, if during the 12-month period prior to an appointment described in this section, that retired person receives unemployment insurance compensation arising out of prior employment subject to this section with the same employer.

(2) A retired person who accepts an appointment after receiving unemployment insurance compensation as described in this subdivision shall terminate that employment on the last day of the current pay period and shall not be eligible for reappointment subject to this section for a period of 12 months following the last day of employment. The retired person shall not be subject to Section 21202 or subdivision (b) of Section 21220.

(Amended by Stats. 2012, Ch. 41, Sec. 15. Effective June 27, 2012.)



21230

(a) A safety member who is retired for service, with at least 20 years of service in corrections or at a jail, may serve without reinstatement from service retirement or loss or interruption of benefits provided by this system upon appointment by a contracting agency described in subdivision (b) to the position of superintendent, deputy superintendent, or captain of a jail or other adult correctional facility of the contracting agency to which state inmates have been transferred pursuant to an agreement, having a term of 20 years, described in Section 2910 or 2910.5 of the Penal Code. Appointments under this section shall be reported to the board and shall be accompanied by the resolution adopted by the governing body of the contracting agency.

(b) This section applies only if the appointing contracting agency is a city that does not maintain a municipal police department.

(Added by Stats. 2003, Ch. 861, Sec. 1. Effective January 1, 2004.)









CHAPTER 13 - Retirement Benefits

ARTICLE 1 - General Provisions

21250

A pension, an annuity, special death benefit or retirement allowance granted by this part is payable in equal monthly installments but a smaller pro rata amount may be paid for part of a month when the period of payment begins after the first or ends before the last day of the month.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21251

Notwithstanding Section 20172, the board may establish a special account and procedure to directly pay estimated benefits on an emergency basis. Payments under the special account shall be deducted from benefits otherwise due and payable under this part.

The board shall furnish each recipient of funds from this account with notice that the payment is an estimated amount and that any adjustments necessary due to inaccuracies in estimating shall be corrected as soon as practicable.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21251.13

(a) Notwithstanding any other provision of law, Sections 21070.5, 21070.6, 21073.1, 21073.7, 21354.1, 21362.2, 21363.1, and 21369.1 and the amendments to Sections 21070, 21071, 21072, 21073, 21073.5, and 21353.5, enacted during the first year of the 1999–2000 Regular Session:

(1) Shall not become operative unless the board adopts a resolution that does both of the following: (A) employs, for the June 30, 1998, valuation, 95 percent of the market value of assets of the state employer as the actuarial value of the assets; and (B) amortizes the June 30, 1998, excess assets over a period of 20 years, beginning July 1, 1999.

(2) Shall not apply to a state employee, as defined in subdivision (c) of Section 3513, in a bargaining unit unless and until incorporated in a memorandum of understanding, pursuant to Section 3517.5, applicable to that bargaining unit.

(3) Shall not apply to excluded employees, as defined in Section 3527, unless the Department of Human Resources has approved the application of those provisions to those employees. Notwithstanding any provision of law to the contrary, any approval by the Department of Human Resources for the application of these provisions to those excluded employees is irrevocable.

(b) Notwithstanding anything in a memorandum of understanding to the contrary, (1) the benefits provided under the provisions of those sections described in subdivision (a), as added or amended during the first year of the 1999–2000 Regular Session, shall not terminate upon the expiration or termination of the memorandum of understanding, and (2) the only conditions to the operation of the provisions of those sections described in subdivision (a), as added or amended during the first year of the 1999–2000 Regular Session, are contained in this section.

(c) Notwithstanding Section 3517.8 or any provision of a memorandum of understanding that has been continued in effect on and after January 15, 2011, pursuant to Section 3517.8 to the contrary, the retirement formulas in Sections 21354.1, 21363.3, 21363.4, 21363.8, and 21369.1 shall only apply to state employees who were first employed and subject to those sections before January 15, 2011. Those sections shall not apply to any state employee member first employed on and after January 15, 2011.

(d) Upon request by the state employer or other entity, or on its own volition, the board may change the amortization period, or take any other action the board deems necessary or appropriate, to mitigate the impact of unforeseen factors that may cause an increase in the employer contribution by the state. Nothing in this section shall be construed to limit the board’s authority under Section 17 of Article 16 of the California Constitution.

(Amended by Stats. 2012, Ch. 665, Sec. 132. Effective January 1, 2013.)



21251.15

(a) Notwithstanding any other provision of this part, when a member’s account has been divided pursuant to Section 21290, and the nonmember has not effected a refund of accumulated contributions pursuant to Section 21292 prior to the member’s effective date of retirement, and the nonmember has sufficient credited service to retire for service, the retirement allowance payable to a member who retires on or after January 1, 2004, shall be equal to the difference between (1) the allowance that would have been payable to the member had the division of the account not occurred and (2) the allowance payable to the nonmember on either (A) the effective date of the nonmember’s retirement, or (B) if the nonmember has not retired on or before the member’s effective date of retirement, the date the nonmember would have attained the age of 50 years, for service subject to Sections 21362.2, 21363.3, 21363.4, and 21363.8, and the date the nonmember would have attained the age of 55 years, or the nonmember’s actual age if older than the age of 55 years on the effective date of the member’s retirement, for all other service.

(b) If the nonmember retires prior to the effective date of the member’s retirement, an actuarial adjustment shall also be made to the member’s allowance to account for the benefits received by the nonmember spouse prior to the member’s effective date of retirement.

(c) In no event may the member’s retirement allowance payable under this section be less than the allowance that would otherwise be payable under this part.

(Amended by Stats. 2004, Ch. 231, Sec. 3. Effective January 1, 2005.)



21252

(a) A member’s written application for retirement, if submitted to the board within nine months after the date the member discontinued his or her state service, and, in the case of retirement for disability, if the member was physically or mentally incapacitated to perform his or her duties from the date the member discontinued state service to the time the written application for retirement was submitted to the board, shall be deemed to have been submitted on the last day for which salary was payable. The effective date of a written application for retirement submitted to the board more than nine months after the member’s discontinuance of state service shall be the first day of the month in which the member’s application is received at an office of the board or by an employee of this system designated by the board.

(b) An application for retirement may only be submitted by or for a member who is living on the date the application is actually received by the system. If the member has been deemed incompetent to act on his or her own behalf continuously from the last day for which salary was payable, the effective date of retirement may not be earlier than one year prior to the month in which an application submitted by the guardian of the member’s estate is received by the system.

(c) Notwithstanding any other provision of law, a member who separates from a retirement system that has established reciprocity with this system with the intention of retiring concurrently under both systems and who submits his or her application for retirement for service to the board within nine months after that separation, may have his or her application received and acted upon by this system as if the application were submitted pursuant to this section.

(Amended by Stats. 2009, Ch. 130, Sec. 28. Effective January 1, 2010.)



21254

The right of a person to a pension, retirement allowance, return of contributions, the pension, retirement allowance, any optional benefit, or any other right accrued or accruing to any person under this part are exempt from taxation, including any inheritance tax, whether state, county, municipal, or district.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21255

The right of a person to any benefit or other right under this part and the money in the retirement fund are not subject to execution or any process whatsoever except to the extent permitted by Section 704.110 of the Code of Civil Procedure, and are unassignable, except as specifically provided in this part.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21256

Any allowance may be paid directly to a trust. A trustee of the trust shall have the right to make tax withholding elections and to change the address for annuitant payments and correspondence.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21257

The benefits payable after August 4, 1943 under this system shall not be modified on account of any amounts paid to a retired member or beneficiary under Division 4 (commencing with Section 3200) of the Labor Code.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21258

For the purposes of determining eligibility for disability retirement, calculating disability retirement allowances, and determining and calculating death benefits, any member who, while in a membership category under which special benefits are provided by this part because a disability or death is determined industrial, and thereafter, while in a membership category under which special benefits are not so payable, is determined to be disabled because of the industrial injury or disease previously suffered or incurred or dies as a result thereof, shall be deemed to be, at the time of the disability retirement or death, in the membership category in which he or she was at the time he or she suffered the injury or incurred the disease.

The member will be eligible to receive the industrial disability retirement benefit only if he or she was disabled for performance of his or her duties in the position under the membership category where industrial disability benefits are payable, from the date of discontinuance of the state service in which the industrial injury or disease occurred to the time of application.

The effective date of retirement for purposes of this section shall be determined in accordance with Section 21252.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21259

Subject to compliance with this part, after a member has qualified as to service and disability for retirement for disability, or as to age and service for retirement for service, nothing shall deprive him or her of the right to a retirement allowance as determined under this part.

(Amended by Stats. 2001, Ch. 793, Sec. 20. Effective January 1, 2002.)



21260

In lieu of receiving a monthly allowance that is less than ten dollars ($10) per month, the beneficiary or survivor entitled to the allowance may elect to receive the actuarial equivalent of the monthly allowance in one payment. Payment of the actuarial equivalent amount pursuant to that election discharges this system from all further liability for the allowance otherwise payable. The beneficiary or survivor may make the election provided by this section within 90 days from the date this system notifies him or her of the right to make the election.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21261

The sole purpose of this section is to notify the current spouse of the selection of benefits or change of beneficiary made by a member. This section is not intended to conflict with community property law. An application for a refund of the member’s accumulated contributions, an election of optional settlement, a designation of beneficiary, or a change in beneficiary designation shall contain the signature of the current spouse of the member, unless the member declares, in writing under penalty of perjury, any of the following:

(a) The member is not married.

(b) The current spouse has no identifiable community property interest in the benefit.

(c) The member does not know, and has taken all reasonable steps to determine, the whereabouts of the current spouse.

(d) The current spouse has been advised of the application and has refused to sign the written acknowledgment.

(e) The current spouse is incapable of executing the acknowledgment because of an incapacitating mental or physical condition.

(f) The member and the current spouse have executed a marriage settlement agreement pursuant to Part 5 (commencing with Section 1500) of Division 4 of the Family Code that makes the community property law inapplicable to the marriage.

(Amended by Stats. 2003, Ch. 10, Sec. 24. Effective May 14, 2003.)



21263

Notwithstanding the provisions of Sections 751 and 1100 of the Family Code, whenever payment or refund is made by this system to a member, former member, beneficiary of a member or estate of a member pursuant to any provision of this part, or to the State Department of Social Services under the provisions of the Welfare and Institutions Code, the payment shall fully discharge this system from all adverse claims thereto unless, before the payment or refund is made, this system has received at its office in Sacramento written notice by or on behalf of some other person that the person claims to be entitled to the payment or refund.

(Amended by Stats. 1996, Ch. 927, Sec. 3. Effective January 1, 1997.)



21264

Retired members of this system, and beneficiaries who are entitled to receive allowances or benefits under this part, may authorize deductions to be made from their retirement allowance payments or from the allowances and benefits, respectively, or from either or both if both are being received, in accordance with regulations or procedures established by the board for the payment of group insurance premiums and other premiums for benefits or protection provided for under Section 1151, including employer-sponsored voluntary insurance programs, for credit union payments or shares, or for the payment, with respect to any retired member of this system, of dues or for any other services pursuant to Article 6 (commencing with Section 1150) of Chapter 1 of Division 4 of Title 4. The board shall determine the additional cost involved in making deductions under this section and the state agency, the public agency, the association, or the unit thereof, or the credit union shall pay the amount of the additional cost to the board for deposit in the retirement fund.

(Amended by Stats. 2009, Ch. 130, Sec. 29. Effective January 1, 2010.)



21265

Retired members of this system, and beneficiaries who are entitled to receive allowances or benefits under this part, may authorize deductions to be made from their retirement allowance payments or from the allowances and benefits, respectively, or from either or both when both are being received in accordance with regulations established by the board for the payment of charitable contributions under any plan approved by the board. In lieu of approving individual plans, the board, at its discretion, may adopt by reference those plans approved by the California Victim Compensation and Government Claims Board under Section 13923. The board shall determine the additional cost involved in making deductions under this section, and the agency to receive the contributions shall pay the amount of the additional cost to the board for deposit in the retirement fund.

(Amended by Stats. 2006, Ch. 538, Sec. 298. Effective January 1, 2007.)



21266

Upon receipt of proof, satisfactory to the board, that a warrant drawn in payment of a retirement allowance or in payment of any other account due from the retirement system has been lost, the Controller upon the request of the board shall issue a duplicate warrant in payment of the same amount, without requiring a bond from the payee, and any loss incurred in connection therewith shall be charged against the account from which the payment was derived.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21267

(a) Notwithstanding any other provision of law, any person entitled to the receipt of benefits from any state retirement system may authorize the payment of the benefits to be directly deposited by electronic fund transfer into the person’s account at the financial institution of his or her choice under a program for direct deposit by electronic transfer established pursuant to Section 21268. The direct deposit shall discharge the state agency’s obligation with respect to that payment.

(b) Any payments directly deposited by electronic fund transfer following the date of death of a person who was entitled to the receipt of the benefits from a state retirement system shall be refunded to the retirement system.

(Amended by Stats. 2004, Ch. 506, Sec. 2. Effective January 1, 2005.)



21268

The Controller may make an agreement with one or more financial institutions participating in the Automated Clearing House pursuant to the local rules, and may establish a program, for the direct deposit by electronic fund transfer of the benefits, after any withholding required by law and authorized deductions, of any person entitled to the receipt of benefits from any state retirement system who authorizes the direct deposit thereof by electronic fund transfer into the person’s account at the financial institution of his or her choice.

If the Controller does not make an agreement establishing a program for direct deposit by electronic fund transfer of the retirement benefits, the administrative body of any state retirement system may make such an agreement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21269

(a) Any person entitled to a benefit from this system may request that payment be made by deposit by electronic fund transfer in the person’s bank, savings and loan association, or credit union account.

(b) If deposit pursuant to subdivision (a) is not available, deposit may be made by mail in the person’s bank, savings and loan association, or credit union account.

(c) Mailing of the warrant or electronic fund transfer is a full discharge of the board and this system.

(d) The board shall make available, in a manner it determines appropriate, copies of the monthly benefit payment information electronically or by mail.

(1) If the board elects to mail copies of this payment information to all or a portion of persons receiving monthly benefit payments, it shall not send a copy of the benefit payment information to any person who has had payment made by electronic fund transfer or by mail pursuant to subdivision (a) or (b), if the board has received a written request from that person that it not be sent.

(2) The board shall notify persons subject to this section, in the monthly benefit payment notice, of their right to request that no copy of the benefit payment information be mailed, pursuant to paragraph (1).

(3) If the board does not elect to mail copies of this payment information to all or a portion of persons receiving monthly benefit payments, it shall notify a person subject to this section of his or her right to request that a copy of the benefit payment information be mailed. The board shall mail a copy of the benefit payment information if the system has received a written request to do so from that person.

(Amended by Stats. 2013, Ch. 778, Sec. 5. Effective January 1, 2014.)






ARTICLE 2 - Community Property

21290

(a) Upon the legal separation or dissolution of marriage of a member, the court shall include in the judgment or a court order the date on which the parties separated.

(b) If the community property is divided in accordance with paragraph (3) of subdivision (a) of Section 2610 of the Family Code, the court shall order that the accumulated contributions and service credit attributable to periods of service during the marriage be divided into two separate and distinct accounts in the name of the member and the nonmember, respectively. Any service credit or accumulated contributions that are not explicitly awarded by the judgment or court order shall be deemed the exclusive property of the member.

(c) The court shall address the rights of the nonmember to the following:

(1) The right to a retirement allowance, and the consequent right to elect an optional settlement and designate a beneficiary.

(2) The right to a refund of accumulated contributions.

(3) The right to redeposit accumulated contributions that are eligible for redeposit by the member under Sections 20750 and 20752.

(4) The right to purchase service credit that is eligible for purchase by the member under Article 4 (commencing with Section 20990) and Article 5 (commencing with Section 21020) of Chapter 11.

(5) The right to designate a beneficiary to receive his or her accumulated contributions payable where death occurs prior to retirement.

(6) The right to designate a beneficiary for any unpaid allowance payable at the time of the nonmember’s death.

(7) The right to elect coverage in the Second Tier for that member service that is subject to the Second Tier, provided that the election is made within one year of the establishment of the nonmember account or prior to the nonmember’s retirement, whichever occurs first. Immediately upon establishment of a nonmember account, the board shall provide, by certified mail, the necessary form and information so that the election may be made.

(d) In the capacity of nonmember, he or she shall not be entitled to any disability or industrial disability retirement allowance, any basic death benefit, any special death benefit, any monthly allowance for survivors of a member or retired person, any insurance benefit, or retired member lump-sum death benefit. No survivor continuance allowance shall be payable to a survivor of a nonmember.

(e) (1) A nonmember whose account is credited with service subject to the Second Tier benefits provided in Section 21076 or 21077 may make an irrevocable election, to be filed with the board, to have his or her Second Tier service credited under Section 21354.1, if the following conditions are met:

(A) The member is employed by the state on or after January 1, 2000.

(B) If eligible, the member has made the election provided in subdivision (a) of Section 21073.7 at the time of the nonmember’s election.

(2) An election under this subdivision shall be effective the first of the month following the date the election is received by the system. An election under this subdivision may be made at any time prior to the retirement of the nonmember or prior to payment of a refund of the accumulated contributions in the separate account of the nonmember. A nonmember who makes the election under this subdivision shall make the contributions specified in Section 21073.1.

(3) The term “member” as used in this subdivision means the person from whose account the Second Tier service that is credited to the separate account of the nonmember was derived.

(Amended by Stats. 2001, Ch. 21, Sec. 11. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



21291

“Nonmember,” as used in this article, means the spouse or former spouse of a member, who as a result of petitioning the court for the division of community property, has been awarded a distinct and separate account reflecting specific credited service and accumulated contributions.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21291.5

Notwithstanding any other provision of this article, a spouse or registered domestic partner who is not an alternate payee, as defined in Section 414(p)(8) of the Internal Revenue Code (26 U.S.C. Sec. 401 et seq.) shall not receive a distribution until the member separates from employment.

(Added by Stats. 2005, Ch. 418, Sec. 13. Effective January 1, 2006.)



21292

(a) The nonmember who is awarded a separate account shall have the right to a refund of the accumulated contributions in the separate account of the nonmember.

(b) The nonmember shall file an application on a form provided by this system to obtain the refund.

(c) The refund shall be effective when this system deposits in the United States mail an initial warrant drawn in favor of the nonmember and addressed to the latest address for the nonmember on file with this system.

(d) The nonmember is deemed to have permanently waived all rights in this system and all rights to any future retirement benefits pertaining to the service credit accumulated contributions, or both, when the refund becomes effective.

(e) The nonmember may not cancel a refund once it has become effective.

(f) The nonmember shall have no right to elect to redeposit the refunded accumulated contributions from the nonmember’s account after the refund is effective, and shall have no right to redeposit under Section 20750 or 20752 , or to purchase service credit under Article 4 (commencing with Section 20990) or Article 5 (commencing with Section 21020) of Chapter 11 after the refund becomes effective.

(g) If at the time of the marriage dissolution or legal separation, the member does not have the necessary minimum credited service to retire, the nonmember shall receive a refund of the accumulated contributions placed in the nonmember’s account.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21293

(a) The nonmember who is awarded a separate account may redeposit accumulated contributions previously refunded to the member in accordance with the determination of the court required by Section 21290.

(b) The nonmember may redeposit only those accumulated contributions that were previously refunded to the member and that the court has determined to be the community property interest of the nonmember in the accumulated contributions.

(c) If the nonmember elects to redeposit, he or she shall repay the accumulated contributions pursuant to Section 20750 or Section 20752.

(d) An election to redeposit shall be considered an election to repay all accumulated contributions previously refunded that the nonmember is entitled to redeposit.

(e) The right of the nonmember to redeposit is subject to the regulations of the board.

(f) The member has no right to redeposit the share of the nonmember in the previously refunded accumulated contributions unless the nonmember has permanently waived all rights in the system by effecting a refund of accumulated contributions pursuant to Section 21292. However, any right to redeposit previously refunded accumulated contributions not explicitly awarded to the nonmember by the judgment or court order shall be deemed the exclusive property of the member.

(g)  If the nonmember elected to redeposit upon retirement and has subsequently died, prior to completing the redeposit, the board shall file a claim against the estate of the decedent to recover benefit payments that exceeded those for which payment was made.

(Amended by Stats. 2003, Ch. 855, Sec. 8. Effective January 1, 2004.)



21294

(a) The nonmember shall have the right to purchase service credit pursuant to the determination of the court required by Section 21290.

(b) The nonmember may purchase only that service credit that the court, pursuant to Section 21290 has determined to be the community property interest of the nonmember spouse.

(c) If the nonmember elects to purchase service credit, he or she shall pay, prior to retirement, the contributions and interest required by Article 4 (commencing with Section 20990) and Article 5 (commencing with Section 21020) of Chapter 11 and pursuant to the regulations of the board.

(d) The nonmember shall have no right to purchase the service credit after the effective date of a refund of the accumulated contributions in the separate account of the nonmember.

(e) The member has no right to purchase the community property interest of the nonmember of the service credit unless the nonmember has permanently waived all rights in the system by effecting a refund of accumulated contributions pursuant to Section 21292. However, any service credit eligible for purchase that is not explicitly awarded to the nonmember by the judgment or court order shall be deemed the exclusive property of the member.

(f) If the nonmember elected to purchase service credits upon retirement and has subsequently died, prior to completing the purchase, the board shall file a claim against the estate of the deceased to recover benefit payments that exceeded those for which payment was made.

(Amended by Stats. 2003, Ch. 855, Sec. 9. Effective January 1, 2004.)



21295

A nonmember shall be retired upon his or her written application to the board if all of the following conditions are met:

(a) The nonmember has attained the minimum age prescribed by the applicable service retirement formula of the member.

(b) On the date of marriage dissolution or legal separation, the member had sufficient credited service to retire for service.

(c) On the date of application, the member has attained minimum retirement age to receive a service retirement allowance.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21296

Retirement shall be effective and the retirement allowance shall begin to accrue as of the date designated in the nonmember’s application as the effective date of retirement, or the day following the date of court order dividing the community property of the member and nonmember, if later. If the retirement application is not received within nine months of the requested effective date, in no event shall the retirement become effective or the retirement allowance begin to accrue earlier than the first day of the month in which the nonmember’s application is received at an office of the board or by an employee of this system designated by the board, or, if the nonmember has been incompetent to act on his or her own behalf continuously from the date of dissolution or legal separation, one year prior to the month in which an application by the guardian of his or her estate is so received. An application for retirement may only be filed by or for a nonmember who is living on the date the application is actually received by this system. The effective date of a nonmember application for retirement received more than nine months after the requested effective date shall be determined in accordance with Section 20160.

(Amended by Stats. 2009, Ch. 130, Sec. 30. Effective January 1, 2010.)



21297

For a nonmember, “final compensation” means the highest average annual compensation earnable by the member during the three consecutive years, or one year where applicable, prior to the date of dissolution of marriage or legal separation. The nonmember may designate an earlier period to be used where the time period of the nonmember’s marriage to the member and membership correspond.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21298

(a) A nonmember entitled to receive a retirement allowance shall receive a retirement allowance based on the service retirement formula applicable to the service credited to the nonmember.

(b) The retirement allowance shall consist of a pension and an annuity, the latter of which shall be derived from the nonmember’s accumulated contributions. The nonmember’s retirement allowance, based upon the service credited by the employer and the nonmember’s effective date of retirement, shall be subject to all cost-of-living increases, ad hoc increases, and increases provided by Section 21337 or 21337.1.

(c) If, prior to the nonmember’s retirement, there is any increase in the service retirement formula that applies to service credited to the nonmember, that increase shall apply to the applicable service credited to the nonmember, provided that the same increase also applies to the applicable service credited to the member from whose account the nonmember’s service was derived.

(Amended by Stats. 2001, Ch. 793, Sec. 21. Effective January 1, 2002.)






ARTICLE 3 - Cost-of-Living Adjustments

21310

It is the purpose of the Legislature in enacting this article to provide for the preservation of the purchasing power of benefits under the Public Employees’ Retirement Law through a system of adjustments in benefits based on changes in living costs.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21310.5

The cost-of-living adjustments under Section 415(d) of the Internal Revenue Code to the limits described in Section 415(b) of the Internal Revenue Code, as prescribed by the regulations of the Department of the Treasury of the United States, are hereby incorporated by reference and shall continue to apply after a member’s severance from employment or annuity starting date. The amount payable to a member in any limitation year, including any cost-of-living adjustments provided under this article, shall not be greater than the limit applicable under Section 415(b) of the Internal Revenue Code at the annuity starting date, as increased in subsequent years pursuant to Section 415(d) of the Internal Revenue Code and the associated regulations.

(Added by Stats. 2009, Ch. 130, Sec. 31. Effective January 1, 2010.)



21311

The following definitions shall govern the application of this article:

(a) “Monthly allowance” means any allowance payable monthly to a retired person, a survivor or beneficiary of a member or a retired person, other than a monthly installment of a basic death benefit, the commuted value of an unpaid temporary annuity, or an optional settlement 1, or allowances payable under Article 3 (commencing with Section 21570) of Chapter 14. There shall be excluded from the monthly allowance, for purposes of any adjustment under this article, any portion of the allowance derived from accumulated additional contributions of a member.

(b) “Base allowance” means the amount of monthly allowance that would be payable to the recipient at the time of an annual adjustment under this article had this article not been enacted.

(c) Effective January 1, 1978, “Consumer Price Index” means the United States city average “Consumer Price Index for All Urban Consumers.” The “Consumer Price Index” for any period prior to January 1, 1978, means the United States city average consumer price index. Should the reference base of the consumer price indices (presently 1957–59=100) be changed, each of the indices used to determine the consumer price index as defined in this section will be the indices converted to the new base by standard statistical methods.

(d) “Base year” means:

(1) The calendar year 1965 for all members whose retirement occurred prior to January 1, 1966, and for the beneficiaries and survivors of those retired members.

(2) The calendar year of retirement for all members whose retirement occurs after December 31, 1965, and for the beneficiaries and survivors of those members.

(3) The calendar year 1965 for survivors of members whose death occurred before January 1, 1966.

(4) The calendar year in which a member’s death occurs for survivors of members whose death occurred before retirement and on or after January 1, 1966.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21312

Notwithstanding Section 20481, monthly allowances payable to persons retired under a local system of a contracting agency at the time of contract shall be adjusted in accordance with this article. However, with respect to those retired persons under a contract effective on or after April 1, 1973, the “base year” shall be the year in which the contract is effective. Allowances payable for service to a public agency whose contract is terminated on or after December 1, 1969, shall be adjusted in accordance with this article subject to reduction in accordance with Section 20577. Allowances payable for service to a public agency whose contract was terminated prior to December 1, 1969, shall not be adjusted in accordance with this article.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21313

Monthly allowances shall be adjusted annually for time commencing on April 1 and effective with the monthly allowance regularly payable on the first day of May beginning with May 1, 1969. The adjusted monthly allowance shall be equal to the base allowance multiplied by an adjustment factor which is equal to the ratio obtained by dividing the consumer price index for the immediately preceding year by the consumer price index for the recipient’s base year. The adjustments shall be subject to the conditions and limits provided in this article.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21317

(a) In addition to the increase of allowance authorized by and granted pursuant to Section 21313 and notwithstanding the limitation in subdivision (b) of Section 21329, any monthly allowance computed under or limited by any section other than Section 21362, as amended by Chapter 96 of the Statutes of 1971, and paid with respect to a local safety member whose retirement for service or nonindustrial death before retirement occurred prior to the date the contracting agency elected to be subject to Section 21362 as so amended, shall be increased by 15 percent. The percentage shall be applied to the allowance payable on the date this section becomes applicable to the contracting agency and the allowance as so increased shall be paid for time on and after that date and until the first day of April immediately following the date of application. The base allowance shall be increased by the same percentage for annual adjustments beginning with the adjustment effective for time commencing with that annual adjustment.

(b) For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods that, in the aggregate, are reasonable and that, in combination, offer the actuary’s best estimate of anticipated experience under the system.

(c) The additional employer contributions required under this section shall be computed as a level percentage of member compensation. The additional contribution rate required at the time this section is added to a contract shall not be less than the sum of (1) the actuarial normal cost and (2) the additional contribution required to amortize the increase in accrued liability attributable to benefits elected under this section over a period of not more than 30 years from the date this section becomes effective in the contracting agency’s contract.

(d) This section shall not apply to any contracting agency nor to the employees of any contracting agency unless that agency elected to be subject to the provisions of this section in its contract with the board on or before December 31, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 22. Effective January 1, 2002.)



21318

(a) In addition to the increase of allowance authorized by and granted pursuant to Section 21313 and notwithstanding the limitation in subdivision (b) of Section 21329, any monthly allowance computed under or limited by any section other than Section 21362, as amended by Chapter 96 of the Statutes of 1971, and paid with respect to a local safety member whose retirement for service or nonindustrial death before retirement occurred, or who was granted an industrial or nonindustrial disability retirement, prior to the date the contracting agency elected to be subject to Section 21362 as so amended, shall be increased by 15 percent. The percentage shall be applied to the allowance payable on the date this section becomes applicable to the contracting agency and the allowance as so increased shall be paid for time on and after that date and until the first day of April immediately following the date of application. The base allowance shall be increased by the same percentage for annual adjustments beginning with the adjustment effective for time commencing with that annual adjustment.

(b) For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods that, in the aggregate, are reasonable and that, in combination, offer the actuary’s best estimate of anticipated experience under this system.

(c) The additional employer contributions required under this section shall be computed as a level percentage of member compensation. The additional contribution rate required at the time this section is added to a contract shall not be less than the sum of (1) the actuarial normal cost and (2) the additional contribution required to amortize the increase in accrued liability attributable to benefits elected under this section over a period of not more than 30 years from the date this section becomes effective in the contracting agency’s contract.

(d) This section shall not apply to any contracting agency nor to the employees of any contracting agency unless that agency elected to be subject to the provisions of this section in its contract with the board on or before December 31, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 23. Effective January 1, 2002.)



21319

(a) In addition to the increase of allowance authorized by and granted pursuant to Section 21313 and notwithstanding the limitation in subdivision (b) of Section 21329, any monthly allowance computed under or limited by a retirement formula applicable to local miscellaneous members who retired prior to July 1, 1971, or to local miscellaneous members who so retired and then were reinstated from retirement and retired again after July 1, 1971, and whose allowance is based upon such a formula and paid with respect to a local miscellaneous member whose retirement or whose initial retirement or death before retirement occurred prior to July 1, 1971, shall be increased by 15 percent. The percentage shall be applied to the allowance payable on the date this section becomes applicable to the contracting agency and the allowance as so increased shall be paid for time on and after that date and until the first day of April immediately following the date of the application. The base allowance shall be increased by the same percentage for annual adjustments beginning with the adjustment effective for time commencing with that annual adjustment.

(b) This section shall apply only to the portion of the allowance that is based on service in employment with the employer electing to be subject to this section.

(c) This section shall not apply to any contracting agency nor to the employees of any contracting agency unless that agency elected to be subject to the provisions of this section in its contract with the board on or before December 31, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 24. Effective January 1, 2002.)



21320

(a) In addition to the increase in allowance authorized by and granted pursuant to Section 21313, and notwithstanding the limitation on such increases imposed by this article, the monthly allowance paid with respect to a state member, other than a school member, who retired or died prior to January 1, 1981, shall be increased by 4 percent.

(b) The 4 percent shall be applied to the allowance payable on July 1, 1981, less the amount of the allowance paid pursuant to Section 21231, and the allowance as so increased shall be paid for time on and after that date and until April 1, 1982. The base allowance shall be the allowance as so increased, less payments pursuant to Section 21231, for annual adjustments effective for time commencing on April 1, 1982.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21322

Section 21320 shall apply to any contracting agency that has included the provisions of that section in its contract with the board on or before December 31, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 25. Effective January 1, 2002.)



21325

(a) In addition to the increase in allowance authorized by and granted pursuant to the provisions of Section 21313, and notwithstanding the limitation on those increases imposed by this article, the monthly allowance paid with respect to a local member, other than a school member, who retired or died prior to January 1, 1974, shall be increased by the percentage set forth opposite the period in the following table during which retirement became effective or death occurred:

Period during which retirement

or death occurred:

Percentage:

On or before December 31, 1965  ........................

15%

12 months ending December 31, 1966  ........................

14%

12 months ending December 31, 1967  ........................

13%

12 months ending December 31, 1968  ........................

12%

12 months ending December 31, 1969  ........................

9%

12 months ending December 31, 1970  ........................

6%

12 months ending December 31, 1971  ........................

5%

12 months ending December 31, 1972  ........................

4%

12 months ending December 31, 1973  ........................

3%

(b) The percentage shall be applied to the allowance payable on the date this section becomes applicable to the contracting agency, and the allowance as so increased shall be paid for time on and after that date and until the first day of April immediately following the date of application. The base allowance shall be the allowance as increased under this section. The base year for annual adjustments of allowances increased by this section shall be the calendar year preceding the year of increase if the increase date is after April 1st of any calendar year, and the second calendar year preceding the year of increase if the increase date is on or before April 1st of any calendar year.

(c) This section shall not apply to any contracting agency unless that agency elected to be subject to the provisions of this section in its contract with the board on or before December 31, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 26. Effective January 1, 2002.)



21326

(a) In addition to the increase in allowance authorized by and granted pursuant to the provisions of Section 21313, and notwithstanding the limitation on those increases imposed by this article, the monthly allowance paid with respect to a local member, other than a school member, who retired or died prior to July 1, 1974, shall be increased by the percentage set forth opposite the period in the following table during which retirement became effective or death occurred:

Period during which retirement

or death occurred:

Percentage:

On or before December 31, 1965  ........................

7%

12 months ending December 31, 1966  ........................

6%

12 months ending December 31, 1967  ........................

5%

12 months ending December 31, 1968  ........................

4%

12 months ending December 31, 1969  ........................

3%

18 months ending June 30, 1971  ........................

2%

36 months ending June 30, 1974  ........................

1%

(b) The percentage shall be applied to the allowance payable on the date this section becomes applicable to the contracting agency, and the allowance as so increased shall be paid for time on and after that date and until the first day of April immediately following the date of application. The base allowance shall be the allowance as increased under this section. The base year for annual adjustments of allowances increased by this section shall be the calendar year preceding the year of increase if the increase date is after April 1st of any calendar year, and the second calendar year preceding the year of increase if the increase date is on or before April 1st of any calendar year.

(c) This section shall not apply to any contracting agency unless the agency elected to be subject to the provisions of this section in its contract with the board on or before December 31, 2001.

(Amended by Stats. 2001, Ch. 793, Sec. 27. Effective January 1, 2002.)



21327

In addition to the increase in allowance authorized and granted pursuant to provisions of Section 21313, and notwithstanding the limitation on those increases imposed by this article, effective January 1, 1980, or the date this section becomes applicable to the contracting agency, the monthly allowance paid with respect to a state or local member, other than a school member, who retired or died prior to January 1, 1975, shall be increased by the percentage set forth opposite the year of retirement or death in the following schedule:

Period during which retirement
or death occurred

Percentage

12 months ending December 31, 1967  ........................

1.51

12 months ending December 31, 1968  ........................

1.26

12 months ending December 31, 1969  ........................

1.86

12 months ending December 31, 1970  ........................

2.55

6 months ending June 30, 1971  ........................

1.91

6 months ending December 31, 1971  ........................

7.05

12 months ending December 31, 1972  ........................

6.76

12 months ending December 31, 1973  ........................

4.45

6 months ending June 30, 1974  ........................

0.47

6 months ending December 31, 1974  ........................

1.31

The percentage shall be applied to the allowance payable on January 1, 1980, or the date this section becomes applicable to the contracting agency, and the allowance as so increased shall be paid for time on and after the date and until the first day of April immediately following the date of application. The base allowance shall be the allowance as increased under this section. The base year for annual adjustments of allowances increased by this section shall be the calendar year preceding the year of increase if the increase date is after April 1st of any calendar year, and the second calendar year preceding the year of increase if the increase date is on or before April 1st of any calendar year.

This section shall not apply to any contracting agency unless the agency elected to be subject to the provisions of this section in its contract with the board on or before December 31, 2001.

(Amended by Stats. 2002, Ch. 664, Sec. 105. Effective January 1, 2003.)



21328

(a) In addition to the increase in allowance authorized and granted pursuant to Section 21313, and notwithstanding the limitation on that increase imposed by this article and subdivision (b) of Section 21337 or subdivision (a) of Section 21337.1, effective January 1, 2000, or the date this section becomes applicable to the contracting agency, the monthly allowance paid with respect to a state, local, or school member who retired or died prior to January 1, 2000, or the date this section becomes applicable to the contracting agency, other than an allowance provided by Article 3 (commencing with Section 21570) of Chapter 14, shall be increased by the percentage set forth opposite the year of retirement or death in the following schedule:

Period during which retirement
or death occurred:

Percentage:

24 months ending Dec. 31, 1999

0.0%

12 months ending Dec. 31, 1997

1.0%

24 months ending Dec. 31, 1996

2.0%

60 months ending Dec. 31, 1994

3.0%

60 months ending Dec. 31, 1989

4.0%

120 months ending Dec. 31, 1984

5.0%

12 months ending Dec. 31, 1974
or earlier

6.0%

The percentage shall be applied to the allowance payable on January 1, 2000, or the date this section becomes applicable to the contracting agency, and the allowance as so increased shall be paid for time on and after that date and until the first day of April immediately following the date of application. The base allowance shall be the allowance as increased under this section. Notwithstanding Section 21337 or 21337.1 to the contrary, this increase shall not be included in determining the initial monthly allowance upon which a supplemental benefit is payable pursuant to Section 21337 or 21337.1.

(b) This section shall not apply to any contracting agency unless and until the agency elects to be subject to its provisions by amendment to its contract, made in the manner prescribed for approval of contracts, or, in the case of contracts made after the effective date of this section, by an express provision in the contract making the contracting agency subject to the provisions of this section.

(Amended by Stats. 2001, Ch. 793, Sec. 29. Effective January 1, 2002.)



21329

The adjustments provided by this article are subject to the following limitations:

(a) No adjustment shall be made for any year for which the adjustment is less than 1 percent of the base allowance, and the adjustment for any year shall not exceed 6 percent of the base allowance.

(b) No monthly allowance in any year may exceed an amount equal to the base allowance increased by 2 percent per year compounded for the number of years intervening between the end of the base year and the beginning of the calendar year in which the adjustment is made.

(c) No monthly allowance in any year shall be less than the base allowance.

(d) No adjustment shall be made in any year in which the actuarial interest rate is less than 4.5 percent.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21330

Notwithstanding anything to the contrary in this article, the monthly allowance for service credited under the Second Tier shall be adjusted annually beginning with the second calendar year following retirement for time commencing on April 1 and payable on the first day of May. The adjusted monthly allowance shall be equal to the base allowance increased by 3 percent per year compounded for the number of years intervening between the end of the base year and the beginning of the calendar year in which the adjustment is made.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21331

An adjustment in a monthly allowance under this article shall be derived from or credited to contributions of the employer, and if the monthly allowance is a retirement allowance the adjustment shall be applied as an increase or decrease, as the case may be, in the current and prior service pensions.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21335

Notwithstanding Section 21329, the adjustments in allowances for local members provided by this article for the time commencing on and after the annual adjustment date following the date specified by the contracting agency in its contract shall be subject to the following limitations:

(a) No adjustment shall be made for any year for which the adjustment is less than 1 percent of the base allowance.

(b) No monthly allowance in any year may exceed an amount equal to the base allowance increased by 3, 4, or 5 percent per year compounded for the number of years intervening between the end of the base year and the beginning of the calendar year in which the adjustment is made. A contracting agency shall designate the applicable percentage and may amend its contract to increase the percentage.

(c) No monthly allowance in any year shall be less than the base allowance.

(d) No adjustment shall be made in any year in which the actuarial interest rate is less than 5.25 percent.

However, the adjusted allowances in years following the year in which the contract of an agency subject to this section is terminated may not exceed the adjusted allowance in the year of contract termination or the amount determined in accordance with subdivision (b) of Section 21329, whichever is the greater.

For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods that, in the aggregate, are reasonable and that, in combination, offer the actuary’s best estimate of anticipated experience under this system.

The additional employer contributions required as a result of making this section applicable shall be computed as a level percentage of member compensation. The additional contribution rate required, at the time this section is added to a contract, shall not be less than the sum of (1) the actuarial normal cost and (2) the additional contribution required to amortize the increase in accrued liability attributable to benefits elected under this section over a period of not more than 30 years from the date this section becomes effective in the public agency’s contract.

This section shall not apply to any contracting agency, unless and until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts or, in the case of contracts made after January 1, 1975, by express provision in the contract making the contracting agency subject to this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21337

(a) On an annual basis, the board shall transfer funds to separate supplemental state and school accounts, to fund the purchasing power protection allowance of retirees, survivors, and beneficiaries of state or school employers, respectively. The amounts transferred shall be the lesser of the following:

(1) The amount necessary to increase all monthly allowances paid by this system to retirees, survivors, and beneficiaries of state or school employers to 75 percent of the purchasing power of the initial monthly allowances.

(2) One and one-tenth percent of the net earnings on state or school member contributions, as determined by Section 20178.

(b) The funds transferred to the two separate supplemental accounts shall be utilized to increase all monthly allowances paid by this system to retirees, survivors, and beneficiaries of state and school employers, up to a maximum of 75 percent of the purchasing power, as determined by the board, of the initial monthly allowances, notwithstanding the benefit provided by Section 21328, that were received by every retired state or school member or survivor or beneficiary of a state or school member or retiree who was eligible to receive any allowance at the end of each fiscal year. Funds remaining in the state or school account after the payment of benefits under this section shall be transferred to the respective state or school employer accounts.

(c) Annual adjustments in the purchasing power protection allowance shall be effective with the monthly allowance regularly payable on the first day of May, provided that in the first year after enactment of the act adding this subdivision, the purchasing power protection allowance adjustment to the monthly allowance payable on the first day of May shall also reflect an adjustment for the period from January 1 through April 30. The board shall implement the provisions of this subdivision on or before January 1, 2012, unless the board determines that the implementation tasks cannot be completed until a later date, in which case, the board shall be prepared to implement the provisions of this section no later than July 1, 2013.

(Amended by Stats. 2010, Ch. 639, Sec. 5. Effective January 1, 2011.)



21337.1

(a) All monthly allowances paid by the system to retirees of contracting public agencies, and to survivors and beneficiaries of members and retirees of those agencies, shall annually be increased to 80 percent of the purchasing power of the initial monthly allowance as determined by the board. Adjustments in the purchasing power protection allowance shall be effective with the monthly allowance regularly payable on the first day of May, provided that, in the first year after enactment of the act amending this subdivision, the purchasing power protection allowance adjustment to the monthly allowance payable on the first day of May shall also reflect an adjustment for the period from January 1 through April 30.

(b) Notwithstanding subdivision (a), retirees of contracting public agencies, and survivors and beneficiaries of members and retirees of those agencies, who receive a monthly allowance payable by this system shall also receive, on or after January 1, 2001, a one-time lump-sum payment in an amount equal to the difference, if any, between the purchasing power protection allowance paid between January 1, 2000, and December 31, 2000, and the purchasing power protection allowance that would have been payable if this section had been operative during that period.

(c) The cost of the increase in allowances paid pursuant to subdivisions (a) and (b) shall be paid from the same assets of the employer used in the determination of each employer contribution rate for each membership classification under which service was credited that affects the allowance calculation of the retirees, survivors, or beneficiaries.

(Amended by Stats. 2010, Ch. 639, Sec. 6. Effective January 1, 2011.)






ARTICLE 4 - Retirement for Service

21350

Upon retirement for service, a member is entitled to receive a service retirement allowance which shall consist of:

(a) The member’s service retirement annuity, including, with respect to patrol members and solely in respect to the portion of the annuity derived from the normal accumulated contributions of those members, respectively, automatic continuance to surviving spouse, or if there is no spouse at retirement, to surviving children, or if there are no eligible surviving children at retirement, to surviving dependent parents as provided in this article.

(b) The member’s current service pension.

(c) The member’s prior service pension.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21351

The actual amount of annuity receivable by a member upon retirement shall be the actuarial equivalent of his or her accumulated contributions.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21352

The service retirement annuity is the sum of the annuities which are the actuarial equivalents of the normal and additional accumulated contributions of a member at the time of his or her retirement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21353

(a) The combined current and prior service pensions for a local miscellaneous member, a school member, a state miscellaneous or state industrial member, or a university member is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current and prior service except service in a category of membership other than that of state or state industrial member, local miscellaneous member, school member, or a university member, or service covered under this First Tier retirement formula, with which the member is entitled to be credited at retirement:

Age of

Retirement

Fraction

50  ........................

.546

50¼  ........................

.554

50½  ........................

.562

50¾  ........................

.570

51  ........................

.578

51¼  ........................

.586

51½  ........................

.595

51¾  ........................

.603

52  ........................

.612

52¼  ........................

.621

52½  ........................

.630

52¾  ........................

.639

53  ........................

.648

53¼  ........................

.658

53½  ........................

.668

53¾  ........................

.678

54  ........................

.688

54¼  ........................

.698

54½  ........................

.709

54¾  ........................

.719

55  ........................

.730

55¼  ........................

.741

55½  ........................

.753

55¾  ........................

.764

56  ........................

.776

56¼  ........................

.788

56½  ........................

.800

56¾  ........................

.813

57  ........................

.825

57¼  ........................

.839

57½  ........................

.852

57¾  ........................

.865

58  ........................

.879

58¼  ........................

.893

58½  ........................

.908

58¾  ........................

.923

59  ........................

.937

59¼  ........................

.953

59½  ........................

.969

59¾  ........................

.985

60  ........................

1.000

60¼  ........................

1.017

60½  ........................

1.034

60¾  ........................

1.050

61  ........................

1.067

61¼  ........................

1.084

61½  ........................

1.101

61¾  ........................

1.119

62  ........................

1.136

62¼  ........................

1.154

62½  ........................

1.173

62¾  ........................

1.191

63 and over  ........................

1.209

(b) The fractions specified in the above table shall be reduced by one-third as applied to that part of final compensation that does not exceed four hundred dollars ($400) per month for all service of a member any of whose service has been included in the federal system. This reduction shall not apply to a member employed by a contracting agency that enters into a contract after July 1, 1971, and elects not to be subject to this paragraph or with respect to service rendered after the termination of coverage under the federal system with respect to the coverage group to which the member belongs.

(c) The improved retirement allowance provided by this section is granted subject to future reduction prior to a member’s retirement, by offset of federal system benefits or otherwise, as the Legislature may from time to time deem appropriate because of changes in the federal system benefits.

(d) With the exception of state miscellaneous members for service rendered for the California State University or the legislative or judicial branch of government, this section shall apply to state miscellaneous and state industrial members who are not employed by the state on or after January 1, 2000.

(e) (1) This section shall apply to a state miscellaneous or industrial member who is employed by the state for the first time and becomes a state miscellaneous or industrial member of the system on or after the first day of the pay period following the effective date of the act adding this subdivision, and is represented by State Bargaining Unit 12, 16, 18, or 19. With respect to related state miscellaneous or industrial members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(2) This subdivision does not apply to:

(A) Former state employees previously employed before the first day of the pay period following the effective date of this subdivision, who return to state employment on or after the first day of the pay period following the effective date of this subdivision.

(B) State employees hired prior to the first day of the pay period following the effective date of this subdivision, who were subject to Section 20281.5 during the first 24 months of state employment.

(C) State employees hired prior to the first day of the pay period following the effective date of this subdivision, who become subject to representation by State Bargaining Unit 12, 16, 18, or 19 on or after the first day of the pay period following the effective date of the act adding this subdivision.

(D) State employees on an approved leave of absence employed before the first day of the pay period following the effective date of this subdivision, who return to active employment on or after the first day of the pay period following the effective date of the act adding this subdivision.

(f) (1) This section shall apply to a state miscellaneous or industrial member who is employed by the state for the first time and becomes a state miscellaneous or industrial member of the system on or after October 31, 2010, and is represented by State Bargaining Unit 5 or 8. With respect to related state miscellaneous or industrial members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(2) This subdivision does not apply to:

(A) Former state employees previously employed before October 31, 2010, who return to state employment on or after October 31, 2010.

(B) State employees hired prior to October 31, 2010, who were subject to Section 20281.5 during the first 24 months of state employment.

(C) State employees hired prior to October 31, 2010, who become subject to representation by State Bargaining Unit 5 or 8 on or after October 31, 2010.

(D) State employees on an approved leave of absence employed before October 1, 2010, who return to active employment on or after October 31, 2010.

(g) (1) Notwithstanding Section 3517.8 or any provision of an expired memorandum of understanding, this section shall also apply to a state miscellaneous or industrial member who is employed by the state, the Legislature, the judicial branch, or the California State University for the first time and becomes a member of the system on or after January 15, 2011.

(2) If this subdivision is in conflict with a memorandum of understanding that is current and in effect on January 15, 2011, the memorandum of understanding shall be controlling while it remains in effect. Upon expiration of the memorandum of understanding that is in effect and current on January 15, 2011, this section shall be controlling and may not be superseded by a subsequent memorandum of understanding.

(3) This subdivision does not apply to:

(A) Former state, legislative, judicial branch, or university employees previously employed before January 15, 2011, who return to employment on or after January 15, 2011, and who were not previously subject to this section.

(B) State employees hired prior to January 15, 2011, who were subject to Section 20281.5 during the first 24 months of state employment, and who were not previously subject to this section.

(C) State, legislative, judicial branch, or university employees on an approved leave of absence employed before January 15, 2011, who return to active employment on or after January 15, 2011, and who were not previously subject to this section.

(Amended by Stats. 2012, Ch. 665, Sec. 133. Effective January 1, 2013.)



21353.5

The combined current and prior service pensions for a state miscellaneous or industrial member who has elected to be subject to the service retirement formula prescribed in this section, as provided by Sections 21071 and 21073.5, is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current and prior service, except service in a category of membership other than that credited under this section, with which the member is entitled to be credited at retirement:

Age of

Retirement

Fraction

50  ........................

.546

50¼  ........................

.554

50½  ........................

.562

50¾  ........................

.570

51  ........................

.578

51¼  ........................

.586

51½  ........................

.595

51¾  ........................

.603

52  ........................

.612

52¼  ........................

.621

52½  ........................

.630

52¾  ........................

.639

53  ........................

.648

53¼  ........................

.658

53½  ........................

.668

53¾  ........................

.678

54  ........................

.688

54¼  ........................

.698

54½  ........................

.709

54¾  ........................

.719

55  ........................

.730

55¼  ........................

.741

55½  ........................

.753

55¾  ........................

.764

56  ........................

.776

56¼  ........................

.788

56½  ........................

.800

56¾  ........................

.813

57  ........................

.825

57¼  ........................

.839

57½  ........................

.852

57¾  ........................

.865

58  ........................

.879

58¼  ........................

.893

58½  ........................

.908

58¾  ........................

.923

59  ........................

.937

59¼  ........................

.953

59½  ........................

.969

59¾  ........................

.985

60 and over  ........................

1.000

The fractions specified in the above table shall be reduced by one-third as applied to that part of final compensation which does not exceed four hundred dollars ($400) per month for all service of a member any of whose service has been included in the federal system.

The retirement allowance provided by this section, which shall be effective for members who retire on and after April 1, 1998, is granted subject to future reduction prior to a member’s retirement, by offset of federal system benefits or otherwise, as the Legislature may from time to time deem appropriate because of changes in such federal system benefits.

(Added by Stats. 1998, Ch. 88, Sec. 64. Effective June 30, 1998. See the identical section added by Stats. 1998, Ch. 91, and its conditional amendment by Stats. 1999, Ch. 555.)



21353.5-1

The combined current and prior service pensions for a state miscellaneous or industrial member who has elected to be subject to the service retirement formula prescribed in this section, as provided by Sections 21071 and 21073.5, is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current and prior service, except service in a category of membership other than that credited under this section, with which the member is entitled to be credited at retirement:

Age of

Retirement

Fraction

50  ........................

.546

50¼  ........................

.554

50½ ........................

.562

50¾ ........................

.570

51  ........................

.578

51¼ ........................

.586

51½  ........................

.595

51¾ ........................

.603

52  ........................

.612

52¼ ........................

.621

52½ ........................

.630

52¾ ........................

.639

53  ........................

.648

53¼ ........................

.658

53½ ........................

.668

53¾ ........................

.678

54  ........................

.688

54¼  ........................

.698

54½ ........................

.709

54¾ ........................

.719

55  ........................

.730

55¼ ........................

.741

55½ ........................

.753

55¾ ........................

.764

56  ........................

.776

56¼ ........................

.788

56½ ........................

.800

56¾ ........................

.813

57  ........................

.825

57¼ ........................

.839

57½ ........................

.852

57¾ ........................

.865

58  ........................

.879

58¼ ........................

.893

58½ ........................

.908

58¾ ........................

.923

59  ........................

.937

59¼ ........................

.953

59½ ........................

.969

59¾ ........................

.985

60 and over ........................

1.000

The fractions specified in the above table shall be reduced by one-third as applied to that part of final compensation which does not exceed four hundred dollars ($400) per month for all service of a member any of whose service has been included in the federal system.

The retirement allowance provided by this section, which shall be effective for members who retire on and after April 1, 1998, is granted subject to future reduction prior to a member’s retirement, by offset of federal system benefits or otherwise, as the Legislature may from time to time deem appropriate because of changes in such federal system benefits.

(Added by Stats. 1998, Ch. 91, Sec. 64. Effective July 3, 1998. Superseded on operative date of amendment by Stats. 1999, Ch. 555.)



21353.5-2

(a) The combined current and prior service pensions for a state miscellaneous or state industrial member who has elected to be subject to the service retirement formula prescribed in this section, as provided by Sections 21071 and 21073.5, is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current and prior service, except service in a category of membership other than that credited under this section, with which the member is entitled to be credited at retirement:

Age of

Retirement

Fraction

50  ........................

.546

50¼  ........................

.554

50½  ........................

.562

50¾  ........................

.570

51  ........................

.578

51¼  ........................

.586

51½  ........................

.595

51¾  ........................

.603

52  ........................

.612

52¼  ........................

.621

52½  ........................

.630

52¾  ........................

.639

53  ........................

.648

53¼  ........................

.658

53½  ........................

.668

53¾  ........................

.678

54  ........................

.688

54¼  ........................

.698

54½  ........................

.709

54¾  ........................

.719

55  ........................

.730

55¼  ........................

.741

55½  ........................

.753

55¾  ........................

.764

56  ........................

.776

56¼  ........................

.788

56½  ........................

.800

56¾  ........................

.813

57  ........................

.825

57¼  ........................

.839

57½  ........................

.852

57¾  ........................

.865

58  ........................

.879

58¼  ........................

.893

58½  ........................

.908

58¾  ........................

.923

59  ........................

.937

59¼  ........................

.953

59½  ........................

.969

59¾  ........................

.985

60 and over  ........................

1.000

(b) The fractions specified in the above table shall be reduced by one-third as applied to that part of final compensation that does not exceed four hundred dollars ($400) per month for all service of a member any of whose service has been included in the federal system.

(c) The retirement allowance provided by this section, which shall be effective for members who retire on and after April 1, 1998, is granted subject to future reduction prior to a member’s retirement, by offset of federal system benefits or otherwise, as the Legislature may from time to time deem appropriate because of changes in the federal system benefits.

(d) This section shall become inoperative on January 1, 2000.

(e) The amendments to this section enacted during the first year of the 1999–2000 Regular Session are subject to the limitations set forth in Section 21251.13.

(Amended (as added by Stats. 1998, Ch. 91) by Stats. 1999, Ch. 555, Sec. 31. Effective January 1, 2000. Pursuant to subd. (e), amendment is conditionally operative as prescribed in Section 21251.13. Section inoperative January 1, 2000, by subd. (d).)



21354

The combined current and prior service pensions for a local miscellaneous member is a pension derived from the contribution of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current and prior service except service in a category of membership other than that of local miscellaneous member with which the member is entitled to be credited at retirement:

Age of Retirement

Fraction

50 ........................

0.713

50¼  ........................

0.725

50½  ........................

0.737

50¾  ........................

0.749

51  ........................

0.761

51¼  ........................

0.775

51½  ........................

0.788

51¾  ........................

0.801

52  ........................

0.814

52¼  ........................

0.828

52½  ........................

0.843

52¾  ........................

0.857

53  ........................

0.871

53¼  ........................

0.886

53½  ........................

0.902

53¾  ........................

0.917

54  ........................

0.933

54¼  ........................

0.950

54½  ........................

0.966

54¾  ........................

0.983

55  ........................

1.000

55¼  ........................

1.007

55½  ........................

1.013

55¾  ........................

1.020

56  ........................

1.026

56¼  ........................

1.033

56½  ........................

1.039

56¾  ........................

1.046

57  ........................

1.052

57¼  ........................

1.059

57½  ........................

1.065

57¾  ........................

1.072

58  ........................

1.078

58¼  ........................

1.085

58½  ........................

1.091

58¾  ........................

1.098

59  ........................

1.105

59¼  ........................

1.111

59½  ........................

1.118

59¾  ........................

1.124

60  ........................

1.131

60¼  ........................

1.137

60½  ........................

1.144

60¾  ........................

1.150

61  ........................

1.157

61¼  ........................

1.163

61½  ........................

1.170

61¾  ........................

1.176

62  ........................

1.183

62¼  ........................

1.189

62½  ........................

1.196

62¾  ........................

1.202

63  ........................

1.209

The fraction specified in the above table shall be reduced by one-third as applied to that part of final compensation that does not exceed four hundred dollars ($400) per month for all services of a member any of whose service has been included in the federal system. This reduction shall not apply to a member employed by a contracting agency that enters into a contract after July 1, 1971, and who elects not to be subject to this paragraph or with respect to service rendered after the termination of coverage under the federal system with respect to the coverage group to which the member belongs.

This section shall supersede Section 21353 with respect to all local miscellaneous members who retire after the date this section becomes applicable to their respective employers.

This section shall not apply to a contracting agency nor its employees until the contracting agency elects to make all local miscellaneous members subject to it by amendment to its contract made in the manner prescribed for approval of contracts or in the case of a new contract, by express provision of the contract. The operative date of this section with respect to a local miscellaneous member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this section.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21354.1

(a) The combined current and prior service pensions for school members, state miscellaneous or state industrial members, or university members who are subject to the provisions of this section is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current and prior service, except service in a category of membership other than that of a school member, state miscellaneous or state industrial member, or university member or service covered under this retirement formula with which the member is entitled to be credited at retirement:

Age at

retirement

Fraction

50  ........................

0.550

50¼  ........................

0.573

50½  ........................

0.595

50¾  ........................

0.618

51  ........................

0.640

51¼  ........................

0.663

51½  ........................

0.685

51¾  ........................

0.708

52  ........................

0.730

52¼  ........................

0.753

52½  ........................

0.775

52¾  ........................

0.798

53  ........................

0.820

53¼  ........................

0.843

53½  ........................

0.865

53¾  ........................

0.888

54  ........................

0.910

54¼  ........................

0.933

54½  ........................

0.955

54¾  ........................

0.978

55  ........................

1.000

55¼  ........................

1.008

55½  ........................

1.016

55¾  ........................

1.024

56  ........................

1.032

56¼  ........................

1.040

56½  ........................

1.048

56¾  ........................

1.055

57  ........................

1.063

57¼  ........................

1.071

57½  ........................

1.079

57¾  ........................

1.086

58  ........................

1.094

58¼  ........................

1.102

58½  ........................

1.110

58¾  ........................

1.118

59  ........................

1.125

59¼  ........................

1.134

59½  ........................

1.141

59¾  ........................

1.149

60  ........................

1.157

60¼  ........................

1.165

60½  ........................

1.173

60¾  ........................

1.180

61  ........................

1.188

61¼  ........................

1.196

61½  ........................

1.203

61¾  ........................

1.211

62  ........................

1.219

62¼  ........................

1.227

62½  ........................

1.235

62¾  ........................

1.243

63 and over  ........................

1.250

(b) The fraction specified in the above table shall be reduced by one-third as applied to that part of final compensation that does not exceed four hundred dollars ($400) per month for all service of a member any of whose service has been included in the federal system. This subdivision shall not apply to school members whose service is included in the federal system with respect to service performed on or after January 1, 2001.

(c) This section shall supersede Section 21353 for all school members, all university members, and all state miscellaneous members, with respect to service rendered for the California State University or the legislative or judicial branch of government, who retire on or after January 1, 2000.

(d) This section shall also supersede Section 21353 for state miscellaneous or state industrial members, for service not subject to subdivision (c), who are employed by the state on or after January 1, 2000, and who do not elect under Section 21070.5 to be subject to Second Tier benefits.

(e) Operation and application of this section are subject to the limitations set forth in Section 21251.13.

(f) Notwithstanding any other provision of this section, this section shall not apply to a state miscellaneous or industrial member who is employed by the state for the first time and becomes a state miscellaneous or industrial member of the system on or after the first day of the pay period following the effective date of the act adding this subdivision, and is represented by State Bargaining Unit 12, 16, 18, or 19. With respect to related state miscellaneous or industrial members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(g) Notwithstanding any other provision of this section, this section shall not apply to a state miscellaneous or industrial member who is employed by the state for the first time and becomes a state miscellaneous or industrial member of the system on or after October 31, 2010, and is represented by State Bargaining Unit 5 or 8. With respect to related state miscellaneous or industrial members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(h) (1) Notwithstanding Section 3517.8 or any provision of an expired memorandum of understanding, or any other provision of this section, this section shall not apply to a state miscellaneous or industrial member who is employed by the state, the Legislature, the judicial branch, or the California State University for the first time and becomes a member of the system on or after January 15, 2011.

(2) If this subdivision is in conflict with a memorandum of understanding that is current and in effect on January 15, 2011, the memorandum of understanding shall be controlling while it remains in effect. Upon expiration of the memorandum of understanding that is in effect and current on January 15, 2011, this section shall be controlling and may not be superseded by a subsequent memorandum of understanding.

(Amended by Stats. 2012, Ch. 665, Sec. 134. Effective January 1, 2013. Pursuant to subd. (e), section is conditionally operative as prescribed in Section 21251.13.)



21354.3

(a) The combined current and prior service pensions for a local miscellaneous member is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current and prior service except service in a category of membership other than that of local miscellaneous member with which the member is entitled to be credited at retirement:

Age at

Retirement

Fraction

50  ........................

1.0000

50¼  ........................

1.0125

50½  ........................

1.0250

50¾  ........................

1.0375

51  ........................

1.0500

51¼  ........................

1.0625

51½  ........................

1.0750

51¾  ........................

1.0875

52  ........................

1.1000

52¼  ........................

1.1125

52½  ........................

1.1250

52¾  ........................

1.1375

53  ........................

1.1500

53¼  ........................

1.1625

53½  ........................

1.1750

53¾  ........................

1.1875

54  ........................

1.2000

54¼  ........................

1.2125

54½  ........................

1.2250

54¾  ........................

1.2375

55  ........................

1.2500

55¼  ........................

1.2625

55½  ........................

1.2750

55¾  ........................

1.2875

56  ........................

1.3000

56¼  ........................

1.3125

56½  ........................

1.3250

56¾  ........................

1.3375

57  ........................

1.3500

57¼  ........................

1.3625

57½  ........................

1.3750

57¾  ........................

1.3875

58  ........................

1.4000

58¼  ........................

1.4125

58½  ........................

1.4250

58¾  ........................

1.4375

59  ........................

1.4500

59¼  ........................

1.4625

59½  ........................

1.4750

59¾  ........................

1.4875

60 and over  ........................

1.5000

(b) The fraction specified in the above table shall be reduced by one-third as applied to that part of final compensation that does not exceed four hundred dollars ($400) per month for all services of a member any of whose service has been included in the federal system. This reduction shall not apply to a member employed by a contracting agency that enters into a contract after July 1, 1971, and who elects not to be subject to this subdivision or with respect to service rendered after the termination of coverage under the federal system with respect to the coverage group to which the member belongs.

(c) This section shall supersede Sections 21353, 21354, 21354.1, 21354.4, and 21354.5 with respect to a local miscellaneous member who is employed by a contracting agency on or after the date this section becomes applicable to the contracting agency.

(d) This section shall not apply to a contracting agency nor its employees until the contracting agency elects to make all local miscellaneous members subject to it by amendment to its contract made in the manner prescribed for approval of contracts or in the case of a new contract, by express provision of the contract. The operative date of this section with respect to a local miscellaneous member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this section.

(e) (1) Notwithstanding subdivision (d) and for purposes of this subdivision, “Riverside County contracting agency” means any of the following:

(A) County of Riverside.

(B) County of Riverside Regional Park and Open-Space District.

(C) County of Riverside Waste Resources Management District.

(D) County of Riverside Flood Control and Water Conservation District.

(2) This section shall apply to a former employee of a Riverside County contracting agency if that former employee is currently employed by another Riverside County contracting agency. This section shall not apply to a Riverside County contracting agency nor the current or former employees of that Riverside County contracting agency until the Riverside County contracting agency elects to make all local miscellaneous members subject to this section by amendment to the contract of that Riverside County contracting agency, made in the manner prescribed for approval of contracts, or in the case of a new contract, by express provision of the contract. The provisions of this section shall apply with respect to a local miscellaneous member on the effective date of the amendment to the Riverside County contracting agency’s contract electing to be subject to this section.

(Amended by Stats. 2006, Ch. 846, Sec. 1. Effective September 30, 2006.)



21354.4

(a) The combined current and prior service pensions for a local miscellaneous member is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current and prior service except service in a category of membership other than that of local miscellaneous member with which the member is entitled to be credited at retirement:

Age at

Retirement

Fraction

50  ........................

1.0000

50¼  ........................

1.0125

50½  ........................

1.0250

50¾  ........................

1.0375

51  ........................

1.0500

51¼  ........................

1.0625

51½  ........................

1.0750

51¾  ........................

1.0875

52  ........................

1.1000

52¼  ........................

1.1125

52½  ........................

1.1250

52¾  ........................

1.1375

53  ........................

1.1500

53¼  ........................

1.1625

53½  ........................

1.1750

53¾  ........................

1.1875

54  ........................

1.2000

54¼  ........................

1.2125

54½  ........................

1.2250

54¾  ........................

1.2375

55 and over  ........................

1.2500

(b) The fraction specified in the above table shall be reduced by one-third as applied to that part of final compensation that does not exceed four hundred dollars ($400) per month for all service of a member any of whose service has been included in the federal system. This reduction shall not apply to a member employed by a contracting agency that enters into a contract after July 1, 1971, and who elects not to be subject to this subdivision or with respect to service rendered after the termination of coverage under the federal system with respect to the coverage group to which the member belongs.

(c) This section shall supersede Sections 21353, 21354, and 21354.1, with respect to a local miscellaneous member who is employed by a contracting agency on or after the date this section becomes applicable to the contracting agency.

(d) This section shall not apply to a contracting agency nor its employees until the contracting agency elects to make all local miscellaneous members subject to it by amendment to its contract made in the manner prescribed for approval of contracts or in the case of a new contract, by express provision of the contract. The operative date of this section with respect to a local miscellaneous member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this section.

(Amended by Stats. 2006, Ch. 118, Sec. 16. Effective January 1, 2007.)



21354.5

(a) The combined current and prior service pensions for a local miscellaneous member is a pension derived from the contributions of the employer sufficient, when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of retirement, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current and prior service, except service in a category of membership other than that of a local miscellaneous member, with which the member is entitled to be credited at retirement:

Age at

Retirement

Fraction

50  ........................

1.0000

50¼  ........................

1.0175

50½  ........................

1.0350

50¾  ........................

1.0525

51  ........................

1.0700

51¼  ........................

1.0875

51½  ........................

1.1050

51¾  ........................

1.1225

52  ........................

1.1400

52¼  ........................

1.1575

52½  ........................

1.1750

52¾  ........................

1.1925

53  ........................

1.2100

53¼  ........................

1.2275

53½  ........................

1.2450

53¾  ........................

1.2625

54  ........................

1.2800

54¼  ........................

1.2975

54½  ........................

1.3150

54¾  ........................

1.3325

55 and over  ........................

1.3500

(b) The fractions specified in the above table shall be reduced by one-third as applied to that part of final compensation that does not exceed four hundred dollars ($400) per month for all service of a member any of whose service has been included in the federal system. This reduction shall not apply to a member employed by a contracting agency that enters into a contract after July 1, 1971, and elects not to be subject to this subdivision or with respect to service rendered after the termination of coverage under the federal system with respect to the coverage group to which the member belongs.

(c) This section shall supersede Sections 21353, 21354, 21354.1, and 21354.4 with respect to a local miscellaneous member who is employed by a contracting agency on or after the date this section becomes applicable to the contracting agency.

(d) This section shall not apply to a contracting agency nor its employees until the contracting agency elects to make all local miscellaneous members subject to it by amendment to its contract made in the manner prescribed for approval of contracts or in the case of a new contract, by express provision of the contract. The operative date of this section with respect to a local miscellaneous member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this section.

(Amended by Stats. 2006, Ch. 118, Sec. 17. Effective January 1, 2007.)



21355

Notwithstanding Sections 21353, 21354, and 21354.1, if the modification to the federal-state agreement occurred on or after July 1, 1971, whenever the fraction of final compensation is reduced pursuant to Section 21353, 21354, or 21354.1 because service of a member has been included in the federal system, the reduction shall apply only as to service after the effective date of the member’s coverage under the federal system. This section shall apply to those members whose effective date of retirement is on or after July 1, 1971.

(Amended by Stats. 2001, Ch. 21, Sec. 14. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



21356

(a) A member who elects, pursuant to Article 1.7 (commencing with Section 19996.30) of Chapter 7 of Part 2.6 or pursuant to Sections 21110 through 21115, to participate in partial service retirement, while so participating, shall receive a reduced service retirement allowance. The reduced service retirement allowance shall be the amount of the service retirement allowance to which the employee would otherwise have been entitled had he or she fully retired on the effective date of the partial service retirement, reduced by the percentage of the employee’s full-time work which the employee has elected to work while on partial service retirement.

(b) Article 6 (commencing with Section 21450) shall not apply to an employee who is participating in reduced worktime for partial service retirement.

(c) For a member who elects pursuant to Article 1.7 (commencing with Section 19996.30) of Chapter 7 of Part 2.6 or pursuant to Sections 21110 through 21115 to become fully retired, the current service pension, or current and prior service pensions, as the case may be, upon his or her full service retirement shall be (1) the sum of a current service pension calculated on the basis of service rendered during participation in reduced worktime in accordance with the formula applicable to his or her current service pension, plus his or her current service pension, or current and prior service pensions, as the case may be, as it was prior to his or her full service retirement, provided that full service retirement occurs before he or she renders, while participating in reduced worktime for partial service retirement, one year of state service credited under this system; or (2) if he or she has rendered one year or more of state service while participating in reduced worktime for partial service retirement, a current service pension, or current and prior service pensions, as the case may be, based on the total years of service with which the member is entitled to be credited, calculated on the basis of the formula currently applicable to the employment in which the service was rendered. A member shall receive service credit for service during participation in reduced worktime for partial retirement and service credited at the time of the election to participate in reduced worktime for partial retirement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21357

(a) For a member reinstated from service retirement or partial service retirement, the current service pension, or current and prior service pensions, as the case may be, upon his or her service retirement subsequent to the reinstatement, shall be the sum of (1) a current service pension calculated on the basis of service rendered after reinstatement in accordance with the formula applicable to him or her in that service and membership, plus, (2) if the subsequent retirement occurs before he or she renders, after his or her reinstatement, at least one year of state service credited under this system, or if the subsequent service or disability retirement occurs after his or her reinstatement from service or disability retirement pursuant to an election under Section 21465, his or her current service pension, or current and prior service pensions, as the case may be, as it was prior to his or her reinstatement, adjusted for any service on which the pension was based that was included in coverage of the federal system during reinstatement according to the formula applicable to the service in employment for which he or she was retired, and further adjusted according to any change after reinstatement in the provisions governing the calculation of his or her pension that would have applied to him or her had he or she continued in retirement but been subject to the formula applied in the first adjustment; or, for state miscellaneous and state industrial service subject to Section 21076, in lieu of (2), plus (3) a current service pension, or current and prior service pensions, as the case may be, as it would have been prior to his or her reinstatement under the formula applicable to Section 21076, adjusted for any service on which the pension was based that was included in coverage of the federal system during reinstatement according to the formula applicable to the service in employment for which he or she was retired, and further adjusted according to any change after reinstatement in the provisions governing the calculations of his or her pension that would have applied to him or her had he or she continued in retirement and been subject to the formula applicable to Section 21076, or if he or she has rendered one year or more of state service after reinstatement, in lieu of (2) or (3), plus (4), a current service pension based on current service rendered prior to reinstatement, calculated on the basis of the formula currently applicable to the employment in which the service was rendered but on the basis of an age taken to the preceding completed quarter year but not less than the minimum retirement age applicable to him or her at his or her last retirement and determined by deducting from his or her age at his or her subsequent retirement, the aggregate time during which he or she was under retirement. For a member reinstated from nonindustrial disability retirement, the current service pension upon his or her service retirement after attaining an age one year less than the minimum age at which he or she could have retired without an actuarial discount because of age in the employment from which he or she was last retired, or upon his or her disability retirement after attaining the minimum age, and subsequent to reinstatement, shall be calculated in the manners described in the preceding sentence, but the age determined upon subsequent retirement after rendering at least one year of state service credited under this system shall not be taken at less than one year less than the minimum age if the subsequent retirement is for service, or the minimum age if the retirement is for disability.

(b) The current service pension otherwise payable under this section to a member whose allowance prior to reinstatement was paid pursuant to his or her election under Section 21461 shall be reduced by the actuarial equivalent, on the date of retirement subsequent to reinstatement, of the amount (converted as below), if any, by which:

(1) The total amount paid in the period during which a temporary annuity was included in the payments, reduced by the total amount that would have been payable during that period had the election not been made, exceeds

(2) The excess of the total amount that would have been payable, had the election not been made, during the time subsequent to that period and prior to reinstatement, over the total amount actually paid during that time.

The amount determined by the above formula shall be converted to an amount equaling the actuarial equivalent on the date of reinstatement and this latter amount shall be the basis of the actuarial equivalent on the date of retirement subsequent to reinstatement.

Actuarial equivalents required by this section shall be based on the interest rate and mortality tables in use by this system on the date of retirement subsequent to reinstatement.

(c) Notwithstanding this section, or any other provision of this part, the current service pension payable to any member subject to this section who rendered one year or more of state service credited under this system after reinstatement on retirement for service subsequent to reinstatement from service retirement for any credited service for which a current service pension was paid prior to reinstatement shall not be less than the current service pension that would be payable on the date of the subsequent retirement had the member not been reinstated. For state miscellaneous and state industrial service subject to Section 21076, the current service pension payable for any credited service for which a current service pension was paid prior to reinstatement shall not be less than the current service pension that would have been payable on the date of the subsequent retirement had the member’s retirement been subject to the formula under Section 21076 and had not been reinstated, adjusted, however, by any reduction under this section because of an election under Section 21461 and, for any service so credited that was included in coverage of the federal system during reinstatement, according to the formula applicable to the service in employment from which he or she was retired.

(Amended by Stats. 2001, Ch. 21, Sec. 15. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



21358

Notwithstanding Section 21357, the retirement allowance of a state member, other than a university member, payable upon retirement within one year of reinstatement from an earlier retirement of six months or less and based on service prior to reinstatement shall not include any allowance based on service credited under Section 20963.

This section shall not apply to school members.

(Amended by Stats. 1996, Ch. 906, Sec. 162. Effective January 1, 1997.)



21359

Notwithstanding Section 21357, in determining the method of calculation of subsequent retirement benefits for a university employee who, on the date of reemployment and reinstatement from retirement, did not have the right to elect membership in this system, the service rendered under the University of California Retirement Plan after reemployment and reinstatement shall be considered service rendered under this system.

(Amended by Stats. 2005, Ch. 328, Sec. 14. Effective January 1, 2006.)



21362

(a) The current service pension for patrol members and the combined current and prior service pensions for local safety members with respect to local safety service rendered to a contracting agency that is subject to this section is a pension derived from the contributions of the employer sufficient when added to the service retirement annuity that is derived from the accumulated normal contributions of the patrol member or local safety member at the date of his or her retirement to equal the fraction of one-fiftieth of his or her final compensation set forth opposite his or her age at retirement taken to the preceding completed quarter year, in the following table, multiplied by the number of years of patrol service and local safety service subject to this section with which he or she is credited at retirement:

Age at

retirement

Fraction

50  ........................

1.0000

50¼  ........................

1.0175

50½  ........................

1.0350

50¾  ........................

1.0525

51  ........................

1.0700

51¼  ........................

1.0875

51½  ........................

1.1050

51¾  ........................

1.1225

52  ........................

1.1400

52¼  ........................

1.1575

52½  ........................

1.1750

52¾  ........................

1.1925

53  ........................

1.2100

53¼  ........................

1.2275

53½  ........................

1.2450

53¾  ........................

1.2625

54  ........................

1.2800

54¼  ........................

1.2975

54½  ........................

1.3150

54¾  ........................

1.3325

55 and over  ........................

1.3500

(b) (1) Except as otherwise provided in this subdivision, the current service pension and the combined current and prior service pensions under this section for all service to all employers shall not exceed an amount that, when added to the service retirement annuity related to that service, equals 75 percent of final compensation.

(2) For state members, with respect to service for all state employers under this section, the benefit shall not exceed:

(A) Eighty percent of final compensation for state members who retire on or after January 1, 1995, and prior to January 1, 1999.

(B) Eighty-five percent of final compensation for state members who retire on or after January 1, 1999, and prior to January 1, 2000.

(C) Ninety percent of final compensation for state members who retire on or after January 1, 2000.

(3) For local safety members who retire on or after January 1, 2000, the benefit shall not exceed 85 percent of final compensation.

(4) If the pension relates to service to more than one employer and would otherwise exceed that maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to that employer bears to the total allowance computed as though there were no limit, so that the total of the pensions shall equal the maximum. Where a state or local member retiring on or after January 1, 1995, has service under this section with both state and local agency employers, the higher maximum shall apply and the additional benefit shall be funded by increasing the member’s pension payable with respect to the employer for whom the member performed the service subject to the higher maximum.

(c) This section shall not apply to any contracting agency, unless and until the agency elects to be subject to the provisions of this section by amendment to its contract made in the manner prescribed for approval of contracts or, in the case of contracts made after the date this section is operative, by express provision in the contract making the contracting agency subject to the provisions of this section.

(d) This section shall supersede Section 21363, 21366, 21368, 21369, or 21370, whichever is then applicable, with respect to patrol and local safety members who retire after the date this section becomes applicable to their respective employers.

(e) This section shall not apply to state safety or state peace officer/firefighter members.

(f) With respect to patrol members, this section shall only apply to patrol members who are not employed by the state on or after January 1, 2000.

(g) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier ages of service retirement made possible by the benefits under this section.

(Amended by Stats. 2001, Ch. 21, Sec. 16. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



21362.2

(a) Upon attaining the age of 50 years or more, the combined current and prior service pension for state patrol members and for local safety members with respect to local safety service rendered to a contracting agency that is subject to the provisions of this section is a pension derived from the contributions of the employer sufficient when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of his or her retirement to equal 3 percent of his or her final compensation at retirement, multiplied by the number of years of patrol service or local safety service subject to this section with which he or she is credited at retirement.

(b) In no event shall the current service pension and the combined current and prior service pensions under this section for all service to all employers exceed an amount that, when added to the service retirement annuity related to that service, equals 85 percent of final compensation. For state patrol members with respect to service for all state employers under this section, the benefit shall not exceed 90 percent of final compensation. If the pension relates to service to more than one employer and would otherwise exceed that maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to that employer bears to the total allowance computed as though there were no limit, so that the total of the pensions shall equal the maximum. Where a state or local member has service under this section with both state and local agency employers, the higher maximum shall apply and the additional benefit shall be funded by increasing the member’s pension payable with respect to the employer for whom the member performed the service subject to the higher maximum.

(c) For patrol members employed by the state on or after January 1, 2000, this section shall supersede Section 21362.

(d) This section shall not apply to state safety or state peace officer/firefighter members.

(e) This section shall not apply to any contracting agency nor its employees unless and until the agency elects to be subject to the provisions of this section by amendment to its contract made in the manner prescribed for approval of contracts or, in the case of contracts made after the date this section becomes operative, by express provision in the contract making the contracting agency subject to this section. The operative date of this section for a local safety member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this section.

(f) This section shall supersede Section 21362, 21363, 21363.1, 21366, 21368, 21369, or 21370, whichever is then applicable, with respect to local safety members who retire after the date this section becomes applicable to their respective employers.

(g) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier ages of service retirement made possible by the benefits under this section.

(h) Operation and application of this section is subject to the limitations set forth in Section 21251.13.

(i) Notwithstanding any other provision of this section, this section shall not apply to a state patrol member who is employed by the state for the first time and becomes a state patrol member of the system on or after October 31, 2010, and is represented by State Bargaining Unit 5. With respect to related state patrol members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(Amended by Stats. 2012, Ch. 665, Sec. 135. Effective January 1, 2013. Pursuant to subd. (h), section is conditionally operative as prescribed in Section 21251.13.)



21362.3

(a) Notwithstanding subdivision (b) of Section 21362.2, for the California Highway Patrol Commissioner, with respect to service to all state employers under Section 21362.2, the benefit may not exceed 100 percent of final compensation.

(b) This section shall become inoperative on January 1, 2008, unless a later enacted statute deletes or extends that date.

(Amended by Stats. 2003, Ch. 62, Sec. 137. Effective January 1, 2004. Inoperative January 1, 2008, by its own provisions.)



21363

(a) The combined current and prior service pensions for state peace officer/firefighter members subject to this section with respect to state peace officer/firefighter service and the combined current and prior service pensions for local safety members with respect to local safety service rendered to a contracting agency that is subject to this section is a pension derived from the contributions of the employer sufficient when added to the service retirement annuity that is derived from the accumulated normal contributions of the state peace officer/firefighter or local safety member at the date of his or her retirement to equal the fraction of one-fiftieth of his or her final compensation set forth opposite his or her age at retirement taken to the preceding completed quarter year, in the following table, multiplied by the number of years of state peace officer/firefighter service or local safety service subject to this section with which he or she is credited at retirement:

Age at

Retirement

Fraction

50   ........................

1.0000

50 1/4 ........................

1.0125

50 1/2 ........................

1.0250

50 3/4 ........................

1.0375

51   ........................

1.0500

51 1/4 ........................

1.0625

51 1/2 ........................

1.0750

51 3/4 ........................

1.0875

52   ........................

1.1000

52 1/4 ........................

1.1125

52 1/2 ........................

1.1250

52 3/4 ........................

1.1375

53   ........................

1.1500

53 1/4 ........................

1.1625

53 1/2 ........................

1.1750

53 3/4 ........................

1.1875

54   ........................

1.2000

54 1/4 ........................

1.2125

54 1/2 ........................

1.2250

54 3/4 ........................

1.2375

55 and over ........................

1.2500

(b) (1) In no event shall the current service pension and the combined current and prior service pensions under this section for all service to all employers exceed an amount that, when added to the service retirement annuity related to that service, equals 75 percent of final compensation.

(2) For state members, with respect to service for all state employers under this section, the benefit shall not exceed:

(A) Eighty percent of final compensation for state members who retire on or after January 1, 1995.

(B) Eighty-five percent of final compensation for state peace officer/firefighter members in State Bargaining Units 6 and 8 who retire on or after January 1, 1999, and prior to January 1, 2000.

(C) Ninety percent of final compensation for state peace officer/firefighter members who retire on or after January 1, 2000.

(3) For local safety members who retire on or after January 1, 2000, the benefit shall not exceed 85 percent of final compensation. If the pension relates to service to more than one employer, or this section and Section 21369, and would otherwise exceed that maximum, the pension payable with respect to each section or employer shall be reduced in the same proportion as the allowance bears to the total allowance computed as though there were no limit, so that the total of the pensions shall equal the maximum. Where a state or local member retiring on or after January 1, 1995, has service under this section with both state and local agency employers, the higher maximum shall apply and the additional benefit, if any, shall be funded by increasing the member’s pension payable with respect to the employer for whom the member performed the service subject to the higher maximum.

(c) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier age of service retirement made possible by the benefits under this section.

(d) This section may be applied to related supervisory classes or confidential positions for the respective bargaining units specified in this section.

(e) (1) This section shall be operative with respect to state peace officer/firefighter members in Corrections Bargaining Unit No. 6, Protective Services and Public Safety Bargaining Unit No. 7, or Firefighters Bargaining Unit No. 8, in accordance with a memorandum of understanding reached between the state and the exclusive bargaining agent in the respective unit pursuant to Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1.

(2) This section also shall be operative with respect to the state peace officer/firefighter members employed by a California State University police department who are in Public Safety Unit No. 8 in accordance with a memorandum of understanding reached between the Trustees of the California State University and the recognized employee organization pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1.

(3) This section shall also be operative with respect to a “state peace officer/firefighter member” defined in subdivision (a) of Section 20396 if authorized by, and in accordance with, a memorandum of understanding reached between the Trustees of the California State University and the recognized employee organization pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1.

(4) Nothing in this section or in any other provision of law affected by Chapter 1320 of the Statutes of 1984 or Chapter 234 of the Statutes of 1986 shall be construed as authorizing any future negotiation with respect to whether or not any bargaining unit specified in this section whose memorandum of understanding was previously approved by the Legislature pursuant to law and this section, shall continue to remain within the state peace officer/firefighter membership category.

(5) The operative date of this section with respect to members in each of the bargaining units specified in this section shall be as provided for in the memorandum of understanding.

(6) With the exception of state peace officer/firefighter members for service rendered for the California State University or the legislative or judicial branch of government, this section shall apply to state peace officer/firefighter members who are not employed by the state on or after January 1, 2000.

(f) This section shall be known as, and may be cited as, the State Peace Officers’ and Fire Fighters’ Retirement Act.

(g) The Legislature reserves the right to subsequently modify or amend this part in order to completely effectuate the intent and purposes of this section and the right to not provide any new comparable advantages if disadvantages to employees result from any modification or amendment.

(h) This section shall not apply to a contracting agency nor its employees until, first, it is agreed to in a written memorandum of understanding entered into by an employer and representatives of employees and, second, the contracting agency elects to be subject to it by amendment to its contract made in the manner prescribed for approval of contracts or in the case of a new contract, by express provision of the contract. The operative date of this section with respect to a local safety member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this section. However, this section shall not apply to any local safety member in the employ of an employer not subject to this section on January 1, 2000.

(i) Notwithstanding Section 3517.8 or any provision of an expired memorandum of understanding, this section shall apply to a state peace officer/firefighter member who is employed by the state for the first time and becomes a state peace officer/firefighter member of the system on or after January 15, 2011, and is represented by State Bargaining Unit 6 or 7. With respect to related state peace officer/firefighter members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(j) (1) This section shall also apply to a state peace officer/firefighter member who is employed by the California State University or judicial branch of government or the Legislature for the first time and becomes a state peace officer/firefighter member on or after January 15, 2011.

(2) If this subdivision is in conflict with a memorandum of understanding that is current and in effect on January 15, 2011, the memorandum of understanding shall be controlling while it remains in effect. Upon expiration of the memorandum of understanding that is in effect and current on January 15, 2011, this section shall be controlling and may not be superseded by a subsequent memorandum of understanding.

(k) Subdivisions (i) and (j) do not apply to:

(1) Former state, legislative, judicial branch, or California State University employees employed before January 15, 2011, who return to state or university employment on or after January 15, 2011, and who were not previously subject to this section.

(2) State employees hired prior to January 15, 2011, who were subject to Section 20281.5 during the first 24 months of state employment and who were not previously subject to this section.

(3) State employees hired prior to January 15, 2011, who become subject to representation by State Bargaining Unit 6 or 7 on or after January 15, 2011, and who were not previously subject to this section.

(4) State, legislative, judicial branch, or California State University employees on an approved leave of absence before January 15, 2011, who return to active employment on or after January 15, 2011, and who were not previously subject to this section.

(Amended by Stats. 2012, Ch. 665, Sec. 136. Effective January 1, 2013.)



21363.1

(a) The combined current and prior service pensions for state peace officer/firefighter members subject to this section with respect to state peace officer/firefighter service, and for local safety members with respect to local safety service rendered to a contracting agency that is subject to this section, is a pension derived from the contributions of the employer sufficient when added to the service retirement annuity that is derived from the accumulated normal contributions of the state peace officer/firefighter member or local safety member at the date of his or her retirement to equal the fraction of 3 percent of his or her final compensation set forth opposite his or her age at retirement taken to the preceding completed quarter year, in the following table, multiplied by the number of years of state peace officer/firefighter service or local safety service subject to this section with which he or she is credited at retirement:

Age at
Retirement

Fraction

50  ........................

.800

50¼  ........................

.810

50½  ........................

.820

50¾  ........................

.830

51   ........................

.840

51¼  ........................

.850

51½  ........................

.860

51¾  ........................

.870

52   ........................

.880

52¼  ........................

.890

52½  ........................

.900

52¾  ........................

.910

53   ........................

.920

53¼  ........................

.930

53½  ........................

.940

53¾  ........................

.950

54   ........................

.960

54¼  ........................

.970

54½  ........................

.980

54¾  ........................

.990

55 and over   ........................

1.000

(b) In no event shall the current service pension and the combined current and prior service pensions under this section for all service to all employers exceed an amount that, when added to the service retirement annuity related to that service, equals 85 percent of final compensation. For state peace officer/firefighter members with respect to service for all state employers under this section, the benefit shall not exceed 90 percent of final compensation. If the pension relates to service to more than one employer and would otherwise exceed that maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to that employer bears to the total allowance computed as though there were no limit, so that the total of the pensions shall equal the maximum. Where a state or local member has service under this section with both state and local agency employers, the higher maximum shall apply and the additional benefit shall be funded by increasing the member’s pension payable with respect to the employer for whom the member performed the service subject to the higher maximum.

(c) This section shall supersede Section 21363 for state peace officer/firefighter members with respect to service rendered for the California State University or the legislative or judicial branch of government.

(d) This section shall also supersede Section 21363 for state peace officer/firefighter members, for service not subject to subdivision (c), who are employed by the state on or after January 1, 2000.

(e) This section shall not apply to any contracting agency nor its employees unless and until the agency elects to be subject to the provisions of this section by amendment to its contract made in the manner prescribed for approval of contracts or, in the case of contracts made after the date this section becomes operative, by express provision in the contract making the contracting agency subject to this section. The operative date of this section for a local safety member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this section.

(f) This section shall supersede Section 21363, 21366, 21368, 21369, or 21370, whichever is then applicable, with respect to local safety members who retire after the date this section becomes applicable to their respective employers.

(g) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier age of service retirement made possible by the benefits under this section.

(h) The Legislature reserves the right to subsequently modify or amend this part in order to completely effectuate the intent and purposes of this section and the right to not provide any new comparable advantages if disadvantages to employees result from any modification or amendment.

(i) Operation and application of this section are subject to the limitations set forth in Section 21251.13.

(j) This section shall apply to a state patrol member who is employed by the state for the first time and becomes a state patrol member of the system on or after October 31, 2010, and is represented by State Bargaining Unit 5. With respect to related state patrol members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(k) This section shall apply to a state peace officer/firefighter member who is employed by the state for the first time and becomes a state peace officer/firefighter member of the system on or after October 31, 2010, and is represented by State Bargaining Unit 8. With respect to related state peace officer/firefighter members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(l) Subdivisions (j) and (k) do not apply to:

(1) Former state employees previously employed before October 31, 2010, who return to state employment on or after October 31, 2010.

(2) State employees hired prior to October 31, 2010, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to October 31, 2010, who become subject to representation by State Bargaining Unit 5 or 8 on or after October 31, 2010.

(4) State employees on an approved leave of absence employed before October 31, 2010, who return to active employment on or after October 31, 2010.

(m) (1) Notwithstanding any other provision of this section, this section shall not apply to a peace officer/firefighter member who is employed for the first time by the California State University or the legislative or judicial branch and becomes a state peace officer/firefighter member of the system on or after January 15, 2011.

(2) If this subdivision is in conflict with a memorandum of understanding that is current and in effect on January 15, 2011, the memorandum of understanding shall be controlling while it remains in effect. Upon expiration of the memorandum of understanding that is in effect and current on January 15, 2011, this section shall be controlling and may not be superseded by a subsequent memorandum of understanding.

(n) Notwithstanding Section 3517.8, or any provision of an expired memorandum of understanding, or any other provision of this section, this section shall not apply to those peace officer/firefighter members in State Bargaining Units 6 and 7 first employed by the state on or after January 15, 2011.

(Amended by Stats. 2012, Ch. 665, Sec. 137. Effective January 1, 2013. Pursuant to subd. (i), section is conditionally operative as prescribed in Section 21251.13.)



21363.2

(a) This section shall apply only to patrol members in State Bargaining Unit 5.

(b) Patrol members who were previously classified as peace officer/firefighter members shall have their past service under Section 21363 credited, at no cost to the member, under Section 21363.1.

(Added by Stats. 1999, Ch. 778, Sec. 3. Effective October 10, 1999.)



21363.3

(a) The combined current and prior service pensions for state peace officer/firefighter members described in Section 20394 is a pension derived from the contributions of the employer sufficient when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of his or her retirement to equal 3 percent of his or her final compensation at the age of 50 years, multiplied by the number of years of state peace officer/firefighter service subject to this section with which he or she is credited at retirement.

(b) In no event shall the current service pension and the combined current and prior service pensions under this section for all service to all employers exceed an amount that, when added to the service retirement annuity related to that service, equals 90 percent of final compensation. If the pension relates to service to more than one employer and would otherwise exceed that maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to that employer bears to the total allowance computed as though there were no limit, so that the total of the pensions shall equal the maximum. Where a state peace officer/firefighter member has service under this section, or other safety retirement formulas pursuant to this part with state or local agency employers, the higher maximum shall apply and the additional benefit shall be funded by increasing the member’s pension payable with respect to the state employer.

(c) This section shall apply to state peace officer/firefighter members described in Section 20394 if authorized by, and in accordance with, a memorandum of understanding reached between the Trustees of the California State University and the recognized employee organization pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1. This section may also apply to sworn peace officer/firefighter members described in Section 20394 in related management positions, if the Trustees of the California State University have approved the application in writing to the Board of Administration of the Public Employees’ Retirement System.

(d) This section shall supersede Section 21363.1 with respect to peace officer/firefighter service for members employed by the California State University police department on or after the date a memorandum of understanding, or action by the Trustees of the California State University regarding related management positions, makes this section applicable to these members.

(e) This section may not prevent a subsequent memorandum of understanding, or subsequent action by the Trustees of the California State University regarding related management positions, from making this section inapplicable to peace officer/firefighter members first employed by the California State University police department on or after a date specified in a subsequent memorandum of understanding, or subsequent action by the Trustees of the California State University regarding related management positions.

(f) (1) Notwithstanding any other provision of this section, this section shall not apply to a state peace officer/firefighter member described in Section 20394 who is employed for the first time and becomes a state peace officer/firefighter member of the system on or after January 15, 2011.

(2) If this subdivision is in conflict with a memorandum of understanding that is current and in effect on January 15, 2011, the memorandum of understanding shall be controlling while it remains in effect. Upon expiration of the memorandum of understanding that is in effect and current on January 15, 2011, this section shall be controlling and may not be superseded by a subsequent memorandum of understanding.

(Amended by Stats. 2010, 6th Ex. Sess., Ch. 3, Sec. 7. Effective January 7, 2011.)



21363.4

(a) Upon attaining the age of 50 years or more, the combined current and prior service pension for a state peace officer/firefighter member described in subdivision (c) who retires or dies on or after January 1, 2006, is a pension derived from the contributions of the employer sufficient when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of his or her retirement to equal 3 percent of his or her final compensation at retirement, multiplied by the number of years of state peace officer/firefighter service, as defined in subdivision (d), subject to this section with which he or she is credited at retirement.

(b) For state peace officer/firefighter members, with respect to service for all state employers under this section, the current service pension and the combined current and prior service pension under this section shall not exceed an amount that, when added to the service retirement annuity related to that service, equals 90 percent of final compensation. If the pension relates to service to more than one employer and would otherwise exceed that maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to that employer bears to the total allowance computed as though there were no limit, so that the total of the pensions shall equal the maximum.

(c) For purposes of this section, “state peace officer/firefighter member” means state peace officer/firefighter members under this part who, on or after January 1, 2006, are employed by the state and are members of State Bargaining Unit 6 or State Bargaining Unit 8, and may include state peace officer/firefighter members in related managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, provided the Department of Human Resources has approved their inclusion in writing to the board.

(d) For purposes of this section, “state peace officer/firefighter service” means service performed by a state peace officer/firefighter member while a member of State Bargaining Unit 6 or State Bargaining Unit 8, and may include state peace officer/firefighter service in related managerial, supervisory, or confidential positions or as officers or employees of the executive branch of state government who are not members of the civil service, provided the Department of Human Resources has approved their inclusion in writing to the board.

(e) This section shall supersede Section 21363 or 21363.1, whichever is applicable, with respect to state peace officer/firefighter members and service as defined herein.

(f) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier ages of service retirement made possible by the benefits under this section.

(g) Notwithstanding any other provision of this section, this section shall not apply to a state peace officer/firefighter member who is employed by the state for the first time and becomes a state peace officer/firefighter member of the system on or after October 31, 2010, and is represented by State Bargaining Unit 8. With respect to related state peace officer/firefighter members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(h) Notwithstanding Section 3517.8, or any provision of an expired memorandum of understanding, or any other provision of this section, this section shall not apply to a state peace officer/firefighter member who is employed by the state for the first time and becomes a state peace officer/firefighter member of the system on or after January 15, 2011, and is represented by State Bargaining Unit 6. With respect to related state peace officer/firefighter members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(Amended by Stats. 2012, Ch. 665, Sec. 138. Effective January 1, 2013.)



21363.8

(a) Upon attaining the age of 50 years or more, the combined current and prior service pension for a state peace officer/firefighter member described in subdivision (c) who retires or dies on or after January 1, 2004, is a pension derived from the contributions of the employer sufficient when added to the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of his or her retirement to equal 3 percent of his or her final compensation at retirement, multiplied by the number of years of state peace officer/firefighter service, as defined in subdivision (d), subject to this section with which he or she is credited at retirement.

(b) For state peace officer/firefighter members, with respect to service for all state employers under this section, the current service pension and the combined current and prior service pension under this section may not exceed an amount that, when added to the service retirement annuity related to that service, equals 90 percent of final compensation. If the pension relates to service to more than one employer and would otherwise exceed that maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to that employer bears to the total allowance computed as though there were no limit, so that the total of the pensions shall equal the maximum.

(c) (1) This section shall apply to state peace officer/firefighter members under this part who, on or after January 1, 2004, are employed by the state and are members of State Bargaining Unit 7.

(2) This section may also apply to state peace officer/firefighter members in managerial, supervisory, or confidential positions that are related to the members described in paragraph (1) and to officers or employees of the executive branch of state government who are not members of the civil service and who are in positions that are related to the members described in paragraph (1), if the Department of Human Resources has approved their inclusion in writing to the board.

(d) (1) For purposes of this section, “state peace officer/firefighter service” means service performed by a state peace officer/firefighter member while a member of State Bargaining Unit 7.

(2) That service may include state peace officer/firefighter service in managerial, supervisory, or confidential positions that are related to the members described in paragraph (1) or as officers or employees of the executive branch of state government who are not members of the civil service and who are in positions that are related to the members described in paragraph (1), provided the Department of Human Resources has approved their inclusion in writing to the board.

(e) This section shall supersede Section 21363 or 21363.1, whichever is applicable, with respect to state peace officer/firefighter members subject to this section and state peace officer/firefighter service as defined herein.

(f) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier ages of service retirement made possible by the benefits under this section.

(g) Notwithstanding Section 3517.8, or any provision of an expired memorandum of understanding, or any other provision of this section, this section shall not apply to a state peace officer/firefighter member who is employed by the state for the first time and becomes a state peace officer/firefighter member of the system on or after January 15, 2011, and is represented by State Bargaining Unit 7. With respect to related state peace officer/firefighter members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(Amended by Stats. 2012, Ch. 665, Sec. 139. Effective January 1, 2013.)



21364

A contracting agency may elect to be subject to Section 21362, 21362.2, or 21363.1 with respect to only those local safety members who are local police officers, those who are local firefighters, and those who are local safety members as defined in Section 20421 as local safety members.

(Amended by Stats. 2001, Ch. 21, Sec. 23. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



21365

If, pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, Kings County enters into a binding memorandum of understanding and agrees to the application of this section, the county may elect to be subject to Section 21362 with respect to only those local safety members who are county peace officers as defined by Section 20436.

This section shall not apply to Kings County until the county elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts or, in the case of contracts made on or after January 1, 1988, by express provision in the contract making the contracting agency subject to this section.

(Amended by Stats. 1996, Ch. 906, Sec. 167. Effective January 1, 1997.)



21366

The combined prior and current service pensions for patrol members and local safety members, other than local safety members to whom Section 21362, 21368, or 21369 applies, upon retirement at or after age 55 is a pension derived from contributions of the employer that, when added to that portion of the service retirement annuity that is derived from the accumulated normal contributions of the member, shall equal a percentage of his or her final compensation, multiplied by the number of years of patrol, fire, police, or county peace officer service, the percentage to be 21/2 or, if less, the percentage obtained by division of 50 percent by the difference between age 55 and the member’s age at his or her birthday nearest to the date of his or her first entry into any service to which this section, former Section 21252.10, as amended by Chapter 1657 of the Statutes of 1971, or former Section 21252.2, as amended by Chapter 752 of the Statutes of 1969, prior to their repeal by Chapter 1098 of the Statutes of 1972 applied, whether or not the service is credited at retirement, increased, as to service following an absence from employment to which any of those sections applies, by the number of completed years of the absence. Any member entering that service at or after age 55 shall be deemed, for purposes of this section, to have entered the service at age 54.

Upon retirement for service prior to attaining age 55, the percentage of final compensation payable for each year of credited service that is subject to this section shall be the product of the percentage that would become payable at age 55 or, if greater, the age at which the member would complete 20 years of service under Section 21366 were he or she to continue in employment, multiplied by the factor set forth in the following table for his or her actual age at retirement:

If retirement occurs at age:

The percent for
each year of
credited service
is:

50  ........................

0.713

50¼  ........................

0.725

50½  ........................

0.737

50¾  ........................

0.749

51  ........................

0.761

51¼  ........................

0.775

51½  ........................

0.788

51¾  ........................

0.801

52  ........................

0.814

52¼  ........................

0.828

52½  ........................

0.843

52¾  ........................

0.857

53  ........................

0.871

53¼  ........................

0.886

53½  ........................

0.902

53¾  ........................

0.917

54  ........................

0.933

54¼  ........................

0.950

54½  ........................

0.966

54¾  ........................

0.983

The amendment to this section by Chapter 941 of the Statutes of 1968 shall apply only to those members retiring on and after December 1, 1968. Current and prior service pensions of those members retired prior to December 1, 1968 shall be continued in accordance with the provisions of this part as they existed on November 30, 1968.

This section shall not apply to any local safety member in the employ of an employer not subject to this section on March 4, 1972.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21367

The fraction or percentage of final compensation, for purposes of calculating the combined prior and current service pensions under Section 21362 or 21366 for a local safety member retiring after the effective date of his or her coverage under the federal system, but prior to termination of the coverage for members in his or her employment, shall be reduced by one-third as applied to that part of the member’s final compensation that does not exceed four hundred dollars ($400) per month.

This section shall not apply to any contracting agency nor to the employees of any contracting agency until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts, or, in the case of contracts made after October 1, 1965, by express provision in the contract making the contracting agency subject to this section.

This section and Section 21362 or 21366, as the case may be, shall supersede Section 21368 with respect to all service to a contracting agency electing to be subject hereto. However, members in employment of the contracting agency on the effective date of the contract amendment subjecting the agency and its employees to this section and Section 21366 may elect, in accordance with board rules, to continue to be subject to Section 21368, and the contracting agency shall be subject to Section 21368 rather than this section with respect to members who so elect. The election shall cease to be effective if, prior to the member’s retirement, his or her employer elects to be subject to Section 21362 or 21369 or elects to terminate coverage of the federal system for persons in the member’s employment.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21368

The combined current and prior service pensions for a local safety member who is an employee of a contracting agency that is subject to this section, is an annual pension that when added to the service retirement annuity that is derived from the accumulated normal contributions of the member shall equal the sum of the following:

(a) A temporary annuity based on age at retirement and length of service computed according to the following formula:

(1) 0.50 times the product of his or her age at retirement and his or her years of credited prior and current service not in excess of 20 years, plus

(2) 0.40 times the product of his or her age at retirement and his or her years of credited prior and current service in excess of 20 years.

(b) The percentage of final compensation set forth opposite his or her age at retirement in the following table multiplied by the number of years of credited current and prior service as a safety member in the employ of all contracting agencies subject to this section at the time of his or her retirement:

If retirement occurs at age:

The percent for
each year of
credited service
is:

50  ........................

0.619

50¼  ........................

0.629

50½  ........................

0.640

50¾  ........................

0.650

51  ........................

0.661

51¼  ........................

0.673

51½  ........................

0.684

51¾  ........................

0.695

52  ........................

0.708

52¼  ........................

0.719

52½  ........................

0.731

52¾  ........................

0.744

53  ........................

0.756

53¼  ........................

0.769

53½  ........................

0.783

53¾  ........................

0.796

54  ........................

0.810

54¼  ........................

0.824

54½  ........................

0.839

54¾  ........................

0.853

55  ........................

0.868

55¼  ........................

0.884

55½  ........................

0.900

55¾  ........................

0.916

56  ........................

0.931

56¼  ........................

0.949

56½  ........................

0.966

56¾  ........................

0.983

57  ........................

1.001

57¼  ........................

1.020

57½  ........................

1.039

57¾  ........................

1.058

58  ........................

1.076

58¼  ........................

1.098

58½  ........................

1.118

58¾  ........................

1.138

59  ........................

1.159

59¼  ........................

1.183

59½  ........................

1.205

59¾  ........................

1.228

60  ........................

1.250

60¼  ........................

1.275

60½  ........................

1.300

60¾  ........................

1.325

61  ........................

1.350

61¼  ........................

1.375

61½  ........................

1.400

61¾  ........................

1.425

62  ........................

1.450

62¼  ........................

1.475

62½  ........................

1.500

62¾  ........................

1.525

63  ........................

1.550

63¼  ........................

1.575

63½  ........................

1.600

63¾  ........................

1.625

64  ........................

1.650

64¼  ........................

1.675

64½  ........................

1.700

64¾  ........................

1.725

65  ........................

1.750

The temporary annuity under subdivision (a) of this section shall not be subject to the optional settlements under Article 6 (commencing with Section 21450) and shall be payable monthly until the retired member attains or would have attained age 65. Should his or her death occur prior to age 65, the commuted value of any remaining installments shall be paid to his or her designated beneficiary in the manner provided in former Section 21332.5, as added by Chapter 1264 of the Statutes of 1953, for payment of death benefits under optional settlement one.

The agency’s liability for prior service shall be in the same proportion to the total reserves required as the years of credited prior service bear to the total years of credited service. The agency’s liability for current service shall consist of the remainder of the total reserves required after deducting the liability for prior service and the accumulated normal contributions of the member.

This section shall apply only to a contracting agency that elected prior to October 1, 1965, by express provision of its contract or amendment thereto to be subject hereto.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21369

(a) The combined prior and current service pension for a state safety member, and a local safety member with respect to service to a contracting agency subject to this section, upon retirement after attaining the age of 55 years, is a pension derived from contributions of an employer sufficient, when added to that portion of the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of his or her retirement, to equal one-fiftieth of his or her final compensation multiplied by the number of years of state safety, police, fire, or county peace officer service that is credited to him or her as a state safety member or a local safety member subject to this section at retirement. Notwithstanding the preceding sentence, this section shall apply to the current and prior service pension for any other state safety member based on service to which it would have applied had the member, on July 1, 1971, been in employment described in Section 20403 or 20404.

(b) Upon retirement for service prior to attaining the age of 55 years, the percentage of final compensation payable for each year of credited service that is subject to this section shall be the product of 2 percent multiplied by the factor set forth in the following table for his or her actual age at retirement:

If the retirement age occurs at:

The percent for
each year of
credited service
is:

50   ........................

0.713

50 1/4 ........................

0.725

50 1/2 ........................

0.737

50 3/4 ........................

0.749

51   ........................

0.761

51 1/4 ........................

0.775

51 1/2 ........................

0.788

51 3/4 ........................

0.801

52   ........................

0.814

52 1/4 ........................

0.828

52 1/2 ........................

0.843

52 3/4 ........................

0.857

53   ........................

0.871

53 1/4 ........................

0.886

53 1/2 ........................

0.902

53 3/4 ........................

0.917

54   ........................

0.933

54 1/4 ........................

0.950

54 1/2 ........................

0.966

54 3/4 ........................

0.983

(c) In no event shall the total pension for all service under this section exceed an amount that, when added to the service retirement annuity related to that service, equals 75 percent of final compensation. For state members who retire on or after January 1, 1995, and with respect to service for all state employers under this section, the benefit shall not exceed 80 percent of final compensation. For local members who retire on or after January 1, 2000, the benefit shall not exceed 85 percent of final compensation. If the pension relates to service to more than one employer and would otherwise exceed that maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to that employer bears to the total allowance computed as though there were no limit, so that the total of those pensions shall equal the maximum. Where a state or local member retiring on or after January 1, 1995, has service under this section with both state and local agency employers, the higher maximum shall apply and the additional benefit shall be funded by increasing the member’s pension payable with respect to the employer for whom the member performed the service subject to the higher maximum.

(d) This section shall not apply to a person whose effective date of retirement is prior to July 1, 1971.

(e) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier age of service retirement made possible by the benefits under this section.

(f) The percentage of final compensation provided in this section shall be reduced by one-third as applied to that part of the member’s final compensation that does not exceed four hundred dollars ($400) per month for service after the effective date of coverage of a member under the federal system. This subdivision shall not apply to a member who retires after the date upon which coverage under the federal system of persons in his or her employment terminates. It shall not apply to a local safety member employed by a contracting agency electing to be subject to this section after March 7, 1973, unless the agency elects to be subject to this paragraph by amendment to its contract or by appropriate provision of a contract entered into after this provision is effective and as to any member, the reduction in the percentage of final compensation shall apply to all local safety service to the agency, if any of the local safety service has been included in the federal system.

(g) With the exception of state safety members for service rendered for the California State University, this section shall apply to state safety members who are not employed by the state on or after January 1, 2000.

(h) This section shall not apply to a contracting agency nor its employees until the agency elects to be subject to it by amendment to its contract made in the manner prescribed for approval of contracts or in the case of a new contract, by express provision of the contract. The operative date of this section with respect to a local safety member shall be the effective date of the amendment to his or her employer’s contract electing to be subject to this section.

(i) (1) Notwithstanding Section 3517.8 or any provision of an expired memorandum of understanding, this section shall also apply to a state safety member who is employed by the state or the California State University for the first time and becomes a state safety member of the system on or after January 15, 2011. With respect to related state safety members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(2) If this subdivision is in conflict with a memorandum of understanding that is current and in effect on January 15, 2011, the memorandum of understanding shall be controlling while it remains in effect. Upon expiration of the memorandum of understanding that is in effect and current on January 15, 2011, this section shall be controlling and may not be superseded by a subsequent memorandum of understanding.

(j) This section does not apply to:

(1) Former state or California State University employees employed before January 15, 2011, who return to state or university employment on or after January 15, 2011, and who were not previously subject to this section.

(2) State employees hired prior to January 15, 2011, who were subject to Section 20281.5 during the first 24 months of state employment, and who were not previously subject to this section.

(3) State or California State University employees on an approved leave of absence before January 15, 2011, who return to active employment on or after January 15, 2011, and who were not previously subject to this section.

(4) State employees who are subject to Section 21369.2 so long as their memorandum of understanding is in effect. Upon expiration of the memorandum of understanding, notwithstanding Section 3517.8, this section shall be controlling and may not be superseded by a subsequent memorandum of understanding.

(Amended by Stats. 2012, Ch. 665, Sec. 140. Effective January 1, 2013.)



21369.1

(a) The combined current and prior service pensions for state safety members subject to this section with respect to state safety service that is subject to this section is a pension derived from the contributions of the employer sufficient when added to the service retirement annuity that is derived from the accumulated normal contributions of the state safety member at the date of his or her retirement to equal the fraction of one-fiftieth of his or her final compensation set forth opposite his or her age at retirement taken to the preceding completed quarter year, in the following table, multiplied by the number of years of state safety service subject to this section with which he or she is credited at retirement.

Age at

Retirement

Fraction

50  ........................

0.8500

50¼  ........................

0.8625

50½  ........................

0.8750

50¾  ........................

0.8875

51  ........................

0.9000

51¼  ........................

0.9125

51½  ........................

0.9250

51¾  ........................

0.9375

52  ........................

0.9500

52¼  ........................

0.9625

52½  ........................

0.9750

52¾  ........................

0.9875

53  ........................

1.0000

53¼  ........................

1.0320

53½  ........................

1.0630

53¾  ........................

1.0940

54  ........................

1.1250

54¼  ........................

1.1570

54½  ........................

1.1880

54¾  ........................

1.2190

55 and over  ........................

1.2500

(b) For state safety members with respect to service for all state employers under this section, the benefit shall not exceed 80 percent of final compensation. If the pension relates to service to more than one employer, and would otherwise exceed that maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to that employer bears to the total allowance computed as though there were no limit, so that the total of the pensions shall equal the maximum.

(c) This section shall supersede Section 21369 for state safety members with respect to service rendered for the California State University.

(d) This section shall also supersede Section 21369 for state safety members, for service not subject to subdivision (c), who are employed by the state on or after January 1, 2000.

(e) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier age of service retirement made possible by the benefits under this section.

(f) The Legislature reserves the right to subsequently modify or amend this part in order to completely effectuate the intent and purposes of this section and the right to not provide any new comparable advantages if disadvantages to employees result from any modification or amendment.

(g) Operation and application of this section are subject to the limitations set forth in Section 21251.13.

(h) Notwithstanding any other provision of this section, this section shall not apply to a state safety member who is employed by the state for the first time and becomes a state safety member of the system on or after the first day of the pay period following the effective date of the act adding this subdivision, and is represented by State Bargaining Unit 12, 16, 18, or 19. With respect to related state safety members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(i) (1) Notwithstanding Section 3517.8, or any provision of an expired memorandum of understanding, or any other provision of this section, this section shall not apply to a state safety member who is employed by the state or the California State University for the first time and becomes a state safety member of the system on or after January 15, 2011. With respect to related state safety members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(2) If this subdivision is in conflict with a memorandum of understanding that is current and in effect on January 15, 2011, the memorandum of understanding shall be controlling while it remains in effect. Upon expiration of the memorandum of understanding that is in effect and current on January 15, 2011, this section shall be controlling and may not be superseded by a subsequent memorandum of understanding.

(Amended by Stats. 2012, Ch. 665, Sec. 141. Effective January 1, 2013. Pursuant to subd. (g), section is conditionally operative as prescribed in Section 21251.13.)



21369.2

(a) The combined prior and current service pension for a state safety member, upon retirement after attaining the age of 55 years, is a pension derived from contributions of an employer sufficient, when added to that portion of the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of his or her retirement, to equal one-fiftieth of his or her final compensation multiplied by the number of years of state safety service, that is credited to him or her as a state safety member subject to this section at retirement.

(b) Upon retirement for service prior to attaining the age of 55 years, the percentage of final compensation payable for each year of credited service that is subject to this section shall be the product of 2 percent multiplied by the factor set forth in the following table for his or her actual age at retirement:

Age at

Retirement

Fraction

50   ........................

0.713

50¼ ........................

0.725

50½ ........................

0.737

50¾ ........................

0.749

51   ........................

0.761

51¼ ........................

0.775

51½ ........................

0.788

51¾ ........................

0.801

52   ........................

0.814

52¼ ........................

0.828

52½ ........................

0.843

52¾ ........................

0.857

53   ........................

0.871

53¼ ........................

0.886

53½ ........................

0.902

53¾ ........................

0.917

54   ........................

0.933

54¼ ........................

0.950

54½ ........................

0.966

54¾ ........................

0.983

55   ........................

1.0000

55¼ ........................

1.0125

55½ ........................

1.0250

55¾ ........................

1.0375

56   ........................

1.0500

56¼ ........................

1.0625

56½ ........................

1.0750

56¾ ........................

1.0875

57   ........................

1.1000

57¼ ........................

1.1125

57½ ........................

1.1250

57¾ ........................

1.1375

58   ........................

1.1500

58¼ ........................

1.1625

58½ ........................

1.1750

58¾ ........................

1.1875

59   ........................

1.2000

59¼ ........................

1.2125

59½ ........................

1.2250

59¾ ........................

1.2375

60 and over   ........................

1.2500

(c) In no event shall the total pension for all service under this section exceed an amount that, when added to the service retirement annuity related to that service, equals 80 percent of final compensation. If the pension relates to service to more than one employer and would otherwise exceed that maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to that employer bears to the total allowance computed as though there were no limit, so that the total of those pensions shall equal the maximum. Where a state member has service under this section with both state and local agency employers, the higher maximum shall apply and the additional benefit shall be funded by increasing the member’s pension payable with respect to the employer for whom the member performed the service subject to the higher maximum.

(d) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier age of service retirement made possible by the benefits under this section.

(e) This section shall apply to a state safety member who is employed by the state for the first time and becomes a state safety member of the system on or after the first day of the pay period following the effective date of this section, and is represented by State Bargaining Unit 12, 16, 18, or 19. With respect to related state safety members in managerial, supervisory, or confidential positions and officers or employees of the executive branch of state government who are not members of the civil service, the Director of Human Resources may exercise his or her discretion whether to approve their status in writing to the board.

(f) This section does not apply to:

(1) Former state employees previously employed before the first day of the pay period following the effective date of this subdivision, who return to state employment on or after the first day of the pay period following the effective date of this subdivision.

(2) State employees hired prior to the first day of the pay period following the effective date of this subdivision, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to the first day of the pay period following the effective date of this subdivision, who become subject to representation by State Bargaining Unit 12, 16, 18, or 19 on or after the first day of the pay period following the effective date of this subdivision.

(4) State employees on an approved leave of absence employed before the first day of the pay period following the effective date of this subdivision, who return to active employment on or after the first day of the pay period following the effective date of this subdivision.

(Amended (as amended by Stats. 2011, Ch. 296, Sec. 129) by Stats. 2012, Ch. 665, Sec. 143. Effective January 1, 2013.)



21370

(a) The combined prior and current service pension for local safety members with respect to service to a contracting agency subject to this section, upon retirement after attaining 56 years of age, is a pension derived from contributions of an employer sufficient, when added to that portion of the service retirement annuity that is derived from the accumulated normal contributions of the member at the date of his or her retirement, to equal one-fiftieth of his or her final compensation set forth opposite his or her age at retirement taken to the preceding completed quarter year in the following table, multiplied by the number of years of service credited to him or her as a local safety member subject to this section at retirement.

(b) Upon retirement for service prior to attaining 56 years of age, the percentage of final compensation payable for each year of credited service that is subject to this section shall be the product of 2 percent multiplied by the factor set forth in the following table for the actual age at retirement:

If retirement occurs at age:

The percent for
each year of
credited service
is:

50  ........................

.8565

50¼  ........................

.8650

50½  ........................

.8740

50¾  ........................

.8830

51  ........................

.8920

51¼  ........................

.9020

51½  ........................

.9120

51¾  ........................

.9222

52  ........................

.9330

52¼  ........................

.9410

52½  ........................

.9490

52¾  ........................

.9570

53  ........................

.9650

53¼  ........................

.9675

53½  ........................

.9700

53¾  ........................

.9725

54  ........................

.9750

54¼  ........................

.9810

54½  ........................

.9870

54¾  ........................

.9935

55  ........................

1.0000

55¼  ........................

1.0435

55½  ........................

1.0870

55¾  ........................

1.1310

56  ........................

1.1750

(c) This section shall apply only to local police officers and county peace officers who are local safety members.

(d) This section shall not apply to persons whose effective date of retirement is prior to January 1, 1985.

(e) The Legislature reserves, with respect to any member subject to this section, the right to provide for the adjustment of industrial disability retirement allowances because of earnings of a retired person and modification of the conditions and qualifications required for retirement for disability as it may find appropriate because of the earlier age of service retirement made possible by the benefits under this section.

(f) The percentage of final compensation provided in this section shall be reduced by one-third as applied to that part of the member’s final compensation that does not exceed four hundred dollars ($400) per month for service after the effective date of coverage of a member under the federal system. This paragraph shall not apply to a member who retires after the date upon which coverage under the federal system of persons in his or her employment terminates.

(g) For members who retire prior to January 1, 2000, in no event shall the total pension for all service under this section exceed an amount that, when added to the service retirement annuity related to the service, equals 75 percent of final compensation. For members who retire on or after January 1, 2000, the allowance shall not exceed 85 percent of final compensation. If the pension relates to service for more than one employer and would otherwise exceed the maximum, the pension payable with respect to each employer shall be reduced in the same proportion as the allowance based on service to the employer bears to the total allowance computed as though there were no limit, so that the total of the pensions shall equal the maximum.

(h) This section shall only apply as an optional contributory retirement formula for this system for local safety groups whose group participated in Federal Old Age and Survivors’ Insurance provisions of the Social Security Act on April 1983.

(i) This section shall not apply to a contracting agency nor its employees until the agency and the representative employee organization agree by memorandum of understanding to be subject to it by amendment to its contract made in the manner prescribed for approval of contracts. It shall also be required that the representative employee organizations agree to be subject to this provision.

(j) The operative date of this section with respect to a local safety member shall be the effective date of the amendment to the employer’s contract electing to be subject to this section. However, this section shall not apply to any local safety member in the employ of an employer not subject to this section on January 1, 2000.

(Amended by Stats. 2000, Ch. 135, Sec. 74. Effective January 1, 2001.)



21371

The combined current and prior service pensions, disability retirement allowance or continued allowance with respect to a retired member whose effective date of retirement was prior to April 1, 1973, and who was a forestry, warden, or law enforcement member on March 31, 1973, is his or her current service pension, prior service pension, or combined prior and current service pension, disability retirement allowance or continued allowance as it was under this part as it read and applied to him or her on March 31, 1973, subject to adjustment under Article 3 (commencing with Section 21310).

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21372

The combined current and prior service pensions of a state safety member who on March 31, 1973, was a forestry member not subject to former Section 21252.3, as added by Chapter 131 of the Statutes of 1970, shall be determined in accordance with this part as it read and applied to him or her on March 31, 1973, and the member shall not become subject to Section 21369 or 21369.1 unless he or she thereafter accepts appointment to a position in another state department in which he or she is a state safety member, and in that event he or she shall be subject to Section 21369 or 21369.1, as applicable, with respect to all of his or her state safety service.

(Amended by Stats. 1999, Ch. 555, Sec. 41. Effective January 1, 2000.)



21373

The combined current and prior service pensions for a state safety member who on March 31, 1973, was a law enforcement member not subject to Section 21369, shall be determined in accordance with this part as it read and applied to him or her on March 31, 1973, rather than Section 21369 if under those provisions he or she is entitled to a retirement allowance exceeding 2 percent of final compensation per year of his or her law enforcement service, unless he or she elects in writing to be subject to Section 21369 and the election is filed in the office of the board within 30 calendar days following April 1, 1973. Any member who does not so elect and thereafter accepts appointment to a position in another state department in which he or she is a state safety member shall become subject, upon that acceptance, to Section 21369 or 21369.1, as applicable, with respect to all of his or her state safety service.

(Amended by Stats. 1999, Ch. 555, Sec. 42. Effective January 1, 2000.)



21374

The combined current and prior service pensions for a state safety member who on March 31, 1973, was a warden member shall be determined in accordance with this part as it read and applied to him or her on March 31, 1973, if on March 31, 1973, he or she was either: (a) in compensated employment in which he or she was a warden member, or (b) on leave of absence from that employment and who either: (1) has attained the age of 55 years, or (2), if on that date he or she was subject to former Section 21252.2, as amended by Chapter 752 of the Statutes of 1969, he or she entered warden service after attaining the age of 35 years, unless he or she elects in writing to be subject to Section 21369 and the election is filed in the office of the board within 30 calendar days following April 1, 1973.

Any member who thereafter accepts an appointment to a position in another state department in which he or she is a state safety member shall become subject to Section 21369 or 21369.1, as applicable, with respect to all of his or her state safety service.

(Amended by Stats. 1999, Ch. 555, Sec. 43. Effective January 1, 2000.)



21375

Notwithstanding any other provision of law, and with respect only to an election by a contracting agency to amend its contract to become subject to Section 21369, 21370, or 21363, instead of Section 21366, the following shall apply:

(a) Members who are on the amending agency’s active payroll on the effective date of the contract amendment shall elect in writing, within 90 days after the notification by the board of the amendment, to be subject to Section 21363, 21366, or 21370, as applicable, or Section 21369 with respect to all safety service performed for the contracting agency.

(b) Members on the effective date who are former employees of the amending agency and whose service for the amending agency was subject to Section 21366 or Section 21369, shall retain their rights under the formula in effect at the time their service was credited.

(c) Former members who upon reentry into state service elect to redeposit contributions, shall be subject to Section 21363, 21369, or 21370, as applicable, with respect to all safety service performed for the amending agency prior to the effective date of the contract amendment.

(d) Notwithstanding Section 21357, a former member who reinstates to the amending agency as a local safety member shall elect within 90 days of the reinstatement whether to be subject to Section 21363, 21369, or 21370, as applicable, or Section 21366 with respect to all service with that contracting agency prior to the effective date of the contract amendment. The election shall be effective only if the reinstated member remains in the employment for at least one year subsequent to reinstatement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21376

Whenever a contracting agency amends its contract to become subject to Section 21370 instead of Section 21369, a member who previously elected, pursuant to Section 21375, to remain subject to Section 21366, or a member who entered employment under Section 21366 after attaining age 30 and continued to be subject to that section, shall elect in writing within 90 days of notification by the board whether to be subject to Section 21366 or Section 21370.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21380

If a state safety member retires for service before attaining age 55, or, in the case of the member who continues subject to the current and prior service pension provision for retirement of warden and forestry members at age 60, his or her prior and current service pensions shall be reduced to that amount that the value of the pensions as deferred to age 55, or age 60, respectively, will purchase at the actual age of retirement on the basis of the mortality tables and actuarial interest rate in effect on December 1, 1970, under this system with respect to those members.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21381

(a) The retirement allowance referred to in this section excludes that portion of a member’s service retirement annuity that was purchased by his or her accumulated additional contributions.

(b) If a member entitled to credit for prior service retires after attaining the compulsory age for service retirement applicable to him or her, or if there is no compulsory age for service retirement applicable to the member and the member attains age 70, or if a member is entitled to be credited with 20 years of continuous state service and retires after attaining age 60, and his or her retirement allowance is less than one thousand two hundred dollars ($1,200) per year and less than his or her final compensation, his or her prior or current service pension, as the case may be, shall be increased so as to cause his or her total retirement allowance from this system, and from the retiring annuities system of the university, if any, to amount to one thousand two hundred dollars ($1,200) per year, or his or her final compensation, whichever is less.

If a member to whom this section applies is employed by more than one employer, his or her aggregate retirement allowances shall be taken into account irrespective of the employer.

(Amended by Stats. 1996, Ch. 906, Sec. 172. Effective January 1, 1997.)



21383

The prior service pensions for state members are derived from contributions of the state.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21384

The prior service pension for local members is a pension derived from the contributions of the employing contracting agency if and as provided for in the contract between the board and the contracting agency.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21385

The prior service pension of a member reinstated from service retirement, upon his or her subsequent service retirement, shall be in the same amount as his or her prior service pension prior to his or her reinstatement, adjusted for any service on which the pension was based that was included in coverage of the federal system during reinstatement according to the formula applicable to the service in employment from which he or she was retired, and further adjusted according to any change in the provisions governing the calculation of the pensions, using the formula applied in the first adjustment, made after the reinstatement and applicable to pensions being paid at the date of the change if the subsequent retirement occurs before he or she renders after his or her reinstatement at least one year of state service credited under this system. Otherwise, the prior service pension calculated on the basis of an age, taken to the preceding completed quarter year but not less than the minimum retirement age applicable to him or her at his or her last retirement, and determined by deducting from his or her age at his or her subsequent retirement, the aggregate time during which he or she was under retirement. For such a member reinstated from nonindustrial disability retirement, the prior service pension upon his or her service retirement after attaining an age one year less than the minimum age at which he or she could have retired without an actuarial discount because of age in the employment from which he or she was last retired, or upon his or her disability retirement after attaining the minimum age, and subsequent to reinstatement, shall be calculated in the manners described in the preceding sentence, but the age determined upon subsequent retirement after rendering at least one year of state service, shall not be taken at less than one year less than the minimum age if the subsequent retirement is for service, or the minimum age if the retirement is for disability.

The prior service pension otherwise payable under this section to a member whose allowance prior to reinstatement was paid pursuant to his or her election under Section 21461 shall be reduced by the actuarial equivalent, on the date of retirement subsequent to reinstatement, of the amount, if any (converted as below), by which:

(a) The total amount paid in the period during which a temporary annuity was included in the payments, the amount being reduced by the total amount that would have been payable during the period had the election not been made; exceeds

(b) The excess of the total amount that would have been payable, had the election not been made, during the time subsequent to the period and prior to reinstatement over the total amount actually paid during that time.

The amount determined by the above formula shall be converted to an amount equaling the actuarial equivalent on the date of reinstatement. The latter amount shall be the basis of the actuarial equivalent, on the date of retirement subsequent to reinstatement.

Actuarial equivalents required by this section shall be based on the interest rate and mortality tables in use by this system on the date of retirement subsequent to reinstatement.

Notwithstanding this section, or any other provision of this part, the prior service pension payable to any member subject to this section who rendered one year or more of state service credited under this system after reinstatement on retirement for service subsequent to reinstatement from service retirement for any credited service for which a prior service pension was paid prior to reinstatement shall not be less than the prior service pension that would be payable on the date of the subsequent retirement had the member not been reinstated, adjusted, however, by any reduction under this section because of an election under Section 21461 and, for any service so credited that was included in coverage of the federal system during reinstatement, according to the formula applicable to the service in employment from which he or she was retired.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21390

Notwithstanding Sections 21362, 21362.2, 21363, 21363.1, 21369, 21370, and 21389, for local safety members who retire on or after January 1, 2002, and with respect to all local safety service rendered to a contracting agency that is subject to any of those sections, the benefit limit shall be 90 percent of final compensation.

(Added by Stats. 2001, Ch. 796, Sec. 1. Effective January 1, 2002.)






ARTICLE 5 - Disability Retirement Benefits

21400

(a) A safety member who retires on or after January 1, 2013, for industrial disability shall receive a disability retirement benefit equal to the greater of the following:

(1) Fifty percent of his or her final compensation, plus an annuity purchased with his or her accumulated additional contributions, if any.

(2) A service retirement allowance, if he or she is qualified for service retirement.

(3) An actuarially reduced factor, as determined by the actuary, for each quarter year that his or her service age is less than 50 years, multiplied by the number of years of safety service subject to the applicable formula, if he or she is not qualified for service retirement.

(4) Nothing in this section shall require a member to receive a lower benefit than he or she would have received prior to January 1, 2013, as the law provided prior to that date.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 528, Sec. 16. Effective October 4, 2013. Repealed as of January 1, 2018, by its own provisions.)



21404

Upon retirement for disability, a local miscellaneous member who is not subject to Section 21427 and who has attained the minimum age at which he or she may retire for service without an actuarial discount because of age, shall receive his or her service retirement allowance.

(Amended by Stats. 2000, Ch. 1002, Sec. 6. Effective January 1, 2001.)



21405

Upon retirement for nonindustrial disability, a local safety member who has attained the minimum age at which he or she may retire for service without an actuarial discount because of age, shall receive his or her service retirement allowance.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21406

Upon retirement of a patrol member for industrial disability he or she shall receive a disability retirement allowance of 50 per cent of his or her final compensation plus an annuity purchased with his or her accumulated additional contributions, if any, or, if qualified for service retirement, he or she shall receive his or her service retirement allowance if the allowance, after deducting the annuity, is greater.

(Repealed (by Ch. 850) and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21407

Upon retirement of a state peace officer/firefighter member or a local safety member subject to Section 21363, 21363.1, 21363.3, or 21363.4 for industrial disability, the member shall receive a disability allowance of 50 percent of his or her final compensation plus an annuity purchased with his or her accumulated additional contributions, if any, or, if qualified for service retirement, the member shall receive his or her service retirement allowance if the allowance, after deducting the annuity, is greater.

(Amended by Stats. 2003, Ch. 10, Sec. 27. Effective May 14, 2003.)



21408

Upon the industrial disability retirement of a state miscellaneous member subject to Section 21151, the disability allowance shall be 50 percent of his or her final compensation plus an annuity purchased with his or her accumulated additional contributions, if any, or, if qualified for service retirement, he or she shall receive his or her service retirement allowance, if the allowance, after deducting the annuity, is greater.

(Amended by Stats. 2004, Ch. 231, Sec. 4. Effective January 1, 2005.)



21409

Upon the industrial disability retirement of a state miscellaneous member within Section 21151, or a state industrial member whose service is subject to Section 21076, the disability allowance shall be 50 percent of his or her final compensation plus an annuity purchased with his or her accumulated additional contribution, if any, or if qualified for service retirement, he or she shall receive his or her service retirement allowance, if the allowance, after deducting the annuity, is greater.

(Amended by Stats. 2004, Ch. 231, Sec. 5. Effective January 1, 2005.)



21410

Notwithstanding Sections 21406, 21407, 21408, 21409, and 21411, any state member who becomes subject to Section 21159 on or after January 1, 1993, and retires for industrial disability because of incapacity for the performance of duties in any employment with the state employer, as determined by the Department of Human Resources, shall receive a disability retirement allowance of 60 percent of the member’s final compensation plus an annuity purchased with the member’s accumulated additional contributions, if any, or, if qualified for service retirement, the member shall receive the service retirement allowance if the allowance, after deducting the annuity, is greater.

Benefits payable under this section are payable solely to state members employed in state bargaining units subject to Section 21159.

(Amended by Stats. 2012, Ch. 665, Sec. 144. Effective January 1, 2013.)



21411

Upon retirement of a state safety member for industrial disability he or she shall receive a disability retirement allowance of 50 percent of his or her final compensation plus an annuity purchased with his or her accumulated additional contributions, if any, or, if qualified for service retirement, he or she shall receive his or her service retirement allowance if the allowance, after deducting the annuity, is greater.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21412

Upon retirement of a state industrial member for industrial disability he or she shall receive a disability retirement allowance of 50 percent of his or her final compensation plus an annuity purchased with his or her accumulated additional contributions, if any, or, if qualified for service retirement, he or she shall receive his or her service retirement allowance if the allowance, after deducting the annuity, is greater.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21413

Upon retirement of a local safety member for industrial disability he or she shall receive a disability retirement allowance of 50 percent of his or her final compensation plus an annuity purchased with his or her accumulated additional contributions, if any, or, if qualified for service retirement, he or she shall receive his or her service retirement allowance if the allowance, after deducting the annuity, is greater.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21414

Upon retirement of a local miscellaneous member for industrial disability, he or she shall receive a disability allowance of 50 percent of his or her final compensation plus an annuity purchased with his or her accumulated additional contributions, if any, or, if qualified for service retirement, he or she shall receive his or her service retirement allowance if the allowance, after deducting the annuity, is greater.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21415

Notwithstanding any provision of this part to the contrary, a retired state safety or state peace officer/firefighter member who, before January 1, 1986, was eligible for an industrial disability allowance and was living on or after December 30, 1989, but elected, instead, for a nonindustrial disability allowance may elect for an industrial disability retirement allowance. A change in retirement status pursuant to this section does not, in itself, constitute a basis for a change in the optional settlement or the beneficiary designation. The industrial disability allowance shall be calculated as if former Section 21293.5, as repealed by Chapter 557 of the Statutes of 1985, was never enacted and in no event shall be in an amount less than his or her nonindustrial disability allowance.

The allowance elected pursuant to this section shall be paid only on and after the effective date of the election and nothing in this section shall be construed as providing for any increase in benefits payable prior to the effective date of the election, or for any claim for the increase. The effective date of an election shall be no earlier than the first day of the month following the month in which the election is received by the board.

Any state safety member who applies for an election pursuant to this section shall have the burden of proving that he or she was, by competent medical evidence, industrially disabled at retirement and the duties of his or her job at retirement.

The board has no duty to identify, locate, or notify any annuitant who may be eligible for the benefits provided by this section.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21416

Notwithstanding any provision of this part, a state safety member employed by the Department of Corrections or the Department of the Youth Authority with 25 years or more of service credit as such, shall, upon retirement on or after January 1, 1982, for industrial disability, receive the disability allowance provided for in Section 21411 or a disability allowance equal to 1/50 th of final compensation multiplied by the number of years of state safety member service in the Department of Corrections or the Department of the Youth Authority with which the member is credited at retirement.

This section shall not become operative for any eligible member, until it is first agreed to in a memorandum of understanding reached between the state and the exclusive representatives of the employees in State Bargaining Unit No. 6 pursuant to Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1, and approved by the Legislature pursuant to law.

Payment of benefits pursuant to this section for any eligible member shall be retroactive to the effective date of the retirement of the member.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21418

The disability retirement allowance for a patrol, state safety, state peace officer/firefighter, state industrial, or local safety member retired because of industrial disability shall be derived from his or her accumulated normal contributions and the contributions of his or her employer.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21419

This system shall deduct the amount of advanced disability pension payments made to a local safety member pursuant to Section 4850.3 or 4850.4 of the Labor Code from the member’s retroactive disability allowance, and reimburse the local agency that has made the advanced disability pension payments. If the retroactive disability allowance is not sufficient to reimburse the total advanced disability pension payments, an amount no greater than 10 percent of the member’s monthly disability allowance shall be deducted and reimbursed to the local agency until the total advanced disability pension payments have been repaid. The local safety member and this system may agree to any other arrangement or schedule for the member to repay the advanced disability pension payments.

(Amended by Stats. 2002, Ch. 877, Sec. 1. Effective January 1, 2003.)



21419.5

The system shall deduct the amount of interim disability allowance made to a state member pursuant to subdivision (i) of Section 19253.5 from the member’s retroactive disability allowance, and reimburse the state agency that has made the interim disability allowance payments. If the retirement disability allowance is not sufficient to reimburse the total interim disability allowance payments, an amount no greater than 10 percent of the member’s monthly disability allowance shall be deducted and reimbursed to the state agency until the total interim disability allowance payments have been repaid. The state member and this system may agree to any other arrangements or schedule for the member to repay the interim disability allowance payments. If the disability application is denied, the system shall not be responsible for reimbursing the amount of interim disability allowance paid to the member by the state agency.

(Added by Stats. 1999, Ch. 310, Sec. 19. Effective January 1, 2000.)



21420

If a member retired for industrial disability has made contributions in respect to service rendered in a category of membership other than the category in which he or she was at the time he or she suffered the disability or incurred the disease causing his or her retirement for industrial disability, in addition to the disability retirement allowance to which he or she is otherwise entitled under this article, he or she shall receive an annuity purchased with his or her accumulated normal contributions made in respect to service rendered in the other category of membership.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21422

Every member retired for disability for whom a different disability retirement allowance is not prescribed by any other provision of this article, including a member who is entitled to an industrial disability retirement allowance if the disability is industrial but who retires for nonindustrial disability shall receive a disability retirement allowance which shall consist of:

(a) An annuity that is the actuarial equivalent of his or her accumulated contributions at the time of retirement; and

(b) If, in the opinion of the board, his or her disability is not due to intemperance, willful misconduct or violation of law on his or her part, a disability retirement pension derived from the contributions of the employer.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21423

The disability retirement pension, other than an industrial disability retirement pension, for a member, other than a member who is subject to Section 21424 or 21427, shall be such an amount as with that portion of his or her annuity provided by his or her accumulated normal contributions, shall make his or her disability retirement allowance equal to one of the following:

(a) Ninety percent of one-fiftieth of his or her final compensation multiplied by the number of years of service credited to him or her.

(b) If the disability retirement allowance computed under subdivision (a) does not exceed one-third of his or her final compensation, 90 percent of one-fiftieth of his or her final compensation multiplied by the number of years of service that would be creditable to him or her if his or her service were to continue until attainment by him or her of the age of 60 years, but in that case the retirement allowance shall not exceed one-third of final compensation.

This subdivision is not applicable to members who are not entitled, at the time of retirement, to be credited with at least 10 years of state service.

(c) If qualified for service retirement, the member shall receive his or her service retirement allowance if that allowance is greater than the disability retirement allowance provided by this section.

(Amended by Stats. 2002, Ch. 664, Sec. 110. Effective January 1, 2003.)



21424

The nonindustrial disability retirement pension for state miscellaneous or state industrial service subject to Section 21076 shall be one of the following:

(a) Ninety percent of the factor applicable at the age of 65 years as set forth in Section 21076 multiplied by final compensation, multiplied by the number of years of service credited to him or her.

(b) If the nonindustrial disability retirement allowance computed under subdivision (a) does not exceed one-third of his or her final compensation, 90 percent of the benefit that would be payable to the member had the member continued in employment until the age of 65 years, but in that case the retirement allowance may not exceed one-third of the final compensation. This subdivision is not applicable to members who have not been credited, at the time of retirement, with at least 10 years of state service.

(c) If the nonindustrial disability retirement allowance is derived from this section and Section 21423, and would otherwise exceed the maximums provided by these sections, the pension payable with respect to each section shall be reduced in the same proportion as the allowance bears to the total allowance computed as if there were no limit, so that the total of the pensions shall equal the maximum allowed.

(d) If qualified for service retirement, the member shall receive his or her service retirement allowance if that allowance is greater than the nonindustrial disability retirement allowance provided by this section.

(Amended by Stats. 2004, Ch. 231, Sec. 8. Effective January 1, 2005.)



21426

In no event shall the disability retirement pension under Sections 21422 and 21423 be more than sufficient to make the disability retirement allowance, exclusive of any annuity provided by accumulated additional contributions, exceed the service retirement allowance, exclusive of any annuity purchased by accumulated additional contributions, receivable by the member should he or she retire at age 60.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21427

The disability retirement allowance of a local miscellaneous and local safety member whose effective date of retirement for nonindustrial disability is after June 14, 1975, and whose last employment preceding retirement was with an employer subject to this section shall be increased by an amount that, when added to the disability retirement allowance otherwise payable under this part will make his or her disability retirement allowance, exclusive of the annuity payable from accumulated additional contributions, equal to 30 percent of final compensation if he or she has five years of service plus 1 percent of final compensation for each year of service in excess of five years to a maximum of 50 percent of final compensation.

In no event shall the disability retirement pension be more than sufficient to make the disability allowance equal the service retirement allowance, exclusive of any annuity purchased by accumulated additional contributions, receivable by the member were he or she to continue in service and retire at age 60.

The added amount payable under this section shall be a liability solely of employers subject to this section. In the case of a member who has service with more than one employer, the liability for the disability retirement pension provided by this section shall be apportioned on the basis of the member’s service to any employers who have elected to be subject to this section.

This section shall not apply to any contracting agency nor to the employees of any contracting agency unless and until the agency elects to be subject to the provisions of this section by amendments to its contract made in the manner prescribed for approval of contracts, except that an election among the employees is not required, or, in the case of contracts made after June 14, 1975, by express provision in the contract making the contracting agency subject to the provisions of this section.

This section shall only apply to members who retire for disability on and after the date the agency elects to be subject to this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21428

Upon retirement of a local safety member or a local miscellaneous member for industrial disability, if the member is totally disabled he or she shall receive in lieu of the allowance otherwise provided by this article a disability retirement allowance equal to 75 percent of his or her final compensation plus an annuity purchased with his or her accumulated additional contributions, if any.

For purposes of this section, “totally disabled” means inability to perform substantial gainful employment and the presumptions contained in Section 4662 of the Labor Code shall also be applied to the determination of total disability.

This section shall not apply to any contracting agency nor to the employees of any contracting agency unless and until the agency elects to be subject to the provisions of this section by amendment to its contract made in the manner prescribed for approval of contracts, or in the case of contracts made after January 1, 1974, by express provision in the contract making the contracting agency subject to the provisions of this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21428.1

(a) Upon retirement of a patrol member for industrial disability as the result of a single event that results in serious bodily injury, the member shall receive the higher of the allowance provided by Section 21406, or, the disability allowance otherwise provided pursuant to this section equal to 3 percent of his or her final compensation multiplied by the number of years of patrol service credited to him or her plus an annuity purchased with his or her accumulated additional contributions, if any. This section shall not apply to a disability that manifests more than six months after the effective date for the industrial disability retirement. This section does not entitle the member to an industrial disability retirement if the member would not otherwise be eligible for an industrial disability retirement.

(b) This section shall apply only to serious bodily injuries, and shall not be applied to disabilities that are the result of any of the following:

(1) Cumulative trauma.

(2) Cumulative injuries, including, but not limited to, heart conditions, stroke, stress, anxiety, or diabetes.

(3) Presumptive injuries or illnesses as described in Chapter 1 (commencing with Section 3200) of Part 1 of Division 4 of the Labor Code.

(4) Stress-related disabilities.

(5) Physical disability having mental origin.

(c) If a patrol member has other service credit as a state peace officer/firefighter member, state safety member, local safety member, state miscellaneous, state industrial, or local miscellaneous member under this system, the cumulative benefit pursuant to this section, including an annuity purchased with his or her accumulated contributions, shall not exceed 90 percent of final compensation.

(d) For purposes of this section, “serious bodily injury” includes any of the following:

(1) Total loss of sight in one or both eyes.

(2) Total loss of hearing in both ears.

(3) Amputation or total loss of function in a hand, arm, foot, or leg.

(4) A spinal cord injury resulting in paralysis which causes the complete loss of function in a hand, arm, foot, or leg.

(5) Physical injury to the brain resulting in serious cognitive disorders or paralysis which causes the complete loss of function in a hand, arm, foot, or leg.

(6) Injury to a major internal organ which substantially limits one or more “major life activities.” Major life activities are functions such as caring for oneself, performing manual tasks, walking, seeing, hearing, breathing, learning, and performing substantial gainful employment.

(7) Any other serious physical injury that results in the inability to perform substantial gainful employment.

(e) This section applies only to those patrol members who are described by at least one of the following:

(1) Employed in a state bargaining unit for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section.

(2) Excluded from the definition of state employee in subdivision (c) of Section 3513.

(3) Employed by the executive branch of government and not a member of the civil service.

(f) In the event of a dispute regarding the applicability of this section, the board shall proceed with retirement pursuant to any other section that may apply and with the payment of any benefits that are payable pursuant to any other section when this section is not applicable. If the board subsequently determines that this section is applicable, an amount equal to the benefits paid shall be deducted from the benefits payable pursuant to this section because of the determination.

(Added by Stats. 2006, Ch. 240, Sec. 7. Effective September 13, 2006.)



21430

Upon retirement of a local safety member for industrial disability, the member shall receive in lieu of the allowance otherwise provided by this article a disability retirement allowance in the amount of the percentage of final compensation equal to the percentage of permanent disability determined by the Workers’ Compensation Appeals Board for the purposes of permanent disability payments pursuant to Article 3 (commencing with Section 4650) of Chapter 2 of Part 2 of the Labor Code with respect solely to the injury resulting in the disability retirement and giving effect to Section 4750 of the Labor Code, but not less than 50 percent nor in excess of 90 percent of the member’s final compensation.

This section shall not apply to any contracting agency nor to the employees of any contracting agency unless and until the agency elects to be subject to the provisions of this section by amendment to its contract made in the manner prescribed for approval of contracts, or in the case of contracts made after June 14, 1975, by express provision in such contract making the contracting agency subject to the provisions of this section.

This section shall only apply to members who retire for disability on and after the date the agency elects to be subject to this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21432

If, prior to attaining the minimum age for voluntary retirement for service applicable to members of his or her class, a recipient of a disability retirement allowance, other than one for industrial disability, engages in a gainful occupation not in state service, the board shall reduce his or her monthly disability retirement pension to an amount that, when added to the compensation earned monthly by him or her, shall not exceed the amount of the maximum compensation earnable by a person holding the position that he or she held at the time of his or her retirement, or if that position has been abolished, the maximum compensation earnable by a person holding it immediately prior to its abolition.

If his or her earnings are further altered, the board may further alter his or her disability retirement pension to the lower of the following amounts:

(a) The amount of the disability retirement pension upon which he or she was originally retired.

(b) An amount that, when added to the compensation earned by him or her shall equal the amount of the maximum compensation earnable by a person holding the position that he or she held at the time of his or her retirement, or, if that position has been abolished, the maximum compensation earnable by a person holding it immediately prior to its abolition.

The recipient of a disability allowance shall furnish earnings information as requested by the board to administer this section. If the recipient fails to furnish requested information, the disability retirement pension shall be discontinued until such time as the requested information is furnished. If the requested information is furnished, the disability retirement pension shall be reinstated.

When he or she reaches the minimum age for voluntary retirement for service applicable to members of his or her class his or her retirement allowance shall be made equal to the amount it would be if not reduced under this section, and shall not again be modified for any cause.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 6 - Optional Settlements

21450

This system shall provide to any member who requests materials relating to retirement, a written explanation of the effects, if any, of each possible decision relating to the selection of optional settlements, beneficiaries, and survivor benefits upon health benefits that are provided pursuant to Part 5 (commencing with Section 22750).

(Amended by Stats. 2004, Ch. 69, Sec. 14. Effective June 24, 2004.)



21451

In lieu of the retirement allowance for his or her life alone, a member or retired member may elect, or revoke or change a previous election prior to the approval of the previous election, to have the actuarial equivalent of his or her retirement allowance as of the date of retirement applied to a lesser retirement allowance, in accordance with one of the optional settlements specified in this article. The election or revocation or change thereof, with respect to a member subject to Section 21624 at retirement, shall apply to all of the retirement allowance, if, at the effective date of retirement, the member has no spouse, children or dependent parents who would qualify for an allowance under Section 21624 after the death of the member; or, if at retirement there are persons who would so qualify, then the election, or revocation, or change thereof, with respect to any optional settlement other than optional settlement one, shall apply only to the portion of the allowance that exceeds the amount of the allowance payable to the survivor.

An actuarial equivalent under this article may be adjusted by the board for the intervals and upon the effective dates determined by the board.

(Amended by Stats. 1997, Ch. 951, Sec. 8. Effective January 1, 1998.)



21452

The lesser retirement allowance under an optional settlement elected at retirement for law enforcement members whose retirement is effective prior to October 1, 1965, and who are entitled to receive benefits under the federal system, shall be actuarially equivalent to that part of the retirement allowance that is subject to option pursuant to Section 21451 that would have been payable at retirement had no optional settlement been elected after taking into consideration the reduction in the allowance provided for in former Section 21252.10, as amended by Chapter 1657 of the Statutes of 1971. Upon the election of an optional settlement by a member who has not attained the federal retirement age the board shall estimate the federal benefit upon the basis of information then available to it. If the death of the member should occur before he or she has attained the federal retirement age payments under the optional settlement elected shall be as estimated. If the member attains the federal retirement age, the board shall then recalculate the lesser retirement allowance payable under the optional settlement upon the basis of the age of the member and the beneficiary on the effective date of retirement, actuarial tables then in use and the federal benefit.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21453

An election, revocation, or change of election shall be made within 30 calendar days after the making of the first payment on account of any retirement allowance or, in the event of a change of retirement status after retirement, within 30 calendar days after the making of the first payment on account of any retirement allowance following the change in retirement status. “Change in retirement status” includes, but is not limited to, change from service to disability retirement, from disability retirement to service retirement, from nonindustrial disability retirement to industrial disability retirement, or from industrial to nonindustrial disability retirement.

For purposes of this section, payment shall be deemed to have been made on the date a warrant is mailed, or the date funds are electronically transferred to a bank, savings and loan association, or credit union account for deposit in the member’s account.

This section shall not be construed to authorize a member to change his or her retirement status after the election, revocation, or change of election provided in this section.

(Amended by Stats. 2014, Ch. 237, Sec. 6. Effective January 1, 2015.)



21454

Notwithstanding Section 21453, an election of optional settlement 2 or 3, or optional settlement 4 involving life contingency in which a spouse is designated as the beneficiary, may be modified as provided in this section in the event of a dissolution or annulment of the marriage or a legal separation in which the division of the community property awards the total interest in the retirement system to the retired member. The modification shall provide that payment shall be continued during the retired person’s lifetime in accordance with the optional settlement then in effect but that no monthly allowance shall be paid following the retired person’s death, and in lieu thereof there shall be paid in a lump sum to the member’s estate or a beneficiary designated by him or her the amount, if any, by which the member’s accumulated contributions at retirement exceed the total payments made to the retired person to the date of his or her death.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21455

Optional settlement 1 consists of the right to have a retirement allowance paid him or her until his or her death and if he or she dies before he or she receives in annuity payments the amount of his or her accumulated contributions at retirement, to have the balance at death paid to his or her beneficiary or estate.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21456

Optional settlement 2 consists of the right to have a retirement allowance paid a member until his or her death and thereafter to his or her beneficiary for life.

If the beneficiary predeceases the member and the member elected this section to be effective on or after January 1, 1990, the member’s allowance shall be adjusted effective the first of the month following the death of the beneficiary, to reflect the benefit that would have been paid had the member not selected an optional settlement.

If a nonspouse beneficiary waives entitlement to this allowance and the member elected this section to be effective on or after January 1, 1993, the member’s allowance shall be adjusted effective the first of the month following the receipt of the waiver of the allowance entitlement from the nonspouse beneficiary to reflect the benefit that would have been paid had the member not selected an optional settlement.

If the marriage of a member is dissolved or annulled or there is a legal separation between the member and the beneficiary spouse and the judgment dividing the community property awards the total interest in this system to the member, and the member elects this section to be effective on or after January 1, 1994, the member’s allowance shall be adjusted effective the first of the month following the filing of the judgment with the board to reflect the benefit that would have been paid had the member not selected an optional settlement.

If the beneficiary spouse predeceases the member on or after January 1, 1990, and the member elected this section to be effective prior to January 1, 1990, the member’s allowance shall be adjusted effective the first of the month following the death of the beneficiary spouse to reflect a new allowance as calculated below.

If the nonspouse beneficiary waives entitlement to this allowance on or after January 1, 1993, and the member elected this section to be effective prior to January 1, 1993, the member’s allowance shall be adjusted, effective the first of the month following receipt by the board of the waiver of entitlement from the nonspouse beneficiary, to reflect a new allowance as calculated below.

If the marriage of a member is dissolved or annulled or there is a legal separation between the member and the beneficiary spouse and the judgment dividing the community property awards the total interest in the retirement system to the member, and the member elected this section to be effective prior to January 1, 1994, the member’s allowance shall be adjusted, effective the first of the month following the filing of the judgment with the board to reflect a new allowance as calculated below. The qualifying event shall be the date on which the judgment is filed with the board.

A percentage factor shall be applied to the difference between the member’s unmodified allowance and optional settlement 2 allowance, both of which shall include applicable cost-of-living increases. The product of this equation shall then be added to the member’s optional settlement 2 allowance and the total amount shall become the member’s base allowance. The percentage factor applicable to each member shall be determined by the time between the member’s retirement effective date and the date of death of the beneficiary spouse or by the time between the member’s retirement effective date and the date of the receipt of either the waiver of the allowance entitlement or the judgment of dissolution, annulment, or legal separation according to the following table:

Period between the member’s retirement
effective date and the date of the qualifying
event

Percentage

Less than 12 months

95%

12 months through 23 months

85%

24 months through 35 months

75%

36 months through 47 months

65%

48 months through 59 months

55%

60 months through 71 months

45%

72 months through 83 months

35%

84 months through 95 months

25%

96 months through 107 months

15%

108 months through 119 months

5%

120 months or more

0%

Nothing in this section shall result in additional cost to the employer.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21457

Optional settlement 3 consists of the right to have a retirement allowance paid a member until his or her death, and thereafter to have one-half of his or her retirement allowance paid to his or her beneficiary for life.

If the beneficiary predeceases the member and the member elected this section to be effective on or after January 1, 1990, the member’s allowance shall be adjusted effective the first of the month following the death of the beneficiary, to reflect the benefit that would have been paid had the member not selected an optional settlement.

If the marriage of a member is dissolved or annulled or there is a legal separation between the member and the beneficiary spouse and the judgment dividing the community property awards the total interest in this system to the member, and the member elects this section to be effective on or after January 1, 1994, the member’s allowance shall be adjusted effective the first of the month following the filing of the judgment with the board to reflect the benefit that would have been paid had the member not selected an optional settlement.

If a nonspouse beneficiary waives entitlement to this allowance and the member elected this section to be effective on or after January 1, 1993, the member’s allowance shall be adjusted, effective the first of the month following the receipt of the waiver of the allowance entitlement from the nonspouse beneficiary, to reflect the benefit that would have been paid had the member not selected an optional settlement.

If the beneficiary spouse predeceases the member on or after January 1, 1990, and the member elected this section to be effective prior to January 1, 1990, the member’s allowance shall be adjusted effective the first of the month following the death of the beneficiary spouse to reflect a new allowance as calculated below.

If the marriage of a member is dissolved or annulled or there is a legal separation between the member and the beneficiary spouse and the judgment dividing the community property awards the total interest in the retirement system to the member, and the member elected this section to be effective prior to January 1, 1994, the member’s allowance shall be adjusted, effective the first of the month following the filing of the judgment with the board to reflect a new allowance as calculated below. The qualifying event shall be the date on which the judgment is filed with the board.

If the nonspouse beneficiary waives entitlement to this allowance on or after January 1, 1993, and the member elected this section to be effective prior to January 1, 1993, the member’s allowance shall be adjusted, effective the first of the month following receipt by the board of the waiver of entitlement from the nonspouse beneficiary, to reflect a new allowance as calculated below.

A percentage factor shall be applied to the difference between the member’s unmodified allowance and optional settlement 3 allowance, both of which shall include applicable cost-of-living increases. The product of this equation shall then be added to the member’s optional settlement 3 allowance and the total amount shall become the member’s base allowance. The percentage factor applicable to each member shall be determined by the time between the member’s retirement effective date and the date of death of the beneficiary spouse or by the time between the member’s retirement effective date and the date of the receipt of either the waiver of the allowance entitlement or the judgment of dissolution, annulment, or legal separation according to the following table:

Period between the member’s retirement
effective date and the date of the qualifying
event

Percentage

Less than 12 months

95%

12 months through 23 months

85%

24 months through 35 months

75%

36 months through 47 months

65%

48 months through 59 months

55%

60 months through 71 months

45%

72 months through 83 months

35%

84 months through 95 months

25%

96 months through 107 months

15%

108 months through 119 months

5%

120 months or more

0%

Nothing in this section shall result in additional cost to the employer.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21458

Optional settlement 4 consists of such other benefits as are the actuarial equivalent of a member’s retirement allowance, that he or she may select subject to the approval of the board. However, the actuarial equivalent of benefits under this optional settlement payable to the member’s beneficiary shall not exceed the actuarial equivalent of the benefits which would be payable to that beneficiary if the member had elected optional settlement 2 and Section 21459.

The board shall include in each member benefit booklet a specific illustration of the benefits available under optional settlement 4.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21459

A member who elects to receive optional settlement 2 or 3 may concurrently and irrevocably elect to waive the provision for an increase to his or her allowance due to the death of his or her beneficiary and shall, instead, have his or her allowance based upon the waiver of this benefit.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21460

A member who elects to receive the unmodified allowance or optional settlement 1, or optional settlement 2, 3, or 4 with or without making the election specified in Section 21459, and who names his or her spouse as the option beneficiary, and whose spouse is also an eligible survivor for the benefits provided by Section 21624, 21626, 21627, 21628, 21629, or 21630, and where the total benefit to the surviving spouse is at least 50 percent of the member’s unmodified allowance, may concurrently and irrevocably elect to have his or her allowance paid as a “qualified joint and survivor annuity.” Notwithstanding any other provision of this part, upon the election, the survivor allowance shall be paid only to the member’s spouse and shall continue to be paid upon the remarriage of the spouse. Any cost due to this election shall be paid by the member through an actuarial reduction to his or her allowance.

For purposes of this section, a member’s retirement allowance shall be determined without regard to any limitation required pursuant to Section 415 of Title 26 of the United States Code but the amount payable to the spouse shall be subject to those limits as if it were the retirement allowance of the member.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21461

(a) A member retiring for service may elect to have the actuarial equivalent of his or her unmodified service retirement allowance paid in two parts as follows:

(1) A temporary annuity in an amount specified by the member but which shall not result in a reduction to his or her unmodified allowance by more than 50 percent.

(2) A life income consisting of his or her service retirement annuity plus the pension provided by the actuarial value of his or her current and prior service pensions remaining after providing the temporary annuity in paragraph (1).

(b) The temporary annuity under subdivision (a) shall not be subject to further optional settlement under this article and shall be payable monthly as an addition to the member’s monthly life income beginning on his or her effective date of retirement and continuing until the member reaches age 591/2 or any whole age between ages 60 and 68, as designated by the member at the time of his or her retirement. If his or her death occurs prior to that age, the commuted value of any remaining installments shall be paid to his or her designated beneficiary in a lump sum.

(Amended by Stats. 1999, Ch. 785, Sec. 11. Effective January 1, 2000.)



21461.5

(a) Notwithstanding Section 21461, a member retiring for service who became a member of the system on or after January 1, 2002, and who is covered under the federal system but is not yet receiving a retirement or disability benefit under that system, may elect to have the actuarial equivalent of his or her unmodified service retirement allowance paid in two parts as follows:

(1) A temporary annuity that shall not exceed the primary social security benefit that is anticipated the member shall be entitled to receive at social security retirement age, which age shall be designated by the member.

(2) A life income consisting of the member’s service retirement annuity plus the pension provided by the actuarial value of the member’s current and prior service pensions remaining after providing the temporary annuity in paragraph (1).

(b) The temporary annuity under paragraph (1) of subdivision (a) shall not be subject to further optional settlement under this article and shall be payable monthly as an addition to the member’s monthly life income beginning on the member’s effective date of retirement and continuing until the retired member attains the age designated by the member under subdivision (a). If the member dies prior to the designated age, the commuted value of any installments payable for the period remaining until the member would have attained that age shall be paid to the member’s designated beneficiary in a lump sum.

(Added by Stats. 2001, Ch. 793, Sec. 30. Effective January 1, 2002.)



21462

(a) (1) Notwithstanding any other provision of this part, a member who elected to receive optional settlement 2, 3, or 4, involving a life contingency of the beneficiary, may, if the beneficiary predeceases the member or if the member marries and the former spouse was not named as beneficiary, or, if a former spouse was named, in the event of a dissolution or annulment of the marriage or a legal separation in which the judgment dividing the community property awards the total interest in the retirement system to the retired member, elect to have the actuarial equivalent reflecting any selection against the fund resulting from the election as of the date of election of the allowance payable for the remainder of the member’s lifetime under the optional settlement previously chosen applied to a lesser allowance during the member’s remaining lifetime under one of the optional settlements specified in this article and name a different beneficiary.

(2) Notwithstanding paragraph (1), for an election pursuant to this section that occurs on or after January 1, 2014, a member may name the same beneficiary as previously designated, provided that the resulting benefit to the member and the named beneficiary otherwise meets the requirements of this section.

(b) The election shall be made within 12 months following the death of the beneficiary who predeceased the member or within 12 months of the date of entry of the judgment dividing the community property of the parties, or within 12 months following marriage if the spouse is named as beneficiary. The election shall become effective on the date specified on the election, provided that this date is not earlier than the day following receipt of the election in this system pursuant to this section.

(c) A member who has a qualifying event prior to January 1, 1988, and who fails to elect by January 1, 1989, or a member who has a qualifying event on or after January 1, 1988, and who fails to elect within 12 months, shall retain the right to make an election under this section. However, this election shall become effective no earlier than 12 months after the date it is filed with the board, provided that neither the member nor the designated beneficiary die prior to the effective date of the election.

(d) This section shall not be construed to mean that designation of a new beneficiary causes the selection of an optional settlement. An optional settlement shall be selected by a member in a writing filed by the member with the board.

(Amended by Stats. 2013, Ch. 778, Sec. 6. Effective January 1, 2014.)



21463

A member who elected to receive optional settlement 2 or 3 and whose beneficiary predeceases him or her, shall be entitled to receive the increased allowance pursuant to Section 21456 or Section 21457, as applicable, unless the member elected to waive the provision for an increase to his or her allowance pursuant to Section 21459.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21464

Notwithstanding any provision of this part, a retired member who chose no optional settlement or optional settlement 1 at retirement may elect to have the actuarial equivalent, as of the date of the election, of the allowance payable for the remainder of his or her lifetime applied to a lesser allowance during his or her remaining lifetime under one of the optional settlements specified in this article and name his or her spouse as beneficiary.

The election provided by this section is irrevocable and shall be made within 12 months following a member’s marriage if the spouse is named as beneficiary. The election shall become effective on the date specified on the election, provided that this date is not earlier than the day following receipt of the election in this system pursuant to this section.

A member who married prior to or after January 1, 1988, who fails to elect within 12 months, shall retain the right to make an election under this section. However, the election shall become effective no earlier than 12 months after the date it is filed with the board, provided that neither the member nor the designated beneficiary die prior to the effective date of the election.

This section shall not be construed to mean that designation of a new beneficiary causes the selection of an optional settlement. An optional settlement shall be selected by a member in a writing filed by the member with the board.

(Amended by Stats. 1996, Ch. 906, Sec. 186. Effective January 1, 1997.)



21465

(a) Optional settlement 5 consists of a partial distribution of the actuarial present value of the portion, as specified in this section, of the member’s unmodified monthly allowance, as prescribed in Section 21362, 21362.2, 21363, 21363.1, 21363.4, or 21423, when a service retirement allowance is payable. The actuarial present value shall be based upon the investment return and postretirement mortality assumptions adopted by the board for that purpose. The member may elect to receive the actuarial present value of no less than 20 percent and no more than 50 percent of his or her unmodified allowance. The member may elect to receive the remaining portion of the unmodified allowance, not distributed as a lump-sum payment, under one of the settlements specified in this article for the remainder of his or her lifetime and thereafter to his or her designated beneficiary, unless this amount is solely limited to the survivor continuance portion. The portion of the unmodified allowance equivalent to the survivor continuance pursuant to Section 21624 may not be distributed as a lump-sum payment. The benefits provided under this section may not exceed the benefits that would have otherwise been provided under any other section in this article.

(b) This section shall only apply to the following members who retire on or after January 1, 1999:

(1) State peace officer/firefighter members in State Bargaining Unit 6.

(2) State peace officer/firefighter members in State Bargaining Unit 8 and state patrol members in State Bargaining Unit 5, if a memorandum of understanding has been agreed upon by the state and the recognized employee organization to become subject to this section.

(3) This section shall also apply to state peace officer/firefighter members and state patrol members in related supervisory and confidential positions, if the Department of Human Resources has approved their inclusion.

(Amended by Stats. 2012, Ch. 665, Sec. 145. Effective January 1, 2013.)









CHAPTER 14 - Death Benefits

ARTICLE 1 - General Provisions

21490

(a) Except as provided in subdivision (b), a member may at any time, including, but not limited to, at any time after reaching retirement age, designate a beneficiary to receive the benefits as may be payable to his or her beneficiary or estate under this part, by a writing filed with the board.

(b) (1) No designation may be made in derogation of the community property share of any nonmember spouse when any benefit is derived, in whole or in part, from community property contributions or service credited during the period of marriage, unless the nonmember spouse has previously obtained an alternative order for division pursuant to Section 2610 of the Family Code.

(2) No designation may be made by an unmarried member who has attained the minimum age for voluntary service retirement applicable to the member in his or her last employment preceding death if that designation is in derogation of the rights of the member’s unmarried, dependent children who are under the age of 18 years at the time of the member’s death.

(c) The designation, subject to conditions imposed by board rule, may be by class, in which case the members of the class at the time of the member’s death shall be entitled as beneficiaries. The designation shall also be subject to the board’s conclusive determination, upon evidence satisfactory to it, of the existence, identity or other facts relating to entitlement of any person designated as beneficiary, and payment made by this system in reliance on any determination made in good faith, notwithstanding that it may not have discovered a beneficiary otherwise entitled to share in the benefit, shall constitute a complete discharge and release of this system for further liability for the benefit.

(Amended by Stats. 2000, Ch. 1002, Sec. 7. Effective January 1, 2001.)



21491

A person who is entitled to receive a monthly allowance as a survivor of a deceased person may designate a beneficiary to receive the pro rata allowance payable following his or her death. The beneficiary designation shall be filed by the survivor with the board in writing in order to be effective, and the designation shall be subject to all laws applicable to designations of beneficiaries. A survivor may revoke his or her beneficiary designation at any time. A beneficiary designation by a survivor shall not be subject to the automatic revocation of designation provisions of Section 21492.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21492

The designation of a beneficiary under optional settlements 2 and 3, or if a benefit involving the life contingency of the beneficiary is provided under optional settlement 4, is irrevocable from the time of the first payment on account of any retirement allowance. Otherwise a designation of beneficiary under this system is revocable at the pleasure of the member who made it. A member’s marriage, dissolution of marriage, annulment of his or her marriage, the birth of his or her child, or his or her adoption of a child shall constitute an automatic revocation of his or her previous revocable designation of beneficiary. A member’s termination of employment and withdrawal of contributions shall constitute an automatic revocation of the previous revocable designation of beneficiary. Subsequent reemployment or reinstatement from retirement to employment covered by this system shall not reinstate the previous designation of beneficiary.

Upon revocation of any beneficiary designation, a member may designate the same or another beneficiary by a writing filed with the board, except as otherwise provided in Section 21490.

(Amended by Stats. 2005, Ch. 328, Sec. 15. Effective January 1, 2006.)



21493

(a) If a person had no beneficiary designation in effect on the date of death, any benefit payable shall be paid to the survivors of the person in the following order:

(1) The decedent’s spouse.

(2) The decedent’s natural or adopted children, including a natural child adopted by another who meets the following criteria:

(A) The natural parent and adopted child lived together at any time as parent and child or the natural parent was married to or was cohabiting with the other natural parent at the time the child was conceived and died before the birth of the child; and

(B) The child was adopted by the spouse of either of the natural parents or after the death of either of the natural parents or the child is a natural child adopted by another as that phrase is defined or construed by the Probate Code.

(3) The decedent’s parents.

(4) The decedent’s brothers and sisters.

(b) If a deceased person had no effective beneficiary designation and there are no survivors in the groups specified in subdivision (a) who are entitled to the benefit under this section, the benefit shall be paid to the estate of the decedent, if the estate is either probated or subject to probate. Any benefit payable by this system may be paid either to the estate or to the duly authorized representative or representatives of the estate upon receipt by this system of a court order appointing an executor, administrator, or personal representative, or, in the case of an estate with a total value not exceeding the amount prescribed in paragraph (2) of subdivision (a) of Section 7660 of the Probate Code, to a public administrator upon receipt by this system of a written certification of authority for summary administration from that public administrator.

(c) If there are no survivors in the groups specified in subdivision (a) and the estate of the person described in subdivision (b) does not require probate, irrespective of whether probate is filed, the benefit shall be paid directly to the decedent’s trust.

(d) If there are no survivors in the groups specified in subdivision (a) and the estate of the person described by subdivision (b) does not require probate, irrespective of whether probate is filed, and the decedent has not established a trust as described by subdivision (c), the benefit shall be paid directly to the surviving next of kin in the following order:

(1) Stepchildren.

(2) Grandchildren, including stepgrandchildren.

(3) Nieces and nephews.

(4) Great grandchildren.

(5) Cousins.

(e) For purposes of determining the application of subdivisions (b), (c), and (d), the amount of the benefit payable from this system shall not be included in calculating the worth of the estate.

(f) For purposes of this section, the term “stepchild” shall mean a person who had a regular parent-child relationship with the deceased person.

(Amended by Stats. 2011, Ch. 440, Sec. 12. Effective January 1, 2012.)



21494

If, upon the death of a person there is a valid beneficiary designation on file with the board naming the decedent’s estate as beneficiary, and the estate will be probated, benefits shall be paid to the estate or to the duly authorized representative or representatives of the estate upon receipt by this system of a court order appointing an executor, administrator, or personal representative, or in the case of an estate with a total value not exceeding the amount prescribed in paragraph (2) of subdivision (a) of Section 7660 of the Probate Code, to a public administrator upon receipt by this system of a written certification of authority for summary administration from that public administrator.

If the deceased person had a will, but the estate does not require probate, benefits may, in the judgment of the board, be paid to the beneficiary or beneficiaries, as specified in the will, notwithstanding any other provision of law.

If the deceased person left no will but had a trust, but the estate does not require probate, benefits may, in the judgment of the board, be paid to the successor trustee as named in the trust.

If the deceased person left no will or trust and the estate does not require probate, but the decedent designated his or her estate as the beneficiary, the benefit shall be paid to the next of kin pursuant to Section 21493.

(Amended by Stats. 2011, Ch. 440, Sec. 13. Effective January 1, 2012.)



21495

(a) Payment of any benefit shall not be made to those persons covered by Section 21493 if there are eligible recipients who are living members of a higher ranking class of beneficiaries as set forth in that section.

(b) Payments made pursuant to Section 21493, 21494, or 21506, upon the board’s good faith determination of entitlement based on satisfactory evidence of entitlement, shall constitute a complete discharge and release of this system from liability for those payments.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21496

The board’s good faith determination of entitlement to payment pursuant to Section 21493, 21494, or 21506 shall be based upon such evidence as a death certificate, marriage certificate, or birth certificate for persons in a higher ranking group of statutory beneficiaries. However, where the evidence is not available, the board may accept a sworn statement by one claiming to be a beneficiary that there are no living individuals in any of the higher ranking groups of statutory beneficiaries, that the estate does not require probate, or that the relationship of the claimant to the decedent is as claimed.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21497

If the total value of the benefit to be paid pursuant to Section 21493, 21494, or 21506 is less than an amount determined by the board, the benefit may be paid to the first member of the entitled class of beneficiaries who files a claim. If the total value of the benefit pursuant to any of these sections exceeds the amount established by the board but the number of qualifying beneficiaries under these sections is such that any individual benefit will be less than the amount established by the board, the board shall limit the number of beneficiaries so that no individual’s benefit will be less than the amount established by the board. The board shall determine the recipients on the basis of the order in which claims are made.

(Amended by Stats. 1999, Ch. 785, Sec. 13. Effective January 1, 2000.)



21498

The board may fix such time as it deems reasonable during which claims for benefits pursuant to Sections 21493, 21494, and 21506 may be made. Anyone who is provided a claim form shall be given the same amount of time in which to file it as any other claimant. The board shall have no duty to identify or locate any member of any class of beneficiaries.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21499

(a) Notwithstanding Section 21498, when either an initial payment of a preretirement or postretirement death allowance or a preretirement or postretirement lump-sum benefit is payable in an amount of ten dollars ($10) or more, it shall be authorized to the Controller within 45 days of receipt by this system of all the necessary information, including the return of warrants issued or any overpayment outstanding after the date of the death of the annuitant.

(b) If any payment is not made within that time limitation, the payment shall also include interest at the greater of the interest crediting rate specified in Section 20178 or the net earnings rate (including capital gains and losses) in effect at the time the payment is made, for time following the expiration of that time limitation.

(Amended by Stats. 2014, Ch. 237, Sec. 7. Effective January 1, 2015.)



21500

(a) Whenever a person entitled to payment of a member’s accumulated contributions or any other benefit fails to claim the payment or cannot be located or a warrant in payment is canceled pursuant to Section 17070, the amount owed from the retirement fund shall be administered in accordance with subdivision (c).

(b) Whenever the amount of a benefit payable by this system cannot be determined because the recipient cannot be identified or information necessary to determination of the benefit to be paid cannot be ascertained, the accumulated contributions of the member on whose account the benefit is payable shall be administered in accordance with subdivision (c).

(c) Notwithstanding any provision of law to the contrary, the amounts described in subdivisions (a) and (b) shall be held, or if a warrant has been drawn the warrant shall be redeposited in the retirement fund and held for the claimant without further accumulation of interest, and the redeposit shall not operate to reinstate the membership of the person with respect to whose membership the refund or benefit was payable in this system. If the proceeds are not claimed within four years after the date of redeposit, they shall revert to and become a part of the reserve established pursuant to Section 20174. Transfer to this reserve shall be made as of the June 30th next following the expiration of the four-year period.

The board may at any time after transfer of proceeds to the described reserve upon receipt of proper information satisfactory to it, return the proceeds so held in reserve to the credit of the claimant, to be administered in the manner provided under this system.

(d) For lump-sum death benefits administered in accordance with subdivision (c), where this system has made a diligent effort to identify or locate the person entitled to payment and that person cannot be found, payment may be made to the next entitled beneficiary or beneficiaries, upon receipt of valid claims, if two years have passed since the date of death. Payment made by this system in good faith and in reliance on those claims, notwithstanding that it may fail to discover a person otherwise entitled to share in the benefits, shall constitute a complete discharge and release of this system for further liability for the benefits.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21501

Notwithstanding any other provision of law, a parent having custody of surviving children eligible to receive an allowance or a lump-sum payment payable under this part shall not be required to become the guardian of those children in order to be paid, on behalf of their children, the benefits prescribed for those children.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21502

If any person entitled to a benefit from this system is a minor who has no guardian of the estate, the board, if within the limits as to amount of payment and value of the minor’s estate specified as of the time of payment under the provisions of the Probate Code authorizing payment to a parent of a minor entitled to the minor’s custody, may pay it to the person entitled to custody of the minor to hold for the minor, if the person files with the board a verified statement that the total estate of the minor does not exceed the value so specified or, if in excess of those limits, may pay it to the probate court, and the court may order that the money be deposited in a bank or banks, or a trust company or companies, or invested in an account or accounts in an insured savings and loan association or associations, subject to withdrawal only on order of the probate court, or it may require a guardian of the estate to be appointed and the money paid to the guardian, or prescribe other conditions as the court in its discretion deems to be in the best interest of the minor. Payment so made is a full discharge of the board and this system. The person shall account to the minor for the money when the minor reaches the age of majority.

The term “account in an insured savings and loan association” used in this section has the same meaning as in Section 23 of the Probate Code.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21503

The board may select an optional settlement under Article 6 (commencing with Section 21450) of Chapter 13 on behalf of the surviving spouse of a member who applied for retirement but who died prior to the mailing of a retirement allowance warrant and prior to an election in accordance with that article if all of the following conditions are met:

(a) The application for retirement was received by this system, prior to the date of death.

(b) The document containing the application for retirement received by this system did not provide for a temporary election of the optional settlement 2.

(c) The deceased member had separated from state service at least one day prior to the effective date of retirement.

(d) The deceased member was alive on the effective date of retirement.

(e) The beneficiary designated on the application for retirement is the surviving spouse who requests in writing that the board make the selection. Upon formal action by the board approving the request, the request shall become irrevocable.

A retirement allowance provided in accordance with this section shall be calculated as if the member had elected Section 21459.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21504

If a member dies on or after the effective date of retirement and prior to the mailing of a retirement allowance warrant and if the member has elected an optional settlement 2 or 3 or an optional settlement 4 involving payment of an allowance throughout the life of the beneficiary, or the member elected the unmodified allowance or optional settlement 1 and if a partially continued retirement allowance under Sections 21624 through 21631, is payable, the death shall be considered to be death after retirement and the applicable benefits shall be payable.

However, if the beneficiary designated on the election for retirement is either (1) the surviving unmarried minor child or children of the member and there is no surviving spouse eligible for a partially continued retirement allowance under Sections 21624 through 21631, or (2) the surviving spouse of the member, the surviving spouse so named or the legal representative of the minor child or children so named may elect to receive benefits that would have been payable had the death occurred under the conditions of Section 21530. Except as provided in Section 21503, nothing in this part permits a surviving spouse, surviving children, or any person other than a member to elect an optional settlement.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21505

If a member who has been retired for service because he or she has attained the mandatory age of retirement applicable to members of his or her category dies within 30 days after the date upon which his or her retirement was mandatory, and without having elected an optional settlement 2 or 3 or an optional settlement if involving payment of an allowance throughout the life of a beneficiary under Article 6 (commencing with Section 21450) of Chapter 13, and if no part of the allowance of the member is automatically continued by this part after his or her death, his or her death shall be considered as that of a member before retirement, and the basic death benefit shall be payable, or, if the circumstances are such that a special death benefit would be payable if the death had occurred prior to retirement, the special death benefit shall be payable.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21506

Any monthly allowance payable to a person, that had accrued and remained unpaid at the time of his or her death, or any uncashed warrant issued prior to the date of death of the person that has been returned to this system, or any balance of prepaid complementary health premiums received pursuant to Section 21691 or prepaid complementary annuitant health plan premiums received pursuant to Section 22802, shall be paid in the following order:

(a) In the event of the death of a retired person, to one of the following:

(1) The beneficiary entitled to payment in accordance with an optional settlement chosen by the member.

(2) The survivor entitled to payment of the survivor continuance benefit provided under Section 21624.

(3) The beneficiary entitled to receive the lump-sum death benefit provided upon death of a retired person if the person had not chosen an optional settlement and there was no survivor who was entitled to receive the survivor continuance benefit.

(b) In the event of the death of a person receiving a survivor benefit, that benefit shall be paid to the beneficiary designated by the survivor of a member under Section 21491.

(c) If there is no beneficiary entitled to receive payment under either subdivision (a) or (b), the benefit shall be paid to either the estate of the deceased person or the duly authorized representative or representatives of the estate upon receipt by this system of a court order appointing an executor, administrator, personal representative, or, in the case of an estate with a total value not exceeding the amount prescribed in paragraph (2) of subdivision (a) of Section 7660 of the Probate Code, to a public administrator upon receipt by this system of a written certification of authority for summary administration from that public administrator. If the estate does not require probate and the deceased person had a trust, benefits may, in the judgment of the board, be paid to the successor trustee as named in the trust.

(d) If there is no beneficiary entitled to receive payment of benefits under subdivision (a), (b), or (c), the benefits shall be paid to the surviving next of kin of the person pursuant to the order of distribution specified in Section 21493.

(Amended by Stats. 2011, Ch. 440, Sec. 14. Effective January 1, 2012.)



21507

Any lump-sum benefit, or any uncashed lump-sum death benefit warrant, payable by this system to a beneficiary shall be paid to the estate of the beneficiary if he or she dies prior to payment of the benefit. The benefit may be paid to a representative of the deceased beneficiary’s estate, upon demonstration by court documents that the person is authorized to act in that capacity, or, in the case of an estate with a total value not exceeding the amount prescribed in paragraph (2) of subdivision (a) of Section 7660 of the Probate Code, to a public administrator upon receipt by this system of a written certification of authority for summary administration from that public administrator. If the estate does not require probate and the deceased beneficiary was the trustor of a trust, benefits may, in the judgment of the board, be paid to the trustee as named in the trust. If the estate is not probated, and the deceased beneficiary was not the trustor of a trust, benefits shall be paid to the deceased beneficiary’s surviving next of kin, in the order specified in Section 21493.

(Amended by Stats. 2011, Ch. 440, Sec. 15. Effective January 1, 2012.)



21508

If any benefit is payable by this system to the estate of a deceased person, and the estate would not be probated if no amount were due from this system, but there is no surviving person in any of the groups specified in Section 21493 or 21494, or if no beneficiary can be found by the board, the board may in its discretion pay expenses of the disposition of the body as evidenced by itemized statements or documents the board may require. Payment may not exceed the amount payable under this system to the estate or beneficiary. Payment so made is a full discharge of the board and system for the amount so paid.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21509

The provisions of Part 5 (commencing with Section 220) of Division 2 of the Probate Code, when applicable, govern the distribution of money payable under this system, including but not limited to retirement allowance accrued but not received prior to death and refund of member contributions. In applying Part 5 (commencing with Section 220) of Division 2 of the Probate Code with respect to benefits payable to a beneficiary, membership in this system shall be considered as having the same status as an insurance policy issued after December 31, 1984.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21510

Any payment of benefits by warrant issued after the date of death of the benefit recipient shall be refunded to the retirement system.

(Added by Stats. 2004, Ch. 506, Sec. 3. Effective January 1, 2005.)






ARTICLE 2 - Preretirement Death Benefits

21530

(a) This system is liable for either the basic or special death benefit upon the death of a member in any of the following circumstances:

(1) Before the effective date of retirement, and (A) while in state service, or (B) while absent on military service, provided the member has made contributions during the absence under Section 20991 or has had contributions made on his or her behalf under Section 20997, or (C) within four months after discontinuance of state service, or (D) while on an approved leave of absence, or (E) while physically or mentally incapacitated for the performance of duty, if the incapacity has been continuous from discontinuance of state service, or (F) while employed as a member of a county retirement system ; provided, the employment resulting in membership was begun on or after October 1, 1957, and within 90 days after discontinuance of state service.

(2) While in state service in partial service retirement pursuant to Article 1.7 (commencing with Section 19996.30) of Chapter 7 of Part 2.6 or Sections 21110 through 21115.

(3) On or after the effective date of retirement and before the mailing of a retirement allowance warrant and either within four months of discontinuance of state service or while physically or mentally incapacitated for the performance of duty if the incapacity has been continuous from discontinuance of state service, and providing all of the following conditions exist:

(A) The retirement of the member was not compulsory under Article 5 (commencing with Section 21130) of Chapter 12.

(B) The member has not elected optional settlement 2 or 3 or an optional settlement 4 involving payment of an allowance throughout the life of a beneficiary under Article 6 (commencing with Section 21450) of Chapter 13.

(C) A partially continued allowance under Sections 21624 through 21631, is not payable.

(b) This system is liable for a limited death benefit, which consists only of the accumulated contributions of the member payable to his or her beneficiary or estate, under the following circumstances:

(1) Upon the death of a member before the effective date of his or her retirement or, with respect to (A) any member whose retirement was not compulsory under Article 5 (commencing with Section 21130) of Chapter 12, and (B) any member who has not elected optional settlement 2 or 3 or an optional settlement 4 involving payment of an allowance throughout the life of a beneficiary under Article 6 (commencing with Section 21450) of Chapter 13, on or after that effective date and before the mailing of the first retirement allowance warrant.

(2) Under those circumstances in which this system is not liable for either the basic or special death benefit provided in subdivision (a) of this section, and a partially continued allowance under Sections 21624 through 21631, is not payable.

(Amended by Stats. 1996, Ch. 906, Sec. 188. Effective January 1, 1997.)



21531

The basic death benefit and the limited death benefit shall be paid as provided in this article to the beneficiary designated by the member under Section 21490 or 21492.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21532

The basic death benefit is payable in all cases where the retirement system is liable under Section 21530 for either the basic or a special death benefit and the special death benefit is not payable.

The basic death benefit shall consist of:

(a) The accumulated contributions of the member.

(b) If the member is not an insured member, or is an insured member eligible for service retirement or the member is subject to benefits pursuant to Section 21547, an amount, provided from contributions by the state, or a contracting agency, equal to one-twelfth of the annual compensation earnable by the deceased during the 12 months immediately preceding his or her death, or the compensation earnable by the member at the time of becoming eligible for benefits pursuant to Section 21160 if higher, multiplied by the number of completed years of current service credited to the member, but not to exceed one-half of the annual compensation. If the member is an insured member who is ineligible for service retirement and is also credited with service as a local member only that service shall be used in computing the amount under this subdivision and that amount shall not be a part of the basic death benefit payable with respect to the insured member.

(c) If the member is a state member, other than a school member, who dies after becoming eligible for retirement with more than five but less than six years credited service, an amount equal to 50 percent of the annual compensation earnable by the deceased member during the 12 months immediately preceding his or her death.

The basic death benefit for a member who dies under the circumstances described in subparagraph (F) of paragraph (1) of subdivision (a) of Section 21530 shall not exceed an amount that, when added to the death benefit paid for the member under the other system, equals the maximum death benefit payable under that system, if the death is not the result of injury or disease arising out of and in the course of his or her employment under that system. However, the benefit shall be at least equal to his or her accumulated contributions. The basic death benefit for the member shall be the amount of his or her accumulated contributions if death is the result of disease or injury arising out of and in the course of employment under the other system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21533

Notwithstanding Section 20636, if a member who is an academic employee of the California State University dies while on a leave with pay, or within 12 months following a leave with pay, during which the member received compensation in an amount less than the full compensation earnable by him or her when not on leave with pay, the benefit payable under subdivision (b) of Section 21532 shall be based on the full compensation earnable by the member when not on leave with pay.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21533.5

(a) To the extent required by Section 401(a) of Title 26 of the United States Code, if a member dies while performing qualified military services, the survivors of the member shall be entitled to any additional benefits, as determined under Section 401(a)(37) of Title 26 of the United States Code, that would have been provided under the system had the member resumed his or her prior employment with an employer that maintains the system and then terminated employment on account of death. Death of a member while performing qualified military service shall not be treated as a service-connected death or disability. Service for vesting shall be credited to a member affected by this section for the period of his or her qualified military service.

(b) “Additional benefits” under this section shall not include benefit accruals relating to the period of qualified military service.

(Added by Stats. 2011, Ch. 440, Sec. 16. Effective January 1, 2012.)



21534

Liability imposed on this system with respect to the death of a member who is an academic employee of the California State University while on, or within 12 months following, a leave with pay during which the member received compensation in an amount less than the full compensation earnable by him or her when not on leave with pay shall extend to the death of the members occurring on or after January 1, 1973, and to any benefit for which there would have been liability with respect to the death had Section 21533 been effective on that date.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21535

Notwithstanding Section 20178, for member deaths occurring on or after January 1, 1994, if the actuarial interest rate exceeds 6 percent, the accumulated contributions of a member payable pursuant to subdivision (a) of Section 21532 shall be increased by a factor determined by the board that is based on the difference between the current actuarial interest rate defined in Section 20014 and the 6 percent interest crediting rate on member contributions. If the actuarial interest rate is less than 6 percent, no increase may be provided under this section.

(Amended by Stats. 2003, Ch. 10, Sec. 30. Effective May 14, 2003.)



21536

In the determination of the portion of the basic death benefit provided in subdivision (b) of Section 21532, for local members who were members of a local retirement system at the time of that system’s discontinuance wholly or in part as provided in Section 20483, service included in the calculation of the completed years of service shall not be limited to service under this system, but instead service rendered as members of the local system, shall also be included.

This section shall not apply to employees of any contracting agency nor to any such agency unless and until the contracting agency elects to be subject to its provisions by amendment to its contract with the board, made as provided in Section 20474, or unless the agency’s contract with the board includes at its effective date, a provision making the agency and its employees subject to the provisions of this section.

(Amended by Stats. 1996, Ch. 906, Sec. 189. Effective January 1, 1997.)



21537

(a) The special death benefit is payable if the deceased was a patrol, state peace officer/firefighter, state safety, state industrial, or local safety member, if his or her death was industrial and if there is a survivor who qualifies under subdivision (b) of Section 21541. The Workers’ Compensation Appeals Board, using the same procedures as in workers’ compensation hearings, shall in disputed cases determine whether the death of a member was industrial.

(b) The jurisdiction of the Workers’ Compensation Appeals Board shall be limited solely to the issue of industrial causation, and this section shall not be construed to authorize the Workers’ Compensation Appeals Board to award costs against this system pursuant to Section 4600, 5811, or any other provision of the Labor Code.

(c) This section does not apply to state safety members described in Section 20401.5 or local safety members described in Section 20423.6.

(d) (1) For purposes of this section, the special death benefit is payable as of the effective date of the industrial disability retirement of the member if the death of the member occurred from a single event injury arising out of and in the course of his or her official duties which, based on competent medical opinion, rendered the member into a persistent vegetative state devoid of cognitive function at the time of injury until the time of death.

(2) This subdivision applies only to a member who retired and then died on or after July 3, 2006.

(Amended by Stats. 2008, Ch. 74, Sec. 1. Effective January 1, 2009.)



21537.5

(a) The special death benefit is payable if the deceased was a state miscellaneous member in State Bargaining Unit 12 employed by the Department of Transportation, if his or her death occurred as a direct result of injury arising out of and in the course of his or her official duties with the department working on the California highway system performing highway maintenance, and if there is a survivor who qualifies under subdivision (b) of Section 21541. The Workers’ Compensation Appeals Board, using the same procedures as in workers’ compensation hearings, shall in disputed cases determine whether the death of the member occurred as a result of that injury.

(b) The jurisdiction of the Workers’ Compensation Appeals Board shall be limited solely to the issue of industrial causation, and this section may not be construed to authorize the Workers’ Compensation Appeals Board to award costs against this system pursuant to Section 4600, 5811, or any other provision of the Labor Code.

(c) This section shall not become operative unless and until a memorandum of understanding has been agreed to by the state employer and the recognized employee organization making this section applicable to those members described in subdivision (a).

(Amended by Stats. 2006, Ch. 210, Sec. 6. Effective September 6, 2006.)



21538

The special death benefit is also payable if the deceased was a state member appointed by the Governor, the Director of Corrections, or the Board of Prison Terms, if his or her death occurred as a result of injury or disease arising out of and in the course of his or her official duties within a state prison or facility of the Department of Corrections, and if there is a survivor who qualifies under subdivision (b) of Section 21541. The Workers’ Compensation Appeals Board, using the same procedure as in workers’ compensation hearings, shall in disputed cases determine whether the death of the member occurred as a result of the injury or disease.

The jurisdiction of the Workers’ Compensation Appeals Board shall be limited solely to the issue of industrial causation, and this section shall not be construed to authorize the Workers’ Compensation Appeals Board to award costs against this system pursuant to Section 4600 or 5811 or any other provision of the Labor Code.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21539

The special death benefit payable with respect to a member who at death prior to March 7, 1973, was a warden, forestry, harbor police, or law enforcement member shall be continued in accordance with the provisions of this part as they read and applied to that benefit on the day preceding that date.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21540

The special death benefit is also payable if the deceased was the Secretary of the Youth and Adult Corrections Agency, or was a state member appointed by the Secretary of the Youth and Adult Corrections Agency, the Department of the Youth Authority, the Superintendent of the California Institution for Women, or the Women’s Board of Terms and Paroles, the Board of Corrections, or was a member of the Board of Corrections or the Department of the Youth Authority not already classified as a prison member, provided that his or her death occurred as a result of misconduct of an inmate of a state prison, correctional school, or facility of the Department of Corrections or the Department of the Youth Authority, or a parolee therefrom.

The special death benefit provided by this section is not payable unless the death of the member arose out of and was in the course of his or her official duties and unless there is a survivor who qualifies under subdivision (b) of Section 21541. The Workers’ Compensation Appeals Board, using the same procedure as in workers’ compensation hearings, shall, in disputed cases, determine whether the member’s death arose out of and in the course of his or her official duties.

A natural parent of surviving children eligible to receive an allowance payable under this section shall not be required to become the guardian of surviving unmarried children under 18 years of age in order to be paid the benefits prescribed for those children.

The jurisdiction of the Workers’ Compensation Appeals Board shall be limited solely to the issue of industrial causation, and this section shall not be construed to authorize the Workers’ Compensation Appeals Board to award costs against this system pursuant to Section 4600 or 5811 or any other provision of the Labor Code.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21540.5

(a) The special death benefit is also payable if the deceased was a state, school, or local miscellaneous member, a local safety member described in Section 20423.6, or a state safety member described in Section 20401.5, if the death of the member was a direct consequence of a violent act perpetrated on his or her person that arose out of and was in the course of his or her official duties and there is a survivor who qualifies under paragraph (2) of subdivision (a) of Section 21541. The Workers’ Compensation Appeals Board, using the same procedure as in workers’ compensation hearings, shall, in disputed cases determine whether the member’s death was a direct consequence of a violent act perpetrated on his or her person that arose out of and in the course of his or her official duties.

(b) A natural parent of surviving children eligible to receive an allowance payable under this section is not required to become the guardian of surviving unmarried children under 18 years of age in order to be paid the benefits prescribed for those children.

(c) The jurisdiction of the Workers’ Compensation Appeals Board shall be limited solely to the issue of industrial causation, and this section may not be construed to authorize the Workers’ Compensation Appeals Board to award costs against this system pursuant to Section 4600 or 5811 or any other provision of the Labor Code.

(d) This section does not apply to a contracting agency nor its employees unless and until the agency elects to be subject to it by amendment to its contract made in the manner prescribed for approval of contracts, or in the case of a new contract, by express provision of the contract.

(Amended by Stats. 2005, Ch. 328, Sec. 16. Effective January 1, 2006.)



21541

(a) The special death benefit consists of the following:

(1) An amount equal to and derived from the same source as the basic death benefit exclusive of the contributions from which the annuity provided under paragraph (4) is paid.

(2) An amount sufficient, when added to the amount provided under paragraph (1), to provide, when applied according to tables adopted by the board, a monthly death allowance equal to one-half of his or her final compensation in the membership category applicable to him or her at the time of the injury, or the onset of the disease, causing death, as adjusted pursuant to subdivision (b), which amount shall be payable to the surviving spouse to whom he or she was married either continuously for at least one year prior to death, or prior to sustaining the injury or disease resulting in death, as long as the surviving spouse lives; or, if there is no surviving spouse or if the spouse dies before all children of the deceased member attain the age of 22 years, to his or her children under the age of 22 years collectively until every child shall have died, married, or attained the age of 22 years. However, no child shall receive any part of the allowance after marrying or attaining the age of 22 years. The increases described in this section shall only apply to spouses of deceased members who would have been less than 50 years of age, if still living on January 1, 2001.

(3) During the lifetime of the surviving spouse, an additional percentage of the death benefit allowed by this section, exclusive of the annuity under paragraph (4), shall be paid to the spouse of a member who is killed in the performance of his or her duty or who dies as a result of an accident or an injury caused by external violence or physical force, incurred in the performance of his or her duty, for each of his or her children during the lifetime of the child, or until the child marries or reaches the age of 22 years, as follows: for one child, 25 percent; for two children, 40 percent; and for three or more children, 50 percent.

(4) An annuity that is the actuarial equivalent, assuming monthly payments for life to the surviving spouse, of the deceased’s accumulated additional contributions at the date of his or her death, plus his or her accumulated contributions at that date based on compensation earned in any membership category other than the category applicable to him or her at the time of the injury or the onset of the disease causing death.

(b) For purposes of this section only, the deceased member’s final compensation shall be deemed to increase, and the death benefit under paragraph (2) of subdivision (a) shall be increased correspondingly, at any time and to the extent the compensation is increased for then-active members employed in the job classification and membership category that was applicable to the deceased member at the time of the injury, or the onset of the disease, causing death. The deceased member’s final compensation shall be deemed to be subject to further increases hereunder only until the earlier of (1) the death of the surviving spouse or (2) the date that the deceased member would have attained the age of 50 years.

(c) Monthly allowances shall be adjusted annually for time commencing on the first day of September and effective with the monthly allowance regularly payable on the first day of the October beginning with October 1, 2001. The employer of the deceased member shall be responsible for reporting and certifying top range salary rates by the first day of July, beginning with July 1, 2001.

(d) If the surviving spouse does not have custody of the member’s children, the additional amount payable pursuant to this section shall be payable to the person having custody of the children for each child during the lifetime of the child, or until the child marries or reaches the age of 22 years.

(e) The computation for time prior to entering the membership category applicable to the deceased at the time of the injury, or the onset of the disease, causing death shall be based on the compensation earnable by him or her in the position first held by him or her in that category.

(f) For purposes of this section:

(1) “Child” means a natural or adopted child of the deceased member, or a stepchild living or domiciled with the deceased member at the time of his or her death.

(2) “Spouse” means a wife or husband.

(g) This section shall apply to all contracting agencies and to the employees of all contracting agencies.

(h) For purposes of Section 21313, the base allowance shall be the allowance as increased under this section. The base year for annual adjustments of allowances increased by this section shall be the calendar year preceding the year of the adjustment.

(i) The amount of the death benefit payable pursuant to this section on and after January 1, 2001, with respect to any member who died prior to that date, shall be recalculated on and after that date pursuant to subdivision (b).

(Amended by Stats. 2003, Ch. 840, Sec. 1. Effective January 1, 2004.)



21541.5

Any child whose benefits under Section 21541 were terminated upon his or her adoption, pursuant to that section as it read prior to January 1, 2001, shall have those benefits restored as follows:

(a) The child shall receive a lump-sum payment in the amount that would have paid, if he or she had not been adopted, from the date of adoption to the earlier of (1) the date his or her eligibility for benefits under Section 21541 would have otherwise terminated had he or she not been adopted or (2) January 1, 2001.

(b) If on January 1, 2001, the child is eligible for benefits under Section 21541, he or she shall receive benefits from and after that date pursuant to Section 21541.

(Added by Stats. 2000, Ch. 1031, Sec. 2. Effective January 1, 2001.)



21542

The special death benefit shall begin to accrue on the day next following the date of the member’s death, and shall be paid in monthly installments to the surviving spouse and children as prescribed in Section 21541. The surviving spouse or the guardian of the minor child or children entitled to the special death benefit may elect, before the first payment, to receive the basic death benefit in lieu of the special death benefit. The election precludes a claim to benefits under Section 4707 of the Labor Code as the special death benefit is deemed payable by this system and is irrevocable.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21543

If payment of the special death benefit is stopped because of death of the surviving spouse or death, marriage, or attainment of the age of 22 years by a child before the sum of the monthly payment made, exclusive of the annuity derived from the accumulated additional contribution of the deceased, equals the basic death benefit, a lump sum equal to the difference shall be paid to the surviving children of the deceased member, share and share alike, or if there are no children, to the estate of the person last entitled to the allowance. In that event, the accumulated additional contributions of the deceased, as they were at his or her death, less the annuity paid as derived from those contributions, and plus interest credited to the accumulated additional contributions, shall be paid in the manner provided in this article for the payments of amounts due in the absence of a designated beneficiary.

(Amended by Stats. 2004, Ch. 231, Sec. 9. Effective January 1, 2005.)



21544

Upon notice of a death as a result of which the special death benefit may be payable, and when there is a survivor who would qualify under subdivision (b) of Section 21541, the board, or in disputed cases, the Workers’ Compensation Appeals Board, shall determine whether the death was industrial, and pending final determination of the issue, the board shall temporarily pay special death benefits. The temporary payments shall be deducted from any other death benefits otherwise payable if the death is determined not to be industrial.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21546

(a) Upon the death of a member who has attained the minimum age for voluntary service retirement applicable to the member in his or her last employment preceding death, and who is eligible to retire and in circumstances in which the basic death benefit is payable other than solely that of membership in a county retirement system, or a retirement system maintained by the university, a monthly allowance shall be payable as follows:

(1) To the member’s surviving spouse as long as the spouse lives.

(2) To the children under the age of 18 years collectively if there is no surviving spouse or if the surviving spouse dies before all children of the deceased member attain the age of 18 years, until every child dies or attains the age of 18 years. No child shall receive any allowance after marrying or attaining the age of 18 years.

(b) The monthly allowance under this section shall be equal to one-half of, and derived from the same source as, the unmodified retirement allowance the member would have been entitled to receive if he or she had retired for service on the date of death. If, however, the member made a specific beneficiary designation under Section 21490, the monthly allowance shall be equal to one-half of that portion of the member’s unmodified retirement allowance that would have been derived from the nonmember spouse’s community property interest in the member’s contributions and service credit.

(c) If a member does not have a surviving spouse nor any children under the age of 18 years at the time of death, no allowance shall be payable under this section.

(d) No allowance shall be payable under this section if a special death benefit is payable.

(e) (1) The allowance provided by this section shall be paid in lieu of the basic death benefit but a surviving spouse qualifying for the allowance may elect, before the first payment on account of it, to receive the basic death benefit in lieu of the allowance.

(2) The allowance provided by this section shall be paid in lieu of the basic death benefit but the guardian of the minor child or children qualifying for the allowance may elect, before the first payment on account of it, to receive the basic death benefit in lieu of the allowance. If an election of the basic death benefit is made, the basic death benefit shall be paid to all the member’s surviving children, regardless of age or marital status, in equal shares.

(f) If the total of the payments made pursuant to this section are less than the basic death benefit that was otherwise payable on account of the member’s death, the amount of the basic death benefit less any payments made pursuant to this section shall be paid in a lump sum to the surviving children of the member, share and share alike, or if there are no children, to the estate of the person last entitled to the allowance.

(g) The board shall compute the amount by which benefits paid pursuant to this section exceed the benefits that would otherwise be payable and shall charge any excess against the contributions of the state so that there shall be no increase in contributions of members by reason of benefits paid pursuant to this section.

(h) As used in this section, “a surviving spouse” means a spouse who was either married to the member for at least one year prior to the member’s death, or was married to the member prior to the occurrence of the injury or the onset of the illness that resulted in death, and “child” includes a posthumously born child of the member.

(i) On and after April 1, 1972, this section shall apply to all contracting agencies and to the employees of those agencies with respect to deaths occurring after April 1, 1972, whether or not the agencies have previously elected to be subject to this section.

(Amended by Stats. 2000, Ch. 1002, Sec. 8. Effective January 1, 2001.)



21547

(a) Notwithstanding any other provision of this article requiring attainment of the minimum age for voluntary service retirement to the member in his or her last employment preceding death, upon the death of a state member on or after January 1, 1993, who is credited with 20 years or more of state service, the surviving spouse, or eligible children if there is no surviving spouse, may receive a monthly allowance in lieu of the basic death benefit. The board shall notify the eligible survivor, as defined in Section 21546, of this alternate death benefit. The board shall calculate the monthly allowance that shall be payable as follows:

(1) To the member’s surviving spouse, an amount equal to the amount the member would have received if the member had retired for service at minimum retirement age on the date of death and had elected optional settlement 2 and Section 21459.

(2) If the member made a specific beneficiary designation under Section 21490, the monthly allowance shall be based only on that portion of the amount the member would have received described in paragraph (1) that would have been derived from the nonmember spouse’s community property interest in the member’s contributions and service credit.

(3) If there is no surviving spouse or the spouse dies before all of the children of the deceased member attain the age of 18 years, to the surviving children, under the age of 18 years, collectively, an amount equal to one-half of, and derived from the same source as, the unmodified allowance the member would have received if he or she had retired for service at minimum retirement age on the date of death. No child shall receive any allowance after marrying or attaining the age of 18 years. As used in this paragraph, “surviving children” includes a posthumously born child or children of the member.

(b) This section shall only apply to members employed in state bargaining units for which a memorandum of understanding has been agreed to by the state employer and the recognized employee organization to become subject to this section, members who are excluded from the definition of state employees in subdivision (c) of Section 3513, and members employed by the executive branch of government who are not members of the civil service.

(c) For purposes of this section, “state service” means service rendered as a state employee, as defined in Section 19815. This section shall not apply to any contracting agency nor to the employees of any contracting agency.

(d) For purposes of this section, “state service” includes service to the state for which the member, pursuant to Section 20281.5, did not receive credit.

(Amended by Stats. 2004, Ch. 214, Sec. 12. Effective August 11, 2004.)



21547.5

For any survivor receiving a monthly allowance pursuant to Section 21547 prior to January 1, 2000, that allowance shall be adjusted as of January 1, 2000, to equal the amount that the survivor would have been entitled to receive if the member’s death had occurred on or after January 1, 2000. The adjusted allowance shall be payable only on and after January 1, 2000.

(Added by Stats. 1999, Ch. 457, Sec. 15. Effective September 21, 1999.)



21547.7

(a) Notwithstanding any other provision of this article requiring attainment of the minimum age for voluntary service retirement applicable to him or her in his or her last employment preceding death, upon the death of a local firefighter member while in the employ of an agency subject to this section on or after January 1, 2001, who is credited with 20 years or more of state service, the surviving spouse, or eligible children, if there is no eligible spouse, may receive a monthly allowance in lieu of the basic death benefit. The board shall notify the eligible survivor, as defined in Section 21546, of this alternate death benefit. The board shall calculate the monthly allowance that shall be payable as follows:

(1) To the member’s surviving spouse, an amount equal to the amount the member would have received if he or she had retired for service at the minimum retirement age on the date of death and had elected optional settlement 2 and Section 21459. The retirement allowance shall be calculated using all service earned by the member in this system.

(2) If the member made a specific beneficiary designation under Section 21490, the monthly allowance shall be based only on that portion of the amount the member would have received described in paragraph (1) that would have been derived from the nonmember spouse’s community property interest in the member’s contributions and service credit.

(3) If there is no surviving spouse or the spouse dies before all of the children of the deceased member attain the age of 18 years, to the surviving children, under the age of 18 years, collectively, an amount equal to one-half of, and derived from the same source as, the unmodified allowance the member would have received if he or she had retired for service at the minimum retirement age on the date of death. No child shall receive any allowance after marrying or attaining the age of 18 years. As used in this paragraph, “surviving children” includes a posthumously born child or children of the member. The retirement allowance shall be calculated using all service earned by the member in this system.

(4) The cost of the allowance paid pursuant to this subdivision shall be paid from the assets of the employer at the member’s date of death. All member contributions made by the member to this system shall be transferred to the plan assets of the employer liable for the funding of this benefit.

(b) (1) Upon the death of a local firefighter member while in the employ of an agency subject to this section on or after January 1, 2001, who is credited with 20 years or more of state service and who has attained the minimum age for voluntary service retirement applicable to him or her in his or her last employment preceding death, the surviving spouse may elect to receive a monthly allowance that is equal to the amount that member would have received if the member had been retired from service on the date of death and had elected optional settlement 2 and Section 21459 in lieu of the basic death benefit. The retirement allowance shall be calculated using all service earned by the member in this system.

(2) If the member made a specific beneficiary designation under Section 21490, the monthly allowance shall be based only on that portion of the amount the member would have received described in paragraph (1) that would have been derived from the nonmember spouse’s community property interest in the member’s contributions and service credit.

(3) If there is no surviving spouse or the spouse dies before all of the children of the deceased member attain the age of 18 years, the allowance shall continue to the surviving children, under the age of 18 years, collectively, in an amount equal to one-half of, and derived from the same source as, the unmodified allowance the member would have received if he or she had been retired from service on the date of death. No child shall receive any allowance after marrying or attaining the age of 18 years. As used in this paragraph, “surviving children” includes a posthumously born child or children of the member. The retirement allowance will be calculated using all service earned by the member in this system.

(4) The cost of the increase in service allowance paid pursuant to this subdivision shall be paid from the assets of the employer at the member’s date of death.

(c)  This section shall not apply to any contracting agency, nor to the employees of any contracting agency, unless and until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts, except that an election among the employees is not required.

(Amended by Stats. 2001, Ch. 793, Sec. 31. Effective January 1, 2002.)



21548

(a) The surviving spouse of a member who has attained the minimum age for voluntary service retirement applicable to the member in his or her last employment preceding death, and who is eligible to receive an allowance pursuant to Section 21546, shall instead receive an allowance that is equal to the amount that the member would have received if the member had been retired from service on the date of death and had elected optional settlement 2 and Section 21459.

(b) The surviving spouse of a member who has attained the minimum age for voluntary service retirement applicable to the member in his or her last employment preceding death, and who is eligible to receive a special death benefit in lieu of an allowance under Section 21546, may elect to instead receive an allowance that is equal to the amount that the member would have received if the member had been retired from service on the date of death and had elected optional settlement 2 and Section 21459.

(c) If the member made a specific beneficiary designation under Section 21490, the allowance under this section shall be based only on that portion of the amount the member would have received described in subdivision (a) or (b) that would have been derived from the nonmember spouse’s community property interest in the member’s contributions and service credit.

(d) The allowance provided by this section shall be payable as long as the surviving spouse lives. Upon the death of the surviving spouse, the benefit shall be continued to minor children, as defined in Section 6500 of the Family Code, or a lump sum shall be paid as provided under circumstances specified in Section 21546 or in Sections 21541 and 21543, as the case may be.

(e) The allowance provided by this section shall be paid in lieu of the basic death benefit, but the surviving spouse qualifying for the allowance may elect before the first payment on account of it to receive the basic death benefit in lieu of the allowance.

(f) This section shall apply with respect to state members whose death occurs on and after July 1, 1976.

(g) All references in this code to Section 21546 shall be deemed to include this section in the alternative.

(h) This section shall not apply to any contracting agency nor to the employees of any contracting agency unless and until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts, except that an election among the employees is not required, or, in the case of contracts made after January 1, 1985, by express provision in the contract making the contracting agency subject to this section.

(Amended by Stats. 2000, Ch. 1002, Sec. 10. Effective January 1, 2001.)



21551

Notwithstanding any other provision of this part, the benefits payable to a surviving spouse pursuant to Sections 21541, 21546, 21547, 21548, and Article 3 (commencing with Section 21570), do not cease upon remarriage if the remarriage occurs on or after September 19, 1989, for surviving spouses of deceased state members, January 1, 1991, for surviving spouses of deceased school members, upon the date a contracting agency elected to be subject to this section for deceased local members, or January 1, 2000, for spouses of deceased local members if the contracting agency has not elected to be subject to this section. Any surviving spouse who elected the reduction specified in Section 21500 as it read prior to January 1, 2000, shall be restored to the lifetime allowance to which he or she was originally entitled effective September 19, 1989, for state members, January 1, 1991, for school members, upon the date a contracting agency elected to be subject to this section, or January 1, 2000, if the contracting agency has not elected to be subject to this section.

Pursuant to Section 22822, the surviving spouse who remarries may not enroll his or her new spouse or stepchildren as family members under the continued health benefits coverage of the surviving spouse.

Any surviving spouse whose allowance has been discontinued as a result of remarriage prior to the effective date of this section shall have that allowance restored and resumed on January 1, 2000, or the first of the month, following receipt by the board of a written application from the spouse for resumption of the allowance, whichever is later. The amount of the benefits due shall be calculated as though the allowance had never been reduced or discontinued because of remarriage, and is not payable for the period between the date of discontinuance because of remarriage and January 1, 2000. The board has no duty to identify, locate, or notify a spouse who previously had his or her allowance discontinued because of remarriage.

(Amended by Stats. 2004, Ch. 69, Sec. 16. Effective June 24, 2004.)



21552

Notwithstanding any other provision of this part, on and after the effective date of this section, the remarriage of any surviving spouse of any deceased local safety member who was a firefighter, or peace officer as described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who died in the line of duty, shall not result in the reduction or cessation of any monthly allowance the spouse was receiving pursuant to Section 21541 and Article 3 (commencing with Section 21570).

(Added by Stats. 1996, Ch. 1120, Sec. 2. Effective September 30, 1996.)



21553

(a) The monthly allowance pursuant to Section 21541 and Article 3 (commencing with Section 21570), paid to the surviving spouse of any deceased local safety member who was a firefighter, or peace officer as described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who died in the line of duty, shall be restored if that allowance has been reduced or discontinued upon the spouse’s remarriage. The allowance shall be resumed on the effective date of this section, or the first of the month, following receipt by the board of a written application from the spouse for resumption of the allowance, whichever is later.

(b) The amount of the benefits due shall be calculated as though the allowance had never been reduced or discontinued because of remarriage, and shall not be payable for the period between the date of reduction or discontinuance and the effective date of resumption.

(c) The board has no duty to identify, locate, or notify a spouse who previously had his or her allowance reduced or discontinued because of remarriage.

(d) Any surviving spouse shall be entitled to restoration of terminated or diminished benefits upon application to the system if he or she previously qualified for special death benefits because his or her spouse died in the line of duty.

(Added by Stats. 1996, Ch. 1120, Sec. 3. Effective September 30, 1996.)



21554

(a) The monthly allowance pursuant to Section 21541 and Article 3 (commencing with Section 21570), paid to the surviving spouse of any deceased patrol, state safety, or state peace officer/firefighter member, who died in the line of duty shall be restored if that allowance has been discontinued upon the spouse’s remarriage. The allowance shall be resumed on the effective date of this section, or the first of the month, following receipt by the board of a written application from the spouse for resumption of the allowance, whichever is later.

(b) The amount of the benefits due shall be calculated as though the allowance had never been discontinued because of remarriage, and shall not be payable for the period between the date of discontinuance and the effective date of resumption.

(c) The board has no duty to identify, locate, or notify a spouse who previously had his or her allowance discontinued because of a remarriage.

(d) Any surviving spouse shall be entitled to restoration of terminated benefits upon application to the system if he or she previously qualified for special death benefits because his or her spouse died in the line of duty.

(Added by Stats. 1998, Ch. 719, Sec. 1. Effective January 1, 1999.)






ARTICLE 3 - Preretirement 1959 Survivor Allowance

21570

No person shall receive more than one allowance under this article and that allowance shall be the largest of the monthly allowances to which he or she would otherwise be entitled.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21571

(a) If the death benefit provided by Section 21532 is payable on account of a member’s death that occurs under circumstances other than those described in subparagraph (F) of paragraph 1 of subdivision (a) of Section 21530, or if an allowance under Section 21546 is payable, the payment pursuant to subdivision (b) shall be made, in the following order of priority:

(1) The surviving wife or surviving husband of the member, who has the care of unmarried children, including stepchildren, of the member who are under 22 years of age, or are incapacitated because of disability that began before and has continued without interruption after attainment of that age.

(2) The guardian or conservator of surviving unmarried children, including stepchildren, of the member who are under 22 years of age or are so incapacitated.

(3) The surviving wife or surviving husband of the member, who does not qualify under paragraph (1).

(4) Each surviving parent of the member.

(b) Regardless of the benefit provided by Section 21532 and of the beneficiary designated by the member under that section, or regardless of the allowance provided under Section 21546, the following applicable 1959 survivor allowance, under the conditions stated and from contributions of the state, shall be paid:

(1) A surviving spouse who was either continuously married to the member for at least one year prior to death, or was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, and has the care of unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, shall be paid three hundred sixty dollars ($360) if there is one child or four hundred thirty dollars ($430) per month if there are two or more children. If there also are children who are not in the care of the surviving spouse, the portion of the allowance payable under this paragraph, assuming that these children were in the care of the surviving spouse, which is in excess of one hundred eighty dollars ($180) per month, shall be divided equally among all those children and payments made to the spouse and other children, as the case may be.

(2) If there is no surviving spouse, or if the surviving spouse dies, and if there are unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, or if there are children not in the care of the spouse, the children shall be paid an allowance as follows:

(A) If there is only one child, the child shall be paid one hundred eighty dollars ($180) per month.

(B) If there are two children, the children shall be paid three hundred sixty dollars ($360) per month divided equally between them.

(C) If there are three or more children, the children shall be paid four hundred thirty dollars ($430) per month divided equally among them.

(3) A surviving spouse who has attained or attains the age of 62 years and, with respect to that surviving spouse, who was either continuously married to the member for at least one year prior to death, or who was married to the member prior to the occurrence of the injury or onset of the illness which resulted in death, shall be paid one hundred eighty dollars ($180) per month. No allowance shall be paid under this paragraph, while the surviving spouse is receiving an allowance under paragraph (1), or while an allowance is being paid under subparagraph (C) of paragraph (2). The allowance paid under this paragraph shall be seventy dollars ($70) per month while an allowance is being paid under subparagraph (B) of paragraph (2).

(4) If there is no surviving spouse or surviving child who qualifies for a 1959 survivor allowance, or if the surviving spouse dies and there is no surviving child, or if the surviving spouse dies and the children die or marry or, if not incapacitated, reach age 22, each of the member’s dependent parents who has attained or attains the age of 62, and who received at least one-half of his or her support from the member at the time of the member’s death, shall be paid one hundred eighty dollars ($180) per month.

(c) “Stepchildren,” for purposes of this section, shall include only stepchildren of the member living with him or her in a regular parent-child relationship at the time of his or her death.

(d) The amendments to this section by Chapter 1617 of the Statutes of 1971 shall apply only to 1959 survivor allowances payable April 1, 1972, and thereafter.

(e) This section does not apply to any member in the employ of an employer not subject to this section on January 1, 1994.

(f) On and after the date determined by the board, all assets and liabilities of all contracting agencies subject to this section, and their employees, on account of benefits provided under this article shall be pooled into a single account, and a single employer rate shall be established to provide benefits under this section on account of members employed by a contracting agency that is subject to this section.

(g) The rate of contribution of an employer subject to this section shall be figured using the term insurance valuation method. If a contracting agency that is subject to this section is projected to have a surplus in its 1959 survivor benefit account as of the date the assets and liabilities are first pooled, the surplus shall be applied to reduce its rate of contribution. If a contracting agency that is subject to this section is projected to have a deficit in its 1959 survivor benefit account as of the date the assets and liabilities are first pooled, its rate of contribution shall be increased until the projected deficit is paid.

(Amended by Stats. 2003, Ch. 519, Sec. 24. Effective January 1, 2004.)



21572

(a) In lieu of benefits provided in Section 21571, if the death benefit provided by Section 21532 is payable on account of a state member’s death that occurs under circumstances other than those described in subparagraph (F) of paragraph (1) of subdivision (a) of Section 21530, or if an allowance under Section 21546 is payable, the payment pursuant to subdivision (b) shall be made in the following order of priority:

(1) The surviving wife or surviving husband of the member who has the care of unmarried children, including stepchildren, of the member who are under 22 years of age or are incapacitated because of a disability that began before and has continued without interruption after attainment of that age.

(2) The guardian of surviving unmarried children, including stepchildren, of the member who are under 22 years of age or are so incapacitated.

(3) The surviving wife or surviving husband of the member who does not qualify under paragraph (1).

(4) Each surviving parent of the member.

(b) Regardless of the benefit provided by Section 21532 and of the beneficiary designated by the member under that section, or regardless of the allowance provided under Section 21546, the following applicable 1959 survivor allowance, under the conditions stated and from contributions of the state, shall be paid:

(1) A surviving spouse who was either continuously married to the member for at least one year prior to death, or was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, and has the care of unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, shall be paid four hundred fifty dollars ($450) per month if there is one child or five hundred thirty-eight dollars ($538) per month if there are two or more children. If there also are children who are not in the care of the surviving spouse, the portion of the allowance payable under this paragraph, assuming that these children were in the care of the surviving spouse, that is in excess of two hundred twenty-five dollars ($225) per month, shall be divided equally among all those children and payments made to the spouse and other children, as the case may be.

(2) If there is no surviving spouse, or if the surviving spouse dies, and if there are unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, or if there are children not in the care of the spouse, the children shall be paid an allowance as follows:

(A) If there is only one child, the child shall be paid two hundred twenty-five dollars ($225) per month.

(B) If there are two children, the children shall be paid four hundred fifty dollars ($450) per month divided equally between them.

(C) If there are three or more children, the children shall be paid five hundred thirty-eight dollars ($538) per month divided equally among them.

(3) A surviving spouse who has attained or attains the age of 62 years and, with respect to that surviving spouse, who was either continuously married to the member for at least one year prior to death, or was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, shall be paid two hundred twenty-five dollars ($225) per month. No allowance shall be paid under this paragraph while the surviving spouse is receiving an allowance under paragraph (1) or while an allowance is being paid under subparagraph (C) of paragraph (2). The allowance paid under this paragraph shall be eighty-eight dollars ($88) per month while an allowance is being paid under subparagraph (B) of paragraph (2).

(4) If there is no surviving spouse or surviving child who qualifies for a 1959 survivor allowance, or if the surviving spouse dies and there is no surviving child, or if the surviving spouse dies and the children die or marry or, if not incapacitated, reach 22 years of age, each of the member’s dependent parents who has attained or attains the age of 62 years, and who received at least one-half of his or her support from the member at the time of the member’s death, shall be paid two hundred twenty-five dollars ($225) per month.

(c) “Stepchildren,” for purposes of this section, shall include only stepchildren of the member living with him or her in a regular parent-child relationship at the time of his or her death.

(d) This section shall apply to beneficiaries receiving 1959 survivor allowances on July 1, 1975, as well as to beneficiaries with respect to the death of a state member occurring on or after July 1, 1975.

(e) This section shall apply, with respect to benefits payable on and after July 1, 1981, to all members employed by a school employer, and school safety members employed with a school district or community college district as defined in subdivision (i) of Section 20057, except that it shall not apply, without contract amendment, with respect to safety members who became members after July 1, 1981. All assets and liabilities of all school employers, and their employees, on account of benefits provided under this article shall be pooled into a single account, and a single employer rate shall be established to provide benefits under this section on account of all miscellaneous members employed by a school employer and all safety members who are members on July 1, 1981.

(f) This section does not apply to any member in the employ of an employer not subject to this section on January 1, 1994.

(g) On and after January 1, 2000, all state members covered by this section shall be covered by the benefit provided under Section 21574.7.

(h) On and after the date determined by the board, all assets and liabilities of all contracting agencies subject to this section, and their employees, on account of benefits provided under this article shall be pooled into a single account, and a single employer rate shall be established to provide benefits under this section on account of members employed by a contracting agency that is subject to this section.

(i) The rate of contribution of an employer subject to this section shall be figured using the term insurance valuation method. If a contracting agency that is subject to this section is projected to have a surplus in its 1959 survivor benefit account as of the date the assets and liabilities are first pooled, the surplus shall be applied to reduce its rate of contribution. If a contracting agency that is subject to this section is projected to have a deficit in its 1959 survivor benefit account as of the date the assets and liabilities are first pooled, its rate of contribution shall be increased until the projected deficit is paid.

(Amended by Stats. 2009, Ch. 188, Sec. 1. Effective January 1, 2010.)



21573

(a) In lieu of benefits provided in Section 21571 or Section 21572, if the death benefit provided by Section 21532 is payable on account of a state member’s death that occurs under circumstances other than those described in subparagraph (F) of paragraph (1) of subdivision (a) of Section 21530, or if an allowance under Section 21546 is payable, the payment pursuant to subdivision (b) shall be made in the following order of priority:

(1) The surviving wife or surviving husband of the member who has the care of unmarried children, including stepchildren, of the member who are under 22 years of age or are incapacitated because of a disability that began before and has continued without interruption after attainment of that age.

(2) The guardian of surviving unmarried children, including stepchildren, of the member who are under 22 years of age or are so incapacitated.

(3) The surviving wife or surviving husband of the member who does not qualify under paragraph (1).

(4) Each surviving parent of the member.

(b) Regardless of the benefit provided by Section 21532 and of the beneficiary designated by the member under that section, or regardless of the allowance provided under Section 21546, the following applicable 1959 survivor allowance, under the conditions stated and from contributions of the state, shall be paid:

(1) A surviving spouse who was either continuously married to the member for at least one year prior to death, or who was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, and has the care of unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, shall be paid seven hundred dollars ($700) per month if there is one child, or eight hundred forty dollars ($840) per month if there are two or more children. If there also are children who are not in the care of the surviving spouse, the portion of the allowance payable under this paragraph, assuming that these children were in the care of the surviving spouse, that is in excess of three hundred fifty dollars ($350) per month, shall be divided equally among all those children and payments made to the spouse and other children, as the case may be.

(2) If there is no surviving spouse, or if the surviving spouse dies, and if there are unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, or if there are children not in the care of the spouse, the children shall be paid an allowance as follows:

(A) If there is only one child, the child shall be paid three hundred fifty dollars ($350) per month.

(B) If there are two children, the children shall be paid seven hundred dollars ($700) per month divided equally between them.

(C) If there are three or more children, the children shall be paid eight hundred forty dollars ($840) per month divided equally among them.

(3) A surviving spouse who has attained or attains the age of 62 years, and, with respect to that surviving spouse, who was either continuously married to the member for at least one year prior to death, or who was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, shall be paid three hundred fifty dollars ($350) per month. No allowance shall be paid under this paragraph while the surviving spouse is receiving an allowance under paragraph (1) or while an allowance is being paid under subparagraph (C) of paragraph (2). The allowance paid under this paragraph shall be one hundred forty dollars ($140) per month while an allowance is being paid under subparagraph (B) of paragraph (2).

(4) If there is no surviving spouse or surviving child who qualifies for the 1959 survivor allowance, or if the surviving spouse dies and there is no surviving child, or if the surviving spouse dies and the children die or marry or, if not incapacitated, reach 22 years of age, each of the member’s dependent parents who has attained or attains the age of 62 years, and who received at least one-half of his or her support from the member at the time of the member’s death, shall be paid three hundred fifty dollars ($350) per month.

(c) “Stepchildren,” for purposes of this section, shall include only stepchildren of the member living with the member in a regular parent-child relationship at the time of the death of the member.

(d) This section shall apply to beneficiaries of state members whose death occurred before January 1, 1985. Where a surviving spouse attained the age of 62 years prior to January 1, 1987, entitlement shall exist retroactive to January 1, 1985, or to his or her 62nd birthday, whichever is later. All assets and liabilities of all state agencies and their employees on account of benefits provided to beneficiaries specified in this subdivision shall be pooled into a single account. The board shall transfer from the reserve for 1959 survivor contributions retained in the retirement fund an amount sufficient to pay the cost of the increased benefits provided by this subdivision for beneficiaries of members who died on or before December 31, 1984.

(e) This section shall not apply to beneficiaries with respect to the death of a state member, except as provided in subdivision (i), occurring on or after January 1, 1985, unless provided for in a memorandum of understanding reached pursuant to Section 3517.5, or authorized by the Director of Personnel Administration for classifications of state employees that are excluded from, or not subject to, collective bargaining. The memorandum of understanding adopting this section shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, those provisions shall not become effective unless approved by the Legislature as provided by law.

(f) This section shall apply, with respect to benefits payable on and after January 1, 1985, to school members and to school safety members, as defined in Section 20444. All assets and liabilities of all school employers, and their employees, on account of benefits provided under this article shall be pooled into a single account, and a single employer rate shall be established to provide benefits under this section on account of school members employed by a school employer.

(g) This section shall apply to members of a contracting agency that, in its original contract or by amending its contract, first elects effective on or after January 1, 1985, and prior to July 1, 2001, to make this article applicable to local members employed by the agency. On or after January 1, 1985, and prior to July 1, 2001, contracting agencies already subject to Section 21571 or Section 21572 may elect by contract amendment to be subject to this section. All assets and liabilities of all contracting agencies subject to this section, and their employees, on account of benefits provided under this article shall be pooled into a single account, and a single employer rate shall be established to provide benefits under this section on account of members employed by a contracting agency that is subject to this section. Any public agency first contracting with the board on or after January 1, 1994, and prior to July 1, 2001, or any contracting agency amending its contract to remove exclusions of member classifications on or after January 1, 1994, and prior to July 1, 2001, that has not, pursuant to Section 418 of Title 42 of the United States Code, entered into an agreement with the federal government for the coverage of its employees under the federal system, shall be subject to this section.

(h) The rate of contribution of an employer subject to this section shall be figured using the term insurance valuation method. If a contracting agency that is subject to this section has a surplus in its 1959 survivor benefit account as of the date the contracting agency becomes subject to this section, the surplus shall be applied to reduce its rate of contribution. If a contracting agency that is subject to this section has a deficit in its 1959 survivor benefit account as of the date the contracting agency becomes subject to this section, its rate of contribution shall be increased until the deficit is paid.

(i) This section shall not apply to beneficiaries with respect to the death of a state member employed by the California State University occurring on or after January 1, 1988, unless provided for in a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, or authorized by the Trustees of the California State University for employees excluded from collective bargaining. The memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(j) This section shall apply to local members employed by a contracting agency that has included this benefit in its contract with the board on or before June 30, 2001.

(k) This section shall not apply to any contracting agency that first contracts with the board on or after July 1, 2001.

(l) On and after January 1, 2000, all eligible state and school members covered by this section shall be covered by the benefit provided under Section 21574.7.

(Amended by Stats. 2009, Ch. 188, Sec. 2. Effective January 1, 2010.)



21574

(a) In lieu of benefits provided in Section 21571, 21572, or 21573, if the death benefit provided by Section 21532 is payable on account of a local member’s death that occurs under circumstances other than those described in subparagraph (F) of paragraph (1) of subdivision (a) of Section 21530, or if an allowance under Section 21546 is payable, the payment pursuant to subdivision (b) shall be made in the following order of priority:

(1) The surviving spouse of the member, who has the care of unmarried children, including stepchildren, of the member who are under 22 years of age, or are incapacitated because of disability that began before and has continued without interruption after the attainment of that age.

(2) The guardian of surviving unmarried children, including stepchildren, of the member who are 22 years of age or are so incapacitated.

(3) The surviving spouse of the member, who does not qualify under paragraph (1).

(4) Each surviving parent of the member.

(b) Regardless of the benefit provided by Section 21532 and of the beneficiary designated by the member under that section, or regardless of the allowance provided under Section 21546, the following applicable 1959 survivor allowance, under the conditions stated and from contributions of the contracting agency, shall be paid:

(1) A surviving spouse who was either continuously married to the member for at least one year prior to death, or was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, and has the care of unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, shall be paid one thousand nine hundred dollars ($1,900) per month if there is one child or two thousand two hundred eighty dollars ($2,280) per month if there are two or more children. If there also are children who are not in the care of the surviving spouse, the portion of the allowance payable under this paragraph, assuming that these children were in the care of the surviving spouse, that is in excess of nine hundred fifty dollars ($950) per month, shall be divided equally among all those children and payments made to the spouse and other children, as the case may be.

(2) If there is no surviving spouse, or if the surviving spouse dies, and if there are unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, or if there are children not in the care of the spouse, the children shall be paid an allowance as follows:

(A) If there is only one child, the child shall be paid nine hundred fifty dollars ($950) per month.

(B) If there are two children, the children shall be paid one thousand nine hundred dollars ($1,900) per month divided equally between them.

(C) If there are three or more children, the children shall be paid two thousand two hundred eighty dollars ($2,280) per month divided equally among them.

(3) A surviving spouse who has attained or attains the age of 60 years, and who was either continuously married to the member for at least one year prior to death, or was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, shall be paid nine hundred fifty dollars ($950) per month. No allowance shall be paid under paragraph (1), or while an allowance is being paid under subparagraph (C) of paragraph (2). The allowance paid under this paragraph shall be three hundred eighty dollars ($380) per month while an allowance is being paid under subparagraph (B) of paragraph (2).

(4) If there is no surviving spouse or surviving child who qualifies for the 1959 survivor allowance, or if the surviving spouse dies and there is no surviving child, or if the surviving spouse dies and the children die or marry or, if not incapacitated, reach 22 years of age, each of the member’s dependent parents who has attained or attains the age of 60 years, and who received at least one-half of his or her support from the member at the time of the member’s death, shall be paid nine hundred fifty dollars ($950) per month.

(c) “Stepchildren,” for purposes of this section, shall include only stepchildren of the member living with the member in a regular parent-child relationship at the time of the death of the member.

(d) This section shall only apply to members of a contracting agency that, by amending its contract, first elects effective on or after January 1, 1994, to make this section applicable to local members employed by the agency. On and after January 1, 1994, contracting agencies already subject to Section 21571, 21572, or 21573 may elect by contract amendment to be subject to this section. A public agency first contracting with the board or amending its contract to remove exclusions of member classifications on or after July 1, 2001, shall include this section or Section 21574.5 in its contract. All assets and liabilities of all contracting agencies subject to this section, and their employees, on account of benefits provided under this article shall be pooled into a single account, and a single employer rate shall be established to provide benefits under this section on account of members employed by a contracting agency that is subject to this section.

(e) The rate of contribution of an employer subject to this section shall be calculated using the term insurance valuation method. If a contracting agency that is subject to this section has a surplus in its 1959 survivor benefit account as of the date the contracting agency becomes subject to this section, the surplus shall be applied to reduce its rate of contribution. If a contracting agency that is subject to this section has a deficit in its 1959 survivor benefit account as of the date the contracting agency becomes subject to this section, its rate of contribution shall be increased until the deficit is paid.

(f)This section or Section 21574.5 shall apply to public agencies, employing eligible school safety members as defined in Section 20444, that first contract with the board on or after July 1, 2001.

(g) At the time the single benefit level provided under Section 21574.5 exceeds the single benefit level provided under this section, no new contracts or amendments to contracts shall provide for the benefits under this section.

(Amended by Stats. 2001, Ch. 21, Sec. 34. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



21574.5

(a) In lieu of benefits provided in Section 21571, 21572, 21573, or 21574, if the death benefit provided by Section 21532 is payable on account of a local member’s death that occurs under circumstances other than those described in subparagraph (F) of paragraph (1) of subdivision (a) of Section 21530, or if an allowance under Section 21546 is payable, the payment pursuant to subdivision (b) shall be made in the following order of priority:

(1) The surviving spouse of the member, who has the care of unmarried children, including stepchildren, of the member who are under 22 years of age, or are incapacitated because of disability that began before and has continued without interruption after the attainment of that age.

(2) The guardian of surviving unmarried children, including stepchildren, of the member who are 22 years of age or are so incapacitated.

(3) The surviving spouse of the member, who does not qualify under paragraph (1).

(4) Each surviving parent of the member.

(b) Regardless of the benefit provided by Section 21532 and of the beneficiary designated by the member under that section, or regardless of the allowance provided under Section 21546, the following applicable 1959 survivor allowance, under the conditions stated and from contributions of the contracting agency, shall be paid:

(1) A surviving spouse who was either continuously married to the member for at least one year prior to death, or was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, and has the care of unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, shall be paid one thousand dollars ($1,000) per month if there is one child or one thousand five hundred dollars ($1,500) per month if there are two or more children. If there also are children who are not in the care of the surviving spouse, the portion of the allowance payable under this paragraph, assuming that these children were in the care of the surviving spouse, that is in excess of five hundred dollars ($500) per month, shall be divided equally among all those children and payments made to the spouse and other children, as the case may be.

(2) If there is no surviving spouse, or if the surviving spouse dies, and if there are unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, or if there are children not in the care of the spouse, the children shall be paid an allowance as follows:

(A) If there is only one child, the child shall be paid five hundred dollars ($500) per month.

(B) If there are two children, the children shall be paid one thousand dollars ($1,000) per month divided equally between them.

(C) If there are three or more children, the children shall be paid one thousand five hundred dollars ($1,500) per month divided equally among them.

(3) A surviving spouse who has attained or attains the age of 60 years, and who was either continuously married to the member for at least one year prior to death, or was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, shall be paid five hundred dollars ($500) per month. No allowance shall be paid under paragraph (1), or while an allowance is being paid under subparagraph (C) of paragraph (2). The allowance paid under this paragraph shall be five hundred dollars ($500) per month while an allowance is being paid under subparagraph (B) of paragraph (2).

(4) If there is no surviving spouse or surviving child who qualifies for the 1959 survivor allowance, or if the surviving spouse dies and there is no surviving child, or if the surviving spouse dies and the children die or marry or, if not incapacitated, reach 22 years of age, each of the member’s dependent parents who has attained or attains the age of 60 years, and who received at least one-half of his or her support from the member at the time of the member’s death, shall be paid five hundred dollars ($500) per month.

(c) “Stepchildren,” for purposes of this section, shall include only stepchildren of the member living with the member in a regular parent-child relationship at the time of the death of the member.

(d) This section shall only apply to members of a contracting agency that, by amending its contract, first elects on or after January 1, 2000, to make this section applicable to local members employed by the agency. On and after January 1, 2000, contracting agencies already subject to Section 21571, 21572, or 21573 may elect by contract amendment to be subject to this section. A public agency that first contracts with the board or amends its contract to remove exclusions of member classifications on or after July 1, 2001, shall include this section or Section 21574 in its contract. All assets and liabilities of all contracting agencies subject to this section, and their employees, on account of benefits provided under this article shall be pooled into a single account, and a single employer rate shall be established to provide benefits under this section on account of members employed by a contracting agency that is subject to this section.

(e) This section or Section 21574 shall apply to public agencies that employ eligible school safety members, as defined in Section 20444, and that first contract with the board on or after July 1, 2001.

(f) The rate of contribution of an employer subject to this section shall be calculated using a method determined by the board.

(g) In each subsequent year following the enactment of this section, the benefits prescribed by this section shall be indexed at a rate of 2 percent per year for both beneficiaries already receiving the benefit and for potential beneficiaries of members who die in the future.

(Amended by Stats. 2001, Ch. 21, Sec. 35. Effective June 25, 2001. Applicable from January 1, 2000, by Sec. 37 of Ch. 21.)



21574.7

(a) In lieu of benefits provided in Section 21571, 21572, or 21573, if the death benefit provided by Section 21532 is payable on account of a state member’s death that occurs under circumstances other than those described in subparagraph (F) of paragraph (1) of subdivision (a) of Section 21530, or if an allowance under Section 21546 is payable, the payment pursuant to subdivision (b) shall be made in the following order of priority:

(1) The surviving spouse of the member who has the care of unmarried children, including stepchildren, of the member who are under 22 years of age or are incapacitated because of a disability that began before and has continued without interruption after the attainment of that age.

(2) The guardian of surviving unmarried children, including stepchildren, of the member who are under 22 years of age or are so incapacitated.

(3) The surviving spouse of the member who does not qualify under paragraph (1).

(4) Each surviving parent of the member.

(b) Regardless of the benefit provided by Section 21532 and of the beneficiary designated by the member under that section, or regardless of the allowance provided under Section 21546, the following applicable 1959 survivor allowance, under the conditions stated and from contributions of the employer, shall be paid:

(1) A surviving spouse who was either continuously married to the member for at least one year prior to death, or was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, and has the care of unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, shall be paid one thousand five hundred dollars ($1,500) per month if there is one child or one thousand eight hundred dollars ($1,800) per month if there are two or more children. If there also are children who are not in the care of the surviving spouse, the portion of the allowance payable under this paragraph, assuming that these children were in the care of the surviving spouse, that is in excess of seven hundred fifty dollars ($750) per month, shall be divided equally among all those children and payments made to the spouse and other children, as the case may be.

(2) If there is no surviving spouse, or if the surviving spouse dies, and if there are unmarried children, including stepchildren, of the deceased member who are under 22 years of age or are so incapacitated, or if there are children not in the care of the spouse, the children shall be paid an allowance as follows:

(A) If there is only one child, the child shall be paid seven hundred fifty dollars ($750) per month.

(B) If there are two children, the children shall be paid one thousand five hundred dollars ($1,500) per month divided equally between them.

(C) If there are three or more children, the children shall be paid one thousand eight hundred dollars ($1,800) per month divided equally among them.

(3) A surviving spouse who has attained or attains the age of 60 years, and who was either continuously married to the member for at least one year prior to death, or was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death, shall be paid seven hundred fifty dollars ($750) per month. No allowance shall be paid under this paragraph while the surviving spouse is receiving an allowance under paragraph (1) or while an allowance is being paid under subparagraph (C) of paragraph (2). The allowance paid under this paragraph shall be three hundred dollars ($300) per month while an allowance is being paid under subparagraph (B) of paragraph (2).

(4) If there is no surviving spouse or surviving child who qualifies for the 1959 survivor allowance, or if the surviving spouse dies and there is no surviving child, or if the surviving spouse dies and the children die or marry or, if not incapacitated, reach 22 years of age, each of the member’s dependent parents who has attained or attains the age of 60 years, and who received at least one-half of his or her support from the member at the time of the member’s death, shall be paid seven hundred fifty dollars ($750) per month.

(c) “Stepchildren,” for purposes of this section, shall include only stepchildren of the member living with the member in a regular parent-child relationship at the time of the death of the member.

(d) This section shall only apply to state and school members effective on or after January 1, 2000.

(e) All assets and liabilities of state employers subject to this section, and their employees, on account of benefits provided under this article shall be pooled into a single account, and a single employer rate shall be established to provide benefits under this section on account of state members employed by the state.

(f) All assets and liabilities of school employers, as defined in Section 20063, that are subject to this section, and their employees, on account of benefits provided under this article shall be pooled into a single account, and a single employer rate shall be established to provide benefits under this section.

(g) The rate of contribution of an employer subject to this section shall be calculated using a method determined by the board. Surplus assets shall be applied to reduce the rate of contribution. If a deficit exists, the rate of contribution shall be increased until the deficit is paid.

(h) On and after January 1, 2000, all state employees and school members shall be covered by this section.

(Amended by Stats. 2009, Ch. 188, Sec. 3. Effective January 1, 2010.)



21575

When the survivor is entitled to receive a monthly allowance as a special death benefit provided by Article 1 (commencing with Section 21490), Article 2 (commencing with Section 21530), or Article 5 (commencing with Section 21620) and at the same time is entitled to receive a 1959 survivor allowance, the 1959 survivor allowance payable in any month shall be reduced by the amount of the other allowance or benefit.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21576

This article applies from and after January 1, 1960, or the date of a member’s subsequent election, to state members and local miscellaneous members who are employees of school districts that are contracting agencies, or who are included in this system under Chapter 6 (commencing with Section 20610), who entered or enter membership after November 4, 1959, or who were members on November 4, 1959, and elected, pursuant to rules of the board, to be subject to this article, or who so elect within 90 days following October 1, 1961, in the manner prescribed. This article shall not apply to any member with respect to service that is included in the federal system.

An election pursuant to this section shall be in writing and shall be effective only when received in the office of the board. Contributions under this article for the member shall begin on the first of the month or the payroll period following the filing of the election. The board may, on the request of any member who on November 4, 1959, elected to be subject to this article, cancel the election if it finds that the election was made because of the member’s mistake or misunderstanding, and that the member has acted diligently in making the request. The cancellation shall be effective as of the first day of the month following the board’s action canceling the election.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21577

This article shall not apply to any contracting agency nor to the employees of any contracting agency until the agency elects to be subject to this article by amendment to its contract made in the manner prescribed for approval of contracts, except that an election among the employees pursuant to Section 20469 is not required, or, in the case of contracts made after July 20, 1959, by express provision in the contract making the contracting agency subject to the provisions of this article. Any public agency first contracting with the board on and after January 1, 1994, which has not, pursuant to Section 418 of Title 42 of the United States Code, entered into an agreement with the federal government for the coverage of its employees under the federal system shall be subject to this section.

Except as provided in Section 21578, this article shall not in any event apply to employees of a contracting agency whose services are included in the federal system. Members who are employees of a contracting agency when the agency becomes subject to this article and whose services are not included in the federal system shall have the right to elect to be subject to this article, that election to be made in the manner, and within the time periods, specified in rules adopted by the board. Employees of that contracting agency becoming members thereafter shall be subject to this article without election.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21578

This article shall apply to employees of a contracting agency whose services are included in the federal system when employees of another contracting agency who are subject to this article are made by lawful merger of the contracting agencies the employees of the contracting agency. In that case, the application of this article shall be limited to those employees to whom it applied prior to the merger and shall terminate upon expiration of five years following the date of the merger.

(Amended by Stats. 1996, Ch. 906, Sec. 194. Effective January 1, 1997.)



21579

Notwithstanding Sections 21576 and 21577, this article shall apply to a state member or a local member whose employer is subject to this article and whose services were included in the federal system in any period after the inclusion is terminated.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21580

Notwithstanding anything to the contrary in Sections 21571, 21572, 21573, and 21574, this article shall apply to a surviving spouse of a local member who has attained or attains the age of 60 years and, with respect to that surviving spouse, who was either continuously married to the member for at least one year prior to death, or who was married to the member prior to the occurrence of the injury or onset of the illness that resulted in death and has not remarried subsequent to the member’s death.

A contracting agency that is already subject to this article, on and after January 1, 1993, may elect to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts, except that an election among the employees shall not be required. In the case of contracts made on or after January 1, 1993, this section shall apply to members of a contracting agency that either expressly includes this section in its contract or subsequently elects to amend its contract to make this section applicable to local members employed by the agency.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21581

(a) The rate of contribution of a member subject to this article shall include, in addition to his or her normal rate, two dollars ($2) per month or fraction thereof, or ninety-three cents ($0.93) for each biweekly payroll period or fraction thereof, where salaries are paid on that basis. Those contributions shall not become a part of a member’s accumulated contributions or be treated or administered as normal contributions and shall not be refundable to a member under any circumstances. Those contributions shall be available only for payment of 1959 survivor allowances.

(b) Notwithstanding subdivision (a), the total required monthly premium for Section 21574.5, as determined by the board, shall be offset by the uniform amortization of surplus assets within this account. If the total monthly premium is equal to, or less than, four dollars ($4), the member contribution portion shall be two dollars ($2) per month and the employer shall pay the difference, if any. If the total monthly premium required exceeds four dollars ($4), the member and the employer shall evenly share the total required monthly premium.

(c) Notwithstanding subdivision (a), the total monthly premium required for Section 21574.7, as determined by the board, shall be offset by the uniform amortization of surplus assets within this account. Member contributions shall be two dollars ($2) per month until such time as the future required monthly premium exceeds four dollars ($4), and the employer shall pay the difference between the total required monthly premium and the member’s contribution. Once the total required monthly premium exceeds four dollars ($4), the member and the employer shall evenly share the required monthly premium.

(Amended by Stats. 1999, Ch. 801, Sec. 4.1. Effective January 1, 2000.)



21582

Notwithstanding any other provision of this article, if so agreed to in a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, as it pertains to represented employees of the California State University, the employer may pay, in addition to the employer contributions, all or a portion of the employee contributions required for the benefit payable pursuant to Section 21574.7 or the employees may pay, in addition to the employee contributions, all or a portion of the employer contributions required for the benefit payable pursuant to Section 21574.7.

(Amended by Stats. 2005, Ch. 328, Sec. 17. Effective January 1, 2006.)



21583

Notwithstanding any other provision of law, a local member may elect, within 90 days after the effective date of the amended contract, to have the 1959 survivor allowance coverage under this article.

The effective date of coverage shall be the date that the member first became eligible for the 1959 survivor allowance. The member shall contribute two dollars ($2) for every month from the date of original eligibility.

This section shall not apply to any contracting agency unless and until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for the approval of contracts, except that an election among the employees is not required.

This section shall not apply to members while their services are included in the federal system.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 4 - Preretirement Group Term Life Insurance

21600

(a) The purpose of this article is to provide group term life insurance benefits for members of this system who are employees of the state or the university. Notwithstanding any other provision of this part, this article shall not apply to a school member, or any other local member.

(b) If this section is in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21601

A separate account shall be established in the retirement fund to be known as the Insurance Benefits Account. Moneys in the account shall be expended for the sole purpose of payment of insurance benefits under this article. Interest shall be credited to the account at the annual rate and in the same manner as interest is credited to employer and employee contributions in the retirement fund.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21602

(a) The board shall transfer annually on July 1 during any period of insurance from accumulated state contributions on account of current service to the Insurance Benefits Account the amount estimated to be necessary for payment during that fiscal year, of the portion of the insurance benefit prescribed in subdivision (b) of Section 21605 plus any deficiency in the transfer for the previous fiscal year for that purpose.

(b) If this section is in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21603

An insured member, for purposes of this part, is a member of this system who is a state or university employee and whose death occurs under conditions specified in Section 21604.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21604

The insurance benefit shall be paid upon death of an insured member of this system to the beneficiary entitled to receive the basic or special death benefit if all of the following conditions occur:

(a) Death occurs during any of the following:

(1) While in state service.

(2) While absent from state service on military service or on approved leave of absence.

(3) Within four months of discontinuance of state service.

(4) While physically or mentally incapacitated for performance of duty continuously from discontinuance of state service.

(b) If either of the following exists:

(1) Death occurs while a member and before the effective date of retirement.

(2) If an optional settlement 2 or 3 or an optional settlement 4 involving payment of an allowance throughout the life of the beneficiary has not been elected and if an allowance under Section 21624, 21627, 21629, or 21630 is not payable, and death occurs on or after the effective date of retirement and before the mailing of a retirement allowance warrant.

(c) Death occurs during a period of insurance.

(d) Death occurs under circumstances other than those described in subparagraph (F) of paragraph (1) of subdivision (a) of Section 21530.

If this section is in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that, if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by renumbering Section 21404 (as amended by Stats. 1995, Ch. 850) by Stats. 1996, Ch. 906, Sec. 178. Effective January 1, 1997.)



21605

The insurance benefit shall be the sum of the following amounts:

(a) Five thousand dollars ($5,000).

(b) An amount equal to 50 percent of the annual compensation earnable by the deceased member during the 12 months immediately preceding his or her death or the compensation earnable by the member at the time of becoming eligible for benefits pursuant to Section 21160 if higher, or if a member also has state service in an employment in which employees are ineligible to be insured members, a proportionate part of that amount in the ratio of eligible service to total service. No amount shall be paid under this subdivision if the member is eligible for service retirement or the member is subject to benefits pursuant to Section 21547.

If this section is in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)






ARTICLE 5 - Postretirement Death Benefits

21620

(a) Upon the death of any person, after retirement and while receiving a retirement allowance from this system, there shall be paid to his or her beneficiary as he or she shall nominate by written designation duly executed and filed with the board, the sum of five hundred dollars ($500), to be provided from contributions by the state or contracting agency, as the case may be.

(b) This section shall apply to all contracting agencies and to the employees of those agencies.

(Amended by Stats. 2000, Ch. 1002, Sec. 12. Effective January 1, 2001.)



21621

If the beneficiary of a member retired under this system is entitled to receive a comparable lump-sum death benefit from any other retirement system supported, in whole or in part, by public funds in which he or she was a member in employment subsequent to his or her last employment in which he or she was a member of this system, no payment shall be made under Section 21620, 21622, 21623, 21623.5, or 21623.6 providing for payment of a lump-sum death benefit to a member’s designated beneficiary.

(Amended by Stats. 2003, Ch. 10, Sec. 31. Effective May 14, 2003.)



21622

(a) In lieu of benefits provided by Section 21620, upon the death of any person, after retirement and while receiving a retirement allowance from this system, there shall be paid to the beneficiary whom he or she shall nominate by written designation duly executed and filed with the board, the sum of six hundred dollars ($600), to be provided from contributions by the employer.

(b) For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods that, in the aggregate, are reasonable and that, in combination, offer the actuary’s best estimate of anticipated experience under this system.

(c) The additional employer contributions required under this section shall be computed as a level percentage of member compensation. The additional contribution rate required at the time this section is added to a contract shall not be less than the sum of (1) the actuarial normal cost and, (2) the additional contribution required to amortize the increase in accrued liability attributable to benefits elected under this section over a period of not more than 30 years from the date this section becomes effective in the contracting agency’s contract.

(d) This section shall not apply to any contracting agency, except for those contracting agencies that are school employers and those school districts or community college districts, as defined in subdivision (i) of Section 20057, until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts, except an election among the employees is not required, or, in the case of contracts made after January 1, 1981, by express provision in the contract making the contracting agency subject to this section.

(Amended by Stats. 2000, Ch. 1002, Sec. 14.5. Effective January 1, 2001.)



21623

(a) In lieu of benefits provided by Section 21620 or 21622, upon the death of any retired state or school member, after retirement and while receiving a retirement allowance from this system, there shall be paid to the beneficiary whom he or she shall nominate by written designation duly executed and filed with the board, the sum of two thousand dollars ($2,000), to be provided from contributions by the employer.

(b) For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods that, in the aggregate, are reasonable and that, in combination, offer the actuary’s best estimate of anticipated experience under this system.

(c) The additional employer contributions required under this section shall be computed as a level percentage of member compensation.

(d) This section shall apply to a school employer and a retired school member whose death after retirement occurs on or after January 1, 2001. This section shall not apply to any contracting agency or local member, except those contracting agencies that are school employers and those school districts or community college districts as defined in subdivision (i) of Section 20057.

(Amended by Stats. 2000, Ch. 1002, Sec. 15.5. Effective January 1, 2001.)



21623.5

(a) In lieu of benefits provided by Sections 21620 and 21622 upon the death of any local member, after retirement and while receiving a retirement allowance from this system, there shall be paid to the beneficiary whom he or she shall nominate by written designation duly executed and filed with the board, the sum of two thousand dollars ($2,000), three thousand dollars ($3,000), four thousand dollars ($4,000), or five thousand dollars ($5,000), whichever amount is designated by the employer in its contract, to be provided from contributions by the employer.

(b) For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods that, in the aggregate, are reasonable and that, in combination, offer the actuary’s best estimate of anticipated experience under the system.

(c) The additional employer contributions required under this section shall be computed as a level percentage of member compensation.

(d) This section shall not apply to a contracting agency unless and until the agency elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts, except an election among the employees is not required or in the case of contracts made on or after January 1, 1999, except by express provision in the contract making the contracting agency subject to this section.

(Amended by Stats. 2000, Ch. 1002, Sec. 16.5. Effective January 1, 2001.)



21623.6

(a) In lieu of benefits provided by Sections 21620, 21622, and 21623, upon the death of any school member, after retirement and while receiving a retirement allowance from this system, there shall be paid to the beneficiary whom he or she shall nominate by written designation duly executed and filed with the board, the sum of three thousand dollars ($3,000), four thousand dollars ($4,000), or five thousand dollars ($5,000), whichever amount is designated by the employer in its contract, to be provided from contributions by the employer.

(b) For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods that, in the aggregate, are reasonable and that, in combination, offer the actuary’s best estimate of anticipated experience under the system.

(c) The additional employer contributions required under this section shall be computed as a level percentage of member compensation.

(d) This section shall not apply to a school employer unless and until it elects to be subject to this section by amendment to its contract made in the manner prescribed for approval of contracts or, in the case of contracts made on or after January 1, 2001, except by express provision in the contract making the school employer subject to this section.

(Added by Stats. 2000, Ch. 947, Sec. 6. Effective January 1, 2001.)



21624

Upon the death of a patrol, state peace officer/firefighter, or state safety member whose retirement for service or disability is effective on or after April 1, 1973, a monthly allowance derived from employer contributions equal to a percentage of the amount of his or her retirement allowance as it was at his or her death based on service credited to him or her as a member subject to this section, but excluding any portion of the retirement allowance derived from additional contributions of the member, shall be paid to the surviving spouse throughout life. The percentage shall be 25 percent for an allowance based on service for which the allowance is reduced because the service was also covered under the federal system and 50 percent for an allowance based on any other service. If there is no surviving spouse, or upon the death of the surviving spouse, the allowance shall be paid collectively to every unmarried child of the deceased member who has not attained age 18, or who is disabled by a condition that disabled that child prior to attaining age 18 and that has continued without interruption after age 18, until the disability ceases. If, at the time of the retired member’s death, there is no eligible surviving spouse or children, the allowance shall be paid to a parent, or collectively to parents, of the deceased member dependent upon him or her for support. If, on the effective date of his or her retirement, the member has no surviving spouse, eligible children, or dependent parents and elected an optional settlement, no allowance under this section shall be paid.

“Surviving spouse,” for purposes of service retirements subject to this section, means a husband or wife who was married to the member for a continuous period beginning at least one year prior to his or her retirement and ending on the date of his or her death and, for purposes of disability retirements subject to this section, means a husband or wife who was married to the member on the date of his or her retirement and continuously to the date of his or her death.

(Amended by Stats. 1999, Ch. 800, Sec. 10. Effective January 1, 2000.)



21625

Notwithstanding any other provision of this part, upon the member’s election to be subject to Section 21460, the benefits provided by Section 21624, 21626, 21627, 21628, 21629, or 21630, as applicable, shall be payable only to the member’s eligible surviving spouse and for his or her lifetime. The benefit shall not cease upon the remarriage of the surviving spouse.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21626

“Member” for purposes of Section 21624 also includes those local miscellaneous members and local safety members who on March 31, 1973 were subject to former Sections 21264, as amended by Chapter 249 of the Statutes of 1971 and 21264.1, as added by Chapter 150 of the Statutes of 1971, as those sections read prior to their repeal on April 1, 1973. “Member” shall not include any other local miscellaneous or local safety member or apply to any contracting agency employing the member until the agency elects to be subject to Section 21624 by amendment to its contract made in the manner prescribed for approval of contracts, except that an election among employees shall not be required or, in the case of contracts made on or after April 1, 1973, by express provision of the contract. The election may be exercised separately with respect to local safety members who are firefighters, local safety members who are police officers, local safety members other than police officers or firefighters, and local miscellaneous members. The operative date of Section 21624 for purposes of application to that section to those local members shall be the effective date of the contract or contract amendment.

“Surviving spouse” shall mean, for a member subject to Section 21624, who retires for disability retirement on or after January 1, 1995, a husband or wife who was married to the member on the date of his or her retirement and continuously to the date of his or her death.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21626.5

For purposes of Section 21624, 21626, 21627, 21629, or 21630, a surviving domestic partner shall be treated in the same manner as a surviving spouse if either:

(a) The domestic partnership was registered for one year prior to the member’s service retirement date or at the disability retirement date and continuously until the date of the member’s death.

(b) The member retired prior to January 1, 2006, and both the member and his or her domestic partner, who currently are in a state-registered domestic partnership, sign an affidavit stating that, at the time prescribed by the retirement system for married spouses to qualify for survivor continuance, the member and the domestic partner would have qualified to be registered as domestic partners pursuant to Section 297 of the Family Code.

(Added by Stats. 2005, Ch. 418, Sec. 14. Effective January 1, 2006.)



21627

(a) An eligible survivor of a state safety member who retired prior to April 1, 1973, and died prior to September 28, 1987, shall receive a monthly survivor’s allowance, derived solely from employer contributions and not from any contributions from the member, equal to 50 percent of the amount of the member’s retirement allowance payable to the member at the time of his or her death. The member’s monthly allowance shall have been based on his or her credited service. An eligible survivor of a state safety member who retired prior to April 1, 1973, and died on or after September 28, 1987, shall receive a monthly survivor’s allowance determined pursuant to Section 21624.

(b) The benefit provided by this section shall not be offset by any entitlement of the survivor under the federal system.

(c) The benefit is payable to the surviving spouse for life.

(d) If there is no surviving spouse of the retired member, or upon the death of a surviving spouse, the benefit authorized by this section shall be paid to an eligible child or to eligible children.

(e) If, at the time of the death of the retired member there is no surviving spouse or eligible child or children, the benefit authorized by this section shall be paid to the parent or parents of the deceased member who were dependent upon the member for support.

(f) If, at the effective date of his or her retirement, the member was unmarried, or if, at the time of his or her death, the member had no eligible child or children, had no dependent parent or parents, and had elected an optional settlement, no survivor’s allowance authorized by this section shall vest in or be paid to any individual.

(g) “Surviving spouse,” for purposes of this section, means a husband or wife who was married to the member for a period of time beginning one year or more prior to his or her retirement and continuing without interruption until the death of the member.

(h) “Eligible child,” for purposes of this section, means an unmarried child of the deceased member who (1) has not attained age 18, or (2) is over age 18 but disabled due to a condition that existed and disabled the child prior to his or her 18th birthday and that has continuously disabled the person after having reached age 18. Eligibility of the child for the benefits of this section shall terminate upon the earlier of the following:

(1) Attainment of age 18, unless the disability exemption applies.

(2) Marriage of the child prior to age 18.

(3) Cessation of a child’s disability.

(4) Death of a child.

(i) The allowance paid pursuant to this section shall be adjusted to reflect a one-half continuance allowance with no offset by reason of participation in the federal system. The adjustment provided by this section shall be applied to any survivor receiving a continuance allowance on September 28, 1987. Nothing in this section was or is intended to, or shall be construed to, impair any vested rights of any eligible survivor of a state safety member who retired prior to April 1, 1973, and who died on or after September 28, 1987.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21628

The allowance provided by Section 21624 shall be paid with respect to a local miscellaneous or local safety member whose retirement was effective prior to his or her employer’s election to be subject to the section with respect to employees in his or her employment, if at retirement he or she did not elect optional settlement 2 or 3 or an optional settlement involving life contingency under optional settlement 4. The retirement allowance payable to a retired member who elected any of these optional settlements, or to a beneficiary of a retired member, shall be increased by 15 percent, for time on and after the operative date and prior to the next annual adjustment under Article 3 (commencing with Section 21310 ) of Chapter 13 and the base allowance shall be increased by 15 percent for purpose of that and all subsequent annual adjustments. The amount payable to the beneficiary under the optional settlement shall be increased by the same percentage and in the same manner as the increase provided for the payment to the member.

The increased allowance provided by this section shall not be payable to a beneficiary who is receiving an allowance pursuant to this article or Article 4 (commencing with Section 21350) of Chapter 13 on September 29, 1980, until the employer of the retired member elects to be subject to this section as so amended by amendment to its contract made in the manner prescribed for approval of contracts, except that an election among employees shall not be required. In the case of contracts made on or after September 29, 1980, the operative date of Section 21624, for purposes of application of that section to local members, shall be the effective date of the contract or contract amendment.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21629

Upon the death, after the effective date of retirement, of a state miscellaneous member none of whose service rendered in state employment has been included in the federal system and whose retirement is effective on or after July 1, 1974, or of a school member or school safety member none of whose service rendered in school service or school safety service has been included in the federal system and whose retirement is effective on or after July 1, 1983, a monthly allowance derived from employer contributions equal to 50 percent of the amount of his or her retirement allowance as it was at his or her death and based on service credited to him or her as a member subject to this section but excluding any portion of the retirement allowance derived from additional contributions of the member shall be paid to the surviving spouse throughout life. If there is no surviving spouse, or upon the death of the surviving spouse, the allowance shall be paid collectively to every unmarried child of the deceased member who has not attained age 18, or who is disabled by a condition which disabled that child prior to attaining age 18 and which has continued without interruption after age 18, until the disability ceases. If at the time of the retired member’s death there is no eligible surviving spouse or children, the allowance shall be paid to a parent, or collectively to parents, of the deceased member dependent upon him or her for support. If on the effective date of retirement there is a person who will be eligible if the person survives, the member’s election of an optional settlement other than optional settlement 1 shall apply only to a portion of his or her allowance as provided in Section 21451 with respect to allowances under Section 21624. If on the effective date of his or her retirement the member has no surviving spouse, eligible children, or dependent parents and elected an optional settlement, no allowance under this section shall be paid.

“Surviving spouse,” for purposes of service retirement subject to this section, means a husband or wife who was married to the member for a continuous period beginning at least one year prior to his or her retirement and ending on the date of his or her death and, for purposes of disability retirement subject to this section where the member retired on or after January 1, 1995, means a husband or wife who was married to the member on the date of his or her retirement and continuously to the date of his or her death.

(Amended by Stats. 1999, Ch. 800, Sec. 11. Effective January 1, 2000.)



21630

Upon death after the effective date of retirement of a state miscellaneous member some of whose service rendered in state employment has been included in the federal system and whose retirement is effective on or after July 1, 1975, or of a school member or school safety member some of whose service rendered in school employment has been included in the federal system and whose retirement is effective on or after July 1, 1983, a monthly allowance, derived from employer contributions, equal to a percentage of the amount of his or her retirement allowance as it was at his or her death based on service credited to him or her as a member subject to this section but excluding any portion of the retirement allowance derived from additional contributions of the member shall be paid to the surviving spouse throughout life. The percentage shall be 25 percent for an allowance based on service that was also covered under the federal system and 50 percent for an allowance based on any other service, except that the percentage shall be 50 percent for the allowance of a member whose service was subject to Section 21076 or 21077 and who had become a member prior to November 1, 1988. If there is no surviving spouse, or upon the death of the surviving spouse, the allowance shall be paid collectively to every unmarried child of the deceased member who has not attained age 18, or who is disabled by a condition that disabled that child prior to attaining age 18 and that has continued without interruption after age 18, until the disability ceases. If at the time of the retired member’s death there is no eligible surviving spouse or children, the allowance shall be paid to a parent, or collectively to parents, of the deceased member dependent upon him or her for support. If on the effective date of retirement there is a person who will be eligible if the person survives, the member’s election of an optional settlement, other than optional settlement 1, shall apply only to a portion of the allowance as provided in Section 21451 with respect to allowances under Section 21624. If on the effective date of his or her retirement the member has no surviving spouse, eligible children, or dependent parents and elected an optional settlement, no allowance under this section shall be paid.

“Surviving spouse,” for purposes of service retirement subject to this section, means a husband or wife who was married to the member for a continuous period beginning at least one year prior to his or her retirement and ending on the date of his or her death and, for purposes of disability retirement subject to this section where the member retired on or after January 1, 1995, means a husband or wife who was married to the member on the date of his or her retirement and continuously to the date of his or her death.

(Amended by Stats. 1999, Ch. 800, Sec. 12. Effective January 1, 2000.)



21631

(a) The monthly allowance provided by Sections 21629 and 21630 shall be paid on account of retired school members who did not at retirement elect optional settlement 2 or 3 or an optional settlement involving life contingency under optional settlement 4.

(b) Upon receipt of a written application for benefits at the office of the board, the benefits provided by this section shall be payable to eligible survivors of retired school members who are not receiving a monthly allowance on account of miscellaneous service as a state member.

(c) When there are no records in the board’s possession that contain necessary data for determining the retirement benefit claimed, the applicant or applicants for the benefit shall be required to establish entitlement to the benefit upon evidence satisfactory to the board. That data, at a minimum, shall be sufficient to establish the date of the retired member’s death and the amount of the retired member’s monthly allowance payable at the time of his or her death. The net benefit payable to the retired school member at the date of death may be determined by the board on the basis of the evidence submitted or upon other evidence if that evidence allows the board to determine the unmodified allowance payable on the date of death. The board shall use available evidence, whether from information provided by the applicant, partial records in possession of the board, or from other sources, as the basis for assumptions that are necessary in order to calculate the allowance payable to the eligible survivor or survivors.

(d) The benefits provided by this section shall be subject to the same eligibility and termination provisions that apply to members at their retirement and shall be paid commencing on the first day of the month succeeding the month in which the application for the benefits of this section is received by the board.

(e) The board has no duty to identify, locate, or notify any survivor of a retired school member who may potentially be eligible for the benefits of this section. The board has no duty to provide the name or address of any potential survivor to any person, agency, or entity for the purpose of notifying survivors who may potentially be eligible for the benefits of this section.

(f) The cost of the additional benefits provided pursuant to the trial court decision in California State Employees Association, et al. v. Board of Administration of the Public Employees’ Retirement System et al. (Sacramento County Superior Court, Case No. 332315) shall be paid out of the reserve against deficiencies established by Section 20174.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21632

(a) The monthly allowances provided by Sections 21629 and 21630 shall be paid on account of retired state miscellaneous members who did not at retirement elect optional settlement 2 or 3 or an optional settlement involving life contingency under optional settlement 4 and whose retirement dates were effective before July 1, 1974, with respect to members who were not covered by the federal system, and before July 1, 1975, with respect to members who were covered under the federal system. Upon receipt of a written application by the board, the benefits provided by this section shall be payable to eligible survivors of retired members who are not receiving a monthly allowance on account of miscellaneous service as a state member. However, if, on the date the application is received by the board, there is no longer in existence a record in the board’s possession setting forth the retirement data relating to the retired member, the applicant survivor or survivors of the retired member shall be required, as a condition precedent to his or her entitlement to the benefit provided by this section, to furnish documentary evidence satisfactory to the board to enable it to determine the date of the retired member’s death and the amount of the member’s allowance that was currently payable at the time of death. The net benefit payable to the retired member at the time of death shall be determined on the basis of the evidence submitted, unless the board is able to determine the unmodified allowance payable at the time of death. If the allowance payable to an eligible survivor is based on evidence furnished by the survivor or partial member records in the board’s possession, or both, the board shall use that information to assume any additional factors required to calculate the allowance payable. The benefits shall be subject to the same eligibility and termination provisions that apply to members at retirement and shall, subject to subdivision (b), be paid only for the period of time commencing on the first of the month following receipt by the board of the application for the benefits. The board has no duty to locate or notify any potential survivor or to provide the name or address of any potential survivor to any person, agency, or entity for the purpose of notifying survivors.

(b) Upon receipt of a written application pursuant to subdivision (a), the benefits provided by this section shall be paid both prospectively and retroactively for the period of time commencing with the first day of the month following receipt of the application.

(c) The payment of benefits pursuant to this section, as amended by Chapter 788 of the Statutes of 1984, shall commence no sooner than January 1, 1985.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21633

The monthly allowance provided by Section 21624 shall be paid on account of patrol and state safety members retired for nonindustrial disability with effective dates of retirement prior to April 1, 1972, and who did not at retirement elect optional settlement 2 or 3 or an optional settlement involving life contingency under optional settlement 4. Upon receipt of a written application by the board, the benefits provided by this section shall also be payable to eligible survivors of retired members who are not receiving a monthly allowance on account of service as a patrol or state safety member if the retired member was alive and receiving a monthly allowance on June 30, 1974. The benefits shall be subject to the same eligibility and termination provisions that apply to members at retirement and shall be paid only for the period of time commencing on the first of the month following receipt by the board of the application for those benefits.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21634

Any provision of this article or Article 4 (commencing with Section 21350) of Chapter 13 imposing as a condition for payment of an allowance to a surviving spouse that he or she have been married to the member for at least one year prior to retirement shall be deemed satisfied if the member was required to retire because of attainment of mandatory retirement age within one year following an amendment to the retirement law or the contracting agency’s contract lowering the mandatory retirement age for his or her category of membership, and the surviving spouse was married to the member on the date of the amendment.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21635

Notwithstanding any other provisions of this part, survivor continuance allowances payable to surviving spouses upon death after retirement of a member do not cease upon remarriage if the remarriage occurs on or after January 1, 1985, in the case of local members of contracting agencies that elected to be subject to this section, or all members on or after January 1, 2000. However, pursuant to Section 22822, the surviving spouse may not add the new spouse or stepchildren as family members under the continued health benefits coverage of the surviving spouse. The survivor continuance allowance shall be restored if that allowance has been discontinued upon the spouse’s remarriage prior to January 1, 2000.

(a) The allowance shall be resumed on January 1, 2000, or the first of the month, following receipt by the board of a written application from the spouse for resumption of the allowance, whichever is later.

(b) The amount of the benefits due shall be calculated as though the allowance had never been discontinued because of remarriage, and is not payable for the period between the date of discontinuance because of remarriage and the effective date of resumption.

(c) The board has no duty to identify, locate, or notify a spouse who previously had his or her allowance discontinued because of remarriage.

(Amended by Stats. 2004, Ch. 69, Sec. 17. Effective June 24, 2004.)



21635.5

(a) Notwithstanding any other provision of this part, on and after the effective date of this section, the remarriage of the surviving spouse of a deceased local safety member who was a firefighter, or peace officer as described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, whose death after retirement was due to injuries which resulted in industrial disability retirement, may not result in the reduction or cessation of any survivor continuance if the remarriage occurs on or after January 1, 1998. However, pursuant to Section 22822, the surviving spouse may not add the new spouse or stepchildren as family members under the continued health benefits coverage of the surviving spouse.

(b) The surviving spouse of a deceased retired local safety member whose death after retirement was due to injuries which resulted in industrial disability retirement who previously lost entitlement due to remarriage shall be entitled to resume payment of the benefit effective either on January 1, 1999, or the first of the month following receipt by the board of a written application for resumption of benefits, whichever date is later. The amount of the benefit payable shall be calculated as though the benefit had been paid without interruption from the date of remarriage through the benefit resumption effective date.

(c) The board has no duty to identify, locate, or notify a remarried spouse who previously lost entitlement about the resumption of benefits provided in this section. The board has no duty to provide the name or address of any remarried spouse to any person, agency, or entity for the purpose of notifying those who may be eligible under this section.

(d) Nothing in this section may be construed to imply that the benefits addressed will be paid retroactively.

(Amended by Stats. 2004, Ch. 69, Sec. 18. Effective June 24, 2004.)









CHAPTER 15 - Long-Term Care

21660

This chapter may be cited as the Public Employees’ Long-Term Care Act.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21661

(a) For purposes of this section:

(1) “Adult children” means children who are at least 18 years of age.

(2) “Domestic partners” means adults in a domestic partnership as defined in Section 22771.

(3) “Siblings” means siblings who are at least 18 years of age.

(4) “Spouses” means parties in a marital relationship recognized under the Internal Revenue Code, including, but not limited to, Section 7702B(f)(2) of Title 26 of the United States Code, or any other applicable authority that governs eligibility for a federally qualified state long-term care plan.

(b) The board shall contract with carriers offering long-term care insurance plans.

The long-term care insurance plans shall be made available periodically during open enrollment periods as determined by the board.

(c) The board shall award contracts to carriers who are qualified to provide long-term care benefits, and may develop and administer self-funded long-term care insurance plans. The board may offer one or more long-term care insurance plans.

(d) The long-term care insurance plans shall include home, community, and institutional care and shall, to the extent determined by the board, provide substantially equivalent coverage to that required under Chapter 2.6 (commencing with Section 10231) of Part 2 of Division 2 of the Insurance Code, if the carrier has been approved by the Department of Managed Health Care pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(e) Except as prohibited by the Internal Revenue Code, including, but not limited to, Section 7702B(f)(2) of Title 26 of the United States Code, or any other authority that governs eligibility for a federally qualified state long-term care plan, the classes of persons who shall be eligible to enroll are:

(1) Active and retired members and annuitants of the Public Employees’ Retirement System, and their spouses, domestic partners, parents, siblings, adult children, and spouses’ parents.

(2) Active and retired members and annuitants of the State Teachers’ Retirement Plan, and their spouses, domestic partners, parents, siblings, adult children, and spouses’ parents.

(3) Active and retired members and annuitants of the Judges’ Retirement System, and their spouses, domestic partners, parents, siblings, adult children, and spouses’ parents.

(4) Active and retired members and annuitants of the Judges’ Retirement System II, and their spouses, domestic partners, parents, siblings, adult children, and spouses’ parents.

(5) Active and retired members and annuitants of the Legislators’ Retirement System, and their spouses, domestic partners, parents, adult children, siblings, and spouses’ parents.

(6) Members of the California Assembly and Senate and their spouses, domestic partners, parents, siblings, adult children, and spouses’ parents.

(7) Active and retired members and annuitants, and other classes of employees of a public agency that is located in this state, and their spouses, domestic partners, parents, siblings, adult children, and spouses’ parents.

(f) The board may expand eligibility to all classes of persons who meet the requirements of this section, applicable provisions of the Internal Revenue Code, or any other authority that governs eligibility for a federally qualified state long-term care plan.

(g) An individual specified in subdivision (e) or (f) shall not be eligible unless he or she resides in the United States, its territories and possessions, or in a country in which a provider network can be established comparable in quality and effectiveness to those established in the United States.

(h) Notwithstanding subdivision (e) or (f), a person shall not be enrolled unless he or she meets the eligibility and underwriting criteria established by the board.

(i) Notwithstanding subdivision (e) or (f), enrollment of active employees of the State of California shall be subject to Section 19867.

(j) The board shall establish eligibility criteria for enrollment, establish appropriate underwriting criteria for potential enrollees, define the scope of covered benefits, define the criteria to receive benefits, and set any other standards as needed.

(k) The long-term care insurance plans shall not become part of, or subject to, the retirement or health benefits programs administered by the system.

(l) For any self-funded long-term care plan developed by the board, the premiums shall be deposited in the Public Employees’ Long-Term Care Fund.

(Amended by Stats. 2013, Ch. 768, Sec. 1. Effective January 1, 2014.)



21662

The board shall consult with employer and employee representatives of the state and local government entities for whom the board administers retirement benefits. The board and each employer is authorized to recover the administrative costs of the long-term care insurance program from insurance carriers and premiums. Costs recovered by the board from insurance carriers and premiums shall be deposited in the Public Employees’ Long-Term Care Fund.

(Amended by Stats. 2002, Ch. 871, Sec. 3. Effective January 1, 2003.)



21663

(a) The board may enter into contracts with long-term care insurance carriers, pursuant to Section 21661, and with entities offering services relating to the administration of long-term care plans, without compliance with any provisions of law relating to competitive bidding.

(b) The board may fix the beginning and ending dates of the contracts in a manner it deems consistent with administration of this part. The board shall periodically review each contract according to a reasonable schedule mutually agreed upon by the parties. Irrespective of any agreed-upon termination date or period for review, the board may terminate a contract at any time under conditions determined by the board, and may automatically renew a contract from term to term, or for any lesser period it deems appropriate.

(c) The Department of General Services shall review and approve all contracts entered into pursuant to this section, to ensure that each written instrument contains the principal necessary provisions and proper technical terms and phrases, is formally correct, is arranged in proper and methodical order, and is adapted to the specific requirements of the agreement between the parties. The department’s review and approval does not supersede the board’s authority to negotiate and reach agreement with long-term care insurance carriers or with entities offering services relating to the administration of long-term care plans, with respect to the rates, terms, and conditions of contracts entered into pursuant to this section.

(Amended by Stats. 2003, Ch. 519, Sec. 27. Effective January 1, 2004.)



21664

(a) The Public Employees’ Long-term Care Fund is established for the purpose of administering any self-funded long-term care plan developed by the board and for recovering the administrative costs of the long-term care program from insurance carriers and premiums. Notwithstanding Section 13340, the Public Employees’ Long-term Care Fund is continuously appropriated, without regard to fiscal years, to the board to carry out the purposes of this article, consistent with its fiduciary duty. Funding for the board’s administrative costs is subject to appropriation by the Legislature and shall be paid out of the Public Employees’ Long-term Care Fund.

(b) The board may set the premiums for any self-funded long-term care plan and assess charges against carriers and the premiums to recover the administrative costs of the long-term care program.

(c) The board shall have the exclusive control of the administration and investment of the Public Employees’ Long-term Care Fund. The board may invest funds in the Public Employees’ Long-term Care Fund pursuant to the law governing its investment of the retirement fund. The board may authorize its investment staff, or may contract with independent investment managers, to manage the investments of the Public Employees’ Long-term Care Fund.

(d) Income, of whatever nature, earned on the Public Employees’ Long-term Care Fund during any fiscal year, shall be credited to the fund.

(e) The Legislature finds and declares that the Public Employees’ Long-term Care Fund is a trust fund held for the exclusive benefit of enrollees in the long-term care plans offered pursuant to this article.

(f) It is the intent of the Legislature to provide, in the future, appropriate resources to properly administer the long-term care program.

(Amended by Stats. 2002, Ch. 871, Sec. 4. Effective January 1, 2003.)






CHAPTER 16 - Deferred Compensation

21670

The board may establish one or more tax-preferred retirement savings programs for California public employees. These programs shall be made available to all employees of a participating employer under procedures established by the board unless participation is subject to the terms of any memorandums of understanding between the employer and the employees.

(Amended by Stats. 2010, Ch. 639, Sec. 7. Effective January 1, 2011.)



21671

A tax-preferred retirement savings program established pursuant to Section 21670 may grant the maximum tax-preferred retirement savings opportunities available under current federal law, and may provide for employer as well as employee contributions. The program may include, but is not limited to, one or more of the following plans:

(a) A deferred compensation plan described under Section 457 of Title 26 of the United States Code.

(b) A program described under Section 403(b) of Title 26 of the United States Code. Section 770.3 of the Insurance Code shall not apply to the board for the purposes of contracting for those annuities.

(c) Any other form of a tax-preferred retirement savings arrangement authorized by the provisions of Title 26 of the United States Code and approved by the board.

(Amended by Stats. 2010, Ch. 639, Sec. 8. Effective January 1, 2011.)



21671.5

The design and administration of a tax-preferred retirement savings program established pursuant to Section 21670 shall conform with the applicable provisions of Title 26 of the United States Code.

(Added by Stats. 2010, Ch. 639, Sec. 9. Effective January 1, 2011.)



21672

A tax-preferred retirement savings program may include one or more of the following components:

(a) Investment fund options for participants, as part of the deferred compensation program administered for state employees by the Department of Human Resources.

(b) Investment fund options for other participants.

(c) Annuity contracts on behalf of all participants.

(d) Asset management, administrative, or related services.

(Amended by Stats. 2012, Ch. 665, Sec. 146. Effective January 1, 2013.)



21673

(a) The investment fund options under subdivision (b) of Section 21672 may include, but not be limited to, any or all of the following:

(1) Mortgage-backed securities funds, including securities backed by California residential real estate mortgages.

(2) Equity funds.

(3) Balanced funds.

(4) Corporate bond funds.

(5) Government bond funds.

(6) Stable principal funds, including certificates of deposit and money market accounts.

(7) Guaranteed investment contracts.

(b) The board shall research any one or combination of investment options for offer to members, including the feasibility of creating an option for investment in the program established under Section 20200.

(Amended by Stats. 1996, Ch. 906, Sec. 199. Effective January 1, 1997.)



21674

(a) Investment fund options under subdivision (a) of Section 21672 shall be provided through a written interagency agreement between the board and the Department of Human Resources.

(b) Except for investments made pursuant to subdivision (a), participating employers shall enter into a written contractual agreement with the board.

(c) Participants shall enter into contractual agreements that are required to effectuate participation in a tax-preferred retirement savings program, including employees participating under a program described in subdivision (a) or (b) of Section 21671, or any other program that provides for the deferral of compensation program or written salary reduction agreements with their employers, for the purpose of making deferrals or for annuity contracts.

(Amended by Stats. 2012, Ch. 665, Sec. 147. Effective January 1, 2013.)



21675

All development and administration costs of tax-preferred retirement savings programs shall be paid by employers and plan participants.

(Amended by Stats. 2010, Ch. 639, Sec. 12. Effective January 1, 2011.)



21676

The Public Employees’ Deferred Compensation Fund is hereby established. Notwithstanding any other provision of law, the board may:

(a)  Establish one or more accounts, trusts, group trusts, or similar vehicles within the fund.

(b) Retain a bank, trust company, or similar entity to serve as repository of the fund, or of any account, trust, group trust, or other similar vehicle within the fund.

The board may also retain a bank or trust company to serve as a custodian for safekeeping, recordkeeping, delivery, securities valuation, investment performance reporting, or other services in connection with investment of the fund or of any account, trust, group trust, or similar vehicle within the fund.

Notwithstanding Section 13340, all moneys in the fund are continuously appropriated, without regard to fiscal years, to the board to carry out the purposes of this chapter.

(Amended by Stats. 2010, Ch. 639, Sec. 13. Effective January 1, 2011.)



21677

The Public Employees’ Deferred Compensation Fund shall consist of the following sources and receipts, for which disbursements shall be accounted for as set forth below:

(a) Fees determined by the board and paid by employers and plan participants for the cost of administering the tax-preferred retirement savings programs.

(b) Asset management fees as determined by the board assessed against investment earnings of investment options or other investment funds provided by the board to either the state or other public employers. Asset management fees shall be disclosed to participants.

(c) (1) Deferrals or contributions to be paid monthly by participating employers or participants for investment by the board pursuant to this chapter. The moneys shall be deposited in the appropriate account, trust, group trust, or similar vehicle within the Public Employees’ Deferred Compensation Fund, and invested in accordance with the fund option or fund selected by the participants.

(2) Deferrals or contributions paid by a contracting agency shall be paid through an electronic funds transfer method prescribed by the board. This payment requirement is effective upon declaration by the board.

(3) A contracting agency that is unable, for good cause, to comply with paragraph (2), may apply to the board for a waiver that allows the agency to pay in an alternate manner as prescribed by the board, but not by credit card payment.

(d) Disbursements shall be paid from the appropriate account, trust, group trust, or similar vehicle within the Public Employees’ Deferred Compensation Fund, in accordance with the provisions of this chapter, the documents and instruments governing the tax-preferred retirement savings program, and current federal law pertaining to tax-preferred savings programs.

(e) The board shall offer a savings account equivalent program among those deferred compensation accounts made payable to participants.

(f) Net earnings on the Public Employees’ Deferred Compensation Fund shall be credited to the appropriate account, trust, group trust, or similar vehicle. Participant accounts shall be individually posted to reflect net asset value for each fund in which the participant invests.

(g) The board has the exclusive control of the administration and investment of the Public Employees’ Deferred Compensation Fund.

(Amended by Stats. 2010, Ch. 639, Sec. 14. Effective January 1, 2011.)



21678

The board, if authorized by another statute, may make expenditures from the asset management and services account in the Public Employees’ Deferred Compensation Fund to conduct studies of other retirement-related benefits for the participants in this system, expend moneys to start up new retirement-related benefit programs for participants, to fund positions, or compensate employees.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21679

The officers and employees of this system shall discharge their duties with respect to the tax-preferred retirement savings program solely in the interest of the participants in the following manner:

(a) For the exclusive purpose of providing tax-preferred retirement savings to participants and defraying reasonable expenses of administering the program.

(b) In the selection of investment options with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an enterprise of a like character and with like aims.

(c) By diversifying the investment options available to participants so as to minimize the risk of large losses and by using reasonable diligence to accurately inform all employees and participants as to all options.

(d) In accordance with the documents and instruments governing the programs insofar as those documents and instruments are consistent with this chapter.

(Amended by Stats. 2010, Ch. 639, Sec. 15. Effective January 1, 2011.)



21680

Except as otherwise provided by law, the officers and employees of this system shall not engage in a transaction with regard to a tax-preferred retirement savings program if they know or should know that the transaction constitutes, directly or indirectly, any of the following:

(a) The sale, exchange, or leasing of any property from the program to a participant for less than adequate consideration, or from a participant to the program for more than adequate consideration.

(b) The lending of money or other extension of credit from the program to a participant without the receipt of adequate security and a reasonable rate of interest, or from a participant to the program with the provision of excessive security or an unreasonably high rate of interest.

(c) The furnishing of goods, services, or facilities from the program to a participant for less than adequate consideration, or from a participant to the program for more than adequate consideration.

(d) The transfer to, or use by or for the benefit of, a participant of any assets of the program for less than adequate consideration.

(Amended by Stats. 2010, Ch. 639, Sec. 16. Effective January 1, 2011.)



21681

The officers and employees of this system shall not do any of the following:

(a) Deal with the assets of the program in their own interest or for their own account.

(b) In their individual or in any other capacity, act in any transaction involving the program on behalf of a party, or represent a party, whose interests are adverse to the interests of the program or the interests of the participants.

(c) Receive any consideration for their personal account, or any gift, from any party dealing with the program in connection with a transaction involving the assets of the program.

(Amended by Stats. 2010, Ch. 639, Sec. 17. Effective January 1, 2011.)



21682

This chapter shall not be construed to prohibit officers and employees of this system from participating in a tax-preferred retirement savings program, on the same terms as other state employees or participants.

(Amended by Stats. 2010, Ch. 639, Sec. 18. Effective January 1, 2011.)



21683

This system may require an investment manager or recordkeeper under contract with, or appointed by, this system be subject to the duties set forth in Section 21679.

(Amended by Stats. 2010, Ch. 639, Sec. 19. Effective January 1, 2011.)



21684

Nothing in this article is intended to lessen the scope of personal liability of the officers and employees of this system as it pertains to acts or conduct of a criminal nature or acts or conduct constituting gross negligence.

(Added by Stats. 1995, Ch. 379, Sec. 2. Effective January 1, 1996.)



21685

Notwithstanding any other provision of this part, the following definitions govern the construction of this chapter:

(a) “Participating employer” means any California public agency, including, but not limited to, any office of the county superintendent of schools, school district, community college district, or public agency defined by Section 20056 that has elected to contract for a tax-preferred retirement savings program for any or all of its employees.

(b) “Employer” means any city, county, city and county, district, school district, community college district, county superintendent of schools, and other public authority or body within this state.

(c) “Participant” means any person enrolled in a tax-preferred retirement savings program established by this chapter.

(Amended by Stats. 2010, Ch. 639, Sec. 20. Effective January 1, 2011.)






CHAPTER 17 - Complementary Health Premium Program for Retired Members

21690

As used in this part, “complementary health premium” means the additional premium paid by retired members whose health insurance premiums are paid under Section 21264 and whose allowances fall below the premium required to continue the health benefit plan coverage provided by their employers.

(Added by Stats. 2005, Ch. 328, Sec. 18. Effective January 1, 2006.)



21691

(a) Any retired member whose health insurance premium is paid under Section 21264 and whose allowance is not sufficient to pay his or her contributions for the health benefit plan coverage provided by his or her employer may continue that coverage by paying to the board the balance of the premium owed plus administrative costs, as determined by the board.

(b) The retired member shall pay the complementary health premium by remitting to the board quarterly payments in advance.

(c) The board has no duty to identify, locate, or notify any retired member who may be eligible for programs established by this chapter.

(d) All moneys received pursuant to this chapter shall be deposited in the Public Employees’ Contingency Reserve Fund established by Section 22910.

(Added by Stats. 2005, Ch. 328, Sec. 19. Effective January 1, 2006.)



21692

(a) The board may charge each participating retired member who elects to pay the complementary health premium a one-time setup charge and a monthly maintenance charge, in amounts sufficient to ensure the ongoing support of the program.

(b) All development and administrative costs of the program shall be paid by the participating retired members.

(Added by Stats. 2005, Ch. 328, Sec. 20. Effective January 1, 2006.)






CHAPTER 18 - California Public Employees Retirement System School Employees Alternative System

21700

The board may establish a plan for classified school employees who are excluded from membership in this system pursuant to Section 20305. The plan shall be made available under terms and conditions established by the board, except to the extent participation is subject to any memorandums of understanding between the employer and the employees.

(Added by Stats. 1997, Ch. 951, Sec. 10. Effective January 1, 1998.)



21701

The plan shall be designed and implemented to comply with pertinent provisions of the federal Internal Revenue Code and federal Internal Revenue Service regulations and guidelines.

(Added by Stats. 1997, Ch. 951, Sec. 10. Effective January 1, 1998.)



21702

Notwithstanding any other provision of law, the board may establish a plan fund, and retain a bank or trust company to serve as repository of the fund. The board may also retain a bank or trust company to serve as a custodian for safekeeping, recordkeeping, delivery, securities valuation, investment performance reporting, or other services in connection with investment of the fund. The board has exclusive control of the administration and investment of the fund. Notwithstanding Section 13340, all moneys in the plan fund are continuously appropriated, without regard to fiscal years, for the purposes of this chapter.

(Added by Stats. 1997, Ch. 951, Sec. 10. Effective January 1, 1998.)



21703

All development and administration costs of the alternative retirement plan authorized by this chapter shall be paid by school employers and members, as determined by the board.

(Amended by Stats. 2000, Ch. 882, Sec. 2. Effective January 1, 2001.)









PART 3.4 - INTERNAL REVENUE CODE COMPLIANCE AND REPLACEMENT BENEFIT PLAN

21750

The purpose of this part is to ensure the federal tax-exempt status of the Public Employees’ Retirement System, and any other retirement system administered by the board, to preserve the deferred treatment of federal income tax on public employer contributions to public employee pensions, and to ensure that members are provided with retirement and other related benefits that are commensurate, to the extent deemed reasonable, with the actuarial value of the benefits that would have been received but for the limitations imposed by Section 415 of Title 26 of the United States Code.

To achieve this purpose, this part incorporates certain pension payment limitations and elects the “grandfather” option in Section 415(b)(10) of Title 26 of the United States Code. Also, this part contains certain payment provisions and replacement benefits.

(Amended by Stats. 2010, Ch. 639, Sec. 21. Effective January 1, 2011. Conditionally inoperative as prescribed in Section 21763.)



21751

The definitions in Part 3 (commencing with Section 20000) shall apply to this part. The following definition shall also govern the interpretation of this part:

“Participating agency” means any public agency that meets the criteria for becoming a contracting agency in this system pursuant to Chapter 5 (commencing with Section 20460) of Part 3, but that has not elected to participate in this system as a contracting agency, and that elects to contract with the board to participate in the replacement benefit plan administered pursuant to this part by the board.

(Amended by Stats. 2001, Ch. 793, Sec. 32. Effective January 1, 2002. Conditionally inoperative as prescribed in Section 21763.)



21752

(a) (1) In accordance with Section 21756, a member’s annual retirement benefits, adjusted to the actuarial equivalent of a straight-life annuity if payable in a form other than a straight-life annuity or a qualified joint and survivor annuity as provided under Section 21460, and determined without regard to any employee contributions or rollover contributions, as defined in Sections 402(a)(5), 403(a)(4), and 408(d)(3) of Title 26 of the United States Code, otherwise payable to the member under Part 3 (commencing with Section 20000) and under any other defined benefit plan maintained by the employer that is subject to Section 415 of Title 26 of the United States Code, shall not exceed, in the aggregate, the dollar limit applicable pursuant to Section 415(b)(1)(A) of Title 26 of the United States Code, as appropriately modified by Section 415(b)(2)(F) and (G) of Title 26 of the United States Code.

(2) A member who receives benefits based on credited service with multiple employers shall not exceed the limitations set forth in this subdivision with regard to his or her annual retirement benefits.

(3) However, the annual retirement benefit payable to a member shall be deemed not to exceed the limitations prescribed in paragraph (1) if the benefit does not exceed ten thousand dollars ($10,000) and the member has at no time participated in a tax qualified defined contribution plan maintained by the employer.

(b) These limitations shall be applied pursuant to Section 415(b)(10) of Title 26 of the United States Code.

(c) Part 3 (commencing with Section 20000) shall be construed as if it included this section.

(Amended by Stats. 2011, Ch. 47, Sec. 1. Effective January 1, 2012. Conditionally inoperative as prescribed in Section 21763.)



21752.5

The amount of compensation that is taken into account in computing benefits payable to any person who first becomes a member of this system on or after July 1, 1996, shall not exceed the limitations in Section 401(a)(17) of Title 26 of the United States Code upon public retirement systems, as that section may be amended from time to time and as that limit may be adjusted by the Commissioner of Internal Revenue for increases in cost of living. The determination of compensation for each 12-month period shall be subject to the annual compensation limit in effect for the calendar year in which the 12-month period begins. In a determination of average annual compensation over more than one 12-month period, the amount of compensation taken into account for each 12-month period shall be subject to the applicable annual compensation limit.

(Added by renumbering Section 21752.3 by Stats. 1996, Ch. 906, Sec. 200. Effective January 1, 1997. Conditionally inoperative as prescribed in Section 21763.)



21753

Notwithstanding any other provision of law, and except as provided in Section 21310.5, the retirement allowance of a member shall be increased to reflect cost-of-living adjustments to the limits contained in Section 415 of Title 26 of the United States Code as provided in Section 415(d) of that code, provided that the member’s allowance determined without regard to Section 415 equals or exceeds the applicable limit as indexed. Nothing in this section is intended to, nor shall be construed to, entitle a retired member to a cost-of-living adjustment to his or her allowance in excess of that provided pursuant to Part 3 (commencing with Section 20000).

(Amended by Stats. 2009, Ch. 130, Sec. 32. Effective January 1, 2010. Conditionally inoperative as prescribed in Section 21763.)



21754

In addition to the benefit limitations specified in this part, if a member participates in other defined benefit plans maintained by the employer, to the extent the aggregation of benefits payable under those plans and pursuant to Part 3 (commencing with Section 20000) are subject to and exceed the limits prescribed by Section 415 of Title 26 of the United States Code, the benefits payable pursuant to the other defined benefit plans maintained by the employer shall be reduced, but not below zero, to the extent necessary to satisfy Section 415, before adjustments to the benefits provided under Part 3 are made. Nothing in this section shall limit a member’s entitlement to replacement benefits as provided by Section 21757.

(Amended by Stats. 1999, Ch. 474, Sec. 5. Effective January 1, 2000. Conditionally inoperative as prescribed in Section 21763.)



21755

Internal Revenue Service Procedure 92-42 shall apply to all changes in benefit structure adopted by any employer regardless of whether the change was adopted before August 3, 1992, or on or after August 3, 1992. Internal Revenue Service Notice 89-45 shall not be applied to any changes in benefit structure adopted by any employer.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 4. Effective January 1, 1996. Conditionally inoperative as prescribed in Section 21763.)



21756

(a) Notwithstanding any other provision of law, the retirement rights conferred by this part upon any person who for the first time becomes a member on or after January 1, 1990, shall be subject to, and that person shall not have any retirement right or benefit that exceeds, and no retirement right or benefit under this part shall accrue to or vest in that person, that exceeds, the limitations in the Internal Revenue Code upon public retirement systems.

(b) The board shall provide to each employer a notice of the content and effect of subdivision (a) for distribution, prior to employment, to each person who may become a member and to each person who for the first time becomes a member on or after January 1, 1990.

(c) Part 3 (commencing with Section 20000) shall be construed as if it included this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 4. Effective January 1, 1996. Conditionally inoperative as prescribed in Section 21763.)



21757

(a) If the retirement benefits of any member or his or her survivors or beneficiaries payable pursuant to Part 3 (commencing with Section 20000) would be limited by Section 415 of Title 26 of the United States Code, the board shall adjust the payment of those benefits, including, but not limited to, cost-of-living adjustments, cost-of-living banks, temporary annuities, survivor continuance benefits, or any combinations thereof, in order to maximize benefits within the limits of Section 415.

(b) The board shall establish a plan of replacement benefits for members and any survivors or beneficiaries whose retirement benefits are limited by Section 415 and cannot be fully maximized pursuant to Part 3 (commencing with Section 20000). The benefits provided by that plan may consist of deferred compensation, cash payments, health benefits, or supplemental disability benefits, as shall be determined by the board to give effect to the purpose of this part. The factors the board may take into consideration in making its determination shall include, but not be limited to, the following: legal constraints, administrative feasibility, and cost effectiveness. The board may periodically modify the replacement benefits plan and may add or eliminate any type of replacement benefits, as necessary, to carry out the purpose of this part. The administrative costs of the replacement benefits plan shall be satisfied out of funds credited to the accounts of the participant members, and shall not be paid from the retirement fund or the retirement trust fund of a participating agency.

(c) The application of Section 415 to benefits provided under Part 3 (commencing with Section 20000) and this part shall not be taken into account for purposes of determining employers’ or employees’ contribution rates, until replacement benefits are implemented pursuant to Section 21758.

(d) Under no circumstances shall the replacement benefit plan result in increased benefit costs to an employer, member, or annuitant.

(Amended by Stats. 2001, Ch. 793, Sec. 33. Effective January 1, 2002. Conditionally inoperative as prescribed in Section 21763.)



21758

(a) There is in the State Treasury a Replacement Benefit Custodial Fund, that shall be administered exclusively by the board, that is separate and apart from the retirement fund or any other retirement trust fund and that is, notwithstanding Section 13340, continuously appropriated, without regard to fiscal years, to the board to carry out the purposes of this part.

(b) The earnings on the assets of the Replacement Benefit Custodial Fund are continuously appropriated to the board for expenditure solely to pay the costs of administering this part.

(c) The Replacement Benefit Custodial Fund shall also consist of employer contributions, in amounts equivalent to the benefits that are not paid from either the retirement fund or the retirement trust fund of a participating agency to annuitants because of the application of the payment limitations under Section 415 of Title 26 of the United States Code; and administrative costs assessed to and paid by members enrolled in the replacement benefit plan.

(d) The board shall determine the amount of employer contributions required for deposit into the Replacement Benefit Custodial Fund, based on all of the following:

(1) The amount of benefits that will not be payable from the retirement fund, or the retirement trust fund of a participating agency, because of the payment limitations in Section 415.

(2) The amount by which an employer’s contributions to the retirement fund, or the retirement fund of a participating agency shall be reduced, for annuitants whose benefit payments are limited by Section 415.

(e) The board shall establish within the Replacement Benefit Custodial Fund an individual account for each annuitant whose benefit payments are limited by Section 415. Employer contributions shall be credited to each account as of the date accrued and payable to the account of each annuitant as of the date on which the contribution is made. Replacement benefits shall be debited from each account as of the date paid to each annuitant.

(f) If all sections of this part, except Section 21763 and this section, become inoperative, pursuant to Section 21763, and all acts required and authorized by Section 21763 have been fully performed, any remaining balance in a member’s individual account in the Replacement Benefit Custodial Fund shall revert to, and become part of, the trust fund of the retirement system from which the member retired.

(Amended by Stats. 2001, Ch. 793, Sec. 34. Effective January 1, 2002. Note: This section is not subject to termination under Section 21763.)



21759

This part shall be administered by the board in conformity with its powers and duties set forth in Part 3 (commencing with Section 20000). The board shall, to the extent it determines feasible, follow the procedures set forth in Article 7 (commencing with Section 20220) of Chapter 2 of Part 3. The power conferred upon the board by Sections 20134 and 20160 shall encompass any retirement system under this part, including participating agencies that contract for board administration of replacement benefits and employers that are required to enroll members in replacement benefits pursuant to Section 21757.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 4. Effective January 1, 1996. Conditionally inoperative as prescribed in Section 21763.)



21760

The board, in addition to its general rulemaking authority under Section 20121, may adopt regulations that implement this part. Those regulations shall be exempt from review by the Office of Administrative Law. However, the board shall transmit those regulations to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(Added by renumbering Section 21758 (as amended by Stats. 1995, Ch. 938) by Stats. 1996, Ch. 906, Sec. 201. Effective January 1, 1997. Conditionally inoperative as prescribed in Section 21763.)



21761

The state, school employers, as defined in Section 20063, and all contracting agencies under this system shall be deemed to have elected to contract with the board for administration of the replacement benefit plan pursuant to this part. A participating agency may contract with the board for administration to participate in the replacement benefit plan administered by the board, as follows:

(a) A participating agency shall deposit its replacement benefit contributions into the Replacement Benefit Custodial Fund, as the board directs.

(b) At the request of the board, the participating agency shall furnish any data concerning its members the board requires to direct the payment of replacement benefit contributions.

(c) A public agency that intends to contract under this section and become a participating agency shall do so only pursuant to the procedure set forth in Sections 20469 to 20471, inclusive.

(d) The ordinance or resolution by which a public agency approves a contract under this section shall be filed with the board. A participating agency under this section shall not maintain any other replacement benefit plan, except upon the express approval of the board.

(e) A contract entered into under this section may be amended pursuant to the procedure set forth in Section 20472.

(Amended by Stats. 2001, Ch. 793, Sec. 35. Effective January 1, 2002. Conditionally inoperative as prescribed in Section 21763.)



21762

If the Internal Revenue Service determines that any provision of Part 3 (commencing with Section 20000) or this part cannot be given effect without placing a retirement system administered under this part or Part 3 out of conformity with Section 415 of Title 26 of the United States Code, that provision, only to the extent that it causes that nonconformity and only with respect to the affected parties, shall become inoperative with respect to the payment of benefits pursuant to Part 3 as of the effective date of the determination. The board shall notify the Secretary of State whenever a nonconforming provision becomes inoperative under this section.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 4. Effective January 1, 1996. Conditionally inoperative as prescribed in Section 21763.)



21763

(a) If Section 415 of Title 26 of the United States Code is amended to exclude public retirement systems, or if the application of Section 415 to public retirement systems is invalidated by the final decision of an appellate court of proper jurisdiction, all sections of this part, except this section and Section 21758, shall become inoperative as of the effective date of that amendment or decision. The board shall immediately notify the Secretary of State whenever any provision of this part becomes inoperative pursuant to this section.

(b) Whenever all sections of this part, except this section and Section 21758, become inoperative pursuant to this section, and to the extent not prohibited by the Internal Revenue Code, the board shall do all of the following:

(1) Remove the pension limitations imposed by Section 415 for prospective payments to annuitants.

(2) Eliminate the replacement benefits, and reimburse annuitants for that portion of their pension funds that had been credited to the Replacement Benefit Custodial Fund but not yet been disbursed, with accrued interest.

(3) Take any and all other actions it deems necessary or feasible.

(Repealed and added by Stats. 1995, Ch. 379, Sec. 4. Effective January 1, 1996. Note: Termination clause affects all sections in Part 3.4 (Sections 21750 to 21765) except Section 21758 and this section.)



21764

It is the sole intent of the Legislature, in enacting this part, to fully comply with the provisions of the Internal Revenue Code that apply to public retirement systems in order to maintain and ensure the federal income tax exempt status of the Public Employees’ Retirement System, to elect the “grandfather” option in Section 415(b)(10) of Title 26 of the United States Code, and to provide, to the extent deemed reasonable, commensurate replacement benefits to affected members of this system and of other participating agencies that elect to contract with this system for the administration of a replacement benefits plan.

The Legislature finds and declares that all costs of local public agencies and local public retirement systems of complying with Section 415 of Title 26 of the United States Code are a federal mandate within the meaning of Section 6 of Article XIII B of the California Constitution and Part 7 (commencing with Section 17500) of Division 4 of Title 2, as construed in City of Sacramento v. State of California (50 Cal. 3d 51).

It is the intent of the Legislature, in enacting this part, to not impose upon local public agencies that are contracting agencies with this system or upon other local public agencies that elect to contract with this system for the administration of a replacement benefits plan, state-reimbursable, state-mandated local program benefit costs within the meaning of Section 6 of Article XIII B of the California Constitution and Part 7 (commencing with Section 17500) of Division 4 of this title.

If either the Commission on State Mandates or a court determines that this part imposes upon any local agency state-mandated local program benefit costs, notwithstanding any other provision of law, no reimbursement therefor shall be made from the State Mandates Claims Fund pursuant to Part 7 (commencing with Section 17500) of Division 4 of this title or from any other state fund.

(Amended by Stats. 2001, Ch. 793, Sec. 36. Effective January 1, 2002. Conditionally inoperative as prescribed in Section 21763.)



21765

The Legislature reserves the power and right to amend this part, as needed to effect its purposes. This part shall be controlling over any memorandum of understanding reached between employers and employees pursuant to Chapter 10 (commencing with Section 3500), Chapter 10.3 (commencing with Section 3512), or Chapter 12 (commencing with Section 3560) of Division 4 of Title 1.

(Added by Stats. 1995, Ch. 379, Sec. 4. Effective January 1, 1996. Conditionally inoperative as prescribed in Section 21763.)






PART 4 - FEDERAL OLD AGE AND SURVIVORS' INSURANCE

CHAPTER 1 - General Provisions, Definitions, Designation of Special Groups

ARTICLE 1 - General Provisions and Definitions

22000

It is the policy of the Legislature that the protection afforded employees in positions covered by a retirement system on the date an agreement under this part is made applicable to service performed in such positions, or receiving periodic benefits under such retirement system at such time, will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.

(Repealed and added by Stats. 1955, Ch. 1441.)



22001

All liabilities and obligations created by Chapter 46 of the Statutes of 1950, Third Extraordinary Session, and amendments thereto or by Chapter 10 of the Statutes of 1955, or by any agreement or modification entered into between the State and the federal agency, as herein defined, under the authority of said statutes, are continued in full force and effect the same as if said statutes had not been repealed.

(Repealed and added by Stats. 1955, Ch. 1441.)



22002

Unless the context otherwise requires the definitions and general provisions set forth in this chapter govern the constructions of this part.

(Repealed and added by Stats. 1955, Ch. 1441.)



22003

Whenever reference is made in this part to any federal law or regulation or part thereof, the reference applies to all amendments thereto now or hereafter made.

(Repealed and added by Stats. 1955, Ch. 1441.)



22004

“Board” shall have the following meanings: Until July 1, 1955, “board” means the Director of Finance. On and after July 1, 1955, “board” means the Board of Administration of the Public Employees’ Retirement System.

(Amended by Stats. 1967, Ch. 84.)



22005

“Federal agency” means the Department of Health and Human Services or the Secretary of Health and Human Services, or the predecessor or successor in function to that department or officer.

(Amended by Stats. 1981, Ch. 609, Sec. 32.)



22006

“Agreement” means the agreement or any modification thereof now, heretofore or hereafter executed by the board with the federal agency pursuant to this part or Chapter 46 of the Statutes of 1950 (Third Extraordinary Session), Chapter 1569, Statutes of 1951, or Chapter 10 of Statutes of 1955 and Section 218 of Title II of the Social Security Act.

(Added by Stats. 1955, Ch. 1441.)



22007

“Eligible employee” means an employee whose services may under the provisions of Section 218 of Title II of the Social Security Act and this part be brought under the terms of the agreement, but not including any employee whose services are excluded from the agreement by a public agency under paragraph (3) or (5) of Section 218(c) of the Social Security Act.

(Added by Stats. 1955, Ch. 1441.)



22008

“Eligible retirement system employee” for the purposes of any referendum with respect to any retirement system has the meaning given the term “eligible employee” in Section 218(d)(3) of the Social Security Act.

(Added by Stats. 1955, Ch. 1441.)



22009

“Public agency” means the state, any city, county, city and county, district, municipal or public corporation or any instrumentality thereof, or boards and committees established under Chapter 1 (commencing with Section 58601) or 2 (commencing with Section 59501) of Part 1 of Division 21 of the Food and Agricultural Code, Chapter 754 of the Statutes of 1933, as amended, or Chapter 307 of the Statutes of 1935, as amended, the employees of which constitute one or more coverage groups or retirement system coverage groups.

(Amended by Stats. 1983, Ch. 142, Sec. 60.)



22009.01

“Public agency” also includes any nonprofit corporation formed for the purpose of operating a coliseum or sports arena for the general recreational purposes of a city or county.

(Added by Stats. 1973, Ch. 967.)



22009.02

“Public agency” also includes a county superintendent of schools whose office the board has determined to be fiscally independent. As to such office, the county board of education is the legislative or governing body for purposes of this part.

(Added by Stats. 1979, Ch. 120.)



22009.03

“Public agency” also includes a school district, a county superintendent of schools, and a regional occupational center or program established pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1, with respect to employees eligible for membership in the State Teachers’ Retirement Plan.

(Added by Stats. 2005, Ch. 328, Sec. 21. Effective January 1, 2006.)



22009.1

“Retirement system” includes:

(a) A pension, annuity, retirement or similar fund or system established by a public agency and covering only positions of that agency.

(b) The Public Employees’ Retirement System with respect only to employees of the state and employees of the University of California in positions covered by that system.

(c) The Public Employees’ Retirement System with respect to employees of all school districts in positions covered under each contract entered into by a county superintendent of schools and the system.

(d) The State Teachers’ Retirement System with respect to all employees in positions subject to coverage under the Defined Benefit Program of the State Teachers’ Retirement Plan except employees of a public agency having any employees in positions covered by that system who are also in positions covered by a local retirement system for the retirement of teachers, or for membership in which public school teachers are eligible, operated by a city, city and county, county or other public agency or combination of public agencies of the state.

(e) The Legislators’ Retirement System with respect to all employees in positions covered by that system.

(f) The Judges’ Retirement System with respect to all employees in positions covered by that system.

(g) The University of California Retirement Plan only with respect to all employees in positions covered by that system.

(h) The San Francisco Employees’ Retirement System with respect to all employees in positions covered by that system.

(i) Any other retirement system with respect only to employees of any two or more of the public agencies having employees in positions covered by that system, as designated by the board and with regard to which the board authorizes conduct of a referendum.

(j) Any retirement system with respect only to employees of a hospital that is an integral part of a city incorporated between January 15, 1898, and July 15, 1898, in positions covered by the system, as designated by the board on request of the city.

(k) Except as otherwise provided in subdivisions (b) to (j), inclusive, any retirement system with respect to employees of each of the public agencies having employees in positions covered by the system.

(l) The State Teachers’ Retirement System with respect to all employees of each public agency, as defined by Section 22009.03, in positions covered by the State Teachers’ Retirement Plan.

(m) Each division or part of a retirement system, as defined in subdivisions (a), (b), (c), (e), (g), (h), (i), (j), (k), and (l) of this section, that is divided pursuant to this chapter into two parts:

(1) The part composed of the positions of members of the system who desire coverage under the federal system.

(2) The part composed of the positions of members of the system who do not desire coverage under the federal system.

(Amended by Stats. 2006, Ch. 655, Sec. 85. Effective January 1, 2007.)



22010

“Coverage group” has the meaning given that term by Section 218(b)(5) of Title II of the Social Security Act and federal regulations adopted pursuant thereto.

(Added by Stats. 1955, Ch. 1441.)



22011

“Retirement system coverage group,” with respect to any retirement system, means all employees designated as a coverage group in Section 218(d)(4) of the Social Security Act for the purposes of Section 218(c) of the Social Security Act only. The services of employees in any retirement system coverage group that are included in an agreement shall then become for all purposes of the agreement services performed as members of the coverage group to which they otherwise belong.

(Added by Stats. 1955, Ch. 1441.)



22012

“Federal system” means the insurance system established under Title II of the Social Security Act.

(Amended by Stats. 1967, Ch. 1353.)



22013

“Policeman” as used in this part includes members of the California Highway Patrol, state safety members of the Public Employees’ Retirement System employed by the Department of Justice, sheriffs, undersheriffs, deputy sheriffs, marshals and deputy marshals, and any other employee of a public agency other than the state or University of California in a position designated as a policeman’s position by the board for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 15. Effective January 1, 1999.)



22013.1

“Policeman” as used in this part also includes persons employed in the Department of Fish and Game in connection with its warden service, whose principal duties consist of active law enforcement service, including immediate supervision by persons employed to perform the duties now performed under the titles of chief and assistant chief of warden service, and captain of patrol boats for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 16. Effective January 1, 1999.)



22013.2

“Policeman” as used in this part also includes members of the Department of the California Highway Patrol who are designated as peace officers under subdivision (a) of Section 2250.1 of the Vehicle Code and whose principal duties consist of active law enforcement.

(Amended by Stats. 1996, Ch. 305, Sec. 33. Effective January 1, 1997.)



22013.3

“Policeman” as used in this part also includes persons employed in positions set forth in Section 20403 for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 17. Effective January 1, 1999.)



22013.4

“Policeman” as used in this part also includes persons designated by Section 31470.6 as persons whose principal duties consist of “active law enforcement” for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 18. Effective January 1, 1999.)



22013.5

“Policeman” as used in this part also includes persons employed as members of a state university or state college police department who are peace officers and whose principal duties consist of law enforcement.

(Added by Stats. 1973, Ch. 703.)



22013.6

“Policeman” as used in this part also includes persons employed in positions set forth in Sections 20438 and 31469.4 for the purposes of Section 218(d)(5)(A) of the Social Security Act.

This section shall be operative only in counties which elect to terminate the social security coverage of county probation officers and juvenile hall employees in that county and elect to include such officers and employees within the safety membership retirement category.

(Amended by Stats. 1998, Ch. 678, Sec. 19. Effective January 1, 1999.)



22013.7

“Policeman” or “fireman,” as used in this part, also includes persons employed in positions set forth in Sections 20414, 20423.3, 20423.5, and 20441 for the purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 2009, Ch. 79, Sec. 2. Effective January 1, 2010.)



22013.75

“Policeman,” as used in this part, also includes persons employed in positions identified in Section 20407 for the purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 1998, Ch. 678, Sec. 21. Effective January 1, 1999.)



22013.76

“Policeman,” as used in this part, also includes persons employed in positions identified in Section 20408 for the purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 1998, Ch. 678, Sec. 22. Effective January 1, 1999.)



22013.77

“Policeman,” as used in this part, also includes persons designated as peace officers by subdivision (e) of Section 20391 for the purposes of Section 218(d)(5)(A) of Title 42 of the United States Code.

(Added by Stats. 1999, Ch. 785, Sec. 16. Effective January 1, 2000.)



22013.78

“Policeman” as used in this part also includes persons currently employed in classifications listed in Sections 20401.5, 20423.6, 31469.2, 45311, and 53217.6 for purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 2003, Ch. 519, Sec. 31. Effective January 1, 2004.)



22013.8

“Policeman” as used in this part also includes persons employed in classifications listed in Sections 20405 and 20405.1, for the purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 1998, Ch. 678, Sec. 23. Effective January 1, 1999.)



22013.85

“Policeman” as used in this part also includes persons employed in the classification listing in Section 20411 for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 25. Effective January 1, 1999.)



22013.9

“Policeman” as used in this part also includes persons employed in positions set forth in Section 20406 for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 26. Effective January 1, 1999.)



22013.95

“Policeman” or “fireman,” as used in this part, also includes persons employed in positions set forth in Section 20393 for the purposes of Section 218(d)(5) (A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 1998, Ch. 678, Sec. 27. Effective January 1, 1999.)



22013.955

“Policeman” as used in this part also includes persons employed in the classifications set forth in Section 20397 for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 28. Effective January 1, 1999.)



22013.96

“Policeman” or “fireman,” as used in this part, also includes persons employed in positions set forth in Section 20395, as amended in 1984 for the purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 1998, Ch. 678, Sec. 29. Effective January 1, 1999.)



22013.97

“Policeman” or “fireman,” as used in this part, also includes persons employed in positions set forth in Section 20398 for the purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 2004, Ch. 183, Sec. 163. Effective January 1, 2005.)



22013.98

For purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)):

(a) “Fireman,” as used in this part, also includes any employee of the City of Long Beach Fire Department employed in the Marine Safety Division to perform lifeguard services and whose principal duties consist of active protection, rescue, and rendition of aid or assistance to persons injured or imperiled at beaches, lakes, flood control systems, rivers, or other bodies of open water. “Fireman” also includes employees hired to perform duties under the titles of “Superintendent of Marine Safety,” “Marine Safety Officer,” “Marine Safety Captain,” “Marine Safety Sergeant/Boat Operators,” or any equivalent successor class, of which the principal duties are customarily performed by police peace officers and include the maintenance of peace and order and the apprehension of law violators, and whose other duties are customarily performed by firemen, such as resuscitation work involving the use of special equipment.

(b) “Fireman” as used in this part, excludes persons employed on a seasonal basis or persons who perform clerical, maintenance activities, and others whose primary duties do not include active life guarding or life saving services as described in subdivision (a), even if those persons are occasionally called upon to perform life guarding or life saving services.

(Added by Stats. 2001, Ch. 793, Sec. 37. Effective January 1, 2002.)



22013.10

“Policeman” as used in this part, also includes persons employed in positions set forth in Section 20415 for the purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 1998, Ch. 678, Sec. 31. Effective January 1, 1999.)



22013.11

“Policeman” or “fireman,” as used in this part, also includes persons employed in positions set forth in Sections 20409 and 20410 for the purposes of Section 218(d)(5)(A) of the Social Security Act (42 U.S.C. Sec. 418(d)(5)(A)).

(Amended by Stats. 1998, Ch. 678, Sec. 32. Effective January 1, 1999.)



22014

“Fireman” as used in this part means any employee of the Division of Forestry, Department of Conservation, employed to perform duties now performed under the following titles: State Forester; all classes of rangers; all classes of deputy state foresters; all classes of fire prevention and law enforcement officers; all classes of foresters; all classes of forestry foreman; all classes of forestry trainees; all classes of forestry equipment and civil engineers; forestry superintendent, conservation camps; forest firetruck driver; forestry fireman; forest firefighter; equipment maintenance foreman or forestry equipment operator; or employed in any other position the principal duties of which consist of active fire suppression, and any employee of a public agency other than the state or University of California in a position designated as a fireman’s position by the board for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 33. Effective January 1, 1999.)



22014.1

“Fireman” as used in this part also means any officer or employee of a county having a population in excess of 5,000,000 who is employed by the forestry division of the county fire department and whose principal duties consist of active fire suppression for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 34. Effective January 1, 1999.)



22014.5

“Fireman” as used in this part includes persons employed as “campus firefighter” and other persons employed in positions described in Section 20412 for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Amended by Stats. 1998, Ch. 678, Sec. 35. Effective January 1, 1999.)



22015

“Member,” with respect to any retirement system, for the purposes provided in Section 218 (d)(6)(E) of the Social Security Act, shall include in addition to a member of the system any nonmember in a position in which he may elect membership.

(Amended by Stats. 1965, Ch. 662.)



22016

For the purposes of this part, persons employed by a county superintendent of schools and whose salaries are paid from the county school service fund are county employees, except that in any county where it has been determined by the board that the office of the county superintendent of schools is a separate public agency, in which case such persons are employees of the county superintendent of schools. The cost of any elections and the employer’s contribution for such employees under this part are proper charges against the county school service fund and such contribution shall be requisitioned and paid to the state as provided in Section 22550.5 of this code.

This section does not constitute a change in, but is declaratory of, preexisting law and all action heretofore taken by a county board of supervisors for coverage under the federal system of employees of the county superintendent of schools whose salaries are paid from the county school service fund, in accordance with state and federal law, is hereby ratified, confirmed and validated.

(Amended by Stats. 1979, Ch. 120.)



22017

Notwithstanding any other provision of law, the state and any public agency may establish a separate object of appropriation or a subobject of appropriation within salaries and employee benefits for the payment of compensation to employees who are on approved leaves of absence on account of sickness. The amount of compensation to be paid to employees under this object or subobject shall be that established by statute, salary ordinance or statement, except that no compensation shall be paid when an employee is on authorized leave without pay even though such leave may be on account of sickness.

(Added by Stats. 1979, Ch. 491.)



22018

(a) It is the intent of the Legislature that, to the extent possible, members of the State Teachers’ Retirement Plan earn credit towards Medicare coverage.

(b) In accomplishing the goal specified in subdivision (a), the board shall make available to school districts, community college districts, and county superintendents of schools information concerning the procedure for earning credit for social security coverage for school related service not credited under the Teachers’ Retirement Law.

(Amended by Stats. 2003, Ch. 519, Sec. 32. Effective January 1, 2004.)






ARTICLE 2 - Designation of Special Groups

22100

(a) For all purposes under this part, the following group of employees shall constitute a separate coverage group: civilian employees of National Guard units of the state who are employed pursuant to Section 90 of the National Defense Act of June 3, 1916 (32 U.S.C. Sec. 42), and paid from funds allotted to those units by the Department of Defense.

(b) The Adjutant General may enter into an agreement with the board pursuant to Section 22203 for the purpose of obtaining coverage under the federal system for these employees.

(Amended by Stats. 2006, Ch. 538, Sec. 300. Effective January 1, 2007.)



22125

For all purposes of this part relating to Section 218(c) of the Social Security Act, employees in any class or classes of positions covered by a retirement system excluded from the agreement pursuant to paragraph (3) or (5) of Section 218(c) of the Social Security Act at the time it is made applicable to such retirement system and to which the agreement does not already apply shall constitute a separate retirement system coverage group.

For the purposes of the referendum among eligible retirement system employees in such retirement system coverage group as required by Article 2 of Chapter 2 of this part and Section 218(d) of the Social Security Act, each such class shall constitute a separate retirement system.

(Added by renumbering Section 22150 by Stats. 1957, Ch. 1993.)



22126

Notwithstanding Section 22009.1, each retirement system which covers positions of policemen or firemen, or both, and other positions shall constitute a separate retirement system with respect to the positions of policemen or firemen, or both, covered by the system. Policemen and firemen shall vote separately from the other members of the system.

If the federal system is extended to any fireman’s or policeman’s position it shall be extended to them as a unit without any division of their separate retirement systems.

(Amended by Stats. 1967, Ch. 1353.)






ARTICLE 2.5 - Division of Retirement Systems

22150

Unless otherwise provided in this article, the board shall authorize a division of a retirement system upon the request of any public agency having employees in positions covered by the system or upon authorization of the Legislature. An election among members of the system shall not be required. A retirement system as defined in subdivisions (d) and (f) of Section 22009.1 shall be divided pursuant to this article only if the division is otherwise authorized by the Legislature. The board shall designate the person to conduct the division, as defined in subdivision (m) of Section 22009.1, of a retirement system.

For purposes of this section and all coverage procedures under this part subsequent to division of the retirement system defined in subdivision (g) of Section 22009.1 the University of California shall be deemed to be a public agency.

(Amended by Stats. 2005, Ch. 328, Sec. 23. Effective January 1, 2006.)



22151

The division shall be conducted in accordance with Section 218(d)(7) of the Social Security Act and applicable federal and board rules and regulations by the person or body designated under Article 2, Chapter 2 of this part to conduct a referendum in the system to be divided.

(Amended by Stats. 1959, Ch. 777.)



22151.1

A county superintendent of schools whose employees are deemed county employees may request a division and give notice of a division in anticipation of a finding that his office is a separate public agency. Upon such request, the county superintendent’s office shall be deemed to be a public agency for purposes of this article.

(Added by Stats. 1980, Ch. 316.)



22152

Upon receiving evidence satisfactory to him with respect to any division of a retirement system that the conditions specified in Section 218(d)(7) of the Social Security Act have been met, the Governor or any other state official now or hereafter authorized by federal law, shall so certify to the federal agency.

(Added by Stats. 1959, Ch. 777.)



22152.7

Notwithstanding the provisions contained in a charter of any chartered city, the legislative body of such a city may by ordinance provide that employees may either add or combine old age, survivors, and disability insurance with any existing pension system. The board subsequent to the passage of such an ordinance may, pursuant to this part, divide the retirement system of such city for coverage of members of such system under the federal system upon terms and conditions as the board and legislative body may determine.

(Added by Stats. 1965, Ch. 1515.)



22155

Whenever, on the request of the governing body of a public agency, a retirement system has been divided pursuant to this article, the board, on the request of the governing body, shall execute in conformity with Section 218 of the Social Security Act and applicable federal regulations a modification to the agreement providing for transfer to the system as defined in paragraph (1) of subdivision (m) of Section 22009.1 created by the division, the position of any member included in the system, as defined in paragraph (2) of subdivision (m) of Section 22009.1, who requests a transfer pursuant to Section 218(d)(6)(F) of the Social Security Act and board rules.

(Amended by Stats. 2005, Ch. 328, Sec. 24. Effective January 1, 2006.)



22156

(a) A division of the State Teachers’ Retirement Plan is hereby authorized by the Legislature to provide Medicare coverage for employees of a public agency, as defined in Section 22009.03, upon the request of the public agency.

(b) The division authorized by subdivision (a) shall be conducted pursuant to this article.

(c) A member of the State Teachers’ Retirement Plan on whose behalf a request is made pursuant to subdivision (a) may elect to be covered by Medicare, pursuant to Section 218 of the federal Social Security Act (42 U.S.C. Sec. 418), and applicable federal regulations if all of the following apply:

(1) The member was employed in a position covered by the plan on March 31, 1986.

(2) The member has not since been mandated into Medicare coverage due to the enactment of Public Law 99-272.

(3) The member is in a position covered or the member is eligible to elect to be covered by the retirement system on the date of the division.

(d) The public agency shall immediately make an application pursuant to Chapter 2 (commencing with Section 22200) of this part for Medicare coverage for those members who have elected to receive Medicare coverage.

(e) The effective date of the coverage may be retroactive, but not earlier than the last day of the sixth calendar year preceding the year in which the agreement or modifications, as the case may be, is submitted to the Commissioner of Social Security.

(Added by Stats. 2005, Ch. 328, Sec. 25. Effective January 1, 2006.)









CHAPTER 2 - Agreements for Coverage

ARTICLE 1 - Applications for Coverage

22200

The board is hereby authorized on behalf of the state to administer and to maintain in full force and effect the agreement entered into between the state and the Federal Security Administrator on March 9, 1951, and all modifications thereof heretofore made.

(Amended by Stats. 1999, Ch. 83, Sec. 81. Effective January 1, 2000.)



22201

The board shall, upon application by any public agency except the state, in accordance with the provisions of this part execute on behalf of the state an agreement with the federal agency for the coverage of employees of such public agency under the federal system in conformity with the provisions of Section 218 of the Social Security Act and applicable federal regulations.

(Amended by Stats. 1967, Ch. 1353.)



22201.7

The board shall upon the request of the legislative or governing body of any public agency, other than a school district, made after affirmative, secret vote of a majority of the eligible employees of the public agency in the class to be excluded, execute a modification to the agreement in conformity with federal law and regulations to exclude from coverage in any coverage group of such agency service in any class or classes of part-time positions.

(Added by Stats. 1973, Ch. 110.)



22202

With respect to employees in the coverage group defined in subdivision (a) of Section 22100, the application shall be deemed to be made by a public agency if made by the Adjutant General. With respect to employees in positions covered by the retirement system set forth in subdivision (d) of Section 22009.1, the application shall be deemed to be made by a public agency if made by the Teachers’ Retirement Board. With respect to employees in positions covered by the retirement system set forth in subdivision (g) of Section 22009.1, the application shall be deemed to be made by a public agency if made by the Regents of the University of California. With respect to employees in the coverage group defined in subdivision (l) of Section 22009.1, the application shall be deemed to be made by a public agency if made by the governing body of the public agency, as defined in Section 22009.03.

(Amended by Stats. 2005, Ch. 328, Sec. 26. Effective January 1, 2006.)



22203

Notwithstanding Section 22201, before the board shall execute on behalf of the state an agreement with the federal agency as provided in this chapter, the public agency and the board shall enter into a written agreement, that shall include provisions not inconsistent with this part that the board deems necessary in the administration of the federal system as it affects the state and the public agency and its employees.

For the purposes of this section, the state shall not be deemed to be a public agency, but nevertheless an agreement entered into pursuant to this part by the board and the Teachers’ Retirement Board or the Adjutant General or the Regents of the University of California or the governing body of a public agency, as defined in Section 22009.03, shall be deemed to be entered into by the board and a public agency.

(Amended by Stats. 2005, Ch. 328, Sec. 27. Effective January 1, 2006.)



22204

The agreement between the state and the federal agency shall include each coverage group or retirement system coverage group as to which formal request for the inclusion is made by the legislative or governing body of the employing public agency pursuant to this chapter, prior to the effective date of the agreement. For the purposes of this section, the state shall not be deemed to be a public agency, but nevertheless any formal request for the inclusion made by the Teachers’ Retirement Board upon authorization by the Legislature or by the Regents of the University of California, or by the Adjutant General, shall be deemed to be made by the governing body of an employing public agency.

(Amended by Stats. 1992, Ch. 673, Sec. 8. Effective January 1, 1993.)



22205

The legislative or governing body of every public agency having employees who are in positions not covered by any retirement system may, upon the affirmative vote of a majority of the eligible employees of such public agency or of any coverage group thereof, make formal application to the board for inclusion of such eligible employees in the said agreement.

(Added by Stats. 1955, Ch. 1441.)



22206

The legislative or governing body of every public agency having employees in positions covered by a retirement system who are ineligible to become members of such retirement system may upon the affirmative vote of a majority of the eligible employees of any coverage group of such public agency of which the employees who are ineligible to be members of such retirement system are a part, make formal application to the board for inclusion of the eligible employees of such coverage group in the said agreement; provided, that the terms of the agreement do not already apply to said positions.

(Amended by Stats. 1967, Ch. 1353.)



22207

The legislative or governing body of every public agency having employees in positions covered by a retirement system who are ineligible to become members of such retirement system may in the case of any coverage group to which said agreement already applies, and upon the affirmative vote of a majority of the eligible employees in any coverage group of such public agency of which the employees who are ineligible to be members of such retirement system are a part, make formal application to the board for inclusion of the eligible employees of such coverage group in the said agreement; provided, that the terms of the agreement do not already apply to said positions; and provided, that on the effective date specified in said agreement relating to the coverage of such employees under the federal system, such employees are ineligible to be members of any retirement system.

(Amended by Stats. 1967, Ch. 1353.)



22207.5

Whenever an affirmative vote of a majority of the eligible employees in any coverage group is required as a condition of an application under this article, such requirement shall be deemed satisfied by the signatures of a majority of such eligible employees on a written petition to the legislative or governing body requesting such application. For the purposes of such requirement an employee shall be an eligible employee in each coverage group of a public agency in which he is employed and which is included in a separate application of the public agency.

(Added by Stats. 1957, Ch. 465.)



22207.6

Notwithstanding any other provision of this part, the board may execute a modification of the agreement, in conformity with the provisions of Section 218 of the Social Security Act and applicable federal regulations adopted pursuant thereto, to include the services of employees of a public agency which has ceased to exist if, with respect to all such services, all taxes required of an employer and an employee under Sections 3101 and 3111 of the Internal Revenue Code of 1954 were reported and paid by the public agency to the Internal Revenue Service in the mistaken belief that such reporting and payment established coverage for such employees and a refund of such taxes has not been requested or made.

(Added by Stats. 1968, Ch. 257.)



22208

With respect to each retirement system coverage group, the legislative or governing body of every public agency having employees in positions covered by a retirement system, may, upon the affirmative vote of a majority of eligible retirement system employees of the retirement system coverage group at a referendum conducted in accordance with Article 2 (commencing with Section 22300) of this chapter and the rules and regulations promulgated by the board pursuant to this part, make formal application to the board for the inclusion of the employees in each retirement system coverage group in the agreement.

(Amended by Stats. 2005, Ch. 328, Sec. 28. Effective January 1, 2006.)



22209

At the request of a public agency, or as otherwise permitted by the board, any class or classes of positions covered by a retirement system which may be excluded from coverage under the federal system pursuant to paragraph (3) or (5) of Section 218(c) of the Social Security Act, and to which the agreement does not already apply, may be excluded from the agreement at the time it is made applicable to such retirement system; except that such exclusion shall not include any services to which Section 218(c)(3)(B) of the Social Security Act is applicable.

(Amended by Stats. 1999, Ch. 83, Sec. 82. Effective January 1, 2000.)



22212

Notwithstanding any other provisions of this part, the board shall execute a modification of the agreement in conformity with the provisions of Section 218 of the Social Security Act and applicable federal regulations adopted pursuant thereto, to include the services of employees in positions covered by the Judges’ Retirement System, when a majority of the eligible retirement system employees in positions covered by such system at a referendum conducted by the board pursuant to Article 2 of this chapter and Section 218(d) of the Social Security Act have voted in favor of inclusion in the federal system.

(Added by Stats. 1955, Ch. 1441.)



22215

All acts and proceedings heretofore taken under this part by or on behalf of the state or any other public agency for inclusion of its employees in the federal system and all modifications to the agreement executed by the board pursuant to such acts and proceedings are hereby confirmed, validated and declared legally effective. This provision shall operate to supply such legislative authorization as may be necessary to validate such acts, proceedings, and modifications based thereon as the Legislature could have provided for inclusion of such employees in the federal system.

(Repealed and added by Stats. 1978, Ch. 1180.)






ARTICLE 2 - Retirement System Referendums

22300

Unless otherwise provided in this article the board shall authorize a referendum among the eligible employees of any retirement system coverage group upon the request of the legislative or governing body of any public agency having employees in such retirement system coverage group.

(Amended by Stats. 1967, Ch. 1353.)



22301

In the case of employees in positions covered by a retirement system as set forth in subdivision (i) of Section 22009.1, such request may be made by such officials as the board deems necessary to carry out the provisions of this part as they relate to such system.

(Amended by Stats. 1965, Ch. 662.)



22302

In the case of employees in positions covered by the retirement system set forth in subdivision (d) of Section 22009.1, the Teachers’ Retirement Board shall conduct the referendum; if the referendum is authorized by the Legislature.

In the case of employees in positions covered by the retirement system set forth in subdivision (g) of Section 22009.1 the board shall authorize the referendum upon the request of the Regents of the University of California and the regents shall conduct the referendum.

In the case of employees in positions covered by the retirement system set forth in subdivision (l) of Section 22009.1, the board shall authorize the referendum upon the request of the governing body of a public agency, as defined by Section 22009.03.

(Amended by Stats. 2005, Ch. 328, Sec. 29. Effective January 1, 2006.)



22303

In the case of employees in positions covered by the retirement systems set forth in subdivision (f) of Section 22009.1, the board shall conduct each such referendum; provided, that each such referendum is authorized by the Legislature.

(Amended by Stats. 1971, Ch. 1300.)



22304

The referendum shall be conducted, and the Governor or any other state agency or state official now or hereafter authorized by federal law shall designate an agency or individual to supervise its conduct, in accordance with the requirements of Section 218(d) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the State or by a political subdivision or agency thereof should be excluded from or included under an agreement under this chapter. The notice of referendum required by Section 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient to inform the employees of the rights and benefits which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject if their services are included under an agreement under this part. Such statement shall include a general explanation of the modification, if any, of the existing retirement plan that may result therefrom. It is not intended that any modification of any existing retirement plan must result, nor that a plan of maintaining full benefits of the local system together with full benefits of the federal system shall be precluded.

(Added by Stats. 1955, Ch. 1441.)



22305

Upon receiving evidence satisfactory to him that with respect to any referendum the conditions specified in Section 218(d)(3) of the Social Security Act have been met, the Governor or any other state official now or hereafter authorized by federal law shall so certify to the federal agency.

(Added by Stats. 1955, Ch. 1441.)



22307

If for any reason it is determined that any eligible retirement system employee was not given an opportunity to vote in the referendum conducted with respect to the retirement system of which he was a member at the time of the referendum, or that an employee who was permitted to vote in such referendum was not an eligible retirement system employee at that time, such determination shall not invalidate the results of such referendum if a majority of the eligible retirement system employees under such retirement system voted in such referendum in favor of inclusion under the federal system.

(Added by Stats. 1955, Ch. 1441.)



22308

This article does not apply to a retirement system composed of the positions of members of a divided system who desire coverage under the federal system as defined in subdivision (m) of Section 22009.1 and wherever in this part the conduct of a referendum is made a condition, the condition shall be fully satisfied by compliance with Article 2.5 (commencing with Section 22150) of Chapter 1 as to that retirement system.

(Amended by Stats. 2005, Ch. 328, Sec. 30. Effective January 1, 2006.)









CHAPTER 3 - Administration of Old Age and Survivors’ Insurance Program

ARTICLE 1 - General Administration Provisions

22500

The board shall promulgate rules and regulations to carry into effect the provisions of this part in conformity with Section 218 of Title II of the Social Security Act and federal regulations adopted pursuant thereto, including, but not limited to, the conditions, method and procedure to be followed in the conduct of the referendums provided for in Article 2 of Chapter 2 of this part.

(Added by Stats. 1955, Ch. 1441.)



22501

The board, with the approval of the Department of General Services, may designate other state agencies to perform work, furnish services, materials, or equipment, or otherwise assist in the administration of this part in accordance with this code relating to interagency services and the payment therefor now or hereafter made.

The proportionate share of amounts charged to the board by such agencies pursuant to such designation by the board, and, notwithstanding Section 11044, charges for all legal services rendered by the office of the Attorney General to the board pursuant to this part, shall be assessed against each public agency under the agreement, in accordance with the provisions of Section 22551.

(Amended by Stats. 1984, Ch. 193, Sec. 49.)



22502

Agreements as defined in Section 22006, and all applications and agreements and contracts and any amendments thereto between the board and the Adjutant General, the Teachers’ Retirement Board, the Regents of the University of California, and any public agency, except the state, executed by the board pursuant to this part are hereby excepted from the provisions of Section 13370, and of any other statutory provision that would otherwise require the approval of any of those agreements and contracts and any amendments thereto by any other state officer or agency.

(Amended by Stats. 2003, Ch. 519, Sec. 35. Effective January 1, 2004.)



22503

The board may delegate to the executive officer authority to perform any act within the power of the board itself to perform under this part. The executive officer may delegate to his or her subordinates any act or duty unless the board, by motion or resolution recorded in the minutes, has required the executive officer to act personally.

(Amended by Stats. 1986, Ch. 637, Sec. 9.)






ARTICLE 2 - Administrative Cost Assessment and Financial Obligations

22550

For the purposes of this article, the term “public agency” includes the Board of Regents of the University of California.

(Added by Stats. 1955, Ch. 1441.)



22550.5

A school district whose employees in positions covered under a retirement system, as defined in subdivision (c) of Section 22009.1, are included in the agreement, shall be subject to all obligations and liabilities imposed on a public agency under this article.

(Amended by Stats. 1987, Ch. 728, Sec. 9.)



22551

The board may charge or assess each public agency and each public agency shall pay and reimburse the state at such times and in such amounts as the board may charge or assess, which amounts may differ from public agency to public agency, the public agency’s proportionate share of any and all costs incurred by the state in the administration of the federal system as it affects the public agency and its employees. Such charges or assessments shall be determined by the board in a manner approved by the Department of Finance and may be charged or assessed either in arrears or on the basis of anticipated costs not to exceed one year in advance. There shall be added to the amount of each such assessment, delinquent 90 days after a notice thereof was mailed by the board, a penalty of 10 percent of the amount thereof. Such penalties when collected shall be paid into the Treasury and credited as revenue to the General Fund.

(Amended by Stats. 1974, Ch. 1221.)



22552

The board may charge or assess each public agency and each public agency shall pay and reimburse the state at such times and in such amounts as the board may determine, the approximate cost to the state of any and all work and services relating to a division under Article 2.5 (commencing with Section 22150) of Chapter 1 or the referendum provided by Article 2 (commencing with Section 22300) of Chapter 2 and requested by the agency. The charges or assessments shall be determined by the board in a manner approved by the Department of Finance.

(Amended by Stats. 1984, Ch. 193, Sec. 51.)



22553

Each public agency included in the agreement between the board and the federal agency pursuant to the provisions of this part shall be liable for the contributions required of an employer under the provisions of Section 3111 of the Internal Revenue Code of 1954 and the portion required to be withheld from the salaries and wages of the employees as required under the provisions of Section 3101 of the Internal Revenue Code of 1954.

(Added by Stats. 1955, Ch. 1441.)



22554

Every public agency included in the agreement between the board and the federal agency may withhold from wages and salaries paid by them to officers and employees covered by the said agreement that portion required to be withheld from the salaries and wages of employees under the provisions of Section 3101 of the Internal Revenue Code of 1954, including contributions due on wages paid for services previously performed after the effective date of coverage where retroactive coverage has been requested by the public agency.

(Added by Stats. 1955, Ch. 1441.)



22555

Every public agency included in the agreement shall upon written request of the board pay to the board any and all sums of money that the State may be obligated to pay or forfeit to the Federal Government, by reason of any failure on the part of any such public agency for any cause or reason to pay any contributions, interest, penalties, or any other amounts required by the agreement and federal regulations adopted pursuant thereto at the time and in such amounts as required by said agreement or said federal regulations. The board, in lieu of collection from the public agency, may offset any such sum which does not exceed one dollar ($1) in amount against excesses in the Old Age and Survivors Insurance Revolving Fund which are subject to transfer between the fund and the appropriation available for support of the board as provided in Section 22603.

(Amended by Stats. 1957, Ch. 465.)



22556

Any public agency on whose behalf the board has made any advances of money as provided in Section 22601 shall reimburse the State in the amount of any such advances, together with interest at the rate of 6 percent per annum from the time of such advance; provided, that there shall be no interest charge in any instance in which the amount of interest, if charged, would be less than one dollar ($1). Such interest when collected shall be paid into the Treasury and credited as revenue to the General Fund.

(Amended by Stats. 1957, Ch. 465.)



22557

No statute of this State shall limit the time within which the board may enforce the payment of any amount payable to this State by a public agency pursuant to the provisions of this part by civil action or any other remedy.

(Added by Stats. 1955, Ch. 1441.)



22558

The board or the state officer or agency designated to assist in the administration of this part, may audit the books and records of any public agency having employees in positions covered by the agreement. Such audits shall be restricted to the extent necessary to make a determination of the public agency’s liability for employer and employee contributions, penalties and interest required under the terms of the agreement.

(Added by Stats. 1955, Ch. 1441.)



22559

Every public agency included in the agreement between the board and the federal agency shall submit all wage, contribution, and other reports required to fulfill the obligations of the state under the federal system. In the event of a failure or refusal to submit such reports, the board or the state officer or agency designated to assist in the administration of this part may audit the books and records of such public agency to the extent necessary to determine the public agency’s liability for employer and employee contributions, penalties and interest required under the terms of the agreement. The cost of such audits as determined by the board in a manner approved by the Department of General Services shall be assessed against such public agency and each public agency so assessed shall reimburse the state for such cost.

(Amended by Stats. 1967, Ch. 1353.)



22560

The board may charge or assess each public agency as defined in Section 22009.03 and each public agency shall pay and reimburse the state at the times and in the amounts as the board may determine, the approximate cost to the state, of any and all work, services, equipment, and other administrative costs relating to a division under Article 2.5 (commencing with Section 22150) of Chapter 1 of this part or the referendum provided by Article 2 (commencing with Section 22300) of Chapter 2 of this part and requested by the agency. The charges may differ from public agency to public agency.

(Amended by Stats. 2005, Ch. 328, Sec. 31. Effective January 1, 2006.)






ARTICLE 3 - OASI Revolving Fund

22600

The Old Age and Survivors’ Insurance Revolving Fund is continued in existence. Notwithstanding Section 13340, all money in the revolving fund is appropriated without regard to fiscal years to the board to carry out the provisions of this part.

(Amended by Stats. 1991, Ch. 892, Sec. 6. Effective October 14, 1991.)



22601

The Old Age and Survivors’ Insurance Revolving Fund may be used by the board for the following purposes and for any other purposes necessary to carry out the provisions of this part:

(1) To reimburse any appropriation available for the support of the board or of any state office or agency designated by the board to assist in the administration of the provisions of this part.

(2) To advance on behalf of any public agency or agencies any part or all of the contributions required to be paid by them pursuant to Sections 22553, 22554 and 22555 of this code.

(3) To advance on behalf of any public agency or agencies any sums of money the State may be obligated to pay or forfeit to the Federal Government from and after October 30, 1950, by reason of any failure of any such public agency or agencies for any cause or reason to pay the contributions, penalties or interest required by the agreement and federal regulations adopted pursuant thereto at such times and in such amounts as required by the agreement and the said federal regulations.

(4) To make refunds to any public agency or agencies of contributions, penalties, interest, reimbursements, or other amounts received from any such public agency or agencies as overpayments or paid by them in error.

(5) To make any and all payments which the State may be required to make to the Federal Government pursuant to the agreement and federal regulations adopted pursuant thereto.

(Added by Stats. 1955, Ch. 1441.)



22602

With the exception of penalties and interest as provided by Sections 22551 and 22556, any and all moneys received by the board from public agencies under the provisions of this part may be deposited in such revolving fund.

(Added by Stats. 1955, Ch. 1441.)



22603

Deficiencies or excesses occurring in the Old Age and Survivors’ Insurance Revolving Fund by reason of differences of a fraction of a cent in contributions or other amounts paid by a public agency under the provisions of this part shall be offset proportionately against the charges or assessments for administrative costs provided by Section 22551. Such offsets shall be applied annually by transfer between the said revolving fund and the appropriation available for the support of the board and upon request of the board the State Controller shall make such transfers.

(Added by Stats. 1955, Ch. 1441.)












PART 5 - THE PUBLIC EMPLOYEES' MEDICAL AND HOSPITAL CARE ACT

CHAPTER 1 - Public Employees’ Health Benefits

ARTICLE 1 - General Provisions

22750

This part may be cited as the Public Employees’ Medical and Hospital Care Act. As used in any contract or statute, the term “Meyers-Geddes State Employees’ Medical and Hospital Care Act” shall be construed to refer to and mean the Public Employees’ Medical and Hospital Care Act.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22751

It is the purpose of this part to do all of the following:

(a) Promote increased economy and efficiency in state service.

(b) Enable the state to attract and retain qualified employees by providing health benefit plans similar to those commonly provided in private industry.

(c) Recognize and protect the state’s investment in each permanent employee by promoting and preserving good health among state employees.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22753

The provisions of this part shall be controlling over any memorandum of understanding reached pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, except as otherwise provided by this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22755

The provisions of this part shall become operative with respect to employees and annuitants of the University of California upon filing with the board a resolution adopted by the Regents of the University of California electing to be subject to the provisions of this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)






ARTICLE 2 - Definitions

22760

“Annuitant” means:

(a) A person, other than a National Guard member defined in Section 20380.5, who has retired within 120 days of separation from employment and who receives a retirement allowance under any state or University of California retirement system to which the state was a contributing party.

(b) A surviving family member receiving an allowance in place of an annuitant who has retired as provided in subdivision (a), or as the survivor of a deceased employee under Section 21541, 21546, 21547, or 21547.7, or similar provisions of any other state retirement system.

(c) A person who has retired within 120 days of separation from employment with a contracting agency as defined in Section 22768 or, if applicable, consistent with the provisions of subdivision (b) of Section 22893, and who receives a retirement allowance from the retirement system provided by that employer, or a surviving family member who receives the retirement allowance in place of the deceased.

(d) A judge who receives the benefits provided by subdivision (e) of Section 75522.

(e) A person who was a state member for 30 years or more and who, at the time of retirement, was a local member employed by a contracting agency.

(f) A Member of the Legislature or an elective officer of the state whose office is provided by the California Constitution, who has at least eight years of credited service, and who meets the following conditions:

(1) Permanently separates from state service on or after January 1, 1988, and not more than 10 years before or 10 years after his or her minimum age for service retirement, or is an inactive member of the Legislators’ Retirement System pursuant to Section 9355.2.

(2) Receives a retirement allowance under a state retirement system supported in whole or in part by state funds other than the University of California Retirement System.

(g) An exempt employee who meets all of the following conditions:

(1) Has at least 10 years of credited state service that includes at least 2 years of credited service while an exempt employee.

(2) Permanently separates from state service on or after January 1, 1988, and not more than 10 years before or 10 years after his or her minimum age for service retirement.

(3) Receives a retirement allowance under a state retirement system supported in whole or in part by state funds other than the University of California Retirement System.

(h) A person receiving a survivor allowance pursuant to Article 3 (commencing with Section 21570) of Chapter 14 of Part 3 provided that he or she was eligible to enroll in a health benefit plan on the date of the member’s death, on whose account the survivor allowance is payable.

(i) (1) A family member of a deceased retired member of the State Teachers’ Retirement Plan, if the deceased member meets the following conditions:

(A) Retired within 120 days of separation from employment.

(B) Retired before the member’s school employer elected to contract for health benefit coverage under this part.

(C) Prior to his or her death, received a retirement allowance that did not provide for a survivor allowance to family members.

(2) The family member shall elect coverage as an annuitant within one calendar year from the date that the deceased member’s school employer elected to contract for health benefit coverage under this part.

(j) A person who reinstates benefits pursuant to subparagraph (ii) of paragraph (2) of subdivision (d) of Section 7522.57.

(Amended by Stats. 2013, Ch. 526, Sec. 24.5. Effective January 1, 2014.)



22762

“Board” means the Board of Administration of the Public Employees’ Retirement System.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22764

“Carrier” means a private insurance company holding a valid outstanding certificate of authority from the Insurance Commissioner, a medical society or other medical group, a nonprofit membership corporation lawfully operating under Section 10270.5 of the Insurance Code, a health care service plan as defined under subdivision (f) of Section 1345 of the Health and Safety Code, or a health maintenance organization approved under Title XIII of the federal Public Health Services Act (42 U.S.C. Sec. 201 et seq.) that is lawfully engaged in providing, arranging, paying for, or reimbursing the cost of personal health services under insurance policies or contracts, medical and hospital service agreements, membership contracts, or the like, in consideration of premiums or other periodic charges payable to it.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22766

“Complementary annuitant premium” means the additional amount to be paid by an annuitant whose allowance falls below the premium required to maintain enrollment in the chosen health benefit plan.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22768

“Contracting agency” means an entity that meets the eligibility criteria set forth in Section 22920 that has elected to be subject to this part pursuant to Section 22922.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22770

“Domestic partner” means an adult in a domestic partnership, as defined in Section 22771, with an employee or annuitant of an employer subject to this part, who is eligible for enrollment pursuant to Section 22818.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22771

A “domestic partnership” means either of the following:

(a) Two people who meet all of the criteria set forth in Section 297 or 299.2 of the Family Code.

(b) Two people who meet all of the criteria of a domestic partnership, as defined by the governing board of a contracting agency, if the contracting agency adopted that definition prior to January 1, 2000.

(Amended by Stats. 2005, Ch. 418, Sec. 15. Effective January 1, 2006.)



22772

(a) “Employee” means:

(1) An officer or employee of the state or of any agency, department, authority, or instrumentality of the state, including the University of California.

(2) An employee who is employed by a contracting agency and participates in a publicly funded retirement system provided by the contracting agency, or an officer or official of a contracting agency.

(3) An annuitant receiving a retirement allowance pursuant to Section 21228 who is employed by a contracting agency.

(4) A teaching associate, lecturer, coach, or interpreter employed by the California State University who is appointed to work in an academic year classification for at least six weighted teaching units for one semester, or for at least six weighted teaching units for two or more consecutive quarter terms. This paragraph does not apply to a state member employed by the California State University, unless provided for in a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 or authorized by the Trustees of the California State University for employees excluded from collective bargaining.

(5) All employees in job classes specified in subdivision (a) of Section 14876.

(6) An individual not described in paragraphs (1) to (5), inclusive, who is both of the following:

(A) A “full-time employee” of the state or a contracting agency within the meaning of Section 4980H of Title 26 of the United States Code and applicable United States Treasury Department regulations and interpretive guidance.

(B) Designated in writing as an employee for purposes of this section by the state or the contracting agency, as applicable.

(b) Except as otherwise provided by this part, “employee” does not include any of the following:

(1) A person employed on an intermittent, irregular, or less than half-time basis, or an employee similarly situated.

(2) A National Guard member described in Section 20380.5.

(Amended by Stats. 2013, Ch. 778, Sec. 7. Effective January 1, 2014.)



22773

“Employer” means the state or any contracting agency that is subject to this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22774

“Exempt employee” means an employee exempt from civil service pursuant to subdivision (a), (c), (f), or (g) of Section 4 of Article VII of the California Constitution, or an exempt employee of the Attorney General or Legislative Counsel appointed pursuant to subdivision (m) of Section 4 of Article VII of the California Constitution.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22775

“Family member” means an employee’s or annuitant’s spouse or domestic partner and any child, including an adopted child, a stepchild, or recognized natural child. The board shall, by regulation, prescribe age limits and other conditions and limitations pertaining to children.

(Amended by Stats. 2010, Ch. 639, Sec. 22. Effective January 1, 2011.)



22777

“Health benefit plan” means any program or entity that provides, arranges, pays for, or reimburses the cost of health benefits.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22778

“Medicare health benefit plan” means a health benefit plan that provides benefits in coordination with Medicare Parts A and B, including, but not limited to, a managed Medicare health benefit plan providing coverage through the Medicare+Choice program or a Medicare supplement health benefit plan that provides coverage in coordination with the traditional Medicare program.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22779

“Out-of-state employee” means an employee permanently assigned to perform his or her duties outside of the state. An employee is permanently assigned out-of-state if the assignment is intended to exceed four months.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22781

“Prefunding” means the making of periodic payments by an employer to partially or completely amortize the unfunded actuarial obligation of the employer for health benefits provided to annuitants and their family members.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22783

“School employer” means a contracting agency that is a school district, county board of education, personnel commission of a school district, a county superintendent of schools, or a community college district.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22785

“Special district” means a nonprofit, self-governed public agency located within the state, comprised solely of public employees, and performing a governmental function.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22787

“System” means the California Public Employees’ Retirement System.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)






ARTICLE 3 - The Board of Administration

22790

The provisions of this part shall be administered by the board. The members of the board shall receive no salary for performance of their duties and responsibilities under this part, but shall be reimbursed for actual and necessary expenses incurred in connection therewith.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22792

All laws governing the organization, procedures, and administrative duties and responsibilities of the board shall be applicable to the board in its administration of the provisions of this part, to the extent that they are not in conflict with or inconsistent with the provisions of this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22793

The board shall, in accordance with this part, approve health benefit plans, and may contract with carriers offering health benefit plans.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22794

The board shall have all powers reasonably necessary to carry out the authority and responsibilities expressly granted or imposed upon it under this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22795

Irrespective of the provisions of Sections 1090 and 1091, a board member who is an officer of a life insurer may participate in all board activities in administering the provisions of this part, except that he or she may not vote on the question of whether a contract should be entered into or approval should be given concerning any health benefit plan in which the board member has a financial interest, as defined in the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)).

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22796

(a) The board shall, pursuant to the Administrative Procedure Act, adopt all necessary rules and regulations to carry out the provisions of this part including, but not limited to, any of the following:

(1) Regulations establishing the following:

(A) The scope and content of a basic health benefit plan.

(B) Reasonable minimum standards for health benefit plans.

(C) The time, manner, method, and procedures for determining whether approval of a health benefit plan should be withdrawn.

(2) Regulations pertaining to any other matters that the board may be expressly authorized or required to provide for by rule or regulation by the provisions of this part.

(b) In adopting rules and regulations, the board shall be guided by the needs and welfare of individual employees, particular classes of employees, the state and contracting agencies, as well as prevailing practices in the field of medical and hospital care.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22797

(a) The board or an authorized representative may perform audits of each employer and may, at a specified time and place, require the employer to provide information or make available for examination and copying books, papers, data, and records, including, but not limited to, personnel and payroll records, as deemed necessary by the board to determine compliance with the provisions of this part.

(b) Before initiating an audit, the board shall notify the subject of the audit of the estimated time required to complete the audit. The estimate shall be based upon various factors, including, but not limited to, the following:

(1) The number of employees.

(2) Employment classifications.

(3) Benefits.

(4) Contract provisions.

(5) Geographical location.

(6) Time required for audits of comparable entities.

(7) Additional time factors raised by the subject of the audit.

(c) If an audit requires an excess of the time estimated, the board may assess a reasonable charge upon the employer to recover additional costs incurred for the excess time to complete the audit. A contracting agency shall not be assessed for delays during the course of an audit that are reasonably outside of the agency’s control.

(d) The information obtained from an employer shall remain confidential.

(Amended by Stats. 2011, Ch. 107, Sec. 2. Effective January 1, 2012.)






ARTICLE 4 - Eligibility

22800

(a) An employee or annuitant is eligible to enroll in an approved health benefit plan, in accordance with this part and the regulations of the board.

(b) Regulations may provide for the exclusion of employees on the basis of the nature, conditions, and type of their employment, including, but not limited to, short-term appointments, seasonal or intermittent employment, and employment of a like nature. However, no employee may be excluded solely on the basis of the hazardous nature of the employment.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22802

(a) An annuitant whose retirement allowance is not sufficient to pay his or her required contribution for the health benefit plan in which he or she is enrolled may only remain enrolled if the annuitant pays to the board the balance of the contributions plus the related administrative costs, as determined by the board.

(b) (1) The annuitant shall pay the complementary annuitant premium by remitting to the board quarterly payments in advance, or by alternative monthly payment as determined by the board.

(2) The board may charge each annuitant who elects to pay the complementary annuitant premium an initial setup charge and a monthly maintenance charge, in amounts sufficient to ensure the ongoing support of the complementary annuitant premium program.

(3) If payments are not received by the 10th of the month for the following month, coverage shall be terminated and may not be resumed until the next open enrollment period.

(c) Upon receipt of a written application, the benefits provided by this section shall commence on the first day of the month following receipt of the application and the payment required by the board.

(d) The board has no duty to identify, locate, or notify any annuitant who may be eligible for the benefit provided by this section.

(e) Any complementary annuitant premium or any balance of unpaid health benefit plan premiums that accrues and remains unpaid at the time of the death of an annuitant shall be paid in accordance with the sequence prescribed in Section 21506.

(f) All moneys received pursuant to this section shall be deposited in the Public Employees’ Contingency Reserve Fund in the account provided by subdivision (f) of Section 22910.

(Amended by Stats. 2014, Ch. 28, Sec. 50. Effective June 20, 2014.)



22803

An out-of-state employee shall be eligible for enrollment, in accordance with reasonable rules as the board may prescribe, to receive the benefits provided by this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22805

An employee receiving full-time service credit pursuant to Section 20900 may continue enrollment in a health benefit plan.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22806

(a) With respect to state officers and employees, a permanent intermittent employee who has an appointment of more than six months and works at least half-time shall be eligible to enroll in a health benefit plan within 60 calendar days after having been credited with a minimum of 480 paid hours within a designated six-month period. The designated six-month periods are January 1 to June 30, inclusive, and July 1 to December 31, inclusive, of each calendar year. To continue benefits, a permanent intermittent employee must be credited with a minimum of 480 paid hours in a designated six-month period or 960 paid hours in two consecutive periods.

(b) Permanent intermittent employees who are represented by State Bargaining Unit 6 may enroll in a health benefit plan within 60 calendar days following graduation from the academy of the Department of Corrections or the Department of the Youth Authority. To continue benefits, a permanent intermittent employee must be credited with a minimum number of hours, as provided in subdivision (a).

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22807

(a) Notwithstanding subdivision (b) of Section 22772, a contracting agency may, by resolution filed with the board, deem all permanent or regular employees, except members of the State Teachers’ Retirement Plan, who have an appointment of six months or longer but are employed less than half-time, to be employees subject to this part.

(b) Notwithstanding subdivision (b) of Section 22772, a contracting agency with employees who are members of the State Teachers’ Retirement Plan may, by resolution filed with the board, deem any of the following to be employees subject to this part:

(1) Regular, permanent, probationary, or temporary employees or substitutes who have an appointment for at least a semester, for six months, or for half of the school year, but are employed less than half-time.

(2) Substitutes who have an appointment for 100 days or more in the school year.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22808

An employee enrolled in a health benefit plan under this part shall be entitled to have his or her coverage and the coverage of any family members continued for the duration of a leave of absence, upon his or her application and upon assuming payments of the contributions otherwise required of the employer, if any of the following apply:

(a) A leave of absence is granted to the employee without pay under the State Civil Service Act and the rules or regulations of the Department of Human Resources, or other comparable leave.

(b) The employee is laid off and has not yet obtained other employment, for a period of up to one year.

(c) The employee is employed by the California State University and is granted a leave of absence for more than half-time.

(Amended by Stats. 2012, Ch. 665, Sec. 148. Effective January 1, 2013.)



22809

An employee of a contracting agency and his or her family members may continue enrollment in a health benefit plan under this part if the employee is granted a leave of absence by the contracting agency for military duty. The coverage may continue for up to one year.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22810

A Member of the Legislature may enroll in a health benefit plan. The contributions of the member shall be the total cost of his or her coverage and the coverage of any family members, less the amount contributed pursuant to Section 8901.6 by the state.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22811

Notwithstanding any other provision of this part, a former Member of the Legislature who has served six or more years as a Member of the Legislature may elect, within 60 days after permanent separation from state service, to enroll or continue enrollment in a health benefit plan and dental care plan provided to annuitants. Upon that election, the former member shall pay the total premiums related to that coverage and an additional 2 percent thereof for the administrative costs incurred by the board and the Department of Human Resources in administering this section.

The health and dental benefits shall be provided without discrimination as to premium rates or benefits coverage. A person who subsequently terminates his or her coverage under this section may not reenroll pursuant to this section.

(Amended by Stats. 2012, Ch. 665, Sec. 149. Effective January 1, 2013.)



22812

(a) A former legislative employee who separates from employment while enrolled in a health benefit plan provided by his or her employer, by reason of layoff, involuntary termination, or retirement may enroll in a health benefit plan within 60 days of separation from employment and, thereupon, shall be deemed to have been enrolled on the date of the separation from employment.

(b) An eligible survivor of a legislative employee who was enrolled in a health benefit plan provided by the employer at the time of death may, within 60 days of the death of the employee, enroll in a health benefit plan and, thereupon, shall be deemed to have been enrolled on the date of the employee’s death.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22814

(a) A judge who retires pursuant to Chapter 11 (commencing with Section 75000) of Title 8, but is not yet receiving a pension, may continue his or her coverage and the coverage of any family members for the duration of the leave of absence, upon his or her application and upon assuming payment of the contributions otherwise required of the employer.

(b) (1) A judge who leaves judicial office pursuant to subdivision (b) of Section 75521 and has not attained 65 years of age may continue his or her coverage and the coverage of any family members upon assuming payment of the contributions otherwise required of the employer. The judge shall also pay an additional 2 percent of the premium amount to cover administrative expenses incurred by the system or the Department of Human Resources.

(2) An election to continue coverage under this subdivision shall be made within 60 days of permanent separation. A retired judge who cancels that coverage may not reenroll.

(3) Upon attaining 65 years of age, a retired judge who has continuous and uninterrupted coverage pursuant to this subdivision shall be entitled to the applicable employer contribution.

(Amended by Stats. 2012, Ch. 665, Sec. 150. Effective January 1, 2013.)



22815

(a) The following persons are eligible for enrollment as provided in this section:

(1) A Member of the Legislature or an elective officer of the state whose office is provided by the California Constitution who meets all of the following conditions:

(A) Has at least eight years of credited service.

(B) Permanently separates from state service on or after January 1, 1988, and more than 10 years before his or her minimum age for service retirement, or is an inactive member of the Legislators’ Retirement System pursuant to Section 9355.2.

(C) Elects to remain a member of a state retirement system supported in whole or in part by state funds, other than the University of California Retirement System.

(2) An exempt employee who meets all of the following conditions:

(A) Has at least 10 years of credited state service that includes at least two years of credited service while an exempt employee.

(B) Permanently separates from state service on or after January 1, 1988, and more than 10 years before his or her minimum age for service retirement.

(C) Elects to remain a member of a state retirement system supported in whole or in part by state funds, other than the University of California Retirement System.

(b) During the period he or she is not yet receiving a retirement allowance, a person described by subdivision (a) may continue enrollment in a health benefit plan or dental care plan without discrimination as to premium rates or benefit coverage, upon assuming payment of the contributions otherwise required of the former employer on account of his or her enrollment and the employee contribution. The person shall also pay an additional 2 percent of the premium amount to cover administrative expenses incurred by the system or the Department of Human Resources. An election to continue coverage under this section shall be made within 60 days of permanent separation.

(c) A person who receives coverage pursuant to this subdivision, and subsequently terminates that coverage, may not be allowed to reenroll and may not enroll as an annuitant pursuant to subdivision (d).

(d) Upon retirement and receipt of a retirement allowance, a person described in subdivision (b) may elect to continue enrollment in a health benefit plan or dental care plan without discrimination as to premium rates or benefit coverage, at which time the state shall assume payment of the employer contribution and the person shall thereafter be deemed an annuitant.

(e) The board has no duty to locate or notify any person who may be eligible to enroll pursuant to this section.

(Amended by Stats. 2012, Ch. 665, Sec. 151. Effective January 1, 2013.)



22816

(a) A person who meets all of the criteria of an annuitant, as defined in subdivision (f) or (g) of Section 22760, other than the condition of receiving a retirement allowance under a retirement system supported in whole or in part by state funds, may continue enrollment in a health benefit plan or dental care plan provided to annuitants without discrimination as to premium rates or benefits coverage, upon assuming payment of the contributions otherwise required of the former employer on account of his or her enrollment and the employee contribution. The person shall also pay an additional 2 percent of the premium amount to cover administrative expenses incurred by the system or the Department of Human Resources. An election to continue coverage under this section shall be made within 60 days of permanent separation.

(b) A person who receives coverage pursuant to this subdivision who subsequently terminates that coverage may not reenroll. However, termination under this subdivision does not affect an annuitant’s rights under Section 22817. The benefits authorized by Section 22817 and this section are separate and distinct benefits.

(c) The board has no duty to locate or notify any person who may be eligible to enroll pursuant to this section.

(Amended by Stats. 2012, Ch. 665, Sec. 152. Effective January 1, 2013.)



22817

(a) An annuitant, as defined in subdivision (f) or (g) of Section 22760, may, upon assuming payment of the employee contribution, enroll in a health benefit plan or dental care plan without discrimination as to premium rates or benefit coverage, at which time the state shall assume payment of the employer contribution.

(b) The board has no duty to locate or notify any person who may be eligible to enroll pursuant to this section.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22818

(a) In order to receive any benefit provided by this part, an employee or annuitant shall provide, upon request of the board, any of the following:

(1) Proof in a manner designated by the board that the employee or annuitant and his or her domestic partner have filed a valid Declaration of Domestic Partnership pursuant to Section 298.5 of the Family Code or have established a valid domestic partnership, as defined by his or her contracting agency in accordance with subdivision (b) of Section 22771.

(2) A marriage certificate.

(3) A signed statement indicating that the employee or annuitant agrees that he or she may be required to reimburse the employer, the health benefit plan, and the system for any expenditures made for medical claims, processing fees, administrative expenses, and attorney’s fees on behalf of the family member, if any of the submitted documentation is found to be inaccurate or fraudulent.

(b) The employee or annuitant shall notify the employer or the board when a marriage is dissolved or a domestic partnership has terminated, as required by subdivision (c) of Section 299 of the Family Code, or as required by his or her contracting agency in accordance with subdivision (b) of Section 22771.

(Amended by Stats. 2005, Ch. 418, Sec. 17. Effective January 1, 2006.)



22819

(a) A family member of a deceased employee of a contracting agency who is validly enrolled or is eligible for enrollment hereunder on the date of the employee’s death is deemed to be an annuitant under Section 22760, pursuant to regulations prescribed by the board.

(b) A contracting agency shall remit the amounts required under Section 22901 as well as the total amount of the premium required from the employer and enrollees hereunder in accordance with regulations of the board. Enrollment of the annuitant and eligible family members shall be continuous following the death of the employee, or the effective date of enrollment, so long as the surviving family members meet the eligibility requirements of Section 22775 and regulations pertinent thereto. Failure to timely pay the required premiums and costs or the cancellation of coverage by the annuitant shall terminate coverage without the option to reenroll. The contracting agency may elect to require the family members to pay all or any part of the employer premium for enrollment.

(c) This section shall apply to a contracting agency only upon the filing with the board of a resolution of its governing board electing to be subject to this section.

(Amended by Stats. 2005, Ch. 418, Sec. 19. Effective January 1, 2006.)



22819.1

(a) A family member of a deceased annuitant who retired from a contracting agency prior to the effective date of the agency’s contract to provide health coverage under this part, and who was validly enrolled in the agency’s health plan on the day prior to the effective date of the contract under this part, but who does not receive an allowance in place of the annuitant, is deemed to be an annuitant for purposes of Section 22760, pursuant to regulations prescribed by the board.

(b) A contracting agency shall remit the amounts required under Section 22901 as well as the total amount of the premium required from the employer and enrollees in accordance with regulations of the board. Enrollment of the eligible family members shall be continuous following the death of the annuitant, or the effective date of enrollment, as applicable, so long as the surviving family members meet the eligibility requirements of Section 22775 and any regulations promulgated with respect to that section. Either a failure to timely pay the required premiums and associated costs of the coverage or the cancellation of coverage shall terminate the coverage without the option to reenroll. The contracting agency may elect to require the family members to pay all or any part of the employer premium for enrollment.

(c) This section shall apply to a contracting agency only upon the filing with the board of a resolution of its governing board electing to be subject to this section.

(Added by Stats. 2010, Ch. 639, Sec. 24. Effective January 1, 2011.)



22820

(a) Upon the death, on or after January 1, 2002, of a firefighter employed by a county, city, city and county, district, or other political subdivision of the state, a firefighter employed by the Department of Forestry and Fire Protection, a firefighter employed by the federal government who was a resident of this state and whose regular duty assignment was to perform firefighting services within this state, or a peace officer as defined in Section 830.1, 830.2, 830.3, 830.31, 830.32, 830.33, 830.34, 830.35, 830.36, 830.37, 830.38, 830.39, 830.4, 830.5, 830.55, or 830.6 of the Penal Code, if the death occurred as a result of injury or disease arising out of and in the course of his or her official duties, the surviving spouse or other eligible family member of the deceased firefighter or peace officer, if uninsured, is deemed to be an annuitant under Section 22760 for purposes of enrollment. All eligible family members of the deceased firefighter or peace officer who are uninsured may enroll in a health benefit plan of the surviving spouse’s choice. However, an unmarried child of the surviving spouse is not eligible to enroll in a health benefit plan under this section if the child was not a family member under Section 22775 and regulations pertinent thereto prior to the firefighter’s or peace officer’s date of death. The employer of the deceased firefighter or peace officer shall notify the board within 10 business days of the death of the employee if a spouse or family member may be eligible for enrollment in a health benefit plan under this section.

(b) Upon notification, the board shall promptly determine eligibility and shall forward to the eligible spouse or family member the materials necessary for enrollment. In the event of a dispute regarding whether a firefighter’s or peace officer’s death occurred as a result of injury or disease arising out of and in the course of his or her official duties as required under subdivision (a), that dispute shall be determined by the Workers’ Compensation Appeals Board, subject to the same procedures and standards applicable to hearings relating to claims for workers’ compensation benefits. The jurisdiction of the Workers’ Compensation Appeals Board under this section is limited to the sole issue of industrial causation and this section does not authorize the Workers’ Compensation Appeals Board to award costs against the system.

(c) (1) Notwithstanding any other provision of law, and except as otherwise provided in subdivision (d), the state shall pay the employer contribution required for enrollment under this part for the uninsured surviving spouse of a deceased firefighter or peace officer for life, and the other uninsured eligible family members of a deceased firefighter or peace officer, provided the family member meets the eligibility requirements of Section 22775 and regulations pertinent thereto.

(2) The contribution payable by the state for each uninsured surviving spouse and other uninsured eligible family members shall be adjusted annually and be equal to the amount specified in Section 22871.

(3) The state’s contribution under this section shall commence on the effective date of enrollment of the uninsured surviving spouse or other uninsured eligible family members. The contribution of each surviving spouse and eligible family member shall be the total cost per month of the benefit coverage afforded him or her under the plan less the portion contributed by the state pursuant to this section.

(d) The cancellation of coverage by an annuitant, as defined in this section, shall be final without option to reenroll, unless coverage is canceled because of enrollment in an insurance plan from another source.

(e) For purposes of this section, “surviving spouse” means a spouse who was married to the deceased firefighter or peace officer on the deceased’s date of death and either was married for a continuous period of at least one year prior to the date of death or was married to the deceased prior to the date the deceased firefighter or peace officer sustained the injury or disease resulting in death.

(f) For purposes of this section, “uninsured” means that the surviving spouse is not enrolled in an employer-sponsored health plan under which the employer contribution covers 100 percent of the cost of health care premiums.

(g) The board has no duty to identify, locate, or notify any surviving spouse or eligible family member who may be or may become eligible for benefits under this section.

(Amended by Stats. 2008, Ch. 455, Sec. 1. Effective January 1, 2009.)



22822

No person is eligible for enrollment in a health benefit plan pursuant to this part as a family member if he or she becomes a family member of a surviving spouse of a deceased member of the system after the date of the member’s death.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22823

(a) Notwithstanding Section 10270.5 of the Insurance Code, an employee who is enrolled in a board-approved health benefit plan sponsored by an employee organization that is the exclusive representative pursuant to the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1) and who terminates his or her membership in the respective employee organization shall become ineligible for enrollment in the health benefit plan.

(b) Notwithstanding subdivision (a), the employee may continue enrollment in the employee organization health benefit plan until he or she is notified by the employee organization of the loss of eligibility. Upon notification of the loss of eligibility, the employee within 60 days may change his or her enrollment to another health benefit plan for which the employee is eligible.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22825

(a) An annuitant is not eligible to participate in a health benefit plan offered by the California Association of Highway Patrolmen unless the annuitant was enrolled in the California Highway Patrolmen Health Benefits Trust for a minimum of five years as an active employee.

(b) Notwithstanding subdivision (a), an annuitant that retires for disability before becoming eligible for service retirement may enroll in a health benefit plan offered by the California Association of Highway Patrolmen if otherwise eligible.

(c) Former members of the California State Police are eligible to participate in a health benefit plan offered by the California Association of Highway Patrolmen, pursuant to subdivision (a) or (b). Former members of the California State Police who transferred to the California Highway Patrol and retired before January 1, 2003, are exempt from the five-year requirement.

(d) This section only applies to persons who first became employees of the California Highway Patrol on or after January 1, 1994.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22826

For purposes of this part, service credit shall be determined according to the rules of the retirement system provided by the employer in which the employee participates. In the case of elected officials not eligible for participation in a retirement system, service credit shall be determined according to the number of years in office. In the elected official’s final year of office, a completed term of office shall be sufficient to earn one year of service credit for that final year of office.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)






ARTICLE 5 - Enrollment and Coverage

22830

(a) An employee or annuitant, under eligibility rules as prescribed by board regulations, may enroll in a health benefit plan approved or maintained by the board either as an individual or for self and family.

(b) Enrollment shall serve as authorization of the deduction of the contributions required under this part from the salary of an employee or allowance of an annuitant.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22831

(a) An annuitant may, as provided by regulations of the board, continue his or her enrollment, enroll within 60 days of retirement, enroll within 60 days of the death of the member, or enroll during any future open enrollment period without discrimination as to premium rates or benefit coverage. If the survivor of an annuitant is also an annuitant as defined in this part, he or she may enroll within 60 days of the annuitant’s death or during any future open enrollment period, as provided by regulations of the board.

(b) Board rules and regulations shall provide whatever provisions necessary to eliminate or minimize the impact of adverse selection because of the enrollment of annuitants that would affect any health benefit plans approved or maintained. This may include the reimbursement of surcharges for late enrollment in Part B of Medicare if the board determines that payment of the surcharge would be less costly than continued enrollment in a basic plan.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22832

A permanent intermittent employee and an employee who works less than full time may continue his or her enrollment while retired from state employment if he or she was enrolled prior to separation from state employment, and he or she lost eligibility prior to separation but continued his or her coverage under federal law.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22834

(a) An out-of-state employee who separates from service and becomes an annuitant may continue his or her enrollment in a board-approved out-of-state health benefit plan or may transfer to any other health benefit plan approved or maintained by the board, in which the employee would otherwise be eligible to enroll. He or she must enroll in that health benefit plan within 60 days in order for health benefits to continue.

(b) An annuitant who leaves this state and elects to reside in another state in which a health benefit plan is approved or maintained by the board may transfer his or her enrollment to that health benefit plan and shall be entitled to the employer contribution as provided in this part.

(c) When an out-of-state employee receiving benefits pursuant to Section 22803 is permanently reassigned to perform his or her duties within the state, the benefits may be continued only until the employee has had reasonable opportunity to enroll in a health benefit plan within the state that is approved or maintained by the board.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22836

An employee enrolled in a health benefit plan who is removed or suspended without pay and later reinstated or restored to duty on the ground that the removal or suspension was unjustified, unwarranted, or illegal may not be deprived of coverage or benefits for the interim. Any contributions otherwise payable by the employer that were actually paid by the employee shall be restored to the same extent and effect as though the removal or suspension had not taken place, and any other equitable adjustments necessary and proper under the circumstances shall be made in premiums, claims, and other charges.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22837

In the case of the death of an employee after an application has been filed for the enrollment of family members, but prior to the effective date of coverage, the family members are deemed to have been covered on the date of the death of the employee. If one of the family members becomes an annuitant, enrollment shall continue without discrimination as to premium rates or benefit coverage.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22838

(a) An annuitant who reinstates from retirement pursuant to Article 7 (commencing with Section 21190) of Chapter 12 of Part 3 may, upon his or her subsequent retirement, elect to enroll in a health benefit plan approved or maintained by the board as an annuitant of the employer from which he or she was eligible to receive a postretirement health benefit contribution payable by that employer during his or her prior retirement, if both of the following apply:

(1) The subsequent retirement of that person occurs within 120 days after separation from employment or, if applicable, consistent with the provisions of subdivision (b) of Section 22893.

(2) That person is not eligible for a postretirement health benefit contribution from the employer from which he or she subsequently retires or the postretirement health benefit contribution payable by that employer is less than the contribution payable by that employer during his or her prior retirement.

(b) The postretirement health benefit contribution payable by an employer under this section shall be in lieu of a contribution payable to the annuitant by any other employer under this part.

(c) For purposes of calculating the employer postretirement health benefit contribution, the credited service of a person who enrolls as an annuitant pursuant to this section shall not include service performed for any other employer during his or her reinstatement from retirement.

(d) This section shall apply irrespective of whether the person receives health care coverage under this part during his or her reinstatement from retirement.

(e) An annuitant who is eligible to enroll pursuant to this section may enroll within 60 days after his or her subsequent retirement or during a future open enrollment period, as provided by regulation of the board, without discrimination as to premium rates or benefits coverage.

(f) This section shall only apply to an annuitant who, after reinstatement, subsequently retires on or after January 1, 2014.

(Added by Stats. 2013, Ch. 525, Sec. 2. Effective January 1, 2014.)



22839

Thirty days prior to, or 60 days following, retirement and during the open enrollment period, a state employee enrolled in a flexible benefit plan administered by the state shall be given the option to enroll in a health benefit plan approved or maintained by the board and receive the applicable employer contribution, if the state employee would otherwise qualify as an annuitant.

(Amended by Stats. 2009, Ch. 130, Sec. 33. Effective January 1, 2010.)



22840

(a) Notwithstanding any other provision of law, a state employee participating in a flexible benefits program administered by the state, who either terminated enrollment in a health benefit plan approved or maintained by the board in reliance on other medical coverage or who was enrolled in a board-approved health benefit plan for self only, may enroll in a health benefit plan without regard to the open enrollment period for either of the following purposes:

(1) For self only or self and all eligible dependents, if the flexible cash option is discontinued.

(2) To add all eligible dependents, upon loss of coverage, where the flexible cash option has not been selected.

(b) Enrollment shall be requested within 60 calendar days of the loss of other coverage and submitted to the system by the employer. The effective date of enrollment shall be the first day of the month following the loss of other coverage. Enrollment shall entitle the employee to receive the benefit of the applicable employer contribution.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22841

(a) A transfer of enrollment from one health benefit plan to another may be made by an employee or annuitant at times and under conditions as may be prescribed by regulations of the board.

(b) In the case of a health benefit plan in which services are provided by a limited panel of physicians associated with the plan, it is recognized that it may be impossible or impractical to maintain acceptable physician-patient relationships with particular employees, annuitants, or family members. In those cases, the employee or annuitant may submit the question of ability to maintain adequate physician-patient relationships for consideration under the grievance procedure provided pursuant to subdivision (d) of Section 22853. If the grievance procedure results in a determination that an adequate physician-patient relationship cannot reasonably be maintained, then the employee or annuitant may, in accordance with regulations of the board, change his or her enrollment to another health benefit plan without regard to physical condition, age, race, or other status.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22842

A change in coverage based on a change in the family status of an employee, annuitant, or family member enrolled in a health benefit plan may be requested by the employee or annuitant by filing an application within 30 days after the occurrence of the change in family status or at other times and according to conditions as may be prescribed by regulations of the board.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22843

If an employee or annuitant has a spouse or a domestic partner who is an employee or annuitant, each spouse or domestic partner may enroll as an individual. No person may be enrolled both as an employee or annuitant and as a family member. A family member may be enrolled in respect to only one employee or annuitant.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22844

(a) Employees, annuitants, and family members who become eligible to enroll on or after January 1, 1985, in Part A and Part B of Medicare may not be enrolled in a basic health benefit plan. If the employee, annuitant, or family member is enrolled in Part A and Part B of Medicare, he or she may enroll in a Medicare health benefit plan.

(b) Employees, annuitants, and family members enrolled in a prescription drug plan under Part D of Medicare may not be enrolled in a board-approved health benefit plan. This subdivision does not apply to an individual enrolled in a board-approved or offered health benefit plan that provides a prescription drug plan or qualified prescription drug coverage under Part D of Medicare as part of its benefit design.

(c) This section does not apply to employees and family members that are specifically excluded from enrollment in a Medicare health benefit plan by federal law or regulation.

(Amended by Stats. 2006, Ch. 326, Sec. 1. Effective January 1, 2007.)



22846

(a) The regulations of the board shall provide for the beginning and ending dates of coverage of employees, annuitants, and family members enrolled in a health benefit plan. The regulations may permit coverage to continue, in addition to any temporary extension of coverage otherwise authorized under this part, until the end of the pay period in which an employee is separated from service or until the end of the month in which an annuitant ceases to be entitled to an allowance. In case of the death of an employee or annuitant, the regulations may permit a temporary extension of the coverage of family members for a period of more than 30 days.

(b) Notwithstanding any other provision of this part, an employee terminating his or her service by voluntary separation or due to dismissal for cause, prior to eligibility for retirement, may extend enrollment until the end of the month following the month in which his or her service is terminated.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22847

(a) Subject to subdivisions (b) and (c), if the eligible family members of a deceased peace officer or firefighter of a contracting agency, as described in subdivision (a) of Section 22820, are validly enrolled under this part on the date of the employee’s death, the contracting agency shall continue to pay the employer contribution applicable to active employees for the continued enrollment of those eligible family members for a period not to exceed 120 days, beginning in the month of the employee’s death.

(b) A contracting agency shall remit the amounts required under Section 22901 as well as the total amount of premium required from the employer under this part in accordance with regulations of the board. Enrollment of the eligible family members shall be continuous following the death of the employee.

(c) Notwithstanding subdivision (a), the contracting agency’s obligation to pay the employer contribution pursuant to this section shall terminate upon either of the following:

(1) Enrollment of the eligible family members pursuant to Section 22820.

(2) A final determination of the board that the deceased employee’s family members are not eligible to enroll or continue enrollment under this part.

(d) During the period that enrollment is continued pursuant to this section, the surviving spouse or eldest eligible family member shall retain the rights and obligations that otherwise would be applicable to the employee under this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22848

An employee or annuitant who is dissatisfied with any action or failure to act in connection with his or her coverage or the coverage of his or her family members under this part shall have the right of appeal to the board and shall be accorded an opportunity for a fair hearing. The hearings shall be conducted, insofar as practicable, pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)






ARTICLE 6 - Health Benefit Plans and Contracts

22850

(a) The board may, without compliance with any provision of law relating to competitive bidding, enter into contracts with carriers offering health benefit plans or with entities offering services relating to the administration of health benefit plans.

(b) The board may contract with carriers for health benefit plans or approve health benefit plans offered by employee organizations, provided that the carriers have operated successfully in the hospital and medical care fields prior to the contracting for or approval thereof. The plans may include hospital benefits, surgical benefits, inpatient medical benefits, outpatient benefits, obstetrical benefits, and benefits offered by a bona fide church, sect, denomination, or organization whose principles include healing entirely by prayer or spiritual means.

(c) Notwithstanding any other provision of this part, the board may contract with health benefit plans offering unique or specialized health services.

(d) The board may administer self-funded or minimum premium health benefit plans.

(e) The board may contract for or implement employee cost containment and cost reduction incentive programs that involve the employee, the annuitant, and family members as active participants, along with the carrier and the provider, in a joint effort toward containing and reducing the cost of providing medical and hospital health care services to public employees. In developing these plans, the board, in cooperation with the Department of Human Resources, may request proposals from carriers and certified public employee representatives.

(f) Notwithstanding any other provision of this part, the board may do any of the following:

(1) Contract for, or approve, health benefit plans that charge a contracting agency and its employees and annuitants rates based on regional variations in the costs of health care services.

(2) Contract for, or approve, health benefit plans exclusively for the employees and annuitants of contracting agencies. State employees and annuitants may not enroll in these plans. The board may provide health benefit plans exclusively for employees and annuitants of contracting agencies in addition to or in lieu of other health benefit plans offered under this part pursuant to Section 22922.

(3) Implement and administer risk adjustment procedures consistent with Section 22864 that require health benefit plans to adjust premiums and authorize the system to redistribute premiums based on rules and regulations established by the board for this purpose.

(g) The board shall approve any employee association health benefit plan that was approved by the board in the 1987–88 contract year or prior, provided the plan continues to meet the minimum standards prescribed by the board. The trustees of an employee association health benefit plan are responsible for providing health benefit plan administration and services to its enrollees. Notwithstanding any other provision of this part, the California Correctional Peace Officer Association Health Benefits Trust may offer different health benefit plan designs with varying premiums in different areas of the state.

(h) Irrespective of any other provision of law, the sponsors of a health benefit plan approved under this section may reinsure the operation of the plan with an admitted insurer authorized to write disability insurance, if the premium includes the entire prepayment fee.

(Amended by Stats. 2013, Ch. 778, Sec. 8. Effective January 1, 2014.)



22850.5

(a) In performing the duties prescribed by Section 22850, the board shall negotiate with carriers providing health benefit plans to add a core health plan option to the existing portfolio of health plans or to implement other measures to achieve ongoing cost savings beginning in the 2012–13 fiscal year, or both.

(b) For purposes of this section, a “core health plan” means a plan that includes all of the following:

(1) A plan that provides coverage for essential benefits at lower premiums, for both the state and the employee, than existing benefit plan options.

(2) A plan that may include fewer benefits and higher employee cost sharing than those provided in existing health benefit plan options.

(3) A plan option that is available for participants beginning in the 2012 open enrollment period for the 2013 calendar year.

(Added by Stats. 2011, Ch. 11, Sec. 12. Effective March 24, 2011.)



22851

The board may enter into any joint purchasing arrangement with private or public entities, if the arrangement does all of the following:

(a) Benefits persons receiving health coverage under this part.

(b) Does not restrict the authority of the board or the state.

(c) Does not jeopardize the system’s tax status or its governmental plan status.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22852

(a) A contract for a health benefit plan shall be for a uniform term of at least one year and may be made automatically renewable in the absence of notice of termination by either party. Every contract for administrative services with respect to the operation of a self-funded health benefit plan administered by the board shall be on terms as the board deems necessary or desirable.

(b) The board shall determine the beginning and ending dates of a contract with the carrier of a health benefit plan and with an entity providing services in connection with the administration of a health benefit plan.

(c) Irrespective of an agreed upon termination date, the board may extend a contract for a reasonable period of time, subject to agreed upon terms and conditions.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22853

(a) Each contract shall contain a detailed statement of benefits offered and shall include maximums, limitations, exclusions, and other definitions of benefits as the board deems necessary or desirable.

(b) Except as otherwise provided by this part, a health benefit plan or contract may not exclude any person on account of physical condition, age, race, or other status. Except as otherwise provided by this part, transfer of enrollment to a health benefit plan shall be open to all employees and annuitants in accordance with Section 22841.

(c) A health benefit plan or contract shall offer to each employee or annuitant whose enrollment in the plan is terminated other than by cancellation of enrollment, voluntary separation from employment, or dismissal from employment for cause, the option to convert to an individual health benefits policy, without regard to health status, but within the time limit approved by the board. An employee or annuitant that exercises this option shall pay the full periodic charges of the individual policy according to the terms and conditions prescribed by the carrier and approved by the board.

(d) A health benefit plan or contract shall provide grievance procedures to protect the rights of employees and annuitants.

(e) The board shall provide a sufficient number of health benefit plans that provide chiropractic services so that every employee and annuitant has a reasonable opportunity to enroll in a health benefit plan that provides chiropractic services without prior referral by a physician.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22853.1

(a) A health benefit plan or contract shall provide coverage for a vaccine for acquired immune deficiency syndrome (AIDS) that is approved for marketing by the federal Food and Drug Administration and that is recommended by the United States Public Health Service.

(b) This section does not require a health benefit plan or contract to provide coverage for any clinical trials relating to an AIDS vaccine or for any AIDS vaccine that has been approved by the federal Food and Drug Administration in the form of an investigational new drug application.

(c) Nothing in this section is to be construed in any manner to limit or impede the board’s power or responsibility to purchase the vaccine at the most cost-effective price.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22854

(a) The board, in considering a contract with any entity that seeks to enter into a contract under this article for the provision of health care benefits or services, may consider all of the following:

(1) Whether the applicant is of reputable and responsible character. The board may consider any available information that the applicant has demonstrated a pattern and practice of violations of state or federal laws and regulations.

(2) Whether the applicant has the ability to provide, or arrange to provide for, health care benefits or services. The board may consider any of the following:

(A) Any prior history of providing, or arranging to provide for, health care services or benefits in this state, the applicant’s history of substantial compliance with the requirements imposed under that license, and applicable federal laws, regulations, and requirements.

(B) Any prior history in this state or any other state, of providing, or arranging to provide for, health care services or benefits authorized to receive Medicare Program reimbursement or Medicaid Program reimbursement, the applicant’s history of substantial compliance with that state’s requirements, and applicable federal laws, regulations, and requirements.

(C) Any prior history of providing, or arranging to provide for, health services as a licensed health professional or an individual or entity contracting with a health care service plan or insurer, and the applicant’s history of substantial compliance with state requirements, and applicable federal law, regulations, and requirements.

(b) The board may also require the entity described in subdivision (a) to furnish other information or documents for the purposes of this section.

(Added by Stats. 2006, Ch. 758, Sec. 1. Effective January 1, 2007.)



22854.5

(a) A health benefit plan or contractor, or an entity offering services relating to the administration of health benefit plans to members and annuitants, shall disclose to the board, staff, and any contractor or consultant of the system, the cost, utilization, actual claim payments, and contract allowance amounts for health care services rendered by participating hospitals to each member and annuitant.

(b) The information specified in subdivision (a) shall be deemed confidential information and protected in accordance with the federal Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. Sec. 300gg), the final regulations issued pursuant to the act by the United States Department of Health and Human Services (45 C.F.R. Parts 160 and 164), and the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code). Information provided to the board, staff, and any contractor or consultant of the system shall not include individual member or annuitant identifying information.

(c) The information specified in subdivision (a) shall be deemed to be confidential trade secret information in accordance with subdivision (d) of Section 3426.1 of the Civil Code and Section 1060 of the Evidence Code.

(d) The board shall not disclose the information specified in subdivision (a) in either individual or aggregated form to any other health care service plan or insurer or any entity offering services relating to the administration of health benefit plans, and shall not make this information available to the public, including, but not limited to, any summaries, compilations, or rankings derived from this information. This information shall be used only to make decisions that materially affect the members and annuitants of the health benefits program established by the board.

(e) Any staff, contractor, or consultant to whom information is disclosed pursuant to subdivision (a) shall be subject to all the restrictions in this section regarding the confidentiality and nondisclosure of that information.

(f) The information specified in subdivision (a), in either individual or aggregated form, shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1) pursuant to subdivision (k) of Section 6254.

(g) Upon request from a hospital, the board shall, on an annual basis, provide the hospital a reasonable opportunity to validate the data that has been provided to the board by a health insurer, health care service plan, or entity pursuant to subdivision (a).

(h) For purposes of this section:

(1) “Actual claim payment” means the actual amount paid by the health care plan or administrator to the participating hospital for a health care service rendered to a member or annuitant, exclusive of member or annuitant cost sharing and any other payment adjustments.

(2) “Contract allowance amounts” means the negotiated rate that the participating hospital agrees to accept as payment for a health care service rendered to a member or annuitant under the provider agreement between the health plan or administrator and the participating hospital.

(3) “Cost” means the full amount billed by the participating hospital for a health care service rendered to a member or annuitant.

(Added by Stats. 2007, Ch. 698, Sec. 1. Effective January 1, 2008.)



22855

The board shall withdraw its approval of a health benefit plan if it finds that the plan or carrier is not in compliance with the standards prescribed therefor, that the plan or carrier has not paid or will be unable to pay claims accrued or to accrue, or for other good cause as shown. The board shall provide reasonable notice of its intention to withdraw approval of a health benefit plan to any carrier, employee organization, or organization of physicians that may be directly interested, to the persons enrolled in the health benefit plan, and to other persons and organizations as the board may deem proper. The notice shall state the effective date of, and reason for, the withdrawal of board approval. The approval of a health benefit plan may not be withdrawn until after the notice and after all interested parties have been afforded reasonable opportunity for public hearing on the question. The hearings shall be conducted, insofar as practicable, pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22857

(a) Notwithstanding any other provision of law, the board may contract with carriers licensed and doing business in other states to provide health benefits for employees and annuitants who reside outside of this state. The contracts shall be on terms as the board deems necessary or desirable. The health benefit plans are not necessarily required to meet the minimum requirements of the board, as specified in board regulations, but shall provide appropriate safeguards for members.

(b) An out-of-state employee may enter into a group health benefit plan provided by an out-of-state health maintenance organization, group insurance policy, group service agreement, membership or subscription contract, or other similar group arrangement provided by a carrier for the purpose of providing, arranging, paying for, or reimbursing the cost of health benefits and that is in operation in the community or area where the employee’s duties are usually performed. These contracts, plans, agreements, arrangements, or policies shall meet with the approval of, or meet standards approved by, the board.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22859

(a) A health benefit plan or contract may not provide any of the following:

(1) An exception for other coverage where the other coverage is entitlement to Medi-Cal or medicaid benefits.

(2) An exception for Medi-Cal or medicaid benefits.

(3) A benefits reduction if the person has entitlement to Medi-Cal or medicaid benefits.

(4) An exception for enrollment because of an applicant’s entitlement to Medi-Cal or medicaid benefits.

(b) Each health benefit plan shall be considered in determining the third-party liability for medical expenses incurred by a Medi-Cal or a medicaid recipient.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22860

It is the policy of the Legislature that benefits provided by a health benefit plan be integrated with the benefits provided by federal or state plans for health care services for the aged in which there is federal or state financial participation. The board shall adopt rules and regulations necessary to implement this section. Notwithstanding any other provision of this part, those rules and regulations may establish exclusions and limitations with respect to benefits, different rates within health benefit plans for employees or annuitants eligible for benefits under other plans, or enrollment of those employees or annuitants in separate plans.

(Amended by Stats. 2005, Ch. 22, Sec. 86. Effective January 1, 2006.)



22863

(a) The board shall make available to employees and annuitants eligible to enroll in a health benefit plan information that will enable the employees or annuitants to exercise an informed choice among the available health benefit plans. Each employee or annuitant enrolled in a health benefit plan shall be issued an appropriate document setting forth or summarizing the services or benefits to which the employee, annuitant, or family members are entitled to thereunder, the procedure for obtaining benefits, and the principal provisions of the health benefit plan.

(b) The board shall compile and provide data regarding age, sex, family composition, and geographical distribution of employees and annuitants and make continuing study of the operation of this part, including, but not limited to, surveys and reports on health benefit plans, medical and hospital benefits, the standard of care available to employees and annuitants, and the experience of health benefit plans receiving contributions under this part with respect to matters such as gross and net cost, administrative cost, and utilization of benefits.

(c) The board shall, with the advice of and in consultation with persons or organizations having special skills or experience in the provision of health care services, study methods of evaluating and improving the quality and cost of health care services provided under this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22864

(a) Premiums charged for enrollment in a health benefit plan shall reasonably reflect the cost of the benefits provided.

(b) This part does not limit the board’s authority to do any of the following:

(1) Enter into contracts with carriers providing compensation based on carrier performance.

(2) Credit premiums to an employer for expenditures that the board determines are likely to improve the health status of employees and annuitants or otherwise reduce health care costs.

(3) Adjust the premiums charged under any health benefit plan or contract to reflect regional variations in the cost of health care services and other relevant factors. Any adjustment of these premiums shall be at the sole discretion of the board and shall only apply to the premiums charged to employees and annuitants of contracting agencies. The board may require a contracting agency and its employees and annuitants to pay the premium rate established pursuant to this paragraph, which may be different than the health benefit plan or contract premium rate that would otherwise be applicable to that agency.

(4) Adjust premiums as part of programs for health promotion and disease prevention.

(5) Develop procedures for risk adjustment of premiums across plans that encourage plans to offer benefits based upon medical and administrative efficiency and quality of care rather than on the employee’s or annuitant’s health status or service areas with low-risk populations. Any risk adjustment program or procedure shall be at the sole discretion of the board.

(Amended by Stats. 2012, Ch. 445, Sec. 2. Effective January 1, 2013.)



22865

Prior to the approval of proposed benefits and premium readjustments authorized under Section 22864, the board shall notify the Legislature, the Trustees of the California State University, and the Department of Human Resources of the proposed changes in writing.

(Amended by Stats. 2012, Ch. 665, Sec. 154. Effective January 1, 2013.)



22866

The board shall report to the Legislature annually, on November 1, regarding the success or failure of each health benefit plan. The report shall include, but not be limited to, the costs to the board and to participants, the degree of satisfaction of members and annuitants with the health benefit plans and with the quality of the care provided, as determined by a representative sampling of participants, and the level of accessibility to preferred providers for rural members who do not have access to health maintenance organizations.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22867

The provisions of this article do not supersede, modify, or in any manner alter or impair the effect of any provision of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code or any provision of the Insurance Code. This article shall be interpreted and applied in a manner consistent with those provisions of the Business and Professions Code and the Insurance Code.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22869

Information disseminated by the board pursuant to Section 22863, and compliance with regulations of the board adopted pursuant to subdivision (a) of Section 22846 and Sections 22800 and 22831, shall be deemed to satisfy the requirements of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)






ARTICLE 7 - State Contributions

22870

(a) The state and each employee or annuitant shall contribute a portion of the cost of providing the benefit coverage afforded under the approved health benefit plan in which the employee or annuitant is enrolled.

(b) An annuitant is entitled to only one employer contribution. If more than one annuitant is receiving an allowance as the survivor of the same employee or annuitant, there shall be only one employer contribution with respect to all of those annuitants.

(c) The contribution of each employee and annuitant shall be the total cost per month of the benefit coverage afforded him or her under the health benefit plan or plans in which he or she is enrolled less the portion thereof to be contributed by the employer. The employer contribution for each employee or annuitant shall commence on the effective date of enrollment.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22871

(a) The employer contribution, with respect to each employee or annuitant who is in the employment of or retired from service with the state, including an academic position with the California State University, or is a survivor of that person, shall be adjusted by the Legislature in the annual Budget Act. Those adjustments shall be based on the principle that the employer contribution for each employee or annuitant shall be an amount equal to 100 percent of the weighted average of the health benefit plan premiums for an employee or annuitant enrolled for self-alone, during the benefit year to which the formula is applied, for the four health benefit plans that had the largest state enrollment, excluding family members, during the previous benefit year. For each employee or annuitant with enrolled family members, the employer shall contribute an additional 90 percent of the weighted average of the additional premiums required for enrollment of those family members, during the benefit year to which the formula is applied, in the four health benefit plans that had the largest state enrollment, excluding family members, during the previous benefit year. Only the enrollment of, and premiums paid by, state employees and annuitants enrolled in a basic health benefit plan shall be counted for purposes of calculating the employer contribution under this section.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 or Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions require the expenditure of funds, the provisions may not become effective unless approved by the Legislature.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22871.5

(a) Notwithstanding Section 22871, the employer contribution with respect to each excluded employee, as defined by subdivision (b) of Section 3527, who is otherwise eligible shall be determined by the Department of Human Resources subject to the appropriation of funds by the Legislature.

(b) Notwithstanding Section 22871, the employer contribution with respect to each state employee, as defined by subdivision (c) of Section 3513, who is otherwise eligible shall be determined through the collective bargaining process subject to the appropriation of funds by the Legislature.

(Amended by Stats. 2012, Ch. 665, Sec. 155. Effective January 1, 2013.)



22871.6

(a) Notwithstanding Section 22871, subdivision (b) of Section 22871.5, or any other provision of this article, the employer contribution with respect to employees in State Bargaining Unit 9 shall be as described in subdivision (b).

(b) Effective January 1, 2004, the employer contribution for each employee shall be an amount equal to 80 percent of the weighted average of the basic health benefit plan premiums for an active state civil service employee enrolled for self alone, during the benefit year to which the formula is applied, for the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year. For each employee with enrolled family members, the employer shall contribute an additional 80 percent of the weighted average of the additional premiums required for enrollment of those family members, during the benefit year to which the formula is applied, in the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year.

(c) The employer contribution provided under this section is not applicable unless and until the effective date of the employee’s enrollment in an approved health benefit plan.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 or Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions require the expenditure of funds, the provisions may not become effective unless approved by the Legislature.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22871.7

(a) Notwithstanding Section 22871, subdivision (b) of Section 22871.5, or any other provision of this article, the employer contribution with respect to employees in State Bargaining Units 5 and 8 shall be as described in subdivision (b).

(b) (1) From January 1, 2004, to December 31, 2005, inclusive, the employer contribution for each employee shall be an amount equal to 80 percent of the weighted average of the basic health benefit plan premiums for an active state civil service employee enrolled for self alone, during the benefit year to which the formula is applied, for the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year. For each employee with enrolled family members, the employer shall contribute an additional 80 percent of the weighted average of the additional premiums required for enrollment of those family members, during the benefit year to which the formula is applied, in the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year.

(2) Beginning January 1, 2006, the employer contribution for each employee shall be an amount equal to 85 percent of the weighted average of the basic health benefit plan premiums for an active state civil service employee enrolled for self alone, during the benefit year to which the formula is applied, for the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year. For each employee with enrolled family members, the employer shall contribute an additional 80 percent of the weighted average of the additional premiums required for enrollment of those family members, during the benefit year to which the formula is applied, in the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year.

(c) The employer contribution provided under this section is not applicable unless and until the effective date of the employee’s enrollment in an approved health benefit plan.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 or Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions require the expenditure of funds, the provisions may not become effective unless approved by the Legislature.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22871.8

(a) Notwithstanding Section 22871, subdivision (b) of Section 22871.5, or any other provision of this article, the employer contribution with respect to employees in State Bargaining Units 16 and 19 shall be as described in subdivision (b).

(b) (1) From January 1, 2004, to December 31, 2005, inclusive, the employer contribution for each employee shall be an amount equal to 80 percent of the weighted average of the basic health benefit plan premiums for an active state civil service employee enrolled for self alone, during the benefit year to which the formula is applied, for the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year. For each employee with enrolled family members, the employer shall contribute an additional 80 percent of the weighted average of the additional premiums required for enrollment of those family members, during the benefit year to which the formula is applied, in the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year.

(2) Beginning January 1, 2006, the employer contribution for each employee shall be an amount equal to 85 percent of the weighted average of the basic health benefit plan premium for an active state civil service employee enrolled for self alone, during the benefit year to which the formula is applied, for the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year. For each employee with enrolled family members, the employer shall contribute an additional 80 percent of the weighted average of the additional premiums required for enrollment of those family members, during the benefit year to which the formula is applied, in the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year.

(3) Beginning January 1, 2007, the employer contribution for each employee shall be an amount equal to 80 percent of the weighted average of the basic health benefit plan premium for an active state civil service employee enrolled for self alone, during the benefit year to which the formula is applied, for the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year. For each employee with enrolled family members, the employer shall contribute an additional 80 percent of the weighted average of the additional premiums required for enrollment of those family members, during the benefit year to which the formula is applied, in the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year.

(c) The employer contribution provided under this section is not applicable unless and until the effective date of the employee’s enrollment in an approved health benefit plan.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 or Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions require the expenditure of funds, the provisions may not become effective unless approved by the Legislature.

(Amended by Stats. 2013, Ch. 391, Sec. 9. Effective September 27, 2013.)



22871.9

(a) Notwithstanding Section 22871, subdivision (b) of Section 22871.5, or any other provision of this article, the employer contribution with respect to employees in State Bargaining Units 1, 4, 10, 11, 14, 15, 17, 20, and 21 shall be as described in subdivision (b).

(b) Effective January 1, 2004, the employer contribution for each employee shall be an amount equal to 80 percent of the weighted average of the basic health benefit plan premiums for an active state civil service employee enrolled for self alone, during the benefit year to which the formula is applied, for the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year. For each employee with enrolled family members, the employer shall contribute an additional 80 percent of the weighted average of the additional premiums required for enrollment of those family members, during the benefit year to which the formula is applied, in the four basic health benefit plans that had the largest active state civil service enrollment, excluding family members, during the previous benefit year.

(c) The employer contribution provided under this section is not applicable unless and until the effective date of the employee’s enrollment in an approved health benefit plan.

(d) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 or Chapter 12 (commencing with Section 3560) of Division 4 of Title 1, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions require the expenditure of funds, the provisions may not become effective unless approved by the Legislature.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22872

If an out-of-state employee is enrolled in a health benefit plan, policy, contract, service agreement, or arrangement described in Section 22857 and elects to receive the benefits provided by this part, the state and the employee shall contribute and disburse a portion of the cost of providing the benefit coverage in the same amounts and in a like manner as is provided for contributions, withholdings, appropriations, and payments for health benefit plans under Sections 22871, 22880, 22881, 22883, 22885, and 22913. Disbursements may be made to any person, association, corporation, insurer, or other entity responsible for providing the benefit coverage, except that the state shall make no contribution to the Public Employees’ Contingency Reserve Fund, for other than administrative expense, with respect to an out-of-state employee and the fund may not be made available to any extent or for any purpose other than payment of administrative costs with respect to the employee or the plan, policy, contract, service agreement, or arrangement in which he or she is enrolled under this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22873

(a) Notwithstanding Section 22871, a state employee first hired on or after January 1, 1985, may not be vested for the full employer contribution payable for annuitants unless he or she has 10 years of credited state service at the time of retirement. The employer contribution payable for annuitants with less than 10 years of service shall be prorated based on credited state service at the time of retirement. This section shall apply only to state employees who retire for service. For purposes of this section, “state service” includes all municipal, superior, and justice court services rendered by a justice of the Supreme Court or court of appeal, or by a judge of the superior court.

(b) This section does not apply to employees of the California State University or of the Legislature.

(Amended by Stats. 2005, Ch. 328, Sec. 32. Effective January 1, 2006.)



22874

(a) Notwithstanding Sections 22870, 22871, and 22873, a state employee, defined by subdivision (c) of Section 3513, who becomes a state member of the system after January 1, 1989, may not receive any portion of the employer contribution payable for annuitants unless the person is credited with 10 years of state service at the time of retirement.

(b) The percentage of the employer contribution payable for postretirement health benefits for an employee subject to this section shall be based on the completed years of credited state service at retirement as shown in the following table:

Credited Years
of Service

Percentage of Employer
Contribution

10 _____

50 _____

11 _____

55 _____

12 _____

60 _____

13 _____

65 _____

14 _____

70 _____

15 _____

75 _____

16 _____

80 _____

17 _____

85 _____

18 _____

90 _____

19 _____

95 _____

20 or more _____

100 _____

(c) This section shall apply only to state employees that retire for service. For purposes of this section, “state service” means service rendered as an employee of the state or an appointed or elected officer of the state for compensation. Notwithstanding Section 22826, for purposes of this section, credited state service includes service to the state for which the employee, pursuant to Section 20281.5, did not receive credit.

(d) This section does not apply to employees of the California State University, the judicial branch, or the Legislature.

(Amended by Stats. 2005, Ch. 328, Sec. 33. Effective January 1, 2006.)



22874.1

(a) Notwithstanding Sections 22870, 22871, 22873, and 22874, a state employee, defined by subdivision (c) of Section 3513, who is employed by the state for the first time, and who is represented by State Bargaining Unit 12, who becomes a state member of the system on or after January 1, 2011, may not receive any portion of the employer contribution payable for annuitants unless the person is credited with 15 years of state service at the time of retirement.

(b) The percentage of the employer contribution payable for postretirement health benefits for an employee subject to this section shall be based on the completed years of credited state service at retirement as shown in the following table:

Years of Service Contribution

Credited Years Percentage
of Employer Contribution

15 ........................

50

16 ........................

55

17 ........................

60

18 ........................

65

19 ........................

70

20 ........................

75

21 ........................

80

22 ........................

85

23 ........................

90

24 ........................

95

25 or more ........................

100

(c) This section shall apply only to state employees who retire for service. For purposes of this section, “state service” means service rendered as an employee of the state or an appointed or elected officer of the state for compensation. Notwithstanding Section 22826, for purposes of this section, credited state service includes service to the state for which the employee, pursuant to Section 20281.5, did not receive credit.

(d) This section does not apply to:

(1) Former state employees previously employed before January 1, 2011, who return to state employment on or after January 1, 2011.

(2) State employees hired prior to January 1, 2011, who were subject to Section 20281.5 during the first 24 months of state employment.

(3) State employees hired prior to January 1, 2011, who become subject to representation by State Bargaining Unit 12 on or after January 1, 2011.

(4) State employees on an approved leave of absence employed before January 1, 2011, who return to active employment on or after January 1, 2011.

(5) State employees hired after January 1, 2011, who are first represented by a state bargaining unit other than State Bargaining Unit 12.

(6) Employees of the California State University, the judicial branch, or the Legislature.

(e) Notwithstanding Section 22875, this section shall also apply to a related state employee who is excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service who met the requirements of this section when employed by the state for the first time.

(Amended by Stats. 2011, Ch. 296, Sec. 130. Effective January 1, 2012.)



22875

(a) Notwithstanding Sections 22870, 22871, 22873, and 22874, a state employee who becomes a state member of the system after January 1, 1990, and is either excluded from the definition of a state employee in subdivision (c) of Section 3513, or a nonelected officer or employee of the executive branch of government who is not a member of the civil service, may not receive any portion of the employer contribution payable for annuitants, unless the employee is credited with 10 years of state service, as defined by this section, at the time of retirement.

(b) The percentage of the employer contribution payable for postretirement health benefits for an employee subject to this section shall be based on the completed years of credited state service at retirement as shown in the following table:

Credited Years
of Service

Percentage of Employer
Contribution

10 _____

50 _____

11 _____

55 _____

12 _____

60 _____

13 _____

65 _____

14 _____

70 _____

15 _____

75 _____

16 _____

80 _____

17 _____

85 _____

18 _____

90 _____

19 _____

95 _____

20 or more _____

100 _____

(c) This section shall apply only to state employees who retire for service.

(d) Benefits provided to an employee subject to this section shall be applicable to all future state service.

(e) For the purposes of this section, “state service” means service rendered as an employee or an appointed or elected officer of the state for compensation. Notwithstanding Section 22826, for purposes of this section, credited state service includes service to the state for which the employee, pursuant to Section 20281.5, did not receive credit.

(f) This section does not apply to employees of the California State University, the judicial branch, or the Legislature.

(Amended by Stats. 2005, Ch. 328, Sec. 34. Effective January 1, 2006.)



22875.5

(a) If the state has assumed from a public agency a function and the related personnel, service rendered by that personnel for compensation as employees or appointed or elective officers of that public agency may not be credited as state service for the purposes of Section 22874 or 22875, unless both of the following apply:

(1) The former employer has paid or agreed to pay the state the amount actuarially determined to equal the cost for any employee health benefits that were vested at the time that the function and the related personnel were assumed by the state.

(2) The Department of Finance finds that the contract contains a benefit factor sufficient to reimburse the state for the amount necessary to fully compensate for the postretirement health benefit costs of those personnel.

(b) For noncontracting public agencies, the state agency that has assumed the function shall certify the completed years of public agency service to be credited to the employee as state service credit under Section 22874 or 22875.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22876

(a) For the purpose of meeting the vesting requirements of Section 22873, employees of the County of Merced who became employees of the state as a result of the state’s assuming firefighting functions for that county shall be credited with state service for each completed year of service with the county that would have been credited by the county for the vesting of postretirement health benefits. The definition of “state service” does not apply to employees of the County of Merced who became employees of the state as a result of the state assuming firefighting functions for the county on or before August 1, 1988.

(b) Notwithstanding Section 22875.5, for the purposes of meeting the vesting requirements of Section 22873, 22874, or 22875, employees of the Cities of Rubidoux and Coachella who become employees of the state, on or before December 31, 1990, as a result of the state’s assuming firefighting functions for the city, shall be credited with state service for each completed year of service with the city. The city shall identify those employees and provide the corresponding service credit information to the board.

(c) No employee whose firefighting function was transferred to the state after December 31, 1990, shall receive credit toward postretirement health benefits vesting unless the former employer agrees to reimburse the state for the costs of that credit in accordance with Section 22875.5.

(Amended by Stats. 2005, Ch. 328, Sec. 35. Effective January 1, 2006.)



22877

(a) As used in this section, the following definitions shall apply:

(1) “Coinsurance” means the provision of a health benefit plan design that requires the health benefit plan and state employee to share the cost of hospital or medical expenses at a specified ratio.

(2) “Deductible” means the annual amount of out-of-pocket medical expenses that a state employee must pay before the health benefit plan begins paying for expenses.

(3) “Program” means the Rural Health Care Equity Program.

(4) “Rural area” means an area in which there is no board-approved health maintenance organization plan available for enrollment by state employees residing in the area.

(b) (1) The Rural Health Care Equity Program is hereby established for the purpose of funding the subsidization and reimbursement of premium costs, deductibles, coinsurance, and other out-of-pocket health care expenses paid by eligible employees living in rural areas that would otherwise be covered if the state employee was enrolled in a board-approved health maintenance organization plan. The program shall be administered by the Department of Personnel Administration or by a third-party administrator approved by the Department of Personnel Administration in a manner consistent with all applicable state and federal laws. The board shall determine the rural area for each subsequent fiscal year, at the same time that premiums for health maintenance organization plans are approved.

(2) Separate accounts shall be maintained within the program for all of the following:

(A) Employees, as defined in subdivision (c) of Section 3513.

(B) Excluded employees, as defined in subdivision (b) of Section 3527.

(c) Moneys in the program shall be allocated to the respective accounts as follows:

(1) The contribution provided by the state with respect to each employee, as defined in subdivision (c) of Section 3513, who lives in a rural area and is otherwise eligible, shall be an amount determined through the collective bargaining process.

(2) The contribution provided by the state with respect to each excluded employee, as defined in subdivision (b) of Section 3527, who lives in a rural area and is otherwise eligible, shall be an amount equal to, but not to exceed, the amount contributed pursuant to paragraph (1).

(3) If an eligible employee enters or leaves service with the state during a fiscal year, contributions for the employee shall be made on a pro rata basis. A similar computation shall be used for anyone entering or leaving the bargaining unit, including a person who enters State Bargaining Unit 5 by promotion during a fiscal year.

(d) Each fund of the State Treasury, other than the General Fund, shall reimburse the General Fund for any sums allocated pursuant to subdivision (c) for employees whose compensation is paid from that fund. That reimbursement shall be accomplished using the following methodology:

(1) On or before December 1 of each year, the Department of Personnel Administration shall provide a list of active state employees who participated in the program during the previous fiscal year to each employing department.

(2) On or before January 15 of each year, each department that employed an active state employee identified by the Department of Personnel Administration as a participant in the program shall provide the Department of Personnel Administration with a list of the funds used to pay each employee’s salary, along with the proportion of each employee’s salary attributable to each fund.

(3) Using the information provided by the employing departments, the Department of Personnel Administration shall compile a list of program payments attributable to each fund. On or before February 15 of each year, the Department of Personnel Administration shall transmit this list to the Department of Finance.

(4) The Department of Finance shall certify to the Controller the amount to be transferred from the unencumbered balance of each fund to the General Fund.

(5) The Controller shall transfer to the General Fund from the unencumbered balance of each impacted fund the amount specified by the Department of Finance.

(6) To ensure the equitable allocation of costs, the Director of the Department of Personnel Administration or the Director of Finance may require an audit of departmental reports.

(e) Notwithstanding any other law and subject to the availability of funds, moneys within the program shall be disbursed for the benefit of eligible employees. The disbursements shall subsidize the preferred provider plan premiums for the employee by an amount equal to the difference between the weighted average of board-approved health maintenance organization premiums and the lowest board-approved preferred provider plan premium available under this part, and reimburse the employee for a portion or all of his or her incurred deductible, coinsurance, and other out-of-pocket health-related expenses that would otherwise be covered if the employee and his or her family members were enrolled in a board-approved health maintenance organization plan. These subsidies and reimbursements shall be provided as determined by the Department of Personnel Administration, which may include, but is not limited to, a supplemental insurance plan, a medical reimbursement account, or a medical spending account plan.

(f) Subject to subdivision (h), moneys remaining in an account of the program at the end of any fiscal year shall remain in the account for use in subsequent fiscal years, until the account is terminated. Moneys remaining in a program account upon termination, after payment of all expenses and claims incurred prior to the date of termination, shall be deposited in the General Fund.

(g) The Legislature finds and declares that the program shall be operated for the exclusive benefit of employees of State Bargaining Unit 5.

(h) This section shall be operative only to the extent that funding is provided in the annual Budget Act or another statute and solely for the benefit of employees of State Bargaining Unit 5.

(i) This section shall cease to be operative on July 3, 2010, or on an earlier date if the board makes a formal determination that health maintenance organization plans are no longer the most cost-effective health benefit plans offered by the board.

(j) Notwithstanding any other law, on and after July 1, 2009, the benefits of the Rural Health Care Equity Program shall be available only to employees in State Bargaining Unit 5, and shall not be available to any other employees. Pursuant to subdivision (f), any moneys that remain in the accounts of the program on July 1, 2009, other than moneys attributable to employees in State Bargaining Unit 5 on that date, shall be deposited in the General Fund. Benefits of the Rural Health Care Equity Program shall cease to be available to employees in State Bargaining Unit 5, on and after July 3, 2010, and any moneys remaining in the accounts of the program shall be deposited in the General Fund.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 12. Effective July 28, 2009. Inoperative on July 3, 2010, or sooner, as provided in subd. (i). Note: See this section, as modified on July 1, 2012, in Governor's Reorganization Plan No. 1 of 2011.)



22878

A health benefit plan offered by the California Association of Highway Patrolmen may rebate funds to participants enrolled in the basic and Medicare health benefit plans sponsored by the association, in order to ensure that participant out-of-pocket costs remain at a reasonable and competitive level as determined by the Board of Trustees of the California Association of Highway Patrolmen Health Benefits Trust. The payments shall be made from the special reserves of the health benefits trust fund. The amount of funds shall be limited to the portion of special reserves for that health benefit plan that is in excess of the amount necessary to fund the risk up to the reinsurance attachment level. Administrative costs incurred by the state for the implementation of this section shall be reimbursed by the health benefits trust from the same funds.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22879

(a) The board shall pay monthly to an employee or annuitant who is enrolled in, or whose family member is enrolled in, a Medicare health benefit plan under this part the amount of the Medicare Part B premiums, exclusive of penalties, except as provided in Section 22831. This payment may not exceed the difference between the maximum employer contribution and the amount contributed by the employer toward the cost of premiums for the health benefit plan in which the employee or annuitant and his or her family members are enrolled. No payment may be made in any month if the difference is less than one dollar ($1).

(b) This section shall be applicable only to state employees, annuitants who retired while state employees, and the family members of those persons.

(c) With respect to an annuitant, the board shall pay to the annuitant the amount required by this section from the same source from which his or her allowance is paid. Those amounts are hereby appropriated monthly from the General Fund to reimburse the board for those payments.

(d) There is hereby appropriated from the appropriate funds the amounts required by this section to be paid to active state employees.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22880

The contributions of each employee and annuitant shall be withheld from the monthly salary or retirement allowance payable to him or her.

The employer contribution required of the state, as provided by Sections 22881 and 22883, for any month shall be charged to the same fund used for payment of salaries and wages from which the employee contribution is deducted.

The employer contribution required of the state on account of each annuitant shall be payable from the funds appropriated for that purpose.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22881

From the General Fund in the State Treasury, there is hereby appropriated monthly the employer contribution required of the state under Sections 22820, 22834, 22870, 22871, and 22885 for:

(a) All employees whose compensation is paid from the General Fund.

(b) All employees whose compensation is paid from funds of, or funds appropriated to, the California State University.

(c) All employees who are employed by the Department of Education or the Department of Rehabilitation and whose compensation is paid from the Vocational Education Federal Fund, the Vocational Rehabilitation Federal Fund, or any other fund received, in whole or in part, as a donation to the state under restrictions preventing its use for such contributions.

(d) All employees whose compensation is paid from the Senate Contingent Fund, Assembly Contingent Fund, or the Contingent Fund of the Assembly and Senate.

(e) All annuitants.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22883

(a) Each fund in the State Treasury, other than the General Fund and the Central Service Cost Recovery Fund, shall be charged a fair share of the employer contribution for annuitants in accordance with Article 2 (commencing with Section 11270) of Chapter 3 of Part 1 of Division 3.

(b) From each fund in the State Treasury, other than the General Fund and the Central Service Cost Recovery Fund, there is hereby appropriated monthly the employer contribution required under Sections 22870, 22871, and 22885 for all employees whose compensation is paid from that fund.

(Amended by Stats. 2008, Ch. 751, Sec. 45. Effective September 30, 2008.)



22885

(a) The state shall, in addition to the contributions required by Section 22870, contribute additional amounts necessary to provide funds for the administration of this part and for the establishment and continuation of the Public Employees’ Contingency Reserve Fund.

(b) The additional contributions shall be in amounts reasonably adequate to pay the administrative expenses and to establish and maintain the account within the Public Employees’ Contingency Reserve Fund provided by subdivision (b) of Section 22910, as determined by the board and as adopted by the Legislature in an appropriate control section of the annual Budget Act, but may not exceed, for each employee or annuitant, the following amounts:

(1) For administrative expenses, 2 percent of the total of the contributions made by the employee or annuitant and by the state on behalf of the employee or annuitant for enrollment in a health benefit plan.

(2) For the account within the Public Employees’ Contingency Reserve Fund provided by subdivision (b) of Section 22910, 4 percent of the total of the contributions made by the employee or annuitant and by the state on behalf of the employee or annuitant for enrollment in a health benefit plan.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22889

Any person or entity subject to the requirements of this chapter shall comply with the standards set forth in Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code and Section 14124.94 of the Welfare and Institutions Code.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)






ARTICLE 8 - Contracting Agency Contributions

22890

(a) The contracting agency and each employee or annuitant shall contribute a portion of the cost of providing the benefit coverage afforded under the health benefit plan approved or maintained by the board in which the employee or annuitant may be enrolled.

(b) An annuitant is entitled to only one employer contribution. If more than one annuitant is receiving an allowance as the survivor of the same employee or annuitant, there shall be only one employer contribution with respect to all such annuitants.

(c) The contribution of each employee and annuitant shall be the total cost per month of the benefit coverage afforded him or her under the health benefit plan or plans in which he or she is enrolled less the portion thereof to be contributed by the employer. The employer contribution for each employee and annuitant shall commence on the effective date of enrollment.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22892

(a) The employer contribution of a contracting agency shall begin on the effective date of enrollment and shall be the amount fixed from time to time by resolution of the governing body of the agency. The resolution shall be filed with the board and the contribution amount shall be effective on the first day of the second month following the month in which the resolution is received by the system.

(b) (1) The employer contribution shall be an equal amount for both employees and annuitants, but may not be less than the following:

(A) Prior to January 1, 2004, sixteen dollars ($16) per month.

(B) During calendar year 2004, thirty-two dollars and twenty cents ($32.20) per month.

(C) During calendar year 2005, forty-eight dollars and forty cents ($48.40) per month.

(D) During calendar year 2006, sixty-four dollars and sixty cents ($64.60) per month.

(E) During calendar year 2007, eighty dollars and eighty cents ($80.80) per month.

(F) During calendar year 2008, ninety-seven dollars ($97) per month.

(2) Commencing January 1, 2009, the employer contribution shall be adjusted annually by the board to reflect any change in the medical care component of the Consumer Price Index and shall be rounded to the nearest dollar.

(c) A contracting agency may, notwithstanding the equal contribution requirement of subdivision (b), establish a lesser monthly employer contribution for annuitants than for employees, provided that the monthly contribution for annuitants is annually increased to equal an amount not less than the number of years that the contracting agency has been subject to this subdivision multiplied by 5 percent of the current monthly employer contribution for employees, until the time that the employer contribution for annuitants equals the employer contribution paid for employees. This annual adjustment to the minimum monthly employer contribution for an annuitant as authorized by this subdivision shall not exceed one hundred dollars ($100). This subdivision shall only apply to agencies that first become subject to this part on or after January 1, 1986.

(Amended by Stats. 2006, Ch. 862, Sec. 1. Effective January 1, 2007.)



22893

(a) Notwithstanding Section 22892, the percentage of employer contribution payable for postretirement health benefits for an employee of a contracting agency subject to this section shall, except as provided in subdivision (b), be based on the member’s completed years of credited state service at retirement as shown in the following table:

Credited Years
of Service

Percentage of Employer
Contribution

10 _____

50 _____

11 _____

55 _____

12 _____

60 _____

13 _____

65 _____

14 _____

70 _____

15 _____

75 _____

16 _____

80 _____

17 _____

85 _____

18 _____

90 _____

19 _____

95 _____

20 or more _____

100 _____

This subdivision shall apply only to employees who retire for service and are first employed after this section becomes applicable to their employer, except as otherwise provided in paragraph (6). The application of this subdivision shall be subject to the following provisions:

(1) The employer contribution with respect to each annuitant shall be adjusted by the employer each year. Those adjustments shall be based upon the principle that the employer contribution for each annuitant may not be less than the amount equal to 100 percent of the weighted average of the health benefit plan premiums for an employee or annuitant enrolled for self-alone, during the benefit year to which the formula is applied, for the four health benefit plans that had the largest state enrollment, excluding family members, during the previous benefit year. For each annuitant with enrolled family members, the employer shall contribute an additional 90 percent of the weighted average of the additional premiums required for enrollment of those family members, during the benefit year to which the formula is applied, in the four health benefit plans that had the largest state enrollment, excluding family members, during the previous benefit year. Only the enrollment of, and premiums paid by, state employees and annuitants enrolled in basic health benefit plans shall be counted for purposes of calculating the employer contribution under this section.

(2) The employer shall have, in the case of employees represented by a bargaining unit, reached an agreement with that bargaining unit to be subject to this section.

(3) The employer shall certify to the board, in the case of employees not represented by a bargaining unit, that there is not an applicable memorandum of understanding.

(4) The credited service of an employee for the purpose of determining the percentage of employer contributions applicable under this section shall mean state service as defined in Section 20069, except that at least five years of service shall have been performed entirely with that employer.

(5) The employer shall provide the board any information requested that the board determines is necessary to implement this section.

(6) The employer may, once each year without discrimination, allow all employees who were first employed before this section became applicable to the employer to individually elect to be subject to the provisions of this section, and the employer shall notify the board which employees have made that election.

(b) Notwithstanding subdivision (a), the contribution payable by an employer subject to this section shall be equal to 100 percent of the amount established pursuant to paragraph (1) of subdivision (a) on behalf of any annuitant who either:

(1) Retired for disability.

(2) Retired for service with 20 or more years of service credit entirely with that employer, regardless of the number of days after separation from employment. The contribution payable by an employer under this paragraph shall be paid only if it is greater than, and made in lieu of, a contribution payable to the annuitant by another employer under this part. The board shall establish application procedures and eligibility criteria to implement this paragraph.

(c) This section does not apply to any contracting agency, its employees, or annuitants unless and until the agency files with the board a resolution of its governing body electing to be so subject. The resolution shall be adopted by a majority vote of the governing body and shall be effective at the time provided in board regulations.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22893.1

(a) Notwithstanding any other provision of this part, the percentage of employer contribution payable for postretirement health benefits for an employee of the City of Carson, California, shall be based on the employee’s completed years of credited service, provided that the City of Carson shall not pay an employer contribution for the first five years of that credited service, and shall pay thereafter as shown in the following table:

Credited Years of Service _____ Percentage of Employer Contribution

5 ........................ 50

6 ........................ 60

7 ........................ 70

8 ........................ 80

9 ........................ 90

10 ........................ 100

The application of this subdivision shall be subject to the following:

(1) (A) The employer contribution with respect to each annuitant shall be mutually agreed upon through collective bargaining by the City of Carson and the exclusive representatives of employees of the city. The employer may adjust the amount from time to time through a collectively bargained memorandum of understanding. Changes to the employer contribution shall be ratified by a resolution passed by the city council of the City of Carson and that resolution shall be filed with the board. The employer contribution established by this paragraph shall not be less than the adjusted employer contribution required by subdivision (b) of Section 22892.

(B) In the case of employees not represented by a bargaining unit, the employer contribution with respect to each annuitant shall be determined pursuant to a resolution passed by a majority of the city council of the City of Carson and that resolution shall be filed with the board.

(2) The employer shall certify to the board, in the case of employees not represented by a bargaining unit, that there is not an applicable memorandum of understanding.

(3) The credited service of an annuitant for the purpose of determining the percentage of employer contributions applicable under this section shall mean credited service performed with the City of Carson.

(4) The employer shall provide the board any information requested that the board determines is necessary to implement this section.

(b) This section applies only to the City of Carson and only with regard to an employee of the city who is first hired on or after January 1, 2014.

(Added by Stats. 2013, Ch. 244, Sec. 1. Effective January 1, 2014.)



22894

(a) Notwithstanding any other provision of this part, the City of San Diego, the employees’ exclusive representative, and unrepresented employees may agree that the employer contribution for postretirement health coverage shall be subject to the following:

(1) Credited years of service that the employee worked with the City of San Diego.

(2) A memorandum of understanding regarding postretirement health coverage mutually agreed upon through collective bargaining. This issue may not be subject to the impasse procedures set forth in Article 9 (commencing with Section 3548) of Chapter 10.7 of Division 4 of Title 1.

(b) This section is not applicable to any employee who retired before the effective date of the memorandum of understanding. In the event that the memorandum of understanding establishes a retroactive effective date, this section applies only prospectively and any employee who retires before the memorandum of understanding is signed may not be affected by it.

(c) No agreement reached pursuant to subdivision (a) shall be valid if it provides an employer contribution for employees with less than 10 years of credited service with the City of San Diego.

(d) The City of San Diego shall provide, in the manner prescribed by the board, a notification of the agreement established pursuant to this section and any additional information necessary to implement this section.

(e) This section shall only apply to employees who are either of the following:

(1) Members of the San Diego Police Officers Association.

(2) Unclassified or unrepresented employees of the City of San Diego.

(Added by Stats. 2010, Ch. 600, Sec. 1. Effective January 1, 2011.)



22895

(a) Notwithstanding any other provision of this part, a school employer, the employees’ exclusive representative, and unrepresented employees may agree that the employer contribution for postretirement health coverage shall be subject to the following:

(1) Credited years of service that the employee worked with the contracting agency.

(2) A memorandum of understanding regarding postretirement health coverage mutually agreed upon through collective bargaining. This issue may not be subject to the impasse procedures set forth in Article 9 (commencing with Section 3548) of Chapter 10.7 of Division 4 of Title 1.

(b) No agreement reached pursuant to subdivision (a) shall be valid if it imposes separate postretirement health coverage vesting requirements on employees in the same category and doing similar job duties.

(c) This section is not applicable to any employee who retired before the effective date of the memorandum of understanding. In the event that the memorandum of understanding establishes a retroactive effective date, this section applies only prospectively and any employee who retires before the memorandum of understanding is signed may not be affected by it.

(d) No agreement reached pursuant to subdivision (a) shall be valid if it provides an employer contribution for employees with less than five years of credited service with the school employer.

(e) The contracting agency shall provide, in the manner prescribed by the board, a notification of the agreement established pursuant to this section and any additional information necessary to implement this section.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22896

(a)  Notwithstanding Section 22892, the percentage of employer contribution payable for postretirement health benefits for an employee of the Sacramento Metropolitan Fire District subject to this section shall, except as provided in subdivision (b), be based on the member’s completed years of credited state service at retirement as shown in the following table:

Credited Years
of Service

Percentage of Employer
Contribution

5 _____

25 _____

6 _____

30 _____

7 _____

35 _____

8 _____

40 _____

9 _____

45 _____

10 _____

50 _____

11 _____

55 _____

12 _____

60 _____

13 _____

65 _____

14 _____

70 _____

15 _____

75 _____

16 _____

80 _____

17 _____

85 _____

18 _____

90 _____

19 _____

95 _____

20 or more _____

100 _____

The application of this subdivision shall be subject to the following:

(1) (A) In the case of the employees represented by a bargaining unit, the employer contribution with respect to each annuitant shall be determined pursuant to a memorandum of understanding approved through a meet and confer process pursuant to the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1) with any recognized employee organization. The issue shall not be subject to the impasse procedures set forth in Article 9 (commencing with Section 3548) of Chapter 10.7 of Division 4 of Title 1.

(B) In the case of employees not represented by a bargaining unit, the employer contribution with respect to each annuitant shall be determined pursuant to a resolution adopted by a majority of the Sacramento Metropolitan Fire District Board of Directors and shall be in accordance with Section 7522.40.

(C) The employer contribution established by this paragraph shall not be less than the adjusted employer contribution required by subdivision (b) of Section 22892.

(2) The credited service of an employee for the purpose of determining the percentage of employer contributions applicable under this section shall mean state service as defined in Section 20069, except that at least five years of service shall have been performed entirely with the Sacramento Metropolitan Fire District.

(3) The Sacramento Metropolitan Fire District shall provide, in the manner prescribed by the board, a notification of the agreement and resolution adopted pursuant to paragraph (1) and any additional information necessary to implement this section.

(4) The Sacramento Metropolitan Fire District shall certify to the board, in the case of employees not represented by a bargaining unit, that there is not an applicable memorandum of understanding.

(b) Notwithstanding subdivision (a), the contribution payable by the Sacramento Metropolitan Fire District shall be equal to 100 percent of the amount established pursuant to paragraph (1) of subdivision (a) on behalf of any annuitant who either:

(1) Retired for disability.

(2) Retired for service with 20 or more years of service credit entirely with the Sacramento Metropolitan Fire District, regardless of the number of days after separation from employment. The contribution payable by the Sacramento Metropolitan Fire District under this paragraph shall be paid only if it is greater than, and made in lieu of, a contribution payable to the annuitant by another employer under this part. The board shall establish application procedures and eligibility criteria to implement this paragraph.

(c) This section applies only to the Sacramento Metropolitan Fire District, or its successor. This section applies only with regard to the employees of the district hired on or after December 1, 2011.

(Added by Stats. 2013, Ch. 774, Sec. 1. Effective January 1, 2014.)



22897

(a) Notwithstanding any other provision of this part, a contracting agency and the employees’ exclusive representative may agree that the employer contribution for postretirement health benefit coverage for an employee subject to this section shall be based on the employee’s completed years of service credited with the contracting agency at retirement, with the contracting agency paying no employer contribution for the first 15 years of that credited service and paying 100 percent of the employer contribution for employees with credited service of 15 years or more.

This section applies only to the North Orange County Community College District and the Riverside County Superintendent of Schools, only with regard to the employees of those agencies who are first hired on or after July 1, 1993.

(b) An agreement entered into pursuant to subdivision (a) shall provide that the employer contribution for a part-time employee, with 20 years or more of credited service with the contracting agency, shall be 100 percent of the employer contribution.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22898

(a) Notwithstanding any other provision of this part, the percentage of employer contribution payable for postretirement health benefits for an employee of the Alameda County Transportation Improvement Authority shall, except as provided in subdivision (b), be based on the employee’s completed years of credited service, provided that the Alameda County Transportation Improvement Authority shall not pay an employer contribution for the first five years of that credited service, and shall pay thereafter as shown in the following table:

Credited Years of Service _____ Percentage of Employer Contribution

5 ........................ 50

6 ........................ 55

7 ........................ 60

8 ........................ 65

9 ........................ 70

10 ........................ 75

11 ........................ 80

12 ........................ 85

13 ........................ 90

14 ........................ 95

15 ........................ 100

The application of this subdivision shall be subject to the following:

(1) The employer contribution with respect to each annuitant shall be adjusted by the employer each year. Those adjustments shall be based upon the principle that the employer contribution for each annuitant may not be less than the amount equal to 100 percent of the weighted average of the health benefits plan premiums for an employee or annuitant enrolled for self-alone, during the benefit year to which the formula is applied, for the four health benefit plans that had the largest agency enrollment, excluding family members, during the previous benefit year. For each annuitant with enrolled family members, the employer shall not pay an additional contribution.

(2) The employer shall certify to the board, in the case of employees not represented by a bargaining unit, that there is not an applicable memorandum of understanding.

(3) The credited service of an annuitant for the purpose of determining the percentage of employer contributions applicable under this section shall mean state service as defined in Section 20069, except that at least five years of credited service shall have been performed with the Alameda County Transportation Improvement Authority.

(4) The employer shall provide the board any information requested that the board determines is necessary to implement this section.

(b) Notwithstanding subdivision (a), the contribution payable by the employer subject to this section shall be equal to 100 percent of the amount established pursuant to paragraph (1) of subdivision (a) on behalf of any annuitant who either:

(1) Retired for disability.

(2) Retired for service with 15 or more years of service credit entirely with that employer, regardless of the number of days after separation from employment. The contribution payable by the employer under this paragraph shall be paid only if it is greater than, and made in lieu of, a contribution payable to the annuitant by another employer under this part. The board shall establish application procedures and eligibility criteria to implement this paragraph.

(c) This section applies only to the Alameda County Transportation Improvement Authority, or its successor, and only with regard to the employees of the agency who are first hired on or after October 1, 2004.

(Amended by Stats. 2010, Ch. 328, Sec. 88. Effective January 1, 2011.)



22899

(a) The contributions required of a contracting agency, along with contributions withheld from salaries of its employees, shall be forwarded monthly, no later than the 10th day of the month for which the contribution is due. The contributions shall be credited to the Public Employees’ Contingency Reserve Fund as specified by Section 22910.

(1) Deferrals or contributions paid by a contracting agency shall be paid through an electronic funds transfer method prescribed by the board. This payment requirement is effective upon declaration by the board.

(2) A contracting agency that is unable, for good cause, to comply with paragraph (1), may apply to the board for a waiver that allows the agency to pay in an alternate manner as prescribed by the board, but not by credit card payment.

(3) For the purpose of this subdivision, “electronic funds transfer” has the same meaning as that set forth in Section 20027.5.

(b) A county superintendent of schools shall draw requisitions against the county school service fund and the funds of the respective school districts for the amount equal to the total of the employer contributions and the employee contributions deducted from compensation paid from those funds. The amounts shall be deposited in the county treasury to the credit of the contract retirement fund established pursuant to Section 20617. The county superintendent thereafter shall draw his or her requisitions against the fund in favor of the board which, when allowed by the county auditor, shall constitute warrants against the fund and shall forward the warrants to the board in accordance with this section.

(c) If a contracting agency fails to remit the contributions when due, the agency may be assessed interest at an annual rate of 10 percent and the costs of collection, including reasonable legal fees, when necessary to collect the amounts due. In the case of repeated delinquencies, the contracting agency may be assessed a penalty of 10 percent of the delinquent amount. That penalty may be assessed once during each 30-day period that the amount remains unpaid. Additionally, the contracting agency may be required to deposit one-month’s premium as a condition of continued participation in the program.

(Amended by Stats. 2009, Ch. 118, Sec. 5. Effective January 1, 2010.)



22900

(a) Notwithstanding any other provision of this part, the County of Mariposa and the employees’ exclusive representative may agree that the employer contribution for health coverage shall be subject to the following:

(1) In the case of employees represented by a bargaining unit, a memorandum of understanding regarding health coverage, mutually agreed upon through collective bargaining, or, in the case of employees not represented by a bargaining unit, a resolution adopted by a majority of the county board of supervisors, providing as follows:

(A) Establishing the amount of its employer contribution for its annuitants or employees at any amount equal to or above that of the adjusted employer contribution required by subdivision (b) of Section 22892.

(B) Providing an employer contribution amount for annuitants that is higher than the employer contribution provided for employees, except that any employer contribution may not be less than the adjusted employer contribution required by subdivision (b) of Section 22892. This subparagraph shall only apply to an employee who retired before the effective date of the memorandum of understanding or resolution adopted pursuant to subdivision (a). If the memorandum of understanding or resolution establishes a retroactive effective date, this subparagraph shall apply only prospectively, and any employee who retires before the memorandum of understanding is signed or the resolution is adopted shall be subject to this subparagraph.

(2) This subdivision shall not affect the obligations or benefits of either the annuitants or the county that exist at the time of the enactment of this section.

(b) The County of Mariposa shall provide, in the manner prescribed by the board, a notification of the agreement established pursuant to this section and any additional information necessary to implement this section.

(Added by Stats. 2012, Ch. 836, Sec. 1. Effective January 1, 2013.)



22901

Each contracting agency shall contribute to the Public Employees’ Contingency Reserve Fund, an amount sufficient to bear all of the administrative costs incurred by the board in providing to the employees and annuitants of that agency the health benefits provided by this part. The amount of the contributions required by this section shall be determined by the board and may include an appropriate share of overhead costs of the program. A contracting agency shall, in addition, contribute to the fund for each of its employees and annuitants the same amount as is required of the state under paragraph (2) of subdivision (b) of Section 22885.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22902

(a) For the purposes of this section, the term “district” shall mean the San Francisco Bay Area Rapid Transit District.

(b) Notwithstanding any other provision of this part, the district may make contributions for postretirement health benefits for its unrepresented employees, including members of the district board of directors to the extent that they are eligible for contributions under existing law, and members of any unit of employees whose terms and conditions of employment are determined through collective bargaining. Those contributions shall be subject to the following:

(1) Credited years of service that the employee worked with the district.

(2) An agreement with all represented employees regarding postretirement health coverage mutually agreed upon through collective bargaining.

(3) Contributions for postretirement health benefits for the district’s unrepresented employees, including members of the district board of directors to the extent that they are eligible for contributions under existing law, may only be made in accordance with the eligibility criteria and schedule below.

(c) An agreement reached pursuant to subdivision (b) shall provide that employer contributions for postretirement health benefits for employees shall be made in the following percentages for the applicable credited years of service:

Credited Years of Service

Percentage of Employer Contribution

10

50

11

60

12

70

13

80

14

90

15

100

(d) An agreement reached pursuant to subdivision (b) shall authorize full employer contributions for postretirement health benefits for those employees who retire for disability with five years of credited service with the district.

(e) (1) This section shall only apply to district employees first hired on or after January 1, 2014, and to directors who first serve as a director on or after January 1, 2014.

(2) This section shall apply to employees whose terms and conditions of employment are determined through collective bargaining only if the agreement is expressly incorporated by reference into, or made a part of, a memorandum of understanding.

(f) This section is not applicable to any employee who retires before the effective date of the memorandum of understanding referenced in paragraph (2) of subdivision (e). In the event that the memorandum of understanding establishes a retroactive effective date, this section shall apply only to retirements occurring on or after the effective date of this section.

(g) The district shall provide, in the manner prescribed by the board, a notification of each agreement established pursuant to this section or personnel action incorporating or applying this section, and any additional information necessary to implement this section.

(Added by Stats. 2014, Ch. 216, Sec. 1. Effective January 1, 2015.)



22905

Any person or entity subject to the requirements of this chapter shall comply with the standards set forth in Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code and Section 14124.94 of the Welfare and Institutions Code.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)






ARTICLE 9 - Maintenance of Funds

22910

(a) There shall be maintained in the State Treasury the Public Employees’ Contingency Reserve Fund. The board may invest funds in the Public Employees’ Contingency Reserve Fund in accordance with the provisions of law governing its investment of the retirement fund.

(b) (1) An account shall be maintained within the Public Employees’ Contingency Reserve Fund with respect to the health benefit plans the board has approved or that have entered into a contract with the board. The account shall be credited, from time to time and in amounts as determined by the board, with moneys contributed under Section 22885 or 22901 to provide an adequate contingency reserve. The income derived from any dividends, rate adjustments, or other funds received from a health benefit plan shall be credited to the account. The board may deposit, in the same manner as provided in paragraph (4), up to one-half of 1 percent of premiums in the account for purposes of cost containment programs, subject to approval as provided in paragraph (2) of subdivision (c).

(2) The account for health benefit plans may be utilized to defray increases in future rates, to reduce the contributions of employees and annuitants and employers, to implement cost containment programs, or to increase the benefits provided by a health benefit plan, as determined by the board. The board may use penalties and interest deposited pursuant to subdivision (c) of Section 22899 to pay any difference between the adjusted rate set by the board pursuant to Section 22864 and the applicable health benefit plan contract rates.

(3) The total credited to the account for health benefit plans at any time shall be limited, in the manner and to the extent the board may find to be most practical, to a maximum of 10 percent of the total of the contributions of the employers and employees and annuitants in any fiscal year. The board may undertake any action to ensure that the maximum amount prescribed for the fund is approximately maintained.

(4) Board rules and regulations adopted pursuant to Section 22831 to minimize the impact of adverse selection or contracts entered into pursuant to Section 22864 to implement health benefit plan performance incentives may provide for deposit in and disbursement to carriers or to Medicare from the account the portion of the contributions otherwise payable directly to the carriers by the Controller under Section 22913 as may be required for that purpose. The deposits shall not be included in applying the limitations, prescribed in paragraph (3), on total amounts that may be deposited in or credited to the fund.

(5) Notwithstanding Section 13340, all moneys in the account for health benefit plans are continuously appropriated without regard to fiscal year for the purposes provided in this subdivision.

(c) (1) An account shall also be maintained in the Public Employees’ Contingency Reserve Fund for administrative expenses consisting of funds deposited for this purpose pursuant to Sections 22885 and 22901.

(2) The moneys deposited pursuant to Sections 22885 and 22901 in the Public Employees’ Contingency Reserve Fund may be expended by the board for administrative purposes, provided that the expenditure is approved by the Department of Finance and the Joint Legislative Budget Committee in the manner provided in the Budget Act for obtaining authorization to expend at rates requiring a deficiency appropriation, regardless of whether the expenses were anticipated.

(d) An account shall be maintained in the Public Employees’ Contingency Reserve Fund for the contributions required pursuant to Section 22870. Notwithstanding Section 13340, the funds are continuously appropriated, without regard to fiscal year, for the payment of premiums or other charges to carriers or the Public Employees’ Health Care Fund. This subdivision shall not apply to state administrative costs, which shall continue to be subject to Section 13340.

(e) An account shall be maintained in the Public Employees’ Contingency Reserve Fund for the contributions required pursuant to Section 22890 and for payments made pursuant to subdivision (f) of Section 22850. Notwithstanding Section 13340, the funds are continuously appropriated, without regard to fiscal year, for the payment of premiums or other charges to carriers or the Public Employees’ Health Care Fund. Penalties and interest paid pursuant to subdivision (c) of Section 22899 shall be deposited in the account pursuant to paragraphs (1) and (2) of subdivision (b).

(f) Accounts shall be maintained in the Public Employees’ Contingency Reserve Fund for complementary annuitant premiums and related administrative expenses paid by annuitants pursuant to Section 22802. Notwithstanding Section 13340, the funds are continuously appropriated, without regard to fiscal year, to reimburse the Public Employees’ Retirement Fund, the Judges’ Retirement Fund, the Judges’ Retirement Fund II, and the Legislators’ Retirement Fund, as applicable, for payment of annuitant health premiums, and for the payment of premiums and other charges to carriers or to the Public Employees’ Health Care Fund. Administrative expenses deposited in this account shall be credited to the account provided by subdivision (c).

(g) Amounts received by the board for retiree drug subsidy payments that are attributed to contracting agencies and their annuitants and employees pursuant to subdivision (c) of Section 22910.5 shall be deposited in the Public Employees’ Contingency Reserve Fund. Notwithstanding Section 13340, these amounts are continuously appropriated, without regard to fiscal year, for the payment of premiums, costs, contributions, or other benefits related to contracting agencies and their employees and annuitants, and as consistent with the Medicare Prescription Drug Improvement and Modernization Act, as amended.

(h) The Account for Retiree Drug Subsidy Payments is hereby established in the Public Employees’ Contingency Reserve Fund and funds in that account shall, upon appropriation by the Legislature, be used for the purposes described in Section 22910.5.

(i) Notwithstanding any other law, the Controller may use the moneys in the Public Employees’ Contingency Reserve Fund for loans to the General Fund as provided in Sections 16310 and 16381. However, interest shall be paid on all moneys loaned to the General Fund from the Public Employees’ Contingency Reserve Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Public Employees’ Contingency Reserve Fund was created.

(Amended by Stats. 2014, Ch. 28, Sec. 51. Effective June 20, 2014.)



22910.5

(a) For purposes of this section, the following definitions shall apply:

(1) “Local annuitant” means an annuitant other than a state annuitant.

(2) “Local employee” means an employee other than a state employee.

(3) “Retiree drug subsidy” means those amounts described in Section 423.886 of Title 42 of the Code of Federal Regulations.

(4) “State annuitant” means an annuitant who is retired from service with the state, including the California State University.

(5) “State employee” means an employee who is in the employment of the state, including the California State University.

(b) For purposes of applying for and receiving funds as part of a retiree drug subsidy, the board is designated as the sponsor of a qualified retiree prescription drug plan for a state or contracting agency plan, or a related plan, or an individual if both of the following apply:

(1) The system applies for a retiree drug subsidy related to the plan or individual.

(2) The system meets the definition of a plan sponsor as described in Section 1395w-132(c) of Title 42 of the United States Code.

(c) When the board performs the duties described in subdivision (b) related to, or applies for funds attributable to, a retiree drug subsidy for a contracting agency plan, local annuitant, or local employee, the board shall take all necessary steps to ensure that any funds received by the board shall be deposited in the Public Employees’ Contingency Reserve Fund as described in subdivision (g) of Section 22910.

(d) When the board performs the duties described in subdivision (b) related to, or applies for funds attributable to, a retiree drug subsidy for a state plan, state annuitant, state employee, or state employee association health benefit plan, the board shall take all necessary steps to deposit these funds in the Account for Retiree Drug Subsidy Payments as described in subdivision (h) of Section 22910.

(e) Notwithstanding any other law, all funds received by the board as a result of a retiree drug subsidy application attributable to a state employee or state annuitant, or the eligible dependent, beneficiary, or similarly situated person of that state employee or state annuitant, shall be deposited in the Account for Retiree Drug Subsidy Payments, as described in subdivision (h) of Section 22910.

(f) Notwithstanding any other law, funds from the Account for Retiree Drug Subsidy Payments that is maintained in the Public Employees’ Contingency Reserve Fund shall be appropriated by the Legislature in the annual Budget Act for the purposes described in this section. The Legislature shall, in the annual Budget Act, specify how these funds are to be used, consistent with the federal Medicare Prescription Drug Improvement and Modernization Act, as amended, including the following purposes:

(1) Reducing the contributions by the state from the General Fund or other funds in the State Treasury for health benefits that include prescription drug benefits for state annuitants.

(2) Reducing contributions by state annuitants for their health benefits that include prescription drug benefits.

(3) Defraying increases in future employer or state annuitant health benefit or prescription drug rates.

(4) Implementing cost containment programs related to state annuitant health benefits that include prescription drug benefits.

(5) Increasing state annuitant health benefits or prescription drug benefits.

(Amended by Stats. 2014, Ch. 28, Sec. 52. Effective June 20, 2014.)



22911

(a) There shall be maintained in the State Treasury the Public Employees’ Health Care Fund to fund the health benefit plans administered or approved by the board. The board may invest funds in the Public Employees’ Health Care Fund in accordance with the provisions of law governing its investment of the retirement fund.

(b) The Public Employees’ Health Care Fund shall consist of the following:

(1) Any self-funded or minimum premium plan premiums paid by contracting agencies, the state and enrolled employees, annuitants, and family members, including premiums paid directly for continuation coverage authorized under the Consolidated Omnibus Budget Reconciliation Act, and as authorized by this part.

(2) Any reserve moneys from terminated health benefit plans designated by the board.

(3) Any moneys from a health benefit plan for risk adjustment pursuant to Section 22864.

(c) Income earned on the Public Employees’ Health Care Fund shall be credited to the fund.

(d) Notwithstanding Section 13340, the Public Employees’ Health Care Fund is continuously appropriated, without regard to fiscal years, to pay benefits and claims costs, the costs of administering self-funded or minimum premium health benefit plans, refunds to those who made direct premium payments, and other costs as the board may determine necessary, consistent with its fiduciary duty.

(e) The Legislature finds and declares that the Public Employees’ Health Care Fund is a trust fund held for the exclusive benefit of enrolled employees, annuitants, family members, the self-funded plan administrator, and those contracting to provide medical and hospital care services.

(f) Notwithstanding subdivisions (d) and (e), the board may use reserves generated by one or more self-funded health benefit plans for risk adjustment programs and procedures pursuant to paragraph (3) of subdivision (f) of Section 22850 and paragraph (5) of subdivision (b) of Section 22864.

(Amended by Stats. 2012, Ch. 445, Sec. 3. Effective January 1, 2013.)



22913

(a) The Controller shall suitably identify and remit the state’s contribution for each employee or annuitant monthly to the Public Employees’ Contingency Reserve Fund, together with amounts authorized by the employees and annuitants to be deducted from their salaries or retirement allowances for payment of the employee contribution.

(b) The contributions of employees and annuitants of contracting agencies and the contributions of contracting agency employers shall be suitably identified and remitted monthly to the Public Employees’ Contingency Reserve Fund by warrant of the Controller upon claims filed by the board.

(Amended by Stats. 2014, Ch. 28, Sec. 53. Effective June 20, 2014.)



22915

There is in the State Treasury the State Annuitants’ Vision Care Benefits Fund that is, upon appropriation by the Legislature, available to the board for expenditure solely for the provision of vision care benefits to state annuitants pursuant to this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)






ARTICLE 10 - Contracting with Public Agencies

22920

The following entities are eligible to obtain a health benefit plan, as defined in Section 22777, subject to board approval:

(a) A contracting agency, as defined in Section 20022, a county or special district subject to the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3), and a school employer.

(b) A public body or agency of or within the state that is not subject to Part 3 (commencing with Section 20000) of the Government Code or the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3), and that provides a retirement system for its employees funded wholly or in part by public funds.

(c) The protection and advocacy agency described in subdivision (h) of Section 4900 of the Welfare and Institutions Code, if the agency obtains a written advisory opinion from the United States Department of Labor stating that the organization is an agency or instrumentality of the state or a political subdivision thereof within the meaning of Chapter 18 (commencing with Section 1001) of Title 29 of the United States Code.

(Amended by Stats. 2013, Ch. 778, Sec. 9. Effective January 1, 2014.)



22922

(a) A contracting agency and its employees and annuitants may obtain a health benefit plan, as defined in Section 22777, subject to board approval of a resolution submitted by the governing body electing to be so subject. The resolution shall be adopted by a majority vote and shall be effective at the time provided in board regulations.

(b) In addition to, or in lieu of, submitting a resolution as prescribed in subdivision (a), the board may require the contracting agency to enter into a contract with the board to obtain a health benefit plan, as defined in Section 22777, for all or part of its employees, pursuant to rules and regulations developed by the board for this purpose.

(c) The board may refuse to contract with, or to agree to an amendment proposed by, a contracting agency for any benefit provisions that are not specifically authorized by this part and that the board determines would adversely affect the administration of this system.

(d) A contracting agency may become subject to this part with respect to a recognized employee organization with which it has reached mutual agreement. The resolution and any contracts, or the resolution and contract required by subdivisions (a) and (b), shall specify the recognized employee organizations participating in this system.

(e) Pursuant to Section 22796 and subdivision (g) of Section 22934, the board may by regulation require any contracting agency that becomes subject to this part to meet certain board-determined criteria, including, but not limited to, additional requirements for any contracting agency that elects to become subject to this part that previously terminated coverage pursuant to Section 22938.

(f) Approval of the contract to obtain a health benefit plan pursuant to subdivision (b) shall be by the affirmative vote of a majority of the members of the governing body of the contracting agency.

(Amended by Stats. 2013, Ch. 778, Sec. 10. Effective January 1, 2014.)



22927

Notwithstanding any other provision of this part, a contracting agency that is a city and county shall be subject to this part only with respect to employees who upon entering city and county employment from state employment had an option under state statutes to continue enrollment under this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22928

When a hospital becomes a contracting agency pursuant to subdivision (p) of Section 20057, its employees shall be deemed city employees for purposes of this part until the hospital enacts its own resolution or acts officially to terminate its participation under this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22930

If the board administers a specialized health benefit plan, it may offer coverage in the specialized health benefit plan to a contracting agency that also provides coverage for its employees in a health benefit plan under this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22931

Annuitants that receive benefits under this part and are former certificated employees that retired from a school employer, including the spouses and surviving spouses, are not subject to Article 1 (commencing with Section 7000) of Chapter 1 of Part 5 of Division 1 of the Education Code. The school employer is also not subject to Article 1 (commencing with Section 7000) of Chapter 1 of Part 5 of Division 1 of the Education Code with respect to those annuitants.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22932

A contracting agency shall perform the functions necessary to enroll its employees and submit reports as may be required by the board. A county superintendent of schools shall have the responsibility of providing all information concerning the school districts within his or her jurisdiction to the board.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22934

(a) A contracting agency that has elected to be subject to this part may not maintain any other health benefit plan or program offering hospital and medical care for its employees.

(b) Notwithstanding subdivision (a), a plan operating on July 1, 2002, shall be permitted to continue as long as it meets the requirements of subdivision (e). A material change in the plan, including a change in carriers, shall be permitted. Notwithstanding any other provision of this part, a contracting agency may include a dependent of an employee or retiree who is not eligible for coverage as a family member or a domestic partner, as provided in this part, if the employee or retiree is also enrolled in the alternative plan.

(c) Notwithstanding subdivision (a), a self-insured plan operating on January 1, 2003, shall be permitted to continue as long as it meets the requirements of subdivision (e). The board may extend the deadline contained in this subdivision for good cause.

(d) Notwithstanding subdivision (a), an alternative plan established by a contracting agency and approved by the board after July 1, 2002, shall be permitted to continue until December 31, 2004. The plan may only be offered in an area in which there is no board-approved health maintenance organization or exclusive provider organization plan available for enrollment, or there is only one board-approved health maintenance organization plan available for enrollment, and that plan has less than 55 percent of the primary care physicians in its provider network available for new patients. The contracting agency shall reimburse the board for reasonable administrative expenses incurred as a result of enrollment activities outside of the system’s open enrollment period caused by the creation or termination of a plan offered pursuant to this subdivision. A contracting agency providing a plan pursuant to this subdivision shall notify the board by June 1, 2004, of its intent to either terminate that plan or to terminate its participation under this part as of January 1, 2005. On or after June 1, 2004, the board may extend the termination date contained in this subdivision for a contracting agency at its discretion, based on compelling circumstances in the region in which the contracting agency is located.

(e) A plan maintained pursuant to this section shall meet and maintain the minimum standards for approved health benefit plans prescribed by the board pursuant to the requirements of this part.

(f) An election of a contracting agency to be subject to this part is not effective prior to the termination of any health benefit plan maintained in violation of this section. The establishment of any plan thereafter in violation of this section shall terminate participation of the agency and all of its employees under this part as of the end of the contract year.

(g) Nothing in this part may be construed to prohibit a contracting agency from offering health plans, including collectively bargained union health and welfare trust plans, to employees and annuitants of employee groups, including collective bargaining units, if the contracting agency has not elected to provide coverage for that group under this part.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22937

A contracting agency may elect, by amending its contract with the board, to participate in a Medicare reimbursement program for its employees, annuitants, or family members who are enrolled in a Medicare health benefit plan under this part, as prescribed by board regulations.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22938

A contracting agency that has elected to be subject to this part may elect to cease to be so subject by resolution adopted by a majority vote of its governing body and filed with the board on or before the deadline provided in board regulations, to be effective at the end of the current contract year. Coverage of employees and annuitants of the contracting agency shall also terminate at the end of the current contract year.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22939

The board may terminate the participation of a contracting agency if it fails for three months after a demand to perform any act required by this part or by board rules or regulations.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)






ARTICLE 11 - Prefunding Plan for Health Care Coverage for Annuitants

22940

There is in the State Treasury the Annuitants’ Health Care Coverage Fund that is a trust fund and a retirement fund, within the meaning of Section 17 of Article XVI of the California Constitution. Notwithstanding Section 13340, all moneys in the fund are continuously appropriated without regard to fiscal years to the board for expenditure for the prefunding of health care coverage for annuitants pursuant to this part, including administrative costs. The board has sole and exclusive control and power over the administration and investment of the Annuitants’ Health Care Coverage Fund and shall make investments pursuant to Part 3 (commencing with Section 20000).

(Amended by Stats. 2007, Ch. 318, Sec. 1. Effective January 1, 2008.)



22942

For purposes of this article, the following definitions shall apply:

(a) “Annuitant” means any of the following:

(1) An annuitant described in Section 22760.

(2) A person who retires from employment with an employer described in paragraph (2) of subdivision (c) and who receives postemployment health care benefits or other postemployment benefits from the prefunding plan provided by that employer.

(3) A surviving family member who receives postemployment health care benefits or other postemployment benefits as a beneficiary of a deceased person described in paragraph (2).

(b) “Employee” means an employee described in Section 22772. “Employee” also means an officer or employee of an employer described in paragraph (2) of subdivision (c).

(c) “Employer” means either of the following:

(1) An employer described in Section 22773.

(2) An entity described in Section 22920 that has one or more employees and that entity provides postemployment health care benefits or other postemployment benefits to annuitants.

(Added by Stats. 2007, Ch. 318, Sec. 3. Effective January 1, 2008.)



22943

An employer authorized by the board may elect to participate in the prefunding plan established by this article.

(Added by renumbering Section 22942 by Stats. 2007, Ch. 318, Sec. 2. Effective January 1, 2008.)



22944

The board may, in its discretion and upon terms and conditions set by the board, authorize an employer to participate in the prefunding plan established by this article. The governing body of a participating employer shall enter into a contract with the board, setting forth the terms and conditions of that employer’s participation in the prefunding plan, including, but not limited to, funding, expenditures, and actuarial, accounting, reporting, and investment considerations.

(Repealed and added by Stats. 2007, Ch. 318, Sec. 5. Effective January 1, 2008.)



22944.2

(a) A contract entered into between an employer and the board pursuant to Section 22944 shall not create, change, or vest the obligations of an employer or the board that were created under any other contract, law, ordinance, regulation, or similar actions to provide benefits for employees or annuitants of a participating employer.

(b) A contract between an employer and the board entered into pursuant to Section 22944, in and of itself, shall not create, change, or vest an obligation for either party to the contract to provide a specific level of postemployment health care benefits or other postemployment benefits to employees or annuitants of a participating employer.

(c) A contract between an employer and the board entered into pursuant to Section 22944, in and of itself, shall not preclude or in any way affect the authority of the employer to create, change, or vest the specific postemployment health care benefits or other postemployment benefits that the employer may choose to provide to its employees or annuitants.

(Added by Stats. 2007, Ch. 318, Sec. 6. Effective January 1, 2008.)



22944.3

(a) Any amount that would otherwise be used to permanently increase compensation pursuant to Section 19827, effective on July 1, 2009, and on July 1, 2010, shall instead be used to permanently prefund postemployment health care benefits for patrol members. The amount used to prefund benefits relative to any increases under the survey methodology effective July 1, 2010, shall not exceed 2 percent. The state shall take credit for these prefunding contributions in the survey methodology established in Section 19827 in the same manner as it would for an increase to the base salary for patrol members.

(b) Patrol members shall contribute an additional 0.5 percent of base pay toward prefunding retiree health benefit obligations effective on the first day of the pay period following the effective date of the act adding this section and the ratification of the addendum by the members of State Bargaining Unit 5. This contribution shall not reduce the base salary of patrol members under the survey methodology established by Section 19827.

(c) Effective July 1, 2012, the state shall contribute toward prefunding retiree health benefits, on a prospective basis, an amount at least equal to the combined contribution rate established pursuant to subdivisions (a) and (b). These contributions may be used in the survey methodology established by Section 19827 if mutually agreed in a memorandum of understanding.

(d) Contributions paid pursuant to this section shall be used exclusively for the cost of providing postemployment health care to eligible enrolled patrol member annuitants and their eligible enrolled dependents, beneficiaries, and survivors.

(e) Contributions paid pursuant to this section shall not be refundable under any circumstances to a patrol member or his or her beneficiary or survivor.

(f) Any amount used to prefund postemployment health care for patrol members pursuant to subdivision (a) shall not be included in any calculation for benefits using final compensation.

(g) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(h) For purposes of this section, “patrol member” has the same meaning as in Section 20390. This section shall not apply to an employee of a county.

(i) The Director of Human Resources may exercise his or her discretion to apply the provisions of this section to patrol members who are excepted from the definition of “state employee” in subdivision (c) of Section 3513, and an officer or employee of the executive branch of state government who is not a member of the civil service.

(Amended by Stats. 2012, Ch. 665, Sec. 156. Effective January 1, 2013.)









CHAPTER 2 - Recovery of Medical Costs

22945

(a) The purpose of this chapter is to establish the rights of the California Association of Highway Patrolmen Health Benefits Trust, the Peace Officers Research Association of California Health Benefits Trust, and the California Correctional Peace Officer Association Health Benefits Trust to recover medical costs paid to a participant for injuries, including injuries that result in death, caused by or allegedly caused by a third party.

(b) This chapter does not apply if the participant is injured in the course and scope of his or her employment. In those cases, Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 of the Labor Code governs.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22946

As used in this chapter:

(a) “Health benefits trust” means the California Association of Highway Patrolmen Health Benefits Trust, the Peace Officers Research Association of California Health Benefits Trust, the California Correctional Peace Officers Association Health Benefits Trust, or a self-funded plan administered by the board under this part.

(b) “Participant” means an employee, annuitant, or family member who is a member of a health benefits trust and who is injured by, or due to the actions or inactions of, a third person, and includes any other person to whom a claim accrues by reason of the injury or death of the employee, annuitant, or family member.

(c) “Third party” means any tortfeasor or alleged tortfeasor against whom the participant asserts a claim for injury or death.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22947

(a) A health benefits trust may assert a lien for health benefits paid on behalf of a participant against any settlement with, or arbitration award or judgment against, a third party. No lien asserted by a health benefits trust under this section may exceed the amount actually paid by the trust to any treating medical provider.

(b) The participant, if not represented by an attorney, or the participant’s attorney, shall immediately send, by certified mail, written notice of the existence of any claim or action against a third party, to the following:

(1) The health benefits trust.

(2) A hospital or any hospital-affiliated health facility, as defined in Section 1250 of the Health and Safety Code, that is known to have provided health care services to the participant.

(c) If medical costs are paid by the health benefits trust, contract providers may not assert an independent lien against the participant. Contract providers who agree, by contract, to a specified rate may not seek to recover an amount that exceeds the contracted rate against the participant.

This subdivision is not applicable to a lien for hospital services pursuant to Chapter 4 (commencing with Section 3045.1) of Title 14 of Part 4 of Division 3 of the Civil Code.

(d) If the participant engaged an attorney, the lien for health services asserted by a health benefits trust under subdivision (a) may not exceed the lesser of the actual amount paid by the trust or one-third of the moneys due to the participant under any final judgment, compromise, arbitration, or settlement agreement.

(e) If the participant did not engage an attorney, the lien for health services asserted by the health benefits trust under subdivision (a) may not exceed the lesser of the actual amount paid by the trust or one-half of the moneys due to the participant under any final judgment, compromise, arbitration, or settlement agreement.

(f) If a final judgment includes a special finding by a judge, jury, or arbitrator that the participant was partially at fault, the lien asserted by the health benefits trust shall be reduced by the same comparative fault percentage by which the participant’s recovery was reduced.

(g) The lien asserted by the health benefits trust shall be subject to pro rata reduction, commensurate with the participant’s reasonable attorney’s fees and costs, in accordance with the common fund doctrine.

(h) The court or arbitrator may also take into account the obligation, if any, of the health benefits trust to make future medical payments on behalf of the participant for the medical condition that gave rise to the claim against the third party.

(i) The provisions of this section may not be admitted into evidence nor given in any instruction in any civil action or proceeding between a participant and a third party.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)



22948

(a) A court or arbitrator having jurisdiction over a claim by a participant against a third party shall additionally have jurisdiction over apportionment of any recovery on the claim, if the participant and the health benefits trust or any other party asserting a lien cannot agree on an allocation.

(b) In the event of a settlement between the participant and the third party where there is no agreement on proper apportionment of the settlement between the participant and the health benefits trust or any other party asserting a lien, the participant may petition the court for a determination in accordance with this section. The parties may introduce evidence with respect to the issue of apportionment in any manner authorized by the Evidence Code, including, but not limited to, introduction by sworn declaration or by relevant discovery responses. The participant shall make available to the health benefits trust all relevant discovery in a reasonable and timely manner. The use of witness testimony shall be discouraged and shall be allowed only by stipulation of the parties.

(c) In the event of a judgment where there is no agreement on proper apportionment of the judgment between the participant and the health benefits trust or any other party asserting a lien, the participant may file a post-trial motion asking the court to apportion the judgment in accordance with this section.

(Added by Stats. 2004, Ch. 69, Sec. 22. Effective June 24, 2004.)









PART 6 - STATE EMPLOYEES' DENTAL CARE ACT

22950

This part may be cited as the State Employees’ Dental Care Act.

(Repealed and added by Stats. 2004, Ch. 69, Sec. 25. Effective June 24, 2004.)



22951

It is the purpose of this part to do all of the following:

(a) Promote increased economy and efficiency in the state service.

(b) Enable the state to attract and retain qualified employees by providing dental care plans similar to those commonly provided in private industry.

(c) Recognize and protect the state’s investment in each permanent employee by promoting and preserving good health among state employees.

(Repealed and added by Stats. 2004, Ch. 69, Sec. 25. Effective June 24, 2004.)



22952

Unless otherwise indicated, the definition of terms in Part 5 (commencing with Section 22750) apply to this part.

(Repealed and added by Stats. 2004, Ch. 69, Sec. 25. Effective June 24, 2004.)



22953

(a) The state, through the Department of Human Resources, the Trustees of the California State University, or the Regents of the University of California may contract, upon negotiations with employee organizations, with carriers for dental care plans for employees, annuitants, and eligible family members, provided the carriers have operated successfully in the area of dental care benefits for a reasonable period or have a contract to provide a health benefit plan pursuant to Section 22850. The dental care plans may include a portion of the monthly premium to be paid by the employee or annuitant. Dental care plans provided under this authority may be self-funded by the employer if it is determined to be cost effective.

(b) An employee or annuitant may enroll in a dental care plan provided by a carrier that also provides a health benefit plan pursuant to Section 22850 if the employee or annuitant is also enrolled in the health benefit plan provided by that carrier. However, nothing in this section may be construed to require an employee or annuitant to enroll in a dental care plan and a health benefit plan provided by the same carrier.

(c) No contract for a dental care plan may be entered into unless funds are appropriated by the Legislature in a subsequently enacted statute. If a dental care plan is self-funded, funds used for that plan shall be considered continuously appropriated, notwithstanding Section 13340.

(Amended by Stats. 2012, Ch. 665, Sec. 157. Effective January 1, 2013.)



22954

Funds appropriated for self-funded dental care plans for state employees, other than employees of the California State University, shall be maintained in the State Employees’ Dental Care Fund which is hereby created in the State Treasury. Moneys in this fund shall be used by the Department of Human Resources to pay dental claims and other administrative costs. Income earned on the moneys in the State Employees’ Dental Care Fund shall be credited to the fund. Moneys in this fund are continuously appropriated in accordance with this section and Section 22953.

(Amended by Stats. 2012, Ch. 665, Sec. 158. Effective January 1, 2013.)



22955

Funds appropriated for self-funded dental care plans for employees of the California State University shall be maintained in the California State University Employees’ Dental Care Fund, which is hereby created in the State Treasury. Moneys in this fund shall be used by the Trustees of the California State University to pay dental claims and other administrative costs. Income earned on the moneys in the California State University Employees’ Dental Care Fund shall be credited to the fund. Moneys in this fund are continuously appropriated in accordance with this section and Section 22953.

(Repealed and added by Stats. 2004, Ch. 69, Sec. 25. Effective June 24, 2004.)



22956

(a) An annuitant who retires from the state may enroll in a dental care plan offered under this part, provided either of the following apply:

(1) The annuitant is not enrolled in a health benefit plan or a dental care plan, but was eligible for enrollment as an employee at the time of separation for retirement, and who retired within 120 days of the date of separation.

(2) The annuitant is receiving an allowance pursuant to Article 6 (commencing with Section 9359) of Chapter 3.5 of Part 1 of Division 2.

(b) The board has no duty to locate or notify any annuitant who may be eligible to enroll, or to provide names or addresses to any person, agency, or entity for the purpose of notifying those annuitants.

(Added by Stats. 2004, Ch. 69, Sec. 25. Effective June 24, 2004.)



22957

A person who was enrolled in a dental care plan at the time he or she became an annuitant under state or federal provisions, may continue his or her enrollment, including eligible family members, without discrimination as to premium rates or benefit coverage. The dental care plans may require part of a monthly premium to be paid by the annuitant, not to exceed the premium paid by represented or excluded employees, whichever is less, for the state-sponsored indemnity dental plan. The premium to be paid by the annuitant shall be deducted from his or her monthly allowance.

(Repealed and added by Stats. 2004, Ch. 69, Sec. 25. Effective June 24, 2004.)



22958

(a) Notwithstanding Sections 22953 and 22957, the following employees may not receive any portion of the employer contribution payable for annuitants, unless the person is credited with 10 or more years of state service, as defined by this section, at the time of retirement:

(1) A state employee, as defined by subdivision (c) of Section 3513, in State Bargaining Unit 5, 6, 8, or 16 who becomes a state member of the system after January 1, 1999.

(2) A state employee, as defined by subdivision (c) of Section 3513, in State Bargaining Unit 19 who becomes a state member of the system after July 1, 1998.

(3) A state employee, as defined by subdivision (c) of Section 3513, who becomes a state member of the system after January 1, 2000, and is a member of a state bargaining unit that has agreed to this section.

(4) A state employee who becomes a state member of the system after January 1, 2000, and is either excluded from the definition of a state employee in subdivision (c) of Section 3513, or a nonelected officer or employee of the executive branch of government who is not a member of the civil service.

(b) The percentage of the employer contribution payable for postretirement dental care benefits for an employee subject to this section shall be based on the funding provision of the plan and the completed years of credited state service at retirement as shown in the following table:

Credited Years
of Service

Percentage of Employer
Contribution

10 _____

50 _____

11 _____

55 _____

12 _____

60 _____

13 _____

65 _____

14 _____

70 _____

15 _____

75 _____

16 _____

80 _____

17 _____

85 _____

18 _____

90 _____

19 _____

95 _____

20 or more _____

100 _____

(c) This section only applies to state employees who retire for service.

(d) Benefits provided to an employee subject to this section shall be applicable to all future state service.

(e) For purposes of this section, “state service” means service rendered as an employee or an appointed or elected officer of the state for compensation. Notwithstanding Section 22826, for purposes of this section, credited state service includes service to the state for which the employee, pursuant to Section 20281.5, did not receive credit.

(f) In those cases where the state has assumed from a public agency a function and the related personnel, service rendered by that personnel for compensation as employees or appointed or elected officers of that public agency may not be credited as state service for the purposes of this section, unless the former employer has paid or agreed to pay the state the amount actuarially determined to equal the cost for any employee dental benefits that were vested at the time that the function and the related personnel were assumed by the state, and the Department of Finance finds that the contract contains a benefit factor sufficient to reimburse the state for the amount necessary to fully compensate for the postretirement dental benefit costs of those personnel. For noncontracting public agencies, the state agency that has assumed the function shall certify the completed years of public agency service to be credited to the employee as state service credit under this section.

(g) This section does not apply to employees of the California State University or the Legislature.

(Amended by Stats. 2005, Ch. 328, Sec. 37. Effective January 1, 2006.)



22959

The Department of Human Resources shall administer the benefits provided by this part for civil service employees and annuitants. The Trustees of the California State University shall administer the benefits provided by this part for employees and annuitants of the California State University.

(Amended by Stats. 2012, Ch. 665, Sec. 159. Effective January 1, 2013.)






PART 6.1 - VISION CARE PROGRAM FOR STATE ANNUITANTS

22959.1

This part shall be known and may be cited as the Vision Care Program for State Annuitants. The purpose of this part is to do all of the following:

(a) Promote increased economy and efficiency in the provision of vision benefits to annuitants.

(b) Enable the state to use economies of scale to provide a vision care plan similar to those commonly provided in private industry and in other states.

(c) Recognize and protect the state’s investment in each permanent employee’s service by providing into retirement the option of a vision care program, and to promote and preserve continued good health among state annuitants.

(Added by Stats. 2006, Ch. 611, Sec. 1. Effective January 1, 2007.)



22959.2

The Vision Care Program for State Annuitants shall be administered by the Department of Human Resources.

(Amended by Stats. 2012, Ch. 665, Sec. 160. Effective January 1, 2013.)



22959.3

Unless otherwise indicated, the definition of terms in Article 2 (commencing with Section 22760) of Part 5 apply to this part.

(Added by Stats. 2006, Ch. 611, Sec. 1. Effective January 1, 2007.)



22959.4

(a) An annuitant who retires from the state may enroll in a vision care plan offered under this part, if any of the following apply:

(1) The annuitant was enrolled in a health benefit plan, a dental care plan, or vision care plan at the time of separation for retirement, and retired within 120 days of the date of separation.

(2) The annuitant was not enrolled in a health benefit plan, a dental care plan, or vision care plan at the time of separation for retirement, but was eligible for enrollment as an employee at the time of separation for retirement, and retired within 120 days of the date of separation.

(3) The annuitant is part of the Legislators’ Retirement System receiving an allowance pursuant to Article 6 (commencing with Section 9359) of Chapter 3.5 of Part 1 of Division 2.

(b) The Department of Human Resources has no duty to locate or notify any annuitant who may be eligible to enroll, or to provide names or addresses to any person, agency, or entity for the purpose of notifying those annuitants.

(Amended by Stats. 2012, Ch. 665, Sec. 161. Effective January 1, 2013.)



22959.5

(a) A person who was enrolled in a vision care plan at the time he or she became an annuitant under state or federal provisions, may continue his or her enrollment, including eligible family members, without discrimination as to benefit coverage as an enrolled person within this program. An annuitant who is eligible for this program is a person who meets the requirements of Section 22959.4 and at the time of retirement was employed with the state as one of the following:

(1) A civil service employee of the state.

(2) An elected member of the Legislature.

(3) A legislative employee.

(4) A constitutional officer.

(5) An employee of the judicial branch of state government.

(b) Annuitants of the California State University and University of California systems may not participate in this program.

(Added by Stats. 2006, Ch. 611, Sec. 1. Effective January 1, 2007.)



22959.6

(a) The Department of Human Resources may contract with one or more vision care plans for annuitants and eligible family members, provided the carrier or carriers have operated successfully in the area of vision care benefits for a reasonable period, as determined by the Department of Human Resources.

(b) The Department of Human Resources, as the program administrator, has full administrative authority over this program and associated funds and shall require the monthly premium to be paid by the annuitant for the vision care plan. The premium to be paid by the annuitant shall be deducted from his or her monthly allowance. If there are insufficient funds in an annuitant’s allowance to pay the premium, the plan provider shall directly bill the annuitant. A vision care plan or plans provided under this authority shall be funded by the annuitant’s premium. All premiums received from annuitants shall be deposited in the Vision Care Program for State Annuitants Fund, which is hereby created in the State Treasury. Any income earned on the moneys in the Vision Care Program for State Annuitants Fund shall be credited to the fund. Notwithstanding Section 13340, moneys in the fund are continuously appropriated for the purposes specified in subdivision (d).

(c) An annuitant may enroll in a vision care plan provided by a carrier that also provides a health benefit plan pursuant to Section 22850 if the employee or annuitant is also enrolled in the health benefit plan provided by that carrier. However, this section may not be construed to require an annuitant to enroll in a vision care plan and a health benefit plan provided by the same carrier. An annuitant enrolled in this program shall only enroll into a vision plan or vision plans contracted for by the Department of Human Resources.

(d) A contract for a vision care plan may not be entered into unless the Department of Human Resources determines it is reasonable to do so. Notwithstanding any other provision of law, any premium moneys paid into this program by annuitants for the purposes of the annuitant vision care plan that is contracted for shall be used for the cost of providing vision care benefits to eligible, enrolled annuitants and their eligible and enrolled dependents, the payment of claims for those vision benefits, and the cost of administration of the vision care plan or plans under this vision care program, those costs being determined by the Department of Human Resources.

(e) If the Director of Human Resources determines that it is not economically feasible to continue this program anytime after its commencement, the director may, upon written notice to enrollees and to the contracting plan or plans, terminate this program within a reasonable time. The notice of termination to the plan or plans shall be determined by the Department of Human Resources. The notice to enrollees of the termination of the program shall commence no later than three months prior to the actual date of termination of the program.

(f) Premium rates for this program shall be determined by the Department of Human Resources in conjunction with the contracted plan or plans and shall be considered separate and apart from active employee premium rates.

(Amended by Stats. 2013, Ch. 275, Sec. 6. Effective January 1, 2014.)






PART 6.5 - CALIFORNIA STATE UNIVERSITY ANNUITANT VISION CARE PROGRAM

22959.80

This part shall be known and may be cited as the California State University Annuitant Vision Care Program. The purpose of this part is to do all of the following:

(a) Promote increased economy and efficiency in providing vision benefits to California State University annuitants.

(b) Enable the California State University to use economies of scale to provide a vision care plan similar to those commonly provided in private industry and in other states.

(c) Recognize and protect the California State University’s investment in each employee by providing into retirement the option of a vision care program, and to promote and preserve continued good health among California State University annuitants.

(Added by Stats. 2007, Ch. 344, Sec. 1. Effective January 1, 2008.)



22959.81

The California State University Annuitant Vision Care Program shall be administered by the Office of the Chancellor of the California State University.

(Added by Stats. 2007, Ch. 344, Sec. 1. Effective January 1, 2008.)



22959.82

“Annuitant” means any of the following:

(a) A person who has retired within 120 days of separation from California State University employment and who receives a retirement allowance under any state retirement or University of California retirement system to which the California State University was a contributing party.

(b) A surviving family member receiving an allowance in place of an annuitant who has retired as provided in subdivision (a), or as the survivor of a deceased California State University employee under Section 21541 or 21546.

(c) A person receiving a survivor allowance pursuant to Article 3 (commencing with Section 21570) of Chapter 14 of Part 3 if he or she was eligible to enroll in a health benefit plan on the date of the California State University employee member’s death, on whose account the survivor allowance is payable.

(d) A family member of a deceased retired member of the State Teachers’ Retirement Plan, if the deceased member meets both of the following conditions:

(1) Retired within 120 days of separation from California State University employment.

(2) Prior to his or her death, received a retirement allowance that did not provide for a survivor allowance to family members.

(Added by Stats. 2007, Ch. 344, Sec. 1. Effective January 1, 2008.)



22959.83

(a) An annuitant who retires from a California State University campus or the office of the chancellor may enroll in a vision care plan offered under this part, if any of the following apply:

(1) The annuitant was enrolled in a health benefit plan, a dental care plan, or vision care plan at the time of separation for retirement, and retired within 120 days of the date of separation.

(2) The annuitant was not enrolled in a health benefit plan, a dental care plan, or vision care plan at the time of separation for retirement, but was eligible for enrollment as an employee at the time of separation for retirement, and retired within 120 days of the date of separation.

(b) The California State University has no duty to locate or notify any annuitant who may be eligible to enroll, or to provide names or addresses to any person, agency, or entity for the purpose of notifying those annuitants.

(Added by Stats. 2007, Ch. 344, Sec. 1. Effective January 1, 2008.)



22959.84

A California State University employee who was enrolled in a vision care plan at the time he or she became an annuitant under state or federal provisions may continue his or her enrollment, including eligible family members, without discrimination as to benefit coverage, as an enrolled person within this program. An annuitant who is eligible for this program is a person who meets the requirements of Section 22959.83 and at the time of retirement was employed by a California State University campus or the office of the chancellor.

(Added by Stats. 2007, Ch. 344, Sec. 1. Effective January 1, 2008.)



22959.85

(a) The California State University may contract with one or more vision care plans for annuitants and eligible family members if the carrier or carriers have operated successfully in the area of vision care benefits for a reasonable period, as determined by the California State University.

(b) The California State University, as the program administrator, has full administrative authority over this program and associated funds and shall require the monthly premium to be paid by the annuitant for the vision care plan. The premium to be paid by the annuitant shall be deducted from his or her monthly retirement allowance. A vision care plan or plans provided under this authority shall be funded by the annuitants’ premiums. All premiums received from annuitants shall be deposited in the California State University Annuitant Vision Care Program trust account, which is hereby created. Any income earned on the moneys in the California State University Annuitant Vision Care Program trust account shall be credited to the trust account.

(c) An annuitant may enroll in a vision care plan provided by a carrier that also provides a health benefit plan pursuant to Section 22850 if the employee or annuitant is also enrolled in the health benefit plan provided by that carrier. However, nothing in this section may be construed to require an annuitant to enroll in a vision care plan and a health benefit plan provided by the same carrier. An annuitant enrolled in this program shall only enroll in a vision plan or vision plans contracted for by the California State University.

(d) No contract for a vision care plan may be entered into unless the California State University determines it is reasonable to do so. Notwithstanding any other provision of law, any premium moneys paid into this program by annuitants for the purposes of a vision care plan shall be used for the cost of providing vision care benefits to eligible, enrolled annuitants and their eligible and enrolled dependents, the payment of claims for those vision benefits, and the cost of administration of the vision care plan or plans under this vision care program, including startup costs, as determined by the California State University.

(e) If the California State University determines that it is not economically feasible to continue this program any time after its commencement, the California State University may, upon written notice to enrollees and to the contracting plan or plans, terminate this program within a reasonable time. The notice of termination to the plan or plans shall be determined by the California State University. The notice to enrollees of the termination of the program shall commence no later than three months prior to the actual date of termination of the program. The California State University shall notify the Legislature of a decision to terminate the program.

(f) Premium rates for this program shall be determined by the California State University in conjunction with the contracted plan or plans and shall be considered separate and apart from active employee premium rates.

(Added by Stats. 2007, Ch. 344, Sec. 1. Effective January 1, 2008.)



22959.86

On or after July 1, 2008, the California State University shall implement the California State University Annuitant Vision Care Program.

(Added by Stats. 2007, Ch. 344, Sec. 1. Effective January 1, 2008.)






PART 6.7 - RETIRED PUBLIC EMPLOYEES VISION CARE PROGRAM

22959.90

This part shall be known and may be cited as the Retired Public Employees Vision Care Program. The purpose of this part is to do all of the following:

(a) Promote increased economy and efficiency in the provision of vision care benefits to retired members of public agencies, schools, and the university system.

(b) Enable the public agencies, schools, and the university system, when those entities provide retirement benefits to their annuitants through the Public Employees’ Retirement System, to use economies of scale to provide a vision care plan for their employees that is similar to those commonly provided to State of California employees, annuitants, and private industry, and as may be provided in other states.

(c) Promote and preserve continued good health among members of public agencies, schools, and the university system.

(Added by Stats. 2009, Ch. 265, Sec. 1. Effective January 1, 2010.)



22959.91

The Retired Public Employees Vision Care Program shall be administered by the board or its designees.

(Added by Stats. 2009, Ch. 265, Sec. 1. Effective January 1, 2010.)



22959.92

For purposes of this part, the following definitions apply:

(a) “Annuitant” means any of the following:

(1) A person who has retired from an employer described in subdivision (c) and receives a retirement allowance from the Public Employees’ Retirement System.

(2) A surviving family member receiving an allowance in place of an annuitant who has retired as provided in paragraph (1), or as the survivor of a deceased employee under Section 21541, 21546, or 21547.7.

(b) “Board” means the Board of Administration of the Public Employees’ Retirement System.

(c) “Employer” means an employer described in Section 20022, 20063, or 20071.

(d) “Family member” means any of the following:

(1) An annuitant’s spouse or domestic partner.

(2) Any unmarried child, including an adopted child, a stepchild, or recognized natural child under 23 years of age who is economically dependent upon the annuitant, when there exists a parent-child relationship with the annuitant.

(3) An unmarried child who at the time of attaining 23 years of age is incapable of self-support because of physical or mental disability that existed continuously from a date prior to attainment of 23 years of age, and who continues in family member status until termination of that status.

(Added by Stats. 2009, Ch. 265, Sec. 1. Effective January 1, 2010.)



22959.93

(a) An annuitant or eligible family member may enroll in a vision care plan offered under this part.

(b) The board has no duty to locate or notify any annuitant who may be eligible to enroll, or to provide names or addresses to any person, agency, or entity for the purpose of notifying any annuitant.

(Added by Stats. 2009, Ch. 265, Sec. 1. Effective January 1, 2010.)



22959.96

(a) The board may, without compliance with any provisions of law relating to competitive bidding, contract with one or more vision care plans for annuitants and eligible family members, provided each vision care plan carrier has operated successfully in the area of vision care benefits for a reasonable period, as determined by the board.

(b) The board, as the program administrator, has full administrative authority over this program and associated funds and shall require the monthly premium to be paid by the annuitant for the vision care plan. The premium to be paid by the annuitant may be deducted from his or her monthly allowance. If the annuitant’s monthly allowance is insufficient to cover the full premium, the annuitant shall be responsible for paying the required balance directly to the vision care plan carrier.

(c) A vision care plan or plans provided under this authority shall be funded by the annuitant’s premium. All premiums received from annuitants shall be deposited in the Retired Public Employees Vision Care Program Fund, which is hereby created in the State Treasury. Any income earned on the moneys in the Retired Public Employees Vision Care Program Fund shall be credited to the fund. Notwithstanding Section 13340 of the Government Code, moneys in the fund are hereby continuously appropriated for the purposes specified in subdivision (d).

(d) The board shall have the exclusive control of the administration and investment of the Retired Public Employees Vision Care Program Fund.

(e) An annuitant may enroll in a vision care plan provided by a carrier that also provides a health benefit plan if the annuitant is also enrolled in the health benefit plan provided by that carrier. However, nothing in this section may be construed to require an annuitant to enroll in a vision care plan and a health benefit plan provided by the same carrier. An annuitant enrolled in this program shall only enroll in a vision plan or plans contracted for by the board.

(f) No contract for a vision care plan may be entered into unless the board determines it is reasonable to do so, and any contract shall take effect only if funds have been made available to cover the startup costs of the program. Notwithstanding any other provision of law, any premium moneys paid into this program by annuitants for the purposes of the member vision care plan that is contracted for shall be used for the cost of providing vision care benefits to eligible, enrolled annuitants and their eligible and enrolled dependents, the payment of claims for those vision benefits, the cost of administration of the vision care plan or plans under this vision care program, and any reasonable cost or expense incurred by the board in connection with the startup of the program, those costs being determined by the board.

(g) If the board determines that it is not economically feasible to continue this program at any time after its commencement, the board may, upon written notice to enrollees and to the contracting plan or plans, terminate this program within a reasonable time. The notice of termination to the plan or plans shall be determined by the board. The notice to enrollees of the termination of the program shall commence no later than three months prior to the actual date of termination of the program.

(h) Premium rates for this program shall be determined by the board in conjunction with the contracted plan or plans and shall be considered separate from any active employee premium rates.

(Added by Stats. 2009, Ch. 265, Sec. 1. Effective January 1, 2010.)



22959.97

On or before January 1, 2011, the board shall implement the Retired Public Employees Vision Care Program.

(Added by Stats. 2009, Ch. 265, Sec. 1. Effective January 1, 2010.)






PART 7 - STATE PEACE OFFICERS' AND FIREFIGHTERS' DEFINED CONTRIBUTION PLAN

CHAPTER 1 - General Provisions

22960

(a) The State Peace Officers’ and Firefighters’ Defined Contribution Plan is hereby established for state peace officer and firefighter members in Bargaining Unit 6 who have become subject to this part by memorandum of understanding, as provided by Section 3517.5.

(b) The plan may also be provided to state peace officers or firefighters who are either excluded from the definition of state employee in subdivision (c) of Section 3513, or are nonelected officers or employees of the executive branch of government and are not members of the civil service, and who supervise employees in a bargaining unit that is subject to this part, provided that the Department of Human Resources has approved their inclusion for coverage under this part.

(Amended by Stats. 2012, Ch. 665, Sec. 163. Effective January 1, 2013.)



22960.05

The plan is intended to constitute a governmental plan as defined by Section 414(d) of the Internal Revenue Code (26 U.S.C. Sec. 414(d)) and, as such, the plan and all benefits payable thereunder are intended to satisfy all requirements of Section 401(a) of the Internal Revenue Code (26 U.S.C. Sec. 401(a)) that apply to the plan.

(Added by Stats. 2014, Ch. 790, Sec. 2. Effective September 29, 2014.)



22960.1

The State Peace Officers’ and Firefighters’ Defined Contribution Plan shall supplement the benefits provided under Part 3 (commencing with Section 20000).

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.2

(a) The State Peace Officers’ and Firefighters’ Defined Contribution Plan is a qualified money purchase pension plan under Section 401(a) of Title 26 of the United States Code.

(b) The design and administration of the State Peace Officers’ and Firefighters’ Defined Contribution Plan shall conform with the applicable provisions of Title 26 of the United States Code and the Revenue and Taxation Code.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.3

If any provision of this part or application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this part that can be given effect without the invalid provision or application, and to this end the provisions of this part are severable.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.4

(a) The Legislature finds and declares that an agreement between the exclusive representative of state peace officer and firefighter members in State Bargaining Unit 6 and the employer has eliminated the employer contributions to the plan provided in Section 22960.60.

(b) The following shall occur:

(1) All contributions to the plan shall cease.

(2) New participants shall be prohibited from participating in the plan.

(3) The plan shall be terminated effective June 1, 2014, subject to obtaining appropriate approvals from the Internal Revenue Service, including a favorable determination letter on plan termination from the Internal Revenue Service.

(4) Subject to paragraph (3), all moneys in the fund shall be distributed in accordance with this part and federal law. If not elected otherwise, amounts that become payable from the fund under this section shall be rolled over under Section 401(a)(31) of Title 26 of the United States Code to the Supplemental Contributions Program established in accordance with Section 22970.

(Amended by Stats. 2014, Ch. 790, Sec. 1. Effective September 29, 2014.)






CHAPTER 2 - Definitions

22960.10

“Account” means the account maintained with respect to the participant which reflects that aggregate value of the following amounts credited to the participant:

(a) Employee contributions to the plan.

(b) Employer contributions to the plan on behalf of the participant.

(c) Net earnings of the State Peace Officers’ and Firefighters’ Defined Contribution Plan Fund allocable to the participant.

(d) Any amount credited to the participant’s account by reason of a transfer from another qualified plan in accordance with applicable federal tax laws.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.11

“Beneficiary” means any person or persons designated by the participant pursuant to this part, or otherwise entitled by statute, to receive distributions from the participant’s account upon the death of the participant.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.12

“Board” means the Board of Administration of the California Public Employees’ Retirement System.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.13

“Compensation” means the total amount paid to an employee for a plan year as required to be reported on the employee’s Internal Revenue Service form W-2 for income tax withholding purposes. This amount shall include employee contributions picked up by the employer under Section 414(h)(2) of Title 26 of the United States Code; and any amounts deducted by the employer from the participant’s salary, including deductions for tax-deferred retirement plans or insurance programs; deductions for participation in an eligible deferred compensation plan within the meaning of Section 457 of Title 26 of the United States Code; and deductions for participation in a plan that meets the requirements of Section 125 or 401(k) of Title 26 of the United States Code.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.14

“Disability” means a disability as determined by the board pursuant to Section 21156.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.15

“Eligible employee” means any person employed by the state, whose compensation is paid out of funds directly controlled by the state, and who is subject to coverage by the plan pursuant to the provisions of Section 22960.

(Amended by Stats. 2009, Ch. 130, Sec. 34. Effective January 1, 2010.)



22960.16

“Employee contribution” means the amount withheld from the participant’s compensation by the employer as a contribution to the participant’s account in the plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.17

“Employee contribution rate” means the percentage of the participant’s compensation to be withheld by the employer as an employee contribution to the plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.18

“Employer” means the State of California.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.19

“Employer contribution” means the amount contributed by the employer to the participant’s account in the plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.20

“Employer contribution rate” means the percentage of the participant’s compensation to be contributed by the employer to the participant’s account in the plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.21

“Fund” means the State Peace Officers’ and Firefighters’ defined Contribution Plan Fund.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.22

“Net earnings” means the income earned, or losses incurred, on the State Peace Officers’ and Firefighters’ Defined Contribution Plan Fund, less the costs of administering the plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.23

“Normal retirement age” means the age at which the participant is eligible for a retirement benefit without special qualifications and is the age of 50 years under this plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.24

“Participant” means an employee who is subject to coverage by the plan, and who has contributions credited under the plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.25

“Plan” means the State Peace Officers’ and Firefighters’ Defined Contribution Plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.26

“Plan year” means the 12-month period commencing on any January 1 and ending on the following December 31.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.27

“Retirement” means termination of all employment for the employer and completion of all conditions precedent to receiving a distribution for retirement.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.28

“Spouse” means the person married to the participant on the date the participant files a beneficiary designation, or an application for a distribution from the plan, or on the date of the participant’s death.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.29

“State peace officers and firefighters” means those persons included in the definition of “state peace officer/firefighter member” pursuant to Article 3 (commencing with Section 20390) of Chapter 4 of Part 3.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.30

“System” means the Public Employees’ Retirement System.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.31

“Termination” means termination of employment by reason of separation from all service for the employer.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.32

“Valuation date” means the date as of which the assets of the fund are valued.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)






CHAPTER 3 - Administration of the Plan

22960.35

(a) Except as provided in this part, the plan shall be administered by the board in conformity with its powers and duties for administration of the system as set forth in Part 3 (commencing with Section 20000). The board shall, to the extent that it determines feasible, follow the procedures set forth in Article 7 (commencing with Section 20220) of Chapter 2 of Part 3.

(b) The board may retain a third-party administrator to perform recordkeeping, customer service or other plan administration services.

(c) The board shall notify the Department of Human Resources when it is prepared to implement the plan.

(Amended by Stats. 2012, Ch. 665, Sec. 164. Effective January 1, 2013.)



22960.36

(a) The board shall adopt a trust instrument embodying the material terms and conditions of the plan consistent with this part and the applicable provisions of Title 26 of the United States Code.

(b) The board may, as it deems necessary, amend the plan consistent with this part and the applicable provisions of Title 26 of the United States Code.

(c) The board shall provide reasonable notice to each plan participant of any plan amendment.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.37

In administering the plan, the officers and employees of the system shall discharge their duties with respect to the plan solely in the interest of the participants and beneficiaries:

(a) In accordance with the documents and instruments governing the plan insofar as those documents and instruments are consistent with this part.

(b) For the exclusive purpose of both of the following:

(1) Providing benefits to participants and their beneficiaries.

(2) Defraying reasonable expenses of administering the plan.

(c) By investing with the care, skill, prudence, and diligency under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an enterprise of a like character and with like aims.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.38

With regard to the plan, the board shall not engage in any transaction prohibited by Section 503(b) of Title 26 of the United States Code.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.39

The board may require a third-party administrator, recordkeeper, custodian, or investment manager that is contracted with, or appointed by the system, to be subject to the duties set forth in Section 22960.37.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.40

Data filed by any participant or beneficiary with the board is confidential, and no individual record shall be divulged by any official or employee having access to that data to any person other than the participant to whom the information relates or his or her authorized representative, employer, or any state department or agency. The information shall be used by the board for the sole purpose of carrying into effect the provisions of this part. Any information that is requested for retirement purposes by any public agency shall be treated as confidential by the agency.

(a) The board may seek reimbursement for reasonable administrative expenses incurred when providing that information. Except as provided by this section, no participant’s or beneficiary’s address, home telephone number, or other personal information shall be released.

(b) For purposes of this section, “authorized representative” includes the spouse or beneficiary of a participant when no contrary appointment has been made and when, in the opinion of the board, the participant is prevented from appointing an authorized representative because of mental or physical incapacity or death.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)






CHAPTER 4 - The Fund

22960.45

The State Peace Officers’ and Firefighters’ Defined Contribution Plan Fund is hereby established as a special trust fund in the State Treasury to accept participant and employer contributions to the plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.46

The board shall have exclusive control of the investment of the fund.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.47

Notwithstanding any other provision of law, the board may retain a bank or trust company to serve as a custodian for safekeeping, recordkeeping, delivery, securities valuation, investment performance reporting, or other services in connection with investment and administration of the fund.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.48

Notwithstanding Section 13340, all moneys in the fund are continuously appropriated, without regard to fiscal years or plan years, to the board to carry out the purposes of this part.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.49

All costs of the plan shall be charged against the plan participants accounts.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.50

The assets of the fund shall be valued annually, and may be valued more frequently as prescribed by the board.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.51

No part of the assets of the fund may revert to the employer until all liabilities of the plan have been fully satisfied.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998. See same-numbered section added by Stats. 2014, Ch. 790.)



22960.51-1

Consistent with the requirements of Section 401(a)(2) of the Internal Revenue Code (26 U.S.C. Sec. 401(a)(2)), the corpus or income of the plan’s trust shall not be diverted to, or used for, purposes other than the exclusive benefit of the members or their beneficiaries nor shall there be a reversion of trust funds except as permitted by Revenue Ruling 91-4, 1991-1 C.B. 57, by the Internal Revenue Service.

(Added by Stats. 2014, Ch. 790, Sec. 3. Effective September 29, 2014. See same-numbered section added by Stats. 1998, Ch. 820.)






CHAPTER 5 - Eligibility

22960.55

(a) Any person who is an eligible employee on the effective date of the plan, as set forth in the memorandum of understanding, shall become a participant on the effective date of the plan.

(b) Any person who becomes an eligible employee after the effective date of the plan shall become a participant on the first day of covered employment.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)






CHAPTER 6 - Contributions

22960.60

(a) Employer and employee contribution rates may be determined by the terms of the memorandum of understanding applicable to each plan participant and the employer in accordance with the requirements of this section.

(b) Through the Department of Human Resources, the employer shall provide the board with a true and correct copy of each memorandum of understanding applicable to plan participants. The board may prescribe procedures for the orderly transmittal and receipt of these documents.

(c) Except as provided in subdivision (e), after receipt of an applicable memorandum of understanding that sets forth an employer contribution rate and any employee contribution rate, the board shall, in accordance with Section 22960.36, amend the plan to provide for the employer contribution rate and any employee contribution rate set forth in the memorandum of understanding.

(d) The employer contribution rate and any employee contribution rate for state peace officers and firefighters who have become subject to this part pursuant to the provisions of subdivision (b) of Section 22960 shall be the contribution rate or rates set forth in the memorandum of understanding for state peace officers and firefighter members in Bargaining Unit 6.

(e) The board may refuse to amend the plan under this section if, in the board’s considered judgment, the proposed amendment would violate any applicable provision of Title 26 of the United States Code.

(f) The initial employer contribution rate shall be prescribed in the memorandum of understanding. In the event an MOU expires and no new memorandums of understanding takes effect, the last memorandums of understanding in place shall control.

(Amended by Stats. 2012, Ch. 665, Sec. 165. Effective January 1, 2013.)



22960.61

The employer shall pick up, for the sole purpose of and in accordance with the requirements of Section 414(h)(2) of Title 26 of the United States Code and Section 17501 of the Revenue and Taxation Code, all of the amounts otherwise due as employee contributions, which shall be paid by the employer in lieu of employee contributions and which shall be deducted from the employee’s compensation.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.62

Pursuant to terms and conditions established by the board, a participant may be permitted to transfer funds from an eligible retirement plan into the plan to the extent that the transfers are allowable under applicable federal and state laws.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.63

(a) Notwithstanding any other provision of law or contract to the contrary, contributions to the plan shall be subject to the applicable limitations imposed by Section 415 of Title 26 of the United States Code, as that section may be amended from time to time and as these limits may be adjusted by the Commissioner of Internal Revenue.

(b) Notwithstanding any other provision of law or contract to the contrary, the amount of compensation that is taken into account in determining the benefits payable under the plan shall not exceed the applicable annual compensation limitations prescribed by Section 401(a)(17) of Title 26 of the United State Code, as that section may be amended from time to time and as that limit may be adjusted by the Commissioner of Internal Revenue.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)






CHAPTER 7 - Participant Accounts

22960.65

(a) Any contributions made by the participant to the plan shall be credited to the participant’s account.

(b) Contributions made by the employer on behalf of the participant shall be credited to the participant’s account.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.66

In the case of a contribution that is made under a mistake of fact, nothing in this part shall prohibit the return of that contribution within one year after discovery of the mistake.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.67

The net earnings of the fund shall be allocated to the participant’s account as of each valuation date in the ratio that the participant’s account balance bears to the aggregate of all participants’ account balances.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.68

The value of each participant’s account shall be determined at least once annually in a manner prescribed by the board.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.69

A participant shall receive a statement that displays the value, or balance, of the participant’s account and summarizes any credits to the account or other transactions that occurred after the immediately preceding valuation date. The statement of account shall be provided at least once annually to each participant.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)






CHAPTER 8 - Rights to Benefits

22960.70

A participant has a vested right to 100 percent of the value of the participant’s account. The right accrues when the person becomes a participant.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.71

The right of a participant to a benefit is not subject to execution or any other process whatsoever, except to the extent permitted by Section 704.110 of the Code of Civil Procedure, and is unassignable except as specifically provided under this part. Notwithstanding any provision of this part to the contrary, contributions, benefits and service credit with respect to qualified military service shall be provided in accordance with Section 414(u) of Title 26 of the United States Code.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)






CHAPTER 9 - Community Property

22960.75

(a) Upon the legal separation or dissolution of marriage of a participant, the court shall include in the judgment or a court order the date on which the parties separated.

(b) If the community property is divided in accordance with subdivision (c) of Section 2610 of the Family Code, the court shall order that the contributions and earnings attributable to periods of service during the marriage be divided into two separate and distinct accounts in the name of the participant and the name of the nonparticipant spouse, respectively. Any contributions or earnings that are not explicitly awarded by the judgment or court order shall be deemed the exclusive property of the participant.

(c) The court shall address the rights of the nonparticipant spouse to the following:

(1) The right to a retirement benefit, and the consequent right to elect an annuity.

(2) The right to lump-sum distribution of the balance of the nonparticipant spouse’s account.

(3) The right to designate a beneficiary to receive a distribution of the balance remaining in the nonparticipant spouse’s account upon the death of the nonparticipant spouse.

(d) In the capacity of nonparticipant spouse, he or she is entitled only to the rights and benefits explicitly established by this chapter. The nonparticipant spouse shall not be entitled to a disability benefit.

(e) Nothing in this chapter shall be construed to authorize any amount to be distributed under the plan at a time or in a form that is not permitted under this part or Title 26 of the United States Code.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.76

For purposes of this chapter, “nonparticipant spouse” means the spouse or the former spouse of the participant, who as a result of petitioning the court for the division of community property, has been awarded a distinct and separate account. A nonparticipant spouse who is awarded a separate account is not a participant in the plan.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.77

(a) The nonparticipant spouse shall have the right to a lump-sum distribution of the amounts credited to his or her account.

(b) The nonparticipant spouse shall file an application for the distribution on a form prescribed by the board.

(c) No partial distribution shall be made from the nonparticipant spouse’s account.

(d) The nonparticipant spouse may not cancel the distribution once it has become effective.

(e) The nonparticipant spouse is deemed to have permanently waived all rights to a retirement benefit when the distribution becomes effective.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.78

(a) A nonparticipant spouse may apply for a retirement benefit, provided the participant or the nonparticipant spouse has attained the normal retirement age. The retirement benefit is a distribution of the balance of the nonparticipant spouse’s account.

(b) Application for a retirement benefit shall be made on an application form prescribed by the board.

(c) The retirement date shall be the date designated in the nonparticipant spouse’s application, or the day following the date of the court order dividing the community property of the participant and nonparticipant spouse, if later.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.79

A nonparticipant spouse who is entitled to a distribution for retirement that equals or exceeds five thousand dollars ($5,000), may elect to receive the distribution in one of the following forms:

(a) A single lump-sum payment.

(b) Substantially level installment payments for a period of years that extends no longer than the life expectancy of the participant.

(c) A single life annuity.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)






CHAPTER 10 - Beneficiary Designation

22960.80

The participant may designate any person or persons as beneficiaries to receive any amount that may be payable upon the death of the participant pursuant to the provisions of Section 22960.88. The beneficiary or beneficiaries shall be designated on a form prescribed by the board, signed by the participant, and delivered to a plan representative prior to the participant’s death.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.81

Notwithstanding Section 22960.80, the participant’s beneficiary designation shall not be given effect and shall be overridden to the extent that such a designation would impair the rights of any surviving spouse under applicable federal or state law.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.82

Unless otherwise provided in the beneficiary designation form, each designated beneficiary shall be entitled to equal shares of the lump-sum distribution that may be payable from the participant’s account upon the death of the participant.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.83

In the event the participant dies without a valid beneficiary designation on file, or if no designated beneficiary survives the participant, any balance remaining in the participant’s account shall be payable to the participant’s survivors in the following order:

(a) The participant’s spouse.

(b) The participant’s natural or adopted children.

(c) The participant’s parents.

(d) The participant’s brothers and sisters.

(e) The participant’s estate.

(Amended by Stats. 2010, Ch. 639, Sec. 26. Effective January 1, 2011.)






CHAPTER 11 - Benefits

22960.85

(a) Upon separation from all service for the employer for any reason other than death, disability, or retirement, a participant is entitled to a lump-sum distribution of the balance of his or her account as of the first valuation date immediately following the date of the application.

(b) Application for a distribution for termination of employment shall be made on an application form prescribed by the board. Any participant who is entitled to a distribution that equals or exceeds five thousand dollars ($5,000), may elect on the application form to receive the distribution in one of the following forms:

(1) A single lump-sum payment.

(2) Substantially level installment payments for a period of years that extends no longer than the life expectancy of the participant.

(c) The employer shall certify on a form prescribed by the board that the participant’s employment has terminated.

(d) No partial distribution shall be made from the participant’s account.

(e) The participant is deemed to have permanently waived all rights to a retirement benefit when the distribution becomes effective.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.86

(a) Upon separation from all service for the employer, a participant may apply for a retirement benefit, provided the retirement date is no earlier than the date on which the participant attains the normal retirement age. The retirement benefit is a distribution of the balance of the participant’s account as of the first valuation date immediately following the date of the application.

(b) Application for a retirement benefit shall be made on an application form prescribed by the board.

(c) The employer shall certify on a form prescribed by the board that the participant’s employment has terminated.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.87

(a) A disability benefit shall become payable to a participant only upon the participant’s separation from all service for the employer and upon a determination by the board that the participant has a disability pursuant to Section 21156. The disability benefit is a distribution of the balance of the participant’s account as of the first valuation date immediately following the date of the application.

(b) Application for a disability benefit shall be made on an application form and in the manner prescribed by the board.

(c) The employer shall certify on a form prescribed by the board that the participant’s employment has terminated.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.88

(a) Upon receipt of proof of a participant’s death, the beneficiary or beneficiaries shall be entitled to a death benefit that is a lump-sum distribution of the balance remaining in the participant’s account.

(1) If the participant died prior to termination of employment or distribution of all of the contributions and earnings credited to the participant’s account, the lump-sum distribution shall be an amount that is equal to the balance remaining in the participant’s account.

(2) If the participant died while receiving a periodic payment, any remaining payments shall be paid to the beneficiary under the same schedule until there is no balance remaining in the participant’s account.

(b) Application for the distribution shall be made on an application form prescribed by the board.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.89

Any participant who is entitled to a distribution for retirement or disability that equals or exceeds five thousand dollars ($5,000), may elect to receive the distribution in one of the following forms:

(a) A single lump-sum payment.

(b) Substantially level installment payments for a period of years that extends no longer than the life expectancy of the participant.

(c) A single life annuity.

(d) A joint and survivor annuity for the lifetimes of the participant and the participant’s option beneficiary.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.90

A beneficiary who is the spouse of the participant and who is entitled to a distribution that equals or exceeds five thousand dollars ($5,000), may elect to receive the distribution in one of the following forms:

(a) A single lump-sum payment.

(b) Substantially level installment payments for a period of years that extends no longer than the life expectancy of the beneficiary.

(c) A single life annuity.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.91

A beneficiary who is not the spouse of the participant, and who is entitled to a distribution that equals or exceeds five thousand dollars ($5,000), may elect to receive the distribution in one of the following forms:

(a) A single lump-sum payment.

(b) Substantially level installment payments for a period not to exceed five years.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.92

The board may contract with an insurance, annuity, mutual fund, or any other qualified company to provide annuities to participants pursuant to Section 22960.89, to beneficiaries pursuant to Section 22960.90, and to nonparticipant spouses pursuant to Section 22960.79.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)






CHAPTER 12 - Distributions

22960.95

Notwithstanding any other provision of this part, a participant, nonparticipant spouse, or beneficiary shall not be permitted to elect a distribution under this part that does not satisfy the requirements of Section 401(a)(9) of Title 26 of the United States Code, including the incidental death benefit requirements of Section 401(a)(9)G and the regulations thereunder. The required beginning date of distributions that reflect the entire interest of the participant shall be as follows:

(a) In the case of a lump-sum distribution to the participant, the lump-sum payment shall be made not later than April 1 of the calendar year following the later of the calendar year in which the participant attains the age of 70 and a half years or the calendar year in which the participant terminates all employment for the employer.

(b) In the case of a distribution to the participant in the form of installment payments or an annuity, payment shall begin not later than April 1 of the calendar year following the later of the calendar year in which the participant attains the age of 70 and a half years or the calendar year in which the participant terminates all employment subject to coverage by the plan.

(c) In the case of a benefit payable on account of the participant’s death, distributions shall be paid no later than December 31 of the calendar year in which the fifth anniversary of the participant’s date of death occurs unless the beneficiary is the participant’s spouse in which case distributions must commence on or before the later of either:

(1) December 31 of the calendar year immediately following the calendar year in which the participant dies.

(2) December 31 of the calendar year in which the participant would have attained the age of 70 and a half years.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.96

(a) Distributions from the plan shall be made as soon as practicable after the first valuation date immediately following the date of the application.

(b) Notwithstanding Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code or any other law to the contrary, the death benefit payable under the plan may be requested by the beneficiary and paid as soon as practicable following receipt of proof of the participant’s death.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.97

If a person becomes entitled to a distribution from the plan that constitutes an eligible rollover distribution within the meaning of Section 401(a)(31) of Title 26 of the United States Code, the person may elect under terms and conditions established by the board to have the distribution or a portion thereof paid directly to a plan that constitutes an eligible retirement plan within the meaning of Section 401(a)(31), as specified by that person. Upon the exercise of the election by a person with respect to a distribution or a portion thereof, the distribution by the plan of the amount so designated, once distributable under the terms of the plan, shall be made in the form of a direct rollover to the eligible retirement plan so specified.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.98

Except as otherwise provided in this part, all distributions shall be made directly from the fund to the participant or beneficiary. To the extent required by federal and state law, income and other taxes shall be withheld from each benefit payment, and the payment shall be reported to the appropriate governmental agency or agencies.

(Added by Stats. 1998, Ch. 820, Sec. 11. Effective September 25, 1998.)



22960.99

(a) The plan’s obligations to a participant, beneficiary, or nonparticipant spouse who has applied for a lump-sum benefit cease upon distribution of the lump-sum benefit.

(1) Deposit in the United States mail of a warrant drawn in favor of the participant, beneficiary, or nonparticipant spouse and addressed to the latest address on file for that person constitutes distribution of the benefit.

(2) Deposit in the United States mail of a notice that the requested electronic funds transfer has been made as directed by the participant, beneficiary, or nonparticipant spouse constitutes distribution of the benefit.

(3) If the participant, beneficiary, or nonparticipant spouse has elected on a form prescribed by the board to transfer all or a specific portion of the account that is eligible for a direct trustee-to-trustee transfer under Section 401(a)(31) of Title 26 of the United States Code, deposit in the United States mail of a notice that the requested transfer has been made constitutes distribution of the benefit.

(b) The plan’s obligations to a participant, beneficiary, or nonparticipant spouse who elected to receive a benefit in the form of installment payments or an annuity cease upon distribution of the final payment.

(1) Deposit in the United States mail of a warrant drawn in favor of the participant, beneficiary, or nonparticipant spouse and addressed to the latest address on file for that person constitutes distribution of the benefit.

(2) Deposit in the United States mail of a notice that the requested electronic funds transfer has been made as directed by the participant, beneficiary, or nonparticipant spouse constitutes distribution of the benefit.

(c) Distribution under paragraph (1), (2), or (3) of subdivision (a) or paragraph (1) or (2) of subdivision (b) pursuant to the board’s determination in good faith of the existence, identity, or other facts relating to entitlement of persons constitutes a complete discharge and release of the board, system, and plan from liability for payments.

(d) Distribution under paragraph (4) of subdivision (b) of Section 22960.4 constitutes a complete discharge and release of the board, system, and plan from liability for payments, and the board and system shall not be treated as fiduciaries with respect to a transfer of funds from the plan to the Supplemental Contributions Program in accordance with Section 22970.

(Amended by Stats. 2013, Ch. 755, Sec. 2. Effective January 1, 2014.)









PART 8 - SUPPLEMENTAL CONTRIBUTIONS PROGRAM

CHAPTER 1 - General Provisions

22970

(a) The Supplemental Contributions Program is hereby established to be a defined contribution plan within the meaning of subsection (i) of Section 414 of Title 26 of the United States Code. This program shall operate in accordance with the plan document adopted by the board.

(b) This part does not establish a new program, but rather recodifies, and further defines the Supplemental Contributions Program as amended by Chapter 576 of the Statutes of 1994, to ensure full compliance with the applicable provisions of Title 26 of the United States Code.

(Amended by Stats. 2007, Ch. 511, Sec. 1. Effective January 1, 2008.)



22970.1

The benefits provided under the Supplemental Contributions Program shall supplement the benefits provided under Part 3 (commencing with Section 20000) and Chapter 3.5 (commencing with Section 9350) of Part 1 of Division 2.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.2

The design and administration of the Supplemental Contributions Program shall conform with the applicable provisions of Title 26 of the United States Code and the Revenue and Taxation Code.

(Amended (as added by Stats. 1999, Ch. 307) by Stats. 1999, Ch. 785, Sec. 18. Effective January 1, 2000.)



22970.3

If any provision of this part or application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this part that can be given effect without the invalid provision or application by a court of competent jurisdiction application, and to this end the provisions of this part are severable.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 2 - Definitions

22970.10

“Account” means the account maintained with respect to the participant that reflects the aggregate value of the following amounts credited to the participant:

(a) Employee after-tax contributions to the plan.

(b) Net earnings of the Supplemental Contributions Program allocable to the participant.

(c) Any amount credited to the participant’s account by reason of a transfer or a rollover from another plan or arrangement in accordance with applicable laws.

(Amended by Stats. 2013, Ch. 755, Sec. 4. Effective January 1, 2014.)



22970.11

“Beneficiary” means any person or persons designated by the participant pursuant to this part, or otherwise entitled by statute, to receive distributions from the participant’s account upon the death of the participant.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.12

“Board” means the Board of Administration of the Public Employees’ Retirement System.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.13

“Compensation” means the total amount paid to an employee for a plan year as required to be reported on the employee’s Internal Revenue Service form W-2 for income tax withholding purposes. This amount shall include employee contributions picked up by the employer under paragraph (2) of subsection (h) of Section 414 of Title 26 of the United States Code; and any amounts deducted by the employer from the participant’s salary, including deductions for tax-deferred retirement plans or insurance programs; deductions for participation in a tax-sheltered annuity within the meaning of Section 403(b) of Title 26 of the United States Code; deductions for participation in an eligible deferred compensation plan within the meaning of Section 457 of Title 26 of the United States Code; and deductions for participation in a plan that meets the requirements of Section l25 or subsection (k) of Section 401 of Title 26 of the United States Code.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.14

“Disability” means a disability of permanent or extended and uncertain duration, as determined by the board.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.15

“Early retirement age” means the age at which the participant attains age 50 or qualifies for early retirement under Part 3 (commencing with Section 20000).

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.16

(a) “Eligible employee” means:

(1) A person employed by the state, the university, a school employer, or a contracting agency who is a member of the system as defined pursuant to the provisions of Chapter 4 (commencing with Section 20370) of Part 3.

(2) A legislator, as defined pursuant to Section 9351.3, who is a member of the Legislators’ Retirement System.

(3) A judge, as defined in Sections 75002 and 75502, who is a member of the Judges’ Retirement System or the Judges’ Retirement System II.

(4) A person employed by an employer who contracts with the board for the Supplemental Contributions Program.

(b) The board shall determine when the members of the system who are employed by a school employer or a contracting agency shall become eligible employees.

(Amended by Stats. 2007, Ch. 511, Sec. 3. Effective January 1, 2008.)



22970.17

“Employee contribution” means the amount contributed by the participating employee to his or her account in the plan.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.175

“Employer” means any city, county, city and county, district, school district, community college district, county superintendent of schools, or other public agency, instrumentality, or political subdivision of the state.

(Added by Stats. 2007, Ch. 511, Sec. 4. Effective January 1, 2008.)



22970.18

“Fund” means the Supplemental Contributions Program Fund.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.19

“Net earnings” means the income earned, or losses incurred, after asset management fees, on the applicable investment fund options offered under the Supplemental Contributions Program, less the costs of administering the plan.

(Amended by Stats. 2013, Ch. 755, Sec. 5. Effective January 1, 2014.)



22970.20

“Participant” means an eligible employee who has contributions credited under the plan.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.21

“Plan” means the Supplemental Contributions Program.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.22

“Plan year” means the 12-month period commencing on any January 1 and ending on the following December 31.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.23

“Retirement” means termination of all employment for the employer and completion of all conditions precedent to receiving a distribution for retirement.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.24

“System” means the Public Employees’ Retirement System.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.25

“Termination” means termination of employment by reason of separation from all service for all employers that participate in the system.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.26

“Valuation date” means the date as of which the assets of the fund are valued.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 3 - Administration of the Plan

22970.30

(a) Except as provided in this part, the plan shall be administered by the board in conformity with its powers and duties for administration of the system as set forth in Part 3 (commencing with Section 20000). The board shall, to the extent that it determines feasible, follow the procedures set forth in Article 7 (commencing with Section 20220) of Chapter 2 of Part 3.

(b) The board may retain a third-party administrator to perform investment management, recordkeeping, customer service, or other plan administration services and the expenses associated with such retention shall be paid from the fund.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.31

(a) The board shall adopt a plan instrument embodying the material terms and conditions of the plan consistent with this part and the applicable provisions of Title 26 of the United States Code.

(b) The board may, as it deems necessary or appropriate, amend the plan consistent with this part and the applicable provisions of Title 26 of the United States Code.

(c) A fiduciary of the plan shall not be liable for any loss that results from the individual investment fund option selected by a participant or the plan’s designated default option for investment of contributions by participants who do not provide affirmative instruction on how to invest their contributions.

(Amended by Stats. 2013, Ch. 755, Sec. 6. Effective January 1, 2014.)



22970.32

With regard to the plan, the board shall not engage in any transaction prohibited by subsection (b) of Section 503 of Title 26 of the United States Code.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.33

The board may require a third-party administrator, recordkeeper, custodian, or investment manager that is contracted with, or appointed by, the system to be subject to the duties set forth in Section 24032.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 4 - The Fund

22970.40

The Supplemental Contributions Program Fund is hereby established as a special trust fund in the State Treasury to accept participant contributions to the plan.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.41

The board shall have control of the investment of the assets of the fund.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.42

Notwithstanding any other provision of law, the board may retain a bank or trust company to serve as a custodian for safekeeping, recordkeeping, delivery, securities valuation, investment performance reporting, or other services in connection with investment and administration of the fund.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.43

Notwithstanding Section 13340, all moneys in the fund are continuously appropriated, without regard to fiscal years or plan years, to the board to carry out the purposes of this part.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.44

The assets of the fund shall be valued annually, and may be valued more frequently as prescribed by the board.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 5 - Eligibility

22970.50

Any person who is an eligible employee may elect, in a manner prescribed by the board, to participate in the plan.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 6 - Contributions

22970.55

(a) Employee after-tax contributions to the plan shall be made solely at the option of the participant.

(b) Employee contributions may be made directly by the participant to the plan on a periodic basis as specified by the board, or may be withheld from the employee’s compensation after taxes and submitted by the employer through payroll deduction.

(c) The board shall establish the minimum contribution amount.

(Amended by Stats. 2007, Ch. 511, Sec. 5. Effective January 1, 2008.)



22970.56

(a) Notwithstanding any other provision of law to the contrary, contributions to the plan shall be subject to the applicable limitations imposed by Section 415 of Title 26 of the United States Code, as that section may be amended from time to time and as these limits may be adjusted by the Commissioner of Internal Revenue.

(b) Notwithstanding any other provision of law or contract to the contrary, the amount of compensation that is taken into account in determining the allocations to each participant’s account under the plan shall not exceed the applicable annual compensation limitations prescribed by paragraph (17) of subsection (a) of Section 401 of Title 26 of the United States Code, as that section may be amended from time to time and as that limit may be adjusted by the Commissioner of Internal Revenue.

(c) The plan shall provide for the return of excess annual additions and the gain attributable thereto in accordance with Section 415 of Title 26 of the United States Code. In the event that a participant participates in more than one plan of the employer, any annual additions shall be deemed to consist first of annual additions to this plan.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.57

(a) There shall be no employer contributions to the plan.

(b) There shall be no employer payment of participant contributions on behalf of a participant in accordance with paragraph (2) of subsection (h) of Section 414 of Title 26 of the United States Code.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.58

The board may permit a participant to transfer funds, including eligible rollover contributions, from an eligible retirement plan into this plan to the extent that the transfers are allowed under applicable federal and state laws, and pursuant to the terms and conditions established by the board. The plan may accept rollover contributions made in accordance with paragraph (4) of subdivision (b) of Section 22960.4 if the board establishes a separate rollover contribution account for each participant or beneficiary who makes such rollover contributions for the purpose of holding those contributions. Rollover contributions made in accordance with paragraph (4) of subdivision (b) of Section 22960.4, shall be invested in the applicable target retirement date fund investment fund option available under the plan until the participant elects another investment fund option available under the plan in accordance with the terms and conditions established by the board.

(Amended by Stats. 2013, Ch. 755, Sec. 7. Effective January 1, 2014.)






CHAPTER 7 - Participation Accounts

22970.60

(a) Contributions made to the plan by the participant shall be credited to the participant’s account.

(b) Subject to the terms and conditions established by the board, a participant may elect to have all or a portion of the participant’s account in one or more investment fund options available under the plan.

(Amended by Stats. 2013, Ch. 755, Sec. 8. Effective January 1, 2014.)



22970.61

In the case of a contribution that is made under a mistake of fact, nothing in this part shall prohibit the return of that contribution to the participant within one year after discovery of the mistake.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.62

The net earnings of the applicable investment fund option available under the plan shall be allocated to the participant’s account as of each valuation date.

(Amended by Stats. 2013, Ch. 755, Sec. 9. Effective January 1, 2014.)



22970.63

The value of each participant’s account shall be determined at least once annually in a manner prescribed by the board.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.64

A participant shall receive a statement that displays the value, or balance, of the participant’s account and summarizes any credits to the account or other transactions.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 8 - Rights to Allocations

22970.65

A participant has a vested right to 100 percent of the value of the participant’s account. The right accrues when the person becomes a participant.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.66

The right of a participant to allocations to the participant’s account is not subject to execution or any other process whatsoever, except to the extent permitted by Section 704.110 of the Code of Civil Procedure, and is unassignable except as specifically provided under this part.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 9 - Community Property

22970.70

(a) Upon the legal separation or dissolution of marriage of a participant, the court shall include in the judgment or a court order the date on which the parties separated.

(b) If the community property is divided in accordance with subdivision (a) of Section 2610 of the Family Code, the court shall order that the allocations to the participant’s account during the marriage be divided into two separate and distinct accounts in the name of the participant and the nonparticipant spouse, respectively. Any contributions or earnings that are not explicitly awarded by the judgment or court order shall be deemed the exclusive property of the participant.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.71

For purposes of this chapter, “nonparticipant spouse” means the spouse or the former spouse of the participant, who as a result of petitioning the court for the division of community property, has been awarded a portion of the allocations to the participant’s account during the marriage to the participant.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.72

The nonparticipant spouse shall have the right to a lump sum distribution of the amount awarded to the nonparticipant spouse by the judgment or court order.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 10 - Beneficiary

22970.75

The participant may designate any person or persons as beneficiaries to receive any amount that may be payable upon the death of the participant pursuant to the provisions of Section 22970.88. The beneficiary or beneficiaries shall be designated on a form prescribed by the board, signed by the participant, and delivered to a plan representative prior to the participant’s death.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.76

Notwithstanding Section 22970.75, the participant’s beneficiary designation shall not be given effect and shall be overridden to the extent that such a designation would impair the rights of any surviving spouse under applicable federal or state law.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.77

Unless otherwise provided in the beneficiary designation form, each designated beneficiary shall be entitled to equal shares of the lump sum distribution that may be payable from the participant’s account upon the death of the participant.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.78

In the event the participant dies without a valid beneficiary designation on file, any balance remaining in the participant’s account shall be payable to the participant’s survivors in the following order:

(a) The participant’s spouse.

(b) The participant’s natural or adopted children.

(c) The participant’s parents.

(d) The participant’s estate.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 11 - Eligibility for Distribution

22970.80

(a) Upon termination for any reason other than death, disability, or retirement, a participant is entitled to a lump sum distribution of the balance of the participant’s account within a reasonable time following the valuation date immediately following the date of the application.

(b) Application for a distribution for termination of employment shall be made on a distribution request form and in the manner prescribed by the board.

(c) All employers with which the participant is employed as a member of the system shall certify on a form prescribed by the board that the participant’s employment has terminated.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.81

(a) Upon termination, a participant may apply for a distribution for retirement, provided the retirement date is no earlier than the date on which the participant attains the early retirement age pursuant to the provisions of Part 3 (commencing with Section 20000). The retirement benefit is a distribution of the balance of the participant’s account within a reasonable time following the valuation date immediately following the date of the application.

(b) Application for a distribution for retirement shall be made on a distribution request form and in the manner prescribed by the board.

(c) All employers with which the participant is employed as a member of the system, shall certify on a form prescribed by the board that the participant’s employment has terminated.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.82

(a) Upon termination, a participant may apply for a distribution for disability. A distribution for disability shall become payable only upon a determination by the board that the participant has a disability of permanent or extended and uncertain duration. The disability benefit is a distribution of the balance of the participant’s account within a reasonable time following the valuation date immediately following the date of the application.

(b) Application for a distribution for disability shall be made on a distribution request form and in the manner prescribed by the board.

(c) All employers with which the participant is employed as a member of the system shall certify on a form prescribed by the board that the participant’s employment has terminated.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.83

(a) Upon receipt of proof of a participant’s death, the beneficiary or beneficiaries shall be entitled to a death benefit that is a lump sum distribution of the balance remaining in the participant’s account.

(b) If the participant died prior to termination of employment or distribution of all of the contributions and earnings credited to the participant’s account, the lump sum distribution shall be an amount that is equal to the balance remaining in the participant’s account.

(c) Application for the distribution shall be made on an application form and in the manner prescribed by the board.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.84

(a) Any participant who is entitled to a distribution may elect to receive the distribution in either of the following forms:

(1) A single lump sum payment.

(2) Substantially level installment payments for a period of years that extends no longer than the life expectancy of the participant.

(b) Any beneficiary who is entitled to a distribution may elect to receive the distribution in either of the following forms:

(1) A single lump sum payment.

(2) Substantially level installment payments for a period of years that extends no longer than the life expectancy of the beneficiary.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)






CHAPTER 12 - Distributions and Rollovers

22970.85

Notwithstanding any other provision of this part, a participant or beneficiary shall not be permitted to elect a distribution under this part that does not satisfy the requirements of paragraph (9) of subsection (a) Section 401 of Title 26 of the United States Code, including the incidental death benefit requirements of subparagraph (G) of paragraph (9) of subsection (a) of Section 401 and the regulations thereunder. The required beginning date of distributions that reflect the entire interest of the participant shall be as follows:

(a) In the case of a lump sum distribution to the participant, the lump sum payment shall be made not later than April 1 of the calendar year following the later of the calendar year in which the participant attains the age of 701/2 years or the calendar year in which the participant terminates employment.

(b) In the case of a distribution to the participant in the form of periodic payments, payment shall begin not later than April 1 of the calendar year following the later of the calendar year in which the participant attains the age of 701/2 years or the calendar year in which the participant terminates employment.

(c) In the case of a benefit payable on account of the participant’s death after distributions to the participant have commenced in the form of periodic payments, the remainder of the participant’s account shall be distributed at least as rapidly as if the participant had not died.

(d) In the case of a benefit payable on account of the participant’s death before distributions to the participant have commenced, distributions shall be paid no later than December 31 of the calendar year in which the fifth anniversary of the participant’s date of death occurs unless the benefit is paid over a period not extending beyond the life expectancy of the beneficiary and distributions commence not later than December 31 of the calendar year immediately following the calendar year in which the participant died, or in the event that the beneficiary is the participant’s spouse, distributions must commence on or before the later of either:

(1) December 31 of the calendar year immediately following the calendar year in which the participant dies.

(2) December 31 of the calendar year in which the participant would have attained the age of 701/2 years.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.855

The board may permit a participant to withdraw some or all of his or her after-tax contributions without requiring the participant to terminate from the plan to the extent that this in-service distribution is allowed under applicable federal and state laws, and pursuant to the terms and conditions established by the board. A participant may apply for a distribution of amounts held in the participant’s separate rollover contribution account established pursuant to Section 22970.58 at any time before that participant’s termination of employment, to the extent that an in-service distribution is allowed under applicable federal and state law, and pursuant to the terms and conditions established by the board.

(Amended by Stats. 2013, Ch. 755, Sec. 10. Effective January 1, 2014.)



22970.86

(a) Distributions from the plan shall be made as soon as practicable after the first valuation date immediately following the date of the request for distribution calculated based upon the valuation date immediately preceding the distribution.

(b) Notwithstanding Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code or any other law to the contrary, the death benefit payable under the plan may be requested by the beneficiary and paid as soon as practicable following receipt of proof of the participant’s death.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.87

(a) If a person becomes entitled to a distribution from the plan that constitutes an eligible rollover distribution within the meaning of paragraph (31) of subsection (a) of Section 401 of Title 26 of the United States Code, the person may elect under terms and conditions established by the board to have the eligible rollover distribution or a portion thereof paid directly to a plan that constitutes an eligible retirement plan within the meaning of paragraph (31) of subsection (a) of Section 401, as specified by that person. Upon the exercise of the election by a person with respect to a distribution or a portion thereof, the distribution by the plan of the amount so designated, once distributable under the terms of the plan, shall be made in the form of a direct rollover to the eligible retirement plan so specified.

(b) Notwithstanding any other provision of this part or Part 3 (commencing with Section 20000), a participant may at any time, in writing, authorize the board to apply any or all of the participant’s account to payment of any contributions required as a member of the system or payable to the system at the option of the member pursuant to any provision of Part 3 (commencing with Section 20000), except the normal monthly contributions required in Article 1 (commencing with Section 20671) of Chapter 8 of Part 3. Any distribution or transfer made pursuant to this subdivision shall comply with applicable provisions of Title 26 of the United States Code.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.88

Except as otherwise provided in this part, all distributions shall be made directly from the fund to the participant or beneficiary. To the extent required by federal and state law, income and other taxes shall be withheld from each distribution, and the payment shall be reported to the appropriate governmental agency or agencies.

(Added by Stats. 1999, Ch. 307, Sec. 4. Effective January 1, 2000.)



22970.89

(a) The plan’s obligations to a participant, beneficiary, or nonparticipant spouse who elected a lump-sum distribution cease upon distribution of the lump-sum benefit.

(1) Deposit in the United States mail of a warrant drawn in favor of the participant, beneficiary, or nonparticipant spouse and addressed to the latest address on file for that person constitutes distribution of the benefit.

(2) Deposit in the United States mail of a notice that the requested electronic funds transfer has been made as directed by the participant, beneficiary, or nonparticipant spouse constitutes distribution of the benefit.

(3) If the participant, beneficiary, or nonparticipant spouse has elected on a form prescribed by the board to transfer all or a specific portion of the account that is eligible for a direct trustee-to-trustee transfer under Section 401(a)(31) of Title 26 of the United States Code to the trustee of an eligible retirement plan, deposit in the United States mail of a notice that the requested transfer has been made constitutes distribution of the benefit.

(b) The plan’s obligations to a participant or beneficiary who elected to receive a benefit in the form of partial distributions cease upon distribution of the final payment.

(1) Deposit in the United States mail of a warrant drawn in favor of the participant or beneficiary and addressed to the latest address on file for that person constitutes distribution of the benefit.

(2) Deposit in the United States mail of a notice that the requested electronic funds transfer has been made as directed by the participant or beneficiary constitutes distribution of the benefit.

(c) Distribution under paragraph (1), (2), or (3) of subdivision (a) or paragraph (1) or (2) of subdivision (b) pursuant to the board’s determination in good faith of the existence, identity, or other facts relating to entitlement of persons constitutes a complete discharge and release of the board, system, and plan from liability for payments.

(d) This section shall not apply to a permissible in-service distribution pursuant to Section 22970.855 if the participant account is only partially distributed.

(Amended by Stats. 2013, Ch. 755, Sec. 11. Effective January 1, 2014.)









PART 9 - HEALTH BENEFITS FOR DEPENDENTS OF STATE EMPLOYEES

22980

(a) If a correctional officer who was injured as a result of an incident at a state prison and subsequently retired from state employment and sustained an injury as the result of a work-related event that arose out of and in the course of his or her official duties as a correctional officer at a state prison, before January 1, 1984, and that meets the definition of a bloodborne infectious disease contained in Section 3212.8 of the Labor Code, and a dependent or former dependent of that person contracts the bloodborne infectious disease from that correctional officer, the dependent or former dependent may elect to receive health care benefits sufficient to cover all medically necessary health care costs associated with the disease, for the duration of the disease. The state shall contribute the cost of providing that benefit coverage from the General Fund, upon appropriation by the Legislature. The dependent’s or former dependent’s health care coverage shall cease if that person is subsequently employed by an agency that provides health care coverage under the Public Employees’ Retirement System.

(b) If the dependent or former dependent elects to receive benefits pursuant to this section that do not already exist, his or her election shall constitute the sole and exclusive remedy of the dependent or former dependent against the employer of the employee or former employer of the annuitant and the dependent or former dependent may not bring a civil action against the state.

(c) If the dependent or former dependent does not elect to receive benefits pursuant to this section, as specified in subdivision (a), the dependent or former dependent shall retain the right to pursue all civil remedies otherwise allowed by law, and shall not be subject to a defense that the dependent’s or former dependent’s claim is barred by this section.

(d) For purposes of this section, “former dependent” means a person who was diagnosed with a bloodborne infectious disease, on or after January 1, 1990, which was contracted from a correctional officer who comes within the description of subdivision (a) and is covered under Section 3212.8 of the Labor Code while a dependent of that person, but the dependency relationship has terminated.

(e) For purposes of this section, “dependent” has the meaning provided by Section 17056 of the Revenue and Taxation Code.

(f) It is the intent of the Legislature that this section apply retroactively.

(g) The Board of Directors of the State Compensation Insurance Fund shall administer this benefit.

(h) This section shall become operative on July 1, 2009.

(Added by Stats. 2008, Ch. 668, Sec. 1. Effective January 1, 2009. Section operative July 1, 2009, by its own provisions.)












TITLE 3 - GOVERNMENT OF COUNTIES

DIVISION 1 - COUNTIES GENERALLY

CHAPTER 1 - General

23000

A county is the largest political division of the State having corporate powers.

(Added by Stats. 1947, Ch. 424.)



23001

The State is divided into counties, named, bounded, and constituted as provided in this title.

(Added by Stats. 1947, Ch. 424.)



23002

The several existing counties of the State and such other counties as are hereafter organized are legal subdivisions of the State.

(Added by Stats. 1947, Ch. 424.)



23003

A county is a body corporate and politic, has the powers specified in this title and such others necessarily implied from those expressed.

(Added by Stats. 1947, Ch. 424.)



23004

A county may:

(a) Sue and be sued.

(b) Purchase, receive by gift or bequest, and hold land within its limits, or elsewhere when permitted by law.

(c) Make contracts and purchase and hold personal property necessary to the exercise of its powers.

(d) Manage, sell, lease, or otherwise dispose of its property as the interests of its inhabitants require.

(e) Levy and collect taxes authorized by law.

(Amended by Stats. 1947, Ch. 829.)



23004.1

(a) Subject to the provisions of Section 23004.3, in any case in which the county is authorized or required by law to furnish hospital, medical, surgical, or dental care and treatment, including prostheses and medical appliances, to a person who is injured or suffers a disease, under circumstances creating a tort liability upon some third person to pay damages therefor, the county shall have a right to recover from said third person the reasonable value of the care and treatment so furnished or to be furnished, or shall, as to this right, be subrogated to any right or claim that the injured or diseased person, his guardian, personal representative, estate, or survivors has against such third person to the extent of the reasonable value of the care and treatment so furnished or to be furnished.

(b) The county may, to enforce such rights, institute and prosecute legal proceedings against the third person who is liable for the injury or disease in the appropriate court, either in its own name or in the name of the injured person, his guardian, personal representative, estate, or survivors. Such action shall be commenced within the period prescribed in Section 340 of the Code of Civil Procedure. In the event that the injured person, his guardian, personal representative, estate, survivors, or either of them brings an action for damages against the third person who is liable for the injury or disease, the county’s right of action shall abate during the pendency of such action, and continue as a first lien against any judgment recovered by the injured or diseased person, his guardian, personal representative, estate, or survivors, against the third person who is liable for the injury or disease, to the extent of the reasonable value of the care and treatment so furnished or to be furnished. When the third person who is liable is insured, the county shall notify the third person’s insurer, when known to the county, in writing of the lien within 30 days following the filing of the action by the injured or diseased person, his guardian, personal representative, estate, or survivors, against the third person who is liable for the injury or disease; provided, however, that failure to so notify the insurer shall not prejudice the claim or cause of action of the injured or diseased person, his guardian, personal representative, estate, or survivors, or the county.

(Added by Stats. 1967, Ch. 1495.)



23004.2

(a) The county may (1) compromise, or settle and execute a release of, any claim which the county has by virtue of the rights established by Section 23004.1; or (2) waive any such claim, in whole or in part, for the convenience of the county, or if the governing body of the county determines that collection would result in undue hardship upon the person who suffered the injury or disease resulting in care or treatment described in Section 23004.1.

(b) No action taken by the county in connection with the rights afforded under Section 23004.1 or this section shall be a bar to any action upon the claim or cause of action of the injured or diseased person, his guardian, personal representative, estate, or survivors against the third person who is liable for the injury or disease, or shall operate to deny to the injured person the recovery for that portion of his damage not covered hereunder.

(Added by Stats. 1967, Ch. 1495.)



23004.3

Sections 23004.1 and 23004.2 shall become operative in a county only if the board of supervisors of that county, by resolution, elects to be governed by the provisions of such sections.

(Added by Stats. 1967, Ch. 1495.)



23004.4

A county may provide insurance coverage for persons operating foster home facilities licensed pursuant to Chapter 1 (commencing with Section 16000) of Part 4 of Division 9 of the Welfare and Institutions Code against any third-party liability for injuries or damages resulting from the acts or omissions of any child placed in such facility by the county.

(Added by Stats. 1971, Ch. 823.)



23004.5

Health care facilities, including, but not limited to, hospitals and clinics licensed under Division 2 (commencing with Section 1200) of the Health and Safety Code, that are owned or operated by counties may establish, maintain, and carry on their activities through one or more corporations, joint ventures, or partnerships for the direct benefit of those health care facilities and the health services that they provide. Nothing in this section shall be construed to exempt facilities conducting their activities in accordance with this section from the licensure requirements set forth in Division 2 (commencing with Section 1200) of the Health and Safety Code, when those requirements are applicable. Nothing in this section shall be construed to eliminate the necessity of prior approval by the county’s board of supervisors, at a noticed public hearing, of any transfer of the assets of a county health system and the consideration therefor.

(Added by Stats. 1992, Ch. 327, Sec. 1. Effective January 1, 1993.)



23005

A county may exercise its powers only through the board of supervisors or through agents and officers acting under authority of the board or authority conferred by law.

(Added by Stats. 1947, Ch. 424.)



23006

Any contract, authorization, allowance, payment, or liability to pay, made or attempted to be made in violation of law, is void, and shall not be the foundation or basis of a claim against the treasury of any county.

(Added by Stats. 1947, Ch. 424.)



23007

Except as specified in this chapter, a county shall not, in any manner, give or loan its credit to or in aid of any person or corporation. An indebtedness or liability incurred contrary to this chapter is void.

(Amended by Stats. 1963, Ch. 282.)



23007.5

(a) Notwithstanding any other provision of law:

(1) A county shall not grant credit for service to an elective officer or member of the board of supervisors for service that the elective officer or member has not performed.

(2) A county shall not pay contributions for credit for service if an elective officer or member has not performed the service, regardless of the fact that the elective officer or member of the board of supervisors may personally elect to contribute for additional credit for service.

(b) The prohibition provided by this section does not preclude an elective officer or member of the board of supervisors from choosing to receive credit for service in a retirement system by paying his or her own contributions for that purpose pursuant to the applicable provisions of the retirement system.

(Added by Stats. 2006, Ch. 355, Sec. 2. Effective January 1, 2007.)



23008

Whenever it is economical and satisfactory to do so, a county may lease equipment, perform work, or furnish goods for any district or municipal corporation within the county, if before the work is done or the goods are ordered or furnished by the county, an amount equal to the cost, or an amount 10 percent in excess of the estimated cost, is so reserved from the funds of the district or municipal corporation to be charged that it may be transferred to the county, when the work is completed or the goods are supplied.

(Added by Stats. 1947, Ch. 424.)



23009

In such event, charges for work done or goods supplied may be made by claims and warrants upon the district or municipal corporation or by properly approved bill, in such form and manner as the auditor directs, from the department, division, or account supplying the goods or service to the district or municipal corporation supplied, and payment may be made by transfer of funds upon the books of the auditor and treasurer, on order of the board of supervisors, without the formality of claim and warrant.

(Added by Stats. 1947, Ch. 424.)



23010

(a) Pursuant to a resolution adopted by its board of supervisors, a county may lend any of its available funds to any community services district, county waterworks district, mosquito abatement district, pest abatement district, fire protection district, flood control and water conservation district, recreation and park district, regional park district, regional park and open-space district, regional open-space district, resort improvement district, or public cemetery district located wholly within the county, if its funds are or when available will be in the custody of the county or any officer of the county, in order to enable the district to perform its functions and meet its obligations. The loan shall not exceed 85 percent of the district’s anticipated revenue for the fiscal year in which it is made or for the next ensuing fiscal year, and shall be repaid out of that revenue prior to the payment of any other obligation of the district.

(b) Pursuant to a resolution adopted by its board of supervisors, a county may loan any of its available funds to a special district, in order to enable the district to perform its functions and meet its obligations. The loan shall not exceed 85 percent of the special district’s anticipated property tax revenue projected to be generated for the fiscal year in which it is made or for the next ensuing fiscal year within that portion of the district’s territory which is located within the county. The loan shall be repaid out of any available revenue of the special district prior to the payment of any other obligation of the district.

For purposes of this subdivision, “special district” means a special district, as defined in Section 54775, which is located in more than one county.

(c) The board of supervisors may borrow funds from the county or from other garbage disposal districts, not to exceed 85 percent of the district’s anticipated revenue for the fiscal year in which they are borrowed or for the next ensuing fiscal year. In levying taxes or prescribing and collecting fees or charges as authorized by this division, the board of supervisors may raise sufficient revenues to repay the loans.

The board of supervisors may lend available district funds to another garbage disposal district, subject to the terms and conditions set forth in this section.

Nothing contained in this section shall prohibit the board of supervisors from borrowing funds from banks or other financial institutions when the best interests of the district are served thereby.

(d) Notwithstanding any other provisions of law, funds, when borrowed by a garbage disposal district pursuant to subdivision (c), shall forthwith increase the appropriations of the district for which they are needed. The governing body of the entity from which the funds are borrowed may specify the date and manner in which the funds shall be repaid. The loan shall not exceed 85 percent of the district’s anticipated revenue for the fiscal year in which it is made or for the next ensuing fiscal year, and shall be repaid out of that revenue prior to the payment of any other obligation of the district.

(e) The district shall pay interest on all funds borrowed from the county at the same rate that the county applies to funds of the district on deposit with the county.

(Amended by Stats. 2001, Ch. 767, Sec. 1. Effective January 1, 2002.)



23010.1

Pursuant to a resolution adopted by its board of supervisors, a county may lend any of its available funds to any fire protection district located wholly within the county if the funds of the fire protection district are or, when available, will be in the custody of the county treasurer, for the acquisition of real or personal property and the construction of structures needed for district purposes.

The board of supervisors in the resolution shall specify the date and manner in which the funds shall be repaid. The resolution may require the repayment of the loan in equal annual installments. The loan shall be repaid within the time specified in the resolution which shall not in any event exceed 10 years.

(Amended by Stats. 1967, Ch. 540.)



23010.2

The board of supervisors may loan to any city within its limits which has been incorporated for less than one year an amount not exceeding eighty-five percent (85%) of the city’s anticipated revenues for the fiscal year in which such loan is made. Such loans shall be repaid within the fiscal year in which made.

(Added by renumbering Section 25828 by Stats. 1961, Ch. 84.)



23010.3

Upon adoption of an authorizing resolution by the board of supervisors, in connection with the construction of any sanitary sewer, storm sewer, or drainage improvements, a county may expend any of its available funds for any additional cost of construction of any conveyance works in excess of the construction required for the current project, or for a portion of the cost of conveyance works directly benefiting properties in an area outside the area to be served by the current project, if the board of supervisors first finds and declares in that resolution, that there is an area outside the area to be served by the current project which may in the future utilize the conveyance works; that additional construction of conveyance works for the current project is necessary to serve the outside area in the future; and that the board of supervisors will have the right in the future to use, or to permit the use of, the conveyance works and the additional construction which will benefit the outside area. In lieu of a county contribution of funds for additional construction or for a portion of the cost of the conveyance works where an outside area is directly benefited, the board of supervisors may agree to reimburse, from future connection fees, any entity or person described in subdivisions (a) to (g), inclusive.

The provisions of this section shall be applicable in cases in which improvements are to be constructed by any of the following:

(a) A county pursuant to the “The Improvement Act of 1911,” Division 7 (commencing with Section 5000) of the Streets and Highways Code.

(b) A county pursuant to the “Municipal Improvement Act of 1913,” Division 12 (commencing with Section 10000) of the Streets and Highways Code.

(c) A county in any other manner.

(d) Any district which is governed by the board of supervisors of the county in which the work is to be performed.

(e) Any district, not governed by the board of supervisors of the county in which the work is to be performed, with which the board of supervisors has contracted so as to assure the right of the county to use the conveyance works and the additional construction, for the future benefit of the outside area.

(f) Any incorporated city with which the board of supervisors has contracted so as to assure the right of the county to use the conveyance works and the additional construction, for the future benefit of the outside area.

(g) Any person, if the works when completed are to be dedicated or conveyed to the county or to a district governed by the board of supervisors of the county in which the work is to be performed.

The board of supervisors may impose a connection fee upon any person or district in the outside area to be paid to the county as a condition to connecting to any conveyance works which have been augmented by additional construction, or which have been found by the board of supervisors to directly benefit the outside area, pursuant to this section. The connection fee shall be a prorated share of the total cost of the additional construction, or of the portion of the costs of the conveyance works where an outside area is directly benefited. The fee may include a reasonable amount for administrative costs associated with the collection of the fee and to provide reimbursement to an entity or person described in subdivisions (a) to (g), inclusive. In computing the total cost of the additional construction, or of the portion of the costs of the conveyance works where an outside area is directly benefited, the board of supervisors shall include an amount attributable to interest from the date of completion of the construction to the date of connection and, in the event the board of supervisors agrees to reimburse, from future connection fees, any entity or person described in subdivisions (a) to (g), inclusive, all accrued interest shall be payable to that entity or person.

This section shall not decrease or limit any other power vested in counties or boards of supervisors.

(Amended by Stats. 1983, Ch. 704, Sec. 1.)



23010.4

Upon receipt of an application from the governing body of any school district maintaining a school within a county, requesting to borrow funds from the county for the purpose of removing or replacing asbestos-derived materials used in constructing, insulating, or furnishing one or more of those schools, and declaring the existence of such asbestos-derived material to be potentially detrimental to the health of pupils, teachers, and others using the school, the county board of supervisors may loan, and the school district may borrow, the requested county funds upon such terms and conditions as are mutually agreed upon by the respective governing bodies, provided that the loan shall be repaid only from the school district’s deferred maintenance fund established pursuant to Section 39618 of the Education Code.

(Added by Stats. 1983, Ch. 485, Sec. 1.)



23011

The name of a county designated in this chapter is its corporate name, and it shall be designated thereby in any action or proceeding touching its corporate rights, property, and duties.

(Amended by Stats. 1963, Ch. 282.)



23012

The names of the counties of the State are:

Alameda

Marin

San Luis Obispo

Alpine

Mariposa

San Mateo

Amador

Mendocino

Santa Barbara

Butte

Merced

Santa Clara

Calaveras

Modoc

Santa Cruz

Colusa

Mono

Shasta

Contra Costa

Monterey

Sierra

Del Norte

Napa

Siskiyou

El Dorado

Nevada

Solano

Fresno

Orange

Sonoma

Glenn

Placer

Stanislaus

Humboldt

Plumas

Sutter

Imperial

Riverside

Tehama

Inyo

Sacramento

Trinity

Kern

San Benito

Tulare

Kings

San Bernardino

Tuolumne

Lake

San Diego

Ventura

Lassen

San Francisco

Yolo

Los Angeles

San Joaquin

Yuba

Madera

(Added by Stats. 1947, Ch. 424.)



23013

The board of supervisors of any county may, by resolution, establish a department of corrections, to be headed by an officer appointed by the board, which shall have jurisdiction over all county functions, personnel, and facilities, or so many as the board names in its resolution, relating to institutional punishment, care, treatment, and rehabilitation of prisoners, including, but not limited to, the county jail and industrial farms and road camps, their functions and personnel.

The boards of supervisors of two or more counties may, by agreement and the enactment of ordinances in conformity thereto, establish a joint department of corrections to serve all the counties included in the agreement, to be headed by an officer appointed by the boards jointly.

(Added by Stats. 1957, Ch. 243.)



23014

Pursuant to a resolution adopted by its board of supervisors by a four-fifths vote of all of the members of the board of supervisors, a county may appropriate any of its available moneys to a revolving fund not to exceed five hundred thousand dollars ($500,000) to be used by any county sanitation district, county flood control district, or county maintenance district, located wholly within the county for the acquisition of real or personal property, environmental impact studies, fiscal analysis, engineering services, or the construction of structures or improvements needed in whole or in part for district purposes. The revolving fund shall be reimbursed from service fees, connection charges, tax revenues or other moneys available to the district, and no sums shall be disbursed from the fund until an agreement with a term not exceeding 10 years has been made between the board of supervisors and the governing board of the district encompassing the method by, and the time within, which the district is to reimburse the fund. Reimbursement of the fund from tax revenue shall not exceed in any one fiscal year an amount equal to one cent ($0.01) on the tax rate or twenty-five thousand dollars ($25,000), whichever is less. The district shall reimburse the fund for any amount disbursed to the district within 10 years after disbursement, together with interest at the current rate per annum received on similar types of investments by the county as determined by the county treasurer.

(Amended by Stats. 1985, Ch. 985, Sec. 1.5.)



23015

A county may conduct or participate in programs for the training, education or rehabilitation of wards or offenders, including, but not limited to, programs in which state or federal funds are granted or reimbursable. In connection therewith, a county may contract with federal, state or local public agencies, private persons, corporations and other business entities, and may make such expenditures of county funds as may be required for the conduct of, or participation in, such programs.

(Added by Stats. 1970, Ch. 1026.)



23025

In order to comply with the Americans with Disabilities Act (42 U.S.C. Sec. 12101 et seq.) and other applicable federal provisions, a county, whether general law or chartered, which provides any emergency services, is encouraged to provide deaf teletype equipment at a central location within the county to relay requests for such emergency services.

(Amended by Stats. 2013, Ch. 28, Sec. 27. Effective June 27, 2013.)



23026

In any county which has established a county employees’ retirement system pursuant to the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4), the board of supervisors shall make public, at a regularly scheduled meeting of the board, all salary and benefit increases that affect either or both represented employees and nonrepresented employees. Notice of any salary or benefit increase shall be included on the agenda for the meeting as an item of business in compliance with the requirements of Section 54954.2. Notice shall occur prior to the adoption of the salary or benefit increase, and shall include an explanation of the financial impact that the proposed benefit change or salary increase will have on the funding status of the county employees’ retirement system.

The board of retirement, or board of investments in a county in which a board of investments has been established pursuant to Section 31520.2, is authorized, consistent with its fiduciary duties, to have an enrolled actuary prepare an estimate of the actuarial impact of the salary or benefit increase. The actuarial data shall be reported to the board of supervisors.

Nothing in this section shall be construed to limit or lessen the requirement imposed by Section 7507 that the costs associated with increases in public retirement plan benefits be determined by an enrolled actuary and publicly disclosed two weeks prior to an adoption of the increase in public retirement plan benefits.

(Added by Stats. 1992, Ch. 1047, Sec. 1.5. Effective January 1, 1993.)



23027

The board of supervisors of any county may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 and any other procedures as may be applicable. The special taxes shall be applied uniformly to all taxpayers or all real property within the county, or any involved portion thereof, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1993, Ch. 1039, Sec. 1. Effective January 1, 1994.)






CHAPTER 2 - Boundaries

ARTICLE 1 - Terms Defined

23070

The terms and definitions contained in this article apply to the boundary descriptions of the several counties, unless otherwise declared.

(Added by Stats. 1947, Ch. 424.)



23071

In describing courses, “north,” “south,” “east,” and “west,” mean true courses, and refer to the true meridian.

(Added by Stats. 1947, Ch. 424.)



23072

“Northerly,” “southerly,” “easterly,” and “westerly,” mean due north, due south, due east, and due west, unless controlled by other words, or by lines, monuments, or natural objects.

(Added by Stats. 1947, Ch. 424.)



23073

“To,” “on,” “along,” “with,” or “by” a mountain or ridge, mean summit point or summit line.

(Added by Stats. 1947, Ch. 424.)



23074

“To,” “by,” “along,” “with,” “in,” “up,” or “down” a creek, river, slough, strait, or bay, mean the middle of the main channel thereof.

(Added by Stats. 1947, Ch. 424.)



23075

“In,” “to,” or “from” the ocean shore mean a point three miles seaward from the shore. “Along,” “with,” “by,” or “on” the ocean shore, mean on a line parallel with and three miles seaward from the shore.

(Added by Stats. 1947, Ch. 424.)



23076

The mouth of a creek, river, or slough which empties into another creek, river, or slough, is the point where the middle of the channels intersect.

(Added by Stats. 1947, Ch. 424.)



23077

The use of a county name specified in this division, without further description, is a reference to the county of that name.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 2 - Boundaries of the Several Counties

23100

The boundaries of the several counties of the State are as set forth in this article.

(Added by Stats. 1947, Ch. 424.)



23101

The boundaries of Alameda County are as follows:

Beginning at the southwest corner, being the common corner of San Mateo, Santa Clara, and Alameda; thence easterly along the northerly boundary of Santa Clara to the corner common to Santa Clara, San Joaquin, Stanislaus and Alameda; thence northwesterly and northerly along the boundary line between Alameda and San Joaquin, as described in the field notes of the survey of said line, as adopted by the Board of Supervisors of Alameda County, California, on February 6, 1869, to the corner common to Alameda, Contra Costa and San Joaquin; thence in a general westerly direction along the boundary line between Alameda and Contra Costa, as described in the field notes of the survey of said boundary line, filed November 19, 1877, in the office of the Clerk of Alameda County, to the intersection thereof with the generally most southern line of Parcel 1(R/W) of exhibit “B” of the FINAL ORDER OF CONDEMNATION to Contra Costa County Water District, an agency of the State of California, as recorded December 3, 1993, under Series No. 93425262 Official Records Alameda County, California; said intersection point being northeasterly 12,512 feet, more or less, from County Boundary Monument 89-1, as shown on “Joint Boundary Retracement Survey Alameda and Contra Costa Counties Monument Map, Exhibit 3,” dated February 1962 and filed under Alameda County file no. 64-A-29-1; thence southerly, westerly, and northwesterly along said most southern line to the reintersection with the aforementioned boundary line between Alameda and Contra Costa, said reintersection point being northeasterly 10,353 feet, more or less, from County Boundary Monument 89-1; thence westerly along said boundary line between Alameda and Contra Costa to its intersection thereof with the northeastern line of a 12-foot path, said intersection being on the corporate limits of the City of Oakland as said limits were established by Ordinance No. 1132, changing said limits, adopted May 14, 1991, by the city council of said city; thence northerly and northwesterly along said northeastern line and corporate limits from a tangent which bears north 28°43´22″ east, on a curve to the left having a radius of 71 feet and arc length of 85.47 feet to a point of compound curvature; thence from a tangent which bears north 40°25´ west, on a curve to the left having a radius of 306 feet and arc length of 121.06 feet to a point where said northeastern line, being also said corporate limits, intersects the northern line of Villanova Drive, 50 feet wide; thence continuing northwesterly along said northern line, being also said corporate limits, from a tangent which bears north 7°48´59″ west, on a curve to the left having a radius of 200 feet and arc length 241.06 feet; thence north 76°52´30″ west 133.94 feet; thence tangent to the last mentioned course, on a curve to the right having a radius of 175 feet and arc length of 131.97 feet to a point of reverse curvature; thence from a tangent which bears north 33°40´ west on a curve to the left having a radius of 200 feet and arc length of 151.33 feet to the intersection of said northern line, being also said corporate limits, with the corporate limits of the City of Oakland, being also the common boundary of Alameda and Contra Costa Counties, as same existed prior to Ordinance No. 1132; thence continuing westerly along said boundary line between Alameda and Contra Costa to the most westerly point where said line is coincident with the line dividing the Rancho San Pablo from the Rancho San Antonio; Thence westerly along the northerly boundary line of the Rancho San Antonio to the initial point of the description thereof, as recorded in Liber “B” of patents, page 30, records of Alameda County; thence southwesterly in a direct line to a point in San Francisco Bay, said point being four and one-half statute miles due southeast of the northwest point of Golden Rock (also known as Red Rock); thence southeasterly in a direct line to a point from which the lighthouse on the most southerly point of Yerba Buena Island bears south 72 degrees W., 4,700 feet; thence southeasterly in a direct line to a point on the southerly line of T. 2 S., R. 4 W., M. D. B. & M., distant thereon two statute miles west of the southeast corner of said township, forming the corner common to San Francisco, San Mateo and Alameda; thence southeasterly along the eastern line of San Mateo to the place of beginning.

(Amended by Stats. 1996, Ch. 400, Sec. 4. Effective January 1, 1997.)



23102

The boundaries of Alpine County are as follows:

Beginning at the north corner, at a point where the state line crosses the east summit of the Sierra Nevada Mountains, being the most easterly corner of El Dorado; thence southwesterly along said summit to a point two miles west of James Green’s house, in Hope Valley, called Thompson’s Peak; thence southwesterly in a direct line to a point on the Amador and Nevada turnpike road in front of Z. Kirkwood’s house, being the common corner of Amador, Alpine, and El Dorado; thence south across the north fork of the Mokelumne River to the road leading from West Point, in Calaveras, to Big Tree road, near the Big Meadows; thence easterly along said West Point road to the Big Tree road; thence easterly in a direct line to where the Sonora trail strikes the middle fork of the Stanislaus River; thence easterly along said trail to the summit of the Sierra Nevada Mountains; thence northerly along said summit to the dividing ridge between the West Walker and Carson Rivers; thence northeasterly along said dividing ridge to the state line, forming the easterly corner of Alpine and northerly corner of Mono; thence northwest along said state line to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23103

The boundaries of Amador County are as follows:

Beginning at the southwest corner, in the Mokelumne River, on the eastern boundary of San Joaquin; thence up said river to its junction with the north fork of said river; thence up the said north fork to the line of Alpine, being at a point south of the common corner of Amador, Alpine, and El Dorado, which is in the center of the Amador and Nevada road, in front of Z. Kirkwood’s house; thence north by the line of Alpine to said common corner, thence westerly along said road to a point east of the source of the south fork of the south fork of the Cosumnes River, thence west to said source; thence down the south fork of the south fork and the south fork and the main Cosumnes River to the easterly line of Sacramento; thence by the eastern lines of Sacramento and San Joaquin to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23104

The boundaries of Butte County are as follows:

Beginning at the northwest corner of Yuba, in the center line of the Feather River, opposite the mouth of Honcut Creek; thence northeasterly up the Honcut Creek and the South Honcut Creek, following their various meanders and along the boundary line as surveyed in the year 1901 by B. L. McCoy, County Surveyor of Butte County, and Jason R. Meek, County Surveyor of Yuba County, to its intersection with the south line of Sec. 31, T. 19 N., R. 6 E., M. D. B. & M., and running thence east to the southwest corner of the SE. 1/4 of the SE. 1/4 of Sec. 31, said township and range; thence north three-quarters of a mile; thence east one-quarter of a mile; thence north one-quarter of a mile, to the corner common to Secs. 29, 30, 31, and 32, said township and range; thence east one-half mile to the one-quarter section corner between Secs. 29 and 32, said township and range; thence north one-half mile to the center of Sec. 29; thence east one-half mile to the one-quarter section corner between Secs. 28 and 29, said township and range; thence north three-quarters of a mile; thence east one-quarter of a mile; thence north three-quarters of a mile; thence east one-quarter of a mile to the one-quarter section corner between Secs. 16 and 21, said township and range; thence north one and one-half miles to the center of Sec. 9, said township and range; thence east one and one-half miles to the one-quarter section corner between Secs. 10 and 11, said township and range; thence south one-half mile to the corner common to Secs. 10, 11, 14, and 15, said township and range; thence east two miles to the corner common to Secs. 12 and 13, T. 19 N., R. 6 E., and Secs. 7 and 18, T. 19 N., R. 7 E., M. D. B. & M.;

Thence north one mile to the corner common to Secs. 1 and 12, T. 19 N., R. 6 E. , and Secs. 6 and 7, T. 19 N., R. 7 E., M. D. B. & M.; thence east three miles to the corner common to Secs. 3, 4, 9, and 10, T. 19 N., R. 7 E., M. D. B. & M.; thence south one-half mile to the one-quarter section corner between Secs. 9 and 10, said township and range; thence east one and one-half miles to the center of Sec. 11, said township and range; thence north one-half mile to the one-quarter section corner between Secs. 2 and 11, said township and range; thence east one-half mile to the corner common to Secs. 1, 2, 11, and 12, said township and range; thence north two miles to the corner common to Secs. 25, 26, 35, and 36, T. 20 N., R. 7 E., M. D. B. & M.; thence east one-half mile to the one-quarter section corner between Secs. 25 and 36, said township and range; thence north one-half mile to the center of Sec. 25, said township and range; thence east one and one-half miles to the one-quarter section corner between Secs. 29 and 30, T. 20 N., R. 8 E., M. D. B. & M.; thence north one-quarter of a mile; thence east one-half of a mile; thence north one and one-quarter miles to the one-quarter section corner between Secs. 17 and 20, said township and range; thence east one and one-half miles to the corner common to Secs. 15, 16, 21, and 22, said township and range; thence northerly to the common corner of Plumas, Butte and Yuba; thence northerly to the northeast corner of the SE. 1/4 of the SE. 1/4 of Sec. 9, T. 20. N., R. 8 E.;

Thence west one-half mile; thence north three-quarters of a mile to the quarter section corner between Secs. 4 and 9, said township and range; thence west to the corner common to Secs. 4, 5, 8 and 9, said township and range; thence north one-half mile to the quarter section corner between said Secs. 4 and 5; thence west one mile to the quarter section corner between Secs. 5 and 6, said township and range; thence north one-half mile, more or less, to the north corner of Secs. 5 and 6, said township and range; thence west on township line one and a quarter miles, more or less, to the southwest corner of Sec. 31, T. 21 N., R. 8 E., M. D. B. & M.; thence north on township line, two miles to the east corner of Secs. 24 and 25, T. 21 N., R. 7 E., M. D. B. & M.; thence west one mile to the corner common to Secs. 23, 24, 25, and 26, said township and range; thence north one-half mile to the quarter section corner between Secs. 23 and 24, said township and range; thence west one-half mile to the center of said Sec. 23; thence north one-half mile to the quarter section corner between Secs. 14 and 23, said township and range; thence west one-half mile to the corner common to Secs. 14, 15, 22 and 23, said township and range; thence north one mile to the corner common to Secs. 10, 11, 14 and 15, said township and range; thence west one mile; thence north one mile; thence west one mile; thence north two miles; thence west one mile; thence north one mile; thence west one mile, to the east corner of Secs. 24 and 25, T. 22 N., R. 6 E., M. D. B. & M.;

Thence north, on the township line, one mile to the east corner of Secs. 13 and 24, said township and range; thence west one mile to the corner common to Secs. 13, 14, 23, and 24, said township and range; thence north one mile to the corner common to Secs. 11, 12, 13 and 14, said township and range; thence west one mile to the corner common to Secs. 10, 11, 14 and 15, said township and range; thence north one mile to the corner common to Secs. 2, 3, 10 and 11; thence west one-quarter mile; thence north one-quarter mile; thence west one-quarter mile; thence north one-quarter mile to the center of Sec. 3, said township and range; thence west three-quarters of a mile; thence north one-half mile to the north boundary of Sec. 4, said township and range; thence west on township line one-half mile; thence north one mile; thence west three-quarters of a mile to the quarter section corner between Secs. 29 and 32, T. 23 N., R. 6 E., M. D. B. & B.; thence north one mile to the quarter section corner between Secs. 20 and 29, said township and range; thence west one mile to the quarter section corner between Secs. 19 and 30, said township and range; thence north one mile to the quarter section corner between Secs. 18 and 19, said township and range; thence west one-half mile to the west corner of said Secs. 18 and 19; thence north, on township line, one mile to the east corner of Secs. 12 and 13, T. 23 N., R. 5 E.; thence west one mile to the corner common to Secs. 11, 12, 13 and 14, said township and range;

Thence north one-half mile to the quarter section corner between said Secs. 11 and 12; thence west one mile to the quarter section corner between Secs. 10 and 11, said township and range; thence north one-half mile to the corner common to Secs. 2, 3, 10, and 11, said township and range; thence west one mile to the corner common to Secs. 3, 4, 9, and 10, said township and range; thence north one mile to the north corner of said Secs. 3 and 4, two miles to the corner common to Secs. 27, 28, 33, and 34, T. 24 N., R. 5 E., M. D. B. & M.; thence west one mile to the corner common to Secs. 28, 29, 32, and 33, said township and range; thence north one mile to the corner common to Secs. 20, 21, 28, and 29, said township and range; thence east one mile to the corner common to Secs. 21, 22, 27, and 28, said township and range; thence north one mile to the corner common to Secs. 15, 16, 21, and 22, said township and range; thence west one-half mile to the quarter section corner between said Secs. 16 and 21; thence north two miles to the quarter section between Secs. 4 and 9, said township and range; thence east one-half mile to the corner common to Secs. 3, 4, 9, and 10, said township and range; thence north one mile to the north corner of Secs. 3 and 4, said township and range, two miles to the corner common to Secs. 27, 28, 33, and 34, T. 25 N., R. 5 E., M. D. B. & M.;

Thence west one-half mile to the quarter section corner between said Secs. 28 and 33; thence north two miles to the quarter section corner between Secs. 16 and 21, said township and range; thence east one-half mile to the corner common to Secs. 15, 16, 21, and 22, said township and range; thence north one mile to the corner common to Secs. 9, 10, 15, and 16, said township and range; thence east one-half mile to the quarter section corner between said Secs. 10 and 15; thence north one and one-half miles to the center of Sec. 3, said township and range; thence east one mile to the center of Sec. 2, said township and range; thence north one-half mile, more or less, to the quarter section corner on the north boundary of said Sec. 2; thence east on the township line to the quarter section corner on the south boundary of Sec. 35, T. 26 N., R. 5 E., M. D. B. & M.; thence north one mile to the quarter section corner between Secs. 26 and 35, said township and range; thence east one-half mile to the corner common to Secs. 25, 26, 35, and 36, said township and range; thence north one mile to the corner common to Secs. 23, 24, 25, and 26, said township and range; thence west one-half mile to the quarter section corner between said Secs. 23 and 26;

Thence north one and one-half miles to the center of Sec. 14, said township and range; thence west one-half mile to the quarter section corner between Secs. 14 and 15, said township and range; thence north one-half mile to the corner common to Secs. 10, 11, 14, and 15, said township and range; thence west one mile to the corner common to Secs. 9, 10, 15, and 16, said township and range; thence north two and one-half miles to the quarter section corner between Secs. 33 and 34, T. 27 N., R. 5 E., M. D. B. & M.; thence west one and three-quarters miles, more or less, to the Chico and Humboldt road at the corner common to Plumas, Butte, and Tehama; thence southwesterly on the southeasterly line of Tehama to the southeast corner of Tehama, at point of intersections of Rock Creek and the southern line of T. 24 N., M. D. B.; thence west on said township line to the Sacramento River; thence down said river to the southwest corner of the Llano Seco grant; thence northeasterly and southeasterly along the eastern boundary of Glenn to the northeastern corner of Colusa; thence on the Colusa east line, down Butte Creek, to the northwest corner of Sutter; thence east on the north line of Sutter to the Feather River; thence down the Feather River to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23105

The boundaries of Calaveras County are as follows:

Beginning at the southern corner, at a point in the Stanislaus River where it intersects the eastern line of Stanislaus, being a point one mile north of Knight’s Ferry, and being the western corner of Tuolumne; thence up said river and north fork thereof, to the westerly line of Alpine; thence northerly, on the line of Alpine, to the southeast corner of Amador; thence southwesterly, on the southern line of Amador, down the Mokelumne River, to the southwest corner of Amador, on the eastern line of San Joaquin County; thence southerly and southeasterly, on the line of San Joaquin and Stanislaus to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23106

The boundaries of Colusa County are as follows:

Beginning at the southeast corner, being the northeast corner of Yolo, in the Sacramento River, at its intersection with the south line of T. 13 N., M. D. B.; thence west, on said township line to the ridge dividing the waters flowing into Bear Creek and Stony Creek, from those flowing west into the north fork of Cache Creek and Clear Lake; thence northerly, along said ridge to the summit line of the Coast Range, being the eastern line of Lake, forming the southwest corner of Colusa and northwest corner of Yolo; thence northerly on said eastern boundary of Lake, to the southwest corner of Glenn; thence easterly on the southern line of Glenn to Butte Creek; thence down Butte Creek to Butte Slough; thence up Butte Slough to the Sacramento River; thence down the Sacramento River to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23107

The boundaries of Contra Costa County are as follows:

Beginning in the Bay of San Francisco at the northwest point of Red Rock, being the common corner of Marin, Contra Costa, and San Francisco; thence up the Straits and Bay of San Pablo, on the eastern boundary of Marin, to the point of intersection with a line bearing south 261/2 degrees E., and about six and one-quarter miles distant from the southwest corner of Napa, forming the common corner of Marin, Solano, Sonoma, and Contra Costa; thence to the Straits of Carquinez; thence up said straits and Suisun Bay, to the mouth of the San Joaquin River; thence up said river, to the confluence of the west and main channels thereof, as laid down on Gibbe’s map; thence up the said west channel, to a point about 10 miles below Moore and Rhodes’ ranch, at a bend where the said west channel, running downward, takes a general course north, the point being on the westerly line of San Joaquin, and forming the northeast corner of Alameda and southeast corner of Contra Costa; thence westerly on the northern line of Alameda to the easterly line of San Francisco; thence due northwest, along said easterly line of San Francisco, four and one-half miles, more or less, to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23108

The boundaries of Del Norte County are as follows:

Situated in the northwest corner of the State of California, beginning at a point in the Pacific Ocean, on the forty-second parallel of north latitude, three miles from shore, being on the southern line of Oregon; thence running southerly, three miles from ocean shore, to the northern line of Humboldt County; thence easterly, along the northern boundary of Humboldt to the summit of a spur of the Siskiyou range of mountains; thence northerly, following the summit of said spur of the Siskiyou range of mountains, to the forty-second parallel of north latitude; thence due west to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23109

The boundaries of El Dorado County are as follows:

Beginning at the junction of the north and south forks of the American River, which is the extreme west corner; thence up the north fork of the American River to the point of confluence of the middle fork of the American River; thence up the middle fork of the American River to the point of confluence of the south fork of middle fork of the American River at Junction Bar; thence up said last-named fork, known as the Rubicon River, to a point where said river is intersected by the section line between Secs. 29 and 32, T. 14 N., R. 14 E., M. D. B. & M.; thence east on the section line through T. 14. N., R. 14 and 15 E. to the northeast corner of Sec. 35, T. 14 N., R. 15 E.; thence north on the range line to the southwest corner of Sec. 30, T. 14 N., R. 16 E.; thence east on the section line to the southeast corner of Sec. 30, T. 14 N., R. 16 E.; thence north to the one-quarter section corner between Secs. 29 and 30, T. 14 N. , R. 16 E.; thence through the centers of Secs. 29, 28 and 27, to the one-quarter section corner between Secs. 26 and 27, T. 14 N., R. 16 E.; thence north on the section line to the northwest corner of Sec. 26; thence east on the section line to the northeast corner of Sec. 26; thence north on the section line to the one-quarter section corner between Secs. 23 and 24; thence east through the center of Sec. 24 to the one-quarter corner between Secs. 19 and 24, T. 14 N., R. 16 E. and T. 14 N., R. 17 E.; thence north on the range line to the one-quarter section corner between Secs. 13 and 18;

Thence east to the legal center of Sec. 18, T. 14 N., R. 17 E.; thence north to the one-quarter section corner between Secs. 7 and 18, said township and range; thence east on the section line to the western shore line of Lake Tahoe; thence east in said lake to the state line; thence south and southeasterly on the state line to the northern corner of Alpine, being a point where the state line crosses the eastern summit line of the Sierra Nevada Mountains; thence southwesterly along the west line of Alpine to the common corner of Alpine, Amador, and El Dorado; thence westerly on the northern line of Amador and down the Cosumnes River and south fork thereof, to the eastern line of Sacramento; thence northerly by the eastern line of Sacramento to the south fork of the American River; thence down the latter to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23110

The boundaries of Fresno County are as follows:

Beginning on the south line of Merced at a point where said line crosses the San Joaquin River; thence south, 45 degrees west, and on the line of Merced, to the centerline of a drain in the Southwest Quarter of the Southwest Quarter of Section 6, T. 11 S., R. 13 E., M.D.B.&M; thence along said centerline southeasterly to the centerline of Colony East Ditch Canal; thence southerly along said centerline to the south line of the north half of the Southeast Quarter of Section 7, said Township and Range; thence westerly along said south line to the northeast corner of the west half of the Southwest Quarter of the Southeast Quarter of said section; thence southerly along the east line of said west half to the south line of said Section; thence westerly along said line to the North Quarter corner of Section 18, said Township and Range; thence southerly along the north-south centerline of Section 18 and Section 19 to the south line of Section 19; thence westerly along said south line and the south line of Sections 24 & 23 & 22 & 21 in T. 11 S., R. 12 E. to a point that is south 45 degrees west from said line of Merced; thence south 45 degrees west to the eastern boundary line of San Benito; thence southeasterly along said boundary line to the southeast corner of T. 16 S. R. 12 E.; thence easterly along the south line of T. 16 S. to the northeast corner of T. 17 S., R. 12 east; thence southerly along the east line of R. 12 E. to the point where the summit line of the Coast Range Mountains crosses the east line of R. 12 east and continuing along said San Benito boundary along the summit line to Monterey; thence continuing along the Monterey boundary and said summit line in a southerly and southeasterly direction, to a point in that boundary, which point is south 45 degrees west from the point on Kings River where the northern line of T. 16 S. crosses the Kings River; said point being the common corner of Fresno, Monterey, and Kings; said corner point defined by survey recorded in Book 42 of Record of Surveys at Pages 57 and 58, Fresno County Records; thence along the Fresno-Kings boundary, as defined by said survey north 47o 12’ 09” east, to the northwest corner of Section 19, T. 20 S., R. 19 E.; thence north along the west line of R. 19 E. to the north line of T. 18 S.; thence east along the north line of T. 18 S. to the centerline of Kings River; thence easterly along the centerline of Kings River to the point that intersects the south 45 degrees west boundary, said boundary is south 45 degrees west from the point on Kings River where the northern line of T. 16 S. crosses the Kings River; thence north 45 degrees east to the point on the Kings River where the northern line of T. 16 S. crosses the Kings River; thence east along the northern line of T. 16 S. and continuing on said line to the northwest corner of T. 16 S., R. 25 E.; thence north to the northwest corner of T. 15 S., R. 25 E.; thence east to the northeast corner of T. 15 S., R. 27 E.; thence north to the northeast corner of T. 14 S. of R. 27 E.; thence east on the line between T. 13 and 14 S. to the summit of the Sierra Nevada Mountains, being the western line of Inyo; thence northwesterly, on the summit line and lines of Inyo and Mono, to the common corner of Mono, Madera, and Fresno; thence southwesterly along the boundary of Madera to the point where the San Joaquin River crosses the south boundary line of T. 6 S., R. 24 E.; thence southwesterly and northwesterly following the meanderings of said river to a point on the southerly boundary of Merced, said point being the common corner of Fresno, Madera, and Merced and the place of beginning.

(Amended by Stats. 2012, Ch. 330, Sec. 3. Effective January 1, 2013.)



23111

The boundaries of Glenn County are as follows:

Beginning at a point on the eastern boundary line of Lake, at the northwest corner of the SW. 1/4 of Sec. 26, T. 18 N., R. 8 W., M. D. B. & M.; running thence east along the half section line, and one and one-half miles north of the line dividing T. 17 and 18 N., M. D. B. &. M., to the range line separating T. 18 N., R. 2 W., from T. 18 N., R. 3 W.; thence running north two miles to the northeast corner of the SE. 1/4 of Sec. 13, T. 18 N., R. 3 W.; running thence east along the half section line to the center of the Sacramento River; thence down the center of the said Sacramento River, in a southeasterly course, to the point of intersection with the half section line, one and one-half miles north of the line dividing T. 17 and 18 N., M. D. B. & M.; thence east on said half section line to its intersection with Butte Creek, said point of intersection lying on the western boundary of Butte and being the southeastern corner of Glenn and the northeastern corner of Colusa; thence northerly along the middle of the channel of said Butte Creek to the point of intersection with the line between Secs. 3 and 4 of the Aguas Frias Rancho as surveyed by La Croze; thence north along the said line between the said Secs. 3 and 4 to its point of intersection with the line between T. 19 N., R. 1 E., and T. 20 N., R. 1 E.; thence west along said line to its intersection with the southern boundary of the Llano Seco grant, on the north line of Sec. 2 in T. 19 N., R. 1 W.; thence southwest along said grant line to the southwest corner of said grant in the center of the Sacramento River; thence northerly, and following the meanderings thereof, along the center of said Sacramento River, to a point where the north line of T. 22 intersects the center of the Sacramento River, being the initial point of Tehama; thence west along the north line of T. 22 N., to the southwest corner of Tehama; thence southerly on the established line between Mendocino and Lake to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23112

The boundaries of Humboldt County are as follows:

Commencing at the point where the north line of T. 12 N., R. 1 E., H. B. & M., intersects with the Pacific Ocean; thence east on said township line to the northeast corner of T. 12 N., R. 3 E., H. B. & M.; thence south to the southeast corner of said T. 12 N., R. 3 E., H. B. & M.; thence east on the north boundary line of T. 11 N., R. 4 E., 11 N., 5 E., and 11 N., 6 E., H. B. & M., to the Klamath River; thence following said Klamath River in a southerly direction to the mouth of the Salmon River; thence in a southerly direction, following the ridge of the mountain that divides the waters of the Salmon and its tributaries from the waters of the Klamath and Trinity Rivers, and their tributaries to the northern line of Trinity; thence southwesterly on the line of the mountain, being the northern line of Trinity, to a point in the Trinity River directly east of the mouth of Mad River; thence southeasterly, up Trinity River, to the mouth of its south fork; thence southeasterly, along the eastern side of said south fork, 100 feet above high water mark, to the mouth of Grouse Creek; thence south, to a point on the fortieth degree of north latitude, being on the northern line of Mendocino, and forming the southeast corner of Humboldt; thence west on said line, to the Pacific Ocean; thence northerly, along the ocean shore to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23113

The boundaries of Imperial County are as follows:

Beginning on the second standard parallel south of S.B.B. & M., at the common corner of T.9 S., R.9 E., and T.9 S., R.8 E., said corner being the northwest corner of Imperial County and the northeast corner of San Diego County; thence south on the range line between R.8 E. and R.9 E. to the boundary line between the United States and Mexico; thence easterly following the boundary line between United States and Mexico as fixed by the treaty of Guadalupe Hidalgo to Boundary Point No. 34, which is the intersection of the centerline of the Colorado River and the International Boundary Line between California and the United Mexican States, which point is common to the boundaries of Arizona, the United Mexican States, and California, said Boundary Point No. 34, and all other boundary points mentioned hereafter, being described in “Interstate Compact Defining the Boundary Between the States of Arizona and California,” a true and complete copy of which is on file for a permanent public record in the office of the California Secretary of State, and certified copies of which are on file in the office of the California State Lands Commission and also in the office of the County Recorder of Imperial County; thence northeasterly and easterly along the centerline of the Colorado River to Boundary Point No. 33 in the Colorado River vertically below the center of the new U. S. Highway 80 Bridge; thence easterly along the centerline of the Colorado River to Boundary Point No. 32 on the centerline of the Colorado River where said centerline intersects the east line of Section 35, T. 16 S., R. 22 E., S.B.M. ; thence leaving the Colorado River, north along the east line of said Section 35 to Boundary Point No. 31; thence due East approximately 110 feet to Boundary Point No. 30; thence northerly to Boundary Point No. 29; thence due East to Boundary Point No. 28; thence northerly approximately 700 feet to Boundary Point No. 27; thence easterly about 1.93 miles to Boundary Point No. 26, being the west quarter corner of Section 13, T. 8 S., R. 23W., Gila and Salt River Meridian; thence north and east along Section lines between Boundary Points Nos. 26 through 21; thence from Boundary Point No. 21, easterly to Boundary Point No. 20, being a point on the centerline of the Colorado River; thence northerly up the Colorado River, along the Interstate Boundary as described in above mentioned Interstate Compact, to its intersection with the line of the second standard parallel south of the S.B.B. & M.; thence westerly and following the said second standard parallel to the place of beginning.

That portion of the Imperial County boundary line which coincides with the Arizona-California Interstate Boundary is shown on a series of Planimetric Maps appearing in Exhibit “A” of above mentioned Interstate Compact.

Geographic Positions and Plane Coordinates of all boundary points mentioned in above description are listed in Exhibit “A” of said Interstate Compact.

(Amended by Stats. 1967, Ch. 339.)



23114

The boundaries of Inyo County are as follows:

Beginning at the southeast corner of Tulare, being the point of intersection of the sixth standard south, Mount Diablo Base, with the summit line of the Sierra Nevada Mountains; thence east, by said standard and extension thereof, to the western boundary of T. 19 N., R. 12 E., San Bernardino Base and Meridian, thence north along said western boundary to the northern line of said township, thence east along the northern line of said township to the eastern boundary of the State, forming the southeast corner; thence northwesterly, on the state line, to the southeast corner of Mono; thence west on the southern line of Mono to the summit of the Sierra Nevada Mountains, being on the eastern line of Fresno, and forming the southwest corner of Mono and northwest corner of Inyo; thence southeasterly on said summit line to the place of beginning.

(Amended by Stats. 1957, Ch. 2382.)



23115

The boundaries of Kern County are as follows:

Beginning at the northwest corner, being the common corner of San Luis Obispo, Kings, and Kern; thence east, on the sixth standard south of Mount Diablo base, to the northwest corner of Sec. 1, T. 25 S., R. 40 E., M. D. B. & M., said point being the northeast corner of Kern and the northwest corner of San Bernardino; thence south on the westerly line of San Bernardino to the southeast corner of Sec. 32, T. 9 N., R. 7 W., S. B. B. & M., forming the southeast corner of Kern; thence west along the township line between T. 8 and 9 N. of San Bernardino base to the east line of Sec. 2, T. 8 N., R. 19 W., S. B. B. & M., thence south, along said east line, to the south line of said Sec. 2.; thence west, along said south line, and the south line of Sec. 3, T. 8 N., 19 W., S. B. B. & M. to the east right-of-way line of Interstate 5; thence north, along said right-of-way line to a point on the north line of said Sec. 3; thence west along the township line between T. 8 and 9 N. of San Bernardino base to a point on the north line of Sec. 4, T. 8 N., R. 19 W., S. B. B. & M., said point being the northwest corner of Los Angeles; thence southeasterly along the westerly line of Los Angeles to the southerly line of Sec. 10, T. 8 N., R. 19 W., S. B. B. & M., said point being the corner common to Ventura, Los Angeles, and Kern; thence westerly and northwesterly along the northern boundary of Ventura to the corner common to Santa Barbara, Ventura, and Kern; thence along the northern boundary of Santa Barbara to the corner common to San Luis Obispo, Santa Barbara, and Kern; thence northerly along the eastern boundary of San Luis Obispo to the place of beginning.

(Amended by Stats. 2002, Ch. 454, Sec. 6.5. Effective January 1, 2003.)



23116

The boundaries of Kings County are as follows:

Beginning at the northeast corner of Sec. 1 in T. 17 S., R. 22 E., M. D. B. & M.; thence south six miles; thence east three miles; thence south nine miles to the southeast corner of Sec. 16 in T. 19 S., R. 23 E., M. D. B. & M.; thence west three miles to the southeast corner of Sec. 13 in T. 19 S., R. 22 E., M. D. B. & M.; thence south nine miles to the southeast corner of T. 20 S., R. 22 E., M. D. B. & M.; thence west to the northeast corner of T. 21 S., R. 22 E.; thence south 24 miles to the north boundary of Kern; thence west along said north boundary of Kern to the corner common to Monterey, San Luis Obispo, and Kern; thence in a northwesterly direction along the line between Monterey and Kings to the corner common to Kings, Monterey, and Fresno; thence in a northeasterly direction along the boundary line between Fresno and Kings to the corner common to Secs. 13 and 24 in T. 20 S., R. 18 E., M. D. B. & M., and Secs. 18 and 19 in T. 20 S., R. 19 E., M. D. B. & M., the same being the northwest corner of Sec. 19 in T. 20 S., R. 19 E., M. D. B. & M.; thence north 15 miles to the southwest corner of Sec. 31 in T. 17 S., R. 19 E., M. D. B. & M.; thence east along the township line a distance of 111/2 miles, more or less, to the point where said township line intersects the center line of the main channel of Kings River; thence northeasterly and easterly following the meander of the said center line of the main channel of Kings River to the point where said center line intersects the boundary line between Fresno and Kings; thence northeasterly along said boundary line to the corner common to Tulare, Fresno, and Kings; thence east along the fourth standard parallel line south, M. D. B. & M., to the point of beginning.

(Added by Stats. 1947, Ch. 424.)



23117

The boundaries of Lake County are as follows:

Beginning at the monument on top of Mount Hull, established by T. P. Smythe and R. P. Hammond and party on October 20, 1885, and approved by H. J. Willey, Surveyor-General of the State of California, on December 23, 1885; thence due north to the half section line running east and west through Sec. 2, T. 19 N., R. 10 W., M. D. B. & M.; thence east along said half section line through Secs. 2 and 1 of said township, range, base and meridian, and then through Sec. 5 to the southeast corner of the NE1/4 of said Sec. 5, T. 19 N., R. 9 W., M. D. B. & M.; thence north along the line between and dividing Secs. 4 and 5 of said township, range, base and meridian, and continuing north along the line between and dividing Secs. 32 and 33, 28 and 29, 20 and 21, to the common section corner of Secs. 16, 17, 20, and 21, T. 20 N., R. 9 W., said section corner being on the eastern boundary of Mendocino and being also the common corner of Lake and Glenn; thence east between Secs. 16, 21, 15, 22, 14, 23, 13, 24, of T. 20 N., R. 9 W., M. D. B. & M., and Secs. 18, 19, 17, 20, 16, 21, 15, 22, T. 20 N., R. 8 W., M. D. B. & M., to corner of Secs. 14, 15, 22, 23, T. 20 N., R. 8 W., M. D. B. & M.;

Thence south between Secs. 22, 23, 26, 27, 34, 35, T. 20 N., R. 8 W., M. D. B. & M., and Secs. 2, 3, 10, 11, 14, 15, 22, 23, 26, 27, 34, 35, T. 19 N., R. 8 W., M. D. B. & M., and Secs. 2, 3, 10, 11, 14, 15, 22, 23, 26, 27, to one-quarter section corner on the section line dividing Secs. 26 and 27, T. 18 N., R. 8 W., M. D. B. & M.; said point being on the boundary line between Glenn and Colusa; thence running westerly along the half section line and one and one-half miles north of the line dividing T. 17 and 18, M. D. B. & M., to the northwest corner of the southwest one-quarter of Sec. 30, T. 18 N., R. 8 W., M. D. B. & M., said corner being also the northwest corner of Colusa;

Thence southerly on the western line of Colusa and Yolo to the point on said Yolo line, where said line is intersected by the boundary line between Napa and Lake; thence southwesterly in a straight line to a large pile of rocks on the southeasterly side of the county road, at the lower and most easterly end of Hunting Valley; thence down Hunting Creek to its junction with Jericho Creek in Jericho Valley; thence down Jericho Creek to its junction with Putah Creek; thence southwesterly in a direct line to the Buttes Canon road at a point near the northwest corner of Sec. 19, T. 10 N., R. 5 W., said point being on the line between Lake and Napa; thence westerly on said line to the summit of Mount St. Helena; thence northwesterly along the summit of the Mayacmas Range, being the dividing ridge between the waters flowing into Russian River and those flowing into Clear Lake, to the southeast corner of Mendocino and the northeast corner of Sonoma; thence northerly along the eastern line of Mendocino to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23118

The boundaries of Lassen County are as follows:

Beginning at the southwest corner, on the northern line of Sierra, located on the south boundary of T. 22 N., R. 16 E., M. D. B. & M., at the corner common to Secs. 35 and 36, and running thence north two miles to the corner common to Secs. 23, 24, and 26, said township and range; thence east one mile to the east boundary of said township and range at the corner common to Secs. 24 and 25; thence north one mile to the west corner of Secs. 18 and 19, T. 22 N., R. 17 E., M. D. B. & M.; thence east one-half mile to the quarter section corner between said Secs. 18 and 19; thence north one mile to the quarter section corner between Secs. 7 and 18, said township and range; thence east one-half mile to the corner common to Secs. 7, 8, 17, and 18, said township and range; thence north on the section lines to the south corner of Secs. 31 and 32, T. 23 N., R. 17 E., M. D. B. & M.; thence north six miles to the south corner of Secs. 31 and 32, T. 24 N., R. 17 E., M. D. B. & M.; thence east one-half mile; thence north two miles; thence west one-half mile; thence north two miles;

Thence west one mile, to the east corner of Secs. 12 and 13, T. 24 N., R. 16 E. , M. D. B. & M.; thence north one-half mile to the quarter section corner on the east side of said Sec. 12; thence west one-half mile to the center of said Sec. 12; thence north one-half mile to the quarter section corner between Secs. 1 and 12, said township and range; thence west one-half mile to the corner common to Secs. 1, 2, 11, and 12, said township and range; thence north one-half mile to the quarter section corner between said Secs. 1 and 2; thence west one-half mile to the center of said Sec. 2; thence north one-half mile to the quarter section corner on north boundary of said Sec. 2; thence west on the township line one-half mile to the south corner of Secs. 34 and 35, T. 25 N., R. 16 E., M. D. B. & M.; thence north one mile to the corner common to Secs. 26, 27, 34, and 35, said township and range; thence west one-half mile to the quarter section corner between said Secs. 27 and 34; thence north one mile to the quarter section corner between Secs. 22 and 27, said township and range; thence west one-half mile to the corner common to Secs. 21, 22, 27, and 28, said township and range; thence north one mile to the corner common to Secs. 15, 16, 21, 22, said township and range; thence west one mile to the corner common to Secs. 16, 17, 20, and 21, said township and range;

Thence north two miles to the corner common to Secs. 4, 5, 8, and 9, said township and range; thence west one-half mile to the quarter section corner between said Secs. 5 and 8; thence north three miles to the corner common to Secs. 19, 20, 29, and 30, said township and range; thence west two miles to the corner common to Secs. 23, 24, 25, and 26, T. 26 N., R. 15 E., M. D. B. & M.; thence north one and one-half miles to the quarter section corner between Secs. 13 and 14, said township and range; thence west one mile to the quarter section corner between Secs. 14 and 15, said township and range; thence north one-half mile to the corner common to Secs. 10, 11, 14, and 15, said township and range; thence west four miles to the west corner of Secs. 7 and 18, said township and range; thence north, on the township line, one-half mile to the quarter section corner, on the east boundary of Sec. 12, T. 26 N., R. 14 E., M. D. B. & M.; thence west one mile to the quarter section corner between Secs. 11 and 12, said township and range; thence north one-half mile to the corner common to Secs. 1, 2, 11, and 12, said township and range; thence west one mile to the corner common to Secs. 2, 3, 10, and 11, said township and range; thence north three-quarters of a mile to the southwest corner of lot five in Sec. 2 and the southeast corner of lot seven in Sec. 3, said township and range; thence west one mile to the southwest corner of lot five in Sec. 3 and the southeast corner of lot seven in Sec. 4, said township and range;

Thence north one-half mile to the north corner of Secs. 3 and 4, said township and range; thence west on the township line one-half mile to the quarter section corner on the south boundary of Sec. 33, T. 27 N., R. 14 E., M. D. B. & M.; thence north one mile to the quarter section corner between Secs. 28 and 33, said township and range; thence west one-half mile to the corner common to Secs. 28, 29, 32, and 33, said township and range; thence north one-half mile to the quarter section corner between said Secs. 28 and 29; thence west one mile to the quarter section corner between Secs. 29 and 30, said township and range; thence north one-half mile to the corner common to Secs. 19, 20, 29, and 30, said township and range; thence west one-half mile to the quarter section corner between said Secs. 19 and 30; thence north one mile to the quarter section corner between Secs. 18 and 19, said township and range; thence west one-half mile to the west corner of said Secs. 18 and 19; thence north on the township line one mile to the east corner of Secs. 12 and 13, T. 27 N., R. 13 E., M. D. B. & M.; thence west one and one-half miles to the quarter section corner between Secs. 11 and 14, said township and range; thence north one mile to the quarter section corner between Secs. 2 and 11, said township and range;

Thence west one-half mile to the corner common to Secs. 2, 3, 10, and 11, said township and range; thence north one mile to the north corner of said Secs. 2 and 3; thence west on the township line one mile to the south corner of Secs. 23 and 34, T. 28 N., R. 13 E., M. D. B. & M.; thence north one mile to the corner common to Secs. 27, 28, 33, and 34, said township and range; thence west one mile to the corner common to Secs. 28, 29, 32, and 33, said township and range; thence north one-half mile to the quarter section corner between said Secs. 28 and 29; thence west one mile to the quarter section corner between Secs. 29 and 30, said township and range; thence north one-half mile; thence west one and one-half miles to the quarter section corner between Secs. 24 and 25, T. 28 N., R. 12 E.; thence north one and one-half miles to the center of Sec. 13, said township and range; thence west two and one-half miles to the quarter section corner between Secs. 15 and 16, said township and range; thence north one-half mile to the corner common to Secs. 9, 10, 15, and 16, said township and range; thence west one mile to the corner common to Secs. 8, 9, 16, and 17, said township and range; thence north one-half mile to the quarter section corner between said Secs. 8 and 9; thence west one-half mile to the center of said Sec. 8; thence north one-half mile to the quarter section corner between Secs. 5 and 8, said township and range; thence west four miles to the quarter section corner between Secs. 3 and 10, T. 28 N., R. 11 E., M. D. B. & M.; thence north one-half mile to the center of said Sec. 3; thence west two miles to the center of Sec. 5, said township and range; thence south one-half mile to the quarter section corner between Secs. 5 and 8, said township and range;

Thence west one-half mile to the corner common to Secs. 5, 6, 7, and 8, said township and range; thence south one-half mile to the quarter section corner between said Secs. 7 and 8; thence west one mile, more or less, to the quarter section corner on the west boundary of said Sec. 7; thence south on the township line to the east corner of Secs. 13 and 24, T. 28 N., R. 10 E., M. D. B. & M.; thence west one mile to the corner common to Secs. 13, 14, 23, and 24, said township and range; thence south one-half mile to the quarter section corner between said Secs. 23 and 24; thence west one mile to the quarter section corner between Secs. 22 and 23, said township and range; thence south one mile to the quarter section corner between Secs. 26 and 27, said township and range; thence west one-half mile to the center of said Sec. 27; thence south one-half mile to the quarter section corner between Secs. 27 and 34, said township and range; thence west one-half mile to the corner common to Secs. 27, 28, 33, and 34, said township and range; thence south one-half mile to the quarter section corner between said Secs. 33 and 34; thence west one mile to the quarter section corner between Secs. 32 and 33, said township and range; thence south three miles to the quarter section corner between Secs. 16 and 17, T. 27 N., R. 10 E., M. D. B. & M.; thence west one mile to the quarter section corner between Secs. 17 and 18, said township and range; thence south one-half mile to the corner common to Secs. 17, 18, 19, and 20, said township and range;

Thence west two miles to the corner common to Secs. 13, 14, 23, and 24, T. 27 N., R. 9 E., M. D. B. & M.; thence north one mile to the corner common to Secs. 11, 12, 13, and 14, said township and range; thence west one mile to the corner common to Secs. 10, 11, 14, and 15, said township and range; thence north one mile to the corner common to Secs. 2, 3, 10, and 11, said township and range; thence west three miles to the corner common to Secs. 5, 6, 7, and 8, said township and range; thence north one mile to the section corner common to Secs. 31 and 32, T. 28 N., R. 9 E.; thence west on township line two miles to the south corner of Secs. 35 and 36, T. 28 N., R. 8 E., M. D. B. & M.; thence north one and one-half miles to the quarter section corner between Secs. 25 and 26, said township and range; thence west one mile to the quarter section corner between Secs. 26 and 27, said township and range; thence north 13 miles, more or less, to the quarter section corner between Secs. 22 and 23, T. 30 N., R. 8 E., M. D. B. & M.; thence west 14 miles, more or less, to the corner common to Shasta, Lassen and Plumas, said corner being the southeast corner of Shasta and situated in the west half of Sec. 21, T. 31 N., R. 6 E., M. D. B. & M.; thence north on the eastern line of Shasta to the southern line of Modoc marked by a rock mound, being the northwest corner of Lassen and the northeast corner of Shasta; thence east, along said line, to the eastern boundary of the State; thence south, along said state line, to the northeast corner of Sierra; thence west, along the line of Sierra, to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23119

The boundaries of Los Angeles County are as follows:

Beginning at a point in the southwesterly boundary line of the State of California, said point being on the southerly prolongation of the westerly boundary line of Rancho Topanga Malibu Sequit; thence northerly along said prolongation and westerly line of said rancho to the northwesterly corner thereof; thence northeasterly in a direct line to corner number seven of the boundary of Rancho Simi; thence easterly along line number seven, northerly along line number eight, easterly along line number nine of the boundary of Rancho Simi to corner number ten of the boundary of Rancho Simi; thence following the boundary line as surveyed by E. T. Wright and J. T. Stow, county surveyors, in June and July, 1881 as shown on map recorded in book 43, page 25 et seq., miscellaneous records of Los Angeles County as follows: north 105.01 chains to a point; thence north 07 degrees 29 minutes W., 157.50 chains to a point; thence north 21 degrees 57 minutes W., to a point in the north line of Sec. 4, T. 8 N., R. 19 W., S. B. B. & M., distant westerly along said north line 1,400 feet, more or less, from the northeast corner of said Sec. 4, said point being common to the boundaries of Kern, Ventura, and Los Angeles; thence east along the north line of T. 8 N., S. B. B. & M., to the easterly line of Golden State Freeway (Interstate 5); thence southwesterly, southerly, and southeasterly along said easterly line to the south line of Sec. 3, T. 8 N., R. 19 W., S. B. B. & M.; thence easterly along said south line and the south line of Sec. 2, T. 8 N., R. 19 W., S. B. B. & M., to the southeast corner of said Sec. 2; thence northerly along the east line of said Sec. 2 to the north line of T. 8 N., S. B. B. & M.; thence easterly along the north line of T. 8 N., S. B. B. & M. to the northeast corner of T. 8 N., R. 8 W., S. B. B. & M., said corner being a point common to the boundaries of San Bernardino, Kern, and Los Angeles;

Thence south along the range line between R. 7 and 8 W., to the southeast corner of T. 6 N., R. 8 W., S. B. B. & M.; thence east along the township line between T. 5 and 6 N., to the northeast corner of T. 5 N., R. 8 W., S. B. B. & M.; thence south along the range line between R. 7 and 8 W., to a point in the east line of Sec. 12, T. 4 N., R. 8 W., S. B. B. & M., distant southerly 940 feet, measured along said east line, from the northeast corner of said Sec. 12; thence southerly in a direct line to the summit of San Antonio Peak; thence southerly along a straight line which passes through the northwest corner of Rancho Cucamonga to a point in said straight line distant south 11°51´04″ west thereon, 333.81 feet from its intersection with the north line of Tract 37, T. 2 N., R. 7 W., S. B. B. & M.; thence north 25°38´59″ west, 15.06 feet; thence south 70°15´29″ west, 47.76 feet; thence south 09°57´30″ east, 62.51 feet; thence south 34°17´02″ east, 36.94 feet to said straight line; thence continuing southerly along said straight line to a point in said straight line distant north 11°51´04″ east, 547.37 feet from its intersection with the south line of said Tract 37; thence south 84°57´02″ west, 35.25 feet; thence south 23°47´27″ west, 75.70 feet to the beginning of a nontangent curve concave to the southwest having a radius of 181.00 feet and to which beginning a radial line bears south 29°24´24″ west; thence southeasterly along said curve through a central angle of 12°08´32″ an arc distance of 38.36 feet to the beginning of a reverse curve concave to the northeast having a radius of 169.00 feet; thence southeasterly 16.07 feet along said curve through a central angle of 05°26´52″ to said straight line; thence southwest in a direct line to the northwest corner of Rancho Cucamonga, thence southwesterly along the northwesterly boundary line of Rancho Cucamonga to the most westerly corner of Rancho Cucamonga; thence southwesterly in a direct line to the northeast corner of Rancho San Jose; thence southwesterly and westerly along the easterly and southerly boundary lines of Rancho San Jose to the range line between R. 8 and 9 W. in T. 2 S., S. B. B. & M.;

Thence south along the range line between R. 8 and 9 W., to the southeast corner of Sec. 12, T. 2 S., R. 9 W., S. B. B. & M., said corner being an angle point in the boundary line of Rancho Santa Ana del Chino; thence westerly, southwesterly, southerly, easterly, and southerly along the boundary line of Rancho Santa Ana del Chino to the southwest corner of Rancho Santa Ana del Chino, said corner being the center of Sec. 35, T. 2 S., R. 9 W., S. B. B. & M.; thence southeasterly in a straight line to a point in the south line of Sec. 36, T. 2 S., R. 9 W., S. B. B. & M., distant 52.84 feet easterly thereon from the southwest corner of said Sec. 36, said point being common to the boundaries of San Bernardino, Orange, and Los Angeles; thence westerly along the northern line of Orange to the southeasterly corner of Tract No. 46685 filed in Book 1209, pages 56 and 57, of Maps, in the office of the Recorder of the County of Los Angeles, said southeasterly corner being common to the boundaries of Orange and Los Angeles; thence northerly following along the boundary of said Tract No. 46685, the following courses: north 13°53´07″ east 100.12 feet, north 76°01´25″ west 1018.58 feet, north 85°34´56″ west 163.25 feet, and south 00°57´29″ west 47.01 feet to a point in the northerly line of Tract No. 25335, filed in Book 775, pages 35 and 36, of said Maps, said point distant westerly along said northerly line 10.26 feet from the northeasterly corner of said Tract No. 25335; thence northwesterly following along the boundary of said Tract No. 25335 the following courses: north 76°00´59″ west 1224.52 feet and south 00°52´39″ west 564.75 feet to a point on the boundary common to Orange and Los Angeles; thence westerly along the northern line of Orange to the southwesterly boundary line of the State of California; thence northwesterly along the southwesterly boundary line of the State of California to the point of beginning. Also the Islands of Santa Catalina and San Clemente.

(Amended by Stats. 2003, Ch. 62, Sec. 147. Effective January 1, 2004.)



23120

The boundaries of Madera County are as follows:

Beginning at a point where the third standard line south of Mount Diablo base line crosses the San Joaquin River; thence up the middle of said river, following the meanderings thereof southeasterly and northeasterly, to the point where said river crosses the south boundary line of T. 6 S., R. 24 E., M. D. B. & M.; thence running northeast to the boundary line of Mono; thence following the western line of Mono and southern line of Tuolumne to the corner common to Tuolumne, Mariposa, and Madera; thence following the southern line of Mariposa, to the southeast corner of Merced; thence westerly, following the southern line of Merced to a point where said line is intersected by the San Joaquin River; thence following up the middle of said river to the point of beginning.

(Added by Stats. 1947, Ch. 424.)



23121

The boundaries of Marin County are as follows:

Beginning in the Pacific Ocean at the southwestern corner of Sonoma; thence southeasterly along the southern line of Sonoma, to the mouth of Petaluma Creek; thence to the common corner of Marin, Sonoma, Contra Costa, and Solano, in San Pablo Bay; thence southerly along the western boundary of Contra Costa, in the Bay of San Pablo, to the middle of the Straits of San Pablo; thence southerly, in a direct line, to Invincible Rock, in the Bay of San Francisco, near the entrance of the Straits of San Pablo; thence, in a direct line, to the northwestern point of Red Rock; thence southerly to the extreme southerly point of Angel Island; thence southwesterly to the extreme end of Point Cavallo at low-water mark; thence on the line of low-water mark along the northern shore of the bay to Point Bonita, and three miles into the Pacific Ocean, to the northwestern corner of San Francisco; thence northwesterly by ocean shore to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23122

The boundaries of Mariposa County are as follows:

Beginning on the boundary line of Madera County, where the Stockton road to Millerton crosses the Chowchilla Creek, known as Newton’s crossing; thence north, 46 degrees E., to the southwest corner of Sec. 11, and the northwest corner of Sec. 14, in T. 6 S., R. 20 E., M. D. B. & M.; thence east to the northwest corner of Sec. 14, in T. 6 S., R. 21 E.; thence north to the northwest corner of Sec. 35, T. 5 S., R. 21 E.; thence east to the southwest corner of Sec. 30, in T. 5 S. , R. 22 E.; thence north to the southwest corner of the Mariposa Big Tree Grant; thence east, along the line of said grant to the southeast corner of said grant; thence north, along line of said grant to the northeast corner of the same; thence north to the original boundary line between Mariposa and Fresno; thence northeasterly along said line to the boundary line of Tuolumne; thence westerly, by the southerly boundary of Tuolumne, to the southwest corner thereof, being the common corner of Stanislaus, Merced, Tuolumne, and Mariposa; thence southeasterly, on the eastern line of Merced, to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23123

The boundaries of Mendocino County are as follows:

Beginning at the southwest corner of Humboldt; thence east on the southern line of Humboldt to the west boundary of Trinity; thence southerly along said west boundary of Trinity two miles more or less to the southwest corner of said county; thence east along the southern boundary of Trinity to the summit of the Coast Range Mountains, forming the southeast corner of Trinity and the northeast corner of Mendocino and being the western boundary of Tehama; thence southerly along the said western boundary of Tehama to the southwest corner of the said county which is also the northwest corner of Glenn County; thence south along the half section line running south through Secs. 2, 11, 14, and 23 to the middle of said Sec. 23 in T. 22 N., R. 10 W., M. D. B. & M.; thence east along the half section line through Secs. 23 and 24 to the southeast corner of the northeast quarter of Sec. 24; thence south on the range line between R. 9 and 10 W., to the southwest corner of Sec. 32 in T. 22 N., R. 9 W.; thence east along the line between and dividing Secs. 5 and 32 to the southeast corner of said Sec. 32;

Thence south on the line between and dividing Secs. 4 and 5, 8 and 9, 16 and 17, 20 and 21, 28 and 29, 32 and 33, all in T. 21 N., R. 9 W., M. D. B. & M., to the southeast corner of Sec. 32; thence east on the line dividing T. 20 and 21 N. , R. 9 W., the line being the fourth standard parallel line north, 775 feet, more or less, to the northeast corner of Sec. 5 in T. 20 N., R. 9 W.; thence south along the line between and dividing Secs. 4 and 5, 8 and 9, 16 and 17, 20 and 21, 28 and 29, 32 and 33, all of T. 20 N., R. 9 W.; thence continuing south along the line between and dividing Secs. 4 and 5 of T. 19 N., R. 9 W., to the southeast corner of the northeast quarter of said Sec. 5, T. 19 N., R. 9 W.; thence west along the said half section line through Sec. 5 and then through Secs. 1 and 2 in T. 19 N., R. 10 W., M. D. B. & M., to a point on said line due north from the monument on top of Mount Hull, established by T. P. Smythe and R. P. Hammond and party on October 20, 1885, and approved by H. J. Willey, Surveyor-General of the State of California, on December 23, 1885; thence due south to said monument; thence due south to the half section line running east and west through Sec. 11, T. 19 N., R. 10 W., M. D. B. & M.; thence west along said half section line through Secs. 11, 10, 9, 8, and 7 of said township, range, base and meridian;

And thence through Sec. 12, T. 19 N., R. 11 W., M. D. B. & M.; to the center of said Sec. 12; thence south one-half mile to the quarter section corner on the south boundary of said Sec. 12; thence west one mile to the quarter section corner between Secs. 11 and 14, said township and range; thence south one-half mile to the center of said Sec. 14; thence west one mile to the center of Sec. 15, said township and range; thence south along the half section line running through Secs. 15, 22, 27, and 34, to the quarter section corner on the south line of Sec. 34, said T. 19 N., R. 11 W., M. D. B. & M.; thence west along the township line between T. 18 and 19 N., R. 11 W., M. D. B. & M.; to the northwest corner of lot three, Sec. 3, T. 18 N., R. 11 W., M. D. B. & M.; thence south along the line dividing the east half of the west half from the west half of the west half of said Sec. 3, a distance of one mile to the south boundary line of said Sec. 3; thence west along the south boundary of said Sec. 3, to the corner common to Secs. 3, 4, 9, and 10, said township and range; thence south along the section line between Secs. 9, 10, and 15, and 16, a distance of two miles to the corner of Secs. 15, 16, 21, and 22, said township and range; thence east along the line between Secs. 15 and 22, to the corner of Secs. 14, 15, 22, and 23, said T. 19 N., R. 11 W.;

Thence south along the section line between Secs. 22 and 23, and 26 and 27, a distance of two miles to the corner of Secs. 26, 27, 34, and 35, said township and range; thence east along the section line between Secs. 26 and 35, a distance of one-half mile to the quarter section corner between last mentioned sections; thence south along the half section line one mile to the quarter section corner on the south boundary of Sec. 35, T. 18 N., R. 11 W., M. D. B. & M.; thence east along the township line on the north boundary of T. 17 N., R. 11 W., M. D. B. & M., to the northeast corner of Sec. 2, said township and range; thence south along the section line between Secs. 1 and 2, and 11 and 12, a distance of two miles to the corner of Secs. 11, 12, 13, and 14; thence east along the section line between Secs. 12 and 13, a distance of one-half mile to the quarter section corner between said sections; thence south along the half section line a distance of one mile to the quarter section corner between Secs. 13 and 24; thence east along the section line between said Secs. 13 and 24, a distance of one-half mile to the line between T. 17 N., R. 10 and 11 W., M. D. B. & M.; thence south along said line a distance of three miles to the corner of T. 16 and 17 N., R. 10 and 11 W., M. D. B. & M.;

Thence east along the north line of T. 16 N., R. 10 W., M. D. B. & M., to the northeast corner of Sec. 6, said township and range; thence south along the section line between Secs. 5 and 6 and 7 and 8, a distance of one and one-half miles to the quarter section corner between Secs. 7 and 8; thence east along the half section line a distance of one-half mile to the center of said Sec. 8; thence south along the half section line a distance of one and one-half miles to the quarter section corner between Secs. 17 and 20, said township and range; thence west along the section line a distance of one mile to the quarter section corner between Secs. 18 and 19; thence south along the half section line a distance of one mile to the quarter section corner between Secs. 19 and 30; thence west one-half mile more or less, to the corner of Secs. 19, 24, 25, and 30, T. 16 N., R. 10 and 11 W., M. D. B. & M.; thence south along the range line between said ranges ten and eleven, a distance of one-half mile to the quarter section corner on the east boundary of Sec. 25, T. 16 N., R. 11 W.; thence west along the north line of lot three, Sec. 25, said township and range, a distance of one-quarter mile, more or less, to the northwest corner of said lot three; thence south along the west line of lots three and four, said Sec. 25, a distance of one-half mile to the south boundary of said Sec. 25; thence west along the south line of said Sec. 25 to the quarter section corner between Secs. 25 and 36, said township and range; thence south along the half section line, a distance of one-half mile to the center of said Sec. 36; thence west along the half section line a distance of one-fourth mile to the northwest corner of the northeast quarter of the southwest quarter of said Sec. 36;

Thence south along the west line of the NE. 1/4 of the SW. 1/4 and the west line of lot six of said Sec. 36, to the north boundary of T. 15 N., R. 11 W., M. D. B. & M.; thence west along said township line to the quarter section corner on the north boundary of Sec. 2, T. 15 N., R. 11 W., M. D. B. & M.; thence south along the half section line to the quarter section corner between Secs. 2 and 11, said township and range; thence west along the section line between Secs. 2 and 11 one-quarter mile to the northwest corner of the east half of the NW. 1/4 of said Sec. 11; thence south along the west line of the said east half of the NW. 1/4 of Sec. 11, a distance of one-half mile to the half section line running east and west through said Sec. 11; thence west along said half section line one and three-quarters miles to the center of Sec. 9, said township and range; thence south along the half section line a distance of two and one-half miles to the quarter section corner between Secs. 21 and 28; thence west along the section line a distance one-half mile to the corner of Secs. 20, 21, 28, and 29; thence south along the section line a distance of two miles to the line on the north boundary of T. 14 N., R. 11 W., M. D. B. & M.; thence east along said township line a distance of three and sixty-five hundredths chains to the northwest corner of Sec. 4, T. 14 N., R. 11 W., M. D. B. & M.;

Thence south along the section line a distance of one mile to the corner of Secs. 4, 5, 8, and 9, said township and range; thence west along the section line a distance of one-half mile to the quarter section corner between Secs. 5 and 8; thence south along the half section line to the quarter section corner on the south boundary of Sec. 8; thence east along the section line between Secs. 8 and 17, a distance of five and ninety hundredths chains more or less, to the quarter section corner on the north boundary of Sec. 17; thence south along the half section line a distance of one-half mile to the center of said Sec. 17; thence east along the half section line a distance of one-half mile to the quarter section corner between Secs. 16 and 17; thence south along the section line a distance of one-half mile to the corner of Secs. 16, 17, 20, and 21; thence east along the section line a distance of one mile to the corner of Secs. 15, 16, 21, and 22; thence south along the section line a distance of one mile to the corner of Secs. 21, 22, 27, and 28; thence east along the section line a distance of one-half mile to the quarter section corner between Secs. 22 and 27; thence south along the half section line two miles to the north boundary of T. 13 N., R. 11 W., M. D. B. & M.; thence east along the township line one-half mile to the northwest corner of Sec. 2, said township and range; thence south along the section line a distance of one-half mile to the quarter section corner between Secs. 2 and 3; thence east along the half section line a distance of one-half mile to the center of said Sec. 2; thence south along the half section line a distance of one-half mile to the quarter section corner between Secs. 2 and 11;

Thence east along the section line a distance of one-half mile to the corner of Secs. 1, 2, 11, and 12; thence south along the section line a distance of one-half mile to the quarter section corner between Secs. 11 and 12; thence east along the half section line a distance of one-half mile to the center of said Sec. 12; thence south along the half section line a distance of one-quarter mile to the corner of lots two, three, six, and seven of said Sec. 12; thence east along the south line of lots one and two of said Sec. 12, a distance of one-half mile to the line between T. 13 N., R. 11 and 12 W., M. D. B. & M.; thence north along said range line a distance of nine and twenty-five hundredths chains to the southwest corner of Sec. 5, T. 13 N., R. 10 W., M. D. B. & M.; thence east along the section line a distance of 89 chains to the corner of Secs. 4, 5, 8, and 9; thence south along the section line a distance of one mile to the corner of Secs. 8, 9, 16, and 17; thence east along the section line a distance of one-half mile to the quarter section corner between Secs. 9 and 16; thence south along the half section line a distance of two and one-half miles to the center of Sec. 28; thence east along the half section line a distance of one-half mile to the quarter section corner between Secs. 27 and 28; thence south along the section line a distance of one mile to the quarter section corner between Secs. 33 and 34; thence east along the half section line, a distance of one-half mile to the center of Sec. 34;

Thence south along the half section line a distance of one-half mile to the north boundary of T. 12 N., R. 10 W., M. D. B. & M.; thence east along said township line a distance of 55 chains to the northeast corner of Sec. 3, T. 12 N., R. 10 W.; thence south along the section line a distance of one and one-half miles to the quarter section corner between Secs. 10 and 11; thence east along the half section line a distance of two miles to the line between T. 12 N., R. 9 and 10 W., M. D. B. & M.; thence south along the line between said ranges nine and ten a distance of one-half mile to the corner of Secs. 7, 12, 13, and 18, said townships and ranges; thence east along the section line a distance of one mile to the corner of Secs. 7, 8, 17, and 18, T. 12 N., R. 9 W., M. D. B. & M.; thence south along the section line a distance of one mile to the corner of Secs. 17, 18, 19, and 20; thence east along the section line a distance of one mile to the corner of Secs. 16, 17, 20, and 21; thence south along the section line a distance of one-half mile to the quarter section corner between Secs. 20 and 21; thence east along the half section line a distance of one mile to the quarter section corner between Secs. 21 and 22; thence south along the section line a distance of one-half mile to the corner of Secs. 21, 22, 27, and 28; thence east along the section line a distance of one mile to the corner of Secs. 22, 23, 26, and 27; thence south along the section line a distance of one-half mile to the quarter section corner between Secs. 26 and 27; thence east along the half section line a distance of one mile to the quarter section corner between Secs. 25 and 26; and thence south along the section line a distance of one-half mile to the corner of Secs. 25, 26, 35, and 36, T. 12 N., R. 9 W., M. D. B. & M., said point being the southeast corner of Mendocino and the northeast corner of Sonoma; thence westerly on the northern line of Sonoma to the Pacific Ocean; thence northerly along the ocean shore to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23124

The boundaries of Merced County are as follows:

Beginning at the northwest corner, being the southwest corner of Stanislaus as shown on the survey map of A. J. Stakes, 1868; thence northeasterly, on southern line of Stanislaus to common corner of Tuolumne, Mariposa, Merced, and Stanislaus; thence southeasterly, by direct line, being western line of Mariposa, to Phillips’ ferry, on Merced River; thence southeasterly, on line of Mariposa, being line shown on “map of Mariposa County,” to Newton’s crossing on Chowchilla Creek, forming the southeast corner; thence down the northern side and on high water mark, being on line of Madera to the lower clump of cottonwood timber at the sink of said creek; thence south, 45 degrees west, to the centerline of a drain in the Southwest Quarter of the Southwest Quarter of Section 6, Township 11 South, Range 13 east, M.D.B.&M; thence along said centerline southeasterly to the centerline of Colony East Ditch Canal; thence southerly along said centerline to the south line of the north half of the Southeast Quarter of Section 7, said Township and Range; thence westerly along said south line to the northeast corner of the west half of the Southwest Quarter of the Southeast Quarter of said section; thence southerly along the east line of said west half to the south line of said Section; thence westerly along said line to the North Quarter corner of Section 18, said Township and Range; thence southerly along the north-south centerline of said Section and Section 19 to the south line of Section 19; thence westerly along said south line and the south line of Sections 24 & 23 & 22 & 21 in Township 11 south, Range 12 East to a point that is south 45 degrees west from said clump of cottonwood timber; thence south 45 degrees west to the eastern line of San Benito, forming the southwest corner; thence northwesterly, by said line of San Benito and Santa Clara, to the place of beginning.

(Amended by Stats. 2012, Ch. 330, Sec. 4. Effective January 1, 2013.)



23125

The boundaries of Modoc County are as follows:

Commencing at the northeast corner of the State of California; thence west, along the northern boundary line of said State, to the range line between R. 4 and 5 E., M. D. B. & M.; thence due south, on said range line, to the southern boundary line of Siskiyou; thence east along an extension of said southern boundary line, to the state line; and thence north to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23126

The boundaries of Mono County are as follows:

Beginning at the north corner on the state line, being the east corner of Alpine; thence southwesterly, on the easterly line of Alpine to the main summit of the Sierra Nevada Mountains; thence southerly, along said summit, on the easterly line of Alpine, Tuolumne, Madera, and Fresno, to a point where the northern line of T. 6 S., M. D. B., intersects said summit line, forming the southwest corner; thence east, on said township line, being the northern line of Inyo, to the eastern line of the State, forming the southeast corner; thence northwest, on the state line, to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23127

The boundaries of Monterey County are as follows:

Beginning in the Pacific Ocean, at the southwest corner of Santa Cruz; thence east to the mouth of Pajaro River, on the Bay of Monterey; thence up said stream to a point in its center, said point being the northwest corner of the Rancho las Arromitas y Agua Caliente, and also the northwest corner of San Benito, and running thence in a southerly direction along the southwest boundary of said rancho to the southwest corner thereof; thence southerly in a direct line to the northwest corner of the Rancho las Vergelos; thence southerly in a direct line to the summit of the Gabilan Range of mountains; and thence southeasterly along the summit of said Gabilan Mountains to the Chalone Peak; thence southeasterly in a direct line to the division line of the parts of the San Lorenzo Sobrantes owned respectively by Breen and Dunn; thence along said dividing line of said rancho to the southern boundary thereof; thence due south of the San Lorenzo Creek; thence southeasterly up said San Lorenzo or Lewis Creek, and up the north fork thereof, to the summit of the divide between the waters of said Lewis Creek and San Benito Creek; thence, following said divide southerly, to the summit of the Coast Range of mountains, this being the common corner of Monterey, San Benito, and Fresno; thence southeasterly along the summit of the Coast Range to the sixth standard south, Mount Diablo base, being the common corner of San Luis Obispo, Kern, Tulare, and Monterey; thence following the northern boundary of San Luis Obispo, on said standard line and extension thereof, to the Pacific Ocean; thence along the shore northerly to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23128

The boundaries of Napa County are as follows:

Beginning at the southwestern corner, at a point in Huichica Creek where the said creek empties into San Pablo Bay; thence east to the mountains dividing Napa Valley from Suisun Valley, forming the southeastern corner; thence northerly along the summit line of said mountains to its intersection with the first standard north, Mount Diablo base, marked by a rock monument erected by Ralph Norris; thence east along said standard line seven and three-fourths miles to the Vaca Mountains, which divide the Vaca and Suisun Valleys; thence northerly along the main ridge of said Vaca Mountains to Putah Creek, at a point called the Devil’s Gate; thence northerly across said creek to and along the mountains dividing Berryessa Valley from the Sacramento Valley to the southeast corner of Lake on the western line of Yolo; thence southwesterly along the southern line of Lake to its intersection with the eastern line of Sonoma; thence southeasterly on said line of Sonoma to the western branch of the headwaters of Huichica Creek; thence westerly to the main ridge that divides the Huichica Valley from the Sonoma Valley; thence southerly along the said dividing ridge to the tule bordering on San Pablo Bay; thence southerly to the center of the Huichica Creek; thence down said creek to its mouth, the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23129

The boundaries of Nevada County are as follows:

Beginning at the northwest corner, at a point in the main Yuba River, at the mouth of Deer Creek; thence up the main Yuba to the mouth of the middle Yuba; thence up the latter to the mouth of the south fork thereof; thence up the south fork to the Bent monument situated at the falls of said south fork, in the NW. 1/4 of Sec. 10, T. 18 N., R. 13 E., M. D. B. & M., and being 1,000 feet, or thereabouts, southwest from the quarter-section corner between Secs. 3 and 10, township and range aforesaid; thence to the eastern line of the State, all on the southeastern and southern lines of Yuba and Sierra; then south, along the state line to the northeast corner of Placer; thence westerly, on the northern line of Placer to the source of Bear River; thence down Bear River, to a point south of the junction of Deer Creek and the main Yuba, forming the southwest corner; thence north, to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23130

The boundaries of Orange County are as follows:

Beginning at the northwest corner of San Diego County at a point in the Pacific Ocean opposite San Mateo point; thence northerly along the San Diego County line to the southerly line of the Rancho Mission Viejo as shown on the survey on file in book 8, pages 34 through 46 inclusive of Records of Survey in the office of the County Recorder of Orange County;

Thence, easterly and northeasterly to an angle point therein, said point being Rancho Mission Viejo Corner No. 7, as shown on said Record of Survey; thence northerly 12,693.95 feet along the northwestern boundary of San Diego County to the southwest corner of Section 33, T. 7 S., R. 6 W., said point being also the most southwest corner of Riverside County; thence northerly 1,324.46 feet along the western boundary of said Riverside County to the southwesterly corner of Government Lot 3, Fractional Section 33, T. 7 S., R. 6 W., S.B.M., as shown on that survey on file in book 122, pages 17 and 18 of Records of Survey in the office of the County Recorder of Orange County;

Thence leaving said western boundary south 89°25´11″ east, 2,042.68 feet to the southeast corner of the NE. 1/4 of the SE. 1/4 of said Section 33; thence north 01°00´50″ east, 1,320.33 feet to the northeast corner of the NE. 1/4 of the SE. 1/4 of said Section 33; thence north 00°27´14″ east, 2,647.46 feet to the northeast corner of said Section 33; thence along the north line of said section north 89°16´14″ west, 2,086.39 feet to the northwest corner of Government Lot 1 of said section, being a point on the existing western boundary of said Riverside County;

Thence along said boundary of Riverside County northerly, northeasterly, northwesterly, westerly, northerly, westerly and northwesterly to a point on the south line of Section 36, T. 3 S., R. 8 W., as shown on that survey on file in book 131, pages 24 and 25 of Records of Survey in the office of the Orange County Recorder, said point lying distant therein north 89°05´38″ west 151.58 feet from the southeast corner of said Section 36;

Thence leaving said existing boundary of Riverside County and along said south line north 89°05´38″ west, 2,484.00 feet; thence continuing along said south line, north 89°07´27″ west, 818.46 feet to the easterly line of the Rancho Lomas de Santiago; thence along said easterly line north 02°53´27″ west, 3,273.18 feet to a point on a nontangent curve, concave to the northwest and having a radius of 1,550.00 feet, a radial from said point bears north 14°05´30″ west; thence easterly, leaving said east line, along said curve through a central angle of 15°01´17″ and arc length of 406.35 feet; thence nontangent to said curve, south 84°32´29″ east, 155.61 feet; thence north 65°40´06″ east, 75.15 feet; thence north 48°16´56″ east, 150.70 feet; thence north 68°49´57″ east, 35.37 feet to said existing boundary of Riverside County;

Thence northwesterly along the said boundary to the corner common to Riverside, San Bernardino, and Orange Counties; thence northwesterly along the southwest boundary of San Bernardino County to the point of intersection of said boundary with the southerly line of T. 2 S., R. 9 W., being also the corner common to San Bernardino and Los Angeles Counties; thence westerly along the township line between T. 2 and 3 S., to the northeast corner of Annexation 69-1 (Ryness-Smith No. 2) to the City of Brea, said point also being the southeast corner of Tract No. 46685, per map filed in Book 1209, pages 56 and 57, of Maps, in the office of the Recorder of the County of Los Angeles, being distant north 89°00´53″ west, 1670.40 feet from the northeast corner of Section 3, Township 3 South, Range 10 West; thence, leaving the Township line between T. 2 and 3 S., along the boundary line of said Tract No. 46685, the following courses: north 13°53´07″ east, along the easterly line of said Tract, 100.12 feet to the northeast corner thereof; thence, north 76°01´25″ west, along the northeasterly line of said Tract, 1018.58 feet to the easterly terminus of that course shown as “north 86°32´58″ west, 163.32 feet” on said Tract; thence, north 85°34´56″ west, along the northerly line of said Tract, 163.25 feet to the northwest corner thereof; thence, south 00°57´29″ west, along the most westerly line of said Tract, 47.01 feet, to the northeasterly boundary line of Tract No. 25335, per map filed in Book 775, pages 35 and 36, of Maps, in the office of the Recorder of the County of Los Angeles, said point being north 76°00´59″ west, along said northeasterly line 10.26 feet, from the northeast corner of said Tract; thence along the boundary of said Tract No. 25335, the following courses: north 76°00´59″ west, along said northeasterly line of said Tract, 1224.52 feet to the northwest corner thereof; thence south 00°52´39″ west, along the westerly line of said Tract, 564.75 feet to the southwest corner of said Tract, being a point of intersection with the Township line between T. 2 and 3 S., distant south 89°00´53″ east, 1449.86 feet from the northwest corner of said Section 3, Township 3 South, Range 10 West; thence, leaving said boundary of Tract No. 25335, westerly along the Township line between T. 2 and 3 S., to the corner common to T. 2 and 3 S., R. 10 and 11 W.; thence southerly along the range line between R. 10 and 11 W., to the southeast corner of Section 13, T. 3 S., R. 11 W., in the Rancho Los Coyotes; thence in a general southwesterly direction along section lines, quarter section lines and quarter quarter section lines in the Rancho Los Coyotes, as follows: westerly along the section line to the quarter corner on the south line of said Section 13; thence southerly along the quarter section line to the center of Section 24, T. 3 S., R. 11 W.; thence westerly along the quarter section line to the quarter corner on the west line of said Section 24; thence southerly along the section line to the southwest corner of said Section 24; thence westerly along the section line to the quarter corner on the north line of Section 26, T. 3 S., R. 11 W.; thence southerly along the quarter section line to the center of said Section 26;

Thence westerly along the quarter section line to the quarter corner on the west line of said Section 26; thence southerly along the section line to the southwest corner of said Section 26; thence westerly along the section line to the northeast corner of Section 33, T. 3 S., R. 11 W.; thence southerly along the section line to the quarter corner on the east line of said Section 33; thence westerly along the quarter section line to the center of said Section 33; thence southerly along the quarter section line to the northeast corner of the SE. 1/4 of the SW. 1/4 of said Section 33; thence westerly along the quarter quarter section line to the center of the SW. 1/4 of said Section 33; thence southerly along the quarter quarter section line to the south line of said Section 33; thence westerly along the township line between T. 3 and 4 S., to the northeast corner of Section 5, T. 4 S., R. 11 W.; thence southerly along the section line to the northeast corner of the SE. 1/4 of said Section 5; thence westerly along the quarter section line to the northwest corner of the NE. 1/4 of the SE. 1/4 of said Section 5; thence southerly along the quarter quarter section line to the center of the SE. 1/4 of said Section 5; thence westerly along the quarter quarter section line to the westerly line of the SE. 1/4 of said Section 5; thence southerly along the quarter section line to the quarter corner on the south line of said Section 5; thence westerly along the section line to the northeast corner of the NW. 1/4 of the NW. 1/4 of Section 8, T. 4 S., R. 11 W.;

Thence southerly along the quarter quarter section lines to the northeast corner of the SW. 1/4 of the SW. 1/4 of said Section 8; thence southwesterly in a straight line to a point on the south line of the Moody Creek Channel as shown on that survey on file in book 120, page 5 of Records of Survey in the office of the Recorder of Orange County, said point being on a nontangent curve, concave southeasterly and having a radius of 950.00 feet, a radial from said point bears south 03°41´24″ east; thence westerly along said south line and said curve through a central angle of 26°34´39″ and an arc length of 440.67 feet to its point of intersection with the east line of the Coyote Creek Channel, said point being on a nontangent curve concave northwesterly and having a radius of 5,200.00 feet, a radial from said point bears north 75°11´46″ west; thence southwesterly along said easterly line and said curve through a central angle of 03°10´38″ and an arc length of 288.36 feet; thence continuing along said easterly line, tangent to said curve, south 17°58´52″ west, 132.27 feet to a point on the existing boundary of Los Angeles County; thence southwesterly along said boundary in a straight line to the southwest corner of Section 8, T. 4 S., R. 11 W. said corner also being Los Angeles/Orange County Corner No. 11 as shown on Los Angeles County Surveyor’s Map No. 8175 on file in the office of the Surveyor of the County of Los Angeles;

Thence south 00°11´50″ east, along the section line to a point on the boundary line between Rancho Los Coyotes and Rancho Los Alamitos, said point also being Los Angeles/Orange County Corner No. 10;

Thence south 59°07´40″ west, a distance of 3,391.48 feet to Los Angeles/Orange County Corner No. 9;

Thence south 39°48´20″ west, a distance of 5,650.97 feet to Los Angeles/Orange County Corner No. 8;

Thence south 11°36´55″ west, a distance of 2,241.41 feet to Los Angeles/Orange County Corner No. 7;

Thence south 27°55´55″ west, a distance of 8,375.40 feet to Los Angeles/Orange County Corner No. 6;

Thence south 31°22´50″ east, a distance of 1,296.21 feet to Los Angeles/Orange County Corner No. 5;

Thence south 27°12´00″ east, a distance of 2,106.10 feet to Los Angeles/Orange County Corner No. 4;

Thence south 16°46´45″ east, a distance of 1,444.82 feet to Los Angeles/Orange County Corner No. 3;

Thence south 2°48´35″ east, a distance of 2,207.94 feet to Los Angeles/Orange County Corner No. 2;

Thence south 57°10´40″ west, a distance of 8,238.78 feet to Los Angeles/Orange County Corner No. 1;

Thence south 33°00´00″ west, a distance of 622.43 feet to a point on the northeasterly line of block 59, Alamitos Bay tract, as shown on the map recorded in map book 5, page 137, on file in the office of the Recorder of the County of Los Angeles, distant thereon south 57°50´45″ east, a distance of 428.91 feet from the most northerly corner of said block 59; thence continuing south 33°00´00″ west, a distance of three miles, more or less to the southwesterly boundary line of the State of California (the boundary line between Los Angeles and Orange hereinabove described and established being shown on said county surveyor’s map No. 8175; and likewise on map No. 300 on file in the office of the Surveyor of Orange County); thence southeasterly along the state line to the point of beginning.

(Amended by Stats. 2000, Ch. 506, Sec. 16. Effective January 1, 2001.)



23131

The boundaries of Placer County are as follows:

Beginning at a point where the west line of T. 10 N., R. 5 E., M. D. B. & M., intersects the northern line of Sacramento; thence north on range line to the northwest corner of Sec. 6, in T. 10 N., R. 5 E.; thence east on the township line to the southwest corner of Sec. 31, T. 11 N., R. 5 E.; thence north on the range line to the northwest corner of T. 12 N., R. 5 E.; thence east to the southwest corner of Sec. 34, T. 13 N., R 5 E.; thence north to Bear River; thence on the southern line of Yuba and Nevada, up said river to its source; thence east in a direct line to the eastern line of State of California, forming the northeast corner; thence southerly along said line to the northeast corner of El Dorado; thence westerly, on the northern lines of El Dorado and Sacramento to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23132

The boundaries of Plumas County are as follows:

Beginning at the corner common to Plumas, Butte, and Yuba, situated in the NW. 1/4 of Sec. 15, T. 20 N., R. 8 E., M. D. B. & M., and indicated by a large spruce tree standing in front of the Buckeye House marked “Corner of Plumas, Butte and Yuba” and running thence northeasterly by direct line to the corner common to Plumas, Sierra and Yuba in Slate Creek situated in the NE.1/4 of Sec. 31, T. 21 N., R. 9 E., M. D. B. & M., at a point where the third course or terminating north and south line of the survey of Keddie and Church, made June 19, 1866, crosses said creek; thence northeasterly up said creek to its intersection with the first north and south line of said survey in the NE. 1/4 of Sec. 11, T. 21 N., R. 9 E., M. D. B. & M.; thence north along said line to the initial point thereof, being the summit line of the ridge dividing the waters of the Feather River from the waters of the Yuba River, situate in the SE. 1/4 of Sec. 26, T. 22 N., R. 9 E., M. D. B. & M.; thence easterly, on said summit line, and east to “The Falls” about one mile below the outlet of Gold Lake;

Thence east to the range line between T. 21 N., R 13 E., and T. 21 N., R. 14 E. , M. D. B. & M.; thence north on said range line, to the northwest corner of T. 21 N., R. 14 E., M. D. B. & M.; thence east on the line between T. 21 and 22 N., M. D. B., to the corner common to Plumas, Lassen, and Sierra, said corner being the southeast corner of Plumas and the southwest corner of Lassen, said point also being the corner common to Secs. 1 and 2, T. 21 N., R. 16 E., M. D. B. & M., and Secs. 35 and 36, T. 22 N., R. 16 E., M. D. B. & M.; thence northwesterly, on the southwestern irregular line of Lassen to the corner common to Shasta, Lassen, and Plumas; thence west nine miles more or less on the southern line of Shasta to the northeast corner of Tehama; thence southerly, on the ridge, being eastern line of Tehama, to the common corner of Tehama, Butte, and Plumas; thence southerly along the eastern boundary of Butte to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23133

The boundaries of Riverside County are as follows:

Beginning at the corner common to Orange, San Bernardino, and Riverside Counties, being located at the point of intersection of the easterly boundary of the El Canon de Santa Ana Rancho with course number seven of the boundary line, established by joint survey in December 1876, and January 1877, as the line between Los Angeles and San Bernardino Counties; thence southeasterly along said line of survey to the most northerly point of that survey on file in Book 87 of Records of Survey, at Pages 60 through 61, in the office of the County Recorder of Riverside County; thence south 68°49´57″ west a distance of 35.37 feet; thence south 48°16´56″ west a distance of 150.70 feet; thence south 65°40´06″ west a distance of 75.15 feet; thence north 84°32´29″ west a distance of 155.61 feet to the beginning of a nontangent curve, concave to the northwest, with a radial bearing north 29°06´47″ west and a radius of 1,550.00 feet; thence along said curve through an angle of 15°01´17″ a distance of 406.35 feet to the easterly line of the Rancho Lomas de Santiago; thence south 02°53´27″ east, along said easterly line, a distance of 3,273.18 feet to the south line of Sec. 36 T. 3 S., 8 W., S. B. B. & M.; thence south 89°07´27″ east, along said south line, a distance of 818.46 feet; thence south 89°05´38″ east, continuing along said south line, a distance of 2,484.00 feet to the southerly most point on said survey on file in Book 87 of Records of Survey, at Pages 60 through 61, in the office of the County Recorder of Riverside County, said point also being on said line of survey between Los Angeles and San Bernardino Counties; thence continuing southeasterly on said line of survey to the point of beginning of said joint survey, it being upon the northern boundary of San Diego County, as it was then established; thence southwesterly to a point on the eastern line of Rancho Mission Viejo or La Paz two miles north of the south boundary of T. 7 S., S. B. B. & M.; thence south along said boundary to the point of intersection of said line and the northwest corner of Lot 1 of Sec. 33, T. 7 S., R. 6 W., S. B. B. & M.; thence south 89°16´14″ east along the north line of said Lot 1 and the north section line of said Sec. 33 a distance of 2,086.39 feet to the northeast section corner thereof; thence south 00°27´14″ west, along the east section line of said Sec. 33, a distance of 2,647.46 feet to the east quarter corner of said Sec. 33; then south 01°00´50″ west, continuing along said east section line, a distance of 1,320.33 feet to the southeast corner of the northeast quarter of the southeast quarter of said section; thence north 89°25´11″ west, along the south line of the northeast quarter of the southeast quarter and the south line of Lot 3 of said Sec. 33, a distance of 2,042.68 feet to the eastern boundary line of Rancho Mission Viejo or La Paz; thence 00°00´35″ east, along said boundary, a distance of 1,324.46 feet to the point of intersection with said line with the township line between T. 7 S. and T. 8 S., S. B. B. & M.; thence easterly along said township line to its intersection with the western boundary of Santa Rosa Rancho; thence southerly along the boundary of said rancho to where said boundary of said rancho intersects the range line between T. 8 S., T. 3 W., and T. 8 S., T. 4 W.; thence south on said range line to the point of intersection of the said line with the second standard parallel south; thence east along said parallel to its intersection with the interstate boundary between the States of Arizona and California on the centerline of the Colorado River, said interstate boundary and centerline being described in “Interstate Compact Defining the Boundary Between the States of Arizona and California”, a certified copy of which is recorded and filed in the office of the County Recorder of Riverside County; thence northerly along said interstate boundary to its point of intersection with the east and west centerline of T. 1 S., R. 24 E., S. B. B. & M., or the prolongation thereof; thence westerly along the section lines to the southeast corner of Sec. 17, T. 1 S., R. 16 E., S. B. B. & M.; thence south to the southeast corner of Sec. 32, same township and range, said point being on the township line between T. 1 and 2 S., S. B. B. & M.; thence west on said township line to the northeast corner of T. 2 S., R. 1 W., S. B. B. & M.; thence south to the southeast corner of Sec. 12, T. 2 S., R. 1 W., S. B. B. & M.; thence west to the southwest corner of Sec. 8, T. 2 S., R. 3 W., S. B. B. & M.; thence north to the northwest corner of said Sec. 8; thence west to the quarter corner of the south line of Sec. 2, T. 2 S., R. 5 W., S. B. B. & M.; thence north to the quarter corner on the north line of said Sec. 2; thence west to the southwest corner of Sec. 31, T. 1 S., R. 6 W.; thence south along the section lines to the northern boundary of the Jurupa Rancho; thence southwesterly along said north boundary to the northwest corner of said Rancho; thence south along the west boundary of said Jurupa Rancho to the quarter corner on the east line of Sec. 9, T. 3 S., R. 7 W., thence west in a direct line to the center of Sec. 7, same township and range; thence south in a direct line, to the quarter corner on the south line of Sec. 19, T. 3 S., R. 7 W., thence west to the east boundary of the El Canon de Santa Ana Rancho; thence southerly along the easterly boundary of said Rancho to the place of beginning.

That portion of the Riverside County boundary line which coincides with the Arizona-California Interstate Boundary is shown on a series of Planimetric Maps appearing in Exhibit “A” of the above-mentioned Interstate Compact.

(Amended by Stats. 1993, Ch. 1195, Sec. 5. Effective January 1, 1994.)



23134

The boundaries of Sacramento County are as follows:

Beginning on the northern line of the county, at a point 10 miles north of a point which was, on the thirtieth of March, 1857, the mouth of the American River; thence easterly to the junction of the north and south forks of said river; thence up the principal channel of the south fork to a point one mile above Mormon Island, so as to include said island in Sacramento County, forming the northeast corner; thence southerly to a point on the Cosumnes River, eight miles above the house of William Daylor; thence south to Dry Creek, forming the southeast corner; thence down said Dry Creek to its entrance into the Mokelumne River; thence down the Mokelumne River to a point where said river divides into east and west branches; thence down the west branch to its junction with the east branch; thence down said river to its junction with the San Joaquin River;

Thence down the San Joaquin River to the mouth of the Sacramento River, at the head of Suisun Bay, forming the southwest corner; thence up the Sacramento River to the mouth of Steamboat Slough, formerly called Merritt Slough; then up said slough to the mouth of Sutter Slough; thence up said Sutter Slough to the Sacramento River; then up the Sacramento River to a point west of the place of beginning, forming the northwest corner of Sacramento; thence east to the place of beginning.

(Amended by Stats. 1988, Ch. 363, Sec. 1. Effective July 14, 1988.)



23135

The boundaries of San Benito County are as follows:

Commencing at a point in the center of the Pajaro River, said point being the northwest corner of the Rancho las Arromitas y Agua Caliente, and being on the northern boundary line of Monterey, and running thence in a southerly direction along the southwest boundary of said rancho to the southwest corner thereof; thence southerly in a direct line to the summit of the Gabilan Range of mountains, and thence southeasterly along the summit of said Gabilan Mountains to the Chalone Peak; thence southeasterly in a direct line to the division line of the parts of the San Lorenzo Sobrantes Rancho owned respectively by Breen and Dunn; thence along said dividing line of said rancho to the southern boundary thereof; thence due south to the San Lorenzo Creek; thence southeasterly up the center of said San Lorenzo or Lewis Creek, and up the north fork thereof, to the summit of the divide between the waters of said Lewis Creek and San Benito Creek; thence following said divide southerly to the eastern boundary of Monterey and the summit of the Coast Range Mountains;

Thence northerly, following the summit of said mountains to where the range line between T. 18 S., of R. 12 and 13 E., M. D. B. & M., crosses the same; thence northerly along said range line to the northeast corner of T. 18 S., R. 12 E.; thence northerly along said township line to the south line of T. 16 N., R. 13 E., M. D. B. & M.; thence west to the southeast corner of T. 16 S., R. 12 E., M. D. B. & M.; thence northwest in a straight line to the northeast corner of T. 14 S., R. 9 E.; thence in a straight line northwesterly, running toward the northeast corner of T. 13 S., R. 7 E., to a point where said line intersects the boundary line between San Benito and Merced; thence along the boundary line between San Benito and Merced to the northeast corner of San Benito and southeast corner of Santa Clara; thence following the county line between Santa Clara and San Benito to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23136

The boundaries of San Bernardino County are as follows:

Beginning at the northwest corner of Sec. 1, T. 25 S., R. 40 E., M. D. B. & M.; thence east along the township line between T. 24 and 25 S. of the Mount Diablo base line, being the sixth standard south, Mount Diablo Base, and continuing east by said standard line and extension thereof, to the western boundary of T. 19 N., R. 12 E., San Bernardino Base and Meridian; thence north along said western boundary to the northern line of said township; thence east along the northern line of said township to the eastern boundary of the State of California, being the oblique boundary line between the states of California and Nevada, as surveyed and monumented by the U. S. Coast and Geodetic Survey in 1899 and approved by Act of the California Legislature on March 1, 1901, and by the state of Nevada on February 27, 1903; thence southeasterly along said interstate boundary to its intersection with the centerline of the channel of the Colorado River as constructed by the U. S. Bureau of Reclamation, said point being common to the boundaries of Arizona, California, and Nevada, where the 35th degree of north latitude intersects the centerline of said channel, the above mentioned centerline being a portion of the interstate boundary between the States of Arizona and California as described in “Interstate Compact Defining the Boundary Between the States of Arizona and California”, a certified copy of which is recorded and filed in the office of the County Recorder of San Bernardino County; thence downstream along said centerline to the southerly end of construction; thence, continuing downstream, along said interstate boundary to its intersection with the east and west center line of T. 1 S., R. 24 E., S. B. B. & M., or the prolongation thereof; thence westerly along the northern boundary of Riverside County to the corner common to Orange, Riverside, and San Bernardino Counties; thence northwesterly along the boundary line established by joint survey in December, 1876, and January, 1877, as the line between Los Angeles and San Bernardino Counties to the corner common to San Bernardino, Los Angeles and Orange Counties; thence northerly along the eastern boundary of Los Angeles County to the corner common to Los Angeles, Kern and San Bernardino Counties; situated at the northeast corner of T. 8 N., R. 8 W., S. B. B. & M.; thence east on the township line between T. 8 and 9 N. of San Bernardino base line to the section line between Secs. 32 and 33, T. 9 N., R. 7 W., S. B. B. & M.; thence north following section lines to the eighth standard parallel south of Mount Diablo base line; thence east along said eighth standard parallel to the southwest corner of T. 32 S., R. 41 E., M. D. B. & M.; thence north along the township line to the seventh standard parallel south of Mount Diablo base line; thence along said standard parallel to the southwest corner of Sec. 36, T. 28 S., R. 40 E., M. D. B. & M.; thence north along section lines to the southwest corner of Section 24, T. 26 S., R. 40 E; thence east along the south line of said Section 24 to an intersection with the east line of said Section 24; thence north along said east line, and continuing north along the east line of Section 13, same township and range, to an intersection with the north line of said Section 13; thence west along said north line and continuing west along the south line of Section 11, same township and range, to an intersection with the west line of said Section 11; thence north along said west line and continuing north along the west line of Section 2, same township and range, to an intersection with the north line of said Section 2; thence east along said north line to an intersection with the east line of said Section 2; thence north along section lines to the northwest corner of Sec. 1, T. 25 S., R. 40 E., M. D. B. & M., said point being the place of beginning.

That portion of the San Bernardino County boundary line which coincides with the Arizona-California Interstate Boundary is shown on a series of Planimetric Maps appearing in Exhibit “A” of above mentioned Interstate Compact.

Geographic Positions and Plane Coordinates of all boundary points mentioned in above description are listed in Exhibit “A” of said Interstate Compact.

(Amended by Stats. 1967, Ch. 655.)



23137

The boundaries of San Diego County are as follows:

Beginning at the southwest corner of the State of California as described in Article XXI of the Constitution of the State of California; thence easterly along the international boundary line between the United States and Mexico to its intersection with the range line between R. 8 E. and 9 E. of San Bernardino meridian; thence northerly along the range lines between said R. 8 E. and 9 E., which is also the westerly boundary of Imperial, to the northeast corner of T. 9 S., R. 8 E., which point is also on the southerly boundary line of Riverside; thence west along the second standard parallel south, San Bernardino base, which is also the south boundary line of Riverside, to the range line between T. 8 S., R. 3 W. and T. 8 S., R. 4 W.; thence north along said range line to the southerly boundary of the Rancho Santa Rosa; thence northwesterly and northerly along the boundary line of said Rancho Santa Rosa to the township line between T. 7 S., and T. 8 S., S. B. B. & M.; thence west along said township line to the easterly line of the Rancho Mission Viejo or La Paz, which is also the southeasterly boundary line of Orange; thence following said southeasterly boundary of Orange southerly and westerly along the easterly and southerly line of said Rancho Mission Viejo or La Paz to the most westerly line of the Rancho Santa Margarita y Las Flores; thence southerly along said westerly line of said Rancho Santa Margarita y Las Flores to the shore line of the Pacific Ocean, and continuing in the same direction to a point three English miles in said Pacific Ocean, which point is on the westerly boundary line of the said State of California; thence southerly along said westerly boundary line of the State of California to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23138

The boundaries of San Francisco city and county are as follows:

Beginning at the southwest corner, being the northwest corner of San Mateo, in the Pacific Ocean, on the extension of northern line of T. 3 S., of Mount Diablo base; thence northerly along the Pacific Coast, to its point of intersection with the westerly extension of the low-water line on the northern side of the entrance to San Francisco Bay, being the southwest corner of Marin and northwest corner of San Francisco; thence easterly, through Point Bonita and Point Cavallo, to the most southeastern point of Angel Island, all on the line of Marin; thence northerly, along the easterly line of Marin, to the northwest point of Golden Rock (also known as Red Rock), being a common corner of Marin, Contra Costa, and San Francisco; thence due southeast four and one-half statute miles to a point established as the corner common to Contra Costa, Alameda, and San Francisco; thence southeasterly, on the western line of Alameda County to a point on the north line of T. 3 S., R. 4 W., M D. B. & M.; thence westerly on the township lines and an extension thereof to the place of beginning. The islands known as the Farralones (Farallons) are a part of said city and county.

(Added by Stats. 1947, Ch. 424.)



23139

The boundaries of San Joaquin County are as follows:

Beginning at the junction of the San Joaquin and Mokelumne Rivers on the line of Sacramento; thence up the latter to the mouth of Dry Creek; thence up Dry Creek to the southeast corner of Sacramento; thence southeasterly to a point on Mokelumne River, being the point of beginning of the survey of Boucher and Wallace of the line between San Joaquin and Calaveras, May, 1864; thence southeasterly, on the line of said survey, to the extreme northern corner of Stanislaus, on the north side of and near to Calaveras River, at a point on the western line of R. 10 E., Mount Diablo meridian, as established by the survey of George E. Drew, approved May, 1860, shown on the map of said survey; thence south, on said range line, to the Stanislaus River; thence down said river to its confluence with the San Joaquin; thence southwest, to the summit of the Coast Range, as shown on the survey and map of Wallace and Stakes, May, 1868, and forming the common corner of San Joaquin, Stanislaus, Santa Clara, and Alameda, as shown also on the map of Boardman and Stakes, July, 1868; thence northwesterly and northerly along the eastern boundary of Alameda to the corner common to Alameda, Contra Costa, and San Joaquin; thence due east to the center of the west channel of the San Joaquin River; thence down the said west channel to its confluence with the main river; thence down said river to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23140

The boundaries of San Luis Obispo County are as follows:

Beginning in the Pacific Ocean, at the northwestern corner of Santa Barbara; thence easterly, on the northern line of Santa Barbara, up the Santa Maria River, to the intersection of the southern line of T. 10 N., San Bernardino base; thence east on said line to the southeast corner of Sec. 31, in T. 10 N., R. 24 W., S. B. B. & M.; thence north on the dividing section lines between 31 and 32, 30 and 29, 19 and 20, 18 and 17, 7 and 8, 6 and 5, to the northeast corner of Sec. 6, in the said township and range; thence continuing north through T. 11 N., R. 24 W., S. B. B. & M., on the section lines between Secs. 31 and 32, 30 and 29, 19 and 20, 18 and 17, 7 and 8, 6 and 5, to the northeast corner of Sec. 6 in said township and range; thence west on the township line between T. 11 and 12 N., R. 24 W., S. B. B. & M., and along the north boundary of Sec. 6 to the northwest corner of said T. 11 N., R. 24 W., S. B. B. & M.; thence north, between Secs. 31 (in fractional T. 12 N., R. 24 W.), and Sec. 36 (in fractional T. 12 N., R. 25 W.), to the eighth standard parallel south of M. D. B. & M.;

Thence westerly on the said eighth standard parallel south to the corner common to T. 32 S., R. 22 E., and 32 S., R. 23 E., M. D. B. & M.; thence northerly, as per the United States survey, on the line between said townships and ranges, to the northeast corner of T. 32 S., R. 22 E., M. D. B. & M.; thence westerly on the north boundary of said township and range to the corner common to T. 31 S., R. 21 E., 32 S., R. 21 E., M. D. M.; thence north to the northeast corner of T. 31 S., R. 21 E., M. D. M.; thence west eight miles to the southwest corner of Sec. 35, in T. 30 S., R. 20 E.; thence north on the section line between Secs. 34 and 35, 27 and 26, 22 and 23, 15 and 14, 10 and 11, and 3 and 2, to the northeast corner of Sec. 3 in T. 30 S., R. 20 E., M. D. B. & M.; thence west four miles to the northwest corner of said last above named township and range; thence north to the northeast corner of T. 29 S., R. 19 E.; thence west to the northwest corner of said T. 29 S., R. 19 E., M. D. B. & M.;

Thence west one mile to the southeast corner of Sec. 35, T. 28 S., R. 18 E., M. D. M.; thence north to the northeast corner of Sec. 26, said township and range; thence west to the northwest corner of said Sec. 26; thence north to the northeast corner of Sec. 22; thence west to the northwest corner of Sec. 22; thence north to the northeast corner of Sec. 16; thence west to the northwest corner of Sec. 16; thence north to the northeast corner of Sec. 8; thence west to the northwest corner of Sec. 8; thence north to the township line at the northeast corner of Sec. 6; thence west to the northwest corner of T. 28 S., R. 18 E.; thence north on the range line to the northeast corner of T. 27 S., R. 17 E., M. D. B. & M.; thence west on the township line to the northwest corner of said township; thence north, on the range line between T. 26 S., R. 16 E., and T. 26 S., R. 17 E., to the northeast corner of T. 26 S., R. 16 E.; thence north on the range line between T. 25 S., R. 16 E., and T. 25 S., R. 17 E., M. D. B. & M., to the northeast corner of T. 25 S., R. 18 E., on the sixth standard parallel south of Mount Diablo base; thence west on said standard parallel and extension thereof to the Pacific Ocean; thence southerly along the shore to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23141

The boundaries of San Mateo County are as follows:

Beginning, at the southwest corner, being the West corner of Santa Cruz; thence on the northwestern line of Santa Cruz to the southwestern line of Santa Clara, being the summit line of the Santa Cruz Mountains; thence northwesterly by said summit line to the source of San Francisquito Creek; thence down the South branch thereof, and down said creek in a general northerly and northeasterly direction along the common boundary between San Mateo County and Santa Clara County to a point where said boundary intersects the D 2 center line of the Bayshore Freeway at California State Highway Engineer’s Station D 2 322+68.88 P.O.T. as said Engineer’s Station and said common boundary is designated on “AS BUILT”—PLAN AND PROFILE OF STATE HIGHWAY IN SAN MATEO AND SANTA CLARA COUNTIES, BETWEEN 0.3 MILE SOUTH OF WILLOW ROAD AND 0.5 MILE SOUTH OF SAN MATEO-SANTA CLARA COUNTY LINE”,—San Mateo, Santa Clara Route 68, Section D, A., accepted June 4th, 1958; said intersection being in the boundary of San Mateo County and Santa Clara County as said boundary was established by Ordinance No. 1619, changing the boundary of said counties, adopted October 15th, 1963, by the Board of Supervisors of the County of San Mateo; thence along said boundary as changed, northeasterly 105 feet to the southwesterly terminus of that certain course “South 40° 47´ West” designated “Sta. 78+45± End of Work” as said course and said station are shown on “MAP AND GENERAL CONSTRUCTION PLANS OF ZONE NW-1 “NORTHWEST”, PROJECT NO. 2 SAN FRANCISQUITO CREEK IMPROVEMENT FROM BAYSHORE HIGHWAY TO SAN FRANCISCO BAY, SANTA CLARA COUNTY FLOOD CONTROL AND WATER CONSERVATION DISTRICT, SANTA CLARA COUNTY, CALIFORNIA, DATED SEPTEMBER 1958”—said plans on file in San Mateo County Engineer’s Office in Case 3, H-1691; thence along the center line of said San Francisquito Creek improvement, North 40° 47´ East 128.12 feet, more or less, to Station 77+16.88 of said center line; thence on a curve to the right, said curve having a radius of 305.00 feet and a central angle of 82° 30´ an arc distance of 439.17 feet; thence South 56° 43´ East 235.00 feet; thence South 61° 43´ East 204.00 feet; thence on a curve to the left said curve having a radius of 250.00 feet and a central angle of 49° 00´ an arc distance of 213.80 feet; thence North 69° 17´ East 404.14 feet; thence on a curve to the left said curve having a radius of 425.00 feet and a central angle of 96° 45´ an arc distance of 717.66 feet; thence North 27° 28´ West 367.46 feet; thence on a curve to the right said curve having a radius of 455.00 feet and a central angle of 28° 15´ an arc distance of 224.38 feet; thence North 0° 47´ East 295.00 feet; thence on a curve to the left said curve having a radius of 855.00 feet and a central angle of 13° 37´ an arc distance of 203.20 feet; thence North 12° 50´ West 1075.00 feet; thence on a curve to the right said curve having a radius of 300.00 feet and a central angle of 65° 35´ an arc distance of 343.39 feet; thence North 52° 45´ East 1250.00 feet; thence North 50° 20´ East 820.00 feet; thence on a curve to the right said curve having a radius of 300.00 feet and a central angle of 20° 00´ an arc distance of 104.72 feet; thence North 70° 20´ East 500 feet to Station 3+00, designated “Beginning of Project” on said San Francisquito Creek Improvement; thence continuing along last mentioned course North 70° 20´ East 300 feet, more or less, to a point in the corporate limits of the City of Menlo Park, as said limits were established by that certain annexation to the City of Menlo Park by Ordinance No. 318, adopted July 14th, 1959, by the City Council of said City; thence southeasterly, easterly and southerly along said corporate limits to the intersection thereof with said common County boundary as the same existed prior to Ordinance No. 1619; thence northeasterly along said boundary to a point in the middle of San Francisco Bay forming a common corner of San Mateo, Santa Clara, and Alameda; thence northerly in a direct line to a point in the center of the ship channel in the Bay of San Francisco West of and opposite to Dumbarton Point; thence northerly in a direct line to the southeast corner of San Francisco;
Thence westerly on the boundary line between San Mateo and San Francisco (said line being the North boundary of San Mateo and the South boundary of San Francisco, between San Mateo and San Francisco), as the line was surveyed, established, and marked by Charles S. Tilton, City and County Surveyor of San Francisco, William B. Gilbert, County Surveyor of San Mateo; and D. Bromfield, Assistant Civil Engineer, of San Mateo, between August 28 and December 28, 1898, and being the North boundary line of San Mateo, and the South boundary line of San Francisco, and marked by granite monuments eight inch by eight inch square set three feet in the ground in a bed of concrete three feet square and three in the ground, on section and quarter-section corners, on the township line between T. 2 and 3 S., R. 5 and 6 W., M.D.B. & M., and the line being marked on each monument by a copper nail in a plug of lead which has been countersunk into the top of the monument, and on the dressed faces the letters “S.F.” being cut into the stone on the San Francisco side of the line, and the letters “S.M.” being cut into the stone in the San Mateo side of the line, and the bearing of the said line being determined by stellar observation as North 89° 491/2´ East, to the southwest corner of the said boundary line of San Francisco in the Pacific Ocean, and thence southerly along the ocean shore to the Point of Beginning. The eastern boundary of San Mateo shall be the western boundary of Alameda, insofar as the same borders on San Mateo.

(Amended by Stats. 1968, Ch. 537.)



23142

The boundaries of Santa Barbara County are as follows:

Beginning at the southwestern corner of Ventura; thence northerly, on the westerly line of Ventura to the point of intersection with the southern line of T. 10 N., San Bernardino base; said point being on the southern boundary of Kern and being the common corner of Santa Barbara and Ventura; thence west on said township line, to the Santa Maria River; thence down said river to a point in the Pacific Ocean opposite the mouth of said river, forming the northwest corner; thence southeasterly, by the ocean shore, to the place of beginning; including the islands of Santa Barbara, San Miguel, Santa Rosa, and Santa Cruz.

(Amended by Stats. 1968, Ch. 248.)



23143

The boundaries of Santa Clara County are as follows:

Beginning at a point distant North 30° West 1,254 feet from the southwest corner of Sec. 22, T. 5 S., R. 2 W., M.D.B. & M., being the corner common to San Mateo, Santa Clara, and Alameda; thence southeasterly in a direct line to the southwest corner of Sec. 26, T. 5 S., R. 2 W., M.D.B. & M.; thence easterly in a direct line to the point where the center of the Coyote River is intersected by the West line of T. 5 S., R. 1 W., M.D.B. & M.; thence easterly along the center of the Coyote River to a point from which a sandstone monument set on the southwesterly side of the county road leading from San Jose to Oakland, or the state highway, as described in the fieldnotes of the survey of the boundary line between Alameda and Santa Clara, filed June 2, 1873, in the office of the clerk of Santa Clara County, bears North 57° 35´ East 4,340 feet distant, more or less; thence North 57° 35´ East 4,340 feet, more or less, to said Sandstone monument;

Thence northeasterly and easterly along the boundary line between Alameda and Santa Clara, as described in the fieldnotes of said survey, to the corner common to Alameda, San Joaquin, Stanislaus, and Santa Clara; thence southeasterly following the summit of the Coast Range to the corner common to San Benito, Merced, and Santa Clara, situated in Sec. 21, T. 11 S., R. 7 E., M.D.B. & M., as established by Charles T. Healy, Deputy Surveyor-General of California in September, 1858; thence westerly on the surveyed line between Santa Clara and San Benito to a point on the San Felipe Creek, near San Felipe Lake; thence around the eastern and northern side of said lake to the Pajaro River; thence down said river to the southwest corner of Santa Clara and the southeast corner of Santa Cruz; thence northwesterly, following the northeasterly boundary of Santa Cruz and continuing on the southeasterly boundary of San Mateo, to the head of the South fork of the San Francisquito Creek; thence down said creek in a general northerly and northeasterly direction along the common boundary between San Mateo County and Santa Clara County to a point where said boundary intersects the D 2 center line of the Bayshore Freeway at California State Highway Engineer’s Station D 2 322+68.88 P.O.T. as said Engineer’s Station and said common boundary is designated on “AS BUILT”—PLAN AND PROFILE OF STATE HIGHWAY IN SAN MATEO AND SANTA CLARA COUNTIES, BETWEEN 0.3 MILE SOUTH OF WILLOW ROAD AND 0.5 MILE SOUTH OF SAN MATEO-SANTA CLARA COUNTY LINE”,—San Mateo, Santa Clara Route 68, Section D, A., accepted June 4th, 1958; said intersection being in the boundary of San Mateo County and Santa Clara County as said boundary was established by Ordinance No. 1619, changing the boundary of said counties, adopted October 15th, 1963, by the Board of Supervisors of the County of San Mateo; thence along said boundary as changed, northeasterly 105 feet to the southwesterly terminus of that certain course “South 40° 47´ West” designated “Sta. 78+45± End of Work” as said course and said station are shown on “MAP AND GENERAL CONSTRUCTION PLANS OF ZONE NW-1 “NORTHWEST”, PROJECT NO. 2 SAN FRANCISQUITO CREEK IMPROVEMENT FROM BAYSHORE HIGHWAY TO SAN FRANCISCO BAY, SANTA CLARA COUNTY FLOOD CONTROL AND WATER CONSERVATION DISTRICT, SANTA CLARA COUNTY, CALIFORNIA. DATED SEPTEMBER 1958”—said plans on file in San Mateo County Engineer’s Office in Case 3, H-1691; thence along the center line of said San Francisquito Creek Improvement, North 40° 47´ East 128.12 feet, more or less, to Station 77+16.88 of said center line; thence on a curve to the right, said curve having a radius of 305.00 feet and a central angle of 82° 30´ an arc distance of 439.17 feet; thence South 56° 43´ East 235.00 feet; thence South 61° 43´ East 204.00 feet; thence on a curve to the left said curve having a radius of 250.00 feet and a central angle of 49° 00´ an arc distance of 213.80 feet; thence North 69° 17´ East 404.14 feet; thence on a curve to the left said curve having a radius of 425.00 feet and a central angle of 96° 45´ an arc distance of 717.66 feet; thence North 27° 28´ West 367.46 feet; thence on a curve to the right said curve having a radius of 455.00 feet and a central angle of 28° 15´ an arc distance of 224.38 feet; thence North 0° 47´ East 295.00 feet; thence on a curve to the left said curve having a radius of 855.00 feet and a central angle of 13° 37´ an arc distance of 203.20 feet; thence North 12° 50´ West 1075.00 feet; thence on a curve to the right said curve having a radius of 300.00 feet and a central angle of 65° 35´ an arc distance of 343.39 feet; thence North 52° 45´ East 1250.00 feet; thence North 50° 20´ East 820.00 feet; thence on a curve to the right said curve having a radius of 300.00 feet and a central angle of 20° 00´ an arc distance of 104.72 feet; thence North 70° 20´ East 500 feet to Station 3±00, designated “Beginning of Project” on said San Francisquito Creek Improvement; thence continuing along last mentioned course North 70° 20´ East 300 feet, more or less, to a point in the corporate limits of the City of Menlo Park, as said limits were established by that certain annexation to the City of Menlo Park by Ordinance No. 318, adopted July 14th, 1959, by the City Council of said City; thence southeasterly, easterly and southerly along said corporate limits to the intersection thereof with said common County boundary as the same existed prior to Ordinance No. 1619; thence northeasterly along said boundary to the Point of Beginning.

(Amended by Stats. 1976, Ch. 102.)



23144

The boundaries of Santa Cruz County are as follows:

Beginning at the southwest corner of San Mateo, at a point in the Pacific Ocean south 45 degrees W., three nautical miles from the intersection of the east line of Rancho Punta del Año Nuevo with said ocean, forming the western corner; thence north, 45 degrees E., to said point of intersection; thence northerly, following the eastern line of said rancho, to its intersection with the south line of T. 8 S., R. 4 W., M. D. B. & M.; thence east to the southeast corner of said township; thence north to the northeast corner of Sec. 25 of said township; thence east to the northeast corner of Sec. 26, T. 8 S., R. 3 W.; thence north to a 71/2″ x 71/2″ tapered sandstone monument on the common boundary between San Mateo County and Santa Clara County and at the most northern point on Santa Cruz County, from which a 5″ x 5″ concrete monument at the corners of Sections 25, 26, 35 and 36, T-7-S, R-3-W, M.D.B.& M. bears North 0° 01´ 30″ East 56. 40 feet distant; running thence from said point of beginning due EAST 20 feet, more or less, to the western boundary of the State Highway Route 55-A as shown and delineated on plans approved by the District Engineer on February 27, 1928; thence along said western boundary southerly to Saratoga Gap; thence continuing along the western boundary of State Highway Route 55-A, as shown and delineated on plans approved by the District Engineer on November 28, 1932, to a point just south of Black Road; thence crossing said State Highway 55-A easterly to the eastern side of State Highway 55-A; thence southeasterly to the eastern side of a road, 40 feet in width, known as Summit Road, adopted as a public highway on March 5, 1889 and on file in Volume 6 at Page 191 Supervisors Records of Santa Cruz County, also on file in the Office of County Surveyor of Santa Cruz County as Viewers Report Road #82; thence along the easterly side of said Summit Road in a southerly and easterly direction to the western side of State Highway #17 (5-B); thence southerly along the western side of said State Highway #17 (5-B) to a station due WEST from the intersection of the northeastern side of Summit Road, as declared a public highway on March 5, 1899, with the southeastern boundary of said State Highway #17 (5-B); thence due EAST to the northeastern side of the aforesaid Summit Road; thence southeasterly along the northeastern side of the aforesaid Summit Road, to the western boundary of the lands conveyed by Carmella A. Peacock to the Loma Prieta Civil Defense Fire Team by deed recorded August 28, 1968 in Volume 1901 at Page 168, Official Records of Santa Cruz County; thence along the western boundary of said last named lands northerly to a point on the southerly line of Summit Road, as shown and delineated on Plan and Profile of Federal Aide Secondary Project No. S-616 (2) approved June 25, 1951; thence along the southerly and southwesterly side of said Summit Road, as shown and delineated as aforesaid, to a station on the southeastern side of the old Santa Cruz-Los Gatos Highway known as Old State Route 55; thence northeasterly along said Old State Route 55 to the northeastern side of the aforesaid Summit Road F.A.S. Project No. S-616 (2); thence along the northeastern side of Summit Road, as aforesaid, and continuing along the northeastern side of Summit Road as shown and delineated on the Plan and Profile for Federal Aid Secondary Project 81-A as approved February 27, 1939 as Santa Cruz-Santa Clara Feeder Highway, in a southeasterly direction to the northwestern side of Loma Prieta Avenue, as said avenue was adopted as a public highway, 40 feet in width, in Viewers Report #122 and recorded April 7, 1891 in Book 7 Page 4 of Supervisors Records of Santa Cruz County (Note: This point will fall somewhere between Stations 2 and 3 as located by T. W. Wright, County Surveyor of Santa Cruz County, in his survey of November 1890 recorded in Viewer’s Report #122); thence easterly and southerly along the northern and eastern side of said Loma Prieta Avenue to T. W. Wright’s November 1890 Survey Station 90 which was Station 45 on what was known as the East Summit Road and adopted as a public highway 40 feet in width in Viewer’s Report #122; thence southeasterly along the northeasterly side of said road to approximately Station 55 and a point on the northwestern boundary of the lands of Pellisi as shown and delineated on that record of survey map recorded August 26, 1964 in Book 42 of Maps Page 19, Records of Santa Cruz County and Book 184, Pages 30, 31 and 32 Records of Santa Clara County; thence leaving East Summit Road northeasterly along the northwestern boundary of the aforesaid lands of Pellisi to the most northern corner thereof; thence southeasterly along the northeastern boundary of the aforesaid lands of Pellisi and said line produced, and being the southwest boundary of lands of the San Jose Water Works to its intersection with the northwest boundary of Lot 1 of the Soquel Augmentation Rancho; thence southwesterly along the northwestern boundary of the aforesaid Lot 1 to the northeastern side of East Summit Road, a public highway 40.00 feet in width, near Sta 135 of T. W. Wright’s survey of East Summit Road in November 1890; thence continuing southeasterly along the northeastern side of East Summit Road to a station north of T. W. Wright’s 1890 Survey Station 248, the section corner common to Sections 1, 2, 11 and 12, T-10-S, R-1-E, M.D.B.& M. bears South 23°20´ East 363 links distant from said Station 248 and this being the end of the public highway adopted in Viewer’s Report #122; thence crossing the end of the public highway East Summit Road in a southerly direction to a point 30.00 feet southwest of the average center line of an existing fire control road; thence continuing southeasterly on a line 30.00 feet southwest of the average center line of an existing fire control road approximately 4 miles to the southwest side of a road, 100.00 feet in width, called Summit Road, Right of Way Map Job No. 39-11 on file in the Office of the County Surveyor of Santa Cruz County under File No. E 405-2.1,.2,.3,.4; thence along the southwesterly side of said Summit Road southeasterly to Mount Madonna Road; thence on the produced southwesterly side line of Summit Road across Mount Madonna to the boundary of the lands conveyed by M. E. Thomas (a single woman) to the County of Santa Clara by deed dated April 3, 1930 and recorded in Volume 179 at Page 138 Official Records of Santa Cruz County, said lands being generally known as Mount Madonna Park; thence in a counter clockwise direction along the boundary of said lands conveyed by Thomas to County of Santa Clara, as aforesaid, until the southeastern boundary reaches the summit of the mountain; thence southerly along the summit of the mountain to the eastern side of Hecker Pass Road now known as State Highway 32-A; thence southerly along the eastern side of Hecker Pass Road 450 feet, more or less, to the northern side of a right of way, 24 feet wide, and known as Belle Vista Lane; thence easterly and southerly along the northern and eastern side of Bella Vista Lane to the northwestern boundary of lands conveyed by Ralph A. Robinson et ux to Frank L. Kellog, et ux, by deed recorded October 5, 1945 in Volume 506 at Page 412 Official Records of Santa Cruz County; thence northeasterly along the northwestern boundary of said lands of Kellog and the produced line thereof to the northeastern boundary of that certain strip of land 5.00 chains in width, described in the Decree Quieting Title, Case No. 36741 and recorded May 20, 1932 in Volume 225 at Page 358 Official Records of Santa Cruz County; thence continuing southerly along the easterly boundary of the last named strip of land, 5.00 chains in width, to the most southern end of said strip; thence southwesterly to the summit of the mountain; thence continuing southerly along the summit of the mountain along or through the lands of Fletcher, Chase, Marinovich, Kelly and Chamberlain Land Company to the southeasterly boundary of that certain 600 acres, plus or minus, parcel of land described on Pages 519, 520, and 521 in the deed from Joseph P. Chamberlain and Nan C. Chamberlain, his wife, to Chamberlain Land Company by deed dated November 8, 1956 and recorded in Book 3688, at Paged 519 to 533 Records of Santa Clara County; thence easterly along said last named boundary to the eastern boundary of the Salsipuedes Rancho; thence northerly along said rancho boundary to the intersection of the northern boundary of Section 34, T-11-S, R-3-E, M.D.B.& M.; thence southeasterly on a straight line to the western quarter corner of Section 35, T-11-S, R-3-E; thence southeasterly, on a straight line to the southern quarter corner of said Section 35 on the township line between T-11-S and T-12-S; thence easterly on said township line to the north quarter corner of Section 1, T-12-S, R-3-E; thence southerly, on a straight line to the quarter corner at the center of said Section 1; thence easterly on a straight line to the eastern quarter corner of the aforesaid Section 1 on the range line between R-3-E and R-4-E; thence southerly on said range line between R-3-E and R-4-E to the Pajaro River and the boundary of San Benito County; thence westerly along said river, on the northern line of San Benito and Monterey, to the Bay of Monterey, and three miles westerly into the ocean, forming the southwest corner; thence northwesterly along a course three nautical miles distant from the shore to the point of beginning.

(Amended by Stats. 1976, Ch. 102.)



23145

The boundaries of Shasta County are as follows:

Beginning at the northern line of Tehama, at the head of Bloody Island, in the Sacramento River; thence to and down the eastern channel to the mouth of Battle Creek; thence easterly, up Battle Creek, by the main channel, to the mouth of the middle fork, known as Digger Creek; thence up Digger Creek to its head; thence east to a point south of Black Butte Mountain, forming the southeast corner; thence north, on the western line of Lassen, to a rock mound forming the northeast corner, on the southern line of Siskiyou; thence west, on said southern line, to Castle Rock, forming the northwest corner; thence southerly along Trinity Mountain to the head of Bee Gum Creek, forming the southwest corner; thence easterly down Bee Gum, Middle Fork, and Cottonwood Creeks to the western channel of the Sacramento River; thence, by direct line, to the point of beginning.

(Added by Stats. 1947, Ch. 424.)



23146

The boundaries of Sierra County are as follows:

Beginning at the south corner of Plumas, in the center of Slate Creek; thence easterly on the southern line of Plumas to the range line between T. 21 N., R. 13 E., and T. 21 N., R. 14 E., M. D. B. & M.; thence north on said range line, to the northwest corner of T. 21 N., R. 14 E., M. D. B. & M.; thence east on the line between T. 21 and 22 N., M. D. B., to the state line forming the northeast corner; thence south on said state line to the northeast corner of Nevada, a point east of the Bent Monument; thence west to the Bent Monument; thence down the south fork of the middle Yuba River and down the middle Yuba River to a point 10 miles above the mouth of the latter; thence in a straight line northerly to a point on the north fork of the Yuba River known as Cuteye Foster’s Bar; down said river to the mouth of Big Canon Creek, then up said creek four miles; thence in a straight line to the point of beginning.

(Added by Stats. 1947, Ch. 424.)



23147

The boundaries of Siskiyou County are as follows:

Commencing on the northern line of the State of California at the northeast corner of Del Norte, being on the summit of a spur of the Siskiyou Range of mountains; thence southerly along the eastern line of Del Norte to the northern line of Humboldt; thence easterly and southerly along the northern and eastern line of Humboldt to the northwest corner of Trinity; thence along the northern boundary of Trinity to the northwest corner of Shasta at Castle Rock; thence due east to the range line between R. 4 and 5 E., M. D. B. & M.; thence north along said range line to the northern boundary of the State of California; thence due west along said state boundary line to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23148

The boundaries of Solano County are as follows:

Beginning at the southwest corner, in San Pablo Bay, at the common corner of Contra Costa, Sonoma, Marin, and Solano; thence north, 261/2 degrees W., about six and one-quarter miles on the eastern line of Sonoma to the southwest corner of Napa at the mouth of the Huichica Creek; thence east, on the southern line of Napa, to the southeast corner thereof; thence north, on the line of Napa to the first standard north; thence east along said standard, on said Napa line, to the summit of Vaca Mountains; thence northerly, on said summit and Napa line, to Devil’s Gate, on Putah Creek, which point forms the northwest corner of Solano and southwest corner of Yolo; thence easterly, on the line of Yolo, down said creek and the old bed thereof, to its intersection with the western line of R. 3 E., M. D. M., forming the northeast corner of Solano, with exterior angle in Yolo; thence south, along the line of Yolo, on said range line, two and seven-tenths miles, to the north line of T. 7 N., M. D. B.; thence east, nine and seventy-two one-hundredths chains, to the northeast corner of said township; thence south, to the first standard north, M. D. B.; thence east, on said standard line, to the center of Sutter slough; thence down said slough to Steamboat Slough, formerly called Merritt Slough, down said slough to the Sacramento River, down the Sacramento River about 13 miles to Suisun Bay; thence down the bay, along the center of the main ship-channel, in a westerly course about 18 miles, to the Straits of Carquinez; thence down the middle of said straits, and down San Pablo Bay, to the place of beginning; all these courses and lines being as shown by map and notes of William Wayne Fitch and E. H. Marshall, Surveyor and Deputy Surveyor of Solano County.

(Added by Stats. 1947, Ch. 424.)



23149

The boundaries of Sonoma County are as follows:

Commencing at a point in the Pacific Ocean, three miles due west of a point in the center of the channel at the mouth of the Gualala River, thence due east three miles to said point in the center of the channel at the mouth of said Gualala River; thence up the center channel of said Gualala River to a point where the center of said channel intersects the section line running east and west between Secs. 23 and 26, T. 11 N., R. 15 W., M. D. B. & M.; thence east on said section line and its continuation between Secs. 24 and 25, said township and range, to the range line between R. 14 and 15 W., M. D. M.; thence continuing east on the section line between Secs. 19 and 30, 20 and 29, 21 and 28, 22 and 27, 23 and 26, and 24 and 25, T. 11 N., R. 14 W., M. D. B. & M., to the range line between R. 13 and 14 W., M. D. M.; thence north on said range line between said R. 13 and 14 two miles more or less, to the section corner common to Secs. 12 and 13, T. 11 N., R. 14 W., M. D. B. & M., and Secs. 7 and 18, T. 11 N., R. 13 W., M. D. B. & M.;

Thence east on the section line between Secs. 7 and 18, 8 and 17, 9 and 16, 10 and 15, 11 and 14, and 12 and 13, T. 11 N., R. 13 W., M. D. B. & M., to the intersection of said section line with the range line between R. 12 and 13 W., M. D. M.; thence continuing east on the section line between Secs. 7 and 18, 8 and 17, 9 and 16, 10 and 15, 11 and 14, and 12 and 13, T. 11 N., R. 12 W., M. D. B. & M., to the intersection of said section line with the range line between R. 11 and 12 W., M. D. M.;

Thence north on said range line between R. 11 and 12, two miles, more or less, to the southwest corner of T. 12 N., R. 11 W., M. D. B. & M.; thence east on the south boundary line of said T. 12 N., R. 11 W., three miles, more or less, to the southeast corner of Sec. 33, T. 12 N., R. 11 W.; thence north on the section line between Secs. 33 and 34, one mile, more or less, to the northwest corner of said Sec. 34; and thence east on the section line between Secs. 27 and 34, 26 and 35, and 25 and 36, T. 12 N., R. 11 W., M. D. B. & M., and continuing east on the section line between Secs. 30 and 31, 29 and 32, 28 and 33, 27 and 34, 26 and 35, and 25 and 36, T. 12 N., R. 10 W., M. D. B. & M., and continuing east on the section line between Secs. 30 and 31, 29 and 32, 28 and 33, 27 and 34, and 26 and 35 to the corner common to Secs. 25, 26, 35, and 36, T. 12 N., R. 9 W., M. D. B. & M., said point lying upon the summit of the Mayacamas Ridge and constituting the common corner of Mendocino, Lake, and Sonoma; thence southerly along the Mayacamas Mountains, and on the western lines of Lake and Napa, to the westerly branch of headwaters of Huichica Creek;

Thence westerly on the line of Napa to the top of the main ridge that divides the Huichica Valley from the Sonoma Valley; thence southerly along the said dividing ridge to the tule bordering on San Pablo Bay; thence southerly to the center of Huichica Creek; thence down said creek to its mouth, which is the southwest corner of Napa; thence on the line of Solano south, 261/2 degrees E., about six and one-quarter miles distant from the mouth of Huichica Creek, to the point of intersection with the westerly line of Contra Costa, forming the common corner of Marin, Solano, Contra Costa, and Sonoma; thence following the northern boundary of Marin westerly to the mouth of Petaluma Creek; thence up said creek to the mouth of San Antonio Creek; thence up said San Antonio Creek to its head; thence in a direct line to the head of the Estero Americano, on the line surveyed and established by William Mock, under the direction of the surveyor-general, in the year 1856; thence down said Estero Americano to its mouth; thence due west three miles to a point in the Pacific Ocean; thence northwesterly by ocean shore to the point of beginning.

(Added by Stats. 1947, Ch. 424.)



23150

The boundaries of Stanislaus County are as follows:

Beginning at the common corner of Stanislaus, Santa Clara, Alameda, and San Joaquin, on the summit of Mount Boardman, of the Mount Diablo Range, as shown on the survey and map of Wallace and Stakes, May, 1868; thence southeasterly, on the summit line of that range, being the eastern line of Santa Clara, to the northwest corner of Merced, forming the southwest corner of Stanislaus, as established by the survey and map of A. J. Stakes, July, 1868; thence northeasterly, on the line as established by that survey, to the junction of the Merced and San Joaquin Rivers; thence down the San Joaquin seven miles; thence in a direct line a little north of east to a monument established by the survey of A. J. Stakes, being on the summit of the ridge between Merced and Stanislaus, and marking the common corner of Tuolumne, Merced, Mariposa, and Stanislaus; thence northwesterly, in a direct line, and crossing the Stanislaus River, to the monument established by the survey and map of George E. Drew, May, 1860, on the north bank of the Stanislaus River; thence northwesterly, on the line of that survey, to its intersection with the western line of R. 10 E., M. D. M., which point is marked by a monument establishing the north corner of Stanislaus County; then south, on that range line, to the Stanislaus River; thence down the latter to its mouth in the San Joaquin River; thence southwesterly on the line as surveyed and mapped by Wallace and Stakes, May, 1868, to the place of beginning.

(Amended by Stats. 1986, Ch. 248, Sec. 80.)



23151

The boundaries of Sutter County are as follows:

Beginning at the northwest corner of Sacramento County, said northwest corner being at the intersection of the center line of the channel of the Sacramento River with the line dividing Section 12, Township 10 North, Range 3 East, Mount Diablo Base and Meridian into north and south halves; running thence upstream along said center line of the channel of Sacramento River, following the meanderings thereof as said channel was established by official government meander line surveys prior to 1870, of record in the Office of the United States Surveyor General for the State of California, to the intersection of said center line of the channel of Sacramento River with the center line of the channel of Butte Slough; thence northeasterly along said center line of the channel of Butte Slough to the intersection of said last named center line with the east line of Section 35, Township 16 North, Range 1 West, Mount Diablo Base and Meridian; thence northerly along said east line of Section 35 and along the extension thereof to the intersection of said east line of Section 35 extended northerly with the center line of the channel of Butte Creek; thence northwesterly and northeasterly along said center line of the channel of Butte Creek upstream following the meanderings thereof to the intersection of said center line of the channel of Butte Creek with the north line of Section 30, Township 17 North, Range 1 East, Mount Diablo Base and Meridian; thence easterly along the north lines of said Section 30, and Sections 29, 28, 27, 26, and 25, of said last named township and range, along the north lines of Sections 30, 29, 28, 27, 26, and 25, Township 17 North, Range 2 East, Mount Diablo Base and Meridian, along the north line of fractional Section 30, Township 17 North, Range 3 East, Mount Diablo Base and Meridian, and along said last named north line of fractional Section 30 produced easterly through Boga Rancho to the intersection of said last named line produced easterly with the center line of the channel of Feather River; thence southerly downstream along said center line of the channel of Feather River following the meanderings thereof, as said channel of Feather River was established by official government meander line surveys prior to 1870, of record in the Office of the United States Surveyor General for the State of California, to the intersection of said center line of the channel of Feather River with the center line of the channel of Bear River, said point of intersection being 2100.00 feet south of a monument on the boundary line between the Counties of Yuba and Sutter, said monument being south 88° 40´ 32″ west and distant on said course 3990.00 feet from the southwest corner of Section 32, Township 13 North, Range 4 East, Mount Diablo Base and Meridian; running thence north 2100.00 feet to said monument; thence north 12° 25´ 50″ east 5472.52 feet to a point which is south 89° 13´ 30″ west and distant on said course 2840.00 feet from the northwest corner of said Section 32; thence north 28° 05´ 20″ east 6041.67 feet to the northwest corner of Section 29 of said township and range; thence north 88° 40´ 30″ east along the north line of said Section 29, 2220.00 feet to a point which is south 88° 36´ 20″ west and distant on said course 2878.20 feet from the intersection of said north line of Section 29 with the center line of the Sacramento Northern Railway, formerly known as the Northern Electric Railway, as said center line of the railway is laid down and delineated upon the official plat of Bear River Garden Subdivision No. 2 of record in Book 3 of Surveys, page 22, Sutter County Records; thence north 23° 01´ 36″ east, 7439.33 feet to a point on said center line of the Sacramento Northern Railway, which point is north 0° 16´ 30″ east and distant on said course 6780.00 feet from said intersection of the center line of the railway with the north line of said Section 29; thence south 86° 03´ 55″ east 5334.98 feet to a point which is north 0° 06´ 00″ west and distant on said course 3620.00 feet from a concrete monument at the southwest corner of Lot 25 of Bear River Garden Subdivision No. 2; thence north 47° 02´ 26″ east 6060.57 feet; thence north 82° 44´ 27″ east 830.00 feet to a point which is north 0° 05´ 33″ west and distant on said course 2488.27 feet from a concrete monument at the southwest corner of Lot 1 of Bear River Garden Subdivision No. 3; thence north 82° 44´ 27″ east 3582.00 feet; thence north 10° 52´ 00″ east 938.34 feet; thence north 54° 20´ 00″ east 641.00 feet; thence north 0° 04´ 00″ east 971.00 feet; thence north 37° 17´ 00″ east 715.00 feet; thence south 42° 50´ 00″ east 692.00 feet; thence south 81° 50´ 00″ east 118.00 feet to a point which is north 0° 13´ 30″ west and distant on said course 2504.99 feet from the southwest corner of Section 12 of said last named township and range; thence south 81° 50´ 00″ east 142.03 feet; thence north 15° 52´ 10″ east 570.02 feet; thence north 60° 01´ 10″ east 245.08 feet; thence north 69° 24´ 50″ east 799.71 feet; thence north 70° 09´ 50″ east 283.24 feet; thence south 76° 42´ 25″ east 691.78 feet; thence south 78° 32´ 50″ east 493.68 feet; thence south 70° 42´ 40″ east 794.33 feet; thence north 80° 36´ 30″ east 450.13 feet; thence north 58° 30´ 50″ east 529.14 feet; thence north 68° 57´ 10″ east 993.96 feet to a point which is north 0° 03´ 30″ west and distant on said course 3390.71 feet from the southeast corner of said Section 12; thence north 69° 57´ 40″ east 774.51 feet; thence north 44° 02´ 50″ east 650.79 feet; thence north 60° 57´ 20″ east 617.99 feet; thence north 71° 37´ 20″ east 974.27 feet; thence north 78° 44´ 50″ east 925.30 feet; thence south 76° 01´ 50″ east 1301.54 feet to a point which is north 0° 46´ 00″ west and distant on said course 4763.20 feet from the southwest corner of Section 8, Township 13 North, Range 5 East, Mount Diablo Base and Meridian; thence south 76° 20´ 00″ east 205.00 feet; thence south 88° 35´ 00″ east 527.00 feet; thence south 70° 20´ 00″ east 251.00 feet; thence south 43° 50´ 00″ east 867.00 feet; thence south 35° 05´ 00″ east 500.00 feet; thence south 55° 20´ 00″ east 169.00 feet; thence south 58° 20´ 00″ east 428.00 feet; thence north 39° 25´ 35″ east 816.05 feet; thence south 70° 50´ 00″ east 1365.00 feet; thence north 65° 40´ 00″ east 435.00 feet; thence south 77° 20´ 00″ east 270.00 feet; thence north 72° 50´ 04″ east 555.45 feet to a point which is north 0° 00´ 39″ west and distant on said course 3646.71 feet from the southeast corner of said Section 8; thence north 73° 05´ 51″ east 1379.31 feet; thence north 22° 11´ 28″ east 231.36 feet; thence north 88° 05´ 00″ east 352.00 feet; thence north 73° 45´ 00″ east 300.00 feet; thence north 45° 10´ 00″ west 448.00 feet; thence north 7° 50´ 00″ east 101.00 feet; thence north 50° 05´ 00″ east 257.00 feet; thence north 77° 53´ 08″ east 584.63 feet; thence north 23° 20´ 00″ east 472.00 feet; thence north 65° 30´ 00″ east 190.00 feet; thence south 30° 00´ 00″ east 405.00 feet; thence north 54° 00´ 00″ east 441.00 feet; thence north 36° 45´ 00″ east 515.00 feet; thence north 63° 30´ 00″ east 438.00 feet; thence north 66° 24´ 35″ east 729.53 feet; thence north 40° 30´ 00″ east 386.00 feet; and thence south 86° 00´ 00″ east 217.00 feet to a point on the east line of Section 4 of said Township 13 North, Range 5 East, said point being north 0° 16´ 05″ west and distant on said course 1343.08 feet from the southeast corner of said Section 4, and said point being the corner common to Sutter and Placer Counties on the southerly line of Yuba County; thence southerly along the east line of said Section 4 and along the east lines of Sections 9, 16, 21, 28, and 33 of said township and range to the southeast corner of said Section 33; thence westerly along the south line of said Section 33 and along the south lines of Sections 32 and 31 of said last named township and range to the southwest corner of said Section 31; thence southerly along the range line between Township 12 North, Range 4 East and Township 12 North, Range 5 East and along the range line between Township 11 North, Range 4 East and Township 11 North, Range 5 East, Mount Diablo Base and Meridian to the southeast corner of Section 36 of said Township 11 North, Range 4 East; thence westerly along the south line of said Section 36 to the northeast corner of fractional Section 1 of Township 10 North, Range 4 East, Mount Diablo Base and Meridian; thence southerly along the east line of fractional Section 1 and along the east line of Section 12 of said last named township and range to the intersection of said east line of Section 12 with the northerly line of Sacramento County, said intersection being south 85° 15´ 00″ east of a point on the line dividing Section 11 of said last named township and range into north and south halves, said point being 2121.00 feet westerly measured along said half section line from the quarter section corner between said Section 11 and 12, and said northerly line of Sacramento County being a direct line drawn from said point on the line dividing Section 11 into north and south halves to the junction of the north and south forks of the American River; thence north 85° 15´ 00″ west to said point on the line dividing Section 11 into north and south halves; and thence westerly along said line dividing Section 11 into north and south halves, along the lines dividing Sections 10, 9, 8, and 7 of said last named township and range and along said line dividing Section 12 of Township 10 North, Range 3 East, Mount Diablo Base and Meridian into north and south halves to the point of beginning.

(Amended by Stats. 1953, Ch. 836.)



23152

The boundaries of Tehama County are as follows:

Beginning at the point of intersection of the Sacramento River with the south line of T. 23 N., M. D. B.; thence west, on said line, being the northern line of Glenn to the summit of the Coast Range, being the southwest corner; thence northerly, on said summit line, to the southwest corner of Shasta; thence easterly, on the southern line of Shasta to the northwest corner of Plumas, being the point of intersection of the southern line of Shasta with the summit line of the dividing ridge between the waters of Mill and Deer Creeks, tributaries of the Sacramento River, and Rice’s and Warner’s Creeks, tributaries of the north fork of the Feather River, forming the northeast corner of Tehama; thence southerly, along said summit line, to the north point of Butte, it being the point where the northern road from Big Meadows to Butte Meadows, by Dye’s house, crosses the said summit line; thence southwesterly, in a direct line, to the head of Rock Creek; thence southwesterly, down Rock Creek, to the south line of T. 24 N., M. D. B.; thence west, on said line, to the Sacramento River; thence along said river to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23153

The boundaries of Trinity County are as follows:

Beginning at the northeast corner of Mendocino and southeast corner of Trinity as established and marked by Wm. H. Fauntleroy in 1872, on the summit of the Coast Range at or near the quarter section corner on the east line of Sec. 34 in T. 25 N., R. 10 W., M. D. B. & M.; thence northerly along the summit of said range and the line of Tehama to the northwest corner of Tehama; thence northeasterly and northerly along the summit of the mountain dividing the waters flowing into Sacramento River and the waters flowing into Trinity River on the west line of Shasta and Siskiyou to a point in the southern line of Siskiyou located in Sec. 26, T. 41 N., R. 6 W., M. D. B. & M.; thence southwesterly and westerly along the summit of the mountain dividing the waters flowing into Trinity River from the waters flowing into the Scott and Salmon Rivers to the intersection of the east line of Humboldt on what is known as Salmon Summit, being the northwest corner of Trinity near the corner to Secs. 4, 5, 8, and 9, T. 9 N., R. 7 E., H. B. & M.; thence southwesterly and southerly by the eastern line of Humboldt to the southwest corner of Trinity as surveyed and marked by Wm. H. Fauntleroy in August, 1872, the same being in the SE. 1/4 of Sec. 31, T. 5 S., R. 6 E., H. B. & M.; thence east along the line between Trinity and Mendocino, as surveyed and marked by Wm. H. Fauntleroy in 1872 to the point of beginning.

(Added by Stats. 1947, Ch. 424.)



23154

The boundaries of Tulare County are as follows:

Beginning at the southwest corner, being the common corner of Kings, Kern, and Tulare, and being located on the sixth standard south at the southwest corner of T. 24 S., R. 23 E., M. D. B. & M.; thence east, on said standard, to the point of intersection with the summit line of the Sierra Nevada Mountains, forming the southeast corner of Tulare and southwest corner of Inyo; thence northwesterly, on said summit, being on the western line of Inyo, to the east corner of Fresno; thence on the southern line of Fresno to the eastern line of Kings; thence southerly, on the line of Kings, to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23155

The boundaries of Tuolumne County are as follows:

Beginning at the most western corner, being the southern corner of Calaveras, in the Stanislaus River; thence southeasterly to the common corner of Merced, Mariposa, Stanislaus, and Tuolumne; thence easterly on the northern line of Mariposa and Madera, following the summit line of the dividing ridge between the Tuolumne and Merced Rivers, to Mount Lyell, as marked on Warren Holt’s map, 1869, and the summit of the Sierra Nevada Mountains, being on the western line of Mono and the common corner of Tuolumne, Madera, and Mono; thence northerly by the line of Mono, being the summit line of the Sierra Nevada Mountains, to the southern corner of Alpine; thence northwesterly by the line of Alpine to the southeastern corner of Calaveras; thence westerly on the line of Calaveras and down the Stanislaus River to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23156

The boundaries of Ventura County are as follows:

Commencing on the coast of the Pacific Ocean, at the mouth of the Rincon Creek; thence following up the center of said creek to its source; thence due north to the corner common to Kern, Santa Barbara, and Ventura located on the township line between T. 9 and 10 N., R. 24 W., S. B. B. & M., and running thence east with said line between T. 9 and 10 N., to the northeast corner of T. 9 N., R. 24 W., S. B. B. & M.; thence south with the range line to the quarter section corner in the west line of Sec. 7, T. 9 N., R. 23 W., S. B. B. & M.; thence east with the center line of Secs. 7, 8, 9, 10, 11, and 12 of said T. 9 N., R. 23 W., to the line between R. 22 and 23 W., of said township; thence south with the range line to the southwest corner of Sec. 18, T. 9 N., R. 22 W.; thence east to the corner of Secs. 16, 17, 20, and 21 of said township; thence south to the southwest corner of Sec. 33, of said township; thence east on the line between T. 8 and 9 N., to the west line of Sec. 2, T. 8 N., R. 20 W., S. B. B. & M.; thence south along said west line of said Sec. 2 and Sec. 11 of said township to the southwest corner of said Sec 11; thence east along the south line of said Sec. 11 and Sec. 12 of said township to and along the south line of Secs. 7, 8, 9, and 10 of T. 8 N., R. 19 W., S. B. B. & M. to the western line of Los Angeles; thence southerly along said western line of Los Angeles to the Pacific Ocean and three miles therein; thence in a northwesterly direction to a point due south of and three miles distant from the center of the mouth of Rincon Creek; thence north to the point of beginning, and including the islands of Anacapa and San Nicholas.

(Amended by Stats. 1991, Ch. 51, Sec. 2.)



23157

The boundaries of Yolo County are as follows:

Beginning on the southeast corner, at the most easterly northeast corner of Solano, in Sutter Slough, at its intersection with the first standard north; thence west on said standard line to the west line of R. 3 E., M. D. M.; thence north on said range line to the northeast corner of T. 7 N., 2 E.; thence west nine and seventy-two one-hundredths chains to the southeast corner of T. 8, 2 E.; thence north on the easterly line of said township to the old bed of Putah Creek; thence westerly up the old bed and main Putah Creek to a point on the eastern line of Napa, in the canon, called Devil’s Gate, where the highest ridge of mountains divides the waters of the Sacramento from Berryessa Valley, forming the most westerly of the southwest corner of Yolo and northwest corner of Solano; thence northerly along the highest ridge of said mountains to Cache Creek; thence east to the summit of the spur of the Coast Range which divides the waters flowing east into Bear Creek and Stony Creek, and those flowing west into the north fork of Cache Creek; thence along the dividing ridge, to the southwest corner of Colusa; thence easterly on southern line of Colusa to the Sacramento River, forming the northeast corner at the point of intersection of the southern line of T. 13 N., M. D. B.; thence down said river to Sutter Slough; thence down said slough to the place of beginning.

(Added by Stats. 1947, Ch. 424.)



23158

The boundaries of Yuba County are as follows:

Beginning at the southwest corner at a point at the intersection of the center of the channel of Bear River with the center of the channel of Feather River, said point being 2100.00 feet south of a monument on the boundary line between the Counties of Yuba and Sutter, said monument being south 88° 40´ 32″ west and distant on said course 3990.00 feet from the southwest corner of Section 32, Township 13 North, Range 4 East, Mount Diablo Base and Meridian; running thence north 2100.00 feet to said monument; thence north 12° 25´ 50″ east 5472.52 feet to a point which is south 89° 13´ 30″ west and distant on said course 2840.00 feet from the northwest corner of said Section 32; thence north 28° 05´ 20″ east 6041.67 feet to the northwest corner of Section 29 of said township and range; thence north 88° 40´ 30″ east along the north line of said Section 29, 2220.00 feet to a point which is south 88° 36´ 20″ west and distant on said course 2878.20 feet from the intersection of said north line of Section 29 with the center line of the Sacramento Northern Railway, formerly known as the Northern Electric Railway, as said center line of the railway is laid down and delineated upon the official plat of Bear River Garden Subdivision No. 2 of record in Book 3 of Surveys, page 22, Sutter County Records; thence north 23° 01´ 36″ east, 7439.33 feet to a point on said center line of the Sacramento Northern Railway, which point is north 0° 16´ 30″ east and distant on said course 6780.00 feet from said intersection of the center line of the railway with the north line of said Section 29; thence south 86° 03´ 55″ east 5334.98 feet to a point which is north 0° 06´ 00″ west and distant on said course 3620.00 feet from a concrete monument at the southwest corner of Lot 25 of Bear River Garden Subdivision No. 2; thence north 47° 02´ 26″ east 6060.57 feet; thence north 82° 44´ 27″ east 830.00 feet to a point which is north 0° 05´ 33″ west and distant on said course 2488.27 feet from a concrete monument at the southwest corner of Lot 1 of Bear River Garden Subdivision No. 3; thence north 82° 44´ 27″ east 3582.00 feet; thence north 10° 52´ 00″ east 938.34 feet; thence north 54° 20´ 00″ east 641.00 feet; thence north 0° 04´ 00″ east 971.00 feet; thence north 37° 17´ 00″ east 715.00 feet; thence south 42° 50´ 00″ east 692.00 feet; thence south 81° 50´ 00″ east 118.00 feet to a point which is north 0° 13´ 30″ west and distant on said course 2504.99 feet from the southwest corner of Section 12 of said township and range; thence south 81° 50´ 00″ east 142.03 feet; thence north 15° 52´ 10″ east 570.02 feet; thence north 60° 01´ 10″ east 245.08 feet; thence north 69° 24´ 50″ east 799.71 feet; thence north 70° 09´ 50″ east 283.24 feet; thence south 76° 42´ 25″ east 691.78 feet; thence south 78° 32´ 50″ east 493.68 feet; thence south 70° 42´ 40″ east 794.33 feet; thence north 80° 36´ 30″ east 450.13 feet; thence north 58° 30´ 50″ east 529.14 feet; thence north 68° 57´ 10″ east 993.96 feet to a point which is north 0° 03´ 30″ west and distant on said course 3390.71 feet from the southeast corner of said Section 12; thence north 69° 57´ 40″ east 774.51 feet; thence north 44° 02´ 50″ east 650.79 feet; thence north 60° 57´ 20″ east 617.99 feet; thence north 71° 37´ 20″ east 974.27 feet; thence north 78° 44´ 50″ east 925.30 feet; thence south 76° 01´ 50″ east 1301.54 feet to a point which is north 0° 46´ 00″ west and distant on said course 4763.20 feet from the southwest corner of Section 8, Township 13 North, Range 5 East, Mount Diablo Base and Meridian; thence south 76° 20´ 00″ east 205.00 feet; thence south 88° 35´ 00″ east 527.00 feet; thence south 70° 20´ 00″ east 251.00 feet; thence south 43° 50´ 00″ east 867.00 feet; thence south 35° 05´ 00″ east 500.00 feet; thence south 55° 20´ 00″ east 169.00 feet; thence south 58° 20´ 00″ east 428.00 feet; thence north 39° 25´ 35″ east 816.05 feet; thence south 70° 50´ 00″ east 1365.00 feet; thence north 65° 40´ 00″ east 435.00 feet; thence south 77° 20´ 00″ east 270.00 feet; thence north 72° 50´ 04″ east 555.45 feet to a point which is north 0° 00´ 39″ west and distant on said course 3646.71 feet from the southeast corner of said Section 8; thence north 73° 05´ 51″ east 1379.31 feet; thence north 22° 11´ 28″ east 231.36 feet; thence north 88° 05´ 00″ east 352. 00 feet; thence north 73° 45´ 00″ east 300.00 feet; thence north 45° 10´ 00″ west 448.00 feet; thence north 7° 50´ 00″ east 101.00 feet; thence north 50° 05´ 00″ east 257.00 feet; thence north 77° 53´ 08″ east 584.63 feet; thence north 23° 20´ 00″ east 472.00 feet; thence north 65° 30´ 00″ east 190.00 feet; thence south 30° 00´ 00″ east 405.00 feet; thence north 54° 00´ 00″ east 441.00 feet; thence north 36° 45´ 00″ east 515.00 feet; thence north 63° 30´ 00″ east 438.00 feet; thence north 66° 24´ 35″ east 729.53 feet; thence north 40° 30´ 00″ east 386.00 feet; and thence south 86° 00´ 00″ east 217.00 feet to a point on the east line of Section 4 of said Township 13 North, Range 5 East, said point being north 0° 16´ 05″ west and distant on said course 1343.08 feet from the southeast corner of said Section 4, and said point being the corner common to Sutter and Placer Counties on the southerly line of Yuba County; thence easterly upstream along the centerline of the original or old channel of Bear River as said channel was established by official government meander line surveys prior to 1870, of record in the office of the United States Surveyor General for the State of California, to the southwesterly corner of Nevada County, said corner being a point in the center of said channel of Bear River which point is south of the point of intersection of the centerline of the main channel of Yuba River with the centerline of the channel of Deer Creek; thence north to said point of intersection of the main channel of Yuba River with the centerline of Deer Creek; thence northeasterly upstream along said centerline of the main channel of Yuba River to the intersection of said centerline of the main channel of Yuba River with the centerline of the channel of the Middle Yuba River; thence northeasterly and easterly upstream, along said centerline of the channel of the Middle Yuba River 10 miles to the southwesterly corner of Sierra County; thence northerly along the boundary line between Yuba and Sierra Counties in a direct line to Cuteye Foster’s Bar on the North Yuba River, thence northwesterly downstream along the centerline of the channel of said North Yuba River to the intersection of said centerline of North Yuba River with the centerline of Big Cannon Creek, also known as Cannon Creek; thence northeasterly upstream along said centerline of the channel of Big Cannon Creek four miles; thence northerly in a direct line to the corner common to Yuba and Sierra Counties on the southeasterly line of Plumas County in the center of Slate Creek; thence southwesterly along said southeasterly line of Plumas County in a direct line to the corner common to Plumas, Butte and Yuba Counties situated in the northwest quarter of Section 15, Township 20 North, Range 8 East, Mount Diablo Base and Meridian and indicated by a large spruce tree standing in front of Buckeye House; thence southerly in a direct line to the southeast corner of Section 16 of said Township and range last named; thence westerly along the south line of said Section 16 and along the south line of Section 17 of said last named township and range to the quarter section corner between said Section 17 and Section 20 of said last named township and range; thence southerly along the line dividing said Section 20 and Section 29 of said last named township and range into east and west halves to the southeast corner of the northeast quarter of the northwest quarter of said Section 29; thence westerly along the south line of said northeast quarter of the northwest quarter of Section 29 and along the south line of the northwest quarter of said northwest quarter of Section 29 to the southwest corner of said northwest quarter of the northwest quarter of Section 29; thence southerly along the west line of said Section 29 to the quarter section corner between said Section 29 and Section 30 of said last named township and range; thence westerly along the line dividing said Section 30 and Section 25 of Township 20 North, Range 7 East, Mount Diablo Base and Meridian into north and south halves to the center of said Section 25; thence southerly along the line dividing said Section 25 into east and west halves to the quarter section corner between said Section 25 and Section 36 of said last named township and range; thence westerly along the north line of said Section 36 to the northwest corner of said Section 36; thence southerly along the west line of said Section 36 and along the west line of Section 1 of Township 19 North, Range 7 East, Mount Diablo Base and Meridian, to the southwest corner of said Section 1; thence westerly along the north line of Section 11 of said last named township and range to the quarter section corner between said Section 11 and Section 2 of said last named township and range; thence southerly to the center of said Section 11; thence westerly along the line dividing said Section 11 and Section 10 of said last named township and range into north and south halves to the quarter section corner between said Section 10 and Section 9 of said last named township and range; thence northerly along the east line of said Section 9 to the northeast corner of said Section 9; thence westerly along the north line of said Section 9 and the north lines of Sections 8 and 7 of said last named township and range to the northwest corner of said Section 7; thence southerly along the west line of said Section 7 to the southwest corner of said Section 7; thence westerly along the southerly line of Sections 12 and 11 of Township 19 North, Range 6 East, Mount Diablo Base and Meridian to the southwest corner of said Section 11; thence northerly along the west line of said Section 11 to the quarter section corner between said Section 11 and Section 10 of said last named township and range; thence westerly along the line dividing said Section 10 and Section 9 of said last named township and range into north and south halves to the center of said Section 9; thence southerly along the line dividing said Section 9 and Section 16 of said last named township and range into east and west halves to the quarter section corner between said Section 16 and Section 21 of said last named township and range; thence westerly along the north line of said Section 21 to the northeast corner of the northwest quarter of the northwest quarter of said Section 21; thence southerly along the east line of said northwest quarter of the northwest quarter of Section 21, the east line of the southwest quarter of the northwest quarter of said Section 21 and the east line of the northwest quarter of the southwest quarter of said Section 21 to the southeast corner of said northwest quarter of the southwest quarter of Section 21; thence westerly along the south line of said northwest quarter of the southwest quarter of Section 21 to the southwest corner of said northwest quarter of the southwest quarter of Section 21; thence southerly along the west line of said Section 21 and Section 28 of said last named township and range, to the quarter section corner between said Section 28 and Section 29 of said last named township and range; thence westerly along the line dividing said Section 29 into north and south halves to the center of said Section 29; thence southerly along the line dividing said Section 29 into east and west halves to the quarter section corner between said Section 29 and Section 32 of said last named township and range; thence westerly along the north line of said Section 32 to the northwest corner of said Section 32; thence southerly along the west line of said Section 32 to the northeast corner of the southeast quarter of the northeast quarter of Section 31 of said last named township and range; thence westerly to the northwest corner of said southeast quarter of the northeast quarter of Section 31; thence southerly along the west line of said southeast quarter of the northeast quarter of Section 31, the west line of the northeast quarter of the southeast quarter of said Section 31 and the west line of the southeast quarter of the southeast quarter of said Section 31 to the south line of said Section 31; thence westerly along said south line of Section 31 to the intersection of said south line of Section 31 with the center line of the channel of Honcut Creek; thence southwesterly down stream along the center line of the channel of Honcut Creek, following the meanderings thereof as said channel is shown on the map entitled, “Map of Re-Survey of Part of the Line between the Counties of Butte and Yuba Cal. following Line of Honcut Creek as established by Westcoatt and Henning in 1859, surveyed in the Month of November 1901 by orders of the Boards of Supervisors of the Counties of Butte and Yuba by Jason R. Meek County Surveyor Yuba County B. L. McCoy, County Surveyor Butte County,” to the intersection of said center of the channel of Honcut Creek with the center line of the channel of Feather River; thence southerly along the center line of the channel of Feather River following the meanderings thereof as said channel was established by official government meander line surveys prior to 1870, of record in the Office of the United States Surveyor General for the State of California to the point of beginning.

(Amended by Stats. 1953, Ch. 836.)






ARTICLE 3 - Settlement of Boundary Disputes

23170

Every common boundary between counties which has been mutually recognized and used by the counties adjacent thereto for the purpose of the assessment and collection of taxes for a period of 25 years continuously prior to July 30, 1927, is confirmed, validated, and declared to be legally established.

(Added by Stats. 1947, Ch. 424.)



23171

All common boundaries and common corners of counties not adequately marked by natural objects or lines, or by surveys lawfully made, shall be definitely established by surveys made jointly by the surveyors of all the counties affected, and approved by the boards of supervisors of the counties, or by a survey made by the State Lands Commission, on application of the board of supervisors of any county affected.

(Added by Stats. 1947, Ch. 424.)



23172

If the boards of supervisors do not agree upon and finally approve the survey made by the county surveyors, each surveyor shall make a report to the State Lands Commission, with surveys, maps, notes, and explanations touching disputed points.

(Added by Stats. 1947, Ch. 424.)



23173

Upon the reports made by the county surveyors the State Lands Commission shall finally determine and establish the common boundaries and corners, if it can collate a satisfactory description therefrom. If the reports are insufficient for the purpose, it shall cause surveys to be made, and when approved by it, the surveys establish the common boundaries and corners.

(Added by Stats. 1947, Ch. 424.)



23174

The cost of making any survey pursuant to this article shall be apportioned equally among the counties interested. The boards of supervisors shall audit the account, and the amounts shall be paid out of the general county fund.

(Added by Stats. 1947, Ch. 424.)



23175

Any survey finally approved pursuant to this article is a conclusive ascertainment of the lines and corners included in the survey.

(Added by Stats. 1947, Ch. 424.)



23176

All surveys and maps of boundary lines legally made and approved prior to March 30, 1874, are valid, and are prima facie evidence of the establishment of such lines, except as they are inconsistent with this code.

(Added by Stats. 1947, Ch. 424.)



23177

Every common boundary between counties which has been mutually used by the counties adjacent thereto for the purpose of the assessment and collection of taxes for a period of 15 years continuously prior to the effective date of this section is hereby confirmed, validated, and declared to be legally established.

(Added by Stats. 1951, Ch. 1531.)



23178

Whenever a common boundary between counties has been legally established in accordance with Article 3 of this chapter, or by judicial proceedings, a certified copy of any instrument recorded in one of such counties affecting title to real property so established to be situated in an adjoining county may be recorded in the office of the recorder of such adjoining county, with the same force and effect as if the original instrument had been recorded in such adjoining county and the real property mentioned therein had been described as situated in such adjoining county.

(Added by Stats. 1951, Ch. 1531.)






ARTICLE 4 - Minor Boundary Changes

23200

The Legislature finds and declares that the existing boundaries of some counties no longer meet the needs of their residents and landowners. The Legislature further finds and declares that the statutory procedures for altering county boundaries which existed before the enactment of this article were cumbersome and discouraged county boards of supervisors from adjusting their mutual boundaries. In enacting this article, it is the intent of the Legislature to permit county boards of supervisors to approve changes to the boundaries of their counties. This article shall be deemed a uniform procedure for county boundary change as required by Section 1 of Article XI of the California Constitution.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23201

As used in this article:

(a) “Affected county” means any county which contains or would contain territory which is the subject of a boundary change.

(b) “Affected territory” means any unincorporated area which is proposed to be transferred from one county to another.

(c) “Conducting county” means any county whose board of supervisors adopts a resolution pursuant to Section 23206.

(d) “Inhabited territory” means territory within which there reside 12 or more registered voters at the time a resolution is adopted pursuant to Section 23203 or a petition is filed pursuant to Section 23205.

(e) “Initiating county” means any county whose board of supervisors adopts a resolution pursuant to Section 23203.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23202

A boundary line between counties shall not be changed, pursuant to this article, if the change would result in any of the following:

(a) The line to be moved a distance of more than 5 miles from its original location.

(b) A reduction by more than 5 percent in the area of any affected county.

(c) A reduction by more than 5 percent of the population of any affected county, as determined by the State Department of Finance’s most recent estimate of population.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23203

The board of supervisors of any affected county may propose to change the boundary line between that county and another county by adopting a resolution which shall:

(a) State that the proposal is made pursuant to this article and request that proceedings be taken.

(b) State the reasons for the proposal.

(c) Set forth a description of the proposed new boundary line.

(d) State whether or not the proposed new boundary line will be more than 5 miles from its original location.

(e) State whether or not the proposed new boundary line will reduce the area of any affected county by more than 5 percent.

(f) State whether or not the proposed new boundary line will reduce the population of any affected county by more than 5 percent.

(g) State whether or not the proposal affects inhabited territory.

(h) Set forth any proposed terms and conditions to which the proposed boundary change shall be subject, including, but not limited to, the division of any county indebtedness or property.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23204

The board of supervisors of the initiating county shall file its resolution with the board of supervisors of the other affected county.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23205

(a) A proposal to change the boundary line of two counties may be initiated by petition which shall contain all the matters required to be contained in a resolution adopted pursuant to Section 23203. The petition shall also designate a chief petitioner.

(b) A petition shall be signed by not less than 25 percent of the resident-voters within the affected territory or by not less than 25 percent of the property owners within the affected territory who also own not less than 25 percent of the assessed value of land and improvements within the affected territory.

(c) A petition may consist of a single instrument or separate counterparts. Each signer of a petition shall add the date of signing to his or her signature. A signature by a resident-voter shall be accompanied by the address of the voter. A signature by a property owner shall be accompanied by a description sufficient to identify the property owned.

(d) A petition shall be filed with the board of supervisors of any affected county. No petition shall be accepted for filing unless the signatures have been secured within 90 days of the date on which the first signature was affixed.

(e) Within 30 days of the receipt of a petition, the clerk of the board of supervisors shall determine whether the petition is signed by the required number of signatures. If the petition does not contain the required number of signatures, the clerk of the board of supervisors shall return the petition to the chief petitioner. If the petition contains the required number of signatures, the board of supervisors shall conduct proceedings pursuant to this article.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23206

Within 30 days of receiving a resolution adopted pursuant to Section 23203 or of determining that a petition filed pursuant to Section 23205 has been signed by the required number of signatures, the board of supervisors shall adopt a resolution which shall:

(a) Set a time, date, and place of hearing on the proposal which shall be not less than 30 days nor more than 60 days from the date of adoption of the resolution setting the hearing.

(b) State that any person may appear and be heard at the hearing. Any person desiring to protest against the proposal may file a written protest with the board of supervisors. Any written protest by a resident-voter shall contain the address of the voter. Any written protest by a property owner shall contain a description sufficient to identify the property owned.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23207

The board of supervisors of the conducting county shall give notice of the hearing by each of the following:

(a) Notice shall be published pursuant to Section 6061 in one or more newspapers of general circulation within the affected territory and within each affected county. Publication shall commence at least 15 days before the date set for the hearing.

(b) Notice shall be mailed to the board of supervisors of the other affected county, to each special district and school district which includes the affected territory within its boundaries, to the local agency formation commission of each affected county, and to each person who has filed a written request for special notice.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23208

The hearing on the proposed boundary change shall be held by the board of supervisors of the conducting county on the date and at the time specified in the resolution adopted pursuant to Section 23206. The board of supervisors of the conducting county may hold the hearing jointly with the board of supervisors of the other affected county. At the hearing, the board of supervisors shall hear testimony from interested persons and receive any oral or written protests. Any person who filed a written protest may withdraw it at any time before the conclusion of the hearing. The hearing may be continued from time to time, not to exceed 45 days from the date specified in the resolution.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23209

At the conclusion of the hearing, the board of supervisors of the conducting county shall adopt a resolution abandoning the proposed boundary change if:

(a) In the case of inhabited territory, more than 50 percent of the resident-voters in the affected territory have filed and not withdrawn written protests before the conclusion of the hearing.

(b) In the case of uninhabited territory, more than 50 percent of the property owners who own more than 50 percent of the value of the land and improvements in the affected territory have filed and not withdrawn written protests before the conclusion of the hearing.

(c) In the case of either inhabited or uninhabited territory, the board of supervisors of either affected county has filed and not withdrawn a written protest before the conclusion of the hearing.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23210

(a) Not later than 30 days after the conclusion of the hearing, if a proposed boundary change has not been abandoned pursuant to Section 23209, the board of supervisors of each affected county shall adopt substantially similar ordinances approving the proposed boundary change.

(b) The ordinances shall declare that the proposal meets each of the conditions of Section 23202. The ordinances shall specify any terms and conditions to which the boundary change is subject, including, but not limited to, a division of any county debt or property. In addition, the ordinances shall state the effective date of the boundary change. The ordinances shall be adopted by majority vote of each board of supervisors.

(c) If, in the case of inhabited territory, more than 25 percent, but not more than 50 percent, of the resident-voters in the affected territory have filed and have not withdrawn written protests before the conclusion of the hearing, the board of supervisors of each affected county shall provide that their ordinances are subject to confirmation by the voters in the affected territory. The election shall be conducted in accordance with the procedures of the Elections Code relating to county referendum elections regarding the qualifications of voters, the manner of voting, the form of the ballot, the duties of precinct and election officers, the canvassing of returns, and all other particulars.

(d) After the canvass of the returns of any election on the proposed boundary change conducted pursuant to subdivision (c), the board of supervisors of the conducting county shall declare by resolution the total number of votes cast in the election and the number of votes cast for and against the proposed boundary change. If a majority of the votes were cast against the proposed boundary change, then the ordinances adopted pursuant to subdivision (a) shall not take effect. If a majority of the votes were cast in favor of the proposed boundary change, then the ordinances shall take effect, as provided.

(Added by Stats. 1985, Ch. 702, Sec. 2.)



23211

Each county shall continue to provide services to the territory within its own boundaries until the effective date of the boundary change as specified in the ordinances adopted pursuant to Section 23210.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23212

When a county boundary is changed pursuant to this article, the boards of supervisors of the affected counties shall file before the following December 1, with the State Board of Equalization and with the assessors of the affected counties, a statement setting forth the legal description of the boundary, as changed, together with a map or plat indicating the boundary. The change of the boundary shall not be effective for purposes of assessment or taxation unless the statement, together with the map or plat is filed with the assessors and the State Board of Equalization on or before December 1 of the year immediately preceding the year in which the assessments or taxes are to be levied.

(Amended by Stats. 2000, Ch. 506, Sec. 17. Effective January 1, 2001.)



23213

All taxes levied before the effective date of the boundary change shall be collected by the officers of and belong to the county in which the affected territory was situated before the boundary change, unless the ordinances adopted pursuant to Section 23210 provide otherwise.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23214

After the effective date of the boundary change, the officers of the affected counties shall complete all proceedings necessary for the assessment or collection of state and local taxes for the current year with respect to the affected territory. Subject to Section 23213, all actions taken by the officers of the affected county before the effective date of the boundary change shall be deemed performed by the officers of the county in which the affected territory is situated after the effective date of the boundary change, for the benefit of that county.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23215

The officers of an affected county shall immediately execute and deliver to the board of supervisors of the other affected county copies of all assessments or other proceedings relative to the assessment and collection of the current state and local taxes in the affected territory. The copies shall be filed with the respective officers of the affected counties who would have their custody if the proceedings had been originally had in that county and shall be deemed originals. All proceedings recited in the copies shall be deemed original proceedings in the other affected county and shall have the same effect as if the proceedings had been had at the proper time and in the proper manner by the respective officials of that county.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23216

The county superintendent of schools of an affected county shall furnish the superintendent of the other affected county with a certified copy of the last school census of the school districts in the affected territory. A county superintendent of schools shall transfer to the superintendent of the other affected county any money that is or may be due to the school districts in the affected territory.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23217

The auditor of an affected county shall transfer to the auditor of the other affected county any money that is or may be due to the other affected county from road districts in the affected territory. The money shall be properly credited in each county.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23218

No school district and no special district, including a special district which is governed by a board of supervisors or whose governing body is the same as the board of supervisors, shall have its territory divided or have its organization changed in any other way as the result of a county boundary change except by proceedings taken pursuant to law subsequent to the boundary change.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23219

If the affected counties are located in different district court of appeals districts, the district court of appeals district which includes the affected territory shall retain jurisdiction in all cases pending in a session of that court.

(Repealed and added by Stats. 1985, Ch. 702, Sec. 2.)



23220

On and after the effective date of the boundary change, the superior court in each affected county shall retain jurisdiction in all cases pending in a session of that court.

(Amended by Stats. 2002, Ch. 784, Sec. 133. Effective January 1, 2003.)



23221

Any action to determine the validity of any minor change to the boundaries of a county pursuant to this article shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2010, Ch. 699, Sec. 4.1. Effective January 1, 2011.)






ARTICLE 4.5 - Alteration of Boundaries

23230

This article shall provide the sole procedure for the change, alteration or reformation of existing county boundaries, not authorized to be taken pursuant to Article 4 (commencing with Section 23200) of Chapter 2 of Division 1 of Title 3 of the Government Code.

(Added by Stats. 1974, Ch. 1393.)



23231

As used in this article:

(a) “Accepting county” means the county accepting transferred territory by reason of a county boundary change.

(b) “Clerk” means the clerk of a county board of supervisors. When the office of clerk of the board is separate from the office of registrar of voters, “clerk” means the registrar of voters with respect to all duties pertaining to the conduct of elections and the certification of petitions and clerk of the board with respect to all other duties specified in this article.

(c) “Commission” means the County Boundary Review Commission.

(d) “Indebtedness” means the net obligations of a county arising from contract or through the operation of law, other than short-term operational expenses, but including and not limited to obligations arising under general obligation bonds, leases, joint powers agreements, and similar obligations or contracts entered into by the county prior to the date on which a petition is filed. Net obligation shall be deemed to mean the gross obligation outstanding after deduction of offsetting revenues, other than tax revenues.

(e) “Owner” means the owner as shown on the last equalized assessment roll, except that the person entitled to be shown as owner on the current assessment roll shall be deemed the owner, and except that, where the property affected is subject to a recorded written agreement to buy, the purchaser under such agreement to buy shall be deemed the owner.

(f) “Transferring county” means the county from which territory is, or is proposed to be, transferred by reason of a county boundary change.

(g) “Uninhabited territory” means territory where less than 12 persons who have been registered to vote within the territory for at least 54 days reside at the time of filing of a petition or resolution for county boundary change.

(h) “Value of the uninhabited territory” means the value of land and improvements thereon.

(Added by Stats. 1974, Ch. 1393.)



23232

Proceedings under this article shall not be subject to the provisions of the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5), relating to local agency formation commissions.

(Amended by Stats. 2009, Ch. 332, Sec. 3. Effective January 1, 2010.)



23233

Proceedings to change, alter, or reform the boundary lines between counties may be initiated by petition, or by resolution of the legislative body of either affected county or of any city within either affected county filed with the clerk of the transferring county.

(Added by Stats. 1974, Ch. 1393.)



23234

A petition shall contain in substance the following:

(a) An accurate description of the proposed new boundary line as it will appear or exist if the existing boundary line is changed, altered and reformed.

(b) A statement that the proposed new boundary line does not pass through or divide the territory of any incorporated city.

(c) A statement of the area in square miles of the territory proposed to be transferred.

(d) A statement of the population which will remain in each of the counties affected.

(e) The name of the transferring and accepting counties.

(Added by Stats. 1974, Ch. 1393.)



23235

The petition shall be signed by qualified electors of either affected county equaling in number not less than 25 percent of the number of electors of each county registered within the county on the date of the last preceding gubernatorial election.

(Added by Stats. 1974, Ch. 1393.)



23236

When the territory to be transferred from one county to another is uninhabited, proceedings may also be initiated by a petition signed by the owners of not less than one-fourth of the land in the territory by area and by assessed value as shown in the last equalized assessment roll of the county in which the territory is situate. Such petitions shall comply with all other requirements of this article.

(Added by Stats. 1974, Ch. 1393.)



23237

Each elector, after signing a petition, shall add the name of the county in which the elector resides, the elector’s place of residence, giving a street and number or a designation sufficient to enable the place of residence to be readily ascertained, and the date the elector signed the petition.

(Added by Stats. 1974, Ch. 1393.)



23238

A petition may consist of a single instrument or several counterparts.

(Added by Stats. 1974, Ch. 1393.)



23239

A petition may designate not more than three persons as chief petitioners setting forth their names and mailing addresses.

(Added by Stats. 1974, Ch. 1393.)



23240

No petition shall be accepted for filing pursuant to this article unless the signatures thereon shall have been secured within six months of the date on which the first signature on the petition was affixed and such petition is submitted for filing as provided in Section 23241 within 60 days after the last signature is affixed. If the time between the date on which the last signature is affixed and the date on which the petition is submitted for filing exceeds 60 days, or, if any signature on the petition has been secured more than six months from the date on which the first signature was affixed, the petition shall be considered insufficient and shall be filed by the clerk as a public record without prejudice to the filing of a new petition.

(Added by Stats. 1974, Ch. 1393.)



23241

All petitions shall be filed with the clerk of the transferring county. All counterparts of a petition shall be filed at the same time.

(Added by Stats. 1974, Ch. 1393.)



23242

Within 30 days after the date of filing of a petition, the clerk of the transferring county shall examine the petition and determine whether it is signed by the requisite number of signers. When the clerk has completed the examination, the clerk shall certify the results of the examination.

(Added by Stats. 1974, Ch. 1393.)



23243

If the clerk certifies a petition to be insufficient the clerk shall give mailed notice thereof to each of the chief petitioners, if any, and file the petition as a public record without prejudice to the filing of a new petition.

(Added by Stats. 1974, Ch. 1393.)



23244

If the clerk certifies a petition to be sufficient, the clerk shall immediately transmit a copy of the certification to the board of supervisors of both affected counties and to each of the chief petitioners, if any.

(Added by Stats. 1974, Ch. 1393.)



23245

In certifying the sufficiency of a petition, the clerk shall compare the name of each person signing the petition with the registration records of the county in which the person signing the petition resides.

(Added by Stats. 1974, Ch. 1393.)



23246

A resolution to initiate proceedings for a county boundary change shall contain the information required for a petition by Section 23234.

(Added by Stats. 1974, Ch. 1393.)



23247

Upon receipt of the certification of a petition or a certified copy of a resolution, the board of the transferring county shall forthwith transmit a copy of the certification or a certified copy of the resolution to the Governor.

(Added by Stats. 1974, Ch. 1393.)



23248

Upon receipt of notice pursuant to Section 23247, the Governor shall create a County Boundary Review Commission to review the proposed county boundary change, and appoint five persons to be members of the commission. Of the five persons appointed to the commission, two shall reside within the territory to be transferred, two shall reside within the accepting county, and one shall not be a resident of either the territory to be transferred or of the accepting county.

(Added by Stats. 1974, Ch. 1393.)



23249

The commission shall determine:

(a) An equitable distribution, as between the transferring county and the accepting county, of the indebtedness of each affected county.

(b) The fiscal impact of the proposed boundary change in each affected county.

(c) The economic viability of each affected county if the proposed boundary change is effected.

(d) The final boundary lines between the two affected counties as they will exist if the proposed boundary change is effected.

(e) A procedure for the orderly and timely transition of services, functions, and responsibilities from the transferring county to the accepting county.

(f) The division of both affected counties into five supervisorial districts. The boundaries of the districts shall be established in a manner that results in a population in each district which is as equal as possible to the population in each other district within the county.

(g) The division of both affected counties into a convenient and necessary number of road and school districts, the territory of which shall be defined. To the extent possible, existing road and school districts located within the territory which is to be transferred shall be maintained.

(Amended by Stats. 2012, Ch. 470, Sec. 25. Effective January 1, 2013.)



23250

In determining the fiscal impact of the proposed boundary change and the economic viability of each affected county if the proposed boundary change is effected, the commission shall consider:

(a) The cost of providing services in both affected counties.

(b) Projected revenues available to each county.

(c) The effect of any projected reduction in revenue available to each county.

(Added by Stats. 1974, Ch. 1393.)



23251

Within 10 days after notice and acceptance of appointment of the last appointed member, the members of the commission shall meet at the principal administrative office of the transferring county and organize by electing from their number a chairman. They shall also appoint a secretary who shall not be a member of the commission. Thereafter the members of the commission may meet at such times and places as they select.

A majority of the commissioners shall constitute a quorum for purposes of transacting business and making the determinations required by this article.

(Added by Stats. 1974, Ch. 1393.)



23252

The commission shall conduct a public hearing to receive information regarding its determinations, and to hear any protests and objections to the proposed county boundary change. Notices of hearing shall be published pursuant to Section 6061 in a newspaper of general circulation in each affected county.

In addition:

(a) The commission shall cause written notice of the hearing to be given to each of the chief petitioners, if any.

(b) Where the territory proposed to be transferred is uninhabited, the commission shall cause written notice of the hearing to be mailed to each person to whom land within the territory proposed to be transferred is assessed in the last equalized county assessment roll available on the date the proceedings were initiated, at the address shown on the assessment roll or as known to the commission, and to any persons who have filed their name and address and the designation of the lands in which they have any interest, either legal or equitable, with the commission.

(c) In the event any land within the territory proposed to be transferred is tide or submerged land owned by the state, the commission shall also cause written notice of the hearing to be mailed to the State Lands Commission. Such notice shall be given not less than 45 days before the time fixed for hearing.

The notices referred to in subdivisions (a) and (b) shall be given not less than 20 days before the time fixed for hearing; provided, that the notice referred to in subdivision (b) need not be sent if the owner or owners of all of the territory to be transferred have petitioned for the county boundary change or filed their consent to the boundary change in writing with the commission.

(Added by Stats. 1974, Ch. 1393.)



23253

At any time prior to final adjournment of the hearing on protests, any owner of property within the uninhabited territory proposed to be transferred may file written protest against the boundary change. The protest shall state the name of the owner of the property affected and the street address or other description of the property sufficient to identify it on the last equalized assessment roll. A metes and bounds description shall not be required if the property can be otherwise described in a manner sufficient to identify it on the last equalized assessment roll. Protests may be made on behalf of the owner by an agent authorized in writing by the owner to act as agent with respect to such land, except that protest may be made on behalf of a private corporation which is an owner of property by any officer or employee of the corporation without written authorization by the corporation to act as agent or make such protest.

(Added by Stats. 1974, Ch. 1393.)



23254

On the date and at the time set for hearing, the commission shall hear and consider all protests made by owners of property within the uninhabited territory proposed to be transferred.

If the territory proposed to be transferred is uninhabited, the commission shall hear and pass upon all protests so made:

(a) If privately owned property and no publicly owned property is proposed to be transferred, further proceedings shall not be taken if protest is made by private owners of one-half of the value of the uninhabited territory proposed to be transferred. The value given such property for protest purposes shall be that shown on the last equalized assessment roll if the property is not exempt from taxation. If the property is exempt from taxation, its value for protest purposes shall be determined by the county assessor in the same amount as he would assess such property if it were not exempt from taxation.

(b) If privately owned property and publicly owned property are proposed to be transferred in the same proceeding, further proceedings shall not be taken if protest is made by public and private owners of one-half of the value of the uninhabited territory. The value given privately owned property shall be determined pursuant to subdivision (a) of this section. The value given publicly owned property for protest purposes shall be determined by the county assessor in the same manner as is provided in subdivision (a) of this section for privately owned property, exempt from taxation.

(c) The value for protest purposes to be given property held in joint tenancy or tenancy in common shall be determined by the commission in proportion to the proportionate interest of the protestant in such property.

(d) When property is subject to a written recorded agreement to buy, the purchaser under the agreement may protest and the seller may not even though he is shown as the owner on the last equalized assessment roll.

Determinations of the value of publicly owned property, or privately owned property exempt from taxation by the county assessor for protest purpose shall be obtained from the assessor by the protestant and submitted to the commission with the written protest.

(Added by Stats. 1974, Ch. 1393.)



23255

The commission shall determine at the hearing or within 30 days after the closing of the hearing whether or not a majority protest, of owners of property within uninhabited territory proposed to be transferred has been made. If it does not make a determination within such period, it shall be deemed to have made a determination on the 30th day that a majority protest has been made.

If there is a determination that a majority protest has been made, no further proceedings for the transfer of any of the same uninhabited territory shall be taken for one year after the date of the determination except upon the petition or consent of all property owners of the uninhabited territory proposed to be transferred.

(Added by Stats. 1974, Ch. 1393.)



23256

On the date and at the time fixed for hearing, the commission shall also hear and may grant or deny any request for exclusion filed pursuant to Sections 23256.5 and 23257.

(Added by Stats. 1974, Ch. 1393.)



23256.5

At any time prior to the final hearing on the proposed county boundary change, any owners of real property within the territory proposed to be transferred and contiguous to the boundary line thereof, may make a written request, filed with the commission, for exclusion of his property from the territory proposed to be transferred. Such a request shall contain sufficient information to identify the property for which the exclusion is sought.

(Added by Stats. 1974, Ch. 1393.)



23257

Written requests for exclusion of any territory within the territory proposed to be transferred and contiguous to the boundary line thereof may be filed with the commission by any registered elector of that territory. Such a request shall contain sufficient information to identify the territory for which the exclusion is sought.

(Added by Stats. 1974, Ch. 1393.)



23258

Boundary lines between counties may not be changed if as a result of such change: (a) a strip of untransferred territory less than 200 feet wide and more than 300 feet long is created; (b) a strip of untransferred territory consisting solely of a highway or portion thereof is created; or (c) the territory of any incorporated city is divided.

(Added by Stats. 1974, Ch. 1393.)



23259

The hearing of protests and requests for exclusion may be continued from time to time during the course of the commission’s determinations.

By citation or subpoena signed by its chairman and secretary, the commission may compel the attendance of such persons and the production of such books, papers and other documents before it as it deems necessary for the performance of its duties.

All officers and employees of either affected county shall cooperate with, perform any functions required by, and produce any books, records or other documents of such county requested by the commission and necessary for the performance of the commission’s functions.

(Added by Stats. 1974, Ch. 1393.)



23260

Except as otherwise provided in this article, the commission may, in determining a fair, just and equitable distribution of the indebtedness of the transferring county between that county and the accepting county, provide for:

(a) The levying or fixing and the collection in the accepting county of (1) special, extraordinary or additional taxes or assessments, or (2) special, extraordinary or additional service charges, rentals or rates, or (3) both.

(b) The imposition, exemption, transfer, division or apportionment, as between the transferring county, and the accepting county, of liability for payment of all or any part of principal, interest or any other amounts which shall become due on account of all or any part of any bonds, including revenue bonds outstanding or authorized at the time a petition is filed or resolution adopted, or other contracts or obligations, of the transferring county; and the levying or fixing and the collection in the accepting county of any (1) taxes or assessments, or (2) service charges, rentals or rates, or, (3) both, as may be necessary to provide for such payment.

In making its determinations, the commission shall ascertain the current indebtedness of both affected counties. It shall also ascertain (a) the total assessed value of all property located in both affected counties; and, (b) the assessed value of the territory to be transferred. The assessed values used by the commission shall be those shown on the last equalized assessment roll of both affected counties.

(Added by Stats. 1974, Ch. 1393.)



23261

The commission shall also identify and determine the location and value of all real and personal property owned by the transferring county located within the territory to be transferred. Any real and personal property identified by the commission pursuant to this section shall become property of the accepting county, should the boundary change be effected as provided in this article, upon settlement of the indebtedness in the manner specified by the commission.

(Added by Stats. 1974, Ch. 1393.)



23262

Except as provided by the commission, when the boundary change is effected the territory which is transferred shall be relieved of annual tax liability for the outstanding indebtedness of the transferring county in the year following the year in which the election on the question of the boundary change is held.

Territory remaining in the transferring county when the boundary change is effected shall be relieved of annual tax liability for any outstanding indebtedness of that county which the commission determines is to be assumed by the accepting county. Such relief shall become effective in the year following the year in which the election on the question of the boundary change is held.

Nothing in this section shall be construed as in any way limiting the power of a bondholder to enforce contractual rights or affecting the ultimate liability of territory of the transferring county, or of the accepting county for bonded indebtedness in case of default.

(Added by Stats. 1974, Ch. 1393.)



23263

Members of the commission shall receive as compensation a per diem not to exceed fifty dollars ($50) a day for every day they are actually employed together with their actual expenses incurred in performing their duties. If the boundary change is effected, all expenses of the commission, together with the reasonable costs of stationery, postage, and incidental expenses shall be borne by the accepting county or by both affected counties, in equal shares, if the boundary change is not effected.

(Added by Stats. 1974, Ch. 1393.)



23264

The commission shall adopt a resolution making its determinations and transmit its report in writing within 180 days of the date of notice and acceptance of appointment of the last appointed member of the commission, to the board of supervisors of both affected counties and shall be signed and attested to by all five members of the commission.

The determinations of the commission shall become the terms and conditions for boundary change and as such shall be final and binding on both affected counties should the proposed boundary change be legally effected as provided in this article.

At any time not later than 30 days after receipt of the commission’s report, if the territory proposed to be transferred is inhabited or if it is uninhabited and there is no majority protest, the board of supervisors of both affected counties shall adopt a resolution approving or disapproving the proposed boundary change.

(Added by Stats. 1974, Ch. 1393.)



23265

If either board disapproves the proposed boundary change, no further proceedings shall be taken for that boundary change and no new proceedings for substantially the same boundary change may be initiated within one year after the date of such disapproval, provided both boards may waive or shorten such time limitations if they find the same to be in the public interest.

(Added by Stats. 1974, Ch. 1393.)



23266

If the territory proposed to be transferred is uninhabited, no majority protest has been made and the boards of both affected counties approve the proposed boundary change, the proposed boundary change shall be deemed effected pursuant to the general laws of this state from the date of filing of a copy of the resolutions of both boards approving the proposed boundary change with the Secretary of State, and the boards shall also state the effective date or dates upon which the various service responsibilities and functions for the transferred uninhabited territory shall be transferred according to the terms of subdivision (b) of Section 23281.

(Added by Stats. 1974, Ch. 1393.)



23267

If the proposed territory to be transferred is inhabited and the boards of both affected counties have approved the boundary change, the board of the transferring county shall, not later than 30 days after receiving the commission’s determinations, order and give proclamation and notice of an election to be held in the territory proposed to be transferred, on the next established election date in the transferring county not less than 74 days after receipt of the commission’s determinations, for the purpose of determining whether the county boundary shall be changed.

(Added by Stats. 1974, Ch. 1393.)



23268

The proclamation and notice of election shall be published at least once a week for three weeks commencing not less than 70 days prior to the date of the election in a newspaper of general circulation in the territory proposed to be transferred. If there is no newspaper of general circulation within the territory proposed to be transferred, the proclamation and notice of election shall be posted not less than 70 days prior to the date of the election in at least three conspicuous places within the territory proposed to be transferred.

(Added by Stats. 1974, Ch. 1393.)



23269

The notice of election shall contain the following:

(a) A statement of the proposition to be voted on and a description of the county boundaries as they will exist if the proposal is adopted.

(b) An invitation to any qualified elector entitled to vote on the proposition, or any bona fide association of citizens, to submit and file, with the clerk of the transferring county for printing and distribution in the ballot pamphlet, not later than 54 days prior to the date of the election, an argument for or an argument against the proposed county boundary change.

(c) The date of the election.

(d) A statement that only one argument for and one argument against shall be selected and printed in the ballot pamphlet.

(e) A statement that arguments shall not exceed 500 words in length and shall be accompanied by not more than three signatures.

(Added by Stats. 1974, Ch. 1393.)



23270

All qualified electors of the territory proposed to be transferred who have been registered electors of the county 30 days prior to the date of the election are entitled to vote at the election. Registration and transfers of registration shall be made and shall close in the manner and at the times provided by law for registration and transfers of registration for a general election in the state.

(Added by Stats. 1974, Ch. 1393.)



23271

Ballots at the election shall contain the words “For the transfer of (description of territory) to (name of county accepting transferred territory) Yes,” and “For the transfer of (description of territory) to (name of county accepting transferred territory) No.” Each voter shall stamp a cross (+) opposite the words “Yes,” or “No.”

(Added by Stats. 1974, Ch. 1393.)



23272

The election shall be governed and controlled by the general election laws of the state so far as applicable, except as otherwise provided in this article.

(Added by Stats. 1974, Ch. 1393.)



23273

If more than one argument for or more than one argument against the proposed boundary change is filed with the clerk of the transferring county the clerk shall select one of the arguments for and one of the arguments against the proposed boundary change for printing and distribution to the electors.

In selecting arguments, the clerk shall give preference and priority in the order specified to arguments submitted by the following:

(a) The board of supervisors of either affected county, or any member or members of such board authorized by it.

(b) The city council of any city located within either affected county, or any member or members of such council authorized by it.

(c) Qualified electors or bona fide associations of citizens, or combinations of electors and associations.

(Added by Stats. 1974, Ch. 1393.)



23274

The elections official shall cause a ballot pamphlet concerning the proposed boundary change to be printed and mailed to each qualified elector in the territory proposed to be transferred.

The ballot pamphlet shall contain the following in the order prescribed:

(a) An impartial analysis of the proposed boundary change prepared by the commission.

(b) A summary of the commission’s report on fiscal impact and financial viability.

(c) A summary of the commission’s terms and conditions.

(d) The argument for boundary change.

(e) The argument against boundary change.

The elections official shall mail a ballot pamphlet to each qualified elector at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 40. Effective January 1, 1995.)



23275

The clerk shall also prepare and mail a sample ballot to the qualified electors of the territory proposed to be transferred. The sample ballot shall be mailed with and at the same time as the ballot pamphlet.

(Added by Stats. 1974, Ch. 1393.)



23276

The law relating to the preparation, printing, and distribution of sample ballots and primary elections does not apply to any election held pursuant to this article.

(Added by Stats. 1974, Ch. 1393.)



23277

Except as otherwise provided by this article, the election shall be conducted as other elections in the transferring county.

(Added by Stats. 1974, Ch. 1393.)



23278

The board of the transferring county shall appoint as election officers three representatives who reside in the affected county represented.

(Added by Stats. 1974, Ch. 1393.)



23279

Immediately on the closing of the polls the election officers shall:

(a) Canvass the ballots.

(b) Make up and certify the tally sheets of the ballots cast.

(c) Seal up the ballots.

(d) Attach a statement, signed by each election officer, to the tally sheets showing the number of votes cast and the number of votes cast for and against the proposition.

(e) Seal up the tally sheets.

(Added by Stats. 1974, Ch. 1393.)



23280

The clerk of the transferring county shall upon the completion of a canvass of the vote in the territory proposed to be transferred, forward to the board of the transferring county, a certified copy of the results of the canvass, giving the number of votes cast in the territory to be transferred for the proposition and the number of votes cast in the territory proposed to be transferred against the proposition.

(Added by Stats. 1974, Ch. 1393.)



23281

If upon a canvass of the total votes cast in the territory proposed to be transferred at the election, it appears that more than 50 percent of the total number of all votes cast within the territory proposed to be transferred are in favor of the proposed boundary change, the board of supervisors of the transferring county, by resolution, shall:

(a) Declare the results of the election and that the proposed county boundary change shall be deemed effected pursuant to the general laws of this state from the date of filing a copy of the resolution with the Secretary of State.

(b) State the effective date or dates upon which the various service responsibilities and functions for the transferred territory shall be transferred from the transferring county to the accepting county. Such date or dates shall be established in accordance with the terms and conditions established by the commission and in such a manner as to provide for the orderly and expeditious transition of responsibilities and functions but shall in no event exceed two fiscal years from the date on which the county boundary change shall be deemed legally effected as provided in subdivision (a).

(Added by Stats. 1974, Ch. 1393.)



23282

The board of supervisors of the county from which territory is transferred shall cause a copy of the resolution adopted pursuant to Section 23281 to be filed with the State Board of Equalization, the Secretary of State, and the board of supervisors of the county accepting the transferred territory.

(Added by Stats. 1974, Ch. 1393.)



23283

If upon a canvass of the total votes cast in the territory proposed to be transferred at the election, it appears that 50 percent or less, of the total number of all votes cast within the territory proposed to be transferred are in favor of the proposed boundary change, the board of supervisors of the county from which territory is proposed to be transferred, by resolution, shall declare the proposition concerning the proposed boundary change defeated. No further proceedings to effect substantially the same boundary change shall be initiated or taken for a period of one year after the date of the election.

(Added by Stats. 1974, Ch. 1393.)



23284

All costs of the election shall be borne by the county accepting transferred territory if the boundary change is effected. If the boundary change is not effected, the costs of the election shall be borne by both affected counties, on an equal basis.

(Added by Stats. 1974, Ch. 1393.)



23285

Whenever county boundaries are changed pursuant to this article, the board of supervisors of both affected counties shall cause to be filed before the following December 1, with the State Board of Equalization and with the assessors of both affected counties, a statement setting forth the legal description of the boundaries, as changed, together with a map or plat indicating those boundaries. The change of the boundaries shall not be effective for purposes of assessment or taxation unless the statement, together with the map or plat required by this section, is filed with the county assessors and with the State Board of Equalization on or before December 1 of the year immediately preceding the year in which the assessments or taxes are to be levied.

(Amended by Stats. 2000, Ch. 506, Sec. 18. Effective January 1, 2001.)



23286

When a county boundary is changed, all taxes levied before the boundary change was effected shall be collected by the officers of and belong to the county in which the territory was situated before the boundary change.

(Added by Stats. 1974, Ch. 1393.)



23287

The transferring county shall continue to provide necessary services from the date the county boundaries are changed until service responsibilities and functions are transferred to the accepting county, according to the provisions of the resolution adopted pursuant to Section 23281.

(Added by Stats. 1974, Ch. 1393.)



23288

Notwithstanding any other provision of law, no special district, which is organized within either affected county and governed by the board of supervisors thereof, shall have its territory divided or in any other way have its organization changed as the result of a county boundary change except as to proceedings taken pursuant to law subsequent to the boundary change becoming effective.

(Added by Stats. 1974, Ch. 1393.)



23289

After the county boundary change is effected, the officers of the accepting county shall proceed to complete all proceedings necessary for the assessment or collection of the state and county taxes for the current year, in connection with all the property in the transferred territory, and, subject to Section 23286, all acts and steps taken, by the officers of the transferring county prior to the date when the boundary change was effected shall be deemed performed by the officers of the accepting county for the benefit of that county.

(Added by Stats. 1974, Ch. 1393.)



23290

The officers of the transferring county shall immediately execute and deliver to the board of supervisors of the accepting county, copies of all assessments or other proceedings relative to the assessment and collection of the current state and county taxes on property within the transferred territory. The copies shall be filed with the respective officers of the accepting county who would have their custody if the proceedings had been originally had in that county and shall be deemed originals. All proceedings recited in such copies shall be deemed original proceedings in the accepting county and have the same effect as if the proceedings had been had at the proper time and in the proper manner by the respective officials of that county. The officials of the accepting county shall proceed with the assessment and collection of the taxes as if the proceedings originally had in the transferring county had been originally had in the accepting county.

(Added by Stats. 1974, Ch. 1393.)



23291

The county superintendent of schools of the transferring county shall furnish the county superintendent of schools of the accepting county with a certified copy of the last school census of the different school districts in the territory which is transferred, and the superintendent of the transferring county shall draw a warrant on the treasurer of the transferring county in favor of the treasurer of the accepting county for all the money that is or may be due from the transferring county by any apportionment or otherwise to the different school districts embraced in the accepting county.

(Added by Stats. 1974, Ch. 1393.)



23292

The auditor of the transferring county shall draw a warrant on the treasurer of that county in favor of the treasurer of the accepting county for all money that is or may be due from the transferring county by apportionment or otherwise to the different road and supervisorial or district funds in the territory which is transferred. The amounts shall be properly credited in both counties.

(Added by Stats. 1974, Ch. 1393.)



23293

The treasurer of the transferring county shall immediately cause to be transferred to the county treasurer of the accepting county all money standing to the credit of or belonging to any road or school district, the territory comprising which is included within the boundaries of the territory which is transferred.

(Added by Stats. 1974, Ch. 1393.)



23294

Where the county accepting territory is located in a different district court of appeals district than the transferring county, the district court of appeals district which includes the transferring county shall retain jurisdiction in all cases pending in a session of such court, within the boundaries of the transferred territory immediately prior to its transfer.

(Added by Stats. 1974, Ch. 1393.)



23295

On and after the date the boundary change is effected, the superior court in the transferring county shall retain jurisdiction in all cases pending in a session of such court which is located within the boundaries of the territory which is transferred immediately prior to its transfer.

(Added by Stats. 1974, Ch. 1393.)



23296

Any action to determine the validity of any change, alteration, or reformation to the boundaries of a county pursuant to this article shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2010, Ch. 699, Sec. 4.3. Effective January 1, 2011.)









CHAPTER 3 - Creation of New Counties

ARTICLE 1 - General Provisions

23300

New counties may be formed and created from portions of one or more existing counties solely pursuant to the provisions of this chapter.

(Repealed and added by Stats. 1974, Ch. 1392.)



23301

As used in this chapter:

(a) “Affected county” means each county from which territory is proposed to be transferred to create a new county.

(b) “Approved county” means the territory to be included in a new county after the registered voters in the affected county or counties have approved the creation of such a new county at a primary election, pursuant to Article 4 (commencing with Section 23350), but before an election is held for purposes of determining the location of the county seat and the selection of county officers for such new county, pursuant to Article 4.5 (commencing with Section 23374.1).

(c) “Clerk” means the clerk of a county board of supervisors. Where the office of clerk of the board is separate from the office of registrar of voters, “clerk” means the registrar of voters with respect to all duties pertaining to the conduct of elections and the certification of petitions and clerk of the board with respect to all other duties specified in this chapter.

(d) “Commission” means the County Formation Review Commission.

(e) “Indebtedness” means the net obligations of a county arising from contract or through the operation of law, other than short-term operational expenses, but including and not limited to obligations arising under general obligation bonds, leases, joint powers agreements, and similar obligations or contracts entered into by the county prior to the date on which a petition is filed. Net obligation shall be deemed to mean the gross obligation outstanding after deduction of offsetting revenues, other than tax revenues.

(f) “Principal county” means the county from which it is proposed that territory with the greatest proportion of assessed value, as shown on the last equalized assessment roll, relative to the total amount of taxable property within the boundaries of a proposed county, is to be transferred to create, in part, that proposed county.

(g) “Contiguous” means territory which adjoins the boundary line of the proposed county.

(Amended by Stats. 1985, Ch. 702, Sec. 3.)



23302

Any action to determine the validity of the formation of a county pursuant to this chapter shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2010, Ch. 699, Sec. 4.5. Effective January 1, 2011.)



23306

A proposed county shall not be created if:

(a) The population of any affected county shall be reduced to less than 20,000.

(b) The population of the proposed county shall be less than 10,000.

(c) The area of any affected county will be reduced to less than 1,200 square miles.

The most recent federal decennial census shall be used for purposes of determining population.

(Repealed and added by Stats. 1974, Ch. 1392.)



23306.5

Notwithstanding the provisions of subdivision (c) of Section 23306, a county may be created from the territory of Nevada County provided that the territory which is proposed to be transferred from such county does not exceed 25 percent of the total territory of such county.

(Added by Stats. 1976, Ch. 1143.)



23309

No boundary line of a proposed county shall pass through or divide the territory of any incorporated city.

(Added by Stats. 1974, Ch. 1392.)



23310

Proceedings under this chapter shall not be subject to the provisions of Chapter 6.6 (commencing with Section 54773) of Part 1 of Division 2 of Title 5, relating to local agency formation commissions.

(Added by Stats. 1974, Ch. 1392.)






ARTICLE 2 - Initiation of Proceedings

23320

Proceedings for the creation of a proposed county shall be initiated by petition. Any such petition shall contain the following:

(a) An accurate description of the boundaries of the proposed county.

(b) A statement that such boundaries do not pass through or divide the territory of any incorporated city other than a city with a population greater than that of the proposed new county.

(c) A statement of the population of the proposed county, as near as may be determined.

(d) A statement of the population which will remain in the affected county or counties if the territory of the proposed county is detached therefrom, as near as may be determined.

(e) A statement of the area in square miles which will remain in the affected county or counties if the territory of the proposed county is detached therefrom.

(f) The name of the proposed county.

(g) The name of the affected county or counties.

(h) A request that proceedings for creation of the proposed county be initiated.

(Amended by Stats. 1977, Ch. 1175.)



23321

(a) Where the population of the proposed county is less than 5 percent of the total population of the affected counties, a petition initiating proceedings shall be signed by qualified electors residing within the territory of the proposed county as described in the petition equaling in number not less than 25 percent of the number of electors of the territory of the proposed county registered within the territory on the date of the last preceding gubernatorial election and by not less than 10 percent of the electors registered within the balance of the affected counties on the date of the last preceding gubernatorial election.

(b) Where the population of the proposed county is 5 percent or more of the total population of the affected counties, a petition initiating proceedings shall be signed by qualified electors residing within the territory of the proposed county as described in the petition equaling in number not less than 25 percent of the number of electors of the territory of the proposed county registered within the territory on the date of the last preceding gubernatorial election.

Each elector, after signing a petition, shall add the name of the county in which the elector resides, the elector’s place of residence, giving a street and number or a designation sufficient to enable the place of residence to be readily ascertained, and the date the elector signed the petition.

(Amended by Stats. 1977, Ch. 1175.)



23322

A petition may consist of a single instrument or several counterparts.

(Repealed and added by Stats. 1974, Ch. 1392.)



23323

A petition may designate not more than three persons as chief petitioners setting forth their names and mailing addresses.

(Repealed and added by Stats. 1974, Ch. 1392.)



23324

(a) Before circulating any petition pursuant to this article, the proponents shall file with the clerk as provided in Section 23325, a notice of intention to do so. The notice shall be accompanied by a printed statement not exceeding 500 words in length, stating the objectives to be achieved by creating the new county. The notice shall also specify the date of a public hearing, which shall be set not less than 30 days nor more than 60 days after filing of the notice, to be held in an appropriate place, as determined by the clerk of the county from which the new county is to be formed or the clerk of the principal county, as the case may be, for purposes of discussing the placement of the boundaries of the proposed county.

(b) The notice of intention required pursuant to subdivision (a) shall be published by the clerk at least once in a newspaper of general circulation in each affected county. It shall also be posted by the clerk in such appropriate public places as determined by the clerk.

(c) The clerk shall also act as an impartial moderator of the public hearing required by this section.

(d) No petition shall be accepted for filing pursuant to this article unless the signatures thereon shall have been secured within six months of the date on which the first signature on the petition was affixed and such petition is submitted for filing as provided in Section 23325 within 60 days after the last signature is affixed. If the time between the date on which the last signature is affixed and the date on which the petition is submitted for filing exceeds 60 days, or, if any signature on the petition has been secured more than six months from the date on which the first signature was affixed, the petition shall be considered insufficient and shall be filed by the clerk as a public record without prejudice to the filing of a new petition.

(e) No petition shall be circulated pursuant to this article until 60 days after the filing of the notice of intention pursuant to this section.

(Amended by Stats. 1979, Ch. 370.)



23325

All petitions shall be filed with (a) the clerk of the county from which the new county is to be formed if it is to be formed from but one county, or (b) the clerk of the principal county if it is to be formed from portions of two or more counties. All counterparts of a petition shall be filed at the same time.

(Repealed and added by Stats. 1974, Ch. 1392.)



23326

Within 30 days after the date of filing of a petition, the clerk of the principal county shall examine the petition and determine whether it is signed by the requisite number of signers. When the clerk has completed his examination, he shall certify the results of his examination.

(Repealed and added by Stats. 1974, Ch. 1392.)



23327

If the clerk certifies a petition to be insufficient he shall give mailed notice thereof to each of the chief petitioners, if any, and file the petition as a public record without prejudice to the filing of a new petition.

(Added by Stats. 1974, Ch. 1392.)



23328

If the clerk certifies a petition to be sufficient, he shall immediately transmit a copy of his certification to the board of supervisors of each affected county and to each of the chief petitioners, if any.

(Added by Stats. 1974, Ch. 1392.)



23329

In certifying the sufficiency of a petition, the clerk shall compare the name of each person signing the petition with the registration records of the county in which the person signing the petition resides.

(Added by Stats. 1974, Ch. 1392.)



23330

Upon certification of a petition, the board of the principal county shall forthwith transmit a copy of the petition certification to the Governor.

(Added by Stats. 1974, Ch. 1392.)



23330.5

No person shall file a petition pursuant to this article within five years of the date of certification, pursuant to Section 23328, of a prior petition which included in its description of boundaries for the proposed county any territory which is the subject of the new petition. The provisions of this section shall not apply to any new petition where the population of any affected county exceeds 5,000,000; however, the provisions of Section 23373 shall be applicable to such a new petition.

(Added by Stats. 1979, Ch. 370.)






ARTICLE 3 - County Formation Review Commission

23331

Upon receipt of notice pursuant to Section 23330, the Governor shall create a County Formation Review Commission to review the proposed county creation, and appoint five persons to be members of the commission. Of the five persons appointed to the commission, two shall reside within the territory of the proposed county, two shall reside within the territory remaining in the affected county or counties should the proposed county be created; and one shall not be a resident of either the territory of the proposed county or the affected county or counties. The Governor shall appoint the members of the commission within 120 days following his receipt of the petition certification pursuant to Section 23330.

(Amended by Stats. 1975, Ch. 1247.)



23332

The commission shall determine all of the following:

(a) A fair, just, and equitable distribution, as between each affected county and the proposed county, of the indebtedness of each affected county.

(b) The fiscal impact of the proposed county creation on each affected county.

(c) The economic viability of the proposed county.

(d) The final boundaries of the proposed county, pursuant to Sections 23337, 23337.5, and 23338.

(e) A procedure for the orderly and timely transition of service functions and responsibilities from the affected county or counties to the proposed county.

(f) The division of the proposed county into five supervisorial districts. The boundaries of the districts shall be established in a manner which results in a population in each district which is as equal as possible to the population in each of the other districts within the county.

(g) The division of the proposed county into a convenient and necessary number of road and school districts, the territory of which shall be defined. To the extent possible, existing road and school districts located within the territory of the proposed county shall be maintained.

(h) Which county offices shall be filled by election at the subsequent election of officials for an approved county conducted pursuant to Article 4.5 (commencing with Section 23374.1), and which of the offices shall be filled by appointments made by the board of supervisors of the approved county. At a minimum, the county offices to be filled by election shall be those which by law, are required to be filled by election.

(i) That the boundaries of the proposed county do not create a territory completely surrounded by any affected county.

(j) The location of the county seat of the proposed county.

(k) The appropriations limit for the proposed county in accordance with Section 4 of Article XIII B of the California Constitution.

The commission shall not be required to make any other determinations.

(Amended by Stats. 2012, Ch. 470, Sec. 26. Effective January 1, 2013.)



23333

In determining the fiscal impact of the creation of the proposed county on the affected county or counties and the economic viability of the proposed county, the commission shall consider:

(a) The cost of providing services in the proposed county and in each affected county.

(b) Projected revenues available to the proposed county and each affected county.

(Amended by Stats. 1979, Ch. 370.)



23334

Except as otherwise provided in this article, the commission may, in determining a fair, just and equitable distribution of the indebtedness of each affected county, as between each affected county and the proposed county, provide for one or more of the following:

(a) The payment of a fixed or determinable amount of money by the proposed county either as a lump sum or in installments, for the acquisition, transfer, use or right of use of any part of the property, real or personal, owned by an affected county at the time a petition was filed pursuant to Section 23325.

(b) The levying or fixing and the collection in the proposed county of (1) special, extraordinary or additional taxes or assessments, or (2) special, extraordinary or additional service charges, rentals or rates, or (3) both; or the issuance and sale of bonds for purposes of providing for any payment required pursuant to subdivision (a) of this section.

(c) The imposition, exemption, transfer, division or apportionment, as between any affected county and the proposed county, of liability for payment of all or any part of principal, interest or any other amounts which shall become due on account of all or any part of any bonds, including revenue bonds, of an affected county which are outstanding or authorized, at the time a petition is filed pursuant to Section 23325, or other contracts or obligations of an affected county; and the levying or fixing and the collection in the proposed county of any (1) taxes or assessments, or (2) service charges, rentals or rates, or, (3) both, as may be necessary to provide for such payment.

In making its determinations, the commission shall ascertain the current indebtedness of each affected county. It shall also ascertain (a) the total assessed value of all property located in each affected county; and (b) the assessed value of the territory of the proposed county. The assessed values used by the commission shall be those shown on the last equalized assessment roll of each affected county.

The commission shall also identify and determine the location and value of all real and personal property owned by each county and located within the boundaries of the proposed county. Any real and personal property identified by the commission pursuant to this section shall become property of the proposed county, should it be established as provided in this chapter, upon settlement of the indebtedness in the manner specified by the commission.

(d) For purposes of this section, the unfunded liability of a county retirement system shall be deemed an indebtedness.

(Amended by Stats. 1979, Ch. 370.)



23335

Within 10 days after notice and acceptance of their appointment, the members of the commission shall meet at the principal administrative office of the principal county and organize by electing from their number a chairman. They shall also appoint a secretary who shall not be a member of the commission. Thereafter the members of the commission may meet at such times and places as they select.

A majority of the commissioners shall constitute a quorum for purposes of transacting business and making the “determinations” required pursuant to this article.

(Added by Stats. 1974, Ch. 1392.)



23336

The commission shall hear any protests and objections to and any support for the creation of the proposed county. Notices of the hearing shall be given pursuant to Section 6061 in a newspaper of general circulation published in each affected county. In addition, the board shall cause mailed notice of the hearing to be given to each of the chief petitioners, if any, at least two weeks prior to the date of hearing.

(Amended by Stats. 1979, Ch. 370.)



23337

On the date and at the time fixed for hearing, the commission shall hear all protests and objections to and all support for the creation of the proposed county, and may grant or deny any requests for exclusion from, or inclusion in, the proposed county filed pursuant to Sections 23337.5 and 23338. The hearing may be continued from time to time during the course of the commission’s determinations.

(Amended by Stats. 1979, Ch. 370.)



23337.5

At any time prior to the final hearing on the creation of the new county, any owner of real property contiguous to the boundary line of the proposed county may make a written request, filed with the commission, for exclusion of such person’s property from, or inclusion of such person’s property in, the proposed county. Such a request shall contain sufficient information to identify the property for which the exclusion or inclusion is sought.

(Amended by Stats. 1979, Ch. 370.)



23338

Written requests for exclusion from, or inclusion in, the proposed county of any territory contiguous to the boundary of the proposed county may be filed with the commission by any registered elector of the territory. Such a request shall contain sufficient information to identify the territory for which the exclusion or inclusion is sought.

(Amended by Stats. 1979, Ch. 370.)



23339

By citation or subpoena signed by its chairman and secretary, the commission may compel the attendance of such persons and the production of such books, papers and other documents before it as it deems necessary for the performance of its duties.

(Added by Stats. 1974, Ch. 1392.)



23340

All officers and employees of any state agency, board, or commission and any affected county shall cooperate with, perform any functions required by, and produce any books, records or other documents requested by the commission and necessary for the performance of the commission’s functions.

(Amended by Stats. 1985, Ch. 702, Sec. 5.)



23340.5

Anything in a county or city and county charter to the contrary notwithstanding, the commission, in lieu of using the county counsel of the affected county, may appoint a counsel and fix and order paid such counsel’s compensation to provide legal assistance to the commission in the performance of any functions requested by the commission and necessary for the performance of its duties.

(Added by Stats. 1978, Ch. 465.)



23341

The commission shall adopt a resolution making its determination and transmit its report in writing to the board of supervisors of each affected county, within 180 days of the date of notice and acceptance by the last appointed member and shall be signed and attested to by all the members of the commission. The commission may be granted up to 180 additional days to comply with the provisions of this section, upon a majority vote of the commission and the approval of the Governor.

(Amended by Stats. 1975, Ch. 1247.)



23342

The determinations of the commission shall become the terms and conditions for creation of the proposed county. Further, the commission may impose additional terms and conditions as it deems necessary to ensure an efficient and effective transition. All terms and conditions shall be final and binding in each affected county and the proposed county should the proposed county be legally established as provided in this chapter.

(Amended by Stats. 1985, Ch. 702, Sec. 6.)



23343

Members of the commission shall receive as compensation a per diem not to exceed fifty dollars ($50) a day for every day they are actually employed together with their actual expenses incurred in performing their duties. If the proposed county is created, all expenses of the commission, together with the reasonable costs of stationery, postage, and incidental expenses shall be borne by the new county, or, if the proposed county is not created, by each affected county, in equal shares.

(Repealed and added by Stats. 1974, Ch. 1392.)



23344

(a) The commission may borrow those moneys as may be necessary to meet its expenses until the costs of the commission have been determined pursuant to Section 23343.

(b) As an alternative to the procedure authorized by subdivision (a), the Controller, upon appropriation by the Legislature from the General Fund, shall loan those moneys as the commission shall determine necessary to meet its expenses until the costs have been determined pursuant to Section 23343. The loan shall be at an interest rate equal to that of the Pooled Money Investment Fund at the time the loan is made.

(c) Loans made pursuant to this section may not exceed a total of four hundred thousand dollars ($400,000) for each commission, and shall be repaid within one year of the date on which the issue of county formation was voted on by the people.

(d)  Any repayments on loans made pursuant to this section, including interest, received by the Controller shall be deposited in the General Fund.

(e) If the loans made pursuant to this section are not repaid, the Controller is authorized to reduce the moneys allocated to the county to which the loan was made by an amount equal to the amount that is owed to the state. This reduction shall be made from the subventions made pursuant to Sections 16100 and 16120.

(Amended by Stats. 2004, Ch. 227, Sec. 53. Effective August 16, 2004.)






ARTICLE 4 - Election on Creation of the Proposed County

23350

Upon receiving the commission’s determinations, the board of supervisors of each affected county shall order and give proclamation and notice of an election to be held in each affected county on the same specified day which shall be the next statewide primary or general election date not less than 74 days after receipt of the commission’s determinations, for the purpose of determining whether the proposed county shall be created. However, the election may be consolidated with the next statewide primary or general election.

(Amended by Stats. 1985, Ch. 702, Sec. 7.)



23351

The proclamation and notice of election provided for pursuant to this article shall be published at least once a week for three weeks commencing not less than 70 days prior to the date of the election in a newspaper of general circulation in each affected county.

(Amended by Stats. 1979, Ch. 370. Note: This text was suspended from June 21, 1984, until Jan. 1, 1985, during operation of the temporary amendment by Stats. 1984, Ch. 226.)



23352

If the election for the purpose of determining whether the proposed county shall be created results in the county being created, an election for purposes of determining the location of the county seat and the selection of county officers shall be held in the approved county at the next statewide primary or general election date, as provided in Article 4.5 (commencing with Section 23374. 1).

(Amended by Stats. 1985, Ch. 702, Sec. 8.)



23353

The notice of election shall:

(a) State distinctly the propositions to be submitted.

(b) State the names of the affected county or counties.

(c) State the date of the election.

(d) Designate the election precincts and places at which the polls will be open as established by the board of each affected county.

(e) Instruct the voters as to the methods and procedures of voting in the election.

(f) Request the submission of written arguments for and written arguments against the creation of the proposed county.

(g) Include a statement that the board of supervisors of an affected county or any member or members of such board authorized by the board, any city council of a city within an affected county or any member or members of such council authorized by the council, any qualified elector entitled to vote at the election, any bona fide association of citizens, or any combination of qualified electors and associations may submit and file written arguments with the elections official of the principal county for printing and distribution in the ballot pamphlet, in accordance with Section 9163 of the Elections Code.

(h) Include a statement that only one argument for and one argument against shall be selected and printed in the ballot.

(i) Include a statement that arguments shall not exceed 500 words in length and shall be accompanied by at least one and not more than three signatures.

(j) Include a description of the boundaries of the proposed county.

(Amended by Stats. 1994, Ch. 923, Sec. 41. Effective January 1, 1995.)



23354

All qualified electors of each affected county who have been voters of the county 29 days prior to the date of the election are entitled to vote at the election. Registration and transfers of registration shall be made and shall close in the manner and at the times provided by law for registration and transfers of registration for a primary election in the state.

(Amended by Stats. 1981, Ch. 1114, Sec. 24.)



23355

Ballots at the election shall contain the statement:

“Shall the new County of (insert the name of the proposed county) be formed?”

Opposite the question, and to its right, the words “Yes” and “No” shall be printed on separate lines, with voting squares. If a voter stamps a cross (+) in the voting square after the printed word “Yes,” his or her vote shall be counted in favor of the adoption. If he or she stamps a cross (+) in the voting square after the printed word “No,” his or her vote shall be counted against the adoption.

(Amended by Stats. 1985, Ch. 702, Sec. 9.)



23357

The election shall be governed and controlled by the general election laws of the state so far as applicable, except as otherwise provided in this article.

(Added by Stats. 1974, Ch. 1392.)



23358

If more than one argument for or more than one argument against creation of the proposed county is filed with the clerk of the principal county the clerk shall select one of the arguments for and one of the arguments against creation of the proposed county for printing and distribution to the electors.

In selecting arguments, the clerk shall give preference and priority in the order specified to arguments submitted by the following:

(a) The board of supervisors of an affected county, or any member or members of the board authorized by it.

(b) The city council of any city located within an affected county, or any member or members of the council authorized by it.

(c) Qualified electors or bona fide associations of citizens, or combinations of electors and associations.

(Amended by Stats. 1986, Ch. 248, Sec. 82.)



23359

The elections official shall cause a ballot pamphlet concerning the proposed county formation to be printed and mailed to each qualified elector of each affected county.

The ballot pamphlet shall contain the following in the order prescribed:

(a) An impartial analysis of the creation of the proposed county prepared by the commission.

(b) A summary of the commission’s report on fiscal impact and financial viability.

(c) A summary of the commission’s terms and conditions.

(d) The argument for creation of the proposed county.

(e) The argument against creation of the proposed county.

The elections official shall mail a ballot pamphlet to each qualified elector at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 42. Effective January 1, 1995.)



23360

The clerk shall also prepare and mail to the qualified electors of each affected county a sample ballot. The sample ballot shall be mailed with and at the same time as the ballot pamphlet.

(Repealed and added by Stats. 1974, Ch. 1392.)



23361

The law relating to the preparation, printing, and distribution of sample ballots and primary elections does not apply to any election held pursuant to this article.

(Repealed and added by Stats. 1974, Ch. 1392.)



23362

Except as otherwise provided by this article, the election shall be conducted as other elections in the principal county.

(Added by Stats. 1974, Ch. 1392.)



23363

The board of each affected county shall appoint as election officers three representatives who reside in the affected county represented and in the boundaries of the proposed new county, and each board shall pay its representatives.

(Amended by Stats. 1979, Ch. 370.)



23364

If necessary for the purposes of the election, the board of each affected county shall change the boundaries of the election precincts in its county to make them conform to the boundaries of the proposed county. The boundary lines of any precinct shall not extend beyond the boundary lines of the existing county in which it is located.

(Added by Stats. 1974, Ch. 1392.)



23365

The elections official of the principal county shall furnish to the officers of each precinct the supplies and equipment as provided for in Sections 14105 and 14110 of the Elections Code. The elections official of each other affected county from which territory is proposed to be taken for the proposed county shall provide to the officers of each precinct the indexes of registration for the precincts of the proposed county within their respective county. In addition, the elections official may, with the approval of the board of supervisors, furnish the original books of affidavits of registration or other material necessary to verify signatures.

(Amended by Stats. 1994, Ch. 923, Sec. 43. Effective January 1, 1995.)



23367

Immediately on the closing of the polls the election officers shall, in connection with the affected county they represent:

(a) Canvass the ballots.

(b) Make up and certify the tally sheets of the ballots cast.

(c) Seal up the ballots.

(d) Attach a statement, signed by each election officer, to the tally sheets showing the number of votes cast and the number of votes cast for and against each of the propositions submitted to the electors.

(e) Seal up the tally sheets.

(Added by Stats. 1974, Ch. 1392.)



23368

The clerk of each affected county shall, upon the completion of a canvass of the vote, in the county the clerk represents, forward to the board of that county a certified copy of the results of the canvass, giving the number of votes cast in that affected county for the proposition submitted to the electors and the number of votes cast in that affected county against the proposition submitted to the electors.

(Amended by Stats. 1979, Ch. 370.)



23369

If upon a canvass of the total votes cast in all the affected counties at the election, it appears that within each affected county more than 50 percent of the total number of all votes cast in the affected county, and more than 50 percent of the total number of all votes cast in the proposed county, are in favor of creation of the proposed county, the board of supervisors of the principal county, by resolution, shall:

(a) Declare the results of the election and that the proposed county shall not be deemed created until the election of its officers at the next statewide primary or general election, as provided in Article 4.5 (commencing with Section 23374.1). At the time that the officers of the county are elected and qualified, the proposed county is deemed created, and it shall be responsible for and discharge all the duties, powers, and functions of a county as required by law, except as provided in this chapter.

(b) State the effective date or dates upon which the various service responsibilities and functions for the proposed county shall be transferred from each affected county to the proposed county. The date or dates shall be established in accordance with the terms and conditions established by the commission and in a manner to provide for the orderly and expeditious transition of responsibilities and functions, but shall in no event exceed two fiscal years from the date on which the proposed county shall be deemed legally created as provided in subdivision (a).

(Amended by Stats. 1985, Ch. 702, Sec. 10.)



23372

The board of supervisors of the principal county shall cause a copy of the resolution adopted pursuant to Section 23369 to be filed with the State Board of Equalization, the Secretary of State, and the board of supervisors of each affected county.

(Added by Stats. 1974, Ch. 1392.)



23373

If upon a canvass of the votes cast at the election, it appears that the votes cast for creation of the proposed county are 50 percent or less, of the total number of votes cast within each and every affected county, or 50 percent or less of the total number of votes cast within the proposed county, the board of supervisors of the principal county shall, by resolution, declare creation of the proposed county defeated and no further proceedings for creation of a county with substantially the same territory as the proposed county shall be initiated for a period of one year after the date of the election, except as otherwise provided in Section 23330.5.

(Amended by Stats. 1979, Ch. 370.)



23374

All costs of an election shall be paid by the principal county, if the creation of the proposed county is defeated, or by the proposed county if it is created pursuant to this chapter.

(Added by Stats. 1974, Ch. 1392.)






ARTICLE 4.5 - Election to Select County Officers and Location of County Seat in the Approved County

23374.1

If the election for the purpose of determining whether the proposed county shall be created results in the county’s creation being approved, an election for purposes of determining the location of the county seat and the selection of county officers shall be held in the approved county at the next statewide primary or general election date. The board of supervisors of each affected county shall order and give proclamation and notice of the election. The election may be consolidated with the statewide primary or general election.

(Amended by Stats. 1985, Ch. 702, Sec. 11.)



23374.2

The proclamation and notice of election provided for pursuant to this article shall be published at least once a week for three weeks commencing not less than 70 days prior to the date of the election in a newspaper of general circulation in the approved county.

(Added by Stats. 1979, Ch. 370.)



23374.3

The content of the notice of election for the election to select the county officers for the approved county and the location of the county seat in the approved county shall be determined by the board of supervisors of the principal county. The notice of election shall include a statement that any city council in a city within the approved county or any member or members of the council authorized by the council, any qualified elector entitled to vote at the election, any bona fide association of citizens, or any combination of qualified electors and associations may submit and file written arguments with the elections official of the principal county for printing and distribution in the ballot pamphlet, in accordance with Section 9163 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 44. Effective January 1, 1995.)



23374.4

All registered voters residing in the boundaries of the approved county, who have been registered voters of the approved county 29 days prior to the election provided for in this article are entitled to vote in such election. Registration and transfers of registration shall be made and shall close in the manner and at the times provided by law for registration and transfers of registration for a general election in the state.

(Amended by Stats. 1981, Ch. 1114, Sec. 26.)



23374.5

Ballots at the election provided for in this article shall contain the statement:

“For (name of county seat as determined by commission)” as county seat

Opposite the statement, and to its right, the words “Yes” and “No” shall be printed on separate lines, with voting squares. If a voter stamps a cross (+) in the voting square after the printed word “Yes,” his or her vote shall be counted in favor of the adoption. If he or she stamps a cross (+) in the voting square after the printed word “No,” his or her vote shall be counted against its adoption.

(Amended by Stats. 1981, Ch. 1114, Sec. 27.)



23374.6

Candidates for elective offices of the approved county shall file nomination papers at the same time and in the same manner as candidates for the governing body of general law counties.

(Added by Stats. 1979, Ch. 370.)



23374.7

The election shall be governed and controlled by the general election laws of the state so far as applicable, except as otherwise provided in this article.

(Added by Stats. 1979, Ch. 370.)



23374.8

The clerk of the principal county shall cause a ballot pamphlet concerning the election of county officers for the approved county and the location of the county seat in the approved county to be printed and mailed to each registered voter of the approved county.

The ballot pamphlet shall contain the following:

(a) The names of the persons to be voted for to fill the county offices designated by the commission.

(b) The argument for the location of the county seat in the approved county.

(c) The argument against the location of the county seat in the approved county.

(Added by Stats. 1979, Ch. 370.)



23374.9

The clerk shall also prepare and mail to the registered voters of the approved county a sample ballot. The sample ballot shall be mailed with and at the same time as the ballot pamphlet.

(Added by Stats. 1979, Ch. 370.)



23374.10

The law relating to the preparation, printing, and distribution of sample ballots and general elections does not apply to any election held pursuant to this article.

(Added by Stats. 1979, Ch. 370.)



23374.11

Except as otherwise provided by this article, the election shall be conducted as other elections in the principal county.

(Added by Stats. 1979, Ch. 370.)



23374.12

The election officers appointed pursuant to Section 23363 for purposes of the election held to determine whether the proposed county shall be created shall also act in such capacity for purposes of the election held to select county officers for the approved county and the location of the county seat in the approved county.

(Added by Stats. 1979, Ch. 370.)



23374.13

The elections official of the principal county shall furnish to the officers of each precinct in the approved county the supplies and equipment as provided for in Sections 14105 and 14110 of the Elections Code. The elections official of each other affected county shall provide to the officers of each precinct the indexes of registration for the precincts of the approved county within their respective county. In addition, the elections official may, with the approval of the board of supervisors, furnish the original books of affidavits of registration or other material necessary to verify signatures.

(Amended by Stats. 1994, Ch. 923, Sec. 45. Effective January 1, 1995.)



23374.14

Immediately on the closing of the polls, the election officers shall, in connection with the affected county they represent:

(a) Canvass the ballots.

(b) Make up and certify the tally sheets of the ballots cast.

(c) Seal up the ballots.

(d) Attach a statement, signed by each election officer, to the tally sheets showing the number of votes cast, the number of votes cast for each candidate and the numbers of votes cast for and against the proposed location of the county seat in the approved county.

(Added by Stats. 1979, Ch. 370.)



23374.15

The clerk of the principal county shall, upon the completion of a canvass of the vote, forward to the board of the principal county a certified copy of the results of the canvass, giving the number of votes cast for each candidate and the number of votes cast for and against the proposed location of the county seat in the approved county.

(Added by Stats. 1979, Ch. 370.)



23374.16

Upon receiving a certified copy of the results of the canvass, the board of supervisors of the principal county, by resolution, shall:

(a) Declare the results of the election on the county seat. If more than 50 percent of the total number of all votes cast within the approved new county are in favor of the county seat, such location shall be the county seat until removed in the manner provided by law. Where the proposed county seat is not affirmed by the voters, the board of supervisors of the approved county shall designate a temporary county seat until removed in the manner provided by law.

(b) Name the persons receiving the highest number of votes cast for the several offices to be filled at the general election and declare those persons duly elected to the respective offices and that they shall enter upon the duties of their offices upon election and qualification, and prescribe the amount of the bonds such elected officers shall provide upon taking office.

(Added by Stats. 1979, Ch. 370.)



23374.17

The clerk of the principal county shall immediately make out and deliver to each person elected a certificate of election, authenticated by his signature and the seal of the board of the principal county.

(Added by Stats. 1979, Ch. 370.)



23374.18

All the officers elected at the election shall hold their offices until the times provided by general law for the election and qualification of such officers, and until their successors are elected and qualified.

(Added by Stats. 1979, Ch. 370.)



23374.19

All costs of an election shall first be paid by the principal county. The new county shall then reimburse the principal county for all costs of the election held pursuant to this article.

(Added by Stats. 1979, Ch. 370.)






ARTICLE 5 - Transfers

23375

After the creation of the proposed county its officers shall proceed to complete all proceedings necessary for the assessment or collection of the state and county taxes for the current year, and all acts and steps theretofore taken by the officers of the affected county or counties prior to the creation of the proposed county shall be deemed performed by the officers of the proposed county for the benefit of the proposed county.

(Added by Stats. 1974, Ch. 1392.)



23376

The officers of each affected county shall immediately execute and deliver to the board of supervisors of the proposed county copies of all assessments or other proceedings relative to the assessment and collection of the current state and county taxes on property in the proposed county. The copies shall be filed with the respective officers of the proposed county who would have their custody if the proceedings had been originally had in the proposed county and shall be deemed originals. All proceedings recited in such copies shall be deemed original proceedings in the proposed county, and have the same effect as if the proceedings had been had at the proper time and in the proper manner by the respective officials of the proposed county. The officials of the proposed county shall proceed with the assessment and collection of the taxes as if the proceedings originally had in the affected county or counties had been originally had in the proposed county.

(Added by Stats. 1974, Ch. 1392.)



23377

The county superintendent of schools of each affected county shall furnish the county superintendent of schools of the proposed county with a certified copy of the last school census of the different school districts in the territory forming the proposed county, and shall draw his warrant on the treasurer of his county in favor of the treasurer of the proposed county, for all the money that is or may be due from his county by any apportionment or otherwise to the different school districts embraced in the proposed county.

(Added by Stats. 1974, Ch. 1392.)



23378

The auditor of each affected county shall draw his warrant on the treasurer of his county in favor of the treasurer of the proposed county for all money that is or may be due from his county by apportionment or otherwise to the different road and supervisorial or district funds in the territory forming the proposed county. The amounts shall be properly credited in both counties.

(Added by Stats. 1974, Ch. 1392.)



23379

The treasurer of each affected county shall immediately cause to be transferred to the county treasurer of the proposed county all money standing to the credit of or belonging to any road or school district, the territory comprising which is included within the boundaries of the proposed county. A compliance with the provisions of this section shall be a full and complete settlement of all debts which the proposed county has against the affected county or counties.

(Added by Stats. 1974, Ch. 1392.)



23380

Whenever in the formation of a proposed county, a road, supervisorial, or school district has been divided the board of each affected county shall by resolution direct its treasurer to transfer the proper proportionate amount of the money remaining in the fund of such district to the treasurer of the proposed county.

(Repealed and added by Stats. 1974, Ch. 1392.)



23381

The board of supervisors of any proposed county shall provide suitable books and have transcribed from the records of the affected county or counties all parts thereof relating to or affecting the title to or property situate in the proposed county. When transcribed and certified the records shall have the same force and effect as original records. Compensation for services shall be fixed and allowed by the board of the proposed county at not to exceed eight cents ($0.08) a folio for transcribing. The recorder of each affected county shall compare the books of transcripts and attach to each volume a certificate under his seal of office of the correctness of the records copied. For the service of comparing he may charge not to exceed two cents ($0.02) a folio, and for each certificate, not to exceed twenty-five cents ($0.25).

(Repealed and added by Stats. 1974, Ch. 1392.)



23382

All actions pending in the superior court of an affected county for the recovery of the possession of, quieting the title to, or for the enforcement of liens upon, real estate lying in the proposed county shall on motion of any party thereto be transferred to the superior court of the proposed county and deemed originally brought in the superior court of the proposed county. Any other action or special proceeding pending in the superior court of an affected county which might have been commenced in the proposed county if the proposed county had been in existence at the date of commencement, may in the discretion of the court in which it is pending and on motion of any party interested therein be transferred to the superior court of the proposed county.

(Repealed and added by Stats. 1974, Ch. 1392.)



23383

The affected county or counties shall continue to provide necessary services from the date of creation of the proposed county until service responsibilities and functions are transferred to the proposed county according to the provisions of the resolution of the board of supervisors of the principal county adopted pursuant to Section 23369. The proposed county shall contract with the affected county or counties for such purposes from the date of creation until actual transfer or the effective date or dates for transfer as provided in such resolution. The contract shall specify the amount or amounts to be paid by the proposed county to the affected county or counties for the performance of such services and functions. The proposed county may continue to contract with the affected county or counties for any services and functions subsequent to the date or dates specified in any resolution adopted pursuant to Section 23369.

(Repealed and added by Stats. 1974, Ch. 1392.)



23383.5

The maximum tax rate for the new county shall be established in accordance with Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 1974, Ch. 1392.)



23384

Except as provided by the commission, upon creation of the proposed county the territory located within the proposed county shall be relieved of annual tax liability for outstanding indebtedness of each affected county in the year next succeeding the election on creation of the proposed county when assessments or taxes are to be levied for payment of such indebtedness.

Territory remaining in the affected county or counties upon the creation of the proposed county shall be relieved of annual tax liability for any outstanding indebtedness of such affected county or counties which the commission determines is to be assumed by the proposed county. Such relief shall become effective in the year next succeeding the year in which the election on creation of the proposed county is held when assessments or taxes are to be levied for payment of such indebtedness.

Nothing in this section shall be construed as in any way limiting the power of a bondholder to enforce his contractual rights; and nothing in this section shall affect the ultimate liability of territory of the affected county or counties, or of the proposed county for bonded indebtedness of the affected county or counties, or of the proposed county for bonded indebtedness of the affected county or counties in case of default.

(Repealed and added by Stats. 1974, Ch. 1392.)



23385

When the proposed county is deemed created, all funds, records and the title to any property owned or held by, or in trust for any of the affected counties, or by their officers or boards in trust for public use, is vested in the proposed county, or its officers or boards.

(Repealed and added by Stats. 1974, Ch. 1392.)



23386

Except as otherwise provided in this chapter, creation of the proposed county does not affect any debts, demands, liabilities or obligations of any kind existing in favor of or against the affected county or counties. Creation of the proposed county does not affect any pending action or proceeding involving any such debt, demand, liability, or obligation, or any action or proceeding brought by or against any affected county prior to creation of the proposed county. All such proceedings shall be continued and concluded, by final judgment or otherwise, as if the proposed county had not been created.

(Repealed and added by Stats. 1974, Ch. 1392.)






ARTICLE 6 - Districts

23390

Notwithstanding any other provision of law, no special district, which is organized within the affected county or counties and governed by the board of supervisors thereof, shall have its territory divided or in any other way have its organization changed as the result of the establishment of the proposed county except by proceedings taken pursuant to law subsequent to the establishment of the proposed county.

(Repealed and added by Stats. 1974, Ch. 1392.)






ARTICLE 7 - Courts

23394

On and after the date of creation of the proposed county, the county shall be included in that district court of appeals district which included the largest portion of the proposed county, prior to its formation. The district court of appeals district which included any portion of the new county prior to its formation shall retain jurisdiction over all cases pending in a session of such court, within the boundaries of the proposed county immediately prior to its creation.

(Repealed and added by Stats. 1974, Ch. 1392.)



23395

In a proposed county there is one judge of the superior court who shall be selected as provided by law.

(Repealed and added by Stats. 1974, Ch. 1392.)



23396

The Trial Court Employment Protection and Governance Act (Chapter 7 (commencing with Section 71600) of Title 8) applies to the superior court and superior court employees in a proposed county, except that preference in appointment shall be given to those persons serving a session of the superior court located within the boundaries of the proposed county immediately prior to its creation.

(Amended by Stats. 2002, Ch. 784, Sec. 135. Effective January 1, 2003.)



23397

On and after the date of creation of the proposed county, the superior court in the affected county or counties shall retain jurisdiction in all cases pending in a session of such court which is located within the boundaries of the proposed county immediately prior to its creation.

(Repealed and added by Stats. 1974, Ch. 1392.)









CHAPTER 3.5 - Consolidation of Counties

ARTICLE 1 - General Provisions

23500

Two or more counties, each contiguous to the other, or to one of the others, may consolidate into one county pursuant to this chapter.

(Added by Stats. 1974, Ch. 1391.)



23501

As used in this chapter:

(a) “Affected county” means each county which is proposed to be part of a consolidated county or which is consolidated with one or more counties.

(b) “Principal county” means the county with the greatest proportion of assessed value, as shown on the last equalized assessment roll, to the total amount of taxable property in the county.

(c) “Clerk” means the clerk of the county board of supervisors. Where the office of clerk of the board of supervisors is separate from the office of registrar of voters, “clerk” means the registrar of voters with respect to all duties pertaining to the conduct of elections and the certification of petitions and clerk of the board of supervisors with respect to all other duties specified in this chapter.

(Added by Stats. 1974, Ch. 1391.)



23502

Proceedings under this chapter shall not be subject to the provisions of Chapter 6.6 (commencing with Section 54773) of Part 1 of Division 2 of Title 5, relating to local agency formation commissions.

(Added by Stats. 1974, Ch. 1391.)



23503

Any action to determine the validity of the consolidation of counties pursuant to this chapter shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2010, Ch. 699, Sec. 4.7. Effective January 1, 2011.)






ARTICLE 2 - Initiation of Proceedings

23510

Proceedings for the consolidation of two or more contiguous counties may be initiated by petition, or by resolution of the board of supervisors of each affected county filed with the board of supervisors of the principal county.

(Added by Stats. 1974, Ch. 1391.)



23511

A petition initiating proceedings shall be signed by qualified electors of each affected county equaling in number not less than 25 percent of the number of electors of each county registered within the county on the date of the last preceding gubernatorial election.

Each elector, after signing a petition, shall add the name of the county in which the elector resides, the elector’s place of residence, giving a street and number or a designation sufficient to enable the place of residence to be readily ascertained, and the date the elector signed the petition.

(Added by Stats. 1974, Ch. 1391.)



23512

A petition may consist of a single instrument or several counterparts.

(Added by Stats. 1974, Ch. 1391.)



23513

A petition may designate not more than three persons as chief petitioners setting forth their names and mailing addresses.

(Added by Stats. 1974, Ch. 1391.)



23514

No petition shall be accepted for filing pursuant to this article unless the signatures therein shall have been secured within six months of the date on which the first signature on the petition was affixed and such petition is submitted for filing as provided in Section 23515 within 60 days after the last signature is affixed. If the time between the date on which the last signature is affixed and the date on which the petition is submitted for filing exceeds 60 days, or, if any signature on the petition has been secured more than six months from the date on which the first signature was affixed, the petition shall be considered insufficient and shall be filed by the clerk as a public record without prejudice to the filing of a new petition.

(Added by Stats. 1974, Ch. 1391.)



23515

All petitions shall be filed with the clerk of the principal county. All counterparts of a petition shall be filed at the same time.

(Added by Stats. 1974, Ch. 1391.)



23516

Within 30 days after the date of filing of a petition, the clerk of the principal county shall examine the petition and determine whether it is signed by the requisite number of electors. When the clerk has completed the examination, the clerk shall certify the results of the examination.

(Added by Stats. 1974, Ch. 1391.)



23517

If the clerk certifies a petition to be insufficient the clerk shall give mailed notice thereof to each of the chief petitioners, if any, and file the petition as a public record without prejudice to the filing of a new petition.

(Added by Stats. 1974, Ch. 1391.)



23518

If the clerk certifies a petition to be sufficient, the clerk shall immediately transmit a copy of the certification to the board of supervisors of each county and to each of the chief petitioners, if any.

(Added by Stats. 1974, Ch. 1391.)



23519

In certifying the sufficiency of a petition, the clerk shall compare the name of each person signing the petition with the registration records of the county in which the person signing the petition resides.

(Added by Stats. 1974, Ch. 1391.)



23520

Upon receipt of the certification of a petition for county consolidation or the adoption of resolutions pursuant to Section 23510, the board of the principal county shall forthwith transmit to the Governor a copy of the certification or a certified copy of the resolutions.

(Added by Stats. 1974, Ch. 1391.)






ARTICLE 3 - County Consolidation Review Commission

23530

Upon receipt of notice pursuant to Section 23520, the Governor shall create a County Consolidation Review Commission to review the proposed county consolidation and appoint two residents of each affected county to be members of the commission and one member who shall not be a resident of any affected county.

(Added by Stats. 1974, Ch. 1391.)



23531

Within 10 days after notice of appointment and acceptance by the last appointed member, the members of the commission shall meet at the principal administrative office of the principal county and organize by electing from their number a chairman. They shall also appoint a secretary who shall not be a member of the commission. Thereafter the members of the commission may meet at such times and places as they select.

A majority of the commissioners shall constitute a quorum for purposes of transacting business and making the determinations required by this article.

The commission shall conduct a public hearing to receive information regarding its determinations, and to hear submissions of any interested persons and any protests and objections to the proposed county consolidation. Notices of the hearing shall be published pursuant to Section 6061 in a newspaper of general circulation in each affected county. In addition, the commission shall cause mailed notice of the hearing to be given to each of the chief petitioners, if any, at least two weeks prior to the date fixed for the hearing.

(Added by Stats. 1974, Ch. 1391.)



23532

The hearing may be continued from time to time during the course of the commission’s review.

(Added by Stats. 1974, Ch. 1391.)



23533

By citation or subpoena signed by its chairman and secretary, the commission may compel the attendance of such persons and the production of such books, papers and other documents before it as it deems necessary for the performance of its duties.

(Added by Stats. 1974, Ch. 1391.)



23534

All officers and employees of each affected county shall cooperate with, perform any functions required by, and produce any books, records or other documents of the county requested by the commission and necessary for the performance of the commission’s duties.

(Added by Stats. 1974, Ch. 1391.)



23535

The commission shall determine:

(a) The fiscal impact of the proposed consolidation on the affected counties.

(b) A procedure for the orderly and timely transition of services, functions, and responsibilities from each affected county to the consolidated county.

(c) The division of the proposed consolidated county into five supervisorial districts.

(d) The division of the proposed consolidated county into a convenient and necessary number of road and school districts, the territory of which shall be defined.

(e) The county officers to be elected at the election provided for in Section 23550.

(f) The location of the county seat of the proposed consolidated county.

(Amended by Stats. 2012, Ch. 470, Sec. 27. Effective January 1, 2013.)



23536

In determining the fiscal impact of the proposed consolidation, the commission shall consider:

(a) The cost of providing services in the consolidated county.

(b) Projected revenues available to the consolidated county.

(c) Projected economics of scale to result from consolidation.

(Added by Stats. 1974, Ch. 1391.)



23537

Members of the commission shall receive as compensation a per diem not to exceed fifty dollars ($50) a day for every day they are actually employed together with their actual expenses incurred in performing their duties. If consolidation is effected all expenses of the commission, together with the reasonable costs of stationery, postage, and incidental expenses shall be borne by the consolidated county, or by each affected county, in equal shares, if the consolidation is not effected.

(Added by Stats. 1974, Ch. 1391.)



23538

The commission shall adopt a resolution making its determinations and transmit its report to the board of supervisors of each affected county within 180 days after notice of appointment and acceptance by the last appointed member, and shall be signed and attested to by each member of the commission.

The determinations of the commission shall become the terms and conditions for consolidation and as such shall be final and binding on each affected county if the consolidated county is legally established as provided in this chapter.

(Added by Stats. 1974, Ch. 1391.)






ARTICLE 4 - Election

23550

Upon receiving the commission’s determinations, the board of supervisors of each affected county shall order and give proclamation and notice of an election to be held in their respective affected county, the election to be held in each affected county on the same specified day which shall be the next established election date in the principal county not less than 74 days after receipt of the commission’s determinations, for the purpose of determining whether the affected counties shall be established and organized as a consolidated county.

(Added by Stats. 1974, Ch. 1391.)



23551

The proclamation and notice of election to determine whether a consolidated county should be organized shall be published at least once a week for three weeks commencing not less than 70 days prior to the date of the election in a newspaper of general circulation in each affected county.

(Added by Stats. 1974, Ch. 1391.)



23552

At the same time that the board of supervisors of each affected county issues a proclamation and notice of election for the purpose of determining whether the proposed consolidated county shall be organized, the boards shall issue a proclamation and notice of an election to be held on the same day in each affected county, with the same election officers, for the election of officers and the location of the county seat of the proposed consolidated county if the vote at the election is in favor of organizing the proposed consolidated county.

(Added by Stats. 1974, Ch. 1391.)



23553

The notice of election shall:

(a) State distinctly the propositions to be submitted.

(b) State the names of the counties proposed to be consolidated.

(c) State the date of the election.

(d) Designate the election precincts and places at which the polls will be open as established by the board of each affected county.

(e) Instruct the electors how to vote in the election.

(f) Request the submission of written arguments for and written arguments against the proposed county consolidation.

(g) A statement that the board of supervisors of an affected county or any member or members of such board authorized by the board, any city council or a city within an affected county or any member or members of such council authorized by the council, any qualified elector entitled to vote at the election, any bona fide association of citizens, or any combination of qualified electors and associations may submit and file written arguments with the clerk of the principal county for printing and distribution in the ballot pamphlet, not later than 54 days prior to the date of the election.

(h) A statement that only one argument for and one argument against shall be selected and printed in the ballot.

(i) A statement that arguments shall not exceed 500 words in length and shall be accompanied by at least one and not more than three signatures.

(Added by Stats. 1974, Ch. 1391.)



23554

All qualified electors of each affected county who have been registered electors of the county 30 days prior to the date of the election are entitled to vote at the election. Registration and transfers of registration shall be made and shall close in the manner and at the times provided by law for registration and transfers of registration for a general election in the state.

(Added by Stats. 1974, Ch. 1391.)



23555

Ballots at the election shall contain the words:

(a) “For consolidation Yes,” and “For consolidation No.” Each voter shall stamp a cross (+) opposite the words “Yes,” or “No.”

(b) “For (name of county seat as determined by commission) as county seat Yes”
and “For (name of county seat as determined by commission) as county seat No”. Each voter shall stamp a cross (+) opposite the words “Yes,” or “No.”

(Added by Stats. 1974, Ch. 1391.)



23556

Candidates for elective offices of the consolidated county shall file nomination papers at the same time and in the same manner as candidates for the governing body of general law counties.

(Added by Stats. 1974, Ch. 1391.)



23557

The election shall be governed and controlled by the general election laws of the state so far as applicable, except as otherwise provided in this article.

(Added by Stats. 1974, Ch. 1391.)



23558

If more than one argument for or more than one argument against the proposed consolidation is filed with the clerk of the principal county the clerk shall select one of the arguments for and one of the arguments against the proposed consolidation for printing and distribution to the electors.

In selecting arguments, the clerk shall give preference and priority in the order specified to arguments submitted by the following:

(a) The board of supervisors of an affected county, or any member or members of such board authorized by it.

(b) The city council of any city located within an affected county, or any member or members of such council authorized by it.

(c) Qualified electors or bona fide associations of citizens, or combinations of electors and associations.

(Added by Stats. 1974, Ch. 1391.)



23559

The elections official of the principal county shall cause a ballot pamphlet concerning the proposed consolidation to be printed and mailed to each qualified elector of each affected county.

The ballot pamphlet shall contain the following in the order prescribed:

(a) An impartial analysis of the proposed consolidation prepared by the commission.

(b) A summary of the commission’s report on fiscal impact of the proposed consolidation.

(c) A summary of the commission’s terms and conditions.

(d) The names of the persons to be voted for to fill the county offices designated by the commission.

(e) The argument for consolidation.

(f) The argument against consolidation.

The elections official shall mail a ballot pamphlet to each qualified elector at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 46. Effective January 1, 1995.)



23560

The clerk shall also prepare and mail to the qualified electors of each affected county a sample ballot. The sample ballot shall be mailed with and at the same time as the ballot pamphlet.

(Added by Stats. 1974, Ch. 1391.)



23561

The law relating to the preparation, printing, and distribution of sample ballots and primary elections does not apply to any election held pursuant to this article.

(Added by Stats. 1974, Ch. 1391.)



23562

Except as otherwise provided by this article, the election shall be conducted as other elections in the principal county.

(Added by Stats. 1974, Ch. 1391.)



23563

The board of each affected county shall appoint as election officers three representatives who reside in the affected county represented.

(Added by Stats. 1974, Ch. 1391.)



23564

Immediately on the closing of the polls the election officers shall, in connection with the affected county they represent:

(a) Canvass the ballots.

(b) Make up and certify the tally sheets of the ballots cast.

(c) Seal up the ballots.

(d) Attach a statement, signed by each election officer, to the tally sheets showing the number of votes cast and the number of votes cast for and against each of the propositions submitted to the electors.

(e) Seal up the tally sheets.

(Added by Stats. 1974, Ch. 1391.)



23565

The clerk of each affected county shall upon the completion of a canvass of the vote, in the county the clerk represents, forward to the board of that affected county, a certified copy of the results of the canvass, giving the number of votes cast in that affected county for each of the propositions submitted to the electors and the number of votes cast in that affected county against each of the propositions submitted to the electors.

(Added by Stats. 1974, Ch. 1391.)



23566

All costs of the election on county consolidation shall be borne by the consolidated county if the county consolidation is effected. If the county consolidation is not effected, the costs of the election shall be borne by all the affected counties on an equal basis.

(Added by Stats. 1974, Ch. 1391.)






ARTICLE 5 - Establishment of Consolidated Counties

23567

If upon a canvass of the total votes cast in all the affected counties at the election, it appears that within each affected county, more than 50 percent of the total number of all votes cast in such affected county are in favor of formation of the proposed consolidated county, the board of supervisors of the principal county, by resolution, shall:

(a) Declare the results of the election and that the consolidated county shall be deemed established pursuant to the general laws of this state as a county upon the 91st day after the election on establishment of the proposed consolidated county was held.

(b) Declare the results of the election on the county seat. If more than 50 percent of the total number of all votes cast within each affected county are in favor of the county seat, such location shall be the county seat until removed in the manner provided by law. Where the proposed county seat is not affirmed by the voters, the board of supervisors of the consolidated county shall designate a temporary county seat until removed in the manner provided by law.

(c) Name the persons receiving the highest number of votes cast for the several offices to be filled at the election and declare those persons duly elected to the respective offices and that they shall enter upon the duties of their offices upon the date which the consolidated county shall be deemed legally established as provided in subdivision (a), and prescribe the amount of the bonds such elected officers shall provide upon taking office.

(d) State the effective date or dates upon which the various service responsibilities and functions for the consolidated county shall be transferred from each affected county to the consolidated county. Such date or dates shall be established in accordance with the terms and conditions established by the commission and in such a manner as to provide for the orderly and expeditious transition of responsibilities and functions but shall in no event exceed two fiscal years from the date on which the consolidated county shall be deemed legally established as provided in subdivision (a).

(Added by Stats. 1974, Ch. 1391.)



23568

The clerk of the principal county shall immediately make out and deliver to each person elected a certificate of election, authenticated by his signature and the seal of the board of the principal county.

(Added by Stats. 1974, Ch. 1391.)



23569

All the officers elected at the election shall hold their offices until the time provided by general law for the election and qualification of such officers, and until their successors are elected and qualified.

(Added by Stats. 1974, Ch. 1391.)



23570

The board of supervisors of the principal county shall cause a copy of the resolution adopted pursuant to Section 23566 to be filed with the State Board of Equalization, the Secretary of State, and the board of supervisors of each affected county.

(Added by Stats. 1974, Ch. 1391.)



23571

When the consolidated county is deemed legally established, the affected counties are dissolved and if any of the affected counties has a charter, it is deemed surrendered and annulled.

The title to any property owned or held by, or in trust for, any of the affected counties, or by any of their officers or boards in trust for public use, is vested in the consolidated county, or its officers or boards.

(Added by Stats. 1974, Ch. 1391.)



23572

Any county created by the consolidation of counties pursuant to this chapter is the successor of the affected counties.

(Added by Stats. 1974, Ch. 1391.)



23572.5

The maximum tax rate for the consolidated county shall be determined in accordance with Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 1974, Ch. 1391.)



23573

The affected counties shall continue to provide necessary service from the date of establishing the consolidated county until service responsibilities and functions are transferred to the consolidated county according to the provisions of the resolution of the board of supervisors of the principal county adopted pursuant to Section 23567.

(Added by Stats. 1974, Ch. 1391.)



23574

Notwithstanding any other provision of law no special district which is organized within any affected county and governed by the board of supervisors thereof, shall have its territory divided or in any other way have its organization changed as a result of the county consolidation except as to proceedings taken pursuant to law subsequent to the consolidation becoming effective.

(Added by Stats. 1974, Ch. 1391.)



23575

After the establishment of the consolidated county its officers shall proceed to complete all proceedings necessary for the assessment or collection of the state and county taxes for the current year, and all acts and steps theretofore taken by the officers of the affected counties prior to the consolidation shall be deemed performed by the officers of the consolidated county for the benefit of the consolidated county.

(Added by Stats. 1974, Ch. 1391.)



23576

The officers of each affected county shall immediately execute and deliver to the board of supervisors of the consolidated county copies of all assessments or other proceedings relative to the assessment and collection of the current state and county taxes on property in the consolidated county. The copies shall be filed with the respective officers of the consolidated county who would have their custody if the proceedings had been originally had in the consolidated county and shall be deemed originals. All proceedings recited in such copies shall be deemed original proceedings in the consolidated county, and have the same effect as if the proceedings had been had at the proper time and in the proper manner by the respective officials of the consolidated county. The officials of the consolidated county shall proceed with the assessment and collection of the taxes as if the proceedings originally had in the affected counties had been originally had in the consolidated county.

(Added by Stats. 1974, Ch. 1391.)



23577

The superior court of the principal county shall become the superior court of the consolidated county.

(Added by Stats. 1974, Ch. 1391.)



23578

On or after the date the consolidated county is established, the superior court in the affected counties shall retain jurisdiction in all cases pending in a session of such court immediately prior to consolidation.

(Added by Stats. 1974, Ch. 1391.)



23580

Except as otherwise provided in this chapter, consolidation does not affect any debts, demands, liabilities, or obligations of any kind existing in favor of or against the counties consolidated, at the time of consolidation. Consolidation does not affect any pending action or proceeding involving any such debt, demand, liability or obligation, or any action or proceeding brought by or against any county prior to consolidation. All such proceedings shall be continued and concluded, by final judgment or otherwise, as if consolidation had not been effected. All such rights or liabilities become the rights or liabilities of the consolidated county.

(Added by Stats. 1974, Ch. 1391.)









CHAPTER 4 - County Seats

ARTICLE 1 - Location of County Seats

23600

The county seats of the respective counties of the state, as fixed by law and designated in this article, are declared to be the county seats of the respective counties. In any case where a county seat is an incorporated city, it includes all territory heretofore or hereafter annexed to the incorporated city.

The board of supervisors shall designate by resolution an alternative temporary county seat, which may be outside the boundaries of the county, for use in the event of war or enemy-caused disaster, or the imminence thereof, but real property outside the boundaries of the county shall not be purchased by a county for use as a temporary county seat. A copy of the resolution shall be filed with the appropriate county officials in that county and the alternative county. A different temporary county seat may be so designated at any time as circumstances indicate the desirability of such a change.

The board, and any county officer or agency as directed by the board, shall provide such facilities of any kind at the temporary county seat as appear desirable for the functioning of the government of the county at the temporary county seat in the event that it becomes necessary, pursuant to this section.

(Amended by Stats. 1998, Ch. 829, Sec. 27. Effective January 1, 1999.)



23601

The county seat of Alameda is Oakland.

(Added by Stats. 1947, Ch. 424.)



23602

The county seat of Alpine is Markleeville.

(Added by Stats. 1947, Ch. 424.)



23603

The county seat of Amador is Jackson.

(Added by Stats. 1947, Ch. 424.)



23604

The county seat of Butte is Oroville.

(Added by Stats. 1947, Ch. 424.)



23605

The county seat of Calaveras is San Andreas.

(Added by Stats. 1947, Ch. 424.)



23606

The county seat of Colusa is Colusa.

(Added by Stats. 1947, Ch. 424.)



23607

The county seat of Contra Costa is Martinez.

(Added by Stats. 1947, Ch. 424.)



23608

The county seat of Del Norte is Crescent City.

(Added by Stats. 1947, Ch. 424.)



23609

The county seat of El Dorado is Placerville.

(Added by Stats. 1947, Ch. 424.)



23610

The county seat of Fresno is Fresno.

(Added by Stats. 1947, Ch. 424.)



23611

The county seat of Glenn is Willows.

(Added by Stats. 1947, Ch. 424.)



23612

The county seat of Humboldt is Eureka.

(Added by Stats. 1947, Ch. 424.)



23613

The county seat of Imperial is El Centro.

(Added by Stats. 1947, Ch. 424.)



23614

The county seat of Inyo is Independence.

(Added by Stats. 1947, Ch. 424.)



23615

The county seat of Kern is Bakersfield.

(Added by Stats. 1947, Ch. 424.)



23616

The county seat of Kings is Hanford.

(Added by Stats. 1947, Ch. 424.)



23617

The county seat of Lake is Lakeport.

(Added by Stats. 1947, Ch. 424.)



23618

The county seat of Lassen is Susanville.

(Added by Stats. 1947, Ch. 424.)



23619

The county seat of Los Angeles is Los Angeles.

(Added by Stats. 1947, Ch. 424.)



23620

The county seat of Madera is Madera.

(Added by Stats. 1947, Ch. 424.)



23621

The county seat of Marin is San Rafael.

(Added by Stats. 1947, Ch. 424.)



23622

The county seat of Mariposa is Mariposa.

(Added by Stats. 1947, Ch. 424.)



23623

The county seat of Mendocino is Ukiah.

(Added by Stats. 1947, Ch. 424.)



23624

The county seat of Merced is Merced.

(Added by Stats. 1947, Ch. 424.)



23625

The county seat of Modoc is Alturas.

(Added by Stats. 1947, Ch. 424.)



23626

The county seat of Mono is Bridgeport.

(Added by Stats. 1947, Ch. 424.)



23627

The county seat of Monterey is Salinas.

(Added by Stats. 1947, Ch. 424.)



23628

The county seat of Napa is Napa.

(Added by Stats. 1947, Ch. 424.)



23629

The county seat of Nevada is Nevada City.

(Added by Stats. 1947, Ch. 424.)



23630

The county seat of Orange is Santa Ana.

(Added by Stats. 1947, Ch. 424.)



23631

The county seat of Placer is Auburn.

(Added by Stats. 1947, Ch. 424.)



23632

The county seat of Plumas is Quincy.

(Added by Stats. 1947, Ch. 424.)



23633

The county seat of Riverside is Riverside.

(Added by Stats. 1947, Ch. 424.)



23634

The county seat of Sacramento is Sacramento.

(Added by Stats. 1947, Ch. 424.)



23635

The county seat of San Benito is Hollister.

(Added by Stats. 1947, Ch. 424.)



23636

The county seat of San Bernardino is San Bernardino.

(Added by Stats. 1947, Ch. 424.)



23637

The county seat of San Diego is San Diego.

(Added by Stats. 1947, Ch. 424.)



23638

The county seat of San Francisco City and County is San Francisco.

(Added by Stats. 1947, Ch. 424.)



23639

The county seat of San Mateo is Redwood City.

(Added by Stats. 1947, Ch. 424.)



23640

The county seat of San Joaquin is Stockton.

(Added by Stats. 1947, Ch. 424.)



23641

The county seat of San Luis Obispo is San Luis Obispo.

(Added by Stats. 1947, Ch. 424.)



23642

The county seat of Santa Barbara is Santa Barbara.

(Added by Stats. 1947, Ch. 424.)



23643

The county seat of Santa Clara is San Jose.

(Added by Stats. 1947, Ch. 424.)



23644

The county seat of Santa Cruz is Santa Cruz.

(Added by Stats. 1947, Ch. 424.)



23645

The county seat of Shasta is Redding.

(Added by Stats. 1947, Ch. 424.)



23646

The county seat of Sierra is Downieville.

(Added by Stats. 1947, Ch. 424.)



23647

The county seat of Siskiyou is Yreka.

(Added by Stats. 1947, Ch. 424.)



23648

The county seat of Solano is Fairfield.

(Added by Stats. 1947, Ch. 424.)



23649

The county seat of Sonoma is Santa Rosa.

(Added by Stats. 1947, Ch. 424.)



23650

The county seat of Stanislaus is Modesto.

(Added by Stats. 1947, Ch. 424.)



23651

The county seat of Sutter is Yuba City.

(Added by Stats. 1947, Ch. 424.)



23652

The county seat of Tehama is Red Bluff.

(Added by Stats. 1947, Ch. 424.)



23653

The county seat of Trinity is Weaverville.

(Added by Stats. 1947, Ch. 424.)



23654

The county seat of Tulare is Visalia.

(Added by Stats. 1947, Ch. 424.)



23655

The county seat of Tuolumne is Sonora.

(Added by Stats. 1947, Ch. 424.)



23656

The county seat of Ventura is San Buenaventura.

(Added by Stats. 1947, Ch. 424.)



23657

The county seat of Yolo is Woodland.

(Added by Stats. 1947, Ch. 424.)



23658

The county seat of Yuba is Marysville.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 2 - Removal of County Seats

23680

County seats may be removed and new locations selected as provided in this article.

(Added by Stats. 1947, Ch. 424.)



23681

A petition praying for the submission of the question of the removal of the county seat, signed by a majority of the qualified electors of any county, as determined by the number of votes cast at the preceding general election, may be presented to the board of supervisors. Upon the filing of such petition, the board shall, by due proclamation, submit the question of removal to the qualified electors of the county at the next general election.

(Added by Stats. 1947, Ch. 424.)



23682

Notice of the election shall be given, clearly stating the object.

(Added by Stats. 1947, Ch. 424.)



23683

The election shall be held and conducted, and the returns made in all respects as prescribed by law for elections of county officers.

(Added by Stats. 1947, Ch. 424.)



23684

Each elector shall vote for the place in the county which he prefers as the seat of justice, plainly designating it in his ballot.

(Added by Stats. 1947, Ch. 424.)



23685

The returns shall be received and compared, and the results ascertained by the board of supervisors. If two-thirds of the qualified voters of the county voting on the proposition vote in favor of removal, and in favor of any particular place, the board shall so declare on its minutes, and give notice of the result by posting notices thereof in all the election precincts of the county.

(Added by Stats. 1947, Ch. 424.)



23686

The notice shall declare the place selected to be the county seat of the county from a day specified, not more than 90 days after the election. After the day named the place chosen is the county seat.

(Added by Stats. 1947, Ch. 424.)



23687

The statement by the board of supervisors showing the result of the election shall be deposited in the office of the county elections official.

(Amended by Stats. 2002, Ch. 221, Sec. 30. Effective January 1, 2003.)



23688

The board shall transmit a certified copy of the notice of the selection of a county seat to the Secretary of State.

(Added by Stats. 1947, Ch. 424.)



23689

Unless two-thirds of the votes are cast for some other place than that fixed by law as the former county seat, no second election for the removal of the county seat shall be held within four years.

(Added by Stats. 1947, Ch. 424.)



23690

When the county seat has been once removed by a popular vote of the county, it may be again removed from time to time, in the manner provided by this article. An election shall not be ordered to effect any subsequent removal, unless a petition praying for an election is signed by at least three-fourths of the qualified electors of the county, as determined by the votes cast at the next preceding general election.

(Added by Stats. 1947, Ch. 424.)









CHAPTER 5 - County Charters

ARTICLE 1 - Enacting a Charter

23700

Counties may enact charters or revise existing charters according to the provisions of this chapter.

(Amended by Stats. 1975, Ch. 238.)



23701

Proceedings to enact or revise a charter may be initiated by ordinance, adopted by a majority vote of the members of the governing body of each county. The ordinance shall declare that the public interest requires the election of a charter commission composed of 15 qualified electors of the county, to be elected by the qualified electors of the county, at a general or special election. Proceedings to enact or revise a charter may also be initiated by a petition of qualified electors of the county as provided in this chapter.

(Amended by Stats. 1975, Ch. 238.)



23702

Petitions to propose or revise a charter shall be subject to Article 1 (commencing with Section 9100) of Chapter 2 of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 47. Effective January 1, 1995.)



23705

Upon the adoption of such ordinance, or the presentation of such petition, the governing body shall order the holding of a special election for the purpose of electing a charter commission, which special election shall be held on the next established election date not less than 88 days after the adoption of the ordinance or the presentation of the petition to the governing body.

(Amended by Stats. 1990, Ch. 1161, Sec. 26. Effective September 21, 1990.)



23706

Candidates for election as members of the charter commission shall be nominated substantially in the same manner provided by general law for the nomination of candidates for county offices.

(Added by Stats. 1969, Ch. 1264.)



23707

At such election the electors shall vote first on the question “Shall a charter commission be elected to propose or revise a charter?” and secondly, for the candidates for the office of charter commissioner. If the first question receives a majority of the votes of the qualified voters voting at such election, the 15 candidates for the office of charter commissioner receiving the highest number of votes shall forthwith organize as a charter commission, but if the first question receives less than a majority of the votes of the qualified voters voting at such election, no charter commission shall be deemed to have been elected.

(Added by Stats. 1969, Ch. 1264.)



23708

It shall be the duty of the charter commission to prepare and propose a charter or revised charter for the county, which shall be signed in duplicate by the members of the charter commission, or a majority of them, and be filed, one copy in the office of the county clerk and the other in the office of the county recorder.

(Added by Stats. 1969, Ch. 1264.)



23709

The county elections official shall cause the complete text of the proposed charter or revised charter to be printed. A copy of the proposed charter shall be made available to any voter upon request.

The impartial analysis prepared pursuant to Section 9160 of the Elections Code shall include a statement notifying voters that they may call the elections official’s office and request that a copy of the proposed or revised charter be mailed to them at no cost.

(Amended by Stats. 1994, Ch. 923, Sec. 48. Effective January 1, 1995.)



23710

The proposed charter or revised charter shall be submitted by the governing body to the eligible registered voters of the county at a special election held on the next established election date not less than 88 days after the completion of the publication, or posting provided for in Section 23709.

(Amended by Stats. 1985, Ch. 301, Sec. 2.)



23711

As an alternative to the procedure provided for in Sections 23700 through 23710 of this article, the governing body of any county, on its own motion may propose or cause to be proposed or revise or cause to be revised, a proposed charter and submit the proposal for adoption to the voters at either a special election called for that purpose or at any general or special election. Any charter so submitted shall be advertised in the same manner as provided for the advertisement of a charter proposed by a charter commission; and the election on such charter shall be held on the next established election date not less than 88 days after the completion of the advertising in the official paper.

(Amended by Stats. 1985, Ch. 301, Sec. 3.)



23712

If the electors, voting at a general or special election, shall vote in favor of the charter proposed or revised by a charter commission or the governing body of a county, it shall be deemed to be ratified, but shall not take effect until accepted and filed by the Secretary of State pursuant to the provisions of Section 23713.

(Amended by Stats. 1975, Ch. 238.)



23713

Two copies of the complete text of a charter proposal or of any revised, amended, or repealed section ratified by the electors of a county shall be certified and authenticated by the chairperson and clerk of the governing body and attested by the county elections official, setting forth the submission of the charter to the electors of the county, and its ratification by them. One copy shall be recorded in the office of the recorder of the county and then shall be filed in the office of the county elections official.

The county elections official shall file the second copy with the Secretary of State along with the following:

(a) Certified copies of all publications and notices required of the county by this chapter or by the laws of this state in connection with an election to propose or revise a county charter.

(b) Certified copies of any arguments for or against the charter proposal or revision that were mailed to voters pursuant to Sections 9162 and 13303 of the Elections Code.

(c) A certified abstract of the vote at the election at which the charter proposal or revision was approved by the voters.

(Amended by Stats. 1999, Ch. 643, Sec. 8. Effective January 1, 2000.)



23714

A charter proposal or revision ratified by the voters of a county and submitted to the Secretary of State in compliance with the provisions of this chapter shall be accepted and filed by the Secretary of State. The charter shall be published in the statutes in a charter chapter series under the designation “Statutes of ____ (year), Charter Chapter ____.” Under the chapter number, the date of the ratification election and the date of filing with the Secretary of State shall be indicated.

A charter accepted and filed by the Secretary of State shall be the charter of such county and shall become the organic law thereof relative to the matters provided therein, and supersede any existing charter, and shall supersede all laws inconsistent with such charter relative to the matters provided in such charter.

(Added by Stats. 1975, Ch. 238.)






ARTICLE 2 - Charter Amendment and Repeal

23720

(a) A county charter may be amended by proposals submitted by the governing body or by a petition signed by 10 percent of the qualified electors of the county, computed upon the total number of votes cast in the county for all candidates for Governor at the last general election at which a Governor was elected, filed in the office of the county elections official, petitioning the governing body to submit a proposed amendment or amendments to the charter of the county to the qualified electors of the county, which amendment or amendments are set forth in full in the petition.

(b) A county charter may be repealed by proposals submitted by the governing body or by a petition signed by 10 percent of the qualified electors of the county computed upon the total number of votes cast in the county for all candidates for Governor at the last general election at which a Governor was elected. The petition, petitioning the governing body to submit the question of charter repeal to the qualified electors of the county, shall be filed in the office of the county elections official.

(c) Petitions to amend or repeal a county charter shall be subject to Article 1 (commencing with Section 9100) of Chapter 2 of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 50. Effective January 1, 1995.)



23721

The petition shall forthwith be examined and certified by the county elections official as provided in Article 1 (commencing with Section 9100) of Chapter 2 of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 51. Effective January 1, 1995.)



23722

Upon the presentation of a petition, or upon its own submission of a proposal to amend or repeal the charter, the governing body shall submit the amendment or amendments proposed or the question of the repeal of the charter to the eligible registered voters of the county at a special election held on the next established election date not less than 88 days after the presentation of the petition, or submission of the proposal. In submitting the question of charter repeal or amendment, any alternative article or proposition may be presented for the choice of the voters, and may be voted on separately without prejudice to others.

The county elections official shall cause the complete text of the proposed amendment or amendments to be printed. A copy of the proposed amendment or amendments shall be made available to any voter upon request.

The impartial analysis prepared pursuant to Section 9160 of the Elections Code shall include a statement notifying voters that they may call the county elections official’s office and request that a copy of the proposed amendment or amendments to the charter be mailed to them at no cost.

(Amended by Stats. 1994, Ch. 923, Sec. 52. Effective January 1, 1995.)



23723

If the majority of electors voting, at a general or special election, shall vote in favor of the proposed amendment or amendments or in favor of charter repeal, the amendment or amendments or charter repeal shall be deemed to be ratified but shall not take effect until accepted and filed by the Secretary of State pursuant to the provisions of Section 23724.

(Amended by Stats. 1975, Ch. 238.)



23724

Two copies of the amendment or amendments shall be authenticated, certified, recorded, submitted, filed and published in the same manner as provided in Sections 23713 and 23714 for the charter, and with like force and effect.

(Amended by Stats. 1975, Ch. 238.)






ARTICLE 3 - Elections

23730

Every special election held under the provisions of this chapter, for the election of a charter commission or for the submission of a proposed or revised charter, or any amendment or amendments thereto, or repeal thereof, shall be called by the governing body, by ordinance, which shall specify the purpose and time of such election and shall establish the election precincts and designate the polling places therein, and the names of the election officers for each such precinct.

(Added by Stats. 1969, Ch. 1264.)



23731

The county elections official shall prepare and mail to each eligible registered voter in the county a sample ballot. In all other respects, the election shall be held and conducted, the returns canvassed and the result declared by the governing body in the same manner as provided by law for general elections.

(Amended by Stats. 2002, Ch. 221, Sec. 31. Effective January 1, 2003.)



23732

Whenever a charter commission shall be elected, or any such proposed charter or revised charter, or amendment or amendments thereto, or repeal thereof, shall be submitted, at a general election, the general laws applicable to the election of county officers and the submission of propositions to the vote of electors, shall be followed insofar as the same may be applicable.

(Added by Stats. 1969, Ch. 1264.)












DIVISION 2 - OFFICERS

PART 1 - OFFICERS GENERALLY

CHAPTER 1 - County Officers

24000

The officers of a county are:

(a) A district attorney.

(b) A sheriff.

(c) A county clerk.

(d) A controller.

(e) An auditor, who shall be ex officio controller.

(f) A treasurer.

(g) A recorder.

(h) A license collector.

(i) A tax collector, who shall be ex officio license collector.

(j) An assessor.

(k) A superintendent of schools.

(l) A public administrator.

(m) A coroner.

(n) A surveyor.

(o) Members of the board of supervisors.

(p) A county veterinarian.

(q) A fish and game warden.

(r) A county librarian.

(s) A county health officer.

(t) An administrative officer.

(u) A director of finance.

(v) A road commissioner.

(w) A public guardian.

(x) Such other officers as are provided by law.

(Amended by Stats. 1993, Ch. 1195, Sec. 6. Effective January 1, 1994.)



24001

Except as otherwise provided in Sections 27550.1 and 27641.1 or in this section, or in Section 21123 or 34711 of the Water Code, or in any landowner voting district, as defined in paragraph (8) of subdivision (b) of Section 10500 of the Elections Code, a person is not eligible to a county or district office, unless he or she is a registered voter of the county or district in which the duties of the office are to be exercised at the time that nomination papers are issued to the person or at the time of the appointment of the person.

The board of supervisors or any other legally constituted appointing authority in a county or district may, if it finds that the best interests of the county or district will be served, waive the requirements of this section for an appointed county or district office.

(Amended by Stats. 2006, Ch. 588, Sec. 8. Effective January 1, 2007.)



24001.5

The office of director of a mutual water district or irrigation district, shall not be deemed to be incompatible with the office of director of a district formed under the Community Services District Law (commencing at Section 61000 of the Government Code).

(Added by Stats. 1957, Ch. 2021.)



24002

A person is not eligible to the office of district attorney unless he has been admitted to practice in the Supreme Court of the State.

(Added by Stats. 1947, Ch. 424.)



24002.5

(a) A person may not exercise the powers and duties of the office of assessor unless he or she holds a valid appraiser’s certificate issued by the State Board of Equalization pursuant to Article 8 (commencing with Section 670) of Chapter 3 of Part 2 of Division 1 of the Revenue and Taxation Code.

(b) Notwithstanding subdivision (a), a duly elected or appointed person may exercise the powers and duties of assessor, for a period not to exceed one year, if he or she acquires a temporary appraiser’s certificate from the State Board of Equalization no later than 30 days after taking office.

(c) This section does not apply to any person holding the office of assessor on January 1, 1997.

(Amended by Stats. 2004, Ch. 200, Sec. 1. Effective January 1, 2005.)



24003

The county veterinarian shall at the time of his or her appointment be a qualified veterinary surgeon having a certificate issued to him or her by the Veterinary Medical Board.

(Amended by Stats. 2004, Ch. 118, Sec. 10. Effective January 1, 2005.)



24004

(a) Except as otherwise provided in this section and Section 24004.5, a sheriff or clerk, or any of their deputies, shall not do any of the following:

(1) Practice law or have as a partner a lawyer or anyone who acts as a lawyer for a collection agency.

(2) Act as a collector or for any collection agency or have as a partner a collector or anyone who acts as a collector for a collection agency in the county where he resides and holds office.

(b) Paragraph (1) of subdivision (a) shall not apply to a reserve or auxiliary deputy sheriff who is admitted to practice law in this state. However, a reserve or auxiliary deputy sheriff may not represent any person in any matter concerning an event or transaction if the reserve or auxiliary deputy sheriff has performed or knows he will perform any act relating to the event or transaction in performance of his or her duties as a reserve or auxiliary deputy sheriff.

(Amended by Stats. 1996, Ch. 872, Sec. 44. Effective January 1, 1997.)



24004.3

(a) No person is eligible to become a candidate for the office of sheriff in any county unless, at the time of the final filing date for election, he or she meets one of the following criteria:

(1) An active or inactive advanced certificate issued by the Commission on Peace Officer Standards and Training.

(2) One year of full-time, salaried law enforcement experience within the provisions of Section 830.1 or 830.2 of the Penal Code at least a portion of which shall have been accomplished within five years prior to the date of filing, and possesses a master’s degree from an accredited college or university.

(3) Two years of full-time, salaried law enforcement experience within the provisions of Section 830.1 or 830.2 of the Penal Code at least a portion of which shall have been accomplished within five years prior to the date of filing, and possesses a bachelor’s degree from an accredited college or university.

(4) Three years of full-time, salaried law enforcement experience within the provisions of Section 830.1 or 830.2 of the Penal Code at least a portion of which shall have been accomplished within five years prior to the date of filing, and possesses an associate in arts or associate in science degree, or the equivalent, from an accredited college.

(5) Four years of full-time, salaried law enforcement experience within the provisions of Section 830.1 or 830.2 of the Penal Code at least a portion of which shall have been accomplished within five years prior to the date of filing, and possesses a high school diploma or the equivalent.

(b) All persons holding the office of sheriff on January 1, 1989 shall be deemed to have met all qualifications required for candidates seeking election or appointment to the office of sheriff.

(Added by Stats. 1988, Ch. 57, Sec. 1.)



24004.5

Nothing in Section 24004 shall be construed to prohibit a deputy sheriff who is otherwise qualified to practice law from: (a) giving legal advice to his or her employer when directed to do so within the course and scope of his or her employment, or (b) representing any person; provided, that the deputy shall not represent any person in any criminal matter, in any matter concerning an event or transaction if the deputy has performed or has reason to know he or she will perform any act relating to such event or transaction in the performance of his or her duties, or in any matter adverse to his or her employing agency.

Nothing in this section shall prohibit the employing agency from taking appropriate disciplinary action against any deputy sheriff whose practice of law exceeds the above limitations.

(Amended by Stats. 1978, Ch. 17.)



24005

County officers and employees are entitled to a vacation with pay for each year of full-time service. Elected county officers under bond are not subject to the provisions of this section.

(Amended by Stats. 1985, Ch. 617, Sec. 1.)



24006

Notwithstanding any other provision of law, appointments may be made by the authorized appointing power, including the board of supervisors, to fill any vacancy occurring by reason of the absence of the incumbent on military service from which he has a right to return to his office or position pursuant to the Military and Veterans Code until whichever of the following first occurs: (a) the resigning officer returns to and re-enters the office from which he resigned, or (b) the term expires for which he was elected or appointed.

(Added by Stats. 1947, Ch. 424.)



24007

If any officer, deputy, assistant, or employee of a county or judicial district was required by law to file an oath of office or to execute a bond prior to his original entry upon the duties of the office or employment, he shall file an oath and execute a bond in like manner and form prior to his re-entry upon the duties of the office or employment pursuant to the Military and Veterans Code.

(Amended by Stats. 1951, Ch. 1553.)



24008

(a) The board of supervisors may appoint a county fire warden and assistant and deputy county fire wardens as it may consider necessary. The county fire warden shall aid in enforcing all laws and ordinances and any rules or regulations adopted by the State Board of Forestry and Fire Protection and by the State Fire Marshal relating to fires or to fire prevention and protection. The county fire warden and the county fire warden’s deputies and assistants shall perform those duties relating to fires or to fire protection and prevention required by the board of supervisors. The county fire warden, and any assistant and deputy county fire wardens that are designated by the county fire warden, have the powers of peace officers to make arrests without warrant for violation of any state, county, or federal fire laws, and are not liable to civil action for trespass committed in the discharge of their duties. In making any arrests, the county fire warden, and the county fire warden’s assistants and deputies shall follow the procedure prescribed in Sections 4157 and 4158 of the Public Resources Code. The county fire warden and the county fire warden’s assistants and deputies shall serve at the pleasure of the board of supervisors and shall be paid salaries and receive reimbursement for mileage while traveling on official business as determined by the board.

(b) Notwithstanding any other provision of this section to the contrary, if the board of supervisors of a county, in which a civil service system has been created for county officers and employees, determines that it is necessary to provide for the appointment of a county fire warden and assistant and deputy county fire wardens, that county fire warden and those assistants and deputies shall be selected and appointed pursuant to the provisions relating to that civil service system and the persons so appointed shall be entitled to all of the rights and privileges, and subject to all of the provisions, provided by the system in the same manner and to the same extent as other county officers and employees included in the system. This paragraph does not apply to any county in which the office of county fire warden, or any assistant or deputy county fire warden is excluded from the civil service system.

(Amended by Stats. 1998, Ch. 972, Sec. 2. Effective January 1, 1999.)



24009

(a) Except as provided in subdivision (b), the county officers to be elected by the people are the treasurer, county clerk, auditor, sheriff, tax collector, district attorney, recorder, assessor, public administrator, and coroner.

(b) Except for those officers named in subdivision (b) of Section 1 of Article XI of the California Constitution, any county office that is required to be elective may become an appointive office pursuant to this subdivision. In order to change an office from elective to appointive, a proposal shall be presented to the voters of the county and approved by a majority of the votes cast on the proposition. A proposal shall be submitted to the voters by the county board of supervisors or it may be submitted to the voters pursuant to the qualification of an initiative petition as provided in Chapter 2 (commencing with Section 9100) of Division 9 of the Elections Code. Any county office changed from elective to appointive in accordance with this subdivision may be changed back from appointive to elective in the same manner.

(Amended by Stats. 2005, Ch. 158, Sec. 4. Effective January 1, 2006.)



24010

Notwithstanding any other provision of law, the board of supervisors may by ordinance abolish the office of coroner and provide instead for the office of medical examiner, to be appointed by the said board and to exercise the powers and perform the duties of the coroner. The medical examiner shall be a licensed physician and surgeon duly qualified as a specialist in pathology.

(Added by Stats. 1969, Ch. 1398.)



24011

Notwithstanding the provisions of Section 24009:

(a) The Boards of Supervisors of Amador County, Contra Costa County, Glenn County, Lake County, Lassen County, Madera County, Mendocino County, Monterey County, Napa County, Solano County, Sonoma County, Trinity County, Tuolumne County, and Ventura County may, by ordinance, provide that the public administrator shall be appointed by the board.

(b) The Boards of Supervisors of Lake County, Madera County, Mendocino County, Napa County, Trinity County, and Tuolumne County may appoint the same person to the offices of public administrator, veteran service officer, and public guardian. The Boards of Supervisors of Amador County, Contra Costa County, Glenn County, Kings County, Lassen County, Monterey County, Solano County, Sonoma County, and Ventura County, may, by ordinance, appoint the same person to the offices of public administrator and public guardian.

(c) The Boards of Supervisors of Amador County, Contra Costa County, Glenn County, Lake County, Lassen County, Madera County, Mendocino County, Napa County, Trinity County, and Tuolumne County may separate the consolidated offices of district attorney and public administrator at any time in order to make the appointments permitted by this section. Upon approval by the board of supervisors, the officer elected to these offices at any time may resign, or decline to qualify for, the office of public administrator without resigning from, or declining to qualify for, the office of district attorney.

(d) The Board of Supervisors of Ventura County may separate the consolidated office of public administrator from the office of treasurer, in order to make the appointment authorized by this section. Upon approval by the board of supervisors, the officer elected to these offices at any time may resign, or decline to qualify for, the office of public administrator without resigning from, or declining to qualify for, the office of treasurer.

(Amended by Stats. 2014, Ch. 113, Sec. 1. Effective January 1, 2015.)



24012

Notwithstanding the provisions of Section 24009, the Board of Supervisors of the County of Del Norte may, by ordinance, provide that the office of public administrator shall be filled by appointment by the board. In the County of Del Norte, the same person may be appointed to hold the offices of public administrator, public guardian, and county veteran services officer simultaneously.

(Added by Stats. 1984, Ch. 214, Sec. 1. Effective June 20, 1984.)






CHAPTER 2 - Duties

24050

Each county officer shall complete the business of his office to the time of the expiration of his term. If at the close of his term any officer leaves to his successor any official labor to be performed which it was his duty to perform, he shall be liable to his successor for the full value of such services.

(Added by Stats. 1947, Ch. 424.)



24051

(a) On or before July 10th in each year, or at any other interval designated by the board of supervisors, each county officer or person in charge of any office, department, service, or institution of the county, and the executive head of each special district whose affairs and funds are under the supervision and control of the board of supervisors or for which the board is ex officio the governing body shall file with the county clerk, or with the county auditor, according to the procedure prescribed by the board, an inventory under oath, showing in detail all county property in his or her possession or in his or her charge at the close of business on the preceding June 30th.

(b) By ordinance the board of supervisors may prescribe an annual or any other period, provided that the period shall not be in excess of three years, for preparation of the inventory and a correspondingly different date for its filing, and may prescribe the manner and form in which the inventory shall be compiled. The inventories shall be kept of record by the county clerk or auditor for at least five years. Any inventory which has been on file for five years or more may be destroyed on order of the board of supervisors or may be destroyed at any time after the document has been reproduced in accordance with Section 26205.1.

(c) A true copy of the inventory shall be delivered by the person who made it to his or her successor in office, who shall receipt for it. The receipt shall be filed with the county clerk or county auditor.

(Amended by Stats. 2007, Ch. 343, Sec. 8.5. Effective January 1, 2008.)



24052

Whenever notice is required by law to be published in a newspaper by any officer of a county or judicial district, the person for whom the notice is to be given shall pay to the officer, if required, the fees for the publication, in advance. Failure of any officer to publish any notice required by law pertaining to the duties of his office is a misdemeanor.

(Amended by Stats. 1951, Ch. 1553.)



24054

Any officer authorizing, aiding to authorize, auditing, allowing, or paying any claim or demand upon or against the treasury of any county, or any fund thereof, in violation of law or of the constitution is liable personally and upon his official bond to the person damaged by such illegal action, to the extent of his loss by reason of the nonpayment of his claim.

(Added by Stats. 1947, Ch. 424.)



24055

Any clerk or sheriff who receives any fine or forfeiture and refuses or neglects to pay it over according to law and within 30 days after its receipt is guilty of a misdemeanor.

(Amended by Stats. 1998, Ch. 931, Sec. 192. Effective September 28, 1998.)



24056

The board of supervisors upon receiving a certified copy of the record of conviction of any officer for receiving illegal fees shall declare his office vacant.

(Added by Stats. 1947, Ch. 424.)



24057

Every county officer and the officer’s deputies may administer and certify oaths.

(Amended by Stats. 1998, Ch. 931, Sec. 193. Effective September 28, 1998.)



24058

Notwithstanding any provision of law to the contrary, but excepting herefrom any meetings of law enforcement officers called pursuant to Section 12524 of the Government Code, when any county officer is called or summoned to attend any meeting or conference by any civil executive officer of the state pursuant to state law, his expenses of attending such meeting or conference may be made charges against the county only when funds for such expenses, exclusive of funds required for mandatory travel expenses, have already been appropriated.

(Amended by Stats. 1970, Ch. 103.)






CHAPTER 3 - Deputies

24100

Whenever the official name of any principal officer is used in any law conferring power or imposing duties or liabilities, it includes deputies.

(Added by Stats. 1947, Ch. 424.)



24101

Every county or district officer, except a supervisor or judicial officer, may appoint as many deputies as are necessary for the prompt and faithful discharge of the duties of his office.

(Amended by Stats. 1951, Ch. 1553.)



24102

An appointee shall not act as deputy until:

(a) A written appointment by the deputy’s principal is filed with the county clerk.

(b) A copy of the appointment is filed with the county auditor, if the auditor has so requested.

(c) The deputy has taken the oath of office.

A revocation of the appointment of any deputy shall be made and filed in the same manner as the appointment.

Five years after the date of revocation of appointment of a deputy, the written oath of office subscribed to by such deputy may be destroyed and no reproduction thereof need be made or preserved.

(Amended by Stats. 1980, Ch. 455.)



24104

A county officer shall not be appointed or act as a deputy of another officer of the same county for compensation, except if his pay is less than one hundred fifty ($150) a month.

(Added by Stats. 1947, Ch. 424.)



24105

If the office of any of the county officers enumerated in Section 24000 of this code is vacant the duties of such office may be temporarily discharged by a chief deputy, assistant or deputy of such officer, as the case may be, next in authority to such county officer in office at the time the vacancy occurs, with like authority and subject to the same obligations and penalties as such county officer, until the vacancy in the office is filled in the manner provided by law; provided that if the vacancy occurs in the office of sheriff, the duties of such office shall be discharged by the undersheriff, or if that position is vacant, by the assistant sheriff, or if that position is also vacant, by the chief deputy next in line of authority.

(Amended by Stats. 1973, Ch. 117.)






CHAPTER 4 - Bonds

24150

Prior to the primary election immediately preceding the election of county officers, the board of supervisors shall prescribe the amounts of the official bonds of the treasurer, county clerk, auditor, sheriff, tax collector, district attorney, recorder, assessor, surveyor, superintendent of schools, public administrator, and coroner.

(Amended by Stats. 1996, Ch. 872, Sec. 47. Effective January 1, 1997.)



24151

Prior to the primary election immediately preceding the election of county officers the judges of the superior court shall prescribe the amount in which each member of the board of supervisors shall execute an official bond, before entering upon the discharge of the duties of the office.

(Amended by Stats. 2003, Ch. 149, Sec. 16. Effective January 1, 2004.)



24152

Before qualifying the tax collector shall give an additional bond as license collector in such sum as is fixed by the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



24153

The board of supervisors shall require that the sheriff give separate bonds in such amounts as are prescribed by it in reference (a) to civil matters and (b) to criminal matters.

(Added by Stats. 1947, Ch. 424.)



24154

As an alternative or supplementary to the bonds required by this chapter, the board of supervisors may include the county officers listed in this chapter as covered employees in any master bond used in their county in accordance with Section 1481 of this code.

(Amended by Stats. 1974, Ch. 1234.)



24155

When the duties of officers are consolidated pursuant to Chapter 7 (commencing with Section 24300) of this part, the board of supervisors may elect to provide one official bond for the officer performing the duties of offices which are consolidated, and may prescribe the amount of such official bond.

(Added by Stats. 1967, Ch. 1011.)



24156

The board of supervisors of any county may, by resolution, adopt a program of self-insurance in lieu of bonds for any officer or employee employed by such county, or for the officers or employees of any district, the governing board of which is the board of supervisors of the county adopting the resolution, or for any officer or attaché of any court supported in whole or in part by the adopting county. After the resolution is adopted, any or all requirements of law with respect to faithful performance or revolving fund bonds shall be inapplicable to such county, district or court or any officer or employee thereof; provided, however, that such a county shall provide for self-insurance, the amount of which shall be determined pursuant to the provisions of Sections 1480, 1481, 24150 and 24151.

(Added by Stats. 1976, Ch. 384.)






CHAPTER 5 - Election

24200

Except as otherwise provided, all elective county officers shall be elected at the general election at which the Governor is elected, and take office at 12 o'clock noon on the first Monday after the January 1st succeeding their election.

(Amended by Stats. 1951, Ch. 1553.)



24201

All officers elected pursuant to this chapter shall hold office until their successors are elected or appointed and qualified.

(Added by Stats. 1947, Ch. 424.)



24202

Supervisors shall be elected at the general election prior to expiration of the term of the incumbents.

(Added by Stats. 1947, Ch. 424.)



24203

Within six months after the first general election succeeding the creation of the county, the supervisors of any county created after July 1, 1907, shall classify themselves by lot into two classes, as nearly equal in number as possible, and the term of office of the class having the greater number shall expire in two years from the commencement of the term, and the term of office of the class having the lesser number shall terminate in four years from the commencement of the term.

(Added by Stats. 1947, Ch. 424.)



24204

Whenever any county frames and adopts a charter for its government, which is approved by the Legislature, and the charter provides for the appointment of any officers of a county, the officers first appointed under the charter are the successors of the like elective officers in office at the time of the approval of the charter. The elective officers shall continue to hold office for the term for which they were elected and until the appointment and qualification of their successors under the charter. No election for any officer whose successor is to be appointed shall be had at any election held subsequent to the approval of the charter, except to fill a vacancy for an unexpired term.

(Amended by Stats. 1996, Ch. 872, Sec. 48. Effective January 1, 1997.)



24205

(a) Notwithstanding any provision of Section 24204, or any other statute, the office of sheriff shall be filled by election as provided in this chapter for elective county officers, and vacancies shall be filled as provided by law for filling elective county offices, unless the county or city and county is chartered and such charter provides for election of the sheriff by vote of the electors.

(b) In any charter county or city and county, whose charter provides for filling the office of sheriff other than by election by vote of the electors, in conflict with subdivision (c) of Section 4 of Article XI of the California Constitution, the office of sheriff of such charter county or city and county shall be filled as provided in subdivision (a).

(Added by Stats. 1978, Ch. 703.)






CHAPTER 6 - Offices and Office Hours

24250

Sheriffs, clerks, recorders, treasurers, and auditors, shall have their offices at the county seat in the courthouse, hall of records, jail, or other buildings. However, these officials may situate their offices outside the county seat, provided that the offices are conveniently located and easily accessible to the public, and notice of their location is prominently displayed in the county administration building and other appropriate county facilities.

(Amended by Stats. 1993, Ch. 1195, Sec. 6.3. Effective January 1, 1994.)



24250.1

Sheriffs shall also have offices in each city in which they perform court-related services and a facility of the superior court is located.

(Amended by Stats. 2003, Ch. 149, Sec. 17. Effective January 1, 2004.)



24252

Sheriffs and clerks shall also have offices in any city containing a population of not less than 20,000 as ascertained by the preceding census taken under the authority of the Congress or the Legislature in which the city hall is not less than 30 miles distant from the county courthouse.

(Added by Stats. 1947, Ch. 424.)



24253

Sheriffs and clerks shall also have offices in any city containing a population of not less than 50,000 as ascertained by the last census taken under the authority of the Congress or the Legislature in which the city hall is not less than six miles distant from the county courthouse.

(Added by Stats. 1947, Ch. 424.)



24254

Sheriffs and clerks shall also have offices in any city containing a population of not less than 7,000, as ascertained by the preceding census taken under the authority of Congress or the Legislature in which the city hall is not less than 55 miles distant from the site of the county courthouse. Such offices shall be kept open for the transaction of business continuously every day, except Sundays and holidays, in the period during which a superior court is in session in the city.

(Amended by Stats. 1947, Ch. 324.)



24254.5

Sheriffs and clerks shall also have offices in each city wherein the city hall is not less than eighteen miles from the site of the county courthouse and which has a population of not less than ten thousand, and within the ten-mile radius from the city hall of which there is a population of not less than fifty thousand, if there are residing in the county at least eighteen miles from the county courthouse not less than fifteen thousand persons, some of whom would be required to travel 50 miles to attend court at said city and at least ten miles farther in order to attend the superior court at the county courthouse, and in each city or town within the county containing a population of not less than two thousand two hundred wherein the city hall of said city or town is not less than sixty miles distant from the site of the county courthouse, or any other place where sessions of the superior court have been established, such populations being ascertained by the latest population determination as made under the authority of the Congress of the United States, or the Legislature of the State of California.

(Amended by Stats. 1949, Ch. 867.)



24255

All offices required by this chapter shall be provided by the county through the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



24256

Whenever the law specifies that an office or building shall be located at the county seat and an incorporated city has been designated as the county seat, the location of that office or building may be either within or in the immediate vicinity of the corporate limits of said city. However, the prescribed offices and buildings may be situated outside the county seat or its immediate vicinity, provided that those offices and buildings are conveniently located and easily accessible to the public, and notice of their location is prominently displayed in the county administration building and other appropriate county facilities.

(Amended by Stats. 1993, Ch. 1195, Sec. 6.5. Effective January 1, 1994.)



24257

In this chapter “transaction of business” means that during the hours named there shall be present in each office at least one person qualified and prepared to transact the business that properly comes into the office.

(Added by Stats. 1947, Ch. 424.)



24258

If any officer required by this chapter to have an office has no regularly appointed deputy paid by the county at the same time and in the same manner as the principal, he may close his office during the hour from 12 o'clock noon to 1 o'clock p.m.

(Added by Stats. 1947, Ch. 424.)



24259

If the officer has a branch office to which a single deputy is assigned, he may close the branch office during the hour from 12 o'clock noon to 1 o'clock p.m.

(Added by Stats. 1947, Ch. 424.)



24260

In all counties county officers shall keep their offices open for the transaction of business during such hours and on such days as are fixed by the board of supervisors by ordinance or resolution.

(Amended by Stats. 1974, Ch. 661.)



24261

The judges of the superior court shall have chambers at the county seat and establish rules and hours for the dispatch of official business; provided that such rules must require that the courts shall be open for the transaction of judicial business on days on which an election is held throughout the State where county offices are open for the transaction of county business during such election days pursuant to ordinance.

(Amended by Stats. 1963, Ch. 1922.)



24262

Notwithstanding any other provision of this chapter, no office of the sheriff or clerk shall be established elsewhere than at the county seat without the approval of the board of supervisors.

(Added by Stats. 1961, Ch. 1601.)






CHAPTER 7 - Consolidation of Offices

24300

By ordinance the board of supervisors may consolidate the duties of certain of the county offices in one or more of these combinations:

(a) Sheriff and tax collector.

(b) Auditor and recorder.

(c) County clerk, auditor, and recorder.

(d) County clerk and public administrator.

(e) County clerk and recorder.

(f) County clerk and auditor.

(g) Treasurer and tax collector.

(h) Treasurer and recorder.

(i) Treasurer and assessor.

(j) Treasurer and public administrator.

(k) Public administrator and coroner.

(l) District attorney and public administrator.

(m) District attorney and coroner.

(n) Sheriff and coroner.

(o) Sheriff and public administrator.

(p) County agricultural commissioner and county sealer of weights and measures.

(q) Road commissioner and surveyor. A county may create an office entitled public works director, combining the duties of road commissioner and surveyor and any other compatible duties not legally required to be performed by another county officer.

(r) County surveyor and director of transportation.

By the ordinance that consolidates the duties of the appointive county offices described in subdivision (p), notwithstanding Section 2122 and Sections 2181 to 2187, inclusive, of the Food and Agricultural Code, and Sections 12200 and 12214 of the Business and Professions Code, the board of supervisors may provide that the first term only of the newly consolidated office expires when the first of the remaining unexpired terms of the two unconsolidated offices would have expired. Where a vacancy in either of the unconsolidated offices exists the term of office of the newly consolidated office shall be the longer of the remaining unexpired terms.

(Amended by Stats. 2005, Ch. 407, Sec. 3. Effective January 1, 2006.)



24300.5

In addition to the duties of the county offices which may be consolidated under the provisions of Section 24300, the board of supervisors may by ordinance consolidate the offices of auditor, controller, treasurer, tax collector, and director of finance.

(Added by Stats. 1969, Ch. 638.)



24301

If the duties of officers are consolidated pursuant to this chapter, the board of supervisors, by ordinance, may elect to separate the duties so consolidated, and reconsolidate them in any other manner permitted by this chapter or separate the duties without reconsolidation, and provide that the duties of each office shall be performed by a separate person, if it deems the change to be in the public interest.

(Added by Stats. 1947, Ch. 424.)



24302

When the duties of offices are united and consolidated, the person elected to fill the united and consolidated offices shall take the oath and give the bond required for each, discharge all the duties pertaining to each, and receive the compensation of the offices the duties of which are consolidated.

(Added by Stats. 1947, Ch. 424.)



24303

When there is an omission by the board of supervisors to consolidate the duties of offices as authorized in this chapter and to advertise the ordinance of consolidation, each office not so consolidated shall be filled in the manner provided by law.

(Added by Stats. 1947, Ch. 424.)



24304

Notwithstanding the provisions of Section 24300, in counties of the 13th to 58th classes, inclusive, the board of supervisors by ordinance may consolidate the duties of certain of the county offices in one or more of these combinations:

(a) Sheriff and tax collector.

(b) Auditor and recorder.

(c) County clerk, auditor, and recorder.

(d) County clerk and public administrator.

(e) County clerk and recorder.

(f) County clerk and auditor.

(g) Treasurer and tax collector.

(h) Treasurer and recorder.

(i) Treasurer and assessor.

(j) Treasurer and public administrator.

(k) Public administrator and coroner.

(l) District attorney and public administrator.

(m) District attorney and coroner.

(n) Sheriff and coroner.

(o) Sheriff and public administrator.

(p) County agricultural commissioner and county sealer of weights and measures.

(q) County clerk and tax collector.

(r) Treasurer, tax collector, and recorder.

(s) Sheriff, tax collector, and coroner.

(t) Coroner and health officer.

(u) Road commissioner and surveyor. A county may create an office entitled public works director, combining the duties of road commissioner and surveyor and any other compatible duties not legally required to be performed by another county officer.

(v) Sheriff, coroner, and public administrator.

(w) Treasurer, tax collector, and public administrator.

(x) County clerk, assessor, and recorder.

(y) Assessor and recorder.

(z) Tax collector/county clerk and treasurer.

(Amended by Stats. 1993, Ch. 1195, Sec. 7. Effective January 1, 1994.)



24304.1

Notwithstanding the provisions of Section 24300, in counties of the 11th class, the board of supervisors by ordinance may consolidate the duties of certain of the county offices, in one or both of these combinations:

(a) County clerk, assessor, and recorder.

(b) Sheriff, coroner, and public administrator.

(Added by Stats. 1997, Ch. 703, Sec. 1. Effective October 6, 1997.)



24304.2

Notwithstanding Section 24300, in Mendocino County, Santa Cruz County, Sonoma County, Trinity County, and Tulare County, the board of supervisors, by ordinance, may consolidate the duties of the offices of Auditor-Controller and Treasurer-Tax Collector into the elected office of Auditor-Controller-Treasurer-Tax Collector.

(Amended by Stats. 2013, Ch. 14, Sec. 1. Effective January 1, 2014.)



24305

When the duties of officers are consolidated pursuant to this chapter, the board of supervisors, by ordinance, may elect to consolidate the budgets of the offices the duties of which are consolidated.

(Added by Stats. 1963, Ch. 1225.)



24306

If the board of supervisors in counties having a population of 4,000,000 or more persons, consolidates two or more offices pursuant to statute or charter, the occupant of the consolidated office need not possess any of the qualifications required of the occupant of any of the separate offices which are consolidated if:

(a) No qualification applies to all of the offices consolidated; and

(b) The board finds that sufficient personnel possessing the qualifications required are employed in the consolidated office to assure that decisions made by the occupant of the office are based upon competent professional advice.

This section does not permit the occupant of such consolidated office to practice any profession or trade for the practice of which a license, permit or registration is required without such license, permit, or registration.

(Amended by Stats. 1972, Ch. 1209.)



24306.5

In any county with a population of over 1,350,000 and not over 1,420,000 as determined by the 1970 federal decennial census, the board of supervisors may consolidate pursuant to ordinance or charter two or more offices, including the office of health officer, in order to integrate the delivery of health-related services within the county. The occupant of the consolidated office need not possess any of the particular qualifications required of the occupant of any of the separate offices that are consolidated if:

(a) No qualification applies to all of the offices consolidated; and

(b) The board finds that sufficient personnel possessing the particular qualifications required are employed in the consolidated office to assure that decisions made by the occupant of the office are based upon competent professional advice. The enforcement duties described in Sections 101030 and 101040 of the Health and Safety Code shall be discharged by a licensed physician and surgeon with the title of health officer. The health officer’s enforcement responsibility is limited to decisions requiring technical medical judgments.

This section does not permit the occupant of the consolidated office to practice any profession or trade for the practice of which a license, permit or registration is required without the license, permit, or registration.

(Amended by Stats. 1996, Ch. 1023, Sec. 92. Effective September 29, 1996.)



24307

In any county having a population of 4,000,000 or more, the board of supervisors may designate any county officer as responsible for all or any of the functions of acquiring, constructing, leasing, managing and maintaining public buildings and facilities, which may be consolidated into a single department or other organizational unit.

Such responsible county officer shall not be required to have any special permit, registration, or license, provided that if such functions include the practice of any profession or trade for which a license, permit or registration is required, then the individual directly involved in such practice shall possess or act only under the supervision of someone who possesses the appropriate license, permit, or registration.

Where such responsibility is designated as described in this section, civil engineering work done for the county in the performance of such functions shall be accomplished under the authority of the responsible officer acting through a registered civil engineer. Responsibility for other civil engineering work shall remain with those officers currently designated.

(Added by Stats. 1973, Ch. 181.)



24308

(a) Notwithstanding Sections 24300 and 24304, the board of supervisors of any county may organize, pursuant to ordinance or charter, the delivery of any services for which county government is responsible under state law, into departments or agencies that provide multiple services, except those duties and responsibilities of other elected county officials mandated by the California Constitution or by statute. Any county board of supervisors that elects to organize the delivery of services may consolidate, integrate, or separate duties and functions of county offices and organizational units within departments, to the extent deemed necessary by the board of supervisors.

(b) All personnel, including the heads of units within departments organized pursuant to this section and formed from units formerly within other county departments, shall possess the particular qualifications required by the statutes governing provision of the services provided by those departments. These qualifications include standards of education and experience to assure competence appropriate for the direction of the departments or the local administration of county functions.

(c) This section shall not permit the occupant of a consolidated, integrated, or separated office to practice any profession or trade for the practice of which a license, permit, or registration is required, without that license, permit, or registration.

(d) This section shall not be construed to affect any other statutory or regulatory provision governing county services or programs, however reorganized or renamed, except for the organizational requirements specified in this section. In no case may a state department or agency reject a county plan required by the Health and Safety Code or the Welfare and Institutions Code or regulations enacted pursuant to either of those codes or impose sanctions for any program or service due to the organization or reorganization of county departments as authorized under this section or Division 5 (commencing with Section 33200). Prior to taking action to reject a county plan or impose sanctions, the department or agency shall inform the county board of supervisors in writing of the deficiency.

(Amended by Stats. 1994, Ch. 309, Sec. 2. Effective January 1, 1995.)






CHAPTER 8 - Fees

24350

Each salaried officer of a county shall charge and collect for the use of his or her county and pay into the county treasury on or before the fifth day of each month the fees allowed by law in all cases, except those or a percentage of them allowed him or her, and those which are a charge against the county. No salaried officer who collects fees pursuant to this section shall be required to accept coin in payment of those fees.

(Amended by Stats. 2012, Ch. 470, Sec. 28. Effective January 1, 2013.)



24351

Unless otherwise specifically provided for by law, each officer of a county shall on the certificate of the auditor immediately deposit in the county treasury all trust money coming into the officer’s possession officially. Trust money so deposited shall be withdrawn only on a warrant issued by the county auditor drawn upon requisition of the officer depositing the money.

(Amended by Stats. 2012, Ch. 470, Sec. 29. Effective January 1, 2013.)



24351.5

Upon implementation of the State Disbursement Unit pursuant to Section 17309 of the Family Code, and notwithstanding Section 24351, the local child support agency shall deposit support payments paid to that office to an account in a manner as specified by the Department of Child Support Services to permit the processing of child support payments within the timeframes set forth in federal law.

(Added by Stats. 2004, Ch. 806, Sec. 9. Effective January 1, 2005.)



24352

Each officer authorized to receive fees pursuant to this title shall keep, in accordance with the guidelines of the Controller, a monthly record of all fees or compensation and fines of whatever nature, kind, or description, collected or chargeable. The record shall be open to public inspection during office hours.

(Amended by Stats. 1998, Ch. 876, Sec. 7. Effective January 1, 1999.)



24353

Each officer of a county authorized to collect money shall pay into the county treasury all money collected by him or her, or under his or her control, that is payable into the treasury in a timely manner, and shall remit fee, fine, and forfeiture data within 35 days after the end of the month in which they are collected to the county auditor and treasurer in the form they require. No officer who collects money as described in this section shall be required to accept payment in coin. If the county auditor finds that an officer of the county has failed to comply with the requirements for payment of moneys pursuant to this section or Section 68101, which directly results in the assessment of a financial penalty pursuant to Section 68085, the county department that failed to comply shall reimburse the county general fund in an amount equal to the actual penalty. With the approval of the treasurer as provided in Section 27080.1, each depositing officer may deposit directly into the treasurer’s active account all money payable into the county treasury.

(Amended by Stats. 2012, Ch. 470, Sec. 30. Effective January 1, 2013.)



24355.2

In counties using a mechanized management reporting system in reporting information for a uniform four-week period, the board of supervisors by ordinance may provide for the totaling of fees as required by Section 24352.

(Amended by Stats. 1986, Ch. 982, Sec. 6.)



24356

The auditor shall file in his or her office the forms required by this chapter, and may dispose of them after five years in accordance with Section 26907.

(Amended by Stats. 1986, Ch. 982, Sec. 7.)









PART 2 - BOARD OF SUPERVISORS

CHAPTER 1 - Organization

ARTICLE 1 - General

25000

(a) Each county shall have a board of supervisors consisting of five members. Not more than three members shall be elected at the same general election. If the terms of office of more than three members of the board expire at the same time, at the first regular meeting after January 1st following their election the members so elected shall so classify themselves by lot that three members shall serve for four years, and two for two years. Thereafter the term of office of each member shall be four years.

(b) Notwithstanding any other provision of law, the board of supervisors of any general law or charter county may adopt or the residents of the county may propose, by initiative, a proposal to limit or repeal a limit on the number of terms a member of the board of supervisors may serve on the board of supervisors. Any proposal to limit the number of terms a member of the board of supervisors may serve on the board of supervisors shall apply prospectively only and shall not become operative unless it is submitted to the electors of the county at a regularly scheduled election and a majority of the votes cast on the question favor the adoption of the proposal.

(Amended by Stats. 1995, Ch. 432, Sec. 4. Effective January 1, 1996.)



25003

The board may make and enforce rules and regulations necessary for the government of the board, the preservation of order, and the transaction of business.

(Added by Stats. 1947, Ch. 424.)



25004

It may adopt a seal. A description and impression of the seal shall be filed in the office of the county clerk.

(Amended by Stats. 1998, Ch. 829, Sec. 29. Effective January 1, 1999.)



25005

A majority of the members of the board constitute a quorum for the transaction of business. No act of the board shall be valid or binding unless a majority of all the members concur therein.

(Added by Stats. 1947, Ch. 424.)



25006

Any member of the board may administer oaths when necessary in the performance of his official duties.

(Added by Stats. 1947, Ch. 424.)



25007

Members may attend meetings of the California State Association of Counties.

(Amended by Stats. 1992, Ch. 1020, Sec. 2. Effective January 1, 1993.)



25008

Members shall be allowed their actual expenses in going to, attendance upon, and returning from state association meetings and their actual and necessary traveling expenses when traveling outside their counties on official business. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3.

(Amended by Stats. 2005, Ch. 700, Sec. 1. Effective January 1, 2006.)






ARTICLE 2 - Chairman

25020

The members of the board of supervisors shall elect a chairman, who shall preside at all meetings of the board. If he is absent or unable to act, the members present shall select one of their number to act as chairman temporarily by an order entered on the records of the board.

(Added by Stats. 1947, Ch. 424.)



25020.1

Instead of selecting a temporary chairman whenever the chairman is absent or unable to act, the members of the board of supervisors may elect a vice chairman who shall preside at all meetings of the board when the chairman is absent or unable to act.

(Amended by Stats. 1959, Ch. 1593.)



25021

The chairman of the board shall perform such duties as are prescribed by law or by the board.

(Added by Stats. 1947, Ch. 424.)



25022

In any emergency affecting the interest of the county or when any defalcation or official misconduct comes to his knowledge, the chairman shall forthwith call a special meeting of the board to consider the matter if the board is not then in session.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 3 - Members

25040

Each member of the board of supervisors shall be elected by the district which he represents, and not at large, except in any county in which supervisorial districts have not been established by law or ordinance, and in which supervisors were on May 17, 1907, required to be elected at large, but from particular wards, the members shall be elected at large and without regard to residence.

(Added by Stats. 1947, Ch. 424.)



25041

In all other cases each member shall have been a registered voter of the district which he seeks to represent for at least 30 days immediately preceding the deadline for filing nomination documents for the office of supervisor, and shall reside in the district during his incumbency.

(Amended by Stats. 1978, Ch. 1287.)



25042

Any supervisor who (a) refuses or neglects to perform any duty imposed on him, without just cause, or (b) wilfully violates any law provided for his government as a supervisor, or (c) fraudulently or corruptly performs any duty imposed on him, or (d) wilfully, fraudulently, or corruptly attempts to perform an act as supervisor which is unauthorized by law, in addition to any other penalty prescribed by law, forfeits to the county five hundred dollars ($500) for every such act, to be recovered on his official bond, and is further liable on his official bond to any person injured thereby for all damages sustained.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 4 - Vacancies

25060

Whenever a vacancy occurs in a board of supervisors, the Governor shall fill the vacancy. The appointee shall hold office until the election and qualification of his or her successor.

(Amended by Stats. 2013, Ch. 76, Sec. 98. Effective January 1, 2014.)



25061

The election of a supervisor to fill the vacancy for the unexpired term shall be held at the next general election, unless the term expires on the first Monday after January 1st succeeding the election.

(Added by Stats. 1947, Ch. 424.)



25062

When a vacancy occurs from the failure of the person elected to file his or her oath or bond as provided by law, and the person elected is appointed to fill the vacancy, he or she shall hold office for the unexpired term.

(Amended by Stats. 2013, Ch. 76, Sec. 99. Effective January 1, 2014.)






ARTICLE 5 - Meetings

25080

Except as otherwise provided by state law, all meetings of the board of supervisors shall be public.

(Amended by Stats. 1986, Ch. 1019, Sec. 1.5.)



25081

By ordinance the board shall provide for the holding of regular meetings of the board at the county seat.

The board may change the place for the holding of one or more regular meetings of the board to a location within the county other than the county seat if both of the following occur:

(a) The change of location of the regular meeting of the board is adopted by ordinance, resolution, bylaw, or other rule required for the conduct of business by the body at a regular meeting of the body.

(b) Notice of the location change is posted in a location that is freely accessible to the public no later than the prior regular meeting of the board.

(Amended by Stats. 2010, Ch. 34, Sec. 1. Effective January 1, 2011.)



25083

Whenever the board of supervisors of any county is required by law to canvass the votes of any local or special election on a day other than one on which the board regularly meets, such canvass may be commenced or made on the next following regular meeting day.

(Added by Stats. 1959, Ch. 700.)



25084

Whenever the board of supervisors of any county is required by law to receive proposals or bids after publication of a resolution or other public notice, the board may, by resolution, designate an officer or employee of the county to open, examine, and announce the proposals or bids at a public meeting at the time and place set forth in the resolution.

(Added by Stats. 1985, Ch. 985, Sec. 2.)






ARTICLE 6 - Clerk of the Board

25100

Unless otherwise provided by law, the county clerk is ex officio clerk of the board of supervisors of his county.

(Added by Stats. 1947, Ch. 424.)



25100.5

The board of supervisors of any county may provide by ordinance that the clerk of the board of supervisors may be appointed by the board in the same manner as other county officers are appointed. In such counties, the county clerk is not ex officio clerk of the board of supervisors.

The clerk of the board of supervisors shall perform those duties prescribed by law for the county clerk as ex officio clerk of the board of supervisors or for the clerk of the board of supervisors and such additional duties as the board of supervisors shall prescribe by ordinance. Such person may perform all the duties vested in the county clerk other than those vested in the county clerk as registrar of voters and may take acknowledgments and administer and certify oaths in the performance of such person’s official duties.

(Amended by Stats. 2002, Ch. 784, Sec. 138. Effective January 1, 2003.)



25101

The clerk of the board shall:

(a) Attend each session of the board of supervisors of his county and attend committee meetings when requested so to do.

(b) Keep and enter in the minute book of the board a full and complete record of the proceedings of the board at all regular and special meetings, including the entry in full of all resolutions and of all decisions on questions concerning the allowance of accounts. The vote of each member on every question shall be recorded.

(c) Immediately after each meeting of the board, deliver to and leave with the auditor all demands allowed for the payment of money.

(d) File and preserve, or dispose of pursuant to law, all petitions, applications, and other papers and records deposited with him.

(e) Authenticate with his signature and the seal of the board and file each ordinance passed by the board.

(Amended by Stats. 1957, Ch. 1835.)



25102

The board shall cause to be kept:

(a) Its minute book.

(b) An ordinance book.

(c) An “allowance book” in which shall be recorded all orders for the allowance of money from the county treasury, to whom made, and on what account. The orders shall be dated, numbered, and indexed through each year. In any county using certified duplicate lists of claims allowed, one list is the “allowance book” within the meaning of this section. If the auditor in any county maintains an index of claims allowed, the index required by this section may be dispensed with. In lieu of recording in the allowance book, claims or duplicates thereof may be filed with the clerk of the board, who shall make an alphabetical index of the claims filed. In any county, the board of supervisors by resolution may dispense with the allowance book, in which event the warrant book filed with the county auditor shall serve in place of both the allowance book and the warrant book.

(d) A “warrant book” to be kept by the county auditor, in which shall be entered, in the order of drawing, all warrants drawn on the treasury, with their number and reference to the order on the minute book, with the date, amount, on what account, and name of payee. In any county using a list of claims allowed for an allowance book, the list filed in the office of the auditor is the warrant book within the meaning of this section.

(Amended by Stats. 1961, Ch. 28.)



25102.1

In lieu of entering resolutions in full in the minute book, the clerk, with the approval of the board, may keep a resolution book in which he shall enter all resolutions in full. In such case, references in the minute book to resolutions may be made by number and subject reference.

(Added by Stats. 1963, Ch. 455.)



25103

The records and minutes of the board, acting in any capacity, shall be signed by the chairperson and the clerk. The board may by resolution authorize the use of a facsimile signature of the chairperson of the board acting in any capacity, where the board sits as the governing body, agency, or entity on all papers, documents, or instruments requiring the signature of the chairperson of the board, including all resolutions, orders, ordinances, contracts, minutes, notices, deeds, leases, papers and records of the board except that the original copy thereof, or the copy thereof filed in the office of the clerk of the board, shall bear the personal signature of the chairperson or shall have been delivered to him or her, and those papers, documents, or instruments bearing the facsimile signature shall be accorded the same force and effect as though personally signed by the chairperson. A certificate by the clerk that a copy of that document has been delivered to the chairperson of the board shall be prima facie evidence of the delivery.

If, in order to be recorded by the county recorder, the paper, document, or instrument requires the acknowledgement or verification of the person by whom it is executed, then it shall be recordable when the clerk acknowledges his or her signature upon the certificate which indicates that a copy of the paper, document, or instrument has been delivered to the chairperson.

In the case of a public security or any instrument of payment, the provisions of the Uniform Facsimile Signature of Public Officials Act (Chapter 6 (commencing with Section 5500) of Division 6 of Title 1 of the Government Code) shall govern.

If the facsimile signature of the chairperson of the board of supervisors is affixed to any document prior to November 23, 1970, the document shall have the same force and effect from the time of affixing as if the facsimile signature had been affixed after that date.

(Amended by Stats. 1986, Ch. 982, Sec. 8.)



25104

The books, records, and accounts of the board shall be kept in the custody of the clerk and available for public inspection during normal business hours.

(Amended by Stats. 1989, Ch. 57, Sec. 1.)



25105

The board of supervisors may authorize the use of photographs, microphotographs, electronic data processing records, optical disks, or any other medium that is a trusted system and that does not permit additions, deletions, or changes to the original document, or photocopies of all records, books, and minutes of the board.

(a) Each photograph, microphotograph, or photocopy shall be made in a manner and on paper which will comply with Section 12168.7 for recording of permanent records or nonpermanent records, whichever applies. Every reproduction shall be deemed and considered an original; a transcript, exemplification, or certified copy of any reproduction shall be deemed and considered a transcript, exemplification, or certified copy, as the case may be, of the original. Each roll of microfilm shall be deemed and constitute a book and shall be designated and numbered, and provision shall be made for preserving, examining, and using it. A duplicate of each roll of microfilm shall be made and kept in a safe and separate place.

(b) Electronic data processing records, records recorded on optical disk, and records recorded on any other medium shall comply with Section 12168.7. A duplicate copy of any record reproduced in compliance with Section 12168.7 for recording of permanent records or nonpermanent records, whichever applies, shall be deemed an original.

(c) In the event the authorization provided herein is granted, the personal signatures required by Section 25103, if technically feasible, may be reproduced by the authorized process, and the reproduced signatures shall be deemed to satisfy the requirement of Section 25103. If the documents are signed using a digital signature, reproduced documents shall be considered authenticated if the reproduced documents are created by a trusted system, as defined in pertinent digital signature regulations.

(Amended by Stats. 2000, Ch. 569, Sec. 3. Effective January 1, 2001.)



25105.5

The clerk of the board of supervisors may, without complying with any other provision of law, destroy records consisting of claims against the county and claims against special districts for which the board of supervisors is the governing body, whenever the claims have been retained by the clerk for a period of not less than five years after final action on the claim. The clerk of the board of supervisors may destroy records consisting of assessment appeal applications when five years have elapsed since the final action on the application. The clerk may destroy the records three years after the final action on the application, if the records consisting of assessment appeal applications have been microfilmed, microfiched, imaged, or otherwise preserved on a medium that provides access to the documents, in accordance with Section 25105.

As used in this section “final action” means, in the case of an assessment appeals application, the date of the final decision by the assessment appeals board and, in the case of a claim, the date of payment or settlement of the claim, or denial or approval of the claim by or in behalf of the board of supervisors or by operation of law, whichever occurs first, if there is no action pending involving the application or claim.

(Amended by Stats. 1998, Ch. 591, Sec. 1. Effective January 1, 1999.)






ARTICLE 7 - Ordinances

25120

The enacting clause of all ordinances of the board of supervisors shall be as follows: “The Board of Supervisors of the County of ____ ordains as follows.”

(Amended by Stats. 1985, Ch. 985, Sec. 2.5.)



25121

Every ordinance shall be signed by the chairman of the board and attested by the clerk.

(Added by Stats. 1947, Ch. 424.)



25122

On the passage of all ordinances the votes of the several members of the board shall be entered on the minutes, and all ordinances shall be entered at length in the ordinance book.

(Added by Stats. 1947, Ch. 424.)



25123

All ordinances shall become effective 30 days from the date of final passage, except the following ordinances, which shall take effect immediately:

(a) Those calling or otherwise relating to an election.

(b) Those specifically required by this code or by any other law to take immediate effect.

(c) Those fixing the amount of money to be raised by taxation, or the rate of taxes to be levied.

(d) Those for the immediate preservation of the public peace, health, or safety, which shall contain a declaration of the facts constituting the urgency, and shall be passed by a four-fifths vote of the board of supervisors.

(e) Those specifically relating to the adoption or implementation of a memorandum of understanding with an employee organization.

(f) Those relating to salaries and other compensation of officers, other than elected officers, and employees.

(Amended by Stats. 1983, Ch. 91, Sec. 1. Effective June 15, 1983.)



25123.5

Notwithstanding the provisions of Section 25123, that portion of any ordinance which changes supervisorial salaries shall become effective 60 days after its adoption.

(Added by Stats. 1971, Ch. 556.)



25124

(a) Except as provided in subdivision (c), before the expiration of 15 days after the passage of an ordinance it shall be published once, with the names of the members voting for and against the ordinance, in a newspaper published in the county if there is one, and if there is no newspaper published in the county, the ordinance shall be posted in a prominent location at the board of supervisors’ chambers within the 15-day period and remain posted thereafter for at least one week. The local agency, at its option, may include in an ordinance reclassifying land either a brief description accompanied by a map of the boundaries of the property, as recited in the notice of hearing, or a complete metes and bounds description accompanied by a map depicting the reclassified property and adjacent properties. Except for maps, any exhibit attached to and incorporated by reference in an ordinance need not be published in its entirety if the publication lists all those exhibits by title or description and includes a notation that a complete copy of each exhibit is on file with the clerk of the board of supervisors and is available for public inspection and copying in that office in accordance with the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1. A certificate of the clerk of the board of supervisors or order entered in the minutes of the board that the ordinance has been duly published or posted is prima facie proof of the publication or posting.

(b) The publication or posting of ordinances, as required by subdivision (a), may be satisfied by either of the following actions:

(1) The county board of supervisors may publish a summary of a proposed ordinance or proposed amendment to an existing ordinance. The summary shall be prepared by an official designated by the board of supervisors. A summary shall be published and a certified copy of the full text of the proposed ordinance or proposed amendment shall be posted in the office of the clerk of the board of supervisors at least five days prior to the board of supervisors meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, the board of supervisors shall publish a summary of the ordinance or amendment with the names of those supervisors voting for and against the ordinance or amendment and the clerk shall post in the office of the clerk of the board of supervisors a certified copy of the full text of the adopted ordinance or amendment along with the names of those supervisors voting for and against the ordinance or amendment.

(2) If the county official designated by the board of supervisors determines that it is not feasible to prepare a fair and adequate summary of the proposed or adopted ordinance or amendment, and if the board of supervisors so orders, a display advertisement of at least one-quarter of a page in a newspaper of general circulation in the county shall be published at least five days prior to the board of supervisors meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, a display advertisement of at least one-quarter of a page shall be published. The advertisement shall indicate the general nature of, and provide information about, the proposed or adopted ordinance or amendment, including information sufficient to enable the public to obtain copies of the complete text of such ordinance or amendment, and the names of those supervisors voting for and against the ordinance or amendment.

(c) If the clerk of the board of supervisors fails to publish an ordinance within 15 days after the date of adoption, the ordinance shall not take effect until 30 days after the date of publication.

(Amended by Stats. 1995, Ch. 23, Sec. 1. Effective January 1, 1996.)



25125

No county ordinance passed prior to September 13, 1941, is void solely by reason of the fact that it was not published for a full week within 15 days after its passage, if the first actual publication of the ordinance was within the 15-day period, and thereafter actual publication was made for a full week.

(Added by Stats. 1947, Ch. 424.)



25126

Any or all ordinances of any county which have been enacted and published in accordance with the provisions of its charter or this article, and which have not been repealed, may be compiled, consolidated, revised, indexed, including such restatement and substantive change as is necessary in the interest of clarity, and arranged as a comprehensive ordinance code.

(Added by Stats. 1947, Ch. 424.)



25127

The ordinance code may be adopted by reference by the passage of an ordinance for the purpose, which shall be adopted and approved in the manner provided by charter or this article for the passage of ordinances for the county.

(Added by Stats. 1947, Ch. 424.)



25128

The ordinance code itself need not be published in the manner required for other ordinances, but not less than three copies of the code shall be filed for use and examination by the public in the office of the clerk of the county prior to the adoption thereof.

(Added by Stats. 1947, Ch. 424.)



25129

After the code has been adopted all ordinances thereafter adopted pertaining to the subjects in the code shall be amendatory or revisory of the code. No section or subsection of the code shall be revised or amended by reference. The ordinance section or subsection revised or amended shall be adopted and published in the manner prescribed in Section 25124. Nothing in this section shall preclude repealing or rendering inoperative by reference any section or subsection if language in the ordinance fairly identifies the subject matter of the sections or subsections which would be repealed or rendered inoperative by the ordinance.

(Amended by Stats. 1986, Ch. 320, Sec. 1.)



25130

An ordinance code adopted and fully published, or adopted by reference as provided in this article, may be subsequently recompiled, recodified and indexed, including such restatement and substantive change as is necessary in the interest of clarity, in the same manner as prescribed by this article for the original adoption by reference of an ordinance code.

(Added by Stats. 1961, Ch. 287.)



25131

Ordinances shall not be passed within five days of their introduction, nor at other than a regular meeting or at an adjourned regular meeting. However, an urgency ordinance may be passed immediately upon introduction and either at a regular or special meeting. Except when, after reading the title, further reading is waived by regular motion adopted by majority vote, all ordinances shall be read in full either at the time of introduction or passage. When ordinances, other than urgency ordinances, are altered after introduction, they shall be passed only at a regular or at an adjourned regular meeting held at least five days after alteration. Corrections of typographical or clerical errors are not alterations within the meaning of this section. This section shall not apply to ordinances which by statute can be passed only after notice and a public hearing.

(Amended by Stats. 1992, Ch. 1020, Sec. 2.3. Effective January 1, 1993.)



25132

(a) Violation of a county ordinance is a misdemeanor unless by ordinance it is made an infraction. The violation of a county ordinance may be prosecuted by county authorities in the name of the people of the State of California, or redressed by civil action.

(b) Every violation determined to be an infraction is punishable by (1) a fine not exceeding one hundred dollars ($100) for a first violation; (2) a fine not exceeding two hundred dollars ($200) for a second violation of the same ordinance within one year; (3) a fine not exceeding five hundred dollars ($500) for each additional violation of the same ordinance within one year.

(c) Notwithstanding any other provision of law, a violation of local building and safety codes determined to be an infraction is punishable by (1) a fine not exceeding one hundred dollars ($100) for a first violation; (2) a fine not exceeding five hundred dollars ($500) for a second violation of the same ordinance within one year; (3) a fine not exceeding one thousand dollars ($1,000) for each additional violation of the same ordinance within one year of the first violation.

(Amended by Stats. 2003, Ch. 60, Sec. 2. Effective January 1, 2004.)






ARTICLE 8 - Publication of Notice and Proceedings

25150

(a) Except as otherwise provided in subdivision (b), within 10 days after each session of the board of supervisors, it shall cause to be published a fair statement of all its proceedings.

(b) In lieu of the requirements imposed by subdivision (a), the board of supervisors may provide copies of agendas and summaries of proceedings to every newspaper, radio and television station, and library in the county, and to any other person who requests such information.

(Amended by Stats. 1984, Ch. 169, Sec. 1.)



25151

(a) All public notices of proceedings of or to be had before the board, not otherwise specifically provided for, shall be posted at the meeting place of the board in a location that is freely accessible to the public.

(b) In addition to the posting required by subdivision (a), the clerk of the board of supervisors shall either post the notice of the proceedings at two public places in the county other than the location of the meeting, or post the notice of the proceedings in an electronic format on a Web site provided by the county.

(Amended by Stats. 2004, Ch. 118, Sec. 11. Effective January 1, 2005.)






ARTICLE 9 - Subpenas

25170

Whenever the board of supervisors deems it necessary or important to examine any person as a witness upon any subject or matter within the jurisdiction of the board, or to examine any officer of the county in relation to the discharge of his official duties as to the receipt or disposition by him of any money, or concerning the possession or disbursement by him of any property belonging to the county, or to use, inspect, or examine any books, account, voucher, or document in the possession or under the control of the person or officer relating to the affairs or interests of the county, the chairman of the board shall issue a subpena, in proper form, commanding the person or officer to appear before it, at a time and place therein specified, to be examined as a witness. The subpena may require the person or officer to produce all books, papers, and documents in his possession or under his control, relating to the affairs or interests of the county.

(Added by Stats. 1947, Ch. 424.)



25171

Whenever the board appoints any of its members a committee upon any subject or matter of which it has jurisdiction and confers upon the committee power to send for persons and papers, the chairman of the committee has all the powers and duties of the chairman of the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



25172

The sheriff of the county to whom the subpena is delivered shall serve it by reading it to the person named therein, and at the same time delivering to him a copy thereof. The official return of the sheriff upon the subpena, showing the time and place of service is prima facie evidence of service.

(Added by Stats. 1947, Ch. 424.)



25173

Whenever any person duly subpenaed to appear and give evidence or to produce any books and papers before the board or a committee neglects or refuses to appear, or to produce any books and papers, as required by the subpena, or refuses to testify or to answer any questions which a majority of the body decides are proper and pertinent, he shall be deemed in contempt, and the chairman of the body shall report the fact to the judge of the superior court of the county.

(Added by Stats. 1947, Ch. 424.)



25174

Upon receipt of the report, the judge of the superior court shall issue an attachment directed to any sheriff, marshal, or police chief in the State of California, commanding him or her to attach that person and forthwith bring him or her before the judge who ordered the attachment issued.

(Amended by Stats. 1996, Ch. 872, Sec. 49. Effective January 1, 1997.)



25175

On the return of the attachment and the production of the body of the defendant, the judge has jurisdiction of the matter. The person charged may purge himself of the contempt in the same way, and the same proceeding shall be had, and the same penalties may be imposed, and the same punishment inflicted as in the case of a witness subpenaed to appear and give evidence on the trial of a civil cause before a superior court.

(Added by Stats. 1947, Ch. 424.)



25176

Witnesses subpenaed to testify on behalf of the county in matters of public concern before the board of supervisors are not entitled to have their fees prepaid, but the board shall allow them the reasonable expenses of their attendance.

(Added by Stats. 1947, Ch. 424.)









CHAPTER 2 - General Powers

25200

The board of supervisors may divide the county into election, road, and supervisorial districts and change their boundaries as convenience requires.

(Amended by Stats. 2002, Ch. 454, Sec. 7. Effective January 1, 2003.)



25201

Subject to the provisions of the Elections Code, the board may establish, abolish, and change election precincts, appoint inspectors, clerks, and judges of election, canvass all election returns, declare the result, and order the county elections official to issue certificates of election.

(Amended by Stats. 2002, Ch. 221, Sec. 32. Effective January 1, 2003.)



25202

The board shall equalize assessments and levy taxes upon the taxable property of the county for all county purposes, and also upon the taxable property of any district for the construction and repair of roads and highways and other district purposes. No tax shall be levied upon any district until the proposition to levy the tax has been submitted to the qualified electors of the district and received a majority of all the votes cast upon the proposition.

(Added by Stats. 1947, Ch. 424.)



25203

The board shall direct and control the conduct of litigation in which the county, or any public entity of which the board is the governing body, is a party; by a two-thirds vote of all the members, the board may employ counsel to assist the district attorney, county counsel, or other counsel for the county or entity in the conduct of such actions; provided, however, that the board may authorize county officials, who are not attorneys, to initiate and conduct litigation in small claims court on behalf of the county.

(Amended by Stats. 1977, Ch. 1087.)



25204

The board may assume and discharge such municipal functions of the cities within the county as are authorized by any county charter.

(Added by Stats. 1947, Ch. 424.)



25205

If any county officer performs municipal duties imposed by a charter framed under Section 8 of Article XI of the California Constitution, the compensation and expense of the officer may be apportioned by the board of supervisors in proportion to the duties performed as a county officer under the general laws and performed as a municipal officer under the charter provision. The compensation determined to be for the performance of municipal duties shall be paid from municipal funds and the compensation determined to be for county duties shall be paid from county funds.

(Amended by Stats. 2002, Ch. 454, Sec. 8. Effective January 1, 2003.)



25206

The board may direct the sheriff to attend, either in person or by deputy, all the meetings of the board, to preserve order, and to serve notices, subpenas, citations, or other process, as directed by the board.

(Added by Stats. 1947, Ch. 424.)



25207

The board may do and perform all other acts and things required by law not enumerated in this part, or which are necessary to the full discharge of the duties of the legislative authority of the county government.

(Added by Stats. 1947, Ch. 424.)



25207.1

Any ordinance adopted by a board of supervisors requiring any person who represents a corporation, firm, association, organization, or person other than himself in attempting to influence any action to be taken on a county decision by a board of supervisors or any county board, commission, committee or officer, to register or to disclose any information concerning such representation including, but not limited to, compensation received or expenditures made in the course of, or incidental to, such representation, shall be enforceable within the incorporated as well as the unincorporated area of the county. The term “county decision” shall include any decision, or any recommendation as to a decision, concerning any matter, whether legislative, administrative, or quasi-judicial, which is pending before, or may be submitted to, the board of supervisors or any county board, commission, committee, or officer. Nothing in this section shall be construed to authorize a board of supervisors to require the registration of, or disclosure by, members of the State Bar of California in the performance of a service which lawfully can be performed only by an attorney licensed to practice law in the State of California.

(Added by Stats. 1973, Ch. 326.)



25207.5

A county may disseminate information to the public concerning the rights, duties, properties, and activities of the county.

(Added by Stats. 1973, Ch. 605.)



25208

The board of supervisors may employ such persons as it deems necessary to assist the board in the performance of its duties. The board may adopt an ordinance defining the qualifications, duties and responsibilities of such persons.

(Added by Stats. 1955, Ch. 1923.)



25208.3

The board of supervisors of a county may contract for optometric service with an optometrist licensed pursuant to the provisions of the Business and Professions Code.

(Added by Stats. 1967, Ch. 90.)



25208.4

The board of supervisors of a county may expend county funds for the training and orientation of persons elected to, but who have not yet assumed office as, a member of the board of supervisors, including the payment of course fees, travel and per diem expenses, course materials, and consultant services, as the board deems proper and beneficial to the exercise of supervisorial duties by newly elected supervisors.

The provisions of this section shall be implemented by ordinance adopted by the board of supervisors. The ordinance shall provide those procedures that the board determines are necessary. The ordinance shall also include a requirement that the supervisor-elect request the training and orientation.

(Added by Stats. 1981, Ch. 1126, Sec. 2.)



25208.5

The board of supervisors of a county has all of the powers to provide for community recreation which are granted to the governing board of a public authority by Chapter 10 (commencing with Section 10900) of Division 1 of Title 1 of the Education Code.

(Amended by Stats. 1984, Ch. 193, Sec. 53.)



25209

If real property is conveyed by a county and it is subsequently determined and mutually agreed by the board of supervisors and the person to whom the property was conveyed that an error was made in the description of the property conveyed, so that less property is included in the description than was intended by the parties, the board may by resolution recite the facts of such error and approve such determination and agreement; thereafter the board may execute or cause to be executed a corrective deed without conforming to the requirements of law, if any, for the sale of real property by counties and without commencing a judicial action to reform the deed.

A similar procedure may be followed with respect to property conveyed to a county, where the error results in more property being conveyed than was intended. In either case the resolution of the board shall be conclusive as to the facts recited therein as to good faith purchasers or encumbrancers for value.

This section shall not apply to a conveyance by or to a county if the error is in the published description required by law or charter, nor shall this section require notice of such sale or purchase to be published if not otherwise required by law.

(Added by Stats. 1959, Ch. 1965.)



25209.1

(a) During any fiscal year, the board of supervisors of any county or city and county may upon the recommendation of the county auditor authorize the treasurer of the county or city and county to make a temporary transfer from the funds in his custody to any school district in the county or city and county. Such temporary transfer shall be made only in the event that the funds transferred are not immediately needed to pay claims against such funds of the county treasury, and the temporary transfer of funds made to eligible school districts shall not exceed an amount computed to be equal to 50 percent of the school district’s entitlement for payment of Public Law 81-874 funds for the immediately preceding fiscal year.

(b) School districts may repay such temporary transfer of funds without any interest to the county or city and county on or before June 1 of the fiscal year in which the funds were transferred. Upon receipt of Public Law 81-874 funds next following the aforesaid transfer, the school district shall immediately apply all of such funds to the repayment of the funds transferred pursuant to subdivision (a).

If such temporary transfer of funds is not repaid by June 1 of the fiscal year in which the temporary transfer occurred, the county auditor shall withhold from the next principal apportionment of taxes an amount equal to the temporary transfer of funds and charges, less any repayments made by the school district.

(Added by Stats. 1975, Ch. 404.)



25209.3

The board of supervisors may do and perform all acts necessary to enable the county to participate in the Economic Opportunity Act of 1964, as amended, and its successors, including the authorization of the expenditure by the county of whatever funds that may be required by the federal government as a condition to the county’s participation.

(Added by renumbering Section 25210 by Stats. 2008, Ch. 158, Sec. 1. Effective January 1, 2009.)



25209.5

The board of supervisors may do and perform all acts necessary to participate in the State and Local Fiscal Assistance Act of 1972 (Public Law 92-512) including the authorization of the expenditure by the county of funds received by the county pursuant to said act for the priority expenditures set forth in Section 103 of said act. The authorization as contained in this section is in addition to any other powers that a county may have to expend funds for purposes provided by law.

(Added by Stats. 1973, Ch. 1004.)



25209.6

The board of supervisors may take all necessary action on behalf of the county to participate as a health maintenance organization in Section 1876 of the Social Security Act (Public Law 92-603, Section 226), or Section 300(e) of Title 42 of the United States Code, or any other health maintenance organization provision under Title 18 or 19 of the Social Security Act, or any or all of such provisions, and to provide to its enrollees services in addition to those described in subsection (c), as provided in subsection (g) of Section 1876, including the establishment, receipt, segregation and use of prepayments by and for the benefit of enrollees, execution and performance of contracts, and authorization of the expenditure by the county of whatever funds may be required therefor. In connection with a program under this section, county funds may be expended to provide county supplementation of enrollee prepayment amounts, up to 100 percent of the full prepayment amount for persons or families who, in the judgment of the county, are not financially capable of making the full prepayment.

(Amended by Stats. 1983, Ch. 81, Sec. 1.)






CHAPTER 2.5 - County Service Areas

ARTICLE 1 - General Provisions

25210

This chapter shall be known and may be cited as the County Service Area Law.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25210.1

The Legislature finds and declares all of the following:

(a) Population growth and development in unincorporated areas result in new and increased demands for public facilities and services that promote the public peace, health, safety, and general welfare.

(b) The residents and property owners in unincorporated areas should have reasonable methods available so that they can finance and provide these needed public facilities and services.

(c) The residents and property owners in some unincorporated areas may propose the incorporation of new cities or annexations to existing cities as a way to fulfill these demands for public facilities and services.

(d) In other unincorporated areas, independent special districts with directly elected or appointed governing boards can fulfill these demands for public facilities and services.

(e) County boards of supervisors need alternative organizations and methods to finance and provide needed public facilities and services to the residents and property owners of unincorporated areas.

(f) In enacting the County Service Area Law by this chapter, it is the intent of the Legislature to continue a broad statutory authority for county boards of supervisors to use county service areas as a method to finance and provide needed public facilities and services.

(g) Further, it is the intent of the Legislature that county boards of supervisors, residents, and property owners use the powers and procedures provided by the County Service Area Law to meet the diversity of local conditions, circumstances, and resources.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25210.2

Unless the context requires otherwise, as used in this chapter, the following terms shall have the following meanings:

(a) “Board” means the county board of supervisors acting as the governing authority of a county service area.

(b) “Commission” or “local agency formation commission” means a local agency formation commission that operates in the county pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5.

(c) “County service area” means a county service area formed pursuant to this chapter or any of its statutory predecessors.

(d) “Geologic hazard” means an actual or threatened landslide, land subsidence, soil erosion, earthquake, or any other natural or unnatural movement of land or earth.

(e) “Inhabited territory” means territory within which there reside 12 or more registered voters. All other territory shall be deemed “uninhabited.”

(f) “Landowner” or “owner of land” means all of the following:

(1) Any person shown as the owner of land on the county’s most recent assessment roll, except where that person is no longer the owner. Where that person is no longer the owner, the landowner or owner of land is any person entitled to be shown as the owner of land on the next assessment roll.

(2) Where land is subject to a recorded written agreement of sale, any person shown in the agreement as purchaser.

(3) Any public agency owning land, provided that a public agency which owns highways, rights-of-way, easements, waterways, or canals shall not be deemed a landowner or owner of land.

(g) “Latent power” means any service or facility authorized by Article 4 (commencing with Section 25213) that the local agency formation commission has determined, pursuant to subdivision (i) of Section 56425, that the county service area was not authorized to provide prior to January 1, 2009.

(h) “Voter” means a voter as defined by Section 359 of the Elections Code.

(i) “Zone” means a zone formed pursuant to Article 8 (commencing with Section 25217).

(Amended by Stats. 2009, Ch. 332, Sec. 4. Effective January 1, 2010.)



25210.3

(a) This chapter provides the authority for the organization and powers of county service areas. This chapter succeeds the former Chapter 2.2 (commencing with Section 25210.1) as added by Chapter 858 of the Statutes of 1953, and as subsequently amended.

(b) Any county service area established pursuant to the former Chapter 2.2 which was in existence on January 1, 2009, shall remain in existence as if it had been formed under this chapter.

(c) Any improvement area, improvement zone, or zone formed pursuant to the former Chapter 2.2, which was in existence on January 1, 2009, shall be deemed to be a zone and remain in existence as if it had been formed as a zone pursuant to Article 8 (commencing with Section 25217).

(d) Any indebtedness, bond, note, certificate of participation, contract, special tax, benefit assessment, fee, charge, election, ordinance, resolution, regulation, rule, or any other action of a board taken pursuant to the former Chapter 2.2 before January 1, 2009, shall not be impaired or voided solely because of the enactment of this chapter or any error, omission, informality, misnomer, or inconsistency with this chapter.

(e) Any approval or determination, including, but not limited to, terms and conditions made with respect to a county service area by a local agency formation commission before January 1, 2009, shall remain in full force and effect.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25210.4

This chapter shall be liberally construed to effectuate its purposes.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25210.5

If any provision of this chapter or the application of any provision of this chapter in any circumstance or to any person, county, city, special district, school district, the state, or any agency or subdivision of the state is held invalid, that invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application of the invalid provision, and to this end the provisions of this chapter are severable.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25210.6

(a) Any action to determine the validity of the organization of a county service area or zone shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(b) Any action to determine the validity of any bonds, warrants, contracts, obligations, loans, notes, or evidence of indebtedness of a county service area shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(c) (1) Any action or proceeding to validate, attack, review, set aside, void, or annul an ordinance or resolution adopted pursuant to this chapter and levying, fixing, or extending an assessment, charge, or fee or modifying or amending any existing ordinance or resolution shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(2) If an ordinance or resolution provides for an automatic adjustment in an assessment, charge, or fee, and the automatic adjustment results in an increase in the amount of an assessment, charge, or fee, any action or proceeding to attack, review, set aside, void, or annul the increase shall be commenced within 60 days of the effective date of the increase.

(3) Any appeal from a final judgment in the action or proceeding brought pursuant to this subdivision shall be filed within 30 days after entry of the judgment.

(d) Any judicial action to review any other action taken pursuant to this chapter shall be brought pursuant to Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25210.7

(a) Territory, whether contiguous or noncontiguous, in the unincorporated area of a single county may be included in a county service area.

(b) A county service area that includes the entire unincorporated area of a county may be formed to provide any or all of the services and facilities authorized by this chapter if the county does not provide those services and facilities to the same extent to the entire area of the county.

(c) All or any part of a city may be included in a county service area only if the city council gives its consent, as provided in this chapter. The executive officer of a local agency formation commission shall not issue a certificate of filing pursuant to Section 56658 for an application for an annexation of incorporated territory to a county service area or a reorganization that would result in the annexation of incorporated territory to a county service area, unless the application is accompanied by a resolution adopted by the city council of the affected city that consents to the annexation of that incorporated territory.

(d) Land devoted primarily to the commercial production of agricultural products, timber, or livestock may be included in a county service area only if that land is contiguous to other land within the county service area and only if the land will benefit from the services and facilities that the county service area provides. A local agency formation commission shall not approve any change of organization or reorganization that would result in the inclusion of land devoted primarily to the commercial production of agricultural products, timber, or livestock in a county service area unless the board finds that the land will benefit from the services and facilities that the county service area provides.

(e) Except as provided in this chapter, the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5) shall govern any change of organization or reorganization of a county service area. In the case of any conflict between that division or this chapter, the provisions of this chapter shall prevail.

(f) A county service area shall not be deemed an “independent special district” as defined by Section 56044 and as that term is used in the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5).

(g) Whenever the boundaries of an improvement zone change, a county shall comply with Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25210.8

(a) Except as otherwise provided in this chapter, elections for a county service area or zone are subject to the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(b) A county may conduct any election for a county service area or zone by all-mailed ballots pursuant to Division 4 (commencing with Section 4000) of the Elections Code.

(c) A county may hold advisory elections for a county service area or zone pursuant to Section 9603 of the Elections Code.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)






ARTICLE 2 - Formation

25211

A new county service area may be formed pursuant to this article.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25211.1

(a) A proposal to form a new county service area may be made by petition. The petition shall do all of the things required by Section 56700. In addition, the petition shall do all of the following:

(1) State which services and facilities it is proposed that the county service area be authorized to provide upon formation.

(2) Set forth the proposed methods by which the county service area will finance those services and facilities, including, but not limited to, special taxes, benefit assessments, and fees.

(3) Propose a number or distinctive name for the county service area. Notwithstanding Section 7530, every county service area shall have the words “County Service Area” within its name.

(b) The petitions, the proponents, and the procedures for certifying the sufficiency of the petitions shall comply with Chapter 2 (commencing with Section 56700) of Part 3 of Division 5. In the case of any conflict between that chapter and this article, the provisions of this article shall prevail.

(c) As determined by the local agency formation commission, the petition shall be signed by not less than either:

(1) Twenty-five percent of the registered voters living in the area to be included in the county service area.

(2) Twenty-five percent of the number of owners of land who own not less than 25 percent of the assessed value of land within the area to be included in the county service area.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25211.2

(a) Before circulating any petition, the proponents shall publish a notice of intention which shall include a written statement not to exceed 500 words in length, setting forth the reasons for forming the county service area, the proposed services and facilities that the county service area will provide, and the proposed methods by which the county service area will be financed. The notice shall be published pursuant to Section 6061 in one or more newspapers of general circulation within the territory proposed to be included within the county service area.

(b) The notice shall be signed by one or more petitioners, and shall be in substantially the following form:

“Notice of Intent to Circulate Petition.

Notice is hereby given of the intention to circulate a petition to form the ___________ ?number or distinctive name of the county service area?. The reasons for forming the proposed county service area are: _______________________. The proposed services and facilities that the county service area will provide are: ________________________. The proposed method(s) by which the county service area will finance those services and facilities are: ________________________________.”

(c) Within five days after the date of publication, the proponents shall file with the executive officer of the local agency formation commission and the clerk of the board of supervisors a copy of the notice together with an affidavit made by a representative of the newspaper or newspapers in which the notice was published certifying to the fact of the publication.

(d) After the filing required by subdivision (c), the petition may be circulated for signatures.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25211.3

(a) A proposal to form a new county service area may also be made by the adoption of a resolution of application by the board of supervisors. Except for the provisions regarding the signers, the signatures, and the proponents, a resolution of application shall contain all of the matters specified for a petition in Section 25211.1.

(b) Before adopting a resolution of application, the board of supervisors shall hold a public hearing on the resolution. Notice of the hearing shall be published pursuant to Section 6061. At least 20 days before the hearing, the board of supervisors shall give mailed notice of its hearing to the executive officer of the local agency formation commission. The notice shall generally describe the proposed formation of the county service area, the territory proposed to be included in the county service area, the proposed services and facilities that the county service area will provide, and the proposed methods of financing those services and facilities.

(c) The clerk of the board of supervisors shall file a certified copy of the resolution of application with the executive officer of the local agency formation commission.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25211.4

(a) Once the proponents have filed a sufficient petition or a board of supervisors has filed a resolution of application, the local agency formation commission shall proceed pursuant to Part 3 (commencing with Section 56650) of Division 3 of Title 5.

(b) (1) Notwithstanding any other provision of law, a local agency formation commission shall not approve a proposal that includes the formation of a county service area unless the commission determines that the proposed county service area will have sufficient revenues to carry out its purposes.

(2) Notwithstanding paragraph (1), a local agency formation commission may approve a proposal that includes the formation of a county service area where the commission has determined that the proposed county service area will not have sufficient revenues provided that the commission conditions its approval on the concurrent approval of special taxes, benefit assessments, or property-related fees or charges that will generate those sufficient revenues. In approving the proposal, the commission shall provide that if the voters or property owners do not approve the special taxes, benefit assessments, or property-related fees or charges, the proposed county service area shall not be formed.

(c) (1) Notwithstanding any other provision of law, a local agency formation commission shall not approve a proposal that includes the formation of a county service area that would include territory within a city unless, before the close of the commission’s hearing, the city council has filed and not withdrawn a resolution that consents to the inclusion of that incorporated territory.

(2) Notwithstanding paragraph (1), a local agency formation commission may approve a proposal that includes the formation of a county service area that proposes to include territory within a city if the city council has not consented to the inclusion of that incorporated territory provided that the commission modifies the boundaries of the proposed county service area to exclude that incorporated territory.

(d) Notwithstanding any other provision of law, a local agency formation commission shall not approve a proposal that includes the formation of a county service area if, before the close of the commission’s hearing, the board of supervisors has filed and not withdrawn a resolution that objects to the formation of that county service area.

(e) If the local agency formation commission approves the proposal for the formation of a county service area, then the commission shall proceed pursuant to Part 4 (commencing with Section 57000) of Division 3 of Title 5.

(f) The local agency formation commission shall take one of the following actions:

(1) If a majority protest exists in accordance with Section 57078, the commission shall terminate proceedings.

(2) If no majority protest exists, the commission shall do one of the following:

(A) Order the formation without an election where all of the following apply:

(i) The territory within the proposed county service area is not inhabited territory.

(ii) All of the owners of land within the proposed county service area have given their written consent to the formation of the proposed county service area.

(iii) No special tax, benefit assessment, or property-related fee or charge is needed.

(B) Order the formation subject to the approval by the voters or landowners pursuant to Section 25211.5, in the case where no special tax, benefit assessment, or property-related fee or charge is needed.

(C) Order the formation subject to the approval by the voters of a special tax, the approval by the property owners of a benefit assessment, or the approval of property-related fees or charges, as required by law.

(g) If the local agency formation commission orders the formation of a county service area pursuant to paragraph (2) of subdivision (f), the commission shall direct the board of supervisors to direct county officials to conduct the necessary election.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25211.5

(a) If the local agency formation commission orders the formation of a county service area subject to the approval by the voters pursuant to Section 25211.4 and if the proposed county service area contains no voters, the vote shall be by the owners of land within the proposed county service area.

(b) Each landowner shall have one vote for each acre or portion of an acre of land that the landowner owns within the proposed county service area. The number of votes to be voted by a particular landowner shall be specified on the ballot provided to that landowner.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)






ARTICLE 3 - General Powers

25212

The board shall have and may exercise all rights and powers, expressed and implied, necessary to carry out the purposes and intent of this chapter, including, but not limited to, the following powers:

(a) To adopt and enforce rules and regulations for the administration, operation, use, and maintenance of the facilities and services authorized by Article 4 (commencing with Section 25213).

(b) To acquire any real or personal property within or outside the county service area, by contract or otherwise; to hold, manage, occupy, dispose of, convey, and encumber that property; and to create a leasehold interest in that property for the benefit of the county service area.

(c) To acquire by eminent domain, pursuant to the Eminent Domain Law (Title 7 (commencing with Section 1230.010) of the Code of Civil Procedure), any real or personal property within or outside the county service area.

(d) To employ persons to provide, or contract with the county for, necessary staff and support services required by a county service area.

(e) To contract for professional services.

(f) To enter into and perform all contracts, including, but not limited to, contracts pursuant to either Article 3.5 (commencing with Section 20120) or Article 3.6 (commencing with Section 20150) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code, as the case may be.

(g) To enter joint powers agreements pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1).

(h) To take any and all actions necessary for, or incidental to, the powers expressed or implied by this chapter.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25212.1

(a) The board shall act only by ordinance, resolution, or motion.

(b) The minutes of the board shall record the aye and nay votes taken by the members of the board for the passage of all ordinances, resolutions, or motions.

(c) The board shall keep a record of all of its actions, including financial transactions.

(d) The board shall retain and may destroy the records of a county service area pursuant to Chapter 13 (commencing with Section 26200).

(e) The board may, by resolution, change the number or the name of a county service area. The resolution shall comply with the requirements of Chapter 23 (commencing with Section 7530) of Division 7 of Title 1. Notwithstanding Section 7530, every county service area shall have the words “county service area” within its name. Within 10 days of its adoption, the clerk of the board of supervisors shall file a copy of the resolution with the Secretary of State, the county clerk, and the local agency formation commission.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25212.2

(a) When acquiring, improving, or using any real property, the board shall comply with Article 5 (commencing with Section 53090) of Chapter 1 of Part 1 of Division 2 of Title 5. A county service area shall be deemed to be a “local agency” for the purposes of that article, except that the board shall not render any ordinance inapplicable pursuant to Section 53096.

(b) When acquiring, improving, or using any real property, the board shall comply with Article 7 (commencing with Section 65400) of Chapter 1 of Division 1 of Title 7. A county service area shall be deemed to be a “local agency” and a “special district” for the purposes of that article, except that the board shall not overrule any decision pursuant to either Section 65402 or 65403.

(c) When disposing of surplus land, the board shall comply with Article 7 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5. A county service area shall be deemed to be a “local agency” for the purposes of that article.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25212.3

(a) The board may contract with any local agency, state department or agency, federal department or agency, or any tribal government for the provision of any facilities, services, or programs authorized by this chapter within the county service area.

(b) Subject to Section 56133, a county service area may provide facilities and services authorized by this chapter outside its boundaries.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25212.4

(a) The board may appoint one or more advisory committees to give advice to the board of supervisors regarding a county service area’s services and facilities.

(b) The board may provide for the appointment, qualifications, terms, procedures, meetings, and ethical conduct of the members of an advisory committee. Any comments by an advisory committee are wholly advisory and it is not the responsibility or within the authority of an advisory committee to make decisions, manage, or direct the delivery of services and facilities.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)






ARTICLE 4 - Services and Facilities

25213

A county service area may provide any governmental services and facilities within the county service area that the county is authorized to perform and that the county does not perform to the same extent on a countywide basis, including, but not limited to, services and facilities for any of the following:

(a) Law enforcement and police protection.

(b) Fire protection, fire suppression, vegetation management, search and rescue, hazardous material emergency response, and ambulances.

(c) Recreation, including, but not limited to, parks, parkways, and open space.

(d) Libraries.

(e) Television translator stations and low-power television services.

(f) Supplying water for any beneficial uses.

(g) The collection, treatment, or disposal of sewage, wastewater, recycled water, and stormwater.

(h) The surveillance, prevention, abatement, and control of pests, vectors, and vectorborne diseases.

(i) The acquisition, construction, improvement, and maintenance, including, but not limited to, street sweeping and snow removal, of public streets, roads, bridges, highways, rights-of-way, easements, and any incidental works.

(j) The acquisition, construction, improvement, maintenance, and operation of street lighting and landscaping on public property, rights-of-way, and easements.

(k) The collection, transfer, handling, and disposal of solid waste, including, but not limited to, source reduction, recycling, and composting.

(l) Funding for land use planning within the county service area by a planning agency established pursuant to Article 1 (commencing with Section 65100) of Chapter 3 of Title 7, including, but not limited to, an area planning commission.

(m) Soil conservation.

(n) Animal control.

(o) Funding for the services of a municipal advisory council established pursuant to Section 31010.

(p) Transportation.

(q) Geologic hazard abatement on public or private property or structures where the board of supervisors determines that it is in the public interest to abate geologic hazards.

(r) Cemeteries.

(s) The conversion of existing overhead electrical and communications facilities, with the consent of the public agency or public utility that owns the facilities, to underground locations pursuant to Chapter 28 (commencing with Section 5896.1) of Part 3 of Division 7 of the Streets and Highways Code.

(t) Emergency medical services.

(u) Airports.

(v) Flood control and drainage.

(w) The acquisition, construction, improvement, maintenance, and operation of community facilities, including, but not limited to, cultural facilities, child care centers, community centers, libraries, museums, and theaters.

(x) Open-space and habitat conservation, including, but not limited to, the acquisition, preservation, maintenance, and operation of land to protect unique, sensitive, threatened, or endangered species, or historical or culturally significant properties. Any setback or buffer requirements to protect open-space or habitat lands shall be owned by a public agency and maintained by the county service area so as not to infringe on the customary husbandry practices of any neighboring commercially productive agricultural, timber, or livestock operations.

(y) The abatement of graffiti.

(z) The abatement of weeds and rubbish.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25213.1

In the County of Lassen, a county service area may be formed to purchase electrical energy generated within the boundaries of the county, and the board may enter into contracts for the sale of that energy at wholesale rates to any public agency or public utility engaged in the sale or use of electrical energy.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25213.2

(a) In the County of Napa, a county service area may be formed for the sole purpose of acquiring, constructing, leasing, or maintaining, or any combination thereof, farmworker housing. Notwithstanding any other provision of this article, only a county service area formed under this section in the County of Napa may exercise this specific authority.

(b) The Board of Supervisors of the County of Napa may, following the procedures of Article 4.6 (commencing with Section 53750) of Chapter 4 of Part 1 of Division 2 of Title 5, levy an annual assessment not to exceed ten dollars ($10) per planted vineyard acre for the purposes of the county service area formed under this section. An annual assessment levied pursuant to this section may remain in effect for a period not exceeding five years. However, an annual assessment levied pursuant to this section may be reauthorized for additional five-year periods pursuant to Article 4.6.

(c) No assessment shall be imposed on any parcel that exceeds the reasonable cost of the proportional special benefit conferred on that parcel.

(d) The board may allocate the proceeds of the annual assessment, as it deems appropriate, for any or all of the following purposes:

(1) Acquiring farmworker housing.

(2) Building farmworker housing.

(3) Leasing farmworker housing.

(4) Providing maintenance or operations for farmworker housing owned or leased by the Napa Valley Housing Authority or another public agency whose principal purpose is to develop or facilitate the development of farmworker housing in the County of Napa.

(e) The board shall appoint an advisory committee that includes, but is not limited to, farmworkers and planted vineyard land owners or agents to advise and counsel the board on the allocation of the proceeds of the annual assessment.

(f) In ascertaining parcels to be included in this county service area, the board shall use data gathered by the Napa County Flood Control and Water Conservation District.

(g) Vineyard property owners who present proof to the board that they are providing housing for their own workers shall be exempt from the assessment. The board and the advisory committee shall audit the programs receiving the proceeds of the allocation every two years and make recommendations for changes.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25213.3

In the County of Orange, a county service area that is the successor to a dissolved harbor improvement district may exercise the powers of a harbor improvement district pursuant to Part 2 (commencing with Section 5800) of Division 8 of the Harbors and Navigation Code.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25213.4

(a) In the County of San Bernardino, a county service area in whose territory all or any portion of the redevelopment project area referenced in subdivision (e) of Section 33492.41 of the Health and Safety Code is located may locate, construct, and maintain facilities and infrastructure for sewer and water pipelines or other facilities for sewer transmission and water supply or distribution systems along and across any street or public highway and on any lands that are now or hereafter owned by the state, for the purpose of providing facilities or services related to development, as defined in subdivision (e) of Section 56426, to, or in that portion of, the redevelopment project area that, as of January 1, 2000, meets all of the following requirements:

(1) Is unincorporated territory.

(2) Contains at least 100 acres.

(3) Is surrounded or substantially surrounded by incorporated territory.

(4) Contains at least 100 acres zoned for commercial or industrial uses or is designated on the applicable county general plan for commercial or industrial uses.

(b) The facilities or services related to development may be provided by the county service area to all or any portion of the area defined in paragraphs (1) to (4), inclusive, of subdivision (a). Notwithstanding any other provision of this code, building ordinances, zoning ordinances, and any other local ordinances, rules, and regulations of a city or other political subdivision of the state shall not apply to the location, construction, or maintenance of facilities or services related to development pursuant to this section.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25213.5

(a) If the board desires to exercise a latent power, the board shall first receive the approval of the local agency formation commission, pursuant to Article 1 (commencing with Section 56824.10) of Chapter 5 of Part 3 of Division 3.

(b) Notwithstanding subdivision (a) of Section 56824.14, the local agency formation commission shall not, after a public hearing called and held for the purpose pursuant to subdivisions (b) and (c) of Section 56824.14, approve a county service area’s proposal to exercise a latent power if the local agency formation commission determines that another local agency already provides substantially similar services or facilities to the territory where the county service area proposes to exercise that latent power.

(c) After receiving the approval of the local agency formation commission, the county service area may exercise that latent power. Within 30 days of the adoption of that resolution, the clerk of the board shall mail a copy of the resolution to the local area formation commission.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25213.6

(a) If a board desires to divest a county service area of the authority to provide a service or facility, the board shall adopt a resolution of intention. The resolution of intention shall:

(1) State the number or name of the county service area.

(2) Generally describe the territory within the county service area.

(3) Specify the services and facilities that the board proposes to terminate.

(4) Identify the public agency, if any, that would be required to provide a new or higher level of services and facilities if the board divests the power to provide those services and facilities.

(5) Fix the date, time, and place for a hearing on the question of divesting the power to provide those services and facilities. The hearing date shall be not less than 30 days nor more than 60 days from the adoption of the resolution of intention.

(b) The clerk of the board of supervisors shall publish notice of the hearing pursuant to Section 6061. The clerk of the board shall also mail the notice of the hearing at least 15 days before the hearing to the local agency formation commission and to any public agency that would be required to provide a new or higher level of services and facilities.

(c) At the hearing, the board shall consider all written and oral testimony. At the conclusion of the hearing, the board shall take one of the following actions:

(1) Adopt a resolution to abandon the proceedings.

(2) If the proposed divestiture would not require another public agency other than the county to provide a new or higher level of services or facilities, the board may adopt a resolution that divests the county service area of the power to provide those services or facilities.

(3) If the proposed divestiture would require another public agency to provide a new or higher level of services or facilities, the board shall first seek the approval of the local agency formation commission. To the extent feasible, the local agency formation commission shall proceed pursuant to Article 1.5 (commencing with Section 56824.10) of Chapter 5 of Part 3 of Division 3. After receiving the approval of the local agency formation commission, the board may adopt a resolution that divests the county service area of the power to provide those services or facilities.

(d) If the board adopts a resolution that divests a county service area of the power to provide a service or facility, the clerk of the board of supervisors shall mail a copy of that resolution to the local agency formation commission within 30 days of the date of adoption of the resolution.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)






ARTICLE 5 - Finance

25214

(a) The board shall adopt an annual budget pursuant to Chapter 1 (commencing with Section 29000) of Division 3.

(b) A county service area shall be deemed to be a “special district whose affairs and finances are under the supervision and control of the board” within the meaning of Section 29002.

(c) The board shall provide for regular audits of the county service area’s accounts and records pursuant to Section 26909.

(d) The board shall provide for the annual financial reports to the Controller pursuant to Article 9 (commencing with Section 53890) of Chapter 4 of Part 1 of Division 2 of Title 5.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25214.1

(a) On or before July 1 of each year, the board shall adopt a resolution establishing the appropriations limit, if any, for each county service area and make other necessary determinations for the following fiscal year pursuant to Article XIII B of the California Constitution and Division 9 (commencing with Section 7900) of Title 1.

(b) Notwithstanding any other provision of this section or Division 9 (commencing with Section 7900) of Title 1, a board of supervisors may include the proceeds of taxes for all county service areas within the county’s own appropriations limit.

(c) Pursuant to subdivision (c) of Section 9 of Article XIII B of the California Constitution, this section shall not apply to any of the following:

(1) A county service area which existed on January 1, 1978, and which did not as of the 1977–78 fiscal year levy an ad valorem tax on property in excess of twelve and one-half cents ($0.125) per one hundred dollars ($100) of assessed value.

(2) A county service area which existed on January 1, 1978, or was thereafter created by a vote of the people, and which is totally funded by other than the proceeds of taxes.

(d) This section shall not apply to any county service area that has previously transferred services and all of the property tax revenue allocation associated with those services to another local agency.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25214.2

(a) The board may accept any revenue, money, grants, goods, or services from any federal, state, regional, or local agency or from any person for any lawful purpose of the county service area.

(b) In addition to any other existing authority, the board may borrow money and incur indebtedness pursuant to Article 7 (commencing with Section 53820), Article 7.4 (commencing with Section 53835), Article 7.5 (commencing with Section 53840), Article 7.6 (commencing with Section 53850), and Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5.

(Amended by Stats. 2010, Ch. 699, Sec. 4.9. Effective January 1, 2011.)



25214.3

The board of supervisors may authorize expenditures from the county’s general fund on behalf of a county service area and shall repay the county general fund from the funds of the county service area in the same fiscal year.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25214.4

(a) The board of supervisors may loan any available funds of the county to a county service area to pay for any lawful expenses of the county service area. The loan shall be repaid within the same fiscal year in which the board of supervisors loaned the funds at a rate of interest, if any, that the board of supervisors shall determine, provided that the interest rate shall not exceed the rate of interest that the county earns on its temporarily idle funds.

(b) Notwithstanding subdivision (a), the board of supervisors may extend, by a four-fifths vote, the repayment of a loan for a period that does not exceed three years from the end of the fiscal year in which the loan was made.

(c) Notwithstanding subdivision (a), if the board of supervisors finds that the repayment of the loan may result in an economic or fiscal hardship to the property owners or residents of the county service area, the board of supervisors may, by a four-fifths vote, waive the repayment in whole or in part.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25214.5

(a) The board of supervisors may appropriate up to two million dollars ($2,000,000) from any available funds of the county to a revolving fund to be used by county service areas for the acquisition or improvement of real or personal property, environmental studies, fiscal analyses, engineering services, supplies, or any other lawful expenses. The revolving fund shall be reimbursed within 10 years from the date of the disbursement at a rate of interest, if any, that the board of supervisors shall determine, provided that the interest rate shall not exceed the rate of interest that the county earns on its temporarily idle funds.

(b) Notwithstanding subdivision (a), if the board of supervisors finds that the reimbursement of the revolving fund may result in an economic or fiscal hardship to the property owners or residents of the county service area, the board of supervisors may, by a four-fifths vote, waive the reimbursement in whole or in part.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)






ARTICLE 6 - Revenues

25215

Whenever the board determines that the amount of revenue available to a county service area or any of its zones is inadequate to meet the costs of operating and maintaining the services and facilities that the county service area provides, the board may raise revenues pursuant to this article or any other provision of law.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25215.1

The auditor shall allocate to each county service area its share of property tax revenue, if any, pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25215.2

The board may levy special taxes pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5. The special taxes shall be applied uniformly to all taxpayers or all real property within the county service area, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25215.3

The board may levy benefit assessments for operations and maintenance consistent with the requirements of Article XIII  D of the California Constitution, including, but not limited to, benefit assessments levied pursuant to any of the following:

(a) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(b) The Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(c) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code).

(d) The Landscaping and Lighting Assessment Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code, notwithstanding Section 22501 of the Streets and Highways Code).

(e) Any other statutory authorization enacted on or after January 1, 2009.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25215.4

The board may, by resolution or ordinance, do any of the following:

(a) Establish user fees, rates, or other charges, provided that they are not property-related fees and charges, for the services and facilities that are not property related that the county service area provides.

(b) Provide for the collection and enforcement of those user fees, rates, and other charges in the same manner that the county collects and enforces user fees, rates, and charges for the services and facilities that the county provides.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25215.5

The board may, by resolution or ordinance, do any of the following:

(a) Impose property-related fees and charges for the property-related services that the county service area provides, subject to the requirements of Article XIII D of the California Constitution. If new, increased, or extended property-related fees and charges are proposed, the board shall comply with Section 53755.

(b) Provide for the collection and enforcement of those property-related fees and charges in the same manner that the county collects and enforces property-related fees and charges for the property-related services that the county provides, including, but not limited to, Article 4 (commencing with Section 5470) of Chapter 6 of Part 3 of Division 5 of the Health and Safety Code.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25215.6

(a) The board may charge standby charges for water, sewer, or water and sewer services pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5).

(b) If the procedures set forth in the former Section 25210.77b as it read at the time a standby charge was established were followed, the board may, by resolution, continue to collect the charge in successive years at the same rate from the parcels within the county service area to which water or sewers are made available for any purpose by the county service area, whether the water or sewers are actually used or not. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25215.7

Whenever a person installs any facilities including, but not limited to, facilities for sewer or water service, and the board determines that it is necessary that those facilities be constructed so that they can be used for the benefit of property within a county service area other than the property of the person installing the facilities, and the facilities are dedicated to the public or become the property of the county or the county service area, the board may by contract agree to reimburse that person for the cost of the installation of those facilities. This contract may provide that the board may collect a reasonable fee or charge from any person using those facilities for the benefit of property not owned by the person who installed the facilities.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)






ARTICLE 7 - Capital Financing

25216

Whenever the board determines that the amount of revenue available to a county service area is inadequate to acquire, construct, improve, rehabilitate, or replace the facilities authorized by this chapter, or to fund or to refund any outstanding indebtedness, the board may incur debt and raise revenues pursuant to this article or any other provision of law.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25216.1

(a) Whenever the board determines that it is necessary for a county service area to incur a general obligation bond indebtedness for the acquisition or improvement of real property, the board may proceed pursuant to Chapter 6 (commencing with Section 29900) of Division 3.

(b) The total amount of bonded indebtedness incurred pursuant to this section shall not at any time exceed 5 percent of the taxable property within the county service area as shown by the last equalized assessment roll.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25216.2

The board of supervisors may finance any enterprise and issue revenue bonds pursuant to the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5), and a county service area shall be deemed a “local agency” for the purposes of that chapter.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25216.3

The board may levy benefit assessments to finance facilities consistent with the requirements of Article XIII D of the California Constitution including, but not limited to, benefit assessments levied pursuant to any of the following:

(a) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(b) The Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(c) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code).

(d) The Landscaping and Lighting Assessment Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code), notwithstanding Section 22501 of the Streets and Highways Code.

(e) Any other statutory authorization enacted on or after January 1, 2009.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)






ARTICLE 8 - Zones

25217

(a) Whenever the board determines that it is in the public interest to provide different authorized services, provide different levels of service, provide different authorized facilities, or raise additional revenues within specific areas of a county service area, it may form one or more zones pursuant to this article.

(b) The board shall initiate proceedings for the formation of a new zone by adopting a resolution that does all of the following:

(1) States that the proposal is made pursuant to this article.

(2) Sets forth a description of the boundaries of the territory to be included in the zone.

(3) States the reasons for forming the zone.

(4) States the different authorized services, different levels of service, different authorized facilities, or additional revenues that the zone will provide.

(5) Sets forth the methods by which those authorized services, levels of service, or authorized facilities will be financed.

(6) Proposes a name or number for the zone.

(c) A proposal to form a new zone may also be initiated by a petition signed by not less than 10 percent of the registered voters residing within the proposed zone. The petition shall contain all of the matters required by subdivision (b).

(d) Upon the adoption of a resolution or the receipt of a valid petition, the board shall fix the date, time, and place for the public hearing on the formation of the zone. The clerk of the board of supervisors shall:

(1) Publish notice of the public hearing, including the information required by subdivision (b), pursuant to Section 6061.

(2) Mail the notice at least 20 days before the date of the hearing to all owners of property within the proposed zone.

(3) Mail the notice at least 20 days before the date of the hearing to each city and special district that contains, or whose sphere of influence contains, the proposed zone.

(4) Post the notice in at least three public places within the territory of the proposed zone.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25217.1

(a) At the public hearing, the board shall hear and consider any protests to the formation of the zone.

(b) (1) In the case of inhabited territory, if at the conclusion of the public hearing, the board determines that more than 50 percent of the total number of voters residing within the proposed zone have filed written objections to the formation, then the board shall determine that a majority protest exists and terminate the proceedings.

(2) In the case of uninhabited territory, if at the conclusion of the public hearing, the board determines that more than 50 percent of the property owners who own more than 50 percent of the assessed value of all taxable property in the proposed zone have filed written objections to the formation, then the board shall determine that a majority protest exists and terminate the proceedings.

(c) If, pursuant to subdivision (b), the board determines that a majority protest does not exist, then the board may proceed to form the zone.

(d) If the resolution or petition proposes that the zone use special taxes, benefit assessments, fees, standby charges, or bonds to finance its purposes, the board shall proceed according to law. If the voters or property owners do not approve those funding methods, the zone shall not be formed.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25217.2

The board may change the boundaries of a zone or dissolve a zone by following the procedures in Sections 25217 and 25217.1, as appropriate.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25217.3

A local agency formation commission shall have no power or duty to review and approve or disapprove a proposal to form a zone, a proposal to change the boundaries of a zone, or a proposal to dissolve a zone.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)



25217.4

(a) The board may provide any authorized service, any level of service, or any authorized facility within a zone that the board may provide in the county service area as a whole.

(b) As determined by the board and pursuant to the requirements of this chapter, the board may exercise any fiscal powers within a zone that the board may exercise in the county service area as a whole.

(c) Any special taxes, benefit assessments, fees, rates, charges, standby charges, or bonds which are intended solely for the support of services or facilities within a zone, shall be levied, assessed, and charged within the boundaries of the zone.

(d) The board shall not incur a general obligation bonded indebtedness for a zone pursuant to this section that exceeds 5 percent of the assessed value of the taxable property in the zone as shown by the last equalized assessment roll.

(Added by Stats. 2008, Ch. 158, Sec. 2. Effective January 1, 2009.)









CHAPTER 3 - Financial Powers

25250

At least biennially the board of supervisors shall examine and audit, or cause to be audited, the financial accounts and records of all officers having responsibility for the care, management, collection, or disbursement of money belonging to the county or money received or disbursed by them under authority of law. The audit shall encompass the immediately preceding two-year period, or any portion thereof not included in a prior audit. This financial examination or audit may be performed in coordination with the investigations conducted by the grand jury under Section 925 of the Penal Code, or the board of supervisors may resolve to accept reports delivered pursuant to Section 933 of the Penal Code in lieu of its own separate examination if such reports are found to fulfill some or all of the requirements of this section. In connection with the requirements of this section and Section 25253, the board of supervisors may employ the services of an independent certified public accountant or licensed public accountant to perform an examination of the financial statements in accordance with generally accepted auditing standards.

(Amended by Stats. 1981, Ch. 800, Sec. 3.)



25251

The board shall examine, settle, and allow all accounts legally chargeable against the county, except salaries of officers and such demands as are authorized by law to be allowed by some other person or tribunal, and order warrants to be drawn on the county treasurer therefor.

When several allowances are made on the same day, they are deemed made in the order in which they are entered in the allowance book, and shall be certified in that order by the auditor.

(Added by Stats. 1947, Ch. 424.)



25252

The board of supervisors shall establish or abolish, those funds as are necessary for the proper transaction of the business of the county, and may transfer money from one fund to another, as the public interest requires. The board may by resolution authorize the county auditor to perform one or more of these functions. The board of supervisors may, by resolution, authorize the auditor to transfer money from one fund to another if the board of supervisors has authority over each fund. Wherever reference is made elsewhere in the law to a county salary fund such reference may, upon order of the board of supervisors, after July 1, 1947, be deemed to refer to the county general fund.

(Amended by Stats. 1990, Ch. 294, Sec. 1.)



25252.5

The board of supervisors may in its discretion establish:

(a) A revolving fund of an amount not to exceed ten thousand dollars ($10,000) from which the county probation officer may make loans to probationers.

(b) Rules for the operation of said fund.

(c) Standards governing the terms and conditions of such loans.

The maximum amount of indebtedness that any probationer may incur through loans from such fund shall be determined by the board of supervisors. Where any probationer has borrowed less than the maximum amount set by the board of supervisors or has borrowed and repaid all or part of a loan, the county probation officer may make additional loans to him until he has incurred such maximum amount of indebtedness.

(Amended by Stats. 1955, Ch. 1753.)



25252.6

The board of supervisors may in its discretion establish and determine the amount of, or may by resolution authorize the county auditor to establish and determine the amount of, a revolving cash trust fund for the purpose of eliminating delays which adversely affect the official operation of offices and departments of the county resulting from regular deposits in and withdrawals from a trust fund established for the use of any county officer or department head. The amount of the revolving cash trust fund shall not exceed the amount of the trust fund. The revolving cash trust fund shall be used by the officer or department head for payment of services, expenses, or other charges which are legally payable out of the deposits in the trust fund.

(Amended by Stats. 2012, Ch. 470, Sec. 31. Effective January 1, 2013.)



25253

Annually the board shall cause to be prepared and published a statistical report showing in compendious form all the financial transactions of the county for the last fiscal year, exhibiting separately the receipts and expenditures by or on account of all courts and each office, board, commission, institution, and departments, and classifying the principal items of income and expenditure so as to show the financial transactions and the financial condition of the county.

(Amended by Stats. 1959, Ch. 1172.)



25254

The board may cause to be prepared and printed:

(a) An annual statement showing valuations of property, taxes levied, tax rates, legal requirements, and other information on assessment of property and collections of taxes.

(b) An annual budget adopted by the board of supervisors.

(c) County ordinances and reports or statements of rules or procedures of the county or of any of the offices or departments of the county government.

(Amended by Stats. 1957, Ch. 1197.)



25256

Except as permitted by the Constitution, the board shall not for any purpose contract debts or liabilities which exceed in any fiscal year the income and revenue provided for that year.

Any debts or liabilities contracted and any allowances made contrary to this section are void. The auditor shall not draw nor shall the treasurer pay any warrant therefor.

(Added by Stats. 1947, Ch. 424.)



25257

(a) Any department, officer, or employee of a county charged by law with the collection of any county or district tax assessment, penalty, cost, license fees, or any money, which is due and payable to the county or district for any reason, may apply to the board of supervisors for a discharge from accountability for the collection thereof if the amount is too small to justify the cost of collection, the likelihood of collection does not warrant the expense involved, or the amount thereof has been otherwise lawfully compromised or adjusted.

(b) Any collection program that is operated by a county may apply to the board of supervisors for a discharge from accountability for the court-ordered debt or bail that it would otherwise be responsible for collecting, if the amount is too small to justify the cost of collection or the likelihood of collection does not warrant the expense involved. Responsibility for collection of court-ordered debt or bail shall be demonstrated by a written agreement between the county and the court. If the court is responsible for collecting court-ordered debt or bail, the court may transfer responsibility for discharging court-ordered debt or bail to the county by written agreement.

(Amended by Stats. 2010, Ch. 720, Sec. 6. Effective October 19, 2010.)



25258

The application for a discharge from accountability under Section 25257 shall include:

(a) The amount owing.

(b) Except where disclosure of such information is prohibited by state or federal law, the names of the assessees or persons liable and the amounts owed by each, which may be by reference to specific documents incorporated thereby in the application.

(c) The estimated cost of collection, or a statement that the likelihood of collection does not warrant the expense involved, or a specific reference to the official records establishing that the amount owed has been compromised or adjusted. If requested by the board of supervisors, the applicant shall furnish such additional information as the board deems necessary to determine that the request for discharge is justified.

(d) Any other fact warranting the discharge, except where the board of supervisors determines that the circumstances do not warrant the furnishing of detailed information.

(e) A verification by the applicant that the facts stated in the application are true and correct, which may be made on information and belief.

(Amended by Stats. 2010, Ch. 720, Sec. 7. Effective October 19, 2010.)



25259

The board of supervisors may make an order discharging the department, officer, or employee from further accountability and direct the county auditor to adjust any charge against the department, officer, or employee in a like amount. The discharge from accountability does not constitute a release of any person from liability for payment of any amount. Within 45 days after the end of the month in which any discharge from accountability is approved, the county shall report to the superior court the discharge from accountability for any court-ordered debt or bail that the county would otherwise have been responsible for collecting. The report shall include the following for each debt discharged: the case number; whether the case is an infraction, misdemeanor, or felony; the amount of the debt discharged; and the number of years since the debt became delinquent.

(Amended by Stats. 2010, Ch. 720, Sec. 8. Effective October 19, 2010.)



25259.5

The board of supervisors may, by resolution, authorize and designate the county auditor to exercise the powers set forth in Sections 25257 through 25259.

(Amended by Stats. 1977, Ch. 159.)



25259.7

Any collection program that is operated by a court may apply to the presiding judge of the court for a discharge from accountability for any court-ordered debt or bail that it would otherwise be responsible for collecting, if the amount is too small to justify the cost of collection or the likelihood of collection does not warrant the expense involved. Responsibility for collection of court-ordered debt or bail shall be demonstrated by a written agreement between the county and the court. If the county is responsible for collecting court-ordered debt or bail, the county may transfer responsibility for discharging court-ordered debt or bail to the court by written agreement.

(Added by Stats. 2010, Ch. 720, Sec. 9. Effective October 19, 2010.)



25259.8

(a) The application for a discharge from accountability under Section 25259.7 shall include the following:

(1) The amount owing.

(2) The names of the persons liable and the amounts owed by each, which may be by reference to specific documents incorporated in the application, except where disclosure of that information is prohibited by state or federal law.

(3) The estimated cost of collection, or a statement that the likelihood of collection does not warrant the expense involved. If requested by the presiding judge, the applicant shall furnish the additional information as deemed necessary to determine that the request for discharge is justified.

(4) Any other fact warranting the discharge, except where the presiding judge determines that the circumstances do not warrant the furnishing of detailed information.

(5) A verification that the facts stated in the application are true and correct, which may be made on information and belief.

(b) The Judicial Council, by rule of court, may require that additional information be included in the application.

(Added by Stats. 2010, Ch. 720, Sec. 10. Effective October 19, 2010.)



25259.9

(a) The presiding judge may make an order discharging the collection program from further accountability. The order shall have the same effect as a discharge from accountability under Section 25259, which relieves the applicant from any further responsibility for collecting the discharged debt, and does not constitute a release of any person from liability for payment of any amount. Upon making an order of discharge, the presiding judge shall direct the clerk of court to enter record of the discharge in the court case file for each debt and to post a copy of the order of discharge on the court’s Internet Web site for a period of not less than three weeks.

(b) Within 45 days after the end of the month in which any discharge from accountability is approved, the court shall report to the county the discharge from accountability for any court-ordered debt or bail that the court would otherwise have been responsible for collecting. The report shall include for each debt discharged: the case number; whether the case is an infraction, misdemeanor, or felony; the amount of the debt discharged; and the number of years since the debt became delinquent.

(c) The Judicial Council, by rule of court, may establish the process by which applications under Section 25259.7 are submitted and reviewed or the standards for ordering a discharge.

(Added by Stats. 2010, Ch. 720, Sec. 11. Effective October 19, 2010.)



25259.95

The presiding judge may authorize and designate another judge in the court to exercise the powers of the presiding judge set forth in Sections 25259.7, 25259.8, and 25259.9.

(Added by Stats. 2010, Ch. 720, Sec. 12. Effective October 19, 2010.)



25260

The board of supervisors may by resolution create one or more working capital funds. The board may make available such amounts as are necessary to establish each fund and to maintain its solvency. At the beginning of any fiscal year the board may provide by resolution for the transfer of any or all of the moneys in any fund created pursuant to this section or for the abolishment of any such fund.

Each working capital fund may be used to finance internal service activities rendered to the various departments and agencies of the county or to the districts governed by the board of supervisors, or to finance those activities performed by the county for any local governmental agency by agreement with the governing body of such agency. The fund may finance (1) equipment, (2) materials, (3) supplies, (4) services, and (5) all expenses incurred in establishing and operating the service activities.

The board may provide for the fixing and collection of charges from the recipients of activities financed by the fund, and such charges may include all expense in providing the service activity, including operational cost and depreciation.

All funds created pursuant to this section shall be accounted for as prescribed by the county auditor or controller.

(Amended by Stats. 1963, Ch. 565.)



25261

The board shall by resolution create enterprise funds specified as mandatory by the State Controller pursuant to regulations adopted under the provisions of Section 30200. The board may by resolution create enterprise funds in addition to those specified as mandatory.

The board shall make available such amounts as are necessary to establish each fund and to maintain its solvency. At the beginning of any fiscal year the board may by resolution transfer part or all of the amounts in any fund created pursuant to this section or may abolish any such fund not specified as mandatory.

The board shall provide for the fixing of charges for all services performed by the enterprise. Such charges may include all costs including depreciation. All funds created pursuant to this section shall be presented separately in the county budget and financial report.

As used in this section “enterprise fund” means a fund which accounts for services furnished to the general public and which is financed primarily by charges for such services. Activities which may be accounted for in enterprise funds are limited to those designated in regulations adopted by the State Controller under the provisions of Section 30200 of this code.

(Amended by Stats. 1971, Ch. 627.)



25262

The county budget may contain a provision for an equipment replacement reserve within a fund. The amount in this reserve shall be identified with the class of fixed assets, and may accumulate from year to year, but at no time shall it exceed the estimated replacement cost of the items of fixed assets for which it has been accumulated. The particular amounts in the reserve shall be made available for expenditure in the year that the items are replaced or removed from service without replacement. The estimated replacement cost of the fixed assets shall be adjusted each year.

(Amended by Stats. 1984, Ch. 895, Sec. 2.)



25263

Notwithstanding any other law to the contrary, the board of supervisors of a county may, by resolution, establish and maintain a reserve account to insure against its liability or the liability of its employees for injuries, for liability under the workers’ compensation laws, for casualty losses incurred by the county, and for providing health and welfare benefits for its employees. In such event, a county may elect to be wholly or partially self-insured, and if such reserves are established, the board of supervisors shall prescribe procedures whereby the reserves may be used to pay for settlement of claims; payment of property losses; payment of attorney and investigator fees; and payment of insurance and broker fees if the county elects to be partially insured. If such reserves are established, appropriations shall be made to such reserves, and payments may be made from such reserves for the above purposes without specific appropriation. All interest earned by the reserve shall be credited to the reserve.

The board of supervisors may authorize any district for which the board is the governing body to establish and maintain the reserves authorized by this section.

(Added by Stats. 1977, Ch. 737.)



25265

Where a county provides financial or accounting services to a special district, including a school district, and such district requests either:

(1) A type of financial or accounting service not currently provided to the district by the county; or

(2) That a financial or accounting service currently provided to the district by the county be furnished more frequently,

the county may contract with such district for such services. The cost of the services shall be a lawful charge against the funds of the district. The term “financial and accounting services” includes, but is not limited to, the preparation and issuance of checks and warrants and the furnishing of the status of accounts.

(Added by Stats. 1976, Ch. 732.)






CHAPTER 4 - Officers and Employees

25300

The board of supervisors shall prescribe the compensation of all county officers and shall provide for the number, compensation, tenure, appointment and conditions of employment of county employees. Except as otherwise required by Section 1 or 4 of Article XI of the California Constitution, such action may be taken by resolution of the board of supervisors as well as by ordinance.

(Added by Stats. 1974, Ch. 661.)



25303

The board of supervisors shall supervise the official conduct of all county officers, and officers of all districts and other subdivisions of the county, and particularly insofar as the functions and duties of such county officers and officers of all districts and subdivisions of the county relate to the assessing, collecting, safekeeping, management, or disbursement of public funds. It shall see that they faithfully perform their duties, direct prosecutions for delinquencies, and when necessary, require them to renew their official bond, make reports and present their books and accounts for inspection.

This section shall not be construed to affect the independent and constitutionally and statutorily designated investigative and prosecutorial functions of the sheriff and district attorney of a county. The board of supervisors shall not obstruct the investigative function of the sheriff of the county nor shall it obstruct the investigative and prosecutorial function of the district attorney of a county.

Nothing contained herein shall be construed to limit the budgetary authority of the board of supervisors over the district attorney or sheriff.

(Amended by Stats. 1977, Ch. 599.)



25303.1

The board of supervisors of any county may authorize any officer of a county who is not specifically authorized by any other code section to accept negotiable paper in payment of any assessment, license, permit, or fee, or other money owing to any county or in payment of any trust deposit. After authorization by the board of supervisors, any officer of the county governed by provisions of this section may, at his discretion, accept negotiable paper in payment of any assessment, license, permit, or fee, or other money owing to the county or in payment of any trust deposit.

(Amended by Stats. 1980, Ch. 561.)



25303.2

As used in this chapter, negotiable paper means bank checks and drafts and express and post-office money orders.

(Added by Stats. 1955, Ch. 947.)



25303.3

The acceptance of negotiable paper constitutes payment of any amount owing to a county or a city and county as of the date of acceptance when, but not before, the negotiable paper is duly paid.

(Added by Stats. 1955, Ch. 947.)



25303.4

(a) If, pursuant to another provision of law, a bank account has been authorized for the use of the officer, he shall deposit in that account as soon as practicable any negotiable paper accepted by him pursuant to this chapter.

(b) If a bank account has not been authorized for the use of such officer, he may deposit negotiable paper accepted pursuant to this chapter as soon as practicable with a bank for collection and receive from the bank cashier’s checks in an amount equal to the total deposit. The cashier’s checks shall be deposited in the county treasury like cash received for the same purpose. The officer accepting negotiable paper may at his option deposit such negotiable paper daily in the county treasury instead of in a bank; and the county treasurer shall handle such negotiable paper like any other negotiable paper accepted by him.

If any negotiable paper is returned unpaid to the bank with which it was deposited, the bank shall return it to the officer who deposited it and, if its amount has been included in any cashier’s check given by the bank, the bank is entitled to a refund in the amount of the unpaid negotiable paper. Any negotiable paper redeemed by or charged back to the county treasurer by reason of nonpayment shall be returned to the officer who deposited it with him. A memorandum charging the officer making the deposit and crediting the treasurer shall be issued by the county auditor on the fund into which the original deposit was made.

(Amended by Stats. 1961, Ch. 1096.)



25303.5

If any negotiable paper is not paid on due presentment for any reason, any record of payment made on any official record or in cash and fee book of the officer shall be canceled. Any receipt issued likewise shall be deemed to be canceled. The assessment, license, permit, fee, fine and other money is a lien as though no payment has been attempted.

The officer accepting negotiable paper shall make any memoranda necessary to enable him to make proper cancellation on its return without payment. The officer shall be discharged from accountability for collection on the dishonored paper only upon order of the board of supervisors.

(Added by Stats. 1955, Ch. 947.)



25303.6

When cancellation is made, the officer making it shall record it on the roll or on his cash and fee book. He shall immediately send a notice to the person who attempted payment by the negotiable paper of the cancellation of the payment.

The validity of any assessment, license, permit, fee, fine or other money is not affected by failure or irregularity in giving this notice.

(Added by Stats. 1955, Ch. 947.)



25304

The board of supervisors shall fill by appointment all vacancies that occur in any office filled by the appointment of the board and elective county officers, except judge of the superior court and supervisors. The appointee shall hold office for the unexpired term or until the first Monday after January lst succeeding the next general election.

(Amended by Stats. 1951, Ch. 1553.)



25304.5

If on the first Monday after January 1 following a general election the person elected to an elective county office has resigned or died, the board of supervisors shall provide that the office which was made vacant shall be filled at the next regularly scheduled election. The board of supervisors may appoint a person to temporarily carry out the duties of any office to be filled by such an election and that person shall serve until the results of the election are declared.

The person elected shall serve for the remainder of the term which began on the first Monday after January 1 immediately preceding the election.

(Added by Stats. 1967, Ch. 1044.)



25305

When in its judgment the public interest requires, the board may purchase automobiles for the use of county officers and county employees whose duties require frequent trips on county business. By ordinance the board shall adopt rules and regulations governing the use of the automobiles and the imposition of proper penalties upon any person driving, operating, or using the automobiles contrary to the rules and regulations of the board. The board may purchase necessary automobiles and assign them to county boards and commissions or members thereof whose duties require frequent and adequate transportation in and about the county on county business.

County business shall include the operation of county-owned or county-leased vehicles as commute vehicles in a carpool or vanpool program authorized by the county for county employees, provided that a daily, weekly, or monthly fee is charged that is adequate to reimburse the county for all costs of providing, operating and maintaining vehicles for such purpose. The board of supervisors shall establish rules, regulations and procedures to be used in the operation of county-owned or county-leased vehicles in a county carpool or vanpool program for county employees.

The use of automobiles provided by the county pursuant to this section is in lieu of any other mileage allowed by law. The board may allow officers and employees using county automobiles their actual and necessary expenses when traveling on county business.

(Amended by Stats. 1976, Ch. 382.)



25306

The board may rent or lease office space for the members of the board and employ a secretary at such office.

(Added by Stats. 1951, Ch. 1270.)



25307

All meetings conducted by the board pertaining to salaries of county employees shall be open and public, except as provided in the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1 of Division 2, including Section 54957.6.

(Amended by Stats. 1994, Ch. 939, Sec. 3. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)






CHAPTER 4.5 - Provision of County Services

ARTICLE 1 - Optional Services and Enhanced Services Provided to the Public

25330

The Legislature finds that counties are faced with critical revenue shortages and a need to provide and maintain vital public services that the public wants and needs.

The Legislature finds that many counties have employees who possess expertise, education, and training that enables these employees to be considered experts within their respective areas of service to the public.

The Legislature finds that counties which employ these individuals, if permitted to contract with the public to share their employees’ expertise, could receive additional revenue sources for the benefit of the county employing these individuals, and aid the economic well-being of the state generally.

The Legislature finds that counties currently provide many services efficiently and effectively, and by increasing or enhancing these services to the public, would further increase the utilization of existing resources and staff, and may, in some instances, permit reducing the counties’ cost per unit of providing services to the public.

Therefore, the Legislature finds that permitting counties to provide optional services and enhanced services that the public wants, needs, and will hire serves a valid public purpose.

(Added by Stats. 1992, Ch. 787, Sec. 1. Effective January 1, 1993.)



25331

It is the intent of the Legislature that the fees or charges authorized by this chapter are for optional services that the public may or may not choose to purchase, and are not taxes for the purposes of Article XIII A of the California Constitution.

(Amended by Stats. 2010, Ch. 328, Sec. 89. Effective January 1, 2011.)



25332

(a) The Boards of Supervisors of Butte, Kings, Los Angeles, Merced, Orange, Riverside, San Bernardino, Santa Clara, Sonoma, and Ventura Counties may enter into contracts with private enterprise to provide services that require special experience, education, and training that the county possesses. In addition, the Boards of Supervisors of Butte, Kings, Los Angeles, Merced, Orange, Riverside, San Bernardino, Santa Clara, Sonoma, and Ventura Counties may charge a fee for these optional services and enhanced services provided to the public that require special experience, education, training, or facilities that the county possesses.

(b) These services shall be limited to the performance of maintenance and construction services, production and dissemination of training materials, leasing of training facilities, or provision of training or consulting services resulting from the special or unique experiences derived from the magnitude, diversity, or distinctive nature of the county’s services such as law enforcement, fire protection, public health care, welfare and public social programs, and public works projects, and the acquisition and management of real and personal property.

(c) Prior to entering into a contract pursuant to this section, the board of supervisors shall find, based on evidence in record, that the provision of the special service described in the proposed contract will not adversely impact the provision of similar services by private sector companies or individuals within the county.

(Amended by Stats. 2009, Ch. 332, Sec. 5. Effective January 1, 2010.)



25333

The board of supervisors may approve a contract or new fee only after conducting a public hearing as a part of a regularly held meeting of the board of supervisors. Notice of the time and place of the meeting, including a general description of the matter under consideration, shall be mailed to any person requesting the notice at least 10 days prior to the meeting.

(Added by Stats. 1992, Ch. 787, Sec. 1. Effective January 1, 1993.)



25334

Persons interested in receiving notice of the public hearing held pursuant to Section 25333 shall file a written request with the clerk of the board of supervisors, and pay a fee to cover the county’s cost of providing each notice.

(Added by Stats. 1992, Ch. 787, Sec. 1. Effective January 1, 1993.)



25335

Any contract entered into pursuant to this chapter shall be authorized by a resolution of the board of supervisors.

(Added by Stats. 1992, Ch. 787, Sec. 1. Effective January 1, 1993.)



25336

Any fee adopted by the board of supervisors pursuant to this chapter shall be adopted by ordinance. Prior to adopting the fee, the board of supervisors shall make a finding that the following circumstances exist:

(a) The county has sufficient resources and capability available to provide the optional services or enhanced services without negatively affecting the quality of the existing services.

(b) The offering of the optional services or enhanced services will not disadvantage those in need of the basic services who opt not to purchase the optional services or the enhanced services.

(c) The public benefit of providing the optional service or enhanced service is sufficient to undertake the program.

(d) The fee charged is based on the cost or value of the services rendered.

(Added by Stats. 1992, Ch. 787, Sec. 1. Effective January 1, 1993.)



25337

The procedures, pursuant to this chapter, are alternative to any other procedure provided by law with respect to the establishment of fees or charges, execution of contracts, or the publication of notices thereof. These procedures may be used by a county notwithstanding any other provision of law and without complying with any other provisions in conflict therewith. Nothing in this chapter shall amend, alter, or modify the obligations of a county to comply with provisions of state law relating to labor negotiations or any existing memoranda of agreement with bargaining units.

(Added by Stats. 1992, Ch. 787, Sec. 1. Effective January 1, 1993.)



25338

The services to be provided by the county pursuant to this chapter shall not include any of the following:

(a) Services provided pursuant to Chapter 10 (commencing with Section 4525) of Title 1 of Division 5.

(b) Services that are provided to cities by the county pursuant to service agreements under Section 51350 or services that are provided to other public agencies by the county pursuant to charter or other provisions.

(c) Supplemental law enforcement services pursuant to Section 53069.8.

(d) Services related to construction projects that are required to be competitively bid pursuant to Chapter 1 (commencing with Section 20100) of Part 3 of Division 2 of the Public Contract Code.

(e) Services that require a license pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code.

(f) Services involving the actual construction, reconstruction, painting, repainting, furnishing, or refurnishing of a building or other structure.

(Added by Stats. 1992, Ch. 787, Sec. 1. Effective January 1, 1993.)









CHAPTER 5 - County Property

ARTICLE 1 - General

25350

No purchase of real property, including any water right or other interest therein, of which the purchase price is in excess of the dollar limit established by ordinance adopted pursuant to Section 25350.60, or, if no ordinance is adopted, in excess of fifty thousand dollars ($50,000), shall be made unless a notice of the intention of the board of supervisors or, if applicable, the county officer authorized to purchase real property pursuant to Section 25350.60, to make the purchase is published in the county pursuant to Section 6063. If no newspaper is published in the county, the notice shall be posted at least three weeks prior to the time the board meets to consummate the purchase in at least three public places in each supervisorial district. The notice shall contain a description of the property proposed to be purchased, the price, the vendor, and a statement of the time the board will meet to consummate the purchase.

Nothing contained in this section shall be deemed to preclude the settlement of an action in eminent domain or the acquisition of any real property or interest therein for the uses and purposes of county highways without compliance with this section.

(Amended by Stats. 2003, Ch. 732, Sec. 1. Effective January 1, 2004.)



25350.1

(a) Nothing in this chapter limits, restricts, or prohibits a county from complying with Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5, and Section 65402.

(b) This section does not constitute a change in, but is declaratory of, existing law.

(Added by Stats. 1995, Ch. 482, Sec. 1. Effective January 1, 1996.)



25350.5

The board of supervisors of any county may acquire by eminent domain any property necessary to carry out any of the powers or functions of the county.

(Added by Stats. 1975, Ch. 1240.)



25350.51

(a) The board may, by ordinance or resolution, delegate to the purchasing agent or other appropriate county official, subject to any rules and regulations as it may impose, the following authority:

(1) To lease real property for use by the county or to obtain the use of real property for the county by license for a term not to exceed five years and for a rental not to exceed seven thousand five hundred dollars ($7,500) per month.

(2) To amend real property leases or licenses for improvements or alterations, or both, with a total cost not to exceed seven thousand five hundred dollars ($7,500), provided that the amendment does not extend the term of the lease or license and that no more than two amendments, not to exceed seven thousand five hundred dollars ($7,500) each, are made within a 12-month period.

(b) Notice of intention to consummate the lease or license shall be posted in a public place for five working days prior to consummation of the lease or license. The notice shall describe the property proposed to be leased or licensed, the terms of the lease or license, and any county officer authorized to execute the lease or license.

(Amended by Stats. 2006, Ch. 109, Sec. 1. Effective January 1, 2007.)



25350.55

(a) Prior to entering into an agreement to finance the lease or lease-purchase of property through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds, the board may elect, by resolution, to guarantee payment under that financing agreement in accordance with the following:

(1) A county that elects to participate under this section shall provide notice to the Controller of that election, which shall include a schedule for the payments to be made by the county under that financing agreement, and identify a trustee appointed by the county for the purposes of this section.

(2) In the event that, for any reason, the funds otherwise available to the county will not be sufficient to make any payment under the financing agreement at the time that payment is required, the county shall so notify the trustee. The trustee shall immediately communicate that information to the affected holders of certificates of participation or bondholders, and to the Controller.

(3) When the Controller receives notice from the trustee as described in paragraph (2), or the county fails to make any payment under the financing agreement at the time that payment is required, the Controller shall make an apportionment to the trustee in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from funds received from the county auditor pursuant to paragraph (4).

(4) If either of the circumstances set forth in paragraphs (2) and (3) occur, the county shall immediately notify the county auditor and deliver to the county auditor a duly certified copy of the resolution of the board of supervisors adopted pursuant to Section 29530.5. The county auditor shall reduce the vehicle license fee adjustment amount set forth in Section 97.70 of the Revenue and Taxation Code and transmit those funds to the Controller to the extent necessary to make the payments required by paragraphs (2) and (3).

(5) As an alternate to the procedure set forth in paragraphs (2) and (3), the board of supervisors may provide a transfer schedule in a notice to the Controller of its election to participate under this section. The transfer schedule shall set forth amounts to be transferred to the trustee and the date or dates for the transfers and the Controller shall, subject to the limitation in the second sentence of paragraph (3), make apportionments to the trustee in those amounts on the specified date or dates for the purpose of making those transfers.

(6) In the event that for any reason, the county is no longer obligated for any period to make all or a portion of the payments with respect to the lease or lease-purchase financed through the execution and delivery, or issuance, as the case may be, of certificates of participation or lease revenue bonds, the trustee shall notify the affected holders of certificates of participation or bondholders. The trustee shall also notify the Controller. Upon receipt of the notification, the Controller shall cease making the transfers. If after giving notice, the obligation of the county to make payments with respect to a lease or lease-purchase financed through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds is restored, the trustee shall so notify the affected holders of certificates of participation or bondholders and the Controller. Upon receipt of the notification, the Controller shall resume making the transfers.

(b) This section shall not be construed to obligate the State of California to make any payment to a county from the Motor Vehicle License Fee Account in the Transportation Tax Fund in any amount or pursuant to any particular allocation formula, or to make any other payment to a county, including, but not limited to, any payment in satisfaction of any debt or liability incurred or guaranteed by a county in accordance with this section.

(Amended by Stats. 2004, Ch. 211, Sec. 9. Effective August 5, 2004.)



25350.6

(a) Moneys credited to the Motor Vehicle License Fee Account in the Transportation Tax Fund or allocated to the Vehicle License Fee Property Tax Compensation Fund of the County of Orange pursuant to paragraph (2) of subdivision (a) of Section 97.70 of the Revenue and Taxation Code to which Orange County may at any time be entitled shall be pledged, without any necessity for specific authorization of the pledge by the board of supervisors, to all certificates of participation or lease-revenue bonds executed and delivered or issued, as the case may be, during 1996 or 1997, including obligations executed and delivered or issued before 2010 to refund those certificates of participation or lease-revenue bonds, to finance or refinance the lease or lease-purchase of property of the county and having a stated maturity of 20 years or more. Any refunding obligations shall not have a final maturity later than the final maturity of the refunded obligations. The amount so pledged with respect to any fiscal year of the county shall not exceed the amounts to be paid in that fiscal year on those certificates or lease-revenue bonds.

(b) The state hereby covenants with the holders of any certificates of participation or lease-revenue bonds, including refunding obligations, entitled to the pledge granted by this section that, as long as any of the certificates of participation or lease-revenue bonds entitled to the pledge granted by this section shall remain outstanding, the state shall not alter or amend the deposit of moneys into, or the allocation of moneys credited to, the Motor Vehicle License Fee Account in the Transportation Tax Fund under Chapter 5 (commencing with Section 11001) of Part 5 of Division 2 of the Revenue and Taxation Code or the allocation of moneys to and from the Vehicle License Fee Property Tax Compensation Fund of the County of Orange under Section 97.70 of the Revenue and Taxation Code in any manner that would adversely affect the security of, or the ability of the county to pay the principal of and interest on, the certificates of participation or lease-revenue bonds entitled to the pledge granted by this section. However, nothing precludes any alteration or amendment if and when adequate provision has been made by law for the protection from impairment of the contract represented by the certificates of participation or lease-revenue bonds, and the right to so alter or amend is hereby reserved. The County of Orange may include this covenant of the state in the agreements or other documents underlying the certificates of participation or lease-revenue bonds.

(Amended by Stats. 2004, Ch. 610, Sec. 2. Effective September 20, 2004.)



25350.60

(a) The board of supervisors of a county may, by ordinance, authorize a county officer it deems appropriate to perform any or all acts necessary to approve and accept for the county the acquisition of any interest in real property.

(b) The authorization shall specify procedures for the exercise of the authority by the officer so designated and shall establish a dollar limit on any purchase price.

(c) A county officer’s authority granted by ordinance under this section may not be effective for more than five years.

(Amended by Stats. 2003, Ch. 732, Sec. 2. Effective January 1, 2004.)



25350.7

(a) Prior to entering into an agreement to finance the lease or lease-purchase of property through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds, the board of supervisors of the County of Orange may elect, by resolution, to guarantee payment under that financing agreement in accordance with the following:

(1) If the county elects to participate under this section, it shall provide notice to the Controller of that election, and the notice shall include a schedule for the payments to be made by the county under that financing agreement and identify a trustee appointed by the county for the purpose of this section.

(2) In the event that, for any reason, the funds available to the county will not be sufficient to make any payment under the financing agreement at the time that payment is required, the county shall so notify the trustee and deliver to the Controller a duly certified copy of the resolution of its board of supervisors adopted pursuant to Section 29530.5. The trustee shall immediately communicate that information to the affected holders of certificates of participation or bondholders and to the Controller.

(3) When the Controller receives notice from the trustee, and a copy of the resolution from the county, as described in paragraph (2), or, after having adopted the resolution specified in paragraph (2), the county fails to make any payment under the financing agreement at the time that payment is required, the Controller shall make an apportionment to the trustee in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from moneys to be transmitted to the county by the State Board of Equalization under Section 7204 of the Revenue and Taxation Code, that are derived from that portion of the sales and use taxes imposed by the county in excess of 1 percent, pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code, and that are permitted to be deposited in the general fund of the county pursuant to Section 29530.5. The Controller shall thereupon reduce, by the amount of the payment, the subsequent amounts to which the county would be entitled under that section.

(b) As an alternative to the procedure set forth in paragraphs (2) and (3) of subdivision (a), the board of supervisors may, on or after the date of adoption by the board of the resolution specified in Section 29530.5, provide a transfer schedule in a notice to the Controller of its election to participate under this section. The transfer schedule shall set forth the amounts to be transferred to the trustee and the date or dates for the transfers, and the Controller shall, subject to the limitations in the second and third sentences of paragraph (3) of subdivision (a), make apportionments to the trustee in those amounts on the specified date or dates for the purpose of making those transfers.

(c) In the event that, for any reason, the county is no longer obligated, for any period, to make all or a portion of the payments with respect to the lease or lease-purchase financed through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds, the trustee shall so notify the affected holders of certificates of participation or bondholders and the Controller. Upon receipt of the notification, the Controller shall cease making the transfers. If, after the giving of the notice, the obligation of the county to make payments with respect to the lease or lease-purchase financed through the execution and delivery or issuance of certificates of participation or lease revenue bonds is restored, the trustee shall so notify the affected holders of certificates of participation or bondholders and the Controller. Upon receipt of the notification, the Controller shall resume making the transfers.

(d) Any election made by the county pursuant to this section shall be in addition to any other election made by the county pursuant to any other applicable provision of law to guarantee the obligation of the county to make payments with respect to the lease or lease-purchase of property financed through the certificates of participation or lease revenue bonds.

(Amended (as added by Stats. 1995, Ch. 746) by Stats. 1995, Ch. 748, Sec. 2. Effective January 1, 1996.)



25350.75

(a) Prior to entering into an agreement to finance the lease or lease-purchase of property through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds, or at any time with respect to a financing agreement with respect to which an election has been made under Section 25350.7, the board of supervisors of a county of the second class may elect, by resolution, to guarantee payment under that financing agreement in accordance with the following:

(1) If the county elects to participate under this section, it shall provide notice to the Controller of that election, and the notice shall include a schedule for the payments to be made by the county under that financing agreement and identify a trustee appointed by the county for the purpose of this section.

(2) In the event that, for any reason, the funds available to the county will not be sufficient to make any payment under the financing agreement at the time that payment is required, the county shall so notify the trustee and deliver to the Controller a duly certified copy of the resolution of its board of supervisors adopted pursuant to Section 29530.6. The trustee shall immediately communicate that information to the affected holders of certificates of participation or bondholders and the Controller.

(3) When the Controller receives notice from the trustee, and a copy of the resolution from the county, as described in paragraph (2), or, after having adopted the resolution specified in paragraph (2), the county fails to make any payment under the financing agreement at the time that payment is required, the Controller shall make an apportionment to the trustee in the amount of that required payment for the purposes of making that payment. The Controller shall make that payment only from moneys to be transmitted to the county by the State Board of Equalization under Section 7204 of the Revenue and Taxation Code, that are derived from that portion of the sales and use taxes imposed by the county in excess of 1 percent pursuant to Part 1.5 (commencing with Section 7200) of Division 3 of the Revenue and Taxation Code, and that are permitted to be deposited in the general fund of the county pursuant to Section 29530.6. The Controller shall thereupon reduce, by the amount of the payment, the subsequent amounts to which the county would be entitled under that section.

(b) As an alternative to the procedure set forth in paragraphs (2) and (3) of subdivision (a), the board of supervisors of a county of the second class may, on or after the date of adoption by the board of the resolution specified in Section 29530.6, provide a transfer schedule in a notice to the Controller and the State Board of Equalization of its election to participate under this section. The transfer schedule shall set forth the amounts to be transferred to the trustee and the date or dates for the transfers, and the Controller shall, subject to the limitation in the second and third sentences of paragraph (3) of subdivision (a), make apportionments to the trustee in those amounts on the specified date or dates for the purpose of making those transfers.

(c) If a county of the second class is no longer obligated for any period to make all or a portion of the payments with respect to the lease or lease-purchase financed through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds, the trustee shall so notify the affected holders of certificates of participation or bondholders, the Controller, and the State Board of Equalization. Upon receipt of the notification, the Controller shall cease making the transfers. If, after the giving of the notice, the obligation of the county to make payments with respect to the lease or lease-purchase financed through the execution and delivery or issuance of certificates of participation or lease revenue bonds is restored, the trustee shall so notify the affected holders of certificates of participation or bondholders, the Controller, and the State Board of Equalization. Upon receipt of the notification, the Controller shall resume making the transfers.

(d) Any election made by a county of the second class pursuant to this section shall be in addition to any other election made by the county pursuant to any other applicable provision of law to guarantee the obligation of the county to make payments with respect to the lease or lease-purchase of property financed through certificates of participation or lease revenue bonds.

(Added by Stats. 1998, Ch. 724, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Sec. 12 of Ch. 724.)



25350.8

(a) Taxes collected by the State Board of Equalization pursuant to Section 7204 of the Revenue and Taxation Code, that are derived from that portion of the taxes imposed by the County of Orange in excess of 1 percent, and for the period beginning on and after July 1, 2004, and ending when the rate modifications in subdivision (a) of Section 7203.1 of the Revenue and Taxation Code cease to apply, that are derived from that portion of the taxes imposed by that county in excess of one-half of 1 percent, pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code, and that are permitted to be deposited to the general fund of the county pursuant to paragraph (1) of subdivision (a) of Section 29530.5 shall be pledged, without the necessity for specific authorization of the pledge by the board of supervisors, to all certificates of participation or lease revenue bonds executed and delivered or issued, as the case may be, during the years 1996 and 1997, including obligations executed and delivered or issued before 2010, to refund those certificates of participation or lease revenue bonds, to finance or refinance the lease or lease-purchase of property of the county and having a stated maturity of 20 years or more. Any refunding obligations may not have a final maturity later than the final maturity of the refunded obligations. The amount so pledged with respect to any fiscal year of the county may not exceed the amounts to be paid in that fiscal year on those certificates or lease revenue bonds.

(b) The pledge of taxes pursuant to this section shall constitute a contract between the County of Orange and the owners of any of the certificates of participation or lease revenue bonds and shall be protected from impairment by the United States and California Constitutions. The state hereby covenants with the owners of any certificates of participation or lease revenue bonds entitled to the pledge granted by this section that, as long as any of the certificates of participation or lease revenue bonds entitled to the pledge granted by this section shall remain outstanding, (1) the provisions of Section 7202 that authorize the imposition of the taxes may not be repealed and (2) the provisions of paragraph (1) of subdivision (a) of Section 29530.5 may not be repealed prior to July 1, 2011, nor may either section be altered or amended in any manner that would adversely affect the security of, or the ability of the county to pay, the principal of and interest on the certificates of participation or lease revenue bonds entitled to the pledge granted by this section. However, nothing precludes any alteration or amendment if and when adequate provision has been made by law for the protection from impairment of the contract represented by the certificates of participation or lease revenue bonds, and the right to so alter or amend is hereby reserved. The county may include this covenant of the state in the agreements or other documents underlying the certificates of participation or lease revenue bonds.

(Amended by Stats. 2003, Ch. 757, Sec. 3.1. Effective January 1, 2004.)



25350.85

(a) Taxes collected by the State Board of Equalization pursuant to Section 7204 of the Revenue and Taxation Code, that are derived from that portion of the taxes imposed by a county of the second class in excess of 1 percent, and for the period beginning on and after July 1, 2004, and ending when the rate modifications in subdivision (a) of Section 7203.1 of the Revenue and Taxation Code cease to apply, that are derived from that portion of the taxes imposed by that county in excess of one-half of 1 percent, pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code, and that are permitted to be deposited in the general fund of a county pursuant to paragraph (1) of subdivision (a) of Section 29530.6 shall be pledged, without the necessity for specific authorization of the pledge by the board of supervisors, to all certificates of participation or lease revenue bonds executed and delivered or issued, as the case may be, during the year 1996, including obligations executed and delivered or issued before 2010 to refund those certificates of participation or lease revenue bonds, to finance or refinance the lease or lease-purchase of property of the county and having a stated maturity of 20 years or more. Any refunding obligations may not have a final maturity later than the final maturity of the refunded obligations. The amount so pledged with respect to any fiscal year of the county may not exceed the amount to be paid in that fiscal year on those certificates or lease revenue bonds.

(b) The pledge of taxes pursuant to this section shall constitute a contract between a county of the second class and the owners of any of the certificates of participation or lease revenue bonds and shall be protected from impairment by the United States and California Constitutions. The state hereby covenants with the owners of any certificates of participation or lease revenue bonds entitled to the pledge granted by this section that, so long as any of the certificates of participation or lease revenue bonds entitled to the pledge granted by this section shall remain outstanding, (1) the provisions of Section 7202 that authorize the imposition of the taxes may not be repealed and (2) the provisions of paragraph (1) of subdivision (a) of Section 29530.6 may not be repealed prior to July 1, 2011, nor may either section be altered or amended prior to that date in any manner that would adversely affect the security of, or the ability of the county to pay, the principal of and interest on the certificates of participation or lease revenue bonds entitled to the pledge granted by this section. However, nothing precludes any alteration or amendment if and when adequate provision has been made by law for the protection from impairment of the contract represented by the certificates of participation or lease revenue bonds, and the right to so alter or amend is hereby reserved. The county may include this covenant of the state in the agreements or other documents underlying the certificates of participation or lease revenue bonds.

(Amended by Stats. 2003, Ch. 757, Sec. 3.2. Effective January 1, 2004. Section conditionally operative as prescribed by Sec. 12 of Stats. 1998, Ch. 724 (which added this section).)



25350.9

(a) Prior to entering into an agreement to finance the lease or lease-purchase of property through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds, the Board of Supervisors of the County of Orange may elect, by resolution, to guarantee payment under that financing agreement in accordance with the following:

(1) If the county elects to participate under this section, it shall provide notice to the Controller of that election, and the notice shall include a schedule for the payments to be made by the county under that financing agreement and identify a trustee appointed by the county for the purpose of this section.

(2) In the event that, for any reason, the funds available to the county will not be sufficient to make any payment under the financing agreement at the time that payment is required, the county shall so notify the trustee. The trustee shall immediately communicate that information to the affected holders of certificates of participation or bondholders and to the Controller.

(3) When the Controller receives notice from the trustee as specified in paragraph (2) or the county fails to make any payment under the financing agreement at the time that payment is required, the Controller shall make an apportionment to the trustee in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from moneys to be transmitted to the county by the State Board of Equalization under Section 7204 of the Revenue and Taxation Code, that are derived from that portion of the sales and use taxes imposed by the county pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code, other than that portion of the taxes described in Section 29530.5, and shall thereupon reduce, by the amount of the payment, the subsequent amounts to which the county would be entitled under that section.

(b) As an alternative to the procedure set forth in paragraphs (2) and (3) of subdivision (a), the board of supervisors of the county may provide a transfer schedule in a notice to the Controller of its election to participate under this section. The transfer schedule shall set forth amounts to be transferred to the trustee and the date or dates for the transfers and the Controller shall, subject to the limitation in the second sentence of paragraph (3) of subdivision (a), make apportionments to the trustee in those amounts on the specified date or dates for the purpose of making those transfers.

(c) If the county is no longer obligated for any period to make all or a portion of the payments with respect to the lease or lease-purchase financed through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds, the trustee shall so notify the affected holders of certificates of participation or bondholders and the Controller. Upon receipt of the notification, the Controller shall cease making the transfers. If, after the giving of the notice, the obligation of the county to make payments with respect to the lease or lease-purchase financed through the execution and delivery or issuance of certificates of participation or lease revenue bonds is restored, the trustee shall so notify the affected holders of certificates of participation or bondholders and the Controller. Upon receipt of the notification, the Controller shall resume making the transfers.

(d) Any election made by the county pursuant to this section shall be in addition to any other election made by the county pursuant to any other applicable provision of law to guarantee the obligation of the county to make payments with respect to the lease or lease-purchase of property financed through certificates of participation or lease revenue bonds.

(Amended (as added by Stats. 1995, Ch. 746) by Stats. 1995, Ch. 748, Sec. 4. Effective January 1, 1996.)



25350.95

(a) Prior to entering into an agreement to finance the lease or lease-purchase of property through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds, or at any time with respect to a financing agreement with respect to which an election has been made under Section 25350.9, the board of supervisors of a county of the second class may elect, by resolution, to guarantee payment under that financing agreement in accordance with the following:

(1) If a county elects to participate under this section, it shall provide notice to the Controller of that election, and the notice shall include a schedule for the payments to be made by the county under that financing agreement and identify a trustee appointed by the county for the purpose of this section.

(2) In the event that, for any reason, the funds available to the county will not be sufficient to make any payment under the financing agreement at the time that payment is required, the county shall so notify the trustee. The trustee shall immediately communicate that information to the affected holders of certificates of participation or bondholders and to the Controller.

(3) When the Controller receives notice from the trustee as specified in paragraph (2) or the county fails to make any payment under the financing agreement at the time that payment is required, the Controller shall make an apportionment to the trustee in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from moneys to be transmitted to the county by the State Board of Equalization under Section 7204 of the Revenue and Taxation Code, that are derived from that portion of the sales and use taxes imposed by the county pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code, other than the portion of the taxes described in Section 29530.6, and shall thereupon reduce, by the amount of the payment, the subsequent amounts to which the county would be entitled under that section.

(b) As an alternative to the procedure set forth in paragraphs (2) and (3) of subdivision (a), the board of supervisors of a county may provide a transfer schedule in a notice to the Controller and the State Board of Equalization of its election to participate under this section. The transfer schedule shall set forth amounts to be transferred to the trustee and the date or dates for the transfers and the Controller shall, subject to the limitation in the second sentence of paragraph (3) of subdivision (a), make apportionments to the trustee in those amounts on the specified date or dates for the purpose of making those transfers.

(c) If the county is no longer obligated for any period to make all or a portion of the payments with respect to the lease or lease-purchase financed through the execution and delivery or issuance, as the case may be, of certificates of participation or lease revenue bonds, the trustee shall so notify the affected holders of certificates of participation or bondholders, the Controller, and the State Board of Equalization. Upon receipt of the notification, the Controller shall cease making the transfers. If after the giving of the notice, the obligation of the county to make payments with respect to the lease or lease-purchase financed through the execution and delivery or issuance of certificates of participation or lease revenue bonds is restored, the trustee shall so notify the affected holders of certificates of participation or bondholders, the Controller, and the State Board of Equalization. Upon receipt of the notification, the Controller shall resume making the transfers.

(d) Any election made by a county of the second class pursuant to this section shall be in addition to any other election made by the county pursuant to any other applicable provision of law to guarantee the obligation of the county to make payments with respect to the lease or lease-purchase of property financed through certificates of participation or lease revenue bonds.

(Added by Stats. 1998, Ch. 724, Sec. 3. Effective January 1, 1999. Conditionally operative as prescribed by Sec. 12 of Ch. 724.)



25350.10

(a) Taxes collected by the State Board of Equalization pursuant to Section 7204 of the Revenue and Taxation Code, that are derived from the taxes imposed by the County of Orange pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code, other than that portion of those taxes specified in Section 29530.5, and any moneys allocated from the Sales and Use Tax Compensation Fund to the County of Orange pursuant to Section 97.68 of the Revenue and Taxation Code, shall be pledged, without the necessity for specific authorization of the pledge by the board of supervisors, to all certificates of participation or lease revenue bonds executed and delivered or issued, as the case may be, during the years 1996 and 1997, including obligations executed and delivered or issued before 2010, to refund those certificates of participation or lease revenue bonds, to finance or refinance the lease or lease-purchase of property of the county and having a stated maturity of 20 years or more. Any refunding obligations may not have a final maturity later than the final maturity of the refunded obligations. The amount so pledged with respect to any fiscal year of the county may not exceed the amounts to be paid in the fiscal year on those certificates or lease revenue bonds.

(b) The pledge of taxes pursuant to this section shall constitute a contract between the county and the owners of any of the certificates of participation or lease revenue bonds and shall be protected from impairment by the United States and California Constitutions. The state hereby covenants with the owners of any certificates of participation or lease revenue bonds entitled to the pledge granted by this section that, as long as any of the certificates of participation or lease revenue bonds entitled to the pledge granted by this section shall remain outstanding, the provisions of Section 7202 of the Revenue and Taxation Code that authorize the imposition of the taxes may not be repealed. That section may not be altered or amended in any manner that would adversely affect the security of, or the ability of the county to pay, the principal of and interest on the certificates of participation or lease revenue bonds entitled to the pledge granted by this section. However, nothing precludes any alteration or amendment if and when adequate provision has been made by law for the protection from impairment of the contract represented by the certificates of participation or lease revenue bonds, and the right to so alter or amend is hereby reserved. The county may include this covenant of the state in the agreements or other documents underlying the certificates of participation or lease revenue bonds.

(Amended by Stats. 2003, Ch. 757, Sec. 3.3. Effective January 1, 2004.)



25350.105

(a) Taxes collected by the State Board of Equalization pursuant to Section 7204 of the Revenue and Taxation Code, that are derived from the taxes imposed by a county of the second class pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code, other than that portion of those taxes specified in Section 29530.6, and any moneys allocated from the Sales and Use Tax Compensation Fund to the county of the second class pursuant to Section 97.68 of the Revenue and Taxation Code, shall be pledged, without the necessity for specific authorization of the pledge by the board of supervisors, to all certificates of participation or lease revenue bonds executed and delivered or issued, as the case may be, during the year 1996, including obligations executed and delivered or issued before 2010 to refund those certificates of participation or lease revenue bonds, to finance the lease or lease-purchase of property of the county and having a stated maturity of 20 years or more. Any refunding obligation may not have a final maturity later than the final maturity of the refunded obligations. The amount so pledged with respect to any fiscal year of the county may not exceed the amounts to be paid in the fiscal year on those certificates or lease revenue bonds.

(b) The pledge of taxes pursuant to this section shall constitute a contract between the county and the owners of any of the certificates of participation or lease revenue bonds and shall be protected from impairment by the United States and California Constitutions. The state hereby covenants with the owners of any certificates of participation or lease revenue bonds entitled to the pledge granted by this section that, as long as any of the certificates of participation or lease revenue bonds entitled to the pledge granted by this section shall remain outstanding, the provisions of Section 7202 of the Revenue and Taxation Code that authorize the imposition of the taxes may not be repealed. However, nothing precludes any alteration or amendment if and when adequate provision has been made by law for the protection from impairment of the contract represented by the certificates of participation or lease revenue bonds, and the right to so alter or amend is hereby reserved. The county may include this covenant of the state in the agreements or other documents underlying the certificates of participation or lease revenue bonds.

(Amended by Stats. 2003, Ch. 757, Sec. 3.4. Effective January 1, 2004. Section conditionally operative as prescribed by Sec. 12 of Stats. 1998, Ch. 724 (which added this section).)



25350.11

Notwithstanding any other provisions of this chapter, the sum of the amounts pledged with respect to any fiscal year pursuant to Sections 25350.6, 25350.8, and 25350.10 shall not exceed the amounts to be paid in that fiscal year on the certificates of participation or lease revenue bonds entitled to the pledge described in those sections.

(Added by Stats. 1995, Ch. 746, Sec. 9. Effective January 1, 1996.)



25350.115

Notwithstanding any other provisions of this chapter, the sum of the amounts pledged with respect to any fiscal year pursuant to Sections 25350.6, 25350.85, and 25350.105 shall not exceed the amounts to be paid in that fiscal year on the certificates of participation or lease revenue bonds entitled to the pledge described in those sections.

(Added by Stats. 1998, Ch. 724, Sec. 5. Effective January 1, 1999. Conditionally operative as prescribed by Sec. 12 of Ch. 724.)



25351

(a) The board may construct, expand, lease, build, rebuild, furnish, refurnish, or repair buildings for a hospital, almshouse, courthouse, jail, historical museum, aquarium, library, art gallery, art institute, exposition building for exhibiting and advertising farming, mining, manufacturing, livestock raising, and other resources of the county, stadium, coliseum, sports arena, or sports pavilion or other building for holding sports events, athletic contests, contests of skill, exhibition, spectacles and other public meetings, and such other public buildings as are necessary to carry out the work of the county government.

(b) Whenever the board of supervisors of a county decides to go out to bid to construct a county building, expand an existing building, expand the use of an existing building, or enter into a lease of an existing building within the incorporated territory of a city, the board shall notify in writing, at least 60 days prior to going to bid or entering into a lease, the city clerk of the city where the building is to be constructed, expanded, or leased.

(c) In those instances where the board is exempt from the bidding process, the board shall notify the city clerk in writing, at least 60 days prior to the construction, expansion, or lease of a building.

(d) The 60-day notification requirements imposed by subdivisions (b) and (c) may be waived if the city council consents, by resolution, thereto.

(Amended by Stats. 1990, Ch. 137, Sec. 1.)



25351.1

After January 1, 1980, with respect to the construction, purchase, or lease of buildings which are located or will be located in a standard metropolitan statistical area (SMSA) with a population of 250,000 or more according to the most recent decennial census, which is served by a public transit operator, as defined in Section 99210 of the Public Utilities Code, the board shall give consideration to the location of existing public transit corridors, as defined in Section 50093.5 of the Health and Safety Code, for the area. Construction, purchase, or lease of buildings at locations outside of existing public transit corridors may be approved after the board has determined: (1) the purpose of the facility does not require transit access; or (2) it is not feasible to locate the facility in an existing transit corridor; or (3) the transit operator will provide service as needed to effectively serve the facility. The board may request the assistance of the transit operator in making its determination and shall notify the operator of its decision.

(Added by Stats. 1979, Ch. 718.)



25351.15

The requirement of Section 25351.1 shall be met if the board has obtained from the transportation planning agency approval of its procedures and criteria for giving adequate consideration to the location of existing public transit corridors when constructing, purchasing, or leasing public buildings, or if the county is served by a countywide, statutorily created transit district. Before the transportation planning agency approves such procedures and criteria, any transit operator in the county shall have 45 days to review and comment.

(Added by Stats. 1979, Ch. 718.)



25351.2

In the operation of a county art institute, the board may charge fees necessary to defray the cost of instruction and may issue certificates evidencing the completion of courses of instruction to the satisfaction of the board.

(Added by Stats. 1955, Ch. 586.)



25351.3

In addition to its other powers and duties, the board of supervisors may do any or all of the following:

(a) Acquire land for and construct, lease, sublease, build, furnish, refurnish, or repair buildings for municipal or superior courts and for convention and exhibition halls, trade and industrial centers, auditoriums, opera houses, music halls and centers, motion picture and television museums, and related facilities used for public assembly purposes for the use, benefit and enjoyment of the public, including offstreet parking places for motor vehicles, ways of ingress and egress, and any other facilities and improvements necessary or convenient for their use.

(b) Acquire land and construct buildings, structures and facilities thereon, in whole or in part, with county funds or it may, by contract or lease with any nonprofit association or corporation, provide for the acquisition of land or the construction of buildings, structures and facilities, or all or any part thereof, for public assembly purposes, upon the terms the board may determine.

(c) Lease, pursuant to Section 25371, any real property owned by the county and available for public assembly purposes to any person, firm, corporation, or nonprofit association or corporation for public assembly purposes, with the person, firm, corporation, or nonprofit association or corporation to lease the real property, as improved, back to the county for use for the purposes stated in the lease. Any lease authorized by the board under this subdivision, except leases for municipal or superior courts, which may be entered into without advertising for bids, shall be awarded to the lowest responsible bidder after public competitive bidding conducted in the manner determined by the board. Notice inviting bids shall be published pursuant to Section 6066 in a newspaper as the board may direct.

(d) Enter into a lease or sublease, without advertising for bids therefor, of buildings, structures, and facilities or any of them with any nonprofit association or corporation which agrees to use the buildings, structures, and facilities so leased to it for the public assembly purposes for which they were or are to be built; or contract, without advertising, for bids with any nonprofit association or corporation for the maintenance, operation, and management of the buildings, structures, and facilities, or any part thereof used for public assembly purposes, including the scheduling and promotion of events therein, for a specified term, not to exceed 40 years, upon terms and conditions as may be agreed upon. The leases, subleases, or contracts shall provide that, at least annually, there shall be paid to the county the net revenue, if any, from the operation and use of the facilities, remaining after the payment of expenses and costs, if any, for maintenance, operation or management, interest, and principal payments upon loans to the nonprofit corporation or association for purposes of maintenance, operation, or management, and any other expenses, and after providing maintenance and operation reserves. The lease, sublease, or contract shall also provide that, upon its expiration, all of the assets of the nonprofit association or corporation after payment or discharge of its indebtedness and liabilities shall be transferred to the county.

(e) If the county has a population in excess of 4,000,000, without advertising for bids therefor, grant any real property owned by the county, or lease, for a term not to exceed 99 years, any real property owned by the county, to any city, district, or other public entity for any of the above public assembly purposes, without consideration, except the agreement of the grantee or lessee to use the real property for the public assembly purposes specified, and upon terms and conditions which may be agreed upon by the board and the grantee or lessee.

The amendment to this section enacted by Chapter 755 of the Statutes of 1963 shall not be construed to affect or modify the duty of any county or board of supervisors to provide adequate quarters for courts but is intended to provide an alternative method of financing the acquisition of property and buildings for use for courthouse purposes.

(Amended by Stats. 1998, Ch. 931, Sec. 194. Effective September 28, 1998.)



25351.35

In the case of any contract or lease described in subdivision (b) of Section 25351.3, obligating the county to make payments or incur obligations of one million dollars ($1,000,000) or more, the board shall not enter into such contract or lease unless and until the board has submitted such contract or lease to the qualified electors of the county at the next general election or at a special election to be called by the board for the purpose. Any special election held for this purpose shall conform as nearly as practicable with the general election law of the State. A summary of the provisions of such contract or lease shall be placed on the ballot and space provided for marking by voters to indicate their respective approval or disapproval of the contract or lease. Only if a majority of the electors voting at such election vote to approve the lease or contract as presented, shall the board enter into such lease or contract.

For the purposes of this section, all contracts or leases pertaining to one project shall be considered as one contract or lease.

This section shall not apply to any project for which the architectural contract has been executed prior to June 1, 1961.

(Added by Stats. 1961, Ch. 2206.)



25351.4

As used in Section 25351.3, the term “motion picture and television museums” means a museum which includes, but is not limited to, any one or more of the following facilities:

(a) Completely equipped sound stages suitable for demonstrating to the public the actual filming of motion picture or television sequences;

(b) Theater facilities suitable for public showings of motion picture and television films of historical or educational interest;

(c) Film archives and related facilities for the physical preservation of motion picture and television films;

(d) Restaurant and refreshment facilities for the museum staff and the visiting public;

(e) Office facilities which may be rented as general offices to one or more nonprofit corporations which serve the interests of the motion picture or television industries as a whole.

(Added by Stats. 1961, Ch. 98.)



25351.5

When a county owns, leases or operates a convention hall, an exhibition hall, an auditorium, an opera house, a music hall and center, a museum, an art gallery, or an amphitheater as a place of public assembly for the use, benefit and enjoyment of the public, the board of supervisors may by ordinance levy an admission tax on the base purchase price of tickets sold for admission to any such facility. “Base purchase price” means the amount which is actually paid, and not the regular established price, for admission to the facility, exclusive of all other taxes, federal, state, or city, which are now or may hereafter be imposed on such admission. No tax shall be due in the case of a person admitted free of charge.

The ordinance shall provide for the administration and collection of the tax. The proceeds of the tax shall be deposited in the county treasury to be expended for the maintenance and operation of the facility from which the proceeds are derived. The amount of the tax shall not exceed 10 percent of the base purchase price of admission charged and shall not in any event exceed the amount necessary to defray the annual maintenance and operation expense of the facility from which the proceeds are derived.

(Added by Stats. 1967, Ch. 526.)



25351.6

As used in Section 25351.3 the term “related facilities,” in connection with music halls or centers constructed and operated pursuant thereto, shall include, without limitation thereto, any institutes or academies for the performing arts, specifically including the arts of music, drama, and dance, and any other facilities which in the opinion of the board may be reasonably necessary for the full, complete and convenient public use of such music halls and centers.

(Added by Stats. 1968, Ch. 718.)



25352

The board may purchase, acquire, construct, equip, and maintain all necessary tanks, reservoirs, pumps, apparatus, motor vehicles, and other machinery necessary or proper to facilitate the performance of the work in the county.

(Added by Stats. 1947, Ch. 424.)



25353

The board may purchase, receive by donation, lease, or otherwise acquire water rights or real or personal property necessary for use of the county for any county buildings, public pleasure grounds, public parks, botanical gardens, harbors, historical monuments, and other public purposes, or upon which to sink wells to obtain water for sprinkling roads and other country purposes. The board may improve, preserve, take care of, manage, and control the property. Whenever a county has been designated a successor to a harbor improvement district pursuant to Division 1 (commencing with Section 56000) of Title 6 the board of supervisors shall have the same powers and duties as the former board of directors of such district with respect to the acquisition, improvement, and management of harbors or public beaches within the county.

(Amended by Stats. 1969, Ch. 929.)



25354

The board shall receive from the United States, or other sources, lands and other property granted or donated to the county for the purpose of aiding in the erection of county buildings, roads, bridges, or other specific purposes, and may use the property for such purposes and provide for its sale and the application of the proceeds.

(Added by Stats. 1947, Ch. 424.)



25355

The board may accept or reject any gift, bequest, or devise made to or in favor of the county, or to or in favor of the board in trust for any public purpose. The board may delegate to any county officer or employee the power to accept any gift, bequest, or devise made to or in favor of the county. The officer or employee shall file with the board each quarter a report that describes the source and value of each gift valued in excess of ten thousand dollars ($10,000) or any other amount as determined by the board. The board may hold and dispose of the property and the income and increase thereof for those lawful uses and purposes as are prescribed in the terms of the gift, bequest, or devise. In accounting for or inventorying gifts, bequests, or devises, the officer or employee shall follow the appropriate procedures contained in the State Controller’s manual entitled “Accounting Standards and Procedures for Counties.”

(Amended by Stats. 1991, Ch. 1226, Sec. 3.)



25356

If any gift, bequest, or devise is unaccompanied by any provision prescribing or limiting the uses and purposes to which the property received, or the income or increase thereof, may be put, it may be put to any uses and purposes which the board prescribes, and the proceeds or income therefrom shall be paid into the general fund of the county.

(Amended by Stats. 1986, Ch. 982, Sec. 9.)



25357

Whenever any public building belongs to or is used by a county and is situate on land dedicated to public use but which is not owned by the county in fee, the board may select and acquire a new site for the building and erect a new building or remodel an existing building on the new site for the purpose. To this end the board and the holders of title to the land and any other person or public, private, or municipal corporation having an interest therein, may sell the land upon such terms and conditions as are agreed upon by the respective parties, and may abandon or convey their several interests and abandon the interest of the public in the land.

(Added by Stats. 1947, Ch. 424.)



25358

The board shall provide all necessary officers, employees, attendants, services, and supplies for the proper maintenance, care, and upkeep of the county buildings and grounds, and the board may contract therefor pursuant to Article 3.5 (commencing with Section 20120) of Part 3 of the Public Contract Code.

(Amended by Stats. 2004, Ch. 183, Sec. 165. Effective January 1, 2005.)



25359

The board may provide for the working of prisoners confined in the county jail under judgment of conviction of misdemeanors, under the direction of a responsible person appointed by the sheriff, upon the public grounds, roads, streets, alleys, highways, firebreaks, fire roads, riding or hiking trails, or public buildings, or in such other places as are deemed advisable, for the benefit of the public.

(Amended by Stats. 1959, Ch. 1980.)



25360

A county may establish and maintain a facility to provide security for victims of and witnesses to crimes who have been or may be subjected to threats or intimidation for the purpose of dissuading or preventing them from attending or giving testimony at any trial, proceeding, or inquiry authorized by law.

(Added by Stats. 1982, Ch. 1097, Sec. 1.)



25361

The board may insure county buildings and other property in the name and for the benefit of the county. It may procure indemnity insurance, including excess fidelity insurance, against loss or liability on account of burglary, forgery, embezzlement, defalcation, or other insurable hazards. All insurance and indemnity shall be procured only from admitted insurers.

(Added by Stats. 1947, Ch. 424.)



25362

The board may grant and convey real property to the United States or any of its agencies, for use for public purposes, in consideration of the grant and conveyance of real property to the county by the United States or any of its agencies.

(Added by Stats. 1947, Ch. 424.)



25363

The board of supervisors may sell or lease at public auction, and convey to the highest bidder, for cash, any property belonging to the county not required for public use. The sale or lease may be made at the courthouse door or at such other place within the county as the board orders by a four-fifths vote. Notice of the sale or lease shall be given for five days prior thereto either by publication in a newspaper published in the county or by posting in three public places in the county. The proceeds shall be paid into the county treasury for the use of the county. If in the unanimous judgment of the board, the property does not exceed in value the sum of five hundred dollars ($500), or the monthly rental value thereof is less than seventy-five dollars ($75), or if it is the product of the county farm, it may be sold or leased at private sale without advertising by any member of the board authorized by a majority vote of the board. The sale or lease shall be reported to and confirmed by the board. This section does not apply to the furnishing of goods to special districts.

(Amended by Stats. 1973, Ch. 355.)



25364

The board may dispose of surplus plants, trees, shrubs, and nursery stock belonging to the county and not required for public use, by public or private sale, or by exchanging them with any person or any other public body for other property required by the county. The sale or exchange may be made without advertisement or competitive bidding.

(Added by Stats. 1947, Ch. 424.)



25365

(a) The board of supervisors may, by a four-fifths vote, grant, convey, quitclaim, assign, or otherwise transfer to the state or to any community redevelopment agency, housing authority, community development commission, surplus property authority, federal agency, city, school district, county board of education, special district, joint powers agency, or any other public agency within the county or exchange with those public agencies, any real or personal property, or interest therein belonging to the county upon the terms and conditions as are agreed upon and without complying with any other provisions of this code, if the property or interest therein to be granted and conveyed or quitclaimed is not required for county use or in the event of an exchange, the property to be acquired is required for county use.

(b)  The board of supervisors may also, by a four-fifths vote, exchange real property with any person, firm, or corporation, for the purpose of removing defects in the title to real property owned by the county, or where the real property to be exchanged is not required for county use and the property to be acquired is required for county use. If the real properties to be exchanged are not of equal value, either party to the exchange may contribute cash or other real property assets, acceptable to the other party, to balance the transaction. The value of any private real property exchanged shall be equal to, or greater than, 75 percent of the value of the county property offered in exchange. The cash or other real property assets to be added to balance the transaction shall not be greater than 25 percent of the value of the county property proposed for exchange.

(c)  Unless the public agency to which the property is transferred pursuant to this section and the public agency transferring the property are governed by the same county board of supervisors, the transferring board of supervisors shall publish a notice of its intended action pursuant to Section 6061 at least one week prior thereto in a newspaper of general circulation published in the county.

(Amended by Stats. 2007, Ch. 145, Sec. 1. Effective January 1, 2008.)



25365.5

The board of supervisors of a county, without complying with any other provision of this code, may at any time hereinafter donate, or transfer for such consideration as it determines, lands owned by the county, which the board of supervisors deems is not required for other purposes, to a community services district within the county, or to a trustee therefor, for the following purposes:

(1) To allow such district to sell, lease or otherwise dispose of, either privately or by public auction, for cash or subject to such financing as it determines, said land or any portion thereof, and

(2) To utilize the net proceeds therefrom to repay a loan from any appropriate source to such district for the construction of streets, drainage, sewage and other public facilities within a townsite replacing an old townsite devastated by floods occurring in December 1964 or January 1965.

Any such donation or transfer to such district for less than the full market value of such land is hereby declared to be for a public purpose.

The county may give assurances to or enter into a written contract with the district or other agency respecting the donation or transfer for the purpose of facilitating the loan.

(Added by Stats. 1968, Ch. 159.)



25365.6

The board of supervisors of a county of over 4,000,000 population, without complying with any other provision of law, may transfer with or without consideration and upon such terms and conditions as it determines, any easement, license or other interest in real property belonging to the county and not needed for county purposes to any water agency for such purposes as are consistent with the powers and duties of such districts or agencies.

Any such donation or transfer may be by way of grant, quitclaim, dedication, lease or license.

Any such donation or transfer for less than the full market value of the interest conveyed is hereby declared to be for a public purpose.

(Added by Stats. 1972, Ch. 1166.)



25366

The board may perform services for and sell personal property to any road improvement, lighting, irrigation, waterworks, flood control, or other special district within the county whose affairs and funds are under the supervision and control of the board or for which the board is ex officio the governing body.

(Added by Stats. 1947, Ch. 424.)



25366.5

In the case of real property which is leased, sold, exchanged, or otherwise disposed of pursuant to this chapter, the failure of the county to comply with the procedures applicable to such lease, sale, exchange, or other disposition shall not invalidate the interest of a bona fide lessee, purchaser, or encumbrancer for value.

(Added by Stats. 1984, Ch. 516, Sec. 1.)



25367

The board may vacate or abandon county easements for light and air or any other easement of the county intended to prohibit the construction of certain structures whenever it determines that the easements are no longer required for public use.

(Added by Stats. 1947, Ch. 424.)



25368

The board of supervisors of any county in which a local hospital district including the entire county has been organized pursuant to Division 23 of the Health and Safety Code, by unanimous vote, may convey to the local hospital district any real property used for hospital purposes, without consideration other than the agreement of such district to maintain the hospital for the use of the residents of the county.

(Added by Stats. 1947, Ch. 993.)



25369

By a four-fifths vote of the board of supervisors, any county in which a local hospital district including the entire county has been organized may grant any money accumulated in a capital outlay fund pursuant to Article 4 (commencing with Section 53730) of Chapter 4, Part 1, Division 2, Title 5 of the Government Code to the local hospital district.

(Amended by Stats. 1968, Ch. 449.)



25369.5

In any county having a department under the management and control of a county forester and fire warden, the board may authorize rescue or first aid service, or both, as a function of that department and may appoint agents and employees and acquire needed property and equipment for such purposes.

(Added by Stats. 1951, Ch. 568.)



25371

Notwithstanding any other provision of law, the board of supervisors of any county or city and county is hereby authorized and empowered to let to any person, firm or corporation, for a term not to exceed 40 years, any real property which belongs to the county or city and county; provided, that the use to which such property will be put, after construction thereon, is consistent with the use or purposes contemplated upon the original acquisition of such property or to which such property has been dedicated. Property leased pursuant to this section may be used for purposes inconsistent with the use or purposes contemplated upon the original acquisition of such property by the county or city and county or to which such property has been dedicated if the property has belonged to the county or city and county for 10 years and such use or purposes have been abandoned.

Any instrument by which such property is let as aforesaid shall require the lessee therein to construct on the demised premises a building or buildings for the use of the county or city and county during the term thereof, shall provide that title to such building shall vest in the county or city and county at the expiration of said term and shall contain such other terms and conditions as the board of supervisors may deem to be in the best interests of the county or city and county. No county or city and county shall enter into any such contract if at the time 60 percent of the total payments which would become due from the county or city and county if all leases, including the contract to be let, entered into under the authority of this section, were to run their full term plus the total amount of county or city and county bonded indebtedness outstanding at said time exceeds the maximum bonded indebtedness of the county or city and county.

(Amended by Stats. 1968, Ch. 829.)



25372

(a) Except as restricted by any conditions by which the county acquired the property, the board of supervisors may donate or lease any real or personal property that the board declares to be surplus to any public agency or organization exempt from taxation listed in subdivision (b). The board may impose on the donation or lease any terms and conditions that it determines to be appropriate.

(b) This section applies to all of the following:

(1) An organization exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code that is organized for the care, teaching, or training of children or developmentally disabled children.

(2) An organization exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code that is organized for the care, teaching, or training of Native Americans.

(3) A school district or community college district.

(4) A county children and families commission established pursuant to the California Children and Families Act of 1998 (Division 108 (commencing with Section 130100) of the Health and Safety Code).

(5) An organization exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code that is organized to provide health or human services.

(c) (1) Notwithstanding subdivisions (a) and (b), the board of supervisors may authorize the county welfare department to donate surplus computer equipment directly to persons receiving public benefits under one or more of the following programs:

(A) CalFresh (Chapter 10 (commencing with Section 18900) of Part 6 of Division 9 of the Welfare and Institutions Code).

(B) California Work Opportunity and Responsibility to Kids Act (CalWORKs) (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code).

(C) County Relief, General Relief, or General Assistance (Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code).

(D) Medi-Cal (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(2) The board shall make findings and declarations relating to the public purpose served by the donation, and shall develop terms and conditions to govern any donations made pursuant to this subdivision.

(3) A county welfare department authorized to donate surplus computer equipment pursuant to this subdivision shall do all of the following:

(A) Maintain a list of all eligible persons receiving public benefits who have requested to receive surplus computer equipment. A person receiving public benefits pursuant to this subdivision may request to have his or her name placed on the list to receive surplus computer equipment.

(B) Establish a fair and impartial selection process by using a random lottery.

(C) Follow any rules and regulations adopted by the board.

(D) Require the recipient of any surplus computer equipment to sign an agreement that prohibits the recipient from selling the equipment.

(4) A county welfare department shall not donate surplus computer equipment to a person receiving public benefits who is in sanction status or otherwise noncompliant with the rules and regulations of his or her benefits program.

(Amended by Stats. 2012, Ch. 245, Sec. 1. Effective January 1, 2013.)



25373

(a) The board of supervisors may acquire property for the preservation or development of a historical landmark. The board of supervisors may also acquire property for development for recreational purposes and for development of facilities in connection therewith.

(b) The board may, by ordinance, provide special conditions or regulations for the protection, enhancement, perpetuation, or use of places, sites, buildings, structures, works of art and other objects having a special character or special historical or aesthetic interest or value. These special conditions and regulations may include appropriate and reasonable control of the appearance of neighboring private property within public view.

(c) Until January 1, 1995, subdivision (b) shall not apply to noncommercial property owned by a religiously affiliated association or corporation not organized for private profit, whether incorporated as a religious or public benefit corporation, unless the owner of the property does not object to its application. Nothing in this subdivision shall be construed to infringe on the authority of the board of supervisors to enforce special conditions and regulations on any property designated prior to January 1, 1994.

(d) Subdivision (b) shall not apply to noncommercial property owned by any association or corporation that is religiously affiliated and not organized for private profit, whether the corporation is organized as a religious corporation, or as a public benefit corporation, provided that both of the following occur:

(1) The association or corporation objects to the application of the subdivision to its property.

(2) The association or corporation determines in a public forum that it will suffer substantial hardship, which is likely to deprive the association or corporation of economic return on its property, the reasonable use of its property, or the appropriate use of its property in the furtherance of its religious mission, if the application is approved.

(e) Nothing in this subdivision shall be construed to infringe on the authority of any legislative body to enforce special conditions and regulations on any property designated prior to January 1, 1994, or to authorize any legislative body to override the determination made pursuant to paragraph (2) of subdivision (d).

(Amended by Stats. 1994, Ch. 1199, Sec. 1. Effective January 1, 1995.)



25374

(a) Notwithstanding any other provision of law, the board of supervisors in a county containing a population of 4,000,000 or more may, without advertising for bids, lease any real property owned by the county to any nonprofit corporation or nonprofit association for a term not to exceed 40 years for the purpose of constructing, operating and maintaining buildings, structures and facilities on the property for a medical, dental or postgraduate medical school or a school for undergraduate or postgraduate training in other fields of medical and allied health care. Any instrument by which the property is leased shall require the lessee named in the lease to construct on the leased premises a building or buildings to be used for the public purpose of providing medical or dental instruction or instruction in other fields of medical and allied health care to qualified students during the term of the lease and shall provide that title to the buildings shall vest in the county or city and county at the expiration of the lease term, and shall contain other terms and conditions as the board of supervisors may deem to be in the best interests of the county or city and county.

(b) Notwithstanding any other provision of law, the board of supervisors in a county containing a population of 4,000,000 or more may, without advertising for bids, lease real property, or portions thereof, owned at the time of the lease by the county and used for the purpose of conducting medical research and education to any medical school, nonprofit corporation, or nonprofit association for the purpose of conducting medical research and education. Any instrument by which the property is leased shall require the lessee named in the lease to maintain the leased premises and assume responsibility for capital improvements during the term of the lease and shall provide that title to any capital improvements shall vest in the county at the expiration of the lease term, and shall contain other terms and conditions as the board of supervisors may deem to be in the best interest of the county.

(Amended by Stats. 1982, Ch. 118, Sec. 1.)



25374.5

Notwithstanding any other provision of law, the board of supervisors in counties with a population of over 600,000 and under 700,000, as determined on the basis of the 1960 federal census, may, without advertising for bids, lease any real property owned by a county to any nonprofit corporation or nonprofit association for a term not to exceed 55 years for the purpose of constructing, operating and maintaining buildings, structures and facilities on such property for medical research and education and allied health care. Any instrument by which such property is leased as aforesaid shall require the lessee named in such lease to construct on the leased premises a building or buildings to be used for the public purpose of medical research and education and allied health care during the term of said lease and shall provide that title to such buildings shall vest in the county at the expiration of the lease term, and shall contain such other terms and conditions as the board of supervisors may deem to be in the best interests of the county.

(Added by Stats. 1971, Ch. 451.)



25375

In any county containing a population of 4,000,000 or more, the board of supervisors by appropriate rules may provide that nonprofit hospital volunteer groups and hospital auxiliaries recognized by such county may install and operate gift shops within medical and health facilities owned or operated by such county. The board of supervisors may permit the use of such facilities for the purpose provided herein without the necessity of competitive bidding or the charging of a monetary consideration therefor. The net proceeds derived from the operation of a gift shop shall be used solely for the benefit of patients confined within the medical or health facility containing the gift shop.

(Added by Stats. 1969, Ch. 1090.)



25376

Notwithstanding anything in this chapter to the contrary, the board of supervisors may convey, upon such terms and conditions as the board determines to be in the public interest, any surplus real property, together with any building thereon, owned by the county which has been determined by the board to be of general historical interest, to a county historical society, which historical society is a nonprofit corporation formed under the laws of this state. Any such conveyance shall contain a condition to the effect that the historical nature of the property be restored, preserved, or both, for the benefit of the citizens of the county, and that title will revert to the county in the event that the historical society conveys the property in question to any person or entity which is not a nonprofit corporation involved with preserving and researching the history of the county.

(Added by Stats. 1980, Ch. 69.)






ARTICLE 2 - Jails in Other Counties

25380

Pursuant to this article, the board of supervisors may purchase, receive by donation, lease, or otherwise acquire real or personal property in another county necessary for the use of the county for a jail.

(Added by Stats. 1947, Ch. 424.)



25381

No purchase of real property shall be made unless a notice of the intention of the board to make the purchase is published for at least three weeks prior to the purchase in a newspaper of general circulation published in the county where the property is to be occupied. If no newspaper is published in the county, the notice shall be posted at least three weeks prior to the time the board meets to consummate the purchase in at least three public places in each supervisorial district in which the property is situated. The notice shall contain a description of the property proposed to be purchased, the price, the vendor, and a statement of the time when the board will meet to consummate the purchase.

(Added by Stats. 1947, Ch. 424.)



25382

The board may construct, lease, build, rebuild, furnish, refurnish, or repair the jail, and provide all necessary offices, employees, attendants, and supplies for its proper maintenance.

(Added by Stats. 1947, Ch. 424.)



25383

The consent of the board of supervisors of the county in which the jail is to be situated shall be first obtained and filed with the board.

(Added by Stats. 1947, Ch. 424.)



25384

All persons adjudged guilty of an offense punishable by imprisonment in the county jail, may be confined in such jail located in another county to the same extent as if it were located in the county having jurisdiction of the offense.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 3 - Cement Manufacturing Plants

25400

The board of supervisors may purchase, lease, construct, or otherwise acquire, own, operate, manage, and control, in any county in the State, a cement manufacturing plant, and may purchase, lease, or otherwise acquire real or personal property to be used in connection with the plant.

(Added by Stats. 1947, Ch. 424.)



25401

No cement manufacturing plant shall be purchased, leased, or otherwise acquired, nor any works constructed, until notice of the intention to purchase or construct such works has been given for a period of 30 days by publication in a newspaper of general circulation published within the county or, if there is none, by posting a notice for a like period in a conspicuous place in three public places in the county.

(Added by Stats. 1947, Ch. 424.)



25402

The notice shall contain a description of the property to be purchased or works to be constructed, a statement of the amount of money to be invested, the terms upon which it is to be invested, and the time when the proposition will come before the board of supervisors to be acted upon.

(Added by Stats. 1947, Ch. 424.)



25403

The board of supervisors may sell the products of the cement manufacturing plant in such manner and upon such terms and conditions as it deems proper.

(Added by Stats. 1947, Ch. 424.)



25404

The State and any municipal or public corporation of the State shall have a preferred right to purchase the products of the cement manufacturing plant at the same price as they are offered to private persons.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 6 - Purchase of Personal Property

25480

In any county which does not employ a purchasing agent the board of supervisors shall annually or at such lesser intervals as it deems appropriate advertise for at least 10 days in a newspaper of general circulation in the county for sealed bids for furnishing the county with stationery, clothing, bedding, groceries, provisions, drugs, medicines, and all other supplies. If there is no newspaper published in the county, notices calling for bids shall be posted in three public places in the county.

This section shall not apply to purchases or contracts for medical or surgical equipment or supplies, or for professional services, for a county hospital so long as an appropriation for the costs of such purchases or contracts is included in the county budget.

As used in this section, “medical or surgical equipment or supplies” means only equipment or supplies commonly, necessarily, and directly used by or under the direction of a physician and surgeon in caring for or treating a patient in a hospital.

(Amended by Stats. 1979, Ch. 798.)



25481

All bids shall be on a schedule prepared by the clerk of the board showing all articles needed in the several offices and departments and shall state separately the price of each article to be furnished. Any person may bid upon any article separately.

(Added by Stats. 1947, Ch. 424.)



25482

In considering the bids, the board may accept or reject all or any of them, or may accept or reject a part of any bid, preference being given, however, to the lowest responsible bidder.

(Added by Stats. 1947, Ch. 424.)



25483

All supplies furnished the county or any county officer shall be at a price no greater than is specified in the bid which is accepted by the board.

(Added by Stats. 1947, Ch. 424.)



25484

In any county which does not employ a purchasing agent, the board shall annually fix the price at which the county will be supplied with job printing and blank books, from a schedule prepared by the clerk of the board, showing all blanks and blank books used in the several offices and departments. The board shall also fix the price of all county advertising.

(Added by Stats. 1947, Ch. 424.)



25485

Each county officer shall procure blank books, job printing, and advertising required for the proper discharge of his official duties from any person or newspaper he designates, but at a price no greater than that fixed by the board of supervisors. He shall certify the bill therefor to the board.

(Added by Stats. 1947, Ch. 424.)



25486

Whenever the county advertises for bids for the furnishing of personal property, it may permit any person to submit at the time bids are received an offer of purchase of any county personal property designated in the notice and not further required for public use. It may permit or require the bidder to submit an offer of trade-in allowance. The offer of a bidder shall be considered in determining the lowest bid and is not binding upon him unless his bid is accepted. The county may reject all offers if it is to the advantage of the county to do so, and bidders will be bound by their bids.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 7 - Purchasing Agents

25500

The board of supervisors may employ a purchasing agent and such assistants as are necessary for him properly to fulfill his duties.

(Added by Stats. 1947, Ch. 424.)



25501

The purchasing agent may:

(a) Purchase for the county and its offices all materials, supplies, furnishings, equipment, livestock, and other personal property.

(b) Rent for the county and its offices furnishings, equipment, and livestock.

(c) Contract for services pursuant to this article and contract for public works projects pursuant to Article 3.5 (commencing with Section 20120) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code.

The purchasing agent shall make purchases, rentals and contracts only upon proper written requisition.

For purposes of this article, the population of a county shall be the most recent estimate determined by the Population Research Unit of the Department of Finance.

(Amended by Stats. 1990, Ch. 164, Sec. 1.)



25501.5

The board of supervisors may authorize the destruction or disposition of any written requisition received by the purchasing agent which is more than three years old. Such requisitions need not be photographed, reproduced, or microfilmed prior to destruction and no copy thereof need be retained.

(Added by Stats. 1961, Ch. 1317.)



25502

Whenever the board of supervisors employs a purchasing agent it shall not be necessary for it to advertise for bids for furnishing county supplies as required in Section 25480, with the exception of advertising.

(Added by Stats. 1947, Ch. 424.)



25502.3

In counties having a population of less than 200,000, the board of supervisors may authorize the purchasing agent to engage independent contractors to perform services for the county or county officers, with or without the furnishing of material, when the annual aggregate cost does not exceed fifty thousand dollars ($50,000), except that this amount shall be adjusted annually by any annual increase in the California Consumer Price Index as determined pursuant to Section 2212 of the Revenue and Taxation Code.

(Amended by Stats. 2009, Ch. 332, Sec. 5.3. Effective January 1, 2010.)



25502.5

(a) In counties having a population of 200,000 or more, the board of supervisors may authorize the purchasing agent to engage independent contractors to perform services for the county or county officers, with or without the furnishing of material, when the annual aggregate cost does not exceed one hundred thousand dollars ($100,000).

(b) The board of supervisors may establish rules and regulations to effectuate the purposes of this section.

(Amended by Stats. 2009, Ch. 332, Sec. 5.5. Effective January 1, 2010.)



25502.6

It is unlawful for the purchasing agent in any county having a population of 900,000 or more to split or separate into smaller work orders or projects any public work project for the purpose of evading the provisions of this chapter or of any other law requiring public work to be done by contract after competitive bidding. Every purchasing agent who violates the provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1947, Ch. 834.)



25502.7

Notwithstanding the provisions of Sections 25502.3 and 25502.5, the board of supervisors may, whenever it has proclaimed a local emergency pursuant to Section 8630, direct the purchasing agent to engage independent contractors to perform services related to the local emergency for the county and officers thereof, with or without the furnishing of materials, within the amounts the board of supervisors may establish.

The board of supervisors may establish rules and regulations to effectuate the purposes of this section. Those rules and regulations shall include provisions for informal bidding procedures to the extent that such procedures are feasible under emergency circumstances.

(Amended by Stats. 1984, Ch. 1094, Sec. 4.)



25503

When purchasing personal property for which it is not necessary to advertise for bids, the board may authorize the county purchasing agent by ordinance to solicit and accept advantageous trade-in allowances for county personal property which has scrap value of less than ten thousand dollars ($10,000) and which has been previously determined by the purchasing agent to be not further required for public use.

(Amended by Stats. 1972, Ch. 307.)



25504

The county purchasing agent may by direct sale or otherwise sell, lease, or dispose of any personal property belonging to the county not required for public use, subject to such regulations as may be provided by the board of supervisors. He shall pay the proceeds into the county treasury for the use of the county. Where the property is exchanged or traded in he shall secure its value in behalf of the county.

(Amended by Stats. 1974, Ch. 543.)



25504.5

The county purchasing agent, with the approval of the board of supervisors, and after publishing notice of his or her intended action pursuant to Section 6061, may, by direct sale or otherwise, sell to a purchaser any personal property owned by or to be owned by the county, provided the purchaser agrees to lease the equipment back to the county for use by the county following the sale. The approval by the board of supervisors of the sale and leaseback shall be given only if the board of supervisors finds, by resolution, that the sale and leaseback is the most economical means for providing such personal property to the county.

(Amended by Stats. 1981, Ch. 394, Sec. 1. Effective September 9, 1981.)



25505

Where specifically authorized by law the purchasing agent may sell, lease, or dispose of the personal property of any special district, and pay the proceeds into the treasury of the district, or, if an exchange or trade-in is made, return the proceeds to the special district.

(Amended by Stats. 1974, Ch. 543.)



25506

Notices of sales shall be posted for not less than five business days preceding the day of sale in the courthouse of the county and in the office of the purchasing agent.

(Added by Stats. 1947, Ch. 424.)



25507

In the disposition of any personal property pursuant to this article and upon approval by the board, the purchasing agent may purchase advertising space and may advertise the proposed sale or other disposition of the personal property in such newspapers, magazines, and other periodicals as in his judgment will best publicize the proposed sale or other disposition to those persons most likely to bid for or purchase the personal property.

Within the limits of the order of the board approving the advertising, the purchasing agent shall decide upon the amount, nature, make-up, and content of the advertising.

(Added by Stats. 1947, Ch. 424.)



25508

The board of supervisors may by ordinance establish rules and regulations requiring the purchasing agent to obtain quotations by the use of formal or informal bids, in connection with the purchase of materials, supplies, furnishings, equipment, livestock and other personal property which such purchasing agent is authorized to purchase for the county and its offices. The purchasing agent shall comply with such rules and regulations.

(Added by Stats. 1951, Ch. 821.)



25508.8

(a) The board of supervisors of any county may, by resolution, authorize the purchasing agent to procure construction materials pursuant to Section 25508 for the construction of facilities to be utilized by a regional opportunity program.

(b) A county shall be exempt from requirements of the Public Contract Code with respect to the construction of a facility if the majority of labor utilized for the construction of the facility pursuant to subdivision (a) is provided by the regional opportunity program or volunteer labor, the facility is to be constructed for use by the regional opportunity program, and the land on which the facility is to be constructed is currently used by a county jail.

(Added by Stats. 1987, Ch. 1070, Sec. 2.)



25509

In any county which employs a purchasing agent the board of supervisors may by ordinance create and maintain a purchasing agent’s stores account for the purchase and maintenance of a stock of general supplies and materials for the county. The board shall determine the amount of said account and shall fix the same in the ordinance creating the account; said ordinance shall also prescribe the method of administration of the account and the manner of accounting therefor. The board may also by ordinance authorize the purchasing agent to establish a checking account in a bank for the payment of miscellaneous and emergency purchases of services and supplies by purchase order check not to exceed an amount fixed by such ordinance. The procedures for the issuance of such purchase order checks and the administration, including replenishment of such account, shall be established by resolution of the board. Any loss, not caused by negligence of any officer or employee of the county, incurred by reason of the issuance of any check on such checking account shall be charged against the general fund of the county. The authority of this section shall be in addition to and not a limitation upon any revolving fund of the purchasing agent otherwise provided for by law.

(Amended by Stats. 1969, Ch. 505.)






ARTICLE 7.5 - Development of Public Property

25515

The Legislature finds that counties are faced with critical revenue shortages and a need for additional revenue sources to provide basic and essential public services.

The Legislature finds that counties own property which, if permitted to be developed by a joint venture agreement between private enterprise and commercial, industrial, and cultural uses, would provide a means to produce additional revenue sources for the benefit of the counties owning such property, and aid the economic well-being of the state generally.

The Legislature further finds that due to reductions in personnel or programs counties own or lease properties which are totally or partially vacant but which could be used by compatible private persons, firms or corporations through lease arrangements or joint venture developments which would generate revenue.

Therefore, the Legislature finds that the provisions for residential, commercial, industrial, and cultural development of public property owned by counties constitutes a valid public purpose.

(Added by Stats. 1983, Ch. 1136, Sec. 2.)



25515.1

(a) After complying with Section 65402 and Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5, in managing its real property acquired prior to January 1, 1984, a county may do any of the following:

(1) Sell, lease for a term not to exceed 99 years, or lease with an option to purchase for a term not to exceed 99 years, any of its real property to any person, partnership, corporation, or governmental entity the governing body selects for purposes of cultural, residential, commercial, or industrial use or development, subject to periodic review by the county, upon the terms and conditions determined by the board of supervisors.

(2) Participate as a principal party in the development of cultural, residential, commercial, or industrial uses or development thereof as a public works project.

(3) Contract for the management, marketing, operation, or leasing of its real property for purposes of cultural, residential, commercial, or industrial use or development.

(b) Prior to entering into any agreement pursuant to subdivision (a), the board of supervisors shall determine that the sale, lease, lease with option to purchase, development, or other contract will result in economic benefits to the county. If the proposed agreement is a lease, the board of supervisors shall also make both of the following determinations:

(1) That the public benefit of the proposed lease agreement is expected to be greater than the public benefit which would result from the sale of the property.

(2) That a reasonable expectation exists that future public need justifies retention of the fee ownership of the property.

If the property to be used or developed is adjacent to, or a portion of, real property which is, or will be, used for other governmental activities, the board of supervisors shall also determine that the agreement will not interfere with the use or development of the remaining public property.

(c) In managing any of its property acquired after January 1, 1984, and after complying with Section 65402 and Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5, a county may sell, lease, lease with option to purchase, develop, or otherwise dispose of that property in the manner set forth in this section. This subdivision is not applicable to any county property acquired through eminent domain proceedings.

(Amended by Stats. 1994, Ch. 939, Sec. 4. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



25515.2

(a) Any sale, lease, lease with option to purchase, development, or contract agreement entered into pursuant to this article shall be authorized by an ordinance adopted by the board of supervisors. The ordinance shall be subject to referendum in the manner prescribed by law for ordinances of counties.

(b) Prior to adopting an ordinance authorizing a sale, lease, lease with option to purchase, development, or contract agreement the board of supervisors shall hold a public hearing. Notice of the time and place of the hearing shall be published pursuant to Section 6066 in one or more newspapers of general circulation within the county and shall be mailed to any person requesting special notice, to any present tenant of the public property, and to all owners of land adjoining the property.

(c) Any sale, lease, lease with option to purchase, development, or contract agreement shall be awarded after competitive bidding in the manner determined by the board of supervisors, or, if approved by a four-fifths vote of the board of supervisors, after a request for proposals.

(d) Any sale, lease, lease with option to purchase, development, or contract agreement awarded pursuant to competitive bidding shall be determined by the board of supervisors to meet all of the following criteria:

(1) Offers the greatest economic return to the county.

(2) Meets the residential, commercial, industrial, or cultural development needs of the county.

(e) Notice inviting the bids shall be published in the same manner as set forth in subdivision (g).

(f) For the purpose of receiving proposals, the board of supervisors shall, in a regular open meeting, adopt a resolution declaring its intention to consider the proposals. The resolution shall identify the site, shall specify whether the site is intended to be used for residential, commercial, industrial or cultural development or both, and shall fix a time not less than 60 days thereafter for a public meeting of the board of supervisors to be held at its regular place of meeting, at which meeting the board of supervisors shall receive all plans or proposals submitted.

(g) Notice of adoption of the resolution and the time and place of holding the meeting shall be given by publishing the resolution at least once a week for three weeks in a newspaper of general circulation published in the county in which the property is located. In addition, the board of supervisors may authorize the purchase of advertising space and may advertise the proposed transaction in those newspapers, magazines, and other periodicals that, in its judgment, will publicize the proposed transaction to those most likely to submit a proposal or bid.

(h) At the time and place fixed in the resolution the board of supervisors shall meet and open the bids or receive the plans and proposal. The plan or proposal as submitted or as revised by the board of supervisors shall be incorporated into the lease, lease with option to purchase, development, or contract agreement. The board of supervisors may reject any and all bids or plans and proposals submitted.

(Amended by Stats. 1994, Ch. 939, Sec. 5. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



25515.3

The procedure prescribed by this article may be used by a county notwithstanding any other provision of law and without complying with any other provisions in conflict therewith. This procedure, which shall be an alternative to any other procedure provided by law, shall be applicable to public real property regardless of the manner in which the real property was acquired, the purposes for which the real property was acquired, or the uses, if any, previously made of the property.

(Added by Stats. 1983, Ch. 1136, Sec. 2.)



25515.4

The provisions of this article shall not apply to tide and submerged lands granted in trust by the Legislature to a city, county, or a city and county.

(Added by Stats. 1983, Ch. 1136, Sec. 2.)



25515.5

Nothing in this article shall amend, alter, or modify the duties of a county to comply with the provisions of a community redevelopment plan or an agreement with a community redevelopment agency with respect to property owned by a county within the boundaries of a community redevelopment project.

(Added by Stats. 1983, Ch. 1136, Sec. 2.)






ARTICLE 8 - Sale or Lease of Real Property

25520

The board of supervisors of any county shall receive in the name of the county conveyances for all property received and purchased by it, and shall make in the name of the county conveyances of all property belonging to the county and sold by it.

(Added by Stats. 1955, Ch. 1800.)



25521

The board of supervisors of any county may sell or lease for a term not exceeding 99 years, without a vote of the electors of the county first being taken, any real property belonging to the county.

(Added by Stats. 1955, Ch. 1800.)



25521.5

The Board of Supervisors of the County of Riverside may transfer to the Riverside County Regional Park and Open Space District, without a vote of the electors of the county first being taken, any real or personal property belonging to the county.

(Added by Stats. 1993, Ch. 1195, Sec. 9.5. Effective January 1, 1994.)



25522

The sale may be made for cash, or for part cash and upon such terms of deferred payments secured by purchase money, mortgage, or deed of trust as are determined by the action of the board of supervisors.

(Added by Stats. 1955, Ch. 1800.)



25523

The board of supervisors may use funds derived from the sale for the general purposes of the county, provided that the derived funds are used, in accordance with local, state, and federal law, for the purpose of the fund that had been the source for the acquisition of the property sold.

(Amended by Stats. 1995, Ch. 482, Sec. 2. Effective January 1, 1996.)



25524

Any lease may be made upon such consideration or for such rental, as is authorized by the action of the board of supervisors.

(Added by Stats. 1955, Ch. 1800.)



25525

Every sale or lease shall be made in the manner provided by this article.

(Added by Stats. 1955, Ch. 1800.)



25526

Before ordering the sale or lease of any property the board of supervisors shall, in a regular open meeting, by a two-thirds vote of all its members, adopt a resolution, declaring its intention to sell the property, or a resolution declaring its intention to lease it, as the case may be. The resolution shall describe the property proposed to be sold, or leased, in a manner as to identify it and shall specify the minimum price, or rental, and the terms upon which it will be sold, or leased, and shall fix a time, not less than three weeks thereafter for a public meeting of the board of supervisors to be held at its regular place of meeting, at which sealed proposals to purchase or lease will be received and considered.

When the minimum price or annual rental is not over two thousand dollars ($2,000) or one hundred fifty dollars ($150) per month for a period of one year or less, instead of describing in detail the property and the terms on which it will be sold or leased, the resolution may briefly identify the property, state the minimum price or rental, and refer to the proposed form of conveyance or lease on file in the office of the clerk of the board of supervisors in which the terms for selling or leasing the property may be seen.

(Amended by Stats. 2002, Ch. 221, Sec. 33. Effective January 1, 2003.)



25526.5

Whenever the board of supervisors determines that any real property or interest therein belonging to the county is no longer necessary for county or other public purposes, and its estimated value does not exceed twenty-five thousand dollars ($25,000), the county may sell, exchange, quitclaim, or convey that real property or interest therein in the manner and upon the terms and conditions approved by the board of supervisors without complying with any other sections in this article. The board of supervisors may, by ordinance, designate an appropriate county officer or officers to execute sales of the real property or interest therein, provided that notice of intention that the county officer or officers will execute the sale shall be posted in a public place for five working days prior to effecting the transfer.

(Amended by Stats. 2002, Ch. 454, Sec. 8.5. Effective January 1, 2003.)



25526.6

Notwithstanding any other provision of law, the board may grant or otherwise convey, or by ordinance, may authorize such county officer or officers as are deemed appropriate, to grant or otherwise convey an easement, license, or permit for use of any real property of the county to the state, or to any county, city, district, or public agency or corporation, or to any public utility corporation in the manner and upon the terms and conditions as the board or authorized county officer determines or prescribes, upon a finding by the board or authorized county officer that the conveyance is in the public interest and that the interest in land conveyed will not substantially conflict or interfere with the use of the property by the county.

(Amended by Stats. 1982, Ch. 169, Sec. 2.)



25526.7

Whenever the board of supervisors of a county containing a population of 6,000,000 or more determines that any real property or interest therein belonging to the county is no longer necessary for county or other public purposes, and its estimated sales price does not exceed one hundred thousand dollars ($100,000), the county may sell, exchange, quitclaim, or convey that real property or interest therein in the manner and upon the terms and conditions approved by the board of supervisors without complying with any other sections in this article. The board of supervisors may, by ordinance, designate any county officer or officers, as are deemed appropriate, to execute sales of the real property or interest therein, provided that a notice of intention that the county officer or officers will execute the sale shall be posted in a public place for five working days prior to effecting the transfer and, at least 10 days prior to effecting the transfer, the notice shall be published pursuant to Section 6061 in one or more newspapers of general circulation within the county and shall be mailed to any person requesting special notice, to any present tenant of the property, and to all owners of land adjoining the property. These sales shall be subject to final approval by the board of supervisors.

(Added by renumbering Section 25526.6 (as added by Stats. 1995, Ch. 482) by Stats. 1997, Ch. 489, Sec. 3. Effective January 1, 1998.)



25527

If, in the discretion of the board, it is advisable to offer to pay a commission to a licensed real estate broker who is instrumental in obtaining any proposal, the fact that such a commission will be paid and the rate thereof shall be specified in the resolution. No commission shall be paid unless the resolution specifically provides for the payment of the same and there is contained in or with the sealed proposal or stated in or with the oral bid, which is finally accepted, the name of the licensed real estate broker to whom it is to be paid, and the amount or rate thereof. Any commission shall, however, be paid only out of money received by the board from the sale or rental of the real property.

(Amended by Stats. 1957, Ch. 2109.)



25528

Notice of the adoption of the resolution and of the time and place of holding the meeting shall be given by posting copies of the resolution signed by the chairman of the board in three public places in the county, not less than 15 days before the date of the meeting, and by publishing the notice in the county pursuant to Section 6063. In addition, the board may purchase advertising space and may advertise the proposed sale or lease of the property in such newspapers, magazines, and other periodicals as, in their judgment, will best publicize the sale or lease to those persons most likely to bid for, purchase or lease the property.

(Amended by Stats. 1967, Ch. 288.)



25529

Whenever it is proposed to lease real property and the board of supervisors unanimously determines in the resolution that in its opinion, the monthly rental value of the property does not exceed the sum of fifty dollars ($50), the resolution may, before the date of the meeting, be published in the county pursuant to Section 6062.

(Amended by Stats. 1957, Ch. 357.)



25530

At the time and place fixed in the resolution for the meeting of the board of supervisors, all sealed proposals which have been received shall, in public session, be opened, examined, and declared by the board. Of the proposals submitted which conform to all terms and conditions specified in the resolution of intention to sell or to lease and which are made by responsible bidders, the proposal which is the highest shall be finally accepted, unless a higher oral bid is accepted or the board rejects all bids. In determining which is the highest sealed proposal, the board shall not subtract therefrom the commission, if any, which the proposal provides shall be paid to a licensed real estate broker. If the highest bid provides for such commission, the board shall pay to the broker the commission specified in the resolution, as provided in Section 25527.

(Amended by Stats. 1957, Ch. 2109.)



25531

Before accepting any written proposal, the board shall call for oral bids. If, upon the call for oral bidding, any responsible person offers to purchase the property or to lease the property, as the case may be, upon the terms and conditions specified in the resolution, for a price or rental exceeding by at least 5 percent, the highest written proposal which is made by a responsible person, such highest oral bid shall be finally accepted. In determining which is the highest oral bid the board shall not subtract therefrom any commission to be allowed to a licensed real estate broker, stated in or with the oral bid, but the board shall allow a commission at the rate specified in the resolution, as prescribed by Section 25527. Such commission shall not exceed one-half the difference between the highest sealed proposal and such highest oral bid, except that if both the highest sealed proposal and the highest oral bid were procured by licensed real estate brokers then the commission shall be divided between them in the manner provided by Section 25532.

(Amended by Stats. 1957, Ch. 2109.)



25532

In the event of a sale on a higher oral bid to a purchaser procured by a licensed real estate broker, other than the broker who submitted the highest written proposal, and who is qualified as provided in Section 25527 of this code, the board shall allow a commission on the full amount for which the sale is confirmed. One-half of the commission on the amount of the highest written proposal shall be paid to the broker who submitted it, and the balance of the commission on the purchase price to the broker who procured the purchaser to whom the sale was confirmed.

(Added by Stats. 1955, Ch. 1800.)



25533

The final acceptance by the board of supervisors may be made either at the same session or at any adjourned session of the same meeting held within the 10 days next following.

(Added by Stats. 1955, Ch. 1800.)



25534

The board of supervisors may at the session, if it deems such action to be for the best public interest, reject any and all bids, either written or oral, and withdraw the property from sale or lease.

(Added by Stats. 1955, Ch. 1800.)



25535

Any resolution of acceptance of any bid made by the board of supervisors authorizes and directs the president of the board of supervisors, or other presiding officer, or the members thereof, to execute a deed or lease and to deliver it upon performance and compliance by the purchaser or lessee of all the terms or conditions of his contract to be performed concurrently therewith.

(Added by Stats. 1955, Ch. 1800.)



25536

(a) Nothing in this article shall prevent the board of supervisors of a county from, and the board of supervisors of any county is empowered to make contracts, acquiring, leasing, or subleasing property pursuant to Section 1261 of the Military and Veterans Code, or, by a four-fifths vote of the board, entering into leases, or concession or managerial contracts involving leasing or subleasing all or any part of county-owned, leased, or managed property devoted to or held for ultimate use for airport, vehicle parking, fairground, beach, park, amusement, recreation, or employee cafeteria purposes, or industrial or commercial development incidental thereto or not inconsistent therewith without compliance with this article.

(b) In addition to the powers provided in subdivision (a), the County of Monterey may enter into a lease, concession, or managerial contract involving the leasing or subleasing of all or any part of a county-owned, leased, or managed property devoted to or held for ultimate use for juvenile placement.

(c) In addition to the powers provided in subdivisions (a) and (b), the board of supervisors of a county, by a four-fifths vote of the board, may sell or lease all or any part of county-owned property without compliance with this article if the county repurchases or leases back the property as part of the same transaction. By a four-fifths vote of the board of supervisors, the county may pledge specified revenues as security for the payment of obligations incurred in the repurchase or leaseback of the property.

(d) In addition to the powers provided in subdivision (a), the Board of Supervisors of the County of San Bernardino, by a four-fifths vote of the board may directly enter into a lease, involving all or any part of county-owned, leased, or managed property devoted for agricultural purposes.

(Amended by Stats. 1999, Ch. 643, Sec. 8.3. Effective January 1, 2000.)



25536.2

Whenever real property has been granted to a county, prior to January 1, 1942, by gift deed for theatrical, musical or other cultural purposes, the board of supervisors, in addition to its other powers, may, from time to time as required by the public interest and without complying with the other provisions of this article, enter into an operating lease or management contract with a nonprofit corporation or association for the maintenance, operation, or management of such property for uses consistent with the gift deed and as a place of public assembly for the use, benefit and enjoyment of the public. The term of any such lease or management contract shall not exceed 30 years and may be upon such other terms and conditions as may be agreed upon and as may be required to comply with the limitations and restrictions upon the use of the property contained in the gift deed.

The provisions of this section shall apply only to a county with a population of seven million (7,000,000) or more as shown in the 1970 federal decennial census.

(Added by Stats. 1972, Ch. 232.)



25536.5

The board of supervisors may, by a four-fifths vote, enter into an agreement with the lessee or concessionaire to amend any existing lease, sublease, concession, or managerial contract relating to improved property entered into pursuant to Section 25536 to permit the permanent improvement or alteration of the county-owned, -leased, or -managed property at the expense of the lessee or concessionaire and to permit a credit on rentals or other reimbursement to the extent thereof during the remainder of the lease, sublease, concession, or contract.

(Added by Stats. 1971, Ch. 479.)



25536.7

Whenever real property has been operated by a county as an art institute, the county board of supervisors, in addition to its other powers, may, without complying with the other provisions of this article, enter into an operating lease or management contract with a nonprofit corporation or association or with the governing board of a public or private school, college or university, or school or college district, for the management, operation, or maintenance of such property as a post secondary school of the arts. Any such lease or contract shall not exceed a term of 99 years and may contain such other terms and conditions as may be agreed upon, including the right of the lessee or contractor to use fixtures and personal property situated on the realty at the date of execution of such lease or contract and necessary for the operation of the realty.

(Amended by Stats. 1983, Ch. 1136, Sec. 3.)



25536.8

(a) In addition to the authority provided for in Section 25536, and in accordance with subdivision (b), the Sacramento County Board of Supervisors, by a four-fifths vote of the board, may sell, or enter into a lease, concession, or managerial contract involving a specified area of county property that the county has acquired from the federal government due to the closure of Mather Air Force Base or McClellan Air Force Base, without otherwise complying with this article.

(b) The board shall take an action specified in subdivision (a) only if the following conditions are met, or if the board makes a finding in a noticed public hearing that the following conditions were met at the time the property was acquired from the federal government:

(1) Reuse of the property is governed solely by the county.

(2) The county has prepared and adopted a general or specific plan pursuant to Article 5 (commencing with Section 65300) of Chapter 3 of Division 1 of Title 7 and has adopted a zoning ordinance for the area, and the proposed use is consistent with that general or specific plan and the zoning ordinance.

(3) The airport land use commission has prepared and adopted a comprehensive airport land use plan for the area pursuant to Article 3.5 (commencing with Section 21670) of Chapter 4 of Part 1 of Division 9 of the Public Utilities Code, and the proposed use is consistent with that plan.

(4) The county has complied with Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5, and Section 65402 with regard to the property, as provided in Section 25350.1.

(5) The county has given notice pursuant to Section 6062a and posted the notice in the office of the county clerk. The notice shall specify the date that the board determines that any of the affected property shall be subject to this section, and shall include all of the following:

(A) A description of the property proposed to be sold, leased, or subject to a concession or managerial contract pursuant to this section.

(B) The proposed terms of the sale, lease, concession, or managerial contract.

(C) The location where offers will be accepted and executed.

(D) The telephone number and address of the county officer responsible for executing the sale, lease, concession, or managerial contract.

(c) This section shall not be construed to release the County of Sacramento from complying with Chapter 9 (commencing with Section 34191.1) of Part 1.85 of Division 24 of the Health and Safety Code, if the property is located in a former redevelopment area.

(Added by Stats. 2013, Ch. 224, Sec. 1. Effective January 1, 2014.)



25536.9

(a) In addition to the authority provided for in Section 25536, and in accordance with subdivision (b), the County of Merced, by a four-fifths vote of the board of supervisors, may sell a specified area of county property that the county has acquired from the federal government due to the closure of Castle Air Force Base, without otherwise complying with this article.

(b) The board shall take an action specified in subdivision (a) only if the following conditions are met, or if the board makes a finding in a noticed public hearing that the following conditions were met at the time the property was acquired from the federal government:

(1) Reuse of the property is governed solely by the county.

(2) The county has prepared and adopted a general or specific plan pursuant to Article 5 (commencing with Section 65300) of Chapter 3 of Division 1 of Title 7 and has adopted a zoning ordinance for the area, and the proposed use is consistent with that general or specific plan and the zoning ordinance.

(3) The airport land use commission has prepared and adopted a comprehensive airport land use plan for the area pursuant to Article 3.5 (commencing with Section 21670) of Chapter 4 of Part 1 of Division 9 of the Public Utilities Code, and the proposed use is consistent with that plan.

(4) The county has complied with Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5, and Section 65402 with regard to the property, as provided in Section 25350.1.

(5) The county has given notice pursuant to Section 6062a and posted the notice in the office of the county clerk. The notice shall specify the date that the board determines that any of the affected property shall be subject to this section, and shall include all of the following:

(A) A description of the property proposed to be sold pursuant to this section.

(B) The proposed terms of the sale.

(C) The location where offers will be accepted and executed.

(D) The telephone number and address of the county officer responsible for executing the sale.

(c) This section shall not be construed to release the County of Merced from complying with Chapter 9 (commencing with Section 34191.1) of Part 1.85 of Division 24 of the Health and Safety Code, if the property is located in a former redevelopment area.

(Added by Stats. 2013, Ch. 224, Sec. 2. Effective January 1, 2014.)



25537

(a) In any county the board of supervisors may prescribe by ordinance a procedure alternative to that required by Sections 25526 to 25535, inclusive, for the leasing or licensing of any real property belonging to, leased by, or licensed by, the county. Any alternative procedure so prescribed shall require that the board of supervisors either accept the highest proposal for the proposed lease or license submitted in response to a call for bids posted in at least three public places for not less than 15 days and published for not less than two weeks in a newspaper of general circulation, if the newspaper is published in the county, or reject all bids.

(b) Leases or licenses of a duration not exceeding 10 years and having an estimated monthly rental not exceeding a dollar limit that may be established by ordinance of the board, or, if no ordinance is adopted, not exceeding ten thousand dollars ($10,000), may be excluded from the bidding procedure specified in subdivision (a), except that notice shall be given pursuant to Section 6061, posted in the office of the clerk of the board of supervisors, and if the lease or license involves residential property, notice shall be given to the housing sponsors, as defined by Sections 50074 and 50074.5 of the Health and Safety Code. The notice shall describe the property proposed to be leased or licensed, the terms of the lease or license, the location where offers to lease or license the property will be accepted, the location where leases or licenses will be executed, and any county officer authorized to execute the lease or license. If a lease or license is excluded from the bidding procedure, the actual monthly rental in the executed lease or license may not exceed a dollar limit that may be established by ordinance of the board, or, if no ordinance is adopted, may not exceed ten thousand dollars ($10,000), the term of the executed lease or license shall not exceed 10 years, and the lease or license is not renewable.

(c) (1) The board of supervisors may, by ordinance, authorize the county officer or officers as are deemed appropriate, to execute leases or licenses pursuant to this section.

(2) A county officer’s authority granted by ordinance under this section may not be effective for more than five years.

(3) A county officer authorized by the board of supervisors to execute licenses pursuant to this section shall provide a notice to the supervisorial district office in which the property proposed to be licensed is located at least five working days prior to execution of the license. The notice shall describe the property proposed to be licensed, the terms and conditions of the license, and the name of the proposed licensee. If the supervisorial district office has not responded in writing objecting to the proposed license within five working days after the notice has been provided, the proposed license shall be deemed approved by the district office. If the supervisorial district office objects to the proposed license in writing within five working days, the license may be submitted for approval by the board of supervisors at a regular meeting.

(d) Notice pursuant to this section shall also be mailed or delivered at least 15 days prior to accepting offers to lease or license pursuant to this section to any person who has filed a written request for notice with either the clerk of the board or with any other person designated by the board to receive these requests. The county may charge a fee that is reasonably related to the costs of providing this service and the county may require each request to be annually renewed. The notice shall describe the property proposed to be leased or licensed, the terms of the lease or license, the location where offers to lease or license the property will be accepted, the location where leases or licenses will be executed, and any county officer authorized to execute the lease or license.

(Amended by Stats. 2003, Ch. 732, Sec. 3. Effective January 1, 2004.)



25537.5

In any county the board of supervisors may prescribe by order a procedure alternative to that required by Sections 25526 to 25535 of this article for entering into leases, concessions or managerial contracts involving leasing or subleasing all or any part of county-owned, leased or managed property devoted to or held for ultimate use for cafeterias for employees. Any alternative procedure so prescribed shall require that the board of supervisors advertise for bids for the proposed lease, concession or managerial contract in a newspaper of general circulation published in the county in the manner provided in Section 6063. The board of supervisors in making the award shall take into consideration the price bid and the ability of the bidder to supply attractively prepared wholesome food to employees at prices within the employees ability to pay. The board may reject all bids.

(Added by Stats. 1961, Ch. 1177.)



25538

(a) In counties having a population of 1,000,000 or more, based on the most recent estimate by the demographic research unit of the Department of Finance, the board of supervisors may prescribe by ordinance a procedure alternative to that required by Sections 25520 to 25535, inclusive. The ordinance may designate a county officer or department head to sell any real property of an estimated value of twenty-five thousand dollars ($25,000) or less belonging to the county.

(b) Any alternative procedure shall require that the board of supervisors adopt and cause to be published pursuant to Section 6061.3, a resolution of its intention to sell the property. The resolution shall describe the property to be sold in an identifiable manner; specify the minimum price and the terms upon which it will be sold; the date on which it will be sold, which shall be not less than seven days following the completion of publication; fix the place at which sealed proposals to purchase will be received; and fix the time and place where the proposals will be opened and declared and oral bids received. In addition, the board may purchase advertising space and may advertise the proposed sale or lease of the property in any newspapers, magazines, and other periodicals to publicize the sale or lease to those persons most likely to bid for, purchase, or lease the property.

(c) At the time and place fixed for the opening of bids the county officer or department head may accept the highest bid, written or oral, or, if he or she deems the action to be for the best public interest, he or she may reject any and all bids, either written or oral, and withdraw the property from sale. No oral bid shall be accepted unless it is made by a responsible person and exceeds by at least 5 percent the highest written proposal made by a responsible person.

(d) The alternative procedure may provide that in the event that no written or oral proposal is made which is equal to or greater than the minimum price fixed in the resolution, then for a period of one year following the date of the resolution, or until the board of supervisors revokes its authority, the county officer or department head shall have the authority to negotiate a sale, subject to final acceptance by the board of supervisors, of the real property to any person for not less than the minimum price fixed by the resolution. The alternative procedure may also provide that until the final acceptance occurs, the county officer or department head may lease the real property by direct negotiation on behalf of the county on a month-to-month tenancy, but in no event for more than 12 months, without first obtaining the approval of the board of supervisors.

(Amended by Stats. 1994, Ch. 939, Sec. 6. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



25538.1

In counties containing a population of 6,000,000 or more, the board of supervisors may, by ordinance, authorize any county officer as is deemed appropriate to take or perform any or all acts or actions permitted or required of the board by this article and by subdivision (a) of Section 8355 and Section 8357 of the Streets and Highways Code with respect to the sale or lease of any real property of the county. The authorization shall include detailed procedures governing the county officer in the exercise of that authority. These sales and leases shall be subject to final approval by the board of supervisors.

(Amended by Stats. 1995, Ch. 482, Sec. 4. Effective January 1, 1996.)



25538.5

(a) Notwithstanding the provisions of this article, the board of supervisors may adopt an ordinance that designates a county officer or department head to sell any real property seized and forfeited pursuant to Chapter 8 (commencing with Section 11470) of Division 10 of the Health and Safety Code or Chapter 9 (commencing with Section 186) of Part 1 of Title 7 of the Penal Code.

(b) The ordinance shall require the designated county officer or department head to cause to be published, pursuant to Section 6063, a notice of intention to sell the seized and forfeited property. The resolution shall do all of the following:

(1) Describe the property to be sold in a manner sufficient to identify the property.

(2) Specify the minimum price and the terms upon which the property will be sold.

(3) Announce the date on which the property will be sold, not less than seven days after the completion of the publication.

(4) Fix the place at which sealed proposals to purchase the property will be received.

(5) Fix the time and place where the proposals will be opened and declared and oral bids will be received.

(c) At the time and place fixed for the opening of the bids, the county officer or department head may accept the highest bid, written or oral. The county officer or department head shall not accept an oral bid unless it is made by a responsible person and exceeds the highest written proposal made by a responsible person by at least 5 percent. If the county officer or department head deems the action to be for the best public interest, he or she may reject any and all bids, either written or oral, and withdraw the property from sale.

(d) If no written or oral proposal is made which is equal to or greater than the minimum price fixed by the county officer or department head, he or she may negotiate a sale with any person for not less than the minimum price for a period of one year after the date of the completion of the publication of the notice pursuant to subdivision (b). The board of supervisors may provide for a shorter time.

(Added by Stats. 1992, Ch. 1020, Sec. 2.5. Effective January 1, 1993.)



25539

In any county the board of supervisors may prescribe by order a procedure alternative to that required by Sections 25526 to 25535 of this article with respect to the manner in which, and the location at which, any real property belonging to such county may be sold. Any alternative procedure so prescribed may require that the proposed sale of real property be conducted by a county officer, or his duly authorized representative, and that the proposed sale may be conducted on the property site. Any such alternative procedure shall provide that, except with respect to the person conducting the sale and the location at which the sale is to be conducted, all of the provisions of this article with respect to: (1) the adoption of a resolution of intention; (2) the giving of notice of the adoption of the resolution and the time and place of sale; (3) the examination of the proposals and the acceptance of the highest bid; (4) the procedure for calling for oral bids; and (5) the acceptance or rejection of bids, shall be applicable to the alternative procedure so prescribed and that any final acceptance of a bid by the person conducting the sale shall be subject to the approval of the board of supervisors by resolution authorizing and directing the execution of the deed as provided in Section 25535 of this article.

(Added by Stats. 1969, Ch. 897.)



25539.1

The Legislature hereby finds that many persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code, cannot afford to purchase housing in the conventional housing market. The Legislature also recognizes that counties occasionally acquire residential property requiring substantial rehabilitation prior to being deemed habitable. Since maintenance of existing housing stock and the extension of opportunities for homeownership are desirable objectives, the Legislature declares that the public interest would be well served if counties were empowered to sell such residential property at less than market value to such persons and families of low or moderate income, on condition that the purchaser rehabilitate the home and reside therein for a specified length of time.

(Amended by Stats. 1979, Ch. 1191.)



25539.2

When the legislative body of a county finds the public interest and convenience require the sale for less than the market price of residential property acquired by the county, it may pass an ordinance providing for such sale. The ordinance shall set forth the procedure to be followed in completing such sales, including the qualifications required of a purchaser of such property, and shall contain provisions requiring that the purchaser of the property live in the property for a specified length of time and must rehabilitate such property to the extent specified in the ordinance; provided, however, that title to the property shall not be transferred until all the requirements set forth in the ordinance have been satisfied. Upon the transfer of title by the county pursuant to any ordinance adopted under the provisions of this section, compliance with the requirements of the ordinance shall be conclusively presumed in favor of a bona fide purchaser or encumbrancer for value. Persons eligible to purchase such residential property shall be persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code. To the greatest extent possible, counties shall utilize such ordinances to assist very low income households, as defined by Section 50105 of the Health and Safety Code, and lower income households, as defined by Section 50079.5 of the Health and Safety Code.

(Amended by Stats. 1979, Ch. 1191.)



25539.3

Notwithstanding any other provision of law, the board of supervisors of a county of the 34th class may lease to employees of the county, without competitive bidding, county dwellings in locations which the board of supervisors deems to be remote, if the board of supervisors determines that it is necessary to assign the employees to such remote location.

(Added by Stats. 1980, Ch. 377.)



25539.4

(a) The Legislature recognizes that real property of counties can be utilized, in accordance with a county’s best interests, to provide housing affordable to persons or families of low or moderate income. Therefore, notwithstanding any other provision of law, whenever the board of supervisors determines that any real property or interest therein owned, or to be purchased, by the county can be used to provide housing affordable to persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code or as defined by the United States Department of Housing and Urban Development or its successors, and that this use is in the county’s best interests, the county may sell, lease, exchange, quitclaim, convey, or otherwise dispose of the real property or interest therein at less than fair market value, or purchase an interest in the real property, to provide that affordable housing without complying with other provisions of this article.

(b) Not less than 80 percent of the area of any parcel of property disposed of pursuant to the provisions of this section shall be used for the development of housing.

(c) Not less than 40 percent of the total number of those housing units developed on any parcel pursuant to this section shall be affordable to households whose incomes are equal to or less than 75 percent of the maximum income of lower income households, and at least half of which shall be affordable to very low income households.

(d) Dwelling units produced for persons and families of low or moderate income under this section shall be restricted by regulatory agreement to remain continually affordable to those persons and families for the longest feasible time, but not less than 30 years, pursuant to a method prescribed by the county.

(e) The regulatory agreement shall contain a provision making the covenants and conditions of the agreement binding upon successors in interest of the housing sponsor. The regulatory agreement shall be recorded in the office of the county recorder of the county in which the housing development is located. The regulatory agreement shall be recorded in the grantor-grantee index to the name of the property owner as grantor and to the name of the county as grantee.

(f) The definitions of “persons and families of low and moderate income,” “lower income households,” and “very low income households” set forth in Sections 50079.5, 50093, and 50105 of the Health and Safety Code shall apply to this section.

(Amended by Stats. 1988, Ch. 1604, Sec. 1.)



25539.6

(a) Notwithstanding any other provision of law, the board of supervisors of a county of the 16th class may lease, for a term of one year or more and without competitive bidding, county-owned residential dwellings having an estimated monthly rental of not exceeding seven hundred dollars ($700), which the board of supervisors determines not to be necessary for public use. If a lease is entered into without competitive bidding, the actual monthly rental in the executed lease shall not exceed eight hundred dollars ($800), and the lease shall be renewable by the lessee for at least one additional term.

(b) The Legislature finds that unique and special circumstances exist in Santa Barbara County for which a general statute cannot be made applicable. In Santa Barbara County, dwellings are located on county parcels which are used to provide public services.

The Legislature further finds and declares that the dwellings were once used for employee housing. The need for employee housing in such dwellings has ceased, while the parcels on which they are located are still needed for public service. Therefore, the Legislature finds and declares that conditions are such that a lot split or subdivision of the dwelling from the parcels is impractical.

(Added by Stats. 1982, Ch. 358, Sec. 1.)



25539.10

Notwithstanding any other provision of law, the board of supervisors of a county of the 15th class may sell, trade, or lease property near the county courthouse in conjunction with a lease-purchase agreement for a replacement facility through an open and competitive request-for-proposal process.

(Added by Stats. 1984, Ch. 302, Sec. 1.)






ARTICLE 10 - Joint Occupancy

25549.1

Any county or city and county may enter into leases and agreements relating to real property and buildings to be used jointly by the county or city and county and any private person, firm, or corporation pursuant to this article. As used in this article, “building” includes onsite and offsite facilities, utilities, and improvements, including permanent improvement of the grounds of a building, which, as agreed upon by the parties, are appropriate for the proper operation or function of the building to be occupied jointly by the county or city and county and the private person, firm, or corporation.

Any building, or portion thereof, which is used by a private person, firm, or corporation pursuant to this article shall be subject to the zoning and building code requirements of the local jurisdiction in which the building is situated.

(Added by Stats. 1980, Ch. 341.)



25549.2

Before a board of supervisors enters into a lease or agreement pursuant to this article, it shall own a site upon which a building to be used by the county or city and county and the private person, firm, or corporation may be constructed.

(Added by Stats. 1980, Ch. 341.)



25549.3

The term of any lease or agreement entered into by a county or city and county pursuant to this article shall not exceed 66 years.

(Added by Stats. 1980, Ch. 341.)



25549.4

Sections 25521 to 25535, inclusive, shall not apply to leases or agreements made pursuant to this article.

(Added by Stats. 1980, Ch. 341.)



25549.5

The board of supervisors may lease to any private person, firm, or corporation, any real property which belongs to the county or city and county if the instrument by which such property is let requires the lessee therein to construct on the demised premises, or provide for the construction thereon, of a building or buildings, for the joint use of the county or city and county and the private person, firm, or corporation during the term of the lease or agreement. Title to such portion of the building to be occupied by the county or city and county may vest in the county or city and county.

(Amended by Stats. 1981, Ch. 389, Sec. 1. Effective September 9, 1981.)



25549.6

Any lease of real property by a county or city and county to a private person, firm, or corporation pursuant to this article shall be upon such terms and conditions as the parties thereto may agree and may be entered into as provided in this article. However, any such lease or agreement shall be subject to the provisions of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1, and of Section 23006.

(Added by Stats. 1980, Ch. 341.)



25549.7

Before entering into a lease or agreement pursuant to this article, the board of supervisors shall comply with the provisions of Section 25549.8.

(Added by Stats. 1980, Ch. 341.)



25549.8

For the purposes of receiving proposals for the joint occupancy of a building to be constructed on property belonging to a county or city and county, the board of supervisors shall, in a regular open meeting, adopt a resolution declaring its intention to consider the proposals. The resolution shall describe the proposed site on which the building to be jointly occupied is to be constructed in such a manner as to identify the site, shall specify the intended use of that portion of the building which is to be occupied by the county or city and county, and shall fix a time not less than 60 days thereafter for a public meeting of the board to be held at its regular place of meeting, at which meeting the board shall receive all plans or proposals submitted.

(Amended by Stats. 1981, Ch. 389, Sec. 2. Effective September 9, 1981.)



25549.9

Notice of adoption of the resolution and the time and place of holding the meeting shall be given by publishing the resolution at least once a week for three weeks in a newspaper of general circulation published in the county.

(Added by Stats. 1980, Ch. 341.)



25549.10

At the time and place fixed in the resolution for the meeting of the board of supervisors, the board shall meet and receive all plans and proposals submitted for the joint occupancy of the building to be constructed on the site under consideration.

(Amended by Stats. 1981, Ch. 389, Sec. 3. Effective September 9, 1981.)



25549.11

(a) After considering all proposals submitted, the board of supervisors shall have the authority to select the plan or proposal which best meets the needs of the county or city and county and to enter into a lease or agreement incorporating that plan or proposal either as submitted or as revised by the board.

(b) The board shall require any person, firm, or corporation with whom it enters into a lease or agreement pursuant to this article to file a bond for the performance of the lease or agreement for the completion of the building to be constructed.

(Amended by Stats. 1982, Ch. 517, Sec. 253.)



25549.12

The board of supervisors shall have the authority to review and approve the plans and specifications of any building constructed for use of the county or city and county pursuant to this article.

(Added by Stats. 1980, Ch. 341.)



25549.13

The provisions of this article prevail over any provisions of law which conflict therewith.

(Added by Stats. 1980, Ch. 341.)






ARTICLE 11 - Condominium Occupancy

25549.20

Any county or city and county may contract to acquire a condominium interest, as defined in Section 783 of the Civil Code, in real property to be used jointly by the county or city and county and any private person, firm, or corporation pursuant to this article.

Any land, building, or portion thereof, which is used by a private person, firm, or corporation pursuant to this article shall be subject to the zoning and building code requirements of the local jurisdiction in which the land and building are situated.

(Added by Stats. 1983, Ch. 158, Sec. 1.)



25549.21

The site in which the condominium interest is to be acquired may, prior to acquisition of such interest, be owned by a private person, firm, or corporation.

(Added by Stats. 1983, Ch. 158, Sec. 1.)



25549.22

The condominium interest acquired may be for a term of years or in fee.

(Added by Stats. 1983, Ch. 158, Sec. 1.)



25549.23

Any acquisition of a condominium interest shall be upon such terms and conditions as the parties thereto may agree. However, a notice of intention shall be given as provided in Section 25350 not later than the close of escrow.

(Added by Stats. 1983, Ch. 158, Sec. 1.)









CHAPTER 6 - Parks and Recreation

ARTICLE 1 - General

25550

By unanimous vote, the board of supervisors of any county owning real property situated in any city which is not used and is not needed for any public purpose may convey it to the city for public park purposes, without consideration other than the agreement of the city to establish and maintain a public park on the property.

(Added by Stats. 1947, Ch. 424.)



25550.5

By unanimous vote, the board of supervisors of any county owning any property situated in any city, which real property has been improved for use as a public park, amusement or recreational purposes, may, upon a finding that the park, amusement or recreational area is local in character, convey such park, amusement or recreational area to the city for public park, amusement or recreational purposes without consideration other than the agreement of the city to maintain such area as a public park, amusement or recreational area for the benefit and use of all residents of the county.

By unanimous vote, the board of supervisors of any county, upon transferring a park, amusement or recreational area pursuant to the provisions of this section, may convey to the city for continued use on that park, amusement or recreational area only such personal property as is at the time of transfer located on said park, amusement or recreational area. Such transfer may also be without consideration other than the agreement of the city to maintain such personal property for use on that park, amusement or recreational facility.

(Amended by Stats. 1961, Ch. 776.)



25550.6

Whenever property owned by any county and which is devoted to or held for ultimate use for park, amusement or recreational purposes is included within a city by annexation, the ownership and control of such property shall remain in the county unless the board of supervisors shall convey such property to the city as provided in Section 25550.5.

(Added by Stats. 1961, Ch. 776.)



25550.7

Any property transferred to a city by a county pursuant to agreement or condition that said area be developed or maintained or both as a park, recreation or amusement area, whether under Section 25550 or Section 25550.5, may be modified by agreement of the city and county releasing said area in whole or part from such agreement or condition if the city agrees to devote said land so released to public purposes and the city also agrees to acquire, develop and maintain in perpetuity land mutually agreeable to the city and county of substantially the same value and develop and maintain the same exclusively to such purposes. Nothing contained in this section shall prohibit a city from purchasing or condemning any property interest of the county retained under Section 25550 or Section 25550.5. The county’s interest in said land shall be valued for the purpose of sale or acquisition through condemnation at fee value of the land. Any money received by the county from such a transfer shall be used for park and recreation purposes.

(Added by Stats. 1961, Ch. 1885.)



25551

If the legislative body of any city finds that any public park, beach, golf course, or recreation ground belonging to the city is being used by large numbers of residents of the county generally who are not residents of the city, and that the use by the nonresidents of the city necessitates the enlargement or improvement or increases the cost of maintenance of the public park, beach, golf course, or recreation ground, it may request financial assistance from the county in which the city is situated by a resolution adopted by a vote of four-fifths of all its elected members.

(Amended by Stats. 1963, Ch. 2067.)



25552

The resolution shall designate the public park, beach, golf course, or recreation ground affected and state the amount required for enlargement, improvement, or maintenance of the public park, beach, golf course, or recreation ground. It shall also contain a description of the property needed for the purpose of enlargement, the nature of the proposed improvement, and its estimated total cost, or the nature of the additional maintenance cost imposed by the use by nonresidents of the city.

(Amended by Stats. 1963, Ch. 2067.)



25553

Upon receiving a certified copy of the resolution, if the board of supervisors finds by four-fifths vote of all its members that the enlargement or improvement of the public park, beach, golf course, or recreation ground is of general county interest or that the cost of maintenance is increased by reason of use by residents of the county outside of the city, it may determine to extend aid to the city for the purpose in an amount to be fixed by it by resolution, but not exceeding the amount requested by the legislative body of the city.

(Amended by Stats. 1963, Ch. 2067.)



25554

The aid may be given in the form of funds, property, or services, but the total amount shall not exceed the amount available from the funds of the county during the fiscal year in which the aid is given.

(Added by Stats. 1947, Ch. 424.)



25555

The resolution of the board of supervisors is sufficient authority for the county auditor to draw his warrant in favor of the city for any sum of money specified in the resolution and for proper action on the part of any county officer affected to carry out the resolution.

(Added by Stats. 1947, Ch. 424.)



25556

The aid shall be used by the city within one year from the time it is extended by the county and any sum or property remaining at the end of the year shall be returned to the county.

(Added by Stats. 1947, Ch. 424.)



25557

A report showing the disposition of the aid shall be made by the legislative body of the city to the board of supervisors within one year from the time it is received.

(Added by Stats. 1947, Ch. 424.)



25558

To the end that its citizens may enjoy greater cultural, educational, and recreational advantages, any county may provide music free to the public in connection with the maintenance of county-owned parks and playgrounds or upon any appropriate public or patriotic occasion, and for these purposes the board of supervisors may:

(a) Designate, from time to time, a group of professional musicians as the official county orchestra or band, or both, and compensate them for their professional services.

(b) Provide necessary equipment, including music and uniforms, for the official county orchestra or band, or both, and provide a suitable place with necessary custodians or attendants for keeping the equipment.

(c) Provide a suitable place or places for the rehearsal of or concerts by the official county orchestra or band.

(d) Enter into contracts with any professional musician or organization sponsoring a professional orchestra or band to furnish music.

(e) Combine with any city within the boundaries of the county, in the accomplishment of the purposes of this section and expend money in conjunction with any city in accomplishing the objectives.

(f) Establish a county orchestra or band fund and transfer from the general fund to such fund, from time to time, such money as it deems necessary.

(g) Levy a special tax, pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5, and spend the proceeds for the purposes of this section.

(h) Create a county band and orchestra commission to carry out, on behalf of the board, any of the purposes and objects of this section and from time to time determine the members, powers, and duties of the commission.

(Amended by Stats. 2008, Ch. 709, Sec. 4. Effective January 1, 2009.)



25559

The board of supervisors may:

(a) Appropriate and expend money from the general or other appropriate fund of the county to furnish music and supply musical entertainment to the public, either by the employment of individual musicians or by entering into contracts, with or without bids, with orchestras, bands, symphony associations, or other organizations, whenever desirable in its judgment in the maintenance and operation of any stadium, exposition building, public pleasure ground, public park, botanical garden, recreation center, county fair, memorial hall or veterans’ meeting place, or memorial park, or other county buildings and places for public purposes. The board may furnish music in the same manner for any public meeting, gathering, parade, occasion, or patriotic memorial meeting or observance.

(b) Appropriate and expend money from the fund raised by special tax to exploit the resources of the county, and commonly known as the “Exploitation fund,” to furnish music, either inside or outside the boundaries of the county, by entering into contracts, with or without competitive bidding, with individual musicians, orchestra, symphony associations, bands, or any other organization or corporation maintaining a band, orchestra, or other musical group for the purpose of furnishing free concerts to the public.

The provisions of this section shall be applicable only to boards of supervisors of counties having a population of nine hundred thousand or over, as ascertained and determined by state law.

(Added by Stats. 1947, Ch. 424.)



25560

The board of supervisors may sell and convey to any school district, high school district, or junior college district within the county, without compensation or upon such compensation as the board may determine, any portion of any land which was acquired by the county by means of special assessment proceedings for park purposes, if the portion of the land to be so sold or conveyed has not been used by the public for park purposes for a period of more than 10 years.

(Added by Stats. 1947, Ch. 2.)



25560.4

The board of supervisors of any county may, by a four-fifths vote of the members, use or dedicate any portion of any land acquired by the county by means of special assessment proceedings for park purposes, for the erection and maintenance of one or more buildings to house any municipal or superior court, or one or more departments or divisions of any one or more of such courts if the portion of the land to be so used or dedicated has not been used by the public for park purposes for a period of more than 10 years.

(Amended by Stats. 1998, Ch. 931, Sec. 195. Effective September 28, 1998.)



25561

The board of supervisors of any county, by ordinance, may adandon land, lying outside of the corporate limits of any city, which land has been dedicated for park purposes, by the recording of a subdivision plat or map in the recorder’s office, upon finding that such land is not generally used by the public for park purposes, that no public funds have been expended to improve the same as a park, that no consideration has been paid for such land by any public agency, and that the public interest will be served by such abandonment. A recital in any ordinance enacted under this section that the board of supervisors finds that such facts exist shall be conclusive evidence of the existence thereof in favor of any subsequent purchaser of said lands for a valuable consideration.

After such abandonment, any interest in such land owned by the county may be sold by the board of supervisors in the same manner as other real property owned by the county and not required for county purposes may be sold.

No abandonment of any land dedicated for park purposes pursuant to this section, nor any sale of such land pursuant to this section, shall in any wise affect or impair any private easement or other right in or to or over said lands acquired or owned by any private person or corporation.

(Added by Stats. 1947, Ch. 1162.)



25562

In counties having a population in excess of 250,000, the board of supervisors may provide, by contract, with any person, firm, or corporation, for performances within the county including, but not limited to, operas, symphonies, band concerts and other instrumental concerts, historical or commemorative pageants, choral concerts, plays or other related presentations (with or without music), ballet, dance, recitals, exhibitions, and readings. A charge may be made for attendance at these performances. The contract shall provide that the management and control of the performances shall be under the supervision of the board of supervisors or shall provide specifically for those matters which cannot legally be delegated by the board of supervisors. The contract may also provide for the reimbursement of the county, insofar as possible, out of any net profits derived from the performance by the person, firm, or corporation.

In counties of the second class, as determined by Sections 28020 and 28023, the board of supervisors may provide, by contract, with a nonprofit corporation organized under the laws of the State of California, for the expenditure of county funds to aid in the construction by the corporation of a theater or similar facility in which the county does not have an ownership interest. This theater may be used for the performance of plays, dramas, cultural, social, educational, and other events and presentations of benefit to the people of the county. The contract may permit admission fees to be charged for events in the theater, but the contract shall require the corporation to construct and operate the theater in a manner which will insure that the county’s funds are utilized for public purposes of benefit to the people of the county.

(Amended by Stats. 1985, Ch. 985, Sec. 7.)






ARTICLE 2 - County Park Abandonment Law of 1959

25580

This article may be cited as the County Park Abandonment Law of 1959.

(Added by Stats. 1959, Ch. 579.)



25581

The board of supervisors of any county may abandon all or any portion of a park dedicated to the county for park purposes or acquired by the county by deed limiting its use to park purposes, and may sell the land comprising it pursuant to this article or use the land for other county purposes, if it finds that all of the park, where all is to be abandoned, or the portion to be abandoned is not being used by the public for park purposes and that all of said park, or the portion to be abandoned if less than all, is not appropriate, convenient or necessary for park purposes.

The transfer of a park or any portion thereof by the county to any city or district of the county, whether by lease or conveyance, shall not be deemed to be an abandonment of park purposes under this article if such lease or conveyance is expressly made subject to the condition that the property transferred be used only for park purposes.

(Amended by Stats. 1970, Ch. 170.)



25582

If the land comprising all or any portion of such park has been purchased with funds realized from the sale of bonds of a bond issue authorized for the purpose of acquiring the land for park purposes, the question of abandonment of all or any portion of such park and the sale or conveyance of the land or the use of the land for other county purposes shall first be submitted to, and approved by a majority of the voters of the county voting at the next statewide election or at a special election called for that purpose.

(Added by Stats. 1959, Ch. 579.)



25583

Before abandoning all or any portion of a park the board of supervisors shall adopt a resolution of intention by unanimous vote of all of its members describing the park or the portion of it proposed to be abandoned and fixing a time at least 60 days after the adoption of the resolution when it will meet to take final action.

(Added by Stats. 1959, Ch. 579.)



25584

The resolution shall be published pursuant to Section 6063 in a newspaper of general circulation in the county printed and published nearest to the park all or a portion of which is proposed to be abandoned and in the newspaper of greatest circulation in the county if that newspaper is not the one printed and published nearest to such park. Not less than four copies of the resolution shall be posted conspicuously not more than 100 feet apart at the point where any public highway or highways or park road or roads providing access into or through such park across the park boundaries and along the route of such highways or roads within the park boundaries.

(Added by Stats. 1959, Ch. 579.)



25585

At the time and place stated in the resolution the board of supervisors shall meet and hear and pass on objections to the abandonment of all or any portion of the park. If the board of supervisors sustains the objections, the proceedings shall terminate and a new resolution of intention describing all or any substantial part of the area proposed to be abandoned as a park shall not be adopted for six months.

(Added by Stats. 1959, Ch. 579.)



25586

If at or before the hearing there is filed with the board of supervisors a petition signed by not less than 200 voters of the county objecting to the abandonment, the board of supervisors shall either terminate the proceedings or submit the question of abandonment to the voters of the county at the next statewide election or at a special election called for that purpose.

(Added by Stats. 1959, Ch. 579.)



25587

If all objections are overruled or if the election required by Section 25586 results in a vote of approval by a majority of those voting thereat, the board of supervisors has jurisdiction to order the park or that portion thereof described in the resolution of intention abandoned and sold or used for other county purposes.

(Added by Stats. 1959, Ch. 579.)



25588

No abandonment or sale or other county use of a park or portion thereof pursuant to this article shall affect any private right in lands acquired or owned by any private person or corporation, nor shall such abandonment or sale or other county use affect any right, easement or interest owned or under the control of any other governmental agency for public use other than park purposes.

In the absence of an express or implied reservation of a right of reversion in the dedication or instrument of purchase, the park lands abandoned pursuant to this article shall not revert to private ownership.

(Added by Stats. 1959, Ch. 579.)









CHAPTER 7 - Public Resources

ARTICLE 1 - Wild Flowers

25600

By a four-fifths vote the board of supervisors may designate as wild flower reserves, during appropriate times of the year for not to exceed ninety (90) days at any one time, any portion of the public domain of the United States, any unsold or unleased public State land, and any privately owned lands whose owners, without expense to the county, consent in writing thereto.

(Added by Stats. 1947, Ch. 424.)



25601

The board may protect any land designated as wild flower reserves by prohibiting any person from driving, herding, or grazing herbivorous animals in groups of sizes designated by the board on or over such lands during such periods.

(Amended by Stats. 1949, Ch. 30.)



25602

This article does not apply to any public grazing land within the scope of an act of Congress entitled “An act to stop injury to the public grazing lands by preventing overgrazing and soil deterioration, to provide for their orderly use, improvement and development, to stabilize the livestock industry dependent upon the public range, and for other purposes,” approved June 28, 1934, and of Article 2, Chapter 4, Part 4, Division 6 of the Public Resources Code.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 2 - Forestry and Trees

25620

This article may be cited as the Shade Tree Law of 1909.

(Added by Stats. 1947, Ch. 424.)



25621

The board of supervisors may appoint a county board of forestry, to consist of no less than three persons who shall serve without compensation.

(Amended by Stats. 1986, Ch. 1019, Sec. 10.)



25622

In any county in which a planning commission has been created, the board of supervisors may appoint a county board of forestry, to consist of the members of the planning commission, who, in addition to their powers and duties as members of the planning commission, shall exercise all the powers and duties of a forestry board except the protection of the county from forest, grass, grain, brush, or other fires.

(Amended by Stats. 1986, Ch. 1019, Sec. 11.)



25623

Whenever the board of supervisors desires to avail itself of this article, it shall by resolution or ordinance so declare.

(Added by Stats. 1947, Ch. 424.)



25624

Within two months after the adoption of the resolution or ordinance, the board of supervisors shall appoint a county board of forestry or designate the members of the county planning commission to act as the county board of forestry.

(Added by Stats. 1947, Ch. 424.)



25625

The term of office of the members of the county board of forestry is four years, except that the persons first appointed shall so classify themselves by lot that two of their number shall retire from office at the end of two years, two at the end of three years, and one at the end of four years. Any vacancy in office shall be filled by appointment by the board of supervisors for the unexpired term.

(Added by Stats. 1947, Ch. 424.)



25626

Within 10 days after notice of their appointment, the members of the county board of forestry shall organize by the election of one of their members as chairman and adopt suitable rules for their government.

(Added by Stats. 1947, Ch. 424.)



25627

The county board of forestry may employ a suitable and competent person as county forester to serve during the pleasure of the board and prescribe his duties.

(Added by Stats. 1947, Ch. 424.)



25628

The county board of forestry may also employ, or authorize the county forester to employ, a deputy county forester.

(Added by Stats. 1947, Ch. 424.)



25629

The board of supervisors may fix the compensation of the county forester.

(Added by Stats. 1947, Ch. 424.)



25630

Whenever the members of the county planning commission have been designated as the county board of forestry, it shall not employ or appoint a county forester, but the employment and appointment may be made by the board of supervisors. In such case the bond of the forester shall be furnished to the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



25631

When appointed the forester shall execute a bond to the county board of forestry in the sum of one thousand dollars ($1,000) for the faithful performance of his duties. He shall be the secretary of the county board of forestry and shall perform such other duties as the board prescribes. The forester shall enforce this article and all lawful orders of the board of forestry.

(Added by Stats. 1947, Ch. 424.)



25632

The board of forestry has exclusive charge and jurisdiction, with the exception of areas included within the limits of any city or fire protection district organized under state law, over the protection of the county from brush, grass, grain, or other fires. The board of forestry also has exclusive charge of and jurisdiction:

(a) To decide upon the variety, kind, and character of trees, hedges, shrubs, lawns, and flowers to be planted upon public roads, highways, grounds, and property.

(b) To determine all questions respecting the pruning, cutting, and removal of any trees or hedges growing thereon, the necessity therefor, the extent of, and the manner in which such work shall be done.

(c) Under the authority of the board of supervisors, to plant and properly care for the trees, hedges, shrubs, lawns, and flowers.

(d) To enforce, carry out, and effectuate this article.

(Added by Stats. 1947, Ch. 424.)



25633

In the exercise of its powers and the performance of its duties, the board of forestry shall not interfere with the jurisdiction of the board of supervisors over and in the improvement, care, and general control of the roads, highways, grounds, and property.

(Added by Stats. 1947, Ch. 424.)



25634

This article does not confer upon any county board of forestry, or other local authority however constituted or appointed, any jurisdiction over or within the right of way of any state road or highway, except that they may extinguish or assist in the suppression of fires within the right of way of any state road or highway.

(Added by Stats. 1947, Ch. 424.)



25635

In any county where a county board of forestry has been created and appointed, it is unlawful for any person except the county board of forestry or its employees to trim, prune, cut, deface, destroy, or remove any shade or ornamental tree or hedge growing upon any public road, highway, ground, or property or to paint, place, attach to, or put upon such trees, hedges, shrubs, lawns, or flowers, any sign, notice, advertisement, or advertising device, or to plant any tree or hedge on any such road, highway, ground, or property without the consent in writing of the board of forestry first obtained. This article does not give the county board of forestry any jurisdiction over any fruit or nut trees which on August 10, 1913, were growing along such roads, highways, grounds, or property, except that such trees may not be removed without the consent of the board of forestry. The violation of any provision of this section is a misdemeanor.

(Added by Stats. 1947, Ch. 424.)



25636

All money received as penalties for the violation of this article shall be paid into the county treasury to the credit of the county board of forestry fund, and shall be used for the expenses of the county board of forestry in carrrying out this article and its policy and purposes.

(Added by Stats. 1947, Ch. 424.)



25637

Whenever this article is availed of, the board of supervisors shall appropriate money for the use of the county board of forestry sufficient to pay the compensation of the county forester and for the necessary expenses of the county board of forestry.

(Added by Stats. 1947, Ch. 424.)



25638

By a resolution or ordinance adopted by a four-fifths vote, the board of supervisors may repeal any resolution or ordinance previously enacted whereby it elected to avail itself of this article. Upon the adoption of the resolution or ordinance of repeal, any forestry board previously appointed shall be discharged and the board of supervisors shall immediately take possession of the property and funds in the hands of the county board of forestry. The board of supervisors shall thereafter administer the powers and duties previously conferred upon the board of forestry.

(Added by Stats. 1947, Ch. 424.)



25639

Any county may appropriate and expend money from the general fund of the county, either within or without the county, for cooperation with the State Board of Forestry and Fire Protection, the United States Forest Service, or the California Forest Experiment Station in investigations relating to watershed protection, reforestation, and afforestation, when those investigations are for the benefit of the county.

(Amended by Stats. 1998, Ch. 972, Sec. 3. Effective January 1, 1999.)



25640

The board of supervisors may plant shade and ornamental trees on or about the public grounds and buildings of the county and provide for their care. The cost of planting and caring for the trees shall be paid out of the county general fund.

(Added by Stats. 1947, Ch. 424.)



25641

Under such regulations as it may adopt, the board of supervisors may encourage the planting and preservation of shade and ornamental trees on and about the public grounds and buildings of the county, and may pay a sum not exceeding one dollar to persons planting and cultivating the trees, for every living tree so planted, at the age of four years.

(Added by Stats. 1947, Ch. 424.)



25642

The board of supervisors may appropriate in any one year such sum of money as the board of supervisors deems necessary for the purpose of providing fire protection.

(Amended by Stats. 1970, Ch. 1342.)



25643

The board of supervisors of a county shall determine each year such sum of money as the board of supervisors deems necessary for fire protection services within the county, excluding therefrom any city or district which is at such time providing fire protection services within such city or district. Except for the costs of forest, range, and watershed fire protection within state responsibility areas as defined in Part 2 (commencing with Section 4101) of Division 4 of the Public Resources Code, for which the county is not reimbursed by the state, the taxes for the costs of county fire protection services shall be levied only on property within the county served by and benefiting from county fire protection services, or such costs shall be paid from other nonproperty tax revenues collected within the unincorporated area of the county.

Every city or district which provides its own fire protection services, and which prior to March 1 of any year files with the board of supervisors of the county a resolution declaring that such city or district is providing fire protection services within its jurisdiction, shall not be assessed during the following fiscal year and any year thereafter for any portion of the costs of county fire protection services, except for the costs of forest, range, and watershed fire protection within state responsibility areas as defined in Part 2 (commencing with Section 4101) of Division 4 of the Public Resources Code, for which the county is not reimbursed by the state.

All property located within a county service area receiving structural fire protection services under Chapter 2.5 (commencing with Section 25210) of this part shall be exempt from any county tax imposed on property generally to finance structural fire protection, commencing with the 1972–73 fiscal year.

This section shall not apply to a county with a population of more than 1,000,000 but less than 6,000,000 according to the 1960 federal census.

(Amended by Stats. 2008, Ch. 158, Sec. 4. Effective January 1, 2009.)






ARTICLE 3 - Fish

25660

On the application of any person interested, the board of supervisors may by ordinance declare all or any portion of any slough, river, or stream to be a public highway for the purpose of fishing therein, if it:

(a) Does not lie within or run through cultivated land lying within the county.

(b) Is stocked or supplied in whole or in part with fish by the state or counties.

(c) Has not been declared by law to be navigable and in fact is not navigable for commercial purposes.

From the time the ordinance becomes effective, the slough, river, or stream is a public highway for such purpose, subject only to the reservations contained in this article.

(Added by Stats. 1947, Ch. 424.)



25661

If any owner of land adjacent to or across which the slough, river, or stream declared to be a highway for fishing flows does not consent to its use for such purpose with the right to pass along the banks for the purpose of fishing and on application refuses to grant the right of passage to the county by suitable instrument in writing, the board may contract for and purchase any such rights.

(Added by Stats. 1947, Ch. 424.)



25662

If the right of passage cannot be purchased at a satisfactory price, the board may authorize condemnation proceedings to be commenced to procure the right.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 4 - Streams and Flood Waters

25680

The board of supervisors may appropriate and expend money from the general fund of the county for the following purposes:

(a) The construction of works, improvements, levees, or check dams to prevent the overflow and flooding of streams and rivers in the county.

(b) The protection and reforestation of the watersheds of such streams and rivers.

(c) The conservation of the flood waters of such streams and rivers.

(d) The making of all surveys, maps, and plats necessary to carry out any work, construction, or improvment authorized by this section.

(e) The carrying out of any work, construction, or improvement authorized by this section outside the county, if the rivers or streams flow in or through more than one county.

(Added by Stats. 1947, Ch. 424.)



25681

The board may appropriate and expend money from the general or other appropriate funds of the county for the construction of works, improvements, levees, or check dams to prevent the overflow and flooding of streams and rivers in the county, and may construct works, improvements, levees, or check dams outside the county for such purposes upon channels, streams, or rivers which flow or lie in or through more than one county, or where any of such work is reasonably necessary for the control of flood waters in the county, although the channel, river, or stream does not lie or flow in or through two or more counties.

(Added by Stats. 1947, Ch. 424.)



25681.1

A county may reclaim public and private lands therein by levees, bulkheads, breakwaters, fills, embankments, basins, drains, canals, excavations, sluices, pipes, watergates, pumping plants and all works and structures useful therefor. This work is a local improvement and a county affair. The costs of reclamation shall be borne solely by the lands reclaimed.

This section shall not be construed as affecting any public district or public entity now or hereafter established and having similar powers.

(Amended by Stats. 1991, Ch. 1226, Sec. 4.5.)



25682

In connection with flood control work done by the county or by any district therein or agency thereof, highways, bridges, and other public works affected thereby or which will be of public benefit, whether located in the county or wholly or partially in incorporated or unincorporated territory outside the county, may be constructed, reconstructed, remodeled, maintained, repaired, or demolished at the expense of the county doing the flood control work, or in which any district or agency thereof is doing the work, or at the joint expense of the county and the county or city in which the work is done, as may be provided by agreement between the board of supervisors of the county doing the flood control work, or in which any district or agency thereof is doing the work, and the board of supervisors or other legislative body of the county or city in which any of the work is wholly or partially performed.

(Added by Stats. 1947, Ch. 424.)



25683

This article does not authorize the imposition of any tax or special assessment on any property outside the county doing the flood control work whether the work is done directly by the county or by any district in, or agency of the county, nor the doing of any work pursuant to this article outside the county without the consent of the board of supervisors of the county in which the work is to be done if in unincorporated territory or of the legislative body of any city in which any of the works are situated in whole or in part.

(Added by Stats. 1947, Ch. 424.)



25684

The board of supervisors may provide by ordinance for the organization and government of districts: (a) to protect and preserve the banks of rivers and streams and lands lying contiguous thereto from injury by overflow or the washing thereof, (b) to provide for the improvement of such rivers and streams, and (c) to prevent their obstruction. The board may provide for the assessment, levy, and collection within such districts of a tax for the purposes of this section.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 5 - Water System

25690

The board of supervisors may acquire, develop, distribute, and sell water to the county and its inhabitants for domestic, irrigation, agricultural, and other beneficial uses.

(Added by Stats. 1947, Ch. 1176.)



25691

For purposes of this article the board may acquire water rights by purchase or condemnation and may file applications for the appropriation of unappropriated waters.

(Added by Stats. 1947, Ch. 1176.)



25692

The board may acquire, construct, repair, and manage a water system, pumps, aqueducts, reservoirs, and all other works necessary or proper for supplying water for the use of the county and its inhabitants.

(Added by Stats. 1947, Ch. 1176.)



25693

For the purposes of this article, the county may incur a bonded indebtedness, upon the conditions, in the manner, and in accordance with the procedure prescribed by Article 1 of Chapter 6 of Division 3 of this title.

(Added by Stats. 1947, Ch. 1176.)



25694

Any tax for the purposes of this article may be levied only if a proposal therefor, specifying the purpose, the rate of tax, and the number of years for which the tax is to be levied, is submitted to the qualified electors of the county, at a general or special election, and is approved by a majority of the electors voting thereon. No such tax may be levied if it operates to increase the maximum rate of taxation otherwise prescribed for the county unless the proposal therefor is approved by two-thirds of the electors voting thereon.

Any such proposal for a tax levy shall be submitted to the electors of the county, and the election thereon held, in conformity, as nearly as may be practicable, with the provisions of law applicable to the submission to the electors of a proposition for the issuance of bonds of the county and the conduct of an election thereon.

(Added by Stats. 1947, Ch. 1176.)



25695

When the acquisition, improvement, development or construction of a water supply system is completed, and the board of supervisors so finds and determines, the management and control of that water system vests in the board of supervisors.

(Added by Stats. 1947, Ch. 1176.)



25696

In managing and controlling a water system, the board of supervisors has authority, upon such terms and conditions as the board shall prescribe, to establish the rate or rates for the use of water furnished or provided by the county. All revenues derived from such charge, are available solely for payment of the cost of maintaining the water system and the payment of principal and interest of bonds as they become due. The board may from time to time, out of any surplus of such revenues, transfer to the appropriate funds of the county such sums as in its judgment may be available for payment of principal and interest of county bonds issued pursuant to the provisions of this article.

(Added by Stats. 1947, Ch. 1176.)



25697

In any year a tax may be levied for the maintenance of the water system in the county at a rate calculated to raise a sum of money equal to the amount of the excess, if any, of the amount of the estimated cost of such maintenance over the estimated amount of revenues derived that are or will become available to defray such cost. The rate of such a tax shall not in any year exceed fifteen cents ($0.15) per one hundred dollars ($100) of the assessed valuation of all taxable property within the county, unless a proposal for a specified higher rate for a particular year is submitted to the qualified electors of the county at a general or special election and is approved by a majority of the electors voting thereon.

(Added by Stats. 1947, Ch. 1176.)



25698

No tax for the purposes of this article may be levied for acquisition, improvement, development, construction, maintenance or operation upon property within incorporated cities maintaining a municipal water system until approved by a vote of the electors thereof as provided in Sections 25693, 25694 and 25697.

(Added by Stats. 1947, Ch. 1176.)



25699

The board of supervisors may establish a committee or board to advise and make recommendations to the board of supervisors with respect to the water resources of the county. The members appointed to the committee or board so established shall receive no compensation but shall be reimbursed for their necessary and actual expenses incurred while traveling on behalf of the county either within or without the county.

(Added by Stats. 1959, Ch. 194.)






ARTICLE 6 - Reclamation of Water

25701

The board of supervisors may enter into contracts with municipalities, sanitation districts, sanitary districts or other incorporated bodies within the county, providing for the delivery to the county of sewage, or other waste water, or both, produced by or coming from such incorporated bodies.

(Added by Stats. 1959, Ch. 28.)



25702

The board of supervisors may acquire, construct, repair, manage, and maintain all works necessary or proper for the treatment, purification, and reclamation of water from sewage or other waste waters, or both, and may reclaim any sewage or other waste water obtained pursuant to contracts entered into pursuant to this article, or obtained otherwise.

(Added by Stats. 1959, Ch. 28.)



25703

The board of supervisors may dispose of recycled water and any byproducts of that recycling, pursuant to this article, in any one or more of the following ways:

(a) Sale to the county and the inhabitants thereof.

(b) Sale to any public entity or water corporation.

(c) Replenishment of the underground water supplies anywhere within the county.

(d) Sale to any city or, with the consent of the city legislative body expressed by ordinance, to the inhabitants thereof.

(Amended by Stats. 1996, Ch. 667, Sec. 1. Effective September 20, 1996.)



25704

The board of supervisors may enter into contracts with cities within the county, water districts within the county of any type or kind, sanitation districts within the county, the State of California, or the Government of the United States, under such terms as may be mutually advantageous, for the acquisition or construction, or both, of the works authorized by this article to be acquired or constructed. Each of the parties to such contract may contribute to the cost of such acquisition, or construction, or both, such sums of money as may be therein agreed upon.

(Added by Stats. 1959, Ch. 28.)



25705

For the purposes of this article, the county may incur a bonded indebtedness, upon the conditions, in the manner, and in accordance with the procedure prescribed by Article 1 (commencing at Section 29900) of Chapter 6 of Division 3 of this title.

(Added by Stats. 1959, Ch. 28.)






ARTICLE 7 - Water Resources Management Plan

25710

The Legislature finds that local circumstances in the County of San Mateo require the preparation of a comprehensive water resources management plan for such county; that no general law exists which provides procedures for the preparation and adoption of such a plan; and that the procedures prescribed by this article are necessary and desirable in order to enable the preparation of such a plan for the County of San Mateo.

(Added by Stats. 1974, Ch. 178.)



25711

As used in this article “county” means the County of San Mateo.

(Added by Stats. 1974, Ch. 178.)



25712

As used in this article “comprehensive water resources management plan” means a plan for coordinating and managing the supply and distribution of water for residential, commercial, industrial or other purposes and for coordinating and managing the treatment and disposal of waste water from all sources. Such plan shall consider and seek to harmonize: (1) the needs and goals of the entire county; (2) the plans of public agencies engaged in water supply and distribution activities and those engaged in waste water treatment and disposal activities; and (3) the plans and planning activities of federal, state and other governmental agencies which affect or are concerned with the management of water and waste water resources within the county.

(Added by Stats. 1974, Ch. 178.)



25713

The county is hereby authorized to prepare and adopt a comprehensive water resources management plan as prescribed in this article.

(Added by Stats. 1974, Ch. 178.)



25714

Every public agency which is involved in supplying or distributing water for residential, commercial, industrial or other purposes within the county and every public agency owning or operating water pollution control facilities within the county shall cooperate with the county in the preparation of the comprehensive water resources management plan. Each such agency shall furnish, at the request of the county, any data or information which may be useful or necessary to the preparation of such plan. Any expense incurred in furnishing such information shall be a proper charge against the county. During the preparation of the comprehensive water resources management plan the board of supervisors shall consult with and obtain the advice of the Peninsula Water Agency and all other organizations concerned with beneficial uses of water, as specified by subdivision (f) of Section 13050 of the Water Code, on all aspects of such plan.

(Added by Stats. 1974, Ch. 178.)



25715

The comprehensive water resources management plan shall comply with all relevant statutes and with all relevant policies and requirements established pursuant to statute which are applicable to the supply and distribution of water and to the treatment and disposal of waste water.

(Added by Stats. 1974, Ch. 178.)



25716

The comprehensive water resources management plan shall comply with the provisions of any federal, state or regional plans which apply to water supply and distribution and to the treatment and disposal of waste water and which are required by statute or intergovernmental agreement.

(Added by Stats. 1974, Ch. 178.)



25717

The board of supervisors shall provide for public hearings on the proposed comprehensive water resources management plan prior to the adoption thereof. After such hearings have occurred, the board of supervisors may make any changes in the comprehensive water resources management plan which may be appropriate and shall adopt such plan by resolution. The plan shall be adopted not later than January 1, 1978.

(Added by Stats. 1974, Ch. 178.)



25718

Upon the adoption of the plan by the board of supervisors, it shall be submitted to each affected city within the county for approval or disapproval. In reaching a determination each city shall consult with any public water supply agency or any agency owning or operating water pollution control facilities which serves any portion of the territory of the city. Within 90 days from the date of such submission each such city shall, by resolution, either approve or disapprove the plan. The failure of any city to act within 90 days shall be considered approval of the plan.

(Added by Stats. 1974, Ch. 178.)



25719

If the plan is approved by at least 50 percent of the cities within whose boundaries reside at least 50 percent of the population of the county, the plan shall be the official policy and plan for the county and affected governmental entities within the county.

(Added by Stats. 1974, Ch. 178.)






ARTICLE 8 - Hydroelectric Facilities

25720

(a) The Legislature finds that local circumstances in Inyo and Mono Counties require that those counties be given authority to construct, operate, and maintain hydroelectric facilities, and that no general law exists which provides the necessary authority.

(b) The Board of Supervisors of Inyo County or Mono County may construct, operate, and maintain one or more plants, which plants are constructed after the effective date of this section, for the generation of hydroelectric power and transmission lines for the conveyance thereof. Construction of the plant or plants and transmission lines may be financed by any method of financing county works.

(Added by Stats. 1981, Ch. 1159, Sec. 1. Effective October 2, 1981.)



25721

The hydroelectric plant or plants and transmission lines constructed pursuant to Section 25720 may be leased for operation to, or power generated may be sold to, a public utility or public agency engaged in the distribution, use, or sale of electricity. The power generated may be used by the county for its own purposes, or for the production or transmission of water, but shall not be offered for sale directly by the county to customers other than a public utility or public agency. The power to acquire works and facilities shall not include, and nothing in this article shall be construed to allow, the acquisition of property already employed in the generation of hydroelectric energy for public utility purposes, except by mutual agreement between the county and the owner and operator of that property.

(Added by Stats. 1981, Ch. 1159, Sec. 1. Effective October 2, 1981.)






ARTICLE 8.5 - Electric Power

25730

The board of supervisors of any county may construct, acquire, and develop works constructed after September 29, 1981, for the generation of hydroelectric power, and works constructed after the effective date of the amendments to this section enacted by the Statutes of 1982 for the generation of power produced by wind energy, and transmission lines for the conveyance thereof, and may operate and maintain the works, or contract for such operation or maintenance. The construction of the plant or plants and transmission lines may be financed by any method of financing county works.

(Amended by Stats. 1982, Ch. 351, Sec. 1.)



25731

The hydroelectric or wind energy plant or plants and transmission lines constructed pursuant to Section 25730 may be leased for operation to, or the power generated may be sold to, a public utility or another public agency engaged in the distribution, use, or sale of electricity. The power generated may be used by the county for its own purposes, or for the production or transmission of water, but shall not be offered for sale directly by the county to customers other than to a public utility or another public agency. Any power sold to a public utility or another public agency engaged in the distribution or sale of electricity shall be marketed at the bus bar. For purposes of this section, “bus bar” means the high tension disconnect switch or switches of the hydroelectric or wind energy works.

(Amended by Stats. 1982, Ch. 351, Sec. 2.)



25732

The power to construct, acquire, and develop works for the generation of hydroelectric power and to operate and maintain such works shall only apply to works constructed, acquired, developed, operated, and maintained after September 29, 1981. The power to construct, acquire, and develop works for the generation of wind energy power and to operate and maintain such works shall only apply to works constructed, acquired, developed, operated, and maintained after the effective date of the amendments to this section enacted by the Statutes of 1982.

(Amended by Stats. 1982, Ch. 351, Sec. 3.)



25733

The power to construct, acquire, develop, operate, and maintain works and facilities for the generation of hydroelectric or wind energy power shall not include, and nothing in this article shall be interpreted to allow, the acquisition of property already employed in the generation of hydroelectric or wind energy for public utility purposes, except by mutual agreement between the county and the owner and operator of that works or property.

(Added by renumbering Section 27933 by Stats. 1982, Ch. 351, Sec. 4.)









CHAPTER 8 - Health and Safety

ARTICLE 1 - Animals

25800

The board of supervisors shall adopt orders and enact ordinances not in conflict with State or federal laws necessary for the preservation of the health of domestic livestock, and provide for the payment of all expenses incurred in enforcing them. The expenses of enforcement are a county charge and are payable in the same manner and out of the same funds as other county charges are paid.

(Added by Stats. 1947, Ch. 424.)



25801

The board may enter into agreements with the Director of Agriculture for the purpose of cooperating in the administration and enforcement of those provisions of law subject to the jurisdiction of the Department of Agriculture or county agricultural commissioners, county sealers of weights and measures, and county livestock inspectors.

(Added by Stats. 1947, Ch. 424.)



25802

The board may maintain, regulate, and govern public pounds, fix the limits within which animals shall not run at large, and appoint poundkeepers. All expenses of operation and maintenance and the compensation of the poundkeepers shall be paid out of the fines imposed and collected from the owners of impounded animals, or from the general fund of the county, or both.

(Added by Stats. 1947, Ch. 424.)



25803

The board may provide for the prevention of injuries to sheep by dogs, and for the destruction and control of predatory animals, and may tax the possessors of dogs and direct the application of the tax. The board may, by ordinance, require veterinarians licensed pursuant to Chapter 11 (commencing with Section 4800) of Division 2 of the Business and Professions Code to report to the county the shooting or poisoning of any dog. Such veterinarian may be required to report the name of the owner of such dog, if known, or the person or persons requesting treatment of such dog.

(Amended by Stats. 1973, Ch. 340.)






ARTICLE 2 - Disposal Facilities

25820

The board of supervisors may acquire, construct, reconstruct, alter, enlarge, maintain, and operate dump sites, incinerators, and other disposal plants for the disposal of combustible or noncombustible garbage or rubbish, or both.

(Added by Stats. 1947, Ch. 424.)



25821

The board may permit the use of any dump site, incinerator, or other disposal plant, by lease or otherwise, by municipalities or other governmental agencies.

(Added by Stats. 1947, Ch. 424.)



25822

The board may acquire by gift, devise, condemnation proceedings, or otherwise such real and personal property and rights of way as it deems necessary and proper to the exercise of the powers set forth in this article, and may pay for and hold such property.

(Added by Stats. 1947, Ch. 424.)



25823

The board may make and enforce all necessary and proper regulations for the use of disposal facilities not in conflict with the Constitution and the laws of the State. The board may collect compensation from private or public parties for the right to dump or for the use of any dump site, incinerator, or other disposal plant, or for the disposal of garbage or rubbish brought to any dump site, incinerator, or other disposal plant. It may restrict the use of the facilities to the inhabitants of the county.

(Amended by Stats. 1953, Ch. 733.)



25824

This article does not limit the right of any city or county to buy, lease, or otherwise acquire and operate a dump site, incinerator, or other disposal plant in another county for the disposal of garbage or rubbish.

(Added by Stats. 1947, Ch. 424.)



25825

The board of supervisors may acquire, construct, reconstruct, alter, enlarge, lay, renew, replace, maintain, and operate within or without the county sewers, drains, septic tanks, sewerage collection and treatment works and other sanitary disposal systems; and storm water drains and storm water collection and disposal systems, provided, however, that the full costs thereof shall be borne by the properties benefited except to the extent that such costs may be borne by eligible county federal revenue sharing funds.

The board may make and enforce all necessary and proper regulations for the use of sewerage collection, treatment and disposal facilities not in conflict with the Constitution and the laws of the state. The board may collect compensation from private or public parties for the connection to and use of sewerage collection, treatment and disposal facilities. It may restrict the use of the facilities to the inhabitants of the county.

(Amended by Stats. 1974, Ch. 703.)



25825.5

(a) The Legislature finds and declares all of the following:

(1) There are ongoing discharges to the Los Osos Discharge Prohibition Zone established in the Water Quality Control Plan for the Central Coast Basin.

(2) The agency responsible for eliminating these discharges is the Los Osos Community Services District, which is a relatively new agency, formed in 1998.

(3) The Central Coast Regional Water Quality Control Board has imposed substantial fines on the Los Osos Community Services District for failing to make adequate progress toward eliminating these discharges.

(4) The Los Osos Community Services District has a relatively small staff that has no experience of successfully designing and constructing facilities of the size and type needed to eliminate these discharges.

(5) The County of San Luis Obispo has a larger staff that has experience in successfully designing large public works projects.

(6) There is an urgent need to protect the public health and safety by eliminating these discharges and the most feasible alternative is best accomplished by a temporary realignment of certain wastewater collection and treatment powers between the Los Osos Community Services District and the County of San Luis Obispo.

(7) It is the intent of the Legislature in enacting this section and amending Section 61105 to authorize the County of San Luis Obispo to design, construct, and operate a wastewater collection and treatment project that will eliminate these discharges, particularly in the prohibition zone, to avoid a wasteful duplication of effort and funds, and to temporarily prohibit the Los Osos Community Services District from exercising those powers.

(b) As used in this section, the following definitions apply:

(1) “Board” means the Board of Supervisors of the County of San Luis Obispo.

(2) “County” means the County of San Luis Obispo.

(3) “District” means the Los Osos Community Services District, formed pursuant to the Community Services District Law (Division 3 (commencing with Section 61000) of Title 6) located in San Luis Obispo County.

(4) “Prohibition zone” means that territory within the Baywood Park-Los Osos area of the county that is subject to the wastewater discharge prohibition imposed by the Central Coast Regional Water Quality Control Board pursuant to Resolution 83-13.

(c) The county may undertake any efforts necessary to construct and operate a community wastewater collection and treatment system to meet the wastewater collection and treatment needs within the district. These efforts may include programs and projects for recharging aquifers, preventing saltwater intrusion, and managing groundwater resources to the extent that they are related to the construction and operation of the community wastewater collection and treatment system. These efforts shall include any services that the county deems necessary, including, but not limited to, any planning, design, engineering, financial analysis, pursuit of grants to mitigate affordability issues, administrative support, project management, and environmental review and compliance services. The county shall not exercise any powers authorized by this section outside the district.

(d) Nothing in this section shall affect the district’s power to do any of the following:

(1) Operate wastewater collection and treatment facilities within the district that the district was operating on January 1, 2006.

(2) Provide facilities and services, other than wastewater collection and treatment.

(e) To finance the construction and operation of a wastewater collection and treatment system, the county may levy benefit assessments consistent with the requirements of Article XIII D of the California Constitution, pursuant to any of the following:

(1) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(2) The Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(3) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code).

(f) The county may charge standby charges for sewer services, consistent with the requirements of Article XIII D of the California Constitution, pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5).

(g) The county may develop a program to offset assessments, standby charges, or user fees and charges that are authorized pursuant to subdivisions (e), (f), and (h) for very low or low-income households with funding sources, including, but not limited to, grants, principal forgiveness, and noncounty funds from low-interest loans approved for the project by the State Water Resources Control Board or the United States Department of Agriculture. The county shall not include in an assessment or charge an amount to cover the costs to the county in carrying out this subdivision.

(h) The county may impose and collect user fees and charges and any other sources of revenue permitted by law sufficient to cover the reasonable costs of any wastewater collection or treatment services provided pursuant to this section.

(i) Promptly upon the adoption of a resolution by the board requesting this action, the board of directors of the district shall convey to the county any requested retained rights-of-way, licenses, funds, and permits previously acquired by the district in connection with construction projects for which the district awarded contracts in 2005. The county shall use those fee interests, rights-of-way, licenses, and funds for the purpose of furthering the construction and operation of a wastewater collection and treatment system pursuant to this section.

(j) After the approval of a benefit assessment, the board shall complete a due diligence review before deciding to proceed with the construction and operation of a wastewater collection and treatment system. The board shall consider any relevant factors, including, but not limited to, the prompt availability of reasonable and sufficient financing, the status of enforcement actions, the successful development of reasonable project technology and location options, the availability of any necessary permits and other approvals, and the absence of other significant impediments. At the completion of this due diligence review, the board shall adopt a resolution declaring its intention to proceed or not proceed with the construction and operation of the wastewater collection and treatment system.

(k) Collection of assessments may not commence until the adoption of the resolution to proceed pursuant to subdivision (i).

(l) The county shall have no power or responsibility to construct and operate a wastewater collection and treatment system pursuant to this section and the district shall resume that power and responsibility when any of the following occurs:

(1) If the board adopts a resolution not to hold a benefit assessment election pursuant to subdivision (e).

(2) If there is a majority protest to a benefit assessment proposed by the county, on the date of the resolution adopted by the board determining that the majority protest exists.

(3) If there is not a majority protest, but the board adopts a resolution, pursuant to subdivision (i), which declares that the county will no longer exercise its powers pursuant to this section, on the date specified in the board’s resolution.

(4) If the county constructs and operates a wastewater collection and treatment system pursuant to this section, not less than three years after the operation of the system commences, the board and the board of directors of the district shall mutually apply to the Central Coast Regional Water Quality Control Board for a modification of the waste discharge permit, requesting permission to transfer responsibility to operate the wastewater collection and treatment system from the county to the district. Consistent with that modification, the board shall adopt a resolution that specifies the date on which the county will no longer exercise its powers pursuant to this section.

(m) When the power and responsibility to construct and operate a wastewater collection and treatment system transfers from the county to the district pursuant to subdivision (k), the county shall do all of the following:

(1) Promptly convey to the district any remaining retained fee interests in any real property, rights-of-way, licenses, other interests in real property, funds, and other personal property that the county previously acquired pursuant to subdivision (h).

(2) Promptly convey to the district the wastewater collection and treatment system that the county constructed pursuant to this section.

(3) Continue to collect any necessary assessments and use them to repay any indebtedness incurred by the county to finance the construction of the wastewater collection and treatment system pursuant to this section.

(4) The county shall cease collecting any benefit assessments after repayment of any indebtedness incurred by the county to finance the construction of the wastewater collection and treatment system.

(n) Nothing in this section shall be construed as imposing upon the county any liability for any district decisions or actions, or failures to act, or imposing upon the county any liability for any decisions or actions, or failures to act, by any district officers, employees, or agents. In addition, nothing in this section shall be construed as imposing upon the county any liability for any prior or subsequent district liabilities, whether liquidated or contingent, or any prior or subsequent liabilities of district officers, employees, or agents, whether liquidated or contingent.

(Amended by Stats. 2012, Ch. 162, Sec. 64. Effective January 1, 2013.)



25826

The board of supervisors may fix and collect a fee from each camper or party of two or more campers for the privilege of using for camping purposes, any land owned by the State, the county, or any land owned by any city or the United States, to the extent that it has jurisdiction over that land for the purpose of levying such a fee. City-owned land located in the county within which the city is situated and regularly established city-owned camps having sanitary facilities are not subject to the provisions of this section. Money so collected shall be used solely for sanitary measures in the area and to acquire, construct, reconstruct, alter, enlarge, repair, operate and maintain sanitary facilities therein for campers.

The board of supervisors may enter into a cooperative agreement with the United States or any agency thereof for the purpose of carrying out the provisions of this section.

(Added by Stats. 1951, Ch. 804.)



25827

(a) The board of supervisors of each county may collect or contract for the collection, or both, of garbage, waste, refuse, rubbish, offal, trimmings, or other refuse matter under such terms and conditions as may be prescribed by the board of supervisors by resolution or ordinance. For such purposes the board of supervisors may either levy a yearly tax on property within the unincorporated area of the county or impose a reasonable charge against the real property benefited for the services provided. The tax or charge shall not be applicable to property within existing garbage disposal districts.

(b) If the county provides compulsory collection service, a resolution or ordinance adopted pursuant to this section shall provide for reduced charges, rebates, or exemptions for properties that do not require regular collection service. The resolution or ordinance shall exempt undeveloped property from compulsory service.

(Amended by Stats. 1991, Ch. 248, Sec. 1.)



25828

If services are provided, or arranged for, by a county pursuant to Section 25827, or pursuant to Section 40059 of the Public Resources Code, and the service is compulsory or provided at the request of the property owner, the cost of service that remains unpaid for a period of 60 or more days after the close of the period for which it was billed may be collected by the county as provided in this section.

(a)  At least once a year, the board of supervisors shall cause to be prepared a report of delinquent charges. Upon receipt of the report, the board shall fix a time, date, and place for hearing the report and any protests or objections to the report.

(b) The board shall cause notice of the hearing to be mailed to the owners of property listed on the report not less than 10 days prior to the date of the hearing.

(c) At the hearing, the board shall hear any objections or protests of property owners liable to be assessed for delinquent charges. The board may make revisions or corrections to the report as it deems just, after which, by resolution, the report shall be confirmed.

(d) The delinquent charges set forth in the report as confirmed shall constitute special assessments against the respective parcels of land and are a lien on the property for the amount of the delinquent charges. A certified copy of the confirmed report shall be filed with the county auditor, on or before August 10, for the amounts of the respective assessments against the respective parcels of land as they appear on the current assessment roll. The lien created attaches upon recordation in the office of the county recorder of the county in which the property is situated of a certified copy of the resolution of confirmation. The assessment may be collected at the same time and in the same manner as ordinary county ad valorem taxes are collected and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for those taxes. All laws applicable to the levy, collection, and enforcement of county ad valorem taxes shall be applicable to the assessment, except that if any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of the taxes would become delinquent, then the lien that would otherwise be imposed by this section shall not attach to the real property and the delinquent charges, as confirmed, relating to the property shall be transferred to the unsecured roll for collection.

(Amended by Stats. 2005, Ch. 564, Sec. 1. Effective January 1, 2006.)



25829

The San Mateo County Board of Supervisors may acquire, construct, reconstruct, alter, enlarge, lay, renew, replace, maintain, and operate dump sites, incinerators, garbage disposal systems, sewers, drains, septic tanks, sewerage collection, outfall and treatment works and other sanitary disposal systems, and storm water drains and storm water collection, outfall and disposal systems for the disposal of combustible or noncombustible garbage or rubbish, for the treatment and disposal of sewage or storm waters, or any of them.

The board may make and enforce all necessary and proper regulations for the use of disposal facilities not in conflict with the Constitution and the laws of the state. The board may collect compensation from private or public parties for the right to dump or for the use of any dump site, incinerator, or other disposal plant, or system or for the disposal of garbage, rubbish, sewerage or storm waters brought to any dump site, incinerator, or other disposal plant. It may restrict the use of the facilities to the inhabitants of the county.

This article does not limit the right of the county to buy, lease, or otherwise acquire and operate a dump site, incinerator or other disposal plant or system in another county for the disposal of garbage, rubbish, sewerage or storm waters.

(Added by Stats. 1965, Ch. 1909.)



25830

(a) On or before the first day of July of each calendar year, the board of supervisors of any county may, by resolution or ordinance, establish a schedule of fees to be imposed on land within the unincorporated area of the county and incorporated areas of the county where cities do not provide their own waste disposal sites, revenue from the fees to be used for the acquisition, operation, and maintenance of county waste disposal sites and for financing waste collection, processing, reclamation, and disposal services, where those services are provided. In establishing the schedule of fees, the board of supervisors shall classify the land based upon the various uses to which the land is put, the volume of waste occurring from the different land uses and any other factors that the board determines would reasonably relate the waste disposal fee to the land upon which it would be imposed. Fees imposed within the incorporated and unincorporated areas shall be uniform. Prior to imposing fees within an incorporated area, the board of supervisors shall obtain the consent of the legislative body of the city to impose the fees.

(b) The board shall set a reasonable fee for each category established and divide the land according to categories and ownership; provided, however, that the board shall establish categories of land for which:

(1) No services are provided and no fee required.

(2) Services are provided and no fee required.

(c) The board shall determine eligibility for inclusion in these categories, upon application, on a case-by-case basis. The board shall impose the appropriate fee upon each division of land and provide for the billing and collection of the fees. The fees may be established, billed, and collected on a monthly or yearly basis, and may be billed and collected by the county tax collector as part of the regular county tax billing system.

(Amended by Stats. 1992, Ch. 269, Sec. 1. Effective July 20, 1992.)



25831

Any fees authorized pursuant to Section 25830, or pursuant to Section 40059 of the Public Resources Code, that remain unpaid for a period of 60 or more days after the date upon which they were billed may be collected thereafter by the county as provided in this section.

(a)  At least once a year, the board of supervisors shall cause to be prepared a report of delinquent fees. The board shall fix a time, date, and place for hearing the report and any objections or protests to the report.

(b) The board shall cause notice of the hearing to be mailed to the landowners listed on the report not less than 10 days prior to the date of the hearing.

(c) At the hearing, the board shall hear any objections or protests of landowners liable to be assessed for delinquent fees. The board may make revisions or corrections to the report as it deems just, after which, by resolution, the report shall be confirmed.

(d) The delinquent fees set forth in the report as confirmed, or the list prepared pursuant to subdivision (e), shall constitute special assessments against the respective parcels of land and are a lien on the property for the amount of the delinquent fees. A certified copy of the confirmed report, or the list prepared pursuant to subdivision (e), shall be filed with the county auditor for the amounts of the respective assessments against the respective parcels of land as they appear on the current assessment roll. The lien created attaches upon recordation, in the office of the county recorder of the county in which the property is situated, of a certified copy of the resolution of confirmation or the list prepared pursuant to subdivision (e). The assessment may be collected at the same time and in the same manner as ordinary county ad valorem property taxes are collected and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for those taxes. All laws applicable to the levy, collection, and enforcement of county ad valorem property taxes shall be applicable to the assessment, except that if any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of the taxes would become delinquent, then the lien that would otherwise be imposed by this section shall not attach to the real property and the delinquent fees, as confirmed, relating to the property shall be transferred to the unsecured roll for collection.

(e) The requirements of subdivisions (a), (b), and (c) may be waived only if the county has adopted an alternative administrative procedure that allows property owners to appeal the solid waste fee and property owners are notified of their right to appeal. A list of delinquent fees shall be prepared showing the assessments of each respective parcel and shall be filed with the auditor.

(Amended by Stats. 2005, Ch. 564, Sec. 2. Effective January 1, 2006.)



25832

Notwithstanding any other provision of law, solid waste handling service provided by, or arranged for provision by, a county under Section 25827 or 25830, or under Section 40059 of the Public Resources Code, is not a public utility within the meaning of Section 10001 of the Public Utilities Code.

(Added by Stats. 2005, Ch. 564, Sec. 3. Effective January 1, 2006.)






ARTICLE 3 - Miscellaneous

25840

The board of supervisors may prohibit and prevent the unnecessary firing and discharge of firearms on or into the highways and other public places and may pass all necessary ordinances regulating or forbidding such acts.

(Added by Stats. 1947, Ch. 424.)



25842

The board of supervisors may provide for the control or destruction of gophers, squirrels, other wild animals, noxious weeds, plant diseases, and insects injurious to fruit or fruit trees, vines, or vegetable or plant life.

(Added by Stats. 1947, Ch. 424.)



25842.5

(a) The board of supervisors may provide the same services and exercise the powers of mosquito abatement districts or vector control districts formed pursuant to the Mosquito Abatement and Vector Control District Law, Chapter 1 (commencing with Section 2000) of Division 3 of the Health and Safety Code within both the unincorporated and incorporated territory of the county.

(b) Before exercising that authority within incorporated territory, the consent of the city council shall first be obtained. Before exercising the authority granted pursuant to this section, the board of supervisors shall hold a public hearing on the proposal. Notice of the hearing shall be given pursuant to Section 6061 in a newspaper of general circulation in the county.

(Amended by Stats. 2002, Ch. 395, Sec. 1. Effective January 1, 2003.)



25843

The board of supervisors may establish safety incentive programs designed to encourage county officers and employees to follow recognized safety practices and focus upon policies and activities established to reduce the incidence of occupational injury and its associated costs, and may expend funds for incentives and awards when manager or employee efforts have produced quantitatively measurable results in reduction of the incidence rate of occupational injury, or the costs directly associated with occupational injury, or both.

(Amended by Stats. 1997, Ch. 489, Sec. 4. Effective January 1, 1998.)



25844

The board of supervisors of any county may appropriate and expend money from the general fund of the county, either within or without the county, for the purpose of providing weather data and may co-operate with the United States, the State, other counties, municipal corporations or any other public agency for such purpose, when such data are for the benefit of the county.

(Added by Stats. 1959, Ch. 176.)



25845

(a) The board of supervisors, by ordinance, may establish a procedure for the abatement of a nuisance. The ordinance shall, at a minimum, provide that the owner of the parcel, and anyone known to the board of supervisors to be in possession of the parcel, be given notice of the abatement proceeding and an opportunity to appear before the board of supervisors and be heard prior to the abatement of the nuisance by the county. However, nothing in this section prohibits the summary abatement of a nuisance upon order of the board of supervisors, or upon order of any other county officer authorized by law to summarily abate nuisances, if the board or officer determines that the nuisance constitutes an immediate threat to public health or safety.

(b) In any action to abate a nuisance, whether by administrative proceedings, judicial proceedings, or summary abatement, the owner of the parcel upon which the nuisance is found to exist shall be liable for all costs of abatement incurred by the county, including, but not limited to, administrative costs, and any and all costs incurred in the physical abatement of the nuisance. Recovery of costs pursuant to this section shall be in addition to and shall not limit any prevailing party’s right to recover costs pursuant to Sections 1032 and 1033.5 of the Code of Civil Procedure or any other provision of law.

(c) A county may, by ordinance, provide for the recovery of attorneys’ fees in any action, administrative proceeding, or special proceeding to abate a nuisance. If the ordinance provides for the recovery of attorneys’ fees, it shall provide for recovery of attorneys’ fees by the prevailing party, rather than limiting recovery of attorneys’ fees to the county if it prevails. The ordinance may limit recovery of attorneys’ fees by the prevailing party to those individual actions or proceedings in which the county elects, at the initiation of that individual action or proceeding, to seek recovery of its own attorneys’ fees. In no action, administrative proceeding, or special proceeding shall an award of attorneys’ fees to a prevailing party exceed the amount of reasonable attorneys’ fees incurred by the county in the action or proceeding.

(d) If the owner fails to pay the costs of the abatement upon demand by the county, the board of supervisors may order the cost of the abatement to be specially assessed against the parcel. The assessment may be collected at the same time and in the same manner as ordinary county taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as are provided for ordinary county taxes. All laws applicable to the levy, collection, and enforcement of county taxes are applicable to the special assessment.

(e) If the board of supervisors specially assesses the cost of the abatement against the parcel, the board also may cause a notice of abatement lien to be recorded. The notice shall, at a minimum, identify the record owner or possessor of property, set forth the last known address of the record owner or possessor, set forth the date upon which abatement of the nuisance was ordered by the board of supervisors and the date the abatement was complete, and include a description of the real property subject to the lien and the amount of the abatement cost.

(f) However, if the board of supervisors does not cause the recordation of a notice of abatement lien pursuant to subdivision (e), and any real property to which the costs of abatement relates has been transferred or conveyed to a bona fide purchaser for value, or a lien on a bona fide encumbrancer for value has been created and attaches to that property, prior to the date on which the first installment of county taxes would become delinquent, then the cost of abatement shall not result in a lien against that real property but shall be transferred to the unsecured roll for collection.

(g) Recordation of a notice of abatement lien pursuant to subdivision (e) has the same effect as recordation of an abstract of a money judgment recorded pursuant to Article 2 (commencing with Section 697.310) of Chapter 2 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure. The lien created has the same priority as a judgment lien on real property and continues in effect until released. Upon order of the board of supervisors, or any county officer authorized by the board of supervisors to act on its behalf, an abatement lien created under this section may be released or subordinated in the same manner as a judgment lien on real property may be released or subordinated.

(h) The board of supervisors may delegate the hearing required by subdivision (a), prior to abatement of a public nuisance, to a hearing board designated by the board of supervisors. The hearing board shall make a written recommendation to the board of supervisors. The board of supervisors may adopt the recommendation without further notice of hearing, or may set the matter for a de novo hearing before the board of supervisors.

(i) The board of supervisors may, by ordinance, delegate to a hearing officer appointed pursuant to Section 27720 the powers and duties specified by this section.

(Amended by Stats. 1996, Ch. 718, Sec. 1. Effective January 1, 1997.)



25845.5

The board of supervisors, by ordinance, may provide that upon entry of a second or subsequent civil or criminal judgment within a two-year period finding that an owner of property is responsible for a condition that may be abated in accordance with an ordinance enacted pursuant to Section 25845, except for conditions abated pursuant to Section 17980 of the Health and Safety Code, the court may order the owner to pay treble the costs of the abatement.

(Added by Stats. 1989, Ch. 114, Sec. 1.)



25846

Subject to the provisions contained in Article 6.5 (commencing with Section 38780) of Chapter 10 of Part 2 of Division 3 of Title 4, a county may provide that prior to the sale or exchange of any residential building situated outside the boundaries of any incorporated city, the owner or his authorized agent shall obtain from the county a report of the residential building record showing the regularly authorized use, occupancy, and zoning classifications of such property.

(Added by Stats. 1973, Ch. 353.)









CHAPTER 9 - Agriculture and Fairs

ARTICLE 1 - Fairs

25900

The board of supervisors may join and participate in the affairs of associations having for their purpose the interchange of information relating to livestock, poultry, and other agricultural animals and products, the conduct and management of agricultural fairs, and similar associations dealing with subjects related to agricultural fairs, and may expend for these purposes any money allocated to the county by the State for agricultural fair purposes.

(Added by Stats. 1947, Ch. 424.)



25901

The board of supervisors may erect and maintain permanent county fair buildings within the county on lands owned by the county or any municipal corporation or body politic.

(Added by Stats. 1947, Ch. 424.)



25902

If any real property which was acquired or used for fair purposes and which was purchased or improved in whole or in part from funds apportioned or allocated to the county for fair purposes by the state is sold by any county, there shall be paid into the Fair and Exposition Fund in the State Treasury from the proceeds of the sale an amount equal to that proportion of the cost of the real property and improvements which was paid for out of funds apportioned or allocated by the state for fair purposes, less a reasonable allowance for depreciation in value in an amount approved by the Department of Agriculture.

(Amended by Stats. 1965, Ch. 693.)



25903

With the approval of the Department of Agriculture and the State Public Works Board, the amount paid into the Fair and Exposition Fund shall be available for expenditure by the county for permanent improvements for fair purposes on the property of the county, the purchase of equipment for fair purposes, or the acquisition or purchase of real property, including costs of appraisal or other incidental costs, to be used as sites for such permanent improvements. Any portion of such funds which is not so expended within three years after being paid into the State Treasury shall be added to and become a part of the amount available under law for permanent improvements upon the property of the state, citrus, county, or district agricultural associations for fair purposes, or the purchase of equipment for fair purposes, or the acquisition or purchase of real property and appraisal or other incidental costs, to be used as sites for such permanent improvements, in such amounts as are allocated by executive order of the Director of Agriculture.

(Amended by Stats. 1965, Ch. 693.)



25904

(a) The board of supervisors may levy a special tax, pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5, and spend the proceeds to encourage immigration, increase trade in the products of the state and of the county, and promote the industrial, livestock, agricultural, horticultural, viticultural, and pastoral pursuits of the county.

(b) The proceeds may be used for the purposes of:

(1) Collecting, preparing, and maintaining an exhibition of the products and industries of the county at any domestic or foreign exposition.

(2) Making contribution to the support of any local fair or exhibition of industrial, agricultural, horticultural, viticultural, or pastoral products maintained by any public agency, county agricultural association, county fair association, or chamber of commerce in the county. If there is no such fair or exhibition in the county, the contribution may be made to the support of a fair or exhibition maintained by a group of counties of which the contributing county is one.

(3) The contribution may be used by the agency for the general conduct of the fair or exhibition, including the giving of premiums, in the name of the county, for competitive excellence in industrial, agricultural, livestock, horticultural, viticultural, and pastoral products at the fair or exhibition.

(Amended by Stats. 2008, Ch. 709, Sec. 5. Effective January 1, 2009.)



25905

The board of supervisors may contract with a nonprofit corporation or association for the conducting of an agricultural fair, as agent of the county, for a period not exceeding five years. The contract may provide for the use, possession, and management of any public park or fairgrounds by the nonprofit corporation, as agent of the county, during the period of the contract.

All net proceeds received by the nonprofit corporation, from whatever source, shall be deposited within 60 days after the conclusion of any fair in a county fair fund that shall be established in the county treasury for that purpose. The moneys in the fund shall be expended only for support of the county fair, including maintenance and operation of the county fair facilities, premiums, purposes incidental to the fair, capital outlay for fair purposes and for the acquisition or purchase of real property to be used for fair purposes.

The corporation shall submit an annual budget to the Department of Food and Agriculture, showing the estimated revenues and the proposed expenditures from all sources during the ensuing calendar year, which budget shall first be approved by the county board of supervisors.

Any other provisions of law relating to county fairs as a condition to receiving an allocation of state money for fair purposes shall be observed by the nonprofit corporation.

When that use, possession, and management is granted, the board may also allocate and pay to the nonprofit corporation in advance a sum of money it deems necessary to be used for the purposes for which that use, possession, and management is granted.

(Amended by Stats. 1996, Ch. 1110, Sec. 30. Effective January 1, 1997.)



25906

The board of supervisors of a county may contract with a nonprofit corporation or association for the conducting of an agricultural fair in the county for the period and under those conditions as the board may determine. The contracts may provide for the use, possession, and management of any public park or fairgrounds by the nonprofit corporation during the period of the contract. When that use, possession, and management is granted, the board may also allocate to the nonprofit corporation a sum of money it deems necessary to be used for any purpose incidental to the fair. If the contract involves the use of property acquired with money derived from the state or if the contract contemplates the use of money allocated or appropriated by the state for the fair, the contract shall be subject to approval by the Department of Food and Agriculture. If the county desires to receive an allocation under Section 4401 of the Food and Agricultural Code, the corporation shall submit an annual budget to the Department of Food and Agriculture, showing the estimated revenues and the proposed expenditures from all sources during the ensuing calendar year, which budget shall first be approved by the board of supervisors. The corporation shall also comply with any other provisions of law relating to county fairs as a condition necessary for the county to receive an allocation of state money for fair purposes. Upon the dissolution of any such corporation all property and assets thereof within the county with which it contracts shall be paid to that county.

(Amended by Stats. 1996, Ch. 1110, Sec. 31. Effective January 1, 1997.)



25907

The board of supervisors of any county owning or operating any public park or recreation area, shall have authority: (a) to lease, let or grant licenses for the use of its real estate or personal property or any portion thereof for any agricultural, horticultural, viticultural or livestock fairs or expositions, rodeos, floral displays, dog and cat shows, exhibitions of industries and industrial products or federal or state armories; to school organizations or associations thereof for the purpose of conducting athletic events participated in by such schools or associations or to civic, patriotic, benevolent, or fraternal corporations or associations, for the purpose of holding conventions, assemblies or public meetings on subjects of public or community interest; or for the sale of tangible personal property, or for concessions and services incidental to any of such purposes; or to any person, firm or corporation for concessions and services consistent with public park and recreation purposes; or to nonprofit athletic organizations for athletic activities or to nonprofit fair associations or to nonprofit agricultural associations or to municipal corporations for use or reletting for any or all of the foregoing purposes; (b) to rent or permit the use of its premises for the holding of sales or auctions of cattle or other livestock or for other purposes beneficial to the agricultural industry.

(Amended by Stats. 1957, Ch. 2117.)



25908

The board of supervisors of any county owning fairgrounds and fairground facilities may (a) lease, let, or grant licenses for the use of its real estate or personal property or any portion thereof to private individuals or associations for whatever purpose may be approved by said board, which will not interfere with the use of such property for fair purposes; and (b) arrange for and conduct or cause or by contract permit to be conducted by another individual, institution, corporation or association, upon such property at such time as it may deem advisable, any activity which will not interfere with the use of such property for fair purposes.

(Added by Stats. 1953, Ch. 1518.)



25909

Notwithstanding any other provision of law and in accordance with procedures established by the board of directors, the board of directors of a fair that is operated pursuant to this article may enter into agreements to secure donations, memberships, and corporate and individual sponsorships, and may enter into marketing and licensing agreements for the receipt of money, or services or products in lieu of money, and may employ or enter into an agreement with an entity or person to develop, solicit, sell, and service these agreements. The compensation for the entity or person shall be established by the board of directors.

(Added by Stats. 1997, Ch. 562, Sec. 3. Effective January 1, 1998.)






ARTICLE 2 - Experiments

25920

The boards of supervisors may carry on and conduct experiments, investigations, and research work, including both cultural and industrial processes, with trees, plants, shrubs, flowers, and other vegetation, to ascertain their adaptation to the climatic, soil, and other conditions of the county, investigate the industrial and economic value of such trees, plants, shrubs, flowers, and vegetation, and publish the results of such experiments and investigations.

(Added by Stats. 1947, Ch. 424.)



25921

The board of supervisors may sell at a price not less than the county’s estimated cost, surplus plants, shrubs, flowers, trees, and vegetation, and their seeds or products, produced at a county arboretum. The board may also exchange such materials for other materials of approximately the same value with any person, entity, political entity, or nation, or may distribute such materials without charge to any person, entity or political entity in this state for the purpose of testing such materials under conditions not obtainable at the county arboretum, if in the discretion of the board of supervisors such exchange or testing will benefit the arboretum or facilitate the accomplishment of the purposes specified in Section 25920. No such plant, shrub, flower, tree, seed or their product may be sold if such plant, shrub, flower, tree, seed or their product is available commercially within the State of California.

In addition to the other powers herein granted, the board may exercise any other powers it deems necessary and proper to promote the objects and purposes of the county arboreta.

(Amended by Stats. 1975, Ch. 689.)









CHAPTER 10 - Transportation and Airports

ARTICLE 1 - Transportation Facilities

26000

Subject to Chapter 1, Division 7 of the Harbors and Navigation Code, the board of supervisors may grant licenses and franchises for the construction of wharves, chutes, booms, and piers, and for the taking and keeping of tolls thereon.

(Added by Stats. 1947, Ch. 424.)



26001

The board may grant franchises along and over the public roads and highways for all lawful purposes, upon such terms, conditions, and restrictions as in its judgment are necessary and proper, and in such manner as to present the least possible obstruction and inconvenience to the traveling public.

Any general law applicable to the granting of franchises by municipal corporations and counties throughout the State for purposes involving the furnishing of any service or commodity to the public or any portion thereof shall be complied with in the granting of any franchises by the board of supervisors.

(Amended by Stats. 1959, Ch. 2142.)



26001.5

The board may deposit funds that it receives from its grant of a franchise to use the public roads in the general fund of the county.

(Added by Stats. 1986, Ch. 108, Sec. 1. Effective May 27, 1986.)



26002

Unless otherwise provided by law, the board may lay out, maintain, control, construct, repair, and manage public ferries, bridges, wharves, chutes, other shipping facilities, and passenger transportation facilities within the county and may cooperate with any city in so doing.

The board of supervisors may furnish and operate public transportation services within the unincorporated areas of the county. Such service may be furnished and operated within a city or transit district if the governing board of the city or district consents thereto.

(Amended by Stats. 1974, Ch. 814.)



26002.5

The legislative body of any city and county located in the area served by the Southern Pacific Transportation Company from the City of San Jose to the City and County of San Francisco may make a bulk purchase of tickets for that line from the company, or from the Greyhound Bus Lines for transportation services within the area, or from both, for resale at less than the cost to the residents of the city and county.

The legislative body shall determine the resale price of tickets purchased by it.

(Amended by Stats. 1979, Ch. 768.)



26003

Whenever an application is made to the board of supervisors for an order, franchise, or license relating to any road, bridge, ferry, wharf, chute, pier, or other subject over which the board has jurisdiction in which a majority of the board are interested, the application by order of the board shall be transferred to the superior court of the county. The clerk of the board shall thereupon certify the application and all orders and papers relating thereto to the superior court. Thereafter the superior court has full jurisdiction to hear and determine the application.

(Added by Stats. 1947, Ch. 424.)



26004

The board of supervisors may install and maintain watering troughs along any state highway subject to agreement as to location with the Department of Transportation, and along any county road or stock trail in the county.

(Amended by Stats. 1982, Ch. 681, Sec. 16.)



26005

If the board of supervisors determines that it is beneficial to the county, and an equal or greater sum of money has been made available from private sources, it may appropriate and expend money from the general fund of the county for making surveys, maps, plans, and plats and for obtaining data and information preliminary to the development, improvement, or construction of a deep water canal, waterway, or water facilities for transportation purposes through, across, or along the county and any adjoining county.

(Added by Stats. 1947, Ch. 424.)



26006

The board of supervisors may make contributions of public funds, materials, property and services to any city or to any statutorily created transit district for the purpose of improving public transportation within the county. The contributions may be subject to such terms and conditions as the board, in its discretion, deems reasonable under the circumstances, and contracts may be entered into for that purpose.

(Added by Stats. 1974, Ch. 814.)






ARTICLE 2 - Airports

26020

As a necessary adjunct to aerial transportation and the use of aerial highways, the board of supervisors may provide and maintain public airports and landing places for aerial traffic for the use of the public. For those purposes the board of supervisors may:

(a) Acquire by purchase, condemnation, donation, lease, or otherwise real or personal property, either within or without the incorporated territory of municipalities, necessary for those purposes, and improve, construct, reconstruct, lease, furnish, refurnish, use, repair, maintain, and control the property, including buildings, structures, and lighting and other equipment and facilities necessary for that use.

(b) Provide all necessary custodians, employees, attendants, and supplies for the proper maintenance of the property for the purposes specified in this section.

(c) In addition to all other taxes, levy a special tax, pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5, and spend the proceeds for the purposes specified in this section. The proceeds of the special tax may be accumulated for not to exceed five years for use in carrying out the purposes of this section. A board of supervisors shall not levy an airport tax as provided for by this section on any airport district formed pursuant to the California Airport District Act (Part 2 (commencing with Section 22001) of Division 9 of the Public Utilities Code).

(d) Establish a fund or funds for the purposes specified in this section and appropriate and transfer from the general fund to such fund or funds from time to time any money as it deems necessary.

(e) In the manner provided by law, incur a bonded indebtedness on behalf of the county.

(Amended by Stats. 2008, Ch. 709, Sec. 6. Effective January 1, 2009.)



26021

By a resolution adopted by a four-fifths vote of its members, the board may determine that the acquisition by purchase, condemnation, lease, or otherwise of real or personal property for the construction and completion of improvements necessary and convenient for any of the following purposes is of general county interest, and that county aid shall be extended for:

(a) The maintenance of airports owned and operated by cities.

(b) The flying and landing of aircraft.

(c) The maintenance of hangars, mooring masts, flying fields, and places for flying, take-off, landing, and storage of aircraft, together with signal lights, radio equipment, service shops, conveniences, appliances, works, structures, and other aircraft facilities now known or hereafter invented.

(Added by Stats. 1947, Ch. 424.)



26022

The board by resolution shall specify the general nature of the improvement proposed, the nature of the aid to be furnished by the county, and any funds from which the aid is to be paid.

(Added by Stats. 1947, Ch. 424.)



26023

The county may give aid in one or more of the following ways:

(a) Contribute money.

(b) Acquire and deliver material.

(c) Furnish labor or engineering services.

(d) Loan its road building machinery.

(e) Sell any county property to any city within the county, without bid and upon such terms and conditions as the board of supervisors deems advisable.

(Added by Stats. 1947, Ch. 424.)



26024

The expense of the aid may be paid from the county general fund and any other fund available for the purpose.

(Added by Stats. 1947, Ch. 424.)



26025

The city shall use all aid which it receives for the activities described in the resolution and shall return to the county any portion which is not so used.

(Added by Stats. 1947, Ch. 424.)



26026

The board of supervisors, by a four-fifths vote, may contribute money to the United States for the acquisition or improvement by the United States or any of its authorized agencies of airports in the county, when, in the judgment of the board it is in the interest of the county so to do.

(Added by Stats. 1947, Ch. 587.)



26027

Any zoning ordinance adopted after October 1, 1949, by any county, shall not be effective, nor shall any zoning ordinance previously adopted remain effective six months after the effective date of this act unless:

(a) A provision is made in the ordinance for suitable areas in which airports may be located as conforming uses, or

(b) A finding is made by the governing body of the county that there is no site in the area zoned suitable for an airport.

(Added by Stats. 1953, Ch. 170.)



26028

The finding required by Section 26027 shall not be made without notice and opportunity to be heard being given to all interested persons. Notice shall be given by publication pursuant to Section 6064 in a newspaper of general circulation published in the county, or, if there is none, in a newspaper of general circulation published in an adjoining county. The notice shall specify the date of hearing.

(Amended by Stats. 1957, Ch. 357.)









CHAPTER 11 - Advertising

26100

(a) The board of supervisors may levy a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5, and spend the proceeds for the purpose of inducing immigration to, and increasing the trade and commerce of, the county. The proceeds of the special tax may be expended for any or all of the following uses:

(1) Advertising, exploiting, and making known the resources of the county.

(2) Exhibiting or advertising the agricultural, horticultural, viticultural, mineral, industrial, commercial, climatic, educational, recreational, artistic, musical, cultural, and other resources or advantages of the county.

(3) Making plans and arrangements for a world’s fair, trade fair, or other fair or exposition at which such resources may be exhibited.

(4) Doing any of such work in cooperation with or jointly by contract with other agencies, associations, or corporations.

(b) The board may also appropriate for the purposes of this chapter any moneys accruing to the general fund derived pursuant to Section 7280 of the Revenue and Taxation Code.

(Amended by Stats. 2008, Ch. 709, Sec. 7. Effective January 1, 2009.)



26101

If the proceeds from the special tax levied pursuant to Section 26100 will not raise fifty thousand dollars ($50,000) in any one year, the board may appropriate from the general fund of the county an amount sufficient to make up the deficiency existing between the amount raised as the result of the special tax and fifty thousand dollars ($50,000).

(Amended by Stats. 2008, Ch. 709, Sec. 8. Effective January 1, 2009.)



26102

The tax authorized by this chapter is in addition to any tax authorized by this part to be levied for fair purposes.

(Added by Stats. 1947, Ch. 424.)



26103

The board may use any portion of the fund raised pursuant to this chapter in furnishing music and musical appearances, either within or outside of the boundaries of its county, in connection with, as an adjunct to, or for the purpose of supplementing and calling attention to advertising, exploiting, and making known the resources of the county and its name. The board may furnish such music by entering into contracts, with or without competitive bidding, with individual musicians, orchestras, bands, or other musical organizations.

(Added by Stats. 1947, Ch. 424.)



26104

The board of supervisors may create a body for the purpose of advising and assisting it in the matter of advertising, exploiting, and making known the resources of the county, for the purposes of this chapter. The body shall be designated by the board as the county board of trade of the county or the county chamber of commerce of the county or such other title as shall be given the body by resolution of the board of supervisors. It shall consist of representatives from the supervisorial districts who shall be appointed by the board of supervisors and hold office at the pleasure of the board of supervisors. The board of supervisors shall determine the number of members of the body, except that the districts must be equally represented and there shall be not more than two members from each district.

(Amended by Stats. 1959, Ch. 48.)



26105

The board of supervisors shall adopt rules for conducting the affairs of the board of trade or chamber of commerce, which shall not conflict with law nor usurp the powers vested by law in any officer of the county.

(Added by Stats. 1947, Ch. 424.)



26106

Under the direction of the board of supervisors, the county board of trade or county chamber of commerce shall advertise, exploit, and make known and exhibit the agricultural, mineral, manufacturing, and other resources of the county, and, when directed by the board of supervisors, collect, prepare, and maintain an exhibit of the products and industries of the county at any domestic or foreign exposition.

(Added by Stats. 1947, Ch. 424.)



26107

The board of supervisors may appoint a secretary to the county board of trade or county chamber of commerce and may fix his salary, which shall be paid from the advertising fund of the county in the same manner as county officers are paid.

(Added by Stats. 1947, Ch. 424.)



26108

The board of supervisors may provide that the members of the county board of trade or county chamber of commerce established under Section 26104 shall receive their actual and necessary traveling expenses to and from the place of meeting of such board or chamber of commerce and while traveling in connection with the business thereof; provided, that no such expenses shall be paid for travel outside the limits of this State. The members of such board of trade or chamber of commerce shall serve with or without compensation at the discretion of the board of supervisors. If compensation is authorized by the board of supervisors it shall not exceed twenty-five dollars ($25) per meeting for not more than one meeting of the commission in any one calendar month.

(Amended by Stats. 1959, Ch. 1880.)



26109

A county board of supervisors may, by ordinance, provide for and regulate the sale of advertising space on county real or personal property, for the sole purpose of raising revenue for the county. Any such advertising shall comply with the provisions of Chapter 2 (commencing with Section 5200) of Division 3 of the Business and Professions Code. Nothing in this section shall be construed to empower a county to place or maintain an advertising structure, as defined in Section 5203 of the Business and Professions Code.

(Added by Stats. 1982, Ch. 803, Sec. 1.)



26110

(a) A county board of supervisors may, by ordinance, provide for the following commercial uses of county property listed in subdivision (b) provided that: (1) a county of the first class develops a viable marketing plan, and (2) all other counties comply with all of the following:

(1) Consults with a qualified licensing agent to develop a viable marketing plan. The plan shall identify marketing and licensing opportunities, including, but not limited to, the sale of advertising space, and the provision of nonexclusive and exclusive designation promotions. The plan shall outline a method for evaluating both the revenue potential of proposed contracts, and the future revenue impact of a proposed contract. The plan shall establish procedures for comparing the revenue potential of alternative contracts, and for auditing a licensee’s performance. The plan shall detail short-term and long-term revenue goals.

(2) Adopts by resolution a county marketing plan.

(3) Annually reviews the marketing plan and reviews the performance of contracts. The board of supervisors shall by resolution adopt the findings of the annual review.

(b) A county board of supervisors may provide for the following commercial uses of county property consistent with the county marketing plan:

(1) The licensing, for a fee or other consideration, of the private commercial use of a county name, logo, or other intellectual property, or the depiction of county property.

(2) The donation of facilities or informational brochures, messages, or broadcasts which publicize acknowledgment of a sponsor’s financial assistance.

(c) Agreements to confer any of the rights enumerated in this section and acknowledgment of donated moneys, goods, or services may be made in the manner and under terms and conditions approved by the supervisors. Any agreement which a county seeks to enter into pursuant to this section shall be presented at a duly noticed public hearing of a legislative body, as that term is defined by Sections 54952.2 and 54952.3, in strict compliance with the requirements of Section 54954.2.

(d) Nothing in this section shall be construed to empower a county to enter into any commercial arrangement under which the logo of a county or any of its departments can be reproduced and distributed in a manner to enable impersonation of a county official or safety employee.

(e) Nothing in this section is intended to vest in any person the right to enter into a marketing agreement with a county.

(Added by Stats. 1990, Ch. 946, Sec. 1.)






CHAPTER 12 - Libraries and Education

26150

County free libraries may be constructed, leased, built, rebuilt, furnished, refurnished, or repaired pursuant to the Education Code, or pursuant to this part; provided that, in counties wherein a union high school library district maintaining a district free public library was established prior to June 30, 1912, county free libraries shall be constructed, leased, built, rebuilt, furnished, refurnished or repaired pursuant to Section 27264 of the Education Code until such time as the union high school library district elects to become a part of the county free library system.

(Amended by Stats. 1968, Ch. 449.)



26151

The board of supervisors may provide library service at charitable, detention, and penal institutions of the county under its supervision and control, and may also provide to officers and employees of county departments such library service as is required in the performance of their duties. Such service shall be rendered through the county free library and the cost is a charge upon the county payable out of the general fund.

(Added by Stats. 1947, Ch. 424.)



26152

The board of supervisors may authorize and provide for the education or information of the public relative to the prevention of fires and the conservation of natural resources and the presentation of information designed for the promotion thereof.

The board may act through the agency of any appropriate officer or department of the county having jurisdiction over the particular subject matter and may provide for such education or information by means of the preparation and furnishing of lectures, motion pictures, stereoptican slides, or other projection of pictures, or by any means which it deems appropriate. The cost of the preparation and furnishing of such education or information is a county charge.

This section does not authorize the publicizing of any county, county officer, or department, or of the work or accomplishments thereof.

(Added by Stats. 1947, Ch. 424.)



26153

The board of supervisors may authorize and provide for the education or information of the public relative to accident prevention and for the presentation to the public of information designed for the promotion thereof. The board of supervisors may contract with and employ any person, firm, association, or a corporation for the furnishing to the county of such services and may pay from any available funds such compensation to any such person, firm, association, or corporation as it deems proper for the services rendered.

(Added by Stats. 1951, Ch. 716.)



26154

The board of supervisors may provide financial assistance to elementary school districts which have within the boundaries of such school districts (a) a redevelopment agency and a housing authority organized under state law, or (b) any facilities used by the county to house county employees. Any funds received pursuant hereto by an elementary school district may be deposited by the governing board of the school district in any fund of the district. The provisions hereof are applicable only to elementary school districts which have an average daily attendance of less than 3,000.

(Amended by Stats. 1967, Ch. 918.)



26154.5

The board of supervisors may provide financial assistance to elementary school districts which have within the boundaries of such school districts any facilities used by the county to house county employees. Any funds received pursuant hereto by an elementary school district may be deposited by the governing board of the school district in any fund of the district. The provisions hereof are applicable only to elementary school districts which have an average daily attendance of less than 3,000.

(Added by Stats. 1967, Ch. 624.)



26155

The board of supervisors may authorize and provide for contributions to nonprofit educational radio and television stations, provided all of the following conditions exist:

(1) The purpose of the contribution is to enable the citizens of the county to enjoy greater educational and cultural advantages.

(2) A substantial number of the residents of the county live within the reception area of the station.

(3) The station regularly broadcasts programs which have educational or cultural significance.

(4) The contribution is to the general funds of the station and not for or in connection with any particular program.

(5) The contribution is not accompanied, directly or indirectly, by any direction of, sponsorship of, control of, or restriction of any program or the content of any program. This section does not in any way restrict the power of the board of supervisors to provide for expenditures for other authorized purposes including, but not limited to, the purposes specified in Sections 26100, 26103, 26106, 26152, or 26153.

(Amended by Stats. 1969, Ch. 1385.)



26156

The board of supervisors may contract with any radio, television broadcasting station, or cable television originating facilities to broadcast or rebroadcast meetings of the board of supervisors and may pay from any available funds for such broadcasts or rebroadcasts.

(Added by Stats. 1973, Ch. 605.)



26157

For purposes of assisting in the development of the human resources of the county, the board of supervisors may provide for the testing of individuals to determine such individual’s level of educational achievement and job capabilities, both actual and potential; provided, however, that such testing may be done only upon the request of the individual to be tested.

(Added by renumbering Section 26156 (as added by Stats. 1973, Ch. 779) by Stats. 1980, Ch. 676.)






CHAPTER 13 - Miscellaneous Powers

26200

If by reason of conflagration or other public calamity any index to any public records of a county is lost or destroyed, leaving the records without the necessary index for the convenience of the public in making use of the records, the board of supervisors may cause a new index of the records to be made by some competent person. The cost of writing up and making the new index is a county charge payable out of the county treasury upon the order of the board.

(Added by Stats. 1947, Ch. 424.)



26201

The board may authorize at any time the destruction or disposition of any duplicate record, paper, or document, the original or a permanent photographic reproduction of which is in the files of any officer or department of the county.

The board may authorize at any time the destruction or disposition of any duplicate or copy of a notice to appear in court, or promise to appear in court, that is filed with any officer or department of the county, 12 months after the original of such notice or promise has been filed with the magistrate or a person authorized by the magistrate to receive a deposit of bail specified therein.

(Amended by Stats. 1963, Ch. 1189.)



26202

The board may authorize the destruction or disposition of any record, paper, or document which is more than two years old and which was prepared or received in any manner other than pursuant to a state statute or county charter. The board may authorize the destruction or disposition of any record, paper or document which is more than two years old, which was prepared or received pursuant to state statute or county charter, and which is not expressly required by law to be filed and preserved if the board determines by four-fifths (4/5) vote that the retention of any such record, paper or document is no longer necessary or required for county purposes. Such records, papers or documents need not be photographed, reproduced or microfilmed prior to destruction and no copy thereof need be retained.

(Amended by Stats. 1963, Ch. 1123.)



26202.1

The board may authorize the destruction or disposition of any unaccepted bid or proposal for the construction or installation of any building, structure, bridge, or highway or other public works which is more than two years old.

(Amended by Stats. 2005, Ch. 158, Sec. 7. Effective January 1, 2006.)



26202.5

The board may authorize the destruction of any record, paper or document, by a four-fifths vote, if the documents have been inadvertently exposed to asbestos fiber in a quantity which presents a risk to the health and safety of persons who handle the record, paper or document, and if the board determines that the risk to these persons is greater than the benefit to be derived from the retention of the record or, alternatively, that the cost of sterilizing the records far exceeds their value. The decision of the board shall be final.

(Added by Stats. 1982, Ch. 1446, Sec. 1.)



26202.6

(a) Notwithstanding the provisions of Sections 26202, 26205, and 26205.1, the head of a department of a county, after one year, may destroy recordings of routine video monitoring, and after 100 days may destroy recordings of telephone and radio communications maintained by the department. This destruction shall be approved by the legislative body and the written consent of the agency attorney shall be obtained. In the event that the recordings are evidence in any claim filed or any pending litigation, they shall be preserved until pending litigation is resolved.

(b) For purposes of this section, “recordings of telephone and radio communications” means the routine daily recording of telephone communications to and from a county and all radio communications relating to the operations of the departments.

(c) For purposes of this section, “routine video monitoring” means video recording by a video or electronic imaging system designed to record the regular and ongoing operations of the departments described in subdivision (a), including mobile in-car video systems, jail observation and monitoring systems, and building security recording systems.

(d) For purposes of this section, “department” includes a public safety communications center operated by the county and the governing board of any special district the membership of which is the same as the membership of the board of supervisors.

(Amended by Stats. 2009, Ch. 88, Sec. 46. Effective January 1, 2010.)



26203

In years other than those in which a census is taken by the United States, the board of supervisors by ordinance may cause a census of the county or any district therein to be taken which shall be validated by the Population Research Unit of the Department of Finance. The board of supervisors shall cause a census of a judicial district to be taken upon presentation to it of a petition signed by not less than 40 percent of the qualified electors residing in the district whose names appear upon the great register of the county at the last general election. The persons taking the census shall enumerate all the inhabitants of the county or district. The census shall be validated by the Population Unit. The expenses of taking such census is a county charge.

(Amended by Stats. 1973, Ch. 806.)



26205

At the request of the county officer concerned, the board of supervisors of any county may authorize the destruction of any record, paper, or document that is not expressly required by law to be filed and preserved if all of the following conditions are complied with:

(a) The record, paper, or document is photographed, microphotographed, reproduced by electronically recorded video images on magnetic surfaces, recorded in the electronic data processing system, recorded on optical disk, or reproduced on film or any other medium that is a trusted system and that does not permit additions, deletions, or changes to the original document and is produced in compliance with Section 12168.7 for recording of permanent records or nonpermanent records.

(b) The device used to reproduce the record, paper, or document on film, optical disk, or any other medium is one that accurately reproduces the original thereof in all details and which does not permit additions, deletions, or changes to the original document images.

(c) The photographs, microphotographs, electronically recorded video images on magnetic surfaces, records in the electronic data processing system, records recorded on optical disk, or other reproductions on film or any other medium are placed in conveniently accessible files and provision is made for preserving, examining, and using the files.

Notwithstanding any other provision of this section, destruction of the original records, papers, or documents is not authorized when the method of reproduction pursuant to this section is reproduction of electronically recorded video images on magnetic surfaces unless a duplicate videotape of the images is separately maintained. A duplicate copy of a record contained in the electronic data processing system, on optical disk, or on any other medium that does not permit additions, deletions, or changes to the original document images shall also be separately maintained.

(Amended by Stats. 2000, Ch. 569, Sec. 4. Effective January 1, 2001.)



26205.1

(a) The county officer having custody of nonjudicial public records, documents, instruments, books, and papers may cause to be destroyed any or all of the records, documents, instruments, books, and papers if all of the following conditions exist:

(1) The board of supervisors of the county has adopted a resolution authorizing the county officer to destroy records, documents, instruments, books, and papers pursuant to this subdivision. The resolution may impose conditions, in addition to those specified in this subdivision, that the board of supervisors determines are appropriate.

(2) The county officer who destroys any record, document, instrument, book, or paper pursuant to the authority granted by this subdivision and a resolution of the board of supervisors adopted pursuant to paragraph (1) shall maintain for the use of the public a photographic or microphotographic film, electronically recorded video production, a record contained in the electronic data processing system, a record recorded on optical disk, a record recorded by any other medium that does not permit additions, deletions, or changes to the original document, or other duplicate of the record, document, instrument, book, or paper destroyed.

(3) The record, paper or document is photographed, microphotographed, reproduced by electronically recorded video images on magnetic surfaces, recorded in the electronic data processing system, recorded on optical disk or reproduced on film or any other medium that is a trusted system and that does not permit additions, deletions, or changes to the original document and is produced in compliance with Section 12168.7 for recording of permanent records or nonpermanent records.

(b) Paragraphs (2) and (3) of subdivision (a) do not apply to records prepared or received other than pursuant to a state statute or county charter, or records that are not expressly required by law to be filed and preserved.

For the purposes of this section, every reproduction shall be deemed to be an original record and a transcript, exemplification, or certified copy of any reproduction shall be deemed to be a transcript, exemplification, or certified copy, as the case may be, of the original.

(c) The county clerk having custody of the original or a copy of the articles of any corporation may cause the destruction of any or all the documents. “Articles” includes the articles of incorporation, amendments thereto, amended articles, restated articles, certificate of incorporation, certificates of determination of preferences, dissolution certificates, merger certificates, and agreements of consolidation or merger.

(d) Notwithstanding any other provision of this section, destruction of the original records, papers, or documents is not authorized when the method of reproduction pursuant to this section is reproduction of electronically recorded video images on magnetic surfaces unless a duplicate videotape of the images is separately maintained. A duplicate copy of a record contained in the electronic data processing system, on optical disk, or on any other medium that does not permit additions, deletions, or changes to the original document shall also be separately maintained.

(Amended by Stats. 2000, Ch. 569, Sec. 5. Effective January 1, 2001.)



26205.5

At the request of the county recorder, the board of supervisors of any county may authorize the destruction of any or all of the filed papers or record books created by handwriting, typing on printed forms, by typewriting, or by photographic methods, in the recorder’s official custody, if all of the following conditions are complied with:

(a) The record, paper, or document is photographed, microphotographed, reproduced by electronically recorded video images on magnetic surfaces, recorded in the electronic data processing system, recorded on optical disk, reproduced on film or any other medium that is a trusted system and that does not permit additions, deletions, or changes to the original document, or reproduced under the direction and control of the county recorder on film, optical disk, or any other medium in compliance with Section 12168.7 for recording of permanent records or nonpermanent records.

(b) The device used to reproduce the record, paper, or document on film, optical disk, or any other medium is one that accurately and legibly reproduces the original thereof in all details and that does not permit additions, deletions, or changes to the original document images.

(c) The photographs, microphotographs, or other reproductions on film, optical disk, or any other medium are made as accessible for public reference as the original records were.

(d) A true copy of archival quality of the film, optical disk, or any other medium reproductions shall be kept in a safe and separate place for security purposes.

However, no page of any record, paper, or document shall be destroyed if any page cannot be reproduced on film with full legibility. Every unreproducible page shall be permanently preserved in a manner that will afford easy reference.

For the purposes of this section, every reproduction shall be deemed to be an original record and a transcript, exemplification, or certified copy of any reproduction shall be deemed to be a transcript, exemplification, or certified copy, as the case may be, of the original.

(Amended by Stats. 2000, Ch. 569, Sec. 6. Effective January 1, 2001.)



26205.6

(a) Notwithstanding any other law relating to the destruction of city or county records, the county recorder may cause to be destroyed any original document left with and recorded by the county recorder which is undeliverable by mail and uncalled for for 10 years or more after the date of recording.

(b) Notwithstanding any other law relating to the destruction of city or county records, the county recorder may cause to be destroyed any original document left with and recorded by the county recorder by permanent photographic means which is undeliverable by mail and uncalled for two years or more after the date of recording.

(c) For purposes of this section, “destroy” means destroy or dispose of for purposes of destruction.

(Amended by Stats. 1988, Ch. 310, Sec. 1.)



26205.7

Recognizing that certain early created handwritten records of the county recorder may be of historical value, the recorder shall, prior to destroying any of his handwritten records under the authority granted in Section 26205.5, notify the Secretary of State of his intention to destroy or dispose of such records. The Secretary of State shall have 90 days to request the transfer of such records. If the Secretary of State does not request the transfer of such records, the county recorder may destroy them pursuant to Section 26205.5.

(Added by Stats. 1972, Ch. 187.)



26205.8

Notwithstanding any other provision of law relating to the destruction of attorney-client information or county records, at the request of the public defender, the board of supervisors may authorize the destruction of nonfelony public defender records eight years after final disposition of a case.

(Added by Stats. 1993, Ch. 158, Sec. 3.5. Effective July 21, 1993.)



26206

The board of supervisors of any county may prepare, procure and present commemorative medals, resolutions, plaques, or other memorials honoring persons who have performed unique or particularly noteworthy public service or commemorating acts, accomplishments, events, or anniversaries of public significance and importance. Any such award presented under the authority of this section shall be of nominal value and cost.

(Amended by Stats. 1975, Ch. 413.)



26206.7

Notwithstanding the provisions of Section 26202, the legislative body of a county may prescribe a procedure whereby duplicates of county records less than two years old may be destroyed if they are no longer required.

For purposes of this section, video recording media, including recordings of “routine video monitoring” pursuant to Section 26202.6, shall be considered duplicate records if the county keeps another record, such as written minutes or an audio recording, of the event that is recorded in the video medium. However, a video recording medium shall not be destroyed or erased pursuant to this section for a period of at least 90 days after occurrence of the event recorded thereon.

(Amended by Stats. 2009, Ch. 88, Sec. 47. Effective January 1, 2010.)



26206.8

(a) When installing new security systems, a transit agency operated by a county shall only purchase and install equipment capable of storing recorded images for at least one year, unless all of the following conditions apply:

(1) The transit agency has made a diligent effort to identify a security system that is capable of storing recorded data for one year.

(2) The transit agency determines that the technology to store recorded data in an economically and technologically feasible manner for one year is not available.

(3) The transit agency purchases and installs the best available technology with respect to storage capacity that is both economically and technologically feasible at that time.

(b) Notwithstanding any other provision of law, video recordings or other recordings made by security systems operated as part of a public transit system shall be retained for one year, unless one of the following conditions applies:

(1) The video recordings or other recordings are evidence in any claim filed or any pending litigation, in which case the video recordings or other recordings shall be preserved until the claim or the pending litigation is resolved.

(2) The video recordings or other recordings recorded an event that was or is the subject of an incident report, in which case the video recordings or other recordings shall be preserved until the incident is resolved.

(3) The transit agency utilizes a security system that was purchased or installed prior to January 1, 2004, or that meets the requirements of subdivision (a), in which case the video recordings or other recordings shall be preserved for as long as the installed technology allows.

(Amended by Stats. 2009, Ch. 88, Sec. 48. Effective January 1, 2010.)



26207

The board of supervisors may offer and pay rewards, payable from county funds, for the furnishing of information leading to the apprehension and conviction of persons who willfully destroy or damage property of the county or who commit within the county criminal acts against the person or residence of a public officer or employee.

(Amended by Stats. 1969, Ch. 412.)



26208

The board of supervisors may establish a uniform procedure for the payment of rewards, payable from county funds, for ideas or suggestions made by members of the public which the board determines, in its discretion, would reasonably result in financial savings to the county.

(Added by Stats. 1971, Ch. 458.)



26209

The Board of Supervisors of the County of Humboldt may establish a uniform procedure for the payment of rewards, payable from county funds, for ideas or suggestions made by county employees or members of the public which the board determines, in its discretion, would reasonably result in financial savings to the county.

(Added by Stats. 1982, Ch. 713, Sec. 1.)



26220

(a) The board of supervisors may, by a four-fifths vote of its members, assign for purposes of collection, under any terms and conditions that the board may prescribe, any or all delinquent bills, claims, and accounts, 30 days after the date upon which they are due and payable to the county, and any or all money judgments taken in the name of the county.

(b) The board of supervisors may, by a four-fifths vote of its members, and with the approval of the tax collector, assign for purposes of collection under such terms and conditions as the board may prescribe, any or all delinquent unsecured taxes 90 days after the date upon which they are due and delinquent when, in the judgment of the tax collector, the remedy set forth in Section 2951 of the Revenue and Taxation Code will not be used by the tax collector.

(c) The board of supervisors may assign, for purposes of securing any financing of the same, any obligations arising out of any delinquent assessments or taxes levied on the secured roll by the county or any other political subdivision of the state. No assignment to a collection agency shall be made of obligations arising out of any delinquent assessments or taxes levied on the secured roll by the county or any other political subdivision of the state.

(Amended by Stats. 1997, Ch. 489, Sec. 5. Effective January 1, 1998.)



26220.5

(a) Notwithstanding Section 26220, in Orange County, upon a four-fifths vote of the board of supervisors, the board of supervisors may sell or assign, for purposes of securing any financing of the same, any obligations arising out of any delinquent assessments or taxes levied on the secured roll by the county or any other political subdivision of the state. The sale or assignment may be to a joint powers agency, established in Orange County, that is purchasing the obligations pursuant to Section 6516.3. No assignment to a collection agency shall be made of obligations arising out of any delinquent assessments or taxes levied on the secured roll by the county or any other political subdivision of the state.

(b) If the Orange County Board of Supervisors sells or assigns any obligation arising out of any delinquent assessments or taxes levied on the secured roll by the county or any other political subdivision of the state to a joint powers authority pursuant to subdivision (a), the joint powers authority may, in addition to the powers provided in Chapter 6.6 (commencing with Section 54773) of Part 1 of Division 2 of Title 5, in 1995 or 1996, issue one 20-year bond issue for the purposes of refinancing notes issued to finance advances of moneys representing uncollected taxes in accordance with Section 4705 of the Revenue and Taxation Code and for further financing of uncollected taxes. This bond issue may consist of one or more series providing differing payment priorities. The principal amount of the issue outstanding may be decreased or increased during the 20-year term of the issue, but may not exceed the principal amount originally issued in 1995 or 1996.

(Added by Stats. 1995, 2nd Ex. Sess., Ch. 1, Sec. 2. Effective May 15, 1995.)



26221

As a prerequisite to assignment under Section 26220, the board of supervisors shall require the collection agency to furnish a bond in the sum of not less than ten thousand dollars ($10,000) payable to the county and executed by a corporate surety licensed to do business in this State for the faithful performance of the terms and conditions of the assignment. The board may order the county auditor to make periodic audits of the accounts and books of the collection agency and when so ordered the auditor shall report his findings to the board.

(Added by Stats. 1953, Ch. 865.)



26222

The assignee, through an attorney duly licensed to practice in this State, may invoke legal process in the collection of obligations assigned.

(Added by Stats. 1953, Ch. 865.)



26223

Any of the revenues received by a county under a sales and use tax adopted by the board of supervisors in accordance with the provisions of Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code attributable to either the sale of tangible personal property at retail within the unincorporated area of such county or the storage, use or other consumption of tangible personal property in such unincorporated area, if such property is purchased for the storage, use or other consumption in such unincorporated area, may be used on order of the board of supervisors for the current operating costs of, or any capital outlay project required by, any district which is located entirely or in part within the unincorporated area of such county.

For the purposes of this section, “district” does not include a school district.

(Added by Stats. 1961, Ch. 525.)



26224

The board of supervisors of any county may contract with any community council or council on social planning functioning within the county, which council has as a primary purpose the promotion of the public health, safety, and welfare, and which is financed in whole or in part by charitable contributions, to receive from such council the services of advice, counsel, consultation, plans, proposals, and recommendations concerning the development and conduct of effective programs to meet the social needs of the population of the county, including, but not limited to, recreational needs, and the needs of physically, mentally, and financially handicapped persons and aged persons.

(Added by Stats. 1965, Ch. 96.)



26225

The board of supervisors of one or more counties may authorize studies of the feasibility of a high-speed transit system, to operate in one or more counties.

(Added by Stats. 1970, Ch. 328.)



26226

The board of supervisors of one or more counties may loan up to fifty thousand dollars ($50,000) to a transit district located wholly or partially within such county or counties for transit planning and development during the year following voter approval of the district’s organization.

(Added by Stats. 1971, Ch. 387.)



26227

The board of supervisors of any county may appropriate and expend money from the general fund of the county to establish county programs or to fund other programs deemed by the board of supervisors to be necessary to meet the social needs of the population of the county, including but not limited to, the areas of health, law enforcement, public safety, rehabilitation, welfare, education, and legal services, and the needs of physically, mentally and financially handicapped persons and aged persons.

The board of supervisors may contract with other public agencies or private agencies or individuals to operate those programs which the board of supervisors determines will serve public purposes. In the furtherance of those programs, the board of supervisors may make available to a public agency, nonprofit corporation, or nonprofit association any real property of the county which is not and, during the time of possession, will not be needed for county purposes, to be used to carry out the programs, upon terms and conditions determined by the board of supervisors to be in the best interests of the county and the general public, and the board of supervisors may finance or assist in the financing of the acquisition or improvement of real property and furnishings to be owned or operated by any public agency, nonprofit corporation, or nonprofit association to carry out the programs, through a lease, installment sale, or other transaction, in either case without complying with any other provisions of this code relating to acquiring, improving, leasing, or granting the use of or otherwise disposing of county property.

A program may consist of a community support program including a charitable fund drive conducted in cooperation with one or more nonprofit charitable organizations if the board of supervisors deems a program will assist in meeting the social needs of the population of the county. If the board establishes a program, the officers and employees of the county shall have the authority to carry out the program, using county funds and property if authorized by the board. During working hours, a program may include direct solicitation by county officers and employees and the assignment of officers and employees to attend or assist in the administration of program activities if authorized by the board.

(Amended by Stats. 1991, Ch. 452, Sec. 1. Effective September 27, 1991.)



26229

Nothing in any other provision of law shall prohibit the board of supervisors of a county having a population in excess of 6,000,000 persons from establishing by ordinance a department or agency into which any or all of the duties of the county departments or offices regarding protective services to juveniles may be placed.

The Health and Welfare Agency shall seek any necessary waivers from the federal government on behalf of a county electing to establish a department or agency pursuant to this section. The county department or agency permitted to be established pursuant to this section shall not be established unless and until all necessary waivers from the federal government have been obtained.

Except insofar as the cost of seeking necessary federal waivers is concerned, this section shall not require any additional expenditure of state funds.

(Added by Stats. 1984, Ch. 434, Sec. 1. Effective July 12, 1984.)



26230

As a means of implementing a county underground utility ordinance adopted to remove existing overhead utility lines and to require property owners served by the lines, to prepare their properties to accept underground utility lines, counties may provide by ordinance that if any property owner, after due notice, refuses to comply within a reasonable time to effect the removal or preparation in accordance with the applicable rules of the utility involved the county may cause the work to be done and assess the costs of the work against the property and that the assessment shall become a lien against the property. The assessment may be collected at the same time and in the same manner as ordinary county ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for these taxes. All laws applicable to the levy, collection, and enforcement of county ad valorem taxes shall be applicable to the assessment.

(Added by Stats. 1986, Ch. 517, Sec. 1.)






CHAPTER 13.6 - San Joaquin County Regional Justice Facility Financing Act

ARTICLE 1 - General Provisions, Findings, and Definitions

26290

This chapter shall be known and may be cited as the San Joaquin County Regional Justice Facility Financing Act.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26290.1

The Legislature hereby finds and declares that the existing state of overcrowding in the jails, sheriff, and court facilities in San Joaquin County is so great as to significantly impede the administration of justice and create a situation wherein persons who are a danger to society are required to be released into that society for lack of adequate facilities to house them. The Legislature further finds and declares that it is in the public interest to create the San Joaquin County Regional Justice Facility Financing Agency so that regional justice facility and prevention program needs may be addressed in an expeditious and appropriate fashion. The Legislature further finds and declares that it is in the public interest to allow the voters to approve a general tax for the general governmental purposes of the San Joaquin County Regional Justice Facility Financing Agency.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26290.2

“Bonds” means indebtedness and securities of any kind or class, including bonds, notes, bond anticipation notes, and commercial paper.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26290.3

“Agency” means the San Joaquin County Regional Justice Facility Financing Agency.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26290.4

“County” means the County of San Joaquin.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26290.5

“Board of supervisors” means the Board of Supervisors of the County of San Joaquin.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26290.6

“Master plan” means the plan for construction and acquisition of adult detention facilities, sheriff facilities, functionally related court facilities, and structures necessary or convenient thereto. The plan shall be developed and approved, and may be amended from time to time, by the board of supervisors. The master plan may include, but is not limited to, the following:

(a) The number of adult detention facilities, sheriff facilities, functionally related court facilities, to be constructed, furnished, or acquired.

(b) The geographic location at which the facilities referenced in subdivision (a) shall be sited.

(c) The time schedule according to which the facilities referenced in subdivision (a) shall be constructed, furnished, or acquired.

(d) Construction standards which shall apply to facilities constructed, furnished, or acquired pursuant to this chapter.

(e) Design standards which shall apply to facilities constructed, furnished, or acquired pursuant to this chapter.

(f) Those other requirements as the board of supervisors, in carrying out its responsibility for the provision of regional detention services, deems necessary and appropriate.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26290.7

“Prevention program” means a program, administered by the county, designed to decrease the number of inmates incarcerated in county adult detention facilities by providing alternatives to incarceration, or by providing counseling, diversion, or intervention programs, or by providing both. Alternatives to incarceration, include, but are not limited to, alternative work programs, work furlough programs, half-way houses, and own recognizance services. Counseling, diversion, or intervention programs, include, but are not limited to, drug and alcohol counseling, parole counseling, and pretrial screening.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26290.8

“Functionally related court facility” means a court facility that is used solely for criminal prosecutions and handling inmates.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)






ARTICLE 2 - Creation of the Agency, Powers and Duties, Membership

26291

There is hereby created the San Joaquin County Regional Justice Facility Financing Agency in the county.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26291.1

(a) The board of directors of the agency shall be comprised of five members, as follows:

(1) Two members of the board of supervisors who shall be appointed by, and serve at the pleasure of, the board of supervisors.

(2) Two public members who shall be appointed by, and serve at the pleasure of, the board of supervisors.

(3) The Sheriff of San Joaquin County.

(b) The senior member of the two appointed members of the board of supervisors shall serve as the chairperson of the board of directors of the agency through December 31, 1990. Thereafter, the chairperson of the board of directors of the agency shall be elected by vote of a majority of the members of the board of directors of the agency and shall serve for a period of one calendar year.

(c) The board of directors shall adopt those rules and procedures as it deems necessary to conduct its business.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26291.2

The agency may adopt a seal and alter it at its pleasure.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26291.3

The agency may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

All claims for money or damages against the agency are governed by Division 3.6 (commencing with Section 810) of Title 1, except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26291.4

The agency may compensate the members of its board of directors for all reasonable and necessary expenses incurred in the course of performing their duties.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26291.5

All reasonably necessary staff shall be provided by the county or hired by the agency. The county shall be reimbursed by the agency for the costs of any staff services provided to the agency by the county in accordance with an agreement entered into between the agency and county.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26291.6

The agency may enter into contracts. The agency may employ attorneys and consultants as necessary or convenient to carrying out its purposes and powers.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26291.7

The agency shall have the power to do all of the following:

(a) Administer this chapter.

(b) Finance the construction, acquisition, and furnishing of adult detention facilities, sheriff facilities, functionally related court facilities, and structures necessary or convenient thereto, in compliance with a master plan.

(c) Exercise the power of eminent domain for acquisition, and finance the acquisition of, the lands, easements, and rights-of-way necessary for the general governmental purposes of the agency set forth in this section.

(d) Hold title as necessary to land or facilities and convey title to such land or facilities to the county.

(e) Retire all or a portion of any capital debt previously incurred for any adult detention facilities, sheriff facilities, or functionally related court facilities which exists on the date the election is held for voter approval of the retail transactions and use tax ordinance authorized by this chapter.

(f) Finance all or part of the cost of any prevention program.

(g) Reimburse costs incurred by the county in implementing the master plan, reimburse costs incurred by the county in the operation of any facility constructed or acquired pursuant to this chapter, or reimburse costs incurred by prevention programs provided the board of supervisors certifies to the agency that progress toward completion of adult detention facilities, sheriff facilities, and functionally related court facilities has progressed substantially in accordance with the master plan.

(h) Construct, furnish, and acquire adult detention facilities, sheriff facilities, functionally related court facilities, and structures necessary or convenient thereto, in accordance with the master plan.

(Amended by Stats. 1989, Ch. 768, Sec. 1.)



26291.8

The agency may do all things necessary or convenient to carry out the purposes of this chapter.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26291.9

The initial meeting of the agency shall be held in the county when called by the board of supervisors. At that meeting, or at any subsequent meeting of the agency called by the board of supervisors for the purposes of approving the transactions and use tax ordinance and ballot proposition, the agency may approve a transactions and use tax ordinance and may call an election in accordance with Article 3 (commencing with Section 26292) which election, notwithstanding any other provision of law, may be held within 60 days of the calling of the election. The board of supervisors or the agency may file written arguments, including rebuttal arguments, in favor of the ballot proposition. No arguments shall exceed 500 words in length.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)






ARTICLE 3 - Transactions and Use Tax

26292

The Legislature, by the enactment of this article, intends the additional funds provided by this article to supplement existing local revenues being used for the development of regional justice facilities. Government agencies are encouraged to maintain their existing commitment of local funds for regional justice facility purposes.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26292.1

A retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of the county may be adopted by the agency in accordance with Section 26292.5 and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if the ordinance is adopted by a two-thirds vote of the board of directors of the agency and if two-thirds of the electors voting on the measure vote to approve its imposition at a special election called for that purpose by the agency. The tax ordinance shall take effect at the close of the polls on the day of the election at which the proposition is adopted. The initial collection of the transactions and use tax shall take place in accordance with Section 26292.4.

(Amended by Stats. 2007, Ch. 343, Sec. 9.1. Effective January 1, 2008.)



26292.2

The ordinance shall state the tax rate and may state a term during which the tax will be imposed. The purposes for which the tax may be imposed are the general governmental purposes of the agency as set forth in Section 26291.7.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26292.3

(a) The county shall conduct an election called by the agency. The election shall be held within the incorporated and unincorporated areas of the county.

(b) The election shall be called and conducted in the same manner as provided by law for the conduct of elections by a county.

(c) The cost incurred by the county in conducting the election shall be reimbursed by the agency from proceeds of the transactions and use tax.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26292.4

(a) Any transactions and use tax ordinance adopted pursuant to this article shall become operative on the first day of the first calendar quarter commencing more than 110 days after adoption of the ordinance.

(b) Prior to the operative date of the ordinance, the agency shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Amended by Stats. 1989, Ch. 768, Sec. 2.)



26292.5

The agency, subject to the approval of the voters, may impose a tax rate of one-half of 1 percent under this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code. Neither this chapter nor the ordinance shall affect any tax otherwise authorized.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26292.6

The combined rate of tax imposed in San Joaquin County by any entity pursuant to Part 1.5 (commencing with Section 7200) or Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, this chapter, and any other provision of law authorizing the imposition of local sales or transactions and use taxes shall not exceed 2.25 percent. Neither this chapter nor any ordinance or resolution approved pursuant to this chapter shall affect any tax otherwise authorized.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26292.7

(a) The agency, as part of the ballot proposition to approve the imposition of a retail transactions and use tax, may seek authorization to issue bonds payable from the proceeds of the tax and establish the appropriation limit of the agency for purposes of Article XIII B of the California Constitution.

(b) The maximum bonded indebtedness which may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the transactions and use tax for a period of not more than the number of years for which the transactions and use tax authorized by this article is to be imposed.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26292.8

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued by the agency at any time, and from time to time, payable from the proceeds of the tax. The bonds shall be referred to as “limited tax bonds.” The bonds may be secured by a pledge of revenues from the proceeds of the tax.

(b) The pledge of the transactions and use tax revenues for the limited tax bonds authorized under this article shall have priority over the use of any of the revenues for other purposes except to the extent that the priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(c) The proceeds of the bonds may be used for the following purposes:

(1) To finance the activities set forth in paragraphs (2), (3), (5), and (8) of subdivision (a) of Section 26291.7.

(2) To pay the costs incurred for the issuance of the bonds.

(3) To fund a reserve fund for the bonds.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26292.9

The agency may provide for the bonds to bear a variable or fixed interest rate, for the manner and intervals in which the rate shall vary, and for the dates on which the interest shall be payable.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26293

Limited tax bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by vote of the board of directors of the agency.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26293.1

Any bonds issued pursuant to this article are a legal investment for all trust funds; for the funds of insurance companies, commerical savings banks, and trust companies; and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, those funds may be invested in the bonds issued pursuant to this article, and whenever bonds of cities, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued pursuant to this article may be so used. The provisions of this article are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26293.2

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this article or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. Otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26293.3

The agency has no power to impose any tax other than the transactions and use tax imposed upon approval of the voters in accordance with this chapter.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)



26293.4

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1988, Ch. 1634, Sec. 1.)









CHAPTER 13.7 - Orange County Regional Justice Facilities Act

ARTICLE 1 - General Provisions, Findings, and Definitions

26295

This chapter shall be known and may be cited as the Orange County Regional Justice Facilities Act.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26295.2

The Legislature hereby finds and declares that the existing state of overcrowding in jails and court facilities in Orange County is so great as to significantly impede the administration of justice and create a situation wherein persons who are a danger to society are required to be released into that society for lack of adequate facilities to house them. The Legislature further finds and declares that it is in the public interest to create the Orange County Regional Justice Facilities Commission so that regional justice facility needs may be addressed in an expeditious and appropriate fashion on a countywide basis. The Legislature further finds and declares that it is in the public interest to allow the voters to approve a general tax for the general governmental purposes of the Orange County Regional Justice Facilities Commission.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26295.4

As used in this chapter, “commission” means the Orange County Regional Justice Facilities Commission created pursuant to Article 2 (commencing with Section 26296).

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26295.6

As used in this chapter, “bonds” means indebtedness and securities of any kind or class, including bonds, notes, bond anticipation notes, and commercial paper.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26295.8

As used in this chapter, “county” means the County of Orange.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26295.10

As used in this chapter, “board of supervisors” means the Board of Supervisors of the County of Orange.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26295.12

As used in this chapter, “master plan” means the plan for construction, furnishing, acquisition, maintenance, and operation of adult and juvenile detention facilities and courthouse facilities, and structures necessary or convenient to those facilities. The master plan shall be developed and approved, and may be amended from time to time, by the commission. Subject to the limitations on the commission’s powers, as set forth in subdivision (c) of Section 26296.14, the master plan may include, but is not limited to, all of the following:

(a) The adult detention facilities to be constructed, furnished, acquired, maintained or operated throughout the county.

(b) The juvenile detention facilities to be constructed, furnished, acquired, maintained, or operated throughout the county.

(c) The courthouse facilities to be constructed, furnished, acquired, maintained, or operated throughout the county.

(d) The time schedule according to which the facilities referenced in subdivisions (a), (b), and (c) shall be constructed, furnished, or acquired.

(e) Projections of revenues, including revenues expected to be derived from the tax provided for in this chapter, together with other federal, state, and local funds, and funds from the sale of bonds under this chapter, and expenditures for capital, maintenance, and operations purposes for adult and juvenile detention facilities and courthouse facilities purposes.

(f) Those other requirements as the commission, in carrying out its responsibility for the provision of detention and court facilities and services, deems necessary and appropriate.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26295.14

As used in this chapter, “outstanding,” when used as of any particular time with reference to bonds issued by the commission, means all bonds theretofore and thereupon being authenticated and delivered by an authenticating agent duly appointed by the commission or its authorized designee except:

(a) Bonds theretofore canceled by an authenticating agent or surrendered to such authenticating agent for cancellation.

(b) Bonds that are owned or held by or for the account of the commission or any other obligor on the bonds, or any person directly or indirectly controlling or controlled by, or under direct or indirect common control with, the commission or any other obligor on the bonds.

(c) Bonds for the transfer or exchange of or in lieu of or in substitution for which other bonds shall have been authenticated and delivered.

(d) Refunding bonds issued pursuant to Section 26298.42, except to the extent that the principal amount of the refunding bonds exceeds the principal amount of the bonds to be refunded with the proceeds of such refunding bonds.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)






ARTICLE 2 - Creation of the Commission, Powers and Duties, Membership

26296

There is hereby created the Orange County Regional Justice Facilities Commission in the county.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.2

(a) The commission shall be comprised of five members, as follows:

(1) Two members of the board of supervisors who shall be appointed by, and serve at the pleasure of, the board of supervisors.

(2) One member of the city council of a city in the county, who shall be appointed by, and serve at the pleasure of, the county city selection committee created pursuant to Article 11 (commencing with Section 50270) of Chapter 1 of Part 1 of Division 1 of Title 5.

(3) One member of the city council of a city in the county, other than the city specified in paragraph (2), who shall be appointed by, and serve at the pleasure of, the county city selection committee specified in paragraph (2).

(4) One citizen, who shall be appointed by a majority vote of the other four members of the commission.

(b) Each member of the board of directors may appoint an alternate member to the commission, to represent, including, without limitation, to appear for and vote on behalf of, that member.

(c) (1) Except as provided in paragraph (2), all members of the commission shall be appointed for terms of four years and until their successors are appointed and qualified.

(2) For the initial members of the commission, two shall serve for terms of two years, two shall serve for terms of three years, and one shall serve for a term of four years. The respective terms of each of the initial members shall be determined by the members of the commission by lot. Thereafter, persons appointed as members of the commission shall be appointed for terms of four years.

(3) The term of any member serving on the commission as a result of holding another public office shall terminate when that member ceases holding the other public office and a new member has been properly seated. The new member of the commission shall hold office for the remainder of the term of the member who was replaced by the new member.

(4) Vacancies occurring shall be filled by the appointing authority for the unexpired term.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.4

The commission at its first meeting, and thereafter annually at the first meeting held on a date as the commission may determine, shall elect a chairperson from its members, who shall preside at all meetings, and a vice chairperson, who shall preside in the chairperson’s absence. In the event of the absence or inability to act of both the chairperson and vice chairperson, the members present, by an order entered in the minutes, shall select one of their members to act as chairperson pro tempore who, while so acting, shall have all of the authority of the chairperson.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.6

The commission shall establish rules for its proceedings consistent with the law of the State of California.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.8

A majority of the members of the commission shall constitute a quorum for the transaction of business, and all official acts of the commission shall require the affirmative vote of a majority of its members constituting a quorum.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.10

The acts of the commission shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.12

All meetings of the commission shall be conducted in the manner prescribed by the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.14

(a) The commission shall do all of the following:

(1) Adopt an annual budget.

(2) Cause a postaudit of the financial transactions and records of the commission to be made at least annually by a certified public accountant.

(b) The commission may do all of the following:

(1) Adopt an administrative code, by ordinance, which shall prescribe the powers and duties of commission officers, the method of appointment of commission employees, and methods, procedures, and systems of operation and management of the commission.

(2) Do any and all things necessary to carry out the purposes of this chapter.

(c) Notwithstanding subdivision (a) or (b), the commission shall have no power to determine the geographic locations at which any of the detention or court facilities specified in this chapter shall be sited or the design or construction standards which shall apply to those detention or court facilities.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.16

Notice of time and place of the public hearing for the adoption of the annual budget shall be published one time in a newspaper of general circulation not later than the 15th day prior to the date of the hearing. The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.18

The commission shall appoint an executive director who shall act for the commission under its direction. The commission may appoint other officers as it deems necessary to carry out its duties and functions.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.20

Members of the commission may be compensated at a rate not exceeding one hundred dollars ($100) for any day attending to the business of the commission, but not to exceed four hundred dollars ($400) in any month, and may be reimbursed for necessary travel and other expenses incurred in the performance of their duties, as authorized by the commission.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.22

(a) Except as otherwise provided in subdivisions (b) and (c), the commission shall enter into a contract with the Board of Administration of the Public Employees’ Retirement System, and the board shall enter into that contract, to include all of the employees of the commission in that retirement system, and the employees shall be entitled to substantially similar health benefits as are state employees pursuant to Part 5 (commencing with Section 22750) of Division 5 of Title 2.

(b) For purposes of providing retirement benefits, the commission may contract with the retirement system of which the employees of the county are members, in lieu of contracting with the board.

(c) Notwithstanding subdivision (a) or (b), to the extent that the commission contracts with the county or other agencies to utilize employees of the county or other agencies as employees of the commission, the commission need not establish any retirement benefits program for those employees.

(Amended by Stats. 2004, Ch. 69, Sec. 26. Effective June 24, 2004.)



26296.24

The commission has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.26

The commission may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.28

All claims for money or damages against the commission are governed by Division 3.6 (commencing with Section 810) of Title 1, except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.30

The commission may make contracts and enter into stipulations of any nature whatsoever, including, but not limited to, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this chapter. The commission may contract with any department or agency of the United States of America, with any public agency, or with any person upon terms and conditions as the commission finds is in its best interest including, but not limited to, contracts for alcohol detoxification diversion programs. The commission may employ attorneys and consultants necessary and convenient to carrying out its purposes and powers.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.34

The purchase of all supplies, equipment, and materials, and the construction of all facilities and works, when the expenditure required exceeds twenty-five thousand dollars ($25,000), shall be by contract let to the lowest responsible bidder. Notice requesting bids shall be published at least once in a newspaper of general circulation. The publication shall be made at least 10 days before the date for the receipt of the bids. The commission, at its discretion, may reject any and all bids and readvertise.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.36

If, after rejecting bids received under Section 26296.34 the commission determines and declares, by a two-thirds vote of all of its members, that the supplies, equipment, or materials may be purchased at a lower price in the open market, the commission may proceed to purchase those supplies, equipment, or materials in the open market without further observance of the provisions of this article regarding contracts, bids, advertisement, or notice.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26296.38

Notwithstanding Section 26296.34, the commission may direct the purchase of any supply, equipment, or material without observance of any provision in this article regarding contracts, bids, advertisement, or notice upon a finding by two-thirds of all members of the commission that there is only a single source of procurement therefor and that the purchase is for the sole purpose of duplicating or replacing supply, equipment, or material already in use.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)






ARTICLE 3 - Detention and Courthouse Facilities

26297

For purposes of allocating revenues pursuant to Section 26298.18, the commission shall coordinate the construction, furnishing, acquisition, maintenance, and operation of all adult and juvenile detention facilities and courthouse facilities within the county pursuant to the master plan.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26297.1

(a) The master plan shall be developed and approved by the commission. The master plan may be approved before or after the adoption of the retail transactions and use tax ordinance specified in Article 4 (commencing with Section 26298).

(b) Incident to the development of the master plan, the commission shall solicit proposals for adult and juvenile detention facilities and courthouse facilities purposes from the county and the cities in the county. The commission shall adopt a procedure for evaluating these proposals in consultation with the county and the cities in the county. However, nothing in this subdivision shall require the commission to include any of these proposals into the master plan.

(c) The master plan may be amended from time to time by the commission, in its sole discretion.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)






ARTICLE 4 - Transactions and Use Taxes in the County of Orange

26298

The Legislature, by the enactment of this article, intends the additional funds provided by this article to supplement existing local revenues being used for the development of adult and juvenile detention facilities and courthouse facilities within the county. The county and the cities therein are further encouraged to maintain their existing commitment of local funds for adult and juvenile detention facilities and courthouse facilities purposes.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.2

(a) A retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of the county may be adopted by the commission in accordance with Section 26298.8 and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if the ordinance is adopted by a two-thirds vote of the commission and if two-thirds of the electors voting on the measure vote to approve its imposition at an election. This election may be a special election called for that purpose by the commission or, if the commission so determines, shall be consolidated with a regular election.

(b) In addition to the authorization of subdivision (a), a retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of the county may be adopted by the commission in accordance with the requirements of subdivision (a), except that, at the option of the commission, the ordinance may be required to be approved by two-thirds of the electors voting on the measure.

(Amended by Stats. 2007, Ch. 343, Sec. 9.2. Effective January 1, 2008.)



26298.4

The ordinance shall state the nature of the tax to be imposed, the tax rate, the purposes for which the revenue derived from the tax will be used, and the term during which the tax shall be imposed. The proposition shall include an appropriations limit for the agency pursuant to Section 4 of Article XIII B of the California Constitution.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.6

(a) The county shall conduct the election, as called by the commission, regarding the imposition of a retail transactions and use tax ordinance. The commission shall reimburse the county for its cost in conducting that portion of the regular election directly related to the commission measure or in conducting the special election, as applicable.

(b) Any special election shall be called and conducted in the same manner as provided by law for the conduct of special elections by a county.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.8

The commission, subject to the approval of the voters, may impose a tax rate of one-half of 1 percent under this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code. Neither this chapter nor the ordinance shall affect any tax otherwise authorized.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.10

(a) The actual wording of the proposition on any short form of ballot card, label, or other device, regardless of the system of voting used, shall read as follows:

“ADULT AND JUVENILE DETENTION
FACILITIES AND COURTHOUSE
FACILITIES—ORANGE COUNTY REGIONAL
JUSTICE FACILITIES COMMISSION

To construct, furnish, acquire, maintain, and operate adult and juvenile detention facilities and courthouse facilities in the county, this proposition authorizes the Orange County Regional Justice Facilities Commission to adopt a one-half of 1 percent sales tax solely for adult and juvenile detention facilities and courthouse facilities purposes.” In approving this proposition the voters are also approving an appropriations limit for the Orange County Regional Justice Facilities Commission.

YES

NO

(b) The sample ballot to be mailed to the voters, under Section 13303 of the Elections Code, shall be the full proposition as set forth in the ordinance calling for the measure to be voted upon at an election.

(Amended by Stats. 1994, Ch. 923, Sec. 57. Effective January 1, 1995.)



26298.12

(a) The commission may, as part of the same ballot proposition to approve the imposition of a retail transactions and use tax, seek authorization to issue bonds payable solely from the proceeds of the retail transactions and use tax.

(b) The actual wording of the proposition on any short form of ballot card, label, or other device, regardless of the system of voting used, shall read as follows:

“ADULT AND JUVENILE DETENTION
FACILITIES AND COURTHOUSE
FACILITIES—ORANGE COUNTY REGIONAL
JUSTICE FACILITIES COMMISSION

To construct, furnish, acquire, maintain, and operate adult and juvenile detention facilities and courthouse facilities in the county, this proposition authorizes the Orange County Regional Justice Facilities Commission to adopt a one-half of 1 percent sales tax solely for adult and juvenile detention facilities and courthouse facilities purposes and/or to issue bonds payable from the proceeds of that sales tax.” In approving this proposition the voters are also approving an appropriations limit for the Orange County Regional Justice Facilities Commission.

YES

NO

(c) The sample ballot to be mailed to the voters, under Section 13303 of the Elections Code, shall be the full proposition as set forth in the ordinance calling for the measure to be voted upon at an election.

(Amended by Stats. 1994, Ch. 923, Sec. 58. Effective January 1, 1995.)



26298.16

(a) Any transactions and use tax ordinance adopted pursuant to this article shall become operative as provided in Section 7265 of the Revenue and Taxation Code.

(b) Prior to the operative date of the ordinance, the commission shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.17

The combined rate of any transactions and use tax imposed pursuant to this chapter and all other transactions and use taxes imposed pursuant to the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251) of the Revenue and Taxation Code) or any other provision of law shall not exceed 1 percent. No tax shall be considered in accordance with this part if, upon its adoption, the combined rate will exceed 1 percent.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.18

The revenues from the taxes imposed pursuant to this article may be allocated by the commission for the following purposes:

(a) To administer this chapter.

(b) To pay the costs of the financing, construction, acquisition, furnishing, maintenance, and operation of adult and juvenile detention facilities, courthouse facilities, and structures necessary or convenient thereto, in compliance with the master plan and pursuant to allocation or funding agreements described in Section 26298.20.

(c) To pay the costs of the financing and acquisition of necessary lands, easements, and rights-of-way at sites designated or approved by the commission, including any costs incurred by the commission in acquiring the lands, easements, and rights-of-way.

(d) To hold title as necessary to land or facilities.

(e) To retire all or a portion of any capital debt previously incurred for any adult or juvenile detention facilities or courthouse facilities which exists on the date the election is held for voter approval of the retail transactions and use tax ordinance authorized by this chapter.

(f) To pay all debt service and any other related costs and expenses of any bonds issued under this chapter.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.20

(a) The commission shall establish a procedure for reviewing and evaluating requests by the county and the cities in the county for revenues of the commission to be used for the adult and juvenile detention facilities and courthouse facilities purposes specified in Section 26298.18, and shall review and evaluate, from time to time, those requests. After approving such a request of the county or any city in the county, the commission may allocate to the county or city any lawfully available moneys of the commission, including, but not limited to, the revenues from the taxes imposed pursuant to this article and the proceeds of any limited tax bonds authorized by the voters pursuant to Section 26298.12, in amounts as the commission shall determine, to fund, in whole or in part, those detention or courthouse facilities purposes.

(b) In connection with any allocation of moneys to the county or any city in the county pursuant to subdivision (a), the commission shall enter into an allocation or funding agreement with the county or city pursuant to which the commission shall commit the moneys allocated under subdivision (a) to the county or city. The moneys shall be used solely for the purposes approved by the commission under subdivision (a). Each allocation or funding agreement shall contain terms and conditions as the commission shall determine and may provide, without limitation, the purpose or purposes for which the allocation may be used, that the amount to be allocated may be advanced by the commission in a lump sum or in a series of payments at a date or dates determined by the commission, which may be in one or more fiscal years of the commission, that the allocation will be in the form of a conditional or unconditional grant or contribution or as a loan or other advance against an obligation of the county or city to repay the same, and the terms and conditions relating the obligation to repay the same, including the interest rate to be paid and the date or dates that payments are to be made to the commission on account of that obligation.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.22

(a) No modification, amendment, or rescission of any allocation or funding agreement between the commission and the county shall become effective unless the board of supervisors, by resolution, first approves the modification, amendment, or rescission.

(b) No modification, amendment, or rescission of any allocation or funding agreement between the commission and any city within the county shall become effective unless the city council of the city, by resolution, first approves the modification, amendment, or rescission.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.24

When adopting its annual budget pursuant to Section 26296.14, the commission shall provide that the lawfully available moneys of the commission shall be used first for the payment of debt service on all outstanding limited tax bonds of the commission (unless otherwise provided in the resolution providing for the issuance of such bonds) and (unless otherwise provided in an allocation or funding agreement) for the payment of all allocations required to be made pursuant to allocation or funding agreements between the commission and the county or any city in the county prior to the payment of operating costs and expenses and any other lawful costs and expenses of the commission.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.28

If a retail transactions and use tax is adopted pursuant to this article, the commission shall prepare and submit a report to the board of supervisors and to the city council of each city in the county on or before January 1 of the year following the end of the first full fiscal year after that date that the taxes are imposed pursuant to this article and annually thereafter. The report shall evaluate, and report the progress made in, the implementation of the master plan in the preceding fiscal year.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.30

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued by the commission at any time, and from time to time, payable solely from the proceeds of the tax. The bonds shall be referred to as “limited tax bonds.”

(b) Limited tax bonds may not be issued unless the estimated proceeds of the retail transactions and use tax for a period of 30 years after issuance of the bonds shall at least equal the aggregate principal and interest payable with respect to all limited tax bonds then outstanding plus the limited tax bonds proposed to be issued. For purposes of determining the principal amount of limited tax bonds outstanding, limited tax bonds shall be assumed to be paid at par either at their respective maturities or pursuant to mandatory sinking fund installments with respect thereto. For purposes of determining the aggregate interest payable with respect to any issue of limited tax bonds, bonds that bear interest at variable interest rates shall be assumed to bear interest for the terms thereof equal to the interest rate in effect on the date the bonds are issued or, in the case of limited tax bonds already outstanding, equal to the interest rate in effect on the date that the determination is made. For purposes of determining the estimated proceeds of the retail transactions and use tax for a period of 30 years, a finding made by the commission, incidental to any prospective issuance of bonds, regarding the amount of the estimated proceeds shall be binding and conclusive for all purposes.

(c) The pledge of retail transactions and use taxes to the limited tax bonds authorized under this article shall have priority over the use of any of the funds for “pay-as-you-go” financing except to the extent that priority is expressly restricted in the resolution providing for the issuance of the bonds.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.32

(a) Limited tax bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by the commission by a two-thirds vote of all members of the commission. Each resolution shall provide for the issuance of bonds in amounts as the necessity therefor may appear, until the full amount of the bonds authorized shall have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(b) A resolution providing for the issuance of bonds shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to or connected with the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing the purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds, proposed to be issued, shall run before maturity, which shall not exceed 31 years from the date thereof or the date of each series thereof.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum interest rate specified from time to time in Section 53531 of the Government Code, without regard to any other limitation.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) A pledge of retail transactions and use taxes to the limited tax bonds, either before or after giving effect to the payment of maintenance and operations expenses as defined by the commission in the resolution, and a statement that the bonds shall have priority over the use of any of the funds for “pay-as-you-go” financing except to the extent that the priority is expressly restricted in the resolution. However, the resolution shall not provide for the pledge of retail transactions and use taxes that have been allocated to the county or any city therein pursuant to Section 26298.20, except to the extent that the proceeds of any limited tax bonds are to be so allocated in lieu of those retail transactions and use taxes.

(8) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when the whole or any part of the principal shall become due and payable.

(c) The resolution may also contain any other matters authorized by this article or any other law.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.34

(a) The commission may provide for the bonds to bear interest at a variable or fixed interest rate, for the manner and intervals, in which the rate shall vary, and for the dates on which the interest shall be payable.

(b) In the resolution or resolutions providing for the issuance of the bonds, the commission may also provide for call and redemption of the bonds prior to maturity at times and prices and upon other terms as it may specify. However, no bond shall be subject to call or redemption prior to maturity unless it contains a recital to that effect or unless a statement to that effect is printed thereon.

(c) The principal of and interest on the bonds shall be payable in lawful money of the United States at the office of the treasurer of the county or at such other place or places as may be designated, or at either place or places at the option of the holders of the bonds.

(d) The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson or vice chairperson of the commission and the treasurer, or other officer of the commission performing the duties of a treasurer, of the commission, and the official seal of the commission shall be attached thereto. The interest coupons, if any, of the bonds shall be signed by the treasurer, or other officer performing the duties of a treasurer, of the commission. All of the signatures and seal may be printed, lithographed, or mechanically reproduced. However, the bonds shall be valid or become obligatory for any purpose until manually signed by an authenticating agent duly appointed by the commission or its authorized designee. If any officer whose signature appears on bonds or coupons ceases to be such an officer before the delivery of the bonds, the officer’s signature is as effective as if the officer had remained in office.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.36

The bonds may be sold as the commission determines by resolution. The commission may sell the bonds at a price below par, but the discount on any bonds so sold shall not exceed 5 percent of the par value thereof.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.38

Delivery of any bonds issued pursuant to this chapter may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.40

All accrued interest and premiums received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds and the remainder of the proceeds of the bonds shall be placed in the treasury of the commission and applied to secure the bonds or for the purposes for which the debt was incurred. However, when those purposes have been accomplished, any moneys remaining shall be either (a) transferred to the fund to be used for the payment of principal of and interest on the bonds or (b) placed in a fund to be used for the purchase of outstanding bonds of the commission from time to time in the open market at those prices and in that manner, either at public or private sale or otherwise, as the commission may determine. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.42

(a) The commission may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the commission upon the terms, at the times and in the manner which it determines.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the commission, be applied to the purchase or retirement at maturity or redemption of outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending that application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on the date as may be determined by the commission.

(c) Pending that use, the escrowed proceeds may be invested and reinvested by the commission or its trustee in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing at a time or times appropriate to ensure the prompt payment of principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investment thereof may be returned to the commission for use by it in any lawful manner.

(d) The provisions of this article for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.44

(a) The commission may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this article, but which have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time, but the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any moneys of the commission available therefor, including the revenues from the retail transactions and use taxes imposed pursuant to this article. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the commission in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of bonds which the commission has been authorized to issue, less the amount of any bonds of the authorized issued previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolution or resolution authorizing them may contain provisions, conditions, or limitations which a resolution of the commission authorizing the issuance of bonds may contain.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.46

Any bonds issued under provisions of this article shall be legal investment for all trust funds, for the funds of insurance companies, commercial and savings banks, and trust companies, and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or other districts within the state, those moneys or funds may be invested in the bonds issued under this article. Whenever bonds of cities, cities and counties, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the bonds issued under this article may be so used. This article shall be in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.48

Notwithstanding any other provision of law:

(a) The commission and its revenues are exempt from all taxes on, or measured by, income.

(b) Bonds issued by the commission are exempt from all property taxation, and the interest on the bonds is exempt from all taxes on income.

(c) All property owned by the commission is exempt from property taxes, assessments, and other public charges secured by liens.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.50

(a) Bonds issued under this chapter do not constitute a debt or liability of the state or of any other public agency, other than the commission, or a pledge of the faith and credit of the state or of any other public agency, other than the commission, but shall be payable solely from the funds provided therefor. All the bonds shall contain on the face thereof a statement to the following effect:

“Neither the faith and credit nor the taxing power of the State of California or any public agency, other than the Orange County Regional Justice Facilities Commission, is pledged to the payment of the principal of, or interest on, this bond.”

(b) The issuance of bonds under this chapter does not in any manner obligate the state or any other public agency thereof to levy, or to pledge any form of, taxation therefor or to make any appropriation for their payment.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.52

Neither the members of the board of directors of the commission, nor any person executing the bonds, are liable personally on the bonds, or are subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.54

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this article or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, and shall be commenced within six months from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance and the retail transactions and use tax provided for therein, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.56

The county and each city within the county are authorized to contribute to the commission such amounts as the county and each city, in their discretion, deem appropriate. These amounts may be used by the commission for any lawful purpose. The commission may commit to repay any portion or all of the amounts contributed, together with interest thereon at a rate not exceeding the interest rate specified from time to time in Section 53531 or the Government Code, from any lawful source, including, but not limited to, revenues derived from the retail transactions and use tax ordinance adopted pursuant to this chapter.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)



26298.58

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1989, Ch. 1335, Sec. 1.)









CHAPTER 13.8 - County Regional Justice Facilities Financing Act

ARTICLE 1 - General Provisions

26299.000

This chapter shall be known and may be cited as the County Regional Justice Facilities Financing Act.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.001

The Legislature hereby finds and declares that the existing state of overcrowding in jail facilities in counties is so great as to significantly impede the administration of justice and create a situation wherein persons who are a danger to society may be required to be released into that society for lack of adequate facilities to house them.

The Legislature further finds and declares that it is in the public interest to create county regional justice facilities financing agencies so that regional adult and juvenile detention facilities, countywide law enforcement facilities, court facilities, and prevention program needs may be addressed in an expeditious and appropriate fashion.

The Legislature further finds and declares that it is in the public interest to allow the voters in each county the opportunity to approve a general tax for the general governmental purposes of county regional justice facilities financing agencies.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.002

Unless the provision or context otherwise requires, the definitions contained in this article govern the construction of this chapter. The definition of a word applies to any of that word’s variants.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.003

“Agency” means a county regional justice facilities financing agency.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.004

“Board of directors” means the board of directors of a county regional justice facilities financing agency established pursuant to this chapter.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.005

“Board of supervisors” means the board of supervisors of a county.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.006

“Bonds” means indebtedness and securities of any kind or class, including bonds, notes, bond anticipation notes, and commercial paper.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.007

“County” means Humboldt, Los Angeles, Riverside, San Bernardino, Stanislaus, and Ventura Counties.

(Amended by Stats. 1991, Ch. 237, Sec. 1.)



26299.008

“Court facilities” means the municipal and superior courts of the county, as well as any other facilities used for adult or juvenile court matters, criminal prosecutions, handling inmates, or a combination thereof.

(Amended by Stats. 1998, Ch. 931, Sec. 196. Effective September 28, 1998.)



26299.009

“Master plan” means the plan for construction and acquisition of juvenile and adult detention facilities, countywide law enforcement facilities, court facilities, and other structures necessary or convenient thereto. The plan shall be developed and approved, and may be amended from time to time, by the board of supervisors. The master plan may include, but is not limited to, the following:

(a) The number of adult and juvenile detention facilities, countywide law enforcement facilities, court facilities, and other structures necessary or convenient thereto to be constructed, furnished, or acquired.

(b) The geographic areas in which the facilities referenced in subdivision (a) shall be sited.

(c) The time schedule according to which the facilities referenced in subdivision (a) shall be constructed, furnished, or acquired.

(d) Construction and design standards which shall apply to facilities constructed, furnished, or acquired pursuant to this chapter.

(e) Those other requirements as the board of supervisors, in carrying out its responsibility for the provision of regional detention services, deems necessary and appropriate.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.010

“Outstanding,” when used as of any particular time with reference to bonds issued by the agency, means all bonds theretofore and thereupon being authenticated and delivered by an authenticating agent duly appointed by the agency or its authorized designee except:

(a) Bonds theretofore canceled by an authenticating agent or surrendered to such authenticating agent for cancellation.

(b) Bonds that are owned or held by or for the account of the agency or any other obligor on the bonds, or any person directly or indirectly controlling or controlled by, or under direct or indirect common control with, the agency or any other obligor on the bonds.

(c) Bonds for the transfer or exchange of or in lieu of or in substitution for which other bonds shall have been authenticated and delivered.

(d) Refunding bonds issued pursuant to Section 26299.073, except to the extent that the principal amount of the refunding bonds exceeds the principal amount of the bonds to be refunded with the proceeds of those refunding bonds.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.011

“Prevention program” means a program designed to decrease the number of inmates incarcerated in county juvenile and adult detention facilities by providing alternatives to incarceration, or by providing counseling diversion, or intervertion programs, work furlough programs, halfway houses, and own recognizance services. Counseling, diversion, or intervention programs, include, but are not limited to, drug and alcohol counseling, probation counseling, pretrial screening, and community programs intended to reduce or prevent juvenile criminal activity.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.013

“Qualifying facilities” means any of the adult and juvenile detention facilities, countywide law enforcement facilities, court facilities, and other structures necessary or convenient thereto, which may be constructed, furnished, or acquired pursuant to this chapter.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.014

This chapter shall be liberally construed in order to effectuate its purposes. No inadvertent error, irregularity, informality, or the inadvertent neglect or omission of any officer, in any procedure taken under this division, other than fraud, shall void or invalidate that proceeding or any levy imposed to finance regional justice facilities needs or improvements.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)






ARTICLE 2 - Creation of the Agency, Powers and Duties, Membership

26299.020

(a) A county regional justice facilities financing agency may be established in any county, as defined in Section 26299.007, with membership and terms determined as provided in Section 26299.021, upon a finding of the board of supervisors that it is in the public interest to do so. Any such finding shall be adopted by resolution of the board of supervisors.

(b) A resolution adopted pursuant to subdivision (a), shall specify the number, membership, and terms of office of members of the board of directors of the agency as determined pursuant to Section 26299.021.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.021

The number, membership, and terms of office of the board of directors of a county regional justice facilities financing agency established pursuant to Section 26299.020, shall be determined by one of the following means:

(a) (1) The board of supervisors may establish the number, membership, and terms of office of the board of directors of the agency with the concurrence of the city councils representing both a majority of the cities in the county and a majority of the population in the incorporated area of the county.

(2) Notwithstanding the provisions of paragraph (1), the term of office of members of the board of directors shall be staggered, and shall not exceed four years.

(b) The board of supervisors may establish a board of directors of the agency comprised of five members, as follows:

(1) The county sheriff.

(2) Four other members, appointed by, and serving at the pleasure of, the board of supervisors, who shall have significant experience in detention, corrections, law enforcement, probation, or the judiciary. Not more than two of these four members may be members of the board of supervisors or other elected or appointed officers of the county.

(c) The board of supervisors may establish a board of directors of the agency comprised of seven members, as follows:

(1) The sheriff.

(2) The district attorney.

(3) Two members appointed by, and serving at the pleasure of, the city selection committee created pursuant to Article 1.1 (commencing with Section 50270) of Chapter 1 of Part 1 of Division 1 of Title 5, each of whom shall be either a member of the city council or the mayor of a city in the county. These two members may not represent the same city.

(4) Two members of the board of supervisors.

(5) One member appointed by, and serving at the pleasure of, the presiding judge of the superior court, who shall have significant experience in detention, corrections, law enforcement, probation, or the judiciary.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.022

The term of any member serving on the board of directors by virtue of holding another public office shall terminate when that member ceases holding the other public office and a new member has been properly seated. The new member of the agency shall hold office for the remainder of the term of the member who was replaced by the new member.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.023

Vacancies occurring on the board of directors shall be filled by the appointing authority for the unexpired term.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.024

The board of supervisors shall call the first meeting of the board of directors and shall designate one of the members of the board of directors to serve as the chairperson at that meeting. Thereafter, a chairperson and vice chairperson of the board of directors shall be elected annually by vote of a majority of the members of the board of directors of the agency and shall serve for a period of one calendar year. The chairperson shall preside at all meetings, and the vice chairperson shall preside in the absence of the chairperson.

In the event of the absence or inability to act of both the chairperson and vice chairperson, the members present, by an order entered in the minutes, shall select one of their members to act as chairperson pro tempore who, while so acting, shall have all of the authority of the chairperson.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.025

A majority of the members of the agency shall constitute a quorum for the transaction of business, and all official acts of the agency shall require the affirmative vote of a majority of its members constituting a quorum, unless a two-thirds vote is required by this chapter.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.026

The acts of the agency shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.027

The board of directors shall adopt those rules and procedures, consistent with the laws of the state, as it deems necessary to conduct its business.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.028

All meetings of the agency shall be conducted in the manner prescribed by the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.029

In carrying out its purposes and powers, the agency may:

(a) Adopt a seal and alter it at its pleasure.

(b) Sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

All claims for money or damages against the agency are governed by Division 3.6 (commencing with Section 810) of Title 1, except as provided therein or by other statutes or regulations expressly applicable thereto.

(c) Subject to the limitations provided for in Section 26299.035, compensate the members of its board of directors for all reasonable and necessary expenses incurred in the course of performing their duties.

(d) Appoint and employ an executive officer and clerical staff as may be necessary for the administration of the affairs of the agency. All other reasonably necessary staff may be hired by the agency or may be provided by the county. The county shall be reimbursed by the agency for the costs of any staff services provided to the agency by the county in accordance with an agreement entered into between the agency and the county.

(e) Enter into contracts. The agency may employ attorneys and consultants as necessary or convenient to carrying out its purpose and powers.

(f) Appoint policy committees as deemed necessary.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.030

The agency shall do all of the following:

(a) Adopt an annual budget.

(b) Adopt an administrative code, by ordinance, which prescribes the powers and duties of agency officers, the method of appointment of agency employees, and methods, procedures, and systems of operation and management of the agency.

(c) Cause a postaudit of the financial transactions of the agency to be made at least annually by a certified public accountant.

(d) Do any and all things necessary to carry out the purposes of this chapter.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.031

In carrying out the purposes of this chapter the agency shall have the power to do all of the following:

(a) Administer this chapter.

(b) Finance the construction, acquisition, and furnishing of adult and juvenile detention facilities, countywide law enforcement facilities, court facilities, and other structures necessary or convenient thereto, in compliance with a master plan developed and approved, as amended from time to time, by the board of supervisors for that purpose.

(c) Finance the acquisition of necessary lands, easements, and rights-of-way, including reimbursement to the county for any costs incurred by the county in acquiring such lands, easements, and rights-of-way, at sites designated or approved by the board of supervisors, for the general governmental purposes of the agency set forth in this section.

(d) Hold title as necessary or convenient to land or facilities constructed or acquired pursuant to this chapter, and convey title to such land or facilities to the county.

(e) Finance the operation and maintenance of any qualifying facilities constructed, acquired, or financed, in whole or in part, pursuant to this chapter or any adult and juvenile detention facilities, countywide law enforcement facilities, court facilities, and other structures necessary or convenient thereto which may become operational after the effective date of any transactions and use tax approved pursuant to this chapter.

(f) Reimburse costs incurred by the county in the operation of any qualifying facilities constructed or acquired pursuant to this chapter, provided the board of supervisors certifies to the agency that progress toward completion of qualifying facilities has advanced substantially in accordance with the master plan, and reimburse costs incurred by the county in implementing the master plan.

(g) Retire all or a portion of any capital debt previously incurred for any adult or juvenile detention facilities, countywide law enforcement facilities, court facilities, or other structures necessary or convenient thereto which exist on the date the election is held for voter approval of the retail transactions and use tax ordinance authorized by this chapter.

(h) Finance all or part of the cost of any prevention program, as defined in Section 26299.011.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.032

In carrying out the purposes of this chapter the agency may finance the construction, acquisition, and furnishing of other county or city criminal justice and law enforcement facilities, provided the board of supervisors certifies to the agency that all current master plan requirements have been met.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.033

Notwithstanding any other provision of this chapter to the contrary, the board of directors of an agency shall have no power to determine the geographic locations at which any of the qualifying facilities specified in this chapter shall be sited.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.034

Notice of the time and place for the public hearing for the adoption of the annual budget shall be published one time in a newspaper of general circulation not later than the 15th day prior to the date of the hearing. The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.035

Members of the board of directors of the agency may be compensated at a rate not exceeding one hundred dollars ($100) for any day attending to the business of the agency, but not to exceed four hundred dollars ($400) in any month, and may be reimbursed for reasonable and necessary travel and other expenses incurred in the performance of their duties, as authorized by the agency.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.036

(a) Except as otherwise provided in subdivisions (b) and (c), the agency shall enter into a contract with the Board of Administration of the Public Employees’ Retirement System, and the board shall enter into that contract, to include all of the employees of the agency in that retirement system, and the employees shall be entitled to substantially similar health benefits as are state employees pursuant to Part 5 (commencing with Section 22750) of Division 5 of Title 2.

(b) For purposes of providing retirement benefits, the agency may contract with the retirement system of which the employees of the county are members, in lieu of contracting with the board.

(c) Notwithstanding subdivision (a) or (b), to the extent that the agency contracts with the county or other agencies to utilize employees of the county or other agencies as employees of the agency, the agency need not establish any retirement benefits program for those employees.

(Amended by Stats. 2004, Ch. 69, Sec. 27. Effective June 24, 2004.)



26299.037

At the initial meeting of the agency, or at any subsequent meeting, the agency may approve a transactions and use tax ordinance and ballot proposition, and may call an election in accordance with Article 3 (commencing with Section 26299.040).

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)






ARTICLE 3 - Transactions and Use Tax

26299.040

The Legislature, by the enactment of this chapter, intends that the additional funds provided governmental agencies by this chapter shall supplement existing local revenues being used for the development and operation of regional justice facilities, and that local agencies maintain their existing commitment of local funds for regional justice facilities purposes.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.041

(a) A retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of a county may be imposed by the agency in accordance with this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if the tax ordinance is adopted by a two-thirds vote of the agency and imposition of the tax is subsequently approved by two-thirds of the electors voting on the measure at a special election called for that purpose by the board of supervisors, at the request of the agency, and a county regional justice facilities master plan is adopted pursuant to Section 26299.009.

(b) In addition to the authorization of subdivision (a), a retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of a county may be imposed by the agency in accordance with the requirements of subdivision (a), except that, at the option of the agency, the ordinance may be required to be approved by two-thirds of the electors voting on the measure.

(c) A retail transactions and use tax approved by the electors pursuant to this chapter shall remain in effect for not longer than 30 years, or any lesser period of time specified in the tax ordinance. The tax may be continued in effect, or reimposed, by a tax ordinance adopted by a two-thirds vote of the agency and the reimposition of the tax is approved by either a majority or two-thirds of the electors, whichever was required for the initial approval.

(d) The special elections required by subdivisions (a), (b), and (c) for the initial imposition and reimposition, respectively, of a retail transactions and use tax may be consolidated, if the agency so determines, with a regular election.

(Amended by Stats. 2007, Ch. 343, Sec. 9.3. Effective January 1, 2008.)



26299.042

A tax ordinance adopted pursuant to Section 26299.041 shall take effect at the close of the polls on the day of the election at which the proposition is adopted. The initial collection of the transactions and use tax shall take place in accordance with Section 26299.049.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.043

The agency, in the ordinance adopted pursuant to Section 26299.041, shall state the nature of the tax to be imposed, the tax rate, the period during which the tax will be imposed, which of the financing activities enumerated in Section 26299.031 the agency proposes to exercise, and the specific activities and purposes, if any, for which the agency proposes to allocate any fixed portion of the tax proceeds. The purposes for which the tax may be imposed are the general governmental purposes of the agency as set forth in Section 26299.031.

The proposition shall include an appropriations limit for the agency pursuant to Section 4 of Article XIII B of the California Constitution.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.044

(a) The county shall conduct a special election called by the agency for the purpose of approving a transactions and use tax ordinance adopted by the agency. The election shall be held within the incorporated and unincorporated areas of the county.

(b) The election shall be called and conducted in the same manner as provided by law for the conduct of special elections by a county.

(c) If the measure is approved by the voters, the cost incurred by the county in conducting the special election shall be reimbursed by the agency from proceeds of the retail transactions and use tax.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.045

The agency by two-thirds vote of its board of directors, subject to the approval of the voters, may impose a tax rate of one-half of 1 percent under this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code. Neither this chapter nor the ordinance shall affect any tax otherwise authorized.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.046

The revenues from the tax imposed pursuant to this chapter may be allocated by the agency for the following purposes:

(a) To administer this chapter.

(b) To pay the costs of the financing, construction, acquisition, furnishing, maintenance, and operation of adult and juvenile detention facilities, countywide law enforcement facilities, court facilities, and other structures necessary or convenient thereto, in compliance with the adopted master plan.

(c) To finance all or any portion of the cost of any prevention program, as defined in Section 26299.011.

(d) To pay the costs of the financing and acquisition of necessary lands, easements, and rights-of-way at sites designated or approved by the agency, including any costs incurred by the agency in acquiring lands, easements, and rights-of-way.

(e) To hold title as necessary to land or facilities.

(f) To retire all or a portion of any capital debt previously incurred for any adult or juvenile detention facilities, countywide law enforcement facilities, court facilities, and other structures necessary or convenient thereto which exists on the date the election is held for voter approval of the retail transactions and use tax.

(g) To pay all debt service and any other related costs and expenses of any bonds issued pursuant to this chapter.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.047

When adopting its annual budget pursuant to Section 26299.030, the agency shall provide that the lawfully available moneys of the agency shall be used first for the payment of debt service on all outstanding limited tax bonds of the agency unless otherwise provided in the resolution providing for the issuance of such bonds, and, unless otherwise provided in an allocation or funding agreement, for the payment of all allocations required to be made pursuant to allocation or funding agreements between the agency and the county or any city in the county prior to the payment of operating costs and expenses and any other lawful costs and expenses of the agency.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.048

If a retail transactions and use tax is adopted pursuant to this chapter, the agency shall prepare and submit a report to the board of supervisors and to the city council of each city in the county on or before January 1 of the year following the end of the first full fiscal year after that date that the taxes are imposed pursuant to this chapter and annually thereafter. The report shall evaluate, and report progress made in, the implementation of the adopted master plan in the preceding fiscal year.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.049

(a) Any transactions and use tax ordinance adopted pursuant to this chapter shall become operative as provided in Section 7265 of the Revenue and Taxation Code, or its successor.

(b) Prior to the operative date of the ordinance, the agency shall contract with the State Board of Equalization to perform all functions incidental to the administration and operation of the ordinance.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.050

(a) The combined rate of any transactions and use tax imposed in a county pursuant to this chapter and all other transactions and use taxes imposed in that county pursuant to the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code), or any other provision of law shall not exceed 1 percent.

(b) No tax shall be considered in a county in accordance with this part if, upon adoption, the combined rate of transactions and use taxes in the county will exceed 1 percent.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)






ARTICLE 4 - Bonds

26299.060

(a) As part of the ballot proposition to approve the imposition of a retail transactions and use tax pursuant to this chapter, authorization may be sought to issue bonds payable from the proceeds of the tax to finance capital outlay expenditures as may be provided for in the master plan for county regional justice facilities adopted pursuant to Section 26299.009.

(b) Limited tax bonds may not be issued unless the estimated proceeds of the retail transactions and use tax for a period of 30 years after issuance of the bonds shall at least equal the aggregate principal and interest payable with respect to all limited tax bonds then outstanding plus the limited tax bonds proposed to be issued. For purposes of determining the principal amount of limited tax bonds outstanding, limited tax bonds shall be assumed to be paid at par either at their respective maturities or pursuant to mandatory sinking fund installments with respect thereto. For purposes of determining the aggregate interest payable with respect to any issue of limited tax bonds, bonds that bear interest at variable interest rates shall be assumed to bear interest for the terms thereof equal to the interest rate in effect on the date the bonds are issued or, in the case of limited tax bonds already outstanding, equal to the interest rate in effect on the date that the determination is made. For purposes of determining the estimated proceeds of the retail transactions and use tax for a period of 30 years, a finding made by the agency, incidental to any prospective issuance of bonds, regarding the amount of the estimated proceeds shall be binding and conclusive for all purposes.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.061

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued by the agency at any time, and from time to time, payable from the proceeds of the tax. The bonds shall be referred to as “limited tax bonds.”

(b) The pledge of the retail transactions and use tax revenues for the limited tax bonds authorized under this chapter shall have priority over the use of any of the tax revenues for “pay-as-you-go” financing, or any other purposes except to the extent that that priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.062

Limited tax bonds issued under this chapter may be used only for the following purposes:

(a) To finance the capital outlay expenditures for those qualifying facilities which the agency is authorized to construct, acquire, or furnish pursuant to Section 26299.032.

(b) To pay costs incurred in the issuance of the limited tax bonds.

(c) To fund a reserve fund for the limited tax bonds.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.063

Limited tax bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by a two-thirds vote of the board of directors of the agency. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.064

(a) A resolution providing for the issuance of bonds pursuant to this chapter shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to, or connected with, the accomplishment of those purposes, including without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing those purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds proposed to be issued shall run before maturity, which shall not be beyond the date of termination of the imposition of the retail transactions and use tax.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum rate allowed by Section 53531 of the Government Code, payable at intervals determined by the agency.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when all, or any part, of the principal becomes due and payable.

(b) The resolution may also contain any other matters authorized by this chapter or any other law.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.065

The agency may provide for the limited tax bonds to bear a variable or fixed interest rate, for the manner and intervals in which the rate shall vary, and for the dates on which the interest shall be payable.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.066

(a) In the resolution authorizing the issuance of the bonds, the agency may also provide for the call and redemption of the bonds prior to maturity at the times and prices and upon other terms as specified.

(b) Notwithstanding the provisons of subdivision (a), no bond is subject to call or redemption prior to maturity, unless it contains a recital to that effect or unless a statement to that effect is printed therein.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.067

The principal of and interest on the bonds shall be payable in lawful money of the United States at the office of the treasurer of the agency, or at such other places as may be designated, or at both the office and other places at the option of the holders of the bonds.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.068

(a) The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson or vicechairperson of the agency at the treasurer of the agency, and the official seal, if any, of the agency shall be attached.

(b) The interest coupons, if any, of the bonds shall be signed by the treasurer of the agency. All of the signatures and the seal may be printed, lithographed, or mechanically reproduced. However, the bonds shall not be valid or become obligatory for any purpose until manually signed by an authenticating agent duly appointed by the agency or its authorized designee.

(c) If any officer whose signature appears on the bonds or coupons ceases to be that officer before the delivery of the bonds, the officer’s signature is as effective as if the officer had remained in office.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.069

The bonds may be sold as the agency determines by resolution. The agency may sell the bonds at a price below par, whether by negotiated or public sale.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.070

Delivery of any bonds issued pursuant to this chapter may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.071

All accrued interest and premiums received on the sale of the bonds shall be placed in the fund to be used for the payment of the principal of and interest on the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury of the agency and applied to secure the bonds or for the purposes for which the debt was incurred. However, when the purposes have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of and interest on the bonds, or (b) placed in a fund to be used for the purchase of the outstanding bonds in the open market at prices and in the manner, either at public or private sale or otherwise, as determined by the agency. Bonds so purchased shall be cancelled immediately.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.072

(a) The agency may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the agency upon the terms, at the times and in the manner which it determines.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the agency, be applied to the purchase or retirement at maturity or redemption of outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending that application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on the date as may be determined by the agency.

(c) Pending that use, the escrowed proceeds may be invested and reinvested by the agency or its trustee in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing at a time or times appropriate to ensure the prompt payment of principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investment thereof may be returned to the agency for use by it in any lawful manner.

(d) The provisions of this chapter for the issuance and sale of bonds apply to the issuance and sale or refunding bonds.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.073

Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(a) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(b) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(Amended by Stats. 1990, Ch. 216, Sec. 38.)



26299.074

(a) The agency may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this chapter, but which have not been sold or delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time, provided that the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the agency available therefor, including the revenues from the retail transactions and use tax which may be imposed pursuant to this chapter. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the agency in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of the bonds which the agency has been authorized to issue, less the amount of any bonds therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the agency authorizing the issuance of bonds may contain.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.075

Any limited tax bonds issued pursuant to this chapter are a legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or other districts within the state, that money or funds may be invested in the bonds issued pursuant to this chapter. Whenever bonds of cities, cities and counties, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the bonds issued pursuant to this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.076

Notwithstanding any other provision of law:

(a) The agency and its revenues are exempt from all taxes on, or measured by, income.

(b) Bonds issued by the agency are exempt from all property taxation, and the interest on the bonds is exempt from all taxes on income.

(c) All property owned by the agency is exempt from property taxes, assessments, and other public charges secured by liens.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.077

(a) Bonds issued pursuant to this chapter do not constitute a debt or liability of the state or of any other public agency, other than the county regional justice facilities financing agency issuing the bonds, or a pledge of the faith and credit of the state or of any other public agency, other than the issuing agency, but shall be payable solely from the funds provided therefor. All of the bonds shall contain on the face thereof a statement to the following effect:

“Neither the faith and credit nor the taxing power of the State of California or any public agency, other than the ____ County Regional Justice Facilities Financing Agency, is pledged to the payment of the principal of or interest on this bond.”

(b) The issuance of bonds pursuant to this chapter does not in any manner obligate the state or any other public agency thereof to levy, or to pledge, any form of taxation therefor or to make any appropriation for their payment.

(Amended by Stats. 1990, Ch. 216, Sec. 39.)



26299.078

Neither the members of the board of directors of the agency, nor any person executing the bonds, are liable personally on the bonds, or are subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.079

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure within six months from the date of the election at which the ordinance is approved. Otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance and the retail transactions and use tax provided for therein, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.080

The county and each city within the county is authorized to contribute to the agency such amounts as the county and each city, in their discretion, deem appropriate. These amounts may be used by the agency for any lawful purpose. The agency may commit to repay all or any portion of the amounts contributed, together with interest thereon at a rate not exceeding the interest rate specified from time to time in Section 53531 of the Government Code, from any lawful source, including, but not limited to, revenues derived from the retail transactions and use tax which may be imposed pursuant to this chapter.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.081

The agency has no power to impose any tax other than the transactions and use tax imposed upon approval of the voters in accordance with this chapter.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.082

It is the intent of the Legislature in enacting this chapter to ensure that counties are not deprived of state funds which might be made available to finance needed regional justice facilities, including adult and juvenile detention facilities, countywide law enforcement facilities, court facilities, other structures necessary or convenient thereto, and prevention programs subsequent to the enactment of this chapter, whether those funds be provided by statute or constitutional amendment.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)



26299.083

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1989, Ch. 1335, Sec. 1.5.)









CHAPTER 14 - Revenue Bonds for County Improvements

ARTICLE 1 - Authority

26301

Subject to the provisions of this chapter, boards of supervisors in their respective counties shall have authority to undertake and to issue revenue bonds to finance the following public improvements:

a. The acquisition, construction, maintenance, operation, improvement and development of public beaches and such upland areas adjacent thereto as may, in the opinion of the board, be reasonably necessary to provide for the full, complete and convenient public utilization of such beaches.

b. The acquisition, construction, maintenance, operation, improvement and development of public small boat harbors and such facilities and improvements in connection therewith as in the opinion of the board may be reasonably necessary to provide for the full, complete and convenient public use of such small boat harbors.

c. The acquisition, construction, maintenance and operation of facilities for the public convenience in conjunction with any public beach or public small boat harbor.

d. The acquisition, construction, maintenance, operation, improvement and development of public golf courses and such facilities and improvements in connection therewith as in the opinion of the board may be reasonably necessary to provide for the full, complete and convenient public use of such golf courses. A county shall not condemn any existing privately owned and operated golf course the acquisition of which is to be financed under this chapter.

e. The acquisition, construction, maintenance, operation, improvement and development of skiing areas. The provisions of this section shall not be construed to authorize a board of supervisors to operate any restaurant, lodginghouse or hotel except during such periods as it is unable to lease such restaurant, lodginghouse or hotel to a private concessionaire. Public notice calling for bids by prospective lessees of such restaurant, lodginghouse or hotel shall be published once a week for four successive calendar weeks, in a newspaper of general circulation, and it shall be conclusively presumed that the board of supervisors is not unable to lease such restaurant, lodginghouse or hotel to a private concessionaire until one week following the last publication has elapsed without securing reasonable bids.

(Amended by Stats. 1957, Ch. 1260.)



26302

Each separate improvement shall be designated as a “project.”

(Added by Stats. 1947, Ch. 815.)



26303

If in the opinion of the board, it is advisable that any project be acquired, constructed or completed, in whole or in part, it shall cause a report thereon to be made by any appropriate county officer or officers, which shall include:

a. An estimate of the probable cost of the acquisition, construction and completion, including all incidental expenses, engineering, legal and administrative during the construction;

b. An estimate of probable sources of income and the amount thereof;

c. An estimate of the cost of maintenance and for the operation upon completion, including the cost of all repairs, administrative and overhead charges.

The expense of the preparation of the report shall be a county charge and shall be paid by the board out of any funds of the county available therefor.

(Added by Stats. 1947, Ch. 815.)



26304

If the report is approved by the board, the board may adopt a resolution declaring that the public interest and necessity demand the acquisition, construction or completion of the project or of a designated part thereof, the purpose, nature and extent of which shall be described in general terms, and authorizing such acquisition, construction or completion. The board may thereupon authorize the issuance of revenue bonds for the purpose of obtaining funds in an amount estimated by the board to be sufficient for such project or part thereof.

(Added by Stats. 1947, Ch. 815.)



26305

The board has full charge of the acquisition, construction and completion of all projects authorized by it and may proceed with such work subject to the availability of funds therefor.

(Added by Stats. 1947, Ch. 815.)



26306

The board may institute any proceedings and acquire all real property necessary therefor on such terms and conditions as it deems advisable.

Whenever the cost of construction of any project or the cost of any repairs thereto shall exceed two thousand five hundred dollars ($2,500), such work shall be done by contract, and any contract therefor shall be void unless the same shall be let in the manner provided by Sections 25451 to 25455, inclusive, of the Government Code.

(Added by Stats. 1947, Ch. 815.)



26306.5

It is unlawful to split or separate into smaller work orders or projects any project undertaken pursuant to this chapter for the purpose of evading any provisions of this chapter which require such work to be done by contract after competitive bidding. Every person who wilfully violates the provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1947, Ch. 815.)



26307

Title to all property acquired under this chapter and the revenue and income therefrom shall be in the name of the county. The title to such property and the revenue and income therefrom including any miscellaneous revenues, sinking funds, reserve funds and other such funds and the income therefrom pledged to the payment of and interest of any bonds issued hereunder is subject to the trusts created by this chapter in favor of the bond holders. All such property and the income therefrom is exempt from all taxation by the State or by the county or by any city and county, city, municipality, district, political subdivision or public corporation thereof. The management, operation and control of all improvements acquired, constructed or completed by the board under this chapter shall be fixed in the board and the powers, rights, functions and duties of the board with respect thereto shall not be impaired or interfered with.

(Added by Stats. 1947, Ch. 815.)



26308

So long as any bonds issued are outstanding and unpaid, the operation, maintenance, control, repair, construction, alteration and improvement of any project acquired, constructed or completed under this chapter is vested in the board.

(Added by Stats. 1947, Ch. 815.)



26309

The board may only use for the payment of the acquisition, construction, completion, maintenance, or insurance of any project undertaken under the authority of this chapter, the proceeds of revenue bonds issued and sold by the board, or the revenues from such project.

The following provisions of this section shall only be applicable to projects in counties containing a population of 4,000,000 or more.

If at the beginning of any fiscal year it is estimated that the revenues from the project will be insufficient to meet the bond interest and redemption requirements and the operation and maintenance requirements of any indenture entered into in connection with the issuance of revenue bonds for the project, the board may, by a four-fifths vote, advance an amount of money which, when added to any other funds available for that purpose, will be sufficient to maintain and operate the project for the year. Any such advance shall only be available for expenditure under terms and conditions prescribed by the board and shall be repaid from the first revenues of the project which can legally be made available for that purpose under the revenue bond indenture.

If the board of supervisors determines that any lands within the project are not suitable for revenue-producing use but can be used for public beaches, parks or other facilities for general public nonrevenue-producing use, it may adopt a resolution setting aside specific lands for such use. If the board of supervisors determines that the revenues of the project will be impaired by setting aside any such lands, provision shall be made for monthly payments into the revenue fund of an amount not less than the amount of such impairment, but not to exceed the fair rental value of the land.

(Amended by Stats. 1965, Ch. 761.)



26310

The board may insure against any accident to or destruction of any project or any part thereof. Any money collected on such insurance shall be used for the purpose of repairing or rebuilding the project damaged, injured or destroyed or for the retirement of any revenue bonds issued in connection therewith which may be outstanding or unredeemed, as may be agreed upon by the board in the indenture authorizing the issuance of the bonds.

(Added by Stats. 1947, Ch. 815.)



26311

The board may insure against loss of revenue from any cause whatever and the proceeds of such insurance shall be used solely for the payment of the bonds and interest thereon.

(Added by Stats. 1947, Ch. 815.)



26312

The board may insure against public liability or property damage in connection with any project. It may provide in the proceedings authorizing the issuance of any revenue bonds for the carrying of such or any other insurance in such amount and of such character as may be specified and for the payment of the premiums thereon.

(Added by Stats. 1947, Ch. 815.)



26313

This chapter provides an alternative procedure to that otherwise provided by law for undertaking the improvements authorized herein and shall not operate to limit or control the authority of the board to undertake the same improvements in any other manner authorized by law.

(Added by Stats. 1947, Ch. 815.)






ARTICLE 2 - Revenue Bonds

26315

The board shall issue revenue bonds in the name of the county. These bonds shall constitute obligations of the project only, and neither the payment of the principal or interest of any such bond constitutes a debt, liability or obligation of the county or of the State of California. All bonds issued by the board shall contain a recital on their face that neither the payment of the principal or any part thereof nor any interest thereon constitutes a debt, liability or obligation of the county or of the State.

(Added by Stats. 1947, Ch. 815.)



26316

The board shall determine the time, form and manner of the issuance of revenue bonds.

(Added by Stats. 1947, Ch. 815.)



26317

The board may enter into indentures providing for the aggregate principal amount, date, or dates, maturities, interest rate, denominations, form, registration transfer and interchange of such bonds and coupons, and the terms and conditions upon which the same shall be executed, issued, secured, sold, paid, redeemed, funded and refunded. Reference on the face of the bonds to such indenture by its date of adoption, or the apparent date on the face thereof, is sufficient to incorporate all of the provisions thereof and of this chapter into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to all of the provisions of the indenture and of this chapter, and is bound thereby.

(Added by Stats. 1947, Ch. 815.)



26318

An indenture pursuant to which bonds are issued may include such covenants and agreements on the part of the board as the board deems necessary or advisable for the better security of the bonds issued thereunder.

(Added by Stats. 1947, Ch. 815.)



26319

An indenture may include a clause relating to the bonds issued thereunder requiring the board to pay or cause to be paid punctually the principal of all such bonds and the interest thereon on the date or dates, at the place or places, and in the manner mentioned in such bonds and in the coupons appertaining thereto in accordance with such indenture.

(Added by Stats. 1947, Ch. 815.)



26320

An indenture may include a clause relating to the bonds issued thereunder requiring the board to continuously operate all improvements acquired, constructed, or completed, in whole or in part, from the proceeds of the bonds in an efficient and economical manner.

(Added by Stats. 1947, Ch. 815.)



26321

An indenture may include a clause relating to the bonds issued thereunder requiring the board to make all needful and necessary repairs, renewals and replacements to any improvements and to keep them at all times in good repair, working order and condition.

(Added by Stats. 1947, Ch. 815.)



26322

An indenture may include a clause relating to the bonds issued thereunder requiring the board to preserve and protect the security of the bonds and the rights of the holders thereof and to warrant and defend such rights.

(Added by Stats. 1947, Ch. 815.)



26323

An indenture may include a clause relating to the bonds issued thereunder requiring the board to pay and discharge or cause to be paid and discharged from the funds available for that purpose all lawful claims for labor, materials and supplies or other charges which, if unpaid, might become a lien or charge upon the revenues, or any part thereof, of any improvements acquired, constructed or completed from the proceeds of the sale of the bonds, or upon any of the physical properties thereof which might impair the security of the bonds.

(Added by Stats. 1947, Ch. 815.)



26324

An indenture may include a clause relating to the bonds issued thereunder which limits, restricts, or prohibits any right, power or privilege of the board to mortgage or otherwise encumber, sell, lease or dispose of any improvements constructed from the proceeds of the bonds, or to enter into any lease or agreement which impairs or impedes the operation of such improvement, or any part thereof, necessary to secure adequate revenues or which otherwise impairs or impedes the rights of the holders of the bonds with respect to such revenues.

(Added by Stats. 1947, Ch. 815.)



26325

An indenture may include a clause relating to the bonds issued thereunder requiring the board to fix, prescribe and collect fees, rates, tolls, rentals or other charges in connection with the services and facilities furnished from the improvements acquired, constructed or purchased from part or all of the proceeds of the bonds, sufficient to pay the principal of and interest on the bonds as they become due and payable, together with all expenses of operation, maintenance and repair of the improvements, and with such additional sums as may be required for any sinking fund, reserve fund or other special fund provided for the further security of such bonds or as a depreciation charge or other charge in connection with such improvement.

(Added by Stats. 1947, Ch. 815.)



26326

An indenture may include a clause relating to the bonds issued thereunder requiring the board to hold in trust the revenues pledged to the payment of such bonds and the interest thereon, or to any reserve or other fund created for the further protection of the bonds, and to apply such revenues or cause them to be applied only as provided in the indenture.

(Added by Stats. 1947, Ch. 815.)



26327

An indenture may include a clause limiting the power of the board to apply the proceeds of the sale of any issue of bonds for the acquiring, constructing, or completing of any improvement or any part thereof, or more than one of such improvements.

(Added by Stats. 1947, Ch. 815.)



26328

An indenture may include a clause limiting the power of the board to issue additional bonds for the purpose of acquiring, constructing or completing any improvement or any part thereof.

(Added by Stats. 1947, Ch. 815.)



26329

An indenture may include a clause requiring, specifying or limiting the kind, amount and character of insurance to be maintained by the board on any improvement, or any part thereof, and the use and disposition of the proceeds of any such insurance thereafter collected.

(Added by Stats. 1947, Ch. 815.)



26330

An indenture may include a clause providing the events of default and the terms and conditions upon which any or all of the bonds then or thereafter issued may become or be declared due and payable prior to maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(Added by Stats. 1947, Ch. 815.)



26331

An indenture may include a clause designating the rights, limitations, powers and duties arising upon breach by the board of any of the covenants, conditions, or obligations contained in any indenture.

(Added by Stats. 1947, Ch. 815.)



26332

An indenture may include a clause prescribing a procedure by which the terms and conditions of the indenture may be subsequently amended or modified with the consent of the board and the vote or written assent of the holders of a specified principal amount of the bonds issued and outstanding. Such clause may provide for meetings of bondholders and for the manner in which the consent of the bondholders may be given. The clause shall specifically state the effect of such amendment or modification upon the rights of the holders of all of the bonds and interest coupons appertaining thereto, whether attached thereto or detached therefrom.

With respect to any clause providing for the modification or amendment of an indenture, the board may agree that bonds held by the board, by any department, political subdivision or agency of the State of California, or by any public corporation, municipality, district or political subdivision shall not be counted as outstanding bonds, or be entitled to vote or assent but shall nevertheless, be subject to any such modification or amendment.

Pursuant to such a clause any amendment or modification may be made which is valid under the provisions of Section 26362 as it exists at the time such amendment or modification is made even though it might not have been valid under the provisions of that section as it existed at the time the bonds were issued.

(Amended by Stats. 1963, Ch. 1928.)



26333

The indenture may include a clause providing for such other acts and matters as may be necessary or convenient or desirable in order to secure the bonds or to make the bonds more marketable.

(Added by Stats. 1947, Ch. 815.)



26334

The board may designate a bank or trust company, qualified to do business in this State, as a trustee for the holders of bonds issued hereunder, and may authorize the trustee to act on behalf of the holders of the bonds, or any stated percentage thereof, and to exercise and prosecute on behalf of the holders of the bonds such rights and remedies as may be available to the holders.

(Added by Stats. 1947, Ch. 815.)



26335

The board shall fix and determine the conditions upon which any trustee shall receive, hold or disburse any or all revenues collected for or on account of the bondholders. The board shall prescribe the duties and powers of such trustee with respect to the payment of principal and interest on the bonds, the redemption of the bonds, the registration and discharge from registration of the bonds, and the management of any sinking fund or other funds provided as security for the bonds.

(Added by Stats. 1947, Ch. 815.)



26336

The board may issue bonds in series or may divide any issue into one or more divisions and fix different maturities or dates of such bonds, different rates of interest, or prescribe different terms and conditions for the bonds of the several series or divisions. It is not necessary that all bonds of the same authorized issue be of the same kind or character, have the same security, or be of the same interest rate, but the terms thereof shall in each case be provided for by the board, at or prior to the issue thereof. The board may provide for successive issues or may provide for one maximum issue.

(Added by Stats. 1947, Ch. 815.)



26337

Bonds may be issued as coupon bonds or as registered bonds. The board may provide for the interchange of coupon bonds for registered bonds and registered bonds for coupon bonds, and may provide that the bonds shall be registered as to principal only, or as to both principal and interest, or otherwise as the board may determine.

(Added by Stats. 1947, Ch. 815.)



26338

Bonds shall bear interest at a rate of not to exceed 8 percent per annum, payable annually or semiannually or in part annually and in part semiannually. Prior to the issuance of bonds the board may fix limitations or restrictions on the payment of interest.

(Amended by Stats. 1975, Ch. 130.)



26339

Bonds may be callable upon such terms, conditions, and upon such notice as the board may determine, and upon the payment of the premium fixed by the board in the proceedings for the issuance of the bonds. No bond is subject to call or redemption prior to its fixed maturity date unless the right to exercise such call is expressly stated on the face of the bond.

(Added by Stats. 1947, Ch. 815.)



26340

The board may provide for the payment of the principal and interest of bonds at any place within or without the State of California, and in specified coin or currency of the United States.

(Added by Stats. 1947, Ch. 815.)



26341

The board may provide for the execution and authentication of bonds by the manual, lithographed or printed facsimile signature of officers of the board. If any of the officers whose signatures or countersignatures appear upon the bonds or coupons cease to be officers before the delivery of the bonds or coupons, their signatures or countersignatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the bonds and coupons.

(Added by Stats. 1947, Ch. 815.)



26342

Bonds shall bear dates prescribed by the board. Bonds may be serial bonds or sinking fund bonds with such maturities as the board may determine. No bond by its terms shall mature in more than 50 years from its own date and in the event any authorized issue is divided into two or more series or divisions, the maximum maturity date herein authorized shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

(Added by Stats. 1947, Ch. 815.)



26343

The board may fix terms and conditions for the sale or other disposition of any authorized issue of bonds. The board may sell bonds at less than their par or face value but no bond may be sold at a price below the par or face value thereof which would result in a sale price yielding to the purchaser an average of more than 8 percent per annum, payable semiannually, according to standard tables of bond values.

(Amended by Stats. 1975, Ch. 130.)



26344

The board may provide for the security of bonds.

(Added by Stats. 1947, Ch. 815.)



26345

Interest on bonds may be paid out of the proceeds of the sale of the bonds during the actual construction of any project for the acquisition, construction or completion of which the bonds have been issued, and for a period of not to exceed two (2) years thereafter as provided for in the indenture.

(Added by Stats. 1947, Ch. 815.)



26346

The board may provide in the proceedings for the issuance of bonds that the bonds and the interest thereon constitute such lien upon the revenues of any project acquired, constructed or completed from the proceeds thereof as may be provided for in the indenture.

(Added by Stats. 1947, Ch. 815.)



26347

Pending the actual issuance or delivery of revenue bonds, the board may issue temporary or interim bonds, certificates or receipts of any denominations whatsoever, and with or without coupons, to be exchanged for definitive bonds when ready for delivery.

(Added by Stats. 1947, Ch. 815.)



26348

All bonds, and the interest or income therefrom, are exempt from all taxation in this State other than gift, inheritance and estate taxes.

(Added by Stats. 1947, Ch. 815.)



26349

The bonds issued under this chapter, except for those revenue bonds issued pursuant to Article 9 (commencing with Section 26400.50), shall be subject to investigation and certification by the Treasurer under the Districts Securities Law (Chapter 1 (commencing with Section 20000) of Division 10 of the Water Code). If the Treasurer determines that the bonds are adequately secured and the revenues of the authority applicable to the payment thereof are or will be sufficient to pay the principal and interest of the bonds, and if the Treasurer certifies to that effect, the bonds shall be eligible as legal investments for both public and private funds in the same manner as provided in the Districts Securities Law (Chapter 1 (commencing with Section 20000) of Division 10 of the Water Code).

(Amended by Stats. 1989, Ch. 196, Sec. 1. Effective July 25, 1989.)



26350

The board may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds issued by the board. All provisions of this chapter applicable to the issuance of revenue bonds are applicable to the funding or refunding bonds and to the issuance sale or exchange thereof.

(Added by Stats. 1947, Ch. 815.)



26351

Funding or refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds to be funded or refunded thereby, and in addition for the payment of all expenses incident to the calling, retiring or paying of such outstanding bonds, and the issuance of such funding or refunding bonds. These expenses include the difference in amount between the par value of the funding or refunding bonds and any amount less than par for which the funding or refunding bonds are sold, any amount necessary to be made available for the payment of interest upon such funding or refunding bonds from the date of sale thereof to the date of payment of the bonds to be funded or refunded or to the date upon which the bonds to be funded or refunded will be paid pursuant to the call thereof or agreement with the holders thereof, and the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing thereon to the date of the call or retirement.

(Added by Stats. 1947, Ch. 815.)



26352

All bonds issued under the provisions of this chapter are negotiable instruments, except when registered in the name of a registered owner.

(Added by Stats. 1947, Ch. 815.)



26353

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1546.)






ARTICLE 3 - Rental Rates, Charges and Fees

26360

The board shall fix the rental rates, fees and all other charges to be made for all facilities furnished, acquired, constructed or completed under this chapter for the use thereof by any persons utilizing such facilities. Subject to such contractual obligations as may be entered into by the board and the holders of the revenue bonds issued under this chapter, the board is authorized to change such rental rates, charges and fees from time to time as conditions warrant. All rental rates, fees and charges shall be at all times fixed to yield annual revenue equal to annual operating and maintenance expenses including insurance costs and all redemption payments and interest charges on the revenue bonds at any time issued and outstanding in connection with the project of which such facilities are a part as the same become due. The bond redemption and interest payments shall constitute a first, direct and exclusive charge and lien on all such rentals, fees and charges and other revenues and interest thereon and sinking funds created therefrom received from the use and operation of the project for the acquisition, construction or completion of which such revenue bonds were issued, and all such rentals, fees and charges and other revenues, together with the interest thereon shall constitute a trust fund for the security and payment of such bonds and shall not be used or pledged for any other purpose so long as such bonds, or any of them, are outstanding and unpaid. The board may provide that the rental rates, fees and charges established are minimum rental rates, fees and charges and subject to increase or decrease in accordance only with the terms of the indenture under which the revenue bonds were issued.

(Added by Stats. 1947, Ch. 815.)



26361

The board may lease all or any portion or portions of the project, or of any of the lands, improvements, concessions, facilities or other property comprising a part of the project. In the event that the project consists of any of the public improvements authorized by subdivisions b and c of Section 26301 of the Government Code, the term of any lease shall not exceed 60 years and for projects consisting of other public improvements authorized by said Section 26301 the term of any lease shall not exceed 10 years. Such leases shall be made only after advertising for and accepting bids in the manner provided for the leasing of real property belonging to the county by Article 8 (commencing with Section 25520), Chapter 5, Part 2, Division 2, Title 3, of the Government Code.

(Amended by Stats. 1959, Ch. 1544.)



26362

Every contract entered into by the board for the use of any project or part thereof, acquired, constructed or completed from the proceeds of the sale of revenue bonds shall incorporate by reference the provisions of any indenture pursuant to which the bonds were issued. Every such contract or lease shall also refer to the provisions of such indenture with respect to the obligation of the board to fix rental fees and charges to meet the payments provided for in such indenture and in the proceedings for the issuance of revenue bonds and all payments required to be made to the board under such contract or lease shall be subject to increase if and when the board is required by such indenture to increase rates or charges to meet its obligations under such indenture providing for the issuance of bonds.

(Amended by Stats. 1963, Ch. 1928.)






ARTICLE 4 - Competitive Projects

26365

The board may include, in an indenture for the issuance of revenue bonds, a clause that no competitive projects will be acquired or constructed by the board as long as any of the bonds issued under any such indenture are outstanding. Such limitation shall be valid and binding upon the board.

(Added by Stats. 1947, Ch. 815.)



26366

The board may also include in an indenture for the issuance of bonds a clause that no project acquired, constructed or completed from the proceeds of revenue bonds shall be used without charge therefor or be furnished free of charge to any person, including the State of California or any political subdivision thereof, or any public corporation or individual, other than employees of the board or of another public body actually engaged in rendering service to the board in connection with the project.

(Added by Stats. 1947, Ch. 815.)






ARTICLE 5 - Rights of Bondholders

26370

The holder of any bond issued pursuant to this chapter may by mandamus or other appropriate proceeding, require and compel the performance of any of the duties imposed upon the board or its officers, agents or employees in connection with the acquisition, construction, operation, maintenance, repair, reconstruction or insurance of any project or the collection, deposit, investment, application and disbursement of rates, charges, fees and all other revenues derived from the operation and use of any project, or in connection with the deposit, investment and disbursement of the proceeds received from the sale of bonds. The enumeration of such rights and remedies does not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of bonds issued pursuant to this chapter.

(Added by Stats. 1947, Ch. 815.)



26371

While any revenue bonds issued by the board remain outstanding, the powers and duties of the board shall not be diminished or impaired in any manner that will adversely affect the interest and rights of the holders of the bonds.

(Added by Stats. 1947, Ch. 815.)






ARTICLE 6 - Contributions and Cooperation

26386

The board may accept contributions or appropriations from the United States of America, the State of California, or any department or agency of either thereof, or from any city, city and county, political subdivision, agency, district or other public corporation of this State.

(Added by Stats. 1947, Ch. 815.)



26387

The board may enter into any contract, arrangement or agreement with the United States, the State or any other municipal corporation or public agency and may cooperate with the United States, the State or any other municipal corporation or public agency for the development, maintenance, operation or use of any project authorized by this chapter.

(Added by Stats. 1947, Ch. 815.)



26388

The board may cooperate and contract with the United States under the War Mobilization and Reconversion Act of 1944, approved October 3, 1944, and any acts amendatory or supplemental thereto or any other act of Congress heretofore or hereafter enacted, authorizing or permitting such cooperation.

(Added by Stats. 1947, Ch. 815.)



26389

The board may authorize or direct any county officer, employee or department to perform services for or in connection with the development, construction, maintenance or operation of any project and the cost of such services shall be a charge against the appropriate project fund.

The board shall not authorize, direct, or permit any county officer, employee or department to render any services for or in connection with any project or to incur any cost or expense for or in connection with or in aid of any project until funds are available either from the proceeds of the sale of bonds authorized for the project or from the revenues thereof for the payment of such cost or expense and all costs and expenses incurred by the county or by any officer, employees or department thereof for or in connection with or in aid of any project constitute a charge against the appropriate project and shall be paid from the appropriate fund of such project in the same manner as other costs and expenses incurred in connection with such project are paid.

(Added by Stats. 1947, Ch. 815.)



26390

The board may provide for the construction, maintenance and operation of any project upon any lands owned by the county without regard to the manner in which such lands were acquired, and if such lands were acquired other than through the issuance of revenue bonds authorized for the particular project, the board shall fix a reasonable rental for the use of such lands, which rental shall be a charge against the appropriate funds of the project and shall be payable into the general or other appropriate fund of the county.

(Added by Stats. 1947, Ch. 815.)






ARTICLE 7 - Funds

26393

The proceeds from the sale of all bonds authorized under the provisions of this chapter shall be paid into the county treasury to the credit of a bond fund or enterprise fund, one of which the treasurer is hereby directed to establish for the particular project for which the bonds were authorized. These moneys shall be disbursed on the order of the board in the same manner that other moneys are disbursed from the county treasury solely for the construction of the particular project for which the bonds were authorized, including preliminary reports, surveys, preparations, plans and specifications and for the payment of all other costs and expenses prior to and during construction, including the acquisition of necessary rights of way, easements, lands and other property of every kind and description and appurtenances thereto, and the payment of all expenses, engineering and administrative costs as provided by the board in the proceedings for the issuance of such bonds.

(Amended by Stats. 1961, Ch. 396.)



26394

If any surplus shall exist in a bond fund or enterprise fund, after the payment in full of all costs of acquisition, construction and completion of the project for which the revenue bonds were issued, the same may be disbursed for any of the purposes provided for in this chapter or in any agreement which may be made by the board in any indenture for the issuance of the revenue bonds.

(Amended by Stats. 1961, Ch. 396.)



26395

The board may provide for the payment of the interest becoming due and payment on the principal of revenue bonds prior to and during the period of actual construction of the project for which the bonds are issued and for the period specified in the indenture for the issuance of the bonds, which period shall not exceed two years after the completion of construction and for the payment of all costs and expenses of administration during a period of one year after the completion of construction of the project out of the bond fund or enterprise fund as the need therefor may arise and moneys in the bond fund or enterprise fund are hereby made available for such purposes.

(Amended by Stats. 1961, Ch. 396.)



26396

Moneys in a bond fund or enterprise fund not required to meet acquisition or construction costs or expenses payable from the construction fund or interest on the bonds, may be invested in bonds and other obligations eligible for investment of surplus county moneys; subject to such limitations as may be provided in the proceedings authorizing the issuance of the bonds. Any income or interest thereon shall be added to and become a part of the bond fund or enterprise fund.

(Amended by Stats. 1961, Ch. 396.)



26397

All revenues received from the operation of the project acquired, constructed or completed by the board shall be paid into the county treasury to the credit of either an enterprise fund or a special revenue fund established for the particular project for which the bonds were authorized. The moneys shall be utilized for:

(a) Payment of the principal and interest on all bonds issued by the board for the particular project producing the revenue as and when the principal and interest become due.

(b) The creation of any reserve provided by the board in the proceedings for the issuance of the bonds.

(c) The payment of all costs and expenses incurred in connection with the project.

(Amended by Stats. 1961, Ch. 396.)






ARTICLE 8 - Definition and General Provisions

26398

This chapter shall be liberally construed to carry out its objects and purposes and to finance the construction of needed public improvements through the medium of revenue bonds and to protect the holders of such bonds.

(Added by Stats. 1947, Ch. 815.)



26399

“Bonds” as used in this chapter means the written evidence of any obligation incurred by the board payable out of revenues as provided in this chapter in order to secure funds with which to carry out the purposes of this chapter irrespective of the form of such obligation whether in the form of bonds, notes, debentures, interest bearing certificates or other forms prescribed by the board.

(Added by Stats. 1947, Ch. 815.)



26400

“Revenue” as used in this chapter shall mean all fees, rates, charges, rentals or other income and revenue actually received or receivable by or for the account of the board from the operation of any particular project including without limiting the generality of the foregoing interest allowed on any moneys or securities and any proceeds derived from the sale of any securities and any consideration in any way derived from the particular project owned, operated or maintained by the board.

(Added by Stats. 1947, Ch. 815.)



26400.4

This chapter shall not be operative in any county until the board of supervisors, either at a general or a special election, shall submit to the electors of the county the question as to whether the board of supervisors shall be authorized to adopt the revenue-bond method of financing for the improvements referred to in this chapter.

If a majority of the electors voting upon the question vote in favor of the revenue-bond method of financing the said improvements, the board of supervisors may proceed to undertake and finance the improvements as provided for herein.

If a majority of the electors voting upon the question vote against the revenue-bond method of financing the said improvements, the board of supervisors shall not again submit the question to the electors until a period of at least six months has elapsed since the date of the last election at which the question was submitted.

(Added by Stats. 1947, Ch. 815.)






ARTICLE 9 - Revenue Bonds for County Airports

26400.50

This article applies only to the County of Orange and the County of Sacramento and is in addition to any other authority contained in this chapter.

(Added by Stats. 1986, Ch. 1388, Sec. 2.5. Effective September 30, 1986.)



26400.51

The board of supervisors may issue bonds pursuant to this chapter for the purpose of financing the acquisition, construction, maintenance, operation, improvement, and development of property, real and personal, including, but not limited to, buildings, grounds, facilities, utilities, and structures necessary or convenient for the promotion or accommodation of air commerce and air navigation. These improvements, together with any existing or future airport facilities of the county, as the board of supervisors may determine, may be designated as a project for purposes of this chapter, and in that event Section 26400.4 does not apply to the issuance of bonds under this chapter.

(Added by Stats. 1986, Ch. 1388, Sec. 2.5. Effective September 30, 1986.)



26400.52

Bonds may be issued pursuant to this article under terms and conditions that the board of supervisors determines to be reasonable and without compliance with Section 26338, 26343, 26361, 26362, or 26389. Notwithstanding the noncompliance with Section 26361, the lease of all or any portion or portions of the project or of any lands, improvements, concessions, facilities, or other property comprising a part of the project, is subject to Article 8 (commencing with Section 25520) of Chapter 5. These bonds may bear interest at such rate or rates and be made payable at such times as the board of supervisors may determine, except that the maximum rate of interest payable shall not exceed the maximum rate permitted for bonds of the county by Section 53531 or any other applicable provision of law. In the case of bonds bearing a variable interest rate, the variable rate shall not on any day exceed the maximum rate permitted for bonds of the county on that day by Section 53531 or any other applicable provision of law, except that the variable interest rate may on any day exceed that maximum rate if the interest paid on the bonds from their date of issuance to that day does not exceed the total interest which would have been permitted to be paid on the bonds if the bonds had borne interest at all times from the date of issuance to that day at the maximum rate permitted by Section 53531 or any other applicable provision of law.

Bonds issued pursuant to this article may be sold at public or private sale at not less than 95 percent of the aggregate principal amount of the bonds being sold.

(Amended (as added by Stats. 1986, Ch. 1388) by Stats. 1986, Ch. 1389, Sec. 2. Effective September 30, 1986.)



26400.53

Notwithstanding the first two sentences of Section 26307, nothing in this chapter requires the board of supervisors to pledge for the payment of any bonds issued pursuant to this article any real or personal property other than the revenues and other income received from the operation of or arising from the project, which shall be pledged to the payment of the bonds.

Notwithstanding the fourth sentence of Section 26360 or Section 26397, the board of supervisors may provide in the resolution or indenture authorizing the issuance of the bonds that any revenues and other income received from the operation of or arising from the project and remaining after provision has been made for the payment of the principal of and interest on the bonds, the creation of any reserves, and the payment of necessary and reasonable maintenance and operation costs of the project, including, but not limited to, the reasonable expenses of management, repair, and other expenses necessary to maintain and preserve the project in good repair and working order, may be used, subject to any limiting covenants in the resolution or indenture, for any lawful purpose of the county.

The board may also provide in the resolution or indenture authorizing issuance of the bonds that provisions for the payment of reasonable and necessary costs of operation and maintenance for the project may be made prior to providing for the payment of the bonds and any reserves therefor.

(Added by Stats. 1986, Ch. 1388, Sec. 2.5. Effective September 30, 1986.)









CHAPTER 15 - Revenue Bonds for County Incinerators

ARTICLE 1 - Authority

26401

Subject to the provisions of this chapter, boards of supervisors in their respective counties shall have authority to undertake and to issue revenue bonds to finance the acquisition, construction, maintenance and operation of public incinerators and such facilities in connection therewith as in the opinion of the board may be reasonably necessary to provide for the full, complete and convenient public utilization of such incinerators.

(Added by Stats. 1947, Ch. 822.)



26402

Incinerators may be acquired, constructed, maintained and operated either individually or in groups. Each individual incinerator or group of incinerators shall be designated as a “project” and shall be so referred to in this chapter.

(Added by Stats. 1947, Ch. 822.)



26403

If in the opinion of the board, it is advisable that any project be acquired, constructed or completed, in whole or in part, it shall cause a report thereon to be made by any appropriate county officer or officers, which shall include:

(a) An estimate of the probable cost of the acquisition, construction and completion, including all incidental expenses, engineering, legal and administrative during the construction;

(b) An estimate of probable sources of income and the amount thereof;

(c) An estimate of the cost of maintenance and for the operation upon completion, including the cost of all repairs, administrative and overhead charges.

The expense of the preparation of the report shall be a county charge and shall be paid by the board out of any funds of the county available therefor.

(Added by Stats. 1947, Ch. 822.)



26404

If the report is approved by the board, the board may adopt a resolution declaring that the public interest and necessity demand the acquisition, construction or completion of the project or of a designated part thereof, the purpose, nature and extent of which shall be described in general terms, and authorizing such acquisition, construction or completion. The board may thereupon authorize the issuance of revenue bonds for the purpose of obtaining funds in an amount estimated by the board to be sufficient for such project or part thereof.

(Added by Stats. 1947, Ch. 822.)



26405

The board has full charge of the acquisition, construction and completion of all projects authorized by it and may proceed with such work subject to the availability of funds therefor.

(Added by Stats. 1947, Ch. 822.)



26406

The board may institute any proceedings and acquire all real property necessary therefor on such terms and conditions as it deems advisable.

Whenever the cost of construction of any project or the cost of any repairs thereto shall exceed two thousand five hundred dollars ($2,500), such work shall be done by contract, and any contract therefor shall be void unless the same shall be let in the manner provided by Sections 25451 to 25455, inclusive, of the Government Code.

(Added by Stats. 1947, Ch. 822.)



26406.5

It is unlawful to split or separate into smaller work orders or projects any project undertaken pursuant to this chapter for the purpose of evading any provisions of this chapter which require such work to be done by contract after competitive bidding. Every person who wilfully violates the provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1947, Ch. 822.)



26407

Title to all property acquired under this chapter and the revenue and income therefrom shall be in the name of the county. The title to such property and the revenue and income therefrom including any miscellaneous revenues, sinking funds, reserve funds and other such funds and the income therefrom pledged to the payment of and interest of any bonds issued hereunder is subject to the trusts created by this chapter in favor of the bondholders. All such property and the income therefrom is exempt from all taxation by the State or by the county or by any city and county, city, municipality, district, political subdivision or public corporation thereof. The management, operation and control of all projects acquired, constructed or completed by the board under this chapter shall be fixed in the board and the powers, rights, functions and duties of the board with respect thereto shall not be impaired or interfered with.

(Added by Stats. 1947, Ch. 822.)



26408

So long as any bonds issued are outstanding and unpaid, the operation, maintenance, control, repair, construction, alteration and improvement of any project acquired, constructed or completed under this chapter is vested in the board.

(Added by Stats. 1947, Ch. 822.)



26409

The board may use for the payment of the acquisition, construction, completion, maintenance, operation or insurance of any project undertaken under the authority of this chapter, only the proceeds of revenue bonds issued and sold by the board or the revenue from such project.

(Added by Stats. 1947, Ch. 822.)



26410

The board may insure against any accident to or destruction of any project or any part thereof. Any money collected on such insurance shall be used for the purpose of repairing or rebuilding the project damaged, injured or destroyed or for the retirement of any revenue bonds issued in connection therewith which may be outstanding or unredeemed, as may be agreed upon by the board in the indenture authorizing the issuance of the bonds.

(Added by Stats. 1947, Ch. 822.)



26411

The board may insure against loss of revenue from any cause whatever and the proceeds of such insurance shall be used solely for the payment of the bonds and interest thereon.

(Added by Stats. 1947, Ch. 822.)



26412

The board may insure against public liability or property damage in connection with any project. It may provide in the proceedings authorizing the issuance of any revenue bonds for the carrying of such or any other insurance in such amount and of such character as may be specified and for the payment of the premiums thereon.

(Added by Stats. 1947, Ch. 822.)



26413

This chapter provides an alternative procedure to that otherwise provided by law for undertaking the improvements authorized herein and shall not operate to limit or control the authority of the board to undertake the same improvements in any other manner authorized by law.

(Added by Stats. 1947, Ch. 822.)






ARTICLE 2 - Revenue Bonds

26415

The board shall issue revenue bonds in the name of the county. These bonds shall constitute obligations of the project only, and neither the payment of the principal or interest of any such bond constitutes a debt, liability or obligation of the county or of the State of California. All bonds issued by the board shall contain a recital on their face that neither the payment of the principal or any part thereof nor any interest thereon constitutes a debt, liability or obligation of the county or of the State.

(Added by Stats. 1947, Ch. 822.)



26416

The board shall determine the time, form and manner of the issuance of revenue bonds.

(Added by Stats. 1947, Ch. 822.)



26417

The board may enter into indentures providing for the aggregate principal amount, date, or dates, maturities, interest rate, denominations, form, registration transfer and interchange of such bonds and coupons, and the terms and conditions upon which the same shall be executed, issued, secured, sold, paid, redeemed, funded and refunded. Reference on the face of the bonds to such indenture by its date of adoption, or the apparent date on the face thereof, is sufficient to incorporate all of the provisions thereof and of this chapter into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to all of the provisions of the indenture and of this chapter, and is bound thereby.

(Added by Stats. 1947, Ch. 822.)



26418

An indenture pursuant to which bonds are issued may include such covenants and agreements on the part of the board as the board deems necessary or advisable for the better security of the bonds issued thereunder.

(Added by Stats. 1947, Ch. 822.)



26419

An indenture may include a clause relating to the bonds issued thereunder requiring the board to pay or cause to be paid punctually the principal of all such bonds and the interest thereon on the date or dates, at the place or places, and in the manner mentioned in such bonds and in the coupons appertaining thereto in accordance with such indenture.

(Added by Stats. 1947, Ch. 822.)



26420

An indenture may include a clause relating to the bonds issued thereunder requiring the board to continuously operate all projects acquired, constructed, or completed, in whole or in part, from the proceeds of the bonds in an efficient and economical manner.

(Added by Stats. 1947, Ch. 822.)



26421

An indenture may include a clause relating to the bonds issued thereunder requiring the board to make all needful and necessary repairs, renewals and replacements to any project and to keep it at all times in good repair, working order and condition.

(Added by Stats. 1947, Ch. 822.)



26422

An indenture may include a clause relating to the bonds issued thereunder requiring the board to preserve and protect the security of the bonds and the rights of the holders thereof and to warrant and defend such rights.

(Added by Stats. 1947, Ch. 822.)



26423

An indenture may include a clause relating to the bonds issued thereunder requiring the board to pay and discharge or cause to be paid and discharged from the funds available for that purpose all lawful claims for labor, materials and supplies or other charges which, if unpaid, might become a lien or charge upon the revenues, or any part thereof, of any project acquired, constructed or completed from the proceeds of the sale of the bonds, or upon any of the physical properties thereof which might impair the security of the bonds.

(Added by Stats. 1947, Ch. 822.)



26424

An indenture may include a clause relating to the bonds issued thereunder which limits, restricts, or prohibits any right, power or privilege of the board to mortgage or otherwise encumber, sell, lease or dispose of any project constructed from the proceeds of the bonds, or to enter into any lease or agreement which impairs or impedes the operation of such project, or any part thereof, necessary to secure adequate revenues or which otherwise impairs or impedes the rights of the holders of the bonds with respect to such revenues.

(Added by Stats. 1947, Ch. 822.)



26425

An indenture may include a clause relating to the bonds issued thereunder requiring the board to fix, prescribe and collect fees, tolls, rentals or other charges in connection with the services and facilities furnished from the project acquired, constructed or purchased from part or all of the proceeds of the bonds, sufficient to pay the principal of and interest on the bonds as they become due and payable, together with all expenses of operation, maintenance and repair of the project, and with such additional sums as may be required for any sinking fund, reserve fund or other special fund provided for the further security of such bonds or as a depreciation charge or other charge in connection with such project.

(Added by Stats. 1947, Ch. 822.)



26426

An indenture may include a clause relating to the bonds issued thereunder requiring the board to hold in trust the revenues pledged to the payment of such bonds and the interest thereon, or to any reserve or other fund created for the further protection of the bonds, and to apply such revenues or cause them to be applied only as provided in the indenture.

(Added by Stats. 1947, Ch. 822.)



26427

An indenture may include a clause limiting the power of the board to apply the proceeds of the sale of any issue of bonds for the acquiring, constructing, or completing of any project or any part thereof, or more than one of such projects.

(Added by Stats. 1947, Ch. 822.)



26428

An indenture may include a clause limiting the power of the board to issue additional bonds for the purpose of acquiring, constructing or completing any improvement or any part thereof.

(Added by Stats. 1947, Ch. 822.)



26429

An indenture may include a clause requiring, specifying or limiting the kind, amount and character of insurance to be maintained by the board on any project, or any part thereof, and the use and disposition of the proceeds of any such insurance thereafter collected.

(Added by Stats. 1947, Ch. 822.)



26430

An indenture may include a clause providing the events of default and the terms and conditions upon which any or all of the bonds then or thereafter issued may become or be declared due and payable prior to maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(Added by Stats. 1947, Ch. 822.)



26431

An indenture may include a clause designating the rights, limitations, powers and duties arising upon breach by the board of any of the covenants, conditions, or obligations contained in any indenture.

(Added by Stats. 1947, Ch. 822.)



26432

An indenture may include a clause prescribing a procedure by which the terms and conditions of the indenture may be subsequently amended or modified with the consent of the board and the vote or written assent of the holders of a specified principal amount of the bonds issued and outstanding. Such clause may provide for meetings of bondholders and for the manner in which the consent of the bondholders may be given. The clause shall specifically state the effect of such amendment or modification upon the rights of the holders of all of the bonds and interest coupons appertaining thereto, whether attached thereto or detached therefrom.

With respect to any clause providing for the modification or amendment of an indenture, the board may agree that bonds held by the board, by any department, political subdivision or agency of the State of California, or by any public corporation, municipality, district or political subdivision shall not be counted as outstanding bonds, or be entitled to vote or assent but shall nevertheless, be subject to any such modification or amendment.

(Added by Stats. 1947, Ch. 822.)



26433

The indenture may include a clause providing for such other acts and matters as may be necessary or convenient or desirable in order to secure the bonds or to make the bonds more marketable.

(Added by Stats. 1947, Ch. 822.)



26434

The board may designate a bank or trust company, qualified to do business in this State, as a trustee for the holders of bonds issued hereunder, and may authorize the trustee to act on behalf of the holders of the bonds, or any stated percentage thereof, and to exercise and prosecute on behalf of the holders of the bonds such rights and remedies as may be available to the holders.

(Added by Stats. 1947, Ch. 822.)



26435

The board shall fix and determine the conditions upon which any trustee shall receive, hold or disburse any or all revenues collected for or on account of the bondholders. The board shall prescribe the duties and powers of such trustee with respect to the payment of principal and interest on the bonds, the redemption of the bonds, the registration and discharge from registration of the bonds, and the management of any sinking fund or other funds provided as security for the bonds.

(Added by Stats. 1947, Ch. 822.)



26436

The board may issue bonds in series or may divide any issue into one or more divisions and fix different maturities or dates of such bonds, different rates of interest, or prescribe different terms and conditions for the bonds of the several series or divisions. It is not necessary that all bonds of the same authorized issue be of the same kind or character, have the same security, or be of the same interest rate, but the terms thereof shall in each case be provided for by the board, at or prior to the issue thereof. The board may provide for successive issues or may provide for one maximum issue.

(Added by Stats. 1947, Ch. 822.)



26437

Bonds may be issued as coupon bonds or as registered bonds. The board may provide for the interchange of coupon bonds for registered bonds and registered bonds for coupon bonds, and may provide that the bonds shall be registered as to principal only, or as to both principal and interest, or otherwise as the board may determine.

(Added by Stats. 1947, Ch. 822.)



26438

Bonds shall bear interest at a rate of not to exceed 8 percent per annum, payable annually or semiannually or in part annually and in part semiannually. Prior to the issuance of bonds the board may fix limitations or restrictions on the payment of interest.

(Amended by Stats. 1975, Ch. 130.)



26439

Bonds may be callable upon such terms, conditions, and upon such notice as the board may determine, and upon the payment of the premium fixed by the board in the proceedings for the issuance of the bonds. No bond is subject to call or redemption prior to its fixed maturity date unless the right to exercise such call is expressly stated on the face of the bond.

(Added by Stats. 1947, Ch. 822.)



26440

The board may provide for the payment of the principal and interest of bonds at any place within or without the State of California, and in specified coin or currency of the United States.

(Added by Stats. 1947, Ch. 822.)



26441

The board may provide for the execution and authentication of bonds by the manual, lithographed or printed facsimile signature of officers of the board. If any of the officers whose signatures or countersignatures appear upon the bonds or coupons cease to be officers before the delivery of the bonds or coupons, their signatures or countersignatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the bonds and coupons.

(Added by Stats. 1947, Ch. 822.)



26442

Bonds shall bear dates prescribed by the board. Bonds may be serial bonds or sinking fund bonds with such maturities as the board may determine. No bond by its terms shall mature in more than fifty (50) years from its own date and in the event any authorized issue is divided into two or more series or divisions, the maximum maturity date herein authorized shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

(Added by Stats. 1947, Ch. 822.)



26443

The board may fix terms and conditions for the sale or other disposition of any authorized issue of bonds. The board may sell bonds at less than their par or face value but no bond may be sold at a price below the par or face value thereof which would result in a sale price yielding to the purchaser an average of more than six (6) percent per annum, payable semiannually, according to standard tables of bond values.

(Added by Stats. 1947, Ch. 822.)



26444

The board may provide for the security of the bonds.

(Added by Stats. 1947, Ch. 822.)



26445

Interest on bonds may be paid out of the proceeds of the sale of the bonds during the actual construction of any project for the acquisition, construction or completion of which the bonds have been issued, and for a period of not to exceed two (2) years thereafter as provided for in the indenture.

(Added by Stats. 1947, Ch. 822.)



26446

The board may provide in the proceedings for the issuance of bonds that the bonds and the interest thereon constitute such lien upon the revenues of any project acquired, constructed or completed from the proceeds thereof as may be provided for in the indenture.

(Added by Stats. 1947, Ch. 822.)



26447

Pending the actual issuance or delivery of revenue bonds, the board may issue temporary or interim bonds, certificates or receipts of any denominations whatsoever, and with or without coupons, to be exchanged for definitive bonds when ready for delivery.

(Added by Stats. 1947, Ch. 822.)



26448

All bonds, and the interest or income therefrom, are exempt from all taxation in this State other than gift, inheritance and estate taxes.

(Added by Stats. 1947, Ch. 822.)



26449

All bonds issued under this chapter shall be legal investments for both public and private funds.

(Added by Stats. 1947, Ch. 822.)



26450

The board may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds issued by the board. All provisions of this chapter applicable to the issuance of revenue bonds are applicable to the funding or refunding bonds and to the issuance sale or exchange thereof.

(Added by Stats. 1947, Ch. 822.)



26451

Funding or refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds to be funded or refunded thereby, and in addition for the payment of all expenses incident to the calling, retiring or paying of such outstanding bonds, and the issuance of such funding or refunding bonds. These expenses include the difference in amount between the par value of the funding or refunding bonds and any amount less than par for which the funding or refunding bonds are sold, any amount necessary to be made available for the payment of interest upon such funding or refunding bonds from the date of sale thereof to the date of payment of the bonds to be funded or refunded or to the date upon which the bonds to be funded or refunded will be paid pursuant to the call thereof or agreement with the holders thereof, and the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing thereon to the date of the call or retirement.

(Added by Stats. 1947, Ch. 822.)



26452

All bonds issued under the provisions of this chapter are negotiable instruments, except when registered in the name of a registered owner.

(Added by Stats. 1947, Ch. 822.)



26453

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1547.)






ARTICLE 3 - Rates, Charges and Fees

26460

The board shall fix the rates, fees and all other charges to be made for all projects, services or facilities furnished, acquired, constructed or completed under this chapter for the use thereof by any persons or public or private agencies utilizing such projects, services or facilities. Subject to such contractual obligations as may be entered into by the board and the holders of the revenue bonds issued under this chapter, the board is authorized to change such rates, charges and fees from time to time as conditions warrant. All rates, fees and charges shall be at all times fixed to yield annual revenue equal to annual operating and maintenance expenses including insurance costs and all redemption payments and interest charges on the revenue bonds at any time issued and outstanding in connection with the project of which such facilities are a part as the same become due. The bond redemption and interest payments shall constitute a first, direct and exclusive charge and lien on all such fees, and charges and other revenues and interest thereon and sinking funds created therefrom received from the use and operation of the project for the acquisition, construction or completion of which such revenue bonds were issued, and all such fees and charges and other revenues, together with the interest thereon shall constitute a trust fund for the security and payment of such bonds and shall not be used or pledged for any other purpose so long as such bonds, or any of them, are outstanding and unpaid. The board may provide that the rates, fees and charges established are minimum rates, fees and charges and subject to increase or decrease in accordance only with the terms of the indenture under which the revenue bonds were issued.

(Added by Stats. 1947, Ch. 822.)



26461

Every contract entered into by the board for the use of any project or the services or facilities thereof, acquired, constructed or completed from the proceeds of the sale of revenue bonds shall incorporate by reference the provisions of any indenture pursuant to which the bonds were issued. Every such contract or lease shall also refer to the provisions of this chapter with respect to the obligation of the board to fix fees and charges to meet the payments provided for in this chapter and in the proceedings for the issuance of revenue bonds and all payments required to be made to the board under such contract shall be subject to increase if and when the board is required to increase rates or charges to meet its obligations hereunder and under any indenture providing for the issuance of bonds.

(Added by Stats. 1947, Ch. 822.)






ARTICLE 4 - Competitive Projects

26465

The board may include, in an indenture for the issuance of revenue bonds, a clause that no competitive projects will be acquired or constructed by the board as long as any of the bonds issued under any such indenture are outstanding. Such limitation shall be valid and binding upon the board.

(Added by Stats. 1947, Ch. 822.)



26466

The board may also include in an indenture for the issuance of bonds a clause that no project or the facilities or services thereof acquired, constructed or completed from the proceeds of revenue bonds shall be used without charge therefor or be furnished free of charge to any person, including the State of California or any political subdivision thereof, or any public corporation or individual, other than employees of the board or of another public body actually engaged in rendering service to the board in connection with the project.

(Added by Stats. 1947, Ch. 822.)






ARTICLE 5 - Rights of Bondholders

26470

The holder of any bond issued pursuant to this chapter may by mandamus or other appropriate proceeding, require and compel the performance of any of the duties imposed upon the board or its officers, agents or employees in connection with the acquisition, construction, operation, maintenance, repair, reconstruction or insurance of any project or the collection, deposit, investment, application and disbursement of charges and fees and all other revenues derived from the operation and use of any project, or in connection with the deposit, investment and disbursement of the proceeds received from the sale of bonds. The enumeration of such rights and remedies does not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of bonds issued pursuant to this chapter.

(Added by Stats. 1947, Ch. 822.)



26471

While any revenue bonds issued by the board remain outstanding, the powers and duties of the board shall not be diminished or impaired in any manner that will adversely affect the interest and rights of the holders of the bonds.

(Added by Stats. 1947, Ch. 822.)






ARTICLE 6 - Contributions and Cooperation

26475

The board may accept contributions or appropriations from the United States of America, the State of California, or any department or agency of either thereof, or from any city, city and county, political subdivision, agency, district or other public corporation of this State.

(Added by Stats. 1947, Ch. 822.)



26476

The board may enter into any contract, arrangement or agreement with the State or any other municipal corporation or public agency and may cooperate with the State or any other municipal corporation or public agency for the development, maintenance, operation or use of any project or the services or facilities thereof authorized by this chapter.

(Added by Stats. 1947, Ch. 822.)



26477

The board may cooperate and contract with the United States under the War Mobilization and Reconversion Act of 1944, approved October 3, 1944, and any acts amendatory or supplemental thereto or any other act of Congress heretofore or hereafter enacted, authorizing or permitting such cooperation.

(Added by Stats. 1947, Ch. 822.)



26478

The board may authorize or direct any county officer, employee or department to perform services for or in connection with the development, construction, maintenance or operation of any project and the cost of such services shall be a charge against the appropriate project fund.

The board shall not authorize, direct, or permit any county officer, employee or department to render any services for or in connection with any project or to incur any cost or expense for or in connection with or in aid of any project until funds are available either from the proceeds of the sale of bonds authorized for the project or from the revenues thereof for the payment of such cost or expense and all costs and expenses incurred by the county or by any officer, employees or department thereof for or in connection with or in aid of any project constitute a charge against the appropriate project and shall be paid from the appropriate fund of such project in the same manner as other costs and expenses incurred in connection with such project are paid.

(Added by Stats. 1947, Ch. 822.)



26479

The board may provide for the construction, maintenance and operation of any project upon any lands owned by the county without regard to the manner in which such lands were acquired, and if such lands were acquired other than through the issuance of revenue bonds authorized for the particular project, the board shall fix a reasonable rental for the use of such lands, which rental shall be a charge against the appropriate funds of the project and shall be payable into the general or other appropriate fund of the county.

(Added by Stats. 1947, Ch. 822.)






ARTICLE 7 - Funds

26480

The proceeds from the sale of all bonds authorized under the provisions of this chapter shall be paid into the county treasury to the credit of a bond fund or enterprise fund, one of which the treasurer is hereby directed to establish for the particular project for which the bonds were authorized. These moneys shall be disbursed on the order of the board in the same manner that other moneys are disbursed from the county treasury solely for the construction of the particular project for which the bonds were authorized, including preliminary reports, surveys, preparations, plans and specifications and for the payment of all other costs and expenses prior to and during construction, including the acquisition of necessary rights-of-way, easements, lands and other property of every kind and description and appurtenances thereto, and the payment of all expenses, engineering and administrative costs as provided by the board in the proceedings for the issuance of such bonds.

(Amended by Stats. 1961, Ch. 396.)



26481

If any surplus shall exist in a bond fund or enterprise fund after the payment in full of all costs of acquisition, construction and completion of the project for which the revenue bonds were issued, the same may be disbursed for any of the purposes provided for in this chapter or in any agreement which may be made by the board in any indenture for the issuance of the revenue bonds.

(Amended by Stats. 1961, Ch. 396.)



26482

The board may provide for the payment of the interest becoming due and payment on the principal of revenue bonds prior to and during the period of actual construction of the project for which the bonds are issued and for the period specified in the indenture for the issuance of the bonds, which period shall not exceed two years after the completion of construction and for the payment of all costs and expenses of administration during a period of one year after the completion of construction of the project out of the bond fund or enterprise fund as the need therefor may arise and moneys in the bond fund or enterprise fund are hereby made available for such purposes.

(Amended by Stats. 1961, Ch. 396.)



26483

Moneys in a bond fund or enterprise fund not required to meet acquisition or constructions costs or expenses payable from the construction fund or interest on the bonds, may be invested in bonds and other obligations eligible for investment of surplus county moneys; subject to such limitations as may be provided in the proceedings authorizing the issuance of the bonds. Any income or interest thereon shall be added to and become a part of the bond fund or enterprise fund.

(Amended by Stats. 1961, Ch. 396.)



26484

All revenues received from the operation of the project acquired, constructed or completed by the board shall be paid into the county treasury to the credit of either an enterprise fund or a special revenue fund established for the particular project for which the bonds were authorized. The moneys shall be utilized for:

(a) Payment of the principal and interest on all bonds issued by the board for the particular project producing the revenue as and when the principal and interest become due.

(b) The creation of any reserve provided by the board in the proceedings for the issuance of the bonds.

(c) The payment of all costs and expenses incurred in connection with the project.

(Amended by Stats. 1961, Ch. 396.)






ARTICLE 8 - Definitions and General Provisions

26485

This chapter shall be liberally construed to carry out its objects and purposes and to finance the construction of needed public improvements through the medium of revenue bonds and to protect the holders of such bonds.

(Added by Stats. 1947, Ch. 822.)



26486

“Bonds” as used in this chapter means the written evidence of any obligation incurred by the board payable out of revenues as provided in this chapter in order to secure funds with which to carry out the purposes of this chapter irrespective of the form of such obligation whether in the form of bonds, notes, debentures, interest bearing certificates or other forms prescribed by the board.

(Added by Stats. 1947, Ch. 822.)



26487

“Revenue” as used in this chapter shall mean all fees, rates, charges, rentals or other income and revenue actually received or receivable by or for the account of the board from the operation of any particular project including without limiting the generality of the foregoing interest allowed on any moneys or securities and any proceeds derived from the sale of any securities and any consideration in any way derived from the particular project owned, operated or maintained by the board.

(Added by Stats. 1947, Ch. 822.)



26488

This chapter shall not be operative in any county until the board of supervisors, either at a general or a special election, shall submit to the electors of the county the question as to whether the board of supervisors shall be authorized to adopt the revenue-bond method of financing for the improvements referred to in this chapter.

If a majority of the electors voting upon the question vote in favor of the revenue-bond method of financing the said improvements, the board of supervisors may proceed to undertake and finance the improvements as provided for herein.

If a majority of the electors voting upon the question vote against the revenue-bond method of financing the said improvements, the board of supervisors shall not again submit the question to the electors until a period of at least six months has elapsed since the date of the last election at which the question was submitted.

(Added by Stats. 1947, Ch. 822.)









CHAPTER 16 - Heritage and Historical Commissions

26490

The board of supervisors may designate an existing county historical commission or county museum commission to foster and promote the preservation of historical records. An existing commission to be so designated may include in its membership the county clerk or his designate, the county librarian or his designate, and the county museum director (if one exists) or his designate. If no such commission has been designated, the board of supervisors may appoint a historical records commission to foster and promote the preservation of historical records. The commission shall be composed of the county clerk or his designate, the county librarian or his designate, the county museum director (if one exists) or his designate, and two or three additional members for a total of five members.

(Added by Stats. 1974, Ch. 59.)









PART 3 - OTHER OFFICERS

CHAPTER 1 - District Attorney

ARTICLE 1 - Duties as Public Prosecutor

26500

The district attorney is the public prosecutor, except as otherwise provided by law.

The public prosecutor shall attend the courts, and within his or her discretion shall initiate and conduct on behalf of the people all prosecutions for public offenses.

(Amended by Stats. 1980, Ch. 1094.)



26500.5

The district attorney may sponsor, supervise, or participate in any project or program to improve the administration of justice.

(Added by Stats. 1973, Ch. 629.)



26501

The district attorney shall institute proceedings before magistrates for the arrest of persons charged with or reasonably suspected of public offenses when he has information that such offenses have been committed. For that purpose, when not engaged in criminal proceedings in the superior court or in civil cases on behalf of the people, he shall attend upon the magistrates in cases of arrest when required by them and shall attend before and give advice to the grand jury whenever cases are presented to it for its consideration.

(Added by Stats. 1947, Ch. 424.)



26502

The district attorney shall draw all indictments and informations.

(Added by Stats. 1947, Ch. 424.)



26503

The district attorney shall deliver receipts for money or property received in his official capacity and file duplicates with the county treasurer.

(Added by Stats. 1947, Ch. 424.)



26504

On the first Monday of each month, or at more frequent intervals as may be directed by the board of supervisors, the district attorney shall account for all money received by him in his official capacity and pay it over to the treasurer upon a deposit permit issued by the auditor.

(Amended by Stats. 1959, Ch. 1798.)



26505

If the district attorney refuses or neglects to so account for and pay over money received by him, he is liable for such refusal or neglect upon his official bond. The county treasurer shall bring an action against him in the name of the county for the recovery thereof and may recover in such action, in addition to the amount so received, 50 percent thereon by way of damages. No order of the board of supervisors is necessary to bring the action. The reasonable attorney’s fees and expenses of the county treasurer in such action are a county charge.

(Added by Stats. 1947, Ch. 424.)



26506

Notwithstanding any other provision of law, the proceeds of civil penalties or other monetary awards recovered in any civil action brought jointly in the name of the people of the State of California by the Attorney General, one or more district attorneys, or by one or more city attorneys, or any combination thereof, shall be paid as approved by the court.

(Added by Stats. 1977, Ch. 274.)



26507

A district attorney, city attorney, or any combination thereof, may, in agreement with other district attorneys or city attorneys, act jointly in prosecuting a civil cause of action of benefit to his own county in a court of the other jurisdiction.

(Added by Stats. 1977, Ch. 274.)



26508

A district attorney, with the concurrence of the district attorney of another county and the boards of supervisors of both affected counties, may provide to the district attorney of such other county legal or investigative services, or both, pertaining to the prosecution of a civil cause of action in the other county by the district attorney of that county. The county provided with such services shall compensate the county providing the services at a rate which is mutually agreeable to the counties as parties to the agreement.

(Added by Stats. 1979, Ch. 131.)



26509

(a) Notwithstanding any other provision of law, including any provision making records confidential, and including Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code, the district attorney shall be given access to, and may make copies of, any complaint against a person subject to regulation by a consumer-oriented state agency and any investigation of the person made by the agency, where that person is being investigated by the district attorney regarding possible consumer fraud.

(b) Where the district attorney does not take action with respect to the complaint or investigation, the material shall remain confidential.

(c) Where the release of the material would jeopardize an investigation or other duties of a consumer-oriented state agency, the agency shall have discretion to delay the release of the information.

(d) As used in this section, a consumer-oriented state agency is any state agency that regulates the licensure, certification, or qualification of persons to practice a profession or business within the state, where the regulation is for the protection of consumers who deal with the professionals or businesses. It includes, but is not limited to, all of the following:

(1) The Dental Board of California.

(2) The Medical Board of California.

(3) The State Board of Optometry.

(4) The California State Board of Pharmacy.

(5) The Veterinary Medical Board.

(6) The California Board of Accountancy.

(7) The California Architects Board.

(8) The State Board of Barbering and Cosmetology.

(9) The Board for Professional Engineers and Land Surveyors.

(10) The Contractors’ State License Board.

(11) The Funeral Directors and Embalmers Program.

(12) The Structural Pest Control Board.

(13) The Bureau of Home Furnishings and Thermal Insulation.

(14) The Board of Registered Nursing.

(15) The State Board of Chiropractic Examiners.

(16) The Board of Behavioral Science Examiners.

(17) The State Athletic Commission.

(18) The Cemetery Program.

(19) The State Board of Guide Dogs for the Blind.

(20) The Bureau of Security and Investigative Services.

(21) The Court Reporters Board of California.

(22) The Board of Vocational Nursing and Psychiatric Technicians of the State of California.

(23) The Osteopathic Medical Board of California.

(24) The Division of Investigation.

(25) The Bureau of Automotive Repair.

(26) The State Board for Geologists and Geophysicists.

(27) The Department of Alcoholic Beverage Control.

(28) The Department of Insurance.

(29) The Public Utilities Commission.

(30) The State Department of Health Services.

(31) The New Motor Vehicle Board.

(Amended by Stats. 2003, Ch. 325, Sec. 8. Effective January 1, 2004.)






ARTICLE 2 - Other Duties

26520

The district attorney shall render legal services to the county without fee and may render legal services to school districts and to other local public entities as requested. The district attorney may charge a school district or other local public entity a fee, not to exceed the total cost to the county, for the legal services rendered.

(Amended by Stats. 1992, Ch. 697, Sec. 5. Effective January 1, 1993.)



26520.5

The district attorney or county counsel may, with the approval of the county board of supervisors, provide legal services to an association or nonprofit corporation which contracts with a county for the operation of a county fair pursuant to the provisions of Sections 25905 and 25906. Such association or nonprofit corporation shall compensate the county for the services at a rate which is mutually agreeable to both parties.

(Amended by Stats. 1976, Ch. 800.)



26521

The district attorney shall defend all suits brought against the state in his or her county or against his or her county wherever brought, and prosecute all recognizances forfeited in the courts of record and, except as provided in Sections 1305 and 1306 of the Penal Code, prosecute all actions for the recovery of debts, fines, penalties, and forfeitures accruing to the state or his or her county.

(Amended by Stats. 1990, Ch. 1073, Sec. 1.)



26522

Upon request of any board of education, board of school trustees, or high school board, the district attorney may prepare all the legal papers and forms necessary for the voting of school bond issues within the county and may advise them in relation to school bond issues. The district attorney may charge a board of education, board of trustees, or high school board a fee not to exceed the total cost to the county for those services.

(Amended by Stats. 1992, Ch. 697, Sec. 6. Effective January 1, 1993.)



26523

Upon request of the auditor or treasurer, the district attorney shall defend or prosecute any action brought by or against the auditor or treasurer for the purpose of testing the validity or constitutionality of any act of the Legislature or of the board of supervisors or of any order providing for the payment of any funds held in the county treasury in those cases only where the interest of the county is not adverse.

(Amended by Stats. 1957, Ch. 1854.)



26524

Upon request of any judge of the superior or municipal court, the district attorney shall appear for and represent the court or judge if the court or judge in his or her official capacity is a party defendant in any action.

(Amended by Stats. 1998, Ch. 931, Sec. 197. Effective September 28, 1998.)



26525

If the board of supervisors without authority of law orders any amount paid as salary, fees, or for any other purposes and the money is actually paid, or if any county officer draws any warrant in his own favor or in favor of any other person without authorization by the board or law and the warrant is paid, the district attorney shall institute suit in the name of the county to recover the money paid, and 20 percent damages for the use thereof. If the money has not been paid on the order or warrants, the district attorney upon receiving notice thereof shall commence suit in the name of the county to restrain the payment. An order of the board is not necessary in order to maintain the suits.

(Added by Stats. 1947, Ch. 424.)



26526

The county counsel, or if none the district attorney, is the legal adviser of the board of supervisors. The county counsel or if none, the district attorney, shall attend its meetings, when required, and shall attend and oppose all claims and accounts against the county he or she deems unjust and illegal.

(Amended by Stats. 1980, Ch. 842.)



26527

The district attorney except for his own services shall not present any claim, account, or demand for allowance against the county nor in any way advocate the relief asked or any claim or demand made by another.

(Added by Stats. 1947, Ch. 424.)



26528

The district attorney may, and when directed by the board of supervisors shall, bring a civil action in the name of the people of the State of California to abate a public nuisance in his county.

(Added by Stats. 1947, Ch. 424.)



26528.5

The board of supervisors of any county may authorize the county counsel in lieu of the district attorney to file the petition to remove or destroy neglected or abandoned plants or crops under Chapter 7 (commencing with Section 5551) of Part 1 of Division 4 of the Food and Agricultural Code.

(Added by Stats. 1982, Ch. 164, Sec. 4. Effective April 26, 1982.)



26529

(a) In counties that have a county counsel, the county counsel shall discharge all the duties vested in the district attorney by Sections 26520, 26522, 26523, 26524, and 26526. The county counsel shall defend or prosecute all civil actions and proceedings in which the county or any of its officers is concerned or is a party in his or her official capacity. Except where the county provides other counsel, the county counsel shall defend as provided in Part 7 (commencing with Section 995) of Division 3.6 of Title 1 of the Government Code any action or proceeding brought against an officer, employee, or servant of the county.

(b) Notwithstanding any other provision of law, the County Counsel of the County of Solano may, and when directed by the board of supervisors of that county shall, bring a civil action when the county, or any of its officers, has a cause of action to abate a public nuisance in the county. The County Counsel and the District Attorney of Solano County have the concurrent right to bring an action to abate a public nuisance pursuant to this subdivision.

(Amended by Stats. 2001, Ch. 767, Sec. 2. Effective January 1, 2002.)



26530

Unless otherwise designated by the board of supervisors pursuant to Section 5114 of the Welfare and Institutions Code, the district attorney shall represent the county in proceedings under Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code.

(Added by Stats. 1970, Ch. 1627.)






ARTICLE 3 - Restrictions

26540

A district attorney shall not during his incumbency defend or assist in the defense of, or act as counsel for, any person accused of any crime in any county.

(Added by Stats. 1947, Ch. 424.)



26541

A district attorney shall not during his incumbency defend or assist in the defense of, or act as counsel for, any defendant in any eminent domain action or proceeding in which the State or any state agency is a party plaintiff in the county in which he holds office, except when the county or county officer in his official capacity is defendant.

(Added by Stats. 1947, Ch. 424.)



26542

If the office of district attorney is vacant the duties of the office may be temporarily discharged by a chief deputy district attorney, assistant or deputy district attorney, as the case may be, next in authority to the district attorney, in office at the time the vacancy occurs, with like authority and subject to the same obligations and penalties as the district attorney, until the vacancy in the office is filled in the manner provided by law.

(Added by Stats. 1947, Ch. 73.)



26543

A district attorney or county counsel shall not during his incumbency act as counsel for any private plaintiff in any action or proceeding in which a city, district, or political subdivision of the State is a party defendant.

(Added by Stats. 1953, Ch. 422.)









CHAPTER 2 - Sheriff

ARTICLE 1 - Duties

26600

The sheriff shall preserve peace, and to accomplish this object may sponsor, supervise, or participate in any project of crime prevention, rehabilitation of persons previously convicted of crime, or the suppression of delinquency.

(Added by Stats. 1947, Ch. 424.)



26601

The sheriff shall arrest and take before the nearest magistrate for examination all persons who attempt to commit or who have committed a public offense.

(Added by Stats. 1947, Ch. 424.)



26602

The sheriff shall prevent and suppress any affrays, breaches of the peace, riots, and insurrections that come to his or her knowledge, and investigate public offenses which have been committed. The sheriff may execute all orders of the local health officer issued for the purpose of preventing the spread of any contagious or communicable disease.

(Amended by Stats. 2005, Ch. 478, Sec. 1. Effective January 1, 2006.)



26604

The sheriff shall command the aid of as many inhabitants of the sheriff’s county as he or she thinks necessary in the execution of his or her duties.

(Amended by Stats. 1996, Ch. 120, Sec. 1. Effective January 1, 1997.)



26605

Notwithstanding any other provision of law, except in counties in which the sheriff, as of July 1, 1993, is not in charge of and the sole and exclusive authority to keep the county jail and the prisoners in it, the sheriff shall take charge of and be the sole and exclusive authority to keep the county jail and the prisoners in it including persons confined to the county jail pursuant to subdivision (b) of Section 3454 of the Penal Code for a violation of the terms and conditions of their postrelease community supervision, except for work furlough facilities where by county ordinance the work furlough administrator is someone other than the sheriff.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 2. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



26605.1

Notwithstanding any other provision of law, no deputy sheriff shall be required to become a custodial or other officer involuntarily.

(Added by Stats. 1993, Ch. 1236, Sec. 3. Effective January 1, 1994.)



26605.5

(a) The sheriff has the authority, after conferring with a physician who is neither a county employee nor under a preexisting contract with the county, to release from a county correctional facility for transfer to a medical facility or residential care facility, a prisoner whose physical condition, in the opinion of the examining physician, is such that he or she is rendered incapable of causing harm to others upon or after release from custody. Prior to authorizing the release, however, the sheriff shall first determine that all of the following conditions exist:

(1) The prisoner, upon diagnosis by the examining physician, is deemed to be so severely physically incapacitated that he or she poses no threat to the safety of others.

(2) The examining physician has no reasonable expectation that the prisoner’s physical condition will improve to the extent that he or she could pose a threat to the safety of others.

(3) The prisoner’s medical needs would be better served in a medical facility or residence other than a county correctional facility.

(b) Prior to the release of any prisoner pursuant to this section, the sheriff shall notify the presiding judge of the superior court of his or her intention to transfer a severely incapacitated prisoner to a medical facility or residence for the provision of medical care and other services. This notification shall include:

(1) The prisoner’s name.

(2) The offense or offenses for which the prisoner was incarcerated, if applicable, and the pending charges, if applicable.

(3) The date of sentence, if applicable.

(4) The physician’s diagnosis of the prisoner’s condition.

(5) The physician’s prognosis for the prisoner’s recovery.

(c) Nothing in this section shall be construed as authorizing the sheriff to refuse to receive and incarcerate a defendant or sentenced individual who is not in need of immediate medical care or who has a terminal medical condition.

(Added by Stats. 1992, Ch. 697, Sec. 7. Effective January 1, 1993.)



26605.6

(a) The sheriff, or his or her designee, has the authority, after conferring with a physician who has oversight for providing medical care at a county jail, or that physician’s designee, to release from a county correctional facility, a prisoner sentenced to a county jail if the sheriff determines that the prisoner would not reasonably pose a threat to public safety and the prisoner, upon diagnosis by the examining physician, is deemed to have a life expectancy of six months or less.

(b) Before the release of any prisoner pursuant to this section, the sheriff shall notify the presiding judge of the superior court of his or her intention to release the prisoner. This notification shall include:

(1) The prisoner’s name.

(2) The offense or offenses for which the prisoner was incarcerated, if applicable, and the pending charges, if applicable.

(3) The date of sentence, if applicable.

(4) The physician’s diagnosis of the prisoner’s condition.

(5) The physician’s prognosis for the prisoner’s recovery.

(6) The prisoner’s address after release.

(c) (1) This section shall be implemented only to the extent that a county that releases a prisoner pursuant to this section does both of the following:

(A) Sends a letter to the State Department of Health Care Services agreeing to do both of the following:

(i) Notify the State Department of Health Care Services, in writing, when a prisoner released pursuant to this section has applied for Medi-Cal.

(ii) Notify the State Department of Health Care Services, in writing, if a prisoner released pursuant to this section, who is Medi-Cal eligible, is returned to the custody of the sheriff.

(B) For the period of time that the offender would otherwise have been incarcerated:

(i) Reimburses the State Department of Health Care Services for the nonfederal share of the Medi-Cal costs and any medical costs paid by the State Department of Health Care Services that are not reimbursable pursuant to Title XIX or XXI of the federal Social Security Act, for an offender released pursuant to this section.

(ii) Provides to the State Department of Health Care Services the nonfederal share of the state’s administrative costs associated with this section.

(2) It is the intent of the Legislature that the implementation of this section shall not result in increased costs to the General Fund.

(3) Participation in the program under this section is voluntary for purposes of all applicable federal law. This section shall be implemented only to the extent that federal financial participation for the Medi-Cal program is not jeopardized.

(d) Before a prisoner’s compassionate release from a county jail pursuant to this section, the sheriff, or his or her designee, shall secure a placement option for the prisoner in the community and, in consultation with the county welfare department or another applicable county agency, examine the prisoner’s eligibility for federal Medicaid benefits or other medical coverage that might assist in funding the prisoner’s medical treatment while in the community.

(e) (1) For any prisoner released pursuant to this section who is eligible for Medi-Cal, the county shall continue to pay the nonfederal share of the prisoner’s Medi-Cal costs for the period of time that the offender would have otherwise been incarcerated.

(2) For any prisoner granted compassionate release pursuant to this section who is ineligible for Medi-Cal, the county shall consider whether the prisoner has private medical insurance or sufficient income or assets to provide for his or her own medical care. If the county determines that the prisoner can provide for his or her own medical care, the county shall not be required to provide the prisoner with medical care.

(f) This section shall not be construed as authorizing the sheriff to refuse to receive and incarcerate a defendant or sentenced individual who is not in need of immediate medical care or who has a terminal medical condition.

(g) Notwithstanding any other law, the State Department of Health Care Services may exempt individuals released pursuant to this section from mandatory enrollment in managed health care, including county-organized health plans and, as deemed necessary by the State Department of Health Care Services, may determine the proper prior authorization process for individuals who have been released pursuant to this section.

(h) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, the State Department of Health Care Services, without taking any further regulatory action, shall implement, interpret, and make specific this section by means of provider bulletins, all-county letters, manuals, or similar instructions until the time that regulations are adopted. Thereafter, the department shall adopt regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2. Six months after the effective date of the act that added this subdivision, the department shall provide a status update to the Legislature on its efforts to adopt the regulations. Thereafter, notwithstanding Section 10231.5, the department shall report on the status of this effort to the Legislature on an annual basis, until the regulations have been adopted.

(Amended by Stats. 2013, Ch. 23, Sec. 3. Effective June 27, 2013.)



26605.7

(a) The sheriff, or his or her designee, after conferring with the physician who has oversight for providing medical care, or the physician’s designee, may request the court to grant medical probation or to resentence a prisoner to medical probation in lieu of jail time for any prisoner sentenced to a county jail under either of the following circumstances:

(1) The prisoner is physically incapacitated with a medical condition that renders the prisoner permanently unable to perform activities of basic daily living, which has resulted in the prisoner requiring 24-hour care, if that incapacitation did not exist at the time of sentencing.

(2) The prisoner would require acute long-term inpatient rehabilitation services.

(b) Before a prisoner’s release to medical probation, the sheriff, or his or her designee, shall secure a placement option for the prisoner in the community and, in consultation with the county welfare department or another applicable county agency, examine the prisoner’s eligibility for federal Medicaid benefits or other medical coverage that might assist in funding the prisoner’s medical treatment while in the community.

(c) During the time on probation pursuant to this section, the probation officer or court may, at any time, request a medical reexamination of the probationer by a physician who has oversight for providing medical care to prisoners in a county jail, or the physician’s designee. If the court determines, based on that medical examination, that the probationer’s medical condition has improved to the extent that the probationer no longer qualifies for medical probation, the court may return the probationer to the custody of the sheriff.

(d) (1) For any probationer granted medical probation pursuant to this section who is eligible for Medi-Cal, the county shall continue to pay the nonfederal share of the probationer’s Medi-Cal costs. After a probationer is released from medical probation, the county shall no longer be required to pay the nonfederal share of the Medi-Cal costs.

(2) For any probationer granted medical probation pursuant to this section who is ineligible for Medi-Cal, the county shall consider whether the probationer has private medical insurance or sufficient income or assets to provide for his or her own medical care. If the county determines that the probationer can provide for his or her own medical care, the county shall not be required to provide the probationer with medical care.

(e) (1) This section shall be implemented only to the extent that a court sentences a person to medical probation pursuant to this section and the sheriff does both of the following:

(A) Sends a letter to the State Department of Health Care Services agreeing to do both of the following:

(i) Notify the State Department of Health Care Services, in writing, when a probationer released pursuant to this section has applied for Medi-Cal.

(ii) Notify the State Department of Health Care Services, in writing, if a probationer released pursuant to this section, who is Medi-Cal eligible, is returned to the custody of the sheriff. The chief probation officer shall notify the State Department of Health Care Services, in writing, when a Medi-Cal eligible probationer’s term of medical probation ends.

(B) For the period of time the offender is on medical probation:

(i) Reimburses the State Department of Health Care Services for the nonfederal share of the Medi-Cal costs and any medical costs paid by the State Department of Health Care Services that are not reimbursable pursuant to Title XIX or XXI of the federal Social Security Act, for an offender released pursuant to this section.

(ii) Provides to the State Department of Health Care Services the nonfederal share of the state’s administrative costs associated with this section.

(2) It is the intent of the Legislature that the implementation of this section shall not result in increased costs to the General Fund.

(3) Participation in the program under this section is voluntary for purposes of all applicable federal law. This section shall be implemented only to the extent that federal financial participation for the Medi-Cal program is not jeopardized.

(f) Notwithstanding any other law, the State Department of Health Care Services may exempt individuals released pursuant to this section from mandatory enrollment in managed health care, including county-organized health plans and, as deemed necessary by the State Department of Health Care Services, may determine the proper prior authorization process for individuals who have been released pursuant to this section.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, the State Department of Health Care Services, without taking any further regulatory action, may implement, interpret, and make specific this section by means of provider bulletins, all-county letters, manuals, or similar instructions until the time that regulations are adopted. Thereafter, the department shall adopt regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2. Six months after the effective date of the act that added this subdivision, the department shall provide a status update to the Legislature on its efforts to adopt the regulations. Thereafter, notwithstanding Section 10231.5, the department shall report on the status of this effort to the Legislature on an annual basis, until the regulations have been adopted.

(Amended by Stats. 2013, Ch. 23, Sec. 4. Effective June 27, 2013.)



26605.8

Before implementing Sections 26605.6 and 26605.7, the county board of supervisors shall adopt a process to fund the nonfederal share of Medi-Cal costs for the period of time that a prisoner would have otherwise been incarcerated or for the period of time that a probationer is on medical probation. The county board of supervisors shall provide the State Department of Health Care Services with written notification of the process.

(Amended by Stats. 2013, Ch. 23, Sec. 5. Effective June 27, 2013.)



26607

The sheriff shall endorse upon all process and notices the year, month, day, hour, and minute of reception and on payment of fees issue to the person delivering it a certificate showing the names of the parties, title of paper, and time when received.

(Added by Stats. 1947, Ch. 424.)



26608

The sheriff shall serve all process and notices in the manner prescribed by law.

(Added by Stats. 1947, Ch. 424.)



26608.1

The sheriff, when serving any process or notice, shall, if the instructions to the sheriff include a request for a certificate as prescribed by the Soldiers and Sailors Relief Act of 1940 as amended (50 United States Code Appendix, Section 520) make inquiry of the person served to attempt to ascertain the information required to execute a certificate as prescribed by said act. He shall then execute and deliver to the party requesting service, a certificate as provided by said act or a certificate setting forth the facts as ascertained by him.

(Added by Stats. 1963, Ch. 136.)



26608.2

Whenever a county or city and county owns land in another county, it may request the sheriff of that county to deputize its officers or employees as deputy sheriffs so that they may perform police duties solely upon said land. The sheriff may appoint such deputies.

(Added by Stats. 1965, Ch. 1743.)



26608.3

(a) In Shasta County, the board of supervisors by ordinance or resolution may transfer from the sheriff to the marshal of the Shasta County Superior Court the duty to serve all writs, notices, and other process issued by any state court, or other competent authority.

(b) After adoption of the ordinance or resolution pursuant to subdivision (a), and notwithstanding any other provision of law, in Shasta County the marshal shall have the duty to serve all writs, notices, and other process issued by any state court or other competent authority, and the sheriff shall be relieved of any obligation imposed by Section 26608 and any liability imposed by Section 26663 or 26664.

(c) Nothing in this section shall be construed as limiting the responsibility or authority of a private person or registered process server from serving process and notices in the manner prescribed by law, nor shall it limit the authority of the sheriff or any other peace officer to serve warrants of arrest or other process specifically directed by a court to the sheriff or any other peace officer.

(Amended by Stats. 2003, Ch. 62, Sec. 148. Effective January 1, 2004.)



26609

The sheriff shall certify upon process or notices the manner and time of service, or if he fails to make service, the reason of his failure, and return the process or notices without delay.

(Added by Stats. 1947, Ch. 424.)



26610

The sheriff of any county which maintains a jail in another county has the same control and supervision of the property, personnel, and inmates that he would have if the jail were located within the boundaries of the county which maintains it.

(Added by Stats. 1947, Ch. 424.)



26611

The sheriff in attendance upon court shall act as the crier thereof. He shall call the parties and witnesses and all other persons bound to appear at the court and make proclamation of the opening and adjournment of the court and of any other matter under its direction.

(Added by Stats. 1947, Ch. 424.)



26612

The sheriff may supply ambulance service within the county to any person if all of the following conditions exist:

(a) The person has been rendered so desperately ill, whether by sudden sickness or accident, that immediate hospitalization is necessary in order to save life or limb.

(b) His condition is such that he is not able himself to arrange for ambulance transportation.

(c) No relatives or friends provide such services.

(d) Immediate transportation to the hospital cannot be obtained except by extending the credit of the county.

(e) Ambulance service is not available or cannot be obtained within the time necessary in order to save life or limb from any other department, bureau, or agency of the county which is authorized by law to furnish the service.

(Added by Stats. 1947, Ch. 424.)



26613

Notwithstanding the provisions of Section 29601 the board of supervisors in a county having a population in excess of 3,000,000 may authorize the sheriff to enforce the provisions of the Vehicle Code in the unincorporated area of such county but only upon county highways. The expense incurred by the sheriff in the performance of such duties shall be a proper county charge.

The sheriff shall, on or before the fifth day of each month, forward to the Department of the California Highway Patrol copies of all accident reports made to the sheriff’s office and all accident reports of accidents investigated by the sheriff’s office.

(Added by Stats. 1959, Ch. 2111.)



26614

The board of supervisors of a county may authorize the sheriff to search for and rescue persons who are lost or are in danger of their lives within or in the immediate vicinity of the county. The expense incurred by the sheriff in the performance of those duties shall be a proper county charge. Authorization for search and rescue activities shall be consistent with guidelines and operating plans contained in the Search and Rescue Model Operating Plan, as developed and adopted by the Office of Emergency Services in consultation with fire protection and law enforcement service providers. The Office of Emergency Services shall make the plan available to counties and fire protection and law enforcement agencies for use and adoption by the board of supervisors and the governing boards of all search and rescue providers. If the board assigns responsibility for search and rescue activities in a manner that is inconsistent with these model operating guidelines, the board shall adopt a resolution to clarify why the local model provides better protections than the Search and Rescue Model Operating Plan, as developed by the Office of Emergency Services, to residents in need of county search and rescue services. Counties are encouraged to adopt their countywide search and rescue plans and to review them on a regular basis. A review of a countywide search and rescue plan shall include, but is not limited to, changes made to the Search and Rescue Model Operating Plan by the Office of Emergency Services. This section shall not be construed to vest any additional powers for search and rescue upon sheriffs or any other public safety agency that provides search and rescue.

(Amended by Stats. 2013, Ch. 352, Sec. 305. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



26614.5

The county or city and county of residence of a person searched for or rescued by the sheriff under the authority of Section 26614 shall pay to the county or city and county conducting such search or rescue, in any case where the expenses thereof exceed one hundred dollars ($100), all of the reasonable expenses in excess of one hundred dollars ($100) of such search or rescue within 30 days after the submission of a claim therefor by the county or city and county conducting the search or rescue and the county or city and county conducting the search or rescue shall bear the remaining expense.

(Amended by Stats. 1972, Ch. 496.)



26615

The sheriff shall maintain, or cause to be maintained, a directory of specially trained dogs or dog teams with proven ability in search and rescue operations as one of the possible methods to be used under the authority of Section 26614. The directory shall include, but not be limited to, the location and previous experience of such dog or dog teams.

(Added by Stats. 1971, Ch. 1038.)



26616

Upon the application of a licensee under the Private Investigator and Adjuster Act (commencing with Section 7500 of the Business and Professions Code), the sheriff shall furnish such licensee with a report stating whether any employee, or proposed employee, of such licensee has ever been convicted of a crime involving moral turpitude or the illegal possession of a dangerous weapon or of a felony; provided, that the information contained in the sheriff’s report to the applying licensee shall be only a statement of whether or not a conviction of such a crime has occurred. The sheriff may charge a fee sufficient to cover the costs of furnishing such report. The application shall include:

(a) The full name, residence address, telephone number, date and place of birth, and the social security number of the employee or proposed employee.

(b) Three recent photographs of the employee or proposed employee of a type prescribed by the sheriff, and three classifiable sets of his fingerprints.

(c) Such other information, evidence, statements, or documents as may be required by the sheriff.

(d) A signed statement by the employee or proposed employee consenting to the application for such information.

(Amended by Stats. 1969, Ch. 457.)






ARTICLE 1.1 - Sheriff as Ex Officio Director of Emergency Services

26620

The office of county director of emergency services shall be held ex officio by the county sheriff.

(Amended by Stats. 1971, Ch. 38.)



26621

The county director of emergency services shall have the duties prescribed by state law and executive order, the California Disaster and Civil Defense Master Mutual Aid Agreement, mutual aid operational plans adopted pursuant thereto, and by county ordinances and resolutions.

(Amended by Stats. 1971, Ch. 38.)



26622

The provisions of this article shall become operative in any county only upon their adoption by a resolution passed by unanimous vote of the board of supervisors thereof at a regular meeting at which all members are present. Such resolution may be repealed by the board of supervisors at any time by a three-fifths vote.

(Added by Stats. 1959, Ch. 1555.)



26623

In the event the board of supervisors elects to require that the sheriff perform the additional services authorized by this article it shall have the authority and it shall be its duty to provide by proper appropriations for any additional personnel, equipment, supplies or expenses made necessary thereby.

(Added by Stats. 1959, Ch. 1555.)



26624

In the event the board of supervisors elects to make the provisions of this chapter operative, it may provide for the payment to the county director of emergency services of such compensation as it may deem proper. The board of supervisors may elect to provide such compensation upon consolidation of such offices or at any time thereafter. Such compensation may be increased or reduced by action of the board of supervisors and is in addition to any other compensation provided by law.

(Amended by Stats. 1971, Ch. 38.)






ARTICLE 1.2 - Contra Costa County Marshal/Sheriff Consolidation

26625

This article shall be known and may be cited as the Contra Costa County Court Services Consolidation Act of 1988.

(Amended by Stats. 2002, Ch. 784, Sec. 143. Effective January 1, 2003.)



26625.2

There is a court security bureau within the Contra Costa County Sheriff’s Department to serve the superior court. The relationship between the sheriff’s department and the court security bureau shall be similar to that which exists between the Sheriff’s Department of Contra Costa County and certain cities in the county that contract for police services.

(Amended by Stats. 2002, Ch. 784, Sec. 145. Effective January 1, 2003.)



26625.3

There is a Court Security Oversight Committee consisting of five superior court judges appointed by the presiding judge. The duties of the committee shall be those prescribed by this article, and include, but are not limited to, the following:

(a) To approve all transfers out of and into the court security bureau.

(b) To approve staffing levels and the recommended budget prior to submission to the Judicial Council.

(c) To approve security measures and plans prepared by the sheriff, through the court security bureau commander.

(d) Notwithstanding any other provisions of law, the sheriff shall provide bailiffing, court security, and prisoner holding in the Superior Court of Contra Costa County.

(Amended by Stats. 2002, Ch. 784, Sec. 146. Effective January 1, 2003.)



26625.4

(a) The sheriff shall be the appointing authority for all court security bureau positions and employees.

(b) The selection, appointment, and removal of management heads of the court security bureau shall be made by a majority vote of the superior court judges of Contra Costa County from a list of qualified lieutenants submitted by the sheriff.

(Amended by Stats. 2002, Ch. 784, Sec. 147. Effective January 1, 2003.)



26625.5

(a) All personnel of the marshal’s office who are assigned to court services on the operative date of this section shall become members of the court security bureau at their existing salaries and benefits. Permanent employees presently holding the rank of deputy or sergeant, respectively, in the marshal’s office shall become deputy sheriffs or sheriff’s sergeants upon the operative date of this section.

(b) Sworn personnel described in subdivision (a) may be transferred to another position in the sheriff’s office at the same or an equivalent classification, but shall not be involuntarily transferred out of court services.

(c) Permanent employees of the sheriff’s office assigned to court services on the operative date of this section and permanent employees of the marshal’s office on the operative date of this section shall be deemed qualified for employment and retention in the Sheriff’s Department of Contra Costa County. Probationary employees of the sheriff’s department assigned to court services on the operative date of this section and probationary employees of the marshal’s office on the operative date of this section shall retain their probationary status and rights, and shall not be required to start a new probationary period.

(d) For personnel of the sheriff’s office assigned to court services on the operative date of this section and personnel of the marshal’s office on the operative date of this section, all county service shall be counted toward county seniority, and all time spent in the same classification, and all time spent in the equivalent or higher classification shall be counted toward classification seniority. All county seniority shall be credited as departmental seniority. For layoff and displacement purposes all covered service in the sheriff’s department and marshal’s office shall be counted equally, and the County’s Personnel Management Regulations and other governing county ordinances and resolutions shall determine the class, county, and departmental seniority dates, the seniority and layoff order, and displacement rights of all employees.

(e) No employee of the sheriff’s office assigned to court services on the operative date of this section or employee of the marshal’s office on the operative date of this section shall lose peace officer status or be demoted or otherwise adversely affected by the consolidation of court services accomplished by this section. Peace Officer Standards and Training certificates held on the operative date of this section by employees of the Marshal’s Department of Contra Costa County and the Sheriff’s Department of Contra Costa County shall be considered the same for purposes of this section.

(Amended by Stats. 1994, Ch. 283, Sec. 4. Effective January 1, 1995.)



26625.6

(a) Notwithstanding any other provision of this article, the sheriff through the court security bureau commander shall make all transfers within the court security bureau consistent with existing personnel policies of the sheriff, memoranda of understanding, if any, and other county personnel management rules and regulations.

(b) A deputy marshal or deputy marshal sergeant on the operative date of this section who transfers out of the court security bureau to another division of the sheriff’s office and subsequently fails to meet the employment standards of the other division may be transferred back to the court security bureau at the sole discretion of the sheriff.

(Amended by Stats. 1994, Ch. 283, Sec. 5. Effective January 1, 1995.)



26625.7

An employee of the sheriff’s office who desires to transfer into the office of court services shall make application through the appropriate division to the court security bureau commander. That employee, if approved by the Court Security Oversight Committee for transfer to the court security bureau, shall execute an agreement to serve in the court security bureau for a minimum term of three years.

(Amended by Stats. 1994, Ch. 283, Sec. 6. Effective January 1, 1995.)



26625.8

Since the sheriff’s department previously required each of its deputies to serve on its jail detention staff, and a deputy was permitted to credit time spent as a superior court bailiff prior to January 5, 1987, in lieu of all or part of this jail requirement, employees of the marshal’s office on the operative date of this section shall be required to serve on the jail staff only if they transfer out of the court security bureau. In addition, those employees shall receive day-for-day credit on the jail requirement for time spent prior to the operative date of this section in bailiff-related services in the municipal court to the same extent as sheriff’s deputies receive such credit for time spent in bailiff-related services in the superior court. The purpose of this section is to provide equality of treatment for those who have provided equivalent service in the municipal and superior courts.

(Amended by Stats. 1994, Ch. 283, Sec. 7. Effective January 1, 1995.)



26625.9

All sworn permanent employees subsequently assigned to the court security bureau shall be required to meet those requirements of the California Commission on Peace Officer Standards and Training imposed on all marshal’s departments in California.

(Amended by Stats. 1994, Ch. 283, Sec. 8. Effective January 1, 1995.)






ARTICLE 1.7 - Sacramento County Sheriff-Marshal Consolidation

26638.1

This article shall apply only to a county of the eighth class. It shall be known as the Sacramento County Court Services Consolidation Act of 1985.

(Added by Stats. 1985, Ch. 1261, Sec. 1. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.2

Notwithstanding any other provision of law, the Board of Supervisors of the County of Sacramento may, by ordinance, abolish the office of marshal of the municipal court and consolidate the services and personnel of the Sacramento County Marshal’s Department into the Sacramento County Sheriff’s Department.

Upon the effective date of such a consolidation ordinance, Sections 74194 and 74195 shall cease to be operative, and Sections 26638.3 to 26638.11, inclusive, shall become operative and shall continue in full force and effect during the period of consolidation.

(Amended by Stats. 2002, Ch. 784, Sec. 155. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26638.12. Note: Sections 74194 and 74195 (referenced in this section) were repealed by Stats. 2002, Ch. 784, Sec. 444.)



26638.3

All persons who, immediately preceding the effective date of abolition of the marshal’s office and department, are assigned to the marshal’s department in management, administrative, supervisory, peace officer, clerical, and other positions shall, on the effective date of the abolition, be assigned to the sheriff’s department in the same class, or if such classes are not within the department, a comparable class; and no probationary or permanent employee shall be laid off as a result of implementation of the abolition and consolidation. The discretion of the board of supervisors to lay off as a result of the elimination or reduction in level of any service delivered by the sheriff, whether caused by the board’s decision to underfund existing staffing or otherwise, shall not be impaired.

Marshal’s lieutenants shall be assigned to the class of sheriff’s lieutenant, and shall not be eligible to participate in a promotional examination for the class of sheriff’s captain for a period of one year following the effective date of the abolition and consolidation. Marshal’s deputies performing bailiffing functions shall be assigned to bailiffing functions for the superior and municipal courts for five years following the effective date of the abolition and consolidation. No provision of this section shall be deemed to restrict the authority of the sheriff to discipline any employee in accordance with county standards, procedures and limitations otherwise applicable, and except as otherwise expressly provided herein the discretion of the sheriff to assign, promote, direct, and control employees formerly assigned to the marshal’s department shall not be deemed to be in any manner restricted by virtue of the abolition or consolidation.

(Added by Stats. 1985, Ch. 1261, Sec. 1. Operative February 4, 1986, pursuant to Section 26638.2. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.4

Notwithstanding the provisions of Sections 26603, 26608, and 26665, or any other provision of law, the sheriff shall provide to the superior court within the County of Sacramento all of the following:

(a) Notice and process services, including the service of summons, subpoenas, warrants, and other civil and criminal process.

(b) Court security services, including prisoner transportation services, prisoner escort services, bailiff services, courthouse and other court security services, and the execution of court orders and bench warrants requiring the immediate presence in court of a defendant or witness.

(Amended by Stats. 2002, Ch. 784, Sec. 156. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.5

The sheriff shall provide, within the limits of the resources at his or her disposal, notice and process and court security services to the superior court of at least as high a quality as were provided preceding the abolition and consolidation. The sheriff shall designate a position assigned to the administration of notice and process service as a court liaison officer whose duty it shall be to advise and confer with the court respecting the quality of notice and process services.

(Amended by Stats. 2002, Ch. 784, Sec. 157. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.6

There is hereby created as a separate unit within the sheriff’s department a court security services unit, the functions of which shall be to provide to the superior court within Sacramento County prisoner transportation services, prisoner escort services, court control, courthouse and other court building security, bailiff services, and the execution of court orders and bench warrants requiring the immediate presence in court of a defendant or witness. All sheriff’s personnel responsible for the delivery of these services shall be assigned to the court security services unit. The sheriff shall provide all security services to the court through that unit.

(Amended by Stats. 2002, Ch. 784, Sec. 158. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.7

The court security services unit shall be headed by a chief deputy who reports directly to the sheriff through the undersheriff, and whose administrative offices are situated at such location as the presiding judge of the superior court may direct.

The chief deputy shall be exempt from civil service, and shall not be a member of the county’s classified service. The chief deputy shall be appointed by the sheriff from among Sacramento County employees who are assigned to the sheriff’s department, and who are qualified peace officers. The person appointed chief deputy shall serve in that office at the individual pleasures of the sheriff and judges of the superior court. The chief deputy shall be subject to release from that office at the will of either the sheriff, or the judges of the superior court, as reflected by a majority vote of the judges. A person released from the office of chief deputy shall be returned to the highest salaried county class which that person occupied preceding his or her appointment to the office of chief deputy. The chief deputy, during the period he or she occupies that office, shall be subject to suspension or dismissal from county employment at the sole discretion of the sheriff, subject to those county standards, procedures, and limitations as are applicable to county employees within the classified service.

Notwithstanding the provisions of the preceding paragraph, the first occupant of the office of chief deputy shall be the person who occupied the office of Sacramento County Marshal immediately preceding the effective date of the abolition of that office and consolidation. The first occupant shall be subject to release from that office and suspension or dismissal from county employment in accordance with the same terms, conditions, and procedures as are prescribed above. In the event the first occupant of the office of chief deputy is released from that office, he or she shall be assigned, at the discretion of the sheriff, to any existing vacancy in the classes of sheriff’s captain, sheriff’s lieutenant, sheriff’s sergeant or deputy sheriff, at a salary equal to that which he or she was receiving immediately preceding the effective date of release from the chief deputy office. Upon assignment to such a class, the first occupant shall immediately acquire permanent civil service status, and shall thereafter be subject to discipline or other adverse employment action subject to the same regulations and procedures as are applicable to other classified personnel occupying the same class.

The office of chief deputy, court security services, is created as one whose principal function is to serve the superior court, and is assigned solely for organizational purposes to the sheriff’s department in order to promote the efficient utilization of personnel resources and preserve unity of command in the delivery of peace officer services. The chief deputy is an employee of Sacramento County for all purposes.

(Amended by Stats. 2002, Ch. 784, Sec. 159. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.8

The sheriff, through the chief deputy, court security services, shall prepare and present for approval by the superior court, as expressed by a majority vote of the judges, written policies prescribing procedures and methods for the adequate and prompt delivery of court security services. The policies shall contain such elements as the court may prescribe, including, but not limited to:

(a) The transportation of prisoners in a manner which assures timely production at court hearings, within the limits of personnel resources at the disposal of the chief deputy, court security services.

(b) The approval by individual superior court judges of the identity of bailiffs assigned on a regular or continuing basis to the courtrooms of those judges.

(c) The organizational plan for the court security services unit in relation to the allocation of staffing levels to various functions of the court security services unit, within the limits of personnel resources at the disposal of the chief deputy, court security services, including the regular assignment of one bailiff to each permanent sitting judge, commissioner and referee.

(d) The filling with reasonable dispatch of positions which become vacant due to employment termination, leave or incapacity; and, in the event of vacancies caused by the long-term incapacity of a sworn officer, that the sheriff make his or her best effort to assign the vacant position elsewhere within the department in a manner which makes available another sworn officer for court duties.

(e) With the foregoing exceptions, the reservation of discretion to the chief deputy, court security services, to assign, direct, and control the personnel of his or her unit.

Amendments of the policies shall be subject to advance approval by the court in the same manner as the court approves the original policies.

(Amended by Stats. 2002, Ch. 784, Sec. 160. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.9

The superior court shall bring any complaints regarding the sheriff’s performance under this article and any written policies adopted pursuant hereto to the attention of the sheriff, and shall cooperate with the sheriff to resolve them. The court shall also actively participate and cooperate in the preparation and presentation of all budget requests for the court security services unit. The budget for the unit shall be prescribed from year to year by the board of supervisors through adoption of the annual budget. During any budget year, the staffing for the unit may be adjusted within budgeted resources and personnel classifications only with the approval of the court under policies adopted pursuant to subdivisions (c) and (d) of Section 26638.8.

The sheriff shall not transfer or otherwise divert from the court security services unit personnel or other resources allocated to that unit by the annual final budget approved by the board of supervisors, except on a temporary basis in the event of a sudden and unforeseen emergency requiring the immediate commitment of significant resources in relation to other functions performed by the sheriff.

That organization plan for the court security services unit and the level of staffing and hours of staffing services prescribed therein set forth in that document entitled “Sacramento County Court Security Services Unit, Organization Plan,” dated June 1, 1985, on file with the clerk of the Board of Supervisors of the County of Sacramento, shall, at minimum, be maintained during the 1985–86 fiscal year from and after the effective date of the abolition and consolidation authorized by this article; and the levels of staffing and hours of staffing services shall be subject to modification, increase, or decrease by the board of supervisors in future fiscal years.

(Amended by Stats. 2002, Ch. 784, Sec. 161. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.10

In the event that the superior court concludes by majority vote of its members that the sheriff has substantially failed to comply with any term of this article or written policies adopted hereunder, the court may request that the board of supervisors form and fund an independent review team to review the sheriff’s compliance with this article or policies and report thereon. The board shall form and fund such review. The review team shall be selected by four persons who are the presiding judge of the court, county executive, sheriff, and a disinterested member of the public selected by the board.

(a) The sheriff shall take all necessary reasonable steps to remedy any violation of this article or policies adopted hereunder found by the review team. The failure of the sheriff to take such steps and violations of this article or policies adopted hereunder shall be reviewable in an action brought by the court requesting formation of the team under Section 1085 of the Code of Civil Procedure.

(b) Any findings by the review team relating to understaffing, insufficient or inadequate facilities, insufficient or inadequate equipment or appliances, or any other matter requiring as a remedy the appropriation or expenditure of public funds by the board of supervisors shall be advisory only, and shall not be enforceable by mandate or any other judicial proceeding against the county or board of supervisors.

The provisions of this section shall not be deemed to constitute an exclusive remedy, an administrative remedy which must be exhausted or to otherwise bar any other remedy which may be available to the court under this article or any other laws for a violation of the provisions of this article or written policies adopted hereunder.

(Amended by Stats. 2002, Ch. 784, Sec. 162. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.11

Neither this article nor any provision hereof, including Section 26638.10, shall be deemed in any manner to limit or otherwise impair the legal power vested by other laws in the superior court within Sacramento County to secure proper provision of court-related services.

(Amended by Stats. 2002, Ch. 784, Sec. 163. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26638.12.)



26638.12

(a) This article shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date.

(b) The repeal of this article does not affect any right or benefit to which a person was entitled on the date of repeal.

(Added by Stats. 2002, Ch. 784, Sec. 164. Effective January 1, 2003. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Article 1.7, commencing with Section 26638.1.)






ARTICLE 1.75 - Merced County Court Security Division

26638.15

Notwithstanding any other provision of law, the Board of Supervisors of Merced County may abolish, by ordinance, the Merced County Marshal’s office and establish a court security division in the Merced County Sheriff’s Department. If the board of supervisors chooses to abolish this office, the following provisions shall apply:

(a) The sheriff shall be appointing authority for all division personnel. The person selected by the sheriff to oversee the operation of court security services shall report directly to the sheriff, or his or her designee.

(b) Notwithstanding any other provision of law, all personnel of the marshal’s office affected by the abolition of the marshal’s office in Merced County shall become employees of the sheriff’s department at their existing or equivalent classification, salaries, and benefits.

(c) Permanent employees of the marshal’s office on the effective date of transfer of services from the marshal to the sheriff pursuant to this section shall be deemed to be qualified, and no other qualifications shall be required for employment or retention. Promotions for all personnel from the marshal’s office shall be made pursuant to standards set by the sheriff. Probationary employees in the marshal’s office on the effective date of the abolition shall not be required to serve a new probationary period. All probationary time served as an employee of the marshall shall be credited toward probationary time required as an employee of the sheriff’s department.

(d) All county service with the marshal’s office by employees of the marshal’s office on the effective date of the abolition of the marshal’s office shall be counted toward seniority in the court security division of the sheriff’s department.

(e) No employee of the marshal’s office on the effective date of a consolidation pursuant to this section shall lose peace officer status, or otherwise be adversely affected as a result of the abolition and merger of personnel into the sheriff’s department.

(f) The personnel of the marshal’s office who become employees of the sheriff’s department may not be transferred from the division in the sheriff’s department under which court security services are provided unless the transfer is voluntary.

(g) Personnel of the abolished marshal’s office shall be entitled to request an assignment to another division within the sheriff’s department, and that request shall be reviewed in the same manner as any other request from within the department.

(Added by renumbering Section 26638.5 (as added by Stats. 2002, Ch. 1072) by Stats. 2003, Ch. 62, Sec. 149. Effective January 1, 2004.)






ARTICLE 1.8 - Sheriff-Marshal Consolidation

26639

This article applies to the abolition of the marshal’s office and the consolidation of court-related services within the sheriff’s office in Los Angeles County.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 166. Effective January 1, 2003.)



26639.2

The courtroom assignment of bailiffs in the Los Angeles County Superior Court after consolidation pursuant to this article shall be determined by the presiding judge and the bailiff’s management representative; or their designees. Any new bailiff assignments shall be made only after consultation with the affected judge or commissioner in whose courtroom a new assignment is planned, the bailiff’s management representative, and with the bargaining unit of the bailiff employee, if the employee is represented.

It is the intent of the Legislature, in enacting this section, to ensure that courtroom assignments are made in a manner which best assures that the interests of the affected judge or commissioner and bailiff are protected.

(Amended by Stats. 2002, Ch. 784, Sec. 168. Effective January 1, 2003.)



26639.3

(a) All county service or service by employees of the marshal’s office on the effective date of the consolidation under this article shall be counted toward seniority in the sheriff’s office, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(b) No employee of the marshal’s office or the sheriff’s office on the effective date of the consolidation under this article shall lose peace officer status, be demoted, or otherwise adversely affected as a result of the consolidation.

(Amended by Stats. 2002, Ch. 784, Sec. 169. Effective January 1, 2003.)






ARTICLE 1.9 - Sheriff-Marshal Consolidation

26639.5

(a) Notwithstanding any other provision of law, the board of supervisors of Solano County may commence public hearings regarding the consolidation of court-related services. Within 30 days of the commencement of public hearings as authorized by this section, the board shall make a final determination as to the most cost-effective and most efficient manner of providing consolidated services.

(b) Concurrently, an election may be conducted among all of the judges of the superior and municipal courts of that county to provide an advisory recommendation to the board of supervisors as to the preferred agency, either the marshal or the sheriff, under which court-related services and the service of civil and criminal process may best be provided. The outcome shall be determined by a simple majority of votes cast. The vote of the judges shall then be forwarded to the board of supervisors prior to the close of the public hearing, and the board of supervisors shall take into advisement the recommendation of the judges provided by the election report. The consolidation shall occur pursuant to the board’s determination.

(Added by Stats. 1996, Ch. 87, Sec. 1. Effective January 1, 1997. Repealed as of January 1, 2018, pursuant to Section 26639.7.)



26639.6

(a) Notwithstanding any other provision of law, the marshal, sheriff, and all personnel of the marshal’s office or personnel of the sheriff’s office affected by a consolidation of court-related services and the service of civil and criminal process under this article shall become employees of that consolidated office at their existing or equivalent classifications, salaries, and benefits, and except as may be necessary for the operation of the agency under which court services and the service of civil and criminal process are consolidated, shall not be involuntarily transferred out of the consolidated office during a period of four years following the consolidation.

(b) Permanent employees of the marshal’s office or sheriff’s office on the effective date of consolidation under this article shall be deemed qualified, and no other qualifications shall be required for employment or retention. Probationary employees of the marshal’s office or the sheriff’s office on the effective date of a consolidation under this article shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period.

(c) All county service or service by employees of the marshal’s office or the sheriff’s office on the effective date of a consolidation under this article shall be counted toward seniority in the consolidated office, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(d) No employee of the marshal’s office or the sheriff’s office on the effective date of a consolidation under this article shall lose peace officer status, be demoted, or otherwise be adversely affected as a result of the consolidation.

(Added by Stats. 1996, Ch. 87, Sec. 1. Effective January 1, 1997. Repealed as of January 1, 2018, pursuant to Section 26639.7.)



26639.7

(a) This article shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date.

(b) The repeal of this article does not affect any right or benefit to which a person was entitled on the date of repeal.

(Added by Stats. 2002, Ch. 784, Sec. 170. Effective January 1, 2003. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Article 1.9, commencing with Section 26639.5.)






ARTICLE 2 - Prisoners’ Property

26640

The sheriff shall take charge of, safely keep, and keep a correct account of, all money and valuables found on each prisoner when delivered at the county jail. Except when otherwise ordered by a court of competent jurisdiction, the sheriff shall pay such money or sums therefrom and deliver such valuables or portions thereof as the prisoner directs and shall pay and deliver all the remainder of his money and valuables to the prisoner or to his order upon his release from the jail or to his legal representative in case of his death or legal incapacity to make decisions.

(Amended by Stats. 2014, Ch. 144, Sec. 22. Effective January 1, 2015.)



26641

When any prisoner is removed to a state hospital or to a state prison or is released to the custody of an officer of another jurisdiction, his money and valuables or the remainder shall be transmitted to the hospital or prison or entrusted to the officer for the prisoner’s account.

(Added by Stats. 1947, Ch. 424.)



26642

The sheriff shall pay into the general fund for the use and benefit of the county any money of a prisoner or the proceeds of the sale of his or her valuables remaining unclaimed for a period of one year after his or her release, or five years after his or her death, or 120 days after a notice has been sent to his or her last known address or, in the event of his or her death, one year after a notice has been sent to his or her last known next of kin.

(Amended by Stats. 1984, Ch. 349, Sec. 1.)



26643

When any prisoner dies or loses the legal capacity to make decisions, the sheriff shall make diligent effort to communicate the fact to friends or relatives of the prisoner, together with information on the state of the prisoner’s account.

(Amended by Stats. 2014, Ch. 144, Sec. 23. Effective January 1, 2015.)



26644

Any money and valuables of a prisoner and the accounts are subject to audit by the county auditor.

(Added by Stats. 1947, Ch. 424.)



26645

For failure to comply with this article, the sheriff is liable on his official bond.

(Added by Stats. 1947, Ch. 424.)



26646

The sheriff, with the approval of the county auditor, may establish bank accounts in which money received by the sheriff for bail and fines may be deposited and disbursed to the courts of proper jurisdiction. All moneys received and disbursed through such bank accounts shall be properly and uniformly accounted for under such procedures as the auditor may deem necessary.

(Added by Stats. 1969, Ch. 279.)






ARTICLE 3 - Process and Notices

26660

As used in this title:

(a) “Process” includes all writs, warrants, summons, and orders of courts of justice, or judicial officers.

(b) “Notice” includes all papers and orders required to be served in any proceedings before any court, board, or officer, or when required by law to be served independently of such proceeding.

(Added by Stats. 1947, Ch. 424.)



26661

When process or notices are returnable to another county the sheriff may enclose the process or notice in an envelope, addressed to the officer from whom it emanated, and deposit it in the post office prepaying postage.

(Added by Stats. 1947, Ch. 424.)



26662

The return of the sheriff upon process or notices is prima facie evidence of the facts stated in the return.

(Added by Stats. 1947, Ch. 424.)



26663

Any sheriff who does not return a process or notice in his or her possession, with the necessary endorsement thereon, without delay is liable to the person aggrieved for all actual damages sustained by him or her.

(Amended by Stats. 1996, Ch. 120, Sec. 3. Effective January 1, 1997.)



26664

Any sheriff who neglects or refuses to perform the duties under a writ of attachment, execution, possession, or sale, after being required by the creditor’s attorney of record or, if the creditor does not have any attorney of record, by the creditor and after the sheriff’s fees have been paid or tendered, is liable to the creditor for all actual damages sustained by the creditor.

(Amended by Stats. 1982, Ch. 497, Sec. 104. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



26665

All writs, notices, or other process issued by superior courts in civil actions or proceedings may be served by any duly qualified and acting marshal or sheriff of any county in the state, subject to the Code of Civil Procedure.

(Amended by Stats. 2002, Ch. 784, Sec. 171. Effective January 1, 2003.)






ARTICLE 3.5 - Santa Barbara County Sheriff-Marshal Consolidation

26671

This article shall apply only to a county of the 17th class. It shall be known as the Santa Barbara County Court Services Consolidation Act of 1996.

(Added by Stats. 1996, Ch. 582, Sec. 1. Effective January 1, 1997. Repealed as of January 1, 2018, pursuant to Section 26672.)



26671.1

Notwithstanding any other provision of law, the Board of Supervisors of Santa Barbara County may, by ordinance, abolish the office of Marshal of Santa Barbara County and the Santa Barbara County Marshal’s Office and consolidate the services and personnel of the Santa Barbara County Marshal into the Santa Barbara County Sheriff’s Department.

Upon the effective date of that consolidation ordinance, there shall be established within the Santa Barbara County Sheriff’s Department a unit designated as the court services division. The Sheriff of Santa Barbara County shall be responsible for the management and operation of that unit, in accordance with this article.

(Amended by Stats. 2002, Ch. 784, Sec. 174. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26672.)



26671.2

(a) All persons who, immediately preceding the effective date of abolition of the marshal’s office, are assigned to the marshal’s office in management, administrative, supervisory, peace officer, clerical, and other positions shall, on the effective date of the abolition, be assigned to the sheriff’s department in the same classification, or if such classifications are not within the department, a comparable classification; and no probationary or permanent employee shall be laid off as a result of the implementation of the abolition and consolidation.

(b) No personnel of the marshal’s office shall be reduced in rank or salary, otherwise be demoted, or lose peace officer status. Upon abolition and consolidation, all county service of personnel assigned to the marshal’s office shall be counted toward county seniority.

(c) Clerical personnel described in subdivision (a) shall become members of the court services division and shall not be involuntarily transferred from the court services division to any other division within the sheriff’s department.

(d) The incumbent marshal shall be assigned to the classification of sheriff’s commander and shall be in charge of the court services division. One assistant marshal shall be assigned to the classification of sheriff’s lieutenant and shall be assigned to the court services division. The remaining assistant marshal position shall be reclassified. Deputy marshals performing bailiff functions shall be assigned to an equivalent classification in the court services division and those deputy marshals shall not be involuntarily transferred from the court services division to any other division within the sheriff’s department.

(e) Notwithstanding any other provision of law, the incumbent marshal, upon consolidation, shall be reinstated as a member of the Santa Barbara County Employees’ Retirement System, and by the board of supervisor’s adoption of an ordinance abolishing the office of marshal and consolidating the offices of sheriff and marshal, Section 31680.7 relating to reemployment after retirement shall be applicable to the incumbent marshal.

(f) Personnel of the marshal’s office shall be entitled to request assignment to other divisions within the sheriff’s department which requests will be reviewed as any other such request in the department. Acceptance of a voluntary transfer by a deputy marshal shall invalidate any right of reassignment to the court services division. Any personnel action pursuant to this section shall be in accordance with the personnel policies, memoranda of understanding, and rules and procedures of the sheriff’s department and Santa Barbara County.

(g) No provision of this section shall be deemed to restrict the authority of the sheriff to discipline any employee in accordance with county personnel policies, and memoranda of understanding, or rules and procedures otherwise applicable, and except as otherwise expressly provided in this section, the discretion of the sheriff to assign, promote, direct, and control employees formerly assigned to the marshal’s office shall not be deemed in any manner restricted by virtue of the abolition or consolidation.

(Added by Stats. 1996, Ch. 582, Sec. 1. Effective January 1, 1997. Repealed as of January 1, 2018, pursuant to Section 26672.)



26671.4

Notwithstanding any other provision of law, upon consolidation the sheriff shall provide to the superior court within Santa Barbara County the following services:

(a) Court security services, including prisoner transportation services, prisoner escort services, bailiff services, courthouse and other security services, and the execution of court orders and bench warrants requiring the immediate presence in court of a defendant or witness.

(b) Notice and process services, including service of summons, subpoenas, warrants, and other civil and criminal process.

(Amended by Stats. 2002, Ch. 784, Sec. 175. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26672.)



26671.5

(a) The sheriff shall provide, within the limits of the resources at his or her disposal, those services enumerated in Section 26671.4, to the superior court of at least as high a quality as were provided preceding the abolition and consolidation. In no event shall the resources committed to those services be less than necessary for the proper functioning of the Santa Barbara County Superior Court.

(b) Upon the effective date of consolidation, the regular assignment of bailiffs to individual courtrooms shall be made by the commander of the court services division with the concurrence of the individual judicial officer in whose courtroom the assignment is to be made.

(Amended by Stats. 2002, Ch. 784, Sec. 176. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26672.)



26671.6

(a) Effective upon consolidation, there shall be created a Court Services Oversight Committee consisting of the presiding judge of the superior court and one judge to be selected by the sheriff.

(b) Members of the Court Services Oversight Committee shall serve for a term of two years, or as otherwise designated by the appointing authorities.

(c) The duties of the Court Services Oversight Committee shall be those prescribed by this article.

(Amended by Stats. 2002, Ch. 784, Sec. 177. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26672.)



26671.7

(a) The Court Services Oversight Committee shall advise the sheriff concerning the operations of the courts services division, including, but not limited to, those services enumerated in Section 26671.4, shall make recommendations to the sheriff concerning policies and procedures affecting the operations of the court services division, and shall review court security plans and measures affecting the operations of the court services division and make such recommendations to the sheriff as the committee deems appropriate.

(b) The sheriff shall consult with the Court Services Oversight Committee before regularly assigning newly hired personnel or transferring personnel into the court services division.

(Added by Stats. 1996, Ch. 582, Sec. 1. Effective January 1, 1997. Repealed as of January 1, 2018, pursuant to Section 26672.)



26671.8

Nothing in this article shall be deemed in any manner to limit or otherwise impair the legal power vested by other laws in the superior court within Santa Barbara County to secure proper provision of court-related services.

(Amended by Stats. 2002, Ch. 784, Sec. 178. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 26672.)



26672

(a) This article shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date.

(b) The repeal of this article does not affect any right or benefit to which a person was entitled on the date of repeal.

(Added by Stats. 2002, Ch. 784, Sec. 179. Effective January 1, 2003. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Article 3.5, commencing with Section 26671.)






ARTICLE 4 - Liability

26680

If on demand the sheriff neglects or refuses to pay over to the person entitled any money which comes into his or her hands by virtue of his or her office, after deducting all legal fees, the person may recover the amount owed to that person, 25 percent damages, interest at the rate of 10 percent per month from the time of demand, and costs, including reasonable attorney’s fees.

(Amended by Stats. 2010, Ch. 4, Sec. 5. Effective January 1, 2011.)



26685

Whenever any action is brought against any sheriff, all deputies and employees of the sheriff employed under any civil service or merit system upon whose negligence, wilful or wrongful act, or other default the action is based are necessary parties defendant.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 5 - Badges

26690

The board of supervisors shall furnish the sheriff and deputy sheriffs with suitable badges of office. Upon the badge of the sheriff shall be inscribed “Sheriff,” and upon those of the deputy sheriffs shall be inscribed “Deputy Sheriff.”

(Added by Stats. 1947, Ch. 424.)






ARTICLE 7 - Fees

26720

For services performed by them sheriffs shall charge and collect the fees fixed in this article.

(Added by Stats. 1947, Ch. 424.)



26720.5

Notwithstanding Section 26720, fees otherwise payable by a litigant pursuant to this article shall be waived or, if paid, refunded, in any case in which the litigant is permitted by the court to proceed in forma pauperis under rules adopted by the Judicial Council pursuant to Section 68511.3.

This section is declaratory of existing law, and the enumeration in this section of fees to be waived shall not be construed to limit the power of the court to waive fees in other instances, as permitted or required under rules adopted by the Judicial Council pursuant to Section 68511.3.

(Added by Stats. 1980, Ch. 1372.)



26720.9

Notwithstanding any other law, the amounts set forth in Sections 26721, 26721.1, 26725, 26728, 26734, 26742, and 26743 shall be forty dollars ($40).

(Amended by Stats. 2014, Ch. 470, Sec. 4. Effective January 1, 2015.)



26721

Except as provided in this article, the fee for serving or executing any process or notice required by law or the litigants to be served shall be the amount described in Section 26720.9, and there shall be no additional fee for substitute service when substitute service is authorized.

However, no fee shall be charged for serving an emergency protective order, protective order, or restraining order issued pursuant to Division 10 of the Family Code (the Domestic Violence Prevention Act) on a respondent who is in custody.

In any case where property has been levied upon and, pursuant to the levy, a copy of the writ of execution and a notice of levy are required by statute to be served either personally or by mail upon the judgment debtor or other person, no fee shall be charged for that service.

(Amended by Stats. 2000, Ch. 629, Sec. 2. Effective January 1, 2001.)



26721.1

In an action for unlawful detainer, the fee for service of a summons, complaint, and prejudgment claim of right to possession pursuant to Section 415.46 of the Code of Civil Procedure shall be the amount described in Section 26720.9 for all occupants not named in the summons. The fee is not refundable.

(Amended by Stats. 2000, Ch. 629, Sec. 3. Effective January 1, 2001.)



26721.2

(a) For any action commenced in the superior court, the fee for the service of the summons, the complaint for which the summons is issued, and all other documents or notices required to be served with the summons and complaint, is forty dollars ($40).

(b) The fee for cancellation of the service of a summons prior to its completion is forty dollars ($40).

(c) The fee for making a not-found return on a summons certifying that the person cannot be found at the address specified is forty dollars ($40).

(Amended by Stats. 2014, Ch. 470, Sec. 5. Effective January 1, 2015.)



26722

The fee for serving, executing, or processing any writ or order where the levying officer is required to take immediate possession of the property levied upon is one hundred dollars ($100).

(Amended by Stats. 2014, Ch. 470, Sec. 6. Effective January 1, 2015.)



26723

The fee for opening a safe-deposit box pursuant to Sections 488.460 and 700.150 of the Code of Civil Procedure is one hundred thirty-five dollars ($135).

(Amended by Stats. 2014, Ch. 470, Sec. 7. Effective January 1, 2015.)



26725

The fee for serving, executing, or processing a writ of attachment, writ of execution, writ of sale, or order on real estate, as to the initial service or posting of a continuous unbroken parcel or tract, and the fee for serving a record owner other than the defendant shall be the amount described in Section 26720.9.

(Amended by Stats. 2000, Ch. 629, Sec. 5. Effective January 1, 2001.)



26725.1

The fee for serving or posting any additionally required notices or orders on other parcels is twenty dollars ($20) each.

(Amended by Stats. 2014, Ch. 470, Sec. 8. Effective January 1, 2015.)



26726

(a) The fee for keeping and caring for property under a writ of attachment, execution, possession, or sale is one hundred forty dollars ($140) when necessarily employed for any eight-hour period or any part thereof. If an additional keeper or keepers are required during these periods, the fee for the additional keeper or keepers shall be the same as fixed, but, in no event shall any one keeper receive more than three hundred dollars ($300) during any 24-hour period when so employed.

(b) In addition to the fees provided by Section 26721, the fee for maintaining custody of property under levy by the use of a keeper is forty dollars ($40) for each day custody is maintained after the first day.

(c) Notwithstanding any other fee charged, a keeper shall receive sixty dollars ($60) when, pursuant to Section 26738, a levying officer prepares a not-found return.

(Amended by Stats. 2014, Ch. 470, Sec. 9. Effective January 1, 2015.)



26727

The fee for a copy of any writ, process, paper, order, or notice actually made by him or her when required or demanded is one dollar ($1) per page, except that when correct copies are furnished to him or her for use no charge shall be made for those copies.

(Amended by Stats. 2014, Ch. 470, Sec. 10. Effective January 1, 2015.)



26728

The fee for preparing and posting the initial notice of personal property sale under a writ of attachment, execution, or sale or order of court shall be the amount described in Section 26720.9.

(Amended by Stats. 2000, Ch. 629, Sec. 7. Effective January 1, 2001.)



26728.1

The fee for preparing and posting additionally required notices of personal property sales is fifteen dollars ($15) each.

(Amended by Stats. 2014, Ch. 470, Sec. 11. Effective January 1, 2015.)



26729

The fee for furnishing a notice for publication is fifteen dollars ($15).

(Amended by Stats. 2014, Ch. 470, Sec. 12. Effective January 1, 2015.)



26730

The fee for conducting or postponing the sale of real or personal property as required by law or the litigant is ninety dollars ($90).

(Amended by Stats. 2014, Ch. 470, Sec. 13. Effective January 1, 2015.)



26731

(a) Eighteen dollars ($18) of any fee collected by the sheriff’s civil division or marshal under Sections 26721, 26722, 26725, 26726, 26728, 26730, 26733.5, 26734, 26736, 26738, 26742, 26743, 26744, and 26750 shall be deposited in a special fund in the county treasury. A separate accounting of funds deposited shall be maintained for each depositor, and funds deposited shall be for the exclusive use of the sheriff’s civil division or marshal.

(b) Ninety-five percent of the moneys in the special fund shall be expended to supplement the costs of the depositor for the implementation, maintenance, and purchase of auxiliary equipment and furnishings for automated systems or other nonautomated operational equipment and furnishings deemed necessary by the sheriff’s civil division or marshal. Five percent of the moneys in the special fund shall be used to supplement the expenses of the sheriff’s civil division or marshal in administering the funds.

(Amended by Stats. 2014, Ch. 470, Sec. 14. Effective January 1, 2015.)



26732

The fee for publication of a notice in a newspaper is the reasonable cost of the publication.

(Amended by Stats. 1951, Ch. 1114.)



26733.5

The fee for serving a writ of possession of real property on an occupant or the occupants or for posting and serving a copy on the judgment debtor is eighty-five dollars ($85). The additional fee for removing an occupant or occupants from the premises and putting a person in possession of the premises is sixty dollars ($60). The fee for reposting a notice to vacate shall be pursuant to Section 26721.

(Amended by Stats. 2014, Ch. 470, Sec. 15. Effective January 1, 2015.)



26734

The fee for making a levy on personal property already in possession of the officer who is holding it under attachment in the same action shall be the amount described in Section 26720.9.

(Amended by Stats. 2000, Ch. 629, Sec. 10. Effective January 1, 2001.)



26736

The fee for cancellation of the service or execution of any process or notice, other than a summons, prior to its completion is forty dollars ($40). The fee provided by this section shall not be charged if a fee is charged pursuant to any other section of this article in attempting to serve or execute the process or notice.

(Amended by Stats. 2014, Ch. 470, Sec. 16. Effective January 1, 2015.)



26738

The fee for making a not-found return on an affidavit and order, order for appearance, subpoena, writ of attachment, writ of execution, writ of possession, order for delivery of personal property, or other process or notice required to be served, certifying that the person or property cannot be found at the address specified is thirty-five dollars ($35).

(Amended by Stats. 2014, Ch. 470, Sec. 17. Effective January 1, 2015.)



26740

The fee for the execution and delivery of a deed or certificate of redemption is fifteen dollars ($15).

(Amended by Stats. 2014, Ch. 470, Sec. 18. Effective January 1, 2015.)



26741

The fee for executing and delivering a certificate or deed of sale is fifteen dollars ($15).

(Amended by Stats. 2014, Ch. 470, Sec. 19. Effective January 1, 2015.)



26742

The fee for executing and delivering any other instrument shall be the amount described in Section 26720.9.

(Amended by Stats. 2000, Ch. 629, Sec. 13. Effective January 1, 2001.)



26743

The fee for subpoenaing a witness, including a copy of the subpoena and any affidavit required to be served therewith, shall be the amount described in Section 26720.9.

(Amended by Stats. 2000, Ch. 629, Sec. 14. Effective January 1, 2001.)



26744

The fee for serving or executing a bench warrant arising from an order of appearance issued under subparagraph (A) of paragraph (1) of subdivision (a) of Section 491.160 or subparagraph (A) of paragraph (1) of subdivision (a) of Section 708.170 of the Code of Civil Procedure is fifty dollars ($50).

(Amended by Stats. 2006, Ch. 277, Sec. 4. Effective January 1, 2007.)



26744.5

(a) The fees for processing a warrant issued pursuant to Section 1993 of the Code of Civil Procedure shall be paid by the moving party, as follows:

(1) Forty dollars ($40) to receive and process the warrant, which shall include the issuance and mailing of a notice advising the person to be arrested of the issuance of the warrant and demanding that the person appear in court.

(2) Forty dollars ($40) to cancel the service of the warrant.

(3) Eighty-five dollars ($85) if unable to find the person at the address specified using due diligence.

(4) One hundred dollars ($100) to arrest the person, which shall include the arrest and release of the person on a promise to appear pursuant to Section 1993.2 of the Code of Civil Procedure.

(b) The in forma pauperis fee waiver provisions under Rules 3.50 to 3.58, inclusive, of the California Rules of Court shall apply to the collection of fees under this section.

(Amended by Stats. 2014, Ch. 470, Sec. 20. Effective January 1, 2015.)



26745

The fee for summoning a trial jury of 12 or less is two dollars ($2), and for each additional juror, ten cents ($0.10).

(Added by Stats. 1947, Ch. 424.)



26746

(a) In addition to any other fees required by law, a processing fee of twelve dollars ($12) shall be assessed for each disbursement of money collected under a writ of attachment, execution, possession, or sale, but excluding any action by the local child support agency for the establishment or enforcement of a child support obligation. The fee shall be collected from the judgment debtor in addition to, and in the same manner as, the moneys collected under the writ. All proceeds of this fee shall be deposited in a special fund in the county treasury. A separate accounting of funds deposited shall be maintained for each depositor, and funds deposited shall be for the exclusive use of the depositor.

(b) The special fund shall be expended to supplement the county’s cost for vehicle fleet replacement and equipment, maintenance, and civil process operations, including data systems and consultant services.

(c) A processing fee shall not be charged pursuant to this section if the only disbursement is the return of the judgment creditor’s deposit for costs.

(Amended by Stats. 2014, Ch. 470, Sec. 21. Effective January 1, 2015.)



26746.1

(a) A twenty-dollar ($20) fee shall be assessed by the sheriff or marshal for certification of correction on each citation that requires inspection for proof of correction of any violation pursuant to Section 40616 of the Vehicle Code.

(b) All proceeds of the fee shall be deposited in a special fund in the county treasury. A separate accounting of funds deposited shall be maintained for each depositor, and funds deposited shall be for the exclusive use of the sheriff’s civil division or marshal.

(c) Ninety-five percent of the moneys in the special fund shall be expended to supplement the costs of the depositor for the implementation, maintenance, and purchase of auxiliary equipment and furnishings for automated systems or other nonautomated operational equipment and furnishings deemed necessary by the sheriff’s civil division or marshal. Five percent of the moneys in the special fund shall be used to supplement the expenses of the sheriff’s civil division or marshal in administering the funds.

(Amended by Stats. 2014, Ch. 470, Sec. 22. Effective January 1, 2015.)



26747

For transporting prisoners to the county jail, the sheriff shall charge the actual cost of such transportation.

(Added by Stats. 1947, Ch. 424.)



26748

In addition to the fees provided by this article, the sheriff may collect from the litigant or person requiring his services, his actual expenses for inspection, checking, releasing, or any other handling of property under his custody, charge, or keeping pursuant to any process, writ, order, paper, or notice, and actual postal charges paid for mailing by registered mail or certified mail any notice or demand required or authorized by law to be sent by registered mail or certified mail.

(Amended by Stats. 1975, Ch. 368.)



26749

The sheriff shall receive expenses necessarily incurred in conveying persons to and from the state hospitals and in conveying persons to and from the state prisons or other state institutions, or to other destinations for the purpose of deportation to other states, or in advancing actual traveling expenses to any person committed to a state institution who is permitted to report to an institution without escort, which expenses shall be allowed as provided by Chapter 6 (commencing with Section 4750) of Title 5 of Part 3 of the Penal Code for cases subject to that chapter, and, otherwise, by the California Victim Compensation and Government Claims Board and paid by the state.

(Amended by Stats. 2014, Ch. 144, Sec. 24. Effective January 1, 2015.)



26750

(a) The fee for serving an earnings withholding order under the Wage Garnishment Law (Chapter 5 (commencing with Section 706.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure), including, but not limited to, the costs of postage or traveling, and for performing all other duties of the levying officer under that law with respect to the levy shall be thirty-five dollars ($35).

(b) Except as provided in Section 26746, the levying officer shall not charge additional fees, costs, or expenses for performing the duties under the Wage Garnishment Law (Chapter 5 (commencing with Section 706.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure).

(Amended by Stats. 2014, Ch. 470, Sec. 23. Effective January 1, 2015.)



26751

After possession is taken of any vehicle by or on behalf of any legal owner thereof under the terms of a security agreement or lease agreement, the debtor shall pay the sheriff a fee of fifteen dollars ($15) for the receipt and filing of the report of repossession pursuant to Section 28 of the Vehicle Code before the vehicle may be redeemed by the debtor. Except as provided herein, any person in possession of the vehicle shall not release it to the debtor without first obtaining proof of payment of the fee to the sheriff. At the request of the debtor, a person in possession of the vehicle, or the legal owner, may also release the vehicle to the debtor provided the debtor pays the fifteen dollar ($15) fee, plus an administrative fee not to exceed five dollars ($5), to the person in possession or the legal owner, who shall transmit the fifteen dollar ($15) fee to the sheriff within three business days. The failure to transmit the fee within three business days shall subject the person in possession or legal owner receiving the fee from the debtor to a fine of fifty dollars ($50). The proof of payment, or a copy thereof, shall be retained by the party releasing possession to the debtor for the period required by law, and the party releasing possession shall provide a copy of the proof of payment to the debtor upon request of the debtor.

(Amended (as added by Stats. 1993, Ch. 1269) by Stats. 1994, Ch. 1114, Sec. 7. Effective January 1, 1995.)






ARTICLE 8 - Transportation of Prisoners

26775

The boards of supervisors of two or more counties may enter into a contract pursuant to this article.

(Added by Stats. 1963, Ch. 1138.)



26776

The contract may provide, with respect to any situation in which, under the law, a sheriff is authorized to transport a prisoner from the sheriff’s own county to a point in another county, or is authorized to take a prisoner into custody in another county and transport him to the sheriff’s own county, that a sheriff of either of the contracting counties shall perform such function.

(Added by Stats. 1963, Ch. 1138.)



26777

In any case in which a sheriff, acting pursuant to a contract entered into under this article, takes a prisoner into custody and transports him, such action shall be deemed lawful to the same extent as if he were the sheriff for whom he is performing such service.

(Added by Stats. 1963, Ch. 1138.)



26778

A contract entered into under this article shall provide for compensation to the county whose sheriff is performing the service by the county for whose sheriff the service is performed, in an amount approximating the cost of the service.

(Added by Stats. 1963, Ch. 1138.)









CHAPTER 3 - County Clerk

ARTICLE 1 - Duties

26801

Except as otherwise provided by law, the county clerk shall act as clerk of the board of supervisors in the county.

(Amended by Stats. 2007, Ch. 263, Sec. 26. Effective January 1, 2008.)



26802

Except as provided by law, the county clerk shall register as voters any electors who apply for registration and shall perform any other duties required of him or her by the Elections Code. In those counties in which a registrar of voters office has been established, the registrar of voters shall discharge all duties vested by law in the county clerk that relate to and are a part of election procedure.

(Amended by Stats. 2003, Ch. 811, Sec. 26. Effective January 1, 2004.)



26802.5

In the Counties of El Dorado, Imperial, Kings, Lake, Marin, Merced, Modoc, Monterey, Napa, Riverside, San Joaquin, Solano, and Tulare, a registrar of voters may be appointed by the board of supervisors in the same manner as other county officers are appointed. In those counties, the county clerk is not ex officio registrar of voters, and the registrar of voters shall discharge all duties vested by law in the county elections official that relate to and are a part of the election procedure.

(Amended by Stats. 2013, Ch. 12, Sec. 1. Effective January 1, 2014.)



26803

He shall take charge of and safely keep, or dispose of pursuant to law, all books, papers, and records which are filed or deposited in his office pursuant to law.

(Added by Stats. 1947, Ch. 424.)



26803.5

Each regulation and order of repeal of a regulation filed with a county clerk pursuant to Article 2 (commencing with Section 11380) of Chapter 4.5, Part 1, Division 3, Title 2, of this code shall be retained in an active file, available for public inspection, until receipt by the county clerk of the next California Administrative Register or supplement to the California Administrative Code in which such regulation, order of repeal or notice thereof, is published.

The county clerk shall at all times keep a complete current set of the California Administrative Code, and the California Administrative Register available for public inspection.

If the county clerk of any county in this state is satisfied that the code and register will be maintained in accordance with the requirements of this section, he may delegate the authority to receive filings on his behalf and to maintain the code and register on his behalf to a paid county law librarian or to the librarian in charge of the county library.

(Amended by Stats. 1968, Ch. 449.)



26805

The clerk must keep a calendar of all criminal actions pending in the court, enumerating them according to the date of the filing of the indictment or information, specifying opposite the title of each action whether it is for a felony or a misdemeanor, and whether the defendant is in custody or on bail.

(Added by Stats. 1989, Ch. 897, Sec. 1.)



26806

(a) In counties having a population of 900,000 or over, the clerk of the court may employ as many foreign language interpreters as may be necessary to interpret in criminal cases in the superior court, and in the juvenile court within the county and to translate documents intended for filing in any civil or criminal action or proceeding or for recordation in the county recorder’s office.

(b) The clerk of the superior court, shall, when interpreters are needed, assign the interpreters so employed to interpret in criminal and juvenile cases in the superior court. When their services are needed, the clerk shall also assign interpreters so employed to interpret in criminal cases in municipal courts.

(c) The clerk of the court may also assign the interpreters so employed to interpret in civil cases in superior and municipal courts when their services are not required in criminal or juvenile cases and when so assigned, they shall collect from the litigants the fee fixed by the court and shall deposit the same in the county treasury.

(d) The interpreters so employed shall, when assigned to do so by the clerk of the court, translate documents to be recorded or to be filed in any civil or criminal action or proceeding. The fee to be collected for translating each such document shall be three dollars ($3) per folio for the first folio or part thereof, and two cents ($0.02) for each word thereafter. For preparing a carbon copy of such translation made at the time of preparing the original, the fee shall be twelve cents ($0.12) per folio or any part thereof. All such fees shall be deposited in the county treasury.

(Amended by Stats. 2004, Ch. 118, Sec. 13. Effective January 1, 2005.)



26807

The county clerk shall keep an official seal of his office for use when performing official duties other than ex officio duties which shall, when embossed, stamped, impressed or affixed to a certification, show legibly. Such seal shall: (a) be circular in shape; (b) be not less than 11/4 inches in diameter; (c) have in the center any words or design adopted by the county clerk; (d) have inscribed around the central words or design, “County Clerk, ____ County, California”, inserting therein the name of the county.

Nothing contained herein shall prohibit a county clerk from continuing to use a seal of a design different than that specified herein if such seal has customarily been used prior to the effective date of this section.

(Added by Stats. 1968, Ch. 564.)



26808

The county clerk shall distribute to persons applying for a marriage license a list of family planning and birth control clinics located in the county, which shall be prepared by the county health officer.

If there is a marriage license bureau within the county clerk’s office, the list shall be distributed by the marriage license bureau.

(Added by Stats. 1970, Ch. 1208.)



26809

Unless another provision of law requires a longer retention period, the county clerk may destroy or otherwise dispose of any paper or document filed with or submitted to him or her more than one year previously, if he or she determines that there is no need for its retention. In determining whether there is a need for retaining a paper or document, consideration shall be given to such factors as future public need, the effect of statutes of limitation, and historical significance.

(Added by Stats. 1986, Ch. 953, Sec. 6.)



26810

(a) The clerk of the superior court may cause the following documents to be photographed, microphotographed, photocopied, electronically imaged, or otherwise reproduced on film and stored in that form:

(1) A document transferred to the clerk under Section 732 of the Probate Code.

(2) A will delivered to the clerk of the superior court under Section 8200 of the Probate Code if the clerk has held the will for at least 10 years.

(b) The photograph, microphotograph, photocopy, or electronic image shall be made in a manner that meets the minimum standards or guidelines recommended by the American National Standards Institute or the Association for Information and Image Management. All these photographs, microphotographs, photocopies, and electronic images shall be indexed, and shall be stored in a manner and place that reasonably assures their preservation indefinitely against loss, theft, defacement, or destruction.

(c) Before proof of death of the maker of a document or will referred to in subdivision (a), the photographs, microphotographs, photocopies, and electronic images shall be confidential, and shall be made available only to the maker. After proof of death of the maker of the document or will by a certified copy of the death certificate, the photographs, microphotographs, photocopies, and electronic images shall be public records.

(d) Section 26809 does not apply to a will or other document referred to in subdivision (a), or to the reproduction authorized by this section.

(e) Upon making the reproduction authorized by this section, the clerk of the superior court may destroy the original document.

(Added by Stats. 1993, Ch. 519, Sec. 1. Effective January 1, 1994.)






ARTICLE 2 - Fees

26820

The county clerk shall charge and collect the fees fixed in this article for service performed by the clerk, when not otherwise provided by law.

(Amended by Stats. 2005, Ch. 75, Sec. 49. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



26831

The county clerk may charge a reasonable fee to cover the cost of preparing copies of any record, proceeding, or paper on file in his or her office.

(Amended by Stats. 2005, Ch. 75, Sec. 72. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



26833

The fee for certifying to a copy of any paper, record, or proceeding on file in the office of the county clerk is one dollar and seventy-five cents ($1.75).

(Amended by Stats. 1982, Ch. 327, Sec. 74. Effective June 30, 1982.)



26836

For every certificate the fee for which is not otherwise fixed, the fee is one dollar and seventy-five cents ($1.75).

(Amended by Stats. 1982, Ch. 327, Sec. 76. Effective June 30, 1982.)



26837

For comparing with the original on file in the office of the county clerk, the copy of any paper, record, or proceeding prepared by another and presented for his or her certificate, the fee is fifty cents ($0.50) a page, in addition to the fee for the certificate.

(Amended by Stats. 2005, Ch. 75, Sec. 80. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



26839

For an exemplification of a record or other paper on file, the fee is twenty dollars ($20) and the charges allowed for copying or comparing.

(Amended by Stats. 1993, Ch. 158, Sec. 9. Effective July 21, 1993.)



26840

The fee for issuing a marriage license is ten dollars ($10), to be collected at the time it is issued. One dollar ($1) of this fee shall be paid to the county recorder, one dollar ($1) of this fee shall be paid to the county clerk, and one dollar ($1) of this fee shall be paid to the State Registrar of Vital Statistics and seven dollars ($7) of this fee shall be disposed of pursuant to the provisions of Section 54 of Chapter 120, Statutes of 1966, First Extraordinary Session. In counties where the salary of the county recorder is the sole compensation allowed by law, this fee shall be paid to the county treasurer who shall credit one dollar ($1) to the county recorder and shall pay one dollar ($1) to the State Registrar of Vital Statistics. The fee provided by this section is in full for all services of the clerk and recorder in connection with the issuance of a marriage license and the filing of a certificate of registry of marriage.

(Amended by Stats. 1979, Ch. 139.)



26840.1

(a) The fee for filing a marriage certificate pursuant to Part 4 (commencing with Section 500) of Division 3 of the Family Code is fourteen dollars ($14), to be collected at the time an authorization for the performance of the marriage is issued or a blank authorization form is obtained from the county clerk pursuant to Part 4 (commencing with Section 500) of Division 3 of the Family Code. Four dollars ($4) of the fee shall be paid to the State Registrar of Vital Statistics. One dollar ($1) of the fee shall be paid to the county treasurer and shall be used to defray any local costs incurred pursuant to Part 4 (commencing with Section 500) of Division 3 of the Family Code.

(b) Notwithstanding subdivision (a), in addition to the amount authorized by subdivision (a) the county clerk may impose an additional amount, not to exceed three dollars ($3), if he or she determines that the additional amount is necessary to defray local costs.

(Amended by Stats. 1992, Ch. 163, Sec. 81. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



26840.2

Whenever the board of supervisors of a county makes provision by ordinance for the issuance of marriage licenses outside of the normal business hours, the board may establish a fee, in addition to that provided in Section 26840, not to exceed five dollars ($5), which shall be paid to the county treasury.

(Amended by Stats. 1981, Ch. 199, Sec. 1.)



26840.3

(a)  For the support of the family conciliation court or for conciliation and mediation services provided pursuant to Chapter 11 (commencing with Section 3160) of Part 2 of Division 8 of the Family Code, to provide all space costs and indirect overhead costs from other sources, the board of supervisors in any county may increase:

(1) The fee for issuing a marriage license, by an amount not to exceed five dollars ($5).

(2) The fee for issuing a marriage certificate pursuant to Part 4 (commencing with Section 500) of Division 3 of the Family Code, by an amount not to exceed five dollars ($5).

(b) The county shall distribute the moneys received under subdivision (a) to the court to be used exclusively to pay the costs of maintaining the family conciliation court or conciliation and mediation services provided pursuant to Chapter 11 (commencing with Section 3160) of Part 2 of Division 8 of the Family Code.

(Amended by Stats. 2005, Ch. 75, Sec. 83. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



26840.7

In addition to the fee prescribed by Section 26840 and as authorized by Section 26840.3, the county clerk shall collect a fee of twenty-three dollars ($23) at the time of issuance of the license. The fee shall be disposed of by the clerk pursuant to Chapter 5 (commencing with Section 18290) of Part 6 of Division 9 of the Welfare and Institutions Code. Of this amount, four dollars ($4) shall be used, to the extent feasible, to develop or expand domestic violence shelter-based programs to target underserved areas and populations.

(Amended by Stats. 2006, Ch. 857, Sec. 1. Effective January 1, 2007.)



26840.8

In addition to the fee prescribed by Section 26840.1 and as authorized by Section 26840.3, the person issuing an authorization for the performance of a marriage pursuant to Part 4 (commencing with Section 500) of Division 3 of the Family Code or the county clerk, upon providing a blank authorization form pursuant to Part 4 (commencing with Section 500) of Division 3 of the Family Code, shall collect a fee of twenty-three dollars ($23) at the time of providing the authorization. The fee shall be disposed of pursuant to Chapter 5 (commencing with Section 18290) of Part 6 of Division 9 of the Welfare and Institutions Code. Of this amount, four dollars ($4) shall be used, to the extent feasible, to develop or expand domestic violence shelter-based programs to target underserved areas and populations.

(Amended by Stats. 2006, Ch. 857, Sec. 2. Effective January 1, 2007.)



26840.10

(a) The Alameda County Board of Supervisors, upon making findings and declarations for the need for governmental oversight and coordination of the multiple agencies dealing with domestic violence, may authorize an increase in the fees for marriage licenses and confidential marriage licenses, up to a maximum increase of two dollars ($2).

(b) Effective July 1 of each year, the Alameda County Board of Supervisors may authorize an increase in these fees by an amount equal to the increase in the Consumer Price Index for the San Francisco metropolitan area for the preceding calendar year, rounded to the nearest half-dollar ($0.50). The fees shall be allocated pursuant to Section 18309 of the Welfare and Institutions Code.

(c) In addition to the fee prescribed by Section 26840.1, in Alameda County, the person issuing authorization for the performance of a marriage or confidential marriage, or the county clerk upon providing a blank authorization form pursuant to Part 4 (commencing with Section 500) of Division 3 of the Family Code, shall collect the fees specified in subdivisions (a) and (b), at the time of providing the authorization.

(d) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 2) and added by Stats. 2009, Ch. 215, Sec. 3. Effective January 1, 2010. Section operative January 1, 2015, by its own provisions.)



26840.11

(a) The Solano County Board of Supervisors, upon making findings and declarations for the need for governmental oversight and coordination of the multiple agencies dealing with domestic violence, may authorize an increase in the fees for marriage licenses and confidential marriage licenses, up to a maximum increase of two dollars ($2).

(b) Effective July 1 of each year, the Solano County Board of Supervisors may authorize an increase in these fees by an amount equal to the increase in the Consumer Price Index for the San Francisco metropolitan area for the preceding calendar year, rounded to the nearest one-half dollar ($0.50). The fees shall be allocated pursuant to Section 18309.5 of the Welfare and Institutions Code.

(c) In addition to the fee prescribed by Section 26840.1, in Solano County, the person issuing authorization for the performance of a marriage or confidential marriage, or the county clerk upon providing a blank authorization form pursuant to Part 4 (commencing with Section 500) of Division 3 of the Family Code, shall collect the fees specified in subdivisions (a) and (b), at the time of providing the authorization.

(d) The Solano County Board of Supervisors shall submit to the Assembly and Senate Committees on Judiciary, no later than July 1, 2009, a preliminary report and a followup report no later than July 1, 2014, containing the following information:

(1) The annual amounts of funds received and expended from fee increases for the purpose of governmental oversight and coordination of domestic violence prevention, intervention, and prosecution efforts in the county.

(2) Outcomes achieved as a result of the activities associated with the implementation of this section.

(Amended by Stats. 2011, Ch. 120, Sec. 1. Effective January 1, 2012.)



26847

The fee for making a record of a certificate of revivor is two dollars ($2).

(Amended by Stats. 1949, Ch. 739.)



26849.1

The fee for filing, canceling, revoking, or withdrawing the bond of a notary public is seven dollars ($7).

The recording fee for the notice of cancellation, revocation, or withdrawal and any related document by the surety shall be paid to the county clerk, who shall transmit it to the county recorder.

(Amended by Stats. 1991, Ch. 1090, Sec. 15.)



26850

For filing and indexing all papers for which a charge is not elsewhere provided, other than papers filed in actions or special proceedings, official bonds, or certificates of appointment, the fee is two dollars and twenty-five cents ($2.25).

(Amended by Stats. 1982, Ch. 327, Sec. 79. Effective June 30, 1982.)



26851

For either recording or registering any license or certificate or issuing any certificate, or both, in connection with a license, required by law for which a charge is not otherwise prescribed, the fee is two dollars and twenty-five cents ($2.25).

(Amended by Stats. 1982, Ch. 327, Sec. 80. Effective June 30, 1982.)



26852

The fee for each certificate to the official capacity of any public official is two dollars and twenty-five cents ($2.25).

(Amended by Stats. 1982, Ch. 327, Sec. 81. Effective June 30, 1982.)



26853

The fee for taking an affidavit, except in criminal cases or adoption proceedings, is two dollars and twenty-five cents ($2.25).

(Amended by Stats. 1982, Ch. 327, Sec. 82. Effective June 30, 1982.)



26854

The fee for searching records or files is five dollars ($5) for each file.

(Amended by Stats. 1991, Ch. 651, Sec. 1.)



26855

The fee for taking acknowledgment of any deed or other instrument, including the certificate, is two dollars and twenty-five cents ($2.25) for each signature.

(Amended by Stats. 1982, Ch. 327, Sec. 84. Effective June 30, 1982.)



26855.1

The fee for filing a power of attorney for an admitted surety insurer, or a notice of cancellation, revocation, or withdrawal of a power of attorney for an admitted surety insurer, is three dollars and fifty cents ($3.50), or, if more than one name is designated, two dollars and twenty-five cents ($2.25) for each name.

(Amended by Stats. 1992, Ch. 876, Sec. 11. Effective January 1, 1993.)



26855.2

The fee for filing a financial statement of an admitted surety insurer is three dollars and fifty cents ($3.50), but nothing in this section shall be construed to require an admitted surety insurer to file such a statement.

(Amended by Stats. 1982, Ch. 327, Sec. 86. Effective June 30, 1982.)



26855.3

The fee for issuing a certificate pursuant to Section 995.640 of the Code of Civil Procedure is three dollars and fifty cents ($3.50).

(Amended by Stats. 1983, Ch. 18, Sec. 23. Effective April 21, 1983.)



26857

No fee shall be charged by the clerk for service rendered to any municipality or county in the state, or to the state or national government, nor for any service relating thereto.

(Amended by Stats. 2005, Ch. 75, Sec. 92. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



26858

No fees or other compensation shall be charged by any county clerk for taking and certifying affidavits for pension claimants, the payment of a pension voucher, or any matters relating thereto under the laws of the United States.

(Added by Stats. 1947, Ch. 424.)



26861

A fee of fifteen dollars ($15) may be charged for performing a marriage ceremony pursuant to Section 401 of the Family Code, which shall be paid into the county treasury.

(Amended by Stats. 1992, Ch. 163, Sec. 85. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)









CHAPTER 3.5 - Controller

26880

The board of supervisors may create the office of controller. The office of county controller shall be held ex officio by the county auditor.

(Amended by Stats. 1972, Ch. 321.)



26881

The county auditor, or in counties that have the office of controller, the auditor-controller shall be the chief accounting officer of the county. Upon order of the board of supervisors, the auditor or auditor-controller shall prescribe, and shall exercise a general supervision, including the ability to review departmental and countywide internal controls, over the accounting forms and the method of keeping the accounts of all offices, departments and institutions under the control of the board of supervisors and of all districts whose funds are kept in the county treasury.

(Amended by Stats. 2002, Ch. 454, Sec. 9. Effective January 1, 2003.)



26882

In addition to the accounts required by law the auditor-controller shall, upon order of the board of supervisors, maintain such accounts and statistics and prepare such reports therefrom as the board may deem necessary for its information and use in the management and control of the operations of the county and of those districts whose funds are kept in the county treasury.

(Amended by Stats. 1972, Ch. 321.)



26883

In addition to the power now possessed by the board of supervisors to enter into contracts for audits the board shall have the power to require that the county auditor-controller shall audit the accounts and records of any department, office, board or institution under its control and of any district whose funds are kept in the county treasury. The county auditor-controller’s report on any such audit shall be filed with the board of supervisors and, if the report discloses fraud or gross negligence a copy thereof shall be filed with the district attorney.

The governing body of any district may agree with the board of supervisors to reimburse the county for its actual cost of any audit of its accounts and records had under this section.

(Amended by Stats. 1991, Ch. 1090, Sec. 16.)



26884

In the event the board of supervisors elects to require that the county auditor-controller perform the additional services authorized by this chapter it shall have the power and it shall be its duty to provide by proper appropriations for any additional personnel, equipment, supplies or expenses made necessary thereby.

(Amended by Stats. 1972, Ch. 321.)



26885

The provisions of this chapter shall become operative only upon their adoption by a resolution passed by a unanimous vote of the board of supervisors at a regular meeting at which all members are present. Any resolution adopted pursuant to this section may be repealed by the board of supervisors at any time by a three-fifths vote.

(Amended by Stats. 1972, Ch. 1384.)



26886

In the event the board of supervisors elects to make the provisions of this chapter operative, it may provide for the payment of compensation which it deems proper for the combined offices of auditor-controller in a single amount or in two separate amounts, one for auditor and one for controller as it may deem proper. The board of supervisors may elect to provide such compensation on creation of the office of controller, or at any time thereafter.

(Amended by Stats. 1972, Ch. 321.)






CHAPTER 4 - Auditor

ARTICLE 1 - Duties Generally

26900

The auditor shall examine and settle the accounts of any persons indebted to the county or holding money payable into the county treasury, and shall certify the amount to the treasurer. Upon the presentation and filing of the treasurer’s receipt therefor, the auditor shall give to such person a discharge and charge the treasurer with the amount received by him.

(Added by Stats. 1947, Ch. 424.)



26901

The county auditor may require any person or officer indebted to the county or holding money payable into the county treasury to make an oath as to the total amount of money payable by him to the county or into the county treasury, and on what account.

(Amended by Stats. 1957, Ch. 1775.)



26902

“Money payable into the county treasury,” as used in Sections 26900 and 26901, includes money belonging to estates of deceased persons and required by law to be paid to the county treasurer, taxes on inheritances and transfers, any money deposited by order of court, and any other money deposited with the county treasurer by virtue of any official authority whatever.

(Added by Stats. 1947, Ch. 424.)



26903

Whenever money or credits, or evidences thereof, are transmitted to the county treasurer by any state officer or employee for deposit in the county treasury or in the treasury of any political subdivision, public or municipal corporation, or district of which the county treasurer is the treasurer, the transmitter shall at the time of the transmission also transmit to the county auditor a notice stating the following:

(a) The amounts of money or credits or evidences thereof transmitted.

(b) The mode of transmission and the date when the transmitter placed the money or credits, or evidences thereof, in course of transmission or deposited them with the county treasurer.

(c) A description of the money or credits, or evidences thereof, and the purpose for which transmitted.

The auditor shall file the notices in his office and shall notify the treasurer of their receipt.

(Added by Stats. 1947, Ch. 424.)



26904

The auditor shall keep accounts current with the treasurer, and when any person deposits with the auditor any receipt given by the treasurer for any money paid into the treasury, the auditor shall file the receipt and charge the treasurer with the amount.

(Added by Stats. 1947, Ch. 424.)



26905

Not later than the last day of each month, the auditor shall reconcile the cash and investment accounts as stated on the auditor’s books with the cash and investment accounts as stated on the treasurer’s books as of the close of business of the preceding month to determine that the amounts in those accounts as stated on the books of the treasurer are in agreement with the amounts in those accounts as stated on the books of the auditor.

(Amended by Stats. 2001, Ch. 176, Sec. 10. Effective January 1, 2002.)



26906

Any money other than taxes erroneously paid into the county treasury may be returned to the person paying it in upon a warrant drawn by the auditor on the order of the board of supervisors based upon such voucher as shows proper evidence of the facts. The board of supervisors may, by resolution, authorize the auditor to act in lieu of and with the same authority as the board of supervisors in ordering the return of such money. If the board of supervisors authorizes the auditor to make such refunds in lieu of and with the same authority as the board, the auditor shall periodically, but not less than annually, file a report with the board listing all such refunds.

(Amended by Stats. 1970, Ch. 193.)



26906.1

The county auditor, with the approval of the board of supervisors, may impound the disputed revenues of any tax upon secured or unsecured property, levied and collected by the county for the county or any revenue district, whenever, pursuant to Chapter 5 (commencing with Section 5096), Part 9, Division 1 of the Revenue and Taxation Code, a claim or action is filed for the return of the revenues, or the auditor reasonably anticipates that the tax may be refunded in whole or in part. The county auditor shall continue to impound such revenues until the final disposition of the claim or action, or a refund of the tax is no longer anticipated. If, under the final disposition, it is determined that such taxes were properly levied against such property, the auditor shall release the revenues to the county or revenue district.

(Amended by Stats. 1984, Ch. 884, Sec. 3.)



26907

(a) Notwithstanding Section 26201, 26202, or 26205, the auditor or ex officio auditor may destroy any county, school, or special district claim, warrant, or any other paper issued as a warrant voucher that is more than five years old, or at any time after the document has been photographed, microphotographed, reproduced by electronically recorded video images on magnetic surfaces, or recorded on optical disk or reproduced on any other medium that does not permit additions, deletions, or changes to the original document and is produced in compliance with Section 12168.7 for recording of permanent records or nonpermanent records if the copy is kept or maintained for five years from the date of the document. A duplicate copy of any record reproduced in compliance with Section 12168.7 for recording of permanent or nonpermanent records, whichever applies, shall be deemed an original.

(b) The auditor may make a photographic record of an index or warrant register and may provide for the destruction of the index or warrant register. Any index or warrant register that is over five years old may be destroyed without being photographically or microphotographically reproduced.

(Amended by Stats. 2007, Ch. 343, Sec. 9.4. Effective January 1, 2008.)



26907.1

Notwithstanding the provisions of Sections 26201, 26202, and 26205 of this code, the auditor or ex officio auditor may destroy any county, school or special district bonds or coupons which have been paid or canceled for a period of not less than five years.

(Added by Stats. 1957, Ch. 911.)



26907.2

Notwithstanding the provisions of Sections 26201, 26202, and 26205 of this code, the board may authorize the destruction or disposition of the copies of any county deposit permits or deposit receipts issued by the county auditor which are more than five years old.

(Added by Stats. 1963, Ch. 1184.)



26908

Notwithstanding the provisions of Sections 4104.3 and 4104.5 of the Revenue and Taxation Code, the tax collector may, upon order of the board of supervisors, destroy such tax rolls two years after the last current item has been recorded thereon, provided that a photographic record of the tax roll has been made, one copy of which shall be permanently retained.

(Amended by Stats. 1976, Ch. 156.)



26908.5

(a) As used in this section “auditor” includes an elected or appointed officer or full-time employee of a county or a special district who is compensated, but does not include an independent contractor.

(b) All books, papers, records, and correspondence of an auditor pertaining to his or her work are public records subject to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 and shall be filed at any of the regularly maintained offices of the auditor. However, none of the following items or papers of which these items are a part may be released to the public by the auditor or his or her employees:

(1) Personal papers and correspondence of any person providing assistance to the auditor when that person has requested in writing that his or her papers and correspondence be kept private and confidential. Those papers and that correspondence shall become public records if the written request is withdrawn or upon the order of the auditor.

(2) Papers, correspondence, memoranda, or any substantive information pertaining to any audit not completed.

(3) Papers, correspondence, or memoranda pertaining to any audit that has been completed, which papers, correspondence, or memoranda are not used in support of any report resulting from the audit.

(Added by Stats. 2004, Ch. 637, Sec. 1. Effective January 1, 2005.)



26909

(a) (1) The county auditor shall either make or contract with a certified public accountant or public accountant to make an annual audit of the accounts and records of every special district within the county for which an audit by a certified public accountant or public accountant is not otherwise provided. In each case, the minimum requirements of the audit shall be prescribed by the Controller and shall conform to generally accepted auditing standards.

(2) Where an audit of a special district’s accounts and records is made by a certified public accountant or public accountant, the minimum requirements of the audit shall be prescribed by the Controller and shall conform to generally accepted auditing standards, and a report thereof shall be filed with the Controller and with the county auditor of the county in which the special district is located. The report shall be filed within 12 months of the end of the fiscal year or years under examination.

(3) Any costs incurred by the county auditor, including contracts with, or employment of, certified public accountants or public accountants, in making an audit of every special district pursuant to this section shall be borne by the special district and shall be a charge against any unencumbered funds of the district available for the purpose.

(4) For a special district that is located in two or more counties, the provisions of this subdivision shall apply to the auditor of the county in which the treasury is located.

(5) The county controller, or ex officio county controller, shall effect this section in those counties having a county controller, or ex officio county controller.

(b) A special district may, by unanimous request of the governing board of the special district, with unanimous approval of the board of supervisors, replace the annual audit required by this section with one of the following, performed in accordance with professional standards, as determined by the county auditor:

(1)  A biennial audit covering a two-year period.

(2) An audit covering a five-year period, if the special district’s annual revenues do not exceed an amount specified by the board of supervisors.

(3) An audit conducted at specific intervals, as recommended by the county auditor, that shall be completed at least once every five years.

(c) (1) A special district may, by unanimous request of the governing board of the special district, with unanimous approval of the board of supervisors, replace the annual audit required by this section with a financial review, in accordance with the appropriate professional standards, as determined by the county auditor, if the following conditions are met:

(A) All of the special district’s revenues and expenditures are transacted through the county’s financial system.

(B) The special district’s annual revenues do not exceed one hundred fifty thousand dollars ($150,000).

(2) If the board of supervisors is the governing board of the special district, it may, upon unanimous approval, replace the annual audit of the special district required by this section with a financial review in accordance with the appropriate professional standards, as determined by the county auditor, if the special district satisfies the requirements of subparagraphs (A) and (B) of paragraph (1).

(d) Notwithstanding the provisions of this section, a special district shall be exempt from the requirement of an annual audit if the financial statements are audited by the Controller to satisfy federal audit requirements.

(Amended by Stats. 2008, Ch. 244, Sec. 1. Effective January 1, 2009.)



26910

The auditor may at any reasonable time and place examine the books and records of any special purpose assessing or taxing district located wholly in the county.

(Added by Stats. 1961, Ch. 1461.)



26911

Whenever a special district has elected to have its assessments collected by the county on the property tax roll, the district shall transmit to the county auditor, no later than August 10 of each year, a statement of the rates fixed for assessments.

(Added by Stats. 1996, Ch. 872, Sec. 54. Effective January 1, 1997.)



26912

(a) For the purposes of this section, a local agency includes a city, county, city and county, and special district, as such terms are defined in Article 1 (commencing with Section 2201) of Chapter 3 of Part 4 of Division 1 of the Revenue and Taxation Code, if such local agency levied a property tax during the 1977–78 fiscal year or if a property tax was levied for such local agency for such fiscal year, except that the Bay Area Pollution Control District shall be considered a local agency.

(b) For the 1978–79 fiscal year only, the amount of revenue derived from levying a tax pursuant to subdivision (b) of Section 2237 of the Revenue and Taxation Code shall be allocated by the county auditor, subject to the allocation and payment of funds, as provided for in subdivision (b) of Section 33670 of the Health and Safety Code, to each local agency, school district, county superintendent of schools, and community college district in the following manner:

(1) (A) The auditor shall determine the local agency share of 1978–79 property tax revenue by dividing the amount of property tax revenue received by all local agencies in 1977–78 by the total amount of property tax revenue received by all local agencies, school districts, community college districts, and county superintendents of schools in the 1977–78 fiscal year, and multiplying the quotient by the total amount of revenue generated pursuant to subdivision (b) of Section 2237 of the Revenue and Taxation Code.

(B) For each local agency, the county auditor shall compute a factor equal to the average amount of property tax revenue received in the three fiscal years prior to the 1978–79 fiscal year by each local agency within the county, divided by the average amount of property tax revenue received by all such agencies during the three fiscal years prior to the 1978–79 fiscal year. The county auditor shall multiply the factor for each local agency by the amount of revenue determined pursuant to subparagraph (A).

(C) Notwithstanding subparagraph (B), in each case where a local agency has been formed in the past three years and has assumed the duties of another local agency, it shall be entitled to the average amount of revenue for the prior three years of the local agency from whom it assumed its duties.

(D) For the purposes of subparagraphs (A) and (B), local agency shall not include a local agency formed after January 1, 1976.

(2) (A) The county auditor shall determine the school share of the 1978–79 fiscal year property tax revenue by subtracting the local agency share, as determined under subparagraph (A) of paragraph (1) of this subdivision, from the total amount of revenue generated pursuant to subdivision (b) of Section 2237 of the Revenue and Taxation Code.

(B) For each school district, county superintendent of schools, and community college district, the county auditor shall compute a factor equal to the amount of property tax revenue received in the 1977–78 fiscal year by such district and the county superintendent of schools within the county divided by the total amount of property tax revenue received by all such districts and the county board of education in the 1977–78 fiscal year. The county auditor shall multiply the factor for each school district, county superintendent of schools, and community college district by the amount of revenue determined pursuant to subparagraph (A). For the purpose of this paragraph, local agencies formed after January 1, 1976, shall be considered school districts.

(3) For the purpose of this subdivision, the amount of proceeds of any property tax actually and separately levied for the specific purpose of making annual payments for the interest and principal on outstanding general obligation bonds or other indebtedness approved by the voters prior to July 1, 1978, including tax rates levied pursuant to Part 10 (commencing with Section 15000) of Division 1 of Sections 39308, 39311, 81338, and 81341 of the Education Code, shall be excluded from all calculations.

(4) The amounts computed under this subdivision shall be the amount of property tax revenue to be allocated to each local agency for the 1978–79 fiscal year.

(5) As used in this section, “property tax revenue” includes the amount of state reimbursement for the homeowners’ and business inventory exemptions.

(c) For the 1978–79 fiscal year only, the amount of state reimbursement to each county with respect to property tax losses pursuant to the homeowners’ exemption under Section 218 of the Revenue and Taxation Code, the business inventory exemption under Section 219 of the Revenue and Taxation Code, and the special treatment accorded livestock, motion pictures and wine and brandy under Sections 5523, 988, and 992, respectively, of the Revenue and Taxation Code, shall be allocated by each county auditor, subject to the allocation and payment of funds, as provided in subdivision (b) of Section 33670 of the Health and Safety Code, to local agencies, school districts, county superintendents of schools, and community college districts within the county pursuant to the proportions established in subdivision (b). This subdivision shall not apply to reimbursements with respect to tax rates levied to pay the interest or principal on outstanding general obligation bonds or other indebtedness approved by the voters prior to July 1, 1978.

(d) For local agencies, school districts, and community college districts located in more than one county, the county auditor of each county in which such local agency or district is located shall, for the purposes of computing the amount for such local agency or district pursuant to paragraphs (1) and (2) of subdivision (b), treat the portion of the local agency or district located within that county as a local agency or district.

(Amended by Stats. 1979, Ch. 225.)



26912.1

(a) For the 1978–79 fiscal year only, an amount shall be computed for each local agency, as defined in subdivision (a) of Section 26912, and for each school district, community college district and county superintendent of schools, equal to the sum of the amounts computed pursuant to subdivision (b) of this section. This amount shall be used for the computation of the amount of state assistance to be allocated to local jurisdictions for the 1978–79 fiscal year.

(b) (1) The county auditor shall determine an amount equal to the amount which would be generated by applying a tax rate of four dollars ($4) per hundred dollars ($100) of assessed valuation to the total amount of taxable assessed valuation within the county for 1977–78. For purposes of this computation, “taxable assessed valuation” shall be determined as though the homeowners’ and business inventory exemptions did not exist.

(2) The amount computed for each local agency, school district, community college district and county superintendent of schools within the county shall be equal to the amount which each such local jurisdiction would receive if the amount computed pursuant to paragraph (1) were allocated, subject to the allocation and payment of funds as provided in subdivision (b) of Section 33760 of the Health and Safety Code, pursuant to the proportions established in subdivision (b) of Section 26912.

(Added by Stats. 1978, Ch. 332.)



26912.2

Notwithstanding Section 26912, no allocation of property taxes levied pursuant to subdivision (b) of Section 2237 of the Revenue and Taxation Code shall be made in the 1979–80 fiscal year and thereafter to the Central Delta Water Agency or to the South Delta Water Agency.

(Added by Stats. 1979, Ch. 888.)



26912.7

Notwithstanding any other provision of law, for the purposes of subdivision (d) of Section 95 and subdivision (a) of Section 2237 of the Revenue and Taxation Code, a voted override tax voted specifically for a lease or lease purchase of facilities under the provisions of former Section 42244 of the Education Code shall be deemed to be “other indebtedness,” if such voter approved override was approved prior to July 1, 1978.

(Added by Stats. 1979, Ch. 282.)



26913

If the governing body of a local agency notifies the county auditor by July 10 that it does not wish to receive its total allocation pursuant to Section 26912, the funds not claimed by such agency shall be allocated pursuant to Section 26912.

(Added by Stats. 1978, Ch. 292.)



26914

Notwithstanding the provisions of Section 26912, in any county in which the county superintendent of schools became fiscally independent on or after June 30, 1977, the apportionment of the revenue derived from the unsecured roll by applying the county ad valorem tax rate provided pursuant to subdivision (b) of Section 2237 of the Revenue and Taxation Code shall be made as if the county superintendent of schools had in fact derived revenue from the unsecured roll in the 1977–78 fiscal year based on the county superintendent’s tax rate on the secured roll in that year. The factors determined pursuant to subdivision (b) of Section 26912 shall be adjusted accordingly and there shall be added to the total amount of property tax revenue received by the county superintendent of schools in the 1977–78 fiscal year an amount equal to the amount of such revenue from the unsecured roll.

(Added by Stats. 1978, Ch. 783.)






ARTICLE 2 - Counting Money in County Treasury

26920

(a) At least once in each quarter, the county auditor shall perform, or cause to be performed, a review of the treasurer’s statement of assets in the county treasury. Each county shall fund and allocate the cost of the review in accordance with that county’s established budgetary practice. The auditor’s review shall be accomplished in accordance with the appropriate professional standards, as determined by the county auditor. The treasurer shall prepare a statement showing the amount and type of assets in the county treasury as of the date of the review. The review shall include:

(1) Counting cash in the county treasury.

(2) Verifying that the records of the county treasurer and auditor are reconciled pursuant to Section 26905.

(3) A report to the board of supervisors issued in accordance with the appropriate professional standards, as determined by the county auditor.

(b) The auditor shall, at least annually, perform or cause to be performed an audit of the assets in the county treasury and express an opinion whether the treasurer’s statement of assets is presented fairly and in accordance with generally accepted accounting principles. The audit report shall be addressed to the board of supervisors. The review required by subdivision (a) need not be performed for the period when an audit is conducted in accordance with this subdivision.

(Amended by Stats. 2006, Ch. 643, Sec. 4. Effective January 1, 2007.)



26922

The auditor shall file a copy of the quarterly report prepared pursuant to paragraph (3) of subdivision (a) of Section 26920 and a copy of the annual audit report prepared pursuant to subdivision (b) of Section 26920 in the office of the clerk of the board of supervisors. The auditor shall post and maintain another copy of the quarterly report and another copy of the annual audit report in his or her office for at least one quarter.

(Amended by Stats. 2003, Ch. 296, Sec. 9. Effective January 1, 2004.)






ARTICLE 4 - Qualifications for Office

26945

No person shall hereafter be elected or appointed to the office of county auditor of any county unless the person meets at least one of the following criteria:

(a) The person possesses a valid certificate issued by the California Board of Accountancy under Chapter 1 (commencing with Section 5000) of Division 3 of the Business and Professions Code showing the person to be, and a permit authorizing the person to practice as, a certified public accountant or as a public accountant.

(b) The person possesses a baccalaureate degree from an accredited university, college, or other four-year institution, with a major in accounting or its equivalent, as described in subdivision (a) of Section 5081.1 of the Business and Professions Code, and has served within the last five years in a senior fiscal management position in a county, city, or other public agency, a private firm, or a nonprofit organization, dealing with similar fiscal responsibilities, for a continuous period of not less than three years.

(c) The person possesses a certificate issued by the Institute of Internal Auditors showing the person to be a designated professional internal auditor, with a minimum of 16 college semester units, or their equivalent, in accounting, auditing, or finance.

(d) The person has served as county auditor, chief deputy county auditor, or chief assistant county auditor for a continuous period of not less than three years.

(Amended by Stats. 2000, Ch. 1055, Sec. 37. Effective September 30, 2000.)



26945.1

(a) Any person serving in the capacity of county auditor shall complete at least 40 hours of qualifying continuing education, pursuant to subdivision (b), for each two-year period, beginning January 1, 1998, and completing at least 10 hours in each year of the two-year period. At least 20 of the 40 hours of continuing education shall be obtained in governmental accounting, auditing, or related subjects.

(b) Qualifying continuing education may be obtained in the areas of accounting, auditing, or related subjects. In addition, qualifying continuing education may be obtained in any other subject, if it can be demonstrated that the specific educational program contributes to professional competence.

(c) With respect to a county auditor who is a licensee of the California Board of Accountancy, or of the accountancy licensing authority of any other state, or who possesses a certificate issued by the Institute of Internal Auditors, continuing education obtained for purposes of renewal of the license or certificate may be applied to satisfy the requirements of this section.

(Added by Stats. 1997, Ch. 381, Sec. 2. Effective January 1, 1998.)



26946

The provisions of this article shall become effective in only those counties in which, prior to the first day of the period for filing declarations of candidacy for the office of county auditor, the board of supervisors by a unanimous vote, at a regular meeting with all members present, enacts an ordinance adopting the provisions of this article. The ordinance so adopted may be repealed by the board of supervisors at any time.

(Amended by Stats. 1997, Ch. 381, Sec. 3. Effective January 1, 1998.)









CHAPTER 4.5 - Director of Finance

26970

Notwithstanding the provisions of Section 24009, at any general or special election, the board of supervisors of general law counties with a population of 170,046 or in excess of 220,000 according to the federal census of 1950, may submit to the electors of the county the question of whether the elective office of county auditor shall be replaced by the appointive office of county director of finance; provided, however, that the board of supervisors shall not submit such question to the electors more often than once in an 11-month period.

(Amended by Stats. 1980, Ch. 404.)



26971

If a majority of the voters voting on the question at such election favor the replacement by the appointive office of county director of finance, the board of supervisors shall appoint the incumbent county auditor as the first director of finance of the county. Thereafter appointments to the office shall be made by the board of supervisors on the basis of merit and fitness according to civil service rules and regulations. The director of finance may be removed or suspended for cause as provided in the civil service rules and regulations.

(Amended by Stats. 1980, Ch. 404.)



26972

The county director of finance shall have all of the powers and duties of the county auditor and the county controller and such other duties as the board of supervisors may prescribe.

(Amended by Stats. 1980, Ch. 404.)






CHAPTER 4.6 - Consolidated Office of Director of Finance

26980

The board of supervisors of any county may establish the office of director of finance.

(a) The board of supervisors shall submit to the electors of the county the question of whether the office of director of finance shall be established. If a majority of the voters voting on the question at that election favor the establishment of the office, the board of supervisors shall, by ordinance, create the office.

(b) The board of supervisors at that election may also submit to the voters the question of whether the office, if so established, shall be elective, or appointed by the board of supervisors. If a majority of the voters voting on the question favor making the office elective, the board of supervisors shall, in the ordinance creating the office, make it an elective one.

(c) Any person may be appointed by the board of supervisors, or be a candidate for election, to the office of director of finance, consolidated from other offices pursuant to this chapter, if he or she meets the qualifications set forth in Section 26945 or Section 27000.7.

(Amended by Stats. 1995, Ch. 784, Sec. 2. Effective January 1, 1996.)



26981

The office of director of finance shall be consolidated with the offices of auditor, controller, tax collector, and treasurer and the director of finance shall have all the powers and duties of such offices so consolidated together with such other powers and duties as the board of supervisors may provide.

(Added by Stats. 1969, Ch. 638.)



26982

The consolidation of the office of director of finance with any elective office shall become effective only upon the expiration of the current term of office of the incumbent of the office so consolidated.

(Added by Stats. 1969, Ch. 638.)



26983

The board of supervisors of every county having the office of director of finance shall cause an annual, independent audit to be made of such office. The board of supervisors may request that the grand jury select such independent auditor.

(Added by Stats. 1969, Ch. 638.)



26990

(a) Notwithstanding any other provision of law, with the exception of the Revenue and Taxation Code, commencing with the 1993–94 fiscal year, the duties and responsibilities previously conferred on the auditor, controller, or director of finance of any county to any independent local agency other than the county may be eliminated or modified if the independent local agency agrees to and is able to assume those duties and responsibilities and the auditor, controller, or director of finance concurs in writing to transfer those duties and responsibilities to the independent local agency.

(b) As used in this section, “auditor,” “controller,” and “director of finance” refers to those county officers provided by Chapter 3.5 (commencing with Section 26880), Chapter 4 (commencing with Section 26900), Chapter 4.5 (commencing with Section 26970), and Chapter 4.6 (commencing with Section 26980) of this part. Those terms shall not refer to a county treasurer described in Chapter 5 (commencing with Section 27000) of this part.

(Added by Stats. 1993, Ch. 1195, Sec. 10.3. Effective January 1, 1994.)






CHAPTER 5 - County Treasurer

ARTICLE 1 - Duties Generally

27000

The county treasurer shall receive and keep safely all money belonging to the county and all other money directed by law to be paid to him and apply and pay it out, rendering the account as required by law.

(Added by Stats. 1947, Ch. 424.)



27000.1

Subject to Section 53607, the board of supervisors may, by ordinance, delegate to the county treasurer the authority to invest or reinvest the funds of the county and the funds of other depositors in the county treasury, pursuant to Chapter 4 (commencing with Section 53600) of Part 1 of Division 2 of Title 5. The county treasurer shall thereafter assume full responsibility for those transactions until the board of supervisors either revokes its delegation of authority, by ordinance, or decides not to renew the annual delegation, as provided in Section 53607. Nothing in this section shall limit the county treasurer’s authority pursuant to Section 53635 or 53684.

(Amended by Stats. 1996, Ch. 749, Sec. 1. Effective January 1, 1997.)



27000.3

(a) With regard to county funds deposited in the county treasury, the board of supervisors is the agent of the county who serves as a fiduciary and is subject to the prudent investor standard, unless a delegation has occurred pursuant to Section 53607 in which case the county treasurer shall be the agent of the county with respect to these funds, serve as a fiduciary, and be subject to the prudent investor standard and the board of supervisors shall not be the agent, serve as a fiduciary, or be subject to the prudent investor standard.

(b) With regard to funds deposited in the county treasury that are deposited by local agencies other than the county and at the discretion of those local agencies, the county treasurer serves as a fiduciary subject to the prudent investor standard.

(c) When investing, reinvesting, purchasing, acquiring, exchanging, selling, or managing public funds, the county treasurer or the board of supervisors, as applicable, shall act with care, skill, prudence, and diligence under the circumstances then prevailing, specifically including, but not limited to, the general economic conditions and the anticipated needs of the county and other depositors, that a prudent person acting in a like capacity and familiarity with those matters would use in the conduct of funds of a like character and with like aims, to safeguard the principal and maintain the liquidity needs of the county and the other depositors. Within the limitations of this section and considering individual investments as part of an overall investment strategy, investments may be acquired as authorized by law. Nothing in this chapter is intended to grant investment authority to any person or governing body except as provided in Sections 53601, 53607, and 53635.

(Amended by Stats. 1996, Ch. 749, Sec. 2. Effective January 1, 1997.)



27000.5

When investing, reinvesting, purchasing, acquiring, exchanging, selling, or managing public funds, the primary objective of the county treasurer or the board of supervisors, as the case may be, shall be to safeguard the principal of the funds under the treasurer’s or the board’s control. The secondary objective shall be to meet the liquidity needs of the depositor. The third objective shall be to achieve a return on the funds under his or her control.

(Amended by Stats. 1996, Ch. 749, Sec. 3. Effective January 1, 1997.)



27000.6

The provisions of Sections 27000.7, 27000.8, and 27000.9 shall become effective only in those counties in which, prior to the first date of the period for filing declarations of candidacy for the office of county treasurer, county tax collector, or county treasurer-tax collector, the board of supervisors by majority vote at a regular meeting with all members present, enact an ordinance adopting the provisions of those sections. That ordinance may be repealed by the board of supervisors at any time.

(Added by Stats. 1995, Ch. 784, Sec. 6. Effective January 1, 1996.)



27000.7

(a) No person shall be eligible for election or appointment to the office of county treasurer, county tax collector, or county treasurer-tax collector of any county unless that person meets at least one of the following criteria:

(1) The person has served in a senior financial management position in a county, city, or other public agency dealing with similar financial responsibilities for a continuous period of not less than three years, including, but not limited to, treasurer, tax collector, auditor, auditor-controller, or the chief deputy or an assistant in those offices.

(2) The person possesses a valid baccalaureate, masters, or doctoral degree from an accredited college or university in any of the following major fields of study: business administration, public administration, economics, finance, accounting, or a related field, with a minimum of 16 college semester units, or their equivalent, in accounting, auditing, or finance.

(3) The person possesses a valid certificate issued by the California Board of Accountancy pursuant to Chapter 1 (commencing with Section 5000) of Division 3 of the Business and Professions Code, showing that person to be, and a permit authorizing that person to practice as, a certified public accountant.

(4) The person possesses a valid charter issued by the Institute of Chartered Financial Analysts showing the person to be designated a Chartered Financial Analyst, with a minimum of 16 college semester units, or their equivalent, in accounting, auditing, or finance.

(5) The person possesses a valid certificate issued by the Treasury Management Association showing the person to be designated a Certified Cash Manager, with a minimum of 16 college semester units, or their equivalent, in accounting, auditing, or finance.

(b) This section shall only apply to any person duly elected or appointed as a county treasurer, county tax collector, or county treasurer-tax collector on or after January 1, 1998.

(Amended by Stats. 2000, Ch. 1055, Sec. 38. Effective September 30, 2000.)



27000.8

Any duly elected county treasurer, county tax collector, or county treasurer-tax collector serving in that office on January 1, 1996, may serve for his or her remaining term of office during which period of time the requirements of this section shall not apply. After the election of a county treasurer, county tax collector, or county treasurer-tax collector to office, that person shall complete a valid continuing course of study as prescribed in this section, and shall during the person’s four-year term of office on or before June 30 of the fourth year, render to the Controller a certification indicating that the person has successfully completed a continuing education program consisting of, at a minimum, 48 hours, or an equivalent amount of continuing education units within the discipline of treasury management, tax collection, public finance, public administration, governmental accounting, or directly related subjects, offered by a recognized state or national association, institute, or accredited college or university, or the California Debt and Investment Advisory Commission, that provides the requisite educational programs prescribed in this section. The willful or negligent failure of any elected county treasurer, county tax collector, or county treasurer-tax collector to comply with the requirements of this section shall be deemed a violation of this section.

(Amended by Stats. 2012, Ch. 696, Sec. 1. Effective January 1, 2013.)



27000.9

Notwithstanding any other requirement of law, any duly appointed county officer serving in the capacity of county treasurer, county tax collector, or county treasurer-tax collector shall, beginning in 2000, complete a valid continuing course of study as prescribed in this section, and shall, on or before June 30 of each two-year period, render to the Controller, a certification indicating that the county officer has successfully completed a continuing education program consisting of, at a minimum, 24 hours or an equivalent amount of continuing education units within the discipline of treasury management, tax collection, public finance, public administration, governmental accounting, or directly related subjects, offered by a recognized state or national association, institute, or accredited college or university, or the California Debt and Investment Advisory Commission, that provides the requisite educational programs prescribed in this section. The willful or negligent failure of any county officer serving in the capacity of county treasurer, county tax collector, or county treasurer-tax collector to comply with the requirements of this section shall be deemed a violation of this section.

(Amended by Stats. 2012, Ch. 696, Sec. 2. Effective January 1, 2013.)



27001

The treasurer shall file and keep the certificates of the auditor delivered to him or her when money is paid into the treasury. Notwithstanding Sections 26201, 26202, and 26205, the treasurer may destroy any certificate pursuant to this section under either of the following circumstances:

(a) The certificate has been filed for more than five years.

(b) The certificate has been filed for more than one year, and all of the following conditions are complied with:

(1) The record, paper, or document is photographed, microphotographed, reproduced by electronically recorded video images on magnetic surfaces, or recorded on optical disk or reproduced on any other medium that does not permit additions, deletions, or changes to the original document and is produced in compliance with Section 12168.7 for recording of permanent records or nonpermanent records if the copy is kept or maintained for five years from the date of the document.

(2) The device used to reproduce the record, paper, or document on film or any other medium is one that accurately reproduces the original thereof in all details. A duplicate copy of any record reproduced in compliance with Section 12168.7 for recording of permanent or nonpermanent records, whichever applies, shall be deemed an original.

(3) The photographs, microphotographs, or other reproductions on film or any other medium are placed in conveniently accessible files and provision is made for preserving, examining, and using the same.

(4) The record, paper, or document is reproduced and preserved utilizing other information technology.

(Amended by Stats. 2007, Ch. 343, Sec. 9.5. Effective January 1, 2008.)



27002

The treasurer shall keep an account of the receipt and expenditure of all money received or paid out by him or her in books provided for the purpose. He or she shall enter in the books the amount, the time, from whom, and on what account all money was received by him or her, and the warrant number, the amount, time, and on what account all disbursements were made by him or her.

(Amended by Stats. 1994, Ch. 705, Sec. 3. Effective January 1, 1995.)



27002.1

(a) The treasurer may, in lieu of entering in books an account of the receipt and expenditure of all money received or paid out by him or her as provided in Section 27002, photograph, microphotograph, photocopy, or enter into an electronic data-processing system that utilizes optical transmission and filing, all receipts for money received by him or her and all warrants paid out by him or her.

(b) Every reproduction described in subdivision (a) shall be deemed and considered an original, and a transcript, exemplification, or certified copy of any of those reproductions shall be deemed and considered a transcript, exemplification, or certified copy, as the case may be, of the original.

(c) All reproductions described in subdivision (a) shall be properly indexed and placed in convenient, accessible files. Each roll of microfilm shall be deemed and constitute a book, and shall be designated and numbered, and provision shall be made for preserving, examining, and using it.

A duplicate of each roll of microfilm shall be made and kept in a safe and separate place.

(Amended by Stats. 2000, Ch. 924, Sec. 4. Effective January 1, 2001.)



27003

The treasurer shall keep his or her books or any other authorized form of record so that the amounts received and paid out on account of separate funds or specific appropriations are exhibited in separate and distinct accounts, and the whole receipts and expenditures shown in one general or cash account.

(Amended by Stats. 1994, Ch. 705, Sec. 5. Effective January 1, 1995.)



27005

The treasurer shall disburse the county money and all other money placed in his or her custody by official authority only on county warrants, checks, or electronic fund transfers issued by the county auditor, except for the making of legal investments.

(Amended by Stats. 1994, Ch. 939, Sec. 8. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



27006

The treasurer shall disburse the money in the treasury on county warrants only when they are based on orders of the board of supervisors, upon order of the superior court, or as otherwise provided by law. In the payment of the warrants he may issue his order, check, or draft drawn upon proper funds that are on deposit in any bank.

(Added by Stats. 1947, Ch. 424.)



27007

The treasurer shall keep all money belonging to the State, or any county of the State in his own possession until disbursed according to law. He shall not place the money in the possession of any person to be used for any purpose, nor shall he loan or in any manner use, or permit any person to use it, except as provided by law. This section does not prohibit him from making special deposits for the safe-keeping of public money, but he is liable therefore on his official bond.

(Added by Stats. 1947, Ch. 424.)



27008

(a) The treasurer shall not receive money into the treasury or for deposit with him or her as treasurer, unless it is accompanied by the certificate of the auditor.

(b) Notwithstanding subdivision (a), the auditor and treasurer may establish alternate control procedures for the treasurer to receive or deposit money without the certificate of the auditor.

(Amended by Stats. 2006, Ch. 643, Sec. 5. Effective January 1, 2007.)



27009

The treasurer shall give a receipt to each person who deposits money into the county treasury.

(Amended by Stats. 2006, Ch. 643, Sec. 6. Effective January 1, 2007.)



27010

The treasurer may receive any money constituting gift, bequest, or devise, and pay it out in accordance with the terms thereof, or, if none are fixed, according to law.

(Added by Stats. 1947, Ch. 424.)



27011

Any county officer who knowingly accepts or allows any deposit in the county treasury of money from any private and unofficial source is guilty of a misdemeanor, punishable by imprisonment in the county jail for not less than six months nor more than one year, or by a fine of not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000), or by both that fine and imprisonment, and shall forfeit his or her office.

(Amended by Stats. 1994, Ch. 705, Sec. 7. Effective January 1, 1995.)



27012

The Controller may summon county treasurers or the authorized representative of any county treasurer to meet with the Controller or his or her duly authorized representatives, in those groups and at that place or those places within the state as may be designated by the Controller for the purpose of discussing the interpretation, procedures, uniformity of operation, and efficient administration of the Revenue and Taxation Code and the Government Code. The actual and necessary expenses of any county officer or his or her authorized representative that are incurred while traveling to and from or while attending any meeting called pursuant to this section by the Controller shall be a charge against the county, to be paid in the same manner as other county charges are paid, provided that prior approval of the board of supervisors has been obtained.

(Amended by Stats. 1994, Ch. 705, Sec. 8. Effective January 1, 1995.)



27013

Notwithstanding any other provision of law, any treasurer, or other authorized county officer, who invests, deposits or otherwise handles funds for public agencies for the purpose of earning interest or other income on such funds as permitted by law, may deduct from such interest or income, before distribution thereof, the actual administrative cost of such investing, depositing or handling of funds and of distribution of such interest or income. Such cost reimbursement shall be paid into the county general fund.

(Added by Stats. 1963, Ch. 535.)






ARTICLE 2 - Statements and Reports

27061

Not later than the tenth of each month the treasurer shall settle his accounts relating to the collection, care, and disbursement of public revenue of whatsoever nature and kind with the auditor.

(Amended by Stats. 1953, Ch. 687.)



27062

For the purpose of making his settlement, the treasurer shall make a statement under oath of the amount of money or other property received prior to the period of the settlement, the amount of payments or disbursements, and the amount remaining on hand. In the settlements he shall deposit and take the auditor’s receipt for all warrants redeemed by him.

(Amended by Stats. 1953, Ch. 687.)



27064

If the treasurer neglects or refuses to settle or report as required by this article, he shall forfeit and pay to the county five hundred dollars ($500) for each neglect or refusal, and the board of supervisors shall institute suits for the recovery thereof.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 3 - Funds and Accounts

27080

Any officer required to pay into the county treasury taxes, fees, or other money collected by him may pay the money to the treasurer daily without making an account of the sources from which it was collected. The treasurer and auditor shall credit the officer with the amount paid in without apportioning it to any specific fund. The officer shall also make regular settlements and accounts of his collections monthly or otherwise as required by law and shall be credited with all amounts paid to the treasurer and not included in his previous settlements as so much cash.

(Added by Stats. 1947, Ch. 424.)



27080.1

Where the county treasurer has entered into a contract for the deposit of moneys with a depository pursuant to Section 53682, the county treasurer may authorize any county officer, required to deposit into the county treasury all money collected by him or her, to deposit that money directly into the depository with whom the county treasurer has entered into the contract. The county treasurer may also authorize any superior court officer to deposit money collected by the officer that is payable to the county treasury into the depository. All deposits made under authority granted by the treasurer pursuant to this section shall be made in the form as required by the treasurer, and receipts for those deposits shall be given in accordance with Section 27009.

(Amended by Stats. 2012, Ch. 470, Sec. 32. Effective January 1, 2013.)



27081

The clerk of the court may deposit in the county treasury any money deposited as jury fees or as a portion of the naturalization fees required by law to be paid to the United States. The treasurer shall accept and keep separate accounts of such deposits. The money may be withdrawn at any time by the clerk of the court on the clerk’s written order. For the safekeeping of the money the treasurer is liable on the treasurer’s official bond.

(Amended by Stats. 2002, Ch. 784, Sec. 184. Effective January 1, 2003.)



27082

Upon receiving from the coroner money found on a dead body, the treasurer shall place it to the credit of the county. The money shall be credited to a separate trust fund or trust account. If the legal representatives of the decedent demand the money in the treasury belonging to the decedent within six years, the treasurer shall pay it to them, after deducting the fees and expenses of the coroner and of the county in relation to the matter, or the money may be paid at any time thereafter upon the order of the board of supervisors.

(Amended by Stats. 1998, Ch. 931, Sec. 206. Effective September 28, 1998.)






ARTICLE 4 - Inspection of Books

27100

The books, accounts, and vouchers of the treasurer, including all books, accounts, vouchers, or other records in his office relating to reclamation districts, are at all time subject to the inspection and examination of the board of supervisors or grand jury, or of any officers or agents designated by the board of supervisors or grand jury to make the inspection and examination.

(Added by Stats. 1947, Ch. 424.)



27100.1

Notwithstanding any other provision of law, when any public entity or any public official acting in a fiduciary capacity, who is required or authorized by law to deposit funds in the county treasury, makes a deposit, those funds shall be deemed to be held in trust by the county treasurer on behalf of the depositing entity or public official. The funds shall not be deemed funds or assets of the county and the relationship of the depositing entity or public official and the county shall not be one of creditor-debtor.

(Added by Stats. 1991, Ch. 471, Sec. 1. Effective October 2, 1991.)



27101

The treasurer shall permit the chairman of the board of supervisors, district attorney, and auditor to examine his books and count the money in the treasury, including the books and money of reclamation districts in his custody, whenever they wish to make an examination or counting.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 5 - Vacancy

27120

Whenever an action based upon official misconduct is commenced against the county treasurer, the board of supervisors may suspend him from office until the suit is determined. The board may appoint some person to fill the vacancy, who shall qualify and give such bond as the board determines.

(Added by Stats. 1947, Ch. 424.)



27121

In case of the death of the county treasurer, his legal representatives shall deliver to the person appointed to fill the vacancy all official money, books, accounts, papers, and documents which are or come into their possession.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 6 - County Treasury Oversight Committees

27130

The Legislature finds and declares that local agencies, including school districts, should participate in reviewing the policies that guide the investment of those funds. The Legislature further finds and declares that by pooling deposits from local agencies and other participants, county treasuries operate in the public interest when they consolidate banking and investment activities, reduce duplication, achieve economies of scale, and carry out coherent and consolidated investment strategies. The Legislature further finds and declares that the creation of county treasury oversight committees will promote the public interest by involving depositors in the management of their funds and by enhancing the security and investment return on their funds by providing a more stable and predictable balance for investment by establishing criteria for the withdrawal of funds.

(Added by Stats. 1995, Ch. 784, Sec. 10. Effective January 1, 1996.)



27131

(a) The board of supervisors in each county or city and county may, if the county or city and county is investing surplus funds, establish a county treasury oversight committee. The board of supervisors, in consultation with the county treasurer, shall determine the exact size of the committee, which shall consist of from 3 to 11 members, and the categories from which the members shall be represented, as specified in subdivisions (a) to (g), inclusive, of Section 27132. Members shall be nominated by the treasurer and confirmed by the board of supervisors.

(b) In recognition of the state and local interests served by the action made optional in subdivision (a), the Legislature encourages local agencies to continue taking the action formerly mandated by this section. However, nothing in this subdivision may be construed to impose any liability on a local agency that does not continue to take the formerly mandated action.

(Amended by Stats. 2004, Ch. 889, Sec. 1. Effective September 29, 2004.)



27132

The county treasury oversight committee, pursuant to Section 27131, shall consist of members appointed from the following:

(a) The county treasurer.

(b) The county auditor, auditor-controller, or finance director, as the case may be.

(c) A representative appointed by the county board of supervisors.

(d) The county superintendent of schools or his or her designee.

(e) A representative selected by a majority of the presiding officers of the governing bodies of the school districts and community college districts in the county.

(f) A representative selected by a majority of the presiding officers of the legislative bodies of the special districts in the county that are required or authorized to deposit funds in the county treasury.

(g) Up to five other members of the public.

(1) A majority of the other public members shall have expertise in, or an academic background in, public finance.

(2) The other public members shall be economically diverse and bipartisan in political registration.

(Added by Stats. 1995, Ch. 784, Sec. 10. Effective January 1, 1996.)



27132.1

A member may not be employed by an entity that has (a) contributed to the campaign of a candidate for the office of local treasurer, or (b) contributed to the campaign of a candidate to be a member of a legislative body of any local agency that has deposited funds in the county treasury, in the previous three years or during the period that the employee is a member of the committee.

(Amended by Stats. 1996, Ch. 156, Sec. 3. Effective July 12, 1996.)



27132.2

A member may not directly or indirectly raise money for a candidate for local treasurer or a member of the governing board of any local agency that has deposited funds in the county treasury while a member of the committee.

(Amended by Stats. 1996, Ch. 156, Sec. 4. Effective July 12, 1996.)



27132.3

A member may not secure employment with, or be employed by, bond underwriters, bond counsel, security brokerages or dealers, or financial services firms, with whom the treasurer is doing business during the period that the person is a member of the committee or for one year after leaving the committee.

(Amended by Stats. 1999, Ch. 32, Sec. 1. Effective January 1, 2000.)



27132.4

Committee meetings shall be open to the public and subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5).

(Added by Stats. 1995, Ch. 784, Sec. 10. Effective January 1, 1996.)



27133

In any county that establishes a county treasury oversight committee pursuant to this article, the county treasurer shall annually prepare an investment policy that will be reviewed and monitored by the county treasury oversight committee. The investment policy shall include all of the following:

(a) A list of securities or other instruments in which the county treasury may invest, according to law, including the maximum allowable percentage by type of security.

(b) The maximum term of any security purchased by the county treasury.

(c) The criteria for selecting security brokers and dealers from, to, or through whom the county treasury may purchase or sell securities or other instruments. The criteria shall prohibit the selection of any broker, brokerage, dealer, or securities firm that has, within any consecutive 48-month period following January 1, 1996, made a political contribution in an amount exceeding the limitations contained in Rule G-37 of the Municipal Securities Rulemaking Board, to the local treasurer, any member of the governing board of the local agency, or any candidate for those offices.

(d) Limits on the receipt of honoraria, gifts, and gratuities from advisors, brokers, dealers, bankers, or other persons with whom the county treasury conducts business by any member of the county treasury oversight committee. These limits may be in addition to the limits set by a committee member’s own agency, by state law, or by the Fair Political Practices Commission.

(e) A requirement that the county treasurer provide the county treasury oversight committee with an investment report as required by the board of supervisors.

(f) The manner of calculating and apportioning the costs, authorized by Section 27013, of investing, depositing, banking, auditing, reporting, or otherwise handling or managing funds.

(g) The terms and conditions under which local agencies and other entities that are not required to deposit their funds in the county treasury may deposit funds for investment purposes.

(h) Criteria for considering requests to withdraw funds from the county treasury, pursuant to Section 27136. The criteria shall include an assessment of the effect of a proposed withdrawal on the stability and predictability of the investments in the county treasury.

(Added by Stats. 1995, Ch. 784, Sec. 10. Effective January 1, 1996.)



27134

The county treasury oversight committee shall cause an annual audit to be conducted to determine the county treasury’s compliance with this article. The audit may include issues relating to the structure of the investment portfolio and risk.

(Added by Stats. 1995, Ch. 784, Sec. 10. Effective January 1, 1996.)



27135

The costs of complying with this article shall be county charges and may be included with those charges enumerated under Section 27013.

(Added by Stats. 1995, Ch. 784, Sec. 10. Effective January 1, 1996.)



27136

(a) Notwithstanding any other provision of law, any local agency, public agency, public entity, or public official that has funds on deposit in the county treasury pool and that seeks to withdraw funds for the purpose of investing or depositing those funds outside the county treasury pool, shall first submit the request for withdrawal to the county treasurer before withdrawing funds from the county treasury pool.

(b) The county treasurer shall evaluate each proposed withdrawal for its consistency with the criteria adopted pursuant to subdivision (h) of Section 27133. Prior to approving a withdrawal, the county treasurer shall find that the proposed withdrawal will not adversely affect the interests of the other depositors in the county treasury pool.

(Amended by Stats. 1996, Ch. 156, Sec. 6. Effective July 12, 1996.)



27137

Nothing in this article shall be construed to allow the county treasury oversight committee to direct individual investment decisions, select individual investment advisors, brokers, or dealers, or impinge on the day-to-day operations of the county treasury.

(Added by Stats. 1995, Ch. 784, Sec. 10. Effective January 1, 1996.)









CHAPTER 6 - Recorder

ARTICLE 1 - Duties Generally

27201

(a) The recorder shall, upon payment of proper fees and taxes, accept for recordation any instrument, paper, or notice that is authorized or required by statute, or court order to be recorded, or authorized or required to be recorded by a local ordinance that relates to the recordation of any instrument, paper, or notice that relates to real property, if the instrument, paper, or notice contains sufficient information to be indexed as provided by statute, meets recording requirements of state statutes and local ordinances, and is photographically reproducible. The county recorder shall not refuse to record any instrument, paper, or notice that is authorized or required by statute, court order, or local ordinance that relates to the recordation of any instrument, paper, or notice that relates to real property to be recorded on the basis of its lack of legal sufficiency.

“Photographically reproducible,” for purposes of this division, means all instruments, papers, or notices that comply with standards as recommended by the American National Standards Institute or the Association for Information and Image Management for recording of records.

(b) (1) Each instrument, paper, or notice shall contain an original signature or signatures, except as otherwise provided by law, or be a certified copy of the original.

(2) A facsimile signature shall be accepted on a lien recorded by a governmental agency when that facsimile signature has been officially adopted by that agency. The lien shall have noted on its face a statement to that effect. The officially adopted facsimile signature shall be provided to the county recorder by a letter from the agency. A facsimile signature shall continue to be valid until the agency notifies the county recorder that the facsimile signature has been revoked.

(Amended by Stats. 2013, Ch. 210, Sec. 3.5. Effective January 1, 2014.)



27201.5

(a) A notary acknowledgment shall be deemed complete for recording purposes without a photographically reproducible official seal of the notary public if the seal, as described in Section 8207, is present and legible, and the name of the notary, the county of the notary’s principal place of business, the notary’s telephone number, the notary’s registration number, and the notary’s commission expiration date are typed or printed in a manner that is photographically reproducible below, or immediately adjacent to, the notary’s signature in the acknowledgment.

(b) If a request for a certified copy of a birth or death record is received by mail, a notarized statement sworn under penalty of perjury shall accompany the request, stating that the requester is an authorized person, as defined by law.

(Added by Stats. 2004, Ch. 6, Sec. 2. Effective January 22, 2004.)



27202

Upon the request of any officer of the United States, the county recorder shall record instruments to which the United States is a party without payment of the recording fee in advance and shall execute the proper government voucher for payment. Upon payment of the fee he shall transmit it to the treasurer with his first settlement after the collection.

(Added by Stats. 1947, Ch. 424.)



27203

Any recorder to whom an instrument proved or acknowledged according to law or any paper or notice which may by law be recorded is delivered for record is liable to the party aggrieved for the amount of the damages occasioned thereby, if he or she commits any of the following acts:

(a) (1) Neglects or refuses to record the instrument, paper, or notice within a reasonable time after receiving it. This subdivision shall not apply to an instrument, paper, or notice that the recorder has determined to be an unrecordable document pursuant to this chapter. Nothing in this subdivision shall preclude the application of Section 27201.

(2) The recorder may provide, to any person presenting a document the recorder determines to be an unrecordable document, a form stating that the person has the right to judicial review in a court of competent jurisdiction of the recorder’s refusal to record the document. The form shall include a section stating the recorder’s reason for refusing the document. The form shall provide notice that it is a public offense to further attempt to record the document without an order of the court as provided by Section 27204. The recorder shall keep a correct copy of the refused document. In the event the document is determined by the court to be a recordable document, the recorder shall pay the filing fees for the review, and shall record the document within a reasonable time.

(b) Records any instrument, paper, or notice, willfully or negligently, untruly, or in any manner other than that prescribed by this chapter.

(c) Neglects or refuses to keep in his office or to make the proper entries in the indices required by this chapter.

(d) Alters, changes, obliterates or inserts any new matter in any records deposited in his office. The recorder may make marginal notations on the records in his office indicating the affixing of internal revenue stamps to documents subsequent to recordation or the affixing of such stamps to original deeds on file in the office of the registrar of titles.

(Amended by Stats. 1997, Ch. 448, Sec. 1. Effective January 1, 1998.)



27203.5

If the recorder willfully and maliciously commits any of the acts described in Section 27203 or if he derives a personal financial benefit from committing any of those acts, he is liable to the party aggrieved for three times the amount of damages occasioned thereby.

(Added by Stats. 1967, Ch. 837.)



27204

Any person who receives a form from the recorder pursuant to subdivision (a) of Section 27203, stating that the proffered document is unrecordable, and who subsequently attempts to record the document without an order from the court requiring recordation of that document, is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine, or of an infraction punishable pursuant to Section 19.8 of the Penal Code.

(Added by Stats. 1997, Ch. 448, Sec. 2. Effective January 1, 1998.)



27205

After two years from the date of filing in the recorder’s office of notice of completion of any building or improvement, the contract, plans, specifications and bond under which the work or improvement was performed may be returned by the recorder to the person filing them, unless the recorder has been notified in writing to retain them by someone claiming some interest under the contract or in the property affected. After five years from the date of filing in the recorder’s office of any contract, plans, and specifications of any building or improvement, the recorder may destroy the contract, plans, specifications, and bond relating thereto if they have not been delivered as provided in this section, unless he has been notified in writing to retain them by someone claiming some interest under the contract or in the property affected.

(Amended by Stats. 1957, Ch. 1007.)



27206

The county recorder may destroy federal tax liens together with any release of said liens eight years after the lien was filed in his office; provided, a microfilm copy of each unreleased tax lien has been made and certified in the manner provided for in Section 1551 of the Evidence Code. All film used in the microphotography process shall comply with the minimum standards of quality approved by the United States Bureau of Standards. The original copy of the microfilm shall be kept in a safe and separate place for security purposes.

(Amended by Stats. 1969, Ch. 371.)



27207

At the request of the county recorder, the board of supervisors of any county may authorize the destruction of any or all of the filed papers or records books created under the Land Title Law (an initiative measure adopted by the electors November 3, 1914, and repealed effective May 1, 1955) after compliance with all the conditions in paragraphs (a), (b), (c), and (d) of Section 26205.5 of the Government Code.

(Added by Stats. 1967, Ch. 58.)



27208

If a paper or document has been microfilmed, the county recorder may destroy or otherwise dispose of any paper or document filed with or submitted to him or her more than one year previously, unless another provision of law requires a longer retention period or unless the recorder determines that there is a need for its retention. In determining where there is a need for retaining a paper or document, consideration shall be given to factors, including, but not limited to, future public need, the effect of statutes of limitation, and historical significance.

(Added by Stats. 1986, Ch. 982, Sec. 11.)



27210

The county recorder may use a printed, stamped or photographically reproduced facsimile signature in certifying to a record in his office provided such certification has the seal of his office affixed thereto.

(Added by Stats. 1961, Ch. 175.)



27211

The recorder shall keep an official seal of his office which shall, when embossed, stamped, impressed or affixed to a certification, show legibly.

Such seal shall:

(a) Be circular in shape;

(b) Be not less than 11/4 inches and not more than two inches in diameter;

(c) Have in the center any words or design adopted by the recorder;

(d) Have inscribed around the central words or design, “Recorder, ____ County, California,” inserting therein the name of the county.

Nothing contained herein shall prohibit a recorder from continuing to use a seal of a design different than that specified herein if such seal has customarily been used.

(Added by Stats. 1967, Ch. 171.)






ARTICLE 2 - Books

27230

The recorder shall procure such books for records as the business of his office requires, but orders for the books shall first be obtained from the board of supervisors. The books used may contain printed forms of deeds, mortgages, or other instruments of general use.

(Added by Stats. 1947, Ch. 424.)



27231

The recorder has the custody of, and shall keep all books, records, maps, and papers deposited in his office.

(Added by Stats. 1947, Ch. 424.)



27232

The recorder shall keep an index of deeds, grants, and transfers, labeled “Grantors,” each page divided into three columns, headed respectively: “Names of grantors,” “Names of grantees,” and “Where recorded.”

(Added by Stats. 1947, Ch. 424.)



27233

The recorder shall keep an index of deeds, labeled “Grantees,” each page divided into three columns, headed respectively: “Names of grantees,” “Names of grantors,” and “Where recorded.”

(Added by Stats. 1947, Ch. 424.)



27234

The recorder shall keep two indices of mortgages, labeled respectively: “Mortgagors of real property” and “Mortgagors of personal property,” with the pages thereof divided into three columns, headed respectively: “Names of mortgagors,” “Names of mortgagees,” and “Where recorded.”

(Added by Stats. 1947, Ch. 424.)



27235

The recorder shall keep two indices of mortgages, labeled respectively: “Mortgagees of real property” and “Mortgagees of personal property,” with the pages thereof divided into three columns, headed respectively: “Names of mortgagees,” “Names of mortgagors,” and “Where recorded.”

(Added by Stats. 1947, Ch. 424.)



27236

The recorder shall keep two indices of releases of mortgages, labeled respectively: “Releases of mortgages of real property—mortgagors” and “Releases of mortgages of personal property—mortgagors,” with pages thereof divided into four columns, headed respectively: “Parties releasing,” “To whom releases are given,” “Where releases are recorded,” and “Where mortgages released are recorded.”

(Added by Stats. 1947, Ch. 424.)



27237

The recorder shall keep two indices of releases of mortgages, labeled respectively: “Releases of mortgages of real property—mortgagees” and “Releases of mortgages of personal property—mortgagees,” with pages thereof divided into three columns, headed respectively: “Parties whose mortgages are released,” “Parties releasing,” and “Where recorded.”

(Added by Stats. 1947, Ch. 424.)



27238

The recorder shall keep an index of powers of attorney, labeled: “Powers of attorney,” each page divided into four columns, headed respectively: “Names of parties executing the powers,” “To whom powers are executed,” “Date of recording,” and “Where powers are recorded.”

(Added by Stats. 1947, Ch. 424.)



27239

The recorder shall keep an index of leases, labeled: “Leases—lessors,” each page divided into three columns, headed respectively: “Names of lessors,” “Names of lessees,” and “When and where recorded.”

(Added by Stats. 1947, Ch. 424.)



27240

The recorder shall keep an index of leases, labeled: “Leases—lessees,” each page divided into three columns, headed respectively: “Names of lessees,” “Names of lessors,” and “When and where recorded.”

(Added by Stats. 1947, Ch. 424.)



27243

The recorder shall keep an index of assignments of mortgages and leases, labeled: “Assignments of mortgages and leases—assignors,” each page divided into four columns, headed respectively: “Assignors,” “Assignees,” “Instruments assigned,” and “When and where recorded.”

(Added by Stats. 1947, Ch. 424.)



27244

The recorder shall keep an index of assignments of mortgages and leases, labeled: “Assignments of mortgages and leases—assignees,” each page divided into four columns, headed respectively: “Assignees,” “Assignors,” “Instruments assigned,” and “When and where recorded.”

(Added by Stats. 1947, Ch. 424.)



27246

The recorder shall keep an index of official bonds, labeled: “Official bonds,” each page divided into four columns, headed respectively: “Names of officers,” “Names of offices,” “Amount of bonds,” and “When and where recorded.”

(Added by Stats. 1947, Ch. 424.)



27247

The recorder shall keep an index of notices of mechanics’ liens, labeled: “Mechanics’ liens,” each page divided into three columns, headed respectively: “Parties against whom claimed,” “Parties claiming liens,” and “Notices—When and where recorded.”

(Added by Stats. 1947, Ch. 424.)



27248

(a) The recorder shall keep an index to abstracts of judgments, labeled: “Abstracts of judgments,” each page divided into six columns, headed respectively: “Judgment debtors,” “Judgment creditors,” “Amount of judgments,” “Where recovered,” “Date entered or renewed,” and “When abstract filed.”

(b) The recorder shall include in the index referred to in subdivision (a), or shall keep a comparable separate index to, all of the following:

(1) Certified copies of judgments payable in installments recorded under Section 697.320 or 697.330 of the Code of Civil Procedure.

(2) Acknowledgments of satisfaction of judgment, court clerk’s certificates of satisfaction of judgment, acknowledgments of satisfaction of matured installments under an installment judgment, and releases and subordinations of judgment liens, recorded under Section 697.400 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 497, Sec. 115. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



27249

The recorder shall keep an index of attachments, labeled: “Attachments,” each page divided into five columns, headed respectively: “Parties against whom attachments are levied (Defendants),” “Parties on whose behalf attachments are levied (Plaintiffs),” “Notices of attachments,” “When recorded,” and “Where recorded.”

(Amended by Stats. 1982, Ch. 497, Sec. 116. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



27250

The recorder shall keep an index of notices of the pendency of actions, labeled: “Notices of actions,” each page divided into three columns, headed respectively: “Parties to the action,” “Notices—when recorded,” and “Where recorded.”

(Added by Stats. 1947, Ch. 424.)



27251

The recorder shall keep an index of the separate property of married women, labeled: “Separate property,” each page divided into five columns, headed respectively: “Names of married women,” “Names of their husbands,” “Nature of instruments recorded,” “When recorded,” and “Where recorded.”

(Added by Stats. 1947, Ch. 424.)



27252

The recorder shall keep an index to the certificates of births, deaths and marriages.

(Amended by Stats. 1951, Ch. 95.)



27254

The recorder shall keep an index of mining locations and of documents affecting them, labeled, “Mining locations,” divided into suitable columns showing the name of locator, date of locations, date of recording, and place where claim is located.

(Added by Stats. 1947, Ch. 424.)



27255

(a) The county recorder in each county shall develop and maintain, within the existing indexing system, a comprehensive index of conservation easements and Notice of Conservation Easement on land within that county. The conservation easement index developed and maintained pursuant to this subdivision shall include all conservation easements recorded on and after January 1, 2002.

(b) For the purposes of this section, “conservation easement” means any limitation in a recorded instrument that contains an easement, restriction, covenant, condition, or offer to dedicate, which is or has been executed by or on behalf of the owner of the land subject to that limitation and is binding upon successive owners of the land, and the purpose of which is to retain land predominantly in its natural, scenic, historical, agricultural, forested, or open-space condition. “Conservation easement” includes a conservation easement as defined in Section 815.1 of the Civil Code, an open-space easement as defined in Section 51075 of this code, and an agricultural conservation easement as defined in Section 10211 of the Public Resources Code.

(c) On and after January 1, 2002, when a county recorder records a new conservation easement affecting property within the county, he or she shall include the easement in the index developed and maintained pursuant to subdivision (a), if the document containing the easement is entitled “Conservation Easement,” or the following document is properly filled out by the submitter, and recorded at the same time, or at a later date:

Recording Requested by and
When Recorded Return to:

NOTICE OF CONSERVATION EASEMENT

The undersigned hereby gives notice that a Conservation Easement

was recorded in the County

Recorder’s Office on

and recorded as Document Number .

The grantors and grantees of the conservation easement were

Grantors

Grantees

I declare under penalty of perjury that the above statement is true and

correct.

Signed ___________________________

Dated ___________________________

THIS NOTICE IS FOR INDEXING PURPOSES ONLY AND DOES
NOT, BY ITSELF, CONSTITUTE A CONSERVATION EASEMENT

(d) In order to include conservation easements recorded prior to January 1, 2002, the comprehensive index of conservation easements and “Notice of Conservation Easement” developed and maintained pursuant to subdivision (a), any parties to conservation easements, including, but not limited to, the counties, cities, recreation and park districts or agencies, state conservancies, state agencies, the California Coastal Commission, land trusts, and nonprofit organizations may fill out and record a Notice of Conservation Easement pursuant to subdivision (c) for each previously recorded conservation easement, in the county in which the affected real property is located.

(e) Pursuant to Section 27361, the standard fee charged by the county recorder for recording the conservation easement document shall include funds to cover the costs associated with indexing the document.

(f) It is the intent of the Legislature that nothing in this section shall be construed to require a county recorder to develop and maintain an index separate from the existing indexing system, and that the conservation easement index be established by using existing resources.

(Amended by Stats. 2006, Ch. 531, Sec. 2. Effective January 1, 2007.)



27256

The recorder shall keep such other indices as are required in the performance of his official duties.

(Added by Stats. 1947, Ch. 424.)



27257

Instead of those indices indicated in this division, the recorder may utilize either of the following systems of indexing:

(a) The recorder may keep two indices, labeled respectively: “General index of grantors” (names of grantors, defendants, and first parties, who would otherwise be indexed in any of the other indices specified in this article) and “General index of grantees” (names of grantees, plaintiffs, and second parties, who would otherwise be indexed in any of the other indices specified in this article). Each page of the general index of grantors shall be divided into seven columns, labeled respectively: “Date filed,” “Grantors and defendants,” “Grantees and plaintiffs,” “Title,” “Document number,” “Book,” and “Page.” Each page of the general index of grantees shall be divided into seven columns, labeled respectively: “Date filed,” “Grantees and plaintiffs,” “Grantors and defendants,” “Title,” “Document number,” “Book,” and “Page”; or

(b) The recorder may combine the general index of grantors and the general index of grantees into a single index which shall alphabetically combine the grantors and grantees as defined in subdivision (a). Each page of the “General grantor-grantee index” shall be divided into seven columns, labeled respectively: “Date filed,” “Grantors-grantees,” “Grantees-granto rs,” “Title,” “Document number,” “Book,” and “Page.” Where such a combined index is used, the names of the grantors shall be distinguished from the names of the grantees, as respectively defined in subdivision (a), by an easily recognizable mark or symbol.

Indexing as enumerated in subdivisions (a) and (b) above may be in lieu of indexing in any of the other indices, and shall impart notice in like manner and effect as the indexing would otherwise impart in the other indices provided for in this division. If the recorder keeps any other index, he shall not be required to index those names in the general index as enumerated in subdivisions (a) and (b) above. Nothing in this section shall prevent the recorder from indexing any names which also appear in any other of his indices.

Where the method of subdivision (a) or (b) is utilized, and in those counties where the recorder alphabetizes grantors’ and grantees’ names by mechanical methods, fewer columnar headings may be used in the indices, if adequate index reference to the location of each document in the permanent file, book, or film record is provided.

The alphabetical subdivisions in each of the general indices shall be so arranged, as nearly as possible, that the entries to be made in the indices will be equally apportioned. The alphabetical subdivisions shall be sufficient in number to facilitate reference.

The recorder may keep in the same volume any two or more of the indices enumerated in this article, and the several indices shall be kept distinct from each other and the volume distinctly marked on the outside so as to show all the indices kept in it, provided that nothing in this section shall prohibit the recorder from combining the general indices in one volume as enumerated in subdivision (b). The names of the parties in the first column in the several indices shall be arranged in alphabetical order.

(Amended by Stats. 1972, Ch. 55.)



27263

When a conveyance is executed by a sheriff or marshal, the name of the sheriff or marshal and the party charged in the execution shall both be inserted in the index. When an instrument is recorded to which an executor, administrator, or trustee is a party, the name of the executor, administrator, or trustee and the name of the testator, or intestate, or party for whom the trust is held, shall be inserted in the index. The recorder need not index the name of the trustee in a deed of trust or in a partial or full deed of reconveyance. A trustee’s deed given upon exercise of the power of sale under any deed of trust shall be indexed under the names of the original trustor and the grantee named therein.

(Amended by Stats. 1996, Ch. 872, Sec. 55. Effective January 1, 1997.)



27264

The recorder shall provide a separate book called “Record of Patents” or official records in which shall be recorded all patents of land situate in the county, whether issued by the United States or the State, which are offered for record duly executed pursuant to law.

(Amended by Stats. 1949, Ch. 98.)



27265

Where indexes are compiled by the use of key punch and printing machines, if temporary index sheets are provided for the use of the public before the permanent yearly indexes are compiled, county recorders may destroy said temporary index sheets when the permanent yearly indexes are completed from the same key punch cards as were used in making the temporary index sheets.

(Added by Stats. 1949, Ch. 126.)






ARTICLE 3 - Documents to be Recorded

27279

(a) “Instrument,” as used in this chapter, means a written paper signed by a person or persons transferring the title to, or giving a lien on real property, or giving a right to a debt or duty.

(b) The recorder of any county may, in lieu of a written paper, accept for recording digitized images, digital images, or both, of a recordable instrument, paper, or notice if both of the following conditions are met:

(1) The image conforms to all other applicable statutes that prescribe recordability, except the requirement of original signatures in subdivision (b) of Section 27201.

(2) The requester and addressee for delivery of the recorded images are the same and can be readily identified as a local or state government entity, or an agency, branch, or instrumentality of the federal government.

(Amended by Stats. 2007, Ch. 277, Sec. 1. Effective January 1, 2008.)



27279.1

(a) The recorders of San Bernardino County and Orange County may accept, in lieu of a written paper document, a digitized image of a recordable instrument if both of the following conditions are met:

(1) The requester and addressee for delivery of the recorded image meets the criteria set forth in either Section 27279.2 or 27279.3.

(2) The county recorder determines that accepting electronically recorded documents from the requester is in the best interest of the county and the public. Factors the county recorder shall consider include, but are not limited to, both of the following:

(A) Whether or not the volume and quality of digitized instruments submitted by the requester will be sufficient to warrant electronic recordation.

(B) Whether, in order to protect the county and the public, the requester has effective security precautions addressing potential fraud and forging of documents in the electronic recordation process.

(b) The Legislature finds and declares that, because of the unique circumstances applicable to the counties referenced in subdivision (a), as regards the present ability of these counties to process digitized images for electronic recordation, a statute of general applicability cannot be enacted within the meaning of subdivision (b) of Section 16 of Article IV of the California Constitution.

(Repealed and added by Stats. 1998, Ch. 463, Sec. 3. Effective January 1, 1999.)



27279.2

For purposes of Section 27279.1, the requester and addressee for delivery of a recorded image may record a digitized image of a recordable instrument if it is an entity, agency, branch, or instrumentality of the state or federal government qualifying under either Section 27279 of this code or Section 2106.5 of the Code of Civil Procedure.

(Added by Stats. 1998, Ch. 463, Sec. 4. Effective January 1, 1999.)



27279.3

(a) A requester and addressee for delivery of a recorded image may record a digitized image of a recordable instrument if the requester meets the conditions set forth in paragraph (2) of subdivision (a) of Section 27279.1.

(b) This section shall become operative on January 1, 2000.

(Repealed (in Sec. 5) and added by Stats. 1998, Ch. 463, Sec. 6. Effective January 1, 1999. Section operative January 1, 2000, by its own provisions.)



27279.4

(a) The California Attorney General shall appoint an Electronic Recordation Task Force consisting of voluntary representatives from governmental agencies and industry groups specified in subdivision (b) who shall meet on a regular basis to address the technical, legal, security and economic issues associated with electronic recordation. The task force shall make recommendations regarding all of the following:

(1) In addition to requesters qualifying under Section 27279.2, which persons and entities should be authorized to digitize and record documents electronically after January 1, 2000, in order to limit real property fraud, forgery, and consumer risks associated with electronic recordation and provide a cost benefit to the county.

(2) Guidelines for the standardization of both software and hardware used by counties to ensure maximum efficiency, cost-effectiveness, and maximum use of the electronic recordation process by requesters qualifying under Sections 27279.2 and 27279.3.

(3) Appropriate recording fees and other assessments to cover increased costs to both county recorders and requesters.

(b) The task force described in subdivision (a) shall consist of representatives from governmental and industry groups, including county recorders, county district attorneys, the Franchise Tax Board, Fannie Mae, the United States Internal Revenue Service, trustees, mortgage bankers, financial institutions, and the title insurance and real estate industries.

(Amended by Stats. 2001, Ch. 745, Sec. 101. Effective October 12, 2001.)



27280

(a) Any instrument or judgment affecting the title to or possession of real property may be recorded pursuant to this chapter.

(b) Any instrument or document submitted for recordation which effectuates a change in ownership may be accompanied by a change in ownership statement as provided for in Section 480 of the Revenue and Taxation Code. Upon receipt of such change in ownership statement, the recorder shall transmit, as soon as possible, the original statement or true copy thereof to the county assessor along with the recorded document as required by Section 255.7 of the Revenue and Taxation Code. The change in ownership statement shall not be recorded nor open and available to public inspection and shall at all times remain confidential, except as provided in Section 408 of the Revenue and Taxation Code.

(Amended by Stats. 1979, Ch. 242.)



27280.5

The names of parties required to be indexed appearing in any instrument, paper, or notice presented for recordation shall be legibly signed, typed, or printed therein before acceptance by the county recorder. The names of all persons executing or witnessing a document shall be legibly signed or shall be typed or printed to the side of or below the signature. The absence or neglect to legibly sign, type, or print the names shall not affect the notice otherwise imparted by recording.

(Added by Stats. 1967, Ch. 56.)



27281

Deeds or grants conveying any interest in or easement upon real estate to a political corporation or governmental agency for public purposes shall not be accepted for recordation without the consent of the grantee evidenced by its certificate or resolution of acceptance attached to or printed on the deed or grant. If a certificate of acceptance is used, it shall be in substantially the following form:

This is to certify that the interest in real property conveyed by the deed or grant dated _________ from _________ to _________ , a political corporation and/or governmental agency is hereby accepted by order of the

_____ (legislative body) _____ on _____ (date) _____ ,

(or by the undersigned officer or agent on behalf of

the _____ (legislative body) _____

pursuant to authority conferred by resolution of the

_____ (legislative body) _____ adopted on _____ (date) _____ ,)

and the grantee consents to recordation thereof by its duly authorized officer.

Dated ____________________By

A political corporation or governmental agency, by a general resolution, may authorize one or more officers or agents to accept and consent to such deeds or grants.

In cases where the county tax collector files purchaser’s deeds with respect to a sale for defaulted taxes, the information contained in those documents shall be deemed to constitute compliance with this section.

The requirements of this section shall not apply to a deed of trust or other security or regulatory document recorded by or on behalf of a state agency pursuant to a program or activity of the agency authorized by statute or regulation.

(Amended by Stats. 1990, Ch. 1312, Sec. 2.)



27281.5

(a) Any restriction imposed upon real property on or after January 1, 1982, which restricts either the ability of the owner of real property to convey the real property or the owner of a proprietary leasehold interest to convey such interest and which is imposed by a municipal or governmental entity on real property or a proprietary leasehold interest which is not owned by the municipal or governmental entity, shall be specifically set forth in a recorded document which particularly describes the real property restricted in order to impart constructive notice of the restriction, or shall be referenced in a recorded document which particularly describes the real property restricted and which refers by page and book number to a separately recorded document in which the restriction is set forth in full.

(b) Any restriction on the ability of a person to convey real property which is subject to subdivision (a) shall be valid and enforceable only when the requirements contained in subdivision (a) have been met.

(c) Nothing in this section shall be construed, either directly or by implication, to enhance, diminish, or authorize any municipal or governmental entity to impose a restriction on the ability of a person to convey real property or a proprietary leasehold interest.

(Added by Stats. 1981, Ch. 663, Sec. 1.)



27282

(a) The following documents may be recorded without acknowledgment, certificate of acknowledgment, or further proof:

(1) A judgment affecting the title to or possession of real property, authenticated by the certificate of the clerk of the court in which the judgment was rendered.

(2) A notice of support judgment, an interstate lien, a release of lien, or any other document completed and recorded by a local child support agency or a state agency acting pursuant to Title IV-D of the Social Security Act (42 U.S.C. Sec. 651 et seq.).

(3) A notice of location of mining claim.

(4) Certificates of amounts of taxes, interest and penalties due, notices of state tax liens and extensions thereof executed by the state, county, or city taxing agencies or officials pursuant to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code, and Sections 2191.3, 2191.4, and 11495 of the Revenue and Taxation Code, and releases, partial releases, and subordinations executed pursuant to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code, and Sections 2191.4, 11496, 14307, and 14308 of the Revenue and Taxation Code.

(5) Notices of lien for postponed property taxes executed pursuant to Section 16182.

(6) A release, discharge, or subordination of a lien for postponed property taxes as authorized by Chapter 6 (commencing with Section 16180) of Part 1 of Division 4 of Title 2.

(7) A fixture filing as defined by paragraph (40) of subdivision (a) of Section 9102 of the Commercial Code.

(8) An order affecting title to or possession of real property issued by a court in an action subject to Section 12527, authenticated by the certificate of the clerk of the court in which the order was issued or a copy of that order authenticated by a declaration under penalty of perjury by the Attorney General or by an assistant or deputy of the Attorney General attesting that the contents of the copy are the same as the original order issued by the court.

(9) A court certified copy of a satisfaction of judgment.

(10) A certificate of correction filed pursuant to Sections 66470 and 66472.1.

(b) Any document described in this section, from the time it is filed with the recorder for record, is constructive notice of the contents thereof to subsequent purchasers and mortgagees.

(Amended by Stats. 2004, Ch. 339, Sec. 10. Effective January 1, 2005.)



27283

The record of all notices of location of mining claims made prior to March 9, 1897 in the proper office without acknowledgment, or certificate of acknowledgment, or other proof, has the same force and effect for all purposes as if the notices had been duly acknowledged or proved and certified as required by law.

(Added by Stats. 1947, Ch. 424.)



27284

Affidavits showing work or posting of notices upon mining claims may be recorded in the recorder’s office of the county where the mining claims are situated.

(Added by Stats. 1947, Ch. 424.)



27285

The following documents may be recorded without acknowledgment or further proof:

(a) Letters patent from the United States or from the state, executed and authenticated pursuant to existing law.

(b) Leases for the development and extraction of minerals, including oil and gas, in which the United States is the lessor, executed on behalf of the United States by the Secretary of the Interior or by any other properly authorized officer or officers.

(c) Copies of interdepartmental letters or decisions of the Department of the Interior or of any duly authorized officer or employee thereof approving assignments or surrenders of such leases or encumbrances thereon or canceling any such leases, certified by the Director of the Bureau of Land Management of the Department of the Interior, or by any duly authorized officer or employee having the custody of such letters of decisions.

(d) Copies of documents filed with the General Land Office of the Department of the Interior or in any district land office executed and acknowledged in a manner which would entitle them to be recorded and by which any interest in such leases or in the production thereunder is conveyed, assigned, encumbered or quitclaimed, certified by the officer or employee of the Department of the Interior having the custody of such documents.

When a copy of any document so certified is recorded, the record has the same force and effect as though it were the record of the original document.

(Amended by Stats. 1979, Ch. 373.)



27286

If letters patent have been lost or are beyond the control of any party deraigning title from them, or if for any reason they remain unrecorded, any person claiming title thereunder may cause a transcript of the copy of such letters patent kept by the government issuing them, duly certified by the officer or individual having lawful custody of the copy, to be recorded in lieu of the original, and the recorded copy has prima facie the same force and effect as the original for title or for evidence, until the original letters patent are recorded.

(Added by Stats. 1947, Ch. 424.)



27287

Unless it belongs to the class provided for in either Sections 27282 to 27286, inclusive, or Section 1202 or 1203, of the Civil Code, or is a fictitious mortgage or deed of trust as provided in Section 2952 or 2963 of the Civil Code, or is a fictitious oil and gas lease as provided in Section 1219 of the Civil Code, or is a claim of lien under Section 8416 of the Civil Code or a notice of completion under Section 8182 or 9204 of the Civil Code, before an instrument can be recorded its execution shall be acknowledged by the person executing it, or if executed by a corporation, by its president or secretary or other person executing it on behalf of the corporation, or, except for any power of attorney, quitclaim deed, grant deed, mortgage, deed of trust, security agreement, or other document affecting real property, proved by subscribing witness or as provided in Sections 1198 and 1199 of the Civil Code, and the acknowledgment or proof certified as prescribed by law. This section shall not apply to a trustee’s deed resulting from a decree of foreclosure, or a nonjudicial foreclosure pursuant to Section 2924 of the Civil Code, or to a deed of reconveyance.

(Amended (as amended by Stats. 2011, Ch. 269, Sec. 10) by Stats. 2012, Ch. 202, Sec. 3. Effective January 1, 2013.)



27288

If the instrument is an agreement for sale, lease, option agreement, deposit receipt, commission receipt, or affidavit which quotes or refers to an agreement for sale, lease, option agreement, deposit receipt, commission receipt, or lease and such instrument claims to, or affects any interest in real property, it shall be executed and acknowledged or proved as provided in Section 27287 by the party who appears by the instrument to be the party whose real property is affected or alienated thereby.

(Amended by Stats. 1949, Ch. 289.)



27288.1

All documents described in this section now or hereafter authorized by law to be recorded in the official records of a county shall contain the following information in addition to any information as may be required by law pertaining to the particular document:

(a) If the document effects or evidences a transfer or encumbrance of an interest in real property, the name or names in which the interest appears of record, except that a notice of assessment recorded pursuant to Section 3114 of the Streets and Highways Code, a notice of special tax lien recorded pursuant to Section 3114.5 of the Streets and Highways Code, and a notice of award of contract recorded pursuant to Section 5248 of the Streets and Highways Code, shall show the name or names of the assessed owners as they appear on the latest secured assessment roll.

(b) If the document releases or terminates any interest, right or encumbrance, it shall contain or have appended thereto all of the names of those persons and entities owning the title or interest being relieved by the document, or the names of the owners of that title or interest as they appeared at the time and in the document creating the interest, right or encumbrance.

(c) In cases where the county tax collector is filing purchaser’s deeds with respect to a sale for defaulted taxes, those documents shall be deemed to constitute compliance with this section.

No document subject to this section shall be recorded or indexed in the official records of a county unless it contains the information required by this section as well as any additional information required by law pertaining to the particular document, but the recorder may rely upon the information contained in, or appended to, the document being offered for record. The failure of any document to include all of the names required by this section shall not affect the constructive notice which would otherwise be afforded by the recording of the document. This section shall not apply to a vacation or abandonment by a public agency of a public highway or road.

(Amended by Stats. 1988, Ch. 1365, Sec. 2.)



27288.2

Pursuant to Section 5029 of the Public Resources Code, after March 15, 1993, the county recorder shall record a certified resolution establishing an historical resources designation issued by the State Historical Resources Commission or a local agency, or unit thereof. For previously designated properties, the county may record the certified resolution establishing the historical resources designation upon submission.

(Amended by Stats. 1993, Ch. 672, Sec. 1. Effective January 1, 1994.)



27289

Whenever a notice is required by law to be recorded for any purpose, it shall be signed by the person giving notice or his agent.

(Added by Stats. 1967, Ch. 713.)



27290

An instrument proved and certified pursuant to Sections 1198 and 1199 of the Civil Code may be recorded in the proper office only if the original is at the same time deposited therein to remain for public inspection. In those counties where the photographic or microphotographic method of recording is employed, the original instrument, after recording, shall be delivered to the party leaving it for record at his last known address or upon his order.

(Amended by Stats. 1961, Ch. 317.)



27291

(a) Notwithstanding any provision of Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code or any other provision of law, a financing statement to perfect a security interest or agricultural lien may, at the election of the recorder and subject to the conditions of subdivision (b), be recorded instead of filed.

(b) A recorder may elect to record a financing statement if all of the following apply:

(1) The recorder employs a system of microphotography, optical disk, or other reproduction system that does not permit additions, deletions, or other changes to the permanent record of the original document.

(2) All film used in the microphotography process complies with minimum standards of quality approved by the United States Bureau of Standards and the American National Standards Institute.

(3) A true copy of the microfilm, optical disk, or other storage medium is kept in a safe and separate place for security purposes.

(c) A certified copy of any record stored or retained on microfilm, optical disk, or other reproduction system pursuant to this section shall be admissible in any court to the same extent as the original record.

(Added by Stats. 2000, Ch. 1003, Sec. 55. Effective January 1, 2001. Operative July 1, 2001, by Sec. 56 of Ch. 1003.)



27293

(a) (1) Except as otherwise provided in subdivision (b), if an instrument intended for record is executed or certified in whole or in part in a language other than English, the recorder shall not accept the instrument for record.

(2) (A) A translation in English of an instrument executed or certified in whole or in part in a language other than English may be presented to the county clerk for verification that the translation was performed by a certified or registered court interpreter, as described in Section 68561, or by an accredited translator registered with the American Translators Association. The translation shall be accompanied by a notarized declaration by the interpreter or translator that the translation is true and accurate, and includes the certification, qualification, or registration of the interpreter or translator. The clerk shall consult an Internet Web site maintained by the Judicial Council or the American Translators Association in verifying the certification, qualification, or registration of the interpreter or translator.

(B) Upon verification that the translation was performed by an interpreter or translator described in subparagraph (A), and that the translation is accompanied by a notarized declaration as required pursuant to subparagraph (A), the clerk shall duly make certification of that verification under seal of the county, attach the certification to the translation, and attach the certified translation to the original instrument.

(C) For this verification and certification, a fee of ten dollars ($10) shall be paid to the county clerk for each document submitted for certification. The attached original instrument and certified translation may be presented to the recorder, and, upon payment of the usual fees, the recorder shall accept and permanently file the instrument and record the certified translation. The recording of the certified translation gives notice and is of the same effect as the recording of an original instrument. Certified copies of the recorded translation may be recorded in other counties, with the same effect as the recording of the original translation, provided, however, that in those counties where a photostatic or photographic method of recording is employed, the whole instrument, including the foreign language and the translation, may be recorded, and the original instrument returned to the party leaving it for record or upon his or her order.

(b) The provisions of subdivision (a) do not apply to any instrument offered for record that contains provisions in English and a translation of the English provisions in a language other than English, provided that the English provisions and the translation thereof are specifically set forth in state or federal law.

(c) The county clerk is not required to issue a translation certificate if he or she is unable to confirm the certification, registration, or accreditation of the translator, as required in subdivision (a).

(Amended by Stats. 2008, Ch. 179, Sec. 101. Effective January 1, 2009.)



27294

In all cases the recorder shall endorse the amount of his fee for recordation on the instrument recorded.

(Added by Stats. 1947, Ch. 424.)



27295

Where real property acquired by a municipality or a redevelopment agency is to be transferred in accordance with an official redevelopment plan any contract for such transfer and the official redevelopment plan (or such part or parts of such contract or plan as the municipality or agency may determine) may be recorded pursuant to this chapter.

(Amended by Stats. 1967, Ch. 1242.)



27296

The county recorder in each county shall complete a yearly statistical report of documents recorded and filed on the form herein described. Such a report shall be submitted to the office of the Insurance Commissioner. The county recorder may either charge for copies of this report or may disburse the report without fee for public information. Certified and noncertified copies of any records issued by the county recorder shall not be included in this report.

The standard statistical report form shall be substantially as follows:

Documents Recorded and Filed

Year

Deeds  ........................

Deeds of Trust and Mortgages  ........................

Reconveyances  ........................

Trustee’s Deeds  ........................

Total number of documents recorded and filed  ........................

(Amended by Stats. 1980, Ch. 458.)



27297

For purposes of this article, a certificate describing real property and any lien thereon claimed pursuant to law for the costs of abatement of a nuisance upon such property, is an instrument affecting the title to or possession of such property.

(Added by Stats. 1970, Ch. 613.)



27297.5

(a) Upon recordation of an abstract of judgment or other document creating an involuntary lien affecting the title to real property, unless the county recorder has received from the judgment creditor proof of service pursuant to subdivision (b) of a copy of the document being recorded, the county recorder may, whenever the recorded document evidencing that lien contains the address of the person or persons against whom the involuntary lien is recorded or the address of the judgment debtor’s attorney of record, within 10 days notify the person or persons or attorney of record by mail of the recordation.

(b) As an alternative to notice by the recorder, the judgment creditor or lienholder may serve upon the person or persons against whom the abstract of judgment or document creating an involuntary lien is to be recorded, a copy thereof in one of the following ways:

(1) By personal delivery. Proof of service pursuant to this paragraph shall be shown by the affidavit of the person making the service, showing the time, place, and manner of service, the name and address of the person served, and any other facts necessary to show that service was made in accordance with this paragraph. If there is no address for a person to be served known to the judgment creditor or lienholder, he or she shall append to the abstract of judgment or involuntary lien an affidavit to that effect.

(2) By leaving it at the person’s residence or place of business in the care of some person in charge. Proof of service pursuant to this paragraph shall be shown by the affidavit of the person making the service, showing the time, place, and manner of service, the name and address of the person served, together with the title or capacity of the person accepting service, and any other facts necessary to show that service was made in accordance with this paragraph.

(3) By registered or certified mail, postage prepaid, addressed to the person’s residence or place of business. This service is complete at the time of mailing. Proof of service pursuant to this paragraph shall be shown by an affidavit setting forth the fact of service, the name and residence or business address of the person making this service, showing that he or she is a resident of, or employed in, the county where the mailing occurs, the fact that he or she is over the age of 18 years, the date and place of deposit in the mail, the name and address of the person served as shown on the envelope, and the fact that the envelope was sealed and deposited in the mail, with the postage thereon fully prepaid, and sent by registered or certified mail.

(c) The judgment creditor may add the actual cost of service pursuant to subdivision (b) to the judgment or involuntary lien. The costs shall not exceed the cost had the abstract of judgment or involuntary lien been recorded pursuant to subdivision (a).

(d) As used in this section, “involuntary lien” means a lien that the person or persons against whom the lien is recorded has not executed or has not consented to by contract.

(e) This section shall not apply to the recordation of any documents relating to an involuntary lien in favor of the federal government pursuant to federal law or statute or to the recordation of any state tax lien against real property.

(f) The failure of the county recorder or a judgment creditor or lienholder to notify the person or persons against whom an abstract of judgment or involuntary lien is recorded as authorized by this section shall not affect the constructive notice otherwise imparted by recordation, nor shall it affect the force, effect, or priority otherwise accorded the lien.

(g) In the event that the notice is returned to the recorder by the postal service as undeliverable, the recorder is not required to retain the returned notice.

(h) In recognition of the state and local interests served by the action made optional in subdivision (a), the Legislature encourages the county recorder to continue taking the action formerly mandated by this section. However, nothing in this subdivision may be construed to impose any liability on a local agency that does not continue to take the formerly mandated action.

(Amended by Stats. 2004, Ch. 889, Sec. 2. Effective September 29, 2004.)



27297.6

(a) (1) Following adoption of an authorizing resolution by the Los Angeles County Board of Supervisors, the Los Angeles County Recorder, or a designee or designees authorized by the board of supervisors, may notify one or more of the following by mail:

(A) The party or parties executing a deed, quitclaim deed, or deed of trust, within 30 days of recordation.

(B) The party or parties subject to a notice of default or notice of sale, including the occupants of that property, within 5 days, but in any event no more than 14 days, of recordation.

(2) The recorder may require, as a condition of recording, that a deed, quitclaim deed, deed of trust, notice of default, or notice of sale indicate the assessor’s identification number or numbers that fully contain all, or a portion of, the real property described in the legal description. If the description contains more than one assessor’s parcel, all assessor’s parcels shall be indicated. The form of the entry shall be substantially as follows: Assessor’s Identification Number __-__-__.

(b) This section shall not apply to the recordation of any document where the federal government, or state, county, city, or any subdivision of the state acquires title.

(c) The failure of the county recorder to provide the notice as permitted by this section shall not result in any liability against the recorder or the county. In the event that the notice is returned to the recorder by the postal service as undeliverable, the recorder is not required to retain the returned notice.

(d) Where the county recorder contracts with any party or parties for the performance of the processing or the mailing of the notice, or both, as authorized by this section, the contract shall be awarded by competitive bid. The county recorder shall solicit written bids for the contract in a newspaper of general circulation in the county, and all bids received shall be publicly opened and the contract awarded to the lowest responsible bidder. If the county recorder or his or her designee deems the acceptance of the lowest responsible bid is not in the best interest of the county, all bids may be rejected.

(e) If the board of supervisors adopts an authorizing resolution, pursuant to subdivision (a), that includes notification of the parties described in subparagraph (B) of paragraph (1) of subdivision (a), the County of Los Angeles shall, on or before January 1, 2019, submit a report to the Senate Committee on Judiciary and the Assembly Committee on Local Government that shall include, but not be limited to, the following information:

(1) A copy of each type of notice mailed pursuant to subparagraph (B) of paragraph (1) of subdivision (a).

(2) The number of filed notices of default and notices of sale for which a fee was collected pursuant to Section 27387.1.

(3) The amount of fees collected, pursuant to Section 27387.1, for the filing of notices of default and notices of sale.

(4) The amount of fees spent to provide housing information, counseling, and assistance, described in Section 27387.1.

(5) Documented examples showing how the county’s homeowner notification program led to successful investigations of real estate fraud activity, referrals to prosecuting agencies, avoided foreclosures, or helped property owners and residents avoid falling victim to real estate fraud.

(6) An evaluation of whether the county’s homeowner notification program, in comparison to other available policy tools in the County of Los Angeles, is a cost-effective approach to combating real estate fraud and reducing foreclosures.

(7) An evaluation of whether the county’s homeowner notification program is an effective way to inform tenants of an impending foreclosure and to combat abusive post-foreclosure practices by property owners.

(8) An assessment of how the county’s homeowner notification program compares to real estate fraud and foreclosure prevention programs being implemented in at least three other large, urban California counties.

(f) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 141, Sec. 1) by Stats. 2014, Ch. 65, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions. See later operative version, as amended by Sec. 2 of Stats. 2014, Ch. 65.)



27297.6-1

(a) Following adoption of an authorizing resolution by the Los Angeles County Board of Supervisors, the Los Angeles County Recorder may, within 30 days of recordation of a deed, quitclaim deed, or deed of trust, notify by mail the party or parties executing the document. The recorder may require, as a condition of recording, that a deed, quitclaim deed, or deed of trust indicate the assessor’s identification number or numbers that fully contain all, or a portion of, the real property described in the legal description. If the description contains more than one assessor’s parcel, all assessor’s parcels shall be indicated. The form of the entry shall be substantially as follows: Assessor’s Identification Number __-__-__.

(b) This section shall not apply to the recordation of any document where the federal government, or state, county, city, or any subdivision of the state acquires title.

(c) The failure of the county recorder to provide the notice as permitted by this section shall not result in any liability against the recorder or the county. In the event that the notice is returned to the recorder by the postal service as undeliverable, the recorder is not required to retain the returned notice.

(d) Where the county recorder contracts with any party or parties for the performance of the processing or the mailing of the notice, or both, as authorized by this section, the contract shall be awarded by competitive bid. The county recorder shall solicit written bids for the contract in a newspaper of general circulation in the county, and all bids received shall be publicly opened and the contract awarded to the lowest responsible bidder. If the county recorder or his or her designee deems the acceptance of the lowest responsible bid is not in the best interest of the county, all bids may be rejected.

(e) This section shall become operative on January 1, 2020.

(Amended (as added by Stats. 2011, Ch. 141, Sec. 2) by Stats. 2014, Ch. 65, Sec. 2. Effective January 1, 2015. Section operative January 1, 2020, by its own provisions.)



27297.7

(a) Following adoption of an authorizing resolution by the board of supervisors, the county recorder may, within 30 days of recordation of a deed, quitclaim deed, or deed of trust, notify by mail the party or parties executing the document. The recorder may require, as a condition of recording, that a deed, quitclaim deed, or deed of trust indicate the assessor’s identification number or numbers that fully contain all, or a portion of, the real property described in the legal description. If the description contains more than one assessor’s parcel, all assessor’s parcels shall be indicated. The form of the entry shall be substantially as follows:

Assessor’s Identification Number __-__-__.

(b) This section shall not apply to the recordation of any document where the federal government, or state, county, city, or any subdivision of the state acquires title.

(c) The failure of the county recorder to provide the notice as permitted by this section shall not result in any liability against the recorder or the county. In the event that the notice is returned to the recorder by the postal service as undeliverable, the recorder is not required to retain the returned notice.

(d) Where the county recorder contracts with any party or parties for the performance of the processing or the mailing of the notice, or both, as authorized by this section, the contract shall be awarded by competitive bid. The county recorder shall solicit written bids for the contract in a newspaper of general circulation in the county, and all bids received shall be publicly opened and the contract awarded to the lowest responsible bidder. If the county recorder or his or her designee deems the acceptance of the lowest responsible bid is not in the best interest of the county, all bids may be rejected.

(Amended by Stats. 2010, Ch. 44, Sec. 1. Effective January 1, 2011.)






ARTICLE 3.5 - Social Security Number Truncation Program

27300

As used in this article, the following terms have the following meanings:

(a) “Official record” means the permanent archival record of all instruments, papers, and notices as accepted for recording by a county recorder.

(b) “Public record” means a record that is in an electronic format and is an exact copy of an official record except that any social security number contained in the copied record is truncated. The public record shall have the same legal force and effect as the official record.

(c) “Truncate” means to redact the first five digits of a social security number.

(d) “Truncated social security number” means a social security number that displays only the last four digits of the number.

(Added by Stats. 2007, Ch. 627, Sec. 8. Effective January 1, 2008.)



27301

The county recorder of each county shall establish a social security number truncation program in order to create a public record version of each official record. The program shall include both of the following components, which the recorder shall implement concurrently:

(a) For each official record recorded between January 1, 1980, and December 31, 2008, the recorder shall create in an electronic format an exact copy of the record except that any social security number contained in the copied record shall be truncated. In order to create a public record copy, the recorder shall first truncate the social security numbers in all records that already exist in an electronic format and then create an electronic version of all other records and truncate social security numbers contained in those records. Each group of records shall be handled in descending chronological order.

(b) For each official record recorded on or after January 1, 2009, the recorder shall create a copy of that record in an electronic format and truncate any social security number contained in that record.

(c) Nothing in this article shall be construed to restrict, delay, or modify access to any official record, or modify any existing agreements regarding access to any official record, prior to the creation and availability of a public record version of that official record. A county recorder shall not charge any new fee or increase any existing fees in order to fund the social security number truncation program pursuant to this article, except as provided in subdivision (d) of Section 27361.

(d) Notwithstanding subdivisions (a) and (b), a county recorder shall not be required to create a public record version of an official record if the fee authorized in Section 27304 is determined by the recorder to be insufficient to meet the cost of creating the public record version. In that case, the county recorder shall determine whether the fee is sufficient to meet the cost of creating a public record version of only a fraction of the official records described in subdivisions (a) and (b). If the fee is sufficient to meet the cost of creating a public record version of a fraction of the official records, the recorder shall be required to create a public record version of that fraction only.

(Added by Stats. 2007, Ch. 627, Sec. 8. Effective January 1, 2008.)



27302

(a) A county recorder shall be deemed to be in compliance with the requirements of Section 27301 and shall not be liable for failure to truncate a social security number if he or she uses due diligence to locate social security numbers in official records and truncate social security numbers in the public record version of those official records. The use of an automated program with a high rate of accuracy shall be deemed to be due diligence.

(b) In the event that a county recorder fails to truncate a social security number contained in a public record, any person may request that the county recorder truncate the social security number contained in that record. Notwithstanding that a county recorder may be deemed to be in compliance with Section 27301 pursuant to subdivision (a), a county recorder that receives a request that identifies the exact location of an untruncated social security number within a specifically identified public record, shall truncate that number within 10 business days of receiving the request. The public record with the truncated social security number shall replace the record with the untruncated number.

(Added by Stats. 2007, Ch. 627, Sec. 8. Effective January 1, 2008.)



27303

When a public record version of an official record exists, both of the following shall apply:

(a) Upon a request for inspection, copying, or any other public disclosure of an official record that is not exempt from disclosure, a county recorder shall make available only the public record version of that record.

(b) A county recorder shall publicly disclose an official record only in response to a subpoena or order of a court of competent jurisdiction.

(Added by Stats. 2007, Ch. 627, Sec. 8. Effective January 1, 2008.)



27303.5

Notwithstanding Section 27303, a county recorder may provide a copy of a DD214 official record when requested by a person listed in subdivision (b) of Section 6107 and upon certification by that person that a full social security number is required to receive benefits and he or she is authorized to receive a copy as specified in that subdivision.

(Added by Stats. 2011, Ch. 382, Sec. 1.4. Effective January 1, 2012.)



27304

(a) Each county may use funds generated by fees authorized by subdivision (d) of Section 27361 to implement a social security number truncation program required by this article.

(b) No later than June 1, 2008, the county recorder of each county shall petition the board of supervisors in that county for the authority to levy the fee authorized by subdivision (d) of Section 27361.

(c) It is the intent of the Legislature that in the interest of enabling county recorders to act expeditiously to protect the privacy of Californians, counties be permitted to seek revenue anticipation loans or other outside funding sources for the implementation of a social security number truncation program to be secured by the anticipated revenue from the fee authorized by subdivision (d) of Section 27361.

(Added by Stats. 2007, Ch. 627, Sec. 8. Effective January 1, 2008.)



27305

(a) To assist the Legislature in monitoring the progress of each county recorder’s social security number truncation program, the County Recorders Association of California, no later than January 1, 2009, and annually thereafter, shall submit to the chairpersons of the Assembly Committee on Judiciary and of the Senate Committee on Judiciary, and to the Office of Privacy Protection, or any successor agency, a report on the progress each county recorder has made in complying with this article.

(b) Upon the Office of Privacy Protection making a determination that all counties have completed the component of the program described in subdivision (a) of Section 27301, the report described in subdivision (a) of this section shall no longer be required.

(Added by Stats. 2007, Ch. 627, Sec. 8. Effective January 1, 2008.)



27307

A county recorder is authorized to take all actions required by this article notwithstanding subdivision (d) of Section 27203 or any other provision of law.

(Added by Stats. 2007, Ch. 627, Sec. 8. Effective January 1, 2008.)






ARTICLE 4 - Recording

27320

When any instrument authorized by law to be recorded is deposited in the recorder’s office for record, the recorder shall endorse upon it in the order in which it is deposited, the year, month, day, hour, and minute of its reception, and the amount of fees for recording. The recorder shall record it without delay, together with the acknowledgements, proofs, certificates, and prior recording data written upon or annexed to it, with the plats, surveys, schedules, and other papers thereto annexed, and shall note on the record its identification number, and the name of the person at whose request it is recorded. Efforts shall be made to assign identification numbers sequentially, but an assignment of a nonsequential number may be made if not in violation of express recording instructions regarding a group of concurrently recorded instruments and if, in the discretion of the county recorder, such assignment best serves the interest of expeditious recording.

(Amended by Stats. 1982, Ch. 843, Sec. 5.)



27321

The recorder shall endorse upon each instrument the identification number or book and page where it is recorded, and shall thereafter mail, or if specified to the contrary deliver, it to the person named in the instrument for return mail, and if no such person is named, to the party leaving it for record.

Where any recorded instrument or document effectuating a change in ownership is not accompanied by a change in ownership statement, the recorder shall either include with the return of any such recorded instrument or document a change in ownership statement as provided in Section 480 of the Revenue and Taxation Code or specifically identify those recorded documents not accompanied by an ownership statement when providing the assessor with a copy of the transfer of ownership document pursuant to Section 255.7 of the Revenue and Taxation Code.

(Amended by Stats. 1982, Ch. 843, Sec. 6.)



27321.5

Before acceptance for recording, in addition to the address required on each document for delivery by the recorder:

(a) Every deed or instrument executed to convey fee title to real property shall have noted across the bottom of the first page thereof the name and address to which future tax statements may be mailed; and,

(b) Every deed of trust or mortgage with power of sale upon real property, shall specify the address of the trustor or mortgagor, or if more than one, the address of any one of them, and shall contain a request by the trustor or mortgagor that a copy of any notice of default and a copy of any notice of sale thereunder shall be mailed to one trustor or mortgagor designated for the purpose of receiving such notice at the address so specified;

However, the failure to so note, or any error in noting, any such name or address or request shall not affect the validity of the deed, instrument, deed of trust or mortgage or the notice otherwise imparted by recording. The provisions of this section shall not apply to the State Lands Commission.

(Amended by Stats. 1972, Ch. 508.)



27322

The recorder shall record by legible handwriting, by typewriting, or by photographic reproduction process, in well-bound books or by such other means as provided in this chapter, all instruments, papers and notices the recording of which is required or permitted by law.

(Amended by Stats. 1957, Ch. 1010.)



27322.1

The words “file for record” when used as a directive in any law relating to any document to be filed in the recorders office shall be deemed to mean “record” in the manner provided for in Section 27322 of this code.

(Added by Stats. 1957, Ch. 1010.)



27322.2

A system of microphotography, optical disk, or reproduction by any other technique that does not permit additions, deletions, or changes to the original document may be used by the recorder as a photographic reproduction process to record some or all instruments, papers, and notices that are required or permitted by law to be recorded or filed. All reproductions shall be made in compliance with Section 12168.7. A true copy of the document shall be kept in a safe and separate place that will reasonably assure its preservation for the duration of the retention prescribed by law against loss or destruction. A true copy of the document shall be arranged in a suitable place in the office of the recorder to facilitate public inspection.

(Amended by Stats. 2000, Ch. 569, Sec. 7. Effective January 1, 2001.)



27322.3

If the recorded instruments or the record books in the office of the recorder have been microfilmed for preservation purposes, a type of record book may be used which will permit the removal of leaves in order that reproduction may be made in an efficient manner.

In order to microfilm or otherwise reproduce the record books for preservation purposes, permanently bound record books may be disassembled and after they have been copied such books shall be rebound in a type of record book which will permit the removal of leaves in order that reproduction may be made in an efficient manner.

(Added by Stats. 1957, Ch. 1010.)



27322.4

The county recorder may cause any or all files or records in his or her official custody to be microphotographed or otherwise reproduced pursuant to Section 27322.2 as in the case of original filings or recordings or both. Every reproduction shall be deemed and considered an original; and a transcript, exemplification or certified copy, as the case may be, of the original.

(Amended by Stats. 1988, Ch. 438, Sec. 2.)



27323

The recorder may segregate the instruments, papers, and notices and record them in separate books, or sheets or rolls of film under titles of indices provided for in Article 2 of this chapter.

In lieu thereof the recorder may record any or all of the instruments, papers or notices in one general series of books or film to be called “official records.” The series shall be numbered consecutively beginning with number one. The recording of instruments in “official records” imparts notice in like manner and effect as if the instruments were recorded in separate books or film.

If a system of microphotography is used to record any instruments, papers or notices, each original roll of film thereof kept by the recorder shall be given a separate number, and shall be called a “book,” “film,” “reel,” or shall be similarly designated, and each page of such instrument, paper or notice shall be called a “page,” “image” or similar designation. Whenever under any law it is required that an instrument, paper, or notice be identified or referred to as recorded in a book or page or both, it shall be sufficient for purposes of identification and of compliance with such law that reference be made to such instrument, paper or notice by the designations adopted by the recorder pursuant to the provisions of this section.

(Amended by Stats. 1961, Ch. 46.)



27324

Each instrument, paper, or notice presented for recordation shall have a title or titles indicating the kind or kinds of documents contained therein. The recorder shall be required to index only that title or titles captioned on the first page of a document immediately below the space reserved for the recorder. Additional titles may be identified and indexed at the discretion of the recorder.

(Repealed and added by Stats. 1992, Ch. 87, Sec. 3. Effective January 1, 1993. Operative July 1, 1994, by Sec. 9 of Ch. 87.)



27325

If any instrument, paper, or notice is presented and accepted for recordation or filing without a title or an endorsement indicating the manner of indexing, it shall be indexed as the recorder determines.

(Amended by Stats. 1967, Ch. 56.)



27326

The recorder shall file and record in the record of deeds, grants, and transfers, certified copies of final judgments or decrees partitioning or affecting the title or possession of real property, any part of which is situated in his county. From the time of filing with the recorder for record, the certified copy of the judgment or decree imparts notice to all persons of its contents, and any subsequent purchaser, mortgagee, and lien-holder purchases and takes with the same notice and effect as if the copy of the decree were a duly recorded deed, grant, or transfer.

(Added by Stats. 1947, Ch. 424.)



27327

Any instrument filed for record in the office of the county recorder of the county where it is entitled to record and which is copied into a book of record other than that designated by law, but which is thereafter indexed in the proper book of indices, imparts notice of its contents to all persons from the date of such indexing, and any subsequent purchaser, mortgagee, lien-holder, and encumbrancer purchases and takes with the same notice and effect as if the instrument were copied or recorded in the proper book of record.

(Added by Stats. 1947, Ch. 424.)



27328

Any instrument which is filed for record with the recorder as a deed, deed of trust, mortgage, or chattel mortgage, or which is copied into any book of deeds, deeds of trust, mortgages, or chattel mortgages need not be again filed for record or recorded in such office as a different instrument, but the recorder shall index the instrument in any of the indices kept in his office upon the request of the persons recording it and the payment to him of his legal fees for indexing. He shall note at the foot of the actual record where the instrument is transcribed all the indices in which it is indexed. From the date of such indexing, the instrument imparts notice of its contents to all persons, and any subsequent purchaser, mortgagee, lien-holder, and encumbrancer purchases and takes with the same notice and effect as if the instrument were copied or recorded in the proper book of records corresponding with the indices where indexed, notwithstanding the instrument is but once recorded or copied in the records of the recorder.

(Added by Stats. 1947, Ch. 424.)



27329

If any record of an instrument is lost, injured, or destroyed by conflagration or other public calamity, the recorder shall record any instrument of writing entitled to record pursuant to this chapter which:

(a) Has been previously recorded in his office.

(b) When it is presented to him for record and is duly certified by the recorder of any other county of this State as being of record in his office.

In recording the instrument, the recorder shall record all certificates attached thereto and all endorsements thereon, and if any of the certificates or endorsements show the previous recording in the county where the instrument or the certified copy of the instrument is presented for record, the date appearing in the certificate or endorsement of such record shall be taken as the date of recording in the county, where the instrument or the certified copy of the instrument is presented for record. Such record and certified copy, duly certified by the recorder under his seal of office, may be introduced in evidence with the same force and effect as the original record or certified copy of the original record.

The recorder shall receive for his services pursuant to this section the same fees as he is entitled to receive for recording instruments of like character.

(Added by Stats. 1947, Ch. 424.)



27330

On or before January 1, 1968, notices of liens for internal revenue taxes payable to the United States and certificates of release, discharge, subordination or nonattachment of such liens shall be filed in the office of the county recorder of the county within which the property subject to the lien is situated. On or after January 2, 1968, such notices and certificates shall be filed in the manner specified in Chapter 14 (commencing with Section 7200) of Division 7 of Title 1 of this code.

Certificates of redemption issued by the United States pursuant to the Federal Tax Lien Act of 1966 shall be recorded in the office of the county recorder of the county within which the property is situated.

Any of the documents referred to in this section and including a release of right of redemption issued by the United States may be filed or recorded without acknowledgment or further proof.

(Repealed and added by Stats. 1967, Ch. 1068.)



27331

An order affecting title to or possession of real property issued by a court in an action subject to Section 12527 may be recorded in any of the indices described in Section 27232, 27233, 27248, 27249, 27250, or 27257.

(Added by Stats. 1987, Ch. 445, Sec. 4.)



27333

All conveyances of real estate, except patents issued by the State as a party, made by any public officer pursuant to law, when recorded shall be alphabetically indexed in the “Index of Grantors,” both in the name of the officer making the sale, and in the name of the person owning the property so sold.

(Added by Stats. 1947, Ch. 424.)



27334

If the name of the person in whom title to real estate is vested is changed from any cause, the recorder shall alphabetically index the conveyance in the “Index of Grantors,” both in the name by which title was acquired and the name by which it is conveyed.

(Added by Stats. 1947, Ch. 424.)



27335

In the recording of instruments of writing required or authorized by law to be recorded, the clerk, recorder, or other officer whose duty it is to make the record, shall, if the instruments have affixed to them any stamp purporting to be in accordance with any law of the United States, make a scroll in the margin of the record in the place of the stamp and enter upon the record within the scroll the amount in value of the stamp and the marks of cancellation.

A certified copy of the record so made is prima facie evidence of the original stamp, and that the stamp was affixed on the original instrument prior to filing the instrument for record in the manner and to the purport indicated on the record or certified copy.

(Added by Stats. 1947, Ch. 424.)



27336

County recorders shall accept form books or blanks from any incorporated water users’ association organized to secure the benefits of an act of Congress approved June 17, 1902, known as the “Reclamation Act,” to be used for the purpose of recording the following:

(a) Agreements with the United States, or with such water users’ association in connection with land affected by the projects provided for by the act.

(b) Subscription agreements or transfers of the capital stock of such water users’ associations.

(c) Other documents required to be recorded by such associations.

(Amended by Stats. 1957, Ch. 954.)



27337

(a) If any military veteran or any person authorized to receive a certified copy of a record pursuant to paragraph (2) of subdivision (b) of Section 6107 requests the recordation in any county in this state of any military discharge document, including a veteran’s service form DD214, the county recorder shall require the person requesting the recordation to sign a form stating the following:

“I, the undersigned, hereby acknowledge that I am informed that by recording the attached military discharge document, all information referenced within it becomes part of the official record of this county, and that this information is open to inspection by any person.”

Print Name

Signature

Date

(b) No copy of a recorded military discharge document may be issued except as provided by Section 6107.

(Amended (as added by Stats. 2003, Ch. 301, Sec. 2) by Stats. 2014, Ch. 651, Sec. 1. Effective January 1, 2015.)






ARTICLE 5 - Fees

27360

For services performed by him, the county recorder shall charge and collect the fees fixed in this article.

(Added by Stats. 1947, Ch. 424.)



27360.5

As used in this code, the word “folio” means 100 words. Each figure, character, symbol, and initial, excluding punctuation marks, shall be regarded as a word for the purpose of computing fees by a recorder.

(Added by Stats. 1963, Ch. 22.)



27361

(a) The fee for recording and indexing every instrument, paper, or notice required or permitted by law to be recorded shall not exceed ten dollars ($10) for recording the first page and three dollars ($3) for each additional page, to reimburse the county for the costs of services rendered pursuant to this subdivision, except the recorder may charge additional fees as follows:

(1) If the printing on printed forms is spaced more than nine lines per vertical inch or more than 22 characters and spaces per inch measured horizontally for not less than three inches in one sentence, the recorder shall charge one dollar ($1) extra for each page or sheet on which printing appears, except, however, the extra charge shall not apply to printed words which are directive or explanatory in nature for completion of the form or on vital statistics forms. Fees collected under this paragraph are not subject to subdivision (b) or (c).

(2) If a page or sheet does not conform with the dimensions described in subdivision (a) of Section 27361.5, the recorder shall charge three dollars ($3) extra per page or sheet of the document. The funds generated by the extra charge authorized under this paragraph shall be available solely to support, maintain, improve, and provide for the full operation for modernized creation, retention, and retrieval of information in each county’s system of recorded documents. Fees collected under this paragraph are not subject to subdivision (b) or (c).

(b) One dollar ($1) of each three dollar ($3) fee for each additional page shall be deposited in the county general fund.

(c) Notwithstanding Section 68085, one dollar ($1) for recording the first page and one dollar ($1) for each additional page shall be available solely to support, maintain, improve, and provide for the full operation for modernized creation, retention, and retrieval of information in each county’s system of recorded documents.

(d) (1) In addition to all other fees authorized by this section, a county recorder may charge a fee of one dollar ($1) for recording the first page of every instrument, paper, or notice required or permitted by law to be recorded, as authorized by each county’s board of supervisors. The funds generated by this fee shall be used only by the county recorder collecting the fee for the purpose of implementing a social security number truncation program pursuant to Article 3.5 (commencing with Section 27300).

(2) A county recorder shall not charge the fee described in paragraph (1) after December 31, 2017, unless the county recorder has received reauthorization by the county’s board of supervisors. A county recorder shall not seek reauthorization of the fee by the board before June 1, 2017, or after December 31, 2017. In determining the additional period of authorization, the board shall consider the review described in paragraph (4).

(3) Notwithstanding paragraph (2), a county recorder who, pursuant to subdivision (c) of Section 27304, secures a revenue anticipation loan, or other outside source of funding, for the implementation of a social security number truncation program, may be authorized to charge the fee described in paragraph (1) for a period not to exceed the term of repayment of the loan or other outside source of funding.

(4) A county board of supervisors that authorizes the fee described in this subdivision shall require the county auditor to conduct two reviews to verify that the funds generated by this fee are used only for the purpose of the program, as described in Article 3.5 (commencing with Section 27300) and for conducting these reviews. The reviews shall state the progress of the county recorder in truncating recorded documents pursuant to subdivision (a) of Section 27301, and shall estimate any ongoing costs to the county recorder of complying with subdivisions (a) and (b) of Section 27301. The board shall require that the first review be completed not before June 1, 2012, or after December 31, 2013, and that the second review be completed not before June 1, 2017, or after December 31, 2017. The reviews shall adhere to generally accepted accounting standards, and the review results shall be made available to the public.

(Amended by Stats. 2009, Ch. 606, Sec. 2. Effective January 1, 2010.)



27361.1

Whenever two or more instruments, papers, or notices are serially incorporated on one form or sheet, or are attached to one another, except as an exhibit marked as such, each instrument, paper, or notice shall be considered to be a separate instrument, paper, or notice for the purpose of computing the fee established by Section 27361 of this code.

(Added by Stats. 1967, Ch. 56.)



27361.2

Whenever any instrument, paper, or notice is recorded which contains references to more than one previously recorded document and which requires additional indexing by the county recorder to give notice required by law, an additional fee of one dollar ($1) shall be charged for each reference to a previously recorded document, other than the first such reference, requiring additional indexing. References to group mining claims listed on a proof of labor shall be considered as only one reference when they are consecutively numbered or lettered alphabetically, and each break in consecutive numbers or letters shall be considered as an additional mine for fee purposes under this section and shall be so indexed in the index.

(Amended by Stats. 1971, Ch. 889.)



27361.3

Notwithstanding any contrary provision of the law, the fee for recording every release of lien, encumbrance, or notice executed by the state, or any municipality, county, city, district or other political subdivision shall be eight dollars ($8) if the original lien, encumbrance, or notice was recorded without fee as provided by Section 27383 of the Government Code.

No fee shall be charged for recording a release of lien, encumbrance, or notice which was recorded in error by the state, or any municipality, county, city, district or other political subdivision if there is noted on the face of the release of lien, encumbrance, or notice a statement to that effect.

Two dollars ($2) for recording each release of lien pursuant to this section shall be available solely to support, maintain, improve, and provide for the full operation for modernized creation, retention, and retrieval of information in each county’s system of recorded documents.

(Amended by Stats. 1988, Ch. 344, Sec. 2.)



27361.4

(a) The board of supervisors of any county may provide for an additional fee of one dollar ($1) for filing every instrument, paper, or notice for record, in order to defray the cost of converting the county recorder’s document storage system to micrographics. Upon completion of the conversion and payment of the costs therefor, this additional fee shall no longer be imposed.

(b) The board of supervisors of any county may provide for an additional fee, other than the fees authorized in subdivisions (a) and (c), of one dollar ($1) for filing every instrument, paper, or notice for record provided that the resolution providing for the additional fee establishes the days of operation of the county recorder’s offices as every business day except for legal holidays and those holidays designated as judicial holidays pursuant to Section 135 of the Code of Civil Procedure.

(c) The board of supervisors of any county may provide for an additional fee, other than the fees authorized in subdivisions (a) and (b), of one dollar ($1) for filing every instrument, paper, or notice for record provided that the resolution providing for the additional fee requires that the instrument, paper, or notice be indexed within two business days after the date of recordation.

(Amended by Stats. 1993, Ch. 710, Sec. 1. Effective January 1, 1994.)



27361.5

(a) As used in Section 27361, a page shall be one printed side of a single piece of paper being 81/2 inches by 11 inches.

(b) A sheet shall be one printed side of a single piece of paper which is not exactly 81/2 inches by 11 inches but not greater than 81/2 inches by 14 inches.

(Repealed and added by Stats. 1992, Ch. 87, Sec. 6. Effective January 1, 1993. Operative July 1, 1994, by Sec. 9 of Ch. 87.)



27361.6

Except as otherwise provided by law or regulation, all documents submitted for recording shall have at least a 1/2-inch margin on the two vertical sides except in the space reserved for recording information. At least the top 21/2 inches of the first page or sheet shall be reserved for recording information. The left-hand 31/2 inches of the space shall be used by the public to show the name of the person requesting recording and the name and address to which the document is to be returned following recording. In the event the first page or sheet of a document does not comply with these requirements, a separate page shall be attached by the party requesting recording to the front of the document which meets these criteria and which reflects the title or titles of the document as required by Section 27324. Any printed form accepted for recordation that does not comply with the foregoing shall not affect the notice otherwise imparted by recording.

All instruments, papers, or notices presented for recordation shall be on a quality of paper and contain print of a size and color which will reproduce legibly by microphotographic or imaging processes as set forth in Sections 26205.5 and 27322.2.

Any instrument, paper, or notice presented for recordation which in any way modifies, releases, or cancels the provisions of a previously recorded document shall state the recorder identification number or book and page of the document number being modified, released, or canceled.

(Repealed and added by Stats. 1992, Ch. 87, Sec. 8. Effective January 1, 1993. Operative July 1, 1994, by Sec. 9 of Ch. 87.)



27361.7

Whenever the text of a document presented for record may be made out but is not sufficiently legible to reproduce a readable photographic record, the recorder may require the person presenting it for record to substitute a legible original document or to prepare a legible copy of the first document by handwriting or typewriting and attach the same to the original as a part of the document for making the permanent photographic record. The handwritten or typewritten legible copy shall be certified by the party creating the copy under penalty of perjury as being a true copy of the original. As used in this section, the word “text” includes the notary seal, certificates, and other appendages thereto.

(Amended by Stats. 1981, Ch. 187, Sec. 1.)



27361.8

Whenever any instrument, paper, or notice is recorded which requires additional indexing by the county recorder to give notice required by law and does not refer to a previously recorded document by reference, as covered in Section 27361.2, an additional fee of one dollar ($1) shall be charged for each group of 10 names or fractional portion thereof after the initial group of 10 names.

(Added by Stats. 1980, Ch. 299.)



27361.9

The board of supervisors of any county may provide for an additional fee for filing every preliminary notice pursuant to subdivision (a) of Section 8214 of the Civil Code for the exclusive purpose of defraying the cost of implementing and maintaining a system to facilitate compliance with subdivision (b) of Section 8214 of the Civil Code.

(Amended by Stats. 2010, Ch. 697, Sec. 34. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



27364

The fee for each certificate under seal shall be set by the board of supervisors in an amount necessary to recover the direct and indirect costs of providing the product or service or the cost of enforcing any regulation for which the fee or charge is levied.

(Amended by Stats. 1993, Ch. 710, Sec. 2. Effective January 1, 1994.)



27365

The fee for any copy of a birth, death, or marriage certificate, when the copy is made by the recorder, is the same as is payable to a state or local registrar of vital statistics.

(Added by Stats. 1947, Ch. 424.)



27366

The fee for any copy of any other record or paper on file in the office of the recorder, when the copy is made by the recorder, shall be set by the board of supervisors in an amount necessary to recover the direct and indirect costs of providing the product or service or the cost of enforcing any regulation for which the fee or charge is levied.

(Amended by Stats. 1993, Ch. 710, Sec. 3. Effective January 1, 1994.)



27369

The fee for searching the records of his office for a birth, death, or marriage certificate is the same as is payable to a state or local registrar of vital statistics; in all other cases, for each year, fifty cents ($0.50).

(Added by Stats. 1947, Ch. 424.)



27371

The fee for recording each map or plat where it is copied in a book of record is ten cents ($0.10) for each course, plus ten cents ($0.10) a folio for letters and figures on the map or plat.

When recording is by a photographic method the fee for recording each map or plat shall be the same as provided for under Sections 27361 and 27361.5 of this code.

(Amended by Stats. 1957, Ch. 1865.)



27372

The fee for recording or filing and indexing each map wherein land is subdivided in lots, tracts, or parcels is five dollars ($5) for the first page and two dollars ($2) for each additional page.

(Amended by Stats. 1957, Ch. 1865.)



27375

The fee for taking an acknowledgment of any instrument is seventy-five cents ($0.75).

(Amended by Stats. 1957, Ch. 869.)



27379

The fee for administering and certifying each oath or affirmation is fifty cents ($0.50).

(Added by Stats. 1947, Ch. 424.)



27380

The fee for filing, indexing, and keeping each paper not required by law to be recorded is three dollars ($3).

(Amended by Stats. 1971, Ch. 59.)



27381

No charge or fee shall be made for recording, indexing, or issuing certified copies of any discharge, certificate of service, certificate of satisfactory service, report of separation, or notice of separation of any officer, commissioned warrant officer, warrant officer, flight officer, cadet, midshipman, noncommissioned officer, petty officer, soldier, sailor, or marine separated, released, or discharged from the Army, Navy, Marine Corps, Coast Guard of the United States, Women’s Army Corps, Women’s Army Auxiliary Corps, Women’s Reserve of Navy, Marine Corps, or Coast Guard, or from the Army and Navy Nurse Corps.

(Added by Stats. 1947, Ch. 424.)



27383

No fee shall be charged by the recorder for services rendered to the State, to any municipality, county in the State or other political subdivision thereof, except for making a copy of a paper or record.

(Added by Stats. 1955, Ch. 488.)



27387

In addition to any other fee, the county recorder shall collect a fee from any lienor, other than a governmental entity, for the recordation of an abstract of judgment or other document creating an involuntary lien within the meaning of Section 27297.5 affecting title to real property. The fee shall not exceed the actual cost to the recorder of providing the notice required by Section 27297.5.

(Amended by Stats. 1984, Ch. 144, Sec. 146.)



27387.1

(a) In addition to any other recording fee, the recorder, pursuant to Section 27297.6, may collect a fee from the party filing a deed, quitclaim deed, deed of trust, notice of default, or notice of sale, unless that party is a government entity. The fee shall not exceed the mailing cost of the notice specified in Section 27297.6 and the actual cost to provide information, counseling, or assistance to a person who receives the notice, not to exceed seven dollars ($7).

(b) The actual costs comprising the fee described in subdivision (a) may include administrative costs incurred by the recorder in performing the actions described in that subdivision. However, the administrative costs shall not exceed 10 percent of the total fee collected pursuant to subdivision (a).

(c) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 141, Sec. 3) by Stats. 2014, Ch. 65, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions. See later operative version, as amended by Sec. 4 of Stats. 2014, Ch. 65.)



27387.1-1

(a) In addition to any other recording fee, the recorder may collect a fee from the party filing a deed, quitclaim deed, or deed of trust, other than a government entity, pursuant to Section 27297.6. The fee shall not exceed the mailing cost of the notice specified in Section 27297.6, not to exceed seven dollars ($7).

(b) This section shall become operative on January 1, 2020.

(Amended (as added by Stats. 2011, Ch. 141, Sec. 4) by Stats. 2014, Ch. 65, Sec. 4. Effective January 1, 2015. Section operative January 1, 2020, by its own provisions.)



27388

(a) In addition to any other recording fees specified in this code, upon the adoption of a resolution by the county board of supervisors, a fee of up to ten dollars ($10) shall be paid at the time of recording of every real estate instrument, paper, or notice required or permitted by law to be recorded within that county, except those expressly exempted from payment of recording fees. For purposes of this section, “real estate instrument” means a deed of trust, an assignment of deed of trust, an amended deed of trust, an abstract of judgment, an affidavit, an assignment of rents, an assignment of a lease, a construction trust deed, covenants, conditions, and restrictions (CC&Rs), a declaration of homestead, an easement, a lease, a lien, a lot line adjustment, a mechanics lien, a modification for deed of trust, a notice of completion, a quitclaim deed, a subordination agreement, a release, a reconveyance, a request for notice, a notice of default, a substitution of trustee, a notice of trustee sale, a trustee’s deed upon sale, or a notice of rescission of declaration of default, or any Uniform Commercial Code amendment, assignment, continuation, statement, or termination. “Real estate instrument” does not include any deed, instrument, or writing recorded in connection with a transfer subject to the imposition of a documentary transfer tax as defined in Section 11911 of the Revenue and Taxation Code. The fees, after deduction of any actual and necessary administrative costs incurred by the county recorder in carrying out this section, shall be paid quarterly to the county auditor or director of finance, to be placed in the Real Estate Fraud Prosecution Trust Fund. The amount deducted for administrative costs shall not exceed 10 percent of the fees paid pursuant to this section.

(b) Money placed in the Real Estate Fraud Prosecution Trust Fund shall be expended to fund programs to enhance the capacity of local police and prosecutors to deter, investigate, and prosecute real estate fraud crimes. After deduction of the actual and necessary administrative costs referred to in subdivision (a), 60 percent of the funds shall be distributed to district attorneys subject to review pursuant to subdivision (d), and 40 percent of the funds shall be distributed to local law enforcement agencies within the county in accordance with subdivision (c). In those counties where the investigation of real estate fraud is done exclusively by the district attorney, after deduction of the actual and necessary administrative costs referred to in subdivision (a), 100 percent of the funds shall be distributed to the district attorney, subject to review pursuant to subdivision (d). A portion of the funds may be directly allocated to the county recorder to support county recorder fraud prevention programs, including, but not limited to, the fraud prevention program provided for in Section 27297.7. Prior to establishing or increasing fees pursuant to this section, the board of supervisors may consider support for county recorder fraud prevention programs. The funds so distributed shall be expended for the exclusive purpose of deterring, investigating, and prosecuting real estate fraud crimes.

(c) The county auditor or director of finance shall distribute funds in the Real Estate Fraud Prosecution Trust Fund to eligible law enforcement agencies within the county pursuant to subdivision (b), as determined by a Real Estate Fraud Prosecution Trust Fund Committee composed of the district attorney, the county chief administrative officer, the chief officer responsible for consumer protection within the county, and the chief law enforcement officer of one law enforcement agency receiving funding from the Real Estate Fraud Prosecution Trust Fund, the latter being selected by a majority of the other three members of the committee. The chief law enforcement officer shall be a nonvoting member of the committee and shall serve a one-year term, which may be renewed. Members may appoint representatives of their offices to serve on the committee. If a county lacks a chief officer responsible for consumer protection, the county board of supervisors may appoint an appropriate representative to serve on the committee. The committee shall establish and publish deadlines and written procedures for local law enforcement agencies within the county to apply for the use of funds and shall review applications and make determinations by majority vote as to the award of funds using the following criteria:

(1) Each law enforcement agency that seeks funds shall submit a written application to the committee setting forth in detail the agency’s proposed use of the funds.

(2) In order to qualify for receipt of funds, each law enforcement agency submitting an application shall provide written evidence that the agency either:

(A) Has a unit, division, or section devoted to the investigation or prosecution of real estate fraud, or both, and the unit, division, or section has been in existence for at least one year prior to the application date.

(B) Has on a regular basis, during the three years immediately preceding the application date, accepted for investigation or prosecution, or both, and assigned to specific persons employed by the agency, cases of suspected real estate fraud, and actively investigated and prosecuted those cases.

(3) The committee’s determination to award funds to a law enforcement agency shall be based on, but not be limited to, (A) the number of real estate fraud cases filed in the prior year; (B) the number of real estate fraud cases investigated in the prior year; (C) the number of victims involved in the cases filed; and (D) the total aggregated monetary loss suffered by victims, including individuals, associations, institutions, or corporations, as a result of the real estate fraud cases filed, and those under active investigation by that law enforcement agency.

(4) Each law enforcement agency that, pursuant to this section, has been awarded funds in the previous year, upon reapplication for funds to the committee in each successive year, in addition to any information the committee may require in paragraph (3), shall be required to submit a detailed accounting of funds received and expended in the prior year. The accounting shall include (A) the amount of funds received and expended; (B) the uses to which those funds were put, including payment of salaries and expenses, purchase of equipment and supplies, and other expenditures by type; (C) the number of filed complaints, investigations, arrests, and convictions that resulted from the expenditure of the funds; and (D) other relevant information the committee may reasonably require.

(d) The county board of supervisors shall annually review the effectiveness of the district attorney in deterring, investigating, and prosecuting real estate fraud crimes based upon information provided by the district attorney in an annual report. The district attorney shall submit the annual report to the board on or before September 1 of each year.

(e) A county shall not expend funds held in that county’s Real Estate Fraud Prosecution Trust Fund until the county’s auditor-controller verifies that the county’s district attorney has submitted an annual report for the county’s most recent full fiscal year pursuant to the requirements of subdivision (d).

(f) The intent of the Legislature in enacting this section is to have an impact on real estate fraud involving the largest number of victims. To the extent possible, an emphasis should be placed on fraud against individuals whose residences are in danger of, or are in, foreclosure as defined in subdivision (b) of Section 1695.1 of the Civil Code. Case filing decisions continue to be at the discretion of the prosecutor.

(g) A district attorney’s office or a local enforcement agency that has undertaken investigations and prosecutions that will continue into a subsequent program year may receive nonexpended funds from the previous fiscal year subsequent to the annual submission of information detailing the accounting of funds received and expended in the prior year.

(h) No money collected pursuant to this section shall be expended to offset a reduction in any other source of funds. Funds from the Real Estate Fraud Prosecution Trust Fund shall be used only in connection with criminal investigations or prosecutions involving recorded real estate documents.

(Amended by Stats. 2012, Ch. 104, Sec. 2. Effective January 1, 2013.)






ARTICLE 6 - Electronic Recording Delivery Act of 2004

27390

(a) This article shall be known and may be cited as the Electronic Recording Delivery Act of 2004.

(b) For the purposes of this article, the following definitions shall apply:

(1) “Authorized submitter” means a party that has entered into a contract with a county recorder pursuant to subdivision (b) of Section 27391 and is not disqualified pursuant to Section 27395.

(2) “Computer security auditor” means computer security personnel hired to perform an independent audit of the electronic recording delivery system. The computer security auditor shall be independent of the county recorder and the authorized submitter and shall not be the same contractor hired to establish or participate in a county’s electronic recording delivery system or in the authorized submitter’s portion of that system.

(3) “Digital electronic record” means a record containing information that is created, generated, sent, communicated, received, or stored by electronic means, but not created in original paper form.

(4) “Digitized electronic record” means a scanned image of the original paper document.

(5) “Electronic recording delivery system” means a system to deliver for recording, and to return to the party requesting recording, digitized or digital electronic records.

(6) “Security testing” means an independent security audit by a computer security auditor, including, but not limited to, attempts to penetrate an electronic recording delivery system for the purpose of testing the security of that system.

(7) “Source code” means a program or set of programs, readable and maintainable by humans, translated or interpreted into a form that the electronic recording delivery system can execute.

(8) “System certification” means the issuance of a confirmation letter regarding a county’s electronic recording delivery system by the Attorney General.

(Added by Stats. 2004, Ch. 621, Sec. 2. Effective September 21, 2004.)



27391

(a) Upon approval by resolution of the board of supervisors and system certification by the Attorney General, a county recorder may establish an electronic recording delivery system.

(b) Upon system certification, a county recorder may enter into a contract with a title insurer, as defined in Section 12340.4 of the Insurance Code, underwritten title company, as defined in Section 12340.5 of the Insurance Code, institutional lender, as defined in paragraph (1), (2), or (4) of subdivision (j) of Section 50003 of the Financial Code, or an entity of local, state, or federal government for the delivery for recording, and return to the party requesting recording, of a digitized electronic record that is an instrument affecting a right, title, or interest in real property. The contract may provide for the delivery of documents by an agent. However, the agent shall not be a vendor of electronic recording delivery systems.

(c) A county recorder may refuse to enter into a contract with any party or may terminate or suspend access to a system for any good faith reason, including, but not limited to, a determination by the county recorder that termination or suspension is necessary to protect the public interest, to protect the integrity of public records, or to protect homeowners from financial harm, or if the volume or quality of instruments submitted by the requester is not sufficient to warrant electronic recordation. A county recorder may also terminate or suspend access to a system if a party commits a substantive breach of the contract, the requirements of this article, or the regulations adopted pursuant to this article.

(d) Notwithstanding Section 27321, a county recorder may require a party electronically submitting records to mail a copy of the recorded electronic document to the address specified in the instructions for mailing upon completion of recording.

(e) When a signature is required to be accompanied by a notary’s seal or stamp, that requirement is satisfied if the electronic signature of the notary contains all of the following:

(1) The name of the notary.

(2) The words “Notary Public.”

(3) The name of the county where the bond and oath of office of the notary are filed.

(4) The sequential identification number assigned to the notary, if any.

(5) The sequential identification number assigned to the manufacturer or vendor of the notary’s physical or electronic seal, if any.

(Added by Stats. 2004, Ch. 621, Sec. 2. Effective September 21, 2004.)



27392

(a) No electronic recording delivery system may become operational without system certification by the Attorney General. The certification shall affirm that the proposed county system conforms to this article and any regulations adopted pursuant to this article, that security testing has confirmed that the system is secure and that the proposed operating procedures are sufficient to assure the continuing security and lawful operation of that system. The certification may include any agreements between the county recorder and the Attorney General as to the operation of the system, including, but not limited to, the nature and frequency of computer security audits. Certification may be withdrawn for good cause.

(b) The Attorney General shall approve software and other services for electronic recording delivery systems pursuant to regulations adopted as described in paragraph (7) of subdivision (b) of Section 27393.

(Added by Stats. 2004, Ch. 621, Sec. 2. Effective September 21, 2004.)



27393

(a) The Attorney General shall, in consultation with interested parties, adopt regulations for the review, approval, and oversight of electronic recording delivery systems. Regulations shall be adopted pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3). The regulations shall comply with Section 12168.7.

(b) The regulations adopted pursuant to subdivision (a) may include, but need not be limited to, all of the following:

(1) Establishment of baseline technological and procedural specifications for electronic recording delivery systems.

(2) Requirements for security, capacity, reliability, and uniformity.

(3) Requirements as to the nature and frequency of computer security audits.

(4) A statement of a detailed and uniform definition of the term “source code” consistent with paragraph (7) of subdivision (b) of Section 27390, and as used in this article, and applicable to each county’s electronic recording delivery system.

(5) Requirements for placement of a copy of the operating system, source code, compilers, and all related software associated with each county’s electronic recording delivery system in an approved escrow facility prior to that system’s first use.

(6) Requirements to ensure that substantive modifications to an operating system, compilers, related software, or source code are approved by the Attorney General.

(7) Procedures for initial certification of vendors offering software and other services to counties for electronic recording delivery systems.

(8) Requirements for system certification and for oversight of approved systems.

(9) Requirements for fingerprinting and criminal records checks required by Section 27395, including a list of employment positions or classifications subject to criminal records checks under subdivision (f) of that section.

(10) Requirements for uniform index information that shall be included in every digitized or digital electronic record.

(11) Requirements for protecting proprietary information accessed pursuant to subdivision (e) of Section 27394 from public disclosure.

(12) Requirements for certification under Section 27397.5.

(c) The Attorney General may promulgate any other regulations necessary to fulfill his or her obligations under this article.

(d) An electronic recording delivery system shall be subject to local inspection and review by the Attorney General. The Attorney General shall furnish a statement of any relevant findings associated with a local inspection of an electronic recording delivery system, to the county recorder and the district attorney of the affected county, and to all technology vendors associated with that system.

(Amended by Stats. 2005, Ch. 22, Sec. 87. Effective January 1, 2006.)



27394

(a) To be eligible to establish an electronic recording delivery system, a county recorder shall contract with, and obtain a report from, a computer security auditor selected from a list of computer security auditors approved by the Attorney General.

(b) The Attorney General shall approve computer security auditors on the basis of significant experience in the evaluation and analysis of Internet security design, the conduct of security testing procedures, and specific experience performing Internet penetration studies. The Attorney General shall complete the approval of security auditors within 90 days of a request from a county recorder. The list shall be a public record.

(c) An electronic recording delivery system shall be audited, at least once during the first year of operation and periodically thereafter, as set forth in regulation and in the system certification, by a computer security auditor. The computer security auditor shall conduct security testing of the electronic recording delivery system. The reports of the computer security auditor shall include, but not be limited to, all of the following considerations:

(1) Safety and security of the system, including the vulnerability of the electronic recording delivery system to fraud or penetration.

(2) Results of testing of the system’s protections against fraud or intrusion, including security testing and penetration studies.

(3) Recommendations for any additional precautions needed to ensure that the system is secure.

(d) Upon completion, the reports and any response to any recommendations shall be transmitted to the board of supervisors, the county recorder, the county district attorney, and the Attorney General. These reports shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(e) A computer security auditor shall have access to any aspect of an electronic recording delivery system, in any form requested. Computer security auditor access shall include, but not be limited to, permission for a thorough examination of source code and the associated approved escrow facility, and necessary authorization and assistance for a penetration study of that system.

(f) If the county recorder, a computer security auditor, a district attorney for a county participating in the electronic recording delivery system, or the Attorney General reasonably believes that an electronic recording delivery system is vulnerable to fraud or intrusion, the county recorder, the board of supervisors, the district attorney, and the Attorney General shall be immediately notified. The county recorder shall immediately take the necessary steps to guard against any compromise of the electronic recording delivery system, including, if necessary, the suspension of an authorized submitter or of the electronic recording delivery system.

(Added by Stats. 2004, Ch. 621, Sec. 2. Effective September 21, 2004.)



27395

(a) No person shall be a computer security auditor or be granted secure access to an electronic recording delivery system if he or she has been convicted of a felony, has been convicted of a misdemeanor related to theft, fraud, or a crime of moral turpitude, or if he or she has pending criminal charges for any of these crimes. A plea of guilty or no contest, a verdict resulting in conviction, or the forfeiture of bail, shall be a conviction within the meaning of this section, irrespective of a subsequent order under Section 1203.4 of the Penal Code.

(b) All persons entrusted with secure access to an electronic recording delivery system shall submit fingerprints to the Attorney General for a criminal records check according to regulations adopted pursuant to Section 27393.

(c) (1) The Attorney General shall submit to the Department of Justice the fingerprint images and related information of persons with secure access to the electronic recording delivery system and computer security auditors for the purpose of obtaining information as to the existence and nature of a record of state or federal convictions and arrests for which the Department of Justice establishes that the applicant was released on bail or on his or her own recognizance pending trial.

(2) The Department of Justice shall respond to the Attorney General for criminal offender record information requests submitted pursuant to this section, with information as delineated in subdivision (l) of Section 11105 of the Penal Code.

(3) The Department of Justice shall forward requests from the Attorney General to the Federal Bureau of Investigation for federal summary criminal history information pursuant to this section.

(4) The Attorney General shall review and compile the information from the Department of Justice and the Federal Bureau of Investigation to determine whether a person is eligible to access an electronic recording delivery system pursuant to this article.

(5) The Attorney General shall request subsequent arrest notification service, pursuant to Section 11105.2 of the Penal Code, for all persons with secure access to the electronic recording delivery system and all computer security auditors.

(d) The Attorney General shall deliver written notification of an individual’s ineligibility for access to an electronic recording delivery system to the individual, his or her known employer, the computer security auditor, and the county recorder.

(e) The Department of Justice shall charge a fee sufficient to cover the cost of processing a state or federal criminal offender record information request and any other costs incurred pursuant to this section.

(f) The Attorney General shall define “secure access” by regulation and by agreement with the county recorder in the system certification.

(Amended by Stats. 2005, Ch. 520, Sec. 1. Effective January 1, 2006.)



27396

(a) The Attorney General shall monitor the security of electronic recording delivery systems statewide, in close cooperation with county recorders and public prosecutors. In the event of an emergency involving multiple fraudulent transactions linked to one county’s use of an electronic recording delivery system, the Attorney General may order the suspension of electronic recording delivery systems in any county or in multiple counties, if necessary to protect the security of the system, for a period of up to seven court days. The Attorney General may seek an order from the superior court if it is necessary to extend this order.

(b) (1) The Attorney General, a district attorney, or a city prosecutor may bring an action in the name of the people of the state seeking declaratory or injunctive relief, restitution for damages or economic loss, rescission, or other equitable relief pertaining to any alleged violation of this article or regulations adopted pursuant to this article. Injunctive relief may include, but is not limited to, an order suspending a party from participation in the electronic recording delivery system, on a temporary or permanent basis.

(2) Nothing in this subdivision shall be construed to prevent the Attorney General, a district attorney, or a city prosecutor from seeking legal or equitable relief under any other provision of law.

(Added by Stats. 2004, Ch. 621, Sec. 2. Effective September 21, 2004.)



27397

(a) A county establishing an electronic recording delivery system under this article shall pay for the direct cost of regulation and oversight by the Attorney General.

(b) The Attorney General may charge a fee directly to a vendor seeking approval of software and other services as part of an electronic recording delivery system. The fee shall not exceed the reasonable costs of approving software or other services for vendors.

(c) In order to pay costs under this section, a county may do any of the following:

(1) Impose a fee in an amount up to and including one dollar ($1) for each instrument that is recorded by the county. This fee may, at the county’s discretion, be limited to instruments that are recorded pursuant to the electronic recording delivery system.

(2) Impose a fee upon any vendor seeking approval of software and other services as part of an electronic recording delivery system.

(3) Impose a fee upon any person seeking to contract as an authorized submitter.

(d) The total fees assessed by a county recorder pursuant to this section may not exceed the reasonable total costs of the electronic recording delivery system, the review and approval of vendors and potential authorized submitters, security testing as required by this article and the regulations of the Attorney General, and reimbursement to the Attorney General for regulation and oversight of the electronic recording delivery system.

(e) Fees paid to the Attorney General pursuant to subdivisions (a) and (b) shall be deposited in the Electronic Recording Authorization Account, which is hereby created in the Special Deposit Fund, and, notwithstanding Section 13340, is continuously appropriated, without regard to fiscal years, to the Attorney General for the costs described in those subdivisions.

(Added by Stats. 2004, Ch. 621, Sec. 2. Effective September 21, 2004.)



27397.5

(a) A county recorder may include in the county’s electronic recording delivery system a secure method for accepting for recording a digital or digitized electronic record that is an instrument of reconveyance, substitution of trustee, or assignment of deed of trust.

(b) A county recorder may contract with a title insurer, as defined in Section 12340.4 of the Insurance Code, underwritten title company, as defined in Section 12340.5 of the Insurance Code, an entity of state, local, or federal government, or an institutional lender, as defined in Section 50003 of the Financial Code, or their authorized agents, to be an authorized submitter of the documents specified in subdivision (a).

(c) With respect to the electronic submission of the records described in subdivision (a), the requirements that an authorized submitter be subject to a security audit under Section 27394 and a criminal records check under Section 27395 shall not apply where the certification requirements of subdivision (d) have been met.

(d) (1) In order for subdivision (c) to apply, the county recorder and the Attorney General shall certify that the method of submission allowed under the system will not permit an authorized submitter or its employees and agents, or any third party, to modify, manipulate, insert, or delete information in the public record, maintained by the county recorder, or information in electronic records submitted pursuant to subdivision (b) of Section 27391.

(2) Certification under this section may be withdrawn by either the county recorder or the Attorney General at any time either determines that the requirements of this subdivision are not met.

(e) For purposes of this section, an agent of an authorized submitter shall not include a vendor of electronic recording delivery systems.

(Added by Stats. 2004, Ch. 621, Sec. 2. Effective September 21, 2004.)



27398

(a) The Attorney General shall conduct an evaluation of electronic recording delivery systems authorized by this article, and report to both houses of the Legislature on or before June 30, 2009.

(b) It is the intent of the Legislature that the evaluation include an analysis of costs, cost savings, security and real estate fraud prevention, and recommendations as to improvements and possible expansion of the provisions of this article.

(c) The evaluation shall also include a study of the feasibility of expanding the provisions of this article to cover the delivery, recording, and return of other electronic records.

(Added by Stats. 2004, Ch. 621, Sec. 2. Effective September 21, 2004.)



27399

(a) Nothing in this article shall be construed to authorize any state agency to administer any of the processes or procedures relating to the business of the county recorders of the state in any manner not otherwise specifically set forth in this article.

(b) The authority granted in this article is in addition to any other authority or obligation under state or federal law.

(c) Nothing in this article shall be construed to repeal or affect Section 27279, 27279.1, 27279.2, 27297.6, 27387.1, or 27399.7, or the authority of the Counties of Orange and San Bernardino to act under those provisions.

(Added by Stats. 2004, Ch. 621, Sec. 2. Effective September 21, 2004.)









CHAPTER 7 - Tax Collector

27400

The tax-collector is ex officio license-collector, and as license-collector shall collect all county licenses and perform the duties prescribed by law and by the ordinances of the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



27401

At least once a month the tax collector shall pay the public money in his hands into the county treasury, taking the receipt of the treasurer therefor.

(Added by Stats. 1947, Ch. 424.)






CHAPTER 8 - Assessor

27421

The county assessor in each county who is designated to perform the duty of assessing property for a local taxing jurisdiction shall, upon request of the governing body of such jurisdiction, excluding a school district, furnish not later than May 15th of each year an estimate of the assessed valuation of property within such jurisdiction for the succeeding fiscal year. Such request shall be made on or before February 20th of each year. The estimate required herein shall contain estimates of the total of each of the items contained on the assessment roll as well as the estimated total valuation.

(Amended by Stats. 1973, Ch. 868.)



27422

The assessor shall not hold the office of tax collector or auditor, whether it is an appointive or elective office, at the same time he holds the office of assessor.

This section shall become operative on January 6, 1969.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 147.)



27423

(a) On or before May 1, 1977, the assessor of each county for the local roll and the State Board of Equalization for the board roll shall determine the annual assessed value attributable to timber, as defined in subdivision (a) of Section 431 of the Revenue and Taxation Code, of each tax rate area for the 1972–73 to 1974–75 fiscal years, inclusive. Such values shall be from the corrected, equalized assessment roll for each such year, including escape assessments subsequently added to the roll. Escape assessments determined subsequent to June 30, 1975, for any of the three fiscal years specified shall be reported to the county auditor who shall certify to the Controller a revision in the amounts of average annual property tax revenue attributable to timber for each affected taxing jurisdiction on or before July 15, 1977, and July 15 of each year thereafter.

(b) Using the assessed values determined pursuant to subdivision (a), on or before June 1, 1977, the auditor of each county shall determine the average annual property tax revenues attributable to timber of each taxing agency for the 1972–73 to 1974–75 fiscal years, inclusive; provided, that if a taxing agency was in existence for less than the entire period, the average for such agency shall be determined by dividing the appropriate amount of property tax revenues by either one year or two years, whichever figure corresponds most nearly to the duration of existence of the agency within such period.

If the average value of the secured roll of a community college district which is attributable to timber over the period of fiscal years 1972–73 to 1974–75, inclusive, meets or exceeds 20 percent, then the auditor shall use a rate which when multiplied by that district’s average annual assessed value attributable to timber will produce an amount equivalent to the total amount of property taxes raised by that district in the 1976–77 fiscal year.

For purposes of this section, “average annual property tax revenue attributable to timber” of each school district which levied an areawide tax rate in one or more of fiscal years 1972–73 to 1974–75, inclusive, shall be the product of (1) the amount of money the district received as its reallocation from the areawide fund (not the amount of its own contribution raised from its actual areawide tax rate) for each such fiscal year, and (2) a factor produced by the amount of annual assessed value attributable to timber divided by the amount of all assessed value, within the school district, for each such fiscal year.

Each county auditor shall certify to the Controller a list of this amount for each taxing agency in the county and the total of all such amounts for the county. The auditor shall keep such records for each tax rate area as necessary to make distribution of funds pursuant to Section 38906 of the Revenue and Taxation Code.

(c) The Controller may require that all information pertinent to subdivisions (a) and (b) be retained and may inspect all calculations of the county assessor and county auditor. The Controller or the board may adjust and correct any calculation deemed to be inaccurate. The sum of each county’s calculations as adopted by the Controller shall be known as that county’s “annual yield tax revenue guarantee”, and shall be certified to the county auditor on or before August 15, 1977.

(d) On or before July 15, 1977, and July 15 of each year thereafter, the auditor shall certify to the Controller the new or revised amount of property tax revenue attributable to timber for each taxing agency which, effective after July 1 of the preceding calendar year and on or before July 1 of the current calendar year, either (1) underwent “governmental reorganization,” as described in Section 2295 of the Revenue and Taxation Code, or (2) underwent “functional consolidation,” as described in Section 2305 of the Revenue and Taxation Code, or (3) gained approval from its voters to levy an additional property tax rate, effective with the next succeeding fiscal year.

For purposes of this subdivision, the average annual property tax revenue attributable to timber for a taxing agency formed subsequent to June 30, 1975, shall be calculated as follows:

(1) The average annual assessed value attributable to timber shall be the sum of the values of the tax rate areas, as determined by the assessor or the board pursuant to subdivision (a), which correspond to the new agency’s boundaries, as if that agency had actually existed during fiscal years 1972–73 to 1974–75, inclusive, and this sum shall be multiplied by

(2) A tax rate represented by 80 percent of the maximum tax rate the new taxing agency was authorized by the voters to levy in its first full year of operation.

For purposes of this subdivision, the average annual property tax revenue attributable to timber for a taxing agency formed prior to June 30, 1975, which annexes territory subsequent to that date, shall have added to it the sum of the values of the tax rate areas, as determined by the assessor or the board pursuant to subdivision (a) which corresponds to the territory which was annexed, multiplied by the average total tax rate levied during fiscal years 1972–73 to 1974–75, inclusive, by the taxing agency which annexed the territory.

For purposes of this subdivision, the average annual property tax revenue attributable to timber for a taxing agency which subsequent to June 30, 1975, has transferred to it by functional consolidation the responsibility of levying a property tax rate to pay the cost of a new service or program shall have added to it the sum of the average annual assessed value attributable to timber for that agency multiplied by the additional property tax rate to be incurred in the first year pursuant to the functional consolidation. For a taxing agency which subsequent to June 30, 1975, has transferred from it the responsibility of levying a property tax rate for a service or program, the average annual property tax revenue attributable to timber shall be reduced by the sum of the annual assessed value attributable to timber for that agency multiplied by the average tax rate levied by the taxing agency during fiscal years 1972–73 to 1974–75, inclusive, for the support of such service or program.

For purposes of this subdivision, when an additional property tax rate is approved by the voters of a taxing agency in the preceding fiscal year, such agency shall have its average annual property tax revenue attributable to timber revised in the same manner as for a functional consolidation in which responsibility for the funding of a new service or program is added; provided, that such revision will extend only for the same period of time as that authorized by the voters for the existence of the additional voted property tax rate.

(e) On or before August 15, 1977, and August 15 of each year thereafter, the Controller shall certify to each county auditor the revisions certified by the auditor pursuant to subdivision (a) or (d) in the average annual property tax revenue attributable to timber for one or more taxing agencies, to take effect in the current fiscal year. The Controller shall adjust and correct any calculation deemed to be inaccurate, prior to such certification. The amount added to or deducted from a county’s previous annual yield tax revenue guarantee will be the property tax revenue attributable to timber, as certified to the Controller by the county auditor pursuant to subdivision (d). The revised annual yield tax revenue guarantee shall take effect for payments made to the county pursuant to subdivision (a) of Section 38905 of the Revenue and Taxation Code in the current fiscal year, and shall remain in effect until subsequent revision under this subdivision.

(f) Upon receipt of the amount certified by the Controller pursuant to subdivision (c) or (e), the county auditor shall within 10 days certify to each taxing agency its share of this amount, and shall deliver to the county treasurer a schedule of these amounts for all taxing agencies in the county, to govern distribution of moneys pursuant to subdivision (a) of Section 38905 of the Revenue and Taxation Code.

(g) For the purposes of this section, in the case of a change in the boundaries of a tax rate area, the assessor or the board shall determine the base year timber value by parcel in each tax rate area affected by the boundary change and the auditor shall apportion the property tax revenue attributable to timber according to this determination.

(h) For the purposes of this section “tax rate area” means a geographical area in which there is a unique combination of tax levies.

(i) For purposes of this section, a taxing agency is deemed to be in existence in any year in which the agency levies a property tax rate. Any taxing agency which was operational prior to June 30, 1975, but levied no property tax rate, may subsequent to that date establish an average annual property tax revenue attributable to timber pursuant to subdivision (d), as a governmental reorganization, in the year next succeeding the year in which it first levies a property tax rate.

(j) For purposes of this section, when computing the property tax revenues attributable to timber for a school district which levied an areawide tax rate during one or more of fiscal years 1972–73 to 1974–75, inclusive, the county auditor shall in his computations of the revenues produced by such a rate use the revenues actually apportioned to the district from the county’s areawide fund, and not the revenues raised from the levy of the areawide rate and contributed to the county’s areawide fund by said district.

(Amended by Stats. 1982, Ch. 1058, Sec. 1.)






CHAPTER 8.5 - Public Guardian

27430

(a) In any county the board of supervisors may by ordinance create the office of public guardian and subordinate positions which may be necessary and fix compensation therefor.

(b) The board of supervisors may by ordinance terminate the office of public guardian.

(Added by Stats. 1988, Ch. 1199, Sec. 17. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



27431

(a) The board of supervisors may appoint a public guardian to fill the office and provide for appointment to the subordinate positions.

(b) In appointing the public guardian, the board of supervisors may give preference to the person or agency providing public guardian services in each county. No person or agency shall be designated as public guardian whose agency functions present real conflict with the functions of conservatorship investigation or administration.

(Added by Stats. 1988, Ch. 1199, Sec. 17. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



27432

(a) The board of supervisors may by ordinance designate that the public administrator is ex officio public guardian.

(b) If the board of supervisors has not designated the public administrator as ex officio public guardian, but has appointed another public guardian, it may terminate the appointment and may by ordinance designate that the public administrator is ex officio public guardian and all authority vests in the successor.

(c) If the public administrator has been designated ex officio public guardian, the board of supervisors may by ordinance terminate the designation and appoint another public guardian and all authority vests in the successor.

(Added by Stats. 1988, Ch. 1199, Sec. 17. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



27433

The authority of the public guardian or ex officio public guardian ceases upon the termination of his or her tenure in office as public guardian or ex officio public guardian and his or her authority vests in his or her successor. If letters have been issued to “the public guardian” of the county, the letters are sufficient to authorize action by the successor and new letters need not be issued.

(Added by Stats. 1988, Ch. 1199, Sec. 17. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



27434

The public guardian shall give an official bond in an amount fixed, from time to time, by the board of supervisors. The bond shall be for the joint benefit of the guardianship or conservatorship estates and the county. The public guardian may not be required to give a bond in an individual estate.

(Added by Stats. 1988, Ch. 1199, Sec. 17. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



27435

(a) Necessary expenses of the public guardian in the conduct of any guardianship or any conservatorship estate may be advanced by the county. If so ordered by the board of supervisors, those expenses are a county charge, but the county shall be reimbursed therefor out of funds or property of the estate by the public guardian as soon as, and to the extent that, funds or property become available.

(b) As a means of advancing necessary expenses of a public guardian, the county board of supervisors may establish a revolving fund to be used by the public guardian. The revolving fund shall be established pursuant to Article 7 (commencing with Section 29460) of Chapter 2 of Division 3 of Title 3.

(Added by Stats. 1988, Ch. 1199, Sec. 17. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



27436

The board of supervisors may designate who shall be authorized as public representative payee, and designate the public guardian to collect any fees authorized by the board of supervisors for public representative payee services.

(Added by Stats. 1988, Ch. 1199, Sec. 17. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)






CHAPTER 9 - Public Administrator

27440

If the public administrator fails to qualify or fails to perform in person the duties of his office, the coroner shall be ex officio public administrator. If both the public administrator and the coroner fail to qualify or to perform the duties of the office, the board of supervisors shall appoint a suitable person as public administrator. All laws applicable to the qualification, powers, duties, and compensation of the public administrator shall apply to the coroner or appointee of the board.

(Added by Stats. 1947, Ch. 424.)



27441

The public administrator shall charge and collect such fees as are allowed by law.

(Added by Stats. 1947, Ch. 424.)



27442

If the public administrator is salaried and all fees and charges allowed him are paid or turned over to the county, then all fees and charges incurred by him for the benefit of any estate in which the assets prove insufficient therefor are county charges.

(Amended by Stats. 1969, Ch. 319.)



27443

Every person holding the office of public administrator, public guardian, or public conservator and any deputy or agent of such officer is guilty of a crime who:

(a) Purchases, directly or indirectly, the property of any estate or a claim against any estate administered by any public administrator, public guardian, or public conservator in his official capacity, or

(b) Acts upon any transaction or expenditure in connection with the administration of an estate by the public administrator, public guardian, or public conservator in his official capacity, when he has a financial interest in such transaction or expenditure, or, having knowledge of such interest, is associated in business with anyone who has such an interest.

Subdivisions (a) and (b) shall not be applicable to any act specifically authorized by court order.

Any violation of this section is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code. Upon conviction of this section a person forfeits his office. This section is not intended to preclude prosecution under any other provisions of the criminal law which are otherwise applicable.

(Amended by Stats. 2011, Ch. 15, Sec. 133. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



27443.5

Employees in the office of public administrator, public guardian, or public conservator shall be subject to the provisions of Section 27443; provided that, the restrictions of Section 27443 shall apply only with respect to the administration of estates by their employing officer.

(Added by Stats. 1972, Ch. 1046.)



27444

The authority of the public administrator ceases upon termination of his or her tenure in the office of public administrator, and his or her authority vests in the successor in the office of public administrator. If letters have been issued to “the public administrator” of the county, the letters are sufficient to authorize action by the successor and new letters need not be issued.

(Added by Stats. 1988, Ch. 1199, Sec. 18. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)






CHAPTER 10 - Coroner

ARTICLE 1 - Duties Generally

27460

If an inquest is held by the coroner and no other person takes charge of the body of the deceased, he shall cause it to be interred decently.

(Added by Stats. 1947, Ch. 424.)



27461

In order to inter decently the body of the deceased, the coroner may apply to a judge of the superior court of his county for an order permitting him to: (a) sell summarily any personal property belonging to the deceased, (b) withdraw any money that the deceased has on deposit with any bank, and (c) collect any indebtedness or claim that is owing or due the deceased.

If upon the application it appears to the court by competent evidence that the total value of the estate of the deceased is less than seventy-five dollars ($75), the judge shall make an order granting the application, and there shall be no administration upon the estate of the deceased unless additional estate is found or discovered. No notice of the application need be given and no fee shall be charged by the clerk of the court or coroner for the filing of the application or for any duty or service connected therewith. Upon the sale of the personal property of the deceased or the collection of any money, claim, or indebtedness by the coroner, he shall use the money for expenses of the funeral of the deceased.

(Added by Stats. 1947, Ch. 424.)



27462

The coroner shall file with the clerk of the court a statement showing the property of the deceased that came into his hands, the amount received from the sale of any personal property, and the disposition of the property of the deceased. He shall also file with the clerk vouchers showing what disposition was made of the property. If there is not sufficient property belonging to the estate of the deceased to pay the necessary expenses of the burial, the expenses are a legal charge against the county.

(Added by Stats. 1947, Ch. 424.)



27463

The coroner shall keep an official register, labeled “Coroner’s Register,” with pages numbered, indexed and bound, in which he shall enter:

(a) The name and any aliases of the deceased, when known, including such description as may be sufficient for identification and which may, in his discretion, include fingerprint records.

(b) A narrative summary of the circumstances leading to and surrounding the death, together with names and addresses of any witnesses to such events.

(c) The property taken from the person or premises of the deceased by the coroner or by any other law enforcement agency or officer.

(d) The disposition of any property or moneys so taken.

(e) The cause of death, when known, with reference or direction to the detailed medical reports upon which decision as to cause of death has been based.

(f) Information as to disposition of the remains.

(g) Persons notified of the death, together with a notation of any unsuccessful attempts at notification.

(Amended by Stats. 1959, Ch. 1760.)



27463.5

In lieu of the “coroner’s register,” the coroner may keep an official file for each deceased person containing all of the information required by Section 27463. At any time after the completion of the coroner’s investigation, and the closing of the particular case involved, the coroner may photograph or microphotograph the contents of the file in accordance with the provisions of Section 26205, and, when the photographs or microphotographs are placed in conveniently accessible files and provision is made for preserving, examining, and using the same, the original file may be destroyed.

(Amended by Stats. 1975, Ch. 857.)



27464

Whenever the death of any person shall have been referred to the coroner for investigation, there shall be delivered to the coroner any note, letter or other document apparently written by the deceased which may tend to indicate an intention by the writer to take the writer’s life, including directions for disposition of property or disposal of remains. A facsimile copy thereof shall be placed in the coroner’s records, and, if an inquest be held, a true copy shall be read into the record and transcribed into the notes of the official stenographer. Upon completion of legal proceedings arising from such death, the original instrument shall be delivered by the coroner to the addressee or to the legal representative of the estate of the decedent; provided, however, that if the instrument purports to be testamentary in nature, it shall be filed with the clerk of the court as provided by law.

(Amended by Stats. 2002, Ch. 784, Sec. 185. Effective January 1, 2003.)



27465

Within 90 days after an inquest upon a dead body the coroner shall deliver to the legal representatives of the deceased any money or other property found upon the body.

(Amended by Stats. 1985, Ch. 77, Sec. 1.)



27466

If, within 90 days after the inquest, no legal representative makes a demand upon the coroner for the money or property found upon the body of the decedent, the coroner shall deliver to the treasurer any money, and the proceeds of the sale of any property found upon the body. At the same time, the coroner shall deliver an affidavit to the treasurer showing:

(a) The amount of money belonging to the estate of the deceased person which has come into his possession since the coroner’s last statement.

(b) The disposition made of any property.

(Amended by Stats. 1985, Ch. 77, Sec. 2.)



27467

If the coroner fails to deliver to the treasurer within 120 days after any inquest upon a dead body all money and proceeds from the sale of property found upon the body, unless claimed in the meantime by the public administrator or other legal representative of the decedent, the district attorney shall proceed against the coroner to recover the money or proceeds by civil action in the name of the county.

(Amended by Stats. 1985, Ch. 77, Sec. 3.)



27468

If within 90 days after an inquest upon a dead body no legal representative of the decedent demands from the coroner the property found upon the person of the decedent, the coroner shall sell the property at public auction upon reasonable public notice, and immediately thereafter deliver the proceeds of the sale to the treasurer, who shall place them to the credit of the county.

(Amended by Stats. 1985, Ch. 77, Sec. 4.)



27469

In any action or proceeding in which the sheriff is a party, the coroner shall discharge the duties of sheriff.

(Added by Stats. 1947, Ch. 424.)



27470

If no private ambulance service other than that operated by a coroner is available, in addition to his salary and other fees allowed by law the coroner may be reimbursed for ambulance services rendered in conveying any person to the county hospital, where the person and the persons responsible for his support are unable to pay for the service.

(Added by Stats. 1947, Ch. 424.)



27470.5

Any county with a population under 250,000 that has elected to implement a trauma care system plan pursuant to Section 1797.257 of the Health and Safety Code may charge any actual costs incurred in the performance of an autopsy upon a person who was a resident of another county to the county of origin of that person. Nothing in this section shall be construed to restrict the jurisdiction of the county coroner or medical examiner in the county performing the autopsy over any inquiry or investigation into the cause of death of that person.

(Added by Stats. 1992, Ch. 412, Sec. 1. Effective January 1, 1993.)



27471

(a) Whenever the coroner takes custody of a dead body pursuant to law, he or she shall make a reasonable attempt to locate the family. After a reasonable attempt, the coroner may embalm the body or authorize the embalming by a mortician for purposes of preserving the remains for evidence, to prevent microbial and contagious disease hazards, or for investigative functions. If the embalming has been requested by the family or by a person authorized to take charge of the body prior to such embalming, and such family or person has agreed to accept the expense, the coroner may charge and collect up to one hundred thirty-five dollars ($135). Any family, however, which has not been located within 24 hours of the custody by the coroner of the body, shall not be charged more than sixty-five dollars ($65).

This subdivision shall only apply to counties that own and maintain a central morgue with a paid, full-time staff that performs embalming.

(b) Except as provided in subdivision (a), whenever the coroner takes custody of a dead body pursuant to law, he or she may embalm the body, and charge and collect up to one hundred thirty-five dollars ($135) from the person entitled to its custody, except when the body is that of a child not more than 14 years of age or a person for whose burial there is available less than one hundred fifty dollars ($150), in which cases the expense of embalming is a county charge. In any county where the coroner is paid a salary, the fee shall be paid into the county treasury, except that the board of supervisors may order that the fee be paid to the coroner if the coroner is a funeral director in the county.

(c) The board of supervisors shall by ordinance establish the fee to be charged pursuant to this section.

(d) The board of supervisors may increase the amount of the fees specified in subdivisions (a) and (b) pursuant to Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5.

(Amended by Stats. 1984, Ch. 182, Sec. 1.)



27472

If authorized by the county board of supervisors by ordinance, the coroner, whenever he or she takes custody of a dead body pursuant to law, may charge and collect from the person entitled to control the disposition of the remains, as specified in Section 7100 of the Health and Safety Code, the actual expense incurred by the coroner in removing the body from the place of death and keeping the body until its release to the person responsible for its interment. The charge shall not exceed one hundred dollars ($100), shall not be imposed upon a person who claims and proves to be indigent, or in cases in which the body is that of a child not more than 14 years of age or in cases in which the coroner ascribes the death to the criminal act of another unless the coroner has reasonable grounds to believe that the deceased was involved in any criminal activity which contributed to his or her own death. The charge shall not include expenses of keeping the body during the time necessary for the coroner to perform his or her duties in connection with it. The charge, if not paid, may be considered a part of the funeral expenses and paid as a preferred charge against the estate of the decedent.

(Amended by Stats. 1985, Ch. 61, Sec. 1.)



27473

In coroners’ cases, interpreters’ and translators’ fees or other compensation shall be paid from the county treasury upon warrants drawn by the county auditor, when so ordered by the coroner.

(Added by Stats. 2010, Ch. 212, Sec. 6. Effective January 1, 2011.)






ARTICLE 2 - Inquests

27490

The coroner shall hold inquests pursuant to this article.

(Added by Stats. 1947, Ch. 424.)



27491

It shall be the duty of the coroner to inquire into and determine the circumstances, manner, and cause of all violent, sudden, or unusual deaths; unattended deaths; deaths where the deceased has not been attended by either a physician or a registered nurse, who is a member of a hospice care interdisciplinary team, as defined by subdivision (e) of Section 1746 of the Health and Safety Code in the 20 days before death; deaths related to or following known or suspected self-induced or criminal abortion; known or suspected homicide, suicide, or accidental poisoning; deaths known or suspected as resulting in whole or in part from or related to accident or injury either old or recent; deaths due to drowning, fire, hanging, gunshot, stabbing, cutting, exposure, starvation, acute alcoholism, drug addiction, strangulation, aspiration, or where the suspected cause of death is sudden infant death syndrome; death in whole or in part occasioned by criminal means; deaths associated with a known or alleged rape or crime against nature; deaths in prison or while under sentence; deaths known or suspected as due to contagious disease and constituting a public hazard; deaths from occupational diseases or occupational hazards; deaths of patients in state mental hospitals serving the mentally disabled and operated by the State Department of State Hospitals; deaths of patients in state hospitals serving the developmentally disabled and operated by the State Department of Developmental Services; deaths under such circumstances as to afford a reasonable ground to suspect that the death was caused by the criminal act of another; and any deaths reported by physicians or other persons having knowledge of death for inquiry by coroner. Inquiry pursuant to this section does not include those investigative functions usually performed by other law enforcement agencies.

In any case in which the coroner conducts an inquiry pursuant to this section, the coroner or a deputy shall personally sign the certificate of death. If the death occurred in a state hospital, the coroner shall forward a copy of his or her report to the state agency responsible for the state hospital.

The coroner shall have discretion to determine the extent of inquiry to be made into any death occurring under natural circumstances and falling within the provisions of this section, and if inquiry determines that the physician of record has sufficient knowledge to reasonably state the cause of a death occurring under natural circumstances, the coroner may authorize that physician to sign the certificate of death.

For the purpose of inquiry, the coroner shall have the right to exhume the body of a deceased person when necessary to discharge the responsibilities set forth in this section.

Any funeral director, physician, or other person who has charge of a deceased person’s body, when death occurred as a result of any of the causes or circumstances described in this section, shall immediately notify the coroner. Any person who does not notify the coroner as required by this section is guilty of a misdemeanor.

(Amended by Stats. 2012, Ch. 440, Sec. 32. Effective September 22, 2012.)



27491.1

In all cases in which a person has died under circumstances that afford a reasonable ground to suspect that the person’s death has been occasioned by the act of another by criminal means, the coroner, upon determining that those reasonable grounds exist, shall immediately notify the law enforcement agency having jurisdiction over the criminal investigation. Notification shall be made by the most direct communication available. The report shall state the name of the deceased person, if known, the location of the remains, and other information received by the coroner relating to the death, including any medical information of the decedent that is directly related to the death. The report shall not include any information contained in the decedent’s medical records regarding any other person unless that information is relevant and directly related to the decedent’s death.

(Amended by Stats. 2000, Ch. 1068, Sec. 2. Effective January 1, 2001.)



27491.2

(a) The coroner or the coroner’s appointed deputy, on being informed of a death and finding it to fall into the classification of deaths requiring his or her inquiry, may immediately proceed to where the body lies, examine the body, make identification, make inquiry into the circumstances, manner, and means of death, and, as circumstances warrant, either order its removal for further investigation or disposition or release the body to the next of kin.

(b) For purposes of inquiry, the body of one who is known to be dead from any of the causes or under any of the circumstances described in Section 27491 shall not be disturbed or moved from the position or place of death without permission of the coroner or the coroner’s appointed deputy. Any violation of this subdivision is a misdemeanor.

(Amended by Stats. 1985, Ch. 304, Sec. 4.)



27491.25

The coroner, or the coroner’s appointed deputy, on being notified of a death occurring while the deceased was driving or riding in a motor vehicle, or as a result of the deceased being struck by a motor vehicle, shall take blood and urine samples from the body of the deceased before it has been prepared for burial and make appropriate related chemical tests to determine the alcoholic contents, if any, of the body. The coroner may perform other chemical tests including, but not limited to, barbituric acid and amphetamine derivative as deemed appropriate.

The detailed medical findings, resulting from those examinations that are conducted, shall either be reduced to writing or permanently preserved on recording discs or other similar recording media and shall include all positive and negative findings pertinent to the presence or absence of any alcoholic or other substance content.

This section shall not apply to the testing of deceased persons under the age of 15 years, unless the surrounding circumstances indicate the possibility of alcoholic, barbituric acid, and amphetamine derivative consumption, nor shall it apply when the death has occurred more than 24 hours after the accident.

(Amended by Stats. 1993, Ch. 389, Sec. 1. Effective January 1, 1994.)



27491.3

(a) In any death into which the coroner is to inquire, the coroner may take charge of any and all personal effects, valuables, and property of the deceased at the scene of death or related to the inquiry and hold or safeguard them until lawful disposition thereof can be made. The coroner may lock the premises and apply a seal to the door or doors prohibiting entrance to the premises, pending arrival of a legally authorized representative of the deceased. However, this shall not be done in such a manner as to interfere with the investigation being conducted by other law enforcement agencies. Any costs arising from the premises being locked or sealed while occupied by property of the deceased may be a proper and legal charge against the estate of the deceased. Unless expressly permitted by law, any person who enters any premises or tampers with or removes any lock or seal in violation of this section is guilty of a misdemeanor.

(b) Any property or evidence related to the investigation or prosecution of any known or suspected criminal death may, with knowledge of the coroner, be delivered to a law enforcement agency or district attorney, receipt for which shall be acknowledged.

(c) Except as otherwise provided in subdivision (d), any person who searches for or removes any papers, moneys, valuable property or weapons constituting the estate of the deceased from the person of the deceased or from the premises, prior to arrival of the coroner or without the permission of the coroner, is guilty of a misdemeanor. At the scene of any death, when it is immediately apparent or when it has not been previously recognized and the coroner’s examination reveals that police investigation or criminal prosecution may ensue, the coroner shall not further disturb the body or any related evidence until the law enforcement agency has had reasonable opportunity to respond to the scene, if their purposes so require and they so request. Custody and control of the body shall remain with the coroner at all times. Reasonable time at the scene shall be allowed by the coroner for criminal investigation by other law enforcement agencies, with the time and location of removal of the remains to a convenient place to be determined at the discretion of the coroner.

(d) A peace officer may search the person or property on or about the person of the deceased, whose death is due to a traffic accident, for a driver’s license or identification card to determine if an anatomical donor card is attached. If a peace officer locates such an anatomical donor card which indicates that the deceased is an anatomical donor, the peace officer shall immediately furnish such information to the coroner having jurisdiction.

“Peace officer,” as used in this subdivision, means only those persons designated in Sections 830.1 and 830.2 of the Penal Code.

(Amended by Stats. 1985, Ch. 304, Sec. 5.)



27491.4

(a) For purposes of inquiry the coroner shall, within 24 hours or as soon as feasible thereafter, where the suspected cause of death is sudden infant death syndrome and, in all other cases, the coroner may, in his or her discretion, take possession of the body, which shall include the authority to exhume the body, order it removed to a convenient place, and make or cause to be made a postmortem examination or autopsy thereon, and make or cause to be made an analysis of the stomach, stomach contents, blood, organs, fluids, or tissues of the body. The detailed medical findings resulting from an inspection of the body or autopsy by an examining physician shall be either reduced to writing or permanently preserved on recording discs or other similar recording media, shall include all positive and negative findings pertinent to establishing the cause of death in accordance with medicolegal practice and this, along with the written opinions and conclusions of the examining physician, shall be included in the coroner’s record of the death. The coroner shall have the right to retain only those tissues of the body removed at the time of the autopsy as may, in his or her opinion, be necessary or advisable to the inquiry into the case, or for the verification of his or her findings. No person may be present during the performance of a coroner’s autopsy without the express consent of the coroner.

(b) In any case in which the coroner knows, or has reason to believe, that the deceased has made valid provision for the disposition of his or her body or a part or parts thereof for medical or scientific purposes in accordance with Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code, the coroner shall neither perform nor authorize any other person to perform an autopsy on the body unless the coroner has contacted or attempted to contact the physician last in attendance to the deceased. If the physician cannot be contacted, the coroner shall then notify or attempt to notify one of the following of the need for an autopsy to determine the cause of death: (1) the surviving spouse; (2) a surviving child or parent; (3) a surviving brother or sister; (4) any other kin or person who has acquired the right to control the disposition of the remains. Following a period of 24 hours after attempting to contact the physician last in attendance and notifying or attempting to notify one of the responsible parties listed above, the coroner may perform or authorize the performance of an autopsy, as otherwise authorized or required by law.

(c) Nothing in this section shall be deemed to prohibit the discretion of the coroner to conduct autopsies upon any victim of sudden, unexpected, or unexplained death or any death known or suspected of resulting from an accident, suicide, or apparent criminal means, or other death, as described in Section 27491.

(Amended by Stats. 1998, Ch. 457, Sec. 1. Effective January 1, 1999.)



27491.41

(a) For purposes of this section, “sudden infant death syndrome” means the sudden death of any infant that is unexpected by the history of the infant and where a thorough postmortem examination fails to demonstrate an adequate cause of death.

(b) The Legislature finds and declares that sudden infant death syndrome (SIDS) is the leading cause of death for children under age one, striking one out of every 500 children. The Legislature finds and declares that sudden infant death syndrome is a serious problem within the State of California, and that public interest is served by research and study of sudden infant death syndrome, and its potential causes and indications.

(c) (1) To facilitate these purposes, the coroner shall, within 24 hours, or as soon thereafter as feasible, perform an autopsy in any case where an infant has died suddenly and unexpectedly.

(2) However, if the attending physician desires to certify that the cause of death is sudden infant death syndrome, an autopsy may be performed at the discretion of the coroner. If the coroner performs an autopsy pursuant to this section, he or she shall also certify the cause of death.

(d) The autopsy shall be conducted pursuant to a standardized protocol developed by the State Department of Health Services. The protocol is exempt from the procedural requirements pertaining to the adoption of administrative rules and regulations pursuant to Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. The protocol shall be developed and approved by July 1, 1990.

(e) The protocol shall be followed by all coroners throughout the state when conducting the autopsies required by this section. The coroner shall state on the certificate of death that sudden infant death syndrome was the cause of death when the coroner’s findings are consistent with the definition of sudden infant death syndrome specified in the standardized autopsy protocol. The protocol may include requirements and standards for scene investigations, requirements for specific data, criteria for ascertaining cause of death based on the autopsy, and criteria for any specific tissue sampling, and any other requirements. The protocol may also require that specific tissue samples must be provided to a central tissue repository designated by the State Department of Health Services.

(f) The State Department of Health Services shall establish procedures and protocols for access by researchers to any tissues, or other materials or data authorized by this section. Research may be conducted by any individual with a valid scientific interest and prior approval from the State Committee for the Protection of Human Subjects. The tissue samples, the materials, and all data shall be subject to the confidentiality requirements of Section 103850 of the Health and Safety Code.

(g) The coroner may take tissue samples for research purposes from infants who have died suddenly and unexpectedly without consent of the responsible adult if the tissue removal is not likely to result in any visible disfigurement.

(h) A coroner shall not be liable for damages in a civil action for any act or omission done in compliance with this section.

(i) No consent of any person is required prior to undertaking the autopsy required by this section.

(Amended by Stats. 2000, Ch. 1060, Sec. 39. Effective January 1, 2001.)



27491.43

(a) (1) Notwithstanding any other provision of law, except as otherwise provided in this section in any case in which the coroner, before beginning an autopsy, dissection, or removal of corneal tissue, pituitary glands, or any other organ, tissue, or fluid, has received a certificate of religious belief, executed by the decedent as provided in subdivision (b), that the procedure would be contrary to his or her religious belief, the coroner shall not perform that procedure on the body of the decedent.

(2) If, before beginning the procedure, the coroner is informed by a relative or a friend of the decedent that the decedent had executed a certificate of religious belief, the coroner shall not perform the procedure, except as otherwise provided in this section, for 48 hours. If the certificate is produced within 48 hours, the case shall be governed by this section. If the certificate is not produced within that time, the case shall be governed by the other provisions of this article.

(b) Any person, 18 years of age or older, may execute a certificate of religious belief which shall state in clear and unambiguous language that any postmortem anatomical dissection or that specified procedures would violate the religious convictions of the person. The certificate shall be signed and dated by the person in the presence of at least two witnesses. Each witness shall also sign the certificate and shall print on the certificate his or her name and residence address.

(c) Notwithstanding the existence of a certificate, the coroner may at any time perform an autopsy or any other procedure if he or she has a reasonable suspicion that the death was caused by the criminal act of another or by a contagious disease constituting a public health hazard.

(d) (1) If a certificate is produced, and if subdivision (c) does not apply, the coroner may petition the superior court, without fee, for an order authorizing an autopsy or other procedure or for an order setting aside the certificate as invalid. Notice of the proceeding shall be given to the person who produced the certificate. The proceeding shall have preference over all other cases.

(2) The court shall set aside the certificate if it finds that the certificate was not properly executed or that it does not clearly state the decedent’s religious objection to the proposed procedure.

(3) The court may order an autopsy or other procedure despite a valid certificate if it finds that the cause of death is not evident, and that the interest of the public in determining the cause of death outweighs its interest in permitting the decedent and like persons fully to exercise their religious convictions.

(4) Any procedure performed pursuant to paragraph (3) shall be the least intrusive procedure consistent with the order of the court.

(5) If the petition is denied, and no stay is granted, the body of the deceased shall immediately be released to the person authorized to control its disposition.

(e) In any case in which the circumstances, manner, or cause of death is not determined because of the provisions of this section, the coroner may state on the certificate of death that an autopsy was not conducted because of the provisions of this section.

(f) A coroner shall not be liable for damages in a civil action for any act or omission taken in compliance with the provisions of this section.

(Added by Stats. 1984, Ch. 1731, Sec. 1.)



27491.44

Notwithstanding any other provision of law, the coroner is authorized to do all of the following:

(a) Assist the people of this state, as appropriate, in the implementation of the Uniform Anatomical Gift Act contained in Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code, and in the otherwise lawful utilization of medically proven organ and tissue transplant procedures.

(b) Cooperate in the authorized removal and timely disposition of human organs and tissue from the bodies of deceased persons, including victims of homicide, in accordance with law and accepted medical practice.

(c) Assist medical and health service agencies in identifying donors of human organs and tissues, for purposes of providing life-enhancing benefits of transplant surgery to recipients under duly sanctioned medical conditions.

(d) Ask the deceased person’s next of kin, at the time of notification of death, whether the deceased was a donor or if the family was a donor family. If not, the coroner is authorized to inform them of their option to donate viable organs and tissues.

(e) Enter into agreements with one or more procurement organizations to coordinate organ recovery procedures within that coroner’s jurisdiction or in cooperation with other coroners throughout the state.

(f) Contract with or receive assistance of any kind from any public or private entity for the purpose of providing education and training to his or her personnel in pathology or any other area of the healing arts and sciences that will assist in timely determination of the causes of death.

(Amended by Stats. 1996, Ch. 827, Sec. 2. Effective January 1, 1997.)



27491.45

(a) (1) The coroner shall have the right to retain parts of the body, as defined in subdivision (g) of Section 7150.1 of the Health and Safety Code, removed at the time of autopsy or acquired during a coroner’s investigation as may, in the opinion of the coroner, be necessary or advisable for scientific investigation and training. The coroner may employ or use outside laboratories, hospitals, or research institutions in the conduct of the coroner’s scientific investigation or training.

(2) Parts of the body retained pursuant to paragraph (1) may be released by the coroner to hospitals, medical educational research institutions, and law enforcement agencies for noncoroner training, educational, and research purposes, either upon consent of the decedent or other person, as specified in Section 7151 of the Health and Safety Code, or after a reasonable effort has been made to locate and inform persons listed in subdivision (a) of Section 7151 of the Health and Safety Code of their option to consent or object to the release, and the appropriate person consents or that effort has been unsuccessful. A reasonable effort shall be deemed to have been made when a search for the persons has been underway for at least 12 hours. The search shall include a check of local police missing persons records, examination of personal effects, and the questioning of any persons visiting the decedent before his or her death or in the hospital, accompanying the decedent’s body, or reporting the death, in order to obtain information that might lead to the location of any persons listed in subdivision (a) of Section 7151 of the Health and Safety Code.

(b) The coroner may, in his or her discretion, allow removal of parts of the body by a licensed physician and surgeon or trained transplant technician for transplant, or therapeutic, or scientific purposes pursuant to Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code, only if the following conditions are met:

(1) The provision of the part will not unnecessarily mutilate the body or interfere with the autopsy.

(2) The decedent or other person, as specified in Section 7151 of the Health and Safety Code, has consented to the provision of the part, as prescribed by Section 7154 of the Health and Safety Code, or after a reasonable effort has been made to locate and inform persons listed in subdivision (a) of Section 7151 of the Health and Safety Code of their option to consent or object to the release, and the appropriate person consents, or that effort has been unsuccessful. A reasonable effort shall be deemed to have been made when a search for the persons has been underway for at least 12 hours. The search shall include a check of local police missing persons records, examination of personal effects, and the questioning of any persons visiting the decedent before his or her death or in the hospital, accompanying the decedent’s body, or reporting the death, in order to obtain information that might lead to the location of any persons listed in subdivision (a) of Section 7151 of the Health and Safety Code. In obtaining this gift, the coroner shall notify the donor of the specific part or parts requested and shall obtain the donor’s informed consent, as provided in Section 7150.5 or 7151 of the Health and Safety Code.

(c) Nothing in this section shall be construed as limiting any right provided for in Section 7152 of the Health and Safety Code.

(d) For purposes of this section, “trained transplant technician” means a person who has completed training in tissue removal for transplant or therapeutic, or scientific purposes, which the coroner determines to be adequate for the purposes.

(Amended by Stats. 2000, Ch. 830, Sec. 1. Effective January 1, 2001.)



27491.46

(a) The coroner shall have the right to retain pituitary glands solely for transmission to a university, for use in research or the advancement of medical science, in those cases in which the coroner has performed an autopsy pursuant to this chapter, and during a 48-hour period following such autopsy the body has not been claimed and the coroner has not been informed of any relatives of the decedent.

(b) In the course of any autopsy performed by the coroner, the coroner may remove the pituitary gland from the body for transmittal to any public agency for use in manufacturing a hormone necessary for the physical growth of persons who are, or may become, hypopituitary dwarfs, if the coroner has no knowledge of objection to the removal and release of the pituitary gland having been made by the decedent or any other person specified in Section 7151.5 of the Health and Safety Code. Neither the coroner nor the medical examiner authorizing the removal of the pituitary gland, nor any hospital, medical center, tissue bank, storage facility, or person acting upon the request, order, or direction of the coroner or medical examiner in the removal of the pituitary gland pursuant to this section, shall incur civil liability for the removal of the pituitary gland in an action brought by any person who did not object prior to the removal of the pituitary gland, nor be subject to criminal prosecution for removal of the pituitary gland pursuant to the authority of this section.

Nothing in this subdivision shall supersede the terms of any gift made pursuant to Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code.

(Amended by Stats. 1984, Ch. 1737, Sec. 2.)



27491.47

(a) Notwithstanding any other provision of law, the coroner may, in the course of an autopsy, remove and release or authorize the removal and release of corneal eye tissue from a body within the coroner’s custody, if all of the following conditions are met:

(1) The autopsy has otherwise been authorized.

(2) The coroner has no knowledge of objection to the removal and release of corneal tissue having been made by the decedent or any other person specified in Section 7151 of the Health and Safety Code and has obtained any one of the following:

(A) A dated and signed written consent by the donor or any other person specified in Section 7151 of the Health and Safety Code on a form that clearly indicates the general intended use of the tissue and contains the signature of at least one witness.

(B) Proof of the existence of a recorded telephonic consent by the donor or any other person specified in Section 7151 of the Health and Safety Code in the form of an audio recording of the conversation or a transcript of the recorded conversation, which indicates the general intended use of the tissue.

(C) A document recording a verbal telephonic consent by the donor or any other person specified in Section 7151 of the Health and Safety Code, witnessed and signed by no fewer than two members of the requesting entity, hospital, eye bank, or procurement organization, memorializing the consenting person’s knowledge of and consent to the general intended use of the gift.

The form of consent obtained under subparagraph (A), (B), or (C) shall be kept on file by the requesting entity and the official agency for a minimum of three years.

(3) The removal of the tissue will not unnecessarily mutilate the body, be accomplished by enucleation, nor interfere with the autopsy.

(4) The tissue will be removed by a coroner, licensed physician and surgeon, or a trained transplant technician.

(5) The tissue will be released to a public or nonprofit facility for transplant, therapeutic, or scientific purposes.

(b) Neither the coroner nor medical examiner authorizing the removal of the corneal tissue, nor any hospital, medical center, tissue bank, storage facility, or person acting upon the request, order, or direction of the coroner or medical examiner in the removal of corneal tissue pursuant to this section, shall incur civil liability for the removal in an action brought by any person who did not object prior to the removal of the corneal tissue, nor be subject to criminal prosecution for the removal of the corneal tissue pursuant to this section.

(c) This section shall not be construed to interfere with the ability of a person to make an anatomical gift pursuant to the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code).

(Amended by Stats. 2009, Ch. 88, Sec. 49. Effective January 1, 2010.)



27491.5

The cause of death appearing on a certificate of death signed by the coroner shall be in conformity with facts ascertained from inquiry, autopsy and other scientific findings. In case of death without medical attendance and without violence, casualty, criminal or undue means, the coroner may, without holding an inquest or autopsy, make the certificate of death from statements of relatives, persons last in attendance, or persons present at the time of death, after due medical consultation and opinion has been given by one qualified and licensed to practice medicine and so recorded in the records of the death, providing such information affords clear grounds to establish the correct medical cause of death within accepted medical practice and within the requirements for accuracy prescribed by the Division of Vital Statistics of the State Department of Health Services. The coroner shall not finally exclude crime, suicide, or accident as a cause of death because of lack of evidence.

(Amended by Stats. 1979, Ch. 373.)



27491.55

In any case where a coroner is required to inquire into a death pursuant to Section 27491, the coroner may delegate his or her jurisdiction over the death to an agency of another county or the federal government when all of the following conditions have been met:

(a) The other agency has either requested the delegation of jurisdiction, or has agreed to take jurisdiction at the request of the coroner.

(b) The other agency has the authority to perform the functions being delegated.

(c) When both the coroner and the other agency have a jurisdictional interest or involvement in the death.

(Added by Stats. 1988, Ch. 1139, Sec. 1.)



27491.6

The coroner may also, in his discretion, if the circumstances warrant, hold an inquest, and he shall hold an inquest if requested to do so by the Attorney General, the district attorney, sheriff, city prosecutor, city attorney, or a chief of police of a city in the county in which such coroner has jurisdiction. Such inquest shall be held with or without a jury, at the coroner’s discretion and shall be open to the public.

(Amended by Stats. 1969, Ch. 1220.)



27491.7

The coroner, his authorized deputy, or a hearing officer shall conduct the inquest.

(Added by Stats. 1969, Ch. 1220.)



27491.8

(a) When the coroner seeks a confidential communication of a deceased person that is privileged under Article 6 (commencing with Section 990) or Article 7 (commencing with Section 1010) of Chapter 4 of Division 8 of the Evidence Code, by means of a subpoena or subpoena duces tecum, for the purpose of inquiry into, and determination of, the circumstances, manner, and cause of death as set forth in Section 27491, or for the sole purpose of being introduced as evidence at a coroner’s inquest proceeding, the coroner shall provide notice to the decedent’s personal representative personally or at his or her last known address, not less than 15 days prior to the date the records are to be delivered to the presiding judge of the superior court. The notice shall inform the personal representative that he or she may provide to the court a written objection to the disclosure or to any part thereof, on or before the date for delivery thereof to the court. The custodian shall deliver the records to the presiding judge of the superior court in a confidential manner. The presiding judge shall examine the records in camera. If there is good cause, the presiding judge shall direct the custodian to disclose to the coroner those portions of the records which the judge determines are relevant to the coroner’s inquiry or inquest.

(b) A communication made available to the coroner pursuant to this section is confidential, except insofar as it is introduced into evidence at a coroner’s inquest proceeding, and shall not be distributed or made available to any other person, agency, firm, or corporation.

(c) This communication shall not be admissible as former testimony pursuant to Article 9 (commencing with Section 1290) of Chapter 2 of Division 10 of the Evidence Code.

(d) After the investigation or inquest has terminated, the court shall order the records thereof to be sealed as necessary to protect the confidentiality of the decedent’s medical or mental health information.

(e) This section shall become operative on January 1, 2003.

(Repealed (in Sec. 3) and added by Stats. 2000, Ch. 1068, Sec. 4. Effective January 1, 2001. Section operative January 1, 2003, by its own provisions.)



27492

The coroner shall summon, or cause to be summoned by any sheriff or policeman, not less than nine nor more than 15 persons, qualified by law to serve as jurors, to appear before him forthwith, either at the place where the body of the deceased is or at some other convenient place within the county designated by him, or at the request of the district attorney, to inquire into the cause of the death.

(Amended by Stats. 1996, Ch. 872, Sec. 57. Effective January 1, 1997.)



27493

No person summoned is exempt from jury duty except at the discretion of the coroner. No person shall be summoned as juror who is related to the decedent or is charged with or suspected of the killing, nor shall anyone be summoned who is known to be prejudiced for or against him. No person selected or summoned to appear as a juror is subject to be challenged by any party.

(Added by Stats. 1947, Ch. 424.)



27497

After the jury has been sworn and charged by the coroner it may, if deemed necessary and so ordered by him, go with him to view and examine the body of the deceased person. On order of the coroner the jury shall retire to any convenient place specified by him to hear the testimony of witnesses and deliberate upon its verdict.

(Added by Stats. 1947, Ch. 424.)



27498

(a) The coroner may issue subpoenas for witnesses, returnable forthwith or at such time and place as the coroner appoints, which may be served by any competent person. The coroner may also require any such witness to bring with him or her any books, records, documents, or other things under the control of the witness which, in the opinion of the coroner, are necessary to the conduct of the inquest and as a further aid in determining the circumstances, manner, and cause of death of the decedent. To enforce the provisions of this section, the coroner may issue subpoenas duces tecum in accordance with Section 1985 of the Code of Civil Procedure. In case of failure of a witness to attend, and in the case of a subpoena duces tecum, for the failure to produce the items set forth therein, the coroner, or the coroner’s authorized deputy, issuing the subpoena upon proof of service thereof, and the failure of the witness, may certify the facts to the superior court in the county where the proceedings are held. The court shall thereupon issue an order directing the person to appear before the court and show cause why he or she should not be ordered to comply. The order and a copy of the certified statement shall be served on the person. Thereafter the court shall have jursidiction of the matter. The same proceedings shall be had, the same penalties may be imposed and the person charged may purge himself or herself of the contempt in the same way as in the case of a person who has committed a contempt in the trial of a civil action before a superior court. The items set forth on the subpoena duces tecum shall not be made public unless an inquest is held.

(b) Any books, records, documents, or other things under the control of a law enforcement agency, subpoenaed pursuant to subdivision (a), shall not themselves be made a part of the record in any coroner’s inquest without the written consent of the law enforcement agency, when such inquest pertains to a death caused by a police officer.

(Amended by Stats. 1978, Ch. 1198.)



27499

The coroner shall summon and examine as witnesses every person who in his opinion or that of any of the jury has any knowledge of the facts. He may summon a surgeon or physician to inspect the body or hold a post mortem examination or a chemist to make an analysis of the stomach or the tissues of the deceased and give a professional opinion as to the cause of the death.

(Added by Stats. 1947, Ch. 424.)



27499.1

Where the names and addresses of possible witnesses have been furnished to the coroner by the next of kin of the deceased, an attorney for the next of kin, or the district attorney, the coroner shall, if it reasonably appears to him that the persons named are in fact necessary witnesses, subpoena such persons to appear at the inquest hearing.

(Added by Stats. 1969, Ch. 1220.)



27500

Any witness served with a subpena who wilfully and without reasonable excuse fails to attend and testify is guilty of a misdemeanor.

(Added by Stats. 1947, Ch. 424.)



27501

The coroner may adjourn the inquest from time to time as may be necessary.

(Added by Stats. 1947, Ch. 424.)



27502

The coroner shall cause the testimony given by any witness to be reduced to writing or recorded either in shorthand or by a mechanical recording device. It may, if recorded, at his discretion, be transcribed into typewriting by him or under his direction. He may employ a clerk or stenographer for the purpose. When the testimony is taken down by a stenographer, his duly certified transcription thereof constitutes the deposition of the witness. The compensation of the clerk or stenographer shall be the same as that allowed to stenographers in the superior court of the county and is a legal charge against the county.

(Amended by Stats. 1947, Ch. 575.)



27502.2

The inquest verdict or decision shall be inadmissible as evidence in any civil or criminal proceeding.

(Added by Stats. 1969, Ch. 1220.)



27503

The transcript of the testimony of the witnesses examined in the coroner’s inquest shall be completed and filed within 10 days following the inquest with either the coroner’s office or the county clerk as determined by the board of supervisors.

(Amended by Stats. 1971, Ch. 1175.)



27504

After hearing the testimony, the jury shall render its verdict and certify it by an inquisition in writing signed by the members of the jury, or the coroner shall render his decision if the inquest is by the coroner sitting without a jury, setting forth the name of the deceased, the time and place of death, the medical cause of death and whether the death was by (1) natural causes, (2) suicide, (3) accident, or (4) the hands of another person other than by accident. Such findings shall not include nor shall they make any reference to civil or criminal responsibility on the part of the deceased or any other person.

(Amended by Stats. 1971, Ch. 1573.)



27504.1

If the findings are that the deceased met his or her death at the hands of another, the coroner shall, in addition to filing the report in his or her office or with the county clerk, as determined by the board of supervisors pursuant to Section 27503, transmit his or her written findings to the district attorney, the police agency wherein the dead body was recovered, and any other police agency requesting copies of the findings.

The findings and conclusions provided for in this article shall be sufficient to satisfy the cause of death information required in death certificates under Section 102875 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 221, Sec. 36. Effective January 1, 2003.)



27511

There shall be but one inquest upon a body, unless that taken is set aside by the court, and there shall be but one inquest held upon several bodies of persons who were killed by the same cause and died at the same time.

(Added by Stats. 1947, Ch. 424.)



27512

If it appears that an error in the identity of the body has been made by the jury, the coroner may call another inquest without reference to the court, and a memorandum of the error shall be entered upon the erroneous inquisition.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 2.5 - Autopsy

27520

(a) The coroner shall perform or cause to be performed an autopsy on a decedent, for which an autopsy has not already been performed, if the surviving spouse requests him to do so in writing. If there is no surviving spouse, the coroner shall perform the autopsy if requested to do so in writing by a surviving child or parent, or if there is no surviving child or parent, by the next of kin of the deceased.

(b) The coroner may perform or cause to be performed an autopsy on a decedent, for which an autopsy has already been performed, if the surviving spouse requests him to do so in writing. If there is no surviving spouse, the coroner may perform the autopsy if requested to do so in writing by a surviving child or parent, or if there is no surviving child or parent, by the next of kin of the deceased.

(c) The cost of an autopsy requested pursuant to either subdivision (a) or (b) shall be borne by the person requesting that it be performed.

(Amended by Stats. 2008, Ch. 45, Sec. 2. Effective January 1, 2009.)



27521

(a) A postmortem examination or autopsy conducted at the discretion of a coroner, medical examiner, or other agency upon an unidentified body or human remains is subject to this section.

(b) A postmortem examination or autopsy shall include, but shall not be limited to, the following procedures:

(1) Taking of all available fingerprints and palm prints.

(2) A dental examination consisting of dental charts and dental X-rays of the deceased person’s teeth, which may be conducted on the body or human remains by a qualified dentist as determined by the coroner.

(3) The collection of tissue, including a hair sample, or body fluid samples for future DNA testing, if necessary.

(4) Frontal and lateral facial photographs with the scale indicated.

(5) Notation and photographs, with a scale, of significant scars, marks, tattoos, clothing items, or other personal effects found with or near the body.

(6) Notations of observations pertinent to the estimation of the time of death.

(7) Precise documentation of the location of the remains.

(c) The postmortem examination or autopsy of the unidentified body or remains may include full body X-rays.

(d) The coroner, medical examiner, or other agency performing a postmortem examination or autopsy shall prepare a final report of investigation in a format established by the Department of Justice. The final report shall list or describe the information collected pursuant to the postmortem examination or autopsy conducted under subdivision (b).

(e) The body of an unidentified deceased person may not be cremated or buried until the jaws (maxilla and mandible with teeth), or other bone sample if the jaws are not available, and other tissue samples are retained for future possible use. Unless the coroner, medical examiner, or other agency performing a postmortem examination or autopsy has determined that the body of the unidentified deceased person has suffered significant deterioration or decomposition, the jaws shall not be removed until immediately before the body is cremated or buried. The coroner, medical examiner, or other agency responsible for a postmortem examination or autopsy shall retain the jaws and other tissue samples for one year after a positive identification is made, and no civil or criminal challenges are pending, or indefinitely.

(f) If the coroner, medical examiner, or other agency performing a postmortem examination or autopsy with the aid of the dental examination and any other identifying findings is unable to establish the identity of the body or human remains, the coroner, medical examiner, or other agency shall submit dental charts and dental X-rays of the unidentified deceased person to the Department of Justice on forms supplied by the Department of Justice within 45 days of the date the body or human remains were discovered.

(g) If the coroner, medical examiner, or other agency performing a postmortem examination or autopsy with the aid of the dental examination and other identifying findings is unable to establish the identity of the body or human remains, the coroner, medical examiner, or other agency shall submit the final report of investigation to the Department of Justice within 180 days of the date the body or human remains were discovered. The final report of investigation shall list or describe the information collected pursuant to the postmortem examination or autopsy conducted under subdivision (b), and any anthropology report, fingerprints, photographs, and autopsy report.

(Amended by Stats. 2014, Ch. 437, Sec. 6. Effective January 1, 2015.)



27521.1

The law enforcement agency investigating the death of an unidentified person shall report the death to the Department of Justice, in a format acceptable to the Department of Justice, no later than 10 calendar days after the date the body or human remains were discovered.

(Added by Stats. 2000, Ch. 284, Sec. 2. Effective January 1, 2001.)






ARTICLE 3 - Vacancy

27530

If the coroner is absent or unable to attend, the duties of his office may be discharged by any of his deputies with like authority and subject to the same obligations and penalties as the coroner.

(Added by Stats. 1947, Ch. 424.)









CHAPTER 11 - Surveyor

ARTICLE 1 - Duties Generally

27550

The surveyor shall be a person authorized to practice land surveying in this state. The surveyor shall be elected in the same manner and for the same term as other county officers unless the board of supervisors of the county shall have provided by ordinance for his or her appointment by the board. If so appointed, the surveyor shall serve at the will of the board.

(Amended by Stats. 1981, Ch. 116, Sec. 1.)



27550.1

The qualifications for eligibility to a county or district office, required by Section 24001 of this Code, shall not apply to candidates or applicants for, or a person elected or appointed to, the office of surveyor in a county containing a population of under 20,000 as determined by the 1960 federal decennial census.

(Amended by Stats. 1963, Ch. 2091.)



27550.2

Notwithstanding Section 27550, in Solano County, the county surveyor is not an elected position and may be appointed by the Director of Transportation if the board of supervisors have so provided by ordinance for that appointment. If so appointed, the surveyor shall serve at the will of the director.

(Added by Stats. 2005, Ch. 407, Sec. 5. Effective January 1, 2006.)



27551

The surveyor shall make any survey that is required by order of court or the board of supervisors. He shall keep a correct and fair record of all surveys made by him, number them in the order made, and preserve a copy of the field notes and calculations of each survey, and shall endorse thereon its proper number. A copy of the survey and a fair and accurate plat, together with a certificate of survey, shall be furnished by him to any person upon application and payment of the fees allowed by law.

(Amended by Stats. 1965, Ch. 1433.)



27552

Any person owning or claiming land which is divided by county lines and who wishes to have it surveyed may apply to the surveyor of any county in which any part of the land is situated. Upon such application, the surveyor shall make the survey, which is as valid as though the land were situated entirely within the county.

(Added by Stats. 1947, Ch. 424.)



27553

When the title of land which is in dispute before any court, is divided by a county line, the court making an order of survey may direct the order to the surveyor of any county in which any part of the land is situated.

(Added by Stats. 1947, Ch. 424.)



27554

When required the surveyor shall aid and assist the State Lands Commission in making surveys within the county.

(Added by Stats. 1947, Ch. 424.)



27555

When the surveyor is interested in any land, the title to which is in dispute, and a survey is necessary, the court shall direct the survey to be made by some disinterested person. The person so appointed is for that purpose authorized to administer and certify oaths. He shall return the survey, verified by his annexed affidavit, and receive for his services the same fees as the surveyor would be entitled to for similar service.

(Added by Stats. 1947, Ch. 424.)



27556

The surveyor shall copy, plat, or trace each map filed for record in the office of the county recorder, at the cost of the party filing the map, and is ex officio deputy recorder for the county for such purposes. All maps or plats filed by a licensed land surveyor and such other maps and plats as are filed and are thereby made a record are exempt from this section.

(Added by Stats. 1947, Ch. 424.)



27557

The surveyor shall plat, trace, blueprint, or otherwise make all county, road, district, and other maps and, at the request of the assessor, make all assessors’ block-books for the county.

(Amended by Stats. 1993, Ch. 1187, Sec. 4.5. Effective January 1, 1994.)



27558

The board of supervisors may provide and pay from county funds for the making or purchase of the maps and block-books by contract with some other competent person, if any of the following conditions exist:

(a) The office of the assessor is not provided with maps and block-books.

(b) The maps or block-books in the office of the assessor are insufficient or defective and the surveyor neglects or refuses to make them.

(c) The facilities of the surveyor’s office are inadequate to do so.

(Added by Stats. 1947, Ch. 424.)



27559

In the preparation of assessors’ maps and block-books the surveyor shall make all investigations and surveys necessary to provide complete and accurate maps.

(Added by Stats. 1947, Ch. 424.)



27560

All maps which are platted, traced, blueprinted, or otherwise so made for the county and all data obtained by the surveyor or person making them from other sources is the property of the county.

(Added by Stats. 1947, Ch. 424.)



27561

The board of supervisors may provide for the sale at not less than cost of copies of maps prepared for the use of the assessor.

(Added by Stats. 1947, Ch. 424.)



27562

The surveyor shall make such surveys of county roads and perform such other engineering work as the board of supervisors directs. All surveys shall be tied by courses and distances to the corners of legal subdivisions through which they pass or to natural or artificial monuments. All such maps and field notes of surveys shall be filed in the office of the surveyor and are the property of the county.

(Added by Stats. 1947, Ch. 424.)



27563

In all surveys the courses shall be expressed according to the true meridian, and the variation of the magnetic meridian from the true meridian shall be expressed on the plat with the date of the survey.

(Added by Stats. 1947, Ch. 424.)



27564

Within 90 days after making any survey which adjoins or crosses any lands owned by the State, excluding tax-deeded lands but including school lands, swamp and overflow lands, or tidelands, any navigable stream or slough, or any county boundary, each surveyor shall transmit to the State Lands Commission a plat of the survey, showing all data necessary to establish the relative positions of all lines and boundaries involved in that portion of the survey affecting the interests of the State. The State Lands Commission may require the surveyor to submit a copy of any portion of the field notes, in which case the commission shall pay the surveyor the cost of copying the notes.

The surveyor shall also transmit such information concerning surveys made by him and other matters connected with the duties of his office as is required by law to be furnished to the State Lands Commission.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 2 - Survey Markers

27580

If in the performance of his official duties any surveyor finds a government corner which has been marked by a government surveyor by placing charcoal in the ground or a wooden stake, earth mound, or other perishable monument, he shall remark the corner by placing therein a monument of heavily galvanized iron pipe or galvanized iron stake not less than two inches in diameter and not less than two feet long, or other monument not less in size and equally imperishable.

(Added by Stats. 1947, Ch. 424.)



27581

All monuments located in public highways shall be placed with the top not less than 12 inches below the surface of the ground, but when not located in public highways, they shall be placed with the top six inches above the surface of the ground. If the top of the monument is placed above the ground and is of metal, it shall be not less than four feet long.

(Added by Stats. 1947, Ch. 424.)



27582

The surveyor shall note witness objects that are within a reasonable distance of any corner, and state distance and course from the corner. He shall record the note in a properly indexed record book in the county surveyor’s office. The book is a public record.

(Added by Stats. 1947, Ch. 424.)



27583

The board of supervisors shall furnish all necessary pipes or stakes for monuments in the county on demand and without cost.

(Added by Stats. 1947, Ch. 424.)



27584

The board may establish a survey monument preservation fund to pay the necessary expenses incurred or authorized by the county surveyor in any retracement or remonument survey of major historical land division lines upon which later surveys are based, such as, but not limited to, government section lines, rancho lines, grant lines, rancho section lines, acreage subdivision lot lines, and subdivision boundary lines within such county.

The county surveyor may authorize a city engineer to perform such surveys within subject city or may contract with any surveyor in private practice to perform such surveys. When a city engineer or contract surveyor performs such surveys, he shall submit notes of such surveys to the county surveyor. Such notes shall be of the quality and size as may be necessary to conform to the standardized office records of the county surveyor. The county surveyor shall prepare a map of the survey and make such map a part of his public records within 90 days after completion of his fieldwork.

(Added by Stats. 1976, Ch. 881.)



27585

(a) For the limited purpose of financing the survey monument preservation fund pursuant to Section 27584, the board may impose a user fee, not to exceed ten dollars ($10), or an amount set pursuant to Section 54985, which shall be charged and collected by the county recorder, over and above any other fees required by law, as a condition precedent to the filing or recording of any grant deed conveying real property. Grant deeds conveying lots created by recorded tract maps shall be exempt from the user fee. Except as otherwise provided in subdivision (b), the fees shall be forwarded monthly by the county recorder to the county treasurer for deposit to the county survey monument preservation fund. Following the establishment of the fund, the board of supervisors may extinguish the fund if a finding is made by the board that the need for the fund no longer exists.

(b) Notwithstanding subdivision (a) or (c), if a city engineer of a city with a population of more than 1,500,000 persons conducts the survey pursuant to Section 27584, any user fees collected pursuant to subdivision (a) on and after January 1, 1987, with respect to any grant deed conveying real property located wholly within the city shall be transferred monthly by the county recorder to the city treasurer of the city to reimburse the city for the expenses incurred by the city engineer in conducting that survey.

(c) Notwithstanding Section 2231 of the Revenue and Taxation Code, and except as otherwise provided in subdivision (b), no funds collected by the county recorder for the survey monument preservation fund shall be transferred to, or deposited in, any other fund or used for any other purpose.

(Amended by Stats. 1986, Ch. 334, Sec. 1.)






ARTICLE 3 - Expenses and Fees

27600

The board of supervisors shall provide for the use of the surveyor a suitable office, office furniture, heat, light, and care for the office. It shall provide office and record books, and other necessary material. The board shall pay all necessary expenses and transportation on work performed in the field.

(Added by Stats. 1947, Ch. 424.)



27601

The surveyor shall charge and collect such fees as are allowed by law.

(Added by Stats. 1947, Ch. 424.)









CHAPTER 12 - County Counsel

27640

In any county a county counsel may be appointed by the board of supervisors.

(Amended by Stats. 1957, Ch. 1341.)



27641

The county counsel shall serve for four years from the time of his appointment and until his successor is appointed, subject to the following:

(a) He may be removed at any time by proceedings under Article 3 (commencing at Section 3060) of Chapter 7 of Division 4 of Title 1 of the Government Code.

(b) He may be removed at any time by the board of supervisors for neglect of duty, malfeasance or misconduct in office, or other good cause shown, upon written accusation to be filed with the board of supervisors, by a person not a member of the board, and heard by the board and sustained by a three-fifths vote of the board. When an accusation has been so filed with the board, the board may direct the district attorney to investigate and present the accusation or may employ private counsel for that purpose. All testimony before the board shall be under oath or affirmation administered by the board. The board is hereby vested with the power to compel the attendance of witnesses and the production of books, papers and testimony and shall make such processes available to the accused. A copy of the accusation shall be personally served upon the accused and he shall be given not less than 10 days’ time in which to file a written answer to the accusation. If, after hearing, it appears to the satisfaction of the board that the accusation has been substantiated, the board shall so notify the accused by mail. Such notice shall specifically state the findings and judgment of the board, and the board shall thereupon forthwith remove the accused from office and shall immediately appoint his successor.

(Amended by Stats. 1959, Ch. 1389.)



27641.1

The residence qualifications for eligibility to a county or district office, required by Section 24001, may be waived by the board of supervisors as to any candidate or applicant for the office of county counsel in such county.

(Amended by Stats. 1963, Ch. 1383.)



27642

Whenever the board of supervisors appoints a county counsel pursuant to this chapter, he shall discharge all the duties vested by law in the district attorney other than those of a public prosecutor.

(Added by Stats. 1947, Ch. 424.)



27643

The board of supervisors may by ordinance require that the county counsel shall act as attorney for the public administrator in all estates in which he or she is executor, administrator with the will annexed, or administrator, where he or she has priority for appointment as established by law, including all cases under Section 7660 of the Probate Code. However, in the case of a noncharter county or a charter county where there is no conflict with the county charter, the public administrator may employ private counsel (a) in those estates in which he or she is nominated and would not otherwise have priority, (b) for those estates in which he or she is appointed administrator with the will annexed, or administrator pursuant to Chapter 4 (commencing with Section 8400) of Division 7 of the Probate Code, and (c) in those estates in which he or she is appointed administrator with the will annexed for the reason the executor nominated in the will has refused to serve. In those matters where the county counsel furnishes representation the county counsel shall collect the attorney’s fees allowed by law and pay them into the county treasury.

(Amended by Stats. 1988, Ch. 1199, Sec. 19. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



27644

The board of supervisors shall furnish the county counsel with such assistants as will enable him to perform properly the duties of his office.

(Added by Stats. 1947, Ch. 424.)



27645

Subject to Section 26520, the county counsel shall represent and advise the officers and employees of special districts organized within the county and shall have exclusive charge and control of all civil actions and proceedings in which special districts, their officers or employees are concerned or are parties when:

(a) The governing board of the special district requests the county counsel to so act;

(b) The governing board of the special district is composed in whole or in part of persons who are also members of the county board of supervisors; and

(c) No specific provision is made in the law under which the special district is organized for the district to obtain legal services.

(Amended by Stats. 1976, Ch. 800.)



27646

Upon designation by the board of supervisors pursuant to Section 5114 of the Welfare and Institutions Code, the county counsel shall represent the county in proceedings under Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code.

(Added by Stats. 1970, Ch. 1627.)



27647

(a) If requested so to do by the superior court of the county of the county counsel, or by any municipal court in such county, or by any judge thereof, and insofar as such duties are not in conflict with, and do not interfere with, other duties, the county counsel may represent any such court or judge thereof in all matters and questions of law pertaining to any of such judge’s duties, including any representation authorized by Section 68111 and representation in all civil actions and proceedings in any court in which with respect to the court’s or judge’s official capacity, such court or judge is concerned or is a party.

(b) This section shall not apply to any of the following:

(1) Any criminal proceedings in which a judge is a defendant.

(2) Any grand jury proceedings.

(3) Any proceeding before the Commission on Judicial Qualifications.

(4) Any civil action or proceeding arising out of facts under which the judge was convicted of a criminal offense in a criminal proceeding.

(Amended by Stats. 1998, Ch. 931, Sec. 207. Effective September 28, 1998.)



27648

If, because of a declared conflict of interest, any judge, who is otherwise entitled to representation pursuant to Section 825, 995, or 27647, is required to retain his own counsel, such judge is entitled to recover from the appropriate public entity such reasonable attorney’s fees, costs, and expenses as were necessarily incurred thereby.

(Added by Stats. 1977, Ch. 745.)






CHAPTER 13 - Public Defender

27700

The board of supervisors of any county may establish the office of public defender for the county. Any county may join with one or more counties to establish and maintain the office of public defender to serve such counties.

(Amended by Stats. 1949, Ch. 1288.)



27701

A person is not eligible to the office of public defender unless he has been a practicing attorney in all of the courts of the State for at least the year preceding the date of his election or appointment.

(Added by Stats. 1947, Ch. 424.)



27702

At the time of establishing the office the board of supervisors shall determine whether the public defender is to be appointed or elected.

(Added by Stats. 1947, Ch. 424.)



27703

If the public defender of any county is to be appointed, he shall be appointed by the board of supervisors to serve at its will. The public defender of any two or more counties shall be appointed by the boards of supervisors of such counties.

(Amended by Stats. 1949, Ch. 1288.)



27704

If the public defender is to be elected:

(a) The board of supervisors shall appoint a public defender who shall hold office until the first Monday in January following the next general election of county officers.

(b) The first election of a public defender shall be held at the first general election of county officials after the establishment of the office.

(c) The term of office of the public defender is four years from and after the first Monday in January following his election.

(Added by Stats. 1947, Ch. 424.)



27705

In counties of the first, second and third classes, the public defender shall devote all his time to the duties of his office and shall not engage in the practice of law except in the capacity of public defender.

(Amended by Stats. 1949, Ch. 1288.)



27705.1

A public defender shall not during his incumbency defend or assist in the defense of, or act as counsel for, any person accused of any crime in any county, except as set forth in this chapter.

(Added by Stats. 1949, Ch. 1288.)



27706

The public defender shall perform the following duties:

(a) Upon request of the defendant or upon order of the court, the public defender shall defend, without expense to the defendant, except as provided by Section 987.8 of the Penal Code, any person who is not financially able to employ counsel and who is charged with the commission of any contempt or offense triable in the superior courts at all stages of the proceedings, including the preliminary examination. The public defender shall, upon request, give counsel and advice to such person about any charge against the person upon which the public defender is conducting the defense, and shall prosecute all appeals to a higher court or courts of any person who has been convicted, where, in the opinion of the public defender, the appeal will or might reasonably be expected to result in the reversal or modification of the judgment of conviction.

(b) Upon request, the public defender shall prosecute actions for the collection of wages and other demands of any person who is not financially able to employ counsel, where the sum involved does not exceed one hundred dollars ($100), and where, in the judgment of the public defender, the claim urged is valid and enforceable in the courts.

(c) Upon request, the public defender shall defend any person who is not financially able to employ counsel in any civil litigation in which, in the judgment of the public defender, the person is being persecuted or unjustly harassed.

(d) Upon request, or upon order of the court, the public defender shall represent any person who is not financially able to employ counsel in proceedings under Division 4 (commencing with Section 1400) of the Probate Code and Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code.

(e) Upon order of the court, the public defender shall represent any person who is entitled to be represented by counsel but is not financially able to employ counsel in proceedings under Chapter 2 (commencing with Section 500) of Part 1 of Division 2 of the Welfare and Institutions Code.

(f) Upon order of the court the public defender shall represent any person who is required to have counsel pursuant to Section 686.1 of the Penal Code.

(g) Upon the order of the court or upon the request of the person involved, the public defender may represent any person who is not financially able to employ counsel in a proceeding of any nature relating to the nature or conditions of detention, of other restrictions prior to adjudication, of treatment, or of punishment resulting from criminal or juvenile proceedings.

(Amended by Stats. 2002, Ch. 784, Sec. 186. Effective January 1, 2003.)



27707

The court in which the proceeding is pending may make the final determination in each case as to whether a defendant or person described in Section 27706 is financially able to employ counsel and qualifies for the services of the public defender. The public defender shall, however, render legal services as provided in subdivisions (a), (b) and (c) of Section 27706 for any person the public defender determines is not financially able to employ counsel until such time as a contrary determination is made by the court. If a contrary determination is made, the public defender thereafter may not render services for such person except in a proceeding to review the determination of that issue or in an unrelated proceeding. In order to assist the court or public defender in making the determination, the court or the public defender may require a defendant or person requesting services of the public defender to file a financial statement under penalty of perjury. The financial statement shall be confidential and privileged and shall not be admissible as evidence in any criminal proceeding except the prosecution of an alleged offense of perjury based upon false material contained in the financial statement. The financial statement shall be made available to the prosecution only for purposes of investigation of an alleged offense of perjury based upon false material contained in the financial statement at the conclusion of the proceedings for which such financial statement was required to be submitted. The financial statement shall not be confidential and privileged in a proceeding under Section 987.8 of the Penal Code.

(Amended by Stats. 1980, Ch. 1021.)



27707.1

The boards of supervisors of two or more counties may authorize their respective public defenders to enter into reciprocal or mutual assistance agreements whereby a deputy public defender of one county may be assigned on a temporary basis to perform public defender duties in the county to which he has been assigned in actions or proceedings in which the public defender of the county to which the deputy has been assigned has properly refused to represent a party because of a conflict of interest or because of some other present inability.

For purposes of this section, the term “present inability” shall include a lack of personnel, lack of expertise, or lack of other resources by the local office.

Whenever a deputy public defender is assigned to perform public defender duties in another county pursuant to such an agreement, the county to which he is assigned shall reimburse the county in which he is regularly employed in an amount equal to the portion of his regular salary for the time he performs public defender duties in the county to which he has been assigned. The deputy public defender shall also receive from the county to which he has been assigned the amount of actual and necessary traveling and other expenses incurred by him in traveling between his regular place of employment and the place of employment in the county to which he has been assigned.

A board of supervisors may also authorize the reciprocal or mutual assistance agreements provided for in this section with the State Public Defender.

(Amended by Stats. 1983, Ch. 323, Sec. 59.5. Effective July 1, 1983.)



27708

In each county the board of supervisors shall provide suitable rooms for the use of the public defender and office furniture and supplies with which to properly conduct the business of his office. Such expenses are a charge upon the county or counties in which the public defender is employed.

(Amended by Stats. 1949, Ch. 1288.)



27709

The expense of printing or typewriting the briefs on appeal on behalf of a defendant represented by a public defender is a county charge.

(Amended by Stats. 1949, Ch. 1288.)



27710

The public defender shall keep a record of all services rendered by him in that capacity and shall file with the board or boards of supervisors annually a written report of his services.

(Amended by Stats. 1949, Ch. 1288.)



27711

The annual salary of each public defender shall be such as has been or may be fixed by the county or counties.

(Added by Stats. 1949, Ch. 1288.)



27712

(a) In any case in which a party is provided legal assistance, either through the public defender or private counsel appointed by the court, upon conclusion of the proceedings, or upon the withdrawal of the public defender or private counsel, after a hearing on the matter, the court may make a determination of the ability of the party to pay all or a portion of the cost of such legal assistance. Such determination of ability to pay shall only be made after a hearing conducted according to the provisions of Section 987.8 of the Penal Code; except that, in any court where a county financial evaluation officer is available, the court shall order the party to appear before the county financial evaluation officer, who shall make an inquiry into the party’s ability to pay this cost as well as other court-related costs. The party shall have the right to dispute the county finanacial evaluation officer’s evaluation, in which case he or she shall be entitled to a hearing pursuant to Section 27752. If the party agrees with the county financial evaluation officer’s evaluation, the county financial evaluation officer shall petition the court for an order to that effect. The court may, in its discretion, hold one such additional hearing, or the county financial evaluation officer may hold one such additional evaluation, within six months of the conclusion of the criminal proceedings. If the court determines, or upon petition by the county financial evaluation officer is satisfied, that the party has the ability to pay all or part of the cost, it shall order the party to pay the sum to the county in any installments and manner which it believes reasonable and compatible with the party’s ability to pay. Execution may be issued on the order in the same manner as on a judgment in a civil action. The order shall not be enforced by contempt.

The court, or in a county which has a county financial evaluation officer, the board of supervisors, shall adjudge a standard by which to measure the cost of legal assistance provided, which standard shall reflect the actual cost of legal services provided. Appointed counsel shall provide evidence of the services performed pursuant to such standard.

(Amended by Stats. 1985, Ch. 1485, Sec. 1.)






CHAPTER 14 - Hearing Officer

27720

The board of supervisors of any county may establish the office of county hearing officer. The duties of the office are to conduct hearings for the county or any board, agency, commission, or committee of the county.

(Amended by Stats. 1985, Ch. 617, Sec. 4.)



27721

When a state law or local ordinance provides that a hearing be held or that findings of fact or conclusions of law be made by any county board, agency, commission, or committee, the county hearing officer may be authorized by ordinance or resolution to conduct the hearing; to issue subpoenas; to receive evidence; to administer oaths; to rule on questions of law and the admissibility of evidence; and to prepare a record of the proceedings.

(Amended by Stats. 1985, Ch. 617, Sec. 5.)



27722

(a) If the hearing officer is authorized to decide a matter upon which a hearing has been held pursuant to Section 27721, the officer shall render a written decision, including any findings or conclusions required for that decision, and submit the decision and the record to the clerk of the local body on whose behalf the hearing was held.

(b) If the hearing officer is not authorized to decide a matter upon which a hearing has been held pursuant to Section 27221, the officer shall prepare a recommended decision, including any findings or conclusions required for that decision, and shall submit that recommendation and the record to the clerk of the local body on whose behalf the hearing was held. The local body may adopt the recommended findings, conclusions, and decision, or may reject the recommendation and enter its own findings, conclusions, and decision after a review of the record.

(Amended by Stats. 1985, Ch. 617, Sec. 6.)



27723

The local body may, but need not be present during the proceeding.

(Added by Stats. 1965, Ch. 480.)



27724

Any county hearing officer, or any deputy or assistant hearing officer, appointed pursuant to this chapter, shall be an attorney at law having been admitted to practice before the courts of this state for at least five years prior to his or her appointment.

(Amended by Stats. 1985, Ch. 617, Sec. 7.)



27725

Any other local public entity may contract with the county to employ the services of the county hearing officer. The duties and responsibilities of the hearing officer described in Sections 27721 and 27722 shall be set forth in the contract. Reimbursement to the county for the services of a county hearing officer shall be made as provided in the contract. If no provision for reimbursement is contained in the contract, reimbursement shall be made on a pro rata basis of actual cost to the county in providing the service including salaries, benefits, overhead, and any travel expense.

(Amended by Stats. 1985, Ch. 617, Sec. 8.)



27726

Such contracting entity is authorized to conduct its hearings in accordance with the provisions of this chapter.

(Added by Stats. 1965, Ch. 480.)



27727

Any county or other local public entity may contract with the Office of Administrative Hearings of the State of California, and the office is hereby authorized to contract for services for an administrative law judge or a hearing officer to conduct proceedings pursuant to this chapter.

(Amended by Stats. 1985, Ch. 324, Sec. 26.)



27728

The provisions of this chapter provide an alternative to, and do not supersede, any other provision of law providing for any matter to be heard or determined by a hearing officer.

(Added by Stats. 1985, Ch. 617, Sec. 9.)






CHAPTER 15 - County Financial Evaluation Officer

27750

The board of supervisors of any county may designate a county officer to make financial evaluations of defendants and other persons liable for reimbursable costs under the law. A county officer so designated shall be known as the county financial evaluation officer, whose duties shall be to determine, according to the standards set by the board of supervisors and at the direction of the court, the financial ability of parties who have incurred, or will incur, attorney’s fees or other court-related or court-ordered costs, which costs by law must be waived or the services provided free of charge if the party is indigent.

(Added by Stats. 1985, Ch. 1485, Sec. 2.)



27751

A county financial evaluation officer is authorized to perform the functions of a probation officer set forth in Sections 275, 276, and 323 of the Welfare and Institutions Code and Sections 1685 to 1687, inclusive, of the Code of Civil Procedure.

(Added by Stats. 1985, Ch. 1485, Sec. 2.)



27752

A county financial evaluation officer is authorized to make financial evaluations and collect moneys pursuant to Section 3112 of the Family Code; Sections 987.4, 987.8, 1203, 1203.1, 1203.1b, 1203.1c, 1203.1e, 1205, and 1209 of the Penal Code; and Sections 353, 353.5, 376, 700, 727, 751, 903, 903.1, 903.2, 903.3, and 903.45 of the Welfare and Institutions Code.

(Amended by Stats. 1992, Ch. 163, Sec. 86. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



27753

In any court where a financial evaluation officer is available, prior to the furnishing of counsel or legal assistance by the court, the court shall give notice to the defendant that the court, after a hearing pursuant to Section 27755 of the Government Code, shall make a determination of the ability of the defendant to pay all or a portion of the cost of counsel. The court shall give the defendant notice of his or her procedural rights under Section 27755 of the Government Code. The court shall also give notice that, if the court determines that the defendant has the financial ability, the court shall order him or her to pay all or a part of such cost in a manner which the court believes reasonable and compatible with the defendant’s financial ability. The notice shall inform the defendant that the order shall have the same force and effect as a judgment in a civil action and shall be subject to enforcement against the property of the defendant in the same manner as any other money judgment. The notice shall also inform the defendant that if he or she is ordered to appear before the county financial evaluation officer and fails to so appear, an order for the full cost of the legal assistance provided shall be entered against him or her. The provisions of this section shall apply to all proceedings, including contempt proceedings, in which the party is represented by a public defender or appointed counsel.

(Added by Stats. 1985, Ch. 1485, Sec. 2.)



27754

Notwithstanding any provision of the Penal Code to the contrary, in any court where a county financial evaluation officer is available, if there are any costs which a person might have to reimburse the county for under the Penal Code based on his or her financial ability at the conclusion of the proceedings, the court shall order such person to appear before the county financial evaluation officer, who shall make an inquiry into such person’s ability to pay these costs, as well as other court-related costs. When the person is so ordered to appear before the county financial evaluation officer, the court shall then determine if there are other costs which he or she might have to pay that depend on his or her financial ability, and if so, shall order that the county financial evaluation officer make an inquiry into the person’s ability to pay all or a portion of all such costs. The person shall have the right to dispute the county financial officer’s evaluation, in which case he or she shall be entitled to a hearing pursuant to Section 27755 of the Government Code in the court that concluded the proceedings.

If the person, after having been ordered to appear before the county financial evaluation officer, has been given proper notice and fails to appear before the county financial evaluation officer as ordered, the county financial evaluation officer shall recommend to the court that the person be ordered to pay the full amount of such costs. Proper notice to the person shall contain all of the following:

(a) That he or she has a right to a statement of such cost as soon as it is available.

(b) The person’s procedural rights under Section 27755 of the Government Code.

(c) The time limit within which the person’s appearance is required.

(d) A warning that if the person fails to appear before the county financial evaluation officer, such officer will recommend that the court order the person to pay such cost in full.

If the county financial evaluation officer determines that the person has the ability to pay all or a portion of these costs, with or without terms, and he or she concurs in this determination and agrees to the terms of payment, the county financial evaluation officer, upon his or her written evaluation and the person’s written agreement, shall petition the court for an order requiring the person to pay that sum to the county in a manner which is reasonable and compatible with the person’s financial ability. This order need not be obtained in the court which concluded the proceedings, and may be granted without further notice to the person, provided a copy of the order is served on the person by mail.

However, if the county financial evaluation officer cannot reach an agreement with the person with respect to either the person’s liability for the costs, the amount of such costs, his or her ability to pay the same, or the terms of payment, the matter shall be deemed in dispute and referred by the county financial evaluation officer back to the court for a hearing pursuant to Section 27755 of the Government Code.

(Added by Stats. 1985, Ch. 1485, Sec. 2.)



27755

(a) At any hearing required by law to determine a person’s ability to pay court-related costs, such person shall have the right to be heard in person and to be represented by counsel, to present witnesses and other evidence, to confront and cross-examine adverse witnesses, to have the evidence against him or her disclosed to him or her, and to have a written statement of the findings of the court. A defendant represented by counsel appointed by the court in the criminal proceedings shall be entitled to such representation at any hearing held pursuant to this section. If the court determines that such person has the ability to pay all or a part of the costs, the court may set the amount to be reimbursed and order him or her to pay that sum to the county in the manner in which the court believes reasonable and compatible with his or her financial ability.

Failure of any such person who is not in custody to appear after proper notice for his or her financial evaluation before a county financial evaluation officer, or for this hearing, is a sufficient basis for an order directing the person to pay the full cost of his or her court-related costs as determined by the court. Proper notice to the person shall contain all of the following:

(1) That he or she has a right to a statement of such cost as soon as it is available.

(2) The person’s procedural rights under this section.

(3) The time limit within which the person’s appearance is required.

(4) A warning that if the person fails to appear before the county financial evaluation officer, the county financial evaluation officer will recommend that the court order the person to pay such cost in full.

The order to pay all or a part of such costs may be enforced in the manner provided for enforcement of money judgments generally, including any balance remaining unpaid at the end of the person’s probationary period, but may not be enforced by contempt unless otherwise provided for by law.

Any order entered under this subdivision is subject to relief under the provisions of Section 473 of the Code of Civil Procedure.

(b) As used in this section:

(1) “Legal assistance” means legal counsel and supportive services including, but not limited to, medical and psychiatric examinations, investigative services, expert testimony and any other form of services provided to assist the person in the preparation and presentation of the person’s case.

(2) “Ability to pay” means the overall capability of the person to reimburse the costs, or a portion of the costs involved and shall include, but not be limited to, all of the following:

(A) The person’s present financial position.

(B) The person’s reasonably discernible future financial position. In no event shall the court consider a period of more than six months from the date of the hearing or evaluation, whichever is applicable, for purposes of determining the person’s reasonably discernible future financial position. Unless the court finds unusual circumstances, a defendant sentenced to state prison shall be determined not to have a reasonably discernible future financial ability to reimburse the costs involved, and need not be referred to the county financial evaluation officer for a financial evaluation.

(C) The likelihood that the person shall be able to obtain employment within a six-month period from the date of the hearing or evaluation, whichever is applicable.

(D) Any other factor or factors which may bear upon the person’s financial capability to reimburse the county for the costs involved.

(c) If the court determines that the person has the ability to pay all or a part of the cost, the court shall set the amount to be reimbursed and order the person to pay the sum to the county in a manner in which the court believes reasonable and compatible with the person’s financial ability. Failure of a person who is not in custody to appear at the evaluation or the hearing after due notice is sufficient grounds for an order directing the person to pay the amount of such costs as determined by the court. The order to pay all or a part of the costs may be enforced in the manner provided for enforcement of money judgments generally, but may not be enforced by contempt.

An order entered pursuant to this subdivision is subject to relief under Section 473 of the Code of Civil Procedure.

(d) At any time during the pendency of the judgment rendered according to the terms of this section, a person against whom a judgment has been rendered may petition the rendering court to modify or vacate said judgment on the grounds of a change in circumstances with regard to the person’s ability to pay the judgment. The court shall advise the person of this right at the time it renders the judgment.

(Added by Stats. 1985, Ch. 1485, Sec. 2.)



27756

Notwithstanding Section 903.4 of the Welfare and Institutions Code, in any county where the board of supervisors has designated a county financial evaluation officer, the county financial evaluation officer shall make financial evaluations of parental liability for reimbursements and other court-ordered costs pursuant to Sections 903, 903.1, 903.2, 903.3, and 903.45 of the Welfare and Institutions Code, as directed by the board of supervisors, or as established by order of the juvenile court, and may enforce the court order as any other civil judgment, including any balance remaining unpaid after jurisdiction of the minor has terminated.

(Added by renumbering Section 27556 (as added by Stats. 1985, Ch. 1485) by Stats. 1986, Ch. 248, Sec. 84.)



27757

(a) Except as otherwise ordered by the juvenile court, a county financial evaluation officer, upon satisfactory proof, may reduce, cancel, or remit the costs and charges listed in Sections 903, 903.1, 903.2, 903.3, and 903.45 of the Welfare and Institutions Code, or established by order of the juvenile court.

(b) The county financial evaluation officer may, following entry of an order by the juvenile court that a minor person be represented by the public defender or private attorney or be placed under the probation supervision of the probation officer or be placed or detained in, or committed to, a county institution or other place, make an investigation to determine the moneys, the property, or interest in property, if any, the minor person has, and whether he or she has a duly appointed and acting guardian to protect his or her property interests. The county financial evaluation officer may also make an investigation to determine whether the minor person has any relative or relatives responsible under the provisions of this chapter, and may ascertain the financial condition of that relative or those relatives to determine whether they are financially able to pay such charges.

(c) In any case where a county has expended money for the support and maintenance of any ward, dependent child or other minor person, or has furnished support and maintenance, and the court has not made an order of reimbursement to the county, in whole or in part, as provided by law, or the court has made and subsequently revoked such an order, if the ward, dependent child or other minor person or parent, guardian, or other person liable for the support of the ward, dependent child or other minor person acquires property, money, or estate subsequent to the date the juvenile court assumed jurisdiction over the ward, dependent child or minor person, or subsequent to the date the order of reimbursement was revoked, the county shall have a claim for said reimbursement against the ward, dependent child or other minor person or parent, guardian or other person responsible for such support and maintenance. Such claim shall be enforced by the county financial evaluation officer or the local child support agency, as the case may be.

(Amended by Stats. 2000, Ch. 808, Sec. 101. Effective September 28, 2000.)



27758

Any report of the county financial evaluation officer filed with the court may be inspected or copied only as follows:

(a) By any person, from the date judgment is pronounced or probation granted or, in the case of a report arising out of a previous arrest, from the date the subsequent accusatory pleading is filed, to and including 60 days from the date judgment is pronounced or probation is granted, whichever is earlier.

(b) By any person, at any time, by order of the court, upon filing a petition therefor by such person.

(c) By the general public, if the court upon its own motion orders that a report or reports shall be open or that the contents of the report or reports shall be disclosed.

(d) By any person authorized or required by law to inspect or receive copies of the report.

(Added by Stats. 1985, Ch. 1485, Sec. 2.)









PART 5 - SALARIES

CHAPTER 1 - General

28000

Unless the board of supervisors of a county provides by ordinance for more frequent pay periods, the salaries of the officers named in this title and all county deputies, clerks, and employees who are entitled to salaries shall be paid monthly out of the county treasury. The sworn statement and copy of the treasurer’s receipt for all fees and other money required to be paid into the county treasury required by Section 28005 shall be required to be filed in such event only prior to payment of the final installment of the salary of any officer for any month.

(Amended by Stats. 1961, Ch. 1328.)



28001

Except in those counties in which the board of supervisors has by ordinance fixed a different schedule of dates or pay periods for the payment of salaries of the officers, deputies, clerks and employees of the several departments and institutions of the county government, as authorized in Section 28003, the auditor shall, on the first day of each month, or the first day following the specified pay period draw his warrant upon the treasurer in favor of each officer, deputy, clerk, and employee for the amount of salary due him for the preceding month or pay period.

(Amended by Stats. 1961, Ch. 1328.)



28002

On presentation the treasurer shall pay the warrants out of the salary fund of the county treasury.

(Added by Stats. 1947, Ch. 424.)



28003

(a) In any county the board of supervisors may by ordinance fix a date or schedule of dates for the payment of salaries of the officers, deputies, clerks, and employees of the several departments and institutions of the county government.

(b) If the county processes the payroll of the trial courts in that county, the board of supervisors shall also fix a date or schedule of dates for the payment of salaries of those judges and other officers and employees of the trial courts whose salaries are processed by the county.

(c) In any court that processes its own payroll, the court shall fix a date or schedule of dates for the payment of the salaries of the judges and other officers and the employees of that court.

(d) Nothing in this section shall affect the processing by the state of payroll for judges.

(Amended by Stats. 2001, Ch. 824, Sec. 15. Effective January 1, 2002.)



28004

If the board of supervisors by ordinance so provides, the salaries of all county officers, deputies, clerks, and employees, including the employees of the several road districts, may be paid monthly out of the county treasury on warrants drawn by the auditor upon the treasurer in favor of each of the officers, deputies, clerks, and employees.

(Added by Stats. 1947, Ch. 424.)



28005

The auditor shall not draw his or her warrant for the salary of any officer for any month until the officer has first filed with him or her the forms required by Section 24353.

(Amended by Stats. 1991, Ch. 1226, Sec. 5.)



28007

Notwithstanding any provision of law to the contrary, no officer or employee of a county shall be liable for any acts done by him, prior to June 2, l955, in connection with having paid the monthly salary of an employee of such county if such employee has performed, during the month for which he is paid, the duties required for the position for which he is paid.

(Added by Stats. 1955, Ch. 331.)



28008

The board of supervisors may designate one or more state or national banks, one or more state or federal savings and loan associations, or one or more state or federal credit unions, doing business in the county as disbursing agent for the auditor to pay the salaries of such persons whose salaries are paid from the county treasury as may from time to time elect by a written instrument delivered to the auditor, to receive their salaries from such disbursing agent. In lieu of drawing separate salary warrants for such persons as shall have elected to be paid their salaries by such disbursing agent, the auditor may deliver to such disbursing agent a single warrant for the total combined salaries of such persons on or before the designated payday, together with the information necessary to disburse such salaries. The board of supervisors may enter into written contracts with such state and national banks, state or federal savings and loan associations, or state and federal credit unions, for their services as such disbursing agents on such terms as the board deems appropriate.

(Amended by Stats. 1981, Ch. 40, Sec. 1.)






CHAPTER 2 - Classification of Counties

28020

The population of the counties of this state is hereby ascertained and determined to be and is as follows:

1Los Angeles  ........................

7,032,075

2Orange  ........................

1,420,386

3San Diego  ........................

1,357,854

4Alameda  ........................

1,073,184

5Santa Clara  ........................

1,064,714

6San Francisco  ........................

715,674

7San Bernardino  ........................

684,072

8Sacramento  ........................

631,498

9Contra Costa  ........................

558,389

10San Mateo  ........................

556,234

11Riverside  ........................

459,074

12Fresno  ........................

413,053

13Ventura  ........................

376,430

14Kern  ........................

329,162

15San Joaquin  ........................

290,208

16Santa Barbara  ........................

264,324

17Monterey  ........................

250,071

18Marin  ........................

206,038

19Sonoma  ........................

204,885

20Stanislaus  ........................

194,506

21Tulare  ........................

188,322

22Solano  ........................

169,941

23Santa Cruz  ........................

123,790

24San Luis Obispo  ........................

105,690

25Merced  ........................

104,629

26Butte  ........................

101,969

27Humboldt  ........................

99,692

28Yolo  ........................

91,788

29Napa  ........................

79,140

30Shasta  ........................

77,640

31Placer  ........................

77,306

32Imperial  ........................

74,492

33Kings  ........................

64,610

34Mendocino  ........................

51,101

35Yuba  ........................

44,736

36El Dorado  ........................

43,833

37Sutter  ........................

41,935

38Madera  ........................

41,519

39Siskiyou  ........................

33,225

40Tehama  ........................

29,517

41Nevada  ........................

26,346

42Tuolumne  ........................

22,169

43Lake  ........................

19,548

44San Benito  ........................

18,226

45Glenn  ........................

17,521

46Inyo  ........................

15,571

47Lassen  ........................

14,960

48Del Norte  ........................

14,580

49Calaveras  ........................

13,585

50Colusa  ........................

12,430

51Amador  ........................

11,821

52Plumas  ........................

11,707

53Trinity  ........................

7,615

54Modoc  ........................

7,469

55Mariposa  ........................

6,015

56Mono  ........................

4,016

57Sierra  ........................

2,365

58Alpine  ........................

484

(Amended by Stats. 1971, Ch. 1204.)



28021

For the purpose of regulating the compensation of all officers provided for in this part, the several counties of the State are classified according to their population, as ascertained and determined in Section 28020, as set forth in this chapter.

(Added by Stats. 1947, Ch. 424.)



28022

Counties containing a population of 4,000,000 and over are counties of the first class.

(Amended by Stats. 1961, Ch. 43.)



28023

Counties containing a population of 1,400,000 and under 4,000,000 are counties of the second class.

(Amended by Stats. 1971, Ch. 1204.)



28024

Counties containing a population of 1,300,000 and under 1,400,000 are counties of the third class.

(Amended by Stats. 1971, Ch. 1204.)



28025

Counties containing a population of 1,070,000 and under 1,300,000 are counties of the fourth class.

(Amended by Stats. 1971, Ch. 1204.)



28026

Counties containing a population of 1,000,000 and under 1,070,000 are counties of the fifth class.

(Amended by Stats. 1971, Ch. 1204.)



28027

Counties containing a population of 700,000 and under 1,000,000 are counties of the sixth class.

(Amended by Stats. 1971, Ch. 1204.)



28028

Counties containing a population of 650,000 and under 700,000 are counties of the seventh class.

(Amended by Stats. 1971, Ch. 1204.)



28029

Counties containing a population of 600,000 and under 650,000 are counties of the eighth class.

(Amended by Stats. 1971, Ch. 1204.)



28030

Counties containing a population of 558,000 and under 600,000 are counties of the ninth class.

(Amended by Stats. 1971, Ch. 1204.)



28031

Counties containing a population of 500,000 and under 558,000 are counties of the 10th class.

(Amended by Stats. 1971, Ch. 1204.)



28032

Counties containing a population of 450,000 and under 500,000 are counties of the 11th class.

(Amended by Stats. 1971, Ch. 1204.)



28033

Counties containing a population of 400,000 and under 450,000 are counties of the 12th class.

(Amended by Stats. 1971, Ch. 1204.)



28034

Counties containing a population of 370,000 and under 400,000 are counties of the 13th class.

(Amended by Stats. 1971, Ch. 1204.)



28035

Counties containing a population of 300,000 and under 370,000 are counties of the 14th class.

(Amended by Stats. 1971, Ch. 1204.)



28036

Counties containing a population of 290,000 and under 300,000 are counties of the 15th class.

(Amended by Stats. 1971, Ch. 1204.)



28037

Counties containing a population of 260,000 and under 290,000 are counties of the 16th class.

(Amended by Stats. 1971, Ch. 1204.)



28038

Counties containing a population of 250,000 and under 260,000 are counties of the 17th class.

(Amended by Stats. 1971, Ch. 1204.)



28039

Counties containing a population of 205,000 and under 250,000 are counties of the 18th class.

(Amended by Stats. 1971, Ch. 1204.)



28040

Counties containing a population of 200,000 and under 205,000 are counties of the 19th class.

(Amended by Stats. 1971, Ch. 1204.)



28041

Counties containing a population of 190,000 and under 200,000 are counties of the 20th class.

(Amended by Stats. 1971, Ch. 1204.)



28042

Counties containing a population of 185,000 and under 190,000 are counties of the 21st class.

(Amended by Stats. 1971, Ch. 1204.)



28043

Counties containing a population of 160,000 and under 185,000 are counties of the 22nd class.

(Amended by Stats. 1971, Ch. 1204.)



28044

Counties containing a population of 120,000 and under 160,000 are counties of the 23rd class.

(Amended by Stats. 1971, Ch. 1204.)



28045

Counties containing a population of 105,000 and under 120,000 are counties of the 24th class.

(Amended by Stats. 1971, Ch. 1204.)



28046

Counties containing a population of 103,000 and under 105,000 are counties of the 25th class.

(Amended by Stats. 1971, Ch. 1204.)



28047

Counties containing a population of 100,000 and under 103,000 are counties of the 26th class.

(Amended by Stats. 1971, Ch. 1204.)



28048

Counties containing a population of 95,000 and under 100,000 are counties of the 27th class.

(Amended by Stats. 1971, Ch. 1204.)



28049

Counties containing a population of 90,000 and under 95,000 are counties of the 28th class.

(Amended by Stats. 1971, Ch. 1204.)



28050

Counties containing a population of 78,000 and under 90,000 are counties of the 29th class.

(Amended by Stats. 1971, Ch. 1204.)



28051

Counties containing a population of 77,500 and under 78,000 are counties of the 30th class.

(Amended by Stats. 1971, Ch. 1204.)



28052

Counties containing a population of 77,000 and under 77,500 are counties of the 31st class.

(Amended by Stats. 1971, Ch. 1204.)



28053

Counties containing a population of 70,000 and under 77,000 are counties of the 32nd class.

(Amended by Stats. 1971, Ch. 1204.)



28054

Counties containing a population of 60,000 and under 70,000 are counties of the 33rd class.

(Amended by Stats. 1971, Ch. 1204.)



28055

Counties containing a population of 50,000 and under 60,000 are counties of the 34th class.

(Amended by Stats. 1971, Ch. 1204.)



28056

Counties containing a population of 44,000 and under 50,000 are counties of the 35th class.

(Amended by Stats. 1971, Ch. 1204.)



28057

Counties containing a population of 42,000 and under 44,000 are counties of the 36th class.

(Amended by Stats. 1971, Ch. 1204.)



28058

Counties containing a population of 41,800 and under 42,000 are counties of the 37th class.

(Amended by Stats. 1971, Ch. 1204.)



28059

Counties containing a population of 40,000 and under 41,800 are counties of the 38th class.

(Amended by Stats. 1971, Ch. 1204.)



28060

Counties containing a population of 30,000 and under 40,000 are counties of the 39th class.

(Amended by Stats. 1971, Ch. 1204.)



28061

Counties containing a population of 28,000 and under 30,000 are counties of the 40th class.

(Amended by Stats. 1971, Ch. 1204.)



28062

Counties containing a population of 24,000 and under 28,000 are counties of the 41st class.

(Amended by Stats. 1971, Ch. 1204.)



28063

Counties containing a population of 20,000 and under 24,000 are counties of the 42nd class.

(Amended by Stats. 1971, Ch. 1204.)



28064

Counties containing a population of 19,000 and under 20,000 are counties of the 43rd class.

(Amended by Stats. 1971, Ch. 1204.)



28065

Counties containing a population of 18,000 and under 19,000 are counties of the 44th class.

(Amended by Stats. 1971, Ch. 1204.)



28066

Counties containing a population of 17,000 and under 18,000 are counties of the 45th class.

(Amended by Stats. 1971, Ch. 1204.)



28067

Counties containing a population of 15,000 and under 17,000 are counties of the 46th class.

(Amended by Stats. 1971, Ch. 1204.)



28068

Counties containing a population of 14,600 and under 15,000 are counties of the 47th class.

(Amended by Stats. 1971, Ch. 1204.)



28069

Counties containing a population of 14,000 and under 14,600 are counties of the 48th class.

(Amended by Stats. 1971, Ch. 1204.)



28070

Counties containing a population of 13,000 and under 14,000 are counties of the 49th class.

(Amended by Stats. 1971, Ch. 1204.)



28071

Counties containing a population of 12,000 and under 13,000 are counties of the 50th class.

(Amended by Stats. 1971, Ch. 1204.)



28072

Counties containing a population of 11,800 and under 12,000 are counties of the 51st class.

(Amended by Stats. 1971, Ch. 1204.)



28073

Counties containing a population of 11,500 and under 11,800 are counties of the 52nd class.

(Amended by Stats. 1971, Ch. 1204.)



28074

Counties containing a population of 7,500 and under 11,500 are counties of the 53rd class.

(Amended by Stats. 1971, Ch. 1204.)



28075

Counties containing a population of 7,000 and under 7,500 are counties of the 54th class.

(Amended by Stats. 1971, Ch. 1204.)



28076

Counties containing a population of 6,000 and under 7,000 are counties of the 55th class.

(Amended by Stats. 1971, Ch. 1204.)



28077

Counties containing a population of 4,000 and under 6,000 are counties of the 56th class.

(Amended by Stats. 1971, Ch. 1204.)



28078

Counties containing a population of 2,000 and under 4,000 are counties of the 57th class.

(Amended by Stats. 1971, Ch. 1204.)



28079

Counties containing a population of less than 1,000 are counties of the fifty-eighth class.

(Added by Stats. 1947, Ch. 424.)



28080

If any new county is created or organized, it is governed by this title so far as it is applicable thereto.

(Added by Stats. 1947, Ch. 424.)



28081

If the population of any existing county is reduced, by reason of the creation of any new county from its territory, below the class and rank first assumed pursuant to this chapter, the board of supervisors shall designate by order the class to which the county is reduced, and the county is a county of that class.

(Added by Stats. 1947, Ch. 424.)



28082

The salary of any county officer for the term for which he was elected and qualified shall not be affected by reason of any division of the county or order of the board.

(Added by Stats. 1947, Ch. 424.)



28083

For the purpose of fixing the salaries and fees of county and township officers in any newly created county, the board of supervisors of the new county shall classify the new county according to its population.

(Added by Stats. 1947, Ch. 424.)



28084

The board of supervisors of a newly created county shall fix the numerical population of the county which figure shall be validated by the Population Research Unit of the Department of Finance.

(Amended by Stats. 1973, Ch. 806.)



28085

Whenever a new federal census is taken, the counties are not by operation of law reclassified under such census, but remain in the old classification until reclassified by the Legislature.

(Added by Stats. 1947, Ch. 424.)












DIVISION 3 - FINANCIAL PROVISIONS

CHAPTER 1 - Budget and Tax Levy

ARTICLE 1 - General

29000

This chapter shall be known, and may be cited, as the County Budget Act. Unless the context otherwise requires or provides, the general provisions set forth in this article, and the requirements concerning county budget matters prescribed by the Controller under Section 30200, govern the construction of this chapter.

(Amended by Stats. 2009, Ch. 332, Sec. 6. Effective January 1, 2010.)



29001

Except as otherwise defined in this section, the meaning of terms used in this chapter shall be as defined in the Accounting Standards and Procedures for Counties prescribed by the Controller pursuant to Section 30200.

As used in this chapter:

(a) “Administrative officer” means the chief administrative officer, county administrator, county executive, county manager, or other officials employed in the several counties under various titles whose duties and responsibilities are comparable to the officials named herein.

(b) “Adopted budget” means the budget document formally approved by the board of supervisors after the required public hearings and deliberations on the recommended budget.

(c) “Auditor” means the county auditor or that officer whose responsibilities include those designated in Chapter 4 (commencing with Section 26900) of Division 2.

(d) “Board” means the board of supervisors of the county, or the same body acting as the governing board of a special district whose affairs and finances are under its supervision and control.

(e) “Budget year” means the fiscal year (July 1 through June 30) for which the budget is being prepared.

(f) “Controller” means the State Controller.

(g) “Final budget” means the adopted budget adjusted by all revisions throughout the fiscal year as of June 30.

(h) “Fiscal year” means the current 12-month period to which the annual operating budget applies and at the end of which a government determines its financial position and the results of its operations.

(i) “Obligated fund balance” means the nonspendable, restricted, committed, and assigned fund balances.

(j) “Recommended budget” means the budget document recommended to the board of supervisors by the designated county official.

(Amended by Stats. 2011, Ch. 382, Sec. 1.5. Effective January 1, 2012.)



29002

This chapter shall apply to counties, dependent special districts, and other agencies whose affairs and finances are under the supervision and control of the board.

(Amended by Stats. 2009, Ch. 332, Sec. 8. Effective January 1, 2010.)



29003

Except as otherwise specifically provided by law, a majority vote of the total membership of the board is required for the board to take action pursuant to this chapter.

(Repealed and added by Stats. 2009, Ch. 332, Sec. 10. Effective January 1, 2010.)



29005

(a) The Controller shall promulgate such rules, regulations, and classifications as are deemed necessary and commensurate with the accounting procedures for counties prescribed pursuant to Section 30200 to secure standards of uniformity among the various counties and to carry out the provisions of this chapter. The rules, regulations, and classifications shall be adopted in accordance with the provisions of Section 30200.

(b) The Controller shall prescribe the forms required to be used in presenting the required information in the budget document after consultation with the Committee on County Accounting Procedures, which committee is provided for in Section 30201. Any county may add to the information required, or display it in more detail, provided that the financial information and the classifications or items required to be included in the budget are clearly and completely set forth. Any change proposed by a county in the arrangement of the information required on the forms shall be subject to review and approval by the Controller.

(Amended by Stats. 2009, Ch. 332, Sec. 12. Effective January 1, 2010.)



29006

For the adopted budget, the various forms, as prescribed by the Controller pursuant to Section 29005, shall provide for the presentation of data and information to include, at a minimum, estimated or actual amounts of the following items by fund:

(a) Fund balances.

(1) Nonspendable.

(2) Restricted.

(3) Committed.

(4) Assigned.

(5) Unassigned.

(b) Additional financing sources shall be classified by source in accordance with the accounting procedures for counties as prescribed by the Controller pursuant to Section 30200.

For comparative purposes the amounts of financing sources shall be shown as follows:

(1) On an actual basis for the fiscal year two years prior to the budget year.

(2) On an actual basis, except for those sources that can only be estimated, for the fiscal year prior to the budget year.

(3) On an estimated basis for the budget year, as submitted by those officials or persons responsible, or as recommended by the administrative officer or auditor, as appropriate.

(4) On an estimated basis for the budget year, as approved, or as adopted, by the board.

(c) Financing uses for each budget unit, classified by the fund or funds from which financed, by the objects of expenditure, other financing uses, intrafund transfers, and transfers-out in accordance with the accounting procedures for counties and by such further classifications or requirements pertaining to county budget matters as prescribed by the Controller pursuant to Section 30200.

For comparative purposes the amounts of financing uses shall be shown as follows:

(1) On an actual basis for the fiscal year two years prior to the budget year.

(2) On an actual basis, except for those uses that can only be estimated, for the fiscal year prior to the budget year.

(3) On an estimated basis for the budget year, as submitted by those officials or persons responsible, or as recommended by the administrative officer or auditor, as appropriate.

(4) On an estimated basis for the budget year, as approved, or as adopted, by the board.

(d) Appropriations for contingencies.

(e) Provisions for nonspendable, restricted, committed, and assigned fund balances.

(f) The appropriations limit and the total annual appropriations subject to limitation as determined pursuant to Division 9 (commencing with Section 7900) of Title 1.

(Amended by Stats. 2011, Ch. 382, Sec. 1.6. Effective January 1, 2012.)



29007

There shall be a schedule in or supporting the adopted budget document or separate ordinance or resolution, setting forth for each budget unit the following data for each position classification:

(a) Salary rate or range, as applicable.

(b) Total allocated positions approved by the board.

(Amended by Stats. 2009, Ch. 332, Sec. 14. Effective January 1, 2010.)



29008

At a minimum, within the object of capital assets, the budget amounts for the following shall be reported, as specified:

(a) Land shall be reported in total amounts, except when included as a component of a project.

(b) Structures and improvements shall be reported separately for each project, except that minor improvement projects may be reported in totals.

(c) Equipment shall be reported in total amounts by budget unit.

(d) Infrastructure shall be reported in total amounts by budget unit.

(e) Intangible assets may be reported in total amounts by budget unit.

(Amended by Stats. 2011, Ch. 382, Sec. 1.7. Effective January 1, 2012.)



29009

In the recommended, adopted, and final budgets the funding sources shall equal the financing uses.

(Amended by Stats. 2009, Ch. 332, Sec. 16. Effective January 1, 2010.)






ARTICLE 2 - Budget Request

29040

On or before June 10 of each year, each official in charge of any budget unit shall provide the administrative officer or the auditor, as the board directs, an itemized request detailing the estimate of financing sources, financing uses, and any other matter required by the board.

(Amended by Stats. 2009, Ch. 332, Sec. 18. Effective January 1, 2010.)



29042

The requests shall be submitted as prescribed by the administrative officer or the auditor, as designated by the board.

(Amended by Stats. 2009, Ch. 332, Sec. 19. Effective January 1, 2010.)



29043

The auditor shall provide the estimates for bonded debt service requirements. The auditor shall also provide or furnish to the responsible authority, as applicable, the estimates for bonded debt service requirements of:

(a) School districts.

(b) Any special district, the records for which are maintained in the auditor’s office as required by law.

(Amended by Stats. 2009, Ch. 332, Sec. 20. Effective January 1, 2010.)



29044

The auditor shall provide to the administrative officer or such other official as the board directs, any financial statements, data, or recommendations, if any, for any changes to the estimated financing sources referenced in Section 29040.

(Amended by Stats. 2009, Ch. 332, Sec. 21. Effective January 1, 2010.)



29045

In the absence or disability, or failure of any official or person required to submit budget requests, they shall be submitted by the acting official in charge of the budget unit or shall be prepared by the administrative officer or the auditor, as designated by the board.

(Amended by Stats. 2009, Ch. 332, Sec. 22. Effective January 1, 2010.)






ARTICLE 3 - Recommended Budget

29060

The administrative officer or auditor, as designated by the board, shall compile the budget requests.

(Amended by Stats. 2009, Ch. 332, Sec. 24. Effective January 1, 2010.)



29061

The board shall designate either the administrative officer or auditor to review the budget requests and prepare a recommended budget. Any differences may be described in the written recommendations or comments, or both.

(Amended by Stats. 2009, Ch. 332, Sec. 25. Effective January 1, 2010.)



29062

The recommended budget shall be submitted to the board by the administrative officer or auditor, as designated by the board, on or before June 30 of each year, as the board directs.

(Amended by Stats. 2009, Ch. 332, Sec. 26. Effective January 1, 2010.)



29063

Upon receipt of the recommended budget, the board shall consider it and, on or before June 30 of each year, at such time as it directs, shall make any revisions, reductions, or additions. Any official or person whose budget requests have been revised shall be given the opportunity to be heard thereon before the board during or prior to the hearings required by Section 29080.

(Amended by Stats. 2009, Ch. 332, Sec. 27. Effective January 1, 2010.)



29064

(a) On or before June 30 of each year the board, by formal action, shall approve the recommended budget, including the revisions it deems necessary for the purpose of having authority to spend until the budget is adopted.

(b) (1) Except as provided in paragraph (2), the board may make revisions to the recommended budget until the budget is adopted pursuant to Article 4 (commencing with Section 29080).

(2) A revision to the recommended budget after the start of the public hearing held pursuant to Article 4 (commencing with Section 29080) shall be made only if the revision is proposed in writing and filed with the clerk of the board prior to the close of the public hearing, or approved by a four-fifths vote of the board after the close of the hearing.

(Amended by Stats. 2012, Ch. 52, Sec. 1. Effective January 1, 2013.)



29065

On or before September 8 of each year, as the board directs, the recommended budget shall be made available to the public.

(Amended by Stats. 2009, Ch. 332, Sec. 29. Effective January 1, 2010.)






ARTICLE 4 - Adopted Budget

29080

On or before September 8 of each year, the board shall publish a notice in a newspaper of general circulation stating that:

(a) The recommended budget documents are available to members of the public.

(b) On the date stated in the notice, not fewer than 10 days after the recommended budget documents are available, and at a time and place also stated in the notice, the board will conduct a public hearing on the recommended budget.

(c) Any member of the public may appear at the hearing and be heard regarding any item in the recommended budget or for the inclusion of additional items.

(d) All proposals for revisions shall be submitted in writing to the clerk of the board of supervisors before the close of the public hearing.

(Repealed and added by Stats. 2009, Ch. 332, Sec. 34. Effective January 1, 2010.)



29081

The hearing may be continued from day to day until concluded, but not to exceed a total of 14 calendar days.

(Amended by Stats. 2009, Ch. 332, Sec. 35. Effective January 1, 2010.)



29082

(a) At the hearing, the board of supervisors shall hear any official who wishes to be heard regarding the recommended budget for his or her budget unit.

(b) At the time of the hearing, the board of supervisors may call in the official or person in charge of any budget unit concerning any matter relating to his or her budget unit. The board of supervisors may also call in the official or person in charge of a budget unit if any member of the public files with the clerk of the board a written request to question any matter relating to that budget unit.

(Amended by Stats. 2009, Ch. 332, Sec. 36. Effective January 1, 2010.)



29083

(a) The auditor, or a deputy designated by the auditor, shall attend the public hearing on the recommended budget, and shall furnish the board with any financial statements and data it requires.

(b) It shall be the responsibility of the administrative officer or auditor to revise the recommended budget to reflect the actions of the board pertaining thereto in developing the adopted budget document.

(Amended by Stats. 2009, Ch. 332, Sec. 37. Effective January 1, 2010.)



29084

The budget may contain an appropriation or appropriations for contingencies in such amounts as the board deems sufficient.

(Amended by Stats. 2009, Ch. 332, Sec. 38. Effective January 1, 2010.)



29085

The budget for each fund may contain nonspendable, restricted, committed, or assigned fund balance classifications in such amounts as the board deems sufficient. General reserves and stabilization arrangements may also be included as part of the restricted, committed, assigned, and unassigned fund balance.

(Amended by Stats. 2011, Ch. 382, Sec. 1.8. Effective January 1, 2012.)



29086

Except in cases of a legally declared emergency, as defined in Section 29127, the general reserve may only be established, canceled, increased, or decreased at the time of adopting the budget as provided in Section 29088. The general reserve may be increased any time during the fiscal year by a four-fifths vote of the board.

(Amended by Stats. 2009, Ch. 332, Sec. 40. Effective January 1, 2010.)



29088

After the conclusion of the hearing, and not later than October 2 of each year, and after making any revisions of, deductions from, or increases or additions to, the recommended budget it deems advisable during or after the public hearing, the board shall by resolution adopt the budget as finally determined. Increases or additions shall not be made after the public hearing, unless the items were proposed in writing and filed with the clerk of the board before the close of the public hearing or unless approved by the board by four-fifths vote.

(Amended by Stats. 2009, Ch. 332, Sec. 41. Effective January 1, 2010.)



29089

The resolution of adoption of the budget of the county, each dependent special district, and each other agency as defined in Section 29002, shall specify the following:

(a) Appropriations by objects of expenditure within each budget unit, except for capital assets that are appropriated at the subobject level pursuant to Section 29008.

(b) Other financing uses by budget unit.

(c) Intrafund transfers by budget unit.

(d) Transfers-out by fund.

(e) Appropriations for contingencies, by fund.

(f) Provisions for nonspendable, restricted, committed, and assigned fund balances, by fund and purpose.

(g) The means of financing the budget requirements.

(Amended by Stats. 2011, Ch. 382, Sec. 1.9. Effective January 1, 2012.)



29090

The adoption of the budget may be accomplished by a resolution in which the adoption is effectuated by reference to the financing uses in the budget as finally determined, provided that the minimum requirements set forth in Section 29089 are met in the budget document. If adopted by reference, the budget shall have the same effect and be subject to the same provisions of law as if the resolution of adoption had been accomplished by specific designation.

(Amended by Stats. 2009, Ch. 332, Sec. 44. Effective January 1, 2010.)



29092

The board may set forth appropriations in greater detail than required in Section 29089 and may authorize any additional controls for the administration of the budget as it deems necessary. The board may designate a county official to exercise these administrative controls.

(Amended by Stats. 2009, Ch. 332, Sec. 46. Effective January 1, 2010.)



29093

(a) A copy of the adopted budget in the format prescribed by the Controller shall be filed by the auditor in the office of the clerk of the board and the office of the Controller not later than December 1 of each year.

(b) (1) If the auditor, after receipt of written notice from the Controller, fails to transmit a copy of the adopted budget within 20 days, the county shall forfeit to the state one thousand dollars ($1,000) to be recovered in an action brought by the Attorney General, in the name of the Controller.

(2) Upon a satisfactory showing of good cause, the Controller may waive the penalty for late filing provided in paragraph (1).

(Amended by Stats. 2009, Ch. 332, Sec. 47. Effective January 1, 2010.)






ARTICLE 5 - Tax Levy

29100

(a) On or before October 3 of each year, the board shall adopt by resolution the rates of taxes on the secured roll, not to exceed the 1-percent limitation specified in Article XIII A of the Constitution and Sections 93 and 100 of the Revenue and Taxation Code. For voter-approved indebtedness, the board shall adopt the rates on the secured roll by determining the percentage of full value of property on the secured roll legally subject to support the annual debt requirement. Each rate shall be such as will produce the amount determined as necessary to be raised by taxation on the secured roll after due allowance for delinquency, anticipated changes to the roll, disputed tax revenues anticipated to be impounded pursuant to Section 26906.1, amounts subject to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code), and other available financing sources. The board may adopt a rate for voter-approved indebtedness as will produce an amount determined as appropriate for necessary reserves.

(b) For purposes of this section, “an amount appropriate for necessary reserves” shall be limited to an amount sufficient to accommodate the county’s anticipated annual cashflow needs for servicing the county’s voter-approved debt. The funds reserved may service only the debt for which the extraordinary rate is levied. All interest earned on the amount deposited in the nonspendable, restricted, committed, or assigned fund balance account shall accrue to the same account.

(Amended by Stats. 2011, Ch. 382, Sec. 1.10. Effective January 1, 2012.)



29100.6

On or before December 1 of each year, each county auditor shall file with the Controller in such form as the Controller directs, a statement of the amounts of exempt values granted for the homeowners’ property tax exemption under subdivision (k) of Section 3 and Section 25 of Article XIII of the Constitution for the county, each city and school district or portion thereof within the county, each special district or subdivision or zone thereof or portion thereof within the county, for which a tax levy is carried on the county assessment roll. The auditor shall therein compute and show the total amount of ad valorem tax loss to the county and the cities and districts resulting from the exemption and the statement shall claim such amount against the state for payment of reimbursement.

(Amended by Stats. 2009, Ch. 332, Sec. 49. Effective January 1, 2010.)



29101

After adopting the rates, the board shall levy the taxes upon the taxable property of the county in specific sums in terms of the rates so adopted. Each rate is upon the full assessed valuation of property and only upon property which is legally subject to such tax.

(Amended by Stats. 1985, Ch. 751, Sec. 28.)



29102

Unless otherwise provided by law, the authority and duties of the county board of supervisors with respect to adopting tax rates and levying of taxes prescribed in this article shall have application to school districts and to special districts, or zones or improvement districts thereof, whose affairs and finances are not under the supervision and control of the county board of supervisors but for which a tax levy is carried on the regular county assessment roll.

If the assessed value of the taxable property in a special district on the unsecured roll exceeds the assessed value of the taxable property on the secured roll, the special district tax rate which is adopted by the board for the secured roll shall be adjusted to an amount which the board determines will meet the estimated annual revenue requirements of the district for both the current and the next succeeding year.

(Amended by Stats. 1985, Ch. 751, Sec. 29.)



29103

It shall be the responsibility of the auditor to calculate the several tax rates for the board’s action thereon.

(Amended by Stats. 1985, Ch. 751, Sec. 30.)



29104

The board may adopt a rate ending in the next highest fraction of a percent for a fund, or for a group of funds having the same tax base.

Any cash collections resulting from this rate or from an excess resulting from any other cause shall not invalidate the levies.

(Amended by Stats. 1985, Ch. 751, Sec. 31.)



29106

In the resolution adopting tax rates, the entity or fund with its corresponding rate shall be classified in any manner sufficient to identify it.

(Amended by Stats. 2011, Ch. 382, Sec. 1.11. Effective January 1, 2012.)



29107

The tax rates for property not sufficiently secured as provided in Section 12 of Article XIII of the Constitution are levied in the amounts therein provided and need not be formally levied by the board.

(Amended by Stats. 1981, Ch. 261, Sec. 7.)



29109

(a) On or before December 1 of each year, the auditor shall forward to the Controller, in the format prescribed by the Controller, a statement of the rates of taxation, the assessed valuation as shown on the current equalized assessment roll, and the amount of taxes to be levied and allocated pursuant to the Revenue and Taxation Code.

(b) (1) If the auditor, after receipt of written notice from the Controller fails to transmit the statements within 20 days, the county shall forfeit to the state, one thousand dollars ($1,000) to be recovered in an action brought by the Attorney General, in the name of the Controller.

(2) Upon a satisfactory showing of good cause, the Controller may waive the penalty for late filing provided in paragraph (1).

(Amended by Stats. 2009, Ch. 332, Sec. 50. Effective January 1, 2010.)






ARTICLE 6 - Appropriations and Transfers

29120

Except as otherwise provided by law, the board and every other county or dependent special district official and person shall be limited in the incurring or paying of obligations to the amounts of the appropriations allowed for each budget unit as originally adopted or as thereafter revised by addition, cancellation, or transfer.

(Amended by Stats. 2009, Ch. 332, Sec. 51. Effective January 1, 2010.)



29121

Except as otherwise provided by law, obligations incurred or paid in excess of the amounts authorized in the budget unit appropriations are not a liability of the county or dependent special district, but a personal liability of the official authorizing the obligation.

(Amended by Stats. 2009, Ch. 332, Sec. 52. Effective January 1, 2010.)



29122

The board shall not approve a claim and the auditor shall not issue payment for any obligation in excess of that authorized in the budget unit appropriation, except upon an order of a court, for an emergency, or as otherwise provided by law.

(Amended by Stats. 2009, Ch. 332, Sec. 53. Effective January 1, 2010.)



29124

(a) If at the beginning of any fiscal year, the budget has not been adopted, the auditor shall approve payments for the support of the various budget units in accordance with the following authorizations:

(1) Except as otherwise provided in subdivision (b), the amounts in the recommended budget, except capital assets, transfer-out, and new permanent employee positions, are deemed appropriated until the adoption of the budget.

(2) Capital assets, transfers-out, and new permanent employee positions are deemed appropriated until the adoption of the budget if specifically approved by the board. For the purposes of this subdivision, the words “new permanent employee positions” do not include any employee positions created in lieu of an employee position that is abolished.

(3) If the recommended budget has not been approved by the board because of an emergency as described in subdivision (a) of Section 29127, the amounts deemed appropriated shall be based on the final budget of the preceding year, excluding assets and transfers-out unless specifically approved by the board.

(b) Notwithstanding any other provision of this section, prior to the adoption of the adopted budget, the board of supervisors may impose expenditure limitations that are more restrictive than those contained in this section.

(Amended by Stats. 2009, Ch. 332, Sec. 54. Effective January 1, 2010.)



29125

(a) Transfers and revisions to the adopted appropriations may be made by an action formally adopted by the board at a regular or special meeting as follows:

(1) If between funds, by a four-fifths vote.

(2) If transfers from appropriation for contingencies, by a four-fifths vote.

(3) If between budget units within a fund if overall appropriations are not increased, by a majority vote.

(b)  The board may designate the administrative officer or auditor to approve transfers and revisions of appropriations within a budget unit if the overall appropriations of the budget unit are not increased.

(Amended by Stats. 2009, Ch. 332, Sec. 55. Effective January 1, 2010.)



29126

At any regular or special meeting the board may cancel any appropriation in whole or in part that is not needed and transfer the amount canceled to the appropriation for contingencies of the fund from which the appropriation was originally made if there is one, or to any appropriation for contingencies account, or fund, to which the amount canceled may be properly transferred. If there is no appropriation for contingencies in the respective fund, the board may establish one.

(Repealed and added by Stats. 1963, Ch. 1209.)



29126.1

At any regular or special meeting the board may cancel any unused appropriation in whole or in part upon determining that the source of funding of the appropriation will be unrealized in whole or part. An offsetting reduction shall be made to the corresponding estimated revenue.

(Amended by Stats. 2009, Ch. 332, Sec. 56. Effective January 1, 2010.)



29126.2

The auditor may review and issue reports and make recommendations regarding estimated financing sources, or actual financing sources, or both, and the status of appropriations. The auditor shall submit to the board, and any other official the board may designate, a statement showing this information with respect to the condition of each separate budget appropriation and to the condition of estimated financing sources, as the board requires.

(Amended by Stats. 2009, Ch. 332, Sec. 57. Effective January 1, 2010.)



29127

After adopting a resolution stating the facts constituting an emergency by a four-fifths vote of the board at any regular or special meeting, the board may appropriate and make the expenditure necessary to meet an emergency in any of the following cases:

(a) Upon the happening of an emergency caused by war, fire, failure or the imminent failure of a water system or supply, flood, explosion, storm, earthquake, epidemic, riot, or insurrection.

(b) For the immediate preservation of order or of public health.

(c) For the restoration to a condition of usefulness of any public property, the usefulness of which has been destroyed by accident.

(d) For the relief of a stricken community overtaken by calamity.

(e) For the settlement of approved claims for personal injuries or property damages, exclusive of claims arising from the operation of any public utilities owned by the county.

(f) To meet mandatory expenditures required by law.

(Amended by Stats. 2009, Ch. 332, Sec. 58. Effective January 1, 2010.)



29128

All emergency expenditures shall be paid from any money in the county treasury in any fund from which the expenditure may properly be paid.

(Amended by Stats. 2009, Ch. 332, Sec. 59. Effective January 1, 2010.)



29130

At any regular or special meeting, the board by a four-fifths vote may make available for appropriation any of the following fund balances for which the board has authority:

(a)  Restricted, committed, assigned, and unassigned fund balances, excluding the general reserves and nonspendable fund balance.

(b) Amounts that are either in excess of anticipated amounts or not specifically set forth in the budget derived from any actual or anticipated increases in financing sources.

(Amended by Stats. 2011, Ch. 382, Sec. 1.12. Effective January 1, 2012.)






ARTICLE 7 - Miscellaneous

29141

The adopted budget shall include a schedule showing the managerial budget of each service activity financed by a proprietary fund established pursuant to Sections 25260 and 25261. The schedule shall set forth expected operations of the activity in such detail for revenues, expenses, and reserves as will adequately display the nature and the approximate size of its operations. Comparative data as prescribed in Section 29006 shall be provided.

(Amended by Stats. 2009, Ch. 332, Sec. 63. Effective January 1, 2010.)



29141.1

The property tax bill in the County of Orange shall include a statement with language to the effect that a portion of the taxpayer’s property taxes may be used to implement the county recovery plan to emerge from bankruptcy. This section shall not be required after these revenues are no longer needed for this purpose.

(Added by Stats. 1995, Ch. 745, Sec. 3. Effective January 1, 1996.)



29142

Notwithstanding any other provision of law, when taxes or assessments are collected by the county for any special district, or zone or improvement district thereof, but excluding a school district, the board of supervisors may provide for a collection fee for such services which when collected shall belong to the county and shall be deposited to the credit of the general fund, and shall cover the expense and compensation of such officials of the county in the collection of such taxes and of the interest or penalties thereon, subject to the following:

(a) For taxes covering debt service requirements on any bond or bonds authorized and issued by any such special district, the tax rate fixed to raise such amounts may be fixed by the board of supervisors to include also a percentage of such amounts up to one-fourth of 1 percent thereof.

(b) For taxes covering all purposes of such special districts, other than debt service requirements on bonds, the amount of the collection fees, if any, to be charged by the county shall be fixed by agreement between the board of supervisors and the governing board of such special district and shall not exceed one-fourth of 1 percent of all money collected.

(Amended by Stats. 2009, Ch. 332, Sec. 64. Effective January 1, 2010.)



29143

Any unencumbered balance remaining to the credit of any appropriation shall lapse at the end of the fiscal year and shall revert to the available balance of the fund from which appropriated.

(Repealed and added by Stats. 1963, Ch. 1209.)



29144

All commitments covered by the restricted, committed, or assigned fund balance encumbrances account at fiscal yearend are appropriated for the succeeding fiscal year.

(Amended by Stats. 2011, Ch. 382, Sec. 1.13. Effective January 1, 2012.)









CHAPTER 2 - Funds

ARTICLE 1 - General

29300

The income and revenue paid into the county treasury shall be at once appropriated to and kept in separate funds.

(Added by Stats. 1947, Ch. 424.)



29300.5

(a) Notwithstanding any other provisions of law, for the 1993–94 fiscal year, unreserved and undesignated fund balances in county or city and county special funds may be transferred to the county or city and county general fund for the general purposes of the county or city and county, provided that the special fund was created pursuant to Sections 41901 and 41902 of the Public Resources Code.

(b) Notwithstanding any other provision of law, the legislative body of a county or city and county, which also acts as the legislative body of a special district, commencing with the 1993–94 fiscal year, may make transfers of unreserved and undesignated fund balances from the special district to the general fund of the county or city and county for the general purposes of the county or city and county, provided that the district contributed to the Special District Augmentation Fund during the 1990–91 fiscal year and received no distribution from that fund in the same fiscal year.

(c) No provision of this section shall be construed to permit the legislative body of a county or city and county to make transfers from a local hospital district, as described in Division 23 (commencing with Section 32000) of the Health and Safety Code, a water agency that does not sell water at retail other than an agency the primary function of which, as determined on the basis of total revenues, is flood control, a transit district, a police protection district formed pursuant to Part 1 (commencing with Section 20000) of Division 14 of the Health and Safety Code, a district engaged in fire protection activities, or a special district that was a multicounty special district as of July 1, 1979.

(d) A transfer of moneys pursuant to this section shall be authorized by a resolution adopted by a majority vote of the board of supervisors, specifying each fund and the amount of moneys in those funds that are to be transferred to the general fund.

(e) A transfer of moneys pursuant to this section shall not result in a county or city and county imposing or increasing any fee, assessment, or other charge to replace the moneys transferred to the general fund of the county or city and county.

(Added by Stats. 1993, Ch. 905, Sec. 3. Effective October 8, 1993.)



29301

The general fund consists of money received into the treasury and not specially appropriated to any other fund.

(Added by Stats. 1947, Ch. 424.)



29302

If by law a tax is required or permitted to be levied at one uniform rate on all the taxable property in the county for the purpose of creating, replenishing, or contributing to a fund for particular and specified purposes, the board of supervisors may add the tax rate for such fund to the general fund tax rate for the purpose of simplifying the accounting, and the expenditures authorized to be paid from the special fund may be paid from the general fund by appropriations therefrom. The total appropriated from the general fund for the expenditures authorized to be paid from the special fund shall not exceed the total which would have been received if the special tax had been levied and collected separately.

Any money from sources other than taxation required by law to be deposited in the special fund shall be deposited in the general fund and appropriated for the purposes for which expenditures are required to be made from the particular fund.

Any appropriation made from the general fund instead of from a special fund shall not be less than the amount required to be provided in the special fund and shall be used only for the particular purposes for which the special fund is required to be used.

(Added by Stats. 1947, Ch. 424.)



29303

This section does not apply to the sale by counties of bonds purchased as investments. Whenever any bonds issued by any county or by any school, drainage, or other district in any county, whose accounts are required by law to be kept by the county auditor and treasurer, are sold at a premium or with accrued interest, or both, the amounts received for the premiums and accrued interest shall be deposited in the debt service fund of the county or district unless it is expressly provided by law that they be deposited in some other fund.

Interest earned by investment of proceeds of bonds which are authorized after the effective date of the amendment to this section adopted at the 1963 Regular Session of the Legislature shall be deposited in the debt service fund of the county or district unless it is expressly provided by law that such interest be deposited in some other fund or unless some other disposition of such interest is authorized by the resolution which authorized such bonds. This paragraph does not apply to the proceeds of bonds issued by any school district.

(Amended by Stats. 1963, Ch. 1185.)



29304

Whenever any special assessment or special assessment taxes are levied upon land or real property by any city, county, district or other public corporation, officer, or body, and the same are to be collected by the county or any county officer, whether acting as a county officer or as an ex officio officer of the city, district, public corporation, officer, or body, there shall be added to the amount of the special assessment or special assessment tax an amount fixed by agreement between the county and city, district, public corporation, officer, or body for each special assessment or special assessment tax to be collected. An equal part of such charge shall be collected with each installment of such special assessment or special assessment tax and shall be deducted by the county officer collecting the tax and by him be paid into the general fund of the county.

(Added by Stats. 1957, Ch. 1359.)






ARTICLE 2 - Revolving Funds

29320

As used in this article, “officer of the county” includes any elective or appointive officer of a county and any person in charge of any office, department, service, or institution of the county, or a division or branch thereof.

(Amended by Stats. 2012, Ch. 470, Sec. 33. Effective January 1, 2013.)



29321

The board of supervisors may establish a revolving fund for the use of any officer of the county by adopting a resolution setting forth: (a) the necessity for the fund, (b) the office, department, service, or institution for which the fund is available, and (c) the amount of the fund, which shall not exceed two hundred fifty thousand dollars ($250,000).

(Amended by Stats. 2000, Ch. 506, Sec. 19. Effective January 1, 2001.)



29321.1

The board of supervisors may, by ordinance or resolution, authorize the county auditor to perform the functions of the board in establishing, increasing, reducing, or discontinuing any of the revolving funds provided for in this article. In the event that the board authorizes the county auditor to perform such functions of the board, the county auditor shall (a) be subject to the same requirements and limitations otherwise prescribed for the board in this article, (b) in lieu of acting by resolution, act by signed statement having the same content otherwise prescribed in this article for resolutions, and (c) render a written report to the board at the end of each fiscal year identifying the revolving funds in existence during the fiscal year, the amount of such fund, and the officer using the fund.

(Added by Stats. 1976, Ch. 202.)



29322

Certified copies of the resolution shall be transmitted to the county auditor and county treasurer.

(Added by Stats. 1947, Ch. 424.)



29323

Before any money is withdrawn from the county treasury to be placed in the revolving fund, the officer for whose use the fund is created shall file with the clerk of the board of supervisors a bond executed by himself as principal and by an admitted surety insurer, in an amount equal to that of the revolving fund. The bond shall be conditioned upon the faithful administration of the fund and upon the willingness and ability of the principal to account for and pay over the fund upon demand of the board of supervisors at any time.

In lieu of the bond provided in the preceding paragraph, any officer of the county required by statute to furnish an official bond, and any county which purchases and maintains a blanket bond on all or certain of its employees not otherwise required by statute to provide a bond, may cause such a bond or bonds to be issued or amended by endorsement to be conditioned, in addition to its other provisions, upon the faithful administration of the revolving fund and upon the willingness and ability of the principal, or principals, for whose use such a fund or funds have been established, as the case may be, to account for and pay over the fund or funds upon demand of the board of supervisors at any time.

(Amended by Stats. 1955, Ch. 1877.)



29324

Upon the filing of the required bond the auditor shall draw his warrant in favor of the officer for whose benefit the revolving fund is created, and the treasurer shall pay the warrant.

(Added by Stats. 1947, Ch. 424.)



29325

The officer may be authorized to use the fund for making change, when necessary in carrying on his official work.

(Added by Stats. 1947, Ch. 424.)



29326

The officer shall not be authorized to expend any portion of the revolving fund except for services or material which are a legal charge against the county.

(Added by Stats. 1947, Ch. 424.)



29327

Any expenditure in excess of one dollar ($1) shall not be made unless a receipt is obtained, setting forth the date, purpose of the expenditure, and the amount expended.

(Added by Stats. 1947, Ch. 424.)



29328

Demand shall be made upon the county for reimbursement of the fund in the same manner that other demands are made and shall be supported by receipts. All sums received in satisfaction of the demands shall be returned to the revolving fund.

(Added by Stats. 1947, Ch. 424.)



29329

Upon demand of the auditor or board of supervisors, the officer entrusted with the fund shall give an account of the fund.

(Added by Stats. 1947, Ch. 424.)



29330

The board may at any time increase, reduce or discontinue any revolving fund established by its order. If the revolving fund is ordered reduced, the officer using it shall immediately return to the county treasurer the amount necessary to reduce the fund as ordered by the board. If the fund is discontinued, the officer shall immediately refund it to the county treasurer. A reasonable time shall be allowed the officer to reimburse himself by demand on the county for expenditures legally made from the fund. If the revolving fund is ordered increased, the officer entrusted with the fund shall comply with the provisions of this article relative to the amount of the fund as increased by the board.

(Amended by Stats. 1961, Ch. 25.)



29331

The board of supervisors in any county having more than 900,000 population may, in addition to any other revolving fund, establish a revolving fund to be used by the purchasing agent of the county in paying for services, materials and articles of personal property which he is authorized by law to purchase and which constitute a legal charge against the county. When any materials or articles of personal property designed for building construction work are purchased from the revolving fund provided for in this section, such materials or articles of personal property shall be used only in connection with repairs to existing structures. Such revolving fund may be fixed in an amount sufficient to enable the purchasing agent to meet the cost of the services, materials and articles of personal property purchased by him. In all other respects, the provisions of this article shall apply to the revolving fund provided for in this section.

(Added by Stats. 1947, Ch. 555.)



29332

In any county having more than 50,000 population, the board of supervisors may establish a revolving fund to be used by the purchasing agent, or other authorized officer, to maintain a stock of general office supplies for the use of the several county departments. The fund shall not exceed five thousand dollars ($5,000). In all other respects, the provisions of this article shall apply to the revolving fund provided for in this section.

(Added by Stats. 1955, Ch. 564.)



29333

In any county having a population of over 200,000 according to the 1950 federal census, the board of supervisors may establish a revolving fund not to exceed five thousand dollars ($5,000) to be used for the benefit of all county departments. The fund shall be administered by an officer designated by the board, and shall be used to pay for services and supplies which county officers are authorized to purchase, and to meet other expenses county officers are authorized to incur, which constitute a legal charge against the county. The officer charged with administering the fund shall obtain a receipt for each disbursement and periodically shall file such receipts with the county auditor or controller to obtain reimbursement to the fund.

The officer administering the fund shall be bonded as provided in Section 29323. The board of supervisors may establish a procedure by which officers of county departments may submit requests to the officer administering the fund for payment of authorized expenses incurred by them.

In all other respects, the provisions of this article shall apply to the revolving fund provided for in this section.

(Amended by Stats. 1968, Ch. 254.)



29334

The board of supervisors in any county having a population of over 1,400,000, as determined by the 1970 federal census, may, in addition to any other revolving fund, establish a revolving fund to be used by the director of the county department established for the administration of aid and services provided pursuant to Division 9 (commencing with Section 10000) of the Welfare and Institutions Code. Such revolving fund shall be for the purpose of administering payments to meet the immediate or emergent needs of persons entitled to aid or services under the provisions of Division 9 of the Welfare and Institutions Code, and may be fixed by the board of supervisors in an amount sufficient to enable the director of the county department to meet the immediate and emergent needs of the persons entitled thereto. In all other respects, the provisions of this article shall apply to the revolving fund provided for in this section.

(Amended by Stats. 1981, Ch. 460, Sec. 1.)






ARTICLE 3 - Salary Fund

29350

All fees directed to be paid into the county treasury shall be set apart as a separate salary fund, and shall be applied to the payment of salaries.

(Added by Stats. 1947, Ch. 424.)



29351

If in the opinion of the auditor the fees to be collected are not sufficient to pay salaries, the board of supervisors at the time the tax levy is made shall estimate the deficiency and raise it by direct taxation in the same manner as other funds. The proceeds of the tax so levied shall be paid into the salary fund.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 4 - County Officers’ Cash Difference Fund

29370

The board of supervisors may establish a county officers cash difference fund for the use of any county officer or administrative head of any county department handling county funds by adopting a resolution setting forth the amount of the fund. Certified copies of the resolution shall be transmitted to the county auditor and to each county officer or administrative head of a county department who has such fund.

(Amended by Stats. 2012, Ch. 470, Sec. 34. Effective January 1, 2013.)



29370.1

(a) As an alternative to Section 29370, the board of supervisors may, by resolution, authorize the county auditor to perform the functions of the board in establishing, increasing, reducing, or discontinuing any county officers cash difference fund.

(b) The resolution adopted by the board of supervisors may set the amount of the fund. If the board of supervisors adopts the resolution, the county auditor shall do all of the following:

(1) Be subject to the same requirements and limitations otherwise prescribed for the board of supervisors in this article.

(2) In lieu of acting by resolution, act by signed statement having the same content otherwise prescribed in this article for resolutions.

(3) Render a written report to the board of supervisors at the end of each fiscal year identifying the cash difference funds in existence during the fiscal year, the amount of those funds, and the officer using the fund. The board of supervisors may require the county auditor to give an account of the cash difference fund at any other time.

(c) The county auditor shall send a copy of his or her signed statement to each county officer or administrative head of a county department who has the fund.

(Amended by Stats. 2012, Ch. 470, Sec. 35. Effective January 1, 2013.)



29371

If the board elects to establish a cash difference fund, it shall by the same resolution also establish an overage fund for the use of each county officer or administrative head of a county department affected.

(Amended by Stats. 2012, Ch. 470, Sec. 36. Effective January 1, 2013.)



29372

Upon the adoption of the resolution, the auditor shall draw a warrant in favor of the county officer or administrative head of a county department in the amount set forth in the resolution, and the treasurer shall pay the warrant. The county officer or administrative head of a county department shall use this fund only for cash deficits pursuant to this article.

(Amended by Stats. 2012, Ch. 470, Sec. 37. Effective January 1, 2013.)



29373

Any person in any county office or department in which a cash difference fund has been established who receives and disburses money placed in the person’s custody as directed by law or by official authority, shall render a written report to the county officer or administrative head of a county department at the close of each business day, setting forth the exact sum of any cash deficit or overage in the person’s account for that day. Failure to report any cash deficit or overage at the close of the business day in which it occurred is a violation of this article.

(Amended by Stats. 2012, Ch. 470, Sec. 38. Effective January 1, 2013.)



29373.1

The cash difference fund when authorized by resolution of the board of supervisors may be used to increase the amount tendered to any county officer so as to equal the amount due the county, for any account when a difference in an amount of ten dollars ($10) or less exists. A record of that use shall be maintained, containing sufficient information to identify the account, identify the person making the payment which was not equal to the amount due the county, and show the amount of the difference.

(Amended by Stats. 1983, Ch. 1224, Sec. 1.)



29374

If a cash deficit is reported to the county officer or administrative head of a county department, the county officer or administrative head shall immediately reimburse the cash charged to the person in the amount of the cash deficit. The reimbursement shall not exceed the amount in the cash difference fund unless that fund is replenished by the board of supervisors, and in any event is not to exceed the sum appropriated by the board.

(Amended by Stats. 2012, Ch. 470, Sec. 39. Effective January 1, 2013.)



29375

If an overage is reported to the county officer or administrative head of a county department involved, the county officer or administrative head shall immediately deposit the overage in the overage fund in the county treasury.

(Amended by Stats. 2012, Ch. 470, Sec. 40. Effective January 1, 2013.)



29375.1

When an amount paid to any county officer exceeds the amount due the county for any account, and such excess does not exceed ten dollars ($10), the officer may deposit the excess in the overage fund in the county treasury. If the excess is not so deposited, it shall be refunded to the person making the payment.

(Amended by Stats. 1983, Ch. 1224, Sec. 2.)



29376

Each county officer or administrative head of a county department having a cash difference fund shall upon demand of the auditor or the board of supervisors give an account of the cash difference fund.

(Amended by Stats. 2012, Ch. 470, Sec. 41. Effective January 1, 2013.)



29377

If the cash difference fund becomes exhausted, the county officer or administrative head of a county department involved may make a written application to the board of supervisors to have it replenished. In the application, the county officer or administrative head shall itemize each cash deficit as to amount, date of occurrence, and the name of the person whose account was reimbursed from the fund.

(Amended by Stats. 2012, Ch. 470, Sec. 42. Effective January 1, 2013.)



29378

Upon application the board may replenish the cash difference fund by resolution directing the county auditor to draw his special warrant for that purpose upon the general fund. The treasurer shall pay the warrant to the person designated in the resolution.

(Amended by Stats. 1959, Ch. 177.)



29379

The board may at any time discontinue the cash difference fund. If the cash difference fund is discontinued, the county officer or administrative head of a county department shall immediately give an account thereof and deposit any balance in that fund into the county general fund.

(Amended by Stats. 2012, Ch. 470, Sec. 43. Effective January 1, 2013.)



29380

At the end of the fiscal year the board shall transfer any money in an overage fund to the county general fund.

(Added by Stats. 1947, Ch. 424.)



29380.1

By resolution, the board of supervisors may provide that applications to have the cash difference fund replenished shall be made with the auditor of the county instead of with the board and may authorize the auditor to perform the functions of the board to replenish the cash difference fund and to transfer money in the overage fund to the county general fund prescribed in this article. In the event the board authorizes the auditor to perform such functions of the board, the auditor shall render a written report and give an account to the board of the cash difference fund and the overage fund at the end of each fiscal year and at such other times as the board directs.

(Added by Stats. 1973, Ch. 427.)



29381

Any violation of this article is a misdemeanor.

(Added by Stats. 1947, Ch. 424.)



29390

The board of supervisors may, by a resolution incorporating such limitations and safeguards as may be deemed in the best interests of the county, provide that county officers and employees who are responsible for receiving and paying out money may be relieved of shortages in their accounts, where there is no proof of fraud or gross negligence in connection with the shortage and where the loss is not covered by insurance. If the board of supervisors after an investigation and report by the county auditor approves the coverage of such shortage, it shall be entered in its minutes and shall be a charge against the general fund of the county.

(Amended by Stats. 1991, Ch. 1090, Sec. 17.)



29390.1

By resolution, the board of supervisors may provide that an application to have a shortage in county funds replenished shall be made with the auditor of the county instead of with the board and may authorize the auditor to perform the functions of the board to replenish the shortage. In the event the board authorizes the auditor to perform such functions of the board, the auditor shall render a written report and give an account to the board of shortage reimbursements at the end of the fiscal year and at such other times as the board directs.

(Added by Stats. 1980, Ch. 278.)






ARTICLE 5 - District Attorney’s Special Fund

29400

There is a district attorney’s special appropriation in each county.

(Amended by Stats. 1963, Ch. 536.)



29401

At the beginning of each fiscal year in counties having a population of 90,000 or more, the board of supervisors shall make available to the district attorney’s special appropriation an amount sufficient to make the sum of five thousand dollars ($5,000) in the special appropriation. The board may transfer additional amounts to the special appropriation.

(Amended by Stats. 1963, Ch. 536.)



29402

At the beginning of each fiscal year in all other counties, the board of supervisors shall make available to the district attorney’s special appropriation an amount sufficient to make the sum in the district attorney’s special appropriation the amount determined by the board, not to exceed two thousand five hundred dollars ($2,500).

(Amended by Stats. 1963, Ch. 536.)



29403

The population basis is that fixed by the last decennial federal census.

(Amended by Stats. 1955, Ch. 905.)



29404

The district attorney shall only use the special appropriation to pay:

(a) Expenses lawfully incurred in criminal cases arising in the county.

(b) Expenses lawfully incurred in the detection of crime, other than those declared to be misdemeanors by the Vehicle Code.

(c) Expenses lawfully incurred in civil actions or proceedings.

(Amended by Stats. 2003, Ch. 38, Sec. 1. Effective January 1, 2004.)



29405

On the presentation by the district attorney of his requisition to the auditor, the auditor shall draw his warrant in favor of the district attorney on the special appropriation for such amounts as the district attorney requires. The treasurer shall pay the warrant.

(Amended by Stats. 1963, Ch. 536.)



29406

The district attorney shall file vouchers with the auditor at the end of each fiscal year, and may file vouchers from time to time during the year, showing the disposition he has made of any money received from the special appropriation and the particular purpose for which it was spent. If at the end of the fiscal year a criminal proceeding is pending or under investigation, the vouchers as to any money spent in the proceeding or investigation need not be filed until the trial of the proceeding is ended or the investigation concluded.

(Amended by Stats. 1973, Ch. 427.)



29407

The district attorney’s special appropriation is in addition to any other appropriations at his disposal, and this article does not limit or affect any provision of law relative to the expenses of the district attorney which are incurred by him and paid as other county claims after allowance by the board of supervisors.

(Amended by Stats. 1963, Ch. 536.)



29408

This article does not apply to any county operating under a charter making provision for a similar appropriation.

(Amended by Stats. 1963, Ch. 536.)






ARTICLE 5.5 - District Attorney’s Family or Child Support Trust Fund

29410

The board of supervisors of a county may establish a local child support agency’s family or child support trust fund pursuant to this article.

(Amended by Stats. 2000, Ch. 808, Sec. 102. Effective September 28, 2000.)



29411

In any county that establishes a local child support agency family or child support trust fund pursuant to this article, the board of supervisors shall make these amounts available annually to the local child support agency as determined to be necessary by the auditor-controller. The auditor-controller shall cause those amounts to be transferred to the local child support agency family or child support trust fund.

(Amended by Stats. 2000, Ch. 808, Sec. 102.5. Effective September 28, 2000.)



29412

The local child support agency shall use the trust fund solely for the purpose of advancing reimbursement for moneys erroneously attached or intercepted by a government agency for payment of a delinquent support obligation.

(Amended by Stats. 2000, Ch. 808, Sec. 103. Effective September 28, 2000.)



29413

Upon the presentation by the local child support agency of a requisition to the auditor, the auditor shall draw a warrant in favor of the local child support agency on the trust fund for such amounts as the local child support agency requires, within seven working days of the presentation of the requisition to the auditor. The treasurer shall pay the warrant.

(Amended by Stats. 2000, Ch. 808, Sec. 104. Effective September 28, 2000.)



29414

(a) The local child support agency shall forward attached or intercepted moneys upon which advances were made to the trust fund within three days of receipt from the attaching or intercepting agency.

(b) The local child support agency shall not designate the application of money returned to the trust fund to a specific case.

(Amended by Stats. 2000, Ch. 808, Sec. 105. Effective September 28, 2000.)



29415

The local child support agency trust fund is in addition to any other appropriations for the local child support agency, and this article shall not be construed to limit or affect any provision of law relative to the expenses of the local child support agency which are incurred and paid as other county claims after allowance by the board of supervisors.

(Amended by Stats. 2000, Ch. 808, Sec. 106. Effective September 28, 2000.)



29416

Notwithstanding any other provision of law, the budget of each county shall indicate the amount appropriated for the local child support agency for child and spousal support enforcement. All such moneys shall be available for expenditure for capital and operational expenses.

(Amended by Stats. 2000, Ch. 808, Sec. 107. Effective September 28, 2000.)






ARTICLE 6 - Sheriff’s Funds

29430

The county board of supervisors shall establish a sheriff’s special appropriation in such amount as the board determines. In counties having a population of 500,000 or more, the board shall make available to the sheriff’s special appropriation no less than five thousand dollars ($5,000).

(Repealed and added by Stats. 1969, Ch. 566.)



29434

The population basis is that fixed by the last decennial federal census.

(Amended by Stats. 1955, Ch. 904.)



29435

The sheriff may use the appropriation for:

(a) His expenses incurred in criminal cases arising in the county.

(b) Expenses necessarily incurred by him in the preservation of peace.

(c) Expenses necessarily incurred by him in the suppression of crime.

(Amended by Stats. 1963, Ch. 536.)



29436

On the presentation by the sheriff of his requisition to the auditor, the auditor shall draw his warrant in favor of the sheriff on the special appropriation for such amounts as the sheriff requires. The treasurer shall pay the warrant.

(Amended by Stats. 1963, Ch. 536.)



29437

The sheriff shall file vouchers with the auditor at the end of the fiscal year and may file vouchers from time to time during the year showing the disposition he has made of any money received from the special appropriation and the particular purpose for which it was spent. If at the end of the fiscal year a criminal proceeding is pending or under investigation, the vouchers as to any money spent in the proceeding or investigation need not be filed until the trial of the proceeding is ended or the investigation concluded.

(Amended by Stats. 1963, Ch. 536.)



29438

Upon the filing of vouchers at any time, the board may reimburse the special appropriation in a sum not to exceed the amount accounted for by the vouchers. The reimbursement shall be made in the same manner as the establishment of the appropriation.

(Amended by Stats. 1963, Ch. 536.)



29439

The sheriff’s special appropriation is in addition to any other appropriations at his disposal, and this article does not limit or affect any provision of law relative to the expenses of the sheriff which are incurred by him and paid as are other county claims, after allowance by the board of supervisors.

(Amended by Stats. 1963, Ch. 536.)



29440

The provisions of this article relating to the sheriff’s special appropriation do not apply to any county operating under a charter making provision for a similar appropriation.

(Amended by Stats. 1963, Ch. 536.)



29441

In addition to any other revolving funds provided for by this chapter, the board of supervisors may establish a revolving fund to be used by the sheriff in paying the expense of transporting persons committed to state institutions. The fund shall be in an amount sufficient to enable the sheriff at all times to meet such expense.

If necessary the fund may be in an amount greater than one thousand dollars ($1,000). The fund shall be used only in transporting persons the cost of whose transportation is a state charge, and shall be replenished by demands made against the State. In all other respects, the provisions of Article 2 shall govern this fund.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 7 - Public Administrator’s and Public Guardian’s Revolving Funds

29460

The board of supervisors in any county in which the public administrator or guardian receives a salary in lieu of fees may, in addition to any other revolving fund, establish a revolving fund to be used by the public administrator and a revolving fund to be used by the public guardian in paying the respective fees, expenses, and charges incurred by them: (a) in securing the possession or protecting the assets of any estate, or (b) for the purpose of securing letters of administration, or letters of guardianship or conservatorship, in any estate in which the public administrator or guardian has no funds for the payment of such fees, charges, or expenses but anticipates securing sufficient assets to reimburse the county for such amounts, or (c) where accounting convenience would be served by making a single payment on behalf of several estates and funds are available for immediate reimbursement of the fund by cash transfer. When the offices of public administrator and public guardian are held by the same person, one revolving fund may be established to serve the purposes of both offices as provided herein.

(Amended by Stats. 1973, Ch. 427.)



29461

The fees, charges, and expenses incurred in connection with any estate required to be administered by the public administrator or guardian in which the assets of the estate prove insufficient are county charges.

(Amended by Stats. 1971, Ch. 892.)



29462

The board shall fix the amount of the public administrator’s revolving fund and the amount of the public guardian’s revolving fund in a sum sufficient to enable the public administrator and the public guardian at all times to meet necessary fees, charges, and expenses.

(Amended by Stats. 1971, Ch. 892.)



29463

As soon as sufficient assets of an estate are received by the public administrator or guardian, he shall replenish his revolving fund by payment from such assets. If the assets are insufficient therefor, the revolving fund shall be replenished by a warrant drawn by the auditor on the order of the board, based upon such vouchers as show proper evidence of the facts.

(Amended by Stats. 1971, Ch. 892.)



29464

In all other respects, the provisions of Article 2 shall govern this fund.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 8 - Proceeds of United States Forest Reserve Fund

29480

All money received by the State from the United States in pursuance of any act of Congress providing for the distribution and payment to states and territories of a fixed percentage of the money received by the United States from the forest reserves established therein shall be credited to the United States Forest Reserve Fund in the State Treasury, and shall be disposed of, pursuant to the act of Congress, by the payment of the money to the several counties in which the forest reserves are situated.

(Added by Stats. 1947, Ch. 424.)



29481

The payment made to each county from the receipts of any given forest reserve shall be in the proportion which the area of the forest reserve situated in the county bears to the total area of the reserve in this State.

(Added by renumbering Section 26481 by Stats. 1947, Ch. 1353.)



29482

The State Controller shall keep a record of the money received from the United States on account of each forest reserve in this State. On or before June 30th of each year he shall draw his warrant in favor of the treasurer of each county entitled to payment of money pursuant to this article. The State Treasurer shall pay the warrants.

(Added by Stats. 1947, Ch. 424.)



29483

The computation of the amount of money due each county pursuant to this article shall be based on data furnished to the State by the responsible agency of the United States Government, showing the area of each United States forest reserve located within each county, and the amount of receipts from each forest reserve included in the payment to the State.

(Amended by Stats. 1949, Ch. 331.)



29484

The auditor of any county receiving a payment of money pursuant to this article, shall immediately apportion the money by placing 50 percent to the credit of the forest reserve account in the county school service fund of the county, and 50 percent to the credit of the road fund.

(Amended by Stats. 1967, Ch. 617.)






ARTICLE 9 - Borrowing from Funds

29501

Whenever the principal or interest on any bonds legally issued by the county or any district within the county which becomes due and there is not sufficient money in the fund established for the payment of the principal or interest to pay it, the board of supervisors may order the amount of money necessary to pay the principal or interest, or both, to be transferred from the general fund to the debt service fund provided for the payment of such principal and interest pending the collection of any taxes or ad valorem assessment which have been levied for that purpose.

The amount transferred is a loan to the fund, and the auditor shall retransfer it to the general fund not later than the apportionment of the second installment of taxes collected on the current secured roll. The board shall not advance to any debt service fund an amount greater than the amount of uncollected taxes or ad valorem assessments levied for the payment of the principal and interest on the bonds.

(Amended by Stats. 1961, Ch. 396.)






ARTICLE 11 - Transportation Fund

29530

(a) If the board of supervisors so agrees by contract with the State Board of Equalization, the board of supervisors shall establish a local transportation fund in the county treasury and shall deposit in the fund all revenues transmitted to the county by the State Board of Equalization under Section 7204 of the Revenue and Taxation Code, which are derived from that portion of the taxes imposed by the county at a rate in excess of 1 percent, and on and after July 1, 2004, until the rate modifications in subdivision (a) of Section 7203.1 of the Revenue and Taxation Code cease to apply, at a rate in excess of three-quarters of 1 percent, pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of that code, less an allocation of the cost of the services of the State Board of Equalization in administering the sales and use tax ordinance related to the rate in excess of 1 percent, and on and after July 1, 2004, until the rate modifications in subdivision (a) of Section 7203.1 of the Revenue and Taxation Code cease to apply, to the rate in excess of three-quarters of 1 percent, and of the Director of Transportation and the Controller in administering the responsibilities assigned to him or her in Chapter 4 (commencing with Section 99200) of Part 11 of Division 10 of the Public Utilities Code.

(b) Any interest or other income earned by investment or otherwise of the local transportation fund shall accrue to and be a part of the fund.

(Repealed and added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 1.25. Effective December 12, 2003. Operative March 3, 2004, pursuant to Sec. 8 of Ch. 2.)



29530.2

(a) Notwithstanding any other provision of law, the board of supervisors for any county of the first class may, upon the adoption of a resolution approved by a majority of all of its members, modify, for one fiscal year, its contract with the State Board of Equalization, as described in Section 29530, to require that not more than sixty million dollars ($60,000,000) of the county sales and use tax revenues described in Section 29530 be deposited in the county general fund. No deposit in a county general fund made under this subdivision shall exceed the total of a court-ordered refund of deposits in the county general fund made under Section 29530.3 and any interest accruing thereon. No portion of any amount deposited in the county general fund under this subdivision shall be subject to repayment under Section 2106.4 of the Streets and Highways Code or any other provision of law.

(b) Funds deposited in the local transportation fund pursuant to the final determination specified in subdivision (d) shall be allocated exclusively to a county transportation authority created under Division 12 (commencing with Section 130000) of the Public Utilities Code, in addition to any other funds that would otherwise be allocated to that authority.

(c) Any refund pursuant to the final determination specified in subdivision (d) that is made directly to a county transportation authority created under Division 12 (commencing with Section 130000) of the Public Utilities Code shall be expended in accordance with the requirements of Article 3 (commencing with Section 99230) of Chapter 4 of Part 11 of Division 10 of the Public Utilities Code.

(d) This section shall become operative on the date that a court of appellate jurisdiction renders a final determination invalidating Chapter 518 of the Statutes of 1995 to the extent that the final determination requires repayment of the funds transferred under that chapter.

(Added by Stats. 1997, Ch. 123, Sec. 1. Effective July 28, 1997. Section conditionally operative by its own provisions.)



29531

The board of supervisors shall continuously appropriate the money in such fund for expenditure for the purposes specified in this article and in Chapter 4 (commencing with Section 99200) of Part 11 of Division 10 of the Public Utilities Code.

(Added by Stats. 1971, Ch. 1400.)



29532

From funds appropriated pursuant to Section 29531, the county auditor shall pay to public transportation entities the amounts allocated by the transportation planning agencies designated by the Director of Transportation as follows:

(a) For a county included within the jurisdiction of a statutorily created regional transportation planning agency, that agency.

(b) For a county which is not included within the jurisdiction of a statutorily created regional transportation planning agency but for which there is a council of governments, and an election has not been made pursuant to Section 29536, that council. For a county which is not included within the jurisdiction of a statutorily created regional transportation planning agency but for which there is a council of governments for which an election has been made under Section 29536 to form a local transportation commission, the local transportation commission authorized in Section 29535.

(c) For a county not within the jurisdiction of a statutorily created regional transportation planning agency or a council of governments, the local transportation commission authorized in Section 29535.

(d) Upon the request of a county within the jurisdiction of the multicounty designated transportation planning agency, as defined in Section 130004 of the Public Utilities Code, that agency.

(Amended by Stats. 1992, Ch. 1172, Sec. 1. Effective September 30, 1992.)



29532.1

Pursuant to subdivision (a) of Section 29532, each of the following entities is designated the transportation planning agency for its respective area:

(a) The Metropolitan Transportation Commission created by Title 7.1 (commencing with Section 66500).

(b) The Tahoe Regional Planning Agency created by interstate compact and ratified by Title 7.4 (commencing with Section 66800).

(c) The Placer County Transportation Planning Agency created by Title 7.91 (commencing with Section 67910).

(d) The Nevada County Transportation Planning Agency created by Title 7.92 (commencing with Section 67920).

(e) The Transportation Agency of Monterey County created pursuant to Title 7.93 (commencing with Section 67930).

(f) The Santa Cruz County Regional Transportation Commission created by Title 7.94 (commencing with Section 67940).

(g) The El Dorado County Transportation Planning Agency created by Title 7.95 (commencing with Section 67950).

(h) The consolidated agency created by Chapter 3 (commencing with Section 132350) of Division 12.7 of the Public Utilities Code.

(Amended by Stats. 2002, Ch. 743, Sec. 2. Effective January 1, 2003.)



29532.4

(a) Notwithstanding subdivision (d) of Section 29532, the county transportation commission created in the Counties of Los Angeles, Orange, Riverside, and San Bernardino by Division 12 (commencing with Section 130000) of the Public Utilities Code shall not be designated by the Director of Transportation as the transportation planning agency for the area under its jurisdiction, and the Imperial Valley Association of Governments in Imperial County shall not be designated the transportation planning agency for the area under its jurisdiction.

(b) Notwithstanding Section 29532, for the purposes of Chapter 4 (commencing with Section 99200) of Part 11 of Division 10 of the Public Utilities Code, “transportation planning agency” means the county transportation commission created in the Counties of Los Angeles, Orange, Riverside, San Bernardino, and Ventura by Division 12 (commencing with Section 130000) of the Public Utilities Code, and also includes the County Transportation Commission in Imperial County. The county auditor in each of those counties shall pay to the public transportation entities in the county the amounts allocated by the respective commissions or that association of governments, as the case may be.

(Amended by Stats. 2012, Ch. 769, Sec. 3. Effective January 1, 2013.)



29533

In the event that any allocation, if approved in accordance with Section 29532, would cause the county to incur any indebtedness or liability in any year in excess of the money in the local transportation fund for such year, the board of supervisors shall, upon notification from the transportation planning agency designated in Section 29532, call an election pursuant to Article 7 (commencing with Section 99320) of Chapter 4 of Part 11 of Division 10 of the Public Utilities Code. Such election may be consolidated with a general election or a direct primary election. The cost of such election shall, upon approval of the transportation planning agency designated in Section 29532, be paid from the transportation fund.

(Amended by Stats. 1972, Ch. 1408.)



29534

The county auditor shall keep records and make reports concerning the local transportation fund as the Director of Transportation or the Controller shall prescribe.

This section shall become operative on July 1, 1987.

(Repealed (in Sec. 2) and added by Stats. 1986, Ch. 988, Sec. 3. Section operative July 1, 1987, by its own provisions.)



29535

Within each county which is not within the jurisdiction of a statutorily created regional transportation planning agency or a council of governments, a local transportation commission shall be established and composed of three members appointed by the board of supervisors, three members appointed by the city selection committee of the county or by the city council in any county in which there is only one incorporated city, and, where applicable, three members appointed by a transit district and one member representing, collectively, the other transit operators in the county.

However, in a county in which there are no incorporated cities, five members may be appointed to the commission by the board of supervisors. The appointments to the commission may include members of the board of supervisors, the city councils, the transit district, and other local transit operators.

The appointing authority, for each regular member it appoints, may appoint an alternate member to serve in place of the regular member when the regular member is absent or disqualified from participating in a meeting of the commission.

A local transportation commission may employ staff, enter into contracts, and conduct other activities necessary to fulfill its responsibilities as a regional transportation planning agency and local transportation commission.

(Amended by Stats. 1996, Ch. 10, Sec. 3. Effective February 9, 1996.)



29536

A county that is not included within the jurisdiction of a statutorily created regional transportation agency but for which there is a council of governments may, pursuant to this section, elect, with the concurrence of a majority of the cities which include at least 50 percent of the incorporated population within the county, to form a local transportation commission pursuant to Section 29535. Applications for funds may be allocated by the local transportation commission only if the council of governments has not objected to the application. For those counties with a population of 500,000 or more, as determined under Section 28020 of the Government Code, as now or hereafter amended, but excluding counties with more than 4,500 miles of maintained county roads as of 1970, the members appointed by the city selection committee of the county from a city for which a transit service is provided and the members appointed by a transit district and the member representing other transit operators shall have no vote in the approval of the claims filed under Article 8 (commencing with Section 99400), Chapter 4, Part 11, Division 10 of the Public Utilities Code. For those counties with a population of less than 500,000, as determined under Section 28020 of the Government Code, as now and hereafter amended, and for counties with a population of 500,000 or more, as determined under Section 28020 of the Government Code, as now or hereafter amended, and with more than 4,500 miles of maintained county roads as of 1970, the members appointed by the city selection committee of the county from a city for which all of the proportion of the total revenues placed by the county in the local transportation fund that the city’s population bears to the total of the county population is used to pay approved claims filed under Article 4 (commencing with Section 99260), Chapter 4, Part 11, Division 10 of the Public Utilities Code, and the members appointed by a transit district, and the member representing other transit operators shall have no vote in the approval of the claims filed under Article 8 (commencing with Section 99400), Chapter 4, Part 11, Division 10 of the Public Utilities Code.

Applications for funds shall be submitted to both the local transportation commission and the council of governments, which shall have 60 days after the receipt of applications to notify the local transportation commission and the county auditor of any objection. If neither the local transportation commission nor the county auditor receive notice of objection, the approval of the council of governments shall be presumed. Applications for funds to which the council of governments has objected shall not be paid by the county auditor until the objection has been removed.

(Amended by Stats. 1981, Ch. 799, Sec. 1.)






ARTICLE 12 - Criminal Justice Administrative Fees

29550

(a) (1) Subject to subdivision (d) of Section 29551, a county may impose a fee upon a city, special district, school district, community college district, college, or university for reimbursement of county expenses incurred with respect to the booking or other processing of persons arrested by an employee of that city, special district, school district, community college district, college, or university, where the arrested persons are brought to the county jail for booking or detention. The fee imposed by a county pursuant to this section shall not exceed the actual administrative costs, including applicable overhead costs as permitted by federal Circular A-87 standards, as defined in subdivision (d), incurred in booking or otherwise processing arrested persons. For the 2005–06 fiscal year and each fiscal year thereafter, the fee imposed by a county pursuant to this subdivision shall not exceed one-half of the actual administrative costs, including applicable overhead costs as permitted by federal Circular A-87 standards, as defined in subdivision (d), incurred in booking or otherwise processing arrested persons. A county may submit an invoice to a city, special district, school district, community college district, college, or university for these expenses incurred by the county on and after July 1, 1990. Counties shall fully disclose the costs allocated as federal Circular A-87 overhead.

(2) Any county that imposes a fee pursuant to this section shall negotiate a reduced fee with any city, special district, school district, community college district, college, or university within the county for any services that are performed by the arresting agency in the processing of arrestees that do not have to be duplicated by the county.

(3) This subdivision shall not apply to counties that are under a contractual agreement with a city, special district, school district, community college district, college, or university within the county that is subject to the fee.

(b) The exemption of a local agency from the payment of a fee pursuant to this subdivision does not exempt the person arrested from the payment of fees for booking or other processing.

(1) Notwithstanding subdivision (a), a city, special district, school district, community college district, college, or university shall not be charged fees for arrests on any bench warrant for failure to appear in court, nor on any arrest warrant issued in connection with a crime not committed within the entity’s jurisdiction.

(2) Notwithstanding subdivision (a), a city, special district, school district, community college district, college, or university shall not be charged fees for a person who is ordered by a court to be remanded to the county jail except that a county may charge a fee to recover those direct costs for those functions required to book a person pursuant to subdivision (g) of Section 853.6 of the Penal Code.

(3) Notwithstanding subdivision (a), a city, special district, school district, community college district, college, or university shall not be charged fees for arrests made pursuant to arrest warrants originating outside of its jurisdiction.

(4) Notwithstanding subdivision (a), no fees shall be charged to a city, special district, school district, community college district, college, or university on parole violation arrests or probation-ordered returns to custody, unless a new charge has been filed for a crime committed in the jurisdiction of the arresting city, district, college, or university.

(5) An agency making a mutual aid request shall pay fees in accordance with subdivision (a) that result from arrests made in response to the mutual aid request except that in the event the Governor declares a state of emergency, no agency shall be charged fees for any arrest made during any riot, disturbance, or event that is subject to the declaration.

(6) Notwithstanding subdivision (a), no fees shall be charged to a city, special district, school district, community college district, college, or university for the arrest of a prisoner who has escaped from a county, state, or federal detention or corrections facility.

(7) Notwithstanding subdivision (a), no fees shall be charged to a city, special district, school district, community college district, college, or university for arrestees held in temporary detention at a court facility for purposes of arraignment when the arrestee has been previously booked at an entity detention facility.

(8) Notwithstanding subdivision (a), no fees shall be charged to a city, special district, school district, community college district, college, or university as the result of an arrest made by its officer assigned to a formal multiagency task force in which the county is a participant. For the purposes of this section, “formal task force” means a task force that has been established by written agreement of the participating agencies.

(9) In those counties where the cities and the county participate in a consolidated booking program and where prior to arraignment an arrestee is transferred from a city detention facility to a county detention facility, the city shall not be charged for those tasks listed in subdivision (d) that are a part of the consolidated booking program which were completed by the city prior to delivering the arrestee to the county detention facility. However, the county may charge the actual administrative costs for those additional tasks listed in subdivision (d) that are performed in order to receive the arrestee into the county detention facility. For the 2005–06 fiscal year and each fiscal year thereafter, the county may charge up to one-half of the actual administrative costs for those additional tasks listed in subdivision (d) that are performed in order to receive the arrestee into the county detention facility.

(c) Any county whose officer or agent arrests a person is entitled to recover from the arrested person a criminal justice administration fee for administrative costs it incurs in conjunction with the arrest if the person is convicted of any criminal offense related to the arrest, whether or not it is the offense for which the person was originally booked. The fee which the county is entitled to recover pursuant to this subdivision shall not exceed the actual administrative costs, including applicable overhead costs incurred in booking or otherwise processing arrested persons.

(d) When the court has been notified in a manner specified by the court that a criminal justice administration fee is due the agency:

(1) A judgment of conviction may impose an order for payment of the amount of the criminal justice administration fee by the convicted person, and execution may be issued on the order in the same manner as a judgment in a civil action, but shall not be enforceable by contempt.

(2) The court shall, as a condition of probation, order the convicted person, based on his or her ability to pay, to reimburse the county for the criminal justice administration fee, including applicable overhead costs.

(e) As used in this section, “actual administrative costs” include only those costs for functions that are performed in order to receive an arrestee into a county detention facility. Operating expenses of the county jail facility including capital costs and those costs involved in the housing, feeding, and care of inmates shall not be included in calculating “actual administrative costs.” “Actual administrative costs” may include the cost of notifying any local agency, special district, school district, community college district, college or university of any change in the fee charged by a county pursuant to this section. “Actual administrative costs” may include any one or more of the following as related to receiving an arrestee into the county detention facility:

(1) The searching, wristbanding, bathing, clothing, fingerprinting, photographing, and medical and mental screening of an arrestee.

(2) Document preparation, retrieval, updating, filing, and court scheduling related to receiving an arrestee into the detention facility.

(3) Warrant service, processing, and detainer.

(4) Inventory of an arrestee’s money and creation of cash accounts.

(5) Inventory and storage of an arrestee’s property.

(6) Inventory, laundry, and storage of an arrestee’s clothing.

(7) The classification of an arrestee.

(8) The direct costs of automated services utilized in paragraphs (1) to (7), inclusive.

(9) Unit management and supervision of the detention function as related to paragraphs (1) to (8), inclusive.

(f) An administrative screening fee of twenty-five dollars ($25) shall be collected from each person arrested and released on his or her own recognizance upon conviction of any criminal offense related to the arrest other than an infraction. A citation processing fee in the amount of ten dollars ($10) shall be collected from each person cited and released by any peace officer in the field or at a jail facility upon conviction of any criminal offense, other than an infraction, related to the criminal offense cited in the notice to appear. However, the court may determine a lesser fee than otherwise provided in this subdivision upon a showing that the defendant is unable to pay the full amount. All fees collected pursuant to this subdivision shall be transmitted by the county auditor monthly to the Controller for deposit in the General Fund. This subdivision applies only to convictions occurring on or after the effective date of the act adding this subdivision and prior to June 30, 1996.

(Amended by Stats. 2012, Ch. 43, Sec. 3. Effective June 27, 2012.)



29550.1

Any city, special district, school district, community college district, college, university, or other local arresting agency whose officer or agent arrests a person is entitled to recover any criminal justice administration fee imposed by a county from the arrested person if the person is convicted of any criminal offense related to the arrest. A judgment of conviction shall contain an order for payment of the amount of the criminal justice administration fee by the convicted person, and execution shall be issued on the order in the same manner as a judgment in a civil action, but the order shall not be enforceable by contempt. The court shall, as a condition of probation, order the convicted person to reimburse the city, special district, school district, community college district, college, university, or other local arresting agency for the criminal justice administration fee.

(Amended by Stats. 1997, Ch. 47, Sec. 1. Effective January 1, 1998.)



29550.2

(a) Any person booked into a county jail pursuant to any arrest by any governmental entity not specified in Section 29550 or 29550.1 is subject to a criminal justice administration fee for administration costs incurred in conjunction with the arresting and booking if the person is convicted of any criminal offense relating to the arrest and booking. The fee which the county is entitled to recover pursuant to this subdivision shall not exceed the actual administrative costs, as defined in subdivision (c), including applicable overhead costs as permitted by federal Circular A 87 standards, incurred in booking or otherwise processing arrested persons. If the person has the ability to pay, a judgment of conviction shall contain an order for payment of the amount of the criminal justice administration fee by the convicted person, and execution shall be issued on the order in the same manner as a judgment in a civil action, but the order shall not be enforceable by contempt. The court shall, as a condition of probation, order the convicted person to reimburse the county for the criminal justice administration fee.

(b) All fees collected by a county as provided in this section and Section 29550, may be deposited into a special fund in that county which shall be used exclusively for the operation, maintenance, and construction of county jail facilities.

(c) As used in this section, “actual administrative costs” include only those costs for functions that are performed in order to receive an arrestee into a county detention facility. Operating expenses of the county jail facility including capital costs and those costs involved in the housing, feeding, and care of inmates shall not be included in calculating “actual administrative costs.” “Actual administrative costs” may include any one or more of the following as related to receiving an arrestee into the county detention facility:

(1) The searching, wristbanding, bathing, clothing, fingerprinting, photographing, and medical and mental screening of an arrestee.

(2) Document preparation, retrieval, updating, filing, and court scheduling related to receiving an arrestee into the detention facility.

(3) Warrant service, processing, and detainer.

(4) Inventory of an arrestee’s money and creation of cash accounts.

(5) Inventory and storage of an arrestee’s property.

(6) Inventory, laundry, and storage of an arrestee’s clothing.

(7) The classification of an arrestee.

(8) The direct costs of automated services utilized in paragraphs (1) to (7), inclusive.

(9) Unit management and supervision of the detention function as related to paragraphs (1) to (8), inclusive.

(d) It is the Legislature’s intent in providing the definition of “actual administrative costs” for purposes of this section that this definition be used in determining the fees for the governmental entities referenced in subdivision (a) only. In interpreting the phrases “actual administrative costs,” “criminal justice administration fee,” “booking,” or “otherwise processing” in Section 29550 or 29550.1, it is the further intent of the Legislature that the courts shall not look to this section for guidance on what the Legislature may have intended when it enacted those sections.

(Amended (as amended by Stats. 1993, Ch. 882) by Stats. 1997, Ch. 47, Sec. 2. Effective January 1, 1998.)



29550.3

(a) A city which books or processes persons to a jail administered by it and which does not otherwise incur an administrative fee from the county, may establish and collect an administrative fee for an arrested person pursuant to the same standards and procedures set forth in Section 29550.1.

(b) Any city whose officer or agent arrests a person is entitled to recover from the arrested person a criminal justice administration fee for administrative costs it incurs in conjunction with the arrest if the person is convicted of any criminal offense related to the arrest, whether or not it is the offense for which the person was originally booked.

(c) Any booking fee imposed pursuant to this section shall be charged to the person booked and not to the arresting entity.

(d) Nothing in this section shall be construed to limit the ability of any city to enter into agreements with other local arresting agencies authorizing the imposition of a criminal justice administration fee by that city upon those local arresting agencies for reimbursement of expenses incurred with respect to the booking or other processing of persons into a jail facility operated by that city.

(Added by Stats. 1994, Ch. 641, Sec. 2. Effective January 1, 1995.)



29551

(a) The board of supervisors or city council of any county, city and county, or city that opts to receive funds pursuant to Section 29552 shall establish a local detention facility revenue account, on behalf of the sheriff or the official responsible for local detention facilities in the county, city and county, or city, into which shall be deposited funds paid by the Controller, pursuant to Section 29552. The funds in the local detention facility revenue account shall be used exclusively for the purpose of operation, renovation, remodeling, or constructing local detention facilities and related equipment.

(b) (1) If an appropriation for the purposes specified in Section 29552 is made in any fiscal year, a county, city and county, or city, may charge a jail access fee to a local agency that exceeds the agency’s three-year average number of nonfelony bookings for crimes listed in paragraph (2) at a rate not to exceed the actual cost of booking an arrested person into the local detention facility, for each booking in excess of the three-year average. A local agency’s three-year average number of nonfelony bookings for crimes listed in paragraph (2) shall be recalculated each year. The jail access fee shall be calculated and paid on a monthly basis, and all revenue derived from the jail access fee shall be deposited into the local detention facility revenue account created pursuant to subdivision (a).

(2) Bookings for violations of each of the following shall be used to determine a local agency’s three-year average:

(A) Municipal code violations.

(B) Misdemeanor violations, except driving under the influence offenses and domestic violence misdemeanor offenses, including enforcement of protective orders.

(c) Cities that operate Type One facilities within a county shall be eligible to receive funds from the county’s local detention facility revenue account. Cities that operate Type One facilities and charged booking fees pursuant to Section 29550.3 during the 2006–07 fiscal year shall receive funds in an amount proportional to the number of persons booked into the city’s Type One facility for which the city charged fees to the arresting agency.

(d) Except as provided in subdivisions (c) to (f), inclusive, of Section 29550 and subdivisions (a) to (c), inclusive, of Section 29550.3, every year in which at least thirty-five million dollars ($35,000,000) is appropriated for the purposes of Section 29552, counties, cities and counties, and cities are prohibited from collecting fees pursuant to Sections 29550 and 29550.3 from other public entities. In any fiscal year in which the appropriation for the purposes of Section 29552 is less than thirty-five million dollars ($35,000,000), a county, city and county, or a city may collect fees pursuant to Section 29550 and Section 29550.3 up to a rate, adjusted as provided in subdivision (e), in proportion to the amount that the amount appropriated is less than thirty-five million dollars ($35,000,000).

(e) The maximum rate of the fee charged by each local agency pursuant to subdivision (d) shall be the rate charged as of June 30, 2006, pursuant to Section 29550 or 29550.3, increased for each subsequent fiscal year by the California Consumer Price Index as reported by the Department of Finance plus 1 percent, compounded annually.

(f) This section shall become operative on July 1, 2007.

(Amended by Stats. 2007, Ch. 302, Sec. 1. Effective January 1, 2008.)



29552

(a) (1) Commencing with the 2007–08 fiscal year, all counties and cities and counties that charged fees pursuant to Section 29550 and cities with Type One detention facilities that charged fees pursuant to Section 29550.3 during the 2006–07 fiscal year may apply to the Controller to receive funding provided pursuant to subdivision (b) that is equal to the fee revenue received by the county, city and county, or city during the 2006–07 fiscal year, to the extent that funding is appropriated therefore in the annual budget act or other appropriation legislation. If insufficient funds are appropriated to equal the full amount of fees received in the 2006–07 fiscal year, each county, city and county and city that applies for funding shall receive a share of the appropriated funds proportionate to the share of fees it received in the 2006–07 fiscal year compared to the statewide total reported to the Controller.

(2) The remaining portion of any amount appropriated for purposes of this section shall be paid proportionally to all counties, cities and counties, and cities based on the number of bookings within each county during the year previous to the current payment.

(b) Commencing with the 2011–12 fiscal year, payments authorized by this section shall be fully funded from the Local Law Enforcement Services Account in the Local Revenue Fund 2011. The Controller shall allocate thirty-five million dollars ($35,000,000) of the moneys annually deposited in the Local Law Enforcement Services Account in the Local Revenue Fund 2011 for purposes of these payments.

(c) Commencing with the 2012–13 fiscal year, the Controller shall allocate funds from the Enhancing Law Enforcement Activities Subaccount as follows:

Alameda County

$2,319,980

Amador County

$21,403

City of Baldwin Park

$4,539

Butte County

$113,887

Calaveras County

$8,559

Colusa County

$7,017

Contra Costa County

$1,897,056

Del Norte County

$37,501

El Dorado County

$89,793

City of Fremont

$250,268

Fresno County

$1,409,727

Glenn County

$47,036

City of Hayward

$11,098

Humboldt County

$384,311

Inyo County

$3,522

Kern County

$732,680

Kings County

$120,140

Lake County

$84,030

Lassen County

$24,041

Los Angeles County

$676,989

Madera County

$124,054

Marin County

$222,060

Mendocino County

$138,730

Merced County

$219,669

Modoc County

$3,244

Monterey County

$613,463

City of Monterey

$4,880

Napa County

$107,578

Nevada County

$94,239

City of Palm Springs

$45,986

Placer County

$464,844

City of Pomona

$73,757

Riverside County

$3,413,483

Sacramento County

$2,247,151

San Benito County

$32,312

San Bernardino County

$2,758,057

San Diego County

$5,818,271

San Joaquin County

$796,780

San Luis Obispo County

$456,312

San Mateo County

$758,641

Santa Barbara County

$502,813

Santa Clara County

$3,165,148

Santa Cruz County

$585,814

Shasta County

$257,005

Siskiyou County

$48,850

Solano County

$848,012

Sonoma County

$791,066

Stanislaus County

$832,424

Sutter County

$64,179

Tehama County

$50,421

Tulare County

$829,642

Tuolumne County

$32,612

Yolo County

$310,820

Yuba County

$44,106

(d) Commencing with the 2013–14 fiscal year, the Controller shall allocate funds from the Enhancing Law Enforcement Activities Subaccount in monthly installments. The annual payments to be made to each jurisdiction are as follows:

Alameda County

$2,319,980

Amador County

$21,403

City of Baldwin Park

$4,539

Butte County

$113,887

Calaveras County

$8,559

Colusa County

$7,017

Contra Costa County

$1,897,056

Del Norte County

$37,501

El Dorado County

$89,793

City of Fremont

$250,268

Fresno County

$1,409,727

Glenn County

$47,036

City of Hayward

$11,098

Humboldt County

$384,311

Inyo County

$3,522

Kern County

$732,680

Kings County

$120,140

Lake County

$84,030

Lassen County

$24,041

Los Angeles County

$676,989

Madera County

$124,054

Marin County

$222,060

Mendocino County

$138,730

Merced County

$219,669

Modoc County

$3,244

Monterey County

$613,463

City of Monterey

$4,880

Napa County

$107,578

Nevada County

$94,239

City of Palm Springs

$45,986

Placer County

$464,844

City of Pomona

$73,757

Riverside County

$3,413,483

Sacramento County

$2,247,151

San Benito County

$32,312

San Bernardino County

$2,758,057

San Diego County

$5,818,271

San Joaquin County

$796,780

San Luis Obispo County

$456,312

San Mateo County

$758,641

Santa Barbara County

$502,813

Santa Clara County

$3,165,148

Santa Cruz County

$585,814

Shasta County

$257,005

Siskiyou County

$48,850

Solano County

$848,012

Sonoma County

$791,066

Stanislaus County

$832,424

Sutter County

$64,179

Tehama County

$50,421

Tulare County

$829,642

Tuolumne County

$32,612

Yolo County

$310,820

Yuba County

$44,106

(Amended by Stats. 2013, Ch. 32, Sec. 1. Effective June 27, 2013.)









CHAPTER 3 - County Charges

ARTICLE 1 - General

29600

Charges incurred against the county pursuant to this title are county charges.

(Added by Stats. 1947, Ch. 424.)



29601

The following expenses of the district attorney and the sheriff are county charges:

(a) Traveling and other personal expenses incurred in criminal cases arising in the county and in civil actions and proceedings in which the county is interested.

(b) All other expenses necessarily incurred by either of them:

(1) In the detection of crime. Except as to violations of Section 23152 of the Vehicle Code, this section does not apply to the detection of those crimes declared to be misdemeanors by the Vehicle Code.

(2) In the prosecution of criminal cases, and in civil actions and proceedings and all other matters in which the county is interested, or in which any officer or employee, or former officer or employee, of the county is a defendant in an action for damages instituted for any act performed by him or her in good faith in furtherance of his or her duty while in the employ of the county and in which the district attorney is authorized to represent him or her.

(Amended by Stats. 1994, Ch. 1220, Sec. 9. Effective September 30, 1994.)



29601.5

Expenses incurred by a county in returning a fugitive or escaped prisoner to another county for trial or detention in a county facility shall be paid by the county of trial or detention to the county which incurred the expenses of returning the fugitive.

(Added by Stats. 1970, Ch. 535.)



29602

The expenses necessarily incurred in the support of persons charged with or convicted of a crime and committed to the county jail and the maintenance therein and in other county adult detention facilities of a program of rehabilitative services in the fields of training, employment, recreation, and prerelease activities, and for other services in relation to criminal proceedings for which no specific compensation is prescribed by law are county charges. However, nothing in this section shall preclude or prohibit the county from receiving reimbursement from a provider of medical insurance coverage for the provision of medical services to a prisoner or detainee received by or held in the county jail or other detention facilities, in those instances where the prisoner or detainee has private medical insurance coverage.

(Amended by Stats. 1992, Ch. 697, Sec. 9. Effective January 1, 1993.)



29603

The sums required by law to be paid to grand jurors and witnesses in criminal cases tried in a superior court, other than expert witnesses appointed by the court for the court’s needs pursuant to Section 730 of the Evidence Code, are county charges.

(Amended by Stats. 2012, Ch. 470, Sec. 44. Effective January 1, 2013.)



29604

The accounts of the coroner for such services as are not otherwise provided for are county charges.

(Added by Stats. 1947, Ch. 424.)



29606

The necessary expenses incurred in the support of the county hospitals, almshouses, and the indigent sick and otherwise dependent poor, whose support is chargeable to the county, are county charges.

(Added by Stats. 1947, Ch. 424.)



29607

When authorized by the board of supervisors, expenses incurred by county authorities pursuant to Section 1451.5 of the Health and Safety Code or for temporary, emergency, or extended care or treatment of indigent patients of the county by local hospitals or any hospital maintained and operated by any county, the State, any state college, university, or other institution supported in whole or in part by taxation or exempted in whole or in part from taxation are county charges.

(Amended by Stats. 1963, Ch. 2167.)



29608

The contingent expenses necessarily incurred for the use and benefit of the county are county charges.

(Added by Stats. 1947, Ch. 424.)



29609

The premiums on official bonds of county officers are county charges.

(Added by Stats. 1947, Ch. 424.)



29610

The expenses of any elected county officer incurred while traveling to and from and while attending the annual convention of his or her respective association, are county charges which do not require prior approval of the board of supervisors. The board of supervisors may require prior approval by the board of supervisors for any other officer or employee to incur those expenses as county charges.

(Amended by Stats. 2002, Ch. 784, Sec. 187. Effective January 1, 2003.)



29611

The necessary expenses, incurred by the auditor and treasurer in the defense and prosecution of any action brought by or against them to test the validity or constitutionality of any act of the Legislature or of the board of supervisors or of any order providing for the payment of any funds held in the county treasury are county charges.

(Amended by Stats. 1957, Ch. 1854.)



29612

The expenses necessarily incurred in searching for and rescuing persons who are lost or in danger of their lives are county charges.

(Amended by Stats. 1965, Ch. 1390.)



29613

The expenses necessarily incurred in the preparation of plans for meeting any emergency caused by a flood, fire, earthquake, pestilence, tornado, or other act of God which may cause extraordinary loss of life or destruction of property are county charges.

(Added by Stats. 1947, Ch. 424.)



29617

Every sum directed by law to be raised for any county purpose under the direction of the board of supervisors or declared to be such is a county charge.

(Added by Stats. 1947, Ch. 424.)



29618

The actual and necessary expenses incurred in the drafting of a county charter by a board of freeholders, when such expenses are authorized by the board of supervisors, are county charges.

(Added by Stats. 1947, Ch. 398.)






ARTICLE 2 - Victims of Crime

29631

The Legislature hereby declares that it serves a public purpose, and is of benefit to the state and to every county and city in the state, to indemnify those innocent residents of the State of California whose property has been injured or destroyed as a result of the acts specified in Section 29632.

(Amended by Stats. 1978, Ch. 313.)



29632

The legislative body of a county or of a city may establish a program which provides for the reimbursement of any innocent resident of the county or city, as the case may be, whose property is or has been at any time subsequent to a date designated by the legislative body injured or destroyed as the consequence of:

(a) An act of a peace officer in the detection of crime or the apprehension or arrest of any person for any public offense; or

(b) An act of a person in resisting or avoiding arrest.

(Amended by Stats. 1978, Ch. 313.)



29633

The legislative body may impose such other restrictions and conditions as it finds advisable and which do not impair the constitutional rights of any person.

(Added by Stats. 1971, Ch. 1627.)



29634

In establishing a program pursuant to this article the legislative body may provide for the procedures to determine whether or not a claimant is entitled to reimbursement.

(Added by Stats. 1971, Ch. 1627.)



29635

If a claim is paid under this article the county or city shall be subrogated to the rights of the claimant to whom such claim was paid against any person injuring or destroying the property of the claimant for which payment was made to the extent of the payment of the claim. The county or city may recover the amount of the claim paid in a separate action, or may intervene in an action brought by the claimant.

(Added by Stats. 1971, Ch. 1627.)



29636

Upon conviction of any person of a crime which has resulted in the injury or destruction of property for which reimbursement is provided for under a program established pursuant to this article, in addition to the requirements of Section 13964 the court shall take into consideration the defendant’s economic condition, and unless it finds such action will cause the family of the defendant to be dependent upon public welfare, may, in addition to any other penalty, order the defendant to pay a fine in an amount sufficient to pay for the replacement or repair of the property injured or destroyed but not more than the fair market value of such property. That portion of the fine not subject to the provisions of Section 13964 shall be appropriated to the county or city whose legislative body has established such a program and shall be used to pay claims which have been allowed pursuant to provisions adopted by the legislative body pursuant to this article.

If the legislative body of a county and the legislative body of a city therein, have both established such a program, such portion of the fine shall be paid to the county or city which actually has paid the claimant.

(Added by Stats. 1971, Ch. 1627.)



29637

For the purposes of this article, the legislative body of a county or a city may by resolution determine that a resident may be reimbursed for any losses not otherwise covered by insurance.

(Added by Stats. 1978, Ch. 313.)









CHAPTER 4 - Claims

ARTICLE 1 - Filing and Approval

29700

Except as otherwise provided herein, this chapter applies to all claims for money or damages against counties including claims which are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of this code.

(Amended by Stats. 1963, Ch. 1715.)



29701

The board shall not consider a claim unless it is presented not less than three days or, if prescribed by ordinance, five days prior to the date of the meeting of the board at which it is considered. Notwithstanding the foregoing, the board may provide by ordinance that this section shall not apply to any claims or to specified classes of claims.

(Amended by Stats. 1970, Ch. 193.)



29702

A claim based upon an expenditure directed to be made by any officer shall be approved by such officer before it is considered by the board.

(Added by renumbering Section 29708 by Stats. 1959, Ch. 1725.)



29703

When the board acts upon a claim the clerk of the board shall file a memorandum of the action taken and endorse on the claim a statement thereof. If the claim is allowed in whole or in part, the memorandum and endorsement shall state the date of the allowance, the amount of the allowance, and from what fund allowed and whether the board requires the claimant to accept the amount allowed in settlement of the entire claim. The endorsement shall be attested by the clerk with his signature and countersigned by the chairman and the claim, when duly endorsed, attested and countersigned, shall be transmitted by the clerk to the auditor.

(Added by renumbering Section 29709 by Stats. 1959, Ch. 1725.)



29704

If the auditor approves the action taken upon the claim, he shall endorse on the claim “approved” and attest the endorsement with his signature. He shall then issue and tender to the claimant his warrant for the amount allowed. Where the board has required the claimant to accept the amount allowed in settlement of the entire claim, the warrant shall not be delivered to the claimant until there has been delivered to the auditor a duly executed release or other instrument evidencing acceptance of the amount tendered in settlement of the entire claim.

(Added by renumbering Section 29710 by Stats. 1959, Ch. 1725.)



29705

The board may adopt forms for the submission and payment of claims and may prescribe and adopt warrant forms separate from claim forms, to the end that the approved claims may be retained in the auditor’s office as vouchers supporting the warrants issued. The forms so adopted may not be inconsistent with the provisions of this article or of any other statutes or regulations expressly governing any such claims or the presentation thereof, and shall provide:

(a) For the approval of the officer directing the expenditure. In counties having a system under which expenditures may be initiated by requisition, the approval may be omitted from claims initiated by requisition.

(b) For the approval of the purchasing agent or other officers issuing the purchase order under which the charge was incurred, or having charge of contracts or schedules of salaries under which the claim arose.

(c) For the approval of at least one member of the board. In lieu of the supervisor’s approval on each claim there may be substituted duplicate lists of claims allowed, showing, as to each claim, the name of the claimant, the amount allowed, and the date of allowance. The lists shall be certified to the board by the clerk of the board or other competent officer or employee designated by it for the purpose, as being a true list of claims properly and regularly coming before the board. Upon allowance of claims each of the lists, after amendment if necessary, shall be certified to as having been allowed by the board, the date allowed, and that such lists are correct by one member of the board or by the clerk of the board and filed, one in the office of the clerk of the board and one in the office of the auditor. When filed the lists constitute respectively the “allowance book” and the “warrant book.” If the allowance book is dispensed with by the board of supervisors under the authority of Section 25102, a single list of claims may be substituted in lieu of a supervisor’s approval on each claim, which list shall be processed and certified as required for duplicate lists and shall be filed in the office of the county auditor as the warrant book.

(d) For the certificate of the clerk of the board as to the date and amount of allowance of the claim by the board. If the duplicate lists of claims allowed are filed, the certificate may be omitted, but in its stead there shall appear on each claim a reference by date, number, or otherwise to the list on which the claim appears listed as allowed.

(e) For the certificate of the clerk of the board or of the auditor as to the correctness of the computations.

(f) For the auditor’s approval.

(Amended by Stats. 1961, Ch. 28.)



29706

Failure of a claimant to use a form prescribed by the board pursuant to Section 29705 is not a defense to a suit against the county on a claim for which Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 requires a claim to be presented.

(Amended by Stats. 1982, Ch. 454, Sec. 75.)



29707

Any claim against the county presented by a member of the board for per diem and mileage or for service rendered by him shall be itemized, verified, and state that the expense was actually incurred or the service was actually rendered. Before allowance, any such claim shall be presented to the district attorney or county counsel, who shall endorse upon it his written opinion as to its legality. If the district attorney or county counsel declares the claim or any part thereof illegal, he shall state specifically wherein it is illegal, and the claim or such part shall be rejected by the board.

(Added by renumbering Section 29717 by Stats. 1959, Ch. 1725.)



29707.1

In a county where the board of supervisors has adopted the procedures prescribed in Article 2 (commencing with Section 29740) of this chapter a claim against the county presented by a member of the board for per diem and mileage or for service rendered by him need not be presented to the district attorney or county counsel. The allowance of the claim by the auditor shall constitute authority for the issuance of a warrant on the county treasury for such an amount of each such claim as the auditor finds to be a correct and legal county charge.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Amended by Stats. 1977, Ch. 579.)



29708

Except for his own service, no county officer or employee may present any claim for allowance against the county. No county officer or employee may in any way, except in the discharge of his official duty, advocate the relief asked in a claim made by any other person.

(Added by renumbering Section 29718 by Stats. 1959, Ch. 1725.)



29709

Any person may appear before the board and oppose the allowance of any claim made against the county.

(Added by renumbering Section 29719 by Stats. 1959, Ch. 1725.)



29710

No fee or charge shall be made or collected by any officer for verifying or receiving any claim against the county.

(Added by renumbering Section 29721 by Stats. 1959, Ch. 1725.)






ARTICLE 2 - Allowance of Claims by Auditor

29740

By resolution the board of supervisors may adopt the procedure for the approval of claims prescribed in this article.

(Added by Stats. 1947, Ch. 424.)



29741

The auditor shall audit and allow or reject claims in lieu of, and with the same effect as, allowance or rejection by the board of supervisors in any of the following cases:

(a) Expenditures which have been authorized by purchase orders issued by the purchasing agent or other officer authorized by the board.

(b) Expenditures which have been authorized by contract, ordinance, resolution, or order of the board.

(c) Expenditures under any statute authorizing payment of public aid or assistance which have been ordered by the board.

(d) Expenditures for charges incurred by the county pursuant to the provisions of Chapter 3 (commencing with Section 29600) of this division.

(e) Refunds of unearned business license fees, permit fees and similar fees authorized by resolution of the board of supervisors.

(Amended by Stats. 1971, Ch. 767.)



29742

The auditor shall issue his warrant on the county treasury for such an amount for each claim as he finds to be a correct and legal county charge. He shall not issue his warrant for any claim that has not been on file in his office for at least three days. Notwithstanding the foregoing, the board may, upon recommendation of the county auditor, provide by ordinance that the three-day waiting period shall not apply to any claims or to specified classes of claims.

(Amended by Stats. 1970, Ch. 193.)



29743

If the auditor finds that any claim presented is a proper county charge, but is greater in amount than is justly due, he may allow the claim in part and issue his warrant for the portion allowed.

(Added by Stats. 1947, Ch. 424.)



29744

If the claimant is unwilling to receive the amount tendered in full payment, he shall return the warrant to the auditor within 30 days after the tender together with his written refusal to accept the amount in full payment of the claim. The auditor shall immediately transmit the claim to the board, together with a statement of his action, his reasons therefor, and claimant’s refusal. The board shall consider and take action upon the claim within 10 days after its receipt. It shall allow such an amount in payment thereof as is a proper county charge, not to exceed the amount claimed, and may require the claimant to accept the amount allowed in settlement of the entire claim. Sections 29703 and 29704 of the Government Code shall be applicable thereto.

(Amended by Stats. 1959, Ch. 1725.)



29745

If the auditor finds that any claim is not a proper county charge, he shall reject it and endorse his rejection thereon.

(Added by Stats. 1947, Ch. 424.)



29747

The auditor shall prepare duplicate lists of all claims he allows, showing as to each claim: date allowed, warrant number, name of claimant, and amount allowed. He shall certify that the lists are correct, file one copy in the office of the board and preserve the other or a photographic copy thereof in his own office. As to such claims the lists constitute, respectively, the allowance book and the warrant book. If the allowance book is dispensed with by the board of supervisors pursuant to Section 25102, the auditor shall prepare only a single list of all claims he allows, in the form and according to the procedure required for duplicate lists, and shall file the list in his office as the warrant book.

(Amended by Stats. 1961, Ch. 28.)



29748

The board may prescribe, by resolution, additional procedures for the audit and disposition of claims but the procedures so prescribed may not be inconsistent with the provisions of this chapter, of Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) Division 3.6 of Title 1 of the Government Code, or of any other statutes or regulations expressly governing any such claims or the payment thereof.

(Amended by Stats. 1963, Ch. 1715.)



29749

The auditor shall require the certificate of the requisitioning, inspection, or receiving officers that the articles and services have been received or furnished or contracted for.

(Amended by Stats. 1965, Ch. 109.)









CHAPTER 5 - Warrants

ARTICLE 1 - General

29800

All warrants issued by the county auditor shall be numbered consecutively within each series. The number, date, amount of each, and the name of the person to whom payable, shall be stated thereon. The auditor shall enter the warrants in his register at the time they are issued.

(Amended by Stats. 1965, Ch. 73.)



29801

Separate series of numbers may be used for the different kinds of warrants, such as pay roll warrants, general warrants drawn for miscellaneous supplies and expenses, and special warrants drawn on court orders.

(Added by Stats. 1947, Ch. 424.)



29802

(a) Unless otherwise provided by ordinance, any warrant issued is void if not presented to the county treasurer for payment within six months after its date.

Whenever, under the provisions of this section, warrants drawn on trust funds became void, the moneys in the county treasury represented by the warrants may be transferred to the general fund of the county by the county auditor unless disposition is otherwise provided by law.

(b) Any time within two years from the date on which the original warrant became void, the payee or assignee of any warrant which is void as provided in this section may present the warrant to the governing body of the agency on which the warrant was drawn, or declare by affidavit that the warrant has been lost or destroyed, and the governing body may by resolution authorize the auditor to draw new warrants within the limitations prescribed by the resolution without prior individual order of the governing body, provided the limitations prescribed by this section have been complied with. The new warrant shall be subject to the same limitations as the original warrant which it replaces.

(c) If, at any time after a period of two years from the date on which the original warrant became void, or during such other period of time as specified by ordinance, the payee or assignee presents such warrant to the governing body of the agency on which the warrant was drawn, the governing body may adopt an order instructing the county auditor to draw a new warrant in favor of the payee or assignee in the same amount as the original warrant, or the governing body, by resolution, may authorize the auditor, without prior individual order of the governing body, to draw warrants within the limitations prescribed by the resolution in any case in which the auditor determines that it would be inequitable or unreasonable not to draw the warrant, and money is available in the county treasury to make payment on the indebtedness. If the auditor deems it necessary, he or she may present a voided warrant to the governing body for its review, approval, and appropriation of funds. Any such new warrant shall be subject to the same limitations as the original warrant which it replaces.

(Amended by Stats. 1985, Ch. 81, Sec. 2.)



29803

Except as provided in Section 53912, the auditor shall issue warrants on the treasurer in favor of the persons entitled thereto in payment of all claims chargeable against the county which have been legally examined, allowed, and ordered paid by the board of supervisors.

(Amended by Stats. 1988, Ch. 144, Sec. 1.)



29804

Except as provided in Section 53912, the auditor shall issue warrants on the treasurer for all debts and demands against the county when the amounts are fixed by law or are authorized by law to be allowed by a person or tribunal other than the board.

(Amended by Stats. 1988, Ch. 144, Sec. 2.)



29806

Warrants drawn by order of the board on the county treasury for the current expenses during each year shall be paid in the order of presentation to the treasurer. If the fund is insufficient to pay any warrant, the warrant shall be registered and paid in the order of its registration.

(Added by Stats. 1947, Ch. 424.)



29807

Whenever any district, public corporation or public agency uses the county treasury as the depository of its moneys, the county auditor, notwithstanding any other provision of law, may, in lieu of complying with any other procedure for the withdrawal of moneys from the county treasury, prepare his warrant on the county treasury for the same amount as the order, requisition, or other authorization from the district, public corporation or public agency. The warrant shall show the name of the fund upon which the warrant is drawn, date issued, payee’s name, as well as any other information deemed appropriate by the auditor.

(Added by renumbering Section 29880 by Stats. 1971, Ch. 438.)



29808

The auditor may direct the transfer of the amount of the order, requisition or other authorization, from the account or funds of the district, public corporation or public agency to one or more clearing funds in the county treasury to the end that warrants for all districts, public corporations or public agencies may be drawn against one or more clearing funds.

(Added by renumbering Section 29881 by Stats. 1971, Ch. 438.)






ARTICLE 2 - Payment and Registration

29820

When a warrant is presented for payment, if there is money in the fund for that purpose, the treasurer shall pay it by any of the following methods:

(a) By stamping thereon or perforating therein the word “Paid” and the date of payment.

(b) In accordance with those practices with respect to form, issuance, delivery, endorsement, and payment as approved by the governing board pursuant to Section 53910.

(c) By accepting the paid data per the treasurer’s bank.

At the option of the treasurer, warrants may be payable at the treasurer’s office or at any bank at which money of the county is deposited.

(Amended by Stats. 1993, Ch. 1187, Sec. 5. Effective January 1, 1994.)



29821

Whenever an issuing officer draws a warrant upon the fund in an amount that exceeds the balance of the fund and the issuing officer determines that the warrant requires registration, the issuing officer shall, prior to the issuance of that warrant, present it to the treasurer for registration pursuant to Section 29823.

(Repealed and added by Stats. 1993, Ch. 1187, Sec. 7. Effective January 1, 1994.)



29822

The governing board of any local agency may, by the affirmative vote of a majority of its members, adopt a resolution authorizing the issuing of registered warrants. Any resolution adopted pursuant to this section shall state all of the following:

(a) The reason for issuing registered warrants.

(b) The treasurer’s fund number or numbers upon which the warrants are to be drawn.

(c) The maturity date of the registered warrants where the warrants are issued for a period of fixed duration.

Any resolution adopted pursuant to this section shall be submitted to the issuing officer prior to the time any claims or orders are presented.

All approved local agency claims or orders drawn against a fund or funds subject to the issuance of registered warrants authorized pursuant to this section shall be clearly stamped with the following:
“Submitted for Registered Warrant Pursuant to Board Authorization No. ____, dated ____.”

Each warrant issued pursuant to a resolution adopted pursuant to this section shall, prior to issuance, be presented to the treasurer for registration pursuant to Section 29823.

(Repealed and added by Stats. 1993, Ch. 1187, Sec. 9. Effective January 1, 1994.)



29823

The treasurer shall register any warrant presented to him or her pursuant to Section 29821 or 29822 by endorsing upon the back of that warrant all of the following:

(a) The date the warrant was presented to him or her.

(b) That the warrant is not paid for lack of funds.

(c) That the warrant bears interest at the rate fixed by law from the date of registration to and including the date of maturity, or the date of the treasurer’s first notice pursuant to subdivision (b) of Section 29826.

Any warrant registered pursuant to this section shall be returned to the issuing officer for disbursement.

(Repealed and added by Stats. 1993, Ch. 1187, Sec. 11. Effective January 1, 1994.)



29824

(a) The rate of interest payable on a registered warrant shall be determined by a ratesetting committee upon the affirmative vote of a majority of its members. A ratesetting committee shall consist of the auditor, the treasurer, and one representative of the issuing local agency, and shall in its discretion set a rate of interest payable on registered warrants that is consistent with sound business principles.

(b) Interest on registered warrants shall be paid on the basis of actual days and a 365-day year, and shall accrue to the holder of the warrant on the date of redemption. A registered warrant shall cease to bear interest on any maturity date endorsed on its face, if on that date unapplied money is available for its payment, or on the date of the treasurer’s notice pursuant to subdivision (b) of Section 29826.

(Repealed and added by Stats. 1993, Ch. 1187, Sec. 13. Effective January 1, 1994.)



29825

The treasurer shall maintain a separate register for registered warrants that records for each registered warrant all of the following information:

(a) The date on which the warrant is presented.

(b) The rate of interest payable on that warrant.

(c) Any specified maturity date of that warrant.

(Repealed and added by Stats. 1993, Ch. 1187, Sec. 15. Effective January 1, 1994.)



29826

(a) Registered warrants shall be paid out of money in the fund that may be properly applied to those warrants according to the order in which each warrant was presented to the treasurer for registration. Upon receipt of money into the fund, the treasurer shall set apart so much of that money that may be properly applied to the payment of registered warrants as is necessary for the payment of principal and interest.

(b) When there is sufficient money in the fund to pay the warrants drawing interest, the treasurer shall give notice to the registered warrantholder by mail, or by published notice in a newspaper of general circulation published in the county, or if none is published therein, by written notice posted in an appropriate public notice location in the courthouse. When advertising warrants in a newspaper, the treasurer shall not publish the warrants in detail, but shall give notice only that certain warrant numbers or series of numbers stated in the notice are payable. From the date of mailing, or first publication or posting of the notice, the warrants cease to draw interest.

(c) A registered warrant that bears a maturity date shall be paid by the county treasurer upon that date out of moneys then available. However, if on the maturity date endorsed on a registered warrant, there is no money available for its payment, the registered warrant shall continue to bear interest and shall become payable in the same manner as registered warrants not bearing maturity dates.

(d) If a registered warrant is not presented for payment within 60 days from the date of the notice required by subdivision (b), the moneys set aside for its payment shall be applied by the treasurer to the payment of unpaid warrants next in order of registry. When finally presented, any properly endorsed warrant so bypassed shall be paid by the treasurer when sufficient funds that may be properly applied to the payment of registered warrants are next available.

(Added by Stats. 1993, Ch. 1187, Sec. 17. Effective January 1, 1994.)



29827

When the treasurer pays any warrant upon which any interest is due, he or she shall note on the warrant the amount of interest paid and enter on his or her account the amount of the interest distinct from the principal.

(Added by renumbering Section 29826 by Stats. 1993, Ch. 1187, Sec. 16. Effective January 1, 1994.)



29828

Actual costs incurred for warrant registration, record maintenance, notification, interest calculation, and payment processing may be recovered from the issuing entity as administrative costs by the county treasurer.

(Added by Stats. 1992, Ch. 523, Sec. 4. Effective January 1, 1993.)






ARTICLE 2.3 - Alternative Payment and Registration Procedure

29830

In lieu of the method in Article 2 (commencing with Section 29820) for the registration of county warrants, the provisions of this article may be followed upon adoption of a resolution by the board of supervisors.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)



29831

As used in this chapter, “committee” means the chief administrative officer, auditor, and treasurer, or any other county employee appointed by the board of supervisors.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)



29832

Whenever the county auditor draws a warrant upon the treasury in an amount in excess of the balance of the fund, the county auditor shall present it to the treasurer for registration. The treasurer shall endorse upon its back the date of presentation by the county auditor, that it is not paid for lack of funds, and that it bears interest at the rate fixed pursuant to law from the date of the registration to and including the date of maturity or the date upon which the treasurer first advertises that is redeemable upon presentation if it bears no date of maturity. Warrants so endorsed by the treasurer are registered warrants.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)



29833

By a majority vote the committee shall fix the rate of interest earned on registered warrants at not more than 5 percent per annum.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)



29834

Registered warrants are entitled to preference as to payment out of money in the fund properly applicable to the warrants according to the order in which they were issued. Upon receipt of money into the fund that is not otherwise appropriated, the treasurer shall set apart as much as is necessary for the redemption of the warrants.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)



29835

After registration, the treasurer shall return the warrant to the county auditor for distribution to the payees.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)



29836

When there is sufficient money in the fund to redeem the warrants drawing interest, the treasurer shall give notice in a newspaper published in the county, or if none is published therein, by written notice posted upon the courthouse door, stating the time and locations at which the treasurer is ready to redeem the warrants. From the first publication or posting of the notice, the warrants cease to draw interest.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)



29837

In advertising warrants in a newspaper, the treasurer shall not publish the warrants in detail, but shall give notice only that county warrants registered by the treasurer prior to a date stated in the notice are redeemable. When a portion of the warrants registered by the treasurer are redeemable, the treasurer shall designate the warrants redeemable in the advertisement.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)



29838

If the warrants are not presented for redemption within 60 days from the time given in the notice, the funds set aside for their redemption shall be applied by the treasurer to the redemption of unpaid warrants next in order of registry. On application and presentation of properly endorsed warrants that have been advertised, the treasurer may redeem the warrants out of any money in the fund not otherwise appropriated.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)



29839

When the treasurer redeems any warrant upon which any interest is due, the amount of interest shall be entered in the account distinct from principal.

(Added by Stats. 1992, Ch. 1191, Sec. 1. Effective September 30, 1992.)






ARTICLE 2.5 - Optional Method—Registering Claims or Orders

29840

In lieu of the method provided in Article 2 (commencing with Section 29820) for the registration of county warrants, the provisions of this article may be followed for other than school warrants upon adoption by resolution by the county board of supervisors of any county.

(Added by Stats. 1990, Ch. 294, Sec. 2.)



29841

When any approved claim or order against funds in the county treasury is presented to the county auditor, and the claim or order constitutes a valid claim against a specific fund, and moneys are not available in the fund from which to pay the claim or order, he or she shall endorse on the claim or order the words “Not approved for want of funds” and shall register the claim or order in the records of his or her office.

(Added by Stats. 1990, Ch. 294, Sec. 2.)



29842

The county auditor shall number and date the registered claim or order and shall transmit a notice to the payee that the claim or order has been registered for want of funds and shall bear interest at the rate of 5 percent per annum until paid.

(Added by Stats. 1990, Ch. 294, Sec. 2.)



29843

Warrants shall be issued by the county auditor in payment of registered claims or orders from the first moneys thereafter becoming available in the fund and before any other claims or orders are paid from the fund.

(Added by Stats. 1990, Ch. 294, Sec. 2.)



29844

Whenever moneys become available in the fund for payment of the registered claim or order, the county auditor shall enter on each the amount of interest due and the total amount including principal and interest and shall issue his or her warrant therefore for such claims or orders according to the sequence of registration.

(Added by Stats. 1990, Ch. 294, Sec. 2.)



29845

Actual costs incurred for claim or order registration, record maintenance, notification, interest calculation, and payment processing may be recovered from the issuing entity as administrative costs by the county auditor-controller.

(Added by Stats. 1992, Ch. 523, Sec. 5. Effective January 1, 1993.)






ARTICLE 3 - Duplicate Warrants

29850

If any warrant issued by the county auditor is lost or destroyed before it is paid by the treasurer, the amount due may be recovered by the legal owner or custodian by filing with the auditor or his or her designee an affidavit setting forth the fact of the loss or destruction of the warrant, the number, date, amount, and name of the payee, and all material facts relative to its loss or destruction. The legal owner or custodian is entitled to file this affidavit at any time prior to the time the warrant becomes void.

(Amended by Stats. 1983, Ch. 1316, Sec. 1.)



29851

Upon the filing of the affidavit, the auditor shall issue and deliver to the legal owner or custodian a duplicate warrant for the full amount of the original warrant, or for any lesser amount still due if any portion of the amount for which the warrant was drawn has been paid, and the treasurer shall pay the duplicate in lieu of the original warrant. If a warrant is lost or destroyed after it has been received by a bank with whom the treasurer has entered into a written agreement pursuant to Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 for the deposit in that bank of moneys belonging to or in the custody of the treasurer, the treasurer may pay on a photocopy of the lost or destroyed warrant in lieu of the original warrant; provided the bank agrees to indemnify and hold the county harmless from any loss incurred by reason of that payment.

(Amended by Stats. 1994, Ch. 939, Sec. 10. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



29852

If the duplicate warrant is not presented for payment to the county treasurer within the time within which the original warrant could have been presented for payment it is void.

(Amended by Stats. 1947, Ch. 585.)



29853

A warrant is considered lost if it has been mailed and has not been received by the addressee within 20 days after the date of mailing or within a shorter period of time as the board of supervisors may by ordinance establish.

(Amended by Stats. 1994, Ch. 939, Sec. 11. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



29853.5

(a) To the extent permitted by federal law and notwithstanding Article 3 (commencing with Section 29850) of Chapter 5 of Division 3 of Title 3 of the Government Code, a public assistance warrant, which has been lost, stolen, destroyed, or lost in the mail, shall be replaced by the county. Prior to replacing the warrant the legal owner or custodian shall comply with either paragraph (1) or paragraph (2), whichever is applicable:

(1) Wait five working days, or a lesser period if permitted by the county, from the date that the warrant was mailed in cases where the warrant has been lost in the mail. After the waiting period the warrant shall be deemed to be lost and the legal owner or custodian shall be entitled to file an affidavit of the loss in the mail with the county. The affidavit shall contain information relative to the loss of the warrant in the mail, including the number, date, amount, and name of the payee of the warrant. The county shall assist the legal owner or custodian of the warrant in completing the affidavit.

(2) If the warrant was not lost in the mail, an affidavit may be filed immediately with the county. The affidavit shall contain information relative to the loss, theft, or destruction of the warrant, including the number, date, amount, and the name of the payee of the warrant. The county shall assist the legal owner or the custodian of the warrant in the completion of the affidavit.

(b) When the affidavit has been signed by the legal owner or custodian of the warrant, the county shall issue a replacement warrant as soon as possible to ensure that the needs of the family continue to be met, but no later than five working days from the date that the affidavit has been signed and filed with the county.

(c) If the legal owner or custodian of the original warrant has moved from the county that issued the original warrant, and it has been lost, destroyed, stolen, or lost in the mail, the legal owner or the custodian of the warrant shall be entitled to file his or her affidavit for a replacement warrant with the county to which he or she has moved, and that county shall, within one working day, mail the affidavit to the county which issued the original warrant that an affidavit has been received. The county which issued the original warrant shall issue a replacement warrant immediately, but no later than five working days from the date that the county receives the affidavit that has been filed with the county to which the legal owner or custodian of the original warrant has moved.

(d) If a legal owner or custodian receives an original public assistance warrant subsequent to the receipt of a replacement warrant, the legal owner or custodian shall return the original warrant to the county.

(e) The department, in consultation with the County Welfare Directors Association, the County Auditors Association, and the Coalition of California Welfare Rights Organizations, shall develop a statewide intercounty lost warrant replacement affidavit, or revise the existing form, for the purpose of implementing this section.

(Repealed and added by Stats. 1985, Ch. 826, Sec. 2.)



29854

The auditor and treasurer shall each make the proper entries on their respective books, showing that the warrant is lost or destroyed and that a duplicate warrant has been issued.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 4 - Purchase by State of County Warrants for Aid

29870

The purpose of this article is to maintain in effect in every county the state plans for aid to the needy aged, aid to needy children, and aid to the needy blind; to protect such plans from interruption of operation in any county because of the temporary financial exigencies of the county; and to preserve the eligibility of the State to receive assistance from the United States for such aid.

(Added by Stats. 1947, Ch. 424.)



29871

“Registered,” as used in this article, means endorsed and signed by the county treasurer.

(Added by Stats. 1947, Ch. 424.)



29872

Any county which is liable under the Welfare and Institutions Code for the payment of aid to the needy aged, aid to the needy blind, or aid to needy children may apply to the Department of Finance for purchase by the State of registered warrants of the county in such amount as will enable the county to make payment of its liability, if all of the following conditions exist:

(a) The county is without sufficient funds in its treasury to make the payment.

(b) The county is unable to provide such funds, by temporary borrowing or otherwise.

(c) Registered warrants of the county are not readily salable or exchangeable in the community by holders for their face value in cash.

(d) The county has made provision in its current budget for the expenditures for the aids for which it is liable under the Welfare and Institutions Code and has levied the necessary taxes.

(Added by Stats. 1947, Ch. 424.)



29873

The county shall submit its application to the State Department of Social Services. The application shall be in such form and show such facts as are prescribed by the State Department of Social Services and the Department of Finance. If the State Department of Social Services approves the application, it shall transmit the application and a statement of its approval to the Department of Finance.

(Amended by Stats. 1977, Ch. 1252.)



29874

If the Department of Finance determines that the purchase will tend to effect the purpose of this article and that the county is eligible to make application, it may, with the approval of the Treasurer, purchase, in the name of the state, registered warrants of the county in the amount specified in the application or in any lesser amount agreed to by the county and approved by the State Department of Social Services.

(Amended by Stats. 1996, Ch. 320, Sec. 28. Effective January 1, 1997.)



29875

The purchase shall be effected as follows:

(a) In lieu of the issue of registered warrants to the persons to whom the county is liable for the payment of aid, a warrant or warrants in favor of the State in the amount agreed upon between the county and the Department of Finance shall be issued by the county auditor and registered by the county treasurer.

(b) Upon the claim of the Department of Finance, the State Controller shall draw his warrant in favor of the county for the face value of the county registered warrants to be purchased under the agreement.

(c) The county warrants shall be delivered to the Department of Finance which shall thereupon transmit the Controller’s warrant to the county treasurer. The county warrants shall be deposited with the State Treasurer by the Department of Finance.

(Added by Stats. 1947, Ch. 424.)



29876

The funds received by a county from the State in payment for warrants of the county shall be kept in a separate fund and used only for the payment of the aid for which the county is liable under the Welfare and Institutions Code, relating to the needy aged, aid to the needy blind, and aid to needy children.

(Added by Stats. 1947, Ch. 424.)



29877

Any funds received by the Department of Finance in payment of county registered warrants purchased pursuant to this article shall be immediately deposited in the State Treasury. The proceeds received as the principal amount of the warrants shall be credited to the appropriations from which the respective warrants were purchased.

(Added by Stats. 1947, Ch. 424.)



29878

All registered warrants issued to the State pursuant to this article are subject in every respect to Article 2.

(Added by Stats. 1947, Ch. 424.)









CHAPTER 6 - Bonds

ARTICLE 1 - General

29900

Any county may issue funding or refunding bonds pursuant to this chapter for the following purposes:

(a) To refund any outstanding county indebtedness, evidenced by bonds or warrants.

(b) For any purposes for which the board of supervisors is authorized to expend the funds of the county.

(c) For the purpose of building or constructing roads, bridges, or highways.

(Amended by Stats. 1947, Ch. 1198.)



29900.5

(a) A county may also issue bonds pursuant to this chapter for the purpose of seismic strengthening of unreinforced buildings and other buildings. Proceeds of bonds authorized pursuant to this section may be used to make loans to public entities or owners of private buildings. Loans shall satisfy all of the following:

(1) Any loan used to finance seismic strengthening of a residential structure containing units rented by households specified in Section 50079.5 of the Health and Safety Code before strengthening shall be subject to a regulatory agreement which will ensure that the number of those units in the structure will not be reduced and will remain available at affordable rents pursuant to Section 50053 of the Health and Safety Code as long as any portion of the loan is unpaid.

(2) All seismic strengthening financed with any loan funded pursuant to this section shall be in accordance with a plan developed for the structure by a registered civil engineer or a licensed architect, or approved by a county building official, one of whom shall certify that the work funded is necessary for seismic safety reasons, or is otherwise legally required for completion of the work or occupancy of the building. In no event shall any loan funded pursuant to this section finance the destruction of any existing building or the construction of any new building.

(3) Any amount received in payment of interest on or to repay principal on any loan made pursuant to this section shall be used to pay debt service on bonds authorized pursuant to this section, or shall be used to fund additional loans for seismic strengthening, except that the provisions of this paragraph shall not apply after the bonds, including any bonds issued to refund the bonds, are fully repaid.

(4) Loans made pursuant to this section shall constitute liens in favor of the county when recorded by the county recorder of the county in which the real property is located. The lien shall contain the legal description of the real property, the assessor’s parcel number, and the name of the owner of record as shown on the latest equalized assessment roll.

(5) The board of supervisors may specify the interest rate, term, and other provisions of any loan made pursuant to this section.

(6) A county may issue bonds and make loans pursuant to this section only if the county has completed an inventory of unreinforced masonry structures within its jurisdiction and has adopted a mitigation ordinance pursuant to Section 8875.2 or Section 19163 of the Health and Safety Code. The county shall establish criteria, terms, and conditions to identify eligible buildings.

(b) The board of supervisors is authorized to expend the proceeds of bonds authorized by this section to make loans pursuant to this section. The board of supervisors shall declare in the bond proposition that loans made from bond proceeds pursuant to this section to owners of private buildings for seismic strengthening of unreinforced buildings or other buildings constitute a public purpose resulting in a public benefit. Loans made pursuant to this section shall not be construed to be gifts of public funds in violation of Section 6 of Article XVI of the California Constitution.

(c) Work on qualified historical buildings or structures shall be done in accordance with the State Historical Building Code (Part 2.7 (commencing with Section 18950) of Division 13 of the Health and Safety Code).

(d) The Legislature hereby declares that loans made from bond proceeds pursuant to this section to owners of private buildings for seismic strengthening of unreinforced buildings or other buildings constitute a public purpose resulting in a public benefit.

(Amended by Stats. 1992, Ch. 18, Sec. 6. Effective March 26, 1992.)



29901

The board of supervisors shall adopt an order calling and providing for a bond election, which order shall state:

(a) The purpose or purposes for which the indebtedness is to be incurred.

(b) The amount of bonds proposed to be issued.

(c) The maximum rate of interest.

(d) The date of the election.

(e) The manner of holding the election and the procedure for voting for or against the proposition.

(Amended by Stats. 1957, Ch. 141.)



29901.5

All or any part of the proceeds of the bonds may be contributed or paid to any agency, board, commission or entity constituted or provided for by agreement under or pursuant to Article 1, Chapter 5, Division 7, Title 1 of the Government Code, if the board of supervisors shall find that such contribution will effectuate a purpose stated in the bond proposition and will be in aid of a purpose which will materially benefit and serve the general county interest and that the public interest, convenience, and neccessity of the county as a whole requires the contribution to be made by the county.

(Amended by Stats. 1957, Ch. 141.)



29902

The board of supervisors shall provide for submitting the question of the issuance of the bonds to the qualified electors of the county at the next general election or at a special election to be called by it for that purpose.

(Added by Stats. 1947, Ch. 424.)



29903

The words “Bonds—Yes,” and “Bonds—No,” or words of similar import shall appear on the ballot adjacent to each bond proposition.

(Amended by Stats. 1957, Ch. 141.)



29904

Several separate propositions may be submitted at the same election, and any single proposition may include one or more purposes.

(Amended by Stats. 1957, Ch. 141.)



29905

A special election may be held as provided in this article. Only qualified voters of the county may vote. The election shall be held as nearly as practicable in conformity with the general election law of the State. The board of supervisors may form bond election precincts by adopting the precincts established for general election purposes or by consolidating precincts inside of cities and towns, to a number not exceeding six in each bond election precinct, and shall appoint only one inspector, two judges, and one clerk for each bond election precinct.

(Added by Stats. 1947, Ch. 424.)



29906

The order calling and providing for a bond election shall be published in one or more newspapers published in the county once a week for at least four weeks. If no newspaper is published in the county, copies of the order shall be conspicuously posted in five public places in the county at least 14 days before the election. No other notice of such election need be given.

(Amended by Stats. 1957, Ch. 141.)



29907.5

Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code, relating to arguments concerning county measures, are applicable to this chapter.

(Amended by Stats. 1994, Ch. 923, Sec. 60. Effective January 1, 1995.)



29908

If two-thirds of the electors voting on a proposition vote in favor of it, the bonds in an amount not exceeding that specified in said proposition may be issued. When two or more propositions are submitted at the same election, the votes cast for and against each proposition shall be separately counted.

(Amended by Stats. 1957, Ch. 141.)



29909

The total amount of bonded indebtedness shall not at any time exceed 5 percent of the taxable property of the county as shown by the last equalized assessment roll. If water conservation, flood control, irrigation, reclamation, or drainage works, improvements, or purposes, or the construction of select county roads is included in any proposition submitted, the total amount of bonded indebtedness may exceed 5 percent but shall not exceed 15 percent of the taxable property of the county as shown by the last equalized assessment roll.

(Amended by Stats. 1968, Ch. 20.)



29910

If the issuance of the bonds is authorized at said election, the board may thereafter adopt a resolution or resolutions providing for the issuance of all or any part of the bonds authorized at said election. Said resolution shall prescribe the form of the bond and attached interest coupons, and fix the time or times of maturity of the bonds.

(Amended by Stats. 1957, Ch. 141.)



29910.1

The board may divide the principal amount of any issue into two or more series and fix different dates for the bonds of each series. The bonds of one series may be made payable at different times from those of any other series; provided, that the earliest maturity of each issue or series, as the case may be, shall not be more than two years from the date of the bonds of said issue or series. The final maturity date of any bond shall not exceed 40 years from the date of the bond. Every year beginning with the date of the earliest maturity of each issue or series of bonds, as the case may be, not less than one-fortieth of the whole of the indebtedness evidenced by such issue or such series shall be payable; provided, however, the bonds of any issue or series irrespective of the purpose for which the same are to be issued may be made to mature and become payable in approximately equal total annual installments of interest and principal, during the term of the bonds computed from the first year in which any part of the principal shall mature to the date of final maturity which annual installments may vary one from another in amounts not exceeding in any year more than 5 percent of the total principal amount of the bonds of such issue or of the series thereof then proposed to be issued.

(Amended by Stats. 1967, Ch. 37.)



29910.2

When the issuance of bonds shall have been authorized pursuant to two or more propositions submitted at the same or different elections, all or any part of said bonds not theretofore issued may be combined and issued and sold as a single issue or series.

(Added by Stats. 1957, Ch. 141.)



29911

In the resolution providing for the issuance of the bonds, the board may provide for the call and redemption of all or any part of the bonds on any interest payment date prior to their fixed maturity, at their par value plus a specified premium, if any, and accrued interest. The bonds to be called for redemption prior to maturity shall be selected in such manner as the board may provide in said resolution. If a bond is subject to call and redemption a statement to that effect shall be set forth on the face of the bond.

(Amended by Stats. 1957, Ch. 141.)



29912

Notice of redemption shall be published at such time and in such manner as the board may provide in the resolution providing for the issuance of the bonds.

(Amended by Stats. 1957, Ch. 141.)



29913

If funds are made available for the payment of the principal, interest, and premium on the bonds called, the interest on the bonds shall cease after the date fixed for redemption.

(Added by Stats. 1947, Ch. 424.)



29914

The bonds may be issued in such denomination or denominations as the board of supervisors may prescribe.

(Amended by Stats. 1963, Ch. 736.)



29915

The principal and interest shall be payable in lawful money of the United States, either at the treasury of the county or at such place within the United States as the board designates, or both at the treasury or the designated place at the option of the bondholder.

(Added by Stats. 1947, Ch. 424.)



29916

Interest on the bonds shall not exceed 8 percent per annum, payable semiannually, except that interest for the first year after the date of the bonds may be made payable at the end of said year.

(Amended by Stats. 1975, Ch. 130.)



29917

(a) The bonds shall be signed by the chairperson of the board of supervisors or by any other member thereof as the board of supervisors shall, by resolution adopted by a four-fifths vote of all its members, authorize and designate for that purpose, and also signed by the treasurer of the county, and shall be countersigned by the clerk thereof. All the signatures and countersignatures may be printed, lithographed, engraved, or otherwise mechanically reproduced except that one of the signatures or countersignatures to the bonds shall be manually affixed. Any signature may be affixed in accordance with the provisions of the Uniform Facsimile Signatures of Public Officials Act, Chapter 6 (commencing with Section 5500) of Division 6 of Title 1 of the Government Code.

(b) Notwithstanding subdivision (a), the board of supervisors may, in its discretion, determine that all of the required signatures and countersignatures shall be by facsimiles, provided however that the bonds shall not be valid or become obligatory for any purpose until manually signed by an authenticating agent duly appointed by the board or its authorized designee.

(Amended by Stats. 1988, Ch. 1055, Sec. 4.)



29918

The bonds shall be sold at the times, in the amounts, and in the manner prescribed by the board, but for not less than par.

(Added by Stats. 1947, Ch. 424.)



29919

At its option the board may use the following form of bond:

“No. _________

$ _________

United States of America
County of ________
State of California

The County of ____, State of California, hereby acknowledges itself indebted and promises to pay the bearer hereof, on the ____ day of ____, one thousand nine hundred ____ (here insert the date of maturity), the sum of ____ dollars in lawful money of the United States, with interest thereon in like lawful money, at the rate of ____ percent a year, payable at ____ semiannually (or annually) on the first day of ____, and ____ (or on the first day of ____ if interest payable annually), on presentation and surrender of the interest coupon hereto attached.

(Here insert provision for call and redemption if board elects to make bonds callable.)

This bond is issued by the board of supervisors of the County of ____, State of California, in strict compliance with Article 1, Chapter 6, Division 3, Title 3, of the Government Code of the State of California, and in pursuance of an order of the board duly made on the ____ day of ____, 19___, and with the assent of two-thirds of the qualified electors of the county voting at an election legally called and duly held for that purpose on the ____ day of ____, 19___.

And it is hereby certified and recited that the bonded indebtedness of this county, including this bond, does not exceed ____ percent of the taxable property thereof, as shown by the last equalized assessment roll of the county, and that provision has been made for the collection of an annual tax sufficient to pay the interest on this indebtedness as it falls due and to constitute a sinking fund for the payment of the indebtedness at or before maturity.

In witness whereof, the county, by its board of supervisors, has caused this bond to be signed by the chairman of the board of supervisors, and attested by the county auditor, and the seal of the board of supervisors to be hereto attached, this ____ day of ____, 19___.

Chairman of board of supervisors.

Attest: , County Auditor.” _____

(Amended by Stats. 1947, Ch. 424.)



29920

The interest coupon may be in the following form:

“The County of ____, State of California, hereby promises to pay to the holder hereof, on the ____ day of ____, 19___, at ____ in ____, $____ in lawful money of the United States, for interest on its county bond,
No. ______.

_______,

_______, County Auditor.”

(Added by Stats. 1947, Ch. 424.)



29921

All premiums and accrued interest received shall be placed in the fund to be used for the payment of principal of and interest on the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury to the credit of the proper improvement fund and applied exclusively to the purpose and object recited in the proposition; provided, however, that when said purpose and object have been accomplished any moneys remaining in such improvement fund shall be transferred to the fund to be used for the payment of principal of and interest on the bonds. When such purpose and object have been accomplished and all principal and interest on the bonds have been paid, any balance of money then remaining shall be transferred to the General Fund.

(Repealed and added by Stats. 1957, Ch. 141.)



29922

At the time of making the next general tax levy after incurring the bonded indebtedness, and annually thereafter until all of the bonds are paid or until there is a sum in the treasury set apart for that purpose sufficient to meet all principal and interest on the bonds, the board shall levy a tax for that year upon the taxable property of the county for the interest and redemption of the bonds.

(Added by Stats. 1947, Ch. 424.)



29923

The tax for interest and redemption of bonds shall be in addition to all other taxes, and shall not be less than sufficient to pay the interest on the bonds and such portion of the principal, if any, as is to become due before the time for making the next general tax levy. It shall also be sufficient to constitute a sinking fund for the payment of the principal of the bonds on or before maturity. The board shall provide for the levy of an annual tax sufficient to effect the objects of this section either in the resolution providing for the issuance of the bonds or in an ordinance adopted before or at the time of issuing the bonds.

(Amended by Stats. 1957, Ch. 141.)



29924

When collected the tax shall be paid into the treasury of the county and used solely to pay the interest and principal of the bonds as they become due.

(Added by Stats. 1947, Ch. 424.)



29924.5

(a) Prior to the issuance by a county of bonds pursuant to this chapter, the board may elect, by resolution, to guarantee payment on outstanding bonds of the county issued pursuant to this chapter in accordance with the following:

(1) A county that elects to participate under this section shall provide notice to the Controller of that election, which notice shall include a schedule for the repayment of principal and interest on the bonds, and identify a bond trustee appointed by the county for the purposes of this section.

(2) In the event that, for any reason, the amount of property tax revenues made available pursuant to this article for the payment of principal and interest of the bonds will not be sufficient for that purpose at the time payment on principal, interest, or both, is required as to any one or more of those bonds, the county shall so notify the bond trustee. The bond trustee shall immediately communicate that information to the affected bondholder or bondholders and to the Controller.

(3) When the Controller receives notice from the trustee as described in paragraph (2), or the amount of property tax revenues made available pursuant to this article for the payment of principal and interest of the bonds is not sufficient for that purpose at the time payment on principal, interest, or both, is required as to any one or more of those bonds, the Controller shall make an apportionment to the bond trustee in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from moneys credited to the Motor Vehicle License Fee Account in the Transportation Tax Fund to which that county is entitled at that time under Chapter 5 (commencing with Section 11001) of Part 5 of Division 2 of the Revenue and Taxation Code, and shall thereupon reduce, by the amount of the payment, the subsequent allocation or allocations to which the county would otherwise be entitled under that chapter.

(4) A county shall be entitled to reimbursement, from tax revenues collected pursuant to this article, in an amount equal to the amount by which its allocation or allocations under Chapter 5 (commencing with Section 11001) of Part 5 of Division 2 of the Revenue and Taxation Code are reduced pursuant to subdivision (c).

(b) This section shall not be construed to obligate the State of California to make any payment to a county from the Motor Vehicle License Fee Account in the Transportation Tax Fund in any amount or pursuant to any particular allocation formula, or to make any other payment to a county, including, but not limited to, any payment in satisfaction of any debt or liability incurred or guaranteed by a county in accordance with this section.

(Added by Stats. 1990, Ch. 1177, Sec. 2. Effective September 24, 1990.)



29925

If the board fails to make the levy necessary to pay the bond or interest coupons at maturity and any bond or interest coupon is presented to the treasurer and payment is refused, the owner may file the bond, together with all unpaid coupons, with the State Controller, taking his receipt therefor. The bonds shall be registered in the State Controller’s office and the State Board of Equalization shall, at its next session and at each annual equalization thereafter, add to the state tax to be levied in the county a sufficient rate to realize the amount of principal or interest past due and to become due prior to the next levy.

(Added by Stats. 1947, Ch. 424.)



29926

The tax shall be levied and collected as a part of the state tax and paid into the State Treasury and passed to the special credit of the county as a bond tax.

(Added by Stats. 1947, Ch. 424.)



29927

The payments shall be made, as they mature, by warrants to the holder of the registered obligations, as shown by the register in the office of the State Controller, until the obligations are fully satisfied and discharged, and any balance then remaining shall be passed to the general account and credit of the county.

(Added by Stats. 1947, Ch. 424.)



29928

If any officer whose signature, counter-signature, or attestation appears on any county bond or coupon ceases to be such officer before the delivery of the bonds to the purchasers, the signature, counter-signature, or attestation appearing either on the bonds or the coupons, or on both, is valid and sufficient for all purposes to the same extent as if the officer had remained in the office until the delivery of the bonds. The signature upon the coupons of the person who is auditor or treasurer at the date of the bonds is valid although the bonds themselves are attested by a different person who is auditor or treasurer at the time of their delivery.

(Amended by Stats. 1957, Ch. 141.)



29929

The board may contract a bonded indebtedness for county purposes only as provided in this chapter.

(Added by Stats. 1947, Ch. 424.)



29930

When the board of supervisors deems it in the best interests of the county, it may authorize the county treasurer, upon such terms and conditions as may be fixed by the board of supervisors, to issue notes, on a competitive-bid basis, maturing within a period not to exceed one year, in anticipation of the sale of bonds duly authorized at the time such notes are issued. The proceeds from the sale of such notes shall be used only for the purposes for which may be used the proceeds of the sale of bonds in anticipation whereof the notes were issued.

All notes issued and any renewal thereof shall be payable at a fixed time, solely from the proceeds of the sale of the bonds and not otherwise, except that in the event that the sale of the bonds shall not have occurred prior to the maturity of the notes issued in anticipation of the sale, the county treasurer shall, in order to meet the notes then maturing, issue renewal notes for such purpose. No renewal of a note shall be issued after the sale of bonds in anticipation of which the original note was issued. There shall be only one renewal of such note or notes.

Every note and any renewal thereof shall be payable from the proceeds of the sale of bonds and not otherwise. The total amount of such notes or renewals thereof issued and outstanding shall at no time exceed the total amount of the unsold bonds.

Interest on the notes shall be payable from proceeds of the sale of bonds.

(Added by Stats. 1971, Ch. 1537.)






ARTICLE 2 - Destruction of Unsold Bonds

29940

At any time after two years subsequent to the date of any election authorizing the issuance of bonds for county purposes, the board of supervisors may determine that the sale of any bonds remaining unsold is inexpedient and order their destruction, pursuant to this article.

(Added by Stats. 1947, Ch. 424.)



29941

The board shall give notice of its intention to destroy the bonds by a notice published for one week in a newspaper of general circulation published and circulated in the county. The notice shall contain the time and place of the intended destruction, and the reason, and a general description of the character and amounts of the bonds. The time specified for the destruction of the bonds shall be at least one week after the date of completion of such publication.

(Added by Stats. 1947, Ch. 424.)



29942

At the time and place specified and in accordance with the terms of the notice, the board shall publicly destroy the bonds.

(Added by Stats. 1947, Ch. 424.)



29943

No other issue of bonds in place of those destroyed shall be made unless again authorized by a vote of the people.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 3 - Special Improvement Bonds

29950

Any county may incur a bonded indebtedness for any of the following purposes.

(a) To acquire any bonds:

(1) Issued by the county.

(2) Issued by or for any district in the county.

(3)  Issued for street work or other public improvements of any kind or character in the county under any act of the Legislature providing for the performance of street work or any other public improvements.

(b) To represent or be secured by assessments levied for such work or improvements, including any bonds issued under the Road District Improvement Act of 1907, the Acquisition and Improvement Act of 1925, and the Street Opening Bond Act of 1921.

(Added by Stats. 1947, Ch. 424.)



29951

The intent of this article is that investments of county funds shall be made for the purpose of: (a) aiding and facilitating the making of needed public improvements in the county; (b) limiting or preventing the increasing of district taxes or assessments which may lessen or impair the general tax revenues of the county from any district; and (c) providing means by which district indebtedness or assessments represented by or securing bonds may be reduced.

(Added by Stats. 1947, Ch. 424.)



29952

Except as otherwise provided in this article, the bonds authorized to be issued pursuant to this article may be issued and sold pursuant to Article 1 or any other law governing the issuance and sale of general county obligations.

(Added by Stats. 1947, Ch. 424.)



29953

The interest rate on the bonds need not be the same during their entire term, but different rates may be fixed for one or more interest payments on the bonds.

(Added by Stats. 1947, Ch. 424.)



29954

If the bonds are to be issued to acquire outstanding bonds, the order calling the election shall briefly and generally state what bonds are to be purchased or acquired, the total principal amount, and the maximum price proposed to be paid. The maximum price so stated shall not be exceeded in the purchase of the bonds.

(Added by Stats. 1947, Ch. 424.)



29955

The bonds shall not be sold at less than their par value, or may be exchanged at their par value for the outstanding bonds, if the outstanding bonds are taken in exchange at a price not exceeding the maximum price stated in the order calling the election.

(Added by Stats. 1947, Ch. 424.)



29956

The bonds shall be redeemed and paid pursuant to Article 1.

(Added by Stats. 1947, Ch. 424.)



29957

The taxes for the payment of the bonds shall be levied pursuant to Article 1, except where the entire issue is to mature at one time, taxes shall be levied annually to provide interest and a sinking fund under this article.

(Added by Stats. 1947, Ch. 424.)



29958

The county treasurer shall keep the money arising from the sale of bonds issued pursuant to this article separate and distinct from all other county money in a fund called “General improvement fund.”

(Added by Stats. 1947, Ch. 424.)



29959

The board shall invest and reinvest the money in the general improvement fund in bonds issued by the county or bonds issued for highway, sewer, drainage, or other improvements within the county.

(Added by Stats. 1947, Ch. 424.)



29960

The board shall collect the principal and interest on the bonds and credit the amount collected to the general improvement fund, except that if the bonds are issued to acquire or to provide money for the purchase of certain outstanding bonds, it shall be used only for that purpose, and all of the money not so used and all sums received in payment of principal or interest on the bonds acquired by the county or received from the sale thereof shall be used for the payment of the principal and interest of the bonds issued pursuant to this article.

(Added by Stats. 1947, Ch. 424.)



29961

The board may sell any of the bonds purchased by it at a price not less than that paid. The purchase price of any bonds so sold and the accrued interest thereon shall be placed in the general improvement fund and may be reinvested in bonds, except where such reinvestment is not permitted.

(Added by Stats. 1947, Ch. 424.)



29962

During the time the county owns any district bonds payable from taxes or assessments levied wholly or partially in accordance with the assessed value of the land within the district, the board of supervisors may each year omit from the amount of the annual tax or assessment to be levied for the payment of principal and interest of the bonds any sum for the payment of principal and interest due and unpaid because of delinquencies, and may limit or omit any sum for anticipated delinquencies. The tax or assessment shall be levied in accordance with the statute under which the bonds acquired were issued, but the total amount of any annual levy may be limited as provided in this article.

(Added by Stats. 1947, Ch. 424.)



29963

If any bonds are acquired at less than their par value, the board may reduce the total principal amount of any issue of bonds so acquired and held to a total principal amount which it may fix by ordinance. The reduced total principal amount of any issue shall not be less at par than the total purchase price of the total principal amount of the bonds of the issue acquired by the county.

(Added by Stats. 1947, Ch. 424.)



29964

The ordinance shall designate the issue of bonds to be reduced, the total principal amount of the issue acquired, the purchase price paid, the principal amount of the proposed reduction, the numbers, denominations, maturity dates of the bonds to be canceled, and the time and place of the proposed cancellation. The ordinance is subject to referendum.

(Added by Stats. 1947, Ch. 424.)



29965

Unless prevented by petition protesting the passage of the ordinance, signed and filed with the board pursuant to Section 9144 of the Elections Code, the bonds shall be publicly canceled at the time and place fixed, and the clerk of the board of supervisors shall enter on the minutes of the board of supervisors a record of the bonds canceled sufficient to identify them and the fact and date of the cancellation.

(Amended by Stats. 2006, Ch. 588, Sec. 9. Effective January 1, 2007.)



29966

If the bonds canceled are issued pursuant to the Improvement Bond Act of 1915 to pay the cost of any work or improvement made under the Improvement Act of 1911, the board shall reduce the principal amount of the assessments securing the bonds to the total principal amount of the unpaid and uncanceled bonds of the same issue. The reduction of assessments shall be carried out by canceling such proportion of the assessments as is necessary, and the board shall provide procedure for the cancellation in accordance with constitutional requirements. The uncanceled portion of the assessments shall be valid and collected in accordance with the terms of the statutes under which the original assessments were levied and bonds issued.

(Added by Stats. 1947, Ch. 424.)



29967

The board may make any issue of bonds issued pursuant to this article mature at one time, not to exceed 20 years after the date of issuance.

(Added by Stats. 1947, Ch. 424.)



29968

If the bonds mature at one time, the annual tax levy shall be sufficient to pay the interest on the bonds as it comes due and create a sinking fund for the payment of the principal on or before maturity. The sum to be raised each year and placed in the sinking fund for the payment of the principal of the bonds shall not be less than an amount obtained by dividing the total principal amount of the bonds issued by the total number of years the bonds are to run.

(Added by Stats. 1947, Ch. 424.)



29969

If the entire issue of bonds is to mature at one time, such bonds may be called for redemption in numerical order at par and accrued interest on any interest-payment date prior to their fixed maturity, and a statement to that effect shall be set forth in each bond. No bond shall be callable or redeemable prior to its fixed maturity date, unless a statement that the bond is callable is contained in the bond.

(Added by Stats. 1947, Ch. 424.)



29970

At least once each year within 60 days prior to an interest-payment date, if the sinking fund contains sufficient available money to call one or more of the outstanding bonds, the board shall, by notice published once a week for two successive weeks in some newspaper published in the county, and, in its discretion, in any other newspaper or newspapers, invite sealed proposals for the sale to the county of any bonds for the payment of which the sinking fund was created. The notice shall state the amount available for redemption of the bonds and specify the time and the place the proposals will be opened.

(Added by Stats. 1947, Ch. 424.)



29971

At the time and place designated all proposals shall be opened in public. Any or all of the proposals may be rejected in the discretion of the board. Proposals shall not be accepted unless the sales price is less than par and accrued interest.

(Added by Stats. 1947, Ch. 424.)



29972

If no proposals are received, or if those received are rejected or are insufficient to exhaust the money available for the redemption of bonds, the board shall call in numerical order such outstanding bonds as can be redeemed from the money available for that purpose.

(Added by Stats. 1947, Ch. 424.)



29973

Notice of the call of bonds for redemption shall be published once a week for two weeks in a newspaper of general circulation published in the county. The first publication shall be not less than 30 days prior to the date fixed for redemption.

(Added by Stats. 1947, Ch. 424.)



29974

Upon the date fixed for redemption, the bonds called shall be redeemed at par and accrued interest to that date.

(Added by Stats. 1947, Ch. 424.)



29975

If any bonds called are not presented for redemption on the date fixed, on the day following a sum sufficient for the payment of the principal the bonds and accrued interest to the date of redemption shall be placed in a special fund for that purpose, and interest on the bonds for which provision is made shall cease on the redemption date.

(Added by Stats. 1947, Ch. 424.)



29976

This article is intended to provide an alternative system for the issuance of bonds and does not affect any other provision of law for the issuance of bonds. If in the discretion of the board proceedings are commenced under this article, this article shall govern the procedure to be taken.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 4 - Payment of Unauthorized Indebtedness

30000

If it appears to the satisfaction of the board of supervisors that the county is justly indebted to any person for money received into the treasury of the county and used by the county, for an indebtedness which at the time of its creation was not authorized by law, it shall by ordinance declare that the county is justly indebted to the person named in the ordinance in a sum stated therein, and that the question of issuing bonds in the sum stated, for the purpose of paying the debt shall be submitted to a vote of the voters of the county.

(Added by Stats. 1947, Ch. 424.)



30001

The board shall publish a notice calling an election, submitting to the voters of the county the question whether the bonds shall be issued. The notice shall state the amount of bonds and the purpose for which they are to be issued. The notice shall be published and the election held pursuant to Article 1.

(Added by Stats. 1947, Ch. 424.)



30002

If two-thirds of all the voters voting at the election vote in favor of issuing the bonds, the board shall issue bonds in the sum stated in the notice of election, and payable to the creditors named in the ordinance.

(Added by Stats. 1947, Ch. 424.)



30003

The bonds shall bear interest at the rate of 5 percent a year and be payable at the time as the board orders, not exceeding 20 years from date of issuance. The bonds shall be signed by the chair of the board of supervisors and the clerk of the board of supervisors.

(Amended by Stats. 2002, Ch. 221, Sec. 38. Effective January 1, 2003.)



30004

Each year the board shall levy a tax sufficient to pay the annual interest on the bonds and the principal as it becomes due.

(Added by Stats. 1947, Ch. 424.)









CHAPTER 6.3 - Local Revenue Fund 2011

30025

(a) The Local Revenue Fund 2011 is hereby created in the State Treasury and shall receive all revenues, less refunds, derived from the taxes described in Sections 6051.15 and 6201.15; revenues as may be allocated to the fund pursuant to Sections 11001.5 and 11005 of the Revenue and Taxation Code; and other moneys that may be specifically appropriated to the fund.

(b) (1) (A)  The Trial Court Security Account, the Local Community Corrections Account, the Local Law Enforcement Services Account, the Mental Health Account, the District Attorney and Public Defender Account, the Juvenile Justice Account, the Health and Human Services Account, the Reserve Account, and the Undistributed Account are hereby created within the Local Revenue Fund 2011.

(B) On September 15, 2012, all of the funds in the Trial Court Security Account, the Local Community Corrections Account, the Local Law Enforcement Services Account, the District Attorney and Public Defender Account, and the Juvenile Justice Account shall be distributed to the appropriate successor subaccounts and special accounts as provided in paragraph (3), and on September 30, 2012, are abolished.

(C) On September 30, 2012, the Health and Human Services Account is abolished.

(D) On January 1, 2013, the Reserve Account and the Undistributed Account described in subparagraph (A) are abolished.

(2) (A) The Support Services Account, the Law Enforcement Services Account, and the Sales and Use Tax Growth Account are hereby created within the Local Revenue Fund 2011.

(B) The Protective Services Subaccount, the Behavioral Health Subaccount, and the County Intervention Support Services Subaccount are hereby created within the Support Services Account.

(C) The Trial Court Security Subaccount, the Enhancing Law Enforcement Activities Subaccount, the Community Corrections Subaccount, the District Attorney and Public Defender Subaccount, and the Juvenile Justice Subaccount are hereby created within the Law Enforcement Services Account.

(D) The Enhancing Law Enforcement Activities Growth Special Account is hereby created within the Enhancing Law Enforcement Activities Subaccount.

(E) The Support Services Growth Subaccount and the Law Enforcement Services Growth Subaccount are hereby created within the Sales and Use Tax Growth Account.

(F) The Protective Services Growth Special Account and the Behavioral Health Services Growth Special Account are created within the Support Services Growth Subaccount.

(G) The Women and Children’s Residential Treatment Services Special Account is hereby created in the Behavioral Health Subaccount for the Women and Children’s Residential Services Treatment Program as described in Chapter 2.1 (commencing with Section 11757.65) of the Welfare and Institutions Code.

(H) The Trial Court Security Growth Special Account, the Community Corrections Growth Special Account, the District Attorney and Public Defender Growth Special Account, and the Juvenile Justice Growth Special Account are hereby created within the Law Enforcement Services Growth Subaccount.

(3) On September 15, 2012, the funds in the following accounts and subaccounts, and funds that subsequently would have been deposited in the following accounts and subaccounts, shall be transferred as follows:

(A) Funds in the Trial Court Security Account shall be transferred to the Trial Court Security Subaccount.

(B) Funds in the Local Community Corrections Account shall be transferred to the Community Corrections Subaccount.

(C) Funds in the Local Law Enforcement Services Account shall be transferred to the Enhancing Law Enforcement Activities Subaccount.

(D) Funds in the District Attorney and Public Defender Account shall be transferred to the District Attorney and Public Defender Subaccount.

(E) Funds in the Juvenile Justice Account shall be transferred to the Juvenile Justice Subaccount.

(c) (1) (A) The Youthful Offender Block Grant Subaccount and the Juvenile Reentry Grant Subaccount are hereby created within the Juvenile Justice Account.

(B) On September 15, 2012, all of the funds in the Youthful Offender Block Grant Subaccount and the Juvenile Reentry Grant Subaccount shall be distributed to the appropriate successor special accounts as provided in paragraph (3), and on September 30, 2012, the subaccounts are abolished.

(2) The Youthful Offender Block Grant Special Account and the Juvenile Reentry Grant Special Account are hereby created within the Juvenile Justice Subaccount.

(3) On September 15, 2012, the funds in the following subaccounts, and funds that subsequently would have been deposited in the following subaccounts, shall be transferred as follows:

(A) Funds in the Youthful Offender Block Grant Subaccount shall be transferred to the Youthful Offender Block Grant Special Account.

(B) Funds in the Juvenile Reentry Grant Subaccount shall be transferred to the Juvenile Reentry Grant Special Account.

(d) (1) (A) The Adult Protective Services Subaccount, the Foster Care Assistance Subaccount, the Foster Care Administration Subaccount, the Child Welfare Services Subaccount, the Adoptions Subaccount, the Adoption Assistance Program Subaccount, the Child Abuse Prevention Subaccount, the Women and Children’s Residential Treatment Services Subaccount, the Drug Court Subaccount, the Nondrug Medi-Cal Substance Abuse Treatment Services Subaccount, and the Drug Medi-Cal Subaccount are hereby created within the Health and Human Services Account within the Local Revenue Fund 2011.

(B) On September 15, 2012, all of the funds in the Adult Protective Services Subaccount, the Foster Care Assistance Subaccount, the Foster Care Administration Subaccount, the Child Welfare Services Subaccount, the Adoptions Subaccount, the Adoption Assistance Program Subaccount, the Child Abuse Prevention Subaccount, the Women and Children’s Residential Treatment Services Subaccount, the Drug Court Subaccount, the Nondrug Medi-Cal Substance Abuse Treatment Services Subaccount, and the Drug Medi-Cal Subaccount shall be distributed to the appropriate successor subaccounts as provided in paragraph (2), and on September 30, 2012, the subaccounts named in this paragraph are abolished.

(2) On September 15, 2012, the funds in the following subaccounts, and funds that subsequently would have been deposited in the following subaccounts, shall be transferred as follows:

(A) Funds in the Adult Protective Services Subaccount, the Foster Care Assistance Subaccount, the Foster Care Administration Subaccount, the Child Welfare Services Subaccount, the Adoptions Subaccount, the Adoption Assistance Program Subaccount, and the Child Abuse Prevention Subaccount shall be transferred to the Protective Services Subaccount.

(B) Funds in the Drug Court Subaccount, the Nondrug Medi-Cal Substance Abuse Treatment Services Subaccount, and the Drug Medi-Cal Subaccount shall be transferred to the Behavioral Health Subaccount.

(C) Funds in the Women and Children’s Residential Treatment Services Subaccount shall be transferred to the Women and Children’s Residential Treatment Services Special Account.

(e) Funds transferred to the Local Revenue Fund 2011 and its accounts, subaccounts, and special accounts are, notwithstanding Section 13340, continuously appropriated and shall be allocated pursuant to statute exclusively for Public Safety Services as defined in subdivision (i) and as further limited by statute. The moneys derived from taxes described in subdivision (a) and deposited in the Local Revenue Fund 2011 shall be available to reimburse the General Fund for moneys that are advanced to the Local Revenue Fund 2011. Additionally, all funds deposited in the Local Revenue Fund 2011 and its accounts shall be available to pay for state costs incurred during the 2011–12 fiscal year from state agency or department appropriations authorized in the Budget Act of 2011 for the realignment of Public Safety Services programs during the 2011–12 legislative session. The Department of Finance is authorized to determine the time, manner, and amount to be reimbursed pursuant to this subdivision, provided that reimbursement shall be made no later than December 1, 2012.

(f) (1) Each county treasurer, city and county treasurer, or other appropriate official shall create a County Local Revenue Fund 2011 for the county or city and county.

(2) (A) Each county treasurer, city and county treasurer, or other appropriate official shall create the Local Community Corrections Account, the Trial Court Security Account, the District Attorney and Public Defender Account, the Juvenile Justice Account, the Health and Human Services Account, and the Supplemental Law Enforcement Services Account within the County Local Revenue Fund 2011 for the county or city and county.

(B) On September 15, 2012, each county treasurer, city and county treasurer, or other appropriate official shall distribute all of the funds in the Local Community Corrections Account, the Trial Court Security Account, the District Attorney and Public Defender Account, the Juvenile Justice Account, the Health and Human Services Account, and the Supplemental Law Enforcement Services Account within the County Local Revenue Fund 2011 for the county or city and county to the appropriate successor accounts as provided in paragraphs (7) and (8), and on September 30, 2012, each county treasurer, city and county treasurer, or other appropriate official shall abolish the accounts described in subparagraph (A).

(3) Each county treasurer, and city and county treasurer, or other appropriate official, shall create the Support Services Account and the Law Enforcement Services Account within the County Local Revenue Fund 2011 for the county or city and county.

(4) Each county treasurer, and city and county treasurer, or other appropriate official, shall create the Protective Services Subaccount and the Behavioral Health Subaccount within the Support Services Account.

(A) Any county or city and county may only annually reallocate money between subaccounts in the Support Services Account, provided that the reallocation may not exceed 10 percent of the amount deposited in the immediately preceding fiscal year in the subaccount in the Support Services Account with the lowest balance.

(B) A county or city and county shall, at a regularly scheduled public hearing of its governing body, document that any decision to make any change in its allocation between the Protective Services Subaccount or Behavioral Health Subaccount moneys among services, facilities, programs, or providers as a result of reallocating funds pursuant to subparagraph (A) was based on the most cost-effective use of available resources to maximize client outcomes.

(C) Any reallocation made pursuant to this paragraph shall only be in effect for the fiscal year in which the reallocation is made, and the reallocation shall be neither a permanent allocation nor a permanent funding source for any program or service receiving funds from the reallocation.

(D) Any county or city and county that reallocates funds pursuant to this paragraph shall forward a copy of the documentation in subparagraph (B) to the Controller. The Controller shall make an annual report to the fiscal committees of the Legislature of transfers made and shall forward copies of the documentation to other interested parties upon request.

(E) Notwithstanding subparagraph (A), any county authorized to operate an integrated and comprehensive county health and human services system pursuant to Chapter 12.95 (commencing with Section 18989), Chapter 12.96 (commencing with Section 18986.60), or Chapter 12.991 (commencing with Section 18986.86) of Part 6 of Division 9 of the Welfare and Institutions Code may reallocate money between the Protective Services Subaccount and the Behavioral Health Subaccount within the Support Services Account of the County Local Revenue Fund 2011 established pursuant to paragraph (3), consistent with the provisions and restrictions contained in Chapter 12.95 (commencing with Section 18989), Chapter 12.96 (commencing with Section 18986.60), or Chapter 12.991 (commencing with Section 18986.86) of Part 6 of Division 9 of the Welfare and Institutions Code.

(F) The Counties of Alameda, Los Angeles, Marin, San Diego, San Francisco, and San Joaquin shall create, within the Behavioral Health Subaccount created pursuant to this paragraph, a County Women and Children’s Residential Treatment Services Special Account.

(5) Each county treasurer, city and county treasurer, or other appropriate official shall create the following subaccounts and special accounts for each respective county or city and county:

(A) The Trial Court Security Subaccount, the Enhancing Law Enforcement Activities Subaccount, the Community Corrections Subaccount, the District Attorney and Public Defender Subaccount, the Juvenile Justice Subaccount, and the Local Innovation Subaccount within the Law Enforcement Services Account.

(B) The Youthful Offender Block Grant Special Account and the Juvenile Reentry Grant Special Account within the Juvenile Justice Subaccount.

(6) (A) Each county treasurer, city and county treasurer, or other appropriate official shall create, if so directed by the board of supervisors, a Support Services Reserve Subaccount in the Support Services Account.

(B) A county’s or city and county’s board of supervisors shall have the authority to reallocate funds from the Protective Services Subaccount or the Behavioral Health Subaccount, or both, to the Support Services Reserve Subaccount in an amount equal to, or less than, 5 percent of the total funds allocated to those subaccounts from the corresponding State Treasury subaccounts for the immediately preceding fiscal year, provided that no reallocation may occur that would cause the Support Services Reserve Subaccount to exceed 5 percent of the total funds allocated to the Protective Services Subaccount and the Behavioral Health Subaccount from the corresponding State Treasury subaccounts for the immediately preceding fiscal year. The county’s or city and county’s board of supervisors shall have the authority to spend moneys deposited in the Support Services Reserve Subaccount as they would any funds in the Protective Services Subaccount or the Behavioral Health Subaccount. The authorization to make this reallocation or to appropriate the funding may only be made in a duly noticed public meeting. The county or city and county shall document any reallocations that occurred in the previous fiscal year by September 30 and shall forward a copy of the documentation to the Controller. The Controller shall make an annual report to the fiscal committees of the Legislature of reallocations made and shall forward copies of the documentation to other interested parties upon request.

(7) On September 15, 2012, each county treasurer, city and county treasurer, or other appropriate official shall distribute all of the funds in the Local Community Corrections Account, the Trial Court Security Account, the District Attorney and Public Defender Account, the Juvenile Justice Account, the Youthful Offender Block Grant Subaccount, the Juvenile Reentry Grant Subaccount, and the Supplemental Law Enforcement Services Account within the County Local Revenue Fund 2011 for the county or city and county to the appropriate successor subaccounts and special accounts as follows:

(A) Funds in the Local Community Corrections Account shall be transferred to the Community Corrections Subaccount.

(B) Funds in the Trial Court Security Account shall be transferred to the Trial Court Security Subaccount.

(C) Funds in the District Attorney and Public Defender Account shall be transferred to the District Attorney and Public Defender Subaccount.

(D) Funds in the Juvenile Justice Account shall be transferred to the Juvenile Justice Subaccount.

(E) Funds in the Youthful Offender Block Grant Subaccount shall be transferred to the Youthful Offender Block Grant Special Account.

(F) Funds in the Juvenile Reentry Grant Subaccount shall be transferred to the Juvenile Reentry Grant Special Account.

(G) Funds in the Supplemental Law Enforcement Services Account shall be transferred to the Enhancing Law Enforcement Activities Subaccount.

(8) On September 15, 2012, each county treasurer, city and county treasurer, or other appropriate official shall distribute the funds in the Health and Human Services Account within the County Local Revenue Fund 2011 for the county or city and county to the appropriate successor accounts and subaccounts as follows:

(A) Funds that a county or city and county received from the Adult Protective Services Subaccount, the Foster Care Assistance Subaccount, the Foster Care Administration Subaccount, the Child Welfare Services Subaccount, the Adoptions Subaccount, the Adoption Assistance Program Subaccount, and the Child Abuse Prevention Subaccount in the Local Revenue Fund 2011 shall be transferred to the Protective Services Subaccount in the County Local Revenue Fund 2011.

(B) Funds that a county or city and county received from the Drug Court Subaccount, the Nondrug Medi-Cal Substance Abuse Treatment Services Subaccount, and the Drug Medi-Cal Subaccount in the Local Revenue Fund 2011 shall be transferred to the Behavioral Health Subaccount in the County Local Revenue Fund 2011.

(C) Funds that a county or city and county received from the Women and Children’s Residential Treatment Services Subaccount shall be transferred to the Women and Children’s Residential Treatment Services Special Account within the Behavioral Health Subaccount.

(9) The moneys in the County Local Revenue Fund 2011 for each county or city and county and its accounts shall be exclusively used for Public Safety Services as defined in subdivision (i) and as further described in this section.

(10) The moneys in and transferred from the Trial Court Security Account, and the moneys in its successor subaccount and special account, the Trial Court Security Subaccount and the Trial Court Security Growth Special Account, shall be used exclusively to fund trial court security provided by county sheriffs. No general county administrative costs may be charged to this account, including, but not limited to, the costs of administering the account.

(11) The moneys in and transferred from the Local Community Corrections Account, and the moneys in its successor subaccount and special account, the Community Corrections Subaccount and the Community Corrections Growth Special Account, shall be the source of funding for the provisions of Chapter 15 of the Statutes of 2011. This funding shall not be used by local agencies to supplant other funding for Public Safety Services. This account, subaccount, and special account shall be the source of funding for the Postrelease Community Supervision Act of 2011, as enacted by Section 479 of Chapter 15 of the Statutes of 2011, and to fund the housing of parolees in county jails.

(12) The moneys in and transferred from the District Attorney and Public Defender Account, and the moneys in its successor subaccount and special account, the District Attorney and Public Defender Subaccount and the District Attorney and Public Defender Growth Special Account, shall be used exclusively to fund costs associated with revocation proceedings involving persons subject to state parole and the Postrelease Community Supervision Act of 2011 (Title 2.05 (commencing with Section 3450) of Part 3 of the Penal Code), and may be used to fund planning, implementation, and training costs for those proceedings. The moneys shall be allocated equally by the county or city and county to the district attorney’s office and county public defender’s office, or where no public defender’s office is established, to the county for distribution for the same purpose.

(13) The moneys in and transferred from the Juvenile Justice Account, and the moneys in its successor subaccount and special account, the Juvenile Justice Subaccount and the Juvenile Justice Growth Special Account, shall only be used to fund activities in connection with the grant programs described in this paragraph.

(A) The Youthful Offender Block Grant Subaccount, and its successor, the Youthful Offender Block Grant Special Account, shall be used to fund grants solely to enhance the capacity of county probation, mental health, drug and alcohol, and other county departments to provide appropriate rehabilitative, housing, and supervision services to youthful offenders, subject to Sections 731.1, 733, 1766, and 1767.35 of the Welfare and Institutions Code. Counties, in expending an allocation from this subaccount or special account, shall provide all necessary services related to the custody and parole of the offenders.

(B) The Juvenile Reentry Grant Subaccount, and its successor, the Juvenile Reentry Grant Special Account, shall be used to fund grants exclusively to address local program needs for persons discharged from the custody of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities. County probation departments, in expending the Juvenile Reentry Grant allocation, shall provide evidence-based supervision and detention practices and rehabilitative services to persons who are subject to the jurisdiction of the juvenile court, and who were committed to and discharged from the Department of Corrections and Rehabilitation, Division of Juvenile Facilities. “Evidence-based” refers to supervision and detention policies, procedures, programs, and practices demonstrated by scientific research to reduce recidivism among individuals on probation or under postrelease supervision. The funds allocated from this subaccount or special account shall supplement existing services and shall not be used by local agencies to supplant any existing funding for existing services provided by those entities. The funding provided from this subaccount or special account is intended to provide payment in full for all local government costs of the supervision, programming, education, incarceration, or any other cost resulting from persons discharged from custody or held in local facilities pursuant to the provisions of Chapter 729 of the Statutes of 2010.

(14) The moneys in and transferred from the Supplemental Law Enforcement Services Account, and the moneys in its successor subaccount, the Enhancing Law Enforcement Activities Subaccount, and moneys in the Enhancing Law Enforcement Activities Growth Special Account, shall be used to provide grants and funding to local law enforcement as provided by statute.

(15) Notwithstanding any other provision of this section, the moneys in the Local Innovation Subaccount shall be used to fund local needs. The board of supervisors of a county or city and county shall have the authority to spend money deposited in the Local Innovation Subaccount as it would any funds in the Juvenile Justice Subaccount, the District Attorney and Public Defender Subaccount, the Community Corrections Subaccount, or the Trial Court Security Subaccount.

(16) The moneys in and transferred from the Health and Human Services Account and its subaccounts and the moneys in its successor account, the Support Services Account, and the moneys in the Protective Services Subaccount and the Behavioral Health Subaccount shall be used only to fund activities performed in connection with the programs described in this subdivision. Except as provided in subdivisions (c) and (d), as restricted by subdivision (e), of Section 30026.5, counties and cities and counties shall pay 100 percent of the nonfederal costs of the programs described in this subdivision using funds allocated from the Local Revenue Fund, the Local Revenue Fund 2011, and any required matching expenditures. Funds shall be used in a manner that maintains eligibility for federal funding.

(A) The moneys in the Protective Services Subaccount and the Protective Services Growth Special Account shall be used exclusively to fund the following:

(i) Adult protective services described in statute and regulation.

(ii) Foster care grants and services as those services are described in statute, regulation, and the Title IV-E Child Welfare Waiver Demonstration Capped Allocation Project.

(iii) The administrative costs of foster care services as those services are described in statute, regulation, and the Title IV-E Child Welfare Waiver Demonstration Capped Allocation Project.

(iv) The costs of child welfare services as those services are described in statute, regulation, and the Title IV-E Child Welfare Waiver Demonstration Capped Allocation Project.

(v) The costs connected with providing adoptive services, including agency adoptions, as described in statute and regulation, including the costs incurred by the county or city and county if the county or city and county elects to contract with the state to provide those services.

(vi) The costs of child abuse prevention, intervention, and treatment services as those costs and services are described in statute and regulation.

(vii) The administrative costs and payments for families adopting children with special needs.

(B) The moneys in the Behavioral Health Subaccount and the Behavioral Health Services Growth Special Account shall be used exclusively to fund the following:

(i) Residential perinatal drug services and treatment as those services and treatment are described in statute and regulation.

(ii) Drug court operations and services as those costs are currently permitted and described by statute and regulation.

(iii) Nondrug Medi-Cal substance abuse treatment programs, as described in statute and regulation.

(iv) The Drug Medi-Cal program as that program is described in statute, regulation, or the State Plan or its amendment or amendments.

(v) Medi-Cal specialty mental health services, including the Early and Periodic Screening, Diagnosis, and Treatment Program and mental health managed care, as described in statute, regulation, the managed care waiver provisions of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396n), or the State Plan or its amendment or amendments.

(C) The moneys in the Women and Children’s Residential Treatment Services Special Account shall be used exclusively to fund the Women and Children’s Residential Treatment Services program, as described in Chapter 2.1 (commencing with Section 11757.65) of the Welfare and Institutions Code.

(g) The moneys in the Reserve Account shall be used to fund entitlements paid from the Foster Care Assistance Subaccount, the Drug Medi-Cal Subaccount, and the Adoption Assistance Program Subaccount of the Health and Human Services Account after the funding of any entitlements for the 2011–12 fiscal year, and not later than December 1, 2012.

(h) The moneys in the Undistributed Account shall be used to reimburse the General Fund for costs incurred and expenditures made by the state on behalf of any local government entity in providing Public Safety Services, as defined in subdivision (i), after all 2011–12 costs have been reimbursed, but not later than December 1, 2012.

(i) For purposes of this section, “Public Safety Services” shall include all of the following:

(1) Employing and training public safety officials, including law enforcement personnel, attorneys assigned to criminal proceedings, and court security staff.

(2) Managing local jails and providing housing, treatment, and services for, and supervision of, juvenile and adult offenders.

(3) Preventing child abuse, neglect, or exploitation; providing services to children and youth who are abused, neglected, or exploited, or who are at risk of abuse, neglect, or exploitation, and the families of those children; providing adoption services; and providing adult protective services.

(4) Providing mental health services to children and adults in order to reduce failure in school, harm to themselves and others, homelessness, and preventable incarceration or institutionalization.

(5) Preventing, treating, and providing recovery services for substance abuse.

(j) The realignment moneys collected by the state and distributed to the local governmental entities pursuant to this article shall be considered state funds for the purposes of the political subdivision provision of the nonfederal share of Medicaid expenditures for purposes of Section 5001(g)(2) of the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) and Section 100201(c)(6) of the federal Patient Protection and Affordable Care Act (Public Law 111-148). Although the realignment moneys shall be considered state proceeds of taxes, they are not General Fund revenues.

(k) The receipt of funding by each county or city and county pursuant to this chapter shall be contingent upon the creation of the accounts, subaccounts, and special accounts required by this chapter in each county’s, or city and county’s treasury.

(Amended by Stats. 2012, Ch. 40, Sec. 2. Effective June 27, 2012.)



30026

(a) Consistent with Section 636 of Chapter 15 of the Statutes of 2011, as of October 1, 2011, there is hereby established the Community Corrections Grant Program for the purpose of funding various changes to the criminal justice system as required by Chapter 15 of the Statutes of 2011. The grant program shall provide grants to all counties that are affected by the provisions of Chapter 15 of the Statutes of 2011.

(b) The moneys in the Local Community Corrections Account within the Local Revenue Fund 2011, and the moneys in its successor subaccount or special account, the moneys in the Community Corrections Subaccount within the Law Enforcement Services Account within the Local Revenue Fund 2011, and the moneys in the Community Corrections Growth Special Account within the Law Enforcement Services Growth Subaccount shall be used to fund the grant program as established in subdivision (a), and the appropriation out of that account on October 1, 2011, shall constitute an appropriation to fund the Community Corrections Grant Program, consistent with the provisions of Chapter 15 of the Statutes of 2011, and as identified in Section 636 of Chapter 15 of the Statutes of 2011.

(Amended by Stats. 2012, Ch. 40, Sec. 3. Effective June 27, 2012.)



30026.5

(a) “2011 Realignment Legislation” means legislation enacted on or before September 30, 2012, to implement the state budget plan, that is entitled 2011 Realignment and provides for the assignment to local agencies of responsibilities for Public Safety Services, including related reporting responsibilities. The 2011 Realignment Legislation shall provide local agencies with maximum flexibility and control over the design, administration, and delivery of those services consistent with federal law and funding requirements, as determined by the Legislature. However, the 2011 Realignment Legislation shall include no new programs assigned to local agencies after January 1, 2012, except for the Early and Periodic Screening, Diagnosis, and Treatment (EPSDT) program and mental health managed care, which may also be referred to as specialty mental health care services.

(b) Any mandate of a new program or higher level of service on a local agency imposed by the 2011 Realignment Legislation, or by any regulation adopted or any executive order or administrative directive issued to implement that legislation, shall, if it constitutes a mandate requiring the state to provide a subvention of funds within the meaning of the California Constitution, be paid from the moneys provided for that activity.

(1) A reimbursable mandate for any program or increased level of service initially created by the 2011 Realignment Legislation, as defined in subdivision (a), that may be funded from the Protective Services Subaccount or the Behavioral Health Subaccount or funding received from the Protective Services Growth Special Account or the Behavioral Health Services Growth Special Account shall be paid from the applicable subaccount, and no other funding shall be required unless the total amount received into the subaccount of any county, including optional reallocation pursuant to subparagraph (A) of paragraph (4) of subdivision (f) of Section 30025, is insufficient to provide funding for any or all mandates funded from that subaccount.

(2) A reimbursable mandate for any program or service that may be funded from any of the subaccounts in the Law Enforcement Services Account or funding received from the Law Enforcement Services Growth Subaccount shall be paid from the applicable subaccount, and no other funding shall be required unless the total amount received into the subaccount of any county or city and county is insufficient to provide funding for that mandate.

(c) (1) Notwithstanding subdivision (b) or any other provision of law, legislation enacted after September 30, 2012, that has an overall effect of increasing the costs already borne by a local agency for programs or levels of service mandated by the 2011 Realignment Legislation shall apply to local agencies only to the extent that the state provides annual funding for the cost increase. Local agencies shall not be obligated to provide programs or levels of service required by legislation described in this paragraph above the level for which funding has been provided.

(2) Notwithstanding subdivision (b) or any other provision of law, regulations, executive orders, or administrative directives, implemented after October 9, 2011, that are not necessary to implement the 2011 Realignment Legislation and that have an overall effect of increasing the costs already borne by a local agency for programs or levels of service mandated by the 2011 Realignment Legislation, shall apply to local agencies only to the extent that the state provides annual funding for the cost increase. Local agencies shall not be obligated to provide programs or levels of service pursuant to new regulations, executive orders, or administrative directives described in this paragraph above the level for which funding has been provided.

(3) Notwithstanding subdivision (b) or any other provision of law, any new program or higher level of service provided by local agencies, as described in paragraphs (1) and (2), above the level for which funding has been provided, shall not require a subvention of funds by the state as those costs incurred at the local level shall be optional.

(d) Notwithstanding subdivision (b) or any other provision of law, the state shall not submit to the federal government any plans or waivers, or amendments to those plans or waivers, that have an overall effect of increasing the cost borne by a local agency for programs or levels of service mandated by the 2011 Realignment Legislation, except to the extent that the plans, waivers, or amendments are required by federal law, or the state provides annual funding for the cost increase.

(e) (1) Notwithstanding subdivisions (b), (c), and (d) or any other provision of law, the state shall not be required to provide a subvention of funds pursuant to this section for a mandate that is imposed by the state at the request of a local agency or to comply with federal law. Any state funds provided pursuant to subdivision (c) or (d) or this subdivision shall be from funding sources other than those described in subdivision (a) of Section 30025, ad valorem property taxes, or the Social Services Subaccount of the Sales Tax Account of the Local Revenue Fund.

(2) For programs described in paragraphs (3), (4), and (5) of subdivision (i) of Section 30025 and included in the 2011 Realignment Legislation, if there are subsequent changes in federal statutes or regulations that alter the conditions under which federal matching funds as described in the 2011 Realignment Legislation are obtained, and those changes have the overall effect of increasing the costs incurred by a local agency, the state shall annually provide at least 50 percent of the nonfederal share of those costs as determined by the state.

(3) When the state is a party to any complaint brought in a federal judicial or administrative proceeding that involves one or more of the programs described in paragraphs (3), (4), and (5) of subdivision (i) of Section 30025 and included in the 2011 Realignment Legislation, and there is a settlement or judicial or administrative order that imposes a cost in the form of a monetary penalty or has the overall effect of increasing the costs already borne by a local agency for programs or levels of service mandated by the 2011 Realignment Legislation, the state shall annually provide at least 50 percent of the nonfederal share of those costs as determined by the state. Payment is not required if the state determines that the settlement or order relates to one or more local agencies failing to perform a ministerial duty, failing to perform a legal obligation in good faith, or acting in a negligent or reckless manner.

(4) If the state or a local agency fails to perform a duty or obligation under this section or under the 2011 Realignment Legislation, an appropriate party may seek judicial relief. These proceedings shall have priority over all other civil matters.

(5) The funds deposited into a County Local Revenue Fund 2011 shall be spent in a manner designed to maintain the state’s eligibility for federal matching funds and to ensure compliance by the state with applicable federal standards governing the state’s provision of Public Safety Services.

(6) The funds deposited into a County Local Revenue Fund 2011 shall not be used by local agencies to supplant other funding for Public Safety Services.

(f) Any decision of a county or a city and county to eliminate or significantly reduce the levels or types of optional or discretionary behavioral health services, adult protective services, or child welfare services pursuant to Sections 11403.1 and 11403.2 of, Chapter 2.3 (commencing with Section 16135) of Part 4 of Division 9 of, Sections 16508.2 and 16508.3 of, Article 4 (commencing with Section 16522) of Chapter 5 of Part 4 of Division 9 of, Article 2 (commencing with Section 16525.10) of Chapter 5.3 of Part 4 of Division 9 of, and Section 16605 of, the Welfare and Institutions Code and Section 10609.3 of the Welfare and Institutions Code that the county or city and county is or has previously funded, in whole or in part, from allocations received from the Support Services Account of the Local Revenue Fund 2011 may, as a condition of the county or city and county receiving funding, only be made in open session, as an action item, at a duly noticed meeting of the board of supervisors. For the purpose of this subdivision, “significant reduction” shall include a 10-percent reduction in funding in any one year or a cumulative 25-percent reduction over the previous three years.

(g) (1) Federal funding has been, and continues to be, provided for Public Safety Services described in the 2011 Realignment Legislation that are funded from the subaccounts within the Health and Human Services Account and its successor, the Support Services Account. Starting in the 2012–13 fiscal year, the state provided an additional source of funding for Specialty Mental Health Services, as described in clause (v) of subparagraph (B) of paragraph (16) of subdivision (f) of Section 30025, from the Local Revenue Fund 2011 in addition to providing funding to local government for mental health services from the Local Revenue Fund and the Mental Health Services Fund. Starting in the 2011–12 fiscal year, the state provided funding for other Public Safety Services from the Local Revenue Fund and the Local Revenue Fund 2011.

(2) Except as required by subdivisions (c) to (e), inclusive, the state shall not have a share of cost for the Public Safety Services described in the 2011 Realignment Legislation funded from the Local Revenue Fund or the subaccounts within the Health and Human Services Account or its successor, the Support Services Account, in the Local Revenue Fund 2011. Funds for the increased county share of cost shall be provided through the subaccounts in the Health and Human Services Account, and from successors to those subaccounts. Before local entities may spend funds from these subaccounts for any other purpose, these funds shall first be expended for activities and providing services that preserve federal funding and to pay for any state-mandated costs for increased costs, duties, or levels of service as the programs are described in statute enacted on or before September 30, 2012, or regulations, executive orders, or administrative directives implemented prior to October 9, 2011, or those regulations that are not necessary to implement the 2011 Realignment Legislation, or State Plan, or any amendments in effect on June 30, 2012. This funding is specifically intended to be in an amount sufficient to fund the cost of the state mandates.

(3) Prior to a county electing to use any of its own funds to pay for an increased cost, duty, or level of service above that required by the 2011 Realignment Legislation, or that is optional under the 2011 Realignment Legislation, the county shall first exhaust the funding available to it from the Local Revenue Fund established pursuant to Section 17600 of the Welfare and Institutions Code and the Local Revenue Fund 2011 for state-mandated costs, duties, and levels of service.

(h) (1) Federal funding has been, and continues to be, provided for Public Safety Services described in the 2011 Realignment Legislation that are funded from the subaccounts within the Health and Human Services Account and its successor, the Support Services Account. Starting in the 2012–13 fiscal year, the state provided an additional source of funding for Specialty Mental Health Services, as described in clause (v) of subparagraph (B) of paragraph (16) of subdivision (f) of Section 30025, from the Local Revenue Fund 2011 in addition to providing funding to local government for mental health services from the Local Revenue Fund and the Mental Health Services Fund. Starting in the 2011–12 fiscal year, the state provided funding for other Public Safety Services from the Local Revenue Fund and the Local Revenue Fund 2011.

(2) Except as required by subdivisions (c) to (e), inclusive, the state shall not have a share of cost for the health and human services programs described in the 2011 Realignment Legislation funded from the Local Revenue Fund established pursuant to Section 17600 of the Welfare and Institutions Code or the subaccounts within the Health and Human Services Account, or its successor, the Support Services Account, in the Local Revenue Fund 2011. Funds for the increased county share of cost shall be provided through the subaccounts of the Health and Human Services Account and its successors within the Support Services Account.

(3) This subdivision shall become operative on November 7, 2012, if a constitutional amendment adding Section 36 to Article XIII of the California Constitution is approved by the voters at the November 6, 2012, statewide general election.

(i) (1) Every month, the Controller shall post on the Controller’s Internet Web site, the amount received by the Local Revenue Fund 2011 from revenues raised by Sections 6051.15, 6201.15, 11001.5, and 11005 of the Revenue and Taxation Code. Additionally, every month, the Controller shall post the amounts allocated to every account, subaccount, and special account in the Local Revenue Fund 2011.

(2) Annually, the Controller shall post on the Controller’s Internet Web site the amounts allocated to each account, subaccount, and special account, and provide detailed information as to the source of that funding. The Controller shall also post the highest amount ever allocated to the Behavioral Health Subaccount, the Protective Services Subaccount, the Trial Court Security Subaccount, and the Juvenile Justice Subaccount, and, after the 2014–15 fiscal year, the highest amount ever allocated to the Community Corrections Subaccount, and the District Attorney and Public Defender Subaccount. In every fiscal year in which funding is not at the highest level for subaccounts specifically named in this paragraph, the Controller shall note how much growth funding may need to be provided as restoration funding in a future fiscal year to achieve that level.

(3) Annually, the Controller shall post on the Controller’s Internet Web site the amount each county received pursuant to paragraph (1) of subdivision (a), paragraph (2) of subdivision (b), and paragraph (2) of subdivision (c) of Section 30027.9 for each of the county’s or city and county’s subaccounts.

(j) The enactment of the 2011 Realignment Legislation is not intended to, nor does it in any way, affect rights provided by federal entitlement programs. Nothing in the 2011 Realignment Legislation places any additional restrictions on eligibility, coverage, or access to services and care for any federal or state entitlement program.

(k) Counties, cities, and city and counties shall fund Medi-Cal Specialty Mental Health Services, including Early and Periodic Screening, Diagnosis and Treatment (EPSDT), from moneys received from the Behavioral Health Subaccount and the Behavioral Health Growth Special Account, both created pursuant to Section 30025, the Mental Health Subaccount created pursuant to Section 17600 of the Welfare and Institutions Code, the Mental Health Account created pursuant to Section 17600.10 of the Welfare and Institutions Code, and to the extent permissible under the Mental Health Services Act, the Mental Health Services Fund created pursuant to Section 19602.5 of the Revenue and Taxation Code. Because this is a federal entitlement program, the provision of services shall be based on statute, regulation, the managed care waiver provisions of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396n), or the State Plan or its amendment or amendments.

(l) Subdivisions (a), (b), and (g) shall become inoperative on November 7, 2012, if a constitutional amendment adding Section 36 to Article XIII of the California Constitution is approved by the voters at the November 6, 2012, statewide general election.

(Added by Stats. 2012, Ch. 40, Sec. 4. Effective June 27, 2012.)



30027.5

This section shall apply to the allocations made from the Local Revenue Fund 2011 for the 2012–13 fiscal year, which shall include cash received beginning on August 16, 2012.

(a) On or before the 18th of each month, the Controller shall allocate to the Mental Health Account of the Local Revenue Fund 2011, ninety-three million three hundred seventy-nine thousand two hundred fifty-two dollars ($93,379,252) of the revenue received into the Local Revenue Fund 2011, pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code.

(b) All funds obtained pursuant to Sections 11001.5 and 11005 of the Revenue and Taxation Code shall be deposited in the Enhancing Law Enforcement Activities Subaccount in the Law Enforcement Services Account. However, once these deposits total four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) for the fiscal year, any additional funds obtained pursuant to those sections shall be deposited in the Enhancing Law Enforcement Activities Growth Special Account in the Enhancing Law Enforcement Activities Subaccount.

(c) The amounts received during any month into the Local Revenue Fund 2011 pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code, after the allocation described in subdivision (a), shall be allocated by the Controller no later than the 20th of every month as follows:

(1) To the Support Services Account: 64.1975 percent, up to a total amount of two billion six hundred four million nine hundred thousand dollars ($2,604,900,000) for the fiscal year.

(2) To the Law Enforcement Services Account: 35.8025 percent, up to a total amount of one billion four hundred fifty-two million seven hundred thirty-three thousand dollars ($1,452,733,000) for the fiscal year.

(3) If there are insufficient moneys in the Local Revenue Fund 2011 to provide the maximum funding described in paragraphs (1) and (2), the Controller shall allocate the available moneys based on the proportional shares that the accounts receive in the 2012–13 fiscal year, as provided in paragraphs (1) and (2).

(4) After the allocations are made pursuant to subdivision (a) and paragraphs (1) and (2), any remaining funds shall be allocated to the Sales and Use Tax Growth Account.

(d) Notwithstanding subdivision (c), if the Department of Finance estimates that the Enhancing Law Enforcement Activities Subaccount will not receive four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) pursuant to subdivision (b) within the fiscal year, the department shall notify the Controller who shall, after the allocation is made pursuant to subdivision (a), allocate the remaining funds in the Local Revenue Fund 2011 as follows:

(1) The amount necessary to provide four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) to the Enhancing Law Enforcement Activities Subaccount for the fiscal year, based on the estimate provided by the Department of Finance, shall be allocated to the subaccount. If it is subsequently determined that the actual funds received in the subaccount exceed that amount for the fiscal year, the Controller shall refund the excess sales tax amount to the Local Revenue Fund 2011.

(2) The remaining funds shall be allocated as provided in subdivision (c).

(e) Funds allocated to the Law Enforcement Services Account from the Local Revenue Fund 2011 shall be allocated by the Controller on a monthly basis as follows:

(1) To the Trial Court Security Subaccount: 34.1721 percent, up to a total amount of four hundred ninety-six million four hundred twenty-nine thousand dollars ($496,429,000) for the fiscal year.

(2) To the Community Corrections Subaccount: 58.0217 percent, up to a total amount of eight hundred forty-two million nine hundred thousand dollars ($842,900,000) for the fiscal year.

(3) To the District Attorney and Public Defender Subaccount: 1.0050 percent, up to a total amount of fourteen million six hundred thousand dollars ($14,600,000) for the fiscal year.

(4) To the Juvenile Justice Subaccount: 6.8012 percent, up to a total amount of ninety-eight million eight hundred four thousand dollars ($98,804,000) for the fiscal year.

(f) Funds allocated to the Support Services Account from the Local Revenue Fund 2011 shall be allocated by the Controller on a monthly basis as follows:

(1) (A) To the Behavioral Health Subaccount: 37.0264 percent, up to a total amount of nine hundred sixty-four million five hundred thousand dollars ($964,500,000) for the fiscal year, for the provision of specialty mental health services, including Early and Periodic Screening, Diagnosis, and Treatment (EPSDT) services and mental health managed care, as well as the services that were funded in the 2011–12 fiscal year by the Women and Children’s Residential Treatment Services Subaccount, Drug Court Subaccount, Non-drug Medi-Cal Substance Abuse Treatment Services Subaccount, and the Drug Medi-Cal Subaccount in the Health and Human Services Account, pursuant to Section 30029.2.

(B) From the amount described in subparagraph (A), the sum of five million one hundred four thousand dollars ($5,104,000) for the fiscal year, divided into 12 monthly allocations, shall be allocated to the Women and Children’s Residential Treatment Services Special Account.

(2) To the Protective Services Subaccount: 62.9736 percent, up to a total amount of one billion six hundred forty million four hundred thousand dollars ($1,640,400,000) for the fiscal year, to provide the services that were funded in the 2011–12 fiscal year by the Adult Protective Services Subaccount, Foster Care Assistance Subaccount, Foster Care Administration Subaccount, Child Welfare Services Subaccount, Adoptions Subaccount, Adoption Assistance Program Subaccount, and Child Abuse Prevention Subaccount in the Health and Human Services Account.

(Added by Stats. 2012, Ch. 40, Sec. 6. Effective June 27, 2012.)



30027.6

This section shall apply to allocations made from the Local Revenue Fund 2011 for the 2013–14 fiscal year, which shall include cash received beginning on August 16, 2013. Until the Department of Finance has prepared a schedule pursuant to subdivision (g), the Controller shall allocate funding as provided in subdivisions (a) to (f), inclusive.

(a) On or before the 18th of every month, the Controller shall allocate to the Mental Health Account of the Local Revenue Fund 2011, ninety-three million three hundred seventy-nine thousand two hundred fifty-two dollars ($93,379,252) of the revenue received into Local Revenue Fund 2011 pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code.

(b) All funds obtained pursuant to Sections 11001.5 and 11005 of the Revenue and Taxation Code shall be deposited in the Enhancing Law Enforcement Activities Subaccount located in the Law Enforcement Services Account. Once these deposits total four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) for the fiscal year, any additional funds obtained pursuant to those sections shall be deposited in the Enhancing Law Enforcement Activities Growth Special Account of the Enhancing Law Enforcement Activities Subaccount.

(c) The amounts received during any month into the Local Revenue Fund 2011 pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code, after the allocation provided in subdivision (a), shall be allocated by the Controller no later than the 20th of every month as follows:

(1) To the Support Services Account, up to an amount equal to the amount that was allocated to this account in the 2012–13 fiscal year, plus twenty million three hundred sixty-eight thousand dollars ($20,368,000), plus the total amounts deposited in the Protective Services Growth Special Account and the Behavioral Health Services Growth Special Account of the Support Services Growth Subaccount in the 2012–13 fiscal year.

(2) To the Law Enforcement Services Account, up to an amount equal to the amount that was allocated to this account in the 2012–13 fiscal year, plus one hundred fifty-eight million five hundred thousand dollars ($158,500,000), plus the total amounts deposited in the Trial Court Security Growth Special Account and the Juvenile Justice Growth Special Account of the Law Enforcement Services Growth Subaccount in the 2012–13 fiscal year.

(3) If there are insufficient funds in the Local Revenue Fund 2011 to fund paragraphs (1) and (2) at the maximum level described in those paragraphs, the Controller shall allocate the available funding based on a proportional share that the accounts received in the 2013–14 fiscal year, as provided in paragraphs (1) and (2).

(4) After the allocations are made pursuant to subdivision (a) and paragraphs (1) and (2), any remaining funds shall be allocated to the Sales and Use Tax Growth Account.

(d) Notwithstanding subdivision (c), if the Department of Finance estimates that the Enhancing Law Enforcement Activities Subaccount will not receive four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) of funds attributable to Sections 11001.5 and 11005 of the Revenue and Taxation Code within the fiscal year, the department shall notify the Controller who shall, after the allocation is made pursuant to subdivision (a), allocate funds from amounts remaining in the Local Revenue Fund 2011 as follows:

(1) The amount necessary to provide four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) to the Enhancing Law Enforcement Activities Subaccount for the fiscal year, based on the estimate provided by the Department of Finance, shall be allocated to that subaccount. If it is subsequently determined that the actual funds received in the subaccount exceed that amount, the Controller shall refund the excess sales tax amount to the Local Revenue Fund 2011.

(2) The remaining funds shall be allocated pursuant to subdivision (c).

(e) Funds allocated to the Law Enforcement Services Account from the Local Revenue Fund 2011 shall be allocated by the Controller on a monthly basis as follows:

(1) To the Trial Court Security Subaccount: 30.8105 percent, up to the total amount the Trial Court Security Subaccount and Trial Court Security Growth Special Account received in the 2012–13 fiscal year.

(2) To the Community Corrections Subaccount: 61.9960 percent, up to a total amount of nine hundred ninety-eight million nine hundred thousand dollars ($998,900,000) for the fiscal year.

(3) To the District Attorney and Public Defender Subaccount: 1.0613 percent, up to a total amount of seventeen million one hundred thousand dollars ($17,100,000) for the fiscal year.

(4) To the Juvenile Justice Subaccount: 6.1322 percent, up to the total amount the Juvenile Justice Subaccount and the Juvenile Justice Growth Special Account received in the 2012–13 fiscal year.

(f) Funds allocated to the Support Services Account from the Local Revenue Fund 2011 shall be allocated by the Controller on a monthly basis as follows:

(1) (A) To the Behavioral Health Subaccount: 36.7391 percent, up to the total amount the Behavioral Health Subaccount and the Behavioral Health Services Growth Special Account received in the 2012–13 fiscal year.

(B) From the amount described in subparagraph (A), the sum of five million one hundred four thousand dollars ($5,104,000) for the fiscal year, divided into 12 monthly allocations, shall be allocated to the Women and Children’s Residential Treatment Services Special Account.

(2) To the Protective Services Subaccount: 63.2609 percent, up to the total amount the Protective Services Subaccount and the Protective Services Growth Special Account received in the 2012–13 fiscal year, plus twenty million three hundred sixty-eight thousand dollars ($20,368,000).

(g) The Director of Finance shall prepare a schedule that includes the growth provided to the subaccounts pursuant to Section 30027.9 in the 2012–13 fiscal year and revise the allocations described in this section accordingly. Once prepared, the department shall provide the Controller with this updated schedule, and the Controller shall substitute that schedule for the allocations provided in subdivisions (d), (e), and (f). The Controller shall continue to provide the allocations pursuant to subdivisions (a), (b), and (c).

(Added by Stats. 2012, Ch. 40, Sec. 7. Effective June 27, 2012.)



30027.7

This section shall apply to the allocations made from the Local Revenue Fund 2011 for the 2014–15 fiscal year, which shall include cash received beginning on August 16, 2014. Until the Department of Finance has prepared a schedule pursuant to subdivision (g), the Controller shall allocate funding as provided in subdivisions (a) to (f), inclusive.

(a) On or before the 18th of every month, the Controller shall allocate to the Mental Health Account of the Local Revenue Fund 2011 ninety-three million three hundred seventy-nine thousand two hundred fifty-two dollars ($93,379,252) of the revenue received into Local Revenue Fund 2011 pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code.

(b) All funds obtained pursuant to Sections 11001.5 and 11005 of the Revenue and Taxation Code shall be deposited in the Enhancing Law Enforcement Activities Subaccount of the Law Enforcement Services Account. Once these deposits total four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) for the fiscal year, any additional funds obtained pursuant to those sections shall be deposited in the Enhancing Law Enforcement Activities Growth Special Account of the Enhancing Law Enforcement Activities Subaccount.

(c) The amounts received during any month into the Local Revenue Fund 2011 pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code, after the allocation provided in subdivision (a), shall be allocated by the Controller no later than the 20th of every month as follows:

(1) To the Support Services Account, up to an amount equal to the amount that was allocated to this account in the 2013–14 fiscal year, plus fifteen million three hundred thirty-three thousand dollars ($15,333,000), plus the total amounts deposited in the Protective Services Growth Special Account and the Behavioral Health Services Growth Special Account of the Support Services Growth Subaccount in the 2013–14 fiscal year.

(2) To the Law Enforcement Services Account, up to an amount equal to the amount that was allocated to this account in the 2013–14 fiscal year, minus sixty-six million one hundred thousand dollars ($66,100,000), plus the total amounts deposited in the Trial Court Security Growth Special Account and the Juvenile Justice Growth Special Account of the Law Enforcement Services Growth Subaccount in the 2013–14 fiscal year.

(3) If there are insufficient funds in the Local Revenue Fund 2011 to fund paragraphs (1) and (2) at the maximum level described in those paragraphs, the Controller shall allocate the available funding based on a proportional share that the accounts received in the 2014–15 fiscal year, as provided in paragraphs (1) and (2).

(4) After the allocations are made pursuant to subdivision (a) and paragraphs (1) and (2), any remaining funds shall be allocated to the Sales and Use Tax Growth Account.

(d) Notwithstanding subdivision (c), if the Department of Finance estimates that the Enhancing Law Enforcement Activities Subaccount will not receive four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) of funds attributable to Sections 11001.5 and 11005 of the Revenue and Taxation Code within the fiscal year, the department shall notify the Controller who shall, after the allocation is made pursuant to subdivision (a), allocate funds from amounts remaining in the Local Revenue Fund 2011 as follows:

(1) The amount necessary to provide four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) to the Enhancing Law Enforcement Activities Subaccount for the fiscal year, based on the estimate provided by the Department of Finance, shall be allocated to that subaccount. If it is subsequently determined that the actual funds received in the subaccount exceed that amount, the Controller shall refund the excess sales tax amount to the Local Revenue Fund 2011.

(2) The remaining funds shall be allocated pursuant to subdivision (c).

(e) Funds allocated to the Law Enforcement Services Account from the Local Revenue Fund 2011 shall be allocated by the Controller on a monthly basis as follows:

(1) To the Trial Court Security Subaccount: 32.1286 percent, up to the total amount the Trial Court Security Subaccount and the Trial Court Security Growth Special Account received in the 2013–14 fiscal year.

(2) To the Community Corrections Subaccount: 60.4543 percent, up to a total amount of nine hundred thirty-four million one hundred thousand dollars ($934,100,000) for the fiscal year.

(3) To the District Attorney and Public Defender Subaccount: 1.0226 percent, up to a total amount of fifteen million eight hundred thousand dollars ($15,800,000) for the fiscal year.

(4) To the Juvenile Justice Subaccount: 6.3945 percent, up to the total amount the Juvenile Justice Subaccount and the Juvenile Justice Growth Special Account received in the 2013–14 fiscal year.

(f) Funds allocated to the Support Services Account from the Local Revenue Fund 2011 shall be allocated by the Controller on a monthly basis as follows:

(1) (A) To the Behavioral Health Subaccount: 36.5258 percent, up to the total amount the Behavioral Health Subaccount and the Behavioral Health Services Growth Special Account received in 2013–14 fiscal year.

(B) From the amount described in subparagraph (A), the sum of five million one hundred four thousand dollars ($5,104,000) for the fiscal year, divided into 12 monthly allocations, shall be allocated to the Women and Children’s Residential Treatment Services Special Account.

(2) To the Protective Services Subaccount: 63.4742 percent, up to the total amount the Protective Services Subaccount and the Protective Services Growth Special Account received in the 2013–14 fiscal year, plus fifteen million three hundred thirty-three thousand dollars ($15,333,000).

(g) The Director of Finance shall prepare a schedule that includes the funding provided to the subaccounts pursuant to Section 30027.9 in the 2012–13 and 2013–14 fiscal years and revise the allocations described in this section accordingly. Once prepared, the department shall provide the Controller with this updated schedule, and the Controller shall substitute that schedule for the allocations provided in subdivisions (d), (e), and (f). The Controller shall continue to provide the allocations pursuant to subdivisions (a), (b), and (c).

(Added by Stats. 2012, Ch. 40, Sec. 8. Effective June 27, 2012.)



30027.8

This section shall apply to the allocations made from the Local Revenue Fund 2011 for the 2015–16 fiscal year, and each fiscal year thereafter, which shall include cash received beginning on August 16 of each fiscal year. Until the Department of Finance has prepared a schedule pursuant to subdivision (g), the Controller shall allocate funding as provided in subdivisions (a) to (f), inclusive.

(a) On or before the 18th of every month, the Controller shall allocate to the Mental Health Account of the Local Revenue Fund 2011 ninety-three million three hundred seventy-nine thousand two hundred fifty-two dollars ($93,379,252) of the revenue received into the Local Revenue Fund 2011, pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code.

(b) All funds obtained pursuant to Sections 11001.5 and 11005 of the Revenue and Taxation Code shall be deposited in the Enhancing Law Enforcement Activities Subaccount of the Law Enforcement Services Account. Once these deposits total four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) for the fiscal year, any additional funds obtained pursuant to those sections shall be deposited in the Enhancing Law Enforcement Activities Growth Special Account.

(c) The amounts received during any month into the Local Revenue Fund 2011 pursuant to Sections 6051.15 and 6201.15 of the Revenue and Taxation Code, after the allocation provided in subdivision (a), shall be allocated by the Controller no later than the 20th of every month as follows:

(1) To the Support Services Account, up to an amount equal to the amount that was allocated to this account in the immediately preceding fiscal year, plus the total amounts deposited in the Protective Services Growth Special Account and the Behavioral Health Services Growth Special Account of the Support Services Growth Subaccount in the immediately preceding fiscal year.

(2) To the Law Enforcement Services Account, up to an amount equal to the amount that was allocated to this account in the immediately preceding fiscal year, plus the total amounts that were deposited in all the special accounts of the Law Enforcement Services Growth Subaccount in the immediately preceding fiscal year.

(3) If there are insufficient funds in the Local Revenue Fund 2011 to fund paragraphs (1) and (2) at the maximum level described in those paragraphs, the Controller shall allocate the available funding based on a proportional share that the accounts received in the immediately preceding fiscal year.

(4) After the allocations are made pursuant to subdivision (a) and paragraphs (1) and (2), any remaining funds shall be allocated to the Sales and Use Tax Growth Account.

(d) Notwithstanding subdivision (c), if the Department of Finance estimates that the Enhancing Law Enforcement Activities Subaccount will not receive four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) pursuant to subdivision (b) within the current fiscal year, the department shall notify the Controller who shall, after the allocation is made pursuant to subdivision (a), allocate the remaining funds in the Local Revenue Fund 2011 as follows:

(1) The amount necessary to provide four hundred eighty-nine million nine hundred thousand dollars ($489,900,000) to the Enhancing Law Enforcement Activities Subaccount for the fiscal year, based on the estimate provided by the Department of Finance, shall be allocated to the subaccount. If it is subsequently determined that the actual funds received in the subaccount exceed that amount, the Controller shall refund the excess sales tax amount to the Local Revenue Fund 2011.

(2) The remaining funds shall be allocated in accordance with subdivision (c).

(e) Funds allocated to the Law Enforcement Services Account from the Local Revenue Fund 2011 shall be allocated by the Controller on a monthly basis as follows:

(1) To the Trial Court Security Subaccount in an amount up to the total funding provided to the Trial Court Security Subaccount and the Trial Court Security Growth Special Account in the immediately preceding fiscal year.

(2) To the Community Corrections Subaccount in an amount up to the total funding provided to the Community Corrections Subaccount and the Community Corrections Growth Special Account in the immediately preceding fiscal year.

(3) To the District Attorney and Public Defender Subaccount in an amount up to the total funding provided to the District Attorney and Public Defender Subaccount and the District Attorney and Public Defender Growth Special Account in the immediately preceding fiscal year.

(4) To the Juvenile Justice Subaccount in an amount up to the total funding provided to the Juvenile Justice Subaccount and the Juvenile Justice Growth Special Account in the immediately preceding fiscal year.

(5) If there are insufficient funds in the Law Enforcement Services Account to make the allocations described in paragraphs (1) to (4), inclusive, at the immediately preceding fiscal year’s funding level, the Controller shall allocate the funding based on a proportional share that the subaccounts received in the immediately preceding fiscal year.

(f) Funds allocated to the Support Services Account from the Local Revenue Fund 2011 shall be allocated on a monthly basis as follows:

(1) To the Behavioral Health Subaccount in an amount up to the total funding provided to the Behavioral Health Subaccount and the Behavioral Health Services Growth Special Account in the immediately preceding fiscal year.

(2) To the Protective Services Subaccount in an amount up to the total funding provided to the Protective Services Subaccount and the Protective Services Growth Special Account in the immediately preceding fiscal year.

(3) Notwithstanding subdivision (g), to the Women and Children’s Residential Treatment Services Special Account within the Behavioral Health Subaccount, five million one hundred four thousand dollars ($5,104,000) for the fiscal year, divided into 12 monthly allocations.

(4) If there are insufficient funds in the Support Services Account to make the allocations described in paragraphs (1) and (2) at the immediately preceding fiscal year’s funding level, the Controller shall allocate the funding based on a proportional share that the subaccounts received in the immediately preceding fiscal year.

(g) The Department of Finance shall annually prepare a schedule that includes the funding provided to the subaccounts pursuant to Section 30027.9 and provide the appropriate and proportional allocations in accordance with this section. Once prepared, the department shall provide the Controller with this updated schedule and the Controller shall substitute that schedule for the allocations provided in subdivisions (d) and (e) and paragraphs (1) and (2) of subdivision (f). The Controller shall continue to provide the allocations pursuant to subdivisions (a), (b), and (c) and paragraph (3) of subdivision (f).

(Added by Stats. 2012, Ch. 40, Sec. 9. Effective June 27, 2012.)



30027.9

(a) (1) For the 2012–13 fiscal year, from the Sales and Use Tax Growth Account, the Controller shall allocate 65 percent to the Support Services Growth Subaccount and 35 percent to the Law Enforcement Services Growth Subaccount.

(2) For the 2013–14 fiscal year, from the Sales and Use Tax Growth Account, the Controller shall first allocate to the Support Services Account and the Law Enforcement Services Account the amounts necessary to provide full base funding or the appropriate level of funding as described in this section. If there are insufficient moneys to fully fund the accounts, the available funds shall be distributed in the same proportions as the two accounts received from the Local Revenue Fund 2011 in the 2013–14 fiscal year. If there are funds remaining after base funding has been restored, the Controller shall allocate 65 percent of those remaining funds to the Support Services Growth Subaccount and 35 percent to the Law Enforcement Services Growth Subaccount.

(A) The amount necessary to provide the appropriate level of funding for the Law Enforcement Services Account shall be the sum of the following:

(i) The greater of the amounts that either the predecessor of the Trial Court Security Subaccount received in the 2011–12 fiscal year, or the total amount the Trial Court Security Subaccount and the Trial Court Security Growth Special Account received in the 2012–13 fiscal year.

(ii) The greater of the amounts that either the predecessor of the Juvenile Justice Subaccount received in the 2011–12 fiscal year, or the total amount the Juvenile Justice Subaccount and the Juvenile Justice Growth Special Account received in the 2012–13 fiscal year.

(iii) The maximum amount authorized to be allocated pursuant to paragraph (2) of subdivision (e) of Section 30027.5 to the Community Corrections Subaccount.

(iv) The maximum amount authorized to be allocated pursuant to paragraph (3) of subdivision (e) of Section 30027.5 to the District Attorney and Public Defender Subaccount.

(B) The amount necessary to provide full base funding for the Support Services Account shall be the sum of the following:

(i) The maximum amount authorized to be allocated pursuant to paragraph (1) of subdivision (f) of Section 30027.5 to the Behavioral Health Subaccount.

(ii) The maximum amount authorized to be allocated pursuant to paragraph (2) of subdivision (f) of Section 30027.5 to the Protective Services Subaccount.

(3) For the 2014–15 fiscal year, from the Sales and Use Tax Growth Account, the Controller shall first allocate to the Support Services Account and the Law Enforcement Services Account the amounts necessary to provide full base funding or the appropriate level of funding as described in this section. If there are insufficient moneys to fully fund the accounts, the available funds shall be distributed in the same proportions as the two accounts received from the Local Revenue Fund 2011 in the 2014–15 fiscal year. If there are funds remaining after base funding has been restored, the Controller shall allocate 65 percent of the remaining funds to the Support Services Growth Subaccount and 35 percent to the Law Enforcement Services Growth Subaccount.

(A) The amount necessary to provide the appropriate level of funding for the Law Enforcement Services Account shall be the sum of the following:

(i) The greater of either the total amount received by the Trial Court Security Subaccount and the Trial Court Security Growth Special Account in a single fiscal year beginning with the 2012–13 fiscal year or the amount the applicable predecessor account received in the 2011–12 fiscal year.

(ii) The greater of either the total amount received by the Juvenile Justice Subaccount and the Juvenile Justice Growth Special Account in a single fiscal year beginning with the 2012–13 fiscal year or the amount the applicable predecessor account received in the 2011–12 fiscal year.

(iii) The greatest amount received by the Community Corrections Subaccount in a single year beginning with the 2012–13 fiscal year.

(iv) The greatest amount received by the District Attorney and Public Defender Subaccount in a single year beginning with the 2012–13 fiscal year.

(B) The amount necessary to provide full funding for the Support Services Account shall be the sum of the following:

(i) The greater of either the maximum amount that could be allocated pursuant to paragraph (1) of subdivision (f) of Section 30027.5 or the largest combined total amounts actually received by the Behavioral Health Subaccount and the Behavioral Health Services Growth Special Account in any single year beginning with the 2012–13 fiscal year.

(ii) The greater of either the maximum amount that was allocated pursuant to paragraph (2) of subdivision (f) of Section 30027.5, or the amount that was allocated pursuant to paragraph (2) of subdivision (f) of Section 30027.6, to the Protective Services Subaccount.

(4) For the 2015–16 fiscal year, and for each subsequent fiscal year, from the Sales and Use Tax Growth Account, the Controller shall first allocate to the Support Services Account and the Law Enforcement Services Account the amounts necessary to provide full base funding as described in this section. If there are insufficient moneys to fully fund the accounts, the available funds shall be distributed in the same proportions as the two accounts received funding from the Local Revenue Fund 2011 in that fiscal year. If there are funds remaining after base funding has been restored, the Controller shall allocate 65 percent of the remaining funds to the Support Services Growth Subaccount and 35 percent to the Law Enforcement Services Growth Subaccount.

(A) The amount necessary to provide full base funding for the Law Enforcement Services Account shall be the sum of the following:

(i) The greater of either the total combined amount received by the Trial Court Security Subaccount and the Trial Court Security Growth Special Account in any single fiscal year beginning with the 2012–13 fiscal year or the amount the applicable predecessor account received in 2011–12.

(ii) The greater of either the total combined amount received by the Juvenile Justice Subaccount and the Juvenile Justice Growth Special Account in any single fiscal year beginning with the 2012–13 fiscal year or the amount the applicable predecessor account received in 2011–12.

(iii) The greater of either the total combined amount received by the Community Corrections Subaccount and the Community Corrections Growth Special Account in any single fiscal year beginning with the 2014–15 fiscal year, or the highest amount the Community Corrections Subaccount or its predecessor was authorized to receive in any single fiscal year beginning with the 2012–13 fiscal year.

(iv) The greater of either the total combined amount received by the District Attorney and Public Defender Subaccount and the District Attorney and Public Defender Growth Special Account in any single fiscal year beginning with the 2014–15 fiscal year, or the highest amount the District Attorney and Public Defender Subaccount or its predecessor was authorized to receive in any single fiscal year beginning with the 2012–13 fiscal year.

(B) The amount necessary to provide full base funding for the Support Services Account shall be the sum of the following:

(i) The greater of either the maximum amount that was allocated pursuant to paragraph (1) of subdivision (f) of Section 30027.5, or the highest combined total amounts received by the Behavioral Health Subaccount and the Behavioral Health Services Growth Special Account, in any single fiscal year beginning with the 2012–13 fiscal year.

(ii) The greatest of the following: the maximum amount that was allocated pursuant to paragraph (2) of subdivision (f) of Section 30027.5; the amount that was allocated pursuant to paragraph (2) of subdivision (f) of Section 30027.6 for the Protective Services Subaccount; or the highest combined total amount received by the Protective Services Subaccount and the Protective Services Growth Special Account in any single fiscal year beginning with the 2012–13 fiscal year.

(b) (1) Commencing with the 2012–13 fiscal year, the Controller shall allocate funds from the Law Enforcement Services Growth Subaccount as follows:

(A) Ten percent to the Trial Court Security Growth Special Account.

(B) Five percent to the District Attorney and Public Defender Growth Special Account.

(C) Ten percent to the Juvenile Justice Growth Special Account.

(D) Seventy-five percent to the Community Corrections Growth Special Account.

(2) The total allocations to the Trial Court Security Growth Special Account and the Juvenile Justice Growth Special Account shall be included in the year to which the growth is attributable when determining the base funding level for the Trial Court Security Subaccount and the Juvenile Justice Subaccount respectively, beginning in the 2013–14 fiscal year. The total allocations to the District Attorney and Public Defender Growth Special Account and the Community Corrections Growth Special Account shall be included in the year to which the growth is attributable when determining the base allocation for the respective subaccounts of those accounts beginning in the 2015–16 fiscal year.

(c) In the 2012–13 fiscal year, the Controller shall allocate funds from the Support Services Growth Subaccount as follows:

(1) Five percent to the Mental Health Subaccount of the Sales Tax Account in the Local Revenue Fund as established by paragraph (1) of subdivision (b) of Section 17600 of the Welfare and Institutions Code.

(2) Forty percent to the Protective Services Growth Special Account for the provision of child welfare services.

(3) To the Protective Services Growth Special Account: 42.03 percent.

(4) To the Behavioral Health Services Growth Special Account: 12.97 percent.

(d) (1) Beginning in the 2013–14 fiscal year, and until the Director of Finance provides to the Controller the certification described in paragraph (3), the Controller shall allocate funds from the Support Services Growth Subaccount as follows:

(A) Five percent to the Mental Health Subaccount of the Sales Tax Account in the Local Revenue Fund as established by paragraph (1) of subdivision (b) of Section 17600 of the Welfare and Institutions Code.

(B) Forty percent to the Protective Services Growth Special Account for the provision of child welfare services.

(C) To the Protective Services Growth Special Account: 21.81 percent.

(D) To the Behavioral Health Services Growth Special Account: 33.19 percent.

(2) The total allocations to the Protective Services Growth Special Account and the Behavioral Health Services Growth Special Account provided by this subdivision shall be included as funding in the year in which the allocation is made for determining the base funding level for the following fiscal year.

(3) Once a total of two hundred million dollars ($200,000,000) has been allocated to the Protective Services Growth Special Account pursuant to paragraph (2) of subdivision (c) and subparagraph (B) of paragraph (1), the Director of Finance shall certify that fact to the Controller. Upon that certification, this subdivision shall become inoperative.

(e) (1) In every fiscal year, after subdivision (d) becomes inoperative, the Controller shall allocate funds from the Support Services Growth Subaccount as follows:

(A) Five percent to the Mental Health Subaccount of the Sales Tax Account in the Local Revenue Fund as established by paragraph (1) of subdivision (b) of Section 17600 of the Welfare and Institutions Code.

(B) Forty-five percent to the Protective Services Growth Special Account.

(C) Fifty percent to the Behavioral Health Services Growth Special Account.

(2) The total allocations to the Protective Services Growth Special Account and Behavioral Health Services Growth Special Account provided by this section shall be included as funding in the year in which the allocation is made for determining the base funding level for the following fiscal year.

(Amended by Stats. 2013, Ch. 32, Sec. 2. Effective June 27, 2013.)



30027.10

(a) Notwithstanding any other provision of this chapter, if the State Department of Health Care Services determines that a county is failing or is at risk of failing to perform the functions of, or to provide services for, a program or programs funded by the Behavioral Health Subaccount to such an extent that federal Medicaid funds are at risk, the State Department of Health Care Services shall then notify the Controller, the Department of Finance, and the county. This notification shall detail the county at issue, the program or programs involved, and the amounts needed from the subaccount to perform functions or provide services at the level required to fully obtain federal funds. Immediately upon notification, the Controller shall deposit the portion of the county’s allocation attributable to the affected program or programs, including from the Behavioral Health Services Growth Special Account, into the County Intervention Support Services Subaccount in the Support Services Account of the Local Revenue Fund 2011.

(b) Deposits made to the County Intervention Support Services Subaccount may be accessed by the State Department of Health Care Services and shall be used for the county described in the notification and solely for the program or programs identified in the notification.

(c) The county’s allocation attributable to the affected program or programs shall continue to be placed in the County Intervention Support Services Subaccount until the State Department of Health Care Services notifies the Controller that those deposits may cease.

(d) The State Department of Health Care Services shall make an annual report to the fiscal committees of the Legislature regarding activity related to the County Intervention Support Services Subaccount and shall make copies of the documentation available to other interested parties upon request.

(Added by Stats. 2012, Ch. 40, Sec. 11. Effective June 27, 2012.)



30027.11

If the taxes described in subdivision (a) of Section 30025 are reduced or cease to be operative, the state shall annually provide moneys to the Local Revenue Fund 2011 in an amount equal to or greater than the aggregate amount that otherwise would have been provided by the taxes described in subdivision (a) of Section 30025. The Director of Finance shall estimate that amount within 30 days of the enactment of the statute or constitutional amendment that reduces or repeals the taxes, by consulting with the appropriate taxing entities and using the same methodologies used to prepare the revenue projections for the Governor’s Budget. Based on this estimate, the state shall be obligated to provide that amount for so long as the local agencies are required to perform the Public Safety Services. After an appropriation is made pursuant to law in accordance with the estimate prepared by the Director of Finance, the Controller shall disburse these amounts to local agencies in the manner directed by the 2011 Realignment Legislation. If the state fails to annually appropriate that amount, the Controller shall transfer that amount from the General Fund in pro rata monthly shares to the Local Revenue Fund 2011. Thereafter, the Controller shall disburse these amounts to local agencies in the manner directed by the 2011 Realignment Legislation.

(Added by Stats. 2012, Ch. 40, Sec. 12. Effective June 27, 2012.)



30028

For fiscal year 2011–12, which includes cash received in July and up to August 15, 2012, funds allocated to the Juvenile Justice Account from the Local Revenue Fund 2011 pursuant to paragraph (4) of subdivision (c) of Section 30027 shall be allocated by the Controller as follows:

(a) Ninety-six and fifteen hundredths of 1 percent to the Youthful Offender Block Grant Subaccount.

(b) Three and eighty-five hundredths of 1 percent to the Juvenile Reentry Grant Subaccount.

(Amended by Stats. 2012, Ch. 40, Sec. 13. Effective June 27, 2012.)



30028.1

Commencing with the 2012–13 fiscal year, funds allocated to the Juvenile Justice Subaccount from the Local Revenue Fund 2011 pursuant to paragraph (4) of subdivision (e) of Section 30027.5, paragraph (4) of subdivision (e) of Section 30027.6, paragraph (4) of subdivision (e) of Section 30027.7, and paragraph (4) of subdivision (e) of Section 30027.8 shall be allocated by the Controller as follows:

(a) To the Youthful Offender Block Grant Special Account: 94.481 percent.

(b) To the Juvenile Reentry Grant Special Account: 5.519 percent.

(Amended by Stats. 2012, Ch. 717, Sec. 2. Effective September 28, 2012.)



30029.05

For purposes of this section, each fiscal year shall include cash received on August 16 to August 15, inclusive, of the following year. For the 2012–13 fiscal year, and for each fiscal year thereafter, the Controller shall allocate funds from the accounts in the Local Revenue Fund 2011 as follows:

(a) All of the funds allocated to the Mental Health Account from the Local Revenue Fund 2011 shall be allocated by the Controller on the 20th of each month to the Mental Health Subaccount of the Sales Tax Account in the Local Revenue Fund described in Section 17600 of the Welfare and Institutions Code.

(b) Funds allocated to the Trial Court Security Subaccount from the Local Revenue Fund 2011 shall be allocated by the Controller on the 27th of each month to the Trial Court Security Subaccount within each county’s or city and county’s County Local Revenue Fund 2011. The moneys allocated pursuant to this subdivision shall be used solely to provide security to the trial courts and shall not be used to pay for general county administrative expenses, including, but not limited to, the costs of administering the account. These funds shall be allocated as follows:

(c) (1) Funds allocated to the Local Community Corrections Account and to its successor, the Community Corrections Subaccount, from the Local Revenue Fund 2011 shall constitute the creation of the grant program in accordance with Section 30026 and the appropriation to fund the Community Corrections Grant Program consistent with the provisions of Chapter 15 of the Statutes of 2011, and as identified in Section 636 of Chapter 15 of the Statutes of 2011. The funds from the Community Corrections Subaccount shall be allocated in the 2012–13 and 2013–14 fiscal years as follows:

(2) Commencing with the 2014–15 fiscal year, funds allocated to the Community Corrections Subaccount from the Local Revenue Fund 2011 shall be allocated in monthly installments to the Community Corrections Subaccount held in each county’s or city and county’s County Local Revenue Fund 2011 pursuant to schedules developed by the Department of Finance in consultation with the California State Association of Counties.

(d) (1) For the 2012–13 and 2013–14 fiscal years, funds allocated by the Controller to the District Attorney and Public Defender Subaccount from the Local Revenue Fund 2011 shall be allocated in monthly installments to the District Attorney and Public Defender Subaccount held in each county’s or city and county’s County Local Revenue Fund 2011 as follows:

(2) Commencing with the 2014–15 fiscal year, funds allocated to the District Attorney and Public Defender Subaccount from the Local Revenue Fund 2011 shall be allocated in monthly installments to the District Attorney and Public Defender Subaccount held in each county’s or city and county’s County Local Revenue Fund 2011 pursuant to schedules developed by the Department of Finance in consultation with the California State Association of Counties.

(e) Funds allocated to the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011 shall be allocated in accordance with the following:

(1) Subdivision (c) of Section 29552.

(2) Subdivision (f) of Section 30061.

(3) Subdivision (b) of Section 30070.

(4) Subdivision (c) of Section 13821 of the Penal Code.

(5) Subdivision (b) of Section 18220 of the Welfare and Institutions Code.

(6) Subdivision (b) of Section 18220.1 of the Welfare and Institutions Code.

(f) On August 25 of each year, funds allocated to the Enhancing Law Enforcement Activities Growth Special Account in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011 shall be allocated to the corresponding subaccount at the county level as follows:

(1) An amount equaling 38.40 percent shall be allocated to counties for the purposes of Section 18221 of the Welfare and Institutions Code. The Controller shall allocate these funds pursuant to the percentages provided in subdivision (c) of Section 18220 of the Welfare and Institutions Code.

(2) An amount equaling 27.08 percent shall be allocated to counties pursuant to a schedule provided by the Department of Finance for the purposes specified in paragraphs (1) to (3), inclusive, of subdivision (b) of Section 30061.

(3) An amount equaling 27.08 percent shall be allocated to counties pursuant to a schedule to be provided by the Department of Finance for the purposes specified in paragraph (4) of subdivision (b) of Section 30061.

(4) An amount equaling 7.44 percent shall be allocated to counties for the purposes of Section 18220.1 of the Welfare and Institutions Code, based on a schedule provided by the Department of Finance.

(Added by Stats. 2012, Ch. 40, Sec. 17. Effective June 27, 2012.)



30029.07

(a) (1) The moneys allocated out of the Support Services Growth Subaccount and the Law Enforcement Services Growth Subaccount of the Sales and Use Tax Growth Account shall be allocated to each of the following subaccounts in each county or city and county’s County Local Revenue Fund 2011:

(A) From the Protective Services Growth Special Account in the Support Services Growth Subaccount to the Protective Services Subaccount in the county Support Services Account.

(B) From the Behavioral Health Services Growth Special Account in the Support Services Growth Subaccount to the Behavioral Health Subaccount in the county Support Services Account.

(C) From the Trial Court Security Growth Special Account in the Law Enforcement Services Growth Subaccount to the Trial Court Security Subaccount in the county Law Enforcement Services Account.

(D) From the Community Corrections Growth Special Account in the Law Enforcement Services Growth Subaccount to the Community Corrections Subaccount in the county Law Enforcement Services Account.

(E) From the District Attorney and Public Defender Growth Special Account in the Law Enforcement Services Growth Subaccount to the District Attorney and Public Defender Subaccount in the county Law Enforcement Services Account.

(F) From the Juvenile Justice Growth Special Account in the Law Enforcement Services Growth Subaccount to the Juvenile Justice Subaccount in the county Law Enforcement Services Account.

(2) The allocations shall be made pursuant to the percentages provided in this section or, if those percentage allocations are not provided herein, then the funds shall be allocated pursuant to schedules provided by the Department of Finance created in accordance with any criteria contained in this section and in consultation with appropriate state departments and the California State Association of Counties.

(b) Beginning in the 2015–16 fiscal year, each county treasurer, city and county treasurer, or other appropriate official shall transfer to the Local Innovation Subaccount 10 percent of the moneys received during a fiscal year from each of the following state accounts:

(1) The Trial Court Security Growth Special Account.

(2) The Community Corrections Growth Special Account.

(3) The District Attorney and Public Defender Growth Special Account.

(4) The Juvenile Justice Growth Special Account.

(c) The funds allocated to the Protective Services Growth Special Account, pursuant to paragraph (2) of subdivision (c) of, and subparagraph (B) of paragraph (1) of subdivision (d) of, Section 30027.9, shall be allocated in monthly installments by the Controller to the Protective Services Subaccount in the Support Services Account of the County Local Revenue Fund 2011 according to the same percentages as provided in subparagraph (C) of paragraph (1) of subdivision (d).

(d) (1) (A) Beginning in the 2012–13 fiscal year, of the funds allocated to the Protective Services Growth Special Account, pursuant to paragraph (3) of subdivision (c) of, subparagraph (C) of paragraph (1) of subdivision (d) of, and subparagraph (B) of paragraph (1) of subdivision (e) of, Section 30027.9, 10 percent shall be allocated pursuant to a schedule developed by the Department of Finance in consultation with the State Department of Social Services and the California State Association of Counties pursuant to subparagraph (C) only to those counties that have expended in that fiscal year an amount at least equivalent to that which the county would have had to spend in the absence of 2011 Realignment Legislation to access the augmentation funding pursuant to Section 10609.9 of the Welfare and Institutions Code, as that section read prior to the enactment of 2011 Realignment Legislation, on services that were previously funded by the General Fund from the Child Welfare Services Allocation prior to the enactment of 2011 Realignment Legislation. The determination of whether a county expended the amount necessary to be eligible for the allocation pursuant to this subparagraph shall be made based on claims for that fiscal year received by the State Department of Social Services as of August 1 of the subsequent fiscal year.

(B) Notwithstanding subparagraph (A), small counties, defined as those counties with a population of 50,000 or fewer pursuant to demographic information released each year by the Department of Finance, are exempt from the requirement of subparagraph (A) and shall be included in the schedule developed pursuant to subparagraph (A) as if they had met the expenditure requirement of subparagraph (A).

(C) Moneys available pursuant to this subdivision shall be allocated on a proportional basis to each eligible county based on its share relative to other eligible counties as follows:

Alameda County

4.4015%

Alpine County

0.0631%

Amador County

0.0813%

Butte County

0.7740%

Calaveras County

0.1462%

Colusa County

0.0791%

Contra Costa County

2.5317%

Del Norte County

0.2126%

El Dorado County

0.4152%

Fresno County

2.2139%

Glenn County

0.1826%

Humboldt County

0.5591%

Imperial County

0.5981%

Inyo County

0.0985%

Kern County

2.6123%

Kings County

0.4206%

Lake County

0.1797%

Lassen County

0.1364%

Los Angeles County

32.2850%

Madera County

0.3778%

Marin County

0.3038%

Mariposa County

0.1088%

Mendocino County

0.5455%

Merced County

0.7330%

Modoc County

0.0690%

Mono County

0.0706%

Monterey County

0.7204%

Napa County

0.2848%

Nevada County

0.1494%

Orange County

5.3605%

Placer County

0.9329%

Plumas County

0.1091%

Riverside County

5.9106%

Sacramento County

4.9631%

San Benito County

0.1372%

San Bernardino County

4.4486%

San Diego County

7.8876%

San Francisco County

1.9870%

San Joaquin County

1.7214%

San Luis Obispo County

0.8698%

San Mateo County

1.1945%

Santa Barbara County

0.6875%

Santa Clara County

4.4380%

Santa Cruz County

0.4888%

Shasta County

0.4969%

Sierra County

0.0616%

Siskiyou County

0.1603%

Solano County

0.6608%

Sonoma County

0.9682%

Stanislaus County

1.2472%

Sutter County

0.2955%

Tehama County

0.2861%

Trinity County

0.1588%

Tulare County

1.2609%

Tuolumne County

0.1505%

Ventura County

1.0447%

Yolo County

0.3336%

Yuba County

0.3843%

(2) (A) For the 2012–13 fiscal year, the remaining 90 percent of the funds allocated to the Protective Services Growth Special Account from the Support Services Growth Subaccount pursuant to paragraph (3) of subdivision (c) of Section 30027.9 shall be allocated by the Controller to all counties in the same proportions as set forth for the 2012–13 fiscal year pursuant to subdivision (a) of Section 30029.5.

(B) For the 2013–14 fiscal year and each fiscal year thereafter, the remaining 90 percent of the funds allocated to the Protective Services Growth Special Account from the Support Services Growth Subaccount pursuant to subparagraph (C) of paragraph (1) of subdivision (d) or subparagraph (B) of paragraph (1) of subdivision (e) of Section 30027.9 shall be allocated to all counties in the same proportions as the base funding is allocated for that fiscal year pursuant to Section 30029.5.

(3) After consultation with the State Department of Social Services and the California State Association of Counties, the Department of Finance shall provide a schedule developed as specified in this section for allocation of growth funds annually to the Controller.

(e) (1) For the 2012–13 and 2013–14 fiscal years, the Community Corrections Growth Special Account shall be allocated by the Controller pursuant to a schedule provided by the Department of Finance. The schedule shall reflect priorities that promote the effective implementation of the 2011 Public Safety Realignment, as follows:

(A) A guaranteed minimum allocation for each county.

(B) The establishment of appropriate small county minimum allocations.

(C) Adjustments for county average daily population (ADP) variations from projected ADP impact.

(D) Other factors affecting the implementation of the 2011 Public Safety Realignment program, as determined by the Department of Finance.

(E) Implementation of the 2011 Public Safety Realignment in a manner consistent with the legislative intent described in Sections 17.5 and 3450 of the Penal Code.

(2) When developing the schedule, the Department of Finance shall consider a county’s commitment to continuing, expanding, or initiating community corrections practices, programs and strategies that manage felony offender populations most cost effectively through the use of evidence-based practices designed to achieve improved public safety, including, but not limited to, the use of offender risk and needs assessment tools, criminogenic-based interventions, substance abuse and mental health treatment, and additional treatment and sanctions other than traditional jail incarceration alone or routine probation supervision, as well as community-based programs.

(Added by Stats. 2012, Ch. 40, Sec. 18. Effective June 27, 2012.)



30029.1

The moneys allocated out of the subaccounts of the Juvenile Justice Account for the 2011–12 fiscal year are intended to be allocated in the same manner as the funding for those programs would have been allocated in the 2011–12 fiscal year if not for the passage of the act adding this section. For the 2011–12 fiscal year, moneys in the subaccounts in the Juvenile Justice Account in the Local Revenue Fund 2011 shall be allocated as follows:

(a) The Director of Finance shall determine the total amount of the Youthful Offender Block Grant and the allocation for each county, pursuant to Sections 1955 and 1956 of the Welfare and Institutions Code, and shall report those findings to the Controller. The Controller shall make an allocation from the Youthful Offender Block Grant Subaccount in the Juvenile Justice Account to each county’s or city and county’s Juvenile Justice Account in accordance with the report. The moneys allocated pursuant to this subdivision shall be used solely for the purposes described in subparagraph (A) of paragraph (6) of subdivision (f) of Section 30025.

(b) The Director of Finance shall calculate the Juvenile Reentry Grant and the allocation for each county probation department, consistent with the goals and criteria set forth in Section 1984 of the Welfare and Institutions Code, except that the allocations shall be distributed monthly, and shall report those findings to the Controller. The Controller shall make an allocation from the Juvenile Reentry Grant Subaccount to each county’s or each city and county’s Juvenile Justice Account in accordance with the report. The moneys allocated pursuant to this subdivision shall be used solely for the purposes described in subparagraph (B) of paragraph (6) of subdivision (f) of Section 30025.

(Added by Stats. 2011, Ch. 40, Sec. 3. Effective June 30, 2011.)



30029.4

(a) The following terms have the following meanings for purposes of implementing this section:

(1) “Adoptions” includes adoption services provided to children and families pursuant to Section 16100 of the Welfare and Institutions Code or which a county enters into an agreement with another entity to provide on the county’s behalf.

(2) “Child welfare services” includes those services provided to children and families pursuant to Chapter 5 (commencing with Section 16500) of the Welfare and Institutions Code.

(3) “Foster care” includes expenditures for out-of-home placements for children pursuant to Article 5 (commencing with Section 11400), and Kinship Guardianship Assistance Payments provided pursuant to Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385) of, Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code.

(b) Savings achieved by counties as a result of the shift of residential placement costs for seriously emotionally disturbed youth from the State Department of Social Services to the State Department of Education pursuant to Chapter 43 of the Statutes of 2011 shall be redirected to supplement foster care, child welfare services, or adoptions program expenditures. These savings amounts, as defined in subdivision (c), shall not supplant other foster care, child welfare services, or adoptions program expenditures for the 2011–12 fiscal year and each fiscal year thereafter. No county shall be required to redirect funding to foster care, child welfare services, or adoptions programs, or any combination of those programs or services, in an amount greater than the amount of the offsetting savings the county achieved as a result of the shift of residential placement costs. It is the intent of the Legislature that the requirements of this section shall result in no net costs to any county.

(c) The amount of savings that each county is responsible for maintaining within the foster care, child welfare services, or adoptions programs as defined in subdivision (a) will be calculated by the State Department of Social Services, in conjunction with the Department of Finance and the County Welfare Directors Association, using the average total annual amount each county spent on the county share of residential placement costs for seriously emotionally disturbed youth pursuant to Assembly Bill 3632 (Chapter 1747 of the Statutes of 1984) in the 2007–08, 2008–09, and 2009–10 fiscal years.

(d) This act is not intended to limit or restrict savings realized by counties from other caseload decreases or other decreases in costs for the foster care, child welfare services, or adoptions programs.

(e) This section shall not be construed to create an obligation for any county that previously opted to spend greater than the amount necessary to fully match its base allocation of General Fund moneys for child welfare services and adoptions in a given fiscal year to continue such an overmatch.

(Repealed and added by Stats. 2012, Ch. 40, Sec. 22. Effective June 27, 2012.)



30029.5

(a) For 2012–13, the moneys allocated to the Protective Services Subaccount of the Support Services Account of the Local Revenue Fund 2011 shall be allocated in monthly installments by the Controller to the county Protective Services Subaccount of the county Support Services Account of the County Local Revenue Fund 2011 pursuant to a schedule developed by the Department of Finance in consultation with the State Department of Social Services and the California State Association of Counties in accordance with the following:

(1) (A) Up to thirty-two million seven hundred twenty-one thousand dollars ($32,721,000) annually to the Contract Special Account of the county or city and county designated pursuant to Section 30029.8.

(B) Once the amount specified in subparagraph (A) is available for allocation to the designated county’s or city and county’s Contract Special Account which shall be created in that county’s or city and county’s County Protective Services Subaccount, no additional money shall be allocated pursuant to this paragraph.

(2) The percentage distribution to each county shall be the same as those used to distribute funds in the 2011–12 fiscal year adjusted to reflect updated expenditures on Foster Care Assistance and Adoption Assistance Program payments as appropriate and for distribution of estimated funding for implementation of extended foster care services pursuant to Chapter 559 of the Statutes of 2010.

(b) For the 2013–14 fiscal year and each fiscal year thereafter, the moneys allocated to the Protective Services Subaccount of the Support Services Account of the Local Revenue Fund 2011 shall be allocated in monthly installments by the Controller to the Protective Services Subaccount of the Support Services Account of the County Local Revenue Fund 2011 pursuant to schedules developed by the Department of Finance in consultation with the State Department of Social Services and the California State Association of Counties and in accordance with the following:

(1) Each county shall receive an amount equal to that which the county received in the immediately preceding fiscal year pursuant to this section and the Protective Services Subaccount provisions within Section 30029.07.

(2) If there are insufficient funds in the Protective Services Subaccount to comply with paragraph (1), then the moneys shall be allocated in a proportional basis to each county based on the relative amounts of funding that each county received during the immediately preceding fiscal year from the Protective Services Subaccount and the Protective Services Growth Special Account. Funding pursuant to subparagraph (A) of paragraph (1) of subdivision (a) shall be reduced by a percentage that equals the overall percent reduction in moneys incurred by the 58 counties pursuant to this paragraph.

(3) In addition to amounts received pursuant to paragraphs (1), (2), and (4), the schedules shall provide a proportional share of funds to the county or city and county designated in Section 30029.8, up to the amount specified in subparagraph (A) of paragraph (1) of subdivision (a).

(4) If there are funds in the Protective Services Subaccount in excess of those necessary to comply with paragraph (1), any additional funds shall be allocated pursuant to the schedule specified in subdivision (b).

(Added by Stats. 2012, Ch. 40, Sec. 23. Effective June 27, 2012.)



30029.6

(a) The moneys allocated from the Behavioral Health Subaccount of the Local Revenue Fund 2011 shall be distributed by the Controller on a monthly or quarterly basis pursuant to schedules provided by the Department of Finance created in consultation with appropriate state agencies and the California State Association of Counties.

(b) (1) Notwithstanding subdivision (a), for the 2012–13 fiscal year and every fiscal year thereafter, the moneys in the Women and Children’s Residential Treatment Services Special Account shall be allocated as follows:

(A) Alameda County: six hundred eighty-seven thousand six hundred sixty-five dollars ($687,665).

(B) Marin County: seven hundred twenty-eight thousand four hundred eighty-five dollars ($728,485).

(C) Los Angeles County: two million one hundred thirty-two thousand four hundred eighty-eight dollars ($2,132,488).

(D) San Diego County: five hundred fifty-three thousand nine hundred forty dollars ($553,940).

(E) San Francisco City and County: one hundred eighty-two thousand two hundred eighty-six dollars ($182,286).

(F) San Joaquin County: eight hundred nineteen thousand one hundred thirty-six dollars ($819,136).

(2) One-twelfth of the total annual amount specified in subparagraphs (A) to (F), inclusive, shall be allocated to each county, respectively, each month.

(Added by Stats. 2012, Ch. 40, Sec. 24. Effective June 27, 2012.)



30029.7

(a) Notwithstanding any other law and to the extent consistent with or required by federal law or court order, a county or counties may contract directly with the State Department of Health Care Services or the State Department of Social Services, as applicable, to provide or administer the following programs, services, or activities:

(1) The Drug Medi-Cal Treatment Program pursuant to Article 3.2 (commencing with Section 14124.20) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code.

(2) Agency adoptions pursuant to Chapter 2 (commencing with Section 16100) of Part 4 of Division 9 of the Welfare and Institutions Code and Chapter 2 (commencing with Section 8700) of Part 2 of Division 13 of the Family Code. Notwithstanding any other law, a license issued pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code shall not be required of a county that provides agency adoption program services.

(b) Nothing in paragraph (1) or (2) of subdivision (a) shall prevent a county from providing funding for any of the programs, services, or activities through a contract with another county, joint powers agreement, or county consortium.

(c) Contracts awarded pursuant to subdivision (a) shall be exempt from the requirements of Chapter 1 (commencing with Section 10100) and Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. Contracts with the State Department of Health Care Services or the State Department of Social Services shall include reimbursement to the state for the cost of providing the services or activities in subdivision (a) subject to the terms of the contract. Those reimbursement amounts shall not exceed the funding provided to counties for specified programs.

(Added by Stats. 2012, Ch. 40, Sec. 25. Effective June 27, 2012.)



30029.8

(a) Notwithstanding any other law, a county or city and county may elect and, in consultation with the California State Association of Counties, be designated by the State Department of Social Services to contract directly with the State Department of Social Services for the following social services programs, functions, and services.

(1) The Private Agency Adoptions Reimbursement Program.

(2) The Chafee Post Secondary Education and Training Voucher Program.

(3) Health Care Oversight for Children in Foster Care.

(4) Training, technical assistance, and other contracts of statewide benefits.

(5) Other contracts that counties, in consultation with the State Department of Social Services, determine are in the best interests of counties and the state.

(b) The designated county or city and county that receives an allocation funded pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 30029.5 and paragraph (3) of subdivision (b) of Section 30029.5 shall place the funds in a Contract Special Account, which shall be created by the county treasurer or other appropriate official, within the Protective Services Subaccount of the County Local Revenue Fund 2011. Notwithstanding any other law, this special account shall not be subject to the reallocation provisions of subparagraph (A) of paragraph (6) of subdivision (f) of Section 30025. The contracts described in subdivision (a) shall be funded only from the Contract Special Account.

(c) The contract or contracts entered into pursuant to paragraph (1) of subdivision (a) shall contain a provision that if full funding is not provided pursuant to Section 30029.5 in any fiscal year, then the State Department of Social Services may, in its discretion, reduce the contracted activities to be performed.

(d) Once the necessary federal approval to allow for appropriate claiming of federal Title XIX funds by county child welfare agencies has been secured pursuant to subdivision (f) of Section 16501.3 of the Welfare and Institutions Code, the funds provided in subdivision (a) of Section 30029.5 for the Health Care Oversight for Children in Foster Care shall be redistributed to all counties pursuant to an allocation schedule developed by the State Department of Finance in consultation with the State Department of Health Care Services and the California State Association of Counties.

(e) Funds not expended from the Contract Special Account in any fiscal year shall be retained in the Contract Special Account for use in a subsequent fiscal year. Alternatively, after consultation with the California State Association of Counties and the State Department of Social Services, the designated county or city and county may redistribute those funds to all counties in the same proportion as funding is allocated pursuant to subdivision (a) of Section 30029.5, excluding the allocation to the Contract Special Account. Any redistributed funds shall be deposited in each county’s Protective Services Subaccount in the County Revenue Fund 2011, but this funding shall not be used in determining the amount of funding allocated to any county in a subsequent fiscal year.

(f) If a county or city and county elects to cease to perform the duties described in subdivision (a), or if the Department of Finance removes the designation of the county, then the State Department of Social Services, in consultation with the California State Association of Counties, shall designate another county or counties or city and county that elects to perform the duties described in subdivision (a).

(Added by Stats. 2012, Ch. 40, Sec. 26. Effective June 27, 2012.)



30029.11

For purposes of this section, each fiscal year shall include cash received on August 16 to August 15, inclusive, of the following year. The moneys allocated out of the special accounts of the Juvenile Justice Subaccount for the 2012–13 fiscal year and every subsequent fiscal year thereafter are intended to be allocated in the same manner as the funding for those programs would have been allocated in the 2012–13 fiscal year and every subsequent year if not for the enactment of Section 30029.1 and this section. The Controller shall allocate moneys in the subaccounts in the Juvenile Justice Subaccount in the Local Revenue Fund 2011 as follows:

(a) The Director of Finance shall determine the total amount of the Youthful Offender Block Grant Special Account and the allocation for each county, pursuant to Sections 1955 and 1956 of the Welfare and Institutions Code, and shall report those findings annually to the Controller. The Controller shall make an allocation from the Youthful Offender Block Grant Special Account in the Juvenile Justice Subaccount to each county’s or city and county’s Juvenile Justice Subaccount in accordance with the report. The moneys allocated pursuant to this subdivision shall be used solely for the purposes described in subparagraph (A) of paragraph (13) of subdivision (f) of Section 30025.

(b) The Director of Finance shall calculate the allocations for the Juvenile Reentry Grant Special Account and the allocation for each county probation department, consistent with the goals and criteria set forth in Section 1984 of the Welfare and Institutions Code, except that the allocations shall be distributed monthly, and shall report those findings to the Controller. The Controller shall make an allocation from the Juvenile Reentry Grant Special Account to each county’s or each city and county’s Juvenile Justice Subaccount in accordance with the report. The moneys allocated pursuant to this subdivision shall be used solely for the purposes described in subparagraph (B) of paragraph (13) of subdivision (f) of Section 30025.

(Added by Stats. 2012, Ch. 40, Sec. 27. Effective June 27, 2012.)



30029.12

Any schedule developed by the Department of Finance pursuant to this chapter and transmitted to the Controller shall also be transmitted by the Department of Finance to the appropriate legislative fiscal committees.

(Added by Stats. 2012, Ch. 40, Sec. 28. Effective June 27, 2012.)






CHAPTER 6.5 - Local Public Safety Fund

30051

(a) The Local Public Safety Fund is hereby created in the State Treasury. The fund shall consist of the Interim Public Safety Account to receive all revenues deposited therein pursuant to former paragraph (8) of, and the Public Safety Account to receive all those revenues deposited therein pursuant to former paragraph (9) of, subdivision (a) of Section 7102 of the Revenue and Taxation Code. Moneys in the fund may only be appropriated for the purposes specified in Section 30052.

(b) Notwithstanding any other law, the Controller may use the moneys in the Public Safety Account in the Local Public Safety Fund for loans to the General Fund as provided in Sections 16310 and 16381. However, interest shall be paid on all moneys loaned to the General Fund from the Public Safety Account in the Local Public Safety Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Public Safety Account in the Local Public Safety Fund was created.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 14. Effective February 20, 2009.)



30052

(a) Notwithstanding Section 13340, the two accounts in the Local Public Safety Fund created in Section 30051 are hereby continuously appropriated, without regard to fiscal years, to the Controller for allocation to each qualified county in proportion to its share of the total taxable sales in all qualified counties during the most recent calendar year for which sales have been reported by the State Board of Equalization. The amounts so allocated shall be available only for public safety services, and shall be allocated in each qualified county in the manner and amount determined pursuant to Section 30054.

(b) For purposes of this chapter:

(1) “Public safety services” includes, but is not limited to, sheriffs, police, fire protection, county district attorneys, county corrections, and ocean lifeguards. “Public safety services” does not include courts.

(2) “Qualified county” means:

(A) With respect to the Interim Public Safety Account, any county in which the board of supervisors, on or before August 1, 1993, adopts a resolution that does both of the following:

(i) Requests an allocation of revenue from the Local Public Safety Fund.

(ii) Ratifies the statewide imposition of an additional 1/2 percent rate of sales and use tax pursuant to Senate Constitutional Amendment 1 on the November 2, 1993, special election ballot.

(B) With respect to the Public Safety Account, any county in which the board of supervisors has adopted a resolution as described in subparagraph (A) or in which the tax levied pursuant to Section 35 of Article XIII of the California Constitution is approved by a majority of the county’s voters voting on the issue at the November 2, 1993, special election.

(c) The board of supervisors of a qualified county shall send a copy of the resolution adopted pursuant to subdivision (b) to the Controller.

(Amended by Stats. 1993, Ch. 905, Sec. 4. Effective October 8, 1993.)



30053

(a) On or before the 27th day of each month, the Controller shall allocate to each qualified county the amounts deposited and remaining unexpended and unresolved in the Local Public Safety Fund on the 15th day of each month as provided in Section 30052.

(b) Commencing with the 1996–97 fiscal year, on or before the 20th day of each month, the county auditor shall, as provided in Section 30055, allocate to the county and to each city within the county those amounts allocated to the county in the previous month pursuant to subdivision (a).

(Amended by Stats. 1996, Ch. 876, Sec. 1. Effective January 1, 1997.)



30054

(a) For the 1993–94, 1994–95, and 1995–96 fiscal years only, the amounts allocated pursuant to Sections 30052 and 30053 shall be available only for public safety services, and shall be allocated in each qualified county to local agencies as provided in subdivision (b).

(b) (1) Each county shall create a Public Safety Augmentation Fund that shall consist of all revenues received by the county as a result of the allocations pursuant to Sections 30052 and 30053.

(2) Except as provided in paragraph (3) or (4), for each of the 1993–94, 1994–95, and 1995–96 fiscal years only, the augmentation fund described in paragraph (1) shall be allocated among the cities in the county that provide public safety services as follows:

(A) The auditor shall determine an allocation factor for each city within the county, the numerator of which shall be the amount of revenue shifted from that city to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year, less the amount of vehicle license fee revenues allocated to the city pursuant to Section 11005.4 of the Revenue and Taxation Code for the 1993–94 fiscal year, and the denominator of which shall be the amount of revenue shifted from all cities in the county and from the county to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year, less the amount of vehicle license fee revenues allocated to the county and all cities in the county pursuant to Section 11005.4 of the Revenue and Taxation Code for the 1993–94 fiscal year.

(B) The auditor shall multiply the amount in the augmentation fund by the allocation factor determined in subparagraph (A) for each city.

(C) The allocation factor to be used for each city for the 1993–94 fiscal year may not result in an allocation that exceeds 50 percent of the difference between the following amounts:

(i) The amount by which the city’s allocation of property tax revenues was reduced pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year.

(ii) The amount of vehicle license fee revenues allocated to the city pursuant to Section 11005.4 of the Revenue and Taxation Code for the 1993–94 fiscal year.

(D) The allocation factor determined pursuant to this paragraph for the 1993–94 fiscal year shall also be applied in each fiscal year thereafter.

(3) Notwithstanding paragraph (2), for each of the 1993–94, 1994–95, and 1995–96 fiscal years only, the amount in the augmentation fund established pursuant to paragraph (1) of each county described in subparagraph (C) shall be allocated to the cities in the county that provide public safety services as follows:

(A) The auditor shall determine an allocation factor for each city within the county, the numerator of which shall be the amount of the revenue shifted from that city to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year, and the denominator of which shall be the amount of revenue shifted from all cities in the county to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year.

(B) The auditor shall multiply 5 percent of the amount in the augmentation fund established pursuant to paragraph (1) by the allocation factor determined for each city in subparagraph (A). The amount so computed for each city shall be allocated to that city.

(C) This paragraph applies only to the Counties of Fresno, Kings, Merced, San Bernardino, San Diego, San Joaquin, Solano, and Yolo.

(D) This paragraph shall apply to a particular county described in subparagraph (C) only if the total amount allocated under this paragraph to all of the cities therein that provide public safety services is less than the amount that would otherwise be allocated to all of those cities pursuant to paragraph (2).

(4) Notwithstanding paragraph (2), for each of the 1993–94, 1994–95, and 1995–96 fiscal years only, the amount in the augmentation fund established pursuant to paragraph (1) for the County of Alameda shall be allocated to the cities in the County of Alameda that provide public safety services as follows:

(A) The auditor shall determine an allocation factor for each city within the county, the numerator of which shall be the amount of the revenue shifted from that city to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year, and the denominator of which shall be the amount of revenue shifted from all cities in the County of Alameda to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year.

(B) The auditor shall multiply 6.1 percent of the amount in the augmentation fund established pursuant to paragraph (1) by the allocation factor determined for each city in subparagraph (A). The amount so computed for each city shall be allocated to that city.

(5) All moneys in the Public Safety Augmentation Fund not allocated to any city within the county pursuant to paragraph (2), (3), or (4) shall be allocated to the county.

(Amended by Stats. 1997, Ch. 17, Sec. 53. Effective January 1, 1998.)



30055

For the 1996–97 fiscal year and each fiscal year thereafter, each county shall establish a Public Safety Augmentation Fund in the county treasury to receive those revenues allocated to the county pursuant to Sections 30052 and 30053. Amounts deposited in this fund shall be expended exclusively to fund public safety services, and for that purpose shall be allocated among the county and the cities in the county that provide public safety services, as follows:

(a) In allocating revenues from the Public Safety Augmentation Fund to cities, the auditor shall, except as otherwise provided in subdivision (b), (c), (d), or (e), comply with all of the following:

(1) For the 1997–98 fiscal year and each fiscal year thereafter, the auditor shall allocate to each city from the county’s Public Safety Augmentation Fund the same percentage of the total amount of moneys deposited in that fund that was allocated to that city for the 1995–96 fiscal year.

(2) (A) In accordance with the payment schedule set forth in subparagraph (B), the auditor shall, commencing with September 1997, allocate to each city that city’s reconciliation amount if, and only if, the reconciliation amount is a positive number. For purposes of this subparagraph, a city’s reconciliation amount means the difference between the following amounts:

(i) The amount that would have been allocated to that city from the county’s Public Safety Augmentation Fund for the 1996–97 fiscal year, if moneys had been so allocated to that city using the same percentage of the total amount of money deposited in that fund that was allocated to that city for the 1995–96 fiscal year.

(ii) The amount that was in fact allocated from the county’s Public Safety Augmentation Fund to that city for the 1996–97 fiscal year.

(B) The auditor shall allocate each city’s reconciliation amount to that city in 36 equal and consecutive monthly installments, commencing on September 1, 1997. Each of these installments shall be paid at the same time as the regular monthly allocation made to that city pursuant to this section, and no interest shall be paid on any of these installments. However, if directed by the board of supervisors, the county auditor may expedite payment of the installments.

(b) Notwithstanding subdivision (a), the amount in the augmentation fund established pursuant to this section in each county described in paragraph (3) shall be allocated to the cities in that county that provide public safety services, as follows:

(1) The auditor shall determine an allocation factor for each city within the county, the numerator of which shall be the amount of the revenue shifted from that city to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year, and the denominator of which shall be the amount of revenue shifted from all cities in the county to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year.

(2) The auditor shall multiply 5 percent of the amount in the augmentation fund established pursuant to this section by the allocation factor determined for each city in paragraph (1). The amount so computed for each city shall be allocated to that city.

(3) This subdivision applies only to the Counties of Fresno, Kings, Merced, San Bernardino, San Joaquin, Solano, and Yolo.

(4) This subdivision shall apply to a particular county described in paragraph (3) only if the total amount allocated under this paragraph to all of the cities therein that provide public safety services is less than the amount that would otherwise be allocated to all of those cities pursuant to subdivision (a).

(c) Notwithstanding subdivision (a), the amount in the augmentation fund established pursuant to this section for the County of Alameda shall be allocated to the cities in the County of Alameda that provide public safety services as follows:

(1) The auditor shall determine an allocation factor for each city within the county, the numerator of which shall be the amount of the revenue shifted from that city to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year, and the denominator of which shall be the amount of revenue shifted from all cities in the County of Alameda to the Educational Revenue Augmentation Fund pursuant to Section 97.3 of the Revenue and Taxation Code for the 1993–94 fiscal year.

(2) The auditor shall multiply 6.1 percent of the amount in the augmentation fund established pursuant to this section by the allocation factor determined for each city in paragraph (1). The amount so computed for each city shall be allocated to that city.

(d) Notwithstanding subdivision (a), for the 1997–98 fiscal year and each fiscal year thereafter, the auditor in the County of San Diego shall allocate to each eligible city in the county that provides public safety services, from the county’s Public Safety Augmentation Fund created pursuant to paragraph (1), an amount obtained by multiplying the amount in the Public Safety Augmentation Fund by the allocation factor listed below for each city:

Carlsbad  ........................

0.3582694

Chula Vista  ........................

0.3126700

Coronado  ........................

0.1205707

Del Mar  ........................

0.0266781

El Cajon  ........................

0.1479797

Escondido  ........................

0.2874369

Imperial Beach  ........................

0.0543447

La Mesa  ........................

0.1035164

Lemon Grove  ........................

0.0151415

National City  ........................

0.0569347

Oceanside  ........................

0.6955004

San Diego  ........................

3.1831131

San Marcos  ........................

0.0585130

Vista  ........................

0.2269571

(e) Notwithstanding subdivision (a), the amount in the Public Safety Augmentation Fund established pursuant to this section for the County of Los Angeles shall be allocated to each eligible city in the county that provides public safety services as follows:

(1) For the 1997–98 and each fiscal year thereafter, the auditor shall allocate to eligible cities within the county the same percentage share of the augmentation fund that each eligible city received from amounts deposited into the augmentation fund for the 1995–96 fiscal year.

(2) For the 1996–97 fiscal year, the auditor shall allocate to eligible cities within the county the amount that would have been allocated to each of those cities had subdivision (a), as it read on January 1, 1997, been applied to amounts deposited into the augmentation fund for the 1995–96 fiscal year.

(3) Any amount calculated for a city pursuant to paragraph (2) that differs from the amount allocated to a city in the 1995–96 fiscal year shall be known as the “reconciliation amount.”

(4) Any positive reconciliation amount calculated for a city pursuant to paragraph (3) shall be allocated to the appropriate city according to the following schedule:

(A) For the 1996–97 fiscal year, 50 percent of the reconciliation amount shall be paid within 31 days of the effective date of the act adding this subdivision.

(B) For the 1997–98 fiscal year, 25 percent of the reconciliation amount shall be paid, on a monthly basis, in 12 equal installments, with the first payment due July 20, 1997. However, any installment that is due prior to the effective date of the act adding this subdivision is due within 31 days of the effective date of the act adding this subdivision if that effective date is after July 20, 1997.

(C) For the 1998–99 fiscal year, 25 percent of the reconciliation amount shall be paid in full by September 30, 1998.

(5) The amount due a city in the fiscal year identified in paragraph (4) shall be offset by the positive growth calculated as follows:

(A) For the 1996–97 fiscal year, positive growth is the difference between a city’s share of funds allocated in the 1995–96 fiscal year and the amount calculated as if paragraph (1) had been in effect for the 1996–97 fiscal year. If positive growth for the 1996–97 fiscal year cannot be calculated at the time the allocation is made to a city pursuant to subparagraph (A) of paragraph (4), the positive growth for the 1996–97 fiscal year will be treated as an additional offset against payments to that city required pursuant to subparagraph (B) of paragraph (4).

(B) For the 1997–98 fiscal year, positive growth is the difference between a city’s share of funds that would have been allocated in the 1996–97 fiscal year, had the allocation requirement of paragraph (1) been in effect for the 1996–97 fiscal year, and the amount calculated pursuant to paragraph (1) for the 1997–98 fiscal year.

(C) For the 1998–99 fiscal year, positive growth is the difference between a city’s share of funds allocated in the 1997–98 fiscal year, excluding the reconciliation amount for that year, and the amount calculated pursuant to paragraph (1) for the 1998–99 fiscal year.

(6) Reconciliation amounts due in the 1998–99 fiscal year that are paid later than September 30, 1998, shall be subject to interest at the rate of 7 percent calculated from July 1, 1997.

(f) All moneys in the Public Safety Augmentation Fund not allocated to any city within the county pursuant to subdivision (a), (b), (c), (d), or (e) shall be allocated to the county.

(g) The amendments made to subdivision (a) by the act adding this subdivision shall be applicable for the 1997–98 fiscal year and each fiscal year thereafter.

(Amended by Stats. 1997, Ch. 217, Sec. 1.5. Effective August 4, 1997.)



30056

(a) Notwithstanding any other provision of this chapter, commencing with the 1994–95 fiscal year, except as provided in subdivision (c), any county, city and county, or city, including any charter city, that funds all combined public safety services within its respective jurisdiction from existing local financial resources, in an amount for the fiscal year that is less than the base amount for that local agency, shall have its total fiscal year allocations from the Public Safety Augmentation Fund reduced by the difference between those amounts. Any amount not allocated to a county as a result of this paragraph shall be allocated to cities in that county in proportion to the total fiscal year allocations otherwise received by those cities pursuant to Section 30054, and any amount not allocated to a city or cities as a result of this paragraph shall be allocated to the county. For purposes of applying this subdivision, the amount of funding within a local jurisdiction for combined public safety services for each fiscal year shall be determined in accordance with the budget adopted by that jurisdiction for that fiscal year. For any city that is subject to a final arbitration decision, that is rendered on or before December 31, 1994, pursuant to binding labor arbitration as required by that city’s charter as approved by the voters on November 4, 1980, the amount of funding for combined public safety services for the 1994–95 fiscal year shall be determined in accordance with any amended budget adopted by that city for the 1994–95 fiscal year.

(b) For the purposes of this section:

(1) “Local financial resources” means local general fund appropriations for operational expenses and allocations from the Public Safety Augmentation Fund, but shall not include any of the following amounts:

(A) Grant funds received by a county, city and county, or city, including any charter city, from any source.

(B) Revenues received by a county or city and county for the child support-related activities of the district attorney performed pursuant to Part D Subchapter 4 of the Social Security Act (42 U.S.C. 301 et seq.).

(C) Asset forfeiture revenues received by a county, city and county, or city, including any charter city.

(D) Revenues appropriated by a county, city and county, or city, including any charter city, for capital outlay expenditures.

(E) Revenues appropriated by a county, city and county, or city, including any charter city, for one-time expenditures.

(F) Any amount that is attributable to a decrease in appropriations by a county, city and county, or city, including any charter city, for retirement costs or workers’ compensation costs that do not result in a change in benefit levels.

(G) Revenues received by a county, city and county, or city, including a charter city, pursuant to a contract under which that county, city and county, or city provides public safety services for another jurisdiction.

(H) Revenues that were not appropriated by a county, city and county, or city, including any charter city, for public safety services in the base year, but are so appropriated in the current fiscal year as a result of a change of organization or reorganization that became effective pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5) subsequent to the base year.

(I) Revenues received by a county or city and county pursuant to Chapter 3 (commencing with Section 15200) of Part 6 of Division 3 of Title 2, or any other reimbursement by the state for homicide trial costs, including, but not limited to, Chapter 1649 of the Statutes of 1990 and its successors.

(J) Revenues derived from any source by a county, city and county, or city, including any charter city, to respond to a state of emergency declared by the Governor pursuant to the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2).

(2) “Base year” means, for each county, city and county, or city, the 1992–93 fiscal year.

(3) “Base amount for that local agency” means an amount, equal to the amount of the adopted budget for all combined public safety services within its respective jurisdiction for the base year, that is adjusted as follows:

(A) For the 1994–95 fiscal year only, that amount shall be increased or decreased in accordance with the positive or negative difference between the amount allocated for the 1994–95 fiscal year to that local agency from the Public Safety Augmentation Fund and the corresponding amount allocated to that local agency for the 1993–94 fiscal year. For purposes of this subparagraph, the amount to be allocated to the local agency from the Public Safety Augmentation Fund for the 1994–95 fiscal year shall be estimated based on the allocations to that agency determined over the first six months of that fiscal year.

(B) For the 1995–96 fiscal year and each fiscal year thereafter, that amount shall be increased or decreased in accordance with the positive or negative difference between (i) the amount allocated to the local agency from the Public Safety Augmentation Fund in the immediately preceding fiscal year, and (ii) the corresponding amount allocated to the local agency in the next preceding fiscal year. Notwithstanding any other provision of this subparagraph, in no event shall the base amount for a local agency be less than the amount of funding for all combined public safety services within the jurisdiction of that local agency for the base year.

(4) The amount of funding for all combined public safety services within the jurisdiction of a local agency for the base year does not include any of the following amounts:

(A) Grant funds from any source expended by a county, city and county, or city, including any charter city, during the base year for public safety services.

(B) Revenues received by a county or city and county for the child support-related activities of the district attorney performed pursuant to Part D of Subchapter 4 of the Social Security Act (42 U.S.C. 301 et seq.).

(C) Asset forfeiture revenues expended by a county, city and county, or city, including any charter city, during the base year for public safety services.

(D) Capital outlay funds expended by a county, city and county, or city, including any charter city, during the base year for public safety.

(E) Any amount expended by a city and county during the base year to fund retirement costs that are not attributable to any change in benefit levels.

(F) Any amount expended by a county, city and county, or city, including any charter city, during the base year to fund one-time expenditures for public safety services.

(G) Any amount expended during the base year by a county, city and county, or city pursuant to a contract under which that county, city and county, or city provides public safety services for another jurisdiction.

(H) Amounts expended by a county, city and county, or city, including any charter city, in the base year for public safety services that are not appropriated for similar expenditure in the current fiscal year as a result of a change of organization or reorganization that became effective pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5) subsequent to the base year.

(I) Any amount expended during the base year for homicide trial costs that are reimbursable pursuant to Chapter 3 (commencing with Section 15200) of Part 6 of Division 3 of Title 2 or any other program, including, but not limited to, Chapter 1649 of the Statutes of 1990 and its successors.

(J) Any amount expended during the base year to provide public safety services during a state of emergency declared by the Governor pursuant to the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2).

(c) This section shall not be applicable to any of the following jurisdictions:

(1) With respect to a specific fiscal year, any county, city and county, or city whose legislative body has entered into a memorandum of understanding or other binding agreement on or before the adoption of the budget of the county, city, or city and county for that fiscal year with all local public safety entities that relates to those entities’ respective shares of the local agency’s allocation from the county’s Public Safety Augmentation Fund.

(2) Any city for which the amount of the reduction calculated under Section 97.035 of the Revenue and Taxation Code is zero.

(d) Officials of a county, city and county, or city, including any charter city, shall, upon request, provide the county auditor any information that the auditor needs to make the determinations required by this section. In carrying out the requirements of this section, the auditor may, but is not required to, audit the information provided by a county, city and county, or city, including any charter city.

(e) It is the intent of the Legislature that this section shall apply to all cities, including charter cities. The Legislature finds and declares that the allocation of the Public Safety Augmentation Fund is a matter of statewide concern and is not merely a municipal affair or a matter of local interest.

(Amended by Stats. 2003, Ch. 296, Sec. 10. Effective January 1, 2004.)






CHAPTER 6.7 - Supplemental Local Law Enforcement Funding

30061

(a) There shall be established in each county treasury a Supplemental Law Enforcement Services Account (SLESA), to receive all amounts allocated to a county for purposes of implementing this chapter.

(b) In any fiscal year for which a county receives moneys to be expended for the implementation of this chapter, the county auditor shall allocate the moneys in the county’s SLESA within 30 days of the deposit of those moneys into the fund. The moneys shall be allocated as follows:

(1) Five and fifteen-hundredths percent to the county sheriff for county jail construction and operation. In the case of Madera, Napa, and Santa Clara Counties, this allocation shall be made to the county director or chief of corrections.

(2) Five and fifteen-hundredths percent to the district attorney for criminal prosecution.

(3) Thirty-nine and seven-tenths percent to the county and the cities within the county, and, in the case of San Mateo, Kern, Siskiyou, and Contra Costa Counties, also to the Broadmoor Police Protection District, the Bear Valley Community Services District, the Stallion Springs Community Services District, the Lake Shastina Community Services District, and the Kensington Police Protection and Community Services District, in accordance with the relative population of the cities within the county and the unincorporated area of the county, and the Broadmoor Police Protection District in the County of San Mateo, the Bear Valley Community Services District and the Stallion Springs Community Services District in Kern County, the Lake Shastina Community Services District in Siskiyou County, and the Kensington Police Protection and Community Services District in Contra Costa County, as specified in the most recent January estimate by the population research unit of the Department of Finance, and as adjusted to provide, except as provided in subdivision (j), a grant of at least one hundred thousand dollars ($100,000) to each law enforcement jurisdiction. For a newly incorporated city whose population estimate is not published by the Department of Finance, but that was incorporated prior to July 1 of the fiscal year in which an allocation from the SLESA is to be made, the city manager, or an appointee of the legislative body, if a city manager is not available, and the county administrative or executive officer shall prepare a joint notification to the Department of Finance and the county auditor with a population estimate reduction of the unincorporated area of the county equal to the population of the newly incorporated city by July 15, or within 15 days after the Budget Act is enacted, of the fiscal year in which an allocation from the SLESA is to be made. No person residing within the Broadmoor Police Protection District, the Bear Valley Community Services District, the Stallion Springs Community Services District, the Lake Shastina Community Services District, or the Kensington Police Protection and Community Services District shall also be counted as residing within the unincorporated area of the County of San Mateo, Kern, Siskiyou, or Contra Costa, or within any city located within those counties. Except as provided in subdivision (j), the county auditor shall allocate a grant of at least one hundred thousand dollars ($100,000) to each law enforcement jurisdiction. Moneys allocated to the county pursuant to this subdivision shall be retained in the county SLESA, and moneys allocated to a city pursuant to this subdivision shall be deposited in an SLESA established in the city treasury.

(4) Fifty percent to the county or city and county to implement a comprehensive multiagency juvenile justice plan as provided in this paragraph. The juvenile justice plan shall be developed by the local juvenile justice coordinating council in each county and city and county with the membership described in Section 749.22 of the Welfare and Institutions Code. If a plan has been previously approved by the Corrections Standards Authority or, commencing July 1, 2012, by the Board of State and Community Corrections, the plan shall be reviewed and modified annually by the council. The plan or modified plan shall be approved by the county board of supervisors, and in the case of a city and county, the plan shall also be approved by the mayor. The plan or modified plan shall be submitted to the Board of State and Community Corrections by May 1 of each year.

(A) Juvenile justice plans shall include, but not be limited to, all of the following components:

(i) An assessment of existing law enforcement, probation, education, mental health, health, social services, drug and alcohol, and youth services resources that specifically target at-risk juveniles, juvenile offenders, and their families.

(ii) An identification and prioritization of the neighborhoods, schools, and other areas in the community that face a significant public safety risk from juvenile crime, such as gang activity, daylight burglary, late-night robbery, vandalism, truancy, controlled substances sales, firearm-related violence, and juvenile substance abuse and alcohol use.

(iii) A local juvenile justice action strategy that provides for a continuum of responses to juvenile crime and delinquency and demonstrates a collaborative and integrated approach for implementing a system of swift, certain, and graduated responses for at-risk youth and juvenile offenders.

(iv) Programs identified in clause (iii) that are proposed to be funded pursuant to this subparagraph, including the projected amount of funding for each program.

(B) Programs proposed to be funded shall satisfy all of the following requirements:

(i) Be based on programs and approaches that have been demonstrated to be effective in reducing delinquency and addressing juvenile crime for any elements of response to juvenile crime and delinquency, including prevention, intervention, suppression, and incapacitation.

(ii) Collaborate and integrate services of all the resources set forth in clause (i) of subparagraph (A), to the extent appropriate.

(iii) Employ information sharing systems to ensure that county actions are fully coordinated, and designed to provide data for measuring the success of juvenile justice programs and strategies.

(iv) Adopt goals related to the outcome measures that shall be used to determine the effectiveness of the local juvenile justice action strategy.

(C) The plan shall also identify the specific objectives of the programs proposed for funding and specified outcome measures to determine the effectiveness of the programs and contain an accounting for all program participants, including those who do not complete the programs. Outcome measures of the programs proposed to be funded shall include, but not be limited to, all of the following:

(i) The rate of juvenile arrests per 100,000 population.

(ii) The rate of successful completion of probation.

(iii) The rate of successful completion of restitution and court-ordered community service responsibilities.

(iv) Arrest, incarceration, and probation violation rates of program participants.

(v) Quantification of the annual per capita costs of the program.

(D) The Board of State and Community Corrections shall review plans or modified plans submitted pursuant to this paragraph within 30 days upon receipt of submitted or resubmitted plans or modified plans. The board shall approve only those plans or modified plans that fulfill the requirements of this paragraph, and shall advise a submitting county or city and county immediately upon the approval of its plan or modified plan. The board shall offer, and provide, if requested, technical assistance to any county or city and county that submits a plan or modified plan not in compliance with the requirements of this paragraph. The SLESA shall only allocate funding pursuant to this paragraph upon notification from the board that a plan or modified plan has been approved.

(E) To assess the effectiveness of programs funded pursuant to this paragraph using the program outcome criteria specified in subparagraph (C), the following periodic reports shall be submitted:

(i) Each county or city and county shall report, beginning October 15, 2002, and annually each October 15 thereafter, to the county board of supervisors and the Board of State and Community Corrections, in a format specified by the board, on the programs funded pursuant to this chapter and program outcomes as specified in subparagraph (C).

(ii) The Board of State and Community Corrections shall compile the local reports and, by March 15, 2003, and annually thereafter, make a report to the Governor and the Legislature on program expenditures within each county and city and county from the appropriation for the purposes of this paragraph, on the outcomes as specified in subparagraph (C) of the programs funded pursuant to this paragraph and the statewide effectiveness of the comprehensive multiagency juvenile justice plans.

(c) Subject to subdivision (d), for each fiscal year in which the county, each city, the Broadmoor Police Protection District, the Bear Valley Community Services District, the Stallion Springs Community Services District, the Lake Shastina Community Services District, and the Kensington Police Protection and Community Services District receive moneys pursuant to paragraph (3) of subdivision (b), the county, each city, and each district specified in this subdivision shall appropriate those moneys in accordance with the following procedures:

(1) In the case of the county, the county board of supervisors shall appropriate existing and anticipated moneys exclusively to provide frontline law enforcement services, other than those services specified in paragraphs (1) and (2) of subdivision (b), in the unincorporated areas of the county, in response to written requests submitted to the board by the county sheriff and the district attorney. Any request submitted pursuant to this paragraph shall specify the frontline law enforcement needs of the requesting entity, and those personnel, equipment, and programs that are necessary to meet those needs.

(2) In the case of a city, the city council shall appropriate existing and anticipated moneys exclusively to fund frontline municipal police services, in accordance with written requests submitted by the chief of police of that city or the chief administrator of the law enforcement agency that provides police services for that city.

(3) In the case of the Broadmoor Police Protection District within the County of San Mateo, the Bear Valley Community Services District or the Stallion Springs Community Services District within Kern County, the Lake Shastina Community Services District within Siskiyou County, or the Kensington Police Protection and Community Services District within Contra Costa County, the legislative body of that special district shall appropriate existing and anticipated moneys exclusively to fund frontline municipal police services, in accordance with written requests submitted by the chief administrator of the law enforcement agency that provides police services for that special district.

(d) For each fiscal year in which the county, a city, or the Broadmoor Police Protection District within the County of San Mateo, the Bear Valley Community Services District or the Stallion Springs Community Services District within Kern County, the Lake Shastina Community Services District within Siskiyou County, or the Kensington Police Protection and Community Services District within Contra Costa County receives any moneys pursuant to this chapter, in no event shall the governing body of any of those recipient agencies subsequently alter any previous, valid appropriation by that body, for that same fiscal year, of moneys allocated to the county or city pursuant to paragraph (3) of subdivision (b).

(e) For the 2011–12 fiscal year, the Controller shall allocate 23.54 percent of the amount deposited in the Local Law Enforcement Services Account in the Local Revenue Fund 2011 for the purposes of paragraphs (1), (2), and (3) of subdivision (b), and shall allocate 23.54 percent for purposes of paragraph (4) of subdivision (b).

(f) Commencing with the 2012–13 fiscal year, subsequent to the allocation described in subdivision (c) of Section 29552, the Controller shall allocate 23.54363596 percent of the remaining amount deposited in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011 for the purposes of paragraphs (1) to (3), inclusive, of subdivision (b), and, subsequent to the allocation described in subdivision (c) of Section 29552, shall allocate 23.54363596 percent of the remaining amount for purposes of paragraph (4) of subdivision (b).

(g) Commencing with the 2013–14 fiscal year, subsequent to the allocation described in subdivision (d) of Section 29552, the Controller shall allocate 23.54363596 percent of the remaining amount deposited in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011 for the purposes of paragraphs (1) to (3), inclusive, of subdivision (b), and, subsequent to the allocation described in subdivision (d) of Section 29552, shall allocate 23.54363596 percent of the remaining amount for purposes of paragraph (4) of subdivision (b). The Controller shall allocate funds in monthly installments to local jurisdictions for public safety in accordance with this section as annually calculated by the Director of Finance.

(h) Funds received pursuant to subdivision (b) shall be expended or encumbered in accordance with this chapter no later than June 30 of the following fiscal year. A local agency that has not met the requirement of this subdivision shall remit unspent SLESA moneys received after April 1, 2009, to the Controller for deposit in the Local Safety and Protection Account, after April 1, 2012, to the Local Law Enforcement Services Account, and after July 1, 2012, to the County Enhancing Law Enforcement Activities Subaccount.

(i) In the 2010–11 fiscal year, if the fourth quarter revenue derived from fees imposed by subdivision (a) of Section 10752.2 of the Revenue and Taxation Code that are deposited in the General Fund and transferred to the Local Safety and Protection Account, and continuously appropriated to the Controller for allocation pursuant to this section, are insufficient to provide a minimum grant of one hundred thousand dollars ($100,000) to each law enforcement jurisdiction, the county auditor shall allocate the revenue proportionately, based on the allocation schedule in paragraph (3) of subdivision (b). The county auditor shall proportionately allocate, based on the allocation schedule in paragraph (3) of subdivision (b), all revenues received after the distribution of the fourth quarter allocation attributable to these fees for which payment was due prior to July 1, 2011, until all minimum allocations are fulfilled, at which point all remaining revenue shall be distributed proportionately among the other jurisdictions.

(Amended by Stats. 2013, Ch. 360, Sec. 3. Effective September 26, 2013.)



30062

(a) Except as required by paragraphs (1), (2), and (4) of subdivision (b) of Section 30061, moneys allocated from a Supplemental Law Enforcement Services Account (SLESA) to a recipient entity shall be expended exclusively to provide front line law enforcement services. These moneys shall not be used by local agencies to supplant other funding for Public Safety Services, as defined in Section 36 of Article XIII of the California Constitution. Moneys allocated pursuant to paragraph (4) of subdivision (b) of Section 30061 shall not be used by local agencies to supplant other funding for Public Safety Services, as defined in Section 36 of Article XIII of the California Constitution.

(b) In the Counties of Los Angeles, Orange, and San Diego only, the district attorney may, in consultation with city attorneys in the county, determine a prorated share of the moneys received by the district attorney pursuant to this section to be allocated to city attorneys in the county in each fiscal year to fund the prosecution by those city attorneys of misdemeanor violations of state law.

(c) In no event shall any moneys allocated from the county’s SLESA be expended by a recipient agency to fund any of the following:

(1) Administrative overhead costs in excess of 0.5 percent of a recipient entity’s SLESA allocation for that year.

(2) The costs of any capital project or construction project funded from moneys allocated pursuant to paragraph (3) of subdivision (b) of Section 30061 that does not directly support front line law enforcement services.

(3) The costs of any capital project or construction project funded from moneys allocated pursuant to paragraph (4) of subdivision (b) of Section 30061.

(d) For purposes of subdivision (c), both of the following shall apply:

(1) A “recipient agency” or “recipient entity” is that entity that actually incurs the expenditures of SLESA funds allocated pursuant to paragraph (1), (2), (3), or (4) of subdivision (b) of Section 30061.

(2) Administrative overhead costs shall only be charged by the recipient entity, as defined in paragraph (1), up to 0.5 percent of its SLESA allocation.

(e) For purposes of this chapter, “front line law enforcement services” and “front line municipal police services” each include antigang, community crime prevention, and juvenile justice programs.

(Amended by Stats. 2014, Ch. 26, Sec. 7. Effective June 20, 2014.)



30063

The Supplemental Law Enforcement Services Account (SLESA) in each county or city is to be expended exclusively as required by this chapter. Moneys in that fund shall not be transferred to, or intermingled with, the moneys in any other fund in the county or city treasury, except that moneys may be transferred from the SLESA to the county’s or city’s general fund to the extent necessary to facilitate the appropriation and expenditure of those transferred moneys in the manner required by this chapter.

(Amended by Stats. 2012, Ch. 43, Sec. 8. Effective June 27, 2012.)






CHAPTER 6.9 - Local Assistance for Rural and Small County Law Enforcement

30070

(a) For the 2011–12 fiscal year, the program authorized by this chapter shall be funded from the Local Law Enforcement Services Account in the Local Revenue Fund 2011. The Controller shall, on a quarterly basis, beginning on October 1, 2011, allocate 4.07 percent of the moneys annually deposited in the Local Law Enforcement Services Account. Commencing with the 2012–13 fiscal year, the program authorized by this chapter shall be funded from the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011. Subsequent to the allocation described in subdivision (c) of Section 29552, the Controller shall allocate 4.06682787 percent of the remaining moneys annually deposited in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011. Commencing with the 2013–14 fiscal year, subsequent to the allocation described in subdivision (d) of Section 29552, the Controller shall allocate 4.06682787 percent of the remaining moneys annually deposited in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011. Funds shall be allocated in monthly installments to county sheriffs’ departments to enhance law enforcement efforts in the counties specified in paragraphs (1) to (37), inclusive, according to the following schedule:

(1) Alpine County  ........................

2.7027%

(2) Amador County  ........................

2.7027%

(3) Butte County  ........................

2.7027%

(4) Calaveras County  ........................

2.7027%

(5) Colusa County  ........................

2.7027%

(6) Del Norte County  ........................

2.7027%

(7) El Dorado County  ........................

2.7027%

(8) Glenn County  ........................

2.7027%

(9) Humboldt County  ........................

2.7027%

(10) Imperial County  ........................

2.7027%

(11) Inyo County  ........................

2.7027%

(12) Kings County  ........................

2.7027%

(13) Lake County  ........................

2.7027%

(14) Lassen County  ........................

2.7027%

(15) Madera County  ........................

2.7027%

(16) Marin County  ........................

2.7027%

(17) Mariposa County  ........................

2.7027%

(18) Mendocino County  ........................

2.7027%

(19) Merced County  ........................

2.7027%

(20) Modoc County  ........................

2.7027%

(21) Mono County  ........................

2.7027%

(22) Napa County  ........................

2.7027%

(23) Nevada County  ........................

2.7027%

(24) Placer County  ........................

2.7027%

(25) Plumas County  ........................

2.7027%

(26) San Benito County  ........................

2.7027%

(27) San Luis Obispo County  ........................

2.7027%

(28) Santa Cruz County  ........................

2.7027%

(29) Shasta County  ........................

2.7027%

(30) Sierra County  ........................

2.7027%

(31) Siskiyou County  ........................

2.7027%

(32) Sutter County  ........................

2.7027%

(33) Tehama County  ........................

2.7027%

(34) Trinity County  ........................

2.7027%

(35) Tuolumne County  ........................

2.7027%

(36) Yolo County  ........................

2.7027%

(37) Yuba County  ........................

2.7027%

(b) Funds allocated pursuant to this section shall not be used by local agencies to supplant other funding for Public Safety Services, as defined in Section 36 of Article XIII of the California Constitution.

(c) The funds allocated pursuant to this section may not be used for any video surveillance or monitoring of the general public.

(Amended by Stats. 2014, Ch. 26, Sec. 8. Effective June 20, 2014.)






CHAPTER 7 - Settlement With the State

30100

Upon the order of the State Controller and State Treasurer at any time, the county treasurer shall settle with the State Controller and pay over to the State Treasurer all money in his possession belonging to the State.

(Added by Stats. 1947, Ch. 424.)



30101

Between the fifteenth and thirtieth of January and June of each year, the treasurer of each county shall settle in full with the State Controller and pay over in cash to the State Treasurer all funds belonging to the State which have come into his hands as county treasurer before the close of business on the last day of the month prior to the month of settlement.

(Added by Stats. 1947, Ch. 424.)



30102

If it appears to the State Controller from the report of the county auditor that sufficient taxes or other revenues have not been collected to make it for the interest of the State that a settlement be made, the State Controller shall defer the settlement until the next regular settlement, and the county auditor shall include in his next report to the State Controller all money required to be reported since the date of his last report upon which a settlement was made. No mileage, fees, or commissions shall be allowed to any officer for any deferred settlement.

(Added by Stats. 1947, Ch. 424.)



30103

Any county treasurer who neglects or refuses to appear at the office of the State Controller and State Treasurer at the time specified to settle and make payment pursuant to this chapter shall forfeit to the State one thousand dollars ($1,000), to be recovered in an action brought by the Attorney General in the name of the State Controller.

(Added by Stats. 1947, Ch. 424.)



30104

Between the 1st and 15th of each month in which the county treasurer is required to settle with the State Controller, the county auditor shall make and verify by his affidavit a report in duplicate to the State Controller, in such form as the Controller prescribes, showing specifically the amount due the State from each particular source of revenue at the close of business on the last day of the month preceding the settlement.

(Amended by Stats. 1971, Ch. 102.)



30105

The auditor shall transmit one copy of the report to the State Controller by mail or express and deliver the other copy to the county treasurer.

(Added by Stats. 1947, Ch. 424.)



30106

Any auditor who fails or refuses to make and transmit the report required by this chapter, or any report or statement required by Division I of the Revenue and Taxation Code, shall forfeit to the State one thousand dollars ($1,000), to be recovered in an action brought by the Attorney General in the name of the State Controller.

(Added by Stats. 1947, Ch. 424.)



30107

After the county treasurer has made a settlement and payment, the State Controller shall enter the amount of money paid by the county treasurer into the State Treasury upon each copy of the auditor’s report and return one copy of the report to the county treasurer.

The county treasurer shall file with the county auditor the copy returned to him by the State Controller, and the auditor shall then make the proper entries in his account with the treasurer.

(Added by Stats. 1947, Ch. 424.)



30108

In the settlement the county treasurer shall receive from the State his actual expenses necessarily incurred in making the trip from the county seat to Sacramento and return. The State Controller shall draw his warrant in favor of the county treasurer on consummation of the settlement with the State and the State Treasurer shall pay the warrant.

(Added by Stats. 1947, Ch. 424.)



30109

The State Controller may examine the books of any officer charged with the collection and receipt of state taxes. If he believes any officer has been guilty of defrauding the State of revenue, or has neglected or refused to perform any duty relating to the revenue, he shall direct the Attorney General to prosecute the delinquent.

(Added by Stats. 1947, Ch. 424.)



30110

If any violation of law in relation to the revenue of the State necessitates a civil or criminal action against the offender, the State Controller may designate the county in which the prosecution or proceeding shall be had.

(Added by Stats. 1947, Ch. 424.)






CHAPTER 8 - Accounting Procedures for Counties

30200

Under this division, the Controller shall prescribe for counties uniform accounting procedures conforming to the Generally Accepted Accounting Principles (GAAP). The procedures shall be adopted under the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 and shall be published in the California Code of Regulations either in their entirety or by reference. The Controller shall prescribe such procedures after consultation with and approval by the Committee on County Accounting Procedures. Approval of such procedures shall be by a majority vote of the members of the committee. The vote may be conducted by mail at the discretion of the chairperson of the committee, provided however, that should one or more members of the committee request a meeting for the purpose of voting, the chairperson shall call a meeting of the committee as provided in Section 30201.

(Amended by Stats. 2009, Ch. 332, Sec. 67. Effective January 1, 2010.)



30201

The Committee on County Accounting Procedures shall consist of 10 members appointed by the State Controller, to serve at the pleasure of the Controller. Five of the members shall be county auditors, three shall be county administrative officers, and two shall be members of a county board of supervisors. The members of the committee shall serve without compensation but shall be reimbursed for their necessary traveling and other expenses incurred in attending meetings of the committee. Such expenses shall be paid by the county of which the member is an officer. The State Controller shall designate a member of the committee to serve as chairman. The committee shall meet at the call of the chairman and each member shall be given written notice of any meeting at least 10 days prior to the date of the meeting.

(Added by Stats. 1959, Ch. 1883.)






CHAPTER 9 - Tax Levying and Collection Procedures for Counties

30300

The State Controller shall instruct, advise, and direct tax collectors as to their duties under the laws. He may obtain the opinion of the Attorney General upon any questions of law relating to such actions in such cases as he deems necessary.

(Added by Stats. 1967, Ch. 1369.)



30301

The State Controller shall prescribe tax levying and collecting procedures under this division. The procedures, which shall include the prescription and use of forms, shall be adopted under the provisions of Chapter 4.5 (commencing with Section 11371) of Part 1, Division 3, Title 2 of the Government Code and published in the California Administrative Code. The State Controller shall prescribe such procedures only after consultation with the Committee on County Tax Collecting Procedures.

(Added by Stats. 1967, Ch. 1369.)



30302

The Committee on County Tax Collecting Procedures shall consist of 10 members appointed by the State Controller. Two of the members shall be county auditors, four shall be county tax collectors, two of the members shall be county assessors, and two shall be members of a county board of supervisors. The appointment of the members of the committee shall be made by the State Controller. The members of the committee shall serve without compensation but shall be reimbursed for their necessary traveling and other expenses incurred in attending meetings of the committee. Such expenses shall be paid by the county of which the member is an officer or representative. The committee shall select a member thereof to serve as chairman, and shall meet at the call of the chairman. Each member shall be given written notice of any meeting at least 10 days prior to the date of the meeting.

(Amended by Stats. 1971, Ch. 864.)






CHAPTER 10 - Orange County Financial Control

30400

(a) It is in the interest of the state and all public debt issuers within the state to enable the County of Orange to finance an acceptable plan of adjustment in order to improve the credit standing of California public debt issuers and to preserve and protect the health, safety, and welfare of the residents of the county and the state. To that end, successfully resolving the county bankruptcy and restoring the financial position of county government is a matter of statewide interest and concern.

(b) As a further guarantee that the county will be able to prepare and obtain confirmation of an acceptable plan of adjustment, it is appropriate to create a back-up mechanism for appointment of a state trustee.

(c) It is in the further interest of the state to facilitate and expedite the confirmation of an acceptable plan of adjustment by vesting in a state trustee the authority and discretion to present and enforce certain claims held by cities, public districts, or other governmental agencies against the county.

(Amended (as added by Stats. 1995, Ch. 747) by Stats. 1995, Ch. 748, Sec. 7. Effective January 1, 1996.)



30400.5

For purposes of this chapter, the following words have the following meanings:

(a) “Confirmation of the plan” means confirmation of the plan of adjustment pursuant to Section 943 of Title 11 of the United States Code.

(b) “County” means the County of Orange.

(c) “Investment pools case” means Case No. SA-94-22273-JR in the United States Bankruptcy Court for the Central District of California.

(d) “Pending case” means Case No. SA-94-22272-JR in the United States Bankruptcy Court for the Central District of California.

(e) “Plan of adjustment” means a plan of adjustment as that term is used in Sections 941 and 942 of Title 11 of the United States Code, that contains provisions incorporating the material terms of the county consensus recovery plan, as specified in the Joint Agreement of the County of Orange, the Official Investment Pool Participants’ Committee and Each Option A Pool Participant for Resolution of All Claims Against the County of Orange, September 6, 1995. A plan of adjustment may contain other terms and provisions that are not inconsistent with the joint agreement.

(f) “Specified county officers” means the treasurer-tax collector, auditor, chief executive officer, and assessor.

(g) “Trustee” means the person appointed by the Governor pursuant to Section 30401.

(Amended (as added by Stats. 1995, Ch. 747) by Stats. 1995, Ch. 748, Sec. 8. Effective January 1, 1996.)



30401

(a) If the county has not filed a plan of adjustment with the bankruptcy court by January 1, 1996, the Governor may appoint an individual to serve as trustee of the county. The appointment may occur at any time after January 1, 1996, until confirmation of the plan. Notwithstanding the timely filing of a plan of adjustment, the Governor shall appoint a trustee if the Governor determines that, as of May 1, 1996, or any date thereafter, the parties specified below have failed to reach substantial agreement on the terms of the plan of adjustment and the timely confirmation of the plan appears unlikely. Before reaching the foregoing determination, the Governor or his or her designee shall first consult with (1) the specified county officers and the board of supervisors, (2) the Official Committee of Unsecured Creditors of the County of Orange appointed in the pending case, and (3) the Official Committee of Investment Pools Participants appointed in the investment pools case. The trustee is a public official of the state and shall serve at the pleasure of, and is responsible to, the Governor.

(b) The trustee shall have recognized expertise in management and public finance.

(c) The trustee may institute a financial plan for the county if the county fails to present a balanced budget.

(d) In implementing a financial plan for the county, the trustee may exercise all necessary and appropriate powers of the county board of supervisors, subject to the same legal limitations that apply to the board of supervisors.

(e) The trustee shall exercise the powers granted pursuant to this chapter for an emergency period that ends upon the adoption, after the appointment of the trustee, of two consecutive balanced final budgets and achievement of two positive audited fund balances, as determined by the Governor or his or her designee.

(Amended by Stats. 2001, Ch. 745, Sec. 102. Effective October 12, 2001.)



30402

(a) If a trustee is appointed pursuant to this chapter, all powers granted to the county board of supervisors, including, but not limited to, those powers granted by Section 29530.5, shall be withdrawn and delegated to the trustee. However, the trustee may provide for the continued exercise of all or specified powers by the board of supervisors. Further, the trustee shall oversee the pending case and may exercise the county’s right to file a plan of adjustment.

(b) If at any time, in the discretion of the trustee, after consultation with (1) the specified county officers and the board of supervisors, (2) the Official Committee of Unsecured Creditors of the County of Orange appointed in the pending case, and (3) the Official Committee of Investment Pool Participants appointed in the investment pools case, the trustee determines that the continued exercise of specified powers by the board of supervisors is not conducive to the most effective action for resolving the pending case, the trustee shall reassume those powers.

(c) Upon termination of the emergency period specified in subdivision (g) of Section 30401 all powers otherwise granted to the board of supervisors shall revert to the board of supervisors.

(Added by Stats. 1995, Ch. 747, Sec. 3. Effective January 1, 1996.)



30403

(a) The trustee may employ any staff necessary to assist him or her.

(b) To facilitate the appointment of the trustee and the employment of any necessary staff, for the purposes of this section, the trustee is exempt from the requirements of Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code and Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(c) Notwithstanding any other provision of law, the trustee may appoint employees of the state to assist the trustee for up to the duration of the trusteeship. The salary and benefits of the employees shall be established by the trustee and paid by the county. During the time of the appointment, the employees shall be deemed to be employees of the county but shall remain in the same retirement system under the same plan as if the employee had remained an employee of the state. Upon the expiration or termination of the appointment, the employee shall have the right to return to his or her former position, or to a position at substantially the same level as that position, with the state. The time served in the appointment shall be counted for all purposes as if the employee had served that time in his or her former position with the state.

(Added by Stats. 1995, Ch. 747, Sec. 3. Effective January 1, 1996.)



30404

(a) The trustee may issue or execute and deliver for and in the name and on behalf of the county, any of the following forms of debt or other obligations:

(1) Notes, tax anticipation warrants, or other evidences of indebtedness pursuant to Article 7 (commencing with Section 53820), Article 7.5 (commencing with Section 53840), or Article 7.6 (commencing with Section 53850) of Chapter 4 of Part 1 of Division 2 of Title 5.

(2) Grant anticipation notes pursuant to Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5.

(3) Revenue bonds pursuant to Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5.

(4) Refunding bonds pursuant to Article 9 (commencing with Section 53550) or Article 10 (commencing with Section 53570) of Chapter 3 of Part 1 of Division 2 of Title 5.

(5) Certificates of participation or lease revenue bonds to finance the lease or lease-purchase of property and for this purpose may lease property, for and in the name and on behalf of the County of Orange, to or from any other public or private entity.

(b) If the trustee issues notes, tax anticipation warrants, or any other evidence of indebtedness or other obligation pursuant to subdivision (a), the trustee may provide, in the terms of the issuance, for the pledge of any taxes, income, revenue, cash receipts, rents, or other moneys of the county, including moneys deposited in inactive or term deposit accounts, or rights to receive the same, to the extent that the taxes, income, revenue, cash receipts, rents, or other moneys could have been used to pay principal or interest on the issuance. The priority and perfection of the pledge shall be governed by Chapter 5.5 (commencing with Section 5450) of Division 6 of Title 1.

(Added by Stats. 1995, Ch. 747, Sec. 3. Effective January 1, 1996.)



30405

(a) If a trustee is appointed pursuant to this chapter, the trustee may assume and exercise, solely to the extent necessary to prevent denial of confirmation of the plan of adjustment and consistent with the interests of the state to promote the timely confirmation of the plan, the following specified powers of those cities, public districts, or other governmental agencies holding claims against the county based upon investment losses incurred or derived from the failure of the Orange County Investment Pools:

(1) The authority to vote to accept or reject the plan of adjustment filed by the county in the pending case, or to change or withdraw such an acceptance or rejection.

(2) The authority to subordinate or otherwise restructure the claims specified in this subdivision against the county.

(3) The authority to take actions in the pending case that are consistent with the timely confirmation of the plan.

(4) Other powers that are necessary and proper to execute the authority conferred by this section.

(b) In exercising the authority conferred by subdivision (a), the trustee shall be serving the public purpose of a speedy and just resolution to the pending case. To that end, the trustee shall not act in a manner inconsistent with the fair treatment of any parties subject to this section.

(Added by Stats. 1995, Ch. 747, Sec. 3. Effective January 1, 1996.)



30406

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 1995, Ch. 747, Sec. 3. Effective January 1, 1996.)






CHAPTER 12 - Los Angeles County Fiscal Control

30600

For the purposes of this chapter, “county” means the County of Los Angeles.

(Added by Stats. 1995, Ch. 518, Sec. 2. Effective January 1, 1996.)



30601

The Legislature finds and declares that the severe fiscal emergency being experienced by the Los Angeles County government necessitates the enactment of the requirements of this chapter.

(Added by Stats. 1995, Ch. 518, Sec. 2. Effective January 1, 1996.)



30602

In reporting on all fiscal matters, the county shall comply with the Accounting Standards and Procedures for Counties as promulgated by the Controller.

(Added by Stats. 1995, Ch. 518, Sec. 2. Effective January 1, 1996.)



30603

The county shall annually submit its proposed budget to the Governor, the Legislature, and the State Auditor, including estimated actual expenditures and revenues for the current year, an analysis of the impact of the Governor’s Budget for the next fiscal year, and any other pertinent information which may impact the county’s fiscal situation for the next fiscal year.

(Added by Stats. 1995, Ch. 518, Sec. 2. Effective January 1, 1996.)



30604

The county shall, for each program in the budget, provide actual expenditure data to enable comparison of actual expenditures with the current estimated and proposed levels and to show expenditures by funding source.

(Added by Stats. 1995, Ch. 518, Sec. 2. Effective January 1, 1996.)



30608

The Legislative Analyst shall conduct a review including identification of the principal factors contributing to the current county fiscal emergency and making recommendations concerning the following:

(a) Structural changes in federal, state, and county fiscal and program relationships.

(b) County operations that will minimize future county fiscal emergencies and promote long-term fiscal viability.

(Added by Stats. 1995, Ch. 518, Sec. 2. Effective January 1, 1996.)









DIVISION 4 - EMPLOYEES

PART 1 - GENERAL

31000

The board of supervisors may contract for special services on behalf of the following public entities: the county, any county officer or department, or any district or court in the county. Such contracts shall be with persons specially trained, experienced, expert and competent to perform the special services. The special services shall consist of services, advice, education or training for such public entities or the employees thereof. The special services shall be in financial, economic, accounting (including the preparation and issuance of payroll checks or warrants), engineering, legal, medical, therapeutic, administrative, architectural, airport or building security matters, laundry services or linen services. They may include maintenance or custodial matters if the board finds that the site is remote from available county employee resources and that the county’s economic interests are served by such a contract rather than by paying additional travel and subsistence expenses to existing county employees. The board may pay from any available funds such compensation as it deems proper for these special services. The board of supervisors may, by ordinance, direct the purchasing agent to enter into contracts authorized by this section within the monetary limit specified in Section 25502.5 of the Government Code.

(Amended by Stats. 1978, Ch. 564.)



31000.1

The board of supervisors may appoint commissions or committees of citizens to study problems of general or special interest to the board and to make reports and recommendations to the board. The members of such commissions need not be specially trained or experienced with respect to the matters to be studied. The board may pay from any available funds such actual and necessary expenses of travel, lodging, and meals for the members of such commissions while on official business as may be approved by the board.

(Added by Stats. 1965, Ch. 1496.)



31000.2

Unless otherwise provided by law, the board of supervisors may provide for the payment of reasonable and necessary expenses of, and of special allowances such as per meeting stipends to, members of commissions, boards, or committees appointed by it, except that no such additional expenses or special allowances shall be paid to such a member who is also a member of the board of supervisors.

(Amended by Stats. 1980, Ch. 385.)



31000.3

Any contract for services entered into by a board of supervisors pursuant to Section 31000 may provide for deferred payment of compensation for services rendered if (a) the terms and conditions under which payment of deferred compensation is to be made are set forth in the contract; and (b) the deferred compensation is deposited with a corporation or association authorized to conduct the business of a trust company in this state; and (c) the deposit of deferred compensation is made pursuant to the terms of a written agreement between the board of supervisors and the depository under which it is agreed that the deferred compensation shall be invested only in such investments, securities, annuities and policies of life insurance as may be agreed upon; and (d) the agreement between the board of supervisors and the depository provides that the deferred compensation and any increment thereto shall be refunded to the board of supervisors if the contractor fails to comply with the terms and conditions specified in the contract of employment.

(Added by Stats. 1969, Ch. 354.)



31000.4

The board of supervisors may contract with temporary help firms for temporary help to assist county agencies, departments, or offices during any peak load, temporary absence, or emergency other than a labor dispute, provided the board determines that it is in the economic interest of the county to provide such temporary help by contract, rather than employing persons for such purpose. Use of temporary help under this section shall be limited to a period of not to exceed 90 days for any single peak load, temporary absence, or emergency situation.

(Added by Stats. 1977, Ch. 917.)



31000.5

The board of supervisors may employ technical assistants for the assessor to enable him to secure the necessary maps and plats for the performance of his work. The board may employ such technical assistants, either exclusively for the county or may enter into agreements for the employment of such persons with the board or boards of supervisors of one or more other counties.

The agreement may provide that contributions from the treasuries of the respective counties may be made for the purpose of paying the compensation and expenses of such technical assistants, and the amounts or percentages to be paid by each county. The agreement may be continued for a definite term or until rescinded and may provide for the method of rescission by any of the contracting counties.

(Added by Stats. 1947, Ch. 1569.)



31000.6

(a) Upon request of the assessor or the sheriff of the county, the board of supervisors shall contract with and employ legal counsel to assist the assessor or the sheriff in the performance of his or her duties in any case where the county counsel or the district attorney would have a conflict of interest in representing the assessor or the sheriff.

(b) In the event that the board of supervisors does not concur with the assessor or the sheriff that a conflict of interest exists, the assessor or the sheriff, after giving notice to the county counsel or the district attorney, may initiate an ex parte proceeding before the presiding judge of the superior court. The county counsel or district attorney may file an affidavit in the proceeding in opposition to, or in support of, the assessor’s or the sheriff’s position.

(c) The presiding superior court judge that determines in any ex parte proceeding that a conflict actually exists, must, if requested by one of the parties, also rule whether representation by the county counsel or district attorney through the creation of an “ethical wall” is appropriate. The factors to be considered in this determination of whether an “ethical wall” should be created are: (1) equal representation, (2) level of support, (3) access to resources, (4) zealous representation, or (5) any other consideration that relates to proper representation.

(d) If a court determines that the action brought by the assessor or sheriff is frivolous and in bad faith, the assessor’s office or sheriff’s office shall pay their own legal costs and all costs incurred in the action by the opposing party. As used in this section, “bad faith” and “frivolous” have the meaning given in Section 128.5 of the Code of Civil Procedure.

(e) If the presiding judge determines that a conflict of interest does exist, and that representation by the county counsel or district attorney through the creation of an ethical wall is inappropriate, the board of supervisors shall immediately employ legal counsel to assist the assessor or the sheriff.

(f) As used in this section, “conflict of interest” means a conflict of interest as defined in Rule 3-310 of the Rules of Professional Conduct of the State Bar of California, as construed for public attorneys.

(g) This section shall also apply to any matter brought after an assessor or sheriff leaves office if the matter giving rise to the need for independent legal counsel was within the scope of the duties of the assessor or sheriff while in office, and the assessor or sheriff would have been authorized under this section to request the appointment of independent legal counsel.

(Amended by Stats. 2006, Ch. 423, Sec. 2. Effective September 22, 2006.)



31000.7

The same law firm shall not be employed to advise or represent both the assessor and the county board of equalization on any matters relating to hearings before the county board of equalization. This prohibition shall not apply to the county counsel’s office. Individual representatives of that office may represent the assessor and the county board of equalization, as long as the same individual does not represent both parties.

(Added by Stats. 1971, Ch. 1104.)



31000.8

Notwithstanding any other law to the contrary, the board of supervisors of a county which is wholly or partially self-insured under the workers’ compensation laws, which is wholly or partially self-insured against public liability, or which is wholly or partially self-insured for employee health and welfare benefits, may contract with a qualified firm for the purpose of having such firm render investigative, administrative, and claims adjustment services relating to workers’ compensation and public liability and employee health and welfare benefit claims against the county. The contract may provide that the contracting firm may reject, settle, compromise and approve workers’ compensation, and public liability and employee health and welfare benefit claims against the county, its officers or employees, within such limits and for such amounts as the board of supervisors may specify, and may provide that the contracting firm may execute and issue checks in payment of such claims, which checks shall be payable only from a trust fund which may be established by the board of supervisors. Funds in the trust fund established by the board pursuant to the provisions of this section shall not exceed a sum sufficient to provide for the settlement of claims for a 30-day period as determined by the board of supervisors or the sum of twenty thousand dollars ($20,000), whichever is larger, at any one time. The rejection or settlement and approval of a claim by the contracting firm in accordance with the terms of the contract shall have the same effect as would the rejection or settlement and approval of such a claim by the board of supervisors and the county auditor. The contract may also provide that the contracting firm may employ legal counsel, subject to such terms and limitations as the board may prescribe, to advise such contracting firm concerning the legality and advisability of rejecting, settling, compromising and paying claims referred to said contracting firm by the county for investigation and adjustment, or to represent the county in litigation concerning such claims. The compensation and expenses of such attorney for services rendered to the county shall be county charges.

The contract provided for in this section may contain such other terms and conditions as the board of supervisors may consider necessary or desirable to effectuate the county’s self-insured programs.

In lieu of, or in addition to, contracting for the services described in this section, the board of supervisors may authorize a county employee to perform any or all of the services and functions which the board may contract for under the provisions of this section.

As used in this section:

(a) “Firm” includes a person, corporation, or other legal entity.

(b) “Board of supervisors” includes governing boards of districts and other public agencies for which the board of supervisors acts as the governing board.

(c) “County” includes such districts and other public agencies for which the board of supervisors acts as the governing board.

(Amended by Stats. 1981, Ch. 317, Sec. 2.)



31000.9

In counties containing a population of 6,000,000 or over, the board of supervisors may, by ordinance, authorize county officers having responsibility for the design and construction of county projects to enter into contracts for architectural, engineering, and related services where the amount of the contract does not exceed seventy-five thousand dollars ($75,000), and to enter into amendments to those contracts entered into by the board where the amount of any amendment does not exceed 10 percent of the amount of the original contract or seventy-five thousand dollars ($75,000), whichever is less. The aggregate total amount of the amendments to an original contract may not exceed 25 percent of the amount of the original contract. Any authorization shall include detailed procedures governing the county officer in the exercise of that authority.

(Amended by Stats. 1988, Ch. 661, Sec. 1.)



31001

The board of supervisors of any county not having a charter which creates the office of county counsel may employ and contract with counsel to assist the district attorney in representing and advising it and all district officers in all matters and questions of law pertaining to their duties and to civil legal questions affecting the county or districts.

(Amended by Stats. 1951, Ch. 1553.)



31002

The board of supervisors may employ copyists to reproduce any county records and indices that are lost or destroyed by conflagration, public calamity, or otherwise or that are in danger of destruction by age, obliteration, or constant use in any of the county offices.

(Added by Stats. 1947, Ch. 424.)



31003

The board of supervisors may adopt a system of insurance for the benefit of physicians, nurses, and any or all other persons employed in county institutions or county health departments. It may procure life and disability insurance for the benefit of such employees from any admitted insurer and pay the whole or any part of the premiums upon such insurance from the general fund or the salary fund, as part of the compensation of the employees. The board may deduct from the compensation of such employees and apply to the payment of the premiums that part thereof determined by it to be payable by the employees.

(Added by Stats. 1947, Ch. 424.)



31004

In any county having a charter providing for a civil service system for county employees, the board of supervisors may require any person included within the civil service system to give an official bond in an amount to be prescribed by the board. He may be included with other persons in a schedule bond executed by a qualified corporate surety and inuring to the benefit of the county and of the officer under whom he holds office or employment. The liability of the surety on the schedule bond is not affected by any change of the person holding any principal office or in the membership of any board or commission, but continues as long as any person named in the schedule bond is included therein and continues to exercise the duties of his office or employment.

(Added by Stats. 1947, Ch. 424.)



31005

The board of supervisors of any county, chartered or otherwise, shall not by ordinance establish any minimum or maximum age limits for any county employment, whether as officer, deputy, or assistant, and age shall not be a minimum qualification for any county employment.

(Added by Stats. 1947, Ch. 424.)



31006

Any person possessing all the minimum qualifications for any county employment is eligible for appointment to that employment, and neither the board of supervisors nor any other county officer or employee possessing the power of appointment shall adopt any rule, either written or unwritten, prohibiting the employment of any person in any county position, who is otherwise qualified therefor, solely because of his age.

(Added by Stats. 1947, Ch. 424.)



31007

This part does not require or authorize the employment of any person in a particular county employment who has reached the compulsory retirement age prescribed by a county employees’ retirement system for that particular employment whether such person is a member of such county employees’ retirement system or not.

(Amended by Stats. 1961, Ch. 84.)



31008

This part does not prevent the board of supervisors from fixing minimum or maximum age limits for the employment of deputy sheriffs and county peace officers or county firemen, nor, while acting directly as the governing body or ex officio governing body of any fire district or fire protection district, from fixing minimum or maximum age limits for the employment of firemen for any such district.

(Amended by Stats. 1961, Ch. 84.)



31009

Prior to January 1, 1981, an applicant for employment who does not meet the physical standards established for his employment because of a physical impairment existing on the date of his employment may be required by the county as a condition to such employment to execute a waiver of any and all rights to a disability retirement under the County Employees Retirement Law of 1937 arising as a result of such impairment or any aggravation thereof while in county service. The county shall provide the applicant with written notice of the rights and benefits which such applicant is being required to waive. The applicant shall give written acknowledgement of the receipt of such notice.

No earlier than two years after employment an employee who has waived rights pursuant to this section may apply to the retirement board to review such waiver to determine if it shall remain in force. The employee shall submit a physician’s report concerning the condition for which such a waiver was required with such request for review. The retirement board may require, at county expense, an examination of such employee by a physician of such board’s choosing. The retirement board, following a hearing, may release such employee from all or part of a waiver given pursuant to this section. An employee may not require such a review more often than every two years, although such board in its sole discretion may allow a review at more frequent intervals.

(Amended by Stats. 1980, Ch. 1343.)



31010

The board of supervisors of any county may by resolution establish and provide funds for the operation of a municipal advisory council for any unincorporated area in the county to advise the board on such matters which relate to that area as may be designated by the board concerning services which are or may be provided to the area by the county or other local governmental agencies, including but not limited to advice on matters of public health, safety, welfare, public works, and planning. Unless the board of supervisors specifically provides to the contrary, a municipal advisory council may represent the community to any state, county, city, special district or school district, agency or commission, or any other organization on any matter concerning the community. The board may pay from available funds such actual and necessary expenses of travel, lodging, and meals for the members of the council while on such official business as may be approved by the board.

The resolution establishing any such municipal advisory council shall provide for the following:

(a) The name of the municipal advisory council.

(b) The qualifications, number, and method of selection of its members, whether by election or appointment.

(c) Its designated powers and duties.

(d) The unincorporated area or areas for which the municipal advisory council is established.

(e) Whether the establishment of the council should be submitted to the voters and the method for such submission; provided that if an election is required pursuant to subdivision (b), such election shall be held at the same time as an election held pursuant to this subdivision.

(f) Such other rules, regulations and procedures as may be necessary in connection with the establishment and operation of the municipal advisory council.

(Amended by Stats. 1978, Ch. 41.)



31010.5

(a) Service as a member of a governing board of a special district named in subdivision (b) shall not be considered an incompatible office with service on a municipal advisory council established pursuant to Section 31010.

(b) (1) A community services district established pursuant to the Community Services District Law (Division 3 (commencing with Section 61000) of Title 6).

(2) A recreation and park district established pursuant to the Recreation and Park District Law (Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code).

(Amended by Stats. 2010, Ch. 699, Sec. 5. Effective January 1, 2011.)



31011

Every employee has the right to inspect personnel records pursuant to Section 1198.5 of the Labor Code.

(Repealed and added by Stats. 2000, Ch. 886, Sec. 7. Effective January 1, 2001.)






PART 2 - CIVIL SERVICE

31100

This part may be cited as the County Civil Service Enabling Law.

(Added by Stats. 1947, Ch. 424.)



31101

This part does not limit any powers conferred on any county by charter or any powers conferred on boards of supervisors of counties by subdivision (b) of Section 1 or Section 4 of Article XI of the California Constitution.

(Amended by Stats. 1985, Ch. 985, Sec. 9.)



31102

It is the intent of this part to enable any county to adopt such a limited civil service system as is adaptable to its size and type.

(Added by Stats. 1947, Ch. 424.)



31103

The board of supervisors of any county may contract with any other county or city, any state department, or any competent person or agency for the conducting of competitive examinations to ascertain the fitness of applicants for employment and for the performance of any other service in connection with personnel selection and administration.

(Added by Stats. 1947, Ch. 424.)



31104

Any county may by ordinance adopt a limited civil service system for any or all county officers and employees, except elective officers.

(Added by Stats. 1947, Ch. 424.)



31105

The ordinance adopting a civil service system shall not go into effect until the proposition of its approval has been submitted to a vote of the qualified electors of the county at a general or special election and has received the affirmative vote of a majority of the electors voting on the proposition. The proposition of approval shall call for a “yes” or “no” vote and shall read in substance as follows:

“Shall the resolution of the board of supervisors adopting a limited civil service system under the county civil service enabling law be approved?”

(Added by Stats. 1947, Ch. 424.)



31105.1

Any ordinance adopting a civil service system which was, prior to the effective date of this section, submitted to a vote of the qualified electors of the county at a general or special election and received the affirmative vote of a majority of the electors voting on the proposition for the approval of the ordinance, and all ordinances amending such ordinance, are hereby validated and confirmed and shall have the full legal effect of ordinances adopted by the board of supervisors and approved by the electors in the manner required by law and complying in every respect with laws relating to the adoption and approval of such ordinances, notwithstanding any defect, irregularity, omission or ministerial error in the adoption or approval thereof.

(Added by Stats. 1957, Ch. 1474.)



31105.2

(a) Any ordinance adopting a civil service system that was, prior to the effective date of this section, submitted to a vote of the qualified electors of the county at a general or special election and received the affirmative vote of a majority of the electors voting on the proposition for the approval of the ordinance, and all ordinances amending the ordinance, are hereby validated and confirmed and shall have the full legal effect of ordinances adopted by the board of supervisors and approved by the electors in the manner required by law and complying in every respect with laws relating to the adoption and approval of those ordinances, notwithstanding any defect, irregularity, omission or ministerial error in the adoption or approval thereof.

(b) Any ordinance or ordinances repealing and adopting a civil service system that was, prior to the effective date of this subdivision, submitted to a vote of the qualified electors of the county at a general or special election and received the affirmative vote of a majority of the electors voting on the proposition for the approval of the ordinance or ordinances, and all ordinances amending that ordinance, are hereby validated and confirmed and shall have the full legal effect of ordinances adopted by the board of supervisors and approved by the electors in the manner required by law and complying in every respect with laws relating to the repealing, adoption, and approval of those ordinances, notwithstanding any defect, irregularity, omission or ministerial error in the adoption or approval thereof, including, but not limited to, the failure of the county elections official to mail to the voters official matter prescribed in Chapter 2 (commencing with Section 9100) of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 61. Effective January 1, 1995.)



31106

The ordinance creating the civil service system shall designate the appointive officers and employees to be placed in the system.

(Added by Stats. 1947, Ch. 424.)



31107

The minimum qualifications or standards prescribed for any class or grade of employment shall not be less than those prescribed for the class or grade of county officers and employees by the Legislature.

(Added by Stats. 1947, Ch. 424.)



31108

(a) Any ordinance adopted pursuant to this part shall include substantially the following provisions:

(1) Any officer or employee in the classified civil service may be dismissed, suspended, or reduced in rank or compensation by the appointing authority after appointment or promotion is complete by a written order, stating specifically the reasons for the action. The order shall be filed with the clerk of the board of supervisors or, if there is a county personnel officer, the order shall be filed with the county personnel officer and a copy thereof shall be furnished to the person to be dismissed, suspended, or reduced.

(2) The officer or employee may reply in writing to the order within 10 days from the date of its filing with the clerk of the board of supervisors or county personnel officer. The officer or employee may within seven days after presentation to him or her of the order appeal through the clerk of the board of supervisors or county personnel officer to the civil service commission from the order. Upon the filing of the appeal, the clerk of the board of supervisors or county personnel officer shall forthwith transmit the order and appeal to the civil service commission for hearing.

(3) Within 20 days from the filing of the appeal the commission shall commence a hearing, and either affirm, modify, or revoke the order. The appellant may appear personally, produce evidence, and have counsel and a public hearing.

(4) The findings and decision of the commission shall be certified to the department head or officer whose action was the subject of the hearing and forthwith enforced and followed by him or her.

(b) Alternatively, the board of supervisors may provide by ordinance or resolution by simple majority vote that an officer or employee who is dismissed, suspended, or reduced in rank or compensation may elect in writing to appeal under the terms of any grievance procedure established pursuant to a legally binding memorandum of understanding between the local agency governing board and an employee organization recognized pursuant to applicable law, which may include final binding arbitration.

(Amended by Stats. 1982, Ch. 1335, Sec. 1.)



31110

Upon the adoption of the civil service system, the board of supervisors shall appoint a civil service commission to assist in administering the system.

(Added by Stats. 1947, Ch. 424.)



31110.1

A county by ordinance may provide that the members of the civil service commission may be paid compensation for their attendance at each meeting of the commission in an amount to be fixed by the ordinance. In addition, the ordinance may provide that the members of the commission may also receive reasonable traveling expenses from their place of residence to the place of meeting of the commission and return. No payment of traveling expenses shall be made pursuant to this section for meetings of the commission held outside of the county.

(Added by Stats. 1959, Ch. 1216.)



31110.2

A county may by ordinance provide that its civil service commission or equivalent body shall have the power to issue subpoenas and subpoenas duces tecum, and compensate persons subpoenaed. This power shall be exercised and enforced in the same manner as a similar power granted the board of supervisors in Article 9 (commencing with Section 25170) of Chapter 1 of Part 2 of Division 2 of this title is exercised and enforced; except that such power shall extend only to matters within the commission’s lawful jurisdiction, and that committees of the commission shall not have this power, and that reasonable fees or expenses or both may be provided for by commission regulation for any or all such witnesses regardless of which party subpoenaed them.

Subpoenas shall be signed by the chairman or secretary of the commission. Any member of the commission, or any person otherwise so empowered, may administer oaths to, or take affirmations from, witnesses before the commission.

(Added by Stats. 1965, Ch. 2009.)



31111

The civil service commission shall consist of five members or, if so resolved by the board of supervisors, seven members, each of whom shall hold office for a term of four years and until his successor is appointed and qualified. The members shall be selected from among the qualified electors of the county. Vacancies occurring in the commission shall be filled by appointment by the board of supervisors for the remainder of the unexpired term only. The civil service commission may be designated as a merit board.

(Amended by Stats. 1981, Ch. 85, Sec. 1.)



31112

The terms of office of two members of the first civil service commission shall be one year. The terms of office of the other members of the first commission shall be two, three, and four years, respectively. If the commission is composed of seven members, the terms of office of all members of the first seven-member commission shall be fixed by lot at one year for two members, two years for two members, three years for two members, and four years for one member. The members shall determine by lot the relative order of the expiration of their terms.

(Amended by Stats. 1981, Ch. 85, Sec. 2.)



31113

The commission shall perform the duties and exercise the powers provided for in this part, and such additional powers and duties in relation thereto as the board of supervisors delegates to it.

(Added by Stats. 1947, Ch. 424.)



31114

Any person who:

1. Wilfully by himself or in cooperation with another person defeats, deceives, or obstructs any person with respect to his right of examination, application, or certification for employment under any county civil service system; or

2. Wilfully and falsely marks, grades, estimates, or reports upon the examination or proper standing of any person examined or certified under any county civil service system, or who aids in so doing, or makes any false representation concerning the same or the person examined; or

3. Wilfully furnishes to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person examined, certified or to be examined or certified under any county civil service system, is guilty of a misdemeanor.

(Added by Stats. 1951, Ch. 597.)



31115

Any person who:

1. Impersonates another person or permits or aids in any manner any other person to impersonate him in connection with any examination, application, or request to be examined under any county civil service system; or

2. Furnishes or obtains examination questions or other examination material prepared and intended for use in any examination under any county civil service system before such examination; or

3. Uses any unfair means to cause or attempt to cause any eligible to waive any rights obtained under the civil service system of any county, is guilty of a misdemeanor.

(Added by Stats. 1951, Ch. 597.)



31115.5

Any county employee, or person whose name appears on any county employment list, who uses during duty hours, for training or target practice, any material which is not authorized therefor by the appointing power, shall be disciplined pursuant to the county civil service system.

(Added by Stats. 1980, Ch. 718.)



31116

For the purpose of facilitating the recruitment of professional and technically trained persons to fill positions for which there is a shortage of qualified applicants, a county may expend county funds to pay reasonable travel expenses of applicants for county employment in traveling, from any point within the continental United States, to and from the place or places at which the applicants are to be examined or interviewed. Such payments shall be authorized only upon a determination by the board of supervisors that the expenditure is necessary to recruit qualified persons needed by the county.

(Amended by Stats. 2012, Ch. 470, Sec. 45. Effective January 1, 2013.)



31117

Any person who previously had permanent status in a civil service system of any county and who vacated his position to accept appointment to an elective position shall be reinstated to his former position in the same county if he so desires at the termination of such appointment, or term of office if his acceptance of such appointment was without a break in continuity of service and if such person does not run for election to succeed himself following his period of appointment.

(Amended by Stats. 1973, Ch. 566.)






PART 3 - RETIREMENT SYSTEMS

CHAPTER 1 - General

31200

The board of supervisors may levy a special tax to be used for the payment of pensions and annuities to employees of a county and judicial district under such pension, retirement, and benefit systems or associations as are established by law for employees of a county and judicial district.

(Amended by Stats. 1951, Ch. 1553.)



31201

If a member of a retirement system established by the county for officers or employees of a county or judicial district, or for any portion of them, separates from the service of the county before retirement and the separation is for any cause other than permanent disability, there shall be paid to him, or in case of his death to his legal representative, all the money paid in by him as his contribution toward retirement under the system and accumulated interest thereon.

(Amended by Stats. 1951, Ch. 1553.)



31202

Any firefighter who has become an employee of the first public agency because of the assumption by that public agency of the firefighting function of the second public agency who, at any time after becoming an employee of the first public agency, pays into the retirement fund of that first public agency the same amount which he or she would have contributed had he or she been employed by the first public agency at the same salary, and for the same time or periods of time for which and during which he or she was employed by the second public agency whose firefighting function is assumed by the first public agency shall have all of the retirement rights which he or she would have had, if any, had he or she been an employee of the first public agency at that salary and for the time or periods of time, unless the first public agency has provided by ordinance pursuant to Section 45310.5 for a modification of his or her rights and benefits because of membership in a reciprocal retirement system.

(Added by Stats. 1990, Ch. 1383, Sec. 2.)



31203

If a member of a county retirement system becomes a member of another county retirement system, his membership in the first system ceases.

(Added by Stats. 1947, Ch. 424.)



31204

As used in this chapter “public agency” means the State or any department or agency thereof, a county, city and county, city, public corporation, municipal corporation or public district.

(Added by Stats. 1947, Ch. 753.)



31205

Whenever any public agency having a retirement system takes over and assumes any of the functions of any other public agency, and because of such assumption all or any employees of the second public agency become employees of the first public agency, such agencies, by contract, may agree that the second agency will pay either to the first agency or to the retirement fund of the first agency an amount of money to be agreed upon because of the retirement rights to be granted to such employees.

(Added by Stats. 1947, Ch. 753.)



31206

Insofar as can be authorized by statute, the payments by the second public agency may be either from the general fund of such public agency or from the retirement fund of such public agency.

(Added by Stats. 1947, Ch. 753.)



31207

Whenever any public agency having a retirement system takes over and assumes any or all of the functions of any other public agency and because of such assumption all or any of the employees of the second public agency become employees of the first public agency, and no contract is entered into pursuant to Section 31205, the governing body of the first public agency, by resolution, may determine that such employees shall have credit for time employed by the second public agency as provided in this chapter.

(Added by Stats. 1947, Ch. 753.)



31208

Except as otherwise provided in Section 31202, whenever a contract has been entered into, or a resolution passed, as provided in this chapter, any employee who has become an employee of the first public agency because of the assumption by such public agency of any or all of the functions of the second public agency who within one year after becoming an employee of the first public agency pays into the retirement fund of such first public agency the same amount which he would have contributed had he been employed by the first public agency at the same salary, and for the same time or periods of time for which and during which he was employed by the officer or department of the second public agency whose functions are assumed by the first public agency shall have all of the retirement rights which he would have had, if any, had he been an employee of the first public agency at such salary and for such time or periods of time.

(Added by Stats. 1947, Ch. 753.)






CHAPTER 3 - County Employees Retirement Law of 1937

ARTICLE 1 - General

31450

This chapter may be cited as the County Employees Retirement Law of 1937.

(Added by Stats. 1947, Ch. 424.)



31451

The purpose of this chapter is to recognize a public obligation to county and district employees who become incapacitated by age or long service in public employment and its accompanying physical disabilities by making provision for retirement compensation and death benefit as additional elements of compensation for future services and to provide a means by which public employees who become incapacitated may be replaced by more capable employees to the betterment of the public service without prejudice and without inflicting a hardship upon the employees removed.

(Added by Stats. 1947, Ch. 424.)



31452

The right of a person to a pension, annuity, retirement allowance, return of contributions, the pension, annuity, or retirement allowance, any optional benefit, any other right accrued or accruing to any person under this chapter, the money in the fund created or continued under this chapter or the California Public Employees’ Pension Reform Act of 2013, and any property purchased for investment purposes pursuant to this chapter, are exempt from taxation, including any inheritance tax, whether state, county, municipal, or district. They are not subject to execution or any other process of court whatsoever except to the extent permitted by Section 31603 of this code and Section 704.110 of the Code of Civil Procedure, and are unassignable except as specifically provided in this chapter.

(Amended by Stats. 2013, Ch. 247, Sec. 1. Effective January 1, 2014.)



31452.5

(a) The board may comply with and give effect to a revocable written authorization signed by a retired member or beneficiary of a retired member entitled to a retirement allowance or benefit under this chapter or the California Public Employees’ Pension Reform Act of 2013, authorizing the treasurer or other entity authorized by the board to deduct a specified amount from the retirement allowance or benefit payable to any retired member or beneficiary of a retired member for any of the following purposes:

(1) Paying premiums on any policy or certificate of group life insurance or group disability insurance issued by an admitted insurer.

(2) Paying premiums for a prepaid group medical or hospital service plan.

(3) Paying premiums for a vision care program or dental plan, approved by the board, for the benefit of the retired member or his or her dependents.

(4) Paying premiums on national service life insurance or United States government converted insurance.

(5) Payment for the purchase of shares in or the payment of money to any regularly chartered credit union.

(6) Payment to a charitable organization or a federally chartered veterans’ organization that is approved by the board.

(7) Payments to a recognized retiree organization.

(8) Payment for the purchase of United States savings bonds.

(9) The payment of personal income taxes to the government of the United States or the State of California.

(10) Payment for any retiree benefit programs available through the recognized retiree organization. The board may require that this payment be to a single party designated by the recognized retiree organization, either to itself or to a third-party administrator.

(b) Each month the order shall be drawn in favor of the insurer, institution, credit union, organization, or government named in the written authorization for an amount equal to the deductions authorized in subdivision (a) and made during the month.

(c) The board may charge a reasonable fee for the making of the deductions and payments.

(Amended by Stats. 2013, Ch. 247, Sec. 2. Effective January 1, 2014.)



31452.6

(a) The board shall comply with and give effect to a revocable written authorization signed by a retired member or beneficiary of a retired member entitled to a retirement allowance or benefit under this chapter or the California Public Employees’ Pension Reform Act of 2013, authorizing the treasurer or other entity authorized by the board to deliver the monthly warrant, check, or electronic fund transfer, for the retirement allowance or benefit to any specified bank, savings and loan institution, or credit union to be credited to the account of the retired member or survivor of a deceased retired member. That delivery is full discharge of the liability of the board to pay a monthly retirement allowance or benefit to the retired member or survivor of a deceased retired member.

(b) Any payments directly deposited by electronic fund transfer following the date of death of a person who was entitled to receive a retirement allowance or benefit under this chapter or the California Public Employees’ Pension Reform Act of 2013 shall be refunded to the retirement system.

(c) In order to obtain information from a financial institution following the death of a retired member or the beneficiary of a retired member, as provided in subdivision (o) of Section 7480, the board may certify in writing to the financial institution that the retired member or the beneficiary of a retired member has died and that transfers to the account of the retired member or beneficiary of a retired member at the financial institution from the retirement system occurred after the date of death of the retired member or the beneficiary of a retired member.

(Amended by Stats. 2013, Ch. 247, Sec. 3. Effective January 1, 2014.)



31452.65

Upon receipt of proof, satisfactory to the board, that a warrant or check drawn in payment of a retirement allowance or in payment of any other account due from the retirement system has been lost or destroyed, the treasurer or other entity authorized by the board upon request of the board of retirement shall as provided by Section 31590 issue a duplicate warrant or check bearing the same date as the original in payment of the same amount, without requiring a bond from the payee, and the treasurer or other entity authorized by the board shall pay the duplicate in lieu of the original warrant or check and any losses incurred by reason of the issuance of duplicate warrants or checks shall be a charge against the account from which the payment is derived.

This section shall not be operative in any county until the time as the board of supervisors shall, by resolution, make this section applicable in the county.

(Amended by Stats. 1995, Ch. 584, Sec. 3. Effective January 1, 1996.)



31452.7

(a) Upon the death of any member after retirement, any retirement allowance earned but not yet paid to the member shall, notwithstanding any other provision of law, be paid to the member’s designated beneficiary.

(b) Upon the death of any person receiving a survivor’s allowance under this chapter, any allowance earned but not yet paid to the survivor shall, notwithstanding any other provision of law, be paid to the survivor’s designated beneficiary.

(Added by Stats. 2000, Ch. 497, Sec. 1. Effective January 1, 2001.)



31453

(a) An actuarial valuation shall be made within one year after the date on which any system established under this chapter becomes effective, and thereafter at intervals not to exceed three years. The valuation shall be conducted under the supervision of an actuary and shall cover the mortality, service, and compensation experience of the members and beneficiaries, and shall evaluate the assets and liabilities of the retirement fund. Upon the basis of the investigation, valuation, and recommendation of the actuary, the board shall, at least 45 days prior to the beginning of the succeeding fiscal year, recommend to the board of supervisors the changes in the rates of interest, in the rates of contributions of members, and in county and district appropriations as are necessary. With respect to the rates of interest to be credited to members and to the county or district, the board may, in its sound discretion, recommend a rate that is higher or lower than the interest assumption rate established by the actuarial survey. No adjustment shall be included in the new rates for time prior to the effective date of the revision.

(b) (1) Upon the basis of the investigation, valuation, and recommendation of the actuary, the board shall, at least 45 days prior to the beginning of the succeeding fiscal year, recommend to the governing body of a district within the county system that is not governed by the board of supervisors the changes in the rates of contributions of district members and in district appropriations as are necessary.

(2) This subdivision shall not be operative in any county until the board of supervisors, by resolution adopted by majority vote, makes the provision applicable in that county.

(Amended by Stats. 2005, Ch. 63, Sec. 1. Effective January 1, 2006.)



31453.5

Notwithstanding Section 31587, and in accordance with Section 31453 or 31510.1, the board may determine county or district contributions on the basis of a normal contribution rate which shall be computed as a level percentage of compensation which, when applied to the future compensation of the average new member entering the system, together with the required member contributions, will be sufficient to provide for the payment of all prospective benefits of such member. The portion of liability not provided by the normal contribution rate shall be amortized over a period not to exceed 30 years.

(Amended by Stats. 1983, Ch. 886, Sec. 2.)



31453.6

Notwithstanding any other provision of this chapter, the board of retirement may, at the request of the board of supervisors, adopt a funding period of 30 years to amortize unfunded accrued actuarial obligations, as determined by their actuary or by an actuary employed by the board of investments, for benefits applicable to all membership categories for the purpose of determining employer contribution rates for counties and districts. The board of retirement shall approve a new amortization period based upon a request from the board of supervisors that demonstrates a financial necessity. The board of retirement may deny a request when the request would subject the fund to an unsound financial risk.

A board of retirement may take an action pursuant to this section only once.

(Added by Stats. 1992, Ch. 707, Sec. 3. Effective September 15, 1992.)



31454

(a) The board of supervisors shall, not later than 90 days after the beginning of the immediately succeeding fiscal year, adjust the rates of interest, the rates of contributions of members, and county and district appropriations in accordance with the recommendations of the board, but shall not fix them in amounts that reduce the individual benefits provided in this chapter or the California Public Employees’ Pension Reform Act of 2013.

(b) (1) The governing body of a district within the county system that is not governed by the board of supervisors shall, not later than 90 days after the beginning of the immediately succeeding fiscal year, adjust the rates of contributions of district members and in district appropriations in accordance with the recommendations of the board, but shall not fix them in amounts that reduce the individual benefits provided in this chapter or the California Public Employees’ Pension Reform Act of 2013.

(2) This subdivision shall not be operative in any county until the board of supervisors, by resolution adopted by majority vote, makes the provision applicable in that county.

(Amended by Stats. 2013, Ch. 247, Sec. 4. Effective January 1, 2014.)



31454.1

(a) The independent assumptions and calculations of an actuary contained in the actuarial valuation required by Section 31453 shall not be subject to the “meet and confer” provisions of the Meyers-Milias-Brown Act; however, it is recognized that those provisions require that the board or the board of supervisors meet and confer with representatives of recognized employee organizations prior to determining a course of action with respect to the recommendations contained in the actuarial valuation.

(b) (1) The independent assumptions and calculations of an actuary contained in the actuarial valuation required by Section 31453 shall not be subject to the “meet and confer” provisions of the Meyers-Milias-Brown Act; however, it is recognized that those provisions require that the governing body of a district within the county system that is not governed by the board of supervisors meet and confer with representatives of recognized employee organizations prior to determining a course of action with respect to the recommendations contained in the actuarial valuation.

(2) This subdivision shall not be operative in any county until the board of supervisors, by resolution adopted by majority vote, makes the provision applicable in that county.

(c) The intent of the Legislature, in enacting this section, is to insure the solvency and actuarial soundness of the retirement systems governed by this chapter by preserving the independent nature of the actuarial evaluation process.

(Amended by Stats. 2005, Ch. 63, Sec. 3. Effective January 1, 2006.)



31454.5

In any county subject to the provisions of Section 31676.1, 31676.11, 31676.12, or 31695.1 the board of supervisors may, by vote entered in the minutes of the board, make an additional appropriation sufficient to fund over a period of 30 years any deficit which may result to the system because of the adoption of Section 31676.1, 31676.11, 31676.12, or 31695.1 or by the adoption of Articles 6.8, 7.5 and 8.7. The board of supervisors may make such additional appropriation whether recommended by the board or not.

(Amended by Stats. 1973, Ch. 55.)



31454.6

Whenever, in any county subject to the provisions of Section 31676.1 the board of supervisors makes any additional appropriations pursuant to Section 31454.5, the governing body of every district, including the board of supervisors where it is the governing body, also shall make an additional appropriation in the amount to which it has agreed, otherwise in the same proportion as the total pay roll deductions from the salaries of all members employed by such district for the latest pay roll period bear to the total pay roll deductions from the salaries of all members employed by the county for the same pay roll period.

(Added by Stats. 1957, Ch. 1387.)



31455

Unless the context otherwise requires, or unless superseded by any provision of the California Public Employees’ Pension Reform Act of 2013, the definitions and general provisions contained in this article govern the construction of this chapter.

(Amended by Stats. 2013, Ch. 247, Sec. 5. Effective January 1, 2014.)



31455.5

(a) It is unlawful for a person to do any of the following:

(1) Make, or cause to be made, any knowingly false material statement or material representation, to knowingly fail to disclose a material fact, or to otherwise provide false information with the intent to use it, or allow it to be used, to obtain, receive, continue, increase, deny, or reduce any benefit accrued or accruing to a person under this chapter.

(2) Present, or cause to be presented, any knowingly false material statement or material representation for the purpose of supporting or opposing an application for any benefit accrued or accruing to a person under this chapter.

(3) Knowingly accept or obtain payment from a retirement system with knowledge that the recipient is not entitled to the payment under the provisions of this chapter and with the intent to retain the payment for personal use or benefit.

(4) Knowingly aid, abet, solicit, or conspire with any person to do an act prohibited by this section.

(b) For purposes of this section, “statement” includes, but is not limited to, any oral or written application for benefits, report of family relationship, report of injury or physical or mental limitation, hospital records, test results, physician reports, or other medical records, employment records, duty statements, reports of compensation, or any other evidence material to the determination of a person’s initial or continued eligibility for a benefit or the amount of a benefit accrued or accruing to a person under this chapter.

(c) A person who violates any provision of this section is punishable by imprisonment in a county jail not to exceed one year, or by a fine of not more than five thousand dollars ($5,000), or by both that imprisonment and fine.

(d) A person violating any provision of this section may be required by the court in a criminal action to make restitution to the retirement system, or to any other person determined by the court, for the amount of the benefit unlawfully obtained, unless the court finds that restitution, or a portion of it, is not in the interests of justice. Any restitution order imposed pursuant to this section shall be satisfied before any criminal fine imposed under this section may be collected.

(e) The provisions provided by this section are cumulative and shall not be construed as restricting the application of any other law.

(Added by Stats. 2008, Ch. 369, Sec. 5. Effective January 1, 2009.)



31456

“Actuarial equivalent” means a benefit of equal value when computed upon the basis of the mortality tables adopted by the board of supervisors and regular interest thereon.

(Added by Stats. 1947, Ch. 424.)



31457

“Annuity” means payment for life derived from contributions made by a member.

(Added by Stats. 1947, Ch. 424.)



31458

“Beneficiary” means any person in receipt of a pension, annuity, retirement allowance, death benefit, or any other benefit.

(Added by Stats. 1947, Ch. 424.)



31458.2

If, after December 31, 1957, and either before or after retirement a member dies leaving a spouse and has not designated a beneficiary, and, prior to the payment of any portion of the death benefit, such spouse files with the board written evidence, satisfactory to the board, that she or he is the surviving spouse and the date of the marriage, such surviving spouse shall be deemed, for the purposes of this chapter, to have been nominated as the beneficiary by such member.

(Amended by Stats. 1965, Ch. 513.)



31458.3

(a) A member’s ex-spouse who is receiving or is entitled to receive payments from the system, including a portion of the surviving spouse’s allowance, pursuant to an order of the court dividing the community property interest in the member’s retirement allowance may designate one or more beneficiaries who shall receive those payments following the death of the ex-spouse. If there is no designated beneficiary, payment shall be made to the estate of the ex-spouse. Those payments shall terminate upon the death of the member or the surviving spouse.

(b) This section applies only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Amended by Stats. 2008, Ch. 164, Sec. 1. Effective January 1, 2009.)



31458.4

(a) A member’s ex-spouse who is receiving or is entitled to receive payments from the system, including a portion of the surviving spouse’s allowance, pursuant to an order of the court dividing the community property interest in the member’s retirement allowance may designate one or more beneficiaries who shall receive those payments following the death of the ex-spouse. If there is no designated beneficiary, payment shall be made to the estate of the ex-spouse. Those payments shall terminate upon the death of the member or the surviving spouse.

(b) This section shall not be operative in any county until the board of supervisors, by resolution, makes this section applicable in the county.

(Amended by Stats. 2008, Ch. 164, Sec. 2. Effective January 1, 2009.)



31459

(a) In a county in which a board of investments has been established pursuant to Section 31520.2:

(1) As used in Sections 31453, 31453.5, 31454, 31454.1, 31454.5, 31472, 31588.1, 31589.1, 31591, 31592.3, 31594, 31595.1, 31595.9, 31596, 31596.1, 31601.1, 31607, 31611, 31616, 31625, 31784, and 31872, “board” means a board of investments.

(2) As used in the first paragraph of Section 31592.2, “board” means a board of investments.

(3) Sections 31510.4, 31522, 31523, 31524, 31525, 31528, 31529, 31529.5, 31595, 31618, 31680, and 31680.1 apply to both the board of retirement and board of investments, and “board” means both “board of retirement” and “board of investments.”

(b) In Article 17 (commencing with Section 31880), “board” means the Board of Administration of the Public Employees’ Retirement System.

(c) In all other cases, “board” means the board of retirement.

(Amended by Stats. 2008, Ch. 164, Sec. 3. Effective January 1, 2009.)



31459.1

(a) In a county in which a board of investments has been established pursuant to Section 31520.2:

(1) As used in Sections 31453, 31453.5, 31454, 31454.1, 31454.5, 31472, 31588.1, 31589.1, 31591, 31592.3, 31594, 31595.1, 31595.9, 31596, 31596.1, 31601.1, 31607, 31610, 31611, 31612, 31613, 31616, 31618, 31621.11, 31625, 31639.26, 31784, and 31872, “board” means board of investments.

(2) As used in the first paragraph of Section 31592.2 and the first paragraph and subdivision (c) of the second paragraph of Section 31595, “board” means a board of investments.

(3) Sections 31521, 31522, 31522.1, 31522.2, 31523, 31524, 31525, 31528, 31529, 31529.5, 31535.1, 31580.2, 31614, 31680, and 31680.1, apply to both the board of retirement and board of investments, and “board” means either or both the board of retirement and board of investments.

(4) Subdivision (a) of Section 31526 and subdivisions (a) and (b) of the second paragraph of Section 31595 apply to both the board of retirement and board of investments, and “board” means either or both the board of retirement and board of investments.

(b) In Article 17 (commencing with Section 31880) of this chapter, “board” means the Board of Administration of the Public Employees’ Retirement System.

(c) In all other cases, “board” means the board of retirement.

(d) This section shall apply only in a county of the first class, as defined in Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Amended by Stats. 2011, Ch. 48, Sec. 1. Effective January 1, 2012.)



31460

“Compensation” means the remuneration paid in cash out of county or district funds, plus any amount deducted from a member’s wages for participation in a deferred compensation plan established pursuant to Chapter 8 (commencing with Section 18310) of Part 1 of Division 5 of Title 2 or pursuant to Article 1.1 (commencing with Section 53212) of Chapter 2 of Part 1 of Division 2 of Title 5, but does not include the monetary value of board, lodging, fuel, laundry, or other advantages furnished to a member.

(Amended by Stats. 1972, Ch. 1370.)



31461

(a) “Compensation earnable” by a member means the average compensation as determined by the board, for the period under consideration upon the basis of the average number of days ordinarily worked by persons in the same grade or class of positions during the period, and at the same rate of pay. The computation for any absence shall be based on the compensation of the position held by the member at the beginning of the absence. Compensation, as defined in Section 31460, that has been deferred shall be deemed “compensation earnable” when earned, rather than when paid.

(b) “Compensation earnable” does not include, in any case, the following:

(1) Any compensation determined by the board to have been paid to enhance a member’s retirement benefit under that system. That compensation may include:

(A) Compensation that had previously been provided in kind to the member by the employer or paid directly by the employer to a third party other than the retirement system for the benefit of the member, and which was converted to and received by the member in the form of a cash payment in the final average salary period.

(B) Any one-time or ad hoc payment made to a member, but not to all similarly situated members in the member’s grade or class.

(C) Any payment that is made solely due to the termination of the member’s employment, but is received by the member while employed, except those payments that do not exceed what is earned and payable in each 12-month period during the final average salary period regardless of when reported or paid.

(2) Payments for unused vacation, annual leave, personal leave, sick leave, or compensatory time off, however denominated, whether paid in a lump sum or otherwise, in an amount that exceeds that which may be earned and payable in each 12-month period during the final average salary period, regardless of when reported or paid.

(3) Payments for additional services rendered outside of normal working hours, whether paid in a lump sum or otherwise.

(4) Payments made at the termination of employment, except those payments that do not exceed what is earned and payable in each 12-month period during the final average salary period, regardless of when reported or paid.

(c) The terms of subdivision (b) are intended to be consistent with and not in conflict with the holdings in Salus v. San Diego County Employees Retirement Association (2004) 117 Cal.App.4th 734 and In re Retirement Cases (2003)110 Cal.App.4th 426.

(Amended by Stats. 2012, Ch. 297, Sec. 2. Effective January 1, 2013.)



31461.1

(a) This section applies only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(b) Notwithstanding Sections 31460 and 31461, neither “compensation” nor “compensation earnable” shall include any of the following: cafeteria or flexible benefit plan contributions, transportation allowances, car allowances, or security allowances, as enumerated in a resolution adopted pursuant to subdivision (c).

(c) Except as provided in subdivision (d), this section shall not be operative until the board of supervisors, by resolution adopted by a majority vote, makes this section operative with respect to any employee who becomes a member after the effective date of the resolution.

(d) Regardless of whether it has acted pursuant to subdivision (c), at any time the board of supervisors, by separate resolution adopted by a majority vote, may make this section operative with respect to any member not represented by a certified employee organization who makes an irrevocable election to become subject to this section.

(e) Nothing in this section shall be construed to affect any determination made by the board of retirement, pursuant to Section 31461, prior to the effective date of this section.

(f) Nothing in this section shall be construed to affect the validity of any memorandum of understanding or similar agreement that has been executed prior to the effective date of this section.

(Amended by Stats. 2006, Ch. 538, Sec. 303. Effective January 1, 2007.)



31461.2

“Compensation earnable” by a public administrator, coroner or coroner-public administrator member compensated by means of fees means the average compensation as determined by the board, for the period under consideration, upon the basis of the average amount of fees received each month by such member.

(Added by Stats. 1961, Ch. 2095.)



31461.3

(a) The average compensation during any period of service as a member of the Public Employees’ Retirement System, a member of a retirement system established under this chapter in another county, a member of the State Teachers’ Retirement System, or a member of a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2 shall be considered compensation earnable by a member for purposes of computing final compensation for that member provided:

(1) The period intervening between active memberships in the respective systems does not exceed 90 days, or six months if Section 31840.4 applies.

(2) He or she retires concurrently under both systems and is credited with that period of service under the other system at the time of retirement.

(b) This section shall be applied retroactively under this chapter in favor of any member whose membership in the Public Employees’ Retirement System or in a retirement system established under this chapter in any county terminated prior to October 1, 1957, provided that he or she was eligible to and elected deferred retirement therein within 90 days after eligibility for reciprocity, the period intervening between active memberships in the respective systems did not exceed 90 days, or six months if Section 31840.4 applies, and he or she retires concurrently under both systems and is credited with that period of service under the other system at the time of retirement. The limitation of the 90-day or six-month period between the active membership in the two retirement systems shall not apply to an employee who entered the employment in which he or she became a member of the State Employees’ Retirement System prior to July 18, 1961; provided he or she entered that employment within 90 days, or six months if Section 31840.4 applies , after the termination of employment in the county system, whether that employment is with the state or with a county, a city, or other public agency that contracts with the Public Employees’ Retirement System, the State Teachers’ Retirement System, or a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2.

(Amended by Stats. 2001, Ch. 159, Sec. 116. Effective January 1, 2002.)



31461.4

(a) This section applies only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(b) Notwithstanding Sections 31460 and 31461, neither “compensation” nor “compensation earnable” shall include any increase, made on or after January 1, 1996, in cafeteria or flexible benefit plan contributions for any member represented by a certified employee organization, nor shall they include any increase in cafeteria or flexible benefit plan contributions made on or after January 1, 1995, for any member not represented by a certified employee organization, provided that the nonrepresented member waives the applicability of Sections 31460 and 31461 in writing prior to receiving any cash payment based on the increase.

(c) This section shall not be operative in the county until the time as the board of supervisors shall, by resolution adopted by a majority vote, make the provisions of this section applicable in the county.

(Added by Stats. 1999, Ch. 7, Sec. 1. Effective March 24, 1999.)



31461.45

(a) This section applies only to a county of the first class, as defined by Section 28020.

(b) “Compensation earnable” in a county of the first class shall include only those items of remuneration specifically included as a result of the court-approved settlement in (1) the consolidated cases of Los Angeles County Professional Peace Officers’ Association, et al. v. Board of Retirement, Los Angeles County Employees’ Retirement Association (Los Angeles County Superior Court, Case No. BS 051355) and Milton Cohen v. Board of Retirement, Los Angeles County Employees’ Retirement Association (Los Angeles County Superior Court, Case No. BS 051774), (2) the case of Los Angeles County Fire Department Association of Chiefs, et al. v. Board of Retirement, Los Angeles County Employees’ Retirement Association, County of Los Angeles (Los Angeles County Superior Court, Case No. BS 057432), and (3) the case of Cecil Bugh v. Board of Retirement, Los Angeles County Employees’ Retirement System (Los Angeles County Superior Court, Case No. BS 055611), all of which were included in Coordination Proceeding Special Title (Rule 1550(b)), Retirement Cases, Judicial Council Coordination Proceeding No. 4049, even if a final judicial determination in that coordinated case, or any subsequent case, should conclude that any additional item of remuneration must be included in that definition with respect to any other county. Those items of remuneration in addition to base salary and the pensionable portion, if any, of cafeteria plan contributions, are set forth in Resolution No. 01-001, adopted by the board of retirement on or before the effective date of this section and shall include only the following:

Earnings
Code No.

Title

099

Patrol Station Retention Bonus

358

Temporary Promotion Bonus

359

Lifeguard Paramedic, Catalina

503

Uniform Allowance

504

Night Shift Differential

505

Coroner’s Inquest Reporter

507

Cogeneration or Hydroelectric Ops and Mtce

508

Henninger Flats Watchman

509

Freezer Work

510

Department Head Merit

511

Board of Supervisors Performance Lump Sum

512

Fire Suppression Transportation Truck Driver

514

Backhoe Operator

516

Explosives Work

517

Evening Shift Differential

518

Power Equipment Repair, Snow Conditions

519

Engineering Employees, Hazard Pay

520

Home Care Compensation

522

Custodian Acting as Watchman

523

DPD Deputy Director Recruitment Incentive

525

Contracting and Productivity Improvement Incentive for
Managers

528

WEBCOM Press Operator

529

Power Equipment Operator, Fire Suppression

530

RN Extra Weekends Worked

531

Standby

532

Additional Responsibilities or Exceptional Performance

533

Power Sweeper Operator in Emergency Conditions

534

Power Plant Relief Engineer

535

Clinic Physician, First Hour and One-Half

536

Consulting Specialist, MD, & Mental Health Consultant,
MD, First and Fifth Hours

538

RN Assigned as Acting or Relief Charge Nurse

539

RN Weekend Differential

540

Relief Nurse Holiday Differential (Hourly Item)

541

Relief Nurse Weekend Differential (Hourly Item)

544

Appraisers Laundry and Dry Cleaning Allowance

545

Heavy Duty Tow Truck Driver

546

Slurry Seal Truck Driver

547

Lifeguard Paramedic-Shift

548

Lifeguard Paramedic-Hourly

550

Incentive Awards for Medi-Cal Reimbursements, Health
Services

551

Group Incentive Award, Treasurer Tax Collector

553

Pioneer Excavation, Tunnel Operations, Fire Suppression and
Snow Removal—Construction Inspection and Surveying
Groups

554

Pioneer Excavation, Tunnel Operations, Fire Suppression and
Snow Removal

555

Scaffold or Swing Stage, 30 Feet Above Grade

556

High Scale and Rigging Operations, General

557

Evening Shift, Med Tech

558

Night Shift, Med Tech

565

Paramedic Recertification Bonus

567

Deputy Sheriff Reserve Annual Compensation

570

Home Care Program Standby

571

CSW Licensure Supervision

572

MOU Lump Sum Bonus

601

Lifeguard Paramedic, Relief

602

Supervising Transportation Deputy Performing Dispatcher
Duties

603

Automotive Service Excellence Certificates

604

RN Mobile Intensive Care Certification

605

Custodian Floor Waxing Bonus

606

Fire Equipment Mechanic Assigned Field Repair Duties

607

SDPO Assigned Acting Director In A Camp

608

Bilingual Bonus

609

RN Assigned to Emergency Room

610

Antelope Valley Firefighting Crew

611

Tree Trimmer Supervisor, Power Operations

612

Shooting Bonus, Expert

613

Shooting Bonus, Distinguished Expert

614

Shooting Bonus, Marksman

615

Shooting Bonus, Sharpshooter

616

Antelope Valley Quarters, On Fire Call

617

Clinic Nurse Assigned to Probation Camp

618

Transportation Bus Driver, Sheriff

619

Lifeguard Paramedic

620

San Gabriel Dam Operator

621

Nurse Retention Incentive

622

Advanced Appraiser Certification

623

Probation Transcriber Typist Production Incentive

624

Bilingual Additional Bonus Children’s Social Workers

625

Agriculture Inspectors Assigned to Standardization

626

Firefighter Paramedic not Assigned to a Paramedic Post

628

Bilingual Bonus for Other Than Monthly Employees

629

Mortuary Attendant at LAC/USC MC

630

Safety Police Educational/Longevity Incentive

632

Mental Health Workers Assigned to Sheriff’s Detention
Facilities

634

Supervising Detention Services Officer of the Day

635

Transportation Deputy Bus Driver, Probation

636

Sheriff’s Station Commander Expenses

637

Professional Development Expenses

638

Probation Telecom Equipment Bonus

639

Intern Housing Allowance LAC/USC Med. Center

640

Children’s Services ERCP Retention

641

Shooting Bonus, Expert-Reserve

642

Shooting Bonus, Distinguished Expert-Reserve

643

Shooting Bonus, Marksman-Reserve

644

Shooting Bonus, Sharpshooter-Reserve

645

Welder Certification Bonus

782

FLSA Premium Pay for Regularly Scheduled Work
Assignment

903

Non-Elective Leave Buyback

910

Sick Buyback

911

Vacation Buyback

912

Holiday Buyback

913

Sick Pre-71 Buyback

914

Sick Buyback-Probation 56 Hour

915

Vacation Buyback-56 Hour

930

Special Paid Leave Buyback

931

Appraisers Leave Buyback

932

Intern/Resident Leave Buyback

None

Emp Suggest

None

Park, Nontaxable

None

Park, Taxable

None

Prior Salary

None

Transportation Allowance

None

Traffic Mitigation

Any additional item of remuneration may subsequently be included in “compensation earnable” pursuant to a memorandum of understanding between a county of the first class and any of its recognized employee organizations or a resolution adopted by its board of supervisors.

(c) No item of remuneration included in “compensation earnable” as a result of the court-approved settlement and as set forth in the resolution described above in subdivision (b) may be removed therefrom as a result of any subsequent judicial determination, except that a county of the first class and a recognized employee organization may agree only through a memorandum of understanding to exclude the item of remuneration from “compensation earnable” or the board of supervisors may adopt a resolution excluding the item of remuneration from “compensation earnable” with respect to nonrepresented employees.

(d) This section shall not be operative in the county until the board of supervisors, by resolution adopted by a majority vote, makes the provisions of this section applicable in the county.

(Amended by Stats. 2002, Ch. 664, Sec. 113. Effective January 1, 2003.)



31461.5

Notwithstanding any other provision of law, salary bonuses or any other compensation incentive payments for regular duties or for additional services outside regular duties received under the program known on April 1, 1997, as the Executive and Unclassified Management Operational Incentive Plan or any successor program that is substantially similar by any members who are in positions identified as executive or unclassified management shall be excluded from all retirement benefit calculations.

(Added by Stats. 1998, Ch. 129, Sec. 1. Effective January 1, 1999.)



31461.6

(a) “Compensation earnable” shall not include overtime premium pay other than premium pay for hours worked within the normally scheduled or regular working hours that are in excess of the statutory maximum workweek or work period applicable to the employee under Section 201 and following of Title 29 of the United States Code.

(b) This section shall not apply to a member who is subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2013, Ch. 247, Sec. 6. Effective January 1, 2014.)



31462

(a) “Final compensation” means the average annual compensation earnable by a member during any three years elected by a member at or before the time he or she files an application for retirement, or, if he or she fails to elect, during the three years immediately preceding his or her retirement. If a member has less than three years of service, his or her final compensation shall be determined by dividing his or her total compensation by the number of months of service credited to him or her and multiplying by 12.

(b) This section shall not apply to a member who is subject to the California Public Employees’ Pension Reform Act of 2013 for all or any portion of his or her membership in the county retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 7. Effective January 1, 2014.)



31462.05

(a) For a member who is subject to the California Public Employees’ Pension Reform Act of 2013 for all or any portion of his or her membership in the county retirement system, “final compensation” as defined in Section 7522.32 shall apply.

(b) If a member has less than three years of service, that member’s final compensation shall be determined by dividing the total compensation by the number of months of service credited to the member and multiplying by 12.

(c) When determining final compensation for a member who does not have three consecutive years of earned pensionable compensation due to an absence, the compensation for any absence shall be based on the pensionable compensation of the position held by the member immediately prior to the absence.

(Amended by Stats. 2014, Ch. 741, Sec. 1. Effective January 1, 2015.)



31462.1

(a) (1) “Final compensation” means the average annual compensation earnable by a member during any year elected by a member at or before the time he or she files an application for retirement, or, if he or she fails to elect, during the year immediately preceding his or her retirement.

(2) This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make the provisions of this section applicable in such county.

(b) This section shall not apply to a member who is subject to the California Public Employees’ Pension Reform Act of 2013 for all or any portion of his or her membership in the county retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 9. Effective January 1, 2014.)



31462.11

In any county subject to the provisions of Section 31462.1, every retirement allowance, optional death allowances, or annual death allowance, payable to or on account of any member, granted prior to the effective date of Section 31462.1 in such county, shall be recalculated as though Section 31462.1 had been in force in such county on the effective date of such allowance.

Any increased allowances resulting from such recalculation shall be payable only prospectively on and after the operative date of this section in that county.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1974, Ch. 249.)



31462.2

(a) “Final compensation” for members whose service is on a tenure that is temporary, seasonal, intermittent, or for part time only means one-third of the total compensation earned for that period of time during which the member rendered the equivalent of three years of full-time service.

(b) The member may elect at or before the time he or she files an application for retirement the period of time during which he or she has earned three full years of credit upon which final compensation shall be calculated. If he or she does not so elect, that period of time immediately preceding his or her retirement shall be used.

(c) This section also applies to a member meeting the conditions specified in subdivision (a), whose service is described in subdivision (a), and who is subject to the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1).

(Amended by Stats. 2014, Ch. 741, Sec. 2. Effective January 1, 2015.)



31462.3

(a) For members participating in the designated plans who are employed by the County of Los Angeles on or after October 1, 2000, and who retire or die on or after July 1, 2001, “final compensation” means the average annual compensation earnable by a member during any year elected by the member at or before the time he or she files an application for retirement or, if the member fails to elect, during the year immediately preceding his or her retirement.

(b) As used in this section, the “designated plans” means the retirement plans sponsored by the County of Los Angeles that are commonly known as Retirement Plans B, C, and D for general members and Retirement Plan B for safety members.

(c) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative.

(Added by Stats. 2001, Ch. 778, Sec. 1.5. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31463

“Normal contributions” means contributions by a member at the normal rates of contributions, but does not include additional contributions by a member.

(Added by Stats. 1947, Ch. 424.)



31464

“Accumulated normal contributions” means the sum of all normal contributions standing to the credit of a member’s individual account and regular interest thereon.

(Added by Stats. 1947, Ch. 424.)



31465

“Additional contributions” means contributions made by members in addition to normal contributions under Sections 31504 and 31627.

(Added by Stats. 1947, Ch. 424.)



31466

“Accumulated additional contributions” means the sum of all additional contributions standing to the credit of a member’s individual account and regular interest thereon.

(Added by Stats. 1947, Ch. 424.)



31467

“Accumulated contributions” means accumulated normal contributions plus any accumulated additional contributions standing to the credit of a member’s account.

(Added by Stats. 1947, Ch. 424.)



31468

(a) “District” means a district, formed under the laws of the state, located wholly or partially within the county other than a school district.

(b) “District” also includes any institution operated by two or more counties, in one of which there has been adopted an ordinance placing this chapter in operation.

(c) “District” also includes any organization or association authorized by Chapter 26 of the Statutes of 1935, as amended by Chapter 30 of the Statutes of 1941, or by Section 50024, which organization or association is maintained and supported entirely from funds derived from counties, and the board of any retirement system is authorized to receive the officers and employees of that organization or association into the retirement system managed by the board.

(d) “District” also includes, but is not limited to, any sanitary district formed under Part 1 (commencing with Section 6400) of Division 6 of the Health and Safety Code.

(e) “District” also includes any city, public authority, public agency, and any other political subdivision or public corporation formed or created under the constitution or laws of this state and located or having jurisdiction wholly or partially within the county.

(f) “District” also includes any nonprofit corporation or association conducting an agricultural fair for the county pursuant to a contract between the corporation or association and the board of supervisors under the authority of Section 25905.

(g) “District” also includes the Regents of the University of California, but with respect only to employees who were employees of a county in a county hospital, who became university employees pursuant to an agreement for transfer to the regents of a county hospital or of the obligation to provide professional medical services at a county hospital, and who under that agreement had the right and did elect to continue membership in the county’s retirement system established under this chapter.

(h) “District” also includes the South Coast Air Quality Management District, a new public agency created on February 1, 1977, pursuant to Chapter 5.5 (commencing with Section 40400) of Part 3 of Division 26 of the Health and Safety Code.

(1) Employees of the South Coast Air Quality Management District shall be deemed to be employees of a new public agency occupying new positions on February 1, 1977. On that date, those new positions are deemed not to have been covered by any retirement system.

(2) No retirement system coverage may be effected for an employee of the South Coast Air Quality Management District who commenced employment with the district during the period commencing on February 1, 1977, and ending on December 31, 1978, unless and until the employee shall have elected whether to become a member of the retirement association established in accordance with this chapter for employees of Los Angeles County or the retirement association established in accordance with this chapter for employees of San Bernardino County. The election shall occur before January 1, 1980. Any employee who fails to make the election provided for herein shall be deemed to have elected to become a member of the retirement association established in accordance with this chapter for the County of Los Angeles.

(3) The South Coast Air Quality Management District shall make application to the retirement associations established in accordance with this chapter for employees of Los Angeles County and San Bernardino County for coverage of employees of the South Coast Air Quality Management District.

(4) An employee of the South Coast Air Quality Management District who commenced employment with the district during the period commencing on February 1, 1977, and ending on December 31, 1978, and who has not terminated employment before January 1, 1980, shall be covered by the retirement association elected by the employee pursuant to paragraph (2). That coverage shall be effected no later than the first day of the first month following the date of the election provided for in paragraph (2).

(5) Each electing employee shall receive credit for all service with the South Coast Air Quality Management District. However, the elected retirement association may require, as a prerequisite to granting that credit, the payment of an appropriate sum of money or the transfer of funds from another retirement association in an amount determined by an enrolled actuary and approved by the elected retirement association’s board. The amount to be paid shall include all administrative and actuarial costs of making that determination. The amount to be paid shall be shared by the South Coast Air Quality Management District and the employee. The share to be paid by the employee shall be determined by good faith bargaining between the district and the recognized employee organization, but in no event shall the employee be required to contribute more than 25 percent of the total amount required to be paid. The elected retirement association’s board may not grant that credit for that prior service unless the request for that credit is made to, and the required payment deposited with, the elected retirement association’s board no earlier than January 1, 1980, and no later than June 30, 1980. The foregoing shall have no effect on any employee’s rights to reciprocal benefits under Article 15 (commencing with Section 31830).

(6) An employee of the South Coast Air Quality Management District who commenced employment with the district after December 31, 1978, shall be covered by the retirement association established in accordance with this chapter for employees of San Bernardino County. That coverage shall be effected as of the first day of the first month following the employee’s commencement date.

(7) Notwithstanding paragraphs (2) and (4) above, employees of the South Coast Air Quality Management District who were employed between February 1, 1977, and December 31, 1978, and who terminate their employment between February 1, 1977, and January 1, 1980, shall be deemed to be members of the retirement association established in accordance with this chapter for the employees of Los Angeles County commencing on the date of their employment with the South Coast Air Quality Management District.

(i) “District” also includes any nonprofit corporation that operates one or more museums within a county of the 15th class, as described by Sections 28020 and 28036 of the Government Code, as amended by Chapter 1204 of the Statutes of 1971, pursuant to a contract between the corporation and the board of supervisors of the county, and that has entered into an agreement with the board and the county setting forth the terms and conditions of the corporation’s inclusion in the county’s retirement system.

(j) “District” also includes any economic development association funded in whole or in part by a county of the 15th class, as described by Sections 28020 and 28036 of the Government Code, as amended by Chapter 1204 of the Statutes of 1971, and that has entered into an agreement with the board of supervisors and the county setting forth the terms and conditions of the association’s inclusion in the county’s retirement system.

(k) “District” also includes any special commission established in the Counties of Tulare and San Joaquin as described by Section 14087.31 of the Welfare and Institutions Code, pursuant to a contract between the special commission and the county setting forth the terms and conditions of the special commission’s inclusion in the county’s retirement system with the approval of the board of supervisors and the board of retirement.

(l) (1) “District” also includes the retirement system established under this chapter in Orange County.

(2) “District” also includes the retirement system established under this chapter in San Bernardino County at such time as the board of retirement, by resolution, makes this section applicable in that county.

(3) “District” also includes the retirement system established under this chapter in Contra Costa County.

(m) “District” also includes the Kern County Hospital Authority, a public agency that is a local unit of government established pursuant to Chapter 5.5 (commencing with Section 101852) of Part 4 of Division 101 of the Health and Safety Code.

(Amended by Stats. 2014, Ch. 613, Sec. 1.5. Effective January 1, 2015.)



31469

(a) “Employee” means any officer or other person employed by a county whose compensation is fixed by the board of supervisors or by statute and whose compensation is paid by the county, and any officer or other person employed by any district within the county.

(b) “Employee” includes any officer or attaché of any superior court that has been brought within the operation of this chapter.

(c) “Employee” includes any officer or other person employed by a district as defined in subdivision (c) of Section 31468 and whose compensation is paid from funds of the district.

(d) “Employee” includes any member paid from the county school service fund who elected pursuant to Section 1313 of the Education Code to remain a member of this system.

(e) “Employee” includes any person permanently employed by a local agency formation commission including the executive officer thereof.

(Amended by Stats. 2006, Ch. 538, Sec. 304. Effective January 1, 2007.)



31469.1

(a) “County peace officer” means the sheriff and any officer or employee of the sheriff’s office of a county employed and qualifying as a constable or deputy constable or marshal or deputy marshal or deputy sheriff or equal or higher rank, irrespective of the duties to which that person may be assigned, excepting, however, those employees whose principal duties are those of a telephone operator, clerk, stenographer, machinist or mechanic.

(b) Any other provision in the Government Code to the contrary notwithstanding, “county peace officer” shall also include and mean any inspectors, detectives and investigators employed by the district attorney, whose principal duties are to investigate crime and criminal cases and to receive regular compensation for that service.

(c) “County peace officer” does not include a local prosecutor, local public defender, or local public defender investigator, as defined in Section 31469.2.

(Amended by Stats. 2002, Ch. 1152, Sec. 8. Effective January 1, 2003.)



31469.2

(a) For purposes of this chapter, “local prosecutor” means any one of the following:

(1) A county officer or employee who meets all of the following criteria:

(A) He or she is or, on or after January 1, 2002, was employed in the office of the district attorney.

(B) His or her job classification is or, on or after January 1, 2002, was district attorney, deputy district attorney, chief deputy district attorney, senior deputy district attorney, assistant district attorney, chief assistant district attorney, senior assistant district attorney, or any other similar classification or title.

(C) His or her effective date of retirement is on or after the date Section 31470.14 becomes applicable in the county.

(2) A county officer or employee who meets all of the following criteria:

(A) He or she was employed in the office of a district attorney prior to the date the local child support agency transitioned from the district attorney to a new county department, as specified in Section 17304 of the Family Code.

(B) His or her job classification was district attorney, deputy district attorney, chief deputy district attorney, senior deputy district attorney, assistant district attorney, chief assistant district attorney, senior assistant district attorney, or any other similar classification or title.

(C) He or she is or, on or after January 1, 2002, was an attorney in a local child support agency, as defined in subdivision (h) of Section 17000 of the Family Code, with no break in service between employment by a district attorney and the local child support agency.

(D) His or her effective date of retirement is on or after the date Section 31470.14 becomes applicable in the county.

(3) A city officer or employee who meets all of the following criteria:

(A) He or she is or, on or after January 1, 2002, was employed in the office of the city attorney.

(B) He or she is or, on or after January 1, 2002, was primarily engaged in the active enforcement of criminal laws within any court operating in a county.

(C) His or her job classification is or, on or after January 1, 2002, was city attorney, deputy city attorney, chief deputy city attorney, assistant city attorney, chief assistant city attorney, or any other similar classification or title.

(D) His or her effective date or retirement is on or after the date Section 31470.14 becomes applicable in the county.

(b) For purposes of this chapter, “local public defender” means a city or county officer or employee who meets all of the following criteria:

(1) He or she is or, on or after January 1, 2002, was employed in the office of the public defender, the alternate public defender, or any similar office title.

(2) His or her job classification is or, on January 1, 2002, was public defender, deputy public defender, chief deputy public defender, senior deputy public defender, assistant public defender, chief assistant public defender, senior assistant public defender, or any other similar classification or title.

(3) His or her effective date of retirement is on or after the date Section 31470.14 becomes applicable in the county.

(c) For purposes of this chapter, “local public defender investigator” means a city or county officer or employee who meets all of the following criteria:

(1) He or she is or, on or after January 1, 2002, was employed in the office of the public defender, the alternate public defender, or any other similar office title.

(2) His or her job classification is or, on or after January 1, 2002, was inspector, investigator, detective, or any other similar classification or title.

(3) His or her principal duties are or, on or after January 1, 2002, were to investigate crime and criminal statutes.

(4) His or her effective date of retirement is on or after the date Section 31470.14 becomes applicable in the county.

(Added by Stats. 2002, Ch. 1152, Sec. 9. Effective January 1, 2003.)



31469.3

“Safety member” means any person who is any of the following:

(a) A member of a pension system established pursuant to either Chapter 4 or Chapter 5, who elects by written notice filed with the board, to become a safety member.

(b) Any person employed by a county, subject to Section 31676.1 or 31695.1 or by a district or court organized or existing within such a county, whose principal duties consist of active law enforcement or active fire suppression as described in Section 31470.2 and 31470.4, or active lifeguard service as limited by Section 31470.6 or juvenile hall group counseling and group supervision if adopted by the board of supervisors as provided in Section 31469.4.

(c) Any person described in Section 31469.2 in any county in which Section 31470.14 has become operative.

(Amended by Stats. 2002, Ch. 1152, Sec. 10. Effective January 1, 2003.)



31469.4

“Safety member” means persons employed as probation officers, juvenile hall or juvenile home group counselors, and group supervisors who are primarily engaged in the control and custody of delinquent youths who must be detained under physical security in order not to be harmful to themselves or others.

The provisions of this section shall not be applicable in any county until the board of supervisors by resolution make the provisions applicable.

(Amended by Stats. 1981, Ch. 1142, Sec. 4.)



31469.5

(a) This section shall be applicable in the retirement system of any county of the 10th class, as defined by Sections 28020 and 28031, as amended by Chapter 1204 of the Statutes of 1971, if the board of supervisors executes a memorandum of understanding with the employee representatives and adopts, by majority vote, a resolution providing for safety status for probation officers, as provided in Section 31469.4.

(b) The purpose of this section is to provide optional safety status for probation officers employed on or before March 1, 1991. Notwithstanding Section 31558.6, that option shall be exercised within 120 days from the effective date of the implementation of Section 31469.4, together with the option to receive credit as a safety member for all or part of the time during which his or her duties would have made him or her eligible to become a safety member, if this section had then been in effect.

(c) Except as otherwise provided in this section, the retirement benefits of existing probation officers who elect to transfer from general membership in the county retirement system to safety membership shall be implemented pursuant to Section 31484.5, except that:

(1) The definition of final compensation in Section 31462.1 shall no longer apply to probation officers electing safety status; instead, the definition of final compensation in Section 31462 shall apply at the date of retirement to all credited safety service regardless of previous service under Section 31462.1. However, the board of supervisors may adopt a resolution providing that the definition of final compensation contained in Section 31462.1 shall apply to certain probation officers electing safety status who are specifically identified in the resolution and who are retiring on or after the date specified in the resolution.

(2) For employees entitled to a cost-of-living adjustment upon retirement, Article 16.5 (commencing with Section 31870) shall apply, except that the increase in the allowance shall not exceed a maximum of 3 percent in any given year credited as safety membership. An employee who elects safety retirement under Section 31469.4 and who thereby waives his or her entitlement to a higher cost-of-living allowance shall be deemed to have waived the higher cost-of-living allowance with regard to all previous service credited as safety service at the date of retirement, regardless of previous service under any other provision, and shall be deemed to have relinquished any right to the higher cost-of-living allowance without refund of contributions therefor, except as determined by the board of supervisors.

(3) An employee who elects safety retirement under Section 31469.4 may elect to receive credit as a safety member for all or part of the time during which his or her duties would have made him or her eligible to become a safety member if this section had then been in effect as provided in Section 31639.7, except that an election to receive part credit may be exercised only in multiples of five years of service. A member who elects to receive credit for only a part of that county service shall elect that county service latest in time and may not receive credit for any portion of county service prior in time to any county service for which he or she does not elect to receive credit.

(4) A member not previously within the safety membership category who elects to receive credit for all or part of the time during which the member’s duties would have made him or her eligible to become a safety member if this section had then been in effect shall pay into the retirement system the amount that would have had to be contributed by the employer to fund the employer’s liability for safety membership and an amount equal to the difference between the employee’s contributions actually made during the time for which he or she claims credit and the contributions the member would have made during that period if he or she had been in safety status during that period.

(d) All probation officers in Tier III who elect to transfer from general membership in the county retirement system to safety membership pursuant to this section shall be placed in Tier II regardless of their status prior to selecting Tier III benefits.

(e) All persons hired after the effective date of implementation of Section 31469.4 shall, upon retirement, have his or her cost-of-living allowance and final compensation computed in accordance with this section.

(Amended by Stats. 2000, Ch. 135, Sec. 78. Effective January 1, 2001.)



31469.6

Law enforcement employees of a harbor improvement district are safety members subject to Article 6.8 (commencing with Section 31639) and Article 7.5 (commencing with Section 31662) of this chapter, and to such other provisions of this chapter as apply to safety members.

(Added by Stats. 1963, Ch. 731.)



31469.8

(a) In a county of the 18th class, as defined by Sections 28020 and 28039, as amended by Chapter 1204 of the Statutes of 1971, the board of supervisors may meet and confer pursuant to the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1) with a recognized employee organization that represents county employees who are not safety members because the board of supervisors has not made Section 31469.4 applicable in the county, and endeavor to reach agreement on any conditions to be required of employees or an employee organization seeking to have Section 31469.4 made applicable. The conditions shall include, but not be limited to, whether the employees shall be required to pay all or part of the following:

(1) The increase in the employer’s normal cost contributions.

(2) Any increase of the employer’s unfunded actuarial accrued liability in excess of what it would have accrued if the employees had remained miscellaneous members.

(3) Any increase in the employer’s normal cost contributions or unfunded actuarial liability attributable to employees who have become safety members electing to purchase credit as a safety member pursuant to Section 31639.7 for the time served in an eligible position prior to becoming a safety member.

(b) Any payments made by employees on behalf of the employer to cover the increased cost of safety retirement shall be as determined upon actuarial advice from the retirement board’s actuaries, and shall be approved by the board of retirement.

(c) This section shall not be operative in the county until the date on which the board of supervisors, by resolution adopted by a majority vote, makes the provisions of this section applicable in the county.

(Added by Stats. 2000, Ch. 172, Sec. 1. Effective January 1, 2001.)



31470

“Member” means any person included in the membership of the retirement association pursuant to Article 4, and includes safety members as defined in Sections 31469.3, 31470.2, 31470.4 and 31470.6, or any person who has elected in writing to come within the provisions of Article 9.

(Amended by Stats. 1957, Ch. 1301.)



31470.1

“Member” includes “county peace officer member” except in sections where county peace officer members are specifically excluded. Anything else in this act to the contrary notwithstanding, where there is a conflict with the special provisions pertaining to county peace officer members said special provisions shall apply.

(Added by Stats. 1951, Ch. 1197.)



31470.2

(a) All sheriffs, undersheriffs, chief deputies sheriff, jailers, turnkeys, deputies sheriff, bailiffs, constables, deputies constable, motorcycle officers, aircraft pilots, heads and assistant heads of all divisions of the office of the sheriff, detectives and investigators in the office of the district attorney, marshals, court service officers only in a county of the third class, as defined in Sections 28020 and 28024, and all regularly appointed deputy marshals are eligible.

(b) In a county of the eighth class, as defined in Sections 28020 and 28029, both as amended by Chapter 1204 of the Statutes of 1971, all peace officers in the Park Ranger class series in the Department of Regional Parks, Recreation, and Open Space are eligible. This subdivision shall not be operative until such time as the county board of supervisors shall, by resolution adopted by a majority vote, make this subdivision applicable in the county.

(c) Local prosecutors, local public defenders, and local public defender investigators are eligible if the county board of supervisors adopts a resolution by a majority vote making this subdivision and Section 31470.14 applicable in the county.

(Amended by Stats. 2002, Ch. 1152, Sec. 11. Effective January 1, 2003.)



31470.25

(a) All sheriffs, undersheriffs, assistant sheriffs, chief deputy sheriffs, captains, lieutenants, sergeants, jailers, turnkeys, deputy sheriffs, bailiffs, constables, deputy constables, motorcycle officers, aircraft pilots, detectives, and investigators in the office of the district attorney, and marshals and all regularly appointed deputy marshals, who are first so employed on or after the operative date of this section in a county, are eligible. This section is an alternative to Section 31470.2.

(b) This section shall apply only in a county of the second class, as defined by Sections 28020 and 28023, as amended by Chapter 1204 of the Statutes of 1971.

(c) This section shall not be operative in a county unless and until the board of supervisors, by resolution adopted by a majority vote, makes this section operative in that county.

(Amended by Stats. 2006, Ch. 538, Sec. 305. Effective January 1, 2007.)



31470.3

Clerks, bookkeepers, stenographers, court service officers, except in a county of the third class, as defined in Sections 28020 and 28024, and other employees who may have been appointed as deputies sheriff or deputies marshal but who do not perform the duties of any peace officers enumerated and honorary deputies sheriff or other persons holding appointments as deputies sheriff who receive no compensation therefor who do not regularly perform official duties and those whose principal duties clearly do not fall within the scope of active law enforcement, even though such a person is subject to occasional call, or is occasionally called upon to perform duties within the scope of active law enforcement are ineligible.

(Amended by Stats. 1998, Ch. 918, Sec. 2. Effective September 28, 1998.)



31470.4

All county foresters, county firewardens, deputies or assistant county foresters, deputies or assistant county firewardens, firefighters, fire apparatus engineers, fire prevention inspectors, forest firemen, fire patrolmen, aircraft pilots, and foremen assigned to fire suppression crews, all other personnel assigned to active fire suppression in any county forester’s or county firewarden’s department and all officers, engineers, and firemen of any county fire protection district, and all other personnel assigned to active fire suppression in any county fire protection district are eligible.

(Amended by Stats. 1981, Ch. 641, Sec. 1.)



31470.5

Bookkeepers, stenographers, cooks, laborers, county fire protection district fire foremen, call firemen, and firefighters whose principal duties clearly do not fall within the scope of active fire suppression, even though the person is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active fire suppression, and volunteer employees, honorary deputy county foresters, honorary deputy county firewardens, and voluntary firewardens holding appointments as such who receive no compensation therefor and who do not regularly perform official duties, are ineligible.

(Amended by Stats. 1981, Ch. 641, Sec. 2.)



31470.6

(a) A permanent employee of a county having a population in excess of 500,000 whose principal duties consist of active protection, rescue, and rendition of aid or assistance to persons injured or imperiled in water areas at beaches and lakes, streams, dams, reservoirs, or other bodies of open water (not including swimming pools) or in small craft or airplanes at sea near the shoreline and the recovery from water areas of submerged objects and bodies of persons drowned or believed to have drowned in those areas, or the immediate supervision thereof, including persons employed to perform the duties now performed under the titles of director of beaches, assistant director of beaches, deputy director of beaches, chief lifeguard, assistant chief lifeguard, captain lifeguards, lieutenant rescue boat, lieutenant lifeguards, beach lifeguard, but who performs additional duties, some of which (including the maintenance of peace and order and the apprehension of law violators) are customarily performed by police or peace officers, and whose other duties (such as resuscitation work involving the use of special equipment in cases having no connection with their principal duties) which in other areas are customarily performed by firemen, and other and further duties (such as the rescue of persons from disabled aircraft and small boats in inshore or inland waters and the removal of dangerous obstructions from waters) which do not come directly within any of the aforesaid classifications but are essential to the safety and security of the public, excluding those whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise clearly do not fall within the scope of active lifeguarding or lifesaving service, even though a person is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active lifeguarding or lifesaving service, shall be considered and is hereby classified as an employee whose principal duties consist in “active law enforcement.”

Persons employed to perform the duties of director of beaches, assistant director of beaches, or deputy director of beaches shall not be within the classification of “active law enforcement” employee, unless those persons have previously been included within that classification, or have performed duties which would have qualified such person as an “active law enforcement” employee under this section.

(b) In a county with a population in excess of four million, the provisions of subdivision (a) shall also apply to persons employed under the titles and to perform the duties of division chief-public safety, assistant division chief-public safety, or district manager-public safety.

(Amended by Stats. 1990, Ch. 219, Sec. 1.)



31470.7

The election by a member to receive credit for employment in public service or in county service pursuant to Section 31641.1 or 31641.5 does not make such person a member during any part of such public service or county service.

(Added by Stats. 1955, Ch. 363.)



31470.8

In cases of doubt as to whether a person is eligible to become a safety member, the board shall decide.

(Added by renumbering Section 31470.6 by Stats. 1957, Ch. 1301.)



31470.9

All public administrators, coroners and coroner-public administrators, whether compensated on a fee or salary basis, are eligible, except that the membership of such persons is subject to the approval of the board of supervisors.

(Added by Stats. 1961, Ch. 2095.)



31470.10

Notwithstanding Section 31470.2, all welfare fraud investigators and administrators budgeted within Orange County shall be eligible, regardless of which county department actually supervises or funds them, and shall receive those benefits upon a majority vote of the board of supervisors.

(Amended by Stats. 2003, Ch. 171, Sec. 1. Effective January 1, 2004.)



31470.11

Notwithstanding Section 31470.2, all welfare fraud investigators and administrators in counties of the 16th class, as described by Sections 28020 and 28037, as amended by Chapter 1204 of the Statutes of 1971, shall be ineligible for safety membership, unless and until the board of supervisors shall elect, by resolution adopted by a majority vote, to make those investigators and administrators eligible.

(Amended by Stats. 2000, Ch. 379, Sec. 1. Effective January 1, 2001.)



31470.12

Child support investigators and administrators in counties of the 16th class, as described by Section 28020 and 28037, as amended by Chapter 1204 of the Statutes of 1971, are eligible.

This section shall not be operative in any county until such time as the board of supervisors shall elect, by resolution adopted by a majority vote, to make this section applicable in the county.

(Amended by Stats. 2000, Ch. 379, Sec. 3. Effective January 1, 2001.)



31470.13

Officers and employees whose function clearly fall within the scope of hazardous materials services are eligible.

This section shall not be operative in any county until the time as the board of supervisors shall, by resolution adopted by a majority vote, make this section applicable in the county.

(Added by Stats. 1998, Ch. 996, Sec. 4. Effective January 1, 1999.)



31470.14

(a) Local prosecutors, local public defenders, and local public defender investigators are eligible.

(b) Except as provided in subdivision (c) and notwithstanding Sections 31639.7 and 31639.75, past service as a general member shall be converted to safety service if the past service was rendered in a position that has subsequently been reclassified as a safety position pursuant to this section. For local prosecutors, as described in paragraph (2) of subdivision (a) of Section 31469.2, service in the office of a district attorney and a local child support agency shall be considered service for the district attorney for purposes of this section.

(c) Notwithstanding any other provision of this chapter, within 90 days after this section becomes operative in the county, or on the first day of the calendar month following his or her entrance into service, whichever is later, a local prosecutor, local public defender, or local public defender investigator may file a written election not to become a local safety member pursuant to this section.

(d) Notwithstanding any other provision of this chapter, local prosecutors, local public defenders, and local public defender investigators shall be subject to the benefit formula contained in Section 31664 or 31664.2, or any other benefit formula applicable to safety members that does not provide benefits greater than those benefits provided under Section 31664.2, as designated in the resolution described in subdivision (e). A local prosecutor, local public defender, or local public defender investigator shall not be deemed to be a county peace officer, as defined in Section 31469.1, for any purpose under this chapter.

(e) This section shall not be operative in a county unless and until the board of supervisors, by resolution adopted by majority vote, makes this section operative in the county. A resolution to make this section operative in the county shall include all local prosecutors, local public defenders, and local public defender investigators described in Section 31469.2.

(f) A provision in a memorandum of understanding that an employer is not obligated to meet and confer regarding wages, hours, or conditions of employment during the term of the memorandum shall not be construed to preclude meetings regarding the provisions of this section between an employer and local prosecutors, local public defenders, and local public defender investigators prior to the expiration of the term of the memorandum of understanding.

(g) This section does not apply to any person described in Section 31469.2 who dies prior to the date this section becomes applicable in the county.

(Added by Stats. 2002, Ch. 1152, Sec. 12. Effective January 1, 2003.)



31471

“Pension” means payments for life derived from contributions made from funds controlled by the board of supervisors, or from funds of a district.

(Added by Stats. 1947, Ch. 424.)



31471.5

“Recognized retiree organization” means an organization in which a majority of the members of the organization are retired members of the system and which the board, upon request, has approved recognition.

(Added by Stats. 2012, Ch. 178, Sec. 2. Effective January 1, 2013.)



31472

“Regular interest” means interest at 21/2 percent a year until otherwise determined by the board compounded semiannually on June 30th and December 31st.

(Amended by Stats. 1949, Ch. 1228.)



31472.1

“Regular interest” or “interest” when used for purposes of computing deposits under this chapter, except as otherwise specifically provided, shall mean that amount of interest which would have been credited to the account of the member on the amount to be deposited at the interest rates established for the system if the contributions required to be deposited had been made in the amounts and at the times required if the member had been making such deposits during the time service was rendered until the amount required to be deposited has been paid. For purposes of this section “deposits” includes “redeposits”.

(Added by Stats. 1970, Ch. 369.)



31473

“Retirement allowance” means the pension plus the annuity.

(Added by Stats. 1947, Ch. 424.)



31474

“Retirement association” means an association of all persons who may qualify as annuitants or beneficiaries pursuant to this chapter.

(Added by Stats. 1947, Ch. 424.)



31475

“Retirement fund” means the Employees Retirement Fund.

(Added by Stats. 1947, Ch. 424.)



31476

“Retirement system” means each of the systems created and established pursuant to this chapter or its predecessor.

The retirement system for county employees created by Chapter 677 of the Statutes of 1937, as amended, is continued in existence under this chapter.

(Added by Stats. 1947, Ch. 424.)



31477

“Salary fund” means the fund from which salaries are ordinarily paid.

(Added by Stats. 1947, Ch. 424.)



31478

“Public agency” means the United States of America, this state, or any department or agency of either, or any county, or any city, which city or county is within this state, or any public corporation, municipal corporation, or public district, which public corporation, municipal corporation, or public district is situated in whole or in part within the county, and any local agency formation commission.

Section 31468 does not apply to this section.

(Amended by Stats. 1968, Ch. 1261.)



31479

“Public service” means service rendered as an officer or employee of a public agency for which service the officer or employee received compensation from the public agency and with respect to which he is not entitled to receive credit in any retirement system supported wholly or in part by public funds after he becomes a member of this system.

(Added by Stats. 1955, Ch. 363.)



31479.1

(a) (1) Notwithstanding Section 31479, an elective or appointive county official may receive credit for service rendered as a city council member even though that service was not compensated.

(2) This section shall not be operative in any county until it is adopted by a majority vote of the board of supervisors.

(b) This section shall not apply to service performed as an elective or appointive officer that is subject to the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2013, Ch. 247, Sec. 11. Effective January 1, 2014.)



31479.2

“Public service” also means service rendered as an officer or employee of a department or agency of the District of Columbia for which the officer or employee received compensation and with respect to which he is not entitled to receive credit in any retirement system supported wholly or in part by public funds after he becomes a member of this system.

(Added by Stats. 1976, Ch. 1476.)



31479.3

“Public service” also means service in the merchant marine of the United States during the period of December 7, 1941, through August 15, 1945, whether or not the employee received compensation from the United States Government and with respect to which he or she is not entitled to receive credit in any retirement system supported wholly or in part by public funds after he or she became a member of this system. This section shall apply to both members and retired members of a county retirement association subject to this chapter. Both members and retired members may purchase public service credit pursuant to Sections 31641.1 and 31641.2. For a retired member the additional pension amount accruing because of any public service credit purchased shall be computed as though the service had been credited on the effective date of retirement and increased by any cost-of-living increases which may have been granted since the effective date of retirement and shall begin as of the first of the month following either the date of receipt of the retired member’s election to purchase the credit pursuant to Section 31641.1 or the date of receipt of the full cost of the purchase computed pursuant to Section 31641.2 whichever is later.

This section shall not be operative in any county until the board of supervisors shall, by resolution adopted by a majority vote, make this section applicable in the county.

(Added by Stats. 1990, Ch. 433, Sec. 1.)



31480

The provisions of this chapter, as they apply to retirement for service or disability, deferred retirement, and the death benefit, shall not be applicable to any member claiming public service pursuant to Section 31478 or to any member claiming service credit for uncompensated illness leave of absence in excess of 12 consecutive months pursuant to Section 31646.1, unless such member has rendered service, other than the public service or the uncompensated illness leave of absence for which the member has elected to receive credit, sufficient to meet the minimum requirements of this chapter covering each of the benefits enumerated in this section.

(Amended by Stats. 1988, Ch. 81, Sec. 1.)



31481

An amendment either heretofore or hereafter made to this chapter, unless expressly stated otherwise, does not grant, take away, or otherwise affect the right to, or the amount of, any retirement allowance, or other benefit, of:

(a) Any member who has retired or shall retire prior to the effective date of such amendment.

(b) The spouse, children, beneficiary or coannuitant of any member if such member has retired or shall retire prior to the effective date of such amendment.

(c) The spouse, children, beneficiary or coannuitant of any member, if such member has died or shall die, prior to retirement and prior to the effective date of such amendment.

(Added by Stats. 1959, Ch. 1184.)



31482

Notwithstanding any other provision of law, a participant in a deferred compensation plan established pursuant to Chapter 8 (commencing with Section 18310) of Part 1 of Division 5 of Title 2 or pursuant to Article 1.1 (commencing with Section 53212) of Chapter 2 of Part 1 of Division 2 of Title 5, may also participate in a retirement system of a public agency established pursuant to this chapter.

(Added by Stats. 1972, Ch. 1370.)



31482.5

(a) Notwithstanding any provisions to the contrary in Section 20894, this section shall apply to all participants in retirement systems governed by this chapter.

(b) A person shall not receive credit for the same service in two retirement systems supported wholly or in part by public funds under any circumstance.

(c) Nothing in this section shall preclude concurrent participation and credit for service in a public retirement system and in a deferred compensation plan that meets the requirements of Section 457 of Title 26 of the United States Code, a tax-deferred retirement plan that meets the requirements of Section 40l(k) of Title 26 of the United States Code, or a defined contribution plan and trust that meets the requirements of Section 401(a), 403(b), or 415(m) of Title 26 of the United States Code.

(d) Nothing in this section shall preclude concurrent participation and credit for service in the defined benefit plan provided under this chapter and in a supplemental defined benefit plan maintained by the employer that meets the requirements of Section 401(a) of Title 26 of the United States Code, provided all of the following conditions exist:

(1) The defined benefit plan provided under this chapter has been designated as the employer’s primary plan for the person and the supplemental defined benefit plan is adopted by the governing body of the employer.

(2) The supplemental defined benefit plan has received a ruling from the Internal Revenue Service stating that the plan qualifies under Section 401(a) of Title 26 of the United States Code, and has furnished proof thereof to the employer.

(3) The person’s participation in the supplemental defined benefit plan does not, in any way, interfere with the person’s rights to membership in the defined benefit plan, or any benefit provided, under this chapter.

(e) If any provision of this section conflicts with the California Public Employees’ Pension Reform Act of 2013, that provision shall not apply to a member who is subject to the California Public Employees’ Pension Reform Act of 2013 for all or any portion of his or her membership in the county retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 12. Effective January 1, 2014.)



31483

Notwithstanding any other provision of law, whenever the governing body of a county or district has made a particular provision or provisions of this chapter applicable in such county or district through the adoption of an ordinance or resolution, such governing body may at any time thereafter adopt a further ordinance or resolution terminating the applicability of such provision or provisions as to employees of the county or district whose services commence after a given future date specified in the latter ordinance or resolution.

(Added by Stats. 1977, Ch. 597.)



31484

Notwithstanding any other provision of law, whenever the governing body of a county or district has made a particular provision or provisions of this chapter providing for increased benefits applicable to such county or district through the adoption of an ordinance or resolution, such governing body may at any time thereafter adopt another ordinance or resolution terminating the applicability of such provision or provisions as to current employees of the county or district who elect by written notice filed with the board to have the applicability of such provision or provisions terminated as to them. This section is intended only to authorize the termination of those benefits which the governing body of a county or district elected to increase over the basic benefits or to make applicable in addition to the basic benefits pursuant to the provisions of this chapter. Nothing herein shall be construed as authorizing the governing body of a county or district to terminate the basic benefits required under the provisions of this chapter.

The governing board of a county or district prior to adopting an ordinance or resolution allowing the termination of the applicability of any increased benefit provisions shall provide oral or written explanation of the effect and impact of such termination for each member requesting termination of the applicability of any such provisions.

The governing board shall require members requesting termination of the applicability of any provisions to sign an affidavit stating that such member has been fully informed regarding the effect of such termination, and understands that such termination of a provision or provisions is irrevocable. Such affidavit shall also state that the employee has chosen termination of the provision or provisions of the employee’s own free will and was not coerced into termination of any provision by the employer or any other person.

The governing body shall, in the ordinance or resolution granting current employees the option of electing to have the applicability of such provision or provisions terminated, specify the provision or provisions which shall be applicable to current employees making the election. Employees who elect to have such provision or provisions terminated, shall have their retirement allowance for service rendered after the effective date of election calculated on the basis of the provision made applicable by the governing body.

Except as otherwise provided herein, the retirement allowance for service rendered prior to the effective date of the election shall be calculated on the basis of the provision or provisions applicable during that period of service. Any employee who has made such an election shall not be eligible for retirement unless the employee meets the minimum requirements of the provision or provisions applicable at the date of retirement. Any employee who has made an election whereby the definition of “final compensation” in Section 31462.1 no longer applies, shall have the definition of “final compensation” in Section 31462 applied at the date of retirement regardless of previous service under the provisions of Section 31462.1. Any employee who has made an election whereby a cost-of-living adjustment provision of Article 16.5 (commencing with Section 31870) no longer applies shall have the cost-of-living adjustment provision, if any, specified by the governing body applied to all previous service at the date of retirement regardless of previous service under such other provision of Article 16.5. Any employee who has made an election whereby a death benefit provision of Article 12 (commencing with Section 31780) no longer applies, shall have the death benefit provisions specified by the governing body applied at the date of retirement regardless of previous service under other provisions of Article 12.

A current employee who has elected to have the applicability of such provision or provisions terminated may not rescind such an election unless the governing body of the county or district again makes the particular provision or provisions applicable to the county or district through the adoption of a subsequent ordinance or resolution. Any such election made by a current employee shall be binding upon the employee’s spouse and all others claiming benefits under such employee’s entitlement.

This section shall not be applicable to safety members.

This section shall only be applicable to a county of the third class as described by Section 28024.

(Added by Stats. 1979, Ch. 980.)



31484.5

Notwithstanding any other provision of law, whenever the governing body of a county or district has made a particular provision or provisions of this chapter providing for increased benefits applicable to such county or district through the adoption of an ordinance or resolution, such governing body may, at any time thereafter, adopt another ordinance or resolution terminating the applicability of such provision or provisions as to current employees of the county or district who elect by written notice filed with the board to have the applicability of such provision or provisions terminated as to them. This section is intended only to authorize the termination of those benefits which the governing body of a county or district elected to increase over the basic benefits or to make applicable in addition to the basic benefits pursuant to the provisions of this chapter. Nothing herein shall be construed as authorizing the governing body of a county or district to terminate the basic benefits required under the provisions of this chapter.

The governing board of a county or district, prior to adopting an ordinance or resolution allowing the termination of the applicability of any increased benefit provisions, shall provide written explanation of the effect and impact of such termination for each member requesting termination of the applicability of any such provisions.

The governing board shall require members requesting termination of the applicability of any provisions to sign an affidavit stating that such member has been fully informed regarding the effect of such termination, and understands that such termination of a provision or provisions is irrevocable. Such affidavit shall also state that the employee has chosen termination of the provision or provisions of the employee’s own free will and was not coerced into termination of any provision by the employer or any other person.

The governing body shall, in the ordinance or resolution granting current employees the option of electing to have the applicability of such provision or provisions terminated, specify the provision or provisions which shall be applicable to current employees making the election. Employees who elect to have such provision or provisions terminated, shall have their retirement allowance for service rendered after the effective date of election calculated on the basis of the provision made applicable by the governing body.

Except as otherwise provided herein, the retirement allowance for service rendered prior to the effective date of the election shall be calculated on the basis of the provision or provisions applicable during that period of service. Any employee who has made such an election shall not be eligible for retirement unless the employee meets the minimum requirements of the provision or provisions applicable at the date of retirement. Any employee who has made an election whereby the definition of “final compensation” in Section 31462.1 no longer applies, shall have the definition of “final compensation” in Section 31462 applied at the date of retirement regardless of previous service under the provisions of Section 31462.1. Any employee who has made an election whereby a cost-of-living adjustment provision of Article 16.5 (commencing with Section 31870) no longer applies shall have the cost-of-living adjustment provision, if any, specified by the governing body applied to all previous service at the date of retirement regardless of previous service under such other provision of Article 16.5. Any employee making such election shall be refunded all moneys contributed by that employee for those benefits, and such employee shall be deemed to thereby have waived and relinquished any right to such automatic cost-of-living benefits.

A current employee who has elected to have the applicability of such provision or provisions terminated may not rescind such an election unless the governing body of the county or district again makes the particular provision or provisions applicable to the county or district through the adoption of a subsequent ordinance or resolution. Any such election made by a current employee shall be binding upon the employee’s spouse and all others claiming benefits under such employee’s entitlement.

This section shall only be applicable to a county of the 10th class as described by Section 28031.

(Added by Stats. 1980, Ch. 442.)



31484.6

Notwithstanding any other provision of law, whenever the governing body of a county or district has made a particular provision or provisions of this chapter providing for increased benefits applicable to that county or district through the adoption of an ordinance or resolution, the governing body may at any time thereafter adopt another ordinance or resolution terminating the applicability of that provision or provisions as to current employees of the county or district who elect by written notice filed with the board to have the applicability of the provision or provisions terminated as to them. This section is intended only to authorize the termination of those benefits which the governing body of a county or district elected to increase over the basic benefits or to make applicable in addition to the basic benefits pursuant to the provisions of this chapter. Nothing herein shall be construed as authorizing the governing body of a county or district to terminate the basic benefits required under the provisions of this chapter.

The governing board of a county or district prior to adopting an ordinance or resolution allowing the termination of the applicability of any increased benefit provisions shall provide an oral or written explanation of the effect and impact of the termination for each member requesting termination of the applicability of any such provisions.

The governing board shall require members requesting termination of the applicability of any provisions to sign an affidavit stating that the member has been fully informed regarding the effect of the termination, and understands that the termination of a provision or provisions is irrevocable. The affidavit shall also state that the employee has chosen termination of the provision or provisions of the employee’s own free will and was not coerced into termination of any provision by the employer or any other person.

The governing body shall, in the ordinance or resolution granting current employees the option of electing to have the applicability of such provision or provisions terminated, specify the provision or provisions which shall be applicable to current employees making the election. Employees who elect to have the provision or provisions terminated, shall have their retirement allowance for service rendered after the effective date of election calculated on the basis of the provision made applicable by the governing body.

Except as otherwise provided herein, the retirement allowance for service rendered prior to the effective date of the election shall be calculated on the basis of the provision or provisions applicable during that period of service. Any employee who has made such an election shall not be eligible for retirement unless the employee meets the minimum requirements of the provision or provisions applicable at the date of retirement. Any employee who has made an election whereby the definition of “final compensation” in Section 31462.1 no longer applies, shall have the definition of “final compensation” in Section 31462 applied at the date of retirement regardless of previous service under the provisions of Section 31462.1. Any employee who has made an election whereby a cost-of-living adjustment provision of Article 16.5 (commencing with Section 31870) no longer applies shall have the cost-of-living adjustment provision, if any, specified by the governing body applied to all previous service at the date of retirement regardless of previous service under such other provision of Article 16.5. Any employee who has made an election whereby a death benefit provision of Article 12 (commencing with Section 31780) no longer applies shall have the death benefit provisions specified by the governing body applied at the date of retirement regardless of previous service under other provisions of Article 12.

A current employee who has elected to have the applicability of the provision or provisions terminated may not rescind such an election unless the governing body of the county or district again makes the particular provision or provisions applicable to the county or district through the adoption of a subsequent ordinance or resolution. Any such election made by a current employee shall be binding upon the employee’s spouse and all others claiming benefits under such employee’s entitlement.

This section shall not be applicable to safety members.

This section shall only be applicable to a county of the eighteenth class as described by Section 28039.

(Added by Stats. 1981, Ch. 379, Sec. 1.)



31484.7

Notwithstanding any other provision of law, whenever the governing body of a county or district has made a particular provision or provisions of this chapter providing for increased benefits applicable to such county or district through the adoption of an ordinance or resolution, such governing body may, at any time thereafter, adopt another ordinance or resolution terminating the applicability of such provision or provisions as to current employees of the county or district who elect by written notice filed with the board to have the applicability of such provision or provisions terminated as to them. This section is intended only to authorize the termination of those benefits which the governing body of a county or district elected to increase over the basic benefits or to make applicable in addition to the basic benefits pursuant to the provisions of this chapter. Nothing herein shall be construed as authorizing the governing body of a county or district to terminate the basic benefits required under the provisions of this chapter.

The governing board of a county or district, prior to adopting an ordinance or resolution allowing the termination of the applicability of any increased benefit provisions, shall provide written explanation of the effect and impact of such termination for each member requesting termination of the applicability of any such provisions.

The governing board shall require members requesting termination of the applicability of any provisions to sign an affidavit stating that such member has been fully informed regarding the effect of such termination, and understands that such termination of a provision or provisions is irrevocable. Such affidavit shall also state that the employee has chosen termination of the provision or provisions of the employee’s own free will and was not coerced into termination of any provision by the employer or any other person.

The governing body shall, in the ordinance or resolution granting current employees the option of electing to have the applicability of such provision or provisions terminated, specify the provision or provisions which shall be applicable to current employees making the election. Employees who elect to have such provision or provisions terminated, shall have their retirement allowance for service rendered after the effective date of election calculated on the basis of the provision made applicable by the governing body.

Except as otherwise provided herein, the retirement allowance for service rendered prior to the effective date of the election shall be calculated on the basis of the provision or provisions applicable during that period of service. Any employee who has made such an election shall not be eligible for retirement unless the employee meets the minimum requirements of the provision or provisions applicable at the date of retirement. Any employee who has made an election whereby the definition of “final compensation” in Section 31462.1 no longer applies, shall have the definition of “final compensation” in Section 31462 applied at the date of retirement regardless of previous service under the provisions of Section 31462.1. Any employee who has made an election whereby a cost-of-living adjustment provision of Article 16.5 (commencing with Section 31870) no longer applies shall have the cost-of-living adjustment provision, if any, specified by the governing body applied to all previous service at the date of retirement regardless of previous service under such other provision of Article 16.5 (commencing with Section 31870). Any employee making such election shall be refunded all moneys contributed by that employee for those benefits, and such employee shall be deemed to thereby have waived and relinquished any right to such automatic cost-of-living benefits.

A current employee who has elected to have the applicability of such provision or provisions terminated may not rescind such an election unless the governing body of the county or district again makes the particular provision or provisions applicable to the county or district through the adoption of a subsequent ordinance or resolution. Any such election made by a current employee shall be binding upon the employee’s spouse and all others claiming benefits under such employee’s entitlement.

This section shall only be applicable to a county of the 25th class as described by Section 28046.

(Added by Stats. 1983, Ch. 558, Sec. 3. Effective July 28, 1983.)



31484.8

Notwithstanding any other provision of law, whenever the governing body of a county or district has made a particular provision or provisions of this chapter providing for increased benefits applicable to that county or district through the adoption of an ordinance or resolution, the governing body may at any time thereafter adopt another ordinance or resolution terminating the applicability of that provision or provisions as to current employees of the county or district who elect by written notice filed with the board to have the applicability of the provision or provisions terminated as to them. This section is intended only to authorize the termination of those benefits which the governing body of a county or district elected to increase over the basic benefits or to make applicable in addition to the basic benefits pursuant to the provisions of this chapter. Nothing herein shall be construed as authorizing the governing body of a county or district to terminate the basic benefits required under the provisions of this chapter.

The governing board of a county or district prior to adopting an ordinance or resolution allowing the termination of the applicability of any increased benefit provisions shall provide an oral or written explanation of the effect and impact of the termination for each member requesting termination of the applicability of any such provisions.

The governing board shall require members requesting termination of the applicability of any provisions to sign an affidavit stating that the member has been fully informed regarding the effect of the termination, and understands that the termination of a provision or provisions is irrevocable. The affidavit shall also state that the employee has chosen termination of the provision or provisions of the employee’s own free will and was not coerced into termination of any provision by the employer or any other person.

The governing body shall, in the ordinance or resolution granting current employees the option of electing to have the applicability of such provision or provisions terminated, specify the provision or provisions which shall be applicable to current employees making the election. Employees who elect to have the provision or provisions terminated, shall have their retirement allowance for service rendered after the effective date of election calculated on the basis of the provision made applicable by the governing body.

The retirement allowance for service rendered prior to the effective date of the election shall be calculated on the basis of the provision or provisions applicable during that period of service. Any employee who has made such an election shall not be eligible for retirement unless the employee meets the minimum requirements of the provision or provisions applicable at the date of retirement.

A current employee who has elected to have the applicability of the provision or provisions terminated may not rescind such an election unless the governing body of the county or district again makes the particular provision or provisions applicable to the county or district through the adoption of a subsequent ordinance or resolution. Any such election made by a current employee shall be binding upon the employee’s spouse and all others claiming benefits under such employee’s entitlement.

An employee may make the election described herein at any time. The effective date of the election shall be the first day of the biweekly payroll period following execution and filing of the employee’s affidavit.

An employee suffering a break in service shall, if he or she returns to covered employment within three years of the date of separation, return at the higher level if and only if his or her prior coverage was at that level. The provision in this paragraph applies only to separations occurring between June 30, 1983, through and including June 30, 1988, and further applies only to employees who were active members on June 30, 1983, and to employees laid off prior to that date who were on a civil service reemployment list on June 30, 1983. This provision does not apply to employees leaving the retirement system because of a change of status from full time to part time, regular appointment to project appointment and back to regular appointment, or regular appointment to intermittent appointment and back to regular appointment.

After June 30, 1988, an employee who is laid off and rehired within one year from the date of separation shall return at the higher level if and only if his or her prior coverage was at that level.

A former employee who has elected deferred retirement from the higher benefit level and who returns to covered employment shall return to the higher benefit level.

The benefit levels described in this section are those in existence on July 1, 1983.

This section shall only be applicable to a county of the fourth class as described by Sections 28020 and 28025.

(Added by Stats. 1984, Ch. 328, Sec. 1.)



31484.9

(a) This section shall apply to the retirement system of Contra Costa County and only if the board of supervisors of that county adopts, by majority vote, a resolution making this section applicable in the county. Notwithstanding any other law, the board of supervisors may make this section applicable in the county on a date specified in the resolution, which date may be different than the date of the resolution.

(b) (1) When the board of supervisors meets and confers pursuant to the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1) with the Contra Costa County Deputy Sheriffs’ Association, the parties may agree, pursuant to a memorandum of understanding as described in Section 3505.1, that the provisions of this section shall apply to safety employees represented by the Contra Costa County Deputy Sheriffs’ Association.

(2) The terms of any agreement reached with the Contra Costa County Deputy Sheriffs’ Association pursuant to this subdivision shall be made applicable by the board of supervisors to unrepresented county employees who are safety members in the Contra Costa County Sheriff’s Office and in similar job classifications as employees within applicable bargaining units and the supervisors and managers of those employees.

(3) An ordinance or resolution adopted pursuant to this section may establish different retirement benefits for different bargaining units of safety employees represented by the Contra Costa County Deputy Sheriffs’ Association and the unrepresented groups of safety employees in similar job classifications and the supervisors and managers of those employees. The ordinance or resolution may also establish the time period during which employees may make an election under this section and the date on which an employee shall be employed to be subject to this section.

(c) (1) Notwithstanding any other law, if the board of supervisors makes a particular provision or provisions of this chapter providing for increased benefits applicable to safety employees of the county represented by the Contra Costa County Deputy Sheriffs’ Association through the adoption of an ordinance or resolution, the board of supervisors may at any time thereafter adopt another ordinance or resolution terminating the applicability of that provision or provisions as to current employees of the county who elect by written notice filed with the board to have the applicability of the provision or provisions terminated as to those employees. This section is intended only to authorize the termination of those benefits that the board of supervisors elected to increase over the basic benefits or to make applicable in addition to the basic benefits pursuant to the provisions of this chapter. The termination of benefits shall be consistent with the memorandum of understanding described in subdivision (b). Nothing in this section shall be construed as authorizing the board of supervisors to terminate the basic benefits required under the provisions of this chapter.

(2) The board of supervisors, prior to adopting an ordinance or resolution allowing the termination of the applicability of any increased benefit provisions shall provide a written explanation of the effect and impact of the termination for each member requesting termination of the applicability of any provisions.

(3) The board of supervisors shall require members requesting termination of the applicability of any provisions to sign an affidavit stating that the member has been fully informed regarding the effect of the termination, and understands that the termination of a provision or provisions is irrevocable. The affidavit shall also state that the employee has chosen termination of the provision or provisions of the employee’s own free will and was not coerced into termination of any provision by the employer or any other person and shall waive and release any right to a benefit under the terminated provision or provisions for the period of service following the election.

(4) The board of supervisors shall, in the ordinance or resolution granting current employees the option of electing to have the applicability of the provision or provisions terminated, and consistent with the memorandum of understanding described in subdivision (b), specify the provision or provisions that shall be applicable to current employees making the election. More than one optional set of provisions may be made available for election, including, but not limited to, the “3 Percent at 55” retirement formula, a cost-of-living adjustment, and the definition of final compensation pursuant to Section 31462 or 31462.1.

(5) Employees who elect to have the provision or provisions terminated, shall have their retirement allowance for service rendered after the effective date of election calculated on the basis of the provision made applicable by the board of supervisors. Except as otherwise provided in this section, the retirement allowance for service rendered prior to the effective date of the election shall be calculated on the basis of the provision or provisions applicable during that period of service and the retirement allowance for service rendered on or after the effective date of the election shall be calculated on the basis of the provision or provisions applicable during that period of service. The total retirement allowance for an employee subject to this section shall be the sum of the retirement allowance calculated for service rendered prior to the effective date of the election and the retirement allowance calculated for service rendered on or after the effective date of the election. Any employee who has made an election shall not be eligible for retirement unless the employee meets the minimum requirements of the provision or provisions applicable at the date of retirement.

(6) Any employee who has made an election that the definition of “final compensation” in Section 31462.1 no longer applies, shall have the definition of “final compensation” in Section 31462.1 applied to all service rendered prior to the effective date of the election and the definition of “final compensation” in Section 31462 applied to all service rendered on or after the effective date of the election. For purposes of applying Section 31835 to a retirement system other than the retirement system in Contra Costa County, the highest average compensation described in this paragraph shall apply.

(7) Any employee who has made an election that a cost-of-living adjustment provision of Article 16.5 (commencing with Section 31870) no longer applies shall have the cost-of-living adjustment provision, if any, for service rendered prior to the effective date of the election calculated on the basis of the cost-of-living adjustment provision applicable during that period of service. Any cost-of-living adjustment provision specified by the board of supervisors for service rendered after the effective date of the election shall apply solely to that service. A termination of benefits shall be consistent with the memorandum of understanding described in subdivision (b).

(8) A current employee who has elected to have the applicability of the provision or provisions terminated may not rescind that election, unless the board of supervisors again makes the particular provision or provisions applicable to the employees who are represented by the Contra Costa County Deputy Sheriffs’ Association, through the adoption of a subsequent ordinance or resolution pursuant to a memorandum of understanding as described in Section 3505.1.

(9) An election made by a current employee shall be binding upon the employee’s spouse and all others claiming benefits under that employee’s entitlement.

(Amended by Stats. 2011, Ch. 68, Sec. 1. Effective January 1, 2012.)



31485

Notwithstanding any other provision of law, whenever the governing body of a county or district following meet and confer has made a particular provision or provisions of this chapter providing for increased benefits applicable to such county or district through the adoption of an ordinance or resolution, such governing body may at any time thereafter adopt another ordinance or resolution terminating the applicability of such provision or provisions as to current employees of the county or district who elect by written notice filed with the board to have the applicability of such provision or provisions terminated as to them. This section is intended only to authorize the termination of those benefits which the governing body of a county or district elected to increase over the basic benefits or to make applicable in addition to the basic benefits pursuant to the provisions of this chapter. Nothing herein shall be construed as authorizing the governing body of a county or district to terminate the basic benefits required under the provisions of this chapter.

The governing board of a county or district prior to adopting an ordinance or resolution allowing the termination of the applicability of any increased benefit provisions shall provide oral and written explanation of the effect and impact of such termination for each member requesting termination of the applicability of any such provisions.

The governing board shall require members requesting termination of the applicability of any provisions to sign an affidavit stating that such member has been fully informed regarding the effect of such termination and understands that such termination of a provision or provisions is irrevocable. Such affidavit shall also state that the employee has chosen termination of the provision or provisions of the employee’s own free will and was not coerced into termination of any provision by the employer or any other person.

The governing body shall, in the ordinance or resolution granting current employees the option of electing to have the applicability of such provision or provisions terminated, specify the provision or provisions which shall be applicable to current employees making the election. Employees who elect to have such provision or provisions terminated, shall have their retirement allowance for service rendered after the effective date of election calculated on the basis of the provision made applicable by the governing body.

Except as otherwise provided herein, the retirement allowance for service rendered prior to the effective date of the election shall be calculated on the basis of the provision or provisions applicable during that period of service. Any employee who has made such an election shall not be eligible for retirement unless the employee meets the minimum requirements of the provision or provisions applicable at the date of retirement. Any employee who has made an election whereby the definition of “final compensation” in Section 31462.1 no longer applies, shall have the definition of “final compensation” in Section 31462 applied at the date of retirement regardless of previous service under the provisions of Section 31462.1. Any employee who has made an election whereby a cost-of-living adjustment provision of Article 16.5 (commencing with Section 31870) no longer applies shall have the cost-of-living adjustment provision, if any, specified by the governing body applied to all previous service at the date of retirement regardless of previous service under such other provision of Article 16.5. Any employee making such election shall be refunded all moneys contributed by that employee for those benefits, and such employee waives and relinquishes all rights to such automatic cost-of-living benefits.

A current employee who has elected to have the applicability of such provision or provisions terminated may not rescind such an election unless the governing body of the county or district again makes the particular provision or provisions applicable to the county or district through the adoption of a subsequent ordinance or resolution. Any such election made by a current employee shall be binding upon the employee’s spouse and all others claiming benefits under such employee’s entitlement.

This section shall not be applicable to safety members.

This section shall only be applicable to a county of the thirteenth class as described by Section 28034.

(Added by Stats. 1980, Ch. 38.)



31485.5

It is the intent of the Legislature that counties that are considering the adoption of defined contribution plans, also consider having those plans administered by their county retirement systems.

(Added by Stats. 1991, Ch. 1108, Sec. 3.5. Effective October 14, 1991.)



31485.6

“Treasurer” as used in Sections 31595.9, 31625, 31625.1, 31629, and 31706 means the county treasurer or any other entity authorized by the board.

(Added by Stats. 1995, Ch. 584, Sec. 4. Effective January 1, 1996.)



31485.7

(a) Notwithstanding any other provision of this chapter, a member who elects to purchase retirement service credit under Section 31486.3, 31486.35, 31499.3, 31499.13, 31641.1, 31641.5, 31641.55, 31646, 31652, or 31658, or under the regulations adopted by the board pursuant to Section 31643 or 31644 shall complete that purchase within 120 days after the effective date of his or her retirement.

(b) This section is not operative in any county until the board of supervisors, by resolution, makes this section applicable in the county.

(Amended by Stats. 2007, Ch. 130, Sec. 127. Effective January 1, 2008.)



31485.8

(a) Notwithstanding any other provision of this chapter, a member who elects to purchase retirement service credit under Section 31490.5, 31490.6, 31494.3, 31494.5, 31641.1, 31641.5, 31646, 31652, or 31658, or under the regulations adopted by the board pursuant to Section 31643 or 31644 shall complete that purchase within 120 days after the effective date of his or her retirement.

(b) This section applies only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Amended by Stats. 2007, Ch. 130, Sec. 128. Effective January 1, 2008.)



31485.9

(a) Notwithstanding any other provision of law, including, but not limited to, Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, no resolution, ordinance, contract, or contract amendment under this chapter adopted on or after January 1, 2004, may provide any retirement benefits for some, but not all, general members of a county or district.

(b) No resolution, ordinance, contract, or contract amendment under this chapter adopted on or after January 1, 2004, may provide different retirement benefits for any subgroup of general members within a membership classification, including, but not limited to, bargaining units or unrepresented groups, unless benefits provided by statute for members hired on or after the date specified in the resolution are adopted by the county or district governing board, by resolution adopted by majority vote, pursuant to a memorandum of understanding made under the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 2). All nonrepresented employees within similar job classifications as employees in a bargaining unit subject to a memorandum of understanding, or supervisors and managers thereof, shall be subject to the same formula for the calculation of retirement benefits applicable to the employees in the bargaining unit. No retirement contract amendment may be imposed by the employer in absence of a memorandum of understanding under the Meyers-Milias-Brown Act.

(c) This section does not preclude changing membership classification from one membership classification to another membership classification.

(d) This section shall not apply to retirement benefits for a member described in paragraph (2) of subdivision (d) of Section 31676.15.

(Amended by Stats. 2007, Ch. 86, Sec. 1. Effective July 17, 2007.)



31485.10

(a) Notwithstanding any other provision of law, in a county of the 10th class, as defined in Sections 28020 and 28031, the board of supervisors may, by resolution, ordinance, contract, or contract amendment under this chapter, provide any retirement benefits for some, but not all, general members or safety members of a county.

(b) The resolution, ordinance, contract, or contract amendment described in subdivision (a) may provide a different formula for calculation of retirement benefits, by making any section of this chapter applicable to any subgroup of members within a membership classification, including, but not limited to, bargaining units, or unrepresented groups, applicable to service credit earned on and after the date specified in the resolution, which date may be earlier than the date the resolution is adopted.

(c) A resolution adopted pursuant to this section may require members to pay all or part of the contributions by a member or employer, or both, that would have been required if the section or sections specified in subdivision (b), as adopted by the board or governing body, had been in effect during the period of time designated in the resolution. The payment by a member shall become part of the accumulated contributions of the member. For those members who are represented by a bargaining unit, the payment requirement shall be approved in a memorandum of understanding executed by the board of supervisors and the employee representatives.

(d) A resolution adopted pursuant to this section may require safety members hired on and after the effective date of the act adding this subdivision to pay all or part of the contributions by a member or employer, or both. The payment by a safety member shall become part of the accumulated contributions of the safety member. For those safety members who are represented by a bargaining unit, the payment requirement and any changes to the payment requirement shall not be effective until approved in a memorandum of understanding executed by the board of supervisors and the employee representatives.

(e) This section shall only apply to members who retire on or after the effective date of the resolution described in subdivision (a) or (b).

(f) This section shall not become operative unless and until the county board of supervisors, by resolution adopted by a majority vote, makes this section operative in the county.

(Amended by Stats. 2011, Ch. 390, Sec. 1. Effective October 2, 2011. Section conditionally operative by its own provisions.)



31485.13

In accordance with Section 401(a)(8) of Title 26 of the United States Code, a forfeiture of benefits under this chapter shall not be applied to increase benefits that a member would otherwise receive under this chapter.

(Added by Stats. 2008, Ch. 212, Sec. 1. Effective January 1, 2009.)



31485.14

All distributions of benefits provided under this chapter shall comply with the requirements of Section 401(a)(9) of Title 26 of the United States Code that are applicable to public employee plans, including, but not limited to, requirements relating to the following:

(a) The time that benefit payments begin, including benefit payments paid after the death of a member.

(b) The form of distribution of benefits.

(c) Incidental death benefits.

(Amended by Stats. 2009, Ch. 140, Sec. 87. Effective January 1, 2010.)



31485.15

In accordance with Section 401(a)(31) of Title 26 of the United States Code, a person who is entitled to a distribution under this chapter that is an eligible rollover distribution may elect to have all or a part of that distribution paid directly to an eligible, specified plan, subject to terms and conditions established by the board. If a person elects to have the eligible rollover distribution paid to an eligible, specified plan, the payment, when it is distributable, shall be made in the form of a direct trustee-to-trustee transfer to the eligible retirement plan.

(Added by Stats. 2008, Ch. 212, Sec. 3. Effective January 1, 2009.)



31485.16

(a) Notwithstanding any other provision of this chapter, in a county of the fourth class, as defined in Sections 28020 and 28025, as amended by Chapter 1204 of the Statutes of 1971, the board of supervisors may, by resolution adopted by majority vote, as part of any negotiated memorandum of understanding with a bargaining unit that represents safety employees, require a safety employee of that bargaining unit or unrepresented safety employee hired after approval of the resolution, to elect in writing, either the pension calculation stated in Section 31664 or the pension calculation stated in Section 31664.2. The election shall be made within 45 calendar days of beginning employment with the county. If a new safety employee does not elect the pension calculation stated in Section 31664.2 within 45 days of beginning employment, the new safety employee shall be deemed to have elected the pension calculation stated in Section 31664. Once made, a safety employee under this section shall not be permitted to rescind his or her election.

(b) The resolution described in subdivision (a) may provide a different formula or calculation of retirement benefits for new members of other safety bargaining units or other unrepresented safety employees hired after approval of the resolution, by making any section of this chapter applicable to those different safety bargaining units or unrepresented employees, within the safety member classification, pursuant to a negotiated memorandum of understanding as described in Section 3505.1.

(c) The resolution described in subdivision (a) may provide a different formula or calculation of safety retirement benefits for new safety members in one bargaining unit than that which is provided for new safety members of other bargaining units or new unrepresented safety members.

(d) A resolution adopted pursuant to this section or previously adopted resolutions of the board may require members to pay all or part of the contributions by a member or employer, or both, that would have been required if the section or sections specified within this chapter were or have been adopted by resolution. The payment by a member shall become part of the accumulated contributions of the member. For those members who are represented by a bargaining unit, the payment requirement shall be approved in a memorandum of understanding executed by the board of supervisors and the employee representatives.

(e) The board of supervisors, in a resolution described in subdivision (a), shall not require that a bargaining unit be divided solely for the purpose of providing different retirement benefits. However, if the members of a bargaining unit within the same or similar membership classification so elect, retirement benefits may be separately negotiated with that bargaining unit.

(f) Notwithstanding any other provision of law, the effective date of a resolution described in subdivision (a) may be different than the date of the resolution.

(Added by Stats. 2010, Ch. 81, Sec. 1. Effective July 15, 2010.)



31485.17

(a) In accordance with Section 401(a)(37) of Title 26 of the United States Code, if a member dies while performing qualified military service, as defined in Section 414(u) of Title 26 of the United States Code, the survivors of the member shall be entitled to any additional benefits that would have been provided under the retirement system had the member resumed his or her prior employment with an employer that participates in the system and then terminated employment on account of death.

(b) For purposes of this section, “additional benefits” shall not include benefit accruals relating to the period of qualified military service.

(c) The death of a member or former member while performing qualified military service shall not be treated as a service-connected death or disability.

(d) Service for vesting purposes shall be credited to a member who dies while performing qualified military service for the period of his or her qualified military service.

(e) This section shall apply to deaths occurring on or after January 1, 2007.

(Added by Stats. 2010, Ch. 188, Sec. 1. Effective January 1, 2011.)



31485.18

(a) Notwithstanding any other provision of this chapter, in a county of the eighth class, as defined in Sections 28020 and 28029, as amended by Chapter 1204 of the Statutes of 1971, the board of supervisors may, by resolution adopted by majority vote, if authorized by a mutually agreed upon and negotiated memorandum of understanding with a bargaining unit that represents safety employees, require a safety employee of that bargaining unit first hired after approval of the resolution, and may also require an unrepresented safety employee first hired after approval of the resolution, to receive a pension calculation provided in Section 31664.2, with a highest compensation period determined pursuant to Section 31462, and with a cost-of-living adjustment provided in Section 31870.

(b) The resolution described in subdivision (a) may provide a different formula or calculation of retirement benefits for new safety members in one bargaining unit or new unrepresented safety members than that provided for new safety members of other bargaining units or new unrepresented safety members.

(Added by Stats. 2011, Ch. 26, Sec. 1. Effective June 13, 2011.)



31485.19

Notwithstanding any other provision of this chapter, the rights of each member to his or her accrued retirement benefits under the retirement system shall be nonforfeitable, in accordance with the requirements of Sections 401(a) of Title 26 of the United States Code that are applicable to public employee plans, to the extent then funded, on the date of the termination of the system, the partial termination of the system, or the complete discontinuance of contributions under the system, as provided in Title 26 of the United States Code.

(Added by Stats. 2014, Ch. 740, Sec. 1. Effective January 1, 2015.)



31485.20

Notwithstanding any other provision of this chapter, no amount shall be distributed from a retirement system established under this chapter prior to the time that the distribution may be made in compliance with the requirements of Section 401(a) of Title 26 of the United States Code that are applicable to public employee plans, including, but not limited to, requirements relating to the distribution of amounts prior to the earlier of a member’s death, disability, separation from service with all employers that maintain the retirement system, or attainment of normal retirement age, as defined by the retirement system.

(Added by Stats. 2014, Ch. 740, Sec. 2. Effective January 1, 2015.)



31485.21

(a) A member who has not attained normal retirement age shall have a bona fide separation from service to the extent required by Section 401(a) of Title 26 of the United States Code before working for the county or a district. The board shall establish, by regulation, the criteria under which a bona fide separation is satisfied.

(b) Notwithstanding any other provision of this chapter, to the extent required or permitted by Section 401(a) of Title 26 of the United States Code, no amount shall be paid to any member before the date the member has attained normal retirement age or has had a bona fide separation from service, whichever is earlier.

(c) The board may establish, by regulation, normal retirement age consistent with federal law and eligibility requirements under state law.

(d) To the extent that the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1) would provide for greater restrictions with regard to separation from service, the provisions of that act shall prevail.

(Added by Stats. 2014, Ch. 740, Sec. 3. Effective January 1, 2015.)



31485.22

(a) A member who, while currently employed, has reached normal retirement age, as defined by the retirement system, and has met the benefit commencement requirements in Article 8 or Article 9, shall be fully vested in the benefits payable under the retirement system. Upon satisfying the requirements of this section, a member may be retired upon filing with the board a written application in the manner provided in Articles 8 and 9 of this chapter, as applicable.

(b) Notwithstanding subdivision (a), Articles 8 and 9 of this chapter, or any other applicable law, a member’s earned and accrued benefits may be forfeited under Section 7522.70, 7522.72, or 7522.74.

(Added by Stats. 2014, Ch. 740, Sec. 4. Effective January 1, 2015.)






ARTICLE 1.4 - Alternative Plan for Counties of the 16th Class

31486

(a) The retirement plan created by this article shall be known as Retirement Plan 2.

(b) This article shall be applicable in the retirement system of any county of the 16th class as described by Sections 28020 and 28037, if the board of supervisors executes a memorandum of understanding with employee representatives and adopts, by majority vote, a resolution providing that the article shall be applicable.

(c) The purpose of this article is to provide an optional, noncontributory retirement plan for general members as an alternative to the provisions and benefits otherwise contained in this chapter.

(d) The retirement benefits of (1) all general members employed after the date this article is made operative and who elect the plan created by this article and (2) existing general members who transfer to the plan herein created, shall be governed by this article.

(e) In the event of a conflict, this article shall supersede and prevail over other provisions or application of provisions otherwise contained in this chapter.

(f) Except as otherwise provided in this subdivision, the provisions contained in this chapter shall apply:

(1) Article 9 (commencing with Section 31700) shall not apply.

(2) Article 10 (commencing with Section 31720) shall not apply.

(3) Article 11 (commencing with Section 31760) shall not apply.

(4) Article 12 (commencing with Section 31780) shall not apply.

(5) Article 16.5 (commencing with Section 31870) shall not apply.

(g) Article 15 (commencing with Section 31830) shall only be applicable for service retirement. Those provisions of Article 15 dealing with disability retirement, death benefits, and the requirement relating to the deposit of accumulated member contributions shall not be applicable.

(h) Except as otherwise provided, any member who upon retirement receives a retirement pension calculated in accordance with sections or provisions added to this article subsequent to the effective date of this article shall have his or her pension calculated under each section or provision only for the period of time that those sections or provisions were in effect, unless otherwise mutually agreed between the employer and its employee representatives.

(i) Unless specifically otherwise provided therein, no amendment to this article enacted subsequent to the effective date of this article shall apply to any county or to the employees of any county unless and until mutually agreed to by the employer and employee representatives and adopted by majority resolution of the board of supervisors.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)



31486.1

Unless the context otherwise requires, the definitions contained in this section govern the construction of this article.

(a) “Board” means the board of retirement.

(b) “Employer” means the county or district or agency whose employees are members of the retirement system of the county.

(c) “Federal system” means the Old Age and Survivors Insurance provisions of the Social Security Act.

(d) “Final compensation” means the average annual compensation earnable by a general member during any three years, whether or not consecutive, elected by the member at or before the time an application for retirement is filed or, if no election is made, during the three years in which the member or former member last earned compensation preceding retirement. If a member or former member has less than three years of service, final compensation shall be determined by dividing total compensation by the number of months of service credited to the member or former member and multiplying by 12. In no event shall final compensation include any disability benefits received by the member or former member under a disability plan provided by the employer.

(e) “Member” or “general member” means an employee hired on a permanent basis, as defined by the employer, and eligible for membership as defined by the board in accordance with subdivision (h) of Section 31527, except an employee eligible for or employed in a position eligible for safety membership as defined in Sections 31470.2 and 31470.4.

(f) “Primary insurance amount” means the monthly retirement benefit payable under the federal system at the age of 65.

(g) “Service” means the period of uninterrupted employment of a member. Except as otherwise provided, a member shall not be credited with service for any period of time in which the member is absent from work without pay.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)



31486.2

(a) (1) Except as otherwise provided in Section 31486.3 or 31486.35, there shall be no general members’ contributions under the plan created by this article.

(2) A member who transfers to the retirement plan created by this article shall have refunded, within a reasonable period of time, not to exceed nine months from the date of receipt of election to transfer by the board, the member’s accumulated contributions, together with interest thereon, which are credited to the member’s account. Interest shall be credited to the June 30 or December 31 date, whichever is later, immediately preceding the date of the refund warrant. A refund under this section shall be payable to the member.

(3) A member who has five or more years of county service as defined in subdivision (g) of Section 31486.1 may elect to leave his or her contributions on deposit for service retirement benefits only.

(b) (1) Except as provided in Sections 31486.3 and 31486.9 and under reciprocal provisions of this article, a member who was in public service prior to becoming a member may not elect to receive credit in this retirement plan for that public service time, and may not receive credit for that prior public service.

(2) Absence from work without pay may not be considered as breaking the continuity of service.

(Amended by Stats. 2006, Ch. 117, Sec. 3. Effective January 1, 2007.)



31486.3

(a) An active member governed by the provisions of this article may elect, by written notice filed with the board, to make contributions and receive credit under this plan for service for which he or she would not otherwise be entitled to receive credit pursuant to this article.

(b) A member who elects to receive service credit pursuant to this section shall have the same purchase rights and shall contribute to the retirement fund the amount that a member in the contributory plan wishing to purchase the same service would have to contribute, based on the rates applicable to a member of the contributory plan with the same date of entry into membership. Payment shall be made by lump-sum payment or by installment payments over a period not to exceed 10 years, prior to the effective date of his or her retirement or, if applicable, prior to the date provided in Section 31485.7.

(c) No member may receive any service credit under this section for which he or she has not completed payment pursuant to subdivision (b) before the effective date of his or her retirement or, if applicable, before the date provided in Section 31485.7. Subject to the limitations of federal law, a member who has elected to make payments in installments may complete payment by lump sum at any time prior to the effective date of his or her retirement.

(d) Any sums paid by a member pursuant to this section shall be considered to be and administered as contributions by the member.

(e) As used in this section, the “contributory plan” means that contributory plan otherwise available to new members of the system on the election date.

(f) This section is not operative until the board of supervisors elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Amended by Stats. 2006, Ch. 369, Sec. 2. Effective January 1, 2007.)



31486.35

(a) An active member may elect, by written notice filed with the board, to make contributions pursuant to this section and to receive up to five years of service credit in the retirement system for additional retirement credit, if the member has completed at least five years of credited service with that retirement system.

(b) As used in this section, “additional retirement credit” means time that does not otherwise qualify as county service, public service, military service, medical leave of absence, or any other time recognized for service credit by the retirement system.

(c) Notwithstanding any other provision of this chapter, service credit for additional retirement credit may not be counted to meet the minimum qualifications for service retirement or for purposes of establishing eligibility for benefits based on 30 years of service, additional ad hoc cost-of-living benefits based on service credit, health care benefits, or any other benefits based upon service credit.

(d) A member who elects to make contributions and receive service credit for additional retirement credit shall contribute to the retirement fund, prior to the effective date of his or her retirement, by lump-sum payment or by installment payments over a period not to exceed 10 years, an amount that, at the time of commencement of purchase, in the opinion of the board and the actuary, is sufficient to not place any additional financial burden upon the retirement system.

(e) No member may receive service credit under this section for additional retirement credit that he or she has not completed payment pursuant to subdivision (d) before the effective date of his or her retirement or, if applicable, prior to the date provided in Section 31485.7. Subject to the limitations of United States Internal Revenue Service regulations, a member who has elected to make payment in installments may complete payment by lump sum at any time prior to the effective date of his or her retirement.

(f) Sums paid by a member pursuant to this section shall be considered to be and administered as contributions by the member.

(g) This section is not operative in a county until the board of supervisors, by resolution adopted by majority vote, makes this section applicable in the county.

(Added by Stats. 2006, Ch. 117, Sec. 4. Effective January 1, 2007.)



31486.36

Upon the death of an active or former member of the plan established by this article, an amount equal to the accumulated contributions made by the member pursuant to this article, with interest on that amount, shall be paid to the member’s beneficiaries.

(Added by Stats. 2008, Ch. 72, Sec. 1. Effective January 1, 2009.)



31486.4

(a) Retirement of a member or former member who has met the requirements for age and service shall be made by the board, at which time the member or former member becomes a retired member.

(b) Any member who has completed 10 years of service shall be vested under the plan created by this article.

(c) Any vested member or vested former member who has attained the age of 65 years may be retired upon filing with the board a written application on a form provided by the board for normal retirement setting forth the desired effective retirement date.

(d) Any vested member or vested former member who has attained the age of 55 years may be retired upon filing with the board a written application on a form provided by the board for early retirement setting forth the desired effective retirement date.

(e) The normal retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member equal to 2 percent of his or her final compensation multiplied by the number of years of service to the preceding completed month to which the member is entitled to be credited at retirement, not to exceed 35 years, added to 1 percent of the member’s final compensation multiplied by the number of years of service in excess of 35, not to exceed 10 years, reduced by the estimated primary insurance amount, if any, multiplied by the fraction of the number of years of service with the employer subject to coverage under the federal system, not to exceed 35 years, divided by 35.

In no event shall the normal retirement pension, when added to the estimated primary insurance amount, exceed 70 percent of the member’s final compensation unless the years of service to which the member is entitled to be credited at retirement exceeds 35, in which case the normal retirement pension, when added to the estimated primary insurance amount, shall not exceed 80 percent of the member’s final compensation.

(f) The early retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member in an amount which is the actuarial equivalent of the normal retirement pension to which the retired member would be entitled if otherwise eligible for normal retirement, which shall be computed by multiplying the normal retirement pension by the early retirement adjustment factor set forth opposite the member’s age as of the birthday immediately preceding the date of retirement, in the following table:

Age

ERA Factor

55  ........................

.39

56  ........................

.43

57  ........................

.47

58  ........................

.51

59  ........................

.56

60  ........................

.61

61  ........................

.67

62  ........................

.74

63  ........................

.82

64  ........................

.90

The ERA Factors set forth in this subdivision shall be used until adjusted by the board in accordance with the interest and mortality tables adopted by the board.

(g) The board, upon the advice of the actuary, shall establish and adjust, as required, the table of estimated primary insurance amounts, which shall be utilized in computing the retirement benefit. For purposes of this article, the primary insurance amount shall be estimated based on the employee’s age and salary as of the date of retirement or the date of termination of a vested member, whichever is applicable, provided that:

(1) An employee’s prior career earnings shall be assumed to have been subject to the federal system and to have increased on a year-to-year basis at a rate equivalent to the rate of increase in the average per worker total wages reported by the Social Security Administration, and

(2) For those members who have not attained the normal retirement age under the federal system as of the date of retirement (i) future earnings in employment covered by the federal system shall be assumed to continue at the rate of pay received by the employee from the employer as of the date of retirement or the date of termination of a vested member, whichever is applicable, and (ii) future wage bases, as defined by the federal system, shall be assumed to continue at the wage base in effect in the year of retirement or the year of termination of a vested member, whichever is applicable, and (iii) cost-of-living increases in the year of retirement and delayed retirement credit provided under the federal system shall not be included in the calculation of the estimated primary insurance amount.

(h) The employer shall certify the years of service to be credited at retirement and the final compensation to be utilized in computing the normal and early retirement pension.

(i) At the time of application for retirement, the member or former member shall provide adequate proof (1) of age and (2) of the eligibility of persons, if any, who at that time would otherwise qualify for the survivor allowance provided for in Section 31486.6.

(j) Notwithstanding subdivision (e) of Section 31486.4, any retired member receiving a normal retirement pension shall, as soon as possible but not later than six months following retirement, present evidence required by the board of the retired member’s actual primary insurance amount. For purposes of this subdivision, the actual primary insurance amount shall be the amount payable under the federal system on the retired member’s date of retirement without regard to delayed retirement credit or any deductions on account of work. Following receipt of that evidence, the board shall adjust the retired member’s pension from the date of retirement to equal the amount of the pension to which he or she would have been entitled on that date had the estimated primary insurance amount equaled the actual primary insurance amount.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)



31486.5

A member who retires for service prior to the age of becoming eligible for benefits described under subdivision (f) of Section 31486.1 may, with the approval of the board, elect to have the retirement pension increased prior to the eligible age and reduced after that age by amounts which have equivalent actuarial values. This modification is for the purpose of coordinating a member’s retirement pension with that received from the federal system.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)



31486.6

(a) Upon the death of a retired member, 50 percent of the retirement pension, if not modified in accordance with the optional survivor allowance in subdivision (c), shall be continued during and throughout the life of his or her surviving spouse, if he or she was married to the member at least one year prior to the date of retirement. If there is no surviving spouse entitled to this allowance, or if he or she dies before every child of the deceased retired member, including stepchild or adopted child, attains the age of 18 years, then the allowance that the surviving spouse would have received had she or he lived, shall be paid to the deceased retired member’s child or children under the age of 18 years. If the survivor allowance is to be paid to surviving children, the allowance shall be divided among the children in equal amounts. However, the right of any child to share in the allowance shall cease upon the death or marriage of the child or upon the child attaining the age of 18 years.

Notwithstanding any other provisions of this subdivision, the allowance otherwise payable to the children of the retired member shall be paid to the children through the age of 21 years, if the children remain unmarried and are regularly enrolled as full-time students in any accredited school as determined by the board.

(b) If, upon the death of a retired member, there is no surviving spouse or child entitled to the allowance under this section, and the total retirement allowance income received by the member during his or her lifetime did not exceed his or her accumulated normal contributions, if any, the member’s designated beneficiary shall be paid an amount equal to the excess of his or her accumulated normal contributions over his or her total retirement allowance income.

(c) A vested member, or vested former member, in lieu of the normal or early retirement pension for the retired member’s life alone, may elect to have the actuarial equivalent of the retired member’s pension as of the date of retirement applied to a lesser amount payable throughout the retired member’s life, and thereafter to have a survivor allowance as approved by the board, upon the advice of the actuary, continued throughout the life of and paid to the person or persons having an insurable interest in the life of the retired member, as the member or former member nominates by written designation duly executed and filed with the board at the time of retirement.

(d) Designations pursuant to subdivision (c) shall not, in the opinion of the board and the actuary, place any additional burden upon the retirement system.

(Amended by Stats. 2004, Ch. 533, Sec. 6. Effective January 1, 2005.)



31486.7

Notwithstanding any other provisions, upon the death of a member before retirement while in service, the designated beneficiary shall receive a death benefit equal to one month’s final compensation as defined in subdivision (d) of Section 31486.1 for each year of service completed up to a maximum of six months.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)



31486.8

Any person employed subsequent to the effective date of this article who would otherwise qualify as a member shall not become a member until that person certifies to the board an election to be covered by the retirement plan established by this article or to be covered by the retirement provisions and benefits otherwise available to members on the date preceding the effective date of this article. As a condition of continued employment, the certification shall be made within 60 days of employment. The employer shall make available to the person a disclosure of the elements of each of the available retirement plans prior to accepting the election.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)



31486.9

(a) General members may, within 180 days of the effective date of this article, elect to transfer to the retirement plan created by this article upon proper application executed by the member and filed with the board. The transfer is voluntary and shall be irrevocable.

(b) The retirement benefits of the transferred members are governed and defined by this article.

(c) Transferring members relinquish and waive any and all previously available vested or accrued retirement, survivor, disability and death benefits. However, notwithstanding any other provision of this article, a transferring member may elect to receive credit and a retirement benefit as determined by the former retirement system for public service credit received by leaving contributions on deposit or a refund of contributions and relinquish public service credit.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)



31486.10

A member upon becoming vested under this article may elect to terminate and defer accrued benefits for the purpose of future service retirement benefits only, and enter membership of the contributory retirement provisions in effect for new members at the time of transfer. Notwithstanding any other provisions, the rate of contributions shall be based on age nearest birthday at the time of election to transfer.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)



31486.11

Until the completion of the next regularly scheduled actuarial survey of the retirement system, the employer contribution required to finance the plan created by this article shall be established by the board, upon the recommendation of the actuary.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)



31486.12

If any provision of this article, or the application thereof, to any person or circumstances, is held invalid, the invalidity shall not affect other provisions or application of the article which can be given effect without the invalid provisions or application and, to this end the provisions of this article are severable.

(Added by Stats. 1984, Ch. 968, Sec. 1. Effective September 10, 1984.)






ARTICLE 1.5 - Alternative Plan for Counties with Populations in Excess of Six Million

31487

(a) The retirement plan created by this article shall be known as Retirement Plan E.

(b) This article shall be applicable in the retirement system of any county with a population in excess of six million, if the board of supervisors executes a memorandum of understanding with employee representatives and adopts, by majority vote, a resolution providing that the article shall be applicable.

(c) The purpose of this article is to provide an optional, noncontributory retirement plan for general members as an alternative to the provisions and benefits otherwise contained in this chapter.

(d) The retirement benefits of (1) all general members employed after the date this article is made operative and who elect the plan created by this article and (2) existing general members who transfer to the plan herein created, shall be governed by this article.

(e) In the event of a conflict, this article shall supersede and prevail over other provisions or application of provisions otherwise contained in this chapter.

(f) Except as otherwise provided below, the provisions contained in this chapter shall apply:

(1) Article 9 (commencing with Section 31700) of this chapter shall not be applicable.

(2) Article 10 (commencing with Section 31720) of this chapter shall not be applicable.

(3) Article 11 (commencing with Section 31760) of this chapter shall not be applicable.

(4) Article 12 (commencing with Section 31780) of this chapter shall not be applicable.

(5) Article 16.5 (commencing with Section 31870) of this chapter shall not be applicable.

(g) Article 15 (commencing with Section 31830) dealing with reciprocal benefits shall be applicable, excluding those provisions dealing with disability retirement, death benefits, and the requirement relating to the deposit of accumulated member contributions.

(h) Any amendments to or modifications of this chapter subsequent to the effective date of this article shall not affect the provisions of this article unless mutually agreed to by the employer and employee representatives and adopted by majority resolution of the board of supervisors.

(i) Except as otherwise provided, any member who upon retirement receives a retirement pension calculated in accordance with sections or provisions added to this article subsequent to the effective date of this article shall have his or her pension calculated under each such section or provision only for the period of time that those sections or provisions were in effect, unless otherwise mutually agreed between the employer and its employee representatives.

(Added by Stats. 1981, Ch. 910, Sec. 1. Effective September 28, 1981.)



31488

Unless the context otherwise requires, the definitions contained in this section, govern the construction of this article.

(a) As used in subdivisions (f) and (g) of Section 31491, subdivisions (b) and (c) of Section 31492, and Section 31495, “board” means the board of investments. In all other cases, “board” means the board of retirement.

(b) “Employer” means the county or district or agency whose employees are members of the retirement system of the county.

(c) “Federal system” means the Old Age and Survivors Insurance provisions of the Social Security Act.

(d) “Final compensation” means the average annual compensation earnable by a general member during any three years, whether or not consecutive, elected by the member at or before the time an application for retirement is filed or, if no election is made, during the three years in which the member or former member last earned compensation preceding retirement. If a member or former member has less than three years of service, final compensation shall be determined by dividing total compensation by the number of months of service credited to the member or former member and multiplying by 12. In no event shall final compensation include any disability benefits received by the member or former member under a disability plan provided by the employer.

(e) “Member” or “general member” means an employee hired on a monthly permanent basis of at least three-quarter time, as defined by the employer, except an employee eligible for safety membership.

(f) “Primary insurance amount” means the monthly retirement benefit payable under the federal system at the age at which full retirement benefits are available under the federal system. This age is deemed to be age 65 until June 30, 1983.

(g) “Service” means the period of uninterrupted employment of a member and the time in which a member or former member (1) is totally disabled, and (2) is receiving disability benefits or is eligible to receive disability benefits either during or after any elimination or qualifying period, under a disability plan provided by the employer.

Except as otherwise herein provided, a member shall not be credited with service for any payroll period in which no compensation is received by the member.

Unless otherwise provided, service shall not include military service or public service other than service with the employer.

(Amended by Stats. 2010, Ch. 86, Sec. 1. Effective January 1, 2011.)



31489

(a) Except as otherwise provided in Section 31490.5 or 31490.6, there shall be no general members’ contributions under the plan created by this article.

(b) A member who transfers to the retirement plan created by this article shall have refunded, within a reasonable period of time, not to exceed nine months from the date of receipt of election to transfer by the board, the member’s accumulated contributions, together with interest thereon, which are credited to the member’s account. Interest shall be credited to the June 30 or December 31 date, whichever is later, immediately preceding the date of the refund warrant. A refund under this section shall be payable to the member.

(Amended by Stats. 2006, Ch. 117, Sec. 5. Effective January 1, 2007.)



31490

(a) Except as provided in Sections 31490.5 and 31494, and under reciprocal provisions of this article, a member who was in public service prior to becoming a member may not elect to receive credit in this retirement plan for that public service time, and shall not receive credit for that prior public service.

(b) Absence from work or termination of employment while an eligible employee or disability beneficiary, as defined by a disability plan provided by the employer, shall not be considered as breaking the continuity of service.

(c) For the purposes of subdivision (b) of Section 31491, an unpaid leave of absence of not to exceed one year, or a leave of absence for which an employee receives any benefit that has been approved by the employer, shall not be considered an interruption of service. However, a payroll period in which no compensation is received by a member shall not be considered as service in calculating the benefits otherwise provided under this article.

(Amended by Stats. 2010, Ch. 86, Sec. 2. Effective January 1, 2011.)



31490.5

(a) An active member governed by the provisions of this article may elect, by written notice filed with the board, to make contributions and receive credit under this plan for service for which he or she would not otherwise be entitled to receive credit pursuant to this article.

(b) Any member who elects to receive service credit pursuant to this section shall have the same purchase rights and shall contribute to the retirement fund the amount that a member in the contributory plan wishing to purchase the same service would have to contribute, based on the rates applicable to a member of the contributory plan with the same date of entry into membership. Payment shall be made by lump-sum payment or by installment payments over a period not to exceed 10 years, prior to the effective date of his or her retirement or, if applicable, prior to the date provided in Section 31485.8.

(c) No member may receive any service credit under this section for which he or she has not completed payment pursuant to subdivision (b) before the effective date of his or her retirement or, if applicable, before the date provided in Section 31485.8. Subject to the limitations of federal law, a member who has elected to make payments in installments may complete payment by lump sum at any time prior to the effective date of his or her retirement.

(d) Any sums paid by a member pursuant to this section shall be considered to be and administered as contributions by the member.

(e) As used in this section, the “contributory plan” means that contributory plan otherwise available to new members of the system on the election date.

(f) This section is not operative until the board of supervisors elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Amended by Stats. 2006, Ch. 369, Sec. 3. Effective January 1, 2007.)



31490.6

(a) An active member may elect, by written notice filed with the board, to make contributions pursuant to this section and to receive up to five years of service credit in the retirement system for additional retirement credit, if the member has completed at least five years of credited service with that retirement system.

(b) As used in this section, “additional retirement credit” means time that does not otherwise qualify as county service, public service, military service, medical leave of absence, or any other time recognized for service credit by the retirement system.

(c) Notwithstanding any other provision of this chapter, service credit for additional retirement credit may not be counted to meet the minimum qualifications for service retirement or for purposes of establishing eligibility for benefits based on 30 years of service, additional ad hoc cost-of-living benefits based on service credit, health care benefits, or any other benefits based upon service credit.

(d) A member who elects to make contributions and receive service credit for additional retirement credit shall contribute to the retirement fund, prior to the effective date of his or her retirement, by lump-sum payment or by installment payments over a period not to exceed 10 years, an amount that, at the time of commencement of purchase, in the opinion of the board and the actuary, is sufficient to not place any additional financial burden upon the retirement system.

(e) No member may receive service credit under this section for additional retirement credit that he or she has not completed payment pursuant to subdivision (d) before the effective date of his or her retirement or, if applicable, prior to the date provided in Section 31485.8. Subject to the limitations of United States Internal Revenue Service regulations, a member who has elected to make payment in installments may complete payment by lump sum at any time prior to the effective date of his or her retirement.

(f) Sums paid by a member pursuant to this section shall be considered to be and administered as contributions by the member.

(g) This section is not operative until the board of supervisors, by resolution adopted by majority vote, makes this section operative in the county.

(h) Pursuant to Section 7522.46, this section shall apply only to an application to purchase additional retirement credit that was received by the retirement system prior to January 1, 2013, that is subsequently approved by the system.

(Amended by Stats. 2013, Ch. 247, Sec. 13. Effective January 1, 2014.)



31490.7

Upon the death of an active or former member of the plan established by this article, an amount equal to the accumulated contributions made by the member pursuant to this article, with interest on that amount, shall be paid to the member’s beneficiaries.

(Added by Stats. 2008, Ch. 72, Sec. 2. Effective January 1, 2009.)



31491

(a) Retirement of a member or former member who has met the requirements for age and service shall be made by the board, at which time the member or former member becomes a retired member.

(b) Any member who has completed 10 years of service shall be vested under the plan created by this article.

(c) Any vested member or vested former member who has attained the age of 65 years may be retired upon filing with the board a written application on a form provided by the board for normal retirement setting forth the desired effective retirement date.

(d) Any vested member or vested former member who has attained the age of 55 years may be retired upon filing with the board a written application on a form provided by the board for early retirement setting forth the desired effective retirement date.

(e) The normal retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member equal to 2 percent of his or her final compensation multiplied by the number of years of service to the preceding completed month to which the member is entitled to be credited at retirement, not to exceed 35 years, added to 1 percent of the member’s final compensation multiplied by the number of years of service in excess of 35, not to exceed 10 years, reduced by the estimated primary insurance amount, if any, multiplied by the fraction of the number of years of service with the employer subject to coverage under the federal system, not to exceed 35 years, divided by 35.

In no event shall the normal retirement pension, when added to the estimated primary insurance amount, exceed 70 percent of the member’s final compensation unless the years of service to which the member is entitled to be credited at retirement exceeds 35, in which case the normal retirement pension, when added to the estimated primary insurance amount, shall not exceed 80 percent of the member’s final compensation.

(f) The early retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member in an amount which is the actuarial equivalent of the normal retirement pension to which the retired member would be entitled if otherwise eligible for normal retirement, which shall be computed by multiplying the normal retirement pension by the early retirement adjustment factor set forth opposite the member’s age as of the birthday immediately preceding the date of retirement, in the following table:

Age

ERA Factor

55  ........................

.39

56  ........................

.43

57  ........................

.47

58  ........................

.51

59  ........................

.56

60  ........................

.61

61  ........................

.67

62  ........................

.74

63  ........................

.82

64  ........................

.90

The ERA Factors set forth in this subdivision shall be used until adjusted by the board in accordance with the interest and mortality tables adopted by the board.

(g) The board, upon the advice of the actuary, shall establish and adjust, as required, the table of estimated primary insurance amounts, which shall be utilized in computing the retirement benefit. For purposes of this article, the primary insurance amount shall be estimated based on the employee’s age and salary as of the date of retirement or the date of termination of a vested member, whichever is applicable, provided that:

(1) An employee’s prior career earnings shall be assumed to have been subject to the federal system and to have increased on a year-to-year basis at a rate equivalent to the rate of increase in the average per worker total wages reported by the Social Security Administration, and

(2) For those members who have not attained the normal retirement age under the federal system as of the date of retirement (i) future earnings in employment covered by the federal system shall be assumed to continue at the rate of pay received by the employee from the employer as of the date of retirement or the date of termination of a vested member, whichever is applicable, and (ii) future wage bases, as defined by the federal system, shall be assumed to continue at the wage base in effect in the year of retirement or the year of termination of a vested member, whichever is applicable, and (iii) cost-of-living increases in the year of retirement and delayed retirement credit provided under the federal system shall not be included in the calculation of the estimated primary insurance amount.

(h) The employer shall certify the years of service to be credited at retirement and the final compensation to be utilized in computing the normal and early retirement pension.

(i) At the time of application for retirement, the member or former member shall provide adequate proof (1) of age and (2) of the eligibility of persons, if any, who at that time would otherwise qualify for the survivor allowance provided for in Section 31492.

(j) Notwithstanding subdivision (e) of Section 31491, any retired member receiving a normal retirement pension shall, as soon as possible but not later than six months following retirement, present evidence required by the board of the retired member’s actual primary insurance amount. For purposes of this subdivision, the actual primary insurance amount shall be the amount payable under the federal system on the retired member’s date of retirement without regard to delayed retirement credit or any deductions on account of work. Following receipt of that evidence, the board shall adjust the retired member’s pension from the date of retirement to equal the amount of the pension to which he or she would have been entitled on that date had the estimated primary insurance amount equaled the actual primary insurance amount.

(Added by Stats. 1981, Ch. 910, Sec. 1. Effective September 28, 1981.)



31491.1

(a) Notwithstanding Section 31491, any retired member receiving a retirement pension may present evidence in the form required by the board of the retired member’s actual primary insurance amount. For the purposes of this section, the actual primary insurance amount shall be the amount being paid under the federal system. Following receipt of that evidence, the board shall adjust the retired member’s pension to equal the amount of the pension to which he or she would have been entitled on that date had the estimated primary insurance amount equaled the actual insurance amount.

(b) The adjustment calculated in subdivision (a) shall be applied to the retired member’s pension beginning in the month upon which the retired member presents evidence required by the board.

(c) This section shall not be operative in any county until the board of supervisors, by resolution adopted by majority vote, makes this section applicable.

(Amended by Stats. 2002, Ch. 664, Sec. 114. Effective January 1, 2003.)



31491.2

(a) Notwithstanding Section 31491, any retired member receiving a retirement pension may present evidence in the form required by the board of the retired member’s federal estimated primary insurance amount provided that the retired member is not receiving a federal primary insurance amount. For the purposes of this section, the federal estimated primary insurance amount shall be the amount payable under the federal system as of the retired member’s normal federal retirement age. Should the federal estimated primary insurance amount equal zero, the retired member shall not have his or her pension benefit reduced for an estimated primary insurance amount as required in subdivision (e) of Section 31491.

(b) Following receipt of that evidence, the board shall adjust the retired member’s pension to equal the amount of the pension to which he or she would have been entitled on that date had the estimated primary insurance amount calculated in Section 31491 equaled zero.

(c) The adjustment calculated in subdivision (a) shall be applied to the retired member’s pension beginning in the month upon which the retired member presents evidence required by the board.

(d) Notwithstanding subdivision (a), upon attaining federal retirement age, the retired member shall submit any evidence as may be required by the board of the retired members’ federal estimated or actual primary insurance amount. Following receipt of that evidence, the board shall adjust the retired member’s pension in accordance with subdivision (j) of Section 31491.

(e) This section shall not be operative in any county until the board of supervisors, by resolution adopted by majority vote, makes this section applicable.

(Amended by Stats. 2002, Ch. 664, Sec. 115. Effective January 1, 2003.)



31491.3

(a) Notwithstanding subdivision (f) of Section 31491, for those members retiring on or after the operative date of this section, the early retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member in an amount that is the actuarial equivalent of the normal retirement pension to which the retired member would be entitled if otherwise eligible for normal retirement, which shall be computed by multiplying the normal retirement pension by the early retirement adjustment factor set forth opposite the member’s age as of the birthday immediately preceding the date of retirement, in the following table:

Age

ERA Factor

55  ........................

.3748

56  ........................

.4109

57  ........................

.4511

58  ........................

.4957

59  ........................

.5454

60  ........................

.6009

61  ........................

.6631

62  ........................

.7328

63  ........................

.8113

64  ........................

.8998

(b) For those members retiring on or after the operative date of this section, paragraph (2) of subdivision (g) of Section 31491 shall not apply, but with regard to those members who have not attained the age of 62 years as of the date of retirement (1) future earnings in employment covered by the federal system shall be assumed to continue at the rate of pay received by the employee from the employer as of the date of retirement or the date of termination of employment of a vested member, whichever is applicable, until the member attains the age of 62 years, and (2) future wage bases, as defined by the federal system, shall be assumed to continue at the wage base in effect in the year of retirement or the year of termination of employment of a vested member, whichever is applicable, until the member attains the age of 62 years, and (3) cost-of-living increases in the year of retirement and delayed retirement credit provided under the federal system shall not be included in the calculation of the estimated primary insurance amount.

(c) Notwithstanding subdivision (e) or subdivision (j) of Section 31491, any member who retires on or after the operative date of this section, and after attaining the age of 62 years may, as soon as possible but not later than six months following retirement, present evidence required by the board demonstrating the retired member’s actual primary insurance amount. For purposes of this subdivision, the actual primary insurance amount shall be the amount actually payable under the federal system on the retired member’s date of retirement without regard to delayed retirement credit or any deductions on account of work, or the estimate of that amount as set forth on a current earnings and benefits estimate statement provided by the Social Security Administration. Following receipt of that evidence, the board shall adjust the retired member’s pension from the date of retirement to equal the amount of the pension to which he or she would have been entitled on that date had the estimated primary insurance amount equaled the actual primary insurance amount.

(d) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 2. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31492

(a) (1) Upon the death of a retired member, 50 percent of the retirement pension, if not modified in accordance with the optional survivor allowance in subdivision (c) or (d), shall be continued during and throughout the life of his or her surviving spouse, if she or he was married to the member at least one year prior to the date of retirement. If there is no surviving spouse entitled to this allowance, or if he or she dies before every child of the deceased retired member, including every stepchild or adopted child, attains the age of 18 years, then the allowance that the spouse would have received had she or he survived shall be paid to the deceased retired member’s child or children under the age of 18 years. If the survivor allowance is to be paid to surviving children, it shall be divided among the children in equal shares. However, the right of any child to share in the allowance shall cease upon his or her death, marriage, or attaining the age of 18 years.

(2) Notwithstanding any other provisions of this subdivision, the allowance otherwise payable to the children of the retired member shall be paid to the children through the age of 21 years, if the children remain unmarried and are regularly enrolled as full-time students in any accredited school as determined by the board.

(b) If, upon the death of a retired member, there is no surviving spouse or child entitled to the allowance under this section, and the total retirement allowance income received by the member during his or her lifetime did not equal or exceed his or her accumulated normal contributions, if any, the member’s designated beneficiary shall be paid an amount equal to the excess of his or her accumulated normal contributions over his or her total retirement allowance income.

(c) (1) A vested member, or vested former member, in lieu of the retirement allowance and survivor allowance, if any, otherwise payable to a retired member and his or her surviving spouse pursuant to this article, may elect to have the actuarial equivalent of these benefits, as of the date of retirement, applied to a lesser amount payable throughout the retired member’s life and to an increased survivor allowance as approved by the board, upon the advice of the actuary, continued throughout the life of and paid to his or her surviving spouse, if he or she was married to the member at least one year prior to the date of retirement. If there is no surviving spouse entitled to this allowance, or if he or she dies before every child of the deceased retired member, including every stepchild and adopted child, attains the age of 18 years, then the increased survivor allowance that the spouse would have received had he or she survived shall be paid to the deceased retired member’s child or children under the age of 18 years. If the increased survivor allowance is to be paid to surviving children, it shall be divided among the children in equal shares. However, the right of any child to share in the allowance shall cease upon his or her death, marriage, or attaining the age of 18 years.

(2) Notwithstanding any other provision of this subdivision, the increased allowance otherwise payable to the children of the retired member shall be paid to the children through the age of 21 years if the children remain unmarried and are regularly enrolled as full-time students in any accredited school as determined by the board.

(3) The election pursuant to this subdivision may not, in the opinion of the board and the actuary, place any additional burden upon the retirement system. If a member makes the election, the member’s normal or early retirement benefit shall be reduced by the additional actuarial cost to the system resulting from the increased survivor allowance. The actuarial cost of the survivor allowance payable under this subdivision shall be calculated taking into account the life expectancy of the member’s surviving spouse.

(4) This subdivision is not operative unless the county board of supervisors, by resolution adopted by a majority vote, makes this subdivision operative in the county. This subdivision applies only to members who retire after the operative date of this subdivision.

(d) A vested member, or vested former member, in lieu of the normal or early retirement pension for the retired member’s life alone and the survivor allowance, if any, that would be payable under subdivision (a) or (c), may elect to have the actuarial equivalent of the retired member’s pension as of the date of retirement applied to a lesser amount payable throughout the retired member’s life, and to a survivor allowance as approved by the board, upon the advice of the actuary, that, upon the death of the retired member, shall continue throughout the life of and be paid to the person or persons having an insurable interest in the life of the retired member, as the member or former member nominates by written designation duly executed and filed with the board at the time of retirement. The member’s normal or early retirement benefit shall be reduced by the actuarial cost of the survivor allowance elected.

(Amended by Stats. 2004, Ch. 152, Sec. 1. Effective January 1, 2005.)



31492.1

(a) Notwithstanding Section 31492, each monthly survivor allowance paid pursuant to subdivision (a) of Section 31492 on account of a member who retires on or after the operative date of this section shall be equal to 55 percent of the retirement pension, if not modified in accordance with the optional survivor allowance in subdivision (c) or (d) of that section.

(b) This section is only applicable to Los Angeles County and is not operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Amended by Stats. 2005, Ch. 22, Sec. 89. Effective January 1, 2006. Section conditionally operative by its own provisions.)



31492.2

(a) Notwithstanding the provisions of Section 31492, each monthly survivor allowance paid on or after the operative date of this section pursuant to subdivision (a) of Section 31492 on account of a member who retires before the operative date of this section shall be equal to 55 percent of the retirement pension, if not modified in accordance with the optional survivor allowance in subdivision (b) of that section.

(b) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 4. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31493

(a) Any person employed subsequent to the effective date of this article who would otherwise qualify as a member shall not become a member until he or she certifies to the board his or her election to be covered by the retirement plan established by this article or to be covered by the retirement provisions and benefits otherwise available to members on the date preceding the effective date of this article. As a condition of continued employment, the certification shall be made within 60 days of employment. The employer shall make available to the person a disclosure of the elements of each of the available retirement plans prior to accepting his or her election.

(b) This section shall be applicable to persons who are eligible for membership and are employed prior to January 1, 1991.

(Amended by Stats. 1990, Ch. 218, Sec. 1.)



31493.5

(a) Any person employed who qualifies as a member shall certify to the board his or her election to be covered by the retirement plan established by this article or to be covered by the retirement provisions and benefits otherwise available to members as of the date of employment. Any person who dies prior to certifying his or her election or who fails to certify his or her election within the period set forth in subdivision (b) shall, as of the date of death or the day immediately following the last day to certify his or her election, be deemed to have elected to be covered by the retirement plan established by this article.

(b) The election required to be made by subdivision (a) shall be certified to the board:

(1) Within 30 days of employment if written disclosure materials are provided by the employer pursuant to subdivision (c) within 14 days of employment, or

(2) Within 30 days of the receipt of written disclosure materials provided by the employer if the employer fails to provide written disclosure materials within 14 days of employment as required by subdivision (c).

(c) The employer shall, within 14 days of the date of employment, provide to each person who qualifies as a member, written disclosure materials of the elements of each of the available retirement plans.

(d) This section shall be applicable to persons eligible for general membership in Plans D and E who become employed on or after January 1, 1991, and prior to January 1, 1992, and to persons who were employed prior to January 1, 1991, who first became eligible for membership on or after January 1, 1991, and before January 1, 1992.

(Amended by Stats. 1991, Ch. 1108, Sec. 4. Effective October 14, 1991.)



31493.6

(a) Any person who qualifies as a member, and who has not elected to be covered by the retirement provisions and benefits available to members, shall become a member of the plan established by this article as of the first day of the month following the date of employment or date of eligibility for membership. Any person who dies prior to certifying his or her election shall be deemed to have elected to be covered by the retirement plan established by this article.

(b) The employer shall, within 14 days of the date of employment or eligibility for membership, provide to each person who qualifies as a member, written disclosure materials of the elements of each of the available retirement plans.

(c) Any person who has been enrolled in the plan provided for in this article pursuant to subdivision (a) may elect to be covered by any other retirement plan to which he or she is otherwise eligible, provided that the election is made in writing and filed with the board within 60 days from his or her beginning date of employment or eligibility for membership, or within 45 days after receipt from the employer of the materials required by subdivision (b), whichever is later. Any person who makes the election shall be deemed to be a member of the elected plan as of the first day of the month following the date of employment or eligibility, and the county auditor shall make appropriate deductions from the member’s future salary warrant to cover the member’s contributions applicable to the period that the member was deemed to be included in the plan covered by this article.

(d) This section shall be applicable to persons eligible for general membership who become employed on or after January 1, 1992, and to persons who were employed prior to January 1, 1992, but who did not become eligible for membership until January 1, 1992, or later.

(Added by Stats. 1991, Ch. 1108, Sec. 5. Effective October 14, 1991.)



31494

(a) General members may elect to transfer to the retirement plan created by this article upon proper application executed by the member and filed with the board. That transfer is voluntary and shall be irrevocable.

(b) The retirement benefits of the transferred members are governed and defined by this article.

(c) Transferring members relinquish and waive any and all previously available vested or accrued retirement, survivor, disability and death benefits. However, notwithstanding any other provision of this article, transferring members shall receive credit for public service performed prior to the transfer, including service with the employer, military service, and other public service to which the member would otherwise be eligible under this chapter, except that member contributions shall not be collected.

(d) This section shall be operative at any time or times as may be mutually agreed to in memoranda of understanding executed by the employer and employee representatives if the board of supervisors adopts, by majority vote, a resolution declaring that the section shall be operative.

(e) This section shall be superseded by Section 31494.2 in any county when Section 31494.2 becomes operative in the county.

(Amended by Stats. 2001, Ch. 778, Sec. 5. Effective October 13, 2001.)



31494.1

(a) In accordance with the provisions of this section, general members, whose retirement benefits are governed by the noncontributory plan created by this article, may transfer to the contributory plan. Contributory plan shall mean Retirement Plan D. Transfer may be made by election upon written application executed by the member and filed with the board on or before the election date and shall be effective on the transfer date, subject to the terms and conditions set forth in this section. The election date shall be that date identified in the resolution adopted by the board of supervisors declaring this section to be operative. The transfer date shall be that date on which the member completes deposit of all contributions required by Section 31494.3. The election is voluntary and may be revoked upon written notice received by the board prior to the transfer date.

(b) The retirement benefits of members electing to transfer and transferred members shall be governed and defined by this section. In the event of conflict, this section shall supersede and prevail over other provisions, or application of provisions, otherwise contained in this article.

(c) Transferred members relinquish, waive, and forfeit any and all vested or accrued benefits available under any other retirement plan provided to members of the retirement system, and shall be entitled only to the benefits available under the contributory plan.

(d) Transferred members shall receive retirement service credit for that period of service with the employer, for which the members were otherwise eligible to receive credit under the plan created by this article. Transferred members shall also receive retirement service credit for that period of service for which the member made contributions pursuant to Section 31490.5.

(e) Transferred members may receive retirement service credit for service other than that with the employer, for which the members were credited or were eligible to receive credit under the plan created by this article, by written application executed by the member and filed with the board on or before the election date.

(f) The employer, the members who have elected to transfer, and transferred members shall make contributions to the retirement fund in accordance with the rates, and in the same manner, as prescribed under the contributory plan. The monthly contributions shall commence for the month next following the transfer date or that date 120 days after the election date, whichever is earlier.

(g) For purposes of calculating member contributions required under Section 31494.3, the entry age of a transferred member shall be that entry age as reflected in the retirement records maintained on behalf of the board.

(h) Failure of a member to deposit the contributions at the time and in the manner required by subdivision (a) of Section 31494.3 shall result in the cancellation of his or her election to transfer.

(i) Failure of a member to deposit the contributions at the time and in the manner required by subdivision (b) or (c) of Section 31494.3 shall result in the cancellation and forfeiture of his or her right to elect credit for other service under subdivision (e).

(j) Prior to the transfer date, the rights to retirement, disability, survivors, and death benefits of members who have made the election to transfer shall remain the same as defined and governed by this article. If those members die, terminate service, or make application for retirement prior to the transfer date, or fail to deposit all required contributions as required by Section 31494.3, all member contributions and regular interest shall be refunded to the member or member’s survivor.

(k) Notwithstanding any other provision contained in this section or Section 31494.3, in the event of the death of a member who has elected to transfer prior to the transfer date, the spouse of the member, or the minor children of the member if no spouse survives the member, may elect to pay the balance of contributions required by Section 31494.3, and if the contributions are deposited in the retirement fund within 120 days after the death of the member, the spouse of the member, or if no spouse survives the member, the minor children of the member, shall be entitled to rights and benefits as if the deceased member had deposited all contributions required by Section 31494.3.

(l) Prior to the transfer date, the rights to retirement, disability, survivors, and death benefits of members who have made the election to transfer shall remain the same as defined and governed by this article. If those members die, terminate service, or make application for retirement prior to the transfer date, all member contributions and regular interest shall be refunded to the member or the member’s survivor.

(m) This section shall be operative at such time or times as may be mutually agreed to in memoranda of understanding executed by the employer and employee representatives if the board of supervisors adopts, by majority vote, a resolution declaring that the section shall be operative.

(Amended by Stats. 2013, Ch. 528, Sec. 17. Effective October 4, 2013.)



31494.2

(a) A general member whose benefits are governed by Retirement Plan D may, during a period of active employment, elect to change plan membership and become a member, prospectively, in Retirement Plan E. The election shall be made upon written application signed by the member and filed with the board, pursuant to enrollment procedures and during an enrollment period established by the board, which enrollment period shall not occur more frequently than once every three years for that member. The change in plan membership shall be effective as of the transfer date, as defined in subdivision (d). Except as otherwise provided in this section, the rights and obligations of a member who elects to change membership under this section shall be governed by the terms of this article on and after the transfer date. Prior to the transfer date, the rights to retirement, survivors’, or other benefits payable to a member and his or her survivors or beneficiaries shall continue to be governed by Retirement Plan D.

(b) Except as otherwise provided in this section, effective as of the transfer date, a member who has transferred to Retirement Plan E pursuant to this section and his or her survivors or beneficiaries shall receive retirement, survivors’, and other benefits that shall consist of: (1) the benefits to which they are entitled under the terms of Retirement Plan E, but based on the member’s service credited only under that plan, and payable at the time and in the manner provided under Retirement Plan E, and (2) the benefits to which they would have been entitled under the terms of Retirement Plan D had the member remained a member of Retirement Plan D, but based on the member’s service credited only under that plan, and payable at the time and in the manner provided under Retirement Plan D. Except as otherwise provided in this section, the calculation of the member’s, survivors’, or beneficiaries’ benefits under each plan shall be subject to that plan’s respective, separate terms, including, but not limited to, the definitions of “final compensation” and provisions establishing cost-of-living adjustments, establishing minimum retirement age and service requirements, and governing integration with federal social security payments. Notwithstanding the foregoing, the aggregate service credited under both retirement plans shall be taken into account for the purpose of determining eligibility for and vesting of benefits under each plan.

(c) Notwithstanding any other provision of Retirement Plan D or Retirement Plan E:

(1) A member who has transferred to Retirement Plan E pursuant to this section may not retire for disability and receive disability retirement benefits under Retirement Plan D.

(2) If a member who has transferred to Retirement Plan E pursuant to this section dies prior to retirement, that member’s survivor or beneficiary may not receive survivor or death benefits under Retirement Plan D but shall receive a refund of the member’s contributions to Retirement Plan D together with all interest credited thereto.

(d) As used in this section:

(1) “Period of active employment” means a period during which the member is actively performing the duties of a full-time or part-time employee position or is on any authorized paid leave of absence, except a leave of absence during which the member is totally disabled and is receiving, or is eligible to receive, disability benefits, either during or after any elimination or qualifying period, under a disability plan provided by the employer.

(2) “Retirement Plan D” means the contributory retirement plan otherwise available to new members of the system on the transfer date.

(3) “Retirement Plan E” means the noncontributory retirement plan established under this article.

(4) “Transfer date” means the first day of the first month that is at least 30 days after the date that the application is filed with the board to change plan membership under subdivision (a).

(e) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 6. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31494.3

(a) Members who have elected to transfer under Section 31494.1 shall be provided within 90 days of the election date the cost of contributions required for that period of all creditable service with the employer prior to the month for which monthly contributions are to commence, as prescribed in subdivision (f) of Section 31494.1, and shall deposit in the retirement fund, the amount hereinafter provided in this subdivision, by lump sum, or regular monthly installments, or both, over the period of time determined by a resolution adopted by a majority vote of the board of retirement, but in any event prior to the date of application for retirement or, if applicable, the date provided in Section 31485.8, the date of termination, or the date of death. The amount shall equal the sum of the contributions a member would have made to the retirement fund for that length of time as that for which the member shall receive credit as service, computed in accordance with the rate of contribution applicable to the member under the contributory plan, based upon entry age, and in the same manner as prescribed under the plan as if the plan had been in effect during the entire period of all creditable service, together with regular interest thereon.

(b) All service previously purchased by the member pursuant to Section 31490.5, if any, shall be recalculated in accordance with the rate of contribution applicable to the member under the contributory plan, based upon the entry age, and in the same manner as prescribed under the plan as if the contributory plan had been in effect during the entire period of all creditable service, together with regular interest thereon. All contributions paid by the member pursuant to Section 31490.5, if any, shall be credited toward the amount owed under subdivision (a) and all periods of service credited under the plan created by this article shall be transferred to the contributory plan upon completion of payment of that amount.

(c) Any member who applies for service credit under subdivision (e) of Section 31494.1 relating to federal and military service, shall be provided within 90 days of the election date the cost of contribution required for that service, and shall deposit in the retirement fund the amount hereinafter provided in this subdivision by lump sum, or regular monthly installments, or both, over the period of time determined by a resolution adopted by a majority vote of the board of retirement, but in any event prior to the date of application for retirement, date of termination, or death. The amount shall equal the sum of twice the contributions the member would have made to the retirement fund for the length of time as that for which the member has elected to receive credit as service, computed by applying the rate of contribution applicable to the member under the contributory plan, based upon entry age, to the monthly compensation first earnable by the member as of the most recent date of entry into the retirement system, multiplied by the number of months for which the member has elected to receive credit, together with regular interest thereon.

(d) Any member who applies for service credit under subdivision (e) of Section 31494.1, relating to prior service as defined in the bylaws of the board, other than qualifying service under Section 31490.5, and public service other than military and federal service, shall be provided within 90 days of the election date the cost of contribution required for that service, and shall deposit in the retirement fund the amount hereinafter provided in this subdivision, by lump sum or regular monthly installments, or both, over the period of time determined by a resolution adopted by a majority vote of the board of retirement, but in any event prior to the date of application for retirement or, if applicable, prior to the date provided in Section 31485.8, the date of termination, or the date of death. The amount shall equal that sum of contributions the member would have made to the retirement fund for the length of time as that for which the member has elected to receive credit as service, calculated in the same manner as prescribed in the bylaws of the board relating to credit for prior service, except that such contribution shall be computed by applying the rate of contribution applicable to the member under the contributory plan, based upon entry age.

(e) This section shall be operative in a county at such time or times as may be mutually agreed to in memoranda of understanding executed by the employer and employee representatives if the board of supervisors adopts, by majority vote, a resolution declaring that the section shall be operative in the county.

(Amended by Stats. 2006, Ch. 369, Sec. 4. Effective January 1, 2007.)



31494.5

(a) A general member whose benefits are governed by Retirement Plan E may, during a period of active employment, elect to change plan membership and become a member, prospectively, in Retirement Plan D. The election shall be made upon written application signed by the member and filed with the board, pursuant to enrollment procedures and during an enrollment period established by the board, which enrollment period shall not occur more frequently than once every three years for that member. The change in plan membership shall be effective as of the transfer date, as defined in subdivision (g). Except as otherwise provided in this section, the rights and obligations of a member who elects to change membership under this section shall be governed by the terms of Retirement Plan D on and after the transfer date. Prior to the transfer date, the rights to retirement, survivors’, or other benefits payable to a member and his or her survivors or beneficiaries shall continue to be governed by Retirement Plan E.

(b) If a member has made the election to change plans under subdivision (a), monthly contributions by the member and the employer under the terms of Retirement Plan D shall commence as of the transfer date. For the purposes of calculating the member’s contribution rate under Retirement Plan D, his or her entry age shall be deemed to be his or her age at his or her birthday nearest the transfer date; however, if the member exchanges service credit in accordance with subdivision (c), with regard to contributions made for periods after that exchange, his or her entry age shall be adjusted and deemed to be the member’s age at his or her birthday nearest the date on which begins the most recent period of unbroken service credited under Retirement Plan D, taking into account service purchased under subdivision (c). In no event shall the exchange of service under subdivision (c) affect the entry age with respect to, or the cost of, employee contributions made, or service purchased, prior to the exchange.

(c) A general member who has elected to change plans under subdivision (a) also may elect to exchange, at that time or any time thereafter, but prior to the earlier of his or her application for retirement, termination from employment, or death, some portion designated in whole-month increments, or all of the service credited under Retirement Plan E for an equivalent amount of service credited under Retirement Plan D, provided, however, that the member may not exchange less than 12 months’ service or, if less, the total service credited under Retirement Plan E. The exchange shall be effective on the date when the member completes the purchase of that service by depositing in the retirement fund, by lump sum or regular monthly installments, over the period of time determined by a resolution adopted by a majority vote of the board of retirement, or both, but in any event prior to the earlier of his or her death or the date that is 120 days after the effective date of his or her retirement, the sum of: (1) the contributions the member would have made to the retirement fund under Retirement Plan D for that length of time for which the member shall receive credit as service under Retirement Plan D, computed in accordance with the rate of contribution applicable to the member under Retirement Plan D, based upon his or her entry age, and in the same manner prescribed under Retirement Plan D as if that plan had been in effect during the period for which the member shall receive service credit, and (2) the regular interest thereon.

For the purposes of this subdivision, a member’s entry age shall be deemed to be the member’s age at his or her birthday nearest the date on which begins the most recent period of unbroken service credited under Retirement Plan D following completion of the service exchange under this subdivision. A member may receive credit for a period of service under only one plan and in no event shall a member receive credit for the same period of service under both Retirement Plan D and Retirement Plan E.

A member who fails to complete the purchase of service as required under this subdivision shall be treated as completing an exchange of service under Retirement Plan E for an equivalent amount of service under Retirement Plan D only with regard to the service that actually has been purchased through completed deposit with the retirement fund of the requisite purchase amount, calculated in accordance with this subdivision.

(d) Except as otherwise provided in this section, effective as of the transfer date, a member who has transferred to Retirement Plan D pursuant to this section and his or her survivors or beneficiaries shall receive retirement, disability, survivors’, death, or other benefits that shall consist of: (1) the benefits to which they are entitled under the terms of Retirement Plan D, but based on the member’s service credited only under that plan, and payable at the time and in the manner provided under Retirement Plan D, and (2) the benefits to which they would have been entitled under the terms of Retirement Plan E had the member remained a member of Retirement Plan E, but based on the member’s service credited only under that plan, and payable at the time and in the manner provided under Retirement Plan E. Except as otherwise provided in this section, the calculation of the portion of a member’s or beneficiary’s benefit that is attributable to each plan is subject to that plan’s respective, separate terms, including, but not limited to, the definitions of “final compensation” and provisions establishing cost-of-living adjustments, establishing minimum age and service requirements, and governing integration with federal social security payments. Notwithstanding the foregoing, the aggregate service credited under both Retirement Plan D and Retirement Plan E shall be taken into account for the purpose of determining eligibility for, and vesting of, benefits under each plan.

(e) Notwithstanding any other provision of Retirement Plan D or Retirement Plan E, a member who transfers into Retirement Plan D under this section may retire for service-connected or nonservice-connected disability and receive disability benefits under Retirement Plan D only if he or she has either (1) completed two continuous years of active service after his or her most recent transfer date, or (2) earned five years of retirement service credit under Retirement Plan D after his or her most recent transfer date. Notwithstanding any other provision to the contrary, a member who becomes disabled and does not meet either of these conditions (1) may apply for and receive only a deferred or service retirement allowance, or (2) may elect to transfer prospectively back to Retirement Plan E, and for the purposes of calculating his or her retirement benefits under this section, shall in lieu of credit under Retirement Plan D be credited with service under Retirement Plan E as provided under subdivision (g) of Section 31488 during any period he or she is totally disabled and is receiving, or eligible to receive, disability benefits, either during or after any elimination or qualifying period, under a disability plan provided by the employer up to the earlier of the date he or she retires or no longer qualifies for disability benefits. If a member dies before he or she is eligible to retire and before completing either two continuous years of active service after the transfer date into Retirement Plan D or after earning five years of retirement service credit under Retirement Plan D after that transfer date, that member’s beneficiary shall not be entitled to the survivor allowance under Section 31781.1 or 31781.12, if operative.

(f) Notwithstanding any other provisions of Retirement Plan D or Retirement Plan E, a member who has transferred to Retirement Plan D pursuant to this section and who retires for disability when eligible under this section and Retirement Plan D, may not also retire for service and receive service retirement benefits under Retirement Plan E. However, for the purpose of calculating disability benefits under Retirement Plan D, the “sum to which he or she would be entitled as service retirement” or his or her “service retirement allowance,” as those terms are used in Sections 31726, 31726.5, and 31727.4, shall consist of the blended benefit to which the member would be entitled under subdivision (d) if he or she retired for service, not just the service retirement benefit to which he or she would be entitled under Retirement Plan D.

(g) As used in this section:

(1) “Active service” means time spent on active, on-the-job performance of the duties of a full-time or part-time position and on any authorized paid leaves of absence; provided, however, that any authorized paid leave of absence or part-time service shall not constitute active service if the leave of absence or part-time service is necessitated by a preexisting disability, injury, or disease. The board of retirement shall determine whether or not a leave of absence or part-time service is necessitated by a preexisting disability, injury, or disease, and thus excluded from the member’s active service, based upon evidence presented by the employer and the member upon request by the board.

(2) “Entry age” means the age used for calculating the normal rate of contribution to Retirement Plan D with respect to a member who has transferred membership to Retirement Plan D under this section.

(3) “Period of active employment” means a period during which the member is actively performing the duties of a full-time or part-time employee position or is on any authorized paid leave of absence, except a leave of absence during which the member is totally disabled and is receiving, or is eligible to receive, disability benefits, either during or after any elimination or qualifying period, under a disability plan provided by the employer.

(4) “Retirement Plan D” means the contributory retirement plan otherwise available to new members of the retirement system on the transfer date.

(5) “Retirement Plan E” means the noncontributory retirement plan established under this article.

(6) “Transfer date” means the first day of the first month that is at least 30 days after the date that the application is filed with the board to change plan membership under subdivision (a).

(h) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Amended by Stats. 2010, Ch. 86, Sec. 3. Effective January 1, 2011. Section conditionally operative by its own provisions.)



31495

Until the completion of the next regularly scheduled actuarial survey of the retirement system, the employer contribution required to finance the plan created by this article shall be established by the board, upon the recommendation of the actuary.

(Added by Stats. 1981, Ch. 910, Sec. 1. Effective September 28, 1981.)



31495.5

(a) Notwithstanding any other provision of this article, every retirement allowance or death allowance payable, on or after the operative date of this section, to or on account of any member of Retirement Plan E who retires or dies or who has retired or died shall, as of April 1 each year, be increased or decreased by an amount equal to that member’s automatic COLA, as defined in subdivision (f) and as calculated by the board of retirement before April 1 of each year. No decrease in the cost of living shall reduce an allowance below the amount being received by the member or his or her beneficiary on the effective date of the allowance or the operative date of this section, whichever is later.

(b) A Retirement Plan E member may elect to purchase an elective COLA, as defined in subdivision (f), with regard to some portion (designated in whole-month increments) or all of his or her months of Retirement Plan E service earned prior to the operative date of this section. The member may also elect to purchase an elective COLA, as defined in subdivision (f), with regard to some portion (designated in whole-month increments) or all of his or her months of Retirement Plan E service purchased pursuant to Section 31490.5, including service rendered after June 4, 2002, but prior to becoming a member of this system.

(c) The election shall be made upon written application signed by the member and filed with the board pursuant to election procedures and during election periods established by the board. The purchase of the elective COLA shall be effective only when the member has paid contributions necessary to purchase the designated amount of service for which he or she shall receive the elective COLA. The amount of required contributions shall be determined by the board, subject to the following:

(1) The cost of purchasing service for elective COLA purposes shall be determined by the board of retirement such that no elective COLA liability shall be borne by the county and no diminution in the funding ratio of the system shall result.

(2) The cost charged to the member for purchasing the elective COLA service shall be based upon the assumption that the member retires at the age of 65 years.

(3) Members may pay for the elective COLA by lump-sum payment or monthly installments over a period to be determined by a resolution adopted by a majority vote of the board of retirement, or both, but in any event prior to the earlier of his or her death or the date that is 120 days after the effective date of his or her retirement.

(4) If a member fails to timely complete the purchase of his or her elective COLA, he or she shall receive an elective COLA calculated only with regard to that amount of service actually purchased.

(5) If a Retirement Plan E member dies prior to retirement, any contributions made toward the purchase of an elective COLA, and all interest credited thereto, shall be refunded to the deceased member’s surviving spouse or, if there is no surviving spouse, to the deceased member’s surviving child or children under the age of 18 years, divided among those children in equal amounts, or, if there is no surviving spouse or surviving child or children under the age of 18 years, to the deceased member’s estate.

(d) If a Retirement Plan E member elects and purchases an elective COLA, then, notwithstanding any other provision of this article, every Retirement Plan E allowance or postretirement death allowance payable on and after the operative date of this section, to or on account of that member who retires or dies or who has retired or died shall, as of April 1 of each year, be increased or decreased by an amount equal to that member’s elective COLA as calculated by the board of retirement before April 1 of each year. No decrease in the cost of living shall reduce an allowance below the amount being received by the member or his or her beneficiary on the effective date of the allowance or this provision, whichever is later.

Notwithstanding any other provisions of this section, if a member retires before attaining the age of 65 years, his or her elective COLA shall be actuarially reduced to reflect that earlier retirement age unless, within 120 days after his or her retirement, he or she contributes by lump-sum the amount necessary to complete the purchase of his or her elective COLA as determined by the board. If, upon a member’s retirement, the board of retirement determines that a member has paid more contributions than necessary to purchase his or her elective COLA in accordance with subdivision (b), the member shall receive a refund of those excess contributions and all interest credited thereto. Upon retirement or termination of employment, but before he or she begins receiving his or her elective COLA, a member may revoke his or her election to purchase an elective COLA and receive a refund of any contributions made toward the purchase of the elective COLA and all interest credited thereto.

(e) If a Retirement Plan E member or former member is totally disabled, begins receiving disability benefits, other than state-mandated benefits, under a disability plan provided by the employer on or after the operative date of this section, and, on or after that date, his or her employment terminates, then, for purposes of calculating the member’s or former member’s final compensation, his or her predisability compensation, as previously adjusted in accordance with this subdivision and paragraph (5) of subdivision (f), shall, as of April 1 of each year after his or her employment terminates and during a period for which he or she both remains totally disabled and earns “service” within the meaning of subdivision (g) of Section 31488, be increased or decreased by an amount equal to that member’s or former member’s predisability compensation adjustment as calculated by the board of retirement before April 1 of each year.

(f) As used in this section:

(1) “Automatic COLA” means, with respect to any member of Retirement Plan E, an amount equal to the allowance then being received (including any automatic or elective COLAs previously received), multiplied by a percentage (rounded to the nearest one-tenth of 1 percent) derived by taking the number of months of service the member earned on and after the operative date of this section, dividing by the member’s total months of service, and multiplying by a percentage equal to the lesser of 2 percent or the percentage found by the board of retirement to approximate to the nearest one-half of 1 percent the percentage of annual increase or decrease in the cost of living as of January 1 of each year as shown by the then current CPI, as adjusted for the amount applied from a prior year. For purposes of applying this formula, the amount of any annual cost-of-living increase under the CPI in excess of the 2 percent maximum shall be accumulated and applied in future years in which the annual cost-of-living increase under the CPI is less than the 2 percent maximum.

(2) “CPI” means the Bureau of Labor Statistics Consumer Price Index for All Urban Consumers for the area in which the county seat is situated.

(3) “Elective COLA” means, with respect to any member of Retirement Plan E, an amount equal to the allowance then being received (including any automatic or elective COLAs previously received), multiplied by a percentage (rounded to the nearest one-tenth of 1 percent) derived by taking the number of months of service the member purchased in accordance with subdivision (b), dividing by the member’s total months of service, and multiplying by a percentage equal to the lesser of 2 percent or the percentage found by the board of retirement to approximate to the nearest one-half of 1 percent the percentage of annual increase or decrease in the cost of living as of January 1 of each year as shown by the then current CPI, as adjusted for the amount applied from a prior year. For purposes of applying this formula, the amount of any annual cost-of-living increase under the CPI in excess of the 2 percent maximum shall be accumulated and applied in future years in which the annual cost-of-living increase under the CPI is less than the 2 percent maximum.

(4) “Predisability compensation” means a member’s last 12 months of compensation earnable preceding the date his or her employment terminates while he or she is receiving disability benefits, other than state-mandated benefits, under a disability plan provided by the employer because he or she is totally disabled. The employer shall provide the board of retirement with the information necessary for a member’s predisability compensation to be determined.

(5) “Predisability compensation adjustment” means, with respect to any member or former member of Retirement Plan E qualifying under subdivision (e), an amount equal to that member’s or former member’s predisability compensation as previously adjusted under this section, multiplied by a percentage equal to the lesser of 2 percent or the percentage found by the board of retirement to approximate to the nearest one-half of 1 percent the percentage of annual increase or decrease in the cost of living as of January 1, of each year as shown by the then current CPI, as adjusted for the amount applied from a prior year. For the purpose of applying this formula, the amount of any annual cost-of-living increase under the CPI in excess of the 2 percent maximum shall be accumulated and applied in future years in which the annual cost-of-living increase under the CPI is less than the 2 percent maximum.

(g) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Amended by Stats. 2004, Ch. 533, Sec. 12. Effective January 1, 2005. Section conditionally operative by its own provisions.)



31495.6

A member may use current, forfeited, and vested membership periods earned under this chapter when meeting the reciprocity requirements for purposes of determining age of entry, as defined in Sections 31833 and 31833.1. This section shall not apply to members who are retired from this system.

(Added by Stats. 2010, Ch. 86, Sec. 4. Effective January 1, 2011.)






ARTICLE 1.6 - Alternative Plan for Counties of the 10th Class

31496

(a) The retirement plan created by this article shall be known as Retirement Plan 3.

(b) This article shall be applicable in the retirement system of any county of the 10th class, if the board of supervisors executes a memorandum of understanding with employee representatives and adopts, by majority vote, a resolution providing that the article shall be applicable.

(c) The purpose of this article is to provide an optional, noncontributory retirement plan for general members as an alternative to the provisions and benefits otherwise contained in this chapter.

(d) The retirement benefits of (1) all general members employed after the date this article is made operative and who elect the plan created by this article and (2) existing general members who transfer to the plan herein created, shall be governed by this article.

(e) In the event of a conflict, this article shall supersede and prevail over other provisions or application of provisions otherwise contained in this chapter.

(f) Except as otherwise provided below, the provisions contained in this chapter shall apply:

(1) Article 9 (commencing with Section 31700) of this chapter shall not be applicable.

(2) Article 10 (commencing with Section 31720) of this chapter shall not be applicable.

(3) Article 11 (commencing with Section 31760) of this chapter shall not be applicable.

(4) Article 12 (commencing with Section 31780) of this chapter shall not be applicable.

(5) Article 16.5 (commencing with Section 31870) of this chapter shall not be applicable.

(g) Article 15 (commencing with Section 31830) shall only be applicable for service retirement. Those provisions of Article 15 dealing with disability retirement, death benefits, and the requirement relating to the deposit of accumulated member contributions shall not be applicable.

(h) Except as otherwise provided, any member who upon retirement receives a retirement pension calculated in accordance with sections or provisions added to this article subsequent to the effective date of this article shall have his or her pension calculated under each such section or provision only for the period of time that those sections or provisions were in effect, unless otherwise mutually agreed between the employer and its employee representatives.

(i) Any amendments to or modifications of this chapter subsequent to the effective date of this article shall not affect the provisions of this article unless mutually agreed to by the employer and employee representatives and adopted by majority resolution of the board of supervisors.

(Added by Stats. 1982, Ch. 1381, Sec. 1.)



31496.3

Unless the context otherwise requires, the definitions contained in this section govern the construction of this article.

(a) “Board” means the board of retirement.

(b) “Employer” means the county or district or agency whose employees are members of the retirement system of the county.

(c) “Federal system” means the Old Age and Survivors Insurance provisions of the Social Security Act.

(d) “Final compensation” means the average annual compensation earnable by a general member during any three years, whether or not consecutive, elected by the member at or before the time an application for retirement is filed or, if no election is made, during the three years in which the member or former member last earned compensation preceding retirement. If a member or former member has less than three years of service, final compensation shall be determined by dividing total compensation by the number of months of service credited to the member or former member and multiplying by 12. In no event shall final compensation include any disability benefits received by the member or former member under a disability plan provided by the employer.

(e) “Member” or “general member” means an employee hired on a permanent basis, as defined by the employer, except an employee eligible for safety membership.

(f) “Primary insurance amount” means the monthly retirement benefit payable under the federal system at the age of 65.

(g) “Service” means the period of uninterrupted employment of a member and the time in which a member or former member (1) is totally disabled, and (2) is receiving disability benefits or is eligible to receive disability benefits either during or after any elimination or qualifying period, under a disability plan provided by the employer.

Except as provided, a member may not be credited with service for any period of time in which the member is absent from work without pay.

Unless otherwise provided, service may not include military service or public service other than service with the employer.

Notwithstanding any other provision of this chapter, a member who has elected or transferred to the plan created by this article and who terminates for any reason and is later reemployed shall receive Plan 3 credit for his or her service rendered prior to termination.

(Amended by Stats. 2003, Ch. 96, Sec. 2. Effective January 1, 2004.)



31496.7

(a) There shall be no general members’ contributions under the plan created by this article.

(b) A member who transfers to the retirement plan created by this article shall have refunded, within a reasonable period of time, not to exceed nine months from the date of receipt of election to transfer by the board, the member’s accumulated contributions, together with interest thereon, which are credited to the member’s account. Interest shall be credited to the June 30 or December 31 date, whichever is later, immediately preceding the date of the refund warrant. Any refund under this section shall be payable to the member.

(Added by Stats. 1982, Ch. 1381, Sec. 1.)



31497

(a) Except as provided in Section 31498.3 and under reciprocal provisions of this article, a member who was in public service prior to becoming a member may not elect to receive credit in this retirement plan for that public service time, and shall not receive credit for that prior public service.

(b) Absence from work or termination of employment while an eligible employee or disability beneficiary, as defined by a disability plan provided by the employer, shall not be considered as breaking the continuity of service.

(c) For the purposes of subdivision (b) of Section 31497.3, an unpaid leave of absence of not to exceed one year, or a leave of absence for which an employee receives any benefit which has been approved by the employer, shall not be considered an interruption of service. However, the period of time of unpaid leave shall not be considered as service in calculating the benefits otherwise provided under this article.

(Added by Stats. 1982, Ch. 1381, Sec. 1.)



31497.3

(a) Retirement of a member or former member who has met the requirements for age and service shall be made by the board, at which time the member or former member becomes a retired member.

(b) Any member who has completed 10 years of service shall be vested under the plan created by this article.

(c) Any vested member or vested former member who has attained the age of 65 years may be retired upon filing with the board a written application on a form provided by the board for normal retirement setting forth the desired effective retirement date.

(d) Any vested member or vested former member who has attained the age of 55 years may be retired upon filing with the board a written application on a form provided by the board for early retirement setting forth the desired effective retirement date.

(e) The normal retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member equal to 2 percent of his or her final compensation multiplied by the number of years of service to the preceding completed month to which the member is entitled to be credited at retirement, not to exceed 35 years, added to 1 percent of the member’s final compensation multiplied by the number of years of service in excess of 35, not to exceed 10 years, reduced by the estimated primary insurance amount, if any, multiplied by the fraction of the number of years of service with the employer subject to coverage under the federal system, not to exceed 35 years, divided by 35.

In no event shall the normal retirement pension, when added to the estimated primary insurance amount, exceed 70 percent of the member’s final compensation unless the years of service to which the member is entitled to be credited at retirement exceeds 35, in which case the normal retirement pension, when added to the estimated primary insurance amount, shall not exceed 80 percent of the member’s final compensation.

(f) The early retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member in an amount which is the actuarial equivalent of the normal retirement pension to which the retired member would be entitled if otherwise eligible for normal retirement, which shall be computed by multiplying the normal retirement pension by the early retirement adjustment factor set forth opposite the member’s age as of the birthday immediately preceding the date of retirement, in the following table:

Age

ERA Factor

55  ........................

.39

56  ........................

.43

57  ........................

.47

58  ........................

.51

59  ........................

.56

60  ........................

.61

61  ........................

.67

62  ........................

.74

63  ........................

.82

64  ........................

.90

The ERA Factors set forth in this subdivision shall be used until adjusted by the board in accordance with the interest and mortality tables adopted by the board.

(g) The board, upon the advice of the actuary, shall establish and adjust, as required, the table of estimated primary insurance amounts, which shall be utilized in computing the retirement benefit. For purposes of this article, the primary insurance amount shall be estimated based on the employee’s age and salary as of the date of retirement or the date of termination of a vested member, whichever is applicable, provided that:

(1) An employee’s prior career earnings shall be assumed to have been subject to the federal system and to have increased on a year-to-year basis at a rate equivalent to the rate of increase in the average per worker total wages reported by the Social Security Administration, and

(2) For those members who have not attained the normal retirement age under the federal system as of the date of retirement (i) future earnings in employment covered by the federal system shall be assumed to continue at the rate of pay received by the employee from the employer as of the date of retirement or the date of termination of a vested member, whichever is applicable, and (ii) future wage bases, as defined by the federal system, shall be assumed to continue at the wage base in effect in the year of retirement or the year of termination of a vested member, whichever is applicable, and (iii) cost-of-living increases in the year of retirement and delayed retirement credit provided under the federal system shall not be included in the calculation of the estimated primary insurance amount.

(h) The employer shall certify the years of service to be credited at retirement and the final compensation to be utilized in computing the normal and early retirement pension.

(i) At the time of application for retirement, the member or former member shall provide adequate proof (1) of age and (2) of the eligibility of persons, if any, who at that time would otherwise qualify for the survivor allowance provided for in Section 31497.7.

(j) Notwithstanding subdivision (e) of Section 31497.3, any retired member receiving a normal retirement pension shall, as soon as possible but not later than six months following retirement, present evidence required by the board of the retired member’s actual primary insurance amount. For purposes of this subdivision, the actual primary insurance amount shall be the amount payable under the federal system on the retired member’s date of retirement without regard to delayed retirement credit or any deductions on account of work. Following receipt of that evidence, the board shall adjust the retired member’s pension from the date of retirement to equal the amount of the pension to which he or she would have been entitled on that date had the estimated primary insurance amount equaled the actual primary insurance amount.

(Added by Stats. 1982, Ch. 1381, Sec. 1.)



31497.7

(a) Upon the death of a retired member, 50 percent of the retirement pension, if not modified in accordance with the optional survivor allowance in subdivision (b), shall be continued during and throughout the life of his or her surviving spouse, if he or she was married to the member at least one year prior to the date of retirement. If there is no surviving spouse entitled to this allowance, or if he or she dies before every child of the deceased retired member, including stepchild or adopted child, attains the age of 18 years, then the allowance which the surviving spouse would have received had she or he lived, shall be paid to the deceased retired member’s child or children under the age of 18 years. If the survivor allowance is to be paid to surviving children, the allowance shall be divided among the children in equal amounts. However, the right of any child to share in the allowance shall cease upon his or her death, marriage, or upon attaining the age of 18 years.

Notwithstanding any other provisions of this subdivision, the allowance otherwise payable to the children of the retired member shall be paid to the children through the age of 21, if the children remain unmarried and are regularly enrolled as full-time students in any accredited school as determined by the board.

(b) A vested member, or vested former member, in lieu of the normal or early retirement pension for the retired member’s life alone, may elect to have the actuarial equivalent of the retired member’s pension as of the date of retirement applied to a lesser amount payable throughout the retired member’s life, and thereafter to have a survivor allowance as approved by the board, upon the advice of the actuary, continued throughout the life of and paid to the person or persons having an insurable interest in the life of the retired member, as the member or former member nominates by written designation duly executed and filed with the board at the time of retirement.

(c) Designations pursuant to subdivision (b) shall not, in the opinion of the board and the actuary, place any additional burden upon the retirement system.

(Added by Stats. 1982, Ch. 1381, Sec. 1.)



31498

(a) Any person employed subsequent to the effective date of this article who would otherwise qualify as a member shall not become a member until he or she certifies to the board his or her election to be covered by the retirement plan established by this article or to be covered by the retirement provisions and benefits otherwise available to members on the date preceding the effective date of this article. As a condition of continued employment, the certification shall be made within 60 days of employment. The employer shall make available to the person a disclosure of the elements of each of the available retirement plans prior to accepting his or her election.

(b) If the person does not elect to be covered by either Retirement Plan 2 or Retirement Plan 3 within 60 days of employment, the person shall automatically be covered by Retirement Plan 2 and no certification shall be required.

(Amended by Stats. 1992, Ch. 707, Sec. 4. Effective September 15, 1992.)



31498.3

(a) General members may, within 180 days of the effective date of this article, elect to transfer to the retirement plan created by this article upon proper application executed by the member and filed with the board.

(b) The retirement benefits of the transferred members are governed and defined by this article.

(c) Transferring members relinquish and waive any and all previously available vested or accrued retirement, survivor, disability and death benefits. However, notwithstanding any other provision of this article, a transferring member shall receive credit for no more than 24 months of public service performed prior to December 31, 1969, including service with the employer, military service, and any other public service to which the member would otherwise be eligible under this chapter, except that member contributions shall not be collected.

(d) The transfer by the member is voluntary, and shall be irrevocable, unless the board of supervisors, by resolution, authorizes Retirement Plan 3 members to transfer to Retirement Plan 2, under terms and conditions specified in the resolution. These terms may include, but are not limited to, an eligibility provision based on the number of years in county service, a provision for crediting service in Retirement Plan 2 only for that service rendered after adoption of the resolution, or an eligibility provision allowing members to transfer to Retirement Plan 2 all county service rendered under Retirement Plan 3 provided the member deposits into the retirement fund within a specified time an amount equal to the contributions he or she would have made during that time, had he or she been a member of Retirement Plan 2, together with regular interest on that amount. The resolution may establish different conditions for different job classifications or groups, and for represented bargaining units, conditions mutually agreed upon by the employer and the employee representative. The board of supervisors may also establish any other conditions it deems necessary or desirable.

(e) Any member who has elected or transferred to the plan created by this article and who terminates his or her employment and is later reemployed shall not be entitled to change his or her election upon that reemployment, unless a resolution, enacted by the board of supervisors subsequent to the member’s election to transfer to the new plan, so provides.

(Amended by Stats. 1991, Ch. 344, Sec. 2. Effective August 6, 1991. Applicable as of March 1, 1991, pursuant to Sec. 3 of Ch. 344.)



31498.7

Until the completion of the next regularly scheduled actuarial survey of the retirement system, the employer contribution required to finance the plan created by this article shall be established by the board, upon the recommendation of the actuary.

(Added by Stats. 1982, Ch. 1381, Sec. 1.)






ARTICLE 1.7 - Alternative Plan for Counties of the 25th Class

31499

(a) The retirement plan created by this article shall be known as Retirement Plan 3.

(b) This article shall be applicable in the retirement system of any county of the 25th class as described by Section 28046, if the board of supervisors executes a memorandum of understanding with employee representatives and adopts, by majority vote, a resolution providing that the article shall be applicable.

(c) The purpose of this article is to provide an optional, noncontributory retirement plan for general members as an alternative to the provisions and benefits otherwise contained in this chapter.

(d) The retirement benefits of (1) all general members employed after the date this article is made operative and who elect the plan created by this article and (2) existing general members who transfer to the plan herein created, shall be governed by this article.

(e) In the event of a conflict, this article shall supersede and prevail over other provisions or application of provisions otherwise contained in this chapter.

(f) Except as otherwise provided below, the provisions contained in this chapter shall apply:

(1) Article 9 (commencing with Section 31700) of this chapter shall not be applicable.

(2) Article 10 (commencing with Section 31720) of this chapter shall not be applicable.

(3) Article 11 (commencing with Section 31760) of this chapter shall not be applicable.

(4) Article 12 (commencing with Section 31780) of this chapter shall not be applicable.

(5) Article 16.5 (commencing with Section 31870) of this chapter shall not be applicable.

(g) Article 15 (commencing with Section 31830) shall only be applicable for service retirement. Those provisions of Article 15 dealing with disability retirement, death benefits, and the requirement relating to the deposit of accumulated member contributions shall not be applicable.

(h) Except as otherwise provided, any member who upon retirement receives a retirement pension calculated in accordance with sections or provisions added to this article subsequent to the effective date of this article shall have his or her pension calculated under each such section or provision only for the period of time that those sections or provisions were in effect, unless otherwise mutually agreed between the employer and its employee representatives.

(i) Unless specifically otherwise provided therein, no amendment to this article enacted subsequent to the effective date of this article shall apply to any county or to the employees of any county unless and until mutually agreed to by the employer and employee representatives and adopted by majority resolution of the board of supervisors.

(Added by Stats. 1983, Ch. 558, Sec. 4. Effective July 28, 1983.)



31499.1

Unless the context otherwise requires, the definitions contained in this section govern the construction of this article.

(a) “Board” means the board of retirement.

(b) “Employer” means the county or district or agency whose employees are members of the retirement system of the county.

(c) “Federal system” means the Old Age and Survivors Insurance provisions of the Social Security Act.

(d) “Final compensation” means the average annual compensation earnable by a general member during any three years, whether or not consecutive, elected by the member at or before the time an application for retirement is filed or, if no election is made, during the three years in which the member or former member last earned compensation preceding retirement. If a member or former member has less than three years of service, final compensation shall be determined by dividing total compensation by the number of months of service credited to the member or former member and multiplying by 12. In no event shall final compensation include any disability benefits received by the member or former member under a disability plan provided by the employer.

(e) “Member” or “general member” means an employee hired on a permanent basis, as defined by the employer, except an employee eligible for safety membership.

(f) “Primary insurance amount” means the monthly retirement benefit payable under the federal system at the age of 65.

(g) “Service” means the period of uninterrupted employment of a member and the time in which a member or former member (1) is totally disabled, and (2) is receiving disability benefits or is eligible to receive disability benefits either during or after any elimination or qualifying period, under a disability plan provided by the employer.

Except as otherwise herein provided, a member shall not be credited with service for any period of time in which the member is absent from work without pay.

Unless otherwise provided, service shall not include military service or public service other than service with the employer.

(Added by Stats. 1983, Ch. 558, Sec. 4. Effective July 28, 1983.)



31499.2

(a) (1) Except as otherwise provided in Section 31499.3, there shall be no general members’ contributions under the plan created by this article.

(2) A member who transfers to the retirement plan created by this article shall have refunded, within a reasonable period of time, not to exceed nine months from the date of receipt of election to transfer by the board, the member’s accumulated contributions, together with interest thereon, which are credited to the member’s account. Interest shall be credited to the June 30 or December 31 date, whichever is later, immediately preceding the date of the refund warrant. Any refund under this section shall be payable to the member.

(b) (1) Except as provided in Sections 31499.3 and 31499.7 and under reciprocal provisions of this article, a member who was in public service prior to becoming a member may not elect to receive credit in this retirement plan for that public service time, and may not receive credit for that prior public service.

(2) Absence from work or termination of employment while an eligible employee or disability beneficiary, as defined by a disability plan provided by the employer, may not be considered as breaking the continuity of service.

(3) For the purposes of subdivision (b) of Section 31499.4, an unpaid leave of absence of not to exceed one year, or a leave of absence for which an employee receives any benefit which has been approved by the employer, may not be considered an interruption of service. However, the period of time of unpaid leave may not be considered as service in calculating the benefits otherwise provided under this article.

(Amended by Stats. 2004, Ch. 533, Sec. 13. Effective January 1, 2005.)



31499.3

(a) An active member governed by the provisions of this article may elect, by written notice filed with the board, to make contributions and receive credit in this retirement system for service with the county that was rendered prior to his or her current membership in the system and for which he or she would not otherwise be entitled to receive credit pursuant to this article.

(b) Notwithstanding any other provision of this chapter, service credit received by a member pursuant to this section may not be counted to meet the minimum qualifications for service or disability retirement, additional cost-of-living benefits, health care benefits, or any other benefits based on service credit.

(c) Any member who elects to make contributions and receive service credit pursuant to this section shall contribute to the retirement fund, prior to the effective date of his or her retirement or, if applicable, prior to the date provided in Section 31485.7, by lump-sum payment or by installment payments over a period not to exceed 10 years, an amount that is equal to the present value of the additional liability incurred by the system in crediting the prior service, based upon actuarial assumptions in effect for the retirement system at the time the election is made.

(d) No member may receive any service credit under this section for which he or she has not completed payment pursuant to subdivision (c) before the effective date of his or her retirement or, if applicable, before the date provided in Section 31485.7. Subject to the limitations of federal law, a member who has elected to make payments in installments may complete payment by lump sum at any time prior to the effective date of his or her retirement.

(e) Any sums paid by a member pursuant to this section shall be considered to be and administered as contributions by the member.

(f) This section is not operative until the board of supervisors elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Repealed and added by Stats. 2004, Ch. 533, Sec. 15. Effective January 1, 2005.)



31499.4

(a) Retirement of a member or former member who has met the requirements for age and service shall be made by the board, at which time the member or former member becomes a retired member.

(b) Any member who has completed 10 years of service shall be vested under the plan created by this article.

(c) Any vested member or vested former member who has attained the age of 65 years may be retired upon filing with the board a written application on a form provided by the board for normal retirement setting forth the desired effective retirement date.

(d) Any vested member or vested former member who has attained the age of 55 years may be retired upon filing with the board a written application on a form provided by the board for early retirement setting forth the desired effective retirement date.

(e) The normal retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member equal to 2 percent of his or her final compensation multiplied by the number of years of service to the preceding completed month to which the member is entitled to be credited at retirement, not to exceed 35 years, added to 1 percent of the member’s final compensation multiplied by the number of years of service in excess of 35, not to exceed 10 years, reduced by the estimated primary insurance amount, if any, multiplied by the fraction of the number of years of service with the employer subject to coverage under the federal system, not to exceed 35 years, divided by 35.

In no event shall the normal retirement pension, when added to the estimated primary insurance amount, exceed 70 percent of the member’s final compensation unless the years of service to which the member is entitled to be credited at retirement exceeds 35, in which case the normal retirement pension, when added to the estimated primary insurance amount, shall not exceed 80 percent of the member’s final compensation.

(f) The early retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member in an amount which is the actuarial equivalent of the normal retirement pension to which the retired member would be entitled if otherwise eligible for normal retirement, which shall be computed by multiplying the normal retirement pension by the early retirement adjustment factor set forth opposite the member’s age as of the birthday immediately preceding the date of retirement, in the following table:

Age

ERA Factor

55  ........................

.39

56  ........................

.43

57  ........................

.47

58  ........................

.51

59  ........................

.56

60  ........................

.61

61  ........................

.67

62  ........................

.74

63  ........................

.82

64  ........................

.90

The ERA Factors set forth in this subdivision shall be used until adjusted by the board in accordance with the interest and mortality tables adopted by the board.

(g) The board, upon the advice of the actuary, shall establish and adjust, as required, the table of estimated primary insurance amounts, which shall be utilized in computing the retirement benefit. For purposes of this article, the primary insurance amount shall be estimated based on the employee’s age and salary as of the date of retirement or the date of termination of a vested member, whichever is applicable, provided that:

(1) An employee’s prior career earnings shall be assumed to have been subject to the federal system and to have increased on a year-to-year basis at a rate equivalent to the rate of increase in the average per worker total wages reported by the Social Security Administration, and

(2) For those members who have not attained the normal retirement age under the federal system as of the date of retirement (i) future earnings in employment covered by the federal system shall be assumed to continue at the rate of pay received by the employee from the employer as of the date of retirement or the date of termination of a vested member, whichever is applicable, and (ii) future wage bases, as defined by the federal system, shall be assumed to continue at the wage base in effect in the year of retirement or the year of termination of a vested member, whichever is applicable, and (iii) cost-of-living increases in the year of retirement and delayed retirement credit provided under the federal system shall not be included in the calculation of the estimated primary insurance amount.

(h) The employer shall certify the years of service to be credited at retirement and the final compensation to be utilized in computing the normal and early retirement pension.

(i) At the time of application for retirement, the member or former member shall provide adequate proof (1) of age and (2) of the eligibility of persons, if any, who at that time would otherwise qualify for the survivor allowance provided for in Section 31499.8.

(j) Notwithstanding subdivision (e) of Section 31499.4, any retired member receiving a normal retirement pension shall, as soon as possible but not later than six months following retirement, present evidence required by the board of the retired member’s actual primary insurance amount. For purposes of this subdivision, the actual primary insurance amount shall be the amount payable under the federal system on the retired member’s date of retirement without regard to delayed retirement credit or any deductions on account of work. Following receipt of that evidence, the board shall adjust the retired member’s pension from the date of retirement to equal the amount of the pension to which he or she would have been entitled on that date had the estimated primary insurance amount equaled the actual primary insurance amount.

(Added by Stats. 1983, Ch. 558, Sec. 4. Effective July 28, 1983.)



31499.5

(a) Upon the death of a retired member, 50 percent of the retirement pension, if not modified in accordance with the optional survivor allowance in subdivision (b), shall be continued during and throughout the life of his or her surviving spouse, if he or she was married to the member at least one year prior to the date of retirement. If there is no surviving spouse entitled to this allowance, or if he or she dies before every child of the deceased retired member, including stepchild or adopted child, attains the age of 18 years, then the allowance which the surviving spouse would have received had she or he lived, shall be paid to the deceased retired member’s child or children under the age of 18 years. If the survivor allowance is to be paid to surviving children, the allowance shall be divided among the children in equal amounts. However, the right of any child to share in the allowance shall cease upon his or her death, marriage, or upon attaining the age of 18 years.

Notwithstanding any other provisions of this subdivision, the allowance otherwise payable to the children of the retired member shall be paid to the children through the age of 21, if the children remain unmarried and are regularly enrolled as full-time students in any accredited school as determined by the board.

(b) A vested member, or vested former member, in lieu of the normal or early retirement pension for the retired member’s life alone, may elect to have the actuarial equivalent of the retired member’s pension as of the date of retirement applied to a lesser amount payable throughout the retired member’s life, and thereafter to have a survivor allowance as approved by the board, upon the advice of the actuary, continued throughout the life of and paid to the person or persons having an insurable interest in the life of the retired member, as the member or former member nominates by written designation duly executed and filed with the board at the time of retirement.

(c) Designations pursuant to subdivision (b) shall not, in the opinion of the board and the actuary, place any additional burden upon the retirement system.

(Added by Stats. 1983, Ch. 558, Sec. 4. Effective July 28, 1983.)



31499.6

Any person employed subsequent to the effective date of this article who would otherwise qualify as a member shall not become a member until he or she certifies to the board his or her election to be covered by the retirement plan established by this article or to be covered by the retirement provisions and benefits otherwise available to members on the date preceding the effective date of this article. As a condition of continued employment, the certification shall be made within 60 days of employment. The employer shall make available to the person a disclosure of the elements of each of the available retirement plans prior to accepting his or her election.

(Added by Stats. 1983, Ch. 558, Sec. 4. Effective July 28, 1983.)



31499.7

(a) General members may, within 180 days of the effective date of this article, elect to transfer to the retirement plan created by this article upon proper application executed by the member and filed with the board. Such transfer is voluntary and shall be irrevocable.

(b) The retirement benefits of the transferred members are governed and defined by this article.

(c) Transferring members relinquish and waive any and all previously available vested or accrued retirement, survivor, disability and death benefits. However, notwithstanding any other provision of this article, a transferring member shall receive credit for no more than 24 months of public service performed prior to December 31, 1969, including service with the employer, military service, and any other public service to which the member would otherwise be eligible under this chapter, except that member contributions shall not be collected.

(d) Any member who has elected or transferred to the plan created by this article and who terminates his or her employment and is later reemployed shall not be entitled to change his or her election upon such reemployment.

(Added by Stats. 1983, Ch. 558, Sec. 4. Effective July 28, 1983.)



31499.8

Until the completion of the next regularly scheduled actuarial survey of the retirement system, the employer contribution required to finance the plan created by this article shall be established by the board, upon the recommendation of the actuary.

(Added by Stats. 1983, Ch. 558, Sec. 4. Effective July 28, 1983.)



31499.9

If any provision of this article, or the application thereof, to any person or circumstances, is held invalid, the invalidity shall not affect other provisions or application of the article which can be given effect without the invalid provisions or application and, to this end the provisions of this article are severable.

(Added by Stats. 1983, Ch. 558, Sec. 4. Effective July 28, 1983.)






ARTICLE 1.8 - Alternative Optional, Integrated, Noncontributory Plan for Counties of the 20th Class

31499.10

(a) The retirement plan created by this article shall be known as Retirement Plan 3.

(b) This article shall be applicable in the retirement system of any county of the 20th class as described by Section 28041, if the board of supervisors adopts, by majority vote, a resolution providing that the article shall be applicable.

(c) The purpose of this article is to provide an optional, noncontributory retirement plan for general members as an alternative to the provisions and benefits otherwise contained in this chapter.

(d) The retirement benefits of (1) all general members employed after the date this article is made operative and who elect the plan created by this article and (2) existing general members who transfer to the plan created by this article, shall be governed by this article.

(e) In the event of a conflict, this article shall supersede and prevail over other provisions or application of provisions otherwise contained in this chapter.

(f) Except as otherwise provided below, the provisions contained in this chapter shall apply:

(1) Article 9 (commencing with Section 31700) of this chapter shall not be applicable.

(2) Article 10 (commencing with Section 31720) of this chapter shall not be applicable.

(3) Article 11 (commencing with Section 31760) of this chapter shall not be applicable.

(4) Article 12 (commencing with Section 31780) of this chapter shall not be applicable.

(5) Article 16.5 (commencing with Section 31780) of this chapter shall not be applicable.

(g) Article 15 (commencing with Section 31830) shall only be applicable for service retirement. Those provisions of Article 15 dealing with disability retirement, death benefits, and the requirement relating to the deposit of accumulated member contributions shall not be applicable.

(h) Except as otherwise provided, any member who upon retirement receives a retirement pension calculated in accordance with sections or provisions added to this article subsequent to the effective date of this article shall have his or her pension calculated under each such section or provision only for the period of time that those sections or provisions were in effect, unless otherwise mutually agreed between the employer and its employee representatives.

(i) Unless specifically otherwise provided, no amendment to this article subsequent to the effective date of this article shall apply to any county or to the employees of any county unless mutually agreed to by the employer and emloyee representatives and adopted by majority resolution of the board of supervisors.

(Added by Stats. 1985, Ch. 175, Sec. 1.)



31499.11

Unless the context otherwise requires, the definitions contained in this section govern the construction of this article.

(a) “Board” means the board of retirement.

(b) “Employer” means the county or district or agency whose employees are members of the retirement system of the county.

(c) “Federal system” means the Old Age and Survivors Insurance provisions of the Social Security Act.

(d) “Final compensation” means the average annual compensation earnable by a general member during any three years, whether or not consecutive, for a person who became a general member of the plan prior to January 1, 2013, or, for a person who became a general member of the plan on or after January 1, 2013, final compensation means the average annual compensation earnable by a general member during any 36 consecutive months, to be elected by the member at or before the time an application for retirement is filed, or, if no election is made, during the three years in which the member or former member last earned compensation preceding retirement. If a member or former member has less than three years of service, final compensation shall be determined by dividing total compensation by the number of months of service credited to the member or former member and multiplying by 12. In no event shall final compensation include any disability benefits received by the member or former member under a disability plan provided by the employer.

(e) “Member” or “general member” means an employee hired on a permanent basis, as defined by the employer, except an employee eligible for safety member.

(f) “Primary insurance amount” means the monthly retirement benefit payable under the federal system at the age of 65.

(g) “Service” means the period of uninterrupted employment of a member and the time in which a member or former member (1) is totally disabled, and (2) is receiving disability benefits or is eligible to receive disability benefits either during or after any elimination or qualifying period, under a disability plan provided by the employer.

(h) Except as otherwise provided in this article, a member shall not be credited with service for any period of time in which the member is absent from work without pay.

(i) Unless otherwise provided, service shall not include military service or public service other than service with the employer.

(Amended by Stats. 2013, Ch. 247, Sec. 14. Effective January 1, 2014.)



31499.12

(a) (1) Except as otherwise provided in Section 31499.13, there shall be no general members’ contributions under the plan created by this article.

(2) A member who transfers to the retirement plan created by this article shall have refunded, within a reasonable period of time, not to exceed nine months from the date of receipt of election to transfer by the board, the member’s accumulated contributions, together with interest thereon, which are credited to the member’s account. Interest shall be credited to the June 30 or December 31 date, whichever is later, immediately preceding the date of the refund warrant. Any refund under this section shall be payable to the member.

(b) (1) Except as provided in Sections 31499.13 and 31499.17 and under reciprocal provisions of this article, a member who was in public service prior to becoming a member may not elect to receive credit in this retirement plan for the public service time, and may not receive credit for that prior public service.

(2) Absence from work or termination of employment while an eligible employee or disability beneficiary, as defined by a disability plan provided by the employer, may not be considered as breaking the continuity of service.

(3) For the purposes of subdivision (b) of Section 31499.14, an unpaid leave of absence of not to exceed one year, or a leave of absence for which an employee received any benefit that has been approved by the employer, may not be considered an interruption of service. However, the period of time of unpaid leave may not be considered as service in calculating the benefits otherwise provided under this article.

(Amended by Stats. 2004, Ch. 533, Sec. 16. Effective January 1, 2005.)



31499.13

(a) An active member governed by the provisions of this article may elect, by written notice filed with the board, to make contributions and receive credit in this retirement system for service with the county that was rendered prior to his or her current membership in the system and for which he or she would not otherwise be entitled to receive credit pursuant to this article.

(b) Notwithstanding any other provision of this chapter, service credit received by a member pursuant to this section may not be counted to meet the minimum qualifications for service or disability retirement, additional cost-of-living benefits, health care benefits, or any other benefits based on service credit.

(c) Any member who elects to make contributions and receive service credit pursuant to this section shall contribute to the retirement fund, prior to the effective date of his or her retirement or, if applicable, prior to the date provided in Section 31485.7, by lump-sum payment or by installment payments over a period not to exceed 10 years, an amount that is equal to the present value of the additional liability incurred by the system in crediting the prior service, based upon actuarial assumptions in effect for the retirement system at the time the election is made.

(d) No member may receive any service credit under this section for which he or she has not completed payment pursuant to subdivision (c) before the effective date of his or her retirement or, if applicable, before the date provided in Section 31485.7. Subject to the limitations of federal law, a member who has elected to make payments in installments may complete payment by lump sum at any time prior to the effective date of his or her retirement.

(e) Any sums paid by a member pursuant to this section shall be considered to be and administered as contributions by the member.

(f) This section is not operative until the board of supervisors elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Repealed and added by Stats. 2004, Ch. 533, Sec. 18. Effective January 1, 2005.)



31499.14

(a) Retirement of a member or former member who has met the requirements for age and service shall be made by the board, at which time the member or former member becomes a retired member.

(b) Any member who has completed 10 years of service shall be vested under the plan created by this article.

(c) Any member who is not vested, whose employment terminated, and who is then reemployed shall not receive credit for his or her previous service credited under Plan 3, provided, that the service was rendered in Plan 3.

(d) Any vested member or vested former member who has attained the age of 65 years may be retired upon filing with the board a written application on a form provided by the board for normal retirement setting forth the desired effective retirement date.

(e) Any vested member or vested former member who has attained the age of 55 years may be retired upon filing with the board a written application on a form provided by the board for early retirement setting forth the desired effective retirement date.

(f) The normal retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member equal to 2 percent of his or her final compensation multiplied by the number of years of service to the preceding completed month to which the member is entitled to be credited at retirement, not to exceed 35 years, added to 1 percent of the member’s final compensation multiplied by the number of years of service in excess of 35, not to exceed 20 years, reduced by the estimated primary insurance amount, if any, multiplied by the fraction of the number of years of service with the employer subject to coverage under the federal system, not to exceed 35 years, divided by 35.

In no event shall the normal retirement pension, when added to the estimated primary insurance amount, exceed 70 percent of the member’s final compensation unless the years of service to which the member is entitled to be credited at retirement exceeds 35, in which case the normal retirement pension, when added to the estimated primary insurance amount, shall not exceed 80 percent of the member’s final compensation.

(g) The early retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member in an amount which is the actuarial equivalent of the normal retirement pension to which the retired member would be entitled if otherwise eligible for normal retirement, which shall be computed by multiplying the normal retirement pension by the early retirement adjustment factor set forth opposite the member’s age as of the birthday immediately preceding the date of retirement in the following table:

Age

ERA factor

55  ........................

.39

56  ........................

.43

57  ........................

.47

58  ........................

.51

59  ........................

.56

60  ........................

.61

61  ........................

.67

62  ........................

.74

63  ........................

.82

64  ........................

.90

The early retirement adjustment factor set forth in this subdivision shall be used until adjusted by the board in accordance with the interest and mortality tables adopted by the board.

(h) The board, upon the advice of the actuary, shall establish and adjust, as required, the table of estimated primary insurance amounts, which shall be utilized in computing the retirement benefit. For purposes of this article, the primary insurance amount shall be estimated based on the employee’s age and salary as of the date of retirement or the date of termination of a vested member, whichever is applicable, provided that:

(1) An employee’s prior career earnings shall be assumed to have been subject to the federal system and to have increased on a year-to-year basis at a rate equivalent to the rate of increase in the average per worker total wages reported by the Social Security Administration, and

(2) For those members who have not attained the normal retirement age under the federal system as of the date of retirement (A) future earnings in employment covered by the federal system shall be assumed to continue at the rate of pay received by the employee from the employer as of the date of retirement or the date of termination of a vested member, whichever is applicable, and (B) future wage bases, as defined by the federal system, shall be assumed to continue at the wage base in effect in the year of retirement or the year of termination of a vested member, whichever is applicable, and (C) cost-of-living increases in the year of retirement and delayed retirement credit provided under the federal system shall not be included in the calculation of the estimated primary insurance amount.

(i) The employer shall certify the years of service to be credited at retirement and the final compensation to be utilized in computing the normal and early retirement pension.

(j) At the time of application for retirement, the member or former member shall provide adequate proof (1) of age and (2) of the eligibility of persons, if any, who at that time would otherwise qualify for the survivor allowance provided for in Section 31499.15.

(k) Notwithstanding subdivision (f), any retired member receiving a normal retirement pension shall, as soon as possible but not later than six months following retirement, present evidence required by the board of the retired member’s actual primary insurance amount. For purposes of this subdivision, the actual primary insurance amount shall be the amount payable under the federal system on the retired member’s date of retirement without regard to delayed retirement credit or any deductions on account of work. Following receipt of that evidence, the board shall adjust the retired member’s pension from the date of retirement to equal the amount of the pension to which he or she would have been entitled on that date had the estimated primary insurance amount equaled the actual primary insurance amount.

(Added by Stats. 1985, Ch. 175, Sec. 1.)



31499.15

(a) Upon the death of a retired member, 50 percent of the retirement pension, if not modified in accordance with the optional survivor allowance in subdivision (b), shall be continued during and throughout the life of his or her surviving spouse, if he or she was married to the member at least one year prior to the date of retirement. If there is no surviving spouse entitled to this allowance, or if he or she dies before every child of the deceased retired member, including stepchild or adopted child, attains the age of 18 years, then the allowance which the surviving spouse would have received had he or she lived, shall be paid to the deceased retired member’s child or children under the age of 18 years. If the survivor allowance is to be paid to surviving children, the allowance shall be divided among the children in equal amounts. However, the right of any child to share in the allowance shall cease upon his or her death, marriage, or upon attaining the age of 18 years.

Notwithstanding any other provisions of this subdivision, the allowance otherwise payable to the children of the retired member shall be paid to the children through the age of 21, if the children remain unmarried and are regularly enrolled as full-time students in any accredited school as determined by the board.

(b) A vested member, or vested former member, in lieu of the normal or early retirement pension for the retired member’s life alone, may elect to have the actuarial equivalent of the retired member’s pension as of the date of retirement applied to a lesser amount payable throughout the retired member’s life, and thereafter to have a survivor allowance as approved by the board, upon the advice of the actuary, continued throughout the life of and paid to the person or persons having an insurable interest in the life of the retired member, as the member or former member nominates by written designation duly executed and filed with the board at the time of retirement.

(c) No designation pursuant to subdivision (b) shall, in the opinion of the board and the actuary, place any additional actuarial cost burden upon the retirement system.

(Added by Stats. 1985, Ch. 175, Sec. 1.)



31499.16

Any person employed subsequent to the effective date of this article who would otherwise qualify as a member shall not become a member until he or she certifies to the board his or her election to be covered by the retirement plan established by this article or to be covered by the retirement provisions and benefits otherwise available to members on the date preceding the effective date of this article. As a condition of continued employment, the certification shall be made within 60 days of employment. The employer shall make available to the person a disclosure of the elements of each of the available retirement plans prior to accepting his or her election.

(Added by Stats. 1985, Ch. 175, Sec. 1.)



31499.17

(a) General members may, within 180 days of the effective date of this article, elect to transfer to the retirement plan created by this article upon proper application executed by the member and filed with the board.

(b) The retirement benefits of the transferred members are governed and defined by this article.

(c) Transferring members relinquish and waive any and all previously available vested or accrued retirement, survivor, disability and death benefits. All transferring members whose contributions for public service have been refunded to them shall not receive credit for that service.

(d) Any member who selects Retirement Plan 3 upon reentering into county service and who has not received credit as a Plan 3 member for previous county service, may elect to repurchase his or her previous service by redepositing his or her withdrawn contributions, plus interest, from date of termination, and shall then receive credit for that service under the plan status at the time of original employment.

(e) Any member who has elected or transferred to the plan created by this article and who terminates his or her employment and is later reemployed shall not be entitled to change his or her election upon that reemployment, unless a resolution, enacted by the board of supervisors subsequent to the member’s election to transfer to the new plan, so provides.

(f) A plan transfer by a member is voluntary and shall be irrevocable, unless the board of supervisors, by resolution, authorizes Retirement Plan 3 members to transfer to a retirement plan authorized under Article 8 (commencing with Section 31670), under the terms and conditions specified in the resolution. The terms may include, but are not limited to, (1) an eligibility provision based on the number of years in county service, or (2) a provision for crediting service in the plan which (A) the member transfers to only for that service rendered after adoption of the resolution or (B) an eligibility provision that, for the purposes of Article 10 (commencing with Section 31720), considers years in county service from the date the member transfers to a new plan unless the prior county service credit is restored, or both. The resolution may establish different service credit conditions for various job classifications or groups, or for various represented bargaining units, different conditions agreed upon by the employer and the employee representative, or both. The board of supervisors may also establish other conditions it deems necessary or desirable.

(Amended by Stats. 2001, Ch. 784, Sec. 1.5. Effective October 13, 2001.)



31499.18

Until the completion of the next regularly scheduled actuarial survey of the retirement system, the employer contribution required to finance the plan created by this article shall be established by the board, upon the recommendation of the actuary.

(Added by Stats. 1985, Ch. 175, Sec. 1.)



31499.19

If any provision of this article, or the application thereof, to any person or circumstances, is held invalid, the invalidity shall not affect other provisions or application of the article which can be given effect without the invalid provisions or application and, to this end the provisions of this article are severable.

(Added by Stats. 1985, Ch. 175, Sec. 1.)






ARTICLE 2 - Establishment of System

31500

A retirement system is established in any county for eligible officers and employees by the adoption of an ordinance, accepting this chapter, by:

(a) A majority vote of the electors voting on the proposition at a special or general election; or

(b) A four-fifths vote of the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



31501

This chapter becomes operative in any county on either January 1st or July 1st following the adoption of the ordinance, as specified in the ordinance, but not sooner than 60 days after its adoption.

(Added by Stats. 1947, Ch. 424.)



31502

This chapter may be made effective by a resolution adopted by a majority of the governing board or committee of any institution operated by two or more counties, or by a majority of the governing board or committee of any district as defined in subdivision (c) of Section 31468, if one of the counties involved in the operation of the institution has adopted its provisions, or, in the case of a district as defined in subdivision (c) of Section 31468, if one of the counties comprising the organization or association has adopted its provisions. Upon the adoption of the resolution the employees of the institution shall become members of the retirement system of the county designated by the governing board or committee of the institution, and all contributions made by the employees and by the institution shall be paid into the county retirement system of the county selected. The governing board or committee shall cause to be paid to the county operating the retirement system, the institution’s proportionate share of the cost of operation of the system.

(Amended by Stats. 1949, Ch. 1338.)



31503

A retirement system established pursuant to this chapter shall supersede any previously established county pension system.

(Amended by Stats. 1953, Ch. 789.)



31505

The assets and records of a superseded system shall become the assets and records of this retirement system, but there shall be left to the superseded system not established pursuant to either Chapter 4 or Chapter 5, sufficient assets, according to tables adopted by the board of supervisors, to pay all retirement payments or annuities to persons who have been retired under the superseded retirement system.

(Amended by Stats. 1951, Ch. 1098.)



31506

All previously retired members of the superseded system shall be paid for their respective lives the full amount of the retirement payments or annuities to which they are entitled.

(Added by Stats. 1947, Ch. 424.)



31507

The retirement board created by this chapter shall determine the amount and kind of assets necessary to meet the requirements of Section 31506, and if the amount so determined proves insufficient, the county shall annually appropriate the sum necessary to fulfill the requirements.

(Added by Stats. 1947, Ch. 424.)



31508

The assets shall be administered solely by the board subject to the provisions of this chapter as to the custody, investment, and disbursement of the retirement fund. If there are assets of the superseded system remaining after the termination of all liabilities of the superseded system, the remaining assets shall be transferred to and become part of the retirement fund.

(Added by Stats. 1947, Ch. 424.)



31509

A member who has made special contributions to a superseded system shall have the option of withdrawing such special contributions together with interest thereon, following the transfer of contributions to this system, or of permitting the contributions to remain as additional contributions to this system. Any member electing to make such withdrawal shall do so by written notice addressed to the board within 90 days after the effective date of this system.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 2.1 - Additional Plan for Counties of the First Class

31510

(a) This article shall be applicable to all members of the retirement system of any county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(b) The purpose of this article is to provide a defined contribution plan which, in conjunction with retirement benefit provisions otherwise contained in this chapter, will provide approximately the same level of retirement benefits to persons who first become members on or after January 1, 1990, and are subject to the limitations set forth in Section 415 of the Internal Revenue Code of 1986, as they would receive under the other retirement benefit provisions in the absence of those limitations, while not affecting the rate of either member or employer contributions to the retirement system. In addition, it is intended that subdivisions (c) and (d) constitute an election under Section 415(b)(10)(C) of the Internal Revenue Code of 1986 with respect to all retirement plans within the retirement system.

(c) Notwithstanding any other provision of this part, the benefits payable to any person who first becomes a member on or after January 1, 1990, shall be subject to the limitations set forth in Section 415 of the Internal Revenue Code of 1986, as adjusted pursuant to Section 415(d)(1)(A) and (B).

(d) Notwithstanding any other law, the benefits payable to any person who first became a member prior to January 1, 1990, shall not be subject to the limitations set forth in Section 415(b) of the Internal Revenue Code of 1986, except to the extent required by subsection (b)(10)(A) of Section 415.

(e) The election described in subdivision (b) shall apply to all employers whose employees are members of the retirement system of the county on December 31, 1989.

(f) The retirement benefits of all persons who first become members of the retirement system on or after January 1, 1990, and participate in Safety Plan B or General Plan D shall be governed by this chapter applicable to those plans and by this article.

(g)  Subdivisions (c) and (d) shall not become operative until the board of supervisors has taken the actions required by subdivision (a) of Section 31510.2.

(h) In the event of a conflict, this article shall supersede and prevail over other provisions or application of provisions otherwise contained in this chapter.

(Added by Stats. 1989, Ch. 1300, Sec. 1. Effective October 1, 1989.)



31510.1

Unless the context otherwise requires, the definitions contained in this section govern the construction of this article.

(a) “Board” means the board of retirement.

(b) “Employer” means the county, district, or agency whose employees are members of the retirement system of the county.

(c) “General Plan F” means the defined contribution plan established in accordance with this article for the benefit of certain members of General Plan D.

(d) “Plan F” means General Plan F and Safety Plan F, collectively.

(e) “Prior plan” means Safety Plan B or General Plan D, as the context requires.

(f) “Safety Plan F” means the defined contribution plan established in accordance with this article for the benefit of certain members in Safety Plan B.

(Added by Stats. 1989, Ch. 1300, Sec. 1. Effective October 1, 1989.)



31510.2

(a) The board of supervisors of any county subject to this article shall establish two defined contribution retirement plans authorized by Section 401 of the Internal Revenue Code of 1986. The terms of the plans shall be mutually agreed to by the employer and employee representatives of affected employees prior to adoption or amendment by the board of supervisors. The plans shall be known as General Plan F and Safety Plan F and are referred to collectively as plan F.

(b) Any general member described in subdivision (f) of Section 31510 shall participate in General Plan F, and any safety member described in subdivision (f) of Section 31510 shall participate in Safety Plan F, after commencement of his or her participation in the prior plan.

(c) The board, upon the advice of the actuary, shall determine the portion of the member contributions otherwise required under the prior plan that shall be credited to plan F in lieu of being credited to the other plan. In doing so, the board shall provide for the level of contributions to plan F that is the minimum amount sufficient to satisfy the purposes set forth in subdivision (b) of Section 31510.

(d) The right of the member to benefits derived from member contributions vests under plan F upon the commencement of participation in plan F.

(e) If a member or beneficiary becomes entitled to receive a benefit in the form of an annuity under the terms of the prior plan, the member’s account in plan F shall be converted to the same form of annuity as is payable to the member or beneficiary from the prior plan. The amount of the annuity payable under the prior plan, calculated prior to the application of this article (including the limitations set forth in Section 415 of the Internal Revenue Code of 1986), shall be reduced by the amount of the annuity generated under plan F as described in the preceding sentence. The amount payable from plan F shall be paid at the same time and in the same manner as the annuity payable from the prior plan and may be provided through an annuity contract purchased from an insurance company, at the discretion of the board. Notwithstanding the foregoing, if the member’s account in plan F does not exceed three thousand five hundred dollars ($3,500), it shall be paid to the member or beneficiary as a lump-sum payment, in lieu of the benefit otherwise payable under plan F.

(f) If a member or beneficiary becomes entitled to receive the member’s accumulated contributions and interest from the prior plan, the member or beneficiary shall receive the member’s account balance from plan F consisting of the member’s accumulated contributions and actual earnings at the same time and in the same manner.

(g) In applying the limitations set forth in Section 415 of the Internal Revenue Code of 1986, benefits or annual additions in qualified retirement plans maintained by an employer separate from the retirement system shall be reduced first. Any additional reduction shall be made to the benefits from plans within the retirement system other than plan F, and then lastly to the annual addition to plan F.

(h) Plan F shall be administered in accordance with subsection (a) of Section 401 of the Internal Revenue Code of 1986 and the Treasury Regulations issued thereunder. The plan shall state that it is intended to be a profit-sharing plan wherein contributions are determined without regard to current or accumulated profits.

(i) For the purpose of this article, the term “annuity” means the combined benefit provided by an annuity, as defined in Section 31457, and the pension, as defined in Section 31471.

(j) To the extent any county subject to this article terminates General Plan F or Safety Plan F, or both of them, with respect to any group of members and in accordance with their terms and adopts a replacement benefits program under Section 31899.4 for those members in lieu of that plan or plans, this section shall be inoperative in that county with respect to those members. In any event, the election made pursuant to subdivision (b) of Section 31510, the provisions of subdivisions (c), (d), (e), (f), and (h) of Section 31510, and the provisions of Section 31510.3 shall remain operative in that county.

(Amended by Stats. 2003, Ch. 520, Sec. 2. Effective January 1, 2004.)



31510.3

It is intended that disability benefits payable from the retirement system pursuant to Article 10 (commencing with Section 31720), in the event of the member’s termination of employment for disability, are compensation for personal injury or sickness, and therefore would not be subject to the limitations set forth in Section 415 of the Internal Revenue Code of 1986. If the Internal Revenue Service rules that the disability benefits are subject to those limitations, any employer which is subject to this article shall provide an alternate disability benefit equal to the decrease in the disability benefit caused by application of those limitations, through a long-term disability plan which shall be separate from the retirement system. The terms of that long-term disability plan shall be mutually agreed to by the employer and employee representatives and adopted by the board of supervisors.

(Added by Stats. 1989, Ch. 1300, Sec. 1. Effective October 1, 1989.)



31510.4

It is intended that the maintenance of plan F not affect the rate of either member or employer contributions to the retirement system. The board may set a rate of regular interest credited to contributions to the prior plan made with respect to members participating in plan F that is different than the rate of regular interest credited to contributions made with respect to members not participating in plan F, if necessary to effectuate that intent.

(Added by Stats. 1989, Ch. 1300, Sec. 1. Effective October 1, 1989.)






ARTICLE 2.6 - Alternative Plan for Counties of the 13th Class

31511

(a) The retirement plan created by this article shall be known as Retirement Plan 3.

(b) This article shall be applicable in the retirement system of any county of the 13th class as described by Sections 28020 and 28034, if the board of supervisors executes a memorandum of understanding agreement with employee representatives and adopts, by majority vote, a resolution providing that the article shall be applicable.

(c) The purpose of this article is to provide a noncontributory retirement plan for general members as an alternative to the provisions and benefits otherwise contained in this chapter.

(d) The retirement benefits of (1) all general members employed after the date this article is made operative and (2) existing general members who transfer to the plan herein created, shall be governed by this article.

(e) In the event of a conflict, this article shall supersede and prevail over other provisions or application of provisions otherwise contained in this chapter.

(f) Except as otherwise provided below, the provisions contained in this chapter shall apply:

(1) Article 10 (commencing with Section 31720) shall not apply.

(2) Article 16.5 (commencing with Section 31870) shall not apply.

(g) Article 15 (commencing with Section 31830) shall only be applicable for service retirement. Those provisions of Article 15 (commencing with Section 31830) dealing with disability retirement and the requirement relating to the deposit of accumulated member contributions shall not apply.

(h) Except as otherwise provided, any member who upon retirement receives a retirement pension calculated in accordance with sections or provisions added to this article subsequent to the effective date of this article shall have his or her pension calculated under each such section or provision only for the period of time that those sections or provisions were in effect, unless otherwise mutually agreed between the employer and its employee representatives.

(i) Unless specifically otherwise provided therein, no amendment to this article enacted subsequent to the effective date of this article shall apply to any county or to the employees of any county unless and until mutually agreed to by the employer and employee representatives and adopted by majority resolution of the board of supervisors.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.1

Unless the context otherwise requires, the definitions contained in this section govern the construction of this article.

(a) “Board” means the board of retirement.

(b) “Employer” means the county or district or agency whose employees are members of the retirement system of the county.

(c) “Federal system” means the Old Age and Survivors Insurance provisions of the Social Security Act.

(d) “Member” or “general member” means an employee hired on a permanent basis, as defined by the employer, except an employee eligible for safety membership.

(e) “Primary insurance amount” means the monthly retirement benefit payable under the federal system at the normal retirement age.

(f) “Service” means the period of employment of a member and the time in which a member or former member (1) is totally disabled, and (2) is receiving disability benefits or is eligible to receive disability benefits either during or after any elimination or qualifying period, under a long-term disability plan provided by the employer.

Except as otherwise herein provided, a member shall not be credited with service for any period of time in which the member is absent from work without pay.

Unless otherwise provided, service shall not include military service or public service other than service with the employer.

(g) “Final compensation” means the average annual compensation earnable by a member during any three years elected by a member at or before the time he or she files an application for retirement, or, if he or she fails to elect, during the three years immediately preceding his or her retirement. If a member has less than three years of service, his or her final compensation shall be determined by dividing his or her total compensation by the number of months of service credited to him or her and multiplying by 12.

The board of supervisors of any county subject to this article shall establish a defined contribution retirement plan authorized by Section 401 of the United States Code or a similar plan authorized by the United States Code.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.2

(a) There shall be no general members’ contributions under the plan created by this article.

(b) No refund shall be made to any member who elects to transfer to the retirement plan created by this article of the member’s accumulated contributions. A member who elects to transfer to the retirement plan established pursuant to this article shall receive: service credit toward vesting under the other retirement plan; a pension from the other retirement plan based upon his or her credited service on the day prior to the operative date of the transfer to the retirement plan established pursuant to this article; and a pension from the retirement plan established pursuant to this article based upon service credited on and after the operative date of the transfer to the retirement plan established pursuant to this article.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.3

(a) Absence from work or termination of employment while an eligible employee or disability beneficiary, as defined by the long-term disability plan provided by the employer, shall not be considered as breaking the continuity of service.

(b) For the purposes of subdivision (b) of Section 31511.4, an unpaid leave of absence which has been approved by the employer, shall not be considered an interruption of service. However, the period of time of unpaid leave shall not be considered as service in calculating the retirement benefits otherwise provided under this article.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.4

(a) Retirement of a member who has met the requirements for age and service shall be made by the board, at which time the member becomes a retired member.

(b) Any member who has completed 10 years of service shall be vested under the retirement plan created by this article.

(c) Any vested member who has attained normal retirement age may be retired upon filing with the board a written application on a form provided by the board for normal retirement setting forth the desired effective retirement date. For purposes of this article, normal retirement date means the first day of the month coincident with or next following the member’s normal retirement age. For purposes of this article, normal retirement age means:

For Persons Born

Normal Retirement Age

1937 or before

65

1938

65 and 2 months

1939

65 and 4 months

1940

65 and 6 months

1941

65 and 8 months

1942

65 and 10 months

1943–1954

66

1955

66 and 2 months

1956

66 and 4 months

1957

66 and 6 months

1958

66 and 8 months

1959

66 and 10 months

1960 and later

67.

(d) Any vested member who has attained the age of 55 years may be retired upon filing with the board a written application on a form provided by the board for early retirement setting forth the desired effective retirement date.

(e) The normal retirement pension for a member who has attained normal retirement age shall consist of an annual allowance payable in monthly installments for the life of the retired member equal to: 2.333 percent of his or her final compensation multiplied by the number of years of service to the preceding completed month to which the member is entitled to be credited at retirement, but not to exceed 30 years; reduced by 2.166 percent of the estimated primary insurance amount, if any, multiplied by the number of years of service to the preceding completed month to which the member is entitled to be credited at retirement, but not to exceed 30 years, multiplied by a fraction, the numerator of which is the number of years of service with the employer subject to coverage under the federal system, but not to exceed 30 years, and the denominator of which is 30.

(f) The early retirement pension shall consist of an annual allowance payable in monthly installments for the life of the retired member in an amount which is the actuarial equivalent of the normal retirement pension to which the retired member would be entitled if otherwise eligible for normal retirement, which shall be computed by multiplying the normal retirement pension by the early retirement adjustment factor set forth, based on the number of years and months by which the member’s early retirement date precedes the member’s normal retirement date, in the following tables:

Early Retirement Adjustment Factors

Months

Years

0

1

2

3

4

0
1
2
3
4
5
6
7
8
9
10
11
12

1.0000
0.9333
0.8667
0.8000
0.7333
0.6667
0.6333
0.6000
0.5667
0.5333
0.5000
0.4667
0.4333

0.9944
0.9278
0.8611
0.7944
0.7278
0.6639
0.6306
0.5972
0.5639
0.5306
0.4972
0.4639
0.4306

0.9889
0.9222
0.8556
0.7889
0.7222
0.6611
0.6278
0.5944
0.5611
0.5278
0.4944
0.4611
0.4278

0.9833
0.9167
0.8500
0.7833
0.7167
0.6583
0.6250
0.5917
0.5583
0.5250
0.4917
0.4583
0.4250

0.9778
0.9111
0.8444
0.7778
0.7111
0.6556
0.6222
0.5889
0.5556
0.5222
0.4889
0.4556
0.4222

Early Retirement Adjustment Factors

Months

Years

5

6

7

8

0
1
2
3
4
5
6
7
8
9
10
11
12

0.9722
0.9056
0.8389
0.7722
0.7056
0.6528
0.6194
0.5861
0.5528
0.5194
0.4861
0.4528
0.4194

0.9667
0.9000
0.8333
0.7667
0.7000
0.6500
0.6167
0.5833
0.5500
0.5167
0.4833
0.4500
0.4167

0.9611
0.8944
0.8278
0.7611
0.6944
0.6472
0.6139
0.5806
0.5472
0.5139
0.4806
0.4472
0.4139

0.9556
0.8889
0.8222
0.7556
0.6889
0.6444
0.6111
0.5778
0.5444
0.5111
0.4778
0.4444
0.4111

Early Retirement Adjustment Factors

Months

Years

9

10

11

12

0
1
2
3
4
5
6
7
8
9
10
11
12

0.9500
0.8833
0.8167
0.7500
0.6833
0.6417
0.6083
0.5750
0.5417
0.5083
0.4750
0.4417
0.4083

0.9444
0.8778
0.8111
0.7444
0.6778
0.6389
0.6056
0.5722
0.5389
0.5056
0.4722
0.4389
0.4056

0.9389
0.8722
0.8056
0.7389
0.6722
0.6361
0.6028
0.5694
0.5361
0.5028
0.4694
0.4361
0.4028

0.9333
0.8667
0.8000
0.7333
0.6667
0.6333
0.6000
0.5667
0.5333
0.5000
0.4667
0.4333
0.4000

(g) The board, upon the advice of the actuary, shall establish and adjust, as required, the table of estimated primary insurance amounts, which shall be utilized in computing the retirement benefit. For purposes of this article, the primary insurance amount shall be estimated based on the employee’s age as of the date of retirement or the date of termination of a vested member, whichever is applicable, and the employee’s earnings, provided that:

(1) An employee’s earnings prior to the first day of service with the employer shall be assumed to have been zero, and

(2) An employee’s earnings during the period of service shall include only those earnings paid by the employer, and

(3) For those members who have not attained the normal retirement age under the federal system as of the date of retirement (i) future earnings in employment covered by the federal system shall be assumed to continue at the rate of pay received by the employee from the employer as of the date of retirement or the date of termination of a vested member, whichever is applicable, and (ii) future wage bases, as defined by the federal system, shall be assumed to continue at the wage base in effect in the year of retirement or the year of termination of a vested member, whichever is applicable, and (iii) cost-of-living increases in the year of retirement and delayed retirement credit provided under the federal system shall not be included in the calculation of the estimated primary insurance amount.

(h) The employer shall certify the years of service to be credited at retirement and the final compensation to be utilized in computing the normal and early retirement pension.

(i) Notwithstanding subdivision (e), any retired member receiving a normal retirement pension may present evidence required by the board of the retired member’s actual primary insurance amount. For purposes of this subdivision, the actual primary insurance amount shall be the amount payable under the federal system on the retired member’s date of retirement without regard to delayed retirement credit or any deductions on account of work or any reductions on account of early retirement. Following receipt of that evidence, the board shall adjust the retired member’s pension from the date of retirement to equal the amount of the pension to which he or she would have been entitled on that date had the estimated primary insurance amount equaled the actual primary insurance amount.

(j) All part-time and intermittent employees of a county which elects to be subject to this article shall not be eligible to participate in the retirement plans provided by this article.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.5

Notwithstanding any other provision of this chapter to the contrary, no surviving spouse benefit shall be paid to a surviving spouse of a member who at the time of death had not met the minimum age and service credit requirements for service retirement.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.6

General members may, within 180 days of the operative date of this article, elect to transfer to the retirement plan created by this article upon proper application executed by the member and filed with the board. Furthermore, any general member who does not elect to transfer during this 180-day period, may elect to transfer within the 30 days prior to any annual anniversary of the operative date of this article. Such a transfer is voluntary and shall be irrevocable.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.7

Until the completion of the next regularly scheduled actuarial survey of the retirement system, the employer contribution rate required to finance the plan created by this article shall be established by the board, upon the recommendation of the actuary.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.8

The board shall before April 1 of each year determine whether there has been an increase or decrease in the cost of living as provided in this section. Notwithstanding Section 31481 or any other provision of this chapter (commencing with Section 31450), every retirement allowance, optional death allowance, or annual death allowance payable to or on account of any member of the plan created by this article who retires at or beyond normal retirement age or dies shall, as of April 1st of each year, be increased or decreased by a percentage of the total allowance then being received found by the board to approximate to the nearest one-half of 1 percent the percentage of annual increase or decrease in the cost of living as of January 1st of each year as shown by the then current Bureau of Labor Statistics Consumer Price Index for All Urban Consumers for the Los Angeles-Anaheim-Long Beach area, but such change shall not exceed 5 percent per year; however, the amount of any cost-of-living increase or decrease in any year which is not met by the maximum annual change of 5 percent in allowances shall be accumulated to be met by increases or decreases in allowances in future years; except that no decrease shall reduce the allowance below the amount being received by the member or his or her beneficiary on the effective date of the allowance. No adjustment shall be made in the retirement allowance of a member who retires prior to attaining normal retirement age until the member attains normal retirement age.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.9

(a) An employer which is subject to this article shall provide disability benefits for its employees through a long-term disability plan which shall be separate from and administered separately from the retirement plans authorized by this article and all other retirement plans.

(b) The long-term disability plan shall consist of a separate trust which shall be funded utilizing a level cost method and employer contributions. No employee shall be required to make any employee contribution to the long-term disability plan.

(c) The board of supervisors shall contract for the resolution of the issue of disability. The board of supervisors shall establish an appeals board to which a member who is aggrieved by a decision of the administrator may appeal.

(d) Any member permanently incapacitated for the performance of duty, regardless of age or years of service, shall receive disability benefits as follows: (1) for not to exceed two years; (2) for any time after the expiration of the two-year period specified in subdivision (a) if, and only if the member is unable to perform the duties of any occupation for which the member is qualified by reason of training or experience.

(e) The disability benefit shall be 50 percent of the final compensation of the member reduced by any Social Security benefits, workers’ compensation benefits, and earnings from any employment other than employment which is part of a rehabilitation program.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.10

(a) The board of retirement shall establish a position whose qualifications shall include experience in administration and communication of defined benefit plans and defined contribution plans and whose duties shall include management of the plan or plans adopted pursuant to this article and reporting to the county treasurer and the director of personnel.

(b) The board of retirement shall establish and implement a comprehensive communication program to educate employees regarding the benefits available under this article and Social Security.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)



31511.11

(a) The board of supervisors of any county subject to this article shall establish a defined contribution retirement plan authorized by Section 401 of the Internal Revenue Code of 1954 or a similar plan authorized by the Internal Revenue Code of 1954.

(b) Any full-time employee of the county who is hired by the county on or after the operative date of this article in that county and has completed 6 months of credited full-time service with the county or any member who elects to transfer to the retirement plan created by this article shall participate in the plan.

(c) The county shall partially or fully match the contributions of the employee on the basis mutually agreed to by the board of supervisors and the employee representatives.

(d) The right of the employee to benefits derived from employee contributions vests upon the commencement of the participation by the employee in the plan.

(e) The right of the employee to benefits derived from matching employer contributions vests 100 percent after five years of full-time service with the county.

(f) Upon termination of the employment of an employee whose benefits derived from employer contributions are not vested, benefits derived from the contributions of the employee shall be refunded to the employee and the matching contributions of the employer shall be credited to reduce future employer contributions or to pay expenses of the plan.

(g) The defined contribution plan shall accept rollover contributions from other plans to the extent authorized by federal law.

(h) The plan shall be administered in accordance with subdivision (k) of Section 401 of the United States Code.

(Added by Stats. 1985, Ch. 1480, Sec. 1.)






ARTICLE 2.7 - General Limitations

31515

It is the intent of the Legislature to specifically include in the County Employees Retirement Law of 1937 provisions of law that limit public retirement benefits, other than health benefits, for the members of the legislative bodies of counties and districts and provisions respecting the impact of salary and benefit increases upon the funding status of county retirement systems.

This chapter shall be known and may be cited as the Responsibility in Pensions Act of 1995.

(Added by Stats. 1995, Ch. 558, Sec. 2. Effective January 1, 1996.)



31515.5

The board of supervisors, in compliance with Section 23026, shall make public, at a regularly scheduled meeting of the board, all salary and benefit increases that affect either or both represented employees and nonrepresented employees. Notice of any salary or benefit increase shall be included on the agenda for the meeting as an item of business in compliance with the requirements of Section 54954.2. Notice shall occur prior to the adoption of the salary or benefit increase, and shall include an explanation of the financial impact that the proposed benefit change or salary increase will have on the funding status of the county employees’ retirement system.

The board of retirement, or board of investments in a county in which a board of investments has been established pursuant to Section 31520.2, is authorized, consistent with its fiduciary duties, to have an enrolled actuary prepare an estimate of the actuarial impact of the salary or benefit increase. The actuarial data shall be reported to the board of supervisors.

Nothing in this section shall be construed to limit or lessen the requirement imposed by Section 7507 that the costs associated with increases in benefits be determined by an enrolled actuary and publicly disclosed two weeks prior to an adoption of the increase in benefits.

(Added by Stats. 1995, Ch. 558, Sec. 2. Effective January 1, 1996.)



31516

The board of supervisors, in compliance with Section 7507, shall secure the services of an enrolled actuary to provide a statement of the actuarial impact upon future annual costs before authorizing increases in benefits. An “enrolled actuary” means an actuary enrolled under Sections 1241 and 1242 of Title 29 of the United States Code and “future annual costs” shall include, but not be limited to, annual dollar increases or the total dollar increases involved when available.

The future annual costs as determined by the actuary shall be made public at a public meeting at least two weeks prior to the adoption of any increases in benefits.

(Added by Stats. 1995, Ch. 558, Sec. 2. Effective January 1, 1996.)



31517

(a) Notwithstanding any other provision of this chapter, as provided in Section 53060.1, the benefits of any member of a legislative body of any county or district shall be no greater than that received by nonsafety employees of that public agency. In the case of agencies with different benefit structures, the benefits of members of the legislative body shall not be greater than the most generous schedule of benefits being received by any category of nonsafety employees.

(b) Notwithstanding any other provision of this chapter, members of the legislative body of a county or district shall not be eligible to accrue multiple benefits greater than the most generous schedule of benefits being received by any category of nonsafety employees from two or more public agencies for concurrent service except in the case of a member who serves as a regular full-time employee in a separate public agency.

(c) This section shall be applicable to any member of a legislative body whose first service commences on and after January 1, 1995.

(Added by Stats. 1995, Ch. 558, Sec. 2. Effective January 1, 1996.)






ARTICLE 3 - Retirement Board

31520

Except as otherwise delegated to the board of investment and except for the statutory duties of the county treasurer, the management of the retirement system is vested in the board of retirement, consisting of five members, one of whom shall be the county treasurer. The second and third members of the board shall be active members of the association elected by it within 30 days after the retirement system becomes operative in a manner determined by the board of supervisors. The fourth and fifth members shall be qualified electors of the county who are not connected with county government in any capacity, except one may be a supervisor and one may be a retired member, and shall be chosen by the board of supervisors. The first persons chosen as the second and fourth members shall serve for two years from the date the system becomes operative and the third and fifth members shall serve for a term of three years from that date. Thereafter the terms of office of the four elected members are three years.

As used in this section “active member” means a member in the active service of a county, district, or superior court and a “retired member” means a member, including a member under former Section 31555, retired for service or disability.

(Amended by Stats. 2002, Ch. 784, Sec. 188. Effective January 1, 2003.)



31520.1

(a) In any county subject to Articles 6.8 (commencing with Section 31639) and 7.5 (commencing with Section 31662.2), the board of retirement shall consist of nine members and one alternate, one of whom shall be the county treasurer. The second and third members of the board shall be members of the association, other than safety members, elected by those members within 30 days after the retirement system becomes operative in a manner determined by the board of supervisors. The fourth, fifth, sixth, and ninth members shall be qualified electors of the county who are not connected with the county government in any capacity, except one may be a supervisor, and shall be appointed by the board of supervisors. A supervisor appointed as a member of the retirement board may not serve beyond his or her term of office as supervisor. The seventh member shall be a safety member of the association elected by the safety members. The eighth member shall be a retired member elected by the retired members of the association in a manner to be determined by the board of supervisors. The alternate member shall be that candidate, if any, for the seventh member from the group under Section 31470.2 or 31470.4, or any other eligible safety member in a county if there is no eligible candidate from the groups under Sections 31470.2 and 31470.4, which is not represented by a board member who received the highest number of votes of all candidates in that group, and shall be referred to as the alternate seventh member. If there is no eligible candidate there may not be an alternate seventh member. The first person chosen as the second and fourth members shall serve for a term of two years beginning with the date the system becomes operative, the third and fifth members shall serve for a term of three years beginning with that date, and the sixth, seventh and alternate seventh members shall serve for a term of two years beginning on the date on which a retirement system established by this chapter becomes operative. The eighth and ninth members shall take office as soon as practicable for an initial term to expire concurrent with the expiration of the longest remaining term of an elected member. Thereafter, the terms of office of the elected, appointed, and alternate seventh members are three years, except as provided in Section 31523.

(b) The alternate seventh member provided for by this section shall vote as a member of the board only if the second, third, seventh, or eighth member is absent from a board meeting for any cause, or if there is a vacancy with respect to the second, third, seventh, or eighth member, the alternate seventh member shall fill the vacancy until a successor qualifies. The alternate seventh member shall sit on the board in place of the seventh member if a member of the same service is before the board for determination of his or her retirement.

(c)  The alternate seventh member shall be entitled to both of the following:

(1) The alternate seventh member shall have the same rights, privileges, responsibilities, and access to closed sessions as the second, third, seventh, and eighth member.

(2) The alternate seventh member may hold positions on committees of the board independent of the second, third, seventh, or eighth member and may participate in the deliberations of the board or any of its committees to which the alternate seventh member has been appointed whether or not the second, third, seventh, or eighth member is present.

(Amended by Stats. 2011, Ch. 124, Sec. 1. Effective January 1, 2012.)



31520.11

As an alternative to the terms of office specified in Section 31520. 1, the County of Contra Costa may, if the board of supervisors adopts a resolution, have terms of office which expire as follows:

Seat number 1, the treasurer, who serves on the board of retirement ex officio, and whose term of office on the retirement board expires with his or her term of office as treasurer.

Seats 2, 4, and 8 expire June 30, 1992, and every three years thereafter.

Seats 3, 5, and 9 expire June 30, 1993, and every three years thereafter.

Seats 6, 7, and alternate expire June 30, 1994, and every three years thereafter.

(Added by Stats. 1991, Ch. 1226, Sec. 7.)



31520.12

(a) Notwithstanding Section 31520.1, and subject to the limitations of subdivision (c), in any county subject to Articles 6.8 (commencing with Section 31639) and 7.5 (commencing with Section 31662), the board of supervisors may, by resolution adopted by majority vote, appoint an alternate member for the fourth, fifth, sixth, and ninth members. The term of office of the alternate member shall run concurrently with the term of office of the ninth member. The alternate member shall vote as a member of the board only in the event the fourth, fifth, sixth, or ninth member is absent from a board meeting for any cause. If there is a vacancy with respect to the fourth, fifth, sixth, or ninth member, the alternate member shall fill that vacancy until a successor qualifies.

(b) The alternate member for the fourth, fifth, sixth, or ninth member shall be entitled to the same compensation as the fourth, fifth, sixth, or ninth member for attending a meeting, pursuant to Section 31521, whether or not the fourth, fifth, sixth, or ninth member attends the meeting.

(c) If the board of supervisors appoints a supervisor as the fourth, fifth, sixth, or ninth member, an alternate member appointed pursuant to subdivision (a) may not serve as an alternate for that supervisor member unless service by an alternate member for an appointed supervisor member is approved by the majority of the electors in the county.

(d) This section shall apply only to a county of the ninth class, as defined in Sections 28020 and 28030.

(Added by Stats. 2005, Ch. 64, Sec. 1. Effective January 1, 2006.)



31520.2

(a)  In any county in which the assets of the retirement system exceed eight hundred million dollars ($800,000,000), the board of supervisors may, by resolution, establish a board of investments. The board shall consist of nine members, one of whom shall be the county treasurer. The second and third members shall be general members of the association elected by the general membership of the association for a three-year term. The fourth member shall be a safety member elected by the safety membership of the association for a three-year term. The eighth member shall be a retired member of the association elected by the retired membership of the association for a three-year term. The fifth, sixth, seventh, and ninth members shall be qualified electors of the county who are not connected with county government in any capacity, and shall be appointed by the board of supervisors. They shall also have had significant experience in institutional investing, either as investment officer of a bank, or trust company; or as investment officer of an insurance company, or in an active, or advisory, capacity as to investments of institutional or endowment funds. The first person chosen as a fifth, sixth, or seventh member shall serve for a three-year term, the second person chosen shall serve a four-year term, and the third person chosen shall serve a two-year term. The first person appointed as the ninth member shall serve a one-year term. Thereafter, all terms of all appointed members shall be three years.

(b) The board of investments shall be responsible for all investments of the retirement system.

(Amended by Stats. 2011, Ch. 124, Sec. 2. Effective January 1, 2012.)



31520.3

(a) Notwithstanding Section 31520.1, the board of retirement of a county of the 16th class, as defined by Sections 28020 and 28037, as amended by Chapter 1204 of the Statutes of 1971, may, by majority vote, appoint, from a list of nominees submitted by an organization consisting solely of retired members, an alternate retired member to the office of the eighth member, who shall serve until the expiration of the current term of the current eighth member and thereafter the alternate retired member shall be elected by the retired members of the association in the same manner and at the same time as the eighth member is elected.

(b) The term of office of the alternate retired member shall run concurrently with the term of office of the eighth member. The alternate retired member shall vote as a member of the board only in the event the eighth member is absent from a board meeting for any cause. If there is a vacancy with respect to the eighth member, the alternate retired member shall fill that vacancy for the remainder of the eighth member’s term of office.

(c) Except as provided in subdivision (b), the alternate retired member shall be entitled to the same rights and privileges and shall have the same responsibilities and access to closed sessions as the eighth member. The alternate retired member may hold positions on committees of the board independent of the eighth member and may participate in the deliberations of the board or any of its committees to which the alternate retired member has been appointed whether or not the eighth member is present.

(d) The alternate retired member shall be entitled to the same compensation as the eighth member for attending a meeting, pursuant to Section 31521, whether or not the eighth member is in attendance at those meetings.

(e) (1) In the event that this section is made applicable in any county, by the appointment of an alternate eighth member, the alternate seventh member shall not sit and act for the retired member, except as described in paragraph (2).

(2) If both the eighth member and the alternate retired member are not attending a meeting, the alternate seventh member may sit and act for the eighth member as described in Section 31520.1.

(Amended by Stats. 2011, Ch. 124, Sec. 3. Effective January 1, 2012.)



31520.4

In any county with a board of retirement composed of nine members pursuant to Section 31520.1, if the second, third, seventh, or alternate seventh member of the board is injured or killed while performing his or her duties as a member of the board, that member shall be deemed to have been acting in the course and scope of his or her duties as an employee of the county or district employing the member, for the limited purpose of determining eligibility for workers’ compensation benefits or disability or death benefits from the retirement system.

This section shall not be operative in any county until the board of supervisors, by resolution adopted by a majority vote, makes this section operative in that county.

(Amended by Stats. 2011, Ch. 124, Sec. 4. Effective January 1, 2012.)



31520.5

(a) Notwithstanding Section 31520.1, in any county subject to Articles 6.8 (commencing with Section 31639) and 7.5 (commencing with Section 31662), the board of retirement may, by majority vote, appoint, from a list of nominees submitted by a recognized retiree organization, an alternate retired member to the office of the eighth member, who shall serve until the expiration of the current term of the current eighth member. Thereafter, the alternate retired member shall be elected separately by the retired members of the association in the same manner and at the same time as the eighth member is elected.

(b) The term of office of the alternate retired member shall run concurrently with the term of office of the eighth member. The alternate retired member shall vote as a member of the board only in the event the eighth member is absent from a board meeting for any cause. If there is a vacancy with respect to the eighth member, the alternate retired member shall fill that vacancy for the remainder of the eighth member’s term of office.

(c) Except as otherwise provided in this section, the alternate retired member shall be entitled to the same rights and privileges and shall have the same responsibilities and access to closed sessions as the eighth member.

(d) The alternate retired member may hold positions on committees of the board independent of the eighth member and may participate in the deliberations of the board or any of its committees to which the alternate retired member has been appointed whether or not the eighth member is present.

(e) The alternate retired member shall be entitled to the same compensation as the eighth member for attending a meeting, pursuant to Sections 31521 and 31521.1, whether or not the eighth member is in attendance at those meetings.

(f) (1) If this section is made applicable in any county, by the appointment of an alternate eighth member, the alternate seventh member shall not sit and act for the eighth member, except as described in paragraph (2).

(2) If both the eighth member and the alternate retired member are not attending a meeting, the alternate seventh member may sit and act for the eighth member as described in Section 31520.1.

(Amended by Stats. 2012, Ch. 178, Sec. 3. Effective January 1, 2013.)



31521

The board of supervisors may provide that the fourth and fifth members, and in counties having a board consisting of nine members or nine members and an alternate retired member, the fourth, fifth, sixth, eighth, ninth, and alternate retired members, and in counties having a board of investments under Section 31520.2, the fifth, sixth, seventh, eighth, and ninth members of the board of investments, shall receive compensation at a rate of not more than one hundred dollars ($100) for a meeting, or for a meeting of a committee authorized by the board, for not more than five meetings per month, together with actual and necessary expenses for all members of the board.

(Amended by Stats. 2007, Ch. 320, Sec. 3. Effective January 1, 2008.)



31521.1

(a) The board of supervisors may provide that in counties having a board consisting of nine members and an alternate retired member, the fourth, fifth, sixth, eighth, ninth, and alternate retired members, and in counties having a board of investments under Section 31520.2, the fifth, sixth, seventh, eighth, and ninth members of the board of investments, shall receive compensation at a rate of not more than one hundred dollars ($100) for a meeting, or for a meeting of a committee authorized by the board, for not more than five meetings per month, together with actual and necessary expenses for all members of the board.

(b) This section shall apply only in a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Amended by Stats. 2007, Ch. 320, Sec. 4. Effective January 1, 2008.)



31521.3

(a) The board of supervisors may provide that the fourth, fifth, sixth, eighth, ninth, and alternate retired members of the board of retirement shall receive compensation for the review and analysis of disability retirement cases. The compensation shall be limited to the first time a case is considered by the board and shall not exceed one hundred dollars ($100) per day. The compensation shall be prorated for less than eight hours of work in a single day.

(b) A board member compensated pursuant to subdivision (a) shall certify to the retirement board, in a manner specified by the retirement board, the number of hours spent reviewing disability cases each month. The number of hours compensated under this section shall not exceed 32 hours per month.

(c) On or before March 31, 2010, and on or before March 31 in each even-numbered year thereafter, the compensation limit established by the board of supervisors pursuant to subdivision (a) shall be adjusted biennially by the board of retirement to reflect any change in the Consumer Price Index for the Los Angeles, Riverside, and Orange County areas that has occurred in the previous two calendar years, rounded to the nearest dollar.

(d) This section shall apply only in a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Amended by Stats. 2008, Ch. 179, Sec. 103. Effective January 1, 2009.)



31522

The official duties of elected board members who are employees of the county or a district shall be included as part of their county or district employment and their board duties shall normally take precedence over any other duties. The elected board members who are county or district employees shall not receive any additional compensation by virtue of their election to the board.

(Repealed and added by Stats. 1998, Ch. 109, Sec. 3. Effective January 1, 1999.)



31522.1

The board of retirement and both the board of retirement and the board of investment may appoint such administrative, technical, and clerical staff personnel as are required to accomplish the necessary work of the boards. The appointments shall be made from eligible lists created in accordance with the civil service or merit system rules of the county in which the retirement system governed by the boards is situated. The personnel shall be county employees and shall be subject to the county civil service or merit system rules and shall be included in the salary ordinance or resolution adopted by the board of supervisors for the compensation of county officers and employees.

(Amended by Stats. 1979, Ch. 55.)



31522.2

In a county in which the board of retirement or both the board of retirement and the board of investment have appointed personnel pursuant to Section 31522.1, the respective board or boards may elect to appoint an administrator as provided for in this section. The position of the administrator shall not be subject to county civil service or merit system rules. The person so appointed shall be a county employee and the position of administrator shall be included in the salary ordinance or salary resolution adopted by the board of supervisors for the compensation of county officers and employees. The administrator so appointed shall be directed by, shall serve at the pleasure of, and may be dismissed at the will of, the appointing board or boards. Specific charges, a statement of reasons, or good cause shall not be required as a basis for dismissal of the administrator by the appointing board or boards.

This section shall not be operative in any county unless the board of supervisors, by resolution adopted by majority vote, makes this section applicable in the county.

(Added by Stats. 1987, Ch. 188, Sec. 1. Effective July 23, 1987.)



31522.3

(a) In a county in which the board of retirement or both the board of retirement and the board of investment have appointed personnel pursuant to Section 31522.1, the respective board or boards may elect to appoint assistant administrators and chief investment officers as provided for in this section. The positions of the assistant administrators and chief investment officers designated by the retirement board shall not be subject to county charter, civil service, or merit system rules. The persons so appointed shall be county employees and shall be included in the salary ordinance or salary resolution adopted by the board of supervisors for the compensation of county officers and employees. The assistant administrators and chief investment officers so appointed shall be directed by, shall serve at the pleasure of, and may be dismissed at the will of, the appointing board or boards. Specific charges, a statement of reasons, or good cause shall not be required as a basis for dismissal of the assistant administrators and chief investment officers by the appointing board or boards.

(b) This section shall not apply to any person who was an assistant administrator or a chief investment officer and was included in the county civil service or was subject to merit system rules on December 31, 1996.

(c) This section shall only apply to a county of the third class, a county of the eighth class, a county of the 14th class, a county of the 15th class, or a county of the 18th class, as provided by Sections 28020, 28024, 28029, 28035, 28036, and 28039.

(Amended by Stats. 2006, Ch. 846, Sec. 2. Effective September 30, 2006.)



31522.4

(a) In a county in which the board of retirement or both the board of retirement and the board of investment have appointed personnel pursuant to Sections 31522.1 and 31522.2, the respective board or boards may elect to appoint assistant administrators, persons next in line of authority to assistant administrators, chief legal officers, chief deputy legal officers, chief investment officers, and investment officers next in line of authority to chief investment officers as provided for in this section. These positions designated by the board or boards shall not be subject to county charter, civil service, or merit system rules. The persons appointed shall be county employees and their positions shall be included in the salary ordinance or salary resolution adopted by the board of supervisors for the compensation of county officers and employees. The persons appointed shall be directed by, shall serve at the pleasure of, and may be dismissed at the will of, the appointing board or boards. Specific charges, a statement of reasons, or good cause shall not be required as a basis for dismissal of the persons so appointed by the appointing board or boards.

(b) This section shall not apply to any person who was an assistant administrator, person next in line of authority to an assistant administrator, chief legal officer, chief deputy legal officer, chief investment officer, or investment officer next in line of authority to a chief investment officer and was included in the county civil service or was subject to merit system rules on December 31, 2001, unless that person consents to make this section applicable to him or her.

(c) This section shall only apply to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Added by Stats. 2001, Ch. 120, Sec. 1. Effective January 1, 2002.)



31522.5

(a) In a county in which the board of retirement has appointed personnel pursuant to Section 31522.1, the board of retirement may appoint an administrator, an assistant administrator, a chief investment officer, senior management employees next in line of authority to the chief investment officer, subordinate administrators, senior management employees next in line of authority to subordinate administrators, and legal counsel.

(b) Notwithstanding any other provision of law, the personnel appointed pursuant to this section may not be county employees but shall be employees of the retirement system, subject to terms and conditions of employment established by the board of retirement. Except as specifically provided in this subdivision, all other personnel shall be county employees for purposes of the county’s employee relations resolution, or equivalent local rules, and the terms and conditions of employment established by the board of supervisors for county employees, including those set forth in a memorandum of understanding.

(c) Except as otherwise provided by Sections 31529.9 and 31596.1, the compensation of personnel appointed pursuant to this section shall be an expense of administration of the retirement system, pursuant to Section 31580.2.

(d) The board of retirement and board of supervisors may enter into any agreements as may be necessary and appropriate to carry out the provisions of this section.

(e) Section 31522.2 is not applicable to any retirement system that elects to appoint personnel pursuant to this section.

(f) This section shall apply only in Orange County.

(g) This section shall apply to the retirement system established under this chapter in San Bernardino County at such time as the board of retirement, by resolution, makes this section applicable in that county.

(Amended by Stats. 2008, Ch. 164, Sec. 4. Effective January 1, 2009.)



31522.6

The board may contract with a third party to temporarily assume administration of the system if a catastrophic event destroys or severely damages the system’s administrative facilities or otherwise prevents or significantly hinders continued local administration of the system. Local administration of the system shall resume as soon as practicable.

The costs of contracting with the third party for temporary administration of the system shall be a charge against the investment earnings of the retirement fund.

(Added by Stats. 2004, Ch. 533, Sec. 19. Effective January 1, 2005.)



31522.7

(a) In addition to the authority provided pursuant to Section 31522.5, the board of retirement in the County of San Bernardino may appoint an administrator, an assistant administrator, a chief investment officer, senior management employees next in line of authority to the chief investment officer, subordinate administrators, senior management employees next in line of authority to subordinate administrators, supervisors and employees with specialized training and knowledge in pension benefit member services, investment reporting compliance, investment accounting, pension benefit tax reporting, pension benefit financial accounting, pension law, and legal counsel.

(b) Notwithstanding any other provision of law, the personnel appointed pursuant to this section may not be county employees but shall be employees of the retirement system, subject to terms and conditions of employment established by the board of retirement. Except as specifically provided in this subdivision, all other personnel shall be county employees for purposes of the county’s employee relations resolution, or equivalent local rules, and the terms and conditions of employment established by the board of supervisors for county employees, including those set forth in a memorandum of understanding.

(c) Except as otherwise provided by Sections 31529.9 and 31596.1, the compensation of personnel appointed pursuant to this section shall be an expense of administration of the retirement system, pursuant to Section 31580.2.

(d) The board of retirement and board of supervisors may enter into any agreements as may be necessary and appropriate to carry out the provisions of this section.

(e) Section 31522.2 is not applicable if the retirement system elects to appoint personnel pursuant to this section.

(f) This section shall apply only to the retirement system established under this chapter in San Bernardino County at such time as the board of retirement, by resolution, makes this section applicable in that county.

(Added by Stats. 2009, Ch. 393, Sec. 1. Effective January 1, 2010.)



31522.8

A board of retirement and a board of investments subject to this article shall adopt a policy for providing education to board members. The policy, at a minimum, shall do the following:

(a) Identify appropriate topics for board member education, which may include, but is not limited to, the following:

(1) Fiduciary responsibilities.

(2) Ethics.

(3) Pension fund investments and investment program management.

(4) Actuarial matters.

(5) Pension funding.

(6) Benefits administration.

(7) Disability evaluation.

(8) Fair hearings.

(9) Pension fund governance.

(10) New board member orientation.

(b) Establish a means for determining the programs, training, and educational sessions that qualify as board member education. Educational seminars sponsored by the state or national public pension fund organizations and seminars sponsored by accredited academic institutions shall be deemed to meet board member education requirements.

(c) Require that all board members receive a minimum of 24 hours of board member education within the first two years of assuming office and for every subsequent two-year period the board member continues to hold membership on the board.

(d) Require each board to maintain a record of board member compliance with the policy. The policy and an annual report on board member compliance shall be placed on the Internet Web site of the retirement system.

(Added by Stats. 2012, Ch. 15, Sec. 1. Effective January 1, 2013.)



31522.9

(a) The board of retirement of a county may appoint a retirement administrator and other personnel as are required to accomplish the necessary work of the board. The board may authorize the administrator to make these appointments on its behalf. Notwithstanding any other law, the personnel so appointed shall not be county employees but shall become employees of the retirement system, subject to terms and conditions of employment established by the board of retirement, including those set forth in memoranda of understanding executed by the board of retirement and recognized employee organizations.

(b) Sections 31522.1 and 31522.2 shall not apply to a retirement system that appoints personnel pursuant to this section.

(c) The retirement system that appoints personnel pursuant to this section is a public agency for purposes of the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4).

(d) The compensation of personnel appointed pursuant to this section shall be an expense of administration of the retirement system, pursuant to Section 31580.2, except as provided in Sections 31529.5, 31529.9, and 31596.1.

(e) The board of retirement and the board of supervisors may enter into agreements as they determine are necessary and appropriate in order to carry out the provisions of this section.

(f) The retirement system, upon the effective date of this section, shall retain, for a 90-day transition employment period, nonprobationary employees who, upon the effective date of this section, were covered by a county memorandum of understanding and employed by the county at the retirement system’s facilities, unless just cause exists to terminate the employees or legitimate grounds exist to lay off these employees. If during the 90-day period the retirement system determines that a layoff of these employees is necessary, the retirement system shall retain the employees by seniority within job classification. The terms and conditions of employment of the employees retained pursuant to this subdivision shall be subject to the terms and conditions established by the applicable memoranda of understanding executed by the board of retirement and the recognized employee organizations. During the 90-day transition period, probationary employees shall maintain only those rights they initially acquired pursuant to their employment with the county.

(g) Subject to the employees’ rights under the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4), the retirement system, upon the effective date of this section, shall recognize as the exclusive representative of the employees retained pursuant to subdivision (f) the recognized employee organizations that represented those employees when employed by the county. The initial terms and conditions for those employees shall be as previously established by the applicable memoranda of understanding executed by the county and recognized employee organizations.

(h) This section shall apply only in Contra Costa County.

(Added by Stats. 2014, Ch. 244, Sec. 2. Effective January 1, 2015.)



31523

(a) In the event of a vacancy in the second, third, seventh, eighth, or alternate seventh member position on the board of retirement, the board shall cause an election to fill the vacancy to be held at the earliest possible date, except as provided in Sections 31520.3 and 31520.5. The vacancy in the second, third, or eighth member position on the board of retirement shall be filled for the duration of the current term except that, if the remaining portion of the current term is six months or less on the date of the election, a single election may be held to fill the vacancy for the remainder of the current term and to fill the position for the succeeding term. With respect to a vacancy in the seventh member position, candidates shall be a safety member from a group which is not represented by an incumbent alternate seventh member. With respect to the alternate seventh member position, the candidates shall be limited to the group under Section 31470.2 or 31470.4, or any other eligible safety member in a county if there is no eligible candidate from the groups under Sections 31470.2 and 31470.4 that is not represented by an incumbent seventh board member. The successful candidate shall serve for the duration of the current term.

(b) If there is a vacancy with respect to the alternate retired member, the board of retirement shall, by majority vote, appoint a replacement alternate member in the same manner as prescribed in Sections 31520.3 and 31520.5 for the initial appointment of an alternate retired member, who shall serve until the expiration of the current term of the current eighth member.

(c) If an election has been called on the expiration of the term of office of any member or alternate member, or to fill a vacancy for the second, third, seventh, eighth, or alternate seventh member of a board of retirement, and only one candidate has been duly nominated in accordance with the rules established for the holding of that election, the board of supervisors shall order that no election be held and shall direct the clerk to cast a unanimous ballot in favor of the candidate.

(Repealed and added by Stats. 2011, Ch. 124, Sec. 7. Effective January 1, 2012.)



31523.1

(a) In the event of a vacancy in the second, third, fourth, or eighth member position on a board of investments established pursuant to Section 31520.2, the board of investments shall cause an election to be held at the earliest possible date to fill the vacancy. The vacancy in the second, third, fourth, or eighth member position shall be filled for the duration of the current term except that, if the remaining portion of the current term on the date of the election is six months or less, a single election may be held to fill the vacancy for the remainder of the current term and to fill the position for the succeeding term.

(b) If an election has been called on the expiration of the term of office of any member, or to fill a vacancy for the second, third, fourth, or eighth member position of a board of investments, and only one candidate has been duly nominated in accordance with the rules established for the holding of that election, the board of supervisors shall order that no election be held and shall direct the clerk to cast a unanimous ballot in favor of the candidate.

(Added by Stats. 2011, Ch. 124, Sec. 8. Effective January 1, 2012.)



31524

Separation from the service of the county of a member of the board vacates his office.

(Added by Stats. 1947, Ch. 424.)



31525

The board may make regulations not inconsistent with this chapter. The regulations become effective when approved by the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



31526

The regulations shall include provisions:

(a) For the election of officers, their terms, meetings, and all other matters relating to the administrative procedure of the board.

(b) For the filing of a sworn statement by every person who is or becomes a member, showing date of birth, nature and duration of employment with the county, compensation received, and such other information as is required by the board.

(c) For forms of annuity certificates and for such other forms as are required.

(Amended by Stats. 1961, Ch. 1852.)



31527

In its regulations, the board may include the following provisions:

(a) From what warrants deductions of members’ contributions shall be made.

(b) For a period of time longer than one year during which a member may redeposit in the retirement fund an amount equal to all of the accumulated normal contributions that he or she has withdrawn, plus regular interest thereon from the date of return to service.

(c) For a period of time longer than one year during which a member brought within the field of membership may pay into the retirement fund the amount equal to the contributions he or she would have made plus interest, if he or she had been a member from the date of its organization, or from the date of his or her entrance into service, whichever is later.

(d) For a withdrawal charge against a member who withdraws his or her accumulated contributions. The withdrawal charge shall not exceed the interest credited to the member subsequent to the effective date of the regulation.

(e) For the exemption or exclusion from membership as a peace officer member or as a safety member or from membership altogether, in the discretion of the board, of persons whose tenure is temporary, seasonal, intermittent, or for part time only, or persons whose compensation is fixed at a rate by the day or hour.

(f) For the periodic physical examination, at county expense, of safety members.

(g) The amount of additional deductions from the salaries or wages of members pursuant to Article 15.5 (commencing with Section 31841) or Article 16 (commencing with Section 31861). Such a provision may be adopted in anticipation of, and prior to Article 15.5 (commencing with Section 31841) or Article 16 (commencing with Section 31861) becoming operative in the particular county.

(h) The day upon which each person becomes a member of the association if it is to be other than the first day of the calendar month after his or her entrance into service. However, that day shall be no later than 12 weeks after his or her entrance into service, or the day upon which the member terminates service credited by the association, and that the day shall be no earlier than 12 weeks prior to the member’s termination from employment.

(i) Notwithstanding any other law, for the use and acceptance of a document requiring a signature that is submitted by a member using an electronic signature, if the document and electronic signature are submitted using technology the board deems sufficient to ensure its integrity, security, and authenticity. A document submitted pursuant to the regulation shall be given the same force as a signed, valid original document.

(j) For the use of recorded telephone communications for the processing of authorized transactions affecting a member’s account, if the board approves procedures adequate to protect the member and the system. These procedures shall include adequate validation and authentication of member identity and permanent retention of recorded communication.

(Amended by Stats. 2013, Ch. 778, Sec. 11. Effective January 1, 2014.)



31528

(a) Unless permitted by this chapter, a member or employee of the board shall not become an endorser, surety, or obligor on, or have any personal interest, direct or indirect, in the making of any investment for the board, or in the gains or profits accruing from those investments. A member or employee of the board shall not directly or indirectly, for himself or herself, or as an agent or partner of others, borrow or use any of the funds or deposits of the retirement system, except to make current and necessary payments authorized by the board.

(b) A member or employee of the board shall not, directly or indirectly, by himself or herself, or as an agent or partner or employee of others, sell or provide any investment product that would be considered an asset of the fund, to any retirement system established pursuant to this chapter.

(c) An individual who held a position designated in Section 31522.3, 31522.4, or 31522.5, or was a member of the board or an administrator, shall not, for a period of two years after leaving that position, for compensation, act as agent or attorney for, or otherwise represent, any other person except the county, by making any formal or informal appearance before, or any oral or written communication to, the retirement system, or any officer or employee thereof, if the appearance or communication is made for the purpose of influencing administrative or legislative action, or any action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, grant, contract, or sale or purchase of goods or property.

(Amended by Stats. 2009, Ch. 301, Sec. 8. Effective October 11, 2009.)



31529

The district attorney, or the county counsel if there is one, is the attorney for the board.

(Added by Stats. 1947, Ch. 424.)



31529.1

Notwithstanding any other provision of this part, the board of retirement or the board of investment may elect to secure legal representation, on such matters as the board of retirement or the board of investment may specify, from other than the county counsel. The cost of the legal representation shall not exceed one-hundredth of 1 percent of system assets in any budget year.

This section applies only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Added by Stats. 1992, Ch. 1047, Sec. 2. Effective January 1, 1993.)



31529.5

Notwithstanding Section 31529, the board may contract for the legal services of an attorney in private practice when the board determines, after consultation with the county counsel, that the county counsel cannot provide the board with legal services due to a conflict of interest or other compelling reason. The compensation of such attorney shall be paid from the portion of reserves created by Section 31592 which exceed one percent of the total assets of the fund, or in the absence of such excess reserves, from the county general fund.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1977, Ch. 202.)



31529.6

In addition to the powers granted by Sections 31529, 31529.5, and 31614, the board of retirement and the board of investment may contract with attorneys in private practice for legal services and advice. The boards shall pay reasonable compensation for the legal services and advice. The compensation shall be considered a cost of administration of the system.

This section applies only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Added by Stats. 1990, Ch. 1467, Sec. 1.)



31529.9

(a) In addition to the powers granted by Sections 31522.5, 31522.9, 31529, 31529.5, 31614, and 31732, the board of retirement and the board of investment may contract with the county counsel or with attorneys in private practice or employ staff attorneys for legal services.

(b) Notwithstanding Sections 31522.5, 31522.7, 31529.5, and 31580, the board shall pay, from system assets, reasonable compensation for the legal services.

(c) This section applies to any county of the 2nd class, 7th class, 9th class, 14th class, 15th class, or the 16th class as described by Sections 28020, 28023, 28028, 28030, 28035, 28036, and 28037.

(d) This section shall also apply to any other county if the board of retirement, by resolution adopted by majority vote, makes this section applicable in the county.

(Amended by Stats. 2014, Ch. 244, Sec. 3. Effective January 1, 2015.)



31530

The county health officer shall advise the board on medical matters and, if requested by the board, shall attend its meetings.

(Added by Stats. 1947, Ch. 424.)



31531

If it is impracticable for the board to determine from the records the length of service or the age of any member, or if the member refuses or fails to give the board a statement of his service or age, it may estimate his length of service or age for the purposes of this chapter.

(Added by Stats. 1947, Ch. 424.)



31532

Sworn statements and individual records of members shall be confidential and shall not be disclosed to anyone except insofar as may be necessary for the administration of this chapter or upon order of a court of competent jurisdiction, or upon written authorization by the member.

(Amended by Stats. 1969, Ch. 239.)



31533

Whenever, in order to make a determination, it is necessary to hold a hearing the board may appoint either one of its members or a member of the State Bar of California to serve as a referee. The referee shall hold such a hearing and shall transmit, in writing, to the board his proposed findings of fact and recommended decision.

(Amended by Stats. 1968, Ch. 547.)



31534

The proposed findings of fact and recommendations of the referee shall be served on the parties who shall have 10 days to submit written objections thereto which shall be incorporated in the record to be considered by the board.

Upon receiving the proposed findings of fact and the recommendations of the referee, the board may:

(a) Approve and adopt the proposed findings and the recommendations of the referee, or

(b) Require a transcript or summary of all the testimony, plus all other evidence received by the referee. Upon the receipt thereof the board shall take such action as in its opinion is indicated by such evidence, or

(c) Refer the matter back with or without instructions to the referee for further proceedings, or

(d) Set the matter for hearing before itself. At such hearing the board shall hear and decide the matter as if it had not been referred to the referee.

(Amended by Stats. 1968, Ch. 546.)



31535

The board may issue subpoenas and subpoenas duces tecum, and compensate persons subpoenaed. This power shall be exercised and enforced in the same manner as the similar power granted the board of supervisors in Article 9 (commencing with Section 25170) of Chapter 1, Part 2, Division 2; except that the power shall extend only to matters within the retirement board’s jurisdiction, and committees of the board shall not have this power. Reasonable fees and expenses may be provided for by board regulation for any or all of such witnesses regardless of which party subpoenaed them.

Subpoenas shall be signed by the chairman or secretary of the retirement board, except that the board may by regulation provide for express written delegation of its subpoena power to any referee it appoints pursuant to this chapter or to any administrator appointed pursuant to Section 31522.2.

Any member of the board, the referee, or any person otherwise empowered to issue subpoenas may administer oaths to, or take depositions from, witnesses before the board or referee.

(Amended by Stats. 1990, Ch. 652, Sec. 1.)



31535.1

The board may issue subpoenas and subpoenas duces tecum, and compensate persons subpoenaed. This power shall be exercised and enforced in the same manner as the similar power granted the board of supervisors in Article 9 (commencing with Section 25170) of Chapter 1 of Part 2 of Division 2 of this title; except that the power shall extend only to matters within the board’s jurisdiction, and committees of the board shall not have this power. Reasonable fees and expenses may be provided for by board regulation for any or all of the witnesses regardless of which party subpoenaed them.

Subpoenas shall be signed by the chairman or secretary of the board, except that the board may by regulation provide for express written delegation of its subpoena power to the retirement administrator or to any referee it appoints pursuant to this chapter.

Any member of the board, the referee, or any person otherwise empowered to issue subpoenas may administer oaths to, or take depositions from, witnesses before the board or referee.

This section shall apply only in a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Amended by Stats. 2011, Ch. 48, Sec. 2. Effective January 1, 2012.)



31536

If a superior court reverses the denial by the board of an application for a retirement allowance, or for a survivor’s allowance based on such allowance, or for a claim based on a claimed pension right or benefit, the superior court in its discretion may award reasonable attorney’s fees as costs to the member or beneficiary of the member who successfully appealed the denial of such application. Such costs shall be assessed against the board, shall be considered a cost of administration, and shall in no event become a personal liability of any member of the board.

(Added by Stats. 1978, Ch. 556.)



31537

The board may establish efficient records management procedures, which may include, but need not be limited to, maintenance and, when determined by the board to be necessary, disposal of records in its jurisdiction.

(Added by Stats. 1993, Ch. 24, Sec. 1. Effective January 1, 1994.)



31538

(a) The board shall adjust the payment of benefits payable pursuant to this part, as necessary, in order to maximize the benefits available to members who are subject to the limits of Section 415 of the Internal Revenue Code. Those adjustments shall include, but are not limited to, cost-of-living adjustments, cost-of-living banks, temporary annuities, survivor continuance benefits, or any combinations thereof.

(b) The amount payable to a member in any limitation year, including cost-of-living adjustments, shall not exceed the limit established under Section 415(b) of the Internal Revenue Code at the annuity starting date, and as may be increased in subsequent years pursuant to Section 415(d) of the Internal Revenue Code and applicable regulations.

(c) The cost-of-living adjustments made pursuant to Section 415(d) of the Internal Revenue Code to the limit established under Section 415(b) of the Internal Revenue Code continue to apply after a member’s severance from employment or annuity starting date.

(Amended by Stats. 2010, Ch. 188, Sec. 2. Effective January 1, 2011.)



31539

(a) The board of retirement may, in its discretion, correct any error made in the calculation of a retired member’s monthly allowance or any other benefits under this chapter, if either of the following exist:

(1) The error in the calculation of the member’s monthly allowance or other benefits under this chapter was made as a result of fraudulent reports for compensation made, or caused to be made, by the member for his or her own benefit.

(2) The member caused his or her final compensation to be improperly increased or otherwise overstated at the time of retirement and the system applied that overstated amount as the basis for calculating the member’s monthly retirement allowance or other benefits under this chapter.

(b) The retirement allowance or other benefits under this chapter with respect to a retired member described in subdivision (a) shall be adjusted prospectively to the amount that would have been payable if the overstatement of the member’s final compensation had not occurred.

(c) Adjustment of the member’s retirement allowance or other benefits may also be implemented retroactively and include the collection or return of the overpayment of benefits. The board of retirement may direct staff to correct the overpayment of benefits by offsetting the amount to be recovered against future benefits. Adjustments to correct the overpayment of benefits may also be made by adjusting the allowance so that the retired member or the retired member and his or her beneficiary, as the case may be, will receive the actuarial equivalent of the allowance to which the member is entitled.

(d) The rights and remedies provided in this section are in addition to any other rights and remedies any party may have at law or in equity. Nothing in this section shall preclude any party from instituting an action for declaratory or other relief in lieu of proceeding under this section.

(e) The period of limitation of actions under this section shall be 10 years and that period shall commence either from the date of payment or upon discovery of the facts described in subdivision (a), whichever date is later. The board shall determine the applicability of the period of limitation in any case, and its determination with respect to the running of any period of limitation shall be conclusive and binding for purposes of correcting the error.

(Added by Stats. 2004, Ch. 466, Sec. 1. Effective January 1, 2005.)



31540

(a) The obligations of the retirement system to its members continue throughout their respective memberships, and the obligations of the retirement system to, and in respect to, retired members continue throughout the lives of the retired members, and thereafter until all obligations to the members’ beneficiaries under optional settlements have been discharged. The obligations of the county or district to the retirement system with respect to members employed by them, respectively, continue throughout the memberships of the members, and the obligations of the county or district to the retirement system with respect to retired members formerly employed by them, respectively, continue until all of the obligations of the retirement system to those retired members have been discharged. The obligations of any member to the retirement system continue throughout his or her membership, and thereafter until all of the obligations of the retirement system to that member have been discharged.

(b) For the purposes of payments into or out of the retirement fund for adjustment of errors or omissions, the period of limitation of actions shall be three years, and shall be applied as follows:

(1) In cases in which the retirement system makes an erroneous payment to a member or beneficiary, the system’s right to collect shall expire three years from the date of payment.

(2) In cases in which the retirement system owes money to a member or beneficiary, the period of limitation shall not apply.

(c) Notwithstanding subdivision (b), in cases in which payment is erroneous because of the death of the retired member or beneficiary or because of the remarriage of the beneficiary, the period of limitation shall be 10 years and that period shall commence with the discovery of the erroneous payment.

(d) Notwithstanding subdivision (b), if any payment has been made as a result of fraudulent reports for compensation made, or caused to be made, by a member for his or her own benefit, the period of limitation shall be 10 years and that period shall commence either from the date of payment or upon discovery of the fraudulent reporting, whichever date is later.

(e) The board shall determine the applicability of the period of limitation in any case, and its determination with respect to the running of any period of limitation shall be conclusive and binding for purposes of correcting the error or omission.

(f) This section shall apply only to a county of the first class as described in Section 28020.

(Added by Stats. 2012, Ch. 59, Sec. 2. Effective January 1, 2013.)



31541

(a) Subject to subdivisions (c) and (d), the board may, in its discretion and upon any terms it deems just, correct the errors or omissions of any active or retired member, or any beneficiary of an active or retired member, if all of the following facts exist:

(1) The request, claim, or demand to correct the error or omission is made by the party seeking correction within a reasonable time after discovery of the right to make the correction, which in no case shall exceed six months after discovery of this right.

(2) The error or omission was the result of mistake, inadvertence, surprise, or excusable neglect, as each of those terms is used in Section 473 of the Code of Civil Procedure.

(3) The correction will not provide the party seeking correction with a status, right, or obligation not otherwise available under this part.

Failure by a member or beneficiary to make the inquiry that would be made by a reasonable person in like or similar circumstances does not constitute an “error or omission” correctable under this section.

(b) Subject to subdivisions (c) and (d), the board shall correct all actions taken as a result of errors or omissions of the county or district, or this system.

(c) The duty and power of the board to correct mistakes, as provided in this section, shall terminate upon the expiration of obligations of this system to the party seeking correction of the error or omission, as those obligations are defined by Section 31540.

(d) The party seeking correction of an error or omission pursuant to this section has the burden of presenting documentation or other evidence to the board establishing the right to correction pursuant to subdivisions (a) and (b).

(e) Corrections of errors or omissions pursuant to this section shall be such that the status, rights, and obligations of all parties described in subdivisions (a) and (b) are adjusted to be the same as they would have been if the act that would have been taken, but for the error or omission, was taken at the proper time. However, notwithstanding any other provision of this section, corrections made pursuant to this section shall adjust the status, rights, and obligations of all parties described in subdivisions (a) and (b) as of the time that the correction actually takes place if the board finds any of the following:

(1) That the correction cannot be performed in a retroactive manner.

(2) That, even if the correction can be performed in a retroactive manner, the status, rights, and obligations of all of the parties described in subdivisions (a) and (b) cannot be adjusted to be the same, as they would have been if the error or omission had not occurred.

(3) That the purposes of this chapter will not be effectuated if the correction is performed in a retroactive manner.

(f) This section shall apply only to a county of the first class as described in Section 28020.

(Added by Stats. 2012, Ch. 59, Sec. 3. Effective January 1, 2013.)



31542

(a) The board shall establish a procedure for assessing and determining whether an element of compensation was paid to enhance a member’s retirement benefit. If the board determines that compensation was paid to enhance a member’s benefit, the member or the employer may present evidence that the compensation was not paid for that purpose. Upon receipt of sufficient evidence to the contrary, a board may reverse its determination that compensation was paid to enhance a member’s retirement benefits.

(b) Upon a final determination by the board that compensation was paid to enhance a member’s retirement benefit, the board shall provide notice of that determination to the member and employer. The member or employer may obtain judicial review of the board’s action by filing a petition for writ of mandate within 30 days of the mailing of that notice.

(c) Compensation that a member was entitled to receive pursuant to a collective bargaining agreement that was subsequently deferred or otherwise modified as a result of a negotiated amendment of that agreement shall be considered compensation earnable and shall not be deemed to have been paid to enhance a member’s retirement benefit.

(Added by Stats. 2012, Ch. 296, Sec. 29. Effective January 1, 2013.)



31542.5

(a) When a county or district reports compensation to the board, it shall identify the pay period in which the compensation was earned regardless of when it was reported or paid. Compensation shall be reported in accordance with Section 31461 and shall not exceed compensation earnable, as defined in Section 31461.

(b) The board may assess a county or district a reasonable amount to cover the cost of audit, adjustment, or correction, if it determines that a county or district knowingly failed to comply with subdivision (a). A county or district shall be found to have knowingly failed to comply with subdivision (a) if the board determines that either of the following applies:

(1) The county or district knew or should have known that the compensation reported was not compensation earnable, as defined in Section 31461.

(2) The county or district failed to identify the pay period in which compensation earnable was earned, as required by this section.

(c) A county or district shall not pass on to an employee any costs assessed pursuant to subdivision (b).

(Added by Stats. 2012, Ch. 296, Sec. 30. Effective January 1, 2013.)



31543

The board may audit a county or district to determine the correctness of retirement benefits, reportable compensation, and enrollment in, and reinstatement to, the system. During an audit, the board may require a county or district to provide information, or make available for examination or copying at a specified time and place, books, papers, data, or records, including, but not limited to, personnel and payroll records, as deemed necessary by the board.

(Added by Stats. 2012, Ch. 296, Sec. 31. Effective January 1, 2013.)






ARTICLE 4 - Membership

31550

Whenever this chapter becomes operative in any county a retirement association shall be organized.

(Added by Stats. 1947, Ch. 424.)



31551

The persons expressly declared to be ineligible to membership by this article shall not become members of the retirement association, and, except as expressly excluded, the persons enumerated in this article or the California Public Employees’ Pension Reform Act of 2013 shall become members of the association.

Persons employed as participants in a program of, and whose wages are paid in whole or in part by federal funds in accordance with, the Comprehensive Employment and Training Act of 1973 (Public Law 93-203), as amended, are excluded from membership. This exclusion shall not apply to active fire suppression personnel who are safety members pursuant to Sections 31469.3 and 31470.4.

(Amended by Stats. 2013, Ch. 247, Sec. 15. Effective January 1, 2014.)



31552

All existing officers and employees of the county become members of the association on the day the retirement system becomes operative, and thereafter each person entering the county employ becomes a member on the first day of the calendar month after his entrance into the service, unless otherwise provided by regulations adopted by the board. Such regulations may provide for waiver of membership by the prospective employee in the case of newly hired employees who have attained the age of 60. In all cases where there is such a waiver, said employee upon attaining the age of 70 shall thereafter be employed from year to year at the discretion of the county.

(Amended by Stats. 1965, Ch. 1668.)



31552.1

On the first day of the calendar month after this section takes effect all existing officers and employees of the county, who, because of the provisions of Section 31552 prior to its amendment in 1953, were not members, become members on that day.

(Added by Stats. 1953, Ch. 789.)



31552.2

All existing officers and employees of the county, now members of the retirement system, and who became employed by the county during that interim period when the law did not allow membership into the retirement system until the first day of the calendar month following the expiration of 180 days after his entrance into service, shall be allowed to make contributions and receive credit for that period of time as prior county service. The contribution rate shall be as prescribed in Section 31641.5 and election to receive credit for such service shall be available until time of filing of notice of retirement from county service.

(Added by Stats. 1970, Ch. 705.)



31552.4

Employees and officers described in Section 101851 of the Health and Safety Code shall not automatically become members of the retirement system of the health authority established pursuant to this chapter, and their eligibility for retirement benefits shall be established pursuant to the provisions of that section.

(Added by Stats. 2013, Ch. 311, Sec. 2. Effective September 13, 2013.)



31552.5

Employees and officers of the Kern County Hospital Authority, a public agency that is a local unit of government established pursuant to Chapter 5.5 (commencing with Section 101852) of Part 4 of Division 101 of the Health and Safety Code, shall not automatically become members of the Kern County Employees’ Retirement Association, but shall have their eligibility for membership in the Kern County Employees’ Retirement Association be established pursuant to the provisions of that chapter.

(Added by Stats. 2014, Ch. 613, Sec. 2. Effective January 1, 2015.)



31553

Elective officers become members of the retirement association on the first day of the calendar month following the filing of a declaration with the board to become a member, provided, however, that any such elective officer may, within 60 days after the expiration of the officer’s term of office or within 60 days after the officer ceases to hold the office, rescind the declaration and withdraw from the retirement association. In such cases, all contributions paid by the member shall be refunded in the same manner as applicable to members terminating service.

(Amended by Stats. 1981, Ch. 329, Sec. 1.)



31554

All officers and attaches of the superior court established within the county, except judges and participants in any other pension system, become members of the association on the first day of the calendar month after the board of supervisors adopts by four-fifths vote a resolution providing for their inclusion. Thereafter each person entering such employ becomes a member on the first day of the calendar month following his entrance into the service of the court.

In this section “officer or attache of the superior court” includes all commissioners, phonographic reporters who are paid salaries or per diems by the county and whose contributions are based upon such salaries or per diems, secretaries, stenographers, investigators, messengers, or other employees of the court.

(Amended by Stats. 1955, Ch. 372.)



31556

The board of supervisors and all other county officers shall make the appropriations and perform the duties specified in this chapter with reference to court officers and attaches in the same manner as specified for county or district officers or employees. The deductions provided for in this chapter shall be made from the salaries of such officers or attaches in the same manner as for officers or employees of the county or districts.

(Added by Stats. 1947, Ch. 424.)



31557

All officers and employees of any district become members of the association on the first day of the calendar month after:

(a) In the case of districts for which the board of supervisors is the governing body, such body adopts by four-fifths vote a resolution providing for the inclusion of the district in the retirement association.

(b) In the case of districts for which the board of supervisors is not the governing body, the governing body adopts by a two-thirds vote, a resolution providing for the inclusion of the district in the retirement association and the board, by majority vote, consents thereto. Thereafter, each person entering such employment becomes a member on the first day of the calendar month following his entrance into the service. However, if prior to January 1, 1976, the governing body and the board of retirement have executed an agreement providing for the purchase of prior service, the agreement may be amended to provide that the date of membership in the retirement association for any officer or employee shall be the first day of the calendar month following the officer’s or employee’s entrance into district service.

Members may be withdrawn from the association in the manner provided in Section 31564.

(Amended by Stats. 1980, Ch. 430.)



31557.1

Officers and employees of a district as defined in subdivision (g) of Section 31468, become members on the date specified in the agreement between the regents and the board of supervisors relating to the transfer to the regents of the hospital in which they are employed or of the obligation to provide professional medical services at the hospital in which they are employed. Notwithstanding Section 31564, if the agreement so provides, those employees shall cease to be members on the date of a referendum relating to coverage of those members under the Federal Old Age, Survivors, Disability, and Health Insurance Program in which less than a majority of those eligible employees voted in favor of that coverage.

(Amended by Stats. 1991, Ch. 99, Sec. 2.)



31557.2

Any action heretofore taken by the governing body of a district under Section 31557, or under color of that section, is hereby confirmed and validated and made fully effective. Membership in the association of any officers and employees of any district who were included in the association by such action of the governing body, is hereby validated and confirmed and made fully effective as of the time of such inclusion.

(Added by Stats. 1959, Ch. 1676.)



31557.3

On the date a district, as defined in subdivision (l) of Section 31468, is included in the retirement system, any personnel appointed pursuant to Sections 31522.5, 31522.9, and 31529.9 who had previously been in county service shall continue to be members of the system without interruption in service or loss of credit. Thereafter, each person entering employment with the district shall become a member of the system on the first day of the calendar month following his or her entrance into service.

(Amended by Stats. 2014, Ch. 244, Sec. 4. Effective January 1, 2015.)



31558

All existing members of a pension system established pursuant to either Chapter 4 (commencing with Section 31900) or Chapter 5 (commencing with Section 32200) of this part and all employees eligible as safety members who at the time of entering service elected to become safety members, or who subsequently became members, shall become safety members and thereafter each person employed in a position, the principal duties of which consist of active law enforcement or active fire suppression or juvenile hall group counseling and group supervision, as defined in Sections 31469.3, 31469.4, 31470.2 and 31470.4, shall become a safety member on the first day of the calendar month following his or her entrance into the service. The sheriff and undersheriff shall become safety members on the first day of the calendar month following their entrance into the service. The marshal and assistant marshal shall become safety members on the first day of the calendar month following their appointment.

(Amended by Stats. 1986, Ch. 840, Sec. 1.)



31558.1

Notwithstanding any of the provisions of Section 31558 to the contrary, each person who, prior to July 1, 1969, was employed in a position, the principal duties of which consist of active law enforcement as defined in Section 31469.3 or active fire suppression as defined in Section 31470.4, who has continuously since his or her employment made the salary contributions required of a safety member, and who has continuously since his or her employment been employed in a position which would make such person eligible to become a safety member if he or she had not been over the age of 35 years at the time of his or her employment, shall become a safety member as of the first day of the calendar month following his or her original entrance into the service.

A member who meets the requirements of the preceding paragraph, except that he or she has not made the contributions required of a safety member, may receive credit for such service, as a safety member, when he or she has contributed, with interest to the date paid, the difference between contributions made and those which would have been required if he or she had been a safety member. Such additional contributions are to be made prior to retirement and notice of election to receive credit for service, as a safety member, pursuant to this section, shall be made to the retirement board prior to April 1, 1975.

This section shall not be operative in any county until such time as the board of supervisors shall, by ordinance, make the provisions of the section applicable in that county.

(Amended by Stats. 1986, Ch. 840, Sec. 2.)



31558.2

Notwithstanding any of the provisions of Section 31558 to the contrary, each person who, prior to the effective date of this section was employed in positions the principal duties of which consist of active law enforcement for not less than 10 years and who is employed by a county in a position which would make such person eligible to become a safety member at the time of his or her employment, may, if he or she so elects, become a safety member as of the first day of the calendar month following his or her entrance into county service.

A member may receive credit for such service, as a safety member, when he or she has contributed, with interest to the date paid, the difference between contributions made and those which would have been made by the member if he or she had been a safety member. Such additional contributions shall be made prior to retirement.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in that county.

(Amended by Stats. 1986, Ch. 840, Sec. 3.)



31558.5

All members employed by a county having a population in excess of 2,000,000 who are employed on and prior to January 1, 1958, whose duties are described in Section 31470.6 and who prior to that date file with the board a written election to become safety members, shall become safety members on January 1, 1958.

All members employed by a county having a population of 2,000,000 or less and in excess of 500,000, who are employed on and prior to January 1, 1960, whose duties are described in Section 31470.6 and who prior to that date file with the board a written election to become safety members, shall become safety members on January 1, 1960.

After January 1, 1958, each person not over 35 years of age when employed by a county having a population in excess of 2,000,000 in a position the principal duties of which are described in Section 31470.6, shall become a safety member on the first day of the calendar month following his entrance into the service.

After January 1, 1960, each person not over 35 years of age when employed by a county having a population of 2,000,000 or less and in excess of 500,000 in a position the principal duties of which are described in Section 31470.6, shall become a safety member on the first day of the calendar month following his entrance into the service.

(Amended by Stats. 1959, Ch. 797.)



31558.6

Notwithstanding any of the provisions of Section 31558 to the contrary, each person who is employed in a position, the principal duties of which consist of juvenile hall group counseling and group supervision as defined in Section 31469.4, on the date the provisions of Section 31469.4 are made applicable in a county by the board of supervisors and who files with the board written election to become a safety member on or prior to one year after the date the provisions of Section 31469.4 are made applicable in a county by the board of supervisors, shall become a safety member.

Thereafter each person when employed in such position, shall become a safety member on the first day of the calendar month following his or her entrance into the service.

(Amended by Stats. 1986, Ch. 840, Sec. 4.)



31558.8

Notwithstanding any of the provisions of Section 31558 to the contrary, a person over 35 years of age who is employed by a county of the third class, as established by Sections 28020 and 28024, as amended in 1971, as a detective or investigator in the office of the district attorney, which would make the person eligible to become a safety member if he or she had not been over the age of 35 years at the time of his or her employment, may, if he or she so elects, become a safety member as of the first day of the calendar month following his or her entrance into county service regardless of age.

A member may receive credit for that service, as a safety member, when he or she has contributed, with interest to the date paid, the difference between contributions made and those which would have been made by the member if he or she had been a safety member. The additional contributions shall be made prior to retirement.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make this section applicable in the county.

(Added by Stats. 1985, Ch. 860, Sec. 1.)



31559

Whenever a county or district subject to the provisions of this chapter takes over and assumes any of the functions of any other public agency, and because of such assumption all or any employees of such other public agency become employees of such county or district, any such employee whose principal duties consist of active law enforcement or active fire suppression, as defined in Sections 31469.3, 31470.2 and 31470.4, who, because of such transfer of functions, is employed in such a position in such county or district, shall become a safety member on the first day of the calendar month following his entrance into service.

(Amended by Stats. 1957, Ch. 2399.)



31560

A safety member shall remain a safety member only while the principal duties of his position consist of active law enforcement, active fire suppression or active lifeguard service as defined in Section 31469.3. While holding any other position in county service he shall remain a member but not a safety member.

(Amended by Stats. 1961, Ch. 1694.)



31561

Any person employed under contract for temporary services requiring professional or highly technical skill is ineligible for membership.

(Added by Stats. 1947, Ch. 424.)



31562

Any elective officer who does not declare his intention to become a member of the retirement association as required by this chapter is ineligible to membership.

(Added by Stats. 1947, Ch. 424.)



31563

Notwithstanding any other provision of law, a person ceases to be a member for any portion of his or her service as an elected public officer or as a public employee that is forfeited pursuant to Sections 7522.70, 7522.72, and 7522.74.

(Amended by Stats. 2014, Ch. 741, Sec. 3. Effective January 1, 2015.)



31564

(a) All officers and employees of any district who have become members of the association as provided in Section 31557, may be withdrawn by a resolution of the governing body declaring all of the district’s employees withdrawn from the association; provided, the governing body has first received a written petition signed by a majority of its officers and employees requesting that the district’s officers and employees be withdrawn from the association.

(b) Upon the adoption of any resolution to withdraw its members, all accumulated contributions held in the association shall be refunded to the district’s employees upon the effective date of their withdrawal and in the same manner as the accumulated contributions would be refunded upon the termination of their employment by the district.

(c) Upon the adoption of any resolution to withdraw its members and where there are no existing retirees from the district, the district’s contributions shall be transferred to another public retirement system that meets the requirement of a tax-qualified retirement plan under Section 401(a) of Title 26 of the United States Code.

(d) A refund, distribution, or transfer of contributions or other funds shall not be made to any employee or any district unless that action complies with the requirements of Section 401(a) of Title 26 of the United States Code.

(e) In the event of the transfer of district contributions to another public retirement system, the employee contributions shall also be transferred to the other public retirement system.

(f) The effective date of withdrawal of any resolution adopted pursuant to this section shall be at the end of the calendar month during which such resolution is adopted.

(Amended by Stats. 2014, Ch. 740, Sec. 5. Effective January 1, 2015.)



31564.2

(a) If a district’s participation in the retirement system is terminated pursuant to the provisions of Section 31564, the district shall remain liable to the retirement system for the district’s share of any unfunded actuarial liability of the system which is attributable to the officers and employees of the district who either have retired or will retire under the retirement system.

(b) Unless otherwise developed by an actuarial source and approved by the board of retirement, the amount of the district’s liability shall be the unfunded actuarial liability of the entire system, computed as described below, multiplied by a fraction:

(1) The numerator of which is the total amount required to be contributed to the plan by the withdrawing district for the last five years ending prior to the withdrawal date.

(2) The denominator of which is the total amount required to be contributed to the plan by all participating employers for the last five years.

The plan’s total unfunded actuarial liability for this purpose shall be calculated on the basis of the actuarial assumptions used in the plan’s most recent actuarial valuation, except that all district members shall be assumed to terminate as of the date of withdrawal.

(c) The district’s liability shall be paid in accordance with a schedule determined by the retirement board over a period no longer than the period over which the plan’s remaining unfunded actuarial liability is being amortized.

(d) The funding of the retirement benefits for the employees of a withdrawing agency is solely the responsibility of the withdrawing agency or the board of supervisors. Notwithstanding any other provision of law, no contracting agency shall fail or refuse to pay the employer’s contribution required by this chapter or to pay the employer’s contribution required by this chapter within the applicable time limitations. In dealing with a withdrawing district, the board of retirement shall take whatever action needed to ensure the actuarial soundness of the retirement system.

(e) The Legislature finds and declares that this section is declaratory of existing law, to the extent this section provides that upon withdrawal from the retirement system, a district shall remain liable for its share of the unfunded actuarial liability of the system. This section is intended to define the method of calculating the district’s share of that unfunded actuarial liability.

(Added by Stats. 1998, Ch. 109, Sec. 4. Effective January 1, 1999.)



31564.5

Whenever the governing body of a district for which the board of supervisors is not the governing body adopts a resolution for the inclusion of such district in the retirement association, if, in the opinion of the board because of conditions peculiar to such district the contributions required from such district by this chapter are insufficient to pay the same proportion of the costs of the system as will be paid by the county, the board may require that such district contract with the board to appropriate additional sums. If, because of conditions peculiar to such district the contributions required from such district by this chapter are greater than necessary to pay the same proportion of the costs of the system as will be paid by the county, the board and such district may contract for lesser sums. Either of such contracts may provide, among other things, that whenever the board of supervisors makes an additional appropriation pursuant to Section 31454.5, the district also will make an additional appropriation calculated by a formula specified in such contract. All such districts are hereby authorized to enter into and perform such contracts.

(Added by Stats. 1957, Ch. 1387.)



31565

Any member of a system established under this chapter who is employed in a status requisite for membership in the State Teachers’ Retirement System, may elect to transfer his membership to that system. Any member who elects to transfer his membership pursuant to this section may also elect in writing to withdraw his accumulated contributions, and in such event he shall be paid all of his accumulated contributions in the county retirement system.

(Added by Stats. 1957, Ch. 1452.)



31565.5

Any member of a system established under this chapter who ceases to be an employee of the county under the provisions of Education Code Section 873 may elect as authorized in Education Code Section 873.1 to remain a member of such system.

(Added by Stats. 1965, Ch. 717.)



31567

Any member of a retirement system established under this chapter who is employed in a position, the principal duties of which consist of active law enforcement or active fire suppression as defined under Sections 31469.3, 31470.2 and 31470.4, and who, prior to 1955, had the right to elect to become a safety member of such system shall again have the right to elect to become a safety member. Notice of such election shall be given in writing to the board of retirement administering the system.

The member’s status as a safety member shall be effective on the first day of the second month following that in which the notice of election is received by the board of retirement.

Such a member may elect to receive credit for service rendered as a member of such system, as if he had been a safety member commencing in 1955. Notice of such election shall be given in writing to the board of retirement no less than 30 days prior to the member’s retirement. The member shall receive credit for such service, as a safety member, if he contributes the difference between the member contributions actually made for that period of service and the contributions that he would have been required to make if he had been a safety member during that period. The member shall also contribute interest on the difference at the rates at which interest was credited on member contributions for each year of the period for which credit is sought.

An election under this section shall be irrevocable, and the additional contribution payments hereunder required, if not completed as specified, shall be forfeited to the retirement fund, and a forfeiting member shall then receive only general membership benefits. Additional contributions shall be made by lump sum payment or in such monthly payroll deduction amounts as determined by the board, but must be made prior to the member’s retirement.

(Amended by Stats. 1969, Ch. 1247.)






ARTICLE 5 - Financial Provisions

31580

The board of supervisors shall appropriate annually from the proper county funds the amount necessary to defray the entire expense of administration of the retirement system based upon budget estimates prepared by the treasurer.

(Added by Stats. 1947, Ch. 424.)



31580.1

The board may include each year in the contribution required of a district a reasonable amount, which may differ from district to district, to cover the costs of administering its retirement system as such costs affect the active and retired employees of that district. The board may also assess a district a reasonable amount to cover costs incurred because of the district’s failure to submit reports and forward contributions on a timely basis.

(Added by Stats. 1972, Ch. 545.)



31580.2

(a) In counties in which the board of retirement, or the board of retirement and the board of investment, have appointed personnel pursuant to Section 31522.1, 31522.5, 31522.7, or 31522.9, the respective board or boards shall annually adopt a budget covering the entire expense of administration of the retirement system which expense shall be charged against the earnings of the retirement fund. The expense incurred in any year may not exceed the greater of either of the following:

(1) Twenty-one hundredths of 1 percent of the accrued actuarial liability of the retirement system.

(2) Two million dollars ($2,000,000), as adjusted annually by the amount of the annual cost-of-living adjustment computed in accordance with Article 16.5 (commencing with Section 31870).

(b) Expenditures for computer software, computer hardware, and computer technology consulting services in support of these computer products shall not be considered a cost of administration of the retirement system for purposes of this section.

(Amended by Stats. 2014, Ch. 244, Sec. 5. Effective January 1, 2015.)



31581

After the date a system becomes operative the board of supervisors shall, in the preparation and adoption of the county budget, add to the appropriation for salaries and wages and include therein an appropriation determined pursuant to Sections 31453, 31453.5 and 31454. Until such determination the additional appropriations shall equal 23.77 percent of the total compensation provided for all safety members covered by Article 7.5 (commencing with Section 31662) and 8.85 percent of the total compensation provided for all other employees who are members of the retirement association.

(Amended by Stats. 1971, Ch. 224.)



31581.1

(a) The board of supervisors may elect to pay up to one-half of the contributions normally required of members for any period of time designated in the resolution providing for such payment. The payments shall not become part of the accumulated contributions of the member. These payments may be made with respect to employees in one or more bargaining units irrespective of whether they are made with respect to other employees.

(b) This section shall not apply to members who are subject to Section 7522.30.

(Amended by Stats. 2013, Ch. 247, Sec. 16. Effective January 1, 2014.)



31581.2

(a) The board of supervisors or the governing body of the district may agree to pay any portion of the contributions required to be paid by a member. All payments shall be in lieu of wages and shall be reported simply as normal contributions and shall be credited to member accounts.

(b) The enactment of a resolution pursuant to this section shall not create vested rights in any member. The board of supervisors or the governing body of the district may amend or repeal the resolution at any time, subject to the provisions of Sections 3504 and 3505, or any similar rule or regulation of the county or district.

(c) This section shall not apply to members who are subject to Section 7522.30.

(Amended by Stats. 2013, Ch. 247, Sec. 17. Effective January 1, 2014.)



31582

(a) The county auditor shall certify to the board at the end of each month or at the end of each pay period the compensation earnable, as defined in Section 31461, paid to all safety members of the retirement association covered by Article 7.5 (commencing with Section 31662) and the compensation earnable, as defined in Section 31461, paid to all other members of the retirement association, and the auditor shall thereupon transfer from the appropriation to the retirement fund the percentage of this amount determined pursuant to Sections 31453, 31453.5, and 31454. Until that determination, the amount of the transfer shall be 23.77 percent of the compensation earnable, as defined in Section 31461, paid to all safety members covered by Article 7.5 (commencing with Section 31662) and 8.85 percent of the compensation earnable, as defined in Section 31461, paid to all other members.

(b) The board of supervisors may authorize the county auditor to make an advance payment of all or part of the county’s estimated annual contribution to the retirement fund, provided that the payment is made within 30 days after the commencement of the county’s fiscal year. If the advance is only a partial payment of the county’s estimated annual contribution, transfers from the appropriation to the retirement fund shall be made at the end of each month or at the end of each pay period until the total amount estimated for the year is contributed. This amount shall be adjusted at the end of the fiscal year to reflect the actual contribution required for that year.

(c) (1) A district subject to Section 31585 may also authorize an advance payment of all or part of the district’s estimated annual contribution to the retirement fund, provided that the payment is made within 30 days after the commencement of the district’s fiscal year. If the advance is only a partial payment of the district’s estimated annual contribution, payments to the retirement fund shall be made at the end of each month or at the end of each pay period until the total amount estimated for the year is contributed. This amount shall be adjusted at the end of the fiscal year to reflect the actual contribution required for that year.

(2) This subdivision shall only apply to a district that is part of a retirement system in a county of the seventh class, as described in Section 28020.

(Amended by Stats. 2010, Ch. 158, Sec. 2. Effective January 1, 2011.)



31582.1

In any county in which the board of retirement so provides, the county auditor shall not be required to make the certifications required by Section 31582.

(Added by Stats. 1974, Ch. 1317.)



31584

The board of supervisors shall make the appropriations, and if it fails or neglects to make the appropriations, the county auditor shall transfer from any money available in any fund in the county treasury the sums specified by this chapter and this transfer shall have the same force and effect as it would have had if the required appropriation had been made by the board of supervisors.

(Amended by Stats. 1973, Ch. 517.)



31585

When any district becomes a part of the retirement system, the same appropriations and transfers of funds shall be made as those required of the county in this article, and such charges are legal charges against the funds of the district.

(Added by Stats. 1947, Ch. 424.)



31585.1

When an employee paid from the county school service fund elects to remain a member of this retirement system as authorized by Section 1313 of the Education Code, the same appropriations, transfers, and disposition of funds shall be made as those required of the county by this article, and those charges are legal charges against the funds of the county school service fund.

(Amended by Stats. 2006, Ch. 538, Sec. 307. Effective January 1, 2007.)



31585.2

On and after the date a district, as defined in subdivision (l) of Section 31468, is included in the retirement system, the district’s appropriations and transfers of funds made pursuant to Section 31585 shall be legal charges against the funds of the district and shall be part of the expense of administration of the retirement system pursuant to Section 31580.2.

(Added by Stats. 2002, Ch. 74, Sec. 5. Effective June 27, 2002.)



31586

All payments of the county or of any district into the retirement fund, whether made pursuant to this article or made pursuant to law, are obligations of the county or district.

(Added by Stats. 1947, Ch. 424.)



31587

The board shall apply the contributions of the county or district to its obligations under the system in the order and amounts as follows:

First, in an amount equal during each fiscal year to the liability accruing to the county or district because of service rendered during such year and on account of service and disability pensions, in an amount determined by the actuarial valuation as interpreted by the actuary.

Second, in an amount equal during each fiscal year to the payments made from contributions by the county or district during the year for death benefits.

Third, the balance of such contributions on the liabilities accrued on account of prior service benefits.

(Added by Stats. 1947, Ch. 424.)



31588

A trust fund account to be designated as “employees retirement fund” shall be opened upon the books of the retirement board, or treasurer and auditor if authorized by the board, of any county adopting this retirement system.

The “employees retirement fund” shall be a trust fund created or continued and administered in accordance with this chapter, solely for the benefit of the members and retired members of the system and their survivors and beneficiaries.

Nothing in this section shall be construed to prohibit the retirement board paying administrative costs, already authorized or to be authorized, or to prohibit the transfer of surplus funds to county advance reserves.

(Amended by Stats. 1995, Ch. 584, Sec. 4.5. Effective January 1, 1996.)



31588.1

There is hereby established in the County Employees’ Retirement System a deferred yield adjustment account which shall be increased by the sale or disposition of any debt securities at less than book value and shall be decreased by the sale or disposition of debt securities at more than book value. At the end of each year, a portion of the balance of this account shall be offset against the investment income for that year. The annual portion of the balance to be offset shall be proportional to the reciprocal of the average remaining life of the bonds sold. The amount of this account shall be included in any accounting or actuarial computations or listing of assets. In any year in which the gains on the sales of debt securities exceed the discounts realized on the sales of such securities, the excess shall be used to reduce the balance of the account.

This section shall not be operative in any county until such time as the board shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1974, Ch. 1366.)



31588.2

Notwithstanding any other provision of law, no funds in the retirement fund shall be expended for any purpose other than the expense of administration of the system, investments for the benefit of the system, and the provision of benefits to the members and retired members of the system and their survivors and beneficiaries.

(Added by Stats. 1983, Ch. 923, Sec. 3.)



31589

All transfers or payments to the retirement system and all withdrawals and other cash transactions, shall be accounted upon the books of the retirement board, or treasurer and auditor, if authorized by the board, in and out of the retirement fund, in the same manner as county transactions.

(Amended by Stats. 1995, Ch. 584, Sec. 5. Effective January 1, 1996.)



31589.1

There is hereby established for accounting purposes in the County Employees Retirement Law of 1937 the following procedure for treating a trade of bonds for similar bonds. Any loss or gain attributable to a trade of a like bond in the portfolio of any retirement system adopted pursuant to this chapter may be amortized over the life of the bond traded out by adding to or subtracting from the discount or premium attributable to the bond traded in. Like bonds for purposes of this section are considered to be bonds which will mature within seven years of the life of the bond traded out. Bonds to be traded must be of the first four grades. The fact that one bond may be a debenture and another a mortgage bond, or that the bonds may have different rates of return, shall not keep them from being like bonds.

This section shall not be operative in any county until such time as the board shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1974, Ch. 1366.)



31590

(a) All warrants, checks, and electronic fund transfers drawn on the retirement fund shall be signed or authorized by at least two board officers or employees, designated by the board or by the treasurer if designated by the board. If the treasurer is designated by the board, the board shall also designate the auditor to sign or authorize warrants, checks, and electronic fund transfers. The authorization may be by blanket authorization of all warrants, checks, or electronic fund transfers appearing on a list or register, or may be by a standing order to draw warrants, checks, or electronic fund transfers, which shall be good until revoked. If the treasurer and auditor are designated by the board, a warrant, check, or electronic fund transfer is not valid until it is signed or authorized, numbered, and recorded by the county auditor, except as provided in subdivision (c).

(b) Any person entitled to the receipt of benefits may authorize the payment of the benefits to be directly deposited by electronic fund transfer into the person’s account at the financial institution of the person’s choice under a program for direct deposit by electronic transfer established by the board or treasurer if authorized by the board. The direct deposit shall discharge the system’s obligation in respect to that payment.

(c) The board may, or, if authorized by the board, the treasurer shall, authorize a trust company or trust department of any state or national bank authorized to conduct the business of a trust company in this state or the Federal Reserve Bank of San Francisco or any branch thereof within this state, to process and issue payments by check or electronic fund transfer.

(Amended by Stats. 1996, Ch. 493, Sec. 5. Effective January 1, 1997.)



31591

(a) Regular interest shall be credited semiannually on June 30th and December 31st to all contributions in the retirement fund which have been on deposit for six months immediately prior to that date. Interest at the rate of 21/2 percent per annum, until otherwise determined by the board, compounded semiannually, shall be used in the calculation of benefits under any mortality table adopted by the board of supervisors.

(b) No interest shall be credited to a member’s account after the membership of the member in the retirement association has ceased, except under any of the following circumstances:

(1) The former member has left his or her accumulated contributions in the retirement fund and has either elected, in writing, a deferred retirement allowance, or is eligible to so elect under Section 31700 but has failed to do so.

(2) The surviving spouse of a deceased member or the legally appointed guardian of the member’s unmarried children under age 18 has elected to leave a death benefit on deposit as provided for in Section 31781.2.

(3) The former member, regardless of service, has left his or her accumulated contributions in the retirement fund and has not terminated employment.

(Amended by Stats. 1997, Ch. 43, Sec. 1. Effective January 1, 1998.)



31592

Earnings of the retirement fund during any year in excess of the total interest credited to contributions and reserves during such year shall remain in the fund as a reserve against deficiencies in interest earnings in other years, losses on investments and other contingencies, except as provided in Sections 31529.5 and 31592.2.

(Amended by Stats. 1977, Ch. 202.)



31592.2

(a) In any county, earnings of the retirement fund during any year in excess of the total interest credited to contributions and reserves during such year shall remain in the fund as a reserve against deficiencies in interest earnings in other years, losses on investments, and other contingencies, except that, when such surplus exceeds 1 percent of the total assets of the retirement system, the board may transfer all, or any part, of such surplus in excess of 1 percent of the said total assets into county advance reserves for the sole purpose of payment of the cost of the benefits described in this chapter.

(b) Where the board of supervisors has provided for the payment of all, or a portion, of the premiums, dues, or other charges for health benefits, Medicare, or the payment of accrued sick leave at retirement to or for all, or a portion, of officers, employees, and retired employees and their dependents, from the county general fund or other sources, the board of retirement may authorize the payment of all, or a portion, of payments of the benefits described in this subdivision from the county advance reserves. This payment shall comply with the requirements of Section 401 of Title 26 of the United States Code. Payment may be made directly from the county advance reserves for the benefits described in Section 31691.1.

(Amended by Stats. 2014, Ch. 740, Sec. 6. Effective January 1, 2015.)



31592.3

In any county, earnings of the retirement fund, in excess of the total interest credited to contributions and reserves shall remain in the fund as a reserve against deficiencies in interest earnings in other years, losses on investments, and other contingencies, except that when the total amount in the reserve exceeds 1 percent of the total assets of the retirement system, the board may transfer all or any part of such reserve in excess of 1 percent of the total assets into a special fund which shall be used for the sole purpose of providing an increase in monthly retirement allowance pursuant to Section 31681.7 or Section 31739.4. In the event the amount credited to the special fund is not sufficient to pay the entire amount of the increase provided for by Section 31681.7 or Section 31739.4 then the amount of the increase shall be reduced in proportion to the amount of the balance on hand in the special fund at the close of the fiscal year preceding the fiscal year during which such increase is operative.

This section shall not be operative in any county until such time as the board of supervisors shall, by ordinance, make the provisions of this section applicable in such county. The board of supervisors may in such ordinance provide that the increase in monthly retirement allowance provided for by Section 31681.7 or 31739.4 shall be effective only subject to the provisions of this section.

(Amended by Stats. 1968, Ch. 94.)



31592.4

(a) The amount of excess earnings available at the end of a fiscal year of the retirement fund, shall, subject to the limitations in this section, be treated in the immediately succeeding fiscal year, for all purposes under this chapter, as appropriations, transfers, and contributions made to the retirement fund by the county and applicable districts. That treatment shall occur only to the extent that, in the immediately succeeding fiscal year, the county and applicable districts pay for an equal amount of health benefits for members heretofore or hereafter retired and their dependents or make contributions in an equal amount to an account established under Section 401(h) of Title 26 of the United States Code solely for the purpose of providing health benefits for retired members, their spouses, and dependents, and for the associated administrative and investment expenses.

(b) For purposes of this section, “excess earnings” means earnings of the retirement fund at the end of any fiscal year that exceed the total interest credited to contributions and reserves plus 1 percent of the total assets of the retirement fund.

(c) The board of supervisors or the board of retirement shall take any actions necessary and appropriate to ensure that the program provided by this section complies with all applicable federal and state income tax laws, including, but not limited to, establishing rules and procedures for establishing and maintaining an account under Section 401(h) of Title 26 of the United States Code.

(d) In accordance with Section 401(h) of Title 26 of the United States Code and Section 1.401-14(c) of the Code of Federal Regulations:

(1) The retirement system shall specify the medical benefits that will be available and shall set out the amount that will be paid.

(2) Medical benefits shall be subordinate to the retirement benefits when added to any life insurance benefits.

(3) A separate account shall be maintained for contributions to fund the medical benefits.

(4) The funds in the separate account may be invested with the funds for retirement benefits and the earnings shall be allocated to each account in a reasonable manner.

(5) Amounts contributed for medical benefits shall be reasonable and ascertainable.

(6) No part of the medical benefits account may be used for or diverted to any purpose other than providing medical benefits and paying necessary or appropriate expenses for the administration of the medical benefits account.

(7) Any amounts remaining in the medical benefits account after satisfaction of all medical benefits liabilities for all members, their spouses, and dependents shall be returned to the employer.

(8) If a member’s interest in the medical benefits account is forfeited prior to plan termination, an amount equal to the forfeiture shall reduce employer contributions to fund the account.

(e) Except to the extent allowed by Sections 401 and 420 of Title 26 of the United States Code, and related federal regulations, assets shall not be transferred or otherwise paid from the funds held by the retirement system for retirement benefits to a medical benefits account. Assets shall not be transferred or otherwise paid from a medical benefits account to the funds held by the retirement system for retirement benefits.

(f) This section shall not be operative in any county until the board of supervisors and the board of retirement of the county, by resolution adopted by a majority vote of each board, make this section operative in the county.

(g) This section is not intended, and shall not be construed to, affect the validity of any agreement entered into by a county and a retirement association whereby a county has agreed to provide and fund a health insurance program for retired employees and their dependents for hospital services, medical services, dental services, and optical services, prior to the effective date of this section.

(h) This section establishes a method of providing health benefits for retired members, their spouses, and dependents to the extent allowed under Sections 31592.2 and 31691. This section does not authorize duplicate benefits.

(i) This section may be made applicable in any county that has adopted Article 5.5 (commencing with Section 31610), in which case the Supplemental Retiree Benefits Reserve shall be substituted for the excess earnings described in this section. This section also may be made applicable to any arrangement established under Article 8.6 (commencing with Section 31694).

(Amended by Stats. 2014, Ch. 740, Sec. 7. Effective January 1, 2015.)



31592.5

The board shall provide to any recognized retiree organization reasonable advance notice of any proposed changes to the retirement benefits offered by the system or the use or uses of excess funds of the retirement system. The organization shall have a reasonable opportunity to comment prior to any formal action by the board on the proposed changes.

(Amended by Stats. 2012, Ch. 178, Sec. 4. Effective January 1, 2013.)



31592.6

In order for a recognized retiree organization to fulfill its obligations to the retired members of the system and to communicate with them, upon the organization’s request the board shall cooperate with and assist the organization in distributing communications regarding membership in and retiree benefit programs available through the organization to all or a portion of those retired members. The content of those communications shall be wholly the responsibility of the recognized retiree organization, and the board shall not have any liability for the content of those communications. Cooperation and assistance in distribution may consist of combined or separate mailings. The board may charge a reasonable fee for those mailings, which may not exceed the actual costs to the system, including staff time for preparation of the mailings.

(Added by Stats. 2012, Ch. 178, Sec. 5. Effective January 1, 2013.)



31593

The retirement board shall conduct an audit of the retirement system at least once every 12 months and report upon its financial condition. The retirement board may retain the services of a certified public accountant to perform the annual audit. That audit shall be performed in accordance with generally accepted auditing standards. The cost of the audit shall be considered a cost of the administration of the retirement system. The audit report shall address the financial condition of the retirement system, internal accounting controls, and compliance with applicable laws and regulations. A copy of the audit report shall he filed with the board of supervisors.

Nothing in this section shall preclude the retirement board from selecting the county auditor to perform the annual audit, and if so done, the cost of that audit shall he considered a cost of the administration of the retirement system.

At the request of the county board of supervisors, the county auditor may audit the accounts of the retirement system. The expense of that audit shall not be a cost chargeable by the county to the retirement system.

(Repealed and added by Stats. 1998, Ch. 109, Sec. 6. Effective January 1, 1999.)



31594

It is the intent of the Legislature, consistent with the mandate of the voters in passing Proposition 21 at the June 5, 1984, Primary Election, to allow the board of any retirement system governed by this chapter to invest in any form or type of investment deemed prudent by the board pursuant to the requirements of Section 31595. It is also the intent of the Legislature to repeal, or amend as appropriate, certain statutory provisions, whether substantive or procedural in nature, that restrict the form, type, or amount of investments that would otherwise be considered prudent under the terms of that section. This will increase the flexibility and range of investment choice available to these retirement systems, while ensuring protection of the interests of their beneficiaries.

(Repealed and added by Stats. 1984, Ch. 1738, Sec. 5. Effective September 30, 1984.)



31595

The board has exclusive control of the investment of the employees retirement fund. The assets of a public pension or retirement system are trust funds and shall be held for the exclusive purposes of providing benefits to participants in the pension or retirement system and their beneficiaries and defraying reasonable expenses of administering the system. Except as otherwise expressly restricted by the California Constitution and by law, the board may, in its discretion, invest, or delegate the authority to invest, the assets of the fund through the purchase, holding, or sale of any form or type of investment, financial instrument, or financial transaction when prudent in the informed opinion of the board.

The board and its officers and employees shall discharge their duties with respect to the system:

(a) Solely in the interest of, and for the exclusive purposes of providing benefits to, participants and their beneficiaries, minimizing employer contributions thereto, and defraying reasonable expenses of administering the system.

(b) With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

(c) Shall diversify the investments of the system so as to minimize the risk of loss and to maximize the rate of return, unless under the circumstances it is clearly prudent not to do so.

(Repealed and added by Stats. 1984, Ch. 1738, Sec. 7. Effective September 30, 1984.)



31595.1

(a) The board may authorize the treasurer to control and safely keep some or all of the moneys of the retirement system. If authorized, the treasurer may invest and reinvest the moneys, and may from time to time sell any securities belonging to the system and may invest and reinvest the proceeds therefrom. An investment in or sale of securities shall not be made except upon the authorization of the board.

(b) The board, in lieu of acting pursuant to subdivision (a), may delegate to another entity some or all of the powers prescribed in that subdivision.

(Amended by Stats. 1995, Ch. 584, Sec. 7. Effective January 1, 1996.)



31595.41

All acts made or done by the board or its officers and employees, on or after January 1, 1983, and until the effective date of this section, with respect to exchange-traded call options and related matters, which would have been valid if Section 31595.4, as amended by Section 1 of the act which enacts this section, had been in effect at the time the acts were made or done are hereby ratified, confirmed, and validated.

(Added by Stats. 1983, Ch. 130, Sec. 2.)



31595.9

Notwithstanding the provisions of Section 31595, in addition to other investments authorized by this article, funds received by the county treasurer not required for current disbursements may be invested in repurchase agreements or reverse repurchase agreements of any securities authorized by this article.

For purposes of this section, “repurchase agreement” means a purchase of securities by the board pursuant to an agreement by which the seller will repurchase the securities on or before a specified date and for a specified amount.

For purposes of this section, “reverse repurchase agreement” means a sale of securities by the board pursuant to an agreement by which the board will repurchase the securities on or before a specified date and for a specified amount.

(Added by Stats. 1983, Ch. 534, Sec. 2.)



31596

(a) When securities belonging to or held for the retirement association are sold, the county treasurer shall deliver the securities to the purchaser upon receiving the proceeds, and may execute any and all documents necessary to transfer title. The duties imposed upon the county treasurer by this article are a part of his or her official duties, for the faithful performance of which he or she is liable on his or her official bond.

(b) The board may, or if authorized by the board, the treasurer shall authorize a state or federally chartered depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation, or any trust company licensed under state or federal law to conduct the business of a trust company or any Federal Reserve Bank, to act as custodian of any securities owned by the retirement association. In that case, the duties imposed by subdivision (a) upon the county treasurer shall instead be performed by the board and shall be included in any agreement for custodial services. Any of these banks or trust companies may be authorized to collect the income from the securities and deposit the proceeds in an account established by the board for the retirement association.

(Amended by Stats. 1999, Ch. 771, Sec. 1. Effective January 1, 2000.)



31596.1

The expenses of investing its moneys shall be borne solely by the system. The following types of expenses shall not be considered a cost of administration of the retirement system, but shall be considered as a reduction in earnings from those investments or a charge against the assets of the retirement system as determined by the board:

(a) The costs, as approved by the board, of actuarial valuations and services rendered pursuant to Section 31453.

(b) The compensation of any bank or trust company performing custodial services.

(c) When an investment is made in deeds of trust and mortgages, the fees stipulated in any agreement entered into with a bank or mortgage service company to service such deeds of trust and mortgages.

(d) Any fees stipulated in an agreement entered into with investment counsel for consulting or management services in connection with the administration of the board’s investment program, including the system’s participation in any form of investment pools managed by a third party or parties.

(e) The compensation to an attorney for services rendered pursuant to Section 31607 or legal representation rendered pursuant to Section 31529.1.

(Amended by Stats. 1992, Ch. 1047, Sec. 3. Effective January 1, 1993.)



31597

Before June 30th of each year the retirement board shall file in the office of the county auditor and with the board of supervisors a sworn statement that shall exhibit the financial condition of the retirement system at the close of the preceding December 31st and its financial transactions for the year ending on that day.

(Amended by Stats. 2003, Ch. 520, Sec. 4. Effective January 1, 2004.)



31597.1

Before December 31 of each year, the retirement board shall file in the office of the county auditor and with the board of supervisors a sworn statement that shall exhibit the financial condition of the retirement system at the close of the preceding June 30th and its financial transactions for the fiscal year ending that day.

This section is not operative in any county until the board of supervisors, by resolution adopted by a majority vote, makes the provisions of this section applicable in the county. After the filing of the first fiscal year accounting under this section, the provisions of Section 31597 do not apply in the county.

(Amended by Stats. 2003, Ch. 520, Sec. 5. Effective January 1, 2004.)



31597.2

In those counties in which the retirement board has authorized the treasurer to control and hold the assets of the retirement system pursuant to subdivision (a) of Section 31595.1, the treasurer shall be responsible for filing the statement required by Section 31597 or Section 31597.1, as applicable.

(Added by Stats. 1995, Ch. 584, Sec. 11. Effective January 1, 1996.)



31598

The annual statement shall be prepared in accordance with generally accepted accounting principles on the basis of pronouncements of the Government Accounting Standards Board or its successor organization.

(Repealed and added by Stats. 1996, Ch. 680, Sec. 11. Effective January 1, 1997.)



31599

In addition to other records and accounts, the retirement board, or the treasurer if authorized by the board, shall keep records and accounts as are necessary to show at any time:

(a) The total accumulated contributions of members.

(b) The total accumulated contributions of retired members less the annuity payments made to the members.

(c) The accumulated contributions of the county or district held for the benefit of members on account of service rendered as members of the retirement system.

(d) All other accumulated contributions of the county or district, including the amounts available to meet the obligation of the county or district on account of benefits granted to retired employees and on account of prior service of members.

(Amended by Stats. 1995, Ch. 584, Sec. 12. Effective January 1, 1996.)



31600

A pension, annuity, or retirement allowance is payable in equal monthly installments, but a smaller pro rata amount may be paid for part of a month when the pension, annuity, or retirement allowance begins after the first day of the month or ends before the last day of the month.

(Added by Stats. 1947, Ch. 424.)



31601.1

In counties having a board of investments pursuant to Section 31520.2, no investment shall be made in real property unless it is approved by six votes of the board or, where a county board of supervisors or a county board of education has a material interest in the property unless it is approved by nine votes of the board.

(Amended by Stats. 1984, Ch. 1738, Sec. 19. Effective September 30, 1984.)



31602

Notwithstanding any other provision of law, the board of retirement, or, in counties that have established a board of investments, the board of investments, may establish a program utilizing the retirement fund to assist system members and annuitants, through financing, to obtain homes in this state.

The board shall adopt regulations governing the program which shall, among other things, provide:

(a) That home loans be made available to currently employed members and annuitants for the purchase of single-family dwellings, two-family dwellings, three-family dwellings, four-family dwellings, single-family cooperative apartments, and single-family condominiums.

(b) That private lending institutions in this state shall originate and service its home loans pursuant to agreements entered into between those institutions and the board.

(c) That the recipients of the loans occupy the homes as their permanent residences in accordance with the rules and regulations established by the board.

(d) That its home loans shall be available only for the purchase or refinancing of homes in this state and that under no condition shall a member or annuitant have more than one outstanding loan.

(e) That the amount and length of the loans shall be pursuant to a schedule periodically established by the board which shall provide a loan to value ratio of: (1) for the first loan, except for three-family dwellings and four-family dwellings, a maximum of 95 percent of the first loan; (2) for the first loan on three-family dwellings and four-family dwellings, a maximum of 90 percent of the first loan; and (3) for each additional loan, a maximum of 80 percent of each additional loan. The portion of any loan exceeding 80 percent of value shall be insured by an admitted mortgage guaranty insurer conforming to Chapter 2A (commencing with Section 12640.01) of Part 6 of Division 2 of the Insurance Code in an amount so that the unguaranteed portion of the loan does not exceed 75 percent of the market value of the property together with improvements thereon.

(f) That there may be prepayment penalties assessed on its loan in accordance with the rules and regulations established by the board.

(g) That the criteria and terms for its loans shall provide the greatest benefit to members and annuitants consistent with the financial integrity of the program and the sound investment of the retirement fund.

(h) Any other terms and conditions as the board shall deem appropriate.

(Amended by Stats. 1991, Ch. 1091, Sec. 58.)



31603

The board of retirement or the board of investments, as applicable, may obtain a loan and pledge a portion of the assets of the retirement fund as security for the repayment of the loan if the board finds all of the following:

(a) An emergency exists affecting the national banking system or financial markets.

(b) The emergency prevents the association from readily accessing its funds.

(c) The loan is necessary to promptly deliver benefits when due.

The assets of the retirement fund pledged as security for the loan shall be subject to execution and other processes of the court only in connection with a proceeding to enforce the loan. The costs associated with securing and repaying the loan, including interest, shall be a charge against investment earnings of the fund.

(Added by Stats. 2003, Ch. 520, Sec. 6. Effective January 1, 2004.)



31607

To assist in carrying out its investment powers and duties the board may employ an attorney in private practice.

(Amended by Stats. 1984, Ch. 1738, Sec. 26. Effective September 30, 1984.)






ARTICLE 5.5 - Alternative Financial Provisions

31610

This article shall not become operative in any county unless and until it is adopted by resolution of the county board of retirement and the county board of supervisors, whereupon, the following sections shall not be operative as to that county: Sections 31453, 31529.5, 31591, 31592, 31592.2, 31592.3, and 31871.

(Added by renumbering Section 31510 by Stats. 1984, Ch. 193, Sec. 54.)



31611

An actuarial valuation shall be made within one year after the date on which any system established under this chapter becomes effective, and thereafter at intervals not to exceed three years. The valuation shall be conducted under the supervision of an enrolled actuary and shall cover the mortality, service, and compensation experience of the members and beneficiaries, and shall evaluate the assets and liabilities of the retirement fund. Upon the basis of the investigation, valuation, and recommendation of the actuary, the board shall, at least 60 days prior to the beginning of the succeeding fiscal year, recommend to the board of supervisors such changes in the rates of interest, in the rates of contributions of members, in county and district appropriations as are necessary, and appropriate mortality tables. In making recommendations to the board of supervisors, the board shall act with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims. No adjustment shall be included in the new rates for time prior to the effective date of the revision. The cost of actuarial valuations and investigations may, in the sound discretion of the board, be charged against the earnings of the retirement fund.

(Added by renumbering Section 31510.1 by Stats. 1984, Ch. 193, Sec. 55.)



31612

“Actuarial rate” means the interest assumption rate established by the most recent actuarial survey recommended by the board of retirement and adopted by the board of supervisors.

(Added by renumbering Section 31510.2 by Stats. 1984, Ch. 193, Sec. 56.)



31613

“Net earnings” means the earnings of the retirement fund after accounting for any direct investment losses recognized during the year, less the amounts taken from the earnings as specified in subdivisions (a) and (b):

(a) The amounts specified in Sections 31580.2, 31580.3, if applicable, subdivisions (b) and (d) of Section 31596, if applicable and Section 31611 and 31614.

(b) Any reductions from earnings required by Sections 31588.1 and 31589.1, if applicable. Part or all of any amounts required by Sections 31588.1 and 31589.1 may be deducted, at the discretion of the board of retirement, from the Contingency Reserve Account as described in Section 31616.

(Added by renumbering Section 31510.3 by Stats. 1984, Ch. 193, Sec. 57.)



31614

Notwithstanding Section 31529, the board may contract for the legal services of an attorney in private practice when the board determines, after consultation with the county counsel, that the county counsel cannot provide the board with legal services due to a conflict of interest or other compelling reason. The compensation of the attorney shall be charged against the earnings of the retirement fund or paid from the county general fund.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Added by renumbering Section 31510.4 by Stats. 1984, Ch. 193, Sec. 58.)



31615

Regular interest at the actuarial rate, or at the highest rate possible if net earnings, as defined in Section 31613 are not sufficient to credit the full actuarial rate, shall be credited semiannually on June 30 and December 31 to all contributions, reserves, and accounts in the retirement fund, except the Contingency Reserve Account, which have been on deposit for six months immediately prior to those dates.

Interest at the actuarial rate, compounded semiannually, shall be used in the calculation of benefits under any mortality table adopted by the board of supervisors. No interest shall be credited to a member’s account after the termination of the member’s county service, unless the member has elected, in writing, to leave his or her accumulated contributions in the retirement fund and be granted a deferred retirement allowance, or the surviving spouse of a deceased member or the legally appointed guardian of the member’s unmarried children under age 18 has elected to leave a death benefit on deposit as provided for in Section 31781.2.

(Added by renumbering Section 31510.5 by Stats. 1984, Ch. 193, Sec. 59.)



31616

After the semiannual application of Section 31615, earnings of the retirement fund in excess of the total interest credited to contributions and reserves shall remain in the fund as a reserve against deficiencies in interest earnings, losses on investments, or payments made pursuant to Section 31588.1 or 31589.1, if applicable.

These funds shall be placed in an account known hereafter as the Contingency Reserve Account. The size of this account shall be determined semiannually by the board but shall not exceed 3 percent of the total assets of the retirement fund.

If, at the end of any semiannual period, the balance of the Contingency Reserve Account falls below 1 percent of system assets, the board shall, by the end of the subsequent semiannual period, provide funds from earnings of fund assets from the subsequent semiannual period, to bring the level of the Contingency Reserve Account to at least 1 percent of system assets.

No funds in the Contingency Reserve Account shall be available for the payment of benefits.

Net earnings remaining after the application of this section shall be applied as provided in Sections 31617, 31618, and 31619.

(Added by renumbering Section 31510.6 by Stats. 1984, Ch. 193, Sec. 60.)



31617

In each county having an agreement prior to January 1, 1983, that a fixed part of the required Article 16.5 (commencing with Section 31870) cost-of-living contributions shall come from excess interest earnings on the fund, after the semiannual application of Sections 31615 and 31616, the balance of the net earnings, as defined in Section 31613, shall be used to pay those contributions.

(Added by renumbering Section 31510.7 by Stats. 1984, Ch. 193, Sec. 61.)



31618

The board shall establish a Supplemental Retiree Benefit Reserve in the retirement system consisting of any amount previously in the reserve against deficiencies, which on the date of adoption of this article, exceeds 3 percent of the assets of the retirement fund, or any lesser amount, as determined by the board. In no event, however, shall the balance of the Contingency Reserve Account be reduced below 1 percent of system assets for this purpose. The Supplemental Retiree Benefit Reserve shall be used only for the benefit of retired members and beneficiaries.

Commencing on the date of adoption of this article, there shall be a semiannual transfer into this reserve of 50 percent of the balance of net earnings, as defined in Section 31613, after crediting all accounts pursuant to Section 31615, rebuilding the Contingency Reserve Account pursuant to Section 31616 and paying the part of the cost-of-living contributions pursuant to Section 31617, if applicable.

The distribution of the Supplemental Retiree Benefits Reserve shall be determined by the board.

(Added by renumbering Section 31510.8 by Stats. 1984, Ch. 193, Sec. 62.)



31618.5

(a) The board shall annually transfer, from the administrative budget established pursuant to Article 5 (commencing with Section 31580), an amount sufficient to fund the administrative costs of the programs reimbursed by the Supplemental Retiree Benefits Reserve.

(b) This section shall only apply to a county of the fourth class as described in Section 28020.

(Added by Stats. 2010, Ch. 158, Sec. 3. Effective January 1, 2011.)



31619

Remaining net earnings, after the sequential application of Sections 31615 and 31616 and Section 31617, if applicable, and Section 31618 shall be credited to all contributions, reserves, and accounts in the retirement fund, except the Contingency Reserve Account, in the manner prescribed in Section 31615, except that no further interest shall be credited to the Supplemental Retiree Benefit Reserve, established pursuant to Section 31618.

(Added by renumbering Section 31510.9 by Stats. 1984, Ch. 193, Sec. 63.)






ARTICLE 6 - Members’ Contributions

31620

The normal rates of contribution of members shall be based on age at the nearest birthday at the time of entrance into the retirement system.

Nothwithstanding any provisions of this chapter to the contrary, separate rates of contribution, allowances, or benefits for male and female members shall not be maintained or established.

(Amended by Stats. 1976, Ch. 1436.)



31620.5

The normal rates of contribution of general and safety members subject to the California Public Employees’ Pension Reform Act of 2013 shall be determined pursuant to Section 7522.30 subject to the following exceptions:

(a) The board may, but is not required to, apply the provisions of subdivision (c) of Section 7522.30 that require the initial contribution rate to be rounded to the nearest quarter of 1 percent.

(b) Subdivision (d) of Section 7522.30 shall not apply to the contribution rates of members of retirement systems established pursuant to this chapter.

(Added by Stats. 2013, Ch. 247, Sec. 18. Effective January 1, 2014.)



31621

The normal rates of contribution except for members covered by Article 6.8 shall be such as will provide an average annuity at age 60 equal to one one-hundred-twentieth of the final compensation of members not covered by Article 6.8, according to the tables adopted by the board of supervisors, for each year of service rendered after entering the system.

(Amended by Stats. 1957, Ch. 1161.)



31621.1

In counties adopting Section 31676.11 the normal rates of contribution except for members covered by Article 6.8 shall be such as will provide an average annuity at age 55 equal to 1/120 of the final compensation of members not covered by Article 6.8, according to the tables adopted by the board of supervisors for each year of service rendered after entering the system.

(Added by Stats. 1967, Ch. 1155.)



31621.2

In counties adopting Section 31676.12, the normal rates of contribution, except for members covered by Article 6.8 (commencing with Section 31639) of this chapter, shall be such as will provide an average annuity at age 60 equal to one one-hundredth of the final compensation of members not covered by Article 6.8 according to tables adopted by the board of supervisors, for each year of service rendered after entering the system.

(Amended by Stats. 1975, Ch. 899.)



31621.3

In counties adopting Section 31676.11, 31676.13, or 31676.14, or adopting one of such sections and then subsequently adopting another of such sections, the normal rate of contribution, except for members covered by Article 6.8 (commencing with Section 31639) of this chapter shall be such as will provide an average annuity at age 55 equal to one two-hundred-fortieth of the final compensation of members not covered by Article 6.8, according to the tables adopted by the board of supervisors, for each year of service rendered after entering the system.

This section may be made applicable in such counties on the first day of the month after the board of supervisors of such county adopts, by majority vote, a resolution providing that this section shall become applicable in such county.

(Amended by Stats. 1976, Ch. 1413.)



31621.4

The normal rates of contribution except for members covered by Article 6.8 shall be such as will provide an average annuity at age 60 equal to one two-hundred-fortieth of the final compensation of members not covered by Article 6.8 (commencing with Section 31639) of this chapter, according to the tables adopted by the board of supervisors, for each year of service rendered after entering the system.

This section may be made applicable in such counties on the first day of the month after the board of supervisors of such county adopts, by majority vote, a resolution providing that this section shall become applicable in such county.

(Added by Stats. 1974, Ch. 1379.)



31621.5

In counties adopting Section 31676.12, the normal rates of contribution, except for members covered by Article 6.8 (commencing with Section 31639) of this chapter, shall be such as will provide an annual annuity at age 60 equal to one two-hundredth of the final compensation of members not covered by Article 6.8, according to tables adopted by the board of supervisors, for each year of service rendered after entering the system.

This section may be made applicable in such counties, on the first day of the month after the board of supervisors of such county adopts, by majority vote, a resolution providing that this section shall become applicable in such county.

(Added by Stats. 1974, Ch. 1379.)



31621.6

In counties adopting Section 31676.15, the normal rates of contribution, except for members covered by Article 6.8 (commencing with Section 31639) of this chapter, shall be such as to provide an average annuity at age 55 equal to one one-hundredth of the final compensation of members not covered by Article 6.8, according to the tables adopted by the board of supervisors, for each year of service rendered after entering the system.

(Added by Stats. 1975, Ch. 899.)



31621.7

The normal rates of contribution for members covered by Section 31751 shall be such as will provide an average annuity at age 55 equal to one-three hundredth of the member’s final compensation, according to the tables adopted by the board of supervisors, for each year of service rendered after entering the system.

Until revised pursuant to Sections 31453 and 31454, the normal rate of contribution of each member is that percentage of the member’s earnable compensation, shown in the following table according to the member’s age at the time of entry into the retirement system:

Age of entry

Percentage

into system

of contribution

16  ........................

2.93

17  ........................

2.93

18  ........................

2.93

19  ........................

2.93

20  ........................

2.93

21  ........................

2.93

22  ........................

2.93

23  ........................

2.94

24  ........................

2.94

25  ........................

2.95

26  ........................

2.96

27  ........................

2.97

28  ........................

2.98

29  ........................

3.00

30  ........................

3.02

31  ........................

3.04

32  ........................

3.06

33  ........................

3.08

34  ........................

3.10

35  ........................

3.12

36  ........................

3.15

37  ........................

3.17

38  ........................

3.20

39  ........................

3.22

40  ........................

3.25

41  ........................

3.28

42  ........................

3.31

43  ........................

3.34

44  ........................

3.37

45  ........................

3.40

46  ........................

3.43

47  ........................

3.46

48  ........................

3.50

49  ........................

3.54

50  ........................

3.57

51  ........................

3.61

52  ........................

3.65

53  ........................

3.69

54 and over  ........................

3.72

(Added by Stats. 1980, Ch. 58.)



31621.8

In counties adopting Section 31676.17, 31676.18, or 31676.19, the normal rates of contribution, except for members covered by Article 6.8 (commencing with Section 31639), shall be rates that provide an average annuity at the age of 55 years equal to one one-hundredth of the final compensation of members not covered by Article 6.8, according to the tables adopted by the board of supervisors, for each year of service rendered after entering the system.

(Added by Stats. 2001, Ch. 782, Sec. 6. Effective January 1, 2002.)



31621.9

In counties adopting Section 31676.14, the normal rates of contribution, except for members covered by Article 6.8 (commencing with Section 31639), shall be that which will provide an average annuity at age 55 equal to 1/120 of the final compensation of members not covered by Article 6.8 (commencing with Section 31639), according to the tables adopted by the board of supervisors, for each year of service rendered after entering the system.

This section may be made applicable in counties on the first day of the month after the board of supervisors of the county adopts, by majority vote, a resolution adopting this section.

This section shall apply only to a county of the 10th or 20th class, as provided by Sections 28020, 28031, and 28041.

(Amended by Stats. 2003, Ch. 96, Sec. 3. Effective January 1, 2004.)



31621.11

Instead of the normal rates of contribution required by Section 31621, 31621.1, 31621.2, or 31621.8 the board may, upon actuarial advice, establish a single rate of contributions applicable to all persons becoming members after this section is made operative in that county by the board. However, this rate shall be such as to provide the average annuity described in Section 31621, 31621.1, 31621.2, or 31621.8.

(Amended by Stats. 2001, Ch. 782, Sec. 5. Effective January 1, 2002.)



31622

Until revised pursuant to Sections 31453 and 31454, the rate of contribution of each member not covered by Article 6.8 is that percentage of his earnable compensation shown in the following tables according to age and sex at the time of entry into the retirement system:

Percentage

Percentage

Age of entry
into system

of con-
tribution,

of con-
tribution,

Male

Female

16  ........................

6.55

7.02

17  ........................

6.59

7.07

18  ........................

6.63

7.13

19  ........................

6.67

7.19

20  ........................

6.71

7.25

21  ........................

6.75

7.31

22  ........................

6.80

7.38

23  ........................

6.85

7.45

24  ........................

6.90

7.52

25  ........................

6.96

7.61

26  ........................

7.01

7.69

27  ........................

7.07

7.78

28  ........................

7.14

7.87

29  ........................

7.20

7.96

30  ........................

7.27

8.06

31  ........................

7.34

8.16

32  ........................

7.42

8.26

33  ........................

7.49

8.37

34  ........................

7.58

8.48

35  ........................

7.66

8.58

36  ........................

7.75

8.69

37  ........................

7.84

8.80

38  ........................

7.93

8.92

39  ........................

8.02

9.03

40  ........................

8.12

9.15

41  ........................

8.22

9.27

42  ........................

8.33

9.38

43  ........................

8.43

9.51

44  ........................

8.54

9.63

45  ........................

8.64

9.75

46  ........................

8.75

9.88

47  ........................

8.86

10.00

48  ........................

8.97

10.13

49  ........................

9.08

10.26

50  ........................

9.20

10.39

51  ........................

9.31

10.52

52  ........................

9.42

10.65

53  ........................

9.54

10.79

54  ........................

9.65

10.93

55  ........................

9.76

11.07

56  ........................

9.88

11.21

57  ........................

10.00

11.35

58  ........................

10.12

11.49

59  ........................

10.25

11.64

60  ........................

_____

_____

(Amended by Stats. 1951, Ch. 1098.)



31623

The normal rate of contribution established for age 59 is the rate for any member not covered by Article 6.8 who has attained a greater age before entrance into the retirement system, and that established for age 16 is the rate for any member not covered by Article 6.8 who enters the retirement system at a lesser age.

(Amended by Stats. 1951, Ch. 1098.)



31625

Except as provided in Section 31625.1, unless otherwise provided by the regulations of the board the contribution shall be deducted by the county auditor or other officer charged with the duty of drawing salary or wage warrants from the first salary or wage warrant drawn in each month in favor of each member and shall be paid to the county treasurer and placed to the credit of each individual member’s account.

(Amended by Stats. 1959, Ch. 1161.)



31625.1

In those counties in which salary or wage warrants are drawn semimonthly, not to exceed one-half the contribution shall be deducted by the county auditor or other officer charged with the duty of drawing salary or wage warrants from the first salary or wage warrant drawn in each month in favor of each member, and not to exceed one-half of such deduction shall be deducted from the second salary or wage warrant drawn in each month in favor of each member. Such deductions shall be paid to the county treasurer and placed to the credit of each individual member’s account.

(Added by Stats. 1959, Ch. 1161.)



31625.2

(a) Notwithstanding any other provisions of this chapter, contributions shall not be deducted from the salary of any member having credit for 30 years’ service providing the member was a member on March 7, 1973, and remained in membership continuously until credited with 30 years’ service.

(b) Notwithstanding subdivision (a), contributions shall not be deducted from the salary of any member having credit for 30 years’ of continuous service in the retirement association of a county of the seventh class as established by Sections 28020 and 28028. This subdivision shall not apply to a member who is subject to the provisions of the California Public Employees’ Pension Reform Act of 2013.

(Amended by Stats. 2013, Ch. 247, Sec. 19. Effective January 1, 2014.)



31625.3

(a) Notwithstanding any other provision of this chapter, contributions shall not be deducted from the salary of any member who was a member before or after March 7, 1973, of the retirement association, another county retirement system established under this chapter, or the Public Employees’ Retirement System, and has total reciprocal service credit of not less than 30 years in the retirement association, or in the retirement association and another county retirement system established under this chapter, or the Public Employees’ Retirement System, or a combination thereof.

(b) This section shall not apply in any county unless and until it is adopted by a majority vote of the board of supervisors.

(c) This section shall not apply to members who are subject to Section 7522.30.

(Amended by Stats. 2013, Ch. 247, Sec. 20. Effective January 1, 2014.)



31626

Payment of salaries and wages less the contribution is full and complete discharge and acquittance of all claims and demands whatsoever for service rendered by members during the period covered by such payment, except the benefits afforded by this chapter.

(Added by Stats. 1947, Ch. 424.)



31627

Subject to the regulations prescribed by the board, any member may elect to make additional contributions at rates in excess of his or her normal contributions, for the purpose of providing additional benefits. The exercise of this privilege by a member does not require the county or district to make any additional contributions. Upon application, the board shall furnish to the member information concerning the nature and amount of additional benefits to be obtained by the additional contributions.

(Amended by Stats. 1993, Ch. 25, Sec. 1. Effective January 1, 1994.)



31627.1

A member who has additional contributions under Section 31627 of the Government Code, or under Section 31504 of the Government Code, may, within 30 days prior to retirement, elect in writing to have all or any part of his accumulated additional contributions returned to him. The portion returned shall not be included in the calculation of the member’s annuity.

(Added by Stats. 1951, Ch. 596.)



31627.2

In any county in which the provisions of Section 31676.1 apply, any member who has additional contributions under Section 31504 of the Government Code, or under Section 31627 of the Government Code, may elect in writing to have all or any part of his accumulated additional contributions returned to him. The portion returned shall not be included in the calculation of the member’s annuity. The board may order payment in whole or in part withheld for a period not to exceed 90 days after receipt of such written election.

(Added by Stats. 1955, Ch. 249.)



31627.6

Whenever any member elects to receive credit for any time during which he was employed by a district and was not a member, under any provision of this chapter, such district shall make an additional appropriation equal to the amount which it would have appropriated had such member been a member during the time for which he has elected to obtain credit.

(Added by Stats. 1957, Ch. 1387.)



31628

If the service of a member is discontinued other than by death or retirement, upon proper application submitted to the retirement board, he or she shall be paid all of his or her accumulated contributions, in accordance with this chapter, minus a withdrawal charge, if a withdrawal charge has been provided for by the regulations of the board. The board may order payment in whole or in part withheld for a period not to exceed six months after date of separation. If a member does not file the proper application, the board shall send to the member, not more than 90 days after termination of service, at his or her last known address, a registered or certified letter, return receipt requested, stating that he or she has money to his or her credit on the books of the retirement system and that if he or she does not claim the money within 10 years after date of notice, in the case of persons first employed before January 1, 1976, or within five years in the case of persons first employed on and after January 1, 1976, the money will be deposited in and become a part of the current pension reserve fund.

(Amended by Stats. 1995, Ch. 584, Sec. 13. Effective January 1, 1996.)



31629

If a former member does not file proper application for the return of his accumulated contributions within five years after date of such notice to him, such accumulated contributions shall be deposited in and become a part of the current pension reserve fund, and thereafter the fund shall not be liable to such member for any portion of his accumulated contributions.

However, notwithstanding the fact that such an application has not been filed, the board of retirement may, in its sound discretion authorize the return of any deposit account 90 days after the 90-day notice referred to in Section 31628, provided that the former employee had less than five years’ service credit with the county.

No return of any deposit account may be made by mail pursuant to this section unless the letter provided for in Section 31628 was receipted for by the former member and the signed receipt is in the possession of the board of retirement or the county treasurer.

The amendment of this section enacted during the 1975–76 Regular Session shall be effective with respect to persons first becoming members of a retirement system on and after January 1, 1976.

(Amended by Stats. 1975, Ch. 251.)



31629.5

(a) Notwithstanding Sections 31628 and 31629, on and after January 1, 2003, a member who is credited with less than the number of years of service required for vesting shall have the right to elect to leave accumulated contributions on deposit in the retirement fund. Failure to make an election to withdraw accumulated contributions shall be deemed an election to leave accumulated contributions on deposit in the retirement fund.

(b) An election to allow accumulated contributions to remain in the retirement fund may be revoked by the member at any time except: (1) while the member is employed in county service in a position in which the member is not excluded from membership in this system with respect to that service; (2) while the member is in service as a member of a public retirement system supported, in whole or in part, by state funds; or (3) while the member is in service, entered within six months after discontinuing county service, as a member of a reciprocal retirement system. All accumulated contributions contributed up to the time of revocation may then be withdrawn.

(c) A member whose membership continues under this section is subject to the same age, service, and disability requirements that apply to other members for service or disability retirement. After the qualification of the member for retirement by reason of age, which shall be the lowest age applicable to any membership category in which the member has credited service, or disability, the member shall be entitled to receive a retirement allowance based upon the amount of the member’s accumulated contributions and service standing to the member’s credit at the time of retirement and on the employer contributions held for the member and calculated in the same manner as for other members.

(d) Service, solely for purposes of meeting minimum service qualifications for service or disability retirement, shall also include service credited as an employee of a reciprocal system when the member retires concurrently from all reciprocal retirement systems. A member whose combined service from all reciprocal retirement systems does not meet the minimum service qualifications may not receive a service or disability retirement from this system.

(e) Notwithstanding Section 31467, for purposes of this section, “accumulated contributions” means the sum of all member contributions standing to the credit of a member’s individual account, and interest thereon.

(Amended by Stats. 2003, Ch. 62, Sec. 153. Effective January 1, 2004.)



31630

(a) Notwithstanding any other provisions in this chapter, the South Coast Air Quality Management District and in any county which has adopted Section 31676.1, 31676.11, 31676.12, 31676.13, 31676.14, 31676.15, or 31751, the board of supervisors or district board, as the case may be, may agree to pay any portion of the members’ normal contributions to the system. All the contributions paid by the county or district, as the case may be, shall remain its contributions, and no right therein shall accrue to any employee prior to the employee’s election to take a regular, deferred, or disability retirement.

(b) Any contributions paid by the board of supervisors or the district board on behalf of the members shall be as determined by upon actuarial advice, and approved by the board of retirement.

(c) This section shall not apply to members who are subject to Section 7522.30.

(Amended by Stats. 2013, Ch. 247, Sec. 21. Effective January 1, 2014.)



31631

(a) Notwithstanding any other law, a board of supervisors or the governing body of a district may, by resolution, ordinance, contract, or contract amendment under this chapter, without a change in benefits, require that members pay all or part of the contributions of a member or employer, or both, for any retirement benefits provided under this chapter. All of those payments are hereby designated as employee contributions. For members who are represented in a bargaining unit, the payment requirement shall be approved in a memorandum of understanding executed by the board of supervisors or the governing body of a district and the employee collective bargaining representative. The contributions shall be uniform either (1) with respect to all members of a recognized bargaining unit or (2) all members within each of the following categories: nonsafety subject to Section 7522.20 or safety subject to Section 7522.25.

(b) Nothing in this section shall modify a board of supervisors’ or the governing body of a district’s authority under law as it existed on December 31, 2012, including any restrictions on that authority, to change the amount of member contributions.

(Amended by Stats. 2014, Ch. 741, Sec. 4. Effective January 1, 2015.)



31631.5

(a) (1) Notwithstanding any other provision of this chapter, a board of supervisors or the governing body of a district may require that members pay 50 percent of the normal cost of benefits. However, that contribution shall be no more than 14 percent above the applicable normal rate of contribution of members established pursuant to this article for local general members, no more than 33 percent above the applicable normal rate of contribution of members established pursuant to Article 6.8 (commencing with Section 21639) for local police officers, local firefighters, county peace officers, and no more than 37 percent above the applicable normal rate of contribution of members established pursuant to Article 6.8 (commencing with Section 31639) for all local safety members other than police officers, firefighters, and county peace officers.

(2) Before implementing any change pursuant to this subdivision for any represented employees, the public employer shall complete the good faith bargaining process as required by law, including any impasse procedures requiring mediation and factfinding. This subdivision shall become operative on January 1, 2018. This subdivision shall not apply to any bargaining unit when the members of that unit are paying at least 50 percent of the normal cost of their pension benefit or are subject to an agreement reached pursuant to paragraph (1). Applicable normal rate of contribution of members means the statutorily authorized rate applicable to the member group as the statutes read on December 31, 2012.

(b) Nothing in this section shall modify a board of supervisors’ or the governing body of a district’s authority under law as it existed on December 31, 2012, including any restrictions on that authority, to change the amount of member contributions.

(Added by Stats. 2012, Ch. 296, Sec. 33. Effective January 1, 2013.)






ARTICLE 6.8 - Safety Members’ Contributions

31639

This article shall apply in a county subject to the provisions of Sections 31676.1 and 31695.1.

(Amended by Stats. 1957, Ch. 568.)



31639.1

The normal rates of contribution of safety members shall be based on age at the nearest birthday at the time of entrance into the retirement system.

Notwithstanding any other provision of this chapter to the contrary, separate rates of contribution for male and female safety members shall not be maintained or established, nor shall different allowances or benefits be established for male and female members.

(Amended by Stats. 1976, Ch. 1436.)



31639.25

The normal rates of contributions shall be such as will provide an average annuity at age 50 equal to one one-hundredth of the final compensation of safety members, according to the tables adopted by the board of supervisors, for each year of service rendered after entering the system.

The provisions of this section shall supersede the provisions of Section 31639. 2.

(Added by Stats. 1967, Ch. 550.)



31639.26

Instead of the normal rates of contribution required by Section 31639.25 the board may, upon actuarial advice, establish a single rate of contributions applicable to all persons becoming members after this section is made operative in that county by the board. However, this rate shall be such as to provide the average annuity described in Section 31639.25.

(Amended by Stats. 1973, Ch. 99.)



31639.3

Until revised pursuant to Sections 31453 and 31454, the rate of contribution of each safety member is that percentage of his or her earnable compensation shown in the following tables according to age at the time of entry into the retirement system:

Age

Percentage

18  ........................

9.27

19  ........................

9.29

20  ........................

9.32

21  ........................

9.34

22  ........................

9.43

23 ........................

9.53

24  ........................

9.63

25  ........................

9.73

26  ........................

9.83

27  ........................

9.94

28  ........................

10.04

29  ........................

10.15

30  ........................

10.25

31  ........................

10.36

32  ........................

10.48

33  ........................

10.59

34  ........................

10.71

35  ........................

10.82

36  ........................

10.94

37  ........................

11.06

38  ........................

11.17

39  ........................

11.30

40  ........................

11.42

41  ........................

11.55

42  ........................

11.66

43  ........................

11.79

44  ........................

11.92

45  ........................

12.04

46  ........................

12.17

47  ........................

12.30

48  ........................

12.43

49 and over  ........................

12.56

(Amended by Stats. 1986, Ch. 840, Sec. 5.)



31639.5

The normal rate of contribution shall be such as will provide an average annuity at age 50 equal to one two-hundredth of the final compensation of safety members according to the table adopted by the board of supervisors for each year’s service rendered after entering the system.

This section shall become operative in any county on the first day of the calendar month after the board of supervisors adopts a resolution making it operative in the county.

(Added by Stats. 1974, Ch. 493.)



31639.7

(a) If a member not previously within the field of membership as a safety member is brought within such field of safety membership by amendment to this chapter, he or she may receive credit as a safety member for all or any part of the time during which his or her duties would have made him or her eligible to become a safety member if the amendment had then been in effect by filing with the board at the time he or she elects to become a safety member his or her election to pay into the retirement fund an amount equal to the difference between the contributions actually made during the time for which he or she claims credit and the contributions he or she would have made during that time, including all additional contributions, if any, required by Article 7.5 of this chapter, had he or she been a safety member, together with regular interest on the amount required to be deposited.

(b) If a member not previously within the field of membership as a Los Angeles County Deputy Sheriff is brought into that field of membership by a consolidation of the Los Angeles County Office of Public Safety with the Los Angeles County Sheriff’s Department, that member may receive additional credit as a safety member for all or any part of the time that member served as an officer with the Los Angeles County Office of Public Safety if that member makes an election to fund an amount equal to the difference between the member and employer contributions actually made as a general member and the member and employer contributions made for the time in which he or she claims credit, together with regular interest on the amount required to be deposited. The member may elect to fund the contributions by either a lump sum payment or by installment payments. No other restrictions shall be placed on a member’s election to receive additional credit as authorized by this subdivision.

(Amended by Stats. 2010, Ch. 118, Sec. 1. Effective January 1, 2011.)



31639.75

A safety member not previously within the field of membership as a safety member may receive not more than five years of credit as a safety member for all or any part of the time during which he or she was a general member by paying into the retirement fund by lump sum or by installment payments an amount equal to the difference between the member and employer contributions actually made as a general member and the member and employer contributions that would have been made had he or she been a safety member during the time for which he or she claims credit together with regular interest on the amount required to be deposited. A member who elects to receive credit for only a part of his or her county service shall elect that county service latest in time and may not receive credit for any portion of that county service prior in time to any county service for which he does not elect to receive credit. This section is applicable only to active members with five or more years of service as a safety member.

This section applies only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Added by Stats. 1996, Ch. 306, Sec. 1. Effective January 1, 1997.)



31639.76

Notwithstanding Section 31639.7, a safety member described in subdivision (b) of Section 31470.2 may receive credit as a safety member for all or any part of the time during which he or she was not within the field of membership as a safety member to the extent and subject to the terms and conditions provided in a memorandum of understanding between the employer and the designated employee representative.

This section shall apply only to a county of the eighth class, as defined in Sections 28020 and 28029, both as amended by Chapter 1204 of the Statutes of 1971, if the board of supervisors in that county has elected to make subdivision (b) of Section 31470.2 applicable in the county.

(Added by Stats. 2000, Ch. 482, Sec. 3. Effective January 1, 2001.)



31639.8

The additional contributions of such members shall be paid by regular monthly salary deductions in the amount specified by the member, but in no case less than six dollars ($6) per month. The total amount due shall be paid prior to the effective date of his death or retirement, except that his spouse, or his minor children if no spouse survives him, may elect to pay any balance due within 90 days after the death of a member. If the total amount due is not paid the member, his spouse or his minor children shall receive credit for service as a safety member for only the time for which such additional contributions are made. Any member who has elected to make such additional payments in installments by salary deductions may complete payment thereof by a single lump-sum payment at any time prior to the effective date of his retirement.

(Added by Stats. 1957, Ch. 1301.)



31639.85

(a) Notwithstanding any other provisions in this chapter, in any county which has adopted Section 31676.1, 31676.11, 31676.12, 31676.13, 31676.14, or 31676.15 the board of supervisors may agree to pay any portion of the safety members’ normal contributions to the system. All contributions paid by the county shall remain county contributions, and no right therein shall accrue to any employee prior to the employee’s election to take a regular, deferred, or disability retirement.

(b) Any contributions paid by the board of supervisors on behalf of the safety members shall be as determined upon actuarial advice, and approved by the board of retirement.

(c) This section shall not apply to members who are subject to Section 7522.30.

(Amended by Stats. 2013, Ch. 247, Sec. 22. Effective January 1, 2014.)



31639.9

In any county of the ninth class, as defined by Sections 28020, and 28030, as amended by Chapter 1204 of the Statutes of 1971, the board of supervisors may meet and confer pursuant to the Meyers-Milias-Brown Act with a recognized employee organization which represents county employees who are not safety members because the board of supervisors has not made Section 31469.4 applicable in the county, and endeavor to reach agreement on any conditions to be required of employees or an employee organization seeking to have Section 31469.4 made applicable, including, but not limited to, whether the employees shall be required to pay all or part of the employer’s normal and cost-of-living contributions, in excess of those it would have paid if the employees had remained general members, including any increased employer normal and cost-of-living contribution rates attributable to employees who have become safety members electing to purchase credit as a safety member, pursuant to Section 31639.7, for time served in an eligible position prior to becoming a safety member.

Any contributions paid by the employees on behalf of the employer to cover the increased cost of safety retirement shall be as determined upon actuarial advice and approved by the board of retirement.

The provisions of this section shall not be applicable in any county until the board of supervisors by resolution makes the provisions applicable.

(Added by Stats. 1990, Ch. 372, Sec. 1.)



31639.95

(a) This section shall only apply to the retirement system of Contra Costa County and only if the board of supervisors of that county adopts, by majority vote, a resolution making this section applicable in the county. Notwithstanding any other provision of law, the board of supervisors may make this section applicable in the county on a date specified in the resolution, which date may be different than the date of the resolution.

(b) (1) When the board of supervisors meets and confers pursuant to the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1) with any recognized employee organization that represents county employees who are safety members, the parties may agree, pursuant to a memorandum of understanding, to any of the following:

(A) Whether the employees shall be required to pay all or part of the employer’s contributions required to fund the benefits of Section 31664.1, the amount or percentage of that contribution, the method that the contribution is made, and the commencement date, which may predate the effective date of the memorandum of understanding.

(B) Subject to an agreement reached pursuant to Section 31484.9, whether the employees shall be required to pay all or part of the employer’s contributions required to fund the benefits of Section 31664.2, the amount or percentage of that contribution, the method that the contribution is made, and the commencement date, which may predate the effective date of the memorandum of understanding.

(C) Changing any of those conditions described in subparagraph (A) or (B), including, but not limited to, increasing or reducing, for any years, the portion and the amount of the employer’s contributions that employees are required to pay.

(2) The terms of any agreements reached with a recognized employee organization pursuant to this subdivision may be made applicable by the board of supervisors to unrepresented county employees who are safety members.

(c) (1) After the board of supervisors has adopted the resolution described in subdivision (a), the governing body of a district within the county may make this section applicable to its employees who are safety members pursuant to a memorandum of understanding under the Meyers-Milias-Brown Act with any recognized employee organization that represents district employees who are safety members on any of the matters described in subdivision (b).

(2) The terms of any agreements reached with a recognized employee organization pursuant to this subdivision may be made applicable by the governing body of the district to unrepresented district employees who are safety members.

(d) Any contributions paid by a member pursuant to this section shall be deemed to be part of the member’s accumulated contributions.

(Amended by Stats. 2006, Ch. 633, Sec. 2. Effective January 1, 2007.)






ARTICLE 7 - Service

31640

“County service” means the employment of a person by a county, district, municipal court, or superior court.

(Added by Stats. 1947, Ch. 424.)



31640.5

Where service for which a member receives credit, either prior to or during membership, is on a tenure which is temporary, seasonal, intermittent, or part time only, the member shall receive credit as continuous service for that proportion of the time he or she held the position as the time he or she actually was engaged in the performance of the duties of the position bears to the time required to perform the same duties in a full-time position.

A “year of service” in the position shall be construed to mean the time during which the member has earned one full year of credit, calculated as provided in this section.

(Amended by Stats. 2003, Ch. 830, Sec. 1. Effective January 1, 2004.)



31640.7

(a) A member of a retirement system shall not receive credit for service or contributions for credit for service in violation of the prohibitions provided in Section 23007.5 or 50033.

(b) Nothing in this section shall prohibit an elective officer from purchasing service credit pursuant to Section 31658.

(Added by Stats. 2006, Ch. 355, Sec. 3. Effective January 1, 2007.)



31641

“Service” means uninterrupted employment of any person appointed or elected for that period of time:

(a) For which deductions are made from his earnable compensation from the county or district for such service while he is a member of the retirement association.

(b) In military service for which the county or district or member is authorized by other provisions of this chapter to make, and does make, contributions.

(c) For which he receives credit for county service or for public service or for both pursuant to the provisions of this article.

(d) Allowed for prior service.

(Amended by Stats. 1955, Ch. 363.)



31641.01

In any county of the eighth or ninth class as established in Sections 28020, 28029 and 28030 as amended by Chapter 1204 of the Statutes of 1971, the board of supervisors may provide by ordinance that each member shall be credited, at the rate of one day for each one day earned, with sick leave accumulated as of the date of his retirement and that sick leave credit shall be in addition to service credit. The additional cost to the retirement system shall be borne by the county or district.

(Amended by Stats. 1972, Ch. 309.)



31641.02

In any county of the third class as established in Section 28024, the board of supervisors may provide by ordinance that members specified in the ordinance shall be credited, for up to the full amount of sick leave accumulated as of the date of their retirement, and that sick leave credit shall be in addition to service credit. The additional cost to the retirement system shall be borne by the county or district.

(Added by Stats. 1974, Ch. 1390.)



31641.03

In any county the board of supervisors may provide by ordinance that members specified in the ordinance shall be credited, for up to 100 percent of sick leave accumulated as of the date of their retirement, and that sick leave credit shall be in addition to service credit. The additional cost to the retirement system shall be borne by the county or district.

This section shall not apply to members who are employed by a district unless the governing board of the district provides by resolution for its application to such members.

(Added by Stats. 1975, Ch. 574.)



31641.04

(a) When the board of supervisors, by resolution, determines that because of an impending curtailment of service or change in the manner of performing service, savings of money, or other economic benefit resulting to the county, the best interests of the county would be served, a member shall be eligible to receive additional service credit if the following conditions exist:

(1) The member is employed in a job classification, county department, or other county organizational unit included in the resolution adopted by the board of supervisors.

(2) The member retires on or between dates specified by the board of supervisors in its resolution. In no event shall the specified period exceed 180 days.

(3) The county transmits to the retirement fund an amount determined by the board of retirement which is equal to the actuarial equivalent of the difference between the allowance the member receives after the receipt of service credit under this section and the amount he would have received without such service credit. The transfer to the retirement fund shall be made in a manner and time period acceptable to the county and the board of retirement.

(b) The amount of service credit shall be that amount as the board of supervisors determines but shall not be more than two years regardless of credited service and shall not exceed the number of years intervening between the date of the member’s retirement and the date the member would be required to be retired because of age.

(c) A county which elects to make the payment prescribed by subdivision (a) shall make such payment with respect to all eligible employees who retire during the period specified by the board of supervisors.

(d) This section shall not be applicable to any member otherwise eligible if such member receives any unemployment insurance payments during the period six months prior to the period specified pursuant to subdivision (a). This section shall not be applicable to any member if the member is not eligible to retire without the additional credit available under this section.

(e) This section shall not be applicable in any county until it is adopted by ordinance of the board of supervisors. Any county may adopt or readopt this section from time to time as conditions may warrant. This section shall not be applicable in any district whose employees are members of the system pursuant to Section 31557 until it is adopted by ordinance by the governing body of the district. Any district whose employees are members of the system pursuant to Section 31557 may adopt or readopt this section from time to time as conditions warrant.

(f) Any member who qualifies under this section upon subsequent reentry to county employment shall forfeit the service credit acquired under this section, unless the reentry is a result of a temporary callback limited to a maximum of 720 hours of service in any one year.

(g) This section shall not be subject to the provisions of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1.

(Amended by Stats. 1986, Ch. 48, Sec. 1.)



31641.05

(a) Notwithstanding Section 31641.04 or any other provision of this part, for only the 1994–95, 1995–96, 1996–97, 1997–98, and 1998–99 fiscal years, when the board of supervisors, by resolution, determines that because of an impending curtailment of service or change in the manner of performing service, savings of money, or other economic benefit resulting to the county, the best interests of the county would be served, a member shall be eligible to receive additional service credit if all of the following conditions exist:

(1) The member is employed in a job classification, county department, or other county organizational unit included in the resolution adopted by the board of supervisors.

(2) The member is credited with 10 or more years of service and retires on or between dates specified by the board of supervisors in its resolution. In no event shall the specified period exceed 120 days.

(3) The county transmits to the retirement fund an amount determined by the board of retirement that is equal to the actuarial equivalent of the difference between the allowance the member receives after the receipt of service credit under this section and the amount he or she would have received without that service credit. The transfer to the retirement fund shall be made in a manner and time period acceptable to the county and the board of retirement. However, the payment period shall not exceed five years.

(b) The amount of service credit shall be the amount that the board of supervisors determines, but shall not be more than four years regardless of credited service and shall not exceed the number of years intervening between the date of the member’s retirement and the date the member would be required to be retired because of age and shall not be combined with any additional service credit granted under Section 31641.04.

(c) The resolution described in subdivision (a) shall either identify sufficient deleted positions whose total cost equals or exceed the lump-sum actuarial cost of the additional service credit granted or proclaim that all positions vacated due to the additional service credit granted pursuant to this section shall remain vacant for at least five years and until the lump-sum actuarial cost of the additional service credit granted has been recaptured from position vacancy salary savings.

(d) The board of supervisors shall certify to the board of retirement the extent to which savings will exceed necessary payments to the board of retirement, and the specific measures to be taken to assure that outcome. The board of retirement may require the board of supervisors to provide verification of its certification through independent review.

(e) At the time the county has achieved savings that are more than adequate to meet necessary payments to the board of retirement, or five years after commencement of the retirement period specified in paragraph (2) of this section, whichever occurs first, the board of supervisors shall certify to the retirement board the amount of actual savings and the measures taken to achieve the savings. The board of supervisors shall maintain records for each worker retiring pursuant to this section. The board of retirement may require the board of supervisors to provide verification of its certification through independent review. The board of supervisors shall report these certifications to the Controller, who should summarize the cost and savings information therein in his or her annual report prepared pursuant to Sections 7501 through 7504. The Controller shall perform a postaudit to verify that the savings equal or exceed the lump-sum actuarial cost of the additional service credit granted pursuant to this section. The county shall pay the cost of the postaudit.

(f) A county that elects to make the payment prescribed by subdivision (a) shall make the payment with respect to all eligible employees who retire during the period specified by the board of supervisors.

(g) This section shall not be applicable to any member otherwise eligible if the member receives any unemployment insurance payments during the period six months prior to the period specified pursuant to subdivision (a). This section shall not be applicable to any member if the member is not eligible to retire without the additional credit available under this section.

(h) This section shall not be applicable in any county until it is adopted by ordinance of the board of supervisors. Any county may adopt or readopt this section from time to time as conditions warrant.

(i) Any member who qualifies under this section upon subsequent reentry to county employment shall forfeit the service credit acquired under this section, unless the reentry is a result of a temporary callback pursuant to Section 31680.2, 31680.3, or 31680.6. Any member who receives credit under this section shall not be temporarily employed as an annuitant pursuant to Section 31680.2, 31680.3, or 31680.6 for five years following the date of retirement.

(j) The board of supervisors shall certify to the retirement board that the county has complied with Section 7507.

(k) This section shall not be subject to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1.

(l) No additional service credit shall be granted pursuant to this section on or after July 1, 1999.

(Amended by Stats. 1997, Ch. 458, Sec. 2. Effective September 24, 1997.)



31641.1

A member who was in public service before becoming a member may elect by written notice filed with the board to make contributions pursuant to Section 31641.2 and to receive credit in the retirement system for all allowed public service time. Credit for part-time service shall be calculated as provided in Section 31641.5.

(Amended by Stats. 1965, Ch. 508.)



31641.2

Any member of the retirement system who elects pursuant to Section 31641.1 to make contributions and receive credit as service for time for which he or she claims credit because of public service shall contribute to the retirement fund, prior to the effective date of his or her retirement, by lump sum payment or by installment payments over a period not to exceed five years, an amount equal to the sum of:

(a) Twice the contributions he or she would have made to the retirement fund if he or she had been a member during the same length of time as that for which he or she has elected to receive credit as service, computed by applying the rate of contribution first applicable to him or her upon commencement of his or her membership in this system to the monthly compensation first earnable by him or her at the time as provided in Section 31641.3, multiplied by the number of months for which he or she has elected to receive credit for county service, including time, if any, prior to the establishment of the system, and which will constitute current service under this system.

(b) The “regular interest” that would have accrued to the member contributions if they had been made on the date used to determine on what earnable compensation contributions pursuant to this section shall be based, from that date until the completion of payment of those contributions, computed at the current interest rate.

(c) Except as prohibited by Section 31640.7, the governing body by a four-fifths vote may provide that it shall make on behalf of officers and employees eligible to receive credit for prior service under this chapter, and who so elect prior to filing an application for retirement, part of the contributions specified in paragraphs (a) and (b) of this section. The contributions made by a governmental agency pursuant to this section shall be available only for purposes of retirement for service or for disability and a member resigning from county service shall be entitled to withdraw only that portion of his or her accumulated contributions made by him or her.

(Amended by Stats. 2006, Ch. 355, Sec. 4. Effective January 1, 2007.)



31641.20

Any member of the retirement system who elects pursuant to Section 31641.1 to make contributions and receive credit as service for time for which he or she claims credit because of public service shall contribute to the retirement fund, prior to the effective date of his or her retirement, by lump-sum payment or by installment payments over a period not to exceed five years, an amount equal to the sum of:

(a) Twice the contributions he or she would have made to the retirement fund if he or she had been a member during the same length of time as that for which he or she has elected to receive credit as service, computed by applying the rate of contribution at the time of the election to the monthly compensation earnable by him or her at the time of the election pursuant to Section 31641.1, multiplied by the number of months for which he or she has elected to receive credit for county service, including time, if any, prior to the establishment of the system, and which will constitute current service under this system.

(b) The “regular interest” which would have accrued to the member contributions if they had been made on the date used to determine on what earnable compensation contributions pursuant to this section shall be based, from that date until the completion of payment of those contributions, computed at the current interest rate.

(c) The governing body by a four-fifths vote may provide that it shall make on behalf of officers and employees eligible to receive credit for prior service under this chapter, and who so elect prior to filing an application for retirement, part of the contributions specified in paragraphs (a) and (b) of this section. The contributions made by a governmental agency pursuant to this section shall be available only for purposes of retirement for service or for disability and a member resigning from county service shall be entitled to withdraw only that portion of his or her accumulated contributions made by him or her.

(d) This section shall only apply in counties of the third class, as established by Sections 28020 and 28024, as amended by Chapter 1204 of the Statutes of 1971, but it shall not apply in those counties unless and until it is adopted by a majority vote of the board of supervisors.

(Added by Stats. 1990, Ch. 205, Sec. 1.)



31641.21

Regular interest computed at the current interest rate as used in subdivision (b) of Section 31641.2 shall mean that amount of interest which would have been credited to the account of the member on the amount to be deposited at the interest rates established for the system if the contribution required by that section had been on deposit from the date used to determine the earnable compensation on which such contributions are based until the amount required to be deposited has been paid.

(Added by Stats. 1970, Ch. 369.)



31641.3

In Section 31641.2 compensation first earnable shall be that earnable by the member at the time of the commencement of his membership in the retirement system, except that if a member who, prior to January 1, 1952, was a member of any retirement system in the same county which was superseded by a system established under this act, if such member so requests, the compensation first earnable by him at the later of the following times shall be used:

(a) The commencement of his membership in such superseded retirement system.

(b) The date on which this retirement system first became operative.

(Added by Stats. 1955, Ch. 363.)



31641.4

A member shall receive credit for employment in public service only for such service as he is not entitled to receive a pension or retirement allowance from such public agency. The service for which he elects to contribute and the fact that no pension or retirement allowance will accrue to such member by virtue of his employment in such public agency must be certified to by an officer of the public agency where he rendered such public service or must be established to the satisfaction of the board.

Notwithstanding any other provision of law, a safety member who receives credit for prior employment in public service, the principal duties of which consisted of active law enforcement or active fire suppression, or active service in the armed services of the United States during time of war or national emergency, shall have his pension or retirement allowance for such service calculated on the same basis as the calculation of the retirement allowance such member would receive as a safety member under Section 31664.

A safety member who entered the service as a peace officer prior to the establishment of the safety membership provisions in his county shall be considered a safety member from his initial hiring date, for the purposes of this section, notwithstanding any other provision of law.

(Amended by Stats. 1975, Ch. 1171.)



31641.45

Whenever a member is entitled to redeposit funds previously withdrawn from a retirement system and thereby becomes eligible to receive a pension or retirement allowance for the service for which he was granted public service credit as authorized in Section 31641.1, regardless of whether or not the member elects to exercise such entitlement, the member shall be refunded the amount deposited by him in accordance with Section 31641.2 plus interest which has been credited to such amount and shall receive no credit in the system for such service.

This section applies only to a member who would be eligible to receive the benefit of Section 31835 or 20023.1 on making the redeposit.

(Amended by Stats. 1971, Ch. 504.)



31641.5

A member who prior to his entrance into the retirement system held a position in the county service the tenure of which was such as to exclude him from membership, or a coroner, public administrator or coroner-public administrator who was excluded because of the means by which he was compensated, shall have the right to receive credit in the retirement association for all or any part of the county service he rendered, whether interrupted or not, during the time he was in county service before becoming a member if he elects to pay, and thereafter pays, in accordance with such election, and prior to retirement, into the retirement fund an amount equal to the contributions he would have made to the retirement fund if he had been a member during the time for which he has elected to receive credit, computed by applying the contribution rate first applicable to him upon becoming a member to the aggregate compensation he actually received during the time he was in county service and for which he has elected to receive credit, together with interest at the current rate on that amount from the time he became a member until completion of payment. Such payment may be made by lump sum or by installment payments over a period not to exceed the length of time for which the member has elected to receive credit, in such manner and at such times as the board may by rule prescribe. No member shall receive credit under this section for any service for which he has not completed payment pursuant to this section before the effective date of his retirement. A member who has elected to make such payment in installments may complete payment thereof by lump sum at any time prior to the effective date of his retirement. Any sums paid by a member pursuant to this section shall be considered to be and administered as normal contributions by the member.

Where county service prior to membership was rendered on a part-time basis, the member may receive credit for such proportion of the time he held the part-time position as the time he was actually engaged in the performance of the duties of such position bears to the time required to perform the same duties in a full-time position.

A member who elects to receive credit for only a part of such county service shall elect that county service latest in time and may not receive credit for any portion of such county service prior in time to any county service for which he does not elect to receive credit.

(Amended by Stats. 1961, Ch. 2095.)



31641.51

“Interest at the current rate” means that amount of interest which would have been credited to the account of the member on the amount to be deposited at the interest rates established for the system if the contribution required by that section had been on deposit from the time he became a member of the system until the amount required to be deposited has been paid.

(Added by Stats. 1970, Ch. 369.)



31641.55

(a) A member described in Section 31470.4 who was in public service before becoming a member, and that service was terminated as a consequence of the closure, downsizing, or realignment of a federal military installation, may elect by written notice filed with the board to make contributions pursuant to subdivision (b) and to receive credit in the retirement system for all allowed public service time.

(b) Any member described in subdivision (a) who elects pursuant to subdivision (a) to make contributions and receive service credit for time for which he or she claims credit because of public service shall contribute to the retirement fund, prior to the effective date of his or her retirement, by lump-sum payment or by installment payments over a period not to exceed 10 years, an amount equal to the sum of the following:

(1) The contributions he or she would have made to the retirement fund if he or she had been a member during the same length of time as that for which he or she has elected to receive service credit, computed by applying the rate of contribution first applicable to him or her upon commencement of his or her membership in this system to the monthly compensation first earnable by him or her at the time, multiplied by the number of months for which he or she has elected to receive service credit for public service.

(2) Interest at the current rate, as defined in Section 31641.51, from the date of his or her first membership in the system until the completion of payment of those contributions.

(c) The governing body by a majority vote may provide that it shall make part of the contributions specified in paragraphs (1) and (2) of subdivision (b) on behalf of its members eligible to receive credit for public service under this section who so elect prior to filing an application for retirement.

(d) A member who has elected to make the payment in installments may complete payment by lump sum at any time prior to the effective date of his or her retirement. Any contributions made by a member pursuant to this section shall be considered and administered as normal contributions by the member.

(e) For purposes of this section, the following definitions shall apply:

(1) Notwithstanding Section 31478, “public agency” means the United States of America, this state, or any department or agency of either, or any city, county, city and county, special district, or other public or municipal corporation or political subdivision that is within this state or is situated in whole or in part within a county.

(2) Notwithstanding Sections 31479, 31479.2, and 31479.3, “public service” means service as a permanent career civilian federal firefighter or permanent career state firefighter in a position whose principal duties consist of active fire suppression or law enforcement, for which the officer or employee received compensation from the public agency, and with respect to which he or she is not entitled to receive credit in any retirement system supported wholly or in part by public funds after he or she becomes a member of this system.

(f) This section shall apply only to a county or district beginning on the first day of the month after the board of supervisors for that county or the governing body of a district adopts a resolution, by majority vote, that provides that this section shall apply to the county or district.

(Added by Stats. 2006, Ch. 834, Sec. 4. Effective January 1, 2007.)



31641.56

A member who returns to county service after having been on deferred status while rendering county service in a position excluded from membership, shall have the right to receive credit in the retirement association for all or any part of the county service he or she rendered during the time he or she was on deferred status if he or she elects to pay, and thereafter pays, in accordance with the election, and prior to retirement, into the retirement fund an amount equal to the contributions he or she would have made to the retirement fund if he or she had not been on deferred status during the time for which he or she has elected to receive credit, computed by applying the contribution rate first applicable to him or her upon returning to county service to the aggregate compensation he or she actually received during the time he or she was in county service and for which he or she has elected to receive credit, together with regular interest on that amount from the time he or she was on deferred status until completion of payment. The payment may be made by lump sum or by installment payments over a period not to exceed the length of time for which the member has elected to receive credit, in the manner and at the times as the board may by rule prescribe. No member shall receive credit under this section for any service for which he or she has not completed payment pursuant to this section before the effective date of his or her retirement. A member who has elected to make payment in installments may complete payment by lump sum at any time prior to the effective date of his or her retirement. Any sums paid by a member pursuant to this section shall be considered to be administered as normal contributions by the member.

A member who elects to receive credit for only a part of that county service shall elect that county service latest in time and may not receive credit for any portion of that county service for which he or she does not elect to receive credit.

This section shall not be operative in any county until the time that the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in the county.

(Added by Stats. 1990, Ch. 371, Sec. 1.)



31641.6

An employee of a city who has become a county employee upon the assumption by the county of the functions of the city department in which he was employed, may, if he is not covered by the city under a contract with the Public Employees’ Retirement System, elect to receive credit in the county retirement system for service for the city prior to the cessation of his employment by the city. When such person elects to receive credit, membership in the retirement system shall commence with the first day of the month in which credit is granted.

Any such person shall be entitled to credit in the county retirement system for service performed for the city when and if (a) the board of retirement receives certification from the city of the city service and earnable compensation of the employee; and (b) the employee deposits into the employees’ retirement system the amount of contributions he would have made had he been a county employee during his city employment; and (c) there is also deposited in the employees’ retirement system by the city, the employee, or both, the amount that the county would have been required to deposit to the employees’ retirement fund based on the city salary paid to such employee.

Upon deposit of such funds, the employee’s age at entry shall be considered to be his age at time of employment with the city or at the time this chapter was effective in the county whichever is later. Such money deposited under (b) above shall be considered as accumulated normal contributions of the employee and any such money deposited under (c) above shall be considered as contributions of the employer county.

If all of the money called for under (b) above is not paid within 90 days after employment by the county, only the part of city employment latest in date covered by such deposit shall be credited and the age at entry and the amount under (c) above shall be adjusted accordingly.

An employee shall receive credit for city employment prior to his employment by the county only for such service for which he is not entitled to receive a pension or retirement from such city.

This section shall become operative in any county on the first day of the calendar month after the board of supervisors adopts by four-fifths vote a resolution making it operative in the county.

(Amended by Stats. 1973, Ch. 272.)



31641.7

If the member is unable to furnish the information necessary to establish his aggregate compensation for the period of service for which he seeks credit pursuant to Section 31641.5, then the rate of compensation applicable to him at the time he first became a member of this system after the period to be credited shall be used in making the computation required by Section 31641.5.

(Added by Stats. 1969, Ch. 501.)



31641.8

Any member who has elected to make contributions pursuant to this chapter by installment payments may, at any time prior to the effective date of his retirement, complete payment thereof by lump sum.

(Added by Stats. 1955, Ch. 363.)



31641.9

All contributions made by a member, pursuant to Sections 31641.1, 31641.2, 31641.3 and 31641.4 shall be considered to be, and shall be administered as, normal contributions but shall not be matched by the county upon retirement of the member.

(Amended by Stats. 1957, Ch. 1386.)



31641.95

Sections 31470.7, 31478, 31479, 31480, 31641.1, 31641.2, 31641.3, 31641.4, 31641.8, and 31641.9 may only be applicable in any county or district on the first day of the month after the governing board of such county or district adopts, by majority vote, a resolution providing that those sections shall become applicable in such county or district. Such resolution may limit the applicability of such sections to any one or more of the public agencies as defined by Section 31478.

At any time after such a resolution has been adopted, the governing board of the county or district, by majority vote, may adopt a further resolution declaring that from and after a future date stated further in the resolution, the benefits of the resolution described in the first paragraph of this section shall not be available to any employees who are hired by the county or district after that date.

(Amended by Stats. 1969, Ch. 978.)



31641.96

Notwithstanding any other provisions of this chapter, Section 31641. 9 shall not be applicable to any county subject to the provisions of Section 31676.1, 31676.11, 31676.12, 31676.13, 31676.14, or 31676.15.

(Amended by Stats. 1977, Ch. 252.)



31641.97

(a) This section shall be applicable in the retirement system of any county of the 10th class, as defined by Sections 28020 and 28031, as amended by Chapter 1204 of the Statutes of 1971, if the board of supervisors adopts, by majority vote, a resolution implementing this section.

(b) The purpose of this section is to authorize persons hired by the county before January 1, 1993, and employed by the county on December 31, 1992, to receive credit in the retirement system for prior military service by contributing to the retirement system an amount equal to the full cost, including interest, of the employee and county liability for the additional credit.

(c) Notwithstanding any other provision of this chapter, an eligible person must meet the following requirements in order to receive credit for prior military service:

(1) The person must have been hired by the county before January 1, 1993, and must have been an active employee on December 31, 1992.

(2) The person must file written notice with the retirement board before January 1, 1995, electing to receive credit and providing such information as the board may require.

(3) The person must contribute to the retirement system prior to the effective date of his or her retirement, by lump-sum payment or by installment payments over a period not to exceed five years, an amount equal to the full cost, including interest, of the employee and county liability for the additional credit.

(4) The person must not be entitled to receive a pension or retirement allowance for the prior military service and must provide the certification required by Section 31641.4.

(5) A person who was hired by the county before January 1, 1993, who was actively employed by the county on December 31, 1992, and who retired or elected deferred retirement after December 31, 1992, and before December 31, 1993, may also elect to receive credit under this section by filing the written notice and making the entire contribution before July 1, 1994, less whatever additional amounts would have been paid to that person by the retirement system if the person had made the entire contribution prior to retirement.

(d) The board of supervisors may include additional terms and conditions in the resolution implementing this section, provided the terms and conditions do not include the system paying for any of the employee or county cost of the military service credit.

(e) The full cost, including interest, of the employee and county liability for the additional credit under this section shall be determined by the board of retirement on actuarial advice, and shall be the actuarial equivalent of the difference between the retirement benefits the person will receive after receipt of credit for prior military service under this section and the retirement benefits the person would have received without that credit.

(Added by Stats. 1993, Ch. 906, Sec. 2.7. Effective October 8, 1993. Operative January 1, 1994, by Sec. 24 of Ch. 906.)



31642

The following shall not be considered as breaking the continuity of service:

(a) A temporary layoff because of illness or for purposes of economy, suspension, or dismissal, followed by reinstatement or re-employment within one year.

(b) A leave of absence followed by reinstatement or re-employment within one year after the termination of the leave of absence.

(c) A resignation to enter, followed by entrance into, the armed forces of the United States, followed by re-employment by the county or district within six months after the termination of such service.

(d) Resignation of a member who has elected in writing to come within the provisions of Article 9 followed by re-employment before withdrawal of any accumulated contributions.

The withdrawal of accumulated contributions followed by the redeposit of the contributions upon re-entrance into service does not constitute a break in the continuity of service.

(Amended by Stats. 1951, Ch. 596.)



31643

Unless otherwise provided in the regulations of the board, “prior service” means service prior to the date of entry of a member into the retirement system.

(Added by Stats. 1947, Ch. 424.)



31644

In its regulations the board may provide what service shall constitute prior service. Such service may include employment which is not service as defined in Sections 31641 and 31642.

(Amended by Stats. 1967, Ch. 628.)



31645

Except as provided in Sections 31641.5 or 31648 credit for prior service, whether interrupted or not, shall be granted to each person who has rendered such service as defined in or pursuant to this chapter, and who has become a member of the retirement system within one year after it becomes operative or at any time prior to October 1, 1953, whichever is the later, or within six months after discharge from military service.

One who performed service otherwise qualifying for credit under this section, who re-entered county employment subsequent to September 1, 1953 and prior to December 31, 1953, shall receive credit for such service, subject to Section 31648, provided such person is employed, as of the effective date of this section, in a position for which service credit is given under this article.

(Amended by Stats. 1963, Ch. 1199.)



31645.5

Prior service includes service rendered for a district as defined by subdivisions (i) and (j) of Section 31468 at any time after the date of execution of the first contract between the county and the nonprofit corporation relative to the operation of one or more museums or after the date of employment with the economic development association.

(Added by Stats. 1987, Ch. 478, Sec. 2.)



31646

A member who returns to active service following an uncompensated leave of absence on account of illness may receive service credit for the period of such absence upon the payment of the contributions that the member would have paid during such period, together with the interest that such contributions would have earned had they been on deposit, if the member was not absent. The contributions may be paid in a lump sum or may be paid on a monthly basis for a period of not more than the length of the period for which service credit is claimed. Credit may not be received for any period of such absence in excess of 12 consecutive months.

(Added by Stats. 1977, Ch. 975.)



31646.1

A member who returns to active service following an uncompensated leave of absence on account of illness or injury arising out of and in the course of employment which exceeds 12 consecutive months and for which the member receives temporary disability benefits pursuant to the Labor Code during the absence may receive service credit for the full period in excess of 12 consecutive months during which the member received temporary disability benefits pursuant to the Labor Code upon the payment of the contributions which the member would have paid during that period, together with the interest which the contributions would have earned had they been on deposit, if the member was not absent, provided, that the member has rendered sufficient service, other than the service for which credit in excess of 12 consecutive months is to be purchased pursuant to this section, to meet the minimum service credit requirements for benefits. The contributions may be paid in a lump sum or may be paid on a monthly basis for a period of not more than the length of the period for which service credit is claimed.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make this section applicable in the county.

(Added by Stats. 1988, Ch. 81, Sec. 2.)



31646.5

(a) A member who wishes to apply for a nonservice-connected disability retirement allowance may, to the extent necessary to qualify for that allowance, receive service credit for a period of continuous, uncompensated leave immediately preceding the filing of the application upon satisfaction of all of the following:

(1) The member has exhausted all compensated leave, including any catastrophic leave to which the member may be eligible.

(2) The leave of absence was due to the member’s medical condition that has been determined by the board to be a terminal illness.

(3) Payment by the member of the contributions the member would have paid during the leave of absence, together with interest those contributions would have earned had they been on deposit if the member were not absent. The contributions may be paid in a lump sum, or may be paid on a monthly basis for a period of not more than the length of the period for which service credit is claimed; provided, however, that payment shall be completed prior to the effective date of the member’s retirement, or in accordance with Section 31485.7 or 31485.8 if either section has been adopted by the board of supervisors.

(b) Credit may not be received pursuant to this section for a period in excess of 12 consecutive months.

(c) This section shall not apply in any county unless and until it is adopted by a majority vote of the board of supervisors.

(Added by Stats. 1999, Ch. 271, Sec. 1. Effective January 1, 2000.)



31647

A person is not entitled to credit as prior service for time during which he was not in service as defined in this chapter.

(Added by Stats. 1947, Ch. 424.)



31648

If any officer or employee not previously included within the field of membership of the association is brought within the field of membership or if any elected official chooses to come within the field of membership subsequent to the establishment of the association, he shall not receive credit for service or for prior service unless either (1) he elects to and does pay into the association within one year thereafter, or within such longer time as is provided in the regulations of the board, and before an application for retirement is filed, an amount equal to the contributions he would have made if he had been a member of the association from the date of its organization, or from the date of his entry into county service, whichever is the later, together with regular interest thereon or (2) the governing body, by a four-fifths vote, provides that it shall make, on behalf of all such officers or employees eligible to receive credit for prior service under this section and who so elect subsequent to the effective date of the amendment to this section at the 1963 Session of the Legislature, all or a part of the contributions to the association that the officer or employee would be required to make for his prior service, except that the contributions made by the governmental agency pursuant to this section shall be available only for the purpose of retirement for service or for disability and a member resigning from county service shall be entitled to withdraw only that portion of his accumulated contributions made by him.

(Amended by Stats. 1963, Ch. 1473.)



31648.2

In any county in which the board of supervisors has entered into an agreement as permitted by Section 20569.1, the governing body of the contracting agency from which the firemen were transferred or the governing body of the district to which the firemen were transferred may pay all or part of the cost, as determined by the board, of the liabilities which were assumed by the county system under Section 20569 and which exceed the value of the cash or securities or both transferred by the Public Employees Retirement System to the county system. The governing bodies of the contracting agency and of the district may determine the proportion of the liabilities each pays.

(Added by Stats. 1974, Ch. 1343.)



31648.3

A member who is a full-time employee and returns within 12 months of the date of layoff to full-time service following a period of layoff commencing on or after January 1, 1981, but not to exceed 12 months, may receive service credit for the period of the absence, but not to exceed one year, upon the payment of the contributions that the member would have paid during that period, together with the interest that the contributions would have earned had they been on deposit, if the member was not absent. The contributions may be paid in lump sum or may be paid on a monthly basis for a period of not more than the length of the period for which service credit is claimed. The service credit provided by this section shall be provided only to persons who have returned to employment under the procedures of the employer for returning laid-off employees to work and shall not exceed one year of service credit for each layoff period. The decision of the member to redeposit withdrawn contributions shall be made within five years from the date the member is rehired or the effective date of the adoption by the county board of supervisors of this section. Upon completion of the redeposit with interest, the entry age of the member shall be adjusted to the original age of entry and membership is reestablished to that date.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make this section applicable in the county.

(Amended by Stats. 1993, Ch. 284, Sec. 1. Effective January 1, 1994.)



31648.4

In any county in which the board of supervisors has entered into an agreement as permitted by Section 20569.2, the governing body of the contracting agency from which the employees were transferred or the governing body of the district or the county service area to which the employees were transferred may pay all or part of the cost, as determined by the board, of the liabilities which were assumed by the county system under Section 20569 and which exceed the value of the cash or securities of both transferred by the Public Employees’ Retirement System to the county system. The governing bodies of the contracting agency and of the district or the county service area may determine the proportion of the liabilities each pays.

(Added by renumbering Section 31648.3 (as added by Stats. 1984, Ch. 1403) by Stats. 1986, Ch. 248, Sec. 85.)



31648.5

Any elective officer (a) who has filed a declaration of election to become a member of a county retirement association established pursuant to this chapter and (b) who rendered any county service after the effective date of the system so established and prior to the effective date of his membership in the association and (c) who would not otherwise be entitled to credit for such service, shall be entitled to credit for such service as current service if he contributes to the retirement association the contributions which he would have made if he had been a member of the association during the time such service was rendered, together with regular interest thereon.

(Amended by Stats. 1970, Ch. 369.)



31648.55

Any member who is an elective officer, and who has had a break in service, may receive credit for the previous service as current service, if all of the following conditions are met:

(a) The member serves in the same office.

(b) The service is not a basis for any other present or future public retirement benefits.

(c) The member, prior to the effective date of retirement, by lump-sum payment or by installment over a period not to exceed five years, (1) contributes an amount equal to twice the contributions the members would have made to the retirement fund if the member had been a member during the same length of time as that for which the member has elected to receive credit as service, computed by applying the rate of contribution first applicable to the member upon commencement of membership and (2) pays any interest that would have accrued to that amount.

This section shall not be operative in any county, until adopted by resolution of the board of supervisors.

(Added by Stats. 1981, Ch. 1104, Sec. 1.)



31648.6

Any elective officer whose term of office expires at a time when the total period of his incumbency divided into months results in a fractional month greater than 20 days shall be deemed to have rendered service sufficient to receive credit for a full month provided that such officer contributes to the retirement association prior to the receipt of the first payment of his retirement allowance the contributions required for that month.

(Added by Stats. 1963, Ch. 794.)



31649

(a) Any member who resigns to enter and does enter the Armed Forces of the United States on a voluntary or involuntary basis, and within 90 days after the termination of that service under honorable conditions, reenters county service, or

(b) Any member who obtains a leave of absence to enter and does enter the Armed Forces of the United States on a voluntary or involuntary basis, and within one year after the termination under honorable conditions of leave of absence reenters county service, if he or she has not contributed to the retirement fund the total percentage of his or her compensation earnable due pursuant to Section 31461 or pensionable compensation as defined in Section 7522.34, whichever is applicable, due under this chapter for the entire period during which he or she was out of county service and in military service, may, not more than 90 days after his or her reentrance into county service, file with the board his or her election that no further contributions be deducted from his or her compensation except contributions due because of current service.

(c) A member who reenters county service under either (a) or (b) above may be allowed up to five years credit for vesting in the system.

(Amended by Stats. 2014, Ch. 741, Sec. 5. Effective January 1, 2015.)



31649.1

Any employer who reemploys a member who is subject to the provisions of Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code, shall, within 30 days after the date of that reemployment, provide information in writing as required by the board notifying the system of that reemployment, and shall provide the returning employee written notification of the right to purchase that service credit.

(Added by Stats. 1996, Ch. 680, Sec. 13. Effective January 1, 1997.)



31649.5

Notwithstanding Section 31649, any member who resigned, or obtained a leave of absence, to enter and did enter the Armed Forces of the United States on a voluntary or involuntary basis and returned to county service within one year after separation therefrom, under honorable conditions, shall receive credit for service and prior service for all or any part of his or her military service, if, before retirement from the county, he or she contributes what he or she would have paid to the fund based on his or her compensation earnable pursuant to Section 31461 at the time he or she resigned or received the leave of absence, together with regular interest thereon, and if, when he or she contributes, the military service is not a basis for present or future military retirement pay.

(Amended by Stats. 2014, Ch. 740, Sec. 8. Effective January 1, 2015.)



31649.6

(a) Notwithstanding Section 31649 or 31649.5, a member who resigned from county service, or who obtained a leave of absence from county service, to enter and did enter the Armed Forces of the United States on a voluntary or involuntary basis and who then returned to county service within one year after separation from the Armed Forces under honorable conditions, shall receive credit for service and prior service for all or any part of his or her military service, if, before retirement from the county, he or she contributes what he or she would have paid to the fund based on his or her compensation earnable pursuant to Section 31461 or pensionable compensation as defined in Section 7522.34, whichever is applicable, at the time he or she resigned or obtained the leave of absence, together with regular interest thereon.

(b) This section shall not be operative in any county until the board of supervisors, by resolution, makes this section applicable in the county.

(Amended by Stats. 2014, Ch. 741, Sec. 6. Effective January 1, 2015.)



31650

Unless the returning member reenters the service as a new member or files an election pursuant to Section 31649, the county auditor or other officer charged with the duty of drawing salary or wage warrants shall deduct past due contributions pursuant to the regulations of the board, or if there are no such regulations pursuant to this chapter. The filing of an election shall apply only to salary or wage warrants delivered 30 or more days after the filing of an election, and no deduction legally made shall be refunded because of an election.

(Added by Stats. 1947, Ch. 424.)



31651

If the returning member files an election pursuant to Section 31649, the auditor or other officer charged with the duty of drawing salary or wage warrants shall deduct current contributions only from salary or wage warrants delivered 30 or more days after the filing of the election. Member contributions shall be calculated upon the basis of the age of the member upon his or her first entry into the retirement system.

(Amended by Stats. 1992, Ch. 132, Sec. 1. Effective January 1, 1993.)



31652

(a) Any member may redeposit in the retirement fund, prior to filing an application for retirement, by lump sum payment or by installment payments over a period of one year or for a longer time upon approval of the board, an amount equal to all of the accumulated normal contributions which he has withdrawn, plus regular interest thereon from the date of separation from the retirement system, and his membership is the same as if unbroken by such termination. Except as provided in this section his rate of contribution shall be based on age at the nearest birthday at time of reentrance into the system. If he does not redeposit all of the accumulated normal contributions previously withdrawn he shall be considered as a new member without credit for any previous service.

“Regular interest” as used in this section shall mean that amount of interest which would have been credited to the account of the member on the amount to be deposited at the interest rates established for the system if the contributions required by this section had been on deposit from the date of separation from the retirement system until the amount required to be deposited has been paid.

(b) Any member who left county service on or before December 31, 1971, and thereafter again became a member of the county system which he left and (1) who did not withdraw his accumulated normal contributions, or (2) who elected to leave his accumulated normal contributions on deposit pursuant to Article 9 (commencing with Section 31700), or (3) who redeposited or redeposits withdrawn accumulated normal contributions plus interest as authorized in this section, shall be eligible for all benefits granted a member entering a reciprocal retirement system under Article 15 (commencing with Section 31830), including the benefits granted to members who left their accumulated contributions on deposit or who redeposited their accumulated contributions pursuant to Section 31831.1. This paragraph shall not be applicable to any member entering service after December 31, 1977.

(c) Any member who left county service on or after January 1, 1972, and who within 90 days thereafter again became a member of the county system which he left and (1) who did not withdraw his accumulated normal contributions, or (2) who elected to leave his accumulated normal contributions on deposit pursuant to Article 9 (commencing with Section 31700), or (3) who redeposits or redeposited his withdrawn accumulated normal contributions plus interest as authorized by Section 31652 within 180 days after leaving county service, shall be eligible for all benefits granted a member entering a reciprocal retirement system under Article 15 (commencing with Section 31830), except that Section 31831.1 shall not apply to such members.

(d) This section shall not apply to members who are retired or who are not in service of an employer making him a member of this system.

(Amended by Stats. 1978, Ch. 141.)



31652.1

(a) Any member may redeposit in the retirement fund, prior to filing an application for retirement, by lump-sum payment or by installment payments over a period of one year or for a longer time upon approval of the board, an amount equal to all of the accumulated normal contributions which he has withdrawn, plus regular interest thereon from the date of separation from the retirement system, and his membership is the same as if unbroken by such termination. Except as provided in this section his rate of contribution shall be based on age at the nearest birthday at time of reentrance into the system. If he does not redeposit all of the accumulated normal contributions previously withdrawn he shall be considered as a new member without credit for any previous service.

“Regular interest” as used in this section shall mean that amount of interest which would have been credited to the account of the member on the amount to be deposited at the interest rates established for the system if the contributions required by this section had been on deposit from the date of separation from the retirement system until the amount required to be deposited has been paid.

(b) Any member who left county service on or before December 31, 1974, and thereafter again became a member of the county system which he left and (1) who did not withdraw his accumulated normal contributions, or (2) who elected to leave his accumulated normal contributions on deposit pursuant to Article 9 (commencing with Section 31700), or (3) who redeposited or redeposits withdrawn accumulated normal contributions plus interest as authorized in this section, shall be eligible for all benefits granted a member entering a reciprocal retirement system under Article 15 (commencing with Section 31830), including the benefits granted to members who left their accumulated contributions on deposit or who redeposited their accumulated contributions pursuant to Section 31831.1. This paragraph shall not be applicable to any member entering service after December 31, 1979.

(c) Any member who left county service on or after January 1, 1975, and who within 90 days thereafter again became a member of the county system which he left and (1) who did not withdraw his accumulated normal contributions, or (2) who elected to leave his accumulated normal contributions on deposit pursuant to Article 9 (commencing with Section 31700), or (3) who redeposits or redeposited his withdrawn accumulated normal contributions plus interest as authorized by Section 31652 within 180 days after leaving county service, shall be eligible for all benefits granted a member entering a reciprocal retirement system under Article 15 (commencing with Section 31830), except that Section 31831.1 shall not apply to such members.

(d) This section shall not apply to members who are retired or who are not in service of an employer making him a member of this system.

(e) This section shall apply only in a county of the first class, as established by Sections 28020 and 28022 but shall not be operative in a county until adopted by resolution of the board of supervisors.

(Added by Stats. 1982, Ch. 991, Sec. 1.)



31652.2

(a) Any member of a retirement system established pursuant to this chapter who was previously a member of the same county retirement system and who thereafter became a member of the Public Employees’ Retirement System as a result of employment by a public agency contracting with the Public Employees’ Retirement System, shall receive credit in the county retirement system for service rendered as an officer or employee of such public agency, provided that he or she makes the contributions specified by Section 31641.2, and provided further that he or she is not entitled to receive any other pension or retirement allowance from any public agency for such service.

(b) Notwithstanding any other provision of law, any person who would otherwise qualify under subdivision (a) who elected to leave his or her contributions on deposit with the Public Employees’ Retirement System and receive the benefits of reciprocity, may rescind that election and withdraw his or her contributions plus accrued interest from the Public Employees’ Retirement System and deposit the same in the county retirement system of which he or she is a member as payment in full or in part for the service credit described in this section. The person shall not thereafter have the right to redeposit the withdrawn contributions in the Public Employees’ Retirement System or to receive any credit for such service in that system. Any member of a county retirement system who is eligible to receive credit for other public service pursuant to this section shall receive the benefit of any motion or resolution adopted by the board of supervisors pursuant to subdivision (c) of Section 31641.2 which was in effect during the member’s county service.

(c) This section shall apply only in a county of the first class, as established by Sections 28020 and 28022, but shall not be operative in a county until adopted by resolution of the board of supervisors.

(Added by Stats. 1982, Ch. 991, Sec. 2.)



31653

Notwithstanding the provisions of this article, the governing board of the county or district may elect to contribute for any member of this system who is absent from and reenters the service of the county or district pursuant to Section 31649 of this code, amounts equal to the contributions that would have been made by the member and the member’s employer to the system on the basis of the member’s compensation earnable at the commencement of the absence, if the member had not been so absent.

If the governing board elects to make any member’s contributions pursuant to this section:

(a) Any such member who exercises or did exercise the right to contribute to the system during the period of military service shall have those contributions refunded or credited to that member’s account.

(b) Any such member who withdraws or has withdrawn accumulated contributions during military service and who does not or did not redeposit the amount withdrawn upon return to employment with the county or district is entitled to be credited with any contribution the governing board elects to make, and to receive credit for service during the period of absence for military service, the same as if the member had not withdrawn accumulated contributions, and the rate for future contributions shall be based upon the member’s age at the commencement of the absence for military service.

(c) The contributions made by the governing board pursuant to this section shall be available only for the purpose of retirement for service or for disability, and shall be made available only for the purpose of retirement, and a member resigning from the service of the county or district after reinstatement from military service shall be entitled to withdraw only that portion of accumulated contributions personally made by the member.

(d) This section shall be retroactively applied to extend its benefits to such members of this system as the governing board may determine whose absence from county service on military service commenced on or after September 16, 1940, and who return or have returned to this service upon the termination of their military service.

(e) This section shall not apply to a member who is subject to the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing Section 7522) of Chapter 21 of Division 7 of Title 1).

(Amended by Stats. 2014, Ch. 741, Sec. 7. Effective January 1, 2015.)



31654

Whenever, as a result of the resumption by the counties pursuant to Article XXVII of the Constitution of functions relating to the administration of aid to the aged and aid to the needy blind theretofore performed by the state, any person ceases to be employed by the state and is employed by a county in which this chapter has become operative, the person shall become a member of the retirement association of the county immediately upon his entrance into the county service.

Any such member of a county retirement system shall be entitled to credit in the county retirement system for service for which he was entitled to credit in the Public Employees’ Retirement System at the time of cessation of his employment by the state, without the necessity of payment of any additional contributions in respect to that service, when and if (a) the board of retirement receives certification from the Board of Administration of the Public Employees’ Retirement System of the state service with which the person was entitled to be credited by the Public Employees’ Retirement System at the time of cessation of his state employment; and (b) there is paid into the employees’ retirement fund of the county an amount equal to the normal contributions of the person to the Public Employees’ Retirement System, together with the interest credited thereto, which amount shall be credited to the individual account of the member in the county employee’s retirement system, and shall thereafter for all purposes be deemed to be the member’s contribution to the county retirement system in respect to the service so certified; and (c) there is paid into the employees’ retirement fund of the county an additional amount equal to the amount of such normal contributions, together with the interest credited thereto, which additional amount shall thereafter for all purposes be deemed to be the contributions of the employer county to the county retirement system in respect to the service so certified.

(Amended by Stats. 1968, Ch. 1046.)



31655

Any member may receive credit for war relocation absence if the member elects to pay and does pay prior to retirement into the retirement fund an amount equal to the contributions the member would have made to the fund on the member’s compensation earnable at the time of the absence together with regular interest thereon.

“War relocation absence” means the period of absence from county service occasioned by the evacuation and relocation of a member pursuant to orders issued by the commanding officer of the Western Defense Command in March 1942, for the evacuation of persons of Japanese descent from such area, where the member was in county service on March 5, 1942, and later returned to county service prior to July 1, 1947.

This section shall not be operative in any county until adopted by resolution of the board of supervisors.

(Added by Stats. 1976, Ch. 1027.)



31656

Nothing in this chapter shall be construed to prohibit any district established pursuant to Part 4 (commencing with Section 40000) of Division 10 of the Public Utilities Code, from extending retirement service credit pursuant to Section 40127 of the Public Utilities Code to any employee of the district who is on an authorized leave of absence to serve as an official of a recognized employee bargaining unit, under all of the following conditions:

(a) The employee agrees to pay the total contributions that would otherwise be paid if the employee were not on leave, as well as any additional costs which may accrue to the system as a result of this extension of coverage.

(b) The maximum service credit accumulated under this section shall not exceed 12 years.

(c) Employees covered under this section shall not be eligible for disability benefits under any public employees’ retirement system in this state while on such leave of absence.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in the county.

(Amended by Stats. 2014, Ch. 740, Sec. 9. Effective January 1, 2015.)



31657

Subject to Section 20588, whenever, as a result of the assumption by a county, fire authority, or district of firefighting or law enforcement functions performed by a public agency or the state subject to the Public Employees’ Retirement Law, any person ceases to be employed by a public agency or the state and is employed by a county, fire authority, or district in which this chapter has become operative, that person shall become a member of the retirement system of a county immediately upon entering county service. That member of the county retirement system shall be entitled to service credit in the county retirement system for the service for which he or she was entitled to credit in the Public Employees’ Retirement System at the time of cessation of employment by the public agency or the state, without necessity of payment of any additional contributions in respect to that service, when and if all of the following occur:

(a) The board of retirement receives certification from the Board of Administration of the Public Employees’ Retirement System of the service with which the person was entitled to be credited by the Public Employees’ Retirement System at the time of cessation of his or her public agency or state employment.

(b) There is paid into the county retirement fund of the county, an amount equal to the normal contributions of the person to the Public Employees’ Retirement System, together with all interest credited thereto, which amount shall be credited to the individual account of the member in the county retirement system, and shall thereafter for all purposes be deemed to be the member’s contribution to the county retirement system with respect to the service so certified.

(c) There is paid to the retirement system of the county an amount equal to all contributions of the public agency or the state made to the Public Employees’ Retirement System on account of service rendered by the person together with interest credited to the public agency or the state thereto.

(d) The board of retirement elects to apply this section as a prudent means of mitigating against potential adverse financial impact upon the county retirement system from the cost of disability retirements that may be applied for in the future by persons injured while being employed by the county, fire authority, or district after ceasing to be employed by a public agency or the state as a result of the assumption by a county, fire authority, or district of firefighting or law enforcement functions.

This section shall apply in a county of the first, the second, or the fourteenth class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961, and Section 28023, as amended by Chapter 1204 of the Statutes of 1971.

(Amended by Stats. 2001, Ch. 793, Sec. 41. Effective January 1, 2002.)



31658

(a) An active member may elect, by written notice filed with the board, to make contributions pursuant to this section and to receive up to five years of service credit in the retirement system for additional retirement credit, if the member has completed at least five years of credited service with that retirement system.

(b) As used in this section, “additional retirement credit” means time that does not otherwise qualify as county service, public service, military service, medical leave of absence, or any other time recognized for service credit by the retirement system.

(c) Notwithstanding any other provision of this chapter, service credit for additional retirement credit may not be counted to meet the minimum qualifications for service or disability retirement or for purposes of establishing eligibility for any benefits based on 30 years of service, additional ad hoc cost-of-living benefits based on service credit, health care benefits, or any other benefits based upon service credit.

(d) Any member who elects to make contributions and receive service credit for additional retirement credit shall contribute to the retirement fund, prior to the effective date of his or her retirement, by lump-sum payment or by installment payments over a period not to exceed 10 years, an amount that, at the time of commencement of purchase, in the opinion of the board and the actuary, is sufficient to not place any additional financial burden upon the retirement system.

(e) No member may receive service credit under this section for any additional retirement credit for which he or she has not completed payment pursuant to subdivision (d) before the effective date of his or her retirement. Subject to the limitations of United States Internal Revenue Service regulations, a member who has elected to make payment in installments may complete payment by lump sum at any time prior to the effective date of his or her retirement.

(f) Any sums paid by a member pursuant to this section shall be considered to be and administered as contributions by the member.

(g) This section is not operative in any county until the board of supervisors, by resolution adopted by majority vote, makes this section applicable in the county.

(h) Pursuant to Section 7522.46, this section shall apply only to an application to purchase additional retirement credit that was received by the retirement system prior to January 1, 2013, that is subsequently approved by the system.

(Amended by Stats. 2013, Ch. 247, Sec. 23. Effective January 1, 2014.)






ARTICLE 7.5 - Retirement of Safety Members for Service

31662

This article shall apply in a county subject to the provisions of Sections 31676.1 and 31695.1.

(Amended by Stats. 1957, Ch. 568.)



31662.2

Retirement of a safety member in a county subject to the provisions of Section 31676.1, or of Section 31695.1, if applicable, who has met the requirements for age and service shall be made by the board pursuant to this article or pursuant to the California Public Employees’ Pension Reform Act of 2013, whichever is applicable.

(Amended by Stats. 2013, Ch. 247, Sec. 24. Effective January 1, 2014.)



31662.4

At the expiration of two years after a retirement system pursuant to this chapter becomes operative, or on January 1, 1954, whichever is later, every safety member except an elective officer, the sheriff and undersheriff, who has attained age 60 shall be retired forthwith. On the said date a sheriff who is a safety member, is not an elective officer, and who has attained age 70 and an undersheriff who is a safety member and who has attained age 70 shall be retired forthwith.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make this section applicable in the county.

(Amended by Stats. 1986, Ch. 840, Sec. 6.)



31662.6

Two years after a retirement system established by this chapter becomes operative, a safety member except an elective officer, the sheriff and undersheriff, and the marshal appointed to serve the superior court within the county, shall be retired as of the first day of the calendar month next succeeding that in which he or she attains age 60.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make this section applicable in the county.

(Amended by Stats. 2002, Ch. 784, Sec. 190. Effective January 1, 2003.)



31662.8

Every safety member holding an elective office shall be retired at the end of the first term to which he or she is elected which expires on the date following his or her seventieth birthday, except that if the term expires within two years after the date on which a retirement system becomes operative or prior to January 1, 1954, whichever is later, he or she shall be retired at the end of the next term to which he or she is elected.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make this section applicable in the county.

(Amended by Stats. 1986, Ch. 840, Sec. 8.)



31663

After January 1, 1954, or two years after a retirement system established by this chapter becomes operative, whichever is later, a sheriff who is a safety member and not elective, and an undersheriff, who is a safety member shall be retired as of the first day of the calendar month next succeeding that in which he or she attains age 70.

The marshal appointed to serve the superior court within the county who is a safety member shall be retired as of the first day of the calendar month next succeeding that in which he or she attains age 65.

In San Bernardino County, a sheriff’s inspector, a chief inspector in a sheriff’s office, or a chief deputy in a sheriff’s office, who is a safety member and whose primary duties are administrative, shall be retired as of the first day of the calendar month next succeeding that in which the person attains age 70.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make this section applicable in the county.

(Amended by Stats. 2002, Ch. 784, Sec. 191. Effective January 1, 2003.)



31663.1

(a) Sections 31662.6 and 31663 shall not apply to an assistant sheriff or a chief in a sheriff’s office who is a safety member and whose primary duties are administrative.

(b) This section applies only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(c) This section shall not be operative in any county until the board of supervisors shall, by resolution adopted by a majority vote, make this section applicable in the county.

(Added by Stats. 2001, Ch. 33, Sec. 1. Effective July 3, 2001.)



31663.15

(a) Sections 31662.4, 31662.6, 31662.8, and 31663 shall not apply to a person who is an active safety member described in Section 31469.3 or 31470.4 if a physician employed or approved by the county certifies that the safety member is capable of performing his or her assigned duties pursuant to standards set forth by the member’s employer.

(b) This section shall also apply to a member who reinstates from retirement pursuant to Section 31680.8.

(c) A county that adopts this section shall provide a safety member who is on a disability leave of absence the opportunity to receive the physician certification described in subdivision (a) upon return from his or her leave, and that member shall not be subject to mandatory retirement pursuant to Section 31662.4, 31662.6, or 31662.8 prior to receiving that opportunity.

(d) This section applies only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(e) This section shall not be operative in any county until the board of supervisors shall, by resolution adopted by a majority vote, make this section and Section 31680.8 applicable in the county. The resolution of the board of supervisors may designate a date, which may be prior to the date of the resolution or the effective date of this section, upon which the resolution and this section shall be operative in the county, and may further provide that a member, described in Section 31470.4, who retired pursuant to Section 31662.4 or 31662.6, prior to April 1, 2007, is not eligible to reinstate from retirement pursuant to Section 31680.8.

(Amended by Stats. 2009, Ch. 191, Sec. 1. Effective January 1, 2010.)



31663.25

(a) Except as provided in Section 31663.26, a safety member who has reached the applicable compulsory age of retirement, if any, or a safety member who has completed 10 years of continuous service and who has reached the age of 50, or a safety member who has completed 20 years of service regardless of age, may be retired upon filing with the board a written application setting forth the date upon which the member desires his or her retirement to become effective which shall be not more than 60 days after the date of filing the application.

(b) This section shall not apply to a member who is subject to the provisions of the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1) for all or any portion of that member’s membership in the county retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 25. Effective January 1, 2014.)



31663.26

(a) Notwithstanding Section 31663.25, a safety member who has reached the applicable compulsory age of retirement, if any, or a safety member who is a full-time employee, has completed 10 years of service, has reached the age of 50, and has no service break which exceeds 12 months, or a safety member who has completed 20 years of service regardless of age, may be retired upon filing with the board a written application setting forth the date upon which the member desires his or her retirement to become effective which shall be not more than 60 days after the date of filing the application.

(b) This section shall not be operative in any county until such time as the board of supervisors shall, by ordinance, make this section applicable in the county.

(c) This section shall not apply to a member who is subject to the provisions of the California Public Employees’ Pension Reform Act of 2013 for all or any portion of his or her membership in the county retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 26. Effective January 1, 2014.)



31663.3

Notwithstanding any other provision of law, in any county having a population in excess of 199,000 but less than 200,000 as determined by Section 28020 as amended in 1961, an undersheriff upon attaining the age of 70 shall thereafter be employed from year to year at the discretion of the county.

(Added by Stats. 1971, Ch. 437.)



31664

Notwithstanding any other provisions of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for safety members purchased by the contributions of the county or district sufficient when added to the service retirement annuity to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite his or her age at retirement taken to the preceding completed quarter year in the following table, multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the limitation of the safety member’s final compensation as set forth in Section 31676.1 as it now reads or may hereafter be amended to read:

Age at retirement

Fraction

41  ........................

.6258

41¼  ........................

.6350

41½  ........................

.6442

41¾  ........................

.6533

42  ........................

.6625

42¼  ........................

.6720

42½  ........................

.6814

42¾  ........................

.6909

43  ........................

.7004

43¼  ........................

.7102

43½  ........................

.7200

43¾  ........................

.7299

44  ........................

.7397

44¼  ........................

.7499

44½  ........................

.7601

44¾  ........................

.7703

45  ........................

.7805

45¼  ........................

.7910

45½  ........................

.8016

45¾  ........................

.8121

46  ........................

.8226

46¼  ........................

.8339

46½  ........................

.8452

46¾  ........................

.8566

47  ........................

.8678

47¼  ........................

.8780

47½  ........................

.8882

47¾  ........................

.8983

48  ........................

.9085

48¼  ........................

.9194

48½  ........................

.9304

48¾  ........................

.9413

49  ........................

.9522

49¼  ........................

.9641

49½  ........................

.9761

49¾  ........................

.9880

50  ........................

1.0000

50¼  ........................

1.0130

50½  ........................

1.0259

50¾  ........................

1.0387

51  ........................

1.0516

51¼  ........................

1.0656

51½  ........................

1.0796

51¾  ........................

1.0937

52  ........................

1.1078

52¼  ........................

1.1231

52½  ........................

1.1384

52¾  ........................

1.1538

53  ........................

1.1692

53¼  ........................

1.1859

53½  ........................

1.2028

53¾  ........................

1.2195

54  ........................

1.2366

54¼  ........................

1.2547

54½  ........................

1.2730

54¾  ........................

1.2915

55 and over  ........................

1.3099

The fraction herein set forth shall be used until adjusted by each board for its retirement system in accordance with the interest and mortality tables adopted by that board.

Contributions shall not be made by safety members having credit for 30 years of continuous service.

(Amended by Stats. 2001, Ch. 32, Sec. 1. Effective January 1, 2002.)



31664.1

(a) This section may be made applicable in any county on the first day of the month after the board of supervisors of the county adopts, by majority vote, a resolution providing that this section shall become applicable in the county.

(b) Notwithstanding any other provisions of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for safety members purchased by the contributions of the county or district sufficient when added to the service retirement annuity to equal 3 percent of the member’s final compensation set forth opposite his or her age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement. In no event shall the total retirement allowance exceed the limitation of the safety member’s final compensation as set forth in Section 31676.1, as it now reads or may hereafter be amended to read.

Age at
Retirement

Fraction

41  ........................

.6258

41¼  ........................

.6350

41½  ........................

.6442

41¾  ........................

.6533

42  ........................

.6625

42¼  ........................

.6720

42½  ........................

.6814

42¾  ........................

.6909

43  ........................

.7004

43¼  ........................

.7102

43½  ........................

.7200

43¾  ........................

.7299

44  ........................

.7397

44¼  ........................

.7499

44½  ........................

.7601

44¾  ........................

.7703

45  ........................

.7805

45¼  ........................

.7910

45½  ........................

.8016

45¾  ........................

.8121

46  ........................

.8226

46¼  ........................

.8339

46½  ........................

.8452

46¾  ........................

.8586

47  ........................

.8678

47¼  ........................

.8780

47½  ........................

.8882

47¾  ........................

.8983

48  ........................

.9085

48¼  ........................

.9194

48½  ........................

.9304

48¾  ........................

.9413

49  ........................

.9522

49¼  ........................

.9641

49½  ........................

.9761

49¾  ........................

.9880

50 and over   ........................

1.0000

(c) Contributions shall not be made by safety members having credit for 30 years of continuous service.

(Added by Stats. 2000, Ch. 237, Sec. 2. Effective January 1, 2001.)



31664.15

Notwithstanding any other provisions of this chapter, a safety member who enters the system with credit for prior service and retires upon completion of 20 years of continuous service and a total of 25 years of service after attaining age 50 whose retirement allowance is less than one-half of his or her final compensation, his or her prior service pension shall be increased so as to cause his or her total retirement allowance to amount to one-half of that final compensation.

(Amended by Stats. 2008, Ch. 164, Sec. 9. Effective January 1, 2009.)



31664.2

(a) This section may be made applicable in any county on the first day of the month after the board of supervisors of the county adopts, by majority vote, a resolution providing that this section shall become applicable in the county.

(b) Notwithstanding any other provisions of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for safety members purchased by the contributions of the county or district sufficient when added to the service retirement annuity to equal 3 percent of the member’s final compensation set forth opposite his or her age at retirement, taken to the preceding completed quarter year, in the following table, multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement. In no event shall the total retirement allowance exceed the limitation of the safety member’s final compensation as set forth in Section 31676.1, as it now reads or may hereafter be amended to read.

Age at
Retirement

Fraction

41  ........................

.4777

41¼  ........................

.4848

41½  ........................

.4918

41¾  ........................

.4987

42  ........................

.5058

42¼  ........................

.5130

42½  ........................

.5202

42¾  ........................

.5274

43  ........................

.5347

43¼  ........................

.5422

43½  ........................

.5497

43¾  ........................

.5572

44  ........................

.5647

44¼  ........................

.5725

44½  ........................

.5803

44¾  ........................

.5881

45  ........................

.5958

45¼  ........................

.6039

45½  ........................

.6120

45¾  ........................

.6200

46  ........................

.6280

46¼  ........................

.6366

46½  ........................

.6452

46¾  ........................

.6555

47  ........................

.6625

47¼  ........................

.6703

47½  ........................

.6781

47¾  ........................

.6858

48  ........................

.6936

48¼  ........................

.7019

48½  ........................

.7103

48¾  ........................

.7186

49  ........................

.7269

49¼  ........................

.7360

49½  ........................

.7452

49¾  ........................

.7543

50  ........................

.7634

50¼  ........................

.7733

50½  ........................

.7832

50¾  ........................

.7930

51  ........................

.8028

51¼  ........................

.8135

51½  ........................

.8242

51¾  ........................

.8349

52  ........................

.8457

52¼  ........................

.8574

52½  ........................

.8691

52¾  ........................

.8808

53  ........................

.8926

53¼  ........................

.9053

53½  ........................

.9182

53¾  ........................

.9310

54  ........................

.9418

54¼  ........................

.9579

54½  ........................

.9718

54¾  ........................

.9860

55 and over   ........................

1.0000

(c)  Contributions shall not be made by safety members having credit for 30 years of continuous service.

(Added by Stats. 2000, Ch. 237, Sec. 3. Effective January 1, 2001.)



31664.3

This section shall apply in any county having a population in excess of 2,000,000. A safety member shall receive no credit for prior service subsequent to June 30, 1921, and prior to January 1, 1938, in calculating a retirement allowance pursuant to this article unless prior to January 1, 1952, he files with the board his written election to pay into the retirement fund six dollars ($6) for each month of prior service for which he claims credit. If a safety member files an election pursuant to this section and has accumulated contributions to his credit as of December 31, 1937, which with interest to December 31, 1951, are less than payments due for prior service credit subsequent to June 30, 1921, the amount due or balance thereof shall be paid by additional salary deductions in the amounts specified by the member but in no case less than six dollars ($6) per month. The total amount due shall be paid prior to the effective date of his retirement. If the accumulated contributions with interest exceed the amount due for prior service credit the balance shall be refunded.

(Amended by Stats. 1953, Ch. 955.)



31664.4

Any person who elects to become a safety member who was a former member of a retirement system established pursuant to Chapter 3 or Chapter 5 shall have his contributions to the retirement association for membership service prior to January 1, 1952, calculated by the same rates and under the same conditions as those applicable to a member of the retirement system established pursuant to Chapter 4.

(Amended by Stats. 1955, Ch. 370.)



31664.5

(a) Notwithstanding any other provisions of this chapter, a safety member may exercise the option of retiring upon completion of 25 years of service, and if such option is exercised, the safety member shall receive a retirement allowance equal to no less than 30 percent of his or her final compensation.

(b) This section shall not apply to a member who is subject to the provisions of the California Public Employees’ Pension Reform Act of 2013 for all or any portion of his or her membership in the county retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 27. Effective January 1, 2014.)



31664.65

If a member retires with credit for time during which he or she was not a safety member or a member of a system established pursuant to either Chapter 4 (commencing with Section 31900) or Chapter 5 (commencing with Section 32200), he or she shall receive for that time:

(a) A retirement allowance calculated pursuant to Section 31664 for time during which he or she was employed principally in active law enforcement or active fire suppression as described in Section 31470.2 or Section 31470.4 by a county, or by a district or court organized or existing within such county, or was a member of a system established pursuant to either Chapter 4 (commencing with Section 31900) or Chapter 5 (commencing with Section 32200), plus a retirement allowance calculated under either subdivision (b) or (c), whichever is applicable.

(b) A retirement allowance calculated pursuant to Section 31664 for all prior county service with such county, and for any public service credit for which the member has elected to receive pursuant to Section 31641.1 or 31641.5.

This subdivision shall apply only to a member who, when the board of supervisors pursuant to Section 31695.1 provides that provisions of this chapter relating to safety members shall apply to all employees of the county whose principal duties consist of active law enforcement or active fire suppression as defined in Section 31470.2 or 31470.4, was employed by the county principally in active law enforcement or active fire suppression as defined by such sections and who elected to be included within such safety member provisions at the time and in the manner prescribed by Section 31695.2.

(c) A retirement allowance calculated pursuant to Article 8 (commencing with Section 31670) for time during which he or she was not engaged principally in active law enforcement or active fire suppression as described in Section 31470.2 or 31470.4, nor a member of a system established pursuant to either Chapter 4 (commencing with Section 31900) or Chapter 5 (commencing with Section 32200).

This subdivision shall apply to any member to whom subdivision (b) is not applicable.

The provisions of this section shall be applicable irrespective of whether a member is, at the time of retirement, a safety member or a general member.

(Amended by Stats. 2008, Ch. 164, Sec. 10. Effective January 1, 2009.)






ARTICLE 8 - Retirement for Service

31670

Retirement of a member who has met the requirements for age and service shall be made by the board pursuant to this article or pursuant to the California Public Employees’ Pension Reform Act of 2013, whichever is applicable.

(Amended by Stats. 2013, Ch. 247, Sec. 28. Effective January 1, 2014.)



31671

(a) The amount of compensation that is taken into account in computing benefits payable to any person who first becomes a member of the retirement system on or after July 1, 1996, or January 1, 1996, for systems operating on a calendar basis, shall not exceed the limitations in Section 401(a)(17) of Title 26 of the United States Code upon public retirement systems, as that section may be amended from time to time and as that limit may be adjusted by the Commissioner of Internal Revenue for increases in cost of living. The determination of compensation for each 12-month period shall be subject to the annual compensation limit in effect for the calendar year in which the 12-month period begins. In a determination of average annual compensation over more than one 12-month period, the amount of compensation taken into account for each 12-month period shall be subject to the applicable annual compensation limit.

(b) The compensation limitations specified in Section 7522.10 shall also apply to a member who is subject to the provisions of the California Public Employees’ Pension Reform Act of 2013 for all or any portion of his or her membership in the county retirement system.

(Amended by Stats. 2014, Ch. 740, Sec. 10. Effective January 1, 2015.)



31671.05

A member who, on December 31, 1978, was a member of a retirement system under this chapter which imposed a mandatory retirement age less than age 70 applicable to that member may, notwithstanding the repeal of Section 31671 by the same act amending this section during the 1983 portion of the 1983–84 Regular Session of the Legislature and the repeal of Sections 31671.01 and 31671.02 by Chapter 385 of the Statutes of 1978, retire from that system upon reaching the mandatory retirement age in effect for that system on December 31, 1978.

This section shall not become operative in any county until the board of supervisors adopts a resolution making it operative in the county.

(Amended by Stats. 1983, Ch. 666, Sec. 20.)



31672

(a) A member who has reached 70 years of age or a member who has completed 10 years of service and who has reached 55 years of age, or a member who has completed 30 years of service regardless of age, may be retired upon filing with the board a written application, setting forth the date upon which he or she desires his or her retirement to become effective not earlier than the date the application is filed with the board and not more than 60 days after the date of filing the application. Fifty-five years of age in the preceding sentence may be reduced to 50 years of age in a county by resolution of the board of supervisors.

(b) This section shall not apply to any member who is subject to the provisions of the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1) for all or any portion of that member’s membership in the county retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 30. Effective January 1, 2014.)



31672.1

(a) An employee who has reached the age of 55 years, has held a position in the county service for 10 years, and on the date of retirement is employed in a temporary, seasonal, intermittent, or part-time position in which the employee has received credit for five full years of service, may be retired upon filing with the board a written application, setting forth the date upon which the employee desires his or her retirement to become effective which shall not be more than 60 days after the date of filing the application. The age of 55 in the preceding sentence may be reduced to age 50 in any county by resolution of the board of supervisors if such reduction has also been made under Section 31672.

(b) This section shall not apply to a member who is subject to the provisions of the California Public Employees’ Pension Reform Act of 2013 for all or any portion of his or her membership in the county retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 31. Effective January 1, 2014.)



31672.2

(a) An elective officer who filed a declaration with the board to become a member, pursuant to Section 31553, who has served two complete consecutive terms in an elective office, and who has reached the minimum age for retirement provided in Section 31672, may be retired upon filing with the board a written application setting forth the date upon which he or she desires his or her retirement to become effective which shall be not more than 60 days after the date of filing the application.

(b) This section shall become operative only in any county of the 16th class, as defined by Section 28020 and 28037, as amended by Chapter 1204 of the Statutes of 1971, and on the first day of the calendar month after the board of supervisors adopts a resolution making it operative in the county.

(c) This section shall not apply to an elective officer who is subject to the provisions of the California Public Employees’ Pension Reform Act of 2013 for all or any portion of his or her membership in the county retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 32. Effective January 1, 2014. Section operative as prescribed by its own provisions.)



31672.3

A member of a county retirement system who is subject to the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1) for all or a portion of the member’s membership in the county retirement system who has completed five years of service and has reached the minimum retirement age applicable to that member under the act, or has reached 70 years of age, may be retired upon filing with the board a written application, setting forth the date upon which the member desires his or her retirement to become effective which shall be not more than 60 days after the date of filing the application.

(Added by Stats. 2013, Ch. 247, Sec. 33. Effective January 1, 2014.)



31672.5

Notwithstanding any other provision of this chapter, when any member of a retirement system of any other public agency becomes a member of a county retirement association, established pursuant to this chapter, as a result of the transfer to and assumption by the county of any function of the other public agency, and the member retains rights in the retirement system of the other public agency in respect to service theretofore rendered to that agency, such member shall be eligible for retirement under the county retirement system at any time at which he would have been eligible for such retirement if the service rendered to the other public agency had been rendered instead to the county. A certificate of any officer of the other public agency authorized to determine service rendered to that agency that certain service was rendered to such agency shall be accepted by the retirement board of the county retirement association as prima facie evidence of service so rendered.

This section shall be applied only to enable such members of county retirement systems to qualify for retirement. Nothing in this section entitles any member of a county retirement system to any pension or other benefit based upon service rendered to any other public agency, but such a member upon his retirement shall be entitled to a retirement allowance under the county retirement system, calculated according to the formula applicable under such system, and on the basis of his county service even though such service be less than the minimum county service required for retirement under such system. The provisions in this chapter for minimum retirement allowances, shall not apply to any retired person who would not have qualified for retirement without including under this section service rendered to such public agency, nor shall such provisions apply unless the sum of the retirement allowances to which such person is entitled under the county retirement system and the retirement system of the other public agency, is less than the otherwise applicable minimum allowance under such provisions.

This section shall become operative in any county on the first day of the calendar month after the board of supervisors adopts by four-fifths vote a resolution making it operative in the county.

(Added by Stats. 1957, Ch. 3.)



31673

Upon retirement for service a member is entitled to receive a retirement allowance which shall consist of:

(a) His service retirement annuity.

(b) His current service pension.

(c) His prior service pension.

(Added by Stats. 1947, Ch. 424.)



31674

The service retirement annuity is an annuity which is the actuarial equivalent of his accumulated contributions at the time of his retirement.

(Added by Stats. 1947, Ch. 424.)



31675

The current service pension is a pension, purchased by the contributions of the county or district, equal to that portion of the annuity purchased by the accumulated normal contributions of the member.

(Added by Stats. 1947, Ch. 424.)



31676

The prior service pension is an additional pension for members purchased by the contributions of the county or district, equal to one-sixtieth of the average annual compensation earnable by him during the last three years prior to the establishment of the system and the last three years of service, multiplied by the number of years of prior service credited to him.

(Amended by Stats. 1947, Ch. 348.)



31676.01

This section shall be operative in a county at such time or times as may be mutually agreed to in memoranda of understanding executed by the employer and employee representatives if the board of supervisors adopts, by majority vote, a resolution declaring that the section shall be operative in the county. Notwithstanding any other provisions of this chapter, the current service pension, or the current service pension combined with the prior service pension, is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-ninetieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation.

Age of
Retirement

Fraction

50  ........................

.7091

50¼  ........................

.7183

50½  ........................

.7274

50¾  ........................

.7366

51  ........................

.7457

51¼  ........................

.7547

51½  ........................

.7637

51¾  ........................

.7726

52  ........................

.7816

52¼  ........................

.7907

52½  ........................

.7999

52¾  ........................

.8090

53  ........................

.8181

53¼  ........................

.8275

53½  ........................

.8369

53¾  ........................

.8462

54  ........................

.8556

54¼  ........................

.8656

54½  ........................

.8755

54¾  ........................

.8855

55 ........................   ........................

.8954

55¼  ........................

.9061

55½  ........................

.9168

55¾  ........................

.9275

56  ........................

.9382

56¼  ........................

.9498

56½  ........................

.9614

56¾  ........................

.9730

57  ........................ ........................

.9846

57¼  ........................

.9972

57½  ........................

1.0098

57¾  ........................

1.0224

58  ........................

1.0350

58¼  ........................

1.0487

58½  ........................

1.0625

58¾  ........................

1.0762

59  ........................

1.0899

59¼  ........................

1.1049

59½  ........................

1.1199

59¾  ........................

1.1349

60  ........................

1.1500

60¼  ........................

1.1611

60½  ........................

1.1723

60¾  ........................

1.1835

61  ........................

1.1947

61¼  ........................

1.2097

61½  ........................

1.2247

61¾  ........................

1.2398

62  ........................

1.2548

62¼  ........................

1.2707

62½  ........................

1.2867

62¾  ........................

1.3026

63  ........................

1.3186

63¼  ........................

1.3355

63½  ........................

1.3525

63¾  ........................

1.3695

64  ........................

1.3865

64¼  ........................

1.4047

64½  ........................

1.4229

64¾  ........................

1.4411

65 and over  ........................

1.4593

The fractions herein set forth shall be used until adjusted by each board for its retirement system in accordance with the interest and mortality tables adopted by each such board with respect to its retirement system.

In any county operating under this section any limitation in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

(Amended (as added by Stats. 1993, Ch. 61) by Stats. 1993, Ch. 714, Sec. 1. Effective January 1, 1994.)



31676.1

This section may be made applicable in any county on the first day of the month after the board of supervisors of such county adopts, by majority vote, a resolution providing that this section shall become applicable in such county. Notwithstanding any other provisions of this chapter the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-sixtieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation.

Age of
Retirement

Fraction

50  ........................

.7091

50¼  ........................

.7183

50½  ........................

.7274

50¾  ........................

.7366

51  ........................

.7457

51¼  ........................

.7547

51½  ........................

.7637

51¾  ........................

.7726

52  ........................

.7816

52¼  ........................

.7907

52½  ........................

.7999

52¾  ........................

.8090

53  ........................

.8181

53¼  ........................

.8275

53½  ........................

.8369

53¾  ........................

.8462

54  ........................

.8556

54¼  ........................

.8656

54½  ........................

.8755

54¾  ........................

.8855

55  ........................

.8954

55¼  ........................

.9061

55½  ........................

.9168

55¾  ........................

.9275

56  ........................

.9382

56¼  ........................

.9498

56½  ........................

.9614

56¾  ........................

.9730

57  ........................

.9846

57¼  ........................

.9972

57½  ........................

1.0098

57¾  ........................

1.0224

58  ........................

1.0350

58¼  ........................

1.0487

58½  ........................

1.0625

58¾  ........................

1.0762

59  ........................

1.0899

59¼  ........................

1.1049

59½  ........................

1.1199

59¾  ........................

1.1349

60  ........................

1.1500

60¼  ........................

1.1611

60½  ........................

1.1723

60¾  ........................

1.1835

61  ........................

1.1947

61¼  ........................

1.2097

61½  ........................

1.2247

61¾  ........................

1.2398

62  ........................

1.2548

62¼  ........................

1.2707

62½  ........................

1.2867

62¾  ........................

1.3026

63  ........................

1.3186

63¼  ........................

1.3355

63½  ........................

1.3525

63¾  ........................

1.3695

64  ........................

1.3865

64¼  ........................

1.4047

64½  ........................

1.4229

64¾  ........................

1.4411

65 and over   ........................

1.4593

The fractions herein set forth shall be used until adjusted by each board for its retirement system in accordance with the interest and mortality tables adopted by each such board with respect to its retirement system.

In any county operating under this section any limitation in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

(Amended by Stats. 1976, Ch. 1436.)



31676.11

This section may be made applicable in any county on the first day of the month after the board of supervisors of such county adopts, by majority vote, a resolution providing that this section shall become applicable in such county. Notwithstanding any other provisions of this chapter the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-sixtieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation.

Age at
Retirement

Fraction

50  ........................

.7454

50¼  ........................

.7561

50½  ........................

.7668

50¾  ........................

.7775

51  ........................

.7882

51¼  ........................

.7998

51½  ........................

.8114

51¾  ........................

.8230

52  ........................

.8346

52¼  ........................

.8472

52½  ........................

.8598

52¾  ........................

.8724

53  ........................

.8850

53¼  ........................

.8987

53½  ........................

.9125

53¾  ........................

.9262

54  ........................

.9399

54¼  ........................

.9549

54½  ........................

.9699

54¾  ........................

.9849

55  ........................

1.0000

55¼  ........................

1.0111

55½  ........................

1.0223

55¾  ........................

1.0335

56  ........................

1.0447

56¼  ........................

1.0597

56½  ........................

1.0747

56¾  ........................

1.0898

57  ........................

1.1048

57¼  ........................

1.1207

57½  ........................

1.1367

57¾  ........................

1.1526

58  ........................

1.1686

58¼  ........................

1.1855

58½  ........................

1.2025

58¾  ........................

1.2195

59  ........................

1.2365

59¼  ........................

1.2547

59½  ........................

1.2729

59¾  ........................

1.2911

60  ........................

1.3093

60¼  ........................

1.3221

60½  ........................

1.3350

60¾  ........................

1.3479

61  ........................

1.3608

61¼  ........................

1.3736

61½  ........................

1.3865

61¾  ........................

1.3994

62  ........................

1.4123

62¼  ........................

1.4251

62½  ........................

1.4380

62¾  ........................

1.4509

63  ........................

1.4638

63¼  ........................

1.4766

63½  ........................

1.4895

63¾  ........................

1.5024

64  ........................

1.5153

64¼  ........................

1.5281

64½  ........................

1.5410

64¾  ........................

1.5539

65  ........................

1.5668

In any county operating under this section any limitations in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

Wherever in this chapter reference is made to survivorship benefits and rights under Section 31676.1, the same shall apply to this section.

(Amended by Stats. 1976, Ch. 1436.)



31676.12

This section may be made applicable in any county on the first day of the month after the board of supervisors of such county adopts by majority vote, a resolution providing that this section shall become applicable in such county. Notwithstanding any other provisions of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation.

Age at
Retirement

Fraction

50  ........................

.6681

50¼  ........................

.6775

50½  ........................

.6869

50¾  ........................

.6962

51  ........................

.7056

51¼  ........................

.7156

51½  ........................

.7255

51¾  ........................

.7355

52  ........................

.7454

52¼  ........................

.7561

52½  ........................

.7668

52¾  ........................

.7775

53  ........................

.7882

53¼  ........................

.7998

53½  ........................

.8114

53¾  ........................

.8230

54  ........................

.8346

54¼  ........................

.8472

54½  ........................

.8598

54¾  ........................

.8724

55  ........................

.8850

55¼  ........................

.8987

55½  ........................

.9125

55¾  ........................

.9262

56  ........................

.9399

56¼  ........................

.9549

56½  ........................

.9699

56¾  ........................

.9849

57  ........................

1.0000

57¼  ........................

1.0111

57½  ........................

1.0223

57¾  ........................

1.0335

58  ........................

1.0447

58¼  ........................

1.0597

58½  ........................

1.0747

58¾  ........................

1.0898

59  ........................

1.1048

59¼  ........................

1.1207

59½  ........................

1.1367

59¾  ........................

1.1526

60  ........................

1.1686

60¼  ........................

1.1855

60½  ........................

1.2025

60¾  ........................

1.2195

61  ........................

1.2365

61¼  ........................

1.2547

61½  ........................

1.2729

61¾  ........................

1.2911

62 and over  ........................

1.3093

In any county operating under this section any limitation in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

Whenever in this chapter reference is made to survivorship and other benefits and rights under Section 31676.1, the same shall apply to this section.

(Amended by Stats. 1976, Ch. 1436.)



31676.13

Notwithstanding any other provisions of this chapter the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-sixtieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation.

Age of
Retirement

Fraction

50  ........................

.8181

50¼  ........................

.8275

50½  ........................

.8369

50¾  ........................

.8462

51  ........................

.8556

51¼  ........................

.8656

51½  ........................

.8755

51¾  ........................

.8855

52  ........................

.8954

52¼  ........................

.9061

52½  ........................

.9168

52¾  ........................

.9275

53  ........................

.9382

53¼  ........................

.9498

53½  ........................

.9614

53¾  ........................

.9730

54  ........................

.9846

54¼  ........................

.9972

54½  ........................

1.0098

54¾  ........................

1.0224

55  ........................

1.0350

55¼  ........................

1.0487

55½  ........................

1.0625

55¾  ........................

1.0762

56  ........................

1.0899

56¼  ........................

1.1049

56½  ........................

1.1199

56¾  ........................

1.1349

57  ........................

1.1500

57¼  ........................

1.1611

57½  ........................

1.1723

57¾  ........................

1.1835

58  ........................

1.1947

58¼  ........................

1.2097

58½  ........................

1.2247

58¾  ........................

1.2398

59  ........................

1.2548

59¼  ........................

1.2707

59½  ........................

1.2867

59¾  ........................

1.3026

60  ........................

1.3186

60¼  ........................

1.3355

60½  ........................

1.3525

60¾  ........................

1.3695

61  ........................

1.3865

61¼  ........................

1.4047

61½  ........................

1.4229

61¾  ........................

1.4411

62 and over  ........................

1.4593

The fractions herein set forth shall be used until adjusted by each board for its retirement system in accordance with the interest and mortality tables adopted by each such board with respect to its retirement system.

In any county operating under this section any limitation in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

This section shall not be operative in any county until adopted by a resolution of the board of supervisors.

Whenever in this chapter reference is made to the survivorship and other benefits and rights under Section 31676.1, the same shall apply to this section.

(Amended by Stats. 1976, Ch. 1436.)



31676.14

Notwithstanding any other provisions of this chapter the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-sixtieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation.

Age at
Retirement

Fraction

50  ........................

.8850

50¼  ........................

.8987

50½  ........................

.9125

50¾  ........................

.9262

51  ........................

.9399

51¼  ........................

.9549

51½  ........................

.9699

51¾  ........................

.9849

52  ........................

1.0000

52¼  ........................

1.0111

52½  ........................

1.0223

52¾  ........................

1.0335

53  ........................

1.0447

53¼  ........................

1.0597

53½  ........................

1.0747

53¾  ........................

1.0898

54  ........................

1.1048

54¼  ........................

1.1207

54½  ........................

1.1367

54¾  ........................

1.1526

55  ........................

1.1686

55¼  ........................

1.1855

55½  ........................

1.2025

55¾  ........................

1.2195

56  ........................

1.2365

56¼  ........................

1.2547

56½  ........................

1.2729

56¾  ........................

1.2911

57  ........................

1.3093

57¼  ........................

1.3221

57½  ........................

1.3350

57¾  ........................

1.3479

58  ........................

1.3608

58¼  ........................

1.3736

58½  ........................

1.3865

58¾  ........................

1.3994

59  ........................

1.4123

59¼  ........................

1.4251

59½  ........................

1.4380

59¾  ........................

1.4509

60  ........................

1.4638

60¼  ........................

1.4766

60½  ........................

1.4895

60¾  ........................

1.5024

61  ........................

1.5153

61¼  ........................

1.5281

61½  ........................

1.5410

61¾  ........................

1.5539

62 and over  ........................

1.5668

In any county operating under this section any limitations in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

Wherever in this chapter reference is made to survivorship benefits and rights under Section 31676.1, the same shall apply to this section.

This section shall not be operative in any county until adopted by a resolution of the board of supervisors.

(Amended by Stats. 1976, Ch. 1436.)



31676.15

(a) Except as provided in subdivision (d), this section may be made applicable in any county which has implemented the provisions of Article 15.6 (commencing with Section 31855). This section shall be applicable if a majority of all the members of the board of supervisors vote to adopt a resolution so to do and a majority of the members of the affected class or classes voting at an election held during 1974, with more than 50 percent of the members participating, favor the termination of retirement benefits under social security. The resolution may specify a date subsequent to the date of adoption of the resolution as the operative date for this section.

(b) (1) Notwithstanding any other provisions of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation.

Age at
Retirement

Fraction

50  ........................

.7454

50¼  ........................

.7561

50½  ........................

.7668

50¾  ........................

.7775

51  ........................

.7882

51¼  ........................

.7998

51½  ........................

.8114

51¾  ........................

.8230

52  ........................

.8346

52¼  ........................

.8472

52½  ........................

.8598

52¾ ........................

.8724

53  ........................

.8850

53¼  ........................

.8987

53½  ........................

.9125

53¾  ........................

.9262

54  ........................

.9399

54¼  ........................

.9549

54½  ........................

.9699

54¾ ........................

.9849

55  ........................

1.0000

55¼  ........................

1.0111

55½  ........................

1.0223

55¾  ........................

1.0335

56  ........................

1.0447

56¼  ........................

1.0597

56½  ........................

1.0747

56¾  ........................

1.0898

57  ........................

1.1048

57¼  ........................

1.1207

57½  ........................

1.1367

57¾  ........................

1.1526

58 ........................

1.1686

58¼  ........................

1.1855

58½  ........................

1.2025

58¾  ........................

1.2195

59  ........................

1.2365

59¼  ........................

1.2547

59½  ........................

1.2729

59¾  ........................

1.2911

60  ........................

1.3093

60¼  ........................

1.3221

60½  ........................

1.3350

60¾  ........................

1.3479

61  ........................

1.3608

61¼  ........................

1.3736

61½  ........................

1.3865

61¾  ........................

1.3994

62  ........................

1.4123

62¼  ........................

1.4251

62½  ........................

1.4380

62¾  ........................

1.4509

63  ........................

1.4638

63¼  ........................

1.4766

63½  ........................

1.4895

63¾  ........................

1.5024

64  ........................

1.5153

64¼  ........................

1.5281

64½  ........................

1.5410

64¾  ........................

1.5539

65  ........................

1.5668

(2) In any county operating under this section any limitation in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

(c) Whenever in this chapter reference is made to survivorship and other benefits and rights under Section 31676.1, the same shall apply to this section.

(d) Notwithstanding the requirements of subdivision (a), the provisions of this section shall be applicable in a county of the 12th Class, as described in Sections 28020 and 28033, after the board of supervisors of the county adopts a resolution to do so. The provisions adopted pursuant to this subdivision may be made applicable without regard to the requirement of implementing Article 15.6 (commencing with Section 31855) or the requirement of terminating benefits under social security. The provisions adopted pursuant to this subdivision shall apply only to either of the following:

(1) Members first hired by the county on and after the date this section becomes operative in the county.

(2) Members represented by Service Employees International Union Local 521 whose retirement benefits were established pursuant to Section 31676.16 prior to the date this section becomes operative in the county.

(Amended by Stats. 2007, Ch. 86, Sec. 2. Effective July 17, 2007.)



31676.16

This section may be made applicable in any county on the first day of the month after the board of supervisors of the county adopts, by majority vote, a resolution providing that this section shall become applicable in the county. Notwithstanding any other provisions of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation.

Age at Retirement

Fraction

50  ........................

0.713

50¼  ........................

0.725

50½  ........................

0.737

50¾  ........................

0.749

51  ........................

0.761

51¼  ........................

0.775

51½  ........................

0.788

51¾  ........................

0.801

52  ........................

0.814

52¼  ........................

0.828

52½  ........................

0.843

52¾  ........................

0.857

53  ........................

0.871

53¼  ........................

0.886

53½  ........................

0.902

53¾  ........................

0.917

54  ........................

0.933

54¼  ........................

0.950

54½  ........................

0.966

54¾  ........................

0.983

55  ........................

1.000

55¼  ........................

1.007

55½  ........................

1.013

55¾  ........................

1.020

56  ........................

1.026

56¼  ........................

1.033

56½  ........................

1.039

56¾  ........................

1.046

57  ........................

1.052

57¼  ........................

1.059

57½  ........................

1.065

57¾  ........................

1.072

58  ........................

1.078

58¼  ........................

1.085

58 ½  ........................

1.091

58 ¾  ........................

1.098

59  ........................

1.105

59¼  ........................

1.111

59½  ........................

1.118

59¾  ........................

1.124

60  ........................

1.131

60¼  ........................

1.137

60½  ........................

1.144

60¾  ........................

1.150

61  ........................

1.157

61¼  ........................

1.163

61½  ........................

1.170

61¾  ........................

1.176

62  ........................

1.183

62¼  ........................

1.189

62½  ........................

1.196

62¾  ........................

1.202

63 and over   ........................

1.209

The fractions herein set forth shall be used until adjusted by each board for its retirement system in accordance with the interest and mortality tables adopted by each board with respect to its retirement system.

In any county operating under this section any limitation in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

Wherever in this chapter reference is made to survivorship benefits and rights under Section 31676.1, the same shall apply to this section.

(Added by Stats. 2000, Ch. 882, Sec. 3. Effective January 1, 2001.)



31676.17

This section may be made applicable in any county on the first day of the month after the board of supervisors of the county adopts, by majority vote, a resolution providing that this section shall become applicable in the county. Notwithstanding any other provisions of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation:

Age at
Retirement

Fraction

50  ........................

1.0000

50¼  ........................

1.0125

50½  ........................

1.0250

50¾  ........................

1.0375

51  ........................

1.0500

51¼  ........................

1.0625

51½  ........................

1.0750

51¾  ........................

1.0875

52  ........................

1.1000

52¼  ........................

1.1125

52½  ........................

1.1250

52¾  ........................

1.1375

53  ........................

1.1500

53¼  ........................

1.1625

53½  ........................

1.1750

53¾  ........................

1.1875

54  ........................

1.2000

54¼  ........................

1.2125

54½  ........................

1.2250

54¾  ........................

1.2375

55   ........................

1.2500

55¼  ........................

1.2625

55½  ........................

1.2750

55¾  ........................

1.2875

56   ........................

1.3000

56¼  ........................

1.3125

56½  ........................

1.3250

56¾  ........................

1.3375

57   ........................

1.3500

57¼  ........................

1.3625

57½  ........................

1.3750

57¾  ........................

1.3875

58   ........................

1.4000

58¼  ........................

1.4125

58½  ........................

1.4250

58¾  ........................

1.4375

59   ........................

1.4500

59¼  ........................

1.4625

59½  ........................

1.4750

59¾  ........................

1.4875

60 and over   ........................

1.5000

In any county operating under this section, any limitations in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

Wherever in this chapter reference is made to survivorship benefits and rights under Section 31676.1, the same shall apply to this section.

This section shall apply to members employed by the county on or after the date this section becomes operative in the county.

(Amended by Stats. 2002, Ch. 664, Sec. 116. Effective January 1, 2003.)



31676.18

This section may be made applicable in any county on the first day of the month after the board of supervisors of the county adopts, by majority vote, a resolution providing that this section shall become applicable in the county. Notwithstanding any other provisions of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation.

Age at
Retirement

Fraction

50  ........................

1.0000

50¼  ........................

1.0125

50½  ........................

1.0250

50¾  ........................

1.0375

51  ........................

1.0500

51¼  ........................

1.0625

51½  ........................

1.0750

51¾  ........................

1.0875

52  ........................

1.1000

52¼  ........................

1.1125

52½  ........................

1.1250

52¾  ........................

1.1375

53  ........................

1.1500

53¼  ........................

1.1625

53½  ........................

1.1750

53¾  ........................

1.1875

54  ........................

1.2000

54¼  ........................

1.2125

54½  ........................

1.2250

54¾  ........................

1.2375

55 and over  ........................

1.2500

In any county operating under this section, any limitations in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

Wherever in this chapter reference is made to survivorship benefits and rights under Section 31676.1, the same shall apply to this section.

This section shall apply to members employed by the county on or after the date this section becomes operative in the county.

(Added by Stats. 2001, Ch. 782, Sec. 8. Effective January 1, 2002.)



31676.19

This section may be made applicable in any county on the first day of the month after the board of supervisors of the county adopts, by majority vote, a resolution providing that this section shall become applicable in the county. Notwithstanding any other provisions of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal the fraction of one-fiftieth of the member’s final compensation set forth opposite the member’s age at retirement, taken to the preceding completed quarter year, in the following table multiplied by the number of years of current service or years of current and prior service with which the member is entitled to be credited at retirement, but in no event shall the total retirement allowance exceed the member’s final compensation:

Age at
Retirement

Fraction

50  ........................

1.0000

50¼  ........................

1.0175

50½  ........................

1.0350

50¾  ........................

1.0525

51  ........................

1.0700

51¼  ........................

1.0875

51½  ........................

1.1050

51¾  ........................

1.1225

52  ........................

1.1400

52¼  ........................

1.1575

52½  ........................

1.1750

52¾  ........................

1.1925

53  ........................

1.2100

53¼  ........................

1.2275

53½  ........................

1.2450

53¾  ........................

1.2625

54  ........................

1.2800

54¼  ........................

1.2975

54½  ........................

1.3150

54¾  ........................

1.3325

55 and over  ........................

1.3500

In any county operating under this section, any limitations in any provisions of this chapter upon the amount of compensation used for computing rates of contributions shall be disregarded.

Wherever in this chapter reference is made to survivorship benefits and rights under Section 31676.1, the same shall apply to this section.

This section shall apply to members employed by the county on or after the date this section becomes operative in the county.

(Amended by Stats. 2002, Ch. 664, Sec. 117. Effective January 1, 2003.)



31676.3

This section shall apply only to counties coming under the provisions of Section 31676.1 prior to January 1, 1953. A member shall receive no credit for prior service subsequent to June 30, 1921, in calculating a retirement allowance pursuant to Section 31676.1 unless, within 90 days after the effective date of this section, he files with the board his written election to pay into the retirement fund six dollars ($6) for each month of prior service subsequent to June 30, 1921, for which he claims credit, and unless he makes such payments as provided in this article.

(Amended by Stats. 1953, Ch. 992.)



31676.56

In any county coming under the provisions of Section 31676.1 subsequent to January 1, 1953, any member having in excess of 30 years of service may within 90 days from the effective date of this amendment elect in writing not to come under the provisions of Section 31676.1.

(Added by Stats. 1953, Ch. 992.)



31676.6

This section shall apply only to counties coming under the provisions of Section 31676.1 prior to January 1, 1953. If a member files an election pursuant to Section 31676.3 and does not file an election pursuant to Section 31676.4, and either he has no accumulated additional contributions to his credit or the accumulated contributions to his credit are less than payments due for credit for prior service subsequent to June 30, 1921, the amount due or balance thereof shall be paid by additional salary deductions in the amounts specified by the member but in no case less than six dollars ($6) per month. The total amount due shall be paid prior to the effective date of his retirement.

(Amended by Stats. 1953, Ch. 992.)



31676.9

In every county in which a retirement system was established prior to January 1, 1952, the prior service pension is an additional pension for members purchased by the county or district, equal to one-sixtieth of the average annual compensation earnable by him during any three years of service elected by the member at or before the time he files an application for retirement, or, if he fails to elect, during the three years immediately preceding his retirement, multiplied by the number of years of prior service credited to him.

(Amended by Stats. 1953, Ch. 929.)



31676.95

In every county coming under the provisions of Section 31676.1 subsequent to January 1, 1953, every current service pension and prior service pension payable for time commencing on the effective date of this section to any member who was retired prior to said effective date by reason of having attained the age of compulsory retirement, is hereby increased to the amount it would be if the provisions of this chapter, including Sections 31676.1 and 31760.1, as they existed on the date that Section 31676.1 became applicable to the members’ retirement system, had been in effect on the date of the actual retirement of the member; but this section does not authorize any decrease in any such pension, nor does this section give any such retired member, or his successors in interest, any claim against the county or district for any increase in any pension paid or payable for time prior to its effective date. Calculations of pensions under this section shall be made on the basis of current interest rate and mortality tables.

This section shall not apply to any retirement system established under the provisions of this chapter, nor to the members or retired members of any such system unless and until the governing board of the county or district covered by such retirement system elects to be subject to the provisions of this section in the manner provided by Article 2 of this chapter with respect to the establishment of a retirement system hereunder; except that an election among the employees is not required.

(Added by Stats. 1955, Ch. 1900.)



31676.96

In every county coming under the provisions of Section 31676.1, every current service pension and prior service pension payable for the time commencing on the first day of the month after the effective date of this section to any member who was retired prior to such effective date is hereby increased to the amount it would be if the provisions of this chapter, including Section 31676.1, as they exist on the effective date of this section had been in effect on the date of the actual retirement of the member, but this section does not authorize any decrease in any such pension, nor does this section give any such retired member, or his successors in interest, any claim against the county or district for any increase in any pension paid or payable for time prior to its effective date. Calculations of pensions under this section shall be made on the basis of current interest rate and mortality tables.

This section shall not apply to any retirement system established under the provisions of this chapter, nor to the members or retired members of any such system unless and until the governing board of the county or district covered by such retirement system elects to be subject to the provisions of this section in the manner provided by Article 2 (commencing with Section 31500) of this chapter with respect to the establishment of a retirement system hereunder, except that an election among the employees is not required.

(Added by Stats. 1967, Ch. 959.)



31676.97

In every county coming under the provisions of Section 31676.1 subsequent to January 1, 1964, and prior to October 1, 1964, every current service pension and prior service pension payable for time commencing October 1, 1965, is hereby increased to the amount it would be if the provisions of this chapter, including Sections 31676.1 and 31760.1, as they existed on the date that Section 31676.1 became applicable to the members’ retirement system, had been in effect on the date of the actual retirement of the member; but this section does not authorize any decrease in any such pension, nor does this section give any such retired member, or his successors in interest, any claim against the county or district for any increase in any pension paid or payable for time prior to October 1, 1965. Calculations of pensions under this section shall be made on the basis of current interest rate and mortality tables.

(Added by Stats. 1965, Ch. 557.)



31676.98

Any county under the provisions of Section 31676.1, on the effective date of this section, whose retired employees were not included in the benefits of Section 31676.1 on the date the county or district adopted the provisions of Section 31676.1, may now include under Section 31676.1 all retirees who retired during the period of time from the establishment of such retirement system and the date such county or district passed a resolution bringing the county or district under the provisions of Section 31676.1, subject to the following conditions:

(a) The benefits of this section shall not apply to any beneficiary or successor in interest of any deceased member and shall apply only to the living retired members on the date such section is adopted by resolution of the county or district.

(b) No increases, cost of living adjustments or grants to such retired members shall be considered in the calculations of the retirement allowance, and only such pensions received by the retired members, computed at the date of the original retirement of the members shall be used in the computation of any such benefits. All living retired members shall have their benefits computed as general members. Calculations shall be made on the basis of current interest rates and mortality tables.

(c) This section shall not decrease any such pension or retirement allowance, nor shall this section give any such retired members or their beneficiary or successor in interest, any claim against the county or district for any increases in pension or retirement allowance paid or payable for the time prior to the effective date of this section.

(d) This section shall not apply to any retirement system established under the provisions of this chapter, nor to the members or retired members of such system unless and until the governing board of the county or district, adopts by majority vote, a resolution providing that this section shall become applicable in such county or district. Upon adoption the effective date shall be the first of the month following such date of adoption.

A county or district upon the adoption of the benefits prescribed by this section shall determine and shall prescribe increases in employer or member rates of contribution or make such other adjustments as it deems appropriate to fully fund such benefits on a sound actuarial basis.

(Added by Stats. 1977, Ch. 583.)



31677

If a member retires for service before attaining age 60, the prior service pension shall be reduced to that amount which the value of the pensions as deferred to age 60 will purchase at the actual age of retirement.

(Amended by Stats. 1947, Ch. 348.)



31678

Notwithstanding any other provision of this chapter, any member of a retirement association established in any county pursuant to this chapter, who upon retirement receives a retirement allowance calculated in accordance with Sections 31676.1, 31676.11, 31676.12, 31676.13, 31676.14, and 31676.15, shall have his or her retirement allowance calculated under each such section only for the period of time that the section was effective in the county.

The Legislature recognizes that counties subject to this chapter may adopt two or more of the enumerated retirement allowance calculation sections when changing from a section providing a lesser allowance to a section providing a larger allowance and thereby creates a windfall for a person who retires immediately after the adoption of a section providing the larger allowance because the retirement allowance is calculated as if the section had been in effect during the entire career of the member. The purpose of this section is to prevent this practice. This section shall apply only to persons who become members of the retirement system after January 1, 1981.

(Added by Stats. 1980, Ch. 720.)



31678.1

(a) In a county of the 14th class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28035, as amended by Chapter 1204 of the Statutes of 1971, Section 31678 shall only be applicable to persons who first became members of the retirement system on and after January 1, 1994.

(b) This section shall not be operative in that county until the board of supervisors, by resolution, adopted by a majority vote, makes this section applicable in that county.

(c) Notwithstanding any other provision of law, this section shall only apply to members who retire on or after January 1, 1994.

(Amended by Stats. 1999, Ch. 42, Sec. 1. Effective January 1, 2000.)



31678.2

(a) Notwithstanding Section 31678 or any other provision of this chapter, a board of supervisors or a governing body of a district may, by resolution adopted by majority vote, make any section of this chapter prescribing a formula for calculation of retirement benefits applicable to service credit earned on and after the date specified in the resolution, which date may be earlier than the date the resolution is adopted.

(b) A resolution adopted pursuant to this section may, if approved in a memorandum of understanding executed by the board of supervisors and the employee representatives, require members to pay all or part of the contributions by a member or employer, or both, that would have been required if the section or sections specified in subdivision (a), as adopted by the board or governing body, had been in effect during the period of time designated in the resolution. The payment by a member shall become part of the accumulated contributions of the member.

(c) This section shall only be applicable to members who retire on or after the effective date of the resolution described in subdivision (a).

(d) On or after January 1, 2013, this section is inoperative pursuant to Section 7522.44.

(Amended by Stats. 2013, Ch. 247, Sec. 34. Effective January 1, 2014. Inoperative as provided in subd. (d).)



31678.3

(a) Notwithstanding any other provision of this chapter, a resolution adopted by a board of supervisors to make any formula for calculation of retirement benefits described in this section applicable to the employees of the county does not apply to make that formula applicable to the employees of any district within the county. The governing body of a district may elect, by resolution adopted by majority vote, to make any formula for calculation of retirement benefits described in this section applicable to the employees of the district irrespective of whether the board of supervisors has made that election with respect to employees of the county.

(b) Notwithstanding any other provision of this chapter, the board of supervisors or the governing body of a district may, by resolution adopted by majority vote, pursuant to a memorandum of understanding made under the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 2), do any or all of the following:

(1) Apply Section 31621.8, 31676.17, 31676.18, or 31676.19 for the calculation of retirement benefits for general members to the employees in a bargaining unit comprised of general members.

(2) Apply Section 31664.1 for the calculation of retirement benefits for safety members to the employees in a bargaining unit comprised of safety members.

(3) Apply Section 31664 for the calculation of retirement benefits for safety members to the employees of the Probation Services Unit and the Probation Supervisory Management Unit.

(c) Any nonrepresented employees within similar job classifications as employees in a bargaining unit described in subdivision (b) or supervisors and managers thereof shall be subject to the same formula for the calculation of retirement benefits applicable to the employees in that bargaining unit.

(d) A resolution adopted pursuant to subdivision (b) may require members to pay a portion of the contributions attributable to past service liability, that would have been required if the benefits specified in the resolution, as adopted by the board of supervisors or the governing body of the district, had been in effect during the period of time designated in the resolution. Any payments required of represented employees shall first be approved in a memorandum of understanding made under the Meyers-Milias-Brown Act and executed by the board of supervisors or the governing body of the district and the employee representatives. The contributions paid by a member pursuant to this subdivision shall become part of the accumulated contributions of the member.

(e) This section shall only be applicable to members who retire on or after the effective date of the resolution described in subdivision (b).

(f) The board of supervisors or the governing body of a district may not unilaterally implement a retirement formula for any of its bargaining units.

(g) This section shall apply only in Orange County.

(h) Beginning January 1, 2013, if any provision of this section conflicts with the California Public Employees’ Pension Reform Act of 2013, the provisions of that act shall prevail.

(Amended by Stats. 2013, Ch. 247, Sec. 35. Effective January 1, 2014.)



31678.31

(a) Notwithstanding any other provision of this chapter, the board of supervisors or the governing body of a district within the county may, by resolution adopted by majority vote, do the following:

(1) Require an employee hired after approval of the resolution, to elect in writing, either the pension calculation stated in Section 31676.19 or the pension calculation stated in Section 31676.01. The election shall be made within 45 calendar days of beginning employment with the county or the district. If an employee does not elect the pension calculation stated in Section 31676.19 within 45 days of beginning employment, the employee shall be deemed to have elected the pension calculation stated in Section 31676.01. An employee shall not be permitted to rescind his or her election unless the board of supervisors or the governing body of a district, through the adoption of a subsequent ordinance or resolution by majority vote, makes a provision permitting the employee to rescind the election applicable to the county or district.

(2) Require a current employee of the county or district covered by the pension calculation stated in Section 31676.19, hired before approval of the resolution, within 180 calendar days of approval of the resolution to make, at the employee’s option, a one-time written election to terminate the application of the pension calculation stated in Section 31676.19 for future service and elect instead the pension calculation stated in Section 31676.01 for future service. This election shall be signed by the employee. Prior to signing an election, a current employee who chooses to terminate the pension calculation stated in Section 31676.19 and elects instead the pension calculation stated in Section 31676.01, shall be provided by the county or district governing body with a written explanation of the effect and impact of the termination. A current employee who chooses to terminate the pension calculation stated in Section 31676.19 shall be required to sign an affidavit stating that the employee has been fully informed regarding the effect of the termination and understands that the termination is irrevocable. The affidavit shall also state that the employee has chosen termination of his or her own free will and was not coerced into termination by the employer or any other person. An employee shall not be permitted to rescind his or her election unless the board of supervisors or the governing body of a district, through the adoption of a subsequent ordinance or resolution by majority vote, makes a provision permitting the employee to rescind the election applicable to the county or district.

(3) Require a current employee of the county or district, hired before approval of the resolution, but not covered by the pension calculation stated in Section 31676.19, who after approval of the resolution becomes eligible for the pension calculation stated in Section 31676.19, to make a one-time written election between the pension calculation stated in Section 31676.19 for future service and the pension calculation stated in Section 31676.01 for future service. The election shall be made within 45 calendar days of becoming eligible for the pension calculation stated in Section 31676.19. The election shall be signed by the employee. Prior to signing the election, an employee who does not elect the pension calculation stated in Section 31676.19 and elects instead the pension calculation stated in Section 31676.01 shall be provided by the county or the district governing body with a written explanation of the effect and impact of the election. An employee who does not choose the pension calculation stated in Section 31676.19 shall be required to sign an affidavit stating that the employee has been fully informed regarding the effect of the election and understands that the election is irrevocable. The affidavit shall also state that the employee has chosen the election of his or her own free will and was not coerced into the election by the employer or any other person. An employee shall not be permitted to rescind his or her election unless the board of supervisors or the governing body of a district, through the adoption of a subsequent ordinance or resolution by majority vote, makes a provision permitting the employee to rescind the election applicable to the county or district. Failure to make an election within 45 calendar days shall be considered cause for termination of employment until the employee described in this paragraph has made the required election.

(b) The retirement allowance for service rendered prior to the effective date of the election under paragraph (2) or (3) of subdivision (a) for an employee covered by any other pension calculation shall be calculated under the employee’s prior pension calculation. Any employee who has made an election shall not be eligible for retirement unless the employee meets the minimum requirements of the provision or provisions pursuant to the election applicable at the date of retirement.

(c) (1) An election for the pension calculation stated in Section 31676.01 by any employee hired before approval of the resolution shall include the signature of the designated beneficiary of the employee’s pension acknowledging the election, or shall include a written declaration of one or more of the following as may be applicable:

(A) The beneficiary has no identifiable community property interest in the benefit.

(B) The employee does not know, and has taken all reasonable steps to determine, the whereabouts of the beneficiary.

(C) The beneficiary has been advised of the election and has refused to sign the written acknowledgment.

(D) The beneficiary is incapable of executing the acknowledgment because of an incapacitating mental or physical condition.

(2) The purpose of this subdivision is to notify the beneficiary, including the employee’s spouse or domestic partner, of an election made by the employee that may affect the entitlement of the beneficiary. In addition to the foregoing, if the designated beneficiary of an employee’s pension is a spouse or domestic partner of the employee, the election shall also evidence agreement to the election by the spouse or domestic partner.

(3) A person who knowingly provides false information in the written declaration submitted pursuant to paragraph (1) shall be subject to a civil penalty of not less than one thousand dollars ($1,000) and not more than twenty-five thousand dollars ($25,000), in addition to any civil remedies available to the board. An action to impose a civil penalty pursuant to this paragraph may be brought by any public prosecutor in the name of the people of the state.

(d) In the event the employee elects the pension calculation stated in Section 31676.01, the employee shall be eligible to receive a contribution from the county or district based on the employee’s contribution to a defined contribution program.

(e) In addition to employees represented by bargaining units, any other employees not represented by a bargaining unit, as well as supervisors, managers, and executives, may be subject to subdivision (a) pursuant to the resolution described in subdivision (a).

(f) This section shall apply only to members who retire on or after the effective date of the resolution described in subdivision (a).

(g) This section shall not apply to safety members.

(h) A resolution adopted by the board of supervisors under subdivision (a) shall not apply to the employees of any district within the county. The governing body of a district may elect, by resolution adopted by majority vote, to make this section applicable to the employees of the district irrespective of whether the board of supervisors has made that election applicable to employees in the county.

(i) A resolution adopted pursuant to this section may require any member that elects or is deemed to have elected the pension calculation stated in Section 31676.01 to pay additional member contributions beyond those member contributions required under Section 31621. These additional contributions shall not result in an additional benefit to the member. However, the additional contributions paid by a member pursuant to the authority granted by this subdivision shall become part of the accumulated contributions of the member for the following purposes only:

(1) Funding the annuity portion of the member’s retirement allowance.

(2) Withdrawal of contributions by the member upon the member’s withdrawal from, and termination of membership in, the retirement system.

(j) Any person employed subsequent to the effective date of a resolution adopted under subdivision (a) who would otherwise qualify as a member shall not become a member until he or she certifies his or her election, or otherwise as described above has been deemed to have elected, to be covered by the pension calculation stated in Section 31676.01 or the pension calculation stated in Section 31676.19. Once the election is made or is deemed to have been made, the employee will become a member retroactive to the date of hire. Any employee who subsequently otherwise becomes eligible for the pension calculation stated in Section 31676.19 subsequent to the effective date of a resolution adopted under subdivision (a) shall continue to be covered by any immediately preceding retirement plan to which he or she was entitled from the county or district until he or she certifies his or her election to be covered by the pension calculation stated in Section 31676.01 or the pension calculation stated in Section 31676.19.

(k) In the event that the final day to make an election or perform an act described in this section falls on a weekend or on a county or district holiday, a subsequent election or act shall be timely if made or performed on the immediately following regular business day of the county or district.

(l) This section shall apply only in Orange County.

(m) Beginning January 1, 2013, if any provision of this section conflicts with the California Public Employees’ Pension Reform Act of 2013, the provisions of that act shall prevail.

(Amended by Stats. 2013, Ch. 247, Sec. 36. Effective January 1, 2014.)



31678.4

The governing body of a district as defined in subdivision (l) of Section 31468 shall not elect to make a formula for the calculation of retirement benefits applicable to the personnel of the district appointed pursuant to Section 31522.5 who are employees of the retirement system unless the board of supervisors has made that formula applicable to personnel of that retirement system who are employees of the county.

(Added by Stats. 2006, Ch. 369, Sec. 6. Effective January 1, 2007.)



31679

In every county in which a retirement system was established prior to January 1, 1953, if a member enters or has heretofore entered the retirement system with credit for prior service, and has heretofore retired or shall hereafter be retired after attaining the compulsory retirement age, or at age 65 with 20 years service, and his retirement allowance is less than one thousand two hundred dollars ($1,200) a year, exclusive of any annuity based on additional contributions, an additional amount purchased by contributions of the county or district shall be added to his combined annuity and pensions which will cause his total retirement allowance to amount to one thousand two hundred dollars ($1,200) a year, exclusive of any annuity based on additional contributions.

(Amended by Stats. 1953, Ch. 929.)



31680

(a) A member retired for service or disability shall not be paid for any service rendered by him or her to the county or district after the date of his or her retirement, except:

(1) As specifically provided in this chapter.

(2) Pursuant to Section 31733.

(3) The county or district may pay and the retired member may receive:

(A) Rewards for ideas or suggestions made by the retired member for the improvement of county or district activities.

(B) Compensation for his or her services on the board.

(4) If the member is subsequently elected to county office after retirement.

(b) As herein used the term “services rendered” shall refer to service rendered as an officer or employee of the county or district and shall not refer to services performed by a retired officer or employee as an independent contractor engaged by a county or district under a bona fide contract for services within the purview of Section 31000 of this code.

(c) Beginning January 1, 2013, if any provision of this section conflicts with the California Public Employees’ Pension Reform Act of 2013, the provisions of that act shall prevail.

(Amended by Stats. 2013, Ch. 247, Sec. 37. Effective January 1, 2014.)



31680.01

As used in Section 31680 service rendered as a member of a governing board of a joint agency created by two or more counties, under the authority of Chapter 5 (commencing with Section 6500) of Division 7, Title 1 of this code, shall not be deemed service rendered a county or district, provided that the county from whose service the employee was retired is a party to the agreement creating the joint agency.

(Added by Stats. 1963, Ch. 1023.)



31680.1

(a) Any person who has retired under this chapter may, without reinstatement from retirement or loss or interruption of benefits under this chapter, serve as a juror, election officer, field deputy for registration of voters, member of the board of the association or temporarily as a judge when assigned by the Chairman of the Judicial Council and receive any fees payable for that service.

(b) Beginning January 1, 2013, if any provision of this section conflicts with the California Public Employees’ Pension Reform Act of 2013, the provisions of that act shall prevail.

(Amended by Stats. 2013, Ch. 247, Sec. 38. Effective January 1, 2014.)



31680.2

(a) Any person who has retired may be employed in a position requiring special skills or knowledge, as determined by the county or district employing him or her, for not to exceed 90 working days or 720 hours, whichever is greater, in any one fiscal year or any other 12-month period designated by the board of supervisors and may be paid for that employment. That employment shall not operate to reinstate the person as a member of this system or to terminate or suspend his or her retirement allowance, and no deductions shall be made from his or her salary as contributions to this system.

(b) (1) This section shall not apply to any retired person who is otherwise eligible for employment under this section if, during the 12-month period prior to an appointment described in this section, that retired person receives unemployment insurance compensation arising out of prior employment subject to this section with the same employer.

(2) A retired person who accepts an appointment after receiving unemployment insurance compensation as described in this subdivision shall terminate that employment on the last day of the current pay period and shall not be eligible for reappointment subject to this section for a period of 12 months following the last day of employment.

(3) Beginning January 1, 2013, if any provision of this section conflicts with the California Public Employees’ Pension Reform Act of 2013, the provisions of that act shall prevail, except that the limit on postretirement employment provided in subdivision (a) to the greater of 90 working days or 720 hours shall remain effective.

(Amended by Stats. 2013, Ch. 247, Sec. 39. Effective January 1, 2014.)



31680.3

(a) Notwithstanding Section 31680.2, any member who has been covered under the provisions of Section 31751 and has retired may be reemployed in a position requiring special skills or knowledge, as determined by the county or district employing the member, for not to exceed 120 working days or 960 hours, whichever is greater, in any one fiscal year and may be paid for that employment. That employment shall not operate to reinstate the person as a member of this system or to terminate or suspend the person’s retirement allowance, and no deductions shall be made from the person’s salary as contributions to this system.

(b) (1) This section shall not apply to any retired member who is otherwise eligible for reemployment under this section if, during the 12-month period prior to an appointment described in this section, that retired person receives unemployment insurance compensation arising out of prior employment subject to this section with the same employer.

(2) A retired person who accepts an appointment after receiving unemployment insurance compensation as described in this subdivision shall terminate that employment on the last day of the current pay period and shall not be eligible for reappointment subject to this section for a period of 12 months following the last day of employment.

(c) Beginning January 1, 2013, if any provision of this section conflicts with the California Public Employees’ Pension Reform Act of 2013, the provisions of that act shall prevail.

(Amended by Stats. 2013, Ch. 247, Sec. 40. Effective January 1, 2014.)



31680.4

Notwithstanding any other provision of law, a member retired for service and reemployed in a county or district under this chapter shall become again an active member of the retirement association upon (a) his or her application to the board for reinstatement, (b) the determination of the board, based upon medical examination, that he or she is not incapacitated for the duties assigned to him or her; and (c) meeting the conditions for membership in Article 4 (commencing with Section 31550) are met.

For the purposes of this section, the effective date of the member’s reinstatement to active membership shall be the first day of the month following the date of reemployment.

Except as permitted in Section 31680.2 or 31680.3, the retirement allowance of the member shall be canceled on the effective date of the member’s reemployment and shall be resumed only upon the subsequent termination of the member from employment.

This section shall not be operative in any county until the board of supervisors, by resolution adopted by a majority vote, makes this section and Section 31680.5 operative in that county.

(Added by Stats. 1990, Ch. 651, Sec. 1.)



31680.5

(a) Upon reinstatement, pursuant to Section 31680.4, the member’s rate of contributions and retirement allowance upon subsequent retirement shall be determined as if the member were first entering the system.

Solely for the purpose of determining the member’s eligibility for service retirement under this section, service shall include the member’s credited service prior to reinstatement.

(b) The member’s allowance upon his or her service or disability retirement or other termination subsequent to the reinstatement shall be the sum of (1) his or her retirement allowance calculated on the basis of credited service rendered after reinstatement in accordance with the formula applicable to him or her plus (2) his or her retirement allowance as it was prior to reinstatement, adjusted by any change after reinstatement in the provisions governing the calculation of his or her allowance which would have applied to him or her had he or she continued in retirement.

The retirement allowance otherwise payable under this section to a member whose allowance prior to reinstatement was paid pursuant to his or her election under Section 31810 shall be reduced as provided in Section 31810. However, for a member reinstated pursuant to Section 31680.4 prior to attaining age 62, the reduction required by Section 31810 shall be the amount which is the actuarial value of the increase in the allowance from date of retirement to date of reinstatement.

Notwithstanding any other provision of this chapter, the retirement allowance payable to any member subject to this section for any credited service for which a retirement allowance was paid prior to reinstatement shall not be less than the retirement allowance which would have been payable on the date of the subsequent retirement had the member not been reinstated, adjusted, however, by any reduction under this section because of an election under Section 31810.

(c) Notwithstanding Article 10 (commencing with Section 31720), upon retirement for disability subsequent to reinstatement, a member shall receive a disability retirement allowance as follows:

(1) A service-connected disability allowance shall be equal to one-half of his or her final compensation or an allowance computed as prescribed by subdivision (b), whichever is greater.

(2) A nonservice-connected disability allowance shall be computed using the method prescribed by subdivision (b).

(d) This section shall not be operative in any county until the board of supervisors, by resolution adopted by a majority vote, makes this section and Section 31680.4 operative in that county.

(Amended by Stats. 1992, Ch. 75, Sec. 1. Effective January 1, 1993.)



31680.6

(a) Notwithstanding Section 31680.2, any county subject to Section 31680.2 may, upon adoption of a resolution by a majority vote by the board of supervisors, extend the period of time provided for in Section 31680.2 for which a person who has retired may be employed in a position requiring special skills or knowledge, as determined by the county or district employing him or her, not to exceed 120 working days or 960 hours, whichever is greater, in any one fiscal year or any other 12-month period designated by the board of supervisors and may be paid for that employment. That employment shall not operate to reinstate the person as a member of this system or to terminate or suspend his or her retirement allowance, and no deductions shall be made from his or her salary as contributions to this system.

(b) (1) This section shall not apply to any retired person who is otherwise eligible for employment under this section if, during the 12-month period prior to an appointment described in this section, that retired person receives unemployment insurance compensation arising out of prior employment subject to this section with the same employer.

(2) A retired person who accepts an appointment after receiving unemployment insurance compensation as described in this subdivision shall terminate that employment on the last day of the current pay period and shall not be eligible for reappointment subject to this section for a period of 12 months following the last day of employment.

(c) Beginning January 1, 2013, if any provision of this section conflicts with the California Public Employees’ Pension Reform Act of 2013, the provisions of that act shall prevail.

(Amended by Stats. 2013, Ch. 247, Sec. 41. Effective January 1, 2014.)



31680.7

(a) Notwithstanding any other provision of law, any person who has been retired for service may be reemployed by the county or district from which he or she has been retired. Upon reemployment, the member’s retirement allowance shall be discontinued. The retirement allowance may be reinstated upon the discontinuance of reemployment, as specified in this section.

(b) (1) For purposes of this section, “original period of employment” means the period of service with the county or district upon which the member’s original retirement allowance was based.

(2) For purposes of this section, “period of reemployment” means the service subsequently rendered by the member after he or she has been reemployed by the county or district.

(c) During the period of reemployment, the member shall accrue retirement service credit at the same tier or benefit level which was applicable to the member during his or her original period of employment. The member’s contribution rate shall be based on the same age at entry, and the same statutory formula, which was used in calculating the member’s contribution rate during his or her original period of employment.

(d) Upon termination of the member’s period of reemployment for other than death or disability, the member shall begin receiving a monthly service retirement allowance which is the sum of all of the following:

(1) The monthly retirement allowance the member had been receiving immediately prior to the time the member was reemployed by the county or district.

(2) Any cost-of-living increases that would have been added to the monthly retirement allowance if the member’s allowance had not been discontinued by reason of reemployment.

(A) A retirement allowance based on the amount of service credit the member accrued during the period of reemployment. This additional retirement allowance shall be calculated using the same benefit formula and tier upon which the member’s original retirement allowance was calculated, but shall be based on the member’s age upon termination of the period of reemployment and the member’s final compensation during that period.

(B) The retirement allowance otherwise payable under this section to a member whose allowance prior to reinstatement was paid pursuant to an election under Section 31810 shall be reduced as provided in that section. However, for a member reinstated pursuant to Section 31680.4 prior to attaining age 62, the reduction required by Section 31810 shall be the amount that is the actuarial value of the increase in the allowance from the date of retirement to the date of reinstatement.

(e) If, after reemployment pursuant to this section, the member becomes disabled and is granted a service-connected or non-service-connected disability retirement by the board, the member’s disability retirement allowance shall be the greater of either of the following:

(1) The disability retirement allowance the member would have been entitled to receive if all of the member’s service during his or her original period of employment and subsequent period of reemployment had been continuous.

(2) The service retirement allowance the member would have been entitled to receive if the member had not become disabled and had voluntarily terminated his or her period of reemployment.

(f) (1) If the member dies during his or her period of reemployment, and leaves an eligible survivor or survivors entitled to receive a survivor’s allowance, the allowance shall be the same amount that it would have been if all of the member’s service during his or her original period of employment and subsequent period of reemployment had been continuous. If a lump sum death benefit is payable to the member’s designated beneficiary instead of a survivor’s allowance, the member’s accumulated retirement contributions for purposes of computing the death benefit shall be the sum of the contributions made by the member during the period of reemployment, plus interest credited thereon, and the excess, if any, of the member’s total contributions during the original period of employment, including interest credited thereon, over the total amount of retirement benefits paid to the member between the member’s original retirement from the county or district and the member’s reemployment pursuant to this section.

(2) Upon or after service retirement, the continuance shall be paid upon the member’s death to the respective elected beneficiaries from each of the separate retirement period elections.

(g) This section shall not apply to an employee who receives an additional retirement benefit as an inducement to retire early.

(h) This section shall not be operative in any county until the board of supervisors of that county, by resolution adopted by a majority vote, makes this section applicable in that county.

(Added by Stats. 1993, Ch. 291, Sec. 1. Effective January 1, 1994.)



31680.8

(a) Notwithstanding any other provision of law, a safety member who was required to retire for service because of age during the operative dates of, and as described in, Section 31662.4, 31662.6, 31662.8, or 31663, may be reemployed by the county in the same position that he or she retired from and be reinstated to active membership upon all of the following:

(1) His or her application to the board for reinstatement to active membership.

(2) The determination of the board, based on medical advice, that the member is not incapacitated for the duties of the position assigned to him or her.

(b) The member shall be reinstated to active membership in the plan or tier that he or she retired from, effective the first day of the month following the date of reemployment, and his or her membership shall be the same as if unbroken by retirement. Notwithstanding any other provision of law, the credited service of the member rendered both before and after reinstatement shall be included for the purpose of determining the eligibility of the member for benefits under this chapter.

(c) Upon reemployment pursuant to this section, the retirement allowance of the member shall be cancelled. Upon the subsequent termination of the member from employment, the retirement allowance of the member shall be recalculated on the basis of the credited service rendered both before and after reinstatement pursuant to the formula applicable to the member prior to reinstatement. Notwithstanding any other provision of law, the reinstatement rights conferred by this section shall not entitle a person to a retirement right or benefit that exceeds the limitations in the Internal Revenue Code that apply to public retirement systems.

(d) Upon reinstatement pursuant to this section, the rate of contribution of the member shall be based on the same age at entry that was used in calculating the contribution rate of the member during his or her original period of employment.

(e) This section shall apply only to a county of the first class as described in Section 28020 and shall not become operative in that county until the board of supervisors, by resolution adopted by majority vote, makes this section operative in that county.

(Added by Stats. 2006, Ch. 120, Sec. 1. Effective January 1, 2007.)



31681

In every county having a population in excess of 2,000,000, the minimum retirement allowance for every member who has heretofore or who shall be hereafter retired at compulsory retirement age and who is credited with 15 or more years of service, including prior service, or at age 65 with 20 years of service, shall receive a total retirement allowance of not less than one thousand two hundred dollars ($1,200) per year, exclusive of any annuity based on additional contributions. This section shall be retroactively operative as of September 22, 1951.

(Amended by Stats. 1953, Ch. 843.)



31681.1

(a) Notwithstanding any other provisions of this chapter, every retirement allowance payable for time commencing on the effective date of this section to any previously retired member of a superseded system not established pursuant to either Chapter 4 or Chapter 5 is hereby increased, by increase of the pension portion thereof, to the amount it would be if the previously retired member of such superseded system had been retired under the provisions of this chapter, and the provisions of this chapter, as they are in effect on the effective date of this section, had been in effect at the time of the retirement of the previously retired member, assuming that all of the service with which he was credited at the time of his actual retirement constituted prior service under this chapter.

(b) However, if such retirement allowance payable for time after the effective date of this section, as increased by subdivision (a) of this section, is less than one thousand two hundred dollars ($1,200) a year, and if the previously retired member of the superseded system (not established pursuant to either Chapter 4 or Chapter 5) was credited at the time of his retirement with 20 or more years of service, or was retired after attaining the compulsory age of retirement, an additional amount provided by contributions of the county shall be added to his retirement allowance which will cause his total retirement allowance to amount to one thousand two hundred dollars ($1,200) a year.

(c) This section does not authorize any decrease in any such retirement allowance, nor does this section give any such previously retired member of such superseded retirement system, or his successors in interest, any claim against the county for any increase in any retirement allowance paid or payable for time prior to its effective date. Calculations of retirement allowances under this section shall be made on the basis of current interest rate and mortality tables.

(Added by Stats. 1953, Ch. 929.)



31681.2

Every retirement allowance payable for time commencing on the effective date of this section to or on account of any member of this system or of a superseded system, who was retired prior to January 1, 1948, is hereby increased by twenty-five dollars ($25) per month if the retired member is entitled to be credited with 20 years or more of service, or, if the retired member is entitled to be credited with less than 20 years of service, by an amount which bears the same ratio to twenty-five dollars ($25) as the member’s completed years of service with which the member is entitled to be credited bears to 20 years.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Amended by Stats. 1963, Ch. 818.)



31681.4

Every retirement allowance for time commencing on the effective date of this section to or on account of any member of this system or of a superseded system, who was retired or died on or after January 1, 1948 but prior to February 1, 1955, or such other date prior to February 1, 1955, as the board of supervisors in any county shall specify by resolution, is hereby increased by twenty-five dollars ($25) per month if the retired member is entitled to be credited with 20 years or more of service, or, if the retired member is entitled to be credited with less than 20 years of service, by an amount which bears the same ratio to twenty-five dollars ($25) as the member’s completed years of service with which the member is entitled to be credited bears to 20 years.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Amended by Stats. 1963, Ch. 818.)



31681.5

Every retirement allowance payable for time commencing on the effective date of this section to, or on account of any member of this system or of a superseded system, who has been retired for service, is hereby increased as follows:

Percentage of

Period during which

increase in

retirement became effective

monthly retirement

allowance

On or prior to June 30, 1956  ........................

10%

Twelve months ended June 30, 1957  ........................

8%

Twelve months ended June 30, 1958  ........................

6%

Twelve months ended June 30, 1959  ........................

4%

Twelve months ended June 30, 1960  ........................

2%

In no event shall any allowance be increased by an amount greater than fifty dollars ($50) a month nor less than ten dollars ($10) a month.

This section shall not be operative in any county until such time as the board of supervisors shall, by ordinance adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1961, Ch. 1120.)



31681.51

Every retirement allowance or optional death allowance (including an allowance payable to a survivor of a member) payable to or on account of any member of this system or of a superseded system who has been or was retired for service is hereby increased as follows:

Period during which

Percentage of increase in

retirement became

monthly retirement

effective

allowance

On or prior to June 30, 1962  ........................

10%

12 months ended June 30, 1963  ........................

8%

12 months ended June 30, 1964  ........................

6%

12 months ended June 30, 1965  ........................

4%

12 months ended June 30, 1966  ........................

2%

In no event shall any allowance be increased by an amount greater than fifty dollars ($50) a month nor less than ten dollars ($10) a month.

This section shall not be operative in any county until such time as the board of supervisors shall, by ordinance adopted by majority vote, make the provisions of this section applicable in such county.

(Amended by Stats. 1968, Ch. 449.)



31681.52

Every retirement allowance or optional death allowance, including an allowance payable to a survivor of a member, payable to or on account of any member of this system or of a superseded system who has been or was retired for service is hereby increased as follows:

Period during which

Percentage of increase in

retirement became

monthly retirement

effective

allowance

On or prior to June 30, 1967  ........................

10%

12 months ended June 30, 1968  ........................

8%

12 months ended June 30, 1969  ........................

6%

12 months ended June 30, 1970  ........................

4%

12 months ended June 30, 1971  ........................

2%

In no event shall any allowance be increased by an amount greater than seventy-five dollars ($75) a month. A member with credit for 10 or more years of service in the system shall receive not less than twenty-five dollars ($25) a month.

This section shall not be operative in any county until such time as the board of supervisors shall, by ordinance adopted by a majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1973, Ch. 298.)



31681.53

(a) Except as provided in subdivision (b), a retirement allowance or optional death allowance, including an allowance payable to a survivor of a member, payable to or on account of any member of this system or of a superseded system who has been or was retired for service which did not on July 1, 1976 exceed five hundred dollars ($500) per month is hereby increased as follows:

Number of years of

Percentage of increase in

county or district

monthly retirement

service

allowance

25 or more years  ........................

10%

20–25 years  ........................

8%

15–20 years  ........................

6%

(b) No allowance shall be increased to more than five hundred dollars ($500) per month pursuant to subdivision (a).

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1976, Ch. 627.)



31681.54

(a) Except as provided in subdivision (b) of this section, a retirement allowance or optional death allowance, including an allowance payable to a survivor of a member, payable to or on account of any member of this system, or of a superseded system, who retired for service on or before December 31, 1971, is hereby increased as follows:

Number of Years of

Percentage of Increase in

County or District

Monthly Retirement

Service

Allowance

25 or more years  ........................

10%

20–25 years  ........................

8%

15–20 years  ........................

6%

10–15 years  ........................

4%

(b) No allowance shall be increased to more than five hundred dollars ($500) per month pursuant to subdivision (a) of this section.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1980, Ch. 442.)



31681.55

Effective the first day of the first month after adoption of this section by the board of supervisors, the allowance paid with respect to any member of this system who retired or died prior to January 1, 2001, shall be increased by the percentage set forth opposite the year of retirement or death in the following schedule:

Period during which retirement
or death occurred:

Percentage:

January 1, 1998, or later

0.0%

12 months ending Dec. 31, 1997

1.0%

24 months ending Dec. 31, 1996

2.0%

60 months ending Dec. 31, 1994

3.0%

60 months ending Dec. 31, 1989

4.0%

120 months ending Dec. 31, 1984

5.0%

12 months ending Dec. 31, 1974,
or earlier

6.0%

The percentage shall be applied to the allowance payable on the effective date, and the allowance as so increased shall be paid for time on and after that date and shall be subject to annual cost-of-living adjustments.

(b) This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in that county.

(Amended by Stats. 2001, Ch. 159, Sec. 117. Effective January 1, 2002.)



31681.6

In any county which made Section 31676.1 of the Government Code applicable effective July 1, 1962, the board of supervisors may by resolution make the benefits provided by Section 31676.1 applicable to employees who retired prior to July 1, 1962, and after the board of supervisors first adopted a resolution providing that Section 31676.1 would become applicable provided that such employees’ retirement was by reason of having reached the age of compulsory retirement prior to July 1, 1962. In such instance the employees shall be entitled to the benefits provided by Section 31676.1 as of July 1, 1962.

(Added by Stats. 1963, Ch. 767.)



31681.7

Every retirement allowance payable during the time this section is operative in any county to, or on account of any member of this system or of a superseded system, who has been retired for service shall be increased by an amount equal to the product one dollar ($1) times years of service, not to exceed 20 years, times the number in the following table:

Period during which retirement

became effective

Multiply by

On or prior to June 30, 1957  ........................

2

Twelve months ended June 30, 1958  ........................

1.5

Twelve months ended June 30, 1959  ........................

1

Twelve months ended June 30, 1960  ........................

0.5

This section shall not be operative in any county except as follows: The board of supervisors of a county at any time and from time to time may find that economic conditions are such as to require either that this entire section, or this section as applied to one or more categories of members in the above table be applicable in such county. The board of supervisors of such county from time to time may either rescind or modify such finding and either find that economic conditions do not require that this section be applicable at all in such county or be applicable to a greater, lesser, or different extent than previously found. This section or this section as applied to one or more categories of members in the above table, as the case may be, shall be applicable in such county when and only during the time when such finding is in effect. The giving of additional retirement benefits pursuant to this section shall create no additional contractual rights and shall not preclude the withdrawal of such benefits either by action of the board of supervisors or of the Legislature.

(Added by Stats. 1963, Ch. 634.)



31681.8

(a) The board of supervisors in any county under the County Employees Retirement Law of 1937 may provide, effective on a date determined by the board, for cost-of-living payments, in addition to those payable under Articles 16.5 and 16.6, to members of this system or a superseded system who retired and to their surviving beneficiaries who are receiving allowances under this system, provided the following conditions are met:

(1) On January 1 of the year of adoption or readoption of this section, the accumulations established by Section 31870, 31870.1, or 31870.2, as applicable, shall, for any member, equal or exceed 25 percent in order for that member to be eligible for such cost-of-living payment.

(2) The payments shall be made either quarterly or monthly to those members and survivors eligible for the first payment.

(3) The amount of each payment is equal to the product of a sum determined by the board of supervisors, but not to exceed fifteen dollars ($15) times the member’s full years of county service not exceeding 30 years.

(b) The payments made pursuant to this section and Section 31739.5 shall be made only during the lifetimes of the members or their survivors receiving allowances and to no other person.

(c) The payments made pursuant to this section and Section 31739.5 shall not be considered as a part of the monthly retirement allowance, optional death allowance, or annual death allowance, nor shall any such payments be construed as guaranteeing any similar payments in any subsequent year.

(d) Notwithstanding subdivision (a), the payments to beneficiaries of members pursuant to Section 31760.1, 31765.1, 31781.1, or 31785 or to beneficiaries who elected a combined benefit pursuant to Section 31781.3 shall be 60 percent of the payments which otherwise would have been payable under subdivision (a) to the members.

(e) Notwithstanding subdivision (a), the payments to beneficiaries of members who elected optional settlement 3 pursuant to Section 31763 shall be 50 percent of the payments which otherwise would have been payable under subdivision (a) to the member.

(f) This section shall not be operative in any county in any year, unless it is adopted or readopted in any year by the board of supervisors. Any such adoption or readoption in any particular year shall not be construed to require any adoption or readoption in any subsequent year.

Before adoption by the board of supervisors in any year, the cost of the payments authorized by this section and Section 31739.5 shall be determined by a qualified actuary and the board of supervisors shall, with advice of the actuary, provide for the payment of such cost in such manner as to fully fund the benefits on a sound actuarial basis, including use of available funds in the reserves provided in Section 31592.2 with the approval of the retirement board, or an increase in the employer rates of contributions, or a combination of these sources of payments. This actuarial determination shall be made only upon authorization by the board of supervisors.

Upon adoption by any county providing benefits pursuant to this section, of Article 5.5 (commencing with Section 31510) of this chapter, the board of retirement shall, instead, pay those benefits from the Supplemental Retiree Benefits Reserve established pursuant to Section 31510.8.

(Amended by Stats. 1988, Ch. 76, Sec. 1.)



31682

The board of retirement of a county of the 13th class, as defined by Sections 28020 and 28034, as amended by Chapter 1204 of the Statutes of 1971, may elect to provide, by resolution, a vested supplemental retirement benefit of one hundred eight dollars and forty-four cents ($108.44) per month to all current and future retired members and their survivors eligible for an optional settlement or a survivors allowance under this chapter.

Prior to the adoption of a resolution by the board of retirement to provide the supplemental retirement benefit provided for in this section, the cost of funding this supplemental retirement benefit into perpetuity shall be determined by a qualified actuary.

This section shall not be operative until such time as the board of supervisors shall, by majority vote, adopt a resolution making the provisions of this section applicable.

(Added by Stats. 1990, Ch. 914, Sec. 1. Section operative as prescribed by its own provisions.)



31682.2

If the board of retirement of a county of the 13th class adopts, or has adopted, a resolution pursuant to Section 31682, then for those persons who are first employed by an employer of the system on or after January 1, 2006, the vested supplemental benefit shall be paid only to a retiree who has accrued a minimum of five years’ service credit in the system as a result of employment with the employer, except that a member who receives a disability retirement that is service connected is not subject to the five-year service requirement.

(Added by Stats. 2005, Ch. 85, Sec. 1. Effective January 1, 2006.)



31683

(a) The board of supervisors in a county of the ninth class, as defined in Sections 28020 and 28030, may elect to provide an additional benefit to members who retired and to their surviving beneficiaries who are receiving allowances under this system, if the following conditions are satisfied:

(1) A qualified actuary determines the cost of the payments authorized by this section.

(2) The board of retirement fully funds the costs of the payments by this section through a transfer of funds from the reserves as provided in Section 31592.2.

(b) The payments shall be made monthly only to those members and their surviving beneficiaries who are receiving allowances under this system on a date established by the board of retirement.

(c) The first payment shall be effective on the first day of the first full month that occurs after adoption of this section by the board of supervisors.

(d) The amount of each additional monthly benefit to a retired member shall be two hundred dollars ($200).

(e) Notwithstanding subdivision (d), the monthly payments to beneficiaries of members pursuant to Section 31760.1, 31765.1, 31781.1, or 31785, or to beneficiaries who elect a combined benefit pursuant to Section 31781.3 shall be one hundred twenty dollars ($120).

(f) Notwithstanding subdivision (d), the monthly payments to beneficiaries of members who elected optional settlement three pursuant to Section 31763 shall be one hundred dollars ($100).

(g) The payments made pursuant to this section shall be considered a part of the monthly allowance and shall be increased by any subsequent cost-of-living allowance under Article 16.5 (commencing with Section 31870).

(Added by Stats. 2001, Ch. 67, Sec. 1. Effective January 1, 2002.)






ARTICLE 8.4 - Community Property

31685

(a) Upon the legal separation or dissolution of marriage of a member, after joining the retirement system as a party to the proceeding pursuant to Chapter 6 (commencing with Section 2060) of Part 1 of Division 6 of the Family Code, the court shall include in the judgment or a court order the date on which the parties separated.

(b) If the court orders the division of the community property interest in the system pursuant to Section 2610 of the Family Code, the accumulated contributions and service credit attributable to periods of service during the marriage shall be divided into two separate and distinct accounts in the name of the member and nonmember, respectively. Any service credit or accumulated contributions that are not explicitly awarded by the judgment or court order shall be deemed the exclusive property of the member.

(c) Upon receipt of the court order separating the account of the member and the nonmember pursuant to this section, the board shall determine the rights of the nonmember, taking into consideration the court order and the account of the member. These rights may include the following:

(1) The right to a retirement allowance.

(2) The right to a refund of accumulated retirement contributions.

(3) The right to redeposit accumulated contributions that are eligible for redeposit by the member.

(4) The right to purchase service credit that is eligible for purchase by the member.

(5) The right to designate a beneficiary to receive his or her accumulated contributions payable where death occurs prior to retirement.

(6) The right to designate a beneficiary for any unpaid allowance payable at the time of the nonmember’s death.

(d) In the capacity of nonmember, the nonmember shall not be entitled to any disability retirement allowance.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.01

Benefits enumerated in this article shall be determined in accordance with the provisions of this chapter or the California Public Employees’ Pension Reform Act of 2013, whichever is applicable.

(Added by Stats. 2013, Ch. 247, Sec. 42. Effective January 1, 2014.)



31685.1

“Nonmember,” as used in this article, means the spouse or former spouse, or child or other dependent as ordered by the court, of a member, who as a result of petitioning the court for the division of community property, has been awarded a distinct and separate account reflecting specific credited service and accumulated contributions.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.2

(a) The nonmember who is awarded a separate account shall have the right to a refund of the accumulated contributions and interest credited in the separate account of the nonmember.

(b) The nonmember shall file an application on a form provided by the system to obtain the refund.

(c) The refund shall be effective when the system deposits in the United States mail an initial warrant drawn in favor of the nonmember and addressed to the latest address for the nonmember on file with the system.

(d) The nonmember is deemed to have permanently waived all rights in the system and all rights to any future retirement benefits pertaining to the service credit accumulated contributions, or both, when the refund becomes effective.

(e) The nonmember may not cancel a refund once it has become effective.

(f) The nonmember shall have no right to elect to redeposit the refunded accumulated contributions from the nonmember’s account after the refund is effective, and shall have no right to redeposit or to purchase service credit after the refund becomes effective.

(g) If at the time of the marriage dissolution or legal separation, the member does not have the necessary minimum credited service to elect deferred retirement, the nonmember shall receive a refund of the accumulated contributions and credited interest placed in the nonmember’s account.

(h) If the nonmember receives a refund under this section, the member may elect to redeposit accumulated contributions and interest refunded to the nonmember and to receive credit for the service time that had been forfeited by the nonmember. The election shall be made within five years of receipt of notice from the board of eligibility to redeposit the contributions. The board shall establish the manner of payment and the time period within which the redeposit of contributions may be made. The interest rate established by the board shall be the same as that charged to members on all other redeposits.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.3

(a) The nonmember who is awarded a separate account may redeposit accumulated contributions and interest previously refunded to the member in accordance with the determination of the court required by Section 31685.

(b) The nonmember may redeposit only those accumulated contributions and interest that were previously refunded to the member and that the court has determined to be the community property interest of the nonmember in the accumulated contributions.

(c) If the nonmember elects to redeposit, he or she shall repay the accumulated contributions and interest.

(d) An election to redeposit shall be considered an election to repay all accumulated contributions and interest previously refunded that the nonmember is entitled to redeposit.

(e) The right of the nonmember to redeposit is subject to the regulations of the board.

(f) The member has no right to the court-determined nonmember share of any previously refunded accumulated contributions and interest whether or not the nonmember elects to redeposit until the effective date of any refund requested by the nonmember pursuant to Section 31685.2, or the nonmember dies before redeposit is completed. However, any right to redeposit previously refunded accumulated contributions and interest not explicitly awarded to the nonmember by the judgment or court order shall be deemed the exclusive property of the member.

(g) Any redeposit by the nonmember shall be made by lump sum before retirement.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.4

(a) The nonmember shall have the right to purchase service credit pursuant to the determination of the court required by Section 31685.

(b) The nonmember may purchase only that service credit that the court has determined to be the community property share of the nonmember spouse.

(c) If the nonmember elects to purchase service credit, he or she shall pay, prior to retirement, the contributions and interest pursuant to the regulations of the board.

(d) The nonmember shall have no right to purchase the service credit after the effective date of a refund of the accumulated contributions in the separate account of the nonmember.

(e) The member has no right to the court-determined nonmember share of the service credit whether or not the nonmember elects to purchase the service credit until the effective date of any refund requested by the nonmember pursuant to Section 31685.2, or the nonmember dies before the service credit is purchased. However, any service credit eligible for purchase that is not explicitly awarded to the nonmember by the judgment or court order shall be deemed the exclusive property of the member.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.5

A nonmember shall be retired upon his or her written application to the board if all of the following conditions are met:

(a) The member or nonmember has attained the minimum age prescribed by the applicable service retirement formula of the member.

(b) On the date of retirement, the member had sufficient credited service to retire for service, notwithstanding any service credit awarded to the nonmember.

(Amended by Stats. 1997, Ch. 223, Sec. 4. Effective January 1, 1998.)



31685.6

Retirement shall be effective and the retirement allowance shall begin to accrue as of the date designated in the nonmember’s application as the effective date of retirement, or the day following the date of court order dividing the community property of the member and nonmember, if later. In no event shall the retirement become effective or the retirement allowance begin to accrue earlier than the first day of the month in which the nonmember’s application is received at an office of the board or by an employee of the system designated by the board.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.7

(a) If the nonmember retires before the member retires, “final compensation” means the highest average annual compensation earnable by the member during the three consecutive years, or one year where applicable, prior to the date the nonmember retires. The nonmember may designate an earlier period to be used where the time period of the nonmember’s marriage to the member and membership correspond.

(b) If the member has retired before the nonmember, the “final compensation” for the nonmember shall be the final compensation used in calculating the member’s retirement.

(c) Upon receipt of an application for retirement by the member, the board shall notify the nonmember that his or her final compensation will not increase any further and shall identify which options are available to the nonmember and the impact thereof.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.8

A nonmember entitled to receive a retirement allowance shall receive a retirement allowance based on the service retirement formula applicable to the service credited to the nonmember.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.9

If a member becomes disabled, the combined benefit payments to both the member and nonmember shall not exceed the amount that would otherwise be paid to the member alone.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.95

(a) Under no circumstances shall a retirement plan be required to make payments in any manner that will result in an increase in the amount of benefits provided under the plan.

(b) All benefits determined pursuant to Part 5 (commencing with Section 2610) of Division 7 of the Family Code and this article shall be determined on the basis of the actuarial economic and demographic assumptions and values prescribed by the board of the affected retirement plan.

(Added by Stats. 1994, Ch. 670, Sec. 2. Effective January 1, 1995.)



31685.96

(a) The age factor applicable to the nonmember shall be based on the age of the nonmember at the time of his or her retirement.

(b) The board shall adopt age factors as recommended by the actuary.

(Added by Stats. 1994, Ch. 670, Sec. 2 (1st text). Effective January 1, 1995. See the second Section 31685.96 added by Sec. 2 of Ch. 670.)



31685.96-1

This article shall not be operative in any county until the board of supervisors shall, by resolution adopted by a majority vote, make this article applicable in the county.

(Added by Stats. 1994, Ch. 670, Sec. 2 (2nd text). Effective January 1, 1995. See the first Section 31685.96 added by Sec. 2 of Ch. 670.)






ARTICLE 8.5 - Group Insurance

31691

(a) The board of supervisors of any county by ordinance, or the governing body of any district under the County Employees Retirement Law, by ordinance or resolution, may provide for the contribution by the county or district from its funds and not from the retirement fund, toward the payment of all or a portion of the premiums on a policy or certificate of life insurance or disability insurance issued by an admitted insurer, or toward the payment of all or part of the consideration for any hospital service or medical service corporation, including any corporation lawfully operating under Section 9201 of the Corporations Code, contract, or for any combination thereof, for the benefit of any member heretofore or hereafter retired or his or her dependents. At least one of these plans shall include free choice of physician and surgeon.

(b) The benefits provided by this section are in addition to any other benefits provided by this chapter.

(c) The board of retirement may provide on behalf of a member who has retired, or an eligible surviving spouse who was married to the member for one year prior to the date of retirement of the member, or, if there is no such spouse, the surviving unmarried children of the member who are under 18 years of age, or under 22 years of age and full-time students, for the hospital and medical benefits enumerated in subdivision (a) from the earnings of the retirement fund that are in excess of the total interest credited to contributions and reserves plus 1 percent of the total assets of the retirement fund. The board may provide for the benefits enumerated from like sources when the board of supervisors or the governing body of a district has elected to provide these benefits to its active employees, even though the benefits are not provided to those who have retired from the service of the county or district. Hospital and medical benefits provided under this section shall be provided in compliance with Section 401(h) of Title 26 of the United States Code. They may also be provided in compliance with Section 31592.2.

(d) Except in a county of the first class, upon adoption by any county providing benefits pursuant to this section, that has adopted Article 5.5 (commencing with Section 31610), the Supplemental Retiree Benefits Reserve established pursuant to Section 31618 shall be substituted for the excess earnings described in subdivision (c).

(Amended by Stats. 2014, Ch. 740, Sec. 11. Effective January 1, 2015.)



31691.1

(a) In lieu of the benefits prescribed by Section 31691, the board of retirement may provide on behalf of a member who has retired, or an eligible surviving spouse who was married to the member prior to the date of retirement of the member, or, if there is no such spouse, the surviving unmarried children of the member who are under 18 years of age, or under 22 years of age and full-time students, for an equivalent increase in allowance from the earnings of the retirement fund that are in excess of the total interest credited to contributions and reserves plus 1 percent of the total assets of the retirement fund. Any benefit provided by this section shall be subject to Section 31692.

(b) Except in a county of the first class, upon adoption by any county providing benefits pursuant to this section that has adopted Article 5.5 (commencing with Section 31610), the board of retirement shall, instead, pay those benefits from the Supplemental Retiree Benefits Reserve established pursuant to Section 31618.

(Amended by Stats. 2014, Ch. 740, Sec. 12. Effective January 1, 2015.)



31691.2

The board of retirement in a county of the first class may permit active members and their dependents to enroll in any plan authorized in Section 31691. The board shall have exclusive control over the plan benefits and administration to the same degree and to the same extent it otherwise has control over plan benefits and administration for retired members, and may recover reasonable administrative costs from the county or plan participants.

This section shall not be operative until the board of supervisors, by resolution adopted by a majority vote, makes this section applicable in the county.

(Added by Stats. 1998, Ch. 996, Sec. 5. Effective January 1, 1999.)



31692

The adoption of an ordinance or resolution pursuant to Section 31691 shall give no vested right to any member or retired member, and the board of supervisors or the governing body of the district may amend or repeal the ordinance or resolution at any time except that as to any member who is retired at the time of such an amendment or repeal, the amendment or repeal shall not be operative until ninety (90) days after the board or governing body notifies the member in writing of the amendment or repeal. In counties with a population of 5,000,000 or more, the adoption of an ordinance or resolution pursuant to Section 31691 shall remain in effect for any member heretofore or hereafter retired for as long as the board of supervisors or governing body provides similar types of benefits to any active member in current county service.

(Amended by Stats. 1982, Ch. 961, Sec. 1.)



31693

In any county, district, or county retirement system providing benefits under this article, the county, district, or county retirement system shall provide any recognized retiree organization, as defined in Section 31471.5, that is recognized by the retirement system of the county or district as representing the retired employees of that county or district reasonable advance notice of any proposed changes in employee health care benefits affecting those retired employees and the organization shall have a reasonable opportunity to comment prior to any formal action by the county, district, or county retirement system on the proposed changes. As used in this section, “proposed changes” means significant changes affecting health care benefits, including, but not limited to, changes in health care carriers, plan design, and premiums.

(Amended by Stats. 2012, Ch. 178, Sec. 6. Effective January 1, 2013.)






ARTICLE 8.6 - Post-Employment Benefits

31694

(a) The board of supervisors of a county or the governing body of a district or other public entity may, by ordinance or resolution and with the agreement of the board of retirement, provide for the contribution of funds by the county, a district, or other public entity into a Post-Employment Benefits Trust Account. The retirement system may establish the Post-Employment Benefits Trust Account as a part of the retirement fund. The Post-Employment Benefits Trust Account shall be established for the sole purpose of funding the benefits provided under a post-employment group health, life, welfare, or other supplemental benefits plan or plans established and maintained by the county or district, which plan or plans may provide for self-insured coverage or the payment of all or a portion of the premiums on one or more insurance contracts or health care service plan contracts for retired employees of the participating county, district, or other public entity, and their qualified spouses, dependents and beneficiaries.

(b) Contributions to the Post-Employment Benefits Trust Account may include the proceeds of debt issued by the county, a district, or other public entity solely for the purpose of funding post-employment health, life, welfare, or other supplemental benefits.

(c) The post-employment benefits provided with the funds contributed to the Post-Employment Benefits Trust Account are in addition to any other benefits provided under this chapter.

(d) (1) Except as described in subdivision (b) of Section 31694.1, the assets of the retirement fund may not be used, directly or indirectly, to pay the cost of any benefits provided through the Post-Employment Benefits Trust Account or, except to the extent allowed by federal tax law, to pay any direct or indirect cost of administering the Post-Employment Benefits Trust Fund.

(2) Except as described in subdivision (c) of Section 31694.1, funds in the Post-Employment Benefits Trust Account may not be used, directly or indirectly, to pay the cost of any other benefits provided under this chapter.

(Amended by Stats. 2007, Ch. 327, Sec. 4. Effective January 1, 2008.)



31694.1

(a) The retirement system shall separately account for the funds contributed to the Post-Employment Benefits Trust Account by each participating employer and the earnings and expenses related to the investment and administration of those funds.

(b) The board of retirement, or a board of investments in a county in which a board of investments has been established pursuant to Section 31520.2, shall have sole, exclusive, and plenary authority and fiduciary responsibility over the investment of the funds in the Post-Employment Benefits Trust Account, consistent with Sections 31594 and 31595, and as provided for in Section 17 of Article XVI of the California Constitution. The board of retirement or board of investments may invest funds in the Post-Employment Benefits Trust Account with those of the retirement system, to the extent allowed by federal tax laws. The investment earnings and investment expenses attributable to the investment activity of the Post-Employment Benefits Trust Account shall be accounted for separately from the investment earnings and expenses of the retirement fund.

(c) The funds in and investment earnings of the Post-Employment Benefits Trust Account shall be used to pay the reasonable costs related to investment expenses and administration of the Post-Employment Benefits Trust Account to the extent allowed by federal tax law. Those expenses shall not be deemed to be an investment or administrative expense of a retirement system under this chapter.

(d) The board of retirement, or a board of investments in a county in which a board of investments has been established pursuant to Section 31520.2, may establish rules and procedures governing the investments and administration of the Post-Employment Benefits Trust Account. The board of retirement or the board of investments shall determine the rate of interest to credit the funds in the Post-Employment Benefits Trust Account.

(e) The board of retirement, or a board of investments in a county in which a board of investments has been established pursuant to Section 31520.2, is authorized to take any and all actions necessary to establish and administer the Post-Employment Benefits Trust Account in compliance with applicable federal tax laws or other legal requirements.

(f) The board of retirement, or the board of retirement acting jointly with a board of investments in a county in which a board of investments has been established pursuant to Section 31520.2, and a participating employer in the Post-Employment Benefits Trust Account shall establish, by written agreement, the respective roles and responsibilities of the retirement system and the participating employer with respect to the administration and investment of the Post-Employment Benefits Trust Account, consistent with Section 17 of Article XVI of the California Constitution. That agreement shall include, but is not limited to, funding, distribution, expenditure, actuarial, accounting, and reporting considerations, and any applicable investment parameters. The board may, in its discretion, authorize an employer to transfer assets into or out of the Post-Employment Retirement Account, however, any transfer of assets shall comply with the terms of the contract between the employer and the board, satisfy requirements under applicable rules of the Governmental Accounting Standards Board, and satisfy the requirements of federal tax law. Once the investment parameters are established, the board of retirement, or a board of investments in a county in which a board of investments has been established pursuant to Section 31520.2, shall have sole control over the investment activity of the Post-Employment Benefits Trust Account as described in subdivision (b). Upon agreement and authorization of the board of retirement and the governing body of a participating employer, the retirement system may administer a post-employment health, life, welfare, or other supplemental benefit plan sponsored by the participating employer and funded through the Post-Employment Benefits Trust Account.

(g) In accordance with procedures established in the written agreement described in subdivision (f), the participating employer may elect to terminate participation in the Post-Employment Benefits Trust and instruct the retirement system to either (1) transfer the funds held in the Post-Employment Benefits Trust Account to a successor trustee named by the employer, or (2) disburse the trust assets in accordance with subdivision (i). In addition, the board of retirement may terminate the participation of a participating employer in the Post-Employment Benefits Trust Account if either:

(1) The board of retirement finds that the participating employer is unable to satisfy the terms and conditions required by this article, the rules and procedures established by the board, or the participation agreement between the participating employer and the board of retirement.

(2) The board of retirement elects to terminate the Post-Employment Benefits Trust Account.

(h) If the board of retirement terminates the participation of an employer in the Post-Employment Benefits Trust Account, as described in paragraph (1) or (2) of subdivision (g), the funds attributable to that employer shall remain in the Post-Employment Benefits Trust Account, for the continued payment of post-employment benefits for current and future participants and the costs of administration and investment.

(i) If the board of retirement elects to terminate the Post-Employment Benefits Trust Account, the retirement system shall disburse the funds in Post-Employment Benefits Trust Account in the following order and manner:

(1) The retirement system shall retain an amount sufficient to pay for the post-employment benefits for participants in the post-employment benefits plan or plans provided by the former participating employer.

(2) The retirement system shall retain an amount sufficient to pay reasonable administrative and investment costs described in this section.

(3) After the amounts in paragraphs (1) and (2) have been retained or disbursed, the retirement system shall pay any remaining funds to the former participating employer or employers.

(Amended by Stats. 2007, Ch. 327, Sec. 5. Effective January 1, 2008.)



31694.2

An employer who elects to participate in the Post-Employment Benefits Trust Account shall be required to establish, fund, and apply distributions from the Post-Employment Benefits Trust Account, and administer a post-employment health, life, welfare, or other supplemental benefit plan or plans funded through the Post-Employment Benefits Trust Account, pursuant to applicable federal tax requirements or other legal provisions. An employer may expressly delegate its responsibilities under this section to the retirement system as described in subdivision (f) of Section 31694.1, to the extent allowed by federal tax laws.

(Amended by Stats. 2007, Ch. 327, Sec. 6. Effective January 1, 2008.)



31694.3

(a) The board of supervisors of a county, or the governing body of a district, may establish, by resolution or ordinance, its own trust for the sole purpose of funding any post-employment benefits provided under a group health, life, or other welfare benefits plan or plans established and maintained by that county or district.

(b) The board of retirement and, if applicable, the board of investments, may, with the agreement of the county or district, act as one or more of the following for that employer-established trust: trustee, third-party administrator, or investment manager. The board of retirement and, if applicable, the board of investments, may enter a trust agreement, third-party administrative services agreement, investment manager agreement, or other appropriate agreement with the county or district, which shall establish the respective roles and responsibilities of the parties with respect to the administration and investment of the employer-established trust. That agreement shall provide for the manner and method of payment for the reasonable costs related to investment expenses for, and administration of, the employer-established trust. Those expenses shall not be deemed to be an investment or administrative expense of a retirement system under this chapter.

(c) The county or district may contract with an entity other than the board of retirement or board of investments to act as trustee, third-party administrator, or investment manager for the trust.

(d) Contributions to the employer-established trust may include the proceeds of debt issued by the county or district solely for the purpose of funding post-employment health, life, or other welfare benefits.

(Repealed and added by Stats. 2006, Ch. 846, Sec. 6. Effective September 30, 2006.)



31694.4

This article shall not apply to a county, district, or other public entity in a county of the first class as defined by Section 28020 until the provisions of this article are funded pursuant to the provisions of a ratified collective bargaining agreement by that county, district, or other public entity.

(Added by Stats. 2006, Ch. 846, Sec. 6. Effective September 30, 2006.)



31694.5

A contract entered into between a public employer and a board of retirement or board of investments as described in Section 31694.1 shall not change the obligations of a public employer, board of retirement, or board of investments that are created under other contracts, laws, ordinances, regulations, or similar actions to provide benefits for employees or retired employees of a participating county, district, or other public entity, or their qualified spouses, dependents, and beneficiaries.

(Repealed and added by Stats. 2006, Ch. 846, Sec. 6. Effective September 30, 2006.)



31694.6

(a) Notwithstanding any provision to the contrary in this article, if the Post-Employment Benefits Trust Account established under Section 31694 is established as a part of the retirement fund, then that account shall be established for the sole purpose of providing health benefits for retired members, their spouses, and dependents, and shall comply with all requirements, including the limitations on contributions, of Section 401(h) of Title 26 of the United States Code, as applicable.

(b) The board of supervisors or the board of retirement shall take any actions necessary or appropriate to ensure that the program provided by this section complies with all applicable federal and state income tax laws, including, but not limited to, establishing rules and procedures for establishing and maintaining an account under Section 401(h) of Title 26 of the United States Code.

(c) If the Post-Employment Benefits Trust Account is established under Section 31694, assets shall not be transferred or otherwise paid from the funds held by the retirement system for retirement benefits to a medical benefits account. Assets shall not be transferred or otherwise paid from a medical benefits account to the funds held by the retirement system for retirement benefits.

(Added by Stats. 2014, Ch. 740, Sec. 13. Effective January 1, 2015.)






ARTICLE 8.7 - Extension of Safety Member Provisions

31695.1

Any provisions of this chapter to the contrary notwithstanding, the board of supervisors in any county not subject to the provisions of Section 31676.1 may, by majority vote, provide that all the provisions of this chapter relating to safety members, which apply to counties coming under the provisions of Section 31676.1 prior to January 1, 1953, shall apply in such county to all employees of such county whose principal duties consist of active law enforcement or active fire suppression as defined in Section 31470.2 or 31470.4, and the board in such county shall in its regulations provide for the time of election and terms of office of additional members of the board.

(Added by Stats. 1957, Ch. 568.)



31695.2

All eligible employees may elect to be included within the safety member provisions of this chapter by written notice filed with the board not later than 60 days from and after the effective date of the approval of the board of supervisors of the provisions of this article, or within 60 days from and after the effective date of a selection of benefits by the board of supervisors under Section 31808.6, whichever is later.

(Amended by Stats. 1969, Ch. 767.)



31695.3

From and after the effective date of the approval of the board of supervisors under Section 31695.1, all of the provisions of this chapter relating to safety members which apply to counties coming under the provisions of Section 31676.1, prior to January 1, 1953, except as provided in Section 31695.2, shall apply in such county.

(Added by Stats. 1957, Ch. 568.)






ARTICLE 8.8 - Long-Term Care Group Insurance

31696.1

(a) The board of retirement may provide a long-term care insurance program for retired members and their spouses, their parents, and their spouses’ parents.

(b) Subject to Section 31696.5, the board may permit active members and their spouses, their parents, and their spouses’ parents to enroll in the long-term care insurance program.

(c) The long-term care insurance plan shall be made available periodically during open enrollment periods determined by the board.

(d) The board shall award contracts to carriers who are qualified to provide long-term care benefits.

(e) The long-term care insurance plan shall include home, community, and institutional care and shall provide substantially equivalent coverage to that required under Chapter 2.6 (commencing with Section 10230) of Part 2 of Division 2 of the Insurance Code and shall meet those requirements set forth in the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code). However, the Department of Managed Health Care shall have no jurisdiction over the insurance plan authorized by this article.

(f) Notwithstanding subdivision (a), no person shall be enrolled unless he or she meets the eligibility and underwriting criteria approved by the board.

(g) The board shall approve eligibility criteria for enrollment, approve appropriate underwriting criteria for potential enrollees, approve the scope of covered benefits, approve the criteria to receive benefits, and approve any other standards as needed.

(Amended by Stats. 2000, Ch. 857, Sec. 15. Effective January 1, 2001.)



31696.2

(a) The full cost of enrollment in a long-term care insurance plan shall be paid by the enrollees.

(b) The long-term care insurance plan shall not become part of, or subject to, the retirement or health benefits programs administered by the system.

(Added by Stats. 1997, Ch. 491, Sec. 2. Effective January 1, 1998.)



31696.3

(a) The board shall establish a trust fund designated as the Long-Term Care Fund for the purpose of the payment of the costs and administration of the long-term care plan. The Long-Term Care Fund shall be held for the exclusive benefit of enrollees and the payment of the costs and administration of the program.

(b) The board shall have exclusive control of the administration and investment of the Long-Term Care Fund, except that in a county having a board of investments, the board of investments shall have exclusive control of the investment of the fund. Funds in the Long-Term Care Fund shall be invested pursuant to the law governing the investment of the retirement fund.

(c) Income, of whatever nature, earned on the Long-Term Care Fund shall be credited to the fund.

(d) If the Long-Term Care Fund is intended to be a part of the retirement system trust fund, then the operation of the Long-Term Care Fund, including, but not limited to, its funding, governance, investment of assets, allocation of income, and payment of benefits, shall comply with the requirements of Section 401(h) of Title 26 of the United States Code, to the extent required by that title and related federal regulations. If the Long-Term Care Fund is intended to be separate from and not a part of the retirement system, then no assets attributable to that fund shall be commingled for investment or any other purpose, with the assets of the retirement system and shall constitute a separate fund with a trust that is separate from the funds and trust of the retirement system to the extent commingling of assets for investment purposes satisfies the requirements of the federal tax laws. The board shall indicate, as a part of establishment of the Long-Term Care Fund, whether the separate fund is intended to be a part of, or separate from, the retirement system.

(Amended by Stats. 2014, Ch. 740, Sec. 14. Effective January 1, 2015.)



31696.4

The board is authorized to recover the administrative costs of the long-term care insurance program from insurance carriers and premiums paid by enrollees.

(Added by Stats. 1997, Ch. 491, Sec. 2. Effective January 1, 1998.)



31696.5

Subdivision (b) of Section 31696.1 shall not be operative in any county until the board of supervisors shall, by resolution adopted by a majority vote, make that subdivision applicable in the county.

(Added by Stats. 1997, Ch. 491, Sec. 2. Effective January 1, 1998.)






ARTICLE 8.9 - Vision Care

31698

This article shall be known and may be cited as the County Retirement System Vision Care Program.

(Added by Stats. 2007, Ch. 331, Sec. 2. Effective January 1, 2008.)



31698.1

A member who retires from a county retirement system covered by this chapter may enroll in a vision care program offered pursuant to this article subject to meeting the eligibility requirements established for the program.

(Added by Stats. 2007, Ch. 331, Sec. 2. Effective January 1, 2008.)



31698.2

Each retired member that elects to participate in the program shall be solely responsible for the payment of premiums.

(Added by Stats. 2007, Ch. 331, Sec. 2. Effective January 1, 2008.)



31698.3

The benefits in this article are in addition to any other benefits provided in this chapter.

(Added by Stats. 2007, Ch. 331, Sec. 2. Effective January 1, 2008.)



31698.4

The sponsor of the vision care program may contract with a third-party administrator to provide vision care to the retired member, his or her survivors, and his or her eligible dependents.

(Added by Stats. 2007, Ch. 331, Sec. 2. Effective January 1, 2008.)



31698.5

If the vision care program is intended to be part of the retirement system trust fund, then the operation of the vision care program, including, but not limited to, its funding, governance, investment of assets, allocation of income, and payment of benefits, shall comply with the requirements of Section 401(h) of Title 26 of the United States Code, to the extent required by that title, and related federal regulations. If the vision care program is intended to be separate from and not a part of the retirement system, then no assets attributable to that program shall be commingled for investment, or any other purpose, with the assets of the retirement system. Assets attributable to the program shall constitute a separate fund with a trust that is separate from the funds and trust of the retirement system except to the extent that the commingling of assets for investment purposes satisfies the requirements of the federal tax laws. The sponsor of the vision care program shall indicate as part of the establishment of the program whether that separate fund is intended to be a part of, or separate from, the retirement system.

(Added by Stats. 2014, Ch. 740, Sec. 15. Effective January 1, 2015.)






ARTICLE 8.10 - Post-Employment Health Benefits: San Bernardino County Alternative Fund

31699.1

This article shall apply to a board of retirement established in a county of the seventh class.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)



31699.2

Unless the context otherwise requires, the definitions contained in this section govern the construction of this article.

(a) “Board members” means the retirement system board and the individual members of that board or the individual members of a postemployment health benefits fund board, as applicable.

(b) “Employee,” except as used in subdivision (g), means a former or retired employee of a local public agency and his or her spouse and dependents who are eligible for retiree health benefits provided by that public agency.

(c) “Postemployment health benefits fund” means the fund established by the retirement system board as a legal entity separate from the retirement system that is used for the collective investment of assets held solely for providing health benefits to employees of a local public agency.

(d) “Postemployment health benefits fund board” means the governing board of the postemployment health benefits fund.

(e) “Public agency” means any local public agency, as defined in Section 53630.

(f) “Retirement system board” means the governing board of the retirement system.

(g) “Staff” means the officers and employees of the retirement system or of the postemployment health benefits fund, as applicable.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)



31699.3

The purpose of this article is to allow the retirement system board to establish a postemployment health benefits fund for public agencies that would enable the agencies to do all of the following:

(a) Combine for investment the assets that the agencies set aside to provide for retiree health benefits.

(b) Take advantage of economies of scale.

(c) Use existing investment expertise to reduce the cost of funding for retiree health benefits and increase the security of public retirees and their dependents in those benefits.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)



31699.4

(a) (1) The retirement system board may establish, by resolution, a postemployment health benefits fund for the collective investment of assets held in trust solely for the exclusive benefit of providing health benefits to employees of any local public agency.

(2) The postemployment health benefits fund board shall be composed of the same members that compose the retirement system board. The postemployment health benefits fund board shall have the sole and exclusive responsibility and discretion for administration of the postemployment health benefits fund. However, the retirement system board may terminate the fund in its discretion at any time.

(b) The postemployment health benefits fund shall be established and administered to comply with the requirements of Governmental Accounting Standards Board Statements No. 43 and No. 45 (GASB 43 and 45) for assets held by the postemployment health benefits fund to be treated as plan assets, to the extent reasonably practicable.

(c) The assets in the postemployment health benefits fund shall be irrevocably held for the exclusive purposes of providing health benefits to employees of the participating public agencies, and to defray the reasonable expenses of administering the fund. The postemployment health benefits fund board may require that all assets transferred to it on behalf of a participating public agency be transferred from a trust fund that meets the requirements of GASB 43 and 45 for assets to be treated as plan assets, including that the assets of the trust fund be held for the exclusive purpose of providing health benefits to employees of a local public agency.

(d) The retirement system board shall determine, at its sole discretion, the form of the postemployment health benefits fund, which may be one or more trusts that are established under Section 115 of the Internal Revenue Code or any other form or forms chosen. The retirement system board may take any and all actions necessary or appropriate to implement the postemployment health benefits fund, including, but not limited to, establishing one or more joint powers authorities, partnerships, common trust funds, or other mechanisms in order to combine or commingle the assets held by the fund for investment purposes.

(e) A public agency, or the trustees of a trust fund that has transferred assets to the postemployment health benefits fund, may, in accordance with rules established by the postemployment health benefits fund board, direct that all or part of the assets allocated to the account of that agency or trust be transferred to another fund that is maintained by the agency that holds those assets solely for the exclusive purpose of providing health benefits to employees of the agency. Upon termination of the postemployment health benefits fund by the retirement system board, the postemployment health benefits fund board shall retain an amount sufficient to pay reasonable costs and expenses of operating and terminating the postemployment health benefits fund, and thereafter shall transfer any remaining assets allocated to the account of each participating public agency only to another fund maintained by the agency that holds those assets solely for the exclusive purpose of providing health benefits to employees of the agency. If a participating agency does not maintain a fund for that exclusive purpose, the postemployment health benefits fund board shall transfer the assets allocated to the public agency’s account to a trust account maintained by a bank for the exclusive purpose of providing health benefits to employees of the agency. The bank shall have net assets of at least five hundred million dollars ($500,000,000). The postemployment health benefits fund board shall be reimbursed from the assets of the postemployment health benefits fund allocated to the public agency for all direct and indirect costs of establishing and transferring fund assets to a bank trust account.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)



31699.5

The investment of the assets in the postemployment health benefits fund shall be subject to the fiduciary standards governing investments under Section 17 of Article XVI of the California Constitution, as those standards apply to the management of investments of the retirement system governed by the board, notwithstanding that assets in the postemployment health benefits fund will be used to provide retiree health benefits and not retirement allowances. Each public agency and trust fund, and each governing body and member thereof, that participates in the postemployment health benefits fund shall be conclusively determined to have accepted and approved the applicability of the investment standards set forth in this article.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)



31699.6

(a) The postemployment health benefits fund board shall determine the investments of the postemployment health benefits fund and may delegate this function to the extent consistent with its fiduciary responsibilities, including delegating this function to the retirement system board.

(b) The postemployment health benefits fund board may offer different investment pools to be chosen by the public agencies and their trust funds that participate in the postemployment health benefits fund.

(c) To the extent allowed by California law and federal law, including, but not limited to, federal tax and securities law, the postemployment health benefits fund board may invest the assets that it holds, and the retirement system board may invest the assets that it holds, in investment pools established under this article, and each of those boards may combine or commingle, for investment purposes only, the assets that it holds with the assets held by the other board. The postemployment health benefits fund board and the retirement system board may take any and all actions necessary or appropriate to implement that combination or commingling, including, but not limited to, unitizing the investments held for retirement purposes.

(d) The retirement system board may invest the assets that it holds for retirement purposes, and the postemployment health benefits fund board may invest the assets held in the postemployment health benefits fund in the same or similar investments by parallel investing rather than commingling the assets for investment.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)



31699.7

(a) The postemployment health benefits fund board shall establish the terms and conditions for a public agency and its trust fund to participate in the postemployment health benefits fund, including, but not limited to, eligibility to participate, amount of assets transferred to the fund, investments, withdrawal, transfer of assets to or from the fund, termination of participation, and reporting to the public agency.

(b) The postemployment health benefits fund board shall account separately for each public agency and its trust fund with respect to contributions, withdrawals, earnings, losses, fees paid to third-party vendors, expenses, and all other relevant items. Any expenses charged to the postemployment health benefits fund by the retirement system shall be reported at least monthly by the postemployment health benefits board in its public records and shall be reported at least annually to each agency or trust that participates in the postemployment health benefits fund. The portion of the postemployment health benefits fund that is attributable to each public agency and its trust fund after the accounting, including each agency’s and trust fund’s allocated share of expenses as provided in this section, shall be used only for the exclusive benefit of the employees of that agency.

(c) The postemployment health benefits fund board shall, by resolution, establish all rules, regulations, or bylaws for the administration of the postemployment health benefits fund, including any revision that it deems appropriate, and shall have sole discretion to interpret those rules, regulations, or bylaws.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)



31699.8

(a) The sole function of the postemployment health benefits fund shall be to invest assets of participating public agencies and their trust funds that are held for the exclusive benefit of agency employees. The postemployment health benefits fund shall not have any liability for benefits that are provided by any agency or trust that transfers assets to the postemployment health benefits fund for investment. Additionally, the retirement system shall not have any liability for those benefits.

(b) The transfer of assets to or from the postemployment health benefits fund, and the investment of assets by that fund, shall not change the obligation of any agency for retiree health benefits, shall not create any obligations on the part of the retirement systems for retiree health benefits, and shall not create any obligation on the part of a postemployment health benefits fund for any pension or annuity benefits.

(c) The retirement system and the postemployment health benefits fund are separate legal entities, and they and their boards, board members, and staffs, are liable only for their own actions or failures to act. Any liability shall be determined in accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of Division 3.6 of Title 1. Any of those claims or causes of action shall accrue in accordance with Division 3.6 (commencing with Section 810) of Title 1.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)



31699.9

(a) Expenses of administration of this article shall be allocated by the retirement system board, in its discretion and on a reasonable basis, among the postemployment health benefits fund, the retirement system, and the accounts of the public agencies and trust funds that participate in the postemployment health benefits fund.

(b) The establishment of the postemployment health benefits fund will enable the sharing of expenses of administration and investment, bringing economies of scale and better use of investment expertise to the retirement system. Consequently, the retirement system board may pay the startup and initial administrative expenses for the fund if the retirement system board determines that this expenditure is in the long-term best interests of the members and beneficiaries of the retirement system, and the employers that participate in that system. The board may also assess participating agencies and trusts for all or a portion of those expenses.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)



31699.10

The postemployment health benefits fund board shall act as a separate governing board of the postemployment health benefits fund, with separate rules, regulations, and bylaws, and shall meet separately from the meetings of the retirement system. The postemployment health benefits fund board shall have all of the power, authority, and ability to act on behalf of the postemployment health benefits fund that the retirement system board has with respect to the retirement system, including, but not limited to, the power to obtain fiduciary insurance.

(Added by Stats. 2009, Ch. 326, Sec. 1. Effective January 1, 2010.)






ARTICLE 8.11 - Dental Care

31699.20

This article shall be known and may be cited as the County Retirement System Dental Care Program.

(Added by Stats. 2012, Ch. 59, Sec. 4. Effective January 1, 2013.)



31699.21

A retired member of a county retirement system covered by this chapter may enroll in a dental care program offered pursuant to this article, subject to meeting the eligibility requirements established for the program.

(Added by Stats. 2012, Ch. 59, Sec. 4. Effective January 1, 2013.)



31699.22

A retired member who elects to participate in the program shall be solely responsible for the payment of premiums.

(Added by Stats. 2012, Ch. 59, Sec. 4. Effective January 1, 2013.)



31699.23

The benefits in this article are in addition to any other benefits provided in this chapter.

(Added by Stats. 2012, Ch. 59, Sec. 4. Effective January 1, 2013.)



31699.24

The board of retirement may contract with a third-party administrator to provide dental care to the retired member, his or her survivors, and his or her eligible dependents.

(Added by Stats. 2012, Ch. 59, Sec. 4. Effective January 1, 2013.)



31699.25

The provision of dental benefits in accordance with this article may be revised or discontinued at any time.

(Added by Stats. 2012, Ch. 59, Sec. 4. Effective January 1, 2013.)






ARTICLE 9 - Deferred Retirement

31700

(a) Any member, whether over or under the minimum age of voluntary service retirement, who leaves county service after completing five years of service or who leaves county service and within 90 days, or six months if Section 31840.4 applies, becomes a member of the Public Employees’ Retirement System, a retirement system established under this chapter in another county, the State Teachers’ Retirement System, or a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, may elect in writing, within 90 days after establishing eligibility for reciprocity, to leave his or her accumulated contributions in the retirement fund and be granted a deferred retirement allowance to become effective either:

(1) Upon the option of the member, at any time at which he or she could have retired had he or she remained in county service in a full-time position.

(2) Not later than the first day of the month following that in which he or she attains the applicable compulsory retirement age, if any.

(b) Any member who is eligible to be granted a deferred retirement allowance under subdivision (a) because he or she has completed five years of service but who fails to so elect, shall be deemed to have elected a deferred retirement.

(c) Any member, regardless of service, whose retirement system coverage ceases but who does not terminate employment shall leave his or her accumulated contributions in the retirement fund, and interest shall continue to be credited pursuant to Section 31591, until the member retires or terminates employment.

(Amended by Stats. 2000, Ch. 966, Sec. 5. Effective January 1, 2001.)



31700.5

Notwithstanding any other provisions of this chapter, any member with more than 10 years service who resigns his position and is granted a deferred retirement under this chapter, to accept an appointment by any court of record or judge thereof in a reciprocal county, shall not be considered as breaking his continuity of service and such member shall be eligible for reinstatement within five years to the position from which he resigned or one in a lower class in the same or related series requiring similar qualifications, knowledges and abilities. The intent provision of Article 15 of this chapter shall apply to this section.

(Added by Stats. 1970, Ch. 821.)



31701

Any member may elect to rescind in writing his election and withdraw his accumulated contributions pursuant to Section 31628 at any time before the effective date of his retirement except that if within 90 days after discontinuing service under this system, he became a member of the State Employees’ Retirement System or a system established in another county under this chapter, he may not rescind or withdraw any of his accumulated contributions while in service as such a member.

(Amended by Stats. 1959, Ch. 1078.)



31702

Upon the death of any member before the effective date of his deferred retirement allowance, his accumulated contributions shall be paid to his estate or to such person as he nominates by written designation duly executed and filed with the board.

(Added by Stats. 1947, Ch. 424.)



31703

Any member upon the effective date of the member’s deferred retirement allowance shall be entitled to receive a retirement allowance as provided in Sections 31662 to 31664.65, inclusive, Sections 31673 to 31677, inclusive, or Section 31751, or Section 31808.5, or Section 31808.6, whichever is applicable.

Any member who elected deferred retirement while subject to Section 31751 shall have a retirement allowance computed in accordance with Sections 31676.11 and 31808 for service which occurred prior to the date Section 31751 was applicable to the member.

(Amended by Stats. 1980, Ch. 58.)



31704

If any member elects to have his or her deferred retirement allowance calculated in accordance with Section 31762, 31763, 31764, or 31764.5, he or she shall present his or her election in writing to the board at least six months prior to the effective date of his or her deferred retirement allowance.

(Amended by Stats. 2004, Ch. 441, Sec. 3. Effective January 1, 2005.)



31705

The retirement allowance shall be calculated according to the provisions of this chapter, or the California Public Employees’ Pension Reform Act of 2013, whichever is applicable, as they exist at the time of the commencement of the retirement allowance.

(Amended by Stats. 2013, Ch. 247, Sec. 43. Effective January 1, 2014.)



31706

Any member who has left county service and has elected to leave accumulated contributions in the retirement fund or who is deemed to have elected a deferred retirement pursuant to subdivision (b) of Section 31700 and has attained age 70 but has not yet applied for a deferred retirement allowance and who is not a reciprocal member of a retirement system established pursuant to this chapter or the Public Employees’ Retirement Law shall be notified in writing by the treasurer, or other entity authorized by the board, that the member is eligible to apply for and shall begin receiving a deferred retirement allowance by April 1 of the year following the year in which the member attains age 701/2. The notification shall be made at the time the deferred member attains age 70 and shall be sent by certified mail to the member’s last known address, or to the member’s last known employer, as shown by the records of the retirement system. If the member can be located but does not make proper application for a deferred retirement allowance with retirement to be effective by April 1 of the year in which the member attains age 701/2, the retirement system shall commence paying an unmodified allowance to the member. If the member cannot be located by April 1 of the year following the year in which the member attains age 701/2, all of the member’s accumulated contributions and interest thereon shall be deposited in, and become a part of, the current pension reserve fund of the retirement system. The board may at any time after transfer of proceeds to the reserve fund upon receipt of proper information satisfactory to it, redeposit the proceeds to the credit of the claimant, to be administered in the manner provided under this law. This section shall not apply to a member while the member is actively employed past mandatory retirement age in a retirement system established under the provisions of this chapter or the Public Employees’ Retirement Law.

(Amended by Stats. 1997, Ch. 43, Sec. 2. Effective January 1, 1998.)






ARTICLE 10 - Disability Retirement

31720

Any member permanently incapacitated for the performance of duty shall be retired for disability regardless of age if, and only if:

(a) The member’s incapacity is a result of injury or disease arising out of and in the course of the member’s employment, and such employment contributes substantially to such incapacity, or

(b) The member has completed five years of service, and

(c) The member has not waived retirement in respect to the particular incapacity or aggravation thereof as provided by Section 31009.

The amendments to this section enacted during the 1979–80 Regular Session of the Legislature shall be applicable to all applicants for disability retirement on or after the effective date of such amendments.

(Amended by Stats. 1980, Ch. 240.)



31720.1

Notwithstanding Section 31720, any member covered under Section 31751 who is permanently incapacitated shall be retired for disability regardless of age if, and only if:

(a) The member’s incapacity is substantially caused by injury or disease arising out of and in the course of the member’s employment, or

(b) The member has completed a total of 10 years of service.

“Permanently incapacitated,” for the purpose of this section, means that the member is unable permanently to engage in any substantial gainful employment.

(Added by Stats. 1980, Ch. 58.)



31720.3

In determining whether a member is eligible to retire for disability, the board shall not consider medical opinion unless it is deemed competent and shall not use disability retirement as a substitute for the employer’s disciplinary process.

(Added by Stats. 2008, Ch. 370, Sec. 4. Effective January 1, 2009.)



31720.4

(a) Notwithstanding subdivision (b) of Section 31720, a member who becomes permanently incapacitated for the performance of duty with his or her employing county or district as a direct consequence and result of injury or disease arising out of, and in the course of, active military service while on miliary leave from the county or district, shall be retired for nonservice-connected disability regardless of age or years of service.

(b) Notwithstanding any provision to the contrary in Section 31781.3, the surviving spouse of a member who dies as a direct consequence and result of injury or disease arising out of, and in the course of, active military service while on miliary leave from his or her employing county or district, shall be entitled to the combined benefit under Section 31781.3 regardless of the member’s years of service at the time of death.

(c) For the purposes of this section:

(1) “Active military service” means full-time duty within a branch of the Armed Forces of the United States.

(2) “Military leave” means an authorized leave of absence taken from a member’s employing county or district as a result of a member being called to active military service because of his or her position as a reservist or member of the National Guard.

(d) This section shall apply only to the County of Los Angeles and shall not be operative with regard to the county, or a district within the county, until the board of supervisors of the county, or the governing body of the district, elects, by resolution adopted by a majority vote, to make this section operative. The adoption of a resolution making this section operative shall not create a vested right with respect to any member prior to the member’s retirement or death. The board of supervisors or the governing body of the district may repeal or amend the resolution at any time, except to the extent that it would affect a member who is retired or is deceased at the time of the repeal or amendment.

(Added by Stats. 2010, Ch. 83, Sec. 1. Effective January 1, 2011.)



31720.5

(a) If a safety member, a fireman member, or a member in active law enforcement who has completed five years or more of service under a pension system established pursuant to Chapter 4 (commencing with Section 31900) or under a pension system established pursuant to Chapter 5 (commencing with Section 32200) or both or under this retirement system or under the State Employees’ Retirement System or under a retirement system established under this chapter in another county, and develops heart trouble, that heart trouble developing or manifesting itself in those cases shall be presumed to arise out of and in the course of employment. That heart trouble developing or manifesting itself in those cases shall in no case be attributed to any disease existing prior to such development or manifestation.

(b) The presumption described in subdivision (a) is rebuttable by other evidence. Unless so rebutted, the board is bound to find in accordance with the presumption.

(c) As used in this section, “fireman member” includes a member engaged in active fire suppression who is not classified as a safety member.

(d) As used in this section, “member in active law enforcement” includes a member engaged in active law enforcement who is not classified as a safety member.

(Amended by Stats. 2012, Ch. 792, Sec. 2. Effective January 1, 2013.)



31720.6

(a) If a safety member, a firefighter, or a member in active law enforcement who has completed five years or more of service under a pension system established pursuant to Chapter 4 (commencing with Section 31900) or under a pension system established pursuant to Chapter 5 (commencing with Section 32200) or both or under this retirement system or under the Public Employees’ Retirement System or under a retirement system established under this chapter in another county, and develops cancer, the cancer so developing or manifesting itself in those cases shall be presumed to arise out of and in the course of employment. The cancer so developing or manifesting itself in those cases shall in no case be attributed to any disease existing prior to that development or manifestation.

(b) Notwithstanding the existence of nonindustrial predisposing or contributing factors, any safety member, firefighter member, or member active in law enforcement described in subdivision (a) permanently incapacitated for the performance of duty as a result of cancer shall receive a service-connected disability retirement if the member demonstrates that he or she was exposed to a known carcinogen as a result of performance of job duties.

“Known carcinogen” for purposes of this section means those carcinogenic agents recognized by the International Agency for Research on Cancer, or the Director of the Department of Industrial Relations.

(c) The presumption is disputable and may be controverted by evidence, that the carcinogen to which the member has demonstrated exposure is not reasonably linked to the disabling cancer, provided that the primary site of the cancer has been established. Unless so controverted, the board is bound to find in accordance with the presumption. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(d) “Firefighter,” for purposes of this section, includes a member engaged in active fire suppression who is not classified as a safety member.

(e) “Member in active law enforcement,” for purposes of this section, includes a member engaged in active law enforcement who is not classified as a safety member.

(Amended by Stats. 2000, Ch. 317, Sec. 2. Effective January 1, 2001.)



31720.7

(a) If a safety member, a firefighter, a county probation officer, or a member in active law enforcement develops a blood-borne infectious disease or a methicillin-resistant Staphylococcus aureus skin infection, the disease or skin infection so developing or manifesting itself in those cases shall be presumed to arise out of, and in the course of, employment. The blood-borne infectious disease or methicillin-resistant Staphylococcus aureus skin infection so developing or manifesting itself in those cases shall in no case be attributed to any disease or skin infection existing prior to that development or manifestation.

(b) Any safety member, firefighter, county probation officer, or member active in law enforcement described in subdivision (a) permanently incapacitated for the performance of duty as a result of a blood-borne infectious disease or methicillin-resistant Staphylococcus aureus skin infection shall receive a service-connected disability retirement.

(c) (1) The presumption described in subdivision (a) is rebuttable by other evidence. Unless so rebutted, the board is bound to find in accordance with the presumption.

(2) The blood-borne infectious disease presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(3) Notwithstanding paragraph (2), the methicillin-resistant Staphylococcus aureus skin infection presumption shall be extended to a member following termination of service for a period of 90 days commencing with the last day actually worked in the specified capacity.

(d) “Blood-borne infectious disease,” for purposes of this section, means a disease caused by exposure to pathogenic microorganisms that are present in human blood that can cause disease in humans, including, but not limited to, those pathogenic microorganisms defined as blood-borne pathogens by the Department of Industrial Relations.

(e) “Member in active law enforcement,” for purposes of this section, means members employed by a sheriff’s office, by a police or fire department of a city, county, city and county, district, or by another public or municipal corporation or political subdivision or who are described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code or who are employed by any county forestry or firefighting department or unit, except any of those members whose principal duties are clerical or otherwise do not clearly fall within the scope of active law enforcement services or active firefighting services, such as stenographers, telephone operators, and other office workers, and includes a member engaged in active law enforcement who is not classified as a safety member.

(Amended by Stats. 2008, Ch. 684, Sec. 1. Effective January 1, 2009.)



31720.9

(a) If a peace officer member, as defined in Sections 830.1 to 830.5, inclusive, of the Penal Code, or firefighter member, with service under a pension system established pursuant to Chapter 4 (commencing with Section 31900) or under a pension system established pursuant to Chapter 5 (commencing with Section 32200), or both, or under this retirement system, under the Public Employees’ Retirement System, or under a retirement system established under this chapter in another county, becomes ill or dies due to exposure to a biochemical substance, the illness that develops or manifests itself in those cases shall be presumed to arise out of, and in the course of, employment. The illness that develops or manifests itself in those cases shall in no case be attributed to any illness existing prior to that development or manifestation.

(b) Any peace officer member or firefighter member, as described in subdivision (a), who becomes permanently incapacitated as a result of exposure to a biochemical substance shall receive a service-connected disability retirement.

(c) The presumption described in subdivision (a) is rebuttable by other evidence. Unless rebutted, the board is bound to find in accordance with the presumption. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(d) For purposes of this section, a peace officer member or firefighter member, as described in subdivision (a), does not include a member whose principal duties are clerical or otherwise do not clearly fall within the scope of active law enforcement services or active firefighting services, such as stenographers, telephone operators, and other office workers.

(e) “Biochemical substance” means any biological or chemical agent that may be used as a weapon of mass destruction, including, but not limited to, any chemical warfare agent, weaponized biological agent, or nuclear or radiological agent, as these terms are defined in Section 11417 of the Penal Code.

(Added by Stats. 2002, Ch. 870, Sec. 1. Effective January 1, 2003.)



31721

(a) A member may be retired for disability upon the application of the member, the head of the office or department in which he is or was last employed, the board or its agents, or any other person on his behalf, except that an employer may not separate because of disability a member otherwise eligible to retire for disability but shall apply for disability retirement of any eligible member believed to be disabled, unless the member waives the right to retire for disability and elects to withdraw contributions or to permit contributions to remain in the fund with rights to service retirement as provided in Article 9 (commencing with Section 31700).

(b) When a member appeals from a separation for disability, disputing the employer’s assertion or assumption that he is not eligible for disability retirement, the official, entity other than the board, or court to whom appealed shall transfer the proceedings to the board for determination of the eligibility and of disability if so eligible.

The appointing authority shall have the burden of proving disability. Thereafter, the appellant shall have the burden of proving job causation.

This subdivision shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make the provisions applicable in that county.

(Amended by Stats. 1981, Ch. 1158, Sec. 1.)



31722

The application shall be made while the member is in service, within four months after his or her discontinuance of service, within four months after the expiration of any period during which a presumption is extended beyond his or her discontinuance of service, or while, from the date of discontinuance of service to the time of the application, he or she is continuously physically or mentally incapacitated to perform his or her duties.

(Amended by Stats. 2000, Ch. 317, Sec. 3. Effective January 1, 2001.)



31723

The board may require such proof, including a medical examination at the expense of the member, as it deems necessary or the board upon its own motion may order a medical examination to determine the existence of the disability.

(Added by Stats. 1947, Ch. 424.)



31724

If the proof received, including any medical examination, shows to the satisfaction of the board that the member is permanently incapacitated physically or mentally for the performance of his duties in the service, it shall retire him effective on the expiration date of any leave of absence with compensation to which he shall become entitled under the provisions of Division 4 (commencing with Section 3201) of the Labor Code or effective on the occasion of the member’s consent to retirement prior to the expiration of such leave of absence with compensation. His disability retirement allowance shall be effective as of the date such application is filed with the board, but not earlier than the day following the last day for which he received regular compensation. Notwithstanding any other provision of this article, the retirement of a member who has been granted or is entitled to sick leave shall not become effective until the expiration of such sick leave with compensation unless the member consents to his retirement at an earlier date.

When it has been demonstrated to the satisfaction of the board that the filing of the member’s application was delayed by administrative oversight or by inability to ascertain the permanency of the member’s incapacity until after the date following the day for which the member last received regular compensation, such date will be deemed to be the date the application was filed.

(Amended by Stats. 1974, Ch. 9.)



31725

Permanent incapacity for the performance of duty shall in all cases be determined by the board.

If the medical examination and other available information do not show to the satisfaction of the board that the member is incapacitated physically or mentally for the performance of his duties in the service and the member’s application is denied on this ground the board shall give notice of such denial to the employer. The employer may obtain judicial review of such action of the board by filing a petition for a writ of mandate in accordance with the Code of Civil Procedure or by joining or intervening in such action filed by the member within 30 days of the mailing of such notice. If such petition is not filed or the court enters judgment denying the writ, whether on the petition of the employer or the member, and the employer has dismissed the member for disability the employer shall reinstate the member to his employment effective as of the day following the effective date of the dismissal.

(Amended by Stats. 1970, Ch. 1016.)



31725.5

If the board finds, on medical advice, that a member in county employment, although incapacitated for the performance of his duties, is capable of performing other duties in the service of the county, the member shall not be entitled to a disability retirement allowance if any competent authority in accordance with any applicable civil service or merit system procedures offers and he accepts a transfer, reassignment, or other change to a position with duties within his capacity to perform with his disability. If this new position returns to the member compensation less than that of the position from which he was disabled, the board, in lieu of a disability retirement allowance, shall pay him the difference in such compensation until the compensation of the new position equals or exceeds the compensation (including later changes) of the former position, but such amount shall not exceed the amount to which he would otherwise be entitled as a disability retirement allowance. Such payments in lieu of disability retirement allowance shall be considered as a charge against county advance reserve for current service.

If a new position cannot be arranged at the time of eligibility for disability retirement allowance, such disability retirement allowance to which the member is entitled under this article shall be paid until such time as a new position is available and accepted.

If a disability retirement allowance is paid and the member later accepts such a new position, the period while on disability retirement shall not be considered as breaking the continuity of service and his rate of contributions shall be based on the same age as it was at the date of disability. The member’s accumulated contributions shall be the same as at the date his disability retirement began less the amount charged to his accumulated normal contributions.

Nothing in this section shall be construed to require a member to accept reassignment or transfer in lieu of a disability retirement allowance.

The provisions of this section become effective in any county only when the board of supervisors adopts an ordinance providing for their implementation by the board of retirement which may include application to persons retired for disability before such effective date.

The provisions of this section shall only apply to members eligible to retire for nonservice-connected disability.

(Amended by Stats. 1980, Ch. 720.)



31725.6

(a) When the board finds, based on medical advice, that a member in county service is incapacitated for the performance of the member’s duties, the board shall determine, based upon that medical advice, whether the member is capable of performing other duties. If the board determines that a member, although incapacitated for the performance of the member’s duties, is capable of performing other duties, the board shall inform the appropriate agency in county service of its findings and request that the agency immediately initiate a suitable rehabilitation program for the member pursuant to Section 139.5 of the Labor Code, whereby the member could become qualified for assignment to a position in county service consistent with the rehabilitation program.

(b) When the appropriate agency in county service receives such a request from the board, the agency shall immediately refer the member to a qualified rehabilitation representative for vocational evaluation. During the course of the evaluation, the rehabilitation representative shall consult with the appropriate agency in county service to determine what position, if any, in county service would be compatible with the member’s aptitudes, interests, and abilities and whether rehabilitation services will enable the member to become qualified to perform the duties of the position.

(c) Upon completion of the vocational evaluation of the member, the rehabilitation representative shall develop a suitable rehabilitation plan and submit the plan for concurrence by the member and the appropriate agency in county service and, thereafter, the agency shall forward the plan to the Division of Industrial Accidents for approval pursuant to Section 139.5 of the Labor Code.

(d) Upon receipt of approval of the rehabilitation plan, the appropriate agency in county service shall notify the board that the agency is either proceeding to implement an approved rehabilitation plan that will qualify the member for a position in county service specified in the plan or is unable to provide a position in county service compatible with the approved rehabilitation plan.

(e) Upon commencement of service by the member in the position specified in the approved rehabilitation plan, the member shall not be paid the disability retirement allowance to which the member would otherwise be entitled during the entire period that the member remains in county service. However, if the compensation rate of the position specified in the approved rehabilitation plan is less than the compensation rate of the position for which the member was incapacitated, the board shall, in lieu of the disability retirement allowance, pay to the member a supplemental disability allowance in an amount equal to the difference between the compensation rate of the position for which the member was incapacitated, applicable on the date of the commencement of service by the member in the position specified in the approved rehabilitation plan, and the compensation rate of the position specified in the plan, applicable on the same date. The supplemental disability allowance shall be adjusted annually to equal the difference between the current compensation rate of the position for which the member was incapacitated and the current compensation of the position specified in the approved rehabilitation plan. The supplemental disability allowance payments shall commence upon suspension of the disability retirement allowance and the amount of the payments shall not be greater than the disability retirement allowance to which the member would otherwise be entitled. Supplemental disability allowance payments made pursuant to this section shall be considered as a charge against the county advance reserve for current service, and all of these payments received by a member shall be considered as a part of the member’s compensation within the meaning of Section 31460.

(f) From the time that the member is eligible to receive a disability retirement allowance until the appropriate agency is able to provide the position in county service specified in the approved rehabilitation plan, and the member has commenced service in that position, the disability retirement allowance to which the member is entitled under this article shall be paid. Upon commencement of service by the member in the position specified in the approved rehabilitation plan, the period during which the member was receiving disability retirement payments shall not be considered as breaking the continuity of the member’s service, and the rate of the member’s contributions shall continue to be based on the same age at entrance into the retirement system as the member’s rates were based on prior to the date of the member’s disability. The member’s accumulated contributions shall not be reduced as a result of the member receiving the disability retirement payments, but shall be increased by the amount of interest that would have accrued had the member not been retired.

(g) Notwithstanding Section 31560, a member whose principal duties, while serving in the position for which the member was incapacitated, consisted of activities defined in Section 31469.3 shall, upon commencement of service by the member in the position specified in the approved rehabilitation plan, continue to be considered as satisfying the requirements of Section 31560, notwithstanding the actual duties performed during the entire period that the member remains in county service.

(h) If, within one year from the date that the member has been eligible for a disability retirement allowance, the appropriate agency in county service has offered to the member, in writing, the position specified in the rehabilitation plan which had previously been concurred, in writing, by the member and approved by the Division of Industrial Accidents pursuant to Section 139.5 of the Labor Code, the member shall, within 30 days of receipt of the notice, report for duty at the location specified in the notice. If the member refuses to report for duty within the time specified, the appropriate agency in county service may apply to the board to have the member’s allowance discontinued. The board shall be authorized to discontinue the member’s disability retirement allowance if based upon substantial evidence of the refusal of the member to report to work without reasonable cause. However, the board shall not be authorized to impair any other of the rights or retirement benefits to which the member would otherwise be entitled.

(i) This section shall apply only to members who were incapacitated for the performance of the member’s duties prior to January 1, 2004, and who are eligible to retire for service-connected disability.

(Amended by Stats. 2004, Ch. 379, Sec. 1. Effective August 30, 2004.)



31725.65

(a) When the board finds, based on medical advice, that a member in county service is incapacitated for the performance of the member’s duties, the board shall determine, based upon that medical advice, whether the member may be capable of performing other duties. If the board determines that a member, although incapacitated for the performance of the member’s duties, is capable of performing other duties, the board shall notify the appropriate agency in county service of its findings.

(b) When the appropriate agency in county service receives that notification from the board, the agency shall immediately inform the member of any vacant county positions that may be suitable for the member, consistent with his or her disability, and shall consult with the member in an effort to develop a reemployment plan that shall identify what position, if any, in county service would be compatible with the member’s aptitudes, interests, and abilities.

(c) Upon approval by the member of the reemployment plan, the appropriate agency in county service shall notify the board that the agency is proceeding to implement the approved reemployment plan.

(d) Upon commencement of service by the member in the position specified in the approved reemployment plan, the member shall not be paid the disability retirement allowance to which the member would otherwise be entitled during the entire period that the member remains in county service. However, if the compensation rate of the position specified in the approved reemployment plan is less than the compensation rate of the position for which the member was incapacitated, the board shall, in lieu of the disability retirement allowance, pay to the member a supplemental disability allowance in an amount equal to the difference between the compensation rate of the position for which the member was incapacitated, applicable on the date of the commencement of service by the member in the position specified in the approved reemployment plan, and the compensation rate of the position specified in the plan, applicable on the same date. The supplemental disability allowance shall be adjusted annually to equal the difference between the current compensation rate of the position for which the member was incapacitated and the current compensation of the position specified in the approved reemployment plan. The supplemental disability allowance payments shall commence upon suspension of the disability retirement allowance and the amount of the payments shall not be greater than the disability retirement allowance to which the member would otherwise be entitled. Supplemental disability allowance payments made pursuant to this section shall be considered as a charge against the county advance reserve for current service, and all of these payments received by a member shall be considered as a part of the member’s compensation within the meaning of Section 31460.

(e) From the time that the member is eligible to receive a disability retirement allowance until the appropriate agency is able to provide the position in county service specified in the approved reemployment plan, and the member has commenced service in that position, the disability retirement allowance to which the member is entitled under this article shall be paid. Upon commencement of service by the member in the position specified in the approved reemployment plan, the period during which the member was receiving disability retirement payments shall not be considered as breaking the continuity of the member’s service, and the rate of the member’s contributions shall continue to be based on the same age at entrance into the retirement system on which the member’s rates were based prior to the date of the member’s disability. The member’s accumulated contributions shall not be reduced as a result of the member receiving the disability retirement payments, but shall be increased by the amount of interest that would have accrued had the member not been retired.

(f) Notwithstanding Section 31560, a member whose principal duties, while serving in the position for which the member was incapacitated, consisted of activities defined in Section 31469.3 shall, upon commencement of service by the member in the position specified in the approved reemployment plan, continue to be considered as satisfying the requirements of Section 31560, notwithstanding the actual duties performed during the entire period that the member remains in county service.

(g) This section shall apply only to members who are incapacitated for the performance of the member’s duties on or after January 1, 2004, and who are eligible to retire for service-connected disability.

(Amended by Stats. 2005, Ch. 22, Sec. 90. Effective January 1, 2006.)



31725.7

(a) At any time after filing an application for disability retirement with the board, the member may, if eligible, apply for, and the board in its discretion may grant, a service retirement allowance pending the determination of his or her entitlement to disability retirement. If he or she is found to be eligible for disability retirement, appropriate adjustments shall be made in his or her retirement allowance retroactive to the effective date of his or her disability retirement as provided in Section 31724.

(b) This section shall not be construed to authorize a member to receive more than one type of retirement allowance for the same period of time nor to entitle any beneficiary to receive benefits which the beneficiary would not otherwise have been entitled to receive under the type of retirement which the member is finally determined to have been entitled. In the event a member retired for service is found not to be entitled to disability retirement he or she shall not be entitled to return to his or her job as provided in Section 31725.

(c) If the retired member should die before a final determination is made concerning entitlement to disability retirement, the rights of the beneficiary shall be as selected by the member at the time of retirement for service. The optional or unmodified type of allowance selected by the member at the time of retirement for service shall also be binding as to the type of allowance the member receives if the member is awarded a disability retirement.

(d) Notwithstanding subdivision (c), if the retired member should die before a final determination is made concerning entitlement to disability retirement, the rights of the beneficiary may be as selected by the member at the time of retirement for service, or as if the member had selected an unmodified allowance. The optional or unmodified type of allowance selected by the member at the time of retirement for service shall not be binding as to the type of allowance the member receives if the member is awarded a disability retirement. A change to the optional or unmodified type of allowance shall be made only at the time a member is awarded a disability retirement and the change shall be retroactive to the service retirement date and benefits previously paid shall be adjusted. If a change to the optional or unmodified type of allowance is not made, the benefit shall be adjusted to reflect the differences in retirement benefits previously received. This paragraph shall only apply to members who retire on or after January 1, 1999.

(Amended by Stats. 1998, Ch. 132, Sec. 2. Effective January 1, 1999.)



31725.8

If any applicant for service-connected disability retirement is found by the board to be permanently physically or mentally incapacitated for the performance of his duties but not because of injury or disease arising out of and in the course of his employment, he may apply for, and the board in its discretion may grant, a non-service-connected disability retirement allowance while he is pursuing any rehearing before the board or judicial review concerning his right to service-connected disability retirement. If his disability is finally determined to have been service-connected, appropriate adjustments shall be made in his retirement allowance retroactive to the effective date of his disability retirement.

If any member dies after electing to receive non-service-connected disability retirement and before the question of his entitlement to service-connected disability retirement is finally resolved, the rights of his beneficiary shall be those selected by the member at the time he elected to receive non-service-connected disability retirement.

(Added by Stats. 1976, Ch. 1209.)



31726

Upon retirement for non-service-connected disability a member who has attained age 65 shall receive his or her service retirement allowance.

Every member under age 65 who is retired for non-service-connected disability and who is not simultaneously retired as a member on deferred retirement of the State Employees’ Retirement System or a retirement system established under this chapter in another county shall receive a disability retirement allowance which shall be the greater of the following:

(a) The sum to which he or she would be entitled as service retirement.

(b) A sum which shall consist of any of the following:

(1) An annuity which is the actuarial equivalent of his or her accumulated contributions at the time of his or her retirement.

(2) If, in the opinion of the board, his or her disability is not due to intemperate use of alcoholic liquor or drugs, willful misconduct, or violation of law on his or her part, a disability retirement pension purchased by contributions of the county or district.

(3) If, in the opinion of the board, his or her disability is not due to conviction of a felony or criminal activity which caused or resulted in the member’s disability, a disability retirement pension purchased by contributions of the county or district. This paragraph shall only apply to a person who becomes a member of the system on or after January 1, 1988.

(Amended by Stats. 1988, Ch. 160, Sec. 66.)



31726.5

Upon retirement for nonservice-connected disability a safety member who has attained age 55 shall receive his or her service retirement allowance. Every safety member under age 55 who is retired for nonservice-connected disability and who is not simultaneously retired as a member on deferred retirement of the Public Employees’ Retirement System or a retirement system established under this chapter in another county shall receive a disability retirement allowance which shall be the greater of:

(a) The sum to which he or she would be entitled to as service retirement; or

(b) A sum which shall consist of:

(1) An annuity which is the actuarial equivalent of his or her accumulated contributions at the time of his or her retirement.

(2) If, in the opinion of the board, his or her disability is not due to intemperate use of alcoholic liquor or drugs, willful misconduct, or violation of law on his or her part, a disability retirement pension purchased by contributions of the county or district.

(3) If, in the opinion of the board, his or her disability is not due to conviction of a felony or criminal activity which caused or resulted in the member’s disability, a disability retirement pension purchased by contributions of the county or district.

Paragraph (3) shall only apply to a person who becomes a member of the association on or after January 1, 1988.

(Amended by Stats. 1987, Ch. 842, Sec. 2.)



31727

The non-service-connected disability retirement pension shall be such an amount as with that portion of his annuity provided by his accumulated normal contributions will make his disability retirement allowance, exclusive of the annuity provided by his accumulated additional contributions, equal:

(a) Ninety percent of one-sixtieth of his final compensation multiplied by the number of years of service credited to him, if (1) the member must rely upon service in another retirement system in order to be eligible to retire or (2) such disability retirement allowance exceeds one-third of his final compensation.

(b) If the member is eligible to retire without relying upon service in another retirement system, and the disability retirement allowance computed under (a) does not exceed one-third of his final compensation, 90 percent of one-sixtieth of his final compensation multiplied by the number of years of service which would be creditable to him were his service to continue until attainment by him of age 65, but in such case the retirement allowance shall not exceed one-third of his final compensation.

(Amended by Stats. 1961, Ch. 1695.)



31727.01

Notwithstanding Sections 31727 and 31727.4, if the member is eligible to retire without relying upon service in another retirement system, the disability retirement pension of a member covered under Section 31751 shall be such an amount as with that portion of the member’s annuity provided by the member’s accumulated normal contributions will make the member’s disability retirement allowance, exclusive of the annuity provided by the member’s accumulated additional contributions, equal 40 percent of the member’s final compensation as defined in Section 31462.

In addition to the above disability allowance, 10 percent of the member’s final compensation shall be paid on behalf of each of the member’s children up to a maximum of three children.

As used in this section, “child” means a member’s child who is dependent upon such member at the time of the member’s disability and while such child is unmarried and:

(a) Under 18 years of age, or

(b) Whether under or over 18 years of age, totally disabled and such disability occurred prior to such child attaining the age of 18 years, or

(c) Eighteen years of age or over, but has not attained the age of 22 years, and is enrolled as a full-time student in an accredited school, as determined by the board.

If the member is required to rely upon service in another retirement system to be eligible to retire, the above disability retirement pension and children’s allowance shall be multiplied by one-tenth times the years of service.

Disability benefits shall be offset by the amounts of disability payments from other plans of the county and other governmental plans, except workers’ compensation and federal social security payments.

(Added by Stats. 1980, Ch. 58.)



31727.1

In counties adopting Section 31676.12, a member upon retirement for non-service-connected disability, who has attained age 62, shall receive his service retirement allowance.

The non-service-connected disability retirement pension for a member under age 62 shall be such an amount as with that portion of a member’s annuity provided by his accumulated normal contributions will make his disability retirement allowance equal:

(a) Ninety percent of one-fiftieth of his final compensation multiplied by the number of years of service credited to him, if (1) the member must rely upon service in another retirement system in order to be eligible to retire or (2) such disability retirement allowance exceeds one-third of his final compensation.

(b) If the member is eligible to retire without relying upon service in another retirement system and the disability retirement allowance computed under subdivision (a) does not exceed one-third of his final compensation, 90 percent of one-fiftieth of his final compensation multiplied by the number of years of service which would be creditable to him were his service to continue until attainment by him of age 62, but in such case the retirement allowance shall not exceed one-third of his final compensation.

The amendments to this section during the 1975–76 Regular Session of the Legislature shall not apply in any county until adopted by majority vote of the county supervisors of that county.

(Amended by Stats. 1976, Ch. 36.)



31727.2

The non-service-connected disability retirement pension for a safety member shall be such an amount as with that portion of his annuity provided by his accumulated normal contributions, will make his disability retirement allowance equal:

(a) Ninety percent of one-fiftieth of his final compensation multiplied by the number of years of service credited to him, if (1) the member must rely upon service in another retirement system in order to be eligible to retire or (2) such disability retirement allowance exceeds one-third of his final compensation.

(b) If the member is eligible to retire without relying upon service in another retirement system, and the disability retirement allowance computed under (a) does not exceed one-third of his final compensation, 90 percent of one-fiftieth of his final compensation multiplied by the number of years of service which would be creditable to him were his service to continue until attainment by him of age 55, but in such case the retirement allowance shall not exceed one-third of his final compensation.

(Amended by Stats. 1961, Ch. 1695.)



31727.3

In counties adopting Section 31676.15, the non-service-connected disability retirement pension shall be such an amount as with that portion of a member’s annuity provided by his accumulated normal contributions will make his disability retirement allowance, exclusive of the annuity provided by his accumulated additional contributions, equal:

(a) Ninety percent of one-fiftieth of his final compensation multiplied by the number of years of service credited to him, if (1) the member must rely upon service in another retirement system in order to be eligible to retire, or (2) such disability retirement allowance exceeds one-third of his final compensation.

(b) If the member is eligible to retire without relying upon service in another retirement system and the disability retirement allowance computed under subdivision (a) does not exceed one-third of his final compensation, 90 percent of one-fiftieth of his final compensation multiplied by the number of years of service which would be creditable to him were his service to continue until attainment by him of age 65, but in such case the retirement allowance shall not exceed one-third of his final compensation.

(Added by Stats. 1975, Ch. 899.)



31727.4

Upon retirement of any member for service-connected disability, he shall receive an annual retirement allowance payable in monthly installments, equal to one-half of his final compensation. Notwithstanding any other provisions of this chapter, any member upon retirement for service-connected disability shall receive a current service pension or a current service pension combined with a prior service pension purchased by the contributions of the county or district sufficient which when added to the service retirement annuity will equal one-half of his final compensation, or, if qualified for a service retirement, he shall receive his service retirement allowance if such allowance is greater but in no event shall it exceed the limitation as set forth in Section 31676.1 as it now reads or may hereafter be amended to read. The provisions of this section shall also apply to any employee who becomes disabled for service-connected causes prior to the first day of the calendar month when he would normally become a member.

(Amended by Stats. 1959, Ch. 1190.)



31727.5

The board of supervisors in any county, by a majority vote, may enact an ordinance providing that the maximum annual allowance payable to a member pursuant to Section 31727.4 who is totally disabled shall be increased to 60, 70, 80, or 90 percent of the member’s final compensation, as determined by the board, on the operative date of such ordinance.

For purposes of this section, “totally disabled” means inability to perform substantial employment and the presumptions contained in Section 4662 of the Labor Code shall also be applied to the determination of total disability.

(Added by Stats. 1974, Ch. 1394.)



31727.6

Every retirement allowance payable for time commencing on the effective date of this section to or on account of any member of this system who was retired for service-connected disability prior to September 11, 1957, shall be calculated pursuant to the provisions of Section 31727.4.

(Added by Stats. 1959, Ch. 1183.)



31727.7

Upon retirement for nonservice-connected disability, in lieu of any other allowance, a member who has five years or more credited service shall receive a disability allowance equal to the percentage of final compensation set forth opposite the member’s number of years of credited service in the following table:

Percentage of

Years of credited service:

final compensation:

Five years, but less than six years  ........................

20.0

Six years, but less than seven years  ........................

22.0

Seven years, but less than eight years  ........................

24.0

Eight years, but less than nine years  ........................

26.0

Nine years, but less than ten years  ........................

28.0

Ten years, but less than eleven years  ........................

30.0

Eleven years, but less than twelve years  ........................

32.0

Twelve years, but less than thirteen years  ........................

34.0

Thirteen years, but less than fourteen years  ........................

36.0

Fourteen years, but less than fifteen years  ........................

38.0

Fifteen or more years  ........................

40.0

This section shall only apply to the following persons:

(a) Persons who become members of the retirement system after the operative date of this section in the county.

(b) Those persons who were members prior to such operative date who, pursuant to a memorandum of understanding with their bargaining unit, elect to be subject to this section on or after such operative date.

(c) Management and confidential employees and employees not a part of a bargaining unit who were members prior to such operative date and elect to be subject to this section on or after such operative date. The board of supervisors shall prescribe the time period and conditions governing the election.

This section shall not be operative in any county until such time as the board of supervisors by majority vote makes the provisions of this section applicable in such county.

(Amended by Stats. 1981, Ch. 704, Sec. 1.)



31728

If, in the opinion of the board, the disability is due to intemperate use of alcoholic liquor or drugs, wilful misconduct, or violation of law on the part of the member, and his annuity is less than two hundred forty dollars ($240) a year, the board may pay the member his accumulated contributions in one lump sum in lieu of his annuity.

(Added by Stats. 1947, Ch. 424.)



31728.1

Notwithstanding Section 31728, if, in the opinion of the board, the disability is due to willful misconduct or violation of law on the part of the member covered under Section 31751, and the member’s annuity is less than two hundred forty dollars ($240) a year, the board may pay the member’s accumulated contributions in one lump sum in lieu of the member’s annuity.

(Added by Stats. 1980, Ch. 58.)



31728.2

Notwithstanding Sections 31728 and 31728.1, if, in the opinion of the board, the disability is due to or results from the conviction of the member of a felony under state or federal law or if the board determines that the criminal activity caused or resulted in the member’s disability, the board may pay the member a lump-sum which is equal to the sum of his or her accumulated contributions in lieu of the benefits to which the member would otherwise be entitled as set forth in this article and provided that nothing in this section shall be construed to divest a member of any vested right to a service retirement allowance.

This section shall apply only to a person who becomes a member of the system on or after January 1, 1988.

(Added by Stats. 1987, Ch. 842, Sec. 3.)



31729

The board may require any disability beneficiary under age 55 to undergo medical examination. The examination shall be made by a physician or surgeon appointed by the board at the place of residence of the beneficiary or other place mutually agreed upon. Upon the basis of the examination the board shall determine whether the disability beneficiary is still physically or mentally incapacitated for service in the office or department of the county or district where he was employed and in the position held by him when retired for disability.

(Amended by Stats. 1953, Ch. 789.)



31730

If the board determines that the beneficiary is not incapacitated, and his or her employer offers to reinstate that beneficiary, his or her retirement allowance shall be canceled forthwith, and he or she shall be reinstated in the county service pursuant to the regulations of the county or district for reemployment of personnel.

(Amended by Stats. 1982, Ch. 1533, Sec. 2.)



31731

If any disability beneficiary under age 55 refuses to submit to medical examination, his pension shall be discontinued until his withdrawal of such refusal, and if his refusal continues for one year, his retirement allowance shall be canceled.

(Amended by Stats. 1951, Ch. 1098.)



31732

The board shall secure such medical, investigatory and other service and advice as is necessary to carry out the purpose of this article. Notwithstanding Section 31529, the board may contract with an attorney in private practice for the legal services and advice necessary to carry out the purpose of this article. It shall pay for such services and advice such compensation as it deems reasonable.

(Amended by Stats. 1976, Ch. 1318.)



31733

If a disability beneficiary is determined by the board to be no longer incapacitated and re-enters the service of a public agency covered by the retirement system under which he retired, his disability retirement allowance shall cease immediately upon such re-entry. If such disability beneficiary again becomes a member of the retirement system, his rate of contribution for future years is that established for his age at the time of his re-entry into the system. His individual account shall be credited with an amount which is the actuarial equivalent of his annuity at that time, as based upon the mortality table adopted by the board of supervisors for disabled lives, less any amount that has been refunded to him under Section 31737. The amount shall not exceed the amount of his accumulated contributions at the time of his retirement for disability. He shall also receive credit for his service as it existed at the time of his disability retirement.

(Amended by Stats. 1961, Ch. 1852.)



31737

If the retirement allowance of any disability beneficiary is canceled for any cause other than under Section 31733, he shall be paid his accumulated contributions, less the annuity payments made to him.

(Amended by Stats. 1961, Ch. 1852.)



31738

Each payment of a retirement allowance, after the effective date of this section, to a beneficiary who retired prior to September 20, 1947, shall be calculated according to the provisions of this chapter as they existed on September 20, 1947.

(Added by Stats. 1949, Ch. 448.)



31739

Every retirement allowance payable for time commencing on the effective date of this section to or on account of any member of this system or of a superseded system, who was retired for disability prior to January 1, 1948, is hereby increased by twenty-five dollars ($25) per month if the retired member is entitled to be credited with 20 years or more of service, or, if the retired member is entitled to be credited with less than 20 years of service, by an amount which bears the same ratio to twenty-five dollars ($25) as the member’s completed years of service with which the member is entitled to be credited bears to 20 years.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Amended by Stats. 1963, Ch. 818.)



31739.2

Every retirement allowance for time commencing on the effective date of this section to or on account of any member of this system or of a superseded system, who was retired for disability on or after January 1, 1948, but prior to February 1, 1955, or such other date prior to February 1, 1955, as the board of supervisors in any county shall specify by resolution, is hereby increased by twenty-five dollars ($25) per month if the retired member is entitled to be credited with 20 years or more of service, or, if the retired member is entitled to be credited with less than 20 years of service, by an amount which bears the same ratio to twenty-five dollars ($25) as the member’s completed years of service with which the member is entitled to be credited bears to 20 years.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Amended by Stats. 1963, Ch. 818.)



31739.3

Every retirement allowance payable for time commencing on the effective date of this section to or on account of any member of this system, or of a superseded system, who has been retired for disability, is increased as follows:

Period during which

Percentage of increase in

retirement became

monthly retirement

effective

allowance

On or prior to June 30, 1956  ........................

10%

12 months ended June 30, 1957  ........................

8%

12 months ended June 30, 1958  ........................

6%

12 months ended June 30, 1959  ........................

4%

12 months ended June 30, 1960  ........................

2%

In no event shall any allowance be increased by an amount greater than fifty dollars ($50) a month nor less than ten dollars ($10) a month.

This section shall not be operative in any county until such time as the board of supervisors shall by ordinance adopted by majority vote make the provisions of this section applicable in such county, providing further that an actuarial survey of the system has been made by the adopting county’s system prior to the passage of said ordinance.

(Added by Stats. 1961, Ch. 1120.)



31739.31

Every retirement allowance, optional death allowance, or annual death allowance (including an allowance payable to a survivor of a member) payable to or on account of any member of this system or of a superseded system who has been or was retired for disability is increased as follows:

Period during which

Percentage of increase in

retirement became

monthly retirement

effective

allowance

On or prior to June 30, 1962  ........................

10%

12 months ended June 30, 1963  ........................

8%

12 months ended June 30, 1964  ........................

6%

12 months ended June 30, 1965  ........................

4%

12 months ended June 30, 1966  ........................

2%

In no event shall any allowance be increased by an amount greater than fifty dollars ($50) a month or less than ten dollars ($10) a month.

This section shall not be operative in any county until such time as the board of supervisors shall, by ordinance adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1967, Ch. 892.)



31739.32

Every retirement allowance, optional death allowance, or annual death allowance, including an allowance payable to a survivor of a member, payable to or on account of any member of this system or of a superseded system who has been or was retired for disability is increased as follows:

Period during which

Percentage of increase in

retirement became

monthly retirement

effective

allowance

On or prior to June 30, 1967  ........................

10%

12 months ended June 30, 1968  ........................

8%

12 months ended June 30, 1969  ........................

6%

12 months ended June 30, 1970  ........................

4%

12 months ended June 30, 1971  ........................

2%

In no event shall any allowance be increased by an amount greater than seventy-five dollars ($75) a month or less than twenty-five dollars ($25) a month. A member with credit for 10 or more years of service in the system shall receive not less than twenty-five dollars ($25) a month.

This section shall not be operative in any county until such time as the board of supervisors shall, by ordinance adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1973, Ch. 298.)



31739.33

(a) Except as provided in subdivision (b), a retirement allowance, optional death allowance, or annual death allowance, including an allowance payable to a survivor of a member, payable to or on account of any member of this system or of a superseded system who has been or was retired for disability which did not on July 1, 1976, exceed five hundred dollars ($500) per month is hereby increased as follows:

Number of years of

Percentage of increase

county or district

in monthly retirement

service

allowance

25 or more years  ........................

10%

20–25 years  ........................

8%

15–20 years  ........................

6%

(b) No allowance shall be increased to more than five hundred dollars ($500) per month pursuant to subdivision (a).

This section shall not be operative in a county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in that county.

(Amended by Stats. 2008, Ch. 179, Sec. 104. Effective January 1, 2009.)



31739.34

(a) Except as provided in subdivision (b) of this section, a retirement allowance, optional death allowance or annual death allowance, including an allowance payable to a survivor of a member, payable to or on account of any member of this system, or of a superseded system, who retired for disability on or before December 31, 1971, is hereby increased as follows:

Number of Years of

Percentage of Increase in

County or District

Monthly Retirement

Service

Allowance

25 or more years  ........................

10%

20–25 years  ........................

8%

15–20 years  ........................

6%

10–15 years  ........................

4%

(b) No allowance shall be increased to more than five hundred dollars ($500) per month pursuant to subdivision (a) of this section.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1980, Ch. 442.)



31739.4

Every retirement allowance payable during the time this section is operative in any county to, or on account of any member of this system or of a superseded system, who has been retired for disability shall be increased by an amount equal to the product one dollar ($1) times years of service, not to exceed 20 years, times the number in the following table:

Period during which retirement

became effective

Multiply by

On or prior to June 30, 1957  ........................

2

12 months ended June 30, 1958  ........................

1.5

12 months ended June 30, 1959  ........................

1

12 months ended June 30, 1960  ........................

0.5

This section shall not be operative in any county except as follows: The board of supervisors of a county at any time and from time to time may find that economic conditions are such as to require either that this entire section, or this section as applied to one or more categories of members in the above table be applicable in such county. The board of supervisors of such county from time to time may either rescind or modify such finding and either find that economic conditions do not require that this section be applicable at all in such county or be applicable to a greater, lesser, or different extent than previously found. This section or this section as applied to one or more categories of members in the above table, as the case may be, shall be applicable in such county when and only during the time when such finding is in effect. The giving of additional retirement benefits pursuant to this section shall create no additional contractual rights and shall not preclude the withdrawal of such benefits either by action of the board of supervisors or of the Legislature.

(Added by Stats. 1963, Ch. 634.)



31739.5

The provision in Section 31681.8, when adopted or readopted, shall apply to members of this system or a superseded system who retired for disability, except that payments to a member of this system or a superseded system who retired for service-connected disability or to the surviving beneficiary of such member shall be computed on the basis that the member’s service had continued to age 60, if a safety member, or age 70, if any other category of member, provided, that this additional service credit shall not exceed 30 years.

(Amended by Stats. 1988, Ch. 76, Sec. 2.)



31740

In any county which has implemented the provisions of Article 15.6 (commencing with Section 31855), any member who is thereafter retired for disability shall receive a supplemental disability retirement allowance in the sum of three hundred dollars ($300) per month in addition to any other benefits due under this chapter, provided the member’s disability is such that the member is incapable of gainful employment. The board may adopt regulations, including a requirement for periodic declarations of nonemployment, to administer this supplemental allowance.

(Added by Stats. 1974, Ch. 415.)



31751

Notwithstanding any other provision of law:

(a) (1) The Board of Supervisors of Contra Costa County may make this section, Tier Two, applicable to officers and employees of the county, by adopting a resolution specifying the future operative date of its application.

(2) After the board of supervisors has adopted that resolution, the governing body of a district may make this section applicable as Tier Two to its officers and employees on and after the future operative date it specifies.

(b) Except as otherwise provided in this section, Tier Two shall cover all officers and employees who become members or return to membership in the county on or after April 4, 1980, and in a district on or after the date of its applicability thereto.

(c) (1) This section may not cover any employee who is in, or eligible for, safety membership under this chapter.

(2) This section may not cover any person who is a member of the retirement system in the county or district on the operative date of its application thereto unless and until the person voluntarily in writing irrevocably requests coverage.

(3) This section may not cover any member who does not request coverage, is then laid off, and later returns to membership.

(4) This section may not cover any member who does not request coverage, then becomes a deferred member, and later returns to active membership.

(5) This section may not cover any person referred to in subparagraph (C) of paragraph (2) of subdivision (d) who does not request coverage.

(d) (1) The board of supervisors shall adopt regulations allowing individual county and district employees to irrevocably request coverage under Tier Two.

(2) The regulations shall specify the period during which each person may request coverage.

(A) For persons who are employees on the applicability date of this section, Tier Two, to the county or district, this period may not exceed one year after that date.

(B) For persons not subject to subparagraph (A), who before the Tier Two applicability date chose deferred retirement under Article 9 (commencing with Section 31700) from the county’s Tier One retirement system, and who thereafter while still in deferred status returned to active membership, this period may not exceed 90 days after that return.

(C) For persons not subject to subparagraph (A) who enter or reenter employment in the county or the district, for the first time after Tier Two is applicable thereto, with reciprocal rights under Article 15 (commencing with Section 31830), this period may not exceed 90 days after that entry or reentry.

(e) Anyone requesting coverage as provided for in this section, who becomes permanently incapacitated as defined in Section 31720.1, shall be granted a disability allowance under Section 31727.01 if the member has completed five years of service.

(f) This section is intended to, and shall, apply retroactively, from the effective date of the original enactment of Section 31751, April 4, 1980, forward so that its beneficial effects and those of the original enactment are available to all persons covered by this section as though it had been originally enacted in its present form.

(g) Notwithstanding any other provision of law, if a county adopts a resolution pursuant to subdivision (a) of Section 31755.1, this section may, pursuant to a memorandum of understanding in accordance with the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1), be made inapplicable to those officers and employees of the county specified in the resolution for service performed on and after the operative date specified in the memorandum of understanding. In that event, this section shall also be inapplicable to nonrepresented employees within similar job classifications as employees in applicable bargaining units and to the supervisors and managers of those employees. If a district adopts a resolution pursuant to subdivision (a) of Section 31755.1, this section shall be inapplicable to the officers and employees of the district on and after the operative date of the resolution.

(h) No district may make this section applicable to any of its officers or employees on or after the effective date of the act adding this subdivision.

(Amended by Stats. 2002, Ch. 695, Sec. 2. Effective September 18, 2002.)



31752

This section shall apply to members subject to Section 31751. Notwithstanding any other provision of this chapter, the current service pension or the current service pension combined with the prior service pension is an additional pension for members purchased by the contributions of the county or district sufficient, when added to the service retirement annuity, to equal, as follows:

(a) The percentage of the member’s final compensation, as defined in Section 31462, in the following table set forth in Column (A) opposite the member’s age at retirement, taken to the preceding completed quarter year, multiplied by the number of years of service under Section 31751 with which the member is entitled to be credited at retirement, less

(b) The percentage of the member’s Primary Insurance Amount to which the member shall be entitled under federal social security, projected to age 62, if the member is less than age 62, or to which the member is now entitled, if the member is at least age 62, set forth in the following table in Column (B) opposite the member’s age at retirement, taken to the preceding completed quarter year, multiplied by the number of years of service subject to Section 31751 during which the member was covered by social security while a member of the county retirement association. The maximum number of years used in this calculation shall not exceed 30.

Percentages

Age at

retirement

(A)

(B)

50  ........................

.830

.573

50¼  ........................

.845

.585

50½  ........................

.860

.597

50¾  ........................

.875

.609

51  ........................

.890

.622

51¼  ........................

.905

.635

51½  ........................

.920

.648

51¾  ........................

.935

.661

52  ........................

.950

.675

52¼  ........................

.965

.689

52½  ........................

.980

.704

52¾  ........................

.995

.719

53  ........................

1.010

.734

53¼  ........................

1.025

.750

53½  ........................

1.040

.766

53¾  ........................

1.055

.782

54  ........................

1.070

.799

54¼  ........................

1.085

.816

54½  ........................

1.100

.834

54¾  ........................

1.115

.853

55  ........................

1.130

.872

55¼  ........................

1.145

.891

55½  ........................

1.160

.911

55¾  ........................

1.175

.931

56  ........................

1.190

.952

56¼  ........................

1.205

.973

56½  ........................

1.220

.995

56¾  ........................

1.235

1.017

57  ........................

1.250

1.040

57¼  ........................

1.265

1.064

57½  ........................

1.280

1.088

57¾  ........................

1.295

1.113

58  ........................

1.310

1.139

58¼  ........................

1.325

1.165

58½  ........................

1.340

1.192

58¾  ........................

1.355

1.220

59  ........................

1.370

1.249

59¼  ........................

1.385

1.279

59½  ........................

1.400

1.309

59¾  ........................

1.415

1.340

60  ........................

1.430

1.372

60¼  ........................

1.445

1.405

60½  ........................

1.460

1.440

60¾  ........................

1.475

1.475

61  ........................

1.490

1.511

61¼  ........................

1.505

1.548

61½  ........................

1.520

1.587

61¾  ........................

1.535

1.626

62  ........................

1.550

1.667

62¼  ........................

1.565

1.667

62½  ........................

1.580

1.667

62¾  ........................

1.595

1.667

63  ........................

1.610

1.667

63¼  ........................

1.625

1.667

63½  ........................

1.640

1.667

63¾  ........................

1.655

1.667

64  ........................

1.670

1.667

64¼  ........................

1.685

1.667

64½  ........................

1.700

1.667

64¾  ........................

1.715

1.667

65 and over  ........................

1.730

1.667

(Added by Stats. 1980, Ch. 58.)



31755

(a) (1) The Board of Supervisors of Contra Costa County may make this section, Tier Three, applicable to officers and employees for whom it is the governing body, by adopting an ordinance specifying the future operative date of its application.

(2) As used in this section, “Tier One” refers to the retirement plan covering general members not covered by Section 31751.

(3) After the board of supervisors has adopted an ordinance, the governing body of a district not governed by the board of supervisors may make this section applicable as Tier Three to its officers and employees on and after the future operative date it specifies.

(b) Except as otherwise provided in this section, this section shall cover all officers and employees who are members or return to membership in the county’s Tier Two retirement system established by Section 31751 on or after the operative date specified in the ordinance adopted pursuant to subdivision (a), and in a district on or after the date of its applicability thereto.

(c) (1) This section shall not cover any employee who is in, or eligible for, Tier One or safety membership under this chapter.

(2) This section shall not cover any person who is a member of the retirement system in the county or district on or after the operative date of its application thereto unless and until the person voluntarily in writing irrevocably elects coverage.

(3) This section shall not be applicable to any eligible member who does not elect coverage, is then laid off or terminates employment, regardless of whether voluntarily or involuntarily, and later returns to membership employment.

(4) This section shall not be applicable to any eligible member who does not elect coverage, then retires or becomes a deferred member, and later returns to active membership.

(5) This section shall not be applicable to any person referred to in subparagraph (D) of paragraph (2) of subdivision (d) who does not elect coverage.

(d) Upon adoption of this section by the board of supervisors, the following provisions shall become applicable:

(1) Subject to the provisions of paragraph (2) of subdivision (d), any qualified individual county or district employee may irrevocably elect coverage under Tier Three.

(2) (A) County or district employees who are members of the county’s Tier Two retirement system and who have attained five years’ credited service with the county or district on the applicable date of this section, must elect Tier Three coverage in writing within six months after that date.

(B) Persons not subject to subparagraph (A), who thereafter attain five years’ credited service in the county’s Tier Two retirement system, must elect Tier Three coverage in writing within 90 days after attaining the five years’ credited service.

(C) Persons not subject to subparagraph (A) or (B), who, before the Tier Three applicability date, elected deferred retirement under Article 9 (commencing with Section 31700) from the county’s Tier Two retirement system, and who had at least five years’ credited Tier Two service, and who thereafter while still in deferred status return to active membership, must elect coverage in writing within 90 days after that return.

(D) Persons not subject to subparagraph (A), (B), or (C), who enter or reenter employment in the county or the district for the first time after Tier Three is applicable thereto, and who have reciprocal rights under Article 15 (commencing with Section 31830), and who are otherwise eligible to elect Tier Three by virtue of their Tier Two status and years of retirement credited service must elect Tier Three coverage in writing within 90 days after that entry or reentry.

(e) The board may not grant a disability retirement allowance to a person who has become a Tier Three member except as provided in Section 31720.1. The amount of disability retirement allowances under Tier Three shall be as set forth in Section 31727.01.

(f) Notwithstanding any other provision of this chapter, service retirements under Tier Three shall be governed by the same provisions that govern Tier One retirements in Contra Costa County.

(g) Notwithstanding any other provision of this chapter, Tier Three retired members who have retired for service shall only be entitled to cost-of-living adjustments as provided by the board of supervisors for Tier One retired members pursuant to Article 16.5 (commencing with Section 31830).

(h) Notwithstanding any other provision of this chapter, Tier Three retired members who have been retired for disability shall only be entitled to cost-of-living adjustments as provided by the board of supervisors for Tier Two retired members pursuant to Article 16.5 (commencing with Section 31830).

(i) The board of supervisors may adopt regulations to implement the provisions of this section.

(Amended by Stats. 2005, Ch. 22, Sec. 91. Effective January 1, 2006.)



31755.1

Notwithstanding any other provision of law:

(a) (1) The Board of Supervisors of Contra Costa County may, pursuant to a memorandum of understanding in accordance with the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1), adopt a resolution making this section applicable to the officers and employees of the county specified in the resolution and specifying the future operative date of its application.

(2) After the board of supervisors has adopted that resolution, the governing body of a district may make this section applicable to its officers and employees by adopting a resolution specifying the future operative date of its application, which date may not be earlier than the operative date of the resolution described in paragraph (1).

(b) (1) Except as otherwise provided in this section, Tier Three, as described in Section 31755, shall apply to all officers and employees who become members or return to membership in the county or district, and with respect to service performed, on or after the date this section becomes applicable in the county or district.

(2) On the date this section becomes applicable in the county or district, those officers and employees specified in the resolution described in subdivision (a) and then-subject to Tier Two shall thereafter be covered by Tier Three, as described in Section 31755, for service performed on and after that date.

(c) This section may not apply to an employee for any service performed while he or she is a safety member under this chapter or is subject to Tier One, as described in Section 31755.

(d) The benefit formula set forth in Section 31752 shall apply to the Tier Two service with which a member is entitled to be credited at retirement.

(e) If the county adopts a resolution pursuant to subdivision (a), this section shall apply equally to any nonrepresented employees in similar job classifications as employees within applicable bargaining units and to the supervisors and managers of those employees.

(Added by Stats. 2002, Ch. 695, Sec. 3. Effective September 18, 2002.)



31755.2

Notwithstanding any other provision of law:

(a) (1) The Board of Supervisors of Contra Costa County may, pursuant to a memorandum of understanding in accordance with the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1), adopt a resolution making this section applicable to the officers and employees of the county specified in the resolution and specifying the future operative date of its application.

(2) After the board of supervisors has adopted that resolution, the governing body of a district may make this section applicable to its officers and employees by adopting a resolution specifying the future operative date of its application, which date may not be earlier than the operative date of the resolution described in paragraph (1).

(b) Notwithstanding any other provision of law, the benefit formula set forth in Section 31676.16 shall apply to the Tier Three service with which a member, who retires on or after the date this section becomes applicable in the county or district, is entitled to be credited and for which the member has paid Tier Three member contributions.

(c) Notwithstanding any other provision of law, Section 31676.16 does not apply to any periods of service performed as Tier Two service under Section 31751, except to the extent that Tier Three service credit is purchased by or on behalf of the member for those periods.

(d) If the county adopts a resolution pursuant to subdivision (a), this section shall apply equally to any nonrepresented employees in similar job classifications as employees within applicable bargaining units and to the supervisors and managers of those employees.

(Added by Stats. 2002, Ch. 695, Sec. 4. Effective September 18, 2002.)



31755.3

Notwithstanding any other provision of law:

(a) (1) The Board of Supervisors of Contra Costa County may, pursuant to a memorandum of understanding in accordance with the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1), adopt a resolution making this section applicable to the officers and employees of the county specified in the resolution and specifying the future operative date of its application.

(2) After the board of supervisors has adopted that resolution, the governing body of a district may make this section applicable to its officers and employees by adopting a resolution specifying the future operative date of its application, which date may not be earlier than the operative date of the resolution described in paragraph (1).

(b) The benefit formula set forth in Section 31676.16 shall apply to the Tier One service with which a member is entitled to be credited at retirement. As used in this section, “Tier One” shall have the meaning set forth in Section 31755.

(c) If the county adopts a resolution pursuant to subdivision (a), this section shall apply equally to any nonrepresented employees in similar job classifications as employees within applicable bargaining units and to the supervisors and managers of those employees.

(Added by Stats. 2002, Ch. 695, Sec. 5. Effective September 18, 2002.)






ARTICLE 11 - Optional Retirement Allowances

31760

Until the first payment of any retirement allowance is made, a member or retired member, in lieu of the retirement allowance for his life alone, may elect to have the actuarial equivalent of his retirement allowance as of the date of retirement applied to a lesser retirement allowance payable throughout life in accordance with one of the optional settlements specified in this article.

(Amended by Stats. 1955, Ch. 372.)



31760.1

Upon the death of any member after retirement for service or non-service-connected disability from a retirement system established in a county subject to the provisions of Section 31676.1, 60 percent of his or her retirement allowance, if not modified in accordance with one of the optional settlements specified in this article, shall be continued throughout life to his or her surviving spouse. If there is no surviving spouse entitled to an allowance hereunder or if she or he dies before every natural or adopted child of the deceased member attains the age of 18 years, then the allowance which the surviving spouse would have received had she or he lived, shall be paid to his or her natural or adopted child or children under that age collectively, to continue until every child dies or attains that age; provided, that no child shall receive any allowance after marrying or attaining the age of 18 years. No allowance, however, shall be paid under this section to a surviving spouse unless she or he was married to the member at least one year prior to the date of his or her retirement. The right of a child or children of a deceased member to receive an allowance under this section, in the absence of an eligible surviving spouse, shall not be dependent on whether the child or children were nominated by the deceased member as the beneficiary of any benefits payable upon or by reason of the member’s death, and shall be superior to and shall supersede the rights and claims of any other beneficiary so nominated.

Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to those children through the age of 21 if the children remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board.

If at the death of any retired member there is no surviving spouse or minor children eligible for the 60-percent continuance provided in this section, and the total retirement allowance income received by him or her during his or her lifetime did not equal or exceed his or her accumulated normal contributions, his or her designated beneficiary shall be paid an amount equal to the excess of his or her accumulated normal contributions over his or her total retirement allowance income.

The superseding rights pursuant to this section shall not affect benefits payable to a named beneficiary as provided under Section 31789, 31789.01, 31789.1, 31789.12, 31789.13, 31789.2, 31789.3, 31789.5, or 31790.

(Amended by Stats. 1998, Ch. 132, Sec. 3. Effective January 1, 1999.)



31760.11

Notwithstanding Section 31760.1, upon the death after retirement of any member covered under Section 31751, 60 percent of the member’s retirement allowance, if not modified in accordance with one of the optional settlements specified in this article, shall be continued throughout life to the member’s spouse if the spouse is designated as the beneficiary. No allowance, however, shall be paid under this section to a surviving spouse unless she or he was married to the member at least one year prior to the date of the member’s retirement.

If there is an eligible spouse, in addition to the above, 20 percent of the member’s unmodified retirement allowance shall be paid to each of the member’s children. The maximum family benefit under this section shall be 100 percent of the member’s retirement allowance.

If, on the death after retirement of any member covered under Section 31751, there is no spouse eligible for the 60 percent continuance but there is at least one eligible child, or if there was an eligible spouse and the spouse dies while there is at least one eligible child, the child, or children collectively, shall be entitled to the 60 percent continuance of the member’s unmodified allowance.

As used in this section, “child” means a member’s child who is dependent upon such member at the time of his or her retirement and while such child is unmarried and:

(a) Under 18 years of age, or

(b) Whether under or over 18 years of age, totally disabled and such disability occurred prior to such child attaining the age of 18 years, or

(c) Eighteen years of age or over, but has not attained the age of 22 years, and is enrolled as a full-time student in an accredited school, as determined by the board.

If, at the death of any retired member, there is no surviving spouse or children eligible for the continuance of the allowance provided in this section, and the total retirement allowance income received by the member during the member’s lifetime did not exceed the member’s accumulated normal contributions and cost-of-living contributions, the member’s designated beneficiary shall be paid an amount equal to the excess of such contributions at retirement date over the total amount of the retirement allowance income received by the member.

(Added by Stats. 1980, Ch. 58.)



31760.12

Notwithstanding Section 31760.1, each survivor allowance paid pursuant to Section 31760.1 on account of a member who retires on or after the operative date of this section shall be equal to 65 percent of the member’s monthly retirement allowance, if not modified in accordance with one of the optional settlements specified in this article.

This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 9. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31760.13

(a) Notwithstanding Section 31760.1, each survivor allowance paid on or after the operative date of this section pursuant to Section 31760.1 on account of a member who retires before the operative date of this section shall be equal to 65 percent of the member’s monthly retirement allowance, if not modified in accordance with one of the optional settlements specified in this article, as adjusted for the net cost-of-living percentage increase, if any, awarded to that survivor prior to the operative date of this section.

(b) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 10. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31760.2

(a) Notwithstanding Section 31481 or 31760.1, upon the death of any member after retirement for service or non-service-connected disability from a retirement system established in a county pursuant to this chapter, 60 percent of his or her retirement allowance, if not modified in accordance with one of the optional settlements specified in this article, shall be continued to his or her surviving spouse for life. If there is no surviving spouse entitled to an allowance under this section or if she or he dies before every child of the deceased member attains the age of 18 years, then the allowance that the surviving spouse would have received had he or she lived, shall be paid to his or her child or children under that age collectively, to continue until each child dies or attains that age. However, no child may receive any allowance after marrying or attaining the age of 18 years.

(b) No allowance may be paid under this section to a surviving spouse unless he or she was married to the member at least two years prior to the date of death and has attained the age of 55 years on or prior to the date of death.

(c) Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to the children through the age of 21 years if the children remain unmarried and are regularly enrolled as full-time students in an accredited school, as determined by the board.

(d) If at the death of any retired member there is no surviving spouse or minor children eligible for the 60-percent continuance provided in this section and the total retirement allowance income received by the retired member during his or her lifetime did not equal or exceed his or her accumulated normal contributions, the retired member’s designated beneficiary shall be paid an amount equal to the excess of his or her accumulated normal contributions over his or her total retirement allowance income.

(e) No allowance may be paid pursuant to this section to any person who is entitled to an allowance pursuant to Section 31760.1.

(f) The superseding rights pursuant to this section do not affect benefits payable to a named beneficiary as provided under Section 31789, 31789.01, 31789.1, 31789.12, 31789.13, 31789.2, 31789.3, 31789.5, or 31790.

(g) This section is not applicable in any county until the board of retirement, by resolution adopted by a majority vote, makes this section applicable in the county. The board’s resolution may designate a date, which may be prior or subsequent to the date of the resolution, as of which the resolution and this section shall be operative in the county.

(Amended by Stats. 2002, Ch. 875, Sec. 1. Effective January 1, 2003.)



31760.3

The sole purpose of this section is to notify the current spouse of the selection of benefits or change of beneficiary made by a member. Nothing in this section is intended to conflict with community property law. An application for a refund of the member’s accumulated contributions, an election of optional settlement, or a change in beneficiary designation shall contain the signature of the current spouse of the member, unless the member declares, in writing under penalty of perjury, any of the following:

(a) The member is not married.

(b) The current spouse has no identifiable community property interest in the benefit.

(c) The member does not know, and has taken all reasonable steps to determine, the whereabouts of the current spouse.

(d) The current spouse has been advised of the application and has refused to sign the written acknowledgment.

(e) The current spouse is incapable of executing the acknowledgment because of incapacitating mental or physical condition.

(f) The member and the current spouse have executed a marriage settlement agreement pursuant to Part 5 (commencing with Section 1500) of Division 4 of the Family Code which makes the community property law inapplicable to the marriage.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make this section applicable in the county.

(Amended by Stats. 1992, Ch. 163, Sec. 87. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



31760.5

(a) Notwithstanding Section 31760 and in lieu of the retirement allowance and the continuing or survivor allowance, if any, otherwise payable to a retired member and his or her surviving spouse pursuant to this article, a member may elect in writing to have the actuarial equivalent of these benefits, as of the date of retirement, applied to a lesser amount payable throughout the retired member’s life, and to an increased survivor allowance as approved by the board, upon the advice of the actuary, that, upon the death of the retired member, shall be continued throughout the life of and paid to his or her surviving spouse. To qualify for benefits under this section, the surviving spouse must be married to the member at least one year prior to the date of retirement. If there is no surviving spouse entitled to this allowance, or if the surviving spouse dies before every child of the deceased retired member, including every stepchild and adopted child, attains the age of 18 years, then the increased survivor allowance that the spouse would have received had he or she survived shall be paid to the deceased retired member’s child or children under the age of 18 years. If the increased survivor allowance is to be paid to surviving children, it shall be divided among the children in equal shares. However, the right of any child to share in the allowance shall cease upon his or her death, marriage, or attaining the age of 18 years.

(b) Notwithstanding any other provisions of this section, the allowance otherwise payable to the children of the deceased retired member shall be paid through the age of 21 years if the children remain unmarried and are regularly enrolled as full-time students in any accredited school as determined by the board.

(c) The election under this section may not, in the opinion of the board and the actuary, place any additional burden upon the retirement system. If a member elects to be subject to this section, the retirement allowance that would otherwise be payable to the member shall be reduced by the additional cost to the system resulting from the increased survivor allowance. The actuarial cost of the survivor allowance payable under this section shall be calculated taking into account the life expectancy of the member’s surviving spouse.

(d) This section is only applicable to Los Angeles County and is not operative unless and until the board of supervisors of the county elects, by resolution adopted by a majority vote, to make this section operative in the county. This section applies only to those members who retire after the operative date of this section.

(Added by Stats. 2004, Ch. 152, Sec. 3. Effective January 1, 2005. Section conditionally operative by its own provisions.)



31760.7

(a) A retired member, in order to provide for his or her domestic partner, shall be entitled to elect or change any optional retirement allowance pursuant to this article, if all of the following criteria are satisfied:

(1) The member retired on or before January 1, 2006.

(2) At retirement, the member elected an unmodified retirement allowance or one of the optional settlements specified in this article naming his or her domestic partner as beneficiary.

(3) At the time of election under this section, the retired member and domestic partner are registered as domestic partners with the Secretary of State, and provide a copy of their Certificate of Registered Domestic Partnership to the retirement system.

(4) The retired member and domestic partner sign an affidavit under penalty of perjury stating that at least one year prior to the member’s service retirement effective date or at the disability retirement date the member and partner would have qualified to be registered as domestic partners pursuant to Section 297 of the Family Code.

(b) The retirement system has no obligation to locate or otherwise contact retired members who may qualify for allowances under the terms of this section.

(c) Notwithstanding any other provision of this chapter, if a retired member elects to change his or her retirement election pursuant to this section, the member’s allowance shall be adjusted prospectively only. The adjusted retirement allowance shall be effective on the first day of the month following receipt of the member’s signed election. The member shall not be eligible to recover payment retroactively for any period between his or her retirement effective date and the date of election under this section.

(d) This section does not apply to members who are required to provide a continuing benefit to a former spouse pursuant to court order.

(e) The right of a member to make an election pursuant to this section shall expire on January 1, 2007.

(Added by Stats. 2005, Ch. 418, Sec. 25. Effective January 1, 2006.)



31760.8

(a) Notwithstanding Section 31782, a retired member, in order to provide for his or her spouse, shall be entitled to revise the designated beneficiary of an optional settlement elected pursuant to Section 31762, 31763, or 31764 at the time of retirement, if all of the following criteria are satisfied:

(1) The member retired on or before the date the board made Section 31760.2, 31785.1, or 31786.1 applicable in the county.

(2) At retirement, the member was unmarried or had been married less than one year.

(3) The member’s spouse is at least 55 years of age and is older than the originally designated beneficiary.

(4) The member’s application satisfies the requirements described in subdivisions (b) and (c).

(b) (1) An application for a revision of an optional settlement pursuant to this section shall include the signature of the designated beneficiary of the optional settlement acknowledging the revision or shall include a written declaration of one or more of the following as may be applicable to the member:

(A) The beneficiary has no identifiable community property interest in the benefit.

(B) The member does not know, and has taken all reasonable steps to determine, the whereabouts of the beneficiary.

(C) The beneficiary has been advised of the application and has refused to sign the written acknowledgment.

(D) The beneficiary is incapable of executing the acknowledgment because of an incapacitating mental or physical condition.

(2) The purpose of this subdivision is to notify the beneficiary of the revision of an optional settlement made by a member that may affect the entitlement of the beneficiary.

(3) A person who knowingly provides false information in the written declaration submitted pursuant to paragraph (1) shall be subject to a civil penalty of not less than one thousand dollars ($1,000) and not more than twenty-five thousand dollars ($25,000), in addition to any civil remedies available to the board. An action to impose a civil penalty pursuant to this paragraph may be brought by any public prosecutor in the name of the people of the state.

(c) In addition to the requirements of subdivision (b), if the originally designated beneficiary of the optional settlement is a former spouse or domestic partner of the member, the application for revision of an optional settlement shall also evidence agreement to the revision by the former spouse or domestic partner.

(d) After revision, the member’s retirement allowance shall remain the same as provided by the optional settlement, adjusted by any cost-of-living increases that have been added to the retirement allowance.

(e) The retirement system has no obligation to locate or otherwise contact retired members who may qualify for a revision under this section.

(f) No actions taken pursuant to this section excuse the obligation of a member to provide a continuing benefit to a former spouse or other person pursuant to court order.

(g) This section is not applicable in any county until the board of retirement, by resolution adopted by a majority vote, makes this section applicable in the county. The board’s resolution may designate a date, which may be prior or subsequent to the date of the resolution, as of which the resolution and this section shall be operative in the county.

(Added by Stats. 2014, Ch. 726, Sec. 1. Effective January 1, 2015.)



31761

Optional settlement 1 consists of the right to elect in writing to have a retirement allowance paid him or her until his or her death and, if he or she dies before he or she receives in annuity payments the amount of his or her accumulated contributions at retirement, to have the balance at death paid to his or her estate or to the person, having an insurable interest in his or her life, as he or she nominates by written designation duly executed and filed with the board.

(Amended by Stats. 1991, Ch. 982, Sec. 2.)



31762

Optional settlement 2 consists of the right to elect in writing to have a retirement allowance paid to him or her until his or her death, and thereafter to the person, having an insurable interest in his or her life, as he or she nominates by written designation duly executed and filed with the board at the time of his or her retirement.

(Amended by Stats. 2004, Ch. 183, Sec. 170. Effective January 1, 2005.)



31763

Optional settlement 3 consists of the right to elect in writing to have a retirement allowance paid him or her until his or her death, and thereafter to have one-half of his or her retirement allowance paid to the person, having an insurable interest in his or her life, as he or she nominates by written designation duly executed and filed with the board at the time of his or her retirement.

(Amended by Stats. 1991, Ch. 982, Sec. 4.)



31764

Optional settlement 4 consists of the right to elect in writing to have a retirement allowance paid him or her until his or her death and thereafter to have other benefits as are approved by the board, upon the advice of the actuary, continued throughout the life of and paid to the persons, having an insurable interest in his or her life, as he or she nominates by written designation duly executed and filed with the board at the time of his or her retirement. The designation shall not, in the opinion of the board and the actuary, place any additional burden upon the retirement system.

(Amended by Stats. 1991, Ch. 982, Sec. 5.)



31764.5

(a) At retirement, a member who elects an optional settlement pursuant to Section 31762, 31763, or 31764 may elect to reduce his or her allowance to provide that if the named beneficiary predeceases the member, the member’s allowance shall be adjusted to the amount he or she would have been entitled to receive at retirement if his or her benefit had not been modified by an optional settlement, adjusted by any cost-of-living increases that would have been added to the monthly allowance. The adjusted allowance shall be effective on the first day of the month following the month in which notification of the beneficiary’s death is received by the board.

(b) This section may not become operative if, in the opinion of the retirement board and the actuary, the allowances payable under this section would place an additional financial burden on the retirement system.

(c) This section may not become operative until the board of supervisors elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2004, Ch. 441, Sec. 4. Effective January 1, 2005.)



31764.6

(a) Notwithstanding Sections 31481 and 31760, optional settlement 5 consists of a retired member’s right to elect in writing to have his or her retirement allowance reduced and to designate his or her spouse who is not otherwise eligible to receive a survivor allowance. The survivor allowance shall be determined on an actuarial basis by the reduction in the member’s allowance and may not, in the opinion of the board and the actuary, place any additional financial burden on the retirement system.

(b) A member who elected to receive an optional settlement under Section 31762, 31763, or 31764, involving a life contingency of a beneficiary, may elect optional settlement 5 if the beneficiary predeceases the member or, if a former spouse was named, in the event of a dissolution or annulment of the marriage or a legal separation in which the judgment dividing the community property awards the total interest in the retirement system to the retired member.

(c) A member who married at least 12 months prior to the date this section becomes operative may file an election with the board of retirement within 60 days after the operative date. The election shall become effective the first day of the month following receipt of the election by the board. A member who fails to elect within that 60-day period shall retain the right to make an election under this section subject to the waiting period provided in subdivision (d).

(d) Except as provided in subdivision (c), the election under this section shall become effective 12 months after the date it is filed with the board, provided that neither the member nor his or her spouse dies prior to the effective date of the election.

(e) An election under this section is irrevocable.

(f) This section may not become operative until the board of supervisors elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2004, Ch. 441, Sec. 5. Effective January 1, 2005.)



31764.7

(a) Notwithstanding any other provision of this chapter, if a retired member elects to have his or her retirement allowance reduced pursuant to Section 31764.6 and if, thereafter, the member’s spouse predeceases the member, the member’s allowance shall be adjusted to the amount he or she received at retirement, adjusted by any cost-of-living increases that were or would have been added to the monthly allowance. The adjusted allowance shall be effective on the first day of the month following the month in which notification of the spouse’s or beneficiary’s death is received by the board.

(b) This section may not become operative if, in the opinion of the retirement board and the actuary, the allowances payable under this section would place an additional financial burden on the retirement system.

(c) This section may not become operative until the board of supervisors elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2004, Ch. 441, Sec. 6. Effective January 1, 2005.)



31765

Upon the death of a member who was eligible to retire, in circumstances in which a death benefit is payable under Article 12, if the deceased member has designated as beneficiary his spouse who survives him by not less than 30 days, such surviving spouse may elect, at any time before acceptance of any benefits from the retirement system, to receive, in lieu of the death benefit otherwise payable under Article 12, the same retirement allowance as that to which such spouse would have been entitled had such member retired on the day of his death and selected Optional Settlement 3. Such surviving spouse may elect in writing, before the first payment of any allowance is made, to receive in a lump sum payment all or any part of the member’s accumulated additional contributions. The sum so paid shall not be included in the calculation of the annuity of the surviving spouse.

If, at the death of such spouse, she or he is survived by one or more unmarried children of such member, under the age of 18, such retirement allowance shall continue to such child or children, collectively, until every child dies, marries, or attains age 18. If such spouse dies, either before or after the death of such member without either making such election or receiving any portion of the death benefit, and no part of the death benefit has been paid to any person, prior to the payment of any benefits, the legally appointed guardian of such children shall make the election herein provided for on behalf of such surviving children as in his judgment may appear to be in their interest and advantage and the election so made shall be binding and conclusive upon all parties in interest.

Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to such children through the age of 21 if such children remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board.

(Amended by Stats. 1967, Ch. 1622.)



31765.1

Upon the death of any member of a retirement system established in a county subject to the provisions of Section 31676.1 or Section 31695.1, eligible for retirement pursuant to Article 7.5, 8, or 8.7 who leaves a spouse designated as beneficiary, such surviving spouse may, in lieu of the death benefit provided for in Article 12, elect to receive a retirement allowance equal to 60 percent of the amount to which the member would have been entitled had the member retired on the date of his death with a retirement allowance not modified in accordance with one of the optional settlements specified in Article 11. Such surviving spouse may elect in writing, before the first payment of any allowance is made, to receive in a lump sum payment all or any part of the member’s accumulated additional contributions. The sum so paid shall not be included in the calculations of the annuity of the surviving spouse.

If, at the death of such spouse, she or he is survived by one or more unmarried children of such member, under the age of 18, such retirement allowance shall continue to such child or children, collectively, until every child dies, marries, or attains age 18. If such spouse dies, either before or after the death of such member without either making such election or receiving any portion of the death benefit, and no part of the death benefit has been paid to any person, prior to the payment of any benefits, the legally appointed guardian of such children shall make the election herein provided for on behalf of such surviving children as in his judgment may appear to be in their interest and advantage and the election so made shall be binding and conclusive upon all parties in interest.

Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to such children through the age of 21 if such children remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board.

(Amended by Stats. 1967, Ch. 1622.)



31765.11

Notwithstanding Sections 31765 and 31765.1, upon the death of any member covered under Section 31751 who was either eligible for retirement or would have been entitled to disability retirement but died prior to such retirement and who leaves a spouse, such surviving spouse may, in lieu of the death benefit provided for in Article 12 (commencing with Section 31780), elect to receive a retirement allowance equal to 60 percent of the amount to which the member would have been entitled had the member retired on the date of death with a retirement allowance not modified in accordance with one of the optional settlements specified in this article.

If there is an eligible spouse, in addition to the above, 20 percent of the allowance to which the member would have been entitled shall be paid to each of the member’s children. The maximum family benefit under this section shall be 100 percent of the amount to which the member would have been entitled had the member retired on the date of death with a retirement allowance not modified in accordance with one of the optional settlements specified in this article.

If there is no spouse eligible for the 60 percent allowance, but there is at least one eligible child, or if the spouse of the member dies either before or after the death of such member without either making such election or receiving any portion of the death benefit, and no part of the death benefit has been paid to any person, prior to the payment of any benefits, the legally appointed guardian of such child or children shall make the election herein provided for on behalf of such surviving child or children as the guardian’s judgment may appear in their interest and advantage and the election so made shall be binding and conclusive upon all parties in interest. If an election is made to receive the 60 percent allowance, the child, or children collectively, shall be entitled to 60 percent of the retirement allowance the member would have received.

As used in this section, “child” shall be as defined in Section 31760.11.

The provisions of this section also shall apply to the surviving spouse and children of any employee who dies as the result of injury or disease arising out of and in the course of employment prior to the first day of the calendar month when the employee normally would become a member.

The rights and privileges conferred by this section upon the surviving spouse and children of such deceased member or employee shall not be dependent upon whether they, or any of them, have been nominated by the deceased member or employee as the beneficiary of any benefits payable upon or by reason of death, but they shall be superior to, and shall supersede, the rights and claims of any other beneficiary so nominated.

(Added by Stats. 1980, Ch. 58.)



31765.2

Notwithstanding Section 31765.1, each survivor allowance paid pursuant to Section 31765.1 on account of a member who dies on or after the operative date of this section shall be equal to 65 percent of the monthly retirement allowance to which the deceased member would have been entitled if he or she had retired on the date of death with a retirement allowance not modified in accordance with one of the optional settlements specified in this article.

This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 11. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31765.3

(a) Notwithstanding Section 31765.1, each survivor allowance paid on or after the operative date of this section pursuant to Section 31765.1 on account of a member who dies before the operative date of this section shall be equal to 65 percent of the monthly retirement allowance to which the deceased member would have been entitled if he or she had retired on the date of death with a retirement allowance not modified in accordance with one of the optional settlements specified in this article, as adjusted for the net cost-of-living percentage increase, if any, awarded to that survivor prior to the operative date of this section.

(b) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 12. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31768

Notwithstanding any other provision of this chapter to the contrary, the board may, by a resolution adopted, pursuant to both this section and Section 31792, by a majority vote and with respect only to persons who first become members on or after the effective date of the resolution, elect to increase, by 331/3 percent, the amounts payable pursuant to any one or more of Sections 31760.1, 31760.2, and 31765.1.

This section shall apply only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Added by Stats. 1993, Ch. 286, Sec. 1. Effective January 1, 1994.)






ARTICLE 11.5 - Deferred Retirement Option Program

31770

This article shall be known and may be cited as the “Deferred Retirement Option Program.”

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31770.1

(a) The Deferred Retirement Option Program is hereby created to provide eligible members who elect to participate in the program access to a lump sum, or in some cases, additional monthly payments for a specified period in addition to a monthly retirement allowance.

(b) The design and administration of the Deferred Retirement Option Program shall conform to the applicable provisions of Title 26 of the United States Code and the Revenue and Taxation Code.

(c) If any provision of this article or application thereof to any person or circumstance is held invalid, that invalidity will not affect other provisions or applications of this article that can be given effect without the invalid provisions or application, and to this end the provisions of this article are severable.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31770.2

Unless the context otherwise requires, the definitions contained in this section govern the construction of this article:

(a) “DROP” or “program” means the Deferred Retirement Option Program established by this article, as adopted by a county or district.

(b) “Election date” means the date the member elects to participate in the program.

(c) “Deferred retirement calculation date” means the date prior to the member’s actual retirement date, as of which benefits under the program shall be calculated as provided in Section 31778.1.

(d) “Implementing ordinance” means the ordinance or resolution adopted by the county board of supervisors or governing board of the district, pursuant to Section 31770.3, providing for the implementation of the program in the county or district and specifying the applicable program options as provided in this article.

(e) “Participant” means any eligible safety member of the system described in Section 31469.4, 31470.2, or 31470.4 who has validly elected to participate in the program.

(f) “Program account” means the account established by the system for each participant of the program pursuant to Section 31772.

(g) “Program period” means the period of time commencing on the election date and ending on the member’s retirement date, which period may not exceed 60 months of elapsed time.

(h) “Retirement date” means the date the member terminates employment and retires from the system.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31770.3

(a) This article, or selected provisions of this article, shall become effective in any county or district only when the county board of supervisors or governing board of the district adopts an ordinance or resolution providing for that implementation. The board of supervisors or governing board may not adopt that ordinance or resolution, and this article, or selected portions of this article, may not become effective in the county or district unless and until the actuarial analysis described in Section 31770.4 has been completed and has determined that the program, as proposed to be adopted by the county or district, will be cost neutral and agreed to in a collective bargaining agreement.

(b) Based on the actuarial analysis, the requirement of cost neutrality, and the collective bargaining agreement, the county or district shall, in the implementing ordinance, elect one of the following for each bargaining unit other than a bargaining unit whose members are described in Section 31470.4:

(1) To be subject to the provisions of this article, including the forward DROP provisions contained in Sections 31771 to 31776.5, inclusive, but excluding the actuarial equivalent DROP provisions contained in Section 31777 and excluding the backward DROP provisions contained in Sections 31778 to 31778.2, inclusive.

(2) To be subject to the provisions of this article, including the actuarial equivalent DROP provisions contained in Section 31777, but excluding the forward DROP provisions contained in Sections 31771 to 31776.5, inclusive, and excluding the backward DROP provisions contained in Sections 31778 to 31778.2, inclusive.

(3) To be subject to the provisions of this article, including the backward DROP options contained in Sections 31778 to 31778.2, inclusive, but excluding the forward DROP provisions contained in Sections 31771 to 31776.5, inclusive, and excluding the actuarial equivalent DROP provisions contained in Section 31777.

(c) With respect to a bargaining unit whose members are described in Section 31470.4, the county or district may, in the implementing ordinance, be subject only to the provisions of this article as provided in paragraph (3) of subdivision (b).

(d) The program shall become operative with respect to all safety members of the system on the date specified in the implementing ordinance.

(e) The implementing ordinance shall specify a period of time, which shall be at least four years and not more than 10 years from the date of implementation, after which an initial review of the program shall be conducted pursuant to Section 31779.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31770.4

(a) The board shall, upon the request of, and before adoption of, the implementing ordinance by the county board of supervisors or governing board of the district, cause an actuarial analysis to be conducted to determine whether the program, as proposed to be adopted, will be cost neutral. A proposed program shall be deemed to be cost neutral if, based on the applicable actuarial assumptions, it will not have a significant negative financial impact on the members, employer, or the retirement system, as specified in subdivision (b).

(b) The actuarial analysis shall take into account the impact of the proposed program on specific measures, including, but not limited to, employer contributions, the system’s actuarial accrued liability, and the present value of benefits. A proposed program will not be deemed to be cost neutral if there is any anticipated increase in any of these measures attributable to the implementation of the program or if there is a decrease in the present value of benefits of more than 3 percent attributable to the implementation of the program.

(c) The actuarial analysis shall identify all cost elements expected to change due to the implementation of the program and shall include the impact of those changes. These may include, but are not limited to, cost elements such as benefit payments, expected retirement age, and the likelihood of termination or disability by those near retirement age. The analysis may not take into account items unrelated to the proposed programs, including the investment return on fund assets or the life expectancy of currently retired members.

(d) As used in this section:

(1) “Actuarial accrued liability” means the portion of the present value of benefits attributable to service before the valuation date.

(2) “Present value of benefits” means the value, as of the valuation date, of all benefits expected to be paid to current members of the system.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31770.5

(a) The implementing ordinance shall establish the eligibility requirements for participation in the program, subject to this section and the collective bargaining agreement. The ordinance shall specify the minimum age and the minimum and maximum, if any, years of service credit required to be eligible to participate in the program, which minimum and maximum, if any, may not be less than the minimum age and service credit requirements for service retirement.

(b) Members shall be eligible to elect to participate in the program at any time after the attainment of the minimum age and years of credited service in the system specified in the implementing ordinance. Members who satisfy the eligibility requirements on the implementation date of the program, as set forth in the implementing ordinance, shall be eligible to elect to participate in the program as of the operative date of the program.

(c) Prior service purchased pursuant to this chapter and service performed by the member under another public retirement system shall be included for purposes of determining eligibility for the program to the extent provided in Section 31836.

(d) Members who have left county or district service and who have elected deferred retirement pursuant to Article 9 (commencing with Section 31700) will not be eligible to participate in the forward DROP provisions unless they return to county service during the operative period of the program.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31770.6

(a) Upon adoption of the implementing ordinance, the retirement system shall establish procedures for notifying members of their rights under the program.

(b) Each member, before electing to participate in the program, shall be given written information regarding how benefits under the program would be calculated and a comparison of the member’s anticipated benefits at retirement with and without participation in the program. All members will be advised to seek advice from professional tax and investment advisors before electing to participate in the program.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31770.7

The right of a participant to benefits under the program is not subject to execution or any other process, except to the extent permitted by Section 704.110 of the Code of Civil Procedure, and is unassignable except as specifically provided under this chapter.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31770.8

The rights of a participant or his or her spouse under the program shall be subject to any applicable provisions of law or court orders relating to dissolution of marriage, division of community property, and child or spousal support.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31771

The provisions of this section to Section 31776.5, inclusive, shall be referred to collectively as the “forward DROP provisions.”

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31771.1

(a) Any member who elects to participate in the forward DROP provisions of the program shall make the election on a form prescribed and retained by the board. On that form the member shall do all of the following:

(1) Designate a program period that will not exceed 60 months of elapsed time, agree to terminate covered employment under the system no later than the end of that designated period, and acknowledge that participation in the program is not a guarantee of continued employment for any period.

(2) Waive any claims with respect to age and other discrimination in employment laws relative to the program as are required by the employer or the system.

(3) Waive the right to disability retirement benefits based on a condition relating to an illness or injury that occurred prior to the program period. This waiver does not apply to any rights the member may have under Section 31720.5, 31720.6, or 31720.7, which rights shall remain in effect until the member receives a distribution of some or all of the balance in his or her program account.

(b) If the member is married, the member’s spouse shall execute a statement, on a form prescribed by the board, acknowledging the spouse’s understanding of, and agreement with, the member’s election to participate in the program, together with an express statement of the spouse’s understanding and agreement that benefits payable to the spouse upon the death of the member will be reduced as a result of that participation.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31771.2

(a) On and after the election date, the participant shall cease to accrue retirement benefits under this chapter, and instead shall begin to accrue benefits under the program pursuant to the terms of this article, which benefits shall be credited to the participant’s program account pursuant to Section 31772.

(b) A member’s election to participate in the program shall be irrevocable except in the following circumstances:

(1) If the member is married on the election date and if that spouse dies during the program period, the member may, within 90 days after the spouse’s death, elect to revoke his or her election to participate in the program. In that case, the member’s benefits shall be calculated on retirement as if the member had never entered the program.

(2) If the member elects to retire for disability under the circumstances described in Section 31774, the member’s participation in the program shall cease and the member may apply for conversion of the deferred retirement allowance to a disability allowance calculated at date of entry into the program, and the employee shall retain all proceeds in the program account.

(c) (1) A participant in the program shall have all of the rights, privileges, and benefits, and is subject to all terms and conditions of active employment including, but not limited to, eligibility for other benefit programs not related to retirement benefits, seniority, accrual and use of vacation and sick leave, and pay increases.

(2) A participant shall continue to make normal member contributions under this chapter during the program period.

(d) Except as otherwise provided in Section 31773, eligibility of a spouse for any benefits, including survivor’s benefits shall be based on the participant’s marital status and the duration of the marriage as of the retirement date.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31771.3

The implementing ordinance shall specify, based on the results of the actuarial analysis and the requirement that the program be cost neutral, as described in Section 31770.4, whether the employer shall be required to continue to make contributions to the system with respect to the compensation of participants in the program and whether that compensation shall be included in the determination of employer contribution rates.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31772

(a) A program account shall be established within the system for each participant. No system assets shall be separately segregated for any program account. A participant may not have a claim on any specific assets of the system.

(b) A participant’s program account shall be credited with an amount equal to the service retirement allowance the member would have received if the member had retired for service on the election date and had selected an unmodified allowance, subject to the following:

(1) Sick leave and vacation time accrued by the member as of the election date may not be included in the calculation of service credit or final compensation for the retirement time where the member enters the program, except as otherwise provided in a collective bargaining agreement.

(2) The provisions of Article 15 (commencing with Section 31830) may not apply in the calculation of the participant’s final compensation.

(c) Subject to the results of the actuarial analysis and the requirement that the program be cost neutral, the implementing ordinance may provide that some or all of the following amounts shall also be credited monthly to the participant’s program account:

(1) Some or all of the normal member contributions under this chapter made by, or on behalf of, the participant during the program period.

(2) Some or all of the employer contributions to the system made on account of the participant during the program period.

(3) Some or all of the annual cost-of-living adjustments the member would have received if the member had retired for service on the election date and selected an unmodified allowance.

(4) Interest. If the implementing ordinance provides for the crediting of interest, it shall be credited semiannually at a rate that is equal to: (A) the interest rate, if any, applicable to employee contributions to the system, or (B) a fixed rate specified in the implementing ordinance, or (C) a rate determined semiannually by the retirement board.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31772.1

The board shall provide a statement to the participant that displays the value or balance of the participant’s program account and summarizes any credits to the account or other transactions that occurred after the immediately preceding valuation date. The statement of account shall be provided at least once annually to each participant, and may be provided more often.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31773

(a) If a participant dies during the program period, he or she shall be deemed to have died while eligible for retirement and his or her benefits shall be calculated as if in active service, except as provided in subdivisions (b) and (c).

(b) Benefits under Article 12 (commencing with Section 31780) or, if applicable, Section 31765, 31765.1, or 31765.11 shall be calculated as if the participant had died on the election date. Notwithstanding the foregoing, eligibility of a spouse for any benefits shall be based on the participant’s marital status and the duration of the marriage as of the actual date of death.

(c) The balance in the participant’s program account shall be distributed pursuant to Section 31776.4.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31774

If a participant becomes eligible for disability retirement due to an injury or illness occurring during the program period or pursuant to Section 31720.5, 31720.6, or 31720.7, the participant shall elect to either:

(a) Retire for disability, in which case the participant may apply for conversion of the deferred retirement allowance to a disability allowance calculated at the election date and the employee shall retain all of the proceeds in the program account.

(b) Retire for service, in which case the participant shall waive any rights he or she may have to disability retirement benefits, except as provided in Section 31720.5, 31720.6, or 31720.7, and shall be entitled to a distribution of the balance in his or her program account and a monthly retirement allowance, as provided in Section 31776.1.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31775

Participation in the program shall be terminated, and the member will not have a right or claim to any continuing benefits under the program upon the first occurrence of any of the following events:

(a) Revocation of participation, as provided in subdivision (b) of Section 31771.2.

(b) Involuntary termination of employment. If a termination for cause is reversed, a member’s participation in the program shall be reinstated and the member shall be made whole for the duration of the original program period, as designated by the member upon entry into the program.

(c) Commencement of disability retirement benefits, as provided in subdivision (a) of Section 31774.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31776

Participation in the program shall be completed and the participant shall be entitled to benefits under the program upon the first occurrence of either of the following during the program period:

(a) Retirement of the participant for service.

(b) Death of the participant.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31776.1

Upon termination of employment and retirement for service under the system, a participant shall:

(a) Receive a distribution, in the manner prescribed in Section 31776.3, of the balance in the participant’s program account.

(b) Begin receiving a monthly retirement allowance in an amount calculated pursuant to Section 31776.2.

(c) Waive the right to any disability retirement benefits from the system, except for postretirement disability rights. This waiver does not include any rights the member may have pursuant to Sections 31720.5, 31720.6, and 31720.7.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31776.2

The participant’s monthly allowance shall be an amount equal to the monthly allowance the participant would have received if he or she had retired for service on the election date, subject to the following:

(a) Any unused sick leave or vacation leave that accrued as of the election date and was not used by the participant during the program period may be included in the calculation of the participant’s allowance in accordance with a collective bargaining agreement, subject to other retirement rules for members not participating in the program.

(b) The participant’s allowance may be adjusted in accordance with the implementing ordinance for some or all of the cost-of-living adjustments that the participant would have received during the program period as if the participant had retired on the election date.

(c) The participant’s allowance shall be adjusted based on any election by the participant of any optional retirement allowance pursuant to Article 11 (commencing with Section 31760). The adjustment shall be based on the ages of the participant and, if applicable, the participant’s spouse or beneficiary as of the retirement date.

(d) The provisions of Article 15 (commencing with Section 31830) shall apply for purposes of calculating the participant’s allowance. The participant shall be deemed to have retired on the retirement date for purposes of determining whether the member retired concurrently under both systems as required under this article.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31776.3

(a) Unless the implementing ordinance otherwise provides, the balance in the participant’s program account shall be distributed to the participant in a single lump-sum payment at the time of retirement. If requested by the participant, the payment may be immediately deposited into a qualified tax-deferred account established by the participant.

(b) The implementing ordinance may provide one or more of the following optional forms of distribution for a participant’s account:

(1) Substantially level installment payments over 240 months starting with the date that the member leaves DROP. The balance in the participant’s account during the installment payout period shall be credited with interest at the same rate, if any, as is being credited to program accounts for currently active members. A cost-of-living adjustment may not be made to the monthly amount being paid pursuant to this paragraph.

(2) An annuity in a form established by the board and subject to the applicable provisions of the Internal Revenue Code that shall be the actuarial equivalent of the balance in the participant’s program account on the retirement date. The “actuarial equivalent” under this paragraph shall be determined on the same basis as is used for determining optional settlements at retirement for a member’s monthly retirement allowance.

(c) Notwithstanding any other provision of this article, a participant, nonparticipant spouse, or beneficiary may not be permitted to elect a distribution under this article that does not satisfy the requirements of Section 401(a)(9) of Title 26 of the United States Code, including the incidental death benefit requirements of Section 401(a)(9)(G) and the regulations thereunder.

(d) The required beginning date of distributions that reflect the entire interest of the participant shall be as follows:

(1) In the case of a lump-sum distribution to the participant, the lump-sum payment shall be made, at the participant’s option, not later than April 1 of the calendar year following the later of the calendar year in which the participant attains the age of 701/2 years (or age determined by the Internal Revenue Service) or the calendar year in which the participant terminates all employment for the employer.

(2) In the case of a distribution to the participant in the form of installment payments or an annuity, payment shall begin, at the participant’s option, not later than April 1 of the calendar year following the later of the calendar year in which the participant attains age 70 and one-half years (or age determined by the Internal Revenue Service) or the calendar year in which the participant terminates all employment subject to coverage by the plan.

(3) In the case of a benefit payable on account of the participant’s death, distribution shall be paid at the option of the beneficiary, no later than December 31 of the calendar year in which the first anniversary of the participant’s date of death occurs unless the beneficiary is the participant’s spouse in which case distributions shall commence on or before the later of either of the following:

(A) December 31 of the calendar year immediately following the calendar year in which the participant dies.

(B) December 31 of the calendar year in which the participant would have attained the age of 70 and one-half years (or age determined by the Internal Revenue Service).

(Amended by Stats. 2004, Ch. 183, Sec. 171. Effective January 1, 2005.)



31776.4

(a) A participant may designate a person or persons as beneficiaries of the balance in the participant’s program account at any time during the program period. Any beneficiary or beneficiaries shall be designated on a form prescribed by the board, signed by the participant, and filed with the board.

(b) The participant’s beneficiary designation may not be given effect and shall be overridden to the extent that designation would impair the rights of any surviving spouse or surviving minors under applicable federal or state law.

(c) Unless otherwise provided in the beneficiary designation form, each designated beneficiary shall be entitled to equal shares of the lump-sum distribution that shall be payable from the participant’s program account upon the death of the participant.

(d) The nomination of a beneficiary or beneficiaries under this section may be revoked at the pleasure of the person who made the nomination and a different beneficiary or beneficiaries may be nominated by a written designation duly executed and filed with the board.

(e) If the participant dies without a valid beneficiary designation on file, or if no designated beneficiary survives the participant, any balance remaining in the participant’s account shall be payable to the participant’s estate.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31776.5

The final compensation calculated under Section 31776.2 shall be the member’s final compensation for purposes of calculating any reciprocal benefits due the member from another retirement system pursuant to Article 15 (commencing with Section 31830).

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31777

(a) The provisions of this section shall be referred to as the “actuarial equivalent DROP provisions.”

(b) A member who retires for service on or after the operative date of the program may elect, on a form prescribed by the board, to receive a lump-sum payment and an actuarially reduced monthly allowance pursuant to this section in lieu of the monthly allowance that would otherwise be payable to the member pursuant to this chapter.

(c) A member who has elected to participate in the forward DROP provisions of the program, pursuant to Sections 31771 to 31776.5, inclusive, or the backward DROP provisions of the program, pursuant to Sections 31778 to 31778.2, inclusive, is not eligible to make the election provided under this section.

(d) (1) A member who makes the election described in this section shall receive a one-time lump-sum payment at the time of retirement in an amount chosen by the member that may not exceed the maximum amount specified in the implementing ordinance, as provided in subdivision (e).

(2) The amount of the lump-sum payment shall be calculated in accordance with the implementing ordinance.

(e) The implementing ordinance shall prescribe one of the following amounts as the maximum amount of the lump-sum payment under this section:

(1) The aggregate amount of the member’s contributions to the system, plus interest if applicable.

(2) The actuarial present value of 20 percent of the monthly allowance otherwise payable to the member under this chapter.

(3) An amount that would cause the member’s monthly allowance under this chapter to be actuarially reduced to an amount equal to 50 percent of the member’s final compensation.

(f) Notwithstanding any other provision of this chapter, a member who makes the election described in this section shall receive a monthly allowance pursuant to this chapter that shall be actuarially reduced to reflect the lump-sum amount paid under subdivision (d).

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31778

The provisions of this section through those of Section 31778.2, inclusive, shall be referred to collectively as the “backward DROP provisions.” A member who retires on or after the effective date of the program may elect upon application for service or disability retirement, on a form prescribed by the board, to receive:

(a) A backward DROP payment calculated under Section 3l778.1.

(b) A monthly retirement allowance calculated as if the member had retired on the deferred retirement calculation date, except that the retirement formula applicable to the member’s service as of the election date shall be used to calculate the amount of the member’s monthly retirement allowance.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31778.1

A member who makes the election described in Section 31778 shall receive a one-time lump-sum payment upon retirement in an amount as calculated below.

(a) A participant’s program account shall be credited with an amount equal to the retirement allowance the member would have received if the member had retired on the deferred retirement calculation date and had selected an unmodified allowance.

(b) The cost-of-living adjustments that would have been applicable during that period shall be included, applying the deferred retirement calculation date as the base year for the adjustment.

(c) All of the normal contributions that the member made under this chapter, plus interest applicable during the period from the deferred retirement calculation date to the election date.

(d) Some or all of the employer contributions made on account of the participant under this chapter, as agreed to in a collective bargaining agreement, plus interest applicable for the period from the deferred retirement calculation date to the election date.

(e) The member’s program payment shall be the amount calculated under subdivision (a) multiplied by the number of months in the deferred retirement period, plus the cost-of-living adjustment calculated under subdivision (b), the member contributions calculated under subdivision (c), and the employer contributions calculated under subdivision (d). The amount shall also include interest at a rate agreed upon in the collective bargaining agreement and adopted by the board of retirement, applicable to the amounts derived from subdivisions (a) and (b), for the period from the deferred retirement calculation date to the election date. The program payment shall also be credited with interest at a rate established by the board for the period from the election date until the payment is made.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31778.2

(a) If a participant dies during the period from the deferred calculation date to the election date, he or she shall be deemed to have died while eligible for the deferred retirement option and the participant’s eligible spouse or other beneficiary shall be qualified to elect the deferred retirement option under Section 31778 as if the participant were still living, except as provided in subdivisions (b) and (c).

(b) Benefits under Article 12 (commencing with Section 31780) or, if applicable, Section 31765, 31765.1 or 31765.11 shall be calculated as if the participant had died on the deferred retirement calculation date. Notwithstanding the foregoing, eligibility of a spouse for any benefits shall be based on the participant’s marital status and the duration of the marriage as of the actual date of death.

(c) The balance in the participant’s program account shall be distributed pursuant to Section 31778.3.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31778.3

(a) A participant may designate a person or persons as beneficiaries of the participant’s program account at any time during the period from the deferred retirement calculation date to the election date. The beneficiary or beneficiaries shall be designated on a form prescribed by the board, signed by the participant, and filed with the board.

(b) The participant’s beneficiary designation may not be given effect, and shall be overridden, to the extent that designation would impair the rights of any surviving spouse or surviving minors under applicable federal or state law.

(c) Unless otherwise provided in the beneficiary designation form, each designated beneficiary shall be entitled to equal shares of the lump-sum distribution that shall be payable from the participant’s program account upon the death of the participant.

(d) The nomination of a beneficiary or beneficiaries under this section may be revoked at the pleasure of the person who made the nomination, and a different beneficiary or beneficiaries may be nominated by a written designation duly executed and filed with the board.

(e) If the participant dies without a valid beneficiary designation on file, or if no designated beneficiary survives the participant, the participant’s account shall be payable to the participant’s estate.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31778.4

Upon termination of employment and retirement from the system, a member who has elected to participate in the program shall receive the member’s program payment, as calculated pursuant to Section 31778.1 and in accordance with the distribution provisions of Sections 31776.3, 31776.4, and 31776.5.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31779

(a) After the program has been in effect for a period of at least four years and not more than 10 years, as specified in the implementing ordinance, or up to one year prior to the end of that specified period, the board shall cause an actuarial analysis of the cost impact of the program to be prepared and presented to the board of supervisors or governing body of the district for its review and consideration.

(b) If the actuarial analysis discloses that the program has not been cost neutral, the board of supervisors or governing board shall, by ordinance or resolution pursuant to a collective bargaining agreement with the bargaining unit, either:

(1) Discontinue the program, subject to Section 31779.1.

(2) Modify the program in a manner consistent with the actuarial analysis and the provisions of this article so that the program will be cost neutral.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31779.1

The rights of a participant who has retired under the program, whose deferred retirement calculation date, or whose program period is in effect at the time the program is discontinued may not be affected by the discontinuance of the program and that participant shall remain subject to the provisions of the program as it existed on the participant’s election date.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31779.2

If the program is modified pursuant to paragraph (2) of subdivision (b) of Section 31779, participants who entered, or who were eligible for, the program prior to the effective date of the modification shall be entitled to elect whether to become subject to the modified provisions of the program or to remain subject to the program as it existed on the participant’s deferred retirement calculation date or election date, whichever occurred first.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)



31779.3

As long as the program remains in effect, either as originally adopted or as modified pursuant to paragraph (2) of subdivision (b) of Section 31779, the board of retirement shall cause an actuarial analysis of the cost impact of the program to be prepared as provided in Section 31779 at the end of each successive period specified in the implementing ordinance or subsequently adopted by ordinance or resolution, and the board of supervisors or governing body may take the actions described in Section 31779 as appropriate based on the outcome of that analysis.

(Added by Stats. 2003, Ch. 897, Sec. 1. Effective January 1, 2004.)






ARTICLE 12 - Death Benefit

31780

Upon the death before retirement of a member while in service or while physically or mentally incapacitated for the performance of his duty, if such incapacity has been continuous from discontinuance of service, or within one month after discontinuance of service unless the member’s accumulated contributions have been paid to the member pursuant to Section 31628, the retirement system is liable for a death benefit which shall be paid:

(a) As provided in Section 31765 or 31765.1 or 31765.11 or 31781.1 or 31787, if the surviving spouse or guardian of one or more of the surviving children of the member so elects, or

(b) If no election is made pursuant to Section 31765, or 31765.1, or 31765.11, or 31781.1, or 31787 and no person is entitled to a survivor’s allowance pursuant to Article 15.5 (commencing with Section 31841) or Article 16 (commencing with Section 31861) to such person as he nominates by written designation duly executed and filed with the board, before the death of the member, or

(c) If no such election is made, and a parent as defined in Article 15.5 but no other person is entitled to a survivor’s allowance pursuant to Article 15.5 or 16 and a surviving spouse or child is designated as beneficiary, to such surviving spouse or child, or

(d) If no such election is made, no person is entitled to a survivor’s allowance pursuant to Article 15.5 or 16, and a member has not nominated a beneficiary, to his estate.

(Amended by Stats. 1980, Ch. 58.)



31780.1

A child eligible to receive a survivor benefit under Section 31760.1, 31781.1, 31786, or 31787 shall be considered unmarried if the child is not married as of the date the member dies, whether or not the child was previously married. If the child thereafter marries, eligibility for the survivor benefit shall terminate, and the benefit shall not be reinstated if the child subsequently returns to unmarried status.

(Added by Stats. 1996, Ch. 493, Sec. 7. Effective January 1, 1997.)



31780.2

(a) Any benefits accorded to a spouse pursuant to this article and Article 11 (commencing with Section 31760), Article 15.5 (commencing with Section 31841), Article 15.6 (commencing with Section 31855), and Article 16 (commencing with Section 31861), or any of them, may be accorded to a domestic partner, as defined in Section 297 of the Family Code, who is registered with the Secretary of State pursuant to Division 2.5 (commencing with Section 297) of the Family Code. The county may also require the member and the member’s domestic partner to have a current Affidavit of Domestic Partnership, in the form adopted by the county board of supervisors, on file with the county for at least one year prior to the member’s retirement or death prior to retirement.

(b) If a member described in subdivision (a) has a surviving dependent child, the surviving dependent child shall receive the death and survivor’s allowance until 18 years of age or until married, whichever occurs earlier, or until 22 years of age if enrolled as a full-time student in an accredited educational institution. When the member’s surviving dependent child reaches 18 years of age or is no longer a dependent, whichever occurs earlier, or reaches 22 years of age if enrolled as a full-time student in an accredited educational institution, then the benefits accorded to a spouse, as specified in subdivision (a), may be accorded to a domestic partner pursuant to this section. However, if a surviving dependent child elects to receive a lump-sum payment, the lump-sum payment shall be shared among any surviving dependent children and the domestic partner, pursuant to this section, in a proportional manner.

(c) This section is not operative unless and until the county board of supervisors, by resolution adopted by a majority vote, makes this section operative in the county. In a county of the 10th class, as defined in Sections 28020 and 28031, the county board of supervisors may implement the benefits described in this section as determined through the collective bargaining process and based on actuarial cost estimates.

(d) This section shall not apply to any member whose death occurs on or after January 1, 2009.

(Amended by Stats. 2008, Ch. 197, Sec. 1. Effective January 1, 2009.)



31781

The death benefit shall consist of:

(a) The member’s accumulated contributions.

(b) An amount, provided from contributions by the county or district, equal to one-twelfth of the annual compensation earnable or pensionable compensation as defined in Section 7522.34, whichever is applicable, by the deceased during the 12 months immediately preceding his death, multiplied by the number of completed years of service under the system, but not to exceed 50 percent of such annual compensation.

(Amended by Stats. 2014, Ch. 741, Sec. 8. Effective January 1, 2015.)



31781.01

Notwithstanding Section 31781, the death benefit of a member covered under Section 31751 shall consist of:

(a) The member’s accumulated contributions.

(b) A lump sum of two thousand dollars ($2,000) offset by any lump-sum death payment made under the federal Social Security Act.

(Added by Stats. 1980, Ch. 58.)



31781.1

(a) If a member of a retirement system established in a county subject to the provisions of Section 31676.1 would have been entitled to retirement in the event of a non-service-connected disability, but dies as the result of an injury or illness prior to retirement, the surviving spouse of the member shall have the right to elect, by written notice filed with the board, to receive and be paid in lieu of the death benefit provided in Sections 31780 and 31781, an “optional death allowance.”

(b) The allowance shall consist of a monthly payment equal to 60 percent of the monthly retirement allowance to which the deceased member would have been entitled if he or she had retired by reason of non-service-connected disability as of the date of his or her death.

(c) If the surviving spouse elects to receive the “optional death allowance” the payments due for this allowance shall be retroactive to the date of the deceased member’s death, and shall continue throughout the life of the spouse.

(d) If the surviving spouse elects to receive the “optional death allowance,” and thereafter dies leaving an unmarried surviving child or unmarried children of the deceased member under the age of 18 years, the “optional death allowance” shall thereafter be paid to those surviving children collectively until each child dies, marries, or reaches the age of 18 years. The right of any child to the allowance shall cease upon the child’s death or marriage, or upon reaching the age of 18 years, and the entire amount of the allowance shall thereafter be paid collectively to each of the other qualified children.

(e) If the deceased member leaves no surviving spouse but leaves an unmarried child or children under the age of 18 years, the legally appointed guardian of the child or children shall make the election provided in this section on behalf of the surviving child or children that, in his or her judgment, is in the best interests of the surviving child or children. The election made shall be binding and conclusive upon all parties in interest.

(f) The rights and privileges conferred by this section upon the surviving spouse and each child of the deceased member are not dependent upon whether any of these persons have been nominated by the deceased member as the beneficiary of any death benefits and shall supersede the rights and claims of any other beneficiary so nominated.

(g) Notwithstanding any other provisions of this section, the benefits otherwise payable to each child of the member shall be paid to each child through the age of 21 if the child remains unmarried and is regularly enrolled as a full-time student in an accredited school as determined by the board.

(h) For purposes of this section, “child” means a natural or adopted child of the deceased member, or a stepchild living or domiciled with the deceased member at the time of his or her death.

(Amended by Stats. 2003, Ch. 840, Sec. 2. Effective January 1, 2004.)



31781.11

The board of supervisors of a county of the first class as described by Sections 28020 and 28022 may, by resolution adopted by a majority vote, increase the amounts of the death benefits payable pursuant to Sections 31760.1, 31765.1, 31781.1, and 31785, with respect to a death occurring on or after the date this section becomes operative in a county, up to the amount of the monthly allowance to which the deceased member was or would have been entitled as of the date of his or her death.

(Added by Stats. 1985, Ch. 890, Sec. 1.)



31781.12

Notwithstanding Section 31781.1, each allowance paid pursuant to Section 31781.1 on account of a member who dies on or after the operative date of this section shall be equal to 65 percent of the monthly retirement allowance to which the deceased member would have been entitled, without modification in accordance with one of the optional settlements specified in this article, if he or she had retired, or been retired, by reason of a nonservice-connected disability as of the date of death.

This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 13. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31781.13

(a) Notwithstanding Section 31781.1, each allowance paid on or after the operative date of this section pursuant to Section 31781.1 on account of a member who dies before the operative date of this section shall be equal to 65 percent of the monthly retirement allowance to which the deceased member would have been entitled, without modification in accordance with one of the optional settlements specified in this article, if he or she had retired, or been retired, by reason of a nonservice connected disability as of the date of death, adjusted for the net cost-of-living percentage increase, if any, awarded to that survivor prior to the operative date of this section.

(b) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 14. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31781.2

In lieu of accepting in cash the death benefit payable under Section 31781 or 31781.01, the surviving spouse of a member who dies prior to reaching the minimum retirement age and who at the date of his or her death has 10 or more years of service to his or her credit, shall have the option to leave the amount of the death benefit on deposit in the retirement system until the earliest date when the deceased member could have retired had he or she lived, and at that time receive the retirement allowance provided for in Section 31765, 31765.1, or 31765.11, whichever is applicable.

If, at the death of the spouse, he or she is survived by one or more unmarried children of the member, under the age of 18 years, the retirement allowance shall continue to the child or children, collectively, until every child dies, marries, or attains the age of 18 years. If the spouse dies, either before or after the death of the member, without either making the election or receiving any portion of the death benefit, and no part of the death benefit had been paid to any person, prior to the payment of any benefits, the legally appointed guardian of the children shall make the election herein provided for on behalf of the surviving children as, in his or her judgment, may appear to be in their interest and advantage, and the election so made shall be binding and conclusive upon all parties in interest.

Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to those children through the age of 21 years if the children remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board.

(Amended by Stats. 2005, Ch. 22, Sec. 92. Effective January 1, 2006.)



31781.3

The surviving spouse of a member who dies in service after five years of service or as a result of service-connected injury or disease may elect, in lieu of the death benefit in Section 31781 or the life annuity provided in Section 31781.1 or 31787, the benefit that is the sum of both of the following:

(a) An amount, provided from contributions by the county or district, equal to one-twelfth of the annual compensation earnable or pensionable compensation as defined in Section 7522.34, whichever is applicable, by the deceased during the 12 months immediately preceding his or her death, multiplied by the number of completed years of service under the system, but not to exceed 50 percent of that compensation.

(b) A monthly allowance as provided in Section 31781.1 or 31787 reduced by a monthly amount which is the actuarial equivalent of the amount in subdivision (a) as applied to the life of the surviving spouse.

(Amended by Stats. 2014, Ch. 741, Sec. 9. Effective January 1, 2015.)



31781.31

Notwithstanding Sections 31781.1 and 31781.3, the surviving spouse of a member subject to Section 31751 who dies in service after 10 years of service, or as a result of service-connected injury or disease, may elect, in lieu of the life annuity provided in Section 31765.11 or the death benefit provided in Section 31781.01, the benefit that is the sum of both of the following:

(a) An amount, provided from contributions by the county or district, equal to one-twelfth of the annual compensation earnable or pensionable compensation as defined in Section 7522.34, whichever is applicable, by the deceased during the 12 months immediately preceding his or her death, multiplied by the number of completed years of service under the system, but not to exceed 50 percent of that compensation.

(b) A monthly allowance as provided in Section 31765.11 reduced by a monthly amount which is the actuarial equivalent of the amount in subdivision (a) as applied to the life of the surviving spouse.

(Amended by Stats. 2014, Ch. 741, Sec. 10. Effective January 1, 2015.)



31782

The nomination of a beneficiary under this system, other than nominations under optional settlements 2, 3 and 4, may be revoked at the pleasure of the person who made it and a different beneficiary nominated by written designation duly executed and filed with the board.

(Amended by Stats. 1953, Ch. 789.)



31783

If the nominated beneficiary cannot be found by the board, or if the nominated beneficiary is the estate of the deceased person, the board in its discretion may pay to the undertaker who conducted the funeral all or a portion of the amount payable as a death benefit, but not more than the funeral expenses of the deceased person as evidenced by the sworn itemized statement of the undertaker and by such other documents as the board may require. Payment so made is a full discharge of the board and system for the amount so paid.

(Added by Stats. 1947, Ch. 424.)



31783.5

(a) Whenever a person or estate entitled to payment of a member’s accumulated contributions or any other benefit fails to claim the payment or cannot be located, the amount owed from the retirement fund shall be administered in accordance with subdivision (c).

(b) The board shall attempt to locate the claimant through such means as the board in its sound discretion deems reasonable including, but not limited to a registered or certified letter, return receipt requested, mailed to the last known address of the claimant.

(c) Notwithstanding any provision of law to the contrary, the amounts described in subdivision (a) shall be held for the claimant. If the amounts are not claimed within five years after the last attempted contact with the claimant, the amounts shall be deposited in and become a part of the pension reserve fund. The board may at any time after transfer of unclaimed amounts upon receipt of information satisfactory to it, authorize the return of amounts so held in reserve to the credit of the claimant. Those amounts shall be paid only to claimants who have not yet attained the age for mandatory distribution under the Internal Revenue Code.

(Added by Stats. 1997, Ch. 43, Sec. 3. Effective January 1, 1998.)



31784

The person to whom the whole or any part of a death benefit is payable may, at any time before payment thereof, elect in writing to have such death benefit or part thereof paid over a period not to exceed 10 years in monthly installments, plus interest on the unpaid balance thereof, at a rate to be determined by the board. If such person dies before all such installments are paid, the board shall pay the balance in one lump sum to his estate or person entitled to receive his property.

(Added by Stats. 1951, Ch. 575.)



31785

Upon the death of any safety member, after retirement for service or non-service-connected disability from a retirement system established in a county subject to the provisions of Section 31676.1 or 31695.1, 60 percent of his or her retirement allowance if not modified in accordance with one of the optional settlements specified in Article 11 (commencing with Section 31760), shall be continued throughout life to his or her surviving spouse. If there is no surviving spouse entitled to an allowance hereunder or if she or he dies before every child of the deceased safety member attains the age of 18 years, then the allowance which the surviving spouse would have received had she or he lived, shall be paid to his or her child or children under that age, collectively, to continue until every child dies or attains that age; provided, that no child shall receive any allowance after marrying or attaining the age of 18 years. No allowance, however, shall be paid under this section to a surviving spouse unless she or he was married to the safety member at least one year prior to the date of his or her retirement.

Any qualified surviving spouse or children of a member of a pension system established pursuant to either Chapter 4 (commencing with Section 31900) or Chapter 5 (commencing with Section 32200), who shall have been retired on or before December 31, 1951, shall be paid a retirement allowance pursuant to the provisions of this section. In cases where the death of a member occurred prior to January 1, 1952, the payment of the retirement allowance to the qualified surviving spouse or children shall be made effective on January 1, 1952.

Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to those children through the age of 21 if the children remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board.

The superseding rights pursuant to this section shall not affect benefits payable to a named beneficiary as provided under Section 31789, 31789.01, 31789.1, 31789.12, 31789.13, 31789.2, 31789.3, 31789.5, or 31790.

(Amended by Stats. 1998, Ch. 132, Sec. 5. Effective January 1, 1999.)



31785.1

(a) Notwithstanding Section 31481 or 31785, upon the death of any safety member, after retirement for service or non-service-connected disability from a retirement system established in a county pursuant to this chapter, 60 percent of his or her retirement allowance if not modified in accordance with one of the optional settlements specified in Article 11 (commencing with Section 31760), shall be continued to his or her surviving spouse for life. If there is no surviving spouse entitled to an allowance under this section or if she or he dies before every child of the deceased safety member attains the age of 18 years, then the allowance that the surviving spouse would have received had he or she lived, shall be paid to his or her child or children under that age, collectively, to continue until each child dies or attains that age. However, no child may receive any allowance after marrying or attaining the age of 18 years.

(b) No allowance may be paid under this section to a surviving spouse unless he or she was married to the safety member at least two years prior to the date of death and has attained the age of 55 years on or prior to the date of death.

(c) Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to the children through the age of 21 years if the children remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board.

(d) No allowance may be paid pursuant to this section to any person who is entitled to an allowance pursuant to Section 31785.

(e) The superseding rights pursuant to this section do not affect benefits payable to a named beneficiary as provided under Section 31789, 31789.01, 31789.1, 31789.12, 31789.13, 31789.2, 31789.3, 31789.5, or 31790.

(f) This section is not applicable in any county until the board of retirement, by resolution adopted by a majority vote, makes this section applicable in the county. The board’s resolution may designate a date, which may be prior or subsequent to the date of the resolution, as of which the resolution and this section shall be operative in the county.

(Amended by Stats. 2002, Ch. 875, Sec. 2. Effective January 1, 2003.)



31785.4

Notwithstanding Section 31785, each survivor allowance paid pursuant to Section 31785 on account of a safety member who retires on or after the operative date of this section shall be equal to 65 percent of the member’s monthly retirement allowance, if not modified in accordance with one of the optional settlements specified in Article 11 (commencing with Section 31760).

This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 15. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31785.5

(a) Notwithstanding Section 31785, each survivor allowance paid on or after the operative date of this section pursuant to Section 31785 on account of a safety member who retires before the operative date of this section shall be equal to 65 percent of the member’s monthly retirement allowance, if not modified in accordance with one of the optional settlements specified in Article 11 (commencing with Section 31760), as adjusted for the net cost-of-living percentage increase, if any, awarded to that survivor prior to the operative date of this section.

(b) This section shall only be applicable to Los Angeles County and shall not become operative until the board of supervisors of that county elects, by resolution adopted by a majority vote, to make this section operative in the county.

(Added by Stats. 2001, Ch. 778, Sec. 16. Effective October 13, 2001. Section conditionally operative by its own provisions.)



31786

Upon the death of any member after retirement for service-connected disability, his or her retirement allowance as it was at his or her death if not modified in accordance with one of the optional settlements specified in Article 11 (commencing with Section 31760), shall be continued throughout life to his or her surviving spouse. If there is no surviving spouse entitled to an allowance hereunder or if she or he dies before every child of such deceased member attains the age of 18 years, then the allowance which the surviving spouse would have received had she or he lived, shall be paid to his or her child or children under said age, collectively, to continue until every such child dies or attains said age; provided, that no child shall receive any allowance after marrying or attaining the age of 18 years. No allowance, however, shall be paid under this section to a surviving spouse unless she or he was married to the member prior to the date of his or her retirement.

Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to those children through the age of 21 if the children remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board.

(Amended by Stats. 1998, Ch. 132, Sec. 7. Effective January 1, 1999.)



31786.1

(a) Notwithstanding Section 31481 or 31786, upon the death of any member after retirement for service-connected disability, his or her retirement allowance as it was at his or her death if not modified in accordance with one of the optional settlements specified in Article 11 (commencing with Section 31760), shall be continued to his or her surviving spouse for life. If there is no surviving spouse entitled to an allowance under this section or if he or she dies before every child of the deceased member attains the age of 18 years, then the allowance that the surviving spouse would have received had he or she lived, shall be paid to his or her child or children under that age, collectively, to continue until each child dies or attains that age. However, no child may receive any allowance after marrying or attaining the age of 18 years.

(b) No allowance may be paid under this section to a surviving spouse unless he or she was married to the member at least two years prior to the date of death and has attained the age of 55 years on or prior to the date of death.

(c) Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to the children through the age of 21 years if the children remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board.

(d) No allowance may be paid pursuant to this section to any person who is entitled to an allowance pursuant to Section 31786.

(e) The superseding rights pursuant to this section do not affect benefits payable to a named beneficiary as provided under Section 31789, 31789.01, 31789.1, 31789.12, 31789.13, 31789.2, 31789.3, 31789.5, or 31790.

(f) This section is not applicable in any county until the board of retirement, by resolution adopted by a majority vote, makes this section applicable in the county. The board’s resolution may designate a date, which may be prior or subsequent to the date of the resolution, as of which the resolution and this section shall be operative in the county.

(Amended by Stats. 2002, Ch. 875, Sec. 3. Effective January 1, 2003.)



31787

(a) If a member would have been entitled to retirement in the event of a service-connected disability, but dies prior to retirement as the result of injury or disease arising out of and in the course of the member’s employment, the surviving spouse of the member shall have the right to elect, by written notice filed with the board, to receive and be paid in lieu of the death benefit provided for in Sections 31780 and 31781, an optional death allowance.

(b) The optional death allowance shall consist of a monthly payment equal to the monthly retirement allowance to which the deceased member would have been entitled if he or she had retired by reason of a service-connected disability as of the date of his or her death.

(c) If the surviving spouse elects to receive the optional death allowance, the payments due for this allowance shall be retroactive to the date of the deceased member’s death, and shall continue throughout the life of the spouse.

(d) If the surviving spouse elects to receive the optional death allowance, and thereafter dies leaving an unmarried surviving child or unmarried children of the deceased member under the age of 18 years, the optional death allowance shall thereafter be paid to those surviving children collectively until each child dies, marries, or reaches the age of 18 years. The right of any child to the allowance shall cease upon the child’s death or marriage, or upon reaching the age of 18 years, and the entire amount of the allowance shall thereafter be paid collectively to each of the other qualified children.

(e) If the deceased member leaves no surviving spouse but leaves an unmarried child or children under the age of 18 years, the legally appointed guardian of the child or children shall make the election provided in this section on behalf of the surviving child or children that, in his or her judgment, is in the best interests of the surviving child or children. The election made shall be binding and conclusive upon all parties in interest.

(f) The rights and privileges conferred by this section upon the surviving spouse and each child of the deceased member are not dependent upon whether any of those persons have been nominated by the deceased member as the beneficiary of any death benefits and shall supersede the rights and claims of any other beneficiary so nominated.

(g) Notwithstanding any other provision of this section, the benefits otherwise payable to each child of the member shall be paid to each child through the age of 21 years if the child remains unmarried and is regularly enrolled as a full-time student in an accredited school as determined by the board.

(h) For purposes of this section, “child” means a natural or adopted child of the deceased member, or a stepchild living or domiciled with the deceased member at the time of his or her death.

(Amended by Stats. 2003, Ch. 840, Sec. 3. Effective January 1, 2004.)



31787.5

(a) A surviving spouse of a member who is killed in the performance of duty or who dies as the result of an accident or an injury caused by external violence or physical force, incurred in the performance of the member’s duty, now or hereafter entitled to receive a death allowance under Section 31787, shall be paid an additional amount for each of the member’s children during the lifetime of the child, or until the child marries or reaches the age of 18 years, as follows, subject to the limitation in subdivision (b):

(1) For one child, twenty-five percent (25%) of the allowance provided in Section 31787.

(2) For two children, forty percent (40%) of the allowance provided in Section 31787.

(3) For three or more children, fifty percent (50%) of the allowance provided in Section 31787.

(b) If a benefit payable under this section, when added to a benefit payable under Section 31787, exceeds the maximum benefit payable by a tax-qualified pension plan under the Internal Revenue Code (26 U.S.C.A. Sec. 401 et. seq.), the benefit payable under this section shall be reduced to the amount required to meet that benefit limit.

(c) If the surviving spouse does not have legal custody of the member’s children, the allowance provided by this section shall be payable to the person to whom custody of the children has been awarded by a court of competent jurisdiction for each child during the lifetime of the child, or until the child marries or reaches the age of 18 years.

(d) The allowance provided by this section shall be payable to the surviving spouses of members whose duties consist of active law enforcement or active fire suppression or any other class or group of members as the retirement board shall fix. The allowance provided by this section is not payable to the surviving spouses of members described in Section 31469.2.

(e) Any child whose eligibility for an allowance pursuant to this section commenced on or after October 1, 1965, shall lose that eligibility effective on the date of his or her adoption.

(f) This section shall become operative in any county, which has adopted the provisions of this chapter but which has not previously adopted the provisions of this section on October 1, 1965. Each surviving spouse of a member or other person having legal custody of a member’s child or children who is paid an additional amount for each of the member’s children because of the amendments to this section enacted at the 1965 or 1967 Regular Session shall receive those payments as they accrue from and after October 1 of the year during which this section was amended to provide for the payment to him or her of that allowance, but the surviving spouse or other person shall not be given a claim for any increase in those benefits for a time prior to that date.

(g) Notwithstanding any other provisions of this section, the benefits otherwise payable to the children of the member shall be paid to those children through the age of 21 years if the children remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board.

(Amended by Stats. 2002, Ch. 1152, Sec. 13. Effective January 1, 2003.)



31787.6

A surviving spouse of a safety member who is killed in the performance of duty or who dies as the result of an accident or injury caused by external violence or physical force, incurred in the performance of his or her duty, shall be paid the following amount in addition to all other benefits provided by this chapter:

A one-time lump-sum benefit equal to an amount, provided from contributions by the county or district, equal to the annual compensation earnable or pensionable compensation as defined in Section 7522.34, whichever is applicable, by the deceased at his or her monthly rate of compensation at the time of his or her death.

This section is not applicable to members described in Section 31469.2.

(Amended by Stats. 2014, Ch. 741, Sec. 11. Effective January 1, 2015.)



31787.65

(a) For purposes of Section 31787, the final compensation upon which the special death benefit is calculated for the eligible surviving spouse or eligible children of a safety member killed in the performance of his or her duty shall be increased at any time the increase is effective and to the extent the compensation is increased for then-active members employed in the job classification and membership category that was applicable to the deceased member at the time of the injury, or the onset of the disease, causing death. The deceased member’s final compensation shall be deemed to be subject to further increases hereunder only until the earlier of (1) the death of the surviving spouse or eligible children or (2) the date that the deceased member would have attained the age of 50 years.

(b) This section applies only to a county of the seventh class, as defined by Sections 28020 and 28028, as amended by Chapter 1204 of the Statutes of 1971, and shall not be operative until the board of supervisors, by resolution, makes this section applicable in the county. A resolution to make this section operative in the county shall specify whether these provisions apply retroactively or prospectively only.

(Added by Stats. 2009, Ch. 583, Sec. 1. Effective January 1, 2010.)



31789

Upon the death of any person after retirement and while receiving a retirement allowance from this system, or any superseded system, there shall be paid to his estate or to such beneficiary as he shall nominate by written designation duly executed and filed with the board, the sum of seven hundred fifty dollars ($750) to be provided from contributions of the county or district.

This section applies to every member who dies after this section becomes operative whether he has retired before or after the operative date or effective date of this section.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Amended by Stats. 1971, Ch. 282.)



31789.01

Notwithstanding Sections 31786, 31787, and 31787.5, upon the death, after retirement and while receiving a retirement allowance from this system, of any person who was covered under Section 31751, there shall be paid to the member’s estate, or to such beneficiary as the member shall nominate by written designation duly executed and filed with the board, the sum of two thousand dollars ($2,000) to be provided from contributions of the county or district, offset by any lump-sum death payment made under the federal Social Security Act.

(Added by Stats. 1980, Ch. 58.)



31789.1

Upon the death of any member after retirement and while receiving a retirement allowance from this system, or any superseded system, there shall be paid to his estate or to such beneficiary as he shall nominate by written designation duly executed and filed with the board, the sum of seven hundred fifty dollars ($750).

This section applies to every member who dies after this section becomes operative whether he has retired before or after the operative date or effective date of this section.

Only one death benefit payment shall be paid under this section or under Section 31789, and shall be paid by the system subject to Section 31789 and this section where the member rendered his last active service.

This section shall not become operative in any county until such time as the board of retirement determines that its benefits may be financed from surplus earnings of the retirement fund. Upon this determination by the retirement board, the provisions of this section shall become operative.

Upon adoption by any county providing benefits pursuant to this section, of Article 5.5 (commencing with Section 31510) of this chapter, the board of retirement shall, instead, pay those benefits from the Supplemental Retiree Benefits Reserve established pursuant to Section 31510.8.

(Amended by Stats. 1983, Ch. 886, Sec. 8.)



31789.12

Notwithstanding Section 31789.1, the board may increase the sum payable pursuant to Section 31789.1 to one thousand dollars ($1,000).

Upon adoption by any county providing benefits pursuant to this section, of Article 5.5 (commencing with Section 31610) of this chapter, the board of retirement shall, instead, pay those benefits from the Supplemental Retiree Benefits Reserve established pursuant to Section 31618.

(Amended by Stats. 1989, Ch. 149, Sec. 1.)



31789.13

Upon the death of any person while receiving a retirement allowance from the system, the board of retirement may supplement the sum payable pursuant to Section 31789 by an amount of two hundred fifty dollars ($250) from the surplus earnings established pursuant to Section 31592.2.

This section applies to every retiree who dies after this section becomes operative whether retired before or after the operative date of this section.

This section shall not become operative in any county until such time as the board of retirement determines that this supplemental benefit can be financed from the surplus earnings established pursuant to Section 31592.2 which exceed 1 percent of the total assets of the retirement system.

The total of the death benefits paid pursuant to Section 31789 and this section shall not exceed one thousand dollars ($1,000). The death benefits payable pursuant to Section 31789 and this section shall be paid only by the system which is subject to Section 31789 and this section and in which the member rendered his or her last service.

(Added by Stats. 1986, Ch. 441, Sec. 1. Effective July 22, 1986.)



31789.2

Upon the death of any person after retirement and while receiving a retirement allowance from this system, or any superseded system, there shall be paid to his estate, or to such beneficiary as he shall nominate by written designation duly executed and filed with the board, the sum of seven hundred fifty dollars ($750).

This section applies to every member who dies after this section becomes operative whether he has retired before or after the operative date or effective date of this section.

The death benefit provided by this section shall be paid in lieu of a payment under Section 31789 or 31789.1 and may be paid in part, from contributions of the county or district in accordance with Section 31789, and in part, from surplus earnings of the retirement system in accordance with Section 31789.1.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by a majority vote, make the provisions of this section applicable in such county and until such time as the board of retirement, by resolution adopted by a majority vote, determines that its portion of the benefits may be financed from surplus earnings of the retirement fund.

Upon adoption by any county providing benefits pursuant to this section, of Article 5.5 (commencing with Section 31510) of this chapter, only that portion of those benefits which is paid from surplus earnings described in Section 31592.2 shall be paid, instead, from the Supplemental Retiree Benefits Reserve established pursuant to Section 31510.8.

(Amended by Stats. 1983, Ch. 886, Sec. 9.)



31789.3

(a) Upon the death of any person after retirement and while receiving a retirement allowance from this system, or any superseded system, there shall be paid to his or her estate or to the beneficiary as he or she shall nominate by written designation duly executed and filed with the board, an amount determined by the board of supervisors to be provided from contributions of the county or district. The board of supervisors shall, by resolution adopted by majority vote, fix and determine an amount that shall not exceed five thousand dollars ($5,000).

(b) This section applies to every member who dies after this section becomes operative whether he or she has retired before or after the operative date or effective date of this section.

(c) The death benefit provided by this section shall be paid in lieu of a payment under Section 31789 or 31789.1.

(d) This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in the county.

(Added by Stats. 1997, Ch. 439, Sec. 1. Effective January 1, 1998.)



31789.5

(a) Upon the death of any person after retirement and while receiving a retirement allowance from this system, or any superseded system, there shall be paid to his or her estate, or to the beneficiary as he or she shall nominate by written designation duly executed and filed with the board, an amount determined by the board of supervisors. The board of supervisors shall, by resolution adopted by majority vote, fix and determine an amount that may not exceed five thousand dollars ($5,000).

(b) This section applies to every member who dies after this section becomes operative whether he or she has retired before or after the operative date or effective date of this section.

(c) The death benefit provided by this section shall be paid in lieu of a payment under Section 31789 or 31789.1 and may be paid in part, from contributions of the county or district in accordance with Section 31789, and in part, from surplus earnings of the retirement system in accordance with Section 31789.1.

(d) The death benefit provided by this section may, at the election of the board of retirement, be provided through a group life insurance policy if the cost of that policy to the system is the same or less than the cost to the system, county, or district of other methods of providing the benefit.

(e) This section may not be operative in any county until the board of supervisors, by resolution adopted by a majority vote, makes this section applicable in the county and the board of retirement, by resolution adopted by a majority vote, determines that its portion of the cost of the benefits may be financed from surplus earnings of the retirement fund.

(f) Upon adoption, by any county providing benefits pursuant to this section, of Article 5.5 (commencing with Section 31610), only that portion of those benefits that is paid from surplus earnings described in Section 31592.2 shall be paid, instead, from the Supplemental Retiree Benefits Reserve established pursuant to Section 31618.

(Amended by Stats. 2004, Ch. 441, Sec. 7. Effective January 1, 2005.)



31790

Upon the death of any person before retirement which person shall have to his credit at least 10 years of service with the county or district, there shall be paid to his estate or to such beneficiary as he shall nominate by written designation duly executed and filed with the board, the sum of seven hundred fifty dollars ($750) to be provided from the contributions of the county or district.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions hereof applicable to the county.

(Amended by Stats. 1971, Ch. 282.)



31791

Notwithstanding Section 31760.1, 31765.1, 31781.1, 31781.2, 31785, 31786, 31787, or 31787.5, the board of supervisors of a county of the first class as described by Sections 28020 and 28022 may, by resolution adopted by a majority vote and with respect to the death benefit payable pursuant to any, all, or any combination of, those sections, take any or all of the following actions:

(a) Increase the maximum age for eligible children who remain unmarried and are regularly enrolled as full-time students in an accredited school as determined by the board, to the age of 23 years.

(b) Provide for payment of the death benefit to any surviving children for such period as those children remain legally incompetent to act as adults regardless of age.

(Added by Stats. 1985, Ch. 890, Sec. 2.)



31792

Notwithstanding any other provision of this chapter to the contrary, the board may, by a resolution adopted, pursuant to both this section and Section 31768, by a majority vote and with respect only to persons who first become members on or after the effective date of the resolution, act as follows:

(a) Elect to increase, by 331/3 percent, the amounts payable pursuant to any one or more of Sections 31781.1, 31785, and 31785.1.

(b) Elect to decrease, by 20 percent, the amounts payable pursuant to any one or more of Sections 31786, 31786.1, and 31787.

This section shall apply only to a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961.

(Added by Stats. 1993, Ch. 286, Sec. 2. Effective January 1, 1994.)






ARTICLE 13 - Integration With Old Age and Survivors Insurance

31800

(a) Except as provided in subdivision (b), the provisions of this article shall be applicable to any member who is subject to the federal old age and survivors insurance provisions of the federal Social Security Act, when the governing board of the county or district in which the member is employed adopts by majority vote a resolution providing that this article shall be applicable to all members in such county or district who are subject to the federal system. The provisions of this article shall become fully effective and operative on the date specified in such resolution; provided, however, such resolution shall have received prior approval by majority affirmative vote of eligible members employed by the county or district in a referendum conducted in accordance with the provisions of Article 2 of Chapter 2 of Part 4 of Division 5 of Title 2 of this code. Nothing in this article shall be construed as negating or in any way affecting the validity of a referendum vote conducted prior to the enactment of this article, whereby a majority of members employed by a county or district voted in favor of federal old age and survivors insurance coverage on a purely additive or supplemental basis.

(b) Notwithstanding subdivision (a), this article shall not be applied to any member or to the service, contributions, or benefits of any member that, on or after January 1, 2013, is subject to the provisions of the California Public Employees’ Pension Reform Act of 2013. Nothing herein shall preclude a member who is subject to the California Public Employees’ Pension Reform Act of 2013 and whose position is included in an agreement between the state and federal government for coverage under the old age and survivors insurance provisions of the federal Social Security Act from also being subject to that federal system as a supplementation system under which the social security benefits shall be in addition to unintegrated retirement benefits.

(Amended by Stats. 2013, Ch. 528, Sec. 18. Effective October 4, 2013.)



31800.1

Notwithstanding any other provision of law, the board of supervisors in a county of the 10th class as described by Section 28031 may adopt, by majority vote, a resolution providing that:

(a) Any general member employed by the county or any district included within the membership of the county retirement association shall have the option, at any time prior to retirement, of having his retirement allowance for service rendered after the date of his exercising this option calculated to equal the following:

(1) The fraction of one-ninetieth of the first one thousand fifty dollars ($1,050) monthly of the member’s final compensation set forth in the table appearing in Section 31676.1 in the column applicable to the member’s age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided therein.

(2) The fraction of one-sixtieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31676.1 in the column applicable to the member’s age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service.

The retirement allowance payable for service rendered prior to the date of the member’s election shall be computed in accordance with the provisions of Section 31676.1. The retirement allowance payable for service performed after the effective date of the member’s election shall equal the total of paragraphs (1) and (2) of this subdivision.

Any member who elects to have his retirement allowance so calculated shall have the definition of “final compensation” in Section 31462 or Section 31462.2, whichever is applicable, applied at the date of retirement regardless of previous service under the provisions of Section 31462.1.

(b) Any safety member employed by the county or any district included within the membership of the county retirement association shall have the option, at any time prior to retirement, of having his retirement allowance for service rendered after the date of his exercising this option calculated to equal the following:

(1) The fraction of one seventy-fifth of the first one thousand fifty dollars ($1,050) monthly of the member’s final compensation set forth in the table appearing in Section 31664 in the column applicable to the member’s age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided therein.

(2) The fraction of one-fiftieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31664 in the column applicable to the member’s age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service.

The retirement allowance payable for service rendered prior to the date of the safety member’s election shall be computed in accordance with the provisions of Section 31664. The retirement allowance payable for service performed after the effective date of the safety member’s election shall equal the total of paragraphs (1) and (2) of this subdivision.

Any safety member who elects to have his retirement allowance so calculated shall have the definition of “final compensation” in Section 31462 or Section 31462.2, whichever is applicable, applied at the date of retirement regardless of previous service under the provisions of Section 31462.1.

(c) Before permitting a member to exercise the option authorized by this section, the board of supervisors shall provide that member with a written explanation of the effect on the member’s retirement benefits and contributions of exercising that option. No member may rescind his action after exercising the option authorized in this section.

(d) Any member who elects deferred retirement after becoming subject to the provisions of this section shall receive a retirement allowance determined in accordance with subdivision (a) or subdivision (b) of this section.

(e) Any member who exercises the option authorized in this section shall continue to contribute as provided for in Article 6 (commencing with Section 31620) or Article 6.8 (commencing with Section 31639), of this chapter, whichever is applicable, a lesser amount as determined by an actuary.

(f) Any member who exercises the option authorized in this section and who is also eligible and elects or has elected to receive credit in the retirement system for public service as provided in Section 31641.1 shall have the retirement allowance for such public service calculated as if he had not exercised the option authorized in this section.

(g) Any member who exercises the option authorized in this section and who is also eligible and elects to receive the benefits of Section 31641.5, 31652, or 31831.1 shall have the retirement allowance for that service calculated in accordance with subdivisions (a) or (b) of this section.

For the purposes of this section, all contributions, liabilities, actuarial interest rates, and other valuation factors shall be determined on the basis of actuarial assumptions and methods which, in the aggregate, are reasonable and which, in combination, offer the actuary’s best estimate of anticipated experience under the system.

Any additional employer contributions required under this section shall be computed as a level percentage of member compensation. The additional contribution rate required at the time this section is adopted shall not be less than the sum of (1) the actuarial normal cost, plus (2) the additional contribution required to amortize the increase in accrued liability attributable to benefits elected under this section over a period of not more than 30 years from the date this section becomes effective in the public agency’s contract.

(Added by Stats. 1980, Ch. 442.)



31800.5

Whenever pursuant to the provisions of this article federal old age and survivors insurance provisions of the Social Security Act have been integrated as to members employed by a county or district, the relationship may be converted to a supplementation system under which the social security benefits shall be in addition to unintegrated retirement benefits. The conversion shall take place when the governing body of the county or district adopts by majority vote, a resolution providing that the conversion shall take place; provided, however, the resolution shall have received prior approval by majority affirmative vote of eligible members employed by the county or district in a referendum conducted in accordance with the provisions of Article 2 (commencing with Section 22300), Chapter 2, Part 4, Division 5 of Title 2 of this code. The conversion shall take place and become fully effective and operative on the date specified in the resolution.

In the event that the employees of the county or district are divided into more than one coverage group for purposes of the Social Security Act, the conversion may be with respect to all coverage groups or one or more coverage groups as the governing board may determine in the resolution.

(Added by Stats. 1969, Ch. 1329.)



31801

It is the intent of the Legislature that the enactment of this article shall authorize persons in positions covered by a retirement system pursuant to this chapter to participate in the federal old age and survivors insurance provisions of the Social Security Act without jeopardizing the continued maintenance of their local system.

To this end and notwithstanding any other provisions of this chapter, the provisions of this article, when made applicable by resolution of the governing board, shall supersede or modify any inconsistent provision in this chapter in its application to every member whose position is included in an agreement between the state and federal government for coverage under the old age and survivors insurance provisions of the Social Security Act.

The provisions of this chapter are not repealed by this article, however, and except as superseded or modified by this article in their application to members who are covered by old age and survivors insurance, they shall continue to be fully effective and operative.

Nothing in this article shall authorize the extension of the federal system to service in any policeman’s or fireman’s position covered by a separate retirement system unless all of the policemen or firemen are included as a unit without any division of their separate retirement system.

When federal benefits are to be extended to any fireman’s or policeman’s position pursuant to this part they shall vote separately from other members of such system in all cases without regard to their classification as miscellaneous members or otherwise, and notwithstanding Section 22009.1, such system shall constitute a separate retirement system with respect to the positions of policemen or firemen, or both, covered by the system.

(Amended by Stats. 1961, Ch. 1033.)



31802

“Federal agency” means the Secretary of Health, Education and Welfare, or the predecessor or successor in functions to such officer.

(Added by Stats. 1957, Ch. 663.)



31803

“Federal system” means the old age and survivors insurance provisions of the Social Security Act.

(Added by Stats. 1957, Ch. 663.)



31804

Whenever reference is made to any federal law or regulation or part thereof, the reference applies to all amendments and additions now or hereafter made to such law.

(Added by Stats. 1957, Ch. 663.)



31805.1

Effective with the approval of this section the service retirement allowances of those heretofore retired shall be recalculated as though Section 31805 had not been enacted.

(Amended by Stats. 1980, Ch. 676.)



31806

The provisions of this chapter requiring retirement at age 65 or 70, whichever applies, shall not be applicable to any person who is a member on the effective date of this article when the application of such provision would preclude the member from qualifying for federal benefits, but such member shall be retired forthwith, as provided in Section 31671 or Section 31671.01, upon qualifying for such federal benefits.

(Amended by Stats. 1967, Ch. 1155.)



31807

The retirement allowance payable under Section 31808, Section 31808.1 or Section 31809 of this code, whichever is applicable, to a person who was a member on the effective date of this article in any county pursuant to this article if not fully insured for old age payments under the federal system at time of retirement shall be not less than that amount for which he would have been eligible if this article were not applicable to the member.

The retirement allowance payable under Section 31808, Section 31808.1 or Section 31809 of this code, whichever is applicable, to a person who was a member on the effective date of this article in any county pursuant to this article if fully insured for old age payments under the federal system at time of retirement shall not be less than an amount which, when added to the primary insurance amount payable to him under the federal system at time of retirement will equal the allowance which would otherwise be payable to the member under the provisions of this chapter if this article were not applicable to the member. If the member retires for service prior to retirement age under the federal system and the amount available to him under the provisions of Section 31810 is less than the allowance which would otherwise be payable to the member under the provisions of this chapter if this article were not applicable to the member then the allowance shall be increased to an amount not less than that which would otherwise be payable.

(Amended by Stats. 1961, Ch. 987.)



31808

(a) Except as provided in subdivision (c), in any county or district subject to the provisions of Section 31676.1, 31676.11, 31676.13, or 31676.14, the retirement allowance payable for retirement service rendered prior to the effective date of the resolution mentioned in Section 31800 shall be computed in accordance with the provisions of Section 31676.1, 31676.11, 31676.13, or 31676.14, whichever is applicable. Except as provided in subdivision (b), the retirement allowance with respect to service performed after May 31, 1957, shall equal the total of the following:

(1) The fraction of one-ninetieth of the first three hundred fifty dollars ($350) monthly of the member’s final compensation set forth in the table appearing in Section 31676.1, 31676.11, 31676.13, or 31676.14, whichever is applicable, in the column applicable to the member’s age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided therein.

(2) The fraction of one-sixtieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31676.1, 31676.11, 31676.13, or 31676.14, whichever is applicable, in the column applicable to the member’s age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service.

(b) With respect to persons who become members of a county retirement system after the effective date of the amendments to this section enacted at the 1979–80 Regular Session, the retirement allowance shall equal the following:

(1) The fraction of one-ninetieth of the first one thousand fifty dollars ($1,050) monthly of the member’s final compensation set forth in the table appearing in Section 31676.1, 31676.11, 31676.13, or 31676.14, whichever is applicable, in the column applicable to the member’s age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided therein.

(2) The fraction of one-sixtieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31676.1, 31676.11, 31676.13, or 31676.14, whichever is applicable, in the column applicable to the member’s age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service.

(3) This subdivision may be made applicable in any county of over six million population on the first day of the month after the board of supervisors of such county adopts by majority vote a resolution providing that this subdivision shall become applicable in such county.

(c) This section shall not apply to the retirement allowance of a person who becomes a member of a county retirement system under a benefit plan established pursuant to Section 7522.20 or 7522.25.

(Amended by Stats. 2013, Ch. 528, Sec. 19. Effective October 4, 2013.)



31808.1

In any county or district subject to the provisions of Section 31676. 1, and to which the provisions of Section 31470.6 are applicable, the retirement allowance for any member whose principal duties consist of active law enforcement as defined in Section 31470.6, and Section 31469.3 and those made eligible to safety membership by Section 31469.4 of the Government Code for service rendered prior to the effective date of the resolution provided in Section 31800 shall be computed in accordance with the provisions of Section 31664. The retirement allowance of any such member with respect to service performed after the effective date of the resolution shall equal the total of the following:

(a) The fraction of one seventy-fifth of the first three hundred fifty dollars ($350) monthly of the member’s final compensation set forth in the table appearing in Section 31664 in the column applicable to his age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided therein.

(b) The fraction of one-fiftieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31664 in the column applicable to his age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service.

(Amended by Stats. 1970, Ch. 821.)



31808.2

Notwithstanding the provisions of Section 31808 and 31808.1, the retirement allowance with respect to service performed after the effective date of this article for allowances subject to Section 31808 and after the effective date of the resolution described in Section 31808.1 shall be computed on the basis of Section 31676.1 for the service, not subject to benefits under the federal system, between the effective date of this article or resolution, as such dates are set forth in Sections 31808 and 31808.1 and the date of return to active membership of members who separated from employment in any county subsequent to the aforesaid dates and who returned to the service of the same county.

(Added by Stats. 1965, Ch. 525.)



31808.5

In any county which has safety members as defined in Sections 31470.2 and 31470.4 subject, prior to January 1, 1962, to the provisions of this article, the board of supervisors may adopt the provisions of this section.

The retirement allowance for any safety member subject to this article for service rendered prior to the date of adoption of this article by a county board of supervisors shall be computed in accordance with the provisions of Section 31664. The retirement allowance of any such member, subject to this article, with respect to service performed after the effective date of adoption by the county of this article shall equal the total of the following:

(a) The fraction of one seventy-fifth of the first three hundred fifty dollars ($350) monthly of the member’s final compensation set forth in the table provided for in Section 31664 in the column applicable to his age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided therein.

(b) The fraction of one-fiftieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31664 in the column applicable to his age at retirement taken to the preceding quarter year multiplied by the number of years of creditable service.

The retirement allowance for any safety member who is not subject to this article shall be computed in accordance with the provisions of Section 31664.

Any member who becomes a safety member after the adoption date of this section shall be subject to the provisions of this article.

This section shall not apply to any safety member who is a member on date of adoption of this section unless within 60 days thereafter he files with the board a signed written statement expressing his desire to have the section apply to him.

Any member subject to the provisions of this section may elect deferred retirement pursuant to Article 9 (commencing with Section 31700) of this chapter.

(Amended by Stats. 1968, Ch. 755.)



31808.6

(a) Notwithstanding any other provision of law, in any county or district first subject to the provisions of Section 31676.1 or 31695.1 on or after July 1, 1969, having members performing the duties of safety members as defined in Sections 31470.2 and 31470.4, if the board of supervisors adopts this section and as to those members adopts or has already adopted the provisions of this article, then the retirement allowance of those safety members shall be computed according to the applicable provisions of this subdivision, as selected by the board of supervisors.

(1) The retirement allowance shall be computed according to the provisions of Section 31664 or 31664.1, and federal old age and survivors’ insurance coverage shall be on an additive or supplemental basis.

(2) If Section 31664 applies, the retirement allowance shall equal the total of both of the following:

(A) The retirement allowance for service rendered prior to the effective date of the resolution specified in Section 31800 shall be computed in accordance with the provisions of Section 31664.

(B) The retirement allowance for service performed after the effective date of the resolution shall equal the total of both of the following:

(i) The fraction of one seventy-fifth of the first three hundred fifty dollars ($350) monthly of the member’s final compensation set forth in the table appearing in Section 31664 in the column applicable to his or her age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided in that section.

(ii) The fraction of one-fiftieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31664 in the column applicable to his or her age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service.

(3) If Section 31664.1 applies, the retirement allowance shall equal the total of both of the following:

(A) The retirement allowance for service rendered prior to the effective date of the resolution specified in Section 31800 shall be computed in accordance with the provisions of Section 31664.1.

(B) The retirement allowance for service rendered after the effective date of the resolutions shall equal the total of both of the following:

(i) The fraction of one seventy-fifth of the first three hundred fifty dollars ($350) monthly of the member’s final compensation set forth in the table appearing in Section 31664.1 in the column applicable to his or her age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided in that section.

(ii) Three percent of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31664.1 in the column applicable to his or her age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service.

(b) Notwithstanding any other provision of law, in counties which have adopted the provisions of this section and have voted to apply the provisions of this chapter relating to safety members as provided by Section 31695.1, the retirement benefits as well as the contributions of eligible members subject to this article who do not elect pursuant to Section 31695.2 to come under the safety member provisions of this chapter, shall be the same as the retirement benefits and contributions of members other than safety members in the county.

(c) The retirement allowance for any safety member who is not subject to this article shall be computed in accordance with the provisions of Section 31664.

(d) Any member who becomes a safety member after the effective date of the selection of the method of computing the retirement allowance by the board of supervisors shall be subject to that selection and to the provisions of this article.

(e) Any member subject to the selection described in subdivision (d) made by the board of supervisors may elect deferred retirement pursuant to Article 9 (commencing with Section 31700).

(Amended by Stats. 2008, Ch. 164, Sec. 11. Effective January 1, 2009.)



31808.7

In any county or district, subject to Section 31676.12, which adopts or has already adopted the provisions of this article, the retirement allowance of members subject to Section 31676.12 shall be computed according to either the provisions of subdivision (a) or subdivision (b) of this section as selected by the board of supervisors.

(a) The retirement allowance for service rendered prior to the effective date of this article as specified in the resolution mentioned in Section 31800 shall be computed in accordance with the provisions of Section 31676.12. The retirement allowance of any member with respect to service performed after the effective date of this article as specified in the resolution mentioned in Section 31800 shall equal the total of the following:

(1) The fraction of one seventy-fifth of the first three hundred fifty dollars ($350) monthly of the member’s final compensation set forth in the table appearing in Section 31676.12 in the column applicable to his age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided therein.

(2) The fraction of one-fiftieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31676.12 in the column applicable to his age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service, or

(b) The retirement allowance shall be computed according to the provisions of Section 31676.12 and federal old age and survivors’ insurance coverage shall be on an additive or supplemental basis.

(Amended by Stats. 1973, Ch. 55.)



31808.8

The board of supervisors of a county of the third class may, by majority vote, adopt a resolution providing either or both of the following:

(a) That subdivision (b) of Section 31808 is applicable to persons who become members of the county retirement system after the effective date designated in the resolution and that persons who were subject to subdivision (a) of Section 31808 prior to that date may elect to have their retirement allowance for services rendered after that date computed in accordance with subdivision (b) of Section 31808.

(b) That an employee who is subject to subdivision (a) of Section 31808.7 may elect to have his retirement allowance computed, with respect to service rendered after the effective date designated in the resolution, in accordance with the following:

(1) The fraction of one seventy-fifth of the first one thousand fifty dollars ($1,050) monthly of the member’s final compensation set forth in the table appearing in Section 31676.12 in the column applicable to his age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided therein.

(2) The fraction of one-fiftieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31676.12 in the column applicable to his age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service.

(Added by Stats. 1981, Ch. 823, Sec. 1.)



31808.9

In any county or district, subject to Section 31676.17, 31676.18, or 31676.19, that adopts or has already adopted the provisions of this article, the retirement allowance of members subject to Section 31676.17, 31676.18, or 31676.19 shall be computed according to either the provisions of subdivision (a) or subdivision (b) of this section as selected by the board of supervisors.

(a) The retirement allowance for service rendered prior to the effective date of this article as specified in the resolution mentioned in Section 31800 shall be computed in accordance with the provisions of Section 31676.17, 31676.18, or 31676.19, as applicable. The retirement allowance of any member with respect to service performed after the effective date of this article as specified in the resolution mentioned in Section 31800 shall equal the total of the following:

(1) The fraction of one seventy-fifth of the first three hundred fifty dollars ($350) monthly of the member’s final compensation set forth in the table appearing in Section 31676.17, 31676.18, or 31676.19, as applicable, in the column applicable to his or her age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service as provided therein.

(2) The fraction of one-fiftieth of any remaining portion of the member’s final compensation set forth in the table appearing in Section 31676.17, 31676.18, or 31676.19, as applicable, in the column applicable to his or her age at retirement taken to the preceding completed quarter year multiplied by the number of years of creditable service.

(b) The retirement allowance shall be computed according to the provisions of Section 31676.17, 31676.18, or 31676.19, as applicable, and federal old age and survivors’ insurance coverage shall be on an additive or supplemental basis.

(Added by Stats. 2001, Ch. 782, Sec. 10. Effective January 1, 2002.)



31810

A member who retires for service prior to the age of becoming eligible for retirement payments under the federal system and who at the time of retiring is fully insured under the federal system, may, with the approval of the Retirement Board, elect to have his retirement allowance increased prior to such eligible age and reduced after such age by amounts which have equivalent actuarial values. This modification is for the purpose of co-ordinating a member’s retirement allowance with benefits receivable from the federal system.

(Amended by Stats. 1963, Ch. 642.)



31811

If a member who has elected the option provided in Section 31810 dies leaving a beneficiary entitled to an allowance based upon the allowance of the member, the beneficiary’s allowance shall be based upon the allowance the member would have received had he not elected the option.

(Added by Stats. 1957, Ch. 663.)



31812

(a) Except as provided in subdivision (c), each member shall continue to contribute as provided for in Article 6 (commencing with Section 31620) or (in case of those members defined in Sections 31470.2, 31470.4, and 31470.6) Article 6.8 (commencing with Section 31639) of this chapter less an amount equal to one-third of that portion of such contribution which is payable with respect to the first three hundred fifty dollars ($350) monthly wage, or in counties where the board of supervisors pursuant to subdivision (b) of Section 31808.6 elects to compute the retirement allowance of safety members according to the provisions of Section 31664, each safety member shall make contributions as provided for in Article 6.8 of this chapter with respect to all of his or her monthly wage.

(b) (1) With respect to persons who become members of a county retirement system after the effective date of the amendments to this section enacted at the 1979–80 Regular Session, each member shall contribute as provided for in Article 6 (commencing with Section 31620) or (in case of those members defined in Sections 31470.2, 31470.4, and 31470.6) Article 6.8 (commencing with Section 31639) of this chapter less an amount equal to one-third of that portion of such contribution which is payable with respect to the first one thousand fifty dollars ($1,050) monthly wage, or in counties where the board of supervisors pursuant to subdivision (b) of Section 31808.6 elects to compute the retirement allowance of safety members according to the provisions of Section 31664, each safety member shall make contributions as provided for in Article 6.8 of this chapter with respect to all of his or her monthly wage.

(2) This subdivision may be made applicable in any county of over six million population on the first day of the month after the board of supervisors of such county adopts by majority vote a resolution providing that this subdivision shall become applicable in such county.

(c) This section shall not apply to the retirement allowance of a person who becomes a member of a county retirement system under a benefit plan established pursuant to Section 7522.20 or 7522.25.

(Amended by Stats. 2013, Ch. 528, Sec. 20. Effective October 4, 2013.)



31812.1

Each member subject to Section 31676.12 and subdivision (a) of Section 31808.7 shall continue to contribute as provided for in Article 6 (commencing with Section 31620) less an amount equal to one-third of that portion of such contribution which is payable with respect to the first three hundred fifty dollars ($350) monthly wage, or in counties where the board of supervisors pursuant to subdivision (b) of Section 31808.7 elects to have the retirement allowance of members computed according to the provisions of Section 31676.12, each member shall make contributions as provided for in Section 31621.2 with respect to all his monthly wage.

(Added by Stats. 1972, Ch. 425.)



31813

If this article is effective simultaneously with the effective date of coverage of members under the federal system, the employee and employer federal contributions required with respect to salaries and wages paid for services rendered after the effective date of coverage of such member under the federal system and prior to the time that federal contributions are first deducted from the salaries and wages of such members shall be paid (1) the employee contribution by the county from the member’s accumulated contributions to the extent that such retroactive costs do not exceed one-third of that portion of the member’s contributions under this chapter which is payable with respect to the first three hundred fifty dollars ($350) monthly wage for such retroactive period (2) the employer contributions from contributions made by the county or district during such retroactive period.

If the member’s federal contributions payable for such period is greater than the accumulated contributions resulting from one-third of that portion of the member’s contributions under this chapter during such period, which is payable with respect to the first three hundred fifty dollars ($350) monthly wage, the difference shall be paid by the member to the county or district in such manner as may be determined by the Retirement Board.

If the federal contributions payable by the member for such period is less than the accumulated contributions resulting from one-third of that portion of the member’s contributions which are payable with respect to the first three hundred fifty dollars ($350) monthly wage, pursuant to the provisions of this chapter for such period, the county or district shall refund the amount of such excess to the member.

All refunds made under this section prior to the effective date of the amendments to this section enacted at the 1959 Regular Session of the Legislature are hereby validated and confirmed.

(Amended by Stats. 1959, Ch. 703.)



31814

If this article is effective subsequent to the effective date of the coverage of members under the federal system the employees’ federal contributions required of members with respect to salary and wages paid for service rendered after the effective date of coverage of such member under the federal system and prior to the time that federal contributions are first deducted from the salary or wage of such members, shall be paid to the county or district by the member in such manner as may be determined by the Retirement Board.

(Added by Stats. 1957, Ch. 663.)



31815

Any member who elects deferred retirement after becoming subject to the provision of this article shall receive a retirement allowance determined in accordance with Section 31808, 31808.1, 31808.6, or 31809, whichever is applicable.

(Amended by Stats. 1969, Ch. 767.)



31816

In the event that any member who is required to or who had the right to elect to redeposit accumulated contributions previously withdrawn, elects so to do, the amount of such redeposit shall be the amount of his previously withdrawn contributions adjusted in accordance with the provisions of Section 31813.

(Added by Stats. 1959, Ch. 1193.)



31816.1

If, after the adoption of this article by a county, a member is permitted by other sections of this act to obtain credit for service by making contributions into this system for previous service, that part of such contributions applicable to the period of time after the adoption of this article by the county shall be modified in accordance with Section 31812.

(Added by Stats. 1959, Ch. 1193.)



31817

This article shall not be applicable to any member subject to Section 31751 except with respect to the member’s service prior to the date such section was made applicable to the member.

(Added by Stats. 1980, Ch. 58.)






ARTICLE 14 - Subrogation

31820

If benefits are payable under this chapter because of an injury to, or the death of, a member of the retirement association, and such injury or death is the proximate consequence of the act of any person other than his employer, the board on behalf of the retirement association may recover from such person an amount which is the lesser of the following:

(1) An amount which is equal to one-half of the actuarial equivalent of the benefits for which the association is liable because of such injury or death; or

(2) An amount which is equal to one-half of the remaining balance of the amount recovered after allowance of that amount which the employer or its insurance carrier have paid or become obligated to pay. The right shall be determined under the subrogation provisions of any workmen’s compensation law.

(Amended by Stats. 1965, Ch. 1340.)



31821

The retirement association may join with the employer or its compensation insurance carrier in any proceeding under this article.

(Added by Stats. 1947, Ch. 424.)



31822

Any amount recovered by any of the parties shall be applied, first, to the amounts which the employer or its insurance carrier have paid or become obligated to pay, and second, to the amounts to which the retirement association is entitled under the provisions of Section 31820 hereof.

(Amended by Stats. 1965, Ch. 1340.)



31823

Actions brought by the board under this article shall be commenced within three years after the liability of the retirement system to pay benefits is fixed. Liability of the retirement system is fixed at the time the board approves the payment of benefits under this chapter.

(Added by Stats. 1981, Ch. 159, Sec. 1.)






ARTICLE 15 - Reciprocal Benefits

31830

The provisions of this article are intended to encourage career public service by granting reciprocal retirement benefits to members who are entitled to retirement rights or benefits from two or more retirement systems established under this chapter or from a retirement system established under this chapter and the Public Employees’ Retirement System, the State Teachers’ Retirement System, or a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, and to delineate the financial obligations of each system and related political entity so that no system or political entity shall be liable for more than its just financial obligation.

(Amended by Stats. 2000, Ch. 966, Sec. 6. Effective January 1, 2001.)



31831

Any member, whether over or under the minimum age of service retirement, who leaves county service and within 90 days or six months if Section 31840.4 applies thereafter becomes a member of the Public Employees’ Retirement System, a retirement system established under this chapter in another county, a member of the State Teachers’ Retirement System, or a member of a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, regardless of the amount of county service, may elect deferred retirement pursuant to Article 9 of this chapter, except that he or she may not, after that election, rescind the election or withdraw any of his or her accumulated contributions while a member of such other system.

(Amended by Stats. 2000, Ch. 966, Sec. 7. Effective January 1, 2001.)



31831.1

Any member who left county or district service on or before December 31, 1971, and became a member of a retirement system established under this chapter in another county or of the Public Employees’ Retirement System, who did not elect to, or was not eligible to, leave his contributions on deposit pursuant to Article 9 (commencing with Section 31700) may now elect to leave his accumulated contributions on deposit pursuant to Article 9 (commencing with Section 31700) by redepositing in the retirement fund of the county or district he left the amount of accumulated contributions and interest he withdrew from such retirement fund plus regular interest thereon from date of separation.

Any such member whose accumulated contributions are on deposit as provided in this section and any other member who left county or district service on or before December 31, 1971, who became a member of a retirement system established under this chapter in another county or of the Public Employees’ Retirement System and who elected to leave his accumulated contributions on deposit pursuant to Article 9 (commencing with Section 31700) shall be eligible for the benefits provided in this article, and for purposes of such benefits shall be deemed to have entered membership in such other system within 90 days of his separation from county or employment. The deferred retirement allowance for such member shall be determined in accordance with the provisions of this chapter applicable to members retiring directly from county employment on the date of his retirement. Any member who qualifies for a reduced age at entry pursuant to this section shall be entitled to use such age only from and after the date he completes the redeposit as provided in this section or, if he elected to leave his accumulated contributions on deposit pursuant to Article 9 (commencing with Section 31700), from and after the date he notifies the board in writing that he desires the benefits of this section. This section shall not apply to members who are retired or who are not in service of an employer making him a member of a retirement system established under this chapter or of the Public Employees’ Retirement System.

Unless this chapter expressly provides to the contrary the retirement allowance received by a member pursuant to this section shall be calculated based upon the laws pertaining to the retirement system of such district or county as of the date of retirement and not the laws pertaining to such system as of the date the member first left county or district service.

This section shall not be applicable to any member entering service after December 31, 1977.

(Amended by Stats. 1976, Ch. 629.)



31831.2

Any member who left county or district service on or before December 31, 1974, and became a member of a retirement system established under this chapter in another county or of the Public Employees’ Retirement System, who did not elect to, or was not eligible to, leave his or her contributions on deposit pursuant to Article 9 (commencing with Section 31700) may now elect to leave his or her accumulated contributions on deposit pursuant to Article 9 (commencing with Section 31700) by redepositing in the retirement fund of the county or district he or she left the amount of accumulated contributions and interest he or she withdrew from the retirement fund plus regular interest thereon from date of separation.

Any such member whose accumulated contributions are on deposit as provided in this section and any other member who left county or district service on or before December 31, 1974, who became a member of a retirement system established under this chapter in another county or of the Public Employees’ Retirement System and who elected to leave his or her accumulated contributions on deposit pursuant to Article 9 (commencing with Section 31700) shall be eligible for the benefits provided in this article, and for purposes of these benefits shall be deemed to have entered membership in the other system within 90 days, or six months if Section 31840.4 applies, of his or her separation from county or district employment. The deferred retirement allowance for the member shall be determined in accordance with the provisions of this chapter applicable to a member retiring directly from county employment on the date of his or her retirement. Any member who qualifies for a reduced age at entry pursuant to this section shall be entitled to use that age only from and after the date he or she completes the redeposit as provided in this section or, if he or she elected to leave his or her accumulated contributions on deposit pursuant to Article 9 (commencing with Section 31700), from and after the date he or she notifies the board in writing that he or she desires the benefits of this section. This section shall not apply to members who are retired or who are not in service of an employer making him or her a member of a retirement system established under this chapter or of the Public Employees’ Retirement System.

Unless this chapter expressly provides to the contrary, the retirement allowance received by a member pursuant to this section shall be calculated based upon the laws pertaining to the retirement system of the district or county as of the date of retirement and not the laws pertaining to the system as of the date the member first left county or district service.

This section shall not be applicable to any member entering service after December 31, 1979.

This section shall apply only in a county of the first class, as established by Sections 28020 and 28022, but shall not be operative in a county until adopted by resolution of the board of supervisors.

(Amended by Stats. 2005, Ch. 22, Sec. 93. Effective January 1, 2006.)



31831.3

(a) Notwithstanding Sections 31831.1 and 31831.2, any former member who left county or district service and became a member of a retirement system established under this chapter in another county or district, or a reciprocal retirement system, or a retirement system established under the Public Employees’ Retirement Law, and who did not elect to, or was not eligible to, leave his or her contributions on deposit pursuant to Article 9 (commencing with Section 31700), may elect to redeposit those contributions if he or she is an active member of a county retirement system, the Public Employees’ Retirement System, or another reciprocal retirement system at the time of redeposit. A former member may exercise this right by redepositing in the retirement fund of the county or district he or she left, the amount of accumulated contributions and interest that he or she withdrew from that retirement fund plus regular interest thereon from the date of separation.

(b) A former member who redeposits under this section shall have the same rights as a member who elected to leave his or her accumulated contributions on deposit in the fund. The deferred retirement allowance of the member shall be determined in accordance with the provisions of this chapter applicable to a member retiring directly from county employment on the date of his or her retirement.

(c) A former member who redeposits under this section shall be entitled to a reduced age at entry, commencing with contributions payable the first day of the month following the date the association receives notice of the redeposit, only to the extent provided in Section 31833.

(d) This section does not apply to the following:

(1) A member or former member who is retired.

(2) A former member who is not in the service of an employer making him or her a member of a retirement system established under this chapter in another county or district, a retirement system established under the Public Employees’ Retirement Law, or another reciprocal retirement system.

(e) This section shall only apply to either of the following:

(1) A former member who is in the service of an employer as an officer or employee of a law enforcement agency or fire department whose principal duties consist of active law enforcement or firefighting and prevention service, but excluding one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly come within the scope of active law enforcement or firefighting and prevention service, even though the officer or employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement or firefighting and prevention service.

(2) A former member who is in the service of an employer and seeks to redeposit contributions for past employment as an officer or employee of a law enforcement agency or fire department in this system whose principal duties consisted of active law enforcement or firefighting and prevention service, but excluding one whose principal duties were those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions did not clearly come within the scope of active law enforcement or firefighting and prevention service, even though the officer or employee was subject to occasional call, or was occasionally called upon, to perform duties within the scope of active law enforcement or firefighting and prevention service.

(f) For purposes of this section, a “former member” is a member who left county or district service and who did not elect to, or was not eligible to, leave his or her contributions on deposit pursuant to Article 9 (commencing with Section 31700).

(g) Each retirement system shall establish criteria to determine the eligibility of a former member to redeposit contributions, and the amount of contributions that may be redeposited, pursuant to this section in those cases in which the system no longer maintains complete records with respect to the former member.

(Added by Stats. 2002, Ch. 883, Sec. 3. Effective January 1, 2003.)



31832

The board shall, on request of the Board of Administration of the Public Employees’ Retirement System, the board of retirement of a retirement system established in another county under this chapter, the Board of Retirement of the State Teachers’ Retirement System, or the board of retirement of a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, supply information and data necessary for the administration of such other system as it is affected by membership in and service credited under this system.

(Amended by Stats. 2000, Ch. 966, Sec. 9. Effective January 1, 2001.)



31833

For the purpose of this article and Articles 6 and 6.8 of this chapter, age at time of entrance into the retirement system for a person who enters within 90 days, or six months if Section 31840.4 applies, of last rendering service as a member of the Public Employees’ Retirement System, another retirement system established under this chapter, the State Teachers’ Retirement System, or a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, and who retains his membership in such other system or systems, shall be his age at entry into the first such other system.

(Amended by Stats. 2000, Ch. 966, Sec. 10. Effective January 1, 2001.)



31833.1

For the purpose of this article and Article 6 (commencing with Section 31620) and Article 6.8 (commencing with Section 31639) of this chapter, a member’s age at the time of entrance into the retirement system for a person who, after entering, redeposits the contributions he or she withdrew from the Public Employees’ Retirement System, and who otherwise meets all requirements for reciprocity under this article by reason of his or her membership in the Public Employees’ Retirement System, shall be his or her age at entry into the Public Employees’ Retirement System, commencing with the pay period immediately following receipt of confirmation from the Public Employees’ Retirement System that all withdrawn contributions have been redeposited.

(Added by Stats. 2000, Ch. 966, Sec. 11. Effective January 1, 2001.)



31834

Notwithstanding Section 31558 and regardless of age at entry into the system in counties subject to the provisions of Section 31676.1 and in counties electing pursuant to Section 31695.1, a person shall become a safety member on the first day of the calendar month following his entrance into service in a position the principal duties of which are defined in Sections 31470.2, 31470.4 or 31470.6, if such first day of the calendar month is within 90 days, or six months if Section 31840.4 applies of last rendering active police or fire suppression or lifeguard work as a member of the Public Employees’ Retirement System or a retirement system established under this chapter in another county, the State Teachers’ Retirement System, or a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, and the person retains his membership in such other system.

(Amended by Stats. 2000, Ch. 966, Sec. 12. Effective January 1, 2001.)



31835

The average compensation during any period of service as a member of the Public Employees’ Retirement System, a member of the Judges’ Retirement System or Judges’ Retirement System II, a member of a retirement system established under this chapter in another county, a member of the State Teachers’ Retirement System, or a member of a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, shall be considered compensation earnable or pensionable compensation pursuant to Section 7522.34, whichever is applicable, by a member for purposes of computing final compensation for that member provided:

(a) The period intervening between active memberships in the respective systems does not exceed 90 days, or 6 months if Section 31840.4 applies. That period shall not include any time during which the member was prohibited by law from becoming a member of the system of another county.

Notwithstanding anything in this chapter to the contrary, the 90-day or 6-month restriction referred to in this section or any other provision of this chapter affecting deferred retirement shall not be applicable to any members who left county or district service prior to October 1, 1949, and subsequently redeposited.

(b) He or she retires concurrently under both systems and is credited with the period of service under that other system at the time of retirement.

The provisions of this section shall be applicable to all members and beneficiaries of the system.

(Amended by Stats. 2013, Ch. 247, Sec. 44. Effective January 1, 2014.)



31835.01

Section 31835 shall be retroactively applied so as to extend the benefits thereof to every active and retired member and beneficiary who left county or district service prior to October 1, 1949, and subsequently redeposited his contributions in the system in respect to all payments for time after the effective date of his retirement and prior to the effective date of this section as well as to payments for time after the effective date of this section.

(Added by Stats. 1972, Ch. 195.)



31835.02

Notwithstanding any other provision of this part, Section 31835 shall also apply to any member who was a member of a retirement system established under this chapter and who subsequently becomes a member of the Public Employees’ Retirement System, a retirement system established under this chapter in another county, the State Teachers’ Retirement System, or a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, providing the period intervening between the periods for which active service was credited does not exceed 90 days, or six months if Section 31840.2 applies, and the member retires concurrently under both systems and is credited with the periods of service at the time of retirement.

This section shall only be operative in any county of the fourth class as described in Sections 28020 and 28025 if it is adopted by a majority vote of the board of supervisors.

(Amended by Stats. 2001, Ch. 159, Sec. 118. Effective January 1, 2002. Section conditionally operative by its own provisions.)



31835.1

Notwithstanding the provisions of Sections 31835 and 31836, a member of a retirement system established under this chapter who is eligible to retire at age 50 pursuant to Section 31672, or who is required to retire because of age while a member of the Public Employees’ Retirement System, a retirement system established under this chapter in another county, the State Teachers’ Retirement System, or a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, but who cannot retire concurrently from the Public Employees’ Retirement System, a retirement system established under this chapter in another county, the State Teachers’ Retirement System, or a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, shall be entitled to have his final compensation and service determined under Sections 31835 and 31836 as if he had retired concurrently under such other system.

(Amended by Stats. 2000, Ch. 966, Sec. 15. Effective January 1, 2001.)



31836

“Service,” solely for purposes of qualification for payment of benefits and retirement allowances, shall also include service as an employee of the state or a contracting agency under the Public Employees’ Retirement System or of another county having a retirement system established under this chapter, or as a member of the State Teachers’ Retirement System, or as a member of a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, if the compensation for such service constitutes compensation earnable or pensionable compensation pursuant to Section 7522.34, whichever is applicable, by a member under Section 31835 of this part.

No credit shall be granted in this retirement system for service for which the member has received credit in another retirement system or for which he or she is presently receiving a retirement allowance from another retirement system.

(Amended by Stats. 2013, Ch. 247, Sec. 45. Effective January 1, 2014.)



31836.1

“Service,” for the purpose of qualifying members for the discontinuance of contributions pursuant to Section 31625.2, shall also include service as an employee of the state, a contracting agency under the Public Employees’ Retirement System, another county having a retirement system established under this chapter, or any other public agency if the compensation for the service constitutes compensation earnable by a member under Section 31835.

This section shall become operative on January 1, 1988.

(Repealed (in Sec. 1) and added by Stats. 1982, Ch. 202, Sec. 2. Section operative January 1, 1988, by its own provisions.)



31836.2

(a) “Service,” for the purpose of qualifying members for the discontinuance of contributions pursuant to Section 31664, 31664.1, or 31664.2 shall also include service as an employee of the state, a contracting agency under the Public Employees’ Retirement System, another county having a retirement system established under this chapter, or any other public agency if the compensation for the service constitutes compensation earnable by a member under Section 31835.

(b) This section shall apply only in a county of the first class, as defined by Section 28020, as amended by Chapter 1204 of the Statutes of 1971.

(c) This section is declaratory of existing law.

(Added by Stats. 2008, Ch. 164, Sec. 12. Effective January 1, 2009.)



31837

Any member who elects, pursuant to Section 31700 and 31832, to leave his accumulated contributions on deposit may be retired for disability, regardless of age or length of service, and receive a disability retirement allowance under this article based on the service credited to him at the time of retirement during any period thereafter in which he receives a disability retirement allowance under the Public Employees’ Retirement System or a retirement system established under this chapter in another county, subject to the following conditions:

(1) That such allowance shall not be paid if the period intervening between the last service credited under this system and his becoming a member in such other system exceeds 90 days.

(2) That if the member is retiring for non-service-connected disability, and, if a safety member has not attained age 55, or if a nonsafety member has not attained age 65, his retirement allowance shall be as calculated pursuant to Section 31838.

(3) That such allowance shall be an annuity which is the actuarial equivalent of the member’s accumulated contributions when retirement under the other system is for disability arising out of and in the course of employment subject to such other system.

(Amended by Stats. 1968, Ch. 1046.)



31837.1

Notwithstanding Sections 31837 and 31838, any member covered under Section 31751 who elects, pursuant to Sections 31700 and 31832, to leave accumulated contributions on deposit may be retired for disability and receive a disability retirement allowance under this section during any period hereafter in which the member receives a disability retirement allowance under the Public Employees’ Retirement System, a retirement system established under this chapter in another county, the State Teachers’ Retirement System or a retirement system of any other public agency of the state that has established reciprocity with the Public Employees’ Retirement System subject to the conditions of Section 31840.2, subject to all of the following conditions:

(a) That such allowance shall not be paid if the period intervening between the last service credited under this system and becoming a member in such other system exceeds six months.

(b) That, if the member is retiring for non-service-connected disability, the disability requirements shall be that of the other system and the member’s retirement allowance shall be based on the other system’s disability benefit formula. The disability benefit received in the county shall be calculated as if all the member’s service was in the other system but then prorated using the ratio of service in this county to the total service in both systems.

(c) That, if the member is retiring for disability arising out of and in the course of employment subject to such other system, the allowance to the member shall be an annuity which is the actuarial equivalent of the member’s accumulated contributions at the time of retirement.

(Amended by Stats. 2000, Ch. 966, Sec. 17. Effective January 1, 2001.)



31838

Every safety member under age 55 years and every other member under age 65 years who is retired for non-service-connected disability and who is retired simultaneously under a disability retirement allowance from the Public Employees’ Retirement System or a retirement system established under this chapter in another county shall receive a retirement allowance equal to the greater of the following amounts:

(1) The sum to which he would be entitled as service retirement; or

(2) A sum which shall consist of:

(a) An annuity which is the actuarial equivalent of his accumulated contributions at the time of his retirement, and

(b) If, in the opinion of the board, his disability is not due to intemperate use of alcoholic liquor or drugs, willful misconduct, or violation of law on his part, a disability retirement pension purchased by contributions of the county or district, all computed as provided in Sections 31727 or 31727.2.

(Amended by Stats. 1968, Ch. 1046.)



31838.5

No provision of this chapter shall be construed to authorize any member, credited with service in more than one entity and who is eligible for a disability allowance, whether service connected or nonservice connected to receive an amount from one county that, when combined with any amount from other counties or the Public Employees’ Retirement System, results in a disability allowance greater than the amount the member would have received had all the member’s service been with only one entity.

In cases of service-connected disability allowances only, the limitation on disability allowances provided for in this section shall apply to service-connected disability allowances payable to those who, after being employed with another county or an entity within the Public Employees’ Retirement System, become employed by a second public entity on or after January 1, 1984.

Each entity shall calculate its respective obligations based upon the member’s service with that entity and each shall adjust its payment on a pro rata basis.

(Amended by Stats. 1984, Ch. 767, Sec. 1.)



31839

Upon the death before retirement of a member, while in service as a member of the Public Employees’ Retirement System or a retirement system established pursuant to this chapter in another county, who has made an election pursuant to Section 31700 and 31832, the death benefit provided in Section 31781 payable by the system from which he or she elected deferred retirement shall consist of:

(a) When death is not the result of a disease or injury arising out of and in the course of employment, the amount of such death benefit shall not exceed an amount which when added to the death benefit payable for the member under such other system will equal the total of the accumulated contributions to both systems plus 50 percent of the annual compensation earnable or pensionable compensation pursuant to Section 7522.34, whichever is applicable, by the deceased during the 12 months immediately preceding his or her death.

(b) When death is the result of disease or injury arising out of and in the course of his or her employment as a member of such other system, such death benefit shall consist solely of the member’s accumulated contributions.

(Amended by Stats. 2013, Ch. 247, Sec. 46. Effective January 1, 2014.)



31840

The death benefit provisions of paragraph (a) of Section 31839 shall be subject to the provisions of Sections 31765, 31765.1, 31781.1 and 31781.2 in those counties where these sections are applicable. In all calculations under these sections only the retirement allowances which would be payable by the system from which the member elected deferred retirement shall be considered. The provisions of Section 31784 shall apply to the death benefits provided by paragraphs (a) and (b) of Section 31839.

(Added by Stats. 1961, Ch. 1693.)



31840.01

Notwithstanding Section 31840, upon the death before retirement of a member covered under Section 31751, while in service as a member of a retirement system established pursuant to this chapter in another county, who has made an election pursuant to Section 31700 and 31831, the death benefit provisions of paragraph (a) of Section 31839 shall be subject to the provisions of Sections 31765, 31765.1, 31781.1, and 31781.2 in such other system where these sections are applicable. In all calculations under these sections, the death benefit received from this county shall be calculated as if all of the member’s service was in the other system but then prorated using the ratio of service in this county to the total service in both systems. The provisions of Section 31784 shall apply to the death benefits provided by subdivisions (a) and (b) of Section 31839.

(Added by Stats. 1980, Ch. 58.)



31840.1

The provisions of this article extending rights to a member of a county retirement system established under this chapter or subjecting him to any limitation, by reason of his membership in the Public Employees’ Retirement System, shall apply in like manner and under like conditions to said member by reason of his membership in any retirement system maintained by the Regents of the University of California, provided said member enters any retirement system maintained by said regents pursuant to an agreement made on or after January 1, 1965, between said regents and a county making provision for the operation by said regents of all or any part of the hospital facilities of that county or the transfer of title to such a hospital to the regents and for reciprocal university retirement system rights and limitations substantially comparable to those prescribed by this article.

(Amended by Stats. 1972, Ch. 709.)



31840.2

The provisions of this article extending rights to a member of a county retirement system established under this chapter or subjecting him or her to any limitation by reason of his or her membership in the Public Employees’ Retirement System shall apply in like manner and under like conditions to a member by reason of his or her membership in any retirement system established under Chapter 2 (commencing with Section 45300) of Division 5 of Title 4 with respect to which an ordinance complying with Section 45310.5 has been filed with and accepted by the board or by reason of his or her membership in a retirement system established by or pursuant to the charter of a city or city and county or by any other public agency of this state which system, in the opinion of the board, provides a similar modification of rights and benefits because of membership in a system established under this chapter and with respect to which the governing body of such city, city and county or public agency and the board have entered into agreement pursuant to Section 20351. This section shall apply only to a member whose termination and subsequent reentry into employment resulting in a change in membership from a system established under this chapter to such other system or from such other system to a system established under this chapter occurred after such acceptance or determination by the board; provided, however, that provisions relating to computation of final compensation shall apply to any other member if such provision would have applied had the termination and entry into employment occurred after such acceptance or determination by the board.

As used in this section, “board” means the Board of Administration of the Public Employees’ Retirement System.

(Amended by Stats. 2000, Ch. 966, Sec. 18. Effective January 1, 2001.)



31840.3

The provisions of this chapter extending rights to a member of a county retirement system established under this chapter by reason of his membership in the Public Employees’ Retirement System shall also apply to members who terminated state employment on or after June 30, 1971, but because of county budget problems were not employed in the permanent positions to which they would otherwise have been assigned and did not become permanent county employees until on or before January 4, 1972.

This section shall not be operative in any county until it is adopted by a majority vote of the board of supervisors.

(Added by Stats. 1974, Ch. 1029.)



31840.4

Wherever in this chapter the rights of a member, because of membership in another retirement system, are conditioned upon reemployment within 90 days of termination of employment covered by a system under this chapter or another retirement system, with respect to such reemployment which occurs on and after January 1, 1976, such period shall be six months rather than 90 days.

This section shall also be applicable to members who were permanent employees of the state who were laid off because of a reduction in work force and whose break in service between retirement systems occurred prior to January 1, 1976, but not before April 1, 1970.

(Amended by Stats. 1976, Ch. 1420, Sec. 3.5.)



31840.5

The provisions of this chapter extending rights to a member of a county retirement system established under this chapter or subjecting him to any limitation, by reason of his membership in the Public Employees’ Retirement System shall also apply to members who terminated state employment and became employees of a district within six months of such termination and who were employees of such district at the time that the district became subject to the county retirement system. Any change in a member’s contribution rate shall become effective on January 1, 1977, and a member whose rate is reduced shall not be entitled to any payment with respect to his rate of contribution prior to that date.

This section shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this section applicable in such county.

(Added by Stats. 1976, Ch. 701.)



31840.6

Whenever in this chapter the rights of a member, because of membership in another retirement system, are conditioned upon reemployment within six months of termination of membership in a system under this chapter or another retirement system, such period shall be one year rather than six months if the member was an elective officer and becomes a member of a system established under this chapter upon commencement of service in another elective office on and after January 1, 1977.

This section shall not be applicable in any county until adopted by the board of supervisors nor until the other employer in a reciprocal system elects a similar provision.

(Added by Stats. 1976, Ch. 1315.)



31840.7

Wherever in this chapter the rights of a member, because of membership in another retirement system, are conditioned upon reemployment within a specified period after termination of employment covered by a system under this chapter or another retirement system, the period shall be one year in the case of any member who was reemployed on or after January 1, 1989, and whose termination of employment was due to layoff because of, a lack of work, a lack of funds, or a reduction in workforce.

This section shall not be operative in any county until the time that the board of supervisors, by resolution adopted by a majority vote, makes the provision applicable in that county.

(Added by Stats. 1990, Ch. 595, Sec. 1.)



31840.8

The provisions of this chapter extending rights to a member of a county retirement system established under this chapter by reason of his or her membership in the Public Employees’ Retirement System shall also apply to members of the State Teachers’ Retirement System Defined Benefit Plan, the Judges’ Retirement System, and the Judges’ Retirement System II.

(Amended by Stats. 2001, Ch. 433, Sec. 4. Effective January 1, 2002.)






ARTICLE 15.5 - Survivors’ Allowances

31841

This article shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this article applicable in such county.

(Added by Stats. 1961, Ch. 1591.)



31841.1

This article shall not be applicable to any member who because of his county service is subject to the federal old age and survivors insurance provisions of the Federal Social Security Act.

(Added by Stats. 1961, Ch. 1591.)



31842

As used in this article “eligible spouse” means an individual who is caring for one or more of the children (as defined in Section 31843) of a deceased member and who is:

(a) The widow or widower of such deceased member, or

(b) The divorced former spouse of such deceased member, from whom he or she was receiving not less than one-half of his or her support at the time of his or her death.

(Amended by Stats. 1976, Ch. 1436.)



31843

As used in this article “child” means a member’s child who is dependent upon such member at the time of his death and while such child is unmarried and:

(a) Under 18 years of age, or

(b) Whether under or over 18 years of age, totally disabled and such disability occurred prior to such child attaining age 18 years.

(Added by Stats. 1961, Ch. 1591.)



31844

As used in this article “parent” means:

The father or mother of the deceased member who at the time of the death of such member was not less than 62 years of age and was receiving not less than one-half of his or her support from the member, and who has not remarried since the member’s death.

(Amended by Stats. 1976, Ch. 1436.)



31845

Upon the death of a member prior to retirement who was a member continuously for not less than 18 months immediately prior to his death, survived by an eligible spouse, if such eligible spouse waives the amount, if any, payable as a death benefit pursuant to Section 31781, such eligible spouse shall be paid a monthly survivor’s allowance equal to the sum, based upon the member’s compensation at the time of his death and the number of children for which such eligible spouse is caring, specified in Section 31849 minus the amount to which such eligible spouse is entitled pursuant to Section 31765, 31765.1, 31781.1, 31781.2, or 31787.

(Added by Stats. 1961, Ch. 1591.)



31846

Upon the death of a member prior to retirement who was a member continuously for not less than 18 months immediately prior to his death and who is survived by one or more children, during such time as no eligible spouse is entitled to a survivor’s allowance pursuant to this article, if the father or mother having custody or guardian of such child or children waives the amount, if any, payable as a death benefit pursuant to Section 31781, such child or children shall be entitled to a monthly survivor’s allowance equal to the sum, based upon the member’s compensation at the time of his death and the number of children, specified in Section 31849 minus the amount to which such children are entitled pursuant to Section 31765, 31765.1, 31781.1, 31781.2, or 31787.

(Amended by Stats. 1980, Ch. 676.)



31847

The monthly survivor’s allowance in the case of two or more children entitled thereto shall be divided equally between them.

(Added by Stats. 1961, Ch. 1591.)



31848

Upon the death of a member prior to retirement who was a member continuously for not less than 10 years immediately prior to his death, who is survived by one or both parents, if no death benefit is paid to any one pursuant to Section 31781 other than the member’s widow, widower, or children, such parent, or both of such parents shall each be entitled to a monthly survivor’s allowance equal to the sum, based upon the member’s compensation at the time of his death, specified in Section 31849.

(Added by Stats. 1961, Ch. 1591.)



31849

Monthly survivors’ allowances shall be based upon the following table:

Monthly

Member’s survivors

allowances

Surviving spouse caring for one child  ........................

$591.80

Surviving spouse caring for two or more children  ........................

690.40

One child only  ........................

295.90

Two children only  ........................

581.80

Three or more children  ........................

690.40

Widow or widower age 62 (no child)  ........................

327.10

Each of two dependent parents at age 62  ........................

295.90

Sole dependent parent at age 62  ........................

325.50

Lump sum payment  ........................

255.00

(Amended by Stats. 1974, Ch. 1359.)



31850

Upon the death of a member prior to retirement who was a member continuously for not less than 18 months immediately prior to his death survived by a widow or widower with whom he was living at the time of his death, the retirement system shall pay to such widow or widower in addition to all other payments due, if any, to such widow or widower a lump sum supplemental survivorship benefit of two hundred fifty-five dollars ($255). If such member is not survived by such a widow or widower, the retirement system shall apply such lump sum supplemental survivorship benefit to reimburse the person who paid the funeral expenses of such member to an amount not to exceed two hundred fifty-five dollars ($255).

(Added by Stats. 1961, Ch. 1591.)



31851

In addition to the contributions required elsewhere in this chapter there shall be deducted from the salary or wages of each member (to finance the costs of the benefits provided in this article) an amount specified in the regulations of the board. The board shall fix the additional contributions of members at amounts which it finds will pay one-half of the cost of the survivors’ benefits and lump sum supplemental survivorship benefit provided for in this article. Unless and until such regulations otherwise provide such amount shall equal eighty-eight cents ($0.88) per month for safety members and sixty-eight cents ($0.68) per month for all other members.

(Added by Stats. 1961, Ch. 1591.)



31852

The amounts deducted pursuant to Section 31851 shall not be considered to be a portion of a member’s accumulated contributions and shall not be refunded to a member upon termination of service, or for any other reason.

(Added by Stats. 1961, Ch. 1591.)






ARTICLE 15.6 - Survivors’ Allowances

31855

It is the intent of the Legislature to provide by this article a means by which any county which has provided all or any of officers and employees with both retirement benefits pursuant to this chapter and federal social security benefits on a nonintegrated basis may provide the benefits set forth herein as an alternative to survivorship benefits under social security. Accordingly, this article shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote and specifying the class or classes of employees to which it applies, make the provisions of this article applicable in such county, and a majority of the members of the affected class or classes voting at an election held during 1974 with more than 50 percent of the members participating favor the termination of supplemental survivorship benefits under social security. Any such resolution may specify a date subsequent to the date of adoption as the operative date for implementation of this article.

(Amended by Stats. 1974, Ch. 1000.)



31855.1

This article shall not be applicable to any member who has retired or been placed in a deferred retirement status prior to the date this article becomes operative in any county; provided, however, that if such member reenters county employment on a full-time basis subsequent to the operative date of the article, it shall become applicable to such member.

(Added by Stats. 1974, Ch. 415.)



31855.2

Adoption of an enabling resolution by a board of supervisors shall make the provisions of this article applicable only to officers and employees of that county. If the governing board of any special district whose employees are within the retirement system of that county desire to include their employees within the coverage of this article, they shall do so by adoption of a resolution so to do by a majority of all of the members of the board.

(Added by Stats. 1974, Ch. 415.)



31855.3

As used in this article “child” means a member’s child who is dependent upon such member at the time of the member’s death and while such child is unmarried and:

(a) Under l8 years of age, or

(b) Whether under or over 18 years of age, totally disabled and such disability occurred prior to such child attaining age 18 years, or

(c) Eighteen years of age or over, but has not attained the age of 22 years, and is enrolled as a full-time student in an accredited school, as determined by the board.

(Added by Stats. 1974, Ch. 415.)



31855.4

As used in this article “parent” means the father or mother of the deceased member who at the time of the death of such member was not less than 62 years of age and was receiving not less than one-half of his or her support from the member, and who has not remarried since the member’s death.

(Added by Stats. 1974, Ch. 415.)



31855.5

Upon the death of a member prior to retirement who was a member continuously for not less than 18 months immediately prior to the member’s death, the member’s surviving spouse shall be paid a monthly survivor’s allowance equal to the sum, based upon the appropriate factual circumstances, specified in Section 31855.8 or 31855.12.

(Amended by Stats. 2009, Ch. 9, Sec. 1. Effective January 1, 2010.)



31855.6

Upon the death of a member prior to retirement who was a member continuously for not less than 18 months immediately prior to the member’s death and who is survived by one or more children but no surviving spouse, the child or children shall be entitled to a monthly survivor’s allowance as specified in Section 31855.8 or 31855.12. The monthly survivor’s allowance of two or more children shall be divided equally as to those children.

(Amended by Stats. 2009, Ch. 9, Sec. 2. Effective January 1, 2010.)



31855.7

Upon the death of a member prior to retirement who was a member continuously for not less than 18 months immediately prior to the member’s death, the member’s surviving parent or parents shall be entitled to a monthly survivor’s allowance as specified in Section 31855.8 or 31855.12.

(Amended by Stats. 2009, Ch. 9, Sec. 3. Effective January 1, 2010.)



31855.8

Monthly survivor’s allowances shall be based upon the following table:

Monthly

Member’s survivors

allowances

Surviving spouse caring for one child  ........................

$591.80

Surviving spouse caring for two or more children  ........................

690.40

One child only  ........................

295.90

Two children only  ........................

581.80

Three or more children  ........................

690.40

Widow or widower age 62 (no child)  ........................

327.10

Each of two dependent parents at age 62  ........................

295.90

Sole dependent parent at age 62  ........................

325.50

Lump sum payment  ........................

255.00

(Added by Stats. 1974, Ch. 415.)



31855.9

Upon the death of a member prior to retirement who was a member continuously for not less than 18 months immediately prior to the member’s death who is survived by a spouse with whom the member was living at the time of his or her death, the retirement system shall pay to the surviving spouse, in addition to all other payments due, if any, a lump sum supplemental survivorship benefit of two hundred fifty-five dollars ($255), as set forth in Section 31855.8 or 31855.12. If the member is not survived by a spouse with whom the member was living, the retirement system shall apply a lump sum supplemental survivorship benefit to reimburse the person who paid the funeral expenses of the member in an amount not to exceed two hundred fifty-five dollars ($255).

(Amended by Stats. 2010, Ch. 328, Sec. 90. Effective January 1, 2011.)



31855.10

In addition to the contributions required elsewhere in this chapter there shall be deducted from the salary or wages of each member covered by the provisions of this article, to finance the cost of the benefits provided herein, the sum of three dollars and fifty cents ($3.50) per month and an equivalent amount to be paid by the county as an additional county contribution. The amounts deducted pursuant to this section shall not be considered to be a portion of a member’s accumulated contributions and shall not be refunded to a member upon termination of service or for any other reason. The board is empowered to change the contribution figures set forth herein from time to time based on actuarial recommendation as to contributions needed to fund these benefits.

(Added by Stats. 1974, Ch. 415.)



31855.11

Upon the death of a member prior to retirement who was a member continuously for not less than 18 months immediately prior to the member’s death and who is survived by one or more children but no surviving spouse, or who is survived by one or more children who are not being cared for by the surviving spouse, the child or children shall be entitled to a monthly survivor’s allowance as specified in Section 31855.8 or 31855.12, as the case may be. The monthly survivor’s allowance of two or more children shall be divided equally as to those children.

This section is an alternative to Section 31855.6.

This section shall not be operative in any county which has adopted this article, until the board of supervisors, by resolution adopted by a majority vote, makes this section operative in the county.

(Added by Stats. 1991, Ch. 982, Sec. 6.)



31855.12

Monthly survivor’s allowances shall be based upon the following table:

Monthly

Member’s survivors

allowances

Surviving spouse caring for one child  ........................

$1,390

Surviving spouse caring for two or more children  ........................

1,622

One child only  ........................

695

Two children only  ........................

1,390

Three or more children  ........................

1,622

Widow or widower age 62 (no child)  ........................

768

Widow or widower age 60 (no child)  ........................

663

Each of two dependent parents at age 62  ........................

695

Sole dependent parent at age 62  ........................

795

Lump-sum payment  ........................

255

This section is an alternative to Section 31855.8.

This section shall not be operative in any county which has adopted this article, until the board of supervisors, by resolution adopted by a majority vote, makes this section operative in the county.

(Added by Stats. 1991, Ch. 982, Sec. 7.)






ARTICLE 16 - Alternate Survivors’ Allowances

31861

This article shall not be operative in any county until such time as the board of supervisors shall, by resolution adopted by majority vote, make the provisions of this article applicable in such county.

(Added by Stats. 1961, Ch. 1591.)



31862

In counties to which this article applies, this article provides an alternative system of survivors’ allowance applicable only to the members who elect to participate.

(Added by Stats. 1961, Ch. 1591.)



31863

Except as otherwise provided in Section 31864, any member within 30 days after this article becomes operative in the county, or within 30 days after entry into service, or during the calendar months of November or December of any year, may elect to make contributions for, and participate in, the benefits provided for by this article. An election made more than 30 days after this article becomes operative in this county and more than 30 days after entrance into service shall become operative the following January first.

(Added by Stats. 1961, Ch. 1591.)



31864

Any member who has elected to participate in the benefits provided for by this article may rescind such election during the months of November or December of any year. Such election shall become operative on the following January first. No part of the contributions deducted, pursuant to this article from his salary or wages will be refunded to such member. Such member may not again elect to participate in the benefits provided for by this article.

(Added by Stats. 1961, Ch. 1591.)



31865

If a member elects to participate in the benefits of this article all of the provisions of Article 15.5 shall apply to such member and to his eligible spouse, children, and parents, and to all other persons to whom Article 15.5 applies, and such provisions are herein incorporated by reference as if set forth in full except as hereinafter in this article provided otherwise.

(Added by Stats. 1961, Ch. 1591.)



31866

The board shall fix the additional contributions of members at amounts which it finds will pay one-half of the cost of the survivors’ benefits and lump sum supplemental survivorship benefit provided for in this article.

(Added by Stats. 1961, Ch. 1591.)



31866.1

Members who because of county service, are subject to the federal old age and survivors insurance provisions of the Federal Social Security Act shall pay the entire cost of the survivors benefits and lump sum supplemental survivorship benefit provided for in this article.

(Added by Stats. 1961, Ch. 1591.)



31867

Until the regulations of the board designate otherwise the additional contribution of each safety member shall be one dollar and thirty cents ($1.30) per month and of each other member shall be one dollar and seventy-one cents ($1. 71) per month.

(Added by Stats. 1961, Ch. 1591.)



31868

If a member elected to participate in the benefits provided for by this article more than 30 days after this article became operative in the county, a survivor’s allowance shall not be due to either his eligible spouse or child, and a lump sum supplemental survivorship benefit shall not be due, unless additional deductions were made pursuant to this article from the salary or wages of such member for not less than 18 months.

(Added by Stats. 1961, Ch. 1591.)



31869

If a member elected to participate in the benefits provided for by this article more than 30 days after this article becomes operative in the county, a survivor’s allowance shall not be due to any parent of such member unless additional deductions were made pursuant to this article from the salary or wages of such member for not less than 10 years.

(Added by Stats. 1961, Ch. 1591.)






ARTICLE 16.5 - Cost of Living Adjustment

31870

The board shall before April 1 of each year determine whether there has been an increase or decrease in the cost of living as provided in this section. Notwithstanding Section 31481 or any other provision of this chapter (commencing with Section 31450), every retirement allowance, optional death allowance, or annual death allowance payable to or on account of any member, of this system or a superseded system, who retires or dies or who has retired or died shall, as of April 1st of each year, be increased or decreased by a percentage of the total allowance then being received found by the board to approximate to the nearest one-half of 1 percent the percentage of annual increase or decrease in the cost of living as of January 1st of each year as shown by the then current Bureau of Labor Statistics Consumer Price Index for All Urban Consumers for the area in which the county seat is situated, but such change shall not exceed 2 percent per year; however, the amount of any cost-of-living increase or decrease in any year which is not met by the maximum annual change of 2 percent in allowances shall be accumulated to be met by increases or decreases in allowances in future years; except that no decrease shall reduce the allowance below the amount being received by the member or his beneficiary on the effective date of the allowance or the application of this article, whichever is later.

(Amended by Stats. 1978, Ch. 900.)



31870.01

(a) The board of retirement shall, before April 1 of each year, determine whether there has been an increase or decrease in the cost-of-living as provided in this section. Notwithstanding Section 31481 or any other provision of this chapter, every retirement allowance, optional death allowance, or annual death allowance payable to or on account of any member, of this system or a superseded system, who retires or dies or who has retired or died shall, as of April 1st of each year, be increased or decreased to the nearest one-tenth of 1 percent, by 40 percent of the annual increase or decrease in the cost-of-living as of January 1st of each year as shown by the then current (year ending December) Bureau of Labor Statistics’ Consumer Price Index for All Urban Consumers for the United States City Average, except that no decrease shall reduce the allowance below the amount being received by the member or his or her beneficiary on the effective date of the allowance.

(b) The allowance shall be increased a minimum of 2 percent in any year in which the board’s determination of cost-of-living change of allowance would result in less, provided that the member or beneficiary has an accumulated unpaid cost-of-living account sufficient to provide the 2 percent increase.

(c) When this section becomes applicable in a county, the accumulated unpaid cost-of-living account of each retired member or beneficiary under the superseded Section 31870, shall be transferred to a like account under this section. Thereafter, no increases shall be made to such account.

(d) The board of retirement may adopt this section to be effective in lieu of Section 31870, provided, that no increase in unfunded actuarial liability nor in current member or employer contributions to the system are required as a result of the adoption and is so attested by an enrolled actuary. After adoption, the effective date for increases or decreases in allowances pursuant to this section shall be the next succeeding April 1.

(e) This section shall apply only in a county of the first class, as established by Sections 28020 and 28022, as amended by Chapter 1204 of the Statutes of 1971.

(Added by Stats. 1987, Ch. 606, Sec. 1.)



31870.1

The board shall before April 1 of each year determine whether there has been an increase or decrease in the cost of living as provided in this section. Notwithstanding Section 31481 or any other provision of this chapter (commencing with Section 31450), every retirement allowance, optional death allowance, or annual death allowance payable to or on account of any member, of this system or superseded system who retires or dies or who has retired or died shall, as of April 1st of each year, be increased or decreased by a percentage of the total allowance then being received found by the board to approximate to the nearest one-half of 1 percent, the percentage of annual increase or decrease in the cost of living as of January 1st of each year as shown by the then current Bureau of Labor Statistics Consumer Price Index for All Urban Consumers for the area in which the county seat is situated, but such change shall not exceed 3 percent per year; however, the amount of any cost-of-living increase or decrease in any year which is not met by the maximum annual change of 3 percent in allowances shall be accumulated to be met by increases or decreases in allowances in future years; except that no decrease shall reduce the allowance below the amount being received by the member or his beneficiary on the effective date of the allowance or the application of this article, whichever is later.

(Amended by Stats. 1978, Ch. 900.)



31870.11

(a) The board of retirement shall, before April 1 of each year, determine whether there has been an increase or decrease in the cost-of-living as provided in this section. Notwithstanding Section 31481 or any other provision of this chapter, every retirement allowance, optional death allowance, or annual death allowance payable to or on account of any member, of this system or a superseded system, who retires or dies or who has retired or died shall, as of April 1st of each year, be increased or decreased to the nearest one-tenth of 1 percent, by 60 percent of the annual increase or decrease in the cost-of-living as of January 1st of each year as shown by the then current (year ending December) Bureau of Labor Statistics’ Consumer Price Index for All Urban Consumers for the United States City Average, except that no decrease shall reduce the allowance below the amount being received by the member or his or her beneficiary on the effective date of the allowance.

(b) The allowance shall be increased a minimum of 3 percent in any year in which the board’s determination of cost-of-living change of allowance would result in less, provided that the member or beneficiary has an accumulated unpaid cost-of-living account sufficient to provide the 3 percent increase.

(c) When this section becomes applicable in a county, the accumulated unpaid cost-of-living account of each retired member or beneficiary under the superseded Section 31870.1, shall be transferred to a like account under this section. Thereafter, no increases shall be made to such account.

(d) The board of retirement may adopt this section to be effective in lieu of Section 31870.1, provided, that no increase in unfunded actuarial liability nor in current member or employer contributions to the system are required as a result of the adoption and is so attested by an enrolled actuary. After adoption, the effective date for increases or decreases in allowances pursuant to this section shall be the next succeeding April 1.

(e) This section shall apply only in a county of the first class, as established by Sections 28020 and 28022, as amended by Chapter 1204 of the Statutes of 1971.

(Added by Stats. 1987, Ch. 606, Sec. 2.)



31870.2

The board shall before April 1 of each year determine whether there has been an increase or decrease in the cost of living as provided in this section. Notwithstanding Section 31481 or any other provision of this chapter (commencing with Section 31450), every retirement allowance, optional death allowance, or annual death allowance payable to or on account of any member, of this system or superseded system who retires or dies or who has retired or died shall, as of April 1st of each year, be increased or decreased by a percentage of the total allowance then being received found by the board to approximate to the nearest one-half of 1 percent, the percentage of annual increase or decrease in the cost of living as of January 1st of each year as shown by the then current Bureau of Labor Statistics Consumer Price Index for All Urban Consumers for the area in which the county seat is situated, but such change shall not exceed 5 percent per year; however, the amount of any cost-of-living increase or decrease in any year which is not met by the maximum annual change of 5 percent in allowances shall be accumulated to be met by increases or decreases in allowances in future years; except that no decrease shall reduce the allowance below the amount being received by the member or his beneficiary on the effective date of the allowance or the application of this section, whichever is later.

(Amended by Stats. 1978, Ch. 900.)



31870.3

Notwithstanding Section 31870.1, the board shall, before April 1st of each year, determine whether there has been an increase or decrease in the cost of living as provided in this section. Notwithstanding Section 31481 or any other provision of this chapter, every retirement allowance, optional death allowance, or annual death allowance payable to, or on account of, any member of this system who was covered under Section 31751 who retires or dies, or who has retired or died, shall, as of April 1st of each year, be increased or decreased by a percentage of the total allowance then being received found by the board to approximate to the nearest one-half of 1 percent, the percentage of annual increase or decrease in the cost of living as of January 1st of each year as shown by the then current Bureau of Labor Statistics Consumer Price Index for All Urban Consumers for the area in which the county seat is situated, but such change shall not exceed 4 percent per year; however, the amount of any cost of living increase or decrease in any year which is not met by the maximum annual change of 4 percent in allowances shall be accumulated to be met by increases or decreases in allowances in future years; except that no decrease shall reduce the allowance below the amount being received by the member or his beneficiary on the effective date of the allowance or the application of this section, whichever is later.

(Added by Stats. 1980, Ch. 58.)



31870.4

Notwithstanding any other provision of law, the accumulation established in Section 31870, 31870.1, 31870.2, or 31870.3 shall be computed by multiplying the existing accumulation from prior years by an amount equal to one plus the amount of any cost-of-living increase or decrease in the current year, and adding to this result the “accumulation adjustment,” where “accumulation adjustment” means the amount of any cost-of-living increase or decrease in the current year that is not met by the maximum annual change in allowances provided in Section 31870, 31870.1, 31870.2, or 31870.3, whichever is applicable. At no time may the accumulation established in Section 31870, 31870.1, 31870.2, or 31870.3 be less than zero.

This section shall not be operative in any county until it is adopted by a majority vote of the board of supervisors. Upon adoption of this section by the board of supervisors, the accumulation of each member under Section 31870, 31870.1, 31870.2, or 31870.3, whichever is applicable, shall be recomputed as if this section had been in effect on the member’s date of retirement.

(Added by Stats. 2001, Ch. 239, Sec. 1. Effective January 1, 2002.)



31871

Any increases in allowances which are based upon service rendered prior to the applicable date of this article (as fixed pursuant to Section 31874) shall be funded insofar as possible from the moneys in the reserve described in Section 31592 which are in excess of one (1) percent of the assets of the retirement system; except that in counties which have applied Section 31592.2 the board of supervisors may fund all or part of the increases from the county general fund.

(Amended by Stats. 1987, Ch. 162, Sec. 1.)



31872

Any such increases in allowances which are not funded as provided in Section 31871 and any such increases which are based upon service rendered after the applicable date of this article (as fixed pursuant to Section 31874) shall be funded by contributions set by the board, as it determines necessary.

(Added by Stats. 1965, Ch. 159.)



31873

(a) Any increases in contributions shall be shared equally between the county or district and the contributing members, with the individual member’s contributions based upon the member’s age at his or her nearest birthday at time of entrance into the retirement system or based on a single rate of contributions pursuant to Section 31621.11, 31639.26, or as otherwise authorized by this chapter or the California Public Employees’ Pension Reform Act of 2013. The board of supervisors by a majority vote may elect to pay part of the costs of the contributions which would otherwise be assessed to the individual members.

(b) Notwithstanding subdivision (a), pursuant to Section 7522.30, the board of supervisors shall not pay any part of the costs of the member contributions of new members as defined in subdivision (f) of Section 7522.04.

(Amended by Stats. 2013, Ch. 247, Sec. 47. Effective January 1, 2014.)



31873.1

(a) Any cost-of-living contributions required for benefits under Section 31870.3 shall be shared equally between the county or district and the contributing members. The individual member’s contributions shall be based upon the member’s age at the member’s nearest birthday at time of entrance into the retirement system, and shall be expressed as a percentage of the member’s normal contribution rate. The board of supervisors by a majority vote may elect to pay all or part of the costs of the contributions which would otherwise be assessed to the individual members.

(b) Notwithstanding subdivision (a), pursuant to Section 7522.30, the board of supervisors shall not pay any part of the costs of the member contributions of new members as defined in subdivision (f) of Section 7522.04.

(c) Until revised by subsequent actuarial studies, the member’s cost-of-living contribution rate shall be 39.57 percent of the member’s normal contribution rate. These initial cost-of-living contribution rates are shown in the following table, according to the member’s age at the time of entry into the system:

Age of entry

Percentage

into system

of contribution

16  ........................

1.16

17  ........................

1.16

18  ........................

1.16

19  ........................

1.16

20  ........................

1.16

21  ........................

1.16

22  ........................

1.16

23  ........................

1.16

24  ........................

1.16

25  ........................

1.17

26  ........................

1.17

27  ........................

1.18

28  ........................

1.18

29  ........................

1.19

30  ........................

1.20

31  ........................

1.20

32  ........................

1.21

33  ........................

1.22

34  ........................

1.23

35  ........................

1.24

36  ........................

1.25

37  ........................

1.26

38  ........................

1.27

39  ........................

1.28

40  ........................

1.29

41  ........................

1.30

42  ........................

1.31

43  ........................

1.32

44  ........................

1.33

45  ........................

1.34

46  ........................

1.36

47  ........................

1.37

48  ........................

1.38

49  ........................

1.40

50  ........................

1.41

51  ........................

1.43

52  ........................

1.44

53  ........................

1.46

54 and over  ........................

1.47

(Amended by Stats. 2013, Ch. 247, Sec. 48. Effective January 1, 2014.)



31874

This article (commencing with Section 31870) may be made applicable in any county on the date specified in the ordinance, or if no such date is specified, on the first day of the month after the effective date of an ordinance adopted by the board of supervisors to this effect, provided that an actuarial survey of the retirement system has been made by the adopting county prior to the passage of said ordinance. No provision of this chapter shall prevent or be construed to prevent the use and expenditure of surplus described in Section 31592.2 to fund any part or all of any increases in allowances otherwise permitted after this article or Article 16.6 (commencing with Section 31875) or both this article and Article 16.6 or any of the provisions of this article or Article 16.6 have been made applicable.

Except in a county of the first class, upon adoption by a county providing increases in allowances pursuant to this article, of Article 5.5 (commencing with Section 31510) of this chapter, only that portion of the increases in allowances which is paid from surplus earnings described in Section 31592.2 shall be paid, instead, from the Supplemental Retiree Benefits Reserve established pursuant to Section 31510.8.

(Amended by Stats. 1983, Ch. 886, Sec. 10.)



31874.1

Whenever the percentage of annual increase in the cost of living as of January 1st of each year as shown by the Bureau of Labor Statistics Consumer Price Index for All Urban Consumers exceeds 3 percent, all or part of such excess over 3 percent shall be applied to the retirement allowances, optional death allowances or annual death allowances increased in Section 31870 or 31870.1. The board of supervisors shall determine the amount of such excess to be applied, and the cost of the increases in allowances provided shall be paid from county and district contributions.

This section shall not be operative in any county until it is adopted by a majority vote of the board of supervisors.

(Amended by Stats. 1978, Ch. 900.)



31874.2

The board of supervisors in any county, by a majority vote, may enact an ordinance providing that the maximum annual change pursuant to this article shall be increased to 4, 5, or 6 percent, as determined by the board, on the operative date of such ordinance.

(Added by Stats. 1974, Ch. 343.)



31874.3

(a) (1) Whenever the percentage of annual increase in the cost of living as of January 1 of each year as shown by the Bureau of Labor Statistics Consumer Price Index for All Urban Consumers exceeds the maximum benefit increase provided in Section 31870, 31870.1, 31870.2, or 31870.3, whichever is applicable, the board of retirement may provide that all or part of the excess percentage increase shall be applied to the retirement allowances, optional death allowances, or annual death allowances increased in Section 31870, 31870.1, 31870.2, or 31870.3. The board shall determine the amount of the excess to be applied, which amount shall not exceed an amount that can be paid from earnings of the retirement fund that are in excess of the total interest credited to contributions and reserves plus 1 percent of the total assets of the retirement fund.

(2) The supplemental increases in excess of the increases applied to the retirement allowances, optional death allowances, or annual death allowances pursuant to Section 31870, 31870.1, 31870.2, or 31870.3 shall not become a part of the retirement allowances, optional death allowances, or annual death allowances to be increased by subsequent increases under Section 31870, 31870.1, 31870.2, or 31870.3.

(3) This subdivision shall be operative in any county that has elected by a majority vote of the board of supervisors to make either Section 31870, 31870.1, 31870.2, or 31870.3 applicable in that county.

(b) (1) The board of retirement may, instead of taking action pursuant to subdivision (a), provide supplemental cost-of-living increases, effective on a date to be determined by the board, to the retirement allowances, optional death allowances, or annual death allowances increased in Section 31870, 31870.1, 31870.2, or 31870.3; provided however, that only those members shall be eligible for this increase whose accumulations established by Section 31870, 31870.1, 31870.2, or 31870.3 shall equal or exceed 20 percent as of January 1 of the year in which the board of retirement adopts an increase under this subdivision.

(2) The supplemental increases to the retirement allowances, optional death allowances or annual death allowances increased in Section 31870, 31870.1, 31870.2, or 31870.3 shall not become a part of the retirement allowances, optional death allowances or annual death allowances to be increased by subsequent increases under Section 31870, 31870.1, 31870.2, or 31870.3.

(3) This subdivision shall be operative in any county that has elected by a majority vote of the board of supervisors to make either Section 31870, 31870.1, 31870.2, or 31870.3 applicable in that county.

(c) (1) The board of retirement may, instead of taking action pursuant to subdivision (a) or (b), provide supplemental cost-of-living increases, on a prefunded basis and effective on a date to be determined by the board, to the retirement allowances, optional death allowances, or annual death allowances increased in Section 31870, 31870.1, 31870.2, or 31870.3; provided however, only those members shall be eligible for this increase whose accumulations established by Section 31870, 31870.1, 31870.2, or 31870.3 equal or exceed 20 percent as of January 1 of the year in which the board of retirement takes action pursuant to this subdivision.

(2) The supplemental increases to the retirement allowances, optional death allowances, or annual death allowances increased in Section 31870, 31870.1, 31870.2, or 31870.3 shall become a part of the retirement allowances, optional death allowances, or annual death allowances and shall serve to reduce the accumulations established by Section 31870, 31870.1, 31870.2, or 31870.3, as applicable, by the same percentage as the payment that is made pursuant to this section.

(3) Before the board of retirement provides benefits pursuant to this subdivision, the costs of the benefits shall be determined by a qualified actuary and the board of retirement shall, with the advice of the actuary, provide for the full funding of the benefits utilizing funds in the reserve against deficiencies established pursuant to Section 31592.2, using surplus earnings that exceed 1 percent of the total assets of the retirement system.

(4) This subdivision shall be operative in any county that has elected by a majority vote of the board of supervisors to make either Section 31870, 31870.1, 31870.2, or 31870.3 applicable in that county.

(d) Upon adoption by any county providing benefits pursuant to this section, of Article 5.5 (commencing with Section 31610) of this chapter, the board of retirement shall, instead, pay those benefits from the Supplemental Retiree Benefit Reserve established pursuant to Section 31618.

(Amended by Stats. 2000, Ch. 317, Sec. 4. Effective January 1, 2001.)



31874.4

Notwithstanding any other provision of law, the board of supervisors in a county of the 10th class may provide in any ordinance implementing any section in this article that the provision of this article requiring unused increases or decreases in any year to be accumulated for future years shall not apply to those employees and officials specified in the ordinance.

(Added by Stats. 1992, Ch. 707, Sec. 5. Effective September 15, 1992.)



31874.5

(a) Whenever the percentage of annual increase in the cost of living as of January 1 of each year as shown by the Bureau of Labor Statistics Consumer Price Index for All Urban Consumers exceeds a full 3 percent of the existing cost-of-living increase factor provided by any provision of this article, an additional 1 percent of the excess for each full 3 percent over the existing increase factor shall be applied to the retirement allowances, optional death allowances, or annual death allowances increased by any provision of this article. The increases in allowances resulting from the adoption of this section shall be used to offset any accumulated carryover balances under existing cost-of-living adjustments. The cost of implementing this section shall be prefunded commencing with the adoption of this section by the board of supervisors. The method of paying the cost of implementing this section may be mutually agreed to in a memorandum of understanding executed by the employer and employee representatives. The board of retirement shall conduct the actuarial studies to determine those costs.

(b) This section shall not be operative in any county until it is adopted by a majority vote of the board of supervisors.

(c) Notwithstanding subdivision (a), a memorandum of understanding regarding the application of the contributions of new members, as defined in subdivision (f) of Section 7522.04, towards paying the cost of the additional cost-of-living adjustment shall not conflict with the requirements of Section 7522.30 or as may be agreed to in accordance with Sections 7522.30 and 31631.

(Amended by Stats. 2013, Ch. 247, Sec. 49. Effective January 1, 2014.)



31874.6

(a) Notwithstanding any other provision of law, on an annual basis, the board of retirement may, with the approval of the county board of supervisors, grant a cost-of-living adjustment on a prefunded basis to the retirement allowances, optional death allowances, or annual death allowances payable to or on account of eligible members. The action by the board of retirement may specify a date as of which the adjustment shall be effective and, if no effective date is specified, the adjustment shall be made in allowances payable for the time commencing on the first day of the month following the action by the board of retirement or approval by the county board of supervisors, whichever is later.

(b) Before the board of retirement may grant an adjustment pursuant to this section, the total costs of the adjustment shall be determined by a qualified actuary and the board shall determine, with the advice of the actuary, that full funding of the adjustment can be provided from earnings of the retirement fund that are in excess of the total interest credited to contributions and reserves plus 1 percent of the total assets of the retirement fund.

(c) The adjustment provided by this section shall be payable only to those retired members, survivors, beneficiaries, or successors in interest whose accumulated loss of purchasing power equals or exceeds 20 percent as of January 1 of the year the board of retirement takes action pursuant to this section. Loss of purchasing power shall be determined by the board of retirement based on the difference between the following:

(1) The initial retirement allowance, optional death allowance, or annual death allowance as it would have been increased by the cumulative total effect of the annual changes, rounded to the nearest one-half of 1 percent, in the Consumer Price Index for All Urban Consumers for the area in which the county seat is situated.

(2) The retirement allowance, optional death allowance, or annual death allowance as actually increased by cost-of-living adjustments previously granted with respect to the allowance.

(d) A cost-of-living adjustment granted pursuant to this section shall become part of the retirement allowance, optional death allowance, or annual death allowance to be increased by any subsequent cost-of-living adjustments. The granting of an increase pursuant to this section in any particular year does not create any continuing entitlement to additional increases in subsequent years, and does not create any claim by a retired member, survivor, beneficiary, or successor in interest against the county, district, or retirement fund for any increase in any allowance paid or payable prior to the effective date of the action by the board of retirement pursuant to this section.

(e) This section shall only be applicable in the following counties:

(1) A county of the 19th class, as defined by Sections 28020 and 28040, as amended by Chapter 1204 of the Statutes of 1971.

(2) A county of the 32nd class, as defined by Sections 28020 and 28053, as amended by Chapter 1204 of the Statutes of 1971.

(Amended by Stats. 2008, Ch. 202, Sec. 1. Effective January 1, 2009.)






ARTICLE 16.6 - Retrospective Cost-of-Living Adjustment

31875

Any county may provide by ordinance that the principles set forth in Article 16.5 (commencing with Section 31870), as a basis for adjustment of retirement allowances in accordance with future cost-of-living changes, shall be applied for the purpose of adjusting retirement allowances in accordance with past cost-of-living changes.

(Added by Stats. 1965, Ch. 521.)



31876

The retirement allowances payable following the effective date of this article in the county shall be in the same amounts as would be payable if Article 16.5 had been in effect in the county on the date specified in the ordinance as the date for application of this article in the county.

(Added by Stats. 1965, Ch. 521.)



31877

Any adjustment made pursuant to this article with reference to changes in the Consumer Price Index for All Urban Consumers which occurred prior to the effective date of this article in a county shall apply prospectively only; and no right, claim or interest whatsoever shall be created by the application of the provisions of this section in any county with respect to retirement allowance payments made for time prior to the effective date of this article in the county.

(Amended by Stats. 1978, Ch. 900.)



31878

(a) This article may be adopted by any county by ordinance.

(b) The ordinance shall specify a date as of which Article 16.5 shall be deemed applicable. The applicable date may be the first day of any prior year. If no applicable date is specified, Article 16.5 shall be deemed applicable as of the first day of the year preceding the year of retirement of the earliest retired member who is currently being paid a retirement allowance at the time the ordinance is adopted.

(c) The ordinance shall specify a date as of which the adjustments made pursuant to this article shall be effective. If no effective date is specified, the adjustments shall be made in allowances payable for time commencing on the first day of the month following the adoption of the ordinance.

(Added by Stats. 1965, Ch. 521.)



31879

Any county may adopt or readopt this article alone from time to time, adopt Article 16.5 alone, or adopt this article and Article 16.5 at the same time or different times. If both articles are adopted, any accumulated increases in excess of two percent (2%) per year which are accumulated under this article shall be applicable to the computation of future allowance adjustments as provided in Article 16.5 and any allowance which is increased as provided in this article shall be subject to future increase or decrease as provided in Article 16.5.

(Added by Stats. 1965, Ch. 521.)



31879.1

Any county may adopt or readopt this article alone from time to time, adopt Article 16.5 alone, or adopt this article and Article 16.5 at the same time or different times. If both articles are adopted, any accumulated increases in excess of three percent (3%) per year which are accumulated under this article shall be applicable to the computation of future allowance adjustments as provided in Article 16.5 and any allowance which is increased as provided in this article shall be subject to future increase or decrease as provided in Article 16. 5.

(Added by Stats. 1967, Ch. 45.)



31879.2

Any county may adopt or readopt this article alone from time to time, adopt Article 16.5 alone, or adopt this article and Article 16.5 at the same time or different times. If both articles are adopted, any accumulated increases in excess of 5 percent per year which are accumulated under this article shall be applicable to the computation of future allowance adjustments as provided in Article 16.5 and any allowance which is increased as provided in this article shall be subject to future increase or decrease as provided in Article 16.5.

(Added by Stats. 1974, Ch. 1388.)






ARTICLE 17 - Integration with Federal Old Age, Survivors, and Disability Insurance

31880

Each county having a population in excess of five million, which has not already integrated its retirement system with the federal system, shall effect such integration pursuant to this article to be operative as of a date specified by the board of supervisors to be no later than July 1, 1964.

(Added by Stats. 1963, Ch. 2090.)



31881

Except as otherwise expressly provided in this article, all of the provisions of Article 13 of this chapter (commencing with Section 31800) apply to, and are incorporated by reference in this article.

(Added by Stats. 1963, Ch. 2090.)



31882

“Board,” as used in this article, means the Board of Administration of the Public Employees’ Retirement System.

(Amended by Stats. 1972, Ch. 590.)



31883

“Federal-state agreement” means the agreement or any modification thereof now, heretofore, or hereafter executed by the board pursuant to Section 218 of Title II of the Social Security Act.

(Added by Stats. 1963, Ch. 2090.)



31884

“Pension board,” as used in this article, means the board of retirement.

(Added by Stats. 1963, Ch. 2090.)



31885

“Retirement system” means the retirement plan provided by the county for its employees under this chapter.

(Added by Stats. 1963, Ch. 2090.)



31886

“Policeman” as used in this article includes sheriffs, undersheriffs, deputy sheriffs and any other employee of a county in a position designated as a policeman’s position by the board; provided, any such position named herein or as may be designated by the board, is not contrary to any definition, ruling or regulation issued by the federal agency relating to the term “policeman” for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Added by Stats. 1963, Ch. 2090.)



31887

“Fireman,” as used in this article, means any employee in a position designated as a fireman’s position by the board; provided, such designation is not contrary to any definition, ruling or regulation relating to the term “fireman” issued by the federal agency for the purposes of Section 218(d)(5)(A) of the Social Security Act.

(Added by Stats. 1963, Ch. 2090.)



31888

The pension board shall effect a division into two parts exclusive of the division required by Section 31891, for the purposes of this article, of the retirement system. One part shall consist of those who are active members of the retirement system on division date, and who do not desire coverage under the federal system; and the second part shall consist of those who are active members of the system on division date, and who desire coverage under the federal system and of those who become members of the system after division date. The division date shall be set by the pension board so as to permit modification of the federal-state agreement to include services of employees who are members of the second part of said system.

(Added by Stats. 1963, Ch. 2090.)



31889

The division shall be conducted in accordance with Section 218(d)(7) of the Social Security Act and applicable federal and board rules and regulations, by the pension board.

(Added by Stats. 1963, Ch. 2090.)



31890

Upon receiving evidence satisfactory to him with respect to any division of a retirement system that the conditions specified in Section 218(d)(7) of the Social Security Act have been met, the Governor or any other state official now or hereafter authorized by federal law, shall so certify to the federal agency.

(Added by Stats. 1963, Ch. 2090.)



31891

For the purposes of this article, policemen, as defined in Section 31886, and firemen, as defined in Section 31887, shall each be deemed to belong to separate retirement systems.

(Added by Stats. 1963, Ch. 2090.)



31892

When federal benefits are to be extended to any firemen’s or policemen’s position pursuant to this part it shall be done only by a vote of such firemen or policemen as provided in Section 31801.

(Added by Stats. 1963, Ch. 2090.)



31893

The pension board shall apply to the board in accordance with the provisions of this article, and the board shall execute on behalf of the State an agreement with the federal agency for the coverage of employees of the county under the federal system in conformity with the provisions of Section 218 of the Social Security Act and applicable federal regulations.

(Added by Stats. 1963, Ch. 2090.)



31894

Notwithstanding the provisions of Section 31893, however, before the board shall execute on behalf of the State an agreement with the federal agency as herein provided, the pension board and the board shall enter into a written agreement, which agreement shall include such provisions not inconsistent with this article which the board deems necessary in the administration of the said federal system as it affects the State and the county and its employees.

(Added by Stats. 1963, Ch. 2090.)






ARTICLE 17.5 - Termination of Social Security in Counties with a Population Exceeding 6,000,000

31894.1

This article shall apply only in a county with a population exceeding 6,000,000 and shall apply in that county only if the board of supervisors has provided notice of intent to terminate benefits under federal social security.

(Added by Stats. 1982, Ch. 1567, Sec. 1.)



31894.2

Any county which has provided the notice specified in Section 31894.1 shall provide a vote of the affected members, the results of which shall be advisory to the board of supervisors. The board of supervisors may, following the advisory vote, cancel their notice of intent to withdraw from social security at least 30 days prior to the effective date of termination of coverage under the federal system.

Nothing in this section shall be construed to waive any rights that employees may have to secure by appropriate judicial proceeding new benefits comparable to those provided under the federal social security system.

(Added by Stats. 1982, Ch. 1567, Sec. 1.)



31894.3

The board of supervisors shall, by resolution, certify to the Board of Administration of the Public Employees’ Retirement System that the provisions of Section 31894.2 have been complied with. In the event that the board of supervisors cannot certify compliance with the provisions of Section 31894.2, the board of supervisors shall cancel their notice of intent to withdraw from social security at least 30 days prior to the effective date of termination of coverage under the federal system.

(Added by Stats. 1982, Ch. 1567, Sec. 1.)






ARTICLE 18 - Adjustment to Fit Other Allowances

31895

As used in this article “public agency” includes the federal government or any federal department or agency, this state, any other state or any state department or agency, a county, city, public corporation, or public district of this state or any other state. Section 31478 does not apply to this article.

(Added by Stats. 1965, Ch. 511.)



31895.5

As used in this article, “total benefits” means the retirement allowance or other benefit payable to any beneficiary pursuant to the provisions of this chapter plus any other monetary payments due to the same beneficiary from any public agency.

(Added by Stats. 1965, Ch. 511.)



31896

If an increase in the retirement allowance or other benefit payable to any beneficiary pursuant to the provisions of this chapter, whether such increase begins prior or subsequent to the effective date of this article, results in the decrease of the amount of any monetary payments due to the same beneficiary from any public agency, such retirement allowance or other benefit shall be so reduced as to result in the maximum total benefits to such beneficiary.

(Added by Stats. 1965, Ch. 511.)



31896.5

If the statutes, ordinances, rules, regulations, or orders of any public agency are so changed, or if for any other reason the effect of the increase of the retirement allowance or other benefit payable to any beneficiary pursuant to the provisions of this chapter on the amount of any monetary payments due to the same beneficiary by such public agency are changed, the board shall adjust such retirement allowance or other benefit, but not to an amount greater than otherwise authorized by this chapter so as to result in the maximum total benefits to such beneficiary.

(Added by Stats. 1965, Ch. 511.)



31897

The provisions of this article are mandatory and not subject to option or election by any member or other beneficiary. Every such beneficiary shall inform the board of all facts necessary in order to comply with this article. The board shall ascertain such facts by such procedures as it sees fit to adopt.

(Added by Stats. 1965, Ch. 511.)



31897.5

If the board in good faith diligently seeks to ascertain all facts necessary in order to comply with this article, but, despite such effort, a payment of a retirement allowance or other benefit to any beneficiary is made without having been reduced as required by this article, neither the board, nor any member thereof, nor any public officer nor public employee shall be liable for such excess payment.

(Added by Stats. 1965, Ch. 511.)



31897.6

The board shall deduct the amount of advanced disability pension payments made to a local safety member pursuant to Section 4850.3 or 4850.4 of the Labor Code from the member’s retroactive disability pension payments. If the retroactive disability allowance is not sufficient to reimburse the total advanced disability pension payments, an amount no greater than 10 percent of the member’s monthly disability allowance shall be deducted and reimbursed to the local agency until the total advanced disability pension payments have been repaid. The local safety member and this system may agree to any other arrangement or schedule for the member to repay the advanced disability pension payments.

(Added by Stats. 2002, Ch. 877, Sec. 2. Effective January 1, 2003.)



31898

A retirement allowance or other benefit payable to a beneficiary pursuant to this chapter shall not be reduced pursuant to this article if such reduction would impair the constitutional rights of any person.

(Added by Stats. 1965, Ch. 511.)









CHAPTER 3.9 - Internal Revenue Code County Compliance and Replacement Benefits Program

31899

(a) The purpose of this chapter is to ensure the federal tax-exempt status of the county employees’ retirement systems, to preserve the deferred treatment of federal income tax on public employer contributions to public employee pensions, and to ensure that members are provided with retirement and other related benefits that are commensurate, to the extent deemed reasonable, with the services rendered without violating the intent and purposes of Section 415 of the Internal Revenue Code.

(b) To achieve this purpose, this chapter incorporates certain pension payment limitations and elects the “grandfather” option in Section 415(b)(10) of the Internal Revenue Code. Also, this chapter provides for certain replacement benefits.

(c) On or after January 1, 2013, the application of this chapter is limited as specified in Section 7522.43.

(Amended by Stats. 2013, Ch. 247, Sec. 50. Effective January 1, 2014.)



31899.1

(a) The definitions in Chapter 3 (commencing with Section 31450) of this part shall apply to this chapter.

(b) The term “Internal Revenue Code” includes all regulations, revenue rulings, notices, and revenue procedures issued by the Internal Revenue Service.

(Amended by Stats. 2003, Ch. 520, Sec. 9. Effective January 1, 2004.)



31899.2

(a) In accordance with Section 31899.3, the retirement benefits for any person who for the first time became a member of the system on or after January 1, 1990, shall be subject to the payment limitations of Section 415 of the Internal Revenue Code. The retirement benefits for any person who became a member of the system before January 1, 1990, also shall be subject to the payment limitations of Section 415 of the Internal Revenue Code to the extent that those benefits are not exempt from those limitations under the “grandfather” election that has been made under that section and this section.

(b) The “grandfather” election in Section 415(b)(10) of the Internal Revenue Code is hereby made. All members of a retirement system who joined the system prior to January 1, 1990, are exempt from the Section 415 limits to the extent permitted by the Internal Revenue Code.

(c) This section does not apply in a county of the first class as defined in Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961, which county is instead subject to Article 2.1 (commencing with Section 31510) of Chapter 3.

(Amended by Stats. 2003, Ch. 520, Sec. 10. Effective January 1, 2004.)



31899.3

(a) Notwithstanding any other provision of law, the retirement rights conferred by this chapter and by Chapter 3 (commencing with Section 31450) of this part upon any person who for the first time becomes a member of a retirement system on or after January 1, 1990, shall be subject to the limitations in the Internal Revenue Code upon benefits that may be paid by public retirement systems. That person may not have any retirement right or benefit that exceeds those limitations, and no retirement right or benefit may accrue to or vest in that person under Chapter 3 (commencing with Section 31450) that exceeds those limitations. That person may, however, have retirement rights and benefits under the replacement benefits program established under this chapter.

(b) Each retirement board shall provide to each employer a notice of the content and effect of subdivision (a) for distribution, prior to employment, to each person who may become a member and to each person who for the first time becomes a member on or after January 1, 1990.

(c) Chapter 3 (commencing with Section 31450) shall be construed as if it included this section.

(d) This section does not apply in a county of the first class as defined in Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961, which county is instead subject to Article 2.1 (commencing with Section 31510) of Chapter 3.

(Added by renumbering Section 31899.4 by Stats. 2003, Ch. 520, Sec. 11. Effective January 1, 2004.)



31899.4

(a) Each county and district shall provide a program to replace the benefits that are limited by Section 415 of the Internal Revenue Code for members whose retirement benefits are limited by Section 415 and cannot be fully maximized pursuant to Section 31538. The replacement benefits program shall provide benefits that, together with the benefits provided by the retirement system, are the same as, and may not exceed, the benefits that would be paid by the retirement system but for the application of the limits of Section 415. Notwithstanding the foregoing, the county or district may modify its replacement benefits program and may add, modify, or eliminate any replacement benefits, as necessary, to carry out the purpose of this chapter. A replacement benefit may not be reduced if the reduction would impair the vested rights of any person.

(b) Each county shall establish and administer its own replacement benefits program for members whose retirement benefits are limited by Section 415 of the Internal Revenue Code.

(c) A county may, pursuant to a contract with a district, agree to administer the district’s replacement benefits program for the district’s members whose retirement benefits are limited by Section 415 of the Internal Revenue Code. The county may charge each district a reasonable fee for administering the district’s program and the county and district may agree on any other conditions relating to that administration. If a district does not contract with the county to administer its replacement benefits program, it shall establish and administer its own replacement benefits program.

(d) Upon the recommendation of the retirement system’s actuary, and in accordance with its obligation to recommend county and district contribution rates under Sections 31453 and 31453.5, the board shall adjust the contributions required to be made by a county or district to the extent that benefits are payable under a replacement benefits program of that county or district.

(e) The county, and any district that establishes and administers its own program, shall enact an ordinance or prescribe regulations or other written documentation setting forth the terms of its replacement benefits program.

(f) Notwithstanding any other provision of this chapter, a county of the first class, as defined in Section 28020, as amended by Chapter 1204 of the Statutes of 1971, and Section 28022, as amended by Chapter 43 of the Statutes of 1961, is not required to provide replacement benefits to any member under this section if that member participates in General Plan F or Safety Plan F under Article 2.1 (commencing with Section 31510) of Chapter 3.

(Added by Stats. 2003, Ch. 520, Sec. 12. Effective January 1, 2004.)



31899.5

Each county, and each district that establishes its own replacement benefits program, shall administer the replacement benefits program established by it pursuant to this chapter. The board may, pursuant to an agreement with the county or the district that establishes its own program, assist in the administration of the replacement benefits program to the extent permitted under the Internal Revenue Code.

(Repealed and added by Stats. 2003, Ch. 520, Sec. 14. Effective January 1, 2004.)



31899.6

If the Internal Revenue Service determines that any provision of Chapter 3 (commencing with Section 31450) of this part or this chapter cannot be given effect without placing a retirement system administered under this chapter or Chapter 3 (commencing with Section 31450) of this part out of conformity with Section 415 of the Internal Revenue Code, that provision, only to the extent that it causes that nonconformity and only with respect to the affected parties shall become inoperative with respect to the payment of benefits pursuant to Chapter 3 (commencing with Section 31450) of this part, as of the effective date of the determination. The retirement board shall notify the Secretary of State of inoperation under this section.

(Added by renumbering Section 31899.7 by Stats. 2003, Ch. 520, Sec. 16. Effective January 1, 2004.)



31899.7

(a) If Section 415 of the Internal Revenue Code is amended to exclude public retirement systems, or if the application of Section 415 of the Internal Revenue Code to public retirement systems is invalidated by the final decision of an appellate court of proper jurisdiction, all sections of this chapter, except this section, shall become inoperative as of the effective date of that amendment or decision. The retirement board shall immediately notify the Secretary of State whenever any provision of this chapter becomes inoperative pursuant to this section.

(b) Whenever all sections of this chapter, except this section, become inoperative pursuant to this section, and to the extent not prohibited by the Internal Revenue Code, the retirement board, county, and districts shall do all of the following:

(1) Remove the pension limitations imposed by Section 415 of the Internal Revenue Code for prospective payments to annuitants.

(2) Eliminate the replacement benefits, and pay benefits that are due under the system to the affected annuitants without regard to any limitations of Section 415 of the Internal Revenue Code.

(3) Take any and all other actions they deem necessary and feasible.

(Added by renumbering Section 31899.8 by Stats. 2003, Ch. 520, Sec. 17. Effective January 1, 2004.)



31899.8

It is the sole intent of the Legislature, in enacting this chapter, to fully comply with the provisions of the Internal Revenue Code that apply to public retirement systems in order to maintain and ensure the federal income tax exempt status of the county employees’ retirement systems, to elect the “grandfather” option in Section 415(b)(10) of the Internal Revenue Code, and to require that each county and district provide benefits that replace the benefits that are limited by Section 415 of the Internal Revenue Code for affected members of the county employees’ retirement systems.

The Legislature finds and declares that all costs of local public agencies and local public retirement systems of complying with Section 415 of the Internal Revenue Code are a federal mandate within the meaning of Section 6 of Article XIII B of the California Constitution and Part 7 (commencing with Section 17500) of Division 4 of Title 2, as construed in City of Sacramento v. State of California (50 Cal. 3d 51).

It is the intent of the Legislature that this chapter not be construed to impose upon local public agencies that are maintaining county retirement systems pursuant to Chapter 3 (commencing with Section 31450) of this part, state-reimbursable, state-mandated local program benefit costs within the meaning of Section 6 of Article XIII B of the California Constitution and Part 7 (commencing with Section 17500) of Division 4 of Title 2.

If either the Commission on State Mandates or a court determines that this chapter imposes upon any local agency, state-mandated local program benefit costs, notwithstanding any other provision of law, no reimbursement therefor shall be made from the State Mandates Claims Fund pursuant to Part 7 (commencing with Section 17500) of Division 4 of Title 2 or from any other state fund.

(Added by renumbering Section 31899.9 by Stats. 2003, Ch. 520, Sec. 18. Effective January 1, 2004.)



31899.9

The Legislature reserves the power and right to amend this chapter, as needed to effect its purposes. This chapter shall be controlling over any memorandum of understanding reached between employers and employees pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1.

(Added by renumbering Section 31899.10 by Stats. 2003, Ch. 520, Sec. 19. Effective January 1, 2004.)






CHAPTER 4 - County Peace Officers Retirement Law

ARTICLE 1 - General

31900

This chapter may be cited as the County Peace Officers’ Retirement Law.

(Added by Stats. 1947, Ch. 424.)



31901

The purpose of this chapter is to recognize a public obligation to employees in the public service whose duties expose them to more than ordinary risks and to provide a means whereby such public employees who become incapacitated in the performance of their duties or by age may be replaced by more capable employees, to the betterment of the public service without prejudice and without inflicting a hardship upon the employees removed. The retirement pension and benefits provided by this chapter are granted as an additional element of compensation for future services.

(Added by Stats. 1947, Ch. 424.)



31902

This chapter shall be given a liberal interpretation with a view of carrying out its purpose and shall not be construed as a local measure or one intended as a benefit to particular persons or places.

(Added by Stats. 1947, Ch. 424.)



31903

Unless the context otherwise requires, the definitions and general provisions contained in this article govern the construction of this chapter.

(Added by Stats. 1947, Ch. 424.)



31904

“County peace officers” includes:

(a) All sheriffs, undersheriffs, chief deputy sheriffs, jailers, turnkeys, deputy sheriffs, bailiffs, process servers, constables, deputy constables, motorcycle officers, its heads and assistant heads of all divisions of the sheriff’s office, and all their regularly appointed deputies. Clerks, bookkeepers, stenographers, and other employees who may have been appointed as deputy sheriffs but who do not perform the duties of any of the peace officers enumerated and honorary deputy sheriffs or other persons holding appointments as deputy sheriffs who receive no compensation therefor and who do not regularly perform particular official duties are not included.

(b) All county foresters, county fire wardens, deputy or assistant county foresters, deputy or assistant county fire wardens, heads and assistant heads of all divisions of any county forester’s or county fire warden’s department, and all fire apparatus engineers, fire prevention inspectors, forest firemen, fire patrolmen, fire observers and foremen assigned to fire suppression crews, and all other personnel not specifically excluded, who are assigned to fire prevention and suppression in any county forester’s or county fire warden’s department, and the officers, engineers, and firemen of any county fire protection district, and all other personnel not specifically excluded, who are assigned to fire prevention and suppression in any county fire protection district. Clerks, bookkeepers, stenographers, cooks, laborers, county fire protection district volunteer employees or persons who are not employed for full time duty, or other employees not performing the duties of any of the persons enumerated and any honorary deputy county fire warden or honorary deputy county forester, or voluntary fire warden holding appointment as such but receiving no compensation therefor and not regularly performing particular official duties are not included.

(Added by Stats. 1947, Ch. 424.)



31904.5

“County peace officers” also includes detectives and investigators in the office of the district attorney whose duties are substantially similar to those of peace officers as defined in subsection (a) of Section 31904.

(Added by Stats. 1947, Ch. 753.)



31905

“Terminal salary” means the average salary earnable by any member during (a) the last three years, or (b) the last five years prior to the date of his retirement, whichever is the greater.

(Added by Stats. 1947, Ch. 424.)



31906

“Pensioner” means a retired peace officer who is entitled, because of his former service as a member, to receive a pension pursuant to this chapter.

(Added by Stats. 1947, Ch. 424.)



31907

“Member” means any person included in the membership of the system who has not retired and is not receiving any pension or other benefits provided by the retirement system.

(Added by Stats. 1947, Ch. 424.)



31908

“Beneficiary” means any person in receipt of a pension, or other benefit provided by the retirement system.

(Added by Stats. 1947, Ch. 424.)



31909

“System” means the retirement system provided for in this chapter or its predecessor.

The retirement system for county peace officers created by Chapter 268 of the Statutes of 1931, as amended, is continued in existence under this chapter.

(Added by Stats. 1947, Ch. 424.)



31910

“Board” means the board of retirement.

(Added by Stats. 1947, Ch. 424.)



31911

“Fund” means the County Peace Officers’ Retirement Fund.

(Added by Stats. 1947, Ch. 424.)



31912

The title to all property acquired pursuant to this chapter shall be taken in the name of the county. The title to any money which becomes due to any peace officer shall not pass from the county to the peace officer until he is entitled thereto under this chapter.

(Added by Stats. 1947, Ch. 424.)



31913

That portion of the wages of any peace officer deducted or to be deducted under this chapter, the right of a peace officer or other person to an annuity or pension, and all rights of the peace officer or other person in the fund are exempt from taxation and shall not be taken upon execution or other process of any court except to the extent permitted by Section 704.110 of the Code of Civil Procedure. An assignment of any right in or to the funds or to any pension or annuity is void.

(Amended by Stats. 1982, Ch. 497, Sec. 118. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






ARTICLE 2 - Retirement System

31930

This chapter shall become effective in any county upon its acceptance by ordinance passed by four-fifths vote of its board of supervisors, and becomes operative in the county on January 1st or July 1st following the expiration of three months after the passage of the ordinance.

(Added by Stats. 1947, Ch. 424.)



31931

By the adoption of an ordinance by a four-fifths (4/5) vote, the board of supervisors may abolish the system theretofore established in the county pursuant to this chapter or its predecessor. The abolishment of the system shall not impair the right of any person to whom pension rights have accrued to continue to receive such pension after the abolishment of the system, and if the fund is inadequate to pay such pensions, they shall be paid from and constitute a charge upon the general fund of the county.

(Added by Stats. 1947, Ch. 424.)



31932

If the system is abolished in any county, each active member as of the date of the abolishment shall be paid a refund of all contributions made by him to the fund and all interest credited to his contribution as of the date of the abolishment of the system.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 3 - Retirement Board

31950

The management of the system is vested in a board of retirement, consisting of five members, one of whom shall be the county treasurer acting in an exofficio capacity. The second and third members shall be either members or pensioners of the system elected by the members within 30 days after the system becomes operative, in a manner to be determined by the board of supervisors. The fourth and fifth members shall be qualified electors of the county who are not connected with county government in any capacity, appointed by the board of supervisors within 30 days after that date, except that one of such members may be a member of the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



31951

The first persons elected or appointed as the second and fourth members shall serve for two years from the date the system becomes operative, and the third and fifth members elected or appointed shall serve for a term of three years from that date. Thereafter, the term of office of the four elected members shall be three years.

(Added by Stats. 1947, Ch. 424.)



31952

Neither the enactment of this chapter nor any amendment of its predecessor shortens the term of any member of the board who was lawfully elected or appointed, even if he would not be eligible for election or appointment under this chapter or such amendment, but he shall continue to be a member of the board until the expiration of the term for which he was appointed or elected.

(Added by Stats. 1947, Ch. 424.)



31953

A pensioner is eligible for membership on the board to the same extent as if he were a member.

(Added by Stats. 1947, Ch. 424.)



31954

The members of the board, except the fourth and fifth members, shall serve without compensation. The fourth and fifth members of the board shall receive ten dollars ($10) a meeting for not more than one meeting a month. The members of the board shall be reimbursed out of the funds of the county for any expense or loss of salary or wages which they incur through service on the board and for costs of operation of this system.

(Added by Stats. 1947, Ch. 424.)



31955

The board shall organize by choosing one of its number as chairman. Thereafter the officers shall be chosen biennially by the board.

(Added by Stats. 1947, Ch. 424.)



31956

The board shall meet for the transaction of business at least once every three months in each calendar year and at other times as it or a majority of its members orders. Notice of all meetings shall be given by the secretary at least three days in advance of the meeting.

(Added by Stats. 1947, Ch. 424.)



31957

A majority of the members may transact any business of the board.

(Added by Stats. 1947, Ch. 424.)



31958

The board may compel witnesses to attend and testify before it upon all matters connected with the operation of this chapter in the same manner as is provided by law for the taking of testimony before notaries public. The chairman or any member of the board may administer oaths to the witnesses.

(Added by Stats. 1947, Ch. 424.)



31959

The board may appoint a secretary and provide for the payment from the fund of all its necessary expenses, including secretary hire and printing.

(Added by Stats. 1947, Ch. 424.)



31960

The board may make regulations not inconsistent with this chapter. The regulations shall become effective when approved by the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



31961

The board shall report annually in January to the board of supervisors the condition of the fund and the receipts and disbursements on account of the fund with a full and complete list of the beneficiaries of the fund and the amounts paid them for the preceding calendar year.

(Added by Stats. 1947, Ch. 424.)



31962

The board shall annually prepare a budget of the cost of maintaining the pension fund. For this purpose it may employ an actuary to assist it in preparing the budget and report, to the end that the system may be scientifically financed and administered.

(Added by Stats. 1947, Ch. 424.)



31963

The board shall cause an actuarial investigation and valuation of the system to be made immediately after the first year of operation and thereafter at not to exceed five-year intervals. The investigation shall be conducted under the supervision of an actuary and shall cover the mortality, service, and salary experience of the members and beneficiaries, and evaluate the assets and liabilities of the fund. Upon the basis of the determination, investigation, valuation, and recommendation of the actuary the board shall recommend to the board of supervisors such changes in the rate of interest, in the rates of contributions of members, and in county appropriations as it deems necessary. No adjustment shall be included in the new rates for time prior to the effective date of the revision.

(Added by Stats. 1947, Ch. 424.)



31964

After the receipt of the recommendations the board of supervisors shall promptly adjust the rate of interest, the rates of contributions of members, and county appropriations, as it deems advisable, but shall not fix them so as to reduce the amount of individual benefits.

(Added by Stats. 1947, Ch. 424.)



31965

The board has charge and control of the funds of the system, and shall administer them and order payments therefrom in accordance with this chapter.

(Added by Stats. 1947, Ch. 424.)



31966

The board shall invest and reinvest the funds of the system, and may from time to time sell any securities held by it and invest and reinvest the proceeds therefrom and all unappropriated income of the funds. All funds received by it not required for current disbursements shall be invested only in:

(a) Securities that are legal for savings bank investments or any bonds which, pursuant to the statutes or laws providing for the issuance of those bonds are entitled to the same force or value or use as bonds issued by any municipality, or any bonds issued pursuant to those acts, statutes or laws of this state wherein the law specifically states by reference or otherwise that the bonds shall be legal investments for either savings banks, insurance companies, all trust funds, state school funds and any funds that may be invested in bonds of cities, counties, cities and counties, school districts, or municipalities in the state, or any bonds that have been investigated and approved by a commission or board now or hereafter authorized by law to conduct that investigation and give that approval and by authority of which those bonds are declared to be legal investments for insurers.

(b) Obligations issued pursuant to Title IV of the National Housing Act, approved June 27, 1934.

(c) Shares, share accounts, or investment certificates of any savings and loan association that has the protection provided by Title IV of the National Housing Act, approved June 27, 1934, to the extent of that insurance protection.

(d) Deposits at interest in any state or national bank doing business with the county pursuant to the law authorizing and controlling the deposit of public funds in banks.

(e) Shares, share accounts, or certificates of funds of a credit union that has the protection provided by the National Credit Union Share Insurance Fund or other private insurance or guaranty of share accounts that is acceptable to the Commissioner of Financial Institutions.

(Amended by Stats. 2002, Ch. 664, Sec. 118. Effective January 1, 2003.)



31967

Whenever securities belonging to or held for the system are sold, the county treasurer shall deliver the securities sold upon receiving the proceeds and may execute any and all documents necessary to transfer title. The duties imposed upon the county treasurer are a part of his official duties, for the faithful performance of which he is liable on his official bond.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 4 - Membership

31980

The system established under this chapter or its predecessor is exclusive, and persons entitled to membership in this system shall not participate in any other system provided for officers or employees of a county or judicial district.

(Amended by Stats. 1951, Ch. 1553.)



31981

Except as provided in this article, all county peace officers shall be included in and be subject to this chapter on the first day of the calendar month following the expiration of 30 days after it becomes operative in any county, or on the first day of the calendar month following the expiration of 30 days after their entrance into the service, whichever is later.

(Added by Stats. 1947, Ch. 424.)



31982

Any county peace officer may elect to be excluded from this chapter at any time within 30 days after it becomes operative in any county as to his position, or within 30 days after his entrance into the service, upon his written election to be so excluded. Any employee who elects to be excluded shall not thereafter be included in or participate in this system.

(Added by Stats. 1947, Ch. 424.)



31983

In any county in which the predecessor of this chapter has become operative prior to August 4, 1943, the persons employed in positions included in the definition of “county peace officers” by subdivision (b) of Section 31904 shall become members of the system on the first day of the calendar month following the expiration of 30 days after the board of supervisors has adopted by a four-fifths (4/5) vote a resolution providing for the inclusion of such positions in the system. Thereafter each person employed in any position included in that definition shall become a member on the first day of the calendar month following the expiration of 30 days after he is so employed.

(Added by Stats. 1947, Ch. 424.)



31984

Any person who is eligible to participate in this system and who is a member of or participant in, or is eligible for membership or participation in, any other pension system provided by law for officers or employees of a county or judicial district may elect to become a member of this system, except as provided in Section 31982. Upon his election to participate in this system he is ineligible for membership or participation in any other retirement or pension system for officers or employees of a county or judicial district.

(Amended by Stats. 1951, Ch. 1553.)



31985

In any county in which the predecessor of this chapter has become operative prior to the effective date of this chapter, the persons employed in positions included in the definition of “county peace officers” by Section 30904.5 shall become members of the system on the first day of the calendar month following the expiration of 30 days after the board of supervisors has adopted by a four-fifths (4/5) vote a resolution providing for the inclusion of such positions in the system. Thereafter each person employed in any position included in that definition shall become a member on the first day of the calendar month following the expiration of 30 days after he is so employed.

(Added by Stats. 1947, Ch. 270.)






ARTICLE 5 - Retirement Fund

32000

For the purpose of providing and maintaining a fund to meet the payments of demands drawn for the payment of pensions and the expenses of the board, a trust fund account to be known as “county peace officers’ retirement fund” shall be opened upon the books of the auditor and treasurer of any county adopting a system under this chapter. The contributions of the members and the sums made available by the board of supervisors for this purpose shall be credited to the fund.

(Added by Stats. 1947, Ch. 424.)



32001

All transfers or payments to the fund and all withdrawals and other cash transactions shall be accounted upon the books of the auditor and treasurer in and out of this fund in the same manner as county transactions.

(Added by Stats. 1947, Ch. 424.)



32002

All warrants drawn on the fund shall be signed by the treasurer and at least one other member of the board, who shall be designated by the board. No warrant is valid until it is countersigned, numbered, and recorded by the county auditor.

(Added by Stats. 1947, Ch. 424.)



32003

Payments provided for in this chapter shall be made monthly upon proper vouchers.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 6 - Contributions

32020

The normal rates of contribution of members shall be based on age at the nearest birthday at the time of entrance into the system.

(Added by Stats. 1947, Ch. 424.)



32021

The normal rates of contribution shall be such as will provide an average annuity at the lowest age at which the respective members are eligible for service retirement equal to one-half of terminal salary, according to the tables adopted by the board.

(Added by Stats. 1947, Ch. 424.)



32022

Until revised pursuant to Sections 31963 and 31964, the rate of contribution of each member is that percentage of the salary actually paid to him, disregarding any portion in excess of five hundred dollars ($500) a month, shown in the following table according to age at the time of entry into the retirement system.

Contribution,

Age of entry

percentage of

into system

salary

21  ........................

4.31

22  ........................

4.48

23  ........................

4.66

24  ........................

4.85

25  ........................

5.05

26  ........................

5.26

27  ........................

5.49

28  ........................

5.73

29  ........................

5.98

30  ........................

6.25

31  ........................

6.54

32  ........................

6.85

33  ........................

7.18

34  ........................

7.54

35  ........................

7.93

36  ........................

8.34

37  ........................

8.80

38  ........................

9.30

39  ........................

9.86

40  ........................

10.47

(Amended by Stats. 1947, Ch. 1483.)



32023

The normal rate of contribution established for age 40 is the rate for any member who has attained a greater age before entrance into the system, and that established for age 21 is the rate for any member who enters the system at a lesser age.

(Added by Stats. 1947, Ch. 424.)



32024

The rate of contribution of any member shall apply only to so much of the salary actually paid to him, plus the monetary value as determined by the board of board, lodging, fuel, laundry, and other advantages of any nature furnished to him in payment for his services as does not exceed five hundred dollars ($500) a month. The amount shall be deducted by the county auditor, or other officer charged with the duty of drawing salary or wage warrants, from the first salary or wage warrant drawn in each month in favor of each member and shall be paid to the county treasurer and placed to the credit of the member’s account.

(Amended by Stats. 1947, Ch. 1483.)



32025

Payment of salaries and wages less the contribution is full and complete discharge and acquittance of all claims and demands whatsoever for service rendered by the members during the period covered by such payment except the benefits afforded by this chapter.

(Added by Stats. 1947, Ch. 424.)



32026

Upon election by any person to come within this chapter, any sums due him or to his credit under any other system shall be transferred to this system to his credit.

(Added by Stats. 1947, Ch. 424.)



32027

Upon election by any person to come within this chapter any sums due him under any other system shall be paid to him as in the case of separation from the service, except as provided in Section 32028.

(Added by Stats. 1947, Ch. 424.)



32028

Any person electing to come within this chapter who elects to secure credit for prior service as a county peace officer under this chapter, if he has to his credit in any other pension system a sum exceeding that necessary to entitle him to credit for such prior service, shall have refunded to him only the amount by which his credit in the other pension system exceeds that necessary to entitle him to the credit claimed for prior service.

(Added by Stats. 1947, Ch. 424.)



32029

The board of supervisors shall determine and appropriate each year an amount sufficient, together with the contributions of the peace officers, to meet all of the current demands, including interest, against the fund. The amount shall not be less than the total amount which will be contributed by members during that year.

(Added by Stats. 1947, Ch. 424.)



32030

The board of supervisors may appropriate an additional amount, not to exceed the sum which would result from a tax levy on all of the property in the county subject to taxation of one-half cent ($0.005) per one hundred dollars ($100) of assessed valuation, to reduce or eliminate any deficit in the fund. The board of supervisors shall deposit monthly all contributions received in the county treasury to the credit of the fund.

(Added by Stats. 1947, Ch. 424.)



32031

In the preparation and adoption of the county budget, the board of supervisors shall add to and include in the appropriation for salaries and wages an appropriation sufficient to match the contributions of employees who are members of the system.

(Amended by Stats. 1947, Ch. 1483.)



32032

The county auditor shall certify to the board of supervisors at the end of each month the total amount of contributions paid by members to the fund, and the board of supervisors shall thereupon transfer not less than a like amount from the appropriation to the fund.

(Added by Stats. 1947, Ch. 424.)



32033

All contributions and deposits shall bear simple interest at a rate to be fixed by the board of retirement with the approval of the board of supervisors, not to exceed 4 percent a year.

Interest shall be credited semiannually on June 30th and December 31st to all contributions in the retirement fund to the credit of each member which have been on deposit for six months immediately prior to such date.

(Added by Stats. 1947, Ch. 424.)



32034

If any officer or employee of the county or of any district not previously included within the field of membership in the system is brought within the field of membership subsequent to the date upon which the system originally became operative in the county, he shall not receive credit for service or for prior service unless he elects to pay and does pay into the fund within one year after such inclusion, and before an application for retirement is filed, an amount equal to the contributions he would have made had he been a member from the date of his entry into the service of the county or district, together with interest thereon at the rate fixed by the board pursuant to Section 32033. If during any part of the period for which prior service credit is claimed the rate of contribution was fixed upon the basis of the member’s age at entry into the system, the rate of contribution shall be the rate applicable to the member upon the date of his entry into the system.

(Added by Stats. 1947, Ch. 424.)



32035

Any member who enters or has entered the armed forces of the United States after June 1, 1940, during war or national emergency proclaimed by the President or an act of Congress providing for peacetime induction or conscription and thereafter returns to active service as a peace officer within 90 days after the termination of military service during the war or emergency is deemed to have been in continuous service as a peace officer during the time he was in the armed forces of the United States if, during the period of his absence from active duty or within one year after his return from military duty and such further time not exceeding an additional two years as is granted by the board, he pays into the fund an amount equal to the contributions he would have made had he remained on active duty.

(Added by Stats. 1947, Ch. 424.)



32036

If any member of the system is separated from the service of the county before retirement for any cause other than for death or permanent disability, any contributions made by him shall become part of the retirement fund. If the separation is caused by death or disability, there shall be paid to him or his heirs all his contributions to the fund and one-half of all interest credited to his account.

Any contributions paid into the system by a member prior to the ninety-first day after the final adjournment of the 1947 Regular Session of the Legislature shall be returned to any member upon his separation from service of the county in the same manner as provided in this section for payment upon separation caused by death or disability.

(Added by renumbering Section 30236 by Stats. 1980, Ch. 676.)



32037

Upon the death before retirement of any member from any cause other than injury received during the performance of his duty or sickness caused by the discharge of his duty, the system shall pay to such person as he nominates, or otherwise to his legal representative, an amount equal to all his contributions to the fund and one-half of all interest credited to his account.

(Added by Stats. 1947, Ch. 424.)



32038

If any member is compelled to be absent from his employment because temporarily incapacitated for the performance of duty as the result of injury or disease occurring in and arising out of his employment, because of which he becomes entitled to workmen’s compensation, within 90 days after his return to active employment, or within 90 days after the effective date of this section, whichever first occurs, or within such further time as may be granted by the board, he may pay into the fund an amount equal to that which would have been deducted had he remained in active employment. Upon the making of such payment, such time, whether before or after the effective date of this section, shall be considered as time served as a county peace officer.

(Added by Stats. 1947, Ch. 270.)



32039

Notwithstanding the provisions of this article, the board of supervisors may elect to contribute for each member of this system who has entered the armed forces of the United States after June 1, 1940, during war or national emergency proclaimed by the President or an act of Congress providing for peacetime induction or conscription and thereafter returns to active service as a peace officer within ninety days after the termination of such military service, in addition to contributions required by Sections 32029 and 32031, an amount equal to twice the amount which such member would have contributed had he remained in service as a peace officer and received the full salary of the position or positions which he held during the time of such military service.

(Added by Stats. 1949, Ch. 481.)



32040

If the board of supervisors elects to contribute as provided in Section 32039:

(a) Any such member who exercises or did exercise the right to contribute to the system during the period of military service shall have such contributions refunded.

(b) Any such member who withdraws or has withdrawn his accumulated contributions during his military service and who does not or did not redeposit the amount withdrawn upon his return to service as a peace officer is entitled to be credited with any contribution the board of supervisors elects to make, and to receive credit for service during the period he was absent on military service, the same as if he had not withdrawn his accumulated contributions, and his rate for future contributions shall be based upon his age at the commencement of his absence on military service.

(c) The contributions made by the board of supervisors pursuant to this section shall be available only for the purpose of retirement for service or for disability, and shall be made available only for the purpose of retirement, and a member resigning from county service after reinstatement from military service shall be entitled to withdraw only that portion of his accumulated contributions personally made by him and which are subject to withdrawal under Section 32036.

(Added by Stats. 1949, Ch. 481.)






ARTICLE 7 - Benefits

32050

The board shall, upon application of a member who has served for 20 years or more in the aggregate as a county peace officer, and who has attained age 55, and except as to the sheriff and the undersheriff, upon its own motion may retire such member.

Every member, except the sheriff and undersheriff, who has served 20 or more years in the aggregate, shall be retired as of the first day of the month after attaining age 60 or as of the first day of the month following the ninety-first day after the adjournment of the Fifty-seventh Regular Session of the Legislature, whichever is later.

(Amended by Stats. 1947, Ch. 1483.)



32050.5

In computing the time of service of any county peace officer as defined in Section 31904, subdivision (a), there shall be included all time served as a constable or deputy constable of any township or judicial district in the county, whether continuous or broken.

(Amended by Stats. 1951, Ch. 1553.)



32051

Any person retiring for service shall receive a pension payable in monthly installments during his lifetime, equal to one-half of his terminal salary, not to exceed two hundred fifty dollars ($250) a month.

(Amended by Stats. 1947, Ch. 1483.)



32052

After 20 years of service any motorcycle police officer may be retired by the board for service, if in the judgment of three physicians appointed by the board he is unable to discharge the duties of his office properly.

(Added by Stats. 1947, Ch. 424.)



32053

Any member shall be retired for disability regardless of age or amount of service, if incapacitated for the performance of duty as the result of an injury or disease occurring in and arising out of the course of his employment. Any member otherwise incapacitated for the performance of duty shall be retired regardless of age, but only after 10 years of service as a county peace officer. Incapacity for performance of duty shall be determined by the board.

(Added by Stats. 1947, Ch. 424.)



32054

If a member who has served 15 years or more develops heart trouble, it shall be presumed in any proceeding under this chapter, by the board and by the court, in the absence of evidence to the contrary, that such heart trouble is an injury or disease occuring in and arising out of his employment.

(Added by Stats. 1947, Ch. 424.)



32055

Upon retirement of a member for service connected disability, he shall receive an annual pension, payable in monthly installments, equal to one-half of his terminal salary, not to exceed two hundred fifty dollars ($250) a month.

(Amended by Stats. 1947, Ch. 1483.)



32056

Whenever any member or pensioner is killed, or dies as a result of any injury received during the performance of his duty, or from sickness caused by the discharge of such duty, or after retirement for service connected disability, an annual pension shall be paid in equal monthly installments to his widow or widower in an amount equal to one-half of his terminal salary, not to exceed two hundred fifty dollars ($250) a month. The pension shall be paid to the widow or widower during her or his lifetime or until he or she remarries. Thereafter, or if there is no widow or widower entitled to receive the pension, it shall be paid to such of his children, through their guardian, as are under eighteen years of age, to be equally divided among them in the following amounts:

For one child  ........................

$50

For two children  ........................

$75

For three or more children  ........................

$100

A widow or widower of a pensioner is not entitled to a pension unless she or he was married to the deceased pensioner at least five years prior to the date of his retirement. If the widow, widower, child, or children marry, the pension paid to the person so marrying shall cease.

(Amended by Stats. 1949, Ch. 1367.)



32057

Upon retirement of a member for nonservice connected disability, he shall receive an annual pension, payable in monthly installments, dependent upon the aggregate length of his service, as follows:

After 10 years but less than 12 years of service, fifty dollars ($50) a month.

After 12 years but less than 14 years of service, fifty-five dollars ($55) a month.

After 14 years but less than 16 years of service, sixty dollars ($60) a month.

After 16 years but less than 18 years of service, sixty-five dollars ($65) a month.

After 18 years but less than 20 years of service, seventy dollars ($70) a month.

After 20 years of service, seventy-five dollars ($75) a month.

A pension for nonservice connected disability shall not exceed one-half of the terminal salary of the pensioner.

(Added by Stats. 1947, Ch. 424.)



32058

The board may require any pensioner retired for disability, under age 50, to undergo medical examination. The examination shall be made by a physician, appointed by the board, at the place of residence of the pensioner or other place mutually agreed upon. Upon the basis of the examination the board shall determine whether the pensioner is still physically or mentally incapacitated for service in the position held by him at the time of his retirement.

(Added by Stats. 1947, Ch. 424.)



32059

If the board determines that the pensioner is not so incapacitated, his pension shall be canceled forthwith, and pursuant to regulations adopted by the county for the reinstatement or reemployment of personnel, he is eligible for reinstatement or reemployment in the county service.

(Added by Stats. 1947, Ch. 424.)



32060

If a pension is canceled, there shall be immediately paid to the pensioner out of the fund the amount of his accumulated contributions as of the date of his retirement and all interest credited to his account, less an amount equal to one-half of the pension payments made to him during the period of his retirement.

(Added by Stats. 1947, Ch. 424.)



32061

If the pensioner reenters county service and is eligible for membership in this system, his rate of contribution for future years is that established for his age at the time of reentry. He shall receive credit for all service rendered by him prior to the time of his disability retirement if he deposits into the fund within six months after his reinstatement an amount equal to that paid to him upon cancellation of his pension.

(Added by Stats. 1947, Ch. 424.)



32062

At any time before the first payment of any pension is made, a member or pensioner may elect to receive the actuarial equivalent at that time of his pension in a lesser pension payable throughout his life and that of his widow, widower or beneficiary, if he or she survives him, in accordance with one of the following options:

Option 1: Upon his death, such lesser pension shall be continued throughout the life of and paid to his widow, widower or beneficiary.

Option 2: Upon his death, one-half of such lesser pension shall be continued throughout the life of and paid to his widow, widower or beneficiary.

(Amended by Stats. 1949, Ch. 1367.)



32063

Any member may file with the board a written statement nominating one or more beneficiaries, jointly, contingently, or both.

If joint beneficiaries are named, the board may pay the amount due to any one of them, and the payment is a complete discharge.

(Added by Stats. 1947, Ch. 424.)









CHAPTER 5 - County Fire Service Retirement Law

ARTICLE 1 - General

32200

This chapter may be cited as the County Fire Service Retirement Law.

(Added by Stats. 1947, Ch. 424.)



32201

The purpose of this chapter is to recognize a public obligation to employees in the public service whose duties expose them to more than ordinary risks and to provide a means whereby such public employees who become incapacitated in the performance of their duties or by age may be replaced by more capable employees to the betterment of the public service without prejudice and without inflicting a hardship upon the employees removed. The retirement pension and benefits provided in this chapter are granted as an additional element of compensation for future services.

(Added by Stats. 1947, Ch. 424.)



32202

This chapter shall be given a liberal interpretation with a view of carrying out its purpose and shall not be construed as a local measure or one intended as a benefit to particular persons or places.

(Added by Stats. 1947, Ch. 424.)



32203

Unless the context otherwise requires, the definitions and general provisions contained in this article govern the construction of this chapter.

(Added by Stats. 1947, Ch. 424.)



32204

“County foresters, firewardens and firemen” include all county foresters, county firewardens, deputy or assistant county foresters, deputy or assistant county firewardens, fire apparatus engineers, fire prevention inspectors, forest firemen, fire patrolmen, and foremen assigned to fire suppression crews, and all other personnel not specifically excluded who are assigned to active fire suppression in any county forester’s or county firewarden’s department and all officers, engineers, and firemen of any county fire protection district, and all other personnel not specifically excluded who are assigned to active fire suppression in any county fire protection district. Bookkeepers, stenographers, cooks, laborers, county fire protection district fire foremen, call firemen, and volunteer employees, or persons who are not employed for full time duty, or other employees not performing the duties of any of the persons enumerated and any honorary deputy county firewarden or honorary deputy county forester, or voluntary firewarden holding appointment as such but receiving no compensation therefor and not regularly performing particular official duties are not included. In cases of doubtful eligibility, the Board of Retirement shall be the deciding authority.

(Amended by Stats. 1949, Ch. 1369.)



32204.5

Any person who enters service as a “county forester, firewarden, or fireman” and has reached his fortieth birthday, shall be ineligible to become a member under this chapter, except any person who is a member at the time of the adoption of this amendment will retain his membership.

(Added by Stats. 1949, Ch. 1369.)



32205

“Terminal salary” means the average salary earnable by any member during (a) the last three years, or (b) the last five years prior to the date of his retirement, whichever is the greater.

(Added by Stats. 1947, Ch. 424.)



32206

“Board” and “board of retirement” mean the County Foresters, Firewardens, and County Fire Protection District Firemen’s Retirement Board.

(Added by Stats. 1947, Ch. 424.)



32207

“Fund” means the County Foresters, Firewardens, and Firemen’s Retirement Fund.

(Added by Stats. 1947, Ch. 424.)



32208

“System” means the retirement system provided for in this chapter or its predecessor.

The retirement system for county foresters, fire wardens, and county fire protection district firemen created by Chapter 174 of the Statutes of 1939, as amended, is continued in existence under this chapter.

(Added by Stats. 1947, Ch. 424.)



32209

“Member” means any person included in the membership of the system, and includes retired members.

(Added by Stats. 1947, Ch. 424.)



32210

The title to all property acquired pursuant to this chapter shall be taken in the name of the county. The title to any money which becomes due to any member shall not pass from the county or county fire protection district to the member until he or she is entitled thereto under this chapter. That portion of the wages of any member deducted or to be deducted under this chapter, the right of a member or other person to an annuity or pension, and all rights of the member or other person in the fund are exempt from taxation and shall not be taken upon execution or other process of any court except to the extent permitted by Section 704.110 of the Code of Civil Procedure. An assignment of any right in or to the funds, or to any pension or annuity is void.

(Amended by Stats. 1982, Ch. 497, Sec. 119. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



32211

The board of supervisors may levy a special tax to be used for the payment of pensions and annuities under such pension, retirement, and benefit systems or associations as are established by law.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 2 - Retirement System

32230

This chapter shall become effective in any county, upon its acceptance by ordinance passed by four-fifths vote of the board of supervisors, and shall become operative in the county on January 1st or July 1st following the expiration of three months after the passage of the ordinance.

(Added by Stats. 1947, Ch. 424.)



32231

By the adoption of an ordinance passed by a four-fifths (4/5) vote, the board of supervisors may abolish a system theretofore established pursuant to this chapter or its predecessor in the county. The abolishment of the system shall not impair the right of any person to whom pension rights have accrued to continue to receive such pension after the abolishment of the system, and if the fund is inadequate to pay such pensions, they shall be paid from and constitute a charge upon the general fund of the county.

(Added by Stats. 1947, Ch. 424.)



32232

If any such system is abolished in any county, each active member as of the date of the abolishment shall be paid a refund of all contributions made by him to the fund and all interest credited to his contributions as of the date of the abolishment of the system.

(Added by Stats. 1947, Ch. 424.)



32233

The system established pursuant to this chapter or its predecessor is exclusive, and persons entitled to membership in this system shall not participate in any other system provided by law for county or county fire protection district officers or employees.

(Added by Stats. 1947, Ch. 424.)



32234

Except as provided in this article, all county foresters, firewardens, and firemen shall be included in and be subject to this chapter on the first day of the calendar month following the expiration of 30 days after it becomes operative in any county or on the first day of the calendar month following the expiration of 30 days after their entrance into the service, whichever is later.

(Added by Stats. 1947, Ch. 424.)



32235

Any county forester, firewarden, or fireman may elect to be excluded from this chapter at any time within 30 days after it becomes operative in any county. Any employee who elects to be excluded shall not thereafter be included in or participate in this system.

(Added by Stats. 1947, Ch. 424.)



32235.5

Any employee of the county or any special district thereof who is a member of another retirement system, and who through transfer or appointment becomes eligible for membership in this chapter, may elect to be excluded from this system. Any employee who so elects within thirty days after transfer or permanent appointment, shall not thereafter be included in or participate in this chapter.

(Added by Stats. 1949, Ch. 1369.)



32236

Upon election by any qualified person to come within this chapter, he shall be excluded from any other retirement system established under the laws of this State or any city or county.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 3 - Board of Retirement

32250

The management of the system is vested in a county foresters, fire wardens, and fire protection district foremen’s retirement board, consisting of five members.

(Added by Stats. 1947, Ch. 424.)



32251

One member of the board shall be the county treasurer, acting in an ex officio capacity.

(Added by Stats. 1947, Ch. 424.)



32252

The second member shall be a member of the county forester and firewarden department and a member of the system. He shall be elected by the members of that department who are members of the system, within 30 days after the date on which the system becomes operative, in a manner determined by the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



32253

The third member shall be a member of the county fire protection districts personnel and a member of the system. He shall be elected by the members of the county fire protection districts who are members of the system, within 30 days after the date on which the system becomes operative, in a manner determined by the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



32254

If any county has all of its fire protective personnel under the jurisdiction of a single fire protection district or a series of fire protection districts and has no fire protective personnel under the jurisdiction of a general county forester or firewarden, the second and third members shall be elected from the members of the fire protection district who are members of the system.

(Added by Stats. 1947, Ch. 424.)



32255

If any county has all of its fire protective personnel under the jurisdiction of a general county forester or firewarden, or both, and has no fire protective personnel under the jurisdiction of a fire protection district, the second and third members shall be elected from the members of the general county department who are members of the retirement system.

(Added by Stats. 1947, Ch. 424.)



32256

The fourth and fifth members shall be qualified electors of the county who are not connected with county government in any capacity, appointed by the board of supervisors within 30 days after the operative date, except that one of such members may be a member of the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



32257

The first persons elected or appointed as the second and fourth members shall serve for two years from the operative date, and the third and fifth members so elected or appointed shall serve for a term of three years from the operative date. Thereafter, the term of office of the four elected members is three years.

(Added by Stats. 1947, Ch. 424.)



32258

The first, second, and third members of the board shall serve without compensation, but shall be reimbursed out of the funds of the county for any expense or loss of salary or wages which they incur through services on the board and for costs of operation of this system.

(Added by Stats. 1947, Ch. 424.)



32259

The fourth and fifth members of the board shall each receive as compensation for his services ten dollars ($10) for each meeting of the board at which he is in attendance, not to exceed 12 board meetings in any one calendar year.

(Added by Stats. 1947, Ch. 424.)



32260

The board shall organize by choosing one of its number as chairman. Thereafter the officers shall be chosen biennially by the board.

(Added by Stats. 1947, Ch. 424.)



32261

The board shall meet for the transaction of business at least once every three months in each calendar year and at other times as it or a majority of its members orders. Notice of all meetings shall be given by the secretary at least three days in advance of the meeting.

(Added by Stats. 1947, Ch. 424.)



32262

A majority of the members may transact any business of the board provided that the second or third member is present.

(Amended by Stats. 1951, Ch. 1236.)



32263

The board may compel witnesses to attend and testify before it, upon all matters connected with the operation of this chapter, in the same manner as is provided by law for the taking of testimony before notaries public. The chairman or any member of the board may administer oaths to the witnesses.

(Added by Stats. 1947, Ch. 424.)



32264

The board may appoint a secretary and provide for the payment from the fund of all its necessary expenses, including secretary hire and printing.

(Added by Stats. 1947, Ch. 424.)



32265

The board may make regulations not inconsistent with this chapter. The regulations shall become effective when approved by the board of supervisors.

(Added by Stats. 1947, Ch. 424.)



32266

The board shall report annually in January to the board of supervisors the condition of the fund and the receipts and disbursements on account of the fund with a complete list of the beneficiaries of the fund and the amounts paid them for the preceding calendar year.

(Added by Stats. 1947, Ch. 424.)



32267

The board shall annually prepare a budget of the cost of maintaining the pension fund. For this purpose it may employ an actuary to assist it in preparing the budget and report, to the end that the system may be scientifically financed and administered.

(Added by Stats. 1947, Ch. 424.)



32268

The board shall cause an actuarial investigation and valuation of the system to be made immediately after the first year of operation and thereafter at not to exceed five-year intervals. The investigation shall be conducted under the supervision of an actuary and shall cover the mortality, service, and salary experience of the members and beneficiaries, and shall evaluate the assets and liabilities of the fund. Upon the basis of the determination, investigation, valuation, and recommendation of the actuary, the board shall recommend to the board of supervisors such changes in the rate of interest, in the rates of contributions of members, and in county appropriations as it deems necessary. No adjustment shall be included in the new rates for time prior to the effective date of the revision.

(Added by Stats. 1947, Ch. 424.)



32269

After the receipt of the recommendation the board of supervisors shall adjust the rate of interest, the rates of contributions of members, and county appropriations, as it deems advisable, but shall not fix them so as to reduce the amount of individual benefits.

(Added by Stats. 1947, Ch. 424.)



32270

The board has charge and control of the funds of the system and shall administer them and shall order payments therefrom in accordance with this chapter.

(Added by Stats. 1947, Ch. 424.)



32271

The board shall invest and reinvest the funds of the system, and may from time to time sell and invest and reinvest the proceeds of any securities held by it and invest and reinvest all unappropriated income of the funds. All funds received by it not required for current disbursements shall be invested only in:

(a) Securities that are legal for savings bank investments or any bonds which, pursuant to the statutes or laws providing for the issuance of those bonds are entitled to the same force or value or use as bonds issued by any municipality, or any bonds issued pursuant to those acts, statutes or laws of this state wherein that law specifically states by reference or otherwise that the bonds shall be legal investments for either savings banks, insurance companies, all trust funds, state school funds and any funds that may be invested in bonds of cities, counties, cities and counties, school districts, or municipalities in the state, or any bonds that have been investigated and approved by a commission or board now or hereafter authorized by law to conduct that investigation and give that approval and by authority of which those bonds are declared to be legal investments for insurers.

(b) Deposits at interest in any state or national bank doing business with the county pursuant to law authorizing and controlling the deposit of public funds in banks.

(c) Shares, share accounts, or certificates of funds of a credit union that has the protection provided by the National Credit Union Share Insurance Fund or other private insurance or guaranty of share accounts that is acceptable to the Commissioner of Financial Institutions.

(Amended by Stats. 2002, Ch. 664, Sec. 119. Effective January 1, 2003.)



32272

Whenever securities belonging to or held for the system are sold, the county treasurer shall deliver the securities sold upon receiving the proceeds and may execute any and all documents necessary to transfer title. The duties imposed upon the county treasurer are a part of his official duties, for the faithful performance of which he is liable on his official bond.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 4 - Retirement Fund

32300

For the purpose of providing and maintaining a fund to meet the payments of demands drawn for the payment of pensions and the expenses of the board, a trust fund account to be known as “county foresters, firewardens, and firemen’s retirement fund” shall be opened upon the books of the auditor and treasurer of any county adopting a system under this chapter. The contributions of the members and the sums made available by the board of supervisors for the purpose shall be credited to the fund.

(Added by Stats. 1947, Ch. 424.)



32301

All transfers or payments to the fund and all withdrawals and other cash transactions shall be accounted upon the books of the auditor and treasurer in and out of this fund in the same manner as county transactions.

(Added by Stats. 1947, Ch. 424.)



32302

All warrants drawn on the fund shall be signed by the treasurer and at least one other member of the board, who shall be designated by the board. No warrant is valid until it is countersigned, numbered, and recorded by the county auditor.

(Added by Stats. 1947, Ch. 424.)



32303

Payments provided for in this chapter shall be made monthly upon proper vouchers.

(Added by Stats. 1947, Ch. 424.)






ARTICLE 5 - Contributions

32320

The normal rates of contribution of members shall be based on the age at the nearest birthday at the time of entrance into the system.

(Added by Stats. 1947, Ch. 424.)



32321

The normal rates of contribution shall be such as will provide an average annuity at the lowest age at which the respective members are eligible for service retirement equal to one-half of terminal salary, according to the tables adopted by the board.

(Added by Stats. 1947, Ch. 424.)



32322

Until revised pursuant to Sections 32268 and 32269, the rate of contribution of each member is that percentage of the salary actually paid to him, disregarding any portion in excess of five hundred dollars ($500) a month, shown in the following table according to age at the time of entry into the retirement system:

Contribution,

Age at entry

percentage of

into system

salary

21  ........................

4.31

22  ........................

4.48

23  ........................

4.66

24  ........................

4.85

25  ........................

5.05

26  ........................

5.26

27  ........................

5.49

28  ........................

5.73

29  ........................

5.98

30  ........................

6.25

31  ........................

6.54

32  ........................

6.85

33  ........................

7.18

34  ........................

7.54

35  ........................

7.93

36  ........................

8.34

37  ........................

8.80

38  ........................

9.30

39  ........................

9.86

40  ........................

10.47

If a member is subject to the provisions of Section 32341, unless and until the member exercises the option provided for therein, any portion of the salary actually paid such member in excess of three hundred dollars ($300) a month shall be disregarded.

(Amended by Stats. 1949, Ch. 1369.)



32323

The normal rate of contribution established for age 40 is the rate for any member who has attained a greater age before entrance into the system, and that established for age 21 is the rate for any member who enters the system at a lesser age.

(Added by Stats. 1947, Ch. 424.)



32324

The rate of contribution of any member shall apply only to so much of the salary actually paid to him, plus the monetary value as determined by the board of board, lodging, fuel, laundry, and other advantages of any nature furnished to him in payment for his services as does not exceed the amount specified in Section 32322. The amount shall be deducted by the county auditor or other officer charged with the duty of drawing salary or wage warrants from the first salary or wage warrant drawn in each month in favor of each member and shall be paid to the county treasurer and placed to the credit of the member’s account.

(Amended by Stats. 1949, Ch. 1369.)



32325

Payment of salaries and wages less the contribution is full and complete discharge and acquittance of all claims and demands whatsoever for service rendered by the members during the period covered by such payment except the benefits afforded by this chapter.

(Added by Stats. 1947, Ch. 424.)



32326

Upon election by any person to come within this chapter any sums due him under any other system shall be paid to him as in the case of separation from the service, except as provided in Sections 32327, 32328, and 32329.

(Added by Stats. 1947, Ch. 424.)



32327

Any person electing to come within this chapter who elects to secure credit for prior service as a forester, firewarden, or fireman under this chapter, if he has to his credit in any other pension system a sum exceeding that necessary to entitle him to credit for such prior service shall have refunded to him only the amount by which his credit in the other pension system exceeds that necessary to entitle him to credit claimed for prior service. The amount necessary for such credit shall be determined on a 2 percent basis applied to the aggregate salary or wages paid during the period of prior service claimed.

(Added by Stats. 1947, Ch. 424.)



32328

Any person electing to secure credit for prior service as a forester, firewarden, or fireman under this chapter who has to his credit in any other pension system a sum less than that necessary to entitle him to credit for such prior service, shall deposit in the retirement fund a sum equal to the amount necessary to entitle him to the credit claimed for prior service, and the amount he has to his credit in the other pension system shall be transferred from such other system to the retirement fund of this system, to his credit. The amount necessary for such credit shall be determined on a 2 percent basis applied to the aggregate salary or wages paid during the period of prior service claimed.

(Added by Stats. 1947, Ch. 424.)



32329

Any person electing to come within this chapter may elect not to claim full credit for his prior service, but may elect to receive credit for only a fractional part of such prior service. In such event, he shall receive a refund or make deposit based on the amount to his credit in the other pension system as against the fractional part of the prior service claimed. The amount necessary for such credit shall be determined on a 2 percent basis applied to the aggregate salary or wages paid during the period of prior service claimed.

(Added by Stats. 1947, Ch. 424.)



32330

The board of supervisors shall determine and appropriate each year an amount sufficient, together with the contributions of the member to meet all of the current demands, including interest, against the fund. The board shall deposit monthly all contributions received in the county treasury to the credit of the fund.

(Added by Stats. 1947, Ch. 424.)



32330.5

The board of supervisors may appropriate an additional amount, not to exceed the sum which would result from a tax levy upon all of the property in the county subject to taxation of one-half cent ($0.005) per one hundred dollars ($100) of assessed valuation, to reduce or eliminate any deficit in the fund. The board of supervisors shall deposit monthly all contributions received in the county treasury to the credit of the fund.

(Added by Stats. 1949, Ch. 1369.)



32331

In the preparation and adoption of the county or county fire protection districts budget, the board of supervisors shall add to and include in the appropriation for salaries and wages an amount equal to the contributions to be made by members during the period for which the budget is being prepared.

(Added by Stats. 1947, Ch. 424.)



32332

The county auditor shall certify to the board of supervisors at the end of each month the total amount of contributions paid by members to the fund, and the board of supervisors shall thereupon transfer a like amount from the appropriation to the fund.

(Added by Stats. 1947, Ch. 424.)



32333

All contributions and deposits shall bear simple interest at a rate to be fixed by the board with the approval of the board of supervisors, not to exceed 4 percent a year.

Interest shall be credited semiannually on June 30th and December 31st to all contributions in the fund to the credit of each member which have been on deposit for six months immediately prior to such date.

(Added by Stats. 1947, Ch. 424.)



32334

Any member of the system who is separated from the service of the county before retirement for any cause other than death or permanent disability, shall have paid to him all his contributions to the fund and one-half of all interest credited to his account.

(Amended by Stats. 1949, Ch. 1369.)



32335

Upon the death before retirement of any member for any cause other than an injury received during the performance of his duty or sickness caused by the discharge of such duty, the system shall pay to his legal representative, all his contribution to the fund and one-half of all interest credited to his account.

(Amended by Stats. 1949, Ch. 1369.)



32336

Any member may redeposit in the fund, within one year after his reentrance into the service, an amount equal to that which he withdrew at the last termination of his membership. The redeposit shall constitute reinstatement in this system, and he is entitled to all of the privileges and benefits of the system.

(Added by Stats. 1947, Ch. 424.)



32337

Any member who enters the armed forces of the United States during war or national emergency proclaimed by the President or an act of Congress providing for peacetime induction or conscription and thereafter returns to active service as a forester, firewarden, or fireman within 90 days after the termination of military service during the war or emergency is deemed to have been in continuous service as a forester, firewarden, or fireman during the time he was in the armed forces of the United States if, during the period of his absence from active duty or within one year after his return from military service and such further time not exceeding an additional two years as the board determines, he pays into the fund an amount equal to the contributions which he would have made had he remained on active duty.

(Added by Stats. 1947, Ch. 424.)



32338

If any member is compelled to be absent from his employment because temporarily incapacitated for the performance of duty as the result of injury or disease occurring in and arising out of his employment, because of which he becomes entitled to workmen’s compensation, within 90 days after his return to active employment, or within 90 days after the effective date of this section, whichever first occurs, or within such further time as may be granted by the board, he may pay into the fund an amount equal to that which would have been deducted had he remained in active employment. Upon the making of such payment, such time, whether before or after the effective date of this section, shall be considered as time served as a county forester, firewarden, or fireman.

(Added by Stats. 1947, Ch. 270.)



32339

Notwithstanding the provisions of this article, the board of supervisors and the board of supervisors as a governing body of the fire protection districts, may elect to contribute for each member of this system who has entered the armed forces of the United States after June 1, 1940, during war or national emergency proclaimed by the President or an act of Congress providing for peacetime induction or conscription and thereafter returns to active duty as a county forester, fire warden or county fire protection district fireman within ninety days after the termination of such military service, in addition to the contributions required by Sections 32330 and 32331, an amount equal to twice the amount such member would have contributed had he remained in service as a county forester, fire warden, or county fire protection district fireman and received the full salary of the position or positions which he held during the time of such military service.

(Added by Stats. 1949, Ch. 481.)



32340

If the board of supervisors elects to contribute as provided in Section 32339:

(a) Any such member who exercises or did exercise the right to contribute to the system during the period of military service shall have such contributions refunded.

(b) Any such member who withdraws or has withdrawn his accumulated contributions during his military service and who does not or did not redeposit the amount withdrawn upon his return to service as a county forester, fire warden or county fire protection district fireman is entitled to be credited with any contribution the board of supervisors elects to make, and to receive credit for service during the period he was absent on military service, the same as if he had not withdrawn his accumulated contributions, and his rate for future contributions shall be based upon his age at the commencement of his absence on military service.

(c) The contribution made by the board of supervisors pursuant to this section shall be available only for the purpose of retirement for service or for disability, and shall be made available only for the purpose of retirement, and a member resigning from county service after reinstatement from military service shall be entitled to withdraw only that portion of his accumulated contributions personally made by him.

(Added by Stats. 1949, Ch. 481.)



32341

When the compensation of a member is a factor in any computation to be made under this chapter, there shall be excluded from such computation for any period of service prior to the first day of the month after the effective date of this section, any compensation earned since the establishment of the system upon which compensation the member has not paid contributions into the fund because of the provisions of Section 32322 as it existed prior to October 1, 1949, unless on or before December 31, 1952, such member shall elect by written notice filed with the board to pay into the retirement fund either by lump sum payment or by pay roll deductions over a period not exceeding 36 months, and prior to the effective date of his retirement and thereafter pays into the fund within the period specified such additional amount as he would have contributed as a part of his contributions had Section 32322 always read as it now reads and an amount equal to one-half the additional interest which would have been accrued to his account under such assumptions.

(Amended by Stats. 1951, Ch. 1236.)



32342

A member subject to the provisions of Section 32341, who, either before or after the effective date of the 1951 amendment to this section elects to make the payments provided for therein shall be deemed to have elected to make the payments provided for in Section 32341 as it now reads.

(Amended by Stats. 1951, Ch. 1236.)






ARTICLE 6 - Benefits

32350

Whenever this chapter becomes operative in any county, the board shall order that any person who has been duly appointed, selected, or elected and qualified and has served as a forester, firewarden, or fireman for 20 years or more in the aggregate for which contributions provided for in this chapter have been made, and who has reached age 60, or who thereafter completes such service and attains age 60, shall be retired as of the first day of the succeeding calendar month.

(Added by Stats. 1947, Ch. 424.)



32351

Any person retiring for service shall receive a pension payable in equal monthly installments during his lifetime, equal to one-half of his terminal salary, not to exceed two hundred fifty dollars ($250) a month. If a member is subject to the provisions of Section 32341 and does not exercise the option provided for therein, the amount shall not exceed one hundred fifty dollars ($150) per month.

(Amended by Stats. 1949, Ch. 1369.)



32352

Any member shall be retired for disability regardless of age or amount of service, if incapacitated for the performance of duty as the result of an injury or disease occurring in and arising out of the course of his employment. Any member otherwise incapacitated for the performance of duty shall be retired regardless of age, but only after 10 years of service. Incapacity for performance of duty shall be determined by the board. As used in this section, “service” means only service for which contribution provided for in this chapter has been made as a county forester, firewarden, or fireman.

(Added by Stats. 1947, Ch. 424.)



32353

If a member who has served 15 years or more develops heart trouble, it shall be presumed, in the absence of evidence to the contrary, in any proceeding under this chapter by the board and by the court, that such heart trouble is an injury or disease occurring in and arising out of his employment.

(Added by Stats. 1947, Ch. 424.)



32354

Upon retirement of a member for service connected disability, he shall receive an annual pension, payable in equal monthly installments, equal to one-half of his terminal salary, not to exceed two hundred fifty dollars ($250) a month. If a member is subject to the provisions of Section 32341 and does not exercise the option provided for therein, the amount shall not exceed one hundred fifty dollars ($150) per month.

(Amended by Stats. 1949, Ch. 1369.)



32355

Whenever any member is killed, or dies, as a result of any injury received during the performance of his duty, or from sickness caused by the discharge of such duty, or after retirement for service connected disability, an annual pension shall be paid in equal monthly installments to his widow, or child, or children, in an amount equal to one-half of his terminal salary, not to exceed two hundred fifty dollars ($250) a month. The pension shall be paid to the widow, during her lifetime or until she remarries. Thereafter, or if there is no widow qualified to receive the pension, it shall be paid to such of his children, through their guardian, as are under eighteen years of age, to be equally divided among them in the following amounts:

For one child  ........................

$50

For two children  ........................

$75

For three or more children  ........................

$100

A widow of a pensioner is not entitled to a pension unless she was married to the deceased pensioner at least five years prior to the date of his retirement. If the widow, widower, child, or children marry, the pension paid to the person so marrying shall cease. If a member is subject to the provisions of Section 32341 and does not exercise the option provided for therein, the amount shall not exceed one hundred fifty dollars ($150) per month.

(Amended by Stats. 1949, Ch. 1369.)



32356

Upon retirement of a member for nonservice connected disability, he shall receive an annual pension, payable in monthly installments, dependent upon the aggregate length of his service, as follows:

After 10 years but less than 12 years of service, seventy-five dollars ($75) a month.

After 12 years but less than 14 years of service, eighty dollars ($80) a month.

After 14 years but less than 16 years of service, eighty-five dollars ($85) a month.

After 16 years but less than 18 years of service, ninety dollars ($90) a month.

After 18 years but less than 20 years of service, ninety-five dollars ($95) a month.

After 20 years of service, one hundred dollars ($100) a month.

A pension for nonservice connected disability shall not exceed one-half of the terminal salary of the member.

(Amended by Stats. 1951, Ch. 1236.)



32357

The board may require any member retired for disability, under age 50, to undergo medical examination. The examination shall be made by a physician, appointed by the board, at the place of residence of the retired member or other place mutually agreed upon. Upon the basis of such examination the board shall determine whether the retired member is still physically or mentally incapacitated for service in the position held by him at the time of his retirement.

(Added by Stats. 1947, Ch. 424.)



32358

If the board determines that the retired member is not so incapacitated, his pension shall be canceled forthwith, and pursuant to regulations adopted by the county for the reinstatement or reemployment of personnel, he is eligible for reinstatement to a position in the class in which he was employed at time of retirement.

(Added by Stats. 1947, Ch. 424.)



32359

If the pension is canceled, there shall be immediately paid to the member out of the fund, the amount of his accumulated contributions as of the date of his retirement and all interest credited to his account, less an amount equal to one-half of the pension payments made to him during the period of his retirement.

(Added by Stats. 1947, Ch. 424.)



32360

If the retired member reenters county service and is eligible for membership in this system, his rate of contribution for future years is that established for his age at the time of reentry. He shall receive credit for all service rendered by him prior to the time of his disability retirement, if he deposits into the fund within six months after his reinstatement an amount equal to that paid to him upon cancellation of his pension.

(Added by Stats. 1947, Ch. 424.)



32361

At any time before the first payment of any pension is made, a member or beneficiary may elect to receive the actuarial equivalent at that time of his pension in a lesser pension payable throughout his life and that of his widow, widower or beneficiary, if she or he survives him, in accordance with one of the following options:

Option 1: Upon his death, such lesser pension shall be continued throughout the life of and paid to his widow, widower or beneficiary.

Option 2: Upon his death, one-half of such lesser pension shall be continued throughout the life of and paid to his widow, widower or beneficiary.

(Amended by Stats. 1949, Ch. 1367.)



32361.5

Any member may file with the board a written statement nominating one or more beneficiaries, jointly, contingently, or both.

If joint beneficiaries are named, the board may pay the amount due to any one of them, and the payment is a complete discharge.

(Added by Stats. 1949, Ch. 1367.)



32365

If, after the effective date of this section a member who retired at any time after January 1, 1945, pays into the fund the difference between what he did contribute and what he would have contributed had Section 32322 always read as it now reads, and also pays the interest which would have been accrued upon such difference, then upon such payment, all retirement payments made subsequent to such payment shall be calculated as if such member had retired subsequent to the effective date of this section.

(Amended by Stats. 1951, Ch. 1236.)









CHAPTER 6 - County Peace Officers and Fire Service Retirement, Disability and Death Benefit Plans

33000

This chapter may be cited as the County Peace Officer and Fire Service Retirement Plan Law.

(Added by Stats. 1949, Ch. 1479.)



33001

It is the intent of this chapter to enable any county to adopt such a retirement, disability and death benefit plan as may be determined upon by the board of supervisors or qualified electors thereof for those officers and employees in the public service whose duties expose them to more than ordinary risks, and in recognition of a public obligation to such officers and employees and to provide a means whereby such officers and employees who become incapacitated in the performance of their duties by injury, sickness, or age, may, without hardship or prejudice, be replaced by more capable officers and employees to the betterment of the public service, and whereby the surviving spouse, or minor children, or dependent parents of any such officer or employee may be provided for upon his death.

(Added by Stats. 1949, Ch. 1479.)



33002

This chapter and every retirement, disability and death benefit plan adopted pursuant to its terms, shall be given a liberal interpretation with a view to carrying out its purposes.

(Added by Stats. 1949, Ch. 1479.)



33003

For the purposes of this chapter, the following words and phrases shall have the meaning ascribed to them in this section, unless a different meaning is clearly indicated by the context:

“County peace officers” shall comprehend and include all persons duly and regularly appointed under civil service rules and regulations and sworn in as provided by law to perform the duties of undersheriff, chief deputy sheriff, jailers, turnkeys, deputy sheriffs, bailiffs, process servers, constables, deputy constables, motorcycle officers, the head and assistant heads of all divisions of the sheriff’s office, and all their regularly appointed deputies, detectives and investigators in the office of the district attorney whose duties are substantially similar to those of peace officers and marshals and deputy marshals. Clerks, bookkeepers, stenographers, and other employees who may have been appointed as deputy sheriffs or deputy marshals but who do not perform the duties of any of the peace officers enumerated and honorary deputy sheriffs or deputy marshals or other persons holding appointments as deputy sheriffs or deputy marshals who receive no compensation therefor and who do not regularly perform particular official duties are not included.

The duly elected, qualified and acting sheriff of any county shall also be included in the phrase “county peace officers.”

“County foresters, fire wardens and firemen” shall comprehend and include all persons duly and regularly appointed under civil service rules and regulations to perform the duties of county forester, deputy or assistant county fire wardens, heads and assistant heads of all divisions of any county forester’s or county fire warden’s department, and all fire apparatus engineers, fire prevention inspectors, forest firemen, fire patrolmen, fire observers and foremen assigned to fire suppression crews, and all other personnel not specifically excluded, who are assigned to fire prevention and suppression in any county forester’s or county fire warden’s department and the officers, engineers and firemen of any county fire protection district, and all other personnel not specifically excluded, who are assigned to fire prevention and suppression in any fire protection district. Clerks, bookkeepers, stenographers, cooks, laborers, county fire protection district volunteer employees or persons who are not employed for full time duty, or other employees not performing the duties of any of the persons enumerated and any honorary deputy county fire warden or honorary deputy, county forester, or voluntary fire warden holding appointment as such but receiving no compensation therefor and not regularly performing particular official duties are not included.

“City police officers” shall comprehend and include all persons duly and regularly appointed under civil service rules and regulations and sworn in as provided by law to perform the duties of a regular police officer in the organized police department of a municipal corporation.

“City firemen” shall comprehend and include all persons duly and regularly appointed under civil service rules and regulations to perform the duties of a regular fireman in the organized fire department of a municipal corporation.

(Added by Stats. 1949, Ch. 1479.)



33004

Subject only to the limitations of this chapter, any county may, by ordinance adopted by a four-fifths (4/5) vote of the board of supervisors, or by a majority vote of the qualified electors of said county, establish and maintain a retirement, disability and death benefit plan for county peace officers, foresters, fire wardens, and firemen.

(Added by Stats. 1949, Ch. 1479.)



33005

Any retirement plan established pursuant to this chapter shall be under the exclusive control and management of a “board of administration” to be composed of not less than three (3) nor more than seven (7) members. The members of said board shall be chosen in such manner, shall serve for such terms and receive such compensation as may be provided in the ordinance creating the retirement plan. The county treasurer shall be ex officio a member of said board.

(Added by Stats. 1949, Ch. 1479.)



33006

When any county establishes a retirement plan under the provisions of this chapter, there shall be created in the treasury of the county and opened upon the books of the auditor and treasurer of the county, a trust fund to be known as the “peace officers and fire service retirement fund” for the payment of administration expense and retirement, disability and death benefit allowances. Said fund shall consist of all moneys paid into said fund in accordance with the provisions of this chapter and of the ordinance creating the retirement plan and earnings from investments. The board of administration shall have exclusive control of the administration, investment and reinvestment of said fund, provided, however, that all money in said fund shall be kept on deposit in the county treasury or be invested in bonds or other securities authorized by the laws of the State of California as legal investments for savings banks. Such bonds or securities shall be placed in the custody of the county treasurer for safekeeping.

(Added by Stats. 1949, Ch. 1479.)



33007

All transfers or payments to said fund and all withdrawals and cash transactions shall be accounted for upon the books of the auditor and treasurer.

(Added by Stats. 1949, Ch. 1479.)



33008

All warrants drawn on said fund shall be on order of the board of administration and shall be signed by the treasurer and at least one other member of the board who shall be designated by the board. Every warrant shall be countersigned, numbered and recorded by the county auditor.

(Added by Stats. 1949, Ch. 1479.)



33009

Any retirement plan established pursuant to the provisions of this chapter, shall supersede any existing retirement system for county peace officers or county foresters, fire wardens and firemen, and all money, property and investments standing to the credit of the fund of the superseded system shall be transferred to the county peace officers and fire service retirement fund created by this chapter, whether such money and investments were derived from member contributions, county contributions, earnings, accumulations or profits from investments, or otherwise.

(Added by Stats. 1949, Ch. 1479.)



33010

In the event a retirement plan adopted pursuant to the authority of this chapter supersedes an existing system as hereinbefore provided, then, and in that event, the plan adopted under this chapter shall provide for the continued membership, with full service credit, of all persons who are members of the superseded system at the time such new plan becomes operative and for the continuation of all pensions, annuities, retirement allowances and death benefits to all pensioners, retired members and beneficiaries of the superseded system, in amounts not less than would have been payable to them under such superseded system.

(Added by Stats. 1949, Ch. 1479.)



33011

It shall be competent in any plan adopted under this chapter to provide for the inclusion therein, as members thereof, the city police officers and city firemen of any municipal corporation which elects to bring itself within the operation of such plan.

(Added by Stats. 1949, Ch. 1479.)



33012

Any such inclusion shall be made by ordinance adopted by the affirmative vote of two-thirds of the members of the legislative body of such municipal corporation, or by a majority vote of the qualified electors thereof.

(Added by Stats. 1949, Ch. 1479.)



33013

Whenever any municipal corporation elects to include its city police officers and city firemen in a county retirement plan pursuant to the provisions of this chapter, such city shall assume all cost and expense to the plan, arising out of all retirement, disability and death benefits payable, or to become payable to, or on account of its police officers and firemen to the same extent, in the same manner and at the same time or times as the county assumes and discharges its liabilities for the payment of retirement, disability and death benefits to county peace officers and county foresters, fire wardens and firemen, and administration expense shall be prorated each year between the county and any municipal corporation or corporations joining the county plan in the proportion that each of their active membership bears to the total active membership under the plan.

(Added by Stats. 1949, Ch. 1479.)



33014

Not later than August 1st of each year, the board of administration of any retirement plan established under the provisions of this chapter, shall file with the board of supervisors a written statement showing the amounts necessary to be provided by the county during the current fiscal year for the maintenance of the peace officers and fire service retirement fund and administration expense. Such statement shall be filed with said board not less than thirty days prior to the time established by law for the annual levying of taxes in such county.

(Added by Stats. 1949, Ch. 1479.)



33015

The board of supervisors shall, each year at the same time and in the same manner as all other county taxes are levied, levy a special tax in such amount as will be clearly sufficient to produce the total amount shown in the statement filed with said board by the board of administration of the retirement plan.

(Added by Stats. 1949, Ch. 1479.)



33016

In the event any municipal corporation has been included in said plan, as hereinbefore provided, then and in that event, said board of administration shall, not later than thirty days prior to the time established by law for the annual levying of municipal taxes, file with the legislative body of such municipal corporation a written statement showing the amounts necessary to be provided by such municipal corporation under said plan for the ensuing fiscal year.

(Added by Stats. 1949, Ch. 1479.)



33017

The legislative body of the municipal corporation with whom such statement is filed shall, each year at the same time and in the same manner as all other municipal taxes are levied, levy a special tax in such amount as will be clearly sufficient to produce the total amount shown in the statement filed with said legislative body by the board of administration of the retirement plan. Such special tax shall be in addition to all other taxes authorized by law to be levied by said municipal corporation.

(Added by Stats. 1949, Ch. 1479.)












DIVISION 5 - ORGANIZATION OF COUNTY HEALTH AND HUMAN SERVICES

CHAPTER 1 - Organization

33200

Notwithstanding Sections 24300 and 24304, the board of supervisors of any county may organize, pursuant to ordinance or charter, the delivery of health and human services for which county government is responsible under state law into departments that provide human assistance, human services, and medical systems. Any county board of supervisors which elects to so organize the delivery of health and human services may consolidate, integrate, and separate duties and functions of county offices, and organizational units within departments, to the extent deemed necessary by the board of supervisors, consistent with the provisions of this division.

(Added by Stats. 1992, Ch. 340, Sec. 1. Effective July 24, 1992.)



33201

All personnel, including the heads of units, within departments organized pursuant to this division and formed from units formerly within the county health, mental health, or welfare departments, shall possess the particular qualifications required by the Health and Safety Code or the Welfare and Institutions Code or the regulations enacted pursuant to either of those codes.

The county health department itself or the health related functions of the departments organized pursuant to this division may be under the direction of the health officer, or the board of supervisors may appoint personnel who possess qualifications, including standards of education and experience to assure competence, appropriate for the direction of the health department or the local administration of county health functions. The board of supervisors shall ensure that the final determination regarding issues of professional nursing practice shall be made by a person who is licensed as a registered nurse and certified as a public health nurse.

(Added by Stats. 1992, Ch. 340, Sec. 1. Effective July 24, 1992.)



33202

If the county health department or the administration of county health functions are not under the direction of the health officer, the county board of supervisors shall ensure that the health officer has sufficient authority and resources and the organizational structure does not impede the health officer from carrying out the duties required under Section 100575 of, Chapter 1 (commencing with Section 101000) of Part 3 of Division 101 of, Article 1 (commencing with Section 101025) of Chapter 2 of Part 3 of Division 101 of, Chapter 2 (commencing with Section 123150) of Part 1 of Division 106 of, and Sections 123740 and 123745 of, the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 98. Effective September 29, 1996.)



33203

This chapter does not permit the occupant of a consolidated, integrated, or separated office to practice any profession or trade for the practice of which a license, permit, or registration is required without a license, permit, or registration.

(Added by Stats. 1992, Ch. 340, Sec. 1. Effective July 24, 1992.)



33204

This division shall not be construed to affect any other statutory or regulatory provision governing county health, mental health, or welfare programs, however reorganized or renamed, except for the organizational requirements specified in Sections 33200 to 33202, inclusive.

(Added by Stats. 1992, Ch. 340, Sec. 1. Effective July 24, 1992.)



33205

Nothing in this division is intended to change the fiscal and reimbursement provisions for subaccounts for mental health, health services, and social services enacted by Chapter 89 of the Statutes of 1991.

(Added by Stats. 1992, Ch. 340, Sec. 1. Effective July 24, 1992.)












TITLE 4 - GOVERNMENT OF CITIES

DIVISION 1 - CITIES GENERALLY

CHAPTER 1 - General

ARTICLE 1 - Definitions

34000

As used in this title, “legislative body” means board of trustees, city council, or other governing body of a city.

(Added by Stats. 1949, Ch. 79.)



34001

As used in this title, unless otherwise specifically provided, “board of supervisors” means the board of supervisors of the county within which the city or territory is situated.

(Added by Stats. 1949, Ch. 79.)



34002

As used in this title, “mayor” includes president of the legislative body.

(Added by Stats. 1949, Ch. 79.)



34003

The adoption of this title does not affect the organization of any city created or organized pursuant to any law repealed or superseded by this code.

(Added by Stats. 1949, Ch. 79.)



34004

Where any duty is imposed upon a municipal officer by any law of this State or any rule or regulation adopted under the authority of any such law the governing body of a city may, by ordinance, impose such duty or a portion thereof upon such other officer of such city as is charged under the charter of that city, or by applicable general law with the performance of duties of the same character in that city. A copy of any such ordinance as adopted shall be filed with the state officer or agency which has charge of the matter to which such duty pertains.

(Amended by Stats. 1957, Ch. 1893.)






ARTICLE 2 - Elections

34050

Elections in cities organized pursuant to Division 2 (commencing with Section 34400), or its predecessors, shall be held pursuant to Chapter 3 (commencing with Section 9200) of Division 9 of the Elections Code, except as otherwise specifically provided.

(Amended by Stats. 1994, Ch. 923, Sec. 62. Effective January 1, 1995.)






ARTICLE 3 - Affidavit of Completion

34080

The clerk of the legislative body conducting the proceeding shall record with the recorder of the county in which the city is located, an affidavit stating that all requirements of law pertaining to the proceeding have been complied with, if it relates to the change of name of a city.

The city shall not perform any official act, the validity of which depends upon such proceedings, until the affidavit of completion has been recorded.

(Amended by Stats. 1978, Ch. 76.)






ARTICLE 4 - Miscellaneous

34090

Unless otherwise provided by law, with the approval of the legislative body by resolution and the written consent of the city attorney the head of a city department may destroy any city record, document, instrument, book or paper, under his charge, without making a copy thereof, after the same is no longer required.

This section does not authorize the destruction of:

(a) Records affecting the title to real property or liens thereon.

(b) Court records.

(c) Records required to be kept by statute.

(d) Records less than two years old.

(e) The minutes, ordinances, or resolutions of the legislative body or of a city board or commission.

This section shall not be construed as limiting or qualifying in any manner the authority provided in Section 34090.5 for the destruction of records, documents, instruments, books and papers in accordance with the procedure therein prescribed.

(Amended by Stats. 1975, Ch. 356.)



34090.5

Notwithstanding the provisions of Section 34090, the city officer having custody of public records, documents, instruments, books, and papers, may, without the approval of the legislative body or the written consent of the city attorney, cause to be destroyed any or all of the records, documents, instruments, books, and papers, if all of the following conditions are complied with:

(a) The record, paper, or document is photographed, microphotographed, reproduced by electronically recorded video images on magnetic surfaces, recorded in the electronic data processing system, recorded on optical disk, reproduced on film or any other medium that is a trusted system and that does not permit additions, deletions, or changes to the original document, or reproduced on film, optical disk, or any other medium in compliance with Section 12168.7 for recording of permanent records or nonpermanent records.

(b) The device used to reproduce the record, paper, or document on film, optical disk, or any other medium is one which accurately and legibly reproduces the original thereof in all details and that does not permit additions, deletions, or changes to the original document images.

(c) The photographs, microphotographs, or other reproductions on film, optical disk, or any other medium are made as accessible for public reference as the original records were.

(d) A true copy of archival quality of the film, optical disk, or any other medium reproductions shall be kept in a safe and separate place for security purposes.

However, no page of any record, paper, or document shall be destroyed if any page cannot be reproduced on film with full legibility. Every unreproducible page shall be permanently preserved in a manner that will afford easy reference.

For the purposes of this section, every reproduction shall be deemed to be an original record and a transcript, exemplification, or certified copy of any reproduction shall be deemed to be a transcript, exemplification, or certified copy, as the case may be, of the original.

(Amended by Stats. 2000, Ch. 569, Sec. 8. Effective January 1, 2001.)



34090.6

(a) Notwithstanding the provisions of Section 34090, the head of a department of a city or city and county, after one year, may destroy recordings of routine video monitoring, and after 100 days may destroy recordings of telephone and radio communications maintained by the department. This destruction shall be approved by the legislative body and the written consent of the agency attorney shall be obtained. In the event that the recordings are evidence in any claim filed or any pending litigation, they shall be preserved until pending litigation is resolved.

(b) For purposes of this section, “recordings of telephone and radio communications” means the routine daily recording of telephone communications to and from a city, city and county, or department, and all radio communications relating to the operations of the departments.

(c) For purposes of this section, “routine video monitoring” means video recording by a video or electronic imaging system designed to record the regular and ongoing operations of the departments described in subdivision (a), including mobile in-car video systems, jail observation and monitoring systems, and building security recording systems.

(d) For purposes of this section, “department” includes a public safety communications center operated by the city or city and county.

(Amended by Stats. 2009, Ch. 88, Sec. 50. Effective January 1, 2010.)



34090.7

Notwithstanding the provisions of Section 34090, the legislative body of a city may prescribe a procedure whereby duplicates of city records less than two years old may be destroyed if they are no longer required.

For purposes of this section, video recording media, including recordings of “routine video monitoring” pursuant to Section 34090.6, shall be considered duplicate records if the city keeps another record, such as written minutes or an audio recording, of the event that is recorded in the video medium. However, a video recording medium shall not be destroyed or erased pursuant to this section for a period of at least 90 days after occurrence of the event recorded thereon.

(Amended by Stats. 2009, Ch. 88, Sec. 51. Effective January 1, 2010.)



34090.8

(a) When installing new security systems, a transit agency operated by a city or city and county shall only purchase and install equipment capable of storing recorded images for at least one year, unless all of the following conditions apply:

(1) The transit agency has made a diligent effort to identify a security system that is capable of storing recorded data for one year.

(2) The transit agency determines that the technology to store recorded data in an economically and technologically feasible manner for one year is not available.

(3) The transit agency purchases and installs the best available technology with respect to storage capacity that is both economically and technologically feasible at that time.

(b) Notwithstanding any other provision of law, video recordings or other recordings made by security systems operated as part of a public transit system shall be retained for one year, unless one of the following conditions applies:

(1) The video recordings or other recordings are evidence in any claim filed or any pending litigation, in which case the video recordings or other recordings shall be preserved until the claim or the pending litigation is resolved.

(2) The video recordings or other recordings recorded an event that was or is the subject of an incident report, in which case the video recordings or other recordings shall be preserved until the incident is resolved.

(3) The transit agency utilizes a security system that was purchased or installed prior to January 1, 2004, or that meets the requirements of subdivision (a), in which case the video recordings or other recordings shall be preserved for as long as the installed technology allows.

(Amended by Stats. 2009, Ch. 88, Sec. 52. Effective January 1, 2010.)



34091

If authorized by the legislative body, all actual and necessary expenses incurred in the drafting of a new city charter are city charges. The legislative body may make appropriations for such expenses.

(Added by Stats. 1949, Ch. 79.)



34091.1

Whenever the legislative body finds that a name should be adopted and applied to any city street, or that the existing name of any city street should be changed, the legislative body may adopt a resolution designating a name for, or change the name of, such street.

(Added by Stats. 1957, Ch. 686.)



34092

Whenever the name of any street, boulevard, park, or place is adopted, established or changed, or any house numbers have been changed on any street, boulevard, park or place, by any city or other authority, the city clerk shall promptly forward a copy of the resolution, order, or other instrument providing for such new name or change of name or house number to the board of supervisors of the county within which such city is situated.

(Amended by Stats. 1955, Ch. 749.)



34093

As used in this section, “petition” means any petition prescribed, by statute or city charter, as a necessary prerequisite to the institution of proceedings by the city, and includes, but is not limited to, initiative petitions, referendum petitions, recall petitions, petitions pertaining to the annexation of territory to a city, the consolidation of cities, or the dissolution of a city, and petitions to institute proceedings under an improvement act.

Every person is punishable by a fine not exceeding five hundred dollars ($500), or by imprisonment in the county jail not exceeding six months, or by both such fine and imprisonment, who, circulating, as principal or agent, or having charge or control of the circulation of, or obtaining signatures to, any petition, willfully misrepresents or willfully makes any false statement concerning the contents, purport or effect of the petition to any person who signs, or who desires to sign, or who is requested to sign, or who makes inquiries with reference to it, or to whom it is presented for his signature.

Every person is punishable by a fine not exceeding five hundred dollars ($500), or by imprisonment in the county jail not exceeding six months, or by both such fine and imprisonment, who circulates or causes to be circulated any petition knowing it to contain false, forged, or fictitious names.

(Added by Stats. 1963, Ch. 1262.)



34095

(a) Notwithstanding any other provision of law:

(1) The legislative body of a city shall not grant credit for service to an elective officer for service that the elective officer has not performed.

(2) The legislative body of a city shall not pay contributions for credit for service if an elective officer has not performed the service, regardless of the fact that the elected officer may personally elect to contribute for additional credit for service.

(b) The prohibition provided by this section does not preclude an elective officer from choosing to receive credit for service in a retirement system by paying his or her own contributions for that purpose pursuant to the applicable provisions of the retirement system.

(Added by Stats. 2006, Ch. 355, Sec. 5. Effective January 1, 2007.)









CHAPTER 2 - Classification

34100

Cities are classified as provided in this chapter.

(Repealed and added by Stats. 1955, Ch. 624.)



34101

Cities organized under a charter shall be “chartered cities.”

(Repealed and added by Stats. 1955, Ch. 624.)



34102

Cities organized under the general law shall be “general law cities.”

(Repealed and added by Stats. 1955, Ch. 624.)









DIVISION 2 - ORGANIZATION AND BOUNDARIES

PART 1 - ORGANIZATION

CHAPTER 1 - Special Charter Cities

34400

The legislative body of any city organized or incorporated prior to noon on January 1, 1880, upon receiving a petition requesting the reorganization of the city, signed by not less than one-fifth of the qualified electors of the city as shown by the vote cast at the last municipal election, shall submit to the electors of the city at the next general election held in the city the question whether the city shall become organized pursuant to this chapter.

(Added by Stats. 1949, Ch. 79.)



34401

Notice of the election shall be given by publication in a newspaper printed and published in the city or if there is none, by printing and posting in at least four public places in the city, including the places where the election is to be held.

(Added by Stats. 1949, Ch. 79.)



34402

The notice shall be given for at least the four weeks prior to the election, and be made a part of the general election notice.

(Added by Stats. 1949, Ch. 79.)



34403

The notice shall distinctly state the proposition to be submitted and invite the electors to vote upon the proposition by placing upon their ballots “For reorganization,” or “against reorganization,” or equivalent words.

(Amended by Stats. 1955, Ch. 624.)



34404

The votes shall be canvassed at the time and in the manner that other votes cast at the election are canvassed.

(Added by Stats. 1949, Ch. 79.)



34405

If a majority of all the electors voting at the election vote for reorganization, the legislative body, by an order entered upon the minutes, shall cause the clerk to transmit to the Secretary of State a certified abstract of the vote.

(Amended by Stats. 1955, Ch. 624.)



34406

The abstract shall show the whole number of electors voting at the election, the number of votes cast for reorganization, and the number of votes cast against reorganization.

(Added by Stats. 1949, Ch. 79.)



34407

The legislative body shall immediately call a special election, to be held within six weeks, for the election of officers required to be elected.

(Amended by Stats. 1955, Ch. 624.)



34408

The legislative body shall canvass the election, and declare and enter the result upon its journal.

(Added by Stats. 1949, Ch. 79.)



34409

From the date of the entry, the city is organized with the powers of general law cities.

(Amended by Stats. 1955, Ch. 624.)



34410

Upon qualifying the officers shall enter upon the duties of their offices, and hold office until the next general municipal election held in the city and until their successors are elected and qualified.

(Added by Stats. 1949, Ch. 79.)



34411

Any city organized pursuant to this chapter is deemed for all purposes to be the identical corporation that existed before the reorganization.

(Added by Stats. 1949, Ch. 79.)



34412

Reorganization does not affect or impair the title to any property owned or held by the city or in trust for it, or any debts, demands, liabilities, or obligations existing in favor of or against the city, or any pending proceeding. Reorganization does not repeal or affect any ordinance remaining unrepealed, or discharge any person from any existing civil or criminal liability for the violation of any ordinance. Ordinances not in conflict with general laws remain in force until repealed or amended.

(Added by Stats. 1949, Ch. 79.)



34413

After reorganization proceedings previously commenced shall be conducted pursuant to general laws.

(Added by Stats. 1949, Ch. 79.)



34414

The provisions of Sections 34331 and 34332 apply to cities organized pursuant to this chapter.

(Added by Stats. 1949, Ch. 79.)






CHAPTER 2 - City or City and County Charters

34450

Any city or city and county may enact, amend, or repeal a charter for its own government according to this article or Article 3 (commencing with Section 9255) of Chapter 3 of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 63. Effective January 1, 1995.)



34451

The charter may be proposed by a charter commission chosen by the voters of the city or city and county, at any general or special election, but no person shall be eligible as a candidate for the commission unless he or she is a registered voter of the city or city and county.

(Repealed and added by Stats. 1988, Ch. 357, Sec. 10.)



34452

(a) An election for choosing charter commissioners may be called by a majority vote of the governing body of a city or city and county, or on presentation of a petition signed by not less than 15 percent of the registered voters of the city or city and county. The petition shall be verified by the authority having charge of the registration records of the city or city and county and the expenses of the verification shall be provided by the governing body thereof. The governing body shall call an election pursuant to Sections 1000 and 10403 of the Elections Code.

(b) If any vacancy arises in a charter commission established for a city or city and county pursuant to this chapter, the vacancy shall be filled by an appointment by the mayor of the city or city and county.

(Amended by Stats. 1994, Ch. 923, Sec. 64. Effective January 1, 1995.)



34453

At an election the voters shall vote first on the question “Shall a charter commission be elected to propose a new charter?” and, secondly, for the candidates of the office of charter commissioner. If the first question receives a majority of the votes of the qualified voters voting thereon at the election, the 15 candidates for the office of charter commissioner receiving the highest number of votes shall forthwith organize as a charter commission. However, if the first question receives less than a majority of the votes of the qualified voters voting thereon at the election no charter commission shall be deemed to have been elected.

(Repealed and added by Stats. 1988, Ch. 357, Sec. 10.)



34454

Candidates for the office of charter commissioner shall be nominated either in the same manner provided for the nomination of officers of the municipal or city and county government, or by petition substantially in the same manner provided by general laws for the nomination by petition of candidates for public offices to be voted for at general elections.

(Repealed and added by Stats. 1988, Ch. 357, Sec. 10.)



34455

The charter commissioners shall propose a charter and may propose amendments to a charter, for the government of the city or city and county. The charter so prepared shall be signed by a majority of the charter commissioners and shall be filed in the office of the clerk of the governing body of the city or city and county.

(Repealed and added by Stats. 1988, Ch. 357, Sec. 10.)



34456

In any city or city and county, the governing body shall cause copies of the charter to be printed in type of not less than 10-point. If the governing body causes copies of the proposed charter to be mailed to the voters, the text of the proposed charter may show the difference from existing provisions of law by the use of distinguishing type styles.

(Repealed and added by Stats. 1988, Ch. 357, Sec. 10.)



34457

After the charter prepared by the charter commission has been filed in the office of the clerk of the governing body of the city or city and county pursuant to Section 34455, the proposed charter shall be submitted to the voters of the city or city and county at the next established statewide general election pursuant to Section 1200 of the Elections Code, provided there are at least 95 days before the election.

(Amended by Stats. 2013, Ch. 184, Sec. 4. Effective January 1, 2014.)



34458

(a) As an alternative to the procedure provided for in Sections 34450 to 34457, inclusive, the governing body of a city or city and county, on its own motion may propose or cause to be proposed, amend or cause to be amended, or repeal or cause to be repealed, a charter, and may submit the proposal for the adoption, amendment, or repeal thereof, to the voters at the next established statewide general election pursuant to Section 1200 of the Elections Code, provided there are at least 88 days before the election, or, for a proposal described in paragraph (2) of subdivision (a) of Section 1415 of the Elections Code, at an election specified in that paragraph.

(b) Prior to approving the submission to the voters of a proposal to adopt a charter, the governing body shall hold at least two public hearings on the matter of the proposal of a charter and the content of the proposed charter. Notice of the public hearings shall be given by publication pursuant to Section 6066, in a newspaper designated by the governing body and circulated throughout the city, and by posting the notice in three public places within the jurisdiction at least 21 calendar days prior to the date of each public hearing. The second public hearing shall be held at least 30 days after the first public hearing. At least one of the public hearings shall be held outside of normal business hours to facilitate public participation. The governing body shall not conduct a vote on whether to approve the submission to the voters of the proposal to adopt a charter until 21 days after the second public hearing.

(Amended by Stats. 2013, Ch. 184, Sec. 5. Effective January 1, 2014.)



34458.5

A proposal to adopt or amend a charter, whether submitted to the voters pursuant to Section 34457 or 34458, shall include in the ballot description an enumeration of new city powers as a result of the adoption of the charter, including, but not limited to, whether the city council will, pursuant to an adopted charter, have the power to raise its own compensation and the compensation of other city officials without voter approval.

(Added by Stats. 2011, Ch. 692, Sec. 6. Effective January 1, 2012.)



34459

If the voters vote in favor of the charter proposal, amendment, or repeal, it shall be deemed to be ratified, but shall not take effect until accepted and filed by the Secretary of State pursuant to Section 34460.

(Repealed and added by Stats. 1988, Ch. 357, Sec. 10.)



34460

Three copies of the complete text of a charter proposal or of any amended or repealed section ratified by the voters of a city or city and county shall be certified and authenticated by the chairperson and the clerk of the governing body and attested by the city clerk, setting forth the submission of the charter to the voters of the city, and its ratification by them. One copy shall be recorded with the recorder of the county in which the city is located, and one filed in the archives of the city. In the case of a city and county, one copy shall be recorded with the recorder thereof, and one filed in the archives of the city and county. The third copy shall be filed with the Secretary of State. Each copy recorded with the recorder of the county or city and county and filed in the archives of the city or city and county shall be filed with the following:

(a) Certified copies of all publications and notices required of the city by this chapter or by the laws of this state in connection with the calling of an election to propose, amend, or repeal a city charter.

(b) Certified copies of any arguments for or against the charter proposal, amendment, or repeal that were mailed to voters pursuant to Sections 9281 and 13303 of the Elections Code.

(c) A certified abstract of the vote at the election at which the charter proposal, amendment, or repeal was approved by the voters.

(Amended by Stats. 2012, Ch. 330, Sec. 5. Effective January 1, 2013.)



34461

A charter proposal, amendment, or repeal by the voters of a city or city and county and submitted to the Secretary of State in compliance with this chapter shall be accepted and filed by the Secretary of State. The charter proposal, amendment, or repeal shall be published in the statutes in a charter chapter series under the designation “Statutes of ____ (year), Charter Chapter ____. ” Under the chapter number, the date of the ratification election and the date of filing with the Secretary of State shall be indicated.

After a charter proposal, amendment, or repeal is accepted and filed by the Secretary of State, the courts shall take judicial notice thereof.

(Repealed and added by Stats. 1988, Ch. 357, Sec. 10.)



34462

(a) A charter commission established for a city and county pursuant to this chapter shall complete a proposed or amended charter and submit the charter to the voters of the city and county within two years of the date of the election of the charter commissioners, and at the expiration of that period is abolished.

(b) A charter commission may submit portions of the proposed or amended charter to the voters periodically.

(Repealed and added by Stats. 1988, Ch. 357, Sec. 10.)






CHAPTER 3 - Corporate Name

34500

The provisions of this chapter do not apply to chartered cities.

(Added by Stats. 1949, Ch. 79.)



34501

Every city organized pursuant to this part shall have a name, and by such name has perpetual succession, and may sue and be sued. It shall have a common seal, alterable at the pleasure of the legislative body.

(Added by Stats. 1949, Ch. 79.)



34501.5

(a) Any person who uses or allows to be used any reproduction or facsimile of the seal of the city in any campaign literature or mass mailing, as defined in Section 82041.5, with intent to deceive the voters, is guilty of a misdemeanor.

(b) For purposes of this section, the use of a reproduction or facsimile of a seal in a manner that creates a misleading, erroneous, or false impression that the document is authorized by a public official is evidence of intent to deceive.

(Added by Stats. 2001, Ch. 387, Sec. 3. Effective January 1, 2002.)



34502

The legislative body may, by ordinance adopted by a four-fifths vote of its members, change the name of the city. In the same manner, the legislative body may eliminate the word “city” from the corporate name and substitute the word “town” or eliminate the word “town” and substitute the word “city.”

(Added by Stats. 1985, Ch. 617, Sec. 10.)



34503

Within 10 days of the effective date of an ordinance adopted pursuant to Section 34502, or within 10 days of the date the legislative body declares the vote on an ordinance passed by initiative or referendum, the city clerk shall file a copy of the ordinance with the Secretary of State, the board of supervisors of the county in which the city is located, and the local agency formation commission of the county in which the city is located.

(Repealed and added by Stats. 1985, Ch. 617, Sec. 12.)



34504

If an ordinance proposed pursuant to Section 34502 fails passage by the legislative body or if the voters fail to confirm the ordinance, no ordinance changing the name of the city shall be considered for two years from the date of the vote of the legislative body or from the date of the election.

(Repealed and added by Stats. 1985, Ch. 617, Sec. 14.)






CHAPTER 4 - Alternative Forms of Government

ARTICLE 1 - City Manager

34851

An ordinance establishing a city manager form of government may be:

(a) Enacted by the legislative body; or

(b) Submitted to the electors by the legislative body at any municipal or special election; or

(c) Submitted by the people as an initiative measure.

(Added by Stats. 1949, Ch. 79.)



34852

The ordinance shall define the powers and duties of the city manager and may fix his compensation or the minimum amount he is to receive.

(Added by Stats. 1949, Ch. 79.)



34853

Where the ordinance is submitted by the legislative body, the proposition shall be printed on the ballots substantially as follows: “Shall Ordinance No. ____ providing for a city manager form of government be adopted?” followed by the words “yes” and “no,” so printed that the voters may express their choice.

(Amended by Stats. 1957, Ch. 838.)



34854

If a majority of the votes cast at the election is in favor of the ordinance, it shall go into effect on the tenth day after the canvass of votes.

(Added by Stats. 1949, Ch. 79.)



34855

Within sixty days after the effective date of the ordinance, the legislative body shall appoint a city manager, who need not be a resident of the city at the time of his appointment.

(Added by Stats. 1949, Ch. 79.)



34856

The city manager may appoint and dismiss the chief of police and other subordinate appointive officers and employees except the city attorney. When the offices of city clerk and city treasurer are made appointive, appointments to such offices shall be made by the city council unless the city council vests such appointing power in the city manager by ordinance.

(Amended by Stats. 1953, Ch. 491.)



34857

Upon appointment of the city manager, the terms of subordinate officers over whom he has power of appointment and removal cease, unless they are reappointed by him.

(Added by Stats. 1949, Ch. 79.)



34858

Any city adopting the city manager form of government may abolish it in the manner in which it was adopted.

(Added by Stats. 1949, Ch. 79.)



34859

All ordinances establishing a city manager form of government, enacted prior to September 19, 1947, are confirmed, validated, and declared legally effective.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 2 - Election of Legislative Body By or From Districts in Cities

34870

This article applies only to cities.

(Repealed and added by Stats. 1970, Ch. 278.)



34871

At any municipal election, or special election held for that purpose, the legislative body may submit to the registered voters an ordinance providing for the election of members of the legislative body in any of the following ways:

(a) By districts in five, seven, or nine districts.

(b) From districts in five, seven, or nine districts.

(c) By districts in four, six, or eight districts, with an elective mayor pursuant to Article 5 (commencing with Section 34900).

(d) From districts in four, six, or eight districts, with an elective mayor pursuant to Article 5 (commencing with Section 34900).

The term “by districts” as used in this article shall mean election of members of the legislative body by voters of the district alone. The term “from districts” shall mean election of members of the legislative body who are residents of the district from which they are elected by the voters of the entire city. “Geographical area making up the district” shall in the case of elections by district mean the district, and in the case of elections from districts shall mean the entire city except with respect to the residence requirements imposed by Section 34882.

That ordinance may also be qualified for the ballot by means of an initiative measure in accordance with Chapter 3 (commencing with Section 9200) of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 68. Effective January 1, 1995.)



34872

The ordinance shall state the number of legislative districts, describe the boundaries of each, number them, and state whether members of the legislative body shall be elected by districts or from districts, or by or from districts except for an elective mayor.

(Amended by Stats. 1976, Ch. 223.)



34873

An ordinance enacted pursuant to this article may be amended or repealed in the same manner; provided, the term of office of any council member elected shall not be affected.

(Amended by Stats. 2010, Ch. 699, Sec. 7. Effective January 1, 2011.)



34874

No amendatory ordinance altering the boundaries of the legislative districts established pursuant to this article shall be submitted to the registered voters until the ordinance has been submitted to the planning commission of the city or, in absence of a planning commission, to the legislative body of said city for an examination as to the definiteness and certainty of the boundaries of the legislative districts proposed.

(Amended by Stats. 1978, Ch. 745.)



34875

The amendatory ordinance shall not be submitted to the voters if (a) one or more of the legislative districts do not close, (b) one or more entire legislative districts are eliminated prior to the termination of the term of office of the council member of or from the district, (c) the effect is that a greater number of council members will be qualified to hold office concurrently than are authorized by this article or the amendatory ordinance.

(Amended by Stats. 2010, Ch. 699, Sec. 8. Effective January 1, 2011.)



34876

The planning commission of the city or, in absence of such body, the legislative body of the city shall make findings as to the matters set forth in Section 34875 by resolution within 90 days after submission of the amendatory ordinance to the city clerk. Failure to make findings shall be constituted as a finding of compliance with Section 34875.

(Repealed and added by Stats. 1970, Ch. 278.)



34877

The proposition of establishing or altering legislative districts shall be printed on the ballots substantially as follows:

“Shall members of the legislative body of the City of ____ be elected by (or from) districts described in Ordinance No. ____?”

or, if applicable:

“Shall members of the legislative body of the City of ____ be elected by (or from) districts described in Ordinance No. ____, and the Mayor of the City of ____ be elected on a citywide basis by the voters of the entire city?”

followed by the words “Yes” and “No,” so printed that the voters may express their choice.

(Amended by Stats. 1975, Ch. 652.)



34878

If a majority of the registered voters of the city, who vote, vote in favor of the ordinance, at the expiration of the terms of office of the members of the legislative body, or as provided by ordinance, members of the legislative body shall be elected by (or from) the districts described, or by or from districts with an elective mayor, and in the manner provided.

(Amended by Stats. 1978, Ch. 745.)



34879

The term of office of members of the legislative body elected pursuant to the provisions of this article shall be four years, unless otherwise expressly provided.

(Repealed and added by Stats. 1970, Ch. 278.)



34880

(a) If the petition or proposal developed by the commission for submission to the electorate for incorporation or special reorganization of a city provides for the election of members of the legislative body by (or from) districts and includes substantially the provisions required to be included in an ordinance providing for that election, including Section 34871, the members of the legislative body shall be elected in the manner provided in the petition or proposal.

(b) The members of the legislative body shall hold office until the next general municipal election. At the next general municipal election the members elected by or from the even-numbered districts shall hold office for four years and the members elected by or from the odd-numbered districts shall hold office for two years. Thereafter the term of office is four years.

(Amended by Stats. 2000, Ch. 761, Sec. 3. Effective January 1, 2001.)



34881

One member of the legislative body shall be elected by or from each district, or, if applicable, one member of the legislative body shall be elected by or from each district constituting a geographical division of the city, and the mayor shall be elected on a citywide basis. With the possible exception as to the number of members of the legislative body, the officers of the city remain the same.

(Amended by Stats. 1975, Ch. 652.)



34882

A person is not eligible to hold office as a member of a municipal legislative body unless he or she is otherwise qualified, resides in the district and both resided in the geographical area making up the district from which he or she is elected and was a registered voter of the city at the time nomination papers are issued to the candidate as provided for in Section 10227 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 69. Effective January 1, 1995.)



34883

Registered voters signing nomination petitions or voting for a member of the legislative body shall be residents of the geographical area making up the district from which the member is to be elected.

(Amended by Stats. 1978, Ch. 745.)



34884

If, at the time a vote is held on the subject of incorporation of a new city, a majority of the votes cast is for incorporation and, if, in accordance with Section 35258, a majority of the votes cast on the question of whether members of the city council in future elections are to be elected by district or at large is in favor of election by district, the following procedure shall apply:

(a) Prior to the first day on which voters may nominate candidates for election at the next regular municipal election, the legislative body shall, by ordinance or resolution, establish the boundaries of the councilmanic districts. The districts shall be as nearly equal in population as may be. In establishing the boundaries of the districts, the legislative body may give consideration to the following factors: (1) topography, (2) geography, (3) cohesiveness, contiguity, integrity, and compactness of territory, and (4) community of interests of the districts;

(b) The terms of office of the two members elected with the lowest vote shall expire on the Tuesday succeeding the next regular municipal election. At that election, members shall be elected by district in the even-numbered districts and shall hold office for four years; and

(c) The terms of office of the three members elected with the highest vote shall expire on the Tuesday succeeding the second regular municipal election following the incorporation. At that election, members shall be elected by district in the odd-numbered districts and shall hold office for four years.

The result of the vote cast on the question of whether members of the city council in future elections are to be elected by district or at large shall not preclude the submission to the voters at any future election of a measure in accordance with the provisions of Section 34871.

(Added by Stats. 1978, Ch. 745.)






ARTICLE 3 - Elective Mayor

34900

At any general municipal election, or at a special election held for that purpose, the city council may submit to the electors the question of whether electors shall thereafter elect a mayor and four city council members, and whether the mayor shall serve a two-year or four-year term. In cities presently having elected mayors, the city council may also submit to the electors the question of whether the mayor shall thereafter serve a two-year or a four-year term.

(Amended by Stats. 2010, Ch. 699, Sec. 9. Effective January 1, 2011.)



34901

The questions shall be printed on the ballots used at the election in substantially the following form:

“Shall the electors elect a mayor and four city council members?”

“Shall the term of office of mayor be two years?”

“Shall the term of office of mayor be four years?”

The words “Yes” and “No” and “two years” and “four years” shall be so printed on the ballots that the voters may express their choice. The term of office of mayor shall be that preferred by a majority of those voting on the proposition.

(Amended by Stats. 2010, Ch. 699, Sec. 10. Effective January 1, 2011.)



34902

(a) If a majority of the votes cast on the proposition is for it, the office of mayor shall thereafter be an elective office, except as provided in subdivision (b). At the next succeeding general municipal election held in the city, one of the offices of city councilperson, to be filled at the election, shall be designated as the office of mayor, to be filled at the election. The person elected at the election as mayor shall hold office from the Tuesday succeeding his or her election, and until his or her successor is elected and qualifies.

In the case of a vacancy in the office of the mayor for any reason, the council shall fill the vacancy by appointment. If the council fails to fill it within 60 days, it shall call an election to fill the vacancy to be held on the next established election date to be held not less than 114 days thereafter. A person appointed or elected to fill a vacancy shall hold office for the unexpired term of the former incumbent.

(b) After an office of elective mayor has been established, the city council may subsequently submit to the electors the question of whether or not to eliminate the elective office of mayor, pursuant to the procedures enumerated in this article, and thereby reestablish the procedure of selection of the mayor by the city council. If a majority of the votes cast on the proposition are in favor of the elimination of the office of elective mayor, the office shall be eliminated on the expiration date of the incumbent’s term, and on the date the procedure of selection of the mayor by the city council shall be reestablished.

(Amended by Stats. 2010, Ch. 38, Sec. 7. Effective January 1, 2011.)



34903

The mayor is a member of the city council and has all of the powers and duties of a member of the city council.

(Added by Stats. 1959, Ch. 1571.)



34904

A person is not eligible to hold office as mayor unless he or she is at the time of assuming that office an elector of the city, and was a registered voter of the city at the time nomination papers are issued to the candidate as provided for in Section 10227 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 70. Effective January 1, 1995.)



34905

A mayor pro tempore shall be chosen in the manner provided by Section 36801.

(Added by Stats. 1959, Ch. 1571.)



34906

Notwithstanding Section 36503, if a city has an elected mayor and the election of the remaining members of the city council for four-year terms is not evenly staggered, the city council may, on a one-time basis only and prior to the first day for circulating nomination papers for the general municipal election, designate one of the city council offices appearing on the general municipal ballot, other than the office of the mayor, to serve a two-year term, or may provide that of the city council offices appearing on the general municipal ballot, other than the office of the mayor, the one which receives the least votes of those elected (or if there is a tie for such a position, as decided by lot) shall serve a two-year term. At all subsequent general municipal elections, each member of the city council elected at such election, other than the mayor if the mayor has a two-year term, shall be elected to serve a four-year term.

(Amended by Stats. 1980, Ch. 732.)















DIVISION 3 - OFFICERS

PART 1 - GENERAL

36501

The government of a general law city is vested in:

(a) A city council of at least five members.

(b) A city clerk.

(c) A city treasurer.

(d) A chief of police.

(e) A fire chief.

(f) Any subordinate officers or employees provided by law.

(Amended by Stats. 2000, Ch. 506, Sec. 20. Effective January 1, 2001.)



36501.5

Every employee has the right to inspect personnel records pursuant to Section 1198.5 of the Labor Code

(Added by Stats. 2000, Ch. 886, Sec. 8. Effective January 1, 2001.)



36502

(a) A person is not eligible to hold office as councilmember, city clerk, or city treasurer unless he or she is at the time of assuming the office an elector of the city, and was a registered voter of the city at the time nomination papers are issued to the candidate as provided for in Section 10227 of the Elections Code.

If, during his or her term of office, he or she moves his or her place of residence outside of the city limits or ceases to be an elector of the city, his or her office shall immediately become vacant.

(b) Notwithstanding any other provision of law, the city council of a general law or charter city may adopt or the residents of the city may propose, by initiative, a proposal to limit or repeal a limit on the number of terms a member of the city council may serve on the city council, or the number of terms an elected mayor may serve. Any proposal to limit the number of terms a member of the city council may serve on the city council, or the number of terms an elected mayor may serve, shall apply prospectively only and shall not become operative unless it is submitted to the electors of the city at a regularly scheduled election and a majority of the votes cast on the question favor the adoption of the proposal. Notwithstanding the provisions of this subdivision, the provisions of any city charter that, on January 1, 1996, impose limitations on the number of terms a member of the city council may serve on the city council, or the number of terms an elected mayor may serve, shall remain in effect. Unless otherwise prohibited by a city charter, any city charter may be amended pursuant to this section or pursuant to the procedures specified in the charter, to include the limitation authorized in this subdivision.

(Amended by Stats. 1995, Ch. 432, Sec. 5. Effective January 1, 1996.)



36502.5

Notwithstanding the provisions of Section 36502, the city council of the City of Tustin may adopt by ordinance a proposal to limit the number of terms a member of the city council may serve on the city council without submitting the proposal to the electors of the city for approval, provided that a proposal containing those same provisions was submitted to the electors of the City of Tustin at a regularly scheduled election and a majority of the votes cast on the question favored the adoption of the proposal.

Any ordinance adopted pursuant to this section shall apply prospectively from the effective date of this section.

(Added by Stats. 1996, Ch. 310, Sec. 1. Effective January 1, 1997.)



36503

Unless otherwise required by Section 57379, a general municipal election shall be held on a date prescribed by Section 1301 of the Elections Code. Except as otherwise provided in this title, all elective city offices shall be filled by the city electorate at a general municipal election. City officers holding elective city office shall hold office for their prescribed terms from the date of the installation of officers following adoption by the council of the official canvass of their election and until their successors are elected and qualified.

(Amended by Stats. 1996, Ch. 1143, Sec. 70. Effective September 30, 1996.)



36503.5

Notwithstanding any other provision of law, during the period commencing the day of a recall election pursuant to Division 11 (commencing with Section 11000) of the Elections Code, of an elective officer of a city, and ending upon certification of the election results pursuant to Division 15 (commencing with Section 15000) of the Elections Code, or, if the recall prevails, upon qualification of the successor declared elected pursuant to Section 11385 of the Elections Code, an elective officer sought to be recalled shall not expend, or participate in any action that would commit to expend, city funds.

(Added by Stats. 2006, Ch. 193, Sec. 1. Effective January 1, 2007.)



36505

The city council shall appoint the chief of police. It may appoint a city attorney, a superintendent of streets, a civil engineer, and such other subordinate officers or employees as it deems necessary.

(Amended by Stats. 1951, Ch. 1553.)



36506

By resolution or ordinance, the city council shall fix the compensation of all appointive officers and employees. Such officers and employees hold office during the pleasure of the city council.

(Added by Stats. 1949, Ch. 79.)



36507

Before entering upon his or her duties, each city officer shall take and file with the city clerk the constitutional oath of office, except that the councilmember elected at the incorporation election shall deposit his or her oath with the county elections official of the county wherein the city is located, to be held by him or her for delivery to the city clerk at the time as the city clerk officially assumes office.

(Amended by Stats. 2002, Ch. 221, Sec. 39. Effective January 1, 2003.)



36508

At any municipal election, or a special election held for that purpose, the city council may submit to the electors the question whether the elective officers, or any of them except council members, shall be appointed by the city council; provided, however, that the city council shall not submit such question to the electors more often than once in an 11-month period.

(Amended by Stats. 2010, Ch. 699, Sec. 11. Effective January 1, 2011.)



36509

The question shall be printed on the ballots used at the election substantially in one of the following forms:

(a) “Shall the offices of city clerk and city treasurer be appointive?”; or

(b) “Shall the office of city clerk be appointive?”; or

(c) “Shall the office of city treasurer be appointive?”

The words “yes” and “no” shall be so printed on the ballots that the voters may express their choice.

(Amended by Stats. 1957, Ch. 765.)



36510

If a majority of the votes cast on the proposition is for it, the city council shall appoint such officers at the expiration of the terms of the officers then in office, and on a vacancy in any such office. Such officers shall hold office during the pleasure of the city council and, notwithstanding Section 36502 to the contrary, are not required to be residents or electors in the city. The city council may by ordinance vest in the city manager its authority to appoint such officers.

(Amended by Stats. 1963, Ch. 509.)



36511

The petition for incorporation of a city may provide for the appointment of the elective officers, or any of them except council members. If it does, a separate election upon the question need not be held, and upon incorporation the city council shall appoint those officers.

(Amended by Stats. 2010, Ch. 699, Sec. 12. Effective January 1, 2011.)



36512

(a) If a vacancy occurs in an appointive office provided for in this chapter, the council shall fill the vacancy by appointment. A person appointed to fill a vacancy holds office for the unexpired term of the former incumbent.

(b) If a vacancy occurs in an elective office provided for in this chapter, the council shall, within 60 days from the commencement of the vacancy, either fill the vacancy by appointment or call a special election to fill the vacancy. The special election shall be held on the next regularly established election date not less than 114 days from the call of the special election. A person appointed or elected to fill a vacancy holds office for the unexpired term of the former incumbent.

(c) Notwithstanding subdivision (b) and Section 34902, a city may enact an ordinance that does any of the following:

(1) Requires that a special election be called immediately to fill every city council vacancy and the office of mayor designated pursuant to Section 34902. The ordinance shall provide that the special election shall be held on the next regularly established election date not less than 114 days from the call of the special election.

(2) Requires that a special election be held to fill a city council vacancy and the office of mayor designated pursuant to Section 34902 when petitions bearing a specified number of verified signatures are filed. The ordinance shall provide that the special election shall be held on the next regularly established election date not less than 114 days from the filing of the petition. A governing body that has enacted such an ordinance may also call a special election pursuant to subdivision (b) without waiting for the filing of a petition.

(3) Provides that a person appointed to fill a vacancy on the city council holds office only until the date of a special election which shall immediately be called to fill the remainder of the term. The special election may be held on the date of the next regularly established election or regularly scheduled municipal election to be held throughout the city not less than 114 days from the call of the special election.

(d) (1) Notwithstanding subdivision (b) and Section 34902, an appointment shall not be made to fill a vacancy on a city council if the appointment would result in a majority of the members serving on the council having been appointed. The vacancy shall be filled in the manner provided by this subdivision.

(2) The city council may call an election to fill the vacancy, to be held on the next regularly established election date not less than 114 days after the call.

(3) If the city council does not call an election pursuant to paragraph (2), the vacancy shall be filled at the next regularly established election date.

(e) (1) If the city council of a city that elects city council members by or from districts elects to fill a vacancy on the city council by appointment as a result of a city council member resigning from office, the resigning city council member may cast a vote on the appointment if the resignation will go into effect upon the appointment of a successor. A city council member shall not cast a vote for a family member or any other person with whom the city council member has a relationship that may create a potential conflict of interest.

(2) If a city council member elects to cast a vote under this subdivision, the city council member shall be prohibited from the following actions for a period of two years after the appointment of a successor:

(A) Advocating on any measure or issue coming before the city council in which the city council member may have a personal benefit.

(B) Entering into a contract of any kind with the city or a city vendor.

(C) Accepting a position of employment with the city or a city vendor.

(D) Applying for a permit that is subject to the approval of the city council.

(3) This subdivision shall not apply to any city council member who is resigning from the city council due to charges of, or conviction for, corruption or criminal behavior, or who is subject to a recall election.

(Amended by Stats. 2014, Ch. 725, Sec. 2. Effective January 1, 2015.)



36513

(a) If a city councilmember is absent without permission from all regular city council meetings for 60 days consecutively from the last regular meeting he or she attended, his or her office becomes vacant and shall be filled as any other vacancy.

(b) Notwithstanding subdivision (a), if a city council meets monthly or less frequently than monthly and a city councilmember is absent without permission from all regular city council meetings for 70 days consecutively from the last regular meeting he or she attended, his or her office becomes vacant and shall be filled as any other vacancy.

(Amended by Stats. 1990, Ch. 1558, Sec. 2.)



36514.5

City council members may be reimbursed for actual and necessary expenses incurred in the performance of official duties. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3.

(Amended by Stats. 2005, Ch. 700, Sec. 2. Effective January 1, 2006.)



36515

The compensation of a city council member appointed or elected to fill a vacancy is the same as that payable to the member whose office was vacated.

(Amended by Stats. 2010, Ch. 699, Sec. 13. Effective January 1, 2011.)



36516

(a) (1) A city council may enact an ordinance providing that each member of the city council shall receive a salary based on the population of the city as set forth in paragraph (2).

(2) The salaries approved by ordinance under paragraph (1) shall be as follows:

(A) In cities up to and including 35,000 in population, up to and including three hundred dollars ($300) per month.

(B) In cities over 35,000 up to and including 50,000 in population, up to and including four hundred dollars ($400) per month.

(C) In cities over 50,000 up to and including 75,000 in population, up to and including five hundred dollars ($500) per month.

(D) In cities over 75,000 up to and including 150,000 in population, up to and including six hundred dollars ($600) per month.

(E) In cities over 150,000 up to and including 250,000 in population, up to and including eight hundred dollars ($800) per month.

(F) In cities over 250,000 population, up to and including one thousand dollars ($1,000) per month.

(3) For the purposes of this subdivision, the population of a city shall be determined by the last preceding federal census, or a subsequent census, or estimate validated by the Department of Finance.

(4) The salary of council members may be increased beyond the amount provided in this subdivision by an ordinance or by an amendment to an ordinance, but the amount of the increase shall not exceed an amount equal to 5 percent for each calendar year from the operative date of the last adjustment of the salary in effect when the ordinance or amendment is enacted. No ordinance shall be enacted or amended to provide automatic future increases in salary.

(b) Notwithstanding subdivision (a), at any municipal election, the question of whether city council members shall receive a salary for services, and the amount of that salary, may be submitted to the electors. If a majority of the electors voting at the election favor it, all of the council members shall receive the salary specified in the election call. The salary of council members may be increased beyond the amount provided in this section or decreased below the amount in the same manner.

(c) Unless specifically authorized by another statute, a city council may not enact an ordinance providing for compensation to city council members in excess of that authorized by the procedures described in subdivisions (a) and (b). For the purposes of this section, compensation includes payment for service by a city council member on a commission, committee, board, authority, or similar body on which the city council member serves. If the other statute that authorizes the compensation does not specify the amount of compensation, the maximum amount shall be one hundred fifty dollars ($150) per month for each commission, committee, board, authority, or similar body.

(d) Any amounts paid by a city for retirement, health and welfare, and federal social security benefits shall not be included for purposes of determining salary under this section, provided that the same benefits are available and paid by the city for its employees.

(e) Any amounts paid by a city to reimburse a council member for actual and necessary expenses pursuant to Section 36514.5 shall not be included for purposes of determining salary pursuant to this section.

(f) A city council member may waive any or all of the compensation permitted by this section.

(Amended by Stats. 2009, Ch. 332, Sec. 68. Effective January 1, 2010.)



36516.1

A mayor elected pursuant to Sections 34900 to 34904, inclusive, may be provided with compensation in addition to that which he or she receives as a council member. That additional compensation may be provided by an ordinance adopted by the city council or by a majority vote of the electors voting on the proposition at a municipal election.

(Amended by Stats. 2010, Ch. 699, Sec. 14. Effective January 1, 2011.)



36516.5

A change in compensation does not apply to a councilman during his term of office; however, the prohibition herein expressed shall not prevent the adjustment of the compensation of all members of a council serving staggered terms whenever one or more members of such council becomes eligible for a salary increase by virtue of his beginning a new term of office.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 12.)



36517

The city clerk and the city treasurer shall receive, at stated times, a compensation fixed by ordinance or resolution.

(Amended by Stats. 1971, Ch. 275.)



36518

Before entering upon the duties of their offices, the city clerk and city treasurer shall each execute a bond to the city. Except as otherwise provided, the bonds shall conform to the provisions of this code relating to bonds of public officers. The penal sum of the bond shall be in a reasonable amount recommended by the city attorney and fixed by the city council, by resolution, and may be changed during their terms of office.

(Amended by Stats. 1965, Ch. 457.)



36519

The city council may require bonds of any other officer or employee of the city.

(Added by Stats. 1949, Ch. 79.)



36520

The city council shall approve all bonds. When approved, the clerk’s bond shall be filed with the mayor, and other bonds shall be filed with the city clerk.

(Added by Stats. 1949, Ch. 79.)



36521

Except as otherwise provided, all laws relating to the official bonds of officers apply to bonds required by this chapter.

(Added by Stats. 1949, Ch. 79.)



36522

Any officer or employee collecting or receiving any money belonging to, or for the use of, the city shall deposit it immediately in the treasury in the manner prescribed by ordinance for the benefit of the funds to which it belongs. He shall report such deposits to, and settle with, the city clerk, or director of finance if that office has been established by ordinance, on the first Monday in each month or at such shorter intervals as are prescribed by ordinance.

(Amended by Stats. 1959, Ch. 1294.)



36523

By ordinance or resolution, the city council may provide for a treasurer’s departmental trust fund into which collections of the police department and other officers authorized to make collections may be deposited at frequent intervals during each month. Officers or employees shall advise the city treasurer upon making each deposit.

(Amended by Stats. 1951, Ch. 1553.)



36524

The city treasurer shall make withdrawals from such a fund only on order signed by the proper department head and for the following purposes:

(a) Making a refund of bail, which has been exonerated, or other refundable deposits.

(b) Revolving fund advances authorized by the city council.

(c) Correction of clerical or ministerial errors in the receipt of payments to the city.

(d) Making settlements with city funds at the end of each calendar month for collections accumulated during the month.

(Added by Stats. 1949, Ch. 79.)



36525

(a) As used in this section “city auditor” includes an elected or appointed officer or full-time employee of the city who is compensated, but does not include an independent contractor.

(b) All books, papers, records, and correspondence of the city auditor pertaining to his or her work are public records subject to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 and shall be filed at any of the regularly maintained offices of the city auditor. However, none of the following items or papers of which these items are a part may be released to the public by the city auditor, or his or her employees:

(1) Personal papers and correspondence of any person providing assistance to the city auditor when that person has requested in writing that his or her papers and correspondence be kept private and confidential. Those papers and that correspondence shall become public records if the written request is withdrawn or upon the order of the city auditor.

(2) Papers, correspondence, memoranda, or any substantive information pertaining to any audit not completed.

(3) Papers, correspondence, or memoranda pertaining to any audit that has been completed, which papers, correspondence, or memoranda are not used in support of any report resulting from the audit.

(Added by Stats. 2004, Ch. 637, Sec. 2. Effective January 1, 2005.)






PART 2 - LEGISLATIVE BODY

CHAPTER 1 - Organization

36801

The city council shall meet at the meeting at which the declaration of the election results for a general municipal election is made pursuant to Sections 10262 and 10263 of the Elections Code and, following the declaration of the election results and the installation of elected officials, choose one of its number as mayor, and one of its number as mayor pro tempore.

(Amended by Stats. 2005, Ch. 620, Sec. 1. Effective January 1, 2006.)



36802

The mayor shall preside at the meetings of the council. If he is absent or unable to act, the mayor pro tempore shall serve until the mayor returns or is able to act. The mayor pro tempore has all of the powers and duties of the mayor.

(Amended by Stats. 1955, Ch. 750.)



36803

The mayor may make or second any motion and present and discuss any matter as a member of the council.

(Added by Stats. 1949, Ch. 79.)



36804

If the city clerk is absent, the deputy city clerk shall act. If there is none, the mayor shall appoint one of the council members as city clerk pro tempore.

(Amended by Stats. 2010, Ch. 699, Sec. 16. Effective January 1, 2011.)



36805

The city council shall hold regular meetings at least once a month at times fixed by ordinance or resolutions. It may adjourn any regular or adjourned meeting to a date specified in the order of adjournment. When so adjourned, the adjourned meeting is a regular meeting for all purposes.

(Added by Stats. 1949, Ch. 79.)



36807

At any special meeting the city council shall act only on matters referred to in the notice or consent.

(Added by Stats. 1949, Ch. 79.)



36809

When an order of adjournment of a regular meeting fails to state the hour at which the adjourned meeting is to be held, it shall be held at the hour specified for regular meetings.

(Added by Stats. 1949, Ch. 79.)



36810

A majority of the council constitutes a quorum for transaction of business. Less than a majority may adjourn from time to time, and compel attendance of absent members in the manner and under the penalties prescribed by ordinance.

(Added by Stats. 1949, Ch. 79.)



36811

If all council members are absent from any regular meeting, the city clerk shall declare the meeting adjourned to a stated day and hour. The city clerk shall cause a written notice of the adjournment to be delivered personally to each council member at least three hours before the adjourned meeting.

(Amended by Stats. 2010, Ch. 699, Sec. 17. Effective January 1, 2011.)



36812

After incorporation, the city council is judge of the qualifications of its members and of election returns. It shall determine contested elections of city officers.

(Added by Stats. 1949, Ch. 79.)



36812.1

If a written statement to contest the election of a city officer pursuant to Sections 16400 and 16401 of the Elections Code is filed with the city clerk prior to the commencement of any proceeding by the city council, pursuant to Section 36812, the authority of the city council to commence those proceedings shall be suspended for the applicable period of time specified in Section 16401 of the Elections Code for the filing of the statement of contest.

Upon the expiration of the period of time, the city council may proceed pursuant to Section 36812 if no proceedings have been instituted pursuant to Article 1 (commencing with Section 16500) of Chapter 6 of Division 16 of the Elections Code, or those proceedings are terminated without judgment being rendered by the court.

(Amended by Stats. 1994, Ch. 923, Sec. 74. Effective January 1, 1995.)



36812.5

A city may defend any person elected to the city council or to the office of city clerk or city treasurer in any election contest instituted for any of the causes set forth in subdivisions (a), (d), or (e) of Section 16100 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 75. Effective January 1, 1995.)



36813

The council may establish rules for the conduct of its proceedings. It may punish a member or other person for disorderly behavior at a meeting.

(Added by Stats. 1949, Ch. 79.)



36814

The council shall cause the clerk to keep a correct record of its proceedings. At the request of a member, the city clerk shall enter the ayes and noes in the journal.

(Added by Stats. 1949, Ch. 79.)



36815

Any reference to “councilman” or “councilmen” shall also mean and include “councilwoman” or “councilwomen.” A female member of a city council may designate herself “councilwoman.” Any member of a city council may designate himself or herself “councilmember.”

(Amended by Stats. 1986, Ch. 982, Sec. 13.)






CHAPTER 2 - Ordinances

ARTICLE 1 - General

36900

(a) Violation of a city ordinance is a misdemeanor unless by ordinance it is made an infraction. The violation of a city ordinance may be prosecuted by city authorities in the name of the people of the State of California, or redressed by civil action.

(b) Every violation determined to be an infraction is punishable by (1) a fine not exceeding one hundred dollars ($100) for a first violation; (2) a fine not exceeding two hundred dollars ($200) for a second violation of the same ordinance within one year; (3) a fine not exceeding five hundred dollars ($500) for each additional violation of the same ordinance within one year.

(c) Notwithstanding any other provision of law, a violation of local building and safety codes determined to be an infraction is punishable by (1) a fine not exceeding one hundred dollars ($100) for a first violation; (2) a fine not exceeding five hundred dollars ($500) for a second violation of the same ordinance within one year; (3) a fine not exceeding one thousand dollars ($1,000) for each additional violation of the same ordinance within one year of the first violation.

(Amended by Stats. 2003, Ch. 60, Sec. 3. Effective January 1, 2004.)



36901

The city legislative body may impose fines, penalties, and forfeitures for violations of ordinances. It may fix the penalty by fine or imprisonment, or both. A fine shall not exceed one thousand dollars ($1,000). Imprisonment shall not exceed six months.

(Amended by Stats. 1983, Ch. 1092, Sec. 139. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



36903

Imprisonment for violation of an ordinance shall be in the city jail, unless by ordinance the legislative body prescribes imprisonment in the county jail. If city prisoners are imprisoned in the county jail the expense is a charge against the city.

(Added by Stats. 1949, Ch. 79.)



36904

The legislative body may require persons imprisoned for violation of an ordinance to labor on public property or works within the city.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 2 - Enactment

36931

The enacting clause of ordinances shall be: “The city council of the City of ____ does ordain as follows:”.

(Added by Stats. 1949, Ch. 79.)



36932

Ordinances shall be signed by the mayor and attested by the city clerk.

(Added by Stats. 1949, Ch. 79.)



36933

(a) Within 15 days after its passage, the city clerk shall cause each ordinance to be published at least once, with the names of those city council members voting for and against the ordinance, in a newspaper of general circulation published and circulated in the city, or if there is none, he or she shall cause it to be posted in at least three public places in the city or published in a newspaper of general circulation printed and published in the county and circulated in the city. In cities incorporated less than one year, the city council may determine whether ordinances are to be published or posted. Ordinances shall not be published in a newspaper if the charge exceeds the customary rate charged by the newspaper for publication of private legal notices, but these ordinances shall be posted in the manner and at the time required by this section.

(b) Except as provided in Section 36937, an ordinance shall not take effect or be valid unless it is published or posted in substantially the manner and at the time required by this section.

(c) The publication or posting of ordinances, as required by subdivision (a), may be satisfied by either of the following actions:

(1) The city council may publish a summary of a proposed ordinance or proposed amendment to an existing ordinance. The summary shall be prepared by an official designated by the city council. A summary shall be published and a certified copy of the full text of the proposed ordinance or proposed amendment shall be posted in the office of the city clerk at least five days prior to the city council meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, the city council shall publish a summary of the ordinance or amendment with the names of those city council members voting for and against the ordinance or amendment and the city clerk shall post in the office of the city clerk a certified copy of the full text of the adopted ordinance or amendment along with the names of those city council members voting for and against the ordinance or amendment; or

(2) If the city official designated by the city council determines that it is not feasible to prepare a fair and adequate summary of the proposed or adopted ordinance or amendment, and if the city council so orders, a display advertisement of at least one-quarter of a page in a newspaper of general circulation in the city shall be published at least five days prior to the city council meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, a display advertisement of at least one-quarter of a page shall be published. The advertisement shall indicate the general nature of, and provide information about, the proposed or adopted ordinance or amendment, including information sufficient to enable the public to obtain copies of the complete text of the ordinance or amendment, and the names of those city council members voting for and against the ordinance or amendment.

(d) (1) Any member of the public may file with the city clerk, or any other person designated by the governing body to receive these requests, a request for notice of specific proposed ordinances or proposed amendments to ordinances.

(2) Notice pursuant to paragraph (1) shall be mailed or otherwise transmitted at least five days before the council is scheduled to take action on the proposed ordinances or proposed amendments to an ordinance. Notice may be given by written notice properly mailed or by e-mail if the requesting member of the public provides an e-mail address. Notice may be in the form specified in either paragraph (1) or (2) of subdivision (c), as determined by the city council.

(3) As an alternative to providing notice as requested of specific proposed ordinances or proposed amendments to ordinances, the city clerk, or other person designated by the governing body, may place the requesting member of the public on a general mailing list that gives timely notice of all governing body public meetings at which proposed ordinances or proposed amendments to ordinances may be heard, as provided in Section 54954.1. If this alternative is selected, the requesting member of the public shall be so advised.

(4) The city may charge a fee that is reasonably related to the costs of providing notice pursuant to this subdivision. The city may require each request to be annually renewed.

(5) Failure of the requesting person to receive the information pursuant to this subdivision shall not constitute grounds for any court to invalidate an otherwise properly adopted ordinance or amendment to an ordinance.

(Amended by Stats. 2002, Ch. 159, Sec. 1. Effective January 1, 2003.)



36933.1

Whenever a city having a population of less than 2,500 inhabitants adopts an ordinance code containing all ordinances and amendments previously adopted and amendments and new ordinances to bring the codification up to the date of adoption, instead of publishing such code, amendments, and new ordinances pursuant to Section 36933, the city council may cause the code, amendments, and new ordinances to be adopted by reference as provided in Sections 50022.1 to 50022.8 inclusive of this code. Thereafter all ordinances amending the code shall be published pursuant to Section 36933.

(Added by Stats. 1955, Ch. 270.)



36934

Ordinances shall not be passed within five days of their introduction, nor at other than a regular meeting or at an adjourned regular meeting. However, an urgency ordinance may be passed immediately upon introduction and either at a regular or special meeting. Except when, after reading the title, further reading is waived by regular motion adopted by majority vote all ordinances shall be read in full either at the time of introduction or passage. When ordinances, other than urgency ordinances, are altered after introduction, they shall be passed only at a regular or at an adjourned regular meeting held at least five days after alteration. Corrections of typographical or clerical errors are not alterations within the meaning of this section.

(Amended by Stats. 1993, Ch. 1195, Sec. 12. Effective January 1, 1994.)



36935

Resolutions or orders for the payment of money shall be adopted or made only at a regular meeting or at a special meeting for which the notice of such special meeting specifies the business to be transacted.

(Amended by Stats. 1969, Ch. 775.)



36936

Resolutions, orders for the payment of money, and all ordinances require a recorded majority vote of the total membership of the city council.

(Amended by Stats. 2002, Ch. 454, Sec. 15. Effective January 1, 2003.)



36936.1

The rates of taxes to be levied or the amount of revenue required to be raised by taxation may be fixed either by ordinance or resolution. Where the tax rate or the amount of revenue required to be raised by taxation is fixed by resolution, such resolution shall be published in the same manner and within the same time as ordinances are required to be published.

(Amended by Stats. 1959, Ch. 1295.)



36937

Ordinances take effect 30 days after their final passage. An ordinance takes effect immediately, if it is an ordinance:

(a) Relating to an election.

(b) For the immediate preservation of the public peace, health or safety, containing a declaration of the facts constituting the urgency, and is passed by a four-fifths vote of the city council.

(c) Relating to street improvement proceedings.

(d) Relating to taxes for the usual and current expenses of the city.

(e) Covered by particular provisions of law prescribing the manner of its passage and adoption.

(Amended by Stats. 1957, Ch. 2347.)









CHAPTER 3 - General Powers

37100

The legislative body may pass ordinances not in conflict with the Constitution and laws of the State or the United States.

(Added by Stats. 1949, Ch. 79.)



37100.5

Except as provided in Section 7282 of the Revenue and Taxation Code, the legislative body of any city may levy any tax which may be levied by any charter city, subject to the voters’ approval pursuant to Article XIII A of the Constitution of California.

(Amended by Stats. 1985, Ch. 529, Sec. 1.)



37101

(a) The legislative body may license, for revenue and regulation, and fix the license tax upon, every kind of lawful business transacted in the city, including shows, exhibitions, and games. It may provide for collection of the license tax by suit or otherwise. If the legislative body levies a sales tax under the authority of this section, it may impose a complementary tax at the same rate upon use or other consumption of tangible personal property.

If the legislative body imposes a sales or use tax, it shall do so in the same manner and use the same tax base as prescribed in Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code.

(b) Any legislative body, including the legislative body of a charter city, that levies a license tax pursuant to subdivision (a) upon a business operating both within and outside the legislative body’s taxing jurisdiction, shall levy the tax so that the measure of tax fairly reflects that proportion of the taxed activity actually carried on within the taxing jurisdiction.

(c) No license tax levied pursuant to subdivision (a) that is measured by the licensee’s income or gross receipts, whether levied by a charter or general law city, shall apply to any nonprofit organization that is exempted from taxes by Chapter 4 (commencing with Section 23701) of Part 11 of Division 2 of the Revenue and Taxation Code or Subchapter F (commencing with Section 501) of Chapter 1 of Subtitle A of the Internal Revenue Code of 1986, or the successor of either, or to any minister, clergyman, Christian Science practitioner, rabbi, or priest of any religious organization that has been granted an exemption from federal income tax by the United States Commissioner of Internal Revenue as an organization described in Section 501(c)(3) of the Internal Revenue Code or a successor to that section.

(Amended by Stats. 1993, Ch. 1282, Sec. 3. Effective January 1, 1994. Operative, by Sec. 6 of Ch. 1282, upon adoption of Prop. 176 (SCA 15) on June 7, 1994.)



37101.5

Notwithstanding Section 37101, no legislative body shall require a regulatory license or impose a regulatory license or impose a regulatory license fee with respect to cafe musicians.

“Cafe musician,” for the purposes of this section, means any person playing a musical instrument in any place or establishment where food or alcoholic beverages are sold, offered for sale or given away, who is an employee, or independent contractor, of such place or establishment. “Cafe musician” does not include an owner, manager, or operator of such place or establishment.

(Added by Stats. 1969, Ch. 969.)



37101.7

(a) In accordance with the provisions of subdivision (b), the legislative body may license for revenue, and fix the license tax upon, persons who transact in the city the business of a contractor licensed pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(b) The ordinance which adopts the license and license tax shall not impose a greater license tax upon those persons subject to it who, as contractors, have no fixed place of business within the city, than upon those contractors who have a fixed place of business within the city; provided, however, that such ordinance may impose a license tax graduated according to gross receipts attributable to contracting work done within a city, regardless of whether or not the contractor has a fixed place of business within the city.

(Added by Stats. 1965, Ch. 1043.)



37102

The legislative body may use any available funds to provide employment to the city’s destitute or needy unemployed residents.

(Added by Stats. 1949, Ch. 79.)



37103

The legislative body may contract with any specially trained and experienced person, firm, or corporation for special services and advice in financial, economic, accounting, engineering, legal, or administrative matters.

It may pay such compensation to these experts as it deems proper.

(Amended by Stats. 1949, Ch. 354.)



37104

The legislative body may issue subpenas requiring attendance of witnesses or production of books or other documents for evidence or testimony in any action or proceeding pending before it.

(Added by Stats. 1949, Ch. 79.)



37105

Subpenas shall be signed by the mayor and attested by the city clerk. They may be served as subpenas are served in civil actions.

(Added by Stats. 1949, Ch. 79.)



37106

If any person duly subpenaed neglects or refuses to obey a subpena, or, appearing, refuses to testify or answer any questions which a majority of the legislative body decide proper and pertinent, the mayor shall report the fact to the judge of the superior court of the county.

(Added by Stats. 1949, Ch. 79.)



37107

The judge shall issue an attachment directed to the sheriff of the county where the witness was required to appear, commanding him to attach the person, and forthwith bring him before the judge.

(Added by Stats. 1949, Ch. 79.)



37108

On return of the attachment and production of the witness, the judge has jurisdiction.

(Added by Stats. 1949, Ch. 79.)



37109

The right of a witness to purge himself of the contempt and the proceedings, penalties, and punishment shall be the same as if the contempt had been committed in a civil trial in a superior court.

(Added by Stats. 1949, Ch. 79.)



37110

The legislative body may spend money from the general fund for music and promotion, including promotion of sister city and town affiliation programs.

(Amended by Stats. 1993, Ch. 1195, Sec. 12.3. Effective January 1, 1994.)



37110.5

The legislative body may authorize and provide for contributions to nonprofit educational radio and television stations, provided all of the following conditions exist:

(a) The purpose of the contribution is to enable the citizens of the city to enjoy greater educational and cultural advantages.

(b) A substantial number of the residents of the city live within the reception area of the station.

(c) The station regularly broadcasts programs which have educational or cultural significance.

(d) The contribution is to the general funds of the station and not for or in connection with any particular program.

(e) The contribution is not accompanied, directly or indirectly, by any direction of, sponsorship of, control of, or restriction of any program or the content of any program.

(Amended by Stats. 1985, Ch. 106, Sec. 64.)



37111

When the legislative body deems it necessary that land purchased for park or other purposes be used for construction of public buildings or creation of a civic center, it may adopt an ordinance by a four-fifths vote declaring the necessity and providing for such use.

(Added by Stats. 1949, Ch. 79.)



37111.1

When a legislative body deems it necessary that land purchased in fee for any municipal purpose and subsequently dedicated by use for park purposes should be used for other municipal purposes, it may adopt an ordinance by a four-fifths vote, after giving notice and conducting a public hearing, declaring the necessity and providing that such lands can be used for other municipal purposes provided that (a) an equal or greater amount of city property has also been acquired within the previous three years and has been dedicated and has been developed, or will within a reasonable period of time be developed, for similar park purposes and (b) the proposed use of the park land conforms to the city’s general plan.

This section shall not be applicable to land dedicated for park purposes by a donor or acquired by eminent domain procedures for park purposes or acquired by funds obtained from bonds voted for park purposes.

This procedure is an alternative procedure to any other procedures contained in the law.

(Added by Stats. 1968, Ch. 565.)



37112

In addition to other powers, a legislative body may perform all acts necessary or proper to carry out the provisions of this title.

(Added by renumbering Section 37113 by Stats. 1955, Ch. 624.)



37114

If real property is conveyed by a city and it is subsequently determined and mutually agreed by the legislative body of the city and the person to whom the property was conveyed that an error was made in the description of the property conveyed, so that less property is included in the description than was intended by the parties, the legislative body of the city may by resolution recite the facts of such error and approve such determination and agreement; thereafter the legislative body may execute or cause to be executed a corrective deed without conforming to the requirements of law, if any, for the sale of real property by cities and without commencing a judicial action to reform the deed.

A similar procedure may be followed with respect to property conveyed to a city, where the error results in more property being conveyed than was intended. In either case the resolution of the legislative body shall be conclusive as to the facts recited therein as to good faith purchasers or encumbrancers for value.

This section shall not apply to a conveyance by or to a city if the error is in the published description required by law or charter, nor shall this section require notice of such sale or purchase to be published if not otherwise required by law.

(Added by Stats. 1957, Ch. 1458.)



37115

The legislative body may, within the powers otherwise conferred by law upon the city, do and perform all acts necessary to enable the city to participate in the “Economic Opportunity Act of 1964” (P.L. 88-452; 78 Stat. 508), including the authorization of the expenditure by the city of whatever funds that may be required by the federal government as a condition to such participation.

(Added by Stats. 1965, Ch. 829.)



37116

Upon receipt of an application from the governing body of any school district maintaining a school within a city, requesting to borrow funds from the city for the purpose of removing or replacing asbestos-derived materials used in constructing, insulating, or furnishing one or more of those schools, and declaring the existence of such asbestos-derived material to be potentially detrimental to the health of pupils, teachers, and others using the school, the legislative body of the city may loan, and the school district may borrow, the requested city funds upon such terms and conditions as are mutually agreed upon by the respective governing bodies, provided that the loan shall be repaid only from the school district’s deferred maintenance fund established pursuant to Section 39618 of the Education Code.

(Added by Stats. 1983, Ch. 485, Sec. 2.)



37200

If the legislative body adopts an annual budget, the budget document shall include the appropriations limit and the total annual appropriations subject to limitation as determined pursuant to Division 9 (commencing with Section 7900) of Title 1.

(Added by Stats. 1987, Ch. 1025, Sec. 6.)






CHAPTER 4 - Financial Powers

37201

Demands against the city for money or damages are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1, except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1982, Ch. 454, Sec. 77.)



37202

Except as provided in Section 37208, the legislative body shall approve or reject demands only after such demands have been audited in the manner prescribed by ordinance or resolution. Such audited demands may be submitted separately or a register of audited demands may be submitted to the legislative body for approval or rejection and shall have attached thereto the affidavit of the officer submitting the demands certifying as to the accuracy of the demands and the availability of funds for payment thereof.

(Amended by Stats. 1970, Ch. 261.)



37203

Upon allowing a demand or approving a register of audited demands, the mayor shall draw a warrant or warrants upon the city treasurer specifying the purpose for which drawn and the fund from which payment is to be made. The city clerk shall countersign the warrant. The legislative body, by ordinance or resolution, may prescribe an alternative method of drawing warrants and checks.

(Amended by Stats. 1980, Ch. 770.)



37204

When an order or demand is not approved for want of funds and its amount does not exceed the income and revenue for the year in which the indebtedness was incurred, the city clerk shall endorse on it: “Not approved for want of funds,” with the date of presentation and his signature.

(Added by Stats. 1949, Ch. 79.)



37205

The clerk shall number the endorsement, register the order or demand in his records, and deliver it to the claimant, or his order. From delivery the order or demand bears interest at 6 percent a year. Orders or demands shall be paid in the order they are registered.

(Added by Stats. 1949, Ch. 79.)



37206

By ordinance or resolution, the legislative body shall prescribe the time and method of paying salaries and wages of officers and employees.

(Added by Stats. 1949, Ch. 79.)



37207

Department heads shall certify or approve departmental pay rolls or attendance records for employees in their departments. The city clerk shall certify or approve pay rolls or attendance records of other officers and employees.

(Added by Stats. 1949, Ch. 79.)



37208

(a) Payroll warrants or checks need not be audited by the legislative body prior to payment. Payrolls shall be presented to the legislative body for ratification and approval at the first meeting after delivery of the payroll warrants or checks.

(b) Warrants or checks drawn in payment of demands certified or approved by the city clerk as conforming to a budget approved by ordinance or resolution of the legislative body need not be audited by the legislative body prior to payment.

(c) Notwithstanding subdivisions (a) and (b), budgeted payrolls and demands paid by warrants or checks may be presented to the legislative body for ratification and approval in the form of an audited comprehensive annual financial report.

(Amended by Stats. 1986, Ch. 982, Sec. 14.)



37209

The duties imposed upon the city clerk by this article may be transferred to a director of finance when such office has been established and the powers and duties thereof defined by ordinance. Such an ordinance shall require the execution by the director of finance of the bond required of the city clerk by Section 36518 of this code.

(Added by Stats. 1955, Ch. 1754.)



37210

Newly incorporated cities that have not received revenues from property taxes may issue temporary non-negotiable notes bearing interest at a rate not exceeding 6 percent per annum to pay lawfully incurred current expenses and the salaries and wages of officers and employees. Said notes must be repaid on or before the last day of the fiscal year in which the money is borrowed and the maturity date of said notes shall not be later than said last day. The aggregate amount of said notes shall not exceed 85 percent of the anticipated revenues for the fiscal year in which the money is borrowed. Said notes shall be repaid only from revenues received during or allocable to the fiscal year in which the money is borrowed.

(Added by Stats. 1957, Ch. 1740.)






CHAPTER 5 - City Property

ARTICLE 1 - General

37350

A city may purchase, lease, receive, hold, and enjoy real and personal property, and control and dispose of it for the common benefit.

(Added by Stats. 1949, Ch. 79.)



37350.5

A city may acquire by eminent domain any property necessary to carry out any of its powers or functions.

(Added by Stats. 1975, Ch. 1240.)



37351

The legislative body may purchase, lease, exchange, or receive such personal property and real estate situated inside or outside the city limits as is necessary or proper for municipal purposes. It may control, dispose of, and convey such property for the benefit of the city. The legislative body shall not sell or convey any portion of a water front, except to the State for use as a public beach or park, unless by a four-fifths vote of its members the legislative body finds and determines that the water front to be sold or conveyed is not suitable for use as a public beach or park.

(Amended by Stats. 1957, Ch. 1772.)



37351.5

(a) Prior to the entering into agreement to finance the lease or lease-purchase of property through the issuance of certificates of participation of lease revenue bonds, the legislative body of a city may elect, by resolution, to guarantee payment under that financing agreement in accordance with the following:

(1) A city that elects to participate under this section shall provide notice to the Controller of that election, which notice shall include a schedule for the payments to be made by the city under that financing agreement, and identify a trustee appointed by the city for the purposes of this section.

(2) In the event that, for any reason, the funds otherwise available to the city will not be sufficient to make any payment under the financing agreement at the time that payment is required, the city shall so notify the bond trustee. The trustee shall immediately communicate that information to the affected holders of certificates of participation or bondholders, and to the Controller.

(3) When the Controller receives notice from the trustee as described in paragraph (2), or the city fails to make any payment under the financing agreement at the time that payment is required, the Controller shall make an apportionment to the trustee in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from moneys credited to the Motor Vehicle License Fee Account in the Transportation Tax Fund to which that city is entitled at that time under Chapter 5 (commencing with Section 11001) of Part 5 of Division 2 of the Revenue and Taxation Code, and shall thereupon reduce, by the amount of the payment, the subsequent allocation or allocations to which the city would otherwise be entitled under that chapter.

(b) This section shall not be construed to obligate the State of California to make any payment to a city from the Motor Vehicle License Fee Account in the Transportation Tax Fund in any amount or pursuant to any particular allocation formula, or to make any other payment to a city, including, but not limited to, any payment in satisfaction of any debt or liability incurred or guaranteed by a city in accordance with this section.

(Added by Stats. 1990, Ch. 1177, Sec. 3. Effective September 24, 1990.)



37352

The legislative body may erect and maintain buildings for municipal purposes.

(Added by Stats. 1949, Ch. 79.)



37352.1

After January 1, 1980, with respect to the construction, purchase, or lease of buildings which are located or will be located in a standard metropolitan statistical area (SMSA) with a population of 250,000 or more according to the most recent decennial census, which is served by a public transit operator, as defined in Section 99210 of the Health and Safety Code, the legislative body shall give consideration to the location in existing public transit corridors, as defined in Section 50093.5 of the Health and Safety Code, for the area. Construction, purchase, or lease of buildings at locations outside of existing public transit corridors may be approved after the legislative body has determined: (1) the purpose of the facility does not require transit access; or (2) it is not feasible to locate the facility in an existing transit corridor; or (3) the transit operator will provide service as needed to effectively serve the facility. The board may request the assistance of the transit operator in making its determination and shall notify the operator of its decision.

(Added by Stats. 1979, Ch. 718.)



37352.2

The requirements of Section 37352.1 shall be met if the legislative body has obtained from the transportation planning agency approval of its procedures and criteria for giving adequate consideration to the location of existing public transit corridors when acquiring public buildings or if the legislative body is the governing body of the transit operator. Before the transportation planning agency approves such procedures and criteria, any transit operator in the county shall have 45 days to review and comment.

(Added by Stats. 1979, Ch. 718.)



37353

The legislative body may acquire property needed for:

(a) Parking motor vehicles.

(b) Opening and laying out any street, alley, lane, or tunnel from the point where it ceases to the point where it again commences. It may lay out and improve such a street, alley, lane, or tunnel and pay the expense incurred out of the general fund.

(c) Golf courses; provided, however, that no existing golf course may be acquired by means of proceedings pursuant to eminent domain.

(Amended by Stats. 1963, Ch. 2067.)



37354

The legislative body may accept or reject any gift, bequest, or devise made to or for the city, or to or for any of its officers in their official capacity or in trust for any public purpose.

It may hold and dispose of the property and the income and increase from the property for such uses as are prescribed in the terms of the gift, bequest, or devise.

(Added by Stats. 1949, Ch. 79.)



37355

If the terms of a gift, bequest, or devise do not prescribe or limit the uses to which the property received or the income or increase from it may be put, it may be put to such uses as the legislative body prescribes.

(Added by Stats. 1949, Ch. 79.)



37356

When the legislative body determines that the public interest or convenience requires the construction and maintenance of passageways or other structures under or over any public alley in the city, to connect buildings located on abutting property and facilitate the public use of the streets, it may grant revocable permits for their construction and maintenance. They shall be constructed and maintained so as not to interfere with public traffic on the alley. The city may regulate the use of such passageways or structures.

(Added by Stats. 1949, Ch. 79.)



37357

By majority vote the legislative body may grant property owners or proprietors of manufacturing or industrial enterprises the right to construct, maintain, and operate spur tracks from their premises to a connection with any railroad. The legislative body may revoke the grant.

(Added by Stats. 1949, Ch. 79.)



37358

When the State has granted a city tide and submerged lands within its boundaries, it may grant any portion of such lands to the United States for public or governmental uses, including military or naval purposes. Such a grant may be made only if it has been approved by a vote of a majority of the city electors voting upon the proposition.

(Added by Stats. 1949, Ch. 79.)



37359

Unless otherwise provided by law, the legislative body having control of any property owned or controlled by the city may at any time withdraw the property from the personal access and use of members of the public, or limit the access or use in area or time or in any other reasonable manner deemed necessary. Any person thereafter using the property without permission or in a manner other than that prescribed is a trespasser. This section does not limit or restrict any person from access or use who has a private right in the property.

(Added by Stats. 1949, Ch. 79.)



37360

The legislative body of any city having jurisdiction over any tide, submerged, or reclaimed lands of the city, which lands or any interest therein are sought by the United States in eminent domain proceedings, is authorized to enter into any compromise with respect to such lands which seems just and expedient to it. Nothing in this section shall be construed to relinquish any reservation to deposits of oil and gas and other hydrocarbon and mineral deposits and rights of way giving access to such deposits as prescribed in Section 6402 of the Public Resources Code that has been made by the State in granting such lands to the city.

(Added by Stats. 1953, Ch. 170.)



37361

(a) The legislative body may acquire property for the preservation or development of a historical landmark. The legislative body may also acquire property for development for recreational purposes and for development of facilities in connection therewith.

(b) The legislative body may provide for places, buildings, structures, works of art, and other objects, having a special character or special historical or aesthetic interest or value, special conditions or regulations for their protection, enhancement, perpetuation or use, which may include appropriate and reasonable control of the use or appearance of neighboring private property within public view, or both.

(c) Until January 1, 1995, subdivision (b) shall not apply to noncommercial property owned by a religiously affiliated association or corporation not organized for private profit, whether incorporated as a religious or public benefit corporation, unless the owner of the property does not object to its application. This subdivision does apply to a charter city. Nothing in this subdivision shall be construed to infringe on the authority of the legislative body to enforce special conditions and regulations on any property designated prior to January 1, 1994. Subdivision (b) shall not apply to noncommercial property owned by any association or corporation that is religiously affiliated and not organized for private profit, whether the corporation is organized as a religious corporation, or as a public benefit corporation, provided that both of the following occur:

(1) The association or corporation objects to the application of the subdivision to its property.

(2) The association or corporation determines in a public forum that it will suffer substantial hardship, which is likely to deprive the association or corporation of economic return on its property, the reasonable use of its property, or the appropriate use of its property in the furtherance of its religious mission, if the application is approved.

(d) Nothing in this subdivision shall be construed to infringe on the authority of any legislative body to enforce special conditions and regulations on any property designated prior to January 1, 1994, or to authorize any legislative body to override the determination made pursuant to paragraph (2) of subdivision (c). This subdivision shall apply to a charter city.

(Amended by Stats. 1999, Ch. 550, Sec. 10. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



37361.1

Notwithstanding anything in this chapter to the contrary, the legislative body may convey, upon such terms and conditions as it determines to be in the public interest, any surplus real property, together with any building thereon, owned by the city which has been determined by the legislative body to be of general historical interest, to an association or society the purpose of which is to research and promote the city’s historical heritage or to preserve property of historical interest in the city and which is a nonprofit corporation formed under the laws of this state. Any such conveyance shall contain a condition to the effect that the historical nature of the property be restored, preserved, or both, for the benefit of the citizens of the city, and that title will revert to the city in the event that the association or society conveys the property in question to any person or entity which is not a nonprofit corporation involved with preserving and researching the history of the city.

(Added by Stats. 1980, Ch. 69.)



37362

The Legislature hereby finds that many persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code, cannot afford to purchase housing in the conventional housing market. The Legislature also recognizes that cities occasionally acquire residential property requiring substantial rehabilitation prior to being deemed habitable. Since maintenance of existing housing stock and the extension of opportunities for homeownership are desirable objectives, the Legislature declares that the public interest would be well served if cities were empowered to sell such residential property at less than market value to such persons and families of low or moderate income, on condition that the purchaser rehabilitate the home and reside therein for a specified length of time. The provisions of this section shall apply to a chartered city.

(Amended by Stats. 1979, Ch. 1191.)



37363

When the legislative body of a city finds the public interest and convenience require the sale for less than the market price of residential property acquired by the city, it may pass an ordinance providing for such sale. The ordinance shall set forth the procedure to be followed in completing such sales, including the qualifications required of a purchaser of such property, and shall contain provisions requiring that the purchaser of the property live in the property for a specified length of time and must rehabilitate such property to the extent specified in the ordinance; provided, however, that title to the property shall not be transferred until all the requirements set forth in the ordinance have been satisfied. Upon transfer of title by the city pursuant to any ordinance adopted under the provisions of this section, compliance with the requirements of the ordinance shall be conclusively presumed in favor of a bona fide purchaser or encumbrancer for value. Persons eligible to purchase such residential property shall be persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code. To the greatest extent possible, cities shall utilize such ordinances to assist very low income households, as defined by Section 50105 of the Health and Safety Code, and lower income households, as defined by Section 50079.5 of the Health and Safety Code. The provisions of this section shall apply to a chartered city.

(Amended by Stats. 1979, Ch. 1191.)



37364

(a) The Legislature reaffirms its finding that the provision of housing for all Californians is a concern of vital statewide importance. The Legislature recognizes that real property of cities can be utilized, in accordance with a city’s best interests, to provide housing affordable to persons and families of low or moderate income. Therefore, notwithstanding any provision of a city’s charter, or any other provision of law, whenever the legislative body of a city determines that any real property or interest therein owned or to be purchased by the city can be used to provide housing affordable to persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code or as defined by the United States Department of Housing and Urban Development or its successors, and that this use is in the city’s best interests, the city may sell, lease, exchange, quitclaim, convey, or otherwise dispose of the real property or interest therein at less than fair market value, or purchase an interest in the real property, to provide that affordable housing under whatever terms and conditions the city deems best suited to the provision of such housing.

(b) Not less than 80 percent of the area of any parcel of property disposed of pursuant to this section shall be used for development of housing.

(c) Not less than 40 percent of the total number of those housing units developed on any parcel pursuant to this section shall be affordable to households whose incomes are equal to, or less than, 75 percent of the maximum income of lower income households, and at least half of which shall be affordable to very low income households.

(d) Dwelling units produced for persons and families of low or moderate income under this section shall be restricted by regulatory agreement to remain continually affordable to those persons and families for the longest feasible time, but not less than 30 years, pursuant to a method prescribed by the city. The regulatory agreement shall contain a provision making the covenants and conditions of the agreement binding upon successors in interest of the housing sponsor. The regulatory agreement shall be recorded in the office of the county recorder of the county in which the housing development is located. The regulatory agreement shall be recorded in the grantor-grantee index to the name of the property owner as grantor and to the name of the city as grantee.

(e) The provisions of this section shall apply to all cities, including charter cities.

(f) The definitions of “persons and families of low and moderate income,” “lower income households,” and “very low income households” set forth in Sections 50079, 50093, and 50105 of the Health and Safety Code shall apply to this section.

(Amended by Stats. 1988, Ch. 1604, Sec. 2.)






ARTICLE 2 - Leases

37380

(a) A city may lease property owned or held or controlled by it, or any of its departments, for not to exceed 55 years.

(b) Notwithstanding the 55-year limitation in subdivision (a), a city may lease property owned or held or controlled by it, or any of its departments or boards for a period exceeding 55 years but not exceeding 99 years, if all of the following conditions are met:

(1) The lease shall be subject to periodic review by the city and shall take into consideration the then current market conditions. The local legislative body may, prior to final execution of the lease, establish the lease provisions which will periodically be reviewed, and determine when those provisions are to be reviewed.

(2) Any lease entered into pursuant to this section shall be authorized by an ordinance adopted by the legislative body. The ordinance shall be subject to referendum in the manner prescribed by law for ordinances of cities.

(3) Prior to adopting an ordinance authorizing a lease, the governing body shall hold a public hearing. Notice of the time and place of the hearing shall be published pursuant to Section 6066 in one or more newspapers of general circulation within the city, and shall be mailed to any person requesting special notice, to any present tenant of the public property, and to all owners of land adjoining the property.

(4) Any lease shall be awarded to the bidder which, in the determination of the legislative body, offers the greatest economic return to the city, after competitive bidding conducted in the manner determined by the legislative body. Notice inviting bids shall be published pursuant to Section 6066 in one or more newspapers of general circulation within the city.

The provisions of paragraphs (2), (3), and (4) do not apply to any charter city, which may utilize a procedure as specified by charter or adopted by ordinance in accordance with its charter.

(Amended by Stats. 1983, Ch. 720, Sec. 2.)



37382

A city may lease city land used for agricultural or horticultural purposes upon which sewage or waste water is discharged for not to exceed twenty-five years.

(Added by Stats. 1949, Ch. 79.)



37383

A city may lease city property not acquired for park purposes for not to exceed thirty-five years for the production of minerals, oil, gas, or other hydrocarbon substances.

(Added by Stats. 1949, Ch. 79.)



37384

Except when the state grant specifically provides otherwise, a city may lease tide or submerged lands for not to exceed fifty years.

(Added by Stats. 1949, Ch. 79.)



37385

A city may lease tide and submerged lands, the wharves, docks, piers, and other structures or improvements on these lands, and as much of the uplands abutting upon them as the legislative body deems necessary for the proper development and use of its waterfront and harbor facilities, for not to exceed 66 years.

(Amended by Stats. 1961, Ch. 196.)



37386

A city may lease such tide and submerged lands and uplands for:

(a) Industrial uses.

(b) Improvement and development of city harbors.

(c) Construction and maintenance of wharves, docks, piers, or bulkhead piers.

(d) Other public uses consistent with the requirements of commerce or navigation in city harbors.

(Added by Stats. 1949, Ch. 79.)



37387

When the legislative body deems that industrial use of such tidelands and uplands is inimical to the best interest of the city, it may lease them for park, recreational, residential, or educational purposes, under conditions not inconsistent with the trust imposed upon the tidelands by the Constitution.

(Added by Stats. 1949, Ch. 79.)



37388

A city may lease property owned or held or controlled by it or any of its departments for not to exceed fifty years to any nonprofit corporation for a housing development on the property.

(Added by Stats. 1949, Ch. 79.)



37389

A city may lease or sublease property owned, leased, or otherwise controlled by it for not to exceed fifty years for airport purposes or purposes incidental to aircraft, including:

(a) Manufacture of aircraft, airplane engines, and aircraft equipment, parts, and accessories.

(b) Construction and maintenance of hangars, mooring masts, flying fields, signal lights, radio equipment, service shops, conveniences, appliances, works, structures, and other air navigation, aircraft, and airplane engine manufacturing plants and facilities.

(Added by Stats. 1949, Ch. 79.)



37390

A city may lease sewage and sewage effluent for not to exceed fifty years.

(Added by Stats. 1949, Ch. 79.)



37391

A city or any of its departments may lease or sublease land to the State or any of its political subdivisions, or any nonprofit corporation, for fair, exposition, celebration, or exhibition purposes, for not to exceed fifty years.

(Added by Stats. 1949, Ch. 79.)



37392

A city or any of its departments may lease or sublease land to the state for housing personnel and equipment, or to the State Adjutant General for military or armory purposes, for not to exceed 99 years.

(Amended by Stats. 2002, Ch. 454, Sec. 16. Effective January 1, 2003.)



37392.1

A city, district, or other public corporation, acting individually or jointly with others, may lease sewers and sewage treatment and disposal facilities, and any land, rights of way, or other property appurtenant thereto, to any other city or to any county, city and county, municipal corporation, public district, sanitation district or other public corporation, or any two or more of them acting jointly, for any term or in perpetuity. A city, district or other public corporation, acting individually or jointly with others, may grant to any other city or to any county, city and county, municipal corporation, sanitation district, public district or other public corporation, or any two or more of them acting jointly, a perpetual right of use, or right of use for any term, in any such facilities, land or other property.

(Added by Stats. 1951, Ch. 68.)



37392.2

Notwithstanding Section 718 of the Civil Code, a city may lease any of its lands to a county, county water authoritiy, or special district for the purpose of constructing, operating, maintaining, and replacing a dam, reservoir, and appurtenant facilities to collect, divert, and store water for all beneficial uses, including development of power, flood control, and recreational uses. The lease may be for any term, but not to exceed the time during which the lands are devoted to the purposes and uses authorized by this section.

(Added by Stats. 1983, Ch. 166, Sec. 1.)



37393

A lease of an interest in real property of a city shall be recorded in the office of the recorder of the county in which the property is located.

(Added by Stats. 1949, Ch. 79.)



37394

A city or city and county may lease property owned, held or controlled by it for not to exceed 55 years, if the contemplated use of the property is for off-street parking purposes. This section is applicable to any lease executed on or after January 1, 1986.

(Amended by Stats. 1986, Ch. 515, Sec. 1. Effective July 24, 1986.)



37395

A city may lease for not to exceed 55 years property owned, held, or controlled by it, or any of its departments, for commercial development for business purposes, when the governing body determines by ordinance or resolution that the property is not required for other city purposes. This section is applicable to any lease executed on or after January 1, 1986.

(Amended by Stats. 1986, Ch. 515, Sec. 2. Effective July 24, 1986.)



37396

(a) A city, county, or city and county may lease property owned, held, or controlled by it for not to exceed 99 years, for stadium, park, recreational, fair, exposition, or exhibition purposes, or for general sports purposes such as training and competitive sports.

(b) On and after April 24, 2002, a lease executed pursuant to this section on territory annexed pursuant to Section 56472, may not include a shopping center, hotel, motel, or lodging house, but may include a lease for all other purposes authorized under this section, including a lease for either or both of the following purposes:

(1) Any dormitory or medical facility that exclusively, except in the case of a medical emergency, serves individuals participating in training or competitions held at the site leased pursuant to subdivision (a).

(2) Any food facility, as defined by Section 113785 of the Health and Safety Code, food vending, and sales of goods and services incidental to, and in support of, the purposes of the lease.

(c) A lease made by a county pursuant to this section is subject to Article 8 (commencing with Section 25520) of Chapter 5 of Part 2 of Division 2 of Title 3.

(Amended by Stats. 2002, Ch. 507, Sec. 1. Effective January 1, 2003.)






ARTICLE 3 - Sale of Buildings and Sites

37420

The provisions of this article are alternative to Sections 37350 and 37351 of this code and any other authority granted by law to cities to dispose of city-owned property.

(Amended by Stats. 1955, Ch. 1330.)



37421

When the legislative body of a city finds the public interest and convenience require the sale of any public building and site dedicated to a public use, it may adopt a resolution of its finding and intention to sell the property.

(Amended by Stats. 1955, Ch. 624.)



37422

The resolution shall:

(a) Fix a time for hearing protests to the sale.

(b) Provide for publication of the notice of hearing.

(c) Fix the time final action will be taken.

(d) Contain an accurate description of the property to be sold.

(Added by Stats. 1949, Ch. 79.)



37423

The resolution shall be published at least once in a daily newspaper published and circulated in the city or, if there is none, the legislative body shall designate a newspaper published in the county. It shall also be posted for not less than ten days in at least three conspicuous places upon each parcel of real property affected.

(Added by Stats. 1949, Ch. 79.)



37424

At any time prior to final action, any person interested may protest the proposed sale. The protest may be written and delivered to the clerk of the legislative body or oral at the meeting considering the resolution. The legislative body shall hear and pass upon the protest.

(Added by Stats. 1949, Ch. 79.)



37425

If no protests are received or the legislative body overrules the protests by a four-fifths vote of its members, it may proceed with the sale.

(Added by Stats. 1949, Ch. 79.)



37426

If four-fifths of the legislative body do not vote to complete the sale, it shall not take further steps for sale of the property for six months after final action unless it shall first call a special election on the question.

(Amended by Stats. 1949, Ch. 354.)



37427

The legislative body may adopt an ordinance calling and fixing the date of a special election at which the proposition of sale of the property will be submitted to the city electors.

(Added by Stats. 1949, Ch. 79.)



37428

If a majority of the votes is for the proposition, the legislative body may sell the property.

(Added by Stats. 1949, Ch. 79.)



37429

The legislative body may agree with the purchaser of the property that the city will remain in temporary occupancy after the sale until other arrangements have been completed. It may agree to include the value of such occupancy in the purchase price or enter into a separate lease or rental agreement.

(Added by Stats. 1949, Ch. 79.)



37430

If a legislative body sold property prior to May 23, 1945, by a proceeding substantially complying with this article, the sale is as effective as if it had occurred after that date.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 3.5 - Sale and Leases of Airports

37440

The provisions of this article are alternative to Sections 37350 and 37351 of this code and any other authority granted by law to cities to dispose of city-owned property.

(Added by Stats. 1957, Ch. 1552.)



37441

This article applies only to a municipal airport or property owned by a city for the purposes specified in Section 37442, which property is restricted, under the terms of the instrument conveying the property to the city, to use for airport purposes.

(Added by Stats. 1957, Ch. 1552.)



37442

Pursuant to this article the legislative body of a city may sell, or lease for a term not exceeding 20 years with an option to purchase, any municipal airport or any property owned by a city for airport purposes or purposes incidental to aircraft, including:

(a) Manufacture of aircraft, airplane engines, and aircraft equipment, parts, and accessories.

(b) Construction and maintenance of hangars, mooring masts, flying fields, signal lights, radio equipment, service shops, conveniences, appliances, works, structures, and other air navigation, aircraft, and airplane engine manufacturing plants and facilities.

The sale or lease shall be made in such manner and upon such terms and conditions as the legislative body may specify.

(Added by Stats. 1957, Ch. 1552.)



37443

In any sale or lease of property with option to purchase, made or entered into pursuant to Section 37442, the purchase price for any property sold or the consideration for or rentals payable pursuant to any lease shall be payable at such times and in such amounts as the legislative body may determine. In any sale or lease of such property with option to purchase, the legislative body may provide that all or any part of the unpaid portion of the purchase price shall be secured by a mortgage or deed of trust. Where such property is leased with an option to purchase, the legislative body may provide that all or any portion of the consideration paid for or rentals received by the city under said lease may be credited against the purchase price specified therein. Any sale or lease of such property with option to purchase shall be made subject to any duty or obligation imposed by law or contract upon the city with respect to such property. Any sale of such property shall be made subject to the requirement that the purchaser use the property, or allow the use of such property, as a public airport for not less than 10 years from the date of the sale unless earlier discontinuance of such use is permitted by the Administrator of the Civil Aeronautics Administration of the United States Department of Commerce.

(Added by Stats. 1957, Ch. 1552.)



37444

No sale or lease of any property with option to purchase shall be made or entered into pursuant to Section 37442 except when previously authorized by ordinance adopted by a four-fifths vote of all members of the legislative body. No vote of the electors of the city shall be required to authorize any such sale or lease of property with option to purchase, but any ordinance adopted authorizing such sale or lease shall be subject to referendum in the manner provided by law.

(Added by Stats. 1957, Ch. 1552.)






ARTICLE 4 - Veterans’ Homes

37460

As used in this article, “veteran” means a soldier, sailor, or marine who has served the United States honorably in any of its wars.

(Added by Stats. 1949, Ch. 79.)



37461

A city may provide and maintain homes for veterans. It may also provide and maintain buildings, memorial halls, and meeting places for veterans’ patriotic, fraternal, and benevolent associations.

(Added by Stats. 1949, Ch. 79.)



37462

The legislative body may acquire real or personal property necessary for such buildings, by condemnation or otherwise. It may improve, manage, and control such property.

(Added by Stats. 1949, Ch. 79.)



37463

The legislative body may furnish sites for such buildings, and may use any portion of a public lot, block, or park for such purpose.

(Added by Stats. 1949, Ch. 79.)



37464

The legislative body may purchase, lease, construct, furnish, or repair such buildings. It may provide all necessary employees and supplies for the proper maintenance of the buildings.

(Added by Stats. 1949, Ch. 79.)



37466

The legislative body may establish a fund for the purposes of this article, and transfer money from the general fund to such fund as it deems necessary.

(Added by Stats. 1949, Ch. 79.)



37467

The city may incur a bonded indebtedness for the purposes of this article.

(Added by Stats. 1949, Ch. 79.)



37468

To accomplish the objects of this article, the city may combine with the county in which it is situated and hold property and expend money jointly with the county.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 5 - Assembly or Convention Halls

37500

Except as otherwise provided in this article, the provisions of Article 1 (commencing with Section 43600) of Chapter 4 of Division 4 apply to all proceedings initiated pursuant to this article.

(Amended by Stats. 1982, Ch. 454, Sec. 78.)



37501

A city may acquire, by condemnation or otherwise, the necessary land and construct and maintain a public assembly or convention hall upon it, and may incur indebtedness for such purpose pursuant to this article.

(Added by Stats. 1949, Ch. 79.)



37502

The resolution initiating bonding proceedings may be enacted by majority vote of the legislative body.

(Added by Stats. 1949, Ch. 79.)



37503

In addition to other required recitations, the ordinance calling the election shall recite the rate of interest to be paid on the indebtedness.

(Added by Stats. 1949, Ch. 79.)



37504

The ordinance shall be published in a newspaper published in the city, once a day for five days if in a daily paper, or once a week for three successive weeks, if in a weekly paper.

(Added by Stats. 1949, Ch. 79.)



37505

Money obtained from the use of such building shall be deposited in the city treasury to the credit of the proper fund and applied, in order, to the following purposes exclusively:

(a) The necessary expenses of maintaining, insuring, and making improvements and repairs on, the hall.

(b) Payment of interest and principal on the bonds.

(c) The surplus remaining may be appropriated and used for general municipal purposes.

(Added by Stats. 1949, Ch. 79.)



37506

In cities not having a board of public works, by ordinance the legislative body may appoint a commission to select the site for the building, supervise its construction, and manage its use. By ordinance, the legislative body shall prescribe the powers and duties of the commission.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 6 - Museums

37541

By ordinance, the legislative body may establish a public museum of natural and historical objects in a city where there is none.

(Added by Stats. 1949, Ch. 79.)



37542

Upon receiving a petition signed by one-third of the city electors, the legislative body shall establish a museum in such a city. Where several petitions are submitted, they shall be in substantially the same form.

(Added by Stats. 1949, Ch. 79.)



37543

With the consent of the legislative body, the mayor shall appoint a board of five museum trustees to manage the museum.

(Added by Stats. 1949, Ch. 79.)



37544

The trustees shall hold office for three years, and shall serve without compensation. The members of the first board shall classify themselves by lot so that the term of one trustee expires at the end of the current fiscal year, two at the end of the next year, and two at the end of the second year. Vacancies shall be filled by appointment for the unexpired term.

(Added by Stats. 1949, Ch. 79.)



37545

The board of museum trustees shall meet at least once a month at the time and place it fixes by resolution. Three trustees may call a special meeting by serving written notice upon the other members at least three hours before the meeting.

(Added by Stats. 1949, Ch. 79.)



37546

A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1949, Ch. 79.)



37547

The board shall appoint one of its members president. He shall serve for one year and until his successor is appointed. In his absence, the board shall select a president pro tempore.

(Added by Stats. 1949, Ch. 79.)



37548

The board shall cause a proper record of its proceedings to be kept.

(Added by Stats. 1949, Ch. 79.)



37549

At its first meeting the board shall cause a certificate to be filed with the State Superintendent of Public Instruction, showing the date the museum was established and the names of the trustees and officers.

(Added by Stats. 1949, Ch. 79.)



37550

The board may make and enforce all regulations necessary for the administration and protection of the museum and museum property. Violations of such regulations are punishable by fine or exclusion from the privileges of the museum.

(Added by Stats. 1949, Ch. 79.)



37551

If the board determines that the city legislative body has not provided suitable buildings for the museum, it may purchase real property and erect, or rent, and equip such buildings as it deems necessary.

(Added by Stats. 1949, Ch. 79.)



37552

The board may administer any trust created for the museum. It may receive property situated in or out of the State by gift, devise, or bequest and hold it in trust or otherwise. Except where the gift, devise, or bequest provides otherwise, it may dispose of such property for the benefit of the museum.

(Added by Stats. 1949, Ch. 79.)



37553

The board may appoint and prescribe the duties and powers of the curator, secretary, and other officers and employees of the museum. It may determine the number and fix the compensation of officers and employees. Officers and employees hold office at the pleasure of the board.

(Added by Stats. 1949, Ch. 79.)



37554

The board may purchase personal property, including necessary publications and objects of natural or historical value.

(Added by Stats. 1949, Ch. 79.)



37555

The board may borrow objects of natural or historical value from, lend such objects to, and exchange them with, other museums. It may allow nonresidents to borrow such objects, and may accept loans of such objects from any person. It may prescribe the conditions of such loans.

(Added by Stats. 1949, Ch. 79.)



37556

The board may perform any other act necessary or proper to carry out the provisions of this article.

(Added by Stats. 1949, Ch. 79.)



37560

If payment into the fund is inconsistent with the conditions of a gift, devise, or bequest, the board shall provide for the preservation of the money and its application to the use of the museum, pursuant to such conditions.

(Added by Stats. 1949, Ch. 79.)



37561

Claims upon the fund shall be presented to the board for allowance. Such claims shall be paid as are other claims against the city.

(Added by Stats. 1949, Ch. 79.)



37562

Subject to rules and regulations of the board, the museum shall be free to the inhabitants and nonresident taxpayers of the city.

(Added by Stats. 1949, Ch. 79.)



37563

Unless inconsistent with the terms of its acquisition, the title to property acquired for museum purposes vests in the city. Actions involving the property shall be brought and defended in the name of the city.

(Added by Stats. 1949, Ch. 79.)



37564

Upon receiving a petition signed by one-half of the city electors, the legislative body may repeal the ordinance establishing the museum. Upon repeal of the ordinance the museum is disestablished.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 7 - Hospitals Managed by Board of Hospital Trustees

37600

This article applies only to cities where a municipal hospital has not been established.

(Amended by Stats. 1955, Ch. 624.)



37601

Upon receiving a petition signed by 15 percent of the city electors, the legislative body shall submit to the electors at a general or special election the question whether a municipal hospital shall be established in the city.

(Added by Stats. 1949, Ch. 79.)



37602

If a majority of the votes cast at the election is for the proposition, the municipal hospital is established.

(Added by Stats. 1949, Ch. 79.)



37603

With the consent of the legislative body, the mayor shall appoint a board of seven hospital trustees to manage the hospital. Trustees may be residents or nonresidents of the city.

(Added by Stats. 1949, Ch. 79.)



37604

The trustees shall hold office for three years. The members of the first board shall classify themselves by lot so that the terms of two trustees expire at the end of the current fiscal year, two at the end of the next year, and three at the end of the second year. Vacancies shall be filled by appointment for the unexpired term.

(Amended by Stats. 1992, Ch. 72, Sec. 3. Effective May 28, 1992.)



37604.1

The board of trustees shall serve without compensation except that the city council, by resolution adopted by a majority vote of the members of the city council, may authorize the payment of not to exceed one hundred dollars ($100) per meeting not to exceed five meetings per month as compensation to each member of the board of trustees.

Each member of the board of trustees shall be allowed his or her actual necessary traveling and incidental expenses incurred in the performance of official business of the hospital as approved by the board.

(Added by Stats. 1992, Ch. 72, Sec. 4. Effective May 28, 1992.)



37604.2

Notwithstanding any other provision of law, the term of any member of the board of trustees shall expire if he or she is absent from three consecutive regular meetings, or from three of any five consecutive meetings of the board and the city council by resolution declares that a vacancy exists on the board.

(Added by Stats. 1992, Ch. 72, Sec. 5. Effective May 28, 1992.)



37605

The board of hospital trustees shall meet at least once a month at the time and place it fixes by resolution. The president, or in the absence of the president, the president pro tempore, or a majority of the trustees may call a special meeting by serving written notice upon the other members by following the procedures prescribed in Section 54956 or 54956.5.

(Amended by Stats. 1992, Ch. 72, Sec. 6. Effective May 28, 1992.)



37606

(a) Except as provided in this section or Section 37624.3, all of the sessions of the board of trustees, whether regular or special, shall be open to the public, and a majority of the members of the board shall constitute a quorum for the transaction of business.

(b) The board of trustees may order a meeting held solely for the purpose of discussion or deliberation, or both, of reports involving hospital trade secrets to be held in closed session. Except as provided in this subdivision, the closed session shall meet all applicable requirements of Chapter 9 (commencing with Section 54950) of Division 2 of Title 5.

(c) “Hospital trade secrets,” as used in this section, means a “trade secret,” as defined in subdivision (d) of Section 3426.1 of the Civil Code, and which meets all of the following:

(1) Is necessary to initiate a new hospital service or program or add a hospital facility.

(2) Would, if prematurely disclosed, create a substantial probability of depriving the hospital of a substantial economic benefit.

(d) The exception provided in subdivision (b) to the general open meeting requirements for a meeting of the board of trustees, shall not apply to a meeting where there is action taken, as defined in Section 54952.6.

(e) Nothing in this section shall be construed to permit the board of trustees to order a closed meeting for the purposes of discussing or deliberating, or to permit the discussion or deliberation in any closed meeting of, any proposals regarding:

(1) The sale, conversion, contract for management, or leasing of any municipal hospital or the assets thereof, to any for-profit or nonprofit entity, agency, association, organization, governmental body, person, partnership, corporation, or hospital district.

(2) The conversion of any municipal hospital to any other form of ownership by the city.

(3) The dissolution of the municipal hospital.

(Repealed and added by Stats. 1992, Ch. 72, Sec. 8. Effective May 28, 1992.)



37606.1

(a) When a municipal hospital established pursuant to this article is managed by a board of trustees that is appointed by the mayor, the city council may meet in a closed session held solely for the purpose of discussion, deliberation, or both, of reports involving trade secrets of the municipal hospital. Except as provided in this section, the closed session shall comply with all applicable requirements of Chapter 9 (commencing with Section 54950) of Division 2 of Title 5.

(b) “Hospital trade secrets,” as used in this section, means a “trade secret,” as defined in subdivision (d) of Section 3426.1 of the Civil Code, and which meets all of the following:

(1) Is necessary to initiate a new hospital service or program or add a hospital facility.

(2) Would, if prematurely disclosed, create a substantial probability of depriving the hospital of a substantial economic benefit.

(c) The exception provided in subdivision (a) to the general open meeting requirements for a meeting of the city council shall not apply to a meeting where there is action taken, as defined in Section 54952.6.

(d) Nothing in this section shall be construed to permit the city council to order a closed meeting for the purposes of discussing or deliberating, or to permit the discussion or deliberation in any closed meeting of, any proposals regarding any of the following:

(1) The sale, conversion, contract for management, or leasing of any municipal hospital or the assets thereof, to any for-profit or nonprofit entity, agency, association, organization, governmental agency, person, partnership, corporation, or hospital district.

(2) The conversion of any municipal hospital to any other form of ownership by the city.

(3) The dissolution of the municipal hospital.

(Added by Stats. 2006, Ch. 157, Sec. 1. Effective January 1, 2007.)



37607

The board shall appoint one of its members president. He shall serve for one year and until his successor is appointed. In his absence, the board shall select a president pro tempore.

(Added by Stats. 1949, Ch. 79.)



37608

The board shall cause a proper record of its proceedings to be kept.

(Added by Stats. 1949, Ch. 79.)



37609

The board may make and enforce all regulations necessary for the administration, protection, and maintenance of the hospital and hospital property.

(Added by Stats. 1949, Ch. 79.)



37609.1

(a) The rules of the hospital, established by the board of trustees pursuant to this article, shall include all of the following:

(1) Provision for the organization of physicians and surgeons, podiatrists, and dentists licensed to practice in this state who are permitted to practice in the hospital into a formal medical staff, with appropriate officers and bylaws and with staff appointments on an annual or biennial basis.

(2) Provision for a procedure for appointment and reappointment of medical staff consistent with the standards of the Joint Commission on Accreditation of Healthcare Organizations.

(3) Provisions that the medical staff shall be self-governing with respect to the professional work performed in the hospital; that the medical staff shall meet consistent with the minimum requirements of the Joint Commission on Accreditation of Healthcare Organizations; and that the medical records of the patients shall be the basis for review and analysis.

(4) Provision that accurate and complete medical records be prepared and maintained for all patients.

For purposes of this paragraph medical records include, but are not limited to, identification data, personal and family history, history of present illness, physical examination, special examinations, professional or working diagnoses, treatment, gross and microscopic pathological findings, progress notes, final diagnosis, condition on discharge, and other matters as the medical staff shall determine.

(b) The rules of the hospital, insofar as consistent with this article, shall be in accord with and contain minimum standards not less than the rules and standards of private or voluntary hospitals. Unless specifically prohibited by law, the board of trustees may adopt other rules which could be lawfully adopted by private or voluntary hospitals.

(Added by Stats. 1992, Ch. 72, Sec. 9. Effective May 28, 1992.)



37610

The board may establish a nurses’ training school in connection with the hospital, prescribe a course of study, and provide for the issuance of diplomas to graduate nurses.

(Added by Stats. 1949, Ch. 79.)



37611

The board may purchase any property necessary for equipping a hospital and nurses’ home.

(Added by Stats. 1949, Ch. 79.)



37612

If the board determines that the city legislative body has not provided suitable buildings for the hospital, it may purchase real property and erect, or rent, and equip such buildings as it deems necessary.

(Added by Stats. 1949, Ch. 79.)



37612.1

Except as provided in this section, by resolution, the board of trustees of a municipal hospital may authorize the disposition of any surplus property of the municipal hospital at fair market value by any method determined appropriate by the board.

The board of trustees of a municipal hospital may donate or sell, at less than fair market value, any surplus property to any local hospital district in California.

(Added by Stats. 1992, Ch. 72, Sec. 10. Effective May 28, 1992.)



37612.2

(a) Notwithstanding any other provision of law, a municipal hospital, or any affiliated nonprofit corporation upon a finding by the board of trustees of the municipal hospital that it will be in the best interest of the public health of the communities served by the municipal hospital and in order to obtain a licensed physician and surgeon to practice in the communities served by the municipal hospital, may upon a four-fifths vote of the board of trustees do any of the following:

(1) Guarantee to a physician and surgeon a minimum income for a period of no more than three years from the opening of the physician and surgeon’s practice.

(2) Guarantee purchases of necessary equipment by the physician and surgeon.

(3) Provide reduced rental rates of office space in any building owned or leased by the municipal hospital or any of its affiliated entities, or subsidize rental payments for office space in any other buildings, for a term of not more than three years.

(4) Provide other incentives to a physician and surgeon in exchange for consideration and upon terms and conditions the hospital board of trustees deems reasonable and appropriate.

(b) Any provision in a contract between a physician and surgeon and a municipal hospital or affiliated nonprofit corporation is void which does any of the following:

(1) Imposes as a condition any requirement that the patients of the physician and surgeon, or a quota of the patients of the physician and surgeon, only be admitted to a specified hospital.

(2) Restricts the physician and surgeon from establishing staff privileges at, referring patients to, or generating business for another entity.

(3) Provides payment or other consideration to the physician and surgeon for the physician and surgeon’s referral of patients to the municipal hospital or an affiliated nonprofit corporation.

(c) Contracts between a physician and surgeon and a municipal hospital or affiliated nonprofit corporation that provide an inducement for the physician and surgeon to practice in the community served by the municipal hospital shall contain both of the following:

(1) A provision which requires the inducement to be repaid with interest if the inducement is repayable.

(2) A provision which states that no payment or other consideration shall be made for the referral of patients to the municipal hospital or an affiliated nonprofit corporation.

(d) To the extent that this section conflicts with Section 650 of the Business and Professions Code, Section 650 of the Business and Professions Code shall supersede this section.

(e) The Legislature finds that this section is necessary to assist municipal hospitals to attract qualified physicians and surgeons to practice in the communities served by these hospitals, and that the health and welfare of the residents in these communities require these provisions.

(Added by Stats. 1992, Ch. 72, Sec. 11. Effective May 28, 1992.)



37612.3

Notwithstanding any other provision of law, upon a recommendation by the board of trustees and upon a finding by the city council that it will be in the best interests of the municipal hospital to provide additional diversification of facilities, the board of trustees may lease and operate the realty facilities, and business of a hospital district in California, or create a leasehold interest in its own realty, improvements, and business in favor of a hospital district, if the following apply:

(a) That the lease when taken together with any extensions of the lease shall not exceed a total of 10 years.

(b) That the lessor district or lessor city shall not finance any capital improvements through the use of the lessor district’s or lessor city’s credit.

(c) That the lessor district or lessor city shall have successfully completed any feasibility studies required by the board of directors of the district or the board of trustees or the city council of the municipal hospital as will reasonably ensure that the lessor hospital’s financial stability will not be endangered by the lease transaction.

(d) Nothing in this section shall be construed to impair or limit the authority of the California Medical Assistance Commission to contract for the provision of inpatient hospital services under the Medi-Cal program with local hospital district hospitals or municipal hospitals as sole distinct entities, even though one or more hospital districts or municipal hospitals may have entered into leasehold or joint-venture arrangements.

(Added by Stats. 1992, Ch. 72, Sec. 12. Effective May 28, 1992.)



37613

The board may administer any trust created for the hospital. It may receive property situated in or out of the State by gift, devise, or bequest and hold it in trust or otherwise. Except where the gift, devise, or bequest provides otherwise, it may dispose of such property for the benefit of the hospital.

(Added by Stats. 1949, Ch. 79.)



37614

The board may prescribe the duties and powers of the hospital administrator, secretary, and other officers and employees of the hospital. The officers and employees shall hold their offices at the pleasure of the board of trustees.

(Repealed and added by Stats. 1992, Ch. 72, Sec. 14. Effective May 28, 1992.)



37614.1

Notwithstanding any other provision of this division, a municipal hospital may enter into a contract of employment with a hospital administrator, the duration of which shall not exceed four years, but which may periodically be renewed upon expiration for not more than four years.

(Added by Stats. 1992, Ch. 72, Sec. 15. Effective May 28, 1992.)



37615

The board may perform any other act necessary to carry out the provisions of this article, including any thing which an individual might do which is necessary for, and to the advantage of, a municipal hospital and a nurses’ training school.

(Added by Stats. 1949, Ch. 79.)



37615.1

Each local municipal hospital shall have and may exercise the following powers:

(a) To purchase, receive, have, take, hold, lease, use, and enjoy property of every kind and description within and without the limits of the municipality, and to control, dispose of, convey, and encumber the same and create a leasehold interest in the same for the benefit of the hospital.

(b) To establish one or more trusts for the benefit of the municipal hospital, to administer any trusts declared or created for the benefit of the municipal hospital, to designate one or more trustees for trusts created by the municipality, to receive by gift, devise, or bequest, and hold in trust or otherwise, property, including corporate securities of all kinds, situated in this state or elsewhere, and where not otherwise provided, dispose of the same for the benefit of the municipal hospital.

(c) To employ any officers and employees, including architects and consultants, the board of trustees deems necessary to carry on properly the business of the municipal hospital.

(d) To do any and all things which an individual might do which are necessary for, and to the advantage of, a hospital and a nurses’ training school, or a child-care facility for the benefit of employees of the hospital or residents of the municipality.

(e) To establish, maintain and operate, or provide assistance in the operation of, one or more health facilities or health services, including, but not limited to, outpatient programs, services and facilities, retirement programs, services and facilities, chemical dependency programs, services and facilities, or other health care programs, services and facilities and activities at any location within or without the municipality for the benefit of the hospital and the people served by the municipal hospital.

“Health facilities,” as used in this subdivision, means those facilities defined in either Section 15432 of this code or Section 1250 of the Health and Safety Code and specifically includes freestanding chemical dependency recovery units.

(f) To do any and all other acts and things necessary to carry out this division.

(g) To acquire, maintain, and operate ambulances or ambulance services within and without the municipality.

(h) To establish, maintain, and operate, or provide assistance in the operation of, free clinics, diagnostic and testing centers, health education programs, wellness and prevention programs, rehabilitation, aftercare, and any other health care services provider, groups, and organizations which are necessary for the maintenance of good physical and mental health in the communities served by the municipal hospital.

(i) To establish and operate in cooperation with its medical staff a coinsurance plan between the municipal hospital and the members of its attending medical staff.

(j) With the approval of the city council, to establish, maintain, and carry on its activities through one or more corporations, joint ventures, or partnerships for the benefit of the municipal hospital.

(k) With the consent of the city council, to contract for bond insurance, letters of credit, remarketing services, and other forms of credit enhancement and liquidity support for its bonds, notes, and other indebtedness and to enter into reimbursement agreements, monitoring agreements, remarketing agreements, and similar ancillary contracts in connection therewith.

(l) To establish, maintain, operate, participate in, or manage capitated health care plans, health maintenance organizations, preferred provider organizations, and other managed health care systems and programs properly licensed by the Department of Insurance or the Department of Managed Health Care, at any location within or without the municipality for the benefit of residents of communities served by the hospital. However, no such activity shall be deemed to result in or constitute the giving or lending of the municipality’s credit, assets, surpluses, cash, or tangible goods to, or in aid of, any person, association, or corporation in violation of Section 6 of Article XVI of the California Constitution.

Nothing in this section shall authorize activities which corporations and other artificial legal entities are prohibited from conducting by Section 2400 of the Business and Professions Code.

Any agreement to provide health care coverage which is a health care service plan, as defined in subdivision (f) of Section 1345 of the Health and Safety Code, shall be subject to the provisions of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, unless exempted pursuant to Section 1343 or 1349.2 of the Health and Safety Code.

A municipal hospital shall not provide health care coverage for any employee of an employer operating within the service area of the municipal hospital, unless the Legislature specifically authorizes, or has authorized the coverage.

This section shall not authorize any municipal hospital to contribute its facilities to any joint venture that could result in transfer of the facilities from city ownership.

(m) To provide health care coverage to members of the hospital’s medical staff, employees of the medical staff members, and the dependents of both groups, on a self-pay basis.

(n) With the consent of the city council, to establish, maintain, and carry on its activities through one or more corporations, joint ventures, or partnerships for the benefit of the municipal hospital.

(o) With the consent of the city council, to transfer, with or without consideration, any part of its assets to one or more nonprofit corporations to operate and maintain the assets for the benefits of the area served by the hospital. The initial members of the board of directors of the nonprofit corporation or corporations shall be approved by the city council and shall be residents of the city.

(p) Nothing in this section, including, but not limited to, subdivision (e), shall be construed to permit a municipal hospital to operate or be issued a single consolidated license to operate a separate physical plant as a skilled nursing facility or an intermediate care facility which is not located within the boundaries of the municipality.

(Amended by Stats. 2000, Ch. 857, Sec. 16. Effective January 1, 2001.)



37615.2

The board of trustees may purchase real property, and erect or rent and equip those buildings or building, room or rooms as may be necessary for the hospital.

(Added by Stats. 1992, Ch. 72, Sec. 17. Effective May 28, 1992.)



37615.3

The board of trustees shall be responsible for the operation of all hospitals owned or leased by the city, according to the best interests of the public health and shall make and enforce all rules, regulations and bylaws necessary for the administration, government, protection, and maintenance of hospitals under their management and all property belonging thereto and may prescribe the terms upon which patients may be admitted thereto. However, these hospitals shall not contract to care for indigent county patients at below the cost for care. In setting the rates, the board shall, insofar as possible, establish such rates as will permit the hospital to be operated upon a self-supporting basis.

(Added by Stats. 1992, Ch. 72, Sec. 18. Effective May 28, 1992.)



37615.4

The board of trustees, with the consent of the city council, may provide for the operation and maintenance through tenants of the whole or any part of any municipal hospital acquired or constructed by it pursuant to this article, and for that purpose may enter into any lease agreement which it believes will best serve the interest of the municipal hospital; provided, that any lease entered into for the operation of any municipal hospital shall require the tenant or lessee to conform to and abide by each and all of the provisions of Section 37609.1. No lease for the operation of an entire hospital shall run for a term in excess of 30 years. No lease for the operation of less than an entire hospital shall run for a term in excess of 10 years.

(Added by Stats. 1992, Ch. 72, Sec. 19. Effective May 28, 1992.)



37615.5

(a) The board of trustees may do any of the following when it determines that the action is necessary for the provision of adequate health services to the communities served by the municipal hospital:

(1) Enter into contracts with health provider groups, community service groups, and independent physicians and surgeons for the provision of health services.

(2) Provide assistance or make grants to nonprofit provider groups and clinics already functioning in the community.

(b) Nothing in this section shall authorize activities which corporations and other artificial legal entities are prohibited from conducting by Section 2400 of the Business and Professions Code.

(Added by Stats. 1992, Ch. 72, Sec. 20. Effective May 28, 1992.)



37615.6

Notwithstanding the provisions of the Medical Practice Act, the board of trustees may contract with physicians and surgeons, health care provider groups, and nonprofit corporations for the rendering of professional health services on a basis that does not result in any profit or gain to the municipal hospital from the services so rendered and that allows the board of trustees to ensure that fees and charges, if any, are reasonable, fair, and consistent with the basic commitment of the municipal hospital to provide adequate health care to all residents within its service area. However, nothing in this section shall authorize activities that corporations and other legal entities are prohibited from conducting by Section 2400 of the Business and Professions Code.

(Added by Stats. 1992, Ch. 72, Sec. 21. Effective May 28, 1992.)



37615.7

The municipal hospital may maintain membership in any local, state, or national group or association organized and operated for the promotion of the public health and welfare or the advancement of the efficiency of hospital administration, and in connection therewith pay dues and fees thereto.

(Added by Stats. 1992, Ch. 72, Sec. 22. Effective May 28, 1992.)



37615.8

The board of trustees may, by resolution, change the name of the municipal hospital. The change in the name of the municipal hospital shall be effective upon the filing of a verified copy of the resolution with the Secretary of State.

(Added by Stats. 1992, Ch. 72, Sec. 23. Effective May 28, 1992.)



37616

On or before July 31st in each year, the board shall report to the legislative body the condition of the hospital on June 30th preceding, with a statement of its proceedings for the year.

(Added by Stats. 1949, Ch. 79.)



37617

If other provision has not been made for maintenance of the hospital, the legislative body may levy a special tax, pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5, and spend the proceeds to maintain the hospital and purchase necessary property for the hospital. The special tax is in addition to other taxes permitted in the city.

(Amended by Stats. 2008, Ch. 709, Sec. 10. Effective January 1, 2009.)



37618

Instead of the tax levy, the city legislative body may raise the necessary funds by a bond issue pursuant to Article 1 (commencing with Section 43600) of Chapter 4 of Division 4.

(Amended by Stats. 1982, Ch. 454, Sec. 79.)



37618.1

Exclusively for the purpose of securing state insurance of financing for the construction of new health facilities, the expansion, modernization, renovation, remodeling and alteration of existing health facilities, and the initial equipping of any health facilities under Chapter 4 (commencing with Section 436) of Part 1 of Division 1 of the Health and Safety Code which is hereby made applicable to municipal hospitals, and notwithstanding any provision of this division or any other provision or holding of law, the board of trustees of any municipal hospital may recommend and the city council may (a) borrow money or credit, or issue bonds, as well as by the financing methods specified in this division, and (b) execute in favor of the state first mortgages, first deeds of trust, and other necessary security interests as the Office of Statewide Health Planning and Development may reasonably require in respect to a health facility project property as security for the insurance. No payments of principal, interest, insurance premium and inspection fees, and all other costs of state-insured loans obtained under the authorization of this section shall be made from funds derived from the municipality’s power to tax. It is hereby declared that the authorizations for the executing of mortgages, deeds of trust and other necessary security agreements by the board and city council and for the enforcement of the state’s rights thereunder is in the public interest in order to preserve and promote the health, welfare, and safety of the people of this state by providing, without cost to the state, a state-insurance program for health facility construction loans in order to stimulate the flow of private capital into health facilities construction to enable the rational meeting of the critical need for new, expanded, and modernized public health facilities.

(Added by Stats. 1992, Ch. 72, Sec. 24. Effective May 28, 1992.)



37618.2

A municipal hospital may borrow money and incur indebtedness in an amount not to exceed 85 percent of all estimated income and revenue for the current fiscal year, including, but not limited to, tax revenues, operating income, and any other miscellaneous income received by the municipal hospital, from whatever source derived. The money borrowed and indebtedness incurred under this section shall be repaid within the same fiscal year.

(Added by Stats. 1992, Ch. 72, Sec. 25. Effective May 28, 1992.)



37618.3

All certificates of indebtedness or other evidence of indebtedness shall be issued after the recommendation by a three-fifths vote of the board of trustees of the hospital and the adoption by a three-fifths vote of the city council of a resolution setting forth the necessity for the borrowing and the amount of the assessed valuation of the municipality and the amount of funds to be borrowed thereon. All certificates of indebtedness or other evidence of indebtedness shall be offered at public sale by the board of trustees or city council after not less than 10 days advertising in a newspaper of general circulation within the municipality and if no newspaper of general circulation is printed within the municipality, then in a newspaper of general circulation within the county in which the municipality is located. Each sale shall be made to the bidder offering the lowest rate of interest or whose bid represents the lowest net cost to the municipality. However, the rate of interest shall not exceed the rate prescribed in Section 53531.

The certificates of indebtedness or other evidences of indebtedness shall be signed on behalf of the municipal hospital by the mayor of the city and attested by the city clerk of the city.

(Added by Stats. 1992, Ch. 72, Sec. 26. Effective May 28, 1992.)



37618.4

(a) A municipal hospital may, by resolution adopted by a majority of the board of trustees, issue negotiable promissory notes to acquire funds for any municipal hospital purposes subject to the restrictions and requirements imposed by this section. The maturity of the promissory notes shall not be later than 10 years from the date thereof. The total aggregate amount of the notes outstanding at any one time shall not exceed 85 percent of all estimated income and revenue for the current fiscal year, including, but not limited to, tax revenues, operating income, and any other miscellaneous income of the district. Indebtedness incurred pursuant to any other provision of law shall be disregarded in computing the aggregate amount of notes that may be issued pursuant to this section.

(b) Negotiable promissory notes may be issued pursuant to this section for any capital outlay facility, equipment, or item which has a useful life equal to, or longer than, the term of the notes, as determined by the board of trustees.

(c) The maximum annual interest rate which may be paid on negotiable promissory notes shall at no time exceed the amount authorized under Section 53531.

(Added by Stats. 1992, Ch. 72, Sec. 27. Effective May 28, 1992.)



37619

The revenue derived from the tax and money otherwise acquired for hospital purposes shall be placed in the hospital fund and expended for the purposes of this article.

(Added by Stats. 1949, Ch. 79.)



37620

If payment into the fund is inconsistent with the conditions of any gift, devise, or bequest, the board shall provide for the preservation of the money, and its application to the use of the hospital, pursuant to such conditions.

(Added by Stats. 1949, Ch. 79.)



37621

The board may issue warrants for payments from the fund after due audit. The president and secretary of the board shall sign the warrants.

(Added by Stats. 1949, Ch. 79.)



37622

The city treasurer shall pay the warrants without further order.

(Added by Stats. 1949, Ch. 79.)



37623

Unless inconsistent with the terms of its acquisition, the title to property acquired for hospital purposes vests in the city. Actions involving the property shall be brought and defended in the name of the city.

(Added by Stats. 1949, Ch. 79.)



37624

The board of trustees shall adopt reasonable rules and regulations, or bylaws, providing for appellate review of any action, decision, or recommendation of the medical staff affecting the professional privileges of any member of, or applicant for membership on, the medical staff. The appellate review may be conducted by the board or by a hearing officer designated by the board. The board’s decision rendered after the appellate review shall be final.

(Added by Stats. 1992, Ch. 72, Sec. 28. Effective May 28, 1992.)



37624.2

The governing body or the hearing officer, if one is appointed, shall have the same power with respect to the issuance of subpoenas and subpoenas duces tecum as that granted to any agency or hearing officer pursuant to Article 11 (commencing with Section 11450.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2. Any subpoena or subpoena duces tecum issued pursuant to this section shall have the same force and effect and impose the same obligations upon witnesses as that provided in Article 11 (commencing with Section 11450.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2.

(Amended by Stats. 1995, Ch. 938, Sec. 57.5. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



37624.3

The governing body of the hospital may order that the hearing pursuant to this article, and hearing on the reports on the hospital medical audit or quality assurance committees, be held in private or executive session, provided, that an applicant or medical staff member whose staff privileges are the direct subject of a hearing may request a public hearing. Deliberations of the governing body in connection with matters pertaining to this article may be held in executive session.

(Added by Stats. 1992, Ch. 72, Sec. 30. Effective May 28, 1992.)



37625

(a) A member of a municipal hospital’s medical or allied health professional staff who is an officer of the municipal hospital shall not be deemed to be “financially interested,” for purposes of Section 1090, in any of the contracts set forth in subdivision (b) made by any municipal hospital body or board of which the officer is a member if all of the following conditions are satisfied:

(1) The officer abstains from any participation in the making of the contract.

(2) The officer’s relationship to the contract is disclosed to the body or board and noted in its official records.

(3) If paragraphs (1) and (2) are satisfied, the body or board does both of the following, without any participation by the officer:

(A) Finds that the contract is fair to the municipal hospital and in its best interest.

(B) Authorizes the contract in good faith.

(b) Subdivision (a) shall apply to the following contracts:

(1) A contract between the municipal hospital and the officer for the officer to provide professional services to the hospital’s patients, employees, or medical staff members and their respective dependents, provided that similar contracts exist with other staff members and the amounts payable under the contract are no greater than the amounts payable under similar contracts covering the same or similar services.

(2) A contract to provide services to covered persons between the municipal hospital and any insurance company, health care service plan, employer, or other entity which provides health care coverage, and which also has a contract with the officer to provide professional services to its covered persons.

(3) A contract in which the municipal hospital and the officer are both parties if other members of the municipal hospital’s medical or allied health professional staff are also parties, directly or through their professional corporations or other practice entities, provided the officer is offered terms no more favorable than those offered any other party who is a member of the municipal hospital’s medical or allied health professional staff.

(c) This section does not permit an otherwise prohibited individual to be a member of the board of trustees of a municipal hospital, including, but not limited to, individuals described in Section 53227. Nothing in this section shall authorize a contract that would otherwise be prohibited by Section 2400 of the Business and Professions Code.

(d) For purposes of this section, a contract entered into by a professional corporation or other practice entity in which the officer has an interest shall be deemed the same as a contract entered into by the officer directly.

(Added by Stats. 1996, Ch. 447, Sec. 1. Effective January 1, 1997.)






ARTICLE 8 - Hospitals Managed by City Legislative Body

37650

This article applies only to cities where a municipal hospital has not been established.

(Amended by Stats. 1955, Ch. 624.)



37650.1

Except as provided in this article, any hospital managed by a city legislative body and organized under this article shall have and may exercise any of the powers granted to hospitals managed by a board of hospital trustees and organized under Article 7 (commencing with Section 37600) of Chapter 5 of Part 2 of Division 3 of Title 4 of the Government Code. It is the intent of the Legislature in enacting this section that any powers granted to a hospital board of trustees under Article 7 (commencing with Section 37600) of Chapter 5 of Part 2 of Division 3 of Title 4 of the Government Code, including, but not limited to, (1) the power to collect compensation pursuant to Section 37604.1, and (2) the power to meet in closed session pursuant to Section 37624.3, shall also be granted to a city legislative body.

(Added by Stats. 1992, Ch. 72, Sec. 31. Effective May 28, 1992.)



37650.2

(a) A city legislative body which operates a municipal hospital pursuant to this article shall meet as the hospital governing body at least once a month at the time and place it fixes by resolution.

(b) A city legislative body which operates a municipal hospital pursuant to this article shall have and may exercise the following powers in addition to those powers described in this article and Article 7 (commencing with Section 37600) of Chapter 5 of Part 2 of Division 3 of Title 4 of the Government Code:

(1) To have and use a corporate seal and alter it at its pleasure.

(2) To sue and be sued in all courts and places and in all actions and proceedings whatever.

(3) To exercise the right of eminent domain for the purposes of acquiring real or personal property of every kind necessary to the exercise of any of the powers of the municipal hospital.

(Added by Stats. 1992, Ch. 72, Sec. 32. Effective May 28, 1992.)



37651

Upon receiving a petition signed by 15 percent of the city electors, the legislative body may submit to the electors at a general or special election the question whether a municipal hospital shall be established in the city.

(Added by Stats. 1949, Ch. 79.)



37652

If a majority of the votes cast at the election is for the proposition, the municipal hospital is established.

(Added by Stats. 1949, Ch. 79.)



37653

The legislative body may acquire real or personal property and construct and equip such buildings as it deems necessary and suitable for the conduct of the hospital.

(Added by Stats. 1949, Ch. 79.)



37654

The legislative body may maintain the hospital or provide for its operation and maintenance by tenants. The legislative body may enter into leases of all or any part of the hospital for such purpose. Such lease shall not run for a term in excess of ten years.

(Added by Stats. 1949, Ch. 79.)



37655

The legislative body may prescribe rules for the administration of the hospital and the terms upon which patients may be admitted to it.

(Added by Stats. 1949, Ch. 79.)



37656

(a) The legislative body may appoint and fix the compensation of physicians, surgeons, and necessary officers and employees of the hospital. Officers and employees hold office at the pleasure of the legislative body.

(b) The legislative body may prescribe the duties and powers of the hospital administrator, secretary, and other officers and employees of the hospital. The officers and employees shall hold their offices at the pleasure of the legislative body.

(Amended by Stats. 1992, Ch. 72, Sec. 33. Effective May 28, 1992.)



37657

In receiving a money donation, the city may agree to pay the donors interest not exceeding 7 percent a year upon the principal during the lifetime of the donors or the survivor. Such a payment shall not be made for more than 40 years. The principal of such a donation shall not be repaid.

(Added by Stats. 1949, Ch. 79.)



37658

The indebtedness shall be incurred and interest paid pursuant to Article 1 (commencing with Section 43600) of Chapter 4 of Division 4. The ordinance calling the bond election shall not contain any statement as to bonds to be issued. In general terms the ordinance shall describe the proposed donation, the purpose for which it is to be used, and the terms upon which it is to be made and accepted.

(Amended by Stats. 1985, Ch. 106, Sec. 66.)



37659

The city may incur a bonded indebtedness pursuant to Article 1 (commencing with Section 43600) of Chapter 4 of Division 4, for the acquisition of real or personal property for the hospital and its construction and equipment.

The question of incurring such an indebtedness may be submitted at the election determining whether a hospital is to be established.

(Amended by Stats. 1985, Ch. 106, Sec. 67.)



37660

Annually the legislative body shall levy and collect a property tax for:

(a) The maintenance of the hospital.

(b) The payment of interest upon any indebtedness created pursuant to this article.

(c) A sinking fund for the payment of bonds.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 9 - Cemeteries

37681

The city legislative body may acquire and maintain cemeteries, situated outside or inside of the city.

(Added by Stats. 1949, Ch. 79.)



37682

The legislative body may accept contributions of at least fifty dollars ($50) to be held in trust and the income used for the perpetual care of designated plots in the local city or community cemetery. The contributions shall be placed in the city treasury in a “cemetery fund.”

(Added by Stats. 1949, Ch. 79.)



37683

The legislative body shall appoint the city clerk or a competent resident of the city to administer the fund. The person appointed shall execute an official bond in the amount prescribed by the legislative body. He shall receive one dollar ($1) annually for each plot cared for, to be paid only from the income of the fund.

(Added by Stats. 1949, Ch. 79.)



37684

Money remaining in the fund after expenditures for care of the plots and payment to the person administering the fund shall be used for care of the roads, walks, or other portions of the cemetery.

(Added by Stats. 1949, Ch. 79.)



37685

If the city disincorporates, the trust fund shall be turned over to the board of supervisors of the county in which the cemetery is located. The board of supervisors shall act as trustees until they appoint a suitable organization to take charge of the fund.

(Added by Stats. 1949, Ch. 79.)









CHAPTER 7 - Park and Playground Act of 1909

38000

This chapter may be cited as the Park and Playground Act of 1909.

(Repealed and added by Stats. 1974, Ch. 426.)



38001

This chapter shall be liberally construed to promote its objects.

(Repealed and added by Stats. 1974, Ch. 426.)



38002

As used in this chapter, “improvement” includes a public park, urban open-space lands, playground, or library.

(Repealed and added by Stats. 1974, Ch. 426.)



38010

When the public interest or convenience requires, the legislative body may acquire by condemnation land situated in the city for improvements.

(Repealed and added by Stats. 1974, Ch. 426.)



38011

The Improvement Act of 1911, the Municipal Improvement Act of 1913, and the Improvement Bond Act of 1915 may be used by a city for any improvement.

(Repealed and added by Stats. 1974, Ch. 426.)






CHAPTER 8 - Parks Outside City Limits

38300

City officers have the same jurisdiction over city-owned parks, boulevards, golf courses, and playgrounds situated outside the city limits, over streets leading from the city to such places, and over persons and property in such places, as they have over the cities and persons and property in them.

(Amended by Stats. 1963, Ch. 2067.)



38302

The city legislative body may grant franchises for the building and operation of railroads from any point in, or at the exterior boundary of, the city to, in, or through city-owned parks situated outside the city limits, in the manner and to the extent that it may for street railroads within the city limits. Any such franchise shall contain a condition that the railroad fare does not exceed five cents ($0.05) for a single trip.

(Added by Stats. 1949, Ch. 79.)



38303

Except as otherwise provided in Section 38302, such franchises shall be granted pursuant to Part 4, Title 4, Division 1, of the Civil Code and Chapter 578 of the Statutes of 1905.

(Added by Stats. 1949, Ch. 79.)



38304

The legislative body of any city may lay out, open, construct, maintain, and control all roads, streets, and boulevards necessary or requisite for the purpose of connecting the city with any city-owned public park or playground situated wholly or partly outside of the limits of the city. For such purpose it may acquire by gift, purchase, or eminent domain any land or rights of way lying between the limits of the city and the exterior limits of the park or playground.

(Added by Stats. 1951, Ch. 328.)






CHAPTER 9 - Discontinuance of Parks

ARTICLE 1 - Parks Dedicated by Original Town Site Map or Plat

38400

As used in this article, “original dedicator” includes any person, or his successors and assigns, who has dedicated any land in the city for use as a public park.

(Added by Stats. 1949, Ch. 79.)



38401

“Abutting property” includes any property adjoining, or fronting on the park.

(Added by Stats. 1949, Ch. 79.)



38402

As used in this article, “interested person” means any person owning an interest in the park or the land embraced within it as reversioner, remainderman, abutting property owner, or otherwise.

(Added by Stats. 1949, Ch. 79.)



38403

The legislative body may abandon a park and sell the land comprising it pursuant to this article when:

(a) A plat or map of a town site has been recorded in the county recorder’s office purporting to dedicate land within the site as a public park.

(b) The town site has thereafter become part of a city.

(c) The legislative body finds that the land is not appropriate, convenient, or necessary for park purposes.

(d) The original dedicator consents.

(e) The legislative body has acquired an option to purchase other lands of at least equal area.

(Added by Stats. 1949, Ch. 79.)



38404

Proceedings are initiated when the legislative body adopts a resolution of intention, describing the park and the property to be acquired from the sale proceeds, and fixing a time at least thirty days after adoption of the resolution when it will take final action on the abandonment.

(Added by Stats. 1949, Ch. 79.)



38405

The resolution shall be published once a week for at least the three weeks before the day fixed for final action, in a newspaper of general circulation published in the city, or if there is none, in a newspaper designated by the legislative body which is published in the county. Not less than four copies of the resolution shall be posted conspicuously not more than one hundred feet apart along the boundaries of the park.

(Added by Stats. 1949, Ch. 79.)



38406

At the time fixed, the legislative body shall meet and hear and pass on protests to abandonment of the park. Any interested person may protest at the meeting. Failure of an interested person to protest is conclusive evidence that he consents to the abandonment.

(Added by Stats. 1949, Ch. 79.)



38407

If the original dedicator or the owners of a majority of the lots abutting on the park protest in writing, or the legislative body sustains the protests made at the meeting, the proceedings shall terminate and a new resolution of intention shall not be adopted for six months.

(Added by Stats. 1949, Ch. 79.)



38408

If the original dedicator does not protest, the majority of such owners do not protest in writing, and the other protests are overruled, the legislative body has jurisdiction to order the park abandoned.

(Added by Stats. 1949, Ch. 79.)



38409

Upon ordering the park abandoned, the legislative body shall appoint and fix the compensation of three appraisers to assess the damages to abutting property owners.

(Added by Stats. 1949, Ch. 79.)



38410

The appraisers shall proceed with diligence to determine the damages which will result to each parcel of abutting property, and file a written report of their findings with the legislative body.

(Added by Stats. 1949, Ch. 79.)



38411

Without delay the clerk shall give notice of the filing, stating the time and place the report will be considered by the legislative body, and require any person interested to show cause why the report should not be confirmed.

(Added by Stats. 1949, Ch. 79.)



38412

The notice shall be published for at least two weeks before the meeting in a newspaper published in the city, or if there is none, it shall be posted in three public places in the city for two weeks before the meeting.

(Added by Stats. 1949, Ch. 79.)



38413

At the time fixed, the legislative body shall pass on the report and any objections that are made to it. The legislative body may confirm, correct, or modify the report. It may adjourn the meeting from time to time.

(Added by Stats. 1949, Ch. 79.)



38414

Upon adoption of the report, warrants shall be drawn in favor of the owners to whom damages are allowed in the amount specified in the report. The warrants are payable out of the fund derived from the sale of the park lands.

(Added by Stats. 1949, Ch. 79.)



38415

The legislative body may employ and fix the compensation of such legal or other assistants as it deems necessary to sell the land for the best advantage to the city.

(Added by Stats. 1949, Ch. 79.)



38416

The legislative body may determine when and at what price or terms the land or any part of it will be sold.

Credit terms shall not exceed four years, and deferred payments shall bear interest at 7 percent.

(Added by Stats. 1949, Ch. 79.)



38417

When authorized by a majority vote of the legislative body, the mayor and clerk shall sign, acknowledge, and deliver a deed to the land in the name and under the seal of the city. When so executed and delivered, the deed conveys to the purchaser title in fee to the land described in the deed.

(Added by Stats. 1949, Ch. 79.)



38418

The sale proceeds shall be deposited in the city treasury in a special fund and used exclusively for the payment of damages and the purchase and improvement of other public grounds.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 2 - Parks Dedicated by City

38440

A city may discontinue and abandon the use as a public park of any land owned in fee by it and dedicated or placed in such use by such city, and thereafter dispose of the land, pursuant to this article.

(Amended by Stats. 1951, Ch. 729.)



38441

Without a special election, the legislative body may convey a minor portion of such a park in exchange for an equal or greater area or value of privately owned land contiguous to the park after:

(a) Notice and a public hearing pursuant to this article.

(b) Determination that the exchange is in the public interest.

(c) Adoption of a resolution of discontinuance.

(Added by Stats. 1949, Ch. 79.)



38442

Except as provided in Section 38441, this article shall not be construed to authorize:

(a) A discontinuance and abandonment, or change in the use, of such lands which will cause the reversion of the lands to private ownership or a forfeiture of the city’s ownership in fee.

(b) The discontinuance of the use of park lands acquired by funds obtained from a local assessment based on benefits.

(Added by Stats. 1949, Ch. 79.)



38443

Proceedings are initiated when the legislative body adopts a resolution declaring that public interest or convenience requires the discontinuance of the use of such land as a public park, and that the legislative body intends to call a special election to submit the question of discontinuance to the city electors.

(Added by Stats. 1949, Ch. 79.)



38444

The resolution shall:

(a) Contain an accurate description of the lands.

(b) State the common name of the park.

(c) State the disposition which the legislative body proposes to make of the park.

(d) Fix a time, not less than thirty nor more than sixty days after adoption of the resolution, and a place, at which the public or persons particularly interested may protest.

(Added by Stats. 1949, Ch. 79.)



38445

The city clerk shall cause the resolution to be published twice in a daily newspaper published and circulated in the city, or if there is none, twice in a weekly or semiweekly newspaper so published and circulated. If there are no such newspapers, the resolution shall be published twice in a newspaper published in the county. Publication shall be completed at least twenty days before the time set for the hearing.

(Added by Stats. 1949, Ch. 79.)



38446

The park superintendent or another person designated by the legislative body shall cause at least three notices of the adoption of the resolution to be posted conspicuously not more than three hundred feet apart along the exterior boundaries of the area proposed to be discontinued and abandoned as a public park. Posting shall be completed at least twenty days before the time set for the hearing. Failure to post the notices does not invalidate the proceedings or prevent the legislative body from acquiring jurisdiction to proceed with the discontinuance and abandonment.

(Added by Stats. 1949, Ch. 79.)



38447

The posted notices shall be headed: “Notice of proposed discontinuance of public park land” in legible characters, state the date of adoption of the resolution, and recite the facts contained in the resolution.

(Added by Stats. 1949, Ch. 79.)



38448

At any time before the hour set for the hearing, any person or persons interested may protest in writing against the proposed abandonment and discontinuance, or to the extent thereof. The protest shall be delivered to the clerk of the legislative body.

(Added by Stats. 1949, Ch. 79.)



38449

At the time set for the hearing or to which it is postponed, the legislative body shall hear and pass upon all such protests.

(Added by Stats. 1949, Ch. 79.)



38450

Protests are sustained unless overruled by two-thirds vote of the legislative body. The legislative body may sustain protests as to one portion, and overrule them as to another portion of park land. If protests are overruled, the legislative body may adopt an ordinance calling, and fixing the date of, a special election to submit to the city electors the question of discontinuance and abandonment of the use of park land on which protests were overruled.

(Added by Stats. 1949, Ch. 79.)



38451

If a majority of the electors voting on the proposition are in favor of it, the legislative body shall adopt an ordinance declaring that use of the land described in the ordinance calling the election for park purposes is discontinued and abandoned.

(Amended by Stats. 1951, Ch. 729.)



38452

If less than a majority of such electors vote for it, the legislative body shall not initiate proceedings for discontinuance of the use of such land for park purposes for one year after the election.

(Amended by Stats. 1951, Ch. 729.)



38460

When the ordinance becomes effective, the land described in it is deemed held by the city in fee. The city may sell or otherwise dispose of the property in the same manner as it may dispose of other city property no longer required for municipal purposes.

(Amended by Stats. 1951, Ch. 729.)



38461

If the land was acquired by money derived from bonds authorized for park purposes, and the land sold, the reasonable market value of the land at the time of adoption of the ordinance shall be transferred to the bond fund from such other municipal fund as the legislative body determines. If the land was not acquired from bond funds and the land is sold, the proceeds from such sale shall be deposited in the general fund of the city.

(Amended by Stats. 1951, Ch. 729.)



38462

Except as permitted by general laws allowing diversions of bond funds, money so transferred shall be devoted only to the purposes for which the bonds were authorized.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 3 - Municipal Park Abandonment Law of 1939

38501

The legislative body may abandon all or any portion of a park and sell the land comprising it pursuant to this article, if it finds that all or any portion of the purported park has not been used by the public for park purposes, that no consideration has been paid for the land except by the city, and that no public funds have been expended to improve the land as a park, in either of the following situations:

(a) When any land within the city limits has been dedicated for park purposes by the recording of a plat or map in the office of the county recorder, or otherwise.

(b) When any such land has been purchased for park purposes and the legislative body finds that all or any portion of the land is not appropriate, convenient, or necessary for park purposes.

(Added by Stats. 1953, Ch. 170.)



38502

If the land comprising all or any part of such park has been purchased from funds realized from the sale of bonds of a bond issue authorized for the purpose of acquiring the land for park purposes, the question of abandonment of all or a part of the park and the sale or conveyance of the land shall first be submitted to, and approved by, the voters of the city at the next municipal election or at a special election called for that purpose.

(Added by Stats. 1953, Ch. 170.)



38503

Before abandoning all or a part of such park, the legislative body shall adopt a resolution of intention, describing the park or the portion of it proposed to be abandoned and fixing a time, at least 30 days after adoption of the resolution, when it will meet to take final action.

(Added by Stats. 1953, Ch. 170.)



38504

The resolution shall be published pursuant to Section 6063 in a newspaper of general circulation published in the city or, if there is none, in any newspaper designated by the legislative body which is published in the county. Not less than four copies of the resolution shall be posted conspicuously not more than 100 feet apart along the boundaries of the park.

(Amended by Stats. 1957, Ch. 357.)



38505

At the time stated in the resolution, the legislative body shall meet, and hear and pass on objections to the abandonment of all or a portion of the park. If the legislative body sustains the objections, the proceedings shall terminate, and a new resolution of intention shall not be adopted for six months.

(Added by Stats. 1953, Ch. 170.)



38506

If all objections are overruled, the legislative body has jurisdiction to order all or any portion of the park abandoned and the land sold.

(Added by Stats. 1953, Ch. 170.)



38507

The legislative body may employ any legal or other assistants that it deems necessary to sell the land for the best advantage of the city, and may fix and pay their compensation.

(Amended by Stats. 1981, Ch. 714, Sec. 182.)



38508

The legislative body may order the land sold in one block or in lots or parcels, for cash or on credit, as it deems most advantageous to the city. Credit terms shall not exceed four years, and deferred payments shall bear a rate of interest of 6 percent a year. The legislative body shall determine when, at what price, and on what terms the land or any part of it shall be sold.

(Added by Stats. 1953, Ch. 170.)



38509

When authorized by a majority vote of the legislative body, the mayor and the city clerk shall sign, acknowledge, and deliver a deed to the land or part sold in the name and under the seal of the city. The deed when signed, acknowledged, and delivered conveys title to the land described in it.

(Added by Stats. 1953, Ch. 170.)



38510

No abandonment or sale of a park pursuant to this article shall affect any private easement or other right in lands acquired or owned by any private person or corporation, nor shall such abandonment or sale affect any right, easement, or interest owned or under the control of any other governmental agency for public use other than park purposes.

In the absence of an express or implied reservation of a right of reversion in the dedication or instrument of purchase, the park lands abandoned pursuant to this article shall not revert to private ownership.

(Added by Stats. 1953, Ch. 170.)









CHAPTER 10 - Health and Safety

ARTICLE 1 - Fire Protection

38600

The legislative body of a city may provide fire engines and all other necessary or proper apparatus for the prevention and extinguishment of fires.

(Amended by Stats. 1955, Ch. 624.)



38601

The legislative body of a city may:

(a) Establish and maintain fire limits.

(b) Regulate building and construction and removal of buildings within the city.

(Amended by Stats. 1955, Ch. 624.)



38611

The legislative body of a city organized under general law shall establish a fire department for the city. The fire department shall be under the charge of a chief who shall have had previous training and experience as a fireman. The other members of the fire department shall consist of paid firemen or such companies of volunteer firemen as the legislative body may determine. The city legislative body shall fix and pay the compensation of the chief and other paid firemen.

Notwithstanding the provisions of this section, and of subdivision (e) of Section 36501, no general law city shall be required to appoint or elect a fire chief or establish a fire department if such city is included within the boundaries of an established fire protection district.

(Amended by Stats. 1957, Ch. 674.)






ARTICLE 2 - Police Protection

38630

(a) The police department of a city is under the control of the chief of police.

(b) In municipalities which provide for police and other emergency services through a consolidated public safety agency which includes traditional law enforcement, fire protection, and other emergency services, the chief, director, or chief executive officer of such an agency shall control the agency. The chief, director, or chief executive officer of a consolidated public safety agency is a peace officer, and shall meet all of the same requirements imposed by law, regulation, or POST guidelines and recommendations as a chief of police, and he or she shall have all of the same rights, responsibilities, and privileges as does a chief of police. No one who fails to meet all of the above requirements of a chief of police and peace officer shall be appointed to the position of chief, director, or chief executive officer of a consolidated municipal public safety agency.

(Amended by Stats. 1998, Ch. 159, Sec. 1. Effective January 1, 1999.)



38631

The legislative body of a city may delegate to either the chief of police of the city or the city manager the authority to:

(a) Appoint one or more police officers.

(b) Appoint additional police officers when he or she deems it necessary for the preservation of the public order.

(Amended by Stats. 1991, Ch. 523, Sec. 1.)



38634

In every city having a regularly organized paid police force, the city legislative body or other body having the management and control of the police force shall grant every member of the force an annual leave of absence of 15 days from active duty.

(Added by Stats. 1949, Ch. 79.)



38635

Leaves of absence shall be so arranged as not to interfere with the police protection of the city.

(Added by Stats. 1949, Ch. 79.)



38636

Leaves of absence granted for sickness or injuries received in the discharge of duty are not a part of the annual leave of absence.

(Added by Stats. 1949, Ch. 79.)



38637

A deduction shall not be made from the pay of any police officer granted leave of absence pursuant to this article.

(Added by Stats. 1949, Ch. 79.)



38638

The mayor or other officer in control of the police force in a city shall direct a sufficient number of peace officers to attend and keep order at any public meeting in the city at which, in his or her opinion, a breach of the peace may occur.

(Amended by Stats. 2003, Ch. 296, Sec. 12. Effective January 1, 2004.)






ARTICLE 3 - Building Ordinances

38660

The legislative body of a city may:

(a) Regulate the construction of and the materials used in all buildings, chimneys, stacks, and other structures and in foundations and foundation walls.

(b) Regulate the construction, repair, or alteration of buildings pursuant to Health and Safety Code Section 15153.

(c) Prevent the erection and maintenance of unsafe building walls, chimneys, stacks, or other structures.

(d) Provide for the summary abatement, destruction, or removal of such unsafe structures and of unsightly or partially destroyed buildings.

(e) Regulate the construction and location of drains and sewers.

(f) Regulate the materials used in wiring structures for electricity and in piping them for a water, gas, or electric supply, and regulate the manner of such piping.

(g) Prohibit the construction of structures not conforming to such regulations.

(Amended by Stats. 1955, Ch. 624.)






ARTICLE 5 - Water

38730

A city may acquire by gift, purchase, or condemnation, water, water rights, reservoir sites, rights of way for pipes, aqueducts, flumes, or other conduits, and all other property and appliances suitable and proper to supply water for the use of the city and its inhabitants.

(Added by Stats. 1949, Ch. 79.)



38731

Two or more cities may jointly acquire and develop a source of water supply for municipal and domestic purposes and construct the works necessary for their joint and several purposes and needs.

(Added by Stats. 1949, Ch. 79.)



38732

When a city legislative body deems it advisable to investigate the desirability of joint action with any other city for acquiring and maintaining a water supply, the legislative body shall pass a resolution so stating. With the consent and advice of the legislative body, the mayor shall appoint three commissioners to confer with like commissioners from the other city.

(Added by Stats. 1949, Ch. 79.)



38733

The commissioners from the several cities shall meet and consider the desirability of the joint acquisition and development of a water supply and the plans and terms they deem feasible and equitable. If they agree upon the plans and terms, they shall report them to their legislative bodies.

(Added by Stats. 1949, Ch. 79.)



38734

If the legislative bodies approve the plans and terms reported by the commissioners, they shall declare their approval by resolution and submit them to the qualified voters of their respective cities for approval or rejection at the next city election or at a special election called for that purpose.

(Added by Stats. 1949, Ch. 79.)



38735

If the terms and plans are approved by a majority of the voters voting on the proposition at the election, the cities may begin developing or acquiring the water supply in accordance with the plans and terms.

(Added by Stats. 1949, Ch. 79.)



38736

Any city may issue bonds to complete the acquisition of a water supply jointly with other cities. All proceedings relating to the issue of such bonds shall be taken pursuant to law for the issue of bonds to acquire a water supply.

(Added by Stats. 1949, Ch. 79.)



38737

Joint ownership and costs shall be restricted to those portions of the sources and works which are common to all the cities served. Each city shall exclusively own, construct, and operate those sources and works which are for its exclusive use.

(Added by Stats. 1949, Ch. 79.)



38738

The apportionment of all costs of acquisition, construction, operation, and maintenance of the joint properties shall be made upon the basis of the amount of water proposed to be apportioned to the several cities, unless a different apportionment of costs is agreed upon.

(Added by Stats. 1949, Ch. 79.)



38739

The total costs of works which exclusively serve one city shall be borne by that city exclusively.

(Added by Stats. 1949, Ch. 79.)



38740

The plans and terms or other agreement for acquiring the water supply may be modified by agreement between the cities, as declared by the legislative bodies.

(Added by Stats. 1949, Ch. 79.)



38741

Before a resolution or ordinance relating to the joint acquisition of a water supply is binding upon a city, it shall be approved by the mayor or passed over his veto pursuant to the charter provision or general law for the passage of ordinances.

(Added by Stats. 1949, Ch. 79.)



38742

The legislative body of any city may:

(a) Contract for supplying the city with water for municipal purposes.

(b) Acquire, construct, repair, and manage pumps, aqueducts, reservoirs, or other works necessary or proper for supplying water for the use of the city or its inhabitants or for irrigating purposes in the city.

(c) Use any portion of the revenues from any water works or water supply or distribution facilities, including but not limited to water works or water supply or distribution facilities acquired or constructed with funds from bonds issued under an act entitled “An act to provide for the formation of districts within municipalities for the acquisition or construction of public improvements, works and public utilities; for the issuance, sale and payment of bonds of such districts to meet the cost of such improvements; and for the acquisition or construction of such improvements,” approved April 20, 1915, the Municipal Improvement District Act of 1927, an act entitled “An act to provide for the formation of districts within municipalities for the acquisition, construction or extension of water works, water systems or water distribution systems; for the issuance, sale and payment of bonds of such districts to meet the cost of such water works, water systems or water distribution systems; and for the acquisition, construction or extension of such water works, water systems or water distribution systems” approved April 26, 1935, or from general obligation bonds of the city, for the payment of principal and interest of any of such bonds or any other bonds authorized by vote of electors and issued to acquire or construct any water works or water supply or distribution facilities within the city.

(d) Enter into agreements with, and accept financial or other assistance from, the United States or a federal department or agency, for the acquisition, construction, maintenance, and operation of the city water system and the sale and distribution of water from the system.

(Amended by Stats. 1951, Ch. 1371.)



38743

A city may, pursuant to the notice, protest, and hearing procedures in Section 53753, fix, on or before the first day of July in each calendar year, an annual water service standby or immediate availability charge to be applied on an area or frontage or parcel basis, or a combination thereof, within the city to be charged to such areas to which water service is made available for any purpose by the city, whether the water service is actually used or not. If the procedures set forth in this section as it read at the time a standby charge was established were followed, the city council may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the city council shall comply with the notice, protest, and hearing procedures in Section 53753. The city council of a city which fixes such a charge may establish schedules varying such charge according to the land uses and the degree of availability or quantity of use of such water service to the affected lands, and may restrict such charge to lands lying within one or more zones or areas of benefits established within such city. The council may not, however, fix a monthly charge in excess of ten dollars ($10) per acre, either on an area or frontage basis, or in excess of five dollars ($5) for a parcel or frontage of less than an acre unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5).

A city may collect the standby or availability charge by billing the charged lands on a monthly or fiscal year basis.

A city may collect the standby or availability charge as a part of the annual general county tax bill provided the city furnishes, on or before August 10, in writing to the board of supervisors and to the county auditor the description of each parcel for which a charge is to be billed together with the amount of the charge applicable to each parcel. The parcel description may be the parcel number assigned by the county assessor to the parcel.

If the city collects standby charges through the county general tax bill, the amount of the standby charge and any applicable penalty shall be stated on the tax bill separately from all other taxes, if practicable.

(Amended by Stats. 2007, Ch. 27, Sec. 2. Effective January 1, 2008.)



38744

If any water standby charge authorized to be collected pursuant to Section 38743 remains unpaid on the first day of the month before the month in which the board of supervisors of the county in which the city is located is required by law to levy county general taxes, a 6-percent penalty shall accrue upon the amount unpaid. The amount of the unpaid standby charge, plus the penalty, shall constitute a lien upon the land for which the standby charge is unpaid and shall be collected in the same manner and at the same time as that applicable for the collection of unpaid or delinquent county general taxes. The amount of tax attributable to unpaid water standby charges, and the penalty thereon, shall be stated on the county tax bill separately from all other taxes. All laws applicable to the levy, collection and enforcement of municipal ad valorem taxes shall be applicable to the charges appearing on the tax bill, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of such taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to such real property and the unpaid water standby charges, and any penalty thereon, relating to such property shall be transferred to the unsecured roll for collection.

On or before August 10, the city council shall furnish in writing to the board of supervisors and to the county auditor, respectively, a description of each and every parcel of land within the city upon which a standby charge remains unpaid, together with the amount of the unpaid charge, plus the penalty on each parcel of land.

(Amended by Stats. 1981, Ch. 713, Sec. 5.)



38745

Notwithstanding any other provision of law, the city council of a city may, by resolution, establish zones or areas of benefit within the city for purposes of restricting the imposition of the water service standby or immediate availability charges authorized in Section 38743 to lands within such zones according to the benefit such land derives from the immediate availability of water, whether such water is actually used or not.

Proceedings for establishment of such zones or areas of benefit by resolution of the city council shall be initiated, conducted and completed as follows:

(a) Such resolution shall:

(1) State that a zone or area of benefit within the city is proposed to be established for the purposes enumerated in this section, and describe the boundaries of the territory proposed for inclusion in the area.

(2) State the name proposed for the area in substantially the following form: “Water Service Zone (or Area of Benefit) No. ____.”

(3) State the type or types of services already provided or proposed to be provided within the area pursuant to this section.

(4) Fix a time and place for a public hearing on the establishment of the area which shall be not less than 30 nor more than 60 days after the adoption of the resolution.

(b) The city council shall publish notice of the hearing in a newspaper of general circulation published in the city or if there is no newspaper published in the city then it shall be published in a newspaper of general circulation which is circulated in the area. Publication shall be complete at least seven days prior to the date of the hearing.

The notice shall:

(1) Contain the text of the resolution.

(2) State the time and place for the hearing.

(3) State that at the hearing the testimony of all interested persons or taxpayers for or against the establishment of the area, the extent of the area or the furnishing of specified types of extended services will be heard.

(c) At the hearing protests against the establishment of the area, the extent of the area or the furnishing of specified types of services within the area may be made orally or in writing by any interested persons or taxpayers. Any protests pertaining to the regularity or sufficiency of the proceedings must be in writing and must clearly set forth the irregularities and defects to which objection is made. All written protests must be filed in the office of the city council on or before the time fixed for the hearing. The city council may waive any irregularities in the form or content of any written protest and at the hearing may correct minor defects in the proceedings.

Written protests may be withdrawn in writing at any time before the conclusion of the hearing.

(Added by Stats. 1972, Ch. 102.)






ARTICLE 5.5 - Transfer of City Waterworks Systems

38750

Any city which owns and operates a waterworks system, or any part of such a system, may sell, lease, or otherwise transfer the control or management of the system, or the portion thereof, to any municipal water district which is engaged in supplying the inhabitants of the city with water for domestic and general purposes, if the city lies wholly within the boundaries of the district.

(Added by Stats. 1951, Ch. 329.)



38751

If the legislative body of the city determines that it is for the best interests of the city to sell, lease, or otherwise transfer the control or management of its waterworks system, or portion thereof, to such a municipal water district, by a four-fifths vote of all its members, it shall pass an ordinance, authorizing the sale, lease, or other transfer.

(Added by Stats. 1951, Ch. 329.)



38752

The ordinance shall specify the price, the yearly or monthly rental, or if the transfer and control of the waterworks system is to be made upon terms, the ordinance shall briefly state the terms.

(Added by Stats. 1951, Ch. 329.)



38753

The ordinance shall also state such conditions and stipulations as the legislative body determines necessary to a proper understanding of the transaction, and may refer to the proposed form of contract for further particulars.

(Added by Stats. 1951, Ch. 329.)



38754

The ordinance shall be published weekly for at least four weeks in a newspaper published in the city, or if there is no such newspaper it shall be posted in three public places in the city for three weeks.

(Added by Stats. 1951, Ch. 329.)



38755

The ordinance is subject to referendum in the same manner as other ordinances.

(Added by Stats. 1951, Ch. 329.)



38756

The sale, lease, or transfer on terms shall be for a valuable consideration, which shall be agreed upon between the legislative body of the city and the board of directors of the municipal water district.

(Added by Stats. 1951, Ch. 329.)



38757

The contract or deed shall be executed on behalf of the city by its mayor.

(Added by Stats. 1951, Ch. 329.)



38758

If the transaction is a sale, either for cash or after the completion of installment payments, the deed conveys to the municipal water district the full title to the property described.

(Added by Stats. 1951, Ch. 329.)



38759

If an action or proceeding is brought in any court by the city, or any taxpayer or other person on its behalf, or by any person having an interest in the transaction, for the purpose of setting the transfer aside or avoiding it, any judgment setting aside or avoiding the transfer is void, unless it provides for the restoration to the municipal water district of the consideration paid for the waterworks. The municipal water district shall not be compelled to surrender possession of the waterworks until the consideration is restored.

(Added by Stats. 1951, Ch. 329.)






ARTICLE 6 - Nuisances

38771

By ordinance the city legislative body may declare what constitutes a nuisance.

(Added by Stats. 1949, Ch. 79.)



38772

(a) The legislative body of a city, county, or city and county may provide for the summary abatement of any nuisance resulting from the defacement of the property of another by graffiti or any other inscribed material at the expense of the minor or other person creating, causing, or committing the nuisance and by ordinance may make the expense of abatement of the nuisance a lien against property of the minor or other person and a personal obligation against the minor or other person pursuant to Section 38773.2 or 38773.6.

(b) The parent or guardian having custody and control of the minor shall be jointly and severally liable with the minor. The legislative body of a city, county, or city and county may make the expense of abatement of any nuisance, resulting from the defacement by a minor of the property of another by graffiti or any other inscribed material, a lien against the property of a parent or guardian, having custody and control of the minor, and a personal obligation against the parent or guardian having custody and control of the minor pursuant to Section 38773.2 or 38773.6.

(c) Notwithstanding any other provision of law, the names and addresses of the parent or guardian having custody and control of the minor, if known, shall be reported by the probation officer of the county to the city clerk or other official designated by the legislative body of the city, county, or city and county in which the defaced property is located.

(d) As used in this section, the following terms have the following meanings:

(1) “Expense of abatement” includes, but is not limited to, court costs, attorney’s fees, costs of removal of the graffiti or other inscribed material, costs of repair and replacement of defaced property, and the law enforcement costs incurred by the city, county, or city and county in identifying and apprehending the minor or other person.

(2) “Graffiti or other inscribed material” means any unauthorized inscription, word, figure, mark, or design that is written, marked, etched, scratched, drawn, or painted on any real or personal property.

(3) “Minor”or “other person” means a minor or other person who has confessed to, admitted to, or pled guilty or nolo contendere to a violation of Section 594, 594.3, 640.5, 640.6, or 640.7 of the Penal Code, or a minor convicted by final judgment of a violation of Section 594, 594.3, 640.5, 640.6, or 640.7 of the Penal Code, or a minor declared a ward of the Juvenile Court pursuant to Section 602 of the Welfare and Institutions Code by reason of the commission of an act prohibited by Section 594, 594.3, 640.5, 640.6, or 640.7 of the Penal Code.

(Amended by Stats. 2000, Ch. 58, Sec. 1. Effective January 1, 2001.)



38773

The legislative body may provide for the summary abatement of any nuisance at the expense of the persons creating, causing, committing, or maintaining it and by ordinance may make the expense of abatement of nuisances a lien against the property on which it is maintained and a personal obligation against the property owner, in accordance with Section 38773.1 or 38773.5.

(Amended by Stats. 1990, Ch. 965, Sec. 1.)



38773.1

(a) The legislative body may by ordinance establish a procedure to collect abatement and related administrative costs by a nuisance abatement lien. This ordinance shall require notice prior to the recordation of the lien to the owner of record of the parcel of land or which the nuisance is maintained, based on the last equalized assessment roll or the supplemental roll, whichever is more current.

(b) The notice shall be served in the same manner as summons in a civil action in accordance with Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure. If the owner of record, after diligent search cannot be found, the notice may be served by posting a copy thereof in a conspicuous place upon the property for a period of 10 days and publication thereof in a newspaper of general circulation published in the county in which the property is located pursuant to Section 6062.

(c) A nuisance abatement lien shall be recorded in the county recorder’s office in the county in which the parcel of land is located and from the date of recording shall have the force, effect, and priority of a judgment lien.

(1) A nuisance abatement lien authorized by this section shall specify the amount of the lien, the name of the agency on whose behalf the lien is imposed, the date of the abatement order, the street address, legal description and assessor’s parcel number of the parcel on which the lien is imposed, and the name and address of the recorded owner of the parcel.

(2) In the event that the lien is discharged, released, or satisfied, either through payment or foreclosure, notice of the discharge containing the information specified in paragraph (1) shall be recorded by the governmental agency. A nuisance abatement lien and the release of the lien shall be indexed in the grantor-grantee index.

(3) A nuisance abatement lien may be foreclosed by an action brought by the city for a money judgment.

(4) Notwithstanding Section 6103, Section 27383, or any other provision of law, the county recorder may impose a fee on the city to reimburse the costs of processing and recording the lien and providing notice to the property owner. A city may recover from the property owner any costs incurred regarding the processing and recording of the lien and providing notice to the property owner as part of its foreclosure action to enforce the lien.

(Added by Stats. 1990, Ch. 965, Sec. 2.)



38773.2

(a) The legislative body of a city, county, or city and county may, by ordinance, establish a procedure to collect abatement and related administrative costs incurred in the summary abatement of any nuisance resulting from the defacement by a minor or other person of the property of another by graffiti or any other inscribed material. The ordinance shall require notice to the minor or other person prior to the recordation of a lien on the parcel of land owned by the minor or other person. The ordinance shall require notice to the parent or guardian having custody and control of the minor prior to the recordation of a lien on the parcel of land owned by the parent or guardian having custody and control of the minor.

(b) The notice shall be served in the same manner as a summons in a civil action pursuant to Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure. If the minor or other person, after diligent search, cannot be found, the notice may be served by posting a copy of the notice upon the property owned by the minor or other person, in a conspicuous place, for a period of 10 days. The notice shall also be published pursuant to Section 6062 in a newspaper of general circulation that is published in the county in which the property is located. If the parent or guardian having custody and control of the minor, after diligent search, cannot be found, the notice may be served by posting a copy of the notice upon the property owned by the parent or guardian having custody and control of the minor, in a conspicuous place, for a period of 10 days. The notice shall also be published pursuant to Section 6062 in a newspaper of general circulation that is published in the county in which the property is located.

(c) A graffiti nuisance abatement lien shall be recorded in the county recorder’s office in the county in which the parcel of land is located. From the date of recording, the lien shall have the force, effect, and priority of a judgment lien.

(d) A graffiti nuisance abatement lien authorized by this section shall specify the amount of the lien; the name of the agency on whose behalf the lien is imposed; the date of the abatement order; the street address, legal description, and assessor’s parcel number of the parcel on which the lien is imposed; and the name and address of the recorded owner of the parcel.

(e) If the lien is discharged, released, or satisfied, either through payment or foreclosure, notice of the discharge containing the information specified in subdivision (d) shall be recorded by the governmental agency. A graffiti nuisance abatement lien and the release of the lien shall be indexed in the grantor-grantee index.

(f) A graffiti nuisance abatement lien may be satisfied through foreclosure in an action brought by the city.

(g) Notwithstanding Section 6103, Section 27383, or any other provision of law, the county recorder may impose a fee on the city, county, or city and county to reimburse the costs of processing and recording the lien and providing notice to the property owner. The city, county, or city and county may recover from the property owner any costs incurred regarding the processing and recording of the lien and providing notice to the property owner as part of its foreclosure action to enforce the lien.

(h) As used in subdivision (a), “abatement and related administrative costs” include, but are not limited to, court costs, attorney’s fees, costs of removal of the graffiti or other inscribed material, costs of repair and replacement of defaced property, and the law enforcement costs incurred by the city, county, or city and county in identifying and apprehending the minor or other person.

(i) The terms “graffiti or other inscribed material,” “minor,” and “other person” have the same meaning as specified in Section 38772.

(Amended by Stats. 2000, Ch. 58, Sec. 2. Effective January 1, 2001.)



38773.5

(a) As an alternative to the procedure authorized by Section 38773.1, the legislative body may by ordinance establish a procedure for the abatement of a nuisance and make the cost of abatement of a nuisance upon a parcel of land a special assessment against that parcel.

(b) A city may, by ordinance, provide for the recovery of attorneys’ fees in any action, administrative proceeding, or special proceeding to abate a nuisance. If the ordinance provides for the recovery of attorneys’ fees, it shall provide for recovery of attorneys’ fees by the prevailing party, rather than limiting recovery of attorneys’ fees to the city if it prevails. The ordinance may limit recovery of attorneys’ fees by the prevailing party to those individual actions or proceedings in which the city elects, at the initiation of that individual action or proceeding, to seek recovery of its own attorneys’ fees. In no action, administrative proceeding, or special proceeding shall an award of attorneys’ fees to a prevailing party exceed the amount of reasonable attorneys’ fees incurred by the city in the action or proceeding.

(c) Any procedure established pursuant to this section shall include notice, by certified mail, to the property owner, if the property owner’s identity can be determined from the county assessor’s or county recorder’s records. The notice shall be given at the time of imposing the assessment and shall specify that the property may be sold after three years by the tax collector for unpaid delinquent assessments. The tax collector’s power of sale shall not be affected by the failure of the property owner to receive notice. The assessment may be collected at the same time and in the same manner as ordinary municipal taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for ordinary municipal taxes. All laws applicable to the levy, collection and enforcement of municipal taxes shall be applicable to the special assessment. However, if any real property to which the cost of abatement relates has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of the taxes would become delinquent, then the cost of abatement shall not result in a lien against the real property but instead shall be transferred to the unsecured roll for collection.

(d) A local agency that has imposed an assessment pursuant to this section may, subject to the requirements applicable to the sale of property pursuant to Section 3691 of the Revenue and Taxation Code, conduct a sale of vacant residential developed property for which the payment of that assessment is delinquent.

(e) Notices or instruments relating to the abatement proceeding or special assessment shall be entitled to recordation.

(Amended by Stats. 1996, Ch. 718, Sec. 2. Effective January 1, 1997.)



38773.6

(a) As an alternative to the procedure specified in Section 38773.2, the legislative body of a city, county, or city and county may, by ordinance, establish a procedure for the abatement of any nuisance resulting from the defacement by a minor or other person of property of another by graffiti or other inscribed material and make the abatement and related administrative costs a special assessment against a parcel of land owned by the minor or other person or by the parent or guardian having custody and control of the minor. The assessment may be collected at the same time and in the same manner as ordinary municipal taxes are collected and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for ordinary municipal taxes. All laws applicable to the levy, collection, and enforcement of municipal taxes shall be applicable to the special assessment. However, if any real property to which the abatement and related administrative costs relate has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon prior to the date on which the first installment of the taxes would become delinquent, then the abatement and related administrative costs shall not result in a lien against the real property but shall instead be transferred to the unsecured roll for collection. Notices or instruments relating to the abatement proceeding or special assessment may be recorded.

(b) The terms “abatement and related administrative costs,” “graffiti or other inscribed material,” “minor,” and “other person” have the same meaning as specified in Sections 38772 and 38773.2.

(Amended by Stats. 2001, Ch. 159, Sec. 119. Effective January 1, 2002.)



38773.7

The legislative body, by ordinance, may provide that upon entry of a second or subsequent civil or criminal judgment within a two-year period finding that an owner of property or a person described in paragraph (3) of subdivision (d) of Section 38772 is responsible for a condition that may be abated in accordance with an ordinance enacted pursuant to Sections 38773.5 and 38773.6, except for conditions abated pursuant to Section 17980 of the Health and Safety Code, the court may order that person to pay treble the costs of the abatement.

(Amended by Stats. 2000, Ch. 58, Sec. 4. Effective January 1, 2001.)



38774

The legislative body may:

(a) Regulate the exhibition, posting, or carrying of banners, placards, posters, cards, pictures, signs, or advertisements in or on the street, or on or upon buildings, fences, billboards, or other structures; or on or upon any pole in any sidewalk, alley, street, lane, court, park, or other public place.

(b) Regulate the suspension of banners, flags, signs, advertisements, posters, pictures, or cards across, or over any sidewalk, alley, street, lane, court, park, or other public place, or such suspension from fences, poles, houses, or other structures.

(Added by Stats. 1949, Ch. 79.)



38775

The legislative body may prohibit and prevent encroachments upon or obstruction in or to any sidewalks, street, alley, lane, court, park, or other public place and provide for the removal of such encroachment or obstruction.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 6.5 - Reports of Residential Building Records

38780

A city by ordinance may provide that prior to the sale or exchange of any residential building, the owner or his authorized agent shall obtain from the city a report of the residential building record showing the regularly authorized use, occupancy, and zoning classifications of such property.

(Added by Stats. 1969, Ch. 894.)



38781

The report of residential building record shall be delivered by the owner, or the authorized agent of the owner, to the buyer or transferee of the residential building prior to the consummation of the sale or exchange.

(Added by Stats. 1969, Ch. 894.)



38782

The ordinance may require payment of a reasonable fee by the owner, or his authorized agent, for the issuance of such reports.

(Added by Stats. 1969, Ch. 894.)



38783

The ordinance shall provide that it shall be unlawful for the owner of a residential building to sell or exchange same without first having obtained and delivered to the buyer a report of residential building record.

(Added by Stats. 1969, Ch. 894.)



38784

This article shall not apply to the first sale of a residential building located in a subdivision whose final map has been approved and recorded in accordance with the Subdivision Map Act not more than two years prior to the first sale.

(Added by Stats. 1969, Ch. 894.)



38785

No sale or exchange of residential property shall be invalidated solely because of the failure of any person to comply with any provision of an ordinance adopted pursuant to this article unless such failure is an act or omission which would be a valid ground for rescission of such sale or exchange in the absence of this article.

(Added by Stats. 1969, Ch. 894.)






ARTICLE 7 - Miscellaneous

38790

By gift, purchase, or condemnation any city may acquire land within the county where the city is located for garbage disposal sites and rights of way for roadways to the site. “Garbage” includes:

(a) Animal, fruit, and vegetable refuse.

(b) Offal.

(c) Leaves and cuttings, trimmings from trees, shrubs, and grass.

(d) Inorganic refuse and rubbish.

(e) Anything thrown away as worthless.

(Added by Stats. 1949, Ch. 79.)



38790.1

Any city collecting garbage fees or charges may collect delinquent fees or charges in the manner provided in Section 25831 for counties.

(Added by Stats. 1972, Ch. 175.)



38791

By ordinance the legislative body of a city may provide for a chief executive who, during periods of great public calamity such as extraordinary fire, flood, storm, epidemic, earthquake, sabotage or enemy attack, shall have complete authority over the city and the right to exercise all police power vested in the city by the Constitution and general laws.

(Amended by Stats. 1955, Ch. 624.)



38792

(a) The legislative body of a city may impose and collect a license fee for a period not to exceed two years and not exceeding the cost of services relating to dogs, including, but not limited to, animal shelters and control and the programs specified in Section 30652 of the Food and Agricultural Code, provided by the city, on every dog owned or harbored within the city limits. The license fee for spayed bitches and neutered males shall not exceed 50 percent of the license fee otherwise imposed.

(b) In addition to the authority provided in subdivision (a), the legislative body of a city may impose and collect a license fee, as described in subdivision (a), for a period not to exceed three years for dogs that have attained the age of 12 months or older and have been vaccinated. The person from whom the license fee is collected pursuant to this subdivision may choose a license period as established by the legislative body of up to one, two, or three years. However, when imposing and collecting a license fee pursuant to this subdivision, the license period shall not extend beyond the remaining period of validity for the current rabies vaccination. The license fee for spayed bitches and neutered males, under this subdivision, shall not exceed 50 percent of the license fee otherwise imposed.

(Amended by Stats. 1987, Ch. 1184, Sec. 5.)



38793

As a means of implementing a municipal underground utility district formed to remove existing overhead utility lines and to require property owners of the district, served by such lines, to prepare their properties to accept underground utility lines, cities may provide by ordinance that if any property owner, after due notice, refuses to comply within a reasonable time to effect such removal or preparation in accordance with the applicable rules of the utility involved the city may cause such work to be done and assess the costs thereof against the property and that such assessment shall become a lien against the property. The assessment may be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for such taxes. All laws applicable to the levy, collection and enforcement of municipal ad valorem taxes shall be applicable to such assessment.

(Added by Stats. 1969, Ch. 492.)



38794

The legislative body of a city may contract for ambulance service to serve the residents of the city as convenience requires.

(Added by Stats. 1971, Ch. 182.)









CHAPTER 11 - Sewers Generally

38900

A city legislative body may construct, establish, and maintain drains and sewers.

(Added by Stats. 1949, Ch. 79.)



38901

A city may reclaim public and private lands therein by levees, bulkheads, breakwaters, fills, embankments, basins, drains, canals, excavations, sluices, pipes, watergates, pumping plants, and all works and structures useful therefor. This work is a local improvement and a municipal affair. The costs of reclamation shall be borne solely by the lands reclaimed.

This section shall not be construed as affecting any public district or public entity now or hereafter established and having similar powers.

(Amended by Stats. 1991, Ch. 1226, Sec. 7.5.)



38902

A city may, pursuant to the notice, protest, and hearing procedures in Section 53753, fix an annual sewer service standby or immediate availability charge to be applied on an area or frontage or parcel basis, or a combination thereof, within the city to be charged to such areas to which sewer service is made available for any purpose by the city, whether the sewer service is actually used or not. If the procedures set forth in this section as it read at the time a standby charge was established were followed, the city council may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the city council shall comply with the notice, protest, and hearing procedures in Section 53753. The city may establish schedules varying such charge according to the land uses and the degree of availability or quantity of use of such sewer service to the affected lands, and may restrict such charge to lands lying within one or more zones or areas of benefits established within such city.

The city may collect the standby or availability charge by billing the charged lands on a fiscal year basis or by other means available.

The city may collect the standby or availability charge as a part of the annual general county tax bill provided the city furnishes in writing to the board of supervisors and to the county auditor the description of each parcel for which a charge is to be billed together with the amount of the charge applicable to each parcel in sufficient time to meet the schedule established by the county for inclusion of such items on the county general tax bill. The parcel description may be the parcel number assigned by the county assessor to the parcel. In such case, the standby or availability charge shall become a lien against the parcel of land to which it is charged in the same manner as the county general taxes. Penalties may be collected for late payment of the standby or availability charge or the amount thereof unpaid in the manner and at the same rates as that applicable for late payment or the amount thereof unpaid of county general taxes.

If the city collects standby charges through the county general tax bill, the amount of the standby charge and any applicable penalty shall be stated on the tax bill separately from all other taxes, if practicable.

(Amended by Stats. 2007, Ch. 27, Sec. 3. Effective January 1, 2008.)






CHAPTER 13 - Weed and Rubbish Abatement

ARTICLE 1 - General

39501

The legislative body may compel the owner, lessee, or occupant of buildings, grounds, or lots to remove dirt, rubbish, weeds, and rank growths from buildings or grounds and adjacent sidewalks. If he defaults, after notice prescribed by the legislative body, it may authorize the removal or destruction of the dirt, rubbish, weeds, and rank growths at his expense by a city officer. The legislative body may prescribe a procedure for the removal or destruction and make the expense a lien upon the buildings or grounds.

(Added by Stats. 1949, Ch. 79.)



39502

By ordinance the legislative body may:

(a) Require and provide for the removal of grass, weeds, or other obstructions from the sidewalks, parkings, or streets and make the cost of removal a lien upon the abutting property.

(b) Require or provide for the removal from property, lands, or lots of all weeds, rubbish, or other material dangerous or injurious to neighboring property or the health or welfare of residents of the vicinity and make the cost of removal a lien upon the property.

(c) Provide for the enforcement of the lien by the sale of the property or otherwise.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 2 - Alternative Procedures

39560

(a) “Superintendent” means street superintendent, his assistants and deputies, or other public officer designated by the legislative body to perform the duties imposed by this article upon the superintendent.

(b) “Weeds” means weeds which when mature bear wingy or downy seeds, which will attain such a large growth as to become a fire menace when dry, or which are otherwise noxious or dangerous.

(c) “Street” includes public street, alley, lane, court or other place.

(d) “In front of which the nuisance exists” includes to the rear of or abutting the property upon which the nuisance exists.

(Amended by Stats. 1959, Ch. 1889.)



39561

The legislative body may declare by resolution as public nuisances, and abate:

(a) All weeds growing upon the streets, sidewalks, or private property in the city.

(b) All rubbish, refuse, and dirt upon parkways, sidewalks, or private property in the city.

(Added by Stats. 1949, Ch. 79.)



39561.5

“Weeds,” as used in this article, includes any of the following:

(a) Weeds which bear seeds of a downy or wingy nature.

(b) Sagebrush, chaparral, and any other brush or weeds which attain such large growth as to become, when dry, a fire menace to adjacent improved property.

(c) Weeds which are otherwise noxious or dangerous.

(d) Poison oak and poison ivy when the conditions of growth are such as to constitute a menace to the public health.

(e) Dry grass, stubble, brush, litter, or other flammable material which endangers the public safety by creating a fire hazard.

(Added by Stats. 1963, Ch. 90.)



39562

The resolution shall:

(a) Refer to the street by its commonly known name.

(b) Describe the property upon which or in front of which the nuisance exists by giving its lot and block number according to the official or city assessment map.

(Added by Stats. 1949, Ch. 79.)



39562.1

At the time it adopts the resolution as provided for by Sections 39561 and 39562, the legislative body may also find and declare that weeds on specified parcels of property are seasonal and recurrent nuisances.

Such seasonal and recurrent nuisances shall be abated in accordance with the provisions of this article, provided, that upon the second and any subsequent occurrence of such nuisance on the same parcel or parcels within the same calendar year, no further hearings need be held and it shall be sufficient to mail a post card notice to the owners of the property as they and their addresses appear upon the current assessment roll.

The notice shall refer to and describe the property and shall state that noxious or dangerous weeds of a seasonal and recurrent nature are growing on or in front of the property, and that the same constitute a public nuisance which must be abated by the removal of said noxious or dangerous weeds, and that otherwise they will be removed and the nuisance will be abated by the city authorities, in which case the cost of such removal shall be assessed upon the parcel and lands from which or in front of which such weeds are removed and that upon confirmation such cost will constitute a lien upon such parcel or lands until paid.

(Added by Stats. 1968, Ch. 127.)



39562.2

In any case where cities are authorized to abate weeds pursuant to the provisions of this chapter and where the legislative body finds and declares that weeds on specified parcels of property are seasonal and recurrent nuisances as provided in Section 39562.1, the legislative body may provide for the preventive abatement of such seasonal and recurrent nuisance as provided in this section.

The notice required by Section 39562.1 shall, in addition to containing all other required matters, state that the efficient and economical control of such seasonal and recurrent nuisance requires preventive chemical control of such weeds, weed seeds and weed seedlings and that the city may require preventive chemical control of such nuisance.

In the event the city is once required to abate such nuisance the city may, in addition, before and during the next following germinating season of such weeds, provide for the preventive abatement of such nuisance by using chemical control of such weeds.

(Added by Stats. 1970, Ch. 577.)



39563

Any number of streets, sidewalks, or parcels of private property may be included in one resolution.

(Added by Stats. 1949, Ch. 79.)



39564

After passage of the resolution, the superintendent shall cause notices to be conspicuously posted on or in front of the property on or in front of which the nuisance exists. He shall post:

(a) One notice to each separately owned parcel of property of not over fifty feet frontage.

(b) Not more than two notices to any such parcel of one hundred feet frontage or less.

(c) Notices at not more than one hundred feet apart if the frontage of such a parcel is greater than one hundred feet.

(Added by Stats. 1949, Ch. 79.)



39565

The heading of the notices shall be “Notice to destroy weeds and remove rubbish, refuse, and dirt” in letters not less than one inch in height.

(Added by Stats. 1949, Ch. 79.)



39566

The notice shall be substantially in the following form:

NOTICE TO DESTROY WEEDS AND REMOVE
RUBBISH, REFUSE, AND DIRT

Notice is hereby given that on the ____ day of ____, 19__, the (name of the legislative body) passed a resolution declaring that noxious or dangerous weeds were growing upon or in front of the property on this street, and that rubbish, refuse, and dirt were upon or in front of property on this street, in ____, and more particularly described in the resolution, and that they constitute a public nuisance which must be abated by the removal of the weeds, rubbish, refuse, and dirt. Otherwise they will be removed and the nuisance abated by the city and the cost of removal assessed upon the land from or in front of which the weeds, rubbish, refuse, and dirt are removed and will constitute a lien upon such land until paid. Reference is hereby made to the resolution for further particulars. A copy of said resolution is on file in the office of the city clerk.

All property owners having any objections to the proposed removal of the weeds, rubbish, refuse, and dirt are hereby notified to attend a meeting of the (name of the legislative body) of (city or town) to be held (give date), when their objections will be heard and given due consideration.

Dated this   _______day of  _______, 19__.

Street Superintendent

(City of ______)

(Amended by Stats. 1951, Ch. 794.)



39567

The notices shall be posted at least five days prior to the time for hearing objections by the legislative body.

(Added by Stats. 1949, Ch. 79.)



39567.1

As an alternative to posting notice of the resolution and notice of the meeting when objections will be heard, the legislative body may direct the city clerk to mail written notice of the proposed abatement to all persons owning property described in the resolution. The city clerk shall cause such written notice to be mailed to each person to whom such described property is assessed in the last equalized assessment roll available on the date the resolution was adopted by the legislative body.

In cities where the county assessor performs the functions of city assessor, the county assessor, at the request of the city clerk, shall within 10 days thereafter mail to the city clerk a list of the names and addresses of all of the persons owning property described in the resolution. The address of the owners shown on the assessment roll shall be conclusively deemed to be the proper address for the purpose of mailing such notice. The city shall reimburse the county for the actual cost of furnishing such list and the cost shall be a part of the costs of abatement.

The notices mailed by the city clerk shall be mailed at least five days prior to the time for hearing objections by the legislative body.

The notices mailed by the city clerk shall be substantially in the form provided by Section 39566, except, that notices shall be signed by the city clerk and the heading of the notice need not comply with Section 39565.

(Added by Stats. 1959, Ch. 1889.)



39568

At the time stated in the notices, the legislative body shall hear and consider all objections to the proposed removal of weeds, rubbish, refuse, and dirt. It may continue the hearing from time to time.

(Added by Stats. 1949, Ch. 79.)



39569

By motion or resolution at the conclusion of the hearing the legislative body shall allow or overrule any objections. At that time the legislative body acquires jurisdiction to proceed and perform the work of removal.

(Added by Stats. 1949, Ch. 79.)



39570

The decision of the legislative body is final.

(Added by Stats. 1949, Ch. 79.)



39571

If objections have not been made or after the legislative body has disposed of those made, it shall order the superintendent to abate the nuisance by having the weeds, rubbish, refuse, and dirt removed. The order shall be made by motion or resolution.

(Added by Stats. 1949, Ch. 79.)



39572

The superintendent may enter upon private property to abate the nuisance.

(Added by Stats. 1949, Ch. 79.)



39573

Before the superintendent arrives, any property owner may remove the weeds, rubbish, refuse, and dirt at his own expense. Nevertheless, in any case in which an order to abate is issued, the legislative body by motion or resolution may further order that a special assessment and lien be imposed pursuant to Section 39577. In that case the assessment and lien shall be limited to the costs incurred by the responsible agency in enforcing abatement upon the parcels, including investigation, boundary determination, measurement, clerical and other related costs.

(Amended by Stats. 1982, Ch. 352, Sec. 1.)



39574

The superintendent shall keep an account of the cost of abatement in front of or on each separate parcel of land where the work is done by him. He shall submit to the legislative body for confirmation an itemized written report showing such cost.

(Added by Stats. 1949, Ch. 79.)



39575

A copy of the report shall be posted for at least three days prior to its submission to the legislative body on or near the chamber door of the legislative body, with a notice of the time of submission.

(Added by Stats. 1949, Ch. 79.)



39576

At the time fixed for receiving and considering the report, the legislative body shall hear it with any objections of the property owners liable to be assessed for the abatement. It may modify the report if it is deemed necessary. The legislative body shall then confirm the report by motion or resolution.

(Added by Stats. 1949, Ch. 79.)



39576.5

Abatement of the nuisance may in the discretion of the legislative body be performed by contract awarded by the legislative body on the basis of competitive bids let to the lowest responsible bidder pursuant to Sections 37903, 37904, 37905 and 37931 to 37935 inclusive of this code. In such event the contractor shall keep the account and submit the itemized written report for each separate parcel of land required by Section 39574.

(Added by Stats. 1959, Ch. 1889.)



39577

The cost of abatement in front of or upon each parcel of land and the costs incurred by the responsible agency in enforcing abatement upon the parcels, including investigation, boundary determination, measurement, clerical and other related costs, constitutes a special assessment against that parcel. After the assessment is made and confirmed, a lien attaches on the parcel upon recordation of the order confirming the assessment in the office of the county recorder of the county in which the property is situated, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of such taxes as imposed by Section 39578 would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to such real property and the costs of abatement and the costs of enforcing abatement, as confirmed, relating to such property shall be transferred to the unsecured roll for collection.

(Amended by Stats. 1982, Ch. 352, Sec. 2.)



39578

Except as provided in Section 39577, after confirmation of the report, a copy shall be given to the county auditor, who shall add the amount of the assessment to the next regular tax bill levied against the parcel for municipal purposes.

(Amended by Stats. 2006, Ch. 643, Sec. 8. Effective January 1, 2007.)



39579

Except as provided in Section 39577, if the county assessor and the tax collector assess property and collect taxes for the city, a certified copy of the report shall be filed with the county auditor on or before August 10th. The descriptions of the parcels reported shall be those used for the same parcels on the county assessor’s map books for the current year.

(Amended by Stats. 1975, Ch. 911.)



39580

The county auditor shall enter each assessment on the county tax roll opposite the parcel of land.

(Added by Stats. 1949, Ch. 79.)



39581

The amount of the assessment shall be collected at the time and in the manner of ordinary municipal taxes. If delinquent, the amount is subject to the same penalties and procedure of foreclosure and sale provided for ordinary municipal taxes.

The legislative body may determine that, in lieu of collecting the entire assessment at the time and in the manner of ordinary municipal taxes, such assessments of fifty dollars ($50) or more may be made in annual installments, in any event not to exceed five, and collected one installment at a time at the times and in the manner of ordinary municipal taxes in successive years. If any installment is delinquent, the amount thereof is subject to the same penalties and procedure for foreclosure and sale provided for ordinary municipal taxes. The payment of assessments so deferred shall bear interest on the unpaid balance at a rate to be determined by the legislative body, not to exceed 6 percent per annum.

(Amended by Stats. 1980, Ch. 676.)



39582

As an alternative method the county tax collector in his discretion may collect the assessments without reference to the general taxes by issuing separate bills and receipts for the assessments.

(Added by Stats. 1949, Ch. 79.)



39583

Laws relating to the levy, collection, and enforcement of county taxes apply to such special assessment taxes.

(Added by Stats. 1949, Ch. 79.)



39584

The superintendent may receive the amount due on the abatement cost and issue receipts at any time after the confirmation of the report and until 10 days before a copy is given to the county auditor, or, where a certified copy is filed with the county auditor, until August 1st following the confirmation of the report.

(Amended by Stats. 2006, Ch. 643, Sec. 9. Effective January 1, 2007.)



39585

The legislative body may order refunded all or part of a tax paid pursuant to this article if it finds that all or part of the tax has been erroneously levied. A tax or part shall not be refunded unless a claim is filed with the clerk of the legislative body on or before November 1st after the tax became due and payable. The claim shall be verified by the person who paid the tax or by the person’s guardian, conservator, executor, or administrator.

(Amended by Stats. 1979, Ch. 730.)



39586

If the legislative body finds that property damage was caused by the negligence of a city officer or employee in connection with the abatement of a nuisance pursuant to this article, a claim for such damages may be paid from the city general fund. Claims therefor are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of this code.

(Amended by Stats. 1963, Ch. 1715.)



39587

The proceedings provided by this article are an alternative to any procedure established by ordinance pursuant to Article 1 (commencing with Section 39500).

(Amended by Stats. 1985, Ch. 106, Sec. 68.)



39588

The lien of said assessment shall have the priority of the taxes with which it is collected.

(Added by Stats. 1963, Ch. 1465.)









CHAPTER 14 - Municipal and Public Utilities

ARTICLE 1 - General

39730

The legislative body shall require every residential unit in an apartment house or similar multiunit residential structure, condominium, and mobilehome park for which a building permit has been obtained on or after July 1, 1982, other than a dormitory or other housing accommodation provided by any postsecondary educational institution for its students or employees and other than farmworker housing, to be individually metered for electrical and gas service, except that separate metering for gas service is not required for residential units which are not equipped with gas appliances requiring venting or which receive the majority of energy used for water or space heating from a solar energy system or through cogeneration technology.

(Added by Stats. 1981, Ch. 701, Sec. 1.)



39731

By gift, purchase, or eminent domain, a legislative body may acquire any existing ferry system, including any franchise or license, boats and vessels, land and interest in land, slips, wharves, piers, landing places, approaches, and equipment and facilities used or for use in the maintenance and operation thereof. The legislative body may operate the ferry system as a toll or free ferry upon navigable waters within or adjacent to the city boundaries. The cost of acquisition and operation may be paid from the city general fund, from revenues of the ferry system, or from any other funds that may be legally applied to such purpose.

(Amended by Stats. 1953, Ch. 735.)



39731.1

The legislative body, in connection with the acquisition or otherwise, may contract with any person, firm, or corporation for the operation or management of any ferry system acquired or owned by the city upon such terms and provisions as it may determine.

(Added by Stats. 1953, Ch. 735.)



39731.2

Neither the State nor any subdivision, authority, or agency thereof, nor any public corporation, district, or authority, shall construct or operate any bridge, tunnel, or transportation facility, which by its operation, will compete with and materially damage the property or injure the business or revenues of any toll-ferry system owned by any fifth or sixth class city, without first making adequate provision for just and reasonable compensation for the damage or loss of the property and revenues of such ferry system.

(Added by Stats. 1953, Ch. 735.)



39732

The legislative body may:

(a) Acquire, own, construct, maintain, and operate bus lines, street railways, steam railway spur tracks, telephone and telegraph lines, gas and other works for light, power, and heat, public libraries, museums, gymnasiums, parks, and baths.

(b) Grant franchises for the construction of public utilities it deems proper, the laying of railroad tracks and the running of cars on the tracks, and the laying of gas and water pipes in public streets.

(c) Permit the construction and maintenance of telegraph and telephone lines.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 2 - Facilities in Aid of Public Utilities

39790

As used in this article, “facility” means any works, road, railroad, tramway, power plant, telegraph or telephone line, or other necessary works or structures.

(Added by Stats. 1949, Ch. 79.)



39791

A city may construct, equip, use, maintain, and operate any facility, within or without the city or the county where the city is located, for the preparation, manufacture, handling, or transporting of any materials or supplies required in the construction or completion by the city of any public work, improvement, or utility.

(Added by Stats. 1949, Ch. 79.)



39792

For the purpose of constructing, equipping, using, maintaining, or operating any facility, the city may lease or acquire by purchase, condemnation, or otherwise and hold and use any land, rights of way, water, water rights, quarry, gravel bed, other mineral deposits, or any other necessary property, within or without the city or the county where the city is located.

(Added by Stats. 1949, Ch. 79.)



39793

When authorized by a two-thirds vote of the members of its legislative body at a regular meeting, a city, for the purpose of breaking, crushing, or otherwise preparing gravel or rock to be used in making, paving, improving, or repairing its streets, may do any and all of the following:

(a) Acquire, lease, purchase, and operate any gravel bed or quarry within the county where the city is situated.

(b) Equip and operate a plant for preparing gravel or rock at the gravel bed or quarry, or within the city.

(c) Acquire, lease, or purchase and maintain all necessary roads, rights of way, and tramways over which to transport gravel or rock from the gravel bed or quarry to the city, and all necessary appliances for that purpose.

(Added by Stats. 1951, Ch. 330.)



39794

This article does not extend or enlarge any limitation prescribed by law or charter upon taxation, expenditure of public funds, or the incurring of indebtedness by a city.

(Added by renumbering Section 39793 by Stats. 1951, Ch. 330.)









CHAPTER 15 - Rivers, Streams, and Harbors

ARTICLE 1 - General

39900

When a city legislative body determines that it is beneficial to the city and if an equal or greater sum of money has been made available from private sources, it may appropriate and expend money from the general fund for making surveys, maps, plans, and plats and for obtaining information preliminary to the development, improvement, and construction of a deep water canal, waterway, or water facilities for transportation purposes across, in, or along the county where the city is located or any adjoining county.

(Added by Stats. 1949, Ch. 79.)



39901

A city whose limits include or bound upon a harbor, bay, estuary, or other navigable body of water may:

(a) Establish, acquire, construct, improve, and maintain in, upon, and along the body of water, piers, docks, wharves, bulkheads, quays, and other necessary works.

(b) Construct, improve, dredge, deepen, or straighten, channels, turning basins, canals, slips, and waterways to, from, and along such works and connecting with any other navigable water within or without the city limits.

(c) Do any thing necessary or convenient to the establishment, improvement, conduct, and maintenance of a harbor, and in furtherance of commerce and navigation.

This section does not affect or limit a person’s use and enjoyment of his property rights, nor grant a city the right to destroy, injure, impair, or interfere with any private or quasi-public property or property rights, leasehold, or otherwise, or to the use and enjoyment of such property.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 2 - Establishment of Harbor Lines by Cities Generally

39930

As used in this article:

(a) “Navigable water” includes a harbor, bay, inlet, and estuary.

(b) “Tidelands” includes submerged lands.

(c) “Owns tidelands” means by grant from the State, or otherwise, owns, holds, or possesses tidelands or the title to such lands.

(Added by Stats. 1949, Ch. 79.)



39931

By ordinance a city which owns tidelands situated within the city boundaries and fronting on a navigable water within the city boundaries may fix and establish harbor lines, both pierhead and bulkhead lines, in and for the navigable water. By ordinance the city may change or abolish the harbor lines as the public interest or the needs of commerce and navigation require.

(Added by Stats. 1949, Ch. 79.)



39932

A city may exercise such power to the same extent which the State may exercise it or to which the State can grant such power to a city. Harbor lines shall not be fixed or established beyond or outside harbor lines established by the United States.

(Added by Stats. 1949, Ch. 79.)



39933

All navigable waters situated within or adjacent to city shall remain open to the free and unobstructed navigation of the public. Such waters and the water front of such waters shall remain open to free and unobstructed access by the people from the public streets and highways within the city. Public streets, highways, and other public rights of way shall remain open to the free and unobstructed use of the public from such waters and water front to the public streets and highways.

(Added by Stats. 1949, Ch. 79.)



39934

To secure the benefits of this article and of Article XV of the Constitution to such city and to the people generally, a city in which a navigable water is situated may:

(a) By ordinance establish public streets and other public rights of way to the water over, upon, or along the tidelands in the city fronting on the navigable water, which streets and rights of way are required for connecting the navigable water with public streets of the city or for any other public purpose.

(b) Lay out, open, widen, narrow, close up, construct, maintain, and improve such streets and other public rights of way.

(c) Fill or authorize to be filled all or part of tidelands between the streets and between the mainland and established harbor lines. If lands are filled in, sufficient streets shall be opened and maintained open through or adjacent to the filled lands to allow the public convenient and adequate access to and along the water front of the lands and to the navigable waters.

(Added by Stats. 1949, Ch. 79.)



39935

The authority granted by this article may be exercised by a city over, along, or upon the water frontage or tidelands which it owns or which one claimed or possessed by any person.

(Added by Stats. 1949, Ch. 79.)



39936

City ordinances for the laying out, establishing, opening, constructing, maintaining, or otherwise improving of public streets and other public rights of way adopted prior to August 10, 1913, are confirmed and validated.

(Added by Stats. 1949, Ch. 79.)



39937

When by ordinance a city declares that any right of way to a body of navigable water in the city over, upon, or along the frontage of city tidelands is required for any public purpose, a person claiming or possessing such frontage or tidelands shall not:

(a) Hinder the city in laying out, establishing, opening, constructing, or otherwise improving or maintaining the right of way.

(b) Exclude the right of way.

(c) Obstruct or prevent its free use by the city or the public generally.

(Added by Stats. 1949, Ch. 79.)



39938

Ordinances of a city owning tidelands fronting on a navigable water situated within the city boundaries which were adopted prior to August 10, 1913, and which fix harbor lines upon or adjacent to such tidelands are confirmed and validated unless they extend beyond harbor lines established by the United States.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 3 - Powers

39961

The legislative body may:

(a) Improve the rivers and streams flowing through or adjoining the city, widen, straighten, and deepen their channels, and remove obstructions from them.

(b) Acquire and improve public mooring places for water craft.

(c) Improve the city water front, including the ocean front, and build and construct breakwaters, jetties, and sea wall.

(d) Construct and maintain embankments and other works to protect the city from overflow.

(Added by Stats. 1949, Ch. 79.)



39962

It may also acquire, own, construct, maintain, and operate wharves, chutes, piers, breakwaters, bathhouses, and life saving stations on lands bordering on a navigable bay, lake, inlet, river, creek, slough, or arm of the sea within the city limits or contiguous thereto.

(Added by Stats. 1949, Ch. 79.)



39963

Pursuant to contract and through its legislative body, a city may join with another city of the same class or with a county in:

(a) Acquiring an existing ferry and franchise, wharf, or landing place necessary for its operation.

(b) Operating the ferry upon navigable waters within or adjacent to the limits of both cities or of the county and the city.

(Added by Stats. 1949, Ch. 79.)



39964

Each contracting party may pay its proportionate share of the cost of acquiring and operating the ferry out of its general fund.

(Added by Stats. 1949, Ch. 79.)



39965

In the discretion of the legislative bodies of the contracting parties, the ferry may be operated either as a toll or free ferry.

(Added by Stats. 1949, Ch. 79.)









CHAPTER 16 - Advertising

40100

By ordinance the legislative body may appropriate a sum for a city publicity or advertising fund.

(Added by Stats. 1949, Ch. 79.)



40102

The money appropriated may be used in the manner and for the purposes recited in the ordinance making the appropriation.

(Added by Stats. 1949, Ch. 79.)



40103

This chapter is alternative to any other statute giving similar powers.

(Added by Stats. 1949, Ch. 79.)






CHAPTER 17 - Census

ARTICLE 1 - General

40200

Pursuant to this article, the legislative body may take a census of the city between the years of taking the federal census. Such census shall be validated by the Population Research Unit of the Department of Finance.

(Amended by Stats. 1973, Ch. 806.)



40201

By resolution, the legislative body may declare its intention to cause a census to be taken by suitable persons appointed by it and at the city’s expense.

(Added by Stats. 1949, Ch. 79.)



40202

The census of all the inhabitants shall be taken by the appointed persons.

(Added by Stats. 1949, Ch. 79.)



40203

The persons taking the census shall enumerate all the inhabitants of the city.

(Amended by Stats. 1973, Ch. 806.)



40204

When completed, the census shall be verified before any officer authorized to administer oaths, and filed with the city clerk.

(Added by Stats. 1949, Ch. 79.)



40205

Upon receipt of the verified census, the clerk shall make a certified copy. Thereafter it is the official census of the city.

(Amended by Stats. 1973, Ch. 806.)






ARTICLE 2 - Special Census

40230

For the purpose of determining where county offices shall be established, a city legislative body may establish the population of the city pursuant to this article.

(Amended by Stats. 2003, Ch. 149, Sec. 18. Effective January 1, 2004.)



40231

The Legislative body may adopt a resolution providing that a census be taken in the city to establish the population in years other than those in which a federal census is taken. Such census shall be validated by the Population Research Unit of the Department of Finance.

(Amended by Stats. 1973, Ch. 806.)



40232

The ordinance shall prescribe the rules and regulations for taking the census to insure an accurate count of the inhabitants of the city.

(Added by Stats. 1949, Ch. 79.)



40233

Census takers shall be appointed by the legislative body and sworn to faithfully perform their duties. All reports of the census takers shall be sworn to before an officer authorized to take oaths.

(Added by Stats. 1949, Ch. 79.)



40234

The city clerk shall prepare a certified copy of the final census report. Thereafter it is the official census of the city for the purposes of this article.

(Amended by Stats. 1973, Ch. 806.)



40235

The expense of taking the census is a city charge.

(Added by Stats. 1949, Ch. 79.)



40236

For the purposes of this article, any enumeration of population made by the United States Bureau of Census in any year other than that in which a decennial census is taken establishes the population of any city. A copy of such determination of population shall be filed in the Population Research Unit of the Department of Finance and thereafter is the official census of the city for the purposes of this article.

(Amended by Stats. 1973, Ch. 806.)









CHAPTER 18 - Public Works

ARTICLE 1 - General

40401

In its discretion the legislative body may expend the ordinary annual city income to pay all or part of the cost of work to:

(a) Establish, build, and repair bridges.

(b) Acquire by purchase or otherwise land for squares, parks, playgrounds, and places within the city and improve, equip, and maintain them.

(c) Establish, lay out, alter, keep open, improve, and repair streets, sidewalks, alleys, tunnels, and other public highways, and drain, sprinkle, oil, and light them.

(d) Remove all obstructions from them.

(e) Establish grades for them.

(f) Grade, pave, gravel, and curb all or part of them.

(g) Construct gutters, culverts, sidewalks, and crosswalks in all or on any part of them.

(h) Cause shade trees to be planted, set out, and cultivated in them.

(i) Generally manage and control all such highways, tunnels, and places.

(Added by Stats. 1949, Ch. 79.)



40403

When the legislative body deems it necessary for the city to construct a bridge connecting the city with an adjoining road district and it is necessary in constructing the bridge to take or damage private property within or without or within and without the city limits, by resolution the legislative body may declare the necessity of taking or damaging the property and direct and maintain proceedings for that purpose pursuant to law.

(Added by Stats. 1949, Ch. 79.)



40404

The legislative body may acquire private property by condemnation or otherwise when it is necessary to take or damage such property for:

(a) Establishing, laying out, extending, and widening streets and other public highways and places within the city.

(b) Rights of way for drains, sewers, and aqueducts.

(c) Widening, straightening, or diverting the channels of streams.

(d) The improvement of water fronts.

(e) The acquisition or maintenance of public harbors.

(f) Any other purposes authorized by law.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 2 - Drawbridges

40460

When public necessity requires, a city may erect and maintain drawbridges across navigable streams that flow through or penetrate the city boundaries.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 3 - Sidewalks

40470

The legislative body of a general law city may impose a sidewalk installation charge pursuant to this article. The charge shall not exceed three dollars ($3) annually on all businesses and residences located within the city, including trailer coaches valued under subdivision (e) of Section 10753.2 of the Revenue and Taxation Code. Each dwelling in a multiple-dwelling unit shall be considered a separate residence for purposes of such charge, but each business having a room or rooms subject to the tax imposed under Section 51030 shall be considered as a single business for purposes of such charge.

(Added by Stats. 1971, Ch. 350.)



40471

The special charge described in Section 40470 shall only be imposed pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5. The charge shall be in an amount and for a period not to exceed five years which shall be stated on the ballot.

(Amended by Stats. 2012, Ch. 330, Sec. 6. Effective January 1, 2013.)



40472

The legislative body may provide that such charge shall be collected with, and not separately from, the charges for any utility service provided by the city and that all such charges shall be billed upon the same bill and collected as one item.

(Added by Stats. 1971, Ch. 350.)



40473

Any special charge imposed under this article, exclusive of the cost of collection, shall be used only for the acquisition of rights-of-way for, and the construction of sidewalks on, the city’s select system of city streets.

(Added by Stats. 1971, Ch. 350.)









CHAPTER 19 - Surplus United States Property

ARTICLE 1 - Title and Policy

40500

This chapter shall be known as the Municipal Federal Surplus Property Authority Law.

(Added by Stats. 1963, Ch. 1227.)



40501

It is hereby declared to be the policy of the State that to promote the public interest, economy, health, safety, education and general welfare of the cities, cities and counties, and counties in the State and of the residents and property owners therein, the people be empowered to acquire, own, maintain, operate, improve and dispose of surplus real properties of the United States which are within or contiguous to said cities, cities and counties, and counties. Because of the unique problem presented in so doing and of the facts and circumstances relative thereto, the creation of an authority within and separate and distinct from said cities, cities and counties, and counties is necessary.

(Added by Stats. 1963, Ch. 1227.)



40502

Such authority, when created, shall constitute a public corporation.

(Added by Stats. 1963, Ch. 1227.)






ARTICLE 2 - Definitions

40506

Unless the provision or the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(Amended by Stats. 1967, Ch. 123.)



40507

“Authority” means a surplus property authority created pursuant to this chapter.

(Added by Stats. 1963, Ch. 1227.)



40508

“Local agency” means city, city and county, or county which creates the authority.

(Added by Stats. 1963, Ch. 1227.)



40509

“Clerk” means the clerk of the authority.

(Added by Stats. 1963, Ch. 1227.)



40510

“Contract” means a contract entered into by the authority for the purchase or other acquisition of surplus real property under the Federal Property and Administration Services Act of 1949 or other federal law.

(Added by Stats. 1963, Ch. 1227.)



40511

“Commission” means the legislative body of the authority.

(Added by Stats. 1963, Ch. 1227.)



40512

“Commissioner” means a member of the commission.

(Added by Stats. 1963, Ch. 1227.)



40513

“Legislative body” means the city council or other legislative body of the local agency.

(Added by Stats. 1963, Ch. 1227.)



40515

“Person” includes any individual, firm, copartnership, association, corporation, trust, business trust or receiver or trustee or conservator for any thereof.

(Added by Stats. 1963, Ch. 1227.)



40516

“President” means the presiding officer of the commission.

(Added by Stats. 1963, Ch. 1227.)



40517

“Property” means any real property acquired pursuant to the Federal Property and Administration Services Act of 1949, or other federal law.

(Added by Stats. 1963, Ch. 1227.)



40518

“Treasurer” means the fiscal officer of the authority.

(Added by Stats. 1963, Ch. 1227.)






ARTICLE 3 - Surplus Property Authority

40520

There is, in each city, city and county, or county of the State, a public corporation known as the “surplus property authority” of the city, city and county, or county.

(Added by Stats. 1963, Ch. 1227.)



40521

The authority shall not transact any business or exercise any powers unless and until the legislative body shall by ordinance declare that there is need for the authority to function in the city, city and county, or county.

(Added by Stats. 1963, Ch. 1227.)



40522

The determination that there is need for an authority to function may be initiated by the legislative body on its own motion or upon the filing of a petition signed by 100 residents of the city, city and county, or county asserting that there is need for an authority to function in the local agency and requesting that the legislative body so declare.

(Added by Stats. 1963, Ch. 1227.)



40523

In any suit, action, or proceeding by or against or in any manner relating to an authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers upon proof of the adoption of the ordinance by the legislative body declaring the need for the authority to function.

(Added by Stats. 1963, Ch. 1227.)



40524

At the time the authority becomes authorized to transact business and exercise its powers, and from time to time thereafter, the legislative body, subject to the law governing the conduct of its fiscal affairs, may make an estimate of the amount of money required for administrative purposes of the authority, and by a two-thirds vote, appropriate such amounts to the authority as it deems necessary, subject to such conditions as it prescribes.

(Added by Stats. 1963, Ch. 1227.)



40525

Quarterly, semiannually, or annually, as the legislative body prescribes, the authority shall file with the legislative body a detailed report of all its transactions, including a statement of all revenues and expenditures.

(Added by Stats. 1963, Ch. 1227.)



40526

At least once annually the authority shall publish a statement of all its financial affairs, audited by independent certified public accountants. The statement shall be published in a newspaper of general circulation, published in the city, city and county, or county or if none is so published then in such newspaper of general circulation as the authority may deem most likely to give notice to the residents of the local agency.

(Added by Stats. 1963, Ch. 1227.)



40527

If within four years after the adoption of an ordinance declaring the need for an authority to function in a local agency, the authority has not acquired or entered into possession of any property, or entered into any contract for the acquisition of any property, the legislative body by ordinance may declare that there is no need for the authority to function. Upon the adoption of such ordinance, the offices of the commission become vacant and the capacity of the authority to transact business or exercise any power is suspended until the legislative body again adopts an ordinance declaring the need for the authority to function.

(Added by Stats. 1963, Ch. 1227.)



40528

After adoption of an ordinance declaring there is no need for an authority to function, and while it is in effect, the legislative body may wind up the affairs of the authority and has title to all property of the authority for such purpose and for the benefit of the local agency.

(Added by Stats. 1963, Ch. 1227.)



40529

At any time after the activation of an authority, the legislative body by a two-thirds vote may adopt an ordinance transferring the property of the authority to the local agency, and the local agency may through such department, board, officer, or agency, as it determines, exercise its powers in regard to such property by virtue of the Constitution, its charter, this chapter or any general law. The legislative body shall thereupon adopt an ordinance dissolving the authority. No such transfer or dissolution shall be made in contravention of any covenant or agreement made that is issued and outstanding.

(Added by Stats. 1963, Ch. 1227.)






ARTICLE 4 - Surplus Property Commission and Officers

40530

The legislative body shall be ex officio the governing body of the authority, and shall be known as the Surplus Property Commission.

(Added by Stats. 1963, Ch. 1227.)



40531

The members of the legislative body shall be the members of the commission, and shall be known as Surplus Property Commissioners.

(Added by Stats. 1963, Ch. 1227.)



40532

The presiding officer of the legislative body, or other member appointed by the commission, shall be the president of the Surplus Property Commission.

(Added by Stats. 1963, Ch. 1227.)



40533

The commission shall appoint as clerk of the authority, the clerk of the legislative body or other competent person.

(Added by Stats. 1963, Ch. 1227.)



40534

The commission shall appoint as treasurer of the authority, the treasurer of the local agency or other officer of the local agency that performs the duties of treasurer. This section shall not apply to the appointment of members of the commission or its president.

(Added by Stats. 1963, Ch. 1227.)



40535

The commission may appoint as manager of the authority, the manager or administrative officer of the local agency or other competent person.

(Added by Stats. 1963, Ch. 1227.)



40536

The commission may appoint as its attorney, engineer or other officer, the attorney, engineer, or other officer of the local agency, or other competent person.

(Added by Stats. 1963, Ch. 1227.)



40537

Before entering upon the duties of his office each officer shall take and subscribe the official oath and file it with the clerk. The oath of office may be taken before the clerk, any member of the commission, or any officer authorized by law to administer oaths.

(Added by Stats. 1963, Ch. 1227.)



40538

The bond of the treasurer of the local agency shall cover his duties as ex officio treasurer of the authority.

(Added by Stats. 1963, Ch. 1227.)



40539

If allowed by the commission a commissioner shall receive traveling and other expenses incurred by him in his employment.

(Added by Stats. 1963, Ch. 1227.)



40540

The commission shall fix the amount of compensation and provide for the payment of expenses of its other officers and employees.

(Added by Stats. 1963, Ch. 1227.)



40541

Within 30 days after the effective date of the ordinance provided in Section 40521, the commissioners shall meet and organize as a board of commissioners.

(Added by Stats. 1963, Ch. 1227.)



40542

The commission shall:

(a) Designate the presiding officer of the legislative body or one of its members president.

(b) Designate the clerk of the legislative body or other competent person as its clerk.

(c) Appoint such other officers as it deems advisable.

(d) Provide for the time and place of holding its regular and special meetings.

(Added by Stats. 1963, Ch. 1227.)



40543

At its organization meeting the commission may transact any business of the authority.

(Added by Stats. 1963, Ch. 1227.)



40544

The commission is the governing body of the authority.

(Added by Stats. 1963, Ch. 1227.)



40545

The powers of the authority enumerated in this chapter shall, except as therein otherwise provided, be exercised by the commission.

(Added by Stats. 1963, Ch. 1227.)



40546

The commission shall act in the manner and subject to the laws provided for the legislative body.

(Added by Stats. 1963, Ch. 1227.)



40547

A majority of the commission shall constitute a quorum for the transaction of business.

(Added by Stats. 1963, Ch. 1227.)



40548

No ordinance, resolution or motion shall be passed or become effective without the affirmative votes of at least a majority of the members of the commission.

(Added by Stats. 1963, Ch. 1227.)



40549

Except where action is taken by the unanimous vote of all members present and voting, the ayes and noes shall be taken upon the passage of all ordinances, resolutions, or motions and entered upon the minutes of the commission.

(Added by Stats. 1963, Ch. 1227.)



40550

The enacting clause of all ordinances passed by the commission shall be: “Be it ordained by the board of commissioners of (local agency) Surplus Property Authority as follows:”

(Added by Stats. 1963, Ch. 1227.)



40551

All ordinances shall be signed by the president and attested by the clerk.

(Added by Stats. 1963, Ch. 1227.)



40552

All legislative sessions of the commission shall be subject to the provisions of Chapter 9 (commencing with Section 54950) of Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1963, Ch. 1227.)



40553

The commission shall establish rules for its proceedings.

(Added by Stats. 1963, Ch. 1227.)



40554

Each member of the commission, or the clerk, may administer oaths and affirmations in connection with the taking of testimony at any hearing, investigation, or other matter pending before the commission.

(Added by Stats. 1963, Ch. 1227.)



40555

The president shall:

(a) Sign all contracts on behalf of the authority.

(b) Perform other duties imposed by the commission.

(Added by Stats. 1963, Ch. 1227.)



40556

The clerk shall:

(a) Countersign all contracts on behalf of the authority.

(b) Perform other duties imposed by the commission.

(Added by Stats. 1963, Ch. 1227.)



40557

The manager, subject to the approval of the commission, shall:

(a) Have full charge and control of the acquisition, maintenance, operation, improvement and disposal of the property of the authority.

(b) Have full power and authority to employ and discharge all employees and assistants.

(c)  Prescribe the duties of employees and assistants.

(d) Fix and alter the compensation of employees and assistants.

(e) Perform other duties imposed by the commission.

(f) Report to the commission in accordance with the rules and regulations that it adopts.

(Added by Stats. 1963, Ch. 1227.)



40557.1

Where the local agency has established or establishes by ordinance a personnel system, merit system or civil service system, the authority and the commission shall incorporate by reference for their own officers and employees the identical system utilized by the local agency.

(Added by Stats. 1963, Ch. 1227.)



40558

The treasurer shall install and maintain a system of auditing and accounting that shall completely and at all times show the financial condition of the authority.

(Added by Stats. 1963, Ch. 1227.)






ARTICLE 5 - Powers

40560

An authority shall be managed under the provisions of this chapter and may exercise the powers therein expressly granted or necessarily implied therefrom.

(Added by Stats. 1963, Ch. 1227.)



40561

Each authority has the power generally to perform all acts necessary to carry out fully the provisions of this chapter.

(Added by Stats. 1963, Ch. 1227.)



40562

An authority has perpetual succession.

(Added by Stats. 1963, Ch. 1227.)



40563

An authority may adopt a seal and alter it at pleasure.

(Added by Stats. 1963, Ch. 1227.)



40564

An authority may make contracts to carry out the purposes of the authority.

(Added by Stats. 1963, Ch. 1227.)



40565

An authority may have construction or other work performed by contract or may otherwise do the work in the manner provided for the local agency.

(Added by Stats. 1963, Ch. 1227.)



40566

The authority may:

(a) Sue and be sued, have a seal, and make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(b) Make, and from time to time amend and repeal, regulations not inconsistent with this chapter to carry into effect the powers and purposes hereof.

(c) Select and appoint or remove such permanent and temporary officers, agents, counsel, and employees, as it requires, and may determine their qualifications, duties and compensation.

(Added by Stats. 1963, Ch. 1227.)



40567

The authority may:

(a) Purchase, lease, obtain option upon, acquire by contract or grant, any real property as defined in Section 40517 or personal property within or contiguous to the local agency, or any interest in, or improvements on, such property.

(b) Sell, lease, exchange, transfer, assign, subdivide, pledge by mortgage, deed of trust, or otherwise dispose of any real or personal property or any interest in such property.

(c) Maintain and operate any property acquired by it, for any public purpose.

(d) Lay out, open, extend, widen, straighten, establish, or change the grade, and improve, in whole or in part, of rights-of-way necessary or convenient for such property.

(e) Clear buildings, structures or other improvements from the property.

(f) Develop the property or any part thereof as a building site, including but not limited to grading, shaping, cutting and filling, locating and relocating public streets and places therein, and the installation of street improvements therein or therefor.

(g) Rent, maintain, manage, operate, improve and repair property.

(h) Insure, or provide for the insurance of, any real or personal property or the operation thereof against risks and hazards, and against the liabilities of the authority, its officers, agents and employees.

(i) Borrow money and hypothecate property and revenues as security therefor.

(Added by Stats. 1963, Ch. 1227.)



40568

The authority shall not be bound by any contract made by the local agency with respect to acquisition or disposition of property which was concluded by the local agency prior to the date on which the authority is authorized to transact business and exercise its powers.

(Added by Stats. 1963, Ch. 1227.)






ARTICLE 6 - Co-operation

40570

The authority may enter into a contract and otherwise co-operate with any federal agency or other federal officer, pursuant to the Federal Property and Administration Services Act of 1949 or other act of the Congress of the United States, by the terms of which the authority may agree to purchase or receive property.

(Added by Stats. 1963, Ch. 1227.)



40571

The authority may enter into a contract for the purchase of said property over a period of years, not to exceed 40.

(Added by Stats. 1963, Ch. 1227.)



40572

The authority may obligate itself to pay the purchase price or installments thereof, in the manner and to the extent required under federal law.

(Added by Stats. 1963, Ch. 1227.)



40573

All revenues and income received from the sale or operation of said property, after providing for administration, maintenance and operation costs, shall be used and may be pledged to pay the principal of the purchase price and the interest to accrue thereon, or any bonds issued by it therefor.

(Added by Stats. 1963, Ch. 1227.)



40574

The authority may enter into leases or contracts of sale of said properties or any part thereof for such periods of time as it deems will beneficially serve any requirements of the contract of purchase, not to exceed 99 years.

(Added by Stats. 1963, Ch. 1227.)



40575

The commission may, and, if required by any federal law, shall, cause the validity of its existence, or the right of any of its officers to perform their duties, or the validity of any contract, or of any bonds issued by it therefor, or of any other of its acts or proceedings, to be adjudicated by a court of competent jurisdiction.

(Added by Stats. 1963, Ch. 1227.)



40576

The action provided in Section 40575 shall be brought against all persons, pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1963, Ch. 1227.)



40577

No contest of any thing or matter provided in this article shall be made other than in the time and manner herein specified.

(Added by Stats. 1963, Ch. 1227.)



40578

In any such action all findings of fact or conclusions of the commission upon all matters shall be conclusive unless the action was instituted within six months after the finding or conclusion was made.

(Added by Stats. 1963, Ch. 1227.)






ARTICLE 7 - Bonds

40581

Pursuant to this chapter an authority may create a revenue bond indebtedness for the acquisition and construction of any improvements or property or facilities contained within its powers.

(Added by Stats. 1963, Ch. 1227.)



40582

Proceedings for the issuance of the bonds shall be had, the commission shall have such powers and duties, and the bondholders shall have such rights and remedies, all in substantial accordance with, and with like legal effect, as provided in Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5. As used in that chapter, “resolution” means ordinance, the word “local agency” means authority, and “legislative body” means commission.

(Amended by Stats. 1985, Ch. 106, Sec. 69.)



40583

The clerk shall publish the revenue bond ordinance once in a newspaper of general circulation published in the city, city and county, or county and if there is none, then in such newspaper of general circulation as the authority may deem most likely to give notice to the residents of the city, city and county, or county.

(Added by Stats. 1963, Ch. 1227.)



40584

The revenue bond ordinance shall specify the total amount, denomination, method of maturity, and the rate or maximum rate of interest of said bonds, and in general terms, the acquisitions and improvements to be constructed thereby; and, in addition, shall contain such other and further provisions as in the judgment of the commission are deemed advisable.

(Added by Stats. 1963, Ch. 1227.)



40585

The commission may pledge all or any part of the revenues which shall be derived by it from the sale and leasing of property.

(Added by Stats. 1963, Ch. 1227.)






ARTICLE 8 - Financial

40591

It is the intention of this chapter that the authority shall pay all of the costs that it may incur from revenues derived from the sale, leasing and operation of the property.

(Added by Stats. 1963, Ch. 1227.)



40592

The commission shall establish and collect rentals, which, with the proceeds of sales, will yield an amount sufficient:

(a) To pay the costs of administration and operation of the authority;

(b) To pay the costs of maintaining, operating and improving its properties;

(c) To pay the interest on its contracts or bonds;

(d) To provide a fund for the principal of its contracts and bonds as they come due.

(Added by Stats. 1963, Ch. 1227.)












PART 3 - OTHER OFFICERS

CHAPTER 1 - Mayor

40601

In the absence of the mayor, the mayor pro tempore shall exercise the powers granted in this chapter.

(Amended by Stats. 1955, Ch. 624.)



40602

The mayor shall sign:

(a) All warrants drawn on the city treasurer.

(b) All written contracts and conveyances made or entered into by the city.

(c) All instruments requiring the city seal.

The legislative body may provide by ordinance that the instruments described in (a), (b) and (c) be signed by an officer other than the mayor.

(Amended by Stats. 1955, Ch. 633.)



40603

He may administer oaths and affirmations, take affidavits, and certify them under his hand.

(Added by Stats. 1949, Ch. 79.)



40604

He may acknowledge the execution of all instruments executed by the city and required to be acknowledged.

(Added by Stats. 1949, Ch. 79.)



40605

In general law cities where the office of mayor is an elective office pursuant to Article 5 (commencing with Section 34900) of Chapter 7 of Part 1 of Division 2 of Title 4, the mayor, with the approval of the city council, shall make all appointments to boards, commissions, and committees unless otherwise specifically provided by statute.

(Added by Stats. 1971, Ch. 781.)






CHAPTER 2 - City Clerk

40801

The city clerk shall keep an accurate record of the proceeding of the legislative body and the board of equalization in books bearing appropriate titles and devoted exclusively to such purposes, respectively. The books shall have a comprehensive general index.

(Added by Stats. 1949, Ch. 79.)



40802

The city clerk is the accounting officer of the city and shall maintain records readily reflecting the financial condition of the city.

(Added by Stats. 1949, Ch. 79.)



40804

The city clerk shall cause a summary of the city’s financial report required by Section 53891, in a form prescribed by the State Controller, to be published once in a newspaper of general circulation, pursuant to Article 1 (commencing with Section 6000), Chapter 1, Division 7, Title 1 of the Government Code. If there is no such newspaper he shall cause copies of the statement to be posted in three public places in the city designated by ordinance as the places for posting of public notices.

(Added by Stats. 1968, Ch. 857.)



40805

The report shall be published or posted not later than 120 days after the close of the fiscal year for which the report is compiled.

(Added by Stats. 1968, Ch. 857.)



40805.5

The financial and accounting duties imposed upon the city clerk by Sections 40802 through 40805 may be transferred to a director of finance when such office has been established and the powers and duties thereof defined by ordinance.

(Added by Stats. 1955, Ch. 1754.)



40806

The city clerk shall keep a book marked “ordinances” and record in it all city ordinances with his certificate annexed to each, stating:

(a) It is a true and correct copy of a city ordinance.

(b) The ordinance number.

(c) It has been published or posted pursuant to law.

(Added by Stats. 1949, Ch. 79.)



40807

The record with the certificate is prima facie evidence of the contents of each ordinance and of its passage and publication. It is admissible as such evidence in any court or proceedings.

(Added by Stats. 1949, Ch. 79.)



40808

The official city records in the custody of the city clerk shall not be filed in any court proceeding or other action but shall be returned to the custody of the city clerk.

(Added by Stats. 1949, Ch. 79.)



40809

This article does not prevent the proof of the passage and publication of ordinances in the usual way.

(Added by Stats. 1949, Ch. 79.)



40810

The city clerk is the ex officio assessor unless the legislative body provides for the assessment and collection of city taxes by county officers or otherwise.

(Added by Stats. 1949, Ch. 79.)



40811

The city clerk is the custodian of the city seal.

(Added by Stats. 1949, Ch. 79.)



40812

He shall perform such additional duties as are prescribed by ordinance.

(Amended by Stats. 1955, Ch. 628.)



40813

The city clerk may appoint deputies, for whose acts he and his bondsmen are responsible. The deputies shall hold office at the pleasure of the city clerk and receive such compensation as is provided by the legislative body.

(Added by Stats. 1949, Ch. 79.)



40814

The city clerk and his deputies may administer oaths or affirmations and take and certify affidavits and depositions pertaining to city affairs and business which may be used in any court or proceedings in the state. The acknowledgment of an instrument may be made before a city clerk and his deputies within the city in which they were elected or appointed.

(Amended by Stats. 1968, Ch. 576.)






CHAPTER 3 - City Treasurer

41001

The city treasurer shall receive and safely keep all money coming into his hands as treasurer.

(Added by Stats. 1949, Ch. 79.)



41002

He shall comply with all laws governing the deposit and securing of public funds and the handling of trust funds in his possession.

(Added by Stats. 1949, Ch. 79.)



41003

He shall pay out money only on warrants signed by legally designated persons.

(Added by Stats. 1949, Ch. 79.)



41004

Regularly, at least once each month, the city treasurer shall submit to the city clerk a written report and accounting of all receipts, disbursements, and fund balances. He shall file a copy with the legislative body.

(Added by Stats. 1949, Ch. 79.)



41005

The city treasurer shall perform such duties relative to the collection of city taxes and license fees as are prescribed by ordinance.

(Added by Stats. 1949, Ch. 79.)



41006

The city treasurer may appoint deputies for whose acts he and his bondsmen are responsible.

(Added by Stats. 1949, Ch. 79.)



41007

The deputies shall hold office at the pleasure of the city treasurer and receive such compensation as is provided by the legislative body.

(Added by Stats. 1949, Ch. 79.)






CHAPTER 4 - City Assessor

41201

Annually between the first Monday in March and July 1st, the assessor shall make out a true list of all taxable property within the city.

(Added by Stats. 1949, Ch. 79.)



41202

The mode of making out the list and proceedings relating thereto shall conform with the laws regulating county assessors except as provided by law or ordinance.

(Added by Stats. 1949, Ch. 79.)



41203

The list shall:

(a) Describe the property assessed.

(b) Give the value of the property.

(c) Contain other information required in county assessors’ lists.

(Added by Stats. 1949, Ch. 79.)



41204

The assessor shall verify the list by his oath and deposit it with the city clerk on or before July 1st.

(Added by Stats. 1949, Ch. 79.)



41205

The assessor and his deputies may administer oaths and affirmations necessary in the performance of his duty.

(Added by Stats. 1949, Ch. 79.)






CHAPTER 6 - Chief of Police

41601

For the suppression of riot, public tumult, disturbance of the peace, or resistance against the laws or public authorities in the lawful exercise of their functions, and for the execution of all orders of the local health officer issued for the purpose of preventing the spread of any contagious, infectious, or communicable disease, the chief of police has the powers conferred upon sheriffs by general law and in all respects is entitled to the same protection.

(Amended by Stats. 2005, Ch. 478, Sec. 2. Effective January 1, 2006.)



41602

His lawful orders shall be promptly executed by deputies, police officers, and watchmen in the city. Every citizen shall also lend his aid when required for the arrest of offenders and maintenance of public order.

(Added by Stats. 1949, Ch. 79.)



41603

He shall execute and return all process issued and directed to him by legal authority.

(Added by Stats. 1949, Ch. 79.)



41605

He has charge of the prisoners and of any city jail established by the legislative body.

(Amended by Stats. 1971, Ch. 907.)



41606

For service of any process the chief of police shall receive the same fees as sheriffs. Fees of the chief of police for services in criminal actions or proceedings upon process issued from the city court are not a county charge.

(Amended by Stats. 1998, Ch. 931, Sec. 214. Effective September 28, 1998.)



41607

The chief of police shall perform any license fee and tax collection services prescribed by ordinance.

(Added by Stats. 1949, Ch. 79.)



41608

He shall keep a detailed and up-to-date record of all fees for service of process or other money collected by his department or paid to him in his official capacity. The record shall be open for public inspection during office hours.

(Added by Stats. 1949, Ch. 79.)



41609

He shall immediately deposit with the city treasurer all money collected by his department as required by ordinance.

(Added by Stats. 1949, Ch. 79.)



41610

At least once a month, he shall file with the city clerk a detailed statement of all money handled by him in his official capacity during the preceding month.

(Added by Stats. 1949, Ch. 79.)



41611

He shall perform such other services as general law and the city ordinances require.

(Added by Stats. 1949, Ch. 79.)



41612

After possession is taken of any vehicle by or on behalf of any legal owner thereof under the terms of a security agreement or lease agreement, the debtor shall pay the chief of police or a parking authority operated by a city and county a fee of fifteen dollars ($15) for the receipt and filing of the report of repossession pursuant to Section 28 of the Vehicle Code before the vehicle may be redeemed by the debtor. Any person in possession of the vehicle shall not release it to the debtor without first obtaining proof of payment of the fee to the chief of police or parking authority. The proof of payment, or a copy thereof, shall be retained by the party releasing possession to the debtor for the period required by law. An individual working for a repossession agency licensed pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code shall not pay the fee to, or retrieve the receipt from, the chief of police or parking authority.

(Amended by Stats. 2014, Ch. 390, Sec. 8. Effective September 17, 2014.)






CHAPTER 7 - City Attorney

41801

The city attorney shall advise the city officials in all legal matters pertaining to city business.

(Added by Stats. 1949, Ch. 79.)



41802

The city attorney shall frame an ordinance or resolution required by the legislative body.

(Amended by Stats. 2013, Ch. 210, Sec. 4. Effective January 1, 2014.)



41803

The city attorney shall perform other legal services required from time to time by the legislative body.

(Amended by Stats. 2013, Ch. 210, Sec. 5. Effective January 1, 2014.)



41803.5

(a) With the consent of the district attorney of the county, the city attorney of any general law city or chartered city within the county may prosecute any misdemeanor committed within the city arising out of violation of state law. This section shall not be deemed to affect any of the provisions of Section 72193.

(b) In any case in which the district attorney is granted any powers or access to information with regard to the prosecution of misdemeanors, this grant of powers or access to information shall be deemed to apply to any other officer charged with the duty of prosecuting misdemeanor charges in the state, as authorized by law.

(Amended by Stats. 2002, Ch. 784, Sec. 192. Effective January 1, 2003.)



41803.7

Whenever the city attorney is acting as a prosecutor in a criminal case pursuant to any provision of law or under a city charter, he shall have the power to issue subpoenas in a like manner as the district attorney.

(Added by Stats. 1972, Ch. 291.)



41804

The city attorney shall receive such compensation as is allowed by the legislative body.

(Added by Stats. 1949, Ch. 79.)



41805

(a) A city attorney who does not, in fact, exercise prosecutorial responsibilities on behalf of the city or cities by which he or she is employed shall not be precluded from defending or assisting in the defense of, or acting as counsel for, any person accused of any crime except for violation of any ordinance of the city or cities by which he or she is employed, provided that:

(1) The city or cities by which the city attorney is employed expressly relieve the city attorney of any and all prosecutorial responsibilities on its or their behalf; and

(2) The accused has been informed of and expressly waives any rights created as a result of any potential conflict created by his or her attorney’s position as a city attorney.

(b) Where the above provisions are met, a partner or associate of a city attorney shall not be prevented from defending or assisting in the defense of, or acting as counsel for, any person accused of any crime except for violations of any ordinance of the city or cities by which his or her partner or associate is employed as a city attorney.

(c) This section shall not preclude any city from limiting or prohibiting the private practice of any attorney it retains or employs.

(Amended by Stats. 2014, Ch. 71, Sec. 77. Effective January 1, 2015.)












DIVISION 4 - FINANCIAL PROVISIONS

CHAPTER 1 - Property Tax Assessment, Levy,and Collection

ARTICLE 1 - General

43000

By ordinance the city legislative body shall provide a system for the assessment, levy, and collection of city taxes not inconsistent with this title.

(Added by Stats. 1949, Ch. 79.)



43001

Taxes assessed, penalties for delinquency, and costs of collection are liens on the property assessed. Taxes upon personal property are liens upon the owner’s real property to the extent permitted in the case of county taxes by Chapter 2, Part 4, Division 1 of the Revenue and Taxation Code.

(Amended by Stats. 1953, Ch. 788.)



43002

Tax liens attach as of 12:01 a.m. on the first day of January of each year.

(Amended by Stats. 2003, Ch. 296, Sec. 12.1. Effective January 1, 2004.)



43003

Tax liens may be enforced by either of the following:

(a) (1) A sale of the real property affected and execution and delivery of necessary certificates and deeds, under regulations prescribed by ordinance. The regulations shall include a requirement that notice of the proposed sale be sent to the parties of interest, as defined in Section 4675 of the Revenue and Taxation Code, by the method set forth in Section 3701 of the Revenue and Taxation Code.

(2) Section 3701 of the Revenue and Taxation Code applies to the sending of notice and the validity of sale under this subdivision as though fully set forth in the subdivision, except that, for purposes of this subdivision:

(A) The reference in Section 3701 to “written authorization of the Controller” means the earliest time when, pursuant to an ordinance adopted to comply with this subdivision and without the inclusion of any periods of notice otherwise required, the real property may be sold to enforce the lien.

(B) The reference to “tax collector” means the official charged by an ordinance adopted pursuant to this subdivision with the duty of conducting the sale.

(3) The city shall charge a fee for providing notice pursuant to this section in an amount which does not exceed the estimated reasonable cost.

(b) Action to foreclose the liens in any court of competent jurisdiction.

(Amended by Stats. 1985, Ch. 475, Sec. 1.)



43004

Deeds made upon any sale of property for taxes or special assessments have the same effect in evidence as deeds for property sold for nonpayment of county taxes.

(Added by Stats. 1949, Ch. 79.)



43004.5

(a) For purposes of this part, assessed value means 25 percent of full value to, and including, the 1980–81 fiscal year, and 100 percent of full value for the 1981–82 fiscal year and fiscal years thereafter; and, tax rates shall be expressed in dollars, or fractions thereof, on each one hundred dollars ($100) of assessed value to and including the 1980–81 fiscal year and as a percentage of full value for the 1981–82 fiscal year and fiscal years thereafter.

(b) Whenever this code requires comparison of assessed values, tax rates or property tax revenues for different years, the assessment ratios and tax rates shall be adjusted as necessary so that the comparisons are made on the same basis, and the same amount of tax revenues would be produced, or the same relative value of an exemption or subvention will be realized regardless of the method of expressing tax rates or the assessment ratio utilized.

(c) For purpose of expressing tax rates on the same basis, a tax rate based on a 25 percent assessment ratio and expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value may be multiplied by a conversion factor of twenty-five hundredths of 1 percent to determine a rate comparable to a rate expressed as a percentage of full value; and, a rate expressed as a percentage of full value may be multiplied by a factor of 400 to determine a rate comparable to a rate expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value and based on a 25 percent assessment ratio.

(Added by Stats. 1978, Ch. 1207.)



43005

In the case of a sale of property for taxes or special assessments, all proceeds shall be accounted for and distributed as provided in Article 12 (commencing with Section 53925) of Chapter 4 of Part 1 of Division 2 of Title 5.

(Added by Stats. 1977, Ch. 648.)



43005.7

Notwithstanding any other provision of law to the contrary, the legislative body of a city which collects its own taxes may by ordinance waive any penalties and interest on the second half of taxes, unpaid and delinquent at 5 p.m. on April 12, 1965, on any property damaged in excess of five hundred dollars ($500) by storms and floods occurring between December 1, 1964, and January 30, 1965, in an area proclaimed by the Governor to be in a state of disaster. With respect to those penalties and interest, the waiver shall constitute a complete relinquishment of all legal claim thereto by the city.

Any ordinance adopted pursuant to this section shall waive all those penalties and interest on taxes due the city, effective at 5 p.m. on April 12, 1965, and for all time thereafter, but shall not operate to reduce any tax delinquent at that time.

(Amended by Stats. 1983, Ch. 1281, Sec. 4. Effective September 30, 1983.)



43007

Notwithstanding any other contrary provisions of law, the city legislative body may by ordinance provide that every person of the city who on the lien date of any year was the owner of, or had in his possession, or under his control, any taxable improvement, which improvement was thereafter destroyed without his fault by fire or by any other means prior to July 31 of that year and cannot be thereafter rebuilt because of a zoning prohibition, may on or before a date to be specified in such ordinance make application for the reassessment of such improvement and deliver to the assessing official of the city a written statement under oath, accompanied by a certificate of a disinterested competent person or authority showing the condition and value, if any, of the improvement immediately after the destruction, and that the assessor shall, on or before October 31 of that year, assess the improvement, or reassess it if it has already been assessed, according to the condition and value immediately after the destruction and upon such notice as it may find to be proper the board of equalization for the city may, until November 30 of that year, equalize any such assessment or reassessment. It may also be provided in such ordinance that the tax rate fixed for property on the roll on which the improvement so assessed appears or the improvement so reassessed appeared at the time of its original assessment shall be applied to the amount of equalized assessment or reassessment determined in accordance with this section. In the event that the resulting figure is less than the tax theretofore computed, the ordinance may provide that the taxpayer shall be liable for tax only for the lesser amount and that the difference shall be canceled. If the taxpayer has already paid the tax previously computed, the ordinance may provide that such difference shall be refunded to the taxpayer. This section shall be applicable to all cities to which the Constitution does not prevent it from being applied.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



43008

(a) A lien on real property that results from the delinquency in payment of rates or charges, or the collection of future rates or charges, whether or not added to the tax assessment rolls, for water or other utility services supplied to the owners or occupants of real property by a utility owned or operated by a city, as defined in Section 53368, or a city and county, except a lien to discharge bonded indebtedness, shall be subordinate to any prior recorded lien on the property.

(b) A city or city and county may provide that upon the transfer of fee title as evidenced by recordation of a grant deed, trustee’s deed of sale, or other similar instrument, or upon transfer of the utility service of a property containing a master-metered, multifamily residential building of over four units, which building is provided water or power, or both, by a municipal utility owned or operated by a city or city and county, the transferee shall be required to notify the municipal utility of the change in title or service within 30 days of the transfer.

The municipal utility may require such a transferee to deposit with the utility, as security, up to six months of estimated reasonable utility charges with the utility, which deposit may be held by the utility for a period not to exceed two years. The utility may extend the requirement for the security deposit for an additional two years if the owner has been more than 30 days delinquent two or more times within the deposit period. The utility may also waive the security deposit requirement, at its discretion.

In the event a deposit is required of the transferee and the deposit is not paid, or the transferee fails to notify the utility within the time period provided, the utility shall have the right to record a lien against the property for the amount of the required deposit. The lien shall take effect only upon proper recordation in the county recorder’s office in which the property is located, and shall be subordinate to all prior recorded liens on the property.

The failure of the transferee to provide notice to the utility of the transfer or to provide the security deposit shall not affect the validity of the transfer of title to the transferee or the priority of liens on the property existing prior to recordation of the utility’s lien.

To the extent not inconsistent herewith, the existing rights of a city-owned or county-owned utility regarding imposition of a security deposit are preserved.

This subdivision shall not apply to transfers of title or service to court-appointed receivers.

(c) This section shall not be construed as evidence that an ordinance providing for priority liens which was enacted prior to January 1, 1996, was invalid or valid from the time of its enactment until January 1, 1996, and nothing in this section shall require a refund of any moneys collected pursuant to such an ordinance.

(Added by Stats. 1995, Ch. 604, Sec. 1. Effective January 1, 1996.)



43009

In exercising its discretion to waive the security deposit authorized by subdivision (b) of Section 43008, a utility shall consider the creditworthiness of the transferee, and any other factors determined by the utility.

(Added by Stats. 1995, Ch. 752, Sec. 5. Effective January 1, 1996. See identical section added by Stats. 1995, Ch. 833.)



43009-1

In exercising its discretion to waive the security deposit authorized by subdivision (b) of Section 43008, a utility shall consider the creditworthiness of the transferee, and any other factors determined by the utility.

(Added by Stats. 1995, Ch. 833, Sec. 1. Effective January 1, 1996.)



43013

Notwithstanding any other provision of law, the legislative body of a chartered city which assesses and collects its own property taxes may, by ordinance, provide that every person who at 12:01 a.m. on March 1 was the owner of, or had in his possession or under his control, any taxable property, or who acquired such property after such date and is liable for the taxes thereon for the fiscal year commencing the immediately following July 1, which property was thereafter damaged or destroyed, without his fault, by a misfortune or calamity, may, within the time specified in the ordinance, make application for the reassessment of such property and deliver to the assessing official of the city a written statement showing the condition and value, if any, of the property immediately after the damage or destruction, which damage must be shown thereon to be in excess of five thousand dollars ($5,000). The application shall be executed under penalty of perjury or, if executed outside the State of California, verified by affidavit.

Upon receiving a proper application, the assessor shall reassess the property according to its full cash value immediately after the damage or destruction. The assessor shall notify the applicant in writing of the amount of the proposed reassessment. The notice shall state that the applicant may appeal the proposed reassessment to the local board of equalization within 14 days of the date of mailing the notice. If an appeal is requested within the 14-day period, the board shall hear and decide the matter as if the proposed reassessment had been entered on the roll as an assessment made outside the regular assessment period. The decision of the board regarding the damaged value of the property shall be final, provided that a decision of the local board of equalization regarding any reassessment made pursuant to this section shall create no presumption as regards the value of the affected property subsequent to the date of the damage.

If the damaged full cash value of the property as determined above is not at least five thousand dollars ($5,000) less than the full cash value shown on the assessment roll for the year in question, no adjustment shall be made to said roll and no taxes shall be canceled or refunded. Those reassessed values resulting from reductions in full cash value of at least five thousand dollars ($5,000), as determined above, shall be forwarded to the auditor by the assessor or the clerk of the board, as the case may be. The auditor shall enter the reassessed values on the roll. After being entered on the roll, said reassessed values shall not be subject to review except by a court of competent jurisdiction.

If no such application is made and the county assessor determines that the full cash value of such property for the assessment year is reduced by more than five thousand dollars ($5,000) from the full cash value of the property for the immediately preceding assessment year due to the damage or destruction caused by the misfortune or calamity, the assessor shall notify the property owner that the property will be reassessed. The assessor shall assess the property, or reassess it if it has already been assessed, according to the condition and value immediately after the damage or destruction, and the assessor, if he reassesses the property, shall transmit to the local board of equalization a description of the property so reassessed, the name of the person making the application in connection with the property, if any, or the name of the property owner notified of the reassessment, and the value of the property as so reassessed. Upon such notice as it may find to be proper, the local board of equalization shall equalize any such assessment or reassessment.

As used in this section, “damage” includes property which has diminished in value as a result of restricted access to the property where such diminution in value was caused by the misfortune or calamity.

The tax rate fixed for property on the roll on which the property so assessed appears or the property so reassessed appeared at the time of its original assessment shall be applied to the amount of the equalized assessment or reassessment determined in accordance with this section. In the event that the resulting figure is less than the tax theretofore computed, the tax shall be determined as follows:

(a) With respect to property on the secured roll, a prorated portion of the tax due on the property as originally assessed at the rate established for the property on the secured roll for the current fiscal year, such proration to be determined on the basis of the number of months in the year during which the property was in an undamaged condition plus a proration of the tax due on the property as reassessed in its damaged or destroyed condition at the rate established for property on the secured roll for such fiscal year, such proration to be determined on the basis of the number of months in the year in which the property was in a damaged condition, including the month in which the damage was incurred.

(b) With respect to property on the unsecured roll, a prorated portion of the tax shall be computed on the original assessment of the property and a prorated portion of the tax computed on the reassessment of the property as determined in the preceding paragraph.

Any tax paid in excess of the total tax due shall be refunded to the taxpayer pursuant to Chapter 5 (commencing with Section 5096) of Part 9 of Division 1 of the Revenue and Taxation Code, as an erroneously collected tax.

(Amended by Stats. 1976, Ch. 1388.)



43061

Property sold for city taxes is subject to redemption within a redemption period of at least five years upon such terms as the legislative body prescribes by ordinance.

(Added by Stats. 1949, Ch. 79.)



43062

Every tax has the effect of a judgment against the person, and every tax lien has the effect of an execution levied against all property of the delinquent.

(Added by Stats. 1949, Ch. 79.)



43063

The judgment is not satisfied nor the lien removed until the taxes are paid or the property sold for payment except that the tax lien ceases to exist for all purposes after thirty years from the time the tax became a lien.

(Added by Stats. 1949, Ch. 79.)



43064

Every tax is conclusively presumed to have been paid after thirty years from the time it became a lien, unless the property has been sold pursuant to law for the payment of the tax.

(Added by Stats. 1949, Ch. 79.)



43065

Unless the city avails itself of the general laws relative to the assessment and collection of city taxes by county officers, at the first regular meeting in July the legislative body shall sit as a board of equalization, and continue in session from day to day until all returns of the assessor have been rectified. It shall hear complaints, and correct, modify, or strike out any assessment made by the assessor. Of its own motion it may raise any assessment, after notice to the person whose assessment is to be raised.

(Added by Stats. 1949, Ch. 79.)



43066

Notice of the time and place of sitting shall be given in the manner prescribed by ordinance.

(Added by Stats. 1949, Ch. 79.)



43067

The corrected list for each tax is the assessment roll upon which the tax is levied for that year. The city clerk, acting as clerk of the board of equalization, shall certify the corrected list as being the assessment roll.

(Added by Stats. 1949, Ch. 79.)



43071

This article does not prevent the legislative body from exercising the power granted by general laws relative to the assessment and collection of taxes by county officers.

(Added by Stats. 1949, Ch. 79.)



43073

(a) The legislative body of any city which is encompassed entirely within the territory of a special district may elect to pay the district an amount equal to the amount the district would derive from its share of property tax allocations applicable to all property within the incorporated limits of the city.

(b) If a legislative body makes an election pursuant to subdivision (a), the county auditor shall reallocate property taxes due to the special district within the incorporated limits of the city to the city.

The county auditor shall report to the State Controller the amount of property taxes reallocated to a city pursuant to this subdivision, as well as the total amount of property taxes allocated to the city pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. No reallocation made pursuant to this subdivision shall affect any allocations of property tax revenues to the city or special district in subsequent fiscal years pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(c) If a city legislative body makes an election pursuant to subdivision (a), and upon apportionment of taxes by the county, the reallocated amounts shall be paid by the city or transferred by the county auditor to the district.

(d) If the legislative body of a city makes an election pursuant to subdivision (a), the legislative body shall notify the county auditor by no later than the first day of September of the fiscal year in which the election becomes effective.

(e) For purposes of this section, “special district” means any special district where the county board of supervisors act as, or has appointed, the governing body of the districts providing fire or library services to one or more cities or any county library service established under Chapter 2 (commencing with Section 27151) of Division 20 of the Education Code provided for one or more cities, if all property within the city is taxed to support the service.

(f) This section does not apply in any case in which a city is making the payments described in this section to a district on the effective date of this section.

(g) If any additional costs are incurred by a county as a result of an election under this act by a city, the county may collect the costs from the city.

(h) This section applies only to cities which are in counties which have a population of 6,000,000 or more.

(Amended by Stats. 1981, Ch. 714, Sec. 183.)






ARTICLE 2 - Alternative Methods

43090

This article does not apply to any city governed by general law until its legislative body elects to avail itself of the article.

(Added by Stats. 1949, Ch. 79.)



43091

If the legislative body elects to proceed under this article, annually on or before the lien date, it shall pass an ordinance to that effect and file a certified copy of the ordinance with the auditor of the county in which the city is situated.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



43092

The legislative body shall meet annually on the first Monday in August, and by ordinance fix the amount of money necessary to be raised by taxation upon the taxable property in the city, as a revenue to operate the various city departments and to pay the city indebtedness for the current year.

(Added by Stats. 1949, Ch. 79.)



43093

Annually on or before the third Monday in August, the county auditor shall transmit to the legislative body of each city within the county a written statement showing the total value of all property within the city.

(Added by Stats. 1949, Ch. 79.)



43094

The value shall be ascertained from the county assessment-book for the year, as equalized and corrected by the board of supervisors.

(Added by Stats. 1949, Ch. 79.)



43095

On the first Monday of October, the city legislative body shall fix the tax rate, designating the number of cents upon each one hundred dollars ($100) and using as a basis the value of property as assessed by the county assessor and returned to the legislative body by the county auditor.

(Added by Stats. 1949, Ch. 79.)



43096

The tax rate shall be sufficient to raise the amount fixed by the legislative body.

(Added by Stats. 1949, Ch. 79.)



43097

The legislative body shall immediately transmit to the county auditor a statement of the tax rate so fixed.

(Added by Stats. 1949, Ch. 79.)



43098

The auditor shall compute and enter in a separate column in the assessment book, to be headed “City Tax, City of ____” (naming it), the respective sums, in dollars and cents, to be paid as a city tax on the property therein enumerated and assessed as being in any city. He shall use the rate fixed by the legislative body and the assessed value as found in the assessment book.

(Added by Stats. 1949, Ch. 79.)



43099

Taxes levied pursuant to this article shall be collected at the time and in the manner as county taxes.

(Added by Stats. 1949, Ch. 79.)



43100

When collected, the net amount shall be paid to the treasurer of the city to which it belongs, under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1949, Ch. 79.)



43101

On the filing of itemized statements by the county auditor and county tax collector showing the additional expense to their offices of assessing and collecting city taxes, by an order spread upon its minutes, the board of supervisors may deduct such expenses from the taxes of each city while in the hands of the county tax collector and order the amount transferred to the county salary fund.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 3 - Fiscal Year in Chartered Cities

43120

The legislative body of any city operating under a charter framed pursuant to Section 8, Article XI of the Constitution may adopt an ordinance by a majority of all its members, changing the fiscal year of the city to begin at a time other than that fixed by the charter.

(Added by Stats. 1949, Ch. 79.)



43122

By ordinance passed in the same manner, the legislative body may fix the time for making the annual tax levy, and the time at which the tax lien attaches. It may change the times designated in the charter for making the assessment, demanding statements of property, preparing the assessment roll, equalizing the assessment, and for all other matters relating to the assessment and collection of city taxes.

(Added by Stats. 1949, Ch. 79.)









CHAPTER 2 - Special Taxes

ARTICLE 3 - Chartered City Special Assessment Procedure

43240

A chartered city may provide, in a special assessment improvement procedure ordinance adopted pursuant to its charter, for the application of the supplemental remedy provisions of Part 13 (commencing with Section 8800) of Division 10 of the Streets and Highways Code.

(Added by Stats. 1963, Ch. 1376.)









CHAPTER 3 - Funds

ARTICLE 1 - General

43400

All money received from licenses, street poll taxes, fines, penalties, and forfeitures shall be paid into the general fund.

(Added by Stats. 1949, Ch. 79.)



43401

All moneys received from sales and use taxes shall be paid into the General Fund, or into such special fund or funds for such purpose or purposes as shall be established by ordinance.

(Added by Stats. 1959, Ch. 767.)






ARTICLE 2 - Street Work Revolving Fund

43420

By ordinance or resolution, the city legislative body may create one or more revolving funds in connection with proceedings had under any general law for the following purposes:

(a) The establishing, laying out, opening, widening, extending, straightening, constructing, improving, or altering of streets, highways, boulevards, and public ways.

(b) The establishing, modifying or changing the grade thereof.

(c) The construction of the necessary pavements, curbs, sidewalks, culverts, bridges, tunnels, viaducts, and other structures, including the acquisition of lands, rights of way, or other property necessary for such purposes.

(Added by Stats. 1949, Ch. 79.)



43421

The revolving fund may be created and used when the cost of the work or improvement is to be paid for:

(a) By special assessment.

(b) Out of any general or special city fund.

(Added by Stats. 1949, Ch. 79.)



43422

By resolution, the legislative body may order money from any of the following funds transferred to and deposited in the revolving fund:

(a) The general fund.

(b) The permanent improvement fund.

(c) The general street improvement fund.

(d) Any fund received from the county or State to be expended in laying out, constructing, or otherwise improving or maintaining any street or other public way, or to be expended in acquiring lands or rights of way therefor.

(e) The proceeds of any municipal bonds, issued before or after the creation of the revolving fund, which may lawfully be appropriated to and expended for any of the purposes enumerated in this article.

(f) Any other fund which may lawfully be appropriated to any such purposes.

(Added by Stats. 1949, Ch. 79.)



43423

The legislative body may appropriate any sums deemed necessary out of any such revolving fund and expend the money for any of the purposes enumerated and incidental expenses.

(Added by Stats. 1949, Ch. 79.)



43424

It may advance money from the revolving fund as a deposit pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6 of, or Article 2 (commencing with Section 1268.110) of Chapter 11 of, Title 7 of Part 3 of the Code of Civil Procedure in any eminent domain proceeding to acquire any property necessary in establishing, laying out, opening, widening, extending, or straightening any street or other public way.

(Amended by Stats. 1975, Ch. 1240.)



43425

It may appropriate money out of any such revolving fund and, at prices not exceeding their face value, purchase improvement bonds or warrants representing special assessments for public improvements within the city and issued under general law.

(Added by Stats. 1949, Ch. 79.)



43426

It may collect payments of principal and interest upon such bonds or warrants and deposit them in the revolving fund.

(Added by Stats. 1949, Ch. 79.)



43427

The legislative body may order the revolving fund reimbursed, in whole or in part, when the following conditions exist:

(a) It has appropriated and expended or advanced any sum out of the fund to pay or to secure the payment of the cost of improvement of a street or other public way pursuant to this article, or the cost of acquiring land, rights of way, or other property necessary for such purposes.

(b) The cost, either in whole or in part, of the improvement is a lien assessed upon property abutting upon the improvement according to frontage or benefits, or upon property in districts according to benefits, and assessments are levied and collected for the cost.

(Added by Stats. 1949, Ch. 79.)



43428

It may order that the revolving fund be reimbursed, either in whole or in part:

(a) By the deposit of the whole or any part of such assessments when collected.

(b) From the proceeds of any bonds of the district benefited, or from the proceeds of any bonds representing such assessments issued pursuant to law.

(Added by Stats. 1949, Ch. 79.)



43429

The amount of the reimbursement shall not exceed the amount paid out of or advanced from the revolving fund for the improvement.

(Added by Stats. 1949, Ch. 79.)



43430

The legislative body may reimburse the revolving fund, in whole or in part, by appropriating to, and depositing in, the fund money from any of the funds enumerated in Section 43422.

(Added by Stats. 1949, Ch. 79.)



43431

At any time the legislative body may reduce or discontinue the revolving fund. Upon such reduction or discontinuance, it shall transfer the money in the revolving fund to the funds from which it was derived, or may expend the money for any of the purposes of this article.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 3 - Harbor Improvement Fund

43450

Pursuant to this article, any city whose corporate limits include or front upon any harbor, bay or estuary, or other navigable water, whether the tidelands or waterfront is owned or controlled by it or by the State, either in whole or in part, may incur an indebtedness for:

(a) The improvement, repair, and maintenance of its harbor.

(b) The erection of wharves, piers, seawall, state or municipal railroad and spurs along the harbor.

(c) Betterments, appurtenances, and dredging and filling necessary in connection with the harbor.

(Added by Stats. 1949, Ch. 79.)



43451

The city may create one or more funds for the payment of such indebtedness. Whether the funds are under the management and control of a state board of harbor commissioners or the management and control of the city, or any of its officers, boards or departments, pursuant to statute or charter of the city, the city may provide money for such funds by either or both of the following methods:

(a) The levy and collection of taxes.

(b) The issuance and sale of bonds.

(Added by Stats. 1949, Ch. 79.)



43452

The city may also issue and sell its bonds to provide a fund for the redemption, cancellation, and retirement of state bonds issued and sold to provide a fund for any improvement or construction in its harbor.

(Added by Stats. 1949, Ch. 79.)



43453

All provisions of law, or of the charter of the city, relative to the issuance and sale of other city bonds and the mode and manner of calling, holding, and canvassing an election authorizing the issuance and sale of such bonds, apply equally to the issue and sale of the bonds authorized by this article and to the mode and manner of calling, holding, and canvassing an election with reference to such bonds.

(Added by Stats. 1949, Ch. 79.)



43454

Where by law or charter of the city the management, control, and improvement of the harbor or tidelands is vested in whole or in part in a state board of harbor commissioners, the city may turn over to the State Board of Harbor Commissioners any funds which it provides. Such funds shall be used, managed, and controlled by the State Board of Harbor Commissioners for such work of improvement, repair, maintenance, and construction as the city lawfully designates.

(Added by Stats. 1949, Ch. 79.)



43455

When any city provides any fund for the redemption, cancellation, or retirement of any state bonds pursuant to this article, the city through its appropriate officers may transfer the money in the fund to the State Treasurer. Upon its receipt the State Treasurer shall place the money in the appropriate sinking fund and apply it to the redemption, cancellation, and retirement of such state bonds.

(Added by Stats. 1949, Ch. 79.)









CHAPTER 4 - Bonds

ARTICLE 1 - General

43600

As used in this article, “an issue of bonds” means the aggregate principal amount of all bonds authorized by a proposal approved by the city electors pursuant to this article.

(Added by Stats. 1949, Ch. 79.)



43601

As used in this article, “municipal improvement” includes bridges, waterworks, water rights, sewers, light and power works or plants, buildings for municipal uses, wharves, breakwaters, jetties, seawalls, schoolhouses, fire apparatus, street work, and other works, property, or structures necessary or convenient to carry out the objects, purposes, and powers of the city. “Municipal improvement” also includes the acquisition of real property for a civic center site or for any public use or uses, whether or not the improvement of said real property is part of the purposes for which the bonds are to be issued and whether or not funds for the improvement of said real property are presently available from other sources.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 47.)



43602

Pursuant to this article, a city may incur indebtedness for any municipal improvement requiring an expenditure greater than the amount allowed for it by the annual tax levy.

(Added by Stats. 1949, Ch. 79.)



43602.5

(a) A city or a city and county may also incur indebtedness pursuant to this chapter for seismic strengthening of unreinforced buildings and other buildings. Proceeds of bonds authorized pursuant to this section may be used to make loans to public entities or owners of private buildings. Loans shall satisfy all of the following:

(1) Any loan used to finance seismic strengthening of a residential structure containing units rented by households specified in Section 50079.5 of the Health and Safety Code before strengthening shall be subject to a regulatory agreement which will ensure that the number of those units in the structure will not be reduced and will remain available at affordable rents pursuant to Section 50053 of the Health and Safety Code as long as any portion of the loan is unpaid.

(2) All seismic strengthening financed with any loan funded pursuant to this section shall be in accordance with a plan developed for the structure by a registered civil engineer or a licensed architect, or approved by a city or city and county building official, one of whom shall certify that the work funded is necessary for seismic safety reasons, or is otherwise legally required for completion of the work or occupancy of the building. In no event shall any loan funded pursuant to this section finance the destruction of any existing building or the construction of any new building.

(3) Any amount received in payment of interest on or to repay principal on any loan made pursuant to this section shall be used to pay debt service on bonds authorized pursuant to this section, or shall be used to fund additional loans for seismic strengthening, except that the provisions of this paragraph shall not apply after the bonds, including any bonds issued to refund the bonds, are fully repaid.

(4) Loans made pursuant to this section shall constitute liens in favor of the city or city and county when recorded by the county recorder of the county in which the real property is located. The lien shall contain the legal description of the real property, the assessor’s parcel number, and the name of the owner of record as shown on the latest equalized assessment roll.

(5) The legislative body of the city or city and county may specify the interest rate, term, and other provisions of any loan made pursuant to this section.

(6) A city or city and county may issue bonds and make loans pursuant to this section only if the city or city and county has completed an inventory of unreinforced masonry structures within its jurisdiction and has adopted a mitigation ordinance pursuant to Section 8875.2 or Section 19163 of the Health and Safety Code. The city or city and county shall establish criteria, terms, and conditions to identify eligible buildings.

(b) The legislative body of the city or city and county is authorized to expend the proceeds of bonds authorized by this section to make loans pursuant to this section. The legislative body of a city or city and county shall declare in the bond proposition that loans made from bond proceeds pursuant to this section to owners of private buildings for seismic strengthening of unreinforced buildings or other buildings constitute a public purpose resulting in a public benefit. Loans made pursuant to this section shall not be construed to be gifts of public funds in violation of Section 6 of Article XVI of the California Constitution.

(c) Work on qualified historical buildings or structures shall be done in accordance with the State Historical Building Code (Part 2.7 (commencing with Section 18950) of Division 13 of the Health and Safety Code).

(d) The Legislature hereby declares that loans made from bond proceeds pursuant to this section to owners of private buildings for seismic strengthening of unreinforced buildings or other buildings constitute a public purpose resulting in a public benefit.

(Amended by Stats. 1992, Ch. 18, Sec. 7. Effective March 26, 1992.)



43603

When a city planning commission and the legislative body approve a group of municipal improvements as constituting a city plan, the legislative body may submit a single bond proposition covering the entire group of improvements. The provisions of Title 7 of this code shall not apply to the formulation and approval of a city plan under this section.

(Amended by Stats. 1961, Ch. 701.)



43604

Such a city plan may include land for public use, public buildings including auditoriums and stadiums, parks, streets, transportation facilities and other municipal improvements.

(Amended by Stats. 1949, Ch. 1050.)



43605

A city shall not incur an indebtedness for public improvements which exceeds in the aggregate 15 percent of the assessed value of all real and personal property of the city. Within the meaning of this section “indebtedness” means bonded indebtedness of the city payable from the proceeds of taxes levied upon taxable property in the city.

(Amended by Stats. 1955, Ch. 334.)



43606

An indebtedness is incurred within the meaning of this article to the extent of the principal amount of bonds sold and delivered.

(Added by Stats. 1949, Ch. 79.)



43607

Proceedings are initiated when the city legislative body passes a resolution by a two-thirds vote of all its members determining that the public interest or necessity demands the acquisition, construction, or completion of any municipal improvement.

(Added by Stats. 1949, Ch. 79.)



43608

At any subsequent meeting, by a two-thirds vote of all its members, the legislative body may pass an ordinance ordering the submission of the proposition of incurring a bonded debt for the purpose set forth in said resolution to the qualified voters of the city at an election held for that purpose.

(Amended by Stats. 1949, Ch. 1050.)



43609

Propositions for more than one object or purpose may be submitted at the same election.

(Added by Stats. 1949, Ch. 79.)



43610

The ordinance shall recite:

(a) The object and purpose of incurring the indebtedness.

(b) The estimated cost of the public improvements.

(c) The amount of the principal of the indebtedness.

(d) The rate or maximum rate of interest on the indebtedness, which shall not exceed 8 percent, and need not be recited if it does not exceed 41/2 percent. Said interest shall be payable semiannually except that interest for the first year after the date of the bonds may be made payable at the end of said year.

(e) The date of the election.

(f) The manner of holding the election and the procedure for voting for or against the proposition.

(Amended by Stats. 1975, Ch. 130.)



43610.1

The ordinance may provide that the estimated cost stated therein of the public improvements includes any or all of the following:

(a) Legal or other fees incidental to or connected with the authorization, issuance and sale of the bonds.

(b) The costs of printing the bonds and other costs and expenses incidental to or connected with the authorization, issuance and sale of the bonds.

(c) If the public improvements are revenue-producing public works, bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

If such statement is made, the proceeds of the sale of the bonds may be used to pay such of the foregoing as are stated in the ordinance.

This section shall not be construed to authorize a city to use the proceeds of the sale of bonds for a purpose for which it could not use its general fund.

(Amended by Stats. 1967, Ch. 1079.)



43611

The ordinance shall be published once a day for at least seven days in a newspaper published at least six days a week in the city, or once a week for two weeks in a newspaper published less than six days a week in the city.

If there are no such newspapers, it shall be posted in three public places in the city for two succeeding weeks.

No other notice need be given.

(Amended by Stats. 1957, Ch. 844.)



43612

If an election called pursuant to this article is consolidated with any other election, the ordinance calling the bond election need not set forth the election precincts, polling places and officers of election but may provide that the precincts, polling places and officers of election shall be the same as those set forth in the ordinance, order, resolution or notice calling or providing for or listing or designating the precincts, polling places and election officers for the election with which the election called pursuant to this article is consolidated, and shall refer to such ordinance, order, resolution or notice by number and title or date of adoption, or by date or proposed date of publication and the name of the newspaper in which publication has been or will be made, or by any other definite description.

(Amended by Stats. 1949, Ch. 1050.)



43613

Except as otherwise provided in the ordinance, the election shall be conducted as other city elections.

(Amended by Stats. 1949, Ch. 1050.)



43614

If two-thirds of the electors voting on the proposition vote for it, the bonds may be issued.

(Added by Stats. 1949, Ch. 79.)



43615

When two or more propositions for incurring indebtedness are submitted at the same election, the votes cast for and against each proposition shall be counted separately.

(Added by Stats. 1949, Ch. 79.)



43616

If any proposition is defeated by the electors, the legislative body shall not call another election on a substantially similar proposition to be held within six months after the prior election. If a petition requesting submission of such a proposition, signed by 15 percent of the city electors as shown by the votes cast for all candidates for Governor at the last election, is filed with the legislative body, it may hold an election before the expiration of six months.

(Amended by Stats. 1961, Ch. 701.)



43617

The legislative body shall prescribe the form of the bonds and interest coupons, and fix the date of the bonds.

(Added by Stats. 1949, Ch. 79.)



43618

The legislative body may divide the principal amount of any issue into two or more series and fix different dates for the bonds of each series. The bonds of one series may be made payable at different times from those of any other series. The maturity of each series shall comply with this article.

(Added by Stats. 1949, Ch. 79.)



43619

The legislative body shall fix, and designate in the bonds, a time and place for payment of the bonds. Except as provided in Section 43620 of the code, not less than one-fortieth of the principal amount of each issue or series of bonds with interest on all sums unpaid shall be paid every year.

(Amended by Stats. 1951, Ch. 1403.)



43620

The legislative body may fix a date, not more than two years from the date of issuance, for the earliest maturity of each issue or series of bonds and in the case of bonds issued for the acquisition, construction, or completion of revenue-producing public works may fix a date not more than 10 years from the date of issuance for the earliest maturity of each issue or series of bonds. Beginning with the date of the earliest maturity of each issue or series, not less than one-fortieth of the indebtedness of such issue or series shall be paid every year; provided, however, the bonds of any issue or series irrespective of the purpose for which the same are to be issued may be made to mature and become payable in approximately equal total annual installments of interest and principal, during the term of the bonds computed from the first year in which any part of the principal shall mature to the date of final maturity which annual installments may vary one from the other in amounts not exceeding in any year more than 5 percent of the total principal amount of the bonds of such issue or of the series thereof then proposed to be issued. The final maturity date shall not exceed 40 years from the time of incurring the indebtedness evidenced by each issue or series.

(Amended by Stats. 1957, Ch. 844.)



43620.1

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1548.)



43621

The legislative body may provide for redemption of bonds before maturity at prices determined by it. A bond shall not be subject to call or redemption prior to maturity unless it contains a recital to that effect.

(Added by Stats. 1949, Ch. 79.)



43622

The bonds shall be issued in such denomination or denominations as the legislative body may prescribe.

(Amended by Stats. 1963, Ch. 736.)



43623

The bonds shall be signed by the mayor, or such other officer as the legislative body authorizes by resolution adopted by a two-thirds vote of all its members, and the city treasurer. They shall be countersigned by the clerk or a deputy clerk.

(Added by Stats. 1949, Ch. 79.)



43624

The bond coupons shall be numbered consecutively and signed by the treasurer.

(Added by Stats. 1949, Ch. 79.)



43625

All signatures and countersignatures except that of the clerk or his deputy may be printed, lithographed, or engraved.

(Added by Stats. 1949, Ch. 79.)



43626

If any officer whose signature or countersignature appears on bonds or coupons ceases to be such officer before delivery of the bonds, his signature is as effective as if he had remained in office.

(Added by Stats. 1949, Ch. 79.)



43627

The bonds may be issued and sold as the legislative body determines, but for not less than par. Before selling the bonds, or any part thereof, the legislative body shall give notice inviting sealed bids in such manner as the legislative body may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the legislative body determines that the bids received are not satisfactory as to price or responsibility of the bidders, the legislative body may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Amended by Stats. 1951, Ch. 1568.)



43628

All premiums and accrued interest received shall be placed in the fund to be used for the payment of principal of and interest on the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury to the credit of the proper improvement fund and applied exclusively to the purpose and object recited in the ordinance; provided, however, that when said purpose and object has been accomplished any moneys remaining in such improvement fund shall be transferred to the fund to be used for the payment of principal of and interest on the bonds. Further, when such purpose and object have been accomplished and all principal and interest on the bonds have been paid, any balance of money then remaining shall be transferred to the general fund.

(Amended by Stats. 1951, Ch. 1568.)



43629

The legislative body may provide for delivery of any bonds at places outside the city or State, and for receipt and transmittal of the purchase price in cash or bank credits in the form of certified Federal Reserve bank funds.

(Added by Stats. 1949, Ch. 79.)



43630

After three years after a bond election the legislative body may determine, by ordinance adopted by a two-thirds vote of all of its members, that no part of the bond issue remaining unsold shall be issued or sold. When the ordinance takes effect, the bonds remaining unsold and described in the ordinance become void.

(Added by Stats. 1949, Ch. 79.)



43631

When the legislative body determines by resolution that the expenditure of money raised by the sale of bonds for the purpose for which the bonds were voted is impracticable or unwise, it may call a special election to obtain the consent of the electors to use the money for some other specified municipal purpose.

The procedure shall be the same as when the bond proposition was originally submitted.

(Added by Stats. 1949, Ch. 79.)



43632

At the time of making the general tax levy after incurring the bonded indebtedness, and annually thereafter until the bonds are paid or until there is a sum in the treasury set apart for that purpose sufficient to meet all payments of principal and interest on the bonds as they become due, the legislative body shall levy and collect a tax sufficient to pay the interest on the bonds and such part of the principal as will become due before the proceeds of a tax levied at the next general tax levy will be available.

(Added by Stats. 1949, Ch. 79.)



43633

If the earliest maturity of the bonds is more than one year after the date of issuance, the legislative body shall levy and collect annually a tax sufficient to pay the interest as it falls due and to constitute a sinking fund for payment of the principal on or before maturity.

(Added by Stats. 1949, Ch. 79.)



43634

These taxes shall be levied and collected as other city taxes, and in addition to all other taxes. They shall be used only for payment of the bonds and interest.

(Added by Stats. 1949, Ch. 79.)



43635

A city may undertake to perform the work directly on any municipal improvement for which bonds are issued pursuant to this article, purchasing the materials and hiring the labor without following the ordinary procedure in awarding contracts.

(Added by Stats. 1949, Ch. 79.)



43636

When the city and the United States jointly perform work on such municipal improvements, the city may turn over its portion of the cost to the United States for expenditure by it.

(Added by Stats. 1949, Ch. 79.)



43637

By resolution, the legislative body may require the treasurer to give additional bonds for the safe custody and care of the public funds.

(Added by Stats. 1949, Ch. 79.)



43638

When municipal improvements are being made pursuant to this article, the legislative body shall make all necessary regulations for carrying out and maintaining the improvements and appoint all necessary agents to look after the construction and operation of improvements.

The board of public works shall perform these duties in cities having freeholders’ charters providing for such a board.

The legislative body may contract with a specially qualified person, firm or corporation to act as fiscal agent. Such contracts may authorize the fiscal agent to act as agent for any city officer or employee in the performance of any duty required to be performed, or in taking any action authorized to be taken in connection with bonds issued pursuant to this chapter.

(Amended by Stats. 1957, Ch. 1363.)






ARTICLE 3 - Refunding Indebtedness

43720

The legislative body of any city, except a city and county, may provide for the funding or refunding of outstanding indebtedness pursuant to this article, if either of the following conditions exist:

(a) The city has an outstanding indebtedness evidenced by bonds, warrants, notes or other evidences of indebtedness, or a judgment.

(b) Any department, board, or special fund of the city has an outstanding indebtedness evidenced by bonds, warrants, or notes or other evidences of indebtedness, and such indebtedness has been created for a purpose for which bonds of the city could have been lawfully authorized and issued.

(Added by Stats. 1949, Ch. 79.)



43721

By a two-thirds vote of its number, the legislative body may fund or refund the indebtedness at, after, or before maturity and issue bonds of the city for the indebtedness.

(Added by Stats. 1949, Ch. 79.)



43722

The bonds shall be issued in denominations of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) each, have not more than 40 years to run, and bear a rate of interest not to exceed 8 percent a year, payable semiannually.

(Amended by Stats. 1975, Ch. 130.)



43723

The rate of interest during the entire term of the bonds need not be the same but different rates may be fixed for one or more interest payments.

(Added by Stats. 1949, Ch. 79.)



43724

The bonds shall be serial bonds, and not less than one-fortieth of the principal and interest on all sums unpaid shall be paid each year.

(Added by Stats. 1949, Ch. 79.)



43725

The legislative body may fix a date for the earliest maturity of the principal of the bonds, not more than three years from the date of the issue.

(Added by Stats. 1949, Ch. 79.)



43726

The bonds shall be payable in such money and at such places as the legislative body designates in the bonds.

(Added by Stats. 1949, Ch. 79.)



43727

The bonds may be sold in the manner provided by the legislative body, to the highest bidder, at such price that the interest rate paid by the city, computed on the sale price, will not exceed 8 percent a year, or may be exchanged for the outstanding evidences of indebtedness pursuant to this article.

(Amended by Stats. 1975, Ch. 130.)



43728

The proceeds of any sale for cash shall be placed in the city treasury to the credit of the funding fund, and applied only to refunding the indebtedness for which the bonds are issued.

(Added by Stats. 1949, Ch. 79.)



43729

Any proceeds of the refunding bonds remaining after the indebtedness has been paid shall be deposited in the fund established for the payment of principal and interest on the refunding bonds and used only for the purpose of paying such principal or interest as it matures.

(Added by Stats. 1949, Ch. 79.)



43730

At the time of making the general tax levy after incurring the bonded indebtedness and annually thereafter until the bonds are paid or until there is a sum in the treasury set apart for that purpose sufficient to meet all payments of principal and interest on the bonds as they become due, the legislative body shall levy and collect a tax sufficient to pay the interest on the bonds and such part of the principal as will become due before the proceeds of the next general tax levy will be available.

(Added by Stats. 1949, Ch. 79.)



43731

If the earliest maturity of the refunding bonds is more than one year after the date of issuance, the legislative body shall levy and collect annually a tax sufficient to pay the interest as it falls due and to constitute a sinking fund for payment of the principal on or before maturity.

(Added by Stats. 1949, Ch. 79.)



43732

The taxes shall be levied and collected as other city taxes, and are in addition to all other taxes. They shall be used only for the payment of the bonds and interest.

(Added by Stats. 1949, Ch. 79.)



43732.5

(a) Prior to the issuance by a city of bonds pursuant to this chapter, the legislative body may elect, by resolution, to guarantee payment on outstanding bonds of the city issued pursuant to this chapter in accordance with the following:

(1) A city that elects to participate under this section shall provide notice to the Controller of that election, which notice shall include a schedule for the repayment of principal and interest on the bonds, and identify a bond trustee appointed by the city for the purposes of this section.

(2) In the event that, for any reason, the amount of tax revenues made available pursuant to this article for the payment of principal and interest of the bonds will not be sufficient for that purpose at the time payment on principal, interest, or both, is required as to any one or more of those bonds, the city shall so notify the bond trustee. The bond trustee shall immediately communicate that information to the affected bondholder or bondholders and to the Controller.

(3) When the Controller receives notice from the trustee as described in paragraph (2), or the amount of tax revenues made available pursuant to this article for the payment of principal and interest of the bonds is not sufficient for that purpose at the time payment on principal, interest, or both, is required as to any one or more of those bonds, the Controller shall make an apportionment to the bond trustee in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from moneys credited to the Motor Vehicle License Fee Account in the Transportation Tax Fund to which that city is entitled at that time under Chapter 5 (commencing with Section 11001) of Part 5 of Division 2 of the Revenue and Taxation Code, and shall thereupon reduce, by the amount of the payment, the subsequent allocation or allocations to which the county would otherwise be entitled under that chapter.

(4) A city shall be entitled to reimbursement, from tax revenues collected pursuant to this article, in an amount equal to the amount by which its allocation or allocations under Chapter 5 (commencing with Section 11001) of Part 5 of Division 2 of the Revenue and Taxation Code are reduced pursuant to subdivision (c).

(b) This section shall not be construed to obligate the State of California to make any payment to a city from the Motor Vehicle License Fee Account in the Transportation Tax Fund in any amount or pursuant to any particular allocation formula, or to make any other payment to a city, including, but not limited to, any payment in satisfaction of any debt or liability incurred or guaranteed by a city in accordance with this section.

(Added by Stats. 1990, Ch. 1177, Sec. 4. Effective September 24, 1990.)



43733

Bonds to fund or refund the indebtedness shall not be issued unless authorized by the electors of the city voting at an election to be called and held for that purpose, in either of the following cases:

(a) When the indebtedness is evidenced by warrants or by judgment obtained for indebtedness or liability incurred by the city exceeding the income and revenue provided for the year in which the indebtedness or liability was incurred.

(b) When the indebtedness is that of any department, board, or special fund of the city, and has been incurred without submission of the proposition of incurring the indebtedness to the city electors, and without the assent of two-thirds of the electors voting at an election held for that purpose.

(Added by Stats. 1949, Ch. 79.)



43734

The election shall be called and held pursuant to Article 1 of this chapter.

(Added by Stats. 1949, Ch. 79.)



43735

The ordinance calling the election shall recite the object and purposes for which the bonded indebtedness is to be incurred.

(Added by Stats. 1949, Ch. 79.)



43736

When it is proposed to refund any outstanding bonded indebtedness of a city upon terms which permit any number of the refunding bonds to mature more than forty years from the time the original indebtedness was incurred, the proposition of refunding the indebtedness shall be submitted to the electors of the city at an election held for that purpose, and the assent of two-thirds of the electors voting at such election is necessary to authorize the issuance of the refunding bonds. The election shall be called and held in the manner of other elections under this article.

(Added by Stats. 1949, Ch. 79.)



43737

The proceeds from the sale of the bonds shall be applied by the treasurer to the satisfaction of the judgment or the refunding of the indebtedness for which the bonds were issued, or the bonds may be exchanged at their par value for the evidences of indebtedness to be refunded, at their par value.

(Added by Stats. 1949, Ch. 79.)



43738

If the refunding bonds are issued in whole or in part to refund before maturity an indebtedness evidenced by bonds, notes, or other evidences of indebtedness, which according to their terms are subject to call or payment before maturity at a price in excess of par, the refunding bonds may be exchanged at not less than their par value for such other bonds, notes, or evidences at the price specified therein for payment before maturity, subject to adjustment of accrued interest to the date of exchange.

(Added by Stats. 1949, Ch. 79.)



43740

When sufficient money is in the funding fund to redeem one or more outstanding past due bonds, warrants, judgments, notes, or other evidences of indebtedness or to redeem one or more of the outstanding bonds, warrants, notes, or other evidences of indebtedness which are subject to call or payment before maturity, and which are proposed to be funded or refunded, the treasurer shall publish a notice that he is prepared to pay the bond, warrant, judgment, note, or other evidence of indebtedness (giving its number, if any). The notice shall be published once a week for two weeks in a newspaper of general circulation published in the city, if there is one. If the bond, warrant, judgment, note, or other evidence of indebtedness is not presented for redemption within thirty days after the first publication of the notice, the interest upon it ceases.

(Added by Stats. 1949, Ch. 79.)



43741

At the same time the treasurer shall deposit in the post office a copy of the notice, enclosed in a sealed envelope, postage prepaid, addressed to the registered owner of any such bond, warrant, judgment, note or other evidence of indebtedness, registered pursuant to law, whose address appears upon the record in the treasurer’s office. If the bond, warrant, judgment, note, or other evidence of indebtedness is not presented within the time specified in the notice, the interest upon it ceases, and the amount due shall be set aside for the payment when it is presented.

(Added by Stats. 1949, Ch. 79.)



43742

If any bonds are authorized for funding or refunding before maturity any obligations which by their terms are subject to call and payment before maturity, and which specify the manner in which they shall be called and paid, the call and payment of such obligations shall be in the specified manner.

(Added by Stats. 1949, Ch. 79.)



43743

When any outstanding bonds, warrants, judgments, notes, or other evidences of indebtedness are surrendered and paid, the treasurer shall cancel them by endorsing on their faces the amount for which they are received, “canceled,” and the date of cancellation.

(Added by Stats. 1949, Ch. 79.)



43744

The treasurer shall keep a record of bonds, warrants, judgments, notes, or other evidences of indebtedness redeemed, and report the redemptions to the city legislative body.

(Added by Stats. 1949, Ch. 79.)



43745

If the obligations were issued by, on account of, or against, any department, board, or special fund of the city, he shall make the report to such department, board, or officer having custody of the special fund.

(Added by Stats. 1949, Ch. 79.)



43746

The report shall be made at least once a month, and shall be accompanied by the bonds, warrants, judgments, or other evidences of indebtedness which have been taken up and canceled.

(Added by Stats. 1949, Ch. 79.)



43747

Any money remaining in the funding fund, after all outstanding bonds, warrants, judgments, notes, or other evidences of indebtedness proposed to be refunded have been taken up and canceled, shall be deposited in the fund established for the payment of principal and interest on the refunding bonds and used only for paying such principal or interest as they mature.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 4 - Investment Bond Act of 1909

43760

This article may be cited as the Investment Bond Act of 1909.

(Added by Stats. 1949, Ch. 79.)



43761

Whenever the public interest or necessity requires, any city may incur a bonded indebtedness to acquire bonds:

(a) Issued by the city.

(b) Issued by or for any district in the city.

(c) Issued for street work or other public improvements in the city under any law providing for the performance of street work or other public improvements or the issuance of bonds to represent or be secured by assessments levied for such work or improvements, including bonds issued under the Improvement Bond Act of 1915 and the Acquisition and Improvement Act of 1925.

(Added by Stats. 1949, Ch. 79.)



43762

It is the intent of the Legislature in adopting this article that the acquisition of such bonds or investments of the general improvement fund shall be for any or all of the following purposes:

(a) Aiding or facilitating the making of needed public improvements in the city.

(b) Limiting or preventing such increasing of district taxes or assessments as may impair the general tax revenues of the city from any district.

(c) Providing means to reduce district indebtedness or assessments represented by or securing bonds.

(d) Obtaining collection of delinquent city taxes.

(e) Restoring property to the tax rolls in order that city taxes may be collected on such property.

(Added by Stats. 1949, Ch. 79.)



43763

Bonds issued pursuant to this article shall be issued substantially in the manner prescribed by Article 1 of this chapter.

(Added by Stats. 1949, Ch. 79.)



43764

The ordinance calling the election need not contain any statement as to the estimated cost of the proposed public improvement.

(Added by Stats. 1949, Ch. 79.)



43765

If the bonds are to be issued to acquire outstanding bonds, the ordinance shall state generally:

(a) What bonds are to be purchased or acquired.

(b) The total principal amount of such bonds.

(c) The maximum purchase price proposed to be paid for them. The maximum purchase price shall not exceed the amount stated.

(Added by Stats. 1949, Ch. 79.)



43766

The interest rate on the bonds need not be the same during the entire term and different rates may be fixed for one or more interest payments.

(Added by Stats. 1949, Ch. 79.)



43767

The bonds shall not be sold at less than their par value. They may be exchanged at their par value for the outstanding bonds if the outstanding bonds are taken in exchange at a price not exceeding the maximum purchase price stated in the ordinance calling the election.

(Added by Stats. 1949, Ch. 79.)



43768

In the exchange of bonds, interest upon the bonds to be acquired accruing to the date of exchange may be offset against the interest accruing upon the bonds issued pursuant to this article. In the purchase of bonds, interest accruing to date of exchange may be paid.

(Added by Stats. 1949, Ch. 79.)



43769

Bonds issued pursuant to this article shall be redeemed and paid pursuant to Article 1 of this chapter.

(Added by Stats. 1949, Ch. 79.)



43770

Taxes for the payment of the bonds shall be levied pursuant to Article 1 except where any issue of bonds pursuant to this article is to mature at one time.

(Added by Stats. 1949, Ch. 79.)



43771

The legislative body of any city shall keep the funds arising from the sale of bonds pursuant to this article separate and distinct from all other municipal funds in a fund to be called “general improvement fund,” and shall invest and reinvest the money in bonds issued by the city, or bonds issued for street, sewer, drainage, or any other improvements within the city. It shall collect the principal of and interest on such bonds and credit it to the fund.

(Added by Stats. 1949, Ch. 79.)



43772

If the bonds are issued to acquire or to provide funds for the purchase of certain outstanding bonds, they may be used only for that purpose. All of the funds not so used and all sums received in payment of principal or interest of the bonds acquired by the city or received from their sale shall be used for the payment of the principal and interest of the bonds issued pursuant to this article.

(Added by Stats. 1949, Ch. 79.)



43773

At such times as the legislative body determines, it may sell any of the bonds purchased by it. The bonds shall not be sold at a price less than that paid for them.

(Added by Stats. 1949, Ch. 79.)



43774

The purchase price of any bonds sold and the accrued interest on them shall be placed in the general improvement fund and may be reinvested in bonds, or, if such reinvestment is not permitted, shall be used to pay principal and interest of the bonds issued pursuant to this article.

(Added by Stats. 1949, Ch. 79.)



43775

During the time the city owns any district bonds payable from taxes or assessments levied wholly or partially in accordance with the assessed value of the land within the district, the legislative body may omit any sum for the payment of principal and interest past due and unpaid because of delinquencies from the amount of the annual tax or assessment to be levied for the payment of principal and interest of such bonds. It may also limit or omit any sum for anticipated delinquencies. The legislative body may exercise its discretion as to such omission each year. The tax or assessment shall be levied pursuant to the statute under which the bonds acquired were issued, but the total amount of the annual levy may be limited as provided in this section.

(Added by Stats. 1949, Ch. 79.)



43776

When bonds are acquired at less than their par value, the legislative body may reduce the total principal amount of any issue acquired and held by it to a total principal amount to be fixed by ordinance. The reduced total principal amount of the issue shall not be less at par than the total purchase price of the total principal amount of the issue acquired by the legislative body.

(Added by Stats. 1949, Ch. 79.)



43777

The ordinance is subject to referendum as other ordinances and shall designate:

(a) The issue of bonds to be reduced.

(b) The total principal amount of the issue acquired.

(c) The purchase price paid for the bonds.

(d) The principal amount of the proposed reduction.

(e) The numbers, denominations, and maturity dates of the bonds to be canceled.

(f)  The time and place of the proposed cancellation.

(Added by Stats. 1949, Ch. 79.)



43778

At the time and place fixed, the bonds shall be publicly canceled, and the city clerk shall enter on the minutes of the legislative body a record of the bonds canceled sufficient to identify them and the fact and date of their cancellation.

(Added by Stats. 1949, Ch. 79.)



43779

If the bonds canceled are issued under the Improvement Bond Act of 1915, the legislative body shall reduce the principal amount of the assessments securing the bonds to the total principal amount of the unpaid and uncanceled bonds of the same issue.

(Added by Stats. 1949, Ch. 79.)



43780

The reduction of assessments shall be carried out by canceling such proportion of the assessments as is necessary, and the legislative body may provide procedure for such cancellation. The uncanceled portion of the assessments is valid and shall be collected pursuant to the statutes under which the original assessments were levied and bonds issued.

(Added by Stats. 1949, Ch. 79.)



43781

When the legislative body of any city has acquired any district bonds pursuant to this article, it may, as an alternative to the procedure prescribed in Sections 43775 to 43780, inclusive, cancel all or any of such district bonds, if in its opinion the public interest and welfare will be better served by such cancellation than by enforcing the lien securing the bonds.

(Added by Stats. 1949, Ch. 79.)



43782

Before ordering the cancellation, by ordinance the legislative body shall:

(a) Determine that the public interest and welfare will be best served by the cancellation of all or part of the principal and interest of the bonds.

(b) Designate the issue of bonds to be canceled or the principal amount, numbers, and denominations of the bonds proposed to be canceled, if less than all.

(c) Fix the time and place of the proposed cancellation. The ordinance is subject to referendum as other ordinances of the city.

(Added by Stats. 1949, Ch. 79.)



43783

At the time and place fixed in the ordinance, the bonds shall be publicly canceled, and the legislative body shall cause a record of the cancellation to be entered on its minutes. It shall cancel all assessments securing the bonds and all liens upon any property subject to assessment for the payment of the bonds, or such part of the assessments as is necessary, including any delinquent assessments and interest, penalties, and costs.

(Added by Stats. 1949, Ch. 79.)



43784

The legislative body may sell any district bonds acquired from money in the general improvement fund to any property owner at such price as it determines, to enable him to use the bonds upon redemption of any property subject to assessment for the payment of such bonds. Such sale shall not be made unless the property owner simultaneously redeems the property and reinstates it upon the assessment rolls of the city free and clear of all unpaid liens and assessments, other than the lien for current city taxes not yet due and payable.

(Added by Stats. 1949, Ch. 79.)



43785

All district bonds sold for the purpose of effecting such redemption shall be canceled and discharged upon the redemption of the property. The treasurer shall cause the proper notation of cancellation and discharge to be entered upon the city records.

(Added by Stats. 1949, Ch. 79.)



43786

The legislative body may determine that any issue of bonds pursuant to this article shall mature at one time, not to exceed twenty years from the date of issue.

(Added by Stats. 1949, Ch. 79.)



43787

If the bonds are made to mature at one time, the annual tax levy shall be sufficient to pay the interest on the bonds as it comes due and create a sinking fund for the payment of the principal on or before maturity.

(Added by Stats. 1949, Ch. 79.)



43788

The sum to be raised each year and placed in the sinking fund for the payment of the principal shall not be less than an amount obtained by dividing the total principal amount of the bonds issued by the total number of years they are to run.

(Added by Stats. 1949, Ch. 79.)



43789

If the entire issue of bonds is to mature at one time, the bonds may be called for redemption in numerical order at par and accrued interest on any interest payment date prior to their fixed maturity.

(Added by Stats. 1949, Ch. 79.)



43790

Any bond issued pursuant to this article shall not be callable or redeemable prior to its fixed maturity date unless it contains a statement that the bond is callable.

(Added by Stats. 1949, Ch. 79.)



43791

At least once each year, within sixty days prior to an interest payment date, if the sinking fund contains sufficient available money to call one or more of the outstanding bonds, the legislative body shall invite sealed proposals for the sale to the city of any bonds for payment of which the sinking fund was created. The invitation shall be by a notice published once a week for two weeks in a newspaper published in the city. The legislative body may provide for additional publication in other newspapers.

(Added by Stats. 1949, Ch. 79.)



43792

The notice shall state the amount available for the redemption of bonds and specify the time and place the proposals will be opened. At such time and place, all proposals shall be opened in public. Any or all proposals may be rejected in the discretion of the legislative body.

(Added by Stats. 1949, Ch. 79.)



43793

A proposal shall not be accepted unless the sale price is less than par and accrued interest. If no proposals are received, or if those received are rejected or are insufficient to exhaust the money available for the redemption of bonds, the legislative body shall call in numerical order such outstanding bonds as can be redeemed from the money available for that purpose.

(Added by Stats. 1949, Ch. 79.)



43794

Notice of the call for redemption shall be published once a week for two weeks in a newspaper of general circulation in the city. The first publication shall be not less than thirty days prior to the date fixed for redemption. Upon the date fixed, bonds called shall be redeemed at par and accrued interest to that date.

(Added by Stats. 1949, Ch. 79.)



43795

If any bonds called are not presented for redemption on the date fixed, on the day following a sum sufficient for the payment of the principal of such bonds and accrued interest to the date of redemption shall be placed in a special fund for that purpose, and interest on such bonds ceases on the redemption date.

(Added by Stats. 1949, Ch. 79.)



43796

This article provides an alternative system for the issuance of bonds. When proceedings are commenced under this article, its provisions govern all procedures to be taken.

(Added by Stats. 1949, Ch. 79.)



43797

This article shall be liberally construed to the end that its purposes may be made effective.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 5 - Prepayment

43820

In its ordinance or resolution authorizing the issuance of bonds, a city legislative body may provide that a certain portion of such bonds, as determined and specified in the ordinance or resolution, will be paid by the city each year prior to maturity, at the option of the holders, pursuant to this article. Such advance payment of bonds shall be in addition to the payment of bonds of the same issue at maturity.

(Added by Stats. 1949, Ch. 79.)



43821

In the ordinance or resolution, the legislative body shall prescribe the method for determining the particular bonds to be paid, and the manner in which they are payable. It shall also fix the amount to be paid by the city in lieu of interest on the bonds accrued but not due at the time of the payment. This amount shall not exceed the amount of accrued interest.

(Added by Stats. 1949, Ch. 79.)



43822

If provision is made for the payment of bonds in advance of maturity, the legislative body shall levy and collect a tax which, with any other funds in the treasury set apart for the purpose, is sufficient to pay the portion of such bonds becoming payable before maturity and prior to the time for fixing the next general tax levy. The tax shall be levied and collected annually until all such bonds are paid, or there is a sufficient sum in the city treasury set apart for that purpose to meet all sums due or to become due on the principal of the bonds.

(Added by Stats. 1949, Ch. 79.)



43823

Such taxes are in addition to all other taxes levied and collected for municipal purposes and for meeting payments on the principal and interest of the bonded indebtedness as they fall due. They shall be levied and collected at the time and in the manner of other municipal taxes, and be used only for the purpose of paying bonds prior to maturity.

(Added by Stats. 1949, Ch. 79.)



43824

The amount fixed by the legislative body to be paid in lieu of interest accrued but not due shall be paid by the city out of the fund in its treasury for meeting sums coming due for interest on such bonds. At the time of payment of the bonds, this amount, and all due and unpaid interest shall be paid upon surrender of all outstanding interest coupons on the bonds.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 6 - Compromise

43850

Whenever a city has an outstanding indebtedness evidenced by bonds the legislative body may submit to the electors of the city, at any election held for that purpose, a proposition:

(a) Declaring all or any of the bonds to be at once due and payable.

(b) Compromising the bonded indebtedness.

(c) Consenting to a judgment in favor of the bondholders.

(d) Providing for the payment of such judgment in installments.

(Added by Stats. 1949, Ch. 79.)



43851

The election shall be called and held in the same manner as other elections in the city.

(Added by Stats. 1949, Ch. 79.)



43852

The notice of election shall state:

(a) The bonded indebtedness which it is proposed to declare at once due and payable.

(b) The terms of the proposed compromise.

(c) The terms of the proposed judgment by consent in favor of the bondholders.

(d) The proposed method of paying the judgment in installments.

(Added by Stats. 1949, Ch. 79.)



43853

The question shall be voted upon as an entirety. If two-thirds of the electors vote in favor of it, by ordinance the legislative body shall declare the bonds described in the notice due and payable.

(Added by Stats. 1949, Ch. 79.)



43854

The legislative body shall carry the compromise into effect and consent to the judgment specified in the notice of election and the proposed method of paying the judgment in installments. By resolution, it shall designate the officers and attorneys to sign the necessary documents.

(Added by Stats. 1949, Ch. 79.)



43855

It shall provide for the collection of an annual tax sufficient to pay the interest on the judgment as it falls due and such portion of the principal as is designated in the notice of election.

(Added by Stats. 1949, Ch. 79.)



43856

The rights of any nonconsenting holder of bonds specified in the notice are not affected by the proceedings.

(Added by Stats. 1949, Ch. 79.)



43857

In any action brought upon any of the bonds described in the notice, the judgment of a court of competent jurisdiction is conclusive as to the regularity of all proceedings taken.

(Added by Stats. 1949, Ch. 79.)



43858

In any action brought upon any of the bonds described in the notice of election, the plaintiff shall deposit in court the bonds upon which he sues.

(Added by Stats. 1949, Ch. 79.)



43859

When the judgment, rendered in accordance with the terms of the proposed compromise described in the notice, becomes final, the bonds sued upon shall be delivered to the treasurer of the city against which the judgment is rendered, to be held by him and his successors until the judgment has been fully satisfied.

(Added by Stats. 1949, Ch. 79.)



43860

If for any reason the judgment is reversed or set aside, or if any orders or writs under it are disobeyed by the defendant or its officers, the treasurer shall return the bonds to the plaintiff. At his option, the plaintiff may be relegated to all rights which he held and enjoyed under the bonds, crediting on such rights all amounts received on the judgment. The court in which the judgment is rendered shall enforce the duty imposed upon the treasurer.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 7 - Registration

43880

Upon presentation by the owner to the city treasurer of any coupon bond or bond payable to bearer issued by any city, with a request for the conversion of the bond into a registered bond, the treasurer shall cut off and cancel the coupons of the coupon bond and stamp, print, or write upon the back or face of the coupon bond or bond payable to bearer a statement to the effect that the bond is registered in the name of the owner.

(Added by Stats. 1949, Ch. 79.)



43881

The bond may thereafter be transferred by the registered owner in person or by attorney duly authorized on presentation to the treasurer, and again registered, a similar statement being stamped, printed, or written upon it.

(Added by Stats. 1949, Ch. 79.)



43882

The statement stamped, printed, or written upon the bond may be in substantially the following form:

(Date, giving month, year, and day.)

This bond is registered pursuant to the statute in such cases made and provided in the name of ______ (here insert name of owner) and the interest and principal thereof are hereafter payable to such owner.

Treasurer (or such other officer)

(Added by Stats. 1949, Ch. 79.)



43883

After any bond has been registered, the principal and interest shall be payable to the registered owner.

(Added by Stats. 1949, Ch. 79.)



43884

The city treasurer shall keep in his office a book showing at all times what bonds are registered and in whose names.

(Added by Stats. 1949, Ch. 79.)



43885

Notwithstanding any provision of law to the contrary, bonds, issued pursuant to statute or city charter, may be in the form of coupon bonds or registered bonds, or some in the form of coupon bonds and some in the form of registered bonds, as provided in the proceedings for their issuance.

(Added by Stats. 1949, Ch. 79.)



43886

This article applies to all coupon bonds and all other bonds payable to bearer.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 8 - Destruction of Unsold Bonds

43900

The legislative body of any city may destroy any bonds remaining in the possession of the city if:

(a) The bonds were voted to be issued for municipal purposes.

(b) The bonds have been executed but not sold and disposed of.

(c) The sale and disposal of the bonds is deemed by the legislative body to have become inexpedient, and their destruction desirable.

(Added by Stats. 1949, Ch. 79.)



43901

The legislative body shall give notice of its intention to destroy the bonds by publication of a notice for four successive weeks in the official newspaper of the city, if there is one, or if there is none, in any newspaper designated by the legislative body published and circulated in the city.

(Added by Stats. 1949, Ch. 79.)



43902

The notice shall state:

(a) The time and place of the destruction.

(b) The reason for the destruction.

(c) A general description of the character and amount of the bonds.

(Added by Stats. 1949, Ch. 79.)



43903

At the time and place stated in the notice, the legislative body shall publicly destroy the bonds unless at least three days before the designated time, written objections to the destruction are filed with the city clerk, signed by a majority of the city voters as shown by the vote cast at the last preceding general municipal election.

(Added by Stats. 1949, Ch. 79.)



43904

No other issue of bonds in place of those destroyed shall be made by the city, unless again authorized by a vote of the people.

(Added by Stats. 1949, Ch. 79.)












DIVISION 5 - EMPLOYEES

CHAPTER 1 - Civil Service

ARTICLE 1 - The System

45000

It is the intent of this chapter to enable the legislative body of any city to adopt such a personnel system, merit system, or civil service system as is adaptable to the size and type of the city. The system may consist of the mere establishment of minimum standards of employment and qualifications for the various classes of employment, or of a comprehensive civil service system, as the legislative body determines for the best interests of the public service.

(Added by Stats. 1949, Ch. 79.)



45001

By ordinance, the legislative body of any city may establish a personnel system, merit system, or civil service system for the selection, employment, classification, advancement, suspension, discharge, and retirement of appointive officers and employees.

(Added by Stats. 1949, Ch. 79.)



45002

The system may include the librarian, secretary, and other officers and employees, except members of the board of trustees, of the public library established pursuant to Chapter 5 (commencing with Section 18900) of Part 11 of the Education Code.

(Amended by Stats. 2006, Ch. 538, Sec. 310. Effective January 1, 2007.)



45003

The inclusion of any class of officers and employees made prior to September 19, 1947, is operative from the inception of the system.

(Added by Stats. 1949, Ch. 79.)



45004

The legislative body may provide for the appointment of a civil service commission or personnel officer, to which it may delegate such powers and duties in relation to the system as it deems advisable.

(Added by Stats. 1949, Ch. 79.)



45004.1

(a) Where a hearing is held before a civil service commission or personnel officer pursuant to Section 45004 and where the commission or officer permits an audio or stenographic recording of the hearing, a copy of the recording shall be provided, upon request, to the employee bringing the appeal before the commission or officer.

(b) If a city or its civil service commission or officer orders or makes a transcript of the recording pursuant to subdivision (a), the city shall also do both of the following:

(1) Notify the employee bringing the appeal of the transcription and of the employee’s right to obtain a copy of the transcript. The city shall notify the employee within three days of ordering or making the transcript.

(2) Provide a copy of the transcript promptly to the employee at the employee’s request.

(c) Notwithstanding any other provision of law, the city may charge fees covering direct duplication costs for recordings or transcripts provided pursuant to this section.

(Added by Stats. 2002, Ch. 732, Sec. 1. Effective January 1, 2003.)



45005

The ordinance shall designate the departments, and the appointive officers and employees who shall be included in the merit system or civil service system.

(Added by Stats. 1949, Ch. 79.)



45006

By subsequent ordinances, the legislative body may add additional departments and appointive officers, and employees to the original list.

(Added by Stats. 1949, Ch. 79.)



45007

After inclusion in the system, any departments or appointive officers or employees shall not be withdrawn, either by an outright repeal of the civil service ordinance or otherwise, unless the withdrawal has been submitted to the city electors at a special or regular municipal election and approved by two-thirds of those voting on the proposition, except that regular full-time city department heads, may be withdrawn by a majority vote of the city council.

(Amended by Stats. 1970, Ch. 263.)



45008

The legislative body may contract with the legislative body of any city or county in the State, any state department, or any private person, corporation, association or partnership, for:

(a) The conducting of competitive examinations to ascertain the fitness of applicants for positions and employment in the city service.

(b) The performance of any other service in connection with personnel selection and administration.

(Amended by Stats. 1951, Ch. 691.)



45010

The ordinance shall provide that any period of time during which an employee is required to be absent from his position by reason of an injury or disease for which he is entitled to receive compensation under the provisions of Division 4 (commencing with Section 3201) of the Labor Code is not a break in his continuous service for the purpose of his right to salary adjustments, sick leave, vacation, or seniority.

(Added by Stats. 1967, Ch. 774.)






ARTICLE 3 - Age Limits

45050

The ordinance establishing the system shall provide that minimum or maximum age limits for any civil service examination shall not be established and that age shall not be a minimum qualification for any city employment in the classified service.

(Added by Stats. 1949, Ch. 79.)



45051

The ordinance shall provide that any person possessing all the minimum qualifications for the position is eligible to take any civil service examination, regardless of age, and that the commission, the personnel officer, or any appointing power shall not adopt any rule prohibiting the employment of any person, otherwise qualified, in any city employment solely because of age.

(Added by Stats. 1949, Ch. 79.)



45052

This article does not require nor authorize any city to employ any person in a particular city employment if he has attained the retirement age for that particular employment prescribed by any city employees’ retirement system.

(Added by Stats. 1949, Ch. 79.)



45053

A person shall not be employed in city employment while he is receiving a retirement allowance under a city employees’ retirement system of such city by reason of prior service with such city.

(Amended by Stats. 1953, Ch. 504.)



45054

This article does not prevent the legislative body from fixing minimum or maximum age limits for the employment of policemen or firemen.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 4 - Emergency Appointments

45080

During any war emergency, the legislative body, by a four-fifths vote, may provide for the emergency employment of any person to fill any office or position in the city. The legislative body first shall find that national mobilization of trained manpower makes it impracticable for the city to recruit personnel pursuant to normal standards established for such office or position. Such person shall not be subject to the requirements, regulations, and qualifications of the personnel, merit, or civil service system adopted by the city.

(Amended by Stats. 1951, Ch. 691.)



45081

An emergency appointee does not acquire civil service or other permanent status because of the emergency appointment.

(Added by Stats. 1949, Ch. 79.)



45082

The legislative body may provide that an emergency appointee selected from an eligible list who is otherwise eligible for permanent appointment may acquire such rights as are expressly provided for under regulations which it may adopt.

(Added by Stats. 1949, Ch. 79.)



45083

As used in this chapter the word “war” shall mean:

(a) Whenever Congress has declared war and for one year after the termination of hostilities therein as proclaimed by the President of the United States;

(b) Whenever the President of the United States has proclaimed the existence of a national emergency.

(Added by Stats. 1951, Ch. 691.)






ARTICLE 5 - Reduction in Personnel

45100

If the legislative body determines that a reduction in personnel is necessary for economy reasons, it shall observe the seniority rule in putting the reduction into effect.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 6 - Prohibitions and Offenses

45200

It is unlawful for any person:

(a) Wilfully by himself or in cooperation with another person to defeat, deceive, or obstruct any person with respect to his right of examination, application, or certification for employment under the personnel system, merit system, or civil service system of any city.

(b) Wilfully and falsely to mark, grade, estimate, or report upon the examination or proper standing of any person examined or certified under the personnel system, merit system, or civil service system of any city, or to aid in so doing, or make any false representation concerning the same or the person examined.

(c) Wilfully to furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person examined, certified or to be examined or certified under the personnel system, merit system, or civil service system of any city.

(Added by Stats. 1951, Ch. 597.)



45201

It is unlawful for any person:

(a) To impersonate another person or to permit or aid in any manner any other person to impersonate him in connection with any examination, application, or request to be examined under the personnel system, merit system, or civil service system of any city.

(b) To furnish or obtain examination questions or other examination material prepared and intended for use in any examination under the personnel system, merit system, or civil service system of any city before such examination.

(c) To use any unfair means to cause or attempt to cause any eligible to waive any rights obtained under the personnel system, merit system, or civil service system of any city.

(Added by Stats. 1951, Ch. 597.)



45203

Any city employee, or person whose name appears on any city employment list who uses during duty hours, for training or target practice, any material which is not authorized therefor by the appointing power, shall be disciplined pursuant to the city personnel, merit or civil service system.

(Added by Stats. 1980, Ch. 718.)



45210

Every person who violates any provision of this article is guilty of a misdemeanor.

(Added by Stats. 1951, Ch. 597.)









CHAPTER 2 - Retirement

ARTICLE 1 - General

45300

It is the intent of this article to enable any city to adopt such a retirement system as is adaptable to its size and type.

(Added by Stats. 1949, Ch. 79.)



45301

By ordinance, any city may establish a retirement system for its officers and employees and provide for the payment of retirement allowances, pensions, disability payments, and death benefits, or any of them.

(Added by Stats. 1949, Ch. 79.)



45301.5

Notwithstanding any provision of this chapter to the contrary, separate rates of contribution for male and female employees shall not be maintained or established, nor shall different allowances or benefits be established for male and female employees.

(Added by Stats. 1976, Ch. 1436.)



45302

Before the ordinance establishing a retirement system is adopted, the city legislative body shall adopt a resolution giving notice of intention to adopt the ordinance. The resolution shall contain a summary of the major provisions of the proposed retirement system.

(Added by Stats. 1949, Ch. 79.)



45303

The ordinance shall not be adopted unless an election is first held to permit the employees proposed to be included in the system to express by secret ballot their approval or disapproval of the retirement proposal.

(Added by Stats. 1949, Ch. 79.)



45304

The ballot used at the election shall include a summary of the retirement system as set forth in the resolution.

(Added by Stats. 1949, Ch. 79.)



45305

The election shall be conducted in a manner to be prescribed by the legislative body, and permit firemen, policemen, and other city employees included in the system, as separate groups, to express their approval or disapproval. The ordinance shall not include in the system any group a majority of whose members disapproves the system. Membership in the system is compulsory for all members of each group approving the system.

(Added by Stats. 1949, Ch. 79.)



45306

The ordinance establishing a retirement system may be adopted either by a majority vote of the electorate of the city or by approval of a two-thirds majority of the legislative body of the city. The ordinance shall not be repealed except by a vote of the electorate.

(Added by Stats. 1949, Ch. 79.)



45307

The ordinance shall provide for the appointment of a retirement board and for the delegation to the board of such powers and duties in relation to the system as are deemed advisable to carry out the intent and purpose of this article.

(Added by Stats. 1949, Ch. 79.)



45308

The legislative body may maintain its own pension and retirement fund or may contract with the legislative body of any city or county in the State, or any state department, for:

(a) The performance of any service in connection with the establishment or administration of the retirement system.

(b) The investment, care, or administration of retirement funds.

(c) Any other service relating to the system or its funds.

(Added by Stats. 1949, Ch. 79.)



45308.1

All funds received by city retirement systems and not required for current disbursements shall be invested only in:

(a) Securities which are legal for savings bank investments in this state, or which have been certified as legal investments for savings banks pursuant to Division 10 (commencing at Section 20000) of the Water Code.

(b) Securities which, pursuant to the statutes or laws providing for the issuance of such securities, are entitled to the same force or value or use as bonds issued by any municipality.

(c) Securities issued pursuant to those acts, statutes or laws of this state, wherein such law specifically states by reference or otherwise that such securities shall be legal investments for either savings banks, insurance companies, all trust funds, state school funds, and any funds which may be invested in bonds of cities, counties, cities and counties, school districts, or municipalities in the state.

(d) Securities which have been investigated and approved by a commission or board now or hereafter authorized by law to conduct such investigation and give such approval, and by authority of which such securities are declared to be legal investments for insurers.

(e) Securities issued pursuant to those acts, statutes or laws of this state, wherein such law specifically states by reference or otherwise that such securities shall be legal investments for any pension fund, retirement fund, or retirement plan.

(f) Deposits at interest in any state or national bank in accordance with law authorizing and controlling the deposit of public funds in banks.

(g) Certificates and shares of a savings and loan association or a federal savings and loan association, if the certificates or shares are insured as defined in Title IV of the National Housing Act.

(h) Registered warrants of any political subdivision of this state.

(i) A contract with an insurance company to whom the insurance commissioner has issued a certificate of authority entitling it to transact life and disability insurance, which contract may be for a deposit administration or immediate participation guarantee type of group annuity for members of the retirement system whereby contributions paid to the insurance company will be held and used to pay benefits.

(Amended by Stats. 1970, Ch. 1094.)



45308.2

Notwithstanding Section 45308.1 funds received by city retirement systems and not required for current disbursements may be invested in real property or improvements constructed or to be constructed on real property, when such real property or such improvements are acquired for sale or lease to a city, county, school district, political subdivision, or political corporation of this State, subject to the following limitations:

(1) No investment shall be made in such real property or improvements unless it is approved by a four-fifths vote of the members of the body authorized by ordinance to invest the retirement funds.

(2) No such investment shall be made unless the assets of the retirement system exceed five hundred thousand dollars ($500,000), and the investment, together with other investments in real property and improvements, do not exceed twenty-five percent (25%) of the assets of the retirement system.

(3) Before an investment is made in such real property or improvements, the investing authority shall enter into a lease or lease-option agreement with the public agency hereinbefore mentioned, under which said public agency agrees to rent the property at a monthly rental and for a period not to exceed 50 years, sufficient to return not less than the investment, together with interest at a rate hereinafter prescribed. The agreement may contain an option or options to purchase; provided, such option, together with the rentals, will return not less than the investment, together with interest at a rate hereinafter prescribed. In the event a building is built on land owned by the public agency, the agreement may contain an option to purchase the land at any time or at the termination of the lease at its fair market value.

(4) The interest rate each year shall be one-fourth percent (1/4%) higher than the average interest rate received by the retirement system on assets other than real property or improvements for the preceding year.

(5) In order to make the provisions of this section relating to the investment in real property or improvements completely effective, the investing authority is authorized, for investment purposes only, to purchase, sell, or lease real property, or to enter into options therefor; and when necessary for investment purposes to enter into contracts for the construction of buildings, and to repair and maintain such property, and do any and all things necessary to protect the investment including, but not limited to, purchasing insurance against the loss of the property or the loss of use and occupancy of the property. It may also take any other action necessary to carry out the investment provisions of this section. In the construction of buildings the investing authority shall follow, substantially and insofar as applicable, the procedure and limitations prescribed by law for the construction of buildings by the city in which the retirement system is established.

(Added by Stats. 1959, Ch. 168.)



45308.3

Notwithstanding Section 45308.1, funds received by city retirement systems and not required for current disbursements may be invested in bonds issued pursuant to the Improvement Bond Act of 1915; provided, that an ad valorem tax on all property taxable by the public agency which authorized the issuance of such bonds, at a rate not exceeding ten cents ($0.10) for each one hundred dollars ($100) of assessed value, computed as of the date of such investment, would produce an amount equal to at least 100 percent of the principal and interest payable in any year thereafter on the issue of bonds in which such investment is made.

(Amended by Stats. 1979, Ch. 373.)



45308.4

Notwithstanding Section 45308.1, funds received by city retirement systems and not required for current disbursements may be invested in any of the following:

(a) First liens on real property if the loan is fully guaranteed or insured or covered by a commitment to guarantee or insure by the Federal Housing Commissioner.

(b) First liens on real property if the loan is fully guaranteed by the United States or any agency thereof pursuant to the “Servicemen’s Readjustment Act of 1944” or any act of Congress supplementary or amendatory thereof.

(Added by Stats. 1967, Ch. 1359.)



45308.5

Notwithstanding Section 45308.1, in addition to any other investments as are authorized by this article, city retirement systems may in their discretion under the advice of proper counsel invest the assets of the retirement fund in an amount, determined on the basis of cost, not to exceed 10 percent of the assets in the first two years after the effective date of this section, not to exceed 15 percent during the third year after the effective date of this section, and not to exceed 25 percent thereafter, in common stock or shares, and not to exceed 2 percent of the assets in the first year after the effective date of this section, not to exceed 3 percent during the second year after the effective date of this section, and not to exceed 5 percent thereafter, in preferred stock or shares, of corporations created or existing under the laws of the United States, or any state, district, or territory thereof; provided that

(a) The stock is registered on a national securities exchange, as provided in the “Securities Exchange Act of 1934” as amended, or is listed on the National Market System of the NASDAQ Stock Market. The registration shall not be required with respect to the following stocks:

(1) The common stock of a bank which is a member of the Federal Deposit Insurance Corporation and has capital funds, represented by capital, surplus, and undivided profits, of at least fifty million dollars ($50,000,000);

(2) The common stock of an insurance company which has capital funds, represented by capital, special surplus funds, and unassigned surplus, of at least fifty million dollars ($50,000,000);

(3) Any preferred stock.

(b) The corporation has total assets of at least one hundred million dollars ($100,000,000);

(c) Bonds of that corporation, if any are outstanding, qualify for investment of the retirement fund, and that there are no arrears of dividend payments on its preferred stock;

(d) The corporation has paid a cash dividend on its common stock in at least 8 of the 10 years next preceding the date of investment, and the aggregate net earnings available for dividends on the common stock of the corporation for the whole of that period have been equal to the amount of the dividends paid, and the corporation has paid an earned cash dividend in each of the last three years;

(e) The investment in any one company may not exceed 5 percent of the common shares outstanding; and

(f) No single common stock investment, based on cost, may exceed 2 percent of the assets of the fund.

(Amended by Stats. 1999, Ch. 470, Sec. 3. Effective January 1, 2000.)



45308.55

Notwithstanding Section 45308.1 the board may also invest in any stocks or shares of a diversified management investment company registered under the “Investment Company Act of 1940” which has total assets of at least fifty million dollars ($50,000,000); except that the total investment in such stocks and shares, together with stocks and shares of all other corporations, may not exceed 25 percent of the assets of such fund determined on the basis of the cost of the stocks or shares.

(Added by Stats. 1968, Ch. 471.)



45308.6

For purposes of Section 45308.5, city retirement systems shall employ investment counsel or trust companies or trust departments of banks to render service in connection with the city retirement system’s investment program.

(Added by Stats. 1967, Ch. 1359.)



45308.7

The city retirement board, if there is one, or the city treasurer with the approval of the city council, may enter into security loan agreements with broker-dealers and with California or national banks for the purpose of prudently supplementing the income normally received from investments.

(b) “Security loan agreement” means a written contract whereby a legal owner, the lender, agrees to lend specific marketable corporate or government securities for a period not to exceed one year. The lender retains the right to collect from the borrower all dividends, interest, premiums, rights, and any other distributions to which the lender would otherwise have been entitled. The lender waives the right to vote the securities during the term of the loan. The lender may terminate the contract upon not more than five business days’ notice as agreed, and the borrower may terminate the contract upon not less than two business days’ notice as agreed. The borrower shall provide collateral to the lender in the form of cash or bonds or other interest-bearing notes and obligations of the United States or federal instrumentalities eligible for investment by a lending retirement fund.

Such collateral shall be in an amount equal to at least 102 percent of the market value of the loaned securities as agreed. The lender shall monitor the market value of the loaned securities daily. The loan agreement shall provide for payment of additional collateral on a daily basis, or at such times as the value of the loaned securities increases, to agreed-upon ratios. In no event, shall the amount of the collateral be less than the market value of the loaned securities.

(c) “Marketable securities” means securities that are freely traded on recognized exchanges or marketplaces.

(d) Each board or city treasurer entering into security loan agreements shall do all of the following:

(1) Maintain detailed records of all security loans.

(2) Develop controls and reports to monitor the conduct of the transactions.

(3) Publicize the net results of the security loan transaction separate from the results of other investment activities.

(Added by Stats. 1982, Ch. 508, Sec. 1.)



45309

Among other matters, the ordinance establishing the system shall provide for:

(a) The amount of benefits to be paid to any officers or employees, or their beneficiaries, and the terms and conditions upon which the benefits will be paid.

(b) The contribution to be paid by the officers or employees to the pension and retirement fund.

(c) The contribution to be paid by the city to the pension and retirement fund, which, exclusive of contributions paid on account of service rendered prior to the effective date of the ordinance, shall not exceed the total contribution paid to the pension and retirement fund by the officers and employees.

(d) The personnel of the retirement board, which shall consist of not less than five members, at least two of whom shall be elected by the officers and employees who are included in the retirement system.

(e) The adoption of regulations for the administration of the system by the retirement board.

(f) The refunding to any officer or employee who withdraws from the system, prior to retirement, of the amount of his or her contribution and the interest credited to his or her contribution upon the officer’s or employee’s request following withdrawal from the system.

(Amended by Stats. 2002, Ch. 883, Sec. 4. Effective January 1, 2003.)



45309.5

A member of a pension or retirement system established pursuant to this chapter shall not receive credit for service or contributions for credit for service in violation of the prohibitions provided in Section 34095 or Section 50033.

(Added by Stats. 2006, Ch. 355, Sec. 6. Effective January 1, 2007.)



45310

The ordinance may provide that:

(a) The amount of the retirement, compensation, or pension may be predicated, in part, upon services rendered the city by an officer or employee prior to the establishment of the system.

(b) The contribution of officers and employees included in the system may be collected by deducting the amounts of such contributions from the salary or wages due the officers and employees.

(Added by Stats. 1949, Ch. 79.)



45310.3

Notwithstanding any other provision of law, a person ceases to be a member for any portion of his or her service as an elected public officer that is forfeited pursuant to Section 1243.

(Added by Stats. 2005, Ch. 322, Sec. 4. Effective January 1, 2006.)



45310.5

The ordinance may provide for a modification of rights and benefits of a member because of membership in a reciprocal system similar to and under the same conditions as those provided under the County Employees’ Retirement Law of 1937 and the Public Employees’ Retirement Law because of membership in two or more retirement systems established by or pursuant to such laws. The ordinance shall be filed with each board administering a reciprocal system and shall become effective upon the adoption of a resolution of such administering board accepting the city system as a reciprocal system. Such modification shall apply only to a member whose termination and entry into employment resulting in a change in membership from the city system to a reciprocal system or from a reciprocal system to the city system occurs after such effective date; provided, however, that provisions relating to computation of final compensation shall apply to any other member if such provision would have applied had the termination and entry into employment occurred after such effective date.

A reciprocal system, for purposes of this section, means a retirement system established under the County Employees’ Retirement Law of 1937, the Public Employees’ Retirement System, a retirement system of a city whose retirement ordinance contains the provisions authorized by this section, or a retirement system of a city or city and county established by its charter and providing for modifications of rights and benefits similar to and under the same conditions as those provided for under this section.

When a city has established a reciprocal retirement system under this section and has received approval thereof from the Public Employees’ Retirement System, then such system shall be automatically reciprocal with all other state, local and public agencies who are members, or contracting members of the Public Employees’ Retirement System or any retirement system established under the County Employees Retirement Law of 1937.

(Amended by Stats. 1973, Ch. 378.)



45310.6

When a city has established a reciprocal retirement system under this chapter, the following shall apply:

(a) Any former member who left service under that system and became a member of a reciprocal retirement system or a retirement system established under the Public Employees’ Retirement Law, and who did not elect to, or was not eligible to, leave his or her contributions on deposit, may elect to redeposit those contributions if he or she is an active member of a reciprocal retirement system or the Public Employees’ Retirement System at the time of redeposit. A former member may exercise this right by redepositing in the retirement fund of the city he or she left, the amount of accumulated contributions and interest that he or she withdrew from that retirement fund plus regular interest thereon from the date of separation.

(b) A former member who redeposits under this section shall have the same rights as a member who elected to leave his or her accumulated contributions on deposit in the fund. The deferred retirement allowance of the member shall be determined in accordance with provisions applicable to a member retiring directly from city employment on the date of his or her retirement.

(c) A former member who redeposits under this section shall be entitled to a reduced age at entry, commencing with contributions payable the first day of the month following the date the association receives notice of the redeposit, if applicable.

(d) This section does not apply to either of the following:

(1) A member or former member who is retired.

(2) A former member who is not in the service of an employer making him or her a member of a retirement system established under the Public Employees’ Retirement Law or a reciprocal retirement system.

(e) This section shall only apply to either of the following:

(1) A former member who is in the service of an employer as an officer or employee of a law enforcement agency or fire department whose principal duties consist of active law enforcement or firefighting and prevention service, but excluding one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly come within the scope of active law enforcement or firefighting and prevention service, even though the officer or employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement or firefighting and prevention service.

(2) A former member who is in the service of an employer and seeks to redeposit contributions for past employment as an officer or employee of a law enforcement agency or fire department in the city’s retirement system whose principal duties consisted of active law enforcement or firefighting and prevention service, but excluding one whose principal duties were those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions did not clearly come within the scope of active law enforcement or firefighting and prevention service, even though the officer or employee was subject to occasional call, or was occasionally called upon, to perform duties within the scope of active law enforcement or firefighting and prevention service.

(f) For purposes of this section, a “former member” is a member who left service under a retirement system established under this chapter and who did not elect to, or was not eligible to, leave his or her contributions on deposit with the system.

(g) Each city retirement system subject to this section shall establish criteria to determine the eligibility of a former member to redeposit contributions, and the amount of contributions that may be redeposited, in those cases in which the system no longer maintains complete records with respect to the former member.

(h) It is the intent of the Legislature in enacting this section to recognize a statewide public obligation to all those whose duties as local public safety officers expose them to more than ordinary risks through their contribution to ensuring public safety and to ensure that those who do serve or have served as local public safety officers shall have the ability to receive pension benefits for past public service in other jurisdictions within the state.

(Added by Stats. 2002, Ch. 883, Sec. 5. Effective January 1, 2003.)



45310.7

(a) On and after January 1, 2003, a member who is credited with less than the number of years of service required for vesting shall have the right to elect to leave accumulated contributions on deposit in the retirement fund of the city’s retirement system. Failure to make an election to withdraw accumulated contributions shall be deemed an election to leave accumulated contributions on deposit in the system’s retirement fund.

(b) An election to allow accumulated contributions to remain in the system’s retirement fund may be revoked by the member at any time except: (1) while the member is employed in service in a position in which the member is not excluded from membership in the system with respect to that service; (2) while the member is in service as a member of a public retirement system supported, in whole or in part, by state funds; or (3) while the member is in service in a reciprocal retirement system, entered within six months after discontinuing service in the city’s retirement system. All accumulated contributions made up to the time of revocation may then be withdrawn.

(c) A member whose membership continues under this section is subject to the same age, service, and disability requirements as apply to other members for service or disability retirement. After the qualification of the member for retirement by reason of age, which shall be the lowest age applicable to any membership category in which the member has credited service, or disability, the member shall be entitled to receive a retirement allowance based upon the amount of the member’s accumulated contributions and service standing to the member’s credit at the time of retirement and on the employer contributions held for the member and calculated in the same manner as for other members.

(d) Service, solely for purposes of meeting minimum service qualifications for service or disability retirement, shall also include service credited as an employee of a reciprocal system when the member retires concurrently from all reciprocal retirement systems. A member whose combined service from all reciprocal retirement systems does not meet the minimum service qualifications may not receive a service or disability retirement from this system.

(e) For purposes of this section, “accumulated contributions” means the sum of all member contributions standing to the credit of a member’s individual account, and interest thereon.

(f) It is the intent of the Legislature in enacting this section to recognize that the state has a compelling interest in ensuring that its public agencies recruit and retain the highest caliber of public employees by allowing local public employees to retain the service credit that they earned through their service as local public employees in order to encourage them to return to public employment and continue to serve the public.

(Amended by Stats. 2003, Ch. 62, Sec. 155. Effective January 1, 2004.)



45311

(a) It is the intent of the Legislature in enacting this section to recognize a public obligation to all those whose duties as local prosecutors, local public defenders, and local public defender investigators expose them to more than ordinary risks in their contribution to an effective statewide criminal justice system and to ensure that those who serve as local prosecutors, local public defenders, and local public defender investigators and who become incapacitated in the performance of their duties or by age may be replaced by more capable employees and shall receive pension benefits commensurate with those received by local prosecutors, local public defenders, and local public defender investigators in other jurisdictions within the state.

(b) The ordinance shall provide that the officers and employees of the city whose positions meet or, on or after January 1, 2002, met the criteria of a local prosecutor, local public defender, or local public defender investigator, as described in Section 20423.6 or 31469.2, shall be accorded those pension benefits accorded to safety members under the retirement system of the city. Notwithstanding the foregoing, the pension benefits accorded to a local prosecutor, local public defender, or local public defender investigator may not be greater than those benefits provided to local safety members of the Public Employees’ Retirement System under Section 21363.1 or safety members of a county retirement system under Section 31664.2.

(c) Except as provided in subdivision (e) and notwithstanding any other provision of this chapter, past service shall be converted to safety service, if the past service was rendered in a position that has been made subject to safety benefits pursuant to this section. For local prosecutors described in paragraph (2) of subdivision (b) of Section 20423.6, and paragraph (2) of subdivision (a) of Section 31469.2, service in the office of a district attorney and a local child support agency shall be considered service for the district attorney for purposes of this section. Any unfunded liability resulting from this section shall be paid by the employer.

(d) This section shall apply only to a person whose effective date of retirement is on or after the date this section becomes operative in the city.

(e) Notwithstanding any other provision of this chapter, within 90 days after this section becomes operative in the city, or on the first day of the calendar month following his or her entrance into service, whichever is later, any local prosecutor, local public defender, or local public defender investigator may file a written election not to become subject to the pension benefits accorded to safety members under the retirement system of the city.

(f) This section shall not be operative in a city unless and until the city council or board of supervisors, by ordinance adopted by majority vote, makes this section operative in the city. A resolution to make this section operative in the city shall include all local prosecutors, local public defenders, and local public defender investigators as described in Section 20423.6 or 31469.2.

(g) This section does not apply to any local prosecutor, local public defender, or local public defender investigator, as described in Section 20423.6 or 31469.2, who dies prior to the date this section becomes operative in the city.

(Added by Stats. 2002, Ch. 1152, Sec. 15. Effective January 1, 2003.)



45312

Nothing in this article prohibits the enhancement of the pension and retirement fund by private or voluntary contributions, nor the transfer to the fund of any surplus funds of the city which in the sound discretion of the legislative body may properly be used for such purpose.

(Added by Stats. 1949, Ch. 79.)



45313

The retirement board shall require competent medical proof before retiring any officer or employee for physical disability.

(Added by Stats. 1949, Ch. 79.)



45314

After the retirement of a person for disability, if it appears that the disability has diminished, the board shall reduce the retirement payment to correspond with the degree of disability. The retirement payment shall cease when the disability has fully ceased.

(Added by Stats. 1949, Ch. 79.)



45315

The determination of the retirement board is final and shall not be modified or set aside except for fraud or abuse of discretion.

(Added by Stats. 1949, Ch. 79.)



45316

This article provides an alternative procedure for the establishment of retirement systems in cities.

(Added by Stats. 1949, Ch. 79.)



45317

Any regularly established fire or police protection district may adopt a retirement system for its employees pursuant to this article.

(Added by Stats. 1949, Ch. 79.)






ARTICLE 2 - Pension and Retirement Systems

45341

The legislative body may establish a pension plan and provide retirement and death benefits for city employees in order to effect economy and efficiency in the public service and provide a means by which employees who become superannuated or otherwise incapacitated may, without hardship or prejudice, be replaced by more capable employees.

(Added by Stats. 1949, Ch. 79.)



45342

Any pension or retirement system adopted shall be on a sound actuarial basis and provide for contributions by both the city and the employee members of the system which shall be based on percentages of pay roll to be changed only by adjustments on account of experience under the system.

(Added by Stats. 1949, Ch. 79.)



45343

Contributions shall be in amounts which will accumulate at retirement a fund sufficient to carry out the promise to pay benefits to the individual on account of his service as a member of the system, without further contributions from any source.

(Added by Stats. 1949, Ch. 79.)



45344

Benefits based on service rendered prior to membership in the system shall be met by additional contributions of the employer. Such prior service liability may be funded over a fixed period of years.

(Added by Stats. 1949, Ch. 79.)



45345

As an alternate method of providing a retirement system, the city may contract with the Board of Administration of the State Employees’ Retirement System and enter all or any portion of its employees under such system pursuant to law and under the terms and conditions of such contract.

(Added by Stats. 1949, Ch. 79.)















TITLE 5 - LOCAL AGENCIES

DIVISION 1 - CITIES AND COUNTIES

PART 1 - POWERS AND DUTIES COMMON TO CITIES AND COUNTIES

CHAPTER 1 - General

ARTICLE 1 - Definitions

50001

“Local agency” as used in this division means county, city, or city and county, unless the context otherwise requires.

(Added by Stats. 1949, Ch. 81.)



50002

“Legislative body” as used in this division, means board of supervisors in the case of a county or city and county, and city council or board of trustees in the case of a city, unless the context otherwise requires.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2 - Powers and Duties of Legislative Bodies

50020

When a statute requires a local agency to take legislative action by resolution and the local agency is required by its charter to take legislative action by ordinance, action by ordinance is compliance with the statute for all purposes.

(Added by Stats. 1949, Ch. 81.)



50022.1

(a) “Code,” as used in this article, means any statute, or any published compilation of rules, regulations or standards adopted by the federal government or the State of California, or by any agency of either of them. It shall include any codification or compilation of existing ordinances of the adopting local agency. It shall include any nationally recognized or approved published compilations of proposed rules, regulations or standards of any private organization or institution which has been in existence for a period of at least three years.

(b) “Primary code,” as used in this article, means any code which is directly adopted by reference, in whole or in part, by any ordinance passed pursuant to this article.

(c) “Secondary code,” as used in this article, means any code which is incorporated by reference, directly or indirectly, in whole or in part, in any primary code or in any secondary code.

(d) “Published,” as used in this article, means issued in printed, lithographed, multigraphed, mimeographed or similar form.

(e) “Approved,” as used in this article, means the approval of the legislative body of the local agency, as the result of investigation and tests conducted by such agency or by reason of the accepted principles or tests by recognized national or state authorities, technical, or scientific organizations.

(Amended by Stats. 1961, Ch. 1890.)



50022.2

Provided that all the procedures and requirements of this article are complied with, any local agency is hereby authorized to enact any ordinance which adopts any code by reference, in whole or in part; and such primary code, thus adopted, may in turn adopt by reference, in whole or in part, any secondary codes duly described therein. Every primary code which is incorporated in any such adopting ordinance shall be specified in the title of the ordinance. A local agency ordinance may adopt a code, the adoption of which is expressly required or permitted as a condition of compliance with a state statute, by reference without complying with the procedures and requirements of this article.

(Amended by Stats. 1957, Ch. 685.)



50022.3

After the first reading of the title of the adopting ordinance and of the title of the code to be adopted thereby, and of the title of the secondary codes therein adopted by reference, the legislative body shall schedule a public hearing thereon. Notice of the hearing shall be published pursuant to Section 6066 in a newspaper of general circulation in or nearest to the adopting local agency. If there is no such newspaper in the county the notice shall be posted in the same manner as provided for the posting of a proposed ordinance. The notice shall state the time and place of the hearing. It shall also state that copies of the primary code and also copies of the secondary codes, if any, being considered for adoption, are on file with the clerk of the legislative body, and are open to public inspection. The notice shall also contain a description which the legislative body deems sufficient to give notice to interested persons of the purpose of the ordinance and the subject matter thereof.

(Amended by Stats. 1957, Ch. 357.)



50022.4

After the hearing, the legislative body may amend, adopt or reject the adopting ordinance in the same manner in which it is empowered to act in the case of other ordinances; and, except as to the adoption of a code of existing ordinances of the adopting agency, nothing in this article shall be deemed to permit the adoption by reference of any penalty clauses which may appear in any code which is adopted by reference. Any such penalty clauses may be enacted only if set forth in full, and published, in the adopting ordinance. It is further provided that all changes or additions to any code made by the legislative body shall be published in the manner which is required for ordinances.

(Added by Stats. 1953, Ch. 1466.)



50022.5

Nothing contained in this article shall be deemed to relieve any local agency from the requirement of publishing in full the ordinance that adopts any code, and all provisions applicable to the publication shall be fully carried out.

(Amended by Stats. 1996, Ch. 124, Sec. 43. Effective January 1, 1997.)



50022.6

At least one copy of each primary code adopted by reference, and of each secondary code pertaining thereto, all certified to be true copies by the clerk of the legislative body, shall be filed in the office of the clerk of the legislative body at least 15 days preceding the hearing, and shall be kept there for public inspection while the ordinance is in force. However, after the adoption of the code by reference, one copy of the primary code and of each secondary code may be kept in the office of the chief enforcement officer instead of in the office of the clerk of the legislative body.

(Amended by Stats. 2008, Ch. 709, Sec. 10.1. Effective January 1, 2009.)



50022.7

If at any time any code which any local agency has previously adopted by reference, shall be amended by the agency which originally promulgated or adopted it, then the legislative body may adopt such amendment or amended code by reference through the same procedure as required for the adoption of the original code; or an ordinance may be enacted in regular manner, setting forth the entire text of such amendment.

(Added by Stats. 1953, Ch. 1466.)



50022.8

Copies of such codes in published form, duly certified by the clerk of the legislative body, shall be received without further proof as prima facie evidence of the provisions of such codes or public records in all courts and administrative tribunals of this State.

(Added by Stats. 1953, Ch. 1466.)



50022.9

A city may enact ordinances which adopt by reference county ordinances, codes, or any parts thereof and any amendments thereto by complying with the requirements of this article.

(Added by Stats. 1959, Ch. 374.)



50022.10

A code adopted and fully published or adopted by reference as provided in this article, may be subsequently recodified or recompiled and thereafter adopted by reference in the same manner as prescribed by this article for the original adoption by reference of the code.

(Added by Stats. 1961, Ch. 277.)



50023

The legislative body of a local agency, directly or through a representative, may attend the Legislature and Congress, and any committees thereof, and present information to aid the passage of legislation which the legislative body deems beneficial to the local agency or to prevent the passage of legislation which the legislative body deems detrimental to the local agency. The legislative body of a local agency, directly or through a representative, may meet with representatives of executive or administrative agencies of state, federal, or local government to present information requesting action which the legislative body deems beneficial to, or opposing action deemed detrimental to, such local agency. The cost and expense incident thereto are proper charges against the local agency.

(Amended by Stats. 1969, Ch. 1182.)



50024

The legislative bodies of local agencies may enter into associations and through a representative of the associations attend the Legislature and Congress, and any committees thereof, and present information to aid the passage of legislation which the association deems beneficial to the local agencies in the association, or to prevent the passage of legislation which the association deems detrimental to the local agencies in the association. The cost and expense incident thereto are proper charges against the local agencies comprising the association.

(Amended by Stats. 1949, Ch. 942.)



50025

By resolution, a legislative body may withdraw from the association at any time.

(Added by Stats. 1949, Ch. 81.)



50026

The legislative body of any local agency, chartered or general law, which is otherwise authorized by law or charter to impose any tax on the privilege of earning a livelihood by an employee or any other tax, fee or charge on or measured by the earnings, or any part thereof, of any employee, shall not impose any such tax, fee or charge on the earnings of any employee, when such employee is not a resident of the taxing jurisdiction, unless exactly the same tax, fee or charge at the same rate, with the same credits and deductions, is imposed on the earnings of all residents of the taxing jurisdiction who are employed therein.

This section shall not be construed as authorizing any tax prohibited by Section 17041.5 of the Revenue and Taxation Code or any other provision of law, nor shall it be construed so as to prohibit the levy or collection of any otherwise authorized tax upon a business measured by or according to gross receipts.

(Added by Stats. 1968, Ch. 559.)



50026.5

(a) The legislative body of any local agency, chartered or general law, which is otherwise authorized by law or charter to impose any tax, shall not impose any tax, fee, or charge on or measured by the sale of any stocks, bonds, or any other securities.

(b) It is the intent of the Legislature to prohibit any imposition of any local tax, fee, or charge, in connection with the sale of those securities, whether that imposition is imposed on the transaction itself, on the privilege of engaging in any transaction, or in any other form.

(c) The Legislature finds and declares that the need for uniform statewide regulation and taxation of securities transactions is a matter of statewide concern, and it is the Legislature’s intent to regulate the subject matter of securities comprehensively and to occupy the field to the exclusion of local action.

(Added by Stats. 1995, Ch. 962, Sec. 1. Effective January 1, 1996.)



50027

Any city, county, or city and county in the State of California may, pursuant to such provisions as may be prescribed by its governing body, prohibit or regulate the practice of astrology for compensation. In connection therewith, the governing body may prescribe such rules and regulations as it deems advisable to protect users of such astrological services. The power granted cities, counties, and cities and counties pursuant to this section is in addition to any authority granted by Section 37101 or by charter provision or by Sections 16000 and 16100 of the Business and Professions Code.

(Added by Stats. 1974, Ch. 583.)



50028

(a) The legislative body of any county, city, or city and county, whether general law or chartered, may adopt, by ordinance, such rules and regulations as it deems necessary, which require any coin-operated viewing machine to have permanently attached thereto a tally counter that will count each coin, and accumulate that count or the accumulated amount of money, deposited in the coin-operated viewing machine. The tally counter shall be resistant to tampering, and shall not be capable of being reset to a lower number, and shall display the count in such a manner that the accumulated total is readily visible near the coin insertion slot or opening. For purposes of this section, “coin-operated viewing machine” means any projector, machine, television, or other device that displays for viewing motion pictures, projection slides, filmstrips, photographic pictures, video recordings, or drawings, and that is operated by the viewer, or for the viewer, by means of inserting a coin into the device, an attachment thereto, an enclosure surrounding the device, or any other device electrically or mechanically connected thereto. For purposes of this section, “coin” means any physical object, including, but not limited to, a piece of metal issued by the federal government as money. “Coin-operated viewing machine” does not include an electronic video game of skill wherein the image is created, generated, or synthesized electronically, or coin-operated television receivers that display commercial or public service broadcasts.

(b) Notwithstanding any other provision of law, any county ordinance adopted pursuant to this section shall be enforceable within the incorporated, as well as the unincorporated, area of the county, whether general law or chartered, unless a city ordinance in direct conflict with that county ordinance has been adopted, in which case the county ordinance shall be enforceable in the area of the county outside the city.

(c) (1) Any person who violates the provisions of the ordinance adopted pursuant to this section shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each machine and each day in which a violation occurs.

(2) In determining the amount of the penalty, the court shall take into consideration all relevant circumstances, including, but not limited to, the frequency of inspection, the cashflow through the machine, the amount of revenue derived by other machines in the vicinity, prior revenues generated, the nature and persistence of the violation, and prior violations by the same person or establishment.

(d) No peace officer, as defined in Section 830 of the Penal Code, shall check tally counters, provided, however, that an ordinance adopted pursuant to this section may provide for checking of tally counters by a person or persons employed by the adopting county, city, or city and county, other than a peace officer, on a predetermined schedule.

(e) The provisions of this section shall not be construed to limit, or otherwise affect, any other power of a county, city, or city and county to license, tax, or regulate business or commercial enterprises or property within their jurisdiction, but shall be in addition to those powers.

(Amended by Stats. 2009, Ch. 88, Sec. 53. Effective January 1, 2010.)



50029

The board of supervisors of the County of Orange or the city council of any city in that county may, by resolution, establish a fee program requiring the payment of a fee as a condition of issuing a building permit for purposes of defraying the actual or estimated cost of constructing bridges over waterways, railways, freeways, and canyons, or constructing major thoroughfares pursuant to the procedures set forth in Section 66484.3.

(Added by Stats. 1985, Ch. 195, Sec. 1. Effective July 10, 1985.)



50030

Any permit fee imposed by a city, including a chartered city, a county, or a city and county, for the placement, installation, repair, or upgrading of telecommunications facilities such as lines, poles, or antennas by a telephone corporation that has obtained all required authorizations to provide telecommunications services from the Public Utilities Commission and the Federal Communications Commission, shall not exceed the reasonable costs of providing the service for which the fee is charged and shall not be levied for general revenue purposes.

(Amended by Stats. 1997, Ch. 17, Sec. 56. Effective January 1, 1998.)



50033

(a) Notwithstanding any other provision of law:

(1) The legislative body of a city, county, or city and county shall not grant credit for service to an elective officer for service that the elective officer has not performed.

(2) The legislative body of a city, county, or city and county shall not pay contributions for credit for service if an elective officer has not performed the service, regardless of the fact that the elected officer may personally elect to contribute for additional credit for service.

(b) The prohibition provided by this section does not preclude an elective officer from choosing to receive credit for service in a retirement system by paying his or her own contributions for that purpose pursuant to the applicable provisions of the retirement system.

(Added by Stats. 2006, Ch. 355, Sec. 7. Effective January 1, 2007.)






ARTICLE 3 - Financial Affairs

50050

For purposes of this article, “local agency” includes all districts. Except as otherwise provided by law, money, excluding restitution to victims, that is not the property of a local agency that remains unclaimed in its treasury or in the official custody of its officers for three years is the property of the local agency after notice if not claimed or if no verified complaint is filed and served. At any time after the expiration of the three-year period, the treasurer of the local agency may cause a notice to be published once a week for two successive weeks in a newspaper of general circulation published in the local agency. At the expiration of the three-year period, money representing restitution collected on behalf of victims shall be deposited into the Restitution Fund or used by the local agency for purposes of victim services. If a local agency elects to use the money for purposes of victim services, the local agency shall first document that it has made a reasonable effort to locate and notify the victim to whom the restitution is owed. The local agency may utilize fees collected pursuant to subdivision (l) of Section 1203.1 or subdivision (f) of Section 2085.5 of the Penal Code to offset the reasonable cost of locating and notifying the victim to whom restitution is owed. With respect to moneys deposited with the county treasurer pursuant to Section 7663 of the Probate Code, this three-year period to claim money held by a local agency is extended for an infant or person of unsound mind until one year from the date his or her disability ceases.

For purposes of this section, “infant” and “person of unsound mind” have the same meaning as given to those terms as used in Section 1441 of the Code of Civil Procedure.

(Amended by Stats. 2013, Ch. 457, Sec. 1. Effective January 1, 2014.)



50051

The notice shall state the amount of money, the fund in which it is held, and that it is proposed that the money will become the property of the local agency on a designated date not less than forty-five days nor more than sixty days after the first publication of the notice.

(Added by Stats. 1949, Ch. 81.)



50052

Upon or prior to publication, a party of interest may file a claim with the treasurer which must include the claimant’s name, address, amount of claim, the grounds on which the claim is founded, and any other information that may be required by the treasurer. The claim shall be filed before the date the unclaimed money becomes the property of the local agency as provided under Section 50051 and the treasurer shall accept or reject that claim. If the claim is rejected by the treasurer, the party who submitted the claim may file a verified complaint seeking to recover all, or a designated part, of the money in a court of competent jurisdiction within the county in which the notice is published, and serves a copy of the complaint and the summons issued thereon upon the treasurer. The copy of the complaint and summons shall be served within 30 days of receiving notice that the claim was rejected. The treasurer shall withhold the release of the portion of unclaimed money for which a court action has been filed as provided in this section until a decision is rendered by the court.

(Amended by Stats. 1984, Ch. 866, Sec. 2.)



50052.5

(a) Notwithstanding Section 50052, the treasurer may release to the depositor of the unclaimed money, their heir, beneficiary, or duly appointed representative, unclaimed money if claimed prior to the date the money becomes the property of the local agency upon submitting proof satisfactory to the treasurer, unless the unclaimed money is deposited pursuant to Section 7663 of the Probate Code.

(b) Notwithstanding Section 50052, the treasurer may release unclaimed money deposited with the county treasurer pursuant to Section 7663 of the Probate Code, to any adult blood relative of either the decedent or the decedent’s predeceased spouse.

(c) Notwithstanding Section 50052, the treasurer may release unclaimed money deposited with the county treasurer pursuant to Section 7663 of the Probate Code to the parent who has legal and physical custody of a minor who is a blood relative of either the decedent or the decedent’s predeceased spouse without the need to appoint a legal guardian for the minor as follows:

(1) If the value of the unclaimed money deposited with the county treasurer is five thousand dollars ($5,000) or less, the treasurer may release the money according to Section 3401 of the Probate Code.

(2) If the value of the unclaimed money deposited with the county treasurer is sixty thousand dollars ($60,000) or less, and the money is not released under paragraph (1), the unclaimed money may be released by the treasurer to the parent who shall, after payment of any costs incurred in making the claim, hold the money in trust, to be used only for the care, maintenance, and education of the minor, and the parent shall be liable therefor to the minor under the fiduciary laws of this state. The money held in trust shall be released to the minor when the minor reaches the age of majority.

(d) The claim shall be presented to the county treasurer in affidavit form and signed under penalty of perjury. Notwithstanding Section 13101 of the Probate Code, the claimant, to be entitled to the entire escheated estate, needs only to establish with documentary proof the existence of a blood relationship to either the decedent or of the predeceased spouse, if any, and the documentary proof, if regular on its face, need not be certified. Notwithstanding Section 13101 of the Probate Code, the claimant shall not be required to declare that no other person has an equal or superior claim to the escheated estate.

The county treasurer may rely in good faith on the sworn statements made in the claim and shall have no duty to inquire into the truth or credibility of evidence submitted.

In paying out the escheated estate, the county treasurer shall be held harmless to all. Payment shall act as total acquittance and shall completely discharge the county treasurer from any liability.

If the county treasurer rejects any claim made hereunder, the claimant may take his or her grievance to the Superior Court of the county holding the escheated estate.

Any claim paid hereunder shall be paid without interest.

(Amended by Stats. 2000, Ch. 333, Sec. 1. Effective January 1, 2001.)



50053

When any such money becomes the property of a local agency and is in a special fund, the legislative body may transfer it to the general fund.

(Added by Stats. 1949, Ch. 81.)



50054

Whenever any city or county or city and county renders construction services or constructs public works for any city, county, city and county or any other governmental agency below the level of the state government, the price charged for such services or construction shall be sufficient to reimburse the governmental body performing such services for the full cost thereof including labor, material, equipment costs or rentals and a reasonable allowance for overhead. In computing overhead, without limitation on other factors properly includable, there shall be allocated to the overhead cost its proportionate share of indirect labor and administrative costs.

(Added by Stats. 1971, Ch. 558.)



50055

Any other provision of this article notwithstanding, any individual items of less than fifteen dollars ($15), or any amount if the depositor’s name is unknown, which remain unclaimed in the treasury or in the official custody of an officer of a local agency for the period of one year or upon an order of the court may be transferred to the general fund by the legislative body without the necessity of publication of a notice in a newspaper.

(Amended by Stats. 1996, Ch. 89, Sec. 1. Effective July 1, 1996.)



50056

The responsibilities of the treasurer as provided under this article may be delegated by the treasurer to the agency, district, or department that maintains the supporting records of the unclaimed money based on the initial receipt or deposit of that money or both.

(Added by Stats. 1984, Ch. 866, Sec. 4.)



50057

For individual items in the amount of five thousand dollars ($5,000) or less, the legislative body of any county may, by resolution, authorize the county treasurer to perform on its behalf any act required or authorized to be performed by it under Sections 50050, 50053, and 50055. The resolution shall require that the county auditor be informed of each act performed under the authorization.

(Amended by Stats. 2011, Ch. 382, Sec. 2. Effective January 1, 2012.)






ARTICLE 3.1 - Habitat Maintenance Assessment Districts

50060

As used in this article:

(a) “District” means a habitat maintenance assessment district formed pursuant to this article.

(b) “Improvement” means one or any combination of the following:

(1) The acquisition, construction, or rehabilitation of any facilities needed to create, restore, enhance, or maintain natural habitat.

(2) The installation or construction of any facilities which are appurtenant to any facilities in paragraph (1) or which are necessary or convenient for the maintenance or servicing thereof, including, but not limited to, grading, clearing, removal of debris, the installation or construction of curbs, gutters, walls, sidewalks, or paving, or water, irrigation, drainage, or electrical facilities.

(3) The installation of habitat improvements, including, but not limited to, any of the following:

(A) Land preparation, such as grading, leveling, cutting and filling, sod, landscaping, irrigation systems, sidewalks, and drainage.

(B) The maintenance or servicing, or both, of any of the foregoing.

(4) The acquisition of land for habitat maintenance purposes.

(5) The acquisition of any existing improvement otherwise authorized pursuant to this article.

(c) “Incidental expenses” include all of the following:

(1) The costs of preparation of the report, including plans, specifications, estimates, diagrams, and assessment.

(2) The costs of printing, advertising, and the giving of published, posted, and mailed notices.

(3) Compensation payable to the county for collection of assessments.

(4) Compensation of any engineer, scientist, or attorney employed to render services in proceedings pursuant to this article. The compensation shall not exceed the estimated amount required to provide the service.

(5) Any other expenses incidental to the construction, installation, or maintenance and servicing of the improvements.

(6) Any expenses incidental to the issuance of bonds or notes pursuant to Section 50068.

(7) The costs of biological monitoring and evaluation of collected data related to the establishment or operation of natural habitat.

(8) The direct costs incurred by the Department of Fish and Game in approving long-term natural habitat maintenance plans pursuant to Section 2901 of the Fish and Game Code.

(d) “Legislative body” means the city council, board of supervisors, or any other governing body of a local agency.

(e) “Local agency” means any city, county, or city and county, whether general law or chartered.

(f) “Maintain” or “maintenance” means the furnishing of services and materials for the ordinary and usual maintenance, operation, and servicing of any improvement, including, but not limited to, all of the following:

(1) Repair, removal, or replacement of all or any part of any improvement.

(2) Providing for the life, growth, health, and beauty of habitat, including cultivation, irrigation, trimming, spraying, fertilizing, or treating for disease or injury.

(3) The removal of trimmings, rubbish, debris, and other solid waste.

(4) The operation and management of natural habitat, including biological monitoring and evaluation of collected data.

(5) The conduct of biological activities necessary to sustain the species being protected.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)



50060.5

(a) A local agency may, by ordinance or by resolution adopted after notice and hearing, establish a district to provide for the improvement or maintenance of natural habitat. The local agency may perform those functions or contract with the state, another local agency, or a special district to perform those functions. If a local agency establishes a district, it may provide for the levy of assessments for not more than 30 years to pay the cost and incidental expenses of implementing a long-term natural habitat maintenance plan approved by the Department of Fish and Game pursuant to Section 2901 of the Fish and Game Code. Any assessments levied pursuant to this section shall be levied only in accordance with a plan for the conservation of natural habitat approved by the Department of Fish and Game. No plan shall be approved by the Department of Fish and Game unless it contains provisions for the recovery of all costs incurred by the department in its review of the plan for the conservation of natural habitat.

(b) The legislative body of the local agency establishing a district shall serve as the legislative body of the district.

(c) Notwithstanding any other provision of this article, assessments levied pursuant to this article shall not be reduced or terminated if doing so would interfere with the implementation of an approved plan for the conservation of natural habitat.

(d) This article applies only to the implementation of a long-term natural habitat maintenance plan by a district, and does not alter, limit, or otherwise affect any other district that has been, or may be, established pursuant to law, including, but not limited to, any other district relating to wildlife habitat.

(e) The Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5, does not apply to a district formed pursuant to this article.

(Amended by Stats. 2003, Ch. 296, Sec. 13. Effective January 1, 2004.)



50061

(a) The ordinance or resolution shall establish uniform assessment rates based on the costs of providing the maintenance or improvement by the district. The assessment shall be related to the benefits to the property assessed. The maximum amount that may be assessed for habitat maintenance on any lot or parcel for purposes of paying costs incurred in 1994 for long-term maintenance of natural habitat pursuant to this article shall not exceed twenty-five dollars ($25). For subsequent years, the maximum amount that may be assessed for this purpose shall not exceed twenty-five dollars ($25) increased by the percentage increase in the California Consumer Price Index between December 1993 and December of the year prior to the year of the assessment. The total amount assessed shall not exceed the anticipated actual costs of the authorized maintenance of natural habitat.

(b) Notwithstanding subdivision (a), land that is devoted primarily to agricultural, timber, or livestock uses and that is being used for the commercial production of agricultural, timber, or livestock products may be subject to an assessment by a district for the acquisition, construction, or operation and maintenance of natural habitat pursuant to this article only if the legislative body makes both of the following determinations:

(1) The agricultural, timber, or livestock land will be specially benefited by the natural habitat. The determination shall identify the nature of the benefit to the land.

(2) Agricultural, timber, or livestock uses or practices will be eliminated in a manner that will adversely affect the habitat area or the flora or fauna that the natural habitat is intended to protect, or the owner of the land has agreed to the assessment. No land is subject to an assessment until its agricultural, timber, or livestock use is eliminated or until the owner consents to the assessment, whichever occurs first.

(c) Division 4.5 (commencing with Section 3100) of the Streets and Highways Code applies to proceedings in which the legislative body determines to issue bonds or notes pursuant to Section 50068, or to finance a long-term natural habitat maintenance program in a district, and may be applied to any other proceedings pursuant to this article at the discretion of the legislative body.

(Amended by Stats. 2004, Ch. 183, Sec. 172. Effective January 1, 2005.)



50061.5

(a) The legislative body of the local agency shall cause to be prepared and filed with the clerk of the local agency a written report which shall contain all of the following:

(1) Plans and specifications for the improvements.

(2) An estimate of the costs of the improvements.

(3) A diagram of the district and a description of each lot or parcel of property proposed to be subject to the assessment.

(4) The amount of the assessment for each lot or parcel for the initial fiscal year and the maximum amount of the assessment that may be levied for each lot or parcel during any fiscal year thereafter.

(5) The duration of the assessment.

(6) The basis of the assessment.

(7) The schedule of the assessment.

(8) A description specifying the requirements for the protest and hearing procedures referred to in Section 50063 necessary for imposing the proposed assessment.

(b) If the report proposes the levy of an assessment for more than one year to pay debt service on bonds or notes, or to pay for the maintenance of natural habitat, the report shall also contain both of the following:

(1) If bonds or notes will be issued pursuant to Section 50068, an estimate of their principal amount.

(2) A general description of the habitat maintenance program and a statement of the maximum costs of the maintenance program for each year of its expected duration.

(Amended by Stats. 2000, Ch. 262, Sec. 2. Effective January 1, 2001.)



50062

(a) The assessment shall refer to the fiscal year to which it applies and shall do all of the following:

(1) State the net amount, determined in accordance with Section 50061, to be assessed upon assessable lands within the district, which shall include an amount sufficient to pay the principal and interest due during the fiscal year from each parcel on any bonds or notes issued pursuant to Section 50068, and shall also include the amount needed to pay for the long-term natural habitat maintenance program of a district.

(2) Describe each assessable lot or parcel of land within the district.

(3) Assess the net amount upon all assessable lots or parcels of land within the district by apportioning that amount among the several lots or parcels in proportion to the estimated benefits to be received by each lot or parcel from the improvements.

(b) The assessment may refer to the county assessment roll for a description of the lots or parcels, in which case that roll shall govern for all details concerning the description of the lots or parcels.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)



50062.5

If a district established pursuant to this article levies an assessment under this article to maintain or improve natural habitat, any lot or parcel is presumed to specifically benefit from the natural habitat if one or all of the following occur:

(a) The past or proposed development or use of that lot or parcel has adversely affected or will adversely affect the habitat area or the flora and fauna which the natural habitat is intended to protect, and the extent to which a parcel benefits from the natural habitat shall be based on the degree to which the past or proposed use of the parcel has adversely affected or will adversely affect the habitat area or the flora or fauna that the natural habitat is intended to protect.

(b) The lot or parcel otherwise benefits from the maintenance or improvement of the habitat area or the flora or fauna that the natural habitat is intended to protect.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)



50063

After approval of the report, either as filed or as modified, the legislative body shall adopt a resolution of intention. The resolution shall do all of the following:

(a) Declare the intention of the legislative body to order the formation of a district, to levy and collect assessments, and, if desired, to issue bonds or notes, to provide for the long-term maintenance of natural habitat pursuant to this article.

(b) Generally describe the improvements.

(c) Refer to the proposed district by its distinctive designation and indicate the general location of the district.

(d) Refer to the report on file with the clerk of the local agency for a full and detailed description of the improvements, the boundaries of the district, any bonds or notes to be issued, any provisions for the long-term maintenance of natural habitat, and the proposed assessments upon assessable lots and parcels of land within the district.

(e) Give notice of, and fix a time and place for, a hearing by the legislative body on, among other things, the question of the formation of the district and the levy of the proposed assessment. The notice, protest, and hearing procedures shall comply with Section 53753.

(Amended by Stats. 2000, Ch. 262, Sec. 3. Effective January 1, 2001.)



50063.5

(a) The legislative body may establish zones or areas of benefit within the district and shall restrict the imposition of assessments to areas lying within those zones or areas of benefit.

(b) The benefit assessment shall be levied on a parcel basis within the boundaries of the district.

(c) The assessment may be levied against any parcel that benefits from habitat maintenance services that may be made available whether or not the service is actually used.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)



50064

The clerk of the local agency shall cause notice of the filing of the report prepared pursuant to Section 50061.5, and of a time, date, and place of hearing pursuant to Section 50063.

(Amended by Stats. 2000, Ch. 262, Sec. 4. Effective January 1, 2001.)



50066

If the local agency is a city, it shall pay the county for costs, if any, incurred by the county in conducting the election. An election called by a legislative body pursuant to this article is subject to all provisions of the Elections Code applicable to elections called by the local agency. The local agency may recover the costs of the election and any other costs of preparing and levying the assessment from the proceeds of the assessment.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)



50067

(a) If no majority protest exists pursuant to Section 53753, the legislative body may adopt a resolution ordering the improvements and the formation of the district and confirming the diagram and assessment, either as originally proposed by the legislative body or as changed by it. Except as provided in subdivision (b) or (c), the adoption of the resolution shall constitute the levy of an assessment for the fiscal year referred to in the assessment.

(b) If bonds or notes are to be issued pursuant to Section 50068, the adoption of the resolution shall constitute the levy of an assessment for a principal amount which may be collected in annual installments. The clerk shall record a notice and map describing the assessment pursuant to Division 4.5 (commencing with Section 3100) of the Streets and Highways Code.

(c) If the district will finance a long-term natural habitat maintenance program, the adoption of the resolution constitutes the levy of a series of annual assessments for each of several years to pay the costs of maintaining natural habitat pursuant to Section 50060.5. The clerk shall record a notice and map describing the assessments pursuant to Division 4.5 (commencing with Section 3100) of the Streets and Highways Code.

(Amended by Stats. 2000, Ch. 262, Sec. 9. Effective January 1, 2001.)



50067.5

The legislative body may provide for the collection of the assessment in the same manner, and subject to the same penalties as, other fees, charges, and taxes fixed and collected by, or on behalf of the local agency. If the assessments are collected by a county on behalf of a city, the county may deduct its reasonable costs incurred for that service before remittal of the balance to the city.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)



50068

(a) The legislative body may, by resolution, determine and declare that bonds shall be issued to finance the estimated cost of the proposed improvements described in Section 50060.5, other than the costs of maintenance and servicing, under either the Improvement Act of 1911 (Division 7 (commencing with Section 5000), S.& H.C.) or the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500), S.& H.C.). Either Part 5 (commencing with Section 6400) of Division 7 or Division 10 (commencing with Section 8500) of the Streets and Highways Code, as the case may be, shall govern all proceedings relating to the issuance of those bonds. The pertinent provisions of that division which apply to the legislative body of a city shall also apply to the legislative body of a district formed pursuant to this article. Alternatively, the legislative body may determine and declare that notes shall be issued for the same purposes for which bonds may be issued. The maximum term to maturity of any notes issued shall not exceed 10 years.

(b) The resolution shall generally describe the proposed improvements specified in Section 50060.5, set forth the estimated cost thereof, specify the number of annual installments and the fiscal years during which they are to be collected, and fix or determine the maximum amount of each annual installment necessary to retire the bonds or notes. The amount of debt service to retire the bonds shall not exceed the amount of revenue estimated to be raised from assessments over 30 years. The amount of debt service to retire the notes shall not exceed the amount of revenue to be raised from the assessments over 10 years.

(c) Notwithstanding any other provision of this article, assessments levied to pay the principal of, and interest on, any bond or note issued pursuant to this section, shall not be reduced or terminated if doing so would interfere with the timely retirement of the debt.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)



50068.5

The legislative body shall provide by resolution each year for the levy and collection of annual assessments to pay for the long-term maintenance of natural habitat pursuant to this article in the amounts previously authorized. The resolution shall include a diagram and assessment against each lot or parcel subject to assessment for those purposes. If the assessments are to be increased above the amount levied for the previous year, notice, protest, and hearing procedures shall comply with Section 53753. The levy and collection of assessments for those purposes may be coordinated with the levy and collection of assessments pursuant to any other provision of law in any manner that the legislative body determines to be necessary or convenient.

(Amended by Stats. 2000, Ch. 262, Sec. 10. Effective January 1, 2001.)



50069

Any resolution providing for the levy of assessments for payment of debt service on bond debt or notes, or for the long-term maintenance of natural habitat, or any hearings upon the formation of a district, or upon the levy of annual assessments after formation of a district shall be concluded and any resolution confirming a diagram and an assessment shall be adopted not later than either of the following dates:

(a) July 1 of the fiscal year during which the assessments are to be collected on the county assessment roll.

(b) A later date, not beyond the third Monday in August, that the county auditor authorizes.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)



50069.5

(a) Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure applies to any judicial action or proceeding to validate, attack, review, set aside, void, or annul an ordinance or resolution levying an assessment or modifying or amending an existing ordinance or resolution.

(b) If an ordinance or resolution provides for an automatic adjustment in an assessment, and the automatic adjustment results in an increase in the amount of an assessment, any action or proceeding to attack, review, set aside, void, or annul the increase shall be commenced within 90 days of the effective date of the increase.

(c) Any appeal from a final judgment in the action or proceeding brought pursuant to this section shall be filed within 30 days after entry of the judgment.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)



50070

This article does not limit or prohibit the levy or collection of any other fee, charge, assessment, or tax for habitat maintenance authorized by any other provision of law.

(Added by Stats. 1993, Ch. 1301, Sec. 3. Effective January 1, 1994.)






ARTICLE 3.5 - Voter-Approved Special Taxes

50075

It is the intent of the Legislature to provide all cities, counties, and districts with the authority to impose special taxes, pursuant to the provisions of Article XIII A of the California Constitution.

(Amended by Stats. 1980, Ch. 672.)



50075.1

On or after January 1, 2001, any local special tax measure that is subject to voter approval that would provide for the imposition of a special tax by a local agency shall provide accountability measures that include, but are not limited to, all of the following:

(a) A statement indicating the specific purposes of the special tax.

(b) A requirement that the proceeds be applied only to the specific purposes identified pursuant to subdivision (a).

(c) The creation of an account into which the proceeds shall be deposited.

(d) An annual report pursuant to Section 50075.3.

(Added by Stats. 2000, Ch. 535, Sec. 2. Effective January 1, 2001.)



50075.3

The chief fiscal officer of the levying local agency shall file a report with its governing body no later than January 1, 2002, and at least once a year thereafter. The annual report shall contain both of the following:

(a) The amount of funds collected and expended.

(b) The status of any project required or authorized to be funded as identified in subdivision (a) of Section 50075.1.

(Added by Stats. 2000, Ch. 535, Sec. 3. Effective January 1, 2001.)



50075.5

As used in this article:

(a) “Local agency” means any county, city, city and county, including a charter city or county, or any special district.

(b) “Special district” means an agency of the state, formed pursuant to general law or a special act, for the performance of governmental or proprietary functions, with limited geographic boundaries, including, but not limited to, a school district and a community college district.

(Added by Stats. 2000, Ch. 535, Sec. 4. Effective January 1, 2001.)



50076

As used in this article, “special tax” shall not include any fee which does not exceed the reasonable cost of providing the service or regulatory activity for which the fee is charged and which is not levied for general revenue purposes.

(Added by Stats. 1979, Ch. 903.)



50077

(a)  Except as provided in Section 7282 of the Revenue and Taxation Code, the legislative body of any city, county, or district may, following notice and public hearing, propose by ordinance or resolution the adoption of a special tax. The ordinance or resolution shall include the type of tax and rate of tax to be levied, the method of collection, and the date upon which an election shall be held to approve the levy of the tax. The proposition shall be submitted to the voters of the city, county, or district, or a portion thereof, and, upon the approval of two-thirds of the votes cast by voters voting upon the proposition, the city, county, or district may levy the tax.

(b) The legislative body of a city, or district, may provide for the collection of the special tax in the same manner and subject to the same penalty as, or with, other charges and taxes fixed and collected by the city, or district, or, by agreement with the county, by the county on behalf of the city, or district. If the special taxes are collected by the county on behalf of the city, or district, the county may deduct its reasonable costs incurred for the service before remittal of the balance to the city.

(c) The legislative body of a local agency which is conducting proceedings for the incorporation of a city, the formation of a district, a change of organization, a reorganization, a change of organization of a city, or a municipal reorganization, may propose by ordinance or resolution the adoption of a special tax in accordance with the provisions of subdivision (a) on behalf of an affected city or district.

(d) As used in this section “district” means an agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries.

(Amended by Stats. 1985, Ch. 529, Sec. 2.)



50077.5

(a) Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure applies to any judicial action or proceeding to validate, attack, review, set aside, void, or annul an ordinance or resolution approved by the voters pursuant to this article on or after January 1, 1986, that levies a special tax, or modifies or amends an existing ordinance or resolution that levies a special tax. If an ordinance or resolution adopted pursuant to this article on or after January 1, 1986, provides for an automatic adjustment in the rate or amount of any special tax approved by the voters pursuant to this article, and the automatic adjustment increases the amount of the tax, any action or proceeding to attack, review, set aside, void, or annul the increase shall be commenced within 60 days of the effective date of the increase.

(b) Any appeal from the final judgment in an action or proceeding brought pursuant to subdivision (a) shall be filed within 30 days after entry of the judgment.

(Added by Stats. 1985, Ch. 985, Sec. 10.)






ARTICLE 3.6 - Fire Suppression Assessments

50078

Any local agency which provides fire suppression services directly or by contract with the state or a local agency may, by ordinance or by resolution adopted after notice and hearing, determine and levy an assessment for fire suppression services pursuant to this article. The assessment may be made for the purpose of obtaining, furnishing, operating, and maintaining fire suppression equipment or apparatus or for the purpose of paying the salaries and benefits of firefighting personnel, or both, whether or not fire suppression services are actually used by or upon a parcel, improvement, or property.

(Amended by Stats. 1986, Ch. 327, Sec. 1.)



50078.1

As used in this article, the following terms have the following meanings:

(a) “Legislative body” means the board of directors, trustees, governors, or any other governing body of a local agency specified in subdivision (b).

(b) “Local agency” means any city, county, or city and county, whether general law or chartered, or special district, including a county service area created pursuant to the County Service Area Law (Chapter 2.5 (commencing with Section 25210) of Part 2 of Division 2 of Title 3).

(c) “Fire suppression” includes firefighting and fire prevention including, but not limited to, vegetation removal or management undertaken, in whole or in part, for the reduction of a fire hazard.

(Amended by Stats. 2008, Ch. 158, Sec. 5. Effective January 1, 2009.)



50078.2

(a) The ordinance or resolution shall establish uniform schedules and rates based upon the type of use of property and the risk classification of the structures or other improvements on, or the use of, the property. The risk classification may include, but need not be limited to, the amount of water required for fire suppression on that property, the structure size, type of construction, structure use, and other factors relating to potential fire and panic hazards and the costs of providing the fire suppression by the district to that property. The assessment shall be related to the benefits to the property assessed.

(b) The benefit assessment levies on land devoted primarily to agricultural, timber, or livestock uses, and being used for the commercial production of agricultural, timber, or livestock products, shall be related to the relative risk to the land and its products. The amount of the assessment shall recognize normal husbandry practices that serve to mitigate risk, onsite or proximate water availability, response time, capability of the fire suppression service, and any other factors which reflect the benefit to the land resulting from the fire suppression service provided. A benefit assessment shall not be levied for wildland or watershed fire suppression on land located in a state responsibility area as defined in Section 4102 of the Public Resources Code. This subdivision is not applicable to any benefit assessment levied prior to January 1, 1984, on land devoted primarily to agricultural, timber, or livestock uses.

(Amended by Stats. 1986, Ch. 327, Sec. 2.)



50078.3

Any ordinance or resolution adopted by a local agency pursuant to this article establishing uniform schedules and rates for assessments for fire suppression services which substantially conforms with the model ordinance which the State Fire Marshal is authorized to adopt pursuant to Section 13111 of the Health and Safety Code shall be presumed to be in compliance with the requirements of Section 50078.2.

(Amended by Stats. 1986, Ch. 327, Sec. 3.)



50078.4

The legislative body of the local agency shall cause to be prepared and filed with the clerk of the local agency a written report which shall contain all of the following:

(a) A description of each lot or parcel of property proposed to be subject to the assessment.

(b) The amount of the assessment for each lot or parcel for the initial fiscal year.

(c) The maximum amount of the assessment which may be levied for each lot or parcel during any fiscal year.

(d) The duration of the assessment.

(e) The basis of the assessment.

(f) The schedule of the assessment.

(g) A description specifying the requirements for protest and hearing procedures for the proposed assessment pursuant to Section 50078.6.

(Amended by Stats. 2000, Ch. 262, Sec. 11. Effective January 1, 2001.)



50078.5

(a) The legislative body may establish zones or areas of benefit within the local agency and may restrict the imposition of assessments to areas lying within one or more of the zones or areas of benefit established within the local agency.

(b) The benefit assessment shall be levied on a parcel, class of improvement to property, or use of property basis, or a combination thereof, within the boundaries of the local agency, zone, or area of benefit.

The assessment may be levied against any parcel, improvement, or use of property to which such services may be made available whether or not the service is actually used.

(Amended by Stats. 1983, Ch. 303, Sec. 4.)



50078.6

The clerk of the local agency shall cause the notice, protest, and hearing procedures to comply with Section 53753. The mailed notice shall also contain the name and telephone number of the person designated by the legislative body to answer inquiries regarding the protest proceedings.

(Amended by Stats. 2000, Ch. 262, Sec. 12. Effective January 1, 2001.)



50078.13

The local agency shall pay the county for costs, if any, incurred by the county in conducting the election. An election called by a legislative body pursuant to this article is subject to all provisions of the Elections Code applicable to elections called by the local agency. The local agency may recover the costs of the election and any other costs of preparing and levying the assessment from the proceeds of the assessment.

(Amended by Stats. 1992, Ch. 349, Sec. 3. Effective January 1, 1993.)



50078.16

The legislative body may provide for the collection of the assessment in the same manner, and subject to the same penalties as, other fees, charges, and taxes fixed and collected by, or on behalf of the local agency. If the assessments are collected by the county, the county may deduct its reasonable costs incurred for that service before remittal of the balance to the local agency’s treasury.

(Amended by Stats. 1983, Ch. 303, Sec. 10.)



50078.17

Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure applies to any judicial action or proceeding to validate, attack, review, set aside, void, or annul an ordinance or resolution levying an assessment or modifying or amending an existing ordinance or resolution.

If an ordinance or resolution provides for an automatic adjustment in an assessment, and the automatic adjustment results in an increase in the amount of an assessment, any action or proceeding to attack, review, set aside, void, or annul the increase shall be commenced within 90 days of the effective date of the increase.

Any appeal from a final judgment in the action or proceeding brought pursuant to this section shall be filed within 30 days after entry of the judgment.

(Amended by Stats. 1986, Ch. 327, Sec. 6.)



50078.19

This article does not limit or prohibit the levy or collection of any other fee, charge, assessment, or tax for fire suppression services authorized by any other provisions of law.

(Added by Stats. 1982, Ch. 1396, Sec. 8.5.)



50078.20

Any fire protection district may specifically allocate a portion of the revenue generated pursuant to this article to pay the interest and that portion of the principal as will become due on an annual basis on indebtedness incurred pursuant to Section 8589.13 of this code and Section 13906 of the Health and Safety Code.

(Amended by Stats. 1989, Ch. 221, Sec. 2.)






ARTICLE 3.8 - School Districts

50079

(a) Subject to Section 4 of Article XIII A of the California Constitution, any school district may impose qualified special taxes within the district pursuant to the procedures established in Article 3.5 (commencing with Section 50075) and any other applicable procedures provided by law.

(b) (1) As used in this section, “qualified special taxes” means special taxes that apply uniformly to all taxpayers or all real property within the school district, except that “qualified special taxes” may include taxes that provide for an exemption from those taxes for all of the following taxpayers:

(A) Persons who are 65 years of age or older.

(B) Persons receiving Supplemental Security Income for a disability, regardless of age.

(C) Persons receiving Social Security Disability Insurance benefits, regardless of age, whose yearly income does not exceed 250 percent of the 2012 federal poverty guidelines issued by the United States Department of Health and Human Services.

(2) “Qualified special taxes” do not include special taxes imposed on a particular class of property or taxpayers.

(Amended by Stats. 2012, Ch. 791, Sec. 1. Effective January 1, 2013.)



50079.1

A community college district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075). The special taxes shall be applied uniformly to all taxpayers or real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 1.)



50079.2

Notwithstanding any other law, when any school district in the County of Santa Barbara is in any manner merged with one or more school districts so as to form a single district pursuant to subdivision (b) of Section 35542 of the Education Code, the district so formed may continue to impose any qualified special taxes imposed in any former district as defined by Section 35516 of the Education Code, provided that the revenues derived from those qualified special taxes remain segregated on a geographical basis conforming to the former boundaries of the school districts prior to unification.

(Added by Stats. 2011, Ch. 276, Sec. 2. Effective January 1, 2012.)



50079.3

Notwithstanding any other law, the Santa Barbara Unified School District may impose a special tax in compliance with Article 3.5 (commencing with Section 50075) within the boundaries of the former Santa Barbara Elementary School District upon approval of the voters within the boundaries of the former Santa Barbara Elementary School District. The district shall segregate revenues from any tax levied under this section into a separate account, and shall use revenues from that account solely for specific purposes within the boundaries of the former Santa Barbara Elementary School District.

(Added by Stats. 2011, Ch. 276, Sec. 3. Effective January 1, 2012.)



50079.5

This article shall not be construed to affect the authority of any community facilities district to levy any special tax or other charge under Chapter 2.5 (commencing with Section 53311) of Division 2.

(Added by Stats. 1988, Ch. 1365, Sec. 3.)






ARTICLE 4 - Officers and Employees

50080

When the legislative body of a local agency orders an officer or employee to attend a special training school he may be paid from the treasury his traveling and other actual and necessary expenses incident to attendance at the school.

(Added by Stats. 1949, Ch. 81.)



50081

(a) To the extent that funds have been made available to a local agency pursuant to Section 50082, the legislative body of a local agency shall furnish each newly hired police officer and deputy sheriff employed full time by the local agency with a service revolver or other suitable pistol, holster, belt and ammunition, a nightstick, handcuffs, raincoats, and rainboots.

(b) The following items are recommended to be provided by local agencies but are not reimbursable pursuant to Section 50082:

(1) Offduty holster.

(2) Whistle.

(3) Flashlight, flashlight batteries, and flashlight bulb.

(4) Chemical Mace and chemical Mace holder.

(5) Utility jacket.

(6) Protective vest.

(c) Issued equipment shall remain the property of the local agency and shall be returned upon request of the local agency. However, notwithstanding any other law, and as long as the item is not needed as evidence in a pending criminal or civil action or investigation, any local agency shall donate the personal effects, including pistols, revolvers, or other firearms capable of being concealed upon the person that have been rendered inoperable and shooting medals, of any police officer or deputy sheriff employed by the agency who is killed in the line of duty, to the family of the officer upon the request of the family. The officer’s protective vest, ammunition, and chemical Mace shall not be made available to the family and shall remain the property of the local agency.

(d) Any requirement of a basic firearms safety certificate for persons who anticipate the transfer of a pistol, revolver, or other firearm capable of being concealed upon the person shall not apply to a person to whom an inoperable pistol, revolver, or other firearm capable of being concealed upon the person is donated pursuant to this section.

(Amended by Stats. 1995, Ch. 902, Sec. 1. Effective January 1, 1996.)



50081.1

The legislative body of a local agency may furnish police officers and deputy sheriffs assigned to solo motorcycle duty with the following safety equipment:

(a) Motorcycle boots and riding breeches.

(b) Leather motorcycle jacket and leather gloves.

(c) Plastic safety helmet.

(d) Suitable eye protective glasses for day duty and suitable eye protective glasses for night duty.

Such equipment shall remain the property of the local agency and shall be returned upon request of the local agency.

(Added by Stats. 1978, Ch. 939.)



50081.2

The legislative body of a local agency may furnish police officers and deputy sheriffs assigned to helicopter duty with the following safety equipment:

(a) Fireproof coveralls or other suitable fireproof uniforms, fireproof underwear, and fireproof stockings.

(b) Flight boots.

(c) Suitable plastic aviation-type safety helmet.

Such equipment shall remain the property of the local agency and shall be returned upon request of the local agency.

(Added by Stats. 1978, Ch. 939.)



50082

The Legislature shall make available to the Commission on Peace Officer Standards and Training in the Department of Justice for allocation to local agencies, funds to be used to provide the equipment required to be furnished by Section 50081. The Legislature shall, in addition, provide sufficient funds to the commission to cover the cost of administering the provisions of this section. The Commission on Peace Officer Standards and Training shall adopt rules necessary to implement this section including rules governing the manner of application for allocation of funds.

(Amended by Stats. 1972, Ch. 931.)



50083

No local agency or district shall require that its employees be residents of such local agency or district.

(Added by Stats. 1970, Ch. 1418.)



50084

Each local agency’s hiring practices and promotional practices shall conform to the Federal Civil Rights Act of 1964.

(Added by Stats. 1972, Ch. 915.)



50084.5

(a) (1) A local official, whether elected or appointed, shall not make available to an immediate family member a public vehicle owned or operated by, or a credit card issued by, the local agency that the local official represents except in the case of medical emergency.

(2) For purposes of this section, “immediate family member” means a spouse, child, in-law, parent, or sibling of the local official.

(b) This section shall not apply to a local official if the legislative body of the local agency that the local official represents has adopted an ordinance, resolution, or other measure that prohibits the conduct described in subdivision (a).

(Added by Stats. 2010, Ch. 128, Sec. 1. Effective January 1, 2011.)



50085

No local agency shall, as a part of its hiring practices or promotional practices, employ any educational prerequisites or testing or evaluation methods which are not job-related unless there is no adverse effect.

(Added by Stats. 1972, Ch. 915.)



50085.5

(a) Every local agency shall provide to the Fair Employment and Housing Council a copy of any affirmative action plan and subsequent amendments to such plan adopted by the local agency.

(b) Every local agency that is required by federal law, rule or regulation to submit an annual statistical survey of the employment of the agency to the United States Equal Employment Opportunity Commission shall annually, commencing with January 1, 2013, submit a copy of the survey to the Fair Employment and Housing Council.

(c) These reports and information shall constitute public records.

(Amended by Stats. 2012, Ch. 46, Sec. 70. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



50086

No person who is summoned by a county sheriff, city police department, fire department, park ranger, or other local agency to voluntarily assist in a search or rescue operation, who possesses first aid training equivalent to the Red Cross advanced first aid and emergency care training standards, and who in good faith renders emergency services to a victim prior to or during the evacuation or extrication of the victim, shall be liable for any civil damages as a result of any acts or omissions by such person in rendering such emergency services.

For the purposes of this section, “emergency services” includes, but is not limited to, first aid and medical services, rescue procedures, and transportation or other related activities necessary to insure the safety of the victim who is the object of the search or rescue operation.

(Added by Stats. 1975, Ch. 1065.)



50088

(a) As used in this section:

(1) “Civil service system,” as applied to a county or city or county, means the approved local merit system (ALMS).

(2) “Veteran” has the same meaning as in Section 18973.

(3) “Veterans service office” means an office established pursuant to Section 970 of the Military and Veterans Code.

(b) When any city, county, or city and county, general law or chartered, has established a civil service system and entrance examination for the selection of appointive officers and employees, the board of supervisors or city council, by January 1, 2002, shall either implement a veterans’ preference system giving preference to a veteran over other identically qualified applicants, or shall adopt a resolution identifying reasons that it does not implement a veterans’ preference system.

(c) Nothing in this act shall be construed to require a city, county, or city and county, to implement a veterans’ preference system. However, it is the intent of the Legislature in enacting this section that cities, counties, and cities and counties, to the extent possible, further the public policy embodied in Section 6 of Article VII of the California Constitution to promote veterans’ preference.

(d) In enacting this section, the Legislature finds and declares that veterans’ preference in civil service examinations is a matter of statewide concern.

(e) It is the intent of the Legislature that a board of supervisors or city council may seek the voluntary assistance of a veterans service office serving that area in implementing a veterans’ preference system.

(Added by Stats. 1999, Ch. 201, Sec. 1. Effective January 1, 2000.)



50089

(a) Any employee organization primarily comprised of peace officers, as described by Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, that is a chapter of, or affiliated directly or indirectly in any manner with, a general nonprofit corporation formed for the specific and primary purpose to act as an employee organization for peace officers in this state that directly or indirectly represents less than 7,000 retired or active peace officers, that has not filed with the Secretary of State an agent of the employee organization who has been designated for purposes of service of process as described in Section 1701, 6410, 8210, 9670, 12610, 18200, or 25550 of the Corporations Code by the effective date of this section, shall not be qualified to be the exclusive or majority bargaining agent, as described in subdivision (a) of Section 3502.5, until January 1, 2007.

(b) Any general nonprofit corporation formed for the specific and primary purpose to act as a recognized employee organization, as defined in subdivision (b) of Section 3501, for peace officers in this state that directly or indirectly represents less than 7,000 retired or active peace officers, that has any affiliate, chapter, or member that has failed to file with the Secretary of State an agent who has been designated for purposes of service of process by the effective date of this section, shall be prohibited from establishing or recognizing any member, affiliate, or chapter that was not a bona fide member, affiliate, or chapter of the nonprofit corporation as of January 1, 2003, until January 1, 2007.

(c) This section shall not apply to any national organization that directly or indirectly represents retired or active peace officers.

(Amended by Stats. 2004, Ch. 178, Sec. 25. Effective January 1, 2005.)






ARTICLE 5 - Books, Maps, and Other Documents

50110

The legislative body, and each office, officer, or employee of a local agency shall furnish the clerk three copies of each printed, mimeographed, or processed book, pamphlet, report, bulletin, or other publication issued by them at the expense of the local agency. The clerk shall send one copy of each publication to the State Library at Sacramento, the Institute of Governmental Studies of the University of California at Berkeley, and the Public Affairs Service of the University of California at Los Angeles, to be preserved for reference use in those institutions.

(Amended by Stats. 1974, Ch. 544.)



50111

When a book, document, map, or record required to be kept by an officer of a local agency is damaged by conflagration or other public calamity, the legislative body may cause the book, document, map, or record to be copied into a new and well-bound book.

(Added by Stats. 1949, Ch. 81.)



50112

When copied, the book, document, map, or record shall be carefully compared with the original. The persons comparing shall each make an affidavit which shall be incorporated into the book, document, map, or record as copied, that it and each part of it is a true copy of the original; that the matter of record which appears upon every page of the original appears also upon the same page of the copy; and that no matter of record appears upon any page of the copy which is not upon the same page of the original. The officer having custody of the book, document, map, or record shall certify upon the copy that it is a true copy of the original.

(Added by Stats. 1949, Ch. 81.)



50113

The certified copy is prima facie evidence of the contents of the original book, document, map, or record, and shall bear the name and designation of the original. Certified copies of any instrument in the copy have the same effect as certified copies from the original.

(Added by Stats. 1949, Ch. 81.)



50114

The legislative body may make reasonable provision to pay for copying the books, documents, maps, and records, not exceeding the amount authorized for copying and recording the originals, and such copying is a charge against the local agency.

(Added by Stats. 1949, Ch. 81.)



50115

Unless another provision of law requires a longer retention period, the clerk of the legislative body may destroy or otherwise dispose of any paper or document filed with or submitted to the legislative body more than one year previously, unless the legislative body determines that there is a need for its retention. In determining whether there is a need for retaining a paper or document, consideration shall be given to such factors as future public need, the effect of statutes of limitation, and historical significance.

(Added by Stats. 1985, Ch. 307, Sec. 3.)






ARTICLE 6 - Reimbursement for Use of Drainage Structures

50140

Whenever any statute, ordinance, or regulation requires that as a condition to the erection of one or more buildings or structures, sewers, drains, or other facilities for sewers or drains, or both, be installed, and where, in the opinion of the legislative body of the local agency in which such buildings or structures will be located, laterals or other facilities must be constructed which can be or will be used for the benefit of property other than that on which such buildings or structures are, or will be erected and such sewers, drains, or other facilities are dedicated to the public, the legislative body or bodies of the local agency or agencies in which any portion of such other properties are situated may by contract with the person erecting such buildings or structures agree to reimburse and may reimburse such person for such lateral or other facility. Such contract shall provide that each governing body may collect from any person using the lateral or other facility for the benefit of property subject to the jurisdiction of such governing body but other than the property on which such buildings or structures are erected, a reasonable charge for such use.

(Added by Stats. 1965, Ch. 831.)



50141

Whenever the legislative body of a local agency pursuant to this article has reimbursed or agreed to reimburse a builder for the construction of a lateral or other facility, which can or will be used by persons for the benefit of property other than the property on which such buildings or structures are or will be erected, such governing body may impose and collect for such use within its jurisdiction, a reasonable charge.

(Added by Stats. 1965, Ch. 831.)



50142

The word “person” as used in this article in reference to a person liable to pay a charge includes districts formed for the purpose of constructing or maintaining sewers. Charges imposed on such districts pursuant to this article shall be included in assessments levied for district purposes and in any bonds which may be issued by such districts.

(Added by Stats. 1965, Ch. 831.)



50143

When property is subject to a fee which has been or may be imposed under the authority of this article and also to a fee which has been or may be imposed under the authority of Article 5 (commencing with Section 66483) of Chapter 4 of Division 2 of Title 7, payment of either fee shall be deemed payment of both fees.

(Amended by Stats. 1986, Ch. 982, Sec. 16.)






ARTICLE 9 - Abandoned Excavations

50230

As used in this article:

(a) “Local agency” means a city, a city and county, or a county.

(b) “Legislative body” means the legislative body of a local agency.

(c) “Superintendent” means street superintendent, his assistants and deputies, or other public officer designated by the legislative body to perform the duties imposed by this article upon the superintendent.

(d) “Abandoned excavation” means any abandoned mining shaft, pit, well, septic tank, cesspool, or other abandoned excavation dangerous to persons legally on the premises where the abandoned excavation is located or to minors under the age of 12 years; and any facilities or equipment used in connection with drilling oil, mining or exploring for minerals or diatomaceous soil which have been abandoned and which constitute a hazard endangering the safety and welfare of the people.

(Amended by Stats. 1970, Ch. 1178.)



50231

The legislative body may declare by resolution as public nuisances and abate all abandoned excavations located upon private property within the local agency. The resolution shall contain a statement of the facts which constitute the nuisance.

(Added by Stats. 1959, Ch. 1142.)



50232

The resolution shall describe the property upon which the nuisance exists by giving its lot and block number according to the official or local agency assessment map or by other means sufficient to identify the property. The legislative body may specify the type of covering, filling, fencing, or other method of abatement required in abating the nuisance.

(Amended by Stats. 1970, Ch. 1178.)



50233

Any number of parcels of private property may be included within one resolution.

(Added by Stats. 1959, Ch. 1142.)



50234

After passage of the resolution, the superintendent shall cause notices to be conspicuously posted on or in front of the property on which the nuisance exists. He shall post:

(a) One notice to each separately owned parcel of property of not over 50 feet frontage.

(b) Not more than two notices to any such parcel of 100 feet frontage or less.

(c) Notices at not more than 100 feet apart if the frontage of such a parcel is greater than 100 feet.

(Added by Stats. 1959, Ch. 1142.)



50235

The heading of the notices shall be “Notice to abate abandoned excavation” in letters not less than one inch in height.

(Amended by Stats. 1970, Ch. 1178.)



50236

The notice shall be substantially in the following form:

NOTICE TO ABATE ABANDONED EXCAVATION

Notice is hereby given that on the ____ day of ____, 19__, the (name of the legislative body) passed a resolution declaring that an abandoned excavation was located upon the property on this street in ____, and more particularly described in the resolution, and that it constitutes a public nuisance which must be abated (if the legislative body has specified the type of abatement required to abate the nuisance, the specification shall be set forth). Otherwise it will be abated by the (county, city, or city and county) and the cost of the abatement assessed upon the land which the abandoned excavation is located and will constitute a lien upon such land until paid. Reference is hereby made to the resolution for further particulars. A copy of said resolution is on file in the office of the (county, city, or city and county) clerk.

All property owners having any objections to the proposed abatement of the abandoned excavation are hereby notified to attend a meeting of the (name of the legislative body) of (county, city, or city and county) to be held (give date), when their objections will be heard and given due consideration.

Dated this ________ day of ________, 19 __.

Street Superintendent

(County, City, or City and County of ________)

(Amended by Stats. 1970, Ch. 1178.)



50237

The notices shall be posted at least five days prior to the time for hearing objections by the legislative body. A copy of the written notice shall be mailed by certified mail to the owner of the property as shown on the last equalized assessment roll at least five days prior to the time set for hearing objections.

(Added by Stats. 1959, Ch. 1142.)



50238

At the time stated in the notices, the legislative body shall hear and consider all objections to the proposed abatement of the abandoned excavation. It may continue the hearing from time to time.

(Amended by Stats. 1970, Ch. 1178.)



50239

By motion or resolution at the conclusion of the hearing the legislative body shall allow or overrule any objections. At that time the legislative body acquires jurisdiction to proceed and perform the work of abating the abandoned excavation.

(Amended by Stats. 1970, Ch. 1178.)



50240

The decision of the legislative body is final.

(Added by Stats. 1959, Ch. 1142.)



50241

If objections have not been made or after the legislative body has disposed of those made, it shall order the superintendent to abate the nuisance. The order shall be made by motion or resolution.

(Amended by Stats. 1970, Ch. 1178.)



50242

The superintendent may enter upon private property to abate the nuisance.

(Added by Stats. 1959, Ch. 1142.)



50243

Before the superintendent arrives, any property owner may abate the abandoned excavation at his own expense.

(Amended by Stats. 1970, Ch. 1178.)



50244

The superintendent shall keep an account of the cost of abatement on each separate parcel of land where the work is done by him. He shall submit to the legislative body for confirmation an itemized written report showing such cost.

(Added by Stats. 1959, Ch. 1142.)



50245

A copy of the report shall be posted for at least three days prior to its submission to the legislative body on or near the chamber door of the legislative body, with a notice of the time of submission.

(Added by Stats. 1959, Ch. 1142.)



50246

At the time fixed for receiving and considering the report, the legislative body shall hear it with any objections of the property owners liable to be assessed for the abatement. It may modify the report if it is deemed necessary. The legislative body shall then confirm the report by motion or resolution.

(Added by Stats. 1959, Ch. 1142.)



50247

The cost of abatement upon each parcel of land constitutes a special assessment against that parcel. After the assessment is made and confirmed, it is a lien on the parcel. Such lien attaches upon recordation in the office of the county recorder of the county in which the property is situated of a certified copy of the resolution of confirmation. The assessment may be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for such taxes. All laws applicable to the levy, collection and enforcement of municipal ad valorem taxes shall be applicable to such assessment, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of such taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to such real property and the cost of abatement shall be transferred to the unsecured roll for collection.

(Amended by Stats. 1973, Ch. 861.)



50248

After confirmation of the report, a copy shall be given to the assessor and tax collector of the local agency, who shall add the amount of the assessment to the next regular tax bill levied against the parcel for local agency purposes.

(Added by Stats. 1959, Ch. 1142.)



50249

If the county assessor and the tax collector assess property and collect taxes for the city, a certified copy of the report shall be filed with the county auditor on or before August 10th. The descriptions of the parcels reported shall be those used for the same parcels on the county assessor’s map books for the current year.

(Added by Stats. 1959, Ch. 1142.)



50250

The county auditor shall enter each assessment on the county tax roll opposite the parcel of land.

(Added by Stats. 1959, Ch. 1142.)



50251

The amount of the assessment shall be collected at the time and in the manner of ordinary local agency taxes. If delinquent, the amount is subject to the same penalties and procedure of foreclosure and sale provided for ordinary local agency taxes.

(Added by Stats. 1959, Ch. 1142.)



50252

As an alternative method the county tax collector in his discretion may collect the assessments without reference to the general taxes by issuing separate bills and receipts for the assessments.

(Added by Stats. 1959, Ch. 1142.)



50253

Laws relating to the levy, collection, and enforcement of county taxes apply to such special assessment taxes.

(Added by Stats. 1959, Ch. 1142.)



50254

The superintendent may receive the amount due on the abatement cost and issue receipts at any time after the confirmation of the report and until 10 days before a copy is given to the local agency assessor and tax collector, or, where a certified copy is filed with the county auditor, until August 1st following the confirmation of the report.

(Added by Stats. 1959, Ch. 1142.)



50255

The legislative body may order refunded all or part of a tax paid pursuant to this article if it finds that all or part of the tax has been erroneously levied. A tax or part shall not be refunded unless a claim is filed with the clerk of the legislative body on or before March 1st after the tax became due and payable. The claim shall be verified by the person who paid the tax, or his guardian, executor, or administrator.

(Added by Stats. 1959, Ch. 1142.)



50256

If the legislative body finds that property damage was caused by the negligence of an officer or employee of the local agency in connection with the abatement of a nuisance pursuant to this article, a claim for such damages may be paid from the general fund of the local agency.

(Added by Stats. 1959, Ch. 1142.)



50257

Anything contained in this article to the contrary notwithstanding, the legislative body shall not require to be filled any abandoned excavation which contains a surface area of more than one-half acre.

(Added by Stats. 1967, Ch. 836.)






ARTICLE 10 - Human Relations

50260

The purpose of this article is to promote the establishment in counties and cities and counties throughout the state of commissions designed to foster peaceful relations in the interest of preserving the public peace among residents of different races, religions, national origins, and the other characteristics listed or defined in Section 11135.

(Amended by Stats. 2008, Ch. 682, Sec. 1. Effective January 1, 2009.)



50261

It is hereby found that the promotion of positive human relations for the purpose of insuring public peace, health, safety, and general welfare of all the people of this State is a principal governmental concern and responsibility, and counties and cities and counties are hereby authorized to expend public funds to attain these objectives.

(Added by Stats. 1961, Ch. 1867.)



50262

The governing body of any city or county may, by ordinance, create a commission on human relations. The governing body shall determine the number of members of the commission, the terms of the members, the manner of appointment of the members, the selection of a chairperson and the compensation, if any, to be paid to them. In selecting the membership of the commission, the governing body shall take into consideration, among other things, people from groups of various race, religious creed, color, national origin, ancestry, physical disability, mental disability, marital status, gender, sexual orientation, socioeconomic status, or civic interest, and people from other groups subject to prejudice and discrimination. The establishment of a commission at one level of local government shall not preclude establishment of a commission at other levels of local government.

(Amended by Stats. 2001, Ch. 66, Sec. 1. Effective January 1, 2002.)



50263

The governing body may assign personnel to the commission or permit the commission to employ an executive director, a secretary, and such attorneys, experts and other employees as may be necessary, within the amount made available by the local governing body and to accept and expend funds from private, as well as public, sources. Each city and county is hereby authorized and empowered to make such appropriation for such expenses and for the compensation, if any, to be paid to the members of the commission.

(Added by Stats. 1967, Ch. 1255.)



50264

It shall be the responsibility of the commission:

(a) To foster mutual respect and understanding among all people, including people subject to prejudice and discrimination due to race, religious creed, color, national origin, ancestry, physical disability, mental disability, marital status, gender, sexual orientation, socioeconomic status, civic interest, or any other factors.

(b) To make any studies in any field of human relationship in the community as in the judgment of the commission will aid in effectuating its general purposes.

(c) To inquire into incidents of tension and conflict among or between people, including people subject to prejudice and discrimination due to race, religious creed, color, national origin, ancestry, physical disability, mental disability, marital status, gender, sexual orientation, socioeconomic status, civic interest, or any other factors, and to take action by means of conciliation, conference, and persuasion to alleviate those tensions and conflict.

(d) To conduct and recommend any educational programs as, in the judgment of the commission, will increase good will among inhabitants of the community and open new opportunities into all phases of community life for all inhabitants.

(Amended by Stats. 2001, Ch. 66, Sec. 2. Effective January 1, 2002.)



50265

A commission on human relations created under the provisions of Section 50262 shall discharge the following obligations:

(a) To hold conferences, and other public meetings, in the interest of the constructive resolution of tensions, prejudice, and discrimination among or between groups of people, including people subject to prejudice and discrimination due to race, religious creed, color, national origin, ancestry, physical disability, mental disability, marital status, gender, sexual orientation, socioeconomic status, civic interest, or any other factors.

(b) To issue any publications and reports of investigation as in its judgment will tend to effectuate the purposes of this article.

(c) To enlist the cooperation and participation of a variety of people, including people subject to prejudice and discrimination due to race, religious creed, color, national origin, ancestry, physical disability, mental disability, marital status, gender, sexual orientation, socioeconomic status, civic interest, or any other factors, industry and labor organizations, media or mass communication, fraternal and benevolent associations, and other groups in an educational campaign devoted to fostering among the diverse groups of the community mutual esteem, justice and equity.

(d) To encourage and stimulate agencies under the jurisdiction of the local governing body that created the commission to take any action as will fulfill the purposes of this article.

(e) To submit an annual report to the governing body.

(Amended by Stats. 2001, Ch. 66, Sec. 3. Effective January 1, 2002.)






ARTICLE 11 - City Selection Committees

50270

In any county in which two or more cities are incorporated there is hereby created a city selection committee the purpose of which shall be to appoint city representatives to boards, commissions, and agencies as required by law. The membership of each such city selection committee shall consist of the mayor of each city within the county.

(Added by Stats. 1972, Ch. 1232.)



50270.5

As used in this article, “clerk” means the clerk of a county or the legislative body thereof. Where the office of county clerk is separate from the office of clerk of the board of supervisors, “clerk” means the clerk of the board of supervisors.

(Added by Stats. 1973, Ch. 43.)



50271

When the mayor is unable to attend a meeting of a city selection committee, the mayor shall designate another member of the city’s legislative body to attend and vote at the meeting as the mayor’s representative.

(Amended by Stats. 2010, Ch. 699, Sec. 17.5. Effective January 1, 2011.)



50272

Representatives of a majority of the number of cities within a county entitled to representation on the city selection committee shall constitute a quorum of the committee; provided, however, that a majority vote of the representatives of the number of cities within a county entitled to representation on the committee is necessary to appoint representatives to boards, commissions, or agencies. Whenever a quorum is not present at a meeting of any city selection committee, the meeting shall be postponed or adjourned to a subsequent time and place, as determined by the chairman.

(Amended by Stats. 1973, Ch. 43.)



50273

In order to provide for initial organization of a city selection committee pursuant to this article, an organizational meeting of each committee shall be held within 60 days after the effective date of this article. The clerk of each county shall act as temporary chairman of the city selection committee.

As temporary chairman of the city selection committee, the clerk shall fix a time and place for the organizational meeting of the committee and shall give notice of such date and time to the mayor of each city incorporated within the county.

Each selection committee shall meet on the date and at the time designated by the clerk. After the organizational meeting, a selection committee shall meet on such dates and at such times as it may determine or as are required by law.

(Amended by Stats. 1973, Ch. 43.)



50274

(a) At the first organizational meeting of a city selection committee held pursuant to Section 50273, it shall select from among its members a permanent chairman and vice chairman, and such other officers as it deems necessary. The term of office of the chairman and vice chairman shall be not less than one year nor more than four years as determined in the rules and regulations adopted by a city selection committee pursuant to Section 50275. At least 60 days prior to the expiration of the term of office of the chairman and vice chairman, or as otherwise provided in the rules and regulations adopted by a city selection committee pursuant to Section 50275, the city selection committee shall meet and select a successor to the chairman and to the vice chairman.

(b) The officers of the County of San Mateo’s City Selection Committee may be the same as San Mateo County’s Council of Cities. Any person elected to serve as chairman, vice chairman, or officer may serve his or her entire term of office on San Mateo County’s City Selection Committee, provided that the person continues to serve on a city council. If a city selection committee officer is not a mayor, that person may preside, but not vote on any matters before San Mateo County’s City Selection Committee unless authorized pursuant to Section 50271.

(Amended by Stats. 1997, Ch. 489, Sec. 6. Effective January 1, 1998.)



50275

In order to carry out the provisions and purposes of this article, a city selection committee shall formulate and adopt rules and regulations to govern the conduct of their meetings and the selection of city representatives. Such rules and regulations shall include, but not be limited to, the term of office of the chairman and vice chairman of the city selection committee, such term to be not less than one year nor more than four years, the time and place of the committee’s regular meetings, a procedure for nominating and selecting city representatives, and the manner in which voting by the city selection committee shall be conducted.

(Amended by Stats. 1973, Ch. 43.)



50276

The clerk of each county shall act as the permanent secretary and recording officer of the city selection committee organized within such county. All meetings of a city selection committee shall be conducted in the presence of the clerk of the county in which the committee is organized or his deputy. All votes and action taken by a city selection committee shall be recorded in writing by the secretary of the committee. The written record of any vote or action taken by the selection committee shall include the name of each member voting and how he voted. Written records and minutes of a selection committee’s secretary are public records.

(Amended by Stats. 1973, Ch. 43.)



50277

A city selection committee shall conduct regular meetings at the times specified by it in its rules and regulations, and shall also meet upon the call of its chairman. The chairman of a selection committee may call a special meeting of the committee at any time, and the chairman shall call a special meeting of the selection committee upon the written request of 50 percent of the members of the city selection committee. When a chairman is required to call a special meeting of a city selection committee pursuant to this section, such a meeting shall be called and held within 60 days after receipt of such written request. Within three weeks prior to the date fixed for a special meeting of the committee, the chairman of the committee shall notify the committee secretary of the date, time, and place of the special meeting.

(Added by Stats. 1972, Ch. 1232.)



50278

At least two weeks prior to the date of any meeting of a city selection committee, the secretary of the committee shall give notice of the meeting to each member of the committee. The secretary shall also give reasonable notice to each member of a selection committee of the time, date, and place to which a meeting of the committee is continued.

(Added by Stats. 1972, Ch. 1232.)



50279

Members of a city selection committee shall serve without compensation.

(Added by Stats. 1972, Ch. 1232.)



50279.2

Notwithstanding any other provision of this article, in any county in which there is only one incorporated city, the legislative body of such city is hereby created and shall serve as the city selection committee in the county for the purpose of appointing city representatives to boards, commissions and agencies as required by law.

A majority of the members of the legislative body of a city which is created as a city selection committee pursuant to this section shall constitute a quorum of the committee. In order for the city selection committee to make appointments, or in any other manner conduct business of the committee, a quorum shall be required.

The presiding officer of the legislative body of a city which is created as a city selection committee pursuant to this section, shall serve as chairman of the committee. The clerk of the legislative body shall act as permanent secretary and recording officer of the city selection committee and, as permanent secretary and recording officer, shall perform all the duties specified in Section 50276.

(Added by renumbering Section 50280 (as added by Stats. 1972, Ch. 1232) by Stats. 1979, Ch. 373.)






ARTICLE 12 - Historical Property Contracts

50280

Upon the application of an owner or the agent of an owner of any qualified historical property, as defined in Section 50280.1, the legislative body of a city, county, or city and county may contract with the owner or agent to restrict the use of the property in a manner which the legislative body deems reasonable to carry out the purposes of this article and of Article 1.9 (commencing with Section 439) of Chapter 3 of Part 2 of Division 1 of the Revenue and Taxation Code. The contract shall meet the requirements of Sections 50281 and 50282.

(Amended by Stats. 1985, Ch. 965, Sec. 1.7.)



50280.1

“Qualified historical property” for purposes of this article, means privately owned property which is not exempt from property taxation and which meets either of the following:

(a) Listed in the National Register of Historic Places or located in a registered historic district, as defined in Section 1.191-2(b) of Title 26 of the Code of Federal Regulations.

(b) Listed in any state, city, county, or city and county official register of historical or architecturally significant sites, places, or landmarks.

(Added by Stats. 1985, Ch. 965, Sec. 2.)



50281

Any contract entered into under this article shall contain the following provisions:

(a) The term of the contract shall be for a minimum period of 10 years.

(b) Where applicable, the contract shall provide the following:

(1) For the preservation of the qualified historical property and, when necessary, to restore and rehabilitate the property to conform to the rules and regulations of the Office of Historic Preservation of the Department of Parks and Recreation, the United States Secretary of the Interior’s Standards for Rehabilitation, and the State Historical Building Code.

(2) For an inspection of the interior and exterior of the premises by the city, county, or city and county, prior to a new agreement, and every five years thereafter, to determine the owner’s compliance with the contract.

(3) For it to be binding upon, and inure to the benefit of, all successors in interest of the owner. A successor in interest shall have the same rights and obligations under the contract as the original owner who entered into the contract.

(Amended by Stats. 2013, Ch. 210, Sec. 6.5. Effective January 1, 2014.)



50281.1

The legislative body entering into a contract described in this article may require that the property owner, as a condition to entering into the contract, pay a fee that shall not exceed the reasonable cost of providing the service pursuant to this article for which the fee is charged.

(Amended by Stats. 2011, Ch. 278, Sec. 2. Effective January 1, 2012.)



50282

(a) Each contract shall provide that on the anniversary date of the contract or such other annual date as is specified in the contract, a year shall be added automatically to the initial term of the contract unless notice of nonrenewal is given as provided in this section. Each contract shall also provide that after five years, and every five years thereafter, the city, county, or city and county shall inspect the interior and exterior of the premises to determine the owner’s continued compliance with the contract. If the property owner or the legislative body desires in any year not to renew the contract, that party shall serve written notice of nonrenewal of the contract on the other party in advance of the annual renewal date of the contract. Unless the notice is served by the owner at least 90 days prior to the renewal date or by the legislative body at least 60 days prior to the renewal date, one year shall automatically be added to the term of the contract.

(b) Upon receipt by the owner of a notice from the legislative body of nonrenewal, the owner may make a written protest of the notice of nonrenewal. The legislative body may, at any time prior to the renewal date, withdraw the notice of nonrenewal.

(c) If the legislative body or the owner serves notice of intent in any year not to renew the contract, the existing contract shall remain in effect for the balance of the period remaining since the original execution or the last renewal of the contract, as the case may be.

(d) The owner shall furnish the legislative body with any information the legislative body shall require in order to enable it to determine the eligibility of the property involved.

(e) No later than 20 days after a city or county enters into a contract with an owner pursuant to this article, the clerk of the legislative body shall record with the county recorder a copy of the contract, which shall describe the property subject thereto. From and after the time of the recordation, this contract shall impart a notice thereof to all persons as is afforded by the recording laws of this state.

(Amended by Stats. 2011, Ch. 278, Sec. 3. Effective January 1, 2012.)



50284

If the legislative body determines that the owner has breached any of the conditions of the contract provided for in this article or has allowed the property to deteriorate to the point that it no longer meets the standards for a qualified historical property, the legislative body shall do one of the following:

(a) Cancel the contract by following the procedures specified in Sections 50285 and 50286.

(b) Bring any action in court necessary to enforce a contract, including, but not limited to, an action to enforce the contract by specific performance or injunction.

(Amended by Stats. 2011, Ch. 278, Sec. 4. Effective January 1, 2012.)



50285

No contract shall be canceled under Section 50284 until after the legislative body has given notice of, and has held, a public hearing on the matter. Notice of the hearing shall be mailed to the last known address of each owner of property within the historic zone and shall be published pursuant to Section 6061.

(Added by Stats. 1972, Ch. 1442.)



50286

(a) If a contract is canceled under Section 50284, the owner shall pay a cancellation fee equal to 121/2 percent of the current fair market value of the property, as determined by the county assessor as though the property were free of the contractual restriction.

(b) The cancellation fee shall be paid to the county auditor, at the time and in the manner that the county auditor shall prescribe, and shall be allocated by the county auditor to each jurisdiction in the tax rate area in which the property is located in the same manner as the auditor allocates the annual tax increment in that tax rate area in that fiscal year.

(c) Notwithstanding any other law, revenue received by a school district pursuant to this section shall be considered property tax revenue for the purposes of Section 42238.02 of the Education Code, as implemented pursuant to Section 42238.03 of the Education Code, and revenue received by a county superintendent of schools pursuant to this section shall be considered property tax revenue for purposes of Article 4 (commencing with Section 2570) of Chapter 12 of Part 2 of Division 1 of Title 1 of the Education Code.

(Amended by Stats. 2013, Ch. 47, Sec. 109. Effective July 1, 2013.)



50287

As an alternative to cancellation of the contract for breach of any condition, a landowner that is a party to the contract may bring any action in court necessary to enforce a contract, including, but not limited to, an action to enforce the contract by specific performance or injunction.

(Amended by Stats. 2011, Ch. 278, Sec. 5. Effective January 1, 2012.)



50288

In the event that property subject to contract under this article is acquired in whole or in part by eminent domain or other acquisition by any entity authorized to exercise the power of eminent domain, and the acquisition is determined by the legislative body to frustrate the purpose of the contract, such contract shall be canceled and no fee shall be imposed under Section 50286. Such contract shall be deemed null and void for all purposes of determining the value of the property so acquired.

(Amended by Stats. 1974, Ch. 544.)



50289

In the event that property restricted by a contract with a county under this article is annexed to a city, the city shall succeed to all rights, duties, and powers of the county under such contract.

(Added by Stats. 1972, Ch. 1442.)



50290

Local agencies and owners of qualified historical properties may consult with the State Historical Resources Commission for its advice and counsel on matters relevant to historical property contracts.

(Amended by Stats. 1985, Ch. 965, Sec. 8.)









CHAPTER 2 - Public Property

ARTICLE 1 - Extraterritorial Property

50300

The Legislature declares that there are communities in the State in which a considerable portion of the agricultural lands and improved commercial and business sites are real property as defined in this article owned by local agencies situate in distant parts of the State. These circumstances give rise to relationships between the inhabitants and the local agencies of the communities and the owners of the property which require the exercise of the police power of the State, for the reconciliation of the respective rights, duties, powers, and privileges of the inhabitants and the agencies involved. These conditions are accentuated by periods of inflation in respect to real property sales prices and rental rates, particularly in those areas in which a distant local agency owns and controls the greater part of the lands that are not owned by the State or the United States.

(Added by Stats. 1949, Ch. 81.)



50301

(a) This article applies to local agencies governed under general laws or charter.

(b) “Real property” as used in this article is coextensive with lands, tenements, and hereditaments and includes land, any interest or estate in land, and any servitude upon land.

(c) This article applies only to the real property belonging to a local agency which is situate within another local agency, and only if the owner agency owns in excess of 50 percent of all of the land situate in the other local agency, excluding from the computation all land owned by the United States or by the State.

(Added by Stats. 1949, Ch. 81.)



50302

This article is not applicable to the sale or lease of real property by a local agency to the State or a county, city, district, or political subdivision.

(Added by Stats. 1949, Ch. 81.)



50303

A local agency shall not receive any charge in excess of a reasonable charge for the sale, leasing, licensing, or other use or disposition of its real property. A local agency which receives in excess of a reasonable charge shall repay the amount of the excess, with interest from the date of collection, to the person from whom the excess was received.

This section does not apply to the sale of property when all of the following conditions exist:

(a) The property is not occupied by a lawful tenant of the local agency.

(b) Improvements have not been lawfully constructed or installed and maintained.

(c) The property is sold to the highest bidder upon a call for bids.

(Added by Stats. 1949, Ch. 81.)



50304

The economic utility of the property to the user for the purpose to which it is suited is the prime factor in determining the reasonableness of the charge. For example, in a lease for grazing livestock, the prime factor is the value of the forage to the livestock producer, considering the number of livestock the property reasonably will support when used so as to conserve it as a grazing resource and the monetary return to the livestock producer by such use of the property.

(Added by Stats. 1949, Ch. 81.)



50305

In selling or leasing its real property, a local agency shall first give any person who has occupied or used that property or a portion of it as a lawful tenant of the local agency for not less than 24 months during the 36 months next preceding the sale or lease, an opportunity to buy or lease the property at a reasonable price or rental, within a reasonable time after written notice to him; provided that occupancy or use of such property by an employee of such public agency shall create no rights hereunder.

(Amended by Stats. 1967, Ch. 893.)



50306

Upon a finding that the public interest will be furthered and with the approval of the legislative body, the board or officer having charge of real property belonging to the local agency may sell or lease the property without advertising or calling for bids.

(Added by Stats. 1949, Ch. 81.)



50307

It is against public policy to permit a person to waive the benefit of any provision of this article. A person shall not waive a right of action accruing to him pursuant to this article or any right he has as to the place of commencement or trial of the action. A person may waive a right accruing under Section 50305 with respect to unimproved real property or with respect to any parcel of real property if the parcel is sold or leased by the local agency to the State or to a county, city, district, or political subdivision.

(Added by Stats. 1949, Ch. 81.)



50308

Notwithstanding any of the provisions of Sections 50300 to 50307, inclusive, a local agency may sell leased property, being used for nonagricultural purposes, at public auction under appropriate laws, rules, and charter provisions applying to that local agency, provided that the person or lessee having rights under Section 50305 has submitted to the local public agency, at least 30 days prior to the date of the public auction, a written request that the leased property be sold at such public auction.

(Added by Stats. 1979, Ch. 271.)






ARTICLE 2 - Grants of Property

50330

Whether governed under general laws or charter, a local agency may donate and grant to the Regents of the University of California, the Trustees of the California State University, or the governing board of a community college district real property that it owns as a site for university buildings and grounds, state university buildings and grounds, or community college buildings and grounds, as the case may be. A local agency may expend funds, incur indebtedness, and issue bonds for the acquisition of a site within or without its boundaries for the purposes of this section.

(Amended by Stats. 1993, Ch. 8, Sec. 56.5. Effective April 15, 1993.)



50330.4

For the purposes of Section 50330, a local agency may purchase land or options on land or contract for and make downpayments on land or options on land within or without its boundaries and make a gift of that land, option, or contract and downpayment to the Trustees of the California State University for development as a state university on condition that the entire gift shall revert to the local agency if the state university is not established on that site prior to a specific date designated by the local agency and the trustees and the acceptance of the gift by the trustees shall not obligate the expenditure of any state funds for the purchase or acquisition of land or for development on land unless the Legislature shall subsequently approve the obligation by appropriating funds for that specific purpose.

(Amended by Stats. 1983, Ch. 143, Sec. 198.)



50331

A local agency may acquire and hold land within its boundaries for:

(a) Developing and encouraging agricultural, horticultural, or botanical products.

(b) Exhibiting such products.

(c) Erecting, rebuilding, or furnishing historical museums and art galleries.

Such land may be acquired by purchase or otherwise, or may be leased for a term not to exceed fifty years.

(Added by Stats. 1949, Ch. 81.)



50332

By a four-fifths vote of its legislative body, a local agency may donate and convey, for fairground or exposition, park, playground, or recreational purposes, to the State or to the district agricultural association of the agricultural district in which the local agency is situate any land and buildings owned, held, or used by it, upon such terms as the local agency and the district agricultural association or the State agree. If the local agency received the land or buildings by donation or dedication, the agreement is subject to the covenants, conditions, and restrictions of the donation or dedication as to the use of the land and buildings, existing at the date of transfer from the local agency.

(Added by Stats. 1949, Ch. 81.)



50333

Whether governed under general laws or charter, a local agency may donate and grant to the State real property which it owns within its boundaries as a site for public buildings and grounds. A local agency may acquire such real property by purchase or eminent domain proceedings in the name of the local agency. The title to such property may be taken in the name of the State or of the local agency and thereafter conveyed to the State. A local agency may expend its funds, incur indebtedness, and issue bonds for the acquisition of such sites.

(Added by Stats. 1949, Ch. 81.)



50334

Whether governed under general laws or charter, a local agency may donate and grant to the United States real property which it owns within its boundaries as a site for post-office and federal office buildings and grounds.

A local agency may expend its funds, incur indebtedness, and issue bonds for the acquisition of such sites.

(Added by Stats. 1949, Ch. 81.)



50335

The legislative body of a local agency may convey to any public corporation, or private corporation engaged in the public utility business, an easement to lay, construct, reconstruct, maintain, and operate water, sewer, gas or storm drain pipes or ditches, electric or telephone lines, and access roads used in connection therewith, over and upon any land belonging to the local agency, upon such terms and conditions as the parties thereto may agree. Nothing contained herein shall relieve a public utility from any franchise requirement imposed by any law, charter, or ordinance.

(Added by Stats. 1957, Ch. 577.)






ARTICLE 3 - Issuance of Bonds for the Acquisition of Property

50360

The legislative body of a local agency may convey land which it owns within its boundaries to the United States to be used for federal purposes and may acquire land for this purpose pursuant to this article.

(Added by Stats. 1949, Ch. 81.)



50361

Whenever the legislative body determines that it is desirable for the general welfare and benefit of the people, and for the interests of the local agency, it may incur an indebtedness evidenced by negotiable bonds for the purpose of acquiring land to be conveyed to the United States for federal purposes in consideration of the benefits to be derived by the local agency from the use of the lands by the United States for such purposes. The bonds may be issued in an amount not exceeding, together with all existing bonded indebtedness of the local agency, 5 percent of its taxable property as shown by the last equalized assessment of the local agency.

(Added by Stats. 1949, Ch. 81.)



50362

By a four-fifths vote, the legislative body of a local agency may convey land which it owns within the state to the United States for use by the Defense Department or as customs and immigration offices and may expend money from the general fund to acquire such land or to improve the land it owns or has acquired and desires to convey to the United States.

(Amended by Stats. 1969, Ch. 122.)



50363

Whenever the legislative body determines that it is desirable for the general welfare and benefit of the people, and for the interest of the local agency, it may incur an indebtedness evidenced by negotiable bonds to acquire or improve lands desired to be conveyed to the United States for use by the Defense Department or as customs and immigration offices in consideration of the benefits to be derived by the local agency from the use of the lands by the United States for such purposes. Such bonds may be issued in an amount not exceeding the limitations imposed by law upon the general bonded indebtedness of the local agency.

(Amended by Stats. 1969, Ch. 122.)



50364

Except as modified in this article, Chapter 6, Division 3, Title 3 is applicable to bonds issued by a county pursuant to this article.

(Added by Stats. 1949, Ch. 81.)



50365

Except as modified in this article, Article 1, Chapter 4, Division 4, Title 4 is applicable to bonds issued by a city pursuant to this article.

(Added by Stats. 1949, Ch. 81.)



50366

A local agency may exercise the right of eminent domain to acquire any property necessary or convenient to carry out this article.

(Amended by Stats. 1975, Ch. 1240.)



50367

The consent of the Legislature is given to the United States to acquire land upon the conditions and for the purposes set forth in this article.

(Added by Stats. 1949, Ch. 81.)



50368

Title shall be transferred by a deed signed by the chairman of the legislative body and attested by the clerk under seal.

(Added by Stats. 1949, Ch. 81.)



50369

The legislative body may insert in the deeds any conditions subsequent necessary to insure the use of the lands by the United States for the purposes mentioned in, and to carry out the provisions of, this article.

(Added by Stats. 1949, Ch. 81.)



50370

The Legislature cedes to the United States exclusive jurisdiction over land conveyed pursuant to this article, reserving concurrent jurisdiction with the United States for the execution of all civil and criminal process, issued under authority of the State as if a conveyance had not been made.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 4 - Parks

50401

When land has been granted to a local agency in trust or dedicated for park purposes, the construction of buildings on the land by private persons is not inconsistent with the grant or dedication if all of the following conditions exist:

(a) The buildings are constructed with the permission of the legislative body.

(b) The buildings are attractive and of early California architecture or a type of architecture approved by the legislative body.

(c) The buildings are used for public meetings or for meetings of historical and patriotic organizations, such as the Native Sons of the Golden West, the Native Daughters of the Golden West, and the Pioneer Society.

(Added by Stats. 1949, Ch. 81.)



50402

(a) A city, county, or city and county owning property or leasing property which is devoted to park, amusement, or recreational purposes may make a charge for use or services provided therein in the amount as may be provided by resolution by the governing body. No charge shall be imposed which exceeds the cost of the service provided. To the extent feasible, charges for similar uses or services imposed by a governing body pursuant to this section shall be uniform throughout its area of jurisdiction.

(b) On and after January 1, 1984, any new charge or any increase resulting in a charge, for the use of any property which was acquired or developed with a local assistance grant of funds from any state park bond act and is devoted to a purpose specified in subdivision (a), in excess of 125 percent of those fees charged by the Department of Parks and Recreation for the use of similar state facilities, shall not be imposed until it has been reviewed and approved by the Director of Parks and Recreation. Prior to approving the new charge or an increase in a charge, the director shall first find that the charge or increase is reasonable and necessary.

(c) The city, county, or city and county may, by resolution of the governing body, control, regulate, restrict, or close road entrances under its jurisdiction to these areas for the purpose of facilitating collection of these charges.

(Amended by Stats. 1983, Ch. 1298, Sec. 1. Effective September 30, 1983.)






ARTICLE 6 - Airports

50470

Whether governed under general laws or charter, a local agency may acquire property by purchase, condemnation, donation, lease, or otherwise for the purposes of this article and may use any real property which it owns or acquires within or without its limits as a site for an airport. The local agency may erect and maintain hangars, mooring masts, flying fields, and places for flying, take-off, landing, and storage of aircraft, together with signal lights, radio equipment, service shops, conveniences, appliances, works, structures, and other air navigation facilities, now known or hereafter invented, of such number and character and in such places as may be necessary or convenient.

(Added by Stats. 1949, Ch. 81.)



50471

All or any portion of land acquired by a governmental agency for airport purposes may be used for park or recreation purposes until actually needed for airport development.

(Amended by Stats. 1970, Ch. 332.)



50472

By the methods provided by law, a local agency may incur indebtedness and issue bonds for the purposes of Section 50470.

(Added by Stats. 1949, Ch. 81.)



50473

A local agency may levy taxes to raise funds to acquire land for the purposes of this article and to pay the principal and interest of bonds issued pursuant to this article.

(Added by Stats. 1949, Ch. 81.)



50474

In connection with the erection, improvement, expansion, or maintenance of such airports or facilities, a local agency may:

(a) Regulate the receipt, deposit, and removal, and the embarkation or debarkation of passengers or property to and from such landing places or moorage.

(b) Exact charges, fees, and tolls, and enforce liens for their payment.

(c) Lease or assign for operation any space and any necessary or useful appurtenances, appliances, or other conveniences.

(d) Own and operate aircraft.

(e) Employ pilots.

(f) Regulate the use of the airport and facilities and other property or means of transportation within or over the airport.

(g) Perform any duties necessary or convenient for the regulation of air traffic.

(h) Enter into contracts or otherwise cooperate with the federal government or other public or private agencies.

(i) Exercise powers necessary or convenient in the promotion of aeronautics and commerce and navigation by air.

(Amended by Stats. 1998, Ch. 889, Sec. 1. Effective January 1, 1999.)



50474.1

(a) An airport operated by a city and county may require a rental car company, in writing, to collect a fee from its customers on behalf of the airport for the use of an airport-mandated common use busing system or light rail transit system operated for the movement of passengers between the terminal and a consolidated on-airport rental car facility. If a rental car company is required pursuant to this section to collect a fee, the following conditions shall apply:

(1) The fees shall be calculated on a per contract basis.

(2) All fees collected for this purpose constitute debts owed to the airport by the collecting party. The debts are due and payable to the airport quarterly or at any other interval the airport may establish to facilitate collection and insure payment.

(3) The fee is a user fee, not a tax.

(4) Revenues collected from the fee may not exceed the reasonable costs of providing the busing and light rail transit service and may not be used for any other purpose.

(b) Notwithstanding any other provision of law, including, but not limited to, Section 1936 of the Civil Code, a rental car company that is required to collect fees under this section shall do all of the following:

(1) Collect the fee from those of its customers subject to the fee as required in subdivision (a).

(2) Clearly disclose the existence of the fee in any radio, television, or print advertisement that states a rental rate applicable to an airport at which the fee is to be imposed, and the amount of the fee at the airport where it is imposed, or a range of fees if the fee is imposed at more than one airport.

(3) Clearly disclose the existence of the fee in a telephonic, in-person, or computer-transmitted quotation that states a rental rate applicable to an airport at which the fee is to be imposed and the amount of the fee at the airport where it is imposed.

(4) Separately identify the fee on its rental agreement.

(Added by Stats. 1998, Ch. 889, Sec. 2. Effective January 1, 1999.)



50474.5

Whenever a local agency rents or leases hangar space at any airport owned or operated by it, the local agency may regulate the conduct of aircraft maintenance or repairs for compensation at or in the hangar space, but may not prohibit the renter or lessee from performing maintenance or repair on aircraft owned or controlled by the renter or lessee.

(Added by Stats. 1984, Ch. 791, Sec. 1.)



50475

A local agency operating or maintaining an airport may grant leases, licenses, concessions, and other privileges, regarding aviation facilities to the state or the United States, for the use or occupation of hangars, structures, works, or other aviation facilities by the Department of Defense, National Guard, or other state or federal departments or agencies in connection with aviation or air commerce.

(Amended by Stats. 1971, Ch. 438.)



50476

The legislative body may acquire or construct hangars, structures, works, or other facilities on the airport required for such uses and may enter into contracts with the State or the United States.

(Added by Stats. 1949, Ch. 81.)



50477

The contracts, leases, licenses, concessions, or privileges shall be subject to the same limitations as to duration of term provided by law for the granting of leases, licenses, concessions, or privileges to, or the entering into of contracts with, private persons or agencies.

(Added by Stats. 1949, Ch. 81.)



50478

A local agency may lease or sublease property owned, leased, or otherwise controlled by it for not to exceed 50 years for airport purposes or purposes incidental to aircraft, including:

(a) Manufacture of aircraft, airplane engines, and aircraft equipment, parts, and accessories.

(b) Construction and maintenance of hangars, mooring masts, flying fields, signal lights, radio equipment, service shops, conveniences, appliances, works, structures, and other air navigation, aircraft, and airplane engine manufacturing plants and facilities.

(Added by Stats. 1951, Ch. 1018.)



50479

(a) On or before January 1, 2016, the airport manager of an airport operated by a city, county, city and county, or airport district that conducts commercial operations and that has more than one million enplanements a year shall provide a room or other location at each airport terminal behind the airport security screening area for members of the public to express breast milk in private that meets both of the following conditions:

(1) Includes, at a minimum, a chair and an electrical outlet.

(2) Is located outside of the confines of a public restroom.

(b) (1) Terminal One at the San Diego International Airport is exempt from providing a room or other location behind the airport security screening area, but shall provide a secure room located in the same terminal prior to entering the security screening area that meets all of the other conditions of subdivision (a). Terminal One at the San Diego International Airport shall comply with subdivisions (a) and (d) upon construction of a new terminal or the replacement, expansion, or renovation of the existing terminal.

(2) The commuter terminal at the San Diego International Airport is exempt from this section, except that it shall comply with subdivisions (a) and (d) upon construction of a new terminal or the replacement, expansion, or renovation of the existing terminal.

(c) An airport that conducts commercial operations with less than one million enplanements a year shall comply with subdivisions (a) and (d) upon new terminal construction or the replacement, expansion, or renovation of an existing terminal.

(d) Upon construction of a new terminal or the replacement, expansion, or renovation of an existing terminal, an airport shall provide a sink in any room or other location designated to comply with this section.

(e)  As used in this section, “renovation of an existing terminal” means the repurposing of more than 25 percent of the space in the terminal.

(Added by Stats. 2014, Ch. 634, Sec. 1. Effective January 1, 2015.)






ARTICLE 6.5 - Airport Approaches Zoning Law

50485

This article shall be known and may be cited as the “Airport Approaches Zoning Law.”

(Added by Stats. 1953, Ch. 1741.)



50485.1

As used in this article, unless the context otherwise requires:

“Airport” means any area of land or water designed and set aside for the landing and taking off of aircraft and utilized or to be utilized in the interest of the public for such purposes.

“Airport hazard” means any structure or tree or use of land which obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft.

“Airport hazard area” means any area of land or water upon which an airport hazard might be established if not prevented as provided in this article.

“City or county” means any city, county, or city and county.

“Person” means any individual, firm, copartnership, corporation, company, association, joint stock association, city or county, or district, and includes any trustee, receiver, or assignee.

“Structure” means any object constructed or installed by man, including, but without limitation, buildings, towers, smokestacks, and overhead lines.

“Tree” means any object of natural growth.

(Added by Stats. 1953, Ch. 1741.)



50485.2

It is hereby found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking off and maneuvering of the aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein. Accordingly, it is hereby declared: (a) that the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question; and (b) that it is therefore necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented by appropriate exercise of the police power or the authority conferred by Article 2.6 (commencing with Section 21652) of Part 1 of Division 9 of the Public Utilities Code. It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which a city or county may raise and expend public funds and acquire land or property interests therein.

(Amended by Stats. 1975, Ch. 1240.)



50485.3

In order to prevent the creation or establishment of airport hazards, every city or county having an airport hazard area within its territorial limits may adopt, administer, and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations for such airport hazard area, which regulations may divide such area into zones, and, within such zones, specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow.

(Added by Stats. 1953, Ch. 1741.)



50485.4

In the event that a city or county has adopted, or hereafter adopts, a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion thereof may be incorporated in and made a part of such comprehensive zoning regulations, and be administered and enforced in connection therewith.

In the event of conflict between any airport zoning regulations adopted under this article and any other regulations applicable to the same area whether the conflict be with respect to the height of structures or trees, the use of land, or any other matter, and whether such other regulations were adopted by the city or county which adopted the airport zoning regulations or by some other city or county, the more stringent limitation or requirement shall govern and prevail.

(Added by Stats. 1953, Ch. 1741.)



50485.5

No airport zoning regulations shall be adopted, amended or changed under this article except by action of the legislative body of the city or county in question after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. Notice of the hearing shall be published pursuant to Section 6066 in an official paper, or a paper of general circulation, in the city or county in which is located the airport hazard area to be zoned.

(Amended by Stats. 1957, Ch. 357.)



50485.6

Prior to the initial zoning of any airport hazard area under this article, the city or county which is to adopt the regulations shall appoint a commission, to be known as the airport zoning commission, to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report, and the legislative body of the city or county shall not hold its public hearings or take other action until it has received the final report of such commission. Where a city or county planning commission already exists, it shall be appointed as the airport zoning commission.

(Added by Stats. 1953, Ch. 1741.)



50485.7

All airport zoning regulations adopted under this article shall be reasonable and none shall impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of this article. In determining what regulations it may adopt, each city or county shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable.

(Added by Stats. 1953, Ch. 1741.)



50485.8

No airport zoning regulations adopted under this article shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in Section 50485.10.

(Added by Stats. 1953, Ch. 1741.)



50485.9

All airport zoning regulations adopted under this article shall provide for the administration and enforcement of such regulations by an administrative agency which may be an agency created by such regulations or any official, board, or other existing agency of the city or county adopting the regulations, if satisfactory to that city or county. The duties of any administrative agency designated pursuant to this article shall include that of hearing and deciding all applications for permits and variances under Section 50485.10.

(Added by Stats. 1953, Ch. 1741.)



50485.10

Any airport zoning regulations shall provide that before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change or repair. No permit shall be granted that would allow the establishment or creation of an airport hazard or permit a nonconforming structure or tree or nonconforming use to be made or become higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted or than it is when the application for a permit is made. Except as provided herein, all applications for permits shall be granted. No such permit shall be required to make maintenance repairs to or to replace parts of existing structures which do not enlarge or increase the height of the existing structure.

Any person desiring to erect any structure, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property in violation of airport zoning regulations adopted under this article, may apply to the administrative agency for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and this article; provided, that any variance may be allowed subject to any reasonable conditions that the administrative agency may deem necessary to effectuate the purpose of this article.

In granting any permit or variance under this section, the administrative agency may, if it deems such action advisable to effectuate the purposes of this article and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the city and county, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to flyers the presence of an airport hazard.

(Added by Stats. 1953, Ch. 1741.)



50485.11

Any person aggrieved or taxpayer affected by any decision of the administrative agency or of any governing body of a city or county, may petition a court for a review of the matter in accordance with law.

The court shall have exclusive jurisdiction to affirm, modify, or set aside the decision brought up for review, in whole or in part, and if need be, to order further proceedings by the administrative agency. The findings of fact of the administrative agency, if supported by substantial evidence, shall be accepted by the court as conclusive, and no objection to a decision of the administrative agency shall be considered by the court unless such objection shall have been urged before the administrative agency, or, if it was not so urged, unless there were reasonable grounds for failure to do so.

In any case in which airport zoning regulations adopted under this article, although generally reasonable, are held by a court to interfere with the use or enjoyment of a particular structure or parcel of land to such an extent, or to be so onerous in their application to such a structure or parcel of land, as to constitute a taking or deprivation of that property in violation of the Constitution of this State or the Constitution of the United States, such holding shall not affect the application of such regulations to other structures and parcels of land.

(Added by Stats. 1953, Ch. 1741.)



50485.12

Each violation of this article or of any regulations, orders, or rulings promulgated or made pursuant to this article, shall constitute a misdemeanor. In addition, the city or county adopting zoning regulations under this article may institute in any court of competent jurisdiction an action to prevent, restrain, correct or abate any violation of this article, or of airport zoning regulations adopted under this article, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction (which may be mandatory) or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purpose of this article and of the regulations adopted and orders and rulings made pursuant thereto.

(Added by Stats. 1953, Ch. 1741.)



50485.14

Neither this article nor anything expressed in it is intended to be or is to be construed as a denial of the power of local governing bodies and agencies to provide for zoning regulations pursuant to Article XI, Section 11, of the Constitution.

(Added by Stats. 1953, Ch. 1741.)






ARTICLE 7 - Leases

50490

Pursuant to this article, the legislative body of a local agency may lease real property owned by it if:

(a) The property was acquired for a particular purpose with funds derived from an assessment district.

(b) It appears to the legislative body that it is advantageous to the owners of property in the local agency or assessment district to use the property for purposes other than the original purpose.

(Added by Stats. 1949, Ch. 81.)



50491

The legislative body shall lease the property upon receipt of a petition signed by the owners of at least 51 percent of the property lying in the assessment district created for the purpose of acquiring the property, and who have paid or are paying special assessment taxes or assessments for the purchase of the property.

(Added by Stats. 1949, Ch. 81.)



50492

The legislative body of the local agency or assessment district shall not lease the property or use it except for the purposes for which it is acquired unless such a petition is filed with it. It may lease or use the property only according to the terms of the petition.

(Added by Stats. 1949, Ch. 81.)



50493

The petition shall be in general language and no particular requirements are necessary for its validity, except it shall provide that the property be leased to the highest bidder. The petition may state the terms under which the property may be leased.

(Added by Stats. 1949, Ch. 81.)



50494

Upon receiving the petition, the legislative body may adopt a resolution of intention to lease the property according to the terms of the petition. The resolution of intention is sufficient if it states in general terms:

(a) The terms of the petition.

(b) The location of the property.

(c) The purpose for which the property is proposed to be leased.

(Added by Stats. 1949, Ch. 81.)



50495

The resolution of intention shall also contain a notice of the time and place persons objecting to the proposed leasing may appear before the legislative body and show cause why the proposed leasing should not be executed in accordance with the resolution of intention and petition. The time shall be not less than fifteen, nor more than forty days after the passage of the resolution.

(Added by Stats. 1949, Ch. 81.)



50496

The clerk of the legislative body shall cause the resolution of intention to be published once a week for two successive weeks in one or more daily newspapers published and circulated in the local agency.

(Added by Stats. 1949, Ch. 81.)



50497

At the time fixed in the resolution of intention, any owner of property assessed or being assessed to purchase the property to be leased may appear before the legislative body and object to the lease. Failure to object at that time is a waiver of all objections to the proposed leasing and a bar to any subsequent action for the prevention of the leasing.

(Added by Stats. 1949, Ch. 81.)



50498

At any time not later than the hour set for hearing objections, any owner of property assessed or being assessed to purchase the property to be leased may make and deliver to the clerk of the legislative body a written protest against the proposed leasing. No other protest or objections shall be considered.

(Added by Stats. 1949, Ch. 81.)



50499

At the time for hearing protests, the legislative body shall hear and pass upon all protests and objections and its decision is final.

(Added by Stats. 1949, Ch. 81.)



50500

The legislative body shall also pass upon the protests filed by other persons than those petitioning. If in the opinion of a majority of the legislative body the protests are valid and the terms of the petition will not result in the leasing of the property to the best interests of the property owners, the legislative body may deny the petition and decline to proceed further unless a majority of the property owners consent to the terms in the protest allowed by the legislative body.

(Added by Stats. 1949, Ch. 81.)



50501

At the time for hearing protests, evidence may be produced in such order as the legislative body may summarily direct.

(Added by Stats. 1949, Ch. 81.)



50502

The hearing may be continued from time to time upon the order of the legislative body.

(Added by Stats. 1949, Ch. 81.)



50503

If no protests have been received by the legislative body, it may lease the property pursuant to the petition.

(Added by Stats. 1949, Ch. 81.)



50504

If a majority of the owners of property assessed or being assessed protest the leasing of the property pursuant to the petition, the legislative body shall cease all proceedings for leasing the property.

(Added by Stats. 1949, Ch. 81.)



50505

Unless the power to proceed has ceased, at the conclusion of the hearing and on a determination of all questions arising, the legislative body shall declare its finding that the owners of more than one-half of the area of the property in the assessment district created for the purchase or improvement of the property have not made written protest to the leasing of the property. The finding shall be declared by resolution entered in the minutes.

(Added by Stats. 1949, Ch. 81.)



50506

If the legislative body has denied the protests, or if no protests have been made, it shall by resolution order the property leased pursuant to the petition.

(Added by Stats. 1949, Ch. 81.)



50507

In the resolution ordering the lease the legislative body shall fix a time for receiving bids for the leasing of the property and the amount of the bond required and shall direct its clerk to give notice inviting sealed bids.

(Added by Stats. 1949, Ch. 81.)



50508

The time for receiving bids shall not be fixed until the first regular meeting of the legislative body after the expiration of 15 days following the adoption of the resolution ordering the property to be leased.

(Added by Stats. 1949, Ch. 81.)



50509

The legislative body shall cause a notice to be posted conspicuously for five days on or near the legislative body’s chamber door.

(Added by Stats. 1949, Ch. 81.)



50510

The notice shall contain the terms of the petition and an invitation for sealed bids for the leasing of the property.

(Added by Stats. 1949, Ch. 81.)



50511

The notice shall be published once a week for two successive weeks in a daily, semiweekly, or weekly newspaper published or circulated in the local agency or assessment district.

(Added by Stats. 1949, Ch. 81.)



50512

If the property is offered for lease at a monthly rental, all bids shall be accompanied by a bond in the amount fixed by the legislative body.

(Amended by Stats. 1982, Ch. 517, Sec. 255.)



50513

If the petition requires the making of improvements upon the property and the payment of rentals in products from the land, royalties, or commissions, the bidder shall furnish with the bid a bond in the amount fixed by the legislative body and conditioned for the faithful performance of the obligations assumed by the bidder.

(Amended by Stats. 1982, Ch. 517, Sec. 256.)



50514

The legislative body shall award the lease to the highest responsible bidder.

(Added by Stats. 1949, Ch. 81.)



50515

After the bid has been accepted by the legislative body, it shall enter into a lease with the highest bidder. The lease shall contain all the terms of the petition and provide for the payment of rentals, commissions, or royalties, in an amount equal to the amount in the accepted bid.

(Added by Stats. 1949, Ch. 81.)



50516

This article shall be liberally construed to effectuate its purposes.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 8 - Public Buildings

50530

As used in this article, “public square” means any area or open space showing on a map or plat of a city, town, or village which has been filed or recorded in the office of the county clerk or county recorder of any county for more than fifty years and which is designated on the map or plat as a “square” or by other similar designation when no other words or insignia appear upon the map or plat showing the purposes for which the square may have been dedicated and when no deed, offer of dedication or other instrument appears of record in the office of the county recorder showing or indicating the purposes for which the same may have been dedicated.

(Added by Stats. 1949, Ch. 1146.)



50531

Pursuant to this article, after acquiring by purchase, condemnation, or otherwise all outstanding titles, reversions, easements, or other interest in or to the public square, the city in which the public square is located, or if it is not located in a city, the county in which it is located, may erect upon the public square a city hall, county courthouse, or other public building with appurtenances or the city in which the public square is located may grant or lease it to the county in which the city is located for the erection thereon of a county courthouse or other public building.

(Added by Stats. 1949, Ch. 1146.)



50532

The legislative body of the local agency in which the land is located shall first adopt a resolution declaring its intention to erect a public building on the public square or the legislative body of the city shall adopt a resolution declaring its intention to grant or lease the land to the county for the erection of a public building. The resolution shall be referred to the city or county planning agency, as the case may be, for a report and recommendation thereon pursuant to Section 65402.

(Amended by Stats. 1986, Ch. 1019, Sec. 12.)



50533

If the legislative body of the local agency in which the public square is located finds that the highest and best use to which the land may be put is the erection thereon of the proposed public building, it may provide by ordinance that the public square may be used as a site for the proposed public building or, if located in a city and it is the intention of the city to grant or lease the public square to the county, that it may be granted or leased to the county for the erection thereon by the county of the proposed public building.

(Added by Stats. 1949, Ch. 1146.)



50534

A county and a retirement board created pursuant to the County Employees Retirement Law of 1937 may contract for the erection of public buildings on public squares pursuant to the County Employees Retirement Law of 1937 and other applicable statutes. All work on the buildings shall be subject to the provisions of Division 2 (commencing with Section 1270) of Part 7 of the Labor Code.

(Amended by Stats. 1984, Ch. 193, Sec. 64.)






ARTICLE 9 - Sale of Improvements Financed by Special Assessments

50550

As used in this article, “improvements” means any or all of the following property acquired, constructed or installed by a local agency with funds derived from special assessments under the Improvement Act of 1911 (Division 7 (commencing at Section 5000), Streets and Highways Code) or any other law:

(a) Water mains, pipes, conduits, hydrants and other works or appliances which may be used for providing water service.

(b) Poles, posts, lines, pipes, conduits, lamps, and other works or appliances which may be used for providing electricity and electric service.

(c) Mains, pipes and other works and appliances which may be used for providing gas service.

(d) Poles, posts, lines, pipes, conduits, and other works or appliances for the purpose of supplying telephone or other communications.

(Amended by Stats. 1959, Ch. 502.)



50551

Whenever the legislative body of a local agency determines by resolution that certain of its improvements are no longer useful for the purpose for which they were acquired, constructed or installed, or that such improvements cannot be economically and efficiently operated and maintained by the local agency, such improvements may be sold pursuant to this article.

(Added by Stats. 1957, Ch. 1923.)



50552

The legislative body shall adopt a resolution of intention, describing the improvements and stating the reason for which the improvement is proposed to be sold. The resolution shall contain a notice of the time and place, when and where persons objecting to the proposed sale may appear before the legislative body and show cause why the proposed sale shall not be made. The time shall not be less than 15, nor more than 40, days after the passage of the resolution.

(Added by Stats. 1957, Ch. 1923.)



50553

The clerk of the legislative body shall cause the resolution of intention to be published once a week for two successive weeks in a daily, semiweekly or weekly newspaper of general circulation in the local agency.

(Added by Stats. 1957, Ch. 1923.)



50554

At the time and place fixed in the resolution of intention, any owner of property assessed or being assessed to pay for the acquisition, construction or installation of the improvement proposed to be sold may appear before the legislative body and object to the sale.

(Added by Stats. 1957, Ch. 1923.)



50555

At any time not later than the time set for hearing objections, any owner of property assessed or being assessed to pay for the acquisition, construction or installation of the improvement proposed to be sold may make and deliver to the clerk of the legislative body a written protest against the proposed sale. Failure to object in writing at that time constitutes a waiver of all objections to the proposed sale and a bar to any subsequent attack on the validity of such sale.

(Added by Stats. 1957, Ch. 1923.)



50556

At the time for hearing protests, the legislative body shall hear and pass upon all protests and objections to the proposed sale. If 10 percent of the owners of property assessed or being assessed to purchase the property proposed to be sold, protest such sale in writing, the proceedings shall terminate and no proceedings for a similar purpose shall be instituted for a period of six months. If less than 10 percent of the owners of such property object to the proposed sale and if, in the opinion of the legislative body, the sale of such improvements will be for the best interests of the local agency, the legislative body may overrule all protests and proceed with the sale of such improvement. The decision of the legislative body shall be final.

(Added by Stats. 1957, Ch. 1923.)



50557

If the legislative body determines to proceed, it shall adopt a resolution ordering the sale of such improvement and calling for bids. The resolution shall fix the time for receiving bids, the terms and conditions of the sale, and shall direct the clerk to give notice inviting sealed bids.

(Added by Stats. 1957, Ch. 1923.)



50558

If the improvement is useful and necessary for the rendition of a service to the local agency, the legislative body shall provide that the sale is conditional upon the purchaser maintaining and operating the improvement for the purpose of providing such service. The contract of sale shall prescribe the period of time during which such condition shall be operative and may prescribe circumstances under which it may be terminated by the parties prior to the expiration of such time.

(Added by Stats. 1957, Ch. 1923.)



50559

The notice inviting sealed proposals shall contain a description of the improvement, the terms and conditions of the sale, and the time and place when and where sealed proposals will be received.

(Added by Stats. 1957, Ch. 1923.)



50560

The notice shall be published at least once a week for two successive weeks in a daily, semiweekly, or weekly newspaper of general circulation in the local agency or assessment district and shall be posted conspicuously for five days on or near the door of the legislative body’s chamber.

(Added by Stats. 1957, Ch. 1923.)



50561

The legislative body shall sell the improvement to the highest responsible bidder or may reject any or all bids.

(Added by Stats. 1957, Ch. 1923.)



50562

If the legislative body finds that the public interest will be furthered or that the advertising or calling for bids will not result in competitive bidding, such improvements may be sold without first calling or advertising for bids.

(Added by Stats. 1957, Ch. 1923.)



50563

The proceeds of the sale of such improvement shall be distributed by the local agency to the owners of the property which has been or is being assessed to pay for such improvement as their names and addresses appear on the last equalized city or county assessment roll, as the case may be, available on the date the distribution there is commenced, and at their addresses as shown upon such roll or as shown to the official effecting the distribution. Each property owner shall receive an amount which bears the same ratio to the total proceeds as the current assessment against his property bears to the total current assessment for such improvement. In the event the total amount each property owner is entitled to receive exceeds fifty dollars ($50), such property owner shall certify under penalty of perjury that he is the owner or was the legal owner of such property on the date of distribution. Payment to such person by the local agency shall relieve such local agency of all and any liability for payment under this section.

(Amended by Stats. 1965, Ch. 574.)



50564

This article shall be liberally construed to effectuate its purposes. The powers herein granted to local agencies shall not be construed as a limitation on any other powers heretofore or hereinafter granted to such agencies.

(Added by Stats. 1957, Ch. 1923.)






ARTICLE 10 - Surplus Real Property

50568

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) “Persons and families of low or moderate income” means persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code.

(b) “Limited dividend housing corporation” means any joint venture, partnership, limited partnership, trust, limited liability company, or corporation organized or existing under the laws of this state or authorized to do business in this state and subject to the restrictions of Division 24 (commencing with Section 33000) of the Health and Safety Code.

(c) “Housing corporation” means a corporation organized pursuant to the Community Land Chest Law (Chapter 2 (commencing with Section 35100) of Part 3 of Division 24 of the Health and Safety Code).

(d) “Nonprofit corporation” means a nonprofit corporation formed under or subject to the provisions of Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code and whose articles of incorporation provide that the corporation has been organized exclusively to provide housing facilities for persons and families of low or moderate income.

(Amended by Stats. 1994, Ch. 1010, Sec. 143. Effective January 1, 1995.)



50569

On or before December 31 of each year, each local agency as defined in Section 54951 shall make an inventory of all lands held, owned or controlled by it or any of its departments, agencies or authorities to determine what land, including air rights, if any, is in excess of its foreseeable needs. A description of each parcel found to be so in excess of needs shall be made a matter of public record. Any citizen, limited dividend corporation, housing corporation or nonprofit corporation, shall upon request be provided with a list of said parcels without charge.

(Added by Stats. 1971, Ch. 1737.)



50570

Notwithstanding the provisions of Sections 54222 and 54223, a local agency, or any department, agency or authority thereof may lease, sell or grant or otherwise transfer any real property, including air rights owned, held or controlled by it and found to be in excess of foreseeable needs under this article, to any housing corporation, limited dividend corporation or nonprofit corporation, upon such terms and conditions as any other provisions of law notwithstanding the local agency may deem to be best suited to the development of the parcel for housing available to persons and families of low or moderate income at affordable housing cost, as defined by Section 50052.5 of the Health and Safety Code. The deed or other instrument of conveyance shall provide that whenever the ownership of the land or the mortgagor corporation is no longer composed of a majority of the nonprofit or limited dividend sponsors, title to the land shall revert to the local agency. The deed or other instrument of conveyance shall also contain a recital that the grantor local agency or department, agency or authority thereof has made the finding required by this section and such recital shall be conclusive in favor of purchasers or encumbrancers for value.

(Amended by Stats. 1980, Ch. 1076.)



50572

Property may be transferred under this article only after a public hearing, but without regard to other provisions of this code concerning leases of real property.

(Added by Stats. 1971, Ch. 1737.)



50573

Any person or family of low or moderate income, housing corporation, limited dividend housing corporation, or nonprofit corporation may bring an action to enforce the provisions of this article relating to the inventory pursuant to Section 50569.

(Amended by Stats. 1979, Ch. 1191.)









CHAPTER 2.5 - Open Space Maintenance Districts

ARTICLE 1 - General Provisions

50575

This chapter may be known and cited as the Open Space Maintenance Act.

(Added by Stats. 1965, Ch. 1503.)



50576

The procedure established herein shall be additional or alternative to any other procedure established by ordinance or state law. The election to proceed under this chapter shall be expressed in the ordinance of intention to form the district.

(Added by Stats. 1965, Ch. 1503.)



50577

Unless the particular provision or the context otherwise requires, the definitions and provisions contained in this section shall govern the construction and the meaning and application of words and phrases used in this chapter.

(Added by Stats. 1965, Ch. 1503.)



50578

“Clerk” means the clerk of the legislative body of the local agency.

(Added by Stats. 1965, Ch. 1503.)



50579

“Maintenance” means the performance of all acts and doing of the things necessary to carry out the purposes of this chapter, including the maintenance and improvement of open areas and the doing of those acts set forth in Section 50583.

(Added by Stats. 1965, Ch. 1503.)



50580

“Open space” or “open area” means any space or area characterized by great natural scenic beauty or whose existing openness, natural condition, or present state of use, if retained, would enhance the present or potential value of abutting or surrounding urban development, or would maintain or enhance the conservation of natural or scenic resources.

(Added by Stats. 1965, Ch. 1503.)



50581

“Open space maintenance district” or “district” means any district created pursuant to the provisions of this chapter to pay the assessments for the maintenance work to be done hereunder.

(Added by Stats. 1965, Ch. 1503.)



50582

The purpose of this chapter is to provide a means whereby any local agency may form maintenance districts within which property may be assessed to pay the costs and expenses of improving and maintaining open spaces which the local agency has acquired pursuant to Sections 6950 to 6954, inclusive, and to maintain such open spaces in a way that will reduce the danger of fire which exists when open areas covered with vegetation remain in their natural state.

(Added by Stats. 1965, Ch. 1503.)



50583

In addition to matters specified elsewhere in this chapter, the acts authorized under this chapter include the following:

(a) The formation of districts pursuant to this chapter.

(b) The planning, maintaining, improving, protecting, limiting the future use of or otherwise conserving open spaces and areas within the local agency and the reduction of the hazards of fire, erosion, and flooding in such areas by:

(i) Clearing and removing or ordering the clearing and removal of dry grass, stubble, brush, rubbish, litter or other inflammable material which endangers the public safety by creating a fire hazard and which is not provided for by the regular controls exercised by the fire department of the legislative body, if any.

(ii) Acquiring, constructing and maintaining works, not otherwise regularly provided by the local agency which are necessary or convenient for the prevention and extinguishing of fires;

(iii) Destroying and removing noxious, dangerous or unsightly weeds;

(iv) Planting and maintaining trees, shrubs, lawns and other vegetation;

(v) Making such regulations as are necessary or desirable to limit the future use of the areas in order to maintain or enhance the conservation of their natural or scenic resources and to protect the public health and safety; and

(vi) Constructing and maintaining such other improvements as may be necessary or convenient for the accomplishment of the purposes of this chapter.

(c) The doing of all acts and things necessary or convenient for the accomplishment of the purposes of this chapter.

(Added by Stats. 1965, Ch. 1503.)






ARTICLE 2 - Formation of District

50590

Proceedings for the formation of an open space maintenance district may be initiated by petition signed by the owners of assessable land in the proposed district, as shown by the last equalized assessment roll of the county, owning lands of an assessed value of not less than twenty-five percent (25%) of the total assessed value of all assessable land in the district, as shown by the last equalized county assessment roll. The petition shall contain a general description of the exterior boundaries of the proposed district, a general description of the open spaces to be maintained, a general description of the maintenance to be done on the open spaces, and a statement that the petition is filed pursuant to this chapter. The petition shall be filed with the clerk, who shall check or cause it to be checked. If it is signed by the requisite number of qualified signers, the clerk shall make his certificate to that effect and shall present the petition and certificate to the legislative body.

(Added by Stats. 1965, Ch. 1503.)



50591

Before the legislative body adopts an ordinance of intention to form the district, the superintendent of streets or other officer, board or commission of the local agency designated by the legislative body shall make and file with the clerk a preliminary report which shall contain the following information:

(a) A general description of the open areas proposed to be maintained, all of which must lie wholly within the boundaries of the district;

(b) A general description of the proposed maintenance;

(c) An estimate of the annual costs and expenses of maintenance of the open areas which benefit property within the proposed district;

(d) A diagram or map showing:

(i) The boundaries of the district proposed to be assessed and the public streets, alleys, ways or other public places situated therein;

(ii) Each parcel of land benefited by the maintenance, giving each a separate number or designation upon the diagram. The said diagram, as approved by the legislative body, shall govern for all details as to the lands determined to be benefited by the maintenance and to thereafter be assessed.

The preliminary report, prior to its filing with the clerk, shall be referred to the planning commission, if any, for its recommendation upon the formation of such district. The recommendation of the planning commission shall be transmitted to the clerk along with the preliminary report.

(Added by Stats. 1965, Ch. 1503.)



50592

After the filing of the report, the clerk shall present it to the legislative body for consideration. The legislative body may approve, amend, alter, modify or correct the report or may direct changes to be made therein. When the report has been approved by the legislative body, it may fix a time and place for hearing objections to the proposed formation of the district or to the report and may adopt an ordinance declaring its intention to form the district. The report shall thereafter be open to inspection in the office of the clerk until the public hearing.

(Added by Stats. 1965, Ch. 1503.)



50593

If the legislative body determines that the public interest and convenience require the formation of a district, it may adopt an ordinance declaring its intention to form a district pursuant to the provisions of this chapter. The ordinance of intention, in addition to making the foregoing determination, shall also contain:

(a) A general description of the exterior boundaries of the proposed district, as specified in Section 50594.

(b) A general description of the maintenance proposed to be done and the open areas to be maintained or conserved thereby.

(c) A statement that an annual assessment may be levied to pay the costs and expenses of the maintenance on the open areas.

(d) A statement that amounts so assessed shall be billed for and collected as a part of the regular tax bills.

(e) The day, hour and place for the hearing by the legislative body of protests and objections to the formation of the proposed district or to the proposed maintenance, and a statement that any owner of property liable to be assessed for the maintenance may make written protest against the proposed maintenance or against the formation of the proposed district or both by filing a written protest with the clerk at any time not later than the hour so fixed for the hearing. The time for the hearing shall not be less than 15 or more than 60 days from the date of the adoption by the legislative body of the ordinance. If new or increased assessments are proposed, the legislative body shall comply with the notice, hearing, and protest procedures in Section 53753.

(Amended by Stats. 2000, Ch. 262, Sec. 18. Effective January 1, 2001.)



50594

The proposed assessment district may be described in the ordinance of intention by stating the exterior boundaries thereof or by referring to the diagram provided for in the Preliminary report required therefor. The description of the maintenance shall be sufficient if the ordinance states in general terms the classes or kinds of maintenance contemplated, contains a general description of the property upon which the maintenance is to be done or the name by which such property is commonly known, and refers to plans and reports on file, if any, or such of them as may be suitable or proper for a description of the proposed maintenance. Portions of the improvement or of the territory comprising the assessment district need not be contiguous.

(Added by Stats. 1965, Ch. 1503.)



50596

The legislative body in its discretion may, in the ordinance of intention or at any subsequent time, order that a portion of the costs and expenses of the maintenance shall be paid out of the treasury of the local agency from such fund as the legislative body may designate and the amount of such payment shall be so specified.

(Added by Stats. 1965, Ch. 1503.)



50597

The ordinance of intention shall be published as provided in Section 6061 and at least 15 days before the date set for hearing protests or objections.

(Added by Stats. 1965, Ch. 1503.)



50603

At the hearing the legislative body may order changes in the proposed maintenance or the proposed boundaries of the district by the elimination of any portion thereof which will not in its opinion be benefited by the work proposed to be done.

If the legislative body proposes a change in the boundaries to include additional land in the district, the legislative body shall adopt a resolution briefly describing the change proposed to be made and giving notice of the time and place when and where any interested person may object to such change. The clerk shall mail a copy of a notice of intention to do so to each person described in Section 50598 included in the area proposed to be added, within the time and in the manner set forth in Section 50598. The notice shall describe the proposed change and specify the time for hearing objections. The notice shall also be published in the time and manner provided for in Section 50597.

(Added by Stats. 1965, Ch. 1503.)



50604

If the boundaries are changed, objections or protests made by owners of land excluded by the change shall not be counted in computing a majority protest, but written objections or protests to the things proposed to be done as an entirety made by owners of the remaining assessable land in the district, including assessable land added by a change, and filed with the clerk not later than the time set for hearing objections to the proposed change, shall be included in computing a majority protest.

(Added by Stats. 1965, Ch. 1503.)



50605

Except in the case of a majority protest, the legislative body may sustain or deny any or all objections or protests and its determination is final. The determination shall be entered upon the minutes. If the protests are denied or if no protests are filed, the legislative body shall immediately acquire jurisdiction to form the district and to order the maintenance, as proposed or as changed, to be done and to proceed further in accordance with the provisions of this chapter. In the event there is a majority protest against a change of boundaries to include additional land, as provided for in Section 50603, no such change shall be ordered by the legislative body.

(Added by Stats. 1965, Ch. 1503.)



50606

If the legislative body decides to proceed, it shall by ordinance fix and establish the boundaries of the district, declare that the district is formed pursuant to this chapter, describe the open areas to be maintained by the district, order the maintenance to be performed and provide that the cost and expense of doing the maintenance shall be paid by annual assessments upon the land within the district. The ordinance forming the district shall be final and conclusive on all persons in all particulars.

(Amended by Stats. 2000, Ch. 262, Sec. 25. Effective January 1, 2001.)



50607

Any objections or protests not made at the time and in the manner provided for by this chapter are deemed waived voluntarily. The validity of proceedings taken under this chapter shall not be attacked subsequent to the hearing upon any ground not stated in an objection or protest filed pursuant to this chapter. Any landowner or person interested in any land within the district is estopped to attack the proceedings upon any ground not stated in a protest filed by him pursuant to this chapter. The validity of the formation of a district formed pursuant to this chapter shall not be contested in any action or proceeding unless the action or proceeding is commenced within 30 days after the time the district is formed. Any appeal from a final judgment in such an action or proceeding must be perfected within 30 days after the entry of the judgment. Any defect, error, or informality in the petition, the clerk’s certificate, the publication, posting, or mailing of notices, or failure of the landowner or person interested in the land to receive notice shall not invalidate any proceeding pursuant to this chapter.

(Added by Stats. 1965, Ch. 1503.)






ARTICLE 3 - Administrative Provisions

50610

The legislative body shall have complete charge, supervision and control of all open areas maintained pursuant to the provisions of this chapter. The legislative body may appoint an advisory board composed of five property owners within a district, which advisory board may make recommendations to the legislative body with respect to the maintenance and operation of the open areas. Members of the board shall serve without compensation and shall hold office for a term of three years from the date of their appointment.

(Added by Stats. 1965, Ch. 1503.)



50611

The legislative body may enter into such annual contracts as may be required for performance of the maintenance or may cause any part or parts thereof to be performed or furnished by the local agency and may employ the necessary labor and provide, by purchase order when necessary, the required materials and equipment and shall cause the maintenance to be performed or furnished.

The costs and expenses of all maintenance to be done or furnished by the local agency shall be paid for from the funds of the district or out of any fund which may be provided or advanced by the legislative body for expenditure for such purposes. The payments so advanced may be reimbursed from the district funds when moneys are available therein.

(Added by Stats. 1965, Ch. 1503.)



50612

The legislative body may levy an annual ad valorem special assessment not to exceed fifty cents ($0.50) per one hundred dollars ($100) assessed valuation of taxable land and improvements within the maintenance district to pay the costs of maintenance and operation of the open areas or such portion of said costs as the legislative body determines shall be borne by the maintenance district. The legislative body may determine that all or a portion of the costs may be borne by the local agency. The annual assessments shall be levied and collected at the same time and in the same manner and with the same interest and penalties as general taxes for the local agency are collected.

(Amended by Stats. 1971, Ch. 1352.)



50613

The proceeds of the annual special assessments shall be paid to the treasurer of the local agency, who shall place the proceeds in a special fund to the credit of the district and payment shall be made out of the special fund only for the purposes provided for in this chapter for the district. To expedite any maintenance work, the legislative body may at any time transfer into the special fund, out of any money in the general fund, such sums as it may deem necessary, and the sums so transferred shall be deemed as a loan to the special fund, and shall be repaid out of the proceeds of the assessments provided for in this chapter.

If a district is organized in any year too late for the levy of a special assessment in that year or in the next ensuing year, the legislative body is hereby authorized to transfer funds out of the general fund of the local agency to the special fund of the district to be used for the payment of the expenses of the district until such time as special assessment receipts are available therefor. The legislative body shall include in the levy of the special assessment for the district for the first fiscal year in which the assessment may be levied or in ensuing years, a sum sufficient to repay the local agency the amount so transferred to the district for the portion or portions of the preceding fiscal year or years for which no levy of assessment was made for that purpose. The amount so transferred shall be repaid into the general fund of the local agency from the district fund out of the first available receipts from the assessment levied or as determined by the legislative body.

(Added by Stats. 1965, Ch. 1503.)



50614

If for any reason there shall be a deficiency in the funds derived from the annual assessments levied for the district, the legislative body may meet the deficiency by an appropriation out of the general fund or may advance such sums, to be repaid out of the proceeds of the annual assessment for the next or ensuing years, as deemed appropriate by the legislative body.

(Added by Stats. 1965, Ch. 1503.)



50615

Any unexpended balance remaining in the special fund for the district after the payment of the costs and expenses of the maintenance for which the assessment was levied shall be credited to the fund to be raised for the next ensuing period of maintenance for the district. Whenever the legislative body does not order or reorder maintenance as authorized in this chapter, any such unexpended balance may be retained in the fund to be used, until exhausted, to defray the costs and expenses of maintaining and caring for the open spaces benefiting the district for which the annual assessment had been levied.

(Added by Stats. 1965, Ch. 1503.)






ARTICLE 4 - Annexations, Additions and Withdrawals

50620

The boundaries of any district may be altered, and contiguous or noncontiguous territory may be annexed thereto. The legislative body may by resolution fix a time and place for hearing upon the question of annexation of such territory to an existing district. The resolution shall describe the boundaries of the territory proposed to be annexed. The legislative body may by resolution determine that each parcel of territory annexed or to be annexed to a district should pay its proportionate share of the cost of any improvements constructed prior to such annexation. No such parcel may be annexed until the full amount of its contribution has been determined and paid. All such amounts paid to the local agency shall be placed in the special fund of the district and may be used for the purposes for which the proceeds from the annual assessments may be used. The date set for the hearing on the proposed annexation shall be at least three weeks from and after the date of the adoption of the resolution setting the hearing.

(Added by Stats. 1965, Ch. 1503.)



50621

The legislative body shall direct the clerk to give notice of the time, place and purpose of the hearing, by mailing written notice to each property owner within the boundaries of the territory sought to be annexed whose name and address appears on the last equalized assessment roll. The clerk shall file, upon the completion of the mailing, an affidavit setting forth the time and manner of the compliance with this section. The notice shall be mailed at least 10 days prior to the date set for hearing.

(Added by Stats. 1965, Ch. 1503.)



50622

The legislative body shall also direct the clerk to publish a notice as provided in Section 6061 and at least 15 days before the date set for hearing. The notice shall state the time and place of the hearing and shall contain a description of the territory proposed to be annexed, or, in lieu of such description, the boundaries of the territory proposed to be annexed may be shown by means of a diagram. An affidavit of publication shall be filed with the clerk.

(Added by Stats. 1965, Ch. 1503.)



50623

At the time fixed for the hearing or to which it may be continued, the legislative body shall hear and pass upon the proposal and any objections which may be filed to the inclusion of any property within the proposed annexation. The legislative body, by ordinance, may determine that the territory or any part thereof will be benefited by annexation to the district and may order that the boundaries of the district be altered to include the benefited territory.

If at the hearing it appears that owners of more than one-half of the real property within the area proposed to be annexed and subject to assessment have made objection in writing to the annexation, and protests are not withdrawn so as to reduce the number of protests to less than a majority, the legislative body, by resolution entered upon its minutes, shall so find. Thereafter the legislative body shall not proceed further, and the proceeding is terminated.

(Added by Stats. 1965, Ch. 1503.)



50624

If, after the formation of a district, the addition of properties to be maintained as open areas by the existing district is proposed, the legislative body shall adopt a resolution declaring its intention that the cost of maintaining the additional open areas shall be borne by the existing district. It shall fix a time and place for a hearing on the resolution, at which hearing any and all persons having any objections to the things proposed to be done may appear and be heard. The resolution shall contain the statement of the estimated annual cost of maintaining the additional open areas. If new or increased assessments are proposed, the legislative body shall comply with the notice, protest, and hearing procedures pursuant to Section 53753.

(Amended by Stats. 2000, Ch. 262, Sec. 26. Effective January 1, 2001.)



50626

Any portion of any district which will not be benefited by remaining within the district may be withdrawn therefrom. The legislative body may by resolution fix a time for a hearing on the question of the withdrawal of any portion of a district which will not be benefited by remaining within the district. The time for the hearing shall be not less than 10 or more than 30 days after the date of the adoption of the resolution. The legislative body shall, at least 10 days prior to the time so fixed, cause a notice of such hearing to be published as provided in Section 6061. Copies of the notice shall also be posted at least 10 days prior to the date fixed for hearing in at least three conspicuous places within that portion of the district sought to be withdrawn and in at least three conspicuous places within the remaining portion of the district.

(Added by Stats. 1965, Ch. 1503.)



50627

Any person interested may appear at the hearing and object to the withdrawal of the portion from the district or may object to the continuance of the remaining territory as a district. The legislative body shall consider and pass upon all objections and if it finds that the portion of the district sought to be withdrawn will not be benefited by remaining within the district and that the remaining territory not sought to be withdrawn will be benefited by continuing as a maintenance district, then it shall by ordinance order the withdrawal and the continuance of the remaining territory as a district.

(Added by Stats. 1965, Ch. 1503.)



50628

This chapter shall be liberally construed in order to effectuate its purposes. If any provision of this chapter or the application thereof to any person, property, or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1965, Ch. 1503.)









CHAPTER 3 - Bonds

ARTICLE 2 - Registration of Bonds

50630

When a bond or interest coupon payable from funds in the custody of the treasurer of a local agency is presented to him for payment and is not paid for want of funds, he shall endorse upon it “Not paid for want of funds,” the date of presentation, and a serial number indicating the order of presentation, and shall sign or stamp his name thereon.

(Added by Stats. 1949, Ch. 81.)



50631

Upon receipt of the first money in the treasury applicable to their payment, the treasurer shall set apart the amount necessary to pay the registered bonds and coupons. He shall give notice by registered mail to the owner or holder of the registered bonds and coupons, at the address last filed, stating that he is ready to pay them. The bonds and coupons shall be paid from such money in the order of their registration.

(Added by Stats. 1949, Ch. 81.)



50632

If the registered bonds and coupons are not presented for payment within thirty days from mailing of the notice the treasurer shall apply the fund set aside to the payment of the unpaid registered bonds and coupons next in order, until all registered bonds and coupons have been called.

(Added by Stats. 1949, Ch. 81.)



50633

Upon the direction of the legislative body, the treasurer, having the duty of paying the interest on an issue of ad valorem special assessment district improvement bonds, shall keep a register. Upon presentation of an interest coupon of such bond, he shall enter in the register the name and address of the owner or holder and the number and amount of the bond.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 3 - Negotiability

50660

As used in this article, “local agency” includes any board or department of the local agency.

(Added by Stats. 1949, Ch. 81.)



50661

As used in this article, “bond” means revenue bond or other evidences of indebtedness but not attached coupons.

(Added by Stats. 1949, Ch. 81.)



50662

When a local agency is authorized by charter to issue bonds payable solely from revenues of a municipal utility or a special fund, in negotiable form, the local agency may issue the bonds and any coupons for interest thereon in negotiable form, and they are negotiable instruments for all purposes.

(Amended by Stats. 1951, Ch. 110.)



50663

In issuing the bonds, the local agency may provide:

(a) (1) That the required signatures to the bonds may be by facsimile, except that at least one signature to the bonds shall be by autograph.

(2) Notwithstanding paragraph (1), the local agency may, in its discretion, determine that all of the required signatures shall be by facsimile, provided, however, that the bonds shall not be valid or become obligatory for any purpose until manually signed by an authenticating agent duly appointed by the governing board of the local agency or its authorized designee.

(b) For the registration of the bonds or coupons.

(c) For making the bonds and coupons payable by the treasurer of the local agency or an agency established for the purpose by the local agency at one or more points within or without the state upon presentation and surrender and without demand and approval required by charter for claims against the local agency.

(d) For the deposit with the agency of money from the fund from which the bonds and coupons are payable, for their payment upon presentation and surrender to the agency.

(Amended by Stats. 1988, Ch. 1055, Sec. 5.)






ARTICLE 4 - Limited Obligation Bonds

50665.1

As used in this article:

(a) “Local agency” means any county, city, or city and county, including a chartered city, or special district, including a school district.

(b) “Legislative body” means the city council in the case of a city, and the board of supervisors in the case of a county.

(c) “Revenues” means the funds received by a local agency from any source or combination of sources, which a local agency is not precluded by any other provision of law from using for the purposes of this article. “Revenues” include the proceeds of ad valorem taxes on real property levied by, or allocated to, the local agency, and the proceeds of sales and use taxes.

(d) “Pledged revenue” means a specified annual dollar amount from a specified source or combination of sources of revenue, which the legislative body of a local agency, in a resolution providing for the issuance of limited obligation bonds, has designated and pledged as security for the bonds in accordance with Section 50665.7.

(e) “Limited obligation bonds” are bonds issued by a local agency which are to be paid solely from pledged revenue.

(f) “Initiating resolution” means a resolution by which a legislative body determines that public interest or necessity demands the issuance of bonds.

(g) “Resolution” means a resolution by which a legislative body authorizes the issuance, sale, and delivery of bonds.

(Amended by Stats. 1987, Ch. 1388, Sec. 1.)



50665.2

Limited obligation bonds may be issued for the acquisition, installation, construction, or improving of any or all public works or improvements which the local agency is otherwise authorized to acquire, install, construct, or improve, and for the acquisition of lands and easements therefor.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.3

In determining the amount of bonds to be issued, the legislative body may include:

(a) All costs and estimated costs incidental to or connected with the acquisition, construction, improving, or financing of the public works or improvements.

(b) All engineering, inspection, legal, and fiscal agent’s fees, all costs of the bond election and of the issuance of limited obligation bonds, all bond reserve funds, and all bond interest estimated to accrue during the construction period and for a period determined by the legislative body after completion of construction.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.4

Proceedings are initiated when the legislative body passes an initiating resolution by a majority vote of all its members.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.5

For all local agencies, the initiating resolution shall recite each of the following:

(a) That the initiating resolution is being adopted pursuant to the powers granted by this article.

(b) The object and purpose of incurring the indebtedness.

(c) The estimated cost of the public improvements.

(d) The maximum amount of the indebtedness.

(e) A maximum rate of interest on the indebtedness.

(f) (1) A pledge by the local agency that any bonds issued pursuant to the initiating resolution shall be secured by all or part of the revenues received by the local agency.

(2) The local agency may restrict the pledge to the revenues received by the local agency from a specified geographical area that is within the local agency’s exterior boundaries. The legal description of the boundaries of the geographical area shall be contained in the resolution.

(g) The date of the election.

(h) The manner of holding the election and the procedure for voting for or against the proposition.

(Amended by Stats. 2007, Ch. 25, Sec. 1. Effective January 1, 2008.)



50665.6

The initiating resolution shall be published once in a newspaper of general circulation in the local agency. If there is no such newspaper, it shall be posted in a public place within the jurisdiction of the local agency.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.7

The bonds and the resolution providing for their issuance shall state that the bonds are limited obligation bonds payable solely from revenues of the local agency pledged for that purpose.

In addition, the resolution of the legislative body providing for the issuance of limited obligation bonds shall specify the amount and source of revenue pledged therefor. The pledged revenue shall be sufficient to pay the following amounts annually, as they become due and payable:

(a) The interest on and the principal on the bonds.

(b) All payments required for compliance with the resolution authorizing issuance of the bonds or any other contract with the bondholders, including the creation of a sinking fund and reserve funds.

(c) All payments to meet any other obligations of the local agency which are charges, liens, or encumbrances on the pledged revenue.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.8

The proposition for incurring a bonded debt shall be submitted to the qualified voters of the local agency at an election held for that purpose. The election may be consolidated with any other election of the local agency.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.9

A proposition to be submitted to the voters of a local agency for approval of the issuance of limited obligation bonds shall state that the bonds are limited obligation bonds to be paid solely from pledged revenue, and shall specify the source and amount of the pledged revenue.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.10

Except as otherwise provided in the initiating resolution, any election required under this article shall be conducted as other elections of the local agency.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.11

When two or more propositions for incurring indebtedness are submitted at the same election, the votes cast for and against each proposition shall be counted separately.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.12

If two-thirds of the voters voting on a proposition initiated pursuant to this article vote for it, the legislative body may, by majority vote, adopt a resolution approving the issuance, sale, and delivery of the bonds.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.13

The bonds shall bear interest at a rate or rates not exceeding the maximum rate authorized by Section 53531, may be payable at the time or times, may be in one or more series, may bear a date or dates, may mature at a time or times not exceeding 31 years from their respective dates, may be payable in the medium of payment at a place or places, may carry the registration privileges, may be subject to the terms of redemption at the premiums, may be executed in a manner, may contain those terms, covenants and conditions, and may be in the form, either coupon or registered, as the resolution authorizing the bonds may provide. The bonds may be sold at public or private sale in the manner and upon the terms as may be provided in the resolution. Pending the preparation of definitive bonds, interim receipts or certificates, in the form and with those provisions as may be provided in the resolution, may be issued to the purchaser or purchasers of bonds sold pursuant to this article. The bonds and interim receipts or certificates shall be deemed to be securities and negotiable instruments within the meaning and for all purposes of the Uniform Commercial Code of this state, subject to the provisions for registration thereof contained in the resolution.

Prior to approving the sale of bonds at a private sale, the legislative body of the issuing entity shall retain an investment firm which has had no prior underwriting relationship with the issuing entity on a similar bond issue within the previous three years to analyze the terms and conditions of the proposed bond issue. The bonds shall be sold at private sale only if the investment firm determines and reports to the legislative body that it has found the following to be true:

(a) The underwriter’s price differential is reasonable.

(b) The final negotiated offering is consistent with common practices in the industry and is comparable to other bond offerings of a comparable amount that have been offered within the previous six months.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50665.14

The bonds are special obligations of the local agency and shall be a charge against and are secured by a lien upon and shall be payable, as to the principal thereof and interest thereon, and any premiums upon the redemption thereof, from the revenues and such funds as are described in the resolution authorizing the issuance of the bonds. If funds and revenues described in the authorizing resolution are insufficient for the payment of interest and principal on the bonds, the local agency, at its discretion, may make such payments from any other funds or revenues that may be legally applied to their payment.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666

By resolution, the legislative body may pledge, place a charge upon, and assign all or any part of the revenues for the security of the bonds.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666.1

The payment of interest on and principal of the bonds and any premiums upon the redemption of any thereof are secured by an exclusive pledge, charge, and lien upon all of the revenues.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666.2

The revenues and any interest earned on the revenues constitute a trust fund for the security and payment of the interest on and principal of the bonds.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666.3

So long as any bonds or interest thereon are unpaid following their maturity, the revenues and interest thereon shall not be used for any other purpose.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666.4

If the interest and principal of the bonds and all charges to protect or secure them are paid when due, an amount or amounts for other purposes may be apportioned from the revenues.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666.5

Bonds of the same issue shall be equally secured by a pledge, charge, and lien upon the revenues specified in the resolution authorizing the issuance of the bonds, without priority for number, date of bonds, of sale, of execution, or of delivery pursuant to this article and the resolution authorizing the issuance of the bonds; except that any local agency may authorize the issuance of bonds of different series and may provide that the bonds in any series shall, to the extent and in the manner prescribed in the resolution, be subordinated and be junior in standing, with respect to the payment of principal and interest and the security thereof, to such other bonds as may be specified in the resolution.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666.6

The general fund of a local agency is not liable for the payment of the bonds or their interest.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666.7

The general credit or taxing power of the local agency, other than the revenues pledged, is not liable for the payment of the bonds or their interest.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666.8

The holder of the bonds shall not compel the exercise of the taxing power by the local agency, other than the revenues pledged, or the forfeiture of its property.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50666.9

The principal of, and interest on, the bonds and any premiums upon the redemption of any thereof are not a debt of the local agency, nor a legal or equitable pledge, charge, lien, or encumbrance, upon any of its property, or upon any of its income, receipts, or revenues except the revenues that have been pledged to their payment.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667

Every bond shall recite in substance that the principal of, and interest on, the bond are payable solely from the revenues pledged to the payment of the principal and interest and that the local agency is not obligated to pay the principal or interest except from the pledged revenues.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667.1

The bonds and, any interest on, or income from, the bonds are exempt from taxation in this state, except from bank and corporation franchise, gift, inheritance, and estate taxes.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667.2

In the resolution authorizing the bonds, the legislative body may insert any of the provisions authorized by this article, which shall become a part of the contract with the bondholders.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667.3

The legislative body may provide limitations on:

(a) The purpose to which the proceeds of sale of any issue of bonds may be applied.

(b) The issuance of additional bonds for the same purpose and on the lien of additional bonds.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667.4

The legislative body may provide for events of default and terms upon which the bonds may be declared due before maturity and the terms upon which the declaration and its consequences may be waived.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667.5

The legislative body may provide for the rights, liabilities, powers, and duties arising upon the local agency’s breach of any covenants, conditions, or obligations.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667.6

The legislative body may provide for the vesting in a trustee of the right to enforce covenants to secure payment of, or in relation to, the bonds and the trustee’s powers and duties, and the limitation of his or her liabilities.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667.7

The legislative body may provide for the terms upon which the bondholders or any percentage of the bondholders may enforce covenants or duties imposed by this article.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667.8

The legislative body may provide in the resolution authorizing issuance of the bonds for a procedure for amending or abrogating the terms of the resolution with the consent of the holders of a specified number of the bonds.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50667.9

Any resolution containing a procedure specified in Section 50667.8 may also provide for meetings of bondholders or for their written assent without a meeting and the manner of consenting, with or without a meeting.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50668

The resolution shall specifically state the effect of amendment upon the rights of the holders of all of the bonds and shall be binding upon the holders of all of the bonds issued pursuant to the resolution.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50668.1

The legislative body may provide for any other acts and things necessary, convenient, or desirable to secure the bonds or tending to make them more marketable.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50668.2

The local agency shall pay or cause to be paid the principal and interest of the bonds on the date, at the place, and in the manner mentioned in the bonds and in accordance with the resolution authorizing their issuance.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50668.3

A separate, distinct, and special fund shall be created at or before the issuance of the bonds, which shall be maintained continuously during the time that any of the bonds or the interest thereon are outstanding and unpaid.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50668.4

All pledged revenue shall be deposited in the special fund and payments shall be made therefrom in the order specified in subdivisions (a) to (c), inclusive, of Section 50665.7.

(Amended by Stats. 1985, Ch. 1199, Sec. 1.)



50668.5

The local agency shall preserve and protect the security of the bonds and the rights of the bondholders and shall warrant and defend the rights of the bondholders against all claims and demands of all persons.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50668.6

In order to fully preserve and protect the priority and security of the bonds the local agency shall pay and discharge all lawful claims for labor, materials, and supplies, which if unpaid may become a lien or charge upon the revenues prior or superior to the lien of the bonds or impair the security of the bonds.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50668.7

The local agency shall hold in trust the revenues pledged to the payment of the principal of and interest on the bonds for the benefit of the bondholders and shall apply the same pursuant to the resolution authorizing the issuance of the bonds or to the resolution as modified.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50668.8

The local agency may invest funds held in reserve, or in any sinking fund, or funds not required for immediate disbursement, in property or securities in which the local agency may legally invest funds subject to its control. No such investment shall be made in contravention of any covenant or agreement in any resolution authorizing the issuance of any outstanding bonds.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50668.9

The local agency shall keep proper books of record and accounts of the revenues, separate from all other records and accounts, in which complete and correct entries shall be made of all transactions relating to the revenues.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50669

At all times, the books shall be subject to the inspection of the holders of not less than 10 percent of the outstanding bonds or their representatives authorized in writing.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50669.1

The local agency shall cause to be published a summary statement showing the amount of revenues collected which are required as security for payment of the principal of and interest on the bonds, the disbursements from such revenues in reasonable detail, and a general financial statement.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50669.2

The statement shall be published annually, not more than 120 days after the close of each fiscal year. The local agency shall furnish a copy of the statement to any bondholder upon request.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50669.3

In the resolution authorizing the bonds, the local agency may agree that the statement shall be prepared or audited by an independent certified public accountant and shall be in the form and contain the detail specified in the resolution.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50669.4

The duties set forth in this article do not require the local agency to expend any funds other than revenues pledged to secure payment of the principal of or interest on bonds as provided in this article.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50669.5

A fiscal or paying agent may be appointed as now, or hereafter, provided in Article 7 (commencing with Section 54550) of Chapter 6 of Division 2 of Title 5.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50669.6

A validating proceeding may be conducted as now, or hereafter, provided in Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50669.7

Bondholders shall have the remedies as now, or hereafter, provided in Article 10 (commencing with Section 54640) of Chapter 6 of Division 2 of Title 5.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50669.8

The bonds may be refunded in the manner now, or hereafter, provided in Article 11 (commencing with Section 54660) of Chapter 6 of Division 2 of Title 5.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50670

All bonds issued in pursuance of the provisions of this article shall by their issuance be conclusive evidence of the regularity, validity, and legal sufficiency of all proceedings, acts, and determinations in any wise pertaining thereto, had or made hereunder.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50670.1

Any action, suit, or proceeding of any kind or nature in which the validity of any of the proceedings taken under the provisions of this article is questioned or attacked, shall be filed within 30 days after the day of the adoption of the resolution providing for the issuance of the bonds and in case such action is not brought raising such issue within that period, then thereafter all persons whatsoever shall be barred in any action, suit, or proceeding from pleading, asserting, or claiming that any of the proceedings or other actions herein specified, were defective, faulty, or invalid in any respect.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50670.3

This article provides an alternative authority and procedure for the subject to which it relates but does not affect any other law relating to the same or a similar subject. When proceeding under this article, its provisions only need be followed.

(Added by Stats. 1985, Ch. 320, Sec. 2.)



50670.4

This article and all of its provisions shall be liberally construed to the end that the purposes of this article may be effective. If any section, subdivision, sentence, clause, or phrase of this article is for any reason held to be unconstitutional, that decision shall not affect the validity of the remaining portion of this article. It is hereby declared that this article would have been passed irrespective of the fact that any one or more sections, subdivisions, sentences, clauses, or phrases be declared unconstitutional.

(Added by Stats. 1985, Ch. 320, Sec. 2.)









CHAPTER 3.5 - Revenue Bonds for Public Improvements

ARTICLE 1 - Authority

50701

Subject to the provisions of this chapter, the board of a local agency may undertake and issue revenue bonds to finance the following public improvements:

(a) The acquisition, construction, maintenance, operation, improvement and development of public golf courses, marinas, or small craft harbors, and such facilities and improvements in connection therewith as in the opinion of the board may be reasonably necessary to provide for the full, complete and convenient public use of such golf courses, marinas, or small craft harbors.

(b) The acquisition, construction, maintenance and operation of facilities for the public convenience in conjunction with any public golf course, marina, or small craft harbor.

A local agency may not condemn property for the purposes of this chapter.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 9.)



50702

Each separate improvement shall be designated as a “project.”

(Added by Stats. 1957, Ch. 2066.)



50703

If in the opinion of the board, it is advisable that any project be acquired, constructed or completed, in whole or in part, it shall cause a report thereon to be made by any appropriate officer or officers of the local agency, which shall include:

(a) An estimate of the probable cost of the acquisition, construction and completion, including all incidental expenses, engineering, legal and administrative during the construction;

(b) An estimate of probable sources of income and the amount thereof;

(c) An estimate of the cost of maintenance and for the operation upon completion, including the cost of all repairs, administrative and overhead charges.

The expense of the preparation of the report shall be a local agency charge and shall be paid by the board out of any funds of the local agency available therefor.

(Added by Stats. 1957, Ch. 2066.)



50704

If the report is approved by the board, the board may adopt a resolution declaring that the public interest and necessity demand the acquisition, construction or completion of the project or of a designated part thereof, the purpose, nature and extent of which shall be described in general terms, and authorizing such acquisition, construction or completion. The board may thereupon authorize the issuance of revenue bonds for the purpose of obtaining funds in an amount estimated by the board to be sufficient for such project or part thereof.

(Added by Stats. 1957, Ch. 2066.)



50705

The board has full charge of the acquisition, construction and completion of all projects authorized by it and may proceed with such work subject to the availability of funds therefor.

(Added by Stats. 1957, Ch. 2066.)



50706

The board may institute any proceedings and acquire all real property necessary therefor on such terms and conditions as it deems advisable.

Whenever the cost of construction of any project or the cost of any repairs thereto shall exceed two thousand five hundred dollars ($2,500), such work shall be done by contract, and any contract therefor shall be void unless the same shall be let in the manner provided by Sections 25451 to 25455, inclusive in the case of a county, and Sections 37903 to 37907, inclusive, and Sections 37931 to 37935, inclusive, in the case of a city.

(Added by Stats. 1957, Ch. 2066.)



50706.5

It is unlawful to split or separate into smaller work orders or projects any project undertaken pursuant to this chapter for the purpose of evading any provisions of this chapter which require such work to be done by contract after competitive bidding. Every person who wilfully violates the provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1957, Ch. 2066.)



50707

Title to all property acquired under this chapter and the revenue and income therefrom shall be in the name of the local agency. The title to such property and the revenue and income therefrom including any miscellaneous revenues, sinking funds, reserve funds and other such funds and the income therefrom pledged to the payment of and interest of any bonds issued hereunder is subject to the trusts created by this chapter in favor of the bondholders. All such property and the income therefrom is exempt from all taxation by the State or by the county or by any city and county, city, municipality, district, political subdivision or public corporation thereof. The management, operation and control of all improvements acquired, constructed or completed by the board under this chapter shall be fixed in the board and the powers, rights, functions and duties of the board with respect thereto shall not be impaired or interfered with.

(Added by Stats. 1957, Ch. 2066.)



50708

So long as any bonds issued are outstanding and unpaid, the operation, maintenance, control, repair, construction, alteration and improvement of any project acquired, constructed or completed under this chapter is vested in the board.

(Added by Stats. 1957, Ch. 2066.)



50709

The board may only use for the payment of the acquisition, construction, completion, maintenance, or insurance of any project undertaken under the authority of this chapter, the proceeds of revenue bonds issued and sold by the board, or the revenues from such project.

(Added by Stats. 1957, Ch. 2066.)



50710

The board may insure against any accident to or destruction of any project or any part thereof. Any money collected on such insurance shall be used for the purpose of repairing or rebuilding the project damaged, injured or destroyed or for the retirement of any revenue bonds issued in connection therewith which may be outstanding or unredeemed, as may be agreed upon by the board in the indenture authorizing the issuance of the bonds.

(Added by Stats. 1957, Ch. 2066.)



50711

The board may insure against loss of revenue from any cause whatever and the proceeds of such insurance shall be used solely for the payment of the bonds and interest thereon.

(Added by Stats. 1957, Ch. 2066.)



50712

The board may insure against public liability or property damage in connection with any project. It may provide in the proceedings authorizing the issuance of any revenue bonds for the carrying of such or any other insurance in such amount and of such character as may be specified and for the payment of the premiums thereon.

(Added by Stats. 1957, Ch. 2066.)



50713

This chapter provides an alternative procedure to that otherwise provided by law for undertaking the improvements authorized herein and shall not operate to limit or control the authority of the board to undertake the same improvements in any other manner authorized by law.

(Added by Stats. 1957, Ch. 2066.)






ARTICLE 2 - Revenue Bonds

50715

The board shall issue revenue bonds in the name of the local agency. These bonds shall constitute obligations of the project only, and neither the payment of the principal or interest of any such bond constitutes a debt, liability or obligation of the local agency or of the State of California. All bonds issued by the board shall contain a recital on their face that neither the payment of the principal or any part thereof nor any interest thereon constitutes a debt, liability or obligation of the local agency or of the State.

(Added by Stats. 1957, Ch. 2066.)



50716

The board shall determine the time, form and manner of the issuance of revenue bonds.

(Added by Stats. 1957, Ch. 2066.)



50717

The board may enter into indentures providing for the aggregate principal amount, date, or dates, maturities, interest rate, denominations, form, registration transfer and interchange of such bonds and coupons, and the terms and conditions upon which the same shall be executed, issued, secured, sold, paid, redeemed, funded and refunded. Reference on the face of the bonds to such indenture by its date of adoption, or the apparent date on the face thereof, is sufficient to incorporate all of the provisions thereof and of this chapter into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to all of the provisions of the indenture and of this chapter, and is bound thereby.

(Added by Stats. 1957, Ch. 2066.)



50718

An indenture pursuant to which bonds are issued may include such covenants and agreements on the part of the board as the board deems necessary or advisible for the better security of the bonds issued thereunder.

(Added by Stats. 1957, Ch. 2066.)



50719

An indenture may include a clause relating to the bonds issued thereunder requiring the board to pay or cause to be paid punctually the principal of all such bonds and the interest thereon on the date or dates, at the place or places, and in the manner mentioned in such bonds and in the coupons appertaining thereto in accordance with such indenture.

(Added by Stats. 1957, Ch. 2066.)



50720

An indenture may include a clause relating to the bonds issued thereunder requiring the board to continuously operate all improvements acquired, constructed, or completed, in whole or in part, from the proceeds of the bonds in an efficient and economical manner.

(Added by Stats. 1957, Ch. 2066.)



50721

An indenture may include a clause relating to the bonds issued thereunder requiring the board to make all needful and necessary repairs, renewals and replacements to any improvements and to keep them at all times in good repair, working order and condition.

(Added by Stats. 1957, Ch. 2066.)



50722

An indenture may include a clause relating to the bonds issued thereunder requiring the board to preserve and protect the security of the bonds and the rights of the holders thereof and to warrant and defend such rights.

(Added by Stats. 1957, Ch. 2066.)



50723

An indenture may include a clause relating to the bonds issued thereunder requiring the board to pay and discharge or cause to be paid and discharged from the funds available for that purpose all lawful claims for labor, materials and supplies or other charges which, if unpaid, might become a lien or charge upon the revenues, or any part thereof, of any improvements acquired, constructed or completed from the proceeds of the sale of the bonds, or upon any of the physical properties thereof which might impair the security of the bonds.

(Added by Stats. 1957, Ch. 2066.)



50724

An indenture may include a clause relating to the bonds issued thereunder which limits, restricts, or prohibits any right, power or privilege of the board to mortgage or otherwise encumber, sell, lease or dispose of any improvements constructed from the proceeds of the bonds, or to enter into any lease or agreement which impairs or impedes the operation of such improvement, or any part thereof, necessary to secure adequate revenues or which otherwise impairs or impedes the rights of the holders of the bonds with respect to such revenues.

(Added by Stats. 1957, Ch. 2066.)



50725

An indenture may include a clause relating to the bonds issued thereunder requiring the board to fix, prescribe and collect fees, rates, tolls, rentals or other charges in connection with the services and facilities furnished from the improvements acquired, constructed or purchased from part or all of the proceeds of the bonds, sufficient to pay the principal of and interest on the bonds as they become due and payable, together with all expenses of operation, maintenance and repair of the improvements, and with such additional sums as may be required for any sinking fund, reserve fund or other special fund provided for the further security of such bonds or as a depreciation charge or other charge in connection with such improvement.

(Added by Stats. 1957, Ch. 2066.)



50726

An indenture may include a clause relating to the bonds issued thereunder requiring the board to hold in trust the revenues pledged to the payment of such bonds and the interest thereon, or to any reserve or other fund created for the further protection of the bonds, and to apply such revenues or cause them to be applied only as provided in the indenture.

(Added by Stats. 1957, Ch. 2066.)



50727

An indenture may include a clause limiting the power of the board to apply the proceeds of the sale of any issue of bonds for the acquiring, constructing, or completing of any improvement or any part thereof, or more than one of such improvements.

(Added by Stats. 1957, Ch. 2066.)



50728

An indenture may include a clause limiting the power of the board to issue additional bonds for the purpose of acquiring, constructing or completing any improvement or any part thereof.

(Added by Stats. 1957, Ch. 2066.)



50729

An indenture may include a clause requiring, specifying or limiting the kind, amount and character of insurance to be maintained by the board on any improvement, or any part thereof, and the use and disposition of the proceeds of any such insurance thereafter collected.

(Added by Stats. 1957, Ch. 2066.)



50730

An indenture may include a clause providing the events of default and the terms and conditions upon which any or all of the bonds then or thereafter issued may become or be declared due and payable prior to maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(Added by Stats. 1957, Ch. 2066.)



50731

An indenture may include a clause designating the rights, limitations, powers and duties arising upon breach by the board of any of the covenants, conditions, or obligations contained in any indenture.

(Added by Stats. 1957, Ch. 2066.)



50732

An indenture may include a clause prescribing a procedure by which the terms and conditions of the indenture may be subsequently amended or modified with the consent of the board and the vote or written assent of the holders of a specified principal amount of the bonds issued and outstanding. Such clause may provide for meetings of bondholders and for the manner in which the consent of the bondholders may be given. The clause shall specifically state the effect of such amendment or modification upon the rights of the holders of all of the bonds and interest coupons appertaining thereto, whether attached thereto or detached therefrom.

With respect to any clause providing for the modification or amendment of an indenture, the board may agree that bonds held by the board, by any department, political subdivision or agency of the State of California, or by any public corporation, municipality, district or political subdivision shall not be counted as outstanding bonds, or be entitled to vote or assent but shall nevertheless, be subject to any such modification or amendment.

(Added by Stats. 1957, Ch. 2066.)



50733

The indenture may include a clause providing for such other acts and matters as may be necessary or convenient or desirable in order to secure the bonds or to make the bonds more marketable.

(Added by Stats. 1957, Ch. 2066.)



50734

The board may designate a bank or trust company, qualified to do business in this State, as a trustee for the holders of bonds issued hereunder, and may authorize the trustee to act on behalf of the holders of the bonds, or any stated percentage thereof, and to exercise and prosecute on behalf of the holders of the bonds such rights and remedies as may be available to the holders.

(Added by Stats. 1957, Ch. 2066.)



50735

The board shall fix and determine the conditions upon which any trustee shall receive, hold or disburse any or all revenues collected for or on account of the bondholders. The board shall prescribe the duties and powers of such trustee with respect to the payment of principal and interest on the bonds, the redemption of the bonds, the registration and discharge from registration of the bonds, and the management of any sinking fund or other funds provided as security for the bonds.

(Added by Stats. 1957, Ch. 2066.)



50736

The board may issue bonds in series or may divide any issue into one or more divisions and fix different maturities or dates of such bonds, different rates of interest, or prescribe different terms and conditions for the bonds of the several series or divisions. It is not necessary that all bonds of the same authorized issue be of the same kind or character, have the same security, or be of the same interest rate, but the terms thereof shall in each case be provided for by the board, at or prior to the issue thereof. The board may provide for successive issues or may provide for one maximum issue.

(Added by Stats. 1957, Ch. 2066.)



50737

Bonds may be issued as coupon bonds or as registered bonds. The board may provide for the interchange of coupon bonds for registered bonds and registered bonds for coupon bonds, and may provide that the bonds shall be registered as to principal only, or as to both principal and interest, or otherwise as the board may determine.

(Added by Stats. 1957, Ch. 2066.)



50738

Bonds shall bear interest at a rate of not to exceed 8 percent per annum, payable annually or semiannually or in part annually and in part semiannually. Prior to the issuance of bonds the board may fix limitations or restrictions on the payment of interest.

(Amended by Stats. 1975, Ch. 130.)



50739

Bonds may be callable upon such terms, conditions, and upon such notice as the board may determine, and upon the payment of the premium fixed by the board in the proceedings for the issuance of the bonds. No bond is subject to call or redemption prior to its fixed maturity date unless the right to exercise such call is expressly stated on the face of the bond.

(Added by Stats. 1957, Ch. 2066.)



50740

The board may provide for the payment of the principal and interest of bonds at any place within or without the State of California, and in specified coin or currency of the United States.

(Added by Stats. 1957, Ch. 2066.)



50741

The board may provide for the execution and authentication of bonds by the manual, lithographed or printed facsimile signature of officers of the board. If any of the officers whose signatures or countersignatures appear upon the bonds or coupons cease to be officers before the delivery of the bonds or coupons, their signatures or countersignatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the bonds and coupons.

(Added by Stats. 1957, Ch. 2066.)



50742

Bonds shall bear dates prescribed by the board. Bonds may be serial bonds or sinking fund bonds with such maturities as the board may determine. No bond by its terms shall mature in more than 50 years from its own date and in the event any authorized issue is divided into two or more series or divisions, the maximum maturity date herein authorized shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

(Added by Stats. 1957, Ch. 2066.)



50743

The board may fix terms and conditions for the sale or other disposition of any authorized issue of bonds. The board may sell bonds at less than their par or face value but no bond may be sold at a price below the par or face value thereof which would result in a sale price yielding to the purchaser an average of more than six (6) percent per annum, payable semiannually, according to standard tables of bond values.

(Added by Stats. 1957, Ch. 2066.)



50744

The board may provide for the security of bonds.

(Added by Stats. 1957, Ch. 2066.)



50745

Interest on bonds may be paid out of the proceeds of the sale of the bonds during the actual construction of any project for the acquisition, construction or completion of which the bonds have been issued, and for a period of not to exceed two (2) years thereafter as provided for in the indenture.

(Added by Stats. 1957, Ch. 2066.)



50746

The board may provide in the proceedings for the issuance of bonds that the bonds and the interest thereon constitute such lien upon the revenues of any project acquired, constructed or completed from the proceeds thereof as may be provided for in the indenture.

(Added by Stats. 1957, Ch. 2066.)



50747

Pending the actual issuance or delivery of revenue bonds, the board may issue temporary or interim bonds, certificates or receipts of any denominations whatsoever, and with or without coupons, to be exchanged for definitive bonds when ready for delivery.

(Added by Stats. 1957, Ch. 2066.)



50748

All bonds, and the interest or income therefrom, are exempt from all taxation in this State other than gift, inheritance and estate taxes.

(Added by Stats. 1957, Ch. 2066.)



50749

The bonds issued under this chapter shall be subject to investigation and certification by the State Treasurer under the Districts Securities Law (Chapter 1 (commencing with Section 20000), Division 10, Water Code) as such law reads or is hereafter amended to read. If the State Treasurer determines that the bonds are adequately secured and the revenues of the authority applicable to the payment thereof are or will be sufficient to pay the principal and interest of the bonds, and if the State Treasurer certifies to that effect, the bonds shall be eligible as legal investments for both public and private funds in the same manner as provided in the Districts Securities Law.

(Amended by Stats. 1971, Ch. 214.)



50750

The board may provide for the issuance, sale, or exhange of refunding bonds for the purpose of redeeming or retiring any revenue bonds issued by the board. All provisions of this chapter applicable to the issuance of revenue bonds are applicable to the funding or refunding bonds and to the issuance sale or exchange thereof.

(Added by Stats. 1957, Ch. 2066.)



50751

Funding or refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds to be funded or refunded thereby, and in addition for the payment of all expenses incident to the calling, retiring or paying of such outstanding bonds, and the issuance of such funding or refunding bonds. These expenses include the difference in amount between the par value of the funding or refunding bonds and any amount less than par for which the funding or refunding bonds are sold, any amount necessary to be made available for the payment of interest upon such funding or refunding bonds from the date of sale thereof to the date of payment of the bonds to be funded or refunded or to the date upon which the bonds to be funded or refunded will be paid pursuant to the call thereof or agreement with the holders thereof, and the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing thereon to the date of the call or retirement.

(Added by Stats. 1957, Ch. 2066.)



50752

All bonds issued under the provisions of this chapter are negotiable instruments, except when registered in the name of a registered owner.

(Added by Stats. 1957, Ch. 2066.)



50753

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1550.)






ARTICLE 3 - Rental Rates, Charges and Fees

50760

The board shall fix the rental rates, fees and all other charges to be made for all facilities furnished, acquired, constructed or completed under this chapter for the use thereof by any persons utilizing such facilities. Subject to such contractual obligations as may be entered into by the board and the holders of the revenue bonds issued under this chapter, the board is authorized to change such rental rates, charges and fees from time to time as conditions warrant. All rental rates, fees and charges shall be at all times fixed to yield annual revenue equal to annual operating and maintenance expenses including insurance costs and all redemption payments and interest charges on the revenue bonds at any time issued and outstanding in connection with the project of which such facilities are a part as the same become due. The bond redemption and interest payments shall constitute a first, direct and exclusive charge and lien on all such rentals, fees and charges and other revenues and interest thereon and sinking funds created therefrom received from the use and operation of the project for the acquisition, construction or completion of which such revenue bonds were issued, and all such rentals, fees and charges and other revenues, together with the interest thereon shall constitute a trust fund for the security and payment of such bonds and shall not be used or pledged for any other purpose so long as such bonds, or any of them, are outstanding and unpaid. The board may provide that the rental rates, fees and charges established are minimum rental rates, fees and charges and subject to increase or decrease in accordance only with the terms of the indenture under which the revenue bonds were issued.

(Added by Stats. 1957, Ch. 2066.)



50761

The board may lease concessions for a period of time not exceeding 10 years as may be agreed upon by the contracting parties with or without advertising for bids.

(Added by Stats. 1957, Ch. 2066.)



50762

Every contract entered into by the board for the use of any project or part thereof, acquired, constructed or completed from the proceeds of the sale of revenue bonds shall incorporate by reference the provisions of any indenture pursuant to which the bonds were issued. Every such contract or lease shall also refer to the provisions of this chapter with respect to the obligation of the board to fix rental fees and charges to meet the payments provided for in this chapter and in the proceedings for the issuance of revenue bonds and all payments required to be made to the board under such contract shall be subject to increase if and when the board is required to increase rates or charges to meet its obligations hereunder and under any indenture providing for the issuance of bonds.

(Added by Stats. 1957, Ch. 2066.)






ARTICLE 4 - Competitive Projects

50765

The board may include, in an indenture for the issuance of revenue bonds, a clause that no competitive projects will be acquired or constructed by the board as long as any of the bonds issued under any such indenture are outstanding. Such limitation shall be valid and binding upon the board.

(Added by Stats. 1957, Ch. 2066.)



50766

The board may also include in an indenture for the issuance of bonds a clause that no project acquired, constructed or completed from the proceeds of revenue bonds shall be used without charge therefor or be furnished free of charge to any person, including the State of California or any political subdivision thereof, or any public corporation or individual, other than employees of the board or of another public body actually engaged in rendering service to the board in connection with the project.

(Added by Stats. 1957, Ch. 2066.)






ARTICLE 5 - Rights of Bondholders

50770

The holder of any bond issued pursuant to this chapter may by mandamus or other appropriate proceeding, require and compel the performance of any of the duties imposed upon the board or its officers, agents or employees in connection with the acquisition, construction, operation, maintenance, repair, reconstruction or insurance of any project or the collection, deposit, investment, application and disbursement of rates, charges, fees and all other revenues derived from the operation and use of any project, or in connection with the deposit, investment and disbursement of the proceeds received from the sale of bonds. The enumeration of such rights and remedies does not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of bonds issued pursuant to this chapter.

(Added by Stats. 1957, Ch. 2066.)



50771

While any revenue bonds issued by the board remain outstanding, the powers and duties of the board shall not be diminished or impaired in any manner that will adversely affect the interest and rights of the holders of the bonds.

(Added by Stats. 1957, Ch. 2066.)






ARTICLE 6 - Contributions and Cooperation

50786

The board may accept contributions or appropriations from the United States of America, the State of California, or any department or agency of either thereof, or from any city, city and county, political subdivision, agency, district or other public corporation of this State.

(Added by Stats. 1957, Ch. 2066.)



50787

The board may enter into any contract, arrangement or agreement with the United States, the State or any other municipal corporation or public agency and may cooperate with the United States, the State or any other municipal corporation or public agency for the development, maintenance, operation or use of any project authorized by this chapter.

(Added by Stats. 1957, Ch. 2066.)



50788

The board may cooperate and contract with the United States under the War Mobilization and Reconversion Act of 1944, approved October 3, 1944, and any acts amendatory or supplemental thereto or any other act of Congress heretofore or hereafter enacted, authorizing or permitting such cooperation.

(Added by Stats. 1957, Ch. 2066.)



50789

The board may authorize or direct any officer, employee or department of the local agency to perform services for or in connection with the development, construction, maintenance or operation of any project and the cost of such services shall be a charge against the appropriate project fund.

The board shall not authorize, direct, or permit any local agency officer, employee or department of the local agency to render any services for or in connection with any project or to incur any cost or expense for or in connection with or in aid of any project until funds are available either from the proceeds of the sale of bonds authorized for the project or from the revenues thereof for the payment of such cost or expense and all costs and expenses incurred by the local agency or by any officer, employees or department thereof for or in connection with or in aid of any project constitute a charge against the appropriate project and shall be paid from the appropriate fund of such project in the same manner as other costs and expenses incurred in connection with such project are paid.

(Added by Stats. 1957, Ch. 2066.)



50790

The board may provide for the construction, maintenance and operation of any project upon any lands owned by the local agency without regard to the manner in which such lands were acquired, and if such lands were acquired other than through the issuance of revenue bonds authorized for the particular project, the board shall fix a reasonable rental for the use of such lands, which rental shall be a charge against the appropriate funds of the project and shall be payable into the general or other appropriate fund of the local agency.

(Added by Stats. 1957, Ch. 2066.)






ARTICLE 7 - Funds

50793

The proceeds from the sale of all bonds authorized under the provisions of this chapter shall be paid into the treasury of the local agency to the credit of the construction fund which the treasurer is hereby directed to establish for the particular project for which the bonds were authorized. The moneys in the construction fund shall be kept separate and apart from all other funds in the treasury of the local agency and shall be paid out and disbursed on the order of the board in the same manner that other funds are paid out and disbursed from the treasury of the local agency solely for the construction of the particular project for which the bonds were authorized, including preliminary reports, surveys, preparations, plans and specifications and for the payment of all other costs and expenses prior to and during construction, including the acquisition of necessary rights of way, easements, lands and other property of every kind and description and appurtenances thereto, and the payment of all expenses, engineering and administrative costs as provided by the board in the proceedings for the issuance of such bonds.

(Added by Stats. 1957, Ch. 2066.)



50794

If any surplus shall exist in the construction fund after the payment in full of all costs of acquisition, construction and completion of the project for which the revenue bonds were issued, the same may be paid out and disbursed for any of the purposes provided for in this chapter or in any agreement which may be made by the board in any indenture for the issuance of the revenue bonds.

(Added by Stats. 1957, Ch. 2066.)



50795

The board may provide for the payment of the interest becoming due and payment on the principal of revenue bonds prior to and during the period of actual construction of the project for which the bonds are issued and for the period specified in the indenture for the issuance of the bonds, which period shall not exceed two years after the completion of construction and for the payment of all costs and expenses of administration during a period of one year after the completion of construction of the project out of the construction fund as the need therefor may arise and moneys in the construction fund are hereby made available for such purposes.

(Added by Stats. 1957, Ch. 2066.)



50796

Moneys in the construction fund not required to meet acquisition or construction costs or expenses payable from the construction fund or interest on the bonds, may be invested in bonds and other obligations eligible for investment of surplus county moneys; subject to such limitations as may be provided in the proceedings authorizing the issuance of the bonds. Any income or interest thereon shall be added to and become a part of the construction fund.

(Added by Stats. 1957, Ch. 2066.)



50797

All revenues received from the operation of the project acquired, constructed or completed by the board shall be paid into the treasury of the local agency to the credit of the revenue fund which the treasurer is hereby directed to establish for the particular project for which the bonds were authorized. The moneys in the revenue fund shall be paid out and disbursed for the payment of the principal and interest on all bonds issued by the board for the particular project producing the revenue as and when such principal and interest shall become due and for the creation of any reserve fund or other special fund provided by the board in the proceedings for the issuance of said bonds and also for the payment of all costs and expenses for the maintenance, operation and insurance of the project, engineering and administrative costs and for all repairs and replacements and other costs and expenses incurred in connection with such project.

(Added by Stats. 1957, Ch. 2066.)






ARTICLE 8 - Definition and General Provisions

50798

This chapter shall be liberally construed to carry out its objects and purposes and to finance the construction of needed public improvements through the medium of revenue bonds and to protect the holders of such bonds.

(Added by Stats. 1957, Ch. 2066.)



50798.1

“Bonds” as used in this chapter means the written evidence of any obligation incurred by the board payable out of revenues as provided in this chapter in order to secure funds with which to carry out the purposes of this chapter irrespective of the form of such obligation whether in the form of bonds, notes, debentures, interest bearing certificates or other forms prescribed by the board.

(Added by Stats. 1957, Ch. 2066.)



50798.2

“Revenue” as used in this chapter shall mean all fees, rates, charges, rentals or other income and revenue actually received or receivable by or for the account of the board from the operation of any particular project including without limiting the generality of the foregoing interest allowed on any moneys or securities and any proceeds derived from the sale of any securities and any consideration in any way derived from the particular project owned, operated or maintained by the board.

(Added by Stats. 1957, Ch. 2066.)



50798.3

“Board” as used in this chapter means the board of supervisors in the case of a county or city and county, and city council or board of trustees in the case of a city.

(Added by Stats. 1957, Ch. 2066.)



50798.4

This chapter shall not be operative in any local agency until the board, either at a general or a special election, shall submit to the electors of the local agency the question as to whether the board shall be authorized to adopt the revenue-bond method of financing for the improvements referred to in this chapter.

If a majority of the electors voting upon the question vote in favor of the revenue-bond method of financing the said improvements, the board may proceed to undertake and finance the improvements as provided for herein.

If a majority of the electors voting upon the question vote against the revenue-bond method of financing the said improvements, the board shall not again submit the question to the electors until a period of at least six months has elapsed since the date of the last election at which the question was submitted.

(Added by Stats. 1957, Ch. 2066.)









CHAPTER 4 - Police Officers’ Pension Fund and Firemen’s Pension Fund

ARTICLE 1 - General Provisions

50800

Unless the context otherwise requires, the definitions and general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1949, Ch. 81.)



50801

“Board” means Board of Firemen’s Pension Fund Commissioners or Board of Police Pension Fund Commissioners.

(Added by Stats. 1949, Ch. 81.)



50802

“Fund” means the Police Relief and Pension Fund or the Firemen’s Relief and Pension Fund.

(Added by Stats. 1949, Ch. 81.)



50803

“Department” means regularly constituted fire department or regularly constituted police department.

(Added by Stats. 1949, Ch. 81.)



50804

“Member” means a person duly appointed or selected and sworn as a member of the regularly constituted police department if the local agency has established a police relief and pension fund pursuant to this chapter.

(Added by Stats. 1949, Ch. 81.)



50805

“Member” also means any person duly appointed or selected and sworn as a member of the regularly constituted fire department if the local agency has established a firemen’s relief and pension fund pursuant to this chapter.

(Added by Stats. 1949, Ch. 81.)



50806

Every local agency in which there is a police department or a fire department may establish a relief and pension fund for either department or for both departments. If a fund is established for both departments, there shall be two separate funds, one for each department. The fund established for the police department shall be known as the police relief and pension fund. The fund established for the fire department shall be known as the firemen’s relief and pension fund.

(Added by Stats. 1949, Ch. 81.)



50807

Any fund, for the relief or pensioning of police officers or firemen, their life or health insurance, or the payment of a sum of money on their death, is merged with and constitutes a part of the fund created for that purpose pursuant to this chapter.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2 - Organization, Powers, and Duties of the Board

50830

The board for each fund consists of the board of commissioners for the department. If there is no board of commissioners, the chairman of the legislative body of the local agency, the treasurer of the local agency, and the chief of the department constitute the board.

(Added by Stats. 1949, Ch. 81.)



50831

The board has charge of and administers the fund and shall order payments from it pursuant to this chapter.

(Added by Stats. 1949, Ch. 81.)



50832

The board shall organize by choosing one of its number as chairman and by appointing a secretary.

(Added by Stats. 1949, Ch. 81.)



50833

The treasurer of the local agency is ex officio treasurer of the fund.

(Added by Stats. 1949, Ch. 81.)



50834

The board shall meet on the first Mondays of April, July, October, and January, and upon the call of its president.

(Added by Stats. 1949, Ch. 81.)



50835

The board shall biennially select from its members a president and secretary.

(Added by Stats. 1949, Ch. 81.)



50836

A majority of the members of the board constitutes a quorum and may transact business.

(Added by Stats. 1949, Ch. 81.)



50837

The board shall make an annual report in June to the legislative body of the local agency. The report shall state:

(a) The condition of the fund.

(b) The receipts and disbursements on account of the fund.

(c) A list of the beneficiaries of the fund and the amounts paid them.

(Added by Stats. 1949, Ch. 81.)



50838

The board may compel witnesses to attend and testify before it upon matters concerning the system established by this chapter. Such testimony shall be taken in the same manner as testimony is taken before notaries public. The president or a member of the board may administer oaths to witnesses.

(Added by Stats. 1949, Ch. 81.)



50839

The board may appoint a secretary and provide for the payment of its necessary expenses, including secretary hire and printing, from the fund.

(Added by Stats. 1949, Ch. 81.)



50840

The board may make regulations for its guidance pursuant to this chapter.

(Added by Stats. 1949, Ch. 81.)



50841

The board shall issue warrants to persons entitled for the amount of money ordered paid them from the fund by the board. The warrant shall be signed by the president and secretary and shall state the purpose of the payment.

(Added by Stats. 1949, Ch. 81.)



50842

The board shall keep a record of all its proceedings.

(Amended by Stats. 1969, Ch. 371.)



50843

At each quarterly meeting, the board shall send to the treasurer and the auditor of the local agency a list of persons entitled to payment from the fund and the amount and purpose of the payments. The list shall be certified and signed by the president and secretary of the board and attested under oath.

(Added by Stats. 1949, Ch. 81.)



50844

The auditor shall copy the list in a book kept for that purpose which shall be known as the police relief and pension fund book or the firemen’s relief and pension fund book. The auditor shall transmit the list to the legislative body of the local agency. It shall order the payment of the amounts in the list out of the fund.

(Added by Stats. 1949, Ch. 81.)



50845

Upon proper vouchers, payments pursuant to this chapter shall be made quarterly from the police relief and pension fund and monthly from the firemen’s relief and pension fund.

(Added by Stats. 1949, Ch. 81.)



50846

No compensation emolument shall be paid to any member of the board for any duty performed pursuant to this chapter.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 3 - Pensions and Death Benefits

50870

When a member has attained age 60 and has served in the fire department for twenty years, or more, in the aggregate, the board may order him retired from further service. From the date of the order the service of the member in the fire department ceases and, during his lifetime, he shall be paid from the fund an annual pension equal to one-half of the annual salary attached to the rank he held for one year next preceding retirement.

(Added by Stats. 1949, Ch. 81.)



50871

A member of the police department may retire for service pursuant to this section. Upon receipt of a member’s application for retirement, the board shall order him retired from further service. From the date of the order the service of the member in the police department ceases and during his lifetime he shall be paid from the fund an annual pension based upon the following schedule:

(a) If he has attained age 60 and served in the police department for twenty years, or more, in the aggregate, his annual pension shall be one-half of the annual salary attached to the rank he held for one year next preceding retirement.

(b) If he has attained age 60 and has served in the police department for thirty years, or more, in the aggregate, his annual pension shall be two-thirds of the annual salary attached to the rank he held for one year next preceding retirement.

(c) If he has attained age 55 and has served in the police department for twenty-five or more consecutive years, his annual pension shall be one-half of the annual salary attached to the rank he held for one year next preceding retirement.

(Added by Stats. 1949, Ch. 81.)



50871.5

Notwithstanding any other provision of this chapter, if all members defined by Section 50804 or Section 50805 or both Sections 50804 and 50805 agree in writing thereto, the governing body of a local agency may, by resolution, provide to those members, in lieu of the benefits provided under this chapter, retirement benefits which are comparable to those provided by the Public Employees’ Retirement Law to local safety members. The change in benefits authorized by this section shall not be construed as a violation of Section 50882 or 50883.

(Added by Stats. 1987, Ch. 1024, Sec. 1.)



50872

Upon the written request of a member who becomes physically disabled by reason of bodily injury received in the performance of his duty, the board may retire him and order that he be paid from the fund, during his lifetime, an annual pension equal to one-half of the annual salary attached to the rank he held at the date of retirement. If the board deems it for the good of the department, it may take such action without request by the member.

(Added by Stats. 1949, Ch. 81.)



50873

On the death of a disabled member, his heirs or assigns have no claim against the fund.

(Added by Stats. 1949, Ch. 81.)



50874

If the disability ceases, the pension ceases and the member shall be restored to active service at the same salary he received at retirement.

(Added by Stats. 1949, Ch. 81.)



50875

A member shall not be retired for disability or receive any benefit from the fund unless certificates of his disability are filed with the board. The certificates shall be subscribed and sworn to by the member, the physician of the local agency if there is one, and two regularly licensed physicians practicing in the local agency. The board may require other evidence of disability before ordering the retirement and pension.

(Added by Stats. 1949, Ch. 81.)



50876

The board may at any time summon before it a member retired for disability and require examination of his fitness for duty.

(Added by Stats. 1949, Ch. 81.)



50877

A member retired pursuant to this chapter shall report to the chief of the department from which he was retired on the first Mondays of April, July, October, and January of each year.

(Added by Stats. 1949, Ch. 81.)



50878

During great public emergency the chief of the department may assign members retired from that department to such duty as he directs. They have no claim against the local agency for payment for duty so performed.

(Added by Stats. 1949, Ch. 81.)



50879

Upon satisfactory proof that a member has lost his or her life in the performance of his or her duty, leaving a surviving spouse or children under age 16, the board shall order an annual pension of one-third the annual salary attached to the rank he or she held at his or her death paid to the spouse during his or her life. If there is no surviving spouse, the pension shall be paid to the children until they attain age 16.

(Amended by Stats. 1976, Ch. 1436.)



50880

If the surviving spouse or a child marries, the pension to such person ceases.

(Amended by Stats. 1976, Ch. 1436.)



50881

If a member dies from natural causes after 10 years of service, his or her surviving spouse or children, or if there are no surviving spouse or children, his or her parents or siblings, shall receive one thousand dollars ($1,000) from the fund.

(Amended by Stats. 1976, Ch. 1436.)



50882

A person who resigns or is dismissed from the department is not entitled to relief from the fund.

(Added by Stats. 1949, Ch. 81.)



50883

Upon the occurrence of any of the following events, the payment of a pension or benefit to the recipient shall cease.

The recipient is:

(a) Convicted of a felony.

(b) Becomes a habitual drunkard.

(c) Becomes a nonresident of this State.

(d) Fails to report for examination for duty unless excused by the board.

(e) Disobeys the requirements of the board as to the examination or duty.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 4 - Contributions and Surplus

50910

At the time of each annual tax levy, the legislative body of the local agency shall direct that from the funds of the local agency an amount equal to 2 percent of the salaries paid to the policemen during the preceding year be paid into the police relief and pension fund, and an amount equal to 2 percent of the salaries paid to the firemen during the preceding year into the firemen’s relief and pension fund.

(Added by Stats. 1949, Ch. 81.)



50911

At the time of each annual tax levy, the legislative body shall direct the payment into the police relief and pension fund of the following amounts:

(a) Not less than 5 nor more than 10 percent of all money received from licenses for the keeping of places where spirituous, malt, or other intoxicating liquors are sold.

(b) One-half of all money received from taxes or dog licenses.

(c) All money received from fines paid by the members of the police force for violation of the regulations of the department.

(d) All proceeds of sales of unclaimed property.

(e) Not less than one-fourth nor more than one-half of all money received from licenses from pawnbrokers, billiardhall keepers, second-hand dealers, and junk stores.

(f) All money from fines for carrying concealed weapons.

(g) Twenty-five percent of fines paid for violation of the ordinances of the local agency.

(h) All rewards paid to members of the police force, other than those excepted by the chief of police.

(Added by Stats. 1949, Ch. 81.)



50912

At the time of each annual tax levy, the legislative body shall direct the payment into the firemen’s relief and pension fund of the following amounts:

(a) All rewards paid to members of the fire department.

(b) All fines paid by members of the fire department for violations of the regulations of the department.

(c) One-half of all fines collected for violations of fire precaution laws.

(Added by Stats. 1949, Ch. 81.)



50913

On June 30th of each year, or as soon thereafter as practicable, the auditor of the local agency shall make a report to the legislative body stating:

(a) The amount of money disbursed on account of the fund during the previous year.

(b) The amount to the credit of the fund.

(Added by Stats. 1949, Ch. 81.)



50914

If the amount in the fund exceeds the amount required for disbursal, the excess shall be transferred to the general fund of the local agency and no longer under the control of the board. The amount required for disbursement is deemed the average amount per year disbursed during the next preceding three years.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 5 - Extraterritorial Activities of County and City Peace Officers

50920

As used in this article, the term “peace officer” means a sheriff, undersheriff, deputy sheriff, marshal, or deputy marshal of a county or city and county, or a marshal or police officer of a city or town, employed and compensated as such, whether the members are volunteer, partly paid, or fully paid, except those whose principal duties are clerical, such as stenographers, telephone operators, and other workers not engaged in law enforcement operations, or the protection or preservation of life or property, and not under suspension or otherwise lacking in good standing.

(Amended by Stats. 2002, Ch. 784, Sec. 193. Effective January 1, 2003.)



50921

Whenever any peace officer of a city, county, or city and county of this state is injured, dies, or is disabled from performing his or her duties as a peace officer by reason of engaging in the apprehension or attempted apprehension of law violators or suspected law violators or protection or preservation of life or property, or the preservation of the peace anywhere in this state, including the local jurisdiction in which he or she is employed, but is not at the time acting under the immediate direction of his or her employer, he, she, or his or her dependents, as the case may be, shall be accorded by his or her employer all of the same benefits including the benefits of the Workers’ Compensation Law, which he, she, or they would have received had that peace officer been acting under the immediate direction of his or her employer. Any injury, disability, or death incurred under the circumstances described in this section shall be deemed to have arisen out of and been sustained in the course of employment for purposes of workers’ compensation and all other benefits.

(Amended by Stats. 1983, Ch. 101, Sec. 70.)



50922

Nothing in this article shall be deemed to:

(a) Require the extension of any benefits to a peace officer who at the time of his injury, death, or disability is acting for compensation from one other than the city, county or city and county of his primary employment.

(b) Require the extension of any benefits to a peace officer employed by a city, county, or city and county which by charter, ordinance, or departmental regulation expressly prohibits the activity giving rise to the injury, disability or death, whether now in force or hereafter enacted or promulgated.

(c) Enlarge or extend the authority of any peace officer to make an arrest; provided, however, that illegality of the arrest shall not affect the extension of benefits by reason of this act if the peace officer reasonably believed that the arrest was not illegal.

(Added by Stats. 1959, Ch. 395.)






ARTICLE 6 - Extraterritorial Activities of Firemen

50925

As used in this article the term “firefighter” shall be deemed to include only a member of a fire department of cities, counties, cities and counties, districts or other public or municipal corporations or political subdivisions, whether the members are volunteer, partly paid, or fully paid, excepting those whose principal duties are clerical, such as stenographers, telephone operators and other workers not engaged in fire-suppression or rescue operations or the protection or preservation of life or property. These firefighters shall be regularly employed, or in the case of a volunteer, shall be regularly enrolled as such.

(Amended by Stats. 1984, Ch. 89, Sec. 5.)



50926

Whenever any fireman of a city, county, city and county, district, or other public or municipal corporation or political subdivision is injured, dies or is disabled from performing his duties as a fireman by reason of his proceeding to or engaging in a fire suppression or rescue operation, or the protection or preservation of life or property, anywhere in this state, including the local jurisdiction in which he is employed, but is not at the time acting under the immediate direction of his employer, he or his dependents, as the case may be, shall be accorded by his employer all of the same benefits of the Workers’ Compensation Law, which he or they would have received had that fireman been acting under the immediate direction of his employer. Any injury, disability or death incurred under the circumstances described in this section shall be deemed to have arisen out of and been sustained in the course of employment for purposes of workers’ compensation and all other benefits.

(Amended by Stats. 1979, Ch. 373.)



50927

Nothing in this article shall be deemed to:

(a) Require the extension of any benefits to a fireman who at the time of his injury, death, or disability is acting for compensation from one other than the city, county, city and county, district, or other public or municipal corporation or political subdivision of his primary employment or enrollment.

(b) Require the extension of any benefits to a fireman employed by a city, county, city and county, district, or other public or municipal corporation or political subdivision which by charter, ordinance, or departmental regulation expressly prohibits the activity giving rise to the injury, disability or death, whether now in force or hereafter enacted or promulgated.

(Added by Stats. 1969, Ch. 142.)









CHAPTER 4.5 - Volunteer Firefighters Length of Service Award Act

ARTICLE 1 - General Provisions

50950

The Legislature finds and declares all of the following:

(a) The Volunteer Firefighters Length of Service Award System is not a retirement system but an incentive program for volunteer firefighters.

(b) The purpose of the award system can be achieved more efficiently and at a lower cost than the current program by transferring the award system and responsibility for administering that system from the Board of Administration of the Public Employees’ Retirement System to the board of the California State Fire Employees Welfare Benefit Corporation.

(c) On and after the date of the transfer or termination of the award system, the Board of Administration of the Public Employees’ Retirement System shall have no responsibility to administer the award system and shall take no action related to past, present, or future obligations of administering the system. On and after the date of the transfer or termination of the award system, the Board of Administration of the Public Employees’ Retirement System shall have no liability related to the administration of the award system.

(d) Because trust fund moneys in the award system are to be used for the exclusive benefit of the participants in the award system, the Board of Administration of the Public Employees’ Retirement System shall not pay or transfer any trust fund moneys related to any claims, demands, actions, damages, judgments, costs, charges, and expenses, including, but not limited to, court costs and attorney’s fees, regarding claims arising out of or incurred as a result of the transfer of the award system. However, nothing in this chapter shall prevent the Board of Administration of the Public Employees’ Retirement System from charging and receiving administrative fees in connection with transferring the administration of the award system from the Board of Administration of the Public Employees’ Retirement System to the board of the California State Fire Employees Welfare Benefit Corporation.

(e) It is the intent of the Legislature that the Board of Administration of the Public Employees’ Retirement System and the board of the California State Fire Employees Welfare Benefit Corporation work cooperatively with each other to transfer the administration of the award system and establish systems and accounts necessary to transfer participant information, assets, and liabilities regarding the award system.

(f) The purpose of this chapter is to provide cities, counties, cities and counties, or districts, that have fire departments with volunteer firefighting members, the opportunity to offer these members an award for life as an incentive. Nothing contained in this chapter shall be deemed to supersede the provisions of existing state law and the charters, ordinances, and rules of local public agencies that establish and regulate the activities of these fire departments. This chapter is intended, instead, to strengthen these departments through the creation of an incentive for the volunteer to respond to emergency calls and attend official department training drills and meetings. It is the further intention of this chapter to provide a means for local communities to bestow fitting reward and recognition for long and faithful volunteer service.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50951

(a) This chapter establishes the Volunteer Firefighters Length of Service Award System and may be cited as the Volunteer Firefighters Length of Service Award Act.

(b) Notwithstanding any other contrary law, enrollment for an award shall not be construed as a retirement, the receipt of an award shall not be construed as the receipt of a retirement allowance or benefit, and service credited under the Volunteer Firefighters Length of Service Award System shall not be construed as service credited to a retirement system for purposes of duplicating service credit or benefits in other public retirement systems.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50952

For the purposes of this chapter, unless the context otherwise requires, the definitions set forth below shall mean the following:

(a) “Actuarial interest rate” means the interest rate fixed by the board for purposes of actuarial valuation of the assets and liabilities of the award system.

(b) “Annual interest rate” means the interest rate fixed by the board for purposes of crediting interest.

(c) “Award” means monthly payments for life derived from contributions by a department.

(d) “Award recipient” means a former member who satisfied all the requirements as determined by the board to be eligible to receive an award, and is receiving an award.

(e) “Award system” means the Volunteer Firefighters Length of Service Award System established by this chapter.

(f) “Board” means the board of the California State Fire Employees Welfare Benefit Corporation.

(g) “Certified prior service credit” means credit for service performed prior to the contract operative date as certified by a qualifications review commission. That prior service shall be credited in the award system to the extent that prior service qualifies as certified service credit pursuant to the rules and regulations established by the board.

(h) “Certified service credit” means credit certified pursuant to Section 50960 for services rendered by a member.

(i) “Contract operative date” means the first day of the month next following the date on which the contract becomes effective.

(j) “Custodian of the fund” means a financial institution or other entity that qualifies under the laws of this state to act as a trustee of and establish a trust described in Internal Revenue Service Revenue Procedure 92-64.

(k) “Department” means any of the following:

(1) A regularly organized fire department of a city, county, city and county, or district having official recognition of the government of the city, county, city and county, or district in which the department is located.

(2) A regularly organized fire department of an unincorporated town.

(l) “Fund” means an account or trust described in Internal Revenue Service Revenue Procedure 92-64, which is maintained by the custodian of the fund.

(m) “Member” means a volunteer of a department, the governing body of which has contracted with the board under this chapter, and who has been certified by a qualifications review commission as having satisfied all the requirements for membership as set established by the board. Membership, once established, continues indefinitely until the award system is terminated and the funds disbursed pursuant to 50974.

(n) “Service credit” means the aggregate of certified service credit.

(o) “Service year” means the period beginning July 1 and ending June 30 of the following year.

(p) “Volunteer” means a person registered as a volunteer member of a regularly organized fire department as defined in subdivision (k).

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)






ARTICLE 2 - Administration, Award System, and Membership

50953

(a) The award system shall be administered by the board and the board shall comply with the following requirements:

(1) The board shall maintain a plan as described in Section 457(e)(11) of Title 26 of the United States Code.

(2) The representatives on the board shall be elected.

(3) The representatives on the board shall administer the award system with the reasonable care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with the award system would use in the conduct of an enterprise of a like character and with like aims.

(4) The representatives on the board shall be subject to the prudent investor standard with regard to the fund.

(5) The award system shall be administered for the exclusive purpose of providing benefits to members of the award system.

(6) The board shall select a custodian of the fund, as described in subdivision (j) of Section 50952.

(b) Notwithstanding subdivision (a), the assets of the fund attributable to the benefit of registered volunteers of a department are subject to the claims of creditors of the department in the case of the insolvency of the department. The assets of the fund that are not attributable to the benefits of registered volunteers of an insolvent department are not subject to the claims of the creditors of the insolvent department.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50954

(a) The board shall adopt rules and regulations to administer the award system, including, but not limited to, all of the following:

(1) Eligibility requirements for a member to receive an award, including, but not limited to, minimum age and minimum years of certified service credit.

(2) Eligibility requirements for a member to include certified prior service credit as certified service credit in calculating the amount of his or her award or to qualify for an award.

(3) The amount of an award payable under this chapter and any cost-of-living adjustments or supplemental payments based upon that award.

(4) Eligibility requirements for membership in the award system.

(5) The maximum years of certified service credit a member may accrue under the award system.

(6) Other rules and regulations that the board determines are appropriate to administer this chapter.

(b) In addition to those powers and duties, the board shall determine if participation in the award system is adequate to ensure that sufficient funds will be available for the payment of awards on an actuarial reserve basis before any awards are paid. If the board determines that participation in the award system is inadequate to assure the financial success of the system, the board may terminate the award system pursuant to Section 50974 or may amend the award system pursuant to the rules and regulations of the board.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50955

(a) The board shall, from time to time, determine and fix the annual interest rate and actuarial interest rate.

(b) The board shall keep in convenient form the data necessary for the actuarial valuation of the award system. The board shall, at least quadrennially, cause to be made an actuarial investigation into the mortality and service experience of members and persons receiving awards and an actuarial valuation of the assets and liabilities of the award system.

(c) When there is insufficient data upon which to establish mortality rates or other actuarial assumptions required to evaluate the obligations of the award system, the board may adopt appropriate assumptions that, upon the advice and recommendation of the actuary, are necessary.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50956

(a) On the basis of investigation and valuation, the board shall adopt the mortality, service, and other tables as it deems necessary, and shall make changes in the contributions required from contracting departments as the board considers appropriate in order to assure the actuarial soundness of this award system.

(b) The board shall credit all contributions of departments in the fund with interest at the annual interest rate compounded at each June 30.

(c) Data filed by a member or department with the board is confidential, and no individual record shall be divulged by an official or employee having access to that data to a person other than the member to whom the information relates or his or her authorized representative, or the department that employs the member. That information shall be used by the board for the sole purpose of carrying into effect the provisions of this chapter.

(d) Each volunteer member and department shall file with the board the information and evidence as may be required by the board in administration of this award system.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50957

The custodian of the fund shall be subject to the exclusive control of the board to administer and invest the assets of the fund. The assets in the fund shall be used to pay the costs of administration and for the payment of awards under this chapter.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)






ARTICLE 3 - Service Credit and Contributions

50958

Only members may accumulate service credit in the award system. A volunteer becomes a member when he or she satisfies the minimum requirements for membership, as established by the board, and the minimum service requirements as certified by a qualifications review commission. Membership shall terminate on the day prior to the effective date of an award pursuant to Section 50962.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50959

(a) The award system shall be funded by contributions paid by contracting departments and income from the fund. The award system is a noncontributory system, and no contributions shall be required from members of the award system.

(b) As determined by actuarial valuation reported to the contracting department by the award system, each contracting department shall make contributions annually, not later than October 1 of each year, sufficient to meet the prescribed amount with respect to volunteers of the contracting department, in accordance with the conditions provided in its contract under the award system.

(c) Contributions of all contracting departments shall be applied by the board during each fiscal year to meet the obligations of all departments collectively, pursuant to the following order:

(1) In an amount equal to the liabilities accruing on account of awards payable on account of current service.

(2) The balance of contributions on any other liability incurred under this chapter.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50960

(a) Only those volunteers who have been certified by their contracting department as having satisfactorily completed a service year shall be credited with current service for that year. A member is not required to qualify in consecutive years.

(b) Members of departments contracting on or after the effective date of this chapter may initially be credited with a full service year if the board authorizes credit for that service and the member and his or her department satisfy the other requirements established by the board, including, but not limited to, certification by the department’s qualifications review commission.

(c) A satisfactory service year credit shall be determined by a member’s active participation in all of the following fire department activities.

(1) Training drills.

(2) Responses to emergency calls.

(3) Attendance at official department and association meetings.

(d) Contracting departments shall maintain adequate records to show that a credited member was a participating member of the department during the year of certification. The records may include, but are not limited to, the following:

(1) Department run logs.

(2) Department training records.

(3) Certificates of training.

(4) Records of exposures to hazardous products.

(5) Minutes of departmental or association meetings.

(Added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50961

(a) The governing body of each contracting department shall establish a qualifications review commission that shall include the fire chief, one member of the governing body appointed by the governing body, and one volunteer elected by the volunteers employed by the contracting department.

(b) The qualifications review commission shall review the list of department members each year, and prior to October 1 of each year shall certify to the board those volunteers who have qualified.

(c) In no event shall a member be credited with more than the maximum number of years of service allowed in the award system, as established by the rules and regulations of the board.

(d) With respect to each contracting department that provides benefits for prior service credit, the qualifications review commission shall promulgate and publish guidelines for computing prior service credit. The guidelines shall require the prior service credit to be verified and certified and, in the event that there are no records in existence, the members of the commission and the volunteer shall sign an affidavit certifying that the prior service met the criteria prescribed in Section 50960. The affidavit shall be signed under penalty of perjury. Thereafter, the qualifications review commission shall certify to the board certified prior service credit that has been earned by each member.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50962

When the member’s application for an award is received by the board, an award shall be granted to accrue and become effective pursuant to the terms, conditions, and eligibility requirements established by the board.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50963

The board shall determine the terms, conditions, and eligibility requirements for all of the following:

(a) The amount of an award payable under the award system.

(b) If a member is entitled to a cost-of-living adjustment and the amount of that cost-of-living adjustment.

(c) If a member is entitled to receive an award and the amounts of supplemental payments based upon that award.

(d) Any death benefits payable to a member’s designated beneficiary or the estate of the member.

(e) All other benefits authorized by the board under this chapter.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)






ARTICLE 4 - Contract Provisions

50964

(a) Except as described in subdivision (b), a department may participate in and make all of its volunteers members of the award system by a contract entered into between the governing body of the department and the board pursuant to this chapter.

(b) The board may prohibit a new contract with or may establish terms and conditions regarding a new contract for a department that has previously terminated a contract for participation under this chapter.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50965

When the governing body of a department desires to consider participation in the award system, the governing body shall ask the board for a quotation of the approximate contribution to the award system that would be required by the department for participation in the award system.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50966

An employee organization, recognized under the provisions of appropriate authority, may request the governing body of the department to ask the board for a quotation of the approximate contribution to the award system that would be required of the department for participation in the award system, and if the employee organization is willing to pay for the cost of that quotation, the department shall make the request. The board shall furnish copies of the quotation to both the department and the employee organization.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50967

On request of the board, the department shall furnish the data concerning its volunteers as the board requires to make the necessary valuations and investigations into the experience among the volunteers.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50968

The approximate contribution quoted by the board and the actual contribution to be made if a contract results shall be determined by actuarial valuations of the future service liability under the award system, on account of the volunteers involved in the computation, and in consideration of other circumstances that may be adopted by the board, upon recommendation of the actuary.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50969

The approximate and actual contributions payable by a contracting department shall be similar to premiums under insurance policies. The approximate contribution quoted by the board to the department is subject to the contingency that the actual contribution certified by the board after the approval of a contract may differ from the approximate contribution because of any of the following:

(a) Time elapsed between the quotation and operative date of the contract.

(b) Any changes in the facts or assumptions upon which the quotation was based.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50970

(a) Approval of the contract by the governing body of the department shall be by resolution or by any other means permitted by law.

(b) The board shall inform the governing body of the projected costs of the program.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50971

Errors in a contract may be corrected through amendments approved by the adoption of suitable resolutions by the contracting parties. All contract amendments shall be made in the same manner as prescribed for the approval of the initial contract.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)






ARTICLE 5 - Termination and Limitations

50972

The contract may be terminated by the governing body of a contracting department by resolution or by any other means permitted by law. All liability of the department with respect to its volunteer members of the award system shall cease. All moneys deposited in the fund shall be held for the continued payment of previously granted awards and the costs of administration.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50973

The board may provide that an award under this chapter shall not be payable, or begin to accrue, until the board establishes, by appropriate resolution, that the fund contains sufficient net assets to make the payments provided by this chapter based upon an actuarial reserve basis.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50974

Upon termination of the award system, assets in the fund shall be disbursed in the following order:

(a) An amount sufficient to pay awards previously granted shall be retained by the board.

(b) An amount sufficient to pay reasonable administrative expenses shall be retained by the board.

(c) From any balance in the fund after the above amounts have been retained or disbursed, each department’s accumulated contributions, less a proportionate share of the amount retained for reasonable administrative expenses, less the amount retained to pay awards of that department’s volunteers, shall be refunded to the department.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)






ARTICLE 6 - Indemnity

50975

The Public Employees’ Retirement System, as a public entity, and the present, future, and former board members of the Public Employees’ Retirement System, jointly and individually, and state officers and employees, shall be indemnified from the General Fund as described in Section 16641.5 for all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses as a result of the transfer of the award system from the Board of Administration of the Public Employees’ Retirement System to the board of the California State Fire Employees Welfare Benefit Corporation.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50976

(a) The Board of Administration of the Public Employees’ Retirement System shall not be liable for any action or failure to act by the board of the California State Fire Employees Welfare Benefit Corporation. Upon transfer of the award system, the board of the California State Fire Employees Welfare Benefit Corporation shall assume all responsibilities and liabilities related to the award system.

(b) As of the date of the transfer or termination of the award system, the Board of Administration of the Public Employees’ Retirement System shall have no liability or responsibility for the administration of the award system.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)






ARTICLE 7 - Termination of the Award System by the Public Employees’ Retirement System

50977

If the transfer of the Volunteer Firefighters Length of Service Award System from the Board of Administration of the Public Employees’ Retirement System to the board of the California State Fire Employees Welfare Benefit Corporation is not completed on or before March 1, 2008, the Board of Administration of the Public Employees’ Retirement System shall terminate the award system and disburse the assets in the award system in the following order of priority:

(a) An amount sufficient to pay reasonable administrative expenses shall be retained by the Board of Administration of the Public Employees’ Retirement System.

(b) (1) Except as described in paragraph (2), an amount sufficient to pay current award recipients or members and former members who have satisfied, on or before March 1, 2008, all the requirements to be eligible to receive an award, a one-time lump-sum payment in an amount equal to the actuarial present value of the monthly benefit paid to an award recipient. This amount to be paid shall be in lieu of an ongoing monthly benefit previously provided by the Board of Administration of the Public Employees’ Retirement System pursuant to Chapter 4.5 (commencing with Section 50950) of Part 1 of Division 1 of Title 5, as added by Chapter 1145 of the Statutes of 1979, and as that chapter read on December 31, 2007.

(2) If the award system does not contain assets sufficient to pay the amounts described in paragraph (1), the current award recipients or members and former members shall be paid a pro rata share of the remaining award system assets. The pro rata share for a current award recipient, member, or former member described in paragraph (1) shall be calculated as a ratio of the amount calculated for an individual payment under paragraph (1) as that amount bears to the total of all payments under paragraph (1).

(c) (1) Except as described in paragraph (2), if a member has earned service credit necessary to receive a service award but the member has not attained 60 years of age on or before March 1, 2008, he or she shall be paid a one-time lump-sum payment in an amount equal to the actuarial present value of the monthly benefit that would have been paid to an award recipient at 60 years of age. This amount to be paid shall be in lieu of an ongoing monthly benefit previously provided by the Board of Administration of the Public Employees’ Retirement System pursuant to Chapter 4.5 (commencing with Section 50950) of Part 1 of Division 1 of Title 5, as added by Chapter 1145 of the Statutes of 1979, and as that chapter read on December 31, 2007.

(2) If the award system does not contain assets sufficient to pay the amounts described in paragraph (1), a member described in paragraph (1) shall be paid a pro rata share of the remaining award system assets. The pro rata share for that member shall be calculated as a ratio of the amount calculated for an individual payment under paragraph (1) as that amount bears to the total of all payments under paragraph (1).

(d) From any balance of the assets after the amounts described in subdivisions (a) to (c), inclusive, each department shall receive a pro rata share of the remaining award system assets. The pro rata share for each department shall be calculated as a ratio of the accumulated contributions of that department, less the distributions made to pay the awards of that department’s volunteers as described in this section, as that amount bears to the total of all payments under this subdivision.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50978

For purposes of this chapter, if the Board of Administration of the Public Employees’ Retirement System transfers the data and files that are necessary to effect the transfer of and relate to members and beneficiaries who participate in the award system to the board of the California State Fire Employees Welfare Benefit Corporation, the transfer of the award system shall be deemed complete on the date that the Board of Administration of the Public Employees’ Retirement System transfers the assets of the award system to the board of the California State Fire Employees Welfare Benefit Corporation.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Operative March 1, 2008, by Section 50979.)



50979

This chapter shall become operative on March 1, 2008.

(Repealed and added by Stats. 2007, Ch. 651, Sec. 2. Effective January 1, 2008. Note: This section delays the initial operation of Chapter 4.5, as added by Ch. 651, commencing with Section 50950.)









CHAPTER 5 - Boundaries

51000

When the location of a boundary line of a local agency, as defined in Section 53510 of the Government Code, is indefinite or uncertain, or the boundary line has been obliterated from any cause, it may be determined, defined, and established pursuant to this chapter.

(Amended by Stats. 1968, Ch. 439.)



51001

The legislative body of the local agency having an indefinite, uncertain, or obliterated boundary line may cause a proceeding to be brought in the name of the local agency to have the boundary line determined, defined, and established. The legislative body shall take such action upon the petition of twenty-five or more taxpayers of the local agency.

(Added by Stats. 1949, Ch. 81.)



51002

The superior court of the county in which the initiating local agency is located has jurisdiction over the proceeding. In the event that a boundary line of a district having territory in more than one county is indefinite or uncertain, the superior court of either county shall have jurisdiction.

(Amended by Stats. 1968, Ch. 439.)



51003

In counties having three or more superior judges, the presiding judge may assign three or more judges to sit at the hearing in the proceeding, whether initiated by the county or a city in the county.

(Added by Stats. 1949, Ch. 81.)



51004

The petition for the determination of the boundary line shall be accompanied by documents, maps, or other exhibits as may be essential to a determination of the case.

(Added by Stats. 1949, Ch. 81.)



51005

The petitioner shall serve a copy of the petition and exhibits on the local agencies directly interested and immediately adjacent to the boundary line, by delivering the copy personally to the presiding officer of the legislative bodies of the local agencies.

(Added by Stats. 1949, Ch. 81.)



51006

A local agency, or any person, corporation, or taxpayer thereof, interested in the determination and establishment of the boundary line, may demur or answer the petition as defendants or intervene in the proceeding. The rules of pleading and practice provided by the Code of Civil Procedure not in conflict with this chapter are applicable to the special proceeding provided for in this chapter.

(Added by Stats. 1949, Ch. 81.)



51007

The court shall determine the location of the boundary line by courses and distances or by giving such other definite description as is necessary or desirable.

(Added by Stats. 1949, Ch. 81.)



51008

The court shall make a finding and render its judgment determining, defining, and establishing the location of the boundary line. After the judgment becomes final the court shall cause a certified copy of the judgment to be filed at once with the Secretary of State.

(Added by Stats. 1949, Ch. 81.)



51009

From the date of filing, the boundary line is established and fixed for all purposes and constitutes the true and official boundary line of the local agency.

(Added by Stats. 1949, Ch. 81.)






CHAPTER 5.5 - The Elder California Pipeline Safety Act Of 1981

51010

It is the intent of the Legislature, in enacting this chapter, that the State Fire Marshal shall exercise exclusive safety regulatory and enforcement authority over intrastate hazardous liquid pipelines and, to the extent authorized by agreement between the State Fire Marshal and the United States Secretary of Transportation, and may act as agent for the United State Secretary of Transportation to implement the federal Hazardous Liquid Pipeline Safety Act (49 U.S.C. Sec. 2001 et seq.) and federal pipeline safety regulations as to those portions of interstate pipelines located within this state, as necessary to obtain annual federal certification.

(Amended by Stats. 1988, Ch. 995, Sec. 1.)



51010.5

As used in this chapter, the following definitions apply:

(a) “Pipeline” includes every intrastate pipeline used for the transportation of hazardous liquid substances or highly volatile liquid substances, including a common carrier pipeline, and all piping containing those substances located within a refined products bulk loading facility which is owned by a common carrier and is served by a pipeline of that common carrier, and the common carrier owns and serves by pipeline at least five such facilities in the state. “Pipeline” does not include the following:

(1) An interstate pipeline subject to Part 195 of Title 49 of the Code of Federal Regulations.

(2) A pipeline for the transportation of a hazardous liquid substance in a gaseous state.

(3) A pipeline for the transportation of crude oil that operates by gravity or at a stress level of 20 percent or less of the specified minimum yield strength of the pipe.

(4) Transportation of petroleum in onshore gathering lines located in rural areas.

(5) A pipeline for the transportation of a hazardous liquid substance offshore located upstream from the outlet flange of each facility on the Outer Continental Shelf where hydrocarbons are produced or where produced hydrocarbons are first separated, dehydrated, or otherwise processed, whichever facility is farther downstream.

(6) Transportation of a hazardous liquid by a flow line.

(7) A pipeline for the transportation of a hazardous liquid substance through an onshore production, refining, or manufacturing facility, including a storage or inplant piping system associated with that facility.

(8) Transportation of a hazardous liquid substance by vessel, aircraft, tank truck, tank car, or other vehicle or terminal facilities used exclusively to transfer hazardous liquids between those modes of transportation.

(b) “Flow line” means a pipeline which transports hazardous liquid substances from the well head to a treating facility or production storage facility.

(c) “Hydrostatic testing” means the application of internal pressure above the normal or maximum operating pressure to a segment of pipeline, under no-flow conditions for a fixed period of time, utilizing a liquid test medium.

(d) “Local agency” means a city, county, or fire protection district.

(e) “Rural area” means a location which lies outside the limits of any incorporated or unincorporated city or city and county, or other residential or commercial area, such as a subdivision, a business, a shopping center, or a community development.

(f) “Gathering line” means a pipeline eight inches or less in nominal diameter that transports petroleum from a production facility.

(g) “Production facility” means piping or equipment used in the production, extraction, recovery, lifting, stabilization, separation, or treatment of petroleum or associated storage or measurement. (To be a production facility under this definition, piping or equipment must be used in the process of extracting petroleum from the ground and transporting it by pipeline.)

(h) “Public drinking water well” means a wellhead that provides drinking water to a public water system as defined in Section 116275 of the Health and Safety Code, that is regulated by the State Department of Health Services and that is subject to Section 116455 of the Health and Safety Code.

(i) “GIS mapping system” means a geographical information system that will collect, store, retrieve, analyze, and display environmental geographical data in a data base that is accessible to the public.

(j) “Motor vehicle fuel” includes gasoline, natural gasoline, blends of gasoline and alcohol, or gasoline and oxygenates, and any inflammable liquid, by whatever name the liquid may be known or sold, which is used or is usable for propelling motor vehicles operated by the explosion type engine. It does not include kerosene, liquefied petroleum gas, or natural gas in liquid or gaseous form.

(k) “Oxygenate” means an organic compound containing oxygen that has been approved by the United States Environmental Protection Agency as a gasoline additive to meet the requirements for an “oxygenated fuel” pursuant to Section 7545 of Title 42 of the United States Code.

(Amended by Stats. 1997, Ch. 814, Sec. 1. Effective January 1, 1998.)



51010.6

Notwithstanding Section 51010.5, that portion of an interstate pipeline which is located within this state and is subject to an agreement between the United States Secretary of Transportation and the State Fire Marshal is subject to the federal Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. Sec. 2001 et seq.), the Pipeline Safety Reauthorization Act of 1988 (Pub. L. 100-561), and federal pipeline safety regulations.

(Amended by Stats. 1989, Ch. 1277, Sec. 2.)



51011

The State Fire Marshal shall adopt hazardous liquid pipeline safety regulations in compliance with the federal law relating to hazardous liquid pipeline safety, including, but not limited to, compliance orders, penalties, and inspection and maintenance provisions, and including amendments to those laws and regulations which may be hereafter enacted and adopted. Regulations adopting the minimum standards for hazardous liquid pipelines contained in the Federal Hazardous Liquid Pipeline Safety Act, 49 U.S.C. Sec. 2001 et seq., and Title 49 of the Code of Federal Regulations, by the State Fire Marshal are exempt from the procedures specified in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code, except that those regulations shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

The State Fire Marshal may exempt the application of regulations adopted pursuant to this section to any pipeline, or portion thereof, when it is determined that the risk to public safety is slight and the probability of injury or damage remote.

Notification of exemptions shall be written, and shall include a discussion of those factors which the State Fire Marshal considers significant to the granting of the exemption.

(Amended by Stats. 1991, Ch. 395, Sec. 1.)



51012

The State Fire Marshal shall establish a Pipeline Safety Advisory Committee for purposes of informing local agencies and every pipeline operator of changes in applicable laws and regulations affecting the operations of pipelines and reviewing proposed hazardous liquid pipeline safety regulations adopted pursuant to Section 51011.

The committee shall be composed of eight members of whom two shall represent pipeline operators, three shall represent local agencies, one shall be a fire chief, and two shall be public members. The committee shall meet when requested by the State Fire Marshal, but not less than once a year. The members shall be paid expenses and one hundred dollars ($100) per diem for each meeting.

(Amended by Stats. 1989, Ch. 1252, Sec. 1.)



51012.3

(a) Every operator of a pipeline shall conform the pipeline to the federal regulations in Subparts A to F, inclusive, of Part 195 of Title 49 of the Code of Federal Regulations, as those regulations may be hereafter amended, in accordance with the following schedule:

(1) On or before July 1, 1984, the pipeline operator shall meet the requirements of subsection (c) of Section 195.401 of Title 49 of the Code of Federal Regulations, but those requirements shall apply only to a pipeline constructed after January 1, 1984, and shall not apply until January 1, 1991, to a pipeline which transports by gravity or which operates at a stress level of 20 percent or less of the specified minimum yield strength of the pipe.

(2) On or before January 1, 1985, the pipeline operator shall meet the requirements of Section 195.402 of Title 49 of the Code of Federal Regulations. Operators of intrastate pipelines subject to federal regulation under Amendment 195-33 to Part 195 of Title 49 of the Code of Federal Regulations issued April 17, 1985, (effective date, October 21, 1985—50 F.R. 15895 et seq.), shall meet the requirements of Section 195.402 of Title 49 of the Code of Federal Regulations on or before April 23, 1987.

(3) The pipeline operator shall meet the cathodic protection requirements of subdivision (a) of Section 195.414 of Title 49 of the Code of Federal Regulations as follows:

(A) On or before October 21, 1986, 25 percent of the required cathodic protection shall be installed.

(B) On or before October 21, 1987, 50 percent of the required cathodic protection shall be installed.

(C) On or before October 19, 1988, all required cathodic protection shall be installed, except as provided in paragraph (D).

(D) On or before January 1, 1991, all required cathodic protection shall be installed on pipelines which transport by gravity or operate at a stress level of 20 percent or less of the specified minimum yield strength of the pipe.

(4) Operators of intrastate pipelines subject to federal regulation under Amendment 195-33 of Part 195 of Title 49 of the Code of Federal Regulations issued April 17, 1985, (effective date, October 21, 1985—50 F.R. 15895 et seq.), shall meet the requirements of Section 195.414 (a), (b), and (c) of Title 49 of the Code of Federal Regulations.

(b) For purposes of applying the federal regulations of Part 195 of Title 49 of the Code of Federal Regulations, the word “Secretary,” when it appears in the federal regulations, means the “State Fire Marshal.”

(Amended by Stats. 1988, Ch. 1195, Sec. 2.)



51012.4

(a) Notwithstanding any other provision of this chapter, including, but not limited to, Section 51012.3, each pipeline operator shall file with the State Fire Marshal, on or before July 1, 2000, an inspection, maintenance, improvement, or replacement assessment for the following:

(1) Any pipeline or pipeline segments built before January 1, 1960.

(2) Any pipeline installed on or after January 1, 1960, for which regular internal inspections cannot be conducted, or which shows diminished integrity due to corrosion or inadequate cathodic protection.

(b) When preparing any assessment required by subdivision (a), the operator shall give priority to older pipelines located in densely populated areas, pipelines with a high-leak history, pipelines located near existing seismic fault lines, or, pipelines in areas with identified ground formations.

(c) On or before January 1, 1998, the State Fire Marshal, in consultation with the Pipeline Safety Advisory Committee and pipeline operators, shall establish evaluation criteria for use by a pipeline operator when conducting any assessment required by subdivision (a).

(d) A pipeline inspection, maintenance, improvement, or replacement assessment developed pursuant to this section may incorporate any information on regulatory requirements or existing public policies that could act as barriers to the inspection, maintenance, improvement, or replacement of pipelines, including, but not limited to, findings from the studies required pursuant to Section 51015.05.

(e) Nothing in this section is intended to require the replacement of a pipeline.

(Added by Stats. 1996, Ch. 973, Sec. 2. Effective January 1, 1997.)



51013

(a) Any new pipeline constructed after January 1, 1984, and which normally operates under conditions of constant flow and pressure, shall be designed and constructed in accordance with Subparts C and D of Part 195 of Title 49 of the Code of Federal Regulations, and shall include a means of leak detection and cathodic protection which the State Fire Marshal determines is acceptable, except that any pipeline which transports by gravity or operates at a stress level of 20 percent or less of the specified minimum yield strength of the pipe shall meet these design and construction requirements on or before January 1, 1991.

(b) Any new pipeline on which construction begins after January 1, 1990, shall be designed to accommodate the passage of instrumented internal inspection devices, and shall have leak mitigation and emergency response plans and equipment as the State Fire Marshal may require. Any repairs to existing pipelines which can accommodate instrumented internal inspection devices shall be done in a manner not to interfere with the passage of these devices.

(c) Subdivision (a) does not apply to the replacement of valves and the relocation or replacement of portions of pipelines.

(d) For pipelines which cannot accommodate internal inspection devices, replacements of portions of the pipe shall be done in a manner consistent, to the extent practicable, with the eventual accommodation of instrumented internal inspection devices.

(Amended by Stats. 1989, Ch. 1277, Sec. 3.)



51013.5

(a) Every newly constructed pipeline, existing pipeline, or part of a pipeline system that has been relocated or replaced, and every pipeline that transports a hazardous liquid substance or highly volatile liquid substance, shall be tested in accordance with Subpart E (commencing with Section 195.300) of Part 195 of Title 49 of the Code of Federal Regulations.

(b) Every pipeline not provided with properly sized automatic pressure relief devices or properly designed pressure limiting devices shall be hydrostatically tested annually.

(c) Every pipeline over 10 years of age and not provided with effective cathodic protection shall be hydrostatically tested every three years, except for those on the State Fire Marshal’s list of higher risk pipelines, which shall be hydrostatically tested annually.

(d) Every pipeline over 10 years of age and provided with effective cathodic protection shall be hydrostatically tested every five years, except for those on the State Fire Marshal’s list of higher risk pipelines which shall be hydrostatically tested every two years.

(e) Piping within a refined products bulk loading facility served by pipeline shall be tested hydrostatically at 125 percent of maximum allowable operating pressure utilizing the product ordinarily transported in that piping if that piping is operated at a stress level of 20 percent or less of the specified minimum yield strength of the pipe. The frequency for pressure testing these pipelines shall be every five years for those pipelines with effective cathodic protection and every three years for those pipelines without effective cathodic protection. If that piping is observable, visual inspection may be the method of testing.

(f) Beginning on July 1, 1990, and continuing until the regulations adopted by the State Fire Marshal pursuant to subdivision (g) take effect, each pipeline within the State Fire Marshal’s jurisdiction which satisfies any of the following sets of criteria shall be placed on the State Fire Marshal’s list of higher risk pipelines until five years pass without a reportable leak due to corrosion or defect on that pipeline. Initially, pipelines on that list shall be tested by the next scheduled test date, or within two years of being placed on the list, whichever is first. On July 1, 1990, pipeline operators shall provide the State Fire Marshal with a list of all their pipelines which satisfy the criteria in this subdivision as of July 1, 1990. If any pipeline becomes eligible for the list of higher risk pipelines after that date, the pipeline company shall report that fact to the State Fire Marshal within 30 days, and the pipeline shall be placed on the list retroactively to the date on which it became eligible for listing. Pipelines which are found to belong on the list, but are not so reported by the operator to the State Fire Marshal, shall be placed on the list retroactively. Operators failing to properly report their pipelines shall be subject to penalties under Section 51018.6. Pipelines not covered under the risk criteria developed pursuant to subdivision (g) shall be deleted from the list when regulations are adopted pursuant to that subdivision. For purposes of this subdivision, a leak which is traceable to an external force, but for which corrosion is partly responsible, shall be deemed caused by corrosion, “defect” refers to manufacturing or construction defects, and “leak” or “reportable leak” means a rupture required to be reported pursuant to Section 51018. As long as all pipelines are tested in their entirety at least as frequently as standard risk pipelines under subdivisions (c) and (d), it shall suffice for additional tests on higher risk pipelines to cover 20 pipeline miles in all directions along an operator’s pipeline from the position of the leak or leaks which led to the inclusion or retention of that pipeline on the higher risk list. The interim list shall include pipelines which meet any of the following criteria:

(1) Have suffered two or more reportable leaks, not including leaks during a certified hydrostatic pressure test, due to corrosion or defect in the prior three years.

(2) Have suffered three or more reportable leaks, not including leaks during a certified hydrostatic pressure test, due to corrosion, defects, or external forces, but not all due to external forces, in the prior three years.

(3) Have suffered a reportable leak, except during a certified hydrostatic pressure test, due to corrosion or defect of more than 50,000 gallons, or 10,000 gallons in a standard metropolitan statistical area, in the prior three years; or have suffered a leak due to corrosion or defect which the State Fire Marshal finds has resulted in more than 42 gallons of a hazardous liquid within the State Fire Marshal’s jurisdiction entering a waterway in the prior three years; or have suffered a reportable leak of a hazardous liquid with a flashpoint of less than 140 degrees Fahrenheit, or 60 degrees centigrade, in the prior three years.

(4) Are less than 50 miles long, and have experienced a reportable leak, except during a certified hydrostatic pressure test, due to corrosion or a defect in the prior three years. For the purposes of this paragraph, the length of a pipeline with more than two termini shall be the longest distance between two termini along the pipeline.

(5) Have experienced a reportable leak in the prior five years due to corrosion or defect, except during a certified hydrostatic pressure test, on a section of pipe more than 50 years old. For pipelines which fall in this category, and no other category of higher risk pipeline, additional tests required by this subdivision shall be required only on segments of the pipe more than 50 years old as long as all pipe more than 50 years old which is within 20 pipeline miles from the leak in all directions along an operator’s pipeline is tested.

(g) The State Fire Marshal shall study indicators and precursors of serious pipeline accidents, and, in consultation with the Pipeline Safety Advisory Committee, shall develop criteria for identifying which hazardous liquid pipelines pose the greatest risk to people and the environment due to the likelihood of, and likely seriousness of, an accident due to corrosion or defect. The study shall give due consideration to research done by the industry, the federal government, academia, and to any other information which the State Fire Marshal shall deem relevant, including, but not limited to, recent leak history, pipeline location, and materials transported. Beginning January 1, 1992, using the criteria identified in that study, the State Fire Marshal shall maintain a list of higher risk pipelines, which exceed a standard of risk to be determined by the State Fire Marshal, and which shall be tested as required in subdivisions (c) and (d) as long as they remain on the list. By January 1, 1992, after public hearings, the State Fire Marshal shall adopt regulations to implement this subdivision.

(h) In addition to the requirements of subdivisions (a) to (e), inclusive, the State Fire Marshal may require any pipeline subject to this chapter to be subjected to a pressure test, or any other test or inspection, at any time, in the interest of public safety.

(i) Test methods other than the hydrostatic tests required by subdivisions (b), (c), (d), and (e), including inspection by instrumented internal inspection devices, may be approved by the State Fire Marshal on an individual basis. If the State Fire Marshal approves an alternative to a pressure test in an individual case, the State Fire Marshal may require that the alternative test be given more frequently than the testing frequencies specified in subdivisions (b), (c), (d), and (e).

(j) The State Fire Marshal shall adopt regulations before January 1, 1992, to establish what the State Fire Marshal deems to be an appropriate frequency for tests and inspections, including instrumented internal inspections, which, when permitted as a substitute for tests required under subdivisions (b), (c), and (d), do not damage pipelines or require them to be shut down for the testing period. That testing shall in no event be less frequent than is required by subdivisions (b), (c), and (d). Each time one of these tests is required on a pipeline, it shall be approved on the same individual basis as under subdivision (i). If it is not approved, a hydrostatic test shall be carried out at the time the alternative test would have been carried out, and subsequent tests shall be carried out in accordance with the time intervals prescribed by subdivision (b), (c), or (d), as applicable.

(Amended by Stats. 1991, Ch. 395, Sec. 2.)



51014

(a) The pressure tests required by subdivisions (b), (c), and (d) of Section 51013.5 shall be conducted in accordance with Subpart E (commencing with Section 195.300) of Part 195 of Title 49 of the Code of Federal Regulations, except that an additional four-hour leak test, as specified in subsection (c) of Section 195.302 of Title 49 of the Code of Federal Regulations, shall not be required under subdivisions (b), (c), and (d) of Section 51013.5. The State Fire Marshal may authorize the use of liquid petroleum having a flashpoint over 140 degrees Fahrenheit or 60 degrees Centigrade as the test medium. The State Fire Marshal shall make these authorizations in writing. Pressure tests performed under subdivisions (b), (c), and (d) of Section 51013.5 shall not show an hourly change for each section of the pipeline under test at the time in excess of either 10 gallons or the sum of one gallon and an amount computed at a rate in gallons per mile equivalent to one-tenth of the nominal internal diameter of the pipe in inches.

(b) Test pressure shall be at least 125 percent of the actual pipeline operating pressure.

(Amended by Stats. 1989, Ch. 1277, Sec. 5.)



51014.3

(a) Each pipeline operator shall notify the State Fire Marshal and the local fire department having fire suppression responsibilities at least three working days prior to conducting a hydrostatic test which is required by this chapter. The notification shall include all of the following information:

(1) The name, address, and telephone number of the pipeline operator.

(2) The specific location of the pipeline section to be tested and the location of the test equipment.

(3) The date and time the test is to be conducted.

(4) An invitation and a telephone number for local fire departments to call for further information on what they should do in the event of a leak during testing.

(5) The test medium.

(6) The name and telephone number of the independent testing firm or person responsible for certification of the test results.

(b) The State Fire Marshal may observe tests conducted pursuant to this chapter.

(Amended by Stats. 1989, Ch. 1277, Sec. 5.5.)



51014.5

(a) When hydrostatic testing is required by Section 51013.5, the test results shall be certified by an independent testing firm or person who is selected from a list, provided by the State Fire Marshal, of independent testing firms or persons approved annually by the State Fire Marshal. The State Fire Marshal may charge a fee for consideration and approval of an independent testing firm or person pursuant to this subdivision, not to exceed the reasonable costs of that consideration and approval.

(b) The results of the tests required by Section 51013.5 shall be submitted by the independent testing firm or person within 30 days after completion of the test to the State Fire Marshal, who may review the results. The report shall show all of the following information:

(1) The date of the test.

(2) A description of the pipeline tested including a map of suitable scale showing the route of the pipeline.

(3) The results of the test.

(4) Any other test information that may be specifically requested by the State Fire Marshal.

(c) The State Fire Marshal shall not supervise, control, or otherwise direct the testing.

(Amended by Stats. 1988, Ch. 995, Sec. 3.)



51014.6

(a) Effective January 1, 1987, no person, other than the pipeline operator, shall do any of the following with respect to any pipeline easement:

(1) Build, erect, or create a structure or improvement within the pipeline easement or permit the building, erection, or creation thereof.

(2) Build, erect, or create a structure, fence, wall, or obstruction adjacent to any pipeline easement which would prevent complete and unimpaired surface access to the easement, or permit the building, erection, or creation thereof.

(b) No shrubbery or shielding shall be installed on the pipeline easement which would impair aerial observation of the pipeline easement. This subdivision does not prevent the revegetation of any landscape disturbed within a pipeline easement as a result of constructing the pipeline and does not prevent the holder of the underlying fee interest or the holder’s tenant from planting and harvesting seasonal agricultural crops on a pipeline easement.

(c) This section does not prohibit a pipeline operator from performing any necessary activities within a pipeline easement, including, but not limited to, the construction, replacement, relocation, repair, or operation of the pipeline.

(Amended by Stats. 1986, Ch. 1401, Sec. 5.)



51015

(a) Every pipeline operator shall provide to the fire department having fire suppression responsibilities a map or suitable diagram showing the location of the pipeline, a description of all products transported within the pipeline, and a contingency plan for pipeline emergencies which shall include, but not be limited to any reasonable information which the State Fire Marshal may require.

(b) A pipeline operator shall make available to the State Fire Marshal, or any officers or employees authorized by the State Fire Marshal, upon presentation of appropriate credentials, any records, maps, and written procedures that are required, by this chapter, to be kept by the pipeline operator and which concern accident reporting, design, construction, testing, or operation and maintenance.

The State Fire Marshal, or any officer or employee authorized by the State Fire Marshal, may enter, inspect, and examine, at reasonable times and in a reasonable manner, the records and properties of any pipeline operators that are required to be inspected and examined to determine whether the pipeline operator is in compliance with this chapter.

(c) Every pipeline operator shall offer to meet with the local fire department having fire suppression responsibilities at least once each calendar year to discuss and review contingency plans for pipeline emergencies.

(Amended by Stats. 1989, Ch. 1277, Sec. 6.)



51015.05

(a) The State Fire Marshal shall establish and maintain a centralized database containing information and data regarding the following intrastate pipelines:

(1) Pipelines, as defined in paragraph (3) of subdivision (a) of Section 51010.5, used for the transportation of crude oil that operate by gravity or at a stress level of 20 percent or less of the specified minimum yield strength of the pipe.

(2) Pipelines, as defined in paragraph (4) of subdivision (a) of Section 51010.5, used for the transportation of petroleum in onshore gathering lines located in rural areas.

(b) The database shall include, but is not limited to, an inventory of the pipelines described in subdivision (a), including pipeline locations, ownership, ages, and inspection histories, that are in the possession of the owner or operator of the oil field or other gas facility.

(c) The State Fire Marshal shall regularly update the database and shall make the information in the database available to the public, and to all local, state, and federal agencies.

(d) Any state or local governmental agency that regulates, supervises, or exerts authority over any pipeline described in subdivision (a) shall report any information or data specified in subdivision (b) in its possession to the State Fire Marshal. That information shall be submitted to the State Fire Marshal in a computer compatible format.

(e) The State Fire Marshal shall conduct a study of the fitness and safety of all pipelines described in subdivision (a), and investigate incentive options that would encourage pipeline replacement or improvements, including, but not limited to, a review of existing regulatory, permit, and environmental impact report requirements and other existing public policies, as may be identified by the Pipeline Safety Advisory Committee and adopted by the State Fire Marshal, that could act as barriers to the replacement or improvement of those pipelines.

(f) The costs of this section shall be funded from federal block grant funds. This section shall become operative only upon receipt of these federal block grant funds as determined by the State Fire Marshal. Upon receipt of these funds the State Fire Marshal shall provide written notice to both houses of the Legislature for publication in their respective journals.

(Amended by Stats. 2004, Ch. 193, Sec. 57. Effective January 1, 2005.)



51015.2

(a) The Legislature recognizes that hazardous liquid pipelines are often located alongside and in the immediate proximity of rail lines. In the event of a derailment, these pipelines may be damaged in such a fashion that their integrity is lost, making a rupture or leak more likely.

(b) In an effort to better protect public safety, the State Fire Marshal shall adopt regulations governing the construction, testing, operations, periodic inspection, and emergency operations of intrastate hazardous liquid pipelines located within 500 feet of any rail line. These regulations shall, at a minimum, include provisions dealing with the following:

(1) Minimum depth of cover for newly constructed or reconstructed pipelines.

(2) Minimum hydrostatic testing requirements for newly constructed pipelines.

(3) Minimum requirements for testing existing pipelines which may have been affected by a derailment.

(4) Minimum requirements for periodic inspections.

(5) Minimum requirements for installation and operation of safety or check valves.

(6) Procedures for developing, testing, approving, and implementing coordinated emergency contingency plans prepared by pipeline and rail operators. These procedures shall also provide for consultation with local affected agencies, and require pipeline and rail operations to develop and implement emergency training for their employees approved by the State Fire Marshal.

(Added by Stats. 1989, Ch. 1252, Sec. 3.)



51015.3

The State Fire Marshal may, in the interest of public safety, adopt emergency regulations which govern intrastate pipeline emergencies involving railroad car derailments. Any hazardous liquid pipeline located in a rural area shall be exempt from these regulations. Notwithstanding any other provision of law, these emergency regulations shall remain in effect until permanent regulations provided for in Section 51015.2 are adopted, but in no case beyond January 1, 1995.

(Added by Stats. 1989, Ch. 1252, Sec. 4.)



51015.4

(a) Each operator shall, as specified in regulations provided for in subdivision (c), maintain each valve and check valve that is necessary for the safe operation of its pipeline systems in good working order at all times.

(b) Each operator shall provide protection for each valve and check valve from unauthorized operation and from vandalism.

(c) The State Fire Marshal shall adopt regulations, not later than June 30, 1991, which establish procedures for maintaining, testing, and inspecting mainline valves and check valves on intrastate hazardous liquid pipelines.

(Added by Stats. 1989, Ch. 1252, Sec. 5.)



51015.5

(a) In the event of an intrastate pipeline rupture, leak, or other incident which could affect safe pipeline operation, any person who performs or intends to perform nonemergency site cleanup, repair, reconstruction, or any other alteration shall obtain prior approval from the State Fire Marshal.

(b)  Approval by the State Fire Marshal of a repair plan, submitted by a pipeline operator in conformance with contingency plan requirements established by the State Fire Marshal, shall constitute prior approval to perform repairs as specified in subdivision (a).

(c) The State Fire Marshal may adopt regulations to implement subdivisions (a) and (b).

(Added by Stats. 1989, Ch. 1252, Sec. 6.)



51016

The State Fire Marshal shall study the spacing of valves which would limit spillage into standard metropolitan statistical areas and environmentally sensitive areas from surrounding higher ground. If any existing pipeline system’s valve spacing is deemed insufficient to protect California’s uniquely situated population centers and environmental resources, the State Fire Marshal shall adopt regulations to require the addition of valves on existing pipelines. If the study indicates that guidelines for valve spacing do not, in the State Fire Marshal’s opinion, adequately protect these population centers and environmental resources, the State Fire Marshal may adopt regulations to require new valves on new, existing, or replacement pipelines as necessary to protect the public interest.

(Added by Stats. 1989, Ch. 1277, Sec. 6.5.)



51017

(a) The State Fire Marshal shall develop a comprehensive data base of pipeline information that can be utilized for emergency response and program operational purposes. The data base shall include information on pipeline location, age, reported leak incidences, and inspection history, and shall have the capability of mapping pipeline locations throughout the state. The data collection format shall be compatible with any pipeline mapping project implemented by the United States Department of Transportation’s Office of Pipeline Safety and shall be compatible with GIS mapping and data management required by Article 12 (commencing with Section 25299.97) of Chapter 6.75 of Division 20 of the Health and Safety Code.

(b) The sum of four hundred sixty-nine thousand dollars ($469,000) is hereby appropriated from the California Hazardous Liquid Pipeline Safety Fund to the State Fire Marshal for the purposes of subdivision (a).

(Repealed and added by Stats. 1997, Ch. 814, Sec. 3. Effective January 1, 1998.)



51017.1

(a) Utilizing GIS-based location information furnished by the State Department of Health Services and the State Water Resources Control Board, at least once every two years the State Fire Marshal shall determine the identity of each pipeline or pipeline segment that is regulated by the State Fire Marshal pursuant to this chapter that transports petroleum product when that pipeline is located within 1,000 feet of a public drinking water well.

(b) With assistance from the State Department of Health Services and the State Water Resources Control Board, the State Fire Marshal shall notify the operator of the pipelines identified in subdivision (a) of the following information:

(1) That the specific pipeline or pipeline segment has been identified as being located within 1,000 feet of a public drinking water well.

(2) The name of the water purveyor and the location of the public drinking water well affected. With advice from the GIS mapping advisory committee, created pursuant to subdivision (b) of Section 25299.97 of the Health and Safety Code, the identification of the pipelines and notification of pipeline owners by the State Fire Marshal pursuant to subdivision (a) and this subdivision shall begin once the GIS mapping system created by Section 25299.97 of the Health and Safety Code is able to provide accurate and useful information on pipeline and wellhead locations.

(c) Each pipeline operator notified pursuant to subdivision (b) shall prepare a pipeline wellhead protection plan as required by Section 51017.2 and submit the plan to the State Fire Marshal within 180 days from the date of either receiving the notification specified in subdivision (b), or adoption of regulations by the State Fire Marshal pursuant to Section 51017.2, whichever is later.

(d) With the advice of the State Department of Health Services, the State Water Resources Control Board, appropriate California regional water quality control boards, and local water purveyors, the State Fire Marshal shall review each wellhead protection plan submitted by a pipeline operator, and approve those plans that meet the criteria of the regulations adopted by the State Fire Marshal pursuant to Section 51017.2. The State Fire Marshal shall have discretion to allow a wellhead protection plan to address multiple wellheads where the conditions creating the risk to the wellheads are substantially similar. The pipeline operator shall implement the wellhead protection plan within 180 days from the date of receiving approval from the State Fire Marshal.

(e) Each pipeline operator having a wellhead protection plan approved by the State Fire Marshal pursuant to subdivision (d) shall evaluate that plan at least once every five years to ensure that the plan is in compliance with the current regulations established by the State Fire Marshal pursuant to Section 51017.2. The pipeline operator shall provide either written documentation to the State Fire Marshal that the previously approved wellhead protection plan has been evaluated and that no changes are warranted, or submit a new wellhead protection plan to remain in compliance with existing regulations or to meet the requirements of regulations adopted since the plan was approved.

(f) The pipeline operator subject to subdivision (c) may petition the State Fire Marshal in writing for an exemption from the requirements of subdivision (c). With advice from the State Water Resources Control Board, the State Department of Health Services, the California regional water quality control boards, and local water purveyors, the State Fire Marshal may approve the exemption if the petition demonstrates that the pipeline either does not transport motor vehicle fuel, or does not pose a significant threat to the public drinking water well based upon, but not limited to, the following criteria:

(1) Pipeline parameters, such as operation pressure, operating temperature, age, design, fabrication materials, construction, corrosive nature of the surrounding soil, cathodic protection, and feasibility of internal inspection or evaluation tools (smart pigs).

(2) Hydrogeologic parameters, such as soil permeability, direction and velocity of groundwater flow, aquifer location or depth, and hydrogeologic barriers or conduits.

(3) Water well parameters, such as depth of well and well construction.

(4) The nature of the fuel and its ability to migrate to public drinking water wells.

(5) The impact of human activity that may elevate or reduce the risk to the drinking water well.

(Amended by Stats. 1998, Ch. 485, Sec. 91. Effective January 1, 1999.)



51017.2

(a) With advice from the Pipeline Safety Advisory Committee, the State Water Resources Control Board, the California regional water quality control boards, and local water purveyors, the State Fire Marshal shall adopt regulations for wellhead protection plans that provide guidelines to be used by the pipeline operator as specified in Section 51017.1 to protect the public drinking water well from contamination should a pipeline rupture or leak pose a significant threat to a public drinking water well, taking into account the nature of the fuel and its ability to migrate to a public drinking water well. The regulations adopted by the State Fire Marshal shall require each plan to contain adequate and effective measures that are technologically feasible, practical, and operationally sound that protect public drinking water wells. At a minimum, the wellhead protection plan shall contain the following:

(1) Operational activities that provide the pipeline operator with sufficient information to adequately ensure the integrity of the pipeline. These may include internal inspection or evaluation tools (smart pigs), substructure excavation (potholing), well monitoring, additional or more frequent pressure tests, cathodic protection surveys or visual inspections, or other technologies as appropriate.

(2) Response measures that will enhance the pipeline operator’s response to an emergency, such as a pipeline rupture, fire, earthquake, or flood. These measures may include activities, such as additional training for operator staff or improved coordination with emergency response agencies.

(b) At least once every five years, the State Fire Marshal, with the advice of the Pipeline Safety Advisory Committee, the State Water Resources Control Board, the California regional water quality control boards, and local water purveyors, shall review the regulations adopted pursuant to subdivision (a) to determine if new measures that have been proven to be technologically feasible, practical, and operationally sound should be included in the regulations. The State Fire Marshal shall adopt new regulations if such new measures are identified.

(Added by Stats. 1997, Ch. 814, Sec. 5. Effective January 1, 1998.)



51018

(a) Every rupture, explosion, or fire involving a pipeline, including a pipeline system otherwise exempted by subdivision (a) of Section 51010.5, and including a pipeline undergoing testing, shall be immediately reported by the pipeline operator to the fire department having fire suppression responsibilities and to the California Emergency Management Agency.

(b) (1) The Office of Emergency Services shall immediately notify the State Fire Marshal of the incident, who shall immediately dispatch State Fire Marshal employees to the scene. The State Fire Marshal or the employees, upon arrival, shall provide technical expertise and advise the operator and all public agencies on activities needed to mitigate the hazard.

(2) For purposes of this subdivision, the Legislature does not intend to hinder or disrupt the workings of the “incident commander system,” but does intend to establish a recognized element of expertise and direction for the incident command to consult and acknowledge as an authority on the subject of pipeline incident mitigation. Furthermore, it is expected that the State Fire Marshal will recognize the expertise of the pipeline operator and any other emergency agency personnel who may be familiar with the particular location of the incident and respect their knowledgeable input regarding the mitigation of the incident.

(c) For purposes of this section, “rupture” includes every unintentional liquid leak, including any leak that occurs during hydrostatic testing, except that a crude oil leak of less than five barrels from a pipeline or flow line in a rural area, or any crude oil or petroleum product leak in any in-plant piping system of less than five barrels, when no fire, explosion, or bodily injury results or no waterway is contaminated thereby, does not constitute a rupture for purposes of the reporting requirements of subdivision (a).

(d) This section does not preempt any other applicable federal or state reporting requirement.

(e) Except as otherwise provided in this section and Section 8589.7, a notification made pursuant to this section shall satisfy any immediate notification requirement contained in any permit issued by a permitting agency.

(f) This section does not apply to pipeline ruptures involving nonreportable crude oil spills under Section 3233 of the Public Resources Code, unless the spill involves a fire or explosion.

(Amended by Stats. 2013, Ch. 356, Sec. 7. Effective September 26, 2013.)



51018.6

(a) The State Fire Marshal shall adopt regulations for conducting enforcement proceedings pursuant to this section. These regulations shall include provisions for the service and the content of the notice of probable violation, response options, conduct of hearings, issuing of the final order, amended final order, and petitions for reconsideration and compromise of penalties, and shall be consistent with the procedures specified in Sections 190.207 to 190.215, inclusive, and Section 190.227 of Title 49 of the Code of Federal Regulations.

(b) If the State Fire Marshal determines, pursuant to the regulations adopted pursuant to subdivision (a), that a person has violated this chapter or any regulation adopted pursuant thereto, that person is subject to a civil penalty of not more than two hundred thousand dollars ($200,000) for each day that violation persists, except that the maximum civil penalty shall not exceed two million dollars ($2,000,000) for any related series of violations.

(c) The amount of the penalty shall be assessed by the State Fire Marshal pursuant to the regulations adopted pursuant to subdivision (a). In determining the amount of the penalty, the State Fire Marshal shall consider the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, any history of prior violations, the effect on ability to continue to do business, any good faith attempts to achieve compliance, ability to pay the penalty, and any other matters as justice may require.

(d) A civil penalty assessed under subdivision (b) may be recovered in an action brought by the Attorney General on behalf of the state. Prior to referring the penalty action to the Attorney General, the State Fire Marshal may accept an offer to compromise the amount of the assessed penalty pursuant to the regulations adopted pursuant to subdivision (a).

(e) The State Fire Marshal shall deposit all civil penalties assessed pursuant to this section in the Local Training Account in the California Hazardous Liquid Pipeline Safety Fund. The money in the Local Training Account is available, upon appropriation by the Legislature, to the State Fire Marshal, who shall use the money for providing hazardous liquid fire suppression training to local fire departments.

(Amended by Stats. 2012, Ch. 481, Sec. 1. Effective January 1, 2013.)



51018.7

(a) Any person who willfully and knowingly violates any provision of this chapter or a regulation issued pursuant thereto shall, upon conviction, be subject, for each offense, to a fine of not more than twenty-five thousand dollars ($25,000), imprisonment in a county jail for not more than one year, imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(b) Any person who willfully and knowingly defaces, damages, removes, or destroys any pipeline sign or right-of-way marker required by federal or state law or regulation shall, upon conviction, be subject, for each offense, to a fine of not more than five thousand dollars ($5,000), imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 134. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



51018.8

The State Fire Marshal may issue orders directing compliance with this chapter or any regulations adopted pursuant thereto. The State Fire Marshal shall specify in the order the particular action which is required of the person issued the order.

(Added by Stats. 1983, Ch. 1222, Sec. 18. Effective September 30, 1983.)



51019

The State Fire Marshal may assess and collect from every pipeline operator an annual fee for the purpose of carrying out this chapter. The State Fire Marshal may assess this fee for expenses which will be incurred during the following year. A pipeline operator shall pay this fee when billed by the State Fire Marshal. The State Fire Marshal may impose a delinquency fee of 10 percent of the annual fee if the pipeline operator does not pay the fee within 60 days after receipt of the bill, and, in addition, the pipeline operator shall pay interest on that portion of its annual fee not paid within 60 days at the rate of 15 percent per annum from the date of receipt of the bill until paid. The total amount of the fee collected shall not exceed the actual expenses incurred, or the estimated expenses which will be incurred, by the State Fire Marshal in carrying out this chapter.

(Amended by Stats. 1988, Ch. 995, Sec. 9.)



51019.05

If the agreement specified in Section 51010.6 is entered into, the State Fire Marshal may assess and collect, from every operator of an interstate pipeline having a portion thereof located within this state, as described in the agreement, an annual fee for the purpose of carrying out this chapter. The State Fire Marshal may assess this fee for expenses which will be incurred during the following year. The pipeline operator shall pay this fee when billed by the State Fire Marshal.

The State Fire Marshal may impose a delinquency fee of 10 percent of the annual fee if the interstate pipeline operator does not pay the fee within 60 days after receipt of the bill, and, in addition, the interstate pipeline operator shall pay interest on that portion of its annual fee not paid within 60 days at the rate of 15 percent per annum from the date of receipt of the bill until paid.

The total amount of the fee collected pursuant to this section and Section 51019 shall not exceed the actual expenses incurred, or the estimated expenses which will be incurred, by the State Fire Marshal in carrying out this chapter.

(Added by Stats. 1986, Ch. 863, Sec. 3.)



51019.1

(a) There is hereby created the California Hazardous Liquid Pipeline Safety Fund, consisting of the Local Training Account and the Pipeline Operations Account.

(b) All fees collected pursuant to Sections 51019 and 51019.05 shall be deposited in the Pipeline Operations Account. The money in the account is available, upon appropriation by the Legislature, to the State Fire Marshal for the purpose of carrying out this chapter.

(Amended by Stats. 1991, Ch. 395, Sec. 3.)






CHAPTER 6 - Massage

51030

The legislative body of a city for incorporated areas or county for unincorporated areas may enact an ordinance which provides for the licensing for regulation of the business of massage when carried on within the city or county.

(Added by Stats. 1976, Ch. 1352.)



51031

The ordinance may condition the issuance of a license to engage in the business of massage upon proof that a massage business meets the reasonable standards set by the ordinance, which may include, but need not be limited to, the following areas:

(a) Age of massage personnel.

(b) Education and experience of massage personnel.

(c) Passage by massage personnel of a practical examination of competence.

(d) Sanitary conditions of the massage establishment.

(e) Hours of operation of the massage business.

(f) Prohibition of the sale or serving of food or beverage or the conducting of nonmassage business on the premises of the massage business. In the event that the business premises in which such massage business is conducted possesses or is qualified to possess a certificate of occupancy issued by such city or county, the prohibition of this subdivision shall apply only to the portion of the premises exclusively devoted to the conduct of the massage business.

(Added by Stats. 1976, Ch. 1352.)



51032

(a) The ordinance may also provide that a license to engage in the business of massage may be denied upon a showing by the licensing authority of either of the following:

(1) Proof that the massage personnel and the owners or operators of a massage business have been convicted of a violation of Section 266i, 315, 316, 318, or subdivision (b) of Section 647 of the Penal Code, or proof that the massage personnel or the owners or operators of a massage business have been convicted in any other state of any offense which, if committed or attempted in this state, would have been punishable as one or more of the above-mentioned offenses of this subdivision.

(2) Proof that the massage personnel and the owners or operators of a massage business have been convicted of any felony offense involving the sale of a controlled substance specified in Section 11054, 11055, 11056, 11057, or 11058 of the Health and Safety Code or proof that the massage personnel or the owners or operators of the massage business have been convicted in any other state of any offense which, if committed or attempted in this state, would have been punishable as one or more of the above-mentioned offenses of this subdivision.

(b) The ordinance shall also provide that a license to engage in the business of massage shall be denied upon a showing by the licensing authority of proof that the massage personnel or the owners or operators of a massage business are required to register under the provisions of Section 290 of the Penal Code.

(Amended by Stats. 2005, Ch. 165, Sec. 1. Effective January 1, 2006.)



51033

(a) This chapter does not apply to cosmetologists, barbers, or to persons licensed to practice any healing art pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code or the Chiropractic Act when engaging in this practice within the scope of his or her license.

(b) Notwithstanding any other provision of law, this chapter shall apply to an independent contractor of any person described in subdivision (a) if the independent contractor is engaged in, or is purported to be engaged in, the business of massage.

(Amended by Stats. 2002, Ch. 1053, Sec. 1. Effective January 1, 2003.)



51034

(a) The Legislature in enacting this chapter recognizes the existing power of a city or county to regulate a lawful massage business pursuant to Section 37101, or pursuant to Section 16000 or 16100 of the Business and Professions Code, or under Section 7 of Article XI of the California Constitution.

(b) Nothing contained in this chapter shall be a limitation on that existing power or on the existing authority of a city to license for revenue purposes. A city, county, or city and county shall not enact or enforce an ordinance that conflicts with the provisions of this section or Chapter 10.5 (commencing with Section 4600) of Division 2 of the Business and Professions Code.

(c) Nothing contained in this chapter shall authorize a city, county, or city and county to do any of the following:

(1) Prohibit a person of one sex from engaging in the massage of a person of the other sex.

(2) Define a massage establishment as an adult entertainment business, or otherwise regulate a massage establishment as adult entertainment.

(3) Require a massage establishment to have windows or walls that do not extend from the floor to ceiling, or have other internal physical structures, including windows, that interfere with a client’s reasonable expectation of privacy.

(4) Impose client draping requirements that extend beyond the covering of genitalia and female breasts, or otherwise mandate that the client wear special clothing.

(5) Prohibit a massage establishment from locking its external doors if the massage establishment is a business entity owned by one individual with one or no employees or independent contractors.

(6) Require a massage establishment to post any notice in an area that may be viewed by clients that contains explicit language describing sexual acts, mentions genitalia, or specific contraception devices.

(7) Impose a requirement that a person certified pursuant to Chapter 10.5 (commencing with Section 4600) of Division 2 of the Business and Professions Code take any test, medical examination, or background check or comply with education requirements beyond what is required by Chapter 10.5 (commencing with Section 4600) of Division 2 of the Business and Professions Code.

(8) Impose a requirement that an individual holding a certificate issued in accordance with Chapter 10.5 (commencing with Section 4600) of Division 2 of the Business and Professions Code, obtain any other license, permit, certificate, or other authorization to provide massage for compensation. However, this paragraph shall not be construed to prohibit a city, county, or city and county from requiring by ordinance that a massage business or establishment obtain a license, permit, certificate, or other authorization in order to operate lawfully within the jurisdiction.

(9) Impose a dress code requirement on a person certified pursuant to Chapter 10.5 (commencing with Section 4600) of Division 2 of the Business and Professions Code in excess of those already imposed pursuant to paragraph (10) of subdivision (a) of Section 4609 of the Business and Professions Code.

(10) Prohibit a person certified pursuant to Chapter 10.5 (commencing with Section 4600) of Division 2 of the Business and Professions Code from performing massage for compensation on the gluteal muscles, prohibit specific massage techniques recognized by the California Massage Therapy Council as legitimate, or impose any other specific restriction on professional practice beyond those set forth in subparagraph (E) of paragraph (1) of subdivision (a) of Section 4609 of the Business and Professions Code, except as authorized by Section 460 of the Business and Professions Code.

(Amended by Stats. 2014, Ch. 406, Sec. 3. Effective January 1, 2015.)






CHAPTER 6.1 - Cottage Food Operations

51035

(a) A city, county, or city and county shall not prohibit a cottage food operation, as defined in Section 113758 of the Health and Safety Code, in any residential dwellings, but shall do one of the following:

(1) Classify a cottage food operation as a permitted use of residential property for zoning purposes.

(2) Grant a nondiscretionary permit to use a residence as any cottage food operation that complies with local ordinances prescribing reasonable standards, restrictions, and requirements concerning spacing and concentration, traffic control, parking, and noise control relating to those homes. Any noise standards shall be consistent with local noise ordinances implementing the noise element of the general plan. The permit issued pursuant to this paragraph shall be granted by the zoning administrator, or if there is no zoning administrator, by the person or persons designated by the planning agency to grant these permits, upon the certification without a hearing.

(3) Require any cottage food operation to apply for a permit to use a residence for its operation. The zoning administrator, or if there is no zoning administrator, the person or persons designated by the planning agency to handle the use permits, shall review and decide the applications. The use permit shall be granted if the cottage food operation complies with local ordinances, if any, prescribing reasonable standards, restrictions, and requirements concerning the following factors: spacing and concentration, traffic control, parking, and noise control relating to those homes. Any noise standards shall be consistent with local noise ordinances implementing the noise element of the general plan. The local government shall process any required permit as economically as possible. Fees charged for review shall not exceed the costs of the review and permit process. An applicant may request a verification of fees, and the city, county, or city and county shall provide the applicant with a written breakdown within 45 days of the request. The application form for cottage food operation permits shall include a statement of the applicant’s right to request the written fee verification.

(b) In connection with any action taken pursuant to paragraph (2) or (3) of subdivision (a), a city, county, or city and county shall do all of the following:

(1) Upon the request of an applicant, provide a list of the permits and fees that are required by the city, county, or city and county, including information about other permits that may be required by other departments in the city, county, or city and county, or by other public agencies. The city, county, or city and county shall, upon request of any applicant, also provide information about the anticipated length of time for reviewing and processing the permit application.

(2) Upon the request of an applicant, provide information on the breakdown of any individual fees charged in connection with the issuance of the permit.

(3) If a deposit is required to cover the cost of the permit, provide information to the applicant about the estimated final cost to the applicant of the permit, and procedures for receiving a refund from the portion of the deposit not used.

(c) Use of a residence for the purposes of a cottage food operation shall not constitute a change of occupancy for purposes of the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13 of the Health and Safety Code), or for purposes of local building and fire codes.

(d) Cottage food operations shall be considered residences for the purposes of the State Uniform Building Standards Code and local building and fire codes.

(Added by Stats. 2012, Ch. 415, Sec. 2. Effective January 1, 2013.)






CHAPTER 6.3 - Urban Agriculture Incentive Zones

51040

This chapter shall be known, and may be cited, as the Urban Agriculture Incentive Zones Act.

(Added by Stats. 2013, Ch. 406, Sec. 1. Effective January 1, 2014.)



51040.1

The Legislature finds and declares that it is in the public interest to promote sustainable urban farm enterprise sectors in urban centers.

The Legislature further finds and declares the small-scale, active production of marketable crops and animal husbandry, including, but not limited to, foods, flowers, and seedlings, in urban centers is consistent with, and furthers, the purposes of this act.

(Added by Stats. 2013, Ch. 406, Sec. 1. Effective January 1, 2014.)



51040.3

For purposes of this chapter, the following terms have the following meanings:

(a) “Urban” means an area within the boundaries of an urbanized area, as that term is used by the United States Census Bureau, that includes at least 250,000 people.

(b) “Urban Agriculture Incentive Zone” means an area within a county or a city and county that is comprised of individual properties designated as urban agriculture preserves by the county or the city and county for farming purposes.

(c) “Agricultural use” means farming in all its branches including, but not limited to, the cultivation and tillage of the soil, the production, cultivation, growing, and harvesting of any agricultural or horticultural products, the raising of livestock, bees, fur-bearing animals, dairy-producing animals, and poultry, agricultural education, the sale of produce through field retail stands or farms stands as defined by Article 5 (commencing with Section 47030) of Chapter 10.5 of Division 17 of the Food and Agricultural Code, and any practices performed by a farmer or on a farm as an incident to or in conjunction with farming operations. For purposes of this chapter, the term “agricultural use” does not include timber production.

(Added by Stats. 2013, Ch. 406, Sec. 1. Effective January 1, 2014.)



51042

(a) (1) (A) A county or city and county may, after a public hearing, establish by ordinance an Urban Agriculture Incentive Zone within its boundaries for the purpose of entering into enforceable contracts with landowners, on a voluntary basis, for the use of vacant, unimproved, or blighted lands for small-scale agricultural use.

(B) A city may, after a public hearing and approval from the board of supervisors of the county in which the city is located, establish by ordinance an Urban Agriculture Incentive Zone within its boundaries for the purpose of entering into enforceable contracts with landowners, on a voluntary basis, for the use of vacant, unimproved, or blighted lands for small-scale agricultural use.

(2) Following the adoption of the ordinance pursuant to paragraph (1), a city, county, or city and county that has established an Urban Agriculture Incentive Zone within its boundaries may adopt rules and regulations consistent with the city, county, or city and county’s zoning and other ordinances, for the implementation and administration of the Urban Agriculture Incentive Zone and of contracts related to that Urban Agriculture Incentive Zone.

(A) The city, county, or city and county may impose a fee upon contracting landowners for the reasonable costs of implementing and administering contracts.

(B) The city, county, or city and county shall impose a fee equal to the cumulative value of the tax benefit received during the duration of the contract upon landowners for cancellation of any contract prior to the expiration of the contract, unless the city, county, or city and county makes a determination that the cancellation was caused by extenuating circumstances despite the good faith effort by the landowner.

(b) Following the adoption of the ordinance as required by subdivision (a), a city, county, or a city and county may enter into a contract with a landowner to enforceably restrict the use of the land subject to the contract to uses consistent with urban agriculture. Any contract entered into pursuant to this chapter shall include, but is not limited to, all of the following provisions:

(1) An initial term of not less than five years.

(2) A restriction on property that is at least 0.10 acres, and not more than three acres.

(3) A requirement that the entire property subject to the contract shall be dedicated toward commercial or noncommercial agricultural use.

(4) A prohibition against any dwellings on the property while under contract.

(5) A notification that if a landowner cancels a contract, a city, county, or city and county is required to assess a cancellation fee, pursuant to subparagraph (B) of paragraph (2) of subdivision (a).

(c) A contract entered into pursuant to this chapter shall not prohibit the use of structures that support agricultural activity, including, but not limited to, toolsheds, greenhouses, produce stands, and instructional space.

(d) A contract entered into pursuant to this chapter that includes a prohibition on the use of pesticide or fertilizers on properties under contract shall permit those pesticides or fertilizers allowed by the United States Department of Agriculture’s National Organic Program.

(e) A city, county, or city and county shall not enter into a new contract, or renew an existing contract pursuant to this chapter after January 1, 2019. Any contract entered into pursuant to this chapter on or before January 1, 2019, shall be valid and enforceable for the duration of the contract.

(f) Property subject to a contract entered into pursuant to this chapter shall be assessed pursuant to Section 422.7 of the Revenue and Taxation Code during the term of the contract.

(g) A county or a city and county shall not establish an Urban Agriculture Incentive Zone within any portion of the spheres of influence of a city unless the legislative body of the city has consented to the establishment of the Urban Agriculture Incentive Zone.

(h) A city, county, or city and county shall not establish an Urban Agriculture Incentive Zone in any area that is currently subject to, or has been subject to within the previous three years, a contract pursuant to the Williamson Act (Article 1 (commencing with Section 51200) of Chapter 7 of Part 1 of Division 1 of Title 5).

(Added by Stats. 2013, Ch. 406, Sec. 1. Effective January 1, 2014.)






CHAPTER 6.5 - Open-Space Easements

51050

Any city or county which has adopted a general plan may accept grants of open-space easements on privately owned lands lying within the city or county in the manner provided in this chapter, provided no city or county shall accept any grants of open-space easements pursuant to this chapter on or after January 1, 1975.

(Amended by Stats. 1974, Ch. 1003.)



51051

As used in this chapter, the following terms have the following meanings:

(a) “Grant of an open-space easement” means a grant by an instrument whereby the owner relinquishes to the public, either in perpetuity or for a term of years, the right to construct improvements upon the land except as may be expressly reserved in the instrument and which contains a covenant with the city or county, running with the land, either in perpetuity or for a term of years, not to construct or permit the construction of any improvements, except as that right is expressly reserved in the instrument and except for public service facilities installed for the benefit of the land subject to any covenant or public service facilities installed pursuant to an authorization by the governing body of the city or county or the Public Utilities Commission.

Any such reservation shall be consistent with the purposes of this chapter or with the findings of the county or city pursuant to Section 51056 and shall not permit any action that will materially impair the open-space character of the land.

(b) “Owner” means any lessee or trustee, if the expiration of the lease or trust occurs at a time later than the expiration of the easement or any extension thereof.

(Amended by Stats. 2012, Ch. 875, Sec. 1. Effective January 1, 2013.)



51053

The execution and acceptance of an instrument described in subdivision (a) of Section 51051 shall constitute a dedication to the public of the open-space character of the lands for the term specified. Any such easement and covenant shall run for a term of not less than 20 years.

(Amended by Stats. 2012, Ch. 875, Sec. 3. Effective January 1, 2013.)



51054

An instrument described in subdivision (a) of Section 51051 may contain, and the city or county in appropriate cases may require that it contain, a covenant against the extraction of natural resources or other activities which may destroy the unique physical and scenic characteristics of the land or a covenant against the cutting of timber, trees and other natural growth, except as may be required for fire prevention, thinning, elimination of diseased growth and similar protective measures, or for the harvest of trees in a manner compatible with scenic purposes.

(Amended by Stats. 2012, Ch. 875, Sec. 4. Effective January 1, 2013.)



51055

An instrument described in subdivision (a) of Section 51051 shall not be effective until it has been accepted by resolution of the governing body of the city or county and its acceptance endorsed thereon.

(Amended by Stats. 2012, Ch. 875, Sec. 5. Effective January 1, 2013.)



51056

No grant of an open-space easement shall be accepted by a city or county, unless the governing body, by resolution, finds:

(a) That the preservation of the land as open space is consistent with the general plan of the city and county; and

(b) That the preservation of the land as open space is in the best interest of the state, county, or city and is important to the public for the enjoyment of scenic beauty, for the use of natural resources, for recreation, or for the production of food or fiber and specifically because one or more of the following reasons exist:

(1) It is likely that at some time the public may acquire the land for a park or other public use.

(2) The land is unimproved and has scenic value to the public as viewed from a public highway or from public or private buildings.

(3) The retention of the land as open space will add to the amenities of living in adjoining or neighboring urbanized areas.

(4) The land lies in an area which in the public interest should remain rural in character and the retention of the land as open space will help preserve the rural character of the area.

(5) It is in the public interest that the land remain in its natural state, including the trees and other natural growth, as a means of preventing floods or because of its value as watershed.

(6) The land lies within an established scenic highway corridor.

(7) The land is valuable to the public as a wildlife preserve or sanctuary and the instrument contains appropriate covenants to that end.

(8) The public interest will otherwise be served in a manner recited in the resolution and consistent with the purposes of this subdivision and Article XXVIII of the Constitution of the State of California.

The resolution of the governing body shall establish a conclusive presumption that the conditions set forth in subdivisions (a) and (b) have been satisfied.

(Added by Stats. 1969, Ch. 762.)



51057

The governing body of the city or county shall not accept any grant of an open-space easement until the matter has first been referred to the city or county planning department or planning commission and a report thereon has been received from the planning department or planning commission. Within 30 days after receiving the proposal to accept a grant of an open-space easement, the planning department or planning commission shall submit its report to the governing body. The governing body may extend the time for submitting such a report for an additional period not exceeding 30 days. The report shall contain a statement that the proposal is, or is not, consistent with the general plan of the jurisdiction.

(Added by Stats. 1969, Ch. 762.)



51058

From and after the time when an open-space easement has been accepted by the city or county and its acceptance endorsed thereon, no building permit may be issued for any structure which would violate the easement and the city or county shall seek by appropriate proceedings an injunction against any threatened construction or other development or activity on the land which would violate the easement and shall seek a mandatory injunction requiring the removal of any structure erected in violation of the easement.

In the event the county or city fails to seek an injunction against any threatened construction or other development or activity on the land which would violate the easement or to seek a mandatory injunction requiring the removal of any structure erected in violation of the easement, or if the county or city should construct any structure or development or conduct or permit any activity in violation of the easement, the owner of any property within the county or city, or any resident thereof, may, by appropriate proceedings, seek such an injunction.

Nothing in this chapter shall limit the power of the state, or any department or agency thereof, or any county, city, school district, or any other local public district, agency or entity, or any other person authorized by law, to acquire land subject to an open-space easement by eminent domain.

(Added by Stats. 1969, Ch. 762.)



51059

Upon the acceptance of any instrument creating an open-space easement the clerk of the governing body shall record the same in the office of the county recorder and file a copy thereof with the county assessor. The recording shall be consistent with Section 27255. From and after the time of the recordation, the contract shall impart the notice thereof to all persons as is afforded by the recording laws of this state.

(Amended by Stats. 2012, Ch. 875, Sec. 6. Effective January 1, 2013.)



51060

From time to time, the governing body of any city or county may accept an instrument whereby the term of any open-space easement is extended in the same manner as is provided for the acceptance of an instrument originally creating an open-space easement. Upon the acceptance thereof the same shall be recorded in the office of the county recorder and a copy thereof filed with the county assessor.

(Added by Stats. 1969, Ch. 762.)



51061

The governing body of any city or county at any time may, by resolution, abandon an open-space easement, if it finds that no public purpose described in subdivision (b) of Section 51056 will be served any longer by keeping the land as open space. No resolution abandoning an open-space easement shall be finally adopted until the matter has been referred to the city or county planning commission, the commission has held a public hearing thereon and furnished a report on the matter to the governing body and the governing body has held at least one public hearing thereon after giving 30 days notice thereof by publication in accordance with Section 6061, and by posting notice on the land.

Prior to approval of the resolution abandoning an open-space easement, the governing body shall direct the county assessor to assess the land, as if the easement did not exist, and to report such new assessed value to the governing body. As a condition of the abandonment of the easement, the owner shall pay to the county or city an amount equal to 50 percent of the new assessed value of the land; provided, however, that the governing body may waive all or any portion of such payment, if it finds that it is consistent with the public interest to do so, and if the waiver is approved by the Secretary of the Resources Agency. Any such payment not waived shall be considered deferred taxes, and a sum equal to the sum actually collected shall be transmitted by the treasurer of the county or city to the State Controller and be deposited in the State General Fund.

(Amended by Stats. 1971, 1st Ex. Sess., Ch. 1.)



51062

Upon the recording in the office of the county recorder of a certified copy of any resolution abandoning the open-space easement and reciting compliance with the provisions of Section 51061, the land subject thereto shall be deemed relieved of the easement and the covenants of the owner contained therein shall be deemed terminated.

(Added by Stats. 1969, Ch. 762.)



51063

If any land or a portion thereof as to which any city or county has accepted an open-space easement is thereafter sought to be condemned for public use and the city or county received the easement as a gift without the payment of any compensation therefor, the easement shall terminate as of the time of the filing of the complaint in condemnation as to the land or portion thereof sought to be taken for public use, and the owner shall be entitled to such compensation for the taking as he would have been entitled to had the land not been burdened by the easement.

(Added by Stats. 1969, Ch. 762.)



51064

Lands subject to the grant of an open-space easement executed and accepted in accordance with this chapter shall be deemed to be enforceably restricted within the meaning of Section 8 of Article XIII of the Constitution of the State of California.

(Amended by Stats. 1975, Ch. 224.)



51065

Nothing in this chapter shall be deemed to prevent or restrict the right or power of any city or county to acquire by gift, purchase or otherwise scenic easements or other rights in property for the purpose of preserving open space or for any other purpose under any other provisions of law.

(Added by Stats. 1969, Ch. 762.)






CHAPTER 6.6 - Open-Space Easement Act of 1974

ARTICLE 1 - Declaration

51070

It is the intent of the Legislature in enacting this chapter to provide a means whereby any county or city may acquire or approve an open-space easement in perpetuity or for a term of years for the purpose of preserving and maintaining open space.

(Amended by Stats. 1977, Ch. 1178.)



51071

The Legislature finds that the rapid growth and spread of urban development is encroaching upon, or eliminating open-space lands which are necessary not only for the maintenance of the economy of the state, but also for the assurance of the continued availability of land for the production of food and fiber, for the enjoyment of scenic beauty, for recreation and for the use and conservation of natural resources.

(Added by Stats. 1974, Ch. 1003.)



51072

The Legislature hereby declares that open-space lands, if preserved and maintained, would constitute important physical, social, economic or aesthetic assets to existing or pending urban development.

(Added by Stats. 1974, Ch. 1003.)



51073

The Legislature further declares that the acquisition of open-space easements is in the public interest and constitutes a public purpose for which public funds may be expended or advanced.

(Added by Stats. 1974, Ch. 1003.)






ARTICLE 2 - Definitions

51075

As used in this chapter, unless otherwise apparent from the context:

(a) “Open-space land” means any parcel or area of land or water which is essentially unimproved and devoted to an open-space use as defined in Section 65560 of the Government Code.

(b) “City” means any city or city and county.

(c) “Landowner” includes a lessee or trustee, if the expiration of the lease or trust occurs at a time later than the expiration of the open-space restriction or any extension thereof.

(d) “Open-space easement” means any right or interest in perpetuity or for a term of years in open-space land acquired by a county, city, or nonprofit organization pursuant to this chapter where the deed or other instrument granting such right or interest imposes restrictions which, through limitation of future use, will effectively preserve for public use or enjoyment the natural or scenic character of such open-space land. An open-space easement shall contain a covenant with the county, city, or nonprofit organization running with the land, either in perpetuity or for a term of years, that the landowner shall not construct or permit the construction of improvements except those for which the right is expressly reserved in the instrument provided that such reservation would not be inconsistent with the purposes of this chapter and which would not be incompatible with maintaining and preserving the natural or scenic character of the land. Any such convenant shall not prohibit the construction of either public service facilities installed for the benefit of the land subject to such covenant or public service facilities installed pursuant to an authorization by the governing body of the county or city or the Public Utilities Commission.

(e) “Open-space plan” means the open-space element of a county or city general plan adopted by the local governing body pursuant to Section 65560 of the Government Code.

(f) “Nonprofit organization” means any organization qualifying under Section 501(c)(3) of the Internal Revenue Code in the preceding tax year, and which includes the preservation of open space as a stated purpose in its articles of incorporation. Such qualification shall be demonstrated by a letter of determination from the Internal Revenue Service.

(Amended by Stats. 1977, Ch. 1178.)






ARTICLE 3 - General Provisions

51080

Any county or city which has an adopted open-space plan may accept or approve a grant of an open-space easement on privately owned lands lying within the county or city in the manner provided in this chapter.

(Amended by Stats. 1977, Ch. 1178.)



51081

The execution and acceptance of a deed or other instrument described in subdivision (d) of Section 51075 shall constitute a dedication to the public of the open-space character of the lands for the term specified. Any such easement and covenant shall run for a term of not less than 10 years. An open-space easement for a term of years shall provide that on the anniversary date of the acceptance of the open-space easement or on such other annual date as specified by the deed or other instrument described in subdivision (d) of Section 51075, a year shall be added automatically to the initial term unless a notice of nonrenewal is given as provided in Section 51091.

(Amended by Stats. 1975, Ch. 224.)



51082

A county or city may require a deed or other instrument described in subdivision (d) of Section 51075 to contain any such restrictions, conditions or covenants as are necessary or desirable to maintain the natural or scenic character of the land or to prevent any activity, use or action which could impair the open-space character of the land.

(Amended by Stats. 1979, Ch. 373.)



51083

No deed or other instrument described in subdivision (d) of Section 51075 shall be effective until it has been accepted or approved by resolution of the governing body of the county or city and its acceptance endorsed thereon.

(Amended by Stats. 1977, Ch. 1178.)



51083.5

Notwithstanding any provisions of this chapter, the grant of any easement to a nonprofit organization shall be effective upon its acceptance by such organization. However, for the purposes of this chapter and Sections 421 to 432, inclusive, of the Revenue and Taxation Code, no such easement shall be considered as granted pursuant to this chapter unless the grant of such easement has been approved by the county or city in which the land lies pursuant to the provisions of this article.

(Added by Stats. 1977, Ch. 1178.)



51084

A grant of an open-space easement shall not be accepted or approved by a county or city, unless the governing body, by resolution, finds:

(a) That the preservation of the land as open space is consistent with the general plan of the county or city; and

(b) That the preservation of the land as open space is in the best interest of the state, county, city, or city and county and is important to the public for the enjoyment of scenic beauty, for the use of natural resources, for recreation, or for the production of food or fiber specifically because one or more of the following reasons exists:

(1) That the land is essentially unimproved and if retained in its natural state has either scenic value to the public, or is valuable as a watershed or as a wildlife preserve, and the instrument contains appropriate covenants to that end.

(2) It is in the public interest that the land be retained as open space because such land either will add to the amenities of living in neighboring urbanized areas or will help preserve the rural character of the area in which the land is located.

(3) The land lies in an area that in the public interest should remain rural in character and the retention of the land as open space will preserve the rural character of the area.

(4) It is in the public interest that the land remain in its natural state, including the trees and other natural growth, as a means of preventing floods or because of its value as watershed.

(5) The land lies within an established scenic highway corridor.

(6) The land is valuable to the public as a wildlife preserve or sanctuary and the instrument contains appropriate covenants to that end.

(7) The public interest will otherwise be served in a manner recited in the resolution and consistent with the purposes of this subdivision and Section 8 of Article XIII of the Constitution of the State of California.

The resolution of the governing body shall establish a conclusive presumption that the conditions set forth in subdivisions (a) and (b) have been satisfied.

(Amended by Stats. 2012, Ch. 875, Sec. 7. Effective January 1, 2013.)



51085

The governing body of the county or city may not accept or approve any grant of an open-space easement until the matter has first been referred to the county or city planning department or planning commission and a report thereon has been received from the planning department or planning commission. Within 30 days after receiving the proposal to accept or approve a grant of an open-space easement, the planning department or planning commission shall submit its report to the governing body. The governing body may extend the time for submitting such a report for an additional period not exceeding 30 days. The report shall specify whether the proposal is consistent with the general plan of the jurisdiction.

(Amended by Stats. 1977, Ch. 1178.)



51086

(a) From and after the time when an open-space easement has been accepted or approved by the county or city and its acceptance or approval endorsed thereon, no building permit may be issued for any structure which would violate the easement and the county or city shall seek by appropriate proceedings an injunction against any threatened construction or other development or activity on the land which would violate the easement and shall seek a mandatory injunction requiring the removal of any structure erected in violation of the easement.

In the event the county or city fails to seek an injunction against any threatened construction or other development or activity on the land which would violate the easement or to seek a mandatory injunction requiring the removal of any structure erected in violation of the easement, or if the county or city should construct any structure or development or conduct or permit any activity in violation of the easement, the owner of any property within the county or city, or any resident thereof, may, by appropriate proceedings, seek such an injunction.

(b) In the case of an open-space easement granted to a nonprofit organization pursuant to this chapter, such organization shall seek, through its official representatives, an injunction against any threatened construction or other development or activity on the land which would violate the easement and shall seek a mandatory injunction requiring the removal of any structure erected in violation of the easement.

(c) The court may award to a plaintiff or defendant who prevails in an action authorized by this section his or her costs of litigation, including reasonable attorney’s fees.

(d) Nothing in this chapter shall limit the power of the state, or any department or agency thereof, or any county, city, school district, or any other local public district, agency or entity, or any other person authorized by law, to acquire land subject to an open-space easement by eminent domain.

(Amended by Stats. 1977, Ch. 1178.)



51087

Upon the acceptance or approval of any instrument creating an open-space easement the clerk of the governing body shall record the same in the office of the county recorder and file a copy thereof with the county assessor. The recording shall be consistent with Section 27255. From and after the time of the recordation, the easement shall impart notice thereof to all persons as is afforded by the recording laws of this state.

(Amended by Stats. 2012, Ch. 875, Sec. 8. Effective January 1, 2013.)






ARTICLE 4 - Termination of an Open-Space Easement

51090

An open-space easement for a term of years may be terminated only in accordance with the provisions of this article. An open-space easement may be terminated only by:

(a) Nonrenewal, or

(b) Abandonment.

Abandonment of an easement granted to the county or city pursuant to this chapter shall be controlled by Section 51093.

Abandonment or nonrenewal of an easement granted to a nonprofit organization pursuant to this chapter shall be effective only if approved by appropriate resolution of the governing body of such organization and such abandonment or nonrenewal initiated by a nonprofit organization has been approved by the county or city in which the land lies in the manner provided in Section 51093.

(Amended by Stats. 1977, Ch. 1178.)



51091

If either the landowner or the county, city, or nonprofit organization desires in any year not to renew the open-space easement, that party shall serve written notice of nonrenewal of the easement upon the other party at least 90 days in advance of the annual renewal date of the open-space easement. Unless such written notice is served at least 90 days in advance of the renewal date, the open-space easement shall be considered renewed as provided in Section 51081.

Upon receipt by the owner of a notice from the county, city, or nonprofit organization of nonrenewal, the owner may make a written protest of the notice of nonrenewal. The county, city, or nonprofit organization may, at any time prior to the renewal date, withdraw the notice of nonrenewal.

(Amended by Stats. 1977, Ch. 1178.)



51092

If the county, city, or nonprofit organization or the landowner serves notice of intent in any year not to renew the open-space easement, the existing open-space easement shall remain in effect for the balance of the period remaining since the original execution or the last renewal of the open-space easement, as the case may be.

(Amended by Stats. 1977, Ch. 1178.)



51093

(a) The landowner may petition the governing body of the county or city for abandonment of any open-space easement or in the case of an open-space easement granted to a nonprofit organization pursuant to this chapter, for approval of abandonment by such organization, as to all of the subject land. The governing body may approve the abandonment of an open-space easement only if, by resolution, it finds:

(1) That no public purpose described in Section 51084 will be served by keeping the land as open space; and

(2) That the abandonment is not inconsistent with the purposes of this chapter; and

(3) That the abandonment is consistent with the local general plan; and

(4) That the abandonment is necessary to avoid a substantial financial hardship to the landowner due to involuntary factors unique to him.

No resolution abandoning an open-space easement, or approving the abandonment of an open-space easement granted to a nonprofit organization pursuant to this chapter, shall be finally adopted until the matter has been referred to the county or city planning commission, the commission has held a public hearing thereon and furnished a report on the matter to the governing body stating whether the abandonment is consistent with the local general plan and the governing body has held at least one public hearing thereon after giving 30 days’ notice thereof by publication in accordance with Section 6061 of the Government Code, and by posting notice on the land.

(b) Prior to approval of the resolution abandoning or approving the abandonment of an open-space easement, the county assessor of the county in which the land subject to the open-space easement is located shall determine the full cash value of the land as though it were free of the open-space easement. The assessor shall multiply such value by 25 percent, and shall certify the product to the governing body as the abandonment valuation of the land for the purpose of determining the abandonment fee.

(c) Prior to giving approval to the abandonment of any open-space easement, the governing body shall determine and certify to the county auditor the amount of the abandonment fee which the landowner must pay the county treasurer upon abandonment. That fee shall be an amount equal to 50 percent of the abandonment valuation of the property.

(d) Any sum collected pursuant to this section shall be transmitted by the county treasurer to the State Controller and be deposited in the State General Fund.

(e) An abandonment shall not become effective until the abandonment fee has been paid in full.

(Amended by Stats. 1977, Ch. 1178.)



51094

Upon the recording in the office of the county recorder of a certified copy of a resolution abandoning or approving the abandonment of an open-space easement and reciting compliance with the provisions of Section 51093, the land subject thereto shall be deemed relieved of the easement and the covenants of the owner contained therein shall be deemed terminated; provided, however, that no certified copy of any resolution abandoning or approving the abandonment of an open-space easement shall be recorded until the abandonment fee has been paid in full.

(Amended by Stats. 1977, Ch. 1178.)






ARTICLE 5 - Eminent Domain and Other Provisions

51095

If any land or a portion thereof as to which any city or county has accepted or approved an open-space easement pursuant to this chapter is thereafter sought to be condemned for public use and the easement was received as a gift without the payment of any compensation therefor, the easement shall terminate as of the time of the filing of the complaint in condemnation as to the land or portion thereof sought to be taken for public use, and the owner shall be entitled to such compensation for the taking as he would have been entitled to had the land not been burdened by the easement.

(Amended by Stats. 1977, Ch. 1178.)



51096

Lands subject to the grant of an open-space easement executed and accepted in accordance with this chapter shall be deemed to be enforceably restricted within the meaning of Section 8 of Article XIII of the Constitution of the State of California.

(Amended by Stats. 1975, Ch. 224.)



51097

Nothing in this chapter shall be deemed to prevent or restrict the right or power of any county or city to acquire by purchase, gift, grant, bequest, devise, lease or otherwise any right or interest in real property for the purpose of preserving open space or for any other purpose under any other provisions of law.

(Added by Stats. 1974, Ch. 1003.)









CHAPTER 6.7 - Timberland

ARTICLE 1 - General Provisions

51100

This chapter shall be known and may be cited as the California Timberland Productivity Act of 1982.

(Added by Stats. 1982, Ch. 1489, Sec. 2.)



51101

The Legislature hereby finds and declares all of the following:

(a) The forest resources and timberlands of this state, together with the forest products industry, contribute substantially to the health and stability of the state’s economy and environment by providing high quality timber, employment opportunities, regional economic vitality, resource protection, and aesthetic enjoyment.

(b) The state’s increasing population threatens to erode the timberland base and diminish forest resource productivity through pressures to divert timberland to urban and other uses and through pressures to restrict or prohibit timber operations when viewed as being in conflict with nontimberland uses.

(c) A continued and predictable commitment of timberland, and of investment capital, for the growing and harvesting of timber are necessary to ensure the long-term productivity of the forest resource, the long-term economic viability of the forest products industry, and long-term stability of local resource-based economies.

(Amended by Stats. 1990, Ch. 1600, Sec. 1.)



51102

(a) The Legislature further declares that to fully realize the productive potential of the forest resources and timberlands of the state, and to provide a favorable climate for long-term investment in forest resources, it is the policy of this state to do all of the following:

(1) Maintain the optimum amount of the limited supply of timberland to ensure its current and continued availability for the growing and harvesting of timber and compatible uses.

(2) Discourage premature or unnecessary conversion of timberland to urban and other uses.

(3) Discourage expansion of urban services into timberland.

(4) Encourage investment in timberlands based on reasonable expectation of harvest.

(b) The Legislature further declares that it is the policy of this state that timber operations conducted in a manner consistent with forest practice rules adopted by the State Board of Forestry and Fire Protection shall not be or become restricted or prohibited due to any land use in or around the locality of those operations.

(Amended by Stats. 1998, Ch. 972, Sec. 4. Effective January 1, 1999.)



51103

It is the intent of the Legislature to implement the policies of this chapter by including all qualifying timberland in timberland production zones.

(Added by Stats. 1982, Ch. 1489, Sec. 5.)



51104

As used in this chapter, unless otherwise apparent from the context:

(a) “Board” means the board of supervisors of a county or city and county, whether general law or chartered, which establishes or proposes to establish a timberland production zone pursuant to this chapter.

(b) “Contiguous” means two or more parcels of land that are adjoining or neighboring or are sufficiently near to each other, as determined by the board or council, that they are manageable as a single forest unit.

(c) “Council” means the city council of a city, whether general law or chartered, which establishes or proposes to establish a timberland production zone pursuant to this chapter.

(d) “County” or “city” means the county or city having jurisdiction over the land.

(e) “Timber” means trees of any species maintained for eventual harvest for forest products purposes, whether planted or of natural growth, standing or down, on privately or publicly owned land, including Christmas trees, but does not mean nursery stock.

(f) “Timberland” means privately owned land, or land acquired for state forest purposes, which is devoted to and used for growing and harvesting timber, or for growing and harvesting timber and compatible uses, and which is capable of growing an average annual volume of wood fiber of at least 15 cubic feet per acre.

(g) “Timberland production zone” or “TPZ” means an area which has been zoned pursuant to Section 51112 or 51113 and is devoted to and used for growing and harvesting timber, or for growing and harvesting timber and compatible uses, as defined in subdivision (h).

With respect to the general plans of cities and counties, “timberland preserve zone” means “timberland production zone.”

(h) “Compatible use” is any use which does not significantly detract from the use of the property for, or inhibit, growing and harvesting timber, and shall include, but not be limited to, any of the following, unless in a specific instance such a use would be contrary to the preceding definition of compatible use:

(1) Management for watershed.

(2) Management for fish and wildlife habitat or hunting and fishing.

(3) A use integrally related to the growing, harvesting and processing of forest products, including but not limited to roads, log landings, and log storage areas.

(4) The erection, construction, alteration, or maintenance of gas, electric, water, or communication transmission facilities.

(5) Grazing.

(6) A residence or other structure necessary for the management of land zoned as timberland production.

(i) “Parcel” means that portion of an assessor’s parcel that is timberland, as defined.

(j) “Anniversary date” means the anniversary of the date on which zoning is established pursuant to Section 51112 or 51113 takes effect.

(k) “Tax rate area” means a geographical area in which there is a unique combination of tax levies.

(l) “Nonconforming use” means any use within a TPZ which lawfully existed on the effective date of zoning established pursuant to Sections 51112 and 51113, and continuing since that time, which is not a compatible use.

(Added by renumbering Section 51100 by Stats. 1982, Ch. 1489, Sec. 1.)






ARTICLE 2 - Timberland Production Zones

51110

(a) On or before September 1, 1976, the assessor shall assemble a list of all parcels, regardless of size, which as of the lien date in 1976, were assessed for growing and harvesting timber as the highest and best use of the land, including all such parcels or portions thereof under agricultural preserve contracts.

(b) On or before September 1, 1976, the assessor shall notify by mail, which is certified and with return receipt requested, owners of parcels listed under subdivision (a) that their land has been included in such a list. This notice shall be substantially in the following form:
To: (name of taxpayer)

Pursuant to the Z’berg-Warren-Keene-Collier Forest Taxation Reform Act of 1976, ____ County must provide for the zoning of land used for growing and harvesting timber as timberland preserve zone (TPZ).

A TPZ is a 10-year restriction on the use of land, and will replace the use of agricultural preserves (Williamson Act contracts) on timberland. Land use under a TPZ will be restricted to growing and harvesting timber, and to compatible uses approved by the county (or city). In return, taxation of timberland under a TPZ will be based only on such restrictions in use.

To initiate this zoning procedure, the assessor has assembled a list (list “A”) of all those parcels assessed for property tax purposes for growing and harvesting timber as the highest and best use of the land as of March 1, 1976. The following parcels of your land have been included in this list “A”:

(legal description or assessor’s parcel no.)

If you have one or more parcels listed above which you believe have a highest and best use other than growing and harvesting timber, you must submit to the assessor a written affidavit describing the intended use you have for this parcel(s), and do so before October 1, 1976. The assessor will then designate such parcel(s) as “contested” on the final list of these parcels which is submitted to the county board of supervisors (or city council) on October 15, 1976.

A public hearing will be held prior to March 1, 1977, for the consideration of zoning your parcel(s) as TPZ. You will be given at least 20 days’ notice of such hearing.

Under the Timber Yield Tax Law, all noncontested parcels included in the final list “A” will be zoned as TPZ unless the owner can demonstrate to the satisfaction of a majority of the full board (or council) that at least one of the following conditions exists:

(i) That the parcel or parcels are not capable of growing an average annual volume of wood fiber of at least 15 cubic feet per acre; or

(ii) That the current use of the parcel has changed subsequent to March 1, 1976, and that such use is no longer the growing and harvesting of timber, and is not compatible with the growing and harvesting of timber.

Parcels designated as “contested” which appear on list “A” will be zoned as TPZ unless the owner can demonstrate to the satisfaction of a majority of the full board (or council) that it would not be in the public interest for such parcels(s) to be zoned as TPZ. Parcels in list “A” not zoned as TPZ will receive an alternate zone, if no appropriate zone currently exists. “Contested” parcels not zoned as TPZ will be valued in the future on a higher and better use of the land.

Detailed information on the TPZ zoning process and the Z’berg-Warren-Keene-Collier Forest Taxation Reform Act in general may be obtained from your county assessor’s office.

(c) Upon notification pursuant to subdivision (b) owners of parcels listed pursuant to subdivision (a) may have one or more such parcels designated as “contested” in the following manner:

On or before October 1, 1976, the owner must notify the assessor in a written affidavit that such a parcel has the highest and best use which is not a compatible use for timberland, as determined by the board or council pursuant to Section 51111, and the owner shall state the intended use for such parcel.

Upon receipt of such affidavit, the assessor shall designate such parcels on the list to be submitted to the board or council pursuant to subdivision (d) as “contested”. In preparing the assessment roll for the 1977–78 fiscal year and each fiscal year thereafter, the assessor shall take into account the owner’s notice of higher and better use in determining the fair market value for such parcels, if such parcels are not zoned as timberland preserve.

(d) On or before October 15, 1976, the assessor shall submit to the board or council a list of all parcels, regardless of size, which as of the lien date in 1976, are assessed for growing and harvesting timber as the highest and best use of the land, including such parcels designated as “contested” pursuant to subdivision (c). This list shall be known as “list A”.

(e) On or before August 19, 1976, the State Board of Equalization shall submit to the county assessor for inclusion in list A those parcels on the board roll which are located in the county and which, as of the lien date in 1976, were assessed by the State Board of Equalization for growing and harvesting timber as the highest and best use of the land.

(Added by Stats. 1976, Ch. 176.)



51110.1

(a) On or before September 1, 1977, the assessor shall assemble a list of all parcels, which, as of the lien date in 1976, appeared in the judgment of the assessor to constitute timberland, but which were not assessed for growing and harvesting timber as the highest and best use of the land.

(b) On or before September 1, 1977, the assessor shall notify by mail, which is certified and with return receipt requested, owners of parcels listed under subdivision (a) that their land has been included in such a list. This notice shall be substantially in the following form:
To: (name of taxpayer)

Pursuant to the Z’berg-Warren-Keene-Collier Forest Taxation Reform Act of 1976, ____ County must provide for the zoning of land used for growing and harvesting timber as timberland preserve zone (TPZ).

A TPZ is a 10-year restriction on the use of land, and will replace the use of agricultural preserves (Williamson Act contracts) on timberland. Land use under a TPZ will be restricted to growing and harvesting timber, and to compatible uses approved by the county (or city). In return, taxation of timberland under a TPZ will be based only on such restrictions in use.

As part of this zoning procedure, the assessor has assembled a list (list “B”) of all those parcels which appear to be land used for growing and harvesting timber, but which are not assessed for property tax purposes as this being the highest and best use of the land. The following parcels of your land have been included in this list “B”:

(Legal description or assessor’s parcel no.)

A public hearing will be held prior to March 1, 1978, for the consideration of zoning your parcel(s) as TPZ. You will be given at least 20 days’ notice of such hearing.

Under the Z’berg-Warren-Keene-Collier Forest Taxation Reform Act, all parcels included in this list “B” will be zoned as TPZ unless the owner can demonstrate to the satisfaction of a majority of the full board (or council) that it would not be in the public interest for such parcel(s) to be zoned as TPZ. Parcels on list “B” not zoned as TPZ will receive an alternate zone, if no appropriate zone currently exists.

Detailed information on the TPZ zoning process and the Z’berg-Warren-Keene-Collier Forest Taxation Reform Act in general may be obtained from your county assessors office.

(c) On or before October 15, 1977, the assessor shall submit to the board or council a list of all parcels, which as of the lien date in 1976, appear to constitute timberland, but which are not assessed for growing and harvesting timber as the highest and best use of the land. This list shall be known as “list B”.

(d) On or before August 19, 1977, the State Board of Equalization shall submit to the county assessor, for inclusion in list B, those parcels on the board roll which are located in the county and which as of the lien date in 1976, appear to constitute timberland, but which were not assessed by the State Board of Equalization for growing and harvesting timber as the highest and best use of the land.

(Amended by Stats. 1977, Ch. 853.)



51110.2

The county or city planning commission shall hold a public hearing on parcels referred to it for review by the board or council pursuant to subdivision (d) of Section 51110 and subdivision (c) of Section 51110.1 according to Section 65854, and shall render its decision in the form of a written recommendation to the board or council according to Section 65855. The planning commission shall include in its recommendation to the board or council considerations as to the exact zoning boundaries to be drawn within each assessors parcel contained in list A or list B.

(Amended by Stats. 1983, Ch. 142, Sec. 61.)



51110.3

In the event that a landowner does not receive notice pursuant to subdivision (b) of Section 51110.1, such owner may prior to January 1, 1978, petition directly to the board or council to have a parcel owned by such person included on list “B.” Such owner must be able to demonstrate that on each such parcel a plan for forest management has been prepared, or approved as to content, by a registered professional forester prior to October 15, 1977. Such plan shall provide for the harvest of timber within a reasonable period of time, as determined by the preparer of the plan.

In the event that the board or council finds that the parcel does in fact have plans for forest management signed by a registered professional forester prior to October 15, 1977, the board or council shall include the parcel listed in the petition on list “B” without respect to acreage or size and shall consider these parcels under subdivision (c) of Section 51112.

(Added by Stats. 1977, Ch. 853.)



51111

On or before October 1, 1976, the board or council shall adopt a list and a detailed description of additional compatible uses for parcels zoned as timberland production.

(Amended by Stats. 1984, Ch. 678, Sec. 2.)



51112

(a) On or before March 1, 1977, the board or council by ordinance, after the advice of the planning commission pursuant to Section 51110.2, and after public hearing, shall zone as timberland production all parcels appearing on list A submitted by the assessor pursuant to subdivision (d) of Section 51110 which are not designated as “contest,” unless it finds by a majority vote of the full body that a parcel or parcels are not devoted to and used for growing and harvesting timber or for growing and harvesting timber and compatible uses.

The basis for such a finding is limited to either of the following:

(1) The parcel is not in fact capable of growing an average annual volume of wood fiber of at least 15 cubic feet per acre;

(2) The use of the parcel has changed subsequent to the lien date in 1976, and that such use no longer meets the definition of timberland, or of compatible uses as defined and as adopted by the board or council pursuant to Section 51111.

(b) On or before March 1, 1977, the board or council by ordinance, after the advice of the planning commission pursuant to Section 51110.2, and after public hearing, shall zone as timberland production all parcels appearing on list A which are designated as “contested” pursuant to subdivision (c) of Section 51110, except those parcels which it finds by a majority vote of the full body to be in the public interest to exclude from such a zone.

(c) On or before March 1, 1978, the board or council by ordinance, after the advice of the planning commission pursuant to Section 51110.2, and after public hearing, shall zone as timberland production all parcels appearing on list B submitted by the assessor pursuant to subdivision (c) of Section 51110.1, except those parcels which it finds by a majority vote of the full body to be in the public interest to exclude from such a zone.

(d) On parcels excluded from the timberland production zone under this section, the board or council shall apply an alternate zone which is in conformance with the county general plan and whose primary use is other than timberland, if no such appropriate zone currently applies to such parcels.

(e) The owner of the land shall be given written notice at least 20 days prior to the hearing of the board or council, and notice of hearing shall be published pursuant to Section 6061 of this code, and shall include a legal description, or the assessor’s parcel number, of the land which is proposed to be included within the timberland production zone.

(Amended by Stats. 1984, Ch. 678, Sec. 3.)



51113

(a) (1) An owner may petition the board or council to zone his or her land as timberland production. The board or council by ordinance, after the advice of the planning commission pursuant to Section 51110.2, and after public hearing, shall zone as timberland production all parcels submitted to it by petition pursuant to this section, which meet all of the criteria adopted pursuant to subdivision (c). Any owner who has so petitioned and whose land is not zoned as timberland production may petition the board or council for a rehearing on the zoning.

(2) This section shall not be construed as limiting the ability of the board or council to zone as timberland production any parcel submitted upon petition that is timberland, defined pursuant to subdivision (f) of Section 51104, and which is in compliance with the compatible use ordinance adopted by the board or council pursuant to Section 51111.

(b) The board or council, on or before March 1, 1977, by resolution, shall adopt procedures for initiating, filing, and processing petitions for timberland production zoning and for rezoning. The rules shall be applied uniformly throughout the county or city.

(c) On or before March 1, 1977, the board or council by ordinance shall adopt a list of criteria required to be met by parcels being considered for zoning as timberland production under this section. The criteria shall not impose any requirements in addition to those listed in this subdivision and in subdivision (d). The following shall be included in the criteria:

(1) A map shall be prepared showing the legal description or the assessor’s parcel number of the property desired to be zoned.

(2) A plan for forest management shall be prepared or approved as to content, for the property by a registered professional forester. The plan shall provide for the eventual harvest of timber within a reasonable period of time, as determined by the preparer of the plan.

(3) (A) The parcel shall currently meet the timber stocking standards as set forth in Section 4561 of the Public Resources Code and the forest practice rules adopted by the State Board of Forestry and Fire Protection for the district in which the parcel is located, or the owner shall sign an agreement with the board or council to meet those stocking standards and forest practice rules by the fifth anniversary of the signing of the agreement. If the parcel is subsequently zoned as timberland production under subdivision (a), failure to meet the stocking standards and forest practice rules within this time period provides the board or council with a ground for rezoning of the parcel pursuant to Section 51121.

(B) Upon the fifth anniversary of the signing of an agreement, the board shall determine whether the parcel meets the timber stocking standards in effect on the date that the agreement was signed. Notwithstanding the provisions of Article 4 (commencing with Section 51130), if the parcel fails to meet the timber stocking standards, the board or council shall immediately rezone the parcel and specify a new zone for the parcel, which is in conformance with the county general plan and whose primary use is other than timberland.

(4) The parcel shall be timberland, as defined in subdivision (f) of Section 51104.

(5) The parcel shall be in compliance with the compatible use ordinance adopted by the board or council pursuant to Section 51111.

(d) The criteria required by subdivision (c) may also include any or all of the following:

(1) The land area concerned shall be in the ownership of one person, as defined in Section 38106 of the Revenue and Taxation Code, and shall be comprised of single or contiguous parcels of a certain number of acres, not to exceed 80 acres.

(2) The land shall be a certain site quality class or higher under Section 434 of the Revenue and Taxation Code, except that the parcel shall not be required to be of the two highest site quality classes.

(Amended by Stats. 1998, Ch. 972, Sec. 5. Effective January 1, 1999.)



51113.5

(a) After March 1, 1977, an owner with timberlands in a timberland production zone pursuant to Section 51112 or 51113 may petition the board or council to add to his or her timberland production lands that meet the criteria of subdivisions (f) and (g) of Section 51104 and that are contiguous to the timberland already zoned as timberland production. Section 51113 shall not apply to these lands.

(b) In the event of land exchanges with, or acquisitions from, a public agency in which the size of an owner’s parcel or parcels zoned as timberland production pursuant to Section 51112 or 51113 is reduced, the timberland production shall not be removed from the parcel except pursuant to Section 51121 and except for a cause other than the smaller parcel size.

(Amended by Stats. 1982, Ch. 1489, Sec. 7.)



51114

Parcels zoned as timberland production shall be zoned as such for an initial term of 10 years. On the first and each subsequent anniversary date of the initial zoning, a year shall be added to the initial term of 10 years, unless a notice of rezoning is given as provided in Section 51120.

(Amended by Stats. 1982, Ch. 1489, Sec. 8.)



51115

Parcels zoned as timberland production shall be zoned so as to restrict their use to growing and harvesting timber and to compatible uses. The growing and harvesting of timber on those parcels shall be regulated solely pursuant to state statutes and regulations.

(Amended by Stats. 1984, Ch. 1009, Sec. 1.3.)



51115.1

(a) The zoning of a parcel pursuant to this chapter shall give rise to a presumption that timber operations, as defined in Section 4527 of the Public Resources Code, may reasonably be expected to and will occur on that parcel.

(b) The Legislature hereby declares that the enactment of this section is intended to make clear that the zoning of a parcel pursuant to this chapter is an indication that timber operations are expected to occur on that parcel at a future date. The Legislature further declares that this section is not intended and shall not be construed as altering any substantive or procedural requirement of Chapter 8 (commencing with Section 4511) of Part 2 of Division 4 of the Public Resources Code, or of any rule or regulation adopted pursuant thereto.

(Added by Stats. 1982, Ch. 1418, Sec. 1.)



51115.2

(a) Changes or additions to any nonconforming use shall be limited to ordinary maintenance and repair, except that no change or addition which enlarges or tends to make more permanent any nonconforming use shall be permitted.

(b) If any nonconforming use ceases for a period of one year or more, use subsequent to the cessation shall comply with this chapter.

(Added by Stats. 1982, Ch. 1489, Sec. 10.)



51115.5

(a) Notwithstanding any other provision of law, timber operations conducted within a timber production zone pursuant to the provisions of the Z’berg-Nejedly Forest Practice Act of 1973 (Chapter 8 (commencing with Section 4511) of Division 4 of the Public Resources Code) shall not constitute a nuisance, private or public.

(b) This section is not applicable with respect to any timber operation which (1) endangers public health or public safety or (2) prohibits the free passage or use of any navigable lake, river, bay, stream, canal, or basin, or any public park, street, or highway.

(c) For purposes of this section, the term “timber operation” means the cutting, removal, or both, of timber or other wood forest products, including Christmas trees, from timberlands for commercial purposes, together with all the work incidental thereto, including, but not limited to, construction and maintenance of roads, fuel breaks, fire breaks, stream crossings, landings, skid trails, beds for falling trees, fire hazard abatement, and preparation, transportation, and delivery of timber and other wood products to market.

(Added by Stats. 1982, Ch. 1489, Sec. 11.)



51116

The county or city may bring any action in court necessary to prohibit a use not permitted with respect to land zoned as timberland production, including, but not limited to, an action to enforce the zoning restrictions by specific performance or injunction.

(Amended by Stats. 1982, Ch. 1489, Sec. 12.)



51117

When land is zoned as timberland production or subsequently rezoned from a timberland production zone and after exhaustion of appeals, a notice of timberland production zone status, together with a map and assessor’s parcel numbers describing such land, shall be filed for record by the city or county in the recorder’s office. The notice and map shall become a part of the official records of the county recorder upon its acceptance by him for filing. The filing for record of a notice of timberland production, together with a map and assessor’s parcel numbers describing the land, shall impart constructive notice thereof.

(Amended by Stats. 1982, Ch. 1489, Sec. 13.)



51118

Land zoned as timberland production under this chapter shall be enforceably restricted within the meaning of Section 3(j) of Article XIII of the Constitution and the restriction shall be enforced and administered by the city or county in a manner to accomplish the purposes of that section and this chapter.

(Amended by Stats. 1982, Ch. 1489, Sec. 14.)



51119

Any action of the board or council undertaken to zone a parcel as timberland production pursuant to Section 51112 or 51113 is exempt from the requirements of Section 21151 of the Public Resources Code.

(Amended by Stats. 1982, Ch. 1489, Sec. 15.)



51119.5

Parcels zoned as timberland production under this chapter may not be divided into parcels containing less than 160 acres unless the original owner prepares a joint timber management plan prepared or approved as to content by a registered professional forester for the parcels to be created. The joint timber management plan shall provide for the management and harvesting of timber by the original and any subsequent owners, and shall be recorded with the county recorder as a deed restriction on all newly created parcels. The deed restriction shall run with the land rather than with the owners, and shall remain in force for a period of not less than 10 years from the date division is approved by the board or council. The division shall be approved only by a four-fifths vote of the full board or council, and only after recording of the deed restriction.

(Amended by Stats. 1982, Ch. 1489, Sec. 16.)






ARTICLE 3 - Rezoning

51120

(a) If the owner desires in any year to rezone a parcel from its current timberland production zone, the owner shall give written notice, naming the new zone desired, and shall follow procedures established pursuant to Sections 65854 to 65857, inclusive. Unless the written notice is given at least 90 days prior to the anniversary date of initial zoning, the zoning term shall be deemed extended.

(b) Within 120 days of receipt of the written notice of an owner’s desire to rezone a parcel, the board or council, after a public hearing, shall rule on the request for rezoning.

(c) The board or council by a majority vote of the full body may remove the parcel from the timberland production zone and shall specify a new zone for the parcel.

(d) The new zone approved pursuant to subdivision (c) shall become effective 10 years from the date of approval. Upon rezoning the parcel shall be valued pursuant to Section 426 of the Revenue and Taxation Code, in the same manner as if a restriction were terminated as provided for in Section 51091 or 51245.

(e) If the board or council denies the owner’s request for change of zone pursuant to subdivision (b), the owner may petition for a rehearing.

(Amended by Stats. 1982, Ch. 1489, Sec. 17.)



51121

(a) If the board or council after public hearing and by a majority vote of the full body desires in any year not to extend the term of zoning, the county or city shall give written notice of its intent to rezone following procedures established pursuant to subdivision (b) of Section 51113. A proposed new zone shall be specified. Unless the written notice is given at least 90 days prior to the anniversary date of the initial zoning, the zoning term shall be deemed extended.

(b) Upon receipt by the owner of a notice of intent to rezone from the county or city, the owner may make written protest of the notice and may appeal to the board or council within 30 days of notice from the county or city. The board or council may at any time prior to the anniversary date withdraw the notice of intent to rezone.

(c) The board or council shall hold a public hearing on the proposed change and by a majority vote of the full body may reaffirm its intent to change the zoning and specify a new zone.

(d) A new zone of a parcel shall be effective 10 years from the date of the reaffirmation vote pursuant to subdivision (c). Upon rezoning the parcel shall be valued pursuant to Section 426 of the Revenue and Taxation Code.

(e) The owner may petition to be reheard.

(Amended by Stats. 1977, Ch. 853.)






ARTICLE 4 - Immediate Rezoning

51130

The purpose of this article is to provide relief from zoning as timberland production pursuant to this chapter only when the continued use of land in the timberland production zone is neither necessary nor desirable to accomplish the purposes of Section 3(j) of Article XIII of the Constitution and of this chapter.

(Amended by Stats. 1982, Ch. 1489, Sec. 18.)



51131

A timberland production zone may not be immediately rezoned except pursuant to a request by a landowner, and as provided in this article.

(Amended by Stats. 1982, Ch. 1489, Sec. 19.)



51133

(a) If application for conversion is required pursuant to Section 4621 of the Public Resources Code, the board or council may tentatively approve the immediate rezoning after notice and hearing and only if by a four-fifths vote of the full body, and all of the following occur:

(1) A public hearing is held with notice of the hearing being given to all owners of lands situated within one mile of the exterior boundary of the land upon which immediate rezoning is proposed.

(2) The board or council makes written findings that immediate rezoning is not inconsistent with the purposes of subdivision (j) of Section 3 of Article XIII of the California Constitution and of this chapter.

(3) The board or council makes written findings that immediate rezoning is in the public interest.

(b) The board or council shall forward its tentative approval to the State Board of Forestry and Fire Protection, together with the application for immediate rezoning, a summary of the public hearing and any other information required by the State Board of Forestry and Fire Protection. The State Board of Forestry and Fire Protection shall consider the tentative approval pursuant to Section 4621.2 of the Public Resources Code. Final approval to an immediate rezoning is given only if the State Board of Forestry and Fire Protection has approved conversion pursuant to Section 4621.2 of the Public Resources Code. Upon final approval of conversion, the State Board of Forestry and Fire Protection shall notify the board or council of the approval, and the board or council shall remove the parcel from the timberland production zone and shall specify a new zone for the parcel.

(Amended by Stats. 1998, Ch. 972, Sec. 6. Effective January 1, 1999.)



51134

(a) If an application for conversion is not required pursuant to Section 4621 of the Public Resources Code, the board or council may approve the immediate rezoning request only if by a four-fifths vote of the full board or council it makes written findings that all of the following exist:

(1) The immediate rezoning would be in the public interest.

(2) The immediate rezoning does not have a substantial and unmitigated adverse effect upon the continued timber-growing use or open-space use of other land zoned as timberland production and situated within one mile of the exterior boundary of the land upon which immediate rezoning is proposed.

(3) The soils, slopes, and watershed conditions will be suitable for the uses proposed by the applicant if the immediate rezoning is approved.

(4) The immediate rezoning is not inconsistent with the purposes of subdivision (j) of Section 3 of Article XIII of the Constitution and of this chapter.

(b) The existence of an opportunity for an alternative use of the land shall not alone be sufficient reason for granting a request for immediate rezoning pursuant to this section. Immediate rezoning shall be considered only if there is no proximate and suitable land which is not zoned as timberland production for the alternate use not permitted within a timberland production zone.

(c) The uneconomic character of the existing use shall not be sufficient reason for the approval of immediate rezoning pursuant to this section. The uneconomic character of the existing use may be considered only if there is no other reasonable or comparable timber-growing use to which the land may be put.

(d) Immediate rezoning action shall comply with all the applicable provisions of state law and local ordinances.

(e) The county or city may require the payment of a fee by the landowner for the cost of processing the application and recording the necessary documentation.

(Amended by Stats. 1982, Ch. 1489, Sec. 21.)






ARTICLE 5 - Removal from Zone

51140

Upon rezoning, the board or council shall certify the rezoning indicating the new zone and its effective date.

(Added by Stats. 1976, Ch. 176.)



51141

A copy of the certification of rezoning together with the map and assessor’s parcel numbers for the rezoned land shall be recorded by the city or county in the recorder’s office in the same manner as deeds are recorded, and commencing on the lien date next following the effective date of the new zone, such land shall be assessed on the same basis as real property is assessed generally in that county. The assessor may require a description of the portion of the property rezoned as provided in Section 456 of the Revenue and Taxation Code.

(Added by Stats. 1976, Ch. 176.)



51142

(a) Upon immediate rezoning of a parcel in a timberland production zone, a tax recoupment fee shall be imposed on the owner of the land. Within 90 days following rezoning of land in the timberland production zone the county assessor shall reassess the rezoned parcels on the basis of the value of the property in its rezoned use. The assessor shall certify this value to the owner of the land and to the county auditor. The owner may appeal this new valuation in the same manner as an assessment appeal. The application for an appeal shall be filed with the clerk no later than 60 days after the date of the mailing of the notice certifying the new valuation. Except when under an appeal, after the certification the auditor shall, in cases of immediate rezoning, within 10 days compute the tax recoupment fee and certify the amount to the tax collector. The tax collector shall notify the owner in writing of the amount and due date of the fee. Fees shall be due 60 days after mailing of notification.

(b) The tax recoupment fee shall apply only in cases of immediate rezoning and shall be a multiple of the difference between the amount of the tax last levied against the property when zoned as timberland production and the amount equal to the assessed valuation of the rezoned property times the tax rate of the current levy for the tax rate area, that multiple to be chosen from the following table according to subdivision (c):

Year

Multiple

1  ........................

1.06000

2  ........................

2.18360

3  ........................

3.37462

4  ........................

4.63709

5  ........................

5.97332

6  ........................

7.39384

7  ........................

8.89747

8  ........................

10.49132

9  ........................

12.18080

10  ........................

13.97164

(c) The multiple shall correspond to the number of years or fraction thereof, but in no event greater than 10, for which the land was zoned as timberland production or was subject to a contract under Chapter 7 (commencing with Section 51200).

(d) Tax recoupment fees imposed pursuant to this section shall be due and payable to the county in which the rezoning has taken place.

(e) In cases of immediate rezoning, an owner may submit a written application, requesting the waiver of tax recoupment fees and explaining the reasons therefor, to either the State Board of Equalization or, where the county board of supervisors has adopted an authorizing resolution, to the county board of supervisors. The board receiving an application pursuant to this subdivision may, if it determines that it is in the public interest, waive all or any portion of the fees.

(Amended by Stats. 2001, Ch. 407, Sec. 1. Effective January 1, 2002.)



51146

A fee imposed under this article shall be indicated on the assessment roll and when so indicated shall become a lien against the parcel of land in the same manner as county general taxes.

(Added by Stats. 1976, Ch. 176.)






ARTICLE 6 - Eminent Domain or Other Acquisition

51150

It is the policy of the state to avoid, whenever practicable, the location of any state or local public improvements and any improvements of public utilities, and the acquisition of land therefor, in timberland production zones.

(Amended by Stats. 1982, Ch. 1489, Sec. 23.)



51151

(a) As used in this section, Section 51152, and Section 51155, “public agency” means the state, or any department or agency thereof, and any county, city, school district, or other local public district, agency, or entity; and “person” means any person authorized to acquire property by eminent domain.

(b) Whenever it appears that land within a timberland production zone (TPZ) may be required by a public agency or person for a public use, the public agency or person shall advise the Secretary of Resources and the local governing body responsible for the administration of the land of the intention to consider the location of a public improvement within the TPZ.

Within 30 days thereafter the Secretary of Resources and the local governing body shall forward to the public agency or person concerned their comments with respect to the effect of the location of the public improvement on the land within the TPZ and those comments shall be considered by the public agency or person. Failure of any public agency or person to comply with the requirements of this section shall invalidate any action by the agency or person to locate a public improvement within a TPZ. This subdivision does not apply to the erection, construction, alteration or maintenance of gas, electric, water, or communication transmission facilities within a TPZ if that TPZ was established after submission of the location of the facilities to the city or county for review or approval.

(Amended by Stats. 1982, Ch. 1489, Sec. 24.)



51152

(a) No public agency or person shall locate a public improvement within a timberland production zone (TPZ) based primarily on a consideration of the lower cost of acquiring a land in a TPZ.

(b) No public agency or person shall acquire timberland zoned as timberland production pursuant to this chapter for any public improvement if there is other land within or outside the TPZ on which it is reasonably feasible to locate the public improvement.

(Amended by Stats. 1982, Ch. 1489, Sec. 25.)



51153

Section 51152 shall not apply to:

(a) The location or construction of improvements where the board or council administering the TPZ approves or agrees to the location thereof.

(b) The acquisition of easements within a TPZ by the board or council administering the TPZ.

(c) The location or construction of any public utility improvement which has been approved by the Public Utilities Commission.

(d) Public works required for fish and wildlife enhancement and preservation.

(e) Improvements for which the site or route has been specified by the Legislature in such a manner as to make it impossible to avoid the acquisition of land under contract.

(f) All state highways on routes as described in Sections 301 to 622, inclusive, of the Streets and Highways Code, as those sections read on October 1, 1965.

(g) All facilities which are part of the State Water Facilities as described in subdivision (d) of Section 12934 of the Water Code, except facilities under paragraph (6) of said subdivision (d).

(h) Land upon which condemnation proceedings have been commenced prior to July 1, 1977.

(Added by Stats. 1977, Ch. 853.)



51154

Section 51152 shall be enforceable only by mandamus proceedings by the local governing body administering the timberland production zone or the Secretary of Resources. However, as applied to condemnors whose determination of necessity is not conclusive by statute, evidence as to the compliance of the condemnor with Section 51152 shall be admissible on motion of any of the parties in any action otherwise authorized to be brought by the landowner or in any action against him.

(Amended by Stats. 1982, Ch. 1489, Sec. 26.)



51155

When any action in eminent domain for the condemnation of the fee title of an entire parcel of land zoned as timberland production is filed or when that land is acquired in lieu of eminent domain for a public agency or person or whenever there is any such action or acquisition by the federal government or any person, instrumentality or agency acting under authority or power of the federal government, the parcel shall be deemed immediately rezoned (pursuant to Section 51130) as to the land actually being condemned or so acquired as of the date the action is filed and for the purposes of establishing the value of the land, the timberland production zone (TPZ) shall be deemed never to have existed.

Upon the termination of such a proceeding, the parcel shall be immediately rezoned for all land actually taken or acquired.

When an action to condemn or acquire less than all of a parcel of land subject to a TPZ is commenced, the parcel shall be deemed immediately rezoned as to the land actually condemned or acquired and shall be disregarded in the valuation process only as to the land actually being taken, unless the remaining land subject to the TPZ will be adversely affected by the condemnation, in which case the value of that damage shall be computed without regard to the TPZ.

When an action to condemn or acquire an interest which is less than the fee title of an entire parcel or any portion thereof, of land subject to a TPZ is commenced, the parcel shall be deemed immediately rezoned as to that interest and for the purpose of establishing the value of that interest only shall be deemed never to have existed, unless the remaining interests in any of the land subject to the TPZ will be adversely affected, in which case the value of that damage shall be computed without regard to the TPZ.

The land actually taken shall be removed from the TPZ. Under no circumstances shall land be removed that is not actually taken, except that when only a portion of the land or less than a fee interest in the land is taken or acquired, the parcel may be immediately rezoned with respect to the remaining portion or interest upon petition of either party, and pursuant to the provisions of Article 4 (commencing with Section 51130).

For the purposes of this section, a finding by the board or council that no authorized use may be made of the land if the TPZ is continued on the remaining portion or interest in the land may satisfy the requirements of subdivisions (a), (b), and (c) of Section 51134, and subdivisions (a), (b), and (c) of Section 4621.2 of the Public Resources Code.

(Amended by Stats. 1983, Ch. 1281, Sec. 5. Effective September 30, 1983.)









CHAPTER 6.8 - Very High Fire Hazard Severity Zones

51175

The Legislature hereby finds and declares as follows:

(a) Wildfires are extremely costly, not only to property owners and residents, but also to local agencies. Wildfires pose a serious threat to the preservation of the public peace, health, or safety. The wildfire front is not the only source of risk since embers, or firebrands, travel far beyond the area impacted by the front and pose a risk of ignition to a structure or fuel on a site for a longer time. Since fires ignore civil boundaries, it is necessary that cities, counties, special districts, state agencies, and federal agencies work together to bring raging fires under control. Preventive measures are therefore needed to ensure the preservation of the public peace, health, or safety.

(b) The prevention of wildland fires is not a municipal affair, as that term is used in Section 5 of Article XI of the California Constitution, but is instead, a matter of statewide concern. It is the intent of the Legislature that this chapter apply to all local agencies, including, but not limited to, charter cities, charter counties, and charter cities and counties. This subdivision shall not limit the authority of a local agency to impose more restrictive fire and public safety requirements, as otherwise authorized by law.

(c) It is not the intent of the Legislature in enacting this chapter to limit or restrict the authority of a local agency to impose more restrictive fire and public safety requirements, as otherwise authorized by law.

(Amended by Stats. 2008, Ch. 366, Sec. 1. Effective January 1, 2009.)



51176

The purpose of this chapter is to classify lands in the state in accordance with whether a very high fire hazard is present so that public officials are able to identify measures that will retard the rate of spread, and reduce the potential intensity, of uncontrolled fires that threaten to destroy resources, life, or property, and to require that those measures be taken.

(Added by Stats. 1992, Ch. 1188, Sec. 1. Effective January 1, 1993.)



51177

As used in this chapter:

(a) “Defensible space” means the area adjacent to a structure or dwelling where wildfire prevention or protection practices are implemented to provide defense from an approaching wildfire or to minimize the spread of a structure fire to wildlands or surrounding areas.

(b) “Director” means the Director of Forestry and Fire Protection.

(c) “Fuel” means any combustible material, including petroleum-based products and wildland fuels.

(d) “Fuel management” means the act or practice of controlling flammability and reducing resistance to control of fuels through mechanical, chemical, biological, or manual means or by fire, in support of land management objectives.

(e) “Local agency” means a city, county, city and county, or district responsible for fire protection within a very high fire hazard severity zone.

(f) “Single specimen tree” means any live tree that stands alone in the landscape so as to be clear of buildings, structures, combustible vegetation, or other trees, and that does not form a means of rapidly transmitting fire from the vegetation to an occupied dwelling or structure or from an occupied dwelling or structure to vegetation.

(g) “State responsibility areas” means those areas identified pursuant to Section 4102 of the Public Resources Code.

(h) “Vegetation” means all plants, including trees, shrubs, grass, and perennial or annual plants.

(i) “Very high fire hazard severity zone” means an area designated by the director pursuant to Section 51178 that is not a state responsibility area.

(j) “Wildfire” means an unplanned, unwanted wildland fire, including unauthorized human-caused fires, escaped wildland fire use events, escaped prescribed fire projects, and all other wildland fires where the objective is to extinguish the fire.

(Amended by Stats. 2009, Ch. 208, Sec. 1. Effective January 1, 2010.)



51178

The director shall identify areas in the state as very high fire hazard severity zones based on consistent statewide criteria and based on the severity of fire hazard that is expected to prevail in those areas. Very high fire hazard severity zones shall be based on fuel loading, slope, fire weather, and other relevant factors including areas where Santa Ana, Mono, and Diablo winds have been identified by the Department of Forestry and Fire Protection as a major cause of wildfire spread.

(Amended by Stats. 2008, Ch. 366, Sec. 3. Effective January 1, 2009.)



51178.5

Within 30 days after receiving a transmittal from the director that identifies very high fire hazard severity zones, a local agency shall make the information available for public review. The information shall be presented in a format that is understandable and accessible to the general public, including, but not limited to, maps.

(Added by Stats. 1994, Ch. 843, Sec. 1. Effective September 27, 1994.)



51179

(a) A local agency shall designate, by ordinance, very high fire hazard severity zones in its jurisdiction within 120 days of receiving recommendations from the director pursuant to subdivisions (b) and (c) of Section 51178. A local agency shall be exempt from this requirement if ordinances of the local agency, adopted on or before December 31, 1992, impose standards that are equivalent to, or more restrictive than, the standards imposed by this chapter.

(b) A local agency may, at its discretion, exclude from the requirements of Section 51182 an area identified as a very high fire hazard severity zone by the director within the jurisdiction of the local agency, following a finding supported by substantial evidence in the record that the requirements of Section 51182 are not necessary for effective fire protection within the area.

(c) A local agency may, at its discretion, include areas within the jurisdiction of the local agency, not identified as very high fire hazard severity zones by the director, as very high fire hazard severity zones following a finding supported by substantial evidence in the record that the requirements of Section 51182 are necessary for effective fire protection within the area.

(d) Changes made by a local agency to the recommendations made by the director shall be final and shall not be rebuttable by the director.

(e) The State Fire Marshal shall prepare and adopt a model ordinance that provides for the establishment of very high fire hazard severity zones.

(f) Any ordinance adopted by a local agency pursuant to this section that substantially conforms to the model ordinance of the State Fire Marshal shall be presumed to be in compliance with the requirements of this section.

(g) A local agency shall post a notice at the office of the county recorder, county assessor, and county planning agency identifying the location of the map provided by the director pursuant to Section 51178. If the agency amends the map, pursuant to subdivision (b) or (c) of this section, the notice shall instead identify the location of the amended map.

(Amended by Stats. 1998, Ch. 65, Sec. 9. Effective June 9, 1998. Applicable from June 1, 1998, by Sec. 18 of Ch. 65. Note: Ch. 65 (pursuant to Sec. 20) supersedes, and precludes operation of, Stats. 1997, 1st Ex. Sess., Ch. 7. This amendment incorporates provisions of the amendment that Ch. 7 would have made to Section 51178.)



51180

For the purposes of Division 3.6 (commencing with Section 810) of Title 1, vegetation removal or management, undertaken in whole or in part, for fire prevention or suppression purposes shall not be deemed to alter the natural condition of public property. This section shall apply only to natural conditions of public property and shall not limit any liability or immunity that may otherwise exist pursuant to this chapter.

(Added by Stats. 1992, Ch. 1188, Sec. 1. Effective January 1, 1993.)



51181

The director shall periodically review the areas in the state identified as very high fire hazard severity zones pursuant to this chapter, and as necessary, shall make recommendations relative to very high fire hazard severity zones. This review shall coincide with the review of state responsibility area lands every five years and, when possible, fall within the time frames for each county’s general plan update. Any revision of areas included in a very high fire hazard severity zone shall be made in accordance with Sections 51178 and 51179.

(Added by Stats. 1992, Ch. 1188, Sec. 1. Effective January 1, 1993.)



51182

(a) A person who owns, leases, controls, operates, or maintains an occupied dwelling or occupied structure in, upon, or adjoining a mountainous area, forest-covered land, brush-covered land, grass-covered land, or land that is covered with flammable material, which area or land is within a very high fire hazard severity zone designated by the local agency pursuant to Section 51179, shall at all times do all of the following:

(1) Maintain defensible space of 100 feet from each side and from the front and rear of the structure, but not beyond the property line except as provided in paragraph (2). The amount of fuel modification necessary shall take into account the flammability of the structure as affected by building material, building standards, location, and type of vegetation. Fuels shall be maintained in a condition so that a wildfire burning under average weather conditions would be unlikely to ignite the structure. This paragraph does not apply to single specimens of trees or other vegetation that are well-pruned and maintained so as to effectively manage fuels and not form a means of rapidly transmitting fire from other nearby vegetation to a structure or from a structure to other nearby vegetation. The intensity of fuels management may vary within the 100-foot perimeter of the structure, the most intense being within the first 30 feet around the structure. Consistent with fuels management objectives, steps should be taken to minimize erosion.

(2) A greater distance than that required under paragraph (1) may be required by state law, local ordinance, rule, or regulation. Clearance beyond the property line may only be required if the state law, local ordinance, rule, or regulation includes findings that the clearing is necessary to significantly reduce the risk of transmission of flame or heat sufficient to ignite the structure, and there is no other feasible mitigation measure possible to reduce the risk of ignition or spread of wildfire to the structure. Clearance on adjacent property shall only be conducted following written consent by the adjacent landowner.

(3) An insurance company that insures an occupied dwelling or occupied structure may require a greater distance than that required under paragraph (1) if a fire expert, designated by the fire chief or fire official from the authority having jurisdiction, provides findings that the clearing is necessary to significantly reduce the risk of transmission of flame or heat sufficient to ignite the structure, and there is no other feasible mitigation measure possible to reduce the risk of ignition or spread of wildfire to the structure. The greater distance may not be beyond the property line unless allowed by state law, local ordinance, rule, or regulation.

(4) Remove that portion of a tree that extends within 10 feet of the outlet of a chimney or stovepipe.

(5) Maintain a tree, shrub, or other plant adjacent to or overhanging a building free of dead or dying wood.

(6) Maintain the roof of a structure free of leaves, needles, or other vegetative materials.

(7) Prior to constructing a new dwelling or structure that will be occupied or rebuilding an occupied dwelling or occupied structure damaged by a fire in that zone, the construction or rebuilding of which requires a building permit, the owner shall obtain a certification from the local building official that the dwelling or structure, as proposed to be built, complies with all applicable state and local building standards, including those described in subdivision (b) of Section 51189, and shall provide a copy of the certification, upon request, to the insurer providing course of construction insurance coverage for the building or structure. Upon completion of the construction or rebuilding, the owner shall obtain from the local building official, a copy of the final inspection report that demonstrates that the dwelling or structure was constructed in compliance with all applicable state and local building standards, including those described in subdivision (b) of Section 51189, and shall provide a copy of the report, upon request, to the property insurance carrier that insures the dwelling or structure.

(b) A person is not required under this section to manage fuels on land if that person does not have the legal right to manage fuels, nor is a person required to enter upon or to alter property that is owned by any other person without the consent of the owner of the property.

(c) The Department of Forestry and Fire Protection shall develop, periodically update, and post on its Internet Web site a guidance document on fuels management pursuant to this chapter. Guidance shall include, but not be limited to, regionally appropriate vegetation management suggestions that preserve and restore native species, minimize erosion, minimize water consumption, and permit trees near homes for shade, aesthetics, and habitat; and suggestions to minimize or eliminate the risk of flammability of nonvegetative sources of combustion such as woodpiles, propane tanks, decks, and outdoor lawn furniture.

(Amended by Stats. 2009, Ch. 208, Sec. 2. Effective January 1, 2010.)



51183

(a) The local agency may exempt from the standards set forth in Section 51182 structures with exteriors constructed entirely of nonflammable materials, or conditioned upon the contents and composition of the structure, and may vary the requirements respecting the management of fuels surrounding the structures in those cases. This subdivision does not authorize a local agency to vary a requirement that is a building standard subject to Section 18930 of the Health and Safety Code, except as otherwise authorized by law.

(b) An exemption or variance under subdivision (a) shall not apply unless and until the occupant of the structure, or if there is no occupant, then the owner of the structure, files with the local agency a written consent to the inspection of the interior and contents of the structure to ascertain whether Section 51182 is complied with at all times.

(Amended by Stats. 2008, Ch. 366, Sec. 5. Effective January 1, 2009.)



51183.5

(a) A transferor of real property that is located within a very high fire hazard severity zone, designated pursuant to this chapter, shall disclose to any prospective transferee the fact that the property is located within a very high fire hazard severity zone, and is subject to the requirements of Section 51182.

(b) Disclosure is required pursuant to this section only when one of the following conditions is met:

(1) The transferor, or the transferor’s agent, has actual knowledge that the property is within a very high fire hazard severity zone.

(2) A map that includes the property has been provided to the local agency pursuant to Section 51178, and a notice is posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map and any information regarding changes to the map received by the local agency.

(c) In all transactions that are subject to Section 1103 of the Civil Code, the disclosure required by subdivision (a) of this section shall be provided by either of the following means:

(1) The Local Option Real Estate Disclosure Statement as provided in Section 1102.6a of the Civil Code.

(2) The Natural Hazard Disclosure Statement as provided in Section 1103.2 of the Civil Code.

(d) If the map or accompanying information is not of sufficient accuracy or scale that a reasonable person can determine if the subject real property is included in a very high fire hazard zone, the transferor shall mark “Yes” on the Natural Hazard Disclosure Statement. The transferor may mark “No” on the Natural Hazard Disclosure Statement if he or she attaches a report prepared pursuant to subdivision (c) of Section 1103.4 of the Civil Code that verifies the property is not in the hazard zone. Nothing in this subdivision is intended to limit or abridge any existing duty of the transferor or the transferor’s agents to exercise reasonable care in making a determination under this subdivision.

(e) Section 1103.13 of the Civil Code shall apply to this section.

(f) The specification of items for disclosure in this section does not limit or abridge any obligation for disclosure created by any other provision of law or that may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction.

(Amended by Stats. 1999, Ch. 876, Sec. 7. Effective January 1, 2000.)



51184

(a) Section 51182 shall not apply to any land or water area acquired or managed for one or more of the following purposes or uses:

(1) Habitat for endangered or threatened species, or any species that is a candidate for listing as an endangered or threatened species by the state or federal government.

(2) Lands kept in a predominantly natural state as habitat for wildlife, plant, or animal communities.

(3) Open space lands that are environmentally sensitive parklands.

(4) Other lands having scenic values, as declared by the local agency, or by state or federal law.

(b) This exemption applies whether the land or water area is held in fee title or any lesser interest. This exemption applies to any public agency, any private entity that has dedicated the land or water areas to one or more of those purposes or uses, or any combination of public agencies and private entities making that dedication.

(c) This section shall not be construed to prohibit the use of properly authorized prescribed burning to improve the biological function of land or to assist in the restoration of desired vegetation.

(d) In the event that any lands adjacent to any land or water area described in subdivision (a) are improved such that they are subject to Section 51182, the obligation to comply with Section 51182 shall be with the person owning, leasing, controlling, operating, or maintaining the occupied dwelling or occupied structure on the improved lands. All maintenance activities and other fire prevention measures required by Section 51182 shall be required only for the improved lands, not the land and water areas described in subdivision (a).

(Added by Stats. 1992, Ch. 1188, Sec. 1. Effective January 1, 1993.)



51185

(a) A violation of Section 51182 is an infraction punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(b) If a person is convicted of a second violation of Section 51182 within five years, that person shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).

(c) If a person is convicted of a third violation of Section 51182 within five years, that person is guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars ($500).

(Added by Stats. 1992, Ch. 1188, Sec. 1. Effective January 1, 1993.)



51186

The local agency having jurisdiction of property upon which conditions regulated by Section 51182 are being violated shall notify the owner of the property to correct the conditions. If the owner fails to correct the conditions, the local agency may cause the corrections to be made, and the expenses incurred shall become a lien on the property that is the subject of the corrections when recorded in the county recorder’s office in the county in which the real property is located. The priority of the lien shall be as of the date of recording. The lien shall contain the legal description of the real property, the assessor’s parcel number, and the name of the owner of record as shown on the latest equalized assessment roll.

(Added by Stats. 1992, Ch. 1188, Sec. 1. Effective January 1, 1993.)



51187

Any violation of Section 51182 may be considered a public nuisance pursuant to Section 38773.

(Added by Stats. 1992, Ch. 1188, Sec. 1. Effective January 1, 1993.)



51188

In the instance of conflict between this chapter and any provision of state law that allows a regional planning agency to regulate very high fire hazard severity zones, this chapter shall prevail.

(Added by Stats. 1992, Ch. 1188, Sec. 1. Effective January 1, 1993.)



51189

(a) The Legislature finds and declares that site and structure defensibility is essential to reduce the risk of structure ignition as well as for effective fire suppression by firefighters. This need to establish defensibility extends beyond the site fuel management practices required by this chapter, and includes, but is not limited to, measures that increase the likelihood of a structure to withstand ignition, such as building design and construction requirements that use fire resistant building materials, and provide standards for reducing fire risks on structure projections, including, but not limited to, porches, decks, balconies and eaves, and structure openings, including, but not limited to, attic, foundation, and eave vents, doors, and windows.

(b) No later than January 1, 2005, the State Fire Marshal, in consultation with the Director of Forestry and Fire Protection and the Director of Housing and Community Development, shall, pursuant to Section 18930 of the Health and Safety Code, recommend building standards that provide for comprehensive site and structure fire risk reduction to protect structures from fires spreading from adjacent structures or vegetation and to protect vegetation from fires spreading from adjacent structures.

(Amended by Stats. 2008, Ch. 366, Sec. 6. Effective January 1, 2009.)






CHAPTER 6.9 - Solar-Use Easement

ARTICLE 1 - Definitions

51190

As used in this chapter, the following terms have the following meanings:

(a) “City” means any city or city and county.

(b) “Landowner” includes a lessee or trustee, if the expiration of the lease or trust occurs at a time later than the expiration of the restriction of the use of the land to photovoltaic solar facilities or any extension of the restriction.

(c) “Solar-use easement” means any right or interest acquired by a county, or city in perpetuity, for a term of years, or annually self-renewing as provided in Section 51191.2, in a parcel or parcels determined by the Department of Conservation pursuant to Section 51191 to be eligible, where the deed or other instrument granting the right or interest imposes restrictions that, through limitation of future use, will effectively restrict the use of the land to photovoltaic solar facilities for the purpose of providing for the collection and distribution of solar energy for the generation of electricity, and any other incidental or subordinate agricultural, open-space uses, or other alternative renewable energy facilities. A solar-use easement shall not permit any land located in the easement to be used for any other use allowed in commercial, industrial, or residential zones. A solar-use easement shall contain a covenant with the county, or city running with the land, either in perpetuity or for a term of years, that the landowner shall not construct or permit the construction of improvements except those for which the right is expressly reserved in the instrument provided that those reservations would not be inconsistent with the purposes of this chapter and which would not be incompatible with the sole use of the property for solar photovoltaic facilities.

(Added by Stats. 2011, Ch. 596, Sec. 8. Effective January 1, 2012.)






ARTICLE 2 - General Provisions

51191

(a) For purposes of this chapter, and for purposes of Chapter 7 (commencing with Section 51200), the Department of Conservation, in consultation with the Department of Food and Agriculture, upon a request from a city or county, may determine, based on substantial evidence, that a parcel or parcels is eligible for rescission under Section 51255.1 for placement into a solar-use easement if the following criteria are met:

(1) The land meets either of the following:

(A) The land consists predominately of soils with significantly reduced agricultural productivity for agricultural activities due to chemical or physical limitations, topography, drainage, flooding, adverse soil conditions, or other physical reasons.

(B) The land has severely adverse soil conditions that are detrimental to continued agricultural activities and production. Severely adverse soil conditions may include, but are not limited to, contamination by salts or selenium, or other naturally occurring contaminants.

(2) The parcel or parcels are not located on lands designated as prime farmland, unique farmland, or farmland of statewide importance, as shown on the maps prepared pursuant to the Farmland Mapping and Monitoring Program of the California Natural Resources Agency, unless the Department of Conservation, in consultation with the Department of Food and Agriculture, determines that a parcel or parcels are eligible to be placed in a solar-use easement based on the information provided in subdivision (b) that demonstrates that circumstances exist that limit the use of the parcel for agricultural activities. For purposes of this section, the important farmland designations shall not be changed solely due to irrigation status.

(b) To assist in the determination described in this section, the city or county shall require the landowner to provide to the Department of Conservation the following information to the extent applicable:

(1) A written narrative demonstrating that even under the best currently available management practices, continued agricultural practices would be substantially limited due to the soil’s reduced agricultural productivity from chemical or physical limitations.

(2) A recent soil test demonstrating that the characteristics of the soil significantly reduce its agricultural productivity.

(3) An analysis of water availability demonstrating the insufficiency of water supplies for continued agricultural production.

(4) An analysis of water quality demonstrating that continued agricultural production would, under the best currently available management practices, be significantly reduced.

(5) Crop and yield information for the past six years.

(c) The landowner shall provide the Department of Conservation with a proposed management plan describing how the soil will be managed during the life of the easement, how impacts to adjacent agricultural operations will be minimized, how the land will be restored to its previous general condition, as it existed at the time of project approval, upon the termination of the easement. If the Department of Conservation determines, in consultation with the Department of Food and Agriculture, pursuant to subdivision (a), that lands are subject to this section, the city or county shall require implementation of the management plan, which shall include any recommendations provided by the Department of Conservation, as part of any project approval.

(d) A determination by the Department of Conservation pursuant to this section related to a project described in Section 21080 of the Public Resources Code shall not be subject to Division 13 (commencing with Section 21000) of the Public Resources Code.

(e) The Department of Conservation may establish a fee to be paid by the landowner to recover the estimated costs incurred by the department in participating in the consultation described in this section.

(Amended by Stats. 2012, Ch. 330, Sec. 7. Effective January 1, 2013.)



51191.1

Any county or city may enter into an agreement with a landowner pursuant to Section 51255.1 to use lands determined to be eligible pursuant to Section 51191 in a solar-use easement in the manner provided in this chapter.

(Added by Stats. 2011, Ch. 596, Sec. 8. Effective January 1, 2012.)



51191.2

The execution and acceptance of a deed or other instrument described in subdivision (c) of Section 51190 shall constitute a dedication to the public of the use of lands for solar photovoltaic use. Any term easement and covenant shall run for a term of not less than 20 years unless a shorter term is requested by the landowner, in which case the term may be not less than 10 years. A solar-use easement for a term of years may provide that on the anniversary date of the acceptance of the solar-use easement, or on any other annual date as specified by the deed or other instrument described in subdivision (c) of Section 51190, a year shall be added automatically to the initial term unless a notice of nonrenewal is given as provided in Section 51192.

(Added by Stats. 2011, Ch. 596, Sec. 8. Effective January 1, 2012.)



51191.3

(a) A county or city may require a deed or other instrument described in subdivision (c) of Section 51190 to contain any restrictions, conditions, or covenants as are necessary or desirable to restrict the use of the land to photovoltaic solar facilities.

(b) The restrictions, conditions, or covenants may include, but are not limited to, the following:

(1) Mitigation measures on the land that is subject to the solar-use easement.

(2) Mitigation measures beyond the land that is subject to the solar-use easement.

(3) If deemed necessary by the city or county to ensure that decommissioning requirements are met, the provision for financial assurances, such as performance bonds, letters of credit, a corporate guarantee, or other securities to fund, upon the cessation of the solar photovoltaic use, the restoration of the land that is subject to the easement to the conditions that existed before the approval or acceptance of that easement by the time that the easement terminates.

(4) Provision for necessary amendments by the parties provided that the amendments are consistent with the provisions of this chapter.

(c) For term easements or self-renewing easements, the restrictions, conditions, or covenants shall include a requirement for the landowner to post a performance bond or other securities to fund the restoration of the land that is subject to the easement to the conditions that existed before the approval or acceptance of the easement by the time the easement is extinguished. The Department of Conservation may adopt regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2) to implement this subdivision.

(Amended by Stats. 2012, Ch. 330, Sec. 8. Effective January 1, 2013.)



51191.4

No deed or other instrument described in subdivision (c) of Section 51190 shall be effective until it has been accepted or approved by resolution of the governing body of the county or city and its acceptance endorsed thereon.

(Added by Stats. 2011, Ch. 596, Sec. 8. Effective January 1, 2012.)



51191.5

(a) During the term of the solar-use easement, the county or city shall not approve any land use on land covered by a solar easement that is inconsistent with the easement, and no building permit may be issued for any structure that would violate the easement. The county or city shall seek, by appropriate proceedings, an injunction against any threatened construction or other development or activity on the land that would violate the easement and shall seek a mandatory injunction requiring the removal of any structure erected in violation of the easement.

If the county or city fails to seek an injunction against any threatened construction or other development or activity on the land that would violate the easement or to seek a mandatory injunction requiring the removal of any structure erected in violation of the easement, or if the county or city should construct any structure or development or conduct or permit any activity in violation of the easement, a person or entity may, by appropriate proceedings, seek an injunction.

(b) The court may award to a plaintiff who prevails in an action authorized by this section his or her cost of litigation, including reasonable attorney’s fees.

(c) Nothing in this chapter shall limit the power of the state or any county, city, school district, or any other local public district, agency, or entity, or any other person authorized by law, to acquire land subject to a solar-use easement by eminent domain.

(Added by Stats. 2011, Ch. 596, Sec. 8. Effective January 1, 2012.)



51191.6

Upon the acceptance or approval of any instrument creating a solar-use easement, the clerk of the governing body shall record the instrument in the office of the county recorder and file a copy with the county assessor. After the easement is recorded, it shall impart notice to all persons under the recording laws of this state.

(Added by Stats. 2011, Ch. 596, Sec. 8. Effective January 1, 2012.)



51191.7

The parcel or parcels subject to a solar-use easement shall be assessed pursuant to Section 402.1 of the Revenue and Taxation Code during the term of the easement.

(Added by Stats. 2011, Ch. 596, Sec. 8. Effective January 1, 2012.)



51191.8

The Department of Conservation may adopt regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2) for the implementation of this chapter.

(Added by Stats. 2011, Ch. 596, Sec. 8. Effective January 1, 2012.)






ARTICLE 3 - Extinguishment of a Solar-Use Easement

51192

(a) A solar-use easement may be extinguished on all or a portion of the parcel only by nonrenewal, termination, or by returning the land to its previous contract pursuant to Article 3 (commencing with Section 51240) of Chapter 7.

(b) (1) If either the landowner or the county or city desires in any year not to renew the solar-use easement on all or a portion of the parcel, that party shall serve written notice of nonrenewal of the easement upon the other party at least 90 days in advance of the annual renewal date of the solar-use easement. Unless written notice is served at least 90 days in advance of the renewal date, the solar-use easement shall be considered renewed as provided in Section 51191.2.

(2) Upon receipt by the owner of a notice from the county or city of nonrenewal, the owner may make a written protest of the notice of nonrenewal. The county or city may, at any time prior to the renewal date, withdraw the notice of nonrenewal.

(c) If the county, city, or the landowner serves notice of intent in any year not to renew the solar-use easement, the existing solar-use easement shall remain in effect for the balance of the period remaining since the original execution or the last renewal of the solar-use easement, as the case may be.

(Added by Stats. 2011, Ch. 596, Sec. 8. Effective January 1, 2012.)



51192.1

In the case of a solar-use easement that is extinguished because of a notice of nonrenewal by the landowner or due to termination, the landowner shall restore the land that is subject to the easement to the conditions that existed before the approval of the easement by the time the easement is extinguished.

(Amended by Stats. 2012, Ch. 330, Sec. 9. Effective January 1, 2013.)



51192.2

(a) If all or a portion of the parcel held in a solar-use easement will no longer be used for the purposes outlined in the easement the landowner may petition the county or city to approve termination of the easement.

(b) Prior to any action by the county or city giving tentative approval to the termination of any easement, the county assessor of the county in which the land is located shall determine the current fair market value of the parcel or parcels to be terminated as though the parcel or parcels were free of the easement restriction. The assessor shall certify to the county or city the termination valuation of the parcel or parcels for the purpose of determining the termination fee. At the same time, the assessor shall send a notice to the landowner and the Department of Conservation indicating the current fair market value of the parcel or parcels as though the parcel or parcels were free of the easement restriction and advise the parties, that upon their request, the assessor shall provide all information relevant to the valuation, excluding third-party information. If any information is confidential or otherwise protected from release, the department and the landowner shall hold it as confidential and return or destroy any protected information upon completion of all actions relating to valuation or termination of the easement on the property. The notice shall also advise the landowner and the department of the opportunity to request formal review from the assessor.

(c) Prior to giving tentative approval to the termination of any easement, the county or city shall determine and certify to the county auditor the amount of the termination fee that the landowner shall pay the county treasurer upon termination. That fee shall be an amount equal to 121/2 percent of the termination valuation of the property.

(d) If it finds that it is in the public interest to do so, the county or city may waive any payment or any portion of a payment by the landowner, or may extend the time for making the payment or a portion of the payment contingent upon the future use made of the parcel or parcels and the parcel or parcels economic return to the landowner for a period of time not to exceed the unexpired period of the easement, had it not been terminated, if both of the following occur:

(1) The termination is caused by an involuntary transfer or change in the use which may be made of the land and the land is not immediately suitable, nor will be immediately used, for a purpose which produces a greater economic return to the owner.

(2) The waiver or extension of time is approved by the Secretary of the Natural Resources Agency. The secretary shall approve a waiver or extension of time if the secretary finds that the granting of the waiver or extension of time by the county or city is consistent with the policies of this chapter and that the county or city complied with this article. In evaluating a request for a waiver or extension of time, the secretary shall review the findings of the county or city, the evidence in the record of the county or city, and any other evidence the secretary may receive concerning the termination, waiver, or extension of time.

(e) When termination fees required by this section are collected, they shall be transmitted by the county treasurer to the Controller and deposited in the General Fund, except as provided in subdivision (b) of Section 51203 or subdivision (d) of Section 51283.

(f) It is the intent of the Legislature that fees paid to terminate a contract do not constitute taxes but are payments that, when made, provide a private benefit that tends to increase the value of the property.

(Amended by Stats. 2012, Ch. 330, Sec. 10. Effective January 1, 2013.)









CHAPTER 7 - Agricultural Land

ARTICLE 1 - General Provisions

51200

This chapter shall be known as the California Land Conservation Act of 1965 or as the Williamson Act.

(Amended by Stats. 1967, Ch. 1371.)



51201

As used in this chapter, unless otherwise apparent from the context, the following terms have the following meanings:

(a) “Agricultural commodity” means any and all plant and animal products produced in this state for commercial purposes, including, but not limited to, plant products used for producing biofuels.

(b) “Agricultural use” means use of land, including but not limited to greenhouses, for the purpose of producing an agricultural commodity for commercial purposes.

(c) “Prime agricultural land” means any of the following:

(1) All land that qualifies for rating as class I or class II in the Natural Resource Conservation Service land use capability classifications.

(2) Land which qualifies for rating 80 through 100 in the Storie Index Rating.

(3) Land which supports livestock used for the production of food and fiber and which has an annual carrying capacity equivalent to at least one animal unit per acre as defined by the United States Department of Agriculture.

(4) Land planted with fruit- or nut-bearing trees, vines, bushes, or crops which have a nonbearing period of less than five years and which will normally return during the commercial bearing period on an annual basis from the production of unprocessed agricultural plant production not less than two hundred dollars ($200) per acre.

(5) Land which has returned from the production of unprocessed agricultural plant products an annual gross value of not less than two hundred dollars ($200) per acre for three of the previous five years.

(d) “Agricultural preserve” means an area devoted to either agricultural use, as defined in subdivision (b), recreational use as defined in subdivision (n), or open-space use as defined in subdivision (o), or any combination of those uses and which is established in accordance with the provisions of this chapter.

(e) “Compatible use” is any use determined by the county or city administering the preserve pursuant to Section 51231, 51238, or 51238.1 or by this act to be compatible with the agricultural, recreational, or open-space use of land within the preserve and subject to contract. “Compatible use” includes agricultural use, recreational use or open-space use unless the board or council finds after notice and hearing that the use is not compatible with the agricultural, recreational or open-space use to which the land is restricted by contract pursuant to this chapter.

(f) “Board” means the board of supervisors of a county which establishes or proposes to establish an agricultural preserve or which enters or proposes to enter into a contract on land within an agricultural preserve pursuant to this chapter.

(g) “Council” means the city council of a city which establishes or proposes to establish an agricultural preserve or which enters or proposes to enter into a contract on land within an agricultural preserve pursuant to this chapter.

(h) Except where it is otherwise apparent from the context, “county” or “city” means the county or city having jurisdiction over the land.

(i) A “scenic highway corridor” is an area adjacent to, and within view of, the right-of-way of:

(1) An existing or proposed state scenic highway in the state scenic highway system established by the Legislature pursuant to Article 2.5 (commencing with Section 260) of Chapter 2 of Division 1 of the Streets and Highways Code and which has been officially designated by the Department of Transportation as an official state scenic highway; or

(2) A county scenic highway established pursuant to Article 2.5 (commencing with Section 260) of Chapter 2 of Division 1 of the Streets and Highways Code, if each of the following conditions have been met:

(A) The scenic highway is included in an adopted general plan of the county or city; and

(B) The scenic highway corridor is included in an adopted specific plan of the county or city; and

(C) Specific proposals for implementing the plan, including regulation of land use, have been approved by the Advisory Committee on a Master Plan for Scenic Highways, and the county or city highway has been officially designated by the Department of Transportation as an official county scenic highway.

(j) A “wildlife habitat area” is a land or water area designated by a board or council, after consulting with and considering the recommendation of the Department of Fish and Game, as an area of importance for the protection or enhancement of the wildlife resources of the state.

(k) A “saltpond” is an area which, for at least three consecutive years immediately prior to being placed within an agricultural preserve pursuant to this chapter, has been used for the solar evaporation of seawater in the course of salt production for commercial purposes.

(l) A “managed wetland area” is an area, which may be an area diked off from the ocean or any bay, river or stream to which water is occasionally admitted, and which, for at least three consecutive years immediately prior to being placed within an agricultural preserve pursuant to this chapter, was used and maintained as a waterfowl hunting preserve or game refuge or for agricultural purposes.

(m) A “submerged area” is any land determined by the board or council to be submerged or subject to tidal action and found by the board or council to be of great value to the state as open space.

(n) “Recreational use” is the use of land in its agricultural or natural state by the public, with or without charge, for any of the following: walking, hiking, picnicking, camping, swimming, boating, fishing, hunting, or other outdoor games or sports for which facilities are provided for public participation. Any fee charged for the recreational use of land as defined in this subdivision shall be in a reasonable amount and shall not have the effect of unduly limiting its use by the public. Any ancillary structures necessary for a recreational use shall comply with the provisions of Section 51238.1.

(o) “Open-space use” is the use or maintenance of land in a manner that preserves its natural characteristics, beauty, or openness for the benefit and enjoyment of the public, to provide habitat for wildlife, or for the solar evaporation of seawater in the course of salt production for commercial purposes, if the land is within:

(1) A scenic highway corridor, as defined in subdivision (i).

(2) A wildlife habitat area, as defined in subdivision (j).

(3) A saltpond, as defined in subdivision (k).

(4) A managed wetland area, as defined in subdivision (l).

(5) A submerged area, as defined in subdivision (m).

(6)  An area enrolled in the United States Department of Agriculture Conservation Reserve Program or Conservation Reserve Enhancement Program.

(p) “Development” means, as used in Section 51223, the construction of buildings or the use of the restricted property if the buildings or use are unrelated to the agricultural use, the open-space use, or uses compatible with either agricultural or open-space uses of the property, or substantially impair the agricultural, open-space, or a combination of the agricultural and open-space uses of the property. Agricultural use, open-space use, uses compatible with either agricultural or open-space uses, or the acquisition of land or an interest in land are not development.

(Amended by Stats. 2008, Ch. 503, Sec. 1. Effective January 1, 2009.)



51203

(a) The assessor shall determine the current fair market value of the land as if it were free of the contractual restriction pursuant to Section 51283. The Department of Conservation or the landowner, also referred to in this section as “parties,” may provide information to assist the assessor to determine the value. Any information provided to the assessor shall be served on the other party, unless the information was provided at the request of the assessor, and would be confidential under law if required of an assessee.

(b) Within 45 days of receiving the assessor’s notice pursuant to subdivision (a) of Section 51283 or Section 51283.4, if the Department of Conservation or the landowner believes that the current fair market valuation certified pursuant to subdivision (b) of Section 51283 or Section 51283.4 is not accurate, the department or the landowner may request formal review from the county assessor in the county considering the petition to cancel the contract. The department or the landowner shall submit to the assessor and the other party the reasons for believing the valuation is not accurate and the additional information the requesting party believes may substantiate a recalculation of the property valuation. The assessor may recover his or her reasonable costs of the formal review from the party requesting the review, and may provide an estimate of those costs to the requesting party. The recovery of these costs from the department may be deducted by the city or county from cancellation fees received pursuant to this chapter prior to transmittal to the Controller for deposit in the Soil Conservation Fund. The assessor may require a deposit from the landowner to cover the contingency that payment of a cancellation fee will not necessarily result from the completion of a formal review. This subdivision shall not be construed as a limitation on the authority provided in Section 51287 for cities or counties to recover their costs in the cancellation process, except that the assessor’s costs of conducting a formal review shall not be borne by the nonrequesting party.

(1) If no request is made within 45 days of receiving notice by certified mail of the valuation, the assessor’s valuation shall be used to calculate the fee.

(2) Upon receiving a request for formal review, the assessor shall formally review his or her valuation if, based on the determination of the assessor, the information may have a material effect on valuation of the property. The assessor shall notify the parties that the formal review is being undertaken and that information to aid the assessor’s review shall be submitted within 30 days of the date of the notice to the parties. Any information submitted to the assessor shall be served on the other party who shall have 30 days to respond to that information to the assessor. If the response to the assessor contains new information, the party receiving that response shall have 20 days to respond to the assessor as to the new information. All submittals and responses to the assessor shall be served on the other party by personal service or an affidavit of mailing. The assessor shall avoid ex parte contacts during the formal review and shall report any such contacts to the department and the landowner at the same time the review is complete. The assessor shall complete the review no later than 120 days of receiving the request.

(3) At the conclusion of the formal review, the assessor shall either revise the cancellation valuation or determine that the original cancellation valuation is accurate. The assessor shall send the revised valuation or notice of the determination that the valuation is accurate to the department, the landowner, and the board or council considering the petition to cancel the contract. The assessor shall include a brief narrative of what consideration was given to the items of information and responses directly relating to the cancellation value submitted by the parties. The assessor shall give no consideration to a party’s information or response that was not served on the other party. If the assessor denies a formal review, a brief narrative shall be provided to the parties indicating the basis for the denial, if requested.

(c) For purposes of this section, the valuation date of any revised valuation pursuant to formal review or following judicial challenge shall remain the date of the assessor’s initial valuation, or his or her initial recomputation pursuant to Section 51283.4. For purposes of cancellation fee calculation in a tentative cancellation as provided in Section 51283, or in a recomputation for final cancellation as provided in Section 51283.4, a cancellation value shall be considered current for one year after its determination and certification by the assessor.

(d) Notwithstanding any other provision of this section, the department and the landowner may agree on a cancellation valuation of the land. The agreed valuation shall serve as the cancellation valuation pursuant to Section 51283 or Section 51283.4. The agreement shall be transmitted to the board or council considering the petition to cancel the contract.

(e) This section represents the exclusive administrative procedure for appealing a cancellation valuation calculated pursuant to this section. The Department of Conservation shall represent the interests of the state in the administrative and judicial remedies for challenging the determination of a cancellation valuation or cancellation fee.

(Amended by Stats. 2009, Ch. 358, Sec. 1. Effective January 1, 2010.)



51205

Notwithstanding any provisions of this chapter to the contrary, land devoted to recreational use or land within a scenic highway corridor, a wildlife habitat area, a saltpond, a managed wetland area, or a submerged area may be included within an agricultural preserve pursuant to this chapter. When such land is included within an agricultural preserve, the city or county within which it is situated may contract with the owner for the purpose of restricting the land to recreational or open space use and uses compatible therewith in the same manner as provided in this chapter for land devoted to agricultural use. For purposes of this section, where the term “agricultural land” is used in this chapter, it shall be deemed to include land devoted to recreational use and land within a scenic highway corridor, a wildlife habitat area, a saltpond, a managed wetland area, or a submerged area, and where the term “agricultural use” is used in this chapter, it shall be deemed to include recreational and open space use.

(Amended by Stats. 1970, Ch. 1281.)



51205.1

Notwithstanding any provisions of this chapter to the contrary, land within a scenic highway corridor, as defined in subdivision (i) of Section 51201, shall, upon the request of the owner, be included in an agricultural preserve pursuant to this chapter. When such land is included within an agricultural preserve, the city or county within which it is situated shall contract with the owner for the purpose of restricting the land to agricultural use as defined in subdivision (b), recreational use as defined in subdivision (n), open-space use as defined in subdivision (o), compatible use as defined in subdivision (e), or any combination of such uses.

(Added by Stats. 1978, Ch. 1120.)



51206

The Department of Conservation may meet with and assist local, regional, state, and federal agencies, organizations, landowners, or any other person or entity in the interpretation of this chapter. The department may research, publish, and disseminate information regarding the policies, purposes, procedures, administration, and implementation of this chapter. This section shall be liberally construed to permit the department to advise any interested person or entity regarding this chapter.

(Added by Stats. 1986, Ch. 607, Sec. 1.)



51207

(a) On or before May 1 of every other year, the Department of Conservation shall report to the Legislature regarding the implementation of this chapter by cities and counties.

(b) The report shall contain, but not be limited to, the number of acres of land under contract in each category and the number of acres of land which were removed from contract through cancellation, eminent domain, annexation, or nonrenewal.

(c) The report shall also contain the following specific information relating to not less than one-third of all cities and counties participating in the Williamson Act program:

(1) The number of contract cancellation requests for which notices of hearings were mailed to the Director of Conservation pursuant to Section 51284 which were approved by boards or councils during the prior two years or for which approval is still pending by boards or councils.

(2) The amount of cancellation fees payable to the county treasurer as deferred taxes and which are required to be transmitted to the Controller pursuant to subdivision (d) of Section 51283 which have not been collected or which remain unpaid.

(3) The total number of acres covered by certificates of cancellation of contracts during the previous two years.

(4) The number of nonrenewal and withdrawal of renewal notices received pursuant to Section 51245 and the number of expiration notices received pursuant to Section 51246 during the previous two years.

(5) The number of acres covered by nonrenewal notices that were not withdrawn and expiration notices during the previous two years.

(d) The department may recommend changes to this chapter which would further promote its purposes.

(e) The Legislature may, upon request of the department, appropriate funds from the deferred taxes deposited in the General Fund pursuant to subdivision (d) of Section 51283 in an amount sufficient to prepare the report required by this section.

(Amended by Stats. 2001, Ch. 745, Sec. 104. Effective October 12, 2001.)






ARTICLE 2 - Declaration

51220

The Legislature finds:

(a) That the preservation of a maximum amount of the limited supply of agricultural land is necessary to the conservation of the state’s economic resources, and is necessary not only to the maintenance of the agricultural economy of the state, but also for the assurance of adequate, healthful and nutritious food for future residents of this state and nation.

(b) That the agricultural work force is vital to sustaining agricultural productivity; that this work force has the lowest average income of any occupational group in this state; that there exists a need to house this work force of crisis proportions which requires including among agricultural uses the housing of agricultural laborers; and that such use of agricultural land is in the public interest and in conformity with the state’s Farmworker Housing Assistance Plan.

(c) That the discouragement of premature and unnecessary conversion of agricultural land to urban uses is a matter of public interest and will be of benefit to urban dwellers themselves in that it will discourage discontiguous urban development patterns which unnecessarily increase the costs of community services to community residents.

(d) That in a rapidly urbanizing society agricultural lands have a definite public value as open space, and the preservation in agricultural production of such lands, the use of which may be limited under the provisions of this chapter, constitutes an important physical, social, esthetic and economic asset to existing or pending urban or metropolitan developments.

(e) That land within a scenic highway corridor or wildlife habitat area as defined in this chapter has a value to the state because of its scenic beauty and its location adjacent to or within view of a state scenic highway or because it is of great importance as habitat for wildlife and contributes to the preservation or enhancement thereof.

(f) For these reasons, this chapter is necessary for the promotion of the general welfare and the protection of the public interest in agricultural land.

(Amended by Stats. 1980, Ch. 1219.)



51220.5

The Legislature finds and declares that agricultural operations are often hindered or impaired by uses which increase the density of the permanent or temporary human population of the agricultural area. For this reason, cities and counties shall determine the types of uses to be deemed “compatible uses” in a manner which recognizes that a permanent or temporary population increase often hinders or impairs agricultural operations.

(Added by Stats. 1986, Ch. 607, Sec. 3.)



51221

The Legislature further declares that the expenditure of public funds under the provisions of this chapter is in the public interest and is necessary to the accomplishment of the purposes herein set forth.

(Added by Stats. 1965, Ch. 1443.)



51222

The Legislature further declares that it is in the public interest for local officials and landowners to retain agricultural lands which are subject to contracts entered into pursuant to this act in parcels large enough to sustain agricultural uses permitted under the contracts. For purposes of this section, agricultural land shall be presumed to be in parcels large enough to sustain their agricultural use if the land is (1) at least 10 acres in size in the case of prime agricultural land, or (2) at least 40 acres in size in the case of land which is not prime agricultural land.

(Amended by Stats. 1990, Ch. 841, Sec. 3.)



51223

(a) A city council or board of supervisors, as the case may be, shall, prior to rescinding a contract for the purpose of restricting the same land by an open-space contract pursuant to Section 51254 or by entering to an open-space agreement pursuant to Section 51255, determine that the parcel or parcels are large enough to provide open-space benefits, by providing habitat for wildlife, or preserving its natural characteristics, beauty, or openness for the benefit and enjoyment of the public.

(b) Uses or development permitted on land subject to an open-space contract, or subject to an open-space easement agreement pursuant to Section 51255, shall satisfy one or both of the following:

(1) Comply with the provisions of Section 51238.1 or 51238.2.

(2) Consist of, cause, facilitate, or benefit one or more open-space uses on the land.

(c)  If an open-space contract is executed pursuant to Section 51205, or if a contract is rescinded for the purpose of restricting the same land by an open-space contract pursuant to Section 51254, or an open-space easement agreement pursuant to Section 51255, either of the following shall apply:

(1) The resulting open-space contract shall not permit new development during the period the contract is in effect, except that uses compatible with or related to the open-space uses would be permitted.

(2) The resulting open-space easement agreement shall not permit new development during the time equal to the time remaining on the contract at the time of its rescission, except that uses compatible with, or related to, the open-space uses would be permitted.

(d) For the purposes of this section, agriculture and uses compatible with agriculture are compatible with open-space uses, unless otherwise provided by local rules or ordinances.

(e) A board or council shall not accept or approve a petition for rescission pursuant to Sections 51254 or 51255 if the city or county, within which the land for which the rescission is sought is located, has discovered or received notice of a likely material breach on the land pursuant to the process specified in Section 51250, unless the rescission is a part of the process specified in Section 51250.

(Added by Stats. 2008, Ch. 503, Sec. 2. Effective January 1, 2009.)






ARTICLE 2.5 - Agricultural Preserves

51230

Beginning January 1, 1971, any county or city having a general plan, and until December 31, 1970, any county or city, by resolution, and after a public hearing may establish an agricultural preserve. Notice of the hearing shall be published pursuant to Section 6061, and shall include a legal description, or the assessor’s parcel number, of the land which is proposed to be included within the preserve. The preserves shall be established for the purpose of defining the boundaries of those areas within which the city or county will be willing to enter into contracts pursuant to this act. An agricultural preserve shall consist of no less than 100 acres; provided, that in order to meet this requirement two or more parcels may be combined if they are contiguous or if they are in common ownership; and further provided, that in order to meet this requirement land zoned as timberland production pursuant to Chapter 6.7 (commencing with Section 51100) may be taken into account.

A county or city may establish agricultural preserves of less than 100 acres if it finds that smaller preserves are necessary due to the unique characteristics of the agricultural enterprises in the area and that the establishment of preserves of less than 100 acres is consistent with the general plan of the county or city.

An agricultural preserve may contain land other than agricultural land, but the use of any land within the preserve and not under contract shall within two years of the effective date of any contract on land within the preserve be restricted by zoning, including appropriate minimum parcel sizes that are at a minimum consistent with this chapter, in such a way as not to be incompatible with the agricultural use of the land, the use of which is limited by contract in accordance with this chapter.

Failure on the part of the board or council to restrict the use of land within a preserve but not subject to contract shall not be sufficient reason to cancel or otherwise invalidate a contract.

(Amended by Stats. 1999, Ch. 1018, Sec. 3. Effective January 1, 2000.)



51230.1

(a) Nothing contained in this chapter shall prevent the transfer of ownership from one immediate family member to another of a portion of land which is currently designated as an agricultural preserve in accordance with the provisions of this chapter, if all of the following conditions are satisfied:

(1) The parcel to be transferred is at least 10 acres in size in the case of prime agricultural land or at least 40 acres in size in the case of land which is not prime agricultural land, and otherwise meets the requirements of Section 51222.

(2) The parcel to be transferred conforms to the applicable local zoning and land division ordinances and any applicable local coastal program certified pursuant to Chapter 6 (commencing with Section 30500) of Division 20 of the Public Resources Code.

(3) The parcel to be transferred complies with all applicable requirements relating to agricultural income and permanent agricultural improvements which are imposed by the county or city as a condition of a contract executed pursuant to Article 3 (commencing with Section 51240) covering the land of which the parcel to be transferred is a portion. For purposes of this paragraph, if the contracted land already complies with these requirements, the portion of that land to be transferred shall be deemed to comply with these requirements.

(4) There exists a written agreement between the immediate family members who are parties to the proposed transfer that the land which is subject to a contract executed pursuant to Article 3 (commencing with Section 51240) and the portion of that land which is to be transferred will be operated under the joint management of the parties subject to the terms and conditions and for the duration of the contract executed pursuant to Article 3 (commencing with Section 51240).

(b) A transfer of ownership described in subdivision (a) shall have no effect on any contract executed pursuant to Article 3 (commencing with Section 51240) covering the land of which a portion was the subject of that transfer. The portion so transferred shall remain subject to that contract.

(c) For purposes of this section, “immediate family” means the spouse of the landowner, the natural or adopted children of the landowner, the parents of the landowner, or the siblings of the landowner.

(Amended by Stats. 1987, Ch. 232, Sec. 1.)



51230.2

(a) Except as provided in Section 51238, and notwithstanding Section 51222 or 66474.4, a landowner may subdivide land that is currently designated as an agricultural preserve if all of the following apply:

(1) The parcel to be sold or leased is no more than five acres.

(2) The parcel shall be sold or leased to a nonprofit organization, a city, a county, a housing authority, or a state agency. A lessee that is a nonprofit organization shall not sublease that parcel without the written consent of the landowner.

(3) The parcel to be sold or leased shall be subject to a deed restriction that limits the use of the parcel to agricultural laborer housing facilities for not less than 30 years. That deed restriction shall also require that parcel to be merged with the parcel from which it was subdivided when the parcel ceases to be used for agricultural laborer housing.

(4) There is a written agreement between the parties to the sale or lease and their successors to operate the parcel to be sold or leased under joint management of the parties, subject to the terms and conditions and for the duration of the contract executed pursuant to Article 3 (commencing with Section 51240).

(5) The parcel to be sold or leased is (A) within a city or (B) in an unincorporated territory or sphere of influence that is contiguous to one or more parcels that are already zoned residential, commercial, or industrial and developed with existing residential, commercial, or industrial uses.

(b) The agricultural labor housing project shall be designed to abate, to the extent practicable, impacts on adjacent landowners’ agricultural husbandry practices. The final plan for the housing shall include an addendum that explains what features will be included to meet this goal.

(c) A subdivision of land pursuant to this section shall not affect any contract executed pursuant to Article 3 (commencing with Section 51240). The parcel to be sold or leased shall remain subject to that contract.

(Added by Stats. 1999, Ch. 967, Sec. 1. Effective January 1, 2000.)



51231

For the purposes of this chapter, the board or council, by resolution, shall adopt rules governing the administration of agricultural preserves, including procedures for initiating, filing, and processing requests to establish agricultural preserves. Rules related to compatible uses shall be consistent with the provisions of Section 51238.1. Those rules shall be applied uniformly throughout the preserve. The board or council may require the payment of a reasonable application fee. The same procedure that is required to establish an agricultural preserve shall be used to disestablish or to enlarge or diminish the size of an agricultural preserve. In adopting rules related to compatible uses, the board or council may enumerate those uses, including agricultural laborer housing which are to be considered to be compatible uses on contracted lands separately from those uses which are to be considered to be compatible uses on lands not under contract within the agricultural preserve.

(Amended by Stats. 1995, Ch. 686, Sec. 1.5. Effective October 10, 1995. Operative January 1, 1996, by Sec. 9 of Ch. 686.)



51232

In the event any proposal to disestablish or to alter the boundary of an agricultural preserve will remove land under contract from such a preserve, notice of the proposed alteration or disestablishment and the date of the hearing shall be furnished by the board or council to the owner of the land by certified mail directed to him at his latest address known to the board or council. Such notice shall also be published pursuant to Section 6061 and shall be furnished by first-class mail to each owner of land under contract, any portion of which is situated within one mile of the exterior boundary of the land to be removed from the preserve.

(Amended by Stats. 1978, Ch. 1120.)



51233

When a county proposes to establish, disestablish, or alter the boundary of an agricultural preserve it shall give written notice at least two weeks before the hearing to the local agency formation commission and to every city within the county within one mile of the exterior boundaries of the preserve.

(Amended by Stats. 1978, Ch. 1120.)



51234

Any proposal to establish an agricultural preserve shall be submitted to the planning department of the county or city having jurisdiction over the land. If the county or city has no planning department, a proposal to establish an agricultural preserve shall be submitted to the planning commission. Within 30 days after receiving such a proposal, the planning department or planning commission shall submit a report thereon to the board or council. However, the board or council may extend the time allowed for an additional period not to exceed 30 days.

The report shall include a statement that the preserve is consistent with the general plan, and the board or council shall make a finding to that effect. Final action upon the establishment of an agricultural preserve may not be taken by the board or council until the report required by this section is received from the planning department or planning commission, or until the required 30 days have elapsed and any extension thereof granted by the board or council has elapsed.

(Amended by Stats. 1999, Ch. 1018, Sec. 4. Effective January 1, 2000.)



51235

An agricultural preserve shall continue in full effect following annexation, detachment, incorporation or disincorporation of land within the preserve.

Any city or county acquiring jurisdiction over land in a preserve by annexation, detachment, incorporation or disincorporation shall have all the rights and responsibilities specified in this act for cities or counties including the right to enlarge, diminish or disestablish an agricultural preserve within its jurisdiction.

(Amended by Stats. 1984, Ch. 523, Sec. 1. Effective July 17, 1984.)



51236

The effect of removal of land under contract from an agricultural preserve shall be the equivalent of notice of nonrenewal by the city or county removing the land from the agricultural preserve and such city or county shall, at least 60 days prior to the next renewal date following the removal, serve a notice of nonrenewal as provided in Section 51245. Such notice of nonrenewal shall be recorded as provided in Section 51248.

(Added by Stats. 1969, Ch. 1372.)



51237

Whenever an agricultural preserve is established, and so long as it shall be in effect, a map of such agricultural preserve and the resolution under which the preserve was established shall be filed and kept current by the city or county with the county recorder.

(Amended by Stats. 1971, Ch. 925.)



51237.5

On or before the first day of September of each year, each city or county in which any agricultural preserve is located shall file with the Director of Conservation a map of each city or county and designate thereon all agricultural preserves in existence at the end of the preceding fiscal year.

(Amended by Stats. 1984, Ch. 851, Sec. 1.)



51238

(a) (1) Notwithstanding any determination of compatible uses by the county or city pursuant to this article, unless the board or council after notice and hearing makes a finding to the contrary, the erection, construction, alteration, or maintenance of gas, electric, water, communication, or agricultural laborer housing facilities are hereby determined to be compatible uses within any agricultural preserve.

(2) No land occupied by gas, electric, water, communication, or agricultural laborer housing facilities shall be excluded from an agricultural preserve by reason of that use.

(b) The board of supervisors may impose conditions on lands or land uses to be placed within preserves to permit and encourage compatible uses in conformity with Section 51238.1, particularly public outdoor recreational uses.

(Amended by Stats. 1999, Ch. 967, Sec. 2. Effective January 1, 2000.)



51238.1

(a) Uses approved on contracted lands shall be consistent with all of the following principles of compatibility:

(1) The use will not significantly compromise the long-term productive agricultural capability of the subject contracted parcel or parcels or on other contracted lands in agricultural preserves.

(2) The use will not significantly displace or impair current or reasonably foreseeable agricultural operations on the subject contracted parcel or parcels or on other contracted lands in agricultural preserves. Uses that significantly displace agricultural operations on the subject contracted parcel or parcels may be deemed compatible if they relate directly to the production of commercial agricultural products on the subject contracted parcel or parcels or neighboring lands, including activities such as harvesting, processing, or shipping.

(3) The use will not result in the significant removal of adjacent contracted land from agricultural or open-space use.

In evaluating compatibility a board or council shall consider the impacts on noncontracted lands in the agricultural preserve or preserves.

(b) A board or council may include in its compatible use rules or ordinance conditional uses which, without conditions or mitigations, would not be in compliance with this section. These conditional uses shall conform to the principles of compatibility set forth in subdivision (a) or, for nonprime lands only, satisfy the requirements of subdivision (c).

(c) In applying the criteria pursuant to subdivision (a), the board or council may approve a use on nonprime land which, because of onsite or offsite impacts, would not be in compliance with paragraphs (1) and (2) of subdivision (a), provided the use is approved pursuant to a conditional use permit that shall set forth findings, based on substantial evidence in the record, demonstrating the following:

(1) Conditions have been required for, or incorporated into, the use that mitigate or avoid those onsite and offsite impacts so as to make the use consistent with the principles set forth in paragraphs (1) and (2) of subdivision (a) to the greatest extent possible while maintaining the purpose of the use.

(2) The productive capability of the subject land has been considered as well as the extent to which the use may displace or impair agricultural operations.

(3) The use is consistent with the purposes of this chapter to preserve agricultural and open-space land or supports the continuation of agricultural uses, as defined in Section 51205, or the use or conservation of natural resources, on the subject parcel or on other parcels in the agricultural preserve. The use of mineral resources shall comply with Section 51238.2.

(4) The use does not include a residential subdivision.

For the purposes of this section, a board or council may define nonprime land as land not defined as “prime agricultural land” pursuant to subdivision (c) of Section 51201 or as land not classified as “agricultural land” pursuant to subdivision (a) of Section 21060.1 of the Public Resources Code.

Nothing in this section shall be construed to overrule, rescind, or modify the requirements contained in Sections 51230 and 51238 related to noncontracted lands within agricultural preserves.

(Added by Stats. 1994, Ch. 1251, Sec. 5. Effective January 1, 1995.)



51238.2

Mineral extraction that is unable to meet the principles of Section 51238.1 may nevertheless be approved as compatible use if the board or council is able to document that (a) the underlying contractual commitment to preserve prime agricultural land, as defined in subdivision (c) of Section 51201, or (b) the underlying contractual commitment to preserve land that is not prime agricultural land for open-space use, as defined in subdivision (o) of Section 51201, will not be significantly impaired.

Conditions imposed on mineral extraction as a compatible use of contracted land shall include compliance with the reclamation standards adopted by the Mining and Geology Board pursuant to Section 2773 of the Public Resources Code, including the applicable performance standards for prime agricultural land and other agricultural land, and no exception to these standards may be permitted.

For purposes of this section, “contracted land” means all land under a single contract for which an applicant seeks a compatible use permit.

(Amended by Stats. 2004, Ch. 118, Sec. 17. Effective January 1, 2005.)



51238.3

(a) The requirements of Sections 51238.1 and 51238.2 shall not apply to compatible uses for which an application was submitted to the city or county prior to June 7, 1994, provided that the use constituted a “compatible use” as that term was defined by this chapter either at the time the application was submitted, or at the time the Williamson Act contract was signed with respect to the subject contract lands, whichever is later.

(b) Neither shall the requirements of Sections 51238.1 and 51238.2 apply to land uses of contracted lands in place prior to June 7, 1994, that constituted a “compatible use” as the term “compatible use” was defined by this chapter either at the time the use was initiated, or at the time the Williamson Act contract was signed with respect to the subject contract lands, whichever is later.

(c) (1) Neither shall the requirements of Sections 51238.1 and 51238.2 apply to uses that are expressly specified within the contract itself prior to June 7, 1994, and that constituted a “compatible use” as the term “compatible use” was defined by this chapter at the time that Williamson Act contract was signed with respect to the subject contract lands, or at the time the contract was amended to include the uses, whichever is later. For purposes of this subdivision, the requirements of Sections 51238.1 and 51238.2, effective January 1, 1995, shall apply to contracts for which contract nonrenewal was initiated and was withdrawn after January 1, 1995.

(2) For purposes of this chapter, a compatible use is considered to be expressly specified within the contract only if it is specifically enumerated within the four corners of the Williamson Act contract either without the benefit of referenced documents, or with respect to Williamson Act contracts signed on or before June 7, 1997, with the benefit of referenced documents as those documents existed at the time the Williamson Act contract was initially signed. This subdivision shall be narrowly construed to be consistent with the purposes of this chapter.

(Amended by Stats. 2000, Ch. 889, Sec. 1. Effective January 1, 2001.)



51238.5

(a) If an owner of land agrees to permit the use of his or her land for free public recreation, the board or council may agree to indemnify the owner against all claims arising from that public use. The owner’s agreement that the land be used for free, public recreation shall not be construed as an implied dedication to that use.

(b) If an owner of land agrees to permit the use of his or her land for agricultural laborer housing facilities authorized pursuant to Section 51238, the city, county, housing authority, state agency, or nonprofit organization may indemnify the owner against all claims arising from that use.

(Amended by Stats. 1999, Ch. 967, Sec. 3. Effective January 1, 2000.)



51239

The board or council may appoint an advisory board, the members of which shall serve at the pleasure of the board or council and may be paid their expenses. They shall advise the board or council on the administration of the agricultural preserves in the county or city and on any matters relating to contracts entered into pursuant to this chapter.

(Added by Stats. 1969, Ch. 1372.)






ARTICLE 3 - Contracts

51240

Any city or county may by contract limit the use of agricultural land for the purpose of preserving such land pursuant and subject to the conditions set forth in the contract and in this chapter. A contract may provide for restrictions, terms, and conditions, including payments and fees, more restrictive than or in addition to those required by this chapter.

(Amended by Stats. 1969, Ch. 1372.)



51241

If such a contract is made with any landowner, the city or county shall offer such a contract under similar terms to every other owner of agricultural land within the agricultural preserve in question.

However, except as required by other provisions of this chapter, the provisions of this section shall not be construed as requiring that all contracts affecting land within a preserve be identical, so long as such differences as exist are related to differences in location and characteristics of the land and are pursuant to uniform rules adopted by the county or city.

(Amended by Stats. 1969, Ch. 1372.)



51242

No city or county may contract with respect to any land pursuant to this chapter unless the land:

(a) Is devoted to agricultural use.

(b) Is located within an area designated by a city or county as an agricultural preserve.

(Amended by Stats. 1969, Ch. 1372.)



51243

Every contract shall do both of the following:

(a) Provide for the exclusion of uses other than agricultural, and other than those compatible with agricultural uses, for the duration of the contract.

(b) Be binding upon, and inure to the benefit of, all successors in interest of the owner. Whenever land under a contract is divided, the owner of any parcel may exercise, independent of any other owner of a portion of the divided land, any of the rights of the owner in the original contract, including the right to give notice of nonrenewal and to petition for cancellation. The effect of any such action by the owner of a parcel created by the division of land under contract shall not be imputed to the owners of the remaining parcels and shall have no effect on the contract as it applies to the remaining parcels of the divided land. Except as provided in Section 51243.5, on and after the effective date of the annexation by a city of any land under contract with a county, the city shall succeed to all rights, duties, and powers of the county under the contract.

(Amended by Stats. 1998, Ch. 690, Sec. 1.5. Effective January 1, 1999.)



51243.5

(a) This section shall apply only to land that was within one mile of a city boundary when a contract was executed pursuant to this article and for which the contract was executed prior to January 1, 1991.

(b) For any proposal that would result in the annexation to a city of any land that is subject to a contract under this chapter, the local agency formation commission shall determine whether the city may exercise its option to not succeed to the rights, duties, and powers of the county under the contract.

(c) In making the determination required by subdivision (b), pursuant to Section 51206, the local agency formation commission may request, and the Department of Conservation shall provide, advice and assistance in interpreting the requirements of this section. If the department has concerns about an action proposed to be taken by a local agency formation commission pursuant to this section or Section 51243.6, the department shall advise the commission of its concerns, whether or not the commission has requested it to do so. The commission shall address the department’s concerns in any hearing to consider the proposed annexation or a city’s determination whether to exercise its option not to succeed to a contract, and shall specifically find that substantial evidence exists to show that the city has the present option under this section to decline to succeed to the contract.

(d) A city may exercise its option to not succeed to the rights, duties, and powers of the county under the contract if both of the following had occurred prior to December 8, 1971:

(1) The land being annexed was within one mile of the city’s boundary when the contract was executed.

(2) The city had filed with the county board of supervisors a resolution protesting the execution of the contract.

(e) A city may exercise its option to not succeed to the rights, duties, and powers of the county under the contract if each of the following had occurred prior to January 1, 1991:

(1) The land being annexed was within one mile of the city’s boundary when the contract was executed.

(2) The city had filed with the local agency formation commission a resolution protesting the execution of the contract.

(3) The local agency formation commission had held a hearing to consider the city’s protest to the contract.

(4) The local agency formation commission had found that the contract would be inconsistent with the publicly desirable future use and control of the land.

(5) The local agency formation commission had approved the city’s protest.

(f) It shall be conclusively presumed that no protest was filed by the city unless there is a record of the filing of the protest and the protest identifies the affected contract and the subject parcel. It shall be conclusively presumed that required notice was given before the execution of the contract.

(g) The option of a city to not succeed to a contract shall extend only to that part of the land that was within one mile of the city’s boundary when the contract was executed.

(h) If the city exercises its option to not succeed to a contract, then the city shall record a certificate of contract termination with the county recorder at the same time as the executive officer of the local agency formation commission files the certificate of completion pursuant to Section 57203. The certificate of contract termination shall include a legal description of the land for which the city terminates the contract.

(Amended by Stats. 2002, Ch. 188, Sec. 1. Effective January 1, 2003.)



51243.6

The Legislature finds and declares the following:

(a) The enforceability of contracts entered into pursuant to this article is necessary to permit the preferential taxation provided to the owners of land under contract, pursuant to Section 8 of Article XIII of the California Constitution.

(b) The option granted to a city pursuant to Section 51243.5 to elect not to succeed to a contract may be held only by the city.

(c) No contracting landowner has a reasonable expectation that a contract can be terminated immediately pursuant to this article without penalty.

(Added by Stats. 2002, Ch. 188, Sec. 2. Effective January 1, 2003.)



51244

(a) Each contract shall be for an initial term of no less than 10 years. Each contract shall provide that on the anniversary date of the contract or such other annual date as specified by the contract a year shall be added automatically to the initial term unless notice of nonrenewal is given as provided in Section 51245.

(b) (1) If the county makes a determination pursuant to subdivision (e) of Section 16142 or subdivision (d) of Section 16142.1, contracts shall be for a term of no less than 9 years for contracts currently 10 years in length or 18 years for contracts currently 20 years in length, as the case may be. For new contracts entered into during a year in which this subdivision is in effect, the initial contract length shall be either 9 or 18 years. Each contract shall provide, except in the initial year of the determination, that on the anniversary date of the contract or such other annual date as specified by the contract, a year shall be added automatically to the initial term unless notice of nonrenewal is given as provided in Section 51245.

In any subsequent year during the reduced term of contract in which increased revenue is not realized by the county pursuant to Section 51244.3, 2 or 3 additional years shall be added to the contract on the next anniversary date, as necessary, to restore the contract to its full 10-year or 20-year contract length.

(2) In any year in which this subdivision is implemented, the county shall record a notice that states the affected parcel number or numbers and current owner’s names, or, alternatively, the same information for those parcels that are not affected.

(3) An addition to the assessed value shall be conveyed to the auditor, consistent with the 10-percent reduction in the length of the restriction, equal to 10 percent of the difference between the valuation pursuant to Section 423, 423.3, 423.4, or 423.5 of the Revenue and Taxation Code, as applicable, and the valuation under subdivision (b) of Section 51 or Section 110.1 of the Revenue and Taxation Code, whichever is lower. If the valuation under subdivision (b) of Section 51 or Section 110.1 of the Revenue and Taxation Code is lower, the addition to the assessed value shall be zero. The increased amount of tax revenue that results from the decrease in restriction shall be separately displayed on the taxpayer’s annual bill.

(4) A landowner may elect to serve notice of nonrenewal instead of accepting a 9-year or 18-year contract, as the case may be. In that case, the additional assessed value shall not be added to the property as provided for in paragraph (3).

For purposes of this subdivision, a landowner may serve notice of nonrenewal at any time. However, a landowner who withdraws that notice prior to the effective date shall be subject to term modification and additional assessed value. Once served and effective, a landowner nonrenewal notice may not be withdrawn except for cause and with the consent of the county. A county may adopt amendments to its uniform rules to facilitate implementation of this subdivision during the 2011–12 fiscal year, and thereafter as necessary.

(5) In addition to any other notice requirements, a county shall provide a landowner under contract with timely written notice of all of the following:

(A) Any initial hearing by the county on a proposal to adopt or rescind the implementation of this subdivision.

(B) Any final decision regarding the adoption or rescission of implementation of this subdivision.

(C) The landowner’s right to prevent the reduction in the term of his or her contract pursuant to this subdivision by serving notice of nonrenewal as specified by Section 51245. This notice may be combined with the county’s notice in subparagraph (B).

(6) A county shall not modify or revalue a landowner’s contract pursuant to this subdivision unless the landowner is given at least 90 days’ notice of the opportunity to prevent the modification and revaluation by serving notice of nonrenewal and the landowner fails to serve notice of nonrenewal. The county may use the primary owner of record from the assessment roll to identify landowners entitled to receive notice under this subdivision. A landowner shall be advised of the landowner’s right to avoid continued imposition of this subdivision in any future year and thereafter by serving a notice of nonrenewal for that contract year. Failure of the landowner to serve timely notice of nonrenewal in any year shall be considered implied consent to the implementation of this subdivision for that year.

The 90-day notice requirement may be reduced to 60 days if the county adopts a procedure to allow landowners to serve a notice of nonrenewal until February 1, 2012.

(7) This subdivision shall not apply to any of the following:

(A) Contracts that have been nonrenewed.

(B) Contracts with cities.

(C) Open-space or agricultural easements.

(D) Scenic restrictions.

(E) Wildlife habitat contracts.

(F) Atypical term contracts, including, but not limited to, 20-year initial term contracts declining to 10 years, or reencumbrances pursuant to Section 51295, if the county’s board of supervisors determines the application of this subdivision to them would be inequitable or administratively infeasible.

(Amended (as amended by Stats. 2011, Ch. 90, Sec. 5) by Stats. 2014, Ch. 322, Sec. 5. Effective January 1, 2015.)



51244.3

(a) This section shall apply to properties under a 9-year or 18-year contract, as the case may be, pursuant to subdivision (b) of Section 51244. Notwithstanding any other provision to the contrary, increased revenues generated by those properties shall be allocated exclusively to the respective counties in which those properties are located.

(b) This section shall only apply if the county makes a determination pursuant to either Section 16142 or 16142.1.

(Amended by Stats. 2014, Ch. 322, Sec. 7. Effective January 1, 2015.)



51244.5

Notwithstanding the provisions of Section 51244, if the initial term of the contract is for more than 10 years, the contract may provide that on the anniversary date of the contract or such other annual date as specified by the contract beginning with the anniversary date on which the contract will have an unexpired term of nine years, a year shall be added automatically to the initial term unless notice of nonrenewal is given as provided in Section 51245.

(Amended by Stats. 1978, Ch. 1120.)



51245

If either the landowner or the city or county desires in any year not to renew the contract, that party shall serve written notice of nonrenewal of the contract upon the other party in advance of the annual renewal date of the contract. Unless such written notice is served by the landowner at least 90 days prior to the renewal date or by the city or county at least 60 days prior to the renewal date, the contract shall be considered renewed as provided in Section 51244 or Section 51244.5.

Upon receipt by the owner of a notice from the county or city of nonrenewal, the owner may make a written protest of the notice of nonrenewal. The county or city may, at any time prior to the renewal date, withdraw the notice of nonrenewal. Upon request by the owner, the board or council may authorize the owner to serve a notice of nonrenewal on a portion of the land under a contract.

Within 30 days of the receipt of a notice of nonrenewal from a landowner, the service of a notice of nonrenewal upon a landowner, or the withdrawal of a notice of nonrenewal, the city or county shall deliver a copy of the notice or a notice of withdrawal of nonrenewal to the Director of Conservation.

No later than 20 days after a city or county receives a notice of nonrenewal from a landowner, serves a notice of nonrenewal upon a landowner, or withdraws a notice of nonrenewal, the clerk of the board or council, as the case may be, shall record with the county recorder a copy of the notice of nonrenewal or notice of withdrawal of nonrenewal.

(Amended by Stats. 1992, Ch. 273, Sec. 1. Effective January 1, 1993.)



51246

(a) If the county or city or the landowner serves notice of intent in any year not to renew the contract, the existing contract shall remain in effect for the balance of the period remaining since the original execution or the last renewal of the contract, as the case may be. Within 30 days of the expiration of the contract, the county or city shall deliver a notice of expiration to the Director of Conservation.

(b) No city or county shall enter into a new contract or shall renew an existing contract on or after February 28, 1977, with respect to timberland zoned as timberland production. The city or county shall serve notice of its intent not to renew the contract as provided in this section.

(c) In order to meet the minimum acreage requirement of an agricultural preserve pursuant to Section 51230, land formerly within the agricultural preserve which is zoned as timberland production pursuant to Chapter 6.7 (commencing with Section 51100) may be taken into account.

(d) Notwithstanding any other provision of law, commencing with the lien date for the 1977–78 fiscal year all timberland within an existing contract which has been nonrenewed as mandated by this section shall be valued according to Section 423.5 of the Revenue and Taxation Code, succeeding to and including the lien date for the 1981–82 fiscal year. Commencing with the lien date for the 1982–83 fiscal year and on each lien date thereafter, such timberland shall be valued according to Section 434.5 of the Revenue and Taxation Code.

(Amended by Stats. 1989, Ch. 943, Sec. 4.)



51247

The landowner shall furnish the city or county with such information as the city or county shall require in order to enable it to determine the eligibility of the land involved.

(Added by renumbering Section 51249 by Stats. 1969, Ch. 1372.)



51248

No later than 20 days after a city or county enters into a contract with a landowner pursuant to this chapter, the clerk of the board or council, as the case may be, shall record with the county recorder a copy of the contract, which shall describe the land subject thereto, together with a reference to the map showing the location of the agricultural preserve in which the property lies. From and after the time of such recordation such contract shall impart such notice thereof to all persons as is afforded by the recording laws of this state.

(Added by renumbering Section 51250 by Stats. 1969, Ch. 1372.)



51248.5

Whenever any city or county is required to record any contract by this chapter, it may file a fictitious contract. Thereafter, any of the provisions of such fictitious contract may be included by reference in any contract required to be filed by this chapter. The provisions of Section 2952 of the Civil Code relating to the filing, indexing, and force and effect of fictitious mortgages shall be applicable to such fictitious contracts.

(Added by Stats. 1978, Ch. 1120.)



51249

Within 30 days after a form of contract is first used, the clerk of the board or council shall file with the Director of Conservation a sample copy of each form of contract and any land use restrictions applicable thereto.

(Amended by Stats. 1984, Ch. 851, Sec. 2.)



51250

(a) The purpose of this section is to identify certain structures that constitute material breaches of contract under this chapter and to provide an alternate remedy to a contract cancellation petition by the landowner. Accordingly, this remedy is in addition to any other available remedies for breach of contract. Except as expressly provided in this section, this section is not intended to change the existing land use decisionmaking and enforcement authority of cities and counties including the authority conferred upon them by this chapter to administer agricultural preserves and contracts.

(b) For purposes of this section, a breach is material if, on a parcel under contract, both of the following conditions are met:

(1) A commercial, industrial, or residential building is constructed that is not allowed by this chapter or the contract, local uniform rules or ordinances consistent with the provisions of this chapter, and that is not related to an agricultural use or compatible use.

(2) The total area of all of the building or buildings likely causing the breach exceeds 2,500 square feet for either of the following:

(A) All property subject to any contract or all contiguous property subject to a contract or contracts owned by the same landowner or landowners on January 1, 2004.

(B) All property subject to a contract entered into after January 1, 2004, covering property not subject to a contract on January 1, 2004.

For purposes of this subdivision any additional parcels not specified in the legal description that accompanied the contract, as it existed prior to January 1, 2003, including any parcel created or recognized within an existing contract by subdivision, deed, partition, or, pursuant to Section 66499.35, by certificate of compliance, shall not increase the limitation of this subdivision.

(c) The department shall notify the city or county if the department discovers a possible breach.

(d) The city or county shall, upon notification by the department or upon discovery by the city or county of a possible material breach, determine if there is a valid contract and if it is likely that the breach is material. In its investigation, the city or county shall endeavor to contact the landowner or his or her representative to learn the landowner’s explanation of the facts and circumstances related to the possible material breach.

(e) Within 10 days of determining whether it is likely that a material breach exists, the city or county shall notify the landowner and the department by certified mail, return receipt requested. This notice shall include the reasons for the determination and a copy of the contract. If either the landowner or the department objects to the preliminary determination of the city or county, the board or council shall schedule a public hearing as provided in subdivision (g).

(f) Within 60 days of receiving notice that it is likely a material breach, the landowner or his or her representative may notify the city or the county that the landowner intends to eliminate the conditions that resulted in the material breach within 60 days. If the landowner eliminates the conditions that resulted in the material breach within 60 days, the city or county shall take no further action under this section with respect to the building at issue. If the landowner notifies the city or county of the intention to eliminate the conditions but fails to do so, the city or county shall proceed with the hearing required in subdivision (g).

(g) The city or county shall schedule a hearing no more than 120 days after the notice is provided to the landowner and the department, as required in subdivision (e). The city or county shall give notice of the public hearing by certified mail, return receipt requested to the landowner and the department at least 30 days prior to the hearing. The city or county shall give notice of the public hearing by first-class mail to every owner of land under contract, any portion of which is situated within one mile of the exterior boundary of the contracted parcel on which the likely material breach exists. The city or county shall also give published notice pursuant to Section 6061. The notice shall include the date, time, and place of the public hearing. Not less than five days before the hearing, the department may request that the city or county provide the department, at the department’s expense, a recorded transcript of the hearing not more than 30 days after the hearing.

(h) At the public hearing, the city or county shall consider any oral or written testimony and then determine whether a material breach exists. The city or county shall support its determination with findings, made on the record and based on substantial evidence, that the property does or does not meet the conditions specified in subdivision (b).

(i) If the city or county determines that a material breach exists, the city or county shall do one of the following:

(1) Order the landowner to eliminate the conditions that resulted in the material breach within 60 days.

(2) Assess the monetary penalty pursuant to subdivision (j) and terminate the contract on that portion of the contracted parcel that has been made incompatible by the material breach.

If the landowner disagrees with the determination, he or she may pursue any other legal remedy that is available.

(j) The monetary penalty shall be 25 percent of the unrestricted fair market value of the land rendered incompatible by the breach, plus 25 percent of the value of the incompatible building and any related improvements on the contracted land. The basis for the valuation of the penalty shall be an independent appraisal of the current unrestricted fair market value of the property that is subject to the contract and affected by the incompatible use or uses, and a valuation of any buildings and any related improvements within the area affected by the incompatible use or uses. If the city or county determines that equity would permit a lesser penalty, the city or county, the landowner, and the department may negotiate a reduction in the penalty based on the factors specified in subdivision (k), but a reduction in the penalty may not exceed one-half of the penalty. If negotiations are to be held, the city or county shall provide the department 15 days’ notice before the first negotiation. If the department chooses not to be a negotiator or fails to send a negotiator, the city or county and the landowner may negotiate the penalty.

(k) In determining the amount of a lesser penalty, the negotiators shall consider:

(1) The nature, circumstances, extent, and gravity of the material breach.

(2) Whether the landowner’s actions were willful, knowing, or negligent with respect to the material breach.

(3) The landowner’s culpability in contributing to the material breach and whether the actions of prior landowners subject to the contract contributed to the material breach.

(4) Whether the actions of the city or county contributed to the material breach.

(5) Whether the landowner notified the city or county that the landowner would eliminate the conditions that resulted in the material breach within 30 days, but failed to do so.

(6) The willingness of the landowner to rapidly resolve the issue of the material breach.

(7) Any other mitigating or aggravating factors that justice may require.

(l) If the landowner is ordered to eliminate the conditions that resulted in the material breach pursuant to paragraph (1) of subdivision (i) but the landowner fails to do so within the time specified by the city or county, the city or county may abate the material breach as a public nuisance pursuant to any applicable provisions of law.

(m) If the city or county terminates the contract pursuant to paragraph (2) of subdivision (i), the city or county shall record a notice of termination following the procedures of Section 51283.4.

(n) The assessment of a monetary penalty pursuant to subdivision (i) shall be secured by a lien payable to the county treasurer of the county within which the property is located, in the amount assessed pursuant to subdivision (j) or (k). Once properly recorded and indexed, the lien shall have the force, effect, and priority of a judgment lien. The lien document shall provide both of the following:

(1) The name of the real property owner of record and shall contain either the legal description or the assessor’s parcel number of the real property to which the lien attaches.

(2) A direct telephone number and address that interested parties may contact to determine the final amount of any applicable assessments and penalties owing on the lien pursuant to this section.

(o) If the lien is not paid within 60 days of recording, simple interest shall accrue on the unpaid penalty at the rate of 10 percent per year, and shall continue to accrue until the penalty is paid, prior to all other claims except those with superior status under federal or state law.

(p) Upon payment of the lien, the city or county shall record a release of lien and a certificate of contract termination by breach with the county recorder for the land rendered incompatible by the breach.

(q) The city or county may deduct from any funds received pursuant to this chapter the amount of the actual costs of administering this section and shall transmit the balance of the funds by the county treasurer to the Controller for deposit in the Soil Conservation Fund.

(r) (1) The department may carry out the responsibilities of a city or county under this section if any of the following occurs:

(A) The city or county fails to determine whether there is a material breach within 210 days of the discovery of the breach.

(B) The city or county fails to complete the requirements of this section within 180 days of the determination that a material breach exists.

(2) The city or county may request in writing to the department, the department’s approval for an extension of time for the city or county to act and the reasons for the extension. Approval may not be unreasonably withheld by the department.

(3) The department shall notify the city or county 30 days prior to its exercise of any responsibility under this subdivision.

(4) This section shall not be construed to limit the authority of the Secretary of the Resources Agency under Section 16146 or 16147.

(s) (1) This section does not apply to any of the following:

(A) A building constructed prior to January 1, 2004, or a building for which a permit was issued by a city or county prior to January 1, 2004.

(B) A building that was not a material breach at the time of construction but became a material breach because of a change in law or ordinance.

(C) A building owned by the state.

(2) Subject to paragraphs (4) and (5), this section does not apply when a board or council cancels a contract pursuant to Article 5 (commencing with Section 51280), or a city terminates a contract pursuant to Section 51243.5, or when a public agency, as defined by subdivision (a) of Section 51291, acquires land subject to contract by, or in lieu of, eminent domain pursuant to Article 6 (commencing with Section 51290) unless either of the following occurs:

(A) The action terminating the contract is rescinded.

(B) A court determines that the cancellation or termination was not properly executed pursuant to this chapter, or that the land continues to be subject to the contract.

(3) On the motion of any party with standing to bring an action for breach, any court hearing an action challenging the termination of a contract entered into under this chapter shall consolidate any action for breach, including the remedies for material breach available pursuant to this section.

(4) Paragraph (2) shall not be applicable for a cancellation or termination occurring after January 1, 2004, unless the affected landowner provides to the administering board or council and to the department, within 30 days after the cancellation or termination, a notarized statement, in a form acceptable to the department, signed under penalty of perjury and filed with the county recorder, acknowledging that the breach provisions of this section may apply if any of the following conditions are met:

(A) The action by the local government is rescinded.

(B) A court permanently enjoins, voids, or rescinds the cancellation or termination.

(C) For any other reason, the land continues to be subject to the contract.

(5) Paragraph (2) does not apply for a cancellation or termination occurring before January 1, 2004, unless the landowner provides the statement required in paragraph (4) prior to the approval of a building permit necessary for the construction of a commercial, industrial, or residential building.

(t) It is the intent of the Legislature to encourage cities and counties, in consultation with contracting landowners and the department, to review existing Williamson Act enforcement programs and consider any additions or improvements that would make local enforcement more effective, equitable, or widely acceptable to the affected landowners. Cities and counties are also encouraged to include enforcement provisions within the terms of the contracts, with the consent of contracting landowners.

(u) The department and the city or county may agree to extend any deadline to act under this section, upon the request of the city and county, and the written approval of the director of the department.

(v) In order to promote the reasonable and equitable resolution of a potential material breach, if a potential material breach involves extenuating circumstances, the city or county and the landowner may agree to request that the department meet and confer with them for the purpose of developing a resolution of the potential material breach. If the department agrees to meet and confer with the landowner and city or county, the time requirements specified in this section shall be tolled. The resolution may include remedies authorized by law or not prohibited by law that are agreed to by the landowner, city or county, and department. If the resolution resolves all outstanding issues under this section, the city or county shall terminate all proceedings pursuant to this section upon execution by the landowner, city or county, and department. The agreement executing the resolution shall be recorded in the county in which the affected parcel is located.

(w) A city or county shall not cancel a contract pursuant to Article 5 (commencing with Section 51280) to resolve a material breach except pursuant to this section.

(Amended by Stats. 2008, Ch. 503, Sec. 3. Effective January 1, 2009.)



51251

The county, city, or landowner may bring any action in court necessary to enforce any contract, including, but not limited to, an action to enforce the contract by specific performance or injunction. An owner of land may bring any action in court to enforce a contract on land whose exterior boundary is within one mile of his land. An owner of land under contract may bring any action in court to enforce a contract on land located within the same county or city.

(Amended by Stats. 1978, Ch. 1120.)



51252

Open-space land under a contract entered into pursuant to this chapter shall be enforceably restricted within the meaning and for the purposes of Section 8 of Article XIII of the State Constitution and shall be enforced and administered by the city or county in such a manner as to accomplish the purposes of that article and of this chapter.

(Amended by Stats. 1974, Ch. 311.)



51253

Any contract or agreement entered into pursuant to this chapter prior to the 61st day following final adjournment of the 1969 Regular Session of the Legislature may be amended to conform with the provisions of this act as amended at that session upon the mutual agreement of all parties. Approval of these amendments to a contract by the Director of Conservation shall not be required.

(Amended by Stats. 1984, Ch. 851, Sec. 3.)



51254

Notwithstanding any other provision of this chapter, the parties may upon their mutual agreement rescind a contract in order simultaneously to enter into a new contract pursuant to this chapter, which new contract would enforceably restrict the same property for an initial term at least as long as the unexpired term of the contract being so rescinded but not less than 10 years. Such action may be taken notwithstanding the prior serving of a notice of nonrenewal relative to the former contract.

(Added by Stats. 1977, Ch. 495.)



51255

(a) Notwithstanding any other provision of this chapter, the parties may upon their mutual agreement rescind a contract in order simultaneously to enter into an open-space easement agreement pursuant to the Open-Space Easement Act of 1974 (Chapter 6.6 (commencing with Section 51070)), provided that the easement is consistent with the Williamson Act (this chapter) for the duration of the original Williamson Act contract. The easement would enforceably restrict the same property for an initial term of not less than 10 years and would not be subject to the provisions of Article 4 (commencing with Section 51090) of Chapter 6.6. This action may be taken notwithstanding the prior serving of a notice of nonrenewal, and the land subject to the contract shall be assessed pursuant to Section 423 of the Revenue and Taxation Code.

(b) This section shall not apply to any agreement entered into on or before August 12, 1998.

(Amended by Stats. 1998, Ch. 690, Sec. 3. Effective January 1, 1999.)



51255.1

(a) Notwithstanding any other provision of this chapter, the parties may upon their mutual agreement rescind a contract for a parcel or parcels of land that, upon review and approval, are determined by the Department of Conservation to be eligible to be placed into a solar-use easement pursuant to Section 51191, in order to simultaneously enter into a solar-use easement pursuant to Chapter 6.9 (commencing with Section 51190). This action may be taken notwithstanding the prior serving of a notice of nonrenewal.

(b) Nothing in this section limits the ability of the parties to a contract to seek nonrenewal, or petition for cancellation or termination of a contract pursuant to this chapter. This section is provided in addition to, not in replacement of, other methods for contract termination, Williamson Act compliance, or a county finding that a solar facility is a compatible use pursuant to this chapter.

(c) (1) Prior to the board or council agreeing to mutually rescind a contract pursuant to this section, the county assessor of the county in which the land is located shall determine the current fair market value of the land as though it were free of the contractual restriction. The assessor shall certify to the board or council the fair market valuation of the land for the purpose of determining the rescission fee. At the same time, the assessor shall send a notice to the landowner and the Department of Conservation indicating the current fair market value of the land as though it were free of the contractual restriction and advise the parties, that upon their request, the assessor shall provide all information relevant to the valuation, excluding third-party information. If any information is confidential or otherwise protected from release, the department and the landowner shall hold it as confidential and return or destroy any protected information upon termination of all actions relating to valuation or rescission of the contract on the property. The notice shall also advise the landowner and the department of the opportunity to request formal review from the assessor.

(2) Prior to agreeing to mutually rescind a contract pursuant to this section, the board or council shall determine and certify to the county auditor the amount of the rescission fee that the landowner shall pay the county treasurer upon rescission. That fee shall be an amount equal to 10 percent of the fair market valuation of the property for land that was held under a contract pursuant to Section 51240 or if the property was designated as a farmland security zone.

(3) When rescission fees required by this subdivision are collected, 50 percent of the fee shall, within 30 days of the execution of the mutual rescission of the contract by the parties, be transmitted by the county treasurer to the Controller and deposited in the General Fund, except as provided in subdivision (b) of Section 51203 or subdivision (d) of Section 51283.

(4) It is the intent of the Legislature that fees paid to rescind a contract do not constitute taxes but are payments that, when made, provide a private benefit that tends to increase the value of the property.

(d) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2014, Ch. 582, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions.)



51256

Notwithstanding any other provision of this chapter, a city or county, upon petition by a landowner, may enter into an agreement with the landowner to rescind a contract in accordance with the contract cancellation provisions of Section 51282 in order to simultaneously place other land within that city, the county, or the county where the contract is rescinded under an agricultural conservation easement, consistent with the purposes and, except as provided in subdivision (b), the requirements of the California Farmland Conservancy pursuant to Division 10.2 (commencing with Section 10200) of the Public Resources Code, provided that the board or council makes all of the following findings:

(a) The proposed agricultural conservation easement is consistent with the criteria set forth in Section 10251 of the Public Resources Code.

(b) The proposed agricultural conservation easement is evaluated pursuant to the selection criteria in Section 10252 of the Public Resources Code, and particularly subdivisions (a), (c), (e), (f), and (h), and the board or council makes a finding that the proposed easement will make a beneficial contribution to the conservation of agricultural land in its area.

(c) The land proposed to be placed under an agricultural conservation easement is of equal size or larger than the land subject to the contract to be rescinded, and is equally or more suitable for agricultural use than the land subject to the contract to be rescinded. In determining the suitability of the land for agricultural use, the city or county shall consider the soil quality and water availability of the land, adjacent land uses, and any agricultural support infrastructure.

(d) The value of the proposed agricultural conservation easement, as determined pursuant to Section 10260 of the Public Resources Code, is equal to or greater than either of the following:

(1) Twelve and one-half percent of the cancellation valuation of the land subject to the contract to be rescinded, pursuant to subdivision (a) of Section 51283.

(2) Twenty-five percent of the cancellation valuation of the land subject to the contract to be rescinded pursuant to paragraph (3) of subdivision (c) of Section 51297, if the contract was entered into pursuant to Article 7 (commencing with Section 51296).

(e) The easement value and the cancellation valuation shall be determined within 90 days before the approval of the city or county of an agreement pursuant to this section.

(Amended by Stats. 2008, Ch. 503, Sec. 4. Effective January 1, 2009.)



51256.1

No agreement entered into pursuant to Section 51256 shall take effect until it is approved by the Director of Conservation. The director may approve the agreement if he or she finds that the findings of the board or council, as required by Sections 51256 and 51282, are supported by substantial evidence, and that the proposed agricultural conservation easement is consistent with the eligibility criteria set forth in Section 10251 of the Public Resources Code and will make a beneficial contribution to the conservation of agricultural land in its area. The director shall not approve the agreement if an agricultural conservation easement has been purchased with funds from the Agricultural Land Stewardship Program Fund, established pursuant to Section 10230 of the Public Resources Code, on the same land proposed to be placed under an agricultural conservation easement pursuant to this section.

(Added by Stats. 1999, Ch. 994, Sec. 2. Effective January 1, 2000. See similar provisions, with a substantive difference, in the prevailing Section 51256.1 added by Stats. 1999, Ch. 1018.)



51256.1-1

No agreement entered into pursuant to Section 51256 shall take effect until it is approved by the Secretary of Resources. The secretary may approve the agreement if he or she finds that the findings of the board or council, as required by Sections 51256 and 51282, are supported by substantial evidence, and that the proposed agricultural conservation easement is consistent with the eligibility criteria set forth in Section 10251 of the Public Resources Code and will make a beneficial contribution to the conservation of agricultural land in its area. The secretary shall not approve the agreement if an agricultural conservation easement has been purchased with funds from the Agricultural Land Stewardship Program Fund, established pursuant to Section 10230 of the Public Resources Code, on the same land proposed to be placed under an agricultural conservation easement pursuant to this section.

(Added by Stats. 1999, Ch. 1018, Sec. 6. Effective January 1, 2000.)



51256.2

(a) One or more cities or counties may adopt a plan for implementing the provisions of Section 51256 with respect to multiple transactions within one or more specific areas, and submit the plan to the director for his or her approval. The plan may be approved only upon a determination by the director that it is consistent with the provisions of Section 51256. Thereafter individual transactions shall be approved if they are consistent with the approved plan.

(b) Notwithstanding Section 51256, this section shall apply only to lands under contract located in the Counties of San Bernardino and Riverside, within the area bounded by Interstate 10 on the north, State Route 71 on the west, State Route 91 on the south, and a line two miles east of Interstate 15 on the east, and to easements within that area or within 10 miles of its exterior boundaries and within either Riverside County or San Bernardino County. For the purpose of this section, easements located within the described area may be related to contract rescissions in either county.

(c) The Legislature finds and declares that, because of the unique factors applicable only to the Chino Basin, a statute of general applicability cannot be enacted within the meaning of subdivision (b) of Section 16 of Article IV of the California Constitution. Those unique circumstances are that the Chino agricultural preserve is undergoing transition from agricultural to nonagricultural uses and the affected areas comprise more than a single jurisdiction. Therefore, a multijurisdictional approach is necessary.

(Amended by Stats. 2000, Ch. 431, Sec. 1. Effective January 1, 2001.)



51256.3

For the purposes of facilitating long-term agricultural land conservation in the Sacramento-San Joaquin Delta, an agricultural conservation easement located within the primary or secondary zone of the delta, as defined in Sections 29728 and 29731 of the Public Resources Code, may be related to contract rescissions in any other portion of the secondary zone without respect to county boundary limitations contained in an agricultural conservation easement agreement pursuant to Section 51256.

(Added by Stats. 2006, Ch. 547, Sec. 1. Effective January 1, 2007.)



51257

(a) To facilitate a lot line adjustment, pursuant to subdivision (d) of Section 66412, and notwithstanding any other provision of this chapter, the parties may mutually agree to rescind the contract or contracts and simultaneously enter into a new contract or contracts pursuant to this chapter, provided that the board or council finds all of the following:

(1) The new contract or contracts would enforceably restrict the adjusted boundaries of the parcel for an initial term for at least as long as the unexpired term of the rescinded contract or contracts, but for not less than 10 years.

(2) There is no net decrease in the amount of the acreage restricted. In cases where two parcels involved in a lot line adjustment are both subject to contracts rescinded pursuant to this section, this finding will be satisfied if the aggregate acreage of the land restricted by the new contracts is at least as great as the aggregate acreage restricted by the rescinded contracts.

(3) At least 90 percent of the land under the former contract or contracts remains under the new contract or contracts.

(4) After the lot line adjustment, the parcels of land subject to contract will be large enough to sustain their agricultural use, as defined in Section 51222.

(5) The lot line adjustment would not compromise the long-term agricultural productivity of the parcel or other agricultural lands subject to a contract or contracts.

(6) The lot line adjustment is not likely to result in the removal of adjacent land from agricultural use.

(7) The lot line adjustment does not result in a greater number of developable parcels than existed prior to the adjustment, or an adjusted lot that is inconsistent with the general plan.

(b) Nothing in this section shall limit the authority of the board or council to enact additional conditions or restrictions on lot line adjustments.

(c) Only one new contract may be entered into pursuant to this section with respect to a given parcel, prior to January 1, 2004.

(Amended by Stats. 2012, Ch. 128, Sec. 1. Effective January 1, 2013.)



51257.5

(a) If the state fails to make payments to a city or county pursuant to Section 16142 or 16142.1, or if the state provides a reduced subvention, a city or county may accept contributions from a nonprofit land-trust organization, a nonprofit entity, or a public agency for specific land under a contract within the city or county to supplement foregone property tax revenues pursuant to this section.

(b) (1) A nonprofit land-trust organization, nonprofit entity, or public agency may contract with an owner of land currently under a contract pursuant to this chapter, upon approval of the contract by the city or county, for a period of up to 10 years, to keep the landowner’s property under contract with the county pursuant to this chapter, in exchange for the contribution by the nonprofit land-trust organization or nonprofit entity’s payment for an equivalent period of years of all or a portion of the foregone property tax revenue to the city or county.

(2) A contract entered into pursuant to this subdivision shall be subject to any limitation in power of a nonprofit land-trust organization, nonprofit entity, or public agency.

(3) A contract entered into pursuant to this subdivision shall not authorize or require the conversion of land subject to the contract into a mitigation bank site.

(c) In implementing this section, a city or county shall not request or require additional conditions or restrictions on the land or the landowner for existing or future contracts.

(d) This section shall not be construed as a limitation on the right of a landowner to engage in other lawful contracts or transactions with respect to their land, including, but not limited to, contracts entered into pursuant to this chapter.

(e) As used in this section, “nonprofit land-trust organization” means a nonprofit land-trust organization as defined in subdivision (b) of Section 5011.7 of the Public Resources Code.

(f) No contract shall be entered into on or after January 1, 2016, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2011, Ch. 254, Sec. 1. Effective January 1, 2012.)






ARTICLE 5 - Cancellation

51280

It is hereby declared that the purpose of this article is to provide relief from the provisions of contracts entered into pursuant to this chapter under the circumstances and conditions provided herein.

(Amended by Stats. 1981, Ch. 1095, Sec. 1.)



51280.1

As used in this chapter, the finding of a board or council that “cancellation and alternative use will not result in discontiguous patterns of urban development” authorizes, but does not require, the board or council to cancel a contract if it finds that the alternative use will be rural in character and that the alternative use will result within the foreseeable future in a contiguous pattern of development within the relevant subregion. The board or council is not required to find that the alternative use will be immediately contiguous to like development. In rendering its finding, the board or council acts in its own discretion to evaluate the proposed alternative use according to existing and projected conditions within its local jurisdiction.

The provisions of this section shall apply only to those proceedings for the cancellation of contracts which were initiated pursuant to Section 51282.1, and, consistent with the provisions of Section 9 of Chapter 1095 of the Statutes of 1981, shall apply to the same extent as the provisions of Section 51282.1, notwithstanding their repeal.

(Added by Stats. 1983, Ch. 1296, Sec. 2.)



51281

A contract may not be canceled except pursuant to a request by the landowner, and as provided in this article.

(Amended by Stats. 1969, Ch. 1372.)



51281.1

The board or council may require the payment of a reasonable application fee to be made at the time a petition for cancellation is filed.

(Added by Stats. 1978, Ch. 1120.)



51282

(a) The landowner may petition the board or council for cancellation of any contract as to all or any part of the subject land. The board or council may grant tentative approval for cancellation of a contract only if it makes one of the following findings:

(1) That the cancellation is consistent with the purposes of this chapter.

(2) That cancellation is in the public interest.

(b) For purposes of paragraph (1) of subdivision (a) cancellation of a contract shall be consistent with the purposes of this chapter only if the board or council makes all of the following findings:

(1) That the cancellation is for land on which a notice of nonrenewal has been served pursuant to Section 51245.

(2) That cancellation is not likely to result in the removal of adjacent lands from agricultural use.

(3) That cancellation is for an alternative use which is consistent with the applicable provisions of the city or county general plan.

(4) That cancellation will not result in discontiguous patterns of urban development.

(5) That there is no proximate noncontracted land which is both available and suitable for the use to which it is proposed the contracted land be put, or, that development of the contracted land would provide more contiguous patterns of urban development than development of proximate noncontracted land.

As used in this subdivision “proximate, noncontracted land” means land not restricted by contract pursuant to this chapter, which is sufficiently close to land which is so restricted that it can serve as a practical alternative for the use which is proposed for the restricted land.

As used in this subdivision “suitable” for the proposed use means that the salient features of the proposed use can be served by land not restricted by contract pursuant to this chapter. Such nonrestricted land may be a single parcel or may be a combination of contiguous or discontiguous parcels.

(c) For purposes of paragraph (2) of subdivision (a) cancellation of a contract shall be in the public interest only if the council or board makes the following findings: (1) that other public concerns substantially outweigh the objectives of this chapter; and (2) that there is no proximate noncontracted land which is both available and suitable for the use to which it is proposed the contracted land be put, or that development of the contracted land would provide more contiguous patterns of urban development than development of proximate noncontracted land.

As used in this subdivision “proximate, noncontracted land” means land not restricted by contract pursuant to this chapter, which is sufficiently close to land which is so restricted that it can serve as a practical alternative for the use which is proposed for the restricted land.

As used in this subdivision “suitable” for the proposed use means that the salient features of the proposed use can be served by land not restricted by contract pursuant to this chapter. Such nonrestricted land may be a single parcel or may be a combination of contiguous or discontiguous parcels.

(d) For purposes of subdivision (a), the uneconomic character of an existing agricultural use shall not by itself be sufficient reason for cancellation of the contract. The uneconomic character of the existing use may be considered only if there is no other reasonable or comparable agricultural use to which the land may be put.

(e) The landowner’s petition shall be accompanied by a proposal for a specified alternative use of the land. The proposal for the alternative use shall list those governmental agencies known by the landowner to have permit authority related to the proposed alternative use, and the provisions and requirements of Section 51283.4 shall be fully applicable thereto. The level of specificity required in a proposal for a specified alternate use shall be determined by the board or council as that necessary to permit them to make the findings required.

(f) In approving a cancellation pursuant to this section, the board or council shall not be required to make any findings other than or in addition to those expressly set forth in this section, and, where applicable, in Section 21081 of the Public Resources Code.

(g) A board or council shall not accept or approve a petition for cancellation if the land for which the cancellation is sought is currently subject to the process specified in Section 51250, unless the cancellation is a part of the process specified in Section 51250.

(Amended by Stats. 2008, Ch. 503, Sec. 6. Effective January 1, 2009.)



51282.3

(a) The landowner may petition the board or council, pursuant to Section 51282, for cancellation of any contract or of any portion of a contract if the board or council has determined that agricultural laborer housing is not a compatible use on the contracted lands. The petition, and any subsequent cancellation based thereon, shall (1) particularly describe the acreage to be subject to cancellation; (2) stipulate that the purpose of the cancellation is to allow the land to be used exclusively for agricultural laborer housing facilities; (3) demonstrate that the contracted lands, or portion thereof, for which cancellation is being sought are reasonably necessary for the development and siting of agricultural laborer housing; and (4) certify that the contracted lands, or portion thereof, for which cancellation is being sought, shall not be converted to any other alternative use within the first 10 years immediately following the cancellation.

The petition shall be deemed to be a petition for cancellation for a specified alternative use of the land. The petition shall be acted upon by the board or council in the manner prescribed in Section 51283.4. However, the provisions of Section 51283 pertaining to the payment of cancellation fees shall not be imposed except as provided in subdivision (b).

(b) If the owner of real property is issued a certificate of cancellation of contract based on subdivision (a), there shall be executed and recorded concurrently with the recordation of the certificate of cancellation of contract, a lien in favor of the county, city or city and county in the amount of the fees which would otherwise have been imposed pursuant to Section 51283. Those amounts shall bear interest at the rate of 10 percent per annum. The lien shall particularly describe the real property subject to the lien, shall be recorded in the county where the real property subject to the lien is located, and shall be indexed by the recorder in the grantor index to the name of the owner of the real property and in the grantee index in the name of the county or city or city and county. From the date of recordation, the lien shall have the force, effect and priority of a judgment lien. The board or council shall execute and record a release of lien if, after a period of 10 years from the date of the recordation of the certificate of cancellation of contract, the real property subject to the lien has not been converted to a use other than agricultural laborer housing. In the event the real property subject to the lien has been converted to a use other than agricultural laborer housing, or the construction of agricultural laborer housing has not commenced within a period of one year from the date of recordation of the certificate of cancellation of contract, then the lien shall only be released upon payment of the fees and interest for which the lien has been imposed. Where construction commences after the one-year period, the amount of the interest shall only be for that period from one year following the date of the recordation of the certificate of cancellation of contract until the actual commencement of construction.

(Amended by Stats. 1999, Ch. 1018, Sec. 8. Effective January 1, 2000.)



51282.5

The owner of any land which has been zoned as a timberland production pursuant to Section 51112 or 51113, and that zoning has been recorded as provided in Section 51117, may petition the board or council for cancellation of any contract as to all or part of the land. Upon petition, the board or council shall approve the cancellation of the contract.

The provisions of Section 51283 shall not apply to any cancellation under this section, and no cancellation fee shall be imposed.

(Amended by Stats. 1982, Ch. 1489, Sec. 30.)



51283

(a) Prior to any action by the board or council giving tentative approval to the cancellation of any contract, the county assessor of the county in which the land is located shall determine the current fair market value of the land as though it were free of the contractual restriction. The assessor shall certify to the board or council the cancellation valuation of the land for the purpose of determining the cancellation fee. At the same time, the assessor shall send a notice to the landowner and the Department of Conservation indicating the current fair market value of the land as though it were free of the contractual restriction and advise the parties, that upon their request, the assessor shall provide all information relevant to the valuation, excluding third-party information. If any information is confidential or otherwise protected from release, the department and the landowner shall hold it as confidential and return or destroy any protected information upon termination of all actions relating to valuation or cancellation of the contract on the property. The notice shall also advise the landowner and the department of the opportunity to request formal review from the assessor.

(b) Prior to giving tentative approval to the cancellation of any contract, the board or council shall determine and certify to the county auditor the amount of the cancellation fee that the landowner shall pay the county treasurer upon cancellation. That fee shall be an amount equal to 121/2 percent of the cancellation valuation of the property.

(c) If it finds that it is in the public interest to do so, the board or council may waive any payment or any portion of a payment by the landowner, or may extend the time for making the payment or a portion of the payment contingent upon the future use made of the land and its economic return to the landowner for a period of time not to exceed the unexpired period of the contract, had it not been canceled, if all of the following occur:

(1) The cancellation is caused by an involuntary transfer or change in the use which may be made of the land and the land is not immediately suitable, nor will be immediately used, for a purpose which produces a greater economic return to the owner.

(2) The board or council has determined that it is in the best interests of the program to conserve agricultural land use that the payment be either deferred or is not required.

(3) The waiver or extension of time is approved by the Secretary of the Resources Agency. The secretary shall approve a waiver or extension of time if the secretary finds that the granting of the waiver or extension of time by the board or council is consistent with the policies of this chapter and that the board or council complied with this article. In evaluating a request for a waiver or extension of time, the secretary shall review the findings of the board or council, the evidence in the record of the board or council, and any other evidence the secretary may receive concerning the cancellation, waiver, or extension of time.

(d) The first two million five hundred thirty-six thousand dollars ($2,536,000) of revenue paid to the Controller pursuant to subdivision (e) in the 2004–05 fiscal year, and any other amount as approved in the final Budget Act for each fiscal year thereafter, shall be deposited in the Soil Conservation Fund, which is continued in existence. The money in the fund is available, when appropriated by the Legislature, for the support of all of the following:

(1) The cost of the farmlands mapping and monitoring program of the Department of Conservation pursuant to Section 65570.

(2) The soil conservation program identified in Section 614 of the Public Resources Code.

(3) Program support costs of this chapter as administered by the Department of Conservation.

(4) Program support costs incurred by the Department of Conservation in administering the open-space subvention program (Chapter 3 (commencing with Section 16140) of Part 1 of Division 4 of Title 2).

(5) The costs to the Department of Conservation for administering Section 51250.

(e) When cancellation fees required by this section are collected, they shall be transmitted by the county treasurer to the Controller and deposited in the General Fund, except as provided in subdivision (d) of this section and subdivision (b) of Section 51203. The funds collected by the county treasurer with respect to each cancellation of a contract shall be transmitted to the Controller within 30 days of the execution of a certificate of cancellation of contract by the board or council, as specified in subdivision (b) of Section 51283.4.

(f) It is the intent of the Legislature that fees paid to cancel a contract do not constitute taxes but are payments that, when made, provide a private benefit that tends to increase the value of the property.

(Amended by Stats. 2008, Ch. 503, Sec. 7. Effective January 1, 2009.)



51283.4

(a) Upon tentative approval of a petition accompanied by a proposal for a specified alternative use of the land, the clerk of the board or council shall record in the office of the county recorder of the county in which is located the land as to which the contract is applicable a certificate of tentative cancellation, which shall set forth the name of the landowner requesting the cancellation, the fact that a certificate of cancellation of contract will be issued and recorded at the time that specified conditions and contingencies are satisfied, a description of the conditions and contingencies which must be satisfied, and a legal description of the property. Conditions to be satisfied shall include payment in full of the amount of the fee computed under the provisions of Section 51283, together with a statement that unless the fee is paid, or a certificate of cancellation of contract is issued within one year from the date of the recording of the certificate of tentative cancellation, the fee shall be recomputed as of the date of notice described in subdivision (b) or the date the landowner requests a recomputation. A landowner may request a recomputation when he or she believes that he or she will be able to satisfy the conditions and contingencies of the certificate of cancellation within 180 days. The board or council shall request the assessor to recompute the cancellation valuation. The assessor shall recompute the valuation, certify it to the board or council, and provide notice to the Department of Conservation and landowner as provided in subdivision (a) of Section 51283, and the board or council shall certify the fee to the county auditor. Any provisions related to the waiver of the fee or portion thereof shall be treated in the manner provided for in the certificate of tentative cancellation. Contingencies to be satisfied shall include a requirement that the landowner obtain all permits necessary to commence the project. The board or council may, at the request of the landowner, amend a tentatively approved specified alternative use if it finds that the amendment is consistent with the findings made pursuant to subdivision (a) of Section 51282.

(b) The landowner shall notify the board or council when he or she has satisfied the conditions and contingencies enumerated in the certificate of tentative cancellation. Within 30 days of receipt of the notice, and upon a determination that the conditions and contingencies have been satisfied, the board or council shall execute a certificate of cancellation of contract, cause the certificate to be recorded, and send a copy to the Director of Conservation.

(c) If the landowner has been unable to satisfy the conditions and contingencies enumerated in the certificate of tentative cancellation, the landowner shall notify the board or council of the particular conditions or contingencies he or she is unable to satisfy. Within 30 days of receipt of the notice, and upon a determination that the landowner is unable to satisfy the conditions and contingencies listed, the board or council shall execute a certificate of withdrawal of tentative approval of a cancellation of contract and cause the same to be recorded. However, the landowner shall not be entitled to the refund of any cancellation fee paid.

(Amended by Stats. 2005, Ch. 245, Sec. 3. Effective September 22, 2005.)



51283.5

(a) The Legislature finds and declares that cancellation fees should be calculated in a timely manner and disputes over cancellation fees should be resolved before a city or county approves a tentative cancellation. However, the city or county may approve a tentative cancellation notwithstanding an assessor’s formal review or judicial challenge to the cancellation value or fee.

(b) If the valuation changes after the approval of a tentative cancellation, the certificate of tentative cancellation shall be amended to reflect the correct valuation and cancellation fee.

(c) If the landowner wishes to pay a cancellation fee when a formal review has been requested, he or she may pay the fee required in the current certificate of cancellation and provide security determined to be adequate by the Department of Conservation for 20 percent of the cancellation fee based on the assessor’s valuation. The board or council shall hold the security and release it immediately upon full payment of the cancellation fee determined pursuant to Section 51203.

(d) The city or county may approve a final cancellation notwithstanding a pending formal review or judicial challenge to the cancellation valuation or fee. The certificate of final cancellation shall include the following statements:

(1) That formal review or judicial challenge of the cancellation valuation or fee is pending.

(2) That the fee may be adjusted, based upon the outcome of the review or challenge.

(3) The identity of the party who will be responsible for paying any additional fee or will receive any refund.

(4) The form and amount of security provided by the landowner or other responsible party and approved by the Department of Conservation.

(e) Upon resolution, the landowner or the party identified in the certificate shall either pay the balance owed to the county treasurer, or receive from the county treasurer or the controller any amount of overpayment, and shall also be entitled to the immediate release of any security.

(f) (1) If a party does not receive the notice required pursuant to Section 51203, 51283, 51283.4, or 51284, a judicial challenge to the cancellation valuation may be filed within three years of the latest of the applicable following events:

(A) The board or council certification of the fee pursuant to subdivision (b) of Section 51283, or for fees recomputed pursuant to Section 51283.4, the execution of a certificate of cancellation under that section.

(B) The date of the assessor’s determination pursuant to paragraph (3) of subdivision (b) of Section 51203.

(C) The service of notice to the Director of Conservation of the board or council’s recorded certificate of final cancellation.

(2) If a party did receive the required notice pursuant to Section 51203, 51283, 51283.4, or 51284, a judicial challenge to the cancellation valuation may be filed only after the party has exhausted his or her administrative remedies through the formal review process specified in Section 51203, and only within 180 days of the latest of the applicable following events:

(A) The board or council certification of the fee pursuant to subdivision (b) of Section 51283 or for fees recomputed pursuant to Section 51283.4, the execution of a certificate of cancellation under that section.

(B) The date of the assessor’s determination pursuant to paragraph (3) of subdivision (b) of Section 51203.

(C) The service of notice to the Director of Conservation or the board or council’s recorded certificate of final cancellation.

(Amended by Stats. 2005, Ch. 245, Sec. 4. Effective September 22, 2005.)



51284

No contract may be canceled until after the city or county has given notice of, and has held, a public hearing on the matter. Notice of the hearing shall be published pursuant to Section 6061 and shall be mailed to every owner of land under contract, any portion of which is situated within one mile of the exterior boundary of the land upon which the contract is proposed to be canceled. In addition, at least 10 working days prior to the hearing, a notice of the hearing and a copy of the landowner’s petition shall be mailed to the Director of Conservation. Within 30 days of the tentative cancellation of the contract, the city or county shall publish a notice of its decision, including the date, time, and place of the public hearing, a general explanation of the decision, the findings made pursuant to Section 51282, and a general description, in text or by diagram, of the land under contract, as a display advertisement of at least one-eighth page in at least one newspaper of general circulation within the city or county. In addition, within 30 days of the tentative cancellation of the contract, the city or county shall deliver a copy of the published notice of the decision, as described above, to the Director of Conservation. The publication shall be for informational purposes only, and shall create no right, standing, or duty that would otherwise not exist with regard to the cancellation proceedings.

(Amended by Stats. 1993, Ch. 89, Sec. 1. Effective January 1, 1994.)



51284.1

(a) When a landowner petitions a board or council for the tentative cancellation of a contract and when the board or council accepts the application as complete pursuant to Section 65943, the board or council shall immediately mail a notice to the Director of Conservation. The notice shall include all of the following:

(1) A copy of the petition.

(2) A copy of the contract.

(3) A general description, in text or by diagram, of the land that is the subject of the proposed cancellation.

(4) The deadline for submitting comments regarding the proposed cancellation. That deadline shall be consistent with the Permit Streamlining Act (Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7), but in no case less than 30 days prior to the scheduled action by the board or council.

(b) The board or council shall send that information to the assessor that is necessary to describe the land subject to the proposed cancellation. The information shall include the name and address of the landowner petitioning the cancellation.

(c) The Director of Conservation shall review the proposed cancellation and submit comments to the board or council by the deadline specified in paragraph (4) of subdivision (a). Any comments submitted shall advise the board or council on the findings required by Section 51282 with respect to the proposed cancellation.

(d) Prior to acting on the proposed cancellation, the board or council shall consider the comments by the Director of Conservation, if submitted.

(e) The board or council may include the cancellation valuation, if available, of the land as part of the completed petition sent to the director.

(Amended by Stats. 2004, Ch. 794, Sec. 6. Effective January 1, 2005.)



51285

The owner of any property located in the county or city in which the agricultural preserve is situated may protest such cancellation to the city or county conducting the hearing.

(Amended by Stats. 1969, Ch. 1372.)



51286

(a) Any action or proceeding which, on the grounds of alleged noncompliance with the requirements of this chapter, seeks to attack, review, set aside, void, or annul a decision of a board of supervisors or a city council to cancel a contract shall be brought pursuant to Section 1094.5 of the Code of Civil Procedure.

(b) The action or proceeding shall be commenced within 180 days from the date of the council or board order acting on a petition for cancellation filed under this chapter.

(Amended by Stats. 2001, Ch. 176, Sec. 12. Effective January 1, 2002.)



51287

The city or county may impose a fee pursuant to Chapter 8 (commencing with Section 66016) of Division 1 of Title 7 for recovery of costs under this article. The fee shall not exceed an amount necessary to recover the reasonable cost of services provided by the city or county under this article.

(Amended by Stats. 1995, Ch. 686, Sec. 2. Effective October 10, 1995. Operative January 1, 1996, by Sec. 9 of Ch. 686.)






ARTICLE 6 - Eminent Domain or Other Acquisition

51290

(a) It is the policy of the state to avoid, whenever practicable, the location of any federal, state, or local public improvements and any improvements of public utilities, and the acquisition of land therefor, in agricultural preserves.

(b) It is further the policy of the state that whenever it is necessary to locate such an improvement within an agricultural preserve, the improvement shall, whenever practicable, be located upon land other than land under a contract pursuant to this chapter.

(c) It is further the policy of the state that any agency or entity proposing to locate such an improvement shall, in considering the relative costs of parcels of land and the development of improvements, give consideration to the value to the public, as indicated in Article 2 (commencing with Section 51220), of land, and particularly prime agricultural land, within an agricultural preserve.

(Amended by Stats. 1998, Ch. 690, Sec. 5. Effective January 1, 1999.)



51290.5

As used in this chapter, “public improvement” means facilities or interests in real property, including easements, rights-of-way, and interests in fee title, owned by a public agency or person, as defined in subdivision (a) of Section 51291.

(Amended by Stats. 1998, Ch. 690, Sec. 6. Effective January 1, 1999.)



51291

(a) As used in this section and Sections 51292 and 51295, (1) “public agency” means any department or agency of the United States or the state, and any county, city, school district, or other local public district, agency, or entity, and (2) “person” means any person authorized to acquire property by eminent domain.

(b) Except as provided in Section 51291.5, whenever it appears that land within an agricultural preserve may be required by a public agency or person for a public use, the public agency or person shall advise the Director of Conservation and the local governing body responsible for the administration of the preserve of its intention to consider the location of a public improvement within the preserve. In accordance with Section 51290, the notice shall include an explanation of the preliminary consideration of Section 51292, and give a general description, in text or by diagram, of the agricultural preserve land proposed for acquisition, and a copy of any applicable contract created under this chapter. The Director of Conservation shall forward to the Secretary of Food and Agriculture, a copy of any material received from the public agency or person relating to the proposed acquisition.

Within 30 days thereafter, the Director of Conservation and the local governing body shall forward to the appropriate public agency or person concerned their comments with respect to the effect of the location of the public improvement on the land within the agricultural preserve and those comments shall be considered by the public agency or person. In preparing those comments, the Director of Conservation shall consider issues related to agricultural land use, including, but not limited to, matters related to the effects of the proposal on the conversion of adjacent or nearby agricultural land to nonagricultural uses, and shall consult with, and incorporate the comments of, the Secretary of Food and Agriculture on any other matters related to agricultural operations. The failure by any person or public agency, other than a state agency, to comply with the requirements of this section shall be admissible in evidence in any litigation for the acquisition of that land or involving the allocation of funds or the construction of the public improvement. This subdivision does not apply to the erection, construction, alteration, or maintenance of gas, electric, piped subterranean water or wastewater, or communication utility facilities within an agricultural preserve if that preserve was established after the submission of the location of those facilities to the city or county for review or approval.

(c) When land in an agricultural preserve is acquired by a public entity, the public entity shall notify the Director of Conservation within 10 working days. The notice shall include a general explanation of the decision and the findings made pursuant to Section 51292. If different from that previously provided pursuant to subdivision (b), the notice shall also include a general description, in text or by diagram, of the agricultural preserve land acquired and a copy of any applicable contract created under this chapter.

(d) If, after giving the notice required under subdivisions (b) and (c) and before the project is completed within an agricultural preserve, the public agency or person proposes any significant change in the public improvement, it shall give notice of the changes to the Director of Conservation and the local governing body responsible for the administration of the preserve. Within 30 days thereafter, the Director of Conservation and the local governing body may forward to the public agency or person their comments with respect to the effect of the change to the public improvement on the land within the preserve and the compliance of the changed public improvements with this article. Those comments shall be considered by the public agency or person, if available within the time limits set by this subdivision.

(e) Any action or proceeding regarding notices or findings required by this article filed by the Director of Conservation or the local governing body administering the agricultural preserve shall be governed by Section 51294.

(Amended by Stats. 1999, Ch. 1018, Sec. 10. Effective January 1, 2000.)



51291.5

The notice requirements of subdivision (b) of Section 51291 shall not apply to the acquisition of land for the erection, construction, or alteration of gas, electric, piped subterranean water or wastewater, or communication facilities.

(Added by Stats. 1999, Ch. 1018, Sec. 11. Effective January 1, 2000.)



51292

No public agency or person shall locate a public improvement within an agricultural preserve unless the following findings are made:

(a) The location is not based primarily on a consideration of the lower cost of acquiring land in an agricultural preserve.

(b) If the land is agricultural land covered under a contract pursuant to this chapter for any public improvement, that there is no other land within or outside the preserve on which it is reasonably feasible to locate the public improvement.

(Amended by Stats. 1999, Ch. 1018, Sec. 12. Effective January 1, 2000.)



51293

Section 51292 shall not apply to:

(a) The location or construction of improvements where the board or council administering the agricultural preserve approves or agrees to the location thereof, except when the acquiring agency and administering agency are the same entity.

(b) The acquisition of easements within a preserve by the board or council administering the preserve.

(c) The location or construction of any public utility improvement which has been approved by the Public Utilities Commission.

(d) The acquisition of either (1) temporary construction easements for public utility improvements, or (2) an interest in real property for underground public utility improvements. This subdivision shall apply only where the surface of the land subject to the acquisition is returned to the condition and use that immediately predated the construction of the public improvement, and when the construction of the public utility improvement will not significantly impair agricultural use of the affected contracted parcel or parcels.

(e) The location or construction of the following types of improvements, which are hereby determined to be compatible with or to enhance land within an agricultural preserve:

(1) Flood control works, including channel rectification and alteration.

(2) Public works required for fish and wildlife enhancement and preservation.

(3) Improvements for the primary benefit of the lands within the preserve.

(f) Improvements for which the site or route has been specified by the Legislature in a manner that makes it impossible to avoid the acquisition of land under contract.

(g) All state highways on routes as described in Sections 301 to 622, inclusive, of the Streets and Highways Code, as those sections read on October 1, 1965.

(h) All facilities which are part of the State Water Facilities as described in subdivision (d) of Section 12934 of the Water Code, except facilities under paragraph (6) of subdivision (d) of that section.

(i) Land upon which condemnation proceedings have been commenced prior to October 1, 1965.

(j) The acquisition of a fee interest or conservation easement for a term of at least 10 years, in order to restrict the land to agricultural or open space uses as defined by subdivisions (b) and (o) of Section 51201.

(Amended by Stats. 1994, Ch. 1158, Sec. 4. Effective January 1, 1995.)



51293.1

Any public agency or person requiring land in an agricultural preserve for a use which has been determined by a city or county to be a “compatible use” pursuant to subdivision (e) of Section 51201 in that agricultural preserve shall not be excused from the provisions of subdivision (b) of Section 51291 if the agricultural preserve was established before the location of the improvement of a public utility was submitted to the city, county, or Public Utilities Commission for agreement or approval and that compatible use shall not come within the provisions of Section 51293 unless the location of the improvement is approved or agreed to pursuant to subdivision (a) of Section 51293 or the compatible use is listed in Section 51293.

(Amended by Stats. 1983, Ch. 101, Sec. 71.)



51294

Section 51292 shall be enforceable only by mandamus proceedings by the local governing body administering the agricultural preserve or the Director of Conservation. However, as applied to condemnors whose determination of necessity is not conclusive by statute, evidence as to the compliance of the condemnor with Section 51292 shall be admissible on motion of any of the parties in any action otherwise authorized to be brought by the landowner or in any action against the landowner.

(Amended by Stats. 1984, Ch. 851, Sec. 5.)



51294.1

After 30 days have elapsed following its action, pursuant to subdivision (b) of Section 51291, advising the Director of Conservation and the local governing body of a county or city administering an agricultural preserve of its intention to consider the location of a public improvement within such agricultural preserve, a public agency proposing to acquire land within an agricultural preserve for water transmission facilities which will extend into more than one county, may file the proposed route of the facilities with each county or city administering an agricultural preserve into which the facilities will extend and request each county or city to approve or agree to the location of the facilities or the acquisition of the land therefor. Upon approval or agreement, the provisions of Section 51292 shall not apply to the location of the proposed water transmission facility or the acquisition of land therefor in any county or city which has approved or agreed to the location or acquisition.

(Amended by Stats. 1984, Ch. 851, Sec. 6.)



51294.2

If any local governing body administering an agricultural preserve within 90 days after receiving a request pursuant to Section 51294.1 has not approved or agreed to the location of water transmission facilities as provided in Section 51294.1 or in subdivision (a) of Section 51293, the public agency making such request may file an action against such local governing body in the superior court of one of the counties within which any such body has failed to approve the location of facilities or the acquisition of land therefor, to determine whether the public agency proposing the location or acquisition has complied with the requirements of Section 51292. If the court should so determine, the provisions of Section 51292 shall not apply to the location of water transmission facilities, nor the acquisition of land therefor, in any of the counties into which they shall extend, and no writ of mandamus shall be issued in relation thereto pursuant to Section 51294. For the purposes of this section, the county selected for commencing such action is the proper county for the trial of such proceedings. In determining whether the public agency has complied with the requirements of Section 51292, the court shall consider the alignment, functioning and operation of the entire transmission facility.

Courts shall give any action brought under the provisions of this section preference over all other civil actions therein, to the end that such actions shall be quickly heard and determined.

(Added by Stats. 1970, Ch. 415.)



51295

When any action in eminent domain for the condemnation of the fee title of an entire parcel of land subject to a contract is filed, or when that land is acquired in lieu of eminent domain for a public improvement by a public agency or person, or whenever there is any such action or acquisition by the federal government or any person, instrumentality, or agency acting under the authority or power of the federal government, the contract shall be deemed null and void as to the land actually being condemned, or so acquired as of the date the action is filed, and for the purposes of establishing the value of the land, the contract shall be deemed never to have existed.

Upon the termination of the proceeding, the contract shall be null and void for all land actually taken or acquired.

When an action to condemn or acquire less than all of a parcel of land subject to a contract is commenced, the contract shall be deemed null and void as to the land actually condemned or acquired and shall be disregarded in the valuation process only as to the land actually being taken, unless the remaining land subject to contract will be adversely affected by the condemnation, in which case the value of that damage shall be computed without regard to the contract.

When an action to condemn or acquire an interest that is less than the fee title of an entire parcel or any portion thereof of land subject to a contract is commenced, the contract shall be deemed null and void as to that interest and, for the purpose of establishing the value of only that interest, shall be deemed never to have existed, unless the remaining interests in any of the land subject to the contract will be adversely affected, in which case the value of that damage shall be computed without regard to the contract.

The land actually taken shall be removed from the contract. Under no circumstances shall land be removed that is not actually taken for a public improvement, except that when only a portion of the land or less than a fee interest in the land is taken or acquired, the contract may be canceled with respect to the remaining portion or interest upon petition of either party and pursuant to the provisions of Article 5 (commencing with Section 51280).

For the purposes of this section, a finding by the board or council that no authorized use may be made of the land if the contract is continued on the remaining portion or interest in the land, may satisfy the requirements of subdivision (a) of Section 51282.

If, after acquisition, the acquiring public agency determines that it will not for any reason actually locate on that land or any part thereof, the public improvement for which the land was acquired, before returning the land to private ownership, the public agency shall give written notice to the Director of Conservation and the local governing body responsible for the administration of the preserve, and the land shall be reenrolled in a new contract or encumbered by an enforceable deed restriction with terms at least as restrictive as those provided by this chapter. The duration of the restriction shall be determined by subtracting the length of time the land was held by the acquiring public agency or person from the number of years that remained on the original contract at the time of acquisition.

(Amended by Stats. 1998, Ch. 690, Sec. 8. Effective January 1, 1999.)






ARTICLE 7 - Farmland Security Zones

51296

The Legislature finds and declares that it is desirable to expand options available to landowners for the preservation of agricultural land. It is therefore the intent of the Legislature in enacting this article to encourage the creation of longer term voluntary enforceable restrictions within agricultural preserves.

(Repealed and added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51296.1

A landowner or group of landowners may petition the board to rescind a contract or contracts entered into pursuant to this chapter in order to simultaneously place the land subject to that contract or those contracts under a new contract designating the property as a farmland security zone. A landowner or group of landowners may also petition the board to create a farmland security zone for the purpose of entering into farmland security zone contracts pursuant to this section.

(a) Before approving the rescission of a contract or contracts entered into pursuant to this chapter in order to simultaneously place the land under a new farmland security zone contract, the board shall create a farmland security zone, pursuant to the requirements of Section 51230, within an existing agricultural preserve.

(b) No land shall be included in a farmland security zone unless expressly requested by the landowner. Any land located within a city’s sphere of influence shall not be included within a farmland security zone, unless the creation of the farmland security zone within the sphere of influence has been expressly approved by resolution by the city with jurisdiction within the sphere of influence.

(c) If more than one landowner requests the creation of a farmland security zone and the parcels are contiguous, the county shall place those parcels in the same farmland security zone.

(d) A contract entered into pursuant to this section shall be for an initial term of no less than 20 years. Each contract shall provide that on the anniversary date of the contract or on another annual date as specified by the contract, a year shall be added automatically to the initial term unless a notice of nonrenewal is given pursuant to Section 51245.

(e) Upon termination of a farmland security zone contract, the farmland security zone designation for that parcel shall simultaneously be terminated.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51296.2

Both of the following shall apply to land within a designated farmland security zone:

(a) The land shall be eligible for property tax valuation pursuant to Section 423.4 of the Revenue and Taxation Code.

(b) Notwithstanding any other provision of law, any special tax approved by the voters for urban-related services on or after January 1, 1999, on the land or any living improvement shall be levied at a reduced rate unless the tax directly benefits the land or the living improvements.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51296.3

Notwithstanding any provision of the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000)), a local agency formation commission shall not approve a change of organization or reorganization that would result in the annexation of land within a designated farmland security zone to a city. However, this subdivision shall not apply under any of the following circumstances:

(a) If the farmland security zone is located within a designated, delineated area that has been approved by the voters as a limit for existing and future urban facilities, utilities, and services.

(b) If annexation of a parcel or a portion of a parcel is necessary for the location of a public improvement, as defined in Section 51290.5, except as provided in Section 51296.5 or 51296.6.

(c) If the landowner consents to the annexation.

(Amended by Stats. 2002, Ch. 614, Sec. 1. Effective January 1, 2003.)



51296.4

Notwithstanding any provision of the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000)), a local agency formation commission shall not approve a change of organization or reorganization that would result in the annexation of land within a designated farmland security zone to a special district that provides or would provide sewers, nonagricultural water, or streets and roads, unless the facilities or services provided by the special district benefit land uses that are allowed under the contract and the landowner consents to the change of organization or reorganization.

(Amended by Stats. 2002, Ch. 614, Sec. 2. Effective January 1, 2003.)



51296.5

Notwithstanding Article 5 (commencing with Section 53090) of Chapter 1 of Division 2 of Title 5, a school district shall not render inapplicable a county zoning ordinance to the use of land by the school district if the land is within a designated farmland security zone.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51296.6

Notwithstanding any other provision of law, a school district shall not acquire any land that is within a designated farmland security zone.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51296.7

The board shall not approve any use of land within a designated farmland security zone based on the compatible use provisions contained in subdivision (c) of Section 51238.1.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51296.8

Sections 51296 to 51297.4, inclusive, shall only apply to land that is designated on the Important Farmland Series maps, prepared pursuant to Section 65570 as predominantly one or more of the following:

(a) Prime farmland.

(b) Farmland of statewide significance.

(c) Unique farmland.

(d) Farmland of local importance.

If the proposed farmland security zone is in an area that is not designated on the Important Farmland Series maps, the land shall qualify if it is predominantly prime agricultural land, as defined in subdivision (c) of Section 51201.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51296.9

Nonrenewal of a farmland security zone contract shall be pursuant to Article 3 (commencing with Section 51240), except as otherwise provided in this article.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51297

A petition for cancellation of a farmland security zone contract created under this article may be filed only by the landowner with the city or county within which the contracted land is located. The city or county may grant a petition only in accordance with the procedures provided for in Article 5 (commencing with Section 51280) and only if all the following requirements are met:

(a) The city or county shall make both of the findings specified in paragraphs (1) and (2) of subdivision (a) of Section 51282, based on substantial evidence in the record. Subdivisions (b) to (e), inclusive, of Section 51282 shall apply to the findings made by the city or county.

(b) Prior to issuing tentative approval of the cancellation of the contract, the board or council shall determine and certify to the county auditor the amount of the cancellation fee that the landowner will be required to pay the county treasurer upon cancellation of the contract. The cancellation fee shall be in an amount that equals 25 percent of the cancellation valuation of the property.

(c) In its resolution tentatively approving cancellation of the contract, the city or county shall find all of the following:

(1) That no beneficial public purpose would be served by the continuation of the contract.

(2) That the uneconomic nature of the agricultural use is primarily attributable to circumstances beyond the control of the landowner and the local government.

(3) That the landowner has paid a cancellation fee equal to 25 percent of the cancellation valuation calculated in accordance with subdivision (b).

(d) The Director of Conservation approves the cancellation. The director may approve the cancellation after reviewing the record of the tentative cancellation provided by the city or county, only if he or she finds both of the following:

(1) That there is substantial evidence in the record supporting the decision.

(2) That no beneficial public purpose would be served by the continuation of the contract.

(e) A finding that no authorized use may be made of a remnant contract parcel of five acres or less left by public acquisition pursuant to Section 51295, may be substituted for the finding in subdivision (a).

(Amended by Stats. 2008, Ch. 503, Sec. 8. Effective January 1, 2009.)



51297.1

All of the provisions of Article 6 (commencing with Section 51290) shall apply to farmland security zones created pursuant to this article except as specifically provided in this article.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51297.2

No state agency, as defined in Section 65934, or local agency, as defined in Section 65930, shall require any land to be placed under a farmland security zone contract as a condition of the issuance of any entitlement to use or the approval of a legislative or adjudicative act involving, but not limited to, the planning, use, or development of real property, or a change of organization or reorganization, as defined in Section 56021 or 56073. No contract shall be executed as a condition of an entitlement to use issued by an agency of the United States government.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51297.3

Sections 51296.3 and 51296.4 shall not apply during the three-year period preceding the termination of a farmland security zone contract.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)



51297.4

Nothing in Sections 51296 to 51297.4, inclusive, shall be construed to limit the authority of a board to rescind a portion or portions of a Williamson Act contract or contracts for the purpose of immediately enrolling the land in a farmland security zone contract so long as the remaining land is retained in a Williamson Act contract and the board determines that its action would improve the conservation of agricultural land within the county where the rescission occurs. The creation of multiple contracts under this section does not constitute a subdivision of the land.

(Added by Stats. 2000, Ch. 506, Sec. 23. Effective January 1, 2001.)









CHAPTER 8 - Capital Investment Incentive Program

51298

It is the intent of the Legislature in enacting this chapter to provide local governments with opportunities to attract large manufacturing facilities to invest in their communities and to encourage industries, such as high technology, aerospace, automotive, biotechnology, software, environmental sources, and others, to locate and invest in those facilities in California.

(a) Commencing in the 1998–99 fiscal year, the governing body of a county, city and county, or city, may, by means of an ordinance or resolution approved by a majority of its entire membership, elect to establish a capital investment incentive program. In any county, city and county, or city in which the governing body has so elected, the county, city and county, or city shall, upon the approval by a majority of the entire membership of its governing body of a written request therefor, pay a capital investment incentive amount to the proponent of a qualified manufacturing facility for up to 15 consecutive fiscal years. A request for the payment of capital investment incentive amounts shall be filed by a proponent in writing with the governing body of an electing county, city and county, or city in the time and manner specified in procedures adopted by that governing body. In the case in which the governing body of an electing county, city and county, or city approves a request for the payment of capital investment incentive amounts, both of the following conditions shall apply:

(1) The consecutive fiscal years during which a capital investment incentive amount is to be paid shall commence with the first fiscal year commencing after the date upon which the qualified manufacturing facility is certified for occupancy or, if no certification is issued, the first fiscal year commencing after the date upon which the qualified manufacturing facility commences operation.

(2) In accordance with paragraph (4) of subdivision (d), the annual payment to a proponent of each capital investment incentive amount shall be contingent upon the proponent’s payment of a community services fee.

(b) For purposes of this section:

(1) “Qualified manufacturing facility” means a proposed manufacturing facility that meets all of the following criteria:

(A) The proponent’s initial investment in that facility, in real and personal property, necessary for the full and normal operation of that facility, made pursuant to the capital investment incentive program, that comprises any portion of that facility or has its situs at that facility, exceeds one hundred fifty million dollars ($150,000,000). Compliance with this subparagraph shall be certified by the Governor’s Office of Business and Economic Development upon the director’s approval of a proponent’s application for certification of a qualified manufacturing facility. An application for certification shall be submitted by a proponent to the Governor’s Office of Business and Economic Development in writing in the time and manner as specified by the director.

(B) The facility is to be located within the jurisdiction of the electing county, city and county, or city to which the request is made for payment of capital investment incentive amounts.

(C) The facility is operated by any of the following:

(i) A business described within Code 3359 or 3364 of the 2012 North American Industry Classification System (NAICS) Manual published by the United States Office of Management and Budget.

(ii) A business engaged in the recovery of minerals from geothermal resources, including the proportional amount of a geothermal electric generating plant that is integral to the recovery process by providing electricity for it.

(iii) A business engaged in the manufacturing of parts or components related to the production of electricity using solar, wind, biomass, hydropower, or geothermal resources on or after July 1, 2010.

(D) The proponent is currently engaged in any of the following:

(i) Commercial production.

(ii) The perfection of the manufacturing process.

(iii) The perfection of a product intended to be manufactured.

(2) “Proponent” means a party or parties that meet all of the following criteria:

(A) The party is named in the application to the county, city and county, or city within which the qualified manufacturing facility would be located for a permit to construct a qualified manufacturing facility.

(B) The party will be the fee owner, lessee, or occupant under a government-owned contractor operator enhanced use lease agreement of the qualified manufacturing facility upon the completion of that facility. Notwithstanding the previous sentence, the party may enter into a sale-leaseback transaction and nevertheless be considered the proponent.

(C) If a proponent that is receiving capital investment incentive amounts subsequently leases the subject qualified manufacturing facility to another party, the lease may provide for the payment to that lessee of any portion of a capital investment incentive amount. Any lessee receiving any portion of a capital investment incentive amount shall also be considered a proponent for the purposes of subdivision (d).

(3) “Capital investment incentive amount” means, with respect to a qualified manufacturing facility for a relevant fiscal year, an amount up to or equal to the amount of ad valorem property tax revenue allocated to the participating local agency, which excludes the revenue transfers required by Sections 97.2 and 97.3 of the Revenue and Taxation Code, from the taxation of that portion of the total assessed value of that real and personal property described in subparagraph (A) of paragraph (1) that is in excess of twenty-five million dollars ($25,000,000).

(4) “Manufacturing” means the activity of converting or conditioning property by changing the form, composition, quality, or character of the property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail. Manufacturing includes any improvements to tangible personal property that result in a greater service life or greater functionality than that of the original property.

(c) A city or special district may, upon the approval by a majority of the entire membership of its governing body, pay to the county, city and county, or city an amount equal to the amount of ad valorem property tax revenue allocated to that city or special district, but not the actual allocation, derived from the taxation of that portion of the total assessed value of that real and personal property described in subparagraph (A) of paragraph (1) of subdivision (b) that is in excess of twenty-five million dollars ($25,000,000).

(d) A proponent whose request for the payment of capital investment incentive amounts is approved by an electing county, city and county, or city shall enter into a community services agreement with that county, city and county, or city that includes, but is not limited to, all of the following provisions:

(1) A provision requiring that a community services fee be remitted by the proponent to the county, city and county, or city, in each fiscal year, in an amount that is equal to 25 percent of the capital investment incentive amount calculated for that proponent for that fiscal year, except that in no fiscal year shall the amount of the community services fee exceed two million dollars ($2,000,000).

(2) A provision specifying the dates in each relevant fiscal year upon which payment of the community services fee is due and delinquent, and the rate of interest to be charged to a proponent for any delinquent portion of the community services fee amount.

(3) A provision specifying the procedures and rules for the determination of underpayments or overpayments of a community services fee, for the appeal of determinations of any underpayment, and for the refunding or crediting of any overpayment.

(4) A provision specifying that a proponent is ineligible to receive a capital investment incentive amount if that proponent is currently delinquent in the payment of any portion of a community services fee amount, if the qualified manufacturing facility is constructed in a manner materially different from the facility as described in building permit application materials, or if the facility is no longer operated as a qualified manufacturing facility meeting the requirements of paragraph (1) of subdivision (b). If a proponent becomes ineligible to receive a capital investment incentive amount as a result of an agreement provision included pursuant to this subparagraph, the running of the number of consecutive fiscal years specified in an agreement made pursuant to subdivision (a) is not tolled during the period in which the proponent is ineligible.

(5) A provision that sets forth a job creation plan with respect to the relevant qualified manufacturing facility. The plan shall specify the number of jobs to be created by that facility, and the types of jobs and compensation ranges to be created thereby. The plan shall also specify that for the entire term of the community services agreement, both of the following shall apply:

(A) All of the employees working at the qualified manufacturing facility shall be covered by an employer-sponsored health benefits plan, with the exception of any employee who was offered but declined coverage due to other available group coverage.

(B) The average weekly wage, exclusive of overtime, paid to all of the employees working at the qualified manufacturing facility, who are not management or supervisory employees, shall be not less than the state average weekly wage.

For the purpose of this subdivision, “state average weekly wage” means the average weekly wage paid by employers to employees covered by unemployment insurance, as reported to the Employment Development Department for the four calendar quarters ending June 30 of the preceding calendar year.

(6) (A)   In the case in which the proponent fails to operate the qualified manufacturing facility as required by the community services agreement, a provision that requires the recapture of any portion of any capital investment incentive amounts previously paid to the proponent equal to the lesser of the following:

(i) All of the capital investment incentive amounts paid to the proponent, less all of the community services fees received from the proponent, and less any capital investment incentive amounts previously recaptured.

(ii) The last capital investment incentive amount paid to the proponent, less the last community services fee received from the proponent, multiplied by 40 percent of the number of years remaining in the community services agreement, but not to exceed 10 years, and less any capital investment incentive amounts previously recaptured.

(B) If the proponent fails to operate the qualified manufacturing facility as required by the community services agreement, the county, city and county, or city may, upon a finding that good cause exists, waive any portion of the recapture of any capital investment incentive amount due under this subdivision. For the purpose of this subdivision, good cause includes, but is not limited to, the following:

(i) The proponent has sold or leased the property to a person who has entered into an agreement with the county, city and county, or city to assume all of the responsibilities of the proponent under the community services agreement.

(ii) The qualified manufacturing facility has been rendered inoperable and beyond repair as a result of an act of God, civil disorder, failure of power, riots, insurrections, war, acts of terrorism, or any other causes, whether the kind herein enumerated or otherwise, not within the control of the qualified manufacturing facility claiming good cause, which restrict or interfere with a qualified manufacturing facility’s ability to timely perform, and which by the exercise of reasonable due diligence, such party is or would have been unable to prevent or overcome.

(C) For purposes of this subdivision, failure to operate a qualified manufacturing facility as required by the community services agreement includes, but is not limited to, failure to establish the number of jobs specified in the jobs creation plan created pursuant to paragraph (5).

(e) (1)   Each county, city and county, or city that elects to establish a capital investment incentive program shall notify the Governor’s Office of Business and Economic Development of its election to do so no later than June 30th of the fiscal year in which the election was made.

(2) In addition to the information required to be reported pursuant to paragraph (1), each county, city and county, or city that has elected to establish a capital investment incentive program shall notify the Governor’s Office of Business and Economic Development each fiscal year no later than June 30th of the amount of any capital investment incentive payments made and the proponent of the qualified manufacturing facility to whom the payments were made during that fiscal year.

(3) The Governor’s Office of Business and Economic Development shall compile the information submitted by each county, city and county, and city pursuant to paragraphs (1) and (2) and submit a report to the Legislature containing this information no later than October 1, every two years commencing October 1, 2000.

(f) This section shall become inoperative on July 1, 2015.

(g) A capital investment incentive program established pursuant to this section before the effective date of the act adding this subdivision may remain in effect for the full term of that program.

(h) This section is repealed on January 1, 2016.

(Amended (as amended by Stats. 2014, Ch. 116, Sec. 1) by Stats. 2014, Ch. 189, Sec. 1. Effective August 15, 2014. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version, as amended by Sec. 2 of Stats. 2014, Ch. 189.)



51298-1

It is the intent of the Legislature in enacting this chapter to provide local governments with opportunities to attract large manufacturing facilities to invest in their communities and to encourage industries, such as high technology, aerospace, automotive, biotechnology, software, environmental sources, and others, to locate and invest in those facilities in California.

(a) Commencing in the 1998–99 fiscal year, the governing body of a county, city and county, or city, may, by means of an ordinance or resolution approved by a majority of its entire membership, elect to establish a capital investment incentive program. In any county, city and county, or city in which the governing body has so elected, the county, city and county, or city shall, upon the approval by a majority of the entire membership of its governing body of a written request therefor, pay a capital investment incentive amount to the proponent of a qualified manufacturing facility for up to 15 consecutive fiscal years. A request for the payment of capital investment incentive amounts shall be filed by a proponent in writing with the governing body of an electing county, city and county, or city in the time and manner specified in procedures adopted by that governing body. In the case in which the governing body of an electing county, city and county, or city approves a request for the payment of capital investment incentive amounts, both of the following conditions shall apply:

(1) The consecutive fiscal years during which a capital investment incentive amount is to be paid shall commence with the first fiscal year commencing after the date upon which the qualified manufacturing facility is certified for occupancy or, if no certification is issued, the first fiscal year commencing after the date upon which the qualified manufacturing facility commences operation.

(2) In accordance with paragraph (4) of subdivision (d), the annual payment to a proponent of each capital investment incentive amount shall be contingent upon the proponent’s payment of a community services fee.

(b) For purposes of this section:

(1) “Qualified manufacturing facility” means a proposed manufacturing facility that meets all of the following criteria:

(A) The proponent’s initial investment in that facility, in real and personal property, necessary for the full and normal operation of that facility, made pursuant to the capital investment incentive program, that comprises any portion of that facility or has its situs at that facility, exceeds one hundred fifty million dollars ($150,000,000). Compliance with this subparagraph shall be certified by the Governor’s Office of Business and Economic Development upon the director’s approval of a proponent’s application for certification of a qualified manufacturing facility. An application for certification shall be submitted by a proponent to the Governor’s Office of Business and Economic Development in writing in the time and manner as specified by the director.

(B) The facility is to be located within the jurisdiction of the electing county, city and county, or city to which the request is made for payment of capital investment incentive amounts.

(C) The facility is operated by any of the following:

(i) A business described in Codes 3321 to 3399, inclusive, or Codes 541711 or 541712 of the 2012 North American Industry Classification System (NAICS) Manual published by the United States Office of Management and Budget.

(ii) A business engaged in the recovery of minerals from geothermal resources, including the proportional amount of a geothermal electric generating plant that is integral to the recovery process by providing electricity for it.

(iii) A business engaged in the manufacturing of parts or components related to the production of electricity using solar, wind, biomass, hydropower, or geothermal resources on or after July 1, 2010.

(D) The proponent is currently engaged in any of the following:

(i) Commercial production.

(ii) The perfection of the manufacturing process.

(iii) The perfection of a product intended to be manufactured.

(2) “Proponent” means a party or parties that meet all of the following criteria:

(A) The party is named in the application to the county, city and county, or city within which the qualified manufacturing facility would be located for a permit to construct a qualified manufacturing facility.

(B) The party will be the fee owner of the qualified manufacturing facility upon the completion of that facility. Notwithstanding the previous sentence, the party may enter into a sale-leaseback transaction and nevertheless be considered the proponent.

(C) If a proponent that is receiving capital investment incentive amounts subsequently leases the subject qualified manufacturing facility to another party, the lease may provide for the payment to that lessee of any portion of a capital investment incentive amount. Any lessee receiving any portion of a capital investment incentive amount shall also be considered a proponent for the purposes of subdivision (d).

(3) “Capital investment incentive amount” means, with respect to a qualified manufacturing facility for a relevant fiscal year, an amount up to or equal to the amount of ad valorem property tax revenue allocated to the participating local agency, which excludes the revenue transfers required by Sections 97.2 and 97.3 of the Revenue and Taxation Code, from the taxation of that portion of the total assessed value of that real and personal property described in subparagraph (A) of paragraph (1) that is in excess of one hundred fifty million dollars ($150,000,000).

(4) “Manufacturing” means the activity of converting or conditioning property by changing the form, composition, quality, or character of the property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail. Manufacturing includes any improvements to tangible personal property that result in a greater service life or greater functionality than that of the original property.

(c) A city or special district may, upon the approval by a majority of the entire membership of its governing body, pay to the county, city and county, or city an amount equal to the amount of ad valorem property tax revenue allocated to that city or special district, but not the actual allocation, derived from the taxation of that portion of the total assessed value of that real and personal property described in subparagraph (A) of paragraph (1) of subdivision (b) that is in excess of one hundred fifty million dollars ($150,000,000).

(d) A proponent whose request for the payment of capital investment incentive amounts is approved by an electing county, city and county, or city shall enter into a community services agreement with that county, city and county, or city that includes, but is not limited to, all of the following provisions:

(1) A provision requiring that a community services fee be remitted by the proponent to the county, city and county, or city, in each fiscal year, in an amount that is equal to 25 percent of the capital investment incentive amount calculated for that proponent for that fiscal year, except that in no fiscal year shall the amount of the community services fee exceed two million dollars ($2,000,000).

(2) A provision specifying the dates in each relevant fiscal year upon which payment of the community services fee is due and delinquent, and the rate of interest to be charged to a proponent for any delinquent portion of the community services fee amount.

(3) A provision specifying the procedures and rules for the determination of underpayments or overpayments of a community services fee, for the appeal of determinations of any underpayment, and for the refunding or crediting of any overpayment.

(4) A provision specifying that a proponent is ineligible to receive a capital investment incentive amount if that proponent is currently delinquent in the payment of any portion of a community services fee amount, if the qualified manufacturing facility is constructed in a manner materially different from the facility as described in building permit application materials, or if the facility is no longer operated as a qualified manufacturing facility meeting the requirements of paragraph (1) of subdivision (b). If a proponent becomes ineligible to receive a capital investment incentive amount as a result of an agreement provision included pursuant to this subparagraph, the running of the number of consecutive fiscal years specified in an agreement made pursuant to subdivision (a) is not tolled during the period in which the proponent is ineligible.

(5) A provision that sets forth a job creation plan with respect to the relevant qualified manufacturing facility. The plan shall specify the number of jobs to be created by that facility, and the types of jobs and compensation ranges to be created thereby. The plan shall also specify that for the entire term of the community services agreement, both of the following shall apply:

(A) All of the employees working at the qualified manufacturing facility shall be covered by an employer-sponsored health benefits plan, with the exception of any employee who was offered but declined coverage due to other available group coverage.

(B) The average weekly wage, exclusive of overtime, paid to all of the employees working at the qualified manufacturing facility, who are not management or supervisory employees, shall be not less than the state average weekly wage. For the purpose of this subdivision, “state average weekly wage” means the average weekly wage paid by employers to employees covered by unemployment insurance, as reported to the Employment Development Department for the four calendar quarters ending June 30 of the preceding calendar year.

(6) (A) In the case in which the proponent fails to operate the qualified manufacturing facility as required by the community services agreement, a provision that requires the recapture of any portion of any capital investment incentive amounts previously paid to the proponent equal to the lesser of the following:

(i) All of the capital investment incentive amounts paid to the proponent, less all of the community services fees received from the proponent, and less any capital investment incentive amounts previously recaptured.

(ii) The last capital investment incentive amount paid to the proponent, less the last community services fee received from the proponent, multiplied by 40 percent of the number of years remaining in the community services agreement, but not to exceed 10 years, and less any capital investment incentive amounts previously recaptured.

(B) If the proponent fails to operate the qualified manufacturing facility as required by the community services agreement, the county, city and county, or city may, upon a finding that good cause exists, waive any portion of the recapture of any capital investment incentive amount due under this subdivision. For the purpose of this subdivision, good cause includes, but is not limited to, the following:

(i) The proponent has sold or leased the property to a person who has entered into an agreement with the county, city and county, or city to assume all of the responsibilities of the proponent under the community services agreement.

(ii) The qualified manufacturing facility has been rendered inoperable and beyond repair as a result of an act of God, civil disorder, failure of power, riots, insurrections, war, acts of terrorism, or any other causes, whether the kind herein enumerated or otherwise, not within the control of the qualified manufacturing facility claiming good cause, which restrict or interfere with a qualified manufacturing facility’s ability to timely perform, and which by the exercise of reasonable due diligence, such party is or would have been unable to prevent or overcome.

(C) For purposes of this subdivision, failure to operate a qualified manufacturing facility as required by the community services agreement includes, but is not limited to, failure to establish the number of jobs specified in the jobs creation plan created pursuant to paragraph (5).

(e) (1) Each county, city and county, or city that elects to establish a capital investment incentive program shall notify the Governor’s Office of Business and Economic Development of its election to do so no later than June 30th of the fiscal year in which the election was made.

(2) In addition to the information required to be reported pursuant to paragraph (1), each county, city and county, or city that has elected to establish a capital investment incentive program shall notify the Governor’s Office of Business and Economic Development each fiscal year no later than June 30th of the amount of any capital investment incentive payments made and the proponent of the qualified manufacturing facility to whom the payments were made during that fiscal year.

(3) The Governor’s Office of Business and Economic Development shall compile the information submitted by each county, city and county, and city pursuant to paragraphs (1) and (2) and submit a report to the Legislature containing this information no later than October 1, every two years commencing October 1, 2016.

(f) This section shall become operative on July 1, 2015.

(Amended (as added by Stats. 2014, Ch. 116, Sec. 2) by Stats. 2014, Ch. 189, Sec. 2. Effective August 15, 2014. Section operative July 1, 2015, by its own provisions. Inoperative January 1, 2018, pursuant to Section 51298.5.)



51298.5

(a) This chapter shall remain in effect only until January 1, 2018.

(b) A capital investment incentive program established pursuant to this chapter before January 1, 2018, may remain in effect for the full term of that program, regardless of the repeal of this chapter.

(Amended by Stats. 2014, Ch. 116, Sec. 3. Effective July 10, 2014. Note: Termination clause affects Chapter 8, commencing with Section 51298.)









PART 2 - POWERS AND DUTIES EXERCISED JOINTLY BY CITIES AND COUNTIES

CHAPTER 1 - Transfer of City Functions

ARTICLE 1 - General

51300

This article does not apply to cities containing a population of over 1,900,000 according to the 1950 federal census or to cities which are also cities and counties.

(Amended by Stats. 1959, Ch. 597.)



51301

A board of supervisors may contract with a city, governed under general laws or charter, within the county, and the city legislative body may contract with the county for the performance by its appropriate officers and employees, of city functions.

(Added by Stats. 1949, Ch. 81.)



51302

The term of the contract shall not exceed five years but may continue for periods of five years each, unless the legislative body of either local agency votes not to continue the term at a meeting more than one year before the expiration of any five-year period.

(Added by Stats. 1949, Ch. 81.)



51303

The county officers and employees named in the contract shall exercise within the city all of the powers and duties conferred upon the city officers or employees named in the contract.

(Added by Stats. 1949, Ch. 81.)



51304

The city may provide in the contract for the payment to the county of a consideration agreed upon, which shall be paid to the county treasurer.

(Added by Stats. 1949, Ch. 81.)



51305

If the contract results in a unification of a county department with a similar city department requiring a reduction of employees in either department and in a particular line of promotion, the reduction shall be made only from those employees most recently employed within the line of promotion without reference to any code number under which the employee is acting at the time of the reduction. The rule of seniority shall be preserved without discrimination between employees of either local agency.

(Added by Stats. 1949, Ch. 81.)



51306

The contract shall provide for the assumption of all city pension rights of the transferred employees by the county, or for their continuation by the city, or by both.

(Added by Stats. 1949, Ch. 81.)



51307

The board of supervisors shall hold separately in trust pension money or property taken over by it from the city under the contract and all earnings, increases, and additions to such funds. The money or property shall be expended solely for the payment of the city’s portion of such pensions and incidental administrative expenses.

(Added by Stats. 1949, Ch. 81.)



51308

Any person pensioned at the execution of the contract has a vested property right in the pension fund for the payment of his pension.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2 - Chartered Cities

51330

If authorized by the city charter and approved by resolution of the board of supervisors, a city organized under a freeholders’ charter may transfer any of its functions and any of the functions of an officer, board, or commission to an officer, board, or commission of the county in which the city is situated.

(Added by Stats. 1949, Ch. 81.)



51331

The resolution of the board of supervisors shall recite:

(a) The functions to be transferred.

(b) The county officers, boards, or commissions to perform the function.

(c) The compensation to be paid by the city to the county for the services to be performed.

(Added by Stats. 1949, Ch. 81.)



51332

The transfer may be rescinded:

(a) At any time by the joint action of the city and the county.

(b) By separate action of either with one year’s notice.

(Added by Stats. 1949, Ch. 81.)



51333

The city shall express its rescission as provided by its charter or, if the charter does not provide, by resolution of its legislative body. The county shall express its rescission by resolution of the board of supervisors.

(Added by Stats. 1949, Ch. 81.)



51334

City functions relating to the assessment of property for taxation, the collection of taxes levied for municipal purposes, the collection of assessments, and the sale of property for the nonpayment of taxes or assessments, may be transferred pursuant to this article. Where a city transfers the assessment function to a county it may request the county to prepare only a secured roll in the first year of transfer and thereafter both the secured and unsecured rolls. Where a city which has been collecting taxes upon a calendar-year basis transfers such function to a county under this article, said collection by the county shall be continued upon such calendar-year basis.

(Amended by Stats. 1969, Ch. 4.)



51335

If the city charter so authorizes, other functions may be transferred and performed as provided by law.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 3 - County Contract Services

51350

A county which provides services through its appropriate departments, boards, commissions, officers or employees, to any city pursuant to contract or as authorized by law, shall charge the city all those costs which are incurred in providing the services so contracted or authorized. A county shall not charge a city contracting for a particular service, either as a direct or an indirect overhead charge, any portion of those costs which are attributable to services made available to all portions of the county, as determined by resolution of the board of supervisors, or which are general overhead costs of operation of the county government. General overhead costs, for the purpose of this section, are those costs which a county would incur regardless of whether or not it provided a service under contract to a city.

Any determination of general overhead costs shall be subject to court review as to the reasonableness of such determination.

This section does not apply to a contract or agreement in effect on December 31, 1983, made by a county.

(Amended by Stats. 1983, Ch. 225, Sec. 1.)









CHAPTER 2 - Transfer of City Tax Functions

ARTICLE 1 - General

51500

A city, except a city which is also a city and county, may transfer its functions pursuant to this article.

(Added by Stats. 1949, Ch. 81.)



51501

By ordinance, a city legislative body may transfer the duties of the city treasurer to the treasurer of the county in which the city is situated, and shall, by January 1, 1969, transfer the assessment and tax collection duties performed by the city assessor and tax collector to the assessor and tax collector of the county in which the city is situated, and no city shall establish the offices of city assessor and tax collector after that date.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



51502

A certified copy of the ordinance transferring the duties of the assessor and tax collector shall be filed with the county auditor on or before the first Monday of the February following the adoption of the ordinance or a later date acceptable to the county board of supervisors.

(Amended by Stats. 1969, Ch. 4.)



51503

Certified copies of the ordinance transferring the duties of the treasurer shall be served on the county auditor, tax collector, and treasurer. The ordinance shall also prescribe how money shall be drawn from the city funds in the hands of the treasurer.

(Added by Stats. 1949, Ch. 81.)



51504

All assessments made by the county assessor and equalized or corrected by the board of supervisors or State Board of Equalization shall be the basis for levying city taxes. In the first year that a city uses county values in the preparation of its roll it may independently assess property on the unsecured roll.

(Amended by Stats. 1969, Ch. 4.)



51505

The ordinance transferring the duties of the treasurer is effective until repealed. Certified copies of the ordinance repealing the transfer of the treasurer’s duties shall be served upon the county auditor, tax collector, and treasurer.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



51506

The offices of city assessor, tax collector, and treasurer may be abolished by ordinance after their duties have been transferred.

(Added by Stats. 1949, Ch. 81.)



51507

When a city transfers the duties of assessing and collecting taxes, all duties performed by the city assessor other than the assessing of the city property shall be transferred to, and performed by, the city clerk or such other officer as the city by ordinance determines, and all duties performed by the city tax collector other than the collection of taxes shall be transferred to, and be performed by, the city marshal or chief of police, or such other officer as the city by ordinance determines.

(Added by Stats. 1949, Ch. 81.)



51508

Before fixing the rate of taxes the legislative body of a city which has transferred the duties of the assessor and tax collector shall fix by ordinance or resolution the amount of revenue from property taxes necessary to support its departments for the current year and to pay the bonded or other indebtedness of the city, or any portion or district of the city.

(Amended by Stats. 1959, Ch. 1295.)



51510

Annually on or before the third Monday in August, the county auditor shall transmit to the city legislative body a written statement, showing separately the total value of all property within the city and the total value of all property in each district or portion of the city in which a different rate of taxation is to be levied. The value shall be ascertained from the assessment books of the county for the year, as equalized and corrected.

(Amended by Stats. 1951, Ch. 645.)



51511

Annually, before September 1st, the city legislative body shall fix the rate of taxes, or rates of taxes, if different portions or districts require different rates, by determining the percentage of full value on the assessment roll required to raise the revenue authorized by this article, using as a basis the value of the property as assessed and equalized. The rates shall be sufficient to raise the amount fixed by ordinance or resolution and the expense of collection. The city legislative body shall immediately transmit to the county auditor a statement of the rates fixed.

(Amended by Stats. 1978, Ch. 1207.)



51512

The county auditor shall compute and enter in the assessment book the city tax on the property enumerated and assessed as being in the city, using the rates fixed by the city legislative body and the assessed value in the assessment book, at the time and in the manner he computes and enters county taxes.

(Added by Stats. 1949, Ch. 81.)



51513

The taxes so levied shall be collected at the time and in the manner of county taxes and paid into the county treasury. The net amount of the taxes, after deduction of the county’s compensation for the services of its treasurer, assessor, and tax collector, shall be paid to the city.

(Amended by Stats. 1974, Ch. 209.)



51514

The compensation paid to the county for assessing and collecting taxes for a city shall be fixed by agreement between the board of supervisors and the city legislative body. Not more than 1 percent shall be charged for collecting the first twenty-five thousand dollars ($25,000), and not more than one-fourth of 1 percent for all sums over that amount. The compensation shall be paid into the county salary fund.

(Added by Stats. 1949, Ch. 81.)



51515

When the duties of the city treasurer have been transferred to the county treasurer, one-fourth of 1 percent shall be deducted from the money collected by the county tax collector as compensation for the services of the county treasurer and paid into the county salary fund.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



51516

When a city has transferred the assessing and collecting of taxes, property which has been sold to the city for nonpayment of taxes may be redeemed pursuant to Part 7, Division 1, of the Revenue and Taxation Code.

(Added by Stats. 1949, Ch. 81.)



51517

The collection of unpaid taxes levied on property by the city shall be enforced by the sale of the property in the manner, at the time, and upon the penalties, of property sold for nonpayment of county taxes. Real property so sold may be redeemed within the time and upon the terms of property sold for the nonpayment of county taxes.

(Added by Stats. 1949, Ch. 81.)



51518

The county auditor shall apportion to the city the money paid for redemption in the proportion which the tax due the city bears to the total tax for which the real property was sold.

(Added by Stats. 1949, Ch. 81.)



51519

When a county charter permits and the county consents, a city governed under general laws or charter permitting the discharge of certain city functions by county officers and which is situated within the county may provide for the consolidation of other county and city offices and the assumption and discharge of the functions of the city by the county officers.

(Added by Stats. 1949, Ch. 81.)



51520

Notwithstanding any provisions of this article relating to compensation paid to the county for assessing and collecting taxes for a city the board of supervisors may, upon a finding of public interest, perform such assessment and collection service for a city without compensation from such city; provided that, in a county having a population of 4,000,000 or more, the county shall perform such assessment and collection service for a city without compensation from such city; provided, further, that, in any county in which all cities agree to use of the county assessment roll and agree to permit the county to perform such assessment and collection functions, the county shall perform such assessment and collection services for the cities without compensation from such cities.

(Amended by Stats. 1970, Ch. 1479.)



51521

When delinquent taxes of a general law city, with costs and penalties, have been paid to the county treasurer, the money collected, including, if authorized by the board of supervisors as a matter of general county policy, the costs and penalties on such delinquent taxes, shall be paid to the city, after deduction of the county’s compensation.

(Amended by Stats. 1974, Ch. 209.)






ARTICLE 2 - Chartered Cities

51540

As used in this article, “city” means a city governed under a freeholders’ charter.

(Added by Stats. 1949, Ch. 81.)



51541

This article provides an alternative method by which the duties of city officers designated in this article may be performed by officers of the county in which the city is situated.

(Added by Stats. 1949, Ch. 81.)



51542

When the city charter or a city ordinance authorized by the charter provides, the county officers designated in the charter or ordinance shall perform any of the following duties of the city legislative body, assessor, tax collector, or other officers:

(a) The assessment of city property for city taxes.

(b) The equalization and correction of the assessment.

(c) The collection, payment, and enforcement of the taxes, including delinquent taxes.

(d) The redemption of property from sale or other penalty for nonpayment of city taxes.

(Added by Stats. 1949, Ch. 81.)



51543

The county officers designated shall be officers who perform duties of the same character as the city officers whose duties are transferred to them.

(Added by Stats. 1949, Ch. 81.)



51544

A copy of the charter or ordinance providing for the transfer of duties shall be certified by the city clerk and filed with the board of supervisors on or before the first Monday of the February following the effective date of the charter provision or ordinance.

(Added by Stats. 1949, Ch. 81.)



51545

The board of supervisors shall cause notice of the charter provision or ordinance to be given to the designated county officers.

(Added by Stats. 1949, Ch. 81.)



51546

The county assessment roll made annually by the county assessor and equalized and corrected by the board of supervisors shall be the basis for levying city taxes.

(Added by Stats. 1949, Ch. 81.)



51547

In the case of a sale of property for taxes or special assessments, except where the sale is conducted and the funds are accounted for as provided in Division 1 (commencing with Section 101) of the Revenue and Taxation Code, all proceeds shall be accounted for and distributed as provided in Article 12 (commencing with Section 53925) of Chapter 4 of Part 1 of Division 2 of this title.

(Added by Stats. 1977, Ch. 648.)



51549

As soon as practicable after the lien date following the effective date of the charter provision or ordinance, the city clerk shall deliver to the county assessor a written statement showing separately the exterior boundaries of the city as originally incorporated and the exterior boundaries of each body of new territory subsequently added and the date of addition. Thereafter, any changes in the city’s boundaries shall be reported to the county assessor and the State Board of Equalization under the provisions of Sections 54900 to 54903, inclusive.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



51551

Annually before September 1st, the city legislative body shall cause to be delivered to the county auditor a statement certified by the city clerk showing separately:

(a) The levy or rate percent of taxes levied for all municipal purposes for the year, including amounts required for the payment of interest and sinking funds for the bonded indebtedness of the city.

(b) The rate of taxes levied upon all property within the limits of the city as originally incorporated.

(c) The rate of taxes levied upon all property within the boundaries of each portion of the city added after the original incorporation.

(Added by Stats. 1949, Ch. 81.)



51552

Upon delivery of the certified statement from the city legislative body, the county auditor shall compute and enter in the assessment book the municipal taxes on the property enumerated and assessed as being in the city, using the rate fixed by the city legislative body and the assessed value in the assessment book, at the time and in the manner that he computes and enters county taxes.

(Added by Stats. 1949, Ch. 81.)



51553

The taxes so levied shall be collected at the time and in the manner of county taxes and shall be paid into the county treasury. After deduction of the county’s compensation the net amount of the taxes shall be paid to the city.

(Amended by Stats. 1974, Ch. 209.)



51554

When delinquent city taxes, with costs and penalties, have been paid to the county treasurer or when property in the city has been sold for the nonpayment of city taxes and redeemed, and the money for the redemption paid to the county treasurer, the money collected shall be paid to the city, after deduction of the county’s compensation.

(Amended by Stats. 1974, Ch. 209.)



51555

The net amounts of collections of current and delinquent taxes and redemptions shall be paid to the city monthly, or at such other times agreed upon between the city legislative body and the board of supervisors.

(Amended by Stats. 1974, Ch. 209.)



51556

The collection of unpaid city taxes levied on property by the city shall be enforced by the sale of the property in the manner, at the time, and upon the penalties, of property sold for nonpayment of county taxes. Real property so sold may be redeemed within the time and upon the terms of property sold for the nonpayment of county taxes.

(Added by Stats. 1949, Ch. 81.)



51557

The county auditor shall apportion to the city the money paid for redemption, in the proportion which the tax due the city bears to the total tax for which the real property was sold.

(Added by Stats. 1949, Ch. 81.)



51558

The proper city officers shall perform all duties relative to the collection of city taxes, including delinquent taxes, levied prior to the effective date of the charter provision or ordinance, the enforcement of their payment, the sale of property for nonpayment and redemption from sale, pursuant to the laws in force in the city at such effective date.

(Added by Stats. 1949, Ch. 81.)



51559

Upon the repeal of the city charter provision or ordinance the performance of city functions by county officers authorized by it shall cease.

(Added by Stats. 1949, Ch. 81.)



51560

The county officers shall perform all duties relative to the collection of city taxes, including delinquent taxes, levied prior to the repeal, the enforcement of their payment, and the sale of property for nonpayment, and redemption from sale, pursuant to the laws applicable to county taxes.

(Added by Stats. 1949, Ch. 81.)



51561

The compensation paid the county for the services shall be filed by agreement between the board of supervisors and the city legislative body. Not more than 1 percent shall be charged for collecting the first twenty-five thousand dollars ($25,000), and not more than one-fourth of 1 percent for all sums over that amount. The compensation shall be paid into the county salary fund.

(Amended by Stats. 1965, Ch. 1994.)



51562

Notwithstanding any provision of this article relating to compensation paid to the county for assessing and collecting taxes for a city the board of supervisors may, upon a finding of public interest, perform such assessment and collection services for a city without compensation from such city; provided, that, in a county having a population of 4,000,000 or more, the county shall perform such assessment and collection services for a city without compensation from such city; provided, further, that in any county in which all cities agree to use of the county assessment roll and agree to permit the county to perform such assessment and collection functions, the county shall perform such assessment and collection services for the cities without compensation from such cities.

(Amended by Stats. 1970, Ch. 1479.)









CHAPTER 4 - Special Assessments

ARTICLE 1 - Collection of Special Assessments by County Officer

51800

Where the duties of assessing property and collecting city taxes are performed for a city by the county assessor and the county tax collector in a manner provided by law, cities and counties may enter into an agreement whereby special assessments may be collected at the same time and in the same manner as county taxes are collected and all laws applicable to the levy, collection and enforcement of county taxes shall be and are hereby made applicable to such special assessments. The amount of the compensation to be paid a county for the collection of such assessments shall be provided for in the agreement.

(Added by Stats. 1957, Ch. 793.)









CHAPTER 5 - Local Government Reorganization

ARTICLE 1 - Findings and Declarations of Policy

51900

The Legislature finds and declares that the County of Sacramento, due to the small number of incorporated cities within the county, the large unincorporated urban area of the county, the comparative compactness and physical uniformity of the county, and the absence of competing municipal interests, is uniquely suited for a program of local government reorganization to be voted on by the electorate of the county.

The Legislature further finds and declares that the County of Sacramento contains over 127 separate governmental entities, including special districts, which often perform duplicatory or specialized functions and which proliferate taxing and spending agencies of government, and diffuse responsibility for programs and actions in response to urban problems of the county.

(Added by Stats. 1973, Ch. 972.)



51901

It is further found and declared that local government must be responsive and its elected officials readily accountable to the needs of the people; it must be visible and representative in order to permit greater participation in governmental affairs by the public; and elected and appointed officials should have more clearly defined areas of responsibility and authority, so that the people may have more success in seeking action and redress from their government.

(Added by Stats. 1973, Ch. 972.)



51902

It is further found and declared that in order to strengthen and make more efficient and responsive the overall administrative process of local government, administrative and executive authority in Sacramento County should be clearly defined and responsibility established under a single general purpose government, subject to approval of the electorate.

(Added by Stats. 1973, Ch. 972.)



51903

The Legislature finds that a general statute cannot be made applicable to this matter because of the facts and circumstances peculiar to the local governmental jurisdictions within the County of Sacramento. Therefore, the provisions of this chapter shall be applicable only to the County of Sacramento and the incorporated cities and special districts within the County of Sacramento, and are intended to implement, for the County of Sacramento and the cities and special districts within the county, the provisions of Article XI of the California Constitution providing for consolidation of a county with cities within the county.

(Added by Stats. 1973, Ch. 972.)






ARTICLE 2 - Definitions and General Provisions

51910

Unless the context otherwise requires, the definitions and general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1973, Ch. 972.)



51911

“Largest city” means the largest city in Sacramento County as determined by the last federal census.

(Added by Stats. 1973, Ch. 972.)



51912

“Other cities” mean the cities in Sacramento County with lesser population than the largest city.

(Added by Stats. 1973, Ch. 972.)



51913

“Cities” mean all of the cities within Sacramento County.

(Added by Stats. 1973, Ch. 972.)



51914

“County” means the County of Sacramento.

(Added by Stats. 1973, Ch. 972.)



51915

“City-County of Sacramento” means the City and the County of Sacramento resulting from the reorganization of local government within Sacramento County.

(Added by Stats. 1973, Ch. 972.)



51916

“Charter commissioners” shall mean the Citizens Committee on Local Governmental Reorganization, an existing nonprofit corporation and citizens’ committee established by the county and largest city to formulate a proposal and charter for governmental reorganization for presentation to the electorate.

(Added by Stats. 1973, Ch. 972.)



51917

“Reorganize” and “reorganization” means the consolidation of a county with all of the cities within the county pursuant to Article XI of the California Constitution.

(Added by Stats. 1973, Ch. 972.)



51918

The incorporated cities within the County of Sacramento and the County of Sacramento may be reorganized pursuant to the provisions of this chapter.

(Added by Stats. 1973, Ch. 972.)



51919

When reorganization proceedings are followed pursuant to this chapter, this chapter alone applies.

(Added by Stats. 1973, Ch. 972.)






ARTICLE 3 - Reorganization Proceedings

51920

Reorganization proceedings pursuant to this chapter shall be deemed to have commenced with the appointment of the charter commissioners by the county and largest city.

(Added by Stats. 1973, Ch. 972.)



51921

The charter commissioners shall propose a charter for the government of the City-County of Sacramento. The charter so prepared shall be signed by a majority of the charter commissioners and shall be filed in the office of the clerk of the largest city and in the office of the county clerk. The legislative body of the county shall, within 15 days after such filing, cause such charter to be published once in a newspaper of general circulation printed and published in the county and in each edition thereof, during the day of publication.

(Added by Stats. 1973, Ch. 972.)



51922

The legislative body of the county shall cause copies of the charter to be printed in convenient pamphlet form and in type of not less than 10-point and shall cause copies to be mailed to each of the qualified electors of the county and cities, and shall, until the day fixed for the election upon reorganization and adoption of the charter, advertise in one or more newspapers of general circulation in the county a notice that copies may be had upon application therefor.

(Added by Stats. 1973, Ch. 972.)



51923

The proposed charter shall be submitted to the electors of the entire county (including all cities) at a date to be fixed by the charter commissioners before filing the proposed charter, either at a special election held not less than 60 days from the completion of the publication of such charter as provided in Section 51921, or at the general election next following the expiration of said 60 days.

(Added by Stats. 1973, Ch. 972.)



51924

In submitting any such charter, the charter commissioners may also submit separate propositions, whether alternative or conflicting, or one included within the other, at the same time to be voted on by the electors separately, and, as between those so related, if more than one receives a majority of the votes, the proposition receiving the largest number of votes shall control as to all matters in conflict.

(Added by Stats. 1973, Ch. 972.)



51925

The charter as adopted at the election by a majority of the electors of the entire county (including all cities) voting thereon and by a majority of the electors of the largest city voting thereon shall be the governing law of the reorganized city-county.

(Added by Stats. 1973, Ch. 972.)



51926

At the election, the questions of reorganization and adoption of a charter shall both be presented as provided in Section 51929. In addition, there shall also be presented to the voters of each of the other cities as a separate proposition, as provided in Section 51929.5, the question of whether the city should retain its existing local governmental structure under the reorganized government as set forth in the charter. This separate question shall follow on the ballot the propositions submitting the charter and separate charter proposals, if any.

(Added by Stats. 1973, Ch. 972.)



51927

The legislative body of the county shall cause notice of the election to be given by publication in a newspaper of general circulation printed and published in the county, at least once a week for the four weeks prior to the election.

(Added by Stats. 1973, Ch. 972.)



51928

The notice shall:

(a) State distinctly the proposition or propositions to be submitted.

(b) State the names of the cities and the county proposed to be consolidated in a reorganized government.

(c) State the date of the election.

(d) Instruct the electors how to vote in the election.

(e) Designate the voting precincts and places at which polls will be open.

(Added by Stats. 1973, Ch. 972.)



51929

Upon the ballots used at the election shall be printed the words: “Shall the city (or cities) of (naming them) and the County of Sacramento be reorganized and consolidated and shall the proposed Charter of the City-County of Sacramento be adopted as the governing law of the City-County of Sacramento?”

Opposite and to the right of these words, the words “Yes” and “No” shall be printed on separate lines, with voting squares. Each proposition separately submitted shall also be similarly presented to the electors.

(Amended by Stats. 1990, Ch. 490, Sec. 1. Effective August 10, 1990.)



51929.5

Upon the ballots used at the election within each of the other cities proposed to be reorganized and consolidated with the County of Sacramento shall also be printed the words as a separate question or proposition: “If the proposed Charter of the City-County of Sacramento is adopted as the governing law of the City-County of Sacramento, shall the City of ____ retain its local governmental structure?”

(Amended by Stats. 1990, Ch. 490, Sec. 2. Effective August 10, 1990.)



51929.6

The charter of the city-county adopted pursuant to this chapter shall contain provisions which recognize the right of the voters of the other cities to elect to retain their own local governmental structure within the governmental structure of the city-county.

(Added by Stats. 1973, Ch. 972.)



51930

If, voting on a proposition presented pursuant to Section 51929, an elector stamps a cross in the voting square after the word “Yes,” his vote shall be counted for reorganization and charter adoption, and if he stamps a cross in the voting square after the word “No,” his vote shall be counted against reorganization and charter adoption.

(Added by Stats. 1973, Ch. 972.)



51931

On each proposition separately submitted, including the proposition presented pursuant to Section 51929.5, if an elector stamps a cross in the voting square after the word “Yes,” his vote shall be counted for the adoption of the proposition, and if he stamps a cross in the voting square after the word “No,” his vote shall be counted against the adoption of the proposition.

(Added by Stats. 1973, Ch. 972.)



51932

Except as otherwise provided in this article, the election, if a special election, shall be conducted as other special elections in the county or, if a general election, as other general elections in the county. Notwithstanding any other provision of law, the analysis of the proposed charter, prepared pursuant to Section 9160 of the Elections Code, shall not exceed 1,500 words.

(Amended by Stats. 1994, Ch. 923, Sec. 76. Effective January 1, 1995.)



51933

After performing their duties, the election officers shall deliver the ballots, tally sheets, and returns to the clerk of the county.

(Added by Stats. 1973, Ch. 972.)



51934

At its next regular meeting following the election, the legislative body of the county shall canvass the returns. The canvass shall be completed at the meeting if practicable, or as soon as possible thereafter, avoiding adjournments.

(Added by Stats. 1973, Ch. 972.)



51935

Immediately upon the completion of the canvass, the legislative body of the county shall declare the results and cause a record to be entered upon its minutes, stating the proposition or propositions submitted, the number of votes cast, and the number of votes cast for and against reorganization and the adoption of the charter and on each separately stated proposition. The votes cast for and against each question in each city shall also be stated.

(Added by Stats. 1973, Ch. 972.)



51936

If a majority of the votes cast in the largest city or if a majority of the votes in the county as a whole (including the largest city and the other cities) is against reorganization and charter adoption, reorganization shall not be accomplished, the charter shall not be adopted, and proceedings for the reorganization of the cities and county shall not be initiated within fifteen (15) days after the result of the election has been declared.

(Added by Stats. 1973, Ch. 972.)



51937

If a majority of the votes cast in both the largest city and in the county as a whole (including the largest city and the other cities) is for consolidation and charter adoption, reorganization shall be deemed approved and the charter adopted, and the clerk of the legislative body of the county shall forthwith prepare under seal, and deliver to the clerk of the legislative body of each of the cities and to the county clerk, a copy in duplicate of the record of the canvass, with a statement of the proposition or propositions submitted, at the election.

(Added by Stats. 1973, Ch. 972.)



51938

A copy of the record of the canvass, with a statement of the proposition or propositions submitted at the election shall be filed with the Secretary of State.

(Added by Stats. 1973, Ch. 972.)



51939

Upon the filing with the Secretary of State of the Charter of the consolidated City-County of Sacramento which has been approved by the Legislature pursuant to Section 3 of Article XI of the California Constitution, the reorganization is complete and the cities and counties are reorganized and consolidated into the City-County of Sacramento as provided in the charter and in accordance with Sections 51939.1 and 51940.

(Added by Stats. 1973, Ch. 972.)



51939.1

The provisions of Sections 51940 through 51947, inclusive, shall not apply to any of the other cities which has voted, pursuant to Section 51929.5, to retain its existing local governmental structure, or to any districts such as special assessment districts created by and governed by the legislative bodies of such other cities; provided, however, that the Charter of the City-County of Sacramento shall have effect throughout the entire county with respect to county government powers and jurisdiction.

(Added by Stats. 1973, Ch. 972.)



51939.2

The procedures set forth in this article shall have validity and effect and shall be followed only in the event that an amendment to the California Constitution is adopted by the voters of the state as proposed in Assembly Constitutional Amendment No. 91 of the 1973 legislative session.

(Added by Stats. 1973, Ch. 972.)






ARTICLE 4 - Effects of Reorganization

51940

Upon reorganization, the cities are deemed dissolved and disincorporated and are merged together with the county into the City-County of Sacramento, and the charter of the largest city and the charter of the county shall be deemed repealed. The City-County of Sacramento is a charter city and a charter county. Its charter city powers supersede conflicting charter county powers.

(Added by Stats. 1973, Ch. 972.)



51941

Upon reorganization every special district within the county or exercising all or any part of its jurisdiction or powers within the county except as may be otherwise provided in the charter, is deemed dissolved. The functions of all such dissolved districts shall be assumed by the city-county government, except as may be otherwise provided in the charter. The provisions of Section 51942, 51943, 51944, and 51945 shall be applicable to the merger of every such special district merged with the city-county pursuant to this charter.

(Amended by Stats. 1974, Ch. 727.)



51942

When cities and a county are reorganized pursuant to this chapter, the reorganized city-county is the successor of each of the cities and the county so consolidated. Upon reorganization, the title to any property owned or held by, or in trust for, each of the cities and the county, or by their officers or boards in trust for public use, shall be vested in the city-county, or its officers or boards, except as may be otherwise provided in the charter.

(Added by Stats. 1973, Ch. 972.)



51943

Immediately upon reorganization, all persons occupying or possessing the offices of each of the cities and the county shall surrender them to the proper officers of the city-county, except as may be otherwise provided in the charter.

(Added by Stats. 1973, Ch. 972.)



51944

Except as otherwise provided in the charter, reorganization does not affect any debts, demands, liabilities, or obligations of any kind existing in favor of or against the cities and the county, at the time of reorganization. Reorganization does not affect any pending action or proceeding involving any such debt, demand, liability, or obligation or any action or proceeding brought by or against any city or the county prior to reorganization. All such proceedings shall be continued and concluded, by final judgment or otherwise, as if reorganization had not been effected. All such rights or liabilities become the rights and liabilities of the city-county; provided, however, that the charter may provide for certain debts, demands, liabilities or obligations which are payable by assessments or ad valorem taxes on properties within a district or area (such as within a former district or city) to remain payable from such assessments or ad valorem taxes within such a district or area as though reorganization had not occurred.

(Added by Stats. 1973, Ch. 972.)



51945

The legislative body of the city-county shall levy and collect the taxes necessary to pay the indebtedness or liability of each city and the county incurred prior to reorganization within the city or the county which incurred such indebtedness, except as may be otherwise provided in the charter.

(Added by Stats. 1973, Ch. 972.)



51946

Notwithstanding any provision to the contrary in Chapter 1.5 (commencing with Section 2161), Part 4, Division 1, of the Revenue and Taxation Code, the charter shall contain provisions either establishing a limitation on the combined ad valorem property tax rate and increases in such tax rate which may be levied by the city-county and reorganized local jurisdictions under said charter or establishing a method to limit such combined ad valorem property tax rate or increases in such tax rate, to the extent that the California Constitution or state law applicable to the city-county from time to time may require such a limitation on the ad valorem property tax rate and increases in such rate by the city-county.

(Added by Stats. 1973, Ch. 972.)



51947

Immediately upon reorganization, all ordinances of the cities and the county shall be deemed repealed. Such repeal shall not discharge any person from any existing civil or criminal liability, nor affect any pending prosecution for violation of any such ordinances, nor affect vested rights created pursuant to said ordinances. The charter may provide that ordinances of any city, reorganized and consolidated, or the county shall remain in effect and shall be applicable throughout the city-county until repealed by the legislative body of the city-county.

(Added by Stats. 1973, Ch. 972.)



51948

The repeal of ordinances pursuant to Section 51947 shall not apply to:

(a) Ordinances under which vested rights have accrued to the extent legally necessary to protect said vested rights.

(b) Ordinances relating to proceedings for street or other public improvements, to the extent legally necessary to preserve said proceedings completed or pending.

(c) Proceedings for opening, extending, widening, straightening, or changing the grade of streets or other public places.

These proceedings shall be continued and conducted by the city-county, with the same effect as if continued and conducted by the city or county which commenced them.

(Added by Stats. 1973, Ch. 972.)



51949

Upon reorganization, the charter of the city-county shall have full effect throughout the city-county. The charter shall recognize the status of each of the other cities which have voted to retain their local governmental structure pursuant to Article 3 or their governmental independence pursuant to Article 3.5, whichever is applicable. The charter may provide for subgovernments, different tax rates, and other differences in taxation, services, costs of government and levels of service, and type of government representation and administration in different areas of the city-county.

(Added by Stats. 1973, Ch. 972.)



51950

If reorganization is completed, all proper expenses of reorganization proceedings not otherwise provided for shall be paid by the county. If reorganization is not completed, the county shall pay the expenses of calling and holding any election within it at which the question of consolidation was submitted.

(Added by Stats. 1973, Ch. 972.)



51951

One copy of the charter ratified and approved in accordance with the provisions of this article shall be filed with the Secretary of State and one with the recorder in the city-county; and thereafter the courts shall take judicial notice of the provisions of such charter.

(Added by Stats. 1973, Ch. 972.)



51952

This chapter shall not be construed to prevent any consolidated city-county from framing and adopting a new or revised charter after consolidation in which case the provisions of Chapter 3 (commencing with Section 34450) of Part 1 of Division 2 of Title 4 shall be applicable.

(Added by Stats. 1973, Ch. 972.)



51953

The charter may provide for the manner in which any of the other cities which has elected to retain its local governmental structure pursuant to Article 3 (commencing with Section 51920) or its governmental independence pursuant to Article 3.5 (commencing with Section 51939.50), whichever is applicable, may at any time become consolidated and merged into the city-county government following a majority vote of its voters voting thereon.

(Amended by Stats. 1983, Ch. 101, Sec. 73.)












PART 3 - CITY AND COUNTY AGENCIES

CHAPTER 1 - Community Energy Authority

ARTICLE 1 - General Provisions

52000

This chapter may be cited as the Community Energy Authority Act.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52001

It is the intent of the Legislature in enacting this part to provide the means by which a county or city can plan and implement a comprehensive energy strategy that will assist in planning energy projects and uses that will encourage energy efficiency and conservation in new and existing construction and will also minimize the impact of future energy price increases on financially disadvantaged low- and moderate-income households as well as adversely affecting the stability of the local economy.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52002

Unless the context otherwise requires, the definitions contained in this article govern the construction of this chapter.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52003

“Authority” means a community energy authority created pursuant to this chapter.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52004

“City” means any city or city and county.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52005

“County” means any county.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52006

“Governing body” means the city council in the case of a city or the board of supervisors in the case of a county.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52007

“Area of operation” means either of the following:

(a) In the case of an authority created by a city, the area within its boundaries. It does not include any area which lies within another city unless the governing body of the other city has consented by resolution or ordinance. It does not include any area which lies within the unincorporated area of any county.

(b) In the case of an authority created by a county, all of the county except the area within any city.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52008

“Federal government” means the United States, or any agency or instrumentality of the United States.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52009

“Energy project” means any project within the city’s or county’s boundaries that directly or indirectly involves a substantial use of energy in its operation, except that this part does not apply to any work or project undertaken within the city or county by a privately owned public utility to maintain or extend service to its customers or subscribers.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52010

“Bond” means any bonds, notes, certificates of participation, interim certificates, debentures, or other obligations issued by an authority pursuant to this chapter.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52011

If any provision of this chapter or its application to any person or circumstance is held invalid, this invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52012

This chapter shall be interpreted liberally to effect its purposes.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)






ARTICLE 2 - Creation of Community Energy Authorities

52030

The governing body of any county or city may, by resolution or ordinance, create a community energy authority.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52031

(a)  The governing bodies of any two or more cities or counties or any combination thereof may by agreement create an area energy authority. Each governing body that is a party to such an agreement shall appoint two persons as commissioners of the authority, and the governing bodies shall jointly appoint one commissioner at large, and, upon appointment of all required commissioners, the area energy authority shall be authorized to exercise all of the powers which a community energy authority is authorized to exercise.

(b) Commissioners appointed pursuant to subdivision (a) shall serve at the pleasure of the governing bodies which appointed them.

(c) A majority of the commissioners of an area energy authority constitutes a quorum for the purpose of conducting business and exercising its powers and for all other purposes. Action may be taken by the area energy authority upon a vote of a majority of the commissioners.

(d) The commissioners shall select a chairperson from their number.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52032

The area of operation of an authority created pursuant to Section 52031 shall be the combined possible areas of operation of participating cities and counties, as determined by Section 52007.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52033

As an alternative to Section 52032, two or more governing bodies may jointly exercise any power under this chapter pursuant to a joint powers agreement entered into pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)






ARTICLE 3 - Officers and Employees

52050

The members of the governing body shall, ex officio, be the commissioners of the authority except in the case of an area energy authority, as provided by Section 52031.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52051

The powers and functions of an authority are vested in its commissioners.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52052

A majority of the commissioners constitutes a quorum for purposes of conducting the business of the authority. The commissioners shall act by majority vote thereof.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52053

The authority may adopt rules and regulations not in conflict with law.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52054

The records of the authority shall be open to public inspection pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52055

The commissioners shall provide by resolution for the time and place of holding their regular meetings. Special meetings may be called by the chairperson or by two commissioners, and notice thereof shall be mailed to each commissioner and posted in a public place at least 48 hours before the meeting. All meetings of an authority shall be open and public in accordance with the Ralph M. Brown Act (Chapter 5 (commencing with Section 54950) of Part 1).

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52056

The authority may create advisory committees as deemed necessary for any purpose of the authority.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)






ARTICLE 4 - Alternative Officers

52080

As an alternative to serving as the commissioners of the authority, the governing body of any county or city, at the time of the adoption of a resolution or ordinance pursuant to Section 52030 or at any time thereafter, may appoint other persons as commissioners of the authority. The governing body shall, in this case, specify the number and appointment of commissioners, except that there shall be not less than three commissioners. The governing body shall prescribe the powers and functions delegated to commissioners appointed under this article.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52081

A governing body of a county or city which has appointed commissioners pursuant to this article retains the power of review and approval of all actions of the authority and may, at any time by resolution or ordinance, determine that it shall resume control of the authority, in which event the appointed commissioners shall no longer function as such.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)






ARTICLE 5 - Powers and Duties

52100

For purposes of the District Reorganization Act of 1965 (Division 1 (commencing with Section 56000) of Title 6), an authority, except as otherwise provided in this part, is a subsidiary district, as defined in Section 56073, to the governing body which created it. An authority has all the powers necessary to carry out the purposes of this chapter, except as limited by the governing body which created it. The governing body may use any of its powers on behalf of an authority which it created.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52101

An authority may, subject to the approval of the governing body, do all of the following:

(a) Sue and be sued.

(b) Have a seal and alter it.

(c) Have a perpetual succession.

(d) Make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52102

Within its area of operation, an authority may do all of the following:

(a) Exercise all powers and authority related to energy projects designated by the governing body and deemed to be necessary and appropriate to carry out the responsibilities of the authority, including, but not limited to, assistance in planning energy projects and uses to encourage energy conservation in new and existing construction and to minimize future energy price increases.

(b) Coordinate or provide energy programs and services to the community, particularly to persons of low and moderate income and to smaller businesses.

(c) Apply for, accept, and utilize any available funds appropriate to the authority’s activities from federal, state, county, special district, or private sources.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52103

An authority may, subject to approval by the governing body, contract for the furnishing by any person, business, public utility, or agency, public or private, including community-based organizations, of services.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52104

To the extent feasible, an authority shall utilize the employees and services of the county or city for its operations. If the governing body determines that it is not feasible for the authority to utilize its employees or services, the governing body may authorize the authority to employ its own staff and to contract for services needed.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52105

An authority shall apply for and obtain any permits, licenses, certificates, or approvals that may be necessary for an authority owned and operated energy project, and may construct, maintain, and operate energy projects in accordance with these licenses, permits, certificates, or approvals.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52106

An authority may, subject to the direction of the governing body, do all of the following:

(a) Conduct public hearings for all energy projects.

(b) Hold public hearings to review and approve all projects being developed within the community that involve a substantial use of energy and may impact the economic stability of the local economy, with particular attention to the impact on low- and moderate-income households.

(c) Exempt specific projects from the review process.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52107

All energy projects shall be consistent with all state, regional, and local planning, zoning, sanitary, safety, and building laws, ordinances, and regulations applicable to the jurisdiction in which the project is located.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)






ARTICLE 6 - Bonds

52120

An authority may issue bonds pursuant to the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2), except that, notwithstanding Section 54309, 54309.1, 54310, or 54311, an authority may issue bonds to finance an energy project under this part.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)






ARTICLE 7 - Claims

52170

All claims for money or damages against the authority are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 except as provided therein, or by other statutes or regulations expressly applicable thereto. Claims, the risk or hazard of which are covered by insurance pursuant to the authorization of subdivision (c) of Section 52106 and which have been presented in accordance with Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1, may be referred to the carrier insuring against that risk or hazard for further action in accordance with the procedure specified by the authority.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)






ARTICLE 8 - Tax Exemption of Community Energy Authority

52180

It has been found and declared by the Legislature that the activities of an authority constitute an important governmental function and are for public uses and purposes and are governmental functions of state concern. As a matter of legislative determination, it is hereby found and declared that the property, projects, and bonds of an energy authority are of such character as shall be exempt from taxation.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52181

The property of an authority is exempt from all taxes and special assessments of the state or any city, county, or political subdivision of the state. In lieu of these taxes or special assessments the authority may agree to make payments to any city, county, or political subdivision of the state for services, improvements, or facilities furnished by the city, county, or political subdivision for the benefit of an energy project owned by the authority.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)



52182

The bonds of an authority are issued for an essential public and governmental purpose, and, together with interest thereon and income therefrom, are exempt from all taxes.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)






ARTICLE 9 - Prohibitions

52190

Nothing in this act allows an authority to acquire or operate any public utility facilities or property employed in the generation, transmission, or distribution of gas, electricity, steam, or water, except by mutual agreement between the authority and the public utility.

(Added by Stats. 1984, Ch. 1550, Sec. 1.)












PART 4 - Economic Opportunity

CHAPTER 1 - General Provisions

52200

It is the intent of the Legislature to do all of the following:

(a) Promote economic development on a local level so that communities can enact local strategies to increase jobs, create economic opportunity, and generate tax revenue for all levels of government.

(b) Give local governments tools, at no cost to the state, that allow local governments to use their funds in a manner that promotes economic opportunity.

(c) With the loss of redevelopment funds, cities, counties, and cities and counties need to continue certain powers afforded to redevelopment agencies that were critical to economic development, yet do not have an impact on schools and the state budget.

(Added by Stats. 2013, Ch. 659, Sec. 1. Effective January 1, 2014.)



52200.2

As used in this part “economic opportunity” means any of the following:

(a) Development agreements or other agreements that create, retain, or expand new jobs, in which the legislative body finds that the agreement will create or retain at least one full-time equivalent, permanent job for every thirty-five thousand dollars ($35,000) of city, county, or city and county investment in the project after full capacity and implementation.

(b) Development agreements that increase property tax revenues to all property tax collecting entities, in which the legislative body finds that the agreement will result in an increase of at least 15 percent of total property tax resulting from the project at full implementation when compared to the year prior to the property being acquired by the government entity.

(c) Creation of affordable housing, if a demonstrated affordable housing need exists in the community, as defined in the approved housing element or regional housing needs assessment.

(d) Projects that meet the goals set forth in Chapter 728 of the Statutes of 2008 and have been included in an adopted sustainable communities strategy or alternative planning strategy or a project that specifically implements the goals of those adopted plans.

(e) Transit priority projects, as defined in Section 21155 of the Public Resources Code.

(Added by Stats. 2013, Ch. 659, Sec. 1. Effective January 1, 2014.)



52200.4

It is declared to be the policy of the state:

(a) To protect and promote the sound development of economic opportunity in cities and counties and the general welfare of the inhabitants of those communities through the employment of all appropriate means.

(b) That whenever the creation of economic opportunity in cities and counties cannot be accomplished by private enterprise alone, without public participation and assistance in the acquisition of land, in planning and in the financing of land assembly, in the work of clearance, and in the making of improvements necessary therefor, it is in the public interest to advance or expend public funds for these purposes, and to provide a means by which economic opportunity can be created.

(c) That the creation of economic opportunity and the provisions for appropriate continuing land use and construction policies with respect to property acquired, in whole or in part, for economic opportunity constitute public uses and purposes for which public money may be advanced or expended and private property acquired, and are governmental functions of state concern in the interest of health, safety, and welfare of the people of the state and cities and counties.

(d) That the necessity in the public interest for the provisions of this part is declared to be a matter of legislative determination.

(Added by Stats. 2013, Ch. 659, Sec. 1. Effective January 1, 2014.)



52200.6

This chapter shall not be interpreted to authorize the use of eminent domain for economic development purposes.

(Added by Stats. 2013, Ch. 659, Sec. 1. Effective January 1, 2014.)






CHAPTER 2 - Sales and Leases

52201

(a) (1) Before any city, county, or city and county property that is returned to the city, county, or city and county per the long-range property management plan, pursuant to Section 34191.5 of the Health and Safety Code, is sold or leased for economic development purposes, the sale or lease shall first be approved by the legislative body by resolution after public hearing. Notice of the time and place of the hearing shall be published in a newspaper of general circulation in the community at least once per week for at least two successive weeks, as specified in Section 6066, prior to the hearing.

(2) The city, county, or city and county shall make available, for public inspection and copying at a cost not to exceed the cost of duplication, a report no later than the time of publication of the first notice of the hearing mandated by this section. This report shall contain both of the following:

(A) A copy of the proposed sale or lease.

(B) A summary that describes and specifies all of the following:

(i) The cost of the agreement to the city, county, or city and county, including land acquisition costs, clearance costs, relocation costs, the costs of any improvements to be provided by the city, county, or city and county, plus the expected interest on any loans or bonds to finance the agreements.

(ii) The estimated value of the interest to be conveyed or leased, determined at the highest and best uses permitted under the general plan or zoning.

(iii) The estimated value of the interest to be conveyed or leased, determined at the use and with the conditions, covenants, and development costs required by the sale or lease. The purchase price or present value of the lease payments which the lessor will be required to make during the term of the lease. If the sale price or total rental amount is less than the fair market value of the interest to be conveyed or leased, determined at the highest and best use, then the city, county, or city and county shall provide as part of the summary an explanation of the reasons for the difference.

(iv) An explanation of why the sale or lease of the property will assist in the creation of economic opportunity, with reference to all supporting facts and materials relied upon in making this explanation.

(b) The resolution approving the lease or sale shall be adopted by a majority vote unless the legislative body has provided by ordinance for a two-thirds vote for that purpose and shall contain a finding that the sale or lease of the property will assist in the creation of economic opportunity. The resolution shall also contain one of the following findings:

(1) The consideration is not less than the fair market value at its highest and best use.

(2) The consideration is not less than the fair reuse value at the use and with the covenants and conditions and development costs authorized by the sale or lease.

(c) The provisions of this section are an alternative to any other authority granted by law to cities to dispose of city-owned property.

(Added by Stats. 2013, Ch. 659, Sec. 1. Effective January 1, 2014.)



52202

A city, county, or city and county may establish a program under which it loans funds to owners or tenants for the purpose of rehabilitating commercial buildings or structures.

(Added by Stats. 2013, Ch. 659, Sec. 1. Effective January 1, 2014.)



52203

(a) As part of an agreement that provides for the development or rehabilitation of property that will be used for industrial or manufacturing purposes, a city, county, or city and county may assist with the financing of facilities or capital equipment, including, but not necessarily limited to, pollution control devices.

(b) Prior to entering into an agreement for a development that will be assisted pursuant to this section, a city, county, or city and county shall find, after a public hearing, that the assistance is necessary for the economic feasibility of the development and that the assistance cannot be obtained on economically feasible terms in the private market.

(Added by Stats. 2013, Ch. 659, Sec. 1. Effective January 1, 2014.)












DIVISION 2 - CITIES, COUNTIES, AND OTHER AGENCIES

PART 1 - POWERS AND DUTIES COMMON TO CITIES, COUNTIES, AND OTHER AGENCIES

CHAPTER 1 - General

ARTICLE 1 - Definitions

53000

As used in this chapter, “legislative body” means the board of supervisors in the case of a county or a city and county, the city council or board of trustees in the case of a city, and the board of directors or other governing body in the case of a district or other public agency, unless the context otherwise requires.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2 - Emergency Powers

53019

It is hereby declared to be the public policy of the State of California that the control of fires and dangerous conditions caused by great public calamities is a matter of statewide concern and interest to all inhabitants and citizens.

(Added by Stats. 1959, Ch. 1331.)



53020

As used in this article, “local agency” means public agency.

(Added by Stats. 1949, Ch. 81.)



53021

Services performed or expenditures made by a local agency within or without its territorial limits are conclusively deemed for the direct protection and benefit of its inhabitants and property if made or performed for:

(a) A national or local emergency created by military attack or sabotage.

(b) Providing adequate national or local defense.

(c) A local emergency, as defined in subdivision (c) of Section 8558.

(d) Before one local agency may respond to a request for material fire protection or aid pursuant to this article the requesting agency must have primary fire protection by an organized fire department pursuant to law, and the request for aid must come from the chief or other authorized agent of such requesting agency.

Notwithstanding budget limitations and restrictions imposed by law, except limitations imposed by the Constitution, all such services performed or expenditures made are payable from any funds of the public agency rendering the services or making the expenditure upon the adoption of a resolution by the governing body of that agency determining that the services were performed or the expenditures were made in connection with such an emergency and designating the fund or funds from which the obligation is to be paid.

(Amended by Stats. 1971, Ch. 38.)



53022

If such services are performed outside the local agency’s limits, they shall be ordered by the chief administrative officer of the office or department performing them unless otherwise provided by the legislative body of the local agency.

(Added by Stats. 1949, Ch. 81.)



53023

Notwithstanding any other provisions of law or any local ordinance all the privileges and immunities from liability, exemptions from laws and rules, all pension, relief, disability, workmen’s compensation, and other benefits, which apply to officers, agents, or employees of the local agency when performing functions within the local agency’s limits apply to them to the same extent while performing functions extraterritorially pursuant to this article.

(Amended by Stats. 1959, Ch. 1331.)






ARTICLE 2.5 - Disposal of Coastal Property

53035

It is the policy of this state to protect public access to beaches and coastal lands.

(Added by Stats. 1971, Ch. 1099.)



53036

No local agency as defined in Section 54951 shall sell, lease, or otherwise transfer real property owned by it and lying between the high water line of the Pacific Ocean and the public street or highway nearest the Pacific Ocean without reserving to the public the right of access over such real property, unless such local agency or its grantee shall make available to the public an alternate route which, in the judgment of the local agency, gives equal or greater public access to the Pacific Ocean in the same immediate vicinity.

Any public access right or rights identified or provided pursuant to this section shall be expressly described in any document effecting the sale, lease, or transfer of such real property.

(Amended by Stats. 1976, Ch. 1259.)






ARTICLE 2.6 - Restoration of Records Destroyed by Public Calamity

53040

(a) As used in this section:

(1) “Acquire” includes acquisition by gift, purchase, lease, eminent domain, or otherwise.

(2) “Local public entity” means any public entity other than the state.

(3) “Public record plant” means the plant, or any part thereof, or any record therein, of any person engaged in the business of searching or publishing public records or insuring or guaranteeing titles to real property, including copies of public records and abstracts or memoranda taken from public records, which is owned by or in the possession of such person or which is used by him in his business.

(b) If public records of a local public entity have been lost or destroyed by conflagration or other public calamity, the local public entity may acquire the right to reproduce such portion of a public record plant as is necessary for the purpose of restoring or replacing the records or their substance.

(Added by Stats. 1975, Ch. 1240.)






ARTICLE 3 - Roster of Public Agencies

53050

The term “public agency,” as used in this article, means a district, public authority, public agency, and any other political subdivision or public corporation in the state, but does not include the state or a county, city and county, or city.

(Amended by Stats. 1965, Ch. 653.)



53051

(a) Within seventy (70) days after the date of commencement of its legal existence, the governing body of each public agency shall file with the Secretary of State on a form prescribed by the Secretary of State and also with the county clerk of each county in which the public agency maintains an office, a statement of the following facts:

1. The full, legal name of the public agency.

2. The official mailing address of the governing body of the public agency.

3. The name and residence or business address of each member of the governing body of the public agency.

4. The name, title, and residence or business address of the chairman, president, or other presiding officer, and clerk or secretary of the governing body of such public agency.

(b) Within 10 days after any change in the facts required to be stated pursuant to subdivision (a), an amended statement containing the information required by subdivision (a) shall be filed as provided therein. The information submitted to the Secretary of State shall be on a form prescribed by the Secretary of State.

(c) It shall be the duty of the Secretary of State and of the county clerk of each county to establish and maintain an indexed “Roster of Public Agencies,” to be so designated, which shall contain all information filed as required in subdivisions (a) and (b), which roster is hereby declared to be a public record.

(Amended by Stats. 1990, Ch. 210, Sec. 1.)






ARTICLE 3.5 - Cable Television and Video Provider Customer Service and Information Act

53054

This act shall be known and may be cited as the Cable Television and Video Provider Customer Service and Information Act.

(Added by Stats. 1992, Ch. 262, Sec. 1. Effective January 1, 1993.)



53054.1

The Legislature finds and declares all of the following:

(a) In an unregulated environment, customers of cable and video providers should get their money’s worth for the service they subscribe to, and one way to ensure this is to encourage that customer service standards be established and that customers be informed to those standards.

(b) Cable television and video providers have made efforts to provide high-quality service to their customers. Cable television and video providers should continue to establish standards for customer service so as to further the development of high-quality customer service.

(c) It is not the intent of this article to establish standards for customer service, but to encourage cable television and video providers to inform their customers about the standards they have established and to work to achieve these customer service goals.

(Added by Stats. 1992, Ch. 262, Sec. 1. Effective January 1, 1993.)



53054.2

As used in this article:

(a) “Cable television operator” means the person or entity providing cable television services through the cable television system.

(b) “Cable television system” means a community antenna television system, under common ownership and control, serving a franchise area or two or more contiguous or electronically connected franchise areas.

(c) “Video provider” means any person, company, or service which provides one or more channels of video programming to a residence, including a home, condominium, apartment, or mobilehome, where some fee is paid, whether directly or as included in dues or rental charges, for that service, whether or not public rights-of-way are utilized in the delivery of the video programming. A “video provider” shall include, but not be limited to, providers of cable television, master antenna television, satellite master antenna television, direct broadcast satellite, multipoint distribution service, and other providers of video programming, whatever their technology.

(Added by Stats. 1992, Ch. 262, Sec. 1. Effective January 1, 1993.)



53055

Each cable television operator or video provider in the state shall establish customer service standards. These customer service standards shall include, but not be limited to, standards regarding the following:

(a) Installation, disconnection, service and repair obligations, employee identification and service call response time and scheduling.

(b) Customer telephone and office hours; procedures for billing, charges, refunds, and credits.

(c) Procedures for termination of service.

(d) Notice of the deletion of a programming service, the changing of channel assignments, or an increase in rates.

(e) Complaint procedures and procedures for bill dispute resolution.

(Added by Stats. 1992, Ch. 262, Sec. 1. Effective January 1, 1993.)



53055.1

(a) Each cable television operator or video provider shall annually distribute to employees, to each customer, and to the city, county, or city and county in which the cable television operator or video provider furnishes service to customers, a notice describing these customer service standards. New customers shall also be provided with this notice when service is initiated.

(b) The notice given to new customers pursuant to this section shall include, in addition to all of the information described in subdivisions (a) to (e), inclusive, of Section 53055, all of the following:

(1) A listing of the services offered by the cable television operator or video provider which clearly describes all levels of service, and including the rates for each level of service, provided that, if the information concerning levels of service and rates is otherwise distributed to new customers upon installation by the cable television operator or video provider, the information need not be included in the notice to new customers required by this section.

(2) The telephone number or numbers through which customers may subscribe to, change, or terminate service, request customer service, or seek general or billing information.

(3) A description of the rights and remedies which the cable television operator or video provider may make available to its customers if the cable television operator or video provider does not materially meet its customer service standards.

(Added by Stats. 1992, Ch. 262, Sec. 1. Effective January 1, 1993.)



53055.2

After the customer service standards established pursuant to Section 53055 have been in effect for one year, each cable television operator and video provider shall report annually on the performance of that cable television operator or video provider with regard to meeting its customer service standards. This report shall be included in the annual notice required by Section 53055.1.

(Added by Stats. 1992, Ch. 262, Sec. 1. Effective January 1, 1993.)



53055.3

No provision of this article shall be construed to preempt the prerogative of a city, county, or city and county to enforce customer protection standards that are contained in a franchise or license granted to a cable television operator or video provider pursuant to Section 53066.1 or that are otherwise authorized by law for other cable television operators or video providers.

(Added by Stats. 1992, Ch. 262, Sec. 1. Effective January 1, 1993.)



53056

(a) The legislative body of the city, county, or city and county in which the cable television operator or video provider furnishes service to customers may, by ordinance, provide a schedule of penalties for the failure of the cable television operator or video provider to distribute the annual notice required by Section 53055.1, not to exceed five hundred dollars ($500) for each year in which the notice is not distributed to all customers.

(b) The city, county, or city and county shall give a cable television operator or video provider written notice of any alleged failure to distribute to all customers the annual notice required by Section 53055.1 before imposing any penalty pursuant to subdivision (a). If the cable television operator or video provider distributes this notice to all customers within 60 days after receipt of the notice from the city, county, or city and county pursuant to this subdivision, no penalty shall be imposed upon the cable television operator or video provider pursuant to subdivision (a).

(Added by Stats. 1992, Ch. 262, Sec. 1. Effective January 1, 1993.)






ARTICLE 4 - Miscellaneous

53060

The legislative body of any public or municipal corporation or district may contract with and employ any persons for the furnishing to the corporation or district special services and advice in financial, economic, accounting, engineering, legal, or administrative matters if such persons are specially trained and experienced and competent to perform the special services required.

The authority herein given to contract shall include the right of the legislative body of the corporation or district to contract for the issuance and preparation of payroll checks.

The legislative body of the corporation or district may pay from any available funds such compensation to such persons as it deems proper for the services rendered.

(Amended by Stats. 1968, Ch. 1384.)



53060.1

(a) It is the intent of the Legislature in enacting this section, to provide a uniform limit on the retirement benefits for the members of the legislative bodies of all political subdivisions of the state, including charter cities and charter counties. The Legislature finds and declares that uneven, conflicting, and inconsistent retirement benefits for legislative bodies distort the statewide system of intergovernmental finance. The Legislature further finds and declares that the inequities caused by these problems extend beyond the boundaries of individual public agencies.

Therefore, the Legislature finds and declares that these problems are not merely municipal affairs or matters of local interest and that they are truly matters of statewide concern that require the direct attention of the state government. In providing a uniform limit on the retirement benefits for the legislative bodies of all political subdivisions of the state, the Legislature has provided a solution to a statewide problem that is greater than local in its effect.

(b) Notwithstanding any other provision of law, the retirement benefits of any member of a legislative body of any city, including a charter city, county, including a charter county, city and county, special district, school district, or any other political subdivision of the state shall be no greater than that received by nonsafety employees of that public agency. In the case of agencies with different benefit structures, the benefits of members of the legislative body shall not be greater than the most generous schedule of benefits being received by any category of nonsafety employees.

(c) Notwithstanding any other provision of law, members of the legislative body of a city, including a charter city, county, including a charter county, city and county, special district, school district, or any other political subdivision of the state shall not be eligible to accrue multiple retirement benefits greater than the most generous schedule of benefits being received by any category of nonsafety employees from two or more public agencies for concurrent service except in the case of a member who serves as a regular full-time employee in a separate public agency.

(d) This section shall be applicable to any member of a legislative body whose first service commences on and after January 1, 1995.

(Added by Stats. 1994, Ch. 1065, Sec. 1. Effective January 1, 1995.)



53060.3

(a) Every employee of a local agency has the right to inspect personnel records pursuant to Section 1198.5 of the Labor Code.

(b) As used in this section:

(1) “City” means any city or municipal corporation, whether general law city or charter city.

(2) “County” means any county, whether general law county or charter county, including a city and county.

(3) “Local agency” means any city, county, city and county, special district, authority, community redevelopment agency, or other political subdivision of the state.

(Added by Stats. 2000, Ch. 886, Sec. 9. Effective January 1, 2001.)



53060.5

The term “district,” as used in this section, means a district, public authority, public agency, and any other political subdivision or public corporation in the state, but does not include the state or a county, city and county, or city.

Any district, directly or through a representative, may attend the Legislature or any other legislative body, including Congress, and any committees thereof and present information to aid the passage of legislation which the district deems beneficial to the district or to prevent the passage of legislation which the governing board of the district deems detrimental to the district. The cost and expense incident thereto are proper charges against the district. Such districts may enter into and provide for participation in the business of associations and through a representative of the associations attend the Legislature, or any other legislative body, including Congress, and any committees thereof, and present information to aid the passage of legislation which the association deems beneficial to the districts in the association, or to prevent the passage of legislation which the association deems detrimental to the districts in the association. The cost and expense incident thereto are proper charges against the districts comprising the association.

Each member of the district board engaging in such activities on behalf of the district shall be allowed eleven cents ($0.11) per mile, without any constructive mileage, for his expenses of traveling necessarily done by automobile, and his actual traveling expenses when he travels by public conveyance.

(Amended by Stats. 1971, Ch. 227.)



53060.7

(a) The Legislature hereby finds and declares the following:

(1) That police protection is an essential service for the protection of life and property and necessary to ensure the orderly conduct of society.

(2) Cities and counties have been the traditional law enforcement providers in the state.

(3) Some special districts have been granted statutory authorization to perform police protection activities. These districts include the Bear Valley Community Services District, the Broadmoor Police Protection District, the Kensington Police Protection and Community Services District, the Lake Shastina Community Services District, and the Stallion Springs Community Services District.

(4) These districts are authorized to perform the same police protection duties and functions as cities and counties.

(5) These districts wholly supplant the law enforcement functions of the county within the jurisdiction of that district.

(6) These districts employ peace officers, as described in Section 830.1 of the Penal Code, who are certified as meeting those standards and requirements adopted pursuant to Article 2 (commencing with Section 13510) of Chapter 1 of Title 4 of Part 4 of the Penal Code.

(7) These districts are eligible to receive state funding pursuant to the following:

(A) Section 30061 (Citizen’s Option for Public Safety Program (COPS)).

(B) Section 29550.4 (booking fee reimbursement).

(C) Item 9210-106-0001 of the Budget Act of 2001 (technology grants).

(b) The Legislature hereby recognizes the importance of the agencies identified in subdivision (a) in performing essential police protection services within these agencies’ respective communities and, in enacting laws, shall attempt to encourage funding equity among all local law enforcement agencies for public safety purposes.

(Added by Stats. 2001, Ch. 176, Sec. 13. Effective January 1, 2002.)



53061

The legislative body of a city, county, or fire protection district may expend money for the payment of contributions to a retirement system authorized to do business in the State for retirement benefits to volunteer or paid firemen of the fire department. For the purposes of determining such contributions the compensation of such firemen shall be either the compensation actually paid or that provided by Section 4458 of the Labor Code, whichever is greater. The legislative body may by ordinance provide for the conditions of retirement and may contract with such retirement system as provided in the ordinance. The authority granted by this section shall not be construed as a limitation on any powers heretofore or hereafter granted to the legislative body of a city, county, or fire protection district to provide for the retirement of volunteer or paid firemen.

(Added by Stats. 1953, Ch. 754.)



53062

Whenever any notice or other communication is required by law to be mailed by registered mail to or by any county, city or district, or any officer or agency thereof, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of such law.

(Added by Stats. 1955, Ch. 1668.)



53063

Any county, city, city and county, district, authority or other public corporation or agency which has the power to produce, conserve, control or supply water for beneficial purposes shall have the power to engage in practices designed to produce, induce, increase or control rainfall or other precipitation for the general benefit of the territory within it.

(Added by renumbering Section 53062 (as added by Stats. 1955, Ch. 1283) by Stats. 1957, Ch. 65.)



53064

Notwithstanding any other provision of law, in the event there are two or more identical lowest or highest bids, as the case may be, submitted to a local agency for the purchase, sale, or lease of real property, supplies, materials, equipment, services, bonds, or the awarding of any contract, pursuant to a provision requiring competitive bidding, the local agency may determine by lot which bid shall be accepted. “Local agency” shall include any city, county, city and county, or public district.

(Added by Stats. 1970, Ch. 59.)



53064.5

No local agency furnishing water for residential use to a tenant shall seek to recover any charges or penalties for the furnishing of water to or for the tenant’s residential use from any subsequent tenant on account of nonpayment of charges by a previous tenant. The local agency may, however, require that service to subsequent tenants be furnished on the account of the landlord or property owner.

(Added by Stats. 1985, Ch. 1251, Sec. 1.)



53065

The provisions of law (except Section 25256 of this code) relating to budgets and other fiscal matters except borrowing which apply to counties shall also apply to any district, whose governing body is the board of supervisors or for which county fiscal officers are ex officio fiscal officers, except that this section shall not apply:

(a) To school districts;

(b) To districts including two or more counties;

(c) Where such matters are otherwise provided by law.

(Amended by Stats. 1962, 1st Ex. Sess., Ch. 4.)



53065.5

Each special district, as defined by subdivision (a) of Section 56036, shall, at least annually, disclose any reimbursement paid by the district within the immediately preceding fiscal year of at least one hundred dollars ($100) for each individual charge for services or product received. “Individual charge” includes, but is not limited to, one meal, lodging for one day, transportation, or a registration fee paid to any employee or member of the governing body of the district. The disclosure requirement shall be fulfilled by including the reimbursement information in a document published or printed at least annually by a date determined by that district and shall be made available for public inspection.

(Amended by Stats. 1995, Ch. 529, Sec. 4. Effective October 4, 1995.)



53066

(a) Any city or county or city and county in the State of California may, pursuant to such provisions as may be prescribed by its governing body, authorize by franchise or license the construction of a community antenna television system. In connection therewith, the governing body may prescribe such rules and regulations as it deems advisable to protect the individual subscribers to the services of such community antenna television system.

(b) The award of the franchise or license may be made on the basis of quality of service, rates to the subscriber, income to the city, county or city and county, experience and financial responsibility of the applicant plus any other consideration that will safeguard the local public interest, rather than a cash auction bid.

(c) The maximum franchise fee for any franchise or license hereafter awarded pursuant to this section or pursuant to any ordinance adopted under authority of this section by any city or county or city and county shall be 5 percent of the grantee’s gross receipts from its operations within such city or county or city and county. Intrastate telecommunications services subject to taxation under Part 22 (commencing with Section 44000) of Division 2 of the Revenue and Taxation Code shall not be included, prior to July 1, 1988, in the gross receipts subject to any cable television franchise fee.

(d) Any cable television franchise or license awarded by a city or county or city and county pursuant to this section may authorize the grantee thereof to place wires, conduits and appurtenances for the community antenna television system along or across such public streets, highways, alleys, public properties, or public easements of said city or county or city and county. Public easements, as used in this section, shall include but shall not be limited to any easement created by dedication to the city or county or city and county for public utility purposes or any other purpose whatsoever.

(e) No person may commence the construction of a cable television system without a franchise or license granted by the city, county, or city and county in which the cable television system will operate.

(Amended by Stats. 1989, Ch. 700, Sec. 2.)



53066.01

Notwithstanding the provisions of Section 53066, with respect to any franchise which becomes effective on or after January 1, 1984, the initial franchise fee payment shall not be paid or be made payable in advance for any period of operation which occurs more than 12 months following the date upon which initial payment is made, except that in the case of a joint powers agency which includes a county, or any portion thereof, and one or more cities, formed for purposes of issuing and administering one or more cable television franchises for a community antenna system in an area comprising more than 300,000 households, there may be an advance payment of franchise fees for purposes of the initial preparation, execution, administration, and supervision of the franchise documents and construction of the community antenna system, which payment shall not exceed eight hundred thousand dollars ($800,000).

Any advance payment of a franchise fee shall be credited against a franchise fee which subsequently becomes payable. No payment of franchise fees, other than the initial payment, may be made in advance.

(Added by Stats. 1983, Ch. 1230, Sec. 2.)



53066.2

(a) In awarding a cable television franchise pursuant to Section 53066, a city, county, or city and county shall assure that access to cable service is not denied to any group of potential residential cable subscribers because of the income of the residents of the local area in which the group resides.

(b) Nothing in subdivision (a) authorizes a city, county, or city and county to require a cable operator to build a line extension to a home which may be too remote and where the cost to wire is substantially above the average cost of providing cable television service in that community.

(c) Any city, county, or city and county may consider that a franchise is abandoned and may take appropriate action, including revocation of a franchise agreement, after notice and an opportunity for hearing has been given to the franchisee, if it reasonably determines that the franchise has denied cable service to a group of residents because of the income of the residents of the local area in which the group resides in violation of subdivision (a).

(Added by Stats. 1988, Ch. 1313, Sec. 2.)



53066.3

(a) If a city, county, or city and county elects to grant an additional cable television franchise in an area where a franchise has already been granted to a cable television operator, it shall do so only after a public hearing noticed pursuant to Section 6066, in a newspaper of general circulation as defined in Section 6000, where all of the following have been considered:

(1) Whether there will be significant positive or negative impacts on the community being served.

(2) Whether there will be an unreasonable adverse economic or aesthetic impact upon public or private property within the area.

(3) Whether there will be an unreasonable disruption or inconvenience to existing users, or any adverse effect on future use, of utility poles, public easements, and the public rights-of-way contrary to the intent of Section 767.5 of the Public Utilities Code.

(4) Whether the franchise applicant has the technical and financial ability to perform.

(5) Whether there is any impact on the franchising authority’s interest in having universal cable service.

(6) Whether other societal interests generally considered by franchising authorities will be met.

(7) Whether the operation of an additional cable television system in the community is economically feasible.

(8) Such other additional matters, both procedural and substantive, as the franchising authority may determine to be relevant.

(b) Nothing in this section prevents any city, county, or city and county from considering the approval or denial of an additional cable service franchise in any area of the city, county, or city and county, subject to compliance with subdivision (d), or the imposing of additional terms and conditions upon the granting of the franchise, as the city, county, or city and county determines is necessary or appropriate.

(c) The city, county, or city and county shall make a final determination as to whether to grant the additional franchise within six months of the application date unless the jurisdiction can establish that the applicant has unreasonably delayed proceedings designed to consider the matters set forth in paragraphs (1) to (8), inclusive, of subdivision (a).

(d) Any additional franchise granted to provide cable television service in an area in which a franchise has already been granted and where an existing cable operator is providing service or certifies to the franchising authority that it is ready, willing, and able to provide service, shall require the franchisee to wire and serve the same geographical area within a reasonable time and in a sequence which does not discriminate against lower income or minority residents, and shall contain the same public, educational, and governmental access requirements that are set forth in the existing franchise. This subdivision does not apply where all existing cable operators certify to the franchising authority that they do not intend to provide service within a reasonable time to the area to be initially served by the additional franchise.

(Amended by Stats. 1990, Ch. 413, Sec. 1.)



53066.4

Every cable television system operating under a franchise or license awarded pursuant to Section 53066 shall, by July 1, 1984, and thereafter, offer to make a lockbox available to each of its subscribers. The monthly service charge for a lockbox shall not exceed fifty cents ($0.50), except that on January 1, 1985, and annually thereafter, the maximum monthly service charge shall be increased by an amount equal to the percentage increase in the Consumer Price Index.

A city, county, or city and county is not precluded by this or any other provision of law from requiring, as a condition to the granting of a franchise, that a cable television system make lockboxes available to subscribers without charge.

For purposes of this section, a “lockbox” is a parental control device, either in the form of a separate unit or incorporated into a descrambler or other piece of equipment used to provide cable television service, which is made operational by a key or by a code, and which enables the subscriber to prevent the viewing of any pay channel offering adult programming.

(Added by Stats. 1983, Ch. 264, Sec. 1.)



53066.5

Unless a cable television system operating under a franchise granted pursuant to Section 53066 incorporates technology to prevent unwanted reception of audio and video signals from occurring under normal operating conditions, the system shall provide a written statement to all new subscribers advising them that audio or video signals, or both, may be present on certain channels to which they do not subscribe.

(Added by Stats. 1984, Ch. 585, Sec. 1.)



53067

(a) The Legislature finds and declares the following:

(1) That trees and other woody plants respond in specific and predictable ways to pruning and other maintenance practices.

(2) That careful scientific studies indicate that arboriculture practices including, but not limited to, “topping” are often misunderstood and misapplied.

(3) That the results of the 1988 California urban forestry survey prepared by Plant Science and Research for the California Department of Forestry and Fire Protection’s Urban Forestry Program summarizes that an estimated 5.9 million street trees are managed by California cities of which approximately 30 percent of the cities and 20 counties do not have tree ordinances of any kind. That in 1988 an estimated one hundred nine million dollars ($109,000,000) statewide was spent on municipal tree maintenance, less than 1 percent of most city and county budgets, with an average of sixteen dollars and 82 cents ($16.82) per street and park tree per year and an average of four dollars and 68 cents ($4.68) per resident per year. California’s city governments support urban forestry. Support for tree programs is highest in communities where citizens are involved.

Conclusions of the urban forestry survey state that most cities need an aggressive tree planting program to maintain tree densities at current levels, to keep pace with urban growth, increase species diversity, maintain the health and vigor of their trees, and put more effort into long-term master planning of urban forests. To derive the maximum ecological benefit from the urban forest, the current trend towards planting smaller trees will need to be reversed. Counties lag far behind cities in urban forestry efforts. Most tree programs need to put greater emphasis on educating the public on the benefits the urban forest provides. A healthy flourishing urban forest cannot be developed and maintained without foresight, proper care, and good management.

(4) That the California Department of Forestry and Fire Protection Guidelines for Developing and Evaluating Tree Ordinances 1991 publications states that an ordinance shall be developed for the purpose of prohibiting topping of public and private trees. Topping is the practice of cutting back large diameter branches of a mature tree to stubs and is a particularly destructive pruning practice. It is stressful to mature trees, and may result in reduced vigor, decline, or even death of trees. In addition, new branches that form below the cuts are only weakly attached to the tree and are in danger of splitting out. Topped trees require constant maintenance to prevent this from happening and it is often impossible to restore the structure of the tree crown after topping. Unfortunately many people believe that topping is a proper way to prune a tree, and this destructive practice is prevalent in some communities.

(5) That in an effort to promote practices that encourage the preservation of tree structure, and public safety and health, these standards developed through careful scientific studies by leading industry consultants, United States Department of Forestry scientists, and professors of horticulture and plant pathology, are recognized standards by the Department of Parks and Recreation, California Department of Forestry and Fire Protection, University of California Co-operative Extension Farm advisers, the National Arborist Association, the International Society of Arboriculture, American Forestry Association, and numerous tree planting and preservation organizations throughout the state and nation.

(6) That those standards are working guidelines, recognizing that trees are individually unique in form and structure and that their pruning or maintenance needs may not always fit strict rules.

(7) That the International Society of Arboriculture founded in 1924 with over 21 chapters throughout the world publishes the monthly Journal of Arboriculture which is devoted to the dissemination of knowledge in the science and art of growing and maintaining shade and ornamental trees. The Journal of Arboriculture, March 1988, Volume 14, No. 3, page 76, states that properly trimmed trees not only require less manhours on their next cycle but some may not even need trimming. This conclusion was based on a study performed at Delmarva Power in Maryland during the 1982–84 trim cycles. Results indicate a 25 percent reduction in work force and a 7.4 percent reduction in costs in the first three years.

(8) That the use of proper tree maintenance techniques benefits the public because of reduced costs, reduced hazards, reduced public liability, protection from premature decline or death (conserving energy reducing carbon dioxide and ozone, absorbing particulate matter, producing more oxygen by increasing canopy spread, reduction in wind speed, reducing noise pollution, increasing real property values, enhancing visual and aesthetic qualities that attract visitors and businesses, serve as a source of community image and pride by providing maximum shade and canopy cover). As canopy cover increases the public benefits increase.

(9) (A) The Legislature’s findings recognize that topping of trees is a widespread misunderstood consumer request and this form of pruning detracts from public benefits including, but not limited to, safety and property values, and causes premature decline, death, disease, insects, woodrot, and increased maintenance costs. These findings also recognize that a great number of personnel performing maintenance on trees unknowingly and unintentionally produce irreversible harm.

(B) The Legislature finds that nonregulated commercial tree service firms that advertise topping are widespread among commercial advertising including the yellow pages, but not limited to newspaper advertising, and that millions of dollars have been spent topping trees including publicly owned trees.

(C) The Legislature finds that modern techniques utilized by certified arborists through scientific study and continued education are of value and benefit to the citizens of California and to all who care for our resources.

(b) Notwithstanding any other provision of law, the California Department of Forestry and Fire Protection through Sections 4799.06 to 4799.12, inclusive, of the Public Resources Code, shall to the extent possible, furnish to every public agency, including the state, but not limited to, a city and county, school district, or community college district copies of these publications as listed: Western Chapter International Society of Arboriculture Pruning Standards, California Department of Parks and Recreation specifications for pruning trees, and National Arborist Association Standards of pruning shade trees.

(Added by Stats. 1992, Ch. 755, Sec. 1. Effective January 1, 1993.)



53068

Any local agency, as defined in Section 54951 of the Government Code, which seeks to enter a contract that requires the letting of bids, shall specify in the public notice the place such bids are to be received and the time by which they shall be received. Any bids received by such local agency after the time specified in the notice shall be returned unopened.

(Added by Stats. 1967, Ch. 658.)



53069

In any agreement entered into whereby any city, county, city and county, or local agency obtains a grant of easement, lease, license, right-of-way or right-of-entry, the city, county, city and county or agency entering into the agreement may agree to indemnify and hold harmless the grantor, lessor, or licensor and may agree to repair or pay for any damage proximately caused by reason of the uses authorized by such easement, lease, license, right-of-way, or right-of-entry agreement. “Local agency” shall include any public district, public corporation, or other political subdivision of the state.

(Added by Stats. 1968, Ch. 491.)



53069.3

(a) A city, county, or city and county may enact an ordinance to provide for the use of city or county funds to remove graffiti or other inscribed material from publicly or privately owned real or personal property located within the city, county, or city and county and to replace or repair public or privately owned property within that city, county, or city and county that has been defaced with graffiti or other inscribed material that cannot be removed cost effectively.

(b) The ordinance shall authorize only the removal of the graffiti or other inscribed material itself, or, if the graffiti or other inscribed material cannot be removed cost effectively, the repair or replacement of the portion of the property that was defaced, and not the painting, repair, or replacement of other parts of the property that were not defaced.

(c) (1) The removal, repair, or replacement may be performed, in the case of publicly owned real or personal property, only after securing the consent of the public entity having jurisdiction over the property, and in the case of privately owned real or personal property, only after securing the consent of the owner or possessor.

(2) The law enforcement agency with primary jurisdiction in a city, county, or city and county that enacts an ordinance pursuant to this section may promulgate procedures for preremoval preservation of sufficient evidence of the graffiti or other inscribed material for criminal prosecutions or proceedings pursuant to Section 602 of the Welfare and Institutions Code pertaining to the person or persons who inscribed the graffiti or other material. These procedures shall be followed by the city, county, or city and county prior to or during removal of graffiti or other inscribed material.

(d) (1) If a city enacts an ordinance pursuant to this section, the city may also enact an ordinance to establish a procedure pursuant to Section 38772, 38773, 38773.1, 38773.2, 38773.5, or 38773.6 to recover city funds used pursuant to this section to remove graffiti or other inscribed material from publicly or privately owned real or personal property within the city.

(2) If a county enacts an ordinance pursuant to this section, the county may enact an ordinance to establish a procedure pursuant to Section 25845 to recover county funds used pursuant to this section to remove graffiti or other inscribed material from publicly or privately owned real or personal property within the county.

(3) As used in this section, “city or county funds” include, but are not limited to, court costs, attorney’s fees, costs of removal of the graffiti or other inscribed material, costs of repair and replacement of defaced property, costs of administering and monitoring the participation of a defendant and his or her parents or guardians in a graffiti abatement program, and the law enforcement costs incurred by the city or county in identifying and apprehending the person who created, caused, or committed the graffiti or other inscribed material on the publicly or privately owned permanent real or personal property within the city or county.

(e) As used in this section, “graffiti or other inscribed material” includes any unauthorized inscription, word, figure, mark, or design that is written, marked, etched, scratched, drawn, or painted on any real or personal property.

(f) This section does not preclude the abatement of graffiti or other inscribed material as a nuisance pursuant to Section 25845 or 38773.5 or the enactment or enforcement of any criminal law with respect to nuisance.

(Amended by Stats. 1996, Ch. 600, Sec. 1. Effective January 1, 1997.)



53069.4

(a) (1) The legislative body of a local agency, as the term “local agency” is defined in Section 54951, may by ordinance make any violation of any ordinance enacted by the local agency subject to an administrative fine or penalty. The local agency shall set forth by ordinance the administrative procedures that shall govern the imposition, enforcement, collection, and administrative review by the local agency of those administrative fines or penalties. Where the violation would otherwise be an infraction, the administrative fine or penalty shall not exceed the maximum fine or penalty amounts for infractions set forth in subdivision (b) of Section 25132 and subdivision (b) of Section 36900.

(2) The administrative procedures set forth by ordinance adopted by the local agency pursuant to paragraph (1) shall provide for a reasonable period of time, as specified in the ordinance, for a person responsible for a continuing violation to correct or otherwise remedy the violation prior to the imposition of administrative fines or penalties, when the violation pertains to building, plumbing, electrical, or other similar structural or zoning issues, that do not create an immediate danger to health or safety.

(b) (1) Notwithstanding the provisions of Section 1094.5 or 1094.6 of the Code of Civil Procedure, within 20 days after service of the final administrative order or decision of the local agency is made pursuant to an ordinance enacted in accordance with this section regarding the imposition, enforcement or collection of the administrative fines or penalties, a person contesting that final administrative order or decision may seek review by filing an appeal to be heard by the superior court, where the same shall be heard de novo, except that the contents of the local agency’s file in the case shall be received in evidence. A proceeding under this subdivision is a limited civil case. A copy of the document or instrument of the local agency providing notice of the violation and imposition of the administrative fine or penalty shall be admitted into evidence as prima facie evidence of the facts stated therein. A copy of the notice of appeal shall be served in person or by first-class mail upon the local agency by the contestant.

(2) The fee for filing the notice of appeal shall be as specified in Section 70615. The court shall request that the local agency’s file on the case be forwarded to the court, to be received within 15 days of the request. The court shall retain the fee specified in Section 70615 regardless of the outcome of the appeal. If the court finds in favor of the contestant, the amount of the fee shall be reimbursed to the contestant by the local agency. Any deposit of the fine or penalty shall be refunded by the local agency in accordance with the judgment of the court.

(3) The conduct of the appeal under this section is a subordinate judicial duty that may be performed by traffic trial commissioners and other subordinate judicial officials at the direction of the presiding judge of the court.

(c) If no notice of appeal of the local agency’s final administrative order or decision is filed within the period set forth in this section, the order or decision shall be deemed confirmed.

(d) If the fine or penalty has not been deposited and the decision of the court is against the contestant, the local agency may proceed to collect the penalty pursuant to the procedures set forth in its ordinance.

(Amended by Stats. 2007, Ch. 738, Sec. 14. Effective January 1, 2008.)



53069.5

A local agency, as defined in Section 54951, may offer and pay a reward, the amount thereof to be determined by the local agency, for information leading to the determination of the identity of, and the apprehension of, any person whose willful misconduct results in injury or death to any person or who willfully damages or destroys any property.

Any person whose willful misconduct has resulted in injury or death to any student or any person employed by or performing volunteer services for a local agency or who has willfully damaged or destroyed any property of a local agency or any property of any other local agency or state or federal agency located within the boundaries of the local agency shall be liable for the amount of any reward paid pursuant to this section and if he is an unemancipated minor his parent or guardian shall also be liable for the amount.

(Amended by Stats. 1976, Ch. 326.)



53069.6

Each local agency, as defined in Section 54951, shall take all practical and reasonable steps to recover civil damages for the negligent, willful, or unlawful damaging or taking of property of the local agency, including the institution of appropriate legal action.

(Added by Stats. 1971, Ch. 1522.)



53069.7

A local agency, as defined in Section 54951, may offer and pay a reward, the amount thereof to be determined by the local agency, to any person who comes to the aid of any peace officer of the local agency or who furnishes information leading to the arrest and conviction of any person or persons killing or assaulting with a deadly weapon or inflicting serious bodily harm upon a peace officer of the local agency while such officer is acting in the line of duty.

(Amended by Stats. 1978, Ch. 345.)



53069.75

In order to comply with state law requirements mandated by Section 3753 of Title 42 of the United States Code, which bases eligibility of federal grants under the Omnibus Control and Safe Streets Act, no local law shall prohibit a peace officer or custodial officer from identifying and reporting to the United States Immigration and Naturalization Service any person, pursuant to federal law or regulation, to whom both of the following apply:

(a) The person was arrested and booked, based upon the arresting officer’s probable cause to believe that the person arrested had committed a felony.

(b) After the arrest and booking in subdivision (a), the officer reasonably suspects that the person arrested has violated the civil provisions of the federal immigration laws.

(Added by Stats. 1993, Ch. 818, Sec. 1. Effective October 5, 1993.)



53069.8

(a) The board of supervisors of any county may contract on behalf of the sheriff of that county, and the legislative body of any city may contract on behalf of the chief of police of that city, to provide supplemental law enforcement services to:

(1) Private individuals or private entities to preserve the peace at special events or occurrences that happen on an occasional basis.

(2) Private nonprofit corporations that are recipients of federal, state, county, or local government low-income housing funds or grants to preserve the peace on an ongoing basis.

(3) Private entities at critical facilities on an occasional or ongoing basis. A “critical facility” means any building, structure, or complex that in the event of a disaster, whether natural or manmade, poses a threat to public safety, including, but not limited to, airports, oil refineries, and nuclear and conventional fuel powerplants.

(b) Contracts entered into pursuant to this section shall provide for full reimbursement to the county or city of the actual costs of providing those services, as determined by the county auditor or auditor-controller, or by the city, as the case may be.

(c) (1) The services provided pursuant to this section shall be rendered by regularly appointed full-time peace officers, as defined in Section 830.1 of the Penal Code.

(2) Notwithstanding paragraph (1), services provided in connection with special events or occurrences, as specified in paragraph (1) of subdivision (a), may be rendered by Level I reserve peace officers, as defined in paragraph (2) of subdivision (a) of Section 830.6 of the Penal Code, who are authorized to exercise the powers of a peace officer, as defined in Section 830.1 of the Penal Code, if there are no regularly appointed full-time peace officers available to fill the positions as required in the contract.

(d) Peace officer rates of pay shall be governed by a memorandum of understanding.

(e) A contract entered into pursuant to this section shall encompass only law enforcement duties and not services authorized to be provided by a private patrol operator, as defined in Section 7582.1 of the Business and Professions Code.

(f) Contracting for law enforcement services, as authorized by this section, shall not reduce the normal and regular ongoing service that the county, agency of the county, or city otherwise would provide.

(g) Prior to contracting for ongoing services under paragraph (2) or (3) of subdivision (a), the board of supervisors or legislative body, as applicable, shall discuss the contract and the requirements of this section at a duly noticed public hearing.

(Amended by Stats. 2006, Ch. 87, Sec. 1. Effective January 1, 2007.)



53069.81

(a) The Board of Supervisors of the County of Orange or the city council of a city within that county may, as part of a pilot project, contract to provide supplemental law enforcement services to homeowners’ associations, as defined in Section 4080 of the Civil Code, on an occasional or ongoing basis to enforce the Vehicle Code on a homeowners’ association’s privately owned and maintained road, as provided by Section 21107.7 of the Vehicle Code.

(b) Contracts entered into pursuant to this section shall provide for full reimbursement to the county or city of the actual costs of providing those services, as determined by the county auditor or auditor-controller or the city auditor.

(c) (1) The services provided pursuant to this section shall be rendered by regularly appointed full-time peace officers, as defined in Section 830.1 of the Penal Code.

(2) Notwithstanding paragraph (1), services provided in connection with special events or occurrences, as specified in paragraph (1) of subdivision (a) of Section 830.6 of the Penal Code, may be rendered by Level I reserve peace officers, as defined in paragraph (2) of subdivision (a) of Section 830.6 of the Penal Code, who are authorized to exercise the powers of a peace officer, as defined in Section 830.1 of the Penal Code, if regularly appointed full-time peace officers are not available to fill the positions as required in the contract.

(d) Peace officer rates of pay shall be governed by a memorandum of understanding.

(e) A contract entered into pursuant to this section shall encompass only law enforcement duties and not services authorized to be provided by a private patrol operator, as defined in Section 7582.1 of the Business and Professions Code.

(f) Contracting for law enforcement services, as authorized by this section, shall not reduce the normal and regular ongoing service that the county or city or agency of the county or city otherwise would provide.

(g) Prior to contracting for ongoing services under subdivision (a), the board of supervisors or city council shall discuss the contract and the requirements of this section at a duly noticed public hearing.

(h) On or before June 30, 2016, if the board of supervisors or city council enters into the contract authorized pursuant to subdivision (a), the Department of Justice shall prepare and submit to the Legislature a report on the impact that a contract entered into pursuant to this section has on the provision of law enforcement services to people in communities within the county that are not served by supplemental police services provided pursuant to this section. This report shall be submitted in compliance with Section 9795. If the board of supervisors or city council enters into the contract, the board of supervisors or city council, as appropriate, shall reimburse the department for the costs of preparing and submitting the report and may seek reimbursement from the homeowners’ association for these costs.

(i) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 626, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions.)



53069.85

The legislative body of a city, county, or district may include or cause to be included in contracts for public projects a provision establishing the time within which the whole or any specified portion of the work contemplated shall be completed. The legislative body may provide that for each day completion is delayed beyond the specified time, the contractor shall forfeit and pay to the agency involved a specified sum of money, which may be deducted from any payments due or to become due to the contractor. The sum so specified is valid as liquidated damages unless manifestly unreasonable under the circumstances existing at the time the contract was made. A contract for such a project may also provide for the payment of extra compensation to the contractor, as a bonus for completion prior to the specified time. These provisions, if used, shall be included in the specifications upon which proposals or bids are received, which specifications shall clearly set forth the liquidated damages provisions.

For purposes of this section, “public project” shall include the erection, construction, alteration, repair, or improvement of any structure, building, road, railway, or other improvement, and the procurement of any other goods or services that are manufactured specifically, designed specifically, or produced specifically, pursuant to a contract with a public agency.

(Amended by Stats. 1990, Ch. 1065, Sec. 1. Effective September 19, 1990.)



53069.9

(a) Any public agency providing water for fire protection purposes may, by ordinance or resolution, fix and collect a charge to pay the costs of operation, installation, capital, maintenance, repair, alteration, or replacement of facilities and equipment related to supplying water for fire protection purposes.

Except as provided in subdivision (b), any such charge fixed pursuant to this section, may be made on all land within the public agency to which water is made available for fire protection purposes. The legislative body of the agency which fixes such a charge may establish schedules varying the charges in different localities within the agency depending on the cost of operation, installation, capital, maintenance, repair, alteration, or replacement of facilities and equipment related to supplying water for fire protection purposes. Such charges may be collected at the same time and in the same manner as other water rates or water charges collected by the public agency.

(b) (1) A public agency providing water for fire protection purposes shall not charge, levy, assess, fix, or collect any charge, tax, fee, rate, assessment, or levy of any kind whatsoever in connection with its water system on or from any entity providing fire protection service to others for supplying water for such fire protection purposes within the service area of such entity providing fire protection service or for any costs of operation, installation, capital, maintenance, repair, alteration, or replacement of facilities and equipment related to supplying water for such fire protection purposes within the service area of such entity providing fire protection service, except pursuant to a written agreement with such entity providing fire protection service.

(2) The provisions of paragraph (1) of this subdivision shall not restrict or limit a public agency providing water for fire protection purposes from levying charges for water service or facilities, including water for fire protection purposes, on any person, property, or entity, whether public or private, other than on an entity providing fire protection service.

Such charges shall be collected from such other persons, property, or entities pursuant to existing provisions of law which authorize such charges, or from an entity providing fire protection services only pursuant to a written agreement authorizing such charges.

(c) For the purposes of this section, “entity providing fire protection services” means a city, county, or city and county, whether general law or chartered, or a fire company, fire protection district, or any other person, association, company, corporation, district, municipal corporation, or any other public or private entity, which public or private entity or person provides fire protection services to any other public or private entity or person.

(Amended by Stats. 1981, Ch. 73, Sec. 1.)



53070

(a) No city, county, or district may enact an ordinance prohibiting or regulating the playing of duplicate bridge. Duplicate bridge is defined as the card game of bridge played at tournaments conducted by bridge associations, bridge clubs or bridge studios which do not permit wagering or gambling on the outcome of the bridge games played in their tournaments, or otherwise, either by the rules of said associations or the rules of the individual bridge clubs and bridge studios.

(b) The person or persons in charge of any duplicate bridge tournament shall post, or cause to be posted, in the place where the tournament is conducted and in such manner as to be visible to participants, the rule of the association, club, or studio which prohibits wagering or gambling. Such person or persons shall permit inspection of the rules of the association, club, or studio by law enforcement officers and licensing officials of the county or city in which the tournament is conducted.

(Added by renumbering Section 9612.5 by Stats. 1971, Ch. 438.)



53071

It is the intention of the Legislature to occupy the whole field of regulation of the registration or licensing of commercially manufactured firearms as encompassed by the provisions of the Penal Code, and such provisions shall be exclusive of all local regulations, relating to registration or licensing of commercially manufactured firearms, by any political subdivision as defined in Section 1721 of the Labor Code.

(Added by renumbering Section 9619 by Stats. 1971, Ch. 438.)



53071.5

(a) By the enactment of this section, the Legislature occupies the whole field of regulation of the manufacture, sale, or possession of imitation firearms, as defined in subdivision (a) of Section 16700 of the Penal Code, and that subdivision shall preempt and be exclusive of all regulations relating to the manufacture, sale, or possession of imitation firearms, including regulations governing the manufacture, sale, or possession of BB devices and air rifles described in Section 16250 of the Penal Code.

(b) Notwithstanding subdivision (a), the County of Los Angeles, and any city within the County of Los Angeles, may enact and enforce an ordinance or resolution that is more restrictive than state law regulating the manufacture, sale, possession, or use of any BB device, toy gun, replica of a firearm, or other device that meets both of the following requirements:

(1) The device is so substantially similar in coloration and overall appearance to an existing firearm as to lead a reasonable person to perceive that the device is a firearm.

(2) The device expels a projectile that is no more than 16 millimeters in diameter.

(Amended by Stats. 2012, Ch. 214, Sec. 1. Effective January 1, 2013.)



53072

Whenever a special district as defined in Section 56036 is formed, the district shall reimburse the county in which all or a portion of the district is located for the expenses incurred by the county for calling and conducting the election establishing such district.

(Amended by Stats. 1988, Ch. 1172, Sec. 2.)



53073

Notwithstanding anything in the law to the contrary, the governing body of any public district may convey, upon such terms and conditions as it determines to be in the public interest, any surplus real property, together with any building thereon, owned by the district which has been determined by the governing body to be of general historical interest within the area of the district, to an association or society the purpose of which is to research and promote the area’s historical heritage or to preserve property of historical interest and which is a nonprofit corporation formed under the laws of this state. Any such conveyance shall contain a condition to the effect that the historical nature of the property be restored, preserved, or both, for the benefit of the citizens of the area, and that title will revert to the district in the event that the association or society conveys the property in question to any person or entity which is not a nonprofit corporation involved with preserving and researching the history of the area.

(Added by Stats. 1980, Ch. 69.)



53074

Notwithstanding any other provision of law or any local ordinance, an officer or employee of any animal control agency shall not seize or impound a dog for the violation of an ordinance requiring a dog to be leashed or issue citations for the violation of such ordinance when the dog has not strayed from and is upon private property owned by the dog owner or the person who has a right to control the dog, or upon private property to which the dog owner or person who has a right to control the dog has a right of possession.

A dog that has strayed from but then returned to the private property of his owner or the person who has a right to control the dog shall not be seized or impounded, but in such a case a citation may be issued; provided, however, that if in such a situation the owner or person who has a right to control the dog is not home, the dog may be impounded, but the officer or employee of any animal control agency shall post a notice of such impounding on the front door of the living unit of the owner or person who has a right to control the dog. Such notice shall state the following: that the dog has been impounded, where the dog is being held, the name, address, and telephone number of the agency or person to be contacted regarding release of the dog, and an indication of the ultimate disposition of the dog if no action to regain it is taken within a specified period of time by its owner or by the person who has a right to control the dog.

This section shall not otherwise affect existing authority to seize or impound a dog or issue citations, as a result of a dog’s being on property other than that owned by its owner or the person who has a right to control the dog.

This section shall not be construed as prohibiting any person from killing a dog in the situations authorized by Sections 31102, 31104, and 31152 of the Food and Agricultural Code.

(Added by renumbering Section 53072 (as added by Stats. 1976, Ch. 1378) by Stats. 1980, Ch. 676.)



53074.5

(a) For purposes of this section, “undomesticated burro” means a wild burro or a burro which has not been tamed or domesticated for a period of three years after its capture and is not protected by the federal government under the federal Wild Free-Roaming Horses and Burros Act (Chapter 30 (commencing with Section 1331) of Title 16 of the United States Code).

(b) At the request of the landowner, an officer or employee of a local animal control agency may remove an undomesticated burro that strays onto private land.

(c) An officer or employee of a local animal control agency may remove an undomesticated burro that strays onto a public roadway to ensure public safety.

(d) An officer or employee of a local animal control agency may provide medical care or treatment, including, but not limited to, euthanasia if medically appropriate, to an undomesticated burro that is seriously ill or injured.

(Added by Stats. 2007, Ch. 128, Sec. 2. Effective July 27, 2007.)



53075

(a) No local agency may impose a tax upon, or require a license for, the conduct of ridesharing which uses a motor vehicle with a seating capacity of not more than 15 persons, including the driver, if the ridesharing purpose is incidental to another purpose of the driver of the ridesharing vehicle.

(b) For purposes of this section:

(1) “Local agency” means a county, city, city and county, political subdivision, district, or municipal corporation.

(2) “Ridesharing” shall have the meaning specified in Section 522 of the Vehicle Code.

(Added by Stats. 1982, Ch. 25, Sec. 3.)



53075.5

(a) Notwithstanding Chapter 8 (commencing with Section 5351) of Division 2 of the Public Utilities Code, every city or county shall protect the public health, safety, and welfare by adopting an ordinance or resolution in regard to taxicab transportation service rendered in vehicles designed for carrying not more than eight persons, excluding the driver, which is operated within the jurisdiction of the city or county.

(b) Each city or county shall provide for, but is not limited to providing for, the following:

(1) A policy for entry into the business of providing taxicab transportation service. The policy shall include, but need not be limited to, all of the following provisions:

(A) Employment, or an offer of employment, as a taxicab driver in the jurisdiction, including compliance with all of the requirements of the program adopted pursuant to paragraph (3), shall be a condition of issuance of a driver’s permit.

(B) The driver’s permit shall become void upon termination of employment.

(C) The driver’s permit shall state the name of the employer.

(D) The employer shall notify the city or county upon termination of employment.

(E) The driver shall return the permit to the city or county upon termination of employment.

(2) The establishment or registration of rates for the provision of taxicab transportation service.

(3) (A) A mandatory controlled substance and alcohol testing certification program. The program shall include, but need not be limited to, all of the following requirements:

(i) Drivers shall test negative for each of the controlled substances specified in Part 40 (commencing with Section 40.1) of Title 49 of the Code of Federal Regulations, before employment. Drivers shall test negative for these controlled substances and for alcohol as a condition of permit renewal or, if no periodic permit renewals are required, at such other times as the city or county shall designate. As used in this section, a negative test for alcohol means an alcohol screening test showing a breath alcohol concentration of less than 0.02 percent.

(ii) Procedures shall be substantially as in Part 40 (commencing with Section 40.1) of Title 49 of the Code of Federal Regulations, except that the driver shall show a valid California driver’s license at the time and place of testing, and except as provided otherwise in this section. Requirements for rehabilitation and for return-to-duty and followup testing and other requirements, except as provided otherwise in this section, shall be substantially as in Part 382 (commencing with Section 382.101) of Title 49 of the Code of Federal Regulations.

(iii) A test in one jurisdiction shall be accepted as meeting the same requirement in any other jurisdiction. Any negative test result shall be accepted for one year as meeting a requirement for periodic permit renewal testing or any other periodic testing in that jurisdiction or any other jurisdiction, if the driver has not tested positive subsequent to a negative result. However, an earlier negative result shall not be accepted as meeting the pre-employment testing requirement for any subsequent employment, or any testing requirements under the program other than periodic testing.

(iv) In the case of a self-employed independent driver, the test results shall be reported directly to the city or county, which shall notify the taxicab leasing company of record, if any, of positive results. In all other cases, the results shall be reported directly to the employing transportation operator, who may be required to notify the city or county of positive results.

(v) All test results are confidential and shall not be released without the consent of the driver, except as authorized or required by law.

(vi) Self-employed independent drivers shall be responsible for compliance with, and shall pay all costs of, this program with regard to themselves. Employing transportation operators shall be responsible for compliance with, and shall pay all costs of, this program with respect to their employees and potential employees, except that an operator may require employees who test positive to pay the costs of rehabilitation and of return-to-duty and followup testing.

(vii) Upon the request of a driver applying for a permit, the city or county shall give the driver a list of the consortia certified pursuant to Part 382 (commencing with Section 382.101) of Title 49 of the Code of Federal Regulations that the city or county knows offer tests in or near the jurisdiction.

(B) No evidence derived from a positive test result pursuant to the program shall be admissible in a criminal prosecution concerning unlawful possession, sale or distribution of controlled substances.

(c) Each city or county may levy service charges, fees, or assessments in an amount sufficient to pay for the costs of carrying out an ordinance or resolution adopted in regard to taxicab transportation services pursuant to this section.

(d) Nothing in this section prohibits a city or county from adopting additional requirements for a taxicab to operate in its jurisdiction.

(e) For purposes of this section, “employment” includes self-employment as an independent driver.

(Amended by Stats. 1995, Ch. 405, Sec. 1. Effective January 1, 1996.)



53075.6

Whenever a peace officer or public officer or employee, when authorized by ordinance and as defined in Section 836.5 of the Penal Code, arrests any person for operating as a taxicab without a valid taxicab certificate, license, or permit required by any ordinance, and the offense occurred at a public airport, within 100 feet of a public airport, or within two miles of the international border between the United States and Mexico, the officer or employee may impound and retain possession of any vehicle used in a violation of the ordinance.

If the vehicle is seized from a person who is not the owner of the vehicle, the impounding authority shall immediately give notice to the owner by first-class mail.

The vehicle shall immediately be returned to the owner without cost to the owner if the infraction or violation is not prosecuted or is dismissed, the owner is found not guilty of the offense, or it is determined that the vehicle was used in violation of the ordinance without the knowledge and consent of the owner. Otherwise, the vehicle shall be returned to the owner upon payment of any fine ordered by the court. After the expiration of six weeks from the final disposition of the criminal case, the impounding authority may deal with the vehicle as lost or abandoned property under Section 1411 of the Penal Code.

At any time, a person may make a motion in superior court for the immediate return of a vehicle on the ground that there was no probable cause to seize it or that there is some other good cause, as determined by the court, for the return of the vehicle. A proceeding under this paragraph is a limited civil case.

No officer or employee, however, shall impound any vehicle owned or operated by a nonprofit organization exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code which serves youth or senior citizens and provides transportation incidental to its programs or services.

(Amended by Stats. 2002, Ch. 784, Sec. 195. Effective January 1, 2003.)



53075.61

A transportation inspector, authorized by a local government to cite any person for operating as a taxicab without a valid taxicab certificate, license, or permit required by any ordinance, may impound and retain possession of any vehicle used in a violation of the ordinance.

If the vehicle is seized from a person who is not the owner of the vehicle, the impounding authority shall immediately give notice to the owner by first-class mail.

The vehicle shall immediately be returned to the owner without cost to the owner if the infraction or violation is not prosecuted or is dismissed, the owner is found not guilty of the offense, or it is determined that the vehicle was used in violation of the ordinance without the knowledge and consent of the owner. Otherwise, the vehicle shall be returned to the owner upon payment of any fine ordered by the court. After the expiration of six weeks from the final disposition of the criminal case, the impounding authority may deal with the vehicle as lost or abandoned property under Section 1411 of the Penal Code.

At any time, a person may make a motion in superior court for the immediate return of a vehicle on the ground that there was no probable cause to seize it or that there is some other good cause, as determined by the court, for the return of the vehicle. A proceeding under this paragraph is a limited civil case.

No officer or employee, however, shall impound any vehicle owned or operated by a nonprofit organization exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code which serves youth or senior citizens and provides transportation incidental to its programs or services.

(Amended by Stats. 2002, Ch. 784, Sec. 196. Effective January 1, 2003.)



53075.7

(a) Upon receipt of a complaint containing sufficient information to warrant conducting an investigation, the local agency shall investigate any business that advertises or operates taxicab transportation service for hire. The local agency shall, by ordinance, resolution, or other appropriate procedure, adopt criteria that establishes the type of information, if contained in a complaint, that is sufficient to warrant an investigation. Pursuant to this investigation, the local agency shall do all of the following:

(1) Determine which businesses, if any, are required to have in effect a valid taxicab certificate, license, or permit as required by ordinance, but do not have that valid authority to operate.

(2) Inform any business not having valid authority to operate that it is in violation of law.

(3) Within 60 days of informing the business pursuant to paragraph (2), institute civil or criminal proceedings, or both, pursuant to the governing municipal code or other authority of jurisdiction.

(b) For purposes of this section:

(1) “Advertises” means any action described in subdivision (b) of Section 53075.9.

(2) “Local agency” means the local entity responsible for the regulation, including, but not limited to, the certification, licensing, or permitting of, and enforcement of rules, regulations, or ordinances governing, taxicabs within the local jurisdiction.

(Added by Stats. 2008, Ch. 721, Sec. 1. Effective January 1, 2009.)



53075.8

(a) The Legislature finds and declares that advertising and use of telephone service is essential for a taxicab transportation service to obtain business and conduct intrastate passenger transportation services. Unlawful advertisements by taxicabs operating without a valid taxicab certificate, license, or permit required by any ordinance has resulted in properly certificated, licensed, and permitted taxicab operators competing with these taxicabs operating without a proper taxicab certificate, license, or permit using unfair business practices. Taxicabs operating without a proper taxicab certificate, license, or permit have also exposed passengers to unscrupulous persons who portray themselves as lawful operators. Many of these taxicabs operating without a proper taxicab certificate, license, or permit have been found to have also been operating without insurance, or in an unsafe manner, thereby placing their passengers at risk.

(b) (1) The Legislature further finds and declares that the termination of telephone service utilized by taxicabs operating without proper authority is essential to ensure the public safety and welfare. Therefore, local agencies should take enforcement action, as specified in this section, to disconnect telephone service of unauthorized taxicab operators who unlawfully advertise passenger transportation services in yellow page directories and other publications. The enforcement actions provided for by this section are consistent with the decision of the California Supreme Court in Goldin v. Public Utilities Commission (1979) 23 Cal. 3d 638.

(2) For purposes of this section, a telephone corporation or telegraph corporation, or a corporation that holds a controlling interest in the telephone or telegraph corporation, or any business that is a subsidiary or affiliate of the telephone or telegraph corporation, that has the name and address of the subscriber to a telephone number being used by a unauthorized taxicab operator shall provide the local agency, or an authorized officer or employee of the local agency, upon demand, and the order of a magistrate, access to this information. A magistrate may only issue an order for the purposes of this subdivision, if the magistrate has made the findings required by paragraph (2) of subdivision (f).

(c) (1) In addition to any other remedies that may be available by law, if a local agency determines that a taxicab transportation service has operated within the local agency’s jurisdiction in violation of the local agency’s ordinance adopted under Section 53075.5, the local agency may notify the taxicab operator that the local agency intends to seek termination of the operator’s telephone service. The notice shall be sent by certified mail to the operator at the operator’s last known mailing address. If the local agency is unable to determine the operator’s mailing address, the local agency shall post the notice for at least 10 calendar days.

(2) The notice shall contain sufficient information to identify the taxicab transportation service, to inform the taxicab operator of the alleged violations of the local agency’s ordinance, and the procedures for protesting the allegations contained in the notice.

(d) The taxicab operator, within 10 calendar days of the date of the notice, may contest the allegations contained in the notice by filing a written protest with the local agency. The local agency shall schedule a hearing on the protest within 21 calendar days of receiving the protest.

(e) The governing body of the local agency, or any person or persons as may be designated by the governing body, shall hear the protest. The local agency shall have both the burden of providing that the use made, or to be made, of the telephone service is to hold out to the public to perform, or to assist in performing, services as a taxicab transportation service, and that the telephone service is being, or is to be, used as an instrumentality, directly or indirectly, to violate, or assist in violating, the local agency’s applicable ordinance. The taxicab operator, or his or her designated representative, shall be allowed to present evidence to answer or refute any allegations presented to the hearing body by the local agency. The hearing body may continue the hearing from time to time. Within 10 calendar days of the close of the hearing, the hearing body shall issue a written decision to uphold or reject, in whole or in part, the allegations contained in the notice. If the hearing body upholds the allegations in whole or in part, the written decision shall state either that the allegations are sufficient to justify seeking termination of the taxicab operator’s telephone service, or that the allegations are not sufficient.

(f) (1) If the local agency does not receive a timely protest, or, after a protest hearing held pursuant to subdivision (d), the hearing body has determined that the allegations are sufficient to justify seeking termination of the telephone operator’s telephone service, the local agency may seek termination of the taxicab operator’s telephone service as provided in this section.

(2) A telephone or telegraph corporation shall refuse telephone service to a new subscriber and shall disconnect telephone service of an existing subscriber only after it is shown that other available enforcement remedies of the local agency have failed to terminate unlawful activities detrimental to the public welfare and safety, and upon receipt from any authorized officer or employee of the local agency of a writing, signed by a magistrate, as defined by Sections 807 and 808 of the Penal Code, finding that probable cause exists to believe that the subscriber is advertising or holding out to the public to perform taxicab transportation services in violation of the local agency’s applicable ordinance, or that the telephone service otherwise is being used or is to be used as an instrumentality, directly or indirectly, to violate or assist in violation of the laws requiring a taxicab operator to have valid operating authority. Included in the writing of the magistrate shall be a finding that there is probable cause to believe that the subject telephone facilities have been, or are to be, used in the commission or facilitation of holding out to the public to perform taxicab transportation services in violation of the local agency’s applicable ordinance.

(g) The telephone or telegraph corporation, immediately upon refusal or disconnection of service in accordance with paragraph (2) of subdivision (f), shall notify the subscriber in writing that the refusal or disconnection of telephone service has been made pursuant to a request of a local agency and the writing of a magistrate, and shall include a copy of this section, a copy of the writing of the magistrate, and a statement that the customer of the subscriber may request information from the local agency concerning any provision of this section and the manner in which a complaint may be filed.

(h) The provisions of this section are an implied term of every contract for telephone service and a part of any application for telephone service. Applicants for, and subscribers and customers of, telephone service, have, as a matter of law, consented to the provisions of this section as a consideration for the furnishing of the telephone service.

(i) As used in this section, the terms “person,” “customer,” and “subscriber” include the subscriber to telephone service, any person using the telephone service of a subscriber, an applicant for telephone service, a corporation, a limited liability company, a partnership, an association, and includes their lessees and assigns.

(j) As used in this section, the following terms have the following meanings:

(1) “Authorized officer or employee of the local agency” includes any employee of the local agency designated by the local agency’s governing body.

(2) “Local agency” has the same meaning as specified in subdivision (b) of Section 53075.7.

(3) “Telegraph corporation” has the same meaning as specified in Section 236 of the Public Utilities Code.

(4) “Telephone corporation” has the same meaning as specified in Section 234 of the Public Utilities Code.

(Added by Stats. 2008, Ch. 721, Sec. 2. Effective January 1, 2009.)



53075.9

(a) Every taxicab transportation service shall include the number of its certificate, license, or permit in every written or oral advertisement of the services it offers.

(b) For purposes of this subdivision, “advertisement” includes, but is not limited to, the issuance of any card, sign, or device to any person, the causing, permitting, or allowing the placement of any sign or marking on or in any building or structure, or in any media form, including newspaper, magazine, radiowave, satellite signal, or any electronic transmission, or in any directory soliciting taxicab transportation services subject to this chapter.

(c) Whenever the local agency, after a hearing, finds that any person or corporation is operating as a taxicab transportation service without a valid certificate, license, or permit or fails to include in any written or oral advertisement the number required by subdivision (a), the local agency may impose a fine of not more than five thousand dollars ($5,000) for each violation. The local agency may assess the person or corporation an amount sufficient to cover the reasonable expense of investigation incurred by the local agency. The local agency may assess interest on any fine or assessment imposed, to commence on the day the payment of the fine or assessment becomes delinquent. All fines, assessments, and interest collected shall be deposited at least once each month in a fund established for the purpose of enforcing this section.

(d) For purposes of this section, “local agency” has the same meaning as specified in subdivision (b) of Section 53075.7.

(Amended by Stats. 2009, Ch. 140, Sec. 88. Effective January 1, 2010.)



53076

No local agency shall deny a permit to repair an underground steel storage tank containing a motor vehicle fuel product not under pressure which has developed a leak due to corrosion of the interior of the tank solely on the basis that the tank is to be repaired by an interior-coating process. However, nothing in this section shall prevent a local agency from prohibiting the use of a storage tank repaired by an interior-coating process if the tank fails to meet any additional requirements for underground storage tanks imposed by the local agency.

(Added by Stats. 1982, Ch. 1147, Sec. 1.)



53077

(a) Notwithstanding any other provision of law, the governing body of a district may adopt or the residents of a district may propose, by initiative, a proposal to limit or repeal a limit on the number of terms a member of the governing body of the district may serve on the governing body of the district. Any proposal to limit the number of terms a member of the governing body of the district may serve on the governing body of the district shall apply prospectively and shall not become operative unless it is submitted to the electors of the district at a regularly scheduled election and a majority of the votes cast on the question favor the adoption of the proposal.

(b) For purposes of this section, the term “district” shall mean an agency of the state, formed pursuant to general law or special act, for the performance of governmental or proprietary functions within limited boundaries.

(Added by Stats. 1995, Ch. 432, Sec. 6. Effective January 1, 1996.)



53077.5

(a) For purposes of this section, the following terms have the following meaning:

(1) “Charge” means any fee or other impost, including, but not limited to, a financial requirement to pay a percentage of any revenues received for an organized activity held on, or involving the use of, a public beach or recreation area.

(2) “Group” means an assemblage of persons of unspecified age who share a singularity of purpose or affiliation that is manifested in joint activity, and who may be formally organized or may produce revenue from their activities.

(3) “Organized camp” has the same meaning as defined in Section 18897 of the Health and Safety Code.

(4) “Public beach or recreation area” means a beach area or an open-space recreational area that is owned or operated by a state or local agency.

(5) “Youth group” means an organization that serves youth 18 years of age or younger, including, but not limited to, the Boy Scouts, the Girl Scouts, the YMCA, Boys’ and Girls’ Clubs, 4H Programs, or any organization that operates an organized camp.

(b) No state or local agency shall adopt or enforce any ordinance, regulation, or other law that requires a youth group to pay a charge in excess of any charge that is imposed on a group composed of a similar number of persons for the use of, or for access to, a public beach or recreation area, or that requires a youth group to obtain a permit for that use or access unless such a group is also required to obtain a permit.

(c) This section shall not be construed to do either of the following:

(1) Prohibit a state or local agency from providing free or lower cost use of, or access to, a public beach or recreation area to any nonprofit group, school, or program operated by a governmental agency.

(2) Except as specified in subdivision (d), limit the ability of a state or local agency to restrict the use of, or access to, a public beach or recreation area if the restriction applies equally to all groups composed of the same number of persons.

(d) Nothing in this section prohibits the imposition of special fees imposed on groups requesting special services or facilities, or groups conducting activities beyond the normal scope of activities or operations at a public beach or recreation area.

(Added by Stats. 1997, Ch. 707, Sec. 1. Effective January 1, 1998.)



53078

(a) For the purposes of this section, “local agency” means any local agency which awards direct service contracts to nonprofit organizations including, but not limited to, any city, county, or city and county, special district, housing authority, school district, community college district, or county superintendent of schools.

(b) Any local agency may establish auditing procedures for direct service contractors as prescribed by Chapter 5 (commencing with Section 38040) of Division 25 of the Health and Safety Code.

(Added by Stats. 1984, Ch. 1286, Sec. 15.)



53079

(a) “Local public entity,” as used in this section, means any city or county, whether general law or chartered, district, public authority, public agency, or public corporation but does not include any entity of the state.

(b) If a local public entity requires any person, on or after January 1, 1986, to furnish a security, in the form of cash or a cashier’s check made payable to the local public entity, to guarantee the performance of any act or agreement related to a construction project, and if the local public entity invests that cash or the proceeds of that check, the local public entity shall pay interest on all, or any portion, of the amount of the balance of the security deposit which is returned to the person who furnished the security if the security is held by the local public entity for more than 30 days. The local public entity shall pay interest on that amount. The minimum interest rate paid shall be the average rate of return earned by the local public entity on its investments during the four full calendar quarters last preceding the return of the security deposit, less 1 full percentage point. Interest shall be paid from the date the security is provided to the local public entity until the date that all, or any portion, of the balance of the security deposit is returned to the person who furnished the security.

(c) The Legislature finds and declares that the payment of interest by local public entities for security furnished, as described in subdivision (b), is a matter of statewide interest and concern and the Legislature intends by this section to occupy the field of this regulation.

(Added by Stats. 1985, Ch. 247, Sec. 1.)



53080

(a) No city, county, city and county, or special district, including, but not limited to, a community services district, recreation and park district, regional park district, regional park and open-space district, regional open-space park district, or resort improvement district shall discriminate against any person on the basis of sex or gender in the operation, conduct, or administration of community youth athletics programs or in the allocation of parks and recreation facilities and resources that support or enable these programs.

(b) The Unruh Civil Rights Act (Section 51 of the Civil Code) has been held to prohibit local governmental agencies from discriminating on the bases proscribed by the act, and Section 11135 also prohibits local governmental agencies that receive financial assistance from the state from discriminating on the basis of gender, among other bases.

(c) As used in this section, “community youth athletics program” means any athletic program in which youth solely or predominantly participate, that is organized for the purposes of training for and engaging in athletic activity and competition, and that is in any way operated, conducted, administered, supported, or enabled by a city, county, city and county, or special district.

(d) As used in this section, “parks and recreation facilities and resources” include, but are not limited to, park facilities, including, but not limited to, athletic fields, athletic courts, gymnasiums, recreational rooms, restrooms, concession stands and storage spaces; lands and areas accessed through permitting, leasing, or other land use arrangements, or otherwise accessed through cities, counties, cities and counties, or special districts; sports and recreation equipment; devices used to promote athletics such as scoreboards, banners, and advertising; and all moneys used in conjunction with youth athletics.

(e) It is the intent of the Legislature in enacting this section that girls shall be accorded opportunities for participation in community youth athletics programs equal, both in quality and scope, to those accorded to boys.

(f) In civil actions brought under this section or under other applicable antidiscrimination laws alleging discrimination in community youth athletics programs, courts shall consider the following factors, among others, in determining whether discrimination exists:

(1) Whether the selection of community youth athletics programs offered effectively accommodate the athletic interests and abilities of members of both genders.

(2) The provision of moneys, equipment, and supplies.

(3) Scheduling of games and practice times.

(4) Opportunity to receive coaching.

(5) Assignment and compensation of coaches.

(6) Access to lands and areas accessed through permitting, leasing, or other land use arrangements, or otherwise accessed through a city, a county, a city and county, or a special district.

(7) Selection of the season for a sport.

(8) Location of the games and practices.

(9) Locker rooms.

(10) Practice and competitive facilities.

(11) Publicity.

(12) Officiation by umpires, referees, or judges who have met training and certification standards.

(g) In making the determination under paragraph (1) of subdivision (f), a court shall assess whether the city, county, city and county, or special district has effectively accommodated the athletic interests and abilities of both genders in any one of the following ways:

(1) The community youth athletics program opportunities for boys and girls are provided in numbers substantially proportionate to their respective numbers in the community.

(2) Where the members of one gender have been, and continue to be, underrepresented in community youth athletics programs, the city, county, city and county, or special district can show a history and continuing practice of program expansion and allocation of resources that are demonstrably responsive to the developing interests and abilities of the members of that gender.

(3) Where the members of one gender are underrepresented in community youth athletics programs, the city, county, city and county, or special district can demonstrate that the interests and abilities of the members of that gender have been fully and effectively accommodated by the present program and allocation of resources.

(h) Effective January 1, 2015, a city, county, city and county, and special district may no longer rely on paragraph (2) of subdivision (g) to show that they have accommodated the athletic interests and abilities of both genders.

(i) Nothing in this section shall be construed to invalidate any existing consent decree or any other settlement agreement entered into by a city, county, city and county, or special district to address gender equity in athletic programs.

(j) This section and any ordinances, regulations, or resolutions adopted pursuant to this section by a city, county, city and county, or special district may be enforced against a city, county, city and county, or special district by a civil action for injunctive relief or damages or both, which shall be independent of any other rights and remedies.

(Amended by Stats. 2005, Ch. 22, Sec. 96. Effective January 1, 2006.)



53080.5

(a) No city or county may require an applicant for a building or encroachment permit to file a certificate of insurance evidencing coverage for bodily injury or property damage liability as a condition to the issuance of either, or both, of those permits, unless the city or county imposes that requirement by ordinance.

(b) This section does not apply to contracts for public works of improvement entered into by a city or county.

(Added by renumbering Section 53080 (as added by Stats. 1986, Ch. 606) by Stats. 1988, Ch. 160, Sec. 67.)



53082

(a) By July 1, 1991, local agencies shall refund any sewer service fees collected for which no services were delivered.

(b) Any sewer service fees collected by a local agency from any person for which no service has been provided shall be refunded in accordance with subdivisions (c) and (d).

(c) In cases where a person paid fees as described in subdivision (a) and is still residing at the same location, it shall be the responsibility of the local agency, upon determination that the premises is not connected to the sewer system, to return fees in their entirety, regardless of the amount of time the fees were wrongly collected. For the purposes of this section, if the exact amount of the charges is not readily available, the amount of the refund may be calculated by averaging the rates paid by payers in the same classification during the time period in which the fees were collected.

(d) In cases where a person paid fees as described in subdivision (a) but is not still residing at the same location, the payer of the fees may make a claim for a refund to the agency collecting the fees.

(e) No statute of limitations shall apply to claims for fees paid before January 1, 1992. For fees paid on or after January 1, 1992, claims shall be filed within 180 days of the date of payment.

(f) As used in this section, “sewer service fees” means periodic fees, tolls, rates, rentals, or other charges imposed by local agencies for the purpose of covering the cost to provide sewer service or to operate, maintain, repair, and replace sewer systems and facilities, but do not include any of the following:

(1) Sewer standby or availability charges or assessments.

(2) Special assessments levied in accordance with one or a combination of the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), or the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(3) Sewer connection charges or sewer capacity charges paid in conjunction with or as a condition of approving an application for sewer service.

(Amended by Stats. 1991, Ch. 1226, Sec. 8.)



53082.5

Subject to all applicable constitutional restrictions, a county, a city, or a special district that provides, or intends to provide, wastewater treatment facilities or services may borrow money and incur indebtedness pursuant to Chapter 6.5 (commencing with Section 13475) of Division 7 of the Water Code.

(Added by Stats. 2011, Ch. 513, Sec. 2. Effective January 1, 2012.)



53083

(a) On and after January 1, 2014, each local agency shall, before approving any economic development subsidy within its jurisdiction, provide all of the following information in written form available to the public, and through its Internet Web site, if applicable:

(1) The name and address of all corporations or any other business entities, except for sole proprietorships, that are the beneficiary of the economic development subsidy, if applicable.

(2) The start and end dates and schedule, if applicable, for the economic development subsidy.

(3) A description of the economic development subsidy, including the estimated total amount of the expenditure of public funds by, or of revenue lost to, the local agency as a result of the economic development subsidy.

(4) A statement of the public purposes for the economic development subsidy.

(5) Projected tax revenue to the local agency as a result of the economic development subsidy.

(6) Estimated number of jobs created by the economic development subsidy, broken down by full-time, part-time, and temporary positions.

(b) Before granting an economic development subsidy, each local agency shall provide public notice and a hearing regarding the economic development subsidy. A public hearing and notice under this subdivision is not required if a hearing and notice regarding the economic development subsidy is otherwise required by law.

(c) The information required to be provided in subdivision (a) shall remain available to the public under existing state and federal law and be posted on the local agency’s Internet Web site, if applicable, for the entire term of the economic development subsidy.

(d) The local agency, within the term of the economic development subsidy but not later than five years after the action granting an economic development subsidy, as defined in paragraph (1) of subdivision (g), shall issue a report for each economic development subsidy. The report shall contain the information described in subdivision (a). The local agency shall make the report available to the public and through its Internet Web site, if applicable. The report shall also contain the following information, if applicable:

(1) The name and address of all corporations or any other business entities, except for sole proprietorships, that are the beneficiary of the economic development subsidy, if applicable.

(2) The start and end dates and schedule for the economic development subsidy.

(3) A description of the economic development subsidy, including the estimated total amount of the expenditure of public funds by, or of revenue lost to, the local agency as a result of the economic development subsidy.

(4) The net tax revenue accruing to the local agency as a result of the economic development subsidy.

(5) The net number of jobs created by the economic development subsidy, broken down by full-time, part-time, and temporary positions.

(e) (1) The local agency, within the term of the economic development subsidy but no later than five years after the action granting an economic development subsidy, as defined in paragraph (1) of subdivision (g), shall hold a public hearing to consider any written or oral comments on the information contained in the report prepared pursuant to subdivision (d).

(2) For an economic development subsidy, as defined in paragraph (1) of subdivision (g), with a term of 10 years or more, the local agency shall hold a public hearing at the conclusion of each economic development subsidy that shall contain the information described in subdivision (d), in written form available to the public, and through its Internet Web site, if applicable.

(f) Each public hearing required by this section shall be consolidated with a local agency’s regularly scheduled hearing.

(g) As used in this section, the following terms have the following meanings:

(1) “Economic development subsidy” means any expenditure of public funds or loss of revenue to a local agency in the amount of one hundred thousand dollars ($100,000) or more, for the purpose of stimulating economic development within the jurisdiction of a local agency, including, but not limited to, bonds, grants, loans, loan guarantees, enterprise zone or empowerment zone incentives, fee waivers, land price subsidies, matching funds, tax abatements, tax exemptions, and tax credits. “Economic development subsidy” shall not include expenditures of public funds by, or loss of revenue to, the local agency for the purpose of providing housing affordable to persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(2) “Local agency” means a city, including a charter city, county, or city and county.

(Added by Stats. 2013, Ch. 740, Sec. 1. Effective January 1, 2014.)



53084

(a) Notwithstanding any other provision of this part, a local agency shall not provide any form of financial assistance to a vehicle dealer or big box retailer, or a business entity that sells or leases land to a vehicle dealer or big box retailer, that is relocating from the territorial jurisdiction of one local agency to the territorial jurisdiction of another local agency but within the same market area.

(b) As used in this section:

(1) “Big box retailer” means a store of greater than 75,000 square feet of gross buildable area that will generate sales or use tax pursuant to the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code).

(2) “Local agency” means a chartered or general law city, a chartered or general law county, or a city and county. “Local agency” does not include a redevelopment agency that is subject to Section 33426.7 of the Health and Safety Code.

(3) “Financial assistance” includes, but is not limited to, any of the following:

(A) Any appropriation of public funds, including loans, grants, or subsidies or the payment for or construction of parking improvements.

(B) Any tax incentive, including tax exemptions, rebates, reductions, or moratoria of a tax, including any rebate or payment based upon the amount of sales tax generated from the vehicle dealer or big box retailer.

(C) The sale or lease of real property at a cost that is less than fair market value.

(D) Payment for, forgiveness of, or reduction of fees.

(4) (A) “Market area” means a geographical area that is described in independent and recognized commercial trade literature, recognized and established business or manufacturing policies or practices, or publications of recognized independent research organizations as being an area that is large enough to support the location of the specific vehicle dealer or the specific big box retailer that is relocating.

(B) With respect to a vehicle dealer, a “market area” shall not extend further than 40 miles, as measured by the most reasonable route on roads between two points, starting from the location from which the vehicle dealer is relocating and ending at the location to which the vehicle dealer is relocating.

(C) With respect to a big box retailer, a “market area” shall not extend further than 25 miles, as measured by the most reasonable route on roads between two points, starting from the location from which the big box retailer is relocating and ending at the location to which the big box retailer is relocating.

(5) “Relocating” means the closing of a vehicle dealer or big box retailer in one location and the opening of a vehicle dealer or big box retailer in another location within a 365-day period when a person or business entity has an ownership interest in both the vehicle dealer or big box retailer that has closed or will close and the one that is opening. “Relocating” does not mean and shall not include the closing of a vehicle dealer or big box retailer because the vehicle dealer or big box retailer has been or will be acquired or has been or will be closed as a result of the use of eminent domain.

(6) “Vehicle dealer” means a retailer that is also a dealer as defined by Section 285 of the Vehicle Code.

(c) This section does not apply to local agency assistance in the construction of public improvements that serve all or a portion of the jurisdiction of the local agency and that are not required to be constructed as a condition of approval of the vehicle dealer or big box retailer. This section also does not prohibit assistance in the construction of public improvements that are being constructed for a development other than the vehicle dealer or big box retailer.

(d) This section shall not apply to any financial assistance provided by a local agency pursuant to a lease, contract, agreement, or other enforceable written instrument entered into between the local agency and a vehicle dealer, big box retailer, or a business entity that sells or leases land to a vehicle dealer or big box retailer, if the lease, contract, agreement, or other enforceable written instrument was entered into prior to December 31, 1999.

(Amended by Stats. 2003, Ch. 781, Sec. 1. Effective January 1, 2004.)



53084.5

(a) On or after the date the act adding this section takes effect, a local agency shall not enter into any form of agreement that would result, directly or indirectly, in the payment, transfer, diversion, or rebate of any tax revenue resulting from the imposition of a sales and use tax under the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code) to any person for any purpose when both of the following apply:

(1) The agreement results in a reduction in the amount of revenue that is received by another local agency from a retailer that is located within the territorial jurisdiction of that other local agency from the tax proceeds collected under the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code). This subdivision shall not apply to a reduction in the use tax proceeds that are distributed to that other local agency through one or more countywide pools.

(2) The retailer continues to maintain a physical presence within the territorial jurisdiction of that other local agency. This subdivision shall not apply if the retailer has expanded its operations into another jurisdiction with the result that the retailer is conducting a comparable operation within the jurisdiction of both local agencies.

(b) For the purposes of this section, the following definitions have the following meanings:

(1) “Local agency” means a chartered or general law city, a chartered or general law county, or a city and county.

(2) “Retailer” means a retailer as defined by Section 6015 of the Revenue and Taxation Code.

(3) “Physical presence” means the lease or ownership of any real property for the purpose of carrying on business operations.

(c) This section shall not apply to local tax proceeds provided by a local agency to a retailer if the funds are used to reimburse the retailer for the construction of public works improvements that serve all or a portion of the territorial jurisdiction of the local agency.

(d) This section shall not apply to an agreement to pay or rebate any tax revenue resulting from the imposition of a sales and use tax under the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code) relating to a buying company. “Buying company” means, and is limited to, a legal entity that is separate from another legal entity that owns, controls, or is otherwise related to, the buying company and which has been created for the purpose of performing administrative functions, including acquiring goods and services for the other entity, as defined by the State Board of Equalization, and meets requirements of a buying company under Sections 6066 to 6075, inclusive, of the Revenue and Taxation Code, and the regulations adopted pursuant to those sections.

(e) This section shall not apply to any agreement by a local agency to pay or rebate any use tax revenue resulting from the imposition of a sales and use tax under the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code) relating to a use tax direct payment permit issued under Section 7051.3 of the Revenue and Taxation Code.

(f) Nothing in this section shall be interpreted to limit the ability of a local agency to contract with or otherwise enter into an agreement pursuant to subdivision (b) of Section 7056 of the Revenue and Taxation Code.

(Added by Stats. 2009, Ch. 4, Sec. 2. Effective June 5, 2009.)



53085

A local agency, as defined in Section 54951, may require an applicant for economic development loans, grants, or similar financial assistance to sign a statement under penalty of perjury that he or she has not been convicted of a felony.

(Added by Stats. 1986, Ch. 583, Sec. 1.)



53086

(a) Any private person or private company which advertises that it provides information or services regarding the sale or purchase of public property of any kind shall prominently indicate in the advertisement and any other presentation that the person or company is not a government official or a government agency.

(b) Failure on the part of any private person or private company to prominently indicate in the advertisement and any other presentation that the person or company is not a government agency shall constitute an unfair business practice within the meaning and for the purposes of Section 17200 of the Business and Professions Code, but is not a crime.

(Added by Stats. 1990, Ch. 683, Sec. 2.)



53087.4

(a) In the case of a special tax levied by a local agency on a per parcel basis, both of the following conditions shall apply:

(1) A parcel created by a subdivision map approved in accordance with the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7) shall be deemed to be a single assessment unit and shall not be deemed, on the basis of multiple assessor’s parcel numbers assigned by the assessor, to constitute multiple assessment units.

(2) A parcel that has not been subdivided in accordance with the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7) may be deemed to constitute a separate assessment unit only to the extent that that parcel has been previously described and conveyed in one or more deeds separating it from all adjoining property.

(b) (1) If the parcel identified pursuant to paragraph (1) or (2) is not consistent with the property’s identification by assessor’s parcel number, it shall be the responsibility of the parcel owner to provide the local taxing jurisdiction with written notice of the correct assessor’s parcel number of taxable parcels pursuant to this section 90 days after the initial tax bill containing the tax levy.

(2) The initial levy of any special tax that is initially imposed by a local agency on a per parcel basis on or after the operative date of the act adding this paragraph shall be billed on the annual property tax bill sent by the county tax collector.

(c) Any parcel identified pursuant to this section shall be for tax purposes only and shall not confer any entitlement on the property.

(d) This section shall not apply to any special tax levied prior to the effective date of this section.

(Amended by Stats. 1998, Ch. 342, Sec. 2. Effective January 1, 1999.)



53087.5

A loan or expenditure of funds by a local public entity, including a charter city, to upgrade or improve privately owned property for purposes of seismic safety or retrofitting, where the provision of funds creates or can create a lien on the property, shall not, when combined with existing liens on the property, exceed 80 percent of the current appraised value of the property, as determined by an independent, certified appraiser, unless the existing lienholders consent in writing to a higher loan-to-value ratio. Notice of the intention to provide financing to the owner of the property shall be given to existing lienholders of record not less than 30 days prior to any vote of the local agency authorizing the provision of financing to the owner of the property.

(Added by Stats. 1995, Ch. 385, Sec. 1. Effective January 1, 1996.)



53087.6

(a) (1) A city, county, or city and county auditor or controller who is elected to office may maintain a whistleblower hotline to receive calls from persons who have information regarding fraud, waste, or abuse by local government employees.

(2) A city, county, or city and county auditor or controller who is appointed by, or is an employee of, a legislative body or the government agency that is governed by the city, county, or city and county, shall obtain approval of that legislative body or the government agency, as the case may be, prior to establishing the whistleblower hotline.

(b) The auditor or controller may refer calls received on the whistleblower hotline to the appropriate government authority for review and possible investigation.

(c) During the initial review of a call received pursuant to subdivision (a), the auditor or controller, or other appropriate governmental agency, shall hold in confidence information disclosed through the whistleblower hotline, including the identity of the caller disclosing the information and the parties identified by the caller.

(d) A call made to the whistleblower hotline pursuant to subdivision (a), or its referral to an appropriate agency under subdivision (b), may not be the sole basis for a time period under a statute of limitation to commence. This section does not change existing law relating to statutes of limitation.

(e) (1) Upon receiving specific information that an employee or local government has engaged in an improper government activity, as defined by paragraph (2) of subdivision (f), a city or county auditor or controller may conduct an investigative audit of the matter. The identity of the person providing the information that initiated the investigative audit shall not be disclosed without the written permission of that person, unless the disclosure is to a law enforcement agency that is conducting a criminal investigation. If the specific information is in regard to improper government activity that occurred under the jurisdiction of another city, county, or city and county, the information shall be forwarded to the appropriate auditor or controller for that city, county, or city and county.

(2) Any investigative audit conducted pursuant to this subdivision shall be kept confidential, except to issue any report of an investigation that has been substantiated, or to release any findings resulting from a completed investigation that are deemed necessary to serve the interests of the public. In any event, the identity of the individual or individuals reporting the improper government activity, and the subject employee or employees shall be kept confidential.

(3) Notwithstanding paragraph (2), the auditor or controller may provide a copy of a substantiated audit report that includes the identities of the subject employee or employees and other pertinent information concerning the investigation to the appropriate appointing authority for disciplinary purposes. The substantiated audit report, any subsequent investigatory materials or information, and the disposition of any resulting disciplinary proceedings are subject to the confidentiality provisions of applicable local, state, and federal statutes, rules, and regulations.

(f) (1) For purposes of this section, “employee” means any individual employed by any county, city, or city and county, including any charter city or county, and any school district, community college district, municipal or public corporation, or political subdivision that falls under the auditor’s or controller’s jurisdiction.

(2) For purposes of this section, “fraud, waste, or abuse” means any activity by a local agency or employee that is undertaken in the performance of the employee’s official duties, including activities deemed to be outside the scope of his or her employment, that is in violation of any local, state, or federal law or regulation relating to corruption, malfeasance, bribery, theft of government property, fraudulent claims, fraud, coercion, conversion, malicious prosecution, misuse of government property, or willful omission to perform duty, is economically wasteful, or involves gross misconduct.

(Amended by Stats. 2010, Ch. 80, Sec. 1. Effective January 1, 2011.)






ARTICLE 4.5 - Video Customer Service Act

53088

This article shall be known and may be cited as the Video Customer Service Act.

(Added by Stats. 1992, Ch. 1198, Sec. 1. Effective January 1, 1993.)



53088.1

(a) “Video provider” means any person, company, or service which provides one or more channels of video programming to a residence, including a home, condominium, or apartment where some fee is paid, whether directly or as included in dues or rental charges, for that service, whether or not public rights-of-way are utilized in the delivery of the video programming. A “video provider” shall include, but not be limited to, providers of cable television, master antenna television, satellite master antenna television, direct broadcast satellite, multipoint distribution services, and other providers of video programming, whatever their technology. A video provider shall not include a landlord providing only broadcast video programming to a single-family home or other residential dwelling consisting of four units or less.

(b) “Material breach” means any substantial and repeated failure to comply with the consumer service standards set forth in Section 53088.2.

(Added by Stats. 1992, Ch. 1198, Sec. 1. Effective January 1, 1993.)



53088.2

(a) Every video provider shall render reasonably efficient service, make repairs promptly, and interrupt service only as necessary.

(b) All video provider personnel contacting subscribers or potential subscribers outside the office of the provider shall be clearly identified as associated with the video provider.

(c) At the time of installation, and annually thereafter, all video providers shall provide to all customers a written notice of the programming offered, the prices for that programming, the provider’s installation and customer service policies, and the name, address, and telephone number of the local franchising authority.

(d) All video providers shall have knowledgeable, qualified company representatives available to respond to customer telephone inquiries Monday to Friday, inclusive, excluding holidays, during normal business hours.

(e) All video providers shall provide to customers a toll-free or local telephone number for installation, and service, and complaint calls. These calls shall be answered promptly by the video providers. The city, county, or city and county may establish standards for what constitutes promptness.

(f) All video providers shall render bills that are accurate and understandable.

(g) All video providers shall respond to a complete outage in a customer’s service promptly. The response shall occur within 24 hours of the reporting of the outage to the provider, except in those situations beyond the reasonable control of the video provider. A video provider shall be deemed to respond to a complete outage when a company representative arrives at the outage location within 24 hours and begins to resolve the problem.

(h) All video providers shall provide a minimum of 30 days’ written notice before increasing rates or deleting channels. All video providers shall make every reasonable effort to submit the notice to the city, county, or city and county in advance of the distribution to customers. The 30-day notice is waived if the increases in rates or deletion of channels were outside the control of the video provider. In those cases the video provider shall make reasonable efforts to provide customers with as much notice as possible.

(i) Every video provider shall allow every residential customer who pays his or her bill directly to the video provider at least 15 days from the date the bill for services is mailed to the customer, to pay the listed charges unless otherwise agreed to pursuant to a residential rental agreement establishing tenancy. Customer payments shall be posted promptly. No video provider may terminate residential service for nonpayment of a delinquent account unless the video provider furnishes notice of the delinquency and impending termination at least 15 days prior to the proposed termination. The notice shall be mailed, postage prepaid, to the customer to whom the service is billed. Notice shall not be mailed until the 16th day after the date the bill for services was mailed to the customer. The notice of delinquency and impending termination may be part of a billing statement. No video provider may assess a late fee any earlier than the 22nd day after the bill for service has been mailed.

(j) Every notice of termination of service pursuant to subdivision (i) shall include all of the following information:

(1) The name and address of the customer whose account is delinquent.

(2) The amount of the delinquency.

(3) The date by which payment is required in order to avoid termination of service.

(4) The telephone number of a representative of the video provider who can provide additional information and handle complaints or initiate an investigation concerning the service and charges in question.

Service may only be terminated on days in which the customer can reach a representative of the video provider either in person or by telephone.

(k) Any service terminated without good cause shall be restored without charge for the service restoration. Good cause includes, but is not limited to, failure to pay, payment by check for which there are insufficient funds, theft of service, abuse of equipment or system personnel, or other similar subscriber actions.

(l) A video provider shall cease charging a customer for services within seven business days of receiving a request to terminate service. If the customer requests that service be terminated and provides seven or more business day’s notice before the date for termination of service, the video provider shall cease charging the customer for additional services as of midnight of the last day of service. Nothing in this subdivision shall prohibit a video provider from billing for charges incurred by the customer prior to the date for termination of service.

(m) All video providers shall issue requested refund checks promptly, but no later than 45 days following the resolution of any dispute, and following the return of the equipment supplied by the video provider, if service is terminated.

(n) All video providers shall issue security or customer deposit refund checks promptly, but no later than 45 days following the termination of service, less any deductions permitted by law.

(o) Video providers shall not disclose the name and address of a subscriber for commercial gain to be used in mailing lists or for other commercial purposes not reasonably related to the conduct of the businesses of the video providers or their affiliates, unless the video providers have provided to the subscriber a notice, separate or included in any other customer notice, that clearly and conspicuously describes the subscriber’s ability to prohibit the disclosure. Video providers shall provide an address and telephone number for a local subscriber to use without toll charge to prevent disclosure of the subscriber’s name and address.

(p) Disputes concerning the provisions of this article shall be resolved by the city, county, or city and county in which the customer resides. For video providers under Section 53066, the franchising authority shall resolve disputes. All other video providers shall register with the city in which they provide service or, where the customers reside in an unincorporated area, in the county in which they provide service. The registration shall include the name of the company, its address, its officers, telephone numbers, and customer service and complaint procedures. Counties and cities may charge these other video providers operating in the state a fee to cover the reasonable cost of administering this division.

(q) Nothing in this division limits any power of a city, county, or city and county or video provider to adopt and enforce service standards and consumer protection standards that exceed those established in this division.

(r) The legislative body of the city, county, or city and county, may, by ordinance, provide a schedule of penalties for the material breach by a video provider of subdivisions (a) to (p), inclusive. No monetary penalties shall be assessed for a material breach if the breach is out of the reasonable control of the video provider. Further, no monetary penalties may be imposed prior to the effective date of this section. Any schedule of monetary penalties adopted pursuant to this section shall in no event exceed two hundred dollars ($200) for each day of each material breach, not to exceed six hundred dollars ($600) for each occurrence of material breach. However, if a material breach of any of subdivisions (a) to (p), inclusive, has occurred and the city, county, or city and county has provided notice and a fine or penalty has been assessed, in a subsequent material breach of the same nature occurring within 12 months, the penalties may be increased by the city, county, or city and county to a maximum of four hundred dollars ($400) for each day of each material breach, not to exceed one thousand two hundred dollars ($1,200) for each occurrence of the material breach. If a third or further material breach of the same nature occurs within those same 12 months, and the city, county, or city and county has provided notice and a fine or penalty has been assessed, the penalties may be increased to a maximum of one thousand dollars ($1,000) for each day of each material breach, not to exceed three thousand dollars ($3,000) for each occurrence of the material breach. With respect to video providers subject to a franchise or license, any monetary penalties assessed under this section shall be reduced dollar for dollar to the extent any liquidated damage or penalty provision of a current cable television ordinance, franchise contract, or license agreement imposes a monetary obligation upon a video provider for the same customer service failures, and no other monetary damages may be assessed. However, this section shall in no way affect the right of franchising authorities concerning assessment or renewal of a cable television franchise under the provisions of the Cable Communications Policy Act of 1984 (47 U.S.C. Sec. 521 et seq.).

(s) If the legislative body of a city, county, or city and county adopts a schedule of monetary penalties pursuant to subdivision (q), the following procedures shall be followed:

(1) The city, county, or city and county shall give the video provider written notice of any alleged material breaches of the consumer service standards of this division and allow the video provider at least 30 days from receipt of the notice to remedy the specified breach.

(2) A material breach for the purposes of assessing penalties shall be deemed to have occurred for each day, following the expiration of the period specified in paragraph (1), that any material breach has not been remedied by the video provider, irrespective of the number of customers affected.

(t) Notwithstanding subdivision (o), or any other provision of law, this section shall not preclude a party affected by this section from utilizing any judicial remedy available to that party without regard to this section. Actions taken by a local legislative body, including a franchising authority, pursuant to this section shall not be binding upon a court of law. For this purpose, a court of law may conduct de novo review of any issues presented.

(Amended by Stats. 2005, Ch. 429, Sec. 1. Effective January 1, 2006.)






ARTICLE 4.6 - Consumer Contracts: Cable Television

53088.5

The Legislature hereby finds and declares as follows:

(a) It is a common practice in the sale or lease of cable television services for a fee to be imposed upon a consumer’s failure to make full and timely payment of periodic charges for those services.

(b) It is desirable to establish certain reasonable minimum standards to prevent abuse or overcharges.

(c) Complicated and expensive accounting determinations are required to fairly assess the exact costs which are incurred for collection and accounting for delinquent payments.

(d) Currently, the Federal Communications Commission excludes late fees from inclusion when setting benchmark rates.

(e) It is desirable to encourage the practice of extending services and avoiding the immediate termination of services notwithstanding a short-term delinquency.

(Added by Stats. 1996, Ch. 666, Sec. 1. Effective January 1, 1997.)



53088.6

Notwithstanding Section 53088.2, a fee may not be imposed upon consumers for any delinquent payment for sale of cable television services unless all of the following apply:

(a) For all contracts entered into on or after January 1, 1997, at or before the time the consumer enters into the initial agreement for services, the consumer is provided with written notice that it is the policy of the seller to impose a fee on delinquent accounts.

(b) At least 10 days prior to the date a fee is imposed, the consumer is warned on the face of the notice, in writing of the late fee that will be imposed if a consumer’s delinquency is not paid. This notice shall specify the date on or after which a late fee will be charged.

(c) The consumer’s invoice specifies a due date that is not earlier than the 10th day of the service period for which the invoice is issued.

(d) The fee is assessed no earlier than 27 days after the due date specified in the invoice.

(e) The fee is assessed on a delinquent balance of more than ten dollars ($10).

(Added by Stats. 1996, Ch. 666, Sec. 1. Effective January 1, 1997.)



53088.7

Notwithstanding Section 53088.2, a delinquency fee charged in a cable television transaction which is not in excess of four dollars and seventy-five cents ($4.75) and which is imposed in accordance with the procedures set forth in Section 53088.6 shall be valid. The delinquency fee may not exceed four dollars and seventy-five cents ($4.75), unless the Federal Communications Commission expressly requires late fees to be fully included when setting benchmark rates applicable to a cable television operator. If this requirement is imposed by the Federal Communications Commission, then the maximum delinquency fee charged by the cable television provider shall be 11/2 percent of the delinquent amount in the relevant franchise areas for as long as late fees are fully included in benchmark rates.

(b) A collection fee which is not in excess of ten dollars ($10) and is in addition to the delinquency fee shall also be valid in a cable television consumer service transaction if the service provider sends an employee or contractor to the customer’s residence in order to collect payment or disconnect service and the fee is imposed in accordance with the procedures set forth in Section 53088.6.

(Added by Stats. 1996, Ch. 666, Sec. 1. Effective January 1, 1997.)



53088.8

This article shall apply to the sale or lease of cable television services on or after January 1, 1997. This article shall not apply to late fee practices reflected in cable television service contracts that are specified in or subject to a court order or judgment entered on or before that date unless expressly provided to the contrary in that order or judgment.

(Added by Stats. 1996, Ch. 666, Sec. 1. Effective January 1, 1997.)






ARTICLE 5 - Regulation of Local Agencies by Counties and Cities

53090

As used in this article:

(a) “Local agency” means an agency of the state for the local performance of governmental or proprietary function within limited boundaries. “Local agency” does not include the state, a city, a county, a rapid transit district, or a rail transit district whose board of directors is appointed by public bodies or officers or elected from election districts within the area comprising the district, or a district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code.

(b) “Building ordinances” means ordinances of a county or city regulating building and construction and removal of buildings, including ordinances relating to the matters set forth in Section 38660 and similar matters, and including ordinances relating to building permits and building inspection.

(Amended by Stats. 2002, Ch. 341, Sec. 1. Effective January 1, 2003.)



53091

(a) Each local agency shall comply with all applicable building ordinances and zoning ordinances of the county or city in which the territory of the local agency is situated.

(b) On projects for which state school building aid is requested by a local agency for construction of school facilities, the county or city planning commission in which the local agency is located shall consider in its review for approval information relating to attendance area enrollment, adequacy of the site upon which the construction is proposed, safety features of the site and proposed construction, and present and future land utilization, and report thereon to the State Allocation Board. If the local agency is situated in more than one city or county or partly in a city and partly in a county, the local agency shall comply with the ordinances of each county or city with respect to the territory of the local agency that is situated in the particular county or city, and the ordinances of a county or city shall not be applied to any portion of the territory of the local agency that is situated outside the boundaries of the county or city. Notwithstanding the preceding provisions of this section, this section does not require a school district or the state when acting under the State Contract Act (Article 1 (commencing with Section 10100) of Chapter 1 of Part 2 of Division 2 of the Public Contract Code) to comply with the building ordinances of a county or city.

(c) Each local agency required to comply with building ordinances and zoning ordinances pursuant to this section and each school district whose school buildings are inspected by a county or city pursuant to Section 53092 shall be subject to the applicable ordinances of a county or city requiring the payment of fees, but the amount of those fees charged to a local agency or school district shall not exceed the amount charged under the ordinance to nongovernmental agencies for the same services or permits.

(d) Building ordinances of a county or city shall not apply to the location or construction of facilities for the production, generation, storage, treatment, or transmission of water, wastewater, or electrical energy by a local agency.

(e) Zoning ordinances of a county or city shall not apply to the location or construction of facilities for the production, generation, storage, treatment, or transmission of water, or for the production or generation of electrical energy, facilities that are subject to Section 12808.5 of the Public Utilities Code, or electrical substations in an electrical transmission system that receives electricity at less than 100,000 volts. Zoning ordinances of a county or city shall apply to the location or construction of facilities for the storage or transmission of electrical energy by a local agency, if the zoning ordinances make provision for those facilities.

(Amended by Stats. 2002, Ch. 267, Sec. 1. Effective January 1, 2003.)



53092

The State Director of Public Works, upon recommendation of the Division of Architecture, may delegate to any county or city all or part of the powers and duties of the Division of Architecture relating to the inspection of construction of school buildings of school districts within the county or city if, as determined by the Division of Architecture, the county or city has an adequate building inspection program. No delegation under this section shall become effective without the consent of the legislative body of the county or city to which the delegation is made.

(Added by Stats. 1959, Ch. 2110.)



53094

(a) Notwithstanding any other provision of this article, this article does not require a school district to comply with the zoning ordinances of a county or city unless the zoning ordinance makes provision for the location of public schools and unless the city or county has adopted a general plan.

(b) Notwithstanding subdivision (a), the governing board of a school district, that has complied with the requirements of Section 65352.2 of this code and Section 21151.2 of the Public Resources Code, by a vote of two-thirds of its members, may render a city or county zoning ordinance inapplicable to a proposed use of property by the school district. The governing board of the school district may not take this action when the proposed use of the property by the school district is for nonclassroom facilities, including, but not limited to, warehouses, administrative buildings, and automotive storage and repair buildings.

(c) The governing board of the school district shall, within 10 days, notify the city or county concerned of any action taken pursuant to subdivision (b). If the governing board has taken such an action, the city or county may commence an action in the superior court of the county whose zoning ordinance is involved or in which is situated the city whose zoning ordinance is involved, seeking a review of the action of the governing board of the school district to determine whether it was arbitrary and capricious. The city or county shall cause a copy of the complaint to be served on the board. If the court determines that the action was arbitrary and capricious, it shall declare it to be of no force and effect, and the zoning ordinance in question shall be applicable to the use of the property by the school district.

(Amended by Stats. 2001, Ch. 396, Sec. 2. Effective January 1, 2002.)



53095

The provisions of this article shall prevail over Sections 17215 and 81035 of the Education Code and over Section 65402 of the Government Code.

(Amended by Stats. 2000, Ch. 1058, Sec. 119. Effective January 1, 2001.)



53096

(a) Notwithstanding any other provision of this article, the governing board of a local agency, by vote of four-fifths of its members, may render a city or county zoning ordinance inapplicable to a proposed use of property if the local agency at a noticed public hearing determines by resolution that there is no feasible alternative to its proposal. The governing board may not render a zoning ordinance inapplicable to a proposed use of property when the proposed use of the property by the local agency is for facilities not related to storage or transmission of water or electrical energy, including, but not limited to, warehouses, administrative buildings or automotive storage and repair buildings. The governing board of a local agency may make these determinations at the time it approves an environmental impact report on its proposal required by Division 13 (commencing with Section 21000) of the Public Resources Code. Mailed notice of the public hearing shall be provided at least 10 days prior to the hearing, to the owners of all property within 300 feet of the location of the proposed facility and a notice shall be posted in a conspicuous place at the proposed site of the facility. If mailed notice as required above would result in notice to more than 250 persons, as an alternative to mailed notice, notice may be given by placing a display advertisement of at least one-fourth page in a newspaper of general circulation within the area affected by the proposed facility and by posting the notice in a conspicuous place at the proposed site of the facility.

(b) The board shall, within 10 days, notify the city or county, whose zoning ordinance has been rendered inapplicable under subdivision (a), of its action. If the governing board has taken this action, the city or county may commence an action in the superior court of the county whose zoning ordinance is involved or in which is situated the city whose zoning ordinance is involved, seeking a review of the action of the governing board to determine whether it was supported by substantial evidence. The evidence before the court shall include the record of the proceedings before the city, county, and district. The city or county shall cause a copy of the complaint to be served on the board. If the court determines that the action was not supported by substantial evidence, it shall declare it to be of no force and effect, and the zoning ordinance in question shall be applicable to the use of the property by the local agency.

(c) “Feasible” as used in this section means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social, and technological factors.

(Amended by Stats. 2002, Ch. 267, Sec. 2. Effective January 1, 2003.)



53097

Notwithstanding any other provisions of this article, the governing board of a school district shall comply with any city or county ordinance (1) regulating drainage improvements and conditions, (2) regulating road improvements and conditions, or (3) requiring the review and approval of grading plans as these ordinance provisions relate to the design and construction of onsite improvements which affect drainage, road conditions, or grading, and shall give consideration to the specific requirements and conditions of city or county ordinances relating to the design and construction of offsite improvements. If a school district elects not to comply with the requirements of city or county ordinances relating to the design and construction of offsite improvements, the city or county shall not be liable for any injuries or for any damage to property caused by the failure of the school district to comply with those ordinances.

(Amended by Stats. 1990, Ch. 275, Sec. 2.)



53097.3

Notwithstanding any other provision of this article, no school district may render a city or county ordinance inapplicable to a charter school facility pursuant to this article, unless the facility is physically located within the geographical jurisdiction of that school district.

(Added by Stats. 2002, Ch. 935, Sec. 17. Effective January 1, 2003.)



53097.5

A county or city may inspect school buildings, as defined in Section 39141 of the Education Code, pursuant to guidelines adopted pursuant to Section 16500 of the Health and Safety Code or pursuant to any local ordinance regulating substandard conditions in buildings used for human habitation. The results of the inspections shall be forwarded to the office of the State Architect.

(Added by Stats. 1989, Ch. 953, Sec. 1.)






ARTICLE 5.5 - Regulation of the Environmental Management Plan by State Agencies

53098

Notwithstanding any other provision of law, review, certification, and approval of any and all provisions of the San Francisco Bay Regional Environmental Management Plan, and any subsequent revision or amendments thereto by the Association of Bay Area Governments, shall be subject to the requirements of this article.

(Added by Stats. 1978, Ch. 934.)



53098.1

After adoption or the annual revision of the Environmental Management Plan by the General Assembly of the Association of Bay Area Governments, any state agency that is required, pursuant to federal law, to review, certify, approve, or otherwise act upon such plan shall transmit such plan without change to the federal Environmental Protection Agency, except as otherwise provided in this article.

(Added by Stats. 1978, Ch. 934.)



53098.2

(a) In the event that an appropriate state agency finds that the Environmental Management Plan, or portion thereof, does not satisfy an applicable environmental protection standard required by federal law, or regulation adopted pursuant thereto, the state agency shall return such plan, or portion thereof, to the Association of Bay Area Governments for appropriate revision in order to bring such plan into compliance with such standard. Upon completion of the revision, the Association of Bay Area Governments shall submit such plan to the state agency.

(b) In the event that an appropriate state agency finds that the Environmental Management Plan, or portion thereof, after being revised as provided in subdivision (a), continues to not satisfy an applicable environmental protection standard required pursuant to federal law, it shall resubmit the plan or portion thereof to the Association of Bay Area Governments for further revision. A state agency may continue to resubmit the Environmental Management Plan, or portion thereof, for further revision if it determines that the revised plan, or portion thereof, does not satisfy applicable federal environmental protection standards.

(Added by Stats. 1978, Ch. 934.)






ARTICLE 6 - Local Emergency Telephone Systems

53100

(a) This article shall be known and may be cited as the Warren-911-Emergency Assistance Act.

(b) The Legislature hereby finds and declares that it is in the public interest to shorten the time required for a citizen to request and receive emergency aid. There currently exist thousands of different emergency phone numbers throughout the state, and present telephone exchange boundaries and central office service areas do not necessarily correspond to public safety and political boundaries. Provision of a single, primary three-digit emergency number through which emergency services can be quickly and efficiently obtained would provide a significant contribution to law enforcement and other public service efforts by making it less difficult to quickly notify public safety personnel. Such a simplified means of procuring emergency services will result in the saving of life, a reduction in the destruction of property, quicker apprehension of criminals, and ultimately the saving of money. The Legislature further finds and declares that the establishment of a uniform, statewide emergency number is a matter of statewide concern and interest to all inhabitants and citizens of this state. It is the purpose of this act to establish the number “911” as the primary emergency telephone number for use in this state and to encourage units of local government and combinations of such units to develop and improve emergency communication procedures and facilities in such a manner as to be able to quickly respond to any person calling the telephone number “911” seeking police, fire, medical, rescue, and other emergency services.

(Amended by Stats. 1976, Ch. 443.)



53101

“Public agency,” as used in this article, means the state, and any city, county, city and county, municipal corporation, public district, or public authority located in whole or in part within this state which provides or has authority to provide firefighting, police, ambulance, medical, or other emergency services.

(Added by Stats. 1972, Ch. 1005.)



53102

“Public safety agency,” as used in this article, means a functional division of a public agency which provides firefighting, police, medical, or other emergency services.

(Added by Stats. 1972, Ch. 1005.)



53103

“Direct dispatch method,” as used in this article, means a telephone service providing for the dispatch of an appropriate emergency service unit upon receipt of a telephone request for such services and a decision as to the proper action to be taken.

(Added by Stats. 1972, Ch. 1005.)



53104

“Relay method,” as used in this article, means a telephone service whereby pertinent information is noted by the recipient of a telephone request for emergency services, and is relayed to appropriate public safety agencies or other providers of emergency services for dispatch of an emergency service unit.

(Added by Stats. 1972, Ch. 1005.)



53105

“Transfer method,” as used in this article, means a telephone service which receives telephone requests for emergency services and directly transfers such requests to an appropriate public safety agency or other provider of emergency services.

(Added by Stats. 1972, Ch. 1005.)



53106

“Referral method,” as used in this article, means a telephone service which, upon the receipt of a telephone request for emergency services, provides the requesting party with the telephone number of the appropriate public safety agency or other provider of emergency services. The use of the referral method shall only be used for nonemergency situations.

(Amended by Stats. 1976, Ch. 443.)



53107

“Basic system,” as used in this article, means a telephone service which automatically connects a person dialing the digits “911” to an established public safety answering point through normal telephone service facilities.

(Added by Stats. 1972, Ch. 1005.)



53108

“Sophisticated system,” as used in this article, means a basic system with the additional capability of automatic identification of the caller’s number, holding the incoming call, reconnection on the same telephone line, clearing a telephone line, or automatic call routing or combinations of such capabilities.

(Added by Stats. 1972, Ch. 1005.)



53108.1

“Incremental costs”, as used in this article, mean any costs necessary for the establishment of a system required by this article and recommended for reimbursement by the advisory committee established by Section 53115.1 other than costs for (1) a basic system, (2) a basic system with telephone central office identification, or (3) a system employing automatic call routing, which are reasonable, necessary and unique for the planning and efficient implementation of a local agency’s 911 system.

(Added by Stats. 1976, Ch. 443.)



53108.5

“Division,” as used in this article, means the Public Safety Communications Division within the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 353, Sec. 96. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53109

Every local public agency within its respective jurisdiction shall establish and have in operation by December 31, 1985, a basic system as provided in this article, or be part of such a system.

The establishment of such systems shall be centralized to the extent feasible. Nothing in this article shall be construed to prohibit or discourage in any way the formation of multijurisdictional or regional systems, and any system established pursuant to this article may include the territory of more than one public agency or may include a segment of the territory of a public agency.

(Amended by Stats. 1978, Ch. 352.)



53109.5

The Legislature finds and declares that environmental considerations in the Tahoe region have halted or delayed the development of facilities necessary for the establishment of a local emergency telephone system in that area.

Accordingly, local public agencies in the Tahoe region, as defined in subdivision (a) of Article II of Section 66801 of the Government Code, shall comply with Section 53109 by December 31, 1986, rather than by December 31, 1985.

(Added by Stats. 1984, Ch. 928, Sec. 1.)



53110

Every system shall include police, firefighting, and emergency medical and ambulance services, and may include other emergency services, in the discretion of the affected local public agency, such as poison control services, suicide prevention services, and civil defense services. The system may incorporate private ambulance service. In those areas in which a public safety agency of the state provides such emergency services, the system shall include such public safety agencies.

(Added by Stats. 1972, Ch. 1005.)



53111

The digits “911” shall be the primary emergency telephone number within the system, but a public agency or public safety agency may maintain a separate secondary backup number, and shall maintain a separate number for nonemergency telephone calls.

(Added by Stats. 1972, Ch. 1005.)



53112

(a) All systems shall be designed to meet the specific requirements of each community and public agency served by the system. Every system, whether basic or sophisticated, shall be designed to have the capability of utilizing at least three of the methods specified in Sections 53103 to 53106, inclusive, in response to emergency calls. The Legislature finds and declares that the most critical aspect of the design of any system is the procedure established for handling a telephone request for emergency services.

(b) In addition, to maximize efficiency and utilization of the system, all pay telephones within each system shall, by December 31, 1985, enable a caller to dial “911” for emergency services, and to reach an operator by dialing “0”, without the necessity of inserting a coin. At those “911” public safety answering points serving an area where 5 percent or more of the population, in accordance with the latest United States census information, speak a specific primary language other than English, operators who speak each such other language, in addition to English, shall be on duty or available through interagency telephone conference procedures at all times for “911” emergency services.

(c) In addition, all systems shall require installation of a telecommunications device capable of servicing the needs of the deaf or severely hearing impaired at the “911” public safety answering point or points. The device shall be compatible with devices furnished by telephone corporations pursuant to Section 2881 of the Public Utilities Code.

(Amended by Stats. 2013, Ch. 332, Sec. 1. Effective September 23, 2013.)



53113

The Legislature finds that, because of overlapping jurisdiction of public agencies, public safety agencies, and telephone service areas, a general overview or plan should be developed prior to the establishment of any system. In order to ensure that proper preparation and implementation of those systems is accomplished by all public agencies by December 31, 1985, the office, with the advice and assistance of the Attorney General, shall secure compliance by public agencies as provided in this article.

(Amended by Stats. 2013, Ch. 353, Sec. 97. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53114

The office, with the advice and assistance of the Attorney General, shall coordinate the implementation of systems established pursuant to the provisions of this article. The office, with the advice and assistance of the Attorney General, shall assist local public agencies and local public safety agencies in obtaining financial help to establish emergency telephone service, and shall aid agencies in the formulation of concepts, methods, and procedures that will improve the operation of systems required by this article and that will increase cooperation between public safety agencies.

(Amended by Stats. 2013, Ch. 353, Sec. 98. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53114.1

To accomplish the responsibilities specified in this article, the division is directed to consult at regular intervals with the State Fire Marshal, the State Department of Public Health, the Office of Traffic Safety, a local representative from a city, a local representative from a county, the public utilities in this state providing telephone service, the Association of Public-Safety Communications Officials, the Emergency Medical Services Authority, the Department of the California Highway Patrol, and the Department of Forestry and Fire Protection. These agencies shall provide all necessary assistance and consultation to the division to enable it to perform its duties specified in this article.

(Amended by Stats. 2013, Ch. 28, Sec. 29. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



53114.2

On or before December 31, 1976, and each even-numbered year thereafter, after consultation with all agencies specified in Section 53114.1, the office shall review and update technical and operational standards for public agency systems.

(Amended by Stats. 2013, Ch. 353, Sec. 99. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53115

The office shall monitor all emergency telephone systems to ensure they comply with minimal operational and technical standards as established by the office. If any system does not comply the office shall notify in writing the public agency or agencies operating the system of its deficiencies. The public agency shall bring the system into compliance with the operational and technical standards within 60 days of notice by the office. Failure to comply within this time shall subject the public agency to action by the Attorney General pursuant to Section 53116.

(Amended by Stats. 2013, Ch. 353, Sec. 100. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53115.1

(a) There is in state government the State 911 Advisory Board.

(b) The advisory board shall be comprised of the following members appointed by the Governor who shall serve at the pleasure of the Governor.

(1) The Chief of the Public Safety Communications Division shall serve as the nonvoting chair of the board.

(2) One representative from the Department of the California Highway Patrol.

(3) Two representatives on the recommendation of the California Police Chiefs Association.

(4) Two representatives on the recommendation of the California State Sheriffs’ Association.

(5) Two representatives on the recommendation of the California Fire Chiefs Association.

(6) Two representatives on the recommendation of the CalNENA Executive Board.

(7) One representative on the joint recommendation of the executive boards of the state chapters of the Association of Public-Safety Communications Officials-International, Inc.

(c) Recommending authorities shall give great weight and consideration to the knowledge, training, and expertise of the appointee with respect to their experience within the California 911 system. Board members should have at least two years of experience as a Public Safety Answering Point (PSAP) manager or county coordinator, except where a specific person is designated as a member.

(d) Members of the advisory board shall serve at the pleasure of the Governor, but may not serve more than two consecutive two-year terms, except as follows:

(1) The presiding Chief of the Public Safety Communications Division shall serve for the duration of his or her tenure.

(2) Four of the members shall serve an initial term of three years.

(e) Advisory board members shall not receive compensation for their service on the board, but may be reimbursed for travel and per diem for time spent in attending meetings of the board.

(f) The advisory board shall meet quarterly in public sessions in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 2 of Part 1 of Division 3 of Title 2). The division shall provide administrative support to the State 911 Advisory Board. The State 911 Advisory Board, at its first meeting, shall adopt bylaws and operating procedures consistent with this article and establish committees as necessary.

(g) Notwithstanding any other provision of law, any member of the advisory board may designate a person to act as that member in his or her place and stead for all purposes, as though the member were personally present.

(Amended by Stats. 2013, Ch. 28, Sec. 30. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



53115.2

(a) The State 911 Advisory Board shall advise the office on all of the following subjects:

(1) Policies, practices, and procedures for the California 911 Emergency Communications Office.

(2) Technical and operational standards for the California 911 system consistent with the National Emergency Number Association (NENA) standards.

(3) Training standards for county coordinators and Public Safety Answering Point (PSAP) managers.

(4) Budget, funding, and reimbursement decisions related to the State Emergency Number Account.

(5) Proposed projects and studies conducted or funded by the State Emergency Number Account.

(6) Expediting the rollout of Enhanced 911 Phase II technology.

(b) Upon request of a local public agency, the board shall conduct a hearing on any conflict between a local public agency and the office regarding a final plan that has not been approved by the office pursuant to Section 53114. The board shall meet within 30 days following the request, and shall make a recommendation to resolve the conflict to the office within 90 days following the initial hearing by the board pursuant to the request.

(Amended by Stats. 2013, Ch. 353, Sec. 101. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53115.3

When proposed implementation of the 911 system by a single public agency within its jurisdiction may adversely affect the implementation of the system by a neighboring public agency or agencies, such neighboring public agency may request that the office evaluate the impact of implementation by the proposing public agency and evaluate and weigh that impact in its decision to approve or disapprove the proposing public agency’s final plan pursuant to Section 53115. In order to effectuate this process, each city shall file a notice of filing of its final plan with each adjacent city and with the county in which the proposing public agency is located at the same time such final plan is filed with the office and each county shall file a notice of filing of its final plan with each city within the county and each adjacent county at the time the final plan is filed with the office. Any public agency wishing to request review pursuant to this section shall file its request with the office within 30 days of filing of the final plan for which review is sought.

(Amended by Stats. 2013, Ch. 353, Sec. 102. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53116

The Attorney General may, on behalf of the office or on his or her own initiative, commence judicial proceedings to enforce compliance by any public agency or public utility providing telephone service with the provisions of this article.

(Amended by Stats. 2013, Ch. 353, Sec. 103. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53118

The Legislature declares that a major purpose in enacting this article is to eliminate instances in which a responding emergency service refuses to render aid to the requester because the requester is outside of the jurisdictional boundaries of the emergency service. A public safety agency which receives a request through the system for emergency services outside its jurisdictional boundaries shall transmit the request to the proper public safety answering point or public safety agency utilizing the methods described in Sections 53103 to 53105, inclusive. In the event an emergency unit is dispatched in response to a request through the system, such unit shall render its services to the requesting party without regard to whether the unit is operating outside its normal jurisdictional boundaries until properly relieved by the public safety agency responsible for that geographical area. Public agencies within a single system and public agencies in different systems but whose jurisdictional boundaries are contiguous are authorized to enter into joint powers agreements or any other form of written cooperative agreement to implement this requirement. These agreements may further provide for a public safety agency to render aid outside its normal jurisdictional boundaries when need arises on a day-to-day basis.

(Repealed and added by Stats. 1976, Ch. 443.)



53119

Any telephone corporation serving rural telephone areas that cannot currently provide enhanced “911” emergency telephone service capable of selective routing, automatic number identification, or automatic location identification shall present to the office a comprehensive plan detailing a schedule by which those facilities will be converted to be compatible with the enhanced emergency telephone system.

(Amended by Stats. 2013, Ch. 353, Sec. 104. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53120

The office shall not delay implementation of the enhanced “911” emergency telephone system in those portions of cities or counties, or both, served by a local telephone corporation that has equipment compatible with the enhanced “911” emergency telephone system.

(Amended by Stats. 2013, Ch. 353, Sec. 105. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53121

(a) The Office of Emergency Services shall develop a plan and timeline of target dates for the testing, implementation, and operation of a Next Generation 911 emergency communication system, including text to 911 service, throughout California.

(b) In order to maximize efficiency and contain costs, the Next Generation 911 emergency communication system shall incorporate, where consistent with public safety and technologically feasible, shared infrastructure and elements of other public safety and emergency communications networks, including, but not limited to, all of the following:

(1) Public safety communications identified in the annual plan required by subdivision (b) of Section 15277.

(2) Local and regional public safety broadband networks authorized by the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5).

(3) Public safety broadband networks authorized by the federal Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112-96).

(4) Public safety radio and communications facilities used for the purpose of public warnings pursuant to Section 15254.

(Added by Stats. 2014, Ch. 926, Sec. 1. Effective January 1, 2015.)






ARTICLE 6.6 - State Nonemergency Telephone System

53126

Every local public agency may establish a nonemergency telephone system as provided in this article. The digits “311” shall be dedicated as the nonemergency telephone number within the system. Nonemergency “311” telephone systems shall be designed to provide a system similar to a “911” selective routing system, whereby the location of the initial call is determined to provide a coordinated uniform delivery system to meet the specified requirements of each local jurisdiction. Every system shall be designed to allow the handling of emergency calls by the “911” emergency telephone system.

(Added by Stats. 2002, Ch. 731, Sec. 2. Effective January 1, 2003.)



53126.5

For purposes of this article, the following definitions apply:

(a) “Local public agency” means a city, county, city and county, and joint powers authority that provides a public safety answering point (PSAP).

(b) “Nonemergency telephone system” means a system structured to provide access to only public safety agencies such as police and fire, or a system structured to provide access to public safety agencies and to all other services provided by a local public agency such as street maintenance and animal control.

(c) “Public Safety Communications Division” means the Public Safety Communications Division within the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 28, Sec. 31. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



53127

The Public Safety Communications Division is authorized to aid local public agencies in the formulation of concepts, methods, and procedures that will improve the operation of systems authorized by this article and increase cooperation among public agencies.

(Amended by Stats. 2010, Ch. 404, Sec. 56. Effective January 1, 2011.)






ARTICLE 7 - Federally Mandated Audits of Block Grant Funds Allocated to Local Agencies

53130

In connection with federal block grant funds which require mandated financial and compliance auditing, the Legislature finds that there is limited coordination of audits among federal, state, and local auditors and independent public accountants auditing local agencies, which may result in overlaps and gaps in audit coverage.

The Legislature further finds that it is essential to establish audit procedures that conform to the standards of independence and quality contained within the federal Standards for Audit of Governmental Organizations, Programs, Activities and Functions.

Therefore, it is the intent of the Legislature to promote audit coordination by designating the agencies listed in Section 12430 as responsible for assuring that local agencies provide for or otherwise adhere to federally mandated financial and compliance audit requirements for block grant funds allocated to them.

(Added by Stats. 1982, Ch. 1343, Sec. 10.)



53131

As used in this article:

(a) “Qualified state and local government auditors” means those auditors employed by state and local governments that meet the independence requirements set forth in the federal Standards for Audit of Governmental Organizations, Programs, Activities and Functions.

(b) “Independent public accountants” means a certified public accountant, or a public accountant who is licensed by the California Board of Accountancy who holds a valid permit to practice accountancy.

(c) “Local agency” means a city, county, city and county, special district, joint-powers agency, public corporation, nonprofit corporation, or any other agency that is eligible to receive federal block grant funds.

(d) “State department” means that state organization designated by law or agreement that allocates block grant funds to local agencies or is otherwise responsible for administering block grant funds.

(e) “Financial and compliance audit” means an audit that complies with the financial and compliance audit requirements of the Standards for Audit of Governmental Organizations, Programs, Activities and Functions published by the United States General Accounting Office.

Organization wide financial and compliance audits required by Federal Office of Management and Budget Circulars A-102 and A-110 are acceptable for this purpose.

(Amended by Stats. 2000, Ch. 1055, Sec. 39. Effective September 30, 2000.)



53132

State departments shall identify and provide to the Controller listings of all agreements allocating block grant funds to local agencies.

(Added by Stats. 1982, Ch. 1343, Sec. 10.)



53133

The Controller shall identify and make available to local agencies federally mandated financial and compliance block grant audit requirements.

(Added by Stats. 1982, Ch. 1343, Sec. 10.)



53134

(a) Local agencies shall have the option, pursuant to the provisions of Section 53135, to provide for federally mandated financial and compliance audits of block grant funds received from state departments. If, however, a local agency does not elect to, or fails to provide for, federally mandated financial and compliance audits, or if it is determined by the administering state department that a local agency warrants assistance in this function, the state department shall notify the Controller, and the Controller shall identify appropriate methods for accomplishing federally required audits.

The decision of the Controller shall be based upon use of any existing state audit relationship, whenever appropriate in view of federal requirements, so as to avoid duplication and excess costs.

(b) The state shall rely on the audit arranged by the local agency if the audit is conducted in accordance with the standards promulgated by the state consistent with federal policy. Additional work shall not duplicate these audits and shall be conducted only upon approval of the Controller in consultation with the Department of Finance.

(c) Audits performed pursuant to this article shall be conducted not less frequently than every two years, or as specified by federal law, by qualified state or local government auditors or independent public accountants in accordance with the financial and compliance requirements of federal Standards for Audit of Governmental Organizations, Programs, Activities and Functions. These audits shall be completed no later than six months after the close of the audit period. If the provisions of this subdivision have not been met, the Controller shall immediately notify the Governor and the Legislature as to what corrective actions it intends to take.

(Amended by Stats. 2003, Ch. 107, Sec. 31. Effective January 1, 2004.)



53135

State agencies administering federal block grant programs shall prepare audit plans based on audit plan guidelines developed no later than December 1, 1982, by the agencies listed in Section 12430.

The audit plan guidelines shall include, but not be limited to, provisions for the contractor to obtain independent federally mandated audits of block grant funds, preaudit conditions, and compliance indicators. The departmental audit plans shall give preference to utilization of existing audit relationships where consistent with federal independence standards.

State agencies shall prepare their audit plans for review and approval by the agencies listed in Section 12430 in a timely fashion and contract provisions shall be incorporated into all existing contracts no later than February 1, 1983. Plans shall be adopted annually each fiscal year thereafter no later than October 1.

(Added by Stats. 1982, Ch. 1343, Sec. 10.)



53136

The Controller shall assure that audits conducted in accordance with this article meet the federal audit requirements provided pursuant to block grant laws and regulations.

(Added by Stats. 1982, Ch. 1343, Sec. 10.)



53137

The Controller shall review and monitor audit report findings to determine that both state and local entities have taken appropriate corrective action, or shall make recommendations to state departments for corrective action, including recovery and referral for legal action, as appropriate.

(Added by Stats. 1982, Ch. 1343, Sec. 10.)



53138

The Controller, the Department of Finance, the State Auditor’s office, or other state department auditors may perform audit activities pursuant to this article insofar as the standards of independence contained in the “Government Auditing Standards” published by the Comptroller General of the United States are met.

(Amended by Stats. 2003, Ch. 107, Sec. 32. Effective January 1, 2004.)






ARTICLE 8 - Costs of Emergency Response

53150

Any person who is under the influence of an alcoholic beverage or any drug, or the combined influence of an alcoholic beverage and any drug, whose negligent operation of a motor vehicle caused by that influence proximately causes any incident resulting in an appropriate emergency response, and any person whose intentionally wrongful conduct proximately causes any incident resulting in an appropriate emergency response, is liable for the expense of an emergency response by a public agency to the incident.

(Added by Stats. 1985, Ch. 337, Sec. 1.)



53151

Any person who is under the influence of an alcoholic beverage or any drug, or the combined influence of an alcoholic beverage and any drug, whose negligent operation of any boat or vessel caused by that influence proximately causes any incident resulting in an appropriate emergency response, and any person whose intentionally wrongful conduct proximately causes any incident resulting in an appropriate emergency response, is liable for the expense of an emergency response by a public agency to the incident.

(Added by Stats. 1985, Ch. 337, Sec. 1.)



53152

Any person who is under the influence of an alcoholic beverage or any drug, or the combined influence of an alcoholic beverage and any drug, whose negligent operation of a civil aircraft caused by that influence proximately causes any incident resulting in an appropriate emergency response, and any person whose intentionally wrongful conduct proximately causes an incident resulting in an appropriate emergency response, is liable for the expense of an emergency response by a public agency to the incident.

(Added by Stats. 1985, Ch. 337, Sec. 1.)



53153

For purposes of this article, a person is under the influence of an alcoholic beverage or any drug, or the combined influence of an alcoholic beverage and any drug, when as a result of drinking an alcoholic beverage or using a drug, or both, his or her physical or mental abilities are impaired to a degree that he or she no longer has the ability to operate a motor vehicle, boat or vessel, or aircraft with the caution characteristic of a sober person of ordinary prudence under the same or similar circumstances. For purposes of this article, the presumptions described in Sections 23152 and 23155 of the Vehicle Code shall apply.

(Added by Stats. 1985, Ch. 337, Sec. 1.)



53153.5

(a)  Any person 18 years of age or older who is convicted of making a false police report, in violation of Section 148.3 of the Penal Code, and that false police report proximately causes an appropriate emergency response by a public agency, is liable for the expense of the emergency response made by the responding public agency to the incident.

(b) A public agency shall be entitled to satisfaction of any judgment for expenses pursuant to this article after any victims or other persons injured by the incident are compensated for their injuries and any liens held by a medical provider are satisfied.

(Added by Stats. 2006, Ch. 226, Sec. 1. Effective January 1, 2007.)



53154

The expense of an emergency response shall be a charge against the person liable for expenses under this article. The charge constitutes a debt of that person and is collectible by the public agency incurring those costs in the same manner as in the case of an obligation under a contract, expressed or implied, except that liability for the expenses provided for in this article shall not be insurable and no insurance policy shall provide or pay for the expenses.

(Added by Stats. 1985, Ch. 337, Sec. 1.)



53155

In no event shall a person’s liability under this article for the expense of an emergency response exceed twelve thousand dollars ($12,000) for a particular incident.

(Amended by Stats. 2004, Ch. 51, Sec. 1. Effective January 1, 2005.)



53156

As used in this article:

(a) “Expense of an emergency response” means reasonable costs incurred by a public agency in reasonably making an appropriate emergency response to the incident, but shall only include those costs directly arising because of the response to the particular incident. Reasonable costs shall include the costs of providing police, firefighting, rescue, and emergency medical services at the scene of the incident, as well as the salaries of the personnel responding to the incident.

(b) “Public agency” means the state and any city, county, municipal corporation, district, or public authority located, in whole or in part, within this state which provides or may provide firefighting, police, ambulance, medical, or other emergency services.

(c) “Intentionally wrongful conduct” means conduct intended to injure another person or property.

(Amended by Stats. 1986, Ch. 1112, Sec. 2.)



53157

Any testimony, admission, or any other statement made by the defendant in any proceeding brought pursuant to this article, or any evidence derived from the testimony, admission, or other statement, shall not be admitted or otherwise used in any criminal proceeding arising out of the same incident.

(Added by Stats. 1985, Ch. 337, Sec. 1.)



53158

It is not the intent of the Legislature, in enacting this article, to occupy the field of recovery of the expense of an emergency response by a public agency, nor is it the intent of the Legislature to preempt local regulations or to otherwise limit the remedies available to any public agency to recover the expenses of an emergency response to any incident not involving persons who operate a motor vehicle, a boat or vessel, or a civil aircraft while under the influence of an alcoholic beverage or any drug, or the combined influence of an alcoholic beverage and any drug. It is the intent of the Legislature that the recovery of the expenses of an emergency response under this chapter shall supplement and shall not supplant any other provisions of law relating to the recovery of those expenses.

(Amended by Stats. 1987, Ch. 897, Sec. 1.)



53159

(a) As used in this section, the following terms have the following meanings:

(1) “Expenses of an emergency response” means those reasonable and necessary costs directly incurred by public agencies, for-profit entities, or not-for-profit entities that make an appropriate emergency response to an incident, and include the cost of providing police, firefighting, search and rescue, and emergency medical services at the scene of an incident, and salaries of the persons who respond to the incident, but does not include charges assessed by an ambulance service.

(2) “Public agency” means the state and any city, county, municipal corporation, or other public authority that is located in whole or in part in this state and that provides police, firefighting, medical, or other emergency services.

(b) Any person who intentionally, knowingly, and willfully enters into any area that is closed or has been closed to the public by competent authority for any reason, or an area that a reasonable person under the circumstances should have known was closed to the public, is liable for the expenses of an emergency response required to search for or rescue that person, or if the person was operating a vehicle, any of his or her passengers, plus the expenses for the removal of any inoperable vehicle. Posting a sign, placing a barricade, a restraining or retaining wall, roping off an area, or any other device is sufficient indication that an area is closed to the public due to danger of injury, for the public’s safety, or for any other reason.

(c) A person who drives a vehicle on a public street or highway that is temporarily covered by a rise in water level, including groundwater or overflow of water, and that is barricaded by any of the means described in subdivision (b), because of flooding, is liable for the expenses of any emergency response that is required to remove from the public street or highway, the driver, or any passenger in the vehicle that has become inoperable on the public street or highway, or the vehicle that has become inoperable on the public street or highway.

(d) Unless otherwise provided by law, this section shall apply to all persons, regardless of whether the person is on foot, on skis or snowshoes, or is operating a motor vehicle, bicycle, vessel, watercraft, raft, snowmobile, all-terrain vehicle, or any other boat or vehicle of any description.

(e) This section shall not apply to any person who is authorized by the landowner, lessor, or manager of the closed area, to be in the closed area, and further shall have no application to any federal, state, or local government official who is in the closed area as part of his or her official duty, nor to any public utility performing services consistent with its public purpose, nor to any person acting in concert with a government authorized search or rescue. A person who was attempting to rescue another person or an animal shall not be liable for expenses of an emergency response under this section.

(f) Expenses of an emergency response are a charge against the person liable for those expenses pursuant to subdivision (b) or (c). The charge constitutes a debt of that person and may be collected proportionately as specified in subdivision (g). The debt shall apply only to the person who intentionally, knowingly, and willfully enters the closed area, and not to his or her family, heirs, or assigns. The parent or parents of a minor child who has violated subdivision (b) or (c) may be responsible for the debt.

(g) The debt may be collected proportionately by the public agencies, for-profit entities, and not-for-profit entities that incur the expenses. The liability imposed under this section shall be in addition to, and not in limitation of, any other liability, fines, or fees that are imposed by law.

(h) An insurance policy may exclude coverage for a person’s liability for expenses of an emergency response.

(Added by Stats. 2004, Ch. 51, Sec. 2. Effective January 1, 2005.)






ARTICLE 9 - Preservation of Videotapes and Recordings

53160

(a) The head of a special district, after one year, may destroy recordings of routine video monitoring, and after 100 days may destroy recordings of telephone and radio communications maintained by the special district. This destruction shall be approved by the legislative body and the written consent of the agency attorney shall be obtained. In the event that the recordings are evidence in any claim filed or any pending litigation, they shall be preserved until pending litigation is resolved.

(b) For purposes of this article, “recordings of telephone and radio communications” means the routine daily recording of telephone communications to and from a special district, and all radio communications relating to the operations of the special district.

(c) For purposes of this article, “routine video monitoring” means video recording by a video or electronic imaging system designed to record the regular and ongoing operations of the special district, including mobile in-car video systems, jail observation and monitoring systems, and building security recording systems.

(d) For purposes of this article, “special district” shall have the same meaning as “public agency,” as that term is defined in Section 53050.

(Amended by Stats. 2009, Ch. 88, Sec. 54. Effective January 1, 2010.)



53161

Notwithstanding Section 53160, the legislative body of a special district may prescribe a procedure whereby duplicates of special district records less than two years old may be destroyed if they are no longer required.

For purposes of this section, video recording media, including recordings of “routine video monitoring” pursuant to Section 53160, shall be considered duplicate records if the special district keeps another record, such as written minutes or an audio recording, of the event that is recorded in the video medium. However, a video recording medium shall not be destroyed or erased pursuant to this section for at least 90 days after occurrence of the event recorded thereon.

(Amended by Stats. 2009, Ch. 88, Sec. 55. Effective January 1, 2010.)



53162

(a) When installing new security systems, a transit agency operated by a special district shall only purchase and install equipment capable of storing recorded images for at least one year, unless all of the following conditions apply:

(1) The transit agency has made a diligent effort to identify a security system that is capable of storing recorded data for one year.

(2) The transit agency determines that the technology to store recorded data in an economically and technologically feasible manner for one year is not available.

(3) The transit agency purchases and installs the best available technology with respect to storage capacity that is both economically and technologically feasible at that time.

(b) Notwithstanding any other provision of law, video recordings or other recordings made by security systems operated as part of a public transit system shall be retained for one year, unless one of the following conditions applies:

(1) The video recordings or other recordings are evidence in any claim filed or any pending litigation, in which case the video recordings or other recordings shall be preserved until the claim or the pending litigation is resolved.

(2) The video recordings or other recordings recorded an event that was or is the subject of an incident report, in which case the video recordings or other recordings shall be preserved until the incident is resolved.

(3) The transit agency utilizes a security system that was purchased or installed prior to January 1, 2004, or that meets the requirements of subdivision (a), in which case the video recordings or other recordings shall be preserved for as long as the installed technology allows.

(Amended by Stats. 2009, Ch. 88, Sec. 56. Effective January 1, 2010.)






ARTICLE 10 - Prohibition on Requiring Landlords to Terminate A Tenancy

53165

(a) A local agency shall not require a landlord to terminate a tenancy or fail to renew a tenancy based upon an act or acts against a tenant or a tenant’s household member that constitute domestic violence as defined in Section 6211 of the Family Code, sexual assault as defined in Section 1219 of the Code of Civil Procedure, stalking as defined in Section 1708.7 of the Civil Code or Section 646.9 of the Penal Code, human trafficking as defined in Section 236.1 of the Penal Code, or abuse of an elder or a dependent adult as defined in Section 15610.07 of the Welfare and Institutions Code, provided that the requirements of subdivision (a) of Section 1161.3 of the Code of Civil Procedure are met.

(b) A local agency shall not require a landlord to terminate a tenancy or fail to renew a tenancy based upon the number of calls made by any person to the emergency telephone system relating to the tenant or a member of the tenant’s household being a victim of an act or acts that constitute domestic violence as defined in Section 6211 of the Family Code, sexual assault as defined in Section 1219 of the Code of Civil Procedure, stalking as defined in Section 1708.7 of the Civil Code or Section 646.9 of the Penal Code, human trafficking as defined in Section 236.1 of the Penal Code, or abuse of an elder or a dependent adult as defined in Section 15610.07 of the Welfare and Institutions Code, provided that the requirements of subdivision (a) of Section 1161.3 of the Code of Civil Procedure are met.

(c) For the purposes of this section, “tenant” means tenant, subtenant, lessee, or sublessee.

(d) For purposes of this section, “local agency” means a county, city, whether general law or chartered, city and county, town, housing authority, municipal corporation, district, political subdivision, or any board, commission, or agency thereof, or other local public agency.

(Added by Stats. 2014, Ch. 138, Sec. 1. Effective January 1, 2015.)









CHAPTER 1.5 - Integrated Financing District Act

ARTICLE 1 - Definitions and General Provisions

53175

This chapter shall be known and may be cited as the Integrated Financing District Act.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53175.5

This chapter provides an alternative method of financing public facilities. This chapter does not limit the application of any other laws that provide for financing governmental facilities. A local agency may use the provisions of this chapter instead of, or in conjunction with, any other method of financing part or all of the cost of providing capital facilities. The provisions of this chapter governing the establishment and operation of an integrated financing district shall, to the extent of any conflict, prevail over any other provision of law.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53176

This chapter shall be liberally construed in order to effectuate its purposes. No inadvertent error, irregularity, informality, or the inadvertent neglect or omission of any officer, in any procedure taken under this chapter, other than fraud, shall void or invalidate that proceeding, any levy imposed to finance the cost of a public facility, or any reimbursement agreement.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53176.5

The inadvertent failure of any person to receive a notice, resolution, order, or other matter shall not affect in any way whatsoever the validity of any proceedings taken under this chapter, or prevent the legislative body from proceeding with any hearing so noticed.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53177

This chapter applies to all local agencies insofar as those entities have the authority to use any of the financing acts specified in subdivision (b) of Section 53179. The officers of local agencies who have similar powers and duties as the municipal officers referred to in this chapter shall have the powers and duties given by this chapter to municipal officials. Where no similar officer exists, the legislative body of the local agency shall, by resolution, appoint a person or designate an officer to perform the duties required to be performed by this chapter.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53177.5

This chapter does not apply to the construction of any interchange which serves to connect two interstate freeways.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53178

Division 4 (commencing with Section 2800) of the Streets and Highways Code does not apply to proceedings taken under or in conjunction with this chapter.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53178.5

Division 4.5 (commencing with Section 3100) of the Streets and Highways Code applies with respect to any contingent assessment levied pursuant to this chapter. This chapter is a “principal act” as that term is defined in Section 3100 of the Streets and Highways Code. Contingent assessments levied pursuant to this chapter are “assessments” within the meaning of Section 3100 of the Streets and Highways Code. All notices required by Division 4.5 (commencing with Section 3100) of the Streets and Highways Code shall be modified to clearly state the contingency conditions which apply to contingent assessments.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53179

Unless the context otherwise requires, the definitions contained in this article shall govern the construction of this chapter.

(a) “District” means the area of land included within an integrated financing district established pursuant to this chapter.

(b) “Financing act” means the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), the Landscaping and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code), the Vehicle Parking District Law of 1943 (Part 1 (commencing with Section 31500) of Division 18 of the Streets and Highways Code), the Parking District Law of 1951 (Part 4 (commencing with Section 35100) of Division 18 of the Streets and Highways Code), the Park and Playground Act of 1909 (Chapter 7 (commencing with Section 38000) of Part 2 of Division 3 of Title 4 of this code), the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of this title), the Benefit Assessment Act of 1982 (Chapter 6.4 (commencing with Section 54703) of Part 1 of Division 2 of this title), and the so-called facilities benefit assessment levied by the charter city of San Diego or any substantially similar assessment levied for the same purpose by any other charter city pursuant to any ordinance or charter provision.

(c) “Fund” means the District Reimbursement Fund created pursuant to Section 53197.

(d) “Landowner” or “owner of land” has the same meaning as in the financing act employed in conjunction with this chapter.

(e) “Legislative body” means the legislative body, governing board, or board of directors of any local agency.

(f) “Local agency” means any city or county, whether general law or chartered, special district, school district, joint powers entity created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, or any other municipal corporation or district.

(Amended by Stats. 1987, Ch. 1011, Sec. 1. Effective September 23, 1987.)



53179.5

(a) The legislative bodies of two or more local agencies may enter into a joint public facilities financing agreement pursuant to this section or into a joint exercise of powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 to exercise any power authorized by this chapter if the legislative body of each entity adopts a resolution declaring that a joint agreement would be beneficial to the residents of that entity.

(b) Notwithstanding Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, a contracting party may use the proceeds of any levy made pursuant to this chapter, or of any indebtedness or warrants issued pursuant to this chapter, to provide facilities or services which that contracting party is otherwise authorized by law to provide, even though another contracting party does not have the power to provide those facilities or services.

(c) The agreement entered into pursuant to subdivision (a) shall contain a description of the facilities and services to be provided or acquired under the agreement. The agreement shall also provide for the division of responsibility to provide any of the facilities or services among the entities entering into the agreement. The agreement shall provide for the allocation and distribution of the proceeds of any special tax levy among the parties to the agreement.

(Added by Stats. 1987, Ch. 1011, Sec. 2. Effective September 23, 1987.)






ARTICLE 2 - Proceedings to Create an Integrated Financing District

53180

Proceedings for the establishment of an integrated financing district may be instituted by the legislative body of any local agency authorized to use any financing act.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53181

Proceedings to create an integrated financing district shall be instituted by the local agency by adopting a resolution of intention to create the integrated financing district which shall include all of the following, and which may be combined with any similar resolution required in the financing act:

(a) A statement that the local agency will proceed under the authority of this chapter.

(b) A description of the boundaries of the proposed integrated financing district, which need not be the same as the boundaries of the district created pursuant to the financing act.

(c) A description of the rates and methods of apportionment over time of any levy proposed under this chapter, and the contingencies under which each levy will be made. A contingent assessment shall be specified as a fixed dollar amount per unit of area for parcels developed into each of several land use categories, as determined by the legislative body, except that the legislative body may provide that the fixed dollar amount may be adjusted annually by an interest rate, as determined by the legislative body. The cumulative interest rate adjustment shall not exceed 100 percent.

(d) A description of the proposed uses of funds arising from any levy made pursuant to this chapter, including a description of any facilities to be constructed with the funds, and an estimate of the cost of those facilities.

(e) A description of any proposed reimbursement agreement.

(f) A statement that a public hearing on proposals made under this chapter will be combined with any hearing or hearings required under the financing act, and a description of the procedures for interested persons to protest against the proposals.

(Amended by Stats. 1987, Ch. 1011, Sec. 3. Effective September 23, 1987.)



53182

Notice of the hearing and of the contents of the resolution of intention shall be made in the same manner as required under the financing act.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53183

(a) At any time not later than the hour set for hearing objections to the proposed work, any owner of property liable to be assessed pursuant to this chapter may make a written protest against the proposed work, the extent of the territory to be assessed, the proposed rate and method of apportionment of any contingent assessments, any levy proposed to be made pursuant to a financing act, any agreement entered into pursuant to the financing act or pursuant to this chapter, or any combination thereof. Any protest pertaining to a levy made pursuant to a financing act shall be heard and shall have the force and effect provided in the financing act. Any protest pertaining to a contingent assessment shall be in writing, contain a description of the property in which each signer is interested, sufficient to identify the property, and, if the signers are not shown on the last equalized assessment roll as the owners of the property, contain, or be accompanied by, written evidence that the signers are the owners of the property. All of the protests shall be delivered to the clerk and no other protests or objections shall be considered.

(b) At the time set for hearing protests, the legislative body shall proceed to hear and pass upon all protests so made and its decision shall be final and conclusive. The legislative body may adjourn the hearings from time to time. Any protest may be withdrawn, in writing, by the owner making the protest at any time prior to the conclusion of the protest hearing.

(c) In lieu of hearing and passing upon protests, the legislative body may continue the hearing of protests to a day certain and refer the protests to the superintendent of streets for investigation, report, and recommendation as to the improvement and matters included in the protests. The report and recommendation of the superintendent of streets shall be in writing, and a copy thereof shall be mailed not less than five days prior to the continued hearing date for protests to each person owning property liable to be assessed who has made a written protest. At the time set for the continued hearing, the legislative body shall hear and pass upon the report and recommendation of the superintendent of streets and its decision shall be final and conclusive. The legislative body may adjourn the hearing from time to time. Protests may be withdrawn in the same manner as provided in subdivision (b).

(d) If the protest is against the proposed contingent assessment and the legislative body finds that the protest is made by the owners of more than one-half of the area of the property within the proposed integrated financing district which is proposed to be subject to the contingent assessment immediately or in the future, or which is proposed to be subject to a levy made pursuant to a financing act immediately or in the future, and protests are not withdrawn so as to reduce the same to less than a majority, no further proceedings to levy the specified contingent assessment shall be taken pursuant to this chapter for a period of one year from the date of the decision of the legislative body on the hearing.

(e) If it is necessary to determine whether any or all of the signers of written protests are the owners of property to be assessed, in order to find whether a majority protest exists, the legislative body shall make that determination from the last equalized assessment roll, any written evidence submitted with a written protest, and any other evidence received at the hearing. The legislative body shall be under no duty to obtain or consider any other evidence as to ownership of property and its determination of ownership shall be final and conclusive.

(f) If no written protests have been delivered to the clerk up to the hour set for hearing protests, if protests have been found by the legislative body to be insufficient or have been overruled, or if protests against the extent of the proposed district have been heard and denied, the legislative body shall immediately have jurisdiction to order the contingent assessment to be levied, and to enter into a proposed reimbursement agreement.

(g) Nothing in this chapter prohibits the legislative body, within the one-year period referred to in subdivision (d), from commencing and carrying on new proceedings for the levy of the proposed contingent assessment or entry into the proposed reimbursement agreement which was subject to protest if the legislative body finds, by the affirmative vote of four-fifths of its members, that the owners of a majority of the property within the area of the integrated financing district are in favor of commencing and carrying on those proceedings.

(Amended by Stats. 1987, Ch. 1011, Sec. 4. Effective September 23, 1987.)



53184

The legislative body may modify the resolution of intention at the hearing. At the conclusion of the hearing, the legislative body may do either of the following:

(a) Abandon the proposed establishment of the district.

(b) In the absence of a protest requiring abandonment, determine by ordinance to proceed with the establishment of the district as set out in the resolution of intention, as modified. The financing district shall be combined with the district created pursuant to this chapter and the combined districts shall be known as an Integrated Financing District.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)






ARTICLE 3 - Purposes and Powers

53185

A district may be established to assist in financing any work which may be financed pursuant to a financing act.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53186

The powers of an integrated financing district shall be in addition to those of each financing act, and may be used instead of, in addition to, or in conjunction with, the powers contained in the financing act.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53187

A district may do any of the following:

(a) Levy an assessment which is contingent upon the development of land and which may be made payable at the time of approval of a tentative subdivision map, vesting tentative subdivision map, final subdivision map, or zoning change that makes or proposes to make a significant change in the use of the land, as determined by the legislative body by ordinance. The contingent assessment may be made payable upon receipt of a building permit for any parcels which have already received all other required approvals for development. The developer shall pay for any contingent assessment payable over time while the developer holds title to the property. The amount of the contingent assessment shall be in proportion to the benefit to be received by each parcel, and shall be specified as a fixed dollar amount per unit of area for parcels developed into each of several land use categories, as determined by the legislative body, except that the legislative body may provide that the fixed dollar amount may be adjusted annually by an interest rate, as determined by the legislative body by ordinance. The amount of the cumulative interest rate adjustment shall not exceed 100 percent of the fixed dollar amount. The contingent assessment may be made payable as a capital amount or over time, with interest as provided by the legislative body by ordinance.

(b) Levy a contingent assessment pursuant to subdivision (a) together with a noncontingent assessment or special tax levied pursuant to the financing act such that after all levies have been paid, the total of contingent assessments and levies made pursuant to the financing act which are expected to be paid on behalf of each parcel will be in proportion to the portion of project benefits expected to be received by each parcel, as determined by the legislative body.

(c) The proceeds of a contingent assessment may be used for any of the following purposes:

(1) To pay the cost of planning, designing, and constructing capital facilities and related incidental expenses which are allowable uses of proceeds of the levy made pursuant to the financing act, or accumulated for these purposes, in which case all interest earned on the funds shall be used for these same purposes.

(2) To pay all or part of the principal and interest on debt incurred pursuant to the financing act, relieving the obligation to pay the levy made pursuant to the financing act in whole or part in a manner determined by the legislative body, but only to the degree that proceeds of the contingent assessment are actually collected and available for this purpose.

(3) To repay amounts paid pursuant to a financing act in order to help achieve the balance of levies which is specified in subdivision (b) in a manner determined by the legislative body.

(4) To make payments to an investor pursuant to a reimbursement agreement entered into pursuant to Article 4 (commencing with Section 53190).

(5) For any combination of the above purposes, as determined by the legislative body.

(d) Enter into and enforce a reimbursement agreement pursuant to Article 4 (commencing with Section 53190).

(Added by Stats. 1986, Ch. 1512, Sec. 1.)






ARTICLE 4 - Reimbursement Agreements

53190

If the legislative body determines by ordinance to proceed with the establishment of the district pursuant to subdivision (b) of Section 53184, the legislative body, or its designated representative, may enter into a reimbursement agreement with any private person or entity, or with any public entity, hereafter referred to as the investor.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53190.5

A reimbursement agreement shall contain both of the following provisions:

(a) A requirement that the investor advance funds to the local agency to be used by the local agency exclusively to pay the costs of the work described in the resolution of intention adopted pursuant to Section 53181, or that the investor perform the work in whole or in part, or any combination thereof.

(b) A requirement that the local agency issue the investor a warrant entitling the investor to all or a specified amount or portion of the moneys deposited in the fund, determined pursuant to the resolution of intention, and payable at the time or times specified in the reimbursement agreement. The reimbursement agreement shall state that the general fund of the local agency, its credit, or its taxing power is not liable for payment of any obligation arising from the reimbursement agreement.

The warrants issued pursuant to this subdivision shall include all of the following provisions:

(1) A designation of the place at which the warrant shall be paid.

(2) The source of revenue securing the warrant.

(3) The issuance and expiration date of the warrant.

(4) A specification that the warrant is a negotiable instrument.

(5) The schedule of payments to the investor, including the date of the first payment, the number of payments, and the frequency of payments.

(6) The purpose for which the warrant is issued.

(7) The maximum principal amount of the warrant.

(8) The rate of interest payable upon the warrant. The interest rate shall not exceed the maximum rate permitted by Section 53531 or any other applicable provision of law.

(9) A statement of findings that, in the opinion of the legislative body, the interest paid on the warrant to the investor is excluded from income in determining the investor’s federal income tax liability.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53191

The investor’s interest in a reimbursement agreement may be negotiable and divisible, as specified in the agreement.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53191.5

The obligations of the local agency arising from the reimbursement agreement shall be secured by a pledge of the revenues arising from the contingent or noncontingent assessments or levies made pursuant to a financing act levied within the integrated financing district. The general fund of the local agency is not liable for the payment of any obligations arising from the reimbursement agreement and the credit or taxing power of the local agency shall not be pledged for the payment of any obligations arising from the agreement except pursuant to the financing act. The investor may not compel the exercise of the taxing power of the local agency or the forfeiture of any of its property to satisfy any obligations arising from the agreement. However, notwithstanding these provisions, the local agency is financially responsible for the revenues which are collected pursuant to a contingent or noncontingent assessment or levy made pursuant to a financing act, or which ought to have been collected by the legislative body, or its designated representative, pursuant to a reimbursement agreement.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53192

Any obligations arising from the reimbursement agreement are not a debt of the local agency, or a legal or equitable pledge, charge, lien, or encumbrance upon any of its property, or upon any of its income, receipts, or revenues, except the revenues arising from the contingent assessments or levies made pursuant to the financing act levied within the district and specificially designated for that purpose.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53192.5

All income received by the investor from the fund is exempt from taxation in this state, except gift, inheritance, and estate taxes.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53193

The reimbursement agreement may provide for the terms and conditions under which the investor may enforce the convenants and duties imposed by the agreement.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53193.5

The local agency shall preserve and protect the security of the reimbursement agreement and the rights of the investor against all claims and demands of all persons.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53194

The investor may enforce his or her rights against the local agency, its legislative body, or any of its officers, agents, or employees, and compel them to perform and carry out their duties under this chapter and any reimbursement agreement with the investor.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53194.5

The remedies conferred upon the investor by this chapter do not exclude any other remedy. Each remedy is cumulative and in addition to every other remedy and may be exercised without exhausting, and without regard to, any other remedy conferred by this chapter or other law.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)






ARTICLE 5 - Confirmation and Collection of Levy

53195

The local agency may obtain funds from any source authorized by law to pay for the work described in the resolution of intention adopted pursuant to Section 53181, and may solicit bids, award construction contracts, or perform the work itself, in any manner authorized by law.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53196

The legislative body shall, by resolution, determine the rate of and shall levy the contingent assessment as specified in the resolution of intention adopted pursuant to Section 53181. The legislative body shall levy and collect the noncontingent assessment or special tax in the manner set out in the financing act.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53196.5

The local agency may do all of the following:

(a) Prescribe procedures for determining and notifying landowners when the contingent assessment is due and payable and for collecting the assessment.

(b) Prescribe a penalty for nonpayment of the contingent assessment within the time and in the manner specified.

(c) Provide for an additional penalty not to exceed 2 percent per month for nonpayment of the contingent assessment and the penalty.

(d) Provide for collection of those penalties.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53197

(a) The legislative body may request the county in which the district is located to collect the contingent assessment on behalf of the district. If the assessment is collected by the county, the county may deduct its reasonable costs incurred for that service before remitting the balance to the district.

(b) The legislative body of each local agency which enters into a reimbursement agreement pursuant to this chapter shall create a district reimbursement fund. All revenue collected within the district pursuant to this chapter, including penalties, shall be deposited in the fund and disbursed, as provided by the legislative body, subject to the terms of any reimbursement agreement.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53197.5

The local agency may bring an action in any court of competent jurisdiction against the owners of any property to collect delinquent contingent assessments and penalties.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53198

Any contingent assessments including any penalties, when recorded in accordance with Division 4.5 (commencing with Section 3100) of the Streets and Highways Code, shall constitute a lien upon the real property, except that no lien shall be created against any publicly owned property, and the lien shall continue until the charge and all penalties are fully paid or the property is sold to satisfy the lien. The lien shall have the same force, effect, priority, and duration as would a delinquent lien under the particular financing act utilized.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53198.5

As a separate, distinct, and cumulative remedy established for the collection of the contingent assessment and any penalties, an action may be brought in the name of the local agency in any court of competent jurisdiction to enforce the lien provided pursuant to Section 53198. The court shall include an award of reasonable attorney’s fees to the prevailing party in the action.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)



53199

Remedies for collecting and enforcing the contingent assessments and penalties are cumulative and may be pursued alternatively, or consecutively, as determined by the legislative body. If any one of the remedies is or may be invalid, all valid remedies shall remain effective until the contingent assessments and penalties have been fully collected and the terms of any reimbursement agreement have been satisfied. The costs of collection and enforcement of the remedies for the collection of the contingent assessments and penalties may be paid from the proceeds collected from the contingent assessments and penalties if the legislative body so provides, and if that payment does not violate the terms of any reimbursement agreement.

(Added by Stats. 1986, Ch. 1512, Sec. 1.)









CHAPTER 2 - Officers and Employees

ARTICLE 1 - Group Insurance

53200

As used in this article:

(a) “Local agency” means a county, city, school district, district, municipal corporation, political subdivision, public corporation, or other public agency of the state.

(b) “Group life insurance” and “group policies of life insurance” includes “group annuities”, and “group annuity contracts.”

(c) “Legislative body” means the board of supervisors of a county or city, or the governing board, by whatever name called, of a school district, district, municipal corporation, political subdivision, public corporation, or other public agency of the state.

(d) “Health and welfare benefit” means any one or more of the following: hospital, medical, surgical, disability, legal expense or related benefits including, but not limited to, medical, dental, life, legal expense, and income protection insurance or benefits, whether provided on an insurance or a service basis, and includes group life insurance as defined in subdivision (b) of this section.

(e) “Employees” or “officers and employees” mean all employees and officers, including members of the legislative body, who are eligible under the terms of any plan of health and welfare benefits adopted by a local agency pursuant to this article.

(Amended by Stats. 1974, Ch. 1370.)



53200.1

For the purposes of this article, employees employed by the county superintendent of schools and whose salaries are paid from the county school service fund are county employees. The employer’s contribution for such employees is a proper charge against the county school service fund.

(Added by Stats. 1953, Ch. 657.)



53200.2

For the purposes of this article, school district employees whose salaries are paid through the county school service fund, pursuant to the provisions of Section 13843 of the Education Code, are county employees. The employer’s contribution for such employees shall be paid through the county school service fund in the same manner as the salaries of such employees.

(Added by Stats. 1955, Ch. 1461.)



53200.3

For the limited purpose of the application of this article, judges of the superior and municipal courts and the officers and attachés of said courts whose salaries are paid either in whole or in part from the salary fund of the county are county employees and shall be subject to the same or similar obligations and be granted the same or similar employee benefits as are now required or granted to employees of the county in which the court of said judge, officer, or attaché is located.

(Amended by Stats. 1977, Ch. 106.)



53200.4

Employees of a district may be treated as county employees for purposes of this article subject to approval of the district’s governing board and the county board of supervisors.

The board of supervisors may impose as a condition to that approval a charge to cover the added costs to the county of administering the inclusion of the district’s employees in the county program.

(Added by Stats. 1968, Ch. 935.)



53200.5

Employees of an agency or entity created for the joint exercise of powers pursuant to the provisions of Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, are county employees for purposes of this article when the county is a party to the joint exercise of powers agreement, subject to the approval of the board of supervisors and the governing body of the joint powers agency or entity.

(Added by Stats. 1976, Ch. 1144.)



53201

(a) The legislative body of a local agency, subject to conditions as may be established by it, may provide for any health and welfare benefits for the benefit of its officers, employees, retired employees, and retired members of the legislative body, as provided in subdivision (b), who elect to accept the benefits and who authorize the local agency to deduct the premiums, dues, or other charges from their compensation, to the extent that the charges are not covered by payments from funds under the jurisdiction of the local agency as permitted by Section 53205.

(b) The legislative body of a local agency may also provide for the continuation of any health and welfare benefits for the benefit of former elective members of the legislative body who (1) served in office after January 1, 1981, and whose total service at the time of termination is not less than 12 years, or (2) have completed one or more terms of office, but less than 12 years, and who agree to and do pay the full costs of the health and welfare benefits.

(c) (1) Notwithstanding any other provision of law, a legislative body of a local agency that provided benefits pursuant to subdivision (b) to former elective members of the legislative body January 1, 1995, shall not provide those benefits to any person first elected to a term of office that begins on or after January 1, 1995, unless the recipient participates on a self-pay basis, as provided in subdivision (b).

(2) A legislative body of a local agency that did not provide benefits pursuant to subdivision (b) to former elective members of the legislative body before January 1, 1994, shall not provide those benefits to former elective members of the legislative body after January 1, 1994, unless the recipients participate on a self-pay basis.

(3) A legislative body of a local agency that provided benefits pursuant to subdivision (b) to former elective members of the legislative body before January 1, 1994, may continue to provide those benefits to those members who received those benefits before January 1, 1994.

(d) The legislative body of a local agency that is a local hospital district may provide for any health and welfare benefits for the benefit of (1) members of its medical staff, employees of the medical staff members, and the dependents of both groups on a self-pay basis; and (2) employees of any entity owned, managed, controlled, or similarly affiliated with, the legislative body of the local hospital district, and their dependents, on a self-pay basis.

(e) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Amended by Stats. 1995, Ch. 529, Sec. 5. Effective October 4, 1995.)



53202

In providing health and welfare benefits the local agency may approve plans of their officers and employees or may contract with one or more admitted insurers, health service organizations, or legal service organizations for such plan or plans of health and welfare benefits as the local agency shall determine to be in the best interests of the local agency and the officers and employees electing to accept the benefits. Approval of or application for such benefits may be made by the local agency upon its own motion or with the consent of the legislative body after considering the preference of the employees of the agency, and two or more alternative plans of health and welfare benefits may be offered to the employees if the local agency determines that such action is desirable.

(Amended by Stats. 1974, Ch. 1370.)



53202.1

In approving a plan or plans of health and welfare benefits, the local agency may approve policies of life, health, legal expense, and accident insurance, or any of them, from an admitted insurer or from a nonprofit membership corporation, as defined in Section 1157, wherein a bona fide association, as defined in Section 1157.1, is the policyholder or contractholder, for the benefit of the agency and the officers and employees authorizing the purchase.

(Amended by Stats. 1983, Ch. 101, Sec. 75.)



53202.2

When a policy is approved or adopted and carried into effect the local agency may prescribe such rules, regulations and procedures as may properly implement the system, to provide for its administration and to advise its officers and employees of the terms and provisions of the system or systems as approved or adopted and carried into effect.

(Added by Stats. 1961, Ch. 1938.)



53202.25

When in the possession of the local agency, applications, claims and all individual records of persons entitled to benefits from any policies or plans established pursuant to this article shall be confidential and shall not be disclosed to anyone except to the extent expressly authorized in such application, claims, policies or plans or insofar as it may be necessary for the administration of this article, the policy or plan, or other policies or plans affecting a person covered under the policy or plan, or upon order of a court of competent jurisdiction.

(Added by Stats. 1965, Ch. 402.)



53202.3

All plans, policies or other documents used to effectuate the purposes of this article shall provide benefits for large numbers of employees. No plan or policy may be approved pursuant to this article unless its issuance or the payment of benefits thereunder is otherwise lawful in this State. This article does not authorize the issuance of any group policy or the representation of any insurance benefits as group insurance unless the policy concerning which the representation is made is designated as a group policy by the applicable provisions of the Insurance Code.

(Added by Stats. 1961, Ch. 1938.)



53205

From funds under its jurisdiction, the legislative body may authorize payment of all, or such portion as it may elect, of the premiums, dues, or other charges for health and welfare benefits of officers, employees, retired employees, former elective members specified in subdivision (b) of Section 53201, and retired members of the legislative body subject to its jurisdiction.

Those expenditures are charges against the funds. If the employer pays any portion of the premiums, dues, or other charges for the health and welfare benefits, any dividends paid or premiums refunded or other rebates or refunds under any of those health and welfare benefits up to the aggregate expenditures of the employer for the benefits are the employer’s property. The excess, if any, shall be applied by the employer for the benefit of the employees or their dependents generally.

(Amended by Stats. 1981, Ch. 714, Sec. 184.)



53205.1

(a) From funds under its jurisdiction, the legislative body may authorize payment of all or any portion as it may elect of the premiums, dues, or other charges for health and welfare benefits on the spouse and dependent children under the age of 21, dependent children under the age of 25 who are full-time students at a college or university, and dependent children regardless of age who are physically or mentally incapacitated, of those officers and employees, including retired officers and employees, subject to the jurisdiction and for whom those health and welfare benefits have been provided.

(b) Those expenditures are charges against the funds. If the employer pays any portion of the premiums for that insurance, any dividend paid or premiums refunded under any such insurance up to the aggregate expenditures of the employer for that insurance are the employer’s property. The excess, if any, shall be applied by the employer for the benefit of insured employees or their dependents generally.

(Amended by Stats. 2002, Ch. 454, Sec. 17. Effective January 1, 2003.)



53205.16

It is the intention of the Legislature to allow legislative bodies to validate or approve any prior, existing, or future payments or claims resulting from insurance or health benefits or health and welfare given their officers and employees and their dependents.

The purpose of the amendments to Sections 53200 and 53205.1 enacted at the 1972 Regular Session and the 1973–74 Regular Session of the Legislature is to make it clear that the Legislature intended that legislative bodies be able to pay for insurance or health benefits or health and welfare benefits including, but not limited to, medical, dental, life, legal expense, and income protection insurance or benefits, for their officers and employees and their dependents under the provisions of Sections 53205 and 53205.1.

(Amended by Stats. 1974, Ch. 1370.)



53205.2

In granting the approval specified in Sections 53202 and 53202.1 the local agency or governing board shall give preference to such health benefit plans as do not terminate upon retirement of the employees affected, and which provide the same benefits for retired personnel as for active personnel at no increase in costs to the retired person, provided that the local agency or governing board makes a contribution of at least five dollars ($5) per month toward the cost of providing a health benefits plan for the employee or the employee and the dependent members of his family. In the case of retired personnel who receive retirement benefits under the State Employees’ Retirement System, the health benefits coverage provided for annuitants by a health benefits plan under the Meyers-Geddes State Employees’ Medical and Hospital Care Act shall satisfy the requirements of this section.

(Amended by Stats. 1965, Ch. 1745.)



53205.3

School districts and community college districts may join with other school districts or community college districts, or any combination of those districts, in providing for the payment of health and welfare benefits by entering into a pooling arrangement under a joint exercise of powers agreement or on a self-insured or self-funded basis or partly by means of self-insurance or self-funding and partly by means of insurance or service agreements as herein described. Any such arrangement, otherwise valid under this section, as amended by the Statutes of 1982, which was entered into prior to, and is in effect on the effective date of such amendments to this section, is hereby validated and confirmed.

(Amended by Stats. 1982, Ch. 623, Sec. 1. Effective August 27, 1982.)



53205.5

Subject to any applicable limitations of Section 53205 the legislative body may authorize payments to the trustees of a fund established to procure insurance pursuant to Insurance Code Sections 10202.8 or 10270.5 (a)(4) and may deduct from the employees’ compensation amounts for payment to such trustees; provided, that such payments and such deductions must be the same as payments made by other employers for their employees and payments made by the employees of such other employers, respectively to the trustees of said trust fund. Subject to the trust agreement, the local agency may receive from the trustees a return of payments up to the aggregate expenditures of the local agency. The excess, if any, shall remain in the fund for the benefit of all of the beneficiaries of the trust or their dependents generally.

(Added by Stats. 1953, Ch. 1798.)



53206

Any law prohibiting, restricting, or limiting the assignment of or order for wages or salary does not prohibit, restrict, or limit the powers conferred in this article nor the power of officers or employees to authorize and approve payment of charges for health and welfare benefits.

The local agency may pay amounts derived from pay roll deductions permitted by Section 53202 of the Government Code and amounts derived from employer contributions pursuant to Section 53205 of the Government Code directly to the contracting insurers or service organizations, or to the trustees of a fund established to procure health and welfare benefits, or to such other recipients as the contracting insurers, service organizations, and the local agency may designate.

(Amended by Stats. 1957, Ch. 944.)



53207

This article does not require an officer or employee of a local agency to accept or join in any plan of health and welfare benefits or to authorize deductions from their wages or salaries for any portion of the costs thereof.

(Amended by Stats. 1957, Ch. 944.)



53208

Notwithstanding any statutory limitation upon compensation or statutory restriction relating to interest in contracts entered into by any local agency, any member of a legislative body may participate in any plan of health and welfare benefits permitted by this article.

(Added by Stats. 1957, Ch. 944.)



53208.5

(a) It is the intent of the Legislature in enacting this section, to provide a uniform limit on the health and welfare benefits for the members of the legislative bodies of all political subdivisions of the state, including charter cities and charter counties. The Legislature finds and declares that uneven, conflicting, and inconsistent health and welfare benefits for legislative bodies distort the statewide system of intergovernmental finance. The Legislature further finds and declares that the inequities caused by these problems extend beyond the boundaries of individual public agencies.

Therefore, the Legislature finds and declares that these problems are not merely municipal affairs or matters of local interest and that they are truly matters of statewide concern that require the direct attention of the state government. In providing a uniform limit on the health and welfare benefits for the legislative bodies of all political subdivisions of the state, the Legislature has provided a solution to a statewide problem that is greater than local in its effect.

(b) Notwithstanding any other provision of law, the health and welfare benefits of any member of a legislative body of any city, including a charter city, county, including a charter county, city and county, special district, school district, or any other political subdivision of the state shall be no greater than that received by nonsafety employees of that public agency. In the case of agencies with different benefit structures, the benefits of members of the legislative body shall not be greater than the most generous schedule of benefits being received by any category of nonsafety employees.

(c) Notwithstanding any other provision of law, members of the legislative body of a city, including a charter city, county, including a charter county, city and county, special district, school district, or any other political subdivision of the state shall not be eligible to accrue multiple health and welfare benefits greater than the most generous schedule of benefits being received by any category of nonsafety employees from two or more public agencies for concurrent service except in the case of a member who serves as a regular full-time employee in a separate public agency.

(d) This section shall be applicable to any member of a legislative body whose first service commences on and after January 1, 1995.

(Added by Stats. 1994, Ch. 1065, Sec. 2. Effective January 1, 1995.)



53209

Amendments made in this article by the Legislature at the 1957 Regular Session, including, but not limited to, the repeal of Government Code Sections 53203 and 53204, are intended to enlarge the classification of service-type organizations eligible for pay roll deductions and employer contributions hereunder, to liberalize restrictions on the extent of employer contributions permitted, and to broaden the classes of employees eligible for benefits hereunder, and no change effected in this article by the Legislature at the 1957 Regular Session shall be construed to alter or affect the legal status or eligibility of any organization heretofore eligible for pay roll deductions or employer contributions hereunder.

(Added by Stats. 1957, Ch. 944.)



53210

The legislative body of a county may authorize payment from funds under its jurisdiction of all or such portion as it may elect of the premiums or other charges for hospital, medical, surgical, disability, death benefits, or related benefits whether provided on an insurance or a service basis for persons who on a voluntary basis and without compensation perform services on behalf of any county department or district of which the board of supervisors is the governing body.

Any dividends paid, premiums refunded or other rebates or refunds received under insurance or other benefits provided pursuant to this section shall be the property of the county.

(Amended by Stats. 1965, Ch. 907.)






ARTICLE 1.1 - Deferred Compensation

53212

As used in this article, “local agency” means a county, city, public district, joint powers agency, or any public or municipal corporation.

(Amended by Stats. 1983, Ch. 42, Sec. 1.)



53213

Each local agency may establish for its officers and employees a deferred compensation plan. Participation in such plan shall be by written agreement between such officers and employees and the governing body of the local agency which shall provide for deferral of a portion of such officers’ or employees’ wages. Officers and employees of any local agency having a deferred compensation plan may authorize deductions to be made from their wages for the purpose of participating in such deferred compensation plan.

(Added by Stats. 1972, Ch. 1370.)



53213.5

(a) Each deferred compensation plan established pursuant to this article shall conform with the requirements promulgated under the federal Small Business Job Protection Act of 1996 (Public Law 103-188). Those requirements include, but are not limited to, the holding of assets in a plan that complies with Sections 401(a), 401(k), and 457 of the federal Internal Revenue Code in trust for the exclusive benefit of employees.

(b) Notwithstanding any other provision of law, participants choosing individually directed investments shall relieve the trustee and local agency of responsibility under the terms of the plan and trust. That relief shall be conditioned upon the local agency compliance with communication and education requirements similar to those prescribed in subdivision (c) of Section 1104 of Title 29 of the United States Code for private sector employers.

(Added by Stats. 1998, Ch. 996, Sec. 6. Effective January 1, 1999.)



53214

Notwithstanding any other provision of law, a participant in a deferred compensation plan may also participate in a public retirement system, and, in ascertaining the amount of compensation of such participant for purposes of computing the amount of his contributions or benefits under a public retirement system, any amount deducted from his wages pursuant to this article shall be included.

(Added by Stats. 1972, Ch. 1370.)



53214.5

A county or city and county which pays the salaries, either in whole or in part, of judges of the superior and municipal courts and the officers and attachés of those courts may allow the judges, officers, and attachés to participate in any deferred compensation plan established pursuant to this article. Any county or city and county is hereby authorized to enter into a written agreement with the judges, officers, and attachés providing for deferral of a portion of their wages. The judges, officers, and attachés may authorize deductions to be made from their wages for the purpose of participating in the deferred compensation plan.

(Added by renumbering Section 53215 (as added by Stats. 1979, Ch. 835) by Stats. 1981, Ch. 714, Sec. 185.)






ARTICLE 1.5 - Pension Trusts

53215

“Local agency” as used in this article means a city, city and county, district, school district, municipal or public corporation, political subdivision, or other public agency of the State, or any instrumentality of one or more of any such agencies.

(Added by Stats. 1955, Ch. 924.)



53216

The legislative body of a local agency may establish a pension trust funded by individual life insurance contracts, individual annuities, group policies of life insurance, or group annuities, or any one or combination of them, or by any other investment authorized by this article for the benefit of its officers and employees.

The legislative body of a local agency may make participation in any plan under such pension trust optional with the officers and employees of the local agency or it may make participation in such pension trust plan compulsory for the officers and employees of such agency.

Officers and employees who participate in such pension trust plan, whether it is optional or compulsory, shall have their plan contributions deducted from their compensation.

(Amended by Stats. 1975, Ch. 29.)



53216.1

It is the intent of the Legislature, consistent with the mandate of the voters in passing Proposition 21 at the June 5, 1984, Primary Election, to allow the board of any retirement system governed by this article to invest in any form or type of investment deemed prudent by the board pursuant to the requirements of Sections 53216.5 and 53216.6. It is also the intent of the Legislature to repeal, or amend as appropriate, certain statutory provisions, whether substantive or procedural in nature, that restrict the form, type, or amount of investments that would otherwise be considered prudent under the terms of those sections. This will increase the flexibility and range of investment choice available to these retirement systems, while ensuring protection of the interests of their beneficiaries.

(Repealed and added by Stats. 1984, Ch. 1738, Sec. 28. Effective September 30, 1984.)



53216.2

A county that has established a pension trust pursuant to this article may contract with the courts within the county, and with other local agencies within the county, to permit the officers and employees of those courts and local agencies to participate in any plan under the county’s pension trust.

(Amended by Stats. 2002, Ch. 882, Sec. 1. Effective January 1, 2003.)



53216.3

The legislative body shall employ investment counsel or trust companies or trust departments of banks to render service in connection with its investment program.

(Added by Stats. 1968, Ch. 1069.)



53216.4

The legislative body of the local agency shall report annually to the beneficiaries and potential beneficiaries of the pension trust on the status of the trust. The report shall include a description of securities held and a comprehensive report of transactions involving the investment of the assets similar to that required of a life insurance company licensed to do business in California.

The annual report shall also include a detailed statement of the expenses of operating the pension trust, including compensation paid, fees paid, operating ratios, and net profit and loss statements, including the acquisition cost, the book value, and market value of the total assets as of the date of the report.

In the matter of commission fees and other fees paid to persons not employed by the local agency for services in connection with investments under this article, the names of those persons to whom such fees are paid and the amounts paid shall be clearly identified in the report.

(Added by Stats. 1968, Ch. 1069.)



53216.5

Notwithstanding any other provisions of this article and except as otherwise expressly restricted by the California Constitution and by law, the legislative body, trust, or other body, authorized to make investments for a pension trust, may invest, or delegate the authority to invest, the assets of the pension trust, through the purchase, holding, or sale of any form or type of investment, financial instrument, or financial transaction when prudent in the informed opinion of that body pursuant to Section 53216.6.

(Amended by Stats. 1984, Ch. 1738, Sec. 30. Effective September 30, 1984.)



53216.6

The assets of the pension trust are trust funds and shall be held for the exclusive purposes of providing benefits to participants in the pension or retirement system and their beneficiaries and defraying reasonable expenses of administering the system.

The legislative body, trust, or other body authorized to make investments for a pension trust, shall discharge its duties with respect to investing the assets of the pension trust.

(a) Solely in the interest of, and for the exclusive purposes of providing benefits to, participants and their beneficiaries, minimizing employer contributions thereto, and defraying reasonable expenses of administering the trust.

(b) With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

(c) Shall diversify the investments of the trust so as to minimize the risk of loss and to maximize the rate of return, unless under the circumstances it is clearly prudent not to do so.

(Repealed and added by Stats. 1984, Ch. 1738, Sec. 32. Effective September 30, 1984.)



53216.7

Notwithstanding any other provision of this article to the contrary, separate rates of contribution for male and female employees shall not be maintained or established nor shall different allowances or benefits for male or female employees be maintained or established.

(Added by Stats. 1976, Ch. 1436.)



53216.8

In the case of a pension trust established pursuant to this article which provides for individual accounts and permits a participant or beneficiary to direct investments in his or her account, if a participant or beneficiary directs investments in his or her account, no person who is a corporate custodian or a corporate trustee that provides services to the pension trust shall be liable for any loss, or by reason of any breach, which results from that participant’s or beneficiary’s directions with respect to the assets in his or her account.

(Added by Stats. 2000, Ch. 34, Sec. 1. Effective January 1, 2001. See same-numbered section, as amended by Stats. 2003, Ch. 62.)



53216.8-1

(a) Any former member who left the service of a local agency with established reciprocity, and who became a member of a county retirement system, a retirement system established under the Public Employees’ Retirement Law, or another reciprocal retirement system and who did not elect to, or was not eligible to, leave his or her contributions on deposit, may elect to redeposit those contributions if he or she is an active member of a reciprocal retirement system or the Public Employees’ Retirement System at the time of redeposit. A former member may exercise this right by redepositing in the retirement fund of the local agency he or she left, the amount of accumulated contributions and interest that he or she withdrew from that retirement fund plus regular interest thereon from the date of separation.

(b) A former member who redeposits under this section shall have the same rights as a member who elected to leave his or her accumulated contributions on deposit in the local agency’s fund. The deferred retirement allowance of the member shall be determined in accordance with provisions applicable to a member retiring directly from local agency employment on the date of his or her retirement.

(c) A former member who redeposits under this section shall be entitled to a reduced age at entry, commencing with contributions payable the first day of the month following the date the local agency receives notice of the redeposit, if applicable.

(d) This section does not apply to either of the following:

(1) A member or former member who is retired.

(2) A former member who is not in the service of an employer making him or her a member of a county retirement system, a retirement system established under the Public Employees’ Retirement Law, or another reciprocal retirement system.

(e) This section shall only apply to either of the following:

(1) A former member who is in the service of an employer as an officer or employee of a law enforcement agency or fire department whose principal duties consist of active law enforcement or firefighting and prevention service, but excluding one whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly come within the scope of active law enforcement or firefighting and prevention service, even though the officer or employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement or firefighting and prevention service.

(2) A former member who is in the service of an employer and seeks to redeposit contributions for past employment as an officer or employee of a law enforcement agency or fire department in this system whose principal duties consisted of active law enforcement or firefighting and prevention service, but excluding one whose principal duties were those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions did not clearly come within the scope of active law enforcement or firefighting and prevention service, even though the officer or employee was subject to occasional call, or was occasionally called upon, to perform duties within the scope of active law enforcement or firefighting and prevention service.

(f) For purposes of this section, a “former member” is a member who left service under a retirement system established under this article and who did not elect to, or was not eligible to, leave his or her contributions on deposit.

(g) Each retirement system subject to this section shall establish criteria to determine the eligibility of a former member to redeposit contributions, and the amount of contributions that may be redeposited, in those cases in which the system no longer maintains complete records with respect to the former member.

(h) It is the intent of the Legislature in enacting this section to recognize a statewide public obligation to all those whose duties as local public safety officers expose them to more than ordinary risks through their contribution to ensuring public safety and to ensure that those who do serve or have served as local public safety officers shall have the ability to receive pension benefits for past public service in other jurisdictions within the state.

(Amended (as added by Stats. 2002, Ch. 883) by Stats. 2003, Ch. 62, Sec. 156. Effective January 1, 2004. See same-numbered section added by Stats. 2000, Ch. 34.)



53217

From funds under its jurisdiction the legislative body may authorize payment to the trust of amounts equaling all or any portion of the moneys necessary to fund any pension trust established pursuant to this article. The legislative body may also authorize payment of amounts to cover the reasonable expenses of the administration of the trust. Such expenditures are charges against the funds of the agency making them.

(Amended by Stats. 1975, Ch. 29.)



53217.5

(a) It is the intent of the Legislature in enacting this section, to provide a uniform limit on the pension trust benefits for the members of the legislative bodies of all political subdivisions of the state, including charter cities and charter counties. The Legislature finds and declares that uneven, conflicting, and inconsistent pension trust benefits for legislative bodies distort the statewide system of intergovernmental finance. The Legislature further finds and declares that the inequities caused by these problems extend beyond the boundaries of individual public agencies.

Therefore, the Legislature finds and declares that these problems are not merely municipal affairs or matters of local interest and that they are truly matters of statewide concern that require the direct attention of the state government. In providing a uniform limit on the pension trust benefits for the legislative bodies of all political subdivisions of the state, the Legislature has provided a solution to a statewide problem that is greater than local in its effect.

(b) Notwithstanding any other provision of law, the pension trust benefits of any member of a legislative body of any city, including a charter city, county, including a charter county, city and county, special district, school district, or any other political subdivision of the state shall be no greater than that received by nonsafety employees of that public agency. In the case of agencies with different benefit structures, the benefits of members of the legislative body shall not be greater than the most generous schedule of benefits being received by any category of nonsafety employees.

(c) Notwithstanding any other provision of law, members of the legislative body of a city, including a charter city, county, including a charter county, city and county, special district, school district, or any other political subdivision of the state shall not be eligible to accrue multiple pension trust benefits greater than the most generous schedule of benefits being received by any category of nonsafety employees from two or more public agencies for concurrent service except in the case of a member who serves as a regular full-time employee in a separate public agency.

(d) This section shall be applicable to any member of a legislative body whose first service commences on and after January 1, 1995.

(Added by Stats. 1994, Ch. 1065, Sec. 3. Effective January 1, 1995.)



53217.6

(a) It is the intent of the Legislature in enacting this section to recognize a public obligation to all those whose duties as local prosecutors, local public defenders, and local public defender investigators expose them to more than ordinary risks in their contribution to an effective statewide criminal justice system and to ensure that those who serve as local prosecutors, local public defenders, and local public defender investigators and who become incapacitated in the performance of their duties or by age may be replaced by more capable employees and shall receive pension benefits commensurate with those received by local prosecutors, local public defenders, and local public defender investigators in other jurisdictions within the state.

(b) Notwithstanding any other provision of law, the pension trust benefits of any officer or employee of any city, including a charter city, county, including a charter county, or city and county whose positions meet or, on or after January 1, 2002, met the criteria of a local prosecutor, local public defender, or local public defender investigator, as described in Section 20423.6 or 31469.2, shall be those pension trust benefits accorded to safety members of the applicable county sheriff’s department or the applicable police or fire department of the public agency. Notwithstanding the foregoing, the pension trust benefits accorded to a local prosecutor, local public defender, or local public defender investigator may not be greater than those benefits provided to local safety members of the Public Employees’ Retirement System under Section 21363.1 or safety members of a county retirement system under Section 31664.2.

(c) Except as provided in subdivision (e) and notwithstanding any other provision of this chapter, past service shall be converted to safety service, if the past service was rendered in a position that has been made subject to safety benefits pursuant to this section. For local prosecutors described in paragraph (2) of subdivision (b) of Section 20423.6, and paragraph (2) of subdivision (a) of Section 31469.2, service in the office of a district attorney and a local child support agency shall be considered service for the district attorney for purposes of this section. Any unfunded liability resulting from this section shall be paid by the employer.

(d) This section shall apply only to a person whose effective date of retirement is on or after the date this section becomes operative in the city, including a charter city, county, including a charter county, or city and county.

(e) Notwithstanding any other provision of this chapter, within 90 days after this section becomes operative in the city, including a charter city, county, including a charter county, or city and county, or on the first day of the calendar month following his or her entrance into service, whichever is later, any local prosecutor, local public defender, or local public defender investigator may file a written election not to become subject to the pension benefits accorded to safety members under the retirement system of the city, including a charter city, county, including a charter county, or city and county.

(f) This section shall not be operative in a city, including a charter city, county, including a charter county, or city and county unless and until the city council or board of supervisors, by ordinance or resolution adopted by majority vote, makes this section operative in the city, county, or city and county. A resolution to make this section operative shall include all local prosecutors, local public defenders, and local public defender investigators as described in Section 20423.6 or 31469.2.

(g) This section does not apply to any local prosecutor, local public defender, or local public defender investigator, as described in Section 20423.6 or 31469.2, who dies prior to the date this section becomes operative in the city, county, or city and county.

(Added by Stats. 2002, Ch. 1152, Sec. 16. Effective January 1, 2003.)



53217.10

(a) On or after January 1, 2003, a member who is credited with less than the number of years of service required for vesting shall have the right to elect to leave accumulated contributions on deposit in the local agency’s retirement fund. Failure to make an election to withdraw accumulated contributions shall be deemed an election to leave accumulated contributions on deposit in the retirement fund.

(b) An election to allow accumulated contributions to remain in the retirement fund may be revoked by the member at any time except: (1) while the member is employed in service in a position in which the member is not excluded from membership in the local system retirement fund with respect to that service; (2) while the member is in service as a member of public retirement system supported, in whole or in part, by state funds; or (3) while the member is in service, entered within six months after discontinuing county service, as a member of a reciprocal retirement system. All accumulated contributions contributed up to the time of revocation may then be withdrawn.

(c) A member whose membership continues under this section is subject to the same age, service, and disability requirements as apply to other members for service or disability retirement. After the qualification of the member for retirement by reason of age, which shall be the lowest age applicable to any membership category in which the member has credited service, disability, the member shall be entitled to receive a retirement allowance based upon the amount of the member’s accumulated contributions and service standing to the member’s credit at the time of retirement and on the employer contributions held for the member and calculated in the same manner as for other members.

(d) Service, solely for purposes of meeting minimum service qualifications for service or disability retirement, shall also include service credited as an employee of a reciprocal system when the member retires concurrently from all reciprocal retirement systems. A member whose combined service from all reciprocal retirement systems does not meet the minimum service qualifications may not receive a service or disability retirement from this system.

(e) For purposes of this section, “accumulated contributions” means the sum of all member contributions standing to the credit of a member’s individual account, and interest thereon.

(f) It is the intent of the Legislature in enacting this section to recognize that the state has a compelling interest in ensuring that its public agencies recruit and retain the highest caliber of public employees by allowing local public employees to retain the service credit that they earned through their service as local public employees in order to encourage them to return to public employment and continue to serve the public.

(Added by Stats. 2002, Ch. 883, Sec. 8. Effective January 1, 2003.)



53218

Any law prohibiting, restricting, or limiting the assignment of or order for wages or salary does not prohibit, restrict, or limit the powers conferred in this article nor the power of officers or employees to authorize and approve payment of trust contributions by wage and salary deductions.

(Added by Stats. 1955, Ch. 924.)



53219

A pension trust established pursuant to this article shall have trustees, agents or officers who shall carry on the business of the pension trust. The by-laws or declaration of trust shall prescribe the manner in which and the officers or agents by whom the pension trust may be conducted and the manner in which its funds shall be collected and disbursed. The funds and investments of a pension trust shall be held separately and independently of the funds and investments of the employer and of any other person.

(Added by Stats. 1955, Ch. 924.)



53220

Unless the legislative body of the local agency specifically provides that a pension trust plan established pursuant to this article is compulsory upon the officers and employees of the local agency, it shall not be compulsory for an officer or employee of such agency to accept or join in such plan.

If, pursuant to Section 53216, the legislative body of the local agency makes such plan compulsory, it may provide that every officer and employee of the local agency who is eligible for membership, except for elective officers, shall on the start of the first pay period following the effective date of this section automatically become a member of said plan; and, that thereafter each other employee and officer of said agency who is eligible for membership in said plan under its terms, except for elective officers, automatically becomes a member of said plan on the day of his entry into employment with said agency. The legislative body of the local agency may provide that elective officers of said agency become members of said plan either on the first day of taking office or on the first day of the payroll period following the filing of a declaration by such an officer with the board of trustees of the pension trust to become a member.

(Repealed and added by Stats. 1973, Ch. 653.)



53221

The legislative body of the local agency which establishes a pension trust plan pursuant to the provisions of this article may provide for waiver of membership by prospective employees in the case of newly hired employees who have obtained the age of 60 years of age. Such legislative body may also provide that an employee shall at the end of the pay period in which he or she obtains the age of 70 automatically cease to be an employee of the agency which hired him.

(Added by Stats. 1973, Ch. 653.)



53222

The legislative body of a local agency which establishes a pension trust plan pursuant to the provisions of this article may grant reciprocal retirement benefits to members who are entitled to retirement rights or benefits from other retirement systems established under this article, Chapter 2 (commencing with Section 45300) of Division 5 of Title 4 of this code, the Public Employees’ Retirement Law, or the County Employees Retirement Law of 1937.

(Added by Stats. 1973, Ch. 653.)



53222.5

If a local legislative body establishes a pension trust pursuant to this article that provides for disability retirement or has established reciprocity with a retirement system that provides for disability retirement, the legislative body of the local agency, in determining whether a member is eligible to retire for disability, shall make a determination on the basis of competent medical opinion and shall not use disability retirement as a substitute for the disciplinary process.

(Added by Stats. 2008, Ch. 370, Sec. 5. Effective January 1, 2009.)



53223

The legislative body of the local agency which establishes a pension trust plan pursuant to the provisions of this article may adopt any other provisions and regulations concerning such plan which are not specifically prohibited by statute.

(Added by Stats. 1973, Ch. 653.)



53224

The legislative body of a local agency which establishes a pension trust plan pursuant to the provisions of this article may contribute to a plan which is established pursuant to the Federal Employee Retirement Income Security Act of 1974.

(Added by Stats. 1975, Ch. 268.)






ARTICLE 1.6 - Health Insurance Purchasing Alliance

53225

(a) The Health Insurance Purchasing Alliance Program is hereby authorized. The program shall be administered by the Board of Directors of the Health Insurance Purchasing Alliance Program pursuant to this article.

(b) The governing bodies of any two or more counties that maintain a county retirement system pursuant to Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 may, after notifying and consulting with all other counties that maintain county retirement systems pursuant to that chapter, elect, by resolution, to form or to participate in, subject to the time limitations set forth in subdivision (c), the program and to appoint one county officer as a member of the board of directors. In any county maintaining a retirement system pursuant to Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 in which the county board of retirement has elected, pursuant to Section 31691, 31691.1, or 31694.1, to make contributions for health benefits coverage of retirees and their dependents, the election shall be exercised jointly by the board of supervisors of the county and the county board of retirement. In any county of the first class, as defined by Section 20820, as amended by Chapter 1204 of the Statutes of 1971, and Section 20822, as amended by Chapter 43 of the Statutes of 1961, the resolution shall be initiated by the county board of retirement. The county board of supervisors shall contribute a reasonable amount of funds to pay its share of the initial startup costs and the administrative costs of the program.

(c) Once the board of directors has put into operation a health insurance contract year, any county maintaining a county retirement system pursuant to Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3, city, or district that desires to participate in the program may elect, by resolution, adopted at least one year prior to the commencement of the next insurance contract year, to participate in the program. Each city and district that elects to participate may appoint one of its officers as a member of the Advisory Committee to the board of directors. The governing body of the participating public agency shall contribute a reasonable amount of funds, as determined by the board of directors, to pay its share of the initial startup costs and the administrative costs of the program.

(d) Each county, city, or district that elects to participate in the program shall:

(1) Furnish to the alliance such employee information as the board of directors may determine to be necessary.

(2) Provide to its eligible employees and retirees and their dependents only the health insurance plans offered by the alliance.

(3) Make the selected health insurance plans offered by the alliance available to all their eligible employees and retirees and their eligible dependents.

(4) Carry out the purposes of the program and pay its share of the initial startup costs.

(5) Abide by the rules and regulations adopted by the board of directors and all applicable state and federal rules and regulations.

(e) The board of directors may, within 180 days of receipt of an application to participate, reject the application of any city or district.

(f) A request to withdraw from the alliance shall be submitted in writing at least one year prior to the end of the health insurance contract year after which coverage is no longer desired.

(g) The board of directors may, after giving one year’s advance written notice, terminate a participating public agency for cause pursuant to the rules and regulations.

(Added by Stats. 1993, Ch. 199, Sec. 1. Effective January 1, 1994.)



53225.1

The board of directors shall:

(a) Negotiate and enter into contractual arrangements with health care insurance providers to provide health benefits coverage for the eligible employees and retirees of participating public agencies and their eligible dependents.

(b) Act upon the requests of counties, cities, and districts to participate in the program.

(c) Gather, compile, and furnish such information as may be needed by the health care insurance providers for premium computation purposes.

(d) Analyze federal and state laws and regulations to assure that the health benefits coverage plans being made available and the operations of the program comply with those statutes and regulations.

(e) Provide appropriate consumer information for use by the participating public agencies during the annual open enrollment periods.

(f) Monitor the utilization of the plans by the participating public agencies for cost effectiveness and potential fraud and abuse, and to assure that the needs of those agencies are being met.

(g) Adopt, after the expiration of a reasonable review and comment period, such rules and regulations as may be necessary to provide for the effective operation of the program, including defining of the eligibility of employees and retirees and their dependents to participate in the program.

(h) Employ such staff and consultants, either directly or by contract, as may be reasonably necessary to carry out the program.

(i) Make copies of its proposed budget available to the board of supervisors of all participating counties for review and comment prior to the adoption of the budget.

(j) Establish, in conjunction with the adoption of the annual budget, a schedule of fees and charges for the equitable distribution of the program operating expenses among the participating public agencies.

(Added by Stats. 1993, Ch. 199, Sec. 1. Effective January 1, 1994.)



53225.2

The Advisory Committee shall provide the board advice and assistance in determining the health insurance coverage needs of the participating public agencies and in the adoption of rules and regulations.

(Added by Stats. 1993, Ch. 199, Sec. 1. Effective January 1, 1994.)






ARTICLE 1.7 - Local District Bonds

53226

This article shall apply to districts other than school districts.

(Added by Stats. 1994, Ch. 330, Sec. 3. Effective January 1, 1995.)



53226.1

The legislative body of any district electing to adopt by resolution the procedures in this chapter shall, prior to an election of officers of the districts, prescribe the amounts of officials’ bonds of the officers of the district.

(Added by Stats. 1994, Ch. 330, Sec. 3. Effective January 1, 1995.)



53226.2

As an alternative or supplementary to the bonds required by this article, the legislative body may establish a master bond pursuant to Section 1481.

(Added by Stats. 1994, Ch. 330, Sec. 3. Effective January 1, 1995.)



53226.3

The legislative body of a district, other than a school district, may, by resolution, insure against losses caused by an employee or officer of the district in lieu of providing a bond or bonds. After the resolution is adopted, any requirements of law regarding faithful performance or revolving fund bonds shall be inapplicable to the district or any officer or employee of the district. The amount of the insurance shall be determined pursuant to Sections 1480 and 1481 and shall give the same or greater protection to the district that a bond would provide in indemnifying the district against any loss caused by the employee or officer of the district.

(Added by Stats. 1994, Ch. 852, Sec. 4. Effective January 1, 1995.)






ARTICLE 1.8 - Eligibility for Office

53227

(a) An employee of a local agency may not be sworn into office as an elected or appointed member of the legislative body of that local agency unless he or she resigns as an employee. If the employee does not resign, the employment shall automatically terminate upon his or her being sworn into office.

(b) For any individual who is an employee of a local agency and an elected or appointed member of that local agency’s legislative body prior to January 1, 1996, this section shall apply when he or she is reelected or reappointed, on or after January 1, 1996, as a member of the local agency’s legislative body.

(c) This section does not apply to any volunteer firefighter who does not receive a salary, or where the salary the volunteer firefighter would otherwise receive is applied directly by the local agency toward the purchase of disability, life, health, or similar insurance coverage.

(Amended by Stats. 1996, Ch. 364, Sec. 1. Effective January 1, 1997.)



53227.1

This article shall not be construed to preempt Sections 35107 and 72103 of the Education Code.

(Added by Stats. 1995, Ch. 237, Sec. 1. Effective January 1, 1996.)



53227.2

For purposes of this article, the following definitions apply:

(a) “Local agency” means a city, city and county, county, district, municipal or public corporation, political subdivision, or other public agency of the state.

(b) “Legislative body” means the board of supervisors of a county or a city and county, the city council of a city, or the governing body of a district, municipal or public corporation, political subdivision, or other public agency of the state.

(Amended by Stats. 2001, Ch. 43, Sec. 1. Effective January 1, 2002.)






ARTICLE 2 - Purchase of United States Bonds

53230

The legislative body of a county, city, municipal corporation, political subdivision, public district, or other public agency of the State may provide for the purchase of United States savings bonds or similar United States obligations by salary or wage deductions for officers and employees making written requests for the deductions and purchases.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2.3 - Compensation

53232

For the purposes of this article, the following terms have the following meanings:

(a) “Governing body” means the board of supervisors in the case of a county or a city and county, the city council or board of trustees in the case of a city, and the board of directors or other governing body in the case of a special district.

(b) “Legislative body” has the same meaning as specified in Section 54952.

(c) “Local agency” means a city, county, city and county, charter city, charter county, charter city and county, or special district.

(d) “Meeting” has the same meaning as specified in subdivision (a) of Section 54952.2.

(Added by Stats. 2005, Ch. 700, Sec. 3. Effective January 1, 2006.)



53232.1

(a) When compensation is otherwise authorized by statute, a local agency may pay compensation to members of a legislative body for attendance at the following occurrences:

(1) A meeting of the legislative body.

(2) A meeting of an advisory body.

(3) A conference or organized educational activity conducted in compliance with subdivision (c) of Section 54952.2, including, but not limited to, ethics training required by Article 2.4 (commencing with Section 53234).

(b) A local agency may pay compensation for attendance at occurrences not specified in subdivision (a) only if the governing body has adopted, in a public meeting, a written policy specifying other types of occasions that constitute the performance of official duties for which a member of the legislative body may receive payment.

(c) This section shall not apply to any local agency that pays compensation in the form of a salary to members of a legislative body, including, but not limited to, those local agencies whose legislative bodies’ compensation is subject to Section 36516 or 36516.1, subparagraph (B) or (C) of paragraph (2) of subdivision (a) of Section 21166 or Section 22840 of the Water Code, Section 11908.1 of the Public Utilities Code, Section 6060 of the Harbors and Navigation Code, or subdivision (b) of Section 1 or Section 5 of Article XI of the California Constitution.

(Added by Stats. 2005, Ch. 700, Sec. 3. Effective January 1, 2006.)



53232.2

(a) When reimbursement is otherwise authorized by statute, a local agency may reimburse members of a legislative body for actual and necessary expenses incurred in the performance of official duties, including, but not limited to, activities described in Article 2.4 (commencing with Section 53234).

(b) If a local agency reimburses members of a legislative body for actual and necessary expenses incurred in the performance of official duties, then the governing body shall adopt a written policy, in a public meeting, specifying the types of occurrences that qualify a member of the legislative body to receive reimbursement of expenses relating to travel, meals, lodging, and other actual and necessary expenses.

(c) The policy described in subdivision (b) may also specify the reasonable reimbursement rates for travel, meals, and lodging, and other actual and necessary expenses. If it does not, the local agency shall use the Internal Revenue Service rates for reimbursement of travel, meals, lodging, and other actual and necessary expenses as established in Publication 463, or any successor publication.

(d) If the lodging is in connection with a conference or organized educational activity conducted in compliance with subdivision (c) of Section 54952.2, including, but not limited to, ethics training required by Article 2.4 (commencing with Section 53234), lodging costs shall not exceed the maximum group rate published by the conference or activity sponsor, provided that lodging at the group rate is available to the member of a legislative body at the time of booking. If the group rate is not available, the member of a legislative body shall use comparable lodging that is consistent with the requirements of subdivisions (c) and (e).

(e) Members of the legislative body shall use government and group rates offered by a provider of transportation or lodging services for travel and lodging when available.

(f) All expenses that do not fall within the adopted travel reimbursement policy or the Internal Revenue Service reimbursable rates as provided in subdivision (c), shall be approved by the governing body, in a public meeting before the expense is incurred, except as provided in subdivision (d).

(g) If a member of a legislative body chooses to incur additional costs that are above the rates established pursuant to this section and those costs have not been approved pursuant to subdivision (f), then the member of a legislative body may do so at his or her own expense.

(h) This section shall not supersede any other laws establishing reimbursement rates for local agencies.

(Amended by Stats. 2006, Ch. 643, Sec. 10. Effective January 1, 2007.)



53232.3

(a)  If a local agency reimburses members of a legislative body for actual and necessary expenses incurred in the performance of official duties, then a local agency shall provide expense report forms to be filed by the members of the legislative body for reimbursement for actual and necessary expenses incurred on behalf of the local agency in the performance of official duties. Reimbursable expenses shall include, but not be limited to, meals, lodging, and travel.

(b) Expense reports shall document that expenses meet the existing policy, adopted pursuant to Section 53232.2, for expenditure of public resources.

(c) Members of a legislative body shall submit expense reports within a reasonable time after incurring the expense, as determined by the legislative body, and the reports shall be accompanied by the receipts documenting each expense.

(d) Members of a legislative body shall provide brief reports on meetings attended at the expense of the local agency at the next regular meeting of the legislative body.

(e) All documents related to reimbursable agency expenditures are public records subject to disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(Added by Stats. 2005, Ch. 700, Sec. 3. Effective January 1, 2006.)



53232.4

Penalties for misuse of public resources or falsifying expense reports in violation of expense reporting polices may include, but are not limited to, the following:

(a) The loss of reimbursement privileges.

(b) Restitution to the local agency.

(c) Civil penalties for misuse of public resources pursuant to Section 8314.

(d) Prosecution for misuse of public resources, pursuant to Section 424 of the Penal Code.

(Added by Stats. 2005, Ch. 700, Sec. 3. Effective January 1, 2006.)






ARTICLE 2.4 - Ethics Training

53234

For the purposes of this article, the following terms have the following meanings:

(a) “Legislative body” has the same meaning as specified in Section 54952.

(b) “Local agency” means a city, county, city and county, charter city, charter county, charter city and county, or special district.

(c) “Local agency official” means the following:

(1) Any member of a local agency legislative body or any elected local agency official who receives any type of compensation, salary, or stipend or reimbursement for actual and necessary expenses incurred in the performance of official duties.

(2) Any employee designated by a local agency governing body to receive the training specified under this article.

(d) “Ethics laws” include, but are not limited to, the following:

(1) Laws relating to personal financial gain by public servants, including, but not limited to, laws prohibiting bribery and conflict-of-interest laws.

(2) Laws relating to claiming perquisites of office, including, but not limited to, gift and travel restrictions, prohibitions against the use of public resources for personal or political purposes, prohibitions against gifts of public funds, mass mailing restrictions, and prohibitions against acceptance of free or discounted transportation by transportation companies.

(3) Government transparency laws, including, but not limited to, financial interest disclosure requirements and open government laws.

(4) Laws relating to fair processes, including, but not limited to, common law bias prohibitions, due process requirements, incompatible offices, competitive bidding requirements for public contracts, and disqualification from participating in decisions affecting family members.

(Amended by Stats. 2006, Ch. 643, Sec. 11. Effective January 1, 2007.)



53235

(a) If a local agency provides any type of compensation, salary, or stipend to a member of a legislative body, or provides reimbursement for actual and necessary expenses incurred by a member of a legislative body in the performance of official duties, then all local agency officials shall receive training in ethics pursuant to this article.

(b) Each local agency official shall receive at least two hours of training in general ethics principles and ethics laws relevant to his or her public service every two years.

(c) If any entity develops curricula to satisfy the requirements of this section, then the Fair Political Practices Commission and the Attorney General shall be consulted regarding the sufficiency and accuracy of any proposed course content. When reviewing any proposed course content the Fair Political Practices Commission and the Attorney General shall not preclude an entity from also including local ethics policies in the curricula.

(d) A local agency or an association of local agencies may offer one or more training courses, or sets of self-study materials with tests, to meet the requirements of this section. These courses may be taken at home, in-person, or online.

(e) All providers of training courses to meet the requirements of this article shall provide participants with proof of participation to meet the requirements of Section 53235.2.

(f) A local agency shall provide information on training available to meet the requirements of this article to its local officials at least once annually.

(Added by Stats. 2005, Ch. 700, Sec. 4. Effective January 1, 2006.)



53235.1

(a) Each local agency official in local agency service as of January 1, 2006, except for officials whose term of office ends before January 9, 2007, shall receive the training required by subdivision (a) of Section 53235 before January 1, 2007. Thereafter, each local agency official shall receive the training required by subdivision (a) of Section 53235 at least once every two years.

(b) Each local agency official who commences service with a local agency on or after January 1, 2006, shall receive the training required by subdivision (a) of Section 53235 no later than one year from the first day of service with the local agency. Thereafter, each local agency official shall receive the training required by subdivision (a) of Section 53235 at least once every two years.

(c) A local agency official who serves more than one local agency shall satisfy the requirements of this article once every two years without regard to the number of local agencies with which he or she serves.

(Amended by Stats. 2006, Ch. 643, Sec. 12. Effective January 1, 2007.)



53235.2

(a) A local agency that requires its local agency officials to complete the ethical training prescribed by this article shall maintain records indicating both of the following:

(1) The dates that local officials satisfied the requirements of this article.

(2) The entity that provided the training.

(b) Notwithstanding any other provision of law, a local agency shall maintain these records for at least five years after local officials receive the training. These records are public records subject to disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(Added by Stats. 2005, Ch. 700, Sec. 4. Effective January 1, 2006.)






ARTICLE 2.5 - Replacing or Repairing Property of Employees

53240

The legislative body of a county, city, municipal corporation, political subdivision, public district, or other public agency may provide for the payment of the costs of replacing or repairing property or prostheses of an employee, such as eyeglasses, hearing aids, dentures, watches, or articles of clothing necessarily worn or carried by the employee when any such items are lost or damaged in the line of duty without fault of employee. If the items are damaged beyond repair, the actual value of such items may be paid. The value of such items shall be determined as of the time of the loss thereof or damage thereto.

(Amended by Stats. 1971, Ch. 234.)






ARTICLE 2.6 - Abuse of Office

53243

On or after January 1, 2012, any contract executed or renewed between a local agency and an officer or employee of a local agency that provides paid leave salary offered by the local agency to the officer or employee pending an investigation shall require that any salary provided for that purpose be fully reimbursed if the officer or employee is convicted of a crime involving an abuse of his or her office or position.

(Added by Stats. 2011, Ch. 692, Sec. 7. Effective January 1, 2012.)



53243.1

On or after January 1, 2012, any contract executed or renewed between a local agency and an officer or employee of a local agency that provides funds for the legal criminal defense of an officer or employee shall require that any funds provided for that purpose be fully reimbursed to the local agency if the officer or employee is convicted of a crime involving an abuse of his or her office or position.

(Added by Stats. 2011, Ch. 692, Sec. 7. Effective January 1, 2012.)



53243.2

On or after January 1, 2012, any contract of employment between an employee and a local agency employer shall include a provision which provides that, regardless of the term of the contract, if the contract is terminated, any cash settlement related to the termination that an employee may receive from the local agency shall be fully reimbursed to the local agency if the employee is convicted of a crime involving an abuse of his or her office or position.

(Added by Stats. 2011, Ch. 692, Sec. 7. Effective January 1, 2012.)



53243.3

On or after January 1, 2012, if a local agency provides, in the absence of a contractual obligation, for any of the payments described in this article, then the employee or officer receiving any payments provided for those purposes shall fully reimburse the local agency that provided those payments in the event that the employee or officer is convicted of a crime involving the abuse of his or her office or position.

(Added by Stats. 2011, Ch. 692, Sec. 7. Effective January 1, 2012.)



53243.4

For purposes of this article, “abuse of office or position” means either of the following:

(a) An abuse of public authority, including, but not limited to, waste, fraud, and violation of the law under color of authority.

(b) A crime against public justice, including, but not limited to, a crime described in Title 5 (commencing with Section 67), Title 6 (commencing with Section 85), or Title 7 (commencing with Section 92) of Part 1 of the Penal Code.

(Amended by Stats. 2013, Ch. 210, Sec. 7. Effective January 1, 2014.)



53244

(a) A local public officer, as defined in subdivision (b), who is convicted by a state or federal trial court of any felony under state or federal law for conduct arising out of, or in the performance of, his or her official duties shall forfeit any contract right or other common law, constitutional, or statutory claim against a local public agency employer to retirement or pension rights or benefits, however those benefits may be characterized, including lost compensation, other than the accrued rights and benefits to which he or she may be entitled under any public retirement system in which he or she is a member. The forfeiture provided by this section shall be in addition to, and independent of, any forfeiture of public retirement system rights and benefits pursuant to Section 7522.70, 7522.72, or 7522.74.

(b) For the purposes of this section, “local public officer” means a person, either elected or appointed, who exercised discretionary, executive authority in his or her employment.

(c) This section shall apply to any claim filed prior to the effective date of the act enacting this section, and still pending on that date, and any claim commenced after that date.

(d) Upon conviction, a local public officer as described in subdivision (a), and the prosecuting agency shall each notify the public employer who employed the local public officer at the time of the commission of the felony within 60 days of the felony conviction. The operation of this section is not dependent upon the performance of the notification required by this subdivision.

(Added by Stats. 2013, Ch. 775, Sec. 2. Effective October 12, 2013.)






ARTICLE 2.7 - Salary Warrants and Checks

53245

Any person now or hereafter employed by a county, city, municipal corporation, district, or other public agency may file with his appointing power a designation of a person who, notwithstanding any other provision of law, shall, on the death of the employee, be entitled to receive all warrants or checks that would have been payable to the decedent had he survived. The employee may change the designation from time to time. A person so designated shall claim such warrants or checks from the appointing power. On sufficient proof of identity, the appointing power shall deliver the warrants or checks to the claimant. A person who receives a warrant or check pursuant to this section is entitled to negotiate it as if he were the payee.

(Added by Stats. 1968, Ch. 650.)






ARTICLE 2.8 - Comparable Pay

53247

As used in this article, “local agency” means any county, city, city and county, including any charter county, city, or city and county, and any district, school district, municipal or public corporation, political subdivision, or public agency of the state, or any instrumentality of one or more of any such agencies.

(Added by Stats. 1983, Ch. 906, Sec. 1.)



53248

(a) No local agency shall adopt or continue in effect an ordinance or policy which prohibits consideration of comparability of the value of the work as one of the factors which may be used during the collective-bargaining process to negotiate salaries. Existing memoranda of understanding, presently in effect, would continue to control until they expire. Thereafter, there shall be negotiations in accordance with this article.

(b) For purposes of this section, the following definitions apply:

(1) “Comparability of the value of the work” means the value of the work performed by an employee, or group of employees within a class or salary range, in relation to the value of the work of another employee, or group of employees, to any class or salary range maintained by a local agency, and shall be measured by the composite of the skill, effort, responsibility, and working conditions normally required in the performance of the work with other classes of employees.

(2) “Skill” means the skill required in the performance of the work, including any type of intellectual or physical skill acquired by the employee through experience, training, education, or natural ability.

(3) “Effort” means the effort required in the performance of the work, including any intellectual or physical effort.

(4) “Responsibility” means the responsibility required in the performance of the work, including the extent to which the employer relies on the employee to perform the work, the importance of the duties, and the accountability of the employee for the work of others and for resources.

(5) “Working conditions” means the conditions under which the work of an employee is performed, including physical or psychological factors.

(Added by Stats. 1983, Ch. 906, Sec. 1.)






ARTICLE 3 - Firemen’s Vacations

53250

The legislative body of a city or a fire protection district in which there is a regularly organized paid fire department or county fire warden department, shall grant to each regular or permanent member of the department an annual leave of absence from active duty of not less than fifteen consecutive days. It shall also grant each member a leave of absence from active duty of not less than four working shifts in each month of service.

(Amended by Stats. 1988, Ch. 465, Sec. 1. Effective August 22, 1988.)



53251

The legislative body shall arrange such leaves so as not to impair the efficiency of the department.

(Added by Stats. 1949, Ch. 81.)



53252

Deduction shall not be made from the salary or pay of a member of the department granted such a leave of absence.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 3.5 - Employment Contracts

53260

(a) All contracts of employment between an employee and a local agency employer shall include a provision which provides that regardless of the term of the contract, if the contract is terminated, the maximum cash settlement that an employee may receive shall be an amount equal to the monthly salary of the employee multiplied by the number of months left on the unexpired term of the contract. However, if the unexpired term of the contract is greater than 18 months, the maximum cash settlement shall be an amount equal to the monthly salary of the employee multiplied by 18.

(b) (1) Notwithstanding subdivision (a), if a local agency employer, including an administrator appointed by the Superintendent, terminates its contract of employment with its district superintendent of schools that local agency employer may not provide a cash or noncash settlement to its superintendent in an amount greater than the superintendent’s monthly salary multiplied by zero to six if the local agency employer believes, and subsequently confirms, pursuant to an independent audit, that the superintendent has engaged in fraud, misappropriation of funds, or other illegal fiscal practices. The amount of the cash settlement described in this paragraph shall be determined by an administrative law judge after a hearing.

(2) This subdivision applies only to a contract for employment negotiated on or after the effective date of the act that added this subdivision.

(c) The cash settlement formula described in subdivisions (a) and (b) are maximum ceiling on the amounts that may be paid by a local agency employer to an employee and is not a target or example of the amount of the cash settlement to be paid by a local agency employer to an employee in all contract termination cases.

(Amended by Stats. 2004, Ch. 896, Sec. 68. Effective September 29, 2004.)



53261

The cash settlement specified in Section 53260 shall not include any other noncash items except health benefits, which may be continued for the same duration of time as covered in the settlement, pursuant to the same time limitations as provided in Section 53260, or until the employee finds other employment, whichever occurs first.

(Added by Stats. 1992, Ch. 962, Sec. 6. Effective September 28, 1992.)



53262

(a) All contracts of employment with a superintendent, deputy superintendent, assistant superintendent, associate superintendent, community college president, community college vice president, community college deputy vice president, general manager, city manager, county administrator, or other similar chief administrative officer or chief executive officer of a local agency shall be ratified in an open session of the governing body which shall be reflected in the governing body’s minutes.

(b) Copies of any contracts of employment, as well as copies of the settlement agreements, shall be available to the public upon request.

(Added by Stats. 1992, Ch. 962, Sec. 6. Effective September 28, 1992.)



53263

For purposes of this article, “local agency” means any general law county, general law city, and any district, school district, community college district, municipal or public corporation, political subdivision, or public agency of the state, or any instrumentality of any one or more of these agencies.

(Added by Stats. 1992, Ch. 962, Sec. 6. Effective September 28, 1992.)



53264

This article shall apply prospectively and shall affect any contract originally approved by the governing body, or any existing contract that is extended by the governing body, after the effective date of this article.

(Added by Stats. 1992, Ch. 962, Sec. 6. Effective September 28, 1992.)






ARTICLE 3.7 - Employment of Firefighters

53270

(a) The Legislature hereby finds that the hiring of permanent career civilian federal, state, and local government firefighters by local agencies as specified in this section is in need of uniform statewide regulation and constitutes a matter of statewide concern that shall be governed solely by this section.

(b) Notwithstanding any other provision of law, upon approval by its governing body, a local government, including, but not limited to, a fire protection district, joint powers agency, or the fire department of a city, including a charter city, county, or city and county, or any political subdivision of one of these agencies, when hiring additional firefighters, may appoint as a member or officer any person who meets all of the following criteria:

(1) Was serving as a permanent career civilian federal firefighter in good standing at any United States military installation or was a permanent career firefighter employed by the state or a local government within the state.

(2) Has satisfactorily completed all firefighter training required for employment as a permanent career civilian federal, state, or local government firefighter.

(3) Was, as a consequence of the closure, downsizing, or realignment of a federal military installation, terminated as a permanent career civilian federal firefighter, or as a consequence of job-elimination, terminated as a permanent career state or local government firefighter, within 36 months prior to the appointment.

(c) The appointment authority created by this section shall take precedence over any provision of, or any condition or circumstance arising from a provision of, a charter, ordinance, or resolution that governs employment of firefighters, that would otherwise frustrate the purpose of this section, including, but not limited to, the following:

(1) The local government maintains a civil service or merit system governing the appointment of firefighters.

(2) The local government has available to it an eligible or regular reemployment list of persons eligible for those appointments.

(3) The appointed person is not on any eligible list.

(d) A local government may not employ a person pursuant to this section if a special reemployment list is in existence for the firefighter position to be filled.

(e) If a local government determines to appoint a person pursuant to this section, it shall give first priority to residents of the jurisdiction, and second priority to residents of the county not residing in the jurisdiction.

(f) The seniority, seniority-related privileges, and rank that a permanent career civilian federal, state, or local government firefighter possessed while employed at a federal military installation or by the state or a local government shall not be required to be transferred to a position in a local government fire department obtained pursuant to this section.

(g) To effectuate the purposes of this section, the California Firefighter Joint Apprenticeship Program may administer, prepare, and circulate to local governments a list of permanent career civilian federal, state, and local government firefighters eligible for appointment pursuant to this section. A permanent career civilian federal, state, or local government firefighter may apply for placement on the list after he or she receives a notice of termination of position or a priority placement notice and shall remain on the list for a period of 36 months.

(Amended by Stats. 2013, Ch. 195, Sec. 1. Effective January 1, 2014.)






ARTICLE 4 - Transfer of Public Functions

53290

As used in this article:

(a) “Local agency” means city, county, or district.

(b) “Legislative body” means the board of supervisors in the case of a county or a city and county, the city council or board of trustees in the case of a city, and the board of directors or other governing body in the case of a district.

(Added by Stats. 1957, Ch. 2399.)



53291

Notwithstanding any law to the contrary, whenever a local agency takes over or assumes any of the functions of another local agency under a law which provides that all or any employees of such other local agency become employees of the local agency assuming the function, the governing body of the local agency assuming the function may prescribe the qualifications and conditions under which such employees will become employees of the local agency. Any employees who do not meet such qualifications or conditions shall not become employees of the local agency.

(Added by Stats. 1957, Ch. 2399.)



53292

(a) Whenever a special district or joint powers agency that provides fire protection or a city fire department is dissolved or the area it serves is decreased by reason of a consolidation, merger, incorporation, annexation, or contract, and the district, joint powers agency, or city fire department taking over the duties of the dissolved or decreased district, joint powers agency, or department decides to hire additional firefighters, it shall give first choice for the positions to be filled to firefighters employed by the dissolved or decreased district, joint powers agency, or department. As nearly as possible, the firefighters who are hired shall be given positions with a rank comparable to that which they held in the dissolved or decreased district, joint powers agency, or department. No firefighter shall be hired who is over the mandatory retirement age of the district, joint powers agency, or city fire department which is taking over the duties of the dissolved or decreased district, joint powers agency, or department.

(b) Notwithstanding any other provision of law, where firefighters are hired as a result of the consolidation, merger, incorporation, annexation, or contract, the seniority or other employment rights of the employees of the district, joint powers agency, or fire department taking over the duties of the dissolved or decreased district, joint powers agency, or department shall not be impaired as a result of the consolidation, merger, incorporation, annexation, or contract, except as otherwise agreed upon in a county, other than a county of the first class, in a memorandum of understanding with each employee organization, which has been recognized pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, and which represents employees of the district, joint powers agency, or department taking over the duties of the dissolved or decreased district, joint powers agency, or department who are in classes affected by the consolidation, merger, incorporation, annexation, or contract.

(Amended by Stats. 1999, Ch. 394, Sec. 1. Effective January 1, 2000.)



53293

No agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries and which has as its primary function the control and conservation of floodwaters, shall contract to provide engineering or surveying services, as defined by Chapter 7 (commencing with Section 6700) and Chapter 15 (commencing with Section 8700), respectively, of Division 3 of the Business and Professions Code, except with another governmental agency whose boundaries encompass all or a portion of the agency performing the services, or where the agencies have a mutual interest in the project or area of service for which such engineering or surveying services are to be performed.

The provisions of this section shall not be applicable to any contract executed by any such agency prior to the effective date of this section.

(Added by Stats. 1970, Ch. 817.)






ARTICLE 4.5 - Disclosure of Information: Local Government

53296

Definitions used in this article:

(a) “Local agency” means any county, city, city and county, including any charter county, city, or city and county, and any district, school district, community college district, municipal or public corporation, political subdivision, or public agency of the state, or any instrumentality of any one or more of these agencies.

(b) “Disciplinary action” means any direct form of discipline as defined in personnel rules and regulations adopted by the local agency. “Disciplinary action” shall include the firing of an employee.

(c) “Disclosure of information” means the written provision of evidence regarding gross mismanagement or a significant waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.

(d) “Complaint” means any written document containing a disclosure of information as specified in subdivision (c).

(e) “Employee” means any person employed by a local agency.

(f) “Manager” means any employee having significant responsibilities for formulating or administering local agency or departmental policies and programs or administering the local agency or a department.

(g) “Supervisory employee” or “supervisor” means any employee regardless of job description or title, having authority, in the interest of the employer, to hire, transfer, suspend, layoff, recall, promote, discharge, assign, reward, or discipline other employees, or responsibility to direct them, or to adjust their grievances, or effectively to recommend this action, if, in connection with the foregoing, the exercise of this authority is not of a merely routine or clerical nature, but requires the use of independent judgment.

(h) “Officer” means any appointed member of a local board, commission, or other governing body who supervises or is responsible for the work of one or more local agency employers.

(i) “Administrative procedure” means any written administrative procedure adopted by the local agency for presentation of a grievance for ultimate decision by the governing body of the local agency. The term does not include grievance procedures embodied in collective bargaining agreements.

(j) “Reprisal action” means any act of intimidation, restraint, coercion, discrimination, or disciplinary action against any employee, or applicant for employment, who files a complaint pursuant to Section 53297.

(Amended by Stats. 1993, Ch. 503, Sec. 1. Effective January 1, 1994.)



53297

(a) An employee, or applicant for employment, shall have the right to file a complaint with the local agency within 60 days of the date of the act or event which is the subject of the complaint.

(b) Prior to filing a written complaint pursuant to this article, the employee shall first make a good faith effort to exhaust all available administrative remedies. The 60-day time limit specified in subdivision (a) shall be extended by the amount of time actually utilized by the employee in pursuing available administrative remedies.

(c) A complaint pursuant to this article shall be filed in accordance with the locally adopted administrative procedure. If there is no administrative procedure, the complaint shall be filed with the governing body.

(d) All complaints brought by employees under this article shall be filed under penalty of perjury.

(Added by Stats. 1986, Ch. 353, Sec. 7.)



53298

(a) No local agency officer, manager, or supervisor shall take a reprisal action against any employee or applicant for employment who files a complaint pursuant to Section 53297.

(b) This article is not intended to prevent a local agency from taking, directing others to take, recommending, or approving any personnel action with respect to any employee or applicant for employment if the local agency reasonably believes that the action or inaction is justified on the basis of separate evidence which shows any of the following:

(1) The employee’s complaint has disclosed information that he or she knows to be false or has disclosed information without regard for the truth or falsity thereof.

(2) The employee’s complaint has disclosed information from records which are closed to public inspection pursuant to law.

(3) The employee’s complaint has disclosed information which is confidential under any other provision of law.

(4) The employee was the subject of an ongoing or existing disciplinary action prior to the disclosure of information with the local agency.

(5) The employee has violated any other provision of the local personnel rules and regulations, has failed to perform assigned duties, or has committed any other act unrelated to the disclosure that would otherwise be subject to personnel action.

(c) It is not a violation of this article for an officer, manager, or supervisor to take disciplinary action against an employee if that officer, manager, or supervisor had no prior knowledge that a complaint had been filed by that employee.

(Amended by Stats. 1993, Ch. 503, Sec. 2. Effective January 1, 1994.)



53298.5

(a) Any officer, manager, or supervisor who violates Section 53298 with malicious intent is punishable by a fine not to exceed ten thousand dollars ($10,000) and imprisonment in the county jail for up to a period of one year. In addition, any local agency officer, manager, or supervisor who maliciously engages in conduct prohibited by Section 53298 shall be disciplined as provided by local personnel rules and regulations.

(b) In addition to all other penalties provided by law, any local officer, manager, or supervisor who has been found by a court to have violated the provisions of Section 53298 with malicious intent shall be individually liable for damages in an action brought against him or her by the injured employee. Punitive damages may be awarded by the court where the offending party has acted with malice. Where liability has been established, the injured employee shall also be entitled to reasonable attorney’s fees as provided by law. In no way, shall the provisions of this article establish any liability for punitive damages or any new cause of action against the local public entity other than liabilities contained in existing law.

(Added by Stats. 1986, Ch. 353, Sec. 7.)



53299

In order for the Governor and the Legislature to determine the need to continue or modify local agency personnel procedures as they relate to disclosure of information by public employees, the League of California Cities in consultation with the County Supervisors Association of California, may submit on June 30, 1987, and annually thereafter, a report to the Governor and the Legislature regarding complaints filed, hearings held, and legal actions taken pursuant to this section.

(Amended by Stats. 1989, Ch. 129, Sec. 1.)









CHAPTER 2.5 - The Mello-Roos Community Facilities Act of 1982

ARTICLE 1 - General Provisions

53311

This chapter shall be known and may be cited as the “Mello-Roos Community Facilities Act of 1982”.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53311.5

This chapter provides an alternative method of financing certain public capital facilities and services, especially in developing areas and areas undergoing rehabilitation. The provisions of this chapter shall not affect or limit any other provisions of law authorizing or providing for the furnishing of governmental facilities or services or the raising of revenue for these purposes. A local government may use the provisions of this chapter instead of any other method of financing part or all of the cost of providing the authorized kinds of capital facilities and services.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53312

Any provision in this chapter which conflicts with any other provision of law shall prevail over the other provision of law.

(Repealed and added by Stats. 1986, Ch. 1102, Sec. 2. Effective September 24, 1986.)



53312.5

The local agency may take any actions or make any determinations which it determines are necessary or convenient to carry out the purposes of this chapter and which are not otherwise prohibited by law.

(Added by Stats. 1985, Ch. 538, Sec. 1. Effective September 9, 1985.)



53312.7

(a) On and after January 1, 1994, a local agency may initiate proceedings to establish a district pursuant to this chapter only if it has first considered and adopted local goals and policies concerning the use of this chapter. The policies shall include at least the following:

(1) A statement of the priority that various kinds of public facilities and services shall have for financing through the use of this chapter, including public facilities to be owned and operated by other public agencies, including school districts, and services to be provided by other public agencies.

(2) A statement concerning the credit quality to be required of bond issues, including criteria to be used in evaluating the credit quality.

(3) A statement concerning steps to be taken to ensure that prospective property purchasers are fully informed about their taxpaying obligations imposed under this chapter.

(4) A statement concerning criteria for evaluating the equity of tax allocation formulas, and concerning desirable and maximum amounts of special tax to be levied against any parcel pursuant to this chapter.

(5) A statement of definitions, standards, and assumptions to be used in appraisals required by Section 53345.8.

(b) The goals and policies adopted by any school district pursuant to subdivision (a) shall include, but not be limited to, a priority access policy that gives priority attendance access to students residing in a community facilities district whose residents have paid special taxes that have, in whole or in part, financed the construction of school district facilities. The degree of priority shall reflect the proportion of each school’s financing provided through the community facilities district. In developing a priority access policy for residents of a community facilities district, a school district may incorporate a school district attendance policy including criteria for student assignment such as goals to achieve ethnic, racial, or socioeconomic diversity; federal, state, or court mandates; transportation needs, safe pedestrian routes; grade levels for which facilities were designed; and ensuring students continuity of schooling within any single school year.

(Amended by Stats. 2007, Ch. 670, Sec. 54. Effective January 1, 2008.)



53312.8

(a) Territory that is dedicated or restricted to agricultural, open-space, or conservation uses may not be included within or annexed to a community facilities district that provides or would provide facilities or services related to sewers, nonagricultural water, or streets and roads, unless the landowner consents to the inclusion or annexation of that territory to the community facilities district.

(b) Notwithstanding any other provision of law, and except as provided in subdivision (c), if a landowner consents to the inclusion or annexation of territory in a community facilities district pursuant to subdivision (a), the landowner and any local agency may not terminate any easement or effect a final cancellation of any contract with respect to any portion of the land included within or annexed to the community facilities district prior to the release of land that is the subject of the proposed termination or cancellation from all liens that arise under the community facilities district for any sewers, nonagricultural water, or streets and roads that did not benefit land uses allowed under the contract or easement.

(c) Subdivision (b) shall not apply to any of the following:

(1) Land under a contract entered into pursuant to the California Land Conservation Act of 1965 (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1) included in a community facilities district for which a tentative map may be filed pursuant to paragraph (3) of subdivision (d) of Section 66474.4 or for which a tentative cancellation has been approved.

(2) Land subject to a conservation easement entered into prior to January 1, 2003.

(3) Land included in a community facilities district prior to the imposition of an enforceable restriction listed in subdivision (d) or prior to January 1, 2003.

(4) Land subject to an enforceable restriction listed in subdivision (d) that expressly waives the requirement of subdivision (b).

(d) As used in this section, “territory that is dedicated or restricted to agricultural, open-space, or conservation uses” means territory that is subject to any of the following:

(1) An open-space easement entered into pursuant to Chapter 6.5 (commencing with Section 51050) of Part 1 of Division 1.

(2) An open-space easement entered into pursuant to the Open-Space Easement Act of 1974 (Chapter 6.6 (commencing with Section 51070) of Part 1 of Division 1).

(3) A contract entered into pursuant to the California Land Conservation Act of 1965 (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1).

(4) A farmland security zone contract created pursuant to Article 7 (commencing with Section 51296) of Chapter 7 of Part 1 of Division 1), except as otherwise provided in Section 51296.4.

(5) A conservation easement entered into pursuant to Chapter 4 (commencing with Section 815) of Title 2 of Part 2 of Division 2 of the Civil Code.

(6) An agricultural conservation easement entered into pursuant to Chapter 4 (commencing with Section 10260) of Division 10.2 of the Public Resources Code.

(7) An agricultural conservation easement entered into pursuant to Section 51256.

(Added by Stats. 2002, Ch. 174, Sec. 1. Effective January 1, 2003.)



53313

A community facilities district may be established under this chapter to finance any one or more of the following types of services within an area:

(a) Police protection services, including, but not limited to, criminal justice services. However, criminal justice services shall be limited to providing services for jails, detention facilities, and juvenile halls.

(b) Fire protection and suppression services, and ambulance and paramedic services.

(c) Recreation program services, library services, maintenance services for elementary and secondary schoolsites and structures, and the operation and maintenance of museums and cultural facilities. A special tax may be levied for any of the services specified in this subdivision only upon approval of the registered voters as specified in subdivision (b) of Section 53326. An election to enact a special tax for recreation program services, library services, and the operation and maintenance of museums and cultural facilities may be conducted pursuant to subdivision (c) of Section 53326.

(d) Maintenance and lighting of parks, parkways, streets, roads, and open space.

(e) Flood and storm protection services, including, but not limited to, the operation and maintenance of storm drainage systems, plowing and removal of snow, and sandstorm protection systems.

(f) Services with respect to removal or remedial action for the cleanup of any hazardous substance released or threatened to be released into the environment. As used in this subdivision, the terms “remedial action” and “removal” shall have the meanings set forth in Sections 25322 and 25323, respectively, of the Health and Safety Code, and the term “hazardous substance” shall have the meaning set forth in Section 25281 of the Health and Safety Code. Community facilities districts shall provide the State Department of Health Care Services and local health and building departments with notification of any cleanup activity pursuant to this subdivision at least 30 days prior to commencement of the activity.

(g) Maintenance and operation of any real property or other tangible property with an estimated useful life of five or more years that is owned by the local agency or by another local agency pursuant to an agreement entered into under Section 53316.2.

A community facilities district tax approved by vote of the landowners of the district may only finance the services authorized in this section to the extent that they are in addition to those provided in the territory of the district before the district was created. The additional services shall not supplant services already available within that territory when the district was created.

Bonds shall not be issued pursuant to this chapter to fund any of the services specified in this section, although bonds may be issued to fund capital facilities to be used in providing these services.

(Amended by Stats. 2014, Ch. 71, Sec. 78. Effective January 1, 2015.)



53313.1

To the extent that any capital facility is provided under this chapter, a duplicate levy, impact fee, or other exaction may not be required for the same purpose under Section 66477.

(Added by renumbering Section 53313.8 (as added by Stats. 1982, Ch. 1451) by Stats. 1992, Ch. 427, Sec. 64. Effective January 1, 1993.)



53313.4

Any territory within a community facilities district established for the acquisition or improvement of school facilities for a school district shall be exempt from any fee, increase in any fee other than a cost-of-living increase as authorized by law, or other requirement first levied, increased, or imposed pursuant to Chapter 6 (commencing with Section 17620) of Part 10.5 of Division 1 of Title 1 of the Education Code or under Chapter 4.7 (commencing with Section 65970) of Division 1 of Title 7, by or to benefit any other school district, except as otherwise negotiated between the school districts. That exemption shall apply until a date 10 years following the most recent issuance of bonds by the community facilities district or, if no bonds have ever been issued by the community facilities district, a date 10 years following the formation of the community facilities district.

(Amended by Stats. 2007, Ch. 670, Sec. 56. Effective January 1, 2008.)



53313.5

A community facilities district may also finance the purchase, construction, expansion, improvement, or rehabilitation of any real or other tangible property with an estimated useful life of five years or longer or may finance planning and design work that is directly related to the purchase, construction, expansion, or rehabilitation of any real or tangible property. The facilities need not be physically located within the district. A district may not lease out facilities that it has financed except pursuant to a lease agreement or annexation agreement entered into prior to January 1, 1988. A district may only finance the purchase of facilities whose construction has been completed, as determined by the legislative body, before the resolution of formation to establish the district is adopted pursuant to Section 53325.1, except that a district may finance the purchase of facilities completed after the adoption of the resolution of formation if the facility was constructed as if it had been constructed under the direction and supervision, or under the authority of, the local agency that will own or operate the facility. For example, a community facilities district may finance facilities, including, but not limited to, the following:

(a) Local park, recreation, parkway, and open-space facilities.

(b) Elementary and secondary schoolsites and structures provided that the facilities meet the building area and cost standards established by the State Allocation Board.

(c) Libraries.

(d) Child care facilities, including costs of insuring the facilities against loss, liability insurance in connection with the operation of the facility, and other insurance costs relating to the operation of the facilities, but excluding all other operational costs. However, the proceeds of bonds issued pursuant to this chapter shall not be used to pay these insurance costs.

(e) The district may also finance the construction or undergrounding of water transmission and distribution facilities, natural gas pipeline facilities, telephone lines, facilities for the transmission or distribution of electrical energy, and cable television lines to provide access to those services to customers who do not have access to those services or to mitigate existing visual blight. The district may enter into an agreement with a public utility to utilize those facilities to provide a particular service and for the conveyance of those facilities to the public utility. “Public utility” shall include all utilities, whether public and regulated by the Public Utilities Commission, or municipal. If the facilities are conveyed to the public utility, the agreement shall provide that the cost or a portion of the cost of the facilities that are the responsibility of the utility shall be refunded by the public utility to the district or improvement area thereof, to the extent that refunds are applicable pursuant to (1) the Public Utilities Code or rules of the Public Utilities Commission, as to utilities regulated by the commission, or (2) other laws regulating public utilities. Any reimbursement made to the district shall be utilized to reduce or minimize the special tax levied within the district or improvement area, or to construct or acquire additional facilities within the district or improvement area, as specified in the resolution of formation.

(f) The district may also finance the acquisition, improvement, rehabilitation, or maintenance of any real or other tangible property, whether privately or publicly owned, for flood and storm protection services, including, but not limited to, storm drainage and treatment systems and sandstorm protection systems.

(g) The district may also pay in full all amounts necessary to eliminate any fixed special assessment liens or to pay, repay, or defease any obligation to pay or any indebtedness secured by any tax, fee, charge, or assessment levied within the area of a community facilities district or may pay debt service on that indebtedness. When the amount financed by the district is to pay a tax, fee, charge, or assessment imposed by a public agency other than the one conducting the proceedings, and if the amount provided to the other public agency will not be entirely used to pay off or prepay an assessment lien or special tax obligation pursuant to the property owner’s legal right to do so, the written consent of the other public agency is required. In addition, tax revenues of a district may be used to make lease or debt service payments on any lease, lease-purchase contract, or certificate of participation used to finance facilities authorized to be financed by the district.

(h) Any other governmental facilities that the legislative body creating the community facilities district is authorized by law to contribute revenue to, or construct, own, or operate. However, the district shall not operate or maintain or, except as otherwise provided in subdivisions (e) and (k), have any ownership interest in any facilities for the transmission or distribution of natural gas, telephone service, or electrical energy.

(i) (1) A district may also pay for the following:

(A) Work deemed necessary to bring buildings or real property, including privately owned buildings or real property, into compliance with seismic safety standards or regulations. Only work certified as necessary to comply with seismic safety standards or regulations by local building officials may be financed. No project involving the dismantling of an existing building and its replacement by a new building, nor the construction of a new or substantially new building may be financed pursuant to this subparagraph. Work on qualified historical buildings or structures shall be done in accordance with the State Historical Building Code (Part 2.7 (commencing with Section 18950) of Division 13 of the Health and Safety Code).

(B) In addition, within any county or area designated by the President of the United States or by the Governor as a disaster area or for which the Governor has proclaimed the existence of a state of emergency because of earthquake damage, a district may also pay for any work deemed necessary to repair any damage to real property directly or indirectly caused by the occurrence of an earthquake cited in the President’s or the Governor’s designation or proclamation, or by aftershocks associated with that earthquake, including work to reconstruct, repair, shore up, or replace any building damaged or destroyed by the earthquake, and specifically including, but not limited to, work on any building damaged or destroyed in the Loma Prieta earthquake that occurred on October 17, 1989, or by its aftershocks. Work may be financed pursuant to this subparagraph only on property or buildings identified in a resolution of intention to establish a community facilities district adopted within seven years of the date on which the county or area is designated as a disaster area by the President or by the Governor or on which the Governor proclaims for the area the existence of a state of emergency.

(2) Work on privately owned property, including reconstruction or replacement of privately owned buildings pursuant to subparagraph (B) of paragraph (1), may only be financed by a tax levy if all of the votes cast on the question of levying the tax, vote in favor of levying the tax, or with the prior written consent to the tax of the owners of all property that may be subject to the tax, in that case the prior written consent shall be deemed to constitute a vote in favor of the tax and any associated bond issue. Any district created to finance seismic safety work on privately owned buildings, including repair, reconstruction, or replacement of privately owned buildings pursuant to this subdivision, shall consist only of lots or parcels that the legislative body finds have buildings that were damaged or destroyed by the earthquake cited pursuant to subparagraph (B) of paragraph (1) or by the aftershocks of that earthquake.

(j) A district may also pay for the following:

(1) Work deemed necessary to repair and abate damage caused to privately owned buildings and structures by soil deterioration. “Soil deterioration” means a chemical reaction by soils that causes structural damage or defects in construction materials including concrete, steel, and ductile or cast iron. Only work certified as necessary by local building officials may be financed. No project involving the dismantling of an existing building or structure and its replacement by a new building or structure, nor the construction of a new or substantially new building or structure may be financed pursuant to this paragraph.

(2) Work on privately owned buildings and structures pursuant to this subdivision, including reconstruction, repair, and abatement of damage caused by soil deterioration, may only be financed by a tax levy if all of the votes cast on the question of levying the tax vote in favor of levying the tax. Any district created to finance the work on privately owned buildings or structures, including reconstruction, repair, and abatement of damage caused by soil deterioration, shall consist only of lots or parcels on which the legislative body finds that the buildings or structures to be worked on pursuant to this subdivision suffer from soil deterioration.

(k) A district may also finance the acquisition, improvement, rehabilitation, or maintenance of any real or other tangible property, whether privately or publicly owned, for the purposes of removal or remedial action for the cleanup of any hazardous substance released or threatened to be released into the environment. As used in this subdivision, “remedial action” and “removal” shall have the meaning set forth in Sections 25322 and 25323, respectively, of the Health and Safety Code, and “hazardous substance” shall have the meaning set forth in Section 25281 of the Health and Safety Code.

(l) A district may also finance and refinance the acquisition, installation, and improvement of energy efficiency, water conservation, and renewable energy improvements that are affixed, as specified in Section 660 of the Civil Code, to or on real property and in buildings, whether the real property or buildings are privately or publicly owned. Energy efficiency, water conservation, and renewable energy improvements financed by a district may only be installed on a privately owned building and on privately owned real property with the prior written consent of the owner or owners of the building or real property. This chapter shall not be used to finance installation of energy efficiency, water conservation, and renewable energy improvements on a privately owned building or on privately owned real property in connection with the initial construction of a residential building unless the initial construction is undertaken by the intended owner or occupant.

(m) Any improvement on private property authorized to be financed by this section shall constitute a “public facility” for purposes of this chapter and a “public improvement” for purposes of Part 1 (commencing with Section 3100) and Part 2 (commencing with Section 3110) of Division 4.5 of the Streets and Highways Code, whether the improvement is owned by a private entity, if the legislative body has determined that the improvement provides a public benefit, or the improvement is owned by a public agency.

(Amended by Stats. 2011, Ch. 493, Sec. 1. Effective January 1, 2012.)



53313.51

The legislative body may enter into an agreement for the construction of discrete portions or phases of facilities to be constructed and purchased consistent with Section 53313.5. The agreement may include any provisions that the legislative body determines are necessary or convenient, but shall do all of the following:

(a) Identify the specific facilities or discrete portions or phases of facilities to be constructed and purchased. The legislative body may agree to purchase discrete portions or phases of facilities if the portions or phases are capable of serviceable use as determined by the legislative body.

(b) Notwithstanding subdivision (a), when the purchase value of a facility exceeds one million dollars ($1,000,000), the legislative body may agree to purchase discrete portions or phases of the partially completed project.

(c) Identify procedures to ensure that the facilities are constructed pursuant to plans, standards, specifications, and other requirements as determined by the legislative body.

(d) Specify a price or a method to determine a price for each facility or discrete portion or phase of a facility. The price may include an amount reflecting the interim cost of financing cash payments that must be made during construction of the project, at the discretion of the legislative body.

(e) Specify procedures for final inspection and approval of facilities or discrete portions of facilities, for approval of payment, and for acceptance and conveyance or dedication of the facilities to the local agency.

(Added by Stats. 2003, Ch. 55, Sec. 2. Effective January 1, 2004.)



53313.6

The legislative body may provide for adjustments in ad valorem property taxes pursuant to Section 53313.7 within a community facilities district only after making both of the following findings at the conclusion of the public hearing held pursuant to Article 2 (commencing with Section 53318):

(a) That an ad valorem property tax is, or will be, levied on property within a proposed community facilities district for the exclusive purpose of making lease payments on an existing lease or paying principal or interest on outstanding bonds or other existing indebtedness, including state school building loans, incurred to finance construction of capital facilities.

(b) That capital facilities to be financed by the community facilities district will provide the same services to the territory of the community facilities district as were provided by the capital facilities mentioned in subdivision (a).

(Amended by Stats. 2007, Ch. 670, Sec. 58. Effective January 1, 2008.)



53313.7

(a) Upon making the findings pursuant to Section 53313.6, the legislative body may, with the concurrence of the legislative body which levied the property tax described in subdivision (a) of Section 53313.6, by ordinance, determine that the total annual amount of ad valorem property tax revenue due from parcels within the proposed community facilities district, for purposes of paying principal and interest on the debt identified in Section 53313.6, shall not be increased after the date on which the resolution of formation for the community facilities district is adopted, or after a later date determined by the legislative body creating the community facilities district with the concurrence of the legislative body which levied the property tax in question.

(b) The legislative body may, by ordinance, with the concurrence of the legislative body that levied the property tax described in subdivision (a) of Section 53313.6, determine to cease and eliminate the freeze on property tax revenue established pursuant to subdivision (a), upon determining that the community facilities district’s special tax or portion thereof levied on the parcels in question to pay for the capital facilities specified in subdivision (b) of Section 53313.6 shall cease to be levied and collected.

(Amended by Stats. 1993, Ch. 1193, Sec. 3. Effective January 1, 1994.)



53313.9

(a) All or any part of the cost of any school facilities financed by a community facilities district may be shared by the State Allocation Board pursuant to Section 17718.5 of the Education Code.

(b) If the State Allocation Board shares in any part of the cost of the school facilities, the ownership of those facilities and the real property upon which the facilities are located shall be held as provided in the Leroy F. Greene School Facilities Act of 1998 (Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of the Education Code).

(c) The resolutions of intention, formation, consideration, and to incur bonded indebtedness, adopted pursuant to subdivision (b) of Section 53338 or Sections 53321, 53325.1, 53334, 53339.2, 53345, and 53351 may provide for cost sharing by the State Allocation Board and for appropriate adjustment of the principal amount of any bond issue or issues and of the rate and method of apportionment of any special tax.

(Amended by Stats. 2007, Ch. 670, Sec. 60. Effective January 1, 2008.)



53314

The legislative body may from time to time transfer moneys to a community facilities district or to an improvement area within a community facilities district, for the benefit of the district or improvement area, from any funds available to the legislative body. Any moneys so transferred may be used for the payment of any currently payable expenses incurred by reason of the construction or acquisition of any facilities or provision of any authorized services within the district or improvement area prior to December 1 of the first fiscal year in which a special tax may be levied for the facilities or services within the district or improvement area. The rate of interest earned by the investment of those moneys shall be determined by the legislative body.

(Amended by Stats. 1991, Ch. 1110, Sec. 4.)



53314.3

In the first fiscal year in which a special tax or charge is levied for any facility or for any services in a community facilities district or a zone within a community facilities district, the legislative body shall include in the levy a sum sufficient to repay to the legislative body the amounts transferred to that district or zone pursuant to Section 53314. The amounts borrowed, with interest, shall be retransferred to the proper fund or funds from the first available receipts from the special levy in that district or zone.

Notwithstanding the above provisions, the legislative body may, by a resolution adopted no later than the time of the first levy, extend the repayment of the transferred funds over a period of time not to exceed three consecutive years, in which event the levy and each subsequent levy shall include a sum sufficient to repay the amount specified by the legislative body for the year of the levy.

(Amended by Stats. 1987, Ch. 1440, Sec. 2.)



53314.5

Pursuant to a resolution adopted by the legislative body, the legislative body may appropriate any of its available moneys to a revolving fund to be used for the acquisition of real or personal property, engineering services, or the construction of structures or improvements needed in whole or in part to provide one or more of the facilities of a community facilities district. The revolving fund shall be reimbursed from tax revenues or other moneys available from the facilities district, and no sums shall be disbursed from the fund until the legislative body has, by resolution, established the method by, and term not exceeding five years within, which the community facilities district is to reimburse the fund. The district shall reimburse the fund for any amount disbursed to the area within five years after such disbursement, together with interest at the current rate per annum received on similar types of investments by the legislative body as determined by the local agency’s treasurer.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53314.6

(a) In connection with the financing of services and facilities pursuant to subdivision (f) of Section 53313 and subdivision (k) of Section 53313.5, the legislative body may establish a revolving fund to be kept in the treasury of the district. Except as provided in subdivision (b), moneys in the revolving fund shall be expended solely for the payment of costs with respect to those services and facilities. The revolving fund may be funded from time to time with moneys derived from any of the following:

(1) Proceeds of the sale of bonds issued pursuant to Article 5 (commencing with Section 53345), notwithstanding any limitation contained in Section 53345.3.

(2) Any taxes or charges authorized under this chapter.

(3) Any other lawful source.

(b) Subject to the provisions of any resolution, trust agreement or indenture providing for the issuance of district bonds for the purposes set forth in subdivision (k) of Section 53313.5, the legislative body may withdraw money from the revolving fund whenever and to the extent that it finds that the amount of money therein exceeds the amount necessary to accomplish the purposes for which the revolving fund was established. Any moneys withdrawn from the revolving fund shall be used to redeem bonds of the district issued for the purposes set forth in subdivision (k) of Section 53313.5 or shall be paid to taxpayers in the district in amounts that the legislative body determines.

(Amended by Stats. 2007, Ch. 670, Sec. 61. Effective January 1, 2008.)



53314.7

(a)  Any responsible party as defined by subdivision (a) of Section 25323.5 of the Health and Safety Code shall be liable to the district for the costs incurred in the removal or remedial action for the cleanup of any hazardous substance released or threatened to be released into the environment. The amount of the costs shall include interest on the costs accrued from the date of expenditure. The interest shall be calculated based on the average annual rate of return on the district’s investment of surplus funds for the fiscal year in which the district incurred the costs. Recovery of costs by a community facilities district under this section shall be commenced before or immediately upon completion of the removal or remedial action, and payments received hereunder by the district shall be deposited in the revolving fund in accordance with Section 53314.6.

(b) To expedite cleanup, this section is intended to provide local jurisdictions an alternative method of financing the cost of removal or remedial action for the cleanup of any hazardous substance through the issuance of voter-approved limited obligation bonds. The provisions of this section shall not affect or limit the provisions of any other law establishing the liability of any person for, or otherwise regulating, the generation, transportation, storage, treatment, or disposal of hazardous substances. The scope and standard of liability for any costs recoverable pursuant to Section 53314.7 shall be the scope and standard of liability set forth in the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 6901 et seq.), or any other provision of state or federal law establishing responsibility for cleanup of hazardous waste sites.

(Added by Stats. 1990, Ch. 175, Sec. 4. Effective June 26, 1990.)



53314.8

At any time either before or after the formation of the district, the legislative body may provide, by ordinance, that for a period specified in the ordinance, the local agency may contribute, from any source of revenue not otherwise prohibited by law, any specified amount, portion, or percentage of the revenues for the purposes set forth in the ordinance, limited to the following: the acquisition or construction of a facility, the acquisition of interest in real property, or the payment of debt service with respect to the financing of either, the provision of authorized services, and the payment of expenses incidental thereto. The contribution shall not constitute an indebtedness or liability of the local agency.

(Amended by Stats. 1991, Ch. 1110, Sec. 5.)



53314.9

(a) Notwithstanding Section 53313.5, at any time either before or after the formation of the district, the legislative body may accept advances of funds or work in-kind from any source, including, but not limited to, private persons or private entities and may provide, by resolution, for the use of those funds or that work in-kind for any authorized purpose, including, but not limited to, paying any cost incurred by the local agency in creating a district. The legislative body may enter into an agreement, by resolution, with the person or entity advancing the funds or work in-kind, to repay all or a portion of the funds advanced, or to reimburse the person or entity for the value, or cost, whichever is less, of the work in-kind, as determined by the legislative body, with or without interest, under all of the following conditions:

(1) The proposal to repay the funds or the value or cost of the work in-kind, whichever is less, is included both in the resolution of intention to establish a district adopted pursuant to Section 53321 and in the resolution of formation to establish the district adopted pursuant to Section 53325.1, or in the resolution of consideration to alter the types of public facilities and services provided within an established district adopted pursuant to Section 53334.

(2) Any proposed special tax or change in a special tax is approved by the qualified electors of the district pursuant to this chapter. Any agreement shall specify that if the qualified electors of the district do not approve the proposed special tax or change in a special tax, the local agency shall return any funds which have not been committed for any authorized purpose by the time of the election to the person or entity advancing the funds.

(3) Any work in-kind accepted pursuant to this section shall have been performed or constructed as if the work had been performed or constructed under the direction and supervision, or under the authority of, the local agency.

(b) The agreement shall not constitute a debt or liability of the local agency.

(Amended by Stats. 1987, Ch. 1440, Sec. 2.5.)



53315

This chapter shall be liberally construed in order to effectuate its purposes. No error, irregularity, informality, and no neglect or omission of any officer, in any procedure taken under this chapter, which does not directly affect the jurisdiction of the legislative body to order the installation of the facility or the provision of service, shall void or invalidate such proceeding or any levy for the costs of such facility or service.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53315.3

The failure of any person to receive a notice, resolution, order, or other matter shall not affect in any way whatsoever the validity of any proceedings taken under this chapter, or prevent the legislative body from proceeding with any hearing so noticed.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53315.6

When any proceeding is initiated under this chapter by a legislative body other than that of a city or county, a copy of the resolution of intention shall be transmitted to the legislative body of the city, where the land to be assessed lies within the corporate limits of any city, or of the county, where the land to be assessed lies within an unincorporated territory.

(Added by Stats. 1987, Ch. 1440, Sec. 3.)



53315.8

A county may not form a district within the territorial jurisdiction of a city without the consent of the legislative body of the city.

(Added by Stats. 1987, Ch. 1440, Sec. 3.1.)



53316

This chapter applies to all local agencies insofar as those entities have the power to install or contribute revenue for any of the facilities or provide or contribute revenue for any of the services authorized under this chapter. This chapter authorizes local agencies to create community facilities districts pursuant to this chapter within their territorial limits. A local agency may initiate proceedings pursuant to Section 53318 to include territory proposed for annexation to the local agency within a community facilities district if a petition or resolution of application for the annexation of the territory to the local agency has been accepted for filing and a certificate of filing has been issued by the executive officer of the local agency formation commission at the time the proceedings to create the district are initiated. Those proceedings may be completed only if the annexation of the territory to the local agency is completed. The officers of local agencies who have similar powers and duties, as determined by the legislative body of the local agency, as the municipal officers referred to in this chapter shall have the powers and duties given by this chapter to the municipal officials. Where no similar officer exists, the legislative body of the local agency shall, by resolution, appoint a person or designate an officer to perform the duties under this chapter. Any local agency that has no authority to enact an ordinance under other laws may, for purposes of this chapter, enact an ordinance in substantially the same manner as provided for the enactment of a city ordinance in Chapter 2 (commencing with Section 36900) of Part 2 of Division 3 of Title 4.

(Amended by Stats. 1988, Ch. 1365, Sec. 5.)



53316.2

(a) A community facilities district may finance facilities to be owned or operated by a public agency other than the agency that created the district, or services to be provided by a public agency other than the agency that created the district, or any combination, only pursuant to a joint community facilities agreement or a joint exercise of powers agreement adopted pursuant to this section. A joint community facilities agreement or a joint exercise of powers agreement with a state or federal agency shall not be required if the local agency that created the district is the agency that would, in the absence of the district, enter into an agreement with the state or federal agency for the provision of the facilities or services, or if the local agency that created the district enters into a joint agreement with the public agency that would, in the absence of the district, enter into an agreement with the state or federal agency for the provision of the facilities or services.

(b) At any time prior to the adoption of the resolution of formation creating a community facilities district or a resolution of change to alter a district, or a resolution or resolutions authorizing issuance of bonds pursuant to Section 53356, the legislative bodies of two or more local agencies may enter into a joint community facilities agreement pursuant to this section and Sections 53316.4 and 53316.6 or into a joint exercise of powers agreement pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1) to exercise any power authorized by this chapter with respect to the community facilities district being created or changed if the legislative body of each entity adopts a resolution declaring that the joint agreement would be beneficial to the residents of that entity. This subdivision shall not be construed to limit the ability of a joint powers authority created pursuant to the Joint Exercise of Powers Act to exercise the powers authorized by the Joint Exercise of Powers Act.

(c) Notwithstanding the Joint Exercise of Powers Act, a contracting party may use the proceeds of any special tax or charge levied pursuant to this chapter or, in the case of facilities, of any bonds or other indebtedness issued pursuant to this chapter to provide facilities or services which that contracting party is otherwise authorized by law to provide, even though another contracting party does not have the power to provide those facilities or services.

(d) Notwithstanding subdivision (b), nothing in this section shall prevent entry into or amendment of a joint community facilities agreement or a joint exercise of powers agreement at any time, if the new agreement or amendment is necessary, as determined by the legislative body, for either of the following reasons:

(1) To allow an orderly transition of governmental facilities and finances in the case of any change in governmental organization approved pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5) or other law governing the reorganization of any agency that is a party to the agreement.

(2) To allow participation in the agreement by a state or federal agency, including, but not limited to, the California Department of Transportation. Participation in an agreement by a state or federal agency is purely optional.

(e) Notwithstanding any other provision of this chapter, no local agency that is party to a joint exercise of powers agreement or joint community facilities agreement shall have primary responsibility for formation of a district, or for an extension of authorized facilities and services or a change in special taxes pursuant to Article 3 (commencing with Section 53330), unless that local agency is one or more of the following:

(1) A city, a county, or a city and county.

(2) An agency created pursuant to a joint powers agreement that is separate from the parties to the agreement, is responsible for the administration of the agreement, and is subject to the notification requirement of Section 6503.5.

(3) An agency that is reasonably expected to have responsibility for providing facilities or services to be financed by a larger share of the proceeds of special taxes and bonds of the district or districts created or changed pursuant to the joint exercise of powers agreement or the joint community facilities agreement than any other local agency.

(Amended by Stats. 2013, Ch. 219, Sec. 3. Effective January 1, 2014.)



53316.4

The agreement entered into pursuant to Section 53316.2 shall contain a description of the facilities and services to be provided under the agreement, and any real or tangible property which is to be purchased, constructed, expanded, or rehabilitated.

(Added by Stats. 1984, Ch. 269, Sec. 6. Effective July 3, 1984.)



53316.6

The agreement entered into pursuant to Section 53316.2 may provide for the division of responsibility to provide any of the facilities or services among the entities entering into the agreement. The agreement shall provide for the allocation and distribution of the proceeds of any special tax levy among the parties to the agreement.

(Added by Stats. 1984, Ch. 269, Sec. 7. Effective July 3, 1984.)



53317

Unless the context otherwise requires, the definitions contained in this article shall govern the construction of this chapter.

(a) “Clerk” means the clerk of the legislative body of a local agency.

(b) “Community facilities district” means a legally constituted governmental entity established pursuant to this chapter for the sole purpose of financing facilities and services.

(c) “Cost” means the expense of constructing or purchasing the public facility and of related land, right-of-way, easements, including incidental expenses, and the cost of providing authorized services, including incidental expenses.

(d) “Debt” means any binding obligation to pay or repay a sum of money, including obligations in the form of bonds, certificates of participation, long-term leases, loans from government agencies, or loans from banks, other financial institutions, private businesses, or individuals, or long-term contracts.

(e) “Incidental expense” includes all of the following:

(1) The cost of planning and designing public facilities to be financed pursuant to this chapter, including the cost of environmental evaluations of those facilities.

(2) The costs associated with the creation of the district, issuance of bonds, determination of the amount of taxes, collection of taxes, payment of taxes, or costs otherwise incurred in order to carry out the authorized purposes of the district.

(3) Any other expenses incidental to the construction, completion, and inspection of the authorized work.

(f) “Landowner” or “owner of land” means any person shown as the owner of land on the last equalized assessment roll or otherwise known to be the owner of the land by the legislative body. The legislative body has no obligation to obtain other information as to the ownership of the land, and its determination of ownership shall be final and conclusive for the purposes of this chapter. A public agency is not a landowner or owner of land for purposes of this chapter, unless one of the following exists:

(1) The land owned by a public agency would be subject to a special tax pursuant to Section 53340.1.

(2) The public agency has acquired the property by purchase or negotiation in connection with foreclosure of a special tax lien and it is intended that the property will be transferred to private ownership.

(3) The public agency states in the proceedings that its land is intended to be transferred to private ownership and provides in the proceedings that its land will be subject to the special tax on the same basis as private property within the district and affirmatively waives any defense based on the fact of public ownership, to any action to foreclose on the property in the event of nonpayment of the special tax.

(4) The land owned by a public agency is within the territory of a military base that is closed or is being closed.

(g) “Legislative body” means the legislative body or governing board of any local agency.

(h) “Local agency” means any city or county, whether general law or chartered, special district, school district, joint powers entity created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, redevelopment agency, or any other municipal corporation, district, or political subdivision of the state.

(i) “Rate” means a single rate of tax or a schedule of rates.

(j) “Services” means the provision of categories of services identified in Section 53313. “Services” includes the performance by employees of functions, operations, maintenance, and repair activities. “Services” does not include activities or facilities identified in Section 53313.5. “Maintenance” shall include replacement, and the creation and funding of a reserve fund to pay for a replacement.

(Amended by Stats. 2013, Ch. 219, Sec. 4. Effective January 1, 2014.)



53317.3

If property not otherwise exempt from a special tax levied pursuant to this chapter is acquired by a public entity through a negotiated transaction, or by gift or devise, the special tax shall, notwithstanding Section 53340, continue to be levied on the property acquired and shall be enforceable against the public entity that acquired the property. However, even if the resolution of formation that authorized creation of the district did not specify conditions under which the obligation to pay a special tax may be prepaid and permanently satisfied, the legislative body of the local agency that created the district may specify conditions under which the public agency that acquires the property may prepay and satisfy the obligation to pay the tax. The conditions may be specified only if the local agency that created the district finds and determines that the prepayment arrangement will fully protect the interests of the owners of the district’s bonds.

(Amended by Stats. 1991, Ch. 1110, Sec. 6.5.)



53317.5

If property subject to a special tax levied pursuant to this chapter is acquired by a public entity through eminent domain proceedings, the obligation to pay the special tax shall be treated, pursuant to Section 1265.250 of the Code of Civil Procedure, as if it were a special annual assessment. For this purpose, the present value of the obligation to pay a special tax to pay the principal and interest on any indebtedness incurred by the district prior to the date of apportionment determined pursuant to Section 5082 of the Revenue and Taxation Code shall be treated the same as a fixed lien special assessment.

(Added by Stats. 1986, Ch. 1102, Sec. 11. Effective September 24, 1986.)






ARTICLE 2 - Proceedings to Create a Community Facilities District

53318

Proceedings for the establishment of a community facilities district may be instituted by the legislative body on its own initiative and shall be instituted by the legislative body when any of the following occurs:

(a) A written request for the establishment of a district, signed by two members of the legislative body, describing the boundaries of the territory that is proposed for inclusion in the area and specifying the type or types of facilities and services to be financed by the district, is filed with the legislative body.

(b) A petition requesting the institution of the proceedings signed by the requisite number of registered voters, as specified in subdivision (d) of Section 53319, describing the boundaries of the territory that is proposed for inclusion in the area and specifying the type or types of facilities and services to be financed by the district, is filed with the clerk of the legislative body. The petition may consist of any number of separate instruments, each of which shall comply with all of the requirements of the petition, except as to the number of signatures.

(c) A petition requesting the institution of the proceedings signed by landowners owning the requisite portion of the area of the proposed district, as specified in subdivision (d) of Section 53319, describing the boundaries of the territory that is proposed for inclusion in the area and specifying the type or types of facilities and services to be financed by the district, is filed with the clerk of the legislative body.

(d) The written request filed pursuant to subdivision (a) and the petition filed pursuant to subdivision (b) are not required to be acted upon until the payment of a fee in an amount that the legislative body determines, within 45 days of receiving the request or petition, is sufficient to compensate the legislative body for all costs incurred in conducting proceedings to create a district pursuant to this chapter. A petition filed pursuant to subdivision (c) may not be acted upon until payment of a fee in an amount that the legislative body determines, within 45 days of receiving the petition, is sufficient to compensate the legislative body for all costs incurred in conducting proceedings to create a district pursuant to this chapter.

(Amended by Stats. 2007, Ch. 670, Sec. 64. Effective January 1, 2008.)



53318.5

Notwithstanding any provision of Part 1 (commencing with Section 56000) of Division 3, a local agency formation commission shall have no power or duty to review and approve or disapprove a proposal to create a community facilities district or a proposal to annex territory to, or detach territory from, such district, pursuant to this chapter.

(Amended by Stats. 1991, Ch. 1110, Sec. 7.)



53319

A petition requesting the institution of proceedings for the establishment of a community facilities district shall do all of the following:

(a) Request the legislative body to institute proceedings to establish a community facilities district pursuant to this chapter.

(b) Describe the boundaries of the territory that is proposed for inclusion in the district.

(c) State the type or types of facilities and services proposed to be financed by the district, which may include proposals for any additional information specified by Sections 53321, 53325.7, and 53345.

(d) Be signed by not less than 10 percent of the registered voters residing within the territory proposed to be included within the district or by owners of not less than 10 percent of the area of land proposed to be included within the district and not proposed to be exempt from the special tax. If the legislative body finds that the petition is signed by the requisite number of registered voters residing within the territory proposed to be included within the district or by the requisite number of owners of land proposed to be included within the district, that finding shall be final and conclusive.

(Amended by Stats. 2007, Ch. 670, Sec. 65. Effective January 1, 2008.)



53320

Within 90 days after either a written request by two members of the legislative body or a petition requesting the institution of proceedings for the establishment of a community facilities district is filed with the legislative body and the payment of any fee required under subdivision (d) of Section 53318, the legislative body shall adopt a resolution of intention to establish a community facilities district in the form specified in Section 53321.

(Amended by Stats. 2007, Ch. 670, Sec. 66. Effective January 1, 2008.)



53321

Proceedings for the establishment of a community facilities district shall be instituted by the adoption of a resolution of intention to establish the district which shall do all of the following:

(a) State that a community facilities district is proposed to be established under the terms of this chapter and describe the boundaries of the territory proposed for inclusion in the district, which may be accomplished by reference to a map on file in the office of the clerk, showing the proposed community facilities district. The boundaries of the territory proposed for inclusion in the district shall include the entirety of any parcel subject to taxation by the proposed district.

(b) State the name proposed for the district in substantially the following form: “Community Facilities District No. ____.”

(c) Describe the public facilities and services proposed to be financed by the district pursuant to this chapter. The description may be general and may include alternatives and options, but it shall be sufficiently informative to allow a taxpayer within the district to understand what the funds of the district may be used to finance. If the purchase of completed public facilities or the incurring of incidental expenses is proposed, the resolution shall identify those facilities or expenses. If facilities are proposed to be financed through any financing plan, including, but not limited to, any lease, lease-purchase, or installment-purchase arrangement, the resolution shall briefly describe the proposed arrangement.

(d) State that, except where funds are otherwise available, a special tax sufficient to pay for all facilities and services, secured by recordation of a continuing lien against all nonexempt real property in the district, will be annually levied within the area. The resolution shall specify the rate, method of apportionment, and manner of collection of the special tax in sufficient detail to allow each landowner or resident within the proposed district to estimate the maximum amount that he or she will have to pay. The legislative body may specify conditions under which the obligation to pay the specified special tax may be prepaid and permanently satisfied. The legislative body may specify conditions under which the rate of the special tax may be permanently reduced in compliance with the provisions of Section 53313.9.

In the case of any special tax to pay for public facilities and to be levied against any parcel used for private residential purposes, (1) the maximum special tax shall be specified as a dollar amount which shall be calculated and thereby established not later than the date on which the parcel is first subject to the tax because of its use for private residential purposes, which amount shall not be increased over time except that it may be increased by an amount not to exceed 2 percent per year, (2) the resolution shall specify a tax year after which no further special tax subject to this sentence shall be levied or collected, except that a special tax that was lawfully levied in or before the final tax year and that remains delinquent may be collected in subsequent years, and (3) the resolution shall specify that under no circumstances will the special tax levied in any fiscal year against any parcel subject to this sentence be increased as a consequence of delinquency or default by the owner or owners of any other parcel or parcels within the district by more than 10 percent above the amount that would have been levied in that fiscal year had there never been any such delinquencies or defaults. For purposes of this paragraph, a parcel shall be considered “used for private residential purposes” not later than the date on which an occupancy permit for private residential use is issued. Nothing in this paragraph is intended to prohibit the legislative body from establishing different tax rates for different categories of residential property, or from changing the dollar amount of the special tax for the parcel if the size of the residence is increased or if the size or use of the parcel is changed.

(e) Fix a time and place for a public hearing on the establishment of the district which shall be not less than 30 or more than 60 days after the adoption of the resolution.

(f) Describe any adjustment in property taxation to pay prior indebtedness pursuant to Sections 53313.6 and 53313.7.

(g) Describe the proposed voting procedure.

The changes made to this section by Senate Bill 1464 of the 1991–92 Regular Session of the Legislature shall not apply to special taxes levied by districts for which a resolution of formation was adopted before January 1, 1993.

(Amended by Stats. 2007, Ch. 670, Sec. 66.5. Effective January 1, 2008.)



53321.5

At the time of the adoption of the resolution of intention to establish a community facilities district, the legislative body shall direct each of its officers who is or will be responsible for providing one or more of the proposed types of public facilities or services to be financed by the district, if it is established, to study the proposed district and, at or before the time of the hearing, file a report with the legislative body containing a brief description of the public facilities and services by type that will in his or her opinion be required to adequately meet the needs of the district and his or her estimate of the cost of providing those public facilities and services. If the purchase of completed public facilities or the payment of incidental expenses is proposed, the legislative body shall direct its appropriate officer to estimate the fair and reasonable cost of those facilities or incidental expenses. If removal or remedial action for the cleanup of any hazardous substance is proposed, the legislative body shall (a) direct its responsible officer to prepare or cause to be prepared, a remedial action plan based upon factors comparable to those described in subdivision (d) of Section 25356.1 of the Health and Safety Code or (b) determine, on the basis of the particular facts and circumstances, that shall be comparable to those described in subdivision (h) of Section 25356.1 of the Health and Safety Code, that the remedial action plan is not required or (c) condition financing of the removal or remedial action upon approval of a remedial action plan pursuant to Section 25356.1 of the Health and Safety Code. All of those reports shall be made a part of the record of the hearing on the resolution of intention to establish the district.

(Amended by Stats. 2007, Ch. 670, Sec. 67. Effective January 1, 2008.)



53322

(a) The clerk of the legislative body shall publish a notice of the hearing pursuant to Section 6061 in a newspaper of general circulation published in the area of the proposed district. Publication shall be complete at least seven days prior to the date of the hearing.

(b) The notice shall contain all of the following information:

(1) The text or a summary of the resolution of intention to establish the district which may refer to documents on file in the office of the clerk for detail.

(2) The time and place of the hearing on the establishment of the district.

(3) A statement that at the hearing the testimony of all interested persons or taxpayers for or against the establishment of the district, the extent of the district, or the furnishing of specified types of public facilities or services will be heard. The notice shall also describe, in summary, the effect of protests made by registered voters or landowners against the establishment of the district, the extent of the district, the furnishing of a specified type of facilities or services, or a specified special tax, as provided in Section 53324.

(4) A description of the proposed voting procedure.

(Amended by Stats. 1991, Ch. 1110, Sec. 9.)



53322.4

The clerk of the legislative body may also give notice of the hearing by first-class mail to each registered voter and to each landowner within the proposed district. This notice shall contain the same information as is required to be contained in the notice published pursuant to Section 53322.

(Amended by Stats. 2007, Ch. 670, Sec. 68. Effective January 1, 2008.)



53323

At the hearing, protests against the establishment of the district, the extent of the district, or the furnishing of specified types of public facilities or services within the district may be made orally or in writing by any interested person. Any protests pertaining to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the irregularities and defects to which objection is made. Any written protest not personally presented by the author of that protest at the hearing shall be filed with the clerk of the legislative body at or before the time fixed for the hearing. The legislative body may waive any irregularities in the form or content of any written protest and at the hearing may correct minor defects in the proceedings. Written protests may be withdrawn in writing at any time before the conclusion of the hearing.

(Amended by Stats. 2007, Ch. 670, Sec. 69. Effective January 1, 2008.)



53324

(a) If 50 percent or more of the registered voters, or six registered voters, whichever is more, residing within the territory proposed to be included in the district, or the owners of one-half or more of the area of the land in the territory proposed to be included in the district and not exempt from the special tax, file written protests against the establishment of the district, and protests are not withdrawn so as to reduce the value of the protests to less than a majority, no further proceedings to create the specified community facilities district or to authorize the specified special tax shall be taken for a period of one year from the date of the decision of the legislative body.

If the majority protests of the registered voters or of the landowners are only against the furnishing of a specified type or types of facilities or services within the district, or against levying a specified special tax, those types of facilities or services or the specified special tax shall be eliminated from the resolution of formation.

(b) This section does not apply to the formation of a district pursuant to Section 53328.1.

(Amended by Stats. 2011, Ch. 493, Sec. 2. Effective January 1, 2012.)



53325

The hearing may be continued from time to time, but shall be completed within 30 days, except that if the legislative body finds that the complexity of the proposed district or the need for public participation requires additional time, the hearing may be continued from time to time for a period not to exceed six months. The legislative body may modify the resolution of intention by eliminating proposed facilities or services, or by changing the rate or method of apportionment of the proposed special tax so as to reduce the maximum special tax for all or a portion of the owners of property within the proposed district, or by removing territory from the proposed district. Any modifications shall be made by action of the legislative body at the public hearing. If the legislative body proposes to modify the resolution of intention in a way that will increase the probable special tax to be paid by the owner of any lot or parcel, it shall direct that a report be prepared that includes a brief analysis of the impact of the proposed modifications on the probable special tax to be paid by the owners of lots or parcels in the district, and shall receive and consider the report before approving the modifications or any resolution of formation that includes those modifications. The legislative body shall not modify the resolution of intention to increase the maximum special tax or to add territory to the proposed district. At the conclusion of the hearing, the legislative body may abandon the proposed establishment of the community facilities district or may, after passing upon all protests, determine to proceed with establishing the district.

(Amended by Stats. 2007, Ch. 670, Sec. 71. Effective January 1, 2008.)



53325.1

(a) If the legislative body determines to establish the district, it shall adopt a resolution of formation establishing the district. The resolution of formation shall contain all of the information required to be included in the resolution of intention to establish the district specified in Section 53321. If a special tax is proposed to be levied in the district to pay for any facilities or services and the special tax has not been eliminated by majority protest pursuant to Section 53324, the resolution shall:

(1) State that the proposed special tax to be levied within the district has not been precluded by majority protest pursuant to Section 53324.

(2) Identify any facilities or services proposed to be funded with the special tax.

(3) Set forth the name, address, and telephone number of the office, department, or bureau that will be responsible for preparing annually a current roll of special tax levy obligations by assessor’s parcel number and that will be responsible for estimating future special tax levies pursuant to Section 53340.2.

(4) State that upon recordation of a notice of special tax lien pursuant to Section 3114.5 of the Streets and Highways Code, a continuing lien to secure each levy of the special tax shall attach to all nonexempt real property in the district and this lien shall continue in force and effect until the special tax obligation is prepaid and permanently satisfied and the lien canceled in accordance with law or until collection of the tax by the legislative body ceases.

(5) Set forth the county of recordation and the book and page in the Book of Maps of Assessments and Community Facilities Districts in the county recorder’s office where the boundary map of the proposed community facilities district has been recorded pursuant to Sections 3111 and 3113 of the Streets and Highways Code.

(b) In the resolution of formation adopted pursuant to subdivision (a), the legislative body shall determine whether all proceedings were valid and in conformity with the requirements of this chapter. If the legislative body determines that all proceedings were valid and in conformity with the requirements of this chapter, it shall make a finding to that effect and that finding shall be final and conclusive.

(Amended by Stats. 2007, Ch. 670, Sec. 72. Effective January 1, 2008.)



53325.3

A tax imposed pursuant to this chapter is a special tax and not a special assessment, and there is no requirement that the tax be apportioned on the basis of benefit to any property. However, a special tax levied pursuant to this chapter may be on or based on a benefit received by parcels of real property, the cost of making facilities or authorized services available to each parcel, or some other reasonable basis as determined by the legislative body.

(Amended by Stats. 1996, Ch. 1161, Sec. 2. Effective January 1, 1997.)



53325.5

(a) A community facilities district may include areas of territory that are not contiguous.

(b) In establishing the boundaries of the district, the legislative body may alter the exterior boundaries of the district to include less territory than that described in the notice of the hearing but it may not include any territory not described in the notice of the hearing.

(Amended by Stats. 1984, Ch. 269, Sec. 16.5. Effective July 3, 1984.)



53325.6

Land devoted primarily to agricultural, timber, or livestock uses and being used for the commercial production of agricultural, timber, or livestock products may be included in a community facilities district only if such land is contiguous to other land which is included within the described exterior boundaries of the community facilities district, and only if the legislative body finds that the land will be benefited by any of the types of public facilities and services proposed to be provided within the district. The land may, however, be included in the community facilities district, if the owner requests its inclusion.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53325.7

The legislative body may submit a proposition to establish or change the appropriations limit, as defined by subdivision (h) of Section 8 of Article XIII B of the California Constitution, of a community facilities district to the qualified electors of a proposed or established district. The proposition establishing or changing the appropriations limit shall become effective if approved by the qualified electors voting on the proposition and shall be adjusted for changes in the per capita personal income in the state and changes in populations, as defined by subdivisions (b) and (c) of Section 7901, except that the change in population may be estimated by the legislative body in the absence of an estimate by the Department of Finance, and in accordance with Section 1 of Article XIII B of the California Constitution. For purposes of adjusting for changes in population, the population of the district shall be deemed to be at least one person during each calendar year.

(Amended by Stats. 2007, Ch. 670, Sec. 73. Effective January 1, 2008.)



53326

(a) The legislative body shall then submit the levy of any special taxes to the qualified electors of the proposed community facilities district or to the qualified electors of the territory to be annexed by the community facilities district in the next general election or in a special election to be held, notwithstanding any other requirement, including any requirement that elections be held on specified dates, contained in the Elections Code, at least 90 days, but not more than 180 days, following the adoption of the resolution of formation. The legislative body shall provide the resolution of formation, the resolution deeming it necessary to incur bonded indebtedness, if one is adopted, a certified map of sufficient scale and clarity to show the boundaries of the district, and a sufficient description to allow the election official to determine the boundaries of the district to the official conducting the election within three business days after the adoption of the resolution of formation. Assessor’s parcel numbers for the land within the district shall be included if it is a landowner election or the district does not conform to an existing district’s boundaries and if requested by the official conducting the election. If the election is to be held less than 125 days following the adoption of the resolution of formation, the concurrence of the election official conducting the election shall be required. However, any time limit specified by this section or requirement pertaining to the conduct of the election, including any time limit or requirement applicable to any election conducted pursuant to Article 5 (commencing with Section 53345), may be waived with the unanimous consent of the qualified electors of the proposed district and the concurrence of the election official conducting the election.

(b) Except as otherwise provided in subdivision (c), if at least 12 persons, who need not necessarily be the same 12 persons, have been registered to vote within the territory of the proposed community facilities district for each of the 90 days preceding the close of the protest hearing, the vote shall be by the registered voters of the proposed district, with each voter having one vote. Otherwise, the vote shall be by the landowners of the proposed district and each person who is the owner of land at the close of the protest hearing, or the authorized representative thereof, shall have one vote for each acre or portion of an acre of land that he or she owns within the proposed community facilities district not exempt from the special tax. Ballots shall be executed by an owner of a parcel, or by a representative of an owner lawfully appointed to represent the owner for purposes of the election. Each person casting a ballot assigned to a parcel of property who is not the owner of that property must present written evidence to the local agency of that person’s authority to act for the owner for the election before casting the ballot. If more than one of the record owners of an identified parcel submits or wishes to submit a ballot, the votes attributable to the parcel shall be allocated to ballots for each owner in proportion to their respective record ownership interest, rounded to the nearest one-tenth of a vote, or, if the ownership interests are not shown on the record, as established to the satisfaction of the local agency, the votes attributable to the parcel shall be allocated according to the ownership interests shown by documentation submitted by those record owners. If no document is submitted, the votes shall be allocated equally among the parcel’s owners requesting ballots. If the appointment of the representative to cast the ballot was made as part of the transaction by which the current owners acquired the property, or if the appointment appoints a former owner, or anyone affiliated in any way with a former owner of the property, the written appointment must be signed by all of the owners, and include a statement signed by all of the owners substantially in the form contained in Section 53341.5. The appointment is not valid if the ballot measure seeks to authorize facilities, services, or special taxes in excess of those shown on the statement. The appointment of a representative to act for property for a single specified landowner election under this chapter shall not constitute a violation of any law prohibiting the impersonation of voters or the inducement to vote in a particular fashion. The number of votes to be voted by a particular landowner shall be specified on the ballot provided to that landowner. If the vote is by landowners pursuant to this subdivision, the legislative body shall determine that any facilities or services financed by the district are necessary to meet increased demands placed upon local agencies as the result of development or rehabilitation occurring in the district.

(c) If the proposed special tax will not be apportioned in any tax year on any portion of property in residential use in that tax year, as determined by the legislative body, the legislative body may provide that the vote shall be by the landowners of the proposed district whose property would be subject to the tax if it were levied at the time of the election. Each of these landowners shall have one vote for each acre, or portion thereof, that the landowner owns within the proposed district that would be subject to the proposed tax if it were levied at the time of the election.

(d) Ballots for the special election authorized by subdivision (a) may be distributed to qualified electors by mail with return postage prepaid or by personal service by the election official. The official conducting the election may certify the proper mailing of ballots by an affidavit, that shall constitute conclusive proof of mailing in the absence of fraud. The voted ballots shall be returned to the election officer conducting the election not later than the hour specified in the resolution calling the election. However, if all the qualified voters have voted, the election may be closed with the concurrence of the official conducting the election.

(Amended by Stats. 2007, Ch. 670, Sec. 74. Effective January 1, 2008.)



53327

(a) Except as otherwise provided in this chapter, the provisions of law regulating elections of the local agency that calls an election pursuant to this chapter, insofar as they may be applicable, shall govern all elections conducted pursuant to this chapter. Except as provided in subdivision (b), there shall be prepared and included in the ballot material provided to each voter an impartial analysis pursuant to Section 9160, 9280, or 9500 of the Elections Code, and arguments and rebuttals, if any, pursuant to Sections 9162 to 9167, inclusive, and 9190 of the Elections Code or pursuant to Sections 9281 to 9287, inclusive, and 9295 of the Elections Code, or pursuant to Sections 9501 to 9507, inclusive, of the Elections Code, or pursuant to other provisions of law applicable to other special districts as appropriate.

(b) If the vote is to be by the landowners of the proposed district, analysis and arguments may be waived with the unanimous consent of all the landowners and shall be so stated in the order for the election. When the vote is to be by the landowners of the proposed district, the legislative body of the local agency may authorize an official of the local agency to conduct the election, including preparation of analysis and compilation of arguments.

(Amended by Stats. 2007, Ch. 670, Sec. 75. Effective January 1, 2008.)



53327.5

(a) If the election is to be conducted by mail ballot, the election official conducting the election shall provide ballots and election materials pursuant to subdivision (d) of Section 53326 and Section 53327, together with all supplies and instructions necessary for the use and return of the ballot.

(b) The identification envelope for return of mail ballots used in landowner elections shall contain the following:

(1) The name of the landowner.

(2) The address of the landowner.

(3) A declaration, under penalty of perjury, stating that the voter is the owner of record or the authorized representative of the landowner entitled to vote and is the person whose name appears on the identification envelope.

(4) The printed name and signature of the voter.

(5) The address of the voter.

(6) The date of signing and place of execution of the declaration described in paragraph (3).

(7) A notice that the envelope contains an official ballot and is to be opened only by the canvassing board.

(Amended by Stats. 1988, Ch. 1365, Sec. 8.)



53328

After the canvass of returns of any election pursuant to Section 53326, the legislative body may, pursuant to Section 53340, levy any special tax as specified in the resolution of formation adopted pursuant to subdivision (a) of Section 53325.1 within the territory of the district if two-thirds of the votes cast upon the question of levying the tax are in favor of levying that tax.

(Amended by Stats. 2007, Ch. 670, Sec. 76. Effective January 1, 2008.)



53328.1

(a) As an alternate and independent procedure for forming a community facilities district, the legislative body may form a community facilities district that initially consists solely of territory proposed for annexation to the community facilities district in the future, with the condition that a parcel or parcels within that territory may be annexed to the community facilities district and subjected to the special tax only with the unanimous approval of the owner or owners of the parcel or parcels at the time that the parcel or parcels are annexed. In that case, the legislative body shall follow the procedures set forth in this article for the formation of a community facilities district, with the following exceptions:

(1) The legislative body shall not be obligated to specify the rate or rates of special tax in the resolution of intention or the resolution of formation, provided that both of the following are met:

(A) The resolution of intention and the resolution of formation include a statement that the rate shall be established in an amount required to finance or refinance the authorized improvements and to pay the district’s administrative expenses.

(B) The maximum rate of special tax applicable to a parcel or parcels shall be specified in the unanimous approval described in this section relating to the parcel or parcels.

(2) The legislative body shall not be obligated to specify in the resolution of intention the conditions under which the obligation to pay the specified special tax may be prepaid and permanently satisfied. Instead, a prepayment provision may be included in the unanimous approval of the owner or owners of each parcel or parcels at the time that the parcel or parcels are annexed to the community facilities district.

(3) In lieu of approval pursuant to an election held in accordance with the procedures set forth in Sections 53326, 53327, 53327.5, and 53328, the appropriations limit for the community facilities district, the applicable rate of the special tax and the method of apportionment and manner of collection of that tax, and the authorization to incur bonded indebtedness for the community facilities district shall be specified and be approved by the unanimous approval of the owner or owners of each parcel or parcels at the time that the parcel or parcels are annexed to the community facilities district. No additional hearings or procedures are required, and the unanimous approval shall be deemed to constitute a unanimous vote in favor of the appropriations limit for the community facilities district, the authorization to levy the special tax on the parcel or parcels, and the authorization to incur bonded indebtedness for the community facilities district.

(4) Notwithstanding Section 53324, this paragraph establishes the applicable protest provisions in the event a local agency forms a community facilities district pursuant to the procedures set forth in this section. If 50 percent or more of the registered voters, or six registered voters, whichever is more, residing within the territory proposed to be annexed to the community facilities district in the future, or if the owners of one-half or more of the area of land proposed to be annexed in the future and not exempt from the special tax, file written protests against establishment of the community facilities district, and protests are not withdrawn so as to reduce the protests to less than a majority, no further proceedings to form the community facilities district shall be undertaken for a period of one year from the date of decision of the legislative body on the issues discussed at the hearing. If the majority protests of the registered voters or of the landowners are only against the furnishing of a specified type or types of facilities or services within the district, or against levying a specified special tax, those types of facilities or services or the specified special tax shall be eliminated from the resolution of formation.

(5) The legislative body shall not record a notice of special tax lien against any parcel or parcels in the community facilities district until the owner or owners of the parcel or parcels have given their unanimous approval of the parcel’s or parcels’ annexation to the community facilities district, at which time the notice of special tax lien shall be recorded against the parcel or parcels as set forth in Section 53328.3.

(b) Notwithstanding the provisions of Section 53340, after adoption of the resolution of formation for a community facilities district described in subdivision (a), the legislative body may, by ordinance, provide for the levy of the special taxes on parcels that will annex to the community facilities district at the rate or rates to be approved unanimously by the owner or owners of each parcel or parcels to be annexed to the community facilities district and for apportionment and collection of the special taxes in the manner specified in the resolution of formation. No further ordinance shall be required even though no parcels may then have annexed to the community facilities district.

(c) The local agency may bring an action to determine the validity of any special taxes levied pursuant to this chapter and authorized pursuant to the procedures set forth in this section pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. Notwithstanding Section 53359, if an action is brought by an interested person pursuant to Section 863 of the Code of Civil Procedure to determine the validity of any special taxes levied against a parcel pursuant to this chapter and authorized pursuant to the procedures set forth in this section, the action shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, but shall, notwithstanding the time limits specified in Section 860 of the Code of Civil Procedure, be commenced within 15 days after the date on which the notice of special tax lien is recorded against the parcel. Any appeal from a judgment in any action or proceeding described in this subdivision shall be commenced within 30 days after entry of judgment.

(d) A community facilities district formed pursuant to this section may only finance facilities pursuant to subdivision (l) of Section 53313.5.

(e) In connection with formation of a community facilities district and annexation of a parcel or parcels to the community facilities district pursuant to this section, and the conduct of an election on the proposition to authorize bonded indebtedness pursuant to the alternate procedures set forth in Section 53355.5, the local agency may, without additional hearings or procedures, designate a parcel or parcels as an improvement area within the community facilities district. After the designation of a parcel or parcels as an improvement area, all proceedings for approval of the appropriations limit, the rate and method of apportionment and manner of collection of special tax and the authorization to incur bonded indebtedness for the parcel or parcels shall apply only to the improvement area.

(f) In connection with a community facilities district formed under this section, as an alternate and independent procedure for making the changes described in Section 53330.7, the changes may be made with the unanimous approval of the owner or owners of the parcel or parcels that will be affected by the change and with the written consent of the local agency. No additional hearings or procedures are required, and the unanimous approval shall be deemed to constitute a unanimous vote in favor of the proposed changes. If the proceeds of a special tax are being used to retire any debt incurred pursuant to this chapter and the unanimous approval relates to the reduction of the special tax rate, the unanimous approval shall recite that the reduction or termination of the special tax will not interfere with the timely retirement of that debt.

(Amended by Stats. 2013, Ch. 219, Sec. 5. Effective January 1, 2014.)



53328.3

Upon a determination by the legislative body that the requisite two-thirds of votes cast in an election held pursuant to Section 53326 are in favor of levying the special tax, the clerk of the legislative body shall, within 15 days of a landowner election or within 90 days of a registered voter election, record the notice of special tax lien provided for in Section 3114.5 of the Streets and Highways Code, whereupon the lien of the special tax shall attach as provided in Section 3115.5 of the Streets and Highways Code. The notice of special tax lien shall be recorded in the office of the county recorder in each county that any portion of the district is located.

(Amended by Stats. 2007, Ch. 670, Sec. 77. Effective January 1, 2008.)



53328.5

Division 4.5 (commencing with Section 3100) of the Streets and Highways Code applies with respect to any proceedings undertaken pursuant to this chapter. This chapter is a “principal act” as that term is defined in Section 3100 of the Streets and Highways Code. In all cases in which special taxes have been approved by the qualified electors pursuant to this chapter prior to January 1, 1989, the legislative body may direct the clerk of the legislative body to impose a lien for the special tax on nonexempt real property within the district by performing the filings required by Division 4.5 (commencing with Section 3100) of the Streets and Highways Code, and the county recorder shall accept those filings and may charge the clerk a fee for recording and indexing those documents pursuant to Section 3116 of the Streets and Highways Code. The failure of the clerk or recorder to perform the filings shall not subject the local agency or any of its officers or employees to civil liability.

(Amended by Stats. 1991, Ch. 1110, Sec. 12.)



53329

After the canvass of returns of any election conducted pursuant to Section 53326, the legislative body shall take no further action with respect to authorizing the specified special tax within the community facilities district for one year from the date of the election if the question of authorizing that specified special tax fails to receive approval by two-thirds of the votes cast upon the question.

(Amended by Stats. 2007, Ch. 670, Sec. 78. Effective January 1, 2008.)



53329.5

(a) The owners of three-fourths of the area of lands taxed or liable to be taxed, or their agents (who shall declare under penalty of perjury that they are such owners or agents), shall not be required to present sealed proposals or bids when the legislative body calls for bids preparatory to letting a contract or contracts to do work financed pursuant to this chapter, but may, within 10 days after the publication of the notice of the award of the contract, elect to perform the work and enter into a written contract to do the whole work at prices not exceeding the prices specified in the bid of the bidder to whom the contract was awarded, and all work done under the contract shall be subject to any regulations as may be prescribed by the legislative body.

(b) If the owners elect not to perform the work and not to enter into a written contract for that work within 10 days of publication of the notice of the award of the contract, or to commence the work within 15 days after the date of the written contract entered into between the owners and the legislative body, and to continue that work with diligence to completion, as determined by the legislative body, a contract shall be entered into by the legislative body with the original bidder to whom the contract was awarded at the prices specified in his or her bid.

(c) If, in the opinion of the legislative body, the public interest will not be served by allowing the property owners to enter into a contract in accordance with subdivision (a), the legislative body may so provide in the resolution of intention adopted pursuant to Section 53321.

(Added by Stats. 1986, Ch. 1102, Sec. 21. Effective September 24, 1986.)



53329.6

In order to reduce the procedural burdens on local agencies, this chapter establishes certain procedures by which one or more property owners may vote in favor of special taxes, bonded indebtedness, an appropriations limit, and annexation to a district by unanimous approval. The Legislature hereby finds and declares that any unanimous approval constitutes the vote of the qualified elector in favor of the matters addressed in the unanimous approval for purposes of the California Constitution, including, but not limited to, Articles XIII A and XIII C.

(Added by Stats. 2011, Ch. 493, Sec. 4. Effective January 1, 2012.)






ARTICLE 3 - Extension of Authorized Facilities and Services and Changes in Special Taxes

53330

Upon the establishment of a community facilities district, only the public facilities and services as described in the resolution of formation may be financed by the district under the authority of this chapter, except as provided in this article.

(Amended by Stats. 1992, Ch. 772, Sec. 5. Effective January 1, 1993.)



53330.3

Under no circumstances shall any buyer or prospective buyer of any completed structure for which a certificate of occupancy for private residential use has been issued which is located within any district formed pursuant to this chapter be asked, required, or otherwise induced to waive any right to petition or to take any other action authorized pursuant to this article. No contract, agreement, or covenant shall be binding with respect to such a waiver.

(Amended by Stats. 2007, Ch. 670, Sec. 79. Effective January 1, 2008.)



53330.5

Upon approval of a special tax pursuant to Article 2 (commencing with Section 53318), the special tax may be levied only at the rate and may be apportioned only in the manner specified in the resolution of formation, except as provided in this article, and except that the legislative body may levy the special tax at a rate lower than that specified in the resolution. In addition, the special tax may be levied only so long as it is needed to pay the principal and interest on debt incurred in order to construct facilities under authority of this chapter, or so long as it is needed to pay the costs and incidental expenses of services or of the construction of facilities authorized by this chapter.

When the legislative body determines that the special tax shall cease to be levied, the legislative body shall direct the clerk to record a Notice of Cessation of Special Tax that shall state that the obligation to pay the special tax has ceased and that the lien imposed by the Notice of Special Tax Lien recorded as recorder’s serial or document number ___ in the records of the County Recorder of ____ County, State of California, is extinguished. The Notice of Cessation of Special Tax shall additionally identify the book and page of the Book of Maps of Assessment and Community Facilities Districts wherein the map of the boundaries of the district is recorded.

(Amended by Stats. 2007, Ch. 670, Sec. 80. Effective January 1, 2008.)



53330.7

Except as otherwise provided in this article, the legislative body may, at any time, after conducting a public hearing, eliminate one or more of the types of facilities and services specified in the resolution of formation of the district but may not finance any types of facilities and services that were not specified in the resolution of formation.

(Amended by Stats. 2007, Ch. 670, Sec. 81. Effective January 1, 2008.)



53331

(a) If the legislative body determines that the public convenience and necessity require any change in the types of authorized public facilities or services which should be financed by an established community facilities district, that the rate or method of apportionment of a special tax should be changed, or that a new special tax should be proposed, the legislative body may adopt a resolution of consideration to alter the types of public facilities or services to be financed by the district, to levy a new special tax or special taxes, or, except as provided in subdivision (b), to alter the rate or method of apportionment of the special tax. Those proceedings may be commenced at any time. Section 53325.6 applies to any types of facilities or services proposed to be financed by the district.

(b) The legislative body shall not adopt a resolution of consideration to reduce the rate of any special tax or terminate the levy of any special tax if the proceeds of that tax are being utilized to retire any debt incurred pursuant to this chapter unless the legislative body determines that the reduction or termination of that tax would not interfere with the timely retirement of that debt.

(c) The resolution of consideration adopted pursuant to subdivision (a) shall contain all of the information required by subdivisions (a) to (e), inclusive, of Section 53334.

(Amended by Stats. 1986, Ch. 1102, Sec. 24. Effective September 24, 1986.)



53331.5

In addition to the other changes that may be made pursuant to this article, the legislative body may use the procedures of this article to gain authorization to accept bonds tendered in payment of special taxes or at a foreclosure sale pursuant to Sections 53344.1 and 53356.8.

(Added by Stats. 1997, Ch. 946, Sec. 1. Effective January 1, 1998.)



53332

(a) If a petition signed by 25 percent or more of the registered voters residing in the district, or by the owners of 25 percent or more of the land within the district not exempt from the special tax, is filed with the legislative body requesting that proceedings be commenced to change the types of public facilities or services financed by the district or that the rate or method of apportionment of an existing special tax be changed, or that territory to be removed from the district, or that a new special tax be levied, the legislative body shall within 40 days of the payment of the fee determined under subdivision (b) adopt a resolution of consideration in the form specified in Section 53334 to make those changes within the community facilities district except that an existing special tax being used to pay off any debt incurred under this chapter shall not be reduced or terminated if doing so would interfere with the timely retirement of that debt.

(b) Upon receipt of any petition filed by landowners under this section, the legislative body shall, within 45 days, determine the amount of a fee sufficient to compensate the local agency for all costs incurred in conducting proceedings to change the district pursuant to this article. Upon receipt of any petition filed by registered voters under this section, the legislative body may determine the amount of a fee, within 45 days, sufficient to compensate the local agency for all costs incurred in conducting proceedings to change the district pursuant to this article.

(Amended by Stats. 2007, Ch. 670, Sec. 82. Effective January 1, 2008.)



53333

The petition shall request the legislative body to commence proceedings to make specified changes to a named community facilities district. The petition may consist of any number of separate instruments each of which shall comply with all the requirements of a petition except as to the number of signatures.

(Amended by Stats. 1986, Ch. 1102, Sec. 26. Effective September 24, 1986.)



53334

The resolution of consideration to alter the types of public facilities and services financed by an established community facilities district, or to levy a new special tax or special taxes, or to alter the rate or method of apportionment of an existing special tax, shall do all of the following:

(a) State the name of the area.

(b) Generally describe the territory included in the area.

(c) Specify the changes in public facilities and services which it is proposed that the district finance.

(d) Specify any new special taxes which would be levied to pay for new or existing facilities and services and any proposed alteration to the rate or method of apportionment of an existing special tax.

(e) Fix a time and place for a hearing upon the resolution which shall not be less than 30 or more than 60 days after the adoption of the resolution of consideration.

(Amended by Stats. 1986, Ch. 1102, Sec. 27. Effective September 24, 1986.)



53335

The clerk of the legislative body shall give notice of the hearing in the same manner and within the same time as provided for the giving of notice of a hearing on a resolution of intention to establish a community facilities district.

The notice shall do all of the following:

(a) Contain the text or a summary of the resolution.

(b) State the time and place for hearing.

(c) State that at the hearing the testimony of all interested persons or taxpayers for or against the proposed changes in public facilities and services and the levying of additional special taxes or of changing existing special taxes will be heard. The notice shall also describe, in summary, the effect of protests made by registered voters or landowners against the proposed changes in facilities or services and the levying of additional taxes or changes in existing taxes.

(d) Describe the proposed voting procedure.

(Amended by Stats. 1992, Ch. 772, Sec. 6.5. Effective January 1, 1993.)



53336

At the hearing, protests against the proposals described in the resolution may be made orally, or in writing by any interested persons. Any protests pertaining to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the irregularities or defects to which objection is made. All written protests not personally presented by the author thereof at the hearing shall be filed with the clerk of the legislative body at or before the time fixed for the hearing. The legislative body may waive any irregularities in the form or content of any written protest and at the hearing may correct minor defects in the proceedings. Written protests may be withdrawn in writing at any time before the conclusion of the hearing.

(Amended by Stats. 2007, Ch. 670, Sec. 83. Effective January 1, 2008.)



53337

If 50 percent or more of the registered voters, or six registered voters, whichever is more, residing within the district, or the owners of one-half or more of the area of the land in the territory included in the district and not exempt from the special tax file written protests against changing the public facilities or services financed by the district, those changes in the facilities or services shall be eliminated from the resolution ordering changes in the types of public facilities or services to be financed and the changes shall not be included in a resolution for a period of one year from the date of the decision of the legislative body on the hearing.

If 50 percent or more of the registered voters, or six registered voters, whichever is more, residing within the district, or the owners of one-half or more of the area of the land in the territory included in the district and not exempt from the special tax file written protests against the levying of any additional special taxes within the district, or against a proposed alteration to an existing special tax within the district, those changes shall be eliminated from the resolution and the changes shall not be included in a resolution for a period of one year from the date of the decision of the legislative body on the hearing.

(Amended by Stats. 1988, Ch. 1365, Sec. 12.)



53338

(a) The hearing may be continued from time to time, but shall be completed within 30 days, except that if the legislative body finds that the complexity of the proposed changes or the need for public participation requires additional time, the hearing may be continued from time to time for a period not to exceed six months. At the conclusion of the hearing the legislative body may abandon the proceedings or may, after passing upon all protests, submit the question of levying a new special tax or of changing the rate or method of apportionment of an existing special tax or of changing the types of facilities and services to be financed by the district, or any combination, to the qualified electors of the district as specified in Article 2 (commencing with Section 53318).

(b) After the canvass of any election conducted pursuant to this section, the legislative body shall adopt a resolution of change determining that the proposed levy of a new special tax or of changes in the types of facilities and services to be financed by the district, or any combination, are lawfully authorized, if two-thirds of the votes cast on the proposition are in favor of the proposed levy or changes.

(c) Upon adoption of a resolution of change, the clerk of the legislative body shall record notice of the changes pursuant to Section 3117.5 of the Streets and Highways Code.

(Amended by Stats. 1993, Ch. 1193, Sec. 6. Effective January 1, 1994.)



53338.5

The legislative body may, by ordinance, dissolve any existing Mello-Roos Community Facilities District which it has created upon making all of the following determinations:

(a) That the district is not obligated to pay any outstanding debt.

(b) That the district has no authorization to levy any special tax. Upon dissolving a district, the legislative body shall cause an addendum to be recorded to the Notice of Special Tax Lien recorded pursuant to Section 3114.5 of the Streets and Highways Code which shall state that the Community Facilities District and all associated liens, if any, have been dissolved. The local agency shall be liable for any outstanding debt discovered to exist after the dissolution of a district.

(Added by Stats. 1988, Ch. 1365, Sec. 12.5.)






ARTICLE 3.5 - Annexation of Territory

53339

Territory may be annexed to an existing community facilities district as provided in this article. The annexed territory need not be contiguous to territory included in the existing community facilities district. The territory proposed to be annexed to the community facilities district may be territory located outside the territorial limits of the agency that formed the community facilities district provided that the territory to be annexed to the community facilities district will be annexed to the respective agency prior to, or concurrently with, the annexation of the subject territory to the community facilities district and, if the annexation of the subject territory to the respective agency is not completed, the subject territory shall not be annexed to the community facilities district. The legislative body of the agency that created the community facilities district shall not adopt a resolution of intention pursuant to Section 53339.2 if the territory proposed to be annexed includes territory that is outside the territorial limits of that agency unless an initial action, petition, or filing for the annexation of that territory to the respective agency has been adopted or filed, as appropriate.

(Amended by Stats. 2007, Ch. 670, Sec. 84. Effective January 1, 2008.)



53339.2

If the legislative body of the local agency that created a community facilities district determines that public convenience and necessity require that territory be added to the existing community facilities district, or if the voters residing within certain territory or landowners request the legislative body to include territory within the district, the legislative body may adopt a resolution of intention to annex the territory or to provide for future annexation of the territory.

(Amended by Stats. 2007, Ch. 670, Sec. 85. Effective January 1, 2008.)



53339.3

The resolution of intention to annex the territory or to provide for future annexation of territory shall do all of the following:

(a) State the name of the existing community facilities district.

(b) Generally describe the territory included in the existing district and the territory proposed to be annexed. As an alternative, the resolution may identify territory proposed for annexation in the future, with the condition that parcels within that territory may be annexed only with the unanimous approval of the owner or owners of each parcel or parcels at the time that parcel or those parcels are annexed.

(c) Specify the types of public facilities and services provided pursuant to this chapter in the existing district and the types of public facilities and services to be provided in the territory proposed to be annexed or to be annexed in the future; and include a plan for sharing facilities and providing services that will be provided in common within the existing district and the territory proposed to be annexed or to be annexed in the future.

(d) Specify any special taxes that would be levied within the territory proposed to be annexed or to be annexed in the future to pay for public facilities and services provided pursuant to this chapter within that territory. A special tax proposed to pay for services to be supplied within the territory proposed to be annexed or to be annexed in the future shall be equal to any special tax levied to pay for the same services in the existing district, except that a higher or lower tax may be levied within the territory proposed to be annexed or to be annexed in the future to the extent that the actual cost of providing the services in that territory is higher or lower than the cost of providing those services in the existing district. A special tax proposed to pay for public facilities financed with bonds that have already been issued and that are secured by the existing community facilities district shall be the same as the tax levied in the existing district for that purpose, except that a higher special tax may be levied for that purpose within the territory proposed to be annexed or to be annexed in the future to compensate for the interest and principal previously paid by the existing community facilities district, less any depreciation allocable to the public facility. This section shall not be construed to limit the levy of a special tax within the territory to be annexed or to be annexed in the future to provide new or additional services beyond those supplied within the existing territory of the district, or to pay for new or additional public facilities, with or without bond financing.

(e) Specify any alteration in the special tax rate to be levied within the existing community facilities district as a result of the proposed annexation. The maximum tax rate in the existing community facilities district may not be increased as a result of proceedings pursuant to this article.

(f) Fix a time and place for a hearing upon the resolution that shall not be less than 30 nor more than 60 days after the adoption by the legislative body of the resolution of intention to annex territory or to provide for future annexation of territory pursuant to Section 53339.2.

(Amended by Stats. 2007, Ch. 670, Sec. 86. Effective January 1, 2008.)



53339.4

The clerk of the legislative body shall give notice of the hearing in the same manner and within the same time as provided for the giving of notice of a hearing on a resolution of intention to establish a community facilities district, as required by Section 53322. Notice pursuant to Section 53322.4 may be mailed to the registered voters and landowners within the territory proposed to be annexed or proposed to be annexed in the future.

The notice shall do all of the following:

(a) Contain the text or a summary of the resolution.

(b) State the time and place for the hearing.

(c) State that at the hearing the testimony of all interested persons for or against the annexation of territory or the future annexation of territory to the community facilities district or the levying of special taxes within the territory proposed to be annexed or proposed to be annexed in the future will be heard.

(Amended by Stats. 1991, Ch. 1110, Sec. 16.)



53339.5

At the hearing, protests against the proposals described in the resolution of intention may be made orally or in writing by any interested person. Any protests pertaining to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the irregularities or defects to which objection is made. All written protests shall be filed with the clerk of the legislative body prior to the time fixed not personally presented by the author thereof at the hearing for the hearing. The legislative body may waive any irregularities in the form or content of any written protest and at the hearing may correct minor defects in the proceedings. Written protests may be withdrawn in writing at any time before the conclusion of the hearing.

(Amended by Stats. 2007, Ch. 670, Sec. 87. Effective January 1, 2008.)



53339.6

If 50 percent or more of the registered voters, or six registered voters, whichever is more, residing within the existing community facilities district, or if 50 percent or more of the registered voters or six registered voters, whichever is more, residing within the territory proposed for annexation or proposed to be annexed in the future, or if the owners of one-half or more of the area of land in the territory included in the existing district and not exempt from special tax, or if the owners of one-half or more of the area of land in the territory proposed to be annexed or proposed to be annexed in the future and not exempt from the special tax, file written protests against the proposed annexation of territory to the existing community facilities district or the proposed addition of territory to the existing community facilities district in the future, and protests are not withdrawn so as to reduce the protests to less than a majority, no further proceedings to annex the same territory, or to authorize the same territory to be annexed in the future, shall be undertaken for a period of one year from the date of decision of the legislative body on the issues discussed at the hearing.

(Amended by Stats. 2007, Ch. 670, Sec. 88. Effective January 1, 2008.)



53339.7

(a) The hearing may be continued from time to time, but shall be completed within 30 days. At the conclusion of the hearing, the legislative body may abandon the proceedings, may, after passing upon all protests, submit the question of levying a special tax within the area proposed to be annexed to the existing community facilities district to the qualified electors of the area proposed to be annexed as specified in Article 2 (commencing with Section 53318), or may provide for the annexation of territory proposed for annexation in the future upon the unanimous approval of the owner or owners of each parcel or parcels at the time that the parcel or parcels are annexed, without additional hearings.

(b) Notwithstanding any other provision of law, when the question of levying a special tax within the areas proposed to be annexed into an existing community facilities district appears on the same ballot as the question of annexation of the same territory to a local agency the effectiveness of each ballot measure may be made contingent on the passage of the other ballot measure.

(Amended by Stats. 2007, Ch. 670, Sec. 89. Effective January 1, 2008.)



53339.8

(a) After the canvass of returns of any election conducted in accordance with Section 53339.7, the legislative body shall determine that the area proposed to be annexed is added to and part of the existing community facilities district with full legal effect, and the legislative body may levy any special tax within the annexed territory, as specified in the resolution of intention to annex adopted pursuant to Section 53339.2, and as specified in the ordinance adopted pursuant to Section 53340, if two-thirds of the votes cast on the proposition are in favor of levying the special tax.

(b) Upon a determination by the legislative body that the area proposed to be annexed is added to the existing community facilities district, the clerk of the legislative body shall record notice of the annexation pursuant to Section 3117.5 of the Streets and Highways Code.

(Amended by Stats. 2007, Ch. 670, Sec. 90. Effective January 1, 2008.)



53339.9

After the canvass of returns of any election conducted in accordance with Section 53339.7, the legislative body shall take no further action on annexing the territory proposed to be annexed to the community facilities district for a period of one year from the date of the election if less than two-thirds of the votes cast on the proposition are in favor of levying the special tax.

(Amended by Stats. 1987, Ch. 1440, Sec. 8.)






ARTICLE 4 - Procedures for Levying

53340

(a) After a community facilities district has been created and authorized to levy specified special taxes pursuant to Article 2 (commencing with Section 53318), Article 3 (commencing with Section 53330), or Article 3.5 (commencing with Section 53339), the legislative body may, by ordinance, levy the special taxes at the rate and apportion them in the manner specified in the resolution adopted pursuant to Article 2 (commencing with Section 53318), Article 3 (commencing with Section 53330), or Article 3.5 (commencing with Section 53339). After creation of a community facilities district that includes territory proposed for annexation in the future by unanimous approval as described in subdivision (b) of Section 53339.3, the legislative body may, by ordinance, provide for the levy of special taxes on parcels that will be annexed to the community facilities district at the rate or rates to be approved unanimously by the owner or owners of each parcel or parcels to be annexed to the community facilities district and for apportionment and collection of the special taxes in the manner specified in the resolution of formation.

(b) The legislative body may provide, by resolution, for the levy of the special tax in the current tax year or future tax years at the same rate or at a lower rate than the rate provided by the ordinance, if the resolution is adopted and a certified list of all parcels subject to the special tax levy including the amount of the tax to be levied on each parcel for the applicable tax year, is filed by the clerk or other official designated by the legislative body with the county auditor on or before the 10th day of August of that tax year. The clerk or other official designated by the legislative body may file the certified list after the 10th of August but not later than the 21st of August if the clerk or other official obtains prior written consent of the county auditor.

(c) Properties or entities of the state, federal, or local governments shall, except for properties that a local agency is a landowner of within the meaning of subdivision (f) of Section 53317, or except as otherwise provided in Section 53317.3, be exempt from the special tax. No other properties or entities are exempt from the special tax unless the properties or entities are expressly exempted in the resolution of formation to establish a district adopted pursuant to Section 53325.1 or in a resolution of consideration to levy a new special tax or special taxes or to alter the rate or method of apportionment of an existing special tax as provided in Section 53334.

(d) The proceeds of any special tax may only be used to pay, in whole or part, the cost of providing public facilities, services, and incidental expenses pursuant to this chapter.

(e) The special tax shall be collected in the same manner as ordinary ad valorem property taxes are collected and shall be subject to the same penalties and the same procedure, sale, and lien priority in case of delinquency as is provided for ad valorem taxes, unless another procedure has been authorized in the resolution of formation establishing the district and adopted by the legislative body.

(f) (1) Notwithstanding subdivision (e), the legislative body of the district may waive all or any specified portion of the delinquency penalties and redemption penalties if it makes all of the following determinations:

(A) The waivers shall apply only to parcels delinquent at the time of the determination.

(B) The waivers shall be available only with respect to parcels for which all past due and currently due special taxes and all other costs due are paid in full within a limited period of time specified in the determination.

(C) The waivers shall be available only with respect to parcels sold or otherwise transferred to new owners unrelated to the owner responsible for the delinquency.

(D) The waivers are in the best interest of the debtholders.

(2) The charges with penalties to be waived shall be removed from the tax roll pursuant to Section 53356.2 and local administrative procedures, and any distributions made to the district prior to collection pursuant to Chapter 3 (commencing with Section 4701) of Part 8 of Division 1 of the Revenue and Taxation Code shall be repaid by the district prior to granting the waiver.

(g) The tax collector may collect the special tax at intervals as specified in the resolution of formation, including intervals different from the intervals determining when the ordinary ad valorem property taxes are collected. The tax collector may deduct the reasonable administrative costs incurred in collecting the special tax.

(h) All special taxes levied by a community facilities district shall be secured by the lien imposed pursuant to Section 3115.5 of the Streets and Highways Code. This lien shall be a continuing lien and shall secure each levy of special taxes. The lien of the special tax shall continue in force and effect until the special tax obligation is prepaid, permanently satisfied, and canceled in accordance with Section 53344 or until the special tax ceases to be levied by the legislative body in the manner provided in Section 53330.5. If any portion of a parcel is encumbered by a lien pursuant to this chapter, the entirety of the parcel shall be encumbered by that lien.

(Amended by Stats. 2013, Ch. 219, Sec. 6. Effective January 1, 2014.)



53340.1

(a) If a public agency owning property, including property held in trust for any beneficiary, which is exempt from a special tax pursuant to Section 53340 grants a leasehold or other possessory interest in the property to a nonexempt person or entity, the special tax shall, notwithstanding Section 53340, be levied on the leasehold or possessory interest and shall be payable by the owner of the leasehold or possessory interest.

(b) When entering into a lease or other written contract creating a possessory interest that may be subject to taxation, pursuant to subdivision (a), the public agency shall include, or cause to be included, in the contract a statement that the property interest may be subject to special taxation pursuant to this chapter, and that the party in whom the possessory interest is vested may be subject to the payment of special taxes levied on the interest. Failure to comply with the requirements of this section shall not, however, invalidate the contract.

The requirement of this subdivision shall not apply to leases entered into prior to January 1, 1988.

(c) If the special tax on any possessory interest levied pursuant to subdivision (a) is unpaid when due, the tax collector may use those collection procedures which are available for the collection of assessments on the unsecured roll.

(Added by Stats. 1987, Ch. 1440, Sec. 9.)



53340.2

(a) The legislative body levying the special tax shall designate an office, department, or bureau of the local agency that shall be responsible for annually preparing the current roll of special tax levy obligations by assessor’s parcel number on nonexempt property within the district and that will be responsible for estimating future special tax levies. The designated office, department, or bureau shall be the same office, department, or bureau that prepares the “NOTICE OF ASSESSMENT” required by Section 53754. If notice is required under both this section and Section 53754, the notices shall, to the extent feasible, be combined into a single notice document. The designated office, department, or bureau shall establish procedures to promptly respond to inquiries concerning current and future estimated tax liability. Neither the designated office, department, or bureau, nor the legislative body, shall be liable if any estimate of future tax liability is inaccurate, nor for any failure of any seller to request a Notice of Special Tax or to provide the notice to a buyer.

(b) For purposes of enabling sellers of real property subject to the levy of special taxes to satisfy the notice requirements of Section 1102.6b of the Civil Code, the designated office, department, or bureau shall furnish a Notice of Special Tax to any individual requesting the notice or any owner of property subject to a special tax levied by the local agency within five working days of receiving a request for the notice. The local agency may charge a fee for this service not to exceed fifteen dollars ($15).

(c) The notice shall contain the heading “NOTICE OF SPECIAL TAX” in type no smaller than 8-point type, and shall be in substantially the following form. The form may be modified as needed to clearly and accurately describe the tax structure and other characteristics of districts created before January 1, 1993, or to clearly and accurately consolidate information about the tax structure and other characteristics of two or more districts that levy or are authorized to levy special taxes with respect to the lot, parcel, or unit, or to clearly and accurately describe a tax rate that will change with a change in use of the parcel, or to clearly and accurately describe a tax that will be levied only once. The notice shall be completed by the designated office, department, or bureau except for the signatures and date of signing:

NOTICE OF SPECIAL TAX

COMMUNITY FACILITIES DISTRICT NO. ______
COUNTY OF ______, CALIFORNIA

TO: THE PROSPECTIVE PURCHASER OF THE REAL PROPERTY KNOWN AS: ________________________________ ________________________________

THIS IS A NOTIFICATION TO YOU PRIOR TO YOUR PURCHASING THIS PROPERTY.

(1) This property is subject to a special tax, that is in addition to the regular property taxes and any other charges and benefit assessments on the parcel. This special tax is not necessarily imposed on all parcels within the city or county where the property is located. If you fail to pay this tax when due each year, the property may be foreclosed upon and sold. The tax is used to provide public facilities and/or services that are likely to particularly benefit the property. YOU SHOULD TAKE THIS TAX AND THE BENEFITS FROM THE PUBLIC FACILITIES AND SERVICES FOR WHICH IT PAYS INTO ACCOUNT IN DECIDING WHETHER TO BUY THIS PROPERTY.

(2) The maximum special tax that may be levied against this parcel to pay for public facilities is ____ dollars ($ ____) during the ____–__ tax year. This amount will increase by __ percent per year after that (if applicable). The special tax will be levied each year until all of the authorized facilities are built and all special tax bonds are repaid, but in any case not after the ____–__ tax year.

An additional special tax will be used to pay for ongoing services, if applicable. The maximum amount of this tax is ____ dollars ($____) during the ____–__ tax year. This amount may increase by ____, if applicable, and may be levied until the ____–__ tax year (or forever, as applicable).

(3) The authorized facilities that are being paid for by the special taxes, and by the money received from the sale of bonds that are being repaid by the special taxes, are:

These facilities may not yet have all been constructed or acquired and it is possible that some may never be constructed or acquired.

In addition, the special taxes may be used to pay for costs of the following services:

YOU MAY OBTAIN A COPY OF THE RESOLUTION OF FORMATION THAT AUTHORIZED CREATION OF THE COMMUNITY FACILITIES DISTRICT, AND THAT SPECIFIES MORE PRECISELY HOW THE SPECIAL TAX IS APPORTIONED AND HOW THE PROCEEDS OF THE TAX WILL BE USED, FROM THE ________ (name of jurisdiction) BY CALLING ______ (telephone number). THERE MAY BE A CHARGE FOR THIS DOCUMENT NOT TO EXCEED THE ESTIMATED REASONABLE COST OF PROVIDING THE DOCUMENT.

I (WE) ACKNOWLEDGE THAT I (WE) HAVE RECEIVED A COPY OF THIS NOTICE. I (WE) UNDERSTAND THAT I (WE) MAY TERMINATE THE CONTRACT TO PURCHASE OR DEPOSIT RECEIPT AFTER RECEIVING THIS NOTICE FROM THE OWNER OR AGENT SELLING THE PROPERTY. THE CONTRACT MAY BE TERMINATED WITHIN THREE DAYS IF THE NOTICE WAS RECEIVED IN PERSON OR WITHIN FIVE DAYS AFTER IT WAS DEPOSITED IN THE MAIL BY GIVING WRITTEN NOTICE OF THAT TERMINATION TO THE OWNER OR AGENT SELLING THE PROPERTY.

DATE: ____________
______________________
______________________

(Amended by Stats. 2007, Ch. 670, Sec. 92. Effective January 1, 2008.)



53340.3

At the request of the legislative body, the tax collector may set forth on the tax bill descriptive information provided by the legislative body to identify each public entity receiving portions of the revenue from the special tax levied pursuant to this chapter.

(Added by Stats. 1987, Ch. 1440, Sec. 10.)



53340.5

If the legislative body of the local agency levying the special taxes is not the legislative body of a county and those special taxes are collected by county officials, the county auditor shall, at the close of each tax collecting period, promptly provide the auditor of the local agency levying the taxes a detailed report showing the amounts of special taxes, interest, and penalties collected for the district and from which property those revenues were collected, identifying any properties which are delinquent and the amount and length of time in arrears, and a statement of the percentage of the taxes retained by the auditor for the expenses incurred in making the collections and the report.

(Added by Stats. 1986, Ch. 1102, Sec. 34. Effective September 24, 1986.)



53340.7

If the legislative body supplies to the tax collector each year a listing of the specific amount due from each parcel within the district, and the tax collector bills for and collects the tax without reference to tax rate areas, then Sections 54900 to 54916.5, inclusive, are not applicable to the formation of, change in the boundaries of, annexation to, or existence of, community facilities districts created pursuant to this chapter and there is no requirement that the statement and map described in these sections be filed with the State Board of Equalization or the county assessor. This section shall not prevent the voluntary filing of such a statement or map. This section does not constitute a change in, but is declaratory of, the existing law.

(Added by Stats. 1987, Ch. 1440, Sec. 11.)



53341

Any action or proceeding to attack, review, set aside, void, or annul the levy of a special tax or an increase in a special tax pursuant to this chapter shall be commenced within 30 days after the special tax is approved by the voters. Any appeal from a final judgment in that action or proceeding shall be perfected within 30 days after the entry of judgment.

(Added by Stats. 1984, Ch. 269, Sec. 26.5. Effective July 3, 1984.)



53341.5

(a) If a lot, parcel, or unit of a subdivision is subject to a special tax levied pursuant to this chapter, the subdivider, his or her agent, or representative, shall not sell, or lease for a term exceeding five years, or permit a prospective purchaser or lessor to sign a contract of purchase or a deposit receipt or any substantially equivalent document in the event of a lease with respect to the lot, parcel, or unit, or cause it to be sold or leased for a term exceeding five years, until the prospective purchaser or lessee of the lot, parcel, or unit has been furnished with and has signed a written notice as provided in this section. The notice shall contain the heading “NOTICE OF SPECIAL TAX” in type no smaller than 8-point type, and shall be in substantially the following form. The form may be modified as needed to clearly and accurately describe the tax structure and other characteristics of districts created before January 1, 1993, or to clearly and accurately consolidate information about the tax structure and other characteristics of two or more districts that levy or are authorized to levy special taxes with respect to the lot, parcel, or unit:

NOTICE OF SPECIAL TAX
COMMUNITY FACILITIES DISTRICT NO. ___
COUNTY OF ____, CALIFORNIA

TO: THE PROSPECTIVE PURCHASER OF THE REAL PROPERTY KNOWN AS:

THIS IS A NOTIFICATION TO YOU PRIOR TO YOUR ENTERING INTO A CONTRACT TO PURCHASE THIS PROPERTY. THE SELLER IS REQUIRED TO GIVE YOU THIS NOTICE AND TO OBTAIN A COPY SIGNED BY YOU TO INDICATE THAT YOU HAVE RECEIVED AND READ A COPY OF THIS NOTICE.

(1) This property is subject to a special tax, that is in addition to the regular property taxes and any other charges, fees, special taxes, and benefit assessments on the parcel. It is imposed on this property because it is a new development, and is not necessarily imposed generally upon property outside of this new development. If you fail to pay this tax when due each year, the property may be foreclosed upon and sold. The tax is used to provide public facilities or services that are likely to particularly benefit the property. YOU SHOULD TAKE THIS TAX AND THE BENEFITS FROM THE FACILITIES AND SERVICES FOR WHICH IT PAYS INTO ACCOUNT IN DECIDING WHETHER TO BUY THIS PROPERTY.

(2) The maximum special tax that may be levied against this parcel to pay for public facilities is $______ during the ____–__ tax year. This amount will increase by __ percent per year after that (if applicable). The special tax will be levied each year until all of the authorized facilities are built and all special tax bonds are repaid, but in any case not after the ____–__ tax year. An additional special tax will be used to pay for ongoing service costs, if applicable. The maximum amount of this tax is ____ dollars ($____) during the ____–__ tax year. This amount may increase by ____, if applicable, and that part may be levied until the ____–__ tax year (or forever, as applicable).

(3) The authorized facilities that are being paid for by the special taxes, and by the money received from the sale of bonds that are being repaid by the special taxes, are:

These facilities may not yet have all been constructed or acquired and it is possible that some may never be constructed or acquired.

In addition, the special taxes may be used to pay for costs of the following services:

YOU MAY OBTAIN A COPY OF THE RESOLUTION OF FORMATION THAT AUTHORIZED CREATION OF THE COMMUNITY FACILITIES DISTRICT, AND THAT SPECIFIES MORE PRECISELY HOW THE SPECIAL TAX IS APPORTIONED AND HOW THE PROCEEDS OF THE TAX WILL BE USED, FROM THE ____ (name of jurisdiction) BY CALLING ____ (telephone number). THERE MAY BE A CHARGE FOR THIS DOCUMENT NOT TO EXCEED THE REASONABLE COST OF PROVIDING THE DOCUMENT.

I (WE) ACKNOWLEDGE THAT I (WE) HAVE READ THIS NOTICE AND RECEIVED A COPY OF THIS NOTICE PRIOR TO ENTERING INTO A CONTRACT TO PURCHASE OR SIGNING A DEPOSIT RECEIPT WITH RESPECT TO THE ABOVE-REFERENCED PROPERTY. I (WE) UNDERSTAND THAT I (WE) MAY TERMINATE THE CONTRACT TO PURCHASE OR DEPOSIT RECEIPT WITHIN THREE DAYS AFTER RECEIVING THIS NOTICE IN PERSON OR WITHIN FIVE DAYS AFTER IT WAS DEPOSITED IN THE MAIL BY GIVING WRITTEN NOTICE OF THAT TERMINATION TO THE OWNER, SUBDIVIDER, OR AGENT SELLING THE PROPERTY.

DATE:

(b) “Subdivision,” as used in subdivision (a), means improved or unimproved land that is divided or proposed to be divided for the purpose of sale, lease, or financing, whether immediate or future, into two or more lots, parcels, or units and includes a condominium project, as defined by Section 4125 or 6542 of the Civil Code, a community apartment project, a stock cooperative, and a limited-equity housing cooperative, as defined in Sections 11004, 11003.2, and 11003.4, respectively, of the Business and Professions Code.

(c) The buyer shall have three days after delivery in person or five days after delivery by deposit in the mail of any notice required by this section, to terminate his or her agreement by delivery of written notice of that termination to the owner, subdivider, or agent.

(d) The failure to furnish the notice to the buyer or lessee, and failure of the buyer or lessee to sign the notice of a special tax, shall not invalidate any grant, conveyance, lease, or encumbrance.

(e) Any person or entity who willfully violates the provisions of this section shall be liable to the purchaser of a lot or unit that is subject to the provisions of this section, for actual damages, and in addition thereto, shall be guilty of a public offense punishable by a fine in an amount not to exceed five hundred dollars ($500). In an action to enforce a liability or fine, the prevailing party shall be awarded reasonable attorney’s fees.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 51) by Stats. 2013, Ch. 605, Sec. 27. Effective January 1, 2014.)



53343

Any special taxes collected pursuant to this chapter may only be used for facilities and services authorized by this chapter.

(Amended by Stats. 2007, Ch. 670, Sec. 95. Effective January 1, 2008.)



53343.1

A community facilities district formed after January 1, 1992, shall prepare, if requested by a person who resides in or owns property in the district, within 120 days after the last day of each fiscal year, a separate document titled an “Annual Report.” The district may charge a fee for the report not exceeding the actual costs of preparing the report. The report shall include the following information for the fiscal year:

(a) The amount of special taxes collected for the year.

(b) The amount of other moneys collected for the year and their source, including interest earned.

(c) The amount of moneys expended for the year.

(d) A summary of the amount of moneys expended for the following:

(1) Facilities, including property.

(2) Services.

(3) The costs of bonded indebtedness.

(4) The costs of collecting the special tax under Section 53340.

(5) Other administrative and overhead costs.

(e) For moneys expended for facilities, including property, an identification of the categories of each type of facility funded with amounts expended in each category, including the total percentage of the cost of each type of facility that was funded with bond proceeds or special taxes.

(f) For moneys expended for services, an identification of the categories of each type of service funded with amounts expended in each category, including the total percentage of the cost of each type of service that was funded with bond proceeds or special taxes.

(g) For moneys expended for other administrative costs, an identification of each of these costs.

(h) The annual report shall contain references to the relevant sections of the resolution of formation of the district so that interested persons may confirm that bond proceeds and special taxes are being used for authorized purposes. The annual report shall be made available to the public upon request.

(Amended by Stats. 2008, Ch. 179, Sec. 105. Effective January 1, 2009.)



53344

In the event that the legislative body has specified conditions pursuant to Section 53321 under which the obligation to pay the special tax identified therein may be prepaid and permanently satisfied, and if the special tax is so prepaid and permanently satisfied as to a particular parcel of land, the legislative body shall prepare and record in the office of the county recorder of the county in which the parcel of land is located, and the county recorder shall accept for recordation, a Notice of Cancellation of Special Tax Lien as to that parcel. The Notice of Cancellation of Special Tax Lien shall identify with particularity the special tax that has been prepaid and permanently satisfied, shall state the book and page number, or the document or instrument number, in the records of the county recorder where the Notice of Special Tax Lien being cancelled is recorded, shall contain the legal description and assessor’s parcel number of the particular parcel of land subject to the lien, and shall contain the name of the owner of record of the parcel. The recorder shall mail the original Notice of Cancellation of Special Tax Lien to the owner of the property after recording the document. The legislative body may specify a charge for the preparation and recordation of this notice.

(Amended by Stats. 2007, Ch. 670, Sec. 97. Effective January 1, 2008.)



53344.1

(a) The legislative body may provide in the resolution of intention or the resolution of consideration, and in documents setting forth the rights of the debtholders that it shall reserve to itself, the right and authority to allow any interested owner of property within the district, subject to the provisions of this section and to those conditions as it may impose, and any applicable prepayment penalties as prescribed in the bond indenture or comparable instrument or document, to tender to the district treasurer in full payment or part payment of any installment of the special taxes or the interest or penalties thereon which may be due or delinquent, but for which a bill has been received, any bond or other obligation secured thereby, the bond or other obligation to be taken at par and credit to be given for the accrued interest shown thereby computed to the date of tender. The district treasurer shall thereupon cancel the bond debt and shall cause proper credit therefor to be entered on the records of the district and in the office of the auditor and tax collector. If the legislative body agrees to allow bond tenders pursuant to this section or to Section 53356.8, the legislative body may, at its discretion, agree to distribute or direct its trustee or other agent to distribute by any means an offer to purchase bonds or other related inquiry to the holders of the bonds of the district, at the expense of the person requesting the mailing. Neither the legislative body, nor any of its officers, agents, or trustees shall be liable in any way for that distribution.

(b) The provisions of this subdivision apply to any tender of bonds pursuant to this section by an owner of property within the district who is delinquent in paying special taxes levied by this district when due. Bonds may be tendered pursuant to this subdivision only after all of the following conditions have been satisfied:

(1) The delinquent lot or parcel has been offered for sale as a result of a foreclosure judgment and the minimum price required to be paid for the lot or parcel was not received.

(2) The bonds to be tendered to the district were obtained by the property owner only after their prior owner was presented with a tender offer or solicitation as defined in this subdivision.

(A) For purposes of this subdivision, a “tender offer” or “solicitation” is a solicitation by any person or that person’s agent by offering circular, memoranda, tender, or solicitation, or any other document or written, oral, or electronic communication for the purchase of the bonds from their then current owner. A person includes a natural person, corporation, company, partnership, limited liability company, limited liability partnership, association, or any other entity and a “tendering party” includes any person making a tender offer for bonds.

(B) Any tender offer or solicitation shall include all material information as required under federal and state securities laws and shall also include the following information, to the extent applicable:

(i) The name of the tendering party.

(ii) An individual who can be contacted to provide further information with respect to the tender.

(iii) The current holdings of bonds of the district by the tendering party and its affiliates.

(iv) The total face amount of the bonds being solicited.

(v) The price or method of determining the price per one thousand dollars ($1,000) in bonds being offered by the tendering party.

(vi) Whether the tendering party or any person affiliated with or related to the tendering party, or any employee, agent, or representative of the tendering party, is a property owner within the district that issued the bonds.

(vii) Whether the present intentions of the tendering party are to use the bonds for payment of special taxes or the purchase of property at a foreclosure sale pursuant to this section or Section 53356.8. This statement of present intentions shall not be construed to be binding on the tendering party.

(viii) The status of the bond redemption fund, construction fund, reserve fund, and any other funds of the district, and the special tax delinquency rate of the district, all of which data shall be the most recent available from the district and, in any event, shall apply to the state of the funds after the most recent payment of principal and interest on the bonds. The district shall provide the necessary data to the property owner within 10 days of receiving a written request and may charge a reasonable fee not to exceed its actual costs of providing the data. The district shall simultaneously release the same information to the general public. The property shall also provide the percentage of the delinquency attributable to the tendering party or any person affiliated with or related to the tendering party, or any employee, agent, or representative of the tendering party, for each of the three most recent fiscal years.

(ix) If the tendering party owns or leases property in the district that issued the bonds, the development plans for that property and an update on the current status of development of that property and of any zoning, planning, or other permits or approvals needed for development of the property to proceed.

(x) Any other material information available to the tendering party and not generally available to the public that would significantly affect the market value of the bonds of the district.

(C) The tendering party shall notify the legislative body of his or her intent to make a tender offer or solicitation at least simultaneously with making any offer or solicitation.

(D) The tendering party shall provide a copy of the solicitation to the Department of Corporations prior to five working days after notifying the legislative body pursuant to subparagraph (C).

(3) The tendering property owner provides the legislative body with a negative assurance from counsel representing the property owner that no misleading or other information has come to the opining party’s attention after reasonable investigation, that would lead the party providing the negative assurance to believe that the tender was in violation of federal or state securities laws.

(4) The tendering property owner delivers to the legislative body of the district that issued the bonds subject to the tender, a certificate to the effect that the tender information is accurate in all material respects and does not omit to state a material fact necessary in order to make the statements included in the tender information not misleading, except that the certificate need not provide any assurances as to the accuracy of the information as to the bond fund balances and tax payment information provided by the district.

(c) The provisions of this subdivision apply to any tender of bonds pursuant to this section by any owner of property within the district who is not delinquent in paying special taxes on any property within the district. A person subject to this subdivision shall be deemed to be a person whose relationship to the issuer may give him or her access, directly or indirectly, to material information about the issuer not generally available to the public, and the provisions of Section 25402 of the Corporations Code apply to any purchase or sale of securities by that person in connection with the tender transaction. For purposes of this subdivision, the “issuer” includes the district, the local agency that created the district, and any owner of property within the district. At any time prior to tendering bonds to the district pursuant to this section, any person subject to this subdivision shall deliver to the legislative body of the district a certificate that he or she has complied with this subdivision and applicable federal and state securities laws.

(Added by Stats. 1997, Ch. 946, Sec. 3. Effective January 1, 1998.)



53344.4

Any district preparing a report pursuant to Section 53343.1 shall not be required to comply with Section 50075.3.

(Added by Stats. 2002, Ch. 960, Sec. 2. Effective January 1, 2003.)






ARTICLE 5 - Bonds

53345

Whenever the legislative body deems it necessary for the community facilities district to incur a bonded indebtedness, it shall, by resolution, set forth all of the following:

(a) A declaration of the necessity for the indebtedness.

(b) The purpose for which the proposed debt is to be incurred.

(c) The amount of the proposed debt. The legislative body may provide for a reduction in the amount of proposed debt in compliance with the provisions of Section 53313.9.

(d) The time and place for a hearing by the legislative body on the proposed debt authorization.

(Amended by Stats. 2007, Ch. 670, Sec. 99. Effective January 1, 2008.)



53345.3

The amount of the proposed bonded indebtedness may include all costs and estimated costs incidental to, or connected with, the accomplishment of the purpose for which the proposed debt is to be incurred, including, but not limited to, the estimated costs of construction or acquisition of buildings, or both; acquisition of land, rights-of-way, water, sewer, or other capacity or connection fees; lease payments for school facilities, satisfaction of contractual obligations relating to expenses or the advancement of funds for expenses existing at the time the bonds are issued pursuant to this chapter; architectural, engineering, inspection, legal, fiscal, and financial consultant fees; bond and other reserve funds; discount fees; interest on any bonds of the district estimated to be due and payable within two years of issuance of the bonds; election costs; and all costs of issuance of the bonds, including, but not limited to, fees for bond counsel, costs of obtaining credit ratings, bond insurance premiums, fees for letters of credit, and other credit enhancement costs, and printing costs. Bonds may not be issued pursuant to this chapter to fund any of the services specified in Section 53313; however, bonds may be issued to fund capital facilities to be used in providing these services.

(Amended by Stats. 2007, Ch. 670, Sec. 100. Effective January 1, 2008.)



53345.8

(a) The legislative body may sell bonds pursuant to this chapter only if it determines prior to the award of sale of bonds that the value of the real property that would be subject to the special tax to pay debt service on the bonds will be at least three times the principal amount of the sum of the following:

(1) The principal amount of the bonds to be sold.

(2) The principal amount of all other bonds outstanding that are secured by a special tax levied pursuant to this chapter on property within the community facilities district or a special assessment levied on property within the community facilities district. The legislative body shall estimate the principal amount of these other bonds that are secured by property within the district by assuming that the maximum allowable tax or assessment applicable to each parcel of property within the district will be levied until the date of maximum maturity of the bonds. Any determination made pursuant to this subdivision shall be based upon the full cash value as shown on the ad valorem assessment roll or upon an appraisal of the subject property made in a manner consistent with the policies adopted pursuant to paragraph (5) of subdivision (a) of Section 53312.7 by a state certified real estate appraiser, as defined in subdivision (c) of Section 11340 of the Business and Professions Code. The Treasurer may recommend definitions, standards, and assumptions to be used for these appraisals. These definitions, standards, and assumptions are advisory only, and the definitions, standards, and assumptions to be applied to appraisals will be those adopted by the local agency pursuant to paragraph (5) of subdivision (a) of Section 53312.7.

(b) Notwithstanding the provisions of subdivision (a), if the legislative body selling the bonds finds and determines that the proposed bonds do not present any unusual credit risk due to the availability of credit enhancements, or because a sufficient portion of the principal amount of a bond issue has been deposited in a self-financing and self-liquidating escrow account under conditions such that it cannot be withdrawn until the value of real property subject to special taxes has increased sufficiently so that the requirements of subdivision (a) will be met or for other reasons specified by the legislative body, the provisions of subdivision (a) may be disregarded.

(c) Notwithstanding the provisions of subdivision (a), if the legislative body selling the bonds finds and determines by a vote of not less than four-fifths of all of its members that the proposed bond issue should proceed for specified public policy reasons, the provisions of subdivision (a) may be disregarded.

A finding and determination by the legislative body pursuant to this subdivision shall be final and conclusive upon all persons in the absence of actual fraud, and neither the legislative body nor the district shall have any liability of any kind whatsoever out of, or in connection with, any finding and determination.

(Amended by Stats. 2003, Ch. 55, Sec. 4. Effective January 1, 2004.)



53346

The clerk of the legislative body shall publish a notice of the hearing pursuant to Section 6061 in a newspaper of general circulation circulated within the district. The notice shall contain all of the following information:

(a) The text or a summary of the resolution adopted pursuant to Section 53345 which may refer to documents on file in the office of the clerk for detail.

(b) The time and place of the hearing on the proposal to issue debt.

(c) A statement that at the hearing the testimony of all interested persons, including all persons owning property in the area, for or against the proposed debt issuance, will be heard.

(Amended by Stats. 1992, Ch. 772, Sec. 7.7. Effective January 1, 1993.)



53348

At the time and place fixed for the hearing on the resolution declaring the necessity for incurring the bonded indebtedness or at any time and place to which the hearing is adjourned, the legislative body shall proceed with the hearing.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53349

At the hearing any person interested, including persons owning property within the area, may appear and present any matters material to the questions set forth in the resolution declaring the necessity for incurring the bonded indebtedness.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53350

(a) For purposes of financing of, or contributing to the financing of, specified public facilities, the legislative body may by resolution designate a portion or portions of the district as one or more improvement areas. An area shall be known as “Improvement Area No. ____” of “Community Facilities District ____.” After the designation of an improvement area, all proceedings for purposes of a bond election and for the purpose of levying special taxes for payment of the bonds, or for any other change pursuant to Article 3 (commencing with Section 53330), shall apply only to the improvement area for those specified facilities.

(b) In connection with the annexation by unanimous approval to a community facilities district of a parcel that was included in territory proposed for annexation in the future to the community facilities district, as described in Section 53329.6, the local agency may designate a parcel or parcels as an improvement area within the community facilities district. The designation of a parcel or parcels as an improvement area shall be specified and approved by the unanimous approval of the owner or owners of each parcel or parcels at the time that the parcel or parcels are annexed to the community facilities district. No additional hearings or procedures are required. After the designation of a parcel or parcels as an improvement area, all proceedings for approval of the appropriations limit, the rate and method of apportionment and manner of collection of special taxes, and the authorization to incur bonded indebtedness for the parcel or parcels shall apply only to the improvement area.

(Amended by Stats. 2013, Ch. 219, Sec. 7. Effective January 1, 2014.)



53351

After the legislative body has made its determination pursuant to Section 53350, if it deems it necessary to incur the bonded indebtedness, it shall by resolution state all of the following:

(a) That it deems it necessary to incur the bonded indebtedness.

(b) The purpose for which the bonded indebtedness will be incurred.

(c) Either of the following in accordance with its previous determination:

(1) That the whole of the district will pay for the bonded indebtedness.

(2) That a portion of the district will pay for the bonded indebtedness, which portion shall be described in the resolution of the board made pursuant to Section 53350.

(d) The amount of debt to be incurred.

(e) The maximum term the bonds to be issued shall run before maturity, which term shall not exceed 40 years.

(f) The maximum annual rate of interest to be paid, payable annually or semiannually, or in part annually and in part semiannually.

(g) That the proposition will be submitted to the voters.

(h) The date of the special community facilities district election (which may be consolidated with a general or special district election including an election to levy a special tax) at which time the proposition shall be submitted to the voters.

(i) If the election is not conducted by mail ballot, the hours between which the polls shall be open.

(j) If the election is conducted by mail ballot, the hour when the mailed ballots are required to be received in the office of the election officer conducting the election, and that if all qualified electors have voted, the election shall be closed.

(Amended by Stats. 1987, Ch. 1440, Sec. 13.)



53352

The resolution provided for in Section 53351 shall constitute the notice of such special bond election and such resolution shall be published in a newspaper of general circulation circulating within the area.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53353.5

(a) Propositions relating to the levy of a special tax, the incurring of bonded indebtedness, or to establish or change an appropriations limit, or any combination thereof, under this chapter, may be combined into one ballot proposition as determined by the legislative body. The qualified electors for all of these purposes shall be determined and the election shall be conducted in the same manner as for a special tax election pursuant to Section 53326.

(b) The amendments of this section enacted by the Statutes of 1984 and 1991 do not constitute a change in, but are declaratory of and a clarification of, the existing law.

(Amended by Stats. 1991, Ch. 1110, Sec. 25.)



53354

If the area designated in the resolution adopted pursuant to Section 53351 does not include the entire community facilities district, a separate ballot shall be prepared for the vote upon the proposition to authorize bonds and to levy a special tax for payment of the bonds and only the voters entitled thereto shall be given the ballots.

(Amended by Stats. 2007, Ch. 670, Sec. 101. Effective January 1, 2008.)



53355

A two-thirds vote shall be required for the issuance of bonds under authority of this chapter.

(Amended by Stats. 2007, Ch. 670, Sec. 102. Effective January 1, 2008.)



53355.5

(a) As an alternate and independent procedure for conducting an election on the proposition to authorize bonded indebtedness for a community facilities district formed pursuant to Section 53328.1, and in lieu of the procedure set forth in Sections 53353.5, 53354, and 53355, the proposition to authorize bonded indebtedness may be approved by the owner or owners of a parcel or parcels of property at the time that the parcel or parcels are annexed to the community facilities district pursuant to the unanimous approval described in Section 53328.1. In that event, no additional hearings or procedures shall be required, and unanimous approval shall be deemed to constitute a unanimous vote in favor of the proposition.

(b) The local agency may bring an action, pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, to determine the validity of any bonds issued pursuant to this chapter and authorized pursuant to the procedures set forth in this section. Notwithstanding the provisions of Section 53359, if an action is brought by an interested person pursuant to Section 863 of the Code of Civil Procedure to determine the validity of any bonds issued pursuant to this chapter and authorized pursuant to the procedures set forth in this section, the action shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure but shall, notwithstanding the time limits specified in Section 860 of the Code of Civil Procedure, be commenced within 30 days after the effective date of the resolution described in Section 53351. Any appeal from a judgment in any action or proceeding described in this subdivision shall be commenced within 30 days after entry of judgment.

(Added by Stats. 2011, Ch. 493, Sec. 5. Effective January 1, 2012.)



53355.7

The refusal by a person to undertake or cause to be undertaken an act relating to Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5, including formation of, or annexation to, a community facilities district, voting to levy a special tax, or authorizing another to vote to levy a special tax, shall not be a factor when considering the approval of a legislative or adjudicative act, or both, including, but not limited to, the planning, use, or development of real property or any change in governmental organization or reorganization, as defined by Section 56021 or 56037, if the purpose of the community facilities district is to finance energy efficiency, water conservation, and renewable energy improvements.

(Added by Stats. 2011, Ch. 493, Sec. 6. Effective January 1, 2012.)



53356

If more than two-thirds of the votes cast at the election are in favor of incurring the indebtedness, the legislative body may, by resolution, at the time or times it deems proper, provide for the following:

(a) The form of the bonds.

(b) The execution of the bonds.

(c) The issuance of any part of the bonds.

(d) The appointment of one or more banks or trust companies within or without the state having the necessary trust powers as trustee, fiscal agent, paying agent, or bond registrar.

(e) The execution of a trust agreement, indenture, or other instrument securing the bonds.

(f) The pledge or assignment of any revenues of the community facilities district to the repayment of the bonds.

(g) The investment of any bond proceeds and other revenues, including special tax revenues, by the trustee or fiscal agent in any securities or obligations described in the resolution, indenture, trust agreement, or other instrument providing for the issuance of the bonds. Investment subject to this subdivision shall comply with Section 53356.03. The resolution may provide for payment to the United States from any available revenues of a community facilities district of any excess investment earnings required to be rebated by federal law.

(h) The date or dates to be borne by the bonds and the time or times of maturity of the bonds and the place or places and time or times that the bonds shall be payable.

(i) The interest, fixed or variable, to be borne by the bonds.

(j) The denominations, form, and registration privileges of the bonds.

(k) Any other terms and conditions determined to be necessary by the legislative body.

(Amended by Stats. 2007, Ch. 670, Sec. 103. Effective January 1, 2008.)



53356.03

The proceeds of any bond, note, or other security issued pursuant to this chapter, or the proceeds of any bond, note, or other security issued pursuant to any other authority where revenue collected pursuant to this chapter is pledged or otherwise committed to pay or repay principal, interest, or both, shall be deposited or invested only in one or more of the instruments, securities, or obligations that are eligible legal investments of the local agency.

(Amended by Stats. 1997, Ch. 204, Sec. 1. Effective January 1, 1998.)



53356.05

The bond indenture or other bond documents may provide that the legislative body agrees to notify one or more parties, including the underwriter or other first purchaser of the bonds, an appropriate national repository for bond information approved by the Securities and Exchange Commission, or the California Debt and Investment Advisory Commission, if specified events occur that may affect the market value of outstanding bonds. These events may include, but are not limited to, the following, for example:

(a) Withdrawal of funds from any reserve fund for the bonds, such that the balance in the fund falls below a specified percentage of the amount required by bond documents.

(b) Draw upon a letter of credit or other credit enhancement for the bonds.

(c) Filing for bankruptcy by a developer or other owner of more than a specified percentage of the area or property value within the district.

(d) Unforeseen discovery of toxic materials or rare and endangered plant or animal species within areas of the district proposed for development.

(Amended by Stats. 2002, Ch. 454, Sec. 18. Effective January 1, 2003.)



53356.1

(a) As a cumulative remedy, if debt is outstanding, the legislative body may, not later than four years after the due date of the last installment of principal thereof, order that any delinquent special taxes levied in whole or in part for payment of the debt, together with any penalties, interest, and costs, be collected by an action brought in the superior court to foreclose the lien of special tax.

(b) The legislative body may, by resolution, adopted prior to the issuance of debt under this chapter, covenant for the benefit of debtholders to commence and diligently pursue any foreclosure action regarding delinquent installments of any amount levied as a special tax, in whole or in part, for the payment of interest or principal of any debt that is incurred, and, at any time may assign the causes of action arising from the foreclosure to a trustee or joint powers authority to do so on behalf of the debtholders. The resolution may specify a deadline for commencement of the foreclosure action and any other terms and conditions the legislative body determines reasonable regarding the foreclosure action.

(c) Except as provided in Section 53356.6, all special taxes, interest, penalties, costs, fees, and other charges that are delinquent at the time of the ordering of a foreclosure action shall be collected in the action. In the event that a lot or parcel of property has not been sold pursuant to judgment in the foreclosure action at the time that subsequent special taxes become delinquent, the court may include the subsequent special taxes, interest, penalties, costs, fees, and other charges in the judgment or modified judgment.

(d) For purposes of financing delinquent special taxes pursuant to Section 26220 of the Government Code, the legislative body may act as if it were a board of supervisors.

(e) Notwithstanding any other provision of this chapter, no trustee or joint powers authority shall be obligated to accept the tender of bonds in satisfaction of any obligation arising from a delinquent special tax, although either may do so if authorized to do so by the legislative body.

(f) An action to determine the validity of any bonds issued, any joint powers agreement entered into, and any related agreements entered into, by a joint powers agency acting pursuant to this section may be brought by the joint powers agency pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. Any appeal from a judgment in the action shall be commenced within 30 days after entry of judgment.

(Amended by Stats. 2007, Ch. 670, Sec. 104. Effective January 1, 2008.)



53356.1.5

(a) This section applies if delinquent special taxes, together with any penalties, interest, and costs, are collected through the sale of the property by the tax collector pursuant to Chapter 7 (commencing with Section 3691) of Part 6 of Division 1 of the Revenue and Taxation Code.

(b) If the property is sold for at least the total amount necessary to redeem plus costs, as defined in Section 3698.5 of the Revenue and Taxation Code, the sale of the property shall extinguish the delinquent special taxes, interest, penalties, and costs included in the sale price.

(c) If the property is sold for less than the total amount necessary to redeem plus costs, as defined in Section 3698.5 of the Revenue and Taxation Code, all of the following apply:

(1) The portion of the sales price paid by the tax collector to the local agency on account of the delinquent special taxes shall be credited by the local agency first to the delinquent interest and redemption penalties, and then to the delinquent principal.

(2) The remainder of the delinquent special taxes and redemption penalties, if any, shall remain due and owing.

(3) Redemption penalties shall continue to accrue on the remaining unpaid delinquent special taxes.

(4) The remaining unpaid amount, with penalties, may be added as postjudgment delinquencies to any existing unsatisfied foreclosure judgment against the property, or may be collected in a new foreclosure action filed pursuant to this chapter.

(Added by Stats. 2007, Ch. 670, Sec. 105. Effective January 1, 2008.)



53356.2

(a) When any foreclosure actions are ordered by the local agency or legislative body, or when subsequent installments and interest that are also to be made the subject of a foreclosure action thereafter become delinquent, and the foreclosure action is not commenced and a notice of pendency of action is not concurrently recorded, prior to the actual removal of the delinquent installment from the tax roll, the local agency or legislative body responsible for the foreclosure action on the delinquent installment shall do one of the following:

(1) Prior to the actual removal of the delinquent installment from the tax roll, the local agency or legislative body shall record or cause to have recorded in the county recorder’s office in the county in which the real property is located, a Notice of Intent to Remove Delinquent Special Tax Installment from the Tax Roll, which contains the information set forth in subdivision (b). If action is taken under this paragraph, all of the following apply:

(A) Upon presentation of written proof of the recordation and a request for removal by the local agency or legislative body, the county auditor shall remove the delinquent installments from the tax roll. “Proof of recordation” includes, but is not limited to, a certified copy of the notice set forth in subdivision (b), or a copy of the recorded notice containing the county recorder’s assigned document number, or a copy of the recorded notice containing a copy stamp from the office of the county recorder.

(B) From the date of the recordation, the county tax collector shall be credited upon the current tax roll with the amount charged against him or her on account of the delinquent special tax installment. If any person pays the delinquent installment referred to in the Notice of Intent to Remove Delinquent Special Tax Installment from the Tax Roll to the county tax collector prior to or subsequent to the actual removal of that delinquent installment from the tax roll, the county auditor shall forward that payment to the local agency or legislative body responsible for the foreclosure action.

(C) From the date of recordation pursuant to this section, the special tax installment, and interest thereon, and penalties, costs, fees, and other charges accrued under applicable statutes, that are to be collected in a foreclosure action, shall no longer be collectible by the county tax collector.

(D) The county tax collector, in addition to the costs recovered in foreclosure, may charge the actual costs incurred in removing these sums from the tax roll or the performance of any other related duties as set forth in this section.

(E) Installments, interest, penalties, costs, fees, and other charges that do not become the subject of a foreclosure action shall remain collectible by the county tax collector as otherwise provided by applicable law.

(2) As an alternative to the notice requirement set forth in paragraph (1), the Counties of San Bernardino and Riverside may, simultaneously with the removal of the delinquent special tax installment from the secured tax roll, provide notification on the secured tax roll that the installment has been removed from the roll for each parcel for which the delinquent special tax installment was removed. The notice shall be displayed in a manner which conveys that the removal has occurred, and shall include the name and telephone number of the person or entity to be contacted to receive further information.

(b) The Notice of Intent to Remove Delinquent Special Tax Installment from the Tax Roll shall be completed and recorded by or caused to be recorded by the local agency or legislative body responsible for the foreclosure action, and shall contain all of the following:

(1) The name of the local agency or legislative body, city, or other assessment district responsible for the foreclosure action.

(2) The legal description or assessor’s parcel number of the property affected by the notice.

(3) The specific tax year and installment intended to be removed from the tax roll.

(4) The title, address, and telephone number of the employee, city official, or other authorized official who should be contacted regarding the delinquent assessment installment amount.

(5) The name of the owner shown on the last equalized assessment roll.

(c) Any local agency or legislative body that removed or caused to be removed a delinquent special tax installment from the ad valorem tax roll prior to January 1, 1997, shall record, by July 1, 1997, a Notice of Intent to Remove Delinquent Special Tax Installment from the Tax Roll or shall request the tax collector to retain the notice of delinquent special tax installment on the tax roll as set forth in paragraph (2) of subdivision (a). If the foreclosure action has been filed and a notice of pendency of action has been recorded in the county recorder’s office prior to July 1, 1997, this requirement does not apply.

(d) All costs associated with the county tax collector’s and local agency’s or legislative body’s responsibilities as set forth in this section shall be recoverable by the local agency or legislative body through the foreclosure action.

(e) The recording of a notice of pendency of action in the county recorder’s office in the county in which the real property is located, concurrent with the commencement of a foreclosure action ordered by the local agency or legislative body and commenced prior to the actual removal from the tax roll of the delinquent installment which is the subject of the foreclosure action, constitutes compliance with the notice requirements of this section.

(Amended by Stats. 1998, Ch. 497, Sec. 1. Effective January 1, 1999.)



53356.3

At any time after the tax collector has been relieved of his or her duty to collect sums under Section 53356.2 and before judgment in a foreclosure action, the local agency or trustee shall dismiss the action upon payment of all of the following:

(a) The amount of any delinquent special taxes together with any penalties, interest, and costs accrued thereon to date of complete payment hereunder.

(b) Costs of suit, including, but not limited to, litigation guarantees provided by title companies with respect to all claims of ownership or interest in the subject property.

(c) Attorneys’ fees authorized by the local agency.

(d) The tax collector’s costs authorized by subdivision (d) of Section 53356.2.

(Amended by Stats. 2007, Ch. 670, Sec. 106. Effective January 1, 2008.)



53356.4

The foreclosure action shall be brought in the name of the local agency or trustee on behalf of the bondholders pursuant to Section 53356.1, and may be brought within the time specified in Section 53356.1. The complaint may be brief and need only include the following allegations:

(a) That on a stated date, a certain sum of special taxes, levied against the subject property (describing it) pursuant to this chapter, became delinquent.

(b) On that date, bonds issued pursuant to this chapter, payable in whole or in part by the subject special taxes, were outstanding.

(c) That the legislative body or trustee has ordered the foreclosure.

(Amended by Stats. 1991, Ch. 1110, Sec. 30.)



53356.5

(a) Any judgment shall decree the amount of the continuing lien against each parcel to be foreclosed, and shall order the parcel to be sold on execution as in other cases of the sale of real property by process of the court except:

(1) Notwithstanding Section 701.545 of the Code of Civil Procedure, notice of sale of any lot or parcel included in the judgment may be given pursuant to Section 701.540 of the Code of Civil Procedure any time after the expiration of 20 days after the date notice of levy on the interest in real property was served on the judgment debtor or debtors, provided that the lot or parcel to be sold is not a dwelling for not more than four families and provided that all parties whose liens are extinguished by the foreclosure judgment were either defendants in the foreclosure action or, for those parties who acquired an interest in a lien on the parcel after the recording of notice of the pending foreclosure action, received constructive notice of the action.

(2) Whenever notice of sale may be given after the expiration of 20 days after the date notice of levy was served as provided in paragraph (1), the 30-day time period contained in subdivision (h) of Section 701.540 of the Code of Civil Procedure shall be reduced to 10 days.

(3) Upon proof that the lot or parcel to be sold is not a dwelling for not more than four families, and upon determining that all parties whose liens are extinguished by the foreclosure judgment were either defendants in the foreclosure action or, for those parties who acquired an interest in a lien on the parcel after the recording of notice of the pending foreclosure action, received constructive notice of the action, pursuant to Section 716.020 of the Code of Civil Procedure, the court shall order that paragraphs (1) and (2) apply to any judgment previously entered.

(4) The minimum bid amount provided in Section 53356.6 shall apply instead of subdivision (a) of Section 701.620 of the Code of Civil Procedure.

(5) The local agency may bid at the price provided in Section 53356.6 by giving the levying officer a written receipt crediting all or part of the amount required to satisfy the judgment. If the local agency becomes the purchaser pursuant to bid, the local agency shall pay the amount of its credit bid into the redemption fund within 24 months of the date of the foreclosure sale.

(6) Notwithstanding subdivision (c) of Section 701.620 of the Code of Civil Procedure, if the minimum price required to be paid for a lot or parcel pursuant to Section 53356.6 is not obtained at a foreclosure sale, upon written request of the local agency, the levying officer shall retain the writ of sale and, provided that the writ of sale has not been returned to the court pursuant to paragraph (1) of subdivision (a) of Section 699.560 of the Code of Civil Procedure, give notice of sale pursuant to Section 701.540 of the Code of Civil Procedure without relevying on the property.

(7) As provided elsewhere in this chapter.

(b) The judgment amount shall include reasonable attorneys’ fees to be fixed by the court, together with interest, penalties, and other authorized charges and costs (all calculated up to date of judgment).

(c) The foreclosure action shall be governed and regulated by the provisions of this chapter, and also where not in conflict with this chapter, by other provisions of law generally applicable to foreclosure actions.

(Amended by Stats. 1997, Ch. 946, Sec. 5. Effective January 1, 1998.)



53356.6

Property sold hereunder may not be sold for less than the amount of the judgment plus postjudgment interest and authorized costs without the consent of the owners of 75 percent by value of the outstanding bonds.

(Added by Stats. 1988, Ch. 1365, Sec. 23.)



53356.7

No special tax installment, interest or penalties thereon, or deed shall be held invalid for any error in computation if the error is found to be comparatively negligible, or is found to be in favor of the owner of the real property affected thereby.

(Added by Stats. 1988, Ch. 1365, Sec. 24.)



53356.8

Provided the legislative body permits bonds or debt to be tendered for special taxes and the penalties and interest thereon pursuant to Section 53344.1, if the highest bid for a lot or parcel sold pursuant to a judgment of foreclosure and order of sale exceeds five thousand dollars ($5,000) and the highest bidder elects to treat the sale as a credit transaction pursuant to subdivision (c) of Section 701.590 of the Code of Civil Procedure, the balance due as provided in that section may be paid in full or in part by tender of bonds or debt, provided, however, that bonds or debt may not be tendered for costs of foreclosure, including attorney’s fees, and administrative charges incurred by the local agency with respect to removing the special taxes from the rolls of the treasurer or tax collector, or other administrative charges.

(a) Tender of bonds or debt shall be made to the local agency within seven days of the date of the sale. The local agency shall be charged with authenticating the tender and shall, within 10 days of the date of the sale, submit a written receipt to the levying officer who conducted the sale for the amount of the bond or debt tender accepted by it.

(b) Tender of cash or certified check or cashier’s check shall be made to the levying officer within 10 days of the date of the sale.

(c) The levying officer shall total the cash, certified checks and cashier’s checks, and any agency written receipts for bonds or debt to determine if the amount of the bid, plus accruing costs and interests, has been paid. In no event shall the tendering party be entitled to receive cash or other compensation in return for all or any part of the value of a tendered bond or bonds, except for recognition of their value in satisfying the amount bid.

(d) The tendering party shall comply with the provisions of Section 53344.1, as applicable as if they were fully set out in this section.

(Added by Stats. 1997, Ch. 946, Sec. 6. Effective January 1, 1998.)



53356.9

(a) Notwithstanding any other provision of this chapter or any other provision of law applicable to foreclosure action, the judgment of foreclosure and sale of a lot or parcel pursuant to this chapter shall not terminate or otherwise affect the rights of the holder of an easement in that lot or parcel.

(b) No provision of this section shall be interpreted as limiting any rights otherwise agreed to under existing contract.

(Added by Stats. 1998, Ch. 113, Sec. 1. Effective January 1, 1999.)



53357

The bonds shall be signed by the chairperson of the legislative body and countersigned by the clerk of the legislative body or his or her deputy. All signatures on the bonds may be printed, lithographed, or engraved. If any officer whose signature appears on the bonds ceases to be that officer before the delivery of the bonds, his or her signature is as effective as if he or she had remained in office. All bonds shall be payable at the office of the treasurer of the local agency or at the office of any agent designated by the local agency.

(Amended by Stats. 1986, Ch. 1102, Sec. 35. Effective September 24, 1986.)



53357.1

(a) In connection with the issuance of bonds in which a property owner agrees, by written consent, to disclose certain information on a continuous basis through the Municipal Securities Rulemaking Board’s Electronic Municipal Market Access, or successor information depository, the local agency may execute and record in the office of the county recorder, in which the community facilities district is located, a notice of the owner’s disclosure agreement for the purpose of providing notice to a subsequent transferee. The owner’s written consent shall be attached to the notice.

(b) A subsequent transferee of the property shall be subject to the disclosure obligation. Upon the termination of the disclosure obligation, the local agency may cause a notice of termination to be recorded with the office of the county recorder in which the original notice was recorded.

(c) Notwithstanding Sections 6103 and 27383, the county recorder may charge an appropriate fee for the expense incurred in recording the notices provided for in this section.

(Added by Stats. 2013, Ch. 219, Sec. 8. Effective January 1, 2014.)



53358

When the legislative body provides for the fixing and levying of special taxes and charges for the community facilities district it shall also provide for the fixing and levying of that amount of special taxes and charges within the community facilities district which is required for the payment of the principal of and interest on any outstanding bonded debt of the community facilities district, including any necessary replenishment or expenditure of bond reserve funds or accumulation of funds for future bond payments, including any amount required by federal law to be rebated to the United States on that bonded debt. The special tax or charge shall be levied and collected by the same officers and at the same time and in the same manner that all other special taxes and charges are levied and collected for the community facilities district or in any other manner specified by the legislative body. The special taxes and charges shall not exceed the authority granted by Article 2 (commencing with Section 53318) and Article 3 (commencing with Section 53330). All of the collections for payment of principal and interest on bonds shall be paid into the community facilities district bond fund and reserve or other fund for the particular community facilities district and shall be used solely for the payment of the principal of and interest on the outstanding bonds of the community facilities district.

(Amended by Stats. 1991, Ch. 1110, Sec. 31.)



53359

An action to determine the validity of bonds issued pursuant to this chapter or the validity of any special taxes levied pursuant to this chapter may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure but shall, notwithstanding the time limits specified in Section 860 of the Code of Civil Procedure, be commenced within 30 days after the voters approve the issuance of the bonds or the special tax if the action is brought by an interested person pursuant to Section 863 of the Code of Civil Procedure. Any appeal from a judgment in that action or proceeding shall be commenced within 30 days after entry of judgment.

(Amended by Stats. 1986, Ch. 1102, Sec. 37. Effective September 24, 1986.)



53359.5

(a) The legislative body shall, no later than 30 days prior to the sale of any bonds pursuant to this article, give written notice of the proposed sale to the California Debt and Investment Advisory Commission by mail, postage prepaid, or by any other method approved by the California Debt and Investment Advisory Commission, as required by Chapter 11.5 (commencing with Section 8855) of Division 1 of Title 2.

(b) On and after January 1, 1993, each year after the sale of any bonds, including refunding bonds, pursuant to this article, and until the final maturity of the bonds, the legislative body shall, not later than October 30 of each year, supply the following information to the California Debt and Investment Advisory Commission by mail, postage prepaid, or by any other method approved by the California Debt and Investment Advisory Commission:

(1) Issuer name.

(2) Community facilities district number or name.

(3) Name, title, and series of the bond issue.

(4) Credit rating and name of the rating agency.

(5) Date of the bond issue and the original principal amount.

(6) Reserve fund minimum balance required.

(7) The principal amount of bonds outstanding.

(8) The balance in the bond reserve fund.

(9) The balance in the capitalized interest fund, if any.

(10) The number of parcels that are delinquent with respect to their special tax payments, the amount that each parcel is delinquent, the total amount of special taxes due on the delinquent parcels, the length of time that each has been delinquent, when foreclosure was commenced for each delinquent parcel, the total number of foreclosure parcels for each date specified, and the total amount of tax due on the foreclosure parcels for each date specified.

(11) The balance in any construction funds.

(12) The assessed value of all parcels subject to special tax to repay the bonds as shown on the most recent equalized roll, the date of assessed value reported, and the source of the information.

(13) The total amount of special taxes due, the total amount of unpaid special taxes, and whether or not the special taxes are paid under the county’s Teeter Plan (Chapter 6.6 (commencing with Section 54773)).

(14) The reason and the date, if applicable, that the issue was retired.

(15) Contact information for the party providing the information.

(c) In addition, with respect to any bonds sold pursuant to this article, regardless when sold, and until the final maturity of the bonds, the legislative body shall notify the California Debt and Investment Advisory Commission by mail, postage prepaid, or by any other method approved by the California Debt and Investment Advisory Commission, within 10 days if any of the following events occur:

(1) The local agency or its trustee fails to pay principal and interest due on any scheduled payment date.

(2) Funds are withdrawn from a reserve fund to pay principal and interest on the bonds that reduce the reserve fund to less than the reserve requirement.

(d) Neither the legislative body nor the California Debt and Investment Advisory Commission shall be liable for any inadvertent error in reporting the information required by this section.

(Amended by Stats. 2007, Ch. 670, Sec. 107. Effective January 1, 2008.)



53359.7

Current information on the items listed in Section 53359.5 is a matter of public record, within the meaning of the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1, even if the information is physically held by an agent or trustee of the public agency. Neither the legislative body, nor any of its officers, agents, or trustees shall be liable in any way for making that financial information available to anyone requesting it or for otherwise making it available to the public.

(Added by Stats. 1993, Ch. 1193, Sec. 11. Effective January 1, 1994.)



53360

The community facilities district may sell the bonds so issued at the times or in the manner the legislative body deems to be to the public interest. However, except as otherwise provided in Section 53360.4, all bonds shall be sold on sealed proposals or through generally accepted electronic means to the highest bidder, after advertising for bids by publication of notice of sale pursuant to Section 53692. If no bids are received or if the legislative body determines that the bids received are not satisfactory as to price or responsibility of the bidders, the legislative body may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Amended by Stats. 2007, Ch. 670, Sec. 108. Effective January 1, 2008.)



53360.4

Notwithstanding Section 53360, the legislative body may sell bonds at private sale, without advertising for bids, if the legislative body determines that the action would result in a lower overall cost.

(Amended by Stats. 1985, Ch. 1035, Sec. 2.)



53360.7

The legislative body may provide that bonds shall bear a variable interest rate, and for the manner and intervals in which the rate shall vary. The variable rate shall not exceed the maximum rate permitted by Section 53531 or any other applicable provision of law limiting the maximum interest rate on bonds.

(Added by Stats. 1984, Ch. 1406, Sec. 4. Effective September 26, 1984.)



53361

Any bonds issued by a district organized under the provisions of this chapter are hereby given the same force, value and use as bonds issued by any municipality and shall be exempt from all taxation within the state.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53361.1

All bonds issued by any district payable from taxes or charges are legal investments for all trust funds, for the trust funds of all insurance companies, the state school funds, and any funds which may be invested in bonds of cities, counties, cities and counties, school districts, or municipalities in the state.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53362

The legislative body may, by resolution, issue new bonds to refund any or all of the district bonds outstanding or improvement area bonds outstanding that have been issued pursuant to this article.

(Repealed and added by Stats. 1984, Ch. 269, Sec. 29. Effective July 3, 1984.)



53362.5

Refunding bonds shall not be issued if the total interest cost to maturity on the refunding bonds plus the principal amount of the refunding bonds exceeds the total interest cost to maturity on the bonds to be refunded plus the principal amount of the bonds to be refunded. Subject to these limitations, the principal amount of the refunding bonds may be more than, less than, or the same as the principal amount of the bonds to be refunded.

(Amended by Stats. 2007, Ch. 670, Sec. 109. Effective January 1, 2008.)



53362.7

The total authorized amount of the bonded indebtedness of a district or an improvement area therein, as approved by the qualified voter thereof, shall not be reduced by the principal amount of any refunding bonds issued to refund any or all outstanding bonds of the district or improvement area. This section does not constitute a change in, but is declaratory of, the existing law.

(Added by Stats. 1987, Ch. 1440, Sec. 14.)



53363

Except as otherwise provided in this article, the legislative body may issue refunding bonds without repeating any of the procedures required for the approval of the original bond issue, if the legislative body determines that it would be prudent in the management of its fiscal affairs to issue the refunding bonds.

(Repealed and added by Stats. 1984, Ch. 269, Sec. 32. Effective July 3, 1984.)



53363.2

If the legislative body determines to issue refunding bonds pursuant to this article it shall adopt a resolution providing for their issuance. The resolution shall:

(a) Describe the bonds being refunded and state the date on which it is anticipated that the exchange or purchase necessary to effect the refunding will occur.

(b) Fix the date of the refunding bonds.

(c) Designate the denomination or denominations of the refunding bonds.

(d) Fix the minimum rate or rates of interest to be paid on the refunding bonds.

(e) Fix the maturity dates of the refunding bonds, which shall not exceed the latest maturity date of the bonds being refunded.

(f) Designate the place or places of payment of principal and interest on the refunding bonds and on the bonds to be refunded.

(g) Describe the form of the refunding bonds.

(h) State the designated costs of issuing the refunded bonds, as defined by Section 53363.8.

(Added by Stats. 1984, Ch. 269, Sec. 33. Effective July 3, 1984.)



53363.5

Any refunding bonds issued pursuant to this article may be exchanged for the bonds to be refunded on such basis as the legislative body determines is for the benefit of the district, but shall be issued in compliance with Section 53362.5. As an alternative to exchanging the refunding bonds for the bonds to be refunded, the legislative body may sell the refunding bonds at public or private sale. The proceeds of any sale of refunding bonds for cash shall be placed in the treasury of the local agency to the credit of a fund to be established for the purpose of refunding the bonds to be refunded, which fund shall be designated the “refunding fund,” and the proceeds of the sale shall be applied only as permitted by this article. The funds shall be secured and may be invested in accordance with any other laws applicable to the funds of the local agency.

(Amended by Stats. 1986, Ch. 1102, Sec. 38.5. Effective September 24, 1986.)



53363.7

The designated costs of issuing the refunding bonds, as defined by Section 53363.8, may be paid by the purchaser of the refunding bonds or may be paid from any other legally available source, including any available revenues of the legislative body, the proceeds of sale of the refunding bonds, the interest or other gain derived from the investment of any of the proceeds of sale of the refunding bonds, or any combination thereof, as determined by the legislative body. However, any amounts paid by the local agency other than from the proceeds of sale of the refunding bonds or from interest or other gains derived from the investment of the proceeds of sale shall be added to the total interest cost to maturity on the refunding bonds in determining whether the issuance of the refunding bonds complies with Section 53362.5.

(Amended by Stats. 2007, Ch. 670, Sec. 110. Effective January 1, 2008.)



53363.8

For purposes of this article, the term “designated costs of issuing the refunding bonds” means any of the following costs and expenses designated by the legislative body in the resolution providing for the issuance of the refunding bonds:

(a) All expenses incident to the calling, retiring, or paying of the bonds to be refunded and incident to the issuance of refunding bonds, including the charges of any agent in connection with the issuance of the refunding bonds or in connection with the redemption or retirement of the bonds to be refunded.

(b) Either of the following:

(1) The interest upon the refunding bonds from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(c) Any premium necessary in the calling or retiring of the bonds to be refunded.

(Added by Stats. 1984, Ch. 269, Sec. 37. Effective July 3, 1984.)



53363.9

(a) The proceeds and investments in the “refunding fund” shall be in an amount sufficient to meet either the requirements of paragraph (1) or paragraph (2) at the time of issuance of the refunding bonds, as certified by a certified public accountant licensed to practice in this state.

(1) The proceeds and investments, together with any interest or other gain to be derived from any such investment, shall be in an amount sufficient to pay the principal, interest, and redemption premiums, if any, on the refunded bonds as they become due or at designated dates prior to maturity and the designated costs of issuance of the refunding bonds.

(2) The proceeds and investments, together with any interest or other gain to be derived from any such investment, shall be in an amount sufficient to pay the principal, interest, and redemption premiums, if any, on the refunding bonds prior to the maturity of the bonds to be refunded or prior to a designated date or dates before the maturity of the bonds to be refunded, the principal and any redemption premiums due on the refunded bonds at maturity or upon that designated date or dates, and the designated costs of issuance of the refunding bonds.

(b) The proceeds and any other cash in the “refunding fund” shall be held uninvested or shall be invested in noncallable obligations of, or obligations guaranteed as to principal and interest by, the United States of America or any agency or instrumentality thereof, when those obligations are backed by the full faith and credit of the United States of America, and shall be in an amount sufficient to pay the principal, interest, and redemption premiums, if any, on the refunded bonds as they become due or at designated dates prior to maturity, in which case certification of a certified public accountant licensed to practice in this state shall not be required.

(Amended by Stats. 2013, Ch. 219, Sec. 9. Effective January 1, 2014.)



53364

Following the issuance of any refunding bonds pursuant to this article, the treasurer of the local agency shall provide for the payment of principal and interest on the refunding bonds in the same manner as for the bonds being refunded. Payments on the refunding bonds may be made from the “refunding fund” or from the redemption fund established for the bonds being refunded. However, the bonds being refunded shall have a priority claim on funds in the redemption fund.

(Repealed and added by Stats. 1984, Ch. 269, Sec. 40. Effective July 3, 1984.)



53364.2

(a) If further facilities or services are authorized to be financed by the district, savings achieved through the issuance of refunding bonds may be used by the legislative body for those purposes.

(b) If no further facilities or services are authorized to be financed by the district, any savings achieved through the issuance of refunding bonds shall be used by the legislative body to reduce the special taxes levied to retire outstanding bonds.

(c) Savings achieved through the issuance of refunding bonds may be used pursuant to both subdivisions (a) and (b) in proportions determined by the legislative body.

(d) For purposes of this section, the terms “savings achieved through the issuance of refunding bonds” means the difference between the principal and interest to maturity of the refunded bonds and the principal and interest to maturity of the refunding bonds.

(e) If savings are to be used for authorized facilities, bonds may be issued that are secured by that savings.

(Amended by Stats. 2007, Ch. 670, Sec. 111. Effective January 1, 2008.)



53364.5

Any bonds issued by the district may be made callable by resolution of the legislative body adopted at or prior to the time of issuing the bonds. When bonds are made callable a statement to that effect shall be set forth on the face of the bonds. Callable bonds may be redeemed on any date prior to their fixed maturity in the amounts, manner, and prices prescribed by the legislative body.

(Amended by Stats. 2007, Ch. 670, Sec. 112. Effective January 1, 2008.)



53365

Notice designating the bonds called for redemption shall be mailed to the underwriter or other first purchaser and to the registered owners of the bonds to be called by first-class mail. The notice shall be mailed not less than 30 nor more than 90 days prior to the date fixed for redemption.

(Repealed and added by Stats. 1991, Ch. 1110, Sec. 33.5.)



53365.5

If on the date fixed for redemption, the area has provided funds available for payment of the principal and interest of the bonds called, interest on the bonds shall cease.

(Added by Stats. 1982, Ch. 1451, Sec. 1.)



53365.7

(a) The legislative body may, by resolution and without the necessity of calling and holding an election, borrow money in anticipation of the sale of bonds which have been authorized pursuant to this article, but which have not been sold and delivered, issue negotiable bond anticipation notes therefor, and renew the notes from time to time. The maximum maturity of any such notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original notes.

(b) The principal and interest on the notes may be paid from any money available for their payment. Any portion of the principal or interest which is due and payable shall be paid from the proceeds of the next sale of bonds in anticipation of which the notes were issued.

(c) The proceeds of notes issued pursuant to this section may be used for any purpose for which the bonds in anticipation of which the notes were issued may be used.

(d) The notes shall not be issued in any amount in excess of the aggregate amount of bonds which the legislative body has been authorized to issue, less the amount of any bonds of such authorized issue which have been previously sold and less the amount of other bond anticipation notes issued previously and outstanding at that time.

(e) The legislative body may, in its resolution authorizing the issuance of notes, provide that the note shall be subject to call and redemption prior to maturity, at the option of the district, at such price or prices as may be fixed in the resolution, but not to exceed a premium of 6 percent of the par value of the note so subject to redemption. The resolution shall fix the method of giving notice of redemption to the holders of notes to be redeemed and the price or prices at which the note shall be subject to redemption. Any notes that are subject to call and redemption prior to maturity shall contain a recital to that effect on their face and no note shall be subject to call or redemption prior to its fixed maturity date unless it contains that recital.

(f) The notes shall be issued and sold in the same manner as the bonds.

(g) The notes and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitations which a resolution of the legislative body authorizing the issuance of bonds may contain.

(h) The legislative body shall, in its resolution authorizing the issuance of notes, provide a remedy if the anticipated bonds cannot be sold at the time or in the amount specified in the resolution, or if any default occurs with respect to the notes. Any remedy which is so provided shall limit the obligations of property owners within the community facilities district to the special tax authorized and levied pursuant to this chapter, except that the legislative body may enter into an agreement with any of the property owners within the district pledging some or all of the real property of those property owners who are a party to the agreement as additional security for the notes. The legislative body may authorize the levy of a supplemental special tax in an amount sufficient to secure a note issued pursuant to this section, if that special tax is fully described as to the rate, method of apportionment, and conditions under which it may be levied in the resolution of intention prepared pursuant to Section 53321. This special tax shall be subject to the procedures and voting requirements for any special tax levied under the authority of this chapter.

(Added by Stats. 1984, Ch. 269, Sec. 42. Effective July 3, 1984.)






ARTICLE 6 - Transfer of Community Facilities Districts

53368

Unless the context otherwise requires, the definitions contained in this section shall govern the construction of this article.

(a) “City” means any city, including a chartered city.

(b) “County” means any county of the state.

(c) “Districts” means community facilities districts created pursuant to this chapter.

(d) “Governing boards” means, in the case of the county, the board of supervisors of the county and, in the case of the city, the city council of the city.

(Added by Stats. 1994, Ch. 165, Sec. 1. Effective January 1, 1995.)



53368.1

Notwithstanding any other provision of law, the authority for the governance of one or more districts may be transferred from the jurisdiction of a county to the jurisdiction of a city upon written agreement entered into between the governing boards of the county and the city and satisfaction of any conditions contained in the agreement and the conditions to transfer contained in Section 53368.2.

(a) The legislative body empowered pursuant to this chapter to exercise all authority over the district shall be the governing board of the city.

(b) The legal name of the district shall be changed so that the words “County of ____” are deleted therefrom and replaced by the words “City of ____.”

(c) Neither a county nor any of its officers, members, employees, or agents shall bear any liability for any action taken with regard to the district on or after the effective date of the transfer of jurisdiction.

(Added by Stats. 1994, Ch. 165, Sec. 1. Effective January 1, 1995.)



53368.2

The transfer of jurisdiction of a district from the governing board of the county to the governing board of the city shall be effective only if the following shall have occurred:

(a) An amended boundary map shall have been recorded with respect to the district with the county recorder in conformity with this subdivision. The amended map shall comply with the requirements of Section 3110 of the Streets and Highways Code, except that the word “proposed” shall not appear on the face of the map and the date and number of the resolution referred to in paragraph (2) of subdivision (b) of Section 3110 shall be the date and number of the resolution adopted by the governing board of the city authorizing the transfer. The amended boundary map shall include on its face the new name of the district and a statement to the effect that it amends the boundary map for (here insert original name or number of district or both the name and number of district, together with county), State of California, prior recorded at book ____ of maps of assessment and community facilities districts at page ____ in the office of the county recorder for the County of ____, State of California. The county recorder shall endorse, file, and cross-index the amended boundary map in accordance with Section 3113 of the Streets and Highways Code.

(b) An amended notice of special tax lien shall be recorded with the county recorder in the form required by Section 3114.5 of the Streets and Highways Code which shall reference the original notice which it is amending; provided, however, that the notice shall state the amended name of the district, reference the amended boundary map filed in accordance with subdivision (a) and the names of the owners and the list of assessor’s parcel numbers to be appended to the amended notice shall be the list that was attached to the original notice of special tax lien that was filed with respect to the district. The county recorder shall record the amended notice of special tax lien, endorse it, and index it, as further provided in Section 3114.5 of the Streets and Highways Code. The provisions of Section 3115.5 of the Streets and Highways Code shall apply to the amended notice of special tax lien as if it were a notice of special tax lien recorded pursuant to Section 3114.5 of the Streets and Highways Code.

(c) The clerk of the governing board of the city shall have mailed notice to each property owner within the district as set forth on the latest secured assessment roll of the county, which notice shall state the amended name of the district, the effective date of the transfer of jurisdiction, the name and telephone number of the person or office at the city that will be responsible for annually preparing the current roll of special tax levy, as required by subdivision (a) of Section 53340.2, and from whom the notice specified in subdivision (b) of Section 53340.2 and other information regarding the district may be obtained.

(d) The city shall have adopted policies as required by Section 53312.7.

(e) For a district with outstanding bonded indebtedness, replacement bonds stating that the transfer of jurisdiction is being made in accordance with this article shall have been executed and delivered by the governing board of the city and delivered to the fiscal agent for the bonds.

(f) The governing board of the county shall have adopted a resolution granting its final consent to the transfer of jurisdiction for the district.

(Added by Stats. 1994, Ch. 165, Sec. 1. Effective January 1, 1995.)



53368.3

Neither the enactment of this article nor any action taken pursuant hereto with respect to the transfer of jurisdiction of a district, nor the failure of any property owner to receive notice as provided in subdivision (c) of Section 53368.2, shall in any way impair any existing special tax lien, the priority thereof, any pledge of special taxes or other revenues to the repayment of any bonds or the validity of any bonds of a district.

(Added by Stats. 1994, Ch. 165, Sec. 1. Effective January 1, 1995.)









CHAPTER 2.6 - Infrastructure and Revitalization Financing Districts

ARTICLE 1 - General Provisions

53369

It is the intent of the Legislature in enacting this chapter to establish a long-term permanent program that provides local governments with tools and resources for specified purposes, including, but not limited to, public infrastructure, affordable housing, economic development and job creation, and environmental protection and remediation, in a manner that encourages local cooperation and includes appropriate protections for state and local taxpayers.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.1

Unless the context otherwise requires, the definitions contained in this article shall govern the construction of this chapter.

(a) “Affected taxing entity” means any governmental taxing agency that levied or had levied on its behalf a property tax on all or a portion of the property located in the proposed district in the fiscal year prior to the designation of the district, but not including any county office of education, school district, or community college district.

(b) “City” means a city, county, city and county, or joint powers authority, where that entity is acting as the military base reuse authority established pursuant to Title 7.86 (commencing with Section 67800).

(c) “Debt” means any binding obligation to repay a sum of money, including obligations in the form of bonds, certificates of participation, long-term leases, loans from government agencies, or loans from banks, other financial institutions, private businesses, or individuals.

(d) “Designated official” means the city engineer or other appropriate official designated pursuant to Section 53369.13.

(e) (1) “District” means an infrastructure and revitalization financing district.

(2) An infrastructure and revitalization financing district is a “district” within the meaning of Section 1 of Article XIII A of the California Constitution.

(f) “Infrastructure and revitalization financing district” means a legally constituted governmental entity established pursuant to this chapter for the sole purpose of financing facilities authorized by this chapter.

(g) “Landowner” or “owner of land” means any person shown as the owner of land on the last equalized assessment roll or otherwise known to be the owner of the land by the legislative body. The legislative body does not have any obligation to obtain other information as to the ownership of land, and its determination of ownership shall be final and conclusive for the purposes of this chapter. A public agency is not a landowner or owner of land for purposes of this chapter, unless the public agency owns all of the land to be included within the proposed district.

(h) “Legislative body” means the city council, board of supervisors, or joint powers authority that is acting as the military base reuse authority established pursuant to Title 7.86 (commencing with Section 67800).

(i) “Project area” means a defined area within a district in which the activities of the district share a common purpose or goal and an overall financing plan.

(j) “Public works” means public facilities or any other facilities described in Section 53369.3 that are to be financed in whole or in part by the district.

(k) “Net available revenue” means periodic distributions to the city from the Redevelopment Property Tax Trust Fund, created pursuant to Section 34170.5 of the Health and Safety Code, that are available to the city after all preexisting legal commitments and statutory obligations funded from that revenue are made pursuant to Part 1.85 (commencing with Section 34170) of Division 24 of the Health and Safety Code. Net available revenue shall not include any funds deposited by the county auditor-controller into the Redevelopment Property Tax Trust Fund or funds remaining in the Redevelopment Property Tax Trust Fund, prior to distribution. Net available revenues shall not include any moneys payable to a school district that maintains kindergarten or grades 1 to 12, inclusive, or a community college district, or the Educational Revenue Augmentation Fund, pursuant to paragraph (4) of subdivision (a) of Section 34183 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.2

(a) The revenues available pursuant to Article 3 (commencing with Section 53369.30) may be used directly for work allowed pursuant to Section 53369.3, may be accumulated for a period not to exceed five years to provide a fund for that work, may be pledged to pay the principal of, and interest on, bonds issued pursuant to Article 4 (commencing with Section 53369.40), or may be pledged to pay the principal of, and interest on, bonds issued pursuant to the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) or the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311)), the proceeds of which have been or will be used entirely for allowable purposes of the district. The revenue of the district may also be advanced for allowable purposes of the district to an Integrated Financing District established pursuant to Chapter 1.5 (commencing with Section 53175), in which case the district may be party to a reimbursement agreement established pursuant to that chapter. The revenues of the district may also be committed to paying for any completed facility acquired pursuant to Section 53369.3 over a period of time, including the payment of a rate of interest not to exceed the bond buyer index rate on the day that the agreement to repay is entered into by the city.

(b) The legislative body may enter into an agreement with any affected taxing entity providing for the construction of, or assistance in, financing facilities.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.3

(a) A district may finance (1) the purchase, construction, expansion, improvement, seismic retrofit, or rehabilitation of any real or other tangible property with an estimated useful life of 15 years or longer which satisfies the requirements of subdivision (b), (2) planning and design work that is directly related to the purchase, construction, expansion, improvement, rehabilitation, or seismic retrofit of that property, and (3) the costs described in Sections 53369.6 and 53369.31. The facilities need not be physically located within the boundaries of the district. A district may not finance routine maintenance, repair work, or the costs of ongoing operation or providing services of any kind.

(b) The district shall finance only facilities or projects of communitywide significance, including, but not limited to, any of the following:

(1) Highways, interchanges, ramps and bridges, arterial streets, parking facilities, and transit facilities.

(2) Sewage treatment and water reclamation plants and interceptor pipes.

(3) Facilities and watershed lands used for the collection and treatment of water for urban uses.

(4) Flood management, including levees, bypasses, dams, retention basins, and drainage channels.

(5) Child care facilities.

(6) Libraries.

(7) Parks, recreational facilities, open space, and habitat restoration.

(8) Facilities for the transfer and disposal of solid waste, including transfer stations and vehicles.

(9) Brownfields restoration and other environmental mitigation.

(10) Purchase of land and property for development purposes and related site improvements.

(11) Acquisition, construction, or repair of housing for rental or purchase, including multipurpose facilities.

(12) Acquisition, construction, or repair of commercial or industrial structures for private use.

(13) The repayment of the transfer of funds to a military base reuse authority pursuant to Section 67851 that occurred on or after the creation of the district.

(c) Any district that constructs dwelling units shall set aside not less than 20 percent of those units to increase and improve the community’s supply of low- and moderate-income housing available at an affordable housing cost, as defined by Section 50052.5 of the Health and Safety Code, or at an affordable rent, as defined by Section 50053 of the Health and Safety Code, to persons and families of low and moderate income, as defined in Section 50093 of the Health and Safety Code.

(d) A district may utilize any powers under the Polanco Redevelopment Act (Article 12.5 (commencing with Section 33459) of Chapter 4 of Part 1 of Division 24 of the Health and Safety Code), and finance any action necessary to implement that act.

(e) A district may finance any project that implements a sustainable communities strategy prepared pursuant to Section 65080.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.4

(a) A city may form a district to finance a project or projects on a former military base pursuant to the requirements set forth in this chapter.

(b) A district formed under this section may finance a project pursuant to this section or Section 53369.3 only if the project is consistent with the authority reuse plan and is approved by the military base reuse authority, if applicable.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.5

(a) A district may finance only the facilities or services authorized in this chapter. The additional facilities or services may not supplant facilities or services already available within that territory when the district was created, except if those facilities or services are essentially nonfunctional, obsolete, hazardous, or in need of upgrading or rehabilitation. The additional facilities or services may supplement those facilities and services as needed to serve new developments.

(b) A district may include areas that are not contiguous. A district may be divided into project areas, each of which may be subject to distinct limitations established under this chapter. The legislative body may, at any time, add territory to a district or amend the infrastructure financing plan for the district by conducting the same procedures for the formation of a district or approval of bonds, if applicable, as provided pursuant to this chapter.

(c) Any district may finance any project or portion of a project that is located in, or overlaps with, any redevelopment project area or former redevelopment project area or former military base, inclusively referred to as “overlapping.” In the case of overlapping, the successor agency to the former redevelopment agency shall receive a finding of completion, as described in Section 34179.7 of the Health and Safety Code, prior to the district financing any project or portion of a project in the overlapping area.

(d) Notwithstanding subdivision (c), any debt or obligation of a district shall be subordinate to an enforceable obligation of a former redevelopment agency, as defined in Section 34171 of the Health and Safety Code. For purposes of this chapter, the division of taxes allocated to the district pursuant to subdivision (b) of Section 53369.30 shall not include any taxes required to be deposited by the county auditor-controller into the Redevelopment Property Tax Trust Fund created pursuant to subdivision (b) of Section 34170.5 of the Health and Safety Code.

(e) The legislative body of the city forming the district may choose to dedicate any portion of its net available revenue to the district through the financing plan described in Section 53369.14.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.6

It is the intent of the Legislature that the establishment of a district should not ordinarily lead to the removal of existing functional, habitable, and safe dwelling units. If, however, any dwelling units are proposed to be removed or destroyed in the course of private development or facilities construction within the area of the district, the legislative body shall do all of the following:

(a) Within four years of the removal or destruction, cause or require the construction or rehabilitation, for rental or sale to persons or families of low or moderate income, of an equal number of replacement dwelling units at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, or affordable rent, as defined in Section 50053 of the Health and Safety Code, within the territory of the district if the dwelling units removed were inhabited by persons or families of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(b) Within four years of the removal or destruction, cause or require the construction or rehabilitation, for rental or sale to persons of low or moderate income, a number of dwelling units which is at least one unit but not less than 20 percent of the total dwelling units removed at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, or affordable rent, as defined in Section 50053 of the Health and Safety Code, within the territory of the district if the dwelling units removed or destroyed were not inhabited by persons of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(c) In the case of dwelling units located on a former military base that are destroyed or removed in connection with a base reuse plan, replacement dwelling units required by subdivision (a) or (b) may be located anywhere within the territory of the former military base consistent with the base reuse plan, local general plan, and infrastructure financing plan, as applicable.

(d) Provide relocation assistance and make all the payments required by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1, to persons displaced by any public or private development occurring within the territory of the district. This displacement shall be deemed to be the result of public action.

(e) Ensure that removal or destruction of any dwelling units occupied by persons or families of low or moderate income not take place unless and until there are suitable housing units, at comparable cost to the units from which the persons or families were displaced, available and ready for occupancy by the residents of the units at the time of their displacement. The housing units shall be suitable to the needs of these displaced persons or families and shall be decent, safe, sanitary, and otherwise standard dwellings.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.7

Any action or proceeding to attack, review, set aside, void, or annul the creation of a district, adoption of an infrastructure financing plan, including a division of taxes thereunder, or an election pursuant to this chapter shall be commenced within 30 days after the enactment of the ordinance creating the district pursuant to Section 53369.23. Consistent with the time limitations of this section, such an action or proceeding with respect to a division of taxes under this chapter may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, except that Section 869 of the Code of Civil Procedure shall not apply.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.8

An action to determine the validity of the issuance of bonds pursuant to this chapter may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. However, notwithstanding the time limits specified in Section 860 of the Code of Civil Procedure, the action shall be commenced within 30 days after adoption of the resolution pursuant to Section 53369.44 providing for issuance of the bonds if the action is brought by an interested person pursuant to Section 863 of the Code of Civil Procedure. Any appeal from a judgment in that action or proceeding shall be commenced within 30 days after entry of judgment.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)






ARTICLE 2 - Preparation and Adoption of Infrastructure Revitalization Financing District Plans

53369.10

A legislative body of a city may designate one or more proposed infrastructure revitalization financing districts pursuant to this chapter. Proceedings for the establishment of a district shall be instituted by the adoption of a resolution of intention to establish the proposed district and shall do all of the following:

(a) State that an infrastructure revitalization financing district is proposed to be established under the terms of this chapter and describe the boundaries of the proposed district and any project area proposed within the district, which may be accomplished by reference to a map on file in the office of the clerk of the city.

(b) State the type of facilities proposed to be financed by the district. The district may only finance facilities authorized by Section 53369.3.

(c) State that incremental property tax revenue from the city and some or all affected taxing entities within the district may be used to finance these facilities.

(d) State that net available revenue from the city may be used to finance these facilities and state the maximum portion of the net available revenue to be committed to the district for each year during which the district will receive these revenues.

(e) Fix a time and place for a public hearing on the proposal.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.11

The legislative body shall cause a copy of the resolution of intention to create the district to be mailed to each owner of land within the district.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.12

The legislative body shall cause a copy of the resolution to be mailed to each affected taxing entity.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.13

After adopting the resolution pursuant to Section 53369.10, the legislative body shall designate and direct the city engineer or other appropriate official to prepare an infrastructure plan pursuant to Section 53369.14.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.14

After receipt of a copy of the resolution of intention to establish a district, the official designated pursuant to Section 53369.13 shall prepare a proposed infrastructure financing plan. The infrastructure financing plan shall be consistent with the general plan of the city within which the district is located and shall include all of the following:

(a) A map and legal description of the proposed district, which may include all or a portion of the district designated by the legislative body in its resolution of intention.

(b) A description of the facilities required to serve the development proposed in the area of the district including those to be provided by the private sector, those to be provided by governmental entities without assistance under this chapter, those improvements and facilities to be financed with assistance from the proposed district, and those to be provided jointly. The description shall include the proposed location, timing, and costs of the improvements and facilities.

(c) A finding that the facilities are of communitywide significance.

(d) A financing section, which shall contain all of the following information:

(1) A specification of the maximum portion of the incremental tax revenue of the city and of each affected taxing entity proposed to be committed to the district for each year during which the district will receive incremental tax revenue. The portion need not be the same for all affected taxing entities. The portion may change over time.

(2) A projection of the amount of tax revenues expected to be received by the district in each year during which the district will receive tax revenues, including an estimate of the amount of tax revenues attributable to each affected taxing entity proposed to be committed to the district for each year. If applicable, the plan shall also include a specification of the maximum portion of the net available revenue of the city proposed to be committed to the district for each year during which the district will receive revenue. The portion may vary over time.

(3) A plan for financing the facilities to be assisted by the district, including a detailed description of any intention to incur debt.

(4) A limit on the total number of dollars of taxes that may be allocated to the district pursuant to the plan.

(5) A date on which the district shall cease to exist, by which time all tax allocation, including any allocation of net available revenue, to the district will end. The date shall not be more than 40 years from the date on which the ordinance forming the district is adopted pursuant to Section 53369.23, or a later date, if specified by the ordinance, on which the allocation of tax increment will begin. The district may issue debt with a final maturity date of up to 30 years from the date of issuance of each debt issue, subject to the time limit on tax allocation to the district.

(6) An analysis of the costs to the city of providing facilities and services to the area of the district while the area is being developed and after the area is developed. The plan shall also include an analysis of the tax, fee, charge, and other revenues expected to be received by the city as a result of expected development in the area of the district.

(7) An analysis of the projected fiscal impact of the district and the associated development upon each affected taxing entity that is proposed to participate in financing the district.

(8) A plan for financing any potential costs that may be incurred by reimbursing a developer of a project that is both located entirely within the boundaries of that district and qualifies for the Transit Priority Project Program, pursuant to Section 65470, including any permit and affordable housing expenses related to the project.

(e) If any dwelling units occupied by persons or families of low or moderate income are proposed to be removed or destroyed in the course of private development or facilities construction within the area of the district, a plan providing for replacement of those units and relocation of those persons or families consistent with the requirements of Section 53369.6.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.15

The infrastructure financing plan shall be sent to each owner of land within the proposed district and to each affected taxing entity together with any report required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) that pertains to the proposed facilities or the proposed development project for which the facilities are needed, and shall be made available for public inspection. The report shall also be sent to the planning commission and the legislative body.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.16

The designated official shall consult with each affected taxing entity, and, at the request of any affected taxing entity, shall meet with representatives of an affected taxing entity. Any affected taxing entity may suggest revisions to the plan.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.17

The legislative body shall conduct a public hearing prior to adopting the proposed infrastructure financing plan. The public hearing shall be called no sooner than 60 days after the plan has been sent to each affected taxing entity. In addition to the notice given to landowners and affected taxing entities pursuant to Sections 53369.11 and 53369.12, notice of the public hearing shall be given by publication not less than once a week for four successive weeks in a newspaper of general circulation published in the city in which the proposed district is located. The notice shall state that the district will be used to finance public works, briefly describe the public works, briefly describe the proposed financial arrangements, including the proposed commitment of incremental tax revenue, describe the boundaries of the proposed district and state the day, hour, and place when and where any persons having any objections to the proposed infrastructure financing plan, or the regularity of any of the prior proceedings, may appear before the legislative body and object to the adoption of the proposed plan by the legislative body.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.18

At the hour set in the required notices, the legislative body shall proceed to hear and pass upon all written and oral objections. The hearing may be continued from time to time. The legislative body shall consider the recommendations, if any, of affected taxing entities, and all evidence and testimony for and against the adoption of the plan. The legislative body may modify the plan by eliminating or reducing the size and cost of proposed public works, by reducing the amount of proposed debt, or by reducing the portion, amount, or duration of incremental tax revenues to be committed to the district.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.19

(a) The legislative body shall not enact a resolution proposing formation of a district and providing for the division of taxes of any affected taxing entity pursuant to Article 3 (commencing with Section 53369.30), unless a resolution approving the plan has been adopted by the governing body of each affected taxing entity which is proposed to be subject to division of taxes pursuant to Article 3 (commencing with Section 53369.30) has been filed with the legislative body at or prior to the time of the hearing.

(b) In the case of an affected taxing entity that is a special district that provides fire protection services and where the county board of supervisors is the governing authority or has appointed itself as the governing board of the district, the plan shall be adopted by a separate resolution approved by the district’s governing authority or governing board.

(c) This section shall not be construed to prevent the legislative body from amending its infrastructure financing plan and adopting a resolution proposing formation of the infrastructure revitalization financing district without allocation of the tax revenues of any affected taxing entity which has not approved the infrastructure financing plan by resolution of the governing body of the affected taxing entity.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.20

(a) At the conclusion of the hearing, the legislative body may adopt a resolution proposing adoption of the infrastructure financing plan, as modified, and formation of the infrastructure revitalization financing district in a manner consistent with Section 53369.19, or it may abandon the proceedings. If the legislative body adopts a resolution proposing formation of the district, it shall then submit the proposal to create the district to the qualified electors of the proposed district in the next general election or in a special election to be held, notwithstanding any other requirement, including any requirement that elections be held on specified dates, contained in the Elections Code, at least 90 days, but not more than 180 days, following the adoption of the resolution of formation. The legislative body shall provide the resolution of formation, a certified map of sufficient scale and clarity to show the boundaries of the district, and a sufficient description to allow the election official to determine the boundaries of the district to the official conducting the election within three business days after the adoption of the resolution of formation. The assessor’s parcel numbers for the land within the district shall be included if it is a landowner election or the district does not conform to an existing district’s boundaries and if requested by the official conducting the election. If the election is to be held less than 125 days following the adoption of the resolution of formation, the concurrence of the election official conducting the election shall be required. However, any time limit specified by this section or requirement pertaining to the conduct of the election may be waived with the unanimous consent of the qualified electors of the proposed district and the concurrence of the election official conducting the election.

(b) If at least 12 persons have been registered to vote within the territory of the proposed district for each of the 90 days preceding the close of the hearing, the vote shall be by the registered voters of the proposed district, who need not necessarily be the same persons, with each voter having one vote. Otherwise, the vote shall be by the landowners of the proposed district and each landowner who is the owner of record at the close of the protest hearing, or the authorized representative thereof, shall have one vote for each acre or portion of an acre of land that he or she owns within the proposed district. The number of votes to be voted by a particular landowner shall be specified on the ballot provided to that landowner.

(c) Ballots for the special election authorized by subdivision (a) may be distributed to qualified electors by mail with return postage prepaid or by personal service by the election official. The official conducting the election may certify the proper mailing of ballots by an affidavit, which shall be exclusive proof of mailing in the absence of fraud. The voted ballots shall be returned to the election official conducting the election not later than the hour specified in the resolution calling the election. However, if all the qualified voters have voted, the election shall be closed.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.21

(a) Except as otherwise provided in this chapter, laws regulating elections of the local agency that calls an election pursuant to this chapter, insofar as they may be applicable, shall govern all elections conducted pursuant to this chapter. Except as provided in subdivision (b), there shall be prepared and included in the ballot material provided to each voter, an impartial analysis pursuant to Section 9160 or 9280 of the Elections Code, arguments and rebuttals, if any, pursuant to Sections 9162 to 9167, inclusive, and 9190 of the Elections Code or pursuant to Sections 9281 to 9287, inclusive, and 9295 of the Elections Code.

(b) If the vote is to be by the landowners of the proposed district, analysis and arguments may be waived with the unanimous consent of all the landowners and shall be so stated in the order for the election.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.22

(a) If the election is to be conducted by mail ballot, the election official conducting the election shall provide ballots and election materials pursuant to subdivision (d) of Section 53326 and Section 53327, together with all supplies and instructions necessary for the use and return of the ballot.

(b) The identification envelope for return of mail ballots used in landowner elections shall contain the following:

(1) The name of the landowner.

(2) The address of the landowner.

(3) A declaration, under penalty of perjury, stating that the voter is the owner of record or the authorized representative of the landowner entitled to vote and is the person whose name appears on the identification envelope.

(4) The printed name and signature of the voter.

(5) The address of the voter.

(6) The date of signing and place of execution of the declaration pursuant to paragraph (3).

(7) A notice that the envelope contains an official ballot and is to be opened only by the canvassing board.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.23

After the canvass of returns of any election pursuant to Section 53369.20, the legislative body may, by ordinance, adopt the infrastructure financing plan and create the district with full force and effect of law, if two-thirds of the votes upon the question of creating the district are in favor of creating the district.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.24

After the canvass of returns of any election conducted pursuant to Section 53369.20, the legislative body shall take no further action with respect to the proposed infrastructure revitalization financing district for one year from the date of the election if the question of creating the district fails to receive approval of two-thirds of the votes cast upon the question.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.25

The legislative body may submit a proposition to establish or change the appropriations limit, as defined by subdivision (h) of Section 8 of Article XIII   B of the California Constitution, of a district to the qualified electors of a proposed or established district. The proposition establishing or changing the appropriations limit shall become effective if approved by the qualified electors voting on the proposition and shall be adjusted for changes in the cost of living and changes in populations, as defined by subdivisions (b) and (c) of Section 7901, except that the change in population may be estimated by the legislative body in the absence of an estimate by the Department of Finance, and in accordance with Section 1 of Article XIII   B of the California Constitution. For purposes of adjusting for changes in population, the population of the district shall be deemed to be at least one person during each calendar year. Any election held pursuant to this section may be combined with any election held pursuant to Section 53369.20 in any convenient manner.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.26

No later than June 30 of each year after the adoption of an infrastructure financing plan, the legislative body shall post an annual report in an easily identifiable and accessible location on the legislative body’s Internet Web site. The annual report shall contain all of the following:

(a) A summary of the district’s expenditures.

(b) A description of the progress made toward the district’s adopted goals.

(c) An assessment of the status regarding completion of the district’s projects.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)






ARTICLE 3 - Division of Taxes

53369.30

Any infrastructure financing plan may contain a provision that taxes, if any, levied upon taxable property in the area included within the infrastructure revitalization financing district each year by or for the benefit of the State of California, or any affected taxing entity after the effective date of the ordinance adopted pursuant to Section 53369.23 to create the district, shall be divided as follows:

(a) That portion of the taxes which would be produced by the rate upon which the tax is levied each year by or for each of the affected taxing entities upon the total sum of the assessed value of the taxable property in the district as shown upon the assessment roll used in connection with the taxation of the property by the affected taxing entity, last equalized prior to the effective date of the ordinance adopted pursuant to Section 53369.23 to create the district, shall be allocated to, and when collected shall be paid to, the respective affected taxing entities as taxes by or for the affected taxing entities on all other property are paid.

(b) That portion of the levied taxes each year specified in the adopted infrastructure financing plan for the city and each affected taxing entity which has agreed to participate pursuant to Section 53369.19 in excess of the amount specified in subdivision (a) shall be allocated to, and when collected shall be paid into a special fund of, the district for all lawful purposes of the district. Unless and until the total assessed valuation of the taxable property in a district exceeds the total assessed value of the taxable property in the district as shown by the last equalized assessment roll referred to in subdivision (a), all of the taxes levied and collected upon the taxable property in the district shall be paid to the respective affected taxing entities. When the district ceases to exist pursuant to the adopted infrastructure financing plan, all moneys thereafter received from taxes upon the taxable property in the district shall be paid to the respective affected taxing entities as taxes on all other property are paid.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.31

All costs incurred by a county in connection with the division of taxes pursuant to Section 53369.30 for a district shall be paid by that district.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)






ARTICLE 4 - Tax Increment Bonds

53369.40

The legislative body may, by majority vote, initiate proceedings to issue bonds pursuant to this chapter by adopting a resolution stating its intent to issue the bonds.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.41

The resolution adopted pursuant to Section 53369.40 shall contain all of the following information:

(a) A description of the facilities to be financed with the proceeds of the proposed bond issue.

(b) The estimated cost of the facilities, the estimated cost of preparing and issuing the bonds, and the principal amount of the proposed bond issuance.

(c) The maximum interest rate and discount on the proposed bond issuance.

(d) The date of the election on the proposed bond issuance and the manner of holding the election.

(e) A determination of the amount of tax revenue available or estimated to be available, for the payment of the principal of, and interest on, the bonds.

(f) A finding that the amount necessary to pay the principal of, and interest on, the proposed bond issuance will be less than, or equal to, the amount determined pursuant to subdivision (e).

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.42

The clerk of the legislative body shall publish the resolution adopted pursuant to Section 53369.40 once a day for at least seven successive days in a newspaper published in the city or county at least six days a week, or at least once a week for two successive weeks in a newspaper published in the city or county less than six days a week.

If there are no newspapers meeting these criteria, the resolution shall be posted in three public places within the territory of the district for two succeeding weeks.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.43

The legislative body shall submit the proposal to issue the bonds to the voters who reside within the district. The election shall be conducted in the same manner as the election to create the district pursuant to Section 53369.20 and the two elections may be consolidated.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.44

(a) Bonds may be issued only if two-thirds of the voters voting on the proposition vote in favor of authorizing the issuance of the bonds.

(b) If the voters authorize the issuance of the bonds as provided by subdivision (a), the legislative body may subsequently proceed with the issuance of the bonds by adopting a resolution which shall provide for all of the following:

(1) The issuance of the bonds in one or more series.

(2) The principal amount of the bonds, which shall be consistent with the amount specified in subdivision (b) of Section 53369.41.

(3) The date the bonds will bear.

(4) The date of maturity of the bonds.

(5) The denomination of the bonds.

(6) The form of the bonds.

(7) The manner of execution of the bonds.

(8) The medium of payment in which the bonds are payable.

(9) The place or manner of payment and any requirements for registration of the bonds.

(10) The terms of call or redemption, with or without premium.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.45

If any proposition submitted to the voters pursuant to this chapter is defeated by the voters, the legislative body shall not submit, or cause to be submitted, a similar proposition to the voters for at least one year after the first election.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.46

The legislative body may, by majority vote, provide for refunding of bonds issued pursuant to this chapter. However, refunding bonds shall not be issued if the total net interest cost to maturity on the refunding bonds plus the principal amount of the refunding bonds exceeds the total net interest cost to maturity on the bonds to be refunded. The legislative body may not extend the time to maturity of the bonds.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.47

The legislative body or any person executing the bonds shall not be personally liable on the bonds by reason of their issuance. The bonds and other obligations of a district issued pursuant to this chapter are not a debt of the city, county, or state or of any of its political subdivisions, other than the district, and none of those entities, other than the district, shall be liable on the bonds and the bonds or obligations shall be payable exclusively from funds or properties of the district. The bonds shall contain a statement to this effect on their face. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.48

(a) The bonds may be sold at discount not to exceed 5 percent of par at a negotiated or public sale. At least five days prior to a public sale, notice shall be published, pursuant to Section 6061, in a newspaper of general circulation and in a financial newspaper published in the City and County of San Francisco and in the City of Los Angeles. The bonds may be sold at not less than par to the federal government at private sale without any public advertisement.

(b) Any negotiated sale of bonds pursuant to this section shall be limited to bond issuances of an infrastructure and revitalization financing district that do not exceed five million dollars ($5,000,000).

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)



53369.49

If any member of the legislative body whose signature appears on bonds ceases to be a member of the legislative body before delivery of the bonds, his or her signature is as effective as if he or she had remained in office. Bonds issued pursuant to this chapter are fully negotiable.

(Added by Stats. 2014, Ch. 775, Sec. 1. Effective January 1, 2015.)









CHAPTER 2.7 - Community Rehabilitation District Law

ARTICLE 1 - General

53370

This chapter shall be known and may be cited as the Community Rehabilitation District Law of 1985.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53370.3

The purpose of this chapter is to provide a method of financing the rehabilitation, renovation, repair, or restoration of existing public facilities. This chapter does not affect or limit any other provisions of law authorizing or providing for the rehabilitation, renovation, repair, or restoration of public facilities or the raising of revenue for those purposes.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53370.7

The Legislature finds and declares all of the following:

(a) California’s economy and the well-being of its citizens depend on maintaining a framework of essential public works in fit condition.

(b) Many California public works have been undermaintained or are simply old enough to require rehabilitation or replacement.

(c) Many local governments do not have a viable means of financing needed rehabilitation and replacement of their public facilities and the creation of a suitable financing mechanism is essential.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53371

This chapter shall be liberally construed in order to effectuate its purposes.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53371.3

Unless the context otherwise requires, the definitions contained in this section shall govern the construction of this chapter:

(a) “Clerk” means the clerk of the legislative body of the city or county in which the district or proposed district is located.

(b) “County” means a county or a city and county.

(c) “District” means a community rehabilitation district created pursuant to this chapter.

(d) “Legislative body” means the city council in the case of a city or the board of supervisors in the case of a county or a city and county.

(e) “Public capital facilities” means publicly owned facilities with a useful life of five years or more and include, but are not limited to, the facilities described in Section 53380.7.

(f) “Rehabilitation” means rehabilitation, renovation, repair, restoration, replacement, enlargement, modernization, or relocation.

(Amended by Stats. 1986, Ch. 652, Sec. 1.)






ARTICLE 2 - Formation of District

53373

Proceedings for the establishment of a district may be initiated by the legislative body by adopting a resolution of intention to establish a district. The resolution shall do all of the following:

(a) State that a district is proposed to be established pursuant to this chapter and describe the boundaries of the territory proposed for inclusion in the district.

(b) State the name proposed for the district.

(c) State the type or types of public facilities to be rehabilitated by the district. The resolution shall describe the conditions of the public facilities that require rehabilitation, and shall generally describe the scope of work proposed to be done.

(d) State that property tax revenues, other taxes, charges, fees, assessments, or other levies imposed on those residing within the district will be utilized to fund the works and operations of the district.

(e) State the amount and type of any bonds to be issued by the district.

(f) State that the legislative body will serve as ex officio directors of the district.

(g) Fix a time and place for a public hearing on the establishment of the district which shall be not less than 30, or more than 60, days after the adoption of the resolution.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53373.3

A district shall not be created with boundaries that overlap the boundaries of any project area established within the boundaries of a redevelopment agency created pursuant to Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code. A project area shall not be created with boundaries that overlap the boundaries of a district.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53373.7

(a) The clerk of the legislative body shall publish a notice of the time and place for the public hearing on the establishment of the district once a week for four successive weeks in a newspaper of general circulation published in the area of the proposed district. Publication shall be complete at least seven days prior to the date of the hearing.

(b) The notice shall contain all of the following information:

(1) The text of the resolution of intention adopted pursuant to Section 53373.

(2) The time and place of the hearing.

(3) A statement that at the hearing the testimony of all interested persons for or against the establishment of the district or any of the proposed works or operations of the district, or any charges, fees, taxes, or assessments to be levied by the proposed district, will be heard.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53374

If the district proposes to levy an assessment or a special tax or issue bonds in accordance with subdivision (j) of Section 53382 any notices, hearings, and protest opportunities required by any of the principal acts listed in subdivision (j) of Section 53382 may be combined with the notice required to be given pursuant to Section 53373.7 and the hearing held by the legislative body pursuant to Section 53374.3.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53374.3

At the hearing, testimony may be presented by all interested persons in support of, or in opposition to, the establishment of the district, the extent of the district, the proposed rehabilitation program, or the proposed method of financing that rehabilitation program. The city or county officials responsible for the construction or maintenance of the public facilities proposed for rehabilitation shall testify with respect to the need for rehabilitation, the scope of rehabilitation required, and the cost of performing the rehabilitation. Any protests pertaining to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the irregularities and defects to which any objection is made. All written protests shall be filed with the clerk of the legislative body on or before the time fixed for the hearing. The legislative body may correct minor defects in the proceedings at the hearing. Written protests may be withdrawn in writing at any time before the conclusion of the hearing.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53374.7

The hearing may be continued from time to time, but shall be completed within 30 days. At the conclusion of the hearing, the legislative body may do either of the following:

(a) Abandon the proposed establishment of the district.

(b) Determine to establish the district if it makes all of the following findings:

(1) That clear evidence exists, with respect to each public facility proposed for rehabilitation, that the facility has deteriorated to the point of significantly reduced performance, that there is a reasonable likelihood of damage to private or public property or a reasonable likelihood that significant damage will occur to the facility itself if rehabilitation does not occur promptly, or that the facility presents a danger to the health or safety of public employees or to the public.

(2) That clear evidence exists, with respect to each new public capital facility proposed for construction, that the facility is needed as a component of a program to rehabilitate the public works of the district or to rehabilitate a related system of public works within the district.

(3) The proposed rehabilitation program is consistent with the general plan of the jurisdiction and any specific plans that apply to the territory included within the district.

(4) That the public facility or the portion of the public facility proposed for rehabilitation, is located within the jurisdiction of the city or county, or that the city or county has entered into a joint powers agreement with other cities or counties, or both, to participate in the rehabilitation of the facility.

(Amended by Stats. 1989, Ch. 104, Sec. 1.)



53375

If the legislative body determines to proceed with establishing the district, the legislative body shall adopt an ordinance establishing the district.

(Added by Stats. 1985, Ch. 906, Sec. 1.)






ARTICLE 3 - Appointment of Board Members

53378

If the legislative body adopts an ordinance to establish a district pursuant to Section 53375, the legislative body shall serve as ex officio directors of the district.

(Added by Stats. 1985, Ch. 906, Sec. 1.)






ARTICLE 4 - Powers of a District

53380

The territorial jurisdiction of a district created by a county may only include area within the unincorporated territory in the county, and the territorial jurisdiction of a district created by a city or a city and county is the territory within its territorial limits.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53380.3

The powers of each district are vested in the legislative body which establishes the district.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53380.7

A district may rehabilitate public capital facilities. Public capital facilities include, but are not limited to, all of the following:

(a) Streets and roads, including, but not limited to, ancillary equipment such as traffic control signals and signs.

(b) Sewer and water pipes, storm drains, and treatment plants.

(c) Sidewalks, curbs, and gutters.

(d) Bridges, overpasses, and viaducts.

(e) Street lights.

(f) Public buildings.

(g) Flood control works.

(h) Criminal justice facilities, including, but not limited to, jails and juvenile detention facilities.

(i) Libraries.

(j) Park and recreational facilities.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53381

A district may expand the capacity of existing public capital facilities, replace existing public capital facilities with alternative technologies that perform similar functions, reroute or relocate public capital facilities, or construct new public capital facilities which comprise a component of a program to rehabilitate the public works of the district or to rehabilitate any related system of public works within the district or contribute to the cost of any project authorized by this section.

(Amended by Stats. 1991, Ch. 1110, Sec. 34.)



53381.3

A district may not perform routine maintenance, except when ancillary to, and supportive of, a rehabilitation project.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53381.7

Whenever the legislative body determines that it is economically sound and in the public interest for the district to rehabilitate facilities that were not identified in the resolution of intention to create the district, or to rehabilitate public facilities located in territory that is not within the boundaries of the district, or to levy an assessment, or impose a special tax, fee, or charge that was not described in the resolution of intention to create the district, it may grant that authority to the district. The legislative body may grant that authority by adopting a resolution of intention to change the authority of the district, publishing a notice of that intention, holding a hearing, and adopting a resolution to change the authority of the district in the same manner as is required for the adoption of a resolution of intention to establish the district pursuant to Section 53373.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53382

A district may exercise all of the following powers:

(a) Acquire real or personal property of every kind within the district, by grant, purchase, gift, devise, lease, or eminent domain. The power of eminent domain shall be exercised in accordance with the requirements of Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure. In exercising that power, the district shall, in addition to the damage for the taking, injury, or destruction of property, also pay for the cost of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables, or poles of any public utility which are required to be relocated.

(b) Act as trustee under any trust incidental to the purposes of the district, and receive, hold, administer, and expend funds and property subject to the trust.

(c) Sell, assign, convey, exchange, lease, mortgage, encumber, transfer upon trust, or otherwise dispose of real or personal property.

(d) Invest and reinvest funds of the district in a prudent manner.

(e) Borrow money, contract debts, and issue bonds, notes, and debentures pursuant to Article 6 (commencing with Section 53387).

(f) Perform any work, construction, or operation under its own superintendence or contract for the performance of that work by others, as authorized by law.

(g) Make contracts for any and all purposes necessary or convenient for the full exercise of its powers.

(h) Exercise the right of perpetual succession.

(i) Adopt and affix a seal.

(j) Levy assessments and issue bonds pursuant to the Improvement Act of 1911, (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915, (Division 10 (commencing with Section 8500) of the Streets and Highways Code), and the Municipal Improvement Act of 1913, (Division 12 (commencing with Section 10000) of the Streets and Highways Code). The district may also impose a special tax and issue bonds pursuant to the Mello-Roos Community Facilities Act of 1982, (Chapter 2.5 (commencing with Section 53311)), or impose fees or charges. The amount of any fee or charge shall not exceed the amount reasonably necessary to cover the cost of providing the service for which the fee or charge is imposed. The provisions of those principal acts shall govern all proceedings relating to the levy of the assessments, the issuance of bonds, and the retirement of the bonds under any of those principal acts.

(k) Issue senior obligation bonds as authorized by this chapter.

(l) Adopt regulations governing the use of district facilities and property.

(m) Enter into joint powers agreements in accordance with Chapter 5 (commencing with Section 6500) of Division 7 of Title 1.

(Amended by Stats. 1986, Ch. 652, Sec. 2.)



53382.3

All contracts for the rehabilitation of any public facility estimated to cost in excess of five thousand dollars ($5,000) shall be let to the lowest responsible bidder after competitive bidding. The legislative body may reject any and all bids and may call for new bids. The legislative body may have the work done by negotiated contract under any of the following circumstances:

(a) If no proposals are received.

(b) If the estimated cost of the work does not exceed the sum of five thousand dollars ($5,000).

(c) If the work consists only of architectural or engineering design services.

(d) If the work consists of emergency work necessary in order to protect life and property.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53382.7

The county shall, if requested by the legislative body of a district created within the boundaries of a city, collect any assessments, taxes, fees, or charges imposed pursuant to subdivision (j) of Section 53382. If any of those assessments, taxes, fees, or charges are collected by the county, the county may deduct the reasonable costs incurred by the county in making those collections and shall remit the balance to the district.

(Added by Stats. 1985, Ch. 906, Sec. 1.)






ARTICLE 5 - Senior Obligation Bonds

53387

The legislative body may, by majority vote, initiate proceedings to issue bonds pursuant to this chapter by adopting a resolution stating its intent to issue those bonds.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53387.3

The resolution adopted pursuant to Section 53387 shall contain all of the following information:

(a) A description of the facilities or work to be undertaken with the proceeds of the proposed bond issue.

(b) The estimated cost of the facilities or works, the estimated cost of preparing and issuing the bonds, and the principal amount of the proposed bond issuance.

(c) The maximum interest rate and discount on the proposed bond issuance.

(d) The date of the election on the proposed bond issuance and the manner of holding the election.

(e) A determination of the amount available for the payment of the principal and interest on the bonds pursuant to Section 53387.

(f) A finding that the amount necessary to pay the principal and interest on the proposed bond issuance will be less than, or equal to, the amount determined pursuant to subdivision (e).

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53387.7

The clerk of the legislative body shall publish the resolution adopted pursuant to Section 53387 once a day for at least seven successive days in a newspaper published in the city or county at least six days a week, or at least once a week for two successive weeks in a newspaper published in the city or county less than six days a week.

If there are no such newspapers, the resolution shall be posted in three public places within the territory of the district for two succeeding weeks.

(Amended by Stats. 1986, Ch. 652, Sec. 5.)



53388

The legislative body shall submit the proposal to issue the bonds to the voters who reside within the district. Except as otherwise provided in this chapter, the election shall be conducted in the same manner as other city or county elections.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53388.3

The county shall, if requested by the legislative body of a district created within the boundaries of a city, conduct the election for the district. The district shall pay the county for costs incurred by the county in conducting the election, if any.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53388.7

(a) The bonds may be issued if a majority of the voters voting on the proposition vote in favor of issuing the bonds.

(b) If the voters approve the issuance of the bonds as provided by subdivision (a), the legislative body shall proceed with the issuance of the bonds by adopting a resolution which shall provide for all of the following:

(1) The issuance of the bonds in one or more series.

(2) The principal amount of the bonds, which shall be consistent with the amount specified in subdivision (b) of Section 53388.3.

(3) The date the bonds shall bear.

(4) The date of maturity of the bonds.

(5) The denomination of the bonds.

(6) The form of the bonds.

(7) Any conversion privileges which the bonds shall carry.

(8) The manner of execution of the bonds.

(9) The medium of payment in which the bonds are payable.

(10) The place or manner of payment and any requirements for registration of the bonds.

(11) The terms of call or redemption, with or without premium.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53389

The legislative body shall notify the county auditor if the voters approve the issuance of the bonds pursuant to the election conducted in accordance with Section 53388.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53389.3

When two or more propositions for incurring indebtedness pursuant to this chapter are submitted at the same election, the votes cast for and against each proposition shall be counted separately.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53389.7

If any proposition submitted to the voters pursuant to this chapter is defeated by the voters, the legislative body shall not submit, or cause to be submitted, a similar proposition to the voters for at least six months after the first election.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53390

The legislative body may, by majority vote, provide for refunding of bonds issued pursuant to this chapter. However, refunding bonds shall not be issued if the total net interest cost to maturity on the refunding bonds plus the principal amount of the refunding bonds exceeds the total net interest cost to maturity on the bonds to be refunded. The legislative body may not extend the time to maturity of the bonds.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53390.3

The legislative body or any person executing the bonds shall not be personally liable on the bonds by reason of their issuance. The bonds and other obligations of a district issued pursuant to this chapter are not a debt of the city, county, or state, or any of its political subdivisions, and those entities are not liable on the bonds and the bonds or obligations are not payable out of any funds or properties other than those of the district. The bonds shall contain a statement of that fact on their face. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53390.7

The bonds may be sold at discount not to exceed 5 percent of par at public sale. At least five days prior to the sale, notice shall be published, pursuant to Section 6061, in a newspaper of general circulation and in a financial newspaper published in the City and County of San Francisco and in the City of Los Angeles. The bonds may be sold at not less than par to the federal government at private sale without any public advertisement.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53391

If any member of the legislative body whose signature appears on bonds ceases to be a member of the legislative body before delivery of the bonds, his or her signature is as effective as if he or she had remained in office. Bonds issued pursuant to this chapter are fully negotiable.

(Added by Stats. 1985, Ch. 906, Sec. 1.)






ARTICLE 6 - Bond Payment

53392

(a) If the voters approve the issuance of bonds pursuant to the election conducted in accordance with Section 53388, the county auditor, subject to the allocation and payment of funds as provided for in subdivision (b) of Section 33670 of the Health and Safety Code, shall allocate, and when collected pay, the amount of property tax revenue determined pursuant to subdivision (c) into a Bond Payment Fund to be established by the district. The county auditor shall continue to make payments to that fund during each fiscal year until the bonds are retired. The county auditor shall make that payment before distributing any property tax revenue to any other entity of government except for distributions pursuant to Section 33670 of the Health and Safety Code. Notwithstanding any other law, no claim on property tax revenue by any other public or private entity for any purpose whatever shall take precedence over the allocation of property tax revenue provided in this section.

(b) The county auditor shall reduce the amount of property tax revenue otherwise allocable to the city or county establishing the district in each fiscal year by the amount deposited in the Bond Payment Fund pursuant to subdivision (a) for each district during that fiscal year.

(c) The county auditor shall determine, in each fiscal year, the amount sufficient to meet the obligation for the payment of principal and interest during that fiscal year on any bonds issued pursuant to this chapter by each district. However, the amount paid on all bonds issued by each district shall not exceed 25 percent of the revenue allocated to the city or county establishing the district pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code during the previous fiscal year with respect to all tax rate areas within the district.

(d) The legislative body shall provide for the payment of the principal and interest from the Bond Payment Fund on any bonds issued by the district pursuant to this chapter.

(d) The legislative body of a district established within the boundaries of a city shall reimburse the county for any costs incurred by the county auditor on behalf of the district pursuant to this section.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53392.3

The State of California does hereby pledge to and agree with the holders of any bonds issued pursuant to this chapter that the state will not change the structure, organization, or powers of any district until all obligations on those bonds are fully met or discharged. However, this section does not preclude a change in the structure, organization, or powers of any district if adequate provision is made by law for the protection of the contracts represented by those bonds from impairment, and that right to change the structure, organization, or powers of any district or the allocation of those tax revenues is hereby reserved to the State of California. Districts may include this pledge of the state in those bonds.

(Added by Stats. 1985, Ch. 906, Sec. 1.)



53392.7

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Part 2 of Title 10 of the Code of Civil Procedure to determine the validity of bonds, proceedings, projects, or tax allocations.

(Added by Stats. 1985, Ch. 906, Sec. 1.)






ARTICLE 7 - Alternative Revenue Sources

53393

The legislative body may pledge any source of revenues, in addition to any property tax revenues, to pay the principal and interest on bonds approved and issued pursuant to this chapter, including, but not limited to, any fees or charges for services provided by, or in conjunction with, facilities rehabilitated with the proceeds of any bond issuance as long as those fees or charges do not exceed the estimated reasonable cost of providing the service for which the fee or charge is imposed.

(Added by Stats. 1986, Ch. 652, Sec. 7.)



53393.3

The legislative body may proceed under the authority of Section 53393 only if it states its intention to so proceed and describes the proposed revenue source in the resolution of intention to establish the district adopted pursuant to Section 53373 and in the resolution of intention to issue bonds adopted pursuant to Section 53387.

(Added by Stats. 1986, Ch. 652, Sec. 7.)



53393.6

(a) If the legislative body elects to pledge the revenues described in Section 53393, it shall require both of the following by ordinance:

(1) That a specified amount of the proceeds of the pledged revenue source shall be annually or more frequently, as specified, appropriated and paid into the Bond Payment Fund required to be established by Section 53392 in an amount sufficient to pay all or any portion of the principal and interest payments due on the bond issuance and into the bond reserve fund, required to be established by paragraph (2), to replenish that fund, as needed.

(2) That a bond reserve fund be established by the district from bond proceeds or any available revenue source, including any property tax revenues paid into the fund pursuant to subdivision (b), sufficient to pay the principal and interest due on the bonds for the next fiscal year.

(b) If the legislative body elects to pledge the revenues described in Section 53393, the county auditor shall pay the property tax revenues described in subdivision (a) of Section 53392 into the bond reserve fund established pursuant to paragraph (2) of subdivision (a), rather than into the Bond Payment Fund as provided by subdivision (a) of Section 53392. The county auditor shall make those payments to the bond reserve fund only if that fund has unencumbered balances at the beginning of the payment period in an amount less than the amount necessary to pay the principal and interest on the bonds for the next fiscal year. The county auditor shall pay any amount of property tax revenues which exceed the amount necessary for this purpose into the general fund of the city or county.

(Added by Stats. 1986, Ch. 652, Sec. 7.)



53394

The legislative body of a district established within the boundaries of a city shall reimburse the county for any costs incurred by the county auditor on behalf of the district pursuant to this article.

(Added by Stats. 1986, Ch. 652, Sec. 7.)









CHAPTER 2.8 - Infrastructure Financing Districts

ARTICLE 1 - General Provisions

53395

(a) The Legislature finds and declares that the state and federal governments have withdrawn in whole or in part from their former role in financing major, regional, or communitywide infrastructure, including highways and interchanges, sewage treatment and water reclamation works, water supply and treatment works, flood control and drainage works, schools, libraries, parks, parking facilities, open space, and seismic retrofit and rehabilitation of public facilities.

(b) The Legislature further finds and declares that the methods available to local agencies to finance public works often place an undue and unfair burden on buyers of new homes, especially for public works that benefit the broader community.

(c) The Legislature further finds and declares that the absence of practical and equitable methods for financing both regional and local public works leads to a declining standard of public works, a reduced quality of life and decreased safety for affected citizens, increased objection to otherwise desirable development, and excessive costs for homebuyers.

(d) The Legislature further finds and declares that it is equitable and in the public interest to provide alternative procedures for financing public works and services needed to meet the needs of new housing and other development projects.

(Amended by Stats. 1992, Ch. 332, Sec. 1. Effective January 1, 1993.)



53395.1

Unless the context otherwise requires, the definitions contained in this article shall govern the construction of this chapter.

(a) “Affected taxing entity” means any governmental taxing agency which levied or had levied on its behalf a property tax on all or a portion of the property located in the proposed district in the fiscal year prior to the designation of the district, but not including any county office of education, school district, or community college district.

(b) “City” means a city or a city and county.

(c) “Debt” means any binding obligation to repay a sum of money, including obligations in the form of bonds, certificates of participation, long-term leases, loans from government agencies, or loans from banks, other financial institutions, private businesses, or individuals.

(d) “Designated official” means the city or county engineer or other appropriate official designated pursuant to Section 53395.13.

(e) (1) “District” means an infrastructure financing district.

(2) An infrastructure financing district is a “district” within the meaning of Section 1 of Article XIII A of the California Constitution.

(f) “Infrastructure financing district” means a legally constituted governmental entity established pursuant to this chapter for the sole purpose of financing public facilities.

(g) “Landowner” or “owner of land” means any person shown as the owner of land on the last equalized assessment roll or otherwise known to be the owner of the land by the legislative body. The legislative body has no obligation to obtain other information as to the ownership of land, and its determination of ownership shall be final and conclusive for the purposes of this chapter. A public agency is not a landowner or owner of land for purposes of this chapter, unless the public agency owns all of the land to be included within the proposed district.

(h) “Legislative body” means the city council or board of supervisors.

(Amended by Stats. 2013, Ch. 210, Sec. 8. Effective January 1, 2014.)



53395.2

(a) The revenues available pursuant to Article 3 (commencing with Section 53396) may be used directly for work allowed pursuant to Section 53395.3, may be accumulated for a period not to exceed five years to provide a fund for that work, may be pledged to pay the principal of, and interest on, bonds issued pursuant to Article 4 (commencing with Section 53397.1), or may be pledged to pay the principal of, and interest on, bonds issued pursuant to the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) or the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311)), the proceeds of which have been or will be used entirely for allowable purposes of the district. The revenue of the district may also be advanced for allowable purposes of the district to an Integrated Financing District established pursuant to Chapter 1.5 (commencing with Section 53175), in which case the district may be party to a reimbursement agreement established pursuant to that chapter. The revenues of the district may also be committed to paying for any completed public facility acquired pursuant to Section 53395.3 over a period of time, including the payment of a rate of interest not to exceed the bond buyer index rate on the day that the agreement to repay is entered into by the city or county.

(b) The legislative body may enter into an agreement with any affected taxing entity providing for the construction of, or assistance in, financing public facilities.

(Amended by Stats. 2013, Ch. 210, Sec. 9. Effective January 1, 2014.)



53395.3

(a) A district may finance (1) the purchase, construction, expansion, improvement, seismic retrofit, or rehabilitation of any real or other tangible property with an estimated useful life of 15 years or longer which satisfies the requirements of subdivision (b), (2) may finance planning and design work which is directly related to the purchase, construction, expansion, or rehabilitation of that property and (3) the costs described in Sections 53395.5, and 53396.5. A district may only finance the purchase of facilities for which construction has been completed, as determined by the legislative body. The facilities need not be physically located within the boundaries of the district. A district may not finance routine maintenance, repair work, or the costs of ongoing operation or providing services of any kind.

(b) The district shall finance only public capital facilities of communitywide significance, which provide significant benefits to an area larger than the area of the district, including, but not limited to, all of the following:

(1) Highways, interchanges, ramps and bridges, arterial streets, parking facilities, and transit facilities.

(2) Sewage treatment and water reclamation plants and interceptor pipes.

(3) Facilities for the collection and treatment of water for urban uses.

(4) Flood control levees and dams, retention basins, and drainage channels.

(5) Child care facilities.

(6) Libraries.

(7) Parks, recreational facilities, and open space.

(8) Facilities for the transfer and disposal of solid waste, including transfer stations and vehicles.

(c) Any district which constructs dwelling units shall set aside not less than 20 percent of those units to increase and improve the community’s supply of low- and moderate-income housing available at an affordable housing cost, as defined by Section 50052.5 of the Health and Safety Code, to persons and families of low- and moderate-income, as defined in Section 50093 of the Health and Safety Code.

(Amended by Stats. 1992, Ch. 332, Sec. 2. Effective January 1, 1993.)



53395.3.2

(a) In addition to the projects authorized by Section 53395.3, any infrastructure financing district may finance public capital facilities or projects that include broadband.

(b) For purposes of this section, “broadband” means communications network facilities that enable high-speed Internet access.

(Added by Stats. 2014, Ch. 783, Sec. 1. Effective January 1, 2015.)



53395.3.5

Notwithstanding subdivision (b) of Section 53395.3, a district may reimburse a developer of a project that is located entirely within the boundaries of that district for any permit expenses incurred and to offset additional expenses incurred by the developer in constructing affordable housing units pursuant to the Transit Priority Project Program established in Section 65470.

(Amended by Stats. 2012, Ch. 162, Sec. 66. Effective January 1, 2013.)



53395.4

(a) A district may finance only the facilities or services authorized in this chapter to the extent that the facilities or services are in addition to those provided in the territory of the district before the district was created. The additional facilities or services may not supplant facilities or services already available within that territory when the district was created but may supplement those facilities and services as needed to serve new developments.

(b) A district may include areas that are not contiguous.

(c) A district may finance a project or portion of a project that is located in, or overlaps with, a redevelopment project area or former redevelopment project area. The successor agency to the former redevelopment agency shall receive a finding of completion, as defined in Section 34179.7 of the Health and Safety Code, prior to the district financing any project or portion of a project under this subdivision.

(d) Notwithstanding subdivision (c), any debt or obligation of a district shall be subordinate to an enforceable obligation of a former redevelopment agency, as defined in Section 34171 of the Health and Safety Code. For the purposes of this chapter, the division of taxes allocated to the district pursuant to subdivision (b) of Section 53396 shall not include any taxes required to be deposited by the county auditor-controller into the Redevelopment Property Tax Trust Fund created pursuant to subdivision (b) of Section 34170.5 of the Health and Safety Code.

(e) The legislative body of the city or county forming the district may choose to dedicate any portion of its net available revenue to the district through the financing plan described in Section 53395.14.

(f) For the purposes of this section, “net available revenue” means periodic distributions to the city or county from the Redevelopment Property Tax Trust Fund, created pursuant to Section 34170.5 of the Health and Safety Code, that are available to the city or county after all preexisting legal commitments and statutory obligations funded from that revenue are made pursuant to Part 1.85 (commencing with Section 34170) of Division 24 of the Health and Safety Code. Net available revenue shall not include any funds deposited by the county auditor-controller into the Redevelopment Property Tax Trust Fund or funds remaining in the Redevelopment Property Tax Trust Fund prior to distribution. Net available revenues shall not include any moneys payable to a school district that maintains kindergarten and grades 1 to 12, inclusive, community college districts, or to the Educational Revenue Augmentation Fund, pursuant to paragraph (4) of subdivision (a) of Section 34183 of the Health and Safety Code.

(Amended by Stats. 2014, Ch. 1, Sec. 1. Effective February 18, 2014.)



53395.5

It is the intent of the Legislature that the area of the districts created be substantially undeveloped, and the establishment of a district should not ordinarily lead to the removal of existing dwelling units. If, however, any dwelling units are proposed to be removed or destroyed in the course of private development or public works construction within the area of the district, the legislative body shall do all of the following:

(a) Within four years of the removal or destruction, cause or require the construction or rehabilitation, for rental or sale to persons or families of low or moderate income, of an equal number of replacement dwelling units at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, within the territory of the district if the dwelling units removed were inhabited by persons or families of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(b) Within four years of the removal or destruction, cause or require the construction or rehabilitation, for rental or sale to persons of low or moderate income, a number of dwelling units which is at least one unit but not less than 20 percent of the total dwelling units removed at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, within the territory of the district if the dwelling units removed or destroyed were not inhabited by persons of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(c) Provide relocation assistance and make all the payments required by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1, to persons displaced by any public or private development occurring within the territory of the district. This displacement shall be deemed to be the result of public action.

(d) Ensure that removal or destruction of any dwelling units occupied by persons or families of low or moderate income not take place unless and until there are suitable housing units, at comparable cost to the units from which the persons or families were displaced, available and ready for occupancy by the residents of the units at the time of their displacement. The housing units shall be suitable to the needs of these displaced persons or families and shall be decent, safe, sanitary, and otherwise standard dwellings.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.6

Any action or proceeding to attack, review, set aside, void, or annul the creation of a district, adoption of an infrastructure financing plan, including a division of taxes thereunder, or an election pursuant to this chapter shall be commenced within 30 days after the enactment of the ordinance creating the district pursuant to Section 53395.23. Consistent with the time limitations of this section, such an action or proceeding with respect to a division of taxes under this chapter may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, except that Section 869 of the Code of Civil Procedure shall not apply.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.7

An action to determine the validity of the issuance of bonds pursuant to this chapter may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. However, notwithstanding the time limits specified in Section 860 of the Code of Civil Procedure, the action shall be commenced within 30 days after adoption of the resolution pursuant to Section 53397.6 providing for issuance of the bonds if the action is brought by an interested person pursuant to Section 863 of the Code of Civil Procedure. Any appeal from a judgment in that action or proceeding shall be commenced within 30 days after entry of judgment.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.8

(a) This section applies only to the City and County of San Francisco, and to any waterfront district.

(b) In addition to the findings and declarations in Section 53395, the Legislature further finds and declares that providing the ability to capture property tax increment revenues to finance needed public facilities in waterfront lands in San Francisco that are subject to the public trust to the public agencies with the responsibility to administer those areas will further the objectives of the public trust and enjoyment of those trust lands by the people of the state.

(c) For purposes of this section, the following terms have the following meanings except as otherwise provided:

(1) “Affected taxing entity” means any governmental taxing agency, except San Francisco and its local educational agencies, that levied or had levied on its behalf a property tax on all or a portion of the land located in the proposed district in the fiscal year prior to the designation of the district, all or a portion of which the district proposes to collect in the future under its infrastructure financing plan, except as provided in subdivision (h).

(2) “Base year” means the fiscal year in which the assessed value of taxable property in the district was last equalized prior to the effective date of the ordinance adopted to create the district, or a subsequent fiscal year specified in the infrastructure financing plan for the district.

(3) “Board” means the Board of Supervisors of the City and County of San Francisco, which shall be the legislative body for any district formed under this section.

(4) “Debt” means loans, advances, or other forms of indebtedness and financial obligations, including, but not limited to, commercial paper, variable rate demand notes, all moneys payable in relation to the debt, and all debt service coverage requirements in any debt instrument, in addition to the obligations specified in the definition of “debt” in Section 53395.1.

(5) “District” means any district created under this chapter, including any project area within a district.

(6) “ERAF” means the Educational Revenue Augmentation Fund.

(7) “ERAF-secured debt” means debt incurred to finance a Pier 70 district subject to a Pier 70 enhanced financing plan that is secured by and will be repaid from the ERAF share.

(8) “ERAF share” means the county ERAF portion of incremental tax revenue committed to a Pier 70 district under a Pier 70 enhanced financing plan.

(9) “Local educational agencies” means, collectively, the San Francisco Unified School District, the San Francisco Community College District, and the San Francisco County Office of Education.

(10) “Mirant site” means the San Francisco waterfront land owned by Mirant Corporation, on which it or its affiliate formerly operated a coal gasification powerplant.

(11) “Pier 70 district” means a waterfront district that includes 65 acres of waterfront land in the area near Pier 70.

(12) “Pier 70 enhanced financing plan” means an infrastructure district financing plan for a Pier 70 district that contains a provision authorized under subparagraph (D) of paragraph (3) of subdivision (g).

(13) “Port” means the Port of San Francisco.

(14) “Project area” means a defined area designated for development within a waterfront district formed under this chapter in accordance with subdivision (g).

(15) “Public facilities” means facilities and, where the context requires, related services, authorized to be financed in whole or in part by a district formed under this chapter in accordance with subdivision (g). Public facilities may be publicly owned or privately owned utility infrastructure if they are available to or serve the general public. “Public facilities” includes any capital facility fees used to pay for public facilities.

(16) “San Francisco” means the City and County of San Francisco. For purposes of applying this chapter, San Francisco is a city.

(17) “Waterfront district” means a district formed under this chapter on land under port jurisdiction along the San Francisco waterfront and any special waterfront district as defined in Section 53395.81.

(18) “Waterfront set-aside” means the restricted funds required to be set aside under clause (ii) of subparagraph (C) of paragraph (3) of subdivision (g).

(19) “County tax collector” means the county auditor-controller, tax collector, or other officer responsible for the payment of property taxes into the funds of taxing entities.

(d) In addition to the facilities and services authorized by Section 53395.3, a waterfront district may finance any of the following:

(1) Remediation of hazardous materials in, on, under, or around any real or tangible property.

(2) Seismic and life-safety improvements to existing buildings.

(3) Rehabilitation, restoration, and preservation of structures, buildings, or other facilities having special historical, architectural, or aesthetic interest or value and that are listed on the National Register of Historic Places, are eligible for listing on the National Register of Historic Places individually or because of their location within an eligible registered historic district, or are listed on a state or local register of historic landmarks.

(4) Structural repairs and improvements to piers, seawalls, and wharves, and installation of piles.

(5) Removal of bay fill.

(6) Stormwater management facilities, other utility infrastructure, or public open-space improvements.

(7) Shoreline restoration.

(8) Other repairs and improvements to maritime facilities.

(9) Planning and design work that is directly related to any public facilities authorized to be financed by a waterfront district.

(10) Reimbursement payments made to the California Infrastructure and Economic Development Bank in accordance with paragraph (5) of subdivision (e) of Section 53395.81.

(11) Improvements, which may be publicly owned, to protect against potential sea level rise.

(e) A waterfront district may include, and finance public facilities on, tidelands and submerged lands, including filled or unfilled lands, subject to the public trust for commerce, navigation, and fisheries, and the applicable statutory trust grant or grants. Public facilities located on tidelands and submerged lands shall serve and promote uses and purposes consistent with the public trust and applicable statutory trust grants. Public facilities that increase access to, or the use or enjoyment of, public trust lands will be deemed to be facilities of communitywide significance that provide significant benefits to an area larger than the area of the district.

(f) Public facilities financed by a waterfront district shall be public trust assets subject to the administration and control of the district, except for the following:

(1) Utility infrastructure and public transportation facilities, except maritime transportation facilities that are administered and controlled by another entity under an agreement with the port.

(2) Public facilities on land located in a previously formed waterfront district that the port subsequently leases, sells, or otherwise transfers to any person free of the public trust, the Burton Act trust, and any additional restrictions on use or alienability created by the Burton Act transfer agreement, provided that the State Lands Commission has concurred in the lifting of trust restrictions on the transferred land and that the transferred land will remain in and subject to the district.

(g) For a waterfront district, the requirements of this subdivision supplant and replace the provisions of Sections 53395.10 to 53395.25, inclusive. The board may adopt or amend one or more infrastructure financing plans for districts along the San Francisco waterfront according to the procedures in this section. Except as provided otherwise in this subdivision or in Section 53395.81, the provisions of subdivisions (a) and (b) of Section 53395.4 shall not apply to a waterfront district. A waterfront district may be formed and become effective at any time. A district may be divided into project areas, each of which may be subject to distinct limitations established under this subdivision. Within a district, one or more project areas may be a special waterfront district as defined in Section 53395.81.

(1) The board shall initiate proceedings for the establishment of a district by adopting a resolution of intention to establish the proposed district that does all of the following:

(A) States an infrastructure financing district is proposed to be established and describes the boundaries of the proposed district. The boundaries may be described by reference to a map on file in the office of the clerk of the board.

(B) States the type of public facilities proposed to be financed by the district.

(C) States that incremental property tax revenue from San Francisco and some or all affected taxing entities within the district, but none of the local educational agencies, except as provided in subdivision (h) or as a result of the allocation of the ERAF share, may be used to finance these public facilities.

(D) Directs the executive director of the port, or an appropriate official designated by the executive director, to prepare a proposed infrastructure financing plan.

(2) The board shall direct the city clerk to mail a copy of the resolution of intention to any affected taxing entities.

(3) The proposed infrastructure financing plan shall be consistent with the general plan of San Francisco, as amended from time to time, and shall include all of the following:

(A) A map and legal description of the proposed district, which may include all or a portion of the district designated by the board in its resolution of intention.

(B) A description of the public facilities required to serve the development proposed in the district, including those to be provided by the private sector, those to be provided by governmental entities without assistance under this chapter, those public facilities to be financed with assistance from the proposed district, and those to be provided jointly. The description shall include the proposed location, timing, and projected costs of the public facilities. The description may consist of a reference to the capital plan for the territory in the district that is approved by the board, as amended from time to time.

(C) A financing section that shall contain all of the following:

(i) A provision that specifies the maximum portion of the incremental tax revenue of San Francisco and of any affected taxing entity proposed to be committed to the district, and affirms that the plan will not allocate any portion of the incremental tax revenue of the local educational agencies to the district.

(ii) Limitations on the use of levied taxes allocated to and collected by the district that provide that, except as provided by this section or Section 53395.81, incremental tax revenues allocated to a district must be used within the district for purposes authorized under this section, and that not less than 20 percent of the amount allocated to a district shall be set aside to be expended solely on shoreline restoration, removal of bay fill, or waterfront public access to or environmental remediation of the San Francisco waterfront.

(iii) A projection of the amount of incremental tax revenues expected to be received by the district, assuming a district receives incremental tax revenues for a period no later than 45 years after San Francisco projects that the district will have received one hundred thousand dollars ($100,000) in incremental tax revenues under this chapter.

(iv) Projected sources of financing for the public facilities to be assisted by the district, including debt to be repaid with incremental tax revenues, projected revenues from future leases, sales, or other transfers of any interest in land within the district, and any other legally available sources of funds. The projection may refer to the capital plan for the territory in the district that is approved by the board, as amended from time to time.

(v) A limitation on the aggregate number of dollars of levied taxes that may be divided and allocated to the district. Taxes shall not be divided or be allocated to the district beyond this limitation, except by amendment of the infrastructure financing plan pursuant to the procedures in this subdivision. In the event San Francisco divides a district into project areas, the project areas may share this limit and the limit may be divided among the project areas or a separate limit may be established for a project area.

(vi) A date on which the effectiveness of the infrastructure financing plan and all tax allocations to the district will end and a date on which the district’s authority to repay indebtedness with incremental tax revenues received under this chapter will end, not to exceed 45 years from the date the district has actually received one hundred thousand dollars ($100,000) in incremental tax revenues under this chapter. After the time limits established under this subparagraph, a district shall not receive incremental tax revenues under this chapter.

(vii) An analysis of the costs to San Francisco for providing facilities and services to the district while the district is being developed and after the district is developed, and of the taxes, fees, charges, and other revenues expected to be received by San Francisco as a result of expected development in the district.

(viii) An analysis of the projected fiscal impact of the district and the associated development upon any affected taxing entity. If no affected taxing entities exist within the district because the plan does not provide for collection by the district of any portion of property tax revenues allocated to any taxing entity other than San Francisco, the district has no obligation to any other taxing entity under this subdivision.

(ix) A statement that the district will maintain accounting procedures in accordance, and otherwise comply, with Section 6306 of the Public Resources Code for the term of the plan.

(D) For a Pier 70 district only, the Pier 70 enhanced financing plan may contain a provision meeting the requirements of Section 53396 that allocates a portion of the incremental tax revenue of San Francisco and of other designated affected taxing entities to the Pier 70 district.

The portion of incremental tax revenue of San Francisco to be allocated to the Pier 70 district must be equal to the portion of the incremental tax revenue of the county ERAF proposed to be committed to the Pier 70 district. In addition to all other requirements under this section, a Pier 70 district shall also be subject to the following additional limitations:

(i) A Pier 70 district subject to a Pier 70 enhanced financing plan shall not be formed and become effective prior to January 1, 2014.

(ii) Any Pier 70 enhanced financing plan shall contain all of the following:

(I) A time limit on the issuance of new ERAF-secured debt to finance the district, which may not exceed 20 fiscal years from the fiscal year in which any Pier 70 district subject to a Pier 70 enhanced financing plan first issues debt. The ERAF-secured debt may be repaid over the period of time ending on the time limit established under clause (vi) of subparagraph (C). This time limit on the issuance of new ERAF-secured debt shall not prevent a Pier 70 district from subsequently refinancing, refunding, or restructuring ERAF-secured debt if all of the following conditions are met: the time during which the debt is to be repaid is not extended beyond the time limit established under clause (vi) of subparagraph (C); in the case of a refinancing or refunding to achieve savings, the total interest cost to maturity on the new debt plus the principal amount of the new debt does not exceed the total interest cost to maturity on the debt to be refunded plus the principal of the debt to be refunded; and the principal amount of the new debt does not exceed the amount required to defease the debt to be refunded, refinanced, or restructured, to establish customary debt service reserves and to pay related costs of issuance. If these conditions are satisfied, the initial principal amount of the new debt may be greater than the outstanding principal amount of the debt to be refunded, refinanced, or restructured.

(II) A statement that the Pier 70 district shall be subject to a limitation on the number of dollars of the ERAF share that may be divided and allocated to the Pier 70 district pursuant to the Pier 70 enhanced financing plan, including any amendments to the plan, which shall be established in consultation with the county tax collector. This limitation and a schedule specifying the amount of the ERAF share that must be divided and allocated to the district in each succeeding fiscal year until all ERAF-secured debt has been paid shall be included in the statement of indebtedness that the Pier 70 district files for the 19th fiscal year after the fiscal year in which any ERAF-secured debt is first issued. The ERAF share shall not be divided and shall not be allocated to the Pier 70 district beyond that limitation.

(III) The limitations established by subclauses (I) and (II) may be amended only by amendment of this section. When the ERAF-secured debt, if any, has been paid, all moneys thereafter allocated to the ERAF share shall be paid into ERAF as taxes on all other property are paid. In addition, beginning in the 21st fiscal year after the fiscal year in which ERAF-secured debt is first issued, any portion of the ERAF share in excess of the amount required to meet the Pier 70 district’s ERAF-secured debt service obligations shall be paid into ERAF.

(4) The proposed infrastructure financing plan shall be mailed to each affected taxing entity for review, together with, to the extent available, any report required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) that pertains to the proposed public facilities and any proposed development project for which the public facilities are needed, and shall be made available for public inspection. The report also shall be sent to the San Francisco Planning Department and the board.

(5) Except as provided in subdivision (h) and except as a result of an ERAF share allocation, the board shall not enact a resolution proposing formation of a district and providing for the division of taxes of any affected taxing entities for use in the Pier 70 district as set forth in the proposed infrastructure financing plan unless a resolution approving the plan has been adopted by the governing body of each affected taxing entity that is proposed to be subject to division of taxes as set forth in the proposed infrastructure financing plan, and that resolution has been filed with the board at or prior to the time of the hearing. A resolution approving the plan adopted by the governing body of an affected taxing entity shall be deemed the affected taxing entity’s agreement to participate in the plan for the purposes of Section 53395.19.

(6) If the governing body of an affected taxing entity has not approved the infrastructure financing plan before the board considers the plan, the board may amend the infrastructure financing plan to remove the allocation of the tax revenues of the nonconsenting affected taxing entity. If a plan is so amended, the plan also shall be amended to provide that San Francisco will allocate to the Pier 70 district funds equal on a dollar-for-dollar basis to the tax revenues that the Pier 70 district would have received from the allocation of tax revenues of the affected taxing entity that is removed from the plan.

(7) The board shall hold a public hearing regarding the infrastructure financing plan that shall be scheduled on a date no earlier than 60 days after the plan has been sent to each affected taxing entity, or in the absence of any affected taxing entities, no earlier than 30 days after the plan has been lodged with the clerk of the board. Notice of the public hearing must be published not less than once a week for four successive weeks in a newspaper designated by the board for the publication of official notices in San Francisco, or if the board no longer designates a newspaper for the publication of official notices, a newspaper of general circulation serving primarily San Francisco residents. The notice shall state that the district will be established to finance public facilities, briefly describe the public facilities and the proposed financial arrangements, including the proposed commitment of incremental tax revenue, describe the boundaries of the proposed district, and state the day, hour, and place when and where any persons having any objections to the proposed infrastructure financing plan, or the regularity of any of the previous proceedings, may appear before the board and object to the adoption of the proposed infrastructure financing plan by the board.

(8) At the hour set in the required notices, the board shall proceed to hear and pass upon all written and oral objections. The hearing may be continued from time to time. The board shall consider any recommendations of affected taxing entities, and all evidence and testimony for and against the adoption of the infrastructure financing plan.

(9) No election will be required to form the district, and at the conclusion of the hearing, the board may adopt an ordinance adopting the infrastructure financing plan, as drafted or as modified by the board, or it may abandon the proceedings.

(10) Any public or private owner of land that is not within an existing district, but that has any boundary line contiguous to a boundary of the waterfront district, may petition the board for inclusion of the land in the waterfront district without an election. The annexation shall take effect on the effective date of the ordinance of the board’s annexation approval. As a condition to inclusion of its land in the waterfront district, the petitioning landowner shall acknowledge and agree that any portion of the land within 100 feet of the San Francisco Bay Conservation and Development Commission shoreline (shoreline band) will include contiguous public access along the length of the shoreline band, improved and maintained to standards equal to adjacent waterfront public access ways on public land, as certified by the San Francisco Bay Conservation and Development Commission. Nothing in this section is intended to affect or limit the authority of the San Francisco Bay Conservation and Development Commission pursuant to Chapter 1 (commencing with Section 66600) of Title 7.2, or any other law. This procedure will apply to any petition to include the Mirant site in the Pier 70 district, but the board may amend the Pier 70 financing plan to include the Mirant site in the Pier 70 district only after the Director of Finance’s approval.

(11) The ordinance creating a district and adopting or amending an infrastructure financing plan shall establish the base year for the district. The base year of land annexed into a district shall be the fiscal year in which the assessed value of the annexed land was last equalized prior to the effective date of the annexation, or a subsequent fiscal year specified in the ordinance of the board approving the annexation. The board may amend an infrastructure financing plan by ordinance for any purpose, including, but not limited to, dividing an established district into one or more project areas, reducing the district area, or expanding a waterfront district to include the petitioning landowner’s land in the district in accordance with the board’s established procedures. Any ordinance adopting or amending an infrastructure financing plan will be deemed an ordinance adopted for the purposes of Section 53395.23.

(12) With respect to a waterfront district, San Francisco may enter into an agreement for the construction of discrete portions or phases of public facilities. The agreement may include any provisions that San Francisco determines are necessary or convenient, but shall do all of the following:

(A) Identify the specific public facilities or discrete portions or phases of public facilities to be constructed and purchased. San Francisco may agree to purchase discrete portions or phases of public facilities if the portions or phases are capable of serviceable use as determined by San Francisco.

(B) Notwithstanding subparagraph (A), when the purchase value of a public facility exceeds one million dollars ($1,000,000), San Francisco may agree to purchase discrete portions or phases of the partially completed public facility.

(C) Identify procedures to ensure that the public facilities are constructed pursuant to plans, standards, specifications, and other requirements as determined by San Francisco.

(D) Specify a price or a method to determine a price for each public facility or discrete portion or phase of a public facility. The price may include an amount reflecting the interim cost of financing cash payments that must be made during construction of the project, at the discretion of San Francisco.

(E) Specify procedures for final inspection and approval of public facilities or discrete portions or phases of public facilities, for approval of payment and for acceptance and conveyance.

(h) (1) All the amounts calculated under this subdivision shall be calculated after deducting the waterfront set-aside required under clause (ii) of subparagraph (C) of paragraph (3) of subdivision (g) of this section or the set-aside required for a special waterfront district under paragraph (3) of subdivision (c) of Section 53395.81, as applicable, from the total amount of tax increment funds allocated to a district in the applicable fiscal year. The payments made by the county tax collector under this subdivision to the affected taxing entities shall be allocated among the affected taxing entities in proportion to the percentage share of property taxes each affected taxing entity receives during the fiscal year the funds are allocated. The percentage share shall be determined without regard to any amounts allocated to a city, county, or city and county under Sections 97.68 and 97.70 of the Revenue and Taxation Code.

(2) (A) Prior to incurring any debt, except loans or advances from San Francisco, a district may subordinate to the debt the amount required to be paid by the county tax collector to an affected taxing entity under this subdivision, if any, provided the affected taxing entity has approved these subordinations as provided in this paragraph.

(B) At the time the district requests an affected taxing entity to subordinate the amount to be paid by the county tax collector to it, the district shall provide the affected taxing entity with substantial evidence that sufficient tax increment funds will be available to pay when due both the debt service on the debt and the payments by the county tax collector to the affected taxing entity required under this subdivision.

(C) Within 45 days after receipt of the district’s request, the affected taxing entity shall approve or disapprove the request for subordination. An affected taxing entity may disapprove a request for subordination only if it finds, based upon substantial evidence, that the tax increment funds will be insufficient to pay when due the debt payments and the amount required to be paid by the county tax collector to the affected taxing entity. If the affected taxing entity does not act within 45 days after receipt of the district’s request, the request to subordinate shall be deemed approved and its deemed approval shall be final and conclusive.

(D) For the purpose of this paragraph only, “affected taxing entity” shall mean any governmental agency that levied, or had levied on its behalf, a property tax on all or a portion of the land located in the proposed district in the fiscal year prior to the designation of the waterfront district.

(3) The Legislature finds and declares all of the following:

(A) The payments to be made under this subdivision are necessary in order to alleviate the financial burden and detriment that affected taxing entities may incur as a result of the adoption of an infrastructure financing plan, and payments made under this subdivision will benefit the district.

(B) The payments to be made under this subdivision are the exclusive payments that are required to be made by a district to affected taxing entities during the term of an infrastructure financing plan.

(4) Nothing in this section requires a district, either directly or indirectly, as a measure to mitigate a significant environmental effect or as part of any settlement agreement or judgment brought in any action to contest the validity of a district under Section 53395.6, to make any other payments to affected taxing entities, or to pay for public facilities that will be owned or leased to an affected taxing entity.

(i) The portion of taxes required to be allocated to the Pier 70 district under a duly adopted infrastructure financing plan shall be allocated and paid to the district by the county tax collector under the procedure contained in this subdivision. If the approved plan allocates to the Pier 70 district 100 percent of the incremental tax revenue of San Francisco that is available under applicable law to be allocated to the Pier 70 district, then the district shall not make a payment to ERAF, but if the plan allocates less than 100 percent of the incremental tax revenue of San Francisco that is available under applicable law to be allocated to the Pier 70 district, then the district shall pay a proportionate share of incremental tax revenue into ERAF.

(1) No later than October 1 of each year, for each district for which the infrastructure financing plan provides for the division of taxes, the district shall file with the county tax collector a statement of indebtedness and a reconciliation statement for the previous fiscal year certified by the chief financial officer of the district.

(2) Each statement of indebtedness shall contain all of the following:

(A) For each debt the district has incurred or entered into, all of the following:

(i) The date the district incurred or entered into the debt.

(ii) The principal amount, term, purpose, interest rate, and total interest payable over the term of the debt.

(iii) The principal amount and interest due in the fiscal year in which the statement is filed.

(iv) The total amount of principal and interest remaining to be paid over the term of the debt.

(B) The sum of the principal and interest due on all debts in the fiscal year in which the statement is filed.

(C) The sum of principal and interest remaining to be paid on all debts.

(D) The available revenues as of the end of the previous fiscal year.

(3) The district may estimate the amount of principal or interest, the interest rate, or term of any debt if the nature of the debt is such that the amount of principal or interest, the interest rate, or term cannot be precisely determined. The district may list on a statement of indebtedness any debt incurred or entered into on or before the date the statement is filed.

(4) Each reconciliation statement shall include all of the following:

(A) A list of all debts listed on the previous year’s statement of indebtedness, if any.

(B) A list of all debts not listed on the previous year’s statement of indebtedness, but incurred or entered into in the previous year and paid in whole or in part from incremental tax revenue received by the district. This listing may aggregate into a single item debts incurred or entered into in the previous year for a particular purpose, such as relocation expenses, administrative expenses, consultant expenses, or remediation of hazardous materials.

(C) For each debt described in subparagraph (A) or (B), all of the following shall be included:

(i) The total amount of principal and interest remaining to be paid as of the later of the beginning of the previous year or the date the debt was incurred or entered into.

(ii) Any increases or additions to the debt occurring during the previous year.

(iii) The amount paid on the debt in the previous year from incremental tax revenue received by the district.

(iv) The amount paid on the debt in the previous year from revenue other than incremental tax revenue received by the district.

(v) The total amount of principal and interest remaining to be paid as of the end of the previous fiscal year.

(D) The available revenues of the district as of the beginning of the previous fiscal year.

(E) The amount of incremental tax revenue received by the district in the previous fiscal year.

(F) The amount of available revenue received by the district in the previous fiscal year other than incremental tax revenue.

(G) The sum of the amounts paid on all debts from sources other than incremental tax revenue, to the extent that the amounts are not included as available revenues under subparagraph (F).

(H) The sum of the amounts specified in subparagraphs (D) to (G), inclusive.

(I) The sum of the amounts specified in clauses (iii) and (iv) of subparagraph (C) of paragraph (4).

(J) The amount determined by subtracting the amount determined under subparagraph (I) from the amount determined under subparagraph (H). The amount determined under this paragraph shall be the available revenues as of the end of the previous fiscal year to be reported in the statement of indebtedness.

(5) For the purposes of this paragraph, available revenues shall include all cash or cash equivalents held by the district that were received by the district under subparagraph (D) of paragraph (3) of subdivision (g) and all cash or cash equivalents held by the district that are irrevocably pledged or restricted to payment of a debt that the district has listed on a statement of indebtedness. In no event shall available revenues include funds allocated to the waterfront set-aside.

(6) For the purposes of this subdivision: (A) the amount a district is required to deposit into the waterfront set-aside shall constitute an indebtedness of the district, (B) no debt that a district intends to pay from the waterfront set-aside shall be listed on a statement of indebtedness or reconciliation statement as a debt of the district, and (C) any statutorily authorized deficit in or borrowing from funds in the waterfront set-aside shall constitute an indebtedness of the district.

(7) The county tax collector shall allocate and pay, at the same time or times as the payment of taxes into the funds of the respective taxing agencies of the county, the portion of incremental tax revenues allocated to each district under the infrastructure financing plan. The amount allocated and paid shall not exceed the amount of the district’s remaining debt obligations, as determined under subparagraph (C) of paragraph (2), minus the amount of available revenues as of the end of the previous fiscal year, as determined under subparagraph (D) of paragraph (2).

(8) The statement of indebtedness constitutes prima facie evidence of the debts of the district.

(A) If the county tax collector disputes the amount of the district’s debts as shown on the statement of indebtedness, the county tax collector, within 30 days after receipt of the statement, shall give written notice to the district thereof.

(B) The district, within 30 days after receipt of notice under subparagraph (A), shall submit any further information it deems appropriate to substantiate the amount of any debt that has been disputed. If the county tax collector still disputes the amount of debt, final written notice of that dispute shall be given to the district, and the amount disputed may be withheld from allocation and payment to the district as otherwise required by paragraph (7). In that event, the county tax collector shall bring an action in the superior court for declaratory relief to determine the matter no later than 90 days after the date of the final notice.

(C) In any court action brought under this paragraph, the issue shall involve only the amount of debt, and not the validity of any contract or debt instrument or any expenditures pursuant thereto. Payments to a trustee under a bond resolution or indenture of any kind or payments to a public agency in connection with payments by that public agency under a lease or bond issue shall not be disputed in any action under this paragraph. The matter shall be set for trial at the earliest possible date and shall take precedence over all other cases except older matters of the same character. Unless an action is brought within the time provided for herein, the county tax collector shall allocate and pay the amount shown on the statement of indebtedness as provided in paragraph (7).

(D) Nothing in this subdivision shall be construed to permit a challenge to or attack on matters precluded from challenge or attack by reason of Sections 53395.6 and 53395.7. However, nothing in this subdivision shall be construed to deny a remedy against the district otherwise provided by law.

(E) The Controller shall prescribe uniform forms consistent with this subdivision for a district’s statement of indebtedness and reconciliation statement. In preparing these forms, the Controller shall obtain the input of the San Francisco City Controller, the San Francisco Tax Collector, and the district.

(F) For the purposes of this subdivision, a fiscal year shall be a year that begins on July 1 and ends the following June 30.

(j) (1) Prior to the adoption by the board of an infrastructure financing plan providing for tax increment financing under subparagraph (D) of paragraph (3) of subdivision (g), any affected taxing entity may elect to be allocated, and every local educational agency shall be allocated, all or any portion of the tax revenues allocated to the district under subparagraph (D) of paragraph (3) of subdivision (g) attributable to increases in the rate of tax imposed for the benefit of the taxing entity which levy occurs after the tax year in which the ordinance adopting the infrastructure financing plan becomes effective.

(2) The governing body of any affected taxing entity electing to receive allocation of taxes under this subdivision shall adopt a resolution to that effect and transmit the same, prior to the adoption of the infrastructure financing plan, to (A) the board, (B) the district, and (C) the county tax collector. Upon receipt by the county tax collector of the resolution, allocation of taxes under this section to the affected taxing entity shall be made at the time or times allocations are made under subdivision (a) of Section 33670 of the Health and Safety Code.

(3) An affected taxing entity, at any time after the adoption of the resolution, may elect not to receive all or any portion of the additional allocation of taxes under this section by rescinding the resolution or by amending the same, as the case may be, and giving notice thereof to the board, the district, and the county tax collector. After receipt of a notice by the county tax collector that an affected taxing entity has elected not to receive all or a portion of the additional allocation of taxes by rescission or amendment of the resolution, any allocation of taxes to the affected taxing entity required to be made under this section shall not thereafter be made, but shall be allocated to the district. After receipt of a notice by the county tax collector that an affected taxing entity has elected to receive additional tax revenues attributable to only a portion of the increases in the rate of tax, only that portion of the tax revenues shall thereafter be allocated to the affected taxing entity, and the remaining portion thereof shall be allocated to the district.

(k) This section implements and fulfills the intent of Article 2 (commencing with Section 53395.10) and of Article XIII B and is consistent with the conclusion of California courts that tax increment revenues are not “proceeds of taxes” for purposes of the latter. The allocation and payment to a district of the portion of taxes specified in this section for the purpose of paying principal of, or interest on, loans, advances, or indebtedness incurred for facilities or the cost of acquisition and construction of facilities under this section shall not be deemed the receipt by a district of proceeds of taxes levied by or on behalf of the district within the meaning or for the purposes of Article XIII B of the California Constitution, nor shall this portion of taxes be deemed receipt of proceeds of taxes by, or an appropriation subject to limitation of, any other public body within the meaning or for purposes of Article XIII B of the California Constitution or any statutory provision enacted in implementation of Article XIII B. The allocation and payment to a district of this portion of taxes shall not be deemed the appropriation by a district of proceeds of taxes levied by or on behalf of a district within the meaning or for purposes of Article XIII B of the California Constitution.

(Amended by Stats. 2012, Ch. 785, Sec. 1. Effective January 1, 2013.)



53395.81

(a) This section shall apply only to a special waterfront district.

(b) A special waterfront district may be created as a waterfront district pursuant to, and shall be subject to, all applicable requirements of Sections 53395.3 and 53395.8, except as provided in this section.

(c) (1) The special waterfront district ERAF share produced in a Port America’s Cup district with a special waterfront district enhanced financing plan shall be used only to finance the following:

(A) Construction of the port’s maritime facilities at Pier 27.

(B) Planning and design work that is directly related to the port’s maritime facilities at Pier 27.

(C) Planning, design, and acquisition and construction of improvements to publicly owned waterfront lands held by trustee agencies, such as the National Park Service, the California State Parks, and departments of San Francisco, and used as public spectator viewing sites for America’s Cup-related events, including portions of the San Francisco Bay Trail under the jurisdiction of those trustee agencies. Any improvements authorized under this subparagraph shall not be required to be in the district.

(D) Future installations of shoreside power facilities on port maritime facilities.

(2) A special waterfront district enhanced financing plan for a Port America’s Cup district shall provide that the proceeds of special waterfront district ERAF-secured debt are restricted for use to finance directly, reimburse the port for its costs related to, or refinance other debt incurred in, the construction of the port’s maritime facilities at Pier 27, including public access and public open-space improvements, and for any other purposes for which the ERAF share can be used, subject to the set-aside requirements of paragraph (3).

(3) Twenty percent in the aggregate of the special waterfront district ERAF share allocated to a Port America’s Cup district under this section shall be set aside to finance costs of planning, design, acquisition, and construction of improvements to waterfront lands owned by federal, state, or local trustee agencies, such as the National Park Service or the California State Parks as provided in subparagraph (C) of paragraph (1). Any improvements authorized under this paragraph are not required to be located in the district.

(4) The 20 percent set-aside requirements applicable to a special waterfront district set forth in paragraph (3) are in lieu of the set-aside requirement set forth in clause (ii) of subparagraph (C) of paragraph (3) of subdivision (g) of Section 53395.8.

(5) All improvements authorized by this section in a Port America’s Cup district shall be deemed to be public facilities of communitywide significance, which provide significant benefits to an area larger than the area of the district.

(d) If any portion of the 20-percent set-aside funds described in paragraph (3) of subdivision (c) is allocated to a federal or state trustee agency, both of the following shall apply:

(1) The special waterfront district enhanced financing plan for the Port America’s Cup district shall specify the portion of the 20-percent set-aside funds described in paragraph (3) of subdivision (c) that is allocated to any federal or state trustee agency. However, the trustee agency’s proposed use of the 20-percent set-aside funds does not need to be described in the special waterfront district enhanced financing plan pursuant to subparagraph (B) of paragraph (3) of subdivision (g) of Section 53395.8.

(2) San Francisco shall direct the county tax collector to pay the 20-percent set-aside funds allocated to the federal or state trustee agency directly to such trustee agency.

(e) (1) Before adopting the resolution authorizing the first debt issuance by a Port America’s Cup district with a special waterfront district enhanced financing plan authorized by this section, the board of supervisors shall submit a fiscal analysis to the California Infrastructure and Economic Development Bank for review and approval.

(2) The bank may circulate the fiscal analysis to other state agencies, including, but not limited to, the Department of Finance, the Department of Housing and Community Development, and the Office of Planning and Research, and solicit their comments and recommendations. After considering the comments and recommendations of other state agencies, if any, the bank shall take one of the following actions:

(A) Approve the fiscal analysis if the bank makes the finding required pursuant to paragraph (4).

(B) Return the fiscal analysis to the board of supervisors with specific recommendations for changes that would allow the bank to approve the fiscal analysis.

(3) The bank shall have 90 days from the receipt of the fiscal analysis to act pursuant to this subdivision. If the bank does not act within 90 days, the fiscal analysis shall be deemed approved.

(4) For bank approval, the fiscal analysis shall demonstrate to the bank’s reasonable satisfaction a reasonable probability that the economic activity proposed to occur as a result of hosting the America’s Cup event in California would result in an amount of revenue to the General Fund with a net present value that is greater than the net present value of the amount of property tax increment revenues that would be diverted from ERAF over the term of the Port America’s Cup district, taking into consideration all pertinent data. In reviewing the board’s fiscal analysis, the bank shall consider only those General Fund revenues that would occur because of economic activity proposed to occur as a result of hosting the America’s Cup event in California. The bank shall not consider those General Fund revenues that would have occurred if the America’s Cup event were not held in California.

(5) The legislative body shall reimburse the bank for the reasonable cost of the review and approval of the fiscal analysis.

(f) The county tax collector shall allocate and pay to a special waterfront district the portion of taxes required to be allocated pursuant to an approved special waterfront district enhanced financing plan. If the plan allocates 100 percent of the incremental tax revenue of San Francisco that is available under applicable law to be allocated to the special waterfront district, then the special waterfront district shall not make a payment to ERAF, but if the plan allocates less than 100 percent of the incremental tax revenue of San Francisco that is available under applicable law to be allocated to a special waterfront district then the special waterfront district shall pay a proportionate share of incremental tax revenue into ERAF. The special waterfront district shall file a statement of indebtedness and a reconciliation statement annually in the same manner as described in subdivision (i) of Section 53395.8. It is the intent of this subdivision that any special waterfront district shall be deemed to be a district formed pursuant to subparagraph (D) of paragraph (3) of subdivision (g) of Section 53395.8 for purposes of allocation and payment of taxes by the county tax collector as set forth in subdivision (i) of Section 53395.8.

(g) This section implements and fulfills the intent of Article 2 (commencing with Section 53395.10) and of Article XIII B and is consistent with the conclusion of California courts that tax increment revenues are not “proceeds of taxes” for purposes of the latter. The allocation and payment to a special waterfront district of the special waterfront district ERAF share for the purpose of paying principal of, or interest on, loans, advances, or indebtedness incurred for facilities or the cost of acquisition and construction of facilities under this section shall not be deemed the receipt by the special waterfront district of proceeds of taxes levied by or on behalf of the special waterfront district within the meaning or for the purposes of Article XIII B of the California Constitution, nor shall this portion of taxes be deemed the receipt of proceeds of taxes by, or an appropriation subject to limitation of, any other public body within the meaning or for purposes of Article XIII B of the California Constitution or any statutory provision enacted in implementation of Article XIII B. The allocation and payment to a special waterfront district of this portion of taxes shall not be deemed the appropriation by a special waterfront district of proceeds of taxes levied by or on behalf of a district within the meaning or for purposes of Article XIII B of the California Constitution.

(h) For purposes of this section, the meanings set forth in subdivision (c) of Section 53395.8 shall apply as appropriate, and the following terms have the following meanings, except as otherwise provided:

(1) “Port America’s Cup district” means a special waterfront district in the City and County of San Francisco that includes one or more of Seawall Lot 330, Pier 19, Pier 23, and Pier 29.

(2) “Special waterfront district” means a waterfront district in San Francisco that may comprise some or all of the America’s Cup venues or potential venues.

(3) “Special waterfront district enhanced financing plan” means an infrastructure financing plan for a special waterfront district that contains a provision substantially similar to that authorized for a Pier 70 district under subparagraph (D) of paragraph (3) of subdivision (g) of Section 55395.8, with only those changes deemed necessary by the legislative body of the special waterfront district to implement the financing of the improvements described in paragraph (1) of subdivision (c).

(4) “Special waterfront district ERAF-secured debt” means debt incurred in accordance with a special waterfront district enhanced financing plan that is secured by and will be repaid from the special waterfront district ERAF share. For a Port America’s Cup district, special waterfront district ERAF-secured debt includes the portion of any debt that is payable from the special waterfront district ERAF share as long as the same percentage of debt proceeds will be used for the purposes authorized by paragraph (2) of subdivision (c).

(5) (A) “Special waterfront ERAF share” means the county ERAF portion of incremental tax revenue committed, as applicable, to a special waterfront district under a special waterfront district enhanced financing plan.

(B) Notwithstanding any other provision of this chapter, the maximum amount of the county ERAF portion of incremental tax revenues committed to a special waterfront district under this section shall not exceed one million dollars ($1,000,000) in any fiscal year.

(Amended by Stats. 2012, Ch. 785, Sec. 2. Effective January 1, 2013.)



53395.85

If a city or county that is a member of the Orangeline Development Authority establishes an infrastructure financing district pursuant to this chapter for the purpose of providing funding for public transit facilities, that city or county may provide some or all of this funding to the Orangeline Development Authority for the purposes of furthering public transit facilities within the jurisdiction of the authority, including facilities related to magnetic levitation.

(Amended by Stats. 2013, Ch. 210, Sec. 14. Effective January 1, 2014.)



53395.9

(a) The Salton Sea Authority, a joint powers authority formed by the County of Imperial, the County of Riverside, the Coachella Valley Water District, and the Imperial Irrigation District, may use the provisions of this chapter to form an infrastructure financing district for the purpose of funding the construction of, and purchasing electrical power for, projects for the reclamation and environmental restoration of the Salton Sea. To the extent of any conflict, the provisions of this section shall prevail over any other provision of law. Any district formed pursuant to this section shall be known as “The Salton Sea Infrastructure Financing District.”

(b) For purposes of this chapter, the Salton Sea Authority is a “city.”

(c) The Salton Sea Infrastructure Financing District may exist for up to 40 years from the date of its formation.

(d) No public funds accruing to the Salton Sea Authority pursuant to this section shall be utilized for purposes of treating or making potable, agricultural tailwaters flowing into the Salton Sea.

(Added by Stats. 1999, Ch. 59, Sec. 2. Effective January 1, 2000.)






ARTICLE 2 - Preparation and Adoption of Infrastructure Financing Plans

53395.10

A legislative body of a city or county may designate one or more proposed infrastructure financing districts pursuant to this chapter. Proceedings for the establishment of a district shall be instituted by the adoption of a resolution of intention to establish the proposed district and shall do all of the following:

(a) State that an infrastructure financing district is proposed to be established under the terms of this chapter and describe the boundaries of the proposed district, which may be accomplished by reference to a map on file in the office of the clerk of the city or county that is proposing to establish the district.

(b) State the type of public facilities proposed to be financed by the district. The district may only finance public facilities authorized by Section 53395.3.

(c) State that incremental property tax revenue from the city or county and some or all affected taxing entities within the district may be used to finance these public facilities.

(d) Fix a time and place for a public hearing on the proposal.

(Amended by Stats. 2014, Ch. 201, Sec. 6. Effective January 1, 2015.)



53395.11

The legislative body shall direct the clerk to mail a copy of the resolution of intention to create the district to each owner of land within the district.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.12

The legislative body shall direct the clerk to mail a copy of the resolution to each affected taxing entity.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.13

After adopting the resolution pursuant to Section 53395.10, the legislative body shall designate and direct the city or county engineer or other appropriate official to prepare an infrastructure plan pursuant to Section 53395.14.

(Amended by Stats. 2013, Ch. 210, Sec. 11. Effective January 1, 2014.)



53395.14

After receipt of a copy of the resolution of intention to establish a district, the official designated pursuant to Section 53395.13 shall prepare a proposed infrastructure financing plan. The infrastructure financing plan shall be consistent with the general plan of the city or county within which the district is located and shall include all of the following:

(a) A map and legal description of the proposed district, which may include all or a portion of the district designated by the legislative body in its resolution of intention.

(b) A description of the public facilities required to serve the development proposed in the area of the district including those to be provided by the private sector, those to be provided by governmental entities without assistance under this chapter, those public improvements and facilities to be financed with assistance from the proposed district, and those to be provided jointly. The description shall include the proposed location, timing, and costs of the public improvements and facilities.

(c) A finding that the public facilities are of communitywide significance and provide significant benefits to an area larger than the area of the district.

(d) A financing section, which shall contain all of the following information:

(1) A specification of the maximum portion of the incremental tax revenue of the city or county and of each affected taxing entity proposed to be committed to the district for each year during which the district will receive incremental tax revenue. The portion need not be the same for all affected taxing entities. The portion may change over time.

(2) A projection of the amount of tax revenues expected to be received by the district in each year during which the district will receive tax revenues, including an estimate of the amount of tax revenues attributable to each affected taxing entity for each year.

(3) A plan for financing the public facilities to be assisted by the district, including a detailed description of any intention to incur debt.

(4) A limit on the total number of dollars of taxes which may be allocated to the district pursuant to the plan.

(5) A date on which the district will cease to exist, by which time all tax allocation to the district will end. The date shall not be more than 30 years from the date on which the ordinance forming the district is adopted pursuant to Section 53395.23.

(6) An analysis of the costs to the city or county of providing facilities and services to the area of the district while the area is being developed and after the area is developed. The plan shall also include an analysis of the tax, fee, charge, and other revenues expected to be received by the city or county as a result of expected development in the area of the district.

(7) An analysis of the projected fiscal impact of the district and the associated development upon each affected taxing entity.

(8) A plan for financing any potential costs that may be incurred by reimbursing a developer of a project that is both located entirely within the boundaries of that district and qualifies for the Transit Priority Project Program, pursuant to Section 65470, including any permit and affordable housing expenses related to the project.

(e) If any dwelling units occupied by persons or families of low or moderate income are proposed to be removed or destroyed in the course of private development or public works construction within the area of the district, a plan providing for replacement of those units and relocation of those persons or families consistent with the requirements of Section 53395.5.

(Amended by Stats. 2013, Ch. 210, Sec. 12. Effective January 1, 2014.)



53395.15

The infrastructure financing plan shall be sent to each owner of land within the proposed district and to each affected taxing entity together with any report required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) that pertains to the proposed public facilities or the proposed development project for which the public facilities are needed, and shall be made available for public inspection. The report shall also be sent to the planning commission and the legislative body.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.16

The designated official shall consult with each affected taxing entity, and, at the request of any affected taxing entity, shall meet with representatives of an affected taxing entity. Any affected taxing entity may suggest revisions to the plan.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.17

The legislative body shall conduct a public hearing prior to adopting the proposed infrastructure financing plan. The public hearing shall be called no sooner than 60 days after the plan has been sent to each affected taxing entity. In addition to the notice given to landowners and affected taxing entities pursuant to Sections 53395.11 and 53395.12, notice of the public hearing shall be given by publication not less than once a week for four successive weeks in a newspaper of general circulation published in the city or county in which the proposed district is located. The notice shall state that the district will be used to finance public works, briefly describe the public works, briefly describe the proposed financial arrangements, including the proposed commitment of incremental tax revenue, describe the boundaries of the proposed district and state the day, hour, and place when and where any persons having any objections to the proposed infrastructure financing plan, or the regularity of any of the prior proceedings, may appear before the legislative body and object to the adoption of the proposed plan by the legislative body.

(Amended by Stats. 2013, Ch. 210, Sec. 13. Effective January 1, 2014.)



53395.18

At the hour set in the required notices, the legislative body shall proceed to hear and pass upon all written and oral objections. The hearing may be continued from time to time. The legislative body shall consider the recommendations, if any, of affected taxing entities, and all evidence and testimony for and against the adoption of the plan. The legislative body may modify the plan by eliminating or reducing the size and cost of proposed public works, by reducing the amount of proposed debt, or by reducing the portion, amount, or duration of incremental tax revenues to be committed to the district.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.19

(a) The legislative body shall not enact a resolution proposing formation of a district and providing for the division of taxes of any affected taxing entity pursuant to Article 3 (commencing with Section 53396) unless a resolution approving the plan has been adopted by the governing body of each affected taxing entity which is proposed to be subject to division of taxes pursuant to Article 3 (commencing with Section 53396) has been filed with the legislative body at or prior to the time of the hearing.

(b) Nothing in this section shall be construed to prevent the legislative body from amending its infrastructure financing plan and adopting a resolution proposing formation of the infrastructure financing district without allocation of the tax revenues of any affected taxing entity which has not approved the infrastructure financing plan by resolution of the governing body of the affected taxing entity.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.20

(a) At the conclusion of the hearing, the legislative body may adopt a resolution proposing adoption of the infrastructure financing plan, as modified, and formation of the infrastructure financing district in a manner consistent with Section 53395.19, or it may abandon the proceedings. If the legislative body adopts a resolution proposing formation of the district, it shall then submit the proposal to create the district to the qualified electors of the proposed district in the next general election or in a special election to be held, notwithstanding any other requirement, including any requirement that elections be held on specified dates, contained in the Elections Code, at least 90 days, but not more than 180 days, following the adoption of the resolution of formation. The legislative body shall provide the resolution of formation, a certified map of sufficient scale and clarity to show the boundaries of the district, and a sufficient description to allow the election official to determine the boundaries of the district to the official conducting the election within three business days after the adoption of the resolution of formation. The assessor’s parcel numbers for the land within the district shall be included if it is a landowner election or the district does not conform to an existing district’s boundaries and if requested by the official conducting the election. If the election is to be held less than 125 days following the adoption of the resolution of formation, the concurrence of the election official conducting the election shall be required. However, any time limit specified by this section or requirement pertaining to the conduct of the election may be waived with the unanimous consent of the qualified electors of the proposed district and the concurrence of the election official conducting the election.

(b) If at least 12 persons have been registered to vote within the territory of the proposed district for each of the 90 days preceding the close of the hearing, the vote shall be by the registered voters of the proposed district, who need not necessarily be the same persons, with each voter having one vote. Otherwise, the vote shall be by the landowners of the proposed district and each landowner who is the owner of record at the close of the protest hearing, or the authorized representative thereof, shall have one vote for each acre or portion of an acre of land that he or she owns within the proposed district. The number of votes to be voted by a particular landowner shall be specified on the ballot provided to that landowner.

(c) Ballots for the special election authorized by subdivision (a) may be distributed to qualified electors by mail with return postage prepaid or by personal service by the election official. The official conducting the election may certify the proper mailing of ballots by an affidavit, which shall be exclusive proof of mailing in the absence of fraud. The voted ballots shall be returned to the election officer conducting the election not later than the hour specified in the resolution calling the election. However, if all the qualified voters have voted, the election shall be closed.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.21

(a) Except as otherwise provided in this chapter, the provisions of law regulating elections of the local agency that calls an election pursuant to this chapter, insofar as they may be applicable, shall govern all elections conducted pursuant to this chapter. Except as provided in subdivision (b), there shall be prepared and included in the ballot material provided to each voter, an impartial analysis pursuant to Section 9160 or 9280 of the Elections Code, arguments and rebuttals, if any, pursuant to Sections 9162 to 9167, inclusive, and 9190 of the Elections Code or pursuant to Sections 9281 to 9287, inclusive, and 9295 of the Elections Code.

(b) If the vote is to be by the landowners of the proposed district, analysis and arguments may be waived with the unanimous consent of all the landowners and shall be so stated in the order for the election.

(Amended by Stats. 1994, Ch. 923, Sec. 78. Effective January 1, 1995.)



53395.22

(a) If the election is to be conducted by mail ballot, the election official conducting the election shall provide ballots and election materials pursuant to subdivision (d) of Section 53326 and Section 53327, together with all supplies and instructions necessary for the use and return of the ballot.

(b) The identification envelope for return of mail ballots used in landowner elections shall contain the following:

(1) The name of the landowner.

(2) The address of the landowner.

(3) A declaration, under penalty of perjury, stating that the voter is the owner of record or the authorized representative of the landowner entitled to vote and is the person whose name appears on the identification envelope.

(4) The printed name and signature of the voter.

(5) The address of the voter.

(6) The date of signing and place of execution of the declaration pursuant to paragraph (3).

(7) A notice that the envelope contains an official ballot and is to be opened only by the canvassing board.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.23

After the canvass of returns of any election pursuant to Section 53395.20, the legislative body may, by ordinance, adopt the infrastructure financing plan and create the district with full force and effect of law, if two-thirds of the votes upon the question of creating the district are in favor of creating the district.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.24

After the canvass of returns of any election conducted pursuant to Section 53395.20, the legislative body shall take no further action with respect to the proposed infrastructure financing district for one year from the date of the election if the question of creating the district fails to receive approval by two-thirds of the votes cast upon the question.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53395.25

The legislative body may submit a proposition to establish or change the appropriations limit, as defined by subdivision (h) of Section 8 of Article XIII B of the California Constitution, of a district to the qualified electors of a proposed or established district. The proposition establishing or changing the appropriations limit shall become effective if approved by the qualified electors voting on the proposition and shall be adjusted for changes in the cost of living and changes in populations, as defined by subdivisions (b) and (c) of Section 7901, except that the change in population may be estimated by the legislative body in the absence of an estimate by the Department of Finance, and in accordance with Section 1 of Article XIII B of the California Constitution. For purposes of adjusting for changes in population, the population of the district shall be deemed to be at least one person during each calendar year. Any election held pursuant to this section may be combined with any election held pursuant to Section 53395.20 in any convenient manner.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)






ARTICLE 3 - Division of Taxes

53396

Any infrastructure financing plan may contain a provision that taxes, if any, levied upon taxable property in the area included within the infrastructure financing district each year by or for the benefit of the State of California, or any affected taxing entity after the effective date of the ordinance adopted pursuant to Section 53395.23 to create the district, shall be divided as follows:

(a) That portion of the taxes which would be produced by the rate upon which the tax is levied each year by or for each of the affected taxing entities upon the total sum of the assessed value of the taxable property in the district as shown upon the assessment roll used in connection with the taxation of the property by the affected taxing entity, last equalized prior to the effective date of the ordinance adopted pursuant to Section 53395.23 to create the district, shall be allocated to, and when collected shall be paid to, the respective affected taxing entities as taxes by or for the affected taxing entities on all other property are paid.

(b) That portion of the levied taxes each year specified in the adopted infrastructure financing plan for the city or county and each affected taxing entity which has agreed to participate pursuant to Section 53395.19 in excess of the amount specified in subdivision (a) shall be allocated to, and when collected shall be paid into a special fund of, the district for all lawful purposes of the district. Unless and until the total assessed valuation of the taxable property in a district exceeds the total assessed value of the taxable property in the district as shown by the last equalized assessment roll referred to in subdivision (a), all of the taxes levied and collected upon the taxable property in the district shall be paid to the respective affected taxing entities. When the district ceases to exist pursuant to the adopted infrastructure financing plan, all moneys thereafter received from taxes upon the taxable property in the district shall be paid to the respective affected taxing entities as taxes on all other property are paid.

(Amended by Stats. 2013, Ch. 210, Sec. 15. Effective January 1, 2014.)



53396.5

All costs incurred by a county in connection with the division of taxes pursuant to Section 53396 for a district shall be paid by that district.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)






ARTICLE 4 - Tax Increment Bonds

53397.1

The legislative body may, by majority vote, initiate proceedings to issue bonds pursuant to this chapter by adopting a resolution stating its intent to issue the bonds.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53397.2

The resolution adopted pursuant to Section 53397.1 shall contain all of the following information:

(a) A description of the facilities to be financed with the proceeds of the proposed bond issue.

(b) The estimated cost of the facilities, the estimated cost of preparing and issuing the bonds, and the principal amount of the proposed bond issuance.

(c) The maximum interest rate and discount on the proposed bond issuance.

(d) The date of the election on the proposed bond issuance and the manner of holding the election.

(e) A determination of the amount of tax revenue available or estimated to be available, for the payment of the principal of, and interest on, the bonds.

(f) A finding that the amount necessary to pay the principal of, and interest on, the proposed bond issuance will be less than, or equal to, the amount determined pursuant to subdivision (e).

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53397.4

The clerk of the legislative body shall publish the resolution adopted pursuant to Section 53397.1 once a day for at least seven successive days in a newspaper published in the city or county at least six days a week, or at least once a week for two successive weeks in a newspaper published in the city or county less than six days a week.

If there are no newspapers meeting these criteria, the resolution shall be posted in three public places within the territory of the district for two succeeding weeks.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53397.5

The legislative body shall submit the proposal to issue the bonds to the voters who reside within the district. The election shall be conducted in the same manner as the election to create the district pursuant to Section 53395. 20 and the two elections may be consolidated.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53397.6

(a) The bonds may be issued if two-thirds of the voters voting on the proposition vote in favor of issuing the bonds.

(b) If the voters approve the issuance of the bonds as provided by subdivision (a), the legislative body shall proceed with the issuance of the bonds by adopting a resolution which shall provide for all of the following:

(1) The issuance of the bonds in one or more series.

(2) The principal amount of the bonds, which shall be consistent with the amount specified in subdivision (b) of Section 53397.2.

(3) The date the bonds will bear.

(4) The date of maturity of the bonds.

(5) The denomination of the bonds.

(6) The form of the bonds.

(7) The manner of execution of the bonds.

(8) The medium of payment in which the bonds are payable.

(9) The place or manner of payment and any requirements for registration of the bonds.

(10) The terms of call or redemption, with or without premium.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53397.7

If any proposition submitted to the voters pursuant to this chapter is defeated by the voters, the legislative body shall not submit, or cause to be submitted, a similar proposition to the voters for at least one year after the first election.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53397.71

Notwithstanding the provisions of this article, all of the following shall apply to the issuance of bonds by a waterfront district established pursuant to Section 53395.8:

(a) The legislative body may, by resolution, authorize the issuance of bonds without holding an election of the voters residing in the waterfront district.

(b) The legislative body may undertake the proceedings and actions described in this article with respect to the district as a whole, or separately with respect to one or more project areas. If the legislative body undertakes the proceedings for the district as a whole, it may thereafter, by resolution, allocate the principal amount of the authorized bond issuance to one or more project areas within the district.

(c) The legislative body may increase the principal amount of bonds that may be issued for a district or a project area within a district by undertaking the proceedings in this article, with respect to that increased amount.

(d) The bonds of a waterfront district may be sold at a negotiated sale subject to the notice requirements of Section 53397.10.

(Amended by Stats. 2012, Ch. 785, Sec. 3. Effective January 1, 2013.)



53397.8

The legislative body may, by majority vote, provide for refunding of bonds issued pursuant to this chapter. However, refunding bonds shall not be issued if the total net interest cost to maturity on the refunding bonds plus the principal amount of the refunding bonds exceeds the total net interest cost to maturity on the bonds to be refunded. The legislative body may not extend the time to maturity of the bonds.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53397.9

The legislative body or any person executing the bonds shall not be personally liable on the bonds by reason of their issuance. The bonds and other obligations of a district issued pursuant to this chapter are not a debt of the city, county, or state or of any of its political subdivisions, other than the district, and none of those entities, other than the district, shall be liable on the bonds and the bonds or obligations shall be payable exclusively from funds or properties of the district. The bonds shall contain a statement to this effect on their face. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53397.10

The bonds may be sold at discount not to exceed 5 percent of par at public sale. At least five days prior to the sale, notice shall be published, pursuant to Section 6061, in a newspaper of general circulation and in a financial newspaper published in the City and County of San Francisco and in the City of Los Angeles. The bonds may be sold at not less than par to the federal government at private sale without any public advertisement.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)



53397.11

If any member of the legislative body whose signature appears on bonds ceases to be a member of the legislative body before delivery of the bonds, his or her signature is as effective as if he or she had remained in office. Bonds issued pursuant to this chapter are fully negotiable.

(Added by Stats. 1990, Ch. 1575, Sec. 1.)









CHAPTER 2.9 - Infrastructure Financing Districts in the Border Development Zone

ARTICLE 1 - General Provisions

53398

(a) The Legislature finds and declares that the North American Free Trade Agreement has resulted in a dramatic increase in trade with Mexico. In 1998 companies in California exported over $13.3 billion worth of goods to Mexico, and more than 80,000 jobs throughout the state are the direct result of this trade. This increased trade has strained the inadequate public infrastructure in the region just north of the international border.

(b) The Legislature further finds and declares that there is a significant opportunity for industrial development, including high technology and biotechnology manufacturing, in the region along the border. However, this region lacks the public infrastructure necessary to support new development or to provide for the rapid and reliable delivery of supplies to, and distribution of products from, companies throughout the state.

(c) The Legislature finds and declares that the state and federal governments have withdrawn in whole or in part from their former role in financing infrastructure facilities, including highways, roads and interchanges, sewage facilities and water reclamation works, water supply and treatment works, flood control and drainage works, schools, libraries, parks, parking facilities, open space, and seismic retrofit and rehabilitation of public facilities.

(d) The Legislature further finds and declares that the methods available to local agencies to finance public works often place an undue and unfair burden on buyers of new homes, especially for public works that benefit the broader community.

(e) The Legislature further finds and declares that the absence of practical and equitable methods for financing both regional and local public works leads to a declining standard of public works, a failure to construct new public works needed to support new commercial and industrial development in the region along the border, a reduced quality of life and decreased safety for affected citizens, increased objection to otherwise desirable development, and excessive costs for homebuyers.

(f) The Legislature further finds and declares that it is equitable and in the public interest to provide alternative procedures for financing public works and services needed to support new commercial and industrial development in the region along the border that would generate significant new employment opportunities.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.1

Unless the context otherwise requires, the definitions contained in this article shall govern the construction of this chapter.

(a) “Affected taxing entity” means any governmental taxing agency that levied or had levied on its behalf a property tax on all or a portion of the property located in the proposed district in the fiscal year prior to the designation of the district, but not including any county office of education, school district, community college district, or the Educational Revenue Augmentation Fund.

(b) “Border development zone” means a strip of land three miles wide with the international border with Mexico on the south, the mean high tide of the Pacific Ocean on the west, and the border with the State of Arizona on the east.

(c) “City” means a city, a county, or a city and county.

(d) “Debt” means any binding obligation to repay a sum of money, including obligations in the form of bonds, certificates of participation, long-term leases, loans from government agencies, or loans from banks, other financial institutions, private businesses, or individuals.

(e) “Designated official” means the city engineer or other appropriate official designated pursuant to Section 53398.13.

(f) “District” means an infrastructure financing district located in the border development zone.

(g) “Infrastructure financing district” means a legally constituted governmental entity established pursuant to this chapter for the sole purpose of financing public facilities.

(h) “Landowner” or “owner of land” means any person shown as the owner of land on the last equalized assessment roll or otherwise known to be the owner of the land by the legislative body. The legislative body has no obligation to obtain other information as to the ownership of land, and its determination of ownership shall be final and conclusive for the purposes of this chapter. A public agency is not a landowner or owner of land for purposes of this chapter.

(i) “Legislative body” means the city council or board of supervisors.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.2

(a) The revenues available pursuant to Article 3 (commencing with Section 53398.30) may be used directly for work allowed pursuant to Section 53398.3 (including use as matching funds to accomplish this work), may be accumulated for a period not to exceed five years to provide a fund for that work, may be pledged to pay the principal of, and interest on, bonds issued pursuant to Article 4 (commencing with Section 53398.40), or may be pledged to pay the principal of, and interest on, bonds issued pursuant to the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) or the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311)), the proceeds of which have been or will be used entirely for allowable purposes of the district. The revenue of the district may also be advanced for allowable purposes of the district to an Integrated Financing District established pursuant to Chapter 1.5 (commencing with Section 53175), in which case the district may be party to a reimbursement agreement established pursuant to that chapter. The revenues of the district may also be committed to paying for any completed public facility acquired pursuant to Section 53398.3 over a period of time, including the payment of a rate of interest not to exceed the bond buyer index rate on the day that the agreement to repay is entered into by the city.

(b) The legislative body may enter into an agreement with any affected taxing entity providing for the construction of, or assistance in, financing public facilities.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.3

(a) A district may finance (1) the purchase, construction, expansion, improvement, seismic retrofit, or rehabilitation of any real or other tangible property with an estimated useful life of 15 years or longer that satisfies the requirements of subdivision (b), (2) the planning and design work that is directly related to the purchase, construction, expansion, or rehabilitation of that property, and (3) the costs described in Sections 53398.5 and 53398.31. A district may only finance the purchase of facilities for which construction has been completed, as determined by the legislative body. The facilities need not be physically located within the boundaries of the district. A district may not finance routine maintenance, repair work, or the costs of ongoing operation or providing services of any kind.

(b) The district shall finance only public capital facilities that provide significant benefits to the area of the border development zone, including, but not limited to, all of the following:

(1) Highways, interchanges, ramps and bridges, major and minor arterial streets, major and minor collector streets, parking facilities, and transit facilities. Phased road widening projects shall also be permitted.

(2) Sewage collection, pumping, treatment and water reclamation plants and interceptor pipes.

(3) Facilities for the collection and treatment of water for urban uses.

(4) Flood control levees and dams, retention basins, and drainage facilities.

(5) Child care facilities.

(6) Libraries.

(7) Parks, recreational facilities, and open space.

(8) Facilities for the transfer and disposal of solid waste, including transfer stations and vehicles.

(9) Public safety facilities.

(c) Any district that constructs dwelling units shall set aside not less than 20 percent of those units to increase and improve the community’s supply of low- and moderate-income housing available at an affordable housing cost, as defined by Section 50052.5 of the Health and Safety Code, to persons and families of low and moderate income, as defined in Section 50093 of the Health and Safety Code.

(d) A district may also finance the purchase of sewage treatment capacity that provides significant benefits to the area of the border development zone. The facility providing the sewage treatment capacity need not be physically located within the boundaries of the district.

(Amended by Stats. 2000, Ch. 595, Sec. 1. Effective January 1, 2001.)



53398.4

(a) A district may not include any portion of a redevelopment project area that is or has been previously created pursuant to Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code, whether the creation is or was proper or improper. A redevelopment project area may not include any portion of a district created pursuant to this chapter.

(b) A district may finance only the facilities or services authorized in this chapter to the extent that the facilities or services are in addition to those provided in the territory of the district before the district was created. The additional facilities or services may not supplant facilities or services already available within that territory when the district was created but may supplement those facilities and services as needed to serve new developments.

(c) A district may include areas that are not contiguous.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.5

It is the intent of the Legislature that the area of the districts created be substantially undeveloped, and the establishment of a district should not ordinarily lead to the removal of existing dwelling units. If, however, any dwelling units are proposed to be removed or destroyed in the course of private development or public works construction within the area of the district, the legislative body shall do all of the following:

(a) Within four years of the removal or destruction, cause or require the construction or rehabilitation, for rental or sale to persons or families of low or moderate income, of an equal number of replacement dwelling units at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, within the territory of the district if the dwelling units removed were inhabited by persons or families of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(b) Within four years of the removal or destruction, cause or require the construction or rehabilitation, for rental or sale to persons of low or moderate income, a number of dwelling units that is at least one unit but not less than 20 percent of the total dwelling units removed at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, within the territory of the district if the dwelling units removed or destroyed were not inhabited by persons of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(c) Provide relocation assistance and make all the payments required by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1, to persons displaced by any public or private development occurring within the territory of the district. This displacement shall be deemed to be the result of public action.

(d) Ensure that removal or destruction of any dwelling units occupied by persons or families of low or moderate income does not take place unless and until there are suitable housing units, at comparable cost to the units from which the persons or families were displaced, available and ready for occupancy by the residents of the units at the time of their displacement. The housing units shall be suitable to the needs of these displaced persons or families and shall be decent, safe, sanitary, and otherwise standard dwellings.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.6

Any action or proceeding to attack, review, set aside, void, or annul the creation of a district or the adoption of an infrastructure financing plan, including a division of taxes thereunder, shall be commenced within 30 days after the enactment of the ordinance creating the district pursuant to Section 53398.21. Consistent with the time limitations of this section, such an action or proceeding with respect to a division of taxes under this chapter may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, except that Section 869 of the Code of Civil Procedure shall not apply.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.7

An action to determine the validity of the issuance of bonds pursuant to this chapter may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. However, notwithstanding the time limits specified in Section 860 of the Code of Civil Procedure, the action shall be commenced within 30 days after adoption of the resolution pursuant to Section 53398.43 providing for issuance of the bonds if the action is brought by an interested person pursuant to Section 863 of the Code of Civil Procedure. Any appeal from a judgment in that action or proceeding shall be commenced within 30 days after entry of judgment.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.8

An infrastructure financing district in the border development zone is a “district” within the meaning of Section 1 of Article XIII A of the California Constitution.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)






ARTICLE 2 - Preparation and Adoption of Infrastructure Financing Plans

53398.10

A legislative body of a city may designate one or more proposed infrastructure financing districts in the border development zone pursuant to this chapter. Proceedings for the establishment of a district shall be instituted by the adoption of a resolution of intention to establish the proposed district and shall do all of the following:

(a) State that an infrastructure financing district is proposed to be established under the terms of this chapter and describe the boundaries of the proposed district, which may be accomplished by reference to a map on file in the office of the clerk of the city.

(b) State the type of public facilities proposed to be financed by the district. The district may only finance public facilities authorized by Section 53398.3.

(c) State that incremental property tax revenue from the city and some or all affected taxing entities within the district may be used to finance these public facilities.

(d) Fix a time and place for a public hearing on the proposal.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.11

The legislative body shall direct the clerk to mail a copy of the resolution of intention to create the district to each owner of land within the district.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.12

The legislative body shall direct the clerk to mail a copy of the resolution to each affected taxing entity.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.13

After adopting the resolution pursuant to Section 53398.10, the legislative body shall designate and direct the city engineer or other appropriate official to prepare an infrastructure plan pursuant to Section 53398.14.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.14

After receipt of a copy of the resolution of intention to establish a district, the official designated pursuant to Section 53398.13 shall prepare a proposed infrastructure financing plan. The infrastructure financing plan shall be consistent with the general plan of the city within which the district is located and shall include all of the following:

(a) A map and legal description of the proposed district, which may include all or a portion of the district designated by the legislative body in its resolution of intention.

(b) A description of the public facilities required to serve the development proposed in the area of the district, including those to be provided by the private sector, those to be provided by governmental entities without assistance under this chapter, those public improvements and facilities to be financed with assistance from the proposed district, and those to be provided jointly. The description shall include the proposed location, timing, and costs of the public improvements and facilities.

(c) A finding that the public facilities provide significant benefits to the border development zone.

(d) A financing section, which shall contain all of the following information:

(1) A specification of the maximum portion of the incremental tax revenue of the city and of each affected taxing entity proposed to be committed to the district for each year during which the district will receive incremental tax revenue. The portion need not be the same for all affected taxing entities. The portion may change over time.

(2) A projection of the amount of tax revenues expected to be received by the district in each year during which the district will receive tax revenues, including an estimate of the amount of tax revenues attributable to each affected taxing entity for each year.

(3) A plan for financing the public facilities to be assisted by the district, including a detailed description of any intention to incur debt.

(4) A limit on the total number of dollars of taxes that may be allocated to the district pursuant to the plan.

(5) A date on which the district will cease to exist, by which time all tax allocation to the district will end. The date shall not be more than 30 years from the date on which the ordinance forming the district is adopted pursuant to Section 53398.20.

(6) An analysis of the costs to the city of providing facilities and services to the area of the district while the area is being developed and after the area is developed. The plan shall also include an analysis of the tax, fee, charge, and other revenues expected to be received by the city as a result of expected development in the area of the district.

(7) An analysis of the projected fiscal impact of the district and the associated development upon each affected taxing entity.

(e) If any dwelling units occupied by persons or families of low or moderate income are proposed to be removed or destroyed in the course of private development or public works construction within the area of the district, a plan providing for replacement of those units and relocation of those persons or families consistent with the requirements of Section 53398.5.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.15

The infrastructure financing plan shall be sent to each owner of land within the proposed district and to each affected taxing entity together with any report required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) that pertains to the proposed public facilities or the proposed development project for which the public facilities are needed. The plan shall be made available for public inspection. The report shall also be sent to the planning commission and the legislative body.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.16

The designated official shall consult with each affected taxing entity, and, at the request of any affected taxing entity, shall meet with representatives of an affected taxing entity. Any affected taxing entity may suggest revisions to the plan.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.17

The legislative body shall conduct a public hearing prior to adopting the proposed infrastructure financing plan. The public hearing shall be called no sooner than 60 days after the plan has been sent to each affected taxing entity. In addition to the notice given to landowners and affected taxing entities pursuant to Sections 53398.11 and 53398.12, notice of the public hearing shall be given by publication not less than once a week for four successive weeks in a newspaper of general circulation published in the city in which the proposed district is located. The notice shall state that the district will be used to finance public works, briefly describe the public works, briefly describe the proposed financial arrangements, including the proposed commitment of incremental tax revenue, describe the boundaries of the proposed district, and state the day, hour, and place when and where any persons having any objections to the proposed infrastructure financing plan, or the regularity of any of the prior proceedings, may appear before the legislative body and object to the adoption of the proposed plan by the legislative body.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.18

At the hour set in the required notices, the legislative body shall proceed to hear and pass upon all written and oral objections. The hearing may be continued from time to time. The legislative body shall consider the recommendations, if any, of affected taxing entities, and all evidence and testimony for and against the adoption of the plan. The legislative body may modify the plan by eliminating or reducing the size and cost of proposed public works, by reducing the amount of proposed debt, or by reducing the portion, amount, or duration of incremental tax revenues to be committed to the district.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.19

(a) The legislative body shall not enact an ordinance approving the infrastructure financing plan providing for the division of taxes of any affected taxing entity pursuant to Article 3 (commencing with Section 53398.30) unless a resolution approving the plan has been adopted by the governing body of each affected taxing entity that is proposed to be subject to division of taxes pursuant to Article 3 (commencing with Section 53398.30) has been filed with the legislative body at or prior to the time of the hearing.

(b) Nothing in this section shall be construed to prevent the legislative body from amending its infrastructure financing plan and adopting an ordinance approving the formation of the infrastructure financing district without allocation of the tax revenues of any affected taxing entity that has not approved the infrastructure financing plan by resolution of the governing body of the affected taxing entity.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.20

At the conclusion of the hearing, the legislative body may, in a manner consistent with Section 53398.19, adopt an ordinance approving the infrastructure financing plan, or the infrastructure financing plan as modified, and creating the infrastructure financing district with the full force and effect of law, or the legislative body may abandon the proceedings.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.21

The legislative body may submit a proposition to establish or change the appropriations limit, as defined by subdivision (h) of Section 8 of Article XIII B of the California Constitution, of a district to the qualified electors of a district. The proposition establishing or changing the appropriations limit shall become effective if approved by the qualified electors voting on the proposition and shall be adjusted for changes in the cost of living and changes in populations, as defined by subdivisions (b) and (c) of Section 7901, except that the change in population may be estimated by the legislative body in the absence of an estimate by the Department of Finance, and in accordance with Section 1 of Article XIII B of the California Constitution. For purposes of adjusting for changes in population, the population of the district shall be deemed to be at least one person during each calendar year.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)






ARTICLE 3 - Division of Taxes

53398.30

Any infrastructure financing plan may contain a provision that taxes, if any, levied upon taxable property in the area included within the infrastructure financing district each year by or for the benefit of the State of California, or any affected taxing entity after the effective date of the ordinance adopted pursuant to Section 53398.20 to create the district, shall be divided as follows:

(a) That portion of the taxes that would be produced by the rate upon which the tax is levied each year by or for each of the affected taxing entities upon the total sum of the assessed value of the taxable property in the district as shown upon the assessment roll used in connection with the taxation of the property by the affected taxing entity, last equalized prior to the effective date of the ordinance adopted pursuant to Section 53398.20 to create the district, shall be allocated to, and when collected shall be paid to, the respective affected taxing entities as taxes by or for the affected taxing entities on all other property are paid.

(b) That portion of the levied taxes each year specified in the adopted infrastructure financing plan for the city and each affected taxing entity that has agreed to participate pursuant to Section 53398.19 in excess of the amount specified in subdivision (a) shall be allocated to, and when collected shall be paid into a special fund of, the district for all lawful purposes of the district. Unless and until the total assessed valuation of the taxable property in a district exceeds the total assessed value of the taxable property in the district as shown by the last equalized assessment roll referred to in subdivision (a), all of the taxes levied and collected upon the taxable property in the district shall be paid to the respective affected taxing entities. When the district ceases to exist pursuant to the adopted infrastructure financing plan, all moneys thereafter received from taxes upon the taxable property in the district shall be paid to the respective affected taxing entities as taxes on all other property are paid.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.31

All costs incurred by a county in connection with the division of taxes pursuant to Section 53398.30 for a district shall be paid by that district.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)






ARTICLE 4 - Tax Increment Bonds

53398.40

The legislative body may, by majority vote, initiate proceedings to issue bonds pursuant to this chapter by adopting a resolution stating its intent to issue the bonds.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.41

The resolution adopted pursuant to Section 53398.40 shall contain all of the following information:

(a) A description of the facilities to be financed with the proceeds of the proposed bond issue.

(b) The estimated cost of the facilities, the estimated cost of preparing and issuing the bonds, and the principal amount of the proposed bond issuance.

(c) The maximum interest rate and discount on the proposed bond issuance.

(d) A determination of the amount of tax revenue available or estimated to be available, for the payment of the principal of, and interest on, the bonds.

(e) A finding that the amount necessary to pay the principal of, and interest on, the proposed bond issuance will be less than, or equal to, the amount determined pursuant to subdivision (d).

(f) The date, hour, and place at which any person may appear before the legislative body and object to the proposal to issue bonds.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.42

The clerk of the legislative body shall publish the resolution adopted pursuant to Section 53398.40 once a day for at least seven successive days in a newspaper published in the city or county at least six days a week, or at least once a week for two successive weeks in a newspaper published in the city or county less than six days a week.

If there are no newspapers meeting these criteria, the resolution shall be posted in three public places within the territory of the district for two succeeding weeks.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.43

(a) At the hour set in the required notice, the legislative body shall proceed to hear and pass upon all written and oral objections. The hearing may be continued from time to time. The legislative body shall consider all evidence and testimony for and against the proposal to issue bonds.

(b) At the conclusion of the hearing, the legislative body may approve the issuance of bonds by adopting a resolution that shall provide for all of the following:

(1) The issuance of the bonds in one or more series.

(2) The principal amount of the bonds, which shall be consistent with the amount specified in subdivision (b) of Section 53398.41.

(3) The date the bonds will bear.

(4) The date of maturity of the bonds.

(5) The denomination of the bonds.

(6) The form of the bonds.

(7) The manner of execution of the bonds.

(8) The medium of payment in which the bonds are payable.

(9) The place or manner of payment and any requirements for registration of the bonds.

(10) The terms of call or redemption, with or without premium.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.44

The legislative body may, by majority vote, provide for refunding of bonds issued pursuant to this chapter. However, refunding bonds shall not be issued if the total net interest cost to maturity on the refunding bonds plus the principal amount of the refunding bonds exceeds the total net interest cost to maturity on the bonds to be refunded. The legislative body may not extend the time to maturity of the bonds.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.45

The legislative body or any person executing the bonds shall not be personally liable on the bonds by reason of their issuance. The bonds and other obligations of a district issued pursuant to this chapter are not a debt of the city, county, or state or of any of its political subdivisions, other than the district, and none of those entities, other than the district, shall be liable on the bonds and the bonds or obligations shall be payable exclusively from funds or properties of the district. The bonds shall contain a statement to this effect on their face. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.46

The bonds may be sold at discount not to exceed 5 percent of par at public sale. At least five days prior to the sale, notice shall be published, pursuant to Section 6061, in a newspaper of general circulation and in a financial newspaper published in the City and County of San Francisco and in the City of Los Angeles. The bonds may be sold at not less than par to the federal government at private sale without any public advertisement.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)



53398.47

If any member of the legislative body whose signature appears on bonds ceases to be a member of the legislative body before delivery of the bonds, his or her signature is as effective as if he or she had remained in office. Bonds issued pursuant to this chapter are fully negotiable.

(Added by Stats. 1999, Ch. 773, Sec. 1. Effective January 1, 2000.)









CHAPTER 2.99 - Enhanced Infrastructure Financing District

ARTICLE 1 - General Provisions

53398.50

The Legislature finds and declares that with the dissolution of redevelopment agencies, public benefits will accrue if local agencies, excluding schools, are provided a means to finance the reuse and revitalization of former military bases, fund the creation of transit priority projects and the implementation of sustainable communities plans, construct and rehabilitate affordable housing units, and construct facilities to house providers of consumer goods and services in the communities served by these efforts.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.51

Unless the context otherwise requires, the definitions contained in this article shall govern the construction of this chapter.

(a) “Affected taxing entity” means any governmental taxing agency which levied or had levied on its behalf a property tax on all or a portion of the property located in the proposed district in the fiscal year prior to the designation of the district, but not including any county office of education, school district, or community college district.

(b) “County” means a county or a city and county.

(c) “Debt” means any binding obligation to repay a sum of money, including obligations in the form of bonds, certificates of participation, long-term leases, loans from government agencies, or loans from banks, other financial institutions, private businesses, or individuals.

(d) “Designated official” means the city or county engineer or other appropriate official designated pursuant to Section 53398.62.

(e) (1) “District” means an enhanced infrastructure financing district.

(2) An enhanced infrastructure financing district is a district within the meaning of Section 1 of Article XIII A of the California Constitution.

(f) “Enhanced infrastructure financing district” means a legally constituted governmental entity separate and distinct from the city or county that established it pursuant to this chapter for the sole purpose of financing public facilities or other projects as authorized by this chapter. An enhanced infrastructure financing district shall be a local agency for purposes of Chapter 9 (commencing with Section 54950).

(g) “Landowner” or “owner of land” means any person shown as the owner of land on the last equalized assessment roll or otherwise known to be the owner of the land by the legislative body. The legislative body has no obligation to obtain other information as to the ownership of land, and its determination of ownership shall be final and conclusive for the purposes of this chapter. A public agency is not a landowner or owner of land for purposes of this chapter, unless the public agency owns all of the land to be included within the proposed district.

(h) “Legislative body” means the city council or board of supervisors.

(i) “Public financing authority” means the governing board of the district established pursuant to this chapter.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.51.1

(a) The public financing authority shall have a membership consisting of one of the following, as appropriate:

(1) If a district has only one participating affected taxing entity, the public financing authority’s membership shall consist of three members of the legislative body of the participating entity, and two members of the public chosen by the legislative body. The appointment of the public members shall be subject to the provisions of Section 54974.

(2) If a district has two or more participating affected taxing entities, the public financing authority’s membership shall consist of a majority of members from the legislative bodies of the participating entities, and a minimum of two members of the public chosen by the legislative bodies of the participating entities. The appointment of the public members shall be subject to the provisions of Section 54974.

(b) The legislative body shall ensure the public financing authority is established prior to adopting a resolution pursuant to Section 53398.69 to adopt an infrastructure financing plan and to form a district.

(c)  Members of the public financing authority established pursuant to this chapter shall not receive compensation but may receive reimbursement for actual and necessary expenses incurred in the performance of official duties pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2.

(d)  Members of the public financing authority are subject to Article 2.4 (commencing with Section 53234) of Chapter 2.

(e)  The public financing authority created pursuant to this chapter shall be a local public agency subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950)), the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), and the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)).

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.52

(a) (1) A district may finance any of the following:

(A) The purchase, construction, expansion, improvement, seismic retrofit, or rehabilitation of any real or other tangible property with an estimated useful life of 15 years or longer that satisfies the requirements of subdivision (b).

(B) The planning and design work that is directly related to the purchase, construction, expansion, or rehabilitation of property.

(C) The costs described in Sections 53398.56 and 53398.57.

(2) The facilities need not be physically located within the boundaries of the district. However, any facilities financed outside of a district must have a tangible connection to the work of the district, as detailed in the infrastructure financing plan adopted pursuant to Section 53398.69.

(3) A district may not finance routine maintenance, repair work, or the costs of an ongoing operation or providing services of any kind.

(b) The district shall finance only public capital facilities or other specified projects of communitywide significance that provide significant benefits to the district or the surrounding community, including, but not limited to, all of the following:

(1) Highways, interchanges, ramps and bridges, arterial streets, parking facilities, and transit facilities.

(2) Sewage treatment and water reclamation plants and interceptor pipes.

(3) Facilities for the collection and treatment of water for urban uses.

(4) Flood control levees and dams, retention basins, and drainage channels.

(5) Child care facilities.

(6) Libraries.

(7) Parks, recreational facilities, and open space.

(8) Facilities for the transfer and disposal of solid waste, including transfer stations and vehicles.

(9) Brownfield restoration and other environmental mitigation.

(10) The development of projects on a former military base, provided that the projects are consistent with the military base authority reuse plan and are approved by the military base reuse authority, if applicable.

(11) The repayment of the transfer of funds to a military base reuse authority pursuant to Section 67851 that occurred on or after the creation of the district.

(12) The acquisition, construction, or rehabilitation of housing for persons of low and moderate income, as defined in Section 50093 of the Health and Safety Code, for rent or purchase.

(13) Acquisition, construction, or repair of industrial structures for private use.

(14) Transit priority projects, as defined in Section 21155 of the Public Resources Code, that are located within a transit priority project area. For purposes of this paragraph, a transit priority project area may include a military base reuse plan that meets the definition of a transit priority project area and it may include a contaminated site within a transit priority project area.

(15) Projects that implement a sustainable communities strategy, when the State Air Resources Board, pursuant to Chapter 2.5 (commencing with Section 65080) of Division 2 of Title 7, has accepted a metropolitan planning organization’s determination that the sustainable communities strategy or the alternative planning strategy would, if implemented, achieve the greenhouse gas emission reduction targets.

(c) The district shall require, by recorded covenants or restrictions, that housing units built pursuant to this section shall remain available at affordable housing costs to, and occupied by, persons and families of low- or moderate-income households for the longest feasible time, but for not less than 55 years for rental units and 45 years for owner-occupied units.

(d) The district may finance mixed-income housing developments, but may finance only those units in such a development that are restricted to occupancy by persons of low or moderate incomes as defined in Section 50093 of the Health and Safety Code, and those onsite facilities for child care, after-school care, and social services that are integrally linked to the tenants of the restricted units.

(e) A district may utilize any powers under the Polanco Redevelopment Act (Article 12.5 (commencing with Section 33459) of Chapter 4 of Part 1 of Division 24 of the Health and Safety Code), and finance any action necessary to implement that act.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.53

Notwithstanding subdivision (b) of Section 53398.52, a district may reimburse a developer of a project that is located entirely within the boundaries of that district for any permit expenses incurred and to offset additional expenses incurred by the developer in constructing affordable housing units pursuant to the Transit Priority Project Program established in Section 65470.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.54

A city or county that created a redevelopment agency, as defined in Section 33003 of the Health and Safety Code, shall neither initiate the creation of a district, nor participate in the governance or financing of a district, until each of the following has occurred:

(a) The successor agency for the former redevelopment agency created by the city or county has received a finding of completion, as specified in Section 34179.7 of the Health and Safety Code.

(b) The city or county certifies to the Department of Finance and to the public financing authority that no former redevelopment agency assets that are the subject of litigation involving the state, where the city or county, the successor agency, or the designated local authority are a named plaintiff, have been or will be used to benefit any efforts of an enhanced infrastructure financing district formed under this chapter, unless the litigation and all possible appeals have been resolved in a court of law. The city or county shall provide this certification to the Department of Finance within 10 days of its legislative body’s action to participate in an enhanced infrastructure financing district pursuant to Section 53398.68, or of its legislative body’s action to form an enhanced infrastructure financing district pursuant to Section 53398.69.

(c) The office of the Controller has completed its review as specified in Section 34167.5 of the Health and Safety Code.

(d) The successor agency and the entity that created the former redevelopment agency have complied with all of the office of the Controller’s findings and orders stemming from the reviews as specified in subdivision (c).

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.55

(a) A district may include any portion of a former redevelopment project area that was previously created pursuant to Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code, provided that the city or county that created the former redevelopment agency has met the requirements of Section 53398.54.

(b) A district may finance only the facilities authorized in this chapter to the extent that the facilities are in addition to those provided in the territory of the district before the district was created. The additional facilities may not supplant facilities already available within that territory when the district was created but may supplement, rehabilitate, upgrade, or make more sustainable those facilities.

(c) A district may include areas which are not contiguous.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.56

It is the intent of the Legislature that the creation of the districts should not ordinarily lead to the removal of existing dwelling units. If, however, any dwelling units are proposed to be removed or destroyed in the course of private development or public works construction within the area of the district, the infrastructure financing plan adopted pursuant to Section 53398.69 shall contain provisions to do all of the following:

(a) Within two years of the removal or destruction, cause or require the construction or rehabilitation, for rent or sale to persons or families of low or moderate income, of an equal number of replacement dwelling units at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, within the territory of the district if the dwelling units removed were inhabited by persons or families of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(b) Within two years of the removal or destruction, cause or require the construction or rehabilitation, for rent or sale to persons of low or moderate income, a number of dwelling units that is at least one unit but not less than 25 percent of the total dwelling units removed at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, within the territory of the district if the dwelling units removed or destroyed were not inhabited by persons of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(c) Provide relocation assistance and make all the payments required by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1, to persons displaced by any public or private development occurring within the territory of the district. This displacement shall be deemed to be the result of public action.

(d) Ensure that removal or destruction of any dwelling units occupied by persons or families of low or moderate income not take place unless and until there are suitable housing units, at comparable cost to the units from which the persons or families were displaced, available and ready for occupancy by the residents of the units at the time of their displacement. The housing units shall be suitable to the needs of these displaced persons or families, and shall be decent, safe, sanitary, and otherwise standard dwellings.

(e) (1) The district shall require, by recorded covenants or restrictions, that housing units built pursuant to this section shall remain available at affordable housing costs to, and occupied by, persons and families of low- or moderate-income households for the longest feasible time, but for not less than 55 years for rental units and 45 years for owner-occupied units.

(2) In lieu of a 45-year covenant or restriction, the district may subject owner-occupied units to an equity sharing agreement described in paragraph (2) of subdivision (c) of Section 65915.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.57

Any action or proceeding to attack, review, set aside, void, or annul the creation of a district, adoption of an infrastructure financing plan, including a division of taxes thereunder, or an election pursuant to this chapter shall be commenced within 30 days after the enactment of the resolution creating the district pursuant to Section 53398.69. Consistent with the time limitations of this section, such an action or proceeding with respect to a division of taxes under this chapter may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, except that Section 869 of the Code of Civil Procedure shall not apply.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.58

An action to determine the validity of the issuance of bonds pursuant to this chapter may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. However, notwithstanding the time limits specified in Section 860 of the Code of Civil Procedure, the action shall be commenced within 30 days after adoption of the resolution pursuant to Section 53398.81 providing for issuance of the bonds if the action is brought by an interested person pursuant to Section 863 of the Code of Civil Procedure. Any appeal from a judgment in that action or proceeding shall be commenced within 30 days after entry of judgment.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)






ARTICLE 2 - Preparation and Adoption of Infrastructure Financing Plan

53398.59

A legislative body of a city or county may designate one or more proposed enhanced infrastructure financing districts pursuant to this chapter. Proceedings for the establishment of a district shall be instituted by the adoption of a resolution of intention to establish the proposed district and shall do all of the following:

(a) State that an enhanced infrastructure financing district is proposed to be established under the terms of this chapter and describe the boundaries of the proposed district, which may be accomplished by reference to a map on file in the office of the clerk of the city or in the office of the recorder of the county, as applicable.

(b) State the type of public facilities and development proposed to be financed or assisted by the district in accordance with Section 53398.52.

(c) State the need for the district and the goals the district proposes to achieve.

(d) State that incremental property tax revenue from the city or county and some or all affected taxing entities within the district, if approved by resolution pursuant to Section 53398.68, may be used to finance these activities.

(e) Fix a time and place for a public hearing on the proposal.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.60

The legislative body shall direct the city clerk or county recorder, as applicable, to mail a copy of the resolution of intention to create the district to each owner of land within the district.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.61

The legislative body shall direct the city clerk or county recorder, as applicable, to mail a copy of the resolution to each affected taxing entity.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.62

After adopting the resolution pursuant to Section 53398.59, the legislative body shall designate and direct the city or county engineer or other appropriate official to prepare an infrastructure plan pursuant to Section 53398.63.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.63

After receipt of a copy of the resolution of intention to establish a district, the official designated pursuant to Section 53395.62 shall prepare a proposed infrastructure financing plan. The infrastructure financing plan shall be consistent with the general plan of the city or county within which the district is located and shall include all of the following:

(a) A map and legal description of the proposed district, which may include all or a portion of the district designated by the legislative body in its resolution of intention.

(b) A description of the public facilities and other forms of development or financial assistance that is proposed in the area of the district, including those to be provided by the private sector, those to be provided by governmental entities without assistance under this chapter, those public improvements and facilities to be financed with assistance from the proposed district, and those to be provided jointly. The description shall include the proposed location, timing, and costs of the development and financial assistance.

(c) If funding from affected taxing entities is incorporated into the financing plan, a finding that the development and financial assistance are of communitywide significance and provide significant benefits to an area larger than the area of the district.

(d) A financing section, which shall contain all of the following information:

(1) A specification of the maximum portion of the incremental tax revenue of the city or county and of each affected taxing entity proposed to be committed to the district for each year during which the district will receive incremental tax revenue. The portion need not be the same for all affected taxing entities. The portion may change over time.

(2) A projection of the amount of tax revenues expected to be received by the district in each year during which the district will receive tax revenues, including an estimate of the amount of tax revenues attributable to each affected taxing entity for each year.

(3) A plan for financing the public facilities to be assisted by the district, including a detailed description of any intention to incur debt.

(4) A limit on the total number of dollars of taxes that may be allocated to the district pursuant to the plan.

(5) A date on which the district will cease to exist, by which time all tax allocation to the district will end. The date shall not be more than 45 years from the date on which the issuance of bonds is approved pursuant to subdivision (a) of Section 53398.81, or the issuance of a loan is approved by the governing board of a local agency pursuant to Section 53398.87.

(6) An analysis of the costs to the city or county of providing facilities and services to the area of the district while the area is being developed and after the area is developed. The plan shall also include an analysis of the tax, fee, charge, and other revenues expected to be received by the city or county as a result of expected development in the area of the district.

(7) An analysis of the projected fiscal impact of the district and the associated development upon each affected taxing entity.

(8) A plan for financing any potential costs that may be incurred by reimbursing a developer of a project that is both located entirely within the boundaries of that district and qualifies for the Transit Priority Project Program, pursuant to Section 65470, including any permit and affordable housing expenses related to the project.

(e) If any dwelling units occupied by persons or families are proposed to be removed or destroyed in the course of private development or public works construction within the area of the district, a plan providing for replacement of those units and relocation of those persons or families consistent with the requirements of Section 53398.56.

(f) The goals the district proposes to achieve for each project financed pursuant to Section 53398.52.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.64

The infrastructure financing plan shall be sent to each owner of land within the proposed district and to each affected taxing entity together with any report required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) that pertains to the proposed public facilities or the proposed development project for which the public facilities are needed, and shall be made available for public inspection. The report shall also be sent to the planning commission and the legislative body.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.65

The designated official shall consult with each affected taxing entity, and, at the request of any affected taxing entity, shall meet with representatives of an affected taxing entity. Any affected taxing entity may suggest revisions to the plan.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.66

The legislative body shall conduct a public hearing prior to adopting the proposed infrastructure financing plan. The public hearing shall be called no sooner than 60 days after the plan has been sent to each affected taxing entity. In addition to the notice given to landowners and affected taxing entities pursuant to Sections 53398.60 and 53398.61, notice of the public hearing shall be given by publication not less than once a week for four successive weeks in a newspaper of general circulation published in the city or county in which the proposed district is located. The notice shall state that the district will be used to finance public facilities or development, briefly describe the public facilities or development, briefly describe the proposed financial arrangements, including the proposed commitment of incremental tax revenue, describe the boundaries of the proposed district and state the day, hour, and place when and where any persons having any objections to the proposed infrastructure financing plan, or the regularity of any of the prior proceedings, may appear before the legislative body and object to the adoption of the proposed plan by the legislative body.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.67

At the hour set in the required notices, the legislative body shall proceed to hear and pass upon all written and oral objections. The hearing may be continued from time to time. The legislative body shall consider the recommendations, if any, of affected taxing entities, and all evidence and testimony for and against the adoption of the plan. The legislative body may modify the plan by eliminating or reducing the size and cost of proposed facilities or development, by reducing the amount of proposed debt, or by reducing the portion, amount, or duration of incremental tax revenues to be committed to the district.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.68

(a) The legislative body shall not enact a resolution proposing formation of a district and providing for the division of taxes of any affected taxing entity pursuant to Article 3 (commencing with Section 53398.75) unless a resolution approving the plan has been adopted by the governing body of each affected taxing entity which is proposed to be subject to division of taxes pursuant to Article 3 (commencing with Section 53398.75) and has been filed with the legislative body at or prior to the time of the hearing.

(b) Nothing in this section shall be construed to prevent the legislative body from amending its infrastructure financing plan and adopting a resolution proposing formation of the enhanced infrastructure financing district without allocation of the tax revenues of any affected taxing entity that has not approved the infrastructure financing plan by resolution of the governing body of the affected taxing entity.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.69

(a) At the conclusion of the hearing, the legislative body may adopt a resolution proposing adoption of the infrastructure financing plan, as modified, and formation of the enhanced infrastructure financing district in a manner consistent with Section 53398.68, or it may abandon the proceedings.

(b) The infrastructure financing plan and the formation of the enhanced infrastructure financing district shall take effect upon the legislative body’s adoption of the resolution. The infrastructure financing plan shall specify if the district shall be funded solely through the district’s share of tax increment, governmental or private loans, grants, bonds, assessments, fees, or some combination thereof. However, the public financing authority may not issue bonds or levy assessments or fees that may be included in the infrastructure financing plan prior to one or more of the following:

(1) An affirmative vote, pursuant to subdivision (a) of Section 53398.81, to issue bonds to finance the infrastructure financing plan.

(2) Without compliance with the procedures required in subdivision (f) of Section 53398.75, to levy assessments or fees to finance the infrastructure financing plan.

(c) In addition the district may expend up to 10 percent of any accrued tax increment in the first two years of the effective date of the enhanced infrastructure financing district on planning and dissemination of information to the residents within the district’s boundaries about the infrastructure financing plan and planned activities to be funded by the district.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.70

(a) Except as otherwise provided in this chapter, the provisions of law regulating elections of the local agency that calls an election pursuant to this chapter, insofar as they may be applicable, shall govern all elections conducted pursuant to this chapter. Except as provided in subdivision (b), there shall be prepared and included in the ballot material provided to each voter, an impartial analysis pursuant to Section 9160 or 9280 of the Elections Code, arguments and rebuttals, if any, pursuant to Sections 9162 to 9167, inclusive, and Section 9190 of the Elections Code or pursuant to Sections 9281 to 9287, inclusive, and Section 9295 of the Elections Code.

(b) If the vote is to be by the landowners of the proposed district, analysis and arguments may be waived with the unanimous consent of all the landowners and shall be so stated in the order for the election.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.71

(a) If the election is to be conducted by mail ballot, the election official conducting the election shall provide ballots and election materials pursuant to subdivision (d) of Section 53326 and Section 53327, together with all supplies and instructions necessary for the use and return of the ballot.

(b) The identification envelope for return of mail ballots used in landowner elections shall contain the following:

(1) The name of the landowner.

(2) The address of the landowner.

(3) A declaration, under penalty of perjury, stating that the voter is the owner of record or the authorized representative of the landowner entitled to vote and is the person whose name appears on the identification envelope.

(4) The printed name and signature of the voter.

(5) The address of the voter.

(6) The date of signing and place of execution of the declaration pursuant to paragraph (3).

(7) A notice that the envelope contains an official ballot and is to be opened only by the canvassing board.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.74

The public financing authority may submit a proposition to establish or change the appropriations limit, as defined by subdivision (h) of Section 8 of Article XIII B of the California Constitution, of a district to the qualified electors of a proposed or established district. The proposition establishing or changing the appropriations limit shall become effective if approved by the qualified electors voting on the proposition and shall be adjusted for changes in the cost of living and changes in populations, as defined by subdivisions (b) and (c) of Section 7901, except that the change in population may be estimated by the legislative body in the absence of an estimate by the Department of Finance, and in accordance with Section 1 of Article XIII B of the California Constitution. For purposes of adjusting for changes in population, the population of the district shall be deemed to be at least one person during each calendar year. Any election held pursuant to this section may be combined with any election held pursuant to Section 53398.80 in any convenient manner.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)






ARTICLE 3 - Division of Taxes

53398.75

(a) Any infrastructure financing plan may contain a provision that taxes, if any, levied upon taxable property in the area included within the enhanced infrastructure financing district each year by or for the benefit of the State of California, or any affected taxing entity after the effective date of the ordinance adopted pursuant to Section 53398.69 to create the district, shall be divided as follows:

(1) That portion of the taxes that would be produced by the rate upon which the tax is levied each year by or for each of the affected taxing entities upon the total sum of the assessed value of the taxable property in the district as shown upon the assessment roll used in connection with the taxation of the property by the affected taxing entity, last equalized prior to the effective date of the ordinance adopted pursuant to Section 53398.69 to create the district, shall be allocated to, and when collected shall be paid to, the respective affected taxing entities as taxes by or for the affected taxing entities on all other property are paid.

(2) That portion of the levied taxes each year specified in the adopted infrastructure financing plan for the city or county and each affected taxing entity that has agreed to participate pursuant to Section 53398.68 in excess of the amount specified in subdivision (a) shall be allocated to, and when collected shall be paid into a special fund of, the district for all lawful purposes of the district. Unless and until the total assessed valuation of the taxable property in a district exceeds the total assessed value of the taxable property in the district as shown by the last equalized assessment roll referred to in subdivision (a), all of the taxes levied and collected upon the taxable property in the district shall be paid to the respective affected taxing entities. When the district ceases to exist pursuant to the adopted infrastructure financing plan, all moneys thereafter received from taxes upon the taxable property in the district shall be paid to the respective affected taxing entities as taxes on all other property are paid.

(b) Notwithstanding subdivision (a), where any district boundaries overlap with the boundaries of any former redevelopment project area, any debt or obligation of a district shall be subordinate to any and all enforceable obligations of the former redevelopment agency, as approved by the Oversight Board and the Department of Finance. For the purposes of this chapter, the division of taxes allocated to the district pursuant to subdivision (a) of this section or of subdivision (b) of Section 53396 shall not include any taxes required to be deposited by the county auditor-controller into the Redevelopment Property Tax Trust Fund created pursuant to subdivision (b) of Section 34170.5 of the Health and Safety Code.

(c) The legislative body of the city or county forming the district may choose to dedicate any portion of its net available revenue to the district through the financing plan described in Section 53398.63.

(d) For the purposes of this section, “net available revenue” means periodic distributions to the city or county from the Redevelopment Property Tax Trust Fund, created pursuant to Section 34170.5 of the Health and Safety Code, that are available to the city or county after all preexisting legal commitments and statutory obligations funded from that revenue are made pursuant to Part 1.85 (commencing with Section 34170) of Division 24 of the Health and Safety Code. “Net available revenue” shall not include any funds deposited by the county auditor-controller into the Redevelopment Property Tax Trust Fund or funds remaining in the Redevelopment Property Tax Trust Fund prior to distribution. Net available revenues shall not include any moneys payable to a school district that maintains kindergarten and grades 1 to 12, inclusive, community college districts, county office of education, or to the Educational Revenue Augmentation Fund, pursuant to paragraph (4) of subdivision (a) of Section 34183 of the Health and Safety Code.

(e) (1) That portion of any ad valorem property tax revenue annually allocated to a city or county pursuant to Section 97.70 of the Revenue and Taxation Code that is specified in the adopted infrastructure financing plan for the city or county that has agreed to participate pursuant to Section 53398.68, and that corresponds to the increase in the assessed valuation of taxable property shall be allocated to, and when collected shall be apportioned to a special fund of the district for all lawful purposes of the district.

(2) When the district ceases to exist pursuant to the adopted infrastructure financing plan, the revenues described in this subdivision shall be allocated to, and when collected, shall be apportioned to the respective city or county.

(f) This section shall not be construed to prevent a district from utilizing revenues from any of the following sources to support its activities provided that the applicable voter approval has been obtained, and the infrastructure financing plan has been approved pursuant to Section 53398.69:

(1) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(2) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code).

(3) The Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(4) The Landscaping and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code).

(5) The Vehicle Parking District Law of 1943 (Part 1 (commencing with Section 31500) of Division 18 of the Streets and Highways Code).

(6) The Parking District Law of 1951 (Part 4 (commencing with Section 35100) of Division 18 of the Streets and Highways Code).

(7) The Park and Playground Act of 1909 (Chapter 7 (commencing with Section 38000) of Part 2 of Division 3 of Title 4 of this code).

(8) The Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of this title).

(9) The Benefit Assessment Act of 1982 (Chapter 6.4 (commencing with Section 54703) of Part 1 of Division 2 of this title).

(10) The so-called facilities benefit assessment levied by the charter city of San Diego or any substantially similar assessment levied for the same purpose by any other charter city pursuant to any ordinance or charter provision.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.76

All costs incurred by a county in connection with the division of taxes pursuant to Section 53398.75 for a district shall be paid by that district.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)






ARTICLE 4 - Tax Increment Bonds

53398.77

The public financing authority may, by majority vote, initiate proceedings to issue bonds pursuant to this chapter by adopting a resolution stating its intent to issue the bonds.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.78

The resolution adopted pursuant to Section 53398.77 shall contain all of the following information:

(a) A description of the facilities or developments to be financed with the proceeds of the proposed bond issue.

(b) The estimated cost of the facilities or developments, the estimated cost of preparing and issuing the bonds, and the principal amount of the proposed bond issuance.

(c) The maximum interest rate and discount on the proposed bond issuance.

(d) The date of the election on the proposed bond issuance and the manner of holding the election.

(e) A determination of the amount of tax revenue available or estimated to be available, for the payment of the principal of, and interest on, the bonds.

(f) A finding that the amount necessary to pay the principal of, and interest on, the proposed bond issuance will be less than, or equal to, the amount determined pursuant to subdivision (e).

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.79

The clerk of the public financing authority shall publish the resolution adopted pursuant to Section 53398.77 once a day for at least seven successive days in a newspaper published in the city or county at least six days a week, or at least once a week for two successive weeks in a newspaper published in the city or county less than six days a week.

If there are no newspapers meeting these criteria, the resolution shall be posted in three public places within the territory of the district for two succeeding weeks.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.80

(a) The public financing authority shall submit the proposal to issue the bonds to the voters who reside within the district. If the public financing authority adopts a resolution proposing initiation of proceedings to issue bonds pursuant to Section 53398.77, it shall then submit that proposal, together with the information specified in subdivisions (a) to (c), inclusive, of Section 53398.78, to the qualified electors of the district in the next general election or in a special election to be held, notwithstanding any other requirement, including any requirement that elections be held on specified dates, contained in the Elections Code, at least 90 days but not more than 180 days following the adoption of the resolution of bond issuance. The public financing authority shall provide the resolution of bond issuance, a certified map of sufficient scale and clarity to show the boundaries of the district, and a sufficient description to allow the election official to determine the boundaries of the district to the official conducting the election within three business days after the adoption of the resolution of bond issuance. The assessor’s parcel numbers for the land within the district shall be included if it is a landowner election or the district does not conform to an existing district’s boundaries and if requested by the official conducting the election. If the election is to be held less than 125 days following the adoption of the resolution of bond issuance, the concurrence of the election official conducting the election shall be required. However, any time limit specified by this section or requirement pertaining to the conduct of the election may be waived with the unanimous consent of the qualified electors of the proposed district and the concurrence of the election official conducting the election.

(b) If at least 12 persons have been registered to vote within the territory of the district for each of the 90 days preceding the close of the hearing, the vote shall be by the registered voters of the district, who need not necessarily be the same persons, with each voter having one vote. Otherwise, the vote shall be by the landowners of the district and each landowner who is the owner of record at the close of the protest hearing, or the authorized representative thereof, shall have one vote for each acre or portion of an acre of land that he or she owns within the district. The number of votes to be voted by a particular landowner shall be specified on the ballot provided to that landowner.

(c) Ballots for the special election authorized by subdivision (a) may be distributed to qualified electors by mail with return postage prepaid or by personal service by the election official. The official conducting the election may certify the proper mailing of ballots by an affidavit, which shall be exclusive proof of mailing in the absence of fraud. The voted ballots shall be returned to the election officer conducting the election not later than the hour specified in the resolution calling the election. However, if all the qualified voters have voted, the election shall be closed.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.81

(a) The bonds may be issued if 55 percent of the voters voting on the proposition vote in favor of issuing the bonds.

(b) If the voters approve the issuance of the bonds as provided by subdivision (a), the public financing authority shall proceed with the issuance of the bonds by adopting a resolution that shall provide for all of the following:

(1) The issuance of the bonds in one or more series.

(2) The principal amount of the bonds that shall be consistent with the amount specified in subdivision (b) of Section 53398.78.

(3) The date the bonds will bear.

(4) The date of maturity of the bonds.

(5) The denomination of the bonds.

(6) The form of the bonds.

(7) The manner of execution of the bonds.

(8) The medium of payment in which the bonds are payable.

(9) The place or manner of payment and any requirements for registration of the bonds.

(10) The terms of call or redemption, with or without premium.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.82

If any proposition submitted to the voters pursuant to this chapter is defeated by the voters, the public financing authority shall not submit, or cause to be submitted, a similar proposition to the voters for at least one year after the first election.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.83

The public financing authority may, by majority vote, provide for refunding of bonds issued pursuant to this chapter. However, refunding bonds shall not be issued if the total net interest cost to maturity on the refunding bonds plus the principal amount of the refunding bonds exceeds the total net interest cost to maturity on the bonds to be refunded. The public financing authority may not extend the time to maturity of the bonds.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.84

The public financing authority or any person executing the bonds shall not be personally liable on the bonds by reason of their issuance. The bonds and other obligations of a district issued pursuant to this chapter are not a debt of the city, county, or state or of any of its political subdivisions, other than the district, and none of those entities, other than the district, shall be liable on the bonds and the bonds or obligations shall be payable exclusively from funds or properties of the district. The bonds shall contain a statement to this effect on their face. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.85

The bonds may be sold at discount not to exceed 5 percent of par at public sale. At least five days prior to the sale, notice shall be published, pursuant to Section 6061, in a newspaper of general circulation and in a financial newspaper published in the City and County of San Francisco and in the City of Los Angeles. The bonds may be sold at not less than par to the federal government at private sale without any public advertisement.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.86

If any member of the public financing authority whose signature appears on bonds ceases to be a member of the public financing authority before delivery of the bonds, his or her signature is as effective as if he or she had remained in office. Bonds issued pursuant to this chapter are fully negotiable.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.87

Upon the approval of its governing board, a city, county, or special district that contains territory within the boundaries of a district, may loan moneys to the district to fund those activities described in the infrastructure financing plan approved and adopted pursuant to Section 53398.69. Moneys loaned pursuant to this provision may be repaid at an interest rate that does not exceed the Local Agency Investment Fund rate that is in effect on the date that the loan is approved by the governing board. Notwithstanding any other provision of law it is the intent of the Legislature that any loan issued to a public financing authority by a governmental entity shall be repaid fully unless agreed to otherwise between the authority and the governmental entity.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)



53398.88

(a) Every two years after the issuance of debt pursuant to Section 53398.81, the district shall contract for an independent financial and performance audit. The audit shall be conducted according to guidelines established by the Controller. A copy of the completed audit shall be provided to the Controller, the Director of Finance, and to the Joint Legislative Budget Committee.

(b) Upon the request of the Governor or of the Legislature, the Bureau of State Audits shall be authorized to conduct financial and performance audits of districts. The results of the audits shall be provided to the district, the Controller, the Director of Finance, and the Joint Legislative Budget Committee.

(Added by Stats. 2014, Ch. 785, Sec. 1. Effective January 1, 2015.)









CHAPTER 3 - Bonds

ARTICLE 1 - Unsold Bonds

53400

A county, city, district, or political subdivision may sell any of its bonds, authorized by the electors and unsold, at a price which will net the purchaser not more than 8 percent a year, payable semiannually, on the par value of the bonds.

(Amended by Stats. 1975, Ch. 130.)



53401

This article does not apply to bonds authorized under a law permitting their sale at a price netting the purchaser more than 6 percent.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 1.5 - Bond Accountability

53410

On or after January 1, 2001, any local bond measure that is subject to voter approval that would provide for the sale of bonds by a local agency shall provide accountability measures that include, but are not limited to, all of the following:

(a) A statement indicating the specific purposes of the bond.

(b) A requirement that the proceeds be applied only to the specific purposes identified pursuant to subdivision (a).

(c) The creation of an account into which the proceeds shall be deposited.

(d) An annual report pursuant to Section 53411.

(Amended by Stats. 2001, Ch. 176, Sec. 14. Effective January 1, 2002.)



53411

The chief fiscal officer of the issuing local agency shall file a report with its governing body no later than January 1, 2002, and at least once a year thereafter. The annual report shall contain all of the following:

(a) The amount of funds collected and expended.

(b) The status of any project required or authorized to be funded as identified in subdivision (a) of Section 53410.

(Added by Stats. 2000, Ch. 535, Sec. 5. Effective January 1, 2001.)



53412

As used in this article:

(a) “Local agency” means any county, city, city and county, including a charter city or county, or any special district.

(b) “Special district” means an agency of the state, formed pursuant to general law or a special act, for the performance of governmental or proprietary functions, with limited geographic boundaries, including, but not limited to, a school district and a community college district.

(c) “Bond” means any bonded indebtedness regardless of state law or charter that requires voter approval, including, but not limited to, general obligation bonds, revenue bonds, and bonds issued pursuant to the Mello-Roos Community Facilities Act (Chapter 2.5 (commencing with Section 53311)).

(Added by Stats. 2000, Ch. 535, Sec. 5. Effective January 1, 2001.)






ARTICLE 2 - Mutilated or Defaced Bonds

53430

As used in this article:

(a) “Bond” includes warrant or other evidence of indebtedness.

(b) “Local agency” means county, city, irrigation district, reclamation district, school district, or other municipal corporation.

(Added by Stats. 1949, Ch. 81.)



53431

When a bond of a local agency is mutilated or defaced the legislative body shall issue a duplicate if all of the following conditions exist:

(a) It appears by clear and unequivocal proof that the bond is so mutilated or defaced as to impair its value to the owner.

(b) There is no bad faith on the part of the owner.

(c) The bond is identifiable by number and description.

(d) The regulations, including restrictions as to time and retention for security or otherwise, prescribed by the legislative body are met.

(Added by Stats. 1949, Ch. 81.)



53432

The duplicate shall have the same time to run, bear like interest, and have the same number, as the mutilated or defaced bond.

(Added by Stats. 1949, Ch. 81.)



53433

The owner of the bond desiring a duplicate shall make a written application to the legislative body, stating the facts required by this article.

(Added by Stats. 1949, Ch. 81.)



53434

The owner shall accompany his application with a deposit of money required by the legislative body for the cost of printing, lithographing or otherwise preparing the duplicate, and all other expenses connected with the issuance of the duplicate.

(Added by Stats. 1949, Ch. 81.)



53435

If required by the legislative body, the owner shall also file with his application a bond in the required sum with good and sufficient sureties, to be approved by the legislative body, and conditioned to indemnify the local agency for any claim upon the mutilated or defaced bond.

(Added by Stats. 1949, Ch. 81.)



53436

Upon receipt of the application, the legislative body shall adopt a resolution:

(a) Stating the receipt of the application.

(b) Stating the compliance with the conditions prescribed in this article and any other conditions required by the legislative body in accordance with this article.

(c) Directing the officer in charge of preparing the original bond to cause a duplicate to be issued.

(Added by Stats. 1949, Ch. 81.)



53437

The duplicate bond shall be signed by the same officers and as nearly as possible shall be issued in the manner of the original.

(Added by Stats. 1949, Ch. 81.)



53438

The duplicate shall be delivered in exchange for the original bond.

(Added by Stats. 1949, Ch. 81.)



53439

An exchange shall not be made unless the defaced or mutilated bond with any coupons attached is identifiable and is first surrendered by the owner.

(Added by Stats. 1949, Ch. 81.)



53440

When the original is surrendered, the legislative body shall cause proper record to be made of its cancellation and thereafter the duplicate has the validity of the original.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 3 - Lost or Destroyed Bonds

53460

As used in this article:

(a) “Local agency” means county, city, irrigation district, reclamation district, school district, sanitary district, or other municipal or public corporation.

(b) “Bond” includes warrant or other evidence of indebtedness.

(Added by Stats. 1949, Ch. 81.)



53461

The legislative body of a local agency may issue a new bond similar to the original to replace it if:

(a) By competent proof it is made to appear to the legislative body that a bond issued by the local agency is lost or destroyed.

(b) The owner gives an undertaking approved by the legislative body to indemnify the local agency against any loss incurred on account of the bond.

(c) The owner pays all cost of the issuance of the new bond.

(Amended by Stats. 1982, Ch. 517, Sec. 257.)



53462

If the legislative body refuses to issue a new bond, the owner of any lost or destroyed bond may apply to the superior court of the county in which the local agency is situated for an order requiring the legislative body to show cause why it should not be required to issue a new bond or cause it to be issued.

(Added by Stats. 1949, Ch. 81.)



53463

The application shall be by petition a copy of which shall be served upon the legislative body not later than ten days prior to the time set for the hearing.

(Added by Stats. 1949, Ch. 81.)



53464

The court shall inquire into the truth of the facts stated in the petition and hear the proofs and allegations of the petition. If satisfied that the petitioner is the lawful owner of the bond described in the petition, that it has been lost or destroyed and can not after due diligence be found, and that no sufficient cause has been shown why a new bond to replace it should not be issued, the court shall make an order requiring the legislative body to issue and deliver, or cause to be issued and delivered, to the petitioner a new bond in place of the lost or destroyed bond, upon the petitioner giving such an undertaking to the legislative body as the court directs.

(Amended by Stats. 1982, Ch. 517, Sec. 258.)



53465

Each bond and attached coupon so issued shall state upon its face:

(a) The number and denomination of the bond for which it is issued.

(b) That it is issued in the place of the bond claimed to have been lost or destroyed.

(c) That it is issued as a duplicate.

(d) That only one is to be paid.

(Added by Stats. 1949, Ch. 81.)



53466

The undertaking required by this article, duly indorsed as approved, shall be filed in the office of the clerk or the treasurer of the issuing local agency as the legislative body directs.

(Amended by Stats. 1982, Ch. 517, Sec. 259.)






ARTICLE 4 - Pledge and Use of Revenues to Pay and Secure General Obligation Bonds

53500

As used in this article:

(a) “Local agency” means county, city, city and county, public district, or other public or municipal corporation.

(b) “General obligation bonds” means bonds, warrants, notes or other evidence of indebtedness of a local agency payable, both principal and interest, from the proceeds of ad valorem taxes or ad valorem assessments which may be levied without limitation as to rate or amount upon property in the local agency subject to taxation or assessment.

(c) “Legislative body” means the legislative body of the local agency as defined in Section 53000.

(d) “Revenue-producing facility” means an improvement, works, system or facility furnishing or providing services or products for which the local agency is authorized to impose a charge.

(e) “Pledge” means pledge, assign, place a charge upon and place a lien upon.

(Added by Stats. 1961, Ch. 1157.)



53501

This article applies to all local agencies which have the power to issue general obligation bonds to acquire, construct or finance a revenue-producing facility.

(Added by Stats. 1961, Ch. 1157.)



53502

In any ordinance, resolution, order or indenture providing for the issuance of general obligation bonds of a local agency to provide funds for the acquisition, construction or financing of a revenue producing facility or any addition to, or extension or improvement of a revenue-producing facility, the legislative body of the local agency may pledge all or any part of the revenues of such facility to the payment or security of such general obligation bonds and the interest thereon in such manner and upon such terms as the legislative body may deem advisable.

(Added by Stats. 1961, Ch. 1157.)



53503

In connection with such pledge the legislative body may provide in such ordinance, resolution, order or indenture such covenants, promises, restrictions and provisions as it may deem necessary or desirable including, but not limited to, covenants, promises, restrictions and provisions relating to the use of bond proceeds, the maintenance, operation and preservation of such facility, the rates and charges to be established and collected for the services or products furnished or provided by such facility, the incurring of additional indebtedness payable from such revenues, and the establishment, maintenance and use of reserve funds, sinking funds, interest and redemption funds, maintenance and operation funds and other special funds for the payment or security of the bonds and the interest thereon. In connection with such pledge and in connection with such covenants, promises, restrictions and provisions the legislative body shall have, but shall not be limited to, the powers specified in the Revenue Bond Law of 1941 (Chapter 6 of this part).

(Added by Stats. 1961, Ch. 1157.)



53504

The pledge and the payment and security provisions authorized by this article shall be in addition to, and not in derogation of, any provisions permitted or required by law, charter or the Constitution of the State of California relating to payment of general obligation bonds from the proceeds of ad valorem taxes or ad valorem assessments and relating to the levy and collection of such taxes or assessments.

(Added by Stats. 1961, Ch. 1157.)



53505

If the legislative body intends to exercise the powers granted by this article it shall make a statement of such intention in any ordinance, resolution or order calling or providing for an election to authorize the general obligation bonds for a revenue producing facility. Such statement may be general only or it may give such detail as the legislative body may deem proper. If any such statement is made, the ordinance, resolution, order or indenture providing for the issuance of such bonds shall be substantially in accord with such statement.

(Added by Stats. 1961, Ch. 1157.)






ARTICLE 4.5 - General Obligation Bonds

53506

(a) This article is full authority for the issuance of bonds or refunding bonds by any city, county, city and county, school district, community college district, or special district, secured by the levy of ad valorem taxes, authorized in accordance with the Constitution and, in the case of a chartered city, county, or city and county, with the charter thereof, or in the case of a special district, with the district’s principal act.

(b) This article is intended to provide a complete additional and alternative method for doing the things authorized by this article. The powers conferred by this article are supplemental and additional to the powers conferred by any other laws, and the limitations imposed by this article do not affect the powers conferred by any other law.

(Added by Stats. 1993, Ch. 841, Sec. 1. Effective January 1, 1994.)



53506.5

This article shall be liberally construed to promote its objectives. If inconsistent with any other law, this article shall be controlling.

(Added by Stats. 1993, Ch. 841, Sec. 1. Effective January 1, 1994.)



53507

As used in this article, the following terms shall have the meanings assigned to them in this section.

(a) “Bonds” means bonds, notes, warrants, or other evidence of indebtedness payable, both principal and interest, from the proceeds of ad valorem taxes that may be levied without limitation as to rate or amount upon property subject to taxation by the legislative body.

(b) “Issuer” means a city, county, city and county, school district, community college district, or special district, secured by the levy of ad valorem taxes, authorized to issue bonds pursuant to this article.

(c) “Legislative body” means the governing body of the issuer.

(Added by Stats. 1993, Ch. 841, Sec. 1. Effective January 1, 1994.)



53507.5

(a) The legislative body may, by resolution, provide for the issuance of bonds pursuant to this article.

(b) The resolution shall state that the bonds are being issued pursuant to this article.

(Added by Stats. 1993, Ch. 841, Sec. 1. Effective January 1, 1994.)



53508

The resolution authorizing any bonds or any issue of bonds may provide for any of the following:

(a) The form of the bonds to be issued as serial bonds, or sinking fund bonds, with serial or term maturities, or any combination thereof.

(b) The number of series in which the bonds are to be issued.

(c) The form of the bonds as coupon, registered, or book entry.

(d) The interest on the bonds, either fixed or variable, and the interest rate or rates, payable at the times and in the manner specified therein, and whether all or part of any series of the bonds shall be issued as zero coupon or capital appreciation bonds; provided, however, that under no conditions may the annual interest rate, whether fixed or variable, exceed the maximum rate permitted by Section 53531 or 53532.

(e) The time, medium, and place or places of payment.

(f) The time or times of maturity of the bonds, not exceeding 40 years from their respective dates.

(g) The date or dates to be borne by the bonds of each series.

(h) The denomination of the bonds.

(i) The registration and conversion privileges of the bonds.

(j) The manner in which the bonds are to be executed.

(k) The terms of redemption, with or without premium.

(l) Other terms and conditions of the bonds and of their execution, issuance, and sale deemed necessary and appropriate by the legislative body.

(Added by Stats. 1993, Ch. 841, Sec. 1. Effective January 1, 1994.)



53508.3

(a) No bond shall be subject to mandatory tender for purchase or redemption prior to its fixed maturity date unless it contains a recital to that effect.

(b) Any bond protected by its terms or by the terms of this section from mandatory tender for purchase or redemption prior to its fixed maturity date or for a specified period of time after issuance, may specify terms upon which the issuer may sell or transfer its right to require the bond to be tendered for purchase or redemption prior to its fixed maturity date.

(Added by Stats. 1993, Ch. 841, Sec. 1. Effective January 1, 1994.)



53508.5

Notwithstanding any other law and except as provided in Section 53508.6, a school district or community college district that intends to issue bonds that allow for the compounding of interest, including, but not limited to, capital appreciation bonds, pursuant to this article shall comply with the requirements of Sections 15143, 15144, 15144.1, and 15144.2, and subdivisions (b) and (c) of Section 15146, of the Education Code.

(Added by Stats. 2013, Ch. 477, Sec. 6. Effective January 1, 2014.)



53508.6

Notwithstanding any other law, a school district or community college district may, pursuant to this article, issue bonds that do not allow for the compounding of interest and that have a maturity greater than 30 years, but not greater than 40 years, if the school district or community college district does both of the following:

(a) Complies with the requirements of subdivisions (b) and (c) of Section 15146 of the Education Code.

(b) Makes a finding that the useful life of the facility financed with the bonds that do not allow for the compounding of interest and that have a maturity greater than 30 years, but not greater than 40 years, equals or exceeds the maturity date of those bonds.

(Added by Stats. 2013, Ch. 477, Sec. 7. Effective January 1, 2014.)



53508.7

(a) The bonds shall be sold at a public or private sale and at a price at, above, or below par, as the legislative body determines.

(b) Any bonds sold at a discount below the par value of the bonds shall be sold in compliance with the provisions of Section 53532.

(c) The private sale of bonds is limited to the sale of school districts’ and community college districts’ bonds pursuant to Sections 15140 or 15146 of the Education Code.

(Amended by Stats. 1999, Ch. 667, Sec. 10. Effective January 1, 2000.)



53508.9

(a) Notwithstanding Section 53508.7, a local agency may sell bonds at a negotiated sale for a price at, above, or below par value, as authorized by the legislative body, without further approval, if the legislative body adopts a resolution before the negotiated sale, as an agenda item at a public meeting, that includes all of the following:

(1) Express approval of the negotiated method of sale.

(2) Statement of the reasons for selecting the negotiated method of sale.

(3) Disclosure of the identity of the bond counsel.

(4) Disclosure of the identity of the bond underwriter and the financial adviser, if used for the negotiated bond sale. If a bond underwriter or financial adviser has not been selected at the time the legislative body adopts the resolution, the legislative body shall disclose the identity at the public meeting first occurring after the bond underwriter or financial adviser has been selected.

(5) Estimate of the costs associated with the bond issuance.

(b) For purposes of this section, the following definitions shall apply:

(1) “Legislative body” means the governing body of a local agency.

(2) “Local agency” means a city, county, city and county, and special district. “Special district” means an agency of the state formed for the performance of governmental or proprietary functions within limited geographic boundaries, and shall not include a school district or community college district.

(Added by Stats. 2009, Ch. 529, Sec. 2. Effective January 1, 2010.)



53509

(a) Any bond issued under the authority of this article may be refunded pursuant to this or any other applicable law. Any bond may be refunded pursuant to this article regardless of whether the bond or the legislation under which its issuance was authorized explicitly provides that the bond may be refunded.

(b) Refunding bonds shall not be issued if the total net interest cost to maturity on the refunding bonds plus the principal amount of the refunding bonds exceeds the total net interest cost to maturity on the bonds to be refunded plus the principal amount of the bonds to be refunded. Subject to that limitation, the principal amount of the refunding bonds may be more than, less than, or the same as the principal amount of the bonds to be refunded.

(Added by Stats. 1993, Ch. 841, Sec. 1. Effective January 1, 1994.)



53509.3

Nothing in this article shall limit the authority of the legislative body to enter into any contract in connection with the issuance of the bonds which it is permitted by Section 5922 to enter into.

(Added by Stats. 1993, Ch. 841, Sec. 1. Effective January 1, 1994.)



53509.5

After the sale of bonds issued under the authority of this article, the legislative body shall do both of the following:

(a) Present actual cost information for the sale at its next scheduled public meeting.

(b) Submit an itemized summary of the costs of the bond sale to the California Debt and Investment Advisory Commission.

(Added by Stats. 2009, Ch. 529, Sec. 3. Effective January 1, 2010.)






ARTICLE 5 - Validating Proceedings

53510

As used in this article “local agency” means county, city, city and county, public district or any public or municipal corporation, public agency or public authority.

(Added by Stats. 1963, Ch. 2118.)



53511

(a) A local agency may bring an action to determine the validity of its bonds, warrants, contracts, obligations or evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(b) A local agency that issues bonds, notes, or other obligations the proceeds of which are to be used to purchase, or to make loans evidenced or secured by, the bonds, warrants, contracts, obligations, or evidences of indebtedness of other local agencies, may bring a single action in the superior court of the county in which that local agency is located to determine the validity of the bonds, warrants, contracts, obligations, or evidences of indebtedness of the other local agencies, pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2004, Ch. 470, Sec. 3. Effective January 1, 2005.)






ARTICLE 6 - Notice by Mail

53520

As used in this article “local agency” means county, city, city and county, public district or any public or municipal corporation, public agency or public authority.

(Added by Stats. 1963, Ch. 1065.)



53521

Whenever by any law of this state a local agency is required to give notice by posting or publication of a hearing on the formation of a local agency or an improvement district, zone, special assessment district or special taxing district within a local agency, or on the consolidation or dissolution of such local agency or the annexation or detachment of territory to or from any of the foregoing, or on the issuance of bonds or other evidences of indebtedness by or for any of the foregoing, the local agency may, in its discretion, cause additional notice of such hearing to be given by mail as follows:

(a) By mailing such notice, postage prepaid, to all persons owning real property which will be within such local agency, improvement district, zone, special assessment district or other special taxing district when the same is formed, consolidated or dissolved, or within territory proposed to be annexed or detached therefrom or which will or may be taxed or assessed for the payment of bonds or other evidences of indebtedness issued by or for any thereof, whose names and addresses appear on the last equalized county assessment roll (including the roll of state-assessed property) or are known to the clerk or secretary of the local agency.

(b) Such notice shall be mailed at least fifteen (15) days prior to the date fixed for the hearing.

(Amended by Stats. 1965, Ch. 1918.)



53522

The clerk or secretary of the local agency shall, upon the completion of the mailing of the notice, file with the legislative body of the local agency an affidavit setting forth the time and manner of such mailing.

(Added by Stats. 1963, Ch. 1065.)



53523

The failure of any addressee of any mailed notice to receive the same shall not affect in any way whatsoever the validity of the proceedings including such hearing nor prevent the legislative body of the local agency from proceeding with any hearing so noticed.

(Added by Stats. 1963, Ch. 1065.)






ARTICLE 7 - Interest Rates on Bonds

53530

As used in this article:

(a) “Local agency” means county, city, city and county, public district, public entity or authority, or other public or municipal corporation, including redevelopment agencies, housing authorities, and industrial development authorities.

(b) “Bonds” means bonds, warrants, notes or other evidences of indebtedness of a local agency or zone or improvement district thereof.

(Amended by Stats. 1981, Ch. 1098, Sec. 2.)



53531

Any provision of law specifying the maximum interest rate on bonds to the contrary notwithstanding, bonds may bear interest at a coupon rate or rates as determined by the legislative body in its discretion but not to exceed 12 percent per year payable as permitted by law, unless some higher rate is permitted by law.

(Amended (as amended by Stats. 1985, Ch. 579, Sec. 2) by Stats. 1987, Ch. 943, Sec. 4.)



53531.1

(a) The Legislature hereby finds and declares that, in enacting and amending Sections 53530 and 53531, the intent has been, and continues to be, to provide general authority to local agencies to issue bonds bearing interest at the coupon rate specified in Section 53531, as amended from time to time. This general authority is intended to be in addition to, and not limited by, specific provisions authorizing bonds of particular local agencies. Due to the general application of Section 53531, it has been unnecessary to amend the numerous statutes which contain their own specific maximum interest rates. This section contains the intent of the Legislature in previously enacting and amending Sections 53530 and 53531 and does not affect Section 53532 or 53533. This section does not constitute a change in, but is declaratory of, the existing law in effect since 1969.

(b) All bonds of any local agency issued prior to the effective date of this section, and bearing interest at coupon rates within the maximum rate specified in Section 53531, as in effect at the time of issuance, are legal, valid, and binding obligations of the local agency.

(c) The authority provided to all local agencies in Section 53531 to issue bonds bearing interest at a coupon rate in accordance with that section is in addition to, and not limited by, any power or limitation made applicable to local agencies by any other law enacted before or on or after the effective date of this section, unless the other law specifically provides otherwise.

(Added by Stats. 1984, Ch. 310, Sec. 1. Effective July 6, 1984.)



53532

The provisions of Section 53531 shall apply only to coupon rates and shall not affect the power of a local agency to sell bonds at a discount below par if permitted by law. Any provision of law permitting bonds to be sold at a discount but specifying a maximum interest yield on bonds sold at a discount to the contrary notwithstanding, the bonds may be sold at a price yielding to the purchaser an effective interest rate of not to exceed 12 percent per year, payable as permitted by law, according to standard tables of bond values.

(Amended (as amended by Stats. 1985, Ch. 579, Sec. 4) by Stats. 1987, Ch. 943, Sec. 6.)



53533

Notwithstanding Section 53531 or any other provision of law establishing limitations on the rate of interest of any indebtedness or obligation of a city, county, or city and county the rate of interest on any indebtedness or obligation thereof which is payable to the federal government or any agency or instrumentality thereof or any indebtedness or obligation guaranteed by the federal government or any instrumentality thereof may be at a rate higher than the limitations established in any other law if such rate is the rate established by the federal government or any instrumentality thereof. Any such indebtedness or obligation shall be in such form and denomination, have such maturity, and be subject to such conditions as may be prescribed by the federal government or agency or instrumentality thereof.

(Added by Stats. 1979, Ch. 29.)



53534

Any provision of law to the contrary notwithstanding, a city, county, or city and county may enter into contracts commonly known as “interest rate swap agreements” or “forward payment conversion agreements” with any person providing for the exchange of payments between the person and the city, county, or city and county, including, without limitation, contracts providing for the exchange of fixed interest payments for floating payments or floating interest payments for fixed payments, or a combination thereof. The contracts may be made upon the terms and conditions established by the legislative body of the city, county, or city and county. The authority conferred by this section includes the authority to enter into any and all contracts incident to the exercise of the authority conferred by this section including, without limitation, contracts to obtain credit enhancement devices and contracts for the performance of professional services. However, these contracts may be made only if all securities or bonds included in the contracts are rated in one of the three highest rating categories by two nationally recognized rating agencies selected by the legislative body of the city, county, or city and county, and if there has been receipt, from any rating agency rating the bonds, of written evidence that the contract will not adversely affect the rating.

(Amended by Stats. 1993, Ch. 1195, Sec. 13. Effective January 1, 1994.)






ARTICLE 8 - Issuance, Sale and Cancellation of Bonds

53540

As used in this article:

(a) “Local agency” means county, city, city and county, public district, public entity or authority or other public or municipal corporation.

(b) “Legislative body” means the legislative body, as defined in Section 53000, of the local agency.

(c) The term “bonds” includes bonds, warrants, notes, or other evidences of indebtedness of a local agency, zone or improvement district except those which under Section 18 of Article XI or other provision of the Constitution of the State of California are required to be authorized at an election.

(Added by Stats. 1969, Ch. 600.)



53541

Any provision of law requiring an election to the contrary notwithstanding, the legislative body without a vote of the electors may issue bonds of the local agency, zone or improvement district if all the following occur:

(a) The principal amount of such bonds does not exceed the then unissued balance of the principal amount of bonds of the same type authorized at an election heretofore held in the local agency, or in such zone or improvement district.

(b) The bonds are issued for the same purpose as that for which the unissued bonds were authorized.

(c) The bonds are issued in accordance with the laws governing the issuance of bonds of the local agency, except for the requirement of a bond election.

Bonds issued pursuant to this section may bear interest at a rate or rates not to exceed 12 percent per year. When bonds are issued pursuant to this section, unissued bonds as referred to in subdivisions (a) and (b) in a principal amount at least equal to the principal amount of bonds issued pursuant to this section, shall be canceled by order of the legislative body and shall not be issued.

(Amended (as amended by Stats. 1985, Ch. 579, Sec. 6) by Stats. 1987, Ch. 943, Sec. 8.)



53542

(a) The Housing Bond Credit Committee shall, after consultation with appropriate agencies including, but not limited to, the Department of Business and Economic Development, the Department of Housing and Community Development, the Governor’s Office of Planning and Research, the California Housing Finance Agency, the Senate Office of Research, the Assembly Office of Research, and the Department of Finance, designate areas of chronic economic distress in conformity with paragraph (3) of subdivision (k) of Section 103 (A) of the Internal Revenue Code. Criteria to be used in designating areas of chronic economic distress include:

(1) The condition of the housing stock, including the age of the housing and the number of abandoned and substandard residential units.

(2) The need of area residents for owner-financing under this section, as indicated by low per capita income, a high percentage of families in poverty, a high number of welfare recipients, and high unemployment rates.

(3) The potential for use of owner-financing under this section to improve housing conditions in the area.

(4) The existence of a housing assistance plan which provides a displacement program and a public improvements and services program.

(b) The committee may evaluate and include other criteria it considers appropriate in determining areas of chronic economic distress, including, but not limited to:

(1) Low vacancy rates in residential units.

(2) Low volume of mortgage loan activity.

(3) The percentage of households paying more than 35 percent of income for rent.

(4) The existence of adequate transportation facilities between such designated areas and areas of employment concentration.

(c) State agencies and local agencies, including, but not limited to, redevelopment agencies, housing authorities or other local entities authorized by the laws of this state to issue qualified mortgage bonds, may recommend on or before February 15 of each calendar year, the designation of an area of chronic economic distress to the committee.

The committee shall review all such proposals in making designations in accordance with paragraph (3) of subdivision (K) of Section 103 (A) of the Internal Revenue Code or any appropriate regulations. The State Treasurer or his or her designee, shall be responsible for seeking approval of that designation by the Secretary of the Treasury and the Secretary of Housing and Urban Development of the United States and providing certification of these designations and is hereby designated as the official to make certifications for purposes of federal law.

(Added by Stats. 1982, Ch. 153, Sec. 1. Effective April 9, 1982.)






ARTICLE 9 - Refunding of Bonded Indebtedness of Local Agencies

53550

The following terms shall have the following meanings:

(a) “Local agency” means public district, public corporation, authority, agency, board, commission, county, city and county, city, school district, or other public entity.

(b) “Bonds” means bonds, warrants, notes or other evidence of indebtedness of a local agency or any improvement district or zone thereof payable, both principal and interest, from the proceeds of ad valorem taxes or ad valorem assessments which may be levied without limitation as to rate or amount upon property in the local agency or any improvement district or zone thereof subject to taxation or assessment, or any outstanding indebtedness payable to the State Board of Equalization as repayment of the local agency’s share of refunds made as a result of the California Court of Appeal decision in Aerospace Corporation v. State Board of Equalization, 218 Cal. App. 3d 1300, which indebtedness is hereby imposed on all the local agencies that are required to participate in the refund obligations arising from this decision and that are declared and determined to have been imposed by law.

(c) “Legislative body” means the board of directors or other governing body of the local agency, unless the context otherwise requires.

(d) “Principal act” means the law under which bonds to be refunded were issued.

(e) “Costs of issuing the refunding bonds” means those of the following costs and expenses designated by the legislative body in the resolution providing for the issuance of the bonds:

(1) All expenses incident to the calling, retiring or paying of the bonds to be refunded and to the issuance of refunding bonds, including the charges of any escrow agent or trustee in connection with the issuance of the refunding bonds or in connection with the redemption or retirement of the bonds to be refunded.

(2) Either of the following:

(A) Interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds, or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(B) Interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(3) Any premium necessary in the calling or retiring of the bonds to be refunded.

(f) “Designated costs of issuing the refunding bonds” means whichever of the items specified in subdivision (e) that are designated by the legislative body in the resolution providing for the issuance of refunding bonds.

(g) “Federal securities” means those securities described in Sections 1360 and 1360.1 of the Financial Code.

(Amended by Stats. 1992, Ch. 802, Sec. 2. Effective September 22, 1992.)



53551

The legislative body of any local agency may issue negotiable coupon bonds, to be denominated refunding bonds, for the purpose of refunding any of the indebtedness of the local agency evidenced by bonds, whether due or not due, or which has or may hereafter become payable at the option of such local agency or by consent of the bondholders, or by any lawful means, whether such indebtedness, evidenced by bonds be now existing or may hereafter be created, and there shall not be moneys in a special fund in the treasury of such local agency irrevocably pledged to the payment or redemption of all such bonds; but the amount of such refunding bonds to be issued under the provisions of this article shall first be determined by such legislative body by resolution entered upon the minutes of such legislative body.

(Added by Stats. 1971, Ch. 1710.)



53552

Whenever the legislative body of a local agency determines that prudent management of the fiscal affairs of the local agency requires that it issue refunding bonds under the provisions of this article, it may do so without submitting the question of the issuance of the refunding bonds to a vote of the qualified electors of the local agency, unless the legislative body determines to submit the question to a vote, in which case the election shall be held in accordance with the principal act pursuant to which the bonds to be refunded were issued. Refunding bonds shall not be issued if the total net interest cost to maturity on the refunding bonds plus the principal amount of the refunding bonds exceeds the total net interest cost to maturity on the bonds to be refunded plus the principal amount of the bonds to be refunded, provided that this limitation shall not apply to bonds issued to refund indebtedness imposed by subdivision (b) of Section 53550 as a result of the court decision in Aerospace Corporation v. State Board of Equalization, 218 Cal. App. 3d 1300. Subject to this limitation, the principal amount of the refunding bonds may be more than, less than, or the same as the principal amount of the bonds to be refunded.

(Amended by Stats. 1992, Ch. 802, Sec. 3. Effective September 22, 1992.)



53553

When the legislative body determines to issue refunding bonds pursuant to this article, it shall adopt a resolution providing for the issuance of such bonds. Such resolution shall:

(a) Describe the bonds being refunded; and the date on which it is anticipated that the exchange, purchase or call and redemption necessary to effect the refunding shall occur;

(b) Fix the date of such refunding bonds;

(c) Designate the denomination or denominations thereof;

(d) Fix the rate or rates of interest to be borne by such refunding bonds, which rate or rates shall not exceed 8 percent per annum, payable semiannually, except that interest for the first year from date of issuance may be payable at the end of said year;

(e) Fix the maturity dates of such refunding bonds, which shall not exceed 40 years from the date of such refunding bonds, or the latest maturity date of the bonds being refunded, whichever occurs earlier;

(f) Designate the place or places of payment of both principal and interest;

(g) Prescribe the form of such refunding bonds; and

(h) State the designated costs of issuing the refunding bonds.

(Amended by Stats. 1975, Ch. 130.)



53554

Such refunding bonds shall:

(a) Be negotiable in form;

(b) Recite that they are bonds of the local agency issuing the bonds;

(c) Recite that they are issued pursuant to the provisions of this article;

(d) Be executed in the name of the local agency; and

(e) Be signed by the president or chairman of the legislative body of the local agency, and executed, countersigned or attested by such officer or officers of the local agency as are required to execute, countersign or attest bonds issued pursuant to the principal act, as the case may be.

The interest coupons shall be signed in the same manner as interest coupons attached to bonds issued by the local agency pursuant to the principal act. The provisions of the Uniform Facsimile Signatures of Public Officials Act (Chapter 6, (commencing with Section 5500), Division 6, Title 1) apply to refunding bonds issued pursuant to this article.

(Added by Stats. 1971, Ch. 1710.)



53555

Refunding bonds issued pursuant to this article may be exchanged for the bonds to be refunded on such basis as the legislative body determines is for the benefit of the local agency but in no case on the basis that the principal amount of refunding bonds exceeds the principal amount of the bonds to be refunded plus the costs of issuing the refunding bonds. As an alternative to exchanging the refunding bonds for the bonds to be refunded, the legislative body may sell the refunding bonds at public or private sale for not less than their par value. The proceeds of any sale of refunding bonds for cash shall be placed in the treasury of the local agency to the credit of a fund to be established for the purpose of refunding the bonds to be refunded, which fund shall be designated the “funding fund,” and such proceeds shall be applied only as permitted by this article.

(Amended by Stats. 1972, Ch. 531.)



53556

The designated costs of issuing the refunding bonds may be paid by the purchaser of the refunding bonds or may be paid from any other legally available source, including the general fund of the local agency, other available revenues of the local agency under the control of the legislative body, the proceeds of sale of the refunding bonds, the interest or other gain derived from the investment of any of the proceeds of sale of the refunding bonds, any other moneys in escrow or in trust or any combination thereof as the legislative body may determine; provided, however, that any amounts paid by the local agency other than from the proceeds of sale of the refunding bonds or from interest or other gains derived from the investment of such proceeds shall be added to the total net interest cost to maturity on the refunding bonds in determining whether the test of the second sentence of Section 53552 has been met.

(Repealed and added by Stats. 1972, Ch. 531.)



53557

Any proceeds of sale of any refunding bonds may be deposited in escrow or trust with any bank or trust company within or without the state, or both within and without the state, and shall be secured in accordance with the laws applicable to funds of the local agency and may (along with any other moneys available for that purpose similarly deposited) be invested or reinvested in federal securities.

(Added by Stats. 1972, Ch. 531.)



53558

Such proceeds and investments in escrow or trust shall be in an amount at the time of issuance of such refunding bonds which is certified by a certified public accountant licensed to practice in this state to be sufficient to meet the requirements of subdivision (a) or paragraph (b) of this section.

(a) Such proceeds and investments, together with any interest or other gain to be derived from any such investment, shall be in an amount at least sufficient to pay (i) the principal of and interest and redemption premiums, if any, on the refunded bonds as they become due or at designated dates prior to maturity (in connection with which the legislative body has exercised or has obligated itself to exercise a redemption privilege on behalf of the local agency) and (ii) the designated costs of issuance of the refunding bonds, or

(b) Such proceeds and investments, together with any interest or other gain to be derived from any such investment, shall be in an amount at least sufficient to pay (i) the principal of and interest and redemption premiums, if any, on the refunding bonds prior to the maturity of the bonds to be refunded or prior to a designated date or dates before the maturity of the bonds to be refunded (in connection with which the legislative body has exercised or has obligated itself to exercise a redemption privilege on behalf of the local agency), (ii) the principal of and any redemption premiums due on such refunded bonds at maturity or at said designated date or dates and (iii) the designated costs of issuance of the refunding bonds.

(Repealed and added by Stats. 1972, Ch. 531.)



53559

Following the issuance of any refunding bonds pursuant to this article, the legislative body of the local agency shall provide for the payment of principal and interest thereon in the same manner and at the same times as it provides for payment of principal and interest on bonds issued pursuant to its principal act and which constitute general obligations of such local agency. The legislative body may provide in the resolution of issuance of such refunding bonds for the pledge of revenues of any revenue-producing facility of the local agency as additional security for the refunding bonds to the same extent that such revenues were pledged as additional security for the bonds to be refunded.

(Added by renumbering Section 53557 by Stats. 1972, Ch. 531.)



53560

Upon the issuance, sale and delivery or exchange of refunding bonds pursuant to this article:

(a) If only the refunding bonds remain outstanding, such refunding bonds shall constitute indebtedness of the local agency issuing such bonds and shall be included in any computation of general obligation indebtedness of such local agency for purposes of any debt limitation applicable to bonds of such local agency under the principal act or for any other lawful purpose;

(b) If both the refunding bonds and the bonds to be refunded remain outstanding for any period of time following the date of the issuance, sale and delivery of the refunding bonds, then until the date on which the bonds to be refunded are no longer outstanding;

(i) If the local agency has met the test of subdivision (a) of Section 53558 the refunding bonds shall constitute indebtedness of the local agency issuing such bonds and shall be included in any computation of general obligation indebtedness of such local agency for purposes of any debt limitation applicable to bonds of such local agency under the principal act or for any other lawful purpose, but the bonds to be refunded shall no longer be considered outstanding in any computation of the general obligation indebtedness of such local agency;

(ii) If the local agency has met the test of subdivision (b) Section 53558 then such refunding bonds shall, until the date on which the refunding bonds are no longer outstanding, constitute a special obligation of the local agency issuing such bonds and shall not be included in any computation of general obligation indebtedness of such local agency for any purpose, and the bonds to be refunded shall be considered outstanding in any computation of the general obligation bonded indebtedness of such local agency; but from and after the date on which the refunded bonds are no longer outstanding the refunding bonds shall constitute indebtedness of the local agency issuing such bonds and shall be included in any computation of general obligation indebtedness.

(Added by Stats. 1972, Ch. 531.)



53561

It is hereby declared that it is a public purpose for a local agency to issue refunding bonds for the purposes set forth in this article and to invest and reinvest the proceeds thereof, and any other funds legally available therefor, for the purposes set forth herein; provided, however, that it is the intent of this article, and this article shall be so construed, that in no single fiscal year shall a tax be levied or shall funds of a local agency other than those expressly permitted herein be used to pay the principal of and interest and redemption premium, if any, on both the refunding bonds and on the bonds to be refunded.

(Added by Stats. 1972, Ch. 531.)



53562

The powers conferred by this article are in addition and supplemental to, and not in substitution for, and the limitations imposed by this article shall not affect the powers conferred by, any other law.

(Amended by Stats. 1973, Ch. 140.)



53569

Before selling any refunding bonds subject to the provisions of this article, any local agency shall advertise such bonds for sale at public sale and shall invite sealed bids therefor by publication of a notice once at least 10 days before the date of such public sale in a newspaper of general circulation circulated within the boundaries of each local agency to be aided by the public project to be financed by the issuance of such bonds; provided that, if an issue of bonds is less than five hundred thousand dollars ($500,000), a local agency is not required to advertise such bonds for public sale or to accept bids thereon pursuant to this section. If one or more satisfactory bids are received pursuant to such notice, such bonds shall be awarded to the highest responsible bidder. If no bids are received or if the local agency determines that the bids received are not satisfactory as to price or responsibility of the bidders, the local agency may reject all bids received, if any, and either readvertise or sell such bonds at private sale.

(Amended by Stats. 1976, Ch. 247.)






ARTICLE 10 - Refunding of Revenue Bonds of Local Agencies

53570

The following terms shall have the following meanings:

(a) “Local agency” means public district, public corporation, authority, agency, board, commission, county, city and county, city, school district, any other public entity, or any improvement district or zone thereof.

(b) “Revenue bonds” means any of the following:

(1) Bonds, warrants, notes, or other evidence of indebtedness of a local agency payable from funds other than the proceeds of ad valorem taxes or the proceeds of assessments levied without limitation as to rate or amount by the local agency upon property in the local agency.

(2) Bonds, notes, interim certificates, debentures, or other obligations of a redevelopment agency, including, but not limited to, obligations payable in whole or in part from taxes allocated to, and paid into, a special fund of the agency pursuant to Article 6 (commencing with Section 33670) of Chapter 6 of Part 1 of Division 24 of the Health and Safety Code.

(Amended by Stats. 1985, Ch. 1033, Sec. 9. Effective September 27, 1985.)



53571

It is hereby declared that it is a public purpose for a local agency to issue bonds for the purpose of refunding any revenue bonds of the local agency or any revenue bonds of a member of the local agency pursuant to Article 11 (commencing with Section 53580), whether due or not due, or that have or that may hereafter become payable at the option of the local agency, by consent of the bondholders, or by any lawful means.

Any refunding bonds may be outstanding at the same time as the revenue bonds for which the refunding bonds are issued, subject to any contractual limitations created in the proceedings for the issuance of the revenue bonds, and may be on a parity with, or subordinate to, the revenue bonds.

The refunding bonds may be issued pursuant to Article 11 (commencing with Section 53580) or under any applicable revenue bond law, including, but not limited to, the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300)), the Parking Law of 1949 (Part 2 (commencing with Section 32500) of Division 18 of the Streets and Highways Code), the Parking District Law of 1951 (Part 4 (commencing with Section 35100) of Division 18 of the Streets and Highways Code), the joint exercise of powers provisions contained in Article 1 (commencing with Section 6500) and Article 2 (commencing with Section 6540) of Chapter 5 of Division 7 of Title 1, and the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code), and shall be deemed issued for a valid public purpose and a proper bond purpose under Article 11 (commencing with Section 53580) or the applicable revenue bond law, and interest upon the refunding bonds or the bonds to be refunded from the date thereof to the date of payment of the bonds to be refunded or the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds may be paid from the proceeds of the refunding bonds or the investment of the proceeds.

(Amended by Stats. 1999, Ch. 649, Sec. 4. Effective January 1, 2000.)



53572

In connection with the issuance of bonds under any law permitting the issuance of refunding bonds, a local agency may declare the proceeds of such refunding bonds to be a revenue producing public facility, including an enterprise under the Revenue Bond Law of 1941, or may declare such proceeds to be part of such revenue producing public facility or enterprise or may otherwise declare such proceeds to be held, in whole or in part, and for such time as the local agency may deem advisable, in trust for the protection of holders of the bonds or of the refunding bonds.

(Added by Stats. 1972, Ch. 531.)






ARTICLE 11 - Provisions Applicable to All Refunding Bonds of All Local Agencies

53580

The following terms shall have the following meanings:

(a) The term “local agency” means public district, public corporation, authority, agency, board, commission, county, city and county, city, school district, or other public entity or any improvement district or zone thereof.

(b) The term “bonds” as used in this article means: bonds as defined in Section 53550, or revenue bonds as defined in Section 53570.

(c) The term “refunding bonds” means bonds issued to refund bonds.

(d) The term “federal securities” as used in this article means those securities defined in subdivision (g) of Section 53550 and in subdivision (a) of Section 53651.

(Added by Stats. 1975, Ch. 897.)



53581

Notwithstanding the provisions of any other law, the provisions of this article shall apply to all refunding bonds of any local agency, regardless of the authority for their issuance.

(Added by Stats. 1975, Ch. 897.)



53582

The proceedings of any local agency authorizing the issuance of bonds shall not require the deposit of any more moneys, obligations, and federal securities as are sufficient, taking into account both the principal amount of the moneys, obligations, and securities and the interest to become due thereon, to implement the refunding of those bonds. Federal securities and the interest thereon shall be used to satisfy any requirement of cash, money, specie, or lawful money in any proceeding conducted by a local agency before September 19, 1975.

(Amended by Stats. 1985, Ch. 1033, Sec. 11. Effective September 27, 1985.)



53583

(a) Any local agency may issue bonds pursuant to this article or any revenue bond law under which the local agency is otherwise authorized to issue bonds for the purpose of refunding any revenue bonds of the local agency or, if the local agency is a joint powers authority, any revenue bonds of a member local agency, upon authorization by resolution of that member of the joint powers authority.

(b) The proceedings of any local agency authorizing the issuance of any refunding bonds may provide all of the following for those bonds:

(1) The form of the bonds to be issued as serial bonds, term bonds, or installment bonds, or any combination thereof.

(2) The date or dates to be borne by the bonds.

(3) The time or times of maturity of the bonds.

(4) The interest, fixed or variable, to be borne by the bonds.

(5) The time or times that the bonds shall be payable.

(6) The denominations, form, and the registration privileges of the bonds.

(7) The manner of execution of the bonds.

(8) The place or places the bonds are payable.

(9) The terms of redemption.

(10) Any other terms and conditions determined necessary by the local agency.

(c) (1) The refunding bonds may be sold at public or private sale or on a negotiated sale basis and at the prices, above or below par, as the local agency determines.

(2) (A) If the local agency determines to sell the bonds at public sale, the local agency shall advertise the bonds for sale and invite sealed bids on the bonds by publication of a notice once at least 10 days before the date of the public sale in a newspaper of general circulation circulated within the boundaries of each local agency to be aided by the project to be financed by the issuance of the bonds. If one or more satisfactory bids are received pursuant to the notice, the bonds shall be awarded to the highest responsible bidder. If no bids are received or if the local agency determines that the bids received are not satisfactory as to price or responsibility of the bidders, the local agency may reject all bids received, if any, and either readvertise or sell the bonds at private sale or on a negotiated sale basis.

(B) If the local agency determines to sell the bonds at private sale or on a negotiated sale basis, the local agency shall send a written statement, within two weeks after the bonds are sold, to the California Debt Advisory Commission explaining the reasons why the local agency determined to sell the bonds at private sale or on a negotiated sale basis instead of at public sale.

(Amended by Stats. 1999, Ch. 649, Sec. 5. Effective January 1, 2000.)



53583.5

If the original bonds to be refunded under this article were issued under Section 33760, 34312, or 52080 of the Health and Safety Code, the refunding bonds shall require a regulatory agreement that complies with subdivision (d) of Section 33760 of, or paragraph (2) of subdivision (d) of Section 34312 of, or subdivision (g) of Section 52080 of, the Health and Safety Code.

(Added by Stats. 2007, Ch. 596, Sec. 1.5. Effective January 1, 2008.)



53584

The proceeds of refunding bonds may be applied to the purchase, retirement at maturity, or redemption of the bonds to be refunded either at their earliest redemption date or dates, any subsequent redemption date or dates, upon their purchase or retirement maturity, or paid to a third person to assume the local agency’s obligation to make the payments, and may, pending that application, be placed in escrow and invested or reinvested in any obligations or securities, and any interest or other increment earned or realized on any such investment may be applied to the payment of the bonds to be refunded or to the payment of interest on the refunding bonds, as provided in the proceedings of the local agency authorizing the issuance of the refunding bonds.

(Repealed and added by Stats. 1985, Ch. 1033, Sec. 14. Effective September 27, 1985.)



53584.1

In issuing refunding bonds to honor warrants to school districts, community college districts, and other local agencies in settlement of bankruptcy, the Board of Supervisors of Orange County may provide in the resolution authorizing the issuance of those refunding bonds for the pledge of any taxes, income, revenue, cash receipts, rents, or other moneys of Orange County, including moneys deposited in inactive or term deposit accounts, or rights to receive the same, to the extent that the taxes, income, revenue, cash receipts, rents, or other moneys could have been used to pay principal or interest on the refunded bonds. The priority and perfection of the pledge shall be governed by Chapter 5.5 (commencing with Section 5450) of Division 6 of Title 1.

(Added by Stats. 1995, 2nd Ex. Sess., Ch. 2, Sec. 1. Effective May 15, 1995.)



53585

A local agency that issues refunding bonds may obtain insurance or other credit enhancement of the refunding bonds or of the escrow referred to in Section 53584 and may enter into any credit reimbursement agreement or other agreement with any person or entity. The agreement shall contain the terms of the credit reimbursement, interest rate, security, and any other terms the local agency deems necessary or appropriate.

(Repealed and added by Stats. 1985, Ch. 1033, Sec. 16. Effective September 27, 1985.)



53585.1

(a) In issuing refunding bonds to honor warrants to school districts, community college districts, and other local agencies in settlement of bankruptcy, the Board of Supervisors of Orange County, in the resolution authorizing the issuance of refunding bonds, may provide that Orange County elects to guarantee payment of the refunding bonds in accordance with the following:

(1) If Orange County elects to participate under this section, it shall provide notice to the Controller of that election, which notice shall include a schedule for the repayment of principal and interest on the bonds, and identify a refunding bond trustee appointed by Orange County for the purposes of this section. The notice may be provided at the time of issuance of the refunding bonds or at a later date.

(2) In the event that, for any reason, the funds available for the payment of principal and interest of the bonds will not be sufficient for that purpose at the time payment on principal, interest, or both, is required as to any one or more of those bonds, Orange County shall so notify the trustee. The trustee shall immediately communicate that information to the affected bondholders and to the Controller.

(3) When the Controller receives notice from the trustee as described in paragraph (2) that the funds made available pursuant to this article for the payment of principal and interest of the bonds is not sufficient for that purpose at the time payment on principal, interest, or both, is required as to any one or more of those bonds, the Controller shall make an apportionment to the trustee in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from moneys credited to the Motor Vehicle License Fee Account in the Transportation Tax Fund to which Orange County is entitled at that time under Chapter 5 (commencing with Section 11001) of Part 5 of Division 2 of the Revenue and Taxation Code, and shall thereupon reduce, by the amount of the payment, the subsequent allocation or allocations to which Orange County would otherwise be entitled under that chapter.

(4) As an alternate to the procedure set forth in paragraphs (2) and (3), Orange County may specify in the notice provided to the Controller pursuant to paragraph (1) a schedule of payments to be made on specified dates to the trustee, and the Controller shall, subject to the limitation in the second sentence of paragraph (3), make apportionments to the trustee in the amount of the required payments on the specified dates.

(b) This section shall not be construed to obligate the State of California to make any payment to Orange County from the Motor Vehicle License Fee Account in the Transportation Tax Fund in any amount or pursuant to any particular allocation formula, or to make any other payment to Orange County, including, but not limited to, any payment in satisfaction of any debt or liability incurred or guaranteed by Orange County in accordance with this section.

(Added by Stats. 1995, 2nd Ex. Sess., Ch. 2, Sec. 2. Effective May 15, 1995.)



53586

Notwithstanding Section 53583, the outstanding bonds of the project areas of the redevelopment agency of the City of San Bernardino, which were merged into one and designated Central City by Chapter 1227 of the Statutes of 1983, may be refunded on the first date on which the bonds may legally be called, or on any date or dates thereafter, or at the maturity date or dates of the outstanding bonds without regard to the dates on which the outstanding bonds may legally be called.

Nothing in this section shall be construed as modifying the requirements for low- and moderate-income housing set forth in Section 33471.5 of the Health and Safety Code.

(Added by Stats. 1984, Ch. 1291, Sec. 1.)



53587

In determining the amount of refunding bonds to be issued, the local agency may include all costs of issuing the refunding bonds and of refunding the bonds to be refunded, including the amount of any premium required to be paid to redeem any of the bonds to be refunded, any capitalized interest or bond reserve funds which the local agency determines to be reasonably required, and the cost of any insurance or other credit enhancement authorized by Section 53585.

(Added by Stats. 1985, Ch. 1033, Sec. 17. Effective September 27, 1985.)



53588

The issuance, transfer, and interest income earned on any bonds issued by a local agency under this article is exempt from taxation of every kind by any state or local entity. The local agency shall not be required to pay any taxes on, or with respect to, the income earned on the investment of proceeds of the bonds placed in escrow or otherwise.

(Added by Stats. 1985, Ch. 1033, Sec. 18. Effective September 27, 1985.)



53589

This article provides a complete, additional, and alternative method for doing the things authorized by this article and shall be regarded as supplemental and additional to the powers conferred by any other laws. The issuance of bonds and the entering into any credit reimbursement or other agreement under this article does not need to comply with the requirements of any other law applicable to the local agency or the issuance of bonds or the incurring of indebtedness, except that bonds which were subject to investigations, reports, and approval or certification by the Treasurer pursuant to the District Securities Investigation Law of 1965, Chapter 2.5 (commencing with Section 58750) of Division 2 of Title 6, and the Districts Securities Law, Chapter 1 (commencing with Section 20000) of Division 10 of the Water Code prior to the adoption of this article shall continue to be subject to the investigations, reports, and approval or certification.

(Amended by Stats. 1986, Ch. 1388, Sec. 3. Effective September 30, 1986.)



53589.5

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any issuance or proposed issuance of refunding bonds under this article, and the legality and validity of all proceedings previously taken or proposed to be taken in a resolution or ordinance adopted by the local agency for the authorization, issuance, sale, and delivery of the bonds, for entering into any credit reimbursement or other agreement in connection therewith, for the use of the proceeds of the bonds, and for the payment of the principal of, and interest on, the bonds.

(Added by renumbering Section 53590 (as added by Stats. 1985, Ch. 1033, Sec. 20) by Stats. 1987, Ch. 56, Sec. 85.)






ARTICLE 12 - Financial Advisers and Bond Counsel

53590

The following terms shall have the following meanings for purposes of this article:

(a) “Bond counsel” means any attorney or firm of attorneys that represents the issuer of a new issue of bonds with respect to the issuance of the bonds and that renders a written legal opinion to, or as counsel for, the issuer with respect to the validity of the bonds.

(b) “Bond” means any bonds, notes, or other evidences of indebtedness issued by any local agency or certificates of participation in any lease, sale, or other obligations of any local agency. “New issue of bonds” means the original issuance of bonds, including refunding bonds, by the issuer to one or more purchasers until, in the case of underwriters, the end of the underwriting period. In the case of bonds with a tender or put option feature, or commercial paper, “new issue of bonds” means only the original issuance and not any remarketing, rollover, or reissuance.

(c)  A “financial advisory relationship” exists when an investment firm, or other person or firm in the business of providing financial advisory or financial consulting services to issuers with respect to municipal securities, renders, or enters into an agreement to render, financial advisory or financial consultant services to, or on behalf of, an issuer with respect to a new issue or issues of bonds, including advice with respect to the structure, timing, terms, and other similar matters concerning the issue or issues, for a fee or other compensation or in expectation of such compensation for the rendering of those services. However, a financial advisory relationship does not exist when, in the course of acting as an underwriter, an investment firm renders advice to an issuer, including advice with respect to the structure, timing, terms, and other similar matters concerning a new issue of bonds or when, for any new issuer of bonds, an investment firm advises and assists an issuer with respect to obtaining consent from holders of previously issued bonds in connection with, among other things, amendments of covenants or defaults.

(d) “Investment firm” means any bank, investment bank, partnership, corporation, association, or other firm engaged in the business of buying and selling bonds for its own account or for the account of others as part of its regular business.

(e) “Local agency” means a public district, public corporation, authority, agency, board, commission, county, city and county, city, school district, or other local public entity.

(Added by Stats. 1985, Ch. 1033, Sec. 21. Effective September 27, 1985.)



53591

No investment firm that has, or has had, a financial advisory relationship with respect to a new issue of bonds shall acquire as principal either alone or as a participant in a syndicate or other similar account formed for the purpose of purchasing, directly or indirectly, from the issuer all or any portion of the issue, or arrange for the acquisition or participation by a person controlling, controlled by, or under common control with the investment firm, unless the issue is to be sold by the issuer at competitive bid and the issuer has, prior to the bid, expressly consented in writing to the acquisition or participation. The limitations and requirements set forth in this section also apply to any investment firm controlling, controlled by, or under common control with the investment firm having a financial advisory relationship. The use of the term “indirectly” in this section does not preclude any investment firm which has a financial advisory relationship with respect to a new issue of bonds from purchasing any of those bonds from an underwriter, either for its own trading account or for the account of its customers, except to the extent that the purchase is made to contravene the purpose and intent of this section.

(Added by Stats. 1985, Ch. 1033, Sec. 21. Effective September 27, 1985.)



53592

Each financial advisory relationship shall be evidenced by a written document executed prior to, upon, or promptly after the inception of the financial advisory relationship, or promptly after the creation or selection of the issuer if the issuer does not exist or has not been determined at the time the relationship commences. That written document shall set forth the basis of compensation for the financial advisory services to be rendered, which, except for bonds issued prior to January 1, 1988, to finance single-family or multifamily housing, shall be on a basis other than as a percentage of the amount of the bonds to be sold.

(Added by Stats. 1985, Ch. 1033, Sec. 21. Effective September 27, 1985.)



53593

No bond counsel with respect to a new issue of bonds shall also be counsel, with respect to that new issue of bonds, to the underwriter or other initial purchaser of the bonds. This section does not preclude the bond counsel from rendering one or more opinions to the underwriter or purchaser with respect to the bonds, the documents or laws pursuant to which the bonds are issued, the official statement, offering circular, or other disclosure document describing the bonds, or any related matter, if the opinion is rendered as bond counsel and not as counsel to the underwriter or purchaser.

(Added by Stats. 1985, Ch. 1033, Sec. 21. Effective September 27, 1985.)



53594

Injunctive relief shall be available, subject to judicial discretion, to prohibit or enjoin any violation of this article, but no violation shall affect the authority, validity, or enforceability of bonds.

(Added by Stats. 1985, Ch. 1033, Sec. 21. Effective September 27, 1985.)






ARTICLE 13 - Collateralized Borrowing

53595

As used in this article:

(a) “Debt instruments” means bonds, notes, certificates of participation, or other evidences of indebtedness issued by a local agency pursuant to this article.

(b) “Indenture” means the instrument providing the terms and conditions for the issuance of the debt instruments, and may be a resolution, order, agreement, or other instrument.

(c) “Legislative body” means the city council, board of supervisors, or other legislative or governing body of a local agency.

(d) “Local agency” means any city, county, city and county, district, including, but not limited to, a school district or other public entity authorized to enter into a tax increment agreement.

(e) “Redevelopment agency” means a redevelopment agency established pursuant to Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code and includes a community development commission exercising the powers granted to a redevelopment agency pursuant to Section 34141 of the Health and Safety Code.

(f) “Tax increment” means that portion of tax revenues allocated to a redevelopment agency pursuant to subdivision (b) of Section 33670 of the Health and Safety Code.

(g) “Tax increment agreement” means any agreement between a local agency and a redevelopment agency which allocates tax increment to the local agency pursuant to Section 33401 of the Health and Safety Code.

(h) “Tax increment revenues” means tax increment received or receivable by a local agency pursuant to a tax increment agreement.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.5

This article shall apply only to local agencies located within a county with a population of over 4,000,000 persons.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.10

A local agency may pledge, sell, transfer, assign, or otherwise dispose of tax increment revenues for any purpose for which the general funds of the local agency may be expended.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.15

(a) A pledge by a local agency of tax increment revenues received pursuant to a tax increment agreement shall be valid and binding upon the local agency from the time the pledge is made for the benefit of pledgees and successors in interest thereof. The tax increment revenues pledged by the local agency or its assignees shall immediately, upon receipt by the local agency from the redevelopment agency, be subject to the lien of the pledge without physical delivery or further act.

(b) Except as otherwise specified in this section, the lien of the pledge shall be valid and binding against all parties, irrespective of whether the parties have notice of the claim. The indenture by which the pledge is created need not be recorded. The pledge shall remain a valid and binding pledge until the debt instruments secured by the pledge are no longer outstanding.

(c) Nothing in this article affects the rights, duties, or obligations of a redevelopment agency with regard to the allocation of tax increment by a redevelopment agency to a local agency pursuant to a tax increment agreement, the terms of which shall exclusively govern the rights, duties, and obligations of the redevelopment agency. This article does not vest in any pledgee, holder of debt instruments, successor in interest thereof, or any person, other than the local agency, any lien, right, claim, interest, or cause of action against a redevelopment agency for tax increment revenues held by, or to be received by, the redevelopment agency.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.20

(a) A local agency may, from time to time, issue its negotiable debt instruments payable from, secured by, collateralized by, or representing interests in, tax increment revenues. The debt instruments may be issued to provide funds for capital expenditures, payment of rent or debt service, purchases of fixed assets, deposits into reserves created to improve the financial condition of the local agency, or other similar expenditures. The debt instrument proceeds may also be used to pay operating costs of the local agency if that use has been approved by a four-fifths vote of all the members of the governing body of the local agency. In no case, however, shall the proceeds of any debt instrument be used to pay for increased salary or benefit for officers or employees of a local agency.

(b) (1) The debt instruments may be issued as serial debt instruments, term debt instruments, or both, and may be issued in those series or classes as the legislative body of the local agency may determine. The debt instruments shall bear the date or dates, mature at the time or times, bear interest at the rate or rates, fixed or variable, be payable at the time or times, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in lawful money of the United States of America at the place or places, and be subject to terms of redemption, as the indenture relating to the debt instruments may provide.

(2) The debt instruments may be sold at public or private sale, for the price or prices and upon these terms and conditions as the legislative body of the local agency shall determine. The local agency may sell the debt instruments at a price below the par value thereof. Pending preparation of the definitive debt instruments, the local agency may issue interim receipts or certificates or temporary debt instruments which shall be exchanged for the definitive debt instruments. The recitals of regularity of proceedings in any debt instrument issued or sold under this article shall be conclusive evidence of compliance with this article and of the validity of the debt instrument.

(c) The debt instruments shall be signed by the chairperson of the legislative body and by any authorized officer of the local agency by manual or facsimile signature. Neither the members of the legislative body of a local agency nor any person executing the debt instruments shall be personally liable on the debt instruments or be subject to any personal liability or accountability by reason of the issuance or execution thereof.

(d) The local agency shall have the power to purchase its debt instruments out of any funds available therefor. The local agency may hold, pledge, cancel, or resell the debt instruments, subject to, and in accordance with, agreements with holders of debt instruments.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.25

(a) A local agency may provide for the issuance of debt instruments for the purpose of refunding any debt instruments or any class, series, or issue of debt instruments of the local agency then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption, purchase, or maturity of debt instruments.

(b) The proceeds of any debt instruments issued for the purpose of refunding of outstanding debt instruments may, in the discretion of the local agency, be (1) applied to the purchase, redemption prior to maturity, or retirement at maturity of any outstanding debt instruments on their redemption date or dates, or (2) paid to a third person to assume the local agency’s obligation to make the payments, and may, pending that application, be placed in escrow to be reapplied to the purchase, retirement at maturity, or redemption on the date or dates determined by the local agency.

(c) Any proceeds placed in escrow may, pending their use, be invested and reinvested in obligations or securities authorized by resolutions of the legislative body of the local agency, payable or maturing at the time or times as are appropriate to ensure the prompt payment of the principal, interest, and redemption premium if any, of the outstanding debt instruments to be refunded. The interest, income, and profits, if any, earned or realized on this investment may also be applied to the payment of the outstanding debt instruments to be refunded or to the payment of interest on the refunding debt instruments. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investment thereof may be returned to the local agency for use by the local agency.

(d) All of the refunding debt instruments are subject to this article in the same manner, and to the same extent, as other debt instruments issued pursuant to this article.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.30

(a) All moneys received pursuant to this article and pledged to the payment of any class, series, or issue of debt instruments, whether as tax increment revenues or from any other source, shall be deemed to be trust funds to be held and applied solely as provided in this article. Until the funds are applied as provided by this article, and notwithstanding any other provision of law, the moneys may be invested in obligations or securities authorized by resolutions of the legislative body of the local agency authorizing the issuance of debt instruments.

(b) Any officer with whom, or any bank or trust company with which, the moneys are deposited shall act as trustee of the moneys and shall hold and apply the moneys for the purpose of this article, subject to any regulations of the local agency adopted pursuant to this article and the indenture securing the bonds.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.35

(a) In the discretion of the legislative body of a local agency, any debt instruments issued under this article may be secured by an indenture by and between the local agency and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. The indenture or resolution providing for the issuance of the debt instruments may pledge or assign the tax increment revenues or the interest of the local agency therein. The indenture may contain provisions for protecting and enforcing the rights and remedies of the holders of debt instruments as may be reasonable and proper and not in violation of law, including particular provisions specifically authorized by law to be included in any indenture of the local agency authorizing debt instruments pursuant to this article. The indenture may set forth the rights and remedies of the holders of debt instruments and of the trustee or trustees, and may restrict rights of action of holders of debt instruments. In addition to the foregoing, the indenture may contain other provisions as the local agency may deem necessary or desirable to facilitate the issuance and sale of the debt instruments or for the protection and security of the holders of debt instruments.

(b) Any holder of debt instruments issued under this article or any of the coupons appertaining thereto, and the trustee or trustees under any indenture, except to the extent the rights herein given may be restricted by any indenture securing the debt instruments, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the state or granted by this article or under indenture, and may enforce and compel the performance of all duties required by this article or by the indenture to be performed by the local agency or by any officer, employee, or agent thereof.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.40

(a) Debt instruments issued under this article shall be payable solely from the tax increment revenues herein provided and not from any other assets or revenues of the issuing local agency.

(b) The local agency issuing the debt instruments shall not pledge the faith or credit of the state or of any municipality or political subdivision thereof to secure the debt instruments. All debt instruments shall contain on the face thereof a statement to the effect that neither the State of California nor the local agency issuing the debt instruments shall be obligated to pay the principal of, premium, if any, or interest on the debt instruments, except from the revenues of the local agency pledged for payment, and that neither the faith and credit nor the taxing power of the State of California nor of any municipality or political subdivision thereof is pledged to the payment of the principal of, premium, if any, or interest on the debt instruments.

(c) The issuance of debt instruments under this article shall not directly or indirectly or contingently obligate the state, a municipality, or any political subdivision of the state to levy or pledge any form of taxation whatever therefor or to make any appropriation for the payment thereof.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.45

(a) Debt instruments issued by a local agency under this article are hereby made securities in which all (1) banks, bankers, savings banks, trust companies, and other persons carrying on a banking business, (2) all insurance companies, insurance associations, and other persons carrying on an insurance business, (3) all administrators, executors, guardians, trustees, and other fiduciaries, and (4) all other persons whatsoever who now are or may hereafter be authorized to invest in debt instruments or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control.

(b) The debt instruments are hereby made securities which may properly and legally be deposited with, and received by, any state or municipal officers or agency of the state or municipality or political subdivision thereof for any purpose for which the deposit of debt instruments or other obligations of the state is now, or may hereafter be, authorized by law.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.50

Any debt instruments issued under this article, their transfer, and in the income therefrom shall at all times be free from taxation of every kind by the state and by all municipalities and political subdivisions in the state.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)



53595.55

This article shall be deemed to provide a complete, additional, and alternative method for doing the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws. This article shall be liberally construed so as to effectuate its purposes. To the extent that this article is inconsistent with any other general statute or special act or parts thereof, this article shall be deemed controlling.

(Added by Stats. 1993, Ch. 902, Sec. 1. Effective October 8, 1993.)









CHAPTER 4 - Financial Affairs

ARTICLE 1 - Investment of Surplus

53600

As used in this article, “local agency” means county, city, city and county, including a chartered city or county, school district, community college district, public district, county board of education, county superintendent of schools, or any public or municipal corporation.

(Amended by Stats. 1987, Ch. 887, Sec. 2.)



53600.3

Except as provided in subdivision (a) of Section 27000.3, all governing bodies of local agencies or persons authorized to make investment decisions on behalf of those local agencies investing public funds pursuant to this chapter are trustees and therefore fiduciaries subject to the prudent investor standard. When investing, reinvesting, purchasing, acquiring, exchanging, selling, or managing public funds, a trustee shall act with care, skill, prudence, and diligence under the circumstances then prevailing, including, but not limited to, the general economic conditions and the anticipated needs of the agency, that a prudent person acting in a like capacity and familiarity with those matters would use in the conduct of funds of a like character and with like aims, to safeguard the principal and maintain the liquidity needs of the agency. Within the limitations of this section and considering individual investments as part of an overall strategy, investments may be acquired as authorized by law.

(Amended by Stats. 1996, Ch. 749, Sec. 4. Effective January 1, 1997.)



53600.5

When investing, reinvesting, purchasing, acquiring, exchanging, selling, or managing public funds, the primary objective of a trustee shall be to safeguard the principal of the funds under its control. The secondary objective shall be to meet the liquidity needs of the depositor. The third objective shall be to achieve a return on the funds under its control.

(Amended by Stats. 1996, Ch. 749, Sec. 5. Effective January 1, 1997.)



53600.6

The Legislature hereby finds that the solvency and creditworthiness of each individual local agency can impact the solvency and creditworthiness of the state and other local agencies within the state. Therefore, to protect the solvency and creditworthiness of the state and all of its political subdivisions, the Legislature hereby declares that the deposit and investment of public funds by local officials and local agencies is an issue of statewide concern.

(Added by Stats. 1995, Ch. 784, Sec. 13. Effective January 1, 1996.)



53601

This section shall apply to a local agency that is a city, a district, or other local agency that does not pool money in deposits or investments with other local agencies, other than local agencies that have the same governing body. However, Section 53635 shall apply to all local agencies that pool money in deposits or investments with other local agencies that have separate governing bodies. The legislative body of a local agency having moneys in a sinking fund or moneys in its treasury not required for the immediate needs of the local agency may invest any portion of the moneys that it deems wise or expedient in those investments set forth below. A local agency purchasing or obtaining any securities prescribed in this section, in a negotiable, bearer, registered, or nonregistered format, shall require delivery of the securities to the local agency, including those purchased for the agency by financial advisers, consultants, or managers using the agency’s funds, by book entry, physical delivery, or by third-party custodial agreement. The transfer of securities to the counterparty bank’s customer book entry account may be used for book entry delivery.

For purposes of this section, “counterparty” means the other party to the transaction. A counterparty bank’s trust department or separate safekeeping department may be used for the physical delivery of the security if the security is held in the name of the local agency. Where this section specifies a percentage limitation for a particular category of investment, that percentage is applicable only at the date of purchase. Where this section does not specify a limitation on the term or remaining maturity at the time of the investment, no investment shall be made in any security, other than a security underlying a repurchase or reverse repurchase agreement or securities lending agreement authorized by this section, that at the time of the investment has a term remaining to maturity in excess of five years, unless the legislative body has granted express authority to make that investment either specifically or as a part of an investment program approved by the legislative body no less than three months prior to the investment:

(a) Bonds issued by the local agency, including bonds payable solely out of the revenues from a revenue-producing property owned, controlled, or operated by the local agency or by a department, board, agency, or authority of the local agency.

(b) United States Treasury notes, bonds, bills, or certificates of indebtedness, or those for which the faith and credit of the United States are pledged for the payment of principal and interest.

(c) Registered state warrants or treasury notes or bonds of this state, including bonds payable solely out of the revenues from a revenue-producing property owned, controlled, or operated by the state or by a department, board, agency, or authority of the state.

(d) Registered treasury notes or bonds of any of the other 49 states in addition to California, including bonds payable solely out of the revenues from a revenue-producing property owned, controlled, or operated by a state or by a department, board, agency, or authority of any of the other 49 states, in addition to California.

(e) Bonds, notes, warrants, or other evidences of indebtedness of a local agency within this state, including bonds payable solely out of the revenues from a revenue-producing property owned, controlled, or operated by the local agency, or by a department, board, agency, or authority of the local agency.

(f) Federal agency or United States government-sponsored enterprise obligations, participations, or other instruments, including those issued by or fully guaranteed as to principal and interest by federal agencies or United States government-sponsored enterprises.

(g) Bankers’ acceptances otherwise known as bills of exchange or time drafts that are drawn on and accepted by a commercial bank. Purchases of bankers’ acceptances shall not exceed 180 days’ maturity or 40 percent of the agency’s moneys that may be invested pursuant to this section. However, no more than 30 percent of the agency’s moneys may be invested in the bankers’ acceptances of any one commercial bank pursuant to this section.

This subdivision does not preclude a municipal utility district from investing moneys in its treasury in a manner authorized by the Municipal Utility District Act (Division 6 (commencing with Section 11501) of the Public Utilities Code).

(h) Commercial paper of “prime” quality of the highest ranking or of the highest letter and number rating as provided for by a nationally recognized statistical rating organization (NRSRO). The entity that issues the commercial paper shall meet all of the following conditions in either paragraph (1) or (2):

(1) The entity meets the following criteria:

(A) Is organized and operating in the United States as a general corporation.

(B) Has total assets in excess of five hundred million dollars ($500,000,000).

(C) Has debt other than commercial paper, if any, that is rated “A” or higher by an NRSRO.

(2) The entity meets the following criteria:

(A) Is organized within the United States as a special purpose corporation, trust, or limited liability company.

(B) Has programwide credit enhancements including, but not limited to, overcollateralization, letters of credit, or a surety bond.

(C) Has commercial paper that is rated “A-1” or higher, or the equivalent, by an NRSRO.

Eligible commercial paper shall have a maximum maturity of 270 days or less. Local agencies, other than counties or a city and county, may invest no more than 25 percent of their moneys in eligible commercial paper. Local agencies, other than counties or a city and county, may purchase no more than 10 percent of the outstanding commercial paper of any single issuer. Counties or a city and county may invest in commercial paper pursuant to the concentration limits in subdivision (a) of Section 53635.

(i) Negotiable certificates of deposit issued by a nationally or state-chartered bank, a savings association or a federal association (as defined by Section 5102 of the Financial Code), a state or federal credit union, or by a federally licensed or state-licensed branch of a foreign bank. Purchases of negotiable certificates of deposit shall not exceed 30 percent of the agency’s moneys that may be invested pursuant to this section. For purposes of this section, negotiable certificates of deposit do not come within Article 2 (commencing with Section 53630), except that the amount so invested shall be subject to the limitations of Section 53638. The legislative body of a local agency and the treasurer or other official of the local agency having legal custody of the moneys are prohibited from investing local agency funds, or funds in the custody of the local agency, in negotiable certificates of deposit issued by a state or federal credit union if a member of the legislative body of the local agency, or a person with investment decisionmaking authority in the administrative office manager’s office, budget office, auditor-controller’s office, or treasurer’s office of the local agency also serves on the board of directors, or any committee appointed by the board of directors, or the credit committee or the supervisory committee of the state or federal credit union issuing the negotiable certificates of deposit.

(j) (1) Investments in repurchase agreements or reverse repurchase agreements or securities lending agreements of securities authorized by this section, as long as the agreements are subject to this subdivision, including the delivery requirements specified in this section.

(2) Investments in repurchase agreements may be made, on an investment authorized in this section, when the term of the agreement does not exceed one year. The market value of securities that underlie a repurchase agreement shall be valued at 102 percent or greater of the funds borrowed against those securities and the value shall be adjusted no less than quarterly. Since the market value of the underlying securities is subject to daily market fluctuations, the investments in repurchase agreements shall be in compliance if the value of the underlying securities is brought back up to 102 percent no later than the next business day.

(3) Reverse repurchase agreements or securities lending agreements may be utilized only when all of the following conditions are met:

(A) The security to be sold using a reverse repurchase agreement or securities lending agreement has been owned and fully paid for by the local agency for a minimum of 30 days prior to sale.

(B) The total of all reverse repurchase agreements and securities lending agreements on investments owned by the local agency does not exceed 20 percent of the base value of the portfolio.

(C) The agreement does not exceed a term of 92 days, unless the agreement includes a written codicil guaranteeing a minimum earning or spread for the entire period between the sale of a security using a reverse repurchase agreement or securities lending agreement and the final maturity date of the same security.

(D) Funds obtained or funds within the pool of an equivalent amount to that obtained from selling a security to a counterparty using a reverse repurchase agreement or securities lending agreement shall not be used to purchase another security with a maturity longer than 92 days from the initial settlement date of the reverse repurchase agreement or securities lending agreement, unless the reverse repurchase agreement or securities lending agreement includes a written codicil guaranteeing a minimum earning or spread for the entire period between the sale of a security using a reverse repurchase agreement or securities lending agreement and the final maturity date of the same security.

(4) (A) Investments in reverse repurchase agreements, securities lending agreements, or similar investments in which the local agency sells securities prior to purchase with a simultaneous agreement to repurchase the security may be made only upon prior approval of the governing body of the local agency and shall be made only with primary dealers of the Federal Reserve Bank of New York or with a nationally or state-chartered bank that has or has had a significant banking relationship with a local agency.

(B) For purposes of this chapter, “significant banking relationship” means any of the following activities of a bank:

(i) Involvement in the creation, sale, purchase, or retirement of a local agency’s bonds, warrants, notes, or other evidence of indebtedness.

(ii) Financing of a local agency’s activities.

(iii) Acceptance of a local agency’s securities or funds as deposits.

(5) (A) “Repurchase agreement” means a purchase of securities by the local agency pursuant to an agreement by which the counterparty seller will repurchase the securities on or before a specified date and for a specified amount and the counterparty will deliver the underlying securities to the local agency by book entry, physical delivery, or by third-party custodial agreement. The transfer of underlying securities to the counterparty bank’s customer book-entry account may be used for book-entry delivery.

(B) “Securities,” for purposes of repurchase under this subdivision, means securities of the same issuer, description, issue date, and maturity.

(C) “Reverse repurchase agreement” means a sale of securities by the local agency pursuant to an agreement by which the local agency will repurchase the securities on or before a specified date and includes other comparable agreements.

(D) “Securities lending agreement” means an agreement under which a local agency agrees to transfer securities to a borrower who, in turn, agrees to provide collateral to the local agency. During the term of the agreement, both the securities and the collateral are held by a third party. At the conclusion of the agreement, the securities are transferred back to the local agency in return for the collateral.

(E) For purposes of this section, the base value of the local agency’s pool portfolio shall be that dollar amount obtained by totaling all cash balances placed in the pool by all pool participants, excluding any amounts obtained through selling securities by way of reverse repurchase agreements, securities lending agreements, or other similar borrowing methods.

(F) For purposes of this section, the spread is the difference between the cost of funds obtained using the reverse repurchase agreement and the earnings obtained on the reinvestment of the funds.

(k) Medium-term notes, defined as all corporate and depository institution debt securities with a maximum remaining maturity of five years or less, issued by corporations organized and operating within the United States or by depository institutions licensed by the United States or any state and operating within the United States. Notes eligible for investment under this subdivision shall be rated “A” or better by an NRSRO. Purchases of medium-term notes shall not include other instruments authorized by this section and shall not exceed 30 percent of the agency’s moneys that may be invested pursuant to this section.

(l) (1) Shares of beneficial interest issued by diversified management companies that invest in the securities and obligations as authorized by subdivisions (a) to (k), inclusive, and subdivisions (m) to (q), inclusive, and that comply with the investment restrictions of this article and Article 2 (commencing with Section 53630). However, notwithstanding these restrictions, a counterparty to a reverse repurchase agreement or securities lending agreement is not required to be a primary dealer of the Federal Reserve Bank of New York if the company’s board of directors finds that the counterparty presents a minimal risk of default, and the value of the securities underlying a repurchase agreement or securities lending agreement may be 100 percent of the sales price if the securities are marked to market daily.

(2) Shares of beneficial interest issued by diversified management companies that are money market funds registered with the Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.).

(3) If investment is in shares issued pursuant to paragraph (1), the company shall have met either of the following criteria:

(A) Attained the highest ranking or the highest letter and numerical rating provided by not less than two NRSROs.

(B) Retained an investment adviser registered or exempt from registration with the Securities and Exchange Commission with not less than five years’ experience investing in the securities and obligations authorized by subdivisions (a) to (k), inclusive, and subdivisions (m) to (q), inclusive, and with assets under management in excess of five hundred million dollars ($500,000,000).

(4) If investment is in shares issued pursuant to paragraph (2), the company shall have met either of the following criteria:

(A) Attained the highest ranking or the highest letter and numerical rating provided by not less than two NRSROs.

(B) Retained an investment adviser registered or exempt from registration with the Securities and Exchange Commission with not less than five years’ experience managing money market mutual funds with assets under management in excess of five hundred million dollars ($500,000,000).

(5) The purchase price of shares of beneficial interest purchased pursuant to this subdivision shall not include commission that the companies may charge and shall not exceed 20 percent of the agency’s moneys that may be invested pursuant to this section. However, no more than 10 percent of the agency’s funds may be invested in shares of beneficial interest of any one mutual fund pursuant to paragraph (1).

(m) Moneys held by a trustee or fiscal agent and pledged to the payment or security of bonds or other indebtedness, or obligations under a lease, installment sale, or other agreement of a local agency, or certificates of participation in those bonds, indebtedness, or lease installment sale, or other agreements, may be invested in accordance with the statutory provisions governing the issuance of those bonds, indebtedness, or lease installment sale, or other agreement, or to the extent not inconsistent therewith or if there are no specific statutory provisions, in accordance with the ordinance, resolution, indenture, or agreement of the local agency providing for the issuance.

(n) Notes, bonds, or other obligations that are at all times secured by a valid first priority security interest in securities of the types listed by Section 53651 as eligible securities for the purpose of securing local agency deposits having a market value at least equal to that required by Section 53652 for the purpose of securing local agency deposits. The securities serving as collateral shall be placed by delivery or book entry into the custody of a trust company or the trust department of a bank that is not affiliated with the issuer of the secured obligation, and the security interest shall be perfected in accordance with the requirements of the Uniform Commercial Code or federal regulations applicable to the types of securities in which the security interest is granted.

(o) A mortgage passthrough security, collateralized mortgage obligation, mortgage-backed or other pay-through bond, equipment lease-backed certificate, consumer receivable passthrough certificate, or consumer receivable-backed bond of a maximum of five years’ maturity. Securities eligible for investment under this subdivision shall be issued by an issuer having an “A” or higher rating for the issuer’s debt as provided by an NRSRO and rated in a rating category of “AA” or its equivalent or better by an NRSRO. Purchase of securities authorized by this subdivision shall not exceed 20 percent of the agency’s surplus moneys that may be invested pursuant to this section.

(p) Shares of beneficial interest issued by a joint powers authority organized pursuant to Section 6509.7 that invests in the securities and obligations authorized in subdivisions (a) to (q), inclusive. Each share shall represent an equal proportional interest in the underlying pool of securities owned by the joint powers authority. To be eligible under this section, the joint powers authority issuing the shares shall have retained an investment adviser that meets all of the following criteria:

(1) The adviser is registered or exempt from registration with the Securities and Exchange Commission.

(2) The adviser has not less than five years of experience investing in the securities and obligations authorized in subdivisions (a) to (q), inclusive.

(3) The adviser has assets under management in excess of five hundred million dollars ($500,000,000).

(q) United States dollar denominated senior unsecured unsubordinated obligations issued or unconditionally guaranteed by the International Bank for Reconstruction and Development, International Finance Corporation, or Inter-American Development Bank, with a maximum remaining maturity of five years or less, and eligible for purchase and sale within the United States. Investments under this subdivision shall be rated “AA” or better by an NRSRO and shall not exceed 30 percent of the agency’s moneys that may be invested pursuant to this section.

(Amended by Stats. 2014, Ch. 59, Sec. 1. Effective January 1, 2015.)



53601.1

The authority of a local agency to invest funds pursuant to Section 53601 includes, in addition thereto, authority to invest in financial futures or financial option contracts in any of the investment categories enumerated in that section.

(Added by Stats. 1983, Ch. 534, Sec. 3.)



53601.2

As used in this article, “corporation” includes a limited liability company.

(Added by Stats. 2004, Ch. 118, Sec. 18. Effective January 1, 2005.)



53601.5

The purchase by a local agency of any investment authorized pursuant to Section 53601 or 53601.1, not purchased directly from the issuer, shall be purchased either from an institution licensed by the state as a broker-dealer, as defined in Section 25004 of the Corporations Code, or from a member of a federally regulated securities exchange, from a national or state-chartered bank, from a savings association or federal association (as defined by Section 5102 of the Financial Code) or from a brokerage firm designated as a primary government dealer by the Federal Reserve bank.

(Amended by Stats. 2001, Ch. 57, Sec. 2. Effective January 1, 2002.)



53601.6

(a) A local agency shall not invest any funds pursuant to this article or pursuant to Article 2 (commencing with Section 53630) in inverse floaters, range notes, or mortgage-derived, interest-only strips.

(b) A local agency shall not invest any funds pursuant to this article or pursuant to Article 2 (commencing with Section 53630) in any security that could result in zero interest accrual if held to maturity. However, a local agency may hold prohibited instruments until their maturity dates. The limitation in this subdivision shall not apply to local agency investments in shares of beneficial interest issued by diversified management companies registered under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.) that are authorized for investment pursuant to subdivision (l) of Section 53601.

(Amended by Stats. 2009, Ch. 332, Sec. 68.1. Effective January 1, 2010.)



53601.8

Notwithstanding Section 53601 or any other provision of this code, a local agency that has the authority under law to invest funds, at its discretion, may invest a portion of its surplus funds in deposits at a commercial bank, savings bank, savings and loan association, or credit union that uses a private sector entity that assists in the placement of deposits. The following conditions shall apply:

(a) The local agency shall choose a nationally or state chartered commercial bank, savings bank, savings and loan association, or credit union in this state to invest the funds, which shall be known as the “selected” depository institution.

(b) The selected depository institution may use a private sector entity to help place local agency deposits with one or more commercial banks, savings banks, savings and loan associations, or credit unions that are located in the United States and are within the network used by the private sector entity for this purpose.

(c) Any private sector entity used by a selected depository institution to help place its local agency deposits shall maintain policies and procedures requiring both of the following:

(1) The full amount of each deposit placed pursuant to subdivision (b) and the interest that may accrue on each such deposit shall at all times be insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration.

(2) Every depository institution where funds are placed shall be capitalized at a level that is sufficient, and be otherwise eligible, to receive such deposits pursuant to regulations of the Federal Deposit Insurance Corporation or the National Credit Union Administration, as applicable.

(d) The selected depository institution shall serve as a custodian for each such deposit.

(e) On the same date that the local agency’s funds are placed pursuant to subdivision (b) by the private sector entity, the selected depository institution shall receive an amount of insured deposits from other financial institutions that, in total, are equal to, or greater than, the full amount of the principal that the local agency initially deposited through the selected depository institution pursuant to subdivision (b).

(f)  Notwithstanding subdivisions (a) to (e), inclusive, a credit union shall not act as a selected depository institution under this section or Section 53635.8 unless both of the following conditions are satisfied:

(1) The credit union offers federal depository insurance through the National Credit Union Administration.

(2) The credit union is in possession of written guidance or other written communication from the National Credit Union Administration authorizing participation of federally insured credit unions in one or more deposit placement services and affirming that the moneys held by those credit unions while participating in a deposit placement service will at all times be insured by the federal government.

(g) It is the intent of the Legislature that this section shall not restrict competition among private sector entities that provide placement services pursuant to this section.

(h) The deposits placed pursuant to this section and Section 53635.8 shall not, in total, exceed 30 percent of the agency’s funds that may be invested for this purpose.

(i) Purchases of certificates of deposit pursuant to this section, Section 53635.8, and subdivision (i) of Section 53601 shall not, in total, exceed 30 percent of the agency’s funds that may be invested for this purpose.

(j) Excluding purchases of certificates of deposit pursuant to this section, no more than 10 percent of the agency’s funds that may be invested for this purpose may be submitted, pursuant to subdivision (b), to any one private sector entity that assists in the placement of deposits with one or more commercial banks, savings banks, savings and loan associations, or credit unions that are located in the United States, for the local agency’s account.

(k) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 228, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 2 of Ch. 228.)



53601.8-1

Notwithstanding Section 53601 or any other provision of this code, a local agency that has the authority under law to invest funds may, at its discretion, invest a portion of its surplus funds in certificates of deposit at a commercial bank, savings bank, savings and loan association, or credit union that uses a private sector entity that assists in the placement of certificates of deposit, provided that the purchases of certificates of deposit pursuant to this section, Section 53635.8, and subdivision (i) of Section 53601 do not, in total, exceed 30 percent of the agency’s funds that may be invested for this purpose. The following conditions shall apply:

(a) The local agency shall choose a nationally or state-chartered commercial bank, savings bank, savings and loan association, or credit union in this state to invest the funds, which shall be known as the “selected” depository institution.

(b) The selected depository institution may submit the funds to a private sector entity that assists in the placement of certificates of deposit with one or more commercial banks, savings banks, savings and loan associations, or credit unions that are located in the United States for the local agency’s account.

(c) The full amount of the principal and the interest that may be accrued during the maximum term of each certificate of deposit shall at all times be insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration.

(d) The selected depository institution shall serve as a custodian for each certificate of deposit that is issued with the placement service for the local agency’s account.

(e) At the same time the local agency’s funds are deposited and the certificates of deposit are issued, the selected depository institution shall receive an amount of deposits from other commercial banks, savings banks, savings and loan associations, or credit unions that, in total, are equal to, or greater than, the full amount of the principal that the local agency initially deposited through the selected depository institution for investment.

(f) Notwithstanding subdivisions (a) to (e), inclusive, no credit union may act as a selected depository institution under this section or Section 53635.8 unless both of the following conditions are satisfied:

(1) The credit union offers federal depository insurance through the National Credit Union Administration.

(2) The credit union is in possession of written guidance or other written communication from the National Credit Union Administration authorizing participation of federally insured credit unions in one or more certificate of deposit placement services and affirming that the moneys held by those credit unions while participating in a deposit placement service will at all times be insured by the federal government.

(g) It is the intent of the Legislature that this section shall not restrict competition among private sector entities that provide placement services pursuant to this section.

(h) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 228, Sec. 2. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



53602

The legislative body shall invest only in notes, bonds, bills, certificates of indebtedness, warrants, or registered warrants which are legal investments for savings banks in the State, provided, that the board of supervisors of a county may, by a four-fifths vote thereof, invest in notes, warrants or other evidences of indebtedness of public districts wholly or partly within the county, whether or not such notes, warrants, or other evidences of indebtedness are legal investments for savings banks.

(Amended by Stats. 1954, 1st Ex. Sess., Ch. 10.)



53603

The legislative body may make the investment by direct purchase of any issue of eligible securities at their original sale or after they have been issued.

(Amended by Stats. 1953, Ch. 537.)



53604

The legislative body may sell, or exchange for other eligible securities, and reinvest the proceeds of, the securities purchased.

(Amended by Stats. 1953, Ch. 537.)



53605

From time to time, the legislative body shall sell the securities so that the proceeds may be applied to the purposes for which the original purchase money was placed in the sinking fund or the treasury of the local agency.

(Amended by Stats. 1953, Ch. 537.)



53606

The bonds purchased, which were issued by the purchaser, may be canceled either in satisfaction or sinking fund obligations or otherwise. When canceled, they are no longer outstanding, unless in its discretion, the legislative body holds then uncanceled. While held uncanceled, the bonds may be resold.

(Added by Stats. 1949, Ch. 81.)



53607

The authority of the legislative body to invest or to reinvest funds of a local agency, or to sell or exchange securities so purchased, may be delegated for a one-year period by the legislative body to the treasurer of the local agency, who shall thereafter assume full responsibility for those transactions until the delegation of authority is revoked or expires, and shall make a monthly report of those transactions to the legislative body. Subject to review, the legislative body may renew the delegation of authority pursuant to this section each year.

(Amended by Stats. 1996, Ch. 749, Sec. 6. Effective January 1, 1997.)



53608

The legislative body of a local agency may deposit for safekeeping with a federal or state association (as defined by Section 5102 of the Financial Code), a trust company or a state or national bank located within this state or with the Federal Reserve Bank of San Francisco or any branch thereof within this state, or with any Federal Reserve bank or with any state or national bank located in any city designated as a reserve city by the Board of Governors of the Federal Reserve System, the bonds, notes, bills, debentures, obligations, certificates of indebtedness, warrants, or other evidences of indebtedness in which the money of the local agency is invested pursuant to this article or pursuant to other legislative authority. The local agency shall take from such financial institution a receipt for securities so deposited. The authority of the legislative body to deposit for safekeeping may be delegated by the legislative body to the treasurer of the local agency; the treasurer shall not be responsible for securities delivered to and receipted for by a financial institution until they are withdrawn from the financial institution by the treasurer.

(Amended by Stats. 1985, Ch. 983, Sec. 17. Effective September 26, 1985.)



53609

Notwithstanding the provisions of this chapter or any other provisions of this code, funds held by a local agency pursuant to a written agreement between the agency and employees of the agency to defer a portion of the compensation otherwise receivable by the agency’s employees and pursuant to a plan for such deferral as adopted by the governing body of the agency, may be invested in the types of investments set forth in Sections 53601 and 53602 of this code, and may additionally be invested in corporate stocks, bonds, and securities, mutual funds, savings and loan accounts, credit union accounts, life insurance policies, annuities, mortgages, deeds of trust, or other security interests in real or personal property. Nothing herein shall be construed to permit any type of investment prohibited by the Constitution.

Deferred compensation funds are public pension or retirement funds for the purposes of Section 17 of Article XVI of the Constitution.

(Amended by Stats. 1979, Ch. 373.)



53610

(a) For purposes of this section, “Proposition 1A receivable” means the right to payment of moneys due or to become due to a local agency, pursuant to clause (iii) of subparagraph (B) of paragraph (1) of subdivision (a) of Section 25.5 of Article XIII of the California Constitution and Section 100.06 of the Revenue and Taxation Code.

(b) Notwithstanding any other law, a local agency may purchase, with its revenue, Proposition 1A receivables sold pursuant to Section 53999.

(c) A purchaser of Proposition 1A receivables pursuant to this section shall not offer them for sale pursuant to Section 6588.

(Added by Stats. 2009, Ch. 634, Sec. 5. Effective October 19, 2009.)






ARTICLE 1.5 - Health Fund Investments

53620

Notwithstanding Section 53601 or 53635, the governing body of a local agency may invest funds designated for the payment of employee retiree health benefits in any form or type of investment deemed prudent by the governing body pursuant to Section 53622.

(Added by Stats. 1998, Ch. 996, Sec. 7. Effective January 1, 1999.)



53621

The authority of the governing body to invest or to reinvest funds intended for the payment of employee retiree health benefits, or to sell or exchange securities purchased for that purpose, may be delegated by the governing body to designated officers.

(Added by Stats. 1998, Ch. 996, Sec. 7. Effective January 1, 1999.)



53622

(a) Funds intended for the payment of employee retiree health benefits shall only be held for the purpose of providing benefits to participants in the retiree health benefit plan and defraying reasonable expenses of administering that plan.

(b) The governing body or designated officer, when making investments of the funds, shall discharge its duties with respect to the investment of the funds.

(1) Solely in the interest of, and for the exclusive purposes of providing benefits to, participants in the retiree health benefit plan, minimizing employer contributions thereto, and defraying reasonable expenses of administering the plan.

(2) With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

(3) Shall diversify the investments of the funds so as to minimize the risk of loss and to maximize the rate of return, unless under the circumstances it is clearly prudent not to do so.

(Added by Stats. 1998, Ch. 996, Sec. 7. Effective January 1, 1999.)






ARTICLE 2 - Deposit of Funds

53630

As used in this article:

(a) “Local agency” means county, city, city and county, including a chartered city or county, a community college district, or other public agency or corporation in this state.

(b) “Treasurer” means treasurer of the local agency.

(c) “Depository” means a state or national bank, savings association or federal association, a state or federal credit union, or a federally insured industrial loan company, in this state in which the moneys of a local agency are deposited.

(d) “Agent of depository” means a trust company or trust department of a state or national bank located in this state, including the trust department of a depository where authorized, and the Federal Home Loan Bank of San Francisco, which is authorized to act as an agent of depository for the purposes of this article pursuant to Section 53657.

(e) “Security” means any of the eligible securities or obligations listed in Section 53651.

(f) “Pooled securities” means eligible securities held by an agent of depository for a depository and securing deposits of one or more local agencies.

(g) “Administrator” means the Administrator of Local Agency Security of the State of California.

(h) “Savings association or federal association” means a savings association, savings and loan association, or savings bank as defined by Section 5102 of the Financial Code.

(i) “Federally insured industrial loan company” means an industrial loan company licensed under Division 7 (commencing with Section 18000) of the Financial Code, the investment certificates of which are insured by the Federal Deposit Insurance Corporation.

(j) “Corporation” includes a limited liability company.

(Amended by Stats. 2004, Ch. 118, Sec. 19.7. Effective January 1, 2005.)



53630.1

The Legislature hereby finds that the solvency and creditworthiness of each individual local agency can impact the solvency and creditworthiness of the state and other local agencies within the state. Therefore, to protect the solvency and creditworthiness of the state and all of its political subdivisions, the Legislature hereby declares that the deposit and investment of public funds by local officials and local agencies is an issue of statewide concern.

(Added by Stats. 1995, Ch. 784, Sec. 16. Effective January 1, 1996.)



53630.5

(a) The definitions in Section 1750 of, and Chapter 1 (commencing with Section 99) of Division 1 of, the Financial Code apply to this section.

(b) In this article, for purposes of being a depository of moneys belonging to or being in the custody of a local agency, the phrases “state or national bank located in this state,” “state or national bank,” “state or national bank in this state,” and “state or national banks in the state” include, without limitation, any of the following:

(1) Any California branch office of a foreign (other state) state bank that the bank is authorized to maintain under the law of its domicile and federal law.

(2) Any California branch office of a foreign (other state) national bank that the bank is authorized to maintain under federal law.

(3) Any California branch office of a foreign (other nation) bank that the bank is licensed to maintain under Article 3 (commencing with Section 1800) of Chapter 20 of Division 1.1 of the Financial Code.

(4) Any California federal branch of a foreign (other nation) bank that the bank is authorized to maintain under federal law.

(Amended by Stats. 2013, Ch. 352, Sec. 306. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



53631

Under those conditions as the treasurer of a local agency fixes with the approval of the legislative body, he or she may establish accounts at banks within or without the state and deposit money in those accounts to the extent necessary to pay the principal and interest of bonds to pay any warrant that has been presented for payment, or to fund any electronic disbursement of funds from the treasury of the local agency. This article does not apply to deposits for those purposes.

(Amended by Stats. 2001, Ch. 176, Sec. 15. Effective January 1, 2002.)



53632

There are three classes of deposits:

(a) Inactive deposits.

(b) Active deposits.

(c) Interest-bearing active deposits.

(Amended by Stats. 1983, Ch. 105, Sec. 1.5.)



53632.5

There are three classes of security for deposits:

(a) Securities described in subdivision (m) of Section 53651.

(b) Securities described in subdivision (p) of Section 53651.

(c) Securities enumerated in Section 53651, except for those described in subdivisions (m) and (p) of that section.

(Amended by Stats. 1986, Ch. 1132, Sec. 2.)



53633

The treasurer shall determine the amounts of money to be deposited as inactive, active, and interest-bearing active deposits, except as otherwise provided in Section 53679.

(Amended by Stats. 1983, Ch. 105, Sec. 3.)



53634

The treasurer may call in money from inactive deposits and place it in active deposits as current demands require. When there is money in his possession for which there is no demand as inactive deposits, he may place it as active deposits.

(Added by Stats. 1949, Ch. 81.)



53635

(a) This section shall apply to a local agency that is a county, a city and county, or other local agency that pools money in deposits or investments with other local agencies, including local agencies that have the same governing body. However, Section 53601 shall apply to all local agencies that pool money in deposits or investments exclusively with local agencies that have the same governing body.

This section shall be interpreted in a manner that recognizes the distinct characteristics of investment pools and the distinct administrative burdens on managing and investing funds on a pooled basis pursuant to Article 6 (commencing with Section 27130) of Chapter 5 of Division 2 of Title 3.

A local agency that is a county, a city and county, or other local agency that pools money in deposits or investments with other agencies may invest in commercial paper pursuant to subdivision (h) of Section 53601, except that the local agency shall be subject to the following concentration limits:

(1) No more than 40 percent of the local agency’s money may be invested in eligible commercial paper.

(2) No more than 10 percent of the total assets of the investments held by a local agency may be invested in any one issuer’s commercial paper.

(b) Notwithstanding Section 53601, the City of Los Angeles shall be subject to the concentration limits of this section for counties and for cities and counties with regard to the investment of money in eligible commercial paper.

(Amended by Stats. 2008, Ch. 709, Sec. 10.7. Effective January 1, 2009.)



53635.2

As far as possible, all money belonging to, or in the custody of, a local agency, including money paid to the treasurer or other official to pay the principal, interest, or penalties of bonds, shall be deposited for safekeeping in state or national banks, savings associations, federal associations, credit unions, or federally insured industrial loan companies in this state selected by the treasurer or other official having legal custody of the money; or may be invested in the investments set forth in Section 53601. To be eligible to receive local agency money, a bank, savings association, federal association, or federally insured industrial loan company shall have received an overall rating of not less than “satisfactory” in its most recent evaluation by the appropriate federal financial supervisory agency of its record of meeting the credit needs of California’s communities, including low- and moderate-income neighborhoods, pursuant to Section 2906 of Title 12 of the United States Code. Sections 53601.5 and 53601.6 shall apply to all investments that are acquired pursuant to this section.

(Repealed and added by Stats. 2001, Ch. 57, Sec. 8. Effective January 1, 2002.)



53635.7

In making any decision that involves borrowing in the amount of one hundred thousand dollars ($100,000) or more, the legislative body of the local agency shall discuss, consider, and deliberate each decision as a separate item of business on the agenda of its meeting as prescribed in Chapter 9 (commencing with Section 54950). As used in this section, “borrowing” does not include bank overdrafts or security lending.

(Amended by Stats. 2001, Ch. 176, Sec. 16. Effective January 1, 2002.)



53635.8

Notwithstanding Section 53601 or any other provision of this code, a local agency that has the authority under law to invest funds, at its discretion, may invest a portion of its surplus funds in deposits at a commercial bank, savings bank, savings and loan association, or credit union that uses a private sector entity that assists in the placement of deposits. The following conditions shall apply:

(a) The local agency shall choose a nationally or state-chartered commercial bank, savings bank, savings and loan association, or credit union in this state to invest the funds, which shall be known as the “selected” depository institution.

(b) The selected depository institution may use a private sector entity to help place local agency deposits with one or more commercial banks, savings banks, savings and loan associations, or credit unions that are located in the United States and are within the network used by the private sector entity for this purpose.

(c) Any private sector entity used by a selected depository institution to help place its local agency deposits shall maintain policies and procedures requiring both of the following:

(1) The full amount of each deposit placed pursuant to subdivision (b) and the interest that may accrue on each such deposit shall at all times be insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration.

(2) Every depository institution where funds are placed shall be capitalized at a level that is sufficient, and be otherwise eligible, to receive such deposits pursuant to regulations of the Federal Deposit Insurance Corporation or the National Credit Union Administration, as applicable.

(d) The selected depository institution shall serve as a custodian for each such deposit.

(e) On the same date that the local agency’s funds are placed pursuant to subdivision (b) by the private sector entity, the selected depository institution shall receive an amount of insured deposits from other financial institutions that, in total, are equal to, or greater than, the full amount of the principal that the local agency initially deposited through the selected depository institution for investment pursuant to subdivision (b).

(f) Notwithstanding subdivisions (a) to (e), inclusive, a credit union shall not act as a selected depository institution under this section or Section 53601.8 unless both of the following conditions are satisfied:

(1) The credit union offers federal depository insurance through the National Credit Union Administration.

(2) The credit union is in possession of written guidance or other written communication from the National Credit Union Administration authorizing participation of federally insured credit unions in one or more deposit placement services and affirming that the moneys held by those credit unions while participating in a deposit placement service will at all times be insured by the federal government.

(g) It is the intent of the Legislature that this section shall not restrict competition among private sector entities that provide placement services pursuant to this section.

(h) The deposits placed pursuant to this section and Section 53601.8 shall not, in total, exceed 30 percent of the agency’s funds that may be invested for this purpose.

(i) Purchases of certificates of deposit pursuant to this section, Section 53601.8, and subdivision (i) of Section 53601 shall not, in total, exceed 30 percent of the agency’s funds that may be invested for this purpose.

(j) Excluding purchases of certificates of deposit pursuant to this section, no more than 10 percent of the agency’s funds that may be invested for this purpose may be submitted, pursuant to subdivision (b), to any one private sector entity that assists in the placement of deposits with one or more commercial banks, savings banks, savings and loan associations, or credit unions that are located in the United States, for the local agency’s account.

(k) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 228, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 4 of Ch. 228.)



53635.8-1

Notwithstanding Section 53601 or any other provision of this code, a local agency that has the authority under law to invest funds, at its discretion, may invest a portion of its surplus funds in certificates of deposit at a commercial bank, savings bank, savings and loan association, or credit union that uses a private sector entity that assists in the placement of certificates of deposit, provided that the purchases of certificates of deposit pursuant to this section, Section 53601.8, and subdivision (i) of Section 53601 do not, in total, exceed 30 percent of the agency’s funds that may be invested for this purpose. The following conditions shall apply:

(a) The local agency shall choose a nationally or state-chartered commercial bank, savings bank, savings and loan association, or credit union in this state to invest the funds, which shall be known as the “selected” depository institution.

(b) The selected depository institution may submit the funds to a private sector entity that assists in the placement of certificates of deposit with one or more commercial banks, savings banks, savings and loan associations, or credit unions that are located in the United States, for the local agency’s account.

(c) The full amount of the principal and the interest that may be accrued during the maximum term of each certificate of deposit shall at all times be insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration.

(d) The selected depository institution shall serve as a custodian for each certificate of deposit that is issued with the placement service for the local agency’s account.

(e) At the same time the local agency’s funds are deposited and the certificates of deposit are issued, the selected depository institution shall receive an amount of deposits from other commercial banks, savings banks, savings and loan associations, or credit unions that, in total, are equal to, or greater than, the full amount of the principal that the local agency initially deposited through the selected depository institution for investment.

(f) Notwithstanding subdivisions (a) to (e), inclusive, a credit union shall not act as a selected depository institution under this section or Section 53601.8 unless both of the following conditions are satisfied:

(1) The credit union offers federal depository insurance through the National Credit Union Administration.

(2) The credit union is in possession of written guidance or other written communication from the National Credit Union Administration authorizing participation of federally insured credit unions in one or more certificate of deposit placement services and affirming that the moneys held by those credit unions while participating in a deposit placement service will at all times be insured by the federal government.

(g) It is the intent of the Legislature that this section shall not restrict competition among private sector entities that provide placement services pursuant to this section.

(h) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 228, Sec. 4. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



53636

Money so deposited is deemed to be in the treasury of the local agency.

(Added by Stats. 1949, Ch. 81.)



53637

The money shall be deposited in any bank, savings association or federal association, state or federal credit union, or federally insured industrial loan company with the objective of realizing maximum return, consistent with prudent financial management, except that money shall not be deposited in any state or federal credit union if a member of the legislative body of a local agency, or any person with investment decisionmaking authority of the administrative office, manager’s office, budget office, auditor-controller’s office, or treasurer’s office of the local agency, also serves on the board of directors, or any committee appointed by the board of directors, or the credit committee or supervisory committee, of the state or federal credit union.

(Amended by Stats. 1998, Ch. 81, Sec. 2. Effective January 1, 1999.)



53638

(a) The deposit shall not exceed the shareholder’s equity of any depository bank. For the purposes of this subdivision, shareholder’s equity shall be determined in accordance with Section 118 of the Financial Code, but shall be deemed to include capital notes and debentures.

(b) The deposit shall not exceed the total of the net worth of any depository savings association or federal association, except that deposits not exceeding a total of five hundred thousand dollars ($500,000) may be made to a savings association or federal association without regard to the net worth of that depository, if such deposits are insured or secured as required by law.

(c) The deposit to the share accounts of any regularly chartered credit union shall not exceed the total of the unimpaired capital and surplus of the credit union, as defined by rule of the Commissioner of Financial Institutions, except that the deposit to any credit union share account in an amount not exceeding five hundred thousand dollars ($500,000) may be made if the share accounts of that credit union are insured or guaranteed pursuant to Section 14858 of the Financial Code or are secured as required by law.

(d) The deposit in investment certificates of a federally insured industrial loan company shall not exceed the total of the unimpaired capital and surplus of the insured industrial loan company.

(Amended by Stats. 1996, Ch. 1064, Sec. 788. Effective January 1, 1997. Operative July 1, 1997.)



53639

Except as otherwise provided in Section 53682, the depository shall bear the expenses of transportation of money to and from the depository.

(Amended by Stats. 1986, Ch. 248, Sec. 91.)



53640

Except as otherwise provided in Section 53682, the depository shall handle, collect, and pay all checks, drafts, and other exchange without cost to the local agency.

(Amended by Stats. 1986, Ch. 248, Sec. 92.)



53641

When money is deposited in a depository, the treasurer or other authorized official shall take and preserve a receipt, certificate of deposit, or other evidence of the deposit as he or she requires.

(Amended by Stats. 1986, Ch. 248, Sec. 93.)



53642

The money deposited may be drawn out by check or order of the treasurer or other official authorized to make such deposit.

(Amended by Stats. 1953, Ch. 670.)



53643

The treasurer may deposit any part of the money as agreed upon between the treasurer and the depository.

(Amended by Stats. 1986, Ch. 248, Sec. 94.)



53644

If an agreement is not made:

(a) Active deposits and interest thereon are subject to withdrawal upon the demand of the treasurer or other authorized official, subject to any penalties which may be prescribed by federal law or regulation.

(b) Inactive deposits are subject to notice of at least thirty days before withdrawal.

(Amended by Stats. 1983, Ch. 105, Sec. 7.)



53645

Interest shall be computed and paid by the depository, as follows:

(a) For active deposits upon which interest is payable, interest shall be computed on the average daily balance for the calendar quarter, and shall be paid quarterly.

(b) For inactive deposits, interest shall be computed on a 360-day basis, and shall be paid quarterly.

(Amended by Stats. 1992, Ch. 523, Sec. 5.3. Effective January 1, 1993.)



53646

(a) (1) In the case of county government, the treasurer may annually render to the board of supervisors and any oversight committee a statement of investment policy, which the board shall review and approve at a public meeting. Any change in the policy shall also be reviewed and approved by the board at a public meeting.

(2) In the case of any other local agency, the treasurer or chief fiscal officer of the local agency may annually render to the legislative body of that local agency and any oversight committee of that local agency a statement of investment policy, which the legislative body of the local agency shall consider at a public meeting. Any change in the policy shall also be considered by the legislative body of the local agency at a public meeting.

(b) (1) The treasurer or chief fiscal officer may render a quarterly report to the chief executive officer, the internal auditor, and the legislative body of the local agency. The quarterly report shall be so submitted within 30 days following the end of the quarter covered by the report. Except as provided in subdivisions (e) and (f), this report shall include the type of investment, issuer, date of maturity, par and dollar amount invested on all securities, investments and moneys held by the local agency, and shall additionally include a description of any of the local agency’s funds, investments, or programs, that are under the management of contracted parties, including lending programs. With respect to all securities held by the local agency, and under management of any outside party that is not also a local agency or the State of California Local Agency Investment Fund, the report shall also include a current market value as of the date of the report, and shall include the source of this same valuation.

(2) The quarterly report shall state compliance of the portfolio to the statement of investment policy, or manner in which the portfolio is not in compliance.

(3) The quarterly report shall include a statement denoting the ability of the local agency to meet its pool’s expenditure requirements for the next six months, or provide an explanation as to why sufficient money shall, or may, not be available.

(4) In the quarterly report, a subsidiary ledger of investments may be used in accordance with accepted accounting practices.

(c) Pursuant to subdivision (b), the treasurer or chief fiscal officer shall report whatever additional information or data may be required by the legislative body of the local agency.

(d) The legislative body of a local agency may elect to require the report specified in subdivision (b) to be made on a monthly basis instead of quarterly.

(e) For local agency investments that have been placed in the Local Agency Investment Fund, created by Section 16429.1, in National Credit Union Share Insurance Fund-insured accounts in a credit union, in accounts insured or guaranteed pursuant to Section 14858 of the Financial Code, or in Federal Deposit Insurance Corporation-insured accounts in a bank or savings and loan association, in a county investment pool, or any combination of these, the treasurer or chief fiscal officer may supply to the governing body, chief executive officer, and the auditor of the local agency the most recent statement or statements received by the local agency from these institutions in lieu of the information required by paragraph (1) of subdivision (b) regarding investments in these institutions.

(f) The treasurer or chief fiscal officer shall not be required to render a quarterly report, as required by subdivision (b), to a legislative body or any oversight committee of a school district or county office of education for securities, investments, or moneys held by the school district or county office of education in individual accounts that are less than twenty-five thousand dollars ($25,000).

(g) In recognition of the state and local interests served by the actions made optional in subdivisions (a) and (b), the Legislature encourages the local agency officials to continue taking the actions formerly mandated by this section. However, nothing in this subdivision may be construed to impose any liability on a local agency that does not continue to take the formerly mandated action.

(Amended by Stats. 2009, Ch. 332, Sec. 68.5. Effective January 1, 2010.)



53647

(a) Interest on all money deposited belongs to, and shall be paid quarterly into the general fund of, the local agency represented by the officer making the deposit, unless otherwise directed by law.

(b) Notwithstanding the provisions of subdivision (a), and except as otherwise directed by law, if the governing body of the local agency represented by the officer making the deposit so directs, such interest shall be paid to the fund which contains the principal on which the interest accrued.

(Amended by Stats. 1978, Ch. 126.)



53647.5

Notwithstanding any other provision of law, interest earned on any bail money deposited by a court in a bank account pursuant to Section 1463.1 of the Penal Code and Section 53679 of this code shall be allocated for the support of that court.

(Amended by Stats. 2010, Ch. 212, Sec. 7. Effective January 1, 2011.)



53648

Notwithstanding this article, the treasurer may deposit moneys in, and enter into contracts with, a state or national bank, savings association or federal association, federal or state credit union, or federally insured industrial loan company, pursuant to a federal law or a rule of a federal department or agency adopted pursuant to the law if the law or rule conflicts with this article in regulating the payment of interest on deposits of public moneys by any of the following:

(a) Banks which are Federal Reserve System members or whose deposits are insured by the Federal Deposit Insurance Corporation.

(b) Savings associations or federal associations which are federal home loan bank members or whose deposits are insured by the Federal Savings and Loan Insurance Corporation.

(c) State or federal credit unions whose accounts are insured by the National Credit Union Share Insurance Fund or guaranteed by the California Credit Union Share Guaranty Corporation or insured or guaranteed pursuant to Section 14858 of the Financial Code, unless a member of the legislative body of a local agency, or any person with investment decisionmaking authority of the administrative office, manager’s office, budget office, auditor-controller’s office, or treasurer’s office of the local agency, also serves on the board of directors, or any committee appointed by the board of directors, or the credit committee or supervisory committee, of the state or federal credit union.

(d) A federally insured industrial loan company.

(Amended by Stats. 1998, Ch. 81, Sec. 3. Effective January 1, 1999.)



53648.5

Upon the removal by federal law of the conflicting federal law or rule the agreement between the treasurer or other authorized official and a depository may be terminated by either party.

(Added by Stats. 1986, Ch. 1132, Sec. 11.)



53649

The treasurer is responsible for the safekeeping of money in his or her custody and shall enter into any contract with a depository relating to any deposit which in his or her judgment is to the public advantage. The depository, and the agent of depository to the extent the agent of depository has been notified of deposits and the amount thereof, are responsible for securing moneys deposited pursuant to such a contract in accordance with Section 53652. One copy of each contract shall be filed with the auditor, controller, secretary, or corresponding officer of the local agency. The contract shall:

(a) Fix the duration of deposits, if appropriate.

(b) Fix the interest rate, if any.

(c) Provide conditions for withdrawal and repayment.

(d) Provide for placement of pooled securities in a named agent of depository in accordance with Section 53656.

(e) Grant authority for agent of depository to place securities for safekeeping in accordance with Section 53659.

(f) Set forth in accordance with Section 53665 the conditions upon which the administrator shall order pooled securities converted into money for the benefit of the local agency, and the procedure therefor.

(g) Provide for compliance in all respects with the provisions of this article and other applicable provisions of law.

(h) Provide, upon notice to the treasurer from the administrator, that a treasurer may withdraw deposits in the event a depository fails to pay the assessments, fines, or penalties assessed by the administrator or may withdraw authorization for the placement of pooled securities in an agent of depository in the event that the agent of depository fails to pay the fines or penalties assessed by the administrator.

(Amended by Stats. 1987, Ch. 841, Sec. 1.)



53651

Eligible securities are any of the following:

(a) United States Treasury notes, bonds, bills or certificates of indebtedness, or obligations for which the faith and credit of the United States are pledged for the payment of principal and interest, including the guaranteed portions of small business administration loans, so long as the loans are obligations for which the faith and credit of the United States are pledged for the payment of principal and interest.

(b) Notes or bonds or any obligations of a local public agency (as defined in the United States Housing Act of 1949) or any obligations of a public housing agency (as defined in the United States Housing Act of 1937) for which the faith and credit of the United States are pledged for the payment of principal and interest.

(c) Bonds of this state or of any local agency or district of the State of California having the power, without limit as to rate or amount, to levy taxes or assessments to pay the principal and interest of the bonds upon all property within its boundaries subject to taxation or assessment by the local agency or district, and in addition, limited obligation bonds pursuant to Article 4 (commencing with Section 50665) of Chapter 3 of Division 1, senior obligation bonds pursuant to Article 5 (commencing with Section 53387) of Chapter 2.7, and revenue bonds and other obligations payable solely out of the revenues from a revenue-producing property owned, controlled or operated by the state, local agency or district or by a department, board, agency or authority thereof.

(d) Bonds of any public housing agency (as defined in the United States Housing Act of 1937, as amended) as are secured by a pledge of annual contributions under an annual contribution contract between the public housing agency and the Public Housing Administration if such contract shall contain the covenant by the Public Housing Administration which is authorized by subsection (b) of Section 22 of the United States Housing Act of 1937, as amended, and if the maximum sum and the maximum period specified in the contract pursuant to that subsection 22(b) shall not be less than the annual amount and the period for payment which are requisite to provide for the payment when due of all installments of principal and interest on the obligations.

(e) Registered warrants of this state.

(f) Bonds, consolidated bonds, collateral trust debentures, consolidated debentures, or other obligations issued by the United States Postal Service, federal land banks or federal intermediate credit banks established under the Federal Farm Loan Act, as amended, debentures and consolidated debentures issued by the Central Bank for Cooperatives and banks for cooperatives established under the Farm Credit Act of 1933, as amended, consolidated obligations of the federal home loan banks established under the Federal Home Loan Bank Act, bonds, debentures and other obligations of the Federal National Mortgage Association or of the Government National Mortgage Association established under the National Housing Act, as amended, bonds of any federal home loan bank established under that act, bonds, debentures and other obligations of the Federal Home Loan Mortgage Corporation established under the Emergency Home Finance Act of 1970, and obligations of the Tennessee Valley Authority.

(g) Notes, tax anticipation warrants or other evidence of indebtedness issued pursuant to Article 7 (commencing with Section 53820), Article 7.5 (commencing with Section 53840) or Article 7.6 (commencing with Section 53850) of this Chapter 4.

(h) State of California notes.

(i) Bonds, notes, certificates of indebtedness, warrants or other obligations issued by: (1) any state of the United States (except this state), or the Commonwealth of Puerto Rico, or any local agency thereof having the power to levy taxes, without limit as to rate or amount, to pay the principal and interest of such obligations, or (2) any state of the United States (except this state), or the Commonwealth of Puerto Rico, or a department, board, agency or authority thereof except bonds which provide for or are issued pursuant to a law which may contemplate a subsequent legislative appropriation as an assurance of the continued operation and solvency of the department, board, agency or authority but which does not constitute a valid and binding obligation for which the full faith and credit of such state or the Commonwealth of Puerto Rico are pledged, which are payable solely out of the revenues from a revenue-producing source owned, controlled or operated thereby; provided the obligations issued by an entity described in (1), above, are rated in one of the three highest grades, and such obligations issued by an entity described in (2), above, are rated in one of the two highest grades by a nationally recognized investment service organization that has been engaged regularly in rating state and municipal issues for a period of not less than five years.

(j) Obligations issued, assumed or guaranteed by the International Bank for Reconstruction and Development, Inter-American Development Bank, the Government Development Bank of Puerto Rico, the Asian Development Bank, the International Finance Corporation, or the African Development Bank.

(k) Participation certificates of the Export-Import Bank of the United States.

(l) Bonds and notes of the California Housing Finance Agency issued pursuant to Chapter 7 (commencing with Section 51350) of Part 3 of Division 31 of the Health and Safety Code.

(m) Promissory notes secured by first mortgages and first trust deeds which comply with Section 53651.2.

(n) Any bonds, notes, warrants, or other evidences of indebtedness of a nonprofit corporation issued to finance the construction of a school building or school buildings pursuant to a lease or agreement with a school district entered into in compliance with the provisions of Section 39315 or 81345 of the Education Code, and also any bonds, notes, warrants or other evidences of indebtedness issued to refinance those bonds, notes, warrants, or other evidences of indebtedness as specified in Section 39317 of the Education Code.

(o) Any municipal securities, as defined by Section 3(a)(29) of the Securities Exchange Act of June 6, 1934, (15 U.S.C. Sec. 78, as amended), which are issued by this state or any local agency thereof.

(p) With the consent of the treasurer, letters of credit issued by the Federal Home Loan Bank of San Francisco which comply with Section 53651.6.

(Amended by Stats. 1991, Ch. 1206, Sec. 7.)



53651.2

(a) To be an eligible security under subdivision (m) of Section 53651, a promissory note placed in a securities pool on or after January 1, 1987, shall comply with all of the following provisions:

(1) Each promissory note shall be secured by a first mortgage or first trust deed on improved 1 to 4 unit residential real property located in California, shall be fully amortized over the term of the note, and shall have a term of no more than 30 years. Any first mortgage or first trust deed which secures a promissory note providing for negative amortization shall be removed from the securities pool and replaced with an eligible security under subdivision (m) of Section 53651 if the loan to value ratio exceeds 85 percent of the original appraised value of the security property as a consequence of negative amortization.

(2) Each promissory note shall be eligible for sale to the Federal National Mortgage Association, the Government National Mortgage Association, or the Federal Home Loan Mortgage Corporation; provided, however, that up to 25 percent of the total dollar amount of any promissory note securities pool established pursuant to Section 53658 may consist of promissory notes with loan amounts which exceed the maximum amounts eligible for purchase by the Federal National Mortgage Association, the Government National Mortgage Association, or the Federal Home Loan Mortgage Corporation, but which do not exceed: (i) five hundred thousand dollars ($500,000) in the case of a single family dwelling; (ii) one million dollars ($1,000,000) in the case of a 2, 3, or 4 unit dwelling.

(b) The following shall not constitute eligible securities under subdivision (m) of Section 53651:

(1) Any promissory note on which any payment is more than 60 days past due.

(2) Any promissory note secured by a mortgage or deed of trust as to which there is a lien prior to the mortgage or deed of trust. For the purposes of this paragraph, no lien specified in Section 766 of the Financial Code shall be considered a prior encumbrance unless any installment or payment thereunder (other than a rental or royalty under a lease) is due and delinquent.

(3) Any promissory note secured by a mortgage or deed of trust as to which a notice of default has been recorded pursuant to Section 2924 of the Civil Code or an action has been commenced pursuant to Section 725a of the Code of Civil Procedure.

(c) The depository may exercise, enforce, or waive any right granted to it by the promissory note, mortgage, or deed of trust.

(d) For purposes of this article, the market value of a promissory note which is an eligible security under subdivision (m) of Section 53651, shall be determined in accordance with the regulations adopted by the Treasurer under paragraph (2) of subdivision (m) of Section 53651, as the regulations and statute were in effect on December 31, 1986. However, if and when regulations on the subject are adopted by the administrator, the market value shall be determined in accordance with those regulations of the administrator.

(Amended by Stats. 1996, Ch. 1063, Sec. 81. Effective January 1, 1997.)



53651.4

(a) A depository that uses eligible securities of the class described in subdivision (m) of Section 53651 shall, within 90 days after the close of each calendar year or within a longer period as the administrator may specify, file with the administrator a report of an independent certified public accountant regarding compliance with this article and with regulations and orders issued by the administrator under this article with respect to eligible securities of that class. The report shall be based upon the audit, shall contain the information, and shall be in the form the administrator may prescribe. The depository shall provide a copy of the report to the treasurer on request.

(b) If a depository that is a state bank files with the administrator, not less than 90 days before the beginning of the calendar year, a notice that it elects to be examined by the administrator instead of filing a report of an independent certified public accountant under subdivision (a) for that calendar year, the depository shall be exempt from subdivision (a) for that calendar year and shall for that calendar year be subject to examination by the administrator regarding compliance with this article and with regulations and orders under this article with respect to eligible securities of the class described in subdivision (m) of Section 53651. The administrator shall provide a report to a treasurer with deposits in the examined state bank upon request of the treasurer.

(c) A national bank may apply to the administrator to be examined, and the administrator, in his or her discretion, may examine a national bank for the purposes of satisfying the requirements of subdivision (a). The administrator shall provide a report to a treasurer with deposits in the examined national bank upon request of the treasurer.

(d) Whenever the administrator examines a depository pursuant to subdivision (b) or (c), the depository shall pay, within 30 days after receipt of a statement from the administrator, a fee of seventy-five dollars ($75) per hour for each examiner engaged in the examination.

(Amended by Stats. 1997, Ch. 375, Sec. 18. Effective January 1, 1998.)



53651.6

(a) To be an eligible security under subdivision (p) of Section 53651, a letter of credit shall be in such form and shall contain such provisions as the administrator may prescribe, and shall include all of the following terms:

(1) The administrator shall be the beneficiary of the letter of credit.

(2) The letter of credit shall be clean and irrevocable and shall provide that the administrator may draw upon it up to the total amount in the event of the failure of the depository savings association or federal association or if the depository savings association or federal association refuses to permit the withdrawal of funds by a treasurer.

(Added by Stats. 1986, Ch. 1132, Sec. 17.)



53652

To secure active or inactive deposits a depository shall at all times maintain with the agent of depository eligible securities in securities pools, pursuant to Sections 53656 and 53658, in the amounts specified in this section. Uncollected funds shall be excluded from the amount deposited in the depository when determining the security requirements for the deposits.

(a) Eligible securities, except eligible securities of the classes described in subdivisions (m) and (p) of Section 53651, shall have a market value of at least 10 percent in excess of the total amount of all deposits of a depository secured by the eligible securities.

(b) Eligible securities of the class described in subdivision (m) of Section 53651 shall have a market value at least 50 percent in excess of the total amount of all deposits of a depository secured by those eligible securities.

(c) Eligible securities of the class described in subdivision (p) of Section 53651 shall have a market value of at least 5 percent in excess of the total amount of all deposits of a depository secured by those eligible securities. For purposes of this article, the market value of a letter of credit which is an eligible security under subdivision (p) of Section 53651 shall be the amount of credit stated in the letter of credit.

(Repealed and added by Stats. 1986, Ch. 1132, Sec. 19.)



53653

When in his or her discretion local conditions so warrant, the treasurer may waive security for the portion of any deposits as is insured pursuant to federal law, notwithstanding this article. For deposits equivalent to and not less than the maximum amount insured pursuant to federal law for which a treasurer has waived security under this section, a treasurer at his or her discretion may also waive security for the interest accrued on the deposits which, when added to the deposits, would cause the sum of the interest and deposits to exceed the maximum amount insured pursuant to federal law, provided that the interest is computed by the depository on the average daily balance of the deposits, paid monthly and computed on a 360-day basis.

(Amended by Stats. 1988, Ch. 156, Sec. 1.)



53654

(a) The depository may add securities to the pool or substitute securities of equal value for those in the pool at any time, but shall not interchange classes of security, as defined in Section 53632.5, without prior approval of the treasurer.

(b) Withdrawal of securities from the pool without replacement at equal value may be ordered only by two duly authorized officers or employees of the depository who satisfy the requirements as may be set by the administrator.

(c) The agent of depository is responsible for the safekeeping and disbursement of securities placed in its custody by a depository. It shall release securities only upon presentation by the depository of the most reasonably current statement of the total deposits subject to this article held by the depository, such statement to be verified and countersigned by two duly authorized officers, other than those who ordered the withdrawal of securities. A copy of this statement shall be forwarded to the administrator concurrently by the agent of depository.

(Amended by Stats. 1986, Ch. 1132, Sec. 22.)



53655

A placement of securities by a depository with an agent of depository pursuant to this article shall have the effect of perfecting a security interest in those securities in the local agencies having deposits in that depository notwithstanding provisions of the Uniform Commercial Code to the contrary and notwithstanding that the agent of depository may be the trust department of the depository.

(Repealed and added by Stats. 1969, Ch. 1483.)



53656

(a) At the time the treasurer enters into a contract with the depository pursuant to Section 53649, he or she shall authorize the agent of depository designated by the depository, but including the trust department of the depository only when acceptable to both the treasurer and the depository, to hold securities of the depository in accordance with this article to secure the deposit of the local agency.

(b) Only those trust companies and trust departments, or the Federal Home Loan Bank of San Francisco, which have been authorized by the administrator pursuant to Section 53657 shall be authorized by treasurers to act as agents of depository.

(c) The securities are subject to order of the depository in accordance with Section 53654 except when the provisions of subdivision (i) of Section 53661 and Section 53665 are in effect.

(d) An agent of depository shall not release any security held to secure a local agency deposit in a depository unless the administrator issues an order authorizing the release where either of the following occurs:

(1) A state or federal regulatory agency has taken possession of the depository.

(2) A conservator, receiver, or other legal custodian has been appointed for the depository.

(Amended by Stats. 1998, Ch. 1035, Sec. 10. Effective September 30, 1998.)



53657

(a) No person shall act as an agent of depository unless that person is a trust company located in this state, the trust department of a bank located in this state, or the Federal Home Loan Bank of San Francisco, and is authorized by the administrator to act as an agent of depository.

(b) (1) An application for authorization shall be in such form, shall contain such information, shall be signed in such manner, and shall (if the administrator so requires) be verified in such manner, as the administrator may prescribe.

(2) The fee for filing an application for authorization with the administrator shall be five hundred dollars ($500).

(3) If the administrator finds, with respect to an application for authorization, that the applicant is competent to act as an agent of depository and that it is reasonable to believe the applicant will comply with all applicable provisions of this article and of any regulation or order issued under this article, the administrator shall approve the application. If the administrator finds otherwise, the administrator shall deny the application.

(4) When an application for authorization has been approved, the applicant shall file with the administrator an agreement to comply with all applicable provisions of this article and of any regulation or order issued under this article. The agreement shall be in such form, shall contain such provisions, and shall be signed in such manner as the administrator may prescribe.

(5) When an application for authorization has been approved, the applicant has complied with paragraph (4), and all conditions precedent to authorizing the applicant to act as agent of depository have been fulfilled, the administrator shall authorize the applicant to act as agent of depository.

(Amended by Stats. 1996, Ch. 1063, Sec. 82. Effective January 1, 1997.)



53658

An agent of a depository may hold and pool securities to secure deposits for one or more depositories pursuant to Section 53656, but shall maintain a separate pool for each said depository. Each local agency shall have an undivided security interest in the pooled securities in the proportion that the amount of its deposits bears to the total amount of deposits secured by the pooled securities.

(Amended by Stats. 1970, Ch. 84.)



53659

Whenever an agent of depository accepts securities pursuant to Section 53656 it may, with the authorization of the depository, place such securities for safekeeping with a Federal Reserve Bank or branch thereof or with any bank located in a city designated as a reserve city by the Board of Governors of the Federal Reserve System or with the Federal Home Loan Bank of San Francisco or with a trust company located in this state. Authority for such placement together with the names of the banks or, including the Federal Home Loan Bank of San Francisco, trust companies to be so used, shall be contained in the contract between the treasurer and the depository required in Section 53649.

(Amended by Stats. 1976, Ch. 349.)



53660

When deposits of a local agency are secured by pooled securities pursuant to Section 53656, the agent of depository shall make available to the treasurer for review at a mutually agreed upon time and location all of the following information which may be in the form of a copy of the report required in subdivision (e) of Section 53661:

(a) A certification that there are securities in the pool in the amounts required by Section 53652 to secure deposits.

(b) A certified report of the individual securities then on deposit in the pool with the location and total market value thereof.

(c) The total amount of deposits then reported by the depository to be secured by the pool.

(Amended by Stats. 1986, Ch. 1132, Sec. 26.)



53661

(a) The Commissioner of Business Oversight shall act as Administrator of Local Agency Security and shall be responsible for the administration of Sections 53638, 53651, 53651.2, 53651.4, 53651.6, 53652, 53654, 53655, 53656, 53657, 53658, 53659, 53660, 53661, 53663, 53664, 53665, 53666, and 53667.

(b) The administrator shall have the powers necessary or convenient to administer and enforce the sections specified in subdivision (a).

(c) (1) The administrator shall issue regulations consistent with law as the administrator may deem necessary or advisable in executing the powers, duties, and responsibilities assigned by this article. The regulations may include regulations prescribing standards for the valuation, marketability, and liquidity of the eligible securities of the class described in subdivision (m) of Section 53651, regulations prescribing procedures and documentation for adding, withdrawing, substituting, and holding pooled securities, and regulations prescribing the form, content, and execution of any application, report, or other document called for in any of the sections specified in subdivision (a) or in any regulation or order issued under any of those sections.

(2) The administrator, for good cause, may waive any provision of any regulation adopted pursuant to paragraph (1) or any order issued under this article, where the provision is not necessary in the public interest.

(d) The administrator may enter into any contracts or agreements as may be necessary, including joint underwriting agreements, to sell or liquidate eligible securities securing local agency deposits in the event of the failure of the depository or if the depository fails to pay all or part of the deposits of a local agency.

(e) The administrator shall require from every depository a report certified by the agent of depository listing all securities, and the market value thereof, which are securing local agency deposits together with the total deposits then secured by the pool, to determine whether there is compliance with Section 53652. These reports may be required whenever deemed necessary by the administrator, but shall be required at least four times each year at the times designated by the Comptroller of the Currency for reports from national banking associations. These reports shall be filed in the office of the administrator by the depository within 20 business days of the date the administrator calls for the report.

(f) The administrator may have access to reports of examination made by the Comptroller of the Currency insofar as the reports relate to national banking association trust department activities which are subject to this article.

(g) (1) The administrator shall require the immediate substitution of an eligible security, where the substitution is necessary for compliance with Section 53652, if (i) the administrator determines that a security listed in Section 53651 is not qualified to secure public deposits, or (ii) a treasurer, who has deposits secured by the securities pool, provides written notice to the administrator and the administrator confirms that a security in the pool is not qualified to secure public deposits.

(2) The failure of a depository to substitute securities, where the administrator has required the substitution, shall be reported by the administrator promptly to those treasurers having money on deposit in that depository and, in addition, shall be reported as follows:

(A) When that depository is a national bank, to the Comptroller of the Currency of the United States.

(B) When that depository is a state bank, to the Commissioner of Business Oversight.

(C) When that depository is a federal association, to the Office of the Comptroller of the Currency.

(D) When that depository is a savings association, to the Commissioner of Business Oversight.

(E) When that depository is a federal credit union, to the National Credit Union Administration.

(F) When that depository is a state credit union or a federally insured industrial loan company, to the Commissioner of Business Oversight.

(h) The administrator may require from each treasurer a registration report and at appropriate times a report stating the amount and location of each deposit together with other information deemed necessary by the administrator for effective operation of this article. The facts recited in any report from a treasurer to the administrator are conclusively presumed to be true for the single purpose of the administrator fulfilling responsibilities assigned to him or her by this article and for no other purpose.

(i) (1) If, after notice and opportunity for hearing, the administrator finds that any depository or agent of depository has violated or is violating, or that there is reasonable cause to believe that any depository or agent of depository is about to violate, any of the sections specified in subdivision (a) or any regulation or order issued under any of those sections, the administrator may order the depository or agent of depository to cease and desist from the violation or may by order suspend or revoke the authorization of the agent of depository. The order may require the depository or agent of depository to take affirmative action to correct any condition resulting from the violation.

(2) (A) If the administrator makes any of the findings set forth in paragraph (1) with respect to any depository or agent of depository and, in addition, finds that the violation or the continuation of the violation is likely to seriously prejudice the interests of treasurers, the administrator may order the depository or agent of depository to cease and desist from the violation or may suspend or revoke the authorization of the agent of depository. The order may require the depository or agent of depository to take affirmative action to correct any condition resulting from the violation.

(B) Within five business days after an order is issued under subparagraph (A), the depository or agent of depository may file with the administrator an application for a hearing on the order. The administrator shall schedule a hearing at least 30 days, but not more than 40 days, after receipt of an application for a hearing or within a shorter or longer period of time agreed to by a depository or an agent of depository. If the administrator fails to schedule the hearing within the specified or agreed to time period, the order shall be deemed rescinded. Within 30 days after the hearing, the administrator shall affirm, modify, or rescind the order; otherwise, the order shall be deemed rescinded. The right of a depository or agent of depository to which an order is issued under subparagraph (A) to petition for judicial review of the order shall not be affected by the failure of the depository or agent of depository to apply to the administrator for a hearing on the order pursuant to this subparagraph.

(3) Whenever the administrator issues a cease and desist order under paragraph (1) or (2), the administrator may in the order restrict the right of the depository to withdraw securities from a security pool; and, in that event, both the depository to which the order is directed and the agent of depository which holds the security pool shall comply with the restriction.

(4) In case the administrator issues an order under paragraph (1) or (2) suspending or revoking the authorization of an agent of depository, the administrator may order the agent of depository at its own expense to transfer all pooled securities held by it to such agent of depository as the administrator may designate in the order. The agent of depository designated in the order shall accept and hold the pooled securities in accordance with this article and regulations and orders issued under this article.

(j) In the discretion of the administrator, whenever it appears to the administrator that any person has violated or is violating, or that there is reasonable cause to believe that any person is about to violate, any of the sections specified in subdivision (a) or any regulation or order issued thereunder, the administrator may bring an action in the name of the people of the State of California in the superior court to enjoin the violation or to enforce compliance with those sections or any regulation or order issued thereunder. Upon a proper showing a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted, and the court may not require the administrator to post a bond.

(k) In addition to other remedies, the administrator shall have the power and authority to impose the following sanctions for noncompliance with the sections specified in subdivision (a) after a hearing if requested by the party deemed in noncompliance. Any fine assessed pursuant to this subdivision shall be paid within 30 days after receipt of the assessment.

(1) Assess against and collect from a depository a fine not to exceed two hundred fifty dollars ($250) for each day the depository fails to maintain with the agent of depository securities as required by Section 53652.

(2) Assess against and collect from a depository a fine not to exceed one hundred dollars ($100) for each day beyond the time period specified in subdivision (b) of Section 53663 the depository negligently or willfully fails to file in the office of the administrator a written report required by that section.

(3) Assess against and collect from a depository a fine not to exceed one hundred dollars ($100) for each day beyond the time period specified in subdivision (e) that a depository negligently or willfully fails to file in the office of the administrator a written report required by that subdivision.

(4) Assess and collect from an agent of depository a fine not to exceed one hundred dollars ($100) for each day the agent of depository fails to comply with any of the applicable sections specified in subdivision (a) or any applicable regulation or order issued thereunder.

(l) (1) In the event that a depository or agent of depository fails to pay a fine assessed by the administrator pursuant to subdivision (k) within 30 days of receipt of the assessment, the administrator may assess and collect an additional penalty of 5 percent of the fine for each month or part thereof that the payment is delinquent.

(2) If a depository fails to pay the fines or penalties assessed by the administrator, the administrator may notify local agency treasurers with deposits in the depository.

(3) If an agent of depository fails to pay the fines or penalties assessed by the administrator, the administrator may notify local agency treasurers who have authorized the agent of depository as provided in Sections 53649 and 53656, and may by order revoke the authorization of the agent of depository as provided in subdivision (i).

(m) The amendments to this section enacted by the Legislature during the 1999–2000 Regular Session shall become operative on January 1, 2001.

(Amended by Stats. 2013, Ch. 353, Sec. 106. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



53663

(a) Each agent of depository shall report in writing to the administrator within two business days after any withdrawal, substitution, or addition of pooled securities and shall state the name and market value of the securities withdrawn, substituted, or added together with the total deposits then secured by the pool. This information shall be available from the administrator to the treasurer upon request.

(b) Each depository shall report in writing to the administrator weekly, giving the total amount of all deposits held by the depository pursuant to this article. The report shall be as of close of business on Wednesday of each week and shall be delivered to the office of the administrator, deposited in the United States mail, postage prepaid, or delivered electronically via email, or other electronic means approved by the administrator, addressed to the office of the administrator, within five business days. Where there has occurred no change in the deposits required to be held by the depository pursuant to this article, the report required by this subdivision need only state that fact.

(Amended by Stats. 2014, Ch. 214, Sec. 1. Effective January 1, 2015.)



53664

The individual reports specified in Sections 53654, 53660, 53661, and 53663 are not public documents and are not open to inspection by the public.

(Amended by Stats. 1987, Ch. 841, Sec. 5.)



53665

If a depository fails to pay all or part of the deposits of a local agency secured by pooled securities in accordance with the contract provided for in Section 53649, and on demand of its treasurer or other authorized official and the treasurer files a report with the administrator, or if the depository fails:

(a) In case the pooled securities consist of securities other than securities of the class described in subdivision (p) of Section 53651, the administrator shall order the agent of depository holding the pooled securities to convert into money that portion of the pooled securities necessary to produce an amount equal to the sum of (i) the deposits of the local agency, (ii) any accrued interest due on the deposits, and (iii) the reasonable expenses of the agent of depository in complying with the order of the administrator and to pay the sum of items (i) and (ii) to the treasurer in satisfaction of the deposits. The agent of depository shall be reimbursed out of the proceeds of the conversion for its reasonable expenses in complying with the order of the administrator, as approved by the administrator. Any excess moneys resulting from the conversion shall be retained by the agent of depository as part of the securities pool until the depository substitutes for the excess moneys securities having a market value sufficient to bring the total of pooled securities up to the amount required by Section 53652.

(b) In case the pooled securities consist of a security of the class described in subdivision (p) of Section 53651, the administrator shall draw on the letter of credit an amount equal to the sum of (i) the deposits of the local agency, (ii) any accrued interest on the deposits, and (iii) the reasonable expenses of the administrator in paying the deposits and pay the sum of items (i) and (ii) to the treasurer in satisfaction of the deposits.

(Amended by Stats. 1986, Ch. 1132, Sec. 30.)



53666

The only liability that shall attach to the administrator as the result of the operation of this article is that which would attach as a result of other laws of this state.

(Repealed and added by Stats. 1969, Ch. 1483.)



53667

(a) Expenses incurred by the administrator in carrying out the duties and responsibilities assigned to the administrator by the sections specified in subdivision (a) of Section 53661, shall be borne by the Local Agency Deposit Security Fund, which is hereby created and continuously appropriated to the administrator for the administration of the sections specified in subdivision (a) of Section 53661. This fund shall consist of fines levied pursuant to Section 53661, fees collected pursuant to the sections specified in subdivision (a) of Section 53661, and assessments levied pursuant to this section.

(b) Each fiscal year the administrator shall levy an assessment on a pro rata basis on those depositories which at any time during the preceding fiscal year held local agency deposits. The total assessment levied on all of those depositories shall be in an amount which, when added to the amount of fines and fees that the administrator estimates will be collected during the fiscal year when the assessment is levied, is sufficient in the judgment of the administrator to meet the expenses of the administrator in administering the sections specified in subdivision (a) of Section 53661 and to provide a reasonable reserve for contingencies. The basis of the apportionment of the assessment among the depositories assessed shall be the proportion that the average amount of local agency deposits held by each of those depositories bears to the average total amount of local agency deposits held by all of those depositories as shown by the reports of depositories to the administrator for the preceding fiscal year, as required in subdivision (e) of Section 53661; provided, however, that the amount of the assessment levied on each of those depositories shall be not less than twenty-five dollars ($25).

(c) The administrator shall notify each depository by mail of the amount levied against it. The depository shall pay the amount levied within 20 days after such notice into the Local Agency Deposit Security Fund for the administration of the sections specified in subdivision (a) of Section 53661. If payment is not made to the administrator within such time, the administrator shall assess and collect, in addition to the annual assessment, a penalty of 5 percent of the assessment for each month or part thereof that the payment is delinquent. If a depository fails to pay the assessment or penalties assessed by the administrator, the administrator may notify local agency treasurers with deposits in the depository.

(Amended by Stats. 1987, Ch. 841, Sec. 6.)



53669

The treasurer or other authorized official is not responsible for money while it is deposited pursuant to this article.

(Amended by Stats. 1953, Ch. 670.)



53676

The treasurer is not responsible for securities delivered to and receipted for by any bank, savings and loan association, credit union, federally insured industrial loan company, or trust company.

(Amended by Stats. 1988, Ch. 1004, Sec. 6. Operative January 1, 1989, by Sec. 8 of Ch. 1004.)



53678

The charges for the handling and safekeeping of any such securities are not a charge against the treasurer but shall be paid by the depository owning the securities.

(Amended by Stats. 1976, Ch. 349.)



53679

So far as possible, all money belonging to a local agency under the control of any of its officers or employees other than the treasurer shall, and money deposited as bail coming into the possession of a judge or officer of a superior court may, be deposited as active deposits in the state or national bank, inactive deposits in the state or national bank or state or federal association, federal or state credit union, or federally insured industrial loan company in this state selected by the officer, employee, or judge of the court. For purposes of this section, an officer or employee of a local agency and a judge or officer of a superior court are prohibited from depositing local agency funds or money coming into their possession into a state or federal credit union if an officer or employee of the local agency, or a judge or officer of a superior court, also serves on the board of directors, or any committee appointed by the board of directors, or the credit committee or supervisory committee, of the particular state or federal credit union. That money is subject to this article except:

(a) Deposits in an amount less than that insured pursuant to federal law are not subject to this article.

For deposits in excess of the amount insured under any federal law a contract in accordance with Section 53649 is required and the provisions of this article shall apply.

(b) Interest is not required on money deposited in an active deposit by a judge or officer of a superior court.

(c) Interest is not required on money deposited in an active deposit by an officer having control of a revolving fund created pursuant to Chapter 2 (commencing with Section 29300) of Division 3 of Title 3.

(d) Interest is not required on money deposited in an active deposit by an officer having control of a special fund established pursuant to Article 5 (commencing with Section 29400) or Article 6 (commencing with Section 29430) of Chapter 2 of Division 3 of Title 3.

(Amended by Stats. 2010, Ch. 212, Sec. 8. Effective January 1, 2011.)



53679.1

Notwithstanding any other provision of law, the accounting practices of each county utilized prior to the effective date of this section relating to interest on trust funds shall be deemed appropriate and to have been made under the direction of the board of supervisors of that county. This section is declaratory of the law in existence prior to the enactment of this section.

(Added by Stats. 1992, Ch. 1032, Sec. 1. Effective January 1, 1993.)



53680

A tax collector of a local agency shall immediately deposit with the treasurer all money under his control, unless he deposits the money in a depositary pursuant to this article under permission and instructions of the treasurer having authority to make such deposit.

(Added by Stats. 1949, Ch. 81.)



53681

An officer or employee of a local agency who deposits money belonging to, or in the custody of, the local agency in any other manner than that prescribed in this article is subject to forfeiture of his office or employment.

(Added by Stats. 1949, Ch. 81.)



53682

Notwithstanding any other provision in this article except Section 53652, the treasurer may deposit moneys in and enter into contracts with any depository, as defined in subdivision (c) of Section 53630, for services to be rendered by that depository that in the treasurer’s judgment are to the public advantage. One copy of each contract entered into under this section shall be filed with the auditor or corresponding officer of the local agency. The contract shall:

(a) Fix the duration of compensating deposits, if any.

(b) Fix the interest rate of that compensating deposit, if any.

(c) Specify the services to be rendered by the depository.

(d) Indicate whether the depository shall bear the expenses of transportation of the money to and from the depository.

(e) Fix the consideration payable by the agency for such services.

(f) Specify who may deposit moneys into the treasurer’s active account and how those persons are to make those deposits.

(Amended by Stats. 1994, Ch. 705, Sec. 11. Effective January 1, 1995.)



53683

Notwithstanding any other provision in this article, the consideration payable by the agency as specified in subdivision (e) of Section 53682 shall be paid by the treasurer by applying such consideration as costs applied on a pro rata basis against the interest earned by all the agencies for which the treasurer invests.

(Amended by Stats. 1976, Ch. 723.)



53684

(a) Unless otherwise provided by law, if the treasurer of any local agency, or other official responsible for the funds of the local agency, determines that the local agency has excess funds which are not required for immediate use, the treasurer or other official may, upon the adoption of a resolution by the legislative or governing body of the local agency authorizing the investment of funds pursuant to this section and with the consent of the county treasurer, deposit the excess funds in the county treasury for the purpose of investment by the county treasurer pursuant to Section 53601 or 53635, or Section 20822 of the Revenue and Taxation Code.

(b) The county treasurer shall, at least quarterly, apportion any interest or other increment derived from the investment of funds pursuant to this section in an amount proportionate to the average daily balance of the amounts deposited by the local agency and to the total average daily balance of deposits in the investment pool. In apportioning and distributing that interest or increment, the county treasurer may use the cash method, the accrual method, or any other method in accordance with generally accepted accounting principles.

Prior to distributing that interest or increment, the county treasurer may deduct the actual costs incurred by the county in administering this section in proportion to the average daily balance of the amounts deposited by the local agency and to the total average daily balance of deposits in the investment pool.

(c) The county treasurer shall disclose to each local agency that invests funds pursuant to this section the method of accounting used, whether cash, accrual, or other, and shall notify each local agency of any proposed changes in the accounting method at least 30 days prior to the date on which the proposed changes take effect.

(d) The treasurer or other official responsible for the funds of the local agency may withdraw the funds of the local agency pursuant to the procedure specified in Section 27136.

(e) Any moneys deposited in the county treasury for investment pursuant to this section are not subject to impoundment or seizure by any county official or agency while the funds are so deposited.

(f) This section is not operative in any county until the board of supervisors of the county, by majority vote, adopts a resolution making this section operative in the county.

(g) It is the intent of the Legislature in enacting this section to provide an alternative procedure to Section 51301 for local agencies to deposit money in the county treasury for investment purposes. Nothing in this section shall, therefore, be construed as a limitation on the authority of a county and a city to contract for the county treasurer to perform treasury functions for a city pursuant to Section 51301.

(Amended by Stats. 2011, Ch. 369, Sec. 2. Effective January 1, 2012.)



53686

(a) Any audit conducted relating to the investment of local agency funds and other funds by the county treasurer in the county fund maintained pursuant to Section 53684 shall be rendered to the depositary, the auditor, the controller, the secretary, or the corresponding officer of the local agency, the treasurer or other official responsible for the funds of any local agency that has funds on deposit in the county treasury, and the presiding judge of any superior court that has ordered, pursuant to Section 3412, Section 3413, or Section 3611 of the Probate Code, that assets of an estate be deposited with the county treasurer for deposit or investment.

(b) Any report rendered pursuant to Section 53646 shall be provided to the treasurer or other official responsible for the funds of any local agency that has funds on deposit in the county treasury.

(Added by Stats. 1996, Ch. 81, Sec. 2. Effective July 1, 1996.)






ARTICLE 2.5 - Sale of Securities

53690

For the purposes of this article:

(a) “Local agency” means a county, city, city and county, redevelopment agency, public district, joint powers authority, or public nonprofit corporation.

(b) “Securities” means any bonds, notes, warrants, or other evidences of indebtedness and the interest coupons, if any, attached thereto, issued or proposed to be issued to finance or refinance a public project.

(c) “Issuer” means a local agency which issues securities.

(d) “Broker” has the same meaning as “broker-dealer” as defined in Section 25004 of the Corporations Code.

(e) “Dealer” has the same meaning as “broker-dealer” as defined in Section 25004 of the Corporations Code.

(f) “Municipal securities dealer” means any person, including a separately identifiable department or division of a bank, trust company, or savings and loan association engaged in the business of buying and selling municipal securities for his or her own account, through a broker or otherwise, but does not include any of the following:

(1) Any person insofar as he or she buys or sells those securities for his or her own account, either individually or in some fiduciary capacity, but not as a part of a regular business.

(2) A bank, trust company, or savings and loan association, unless the bank, trust company, or savings and loan association is engaged in the business of buying and selling municipal securities for its own account other than in a fiduciary capacity, through a broker or otherwise, unless the bank, trust company or savings and loan association is engaged in that business through a separately identifiable department or division, in which case the department or division, and not the bank, trust company, or savings and loan association, is the municipal securities dealer.

(Amended by Stats. 1981, Ch. 496, Sec. 1.)



53691

(a) A financial advisory relationship shall be deemed to exist when a broker, dealer, or municipal securities dealer renders, or enters into an agreement to render, financial advisory or consultant services to, or on behalf of, an issuer, with respect to a new issue or issues of municipal securities, including advice with respect to the structure, timing, and terms of an issue or issues, for a fee or other compensation, or in expectation of compensation for the rendering of the services. Notwithstanding the foregoing, a financial advisory relationship shall not be deemed to exist when, in the course of acting as an underwriter, a municipal securities dealer renders advice to an issuer, including advice with respect to the structure, timing, and terms of a new issue of municipal securities.

(b) Each financial advisory relationship shall be evidenced by a writing executed prior to, upon, or promptly after, the inception of the financial advisory relationship (or promptly after the creation or selection of the issuer if the issuer does not exist or has not been determined at the time the relationship commences). The writing shall set forth the basis of compensation for the financial advisory services to be rendered, including provisions relating to the deposit of funds or the utilization of fiduciary or agency services offered by the broker, dealer, or municipal securities dealer, or by a person controlling, controlled by, or under common control with the broker, dealer, or municipal securities dealer in connection with the rendering of the financial advisory services.

(c) No broker, dealer, or municipal securities dealer that has a financial advisory relationship with respect to a new issue of municipal securities shall acquire, as principal, either alone or as a participant in a syndicate or other similar account formed for the purpose of purchasing, directly or indirectly, from the issuer all or any portion of the issue, nor arrange for the acquisition or participation by a person controlling, controlled by, or under common control with the broker, dealer, or municipal securities dealer, unless one of the following applies:

(1) If the issue is to be sold by the issuer on a negotiated basis, all of the following conditions have occurred:

(A) The financial advisory relationship with respect to the issue has been terminated in writing and, at or after the termination, the issuer has expressly consented in writing to the acquisition or participation in the purchase of the securities on a negotiated basis.

(B) The broker, dealer, or municipal securities dealer has expressly disclosed in writing to the issuer, at or before the termination, that there may be a conflict of interest in changing from the capacity of financial adviser to purchaser of the securities with respect to which the financial advisory relationship exists, and the issuer has expressly acknowledged in writing to the broker, dealer, or municipal securities dealer receipt of that disclosure.

(C) The broker, dealer, or municipal securities dealer has expressly disclosed in writing to the issuer, at or before the termination, the source and anticipated amount of all remuneration to the broker, dealer, or municipal securities dealer with respect to the issue in addition to the compensation referred to in subdivision (b), and the issuer has expressly acknowledged in writing to the broker, dealer, or municipal securities dealer receipt of that disclosure.

(2) If the issue is to be sold by the issuer at competitive bid, the issuer has expressly consented in writing prior to the bid to that acquisition or participation.

The limitations and requirements set forth in this subdivision shall also apply to any broker, dealer, or municipal securities dealer controlling, controlled by, or under common control with the broker, dealer, or municipal securities dealer having a financial advisory relationship. The use of the term “indirectly” in this subdivision shall not preclude a broker, dealer, or municipal securities dealer who has a financial advisory relationship with respect to a new issue of municipal securities from purchasing those securities from an underwriter, either for its own trading account or for the account of customers, except to the extent that the purchase is made to contravene the purpose and intent of this section. Each broker, dealer, and municipal securities dealer subject to the provisions of this subdivision shall maintain a copy of the written disclosures, acknowledgments, and consents required by this section in a separate file.

(d) If a broker, dealer, or municipal securities dealer acquires all or a portion of a new issue of municipal securities or participates in a syndicate or other account that acquires those securities in accordance with subdivision (c), the broker, dealer, or municipal securities dealer shall disclose the existence of the financial advisory relationship in writing to each customer who purchases those securities from that broker, dealer, or municipal securities dealer, at or before the completion of the transaction with the customer.

(Repealed and added by Stats. 1981, Ch. 496, Sec. 3.)



53692

In addition to any other requirement imposed by law, at least 15 days prior to the sale of any public securities that exceed one million dollars ($1,000,000) but do not exceed ten million dollars ($10,000,000) at a public sale and at least five days prior to the sale of any public securities that exceed ten million dollars ($10,000,000) at a public sale, an issuer shall publish notice of the intention to sell the securities in a financial publication generally circulated throughout the state or reasonably expected to be disseminated among prospective bidders for the securities. The notice shall include the date, time, and place of the intended sale and the amount of the securities to be sold.

(Amended by Stats. 2004, Ch. 7, Sec. 5. Effective January 22, 2004.)






ARTICLE 3 - Federal Aid

53700

A county, city, municipal corporation, or district may do any and all things necessary under federal law or rule of a federal department, agency, mandatory, or authority, to secure monetary aid either as a loan or as an outright appropriation:

(a) To reduce any of its indebtedness.

(b) To fund or refund any such indebtedness, whether relating to general obligation bonds or to the obligations represented by special assessment bonds for the unpaid principal upon any assessment levied prior to September 15, 1935 pursuant to state law in which the lien is special as to a particular property described in the assessment or bond, or whether the bonds are to be paid and discharged from an annual levy in accordance with the assessed value of all of the lands in a district.

(Added by Stats. 1949, Ch. 81.)



53701

Notwithstanding any other law, except limitations imposed by the Constitution, the legislative body of a county, city, district, political subdivision, or a public or municipal corporation, may accept grants or loans of funds made available by the Federal Government or a federal department or agency to aid in financing plans for, or construction of, public works.

(Added by Stats. 1949, Ch. 81.)



53702

A county, city, district, political subdivision, or a public or municipal corporation, may comply with all applicable requirements of federal laws and regulations and orders issued pursuant to the law relating to the awarding of contracts for public work, the hours of labor, employment preferences, and other matters covered by the law, regulation, or order, if such compliance is a prerequisite to the loan or grant of federal funds.

(Added by Stats. 1949, Ch. 81.)



53703

A county or city may do all acts necessary to participate in all programs authorized by a federal housing act, including the Demonstration Cities and Metropolitan Development Act of 1966 or any other federal program whereby federal funds are granted to the county or city or any of its residents for purposes of health, education, welfare, public safety, law enforcement activities which have not been preempted by state law, prevention or reduction of crime, rehabilitation of persons convicted of crime or juvenile offenders, public works or community improvement, including, without limitation thereto, contracting and cooperating with the federal government, the state and its agencies, other local public agencies and private persons and corporations, and may make any expenditure of county or city funds required for such participation.

A county or city may, through its officers and employees, also provide any or all necessary services to any housing authority with regard to which the governing body of the county or city has made a declaration of necessity pursuant to Article 2, Chapter 1, Part 2, Division 24 of the Health and Safety Code.

Where the authority to perform any act or service is delegated to a city or county by this section, the city or county may perform such act or service by means of a contract with an independent contractor, which independent contractor may be a public or private agency or private person.

This section shall not be construed to operate as a grant of authority in compliance with any federal act or program requiring the adoption of specific enabling legislation nor shall it be construed to supersede any such legislation.

(Amended by Stats. 1972, Ch. 1246.)



53704

A city, county or city and county which has entered into and operated a federal grant program pursuant to the authority contained within Section 53703 may continue the operation of such program for a period not exceeding two years from the termination of any federal grant or authority for such program. The board of supervisors or city council may appropriate funds for such programs and may do all acts necessary to continue the program in operation.

(Added by Stats. 1973, Ch. 160.)



53705

A city, county or city and county may appropriate funds and may do all acts necessary to assume and carry out or continue any program, or part thereof, which is operated by any other public agency, private person or corporation and whereby federal funds have been granted to such public agency, private person or corporation for purposes of health, education, welfare, public safety, law enforcement activities which have not been preempted by state law, prevention or reduction of crime, rehabilitation of persons convicted of crime or juvenile offenders, or public works or community improvements, where the federal funds for such programs are to be terminated or substantially reduced by the federal government; provided however, that no such program shall be operated pursuant to this section for a period exceeding two years. A city, county or city and county may perform any act or service authorized by this section by means of a contract with an independent contractor. The independent contractor may be a public agency, private person or corporation.

The board of supervisors or city council may appropriate funds for such programs and may do all acts necessary to continue the program in action.

(Added by Stats. 1973, Ch. 160.)



53706

“Priority expenditures” for which the State and Local Fiscal Assistance Act of 1972 (Public Law 92-512) funds may be spent for the purposes authorized by the act by a local agency are priority expenditures serving the general interest of the citizens of the city or the county in which they are spent whether the expenditure is made by the city, the county, or by any other local governmental agency authorized to perform those purposes within the city or the county receiving the funds. The funds for the construction, removal, relocation or replacement of any facility designed to provide water, water treatment or sewer services may be allocated and appropriated for such priority expenditures by the city or county receiving them for expenditure by the agency itself or by the local governmental agency which performs the service wholly or partially within the boundaries of the city or the county making the allocation for such purposes.

(Added by Stats. 1974, Ch. 539.)






ARTICLE 3.5 - Proceeds of Taxes

53715

As used in Article XIII B of the California Constitution, the term “proceeds of taxes” does not include the proceeds from the sale of bonds, notes, warrants or other obligations required for the purpose of financing or refinancing the acquisition, construction, or completion of public improvements or projects or any rents, charges, assessments, or levies, other than tax levies, made pursuant to law, the proceeds of which are required for the payment of principal and interest, or to otherwise secure such obligations, and to pay the costs and expenses associated therewith.

(Added by Stats. 1980, Ch. 516.)






ARTICLE 3.6 - Public Library Special Taxes

53717

(a) Pursuant to Section 4 of Article XIII A of the California Constitution and Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1, and consistent with Article 3.7 (commencing with Section 53720), any city, county, city or county, or library district may impose special taxes for the purpose of providing public library facilities and services as described in Chapter 1.5 (commencing with Section 18010) of Part 11 of the Education Code.

(b) As used in this section, “special taxes” means special taxes that apply uniformly to all taxpayers or all real property within the city, county, city and county, or library district.

(Added by Stats. 1988, Ch. 1344, Sec. 1. Effective September 26, 1988.)



53717.2

A tax imposed pursuant to this article is a special tax and not a special assessment, and there is no requirement that the tax be apportioned on the basis of benefit to any property. However, a special tax levied pursuant to this article may be on or based on benefit received by parcels of real property, the cost of making facilities or authorized services available to each parcel, or other reasonable basis as determined by the city, county, city or county, or library district. A special tax apportioned on any of these bases shall not be construed to be on or based upon the ownership of real property.

(Added by Stats. 1988, Ch. 1344, Sec. 1. Effective September 26, 1988.)



53717.4

This article does not apply to any special tax or other charge imposed under Chapter 2.5 (commencing with Section 53311).

(Added by Stats. 1988, Ch. 1344, Sec. 1. Effective September 26, 1988.)



53717.6

This article does not apply to any special tax imposed prior to the effective date of this article.

(Added by Stats. 1988, Ch. 1344, Sec. 1. Effective September 26, 1988.)






ARTICLE 3.7 - Voter Approval of Taxes

53720

DEFINITIONS.

As used in this Article:

(a) “local government” means any county, city, city and county, including a chartered city or county, or any public or municipal corporation; and,

(b) “district” means an agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries.

(Added November 4, 1986, by initiative Proposition 62.)



53721

All taxes are either special taxes or general taxes. General taxes are taxes imposed for general governmental purposes. Special taxes are taxes imposed for specific purposes.

(Added November 4, 1986, by initiative Proposition 62.)



53721.5

A transactions and use tax imposed by an ordinance adopted pursuant to Chapter 13.6 (commencing with Section 26290) of Part 2 of Division 2 of Title 3 shall be deemed to be a general tax for the purposes of this article, unless the transactions and use tax ordinance, or an amendment thereto, either declares the tax to be a special tax or requires the proceeds of the tax to be placed in a fund other than the general fund of the San Joaquin County Regional Justice Facilities Financing Agency, or a similar fund, and irrevocably restricts the use of the proceeds to specific purposes of more limited scope and type than the general governmental purposes of the San Joaquin County Regional Justice Facilities Financing Agency set forth in Section 26291.7. The receipt or retention of the proceeds of the transactions and use tax, imposed by an ordinance adopted pursuant to Chapter 13.6 (commencing with Section 26290) of Part 2 of Division 2 of Title 3 by a bond trustee for bonds secured by the proceeds of the tax shall not cause a general tax to become a special tax.

(Added by Stats. 1988, Ch. 1634, Sec. 2.)



53721.6

(a) A retail transactions and use tax imposed by an ordinance adopted pursuant to Chapter 13.7 (commencing with Section 26295) or 13.8 (commencing with Section 26299.000) of Part 2 of Division 2 of Title 3 shall be deemed to be a general tax for the purposes of this article unless the transactions and use tax ordinance, or an amendment thereto, either declares the tax to be a special tax or requires the proceeds of the tax to be placed in a fund other than the general fund of the county regional justice facilities financing agency, or a similar fund, and irrevocably restricts the use of the proceeds to specific purposes of more limited scope and type than the general governmental purposes of the county regional justice facilities financing agency set forth in Section 26298.18 or 26299.031.

(b) The receipt or retention of the proceeds of the transactions and use tax, imposed by an ordinance adopted pursuant to Chapter 13.7 (commencing with Section 26295) or 13.8 (commencing with Section 26299.000) of Part 2 of Division 2 of Title 3 by a bond trustee for bonds secured by the proceeds of the tax shall not cause a general tax to become a special tax.

(Amended by Stats. 1990, Ch. 527, Sec. 4.)



53722

No local government or district may impose any special tax unless and until such special tax is submitted to the electorate of the local government, or district and approved by a two-thirds vote of the voters voting in an election on the issue.

(Added November 4, 1986, by initiative Proposition 62.)



53723

No local government, or district, whether or not authorized to levy a property tax, may impose any general tax unless and until such general tax is submitted to the electorate of the local government, or district and approved by a majority vote of the voters voting in an election on the issue.

(Added November 4, 1986, by initiative Proposition 62.)



53724

(a) A tax subject to the vote requirements prescribed by Section 53722 or Section 53723 shall be proposed by an ordinance or resolution of the legislative body of the local government or district. The ordinance or resolution proposing such tax shall include the type of tax and rate of tax to be levied, the method of collection, the date upon which an election shall be held on the issue, and, if a special tax, the purpose or service for which its imposition is sought.

(b) No tax subject to the vote requirement prescribed by Section 53723 shall be presented at an election unless the ordinance or resolution proposing such tax is approved by a two-thirds vote of all members of the legislative body of the local government or district.

(c) Except as provided in subdivision (d), the election on any tax proposed pursuant to this Article shall be consolidated with a statewide primary election, a statewide general election, or a regularly scheduled local election at which all of the electors of the local government or district are entitled to vote.

(d) Notwithstanding subdivision (c), the legislative body of the local government or district may provide that the election on any tax proposed pursuant to this Article shall be held at any date otherwise permitted by law. The local government or district shall bear the cost of any election held pursuant to this subdivision. An election held pursuant to this subdivision shall be deemed at the request of the local government or district calling such election, and shall not be deemed a state mandate.

(e) The revenues from any special tax shall be used only for the purpose or service for which it was imposed, and for no other purpose whatsoever.

(Added November 4, 1986, by initiative Proposition 62.)



53725

(a) Except as permitted in Section 1 of Article XIII A of the California Constitution, no local government or district may impose any ad valorem taxes on real property. No local government or district may impose any transaction tax or sales tax on the sale of real property within the city, county or district.

(b) Taxes permitted by Subdivision (b) of Section 1 of Article XIII A of the California Constitution shall not be subject to the vote requirements prescribed by this Article.

(Added November 4, 1986, by initiative Proposition 62.)



53726

Except as set forth in Section 53727, this Article shall not be construed to repeal or affect any statute enacted prior to August 1, 1985 which authorizes the imposition of a special tax.

(Added November 4, 1986, by initiative Proposition 62.)



53727

(a) Neither this Article, nor Article XIII A of the California Constitution, nor Article 3.5 of Division 1 of Title 5 of the Government Code (commencing with Section 50075) shall be construed to authorize any local government or district to impose any general or special tax which it is not otherwise authorized to impose; provided, however, that any special tax imposed pursuant to Article 3.5 of Division 1 of Title 5 of the Government Code prior to August 1, 1985 shall not be affected by this section.

(b) Any tax imposed by any local government or district on or after August 1, 1985, and prior to the effective date of this Article, shall continue to be imposed only if approved by a majority vote of the voters voting in an election on the issue of imposition, which election shall be held within two years of the effective date of this Article. Any local government or district which fails to seek or obtain such majority approval shall cease to impose such tax on and after November 15, 1988.

(Added November 4, 1986, by initiative Proposition 62.)



53728

If any local government or district imposes any tax without complying with the requirements of this Article, or in excess of its authority as clarified by Section 53727, whether or not any provision of Section 53727 is held not applicable to such jurisdiction, the amount of property tax revenue allocated to the jurisdiction pursuant to Chapter 6 of part 0.5 of Division 1 of the Revenue and Taxation Code (commencing with Section 95) shall be reduced by one dollar ($1. 00) for each one dollar ($1.00) of revenue attributable to such tax for each year that the tax is collected. Nothing in this section shall impair the right of any citizen or taxpayer to maintain any action to invalidate any tax imposed in violation of this Article.

(Added November 4, 1986, by initiative Proposition 62.)



53729

This Article may only be amended by vote of the electorate of the State of California.

(Added November 4, 1986, by initiative Proposition 62.)



53730

If any provision of this Article, or the application thereof to any person, organization, local government, district, or circumstance is held invalid or unconstitutional, the provision to other persons, organizations, local governments, districts, or circumstances shall not be affected thereby but shall remain in full force and effect.

(Added November 4, 1986, by initiative Proposition 62.)






ARTICLE 3.8 - Hospital Districts: Special Taxes

53730.01

A hospital district established pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code whose hospitals are wholly owned and are operated by the district shall have the authority to impose special taxes pursuant to Article XIII A of the California Constitution and Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 and consistent with Article 3.7 (commencing with Section 53720). The board of directors shall determine the basis and nature of any special tax and its manner of collection.

“Special taxes” as used in this section, means special taxes which apply uniformly to all taxpayers or all real property within the hospital district.

(Added by Stats. 1988, Ch. 1345, Sec. 1.)



53730.02

This article does not apply to any special tax imposed prior to January 1, 1989, nor does this article affect the validity of any special tax imposed by a hospital district prior to January 1, 1989.

(Added by Stats. 1988, Ch. 1345, Sec. 1.)






ARTICLE 4 - Capital Outlay Fund

53730.5

As used in this article, “local agency” means a city, county, or district empowered to levy and collect assessments or taxes.

(Added by renumbering Section 53730 (as added by Stats. 1949, Ch. 81) by Stats. 1987, Ch. 56, Sec. 87.)



53731

By ordinance, the legislative body of a local agency may provide for the levy and collection of assessments or taxes for the creation and accumulation of a fund for capital outlays.

(Added by Stats. 1949, Ch. 81.)



53732

In making a levy, the legislative body shall not exceed any limitation upon its right to impose taxes prescribed by law except as authorized by law.

(Amended by Stats. 1951, Ch. 808.)



53733

If the local agency is a city or county operating under a charter, the limitations upon the levying of taxes imposed by the charter apply.

(Added by Stats. 1949, Ch. 81.)



53734

In a local agency required to adopt a budget, all or part of the fund may be shown in the budget as reserves for future expenditures in subsequent years and when so shown shall be identified as to purpose, but need not be itemized.

(Added by Stats. 1949, Ch. 81.)



53735

At any time after the creation of the fund the legislative body may transfer to the fund any unencumbered surplus funds remaining on hand at the end of a fiscal year.

(Amended by Stats. 1979, Ch. 373.)



53737

The term “capital outlays” does not include the construction, acquisition, extensions of, or additions to utilities other than utilities for the furnishing of water supply. The term “utilities” shall not include sewage or sanitation facilities or airports.

(Amended by Stats. 1949, Ch. 14.)






ARTICLE 4.3 - Local Levies

53739

(a) An ordinance or resolution presented for voter approval pursuant to this article or to Article XIII C or XIII D of the California Constitution may state a range of rates or amounts. If the ordinance or resolution is approved by the requisite number of votes at an election held for that purpose, the governing board of the adopting local government may thereafter impose the tax, assessment, or property-related fee or charge at any rate or amount that is less than or equal to the maximum amount authorized by the voter-approved ordinance or resolution.

(b) (1) Except as provided in paragraph (2), an ordinance or resolution presented for voter approval pursuant to Article XIII C or XIII D of the California Constitution may provide that the tax, assessment, or property-related fee or charge rates or amounts stated in that ordinance or resolution may be adjusted for inflation pursuant to a clearly identified formula stated in that ordinance or resolution. If an ordinance or resolution described in the preceding sentence is approved by the requisite number of votes at an election held for that purpose, the governing board of the adopting local government may thereafter impose the tax, assessment, or property-related fee or charge at any rate or amount that is less than or equal to the inflation-adjusted maximum amount authorized by the voter-approved ordinance or resolution.

(2) Notwithstanding the authority established in paragraph (1), if the amount or rate of a tax, assessment, or property-related fee or charge is determined by using a percentage calculation, the ordinance imposing the tax, assessment, or property-related fee or charge may not provide that the percentage will be adjusted for inflation.

(Added by Stats. 1997, Ch. 38, Sec. 4. Effective July 1, 1997.)






ARTICLE 4.5 - Tort Liability Fund

53740

As used in this article, “local agency” means city, county, or district empowered to levy or assess taxes.

(Added by Stats. 1967, Ch. 1059.)



53741

By ordinance, the legislative body of a local agency may provide for the levy and collection of assessments or taxes for the creation and accumulation of a fund to provide for payments of claims arising under Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, and all legal and investigative costs arising from said claims.

(Added by Stats. 1967, Ch. 1059.)



53742

In making a levy, the legislative body shall not exceed any limitation upon its right to impose taxes prescribed by law except as authorized by law.

(Added by Stats. 1967, Ch. 1059.)



53743

If the local agency is a city or county operating under a charter, any limitations upon the levying of taxes imposed by the charter apply.

(Added by Stats. 1967, Ch. 1059.)



53744

In a local agency required to adopt a budget, all or part of the fund may be shown in the budget as reserves for future expenditures in subsequent years and when so shown shall be identified as to purpose, but need not be itemized.

(Added by Stats. 1967, Ch. 1059.)



53745

At any time after the creation of the fund the legislative body may transfer to the fund any unencumbered surplus funds remaining on hand at the end of the fiscal year.

(Added by Stats. 1967, Ch. 1059.)



53746

The fund shall be used exclusively for the payments of claims, judgments, and legal and investigative costs that may arise under Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(Added by Stats. 1967, Ch. 1059.)



53747

This article is applicable only in counties with a population of 4,000,000 or more, as determined by the 1960 federal census.

(Added by Stats. 1967, Ch. 1059.)






ARTICLE 4.6 - Proposition 218 Omnibus Implementation Act

53750

For purposes of Article XIII C and Article XIII D of the California Constitution and this article:

(a) “Agency” means any local government as defined in subdivision (b) of Section 1 of Article XIII C of the California Constitution.

(b) “Assessment” means any levy or charge by an agency upon real property that is based upon the special benefit conferred upon the real property by a public improvement or service, that is imposed to pay the capital cost of the public improvement, the maintenance and operation expenses of the public improvement, or the cost of the service being provided. “Assessment” includes, but is not limited to, “special assessment,” “benefit assessment,” “maintenance assessment,” and “special assessment tax.”

(c) “District” means an area that is determined by an agency to contain all of the parcels that will receive a special benefit from a proposed public improvement or service.

(d) “Drainage system” means any system of public improvements that is intended to provide for erosion control, for landslide abatement, or for other types of water drainage.

(e) “Extended,” when applied to an existing tax or fee or charge, means a decision by an agency to extend the stated effective period for the tax or fee or charge, including, but not limited to, amendment or removal of a sunset provision or expiration date.

(f) “Flood control” means any system of public improvements that is intended to protect property from overflow by water.

(g) “Identified parcel” means a parcel of real property that an agency has identified as having a special benefit conferred upon it and upon which a proposed assessment is to be imposed, or a parcel of real property upon which a proposed property-related fee or charge is proposed to be imposed.

(h) (1) “Increased,” when applied to a tax, assessment, or property-related fee or charge, means a decision by an agency that does either of the following:

(A) Increases any applicable rate used to calculate the tax, assessment, fee, or charge.

(B) Revises the methodology by which the tax, assessment, fee, or charge is calculated, if that revision results in an increased amount being levied on any person or parcel.

(2) A tax, fee, or charge is not deemed to be “increased” by an agency action that does either or both of the following:

(A) Adjusts the amount of a tax, fee, or charge in accordance with a schedule of adjustments, including a clearly defined formula for inflation adjustment that was adopted by the agency prior to November 6, 1996.

(B) Implements or collects a previously approved tax, fee, or charge, so long as the rate is not increased beyond the level previously approved by the agency, and the methodology previously approved by the agency is not revised so as to result in an increase in the amount being levied on any person or parcel.

(3) A tax, assessment, fee, or charge is not deemed to be “increased” in the case in which the actual payments from a person or property are higher than would have resulted when the agency approved the tax, assessment, fee, or charge, if those higher payments are attributable to events other than an increased rate or revised methodology, such as a change in the density, intensity, or nature of the use of land.

(i) “Notice by mail” means any notice required by Article XIII C or XIII D of the California Constitution that is accomplished through a mailing, postage prepaid, deposited in the United States Postal Service and is deemed given when so deposited. Notice by mail may be included in any other mailing to the record owner that otherwise complies with Article XIII C or XIII D of the California Constitution and this article, including, but not limited to, the mailing of a bill for the collection of an assessment or a property-related fee or charge.

(j) “Record owner” means the owner of a parcel whose name and address appears on the last equalized secured property tax assessment roll, or in the case of any public entity, the State of California, or the United States, means the representative of that public entity at the address of that entity known to the agency.

(k) “Registered professional engineer” means an engineer registered pursuant to the Professional Engineers Act (Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code).

(l) “Vector control” means any system of public improvements or services that is intended to provide for the surveillance, prevention, abatement, and control of vectors as defined in subdivision (k) of Section 2002 of the Health and Safety Code and a pest as defined in Section 5006 of the Food and Agricultural Code.

(m) “Water” means any system of public improvements intended to provide for the production, storage, supply, treatment, or distribution of water from any source.

(Amended by Stats. 2014, Ch. 78, Sec. 2. Effective January 1, 2015.)



53752

The Department of General Services shall develop compliance standards in the State Administrative Manual (SAM) to inform owners of state property of their duties and responsibilities pursuant to this article and Articles XIII C and XIII D of the California Constitution.

(Added by Stats. 2002, Ch. 981, Sec. 2. Effective January 1, 2003.)



53753

(a) The notice, protest, and hearing requirements imposed by this section supersede any statutory provisions applicable to the levy of a new or increased assessment that is in existence on the effective date of this section, whether or not that provision is in conflict with this article. Any agency that complies with the notice, protest, and hearing requirements of this section shall not be required to comply with any other statutory notice, protest, and hearing requirements that would otherwise be applicable to the levy of a new or increased assessment, with the exception of Division 4.5 (commencing with Section 3100) of the Streets and Highways Code. If the requirements of that division apply to the levy of a new or increased assessment, the levying agency shall comply with the notice, protest, and hearing requirements imposed by this section as well as with the requirements of that division.

(b) Prior to levying a new or increased assessment, or an existing assessment that is subject to the procedures and approval process set forth in Section 4 of Article XIII D of the California Constitution, an agency shall give notice by mail to the record owner of each identified parcel. Each notice shall include the total amount of the proposed assessment chargeable to the entire district, the amount chargeable to the record owner’s parcel, the duration of the payments, the reason for the assessment and the basis upon which the amount of the proposed assessment was calculated, and the date, time, and location of a public hearing on the proposed assessment. Each notice shall also include, in a conspicuous place thereon, a summary of the procedures for the completion, return, and tabulation of the assessment ballots required pursuant to subdivision (c), including a statement that the assessment shall not be imposed if the ballots submitted in opposition to the assessment exceed the ballots submitted in favor of the assessment, with ballots weighted according to the proportional financial obligation of the affected property. An agency shall give notice by mail at least 45 days prior to the date of the public hearing upon the proposed assessment. On the face of the envelope mailed to the record owner, in which the notice and ballot are enclosed, there shall appear in substantially the following form in no smaller than 16-point bold type: “OFFICIAL BALLOT ENCLOSED.” An agency may additionally place the phrase “OFFICIAL BALLOT ENCLOSED” on the face of the envelope mailed to the recorded owner, in which the notice and ballot are enclosed, in a language or languages other than English.

(c) Each notice given pursuant to subdivision (b) shall contain an assessment ballot that includes the agency’s address for receipt of the ballot and a place where the person returning the assessment ballot may indicate his or her name, a reasonable identification of the parcel, and his or her support or opposition to the proposed assessment. Each assessment ballot shall be in a form that conceals its contents once it is sealed by the person submitting the assessment ballot. Each assessment ballot shall be signed and either mailed or otherwise delivered to the address indicated on the assessment ballot. Regardless of the method of delivery, all assessment ballots shall be received at the address indicated, or the site of the public testimony, in order to be included in the tabulation of a majority protest pursuant to subdivision (e). Assessment ballots shall remain sealed until the tabulation of ballots pursuant to subdivision (e) commences, provided that an assessment ballot may be submitted, or changed, or withdrawn by the person who submitted the ballot prior to the conclusion of the public testimony on the proposed assessment at the hearing required pursuant to subdivision (d). An agency may provide an envelope for the return of the assessment ballot, provided that if the return envelope is opened by the agency prior to the tabulation of ballots pursuant to subdivision (e), the enclosed assessment ballot shall remain sealed as provided in this section.

(d) At the time, date, and place stated in the notice mailed pursuant to subdivision (b), the agency shall conduct a public hearing upon the proposed assessment. At the public hearing, the agency shall consider all objections or protests, if any, to the proposed assessment. At the public hearing, any person shall be permitted to present written or oral testimony. The public hearing may be continued from time to time.

(e) (1) At the conclusion of the public hearing conducted pursuant to subdivision (d), an impartial person designated by the agency who does not have a vested interest in the outcome of the proposed assessment shall tabulate the assessment ballots submitted, and not withdrawn, in support of or opposition to the proposed assessment. For the purposes of this section, an impartial person includes, but is not limited to, the clerk of the agency. If the agency uses agency personnel for the ballot tabulation, or if the agency contracts with a vendor for the ballot tabulation and the vendor or its affiliates participated in the research, design, engineering, public education, or promotion of the assessment, the ballots shall be unsealed and tabulated in public view at the conclusion of the hearing so as to permit all interested persons to meaningfully monitor the accuracy of the tabulation process.

(2) The governing body of the agency may, if necessary, continue the tabulation at a different time or location accessible to the public, provided the governing body announces the time and location at the hearing. The impartial person may use technological methods of tabulating the assessment ballots, including, but not limited to, punchcard or optically readable (bar-coded) assessment ballots. During and after the tabulation, the assessment ballots and the information used to determine the weight of each ballot shall be treated as disclosable public records, as defined in Section 6252, and equally available for inspection by the proponents and the opponents of the proposed assessment. The ballots shall be preserved for a minimum of two years, after which they may be destroyed as provided in Sections 26202, 34090, and 60201.

(3) In the event that more than one of the record owners of an identified parcel submits an assessment ballot, the amount of the proposed assessment to be imposed upon the identified parcel shall be allocated to each ballot submitted in proportion to the respective record ownership interests or, if the ownership interests are not shown on the record, as established to the satisfaction of the agency by documentation provided by those record owners.

(4) A majority protest exists if the assessment ballots submitted, and not withdrawn, in opposition to the proposed assessment exceed the assessment ballots submitted, and not withdrawn, in its favor, weighting those assessment ballots by the amount of the proposed assessment to be imposed upon the identified parcel for which each assessment ballot was submitted.

(5) If there is a majority protest against the imposition of a new assessment, or the extension of an existing assessment, or an increase in an existing assessment, the agency shall not impose, extend, or increase the assessment.

(6) The majority protest proceedings described in this subdivision shall not constitute an election or voting for purposes of Article II of the California Constitution or of the Elections Code.

(Amended by Stats. 2009, Ch. 580, Sec. 1. Effective January 1, 2010.)



53753.5

(a) If an agency has complied with the notice, protest, and hearing requirements of Section 53753, or if an agency is not required to comply with those requirements because the assessment is exempt from the procedures and approval process set forth in Section 4 of Article XIII D of the California Constitution, then those requirements shall not apply in subsequent fiscal years unless the assessment methodology is changed to increase the assessment, or the amount of that assessment is proposed to exceed an assessment formula or range of assessments adopted by an agency in accordance with Article XIII D of the California Constitution or Section 53753.

(b) Notwithstanding subdivision (a), the following assessments existing on the effective date of Article XIII D of the California Constitution shall be exempt from the procedures and approval process set forth in Section 4 of that article:

(1) Any assessment imposed exclusively to finance the capital costs or maintenance and operation expenses for sidewalks, streets, sewers, water, flood control, drainage systems, or vector control.

(2) Any assessment imposed pursuant to a petition signed by the persons owning all of the parcels subject to the assessment at the time the assessment is initially imposed.

(3) Any assessment the proceeds of which are exclusively used to repay bonded indebtedness of which the failure to pay would violate the Contract Impairment Clause of the Constitution of the United States.

(4) Any assessment that previously received majority voter approval from the voters voting in an election on the issue of the assessment.

Any subsequent increases in an assessment listed in paragraph (1), (2), or (4) shall be subject to the procedures and approval process set forth in Section 4 of Article XIII D of the California Constitution.

(c) For purposes of this section, the following words and phrases shall have the following meanings:

(1) “Assessments existing on the effective date of Article XIII D of the California Constitution” means assessments levied by the legislative body of the agency on or before November 6, 1996.

(2) “Procedures and approval process set forth in Section 4 of Article XIII D” means all of the requirements set forth in Section 4 of Article XIII D of the California Constitution, including, but not limited to, the requirement to separate general and special benefits and the requirement to assess parcels that are owned or used by an agency, the State of California, or the United States of America.

(Added by Stats. 1997, Ch. 38, Sec. 5. Effective July 1, 1997.)



53754

(a) The legislative body collecting assessment installments to secure bonds issued pursuant to the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) shall designate an office, department, or bureau of the local agency that shall be responsible for annually preparing the current tax roll of assessment installment obligations by assessor’s parcel number on property within the assessment district. The designated office, department, or bureau shall be the same office, department, or bureau that prepares the “NOTICE OF SPECIAL TAX” required by Section 53340.2. If notice is required under both this section and Section 53340.2, the notices shall, to the extent feasible, be combined into a single notice document. The designated office, department, or bureau shall establish procedures to promptly respond to inquiries concerning installments on the current tax roll. Neither the designated office, department, or bureau, nor the legislative body, shall be liable if any estimate of assessment installments on the current tax roll is inaccurate, nor for any failure of any seller to request a Notice of Special Assessment or to provide the notice to a buyer.

(b) For purposes of enabling sellers of real property subject to the levy of assessments to satisfy the notice requirements of subdivision (b) of Section 1102.6 of the Civil Code, the designated office, department, or bureau shall furnish a Notice of Assessment to any individual requesting the notice or any owner of property subject to an assessment levied by the local agency within five working days of receiving a request for such notice. The local agency may charge a reasonable fee for this service not to exceed ten dollars ($10).

(c) The notice shall contain the heading “NOTICE OF SPECIAL ASSESSMENT” in type no smaller than 8-point type, and shall be in substantially the following form. The form may be modified as needed to clearly and accurately present the required information or to consolidate information about two or more assessment districts that collect installments of assessments with respect to the lot, parcel, or unit. The notice shall be completed by the designated office, department, or bureau except for the signatures and date of signing:

NOTICE OF SPECIAL ASSESSMENT

ASSESSMENT DISTRICT NO. ______ OF

(CITY) (COUNTY) (SPECIAL DISTRICT), CALIFORNIA

TO: THE PROSPECTIVE PURCHASER OF THE REAL PROPERTY KNOWN AS:

Assessor’s Parcel Number: _______
Street Address: _________________
_________________________________.

THIS IS A NOTIFICATION TO YOU PRIOR TO YOUR PURCHASING THIS PROPERTY.

This property is within the above-named assessment district. The assessment district has issued bonds to finance the acquisition or construction of certain public improvements that are of direct and special benefit to property within the assessment district. The bonds will be repaid from annual assessment installments on property within the assessment district.

This property is subject to annual assessment installments of the assessment district that will appear on your property tax bills, but which are in addition to the regular property taxes and any other charges and levies that will be listed on the property tax bill. If you fail to pay assessment installments when due each year, the property may be foreclosed upon and sold.

The annual assessment installment against this property as shown on the most recent tax bill for the ____-____ tax year is ____ dollars ($____). Assessment installments will be collected each year until the assessment bonds are repaid.

The public facilities that are being paid for by the money received from the sale of bonds that are being repaid by the assessments, are:

(LIST)

These facilities may not yet have all been constructed or acquired and it is possible that some may never be constructed or acquired.

YOU SHOULD TAKE THIS ASSESSMENT AND THE BENEFITS FROM THE PUBLIC FACILITIES FOR WHICH IT PAYS INTO ACCOUNT IN DECIDING WHETHER TO BUY THIS PROPERTY.

YOU MAY OBTAIN A COPY OF THE RESOLUTION CONFIRMING ASSESSMENTS THAT SPECIFIES MORE PRECISELY HOW THE ASSESSMENTS ARE APPORTIONED AMONG PROPERTIES IN THE ASSESSMENT DISTRICT FROM THE ____ (name of jurisdiction) BY CALLING ____ (telephone number). THERE MAY BE A CHARGE FOR THIS DOCUMENT NOT TO EXCEED THE ESTIMATED REASONABLE COST OF PROVIDING THE DOCUMENT.

I (WE) ACKNOWLEDGE THAT I (WE) HAVE RECEIVED A COPY OF THIS NOTICE. I (WE) UNDERSTAND THAT I (WE) MAY TERMINATE THE CONTRACT TO PURCHASE OR DEPOSIT RECEIPT AFTER RECEIVING THIS NOTICE FROM THE OWNER OR AGENT SELLING THE PROPERTY. THE CONTRACT MAY BE TERMINATED WITHIN THREE DAYS IF THE NOTICE WAS RECEIVED IN PERSON OR WITHIN FIVE DAYS AFTER IT WAS DEPOSITED IN THE MAIL BY GIVING WRITTEN NOTICE OF THAT TERMINATION TO THE OWNER OR AGENT SELLING THE PROPERTY.

DATE:

_____

_____

Buyer

_____

_____

Buyer

_____

(Added by Stats. 2001, Ch. 673, Sec. 3. Effective January 1, 2002.)



53755

(a) (1) The notice required by paragraph (1) of subdivision (a) of Section 6 of Article XIII D of the California Constitution of a proposed increase of an existing fee or charge for a property-related service being provided to a parcel may be given by including it in the agency’s regular billing statement for the fee or charge or by any other mailing by the agency to the address to which the agency customarily mails the billing statement for the fee or charge.

(2) The notice required by paragraph (1) of subdivision (a) of Section 6 of Article XIII D of the California Constitution of a proposed new fee or charge may be given in the manner authorized for notice of an increase of a fee or charge if the agency is currently providing an existing property-related service to the address.

(3) If the agency desires to preserve any authority it may have to record or enforce a lien on the parcel to which service is provided, the agency shall also mail notice to the recordowner’s address shown on the last equalized assessment roll if that address is different than the billing or service address.

(b) One written protest per parcel, filed by an owner or tenant of the parcel, shall be counted in calculating a majority protest to a proposed new or increased fee or charge subject to the requirements of Section 6 of Article XIII D of the California Constitution.

(c) Any agency that bills, collects, and remits a fee or charge on behalf of another agency may provide the notice required by Section 6 of Article XIII D of the California Constitution on behalf of the other agency.

(Added by Stats. 2007, Ch. 280, Sec. 1. Effective January 1, 2008.)



53755.5

When an agency proposes to impose or increase any fee or charge subject to Section 6 of Article XIII D of the California Constitution that is not exempt from the requirements of subdivision (c) of Section 6 of Article XIII D of the California Constitution, the following procedures, in addition to any other procedures adopted by the agency pursuant to subdivision (c) of Section 6 of Article XIII D of the California Constitution, shall apply to the election:

(a) If the agency opts to submit the proposed fee or charge for approval by a two-thirds vote of the registered voters residing in the affected area, the election shall be conducted by the agency’s elections official or his or her designee. If the election is conducted by the county elections official, the agency, if other than the county, shall reimburse the county for the actual and reasonable costs incurred by the county elections official in conducting the election.

(b) If the agency opts to submit the proposed fee or charge for approval by a majority vote of the property owners who will be subject to the fee or charge, then in addition to the procedures set forth in Section 6 of Article XIII D of the California Constitution, the following procedures shall apply to the election:

(1) On the face of the envelope in which the notice of election and ballot are mailed, there shall appear in substantially the following form in no smaller than 16-point bold type: “OFFICIAL BALLOT ENCLOSED.” Below that, an agency may repeat the phrase “OFFICIAL BALLOT ENCLOSED” in a language or languages other than English.

(2) The ballot shall include the agency’s address for return of the ballot, the date and location where the ballots will be tabulated, and a place where the person returning it may indicate his or her name, a reasonable identification of the parcel, and his or her support or opposition to the proposed fee. The ballots shall be tabulated in a location accessible to the public. The ballot shall be in a form that conceals its content once it is sealed by the person submitting it. The ballot shall remain sealed until the ballot tabulation pursuant to paragraph (3) commences.

(3) An impartial person designated by the agency who does not have a vested interest in the outcome of the proposed fee shall tabulate the ballots submitted in support of or opposition to the proposed fee. For the purposes of this section, an impartial person includes, but is not limited to, the clerk of the agency. If the agency uses agency personnel for the ballot tabulation, or if the agency contracts with a vendor for the ballot tabulation and the vendor or its affiliates participated in the research, design, engineering, public education, or promotion of the fee, the ballots shall be unsealed and tabulated in public view to permit all interested persons to meaningfully monitor the accuracy of the tabulation process.

(4) The ballot tabulation may be continued to a different time or different location accessible to the public, provided that the time and location are announced at the location at which the tabulation commenced and posted by the agency in a location accessible to the public. The impartial person may use technological methods to tabulate the ballots, including, but not limited to, punchcard or optically readable (bar-coded) ballots. During and after the tabulation, the ballots and, if applicable, the information used to determine the weight of each ballot, shall be treated as public records, as defined in Section 6252, subject to public disclosure and made available for inspection by any interested person. The ballots shall be preserved for a minimum of two years, after which they may be destroyed as provided in Sections 26202, 34090, and 60201.

(c) The proceedings described in subdivision (b) shall not constitute an election or voting for purposes of Article II of the California Constitution or of the Elections Code.

(d) This section shall become operative on July 1, 2014.

(Added by Stats. 2013, Ch. 215, Sec. 1. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



53756

An agency providing water, wastewater, sewer, or refuse collection service may adopt a schedule of fees or charges authorizing automatic adjustments that pass through increases in wholesale charges for water, sewage treatment, or wastewater treatment or adjustments for inflation, if it complies with all of the following:

(a) It adopts the schedule of fees or charges for a property-related service for a period not to exceed five years pursuant to Section 53755.

(b) The schedule of fees or charges may include a schedule of adjustments, including a clearly defined formula for adjusting for inflation. Any inflation adjustment to a fee or charge for a property-related service shall not exceed the cost of providing that service.

(c) The schedule of fees or charges for an agency that purchases wholesale water, sewage treatment, or wastewater treatment from a public agency may provide for automatic adjustments that pass through the adopted increases or decreases in the wholesale charges for water, sewage treatment, or wastewater treatment established by the other agency.

(d) Notice of any adjustment pursuant to the schedule shall be given pursuant to subdivision (a) of Section 53755, not less than 30 days before the effective date of the adjustment.

(Amended by Stats. 2012, Ch. 103, Sec. 1. Effective January 1, 2013.)



53758

For purposes of Article XIII C of the California Constitution and this article:

(a) “Specific benefit” means a benefit that is provided directly to a payor and is not provided to those not charged. A specific benefit is not excluded from classification as a “specific benefit” merely because an indirect benefit to a nonpayor occurs incidentally and without cost to the payor as a consequence of providing the specific benefit to the payor.

(b) “Specific government service” means a service that is provided by a local government directly to the payor and is not provided to those not charged. A specific government service is not excluded from classification as a “specific government service” merely because an indirect benefit to a nonpayor occurs incidentally and without cost to the payor as a consequence of providing the specific government service to the payor. A “specific government service” may include, but is not limited to, maintenance, landscaping, marketing, events, and promotions.

(c) The local government bears the burden of proving by a preponderance of the evidence that a levy, charge, or other exaction imposed for a specific benefit or specific government service is not a tax, that the amount is no more than necessary to cover the reasonable costs to the local government in providing the specific benefit or specific government service, and that the manner in which those costs are allocated to a payor bear a fair or reasonable relationship to the specific benefits or specific government services received by the payor.

(Added by Stats. 2013, Ch. 552, Sec. 2. Effective October 4, 2013.)






ARTICLE 5 - Bankruptcy

53760

A local public entity in this state may file a petition and exercise powers pursuant to applicable federal bankruptcy law if either of the following apply:

(a) The local public entity has participated in a neutral evaluation process pursuant to Section 53760.3.

(b) The local public entity declares a fiscal emergency and adopts a resolution by a majority vote of the governing board pursuant to Section 53760.5.

(Amended by Stats. 2011, Ch. 675, Sec. 2. Effective January 1, 2012.)



53760.1

As used in this article the following terms have the following meanings:

(a) “Chapter 9” means Chapter 9 (commencing with Section 901) of Title 11 of the United States Code.

(b) “Creditor” means either of the following:

(1) An entity that has a noncontingent claim against a municipality that arose at the time of or before the commencement of the neutral evaluation process and whose claim represents at least five million dollars ($5,000,000) or comprises more than 5 percent of the local public entity’s debt or obligations, whichever is less.

(2) An entity that would have a noncontingent claim against the municipality upon the rejection of an executory contract or unexpired lease in a Chapter 9 case and whose claim would represent at least five million dollars ($5,000,000) or comprises more than 5 percent of the local public entity’s debt or obligations, whichever is less.

(c) “Debtor” means a local public entity that may file for bankruptcy under Chapter 9.

(d) “Good faith” means participation by a party in the neutral evaluation process with the intent to negotiate toward a resolution of the issues that are the subject of the neutral evaluation process, including the timely provision of complete and accurate information to provide the relevant parties through the neutral evaluation process with sufficient information, in a confidential manner, to negotiate the readjustment of the municipality’s debt.

(e) “Interested party” means a trustee, a committee of creditors, an affected creditor, an indenture trustee, a pension fund, a bondholder, a union that, under its collective bargaining agreements, has standing to initiate contract or debt restructuring negotiations with the municipality, or a representative selected by an association of retired employees of the public entity who receive income from the public entity convening the neutral evaluation. A local public entity may invite holders of contingent claims to participate as interested parties in the neutral evaluation if the local public entity determines that the contingency is likely to occur and the claim may represent five million dollars ($5,000,000) or comprise more than 5 percent of the local public entity’s debt or obligations, whichever is less.

(f) “Local public entity” means any county, city, district, public authority, public agency, or other entity, without limitation, that is a municipality as defined in Section 101(40) of Title 11 of the United States Code (bankruptcy), or that qualifies as a debtor under any other federal bankruptcy law applicable to local public entities, and also includes a successor agency to a redevelopment agency created pursuant to Part 1.85 (commencing with Section 34170) of Division 24 of the Health and Safety Code. For purposes of this article, “local public entity” does not include a school district.

(g) “Local public entity representative” means the person or persons designated by the local public agency with authority to make recommendations and to attend the neutral evaluation on behalf of the governing body of the municipality.

(h) “Neutral evaluation” is a form of alternative dispute resolution that may be known as mandatory mediation. A “neutral evaluator” may also be known as a mediator.

(Amended by Stats. 2012, Ch. 26, Sec. 1. Effective June 27, 2012.)



53760.3

(a) A local public entity may initiate the neutral evaluation process if the local public entity is or likely will become unable to meet its financial obligations as and when those obligations are due or become due and owing. The local public entity shall initiate the neutral evaluation by providing notice by certified mail of a request for neutral evaluation to all interested parties as defined in Section 53760.1.

(b) Interested parties shall respond within 10 business days of receipt of notice of the local public entity’s request for neutral evaluation.

(c) (1) The local public entity and the interested parties agreeing to participate in the neutral evaluation shall, through a mutually agreed-upon process, select the neutral evaluator to oversee the neutral evaluation process and facilitate all discussions in an effort to resolve their disputes.

(2) If the local public entity and interested parties fail to agree on a neutral evaluator within seven days after the interested parties have responded to the notification sent by the public entity, the public entity shall select five qualified neutral evaluators and provide their names, references, and backgrounds to the participating interested parties. Within three business days, a majority of participating interested parties may strike up to four names from the list. If a majority of participating interested parties strikes four names, the remaining candidate shall be the neutral evaluator. If the majority of participating parties strikes fewer than four names, the local public entity may choose which of the remaining candidates shall be the neutral evaluator.

(d) A neutral evaluator shall have experience and training in conflict resolution and alternative dispute resolution and shall meet at least one of the following qualifications:

(1) At least 10 years of high-level business or legal practice involving bankruptcy or service as a United States Bankruptcy Judge.

(2) Professional experience or training in municipal finance and one or more of the following issue areas:

(A) Municipal organization.

(B) Municipal debt restructuring.

(C) Municipal finance dispute resolution.

(D) Chapter 9 bankruptcy.

(E) Public finance.

(F) Taxation.

(G) California constitutional law.

(H) California labor law.

(I) Federal labor law.

(e) The neutral evaluator shall be impartial, objective, independent, and free from prejudice. The neutral evaluator shall not act with partiality or prejudice based on any participant’s personal characteristics, background, values or beliefs, or performance during the neutral evaluation process.

(f) The neutral evaluator shall avoid a conflict of interest or the appearance of a conflict of interest during the neutral evaluation process. The neutral evaluator shall make a reasonable inquiry to determine whether there are any facts that a reasonable individual would consider likely to create a potential or actual conflict of interest. Notwithstanding subdivision (n), if the neutral evaluator is informed of the existence of any facts that a reasonable individual would consider likely to create a potential or actual conflict of interest, the neutral evaluator shall disclose these facts in writing to the local public entity and all interested parties involved in the neutral evaluation. If any party to the neutral evaluation objects to the neutral evaluator, that party shall notify all other parties to the neutral evaluation, including the neutral evaluator, within 15 days of receipt of the notice from the neutral evaluator, the neutral evaluator shall withdraw and a new neutral evaluator shall be selected.

(g) Prior to the neutral evaluation process, the neutral evaluator shall not establish another relationship with any of the parties in a manner that would raise questions about the integrity of the neutral evaluation, except that the neutral evaluator may conduct further neutral evaluations regarding other potential local public entities that may involve some of the same or similar constituents to a prior mediation.

(h) The neutral evaluator shall conduct the neutral evaluation process in a manner that promotes voluntary, uncoerced decisionmaking in which each party makes free and informed choices regarding the process and outcome.

(i) The neutral evaluator shall not impose a settlement on the parties. The neutral evaluator shall use his or her best efforts to assist the parties to reach a satisfactory resolution of their disputes. Subject to the discretion of the neutral evaluator, the neutral evaluator may make oral or written recommendations for settlement or plan of readjustment to a party privately or to all parties jointly.

(j) The neutral evaluator shall inform the local public entity and all parties of the provisions of Chapter 9 relative to other chapters of the bankruptcy codes. This instruction shall highlight the limited authority of United States bankruptcy judges in Chapter 9 such as the lack of flexibility available to judges to reduce or cram down debt repayments and similar efforts not available to reorganize the operations of the city that may be available to a corporate entity.

(k) The neutral evaluator may request from the parties documentation and other information that the neutral evaluator believes may be helpful in assisting the parties to address the obligations between them. This documentation may include the status of funds of the local public entity that clearly distinguishes between general funds and special funds, and the proposed plan of readjustment prepared by the local public entity.

(l) The neutral evaluator shall provide counsel and guidance to all parties, shall not be a legal representative of any party, and shall not have a fiduciary duty to any party.

(m) In the event of a settlement with all interested parties, the neutral evaluator may assist the parties in negotiating a prepetitioned, preagreed plan of readjustment in connection with a potential Chapter 9 filing.

(n) If at any time during the neutral evaluation process the local public entity and a majority of the representatives of the interested parties participating in the neutral evaluation wish to remove the neutral evaluator, the local public entity or any interested party may make a request to the other interested parties to remove the neutral evaluator. If the local public entity and the majority of the interested parties agree that the neutral evaluator should be removed, the parties shall select a new neutral evaluator.

(o) The local public entity and all interested parties participating in the neutral evaluation process shall negotiate in good faith.

(p) The local public entity and interested parties shall provide a representative of each party to attend all neutral evaluation sessions. Each representative shall have the authority to settle and resolve disputes or shall be in a position to present any proposed settlement or plan of readjustment to the parties participating in the neutral evaluation.

(q) The parties shall maintain the confidentiality of the neutral evaluation process and shall not disclose statements made, information disclosed, or documents prepared or produced, during the neutral evaluation process, at the conclusion of the neutral evaluation process or during any bankruptcy proceeding unless either of the following occur:

(1) All persons that conduct or otherwise participate in the neutral evaluation expressly agree in writing, or orally pursuant to Section 1118 of the Evidence Code, to disclosure of the communication, document, or writing.

(2) The information is deemed necessary by a judge presiding over a bankruptcy proceeding pursuant to Chapter 9 of Title 11 of the United States Code to determine eligibility of a municipality to proceed with a bankruptcy proceeding pursuant to Section 109(c) of Title 11 of the United States Code.

(r) The neutral evaluation established by this process shall not last for more than 60 days following the date the evaluator is selected, unless the local public entity or a majority of participating interested parties elects to extend the process for up to 30 additional days. The neutral evaluation process shall not last for more than 90 days following the date the evaluator is selected unless the local public entity and a majority of the interested parties agree to an extension.

(s) The local public entity shall pay 50 percent of the costs of neutral evaluation, including, but not limited to, the fees of the evaluator, and the creditors shall pay the balance, unless otherwise agreed to by the parties.

(t) The neutral evaluation process shall end if any of the following occur:

(1) The parties execute a settlement agreement.

(2) The parties reach an agreement or proposed plan of readjustment that requires the approval of a bankruptcy judge.

(3) The neutral evaluation process has exceeded 60 days following the date the neutral evaluator was selected, the parties have not reached an agreement, and neither the local public entity or a majority of the interested parties elects to extend the neutral evaluation process past the initial 60-day time period.

(4) The local public entity initiated the neutral evaluation process pursuant to subdivision (a) and received no responses from interested parties within the time specified in subdivision (b).

(5) The fiscal condition of the local public entity deteriorates to the point that a fiscal emergency is declared pursuant to Section 53760.5 and necessitates the need to file a petition and exercise powers pursuant to applicable federal bankruptcy law.

(u) If the 60-day time period for neutral evaluation has expired, including any extension of the neutral evaluation past the initial 60-day time period pursuant to subdivision (r), and the neutral evaluation is complete with differences resolved, the neutral evaluation shall be concluded. If the neutral evaluation process does not resolve all pending disputes with creditors the local public entity may file a petition and exercise powers pursuant to applicable federal bankruptcy law if, in the opinion of the governing board of the local public entity, a bankruptcy filing is necessary.

(Amended by Stats. 2012, Ch. 162, Sec. 68. Effective January 1, 2013.)



53760.5

Notwithstanding Section 53760.3, a local public entity may file a petition and exercise powers pursuant to applicable federal bankruptcy law, if the local public entity declares a fiscal emergency and adopts a resolution by a majority vote of the governing board at a noticed public hearing that includes findings that the financial state of the local public entity jeopardizes the health, safety, or well-being of the residents of the local public entity’s jurisdiction or service area absent the protections of Chapter 9. The resolution shall make findings that the public entity is or will be unable to pay its obligations within the next 60 days. Prior to a declaration of fiscal emergency and adoption of a resolution, the local public entity shall place an item on the agenda of a noticed public hearing on the fiscal condition of the entity to take public comment. The board of supervisors of a county that intends to take action pursuant to this section and places a notice on an agenda regarding a proposed resolution to declare a fiscal emergency may require local agencies with funds invested in the county treasury to provide a five-day notice of withdrawal before the county is required to comply with a request for withdrawal of funds by that local agency.

(Added by Stats. 2011, Ch. 675, Sec. 5. Effective January 1, 2012.)



53760.7

This article shall not impose any liability or responsibility, in law or equity, upon the state, any department, agency, or other entity of the state, or any officer or employee of the state, for any action taken by any local public entity pursuant to this article, for any violation of the provisions of this article by any local public entity, or for any failure to comply with the provisions of this article by any local public entity. No cause of action against the state, or any department, agency, entity of the state, or any officer or employee of the state acting in their official capacity may be maintained for any activity authorized by this article, or for the act of a local public entity filing under Chapter 9 of Title 11 of the United States Code, including any proceeding following a local public entity’s filing.

(Added by Stats. 2011, Ch. 675, Sec. 6. Effective January 1, 2012.)






ARTICLE 6 - Exceeding the Budget

53790

Notwithstanding budget limitations and restrictions imposed by law except limitations imposed by the Constitution, a city, county, or district may incur all necessary expenses, expend public funds, and expend, use, or permit the use of public property or personnel to meet a national or local emergency created by war, military, naval, or air attack, or sabotage, or to provide for adequate national or local defense.

(Added by Stats. 1949, Ch. 81.)



53791

A city, county, or district may make all transfers of money from and to general or special funds necessary to pay expenses incurred pursuant to this article.

(Added by Stats. 1949, Ch. 81.)



53792

By a four-fifths vote of all the members at any regular or special meeting, the legislative body of a city, county, or district may act on behalf of the city, county, or district in exercising the powers conferred by this article.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 6.5 - Building Certificates

53800

The following terms whenever used in this article have the meanings given in this section except where the context clearly indicates otherwise:

(a) “Local agency” means any county, city, or city and county.

(b) “Board” means the legislative body of the local agency.

(c) “Investing agency” means the Public Employees’ Retirement System, as defined by Section 20004.

(d) “Construction” includes the extension, enlargement, repair, renovation, restoration, improvement, and equipping of any public building.

(e) “Public building” includes any structure, building, facility, or work which a local agency is authorized to construct and automobile parking lots, landscaping, and other facilities, including equipment, incidental to the use of any building, and also includes the site thereof, and any easements or rights-of-way appurtenant thereto or necessary for its full use.

(f) “Acquire” includes purchase, condemnation, lease, and gift.

(g) “Cost of a public building” includes, but is not limited to, the cost of all real estate, properties, rights, and easements acquired, the cost of construction of public buildings and equipment of them, all financing charges, interest prior to, during and for a period of six months after construction, engineering, architects’ and legal expenses, including the cost of plans, specifications, and surveys, estimates of cost and revenues, administrative expenses, and such other expenses as are necessary or incident to the financing of public buildings, or to determine the feasibility or practicability of any public buildings, and the condemnation of property necessary for use of, or in connection with, any public building.

(h) “Property” includes all property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of this part.

(Amended by Stats. 1969, Ch. 122.)



53801

The board may issue certificates to the investing agency pursuant to this article to obtain funds to pay the cost of public buildings, secure the payment of certificates and interest thereon by pledging all or part of its revenues, rentals, and receipts, and provide for the security of the certificates and the rights of the holders thereof. The board may also obtain insurance against loss by fire or other hazards on public buildings, both during and after construction and obtain insurance against loss of revenues from any cause whatsoever, for the protection of the certificate holders.

(Added by Stats. 1959, Ch. 2070.)



53802

Certificates issued pursuant to this article are negotiable instruments and are transferable between local agencies and state agencies or between such agencies and other persons having jurisdiction over special or trust funds at a price mutually agreed upon by the agencies or by such agencies and other persons.

(Amended by Stats. 1976, Ch. 391.)



53803

The board has no power at any time or in any manner to pledge the credit or taxing power of the local agency.

(Added by Stats. 1959, Ch. 2070.)



53804

The preparation of plans and specifications of any public building constructed pursuant to this article shall be the responsibility of the board.

(Added by Stats. 1959, Ch. 2070.)



53805

The local agency shall be responsible for the maintenance and repair of all public buildings constructed, acquired or operated by the board.

(Added by Stats. 1959, Ch. 2070.)



53806

The certificates shall be authorized by resolutions of the board, and shall bear such dates, mature at such time or times not exceeding 25 years from their respective dates, bear interest at such rate or rates agreed upon between the board and the investing agency, not exceeding 6 percent per year, payable semiannually, be in such denominations and in such form, be payable in such medium of payment and at such place or places, and subject to such terms of redemption at such prices not exceeding 106 percent of the principal amount as the resolutions provide.

(Added by Stats. 1959, Ch. 2070.)



53807

The certificates shall be sold by the board at their face value to the investing agency. Such certificates are a legal investment by the investing agency notwithstanding any provision of law limiting the investment which may be made by the investing agency. Payment of the purchase price of certificates may be made in accordance with mutual agreement between the investing agency and the board, which agreement may provide for such payment in installments as work upon the public building or buildings progresses and funds necessary therefor are required.

(Added by Stats. 1959, Ch. 2070.)



53808

Any resolutions authorizing the issue of certificates may contain provisions which are part of the contract with the investing agency as to:

(a) Pledging all or any of the revenues, rentals, or receipts of the local agency from specific properties.

(b) The construction or acquisition of any public building and the duties of the board with reference thereto.

(c) The terms and provisions of the certificates.

(d) Limitations on the purposes to which the proceeds of the certificates, then or thereafter to be issued may be applied.

(e) The rate of rentals and other charges for use of the public buildings of, or for the services rendered by, the board, including limitations upon the power of the board to modify any leases or other agreements pursuant to which any rentals or other charges are payable.

(f) The setting aside of reserves or sinking funds and the regulation and disposition of them.

(g) Limitations on the issuance of additional certificates.

(h) Any other agreements with the certificate holders.

(Added by Stats. 1959, Ch. 2070.)



53809

The board may provide, by resolution, for the issuance of refunding certificates for the purpose of refunding any certificates of the board issued pursuant to this article and then outstanding, either by voluntary exchange with the holders of the outstanding certificates, or to provide funds to redeem and retire the outstanding certificates, with accrued interest and any redemption value payable on any call date. The issuance of the refunding certificates, the maturities and other details of the certificates, the rights of the certificate holders, and the duties of the board in respect to the certificates, are governed by the provisions of this article insofar as they are applicable. Refunding certificates may be issued by the board to refund certificates originally issued or to refund certificates of the board previously issued for refunding purposes.

(Added by Stats. 1959, Ch. 2070.)



53810

The treasurer of the local agency shall act as trustee for the board and the holders of the certificates issued under this article and the board may authorize the trustee to act on behalf of the holders of the certificates, or any stated percentage thereof, and to exercise and prosecute on behalf of the holders of the certificates such rights and remedies as may be available to the holders.

The board shall, by resolution, prescribe the duties and powers of such trustee with respect to the issuance, authentication, sale, and delivery of the certificates, and the payment of principal and interest thereof, the redemption of the certificates, and the management, exclusive of the investment or reinvestment thereof, of any sinking fund or other funds provided as security for the certificates.

(Added by Stats. 1959, Ch. 2070.)



53811

The rights and remedies conferred by this article upon or granted to certificate holders are in addition to and not in limitation of any rights and remedies lawfully granted to such certificate holders by the resolutions providing for the issuance of certificates.

If the board defaults in the payment of principal or interest on any of the certificates after such principal or interest becomes due, whether at maturity or upon call for redemption, and if such default continues for a period of 60 days, or if the board fails or refuses to comply with the provisions of this article or defaults in any agreement made with the certificate holders, the holders of 25 percent in aggregate principal amount of the certificates then outstanding by instruments filed in the office of the recorder of the county in which the local agency is situated, and acknowledged in the same manner as a deed to be recorded except as this right is limited under the provisions of any deed of trust, indenture, or other agreement, may appoint a trustee to represent the certificate holders for the purposes provided in this article. The trustee or any trustee under any deed of trust, indenture or other agreements may, and upon written request of the holders of 25 percent in principal amount of the certificates then outstanding, or such other percentage as is specified in the deed of trust, indenture or other agreement, shall in his name:

(a) By proper proceedings and actions enforce all rights of the certificate holder, including the right to require the board to collect rates, rentals and other charges adequate to carry out any agreement as to the revenues or the pledge of revenues or receipts of the board, to lease public buildings and require the board to carry out any other agreements with or for the benefit of the certificate holders, and to perform its duties under this article.

(b) Bring suit upon the certificates.

(c) By an action require the board to account as if it were the trustee of an express trust for the certificate holders.

(d) By an action enjoin any acts or things which may be unlawful or in violation of the certificate holders’ rights.

(e) By notice in writing to the board declare certificates due and payable, and if all defaults are made good then with the consent of the holders of 25 percent of the principal amount of the certificates then outstanding or such other percentage as is specified in any deed of trust, indenture, or other agreement, annul the declaration that certificates are due and payable.

(Added by Stats. 1959, Ch. 2070.)



53812

A trustee, appointed pursuant to Section 53811, or acting under a deed of trust, indenture, or other agreement, whether or not all certificates have been declared due and payable, may have a receiver appointed. The receiver may, to the same extent that the board itself could do, enter and take possession of the public buildings of the board, or any parts thereof, the revenues, rentals, or receipts from which are applicable to the payment of the certificates in default, and operate and maintain the public buildings and collect and receive all rentals and revenues thereof arising therefrom in the same manner as the board might do. The receiver shall deposit money in a separate account and apply it in such manner as the court directs. In any action or proceeding by the trustees, the fees, counsel fees, and expenses of the trustees, and of the receiver, and all costs and disbursements allowed by the court, are a first charge on any revenues and receipts derived from the public buildings of the board, the revenues or receipts from which are or may be applicable to the payment of the certificates in default. The trustee shall have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth in this article or incident to the general representation of the certificate holders in the protection and enforcement of their rights; provided, however, that nothing in this section or any other section in this article shall authorize any trustee appointed pursuant to Section 53811, for the purpose of operating and maintaining any public buildings of the board, to sell, assign, mortgage, or otherwise dispose of, any of the assets of whatever kind and character belonging to the board.

(Added by Stats. 1959, Ch. 2070.)



53813

In addition to all other rights and all other remedies the holder of certificates of the board may by an action at law enforce his rights against the board, including the right to require the board to collect fees, rentals, and other charges adequate to carry out any agreement as to fees, rentals, or other charges or income, revenue and receipts and require the board to carry out any of its covenants and agreements with the certificate holders and perform its duties under this article.

(Added by Stats. 1959, Ch. 2070.)



53814

All money received by the board from whatever source derived, shall be transmitted by the board at least once in every calendar month to the county treasurer, and shall be deposited in the county treasury to the credit of the public buildings construction fund, which fund shall be created for the purpose hereinafter provided. There shall be maintained within the fund three separate accounts for each series of certificates covering all the public buildings authorized, under this article:

(a) A construction account.

(b) A revenue account.

(c) A sinking fund account.

There shall be deposited to the credit of the respective series in the construction account the proceeds from the sale of each series of certificates authorized under the provisions of this article. The money in each such account shall be expended, for the purposes authorized by this article, or as provided in the resolution, for the acquisition and construction of the public buildings, and in addition, for the payment of all costs and expenses of, and incident to, the issuance and sale of certificates and the payment of interest due or to become due on the certificates during the period of actual construction, and for such further period as may be specified in the resolution for the issuance of the certificates, not exceeding six months after the period of construction.

There shall be deposited to the credit of the respective series in the revenue account all revenues, rentals, or receipts received from the operation of each series of public buildings acquired, constructed, or operated by the board under the provisions of this article, and all other money received by the board from whatever source derived, the disposition of which is not otherwise provided by this article.

The money in each revenue account shall be expended for the payment of the costs of operation and maintenance of the public buildings authorized by this article, including administrative expenses of the board, and for such other purposes as may be provided in the resolution, subject to any restrictions provided by law or by the resolution.

All money in each revenue account, shall be set aside at regular intervals as provided in the resolution in separate sinking fund accounts for each series of certificates, which are pledged to and charged with the payment of:

(a) The interest upon such certificates as the interest falls due.

(b) The principal of the certificates as it falls due.

(c) Any redemption value upon certificates.

The use and disposition of the sinking fund account is subject to the regulations provided in the resolution. Each separate sinking fund account is an account for the benefit of each of the respective series of the certificates issued, without distinction or priority of one over another, except as to series. Subject to the provisions of the resolution, any money in the sinking fund account of each series in excess of the amount equal to one year’s interest on all certificates of that series then outstanding may be applied to the purchase or redemption of certificates of such series. All certificates purchased or redeemed shall be canceled and shall not be issued again.

(Added by Stats. 1959, Ch. 2070.)






ARTICLE 7 - Temporary Borrowing

53820

As used in this article, “local agency” means county, city, regional park district, school district, community college district, or any other municipal or public corporation or district.

(Amended by Stats. 1978, Ch. 380.)



53821

Subsequent to approval of the final budget and levy of taxes, if funds are needed for the immediate requirements of a local agency in any fiscal year to pay obligations lawfully incurred in the fiscal year and before the receipt of income for the fiscal year sufficient to meet the payments, money may be borrowed by:

(a) The legislative body of a county on the recommendation of the auditor and treasurer.

(b) The legislative body of the county having the largest area within the regional park district on the recommendation of the auditor and treasurer.

(c) A school district, county board of education, or community college district on the request of two-thirds of the members of its governing board, approved by the county auditor and treasurer.

(d) A regional park district on the request of four-fifths of the members of its legislative body, approved by the auditor and treasurer of the county having the largest area within the district.

(e) The legislative body of a city on the recommendation of the city treasurer and chief accounting officer.

(f) The legislative body of any other municipal or public corporation or district on the recommendation of the officers performing the functions of auditor and treasurer.

(Amended by Stats. 1980, Ch. 447.)



53821.5

Proceeds of sales or funds set aside for the repayment of any notes issued pursuant to this article shall not be invested for a term that exceeds the term of the notes.

(Added by Stats. 1995, Ch. 784, Sec. 19. Effective January 1, 1996.)



53822

Money may be borrowed on notes, tax anticipation warrants, or other evidences of indebtedness on behalf of the local agency in an amount not to exceed 50 percent of:

(a) The revenue from taxes for the current fiscal year or that portion of the taxes not collected at the time of borrowing, where the borrowing is by a county, city, or municipal or public corporation or district, other than a school district, county board of education, or community college district.

(b) The estimated income and revenue for the current fiscal year or that portion not collected at the time of borrowing, where the borrowing is by a school district, county board of education, or community college district.

(Amended by Stats. 1980, Ch. 447.)



53823

In addition, a school district, county board of education, or community college district may borrow money at any time between July 15th and August 30th of any fiscal year in an amount not to exceed 25 percent of the estimated income and revenue to be received during the current fiscal year by the district or county office of education from apportionments of the state, high school, or community college fund and of the State General Fund, based on the average daily attendance of pupils in the schools or colleges of the district or in schools operated by the county board of education for the preceding school year. The notes shall be repaid not later than December 31st in the fiscal year exclusively from the state apportionments.

(Amended by Stats. 1980, Ch. 447.)



53824

All such notes, tax anticipation warrants, or other evidences of indebtedness shall be issued only after the adoption of a resolution by a four-fifths vote of all members of the legislative body.

(Added by Stats. 1949, Ch. 81.)



53825

The resolution shall state the necessity for the borrowing and:

(a) The amount of revenue from taxes provided for the county, city, or municipal or public corporation or district, other than a school district, county board of education, or community college district, for the current fiscal year.

(b) The amount of income and revenue provided for the current fiscal year for the school or community college district or the estimated amount of income and revenue to be received during the current fiscal year from apportionments from the State School Fund, high school fund, or community college fund and from the State General Fund, if the borrowing is by a school district, county board of education, or community college district and occurs before taxes are levied.

(Amended by Stats. 1980, Ch. 447.)



53826

All such notes, tax anticipation warrants, or other evidences of indebtedness shall be offered at public sale by the legislative body after not less than two days advertising in a newspaper of general circulation within the county, within the county having the largest area within the regional park district, or within the city, as the case may be, and not less than three days after the last day on which the advertisement is published.

(Added by Stats. 1949, Ch. 81.)



53827

The sale shall be made to the bidder offering the lowest rate of interest or whose bid represents the lowest net cost to the local agency. Notwithstanding the provision of Section 53531, the rate of interest shall not exceed 15 percent a year.

(Amended by Stats. 1983, Ch. 489, Sec. 1.)



53828

The notes, tax anticipation warrants, or other evidences of indebtedness shall be signed by:

(a) The chairman of the board of supervisors and countersigned by the auditor and treasurer of the county or of the county having the largest area within the regional park district.

(b) The mayor, and countersigned by the city treasurer and chief accounting officer, for a city.

(c) The presiding officer of the legislative body, and countersigned by the officers performing the functions of auditor and treasurer of the municipal or public corporation or district.

(Amended by Stats. 1953, Ch. 1151.)



53829

The repayment of money borrowed by a county, city, or municipal or public corporation or district other than a school district, county board of education, or community college district constitutes a first lien and charge against the taxes levied for the fiscal year in which it was borrowed and shall be repaid from the first money received by the county, city, or municipal or public corporation or district other than a school district, county board of education, or community college district from the taxes.

(Amended by Stats. 1980, Ch. 447.)



53830

The repayment of money borrowed by any school district, county board of education, or community college district constitutes a first lien and charge against the taxes, revenue, and other income collected during the fiscal year in which the money was borrowed and shall be repaid from the first money received by such school district, county board of education, or community college district from the taxes, revenue, and income.

(Amended by Stats. 1980, Ch. 447.)



53830.5

(a) As to any notes, tax anticipation warrants, or other evidences of indebtedness issued by a school district, county board of education, or community college district pursuant to this article on or after January 1, 1993, the governing board may elect, by the adoption of a resolution by affirmative vote of the number of governing board members required for the adoption of the resolution described in Section 53825, to guarantee payment in accordance with the following:

(1) The governing board making the election authorized by this subdivision shall so notify the Controller. That notice shall include a schedule of payment for the notes, tax anticipation warrants, or other evidences of indebtedness, and shall identify the trustee appointed by the governing board for the purposes of paragraphs (2) and (3). For purposes of this section, “notes, tax anticipation warrants, or other evidences of indebtedness” means any debt with a maximum maturity not exceeding one year from the date of issue and a maturity date that is within the fiscal year of issue.

(2) If, for any reason, the funds otherwise available to the agency for any payment due under the terms of the notes, tax anticipation warrants, or other evidences of indebtedness will not be sufficient for that purpose at the time payment is required as to any one or more of the notes, tax anticipation warrants, or other evidences of indebtedness, the agency shall so notify the trustee. The trustee immediately shall communicate that information to the affected person or persons holding the notes, tax anticipation warrants, or other evidences of indebtedness, and to the Controller. If the agency is a school district, the trustee also shall communicate that information immediately to the county superintendent of schools.

(3) When the Controller receives from the trustee the notice described in paragraph (2), or the agency fails to make any payment of one or more of the notes, tax anticipation warrants, or other evidences of indebtedness at the time that payment is required, the Controller shall make one or more apportionments to the trustee, subject to paragraph (4), in a total amount equal to the amount of the required payment from moneys appropriated to the State School Fund, and the trustee thereupon shall make that payment. The Controller shall withhold the amount of any payment made under this paragraph, including reimbursement of the Controller’s administrative costs as determined under a schedule approved by the California Debt Advisory Commission, from any subsequent apportionment or apportionments to be made to the agency from the State School Fund.

(4) The amount apportioned to a trustee pursuant to paragraph (3) in any month shall not exceed the amount that otherwise would be apportioned to the agency for that month from the State School Fund. This paragraph does not prohibit the Controller from making two or more apportionments to a trustee pursuant to paragraph (3) as necessary to satisfy a required payment in accordance with that paragraph.

(5) The resolution shall state both of the following:

(A) That the agency maintains an overall positive fund equity as of the date of the adoption of the resolution, and that the governing board anticipates that the agency will maintain an overall positive fund equity at the end of the fiscal year in which the notes, tax anticipation warrants, or other evidences of indebtedness are issued. For purposes of this section, “overall positive fund equity” means that the sum of the cash available to the agency and its accounts receivable exceeds the amount of the accounts payable by the agency.

(B) That the governing board of the agency understands, in authorizing the Controller to make the payment described in paragraph (3) and, accordingly, to withhold certain funds that otherwise would be apportioned to the agency, that the nonpayment of salaries or other obligations of the agency may result.

(6) Upon the adoption of a resolution as described in this section by the governing board of a school district, that governing board shall file a copy of the resolution with the appropriate county superintendent of schools at least 20 days prior to the sale of any notes, tax anticipation warrants, or other evidences of indebtedness authorized pursuant to the resolution. At the request of the school district governing board, the county superintendent of schools may waive or reduce the 20-day requirement described in this paragraph.

(b) This section shall not be construed to obligate the State of California to make any payment to or on behalf of any school district, county board of education, or community college district from the State School Fund in any amount, or pursuant to any particular allocation formula, or to make any other payment to or on behalf of a school district, county board of education, or community college district, including, but not limited to, any payment in satisfaction of any debt or liability incurred or guaranteed by a school district, county board of education, or community college district pursuant to this section or any other provision of this article.

(c) This section shall not be applied so as to impair the obligation of any contract that is in effect as of January 1, 1993, in a manner that would violate either Section 9 of Article I of the California Constitution or Section 10 of Article I of the United States Constitution.

(d) Any apportionment made by the Controller pursuant to paragraph (3) of subdivision (a) shall be deemed to be an allocation to a school district for purposes of subdivision (b) of Section 8 of Article XVI of the California Constitution, and for purposes of Chapter 2 (commencing with Section 41200) of Part 24 of the Education Code.

(Amended by Stats. 1993, Ch. 589, Sec. 77. Effective January 1, 1994.)



53831

All such notes, tax anticipation warrants, or other evidences of indebtedness issued for funds borrowed prior to December 31st in any fiscal year shall be repaid not later than that date. All other evidences of indebtedness for funds borrowed in any fiscal year shall be repaid not later than May 30th of such fiscal year. Notes, tax anticipation warrants, or other evidences of indebtedness shall not be issued after December 31st in any fiscal year if funds borrowed prior to December 31st are not repaid prior to that date.

(Added by Stats. 1949, Ch. 81.)



53832

Loans made pursuant to this article shall be made solely for the purpose of anticipating income. In the case of a county, a city, or a municipal or public corporation or district other than a school district, county board of education, or community college district, the loans shall be made solely upon the credit of revenue from taxes provided for the fiscal year in which loans are made. In the case of a school district, county board of education, or community college district, the loans shall be made solely upon the credit of income and revenue provided for the fiscal year in which loans are made.

(Amended by Stats. 1980, Ch. 447.)



53833

The legislative body of each local agency may include in its budget, separately stated, amounts of anticipated disbursement to meet the interest to be paid on any funds borrowed pursuant to this article.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 7.4 - Securitized Limited Obligations Notes

53835

As used in this article, “special district” means any agency of the state for the local performance of governmental or proprietary functions within limited boundaries. “Special district” does not include any agency subject to Section 18 of Article XVI of the California Constitution, including any city, county, school district, or community college district, or any community redevelopment agency.

(Added by Stats. 2004, Ch. 114, Sec. 1. Effective January 1, 2005.)



53836

The powers conferred by this article are in addition to and alternative to any powers conferred by any other law for borrowing by a special district and any amount borrowed pursuant to this article shall not be considered in any limitation on the amount that may be borrowed by a special district under any other law.

(Added by Stats. 2004, Ch. 114, Sec. 1. Effective January 1, 2005.)



53837

(a) A special district may borrow money pursuant to this article, the indebtedness to be represented by a securitized limited obligation note or notes issued to the lender pursuant to this article.

(b) The money borrowed may be used and expended by the special district solely for the acquisition or improvement of land, facilities, or equipment.

(c) Any note issued pursuant to this article shall be exempt from all taxation within the state.

(Added by Stats. 2004, Ch. 114, Sec. 1. Effective January 1, 2005.)



53838

(a) A special district may issue securitized limited obligation notes after the adoption, by a four-fifths vote of all the members of the governing body, of a resolution reciting each of the following:

(1) That the resolution is being adopted pursuant to this subdivision.

(2) The purposes of incurring the indebtedness, and that the indebtedness shall be used solely for those purposes.

(3) The estimated amount of the indebtedness.

(4) The maximum amount of notes to be issued, and the source of revenue or revenues to be used to secure the limited obligation notes.

(5) The maturity date of the securitized limited obligation notes.

(6) The form of the securitized limited obligation notes.

(7) The manner of execution of the securitized limited obligation notes.

(b) The resolution may also provide for any of the following matters:

(1) Insurance for the securitized limited obligation notes.

(2) A schedule for the completion of the purposes for which the indebtedness was incurred.

(3) Procedures in the event of default, terms upon which the securitized limited obligation notes may be declared due before maturity, and the terms upon which that declaration may be waived.

(4) The rights, liabilities, powers, and duties arising upon the special district’s breach of any agreement with regard to the securitized limited obligation notes.

(5) The terms upon which the holders of the securitized limited obligation notes may enforce agreements authorized by this section.

(6) A procedure for amending or abrogating the terms of the resolution with the consent of the holders of a specified percentage of the securitized limited obligation notes. If the resolution contains this procedure, the resolution shall specifically state the effect of amendment upon the rights of the holders of all of the securitized limited obligation notes.

(7) The manner in which the holders of the securitized limited obligation notes may take action.

(8) Other actions necessary or desirable to secure the securitized limited obligation notes or tending to make the notes more marketable.

(c) The securitized limited obligation notes shall bear interest at a rate not exceeding the rate permitted under Article 7 (commencing with Section 53530) of Chapter 3.

(d) The securitized limited obligation notes may not mature later than 10 years after the date of the issuance of the notes.

(e) The total amount of the securitized limited obligation notes outstanding at any one time within a special district may not exceed the sum of two million dollars ($2,000,000).

(f) The agreement between the special district and the purchasers of the securitized limited obligation notes shall state that the notes are securitized limited obligation notes payable solely from specified revenue of the special district. The pledged revenue shall be sufficient to pay the following amounts annually, as they become due and payable:

(1) The interest and principal on the notes.

(2) All payments required for compliance with the resolution authorizing issuance of the notes or agreements with the purchasers of the notes.

(3) All payments to meet any other obligations of the special district that are charges, liens, or encumbrances on the pledged revenue.

(g) The securitized limited obligation notes are special obligations of the special district, and shall be a charge against, and secured by a lien upon, and payable, as to the principal thereof and interest thereon, from the pledged revenue. If the revenue described in the authorizing resolution is insufficient for the payment of interest and principal on the notes, the special district may make payments from any other funds or revenues that may be applied to their payment. The revenue and any interest earned on the revenue constitute a trust fund for the security and payment of the interest on and principal of the notes.

(h) So long as any securitized limited obligation notes or interest thereon are unpaid following their maturity, the pledged revenue and interest thereon may not be used for any other purpose.

(i) If the interest and principal on the securitized limited obligation notes and all charges to protect them are paid when due, the special district may expend the pledged revenue for other purposes.

(j) Securitized limited obligation notes of the same issue shall be equally secured.

(k) The general funds of the state and the special district are not liable for the payment of the principal of, or the interest on, the securitized limited obligation notes.

(l) The holders of the securitized limited obligation notes may not compel the exercise of the taxing power by the special district, other than the revenue pledged, or the forfeiture of the special district’s property.

(m) Every agreement shall recite in substance that the principal of, and interest on, the securitized limited obligation notes are payable solely from the revenue pledged to the payment of the principal and interest and that the special district is not obligated to pay the principal or interest except from the pledged revenue.

(Added by Stats. 2004, Ch. 114, Sec. 1. Effective January 1, 2005.)



53839

A special district shall not issue any securitized limited obligation notes after December 31, 2019, unless a later enacted statute that is enacted before December 31, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 201, Sec. 7. Effective January 1, 2015.)






ARTICLE 7.5 - Alternate Procedure for Temporary Borrowing

53840

It is hereby declared the intention of the Legislature by the enactment of this article to provide an alternative procedure under which short term loans may be procured by those counties in which the board of supervisors has declared it to be county policy to make advances of current operating requirements to subsidiary political subdivisions required by law to deposit their funds in the county treasury as such advances are authorized by the provisions of Section 25 of Article XIII of the State Constitution. In any such county the board of supervisors, upon recommendation of the county treasurer with the approval of the county auditor, may borrow on July 1st or thereafter such amounts as may be required to meet current obligations payable by the county treasury, pending collection of the revenue provided for the year in progress. Amounts so borrowed shall be evidenced by notes signed by the chairman of the board of supervisors, the county auditor and the county treasurer, and the liability created thereby shall be secured by a lien on all revenue to accrue to the county treasury from any source during the year then in progress.

(Amended by Stats. 1974, Ch. 544.)



53841

Any amounts borrowed by a county as provided in the preceding section shall not exceed 85 percent of the total of taxes levied for all purposes on said county’s tax roll for the next preceding fiscal year, and at no time during the year for which borrowed shall the unpaid total of the amounts so borrowed as shown by the auditor’s accounts at the close of any month be allowed to remain at more than 85 percent of the uncollected balance of taxes for the current year as shown by said accounts.

(Added by Stats. 1957, Ch. 706.)



53841.5

Proceeds of sales or funds set aside for the repayment of any notes issued pursuant to this article shall not be invested for a term that exceeds the term of the notes.

(Added by Stats. 1995, Ch. 784, Sec. 20. Effective January 1, 1996.)



53842

Amounts borrowed as above provided shall be entered to the credit of the county’s general reserve fund and may be used to make advances to operating funds in the county treasury as authorized by Section 25 of Article XIII of the State Constitution. Payment of the notes upon their due dates shall be made by warrants drawn by the county auditor on the general reserve fund.

(Amended by Stats. 1974, Ch. 544.)



53843

In any county which finds it necessary to borrow current operating requirements, as provided in the foregoing sections, the board of supervisors shall either:

(1) Advertise for bids by publication for two weeks in a newspaper of general circulation in the county, setting forth the date upon which the amount will be required, which shall be not less than three weeks following the date of the first publication, the amount required and the repayment date. Bids shall be opened at the time set forth in the notice which shall be during a regular meeting of the board; and the board, unless it rejects all bids, shall accept the bid which offers the loan to the county at the lowest net interest cost not in excess of 10 percent, or

(2) After finding that time is of the essence, direct the county treasurer to negotiate for a loan to the county and to solicit and receive bids without advertising for them. The board of supervisors, unless it rejects all bids, shall accept the bid which offers the loan to the county at the lowest net interest cost not in excess of 10 percent, or

(3) After finding that any political subdivision subject to this article periodically requires advances of current operating requirements prior to receipt of tax revenues, direct the county treasurer, upon request of such political subdivision, to solicit and receive bids for loans from time to time without advertising for them. The board of supervisors, unless it rejects all bids, shall accept the bid which offers the loan to the county at the lowest net interest cost not in excess of 10 percent.

(Amended by Stats. 1980, Ch. 278.)



53844

In any county which qualifies as set forth in Section 53840 to use the foregoing procedure for short-term financing, all interest payments on the loans may, in the discretion of the board of supervisors, be charged to the general fund of any district or fund for which loans have been made. All interest earned on funds in the county treasury shall be credited to said general fund of the county, excepting therefrom the interest on deposits of school districts which shall accrue to the general funds of the respective school districts, the interest earned on specific investments of a local agency as authorized by Section 53601 of this code or by Section 5007 of the Education Code, and moneys on deposit in court in eminent domain actions pursuant to Article 1 (commencing with Section 1255.010) of Chapter 6 of, or Article 2 (commencing with Section 1268.110) of Chapter 11 of, Title 7 of Part 3 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 1240.)






ARTICLE 7.6 - Temporary Borrowing

53850

(a) As used in this article, “local agency” means a county, city and county, city, school district of any type, community college district, county board of education, or any other municipal or public corporation or district.

(b) For purposes of this article only, “local agency” also includes a charter school. This subdivision does not make a charter school a local agency for any purpose other than for this article.

(Amended by Stats. 2012, Ch. 38, Sec. 73. Effective June 27, 2012.)



53851

The powers conferred by this article are in addition to and an alternative to any power conferred by any other law for borrowing by a local agency and any amount borrowed hereunder shall not be considered in any limitation on the amount which may be borrowed by any such local agency under any other law.

(Repealed and added by Stats. 1963, Ch. 748.)



53852

On or after the first day of any fiscal year a local agency may borrow money pursuant to this article, the indebtedness to be represented by a note or notes issued to the lender pursuant to this article. The money borrowed may be used and expended by the local agency for any purpose for which the local agency is authorized to use and expend moneys, including but not limited to current expenses, capital expenditures, investment and reinvestment, and the discharge of any obligation or indebtedness of the local agency.

(Amended by Stats. 1987, Ch. 1388, Sec. 1.4.)



53852.5

Proceeds of sales or funds set aside for the repayment of any notes issued pursuant to this article shall not be invested for a term that exceeds the term of the notes.

(Added by Stats. 1995, Ch. 784, Sec. 21. Effective January 1, 1996.)



53853

(a) The note or notes shall be issued pursuant to a resolution adopted by the legislative body of the local agency authorizing the issuance of the note or notes, except that the note or notes of a county board of education, school district, charter school, or community college district that has not been accorded fiscal accountability status pursuant to Section 1080, 42647, 42650, or 85266 of the Education Code shall be issued in the name of the school district, charter school, or community college district by the board of supervisors of the county, the county superintendent of which has jurisdiction over the school district, charter school, or community college district, as soon as possible following receipt of a resolution of the governing board or body of the school district, charter school, or community college district requesting the borrowing and the note or notes of a county board of education shall be issued in the name of the county board of education by the board of supervisors of the county as soon as possible following receipt of a resolution of the county board of education requesting that the county assist in that borrowing. The school district, charter school, community college district, or county board of education that submits that resolution to the county board of supervisors shall simultaneously provide a copy of the resolution to the county superintendent of schools and the county treasurer.

(b) Notwithstanding subdivision (a), if the appropriate county board of supervisors fails to authorize, by resolution, the issuance of a note or notes in the name of a county board of education, school district, charter school, or community college district as specified by that subdivision within 45 calendar days following its receipt of the resolution of the county board of education, the governing board of the school district or community college district, or the governing body of the charter school requesting that issuance, or if the county board of supervisors notifies the county board of education, school district, charter school, or community college district that it will not authorize that issuance within that 45-day period, then the note or notes may be issued by the county board of education, school district, charter school, or community college district in its name pursuant to the previously adopted resolution. The resolution adopted by the governing board or body of the school district, charter school, or community college district, or by the county board of education, shall not contain direction to the county treasurer for the investment of any proceeds of the note or notes while deposited in the county treasury, but may direct the investment of proceeds of the note or notes held by a trustee and any other amounts held by that trustee or pledged for repayment or security of the note or notes. This subdivision applies only in the case of a note or notes of a county board of education, school district, charter school, or community college district to be issued in conjunction with a note or notes of one or more other county board of education, school district, charter school, or community college district. A county board of supervisors, county treasurer, or county auditor shall not be deemed to have any fiduciary responsibility with regard to any note or notes issued pursuant to this subdivision. This subdivision shall not apply to a county board of education, school district, charter school, or community college district that is under the authority of a trustee as a result of accepting an emergency apportionment.

(c) Notes authorized to be issued may be issued from time to time as provided in the resolution. The resolution of the county board of education, school district, charter school, or community college district shall set forth the form and the manner of execution of the note or notes.

(Amended by Stats. 2012, Ch. 38, Sec. 74. Effective June 27, 2012.)



53854

Any note issued under this article may be negotiable, may be payable to order or to bearer and may be in any denomination. Such note shall be payable not later than the last day of the fiscal year in which it is issued; provided that such note may be made payable during the fiscal year succeeding the fiscal year in which issued, but in no event later than 15 months after the date of issue, when such note is payable only from revenue received or accrued during the fiscal year in which issued. Such note may bear interest not to exceed 10 percent per annum, payable as provided therein. Such interest may be represented by coupons attached to said note.

(Amended by Stats. 1980, Ch. 278.)



53855

The resolution authorizing the issuance of any note may provide that such note shall be subject to call and redemption prior to maturity, at the option of the local agency, at such price or prices as may be fixed in the resolution, not exceeding a premium of 3 percent of the par value of the note so subject to redemption. The resolution shall fix the method of giving notice of redemption to the holder of the note to be redeemed and the price or prices at which the note shall be subject to redemption. A note so subject to call and redemption prior to maturity shall contain a recital to that effect on its face, and no note shall be subject to call or redemption prior to its fixed maturity date unless it contains such recital.

(Repealed and added by Stats. 1963, Ch. 748.)



53856

Any taxes, income, revenue, cash receipts, or other moneys of the local agency, including moneys deposited in inactive or term deposits, may be pledged to the payment of the note or notes and the interest thereon, except, however, that no moneys which, when received by the local agency, will be encumbered for a special purpose may be pledged for the payment of the note or notes or the interest thereon unless an equivalent amount of the proceeds from said note or notes is set aside for and used for said special purpose. The resolution authorizing the issuance of the note or notes shall specify what taxes, income, revenue, cash receipts or other moneys are pledged for the payment thereof. The note or notes and the interest thereon shall be a first lien and charge against, and shall be payable from the first moneys received by the local agency from, such pledged moneys.

For the purposes of this section, “revenue” includes, but is not limited to, revenue from the state and federal governments.

(Amended by Stats. 1982, Ch. 274, Sec. 1. Effective June 16, 1982.)



53856.1

(a) The Board of Supervisors of Orange County, in the resolution authorizing the issuance of any note or notes, may provide that the board elects to guarantee payment of the note or notes in accordance with the following:

(1) If Orange County elects to participate under this section, it shall provide notice to the Controller of that election, which notice shall include a schedule for the repayment of principal and interest on the notes, and identify a note trustee appointed by Orange County for the purposes of this section.

(2) In the event that, for any reason, the funds made available pursuant to this article for the payment of principal and interest of the notes will not be sufficient for that purpose at the time payment on principal, interest, or both, is required as to any one or more of those notes, Orange County shall so notify the trustee. The trustee shall immediately communicate that information to the affected noteholders and to the Controller.

(3) When the Controller receives notice from the trustee as described in paragraph (2) that the funds made available pursuant to this article for the payment of principal and interest of the notes is not sufficient for that purpose at the time payment on principal, interest, or both, is required as to any one or more of those notes, the Controller shall make an apportionment to the trustee in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from moneys credited to the Motor Vehicle License Fee Account in the Transportation Tax Fund to which Orange County is entitled at that time under Chapter 5 (commencing with Section 11001) of Part 5 of Division 2 of the Revenue and Taxation Code, and shall thereupon reduce, by the amount of the payment, the subsequent allocation or allocations to which Orange County would otherwise be entitled under that chapter.

(4) As an alternate to the procedure set forth in paragraphs (2) and (3), Orange County may specify in the notice provided to the Controller pursuant to paragraph (1) a schedule of payments to be made on specified dates to the trustee, and the Controller shall, subject to the limitation in the second sentence of paragraph (3), make apportionments to the trustee in the amount of the required payments on the specified dates.

(b) This section shall not be construed to obligate the State of California to make any payment to Orange County from the Motor Vehicle License Fee Account in the Transportation Tax Fund in any amount or pursuant to any particular allocation formula, or to make any other payment to Orange County, including, but not limited to, any payment in satisfaction of any debt or liability incurred or guaranteed by Orange County in accordance with this section.

(Added by Stats. 1995, 2nd Ex. Sess., Ch. 2, Sec. 3. Effective May 15, 1995.)



53857

Notwithstanding the provisions in Section 53856, any note issued pursuant to this article shall be a general obligation of the local agency, and, to the extent not paid from the taxes, income, revenue, cash receipts or other moneys of the local agency pledged for the payment thereof shall be paid with the interest thereon from any other moneys of the local agency lawfully available therefor; provided, however, that any tax levied by a county for interest on notes for borrowed money shall be in addition to all other taxes and shall not be less than sufficient to pay the interest on notes for borrowed money as is to become due before the time for making the next general tax levy.

(Amended by Stats. 1972, Ch. 1384.)



53858

Notes shall not be issued pursuant to this article in any fiscal year in an amount which, when added to the interest payable thereon, shall exceed 85 percent of the estimated amount of the then uncollected taxes, income, revenue, cash receipts, and other moneys of the local agency which will be available for the payment of said notes and the interest thereon; provided, however, that to the extent that any principal of or interest on such notes is secured by a pledge of the amount in any inactive or term deposit of the local agency, the term of which will terminate during said fiscal year, such principal and interest may be disregarded in computing said limit.

For the purposes of this section, “revenue” includes, but is not limited to, revenue from the state and federal governments.

(Amended by Stats. 1982, Ch. 274, Sec. 2. Effective June 16, 1982.)






ARTICLE 7.7 - Grant Anticipation Notes

53859

As used in this article: (a) “local agency” means county, city and county, city, school district, community college district, or any other municipal or public corporation or district.

(b) “Grant anticipation note” means a note issued upon the security of specified accounts receivable from state or federal governments, including, without limitation, grants, loans, or a combination of both, for which funds have been appropriated and committed to a local agency.

(c) “Loan” includes, but is not limited to, a borrowing by a local agency represented or to be represented by bonds of a local agency.

(Amended by Stats. 1978, Ch. 637.)



53859.01

The powers conferred by this article are in addition to and alternative to any powers conferred by any other law for borrowing by a local agency and any amount borrowed hereunder shall not be considered in any limitation on the amount which may be borrowed by any such local agency under any other law.

(Added by Stats. 1972, Ch. 552.)



53859.02

(a) A local agency may borrow money pursuant to this article, the indebtedness to be represented by a grant anticipation note or notes issued to the lender pursuant to this article. The money borrowed may be used and expended by the local agency solely for the purpose for which the grant or loan is to be received.

(b) Proceeds of sales or funds set aside for the repayment of any notes issued pursuant to this article shall not be invested for a term that exceeds the term of the notes.

(Amended by Stats. 1995, Ch. 784, Sec. 22. Effective January 1, 1996.)



53859.03

The grant anticipation note or notes shall be issued pursuant to a resolution authorizing the issuance thereof, adopted by the legislative body of the local agency, except that the note or notes of a school or community college district shall be issued in the name of the school or community college district by the board of supervisors of the county whose county superintendent of which has jurisdiction over the school or community college district, as soon as possible following receipt of a resolution of the governing board of the school or community college district requesting the borrowing. Grant anticipation notes authorized to be issued may be issued from time to time as provided in such resolution. The resolution shall set forth the form and the manner of execution of the grant anticipation note or notes.

(Added by Stats. 1972, Ch. 552.)



53859.04

Any grant anticipation note issued under this article may be negotiable or may be payable to order or to bearer and may be in any denomination. Except as limited by the Constitution of the State of California, such note shall be payable not later than 36 months after the date of issue and shall be payable solely, except as provided in Section 53859.07, from committed and appropriated funds of grants or loans of the state or federal government to the local agency that the granting or loaning authority states shall be paid on specified dates or events within a 36-month period from the dating of the grant anticipation notes issued. Such note may be sold at public or private sale at a discount of not to exceed 2 percent of the par value thereof. Such note may bear interest not to exceed 10 percent per annum, payable as provided on its face. Such interest may be represented by coupons attached to such note or notes.

In those instances where the Constitution of the State of California limits a local agency from incurring an indebtedness or liability in any year which is in excess of income and revenue for that year, a note or notes issued pursuant to this article may be made payable during the fiscal year next succeeding the fiscal year in which they have been issued, but in no event later than 15 months after the date of issue; provided that such note or notes shall be payable only from income and revenue received or accrued during the fiscal year in which the note or notes were issued.

(Amended by Stats. 1980, Ch. 278.)



53859.05

The resolution authorizing the issuance of any note may provide that such note shall be subject to call and redemption prior to maturity, at the option of the local agency, at such price or prices as may be fixed in the resolution, not exceeding a premium of 3 percent of the par value of the note so subject to redemption. The resolution shall fix the method of giving notice of redemption to the holder of the note to be redeemed and the price or prices at which the note shall be subject to redemption. A note so subject to call and redemption prior to maturity shall contain a recital to that effect on its face, and no note shall be subject to call or redemption prior to its fixed maturity date unless it contains such recital.

(Added by Stats. 1972, Ch. 552.)



53859.06

Grant or loan funds from the state or federal government for any legally authorized capital improvement for which the local agency is authorized to expend moneys, when stated by the granting or loaning authority to be committed, appropriated and payable to the local agency on a specified date or dates, or event or events, shall be pledged for the payment of the grant anticipation note or notes and the interest thereon. The note or notes and the interest thereon are a first lien upon and charge against the grant or loan funds.

(Amended by Stats. 1978, Ch. 637.)



53859.07

Notwithstanding the provisions of Sections 53854 and 53856, any note issued pursuant to this article to the extent not paid from grant or loan funds of the local agency pledged for the payment thereof, shall be paid with the interest thereon to the extent permitted by law from any taxes, income, revenue, cash receipts, or other moneys of local agency lawfully available therefor. Taxes, income, revenue, cash receipts or other moneys of the local agency lawfully available to pay a loan may be used to pay any note issued in anticipation of such loan, pending the granting of the loan.

(Amended by Stats. 1978, Ch. 637.)



53859.08

A grant or loan anticipation note or notes shall not be issued pursuant to this article in an amount at any time outstanding which shall exceed 95 percent of the grant or loan funds stated in writing by the granting or loaning authority as committed, appropriated and that shall be paid on a specified date or dates, or event or events, within a 36-month period from the dating of such notes.

(Amended by Stats. 1978, Ch. 637.)






ARTICLE 8 - Delinquent Assessment Acquisition and Sales Law of 1915

53860

This article may be cited as the “Delinquent Assessment Acquisition and Sale Law of 1915.”

(Added by Stats. 1949, Ch. 81.)



53861

As used in this article, “local agency” means city, county, municipality, or political subdivision.

(Added by Stats. 1949, Ch. 81.)



53862

To the exclusion of other bidders, a local agency may acquire any accrued lien, or property required to be sold for nonpayment of an assessment or delinquency incurred by the nonpayment of an assessment, if all the following conditions exist:

(a) The local agency has instituted a proceeding for the construction or maintenance of a public improvement or for the acquisition of necessary land or property.

(b) The cost of the construction, acquisition, or maintenance of such improvement or land or property is required by law to be paid for by an assessment levied upon property benefited by the improvement pursuant to the law under which the improvement is constructed, acquired, or maintained.

(c) The law provides for the sale of the property upon which any such assessment is levied for nonpayment.

(Added by Stats. 1949, Ch. 81.)



53863

The legislative body may designate one of its officers to act for it at the sale.

(Added by Stats. 1949, Ch. 81.)



53864

A lien or property acquired by a local agency pursuant to this article may be released, assigned, sold, or otherwise disposed of by it pursuant to ordinance.

(Added by Stats. 1949, Ch. 81.)



53865

The local agency shall not release, assign, sell or dispose of any such lien or property unless there is first paid to it a sum of money at least equal to the total of the amount paid for the lien or property by it, all accrued penalties and delinquencies, and necessary expenses incurred.

(Added by Stats. 1949, Ch. 81.)



53866

If after public notice the lien or property cannot be sold for that total, the legislative body may by a four-fifths vote sell the lien or property for the best price obtainable.

(Added by Stats. 1949, Ch. 81.)



53867

If by resolution adopted by a four-fifths vote the legislative body determines that the property cannot be sold for a sum of money at least equal to the total of the amount paid, all accrued penalties and delinquencies, and necessary expenses incurred, the local agency may sell the property or lien for less than such total but not less than the fair market value of the property or lien as determined by the legislative body.

(Added by Stats. 1949, Ch. 81.)



53868

The legislative body shall determine the fair market value of the property or lien and that value is the minimum price receivable on the sale.

(Added by Stats. 1949, Ch. 81.)



53869

By ordinance or resolution the legislative body may provide the notice and the procedure of sale by which the lien or property may be sold and whether the sale shall be for cash or on terms.

(Added by Stats. 1949, Ch. 81.)



53870

The notice shall specify:

(a) The time and place of sale.

(b) The office of the legislative body or clerk thereof where a description of the property may be ascertained.

(Added by Stats. 1949, Ch. 81.)



53871

The notice shall be published at least once in a newspaper of general circulation published in the county where is located any part of the property which, or the lien on which, is to be sold.

(Added by Stats. 1949, Ch. 81.)



53872

The sale shall be not less than twenty-one days after publication of the notice and shall be at public auction.

(Added by Stats. 1949, Ch. 81.)



53873

On the execution of the deed in a sale for cash or on the execution of an agreement for sale in a sale on terms, all rights to redeem the property from delinquency are terminated.

(Added by Stats. 1949, Ch. 81.)



53874

The deed or agreement is prima facie evidence of regularity of all proceedings from the assessment of the property to and including the execution of the deed or agreement.

(Added by Stats. 1949, Ch. 81.)



53875

On default of the purchaser in a sale on terms, the right to redeem is revived.

(Added by Stats. 1949, Ch. 81.)



53876

A local agency may provide and expend a fund or expend money from the general fund to purchase or acquire an accrued lien or property required to be sold for the nonpayment of an assessment or a delinquency incurred by the nonpayment of an assessment.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 8.5 - Notification of Subordinate Interests

53880

Notwithstanding any other provision of law, before a water district, as defined in Section 20200 of the Water Code, takes an action that will terminate another party’s interest in real property as the means of collecting or enforcing delinquent assessments, fees, charges, or other levies, the district shall make a reasonable effort to ascertain the names and addresses of each holder of an interest in the delinquent property that would be terminated by the district. The district shall then provide each interest holder not less than 45 days’ notice, by certified mail, at that party’s last known address, of the intent of the district to take action that would terminate the party’s interest in the delinquent property.

(Added by Stats. 2004, Ch. 97, Sec. 1. Effective January 1, 2005.)



53881

For purposes of this article, a district shall be deemed to have made a reasonable effort to ascertain the names and addresses of each party holding an interest in delinquent property if it obtains a title guarantee, lot book guarantee, or similar guarantee from a title company, or searches the official records of the county in which the delinquent property is located. The cost of ascertaining the names and addresses of each party, including without limitation, the costs of any guarantees obtained from title companies, shall be added to the amount of the delinquency that shall be paid in order to cure the delinquency or redeem the delinquent property, or both.

(Added by Stats. 2004, Ch. 97, Sec. 1. Effective January 1, 2005.)



53882

A district that complies with this article shall not be deemed to have denied any party to which notice is required to be given by this article, due process in connection with the termination of that party’s interest in the delinquent property resulting from the action of the district as to which notice was provided. A district required by other statutes governing that district to provide notice to each holder of an interest in delinquent property that would be terminated by virtue of an action by the district taken as the means of collecting or enforcing delinquent assessments, fees, charges, or other levies, shall be deemed to have complied with those statutes if notice is provided in accordance with this article.

(Added by Stats. 2004, Ch. 97, Sec. 1. Effective January 1, 2005.)



53883

This article applies only to requirements to give notice to third parties and not to existing statutory requirements to give notice to the owner of the real property as shown on the most recent assessment roll.

(Added by Stats. 2004, Ch. 97, Sec. 1. Effective January 1, 2005.)






ARTICLE 9 - Financial Reports

53890

As used in this article, “local agency” means any city, county, any district, and any community redevelopment agency required to furnish financial reports pursuant to Section 12463.1 or 12463.3.

(Amended (as amended by Stats. 1984, Ch. 1523) by Stats. 1990, Ch. 1608, Sec. 4.)



53891

The officer of each local agency who has charge of the financial records shall furnish to the Controller a report of all the financial transactions of the local agency during the next preceding fiscal year. The report shall be furnished within 90 days after the close of each fiscal year and shall be in the form required by the Controller. If the report is filed in electronic format as prescribed by the Controller, the report shall be furnished within 110 days after the close of each fiscal year. However, whenever a local agency files annual financial materials with the Office of Statewide Health Planning and Development or any successor thereto pursuant to Section 128735 of the Health and Safety Code, the audited report shall be furnished within 120 days after the close of each fiscal year. Further, whenever a community redevelopment agency files an annual report with the Controller pursuant to Section 33080 of the Health and Safety Code, the report shall be furnished within six months of the end of the agency’s fiscal year.

The Controller shall prescribe uniform accounting and reporting procedures that shall be applicable to all local agencies except cities, counties, and school districts, and except for local agencies that substantially follow a system of accounting prescribed by the Public Utilities Commission of the State of California or the Federal Energy Regulatory Commission. The procedures shall be adopted under the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2. The Controller shall prescribe the procedures only after consultation with and approval of a local governmental advisory committee established pursuant to Section 12463.1. Approval of the procedures shall be by majority vote of the members present at a meeting of the committee called by the chairperson thereof.

(Amended by Stats. 2012, Ch. 162, Sec. 69. Effective January 1, 2013.)



53891.1

In lieu of the report required in Section 53891, hospital districts may submit to the Controller copies of any annual financial reports which the hospitals are required to submit to the California Health Facilities Commission or any portion thereof acceptable to the Controller, together with any supplemental report containing additional information as required by the Controller.

(Added by Stats. 1983, Ch. 1077, Sec. 3.)



53892

The report shall state all of the following:

(a) The aggregate amount of taxes levied and assessed against the taxable property in the local agency, which became due and payable during the next preceding fiscal year.

(b) The aggregate amount of taxes levied and assessed against this property collected by or for the local agency during the fiscal year.

(c) The aggregate income during the preceding fiscal year, a general statement of the sources of the income, and the amount received from each source.

(d) The total expenditures made by administrative departments during the preceding fiscal year, a general statement of the purposes of the expenditures, and the amounts expended by each department.

(e) The assessed valuation of all of the taxable property in the local agency as set forth on the assessment roll of the local agency equalized for the fiscal year, or, if the officers of the county in which the city or district is situated have collected for the city or district the general taxes levied by the city or district for the fiscal year, the assessed valuation of all taxable property in the city or district as set forth on the assessment rolls for the county equalized for the fiscal year.

(f) The information required by Section 53892.2, as of the end of the fiscal year.

(g) The approximate population at the close of the fiscal year and the population as shown by the last regular federal census.

(h) Other information that the Controller requires.

(i) Any other matters necessary to complete and keep current the statistical information on assessments, revenues, and taxation, collected and compiled by any Senate or Assembly committee on revenue and taxation.

(j) In the case of cities, the information required by Section 53892.3.

(k) In the case of community redevelopment agencies, the information required by subdivisions (a), (b), and (g) of Section 33080.1 of the Health and Safety Code. The Controller shall forward the information required pursuant to subdivision (c) of Section 33080.1 of the Health and Safety Code to the Department of Housing and Community Development for publication pursuant to Section 33080.6 of that code.

(l) The annual compensation of a local agency’s elected officials, officers, and employees in accordance with reporting instructions developed by the Controller pursuant to Section 53891 in consultation with affected local agencies. This subdivision shall not apply to a federal officer or employee serving in an official federal capacity in a local agency.

(Amended by Stats. 2014, Ch. 894, Sec. 2. Effective January 1, 2015.)



53892.1

For the purpose of permitting the compilation of the financial transactions of school districts by the Controller as required by Section 12463, the Superintendent of Public Instruction shall make available to the Controller, on an as-needed basis and in the time, manner, and format as prescribed by the Controller, data and other matters required by this article by the Controller. The Superintendent shall derive the data and other matters required for purposes of this article by the Controller from reports furnished by school districts or by county officials to the Superintendent as provided by law. No school district or county superintendent of schools shall be required to furnish separate reports to the Controller by the provisions of this article. The Superintendent shall furnish average daily attendance or enrollment data in lieu of the general population data required of counties and other municipal corporations by this article. The Superintendent shall add to the report forms furnished by him or her items or other matters as may be agreed by the Superintendent and the Controller to be needed for the purposes of this article.

(Amended by Stats. 2012, Ch. 330, Sec. 12. Effective January 1, 2013.)



53892.2

Pursuant to Section 53892, the report shall also contain the following information:

(a) For all issues of general obligation bonds, revenue bonds, improvement district bonds, limited obligation bonds, and special assessment bonds state:

(1) The purpose of the bonds.

(2) The amount of issued and unmatured bonds.

(3) The amount of any delinquent principal and interest payments which are due upon issued and matured bonds.

(4) The amount of authorized but unissued bonds.

(b) For each issue of general obligation bonds and improvement district bonds where the revenues of any revenue-producing enterprise have been pledged as additional security for such bonds, state the nature and extent of such pledge.

(c) For each issue of revenue bonds where any income, other than the revenues of the enterprise financed by said revenue bonds, has been pledged as additional security for said bonds, state the nature and extent of such pledge.

(d) For each issue of improvement district bonds state the assessed valuation of all taxable property in such improvement district, determined in the manner provided in subdivision (e) of Section 53892.

(e) For each issue of limited obligation bonds, state the nature and source of taxes from which principal and interest is payable.

(f) For special assessment bonds which are payable, directly or indirectly, from any source other than special assessments, state the nature and extent of such sources.

(g) For all lease-obligations state:

(1) The purpose of the lease-obligation.

(2) The nature of the lease-obligation, whether by lease, contract, or otherwise, and the parties thereto.

(3) The person, partnership, corporation, legal entity or governmental agency providing any moneys expended for making any acquisition or improvement authorized or required for the purpose of such lease-obligation.

(4) The total future rentals or other payments which would be required if the local agency completed the unexpired term of the lease-obligation.

(h) For construction financed by the United States or the State of California pursuant to a contract with, or a loan or grant to, the local agency:

(1) The date or purpose of the contract or grant.

(2) The maximum repayment obligation under the contract, and the amount expended by the United States or the State of California to date.

(3) The estimated payment schedule.

(4) The payments to date and delinquencies, if any.

The following definitions shall apply to this section:

“Bonds” means all bonds, warrants, notes or other evidences of indebtedness or liability for which the reporting local agency is liable for payment of principal and interest thereon.

“General obligation bonds” means bonds payable, both principal and interest, from the proceeds of ad valorem taxes or ad valorem assessments which may be levied within the entire territory of the local agency, without limitation as to rate or amount, upon all property subject to taxation or assessment.

“Revenue bonds” means bonds issued by a local agency payable, both principal and interest, from the revenues of a revenue-producing enterprise.

“Improvement district bonds” means bonds payable, both principal and interest, from the proceeds of ad valorem taxes or ad valorem assessments which may be levied within a fixed and defined portion or portions of the local agency, without limitation as to rate or amount, upon all property subject to taxation or assessment.

“Limited obligation bonds” means any bonds payable, both principal and interest, from any taxes, other than taxes or assessments levied upon property.

“Special assessment bonds” means any bonds issued to represent unpaid assessments upon lands in an area fixed and defined by the local agency, the lands within such area being specially benefited by and assessed or to be assessed to pay the costs and expenses of a public acquisition or improvement.

“Lease-obligations” means (i) leases for a term of more than 10 years under which the local agency is the lessee and has the right, by option or otherwise, to acquire ownership of the property leased or (ii) contracts whereby a local agency is obligated to make installment payments for a period of more than 10 years for an acquisition or improvement, such payments being made from a special fund, provided, that revenue bonds or any contract, indenture, resolution or ordinance providing for the issuance of revenue bonds shall not be deemed a lease-obligation.

The information required by this section shall be submitted in such form and detail as may be prescribed by the uniform reporting procedures adopted pursuant to Section 53891.

(Added by Stats. 1967, Ch. 1138.)



53892.3

Pursuant to Section 53892, the report shall, in the case of cities, also contain the following information:

(a) Total expenditures made during the next preceding fiscal year for the construction of public projects other than streets and highways.

(b) The total amount expended pursuant to competitive bidding during the next preceding fiscal year for the construction of public projects other than streets and highways.

The Legislature declares that in enacting this section there is no express or implied obligation on the part of cities to include costs of administrative overhead or any costs other than those directly expended for construction of public projects.

(Added by Stats. 1969, Ch. 212.)



53893

Upon the completion of the report the legislative body shall cause copies of the report to be prepared and the clerk of the legislative body shall furnish a copy to any person requesting it. A charge not to exceed twenty-five cents ($0.25) for each copy may be imposed.

(Added by Stats. 1949, Ch. 1521.)



53894

An officer of a local agency wilfully and knowingly rendering a false report is guilty of a misdemeanor.

(Added by Stats. 1949, Ch. 1521.)



53895

(a) An officer of a local agency who fails or refuses to make and file his or her report within 20 days after receipt of a written notice of the failure from the Controller shall forfeit to the state:

(1) One thousand dollars ($1,000), in the case of a local agency with total revenue, in the prior year, of less than one hundred thousand dollars ($100,000), as reported in the Controller’s annual financial reports.

(2) Two thousand five hundred dollars ($2,500) in the case of a local agency with total revenue, in the prior year, of at least one hundred thousand dollars ($100,000) but less than two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(3) Five thousand dollars ($5,000) in the case of a local agency with total revenue, in the prior year, of at least two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(b) (1) Upon the request of the Controller, the Attorney General shall prosecute an action for the forfeiture in the name of the people of the State of California.

(2) Upon a satisfactory showing of good cause, the Controller may waive the penalties for late filing provided in this section.

(Amended by Stats. 2003, Ch. 86, Sec. 3. Effective January 1, 2004.)



53895.5

(a) An officer of a community redevelopment agency who fails or refuses to make and file his or her report within 20 days after receipt of a written notice of the failure from the Controller shall forfeit to the state:

(1) One thousand dollars ($1,000) in the case of a community redevelopment agency with total revenue, in the prior year, of less than one hundred thousand dollars ($100,000), as reported in the Controller’s annual financial reports.

(2) Two thousand five hundred dollars ($2,500) in the case of a community redevelopment agency with total revenue, in the prior year, of at least one hundred thousand dollars ($100,000), but less than two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(3) Five thousand dollars ($5,000) in the case of a community redevelopment agency with total revenue, in the prior year, of at least two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(b) An officer of a community redevelopment agency who fails or refuses to make and file his or her report within 20 days after receipt of a written notice of the failure from the Controller in the second or more consecutive year shall forfeit to the state:

(1) Two thousand dollars ($2,000) in the case of a community redevelopment agency with total revenue, in the prior year, of less than one hundred thousand dollars ($100,000), as reported in the Controller’s annual financial reports.

(2) Five thousand dollars ($5,000) in the case of a community redevelopment agency with total revenue, in the prior year, of at least one hundred thousand dollars ($100,000), but less than two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(3) Ten thousand dollars ($10,000) in the case of a community redevelopment agency with total revenue, in the prior year, of at least two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(c) In the case of a community redevelopment agency that fails or refuses to make and file its report within 20 days after receipt of a written notice of the failure from the Controller in the third or more consecutive year, the Controller shall conduct or cause to be conducted an independent financial audit report consistent with the requirements of Section 33080.1 of the Health and Safety Code. The community redevelopment agency shall reimburse the Controller for the cost of complying with this subdivision. The community redevelopment agency shall not use any of the funds in the Low and Moderate Income Housing Fund to reimburse the Controller.

(d) (1) Upon the request of the Controller, the Attorney General shall prosecute an action for the forfeiture in the name of the people of the State of California.

(2) Upon a satisfactory showing of good cause, the Controller may waive the penalties for late filing provided in this section.

(e) A community redevelopment agency that makes a forfeiture or payment pursuant to this section shall still file the report required pursuant to Section 53891.

(Amended by Stats. 2004, Ch. 183, Sec. 174. Effective January 1, 2005.)



53895.7

(a) For the purpose of this section, “agency” means any agency or entity formed pursuant to the Joint Exercise of Powers Act (Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1) that issues conduit revenue bonds.

(b) An officer of an agency who fails or refuses to make and file his or her report pursuant to this article within 20 days after receipt of a written notice of the failure from the Controller shall forfeit to the state:

(1) One thousand dollars ($1,000) in the case of an agency with total revenue, in the prior year, of less than one hundred thousand dollars ($100,000), as reported in the Controller’s annual financial reports.

(2) Two thousand five hundred dollars ($2,500) in the case of an agency with total revenue, in the prior year, of at least one hundred thousand dollars ($100,000), but less than two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(3) Five thousand dollars ($5,000) in the case of an agency with total revenue, in the prior year, of at least two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(c) An officer of an agency who fails or refuses to make and file his or her report within 20 days after receipt of a written notice of the failure from the Controller in the second or more consecutive year shall forfeit to the state:

(1) Two thousand dollars ($2,000) in the case of an agency with total revenue, in the prior year, of less than one hundred thousand dollars ($100,000), as reported in the Controller’s annual financial reports.

(2) Five thousand dollars ($5,000) in the case of an agency with total revenue, in the prior year, of at least one hundred thousand dollars ($100,000), but less than two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(3) Ten thousand dollars ($10,000) in the case of an agency with total revenue, in the prior year, of at least two hundred fifty thousand dollars ($250,000), as reported in the Controller’s annual financial reports.

(d) In the case of an agency that fails or refuses to make and file its report within 20 days after receipt of a written notice of the failure from the Controller in the third or more consecutive year, the Controller shall conduct, or cause to be conducted, an independent financial audit report consistent with the requirements of Section 6505. The agency shall reimburse the Controller for the cost of complying with this subdivision.

(e) (1) Upon the request of the Controller, the Attorney General shall prosecute an action for the forfeiture in the name of the people of the State of California.

(2) Upon a satisfactory showing of good cause, the Controller may waive the penalties for late filing provided in this section.

(f) An agency that makes a forfeiture or payment pursuant to this section shall still file the report required pursuant to Section 53891.

(Added by Stats. 2009, Ch. 557, Sec. 6. Effective January 1, 2010.)



53896

An officer of a local agency wilfully refusing to make such a report is guilty of a misdemeanor.

(Added by Stats. 1949, Ch. 1521.)



53897

Whenever, under the provisions of Section 12463.1, reports of financial transactions are required to be furnished to the Controller from districts which make comprehensive annual financial reports to the State Treasurer, the provisions of this article shall be satisfied if a copy of the report to the State Treasurer is furnished to the Controller within the time limits specified herein.

(Amended by Stats. 1971, Ch. 214.)






ARTICLE 10 - Local Filing of Financial Reports

53900

As used in this article, “local agency” means city and any district other than school districts required by the Advisory Committee and the Controller to furnish financial reports pursuant to Section 12463.1.

(Repealed and added by Stats. 1969, Ch. 1170.)



53901

Unless exempted by the county auditor 60 days after the beginning of its fiscal year, every local agency, including every special purpose assessing or taxing district with the county shall file with the county auditor of the county in which it conducts its principal operations, a copy of its annual budget. The county auditor shall hold on file the annual budget of such special purpose assessing or taxing district or local agency for public inspection at all reasonable hours. If a local agency or special purpose assessing or taxing district does not have a formal budget, it shall file a listing of its anticipated revenues, together with its expenditures and expenses for the fiscal year in progress. The county auditor shall hold on file such statement for public inspection at all reasonable hours.

(Amended by Stats. 1993, Ch. 1195, Sec. 14. Effective January 1, 1994.)






ARTICLE 10.5 - Local Agency Internet Posting of Financial Information

53908

(a) If a local agency, that is required to report to the Controller under Section 53891, maintains an Internet Web site, it shall post, in a conspicuous location on its Internet Web site, information on the annual compensation of its elected officials, officers, and employees that is submitted to the Controller under Section 53891.

(b) A local agency may comply with subdivision (a) by posting, in a conspicuous location on its Internet Web site, a link to the Controller’s Government Compensation in California Internet Web site.

(Added by Stats. 2014, Ch. 894, Sec. 3. Effective January 1, 2015.)






ARTICLE 11 - Payment of Claims

53910

In addition to any other provision of law for the issuance and payment of warrants of any county, city and county, city, district, or other political subdivision of the state, the governing body thereof, or, in the case of school districts not issuing their own warrants, the governing body of the appropriate issuing officer, may by resolution authorize practices with respect to form, issuance, delivery, endorsement and payment of warrants it deems convenient, efficient and in the public interest, conforming substantially to those practices specified in Sections 53911, 53912, 53913, or 53915.

(Amended by Stats. 1988, Ch. 144, Sec. 3.)



53911

The governing body may authorize the use of check-warrant forms, to be drawn by its appropriate warrant issuing officer or officers upon the custodian of its funds, so prepared that the custodian may, by subscribing a direction to the depository of the funds to pay the funds to the order of the payee, convert the instrument to a check or, by subscribing an endorsement that the warrant is not paid for want of funds, convert the instrument to an interest bearing warrant and the governing body may direct that check-warrants shall not be delivered to the payees named therein until the direction or indorsement has been subscribed by the custodian of its funds.

(Added by Stats. 1961, Ch. 548.)



53912

The governing body, or, in the case of school districts not issuing their own warrants, the governing body of the appropriate issuing officer, may provide that when funds are available for the payment of approved claims, the approval of claims for payment shall, without the issuance of any warrant, be authority to the custodian of its funds to pay the claims by check or electronic transfer. Registers and transfers shall contain substantially the same information as required by law to be maintained for a warrant.

(Amended by Stats. 1988, Ch. 144, Sec. 4.)



53913

When authorized by the governing body, the custodian of funds may direct the depository of the funds to pay any warrant drawn upon the custodian upon presentment of the warrant to the depository, to the same extent and with the same effect as though the warrant were a check drawn upon the depository by the custodian. The direction shall be in writing and shall identify by name and signature the warrant issuing officer or officers and the depository may rely upon such direction and identification in the payment of warrants.

(Added by Stats. 1961, Ch. 548.)



53914

Nothing contained in this chapter (commencing with Section 53910) shall be construed as requiring any county, city and county, city, district or other political subdivision or any custodian of public funds to exercise any of the powers conferred by this chapter.

(Added by Stats. 1961, Ch. 548.)






ARTICLE 11.5 - Destruction of Bonds Previously Paid and Canceled

53920

As used in this article:

(a) “Local agency” means city, county, or other public or municipal corporation.

(b) “Fiscal agent” means any bank within or without the State which is authorized to pay the principal and interest of bonds of any local agency.

(Added by Stats. 1961, Ch. 116.)



53921

Under such conditions as the treasurer of a local agency fixes, with the approval of the legislative body, he, or fiscal agents, or other duly authorized agents, may destroy or cremate any or all bonds and any or all coupons pertaining thereto which have been previously paid or canceled.

(Added by Stats. 1961, Ch. 116.)






ARTICLE 12 - Proceeds of Sale for Taxes or Assessments

53925

This article shall govern the distribution of proceeds of any sale by a local agency of real property for taxes or special assessments, except where the sale is conducted and the proceeds are accounted for as provided in Division 1 (commencing with Section 101) of the Revenue and Taxation Code.

(Added by Stats. 1977, Ch. 648.)



53926

There shall first be distributed to the general fund of the agency conducting the sale for its costs, one hundred fifty dollars ($150) for all or any portion of each separately valued parcel of real property, and amounts to reimburse the agency for the costs of advertising the sales.

(Added by Stats. 1977, Ch. 648.)



53927

After satisfaction of the amount specified in Section 53926, the proceeds shall be distributed as follows:

(a) An amount of the proceeds up to but no greater than the amount required, at the time of sale by the agency, to redeem the property from the sale shall be distributed as follows:

(1) A pro rata share shall be distributed to each assessment fund in an amount bearing the same proportion as the assessment due each fund bears to the total amount of taxes and assessments necessary to redeem the property at the time of sale by the agency.

(2) The remaining balance of the proceeds to be distributed under this section shall be distributed to each tax fund in an amount bearing the same proportion to the balance remaining as the tax rate for each fund bears to the total tax rate applicable to the property for the fiscal year preceding that in which the property was sold by the agency.

(b) After satisfaction of the amounts specified in subdivision (a), an amount of the proceeds necessary to satisfy current taxes and assessments and applicable penalties and costs thereon shall be distributed as if the property had not been sold by any agency for collection of taxes or special assessments.

(Added by Stats. 1977, Ch. 648.)



53928

After satisfaction of the amounts distributed under Sections 53926 and 53927, any excess in the proceeds shall be deposited by the agency conducting the sale in a delinquent tax sale trust fund. The excess proceeds shall be retained in such fund on account of, and may be claimed by, parties of interest in the property as provided in Section 53929. At the expiration of one year following the execution of the deed to the purchaser, any excess proceeds not claimed under Section 53929 shall be distributed as provided in paragraph (2) of subdivision (a) of Section 53927.

(Added by Stats. 1977, Ch. 648.)



53929

Any party of interest in the property at the time of sale for taxes or special assessments may file with the agency conducting the sale a claim for excess proceeds any time prior to the expiration of one year following the execution of the deed to the purchaser.

The claims shall contain any information and proof deemed necessary by the governing body of the agency conducting the sale to establish the claimant’s rights to all or any portion of the excess proceeds.

No sooner than one year following the execution of the deed to the purchaser, and if the excess proceeds have been claimed by any party of interest as provided herein, such excess proceeds shall be distributed on order of the governing body of the agency conducting the sale to the parties of interest in the order of priority set forth in subdivisions (a) and (b). For the purposes of this article, parties of interest and their order of priority are:

(a) First, lienholders of record prior to the property being sold for taxes or assessments, in the order of their priority, as to liens that were extinguished by such sale; and

(b) Then, any person who would be established with title to all or any portion of the property by redemption of such property immediately prior to the sale.

In the event more than one party of interest, as defined in subdivisions (a) and (b) of this section, file claims for the excess proceeds as provided herein, the governing body of the agency conducting the sale shall give all claimants opportunity for a hearing to establish the priority and extent of their claim following a period of at least 30 days after written notice has been given to each claimant. Any action or proceeding to review the decision of the governing body shall be commenced within 90 days after the date of such decision of the governing body.

(Added by Stats. 1977, Ch. 648.)



53929.1

This article shall not apply to proceedings under the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code) and the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(Added by Stats. 1977, Ch. 648.)






ARTICLE 13 - Priority of Special Assessment Liens

53930

The purpose of this article is to make uniform the priority of special assessment liens. Therefore, its provisions shall be controlling over general and special laws, and over city charters and improvement procedure codes adopted pursuant to city charters.

(Added by Stats. 1963, Ch. 1465.)



53931

All special assessments in which the amount thereof is apportioned among the several parcels of land assessed shall constitute a lien in said respective amounts upon the several parcels assessed, which lien shall continue for the period of time provided in the Civil Code for enforcing same.

(Added by Stats. 1963, Ch. 1465.)



53932

From and after the time for filing or recording the assessment, as provided in the law pursuant to which it is levied, it shall impart notice to all persons.

(Added by Stats. 1963, Ch. 1465.)



53933

The lien of the special assessment, whether or not bonds have been or are to be issued to represent the unpaid assessments, shall be subordinate to all fixed special assessment liens previously imposed upon the same property, but shall have priority over all fixed special assessment liens which may thereafter be created against the property.

(Added by Stats. 1963, Ch. 1465.)



53934

The lien of a reassessment or a refunding assessment shall be the same as the original assessment to which it relates. A supplemental assessment is a new assessment.

(Added by Stats. 1963, Ch. 1465.)



53935

The lien of said assessments shall be coequal to and independent of the lien for general taxes, and, except as provided in Section 53936, not subject to extinguishment by the sale of the property on account of the nonpayment of any taxes, and prior and superior to all liens, claims and encumbrances except (a) the lien for general taxes or ad valorem assessments in the nature of and collected as taxes levied by the state or any county, city, special district or other local agency; (b) the lien of any special assessment or assessments the lien date of which is prior in time to the lien date of the assessment for which the deed is issued; (c) easements constituting servitudes upon or burdens to said lands; (d) water rights, the record title to which is held separately from the title to said lands; (e) restrictions of record.

(Amended by Stats. 1968, Ch. 679.)



53936

When, pursuant to any law, the installments of any fixed lien special assessment are collected on the roll on which the general taxes of the local agency which levied said assessment are collected, and are collected in the same manner, at the same time, in the same installments, and become payable at the same times, in the same proportionate amounts, bear the same penalties and interest after delinquency, and are subject to the same provisions for redemption or sale, as do general taxes of the local agency, the property affected may be sold for both taxes and the installment of principal and interest of the assessment collected therewith, or for said assessment installment, and the sale thereof shall extinguish said installment.

(Added by Stats. 1963, Ch. 1465.)



53937

All special ad valorem assessments shall have the same priority as taxes, and Section 53936 shall apply to the installments thereof.

(Added by Stats. 1963, Ch. 1465.)






ARTICLE 13.5 - Payment and Apportionment of Special Assessment Liens

53938

As used in this article, “transaction” means negotiated purchase and sale, gift, or devise.

(Added by Stats. 1980, Ch. 122.)



53938.5

(a) If property acquired by a public entity in a transaction is encumbered by a lien that secures a special assessment or a bond representing the special assessment, except to the extent the lien is paid out of escrow or otherwise or is apportioned pursuant to the applicable statutory procedure, the lien continues to encumber the property acquired and is enforceable against the public entity that acquired the property.

(b) If property acquired by a public entity by eminent domain is encumbered by a lien that secures a special assessment or a bond representing the special assessment, the lien shall be paid in the manner and to the extent provided in Section 1265.250 of the Code of Civil Procedure.

(Added by Stats. 1980, Ch. 122.)



53939

If property acquired in a transaction is part of a larger parcel encumbered by a lien that secures a special assessment or a bond representing the special assessment and there is no applicable statutory procedure for segregation and apportionment of the lien, any party to the transaction may, within one year after completion of the transaction, apply to the superior court of the county in which the property or a portion thereof is located to, and the court may segregate and apportion the lien among the parties to the transaction.

(Added by Stats. 1980, Ch. 122.)






ARTICLE 14 - Pleasure Riding Tax

53940

This article shall be known and may be cited as the “Pleasure Riding Tax Law.”

(Added by Stats. 1969, Ch. 1572.)



53941

The Legislature finds and declares that the owners of pleasure riding animals receive special benefit from the use of public areas designated for use by such animals. It is the purpose of this article to provide for the acquisition and development of further public areas, including public riding and hiking trails, by a tax on those persons who receive special benefit from such public areas.

(Added by Stats. 1969, Ch. 1572.)



53942

Pursuant to the provisions of this article, a county or regional park district may levy a countywide or districtwide tax, respectively, on horses, mules, or other animals used substantially for pleasure riding or trail use, not to exceed ten dollars ($10) per animal per year, for the privilege of access to and use of public areas designated for use by such animals.

(Added by Stats. 1969, Ch. 1572.)



53944

For the purposes of this article, the following animals shall be deemed not to be used substantially for pleasure riding or trail use and shall be exempt from the pleasure riding tax, except that any stock animal so exempted shall be subject to the provisions of Section 53946:

(a) Any head of stock ridden or used by the owner, his family or his employee primarily in the carrying on of a business or ranch operation;

(b) Any head of stock used by the owner for rental use entirely upon private lands under the jurisdiction of the owner;

(c) Any head of stock used by the owner for rental use primarily upon a parcel of land belonging to the federal government if the taxing agency does not use the proceeds of a tax under this article for improvements within that parcel of land; and

(d) Any other class of animal specifically exempted by the taxing agency.

(Added by Stats. 1969, Ch. 1572.)



53945

Revenue derived from a tax imposed under this article shall be deposited in a special fund in the county treasury or district treasury. Such fund may be expended only to defray the reasonable expense of collecting such tax and for the maintenance, acquisition and construction of trails for horseback riders and hikers, but moneys in the fund may be used as local matching moneys for any federal or state grant for such purposes or for matching funds in the acquisition and development of a federal or state trails project.

(Amended by Stats. 1971, Ch. 55.)



53946

As a method of collecting a tax imposed under this article, the taxing agency may make payment of the tax a condition precedent to utilization of riders and hikers’ trails by any stock animal except that evidence of payment of such tax in any other county or district shall fulfill such condition.

(Added by Stats. 1969, Ch. 1572.)



53947

The taxing agency shall provide to the owner of such animal a record of payment, on durable material, for each animal for which a tax is paid under this article.

(Added by Stats. 1969, Ch. 1572.)






ARTICLE 15 - District Revolving Funds

53950

As used in this article, “special district” shall mean an agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries which utilizes the county treasury as a depository for its funds.

(Amended by Stats. 1977, Ch. 579.)



53951

As used in this article, “special district” shall not include any city, county, school district or special assessment district or any public agency which may create and utilize a revolving or petty cash fund pursuant to any other specific statutory authority.

(Added by Stats. 1976, Ch. 333.)



53952

(a) The governing board of a special district may, by resolution, provide for the establishment of a revolving fund in an amount not to exceed one thousand dollars ($1,000) to be used to make change and pay small bills directly. The resolution which establishes the district revolving fund shall designate all of the following:

(1) The purposes for which the fund may be expended.

(2) The officer of the district who shall have authority to make disbursements from the fund and be responsible for keeping account of all receipts and disbursements from the fund.

(3) The necessity for the fund.

(4) The maximum amount of the fund.

(b) In addition to the authority granted by subdivision (a), an independent special district, as defined in Section 56044, may by resolution provide for the establishment of a revolving fund in an amount not to exceed 110 percent of one-twelfth of the district’s adopted budget for that fiscal year. The fund may be used to pay any authorized expenditures of the independent special district. The resolution that established the district revolving fund shall conform with the designations required by subdivision (a).

(Amended by Stats. 2011, Ch. 66, Sec. 1. Effective January 1, 2012.)



53953

Certified copies of the resolution establishing the revolving fund shall be transmitted to the county auditor and county treasurer.

(Added by Stats. 1976, Ch. 333.)



53954

(a) Before any money is withdrawn from the county treasury to be placed in the revolving fund of a special district, the officer for whose use the fund is created shall file with the governing body of the district and the auditor a bond executed by himself as principal and by an admitted surety insurer, in an amount equal to that of the revolving fund. The bond shall be conditioned upon the faithful administration of the fund and upon the willingness and ability of the principal to account for and pay over the fund upon demand of the governing board of the district at any time.

(b) In lieu of the bond provided for in subdivision (a) of this section, any officer of the district required by statute to furnish an official bond, and any district which purchases and maintains a blanket bond on all or certain of its employees in accordance with Section 1481, may cause such a bond or bonds to be issued or amended by endorsement to be conditioned, in addition to its other provisions, upon the faithful administration of the revolving fund and upon the willingness and ability of the principal or principals, for whose use such a fund or funds have been established, to account for and pay over the fund or funds upon demand of the governing board of the district at any time.

(Amended by Stats. 1996, Ch. 872, Sec. 61. Effective January 1, 1997.)



53955

Upon the receipt of the certified copy of the resolution establishing the revolving fund and the filing of the required bond, the county auditor shall draw his warrant in favor of the officer for whose benefit the revolving fund is created and the county treasurer shall pay the warrant.

(Added by Stats. 1976, Ch. 333.)



53956

The officer designated in the resolution establishing the revolving fund as being entrusted with the fund shall not be authorized to expend any portion of the revolving fund except for services or material which are a legal charge against the district.

(Added by Stats. 1976, Ch. 333.)



53957

Any expenditure in excess of one dollar ($1) shall not be made unless a receipt is obtained, setting forth the date, purpose of expenditure and amount expended.

(Added by Stats. 1976, Ch. 333.)



53958

Demands shall be made upon the county auditor for reimbursement of the revolving fund in the same manner that other demands are made. No other moneys shall be deposited into the revolving fund. Each demand for reimbursement of the fund shall contain an itemized account of all disbursements.

(Added by Stats. 1976, Ch. 333.)



53959

Upon demand of the county auditor or the governing board of the district, the officer entrusted with the fund shall give an account of the fund.

(Added by Stats. 1976, Ch. 333.)



53960

The governing board may at any time increase, reduce or discontinue any revolving fund established by its order. If the revolving fund is ordered reduced, the officer entrusted with the fund shall immediately return to the county treasurer the amount necessary to reduce the fund as ordered by the board. If the fund is discontinued, the officer shall immediately pay over the balance of the fund on hand as well as all outstanding receipts to the county treasurer.

(Amended by Stats. 1977, Ch. 559.)



53961

The governing board of a mosquito abatement district or a vector control district organized pursuant to the Mosquito Abatement and Vector Control District Law, Chapter 1 (commencing with Section 2000) of Division 8 of the Health and Safety Code, may by resolution provide for the establishment of a revolving fund in an amount not to exceed 110 percent of one-twelfth of the district’s adopted budget for that fiscal year. This fund, which shall replace the fund authorized by subdivision (a) of Section 53952, may be used to pay any authorized expenditures of the district. The resolution that established the district revolving fund shall conform with the designations required by subdivision (a) of Section 53952.

(Amended by Stats. 2011, Ch. 66, Sec. 2. Effective January 1, 2012.)






ARTICLE 16 - Police and Fire Protection Funds

53970

As used in this article, “local agency” means any city, county, or city and county, or a district, public authority, or any other political subdivision in the state.

(Amended by Stats. 1980, Ch. 88.)



53971

As used in this article, “legislative body” means the city council or board of trustees in the case of a city, the board of supervisors in the case of a county or a city and county, or the board of directors, trustees, or governors or other governing body in the case of a special district or any other municipal or public corporation or district.

(Added by Stats. 1979, Ch. 397.)



53971.3

As used in this article, “police protection services” includes county criminal justice facilities, which shall be limited to, jails, detention facilities, and juvenile halls. The cost of providing police protection services includes the cost of constructing, reconstructing, expanding, or improving county criminal justice facilities, and any necessary debt service associated therewith.

(Added by Stats. 1982, Ch. 673, Sec. 1. Effective August 28, 1982.)



53971.4

(a) As used in this article, “fire protection services” includes, but is not limited to, emergency medical services where provided by a local agency directly or by contract.

(b) “Emergency medical services” includes equipment, apparatus, and salaries and benefits for personnel as described in Article 5 (commencing with Section 1797.160) of Chapter 3 of Part 1 of Division 2.5 of the Health and Safety Code, the Emergency Medical Services System and the Prehospital Emergency Medical Care Personnel Act, where these services are provided by a local agency which also provides police or fire protection.

This section applies only to San Bernardino County.

(Added by Stats. 1987, Ch. 16, Sec. 1. Effective May 4, 1987.)



53971.5

As used in this article, “ordinance” includes “resolution” where the local agency is authorized to act only by resolution.

(Added by Stats. 1979, Ch. 397.)



53972.5

A proposal for the creation of a local agency for the purpose of providing fire protection, prevention, or suppression services directly, by contract with another local agency, or pursuant to the Fire Protection District Law of 1987, Part 3 (commencing with Section 13800) of Division 12 of the Health and Safety Code, or police protection services, may be combined with a proposal for the adoption by the local agency of a special tax pursuant to Section 53978, and presented to the voters as a single ballot proposition. If both proposals are presented as a single ballot proposition, the proposed local agency shall not be created, and the special tax shall not take effect, unless the proposition is approved by two-thirds of the voters voting upon the proposition.

(Amended by Stats. 1987, Ch. 1013, Sec. 1.)



53973

The proceedings of any local agency which has, prior to the effective date of this section, adopted by ordinance or resolution, and received voter approval of, a standby or availability charge pursuant to statutes repealed by the act which enacted this section, shall be deemed to be in compliance with the provisions of Section 53978. The local agency may levy such assessment pursuant to the provisions of such ordinance or resolution for all fiscal years following the effective date of this section pursuant to Section 53978.

(Repealed and added by Stats. 1982, Ch. 1396, Sec. 12.)



53978

(a) Any local agency which provides fire protection or prevention services directly, by contract with another local agency, or which provides such services pursuant to Section 25643 of this code or the Fire Protection District Law of 1987, Part 3 (commencing with Section 13800) of Division 12 of the Health and Safety Code, or which provides police protection services, may, by ordinance, determine and propose for adoption a special tax for fire protection and prevention provided by the local agency, or a special tax for police protection services provided by the local agency, or both of such special taxes if both such services are provided by the local agency, other than ad valorem property taxes, pursuant to this section. The legislative body may establish zones or areas within the local agency and may restrict the levy of the special tax to those zones or areas. Such proposition shall be submitted to the voters of the affected area or zone, or of the district, and shall take effect upon approval of two-thirds of the voters voting upon such proposition. The local agency which fixes such a special tax shall not, however, impose such tax upon a federal or state governmental agency or another local agency.

(b) The ordinance submitted to voter approval pursuant to subdivision (a), shall specify the amount of each of such special taxes. Each of such special taxes shall be levied on a parcel, class of improvement to property, or use of property basis, or a combination thereof, within the local agency to which fire protection services or police protection services are made available, for the purpose of obtaining, furnishing, operating, and maintaining fire suppression and police protection equipment or apparatus or either such service, respectively, for paying the salaries and benefits to firefighting and police protection personnel or either such personnel, respectively, and for such other necessary fire protection and prevention expenses and police protection expenses, respectively, or either such expenses of the local agency in such area, zone, or local agency to which fire protection and prevention services or police protection services, or both, are made available.

An ordinance which sets a maximum amount of the tax to be levied on a parcel, class of improvement to property, or use of property basis, or a combination thereof, and which permits the local agency proposing the tax to determine the amount to be levied, annually, within the maximum amount, shall satisfy the requirements of this section. However, in no case shall the amount of the tax to be levied exceed the maximum amount established by the ordinance without the approval of the voters as prescribed in subdivision (a).

(c) The amount of each such special tax established by the legislative body, and approved by the voters of the local agency, may be varied to each parcel, improvement, or use of property based on the degree of availability of fire protection and prevention services or police protection services, respectively, in the affected area, and may restrict such charges to areas lying within one or more zones or areas established in such local agency.

(d) The legislative body may provide for the collection of the special taxes in the same manner and subject to the same penalty as, or with, other charges and taxes fixed and collected by the local agency, or by the county on behalf of the local agency. If such special taxes are collected by the county on behalf of the local agency, the county may deduct its reasonable costs incurred for such service before remittal of the balance to the local agency.

(e) The revenues from each of such special taxes shall be used for the service for which it was imposed, and for no other purpose.

(f) This section does not limit or prohibit the levy or collection or any other fee, charge, or tax, or any license or service fee or charge for fire prevention or protection services or police protection services as provided by other provisions of law.

(Amended by Stats. 1987, Ch. 1013, Sec. 2.)



53979

(a) Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure applies to any judicial action or proceeding to validate, attack, review, set aside, void, or annul an ordinance approved by the voters on or after January 1, 1986, that levies a special tax, or modifies or amends an existing ordinance that levies a special tax.

(b) Any appeal from the final judgment in an action or proceeding brought pursuant to subdivision (a) shall be filed within 30 days after entry of the judgment.

(Added by Stats. 1985, Ch. 985, Sec. 13.)






ARTICLE 17 - Community Facilities Plan

53980

This article shall be known and may be cited as the “Local-State Financial Coordination Act.”

(Added by Stats. 1983, Ch. 396, Sec. 1. Effective July 27, 1983.)



53981

It is the Legislature’s intent that local agencies pursue financing, within the limitations, prescribed by Articles XIII A and XIII B of the California Constitution, for required public facilities. In order to protect the health, safety, and welfare of the people of this state and to effectively plan for future development, it is essential that all public facilities be provided in accordance with the coordinated construction schedule to assure necessary public services to residential, commercial, and industrial developments.

(Added by Stats. 1983, Ch. 396, Sec. 1. Effective July 27, 1983.)



53982

An action to determine the validity of any resolution, ordinance, agreement, or method of financing authorized or undertaken pursuant to this article or Article 18 (commencing with Section 53990) may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1983, Ch. 396, Sec. 1. Effective July 27, 1983.)



53983

Unless the provision or context otherwise requires, the definitions contained in this section shall govern the construction of this article and Article 18 (commencing with Section 53990). The definition of a word applies to any of its variants. As used in this article and Article 18 (commencing with Section 53990):

(a) “Legislative body” means the elected or appointed governing body or authority of a local agency.

(b) “Local agency” means a city, county, city and county, special district, school district, community college district, county superintendent of schools, or any other agency of the state formed for the local performance of governmental or proprietary functions within limited boundaries.

(c) “Plan” means a plan which specifies the new public facilities to serve residential, commercial, and industrial developments within a defined area and the financing and construction schedule of new public facilities.

(d) “State agency” means any office, department, commission, or agency of the State of California with authority to approve or recommend approval of the priority of allocation, or allocations, of state funds to local agencies or to approve or recommend approval of the priority or allocation of funds for state construction.

(Added by Stats. 1983, Ch. 396, Sec. 1. Effective July 27, 1983.)



53984

Any local agency may adopt a plan which shall include, but not be limited to, a component identifying public facilities needed for development within a defined area and a component describing the method of financing construction of such public facilities.

(Added by Stats. 1983, Ch. 396, Sec. 1. Effective July 27, 1983.)



53985

It is the specific intent of this article and Article 18 (commencing with Section 53990) to protect the financial integrity of a plan by assuring continued and timely allocation of state funds to meet construction of public facilities which are the responsibility of the state and are included in the adopted plan.

(Added by Stats. 1983, Ch. 396, Sec. 1. Effective July 27, 1983.)



53986

The local agency shall give written notice of the adoption of the plan, and submit copies for delivery, to those state agencies which may be affected as determined by the State Clearinghouse in the Office of Planning and Research.

(Added by Stats. 1983, Ch. 396, Sec. 1. Effective July 27, 1983.)



53987

A local agency and a state agency may enter into an agreement to coordinate the priority or allocation of state funds to the local agency for state construction projects in order to implement the financial component of the plan.

(Added by Stats. 1983, Ch. 396, Sec. 1. Effective July 27, 1983.)



53988

On and after the date that an agreement is executed pursuant to Section 53987, or if a local agency adopts a plan which is consistent with a priority list adopted by a state agency, or if a state agency adopts a priority list consistent with a plan adopted by a local agency, no state agency shall alter, defer, or deny priority or allocation of state funds or alter, defer, or deny priority or allocation of state construction, except where necessary for reasons beyond the control of either agency, including, but not limited to, environmental complications, a change in the scope of the project, or insufficient funds.

The provisions of this section shall not apply to the Clean Water Grant Program, which the federal Environmental Protection Agency has delegated to the State Water Resources Control Board to administer pursuant to the Porter-Cologne Water Quality Control Act and the Federal Clean Water Act, or to public facilities which are not owned by a local agency or a state agency.

(Added by Stats. 1983, Ch. 396, Sec. 1. Effective July 27, 1983.)






ARTICLE 18 - Local Tax Allocation Agreements to Implement Community Facilities Plan

53990

A local agency may enter into an agreement with any other local agency for the allocation of ad valorem taxes for the purpose of implementing the financial component of the plan. Any such agreement shall be consistent with legislation implementing Article XIII A and Article XIII B of the California Constitution.

(Added by Stats. 1983, Ch. 396, Sec. 2. Effective July 27, 1983.)



53991

No state agency shall, on or after the date that a tax allocation agreement is entered into pursuant to Section 53990 alter, defer, or deny priority or allocation of state funds to a local agency or for state construction projects by virtue of such tax allocation agreement.

(Added by Stats. 1983, Ch. 396, Sec. 2. Effective July 27, 1983.)



53992

A local agency and state agency may enter into an agreement to coordinate the priority or allocation of state funds to the local agency or state construction projects in order to implement the financial component of the plan.

(Added by Stats. 1983, Ch. 396, Sec. 2. Effective July 27, 1983.)






ARTICLE 19 - Obligation of Contract

53995

As used in this article:

(a) “Financial transaction” means any agreement or arrangement entered into between a local agency or the treasurer of a local agency and any party or parties for the performance of required financial services or duties by either the local agency or the other party or parties, or both. “Financial transaction” includes, but is not limited to, financial affairs of a local agency, as provided in Chapter 3 (commencing with Section 53400 and Chapter 4 (commencing with Section 53600)).

(b) “Legislative body” means the elected or appointed governing body or authority of a local agency.

(c) “Local agency” means a city, county, city and county, including a chartered city, county, or city and county, redevelopment agency, special district, school district, community college district, county board of education, county superintendent of schools, or any agency of the state formed for the local performance of governmental or proprietary functions within limited boundaries.

(d) “Obligation of contract” has the same meaning and shall be subject to the same interpretation as “obligation of contract” has in Section 9 of Article I of the Constitution.

(e) “Treasurer” means the treasurer of the local agency.

(Amended by Stats. 1989, Ch. 356, Sec. 1.)



53996

The Legislature hereby finds and declares that a local agency’s obligation of contract, as that term is used and interpreted in Section 9 of Article I of the California Constitution, in a financial transaction, commences when the legislative body adopts a resolution officially entering into the contract or when the treasurer, acting on his or her authority, enters into the contract. Therefore, in interpreting Section 9 of Article I of the California Constitution, the Legislature finds and declares that no law may be passed which has the effect of impairing a local agency’s existing obligation of contract with regard to a financial transaction.

(Added by Stats. 1988, Ch. 346, Sec. 1.)



53997

(a) A local agency’s obligation of contract, with regard to a financial transaction, shall commence when the legislative body adopts a resolution formally adopting, approving, or entering into any financial transaction, or when the treasurer, acting on his or her authority, enters into any financial transaction.

(b) Notwithstanding subdivision (a), the legislative body or the treasurer may commence its obligation of contract, with regard to a financial transaction, at any other point in the financial transaction with the mutual consent of the legislative body or the treasurer and the other party or parties to the financial transaction.

(Added by Stats. 1988, Ch. 346, Sec. 1.)









CHAPTER 4.5 - Sale of Proposition 1A Receivables

53998

For purposes of this chapter, “Proposition 1A receivable” means the right to payment of moneys due or to become due to a local agency pursuant to clause (iii) of subparagraph (B) of paragraph (1) of subdivision (a) of Section 25.5 of Article XIII of the California Constitution and Section 100.06 of the Revenue and Taxation Code.

(Added by Stats. 2009, Ch. 634, Sec. 6. Effective October 19, 2009.)



53999

(a) (1) Notwithstanding any other law, a local agency may sell Proposition 1A receivables that have not been sold pursuant to subdivision (b) of Section 6588.6 to a special fund of the local agency or another local agency, and enter into one or more sales agreements with the purchaser of the Proposition 1A receivable on the terms the local agency deems appropriate.

(2) Except for Proposition 1A receivables created as a result of reallocations pursuant to paragraph (2) of subdivision (b) of Section 100.06 of the Revenue and Taxation Code, a local agency shall complete a sale made pursuant to this section on or before November 2, 2009.

(b) (1) A local agency may make no more than five sales of its Proposition 1A receivables pursuant to this section.

(2) A transfer of some or all of a Proposition 1A receivable by a local agency to a purchaser of the receivable under this section is a sale and shall be treated as an absolute sale and transfer of the property so transferred and not as a pledge or grant of a security interest by the local agency to secure a borrowing.

(3) The characterization of the transfer of a Proposition 1A receivable as an absolute sale by a local agency shall not be negated or adversely affected by any of the following:

(A) The fact that only a portion of the Proposition 1A receivable is transferred.

(B) By the local agency’s acquisition of an ownership interest in any residual interest or a subordinate interest in the Proposition 1A receivable.

(C) By any characterization of the purchaser for purposes of accounting, taxation, or securities regulation.

(D) By any other factor.

(c) (1) On and after the effective date of each transfer of a Proposition 1A receivable pursuant to this section that the governing documents state is a sale, the local agency shall have no right, title, or interest in or to the Proposition 1A receivable so transferred.

(2) A Proposition 1A receivable transferred pursuant to this subdivision shall be the property of the purchaser and not of the local agency, and shall be owned, received, held, and disbursed only by the purchaser or any trustee or agent of the purchaser.

(3) A sale of some or all of any Proposition 1A receivable shall automatically be perfected without the need for physical delivery, recordation, filing, or further act, and the provisions of Division 9 (commencing with Section 9101) of the Commercial Code and Sections 954.5 to 955.1, inclusive, of the Civil Code shall not apply to the sale.

(4) A Proposition 1A receivable sold by the local agency pursuant to this chapter shall not be subject to garnishment, levy, execution, attachment, or other process, writ, including, but not limited to, a writ of mandate, or remedy in connection with the assertion or enforcement of any debt, claim, settlement, or judgment against the local agency.

(d) On or before the effective date of any sale of a Proposition 1A receivable, the local agency shall notify the Controller that the Proposition 1A receivable has been sold to the purchaser and irrevocably instruct the Controller that, as of the effective date, payments on the Proposition 1A receivable so sold are to be made directly to the purchaser or any trustee or agent appointed by the purchaser.

(Added by Stats. 2009, Ch. 634, Sec. 6. Effective October 19, 2009.)






CHAPTER 5 - Property

ARTICLE 1 - Horseback Riding

54000

Upon application to the Department of Transportation, a flood control district, county, or city, and subject to any conditions imposed by it, permission may be granted to any person, or riding club to enter, traverse, and use for horseback riding, any trail, right of way, easement, river, flood control channel, or wash, owned or controlled by the state, a city, or county.

(Amended by Stats. 1980, Ch. 676.)



54001

A fee shall not be charged for the use of such bridle paths.

(Added by Stats. 1949, Ch. 81.)



54003

An equestrian group may be granted the right to erect and maintain suitable trail markers for the convenience and guidance of horseback riders, but a structure shall not be erected on state-owned property without the approval of the State Lands Commission.

(Amended by Stats. 1982, Ch. 681, Sec. 18.)



54004

It is unlawful for any person to remove, deface, or destroy the markers, or to erect fences, barbed wire, or other obstructions on the bridle trails.

(Added by Stats. 1949, Ch. 81.)



54005

The granting power may extend, terminate, or modify its permission at any time.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2 - Automobile Parking Areas

54030

As used in this article:

(a) “Local agency” means city, county, or subdivision of the State.

(b) “Property” means real or personal property, easement, license, or other right in property.

(Added by Stats. 1949, Ch. 81.)



54031

By gift, lease, purchase, eminent domain, or other manner a local agency may acquire property for parking motor vehicles.

(Added by Stats. 1949, Ch. 81.)



54032

A local agency may use any property acquired for such purpose, or any other real property owned or possessed by it and not needed for other public use, for the parking or storage of vehicles belonging to or operated by it.

(Added by Stats. 1949, Ch. 81.)



54033

It may permit use of the property by the public for such purpose when in the judgment of the legislative body such use is necessary or convenient for the public or is incidental to or in furtherance of the purposes for which the property was acquired or is owned or possessed.

(Added by Stats. 1949, Ch. 81.)



54034

In the manner other public property is leased or sublet, a local agency may lease or sublet any such property for the purpose of operating or authorizing the operation of a parking station for the parking of automobiles by the public.

It may also grant franchises authorizing such use of the property for parking by the public.

(Added by Stats. 1949, Ch. 81.)



54035

A local agency may construct, erect, or maintain any driveway, floor, fence, building, or other structure for the purposes of this article either in, under, or over any public building or on or under the surface of any public park, grounds, or any other property.

(Added by Stats. 1949, Ch. 81.)



54036

Any and all acts authorizing or providing methods for the improvement or acquisition of real property by a local agency for street, highway, library, school, playground, or other purposes may be used to provide methods for improving or acquiring any property to be acquired or improved for the use authorized in this article.

(Added by Stats. 1949, Ch. 81.)



54037

The local agency may impose and collect a reasonable charge for the parking off street of motor vehicles.

(Added by Stats. 1949, Ch. 81.)



54038

This article provides an alternative authorization for the acquisition and use of property by local agencies for the parking of motor vehicles.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 3 - Coliseum and Stadium Parking

54060

As used in this article, “local agency” means city, county, or district agricultural association.

(Added by Stats. 1949, Ch. 81.)



54061

A local agency may acquire necessary real and personal property to construct, equip, operate, and maintain parking facilities in connection with any stadium or coliseum maintained by it.

(Added by Stats. 1949, Ch. 81.)



54062

The local agency may make the parking facilities available for public use.

(Added by Stats. 1949, Ch. 81.)



54063

For the use of such property and facilities by the public, the local agency may make and collect a charge fixed by its legislative body.

(Added by Stats. 1949, Ch. 81.)



54064

For the purpose of subletting or permitting to the public parking privileges for vehicles, it may lease the parking facilities or, in the manner of granting a franchise for other public property, grant any person a franchise to operate a parking station on the property.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 4 - Beach Access

54090

As used in this article “public beach” means any beach area used for recreational purposes which is owned, operated or controlled by the State, any state agency or any local agency.

(Added by Stats. 1963, Ch. 1595.)



54091

Any city, county, or other local agency that owns, operates, or controls any public beach shall allow the use of that public beach by all persons regardless of ancestry, residence, or any characteristic listed or defined in Section 11135. Nonresidents of the city, county, or other local agency shall be permitted to use that public beach upon the same terms and conditions as are residents of the city, county, or local agency.

(Amended by Stats. 2007, Ch. 568, Sec. 33. Effective January 1, 2008.)



54092

Any city, county, or other local agency that allows any property owned, operated, or controlled by it to be used as a means of access to any public beach shall allow free access over that property to all persons regardless of ancestry, residence, or any characteristic listed or defined in Section 11135.

(Amended by Stats. 2007, Ch. 568, Sec. 34. Effective January 1, 2008.)



54093

The Department of Parks and Recreation, on behalf of the state, may acquire by appropriate means easements in property owned, operated or controlled by any city, county or other local agency in order to provide free public access to any public beach. However, any such easement shall terminate if the property is developed by the city, county or other public agency in a manner which would not be compatible with the use of such easement for access purposes and if the city, county or other public agency refunds to the state the amount of money the state paid for such easement.

(Amended by Stats. 1975, Ch. 1239.)






ARTICLE 4.5 - Reconstruction of Buildings

54096

The board may have prepared all necessary plans and specifications for buildings to be constructed or reconstructed pursuant to this article.

(Added by Stats. 1949, Ch. 81.)



54097

The board may establish and enforce any regulations it deems necessary for the administration and execution of this article.

(Added by Stats. 1949, Ch. 81.)



54098

The board may determine the terms under which buildings will be replaced or reconstructed.

(Added by Stats. 1949, Ch. 81.)



54099

The board may rent all or part of a building constructed or reconstructed pursuant to this article to the local agency within which the building is located.

(Added by Stats. 1949, Ch. 81.)



54100

The board may fix the rental to be paid by the local agency for such buildings and the terms and manner of the payment of the rental.

(Added by Stats. 1949, Ch. 81.)



54101

The board may insure all buildings replaced or reconstructed in a local agency by it until the total of the agreed rentals has been paid by the legislative body of the local agency.

(Added by Stats. 1949, Ch. 81.)



54102

The board may do any thing necessary to give full effect to this article.

(Added by Stats. 1949, Ch. 81.)



54104

The legislative body may enter into, comply with, and do all things necessary to execute an agreement with the board which is required or authorized by this article.

(Added by Stats. 1949, Ch. 81.)



54105

Before a building is replaced or reconstructed the legislative body of the local agency and the board shall enter into an agreement which shall fix the powers, duties, responsibilities, and liabilities of the legislative body and the board.

(Added by Stats. 1949, Ch. 81.)



54106

For the purposes of this article all or part of a building constructed or reconstructed by the board is the property of the State. The local agency in which the building or part is situated has no interest in it until it is conveyed to the local agency by the board.

(Added by Stats. 1949, Ch. 81.)



54107

The legislative body entering into an agreement to pay rentals to the board shall include in its budget for any year during which the agreement is in effect an amount sufficient to pay the rental due the board during the year. The amount included in the budget shall be used only for the payment of the rental.

(Added by Stats. 1949, Ch. 81.)



54111

When the legislative body has paid the board the total of the agreed rentals, the board shall convey to the local agency in the name of the State the building mentioned in the agreement.

(Added by Stats. 1949, Ch. 81.)



54112

The legislative body of a local agency entering into an agreement with the board may pay the rental charged under the agreement out of any of its funds whose use for the payment of the rental is not prohibited by the Constitution.

(Added by Stats. 1949, Ch. 81.)



54115

A contract shall not be let by the board until the plans have been approved by the Division of Architecture of the Department of Public Works, and in the case of schools by the Division of Schoolhouse Planning of the State Department of Education. Article 3, Chapter 3, Division 9 of the Education Code applies to all schoolhouses constructed pursuant to this article to the extent that it does not conflict with this article.

(Added by Stats. 1949, Ch. 81.)



54116

A school district within which a public school building is constructed or reconstructed by the board under an agreement between the governing board of the school district and the board shall continue in existence as it exists at the time of making the agreement, for the purpose of fulfilling the agreement.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 5 - Earthquake Relief

54125

As used in this article:

“Board” means the State Allocation Board.

“Local agency” means any city, city and county, county, or public district.

(Added by Stats. 1952, 2nd Ex. Sess., Ch. 21.)



54126

Upon the application of the legislative body of a local agency the board may loan funds to a local agency for the replacement, repair, or reconstruction of any public building or any public facility of such local agency which has been damaged or destroyed by earthquake after July 1, 1952, as provided in Sections 54129 and 54130, or the board may replace, repair, or reconstruct any public building or any public facility of a local agency which has been damaged or destroyed by earthquake after July 1, 1952, as provided in Sections 54127 and 54128.

(Added by Stats. 1952, 2nd Ex. Sess., Ch. 21.)



54127

The provisions of Sections 54096 to 54102, inclusive, 54104 to 54107, inclusive, and 54111 to 54116, inclusive, are incorporated herein and made a part hereof as if fully set forth herein. The terms “board” and “local agency” in the provisions so incorporated shall mean the board and a local agency as defined in this article. The Department of General Services succeeds to the functions and duties of the Division of Architecture of the Department of Public Works under Section 54115 of this section.

(Amended by Stats. 1965, Ch. 371. Note: From its addition by Stats. 1952, 2nd Ex., Ch. 21, this section has incorporated into this article (formerly Article 4.5, now Article 5) the provisions of Sections 54096 to 54102, 54104 to 54107, and 54111 to 54116, which have resided in the preceding article (formerly Article 4, now Article 4.5). Sections 54113 and 54114 were so incorporated until their repeal by Stats. 1982, Ch. 465.)



54128

The board and the local agency may agree upon the terms and conditions of payment of rentals, which shall be fixed at an amount which will return to the State within the period agreed by the board and the local agency the sums which the State, through the board, has expended for the local agency, plus an amount to be specified by the board to be in lieu of the interest which the State would receive if the money were to be invested by the State. The maximum term of an agreement shall be 20 years. The board may require a shorter repayment period.

(Added by Stats. 1952, 2nd Ex. Sess., Ch. 21.)



54129

In the event that the board loans funds to a local agency, the board and the local agency may agree upon the terms and conditions of the payment of the principal and interest. The maximum term of an agreement shall be 20 years. The board may require a shorter repayment period.

(Added by Stats. 1952, 2nd Ex. Sess., Ch. 21.)



54129.5

In the event that the board loans funds to a local agency, the board may waive any provisions of Section 54127 it deems are not applicable to or feasible for use in connection with such loans.

(Added by Stats. 1953, Ch. 1777.)



54130

A loan provided for in Sections 54126 and 54129 shall not be made if it would provide for an indebtedness or liability contrary to the provisions of Section 18 of Article XI of the Constitution unless, at an election called by the governing body of the local agency two-thirds of the qualified electors of the local agency voting thereat have authorized the governing body of the local agency to accept, expend, and repay the amount of the loan under this article. Such election shall be held in accordance with provisions of law for the incurring of bonded indebtedness by the local agency, as near as the same may be applicable. Except as may be prohibited by this section, a loan as provided for in Sections 54126 and 54129 may be made to a local agency and the local agency may accept such a loan, notwithstanding any other provision of law limiting or prohibiting the creation of any indebtedness on the part of the local agency.

(Amended by Stats. 1953, Ch. 18.)






ARTICLE 6 - Federal Surplus Property

54140

This article may be cited as the “Federal Surplus Property Acquisition Law of 1945.”

(Added by Stats. 1949, Ch. 81.)



54141

As used in this article:

(a) “Local agency” means county, city, municipal corporation, or public district.

(b) “United States” includes any department, board, or agency thereof.

(c) “State” includes any department or agency thereof.

(Added by Stats. 1949, Ch. 81.)



54142

A local agency may acquire in any manner from the United States or the State any federal surplus property, real or personal, without regard to any law which requires posting of notices or advertising for bids, inviting or receiving of bids, or delivery of purchases before payment, or which prevents the local agency from entering a bid in its behalf at any sale of federal surplus property by the United States or the State.

(Added by Stats. 1949, Ch. 81.)



54143

The legislative body of any such local agency may authorize any of its officers to make a down payment or payment in full required in the bidding or sale.

(Added by Stats. 1949, Ch. 81.)



54144

Any statute, charter, ordinance, or resolution inconsistent with this article is suspended to the extent of such inconsistency.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 7 - Purchases of Supplies and Equipment by Local Agencies

54201

As used in this article, the term “local agency” means every city, county, city and county, district, or any other local governmental body or corporation empowered to expend public funds for the acquisition of property.

(Added by Stats. 1957, Ch. 1912.)



54202

Every local agency shall adopt policies and procedures, including bidding regulations, governing purchases of supplies and equipment by the local agency. Purchases of supplies and equipment by the local agency shall be in accordance with said duly adopted policies and in accordance with all provisions of law governing same. No policy, procedure, or regulation shall be adopted which is inconsistent or in conflict with statute.

(Added by Stats. 1957, Ch. 1912.)



54203

If the local agency is a city, a county, or a city and county, the policies provided for in Section 54202 shall be adopted by ordinance in the manner provided by law or by charter, as the case may be.

(Added by Stats. 1957, Ch. 1912.)



54204

If the local agency is other than a city, county, or city and county, the policies provided for in Section 54202 shall be adopted by means of a written rule or regulation, copies of which shall be available for public distribution.

(Added by Stats. 1957, Ch. 1912.)



54205

Any local agency may request the Department of General Services to make purchases of materials, equipment, or supplies on its behalf in accordance with Section 10298 of the Public Contract Code.

(Amended by Stats. 2001, Ch. 176, Sec. 18. Effective January 1, 2002.)






ARTICLE 8 - Surplus Land

54220

(a) The Legislature reaffirms its declaration that housing is of vital statewide importance to the health, safety, and welfare of the residents of this state and that provision of a decent home and a suitable living environment for every Californian is a priority of the highest order. The Legislature further declares that there is a shortage of sites available for housing for persons and families of low and moderate income and that surplus government land, prior to disposition, should be made available for that purpose.

(b) The Legislature reaffirms its belief that there is an identifiable deficiency in the amount of land available for recreational purposes and that surplus land, prior to disposition, should be made available for park and recreation purposes or for open-space purposes. This article shall not apply to surplus residential property as defined in Section 54236.

(c) The Legislature reaffirms its declaration of the importance of appropriate planning and development near transit stations, to encourage the clustering of housing and commercial development around such stations. Studies of transit ridership in California indicate that a higher percentage of persons who live or work within walking distance of major transit stations utilize the transit system more than those living elsewhere, and that lower income households are more likely to use transit when living near a major transit station than higher income households. The sale or lease of surplus land at less than fair market value to facilitate the creation of affordable housing near transit is consistent with goals and objectives to achieve optimal transportation use. The Legislature also notes that the Federal Transit Administration gives priority for funding of rail transit proposals to areas that are implementing higher-density, mixed-use, and affordable development near major transit stations.

(Amended by Stats. 2014, Ch. 677, Sec. 1. Effective January 1, 2015.)



54221

(a) As used in this article, the term “local agency” means every city, whether organized under general law or by charter, county, city and county, and district, including school districts of any kind or class, empowered to acquire and hold real property.

(b) As used in this article, the term “surplus land” means land owned by any local agency, that is determined to be no longer necessary for the agency’s use, except property being held by the agency for the purpose of exchange.

(c) As used in this article, the term “open-space purposes” means the use of land for public recreation, enjoyment of scenic beauty, or conservation or use of natural resources.

(d) As used in this article, the term “persons and families of low or moderate income” means the same as provided under Section 50093 of the Health and Safety Code.

(e) As used in this article, the term “exempt surplus land” means either of the following:

(1) Surplus land that is transferred pursuant to Section 25539.4.

(2) Surplus land that is (A) less than 5,000 square feet in area, (B) less than the minimum legal residential building lot size for the jurisdiction in which the parcel is located, or 5,000 square feet in area, whichever is less, or (C) has no record access and is less than 10,000 square feet in area; and is not contiguous to land owned by a state or local agency that is used for park, recreational, open-space, or low- and moderate-income housing purposes and is located neither within an enterprise zone pursuant to Section 7073 nor a designated program area as defined in Section 7082. If the surplus land is not sold to an owner of contiguous land, it is not considered exempt surplus land and is subject to this article.

(f) Notwithstanding subdivision (e), the following properties are not considered exempt surplus land and are subject to this article:

(1) Lands within the coastal zone.

(2) Lands within 1,000 yards of a historical unit of the State Parks System.

(3) Lands within 1,000 yards of any property that has been listed on, or determined by the State Office of Historic Preservation to be eligible for, the National Register of Historic Places.

(4) Lands within the Lake Tahoe region as defined in Section 66905.5.

(Amended by Stats. 2008, Ch. 532, Sec. 9. Effective January 1, 2009.)



54222

Any local agency disposing of surplus land shall send, prior to disposing of that property, a written offer to sell or lease the property as follows:

(a) A written offer to sell or lease for the purpose of developing low- and moderate-income housing shall be sent to any local public entity, as defined in Section 50079 of the Health and Safety Code, within whose jurisdiction the surplus land is located. Housing sponsors, as defined by Section 50074 of the Health and Safety Code, shall be sent, upon written request, a written offer to sell or lease surplus land for the purpose of developing low- and moderate-income housing. All notices shall be sent by first-class mail and shall include the location and a description of the property. With respect to any offer to purchase or lease pursuant to this subdivision, priority shall be given to development of the land to provide affordable housing for lower income elderly or disabled persons or households, and other lower income households.

(b) A written offer to sell or lease for park and recreational purposes or open-space purposes shall be sent:

(1) To any park or recreation department of any city within which the land may be situated.

(2) To any park or recreation department of the county within which the land is situated.

(3) To any regional park authority having jurisdiction within the area in which the land is situated.

(4) To the State Resources Agency or any agency that may succeed to its powers.

(c) A written offer to sell or lease land suitable for school facilities construction or use by a school district for open-space purposes shall be sent to any school district in whose jurisdiction the land is located.

(d) A written offer to sell or lease for enterprise zone purposes any surplus property in an area designated as an enterprise zone pursuant to Section 7073 shall be sent to the nonprofit neighborhood enterprise association corporation in that zone.

(e) A written offer to sell or lease for the purpose of developing property located within an infill opportunity zone designated pursuant to Section 65088.4 or within an area covered by a transit village plan adopted pursuant to the Transit Village Development Planning Act of 1994 (Article 8.5 (commencing with Section 65460) of Chapter 3 of Division 1 of Title 7) shall be sent to any county, city, city and county, community redevelopment agency, public transportation agency, or housing authority within whose jurisdiction the surplus land is located.

(f) The entity or association desiring to purchase or lease the surplus land for any of the purposes authorized by this section shall notify in writing the disposing agency of its intent to purchase or lease the land within 60 days after receipt of the agency’s notification of intent to sell the land.

(Amended by Stats. 2008, Ch. 532, Sec. 10. Effective January 1, 2009.)



54222.3

Section 54222 shall not apply to the disposal of exempt surplus land as defined in Section 54221 by an agency of the state or any local agency.

(Added by Stats. 1988, Ch. 964, Sec. 2.)



54222.5

An entity proposing to use the surplus land for developing low- and moderate-income housing shall agree to make available not less than 25 percent of the total number of units developed on the parcels at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, or affordable rent, as defined in Section 50053 of the Health and Safety Code, to lower income households, as defined in Section 50079.5 of the Health and Safety Code. Rental units shall remain affordable to, and occupied by, lower income households for a period of at least 55 years. The initial occupants of all ownership units shall be lower income households, and the units shall be subject to an equity sharing agreement consistent with paragraph (2) of subdivision (c) of Section 65915. These requirements shall be contained in a covenant or restriction recorded against the surplus land at the time of sale, which shall run with the land and shall be enforceable, against any owner who violates a covenant or restriction and each successor in interest who continues the violation, by any of the following:

(a) The local agency that disposed of the property.

(b) A resident of a unit subject to this section.

(c) A residents association with members who reside in units subject to this section.

(d) A former resident of a unit subject to this section who last resided in that unit.

(e) An applicant seeking to enforce the covenants or restrictions for a particular unit that is subject to this section, if the applicant conforms to all of the following:

(1) Is of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(2) Is able and willing to occupy that particular unit.

(3) Was denied occupancy of that particular unit due to an alleged breach of a covenant or restriction implementing this section.

(f) A person on an affordable housing waiting list who is of low or moderate income, as defined in Section 50093 of the Health and Safety Code, and who is able and willing to occupy a unit subject to this section.

(Added by Stats. 2014, Ch. 677, Sec. 2. Effective January 1, 2015.)



54223

After the disposing agency has received notice from the entity desiring to purchase or lease the land, the disposing agency and the entity shall enter into good faith negotiations to determine a mutually satisfactory sales price or lease terms. If the price or terms cannot be agreed upon after a good faith negotiation period of not less than 90 days, the land may be disposed of without further regard to this article, except that Section 54233 shall apply.

(Amended by Stats. 2014, Ch. 677, Sec. 3. Effective January 1, 2015.)



54224

Nothing in this article shall preclude a local agency, housing authority, or redevelopment agency which purchases land from a disposing agency pursuant to this article from reconveying the land to a nonprofit or for-profit housing developer for development of low- and moderate-income housing as authorized under other provisions of law.

(Repealed and added by Stats. 1982, Ch. 1442, Sec. 6.)



54225

Any public agency selling surplus land to an entity described in Section 54222 for park or recreation purposes, for open-space purposes, for school purposes, or for low- and moderate- income housing purposes may provide for a payment period of up to 20 years in any contract of sale or sale by trust deed for the land. The payment period for surplus land sold for housing for persons and families of low and moderate income may exceed 20 years, but the payment period shall not exceed the term that the land is required to be used for low- or moderate-income housing.

(Amended by Stats. 2014, Ch. 677, Sec. 4. Effective January 1, 2015.)



54226

This article shall not be interpreted to limit the power of any local agency to sell or lease surplus land at fair market value or at less than fair market value, and any such sale or lease at or less than fair market value consistent with this article shall not be construed as inconsistent with an agency’s purpose. No provision of this article shall be applied when it conflicts with any other provision of statutory law.

(Amended by Stats. 2014, Ch. 677, Sec. 5. Effective January 1, 2015.)



54227

(a) In the event that any local agency disposing of surplus land receives offers for the purchase or lease of that land from more than one of the entities to which notice and an opportunity to purchase or lease shall be given pursuant to this article, the local agency shall give first priority to the entity that agrees to use the site for housing that meets the requirements of Section 54222.5. If the local agency receives offers from more than one entity that agrees to meet the requirements of Section 54222.5, then the local agency shall give priority to the entity that proposes to provide the greatest number of units that meet the requirements of Section 54222.5 at the deepest level of affordability.

(b) Notwithstanding subdivision (a), first priority shall be given to an entity that agrees to use the site for park or recreational purposes if the land being offered is already being used and will continue to be used for park or recreational purposes, or if the land is designated for park and recreational use in the local general plan and will be developed for that purpose.

(Amended by Stats. 2014, Ch. 677, Sec. 6. Effective January 1, 2015.)



54230

The board of supervisors of any county may establish a central inventory of all surplus governmental property located in such county.

(Added by Stats. 1974, Ch. 1339.)



54230.5

The failure by a local agency to comply with this article shall not invalidate the transfer or conveyance of real property to a purchaser or encumbrancer for value.

(Amended by Stats. 2008, Ch. 532, Sec. 13. Effective January 1, 2009.)



54231

Land acquired by a local agency for highway purposes through the expenditure of funds allocated pursuant to Chapter 3 (commencing with Section 2100) of Division 3 of the Streets and Highways Code may be retained by the local agency, or transferred to another local agency, for public park and recreational purposes if the land is no longer necessary for highway purposes, and if the local agency having jurisdiction over such land determines that the use of such land for public park and recreational purposes is the highest and best use of the land.

(Added by Stats. 1975, Ch. 852.)



54232

Land retained or transferred for public park and recreational purposes pursuant to Section 54231 shall be developed within 10 years, and shall be used for at least 25 years, following such retention or transfer for such purposes in accordance with the general plan for the city or county in which the land is located. Otherwise, the land shall be sold by the local agency, and the funds received from the sale shall be used for highway purposes. If the land originally had been transferred for such purposes, it shall revert to the original acquiring local agency for such sale.

(Added by Stats. 1975, Ch. 852.)



54233

If the local agency does not agree to price and terms with an entity to which notice and an opportunity to purchase or lease are given pursuant to this article and disposes of the surplus land to an entity that uses the property for the development of 10 or more residential units, the entity or a successor-in-interest shall provide not less than 15 percent of the total number of units developed on the parcels at affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, or affordable rent, as defined in Section 50053 of the Health and Safety Code, to lower income households, as defined in Section 50079.5 of the Health and Safety Code. Rental units shall remain affordable to, and occupied by, lower income households for a period of at least 55 years. The initial occupants of all ownership units shall be lower income households, and the units shall be subject to an equity sharing agreement consistent with the provisions of paragraph (2) of subdivision (c) of Section 65915. These requirements shall be contained in a covenant or restriction recorded against the surplus land prior to land use entitlement of the project, and the covenant or restriction shall run with the land and shall be enforceable, against any owner who violates a covenant or restriction and each successor in interest who continues the violation, by any of the entities described in subdivisions (a) to (f), inclusive, of Section 54222.5.

(Added by Stats. 2014, Ch. 677, Sec. 7. Effective January 1, 2015.)






ARTICLE 8.5 - Surplus Residential Property

54235

The Legislature reaffirms its finding that the disposition of surplus property owned by public agencies should be utilized to further state policies.

The Legislature reaffirms its finding that there exists within the urban and rural areas of the state a serious shortage of decent, safe, and sanitary housing which persons and families of low or moderate income can afford, and consequently a pressing and urgent need for the preservation and expansion of the low- and moderate-income housing supply. The Legislature further reaffirms its finding that highway and other state activities have contributed to the severe shortage of such housing. The Legislature reaffirms that the provision of decent housing for all Californians is a state goal of the highest priority. The Legislature finds and declares that actions of state agencies including the sales of surplus residential properties which result in the loss of decent and affordable housing for persons and families of low or moderate income is contrary to state housing, urban development, and environmental policies and is a significant environmental effect, within the meaning of Article XIX of the California Constitution, which will be mitigated by the sale of surplus residential property pursuant to the provisions of this article.

The Legislature further finds and declares that the displacement of large numbers of persons as a result of the sale of surplus residential property owned by agencies of the state is a significant environmental effect, within the meaning of Article XIX of the California Constitution which will be mitigated by sale of such properties pursuant to the provisions of this article.

The Legislature further finds and declares that the sale of surplus residential property pursuant to the provisions of this article will directly serve an important public purpose. Wherefore, the Legislature intends by this article to preserve, upgrade and expand the supply of housing available to persons and families of low or moderate income. The Legislature further intends by this article to mitigate the environmental effects, within the meaning of Article XIX, of the California Constitution, caused by highway activities.

(Amended by Stats. 1982, Ch. 1367, Sec. 1.)



54236

(a) As used in this article, the term “offer” means to solicit proposals prior to sale in a manner calculated to achieve a sale under the conditions specified, and to hold the offer open for a reasonable period of time, which shall be no more than one year, unless the time is extended by the selling agency at its discretion, for a period to be specified by the selling agency.

(b) As used in this article, the term “affordable price” means, in the case of a purchaser, other than a lower income household, the price for residential property for which the purchaser’s monthly payments will not exceed that portion of the purchasing household’s adjusted income as determined in accordance with the regulations of the United States Department of Housing and Urban Development, issued pursuant to Section 235 of the National Housing Act; and, in the case of a purchaser that is a lower income household, the price for residential property for which the purchaser’s monthly payments will not exceed that portion of the purchasing household’s adjusted income as determined in accordance with the regulations of the United States Department of Housing and Urban Development issued pursuant to Section 8 of the United States Housing Act of 1937.

(c) As used in this article, the term “single-family residence” means a real property improvement used, or intended to be used, as a dwelling unit for one family.

(d) As used in this article, the term “surplus residential property” means land and structures owned by any agency of the state that is determined to be no longer necessary for the agency’s use, and that is developed as single-family or multifamily housing, except property being held by the agency for the purpose of exchange.

Surplus residential properties shall only include land and structures that, at the time of purchase by the state, the state had intended to remove the residences thereon and to use the land for state purposes.

(e) As used in this article, the term “displacement” includes, but is not limited to, persons who will have to move from surplus residential property that they occupy when it is sold by a state agency because they are unable to afford to pay the price that the state agency is asking for the residential property.

(f) As used in this article, the term “fair market value” shall mean fair market value as of the date the offer of sale is made by the selling agency pursuant to the provisions of this article and shall reflect the existing “as is” condition of the property, taking into account any repairs required to make the property safe and habitable. This definition shall not apply to terms of sale that are described as mitigation measures in an environmental study prepared pursuant to the Public Resources Code if the study was initiated before this measure was enacted.

(g) As used in this article, the term “affordable rent” means, in the case of an occupant person or family, other than a person or family of low or moderate income, rent for residential property that is not more than 25 percent of the occupant household’s gross monthly income, and in the case of an occupant person or family of low or moderate income, rent for residential property that is not more than the percentage of the adjusted income of the occupant person or family as permitted under regulations of the United States Department of Housing and Urban Development issued pursuant to Section 8 of the United States Housing Act of 1937, but not in excess of the market rental value for comparable property.

(h) As used in this article, the term “area median income” means median household income, adjusted for family size as determined in accordance with the regulations of the United States Department of Housing and Urban Development issued pursuant to Section 235 of the National Housing Act, as amended (Public Law 90-448), for the standard metropolitan statistical area (SMSA), in which surplus residential property to be disposed of pursuant to this article is located, or the county in which the property is located, if it is outside an SMSA.

(i) As used in this article, the term “persons and families of low or moderate income” means persons and families who meet both of the following conditions:

(1) Meet the definition of persons and families of low or moderate income set forth in Section 50093 of the Health and Safety Code.

(2) Have not had an ownership interest in real property in the last three years.

(j) As used in this article, the term “lower income households” means lower income households as defined in Section 50079.5 of the Health and Safety Code.

(Amended by Stats. 2013, Ch. 468, Sec. 1. Effective January 1, 2014.)



54237

(a) Notwithstanding Section 11011.1, any agency of the state disposing of surplus residential property shall do so in accordance with the following priorities and procedures:

(1) First, all single-family residences presently occupied by their former owners shall be offered to those former owners at the appraised fair market value.

(2) Second, all single-family residences shall be offered, pursuant to this article, to their present occupants who have occupied the property two years or more and who are persons and families of low or moderate income.

(3) Third, all single-family residences shall be offered, pursuant to this article, to their present occupants who have occupied the property five years or more and whose household income does not exceed 150 percent of the area median income.

(4) Fourth, a single-family residence shall not be offered, pursuant to this article, to present occupants who are not the former owners of the property if the present occupants have had an ownership interest in real property in the last three years.

(b) Single-family residences offered to their present occupants pursuant to paragraphs (2) and (3) of subdivision (a) shall be offered to those present occupants at an affordable price, which price shall not be less than the price paid by the agency for original acquisition, unless the acquisition price was greater than the current fair market value, and shall not be greater than fair market value. When single-family residences are offered to present occupants at a price that is less than fair market value, the selling agency shall impose terms, conditions, and restrictions to ensure that the housing will remain available to persons and families of low or moderate income and households with incomes no greater than the incomes of the present occupants in proportion to the area median income. The Department of Housing and Community Development shall provide to the selling agency recommendations of standards and criteria for these prices, terms, conditions, and restrictions. The selling agency shall provide repairs required by lenders and government housing assistance programs, or, at the option of the agency, provide the present occupants with a replacement dwelling pursuant to Section 54237.5.

(c) If single-family residences are offered to their present occupants pursuant to paragraphs (2) and (3) of subdivision (a), the occupants shall certify their income and assets to the selling agency. When single-family residences are offered to present occupants at a price that is less than fair market value, the selling agency may verify the certifications, in accordance with procedures utilized for verification of incomes of purchasers and occupants of housing financed by the California Housing Finance Agency and with regulations adopted for the verification of assets by the United States Department of Housing and Urban Development. The income and asset limitations and term of residency requirements of paragraphs (2) and (3) of subdivision (a) shall not apply to sales that are described as mitigation measures in an environmental study prepared pursuant to the Public Resources Code, if the study was initiated before this measure was enacted.

(d) All other surplus residential properties and all properties described in paragraphs (1), (2), and (3) of subdivision (a) that are not purchased by the former owners or the present occupants shall be then offered to housing-related private and public entities at a reasonable price, which is best suited to economically feasible use of the property as decent, safe, and sanitary housing at affordable rents and affordable prices for persons and families of low or moderate income, on the condition that the purchasing entity shall cause the property to be rehabilitated and developed as limited equity cooperative housing with first right of occupancy to present occupants, except that where the development of cooperative or cooperatives is not feasible, the purchasing agency shall cause the property to be used for low and moderate income rental or owner-occupied housing, with first right of occupancy to the present tenants. The price of the property in no case shall be less than the price paid by the agency for original acquisition unless the acquisition price was greater than current fair market value and shall not be greater than fair market value. Subject to the foregoing, it shall be set at the level necessary to provide housing at affordable rents and affordable prices for present tenants and persons and families of low or moderate income. When residential property is offered at a price that is less than fair market value, the selling agency shall impose terms, conditions, and restrictions as will ensure that the housing will remain available to persons and families of low or moderate income. The Department of Housing and Community Development shall provide to the selling agency recommendations of standards and criteria for prices, terms, conditions, and restrictions.

(e) Any surplus residential properties not sold pursuant to subdivisions (a) to (d), inclusive, shall then be sold at fair market value, with priority given first to purchasers who are present tenants in good standing with all rent obligations current and paid in full, second to former tenants who were in good standing at the time they vacated the premises, with priority given to the most recent tenants first, and then to purchasers who will be owner occupants. The selling agency may commence the sales of properties that former tenants may possess a right to purchase as provided by this subdivision 30 days after the selling agency has done both of the following:

(1) Posted information regarding the sales under this subdivision on the selling agency’s Internet Web site.

(2) Made a good faith effort to provide written notice, by first-class mail, to the last known address of each former tenant.

(f) Tenants in good standing of nonresidential properties shall be given priority to purchase, at fair market value, the property they rent, lease, or otherwise legally occupy.

(Amended by Stats. 2013, Ch. 468, Sec. 2. Effective January 1, 2014.)



54237.3

Notwithstanding the requirement to provide repairs in subdivision (b) of Section 54237, the Department of Transportation may offer a residence or property in an “as is” condition at the request of a person given priority to purchase pursuant to paragraphs (2) and (3) of subdivision (a) of Section 54237.

(Added by Stats. 2013, Ch. 468, Sec. 3. Effective January 1, 2014.)



54237.5

Notwithstanding the requirement to provide repairs in subdivision (b) of Section 54237, the selling agency may, at its option, provide the present occupants with a replacement dwelling if all of the following conditions exist:

(a) Providing a replacement dwelling is less expensive than providing the repairs required by subdivision (b) of Section 54237.

(b) The replacement dwelling is determined to have all of the following characteristics:

(1) Is decent, safe, and sanitary.

(2) Is suitable to the occupancy needs of the household as provided under regulations of the United States Department of Housing and Urban Development issued pursuant to Section 8 of the United States Housing Act of 1937.

(3) Is open to all persons regardless of race, color, religion, sex, or national origin and consistent with requirements of Title VIII of the Civil Rights Act of 1968.

(4) Is in an area not generally less desirable than the dwelling to be acquired in regard to public utilities and public and commercial facilities.

(5) Is reasonably accessible to the displaced person’s place of employment.

(6) Is in an equal or better neighborhood.

(7) Is affordable, as defined in subdivision (b) of Section 54236, to the displaced person.

(c) The offer is made at an affordable price that is not less than the price paid by the agency for original acquisition of the unit now occupied by the displaced person or the replacement unit, whichever is less, and is not more than market value.

(d) The replacement dwelling is a newly constructed or a vacant residential unit. No resident shall be displaced, as defined by Section 7260, for the purpose of creating a replacement unit.

(Amended by Stats. 2014, Ch. 298, Sec. 2. Effective January 1, 2015.)



54237.7

Notwithstanding Section 183.1 of the Streets and Highways Code, the Department of Transportation shall deposit proceeds from sales pursuant to this article into the SR-710 Rehabilitation Account, which is hereby created. Notwithstanding Section 13340, funds in the account are hereby continuously appropriated to the department without regard to fiscal years for the purpose of providing repairs required pursuant to subdivision (b) of Section 54237. The total funds maintained in the account shall not exceed five hundred thousand dollars ($500,000). Funds exceeding that amount, less any reimbursements due to the federal government, shall be transferred to the State Highway Account in the State Transportation Fund to be used for allocation by the California Transportation Commission (commission) exclusively to fund projects located in Pasadena, South Pasadena, Alhambra, La Cañada Flintridge, and the 90032 postal ZIP Code. Projects shall be selected and prioritized by the affected communities in consultation with the Los Angeles County Metropolitan Transportation Authority, pursuant to guidelines developed by the commission. The Los Angeles Metropolitan Transportation Authority shall submit a proposed program of projects and the commission shall have final authority to approve the projects. Eligible projects may include, but are not limited to: sound walls; transit and rail capital improvements; bikeways; pedestrian improvements; signal synchronization; left turn signals; and major street resurfacing, rehabilitation, and reconstruction. The funds shall not be used to advance or construct any proposed North State Route 710 tunnel. Any funds remaining in the SR-710 Rehabilitation Account on the date that final payment due for the last of the properties repaired has been made, less any reimbursements due to the federal government, shall be transferred to the State Highway Account in the State Transportation Fund, to be used exclusively for the purposes described in this section.

(Added by Stats. 2013, Ch. 468, Sec. 4. Effective January 1, 2014.)



54237.8

Notwithstanding any other law, for purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), the preliminary project alternative referred to as Alternative F-6 in the December 2012 Alternative Analysis Report of the Los Angeles Metropolitan Transportation Authority shall no longer be deemed a feasible alternative for consideration in any state environmental review process for the Interstate 710 North Gap Closure project, State Clearinghouse number 1982092310.

(Added by Stats. 2013, Ch. 468, Sec. 5. Effective January 1, 2014.)



54238

In the event a purchaser of surplus residential property does not comply with terms, conditions, and restrictions imposed pursuant to Section 54237 of this article, to assure that such housing will remain available to persons and families of low or moderate income, the state agencies which sold the property may require that the purchasers pay the state the difference between the actual price paid by the purchaser for the property and the fair market value of such property, at the time of the agency’s determination of noncompliance, plus 6 percent interest on such amount for the period of time the land has been held by the purchaser. This section does not limit the right to seek injunctive relief to enforce the provisions of this article.

(Added by Stats. 1979, Ch. 1116.)



54238.3

(a) This article shall apply only to surplus residential properties which were acquired for a state project, for which at least 20 dwelling units were acquired and owned by the state on January 1, 1980, or on the date the properties were declared to be surplus, whichever date occurs later. For the purpose of this section, a freeway route and its interchanges shall be considered one state project. Except for State Highway Route 7 in Los Angeles County, this article shall not apply to freeway routes rescinded on or after January 1, 1984.

(b) Any person who is displaced from any dwelling located on such residential property that is also located within the right-of-way of a freeway route or its interchanges for which the property was declared surplus on or after January 1, 1984, and who occupied that dwelling for at least 90 days prior to the date the property was declared surplus, shall be eligible to receive the relocation advisory assistance provided by Section 7261, the relocation benefits provided by paragraph (1) of subdivision (a) or subdivision (b) of Section 7262, the payments authorized by subdivision (b) or (c) of Section 7264, and the right for review of decision as provided by Section 7266 if the person is forced to relocate from the dwelling, as a direct result of the state agency’s disposal of the excess real property, within 90 days of the recordation of the deed from the state agency to a new owner.

(c) Whenever a state surplus residential property disposal project, as described in subdivision (b), includes 50 or more dwelling units, a Relocation Liaison shall be appointed by the Secretary of Transportation. The term of the appointment shall be of sufficient duration for the Relocation Liaison to fulfill the assignment, not to exceed 180 days, and shall begin on the date that the property is declared to be surplus. The Relocation Liaison shall have the following assigned duties and responsibilities:

(1) Meet with the eligible persons and explain to them the benefits defined in subdivision (b).

(2) In conjunction with the state agency, assist in obtaining replacement housing for eligible persons.

(3) Assist eligible persons in completing and processing claims for benefits.

The state agency which is disposing of the surplus residential property shall be responsible for underwriting all reasonable costs as determined by the secretary associated with the operation of the Relocation Liaison’s office necessary to perform all duties assigned to it.

(Amended by Stats. 2013, Ch. 352, Sec. 307. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



54238.4

This article is intended to benefit persons and families subject to displacement and persons and families of low or moderate income. The article shall be liberally construed to permit such persons or families to enforce the rights, duties, and benefits created by the article.

(Added by Stats. 1979, Ch. 1116.)



54238.5

Failure to comply with the provisions of this article shall not invalidate the transfer, sale, or conveyance to a bona fide purchaser for value or an encumbrancer for value.

(Added by Stats. 1979, Ch. 1116.)



54238.6

If a provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application thereof, and to this end the provisions of this article are severable.

(Added by Stats. 1979, Ch. 1116.)



54238.7

Except those properties the Department of Transportation has in escrow as of August 15, 1997, to sell, the Department of Transportation shall not dispose of any surplus property in the City of South Pasadena prior to January 31, 1998.

(Amended by Stats. 2001, Ch. 745, Sec. 105. Effective October 12, 2001.)






ARTICLE 9 - Public Leasebacks

54240

As used in this article:

(a) “Local agency” means any county, city, city and county, public district, public entity or authority or other public or municipal corporation other than the federal government or any federal department or agency, this state, an adjoining state, any state department or agency or any school district in the state.

(b) “Public leaseback” means any lease, sublease, contract or other agreement involving land or buildings, structures, or other facilities which are permanently attached to land, where the agreement is made directly or indirectly between the local agency and a public leaseback corporation, if the proceeds of the agreement provided by the local agency will be used in whole or in part by such public leaseback corporation for payment of principal of or interest on its bonds, notes or other evidences of indebtedness.

(c) “Public leaseback corporation” means any public or private corporation, or nonprofit corporation, or any public retirement system which has the authority to assist a local agency and which acquires or constructs or finances or arranges for the acquisition or construction of land, buildings, structures, or other facilities which are permanently attached to land for public leaseback.

(Added by Stats. 1972, Ch. 304.)



54241

No public leaseback of any local agency shall be entered into until the act of entering into a formal agreement with the public leaseback corporation shall have been approved by such local agency by ordinance which shall state that it is subject to the provisions for referendum applicable to such local agency. This section shall apply only to public leaseback agreements the term of which will exceed five years or more.

(Added by Stats. 1972, Ch. 304.)



54242

Any ordinance subject to referendum under Section 54241 shall be published after adoption as required by law for ordinances of the local agency generally, or, if there is no publication requirement applicable to the ordinance, then once pursuant to the provisions of Sections 6040 through 6044 within 15 days after the adoption of the ordinance.

If a local agency does not otherwise have statutory power to enact an ordinance pursuant to Section 54241, the governing body of the local agency is authorized to introduce and enact the ordinance at any regular or adjourned regular meeting by the approving votes of a majority of all of its members. If ordinances of a local agency are not otherwise subject to referendum, then (1) the governing body of the local agency may refer any ordinance enacted pursuant to Section 54241 to the electors of the local agency in the same manner as the board of supervisors of a county may refer county questions pursuant to Section 9140 of the Elections Code, and (2) the electors of the local agency shall have the right to petition for referendum on the ordinance in the same manner and subject to the same rules as are set forth in Sections 9141 to 9145, inclusive, of the Elections Code, except that all computations referred to in those sections and officers of the county mentioned in those sections shall be construed to refer to comparable computations and officers of the local agency. If the governing board of a local agency is an elected board the electors of the local agency for the purposes of this section shall be the electors of the territory entitled to vote at elections for members of the governing board. If a local agency does not have an elected governing board, the electors residing within the boundaries of the local agency who would be qualified to vote for candidates for Governor at any gubernatorial election shall be the electors of the local agency for the purposes of this section.

(Amended by Stats. 1994, Ch. 923, Sec. 79. Effective January 1, 1995.)



54243

In the event an ordinance enacted pursuant to Section 54241 authorizing a local agency to enter into a public leaseback is subjected to a successful referendum election or is repealed or rescinded by a local agency, no ordinance authorizing the local agency to enter into a public leaseback for the same or substantially the same purpose shall be passed by that local agency for a period of one year from the date of such referendum, repeal or rescission.

(Added by Stats. 1972, Ch. 304.)



54244

Section 54241 shall not apply to any public leaseback which is executed prior to the effective date of Section 54241.

(Added by Stats. 1972, Ch. 304.)



54245

If any one or more local or public agencies shall, prior to the effective date of Section 54241, have taken formal action to implement any one or more projects to be acquired or constructed pursuant to a public leaseback, Section 54241 shall not apply to the subsequent execution by such local or public agency of such public leaseback relating to any such project. Formal action to implement any one or more projects shall include any of the following actions:

(a) The incurring of liability of five thousand dollars ($5,000) or more for a substantial portion of an architectural or engineering contract or other contract relating to a project;

(b) The acquisition of land or improvements for the project;

(c) The making of a contribution totaling five thousand dollars ($5,000) or more toward the leaseback project.

(Added by Stats. 1972, Ch. 304.)






ARTICLE 10 - The Local Government Privatization Act of 1985

54250

The following definitions shall control the construction of this article:

(a) “Local agency” means any city, county, city and county, special district, or county service area.

(b) “Commission” means the Public Utilities Commission.

(c) “Privatization project” means any wastewater or sewerage project that is owned and operated by a corporation, partnership, or natural person pursuant to a franchise, license, or service agreement with a local agency or any agency of that local agency pursuant to which services are supplied for the benefit of the local agency, its residents, or both, or any agency of the state. “Privatization project,” as used in this article, includes the Santa Ana Watershed Project Authority’s Arlington Basin Groundwater Desalter Project, which will treat groundwater contaminated by wastewater.

(d) “Project” includes, but is not limited to, financing, designing, constructing, repairing, replacing, maintaining, and operating collector systems, pumping stations, treatment plants, and lateral interceptors, and outfall sewers.

(e) “Privatizer” means any corporation, partnership, or natural person, excluding municipal corporations, which owns and operates a wastewater or sewerage project pursuant to a franchise, license, or service agreement with a local agency.

(Added by Stats. 1985, Ch. 1430, Sec. 4.)



54251

(a) A local agency may, pursuant to this article, authorize, grant, or enter into one or more exclusive or nonexclusive franchise, license, or service agreements with a privatizer for the design, ownership, financing, construction, maintenance, or operation of a privatization project.

(b) A local agency may enact any measures necessary and convenient to carry out this article.

(c) Pursuant to Section 25215.6, within a county service area, a county board of supervisors may charge a standby charge for sewer service for a privatization project pursuant to this article. If the procedures set forth in this section as it read at the time a standby charge was established were followed, the county may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the county shall comply with the notice, protest, and hearing procedures in Section 53753.

(Amended by Stats. 2008, Ch. 158, Sec. 6. Effective January 1, 2009.)



54252

(a) In accordance with Section 10013 of the Public Utilities Code, prior to signing a proposed franchise, license, or service agreement with a local agency, a privatizer shall apply to the commission for a determination that the proposed privatization project is not a public utility within the meaning of Section 216 of the Public Utilities Code and is therefore exempt from commission regulation. The application shall include such information as the commission requires to make this determination, as well as any information needed to comply with subdivisions (d) and (e) of Section 10013 of the Public Utilities Code.

(b) A local agency may contract with the commission for any technical assistance deemed necessary to comply with Section 10013 of the Public Utilities Code and shall reimburse the commission for estimated reasonable costs. The local agency may charge the privatizer a fee to pay these costs.

(Amended by Stats. 1992, Ch. 669, Sec. 1. Effective January 1, 1993.)



54253

No proposed franchise, license, or service agreement for a privatization project pursuant to this article shall be entered into between a local agency and a privatizer unless and until all of the following occur:

(a) The local agency has selected the privatizer through a competitive procedure which is not based solely on the price offered by the privatizer.

(b) The local agency has evaluated the project’s design, capacity, financial feasibility, and cost compared with other conventional financing methods, as well as other alternatives to the project and found that the project’s costs will be equal to, or lower than, conventional financing.

(c) The local agency has conducted a noticed public hearing on the proposed franchise, license, or service agreement. The notice for the public hearing shall be published pursuant to Section 6062 and shall contain, at a minimum, all of the following:

(1) A statement describing the proposed privatization project, including its cost and service area.

(2) A statement of the time and place of the public hearing to be held for the purpose of hearing public comments on the proposed franchise, license, or service agreement for the privatization project.

(3) A statement of where and when the proposed franchise, license, or service agreement will be available for public inspection prior to the hearing.

(d) The local agency has adopted the contingent franchise, license, or service agreement for a privatization project by ordinance which states that it is subject to the provisions for referendum applicable to a local agency and to approval by the commission pursuant to Section 10013 of the Public Utilities Code.

(e) The local agency retains ownership over any treated effluent from the privatization project that is not consigned to an outfall sewer but is made available for commercial or agricultural use.

(f) The agreement contains provisions stating it shall be subject to the state’s prevailing wage laws.

(g) The local agency has met and conferred with all affected employee organizations under whose jurisdiction the work or service proposed under the franchise, license, or service agreement would normally be performed. The local agency shall make all reasonable efforts to avoid reducing its existing work force or demoting its existing employees as a result of entering into the franchise, license, or service agreement. If any adverse impacts which are raised by either party during the meet and confer process are necessary, the local agency shall adopt by resolution detailed findings explaining the necessity for the adverse impacts.

(h) The local agency finds that the privatizer has the expertise to ensure the continued operation and maintenance of the privatization project. This expertise shall include, but not be limited to, an adequate number of personnel certified in wastewater treatment plant operations pursuant to Chapter 9 (commencing with Section 13625) of Division 7 of the Water Code.

(i) The agreement contains provisions to ensure that the privatization project is operated to meet any applicable federal or state water quality standards or other laws.

(Amended by Stats. 1992, Ch. 669, Sec. 2. Effective January 1, 1993.)



54254

A local agency’s compliance with Section 54253 shall constitute compliance with Division 3 (commencing with Section 6001) of the Public Utilities Code.

(Added by Stats. 1985, Ch. 1430, Sec. 4.)



54255

(a) Any ordinance subject to referendum under Section 54253 shall be published after adoption as required by law for ordinances of the local agency generally, or, if there is no requirement applicable to the ordinance, then once pursuant to Sections 6040 to 6044, inclusive, within 15 days after the adoption of the ordinance.

(b) If a local agency does not otherwise have statutory power to enact an ordinance pursuant to Section 54253, the governing body of the local agency may introduce and enact an ordinance at any regular or adjourned regular meeting by a majority vote of all of its members. If ordinances of a local agency are not otherwise subject to referendum, then the local agency may proceed as follows:

(1) The governing body of the local agency may refer any ordinance enacted pursuant to Section 54253 to the electors of the local agency in the same manner as the board of supervisors of a county may refer county questions pursuant to Section 9140 of the Elections Code.

(2) The electors of the local agency shall have the right to petition for referendum on the ordinance in the same manner and subject to the same rules as are set forth in Sections 9141 to 9145, inclusive, of the Elections Code, except that all computations referred to in those sections and officers of the county mentioned in those sections shall be construed to refer to comparable computations and officers of the local agency.

(c) If the governing board of a local agency is an elected board, the electors of the local agency for the purposes of this section shall be the electors of the territory entitled to vote at elections for members of the governing board or in the case of county service area, the electors within the county service area. If a local agency does not have an elected governing board, the electors residing within the boundaries of the local agency who would be qualified to vote for candidates for Governor at any gubernatorial election shall be the electors of the local agency for the purposes of this section.

(Amended by Stats. 1994, Ch. 923, Sec. 80. Effective January 1, 1995.)



54256

In the event an ordinance enacted pursuant to Section 54253 authorizing a local agency to enter into a privatization project agreement is subjected to a successful referendum election, no ordinance authorizing the local agency to enter into a franchise, license, or service agreement for the same or substantially the same purpose shall be passed by that local agency for a period of one year from the date of the referendum, repeal, or rescission.

(Added by Stats. 1985, Ch. 1430, Sec. 4.)









CHAPTER 5.5 - Water Research and Development

54280

As used in this chapter:

(a) “Local agency” means county, city, or any public district empowered to distribute water or engage in flood control.

(b) “United States” includes any department, board, agency, or officer thereof.

(c) “State” means the State of California or any department, agency, or officer thereof.

(Added by Stats. 1959, Ch. 2084.)



54281

For the purpose of carrying out the objective of Public Law 85-883, September 2, 1958, 72 Stat. 1706 (42 U.S.C. 1958a-1958g), which contemplates the construction, operation, and maintenance of a sea water conversion demonstration plant upon the West Coast of the United States, or any other act of Congress relating to sea water conversion plants which requires or contemplates local participation, any local agency acting directly, or by entering into a contract or contracts with the State, the United States, or any other local agency or agencies, or with any combination of them, may acquire, construct, operate, and maintain any sea water conversion demonstration plant as defined in Public Law 85-883 and all works and facilities necessary therefor. A local agency may also acquire water, sea water, and energy necessary therefor, may sell or buy or lease any such plant, or the products of any such plant, acquired or constructed under this chapter or under any act of Congress, may acquire and operate and maintain any sea water conversion plant or demonstration plant, and may make available to the State or the United States upon such terms as are mutually agreeable any funds or real or personal property of the local agency.

(Added by Stats. 1959, Ch. 2084.)






CHAPTER 6 - Revenue Bond Law of 1941

ARTICLE 1 - Definitions and General Provisions

54300

This chapter may be cited as the Revenue Bond Law of 1941.

(Amended by Stats. 1953, Ch. 526.)



54301

This chapter is full authority for the issuance of bonds and the acquisition, construction, or improvement of any enterprise pursuant to this chapter.

(Added by Stats. 1949, Ch. 81.)



54301.1

This chapter is intended to provide to any local agency heretofore or hereafter created or authorized to be created an alternate method of financing any enterprise (as said term is hereinafter defined), unless the issuance of bonds as defined in Section 54313 is specifically prohibited to such local agency by the Constitution of the State of California or by the law or charter pursuant to which such local agency is organized and operates.

(Added by Stats. 1953, Ch. 526.)



54302

The powers conferred by this chapter are in addition to, and the limitations imposed by this chapter do not affect, the powers conferred by any other law.

(Added by Stats. 1949, Ch. 81.)



54303

If this chapter is inconsistent with any other law, this chapter is controlling.

(Added by Stats. 1949, Ch. 81.)



54304

This chapter shall be liberally construed to promote its objects.

(Added by Stats. 1949, Ch. 81.)



54305

If the jurisdiction of the legislative body to order the proposed act is not affected, the defect or omission of any officer or any local agency in proceedings under this chapter does not invalidate the proceedings or bonds issued under this chapter.

(Added by Stats. 1949, Ch. 81.)



54306

The terms defined in this article have the meanings set forth unless the context requires a different meaning.

(Added by Stats. 1949, Ch. 81.)



54307

“Local agency” means any city, county, city and county, or any municipal or public corporation or district which is authorized to acquire, construct, own, or operate any enterprise as defined in Section 54309.

(Amended by Stats. 1979, Ch. 373.)



54307.1

“Local agency” also means any entity or agency created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 for the purpose of acquiring, constructing, maintaining, or operating an enterprise for the collection, treatment, or disposal of sewage, waste, or storm water.

(a) Any proposition submitted to an election held within such local agency or entity for the purpose of authorizing bonds shall be deemed adopted if it receives the affirmative vote of a majority of all the voters voting on the proposition. Such election shall be held within the combined territory of all agencies which, pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, have jointly created such local agency or entity; provided that if a public agency has entered into an agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 on behalf of a county service area, improvement zone, improvement district, maintenance district, or other zone or area, only the territory of such county service area, improvement zone, maintenance district, improvement district, or other zone or area shall be included in the combined territory in which the election shall be held.

(b) If compliance with a water quality control plan, adopted pursuant to Division 7 (commencing with Section 13000) of the Water Code, requires the construction of facilities for the collection, treatment, or disposal of sewage, waste, or storm water, and if the appropriate regional water quality control board, in a cease and desist order or by other action of the board, finds or determines that immediate action for the planning and construction of such facilities is urgently needed for the compliance with such plan and the prevention of pollution, the election procedures of Article 3 (commencing with Section 54380) of this chapter shall not be applicable, but undertaking the improvement shall be subject to referendum on the issuance of bonds. The resolution of the local agency or entity authorizing the issuance of bonds pursuant to this chapter shall be subject to referendum within the combined territory of all the agencies which, pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1, have created such local agency or entity. Referendum procedures shall, as nearly as practicable, be those specified in Section 6547.2.

For the purposes of Section 6547.2, however, “local agency” shall mean the local agency or entity authorizing the issuance of bonds. The electors of such local agency for the purposes of such section shall be the electors residing within the boundaries of the local agency or entity who would be qualified to vote for candidates for Governor; provided that, should all of the parties to the agreement be “landowner-voter districts” as defined in Section 56048, the agreement shall provide which principal district act shall apply for the purpose of determining voter qualifications, manner of voting, and number of votes each voter is entitled to cast. A majority vote against the issuance of bonds shall have the effect of rescinding the resolution authorizing the issuance of bonds.

In the event that all parties to the agreement are “landowner-voter districts” as defined in Section 56048, and the agreement fails to specify which principal act shall apply for the purposes of determining voter qualifications, voting shall occur in the manner specified in Division 13 (commencing with Section 34000) of the Water Code.

(c) Such local agency or entity shall have the power to utilize any part of its waste or storm water or any parts of the enterprise acquired or constructed through the issuance of bonds of the local agency or entity to provide, generate, and deliver hydroelectric power, and may acquire, construct, operate, and maintain any and all works, facilities, improvements, and property necessary or convenient for such utilization.

(d) Such local agency or entity shall have the power (1) pursuant to contract, to provide, sell, and deliver hydroelectric power to the federal government or to any board, department, or agency thereof, to the State of California for purposes of the State Water Resources Development System, and to any public agency, private corporation, or any other person or entity, or any combination thereof, engaged in the sale of electric power at retail; or (2) to use all or any part of such hydroelectric power directly, or indirectly through exchange, in exercising any other power of such local agency or entity.

(e) Such local agency or entity shall have the power to acquire, construct, maintain, and operate works, facilities, improvements, and property necessary for the provision, generation, and delivery of hydroelectric power pursuant to subdivisions (c) and (d) of this section.

(Amended by Stats. 1978, Ch. 333.)



54307.2

“Local agency” also means any joint powers agency created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 for the generating, producing, or transmitting of electric energy for lighting, heating, and power for public or private uses. In lieu of holding an election within the joint powers agency, upon the adoption by the joint powers agency of the resolution referred to in Article 3 (commencing with Section 54380) of this chapter, each member public agency of the joint powers agency whose revenues are to be pledged to secure the bonds shall implement such resolution by conducting the election within its boundaries in accordance with the provisions of this chapter. The proposition authorizing the bonds shall be deemed adopted if it receives the affirmative vote of a majority of all the voters voting on the proposition within each of such public agencies.

(Added by Stats. 1974, Ch. 953.)



54307.3

“Local agency” also means any entity or agency created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 for the purpose of acquiring, constructing, maintaining, or operating systems, plants, buildings, works or other facilities or property for the purposes of disposal, treatment, or conversion to energy and reusable materials of solid waste. Any proposition submitted to an election held within such local agency for the purpose of authorizing bonds shall be deemed adopted if it receives the affirmative vote of a majority of all the voters voting on the proposition. Such an election shall be held within the combined territory of all local agencies which, pursuant to such Article 1, have jointly created such entity or agency.

(Added by Stats. 1978, Ch. 1011.)



54307.4

Issuance of bonds for the construction of facilities for the generation, production, or transmission of electric energy by wind for lighting, heating, and power for public or private uses, shall not be subject to the election procedures of Article 3 (commencing with Section 54380), but undertaking the improvement, and the issuance of bonds therefor, shall be authorized by ordinance or resolution of the local agency governing board, and shall be subject to referendum.

(Added by Stats. 1981, Ch. 320, Sec. 1.)



54308

“Law” includes the charter of a local agency.

(Added by Stats. 1949, Ch. 81.)



54309

“Enterprise” means a revenue-producing improvement, building, system, plant, works, facilities, or undertaking used for or useful for any of the following purposes:

(a) The obtaining, conserving, treating and supplying of water for domestic use, irrigation, sanitation, industrial use, fire protection, recreation, or any other public or private uses.

(b) The collection, treatment or disposal of garbage or refuse matter.

(c) The collection, treatment or disposal of sewage, waste or storm water, including drainage.

(d) The providing of public parking lots, garages, or other automotive or vehicular parking facilities, including any and all public offstreet vehicular parking facilities.

(e) The providing of public transportation by means of a ferry or ferry system.

(f) The providing of public airports and facilities appurtenant thereto.

(g) The providing of harbors, including without limitation public small boat harbors, and facilities and improvements in connection therewith.

(h) The providing of hospitals and facilities appurtenant thereto.

(i) The providing of public golf courses, and facilities and improvements in connection therewith.

(j) The generation, production, or transmission of electric energy for lighting, heating, and power for public or private uses.

(Amended by Stats. 1974, Ch. 953.)



54309.1

“Enterprise” includes, but is not limited to, all parts of the enterprise, all appurtenances to it, and:

(a) Lands, easements, rights in land, water rights, contract rights, and franchises;

(b) Approaches, dams, reservoirs, trunk, connecting, and other water mains, filtration works, pumping stations, water supply, storage, and distribution facilities and equipment;

(c) Garbage trucks, equipment, dumps, garbage disposal plants, and incinerators or other disposal facilities, including facilities to sort and prepare components of solid waste for sale and facilities to convert solid waste to energy and reusable materials;

(d) Sewage treatment plants, sewage disposal plants, intercepting and collecting sewers, outfall sewers, trunk, connecting, and other sewer mains;

(e) The franchises or licenses to operate a ferry or ferry system, all boats and vessels, all land and interest in land, all slips, wharves, piers, landing places, approaches, and all facilities and equipment used in the maintenance and operation of a ferry or ferry system, or harbor, including small boat harbors, marinas, aquatic playgrounds, and similar recreational facilities;

(f) Ambulances, both inpatient and outpatient facilities, laboratories, pharmacies, surgical instruments, and equipment of such nature as may be reasonably necessary for the treatment of patients; and

(g) All buildings, structures, improvements, equipment, ditches, canals, and facilities whatsoever appurtenant or relating to the enterprise.

(Amended by Stats. 1978, Ch. 1011.)



54310

“Enterprise” does not include, and this chapter does not authorize a local agency to borrow money and issue bonds for, systems, plants, works, or undertakings for:

(a) The distribution of electric energy for lighting, heating, and power for public or private uses.

(b) The generation, production, transmission, and distribution of gas for public or private uses.

These exclusions shall not apply to systems, plants, works, or undertakings which result in conversion to energy and reusable materials of solid waste as defined in Section 66719.

(Amended by Stats. 1978, Ch. 1011.)



54311

Subject to the limitations of Sections 54309 and 54310, in any resolution calling an election for the issuance of bonds for acquiring, constructing, improving, or financing any enterprise, the legislative body may define “enterprise” and that definition applies to the bonds authorized at the election.

(Amended by Stats. 1953, Ch. 526.)



54312

“Improve” means reconstruct, replace, extend, repair, better, equip, develop, embellish, or otherwise improve.

(Added by Stats. 1949, Ch. 81.)



54313

“Bonds” means bonds, notes, or other obligations issued by a local agency pursuant to this chapter and payable exclusively from revenues of an enterprise and from any or all of the other funds referred to in Section 54478 upon which the bonds, notes, or other obligations are to be made a charge and from which they are to be payable.

(Amended by Stats. 1990, Ch. 1130, Sec. 1.)



54314

“Charges” includes fees, tolls, rates, and rentals.

(Added by Stats. 1949, Ch. 81.)



54315

“Revenues” mean all charges received for, and all other income and receipts derived by the local agency from, the operation of the enterprise or arising from the enterprise. Revenues include revenue deposited in a sinking, redemption, or reserve fund or other fund to secure the bonds or to provide for the payment of them or the interest on them.

(Added by Stats. 1949, Ch. 81.)



54316

“Holder of bonds” or “bondholder” means:

(a) The bearer of any outstanding bond registered to bearer or not registered.

(b) The registered owner of an outstanding bond registered other than to bearer at the time.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2 - Powers of a Local Agency

54340

A local agency may acquire any enterprise by gift, purchase, or eminent domain.

(Added by Stats. 1949, Ch. 81.)



54341

A local agency may construct or improve any enterprise wholly or partially within or wholly without the local agency. By gift, lease, purchase, eminent domain, or otherwise, it may acquire any real or personal property, or any interest in or improvement on any such property, or any water rights for an enterprise, except that no property of a state public body may be acquired without its consent. A local agency may sell, lease, exchange, transfer, assign or otherwise dispose of any real or personal property or any interest in such property. It may lay out, open, extend, widen, straighten, establish or change the grade of any real property or public rights of way necessary or convenient for any enterprise.

(Amended by Stats. 1953, Ch. 811.)



54342

A local agency may operate, maintain, repair, or manage all or any part of any enterprise, including the leasing for commercial purposes of surplus space or other space which it is not economic to use for such enterprise.

(Amended by Stats. 1953, Ch. 526.)



54343

The local agency may adopt reasonable rules or regulations for the conduct of the enterprise.

(Added by Stats. 1955, Ch. 602.)



54344

A local agency may prescribe, revise, and collect charges for the services, facilities, or water furnished by the enterprise.

(Amended by Stats. 1953, Ch. 526.)



54345

The local agency may provide that charges for any sewer enterprise or service shall be collected together with and not separately from the charges for any other utility service rendered by it, and that all charges shall be billed upon the same bill and collected as one item.

(Amended by Stats. 1949, Ch. 1506.)



54346

(a) If all or part of the bill is not paid, the local agency may discontinue any and all service for which the bill is rendered.

(b) Commencing January 1, 1982, if all or part of the bill is not paid, and the ratepayer states the reason for the nonpayment of a component or components of the bill, the local agency may discontinue only that service related to the component of the bill which is not paid, except that if all or part of the component of the bill related to sewer service is not paid the water service may also be discontinued.

However, if any of the services for which the bill was rendered were financed pursuant to revenue bonds issued prior to January 1, 1982, and which have not been retired, the local agency may apply the provisions of subdivision (a).

(c) The provisions of this section shall apply to counties and cities, whether general law or chartered.

(Amended by Stats. 1981, Ch. 786, Sec. 1.)



54346.1

The local agency may enter into a written contract with a privately owned public utility rendering other than gas or electric service, that the charges for any sewer enterprise or service shall be collected together with and not separately from the charges of said privately owned public utility for any other utility service rendered by it, and that all charges shall be billed upon the same bill and collected as one item.

(Added by Stats. 1949, Ch. 1506.)



54346.2

If all or any part of the bill of any privately owned public utility on which any sewer enterprise or service charge is collected is not paid, the privately owned public utility may discontinue its utility service until said bill is paid.

(Added by Stats. 1949, Ch. 1506.)



54346.3

The local agency may enter into a written contract with any person, firm or public or private corporation providing for the billing and collection by such person, firm or corporation of the charges for the facilities, service or water furnished by any enterprise. If all or any part of any bill rendered by any such person, firm or corporation pursuant to any such contract is not paid and if such person, firm or corporation renders any public utility service to the person billed, such person, firm or corporation may discontinue its utility service until such bill is paid, and the contract between the local agency and such person, firm or corporation may so provide.

(Added by Stats. 1953, Ch. 526.)



54346.4

(a) A local agency whose jurisdiction is geographically coextensive with the county in which it operates, acquires, constructs, or improves a system, plan, works, facilities, or undertaking for the collection, treatment, or disposal of storm water, including drainage, may, with the concurrence of the county, provide for the collection of the agency’s charges in the same manner, and subject to the same penalties and priority of lien as, other charges and taxes fixed and collected by, or on behalf of the local agency. However, if, for the first year the charges are prescribed, the property served by the agency has been transferred or conveyed to a bona fide purchaser for value, and attached thereon, prior to the date on which the first installment of county taxes would become delinquent, the charge shall not result in a lien against the real property but shall be transferred to the unsecured roll.

(b) If the charges are collected by the county, the county may deduct its reasonable costs incurred for the service before remittal of the balance to the local agency’s treasury.

(Added by Stats. 1992, Ch. 1208, Sec. 2. Effective January 1, 1993.)



54347

The local agency may provide for the collection of charges. Provisions may be made for, but are not limited to:

(a) The granting of discounts for prompt payment of bills.

(b) The requiring of deposits or the prepayment of charges in an amount not exceeding one year’s charges either from persons receiving service and using the facilities of the enterprise or from the owners of property on which or in connection with which said services and facilities are to be used; provided, however, that in case of nonpayment of all or part of a bill said deposits or prepaid charges shall be applied only insofar as necessary to liquidate the cumulative amount of such charges plus penalties and costs of collection.

(c) The requiring of a guaranty by the owner of property that the bills for service to said property or the occupants thereof will be paid.

(Amended by Stats. 1955, Ch. 602.)



54348

The local agency may provide for a basic penalty for nonpayment of the charges within the time and in the manner prescribed by it. Said basic penalty shall not be more than 10 percent of each month’s charges for the first month delinquent. In addition to the basic penalty it may provide for a penalty of not exceeding one-half of 1 percent per month for nonpayment of the charges and basic penalty. On the first day of the calendar month following the date of payment specified in the bill the charge shall become delinquent if the bill or that portion thereof which is not in bona fide dispute remains unpaid. It may provide for collection of the penalties herein provided for.

(Amended by Stats. 1955, Ch. 602.)



54349

The local agency may issue bonds for funds to acquire, construct, improve or finance an enterprise. The bonds may be secured pursuant to this chapter.

(Amended by Stats. 1953, Ch. 526.)



54350

A local agency has police power over any enterprise acquired, constructed, or improved pursuant to this chapter and may make and enforce all necessary regulations to protect the public health in the operation and maintenance of the enterprise.

(Added by Stats. 1949, Ch. 81.)



54351

If the local agency acquires, constructs, or improves a sanitation or garbage removal or disposal system, it may require its inhabitants to use the facilities exclusively.

(Added by Stats. 1949, Ch. 81.)



54352

If the local agency acquires, constructs, or improves a sewer system pursuant to this chapter, it may declare that the further maintenance or use of cesspools or other local means of sewage disposal constitutes a public nuisance. If the buildings are within a reasonable distance, but not more than two hundred feet, from connection with the sewer system, the local agency may require all buildings inhabited or used by human beings and in which any sewage is produced to be connected with the sewer system within the period prescribed by it, but not less than thirty days from the time when such a connection can be made, as may be prescribed by the local agency.

(Amended by Stats. 1949, Ch. 1492.)



54353

As a remedy established for the collection of due and unpaid deposits and charges and the penalties thereon an action may be brought in the name of the local agency in any court of competent jurisdiction against the person or persons who occupied or, in the case of unoccupied property, who owned the property when the service was rendered or the deposit became due or against any person guaranteeing payment of bills, or against any or all of said persons, for the collection of the amount of the deposit or the collection of delinquent charges and all penalties thereon.

(Amended by Stats. 1970, Ch. 1174.)



54354

A local agency that acquires, constructs, or improves a system, plant, works, facilities or undertaking for the collection, treatment, or disposal of sewage or for the obtaining, conserving, treating, and supplying of water, or for the collection, treatment, or disposal of storm water, including drainage, may declare in the resolution or ordinance prescribing or revising charges for the services or facilities furnished by the enterprise that delinquent charges and all penalties thereon when recorded as in this chapter provided shall constitute a lien upon the real property served. However, no lien shall be created against any publicly owned property. A lien shall continue until the charge and all penalties thereon are fully paid or the property sold.

(Amended by Stats. 1992, Ch. 1208, Sec. 3. Effective January 1, 1993.)



54354.5

A resolution or ordinance prescribing or revising charges for the services or facilities furnished by the enterprise and declaring that delinquent charges and penalties when recorded as provided in this chapter shall constitute a lien upon the real property served shall not be adopted until the legislative body has given notice of and held a hearing thereon substantially as provided by this section; provided, however, that nothing herein shall be construed to prevent the local agency from prescribing, revising and collecting charges sufficient in amount to comply with Section 54515 or any other provision of this chapter or any provision or convenant in the proceedings for the issuance of any outstanding revenue bonds of the local agency payable from the revenues of the enterprise.

(a) The notice of the hearing shall be given by the clerk or secretary of the legislative body and shall contain a copy of the proposed resolution or ordinance. Said notice shall state the time and place for a hearing on said proposed resolution or ordinance, and that at said time and place any person interested, including all persons owning property in the local agency, may appear and be heard as to whether the proposed rates and charges are discriminatory or excessive, or will not be sufficient under Section 54515, or will not comply with any other provision of this chapter, or will not be sufficient under the provisions or covenants of any outstanding revenue bonds of the local agency payable from the revenues of the enterprise, or on any other matter relating to said proposed resolution or ordinance or the rates or charges proposed therein.

(b) Said notice shall be published at least once each week for two weeks prior to the hearing in a newspaper published in the local agency. If there is no newspaper published in the local agency, said notice shall be posted in three public places in the local agency for not less than two weeks prior to the hearing. The first publication or posting of the notice shall be at least 15 days prior to the date of hearing.

(c) At the time and place fixed in said notice for the hearing, the legislative body shall hold said hearing and may adjourn said hearing from time to time and may adjourn said hearing to a different place if deemed necessary. At the hearing any person interested, including all persons owning property in the local agency, may appear and be heard on the matters set forth in the notice. At the hearing the legislative body may change or modify the proposed rates and charges; provided, however, that no rate or charge shall be raised or increased from that set forth in the proposed resolution or ordinance, unless notice of intention to make said increase shall be published once or posted at least 10 days prior to the hearing on the proposed change.

(d) At the conclusion of the hearing the legislative body may determine that the proposed rates and charges, as originally proposed or modified as provided herein, are not discriminatory or excessive, and will be sufficient under Section 54515 and will comply with the provisions of this chapter and will be sufficient under the provisions or covenants of any outstanding revenue bonds of the local agency payable from the revenues of the enterprise and will be in compliance with law, and adopt said proposed resolution or ordinance as proposed or modified as provided herein.

(Amended by Stats. 1970, Ch. 1174.)



54355

The lien provided by Section 54354 shall attach when the treasurer or other officer whose duty it is to collect the charge records a list of delinquent unpaid charges and penalties thereon with the county recorder, stating the amount of each charge and the penalty thereon, a description of the real property upon which the same is a lien and the name of the local agency to which the same is payable. Such lien shall have the same force, effect, priority and duration as to the property described as would the lien of an abstract of a judgment against the owner of the real property at the time such list is recorded and may be enforced in like manner. Property may be discharged from the lien within one year from the date of recording by the payment of all delinquent charges plus penalties. A list of all such delinquent charges shall be recorded at least every six months, but no delay or informality in recording the same shall invalidate the lien or any unpaid charge or any subsequent act or proceeding. If through error or otherwise the amount of any unpaid charge plus penalties thereon as stated in said list shall be incorrect, said error shall be disregarded and shall not affect or invalidate the filing if said error is one dollar ($1) or less.

(Amended by Stats. 1956, 1st Ex. Sess., Ch. 23.)



54356

As a separate, distinct and cumulative remedy established for the collection of said charges and penalties thereon an action may be brought in the name of the local agency in any court of competent jurisdiction to enforce the lien of the charge and all penalties thereon. In such action a reasonable attorney’s fee shall be awarded plaintiff.

(Added by Stats. 1955, Ch. 602.)



54357

Remedies for collecting and enforcing rates and charges set out in this chapter are cumulative and may be pursued alternately, or any thereof may be used consecutively when the legislative body so determines. If any one of said remedies is or may be invalid, all valid remedies shall remain effectual until the principal and interest of the bonds are fully paid. Any holder of any bond outstanding at any time may compel the use of any or all of the remedies herein provided. The costs of collection and enforcement of the remedies for the collection of charges may be paid from the revenues.

(Amended by Stats. 1956, 1st Ex. Sess., Ch. 23.)



54358

The local agency may execute all instruments, perform all acts, and do all things necesssary or convenient in the exercise of the powers granted by this chapter or in the performance of its covenants or duties.

(Added by Stats. 1955, Ch. 602.)






ARTICLE 3 - Authorization of Bonds

54380

By resolution of its legislative body to take effect upon adoption, a local agency may submit to its qualified voters, at an election held for that purpose, the proposition of issuing bonds pursuant to this chapter to provide funds for the acquisition, construction, improving or financing of an enterprise, including any or all expenses incidental thereto or connected therewith or any combination of two or more of such purposes.

(Amended by Stats. 1949, Ch. 1492.)



54381

By a majority of all members, the legislative body may adopt the resolution at a regular or special meeting and at the same meeting at which it is introduced.

(Added by Stats. 1949, Ch. 81.)



54382

The resolution shall:

(a) State the purpose for which the bonds are proposed to be issued.

(b) State the estimated cost of the acquisition, construction, improvement and financing.

(c) State the principal amount of the bonds.

(d) State the maximum rate of interest on the bonds, which shall not exceed the maximum rate specified in Section 53531. That rate may be either fixed or variable, and shall be payable at the times and in the manner specified in the resolution.

(e) Fix the election date.

(f) Fix the manner of holding the election.

(g) Fix the manner of voting on the issuance of the bonds.

(h) State that in all other particulars the election shall be held and the votes canvassed pursuant to law for general municipal elections in such local agencies.

(Amended by Stats. 1990, Ch. 1130, Sec. 2.)



54383

The proposition may be submitted at an election for other propositions.

(Added by Stats. 1949, Ch. 81.)



54384

The resolution shall state that the bonds are to be revenue bonds, payable exclusively from the revenues of the enterprise and from such of the other funds referred to in Section 54478 as shall be specified in the resolution, and the resolution shall also state that the bonds are not to be secured by the taxing power of the local agency.

(Amended by Stats. 1953, Ch. 526.)



54385

The resolution shall be published once a day for at least seven days in a newspaper published at least six days a week in the local agency or published once a week for two succeeding weeks in a newspaper published less than six days a week in the local agency. If there are no such newspapers, the resolution shall be posted in three public places in the local agency for two succeeding weeks.

(Added by Stats. 1949, Ch. 81.)



54386

The votes of a majority of all the voters voting on the proposition are required to authorize the issuance of the bonds.

(Added by Stats. 1949, Ch. 81.)



54387

If the issuance of the bonds is authorized at the election, the legislative body shall provide for their issuance and sale by resolution to take effect upon adoption.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 4 - Provisions Relating to Bonds

54400

The legislative body may determine and provide in the resolution for:

(a) The number of series in which the bonds are to be issued.

(b) The date the bonds are to bear.

(c) The maturity dates of the bonds, not exceeding forty years from their respective dates.

(Added by Stats. 1949, Ch. 81.)



54401

If the legislative body divides any issue of bonds into series, it may prescribe, and state in the resolution, different dates for the bonds of each series. The maximum maturity date of each series shall be calculated from the date on the face of each bond separately.

(Added by Stats. 1949, Ch. 81.)



54402

The legislative body may determine and provide in the resolution for:

(a) The issuance of any bonds or a series in the form of serial bonds or sinking fund bonds with serial or term maturities.

(b) The interest of the bonds either fixed or variable, the rate or rates, payable at the times and in the manner specified therein. Under no conditions may the annual fixed or variable interest rate exceed the maximum rate specified in Section 53531 of the Government Code.

(c) The denomination of the bonds.

(d) The form of the bonds, coupon, registered, or book entry.

(e) The registration and conversion privileges of the bonds.

(f) The manner in which the bonds are to be executed.

(g) The medium and place of payment.

(h) The terms of redemption, with or without a premium.

(Amended by Stats. 1990, Ch. 1130, Sec. 4.)



54403

Any premium payable on the bonds shall be in the amount or amounts specified by the legislative body.

(Repealed and added by Stats. 1990, Ch. 1130, Sec. 6.)



54404

The bonds are not subject to call or redemption prior to their fixed maturity date unless the right to exercise a call is expressly stated on the face of the bonds.

(Added by Stats. 1949, Ch. 81.)



54405

The resolution may provide the terms and conditions upon which the bonds may be declared or become due and payable upon specified defaults.

(Added by Stats. 1949, Ch. 81.)



54406

The resolution may provide for the replacement of mutilated, destroyed, stolen, or lost bonds.

(Added by Stats. 1949, Ch. 81.)



54407

By resolution, the legislative body may provide the manner for authenticating the bonds and other terms to be contained in the bonds.

(Added by Stats. 1949, Ch. 81.)



54408

Pending the preparation of the definitive bonds, interim receipts or temporary bonds, exchangeable for definitive bonds may be issued in the form and with the provisions the legislative body determines.

(Added by Stats. 1949, Ch. 81.)



54409

In the absence of an express recital on its face that the bond or interim receipt is nonnegotiable, the bond or interim receipt is a negotiable instrument.

(Added by Stats. 1949, Ch. 81.)



54410

In determining the amount of bonds to be issued, the legislative body may include:

(a) All costs and estimated costs incidental to or connected with the acquisition, construction, improving or financing of the enterprise.

(b) All engineering, inspection, legal and fiscal agent’s fees, costs of the bond election and of the issuance of said revenue bonds, bond reserve funds and working capital and bond interest estimated to accrue during the construction period and for a period of not to exceed twelve months after completion of construction.

(Amended by Stats. 1949, Ch. 1492.)



54411

Bonds bearing the signature of officers of the local agency in office on the date of the signing are valid, notwithstanding that before delivery the persons signing have ceased to be officers.

(Added by Stats. 1949, Ch. 81.)



54412

The validity of the authorization and issuance of the bonds is not affected by proceedings for the acquisition, construction, or improving of the enterprise or by contracts in connection therewith.

(Added by Stats. 1949, Ch. 81.)



54413

Any resolution authorizing bonds may provide that the bonds may recite that it is issued pursuant to this chapter and bonds containing such recital are conclusively deemed valid and issued in conformity with this chapter.

(Added by Stats. 1949, Ch. 81.)



54414

Reference on the face of the bonds to the resolution by its date of adoption incorporates the provisions of the resolution and of this chapter into the bonds and their coupons.

(Amended by Stats. 1953, Ch. 369.)



54415

Each taker and subsequent holder of the bonds and attached or detached coupons has recourse to all of the provisions of the resolution and of this chapter and is bound by their terms.

(Added by Stats. 1949, Ch. 81.)



54416

The legislative body may issue and sell the bonds in the manner it determines.

(Added by Stats. 1949, Ch. 81.)



54417

The legislative body may sell the bonds in installments at different times or as an entire series of bonds at one time.

(Added by Stats. 1949, Ch. 81.)



54418

The legislative body may sell the bonds at a price above or below par in a manner, at public or private sale, as it determines by resolution. If the legislative body decides to sell the bonds at private sale rather than public sale, the local agency shall send a written statement to the California Debt Advisory Commission, no later than two weeks after the sale of the bonds, explaining the reasons for that decision.

(Amended by Stats. 1990, Ch. 1130, Sec. 7.)



54419

The sale price of all bonds sold shall include the interest accrued to the date of delivery of and payment for the bonds.

(Added by Stats. 1949, Ch. 81.)



54420

The bonds are special obligations of the local agency and are secured by a pledge of and shall be a charge upon, and shall be payable, as to the principal thereof, interest thereon, and any premiums upon the redemption of any thereof, solely from and secured by a lien upon the gross revenues of the enterprise and such funds as are described in the resolution authorizing the issuance of the bonds.

(Amended by Stats. 1953, Ch. 526.)



54421

By resolution the legislative body may pledge, place a charge upon, and assign all or any part of the gross revenues of the enterprise and of any and all funds referred to in Section 54478 for the security of the bonds. The gross revenues of the enterprise include revenues of improvements and extensions later constructed or acquired and revenues of existing systems, plants, works, or undertakings to be improved or extended or for the improvement or extension of which the bonds are to be issued.

(Amended by Stats. 1953, Ch. 526.)



54422

The payment of interest on and principal of the bonds and any premiums upon the redemption of any thereof are secured by a pledge, charge, and lien upon the revenues of the enterprise and upon such other funds as shall be specified in the resolution authorizing the issuance of the bonds.

(Amended by Stats. 1990, Ch. 1130, Sec. 8.)



54423

The revenues and any interest earned on the revenues and all other funds specified in the resolution authorizing the issuance of the bonds constitute a trust fund for the security and payment of the interest on and principal of the bonds.

(Amended by Stats. 1953, Ch. 526.)



54424

So long as any bonds or interest thereon are unpaid the revenues and interest thereon shall not be used for any other purpose, except as provided in Sections 54425 and 54426.

(Amended by Stats. 1953, Ch. 526.)



54425

If the interest and principal of the bonds and all charges to protect or secure them are paid when due an amount for the necessary and reasonable maintenance and operation costs of the enterprise, which costs include the reasonable expenses of management, repair and other expenses necessary to maintain and preserve the enterprise in good repair and working order, may be apportioned from the revenues, and subject to any limiting covenants in the resolution providing for the issuance of bonds, the remaining surplus may be used for any lawful purpose of the local agency.

(Amended by Stats. 1955, Ch. 395.)



54426

In its discretion the legislative body may provide in the resolution providing for the issuance of the bonds that, the principal, interest, and sums for other security funds shall be paid from the revenues prior to paying the maintenance and operation costs of the enterprise.

(Amended by Stats. 1963, Ch. 1104.)



54427

Bonds of the same issue shall be equally secured by a pledge, charge, and lien upon the revenues of the enterprise and all other funds specified in the resolution authorizing the issuance of the bonds, without priority for number, date of bonds, of sale, of execution, or of delivery pursuant to this chapter and the resolution authorizing the issuance of the bonds; except that any local agency may authorize the issuance of bonds of different series and may provide that the bonds in any series shall, to the extent and in the manner prescribed in the resolution, be subordinated and be junior in standing, with respect to the payment of principal and interest and the security thereof, to such other bonds as may be specified in the resolution.

(Amended by Stats. 1953, Ch. 526.)



54428

The general fund of the local agency is not liable for the payment of the bonds or their interest.

(Added by Stats. 1949, Ch. 81.)



54429

The credit or taxing power of the local agency is not pledged for the payment of the bonds or their interest.

(Added by Stats. 1949, Ch. 81.)



54430

The holder of the bonds or coupons shall not compel the exercise of the taxing power by the local agency or the forfeiture of its property.

(Added by Stats. 1949, Ch. 81.)



54431

The principal of and interest on the bonds and any premiums upon the redemption of any thereof are not a debt of the local agency, nor a legal or equitable pledge, charge, lien, or encumbrance, upon any of its property, or upon any of its income, receipts, or revenues except the revenues of the enterprise and other funds that may be legally applied, pledged, or otherwise made available to their payment.

(Amended by Stats. 1953, Ch. 526.)



54432

Every bond shall recite in substance that the principal of and interest on the bond are payable solely from the revenues and other funds pledged or otherwise made available to its payment and that the local agency is not obligated to pay it except from the revenues of the enterprise and from such other funds.

(Amended by Stats. 1953, Ch. 526.)



54435

The bonds and interest or income from the bonds are exempt from taxation in this State, except from gift, inheritance, and estate taxes.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 5 - Additional Powers to Secure Bonds

54460

In the resolution authorizing the bonds, the legislative body may insert any of the provisions authorized by this article, which shall become a part of the contract with the bond holders.

(Added by Stats. 1949, Ch. 81.)



54461

The legislative body may provide limitations on:

(a) The purpose to which the proceeds of sale of any issue of bonds may be applied.

(b) The issuance of additional bonds for the same purpose and on the lien of additional bonds.

(c) The right of the local agency to restrict and regulate the use of the enterprise.

(Added by Stats. 1949, Ch. 81.)



54462

The legislative body may provide for the amount and kind of insurance on the enterprise including insurance against:

(a) Accident to or destruction of any enterprise from any or all risks.

(b) Loss of revenues from an enterprise.

(c) Public liability or property damage and workmen’s compensation.

(Added by Stats. 1949, Ch. 81.)



54463

It may provide for other insurance carried by private companies on property or risks on the same or similar enterprises.

(Added by Stats. 1949, Ch. 81.)



54464

The legislative body may provide for the use and disposition of insurance money.

(Added by Stats. 1949, Ch. 81.)



54465

Without limiting the authority granted, the legislative body may specifically provide that money collected from insurance against accident to or destruction of the physical enterprise shall be used for repairing or rebuilding the damaged or destroyed enterprise. The legislative body may provide that if the money is not so applied within a period specified by the local agency, it shall be applied to the retirement of any outstanding and unredeemed bonds issued for the enterprise.

(Added by Stats. 1949, Ch. 81.)



54466

The legislative body may also specifically provide that the proceeds of insurance against loss of revenue shall be used solely for the payment and retirement of the bonds issued for acquisition, construction, or improvement of the enterprise.

(Added by Stats. 1949, Ch. 81.)



54467

The legislative body may insert in the resolution covenants against the mortgaging or otherwise encumbering, selling, leasing, pledging, placing any charge upon, or disposing of the enterprise or any of its revenues or any other funds pledged or otherwise made available to secure payment of the principal of and interest on the bonds.

(Amended by Stats. 1953, Ch. 526.)



54468

It may insert covenants against the entering into any agreement which impairs the operation of the enterprise or any part of it necessary to secure adequate revenues to pay the principal and interest of the bonds or which otherwise would impair the rights of the bondholders with respect to the revenues or the operation of the enterprise.

(Added by Stats. 1949, Ch. 81.)



54469

The legislative body may provide for events of default and terms upon which the bonds may be declared due before maturity and the terms upon which the declaration and its consequences may be waived.

(Added by Stats. 1949, Ch. 81.)



54470

The legislative body may provide for the rights, liabilities, powers, and duties arising upon the local agency’s breach of any covenants, conditions, or obligations.

(Added by Stats. 1949, Ch. 81.)



54471

The legislative body may provide for the vesting in a trustee of the right to enforce covenants to secure payment of or in relation to the bonds and the trustee’s powers, duties, and the limitation of his liabilities.

(Added by Stats. 1949, Ch. 81.)



54472

The legislative body may provide for the terms upon which the bondholders or any percentage of them may enforce covenants or duties imposed by this chapter.

(Added by Stats. 1949, Ch. 81.)



54473

The legislative body may provide in the resolution for a procedure for amending or abrogating the terms of the resolution with the consent of the holders of a specified number of the bonds.

(Added by Stats. 1949, Ch. 81.)



54474

Any resolution containing such a procedure may also provide for meetings of bondholders or for their written assent without a meeting and the manner of consenting, with or without a meeting.

(Added by Stats. 1949, Ch. 81.)



54475

The resolution shall specifically state the effect of amendment upon the rights of the holders of all of the bonds and attached or detached interest coupons and shall be binding upon the holders of all of the bonds and coupons issued pursuant to the resolution.

(Added by Stats. 1949, Ch. 81.)



54476

The legislative body may provide for the purchase out of any available funds of any outstanding notes, bonds, or other obligations, and the price at which, and the manner in which, the purchases may be made.

(Added by Stats. 1949, Ch. 81.)



54477

The legislative body may provide for any other acts and things necessary, convenient, or desirable to secure the bonds or tending to make them more marketable.

(Added by Stats. 1949, Ch. 81.)



54478

Except as hereinafter provided in this section, this chapter does not authorize any local agency to make any covenants, to perform any act, or to do anything which requires expending any funds other than revenues received or receivable from the enterprise and such other funds from any source as are legally available for such purpose and may be used by the local agency for such purpose without incurring indebtedness. Notwithstanding any other provision of this chapter, (a) a local agency may pledge, place a charge upon, contribute, or otherwise make available, as additional security for the payment of any bonds issued pursuant to this chapter for the purpose of providing funds for the acquisition, construction, improving or financing of public parking lots, garages, or other automotive parking facilities, any or all revenues or funds derived from any or all street parking meters then owned or controlled or thereafter acquired or controlled by such local agency; and (b) a local agency may also pledge, place a charge upon, or otherwise make available, as additional security for the payment of any bonds issued pursuant to this chapter any funds, including contributions, from any source which the local agency may legally apply to such purpose, excepting, however, any and all proceeds of taxation.

(Amended by Stats. 1953, Ch. 526.)






ARTICLE 6 - Duties of Local Agencies

54510

The duties prescribed by this article shall be performed by the local agency or its proper officers, agents, or employees.

(Added by Stats. 1949, Ch. 81.)



54511

Such performance is of the essence of the local agency’s contract with the bondholders.

(Added by Stats. 1949, Ch. 81.)



54512

The local agency shall pay or cause to be paid the principal and interest of the bonds on the date, at the place, and in the manner mentioned in the bonds and coupons and in accordance with the resolution authorizing their issuance.

(Added by Stats. 1949, Ch. 81.)



54513

Subject to the provisions of Section 54516.1, the local agency shall operate the enterprise in an efficient and economical manner.

(Amended by Stats. 1953, Ch. 526.)



54514

Subject to the provisions of Section 54516.1, the local agency shall prescribe, revise, and collect such charges that the services, facilities or water of the enterprise are furnished at the lowest possible cost consistent with sound economy, and prudent management, and the security and payment of the principal and interest of the bonds.

(Amended by Stats. 1970, Ch. 1174.)



54515

After making allowances for contingencies and error in the estimates, the charges, together with any other funds which under this chapter can legally be, and which are, pledged or otherwise made available for the respective purposes hereinafter set forth, shall be at least sufficient to pay the following amounts in the order set forth:

(a) The interest on and principal of the bonds as they become due and payable.

(b) All payments required for compliance with the resolution authorizing the issuance of the bonds or any other contract with the bondholders, including the creation of sinking and reserve funds.

(c) All payments to meet any other obligations of the local agency which are charges, liens, or encumbrances upon, or payable from, the revenues of the enterprise.

(d) All current expenses of maintenance and operation of the enterprise, except that if the legislative body provides in the resolution calling the election that maintenance and operation costs of the enterprise shall be paid from the revenues prior to the principal, interest and sums for other security funds, then the current expenses of such maintenance and operation shall precede any other payments provided in this section.

(Amended by Stats. 1955, Ch. 395.)



54516

Subject to the provisions of Section 54516.1, the local agency shall operate, maintain and preserve the enterprise in good repair and working order.

(Amended by Stats. 1953, Ch. 811.)



54516.1

Subject to the provisions and limitations of any resolution authorizing the issuance of bonds and to the conditions specified in Section 54516.2 of this code, the local agency may contract, upon such terms and conditions as it may determine, with any person, firm or corporation, for the operation or management of an enterprise. Each such contract shall provide that all consideration to be paid thereunder shall be payable solely from the revenues of the enterprise, and all consideration under any such contract payable by the local agency shall be paid only from such revenues. A local agency shall not by any such contract transfer or attempt to transfer to any person, firm or corporation, or in any way restrict the exercise of the local agency’s legal powers and duties concerning:

(a) The issuance and sale of bonds to provide funds for the acquisition, construction, improving or financing of the enterprise;

(b) The payment of the principal of and interest on such bonds;

(c) The receipt, handling and disbursement of and accounting for the proceeds of sale of the bonds;

(d) The fixing of fees, tolls, rates, rentals and other charges for the services, facilities or water furnished by the enterprise;

(e) The accounting for the revenues, receipts and other funds of the enterprise; and

(f) The making and enforcing of ordinances and regulations to protect and promote public health and safety in connection with the enterprise and its operation.

(Added by Stats. 1953, Ch. 811.)



54516.2

The local agency shall let contracts made by it pursuant to Section 54516.1 to the lowest qualified responsible bidder after the publication of a notice inviting bids two or more times, not less than five days apart, in a newspaper of general circulation printed and published in the city. If there is no newspaper of general circulation printed or published in the city, copies of the notice shall be posted in at least three public places in the city. Publication shall be commenced or notice posted not less than 15 days prior to the date set in the notice for the opening of bids.

The notice inviting bids shall distinctly and specifically describe the enterprise involved and the period of time for which the enterprise is to be operated or managed.

If no bid which the local agency finds to be reasonable and valid is received upon the original advertising, the local agency need not readvertise.

(Amended by Stats. 1957, Ch. 364.)



54516.3

If the enterprise is a hospital, the local agency may provide for the administration, operation and maintenance of the whole or any part of the enterprise and for such purpose may enter into any lease agreement or contract which it believes will best serve the interest of the local agency by publication of notice inviting bids pursuant to Section 54516.2. Before entering into any such lease or contract, the local agency must first hold a public hearing on the question after publication or posting of notice thereof given in the same manner and for the same time as a notice inviting bids is required to be given by Section 54516.2.

(Added by Stats. 1959, Ch. 1556.)



54517

The local agency shall preserve and protect the security of the bonds and the rights of the bondholders and warrant and defend their rights against all claims and demands of all persons.

(Added by Stats. 1949, Ch. 81.)



54518

In order to fully preserve and protect the priority and security of the bonds the local agency shall pay and discharge all lawful claims for labor, materials, and supplies, which if unpaid may become a lien or charge upon the revenues prior or superior to the lien of the bonds or impair the security of the bonds.

(Added by Stats. 1949, Ch. 81.)



54519

The local agency shall hold in trust the revenues and other funds pledged to the payment of the principal of and interest on the bonds for the benefit of the bondholders and shall apply the same pursuant to the resolution authorizing the issuance of the bonds or to the resolution as modified. The local agency may invest funds held in reserve, or in any sinking fund, or funds not required for immediate disbursement, in property or securities in which cities may legally invest funds subject to their control. No such investment shall be made in contravention of any covenant or agreement in any resolution authorizing the issuance of any outstanding bonds.

(Amended by Stats. 1953, Ch. 526.)



54520

The local agency shall keep proper books of record and accounts of the enterprise, separate from all other records and accounts, in which complete and correct entries shall be made of all transactions relating to the enterprise.

(Added by Stats. 1949, Ch. 81.)



54521

At all times the books shall be subject to the inspection of the holders of not less than 10 percent of the outstanding bonds or their representatives authorized in writing.

(Added by Stats. 1949, Ch. 81.)



54522

The local agency shall cause to be published a summary statement showing the amount of gross revenues and the amount of all other funds collected which are required to be pledged or otherwise made available as security for payment of the principal of and interest on the bonds, the disbursements from such revenues and other funds in reasonable detail, and a general statement of the financial and physical condition of the enterprise. The statement shall be published annually, not more than 120 days after the close of each fiscal year. The local agency shall furnish a copy of the statement to any bondholder upon request.

(Amended by Stats. 1953, Ch. 526.)



54523

In the resolution authorizing the bonds, the local agency may agree that the statement shall be prepared or audited by an independent certified public accountant or public accountant and shall be in the form and contain the detail specified in the resolution.

(Amended by Stats. 1959, Ch. 1936.)



54524

The duties set forth in this article do not require the local agency to expend any funds other than revenues received or receivable from the enterprise and such other funds from any source as are legally available and as are made available for the enterprise or to secure payment of the principal of or interest on bonds as provided in this chapter.

(Amended by Stats. 1953, Ch. 526.)






ARTICLE 7 - Fiscal Agent

54550

In connection with the issuance of bonds a local agency may appoint a fiscal agent.

(Added by Stats. 1949, Ch. 81.)



54551

The local agency may:

(a) Provide for the powers, duties, functions, and compensation of the fiscal agent.

(b) Limit the liabilities of the fiscal agent.

(c) Prescribe a method for his resignation and removal, and the merger or consolidation of fiscal agents.

(d) Prescribe a method for the appointment of a successor fiscal agent and the transfer of rights and properties to the successor.

(Added by Stats. 1949, Ch. 81.)



54552

The local agency may authorize the fiscal agent to receive, collect, hold, or disburse revenues collected from the enterprise for or on account of the local agency or any other funds required to be pledged or otherwise made available as security for payment of the principal of and interest on the bonds, and to apply such revenues and other funds as provided in the resolution authorizing the issuance of the bonds.

(Amended by Stats. 1953, Ch. 526.)






ARTICLE 8 - Validating Proceedings

54580

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1551.)






ARTICLE 9 - Contributions

54610

Notwithstanding any provision of this chapter to the contrary, the legislative body may accept contributions or loans from the United States, or a federal department, instrumentality, or agency for financing or aiding in financing the cost of preliminary investigations and studies, surveys, plans and specifications, procedures and other action preliminary to construction, and the construction, maintenance, and operation of an enterprise.

(Amended by Stats. 1949, Ch. 1555.)



54611

The local agency may enter into contracts and cooperate with the United States or a federal department, instrumentality, or agency in the making of preliminary investigations, studies and surveys, preparation of plans and specifications and in the accomplishment of procedures and other action preliminary to construction, in the construction, maintenance, and operation, and in financing or aiding in financing the cost of preliminary investigations and studies, surveys, plans and specifications, procedures and other action preliminary to construction and of the construction, maintenance, and operation, of any enterprise pursuant to federal legislation under which aid, assistance, and cooperation may be furnished for these purposes by the United States.

(Amended by Stats. 1949, Ch. 1555.)



54612

The legislative body may do any and all things necessary to avail itself of such aid and cooperation.

(Added by Stats. 1949, Ch. 81.)



54613

The legislative body may accept contributions from, contract, and cooperate with, the State, any state department, instrumentality, or agency, or any municipal corporation, public corporation, or district in the construction, maintenance, and operation of, and in financing of, any enterprise and for the use of any enterprise and the services and water furnished by it for public or private purposes.

(Amended by Stats. 1949, Ch. 1488.)



54614

The contributions may consist of money, rights of way, labor, materials, and other property.

(Added by Stats. 1949, Ch. 81.)



54615

The local agency may also make contributions, for any of the purposes specified in this article, of any of the funds referred to in Section 54478.

(Added by Stats. 1953, Ch. 526.)






ARTICLE 10 - Remedies of Bondholders

54640

Subject to any contractual limitations binding upon a bondholder or his trustee, any bondholder or his trustee has the remedies set forth in this article for the equal benefit and protection of all bondholders similarly situated.

(Added by Stats. 1949, Ch. 81.)



54641

Such contractual limitations include, but are not limited to, any limitation upon the exercise of a remedy to bondholders or their trustees holding a specific percentage of the bonds.

(Added by Stats. 1949, Ch. 81.)



54642

By mandamus or other suit or proceeding at law or in equity a bondholder or his trustee may enforce his rights against the local agency, its legislative body, and any of its officers, agents, and employees and compel them to perform and carry out their duties under this chapter and their agreements with bondholders.

(Added by Stats. 1949, Ch. 81.)



54643

By a suit in equity a bondholder or his trustee may require the local agency and its legislative body to account as the trustee of an express trust.

(Added by Stats. 1949, Ch. 81.)



54644

By suit in equity a bondholder or his trustee may enjoin any acts or things which are unlawful or violate the bondholders’ rights.

(Added by Stats. 1949, Ch. 81.)



54645

The remedies conferred upon any bondholder or his trustee by this chapter do not exclude any other remedy. Each remedy is cumulative and in addition to every other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this chapter or other law.

(Added by Stats. 1949, Ch. 81.)



54646

A waiver of any default or breach of duty or contract by any bondholder or his trustee does not affect any subsequent default or breach of duty or contract nor impair any rights or remedies on the subsequent default or breach.

(Added by Stats. 1949, Ch. 81.)



54647

The delay or omission of any bondholder or his trustee to exercise any right or power accruing upon any default does not impair the right or power and is not a waiver of the default or acquiescence in it.

(Added by Stats. 1949, Ch. 81.)



54648

Every substantive right and remedy conferred upon the bondholders or their trustee may be enforced and exercised as often as is deemed expedient.

(Added by Stats. 1949, Ch. 81.)



54649

If a suit, action, or proceeding to enforce any right or exercise any remedy is abandoned or determined adversely to the bondholders or their trustees, the local agency and bondholder or trustee shall be restored to their former positions, rights, and remedies as if such suit, action, or proceeding had not been brought or taken.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 11 - Refunding Bonds

54660

A local agency may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire bonds issued by it upon the terms, at the times, and in the manner which its legislative body determines.

(Added by Stats. 1949, Ch. 81.)



54661

All provisions of this chapter applicable to the issuance and sale of bonds, except the provisions of Article 3, are applicable to refunding bonds and to their issuance and sale or exchange. No election shall be required to authorize the issuance of refunding bonds. The legislative body may provide for their issuance and sale or exchange by resolution to take effect upon adoption. If the legislative body determines to sell the refunding bonds or any part thereof, they shall be offered for sale in the manner provided by Section 54388.

(Amended by Stats. 1963, Ch. 1296.)



54662

Funding or refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all of the following:

(a) All bonds to be funded or refunded by them.

(b) All expenses incident to the calling, retiring, or paying of the outstanding bonds and the issuance of the funding or refunding bonds, including the difference in amount between the par value of the funding or refunding bonds and any amount less than that for which the funding or refunding bonds may be sold.

(c) Interest upon the funding or refunding bonds from the date of sale to the date of payment of the bonds to be funded or refunded out of the proceeds of the sale or the date upon which the bonds to be funded or refunded will be paid pursuant to the call or agreement with the holders of such bonds.

(d) Any premium necessary in the calling or retiring of the outstanding bonds and the interest accruing on them to the date of the call or retirement.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 11.5 - Revenue Bond Anticipation Notes

54664

When the legislative body deems it in the best interests of the local agency, it may authorize the issuance of notes, on a negotiated or a competitive bid basis, maturing within a period not to exceed two years, in anticipation of the sale of bonds duly authorized at the time such notes are issued. Such notes and the resolution providing for the issuance of such notes may contain any provision, condition or limitation which a bond, or any resolution or ordinance providing for the issuance of such bond, may contain. The proceeds from the sale of such notes shall be used only for the purposes for which the bonds were authorized.

(Added by Stats. 1975, Ch. 27.)



54665

All notes issued pursuant to this article and any renewal thereof shall be payable at a fixed time, except that in the event that the sale of the bonds shall not have occurred prior to the maturity of the notes issued in anticipation of the sale, the treasurer shall, in order to meet the notes then maturing, issue renewal notes for such purpose. No renewal of a note shall be issued after the sale of bonds in anticipation of which the original note was issued. There shall be only one renewal of any note issued pursuant to this article, and such renewal note shall mature within a period not to exceed two years.

(Added by Stats. 1975, Ch. 27.)



54666

The principal of, and interest on, such notes may be paid from the revenues of the enterprise. If such notes, or any portion thereof, or the interest thereon, have not been previously paid, they shall be paid from the proceeds of the next sale of bonds in anticipation of which the notes were issued. If any of the principal of such notes is paid from the revenues of the enterprise rather than the proceeds of the sale of bonds, the amount of bonds the local agency is authorized to thereafter issue shall be reduced by the amount so paid from the revenues of the enterprise. The total amount of such notes or renewals thereof issued and outstanding shall not exceed the total amount of the unsold bonds.

(Added by Stats. 1975, Ch. 27.)



54667

Notes may be issued pursuant to this article in anticipation of the sale of bonds authorized either before or after the effective date of this article.

(Added by Stats. 1975, Ch. 27.)






ARTICLE 12 - Annexation and Exclusion

54670

Territory which has become annexed to a local agency which has authorized the issuance of bonds pursuant to this chapter, and which territory shall use the services, facilities, or water of the enterprise, shall become subject to the rates and charges imposed by the local agency for such use.

(Added by Stats. 1951, Ch. 630.)



54671

Territory which has been withdrawn from a local agency which has authorized the issuance of bonds pursuant to this chapter, and which territory shall continue to use the services, facilities, or water of the enterprise, shall remain liable for the payment of the rates and charges imposed by the local agency for such use.

(Added by Stats. 1951, Ch. 630.)



54672

A city to which any territory has been annexed, whether or not said territory has been withdrawn from a local agency which has authorized the issuance of bonds pursuant to this chapter, and which territory shall continue to use the services, facilities, or water of the enterprise, may contract with the local agency to pay the local agency annually or at lesser intervals a sum or sums in lieu of the payment by the owners or residents within said territory of the rates and charges imposed by the local agency for such use.

(Added by Stats. 1951, Ch. 630.)






ARTICLE 13 - Construction

54700

If any section, subsection, sentence, clause, or phrase of this chapter, or the application thereof to any person or circumstance, is for any reason held invalid, the validity of the remainder of the chapter, or the application of such provision to other persons or circumstances, shall not be affected thereby. The Legislature hereby declares that it would have passed this chapter, and each section, subsection, sentence, clause, and phrase thereof, irrespective of the fact that one or more sections, subsections, sentences, clauses or phrases, or the application thereof to any person or circumstance, be held invalid.

(Added by Stats. 1955, Ch. 602.)









CHAPTER 6.3 - Employee Rental Housing

ARTICLE 1 - Definitions

54700.1

The definitions set forth in this article govern the construction of this chapter, unless the context requires otherwise.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54700.2

“Bonds” means bonds, notes or other evidence of indebtedness issued by a city pursuant to this chapter and secured by rental or lease revenues derived from rental housing for employees.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54700.3

“Local agency” means a city, a city and county or a county.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54700.4

“Construct” or “construction” means all activities necessary or incidental to the construction of housing including, but not limited to, acquisition of property or any interest therein, construction, reconstruction, rehabilitation or maintenance, repair or operation of any property or improvement.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54700.5

“Employee” means an employee of the local agency, the state or any political subdivision thereof, special district, including a school district, or any other local government entity, or an employee of a public or private utility whom the legislative body has determined performs a function essential to the public health, safety or welfare.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54700.6

“Housing” means any dwelling or residential structure, including, but not limited to, single-family detached dwellings, multi-family dwellings or modular housing or mobilehomes. “Housing” also means a park or other site or facility suitable for modular housing or mobilehomes, and such park or other site or facility may include pads or other foundations, utility connections, and other appropriate on-site improvements.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54700.7

“Legislative body” means the city council or the board of supervisors, as the case may be.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54700.8

“State” means the State of California and, where the context requires, any agency or instrumentality thereof.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)






ARTICLE 2 - Powers and Procedures

54701.1

A local agency may construct or cause to be constructed rental housing for employees.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.2

A local agency may issue bonds pursuant to this chapter for the purpose of financing the construction of rental housing for employees and for the purpose of funding or refunding previously issued bonds.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.3

Rental and lease revenues derived from rental housing for employees shall be the sole revenues of the local agency pledged for the repayment of bonds issued pursuant to this chapter. A local agency may appropriate funds from whatever source derived to the repayment of bonds issued pursuant to this chapter.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.4

A local agency may retain engineers, architects, accountants, financial consultants, bond counsel, or other services as may be necessary in the judgment of the legislative body for the construction or financing of construction of rental housing for employees.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.5

In addition to all other powers granted by this chapter, a local agency may do all things necessary or convenient to carry out the purposes of this chapter.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.6

Notwithstanding any other provision of law, the legislative body may award contracts for the construction of housing for employees by negotiation or following the receipt of competitive bids after notice inviting such bids.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.7

Construction of housing for employees pursuant to this chapter shall be exempt from the provisions of Section 30213 of the Public Resources Code.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.8

A local agency may accept financial or other assistance from any public or private source, and may expend any funds so accepted for any of the purposes of this chapter.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.9

Contributions for any of the purposes of this chapter by a city, the state or any political subdivision thereof, a special district, including a school district, or any other local governmental entity, are hereby declared to be for a proper public purpose.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.10

Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the local agency for which is pledged the faith and credit of the local agency.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.11

All construction shall be undertaken or completed subject to the rules and regulations of the local agency. A local agency may acquire by deed, purchase, lease, contract, gift, devise, or otherwise any real or personal property, structures, rights, rights-of-way, franchises, easements, and other interests in property necessary or convenient for the construction or the financing of construction of rental housing for employees, upon such terms and conditions as it deems advisable, and may lease, sell, or dispose of the same in such manner as may be necessary or desirable to carry out the objectives and purposes of this chapter.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54701.12

A local agency shall require that contractors and subcontractors engaged in construction financed under this chapter shall provide equal opportunity for employment, without discrimination as to any characteristic listed or defined in Section 12926 or 12926.1. All contracts and subcontracts for construction financed under this chapter shall be let without discrimination as to any of those characteristics.

(Amended by Stats. 2008, Ch. 682, Sec. 2. Effective January 1, 2009.)



54701.13

Not less than 20 percent of the total number of units of housing for rent which are financed, or for which financing has been extended or committed, pursuant to this chapter from the proceeds of each bond issuance of the city or county, shall be for occupancy on a priority basis by lower income households, as defined in Section 50079.5 of the Health and Safety Code, at affordable rents, as defined in Section 50053 of the Health and Safety Code.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)






ARTICLE 3 - Bonds and Notes

54702.1

(a) A local agency may, from time to time, issue its bonds for the purpose of financing construction of rental housing for employees. In anticipation of the sale of bonds, the local agency may issue negotiable bond anticipation notes and may renew such notes from time to time. Bond anticipation notes may be paid from the proceeds of sale of the bonds of the local agency in anticipation of which they were issued. Bond anticipation notes and the resolution or resolutions authorizing such note may contain any provisions, conditions, or limitations which a bond, agreement relating thereto, or bond resolution of the local agency may contain except that any such note or renewal thereof shall mature at a time not later than two years from the date of the issuance of the original note.

(b) The bonds shall be a special obligation of the local agency payable from all or any part of the rental or lease revenues or other funds as specified in this chapter. The bonds shall be negotiable instruments for all purposes, subject only to the provisions of such bonds for registration.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.2

In determining the amount of bonds to be issued, the local agency may include all costs of the issuance of such bonds, bond reserve funds, and bond interest.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.3

The bonds may be issued as serial bonds or as term bonds, or the local agency, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the local agency and shall bear interest at such fixed or variable rate or rates, be payable at such time or times, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption as the resolution or resolutions of the local agency may provide. The bonds may be sold at either a public or private sale and for such prices as the local agency shall determine. Pending preparation of the definitive bonds, the local agency may issue interim receipts, certificates, or temporary bonds, which shall be exchanged for such definitive bonds. The local agency may sell bonds at a price below the par value thereof, but the discount on any bond so sold shall not exceed 6 percent of the par value thereof.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.4

Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions respecting any of the following terms and conditions, which shall be a part of the contract with the holders of the bonds:

(a) The pledge of all or any part of the rental and lease revenues, subject to such agreements with bondholders as may then exist.

(b) The setting aside of reserves or sinking funds and the regulation and disposition thereof.

(c) Limitations on the purposes to which the proceeds of a sale of any issue of bonds, then or thereafter issue, may be applied, and pledging such proceeds to secure the payment of the bonds or any issue of bonds.

(d) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(e) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(f) Limitation on expenditures for operation, administration, or other expenses of the local agency.

(g) Specification of the acts or omissions to act which shall constitute a default in the duties of the local agency to holders of the bonds, and providing the rights and remedies of such holders in the event of default.

(h) The mortgaging of any housing and the site thereof for the purpose of securing the bondholders.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.5

No member of the legislative body nor any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.6

The local agency may purchase its bonds from any source of funds available therefor. The local agency may hold, pledge, cancel, or resell such bonds, subject to and in accordance with agreements with the bondholders.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.7

In the discretion of the local agency, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the local agency and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without this state. Such a trust agreement or the resolution providing for the issuance of bonds may pledge or assign the revenues to be received and may convey or mortgage any housing the construction of which is to be financed from the proceeds of such bonds. Such trustee agreement or resolution providing for the issuance of bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including such provisions as may be included in any resolution or resolutions of the local agency authorizing the issuance of the bonds. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trustee agreement or resolution may contain such other provisions as the local agency may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trustee agreement or resolution may be treated as a part of the cost of issuance of the bonds.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.8

Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees appointed pursuant to any resolution authorizing the issuance of such bonds, except to the extent the rights thereof may be restricted by the resolution authorizing the issuance of the bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect or enforce any and all rights specified in the laws of this state or in such resolution, and may enforce and compel the performance of all duties required by this chapter or by such resolution to be performed by the local agency or by any officer, employee, or agent thereof.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.9

Any local agency may provide for the issuance of bonds of the city for the purpose of refunding any bonds of the local agency then outstanding, including the payment of any redemption premiums thereof and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of such bonds, and, if deemed advisable by the local agency, for the additional purpose of paying all or any part of the cost of additional construction of rental housing for employees.

The proceeds of bonds issued pursuant to this section may, in the discretion of the local agency, be applied to the purchase or retirement at maturity or redemption of outstanding bonds, either at their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and, pending such application, that portion of the proceeds allocated for such purpose may be placed in escrow, to be applied to such purchase or retirement at maturity or redemption on such date, as may be determined by the local agency. Pending use for purchase, retirement at maturity, or redemption of outstanding bonds, any proceeds held in such an escrow may be invested and reinvested as provided in the resolution authorizing the issuance of the refunding bonds. Any interest or earnings realized on any such investment may also be applied to the payment of the outstanding bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and any interest or increment earned or realized from the investment thereof may be returned to the local agency to be used by it for any of the purposes of this chapter. That portion of the proceeds of any bonds issued pursuant to this section which is designated for the purpose of paying all or any part of the cost of additional construction may be invested and reinvested in obligations of, or guaranteed by, the United States of America or in certificates of deposit or time deposits secured by obligation of, or guaranteed by, the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such costs.

All bonds issued pursuant to this section shall be subject to the provisions of this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.10

Notwithstanding any other provision of law, revenue bonds issued pursuant to this chapter shall be legal investments for all trust funds, insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, guardians, conservators, trustees, and all other fiduciaries. Such bonds shall be legal investments for state school funds and for any funds which may be invested in county, municipal, or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be authorized by law, including deposits to secure public funds.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.11

The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of this state and for their health and welfare. Any bonds issued under the provisions of this chapter, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions of the state, except inheritance and gift taxes.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.12

If the jurisdiction of the local agency to order a proposed act is not affected, an omission of any officer or the local agency in proceedings under this chapter or any other defect in the proceedings shall not invalidate the proceedings or bonds issued pursuant to this chapter.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.13

This chapter is full authority for the issuance of bonds by a local agency for the purpose of financing construction of rental housing for employees.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)



54702.14

This chapter shall be deemed to provide a complete, additional, and alternative method for doing the things authorized thereby, and shall be regarded as supplemental and additional to the powers conferred by other laws. The issuance of bonds and refunding bonds under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds except that Sections 8855, 8856, and 8857 shall apply.

(Amended by Stats. 1981, Ch. 1092, Sec. 2.)



54702.15

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any issuance or proposed issuance of bonds under this chapter and the legality and validity of all proceedings previously taken or proposed in a resolution of a local agency to be taken for the authorization, issuance, sale, and delivery of the bonds and for the payment of the principal thereof and interest thereon.

(Added by Stats. 1981, Ch. 1092, Sec. 1.)









CHAPTER 6.4 - Benefit Assessment Act of 1982

ARTICLE 1 - General Provisions

54703

This chapter shall be known and may be cited as the Benefit Assessment Act of 1982.

(Added by renumbering Section 54701 by Stats. 1984, Ch. 144, Sec. 149.)



54703.1

The Legislature finds and declares that it is in the public interest to allow local agencies to finance property related services through the imposition of an assessment upon the property which benefits from those services.

The Legislature also finds and declares that assessments imposed for the purpose of providing services which benefit individual properties are not taxes for the general benefit of the governmental entity, but are assessments for services which confer special benefits upon the properties to which the services are provided.

(Added by renumbering Section 54702 by Stats. 1984, Ch. 144, Sec. 150.)



54703.3

The purpose of this chapter is to recodify and supplant previously enacted provisions of law which authorize the imposition of benefit assessments and to provide a uniform procedure for the enactment of benefit assessments for services by local jurisdictions.

(Added by renumbering Section 54703 by Stats. 1984, Ch. 144, Sec. 151.)



54703.5

An assessment levied pursuant to this chapter is not subject to the Special Assessment Investigation, Limitation and Majority Protest Act of 1931 (Division 4 (commencing with Section 2800) of the Streets and Highways Code).

(Added by Stats. 1989, Ch. 1449, Sec. 1.)






ARTICLE 2 - Definitions

54705

As used in this chapter, “local agency” means any city, county, city and county, special district, or any other municipal corporation or district.

(Added by Stats. 1982, Ch. 487, Sec. 3. Effective July 10, 1982.)



54706

As used in this chapter, “legislative body” means the city council or board of trustees in the case of a city, the board of supervisors in the case of a county or a city and county, or the board of directors, trustees, or governors or other governing body in the case of a special district or any other municipal or public corporation or district.

(Added by Stats. 1982, Ch. 487, Sec. 3. Effective July 10, 1982.)



54708

As used in this chapter, “service” includes the cost of maintaining any facility used to provide any service.

(Added by Stats. 1989, Ch. 1449, Sec. 2.)






ARTICLE 3 - Authorization: Requisites for Assessment

54710

(a) Any local agency which is authorized by law to provide one or more of the following services may impose a benefit assessment pursuant to this chapter to finance the maintenance and operation costs of these services:

(1) Drainage.

(2) Flood control.

(3) Street lighting.

(b) Any local agency which is authorized by law to maintain streets, roads, or highways may impose a benefit assessment pursuant to this chapter to pay for the maintenance of those streets, roads, or highways.

(Amended by Stats. 1989, Ch. 1449, Sec. 3.)



54710.3

Any local agency which obligates itself to advance available funds to cure a bond redemption fund deficiency pursuant to subdivision (a) of Section 8769 of the Streets and Highways Code may impose a benefit assessment pursuant to this chapter in order to satisfy the obligation or in anticipation of having to satisfy the obligation, except that the assessment shall not exceed thirty dollars ($30) per parcel per year, shall be actually levied and collected in any year only if needed because of a bond redemption fund deficiency, and shall only be used to cure redemption fund deficiencies with respect to assessment districts, the area of which is at least 60 percent developed.

(Added by Stats. 1990, Ch. 446, Sec. 1.5.)



54710.5

Any local agency which is authorized by law to provide drainage services or flood control services may, in addition to imposing a benefit assessment for the purposes authorized pursuant to Section 54710, impose such an assessment to finance the cost of installation and improvement of facilities.

(Added by Stats. 1982, Ch. 487, Sec. 3. Effective July 10, 1982.)



54711

(a) No benefit assessment shall be levied pursuant to this chapter unless it meets all of the following requirements:

(1) The amount of the assessment imposed on any parcel of property shall be related to the benefit to the parcel which will be derived from the provision of the service. Except as provided in subdivision (d) or (e) of Section 54715, in the case of a benefit assessment for flood control services, the benefit may be determined on the basis of the proportionate storm water runoff from each parcel. In the case of an assessment for the maintenance of streets, roads, or highways, the benefit may be in proportion to the estimated traffic volume to be generated by each parcel assessed, or any other reasonable basis as determined by the legislative body. In the case of an assessment to cure bond fund deficiencies pursuant to Section 54710.3, all parcels subject to the assessment may be assumed to benefit equally from the jurisdiction’s improved ability to finance special benefit projects through assessments at lower cost, due to the added security provided by the assessment levied pursuant to this chapter.

(2) The annual aggregate amount of the assessment shall not exceed the estimated annual cost of providing the service, except that the legislative body may, by resolution, determine that the estimated cost of work authorized pursuant to subdivision (b) of Section 54710 is greater than can be conveniently raised from a single annual assessment and order that the estimated cost shall be raised by an assessment levied and collected in installments over a period not to exceed five fiscal years.

(3) The revenue derived from the assessment shall not be used to pay the cost of any service other than the service for which the assessment was levied.

(b) This section does not limit or prohibit the levy or collection of any other fee, charge, or tax for the provision of services, except that a maintenance district formed pursuant to Chapter 7 (commencing with Section 1550) of Division 2 of the Streets and Highways Code may impose an assessment pursuant to this chapter only as an alternative to imposing a property tax for the provision of street lighting services.

(Amended by Stats. 1991, Ch. 966, Sec. 1.)



54712

Any local agency levying a benefit assessment pursuant to this chapter may bring an action to determine the validity of the assessment pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure upon adoption of the assessment and for 60 days thereafter. If the agency does not bring its own action under Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, then Sections 863 and 869 of the Code of Civil Procedure shall not apply.

(Added by Stats. 2012, Ch. 330, Sec. 13. Effective January 1, 2013.)






ARTICLE 4 - Procedure for Imposition of Benefit Assessment

54715

(a) The legislative body of a local agency may by ordinance or resolution, adopted after notice and public hearing, determine and propose for adoption an annual assessment on each parcel of real property within the jurisdiction of the local agency, except that the governing body shall not impose an assessment upon a federal or state governmental agency or another local agency.

(b) The legislative body may establish zones or areas of benefit within the local agency and may restrict the imposition of the assessment to areas lying within one or more of the zones or areas of benefit established within the local agency.

(c) The benefit assessment shall be levied on a parcel, class of improvement to property, or use of property basis, or a combination thereof, within the boundaries of the local agency, zone, or area of benefit. Except as provided in subdivision (d) or (e), in the case of a benefit assessment for flood control services, the benefit assessment may be levied on the basis of proportionate storm water runoff from each parcel. In the case of an assessment levied pursuant to Section 54710.3, the assessment may be levied at a uniform rate per parcel.

The assessment may be levied against any parcel, improvement, or use of property to which such services may be made available, whether or not such service is actually used.

(d) Whenever a railroad, gas, water, telephone, cable television, electric utility right-of-way, electric line right-of-way, or other utility right-of-way is included within an area proposed to be assessed, the railroad, gas, water, telephone, cable television, electric utility right-of-way, electric line right-of-way, or other utility right-of-way shall be subject to the assessment only if, and to the extent that, it is found that it will benefit from the service, and the railroad, gas, water, telephone, cable television, electric utility right-of-way, electric line right-of-way, or other utility right-of-way shall be subject to the same penalties, and the same procedure and sale, in the event of delinquencies, as other parcels in the assessment area. In determining whether or not the railroad, gas, water, telephone, cable television, electric utility right-of-way, electric line right-of-way, or other utility right-of-way benefits from the services provided, its use as a right-of-way for a railroad, gas, water, telephone, cable television, electric, or other utility shall be presumed to be permanent.

(e) Proportionate storm water runoff may be used as a measure of benefit on an undeveloped parcel of land pursuant to this section only if, and to the extent that, it is found that it will benefit from the service.

For the purposes of this section, an undeveloped parcel of land means a parcel of rural land in its undeveloped natural state, although the land may be grazed, if otherwise undisturbed, in a manner consistent with the normally accepted grazing land management practices for that geographic area. An undeveloped parcel of land also includes wetlands and marshlands if undisturbed and subject to periodic inundation. For purposes of this section, rural land is land which is outside of an urbanized area, as designated by the most recent federal decennial census of the United States Bureau of the Census.

(Amended by Stats. 1990, Ch. 446, Sec. 3.)



54716

(a) For the first fiscal year in which a benefit assessment is proposed to be imposed pursuant to this chapter, the legislative body shall cause a written report to be prepared and filed with the clerk of the local agency which shall contain all of the following information:

(1) A description of the service proposed to be financed through the revenue derived from the assessment.

(2) A description of each lot or parcel of property proposed to be subject to the benefit assessment. The assessor’s parcel number shall be a sufficient description of the parcel. The area proposed to be subject to the benefit assessment may be less than the entire area of the local agency.

(3) The amount of the proposed assessment for each parcel. In the case of an assessment to be collected in installments pursuant to paragraph (2) of subdivision (a) of Section 54711, the report shall set forth the number of annual installments and the fiscal years during which they are to be collected, and fix the maximum amount of each annual installment.

(4) The basis and schedule of the assessment.

(5) In the case of an assessment levied pursuant to Section 54710.3, an identification of the assessment districts for which the local agency has assumed responsibility for redemption fund deficiencies and for which it proposes to rely on assessments levied pursuant to this chapter, and a statement of the conditions under which the assessment will actually be levied and collected in any year.

(b) The clerk shall cause notice of the filing of the report and of a time, date, and place of hearing thereon to be published pursuant to Section 6066 and posted in at least three public places within the jurisdiction of the local agency.

(c) With respect to any new or increased assessment proposed to be levied pursuant to subdivision (b) of Section 54710 or Section 54710.3, the legislative body of the local agency shall comply with the notice, hearing, and protest procedures in Section 53753.

(d) At the hearing, the legislative body shall hear and consider all protests. At the conclusion of the hearing, the legislative body may adopt, revise, change, reduce, or modify the proposed assessment. The legislative body shall make a determination upon the assessment as described in the report or as determined at the hearing, and shall, by ordinance or resolution, determine the proposed assessment.

(Amended by Stats. 2000, Ch. 262, Sec. 28. Effective January 1, 2001.)



54718

(a) The legislative body may provide for the collection of the assessment or any installment of an assessment, in the same manner, and subject to the same penalties and priority of lien as, other charges and taxes fixed and collected by, or on behalf of the local agency, except that if, for the first year the assessment is levied the real property on which the assessment is levied has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of county taxes would become delinquent, the confirmed assessment shall not result in a lien against the real property but shall be transferred to the unsecured roll.

(b) If the assessments are collected by the county, the county may deduct its reasonable costs incurred for the service before remittal of the balance to the local agency’s treasury.

(c) In the case of an assessment levied pursuant to Section 54710.3, the legislative body shall provide for the collection of the assessment in any year only if the legislative body determines that the levy is necessary because of a redemption fund deficiency.

(Amended by Stats. 1991, Ch. 966, Sec. 3.)



54719

If assessments to be collected through annual installment payments have been authorized pursuant to this chapter, the legislative body may do one or more of the following:

(a) Provide for the accumulation of the money collected from the annual installments in a fund until there is sufficient money to pay all or part of the cost of the maintenance work for which the installment assessments were authorized.

(b) Provide for a temporary advance to the improvement fund from any available and unencumbered funds of the local agency to pay all or part of the cost of the maintenance work for which the installment assessments were authorized and direct that the advance be repaid from the annual installments levied and collected during the fiscal years designated.

(c) Borrow an amount necessary to finance the estimated cost of the maintenance work for which the installment assessments were authorized. The amount borrowed and associated financing costs shall not exceed the amount of revenue estimated to be raised from the annual assessments levied over the designated five fiscal years.

(Added by Stats. 1991, Ch. 966, Sec. 4.)






ARTICLE 5 - Special Benefit Assessments

54720

The city council of the City of Redding may by ordinance or resolution adopted after notice and public hearing pursuant to Article 4 (commencing with Section 54715) establish the Redding Midtown Mall Project No. 1 as an area of benefit and levy a benefit assessment for the operation and maintenance of the Redding Midtown Mall Project No. 1 to be effective upon the approval by vote of landowners whose ownership represents a simple majority of the square footage of the parcel size within the mall. In all other respects, the imposition and collection of the benefit assessment shall comply with this chapter.

(Added by Stats. 1992, Ch. 248, Sec. 1. Effective January 1, 1993.)









CHAPTER 6.5 - Contracts of Sanitation or Sewerage Enterprises

54725

As used in this chapter, local agency means any city, county, municipal utility district, public utility district, sanitary district, county sanitation district, or any municipal or public corporation or district authorized to acquire, construct, own, or operate a sanitation system, a sewer system, or both.

(Amended by Stats. 1991, Ch. 1191, Sec. 1.)



54726

As used in this chapter, “law” includes the charter of any local agency.

(Added by Stats. 1970, Ch. 1249.)



54727

As used in this chapter, “enterprise” means systems, plants, works, or undertakings used or useful in the collection, treatment, and disposal of waste, refuse, and garbage, or of sewage, waste, and storm water. It includes all parts of any such enterprise and all appurtenances to it, and lands, easements, rights in land, contract rights, franchises, approaches, dams, garbage trucks, equipment, dumps, garbage disposal plants and incinerators or other disposal facilities, sewage treatment plants, sewage disposal plants, intercepting and collecting sewers, outfall sewers, trunk connecting, and other sewer, waste, and storm water mains.

(Added by Stats. 1970, Ch. 1249.)



54728

As used in this chapter, “improve” means reconstruct, replace, extend, repair, better, equip, develop, embellish, or otherwise improve.

(Added by Stats. 1970, Ch. 1249.)



54729

As used in this chapter, “bonds” means bonds issued by a local agency payable exclusively from the revenues of the enterprise for which the bonds are issued.

(Added by Stats. 1970, Ch. 1249.)



54730

If in the opinion of the legislative body it will benefit the local agency to enter the contract, any local agency issuing bonds for the acquisition, construction, extension, or improvement of any sanitation or sewer enterprise may contract with persons to design, construct, extend, improve, maintain, or operate the enterprise.

(Added by Stats. 1970, Ch. 1249.)



54731

All consideration paid under the contract is payable solely from the revenues of the enterprise and the contracts shall expressly provide.

(Added by Stats. 1970, Ch. 1249.)



54732

The duration and terms of the contracts shall be those which the legislative body determines to be for the best interests of the local agency in each case.

(Added by Stats. 1970, Ch. 1249.)



54733

The contracts may be made for any period not exceeding the time when the principal and interest of all bonds of the enterprise have been paid in full.

(Added by Stats. 1970, Ch. 1249.)



54734

When the legislative body determines that an enterprise is necessary and convenient for the preservation of public health, it may adopt a general specification for the enterprise setting forth:

(a) Definite criteria of capacity and general location of the enterprise.

(b) General structural requirements.

(c) Degree of purification and manner of disposal of effluent and sludge.

(d) The duration of operation under the control, supervision, and responsibility of the contractor after the required performance has been demonstrated.

(Added by Stats. 1970, Ch. 1249.)



54735

The contract shall be awarded to the lowest responsible bidder and shall conform to all other statutes and ordinances applicable to public contracts.

(Added by Stats. 1970, Ch. 1249.)



54736

A local agency shall not by any such contract transfer or attempt to transfer to any person or in any way restrict the exercise of the local agency’s legal powers and duties concerning:

(a) The issuance and sale of the bonds of the enterprise.

(b) The payment of the principal and interest of the bonds.

(c) The receipt, handling, and disbursement of and accounting for the proceeds of the bonds.

(d) The fixing and collection of fees, tolls, rates, rentals, and other charges for the services of the enterprise.

(e) The handling and disbursement of and accounting for the receipts and other funds of the enterprise.

(f) The making and enforcing of ordinances and regulations to protect and promote public health and safety in connection with the enterprise and its operation.

(Added by Stats. 1970, Ch. 1249.)



54737

The affirmative vote of four-fifths of the legislative body is required to approve the contracts.

(Added by Stats. 1970, Ch. 1249.)



54738

When determined by its legislative body to be in the public interest or necessary for the protection of the public health, the local agency may enter into and perform contracts, not to exceed a term of 40 years, with any industrial establishment for the provision and operation by the local agency of sewerage facilities to abate or reduce the pollution of water caused by discharges of industrial waste by the industrial establishment and the payment periodically or otherwise by the industrial establishment to the local agency of amounts at least sufficient, in the determination of such legislative body, to compensate the local agency for the cost of providing, including any payment of principal and interest charges, and of operating and maintaining the sewerage facilities serving such industrial establishment, or such portion of such cost as the legislative body determines is fair and equitable. Such contracts may be made irrespective of whether bonds are issued in connection therewith.

(Added by Stats. 1970, Ch. 1249.)



54739

(a) Any local agency listed in Section 54725 may require any of the following:

(1) Pretreatment of any industrial waste which the local agency determines is necessary in order to meet standards established by the federal or California state government or other regulatory agencies or which the local agency determines is necessary in order to protect its treatment works or the proper and efficient operation thereof or the health or safety of its employees or the environment.

(2) The prevention of the entry of such industrial waste into the collection system and treatment works.

(3) The payment of excess costs to the system for supplementary treatment plants, facilities, or operations needed as a result of allowing the entry into the collection system and treatment works of such industrial waste.

(b) The provisions of this section shall be in addition to other requirements provided for in the respective enabling acts of those local agencies incorporated by reference in subdivision (a).

(Amended by Stats. 1991, Ch. 1191, Sec. 2.)



54740

(a) Any person who violates any requirement adopted or ordered by a local agency pursuant to paragraph (1) or (2) of subdivision (a) of Section 54739 may be civilly liable in a sum of not to exceed twenty-five thousand dollars ($25,000) a day for each violation.

(b) The local agency may petition the superior court to impose, assess, and recover the sums provided for in subdivision (a). In determining the amount, the court shall take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the economic benefit derived through any noncompliance, the nature and persistence of the violation, the length of time over which the violation occurs, and corrective action, if any, attempted or taken by the discharger.

(c) Notwithstanding any other provision of law, all civil penalties imposed by the court for a violation of this section shall be distributed to the local agency.

(d) Remedies under this section are in addition to and do not supersede or limit any and all other remedies, civil or criminal, but no liability shall be recoverable under this section for any violation for which liability is recovered under Section 54740.5.

(Amended by Stats. 1991, Ch. 1191, Sec. 3.)



54740.5

(a) The local agency may issue an administrative complaint to any person who violates any requirement adopted or ordered by a local agency pursuant to paragraph (1) or (2) of subdivision (a) of Section 54739. The administrative complaint shall allege the act or failure to act that constitutes the violation of the local agency’s requirements, the provisions of law authorizing civil liability to be imposed, and the proposed civil penalty.

(b) The administrative complaint shall be served by personal delivery or certified mail on the person subject to the local agency’s discharge requirements, and shall inform the person served that a hearing shall be conducted within 60 days after the person has been served. The hearing shall be before a hearing officer designated by the governing board of the local agency. The person who has been issued an administrative complaint may waive the right to a hearing, in which case the local agency shall not conduct a hearing. A person dissatisfied with the decision of the hearing officer may appeal to the governing board of the local agency within 30 days of notice of the hearing officer’s decision.

(c) If after the hearing, or appeal, if any, it is found that the person has violated reporting or discharge requirements, the hearing officer or board may assess a civil penalty against that person. In determining the amount of the civil penalty, the hearing officer or board may take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the economic benefit derived through any noncompliance, the nature and persistence of the violation, the length of time over which the violation occurs and corrective action, if any, attempted or taken by the discharger.

(d) Civil penalties may be imposed by the local agency as follows:

(1) In an amount which shall not exceed two thousand dollars ($2,000) for each day for failing or refusing to furnish technical or monitoring reports.

(2) In an amount which shall not exceed three thousand dollars ($3,000) for each day for failing or refusing to timely comply with any compliance schedule established by the local agency.

(3) In an amount which shall not exceed five thousand dollars ($5,000) per violation for each day for discharges in violation of any waste discharge limitation, permit condition, or requirement issued, reissued, or adopted by the local agency.

(4) In an amount which does not exceed ten dollars ($10) per gallon for discharges in violation of any suspension, cease and desist order or other orders, or prohibition issued, reissued, or adopted by a local agency.

(5) The amount of any civil penalties imposed under this section which have remained delinquent for a period of 60 days shall constitute a lien against the real property of the discharger from which the discharge originated resulting in the imposition of the civil penalty. The lien provided herein shall have no force and effect until recorded with the county recorder and when recorded shall have the force and effect and priority of a judgment lien and continue for 10 years from the time of recording unless sooner released, and shall be renewable in accordance with the provisions of Sections 683.110 to 683.220, inclusive, of the Code of Civil Procedure.

(e) All moneys collected under this section shall be deposited in a special account of the local agency and shall be made available for the monitoring, treatment, and control of discharges into the local agency’s sanitation or sewer system or for other mitigation measures.

(f) Unless appealed, orders setting administrative civil penalties shall become effective and final upon issuance thereof, and payment shall be made within 30 days. Copies of these orders shall be served by personal service or by registered mail upon the party served with the administrative complaint and upon other persons who appeared at the hearing and requested a copy.

(g) The local agency may, at its option, elect to petition the superior court to confirm any order establishing civil penalties and enter judgment in conformity therewith in accordance with the provisions of Sections 1285 to 1287.6, inclusive, of the Code of Civil Procedure.

(h) No penalties shall be recoverable under this section for any violation for which civil liability is recovered under Section 54740.

(Amended by Stats. 1992, Ch. 427, Sec. 67. Effective January 1, 1993.)



54740.6

(a) Any party aggrieved by a final order issued by the governing board of a local agency under Section 54740.5, after granting review of the order of a hearing officer, may obtain review of the order of the board in the superior court by filing in the court a petition for writ of mandate within 30 days following the service of a copy of a decision and order issued by the board. Any party aggrieved by a final order of a hearing officer issued under Section 54740.5, for which the board denies review, may obtain review, of the order of the hearing officer in the superior court by filing in the court a petition for writ of mandate within 30 days following service of a copy of a decision and order denying review by the board.

(b) If no aggrieved party petitions for writ of mandate within the time provided by this section, an order of the board or a hearing officer shall not be subject to review by any court or agency, except that the board may grant review on its own motion of an order issued under Section 54740.5 after the expiration of the time limits set by that section.

(c) The evidence before the court shall consist of the record before the board, including the hearing officer’s record, and any other relevant evidence which, in the judgment of the court, should be considered to effectuate and implement policies of this division. In every such case, the court shall exercise its independent judgment on the evidence.

(d) Except as otherwise provided in this section, subdivisions (e) and (f) of Section 1094.5 of the Code of Civil Procedure shall govern proceedings pursuant to this section.

(Added by Stats. 1991, Ch. 1191, Sec. 5.)






CHAPTER 6.6 - Bonds

54773

This chapter shall be known and may be cited as the Teeter Plan Bond Law of 1994.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54773.1

The Legislature finds and declares all of the following:

(a) There is a need within the state to finance the alternative method of distribution of tax levies and collections of tax sale proceeds authorized pursuant to Sections 4701 to 4717, inclusive, of the Revenue and Taxation Code.

(b) That it is the intent of the Legislature to assist local agencies in obtaining sources of financing for these purposes.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54774

The definitions in this section shall govern the construction and interpretation of this chapter:

(a) “Bond purchase agreement” means a contractual agreement executed between the county and one or more investment bankers that underwrite the bonds.

(b) “Bonds” means evidences of indebtedness, including, but not limited to, bonds, notes, commercial paper, floating rate and variable maturity securities, and certificates of participation.

(c) “County” means any county or city and county of this state which has adopted an alternative method of distribution of tax levies and collections of tax sale proceeds authorized pursuant to Sections 4701 to 4717, inclusive, of the Revenue and Taxation Code.

(d) “Indenture” means any indenture, trust agreement, or similar document entered into by the county and a trustee or other fiduciary with respect to the bonds.

(e) “Tax revenues” means all current or delinquent taxes (and, if a county has made an election under Section 4702.5 of the Revenue and Taxation Code, assessments), redemption amounts, and delinquent penalties for which the county has advanced funds pursuant to Sections 4701 to 4717, inclusive, of the Revenue and Taxation Code.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54775

This chapter does not limit any other law and shall be deemed to provide a complete and supplemental method for exercising the powers authorized by this chapter, and shall be deemed as being supplemental to the powers conferred by other applicable laws. The issuance of bonds, financing, or refinancing under this chapter need not comply with the requirements of any other state laws applicable to the issuance of bonds.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54776

The county may, from time to time, issue its bonds in an aggregate principal amount the county determines necessary to provide sufficient funds for purposes of advancing moneys representing uncollected taxes in accordance with Section 4705 of the Revenue and Taxation Code, provided that the aggregate amount of all the bonds issued in any fiscal year, together with interest thereon, shall not exceed the tax revenues attributable to the fiscal year in which the bonds are issued, except that in the case of a county wishing to finance the initial apportionment pursuant to Section 4713 of the Revenue and Taxation Code, the aggregate principal amount of bonds that may be issued for that purpose, together with interest thereon, shall not exceed the aggregate amount of those initial apportionments plus any then-existing delinquent penalties.

(Amended by Stats. 1995, Ch. 91, Sec. 53. Effective January 1, 1996.)



54777

(a) The bonds may be issued as serial bonds or as term bonds, in one or more series. The bonds shall be authorized by resolution of the county approved by a majority vote of its board of supervisors, and shall, as provided by the resolution or by the terms of an indenture pursuant to which the bonds are issued, bear the date of issuance; the date of maturity not exceeding seven years from their date of issuance; the rate of interest, either fixed or variable, and if variable, not in excess of the maximum rate of interest specified therein; be in the form provided; be in registered form; be payable in lawful money of the United States at the place or places provided within or without the State of California; and be subject to the terms of redemption provided.

(b) The bonds shall be sold by the county at the time and in the manner set out in the county’s resolution. The sale may be a public or private sale, and for the price or prices, and on terms and conditions, as the county determines proper. Pending preparation of the definitive bonds, the county may issue interim receipts, certificates, or temporary bonds that shall be exchanged for definitive bonds.

(c) The bonds shall be repaid from tax revenues and any other legally available funds of the county.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54778

Any resolution authorizing any bond or any issue of bonds may contain the following provisions, which shall be a part of the contract with the holders of the bonds to be authorized.

(a) Provisions pledging the tax revenues and any other legally available funds of the county to secure the payment of the bonds.

(b) Provisions setting aside reserves or sinking funds, and the regulation and disposition thereof.

(c) Limitations on the purpose to which the proceeds of any issue of bonds may be applied, and pledging the proceeds to secure the payment of the bonds.

(d) Limitations on the issuance of additional bonds, the terms on which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(e) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds and the holders thereof that are required to give consent thereto, and the manner in which the consent may be given.

(f) Definitions of acts or omissions to act that constitute a default in the duties of the county to holders of its obligations, and providing the rights and remedies of the holders in the event of a default.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54779

The county may, out of any funds available therefor, purchase its bonds. The county may hold, pledge, cancel, or resell the bonds, subject to, and in accordance with, agreements with bondholders.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54780

Any bonds issued under this chapter may be secured by an indenture between the county and a corporate trustee or trustees, which may include any trust company or bank having the power of a trust company within or without the State of California.

(a) The indenture or the resolution providing for the issuance of the bonds may pledge or assign the tax revenues to be received. The indenture or resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including provisions specifically authorized to be included in any resolution or resolutions of the county authorizing bonds.

(b) Any bank or trust company doing business under the laws of the State of California, which may act as a depository of the proceeds of bonds or of tax revenues or other moneys, shall furnish indemnifying bonds or pledge securities when required by the county.

(c) The indenture may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action of bondholders. In addition, any indenture or resolution may contain other provisions the county determines to be reasonable and proper for the security of the bondholders.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54781

(a) The county may issue bonds for the purpose of refunding any bonds then outstanding, including the payment of any redemption premium thereon and any interest accrued, or to accrue, on their earliest or any subsequent date of redemption, purchase or maturity of these bonds. The limitations of Section 54776, as to the aggregate principal amount of bonds that may be issued in any fiscal year, shall not apply to bonds issued under this section.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds may be applied to the purchase or retirement at maturity or redemption of those outstanding bonds either on their earlier or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending this application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption of those outstanding bonds on the date as may be determined by the county.

(c) Pending the foregoing use, the escrowed proceeds may be invested and reinvested in obligations of, or guaranteed by, the United States, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States, maturing at the time or times appropriate to assure prompt payment of the principal, interest, and redemption premium, if any, of the outstanding bonds to be refunded. The interest, income and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income and profits, if any, earned or realized on the investments thereof, shall be returned to the county.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54782

Bonds issued by the county are legal investments for all trust funds, the funds of all insurance companies, banks, both commercial and savings, trust companies, executors, administrators, trustees and other fiduciaries, for state school funds and for any funds which may be invested in county, municipal or school district bonds. The bonds are securities that may legally be deposited with, and received by, any state or municipal officer or agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be, authorized by law, including deposits to secure public funds.

(Added by Stats. 1994, Ch. 293, Sec. 2. Effective July 21, 1994.)



54783

Interest earned on any bond issued by the county shall at all times be free from state personal income tax and corporate income or franchise tax.

(Amended by Stats. 1995, Ch. 91, Sec. 54. Effective January 1, 1996.)






CHAPTER 8 - Boundaries

54900

When there is a change in boundaries (1) of a city, (2) of a district, or special zone thereof, within a city the tax levy of which is carried on the regular city assessment roll, or (3) of a district, or special zone thereof, the tax or special assessment levy of which is carried on the regular county assessment roll, or when a city or any district, or special zone thereof, is created the tax or special assessment levy of which is carried on the regular county assessment roll, or when a district previously levying and collecting taxes or special assessments based upon its own assessment utilizes the regular city or county assessment roll, the tax or assessment levying authority of the city or district shall file or cause to be filed a statement of the creation or change, or of the exterior boundaries of the district and the special zones therein newly utilizing the regular city or county assessment roll. The city or district shall prepare the statement and forward it to the tax or assessment levying authority for filing.

Any filing as required by this section by the executive officer of a local agency formation commission pursuant to Section 57204 shall be deemed to satisfy the requirements of this chapter.

(Amended by Stats. 1986, Ch. 1019, Sec. 13.)



54900.1

The tax or assessment levying authority as used in this chapter shall be the governmental body required to levy taxes or assessments by the principal act of the city or district as defined in Section 56065.

(Amended by Stats. 1986, Ch. 1019, Sec. 14.)



54901

(a) The statement shall be in the form required by the Board of Equalization and include a certified copy of the ordinance or resolution ordering the creation of or change in boundary of the city, district or zone thereof, a legal description of said boundaries and a map or plat indicating the boundaries.

(b) If the proceedings require the executive officer of a local agency formation commission to execute a certificate of completion of proceedings, the statement shall set forth the effective date of the proceeding. The statement shall also specify whether or not the affected property will be taxed for any existing bonded indebtedness or contractual obligations, and specify the change associated with each affected agency.

(c) For changes of organization or reorganizations which include the incorporation of, annexation to, or detachment from a city, the statement shall also include the estimated population of the affected territory and include a map or plat showing limiting addresses on streets within the affected territory.

(Amended by Stats. 1992, Ch. 491, Sec. 1. Effective January 1, 1993.)



54902

On or before December 1 of the year immediately preceding the year in which the assessments or taxes are to be levied, the statement shall be filed with the auditor of each levying county, and the statement and the map or plat shall be filed with each assessor whose roll is used for the levy and with the State Board of Equalization in Sacramento.

(Amended by Stats. 1995, Ch. 497, Sec. 1. Effective January 1, 1996.)



54902.1

In the event that any statement, map or plat required by this chapter is filed after the deadline specified in Section 54902, the provisions of Section 54903 shall apply to the territory described in such statement, map or plat and the boundary changes indicated therein shall not be effective for tax or assessment purposes for the fiscal year beginning on the following July 1.

Any city or district, or zone thereof, to which this section applies may borrow an amount of money equivalent to the anticipated tax revenue which would have been collected during such fiscal year within the territory described in the statement, map or plat, if such statement, map or plat had been filed on or before the deadline specified in Section 54902.

During succeeding fiscal years a tax or assessment may be levied by, or on behalf of, any city or district, or zone thereof, in order to repay such borrowed funds, including the cost of interest charges connected therewith. The tax shall be levied, after notice of the intent to levy the tax to the State Board of Equalization in such time and manner as prescribed by the board, only on that property described in the statement, map or plat. Such an amount of money may be raised during a single fiscal year or, at the discretion of the affected local agency, a portion of such amount may be raised in each of several fiscal years. The tax or assessment rate authorized by this section shall be in addition to any maximum property tax rate established pursuant to Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 1974, Ch. 868.)



54902.2

Notwithstanding any other provision of law, whenever a taxing agency elects to become a revenue district within the meaning of Section 122 of the Revenue and Taxation Code or elects to utilize the regular city assessment roll, it shall do so by the adoption of a resolution to that effect. The clerk of the legislative body of such district shall file a certified copy of such resolution, together with the statements as required by this chapter, with each assessor whose roll is to be used for the levy of assessment or taxes and with the State Board of Equalization in Sacramento.

(Added by Stats. 1978, Ch. 76.)



54902.5

(a) Notwithstanding Section 6103, the State Board of Equalization shall establish a schedule of fees for filing and processing the statements and maps or plats that are required to be filed with the board pursuant to Section 54902.

(1) The schedule shall not include any fee that exceeds the reasonably anticipated cost to the board of performing the work to which the fee relates, or an amount equal to 25 percent of the anticipated total tax revenue that will be collected by the city or district during the first full fiscal year, beginning on July 1, that the boundary changes are effective, as determined by the county auditor, whichever amount is less.

(2) For purposes of this subdivision, “anticipated total tax revenue” means the tax revenues that will be allocated to the city or district from all property located within the boundaries of the city or district, including the area affected by the boundary change.

(b) The city, district, or executive officer of a local agency formation commission, forwarding the statement to the tax or assessment levying authority for filing pursuant to Section 54900, shall accompany the statement with the necessary fee for transmittal to the board. However, with respect to a newly created city or district, no fee shall be required until the time that the city or district receives its first revenues.

(Amended by Stats. 1998, Ch. 485, Sec. 93. Effective January 1, 1999.)



54903

The creation of any city, district or zone thereof or the change in its boundaries is not effective for assessment or taxation purposes nor shall the tax or the special assessment levy of a district previously levying and collecting taxes or special assessments based on its own assessment be carried on a city or county assessment roll unless the statement and map or plat is filed pursuant to this chapter.

(Amended by Stats. 1963, Ch. 266.)



54903.1

When a statement of the creation or change of boundaries of a school district and a map or plat thereof is required to be filed with the State Board of Equalization, the authority required to file the statement and map or plat shall, at the same time, file a copy of the statement and map or plat with the Superintendent of Public Instruction and the county superintendent of schools of the county in which the school district is located.

(Amended by Stats. 1957, Ch. 956.)



54904

This chapter does not apply to sanitary districts organized, consolidated, or whose boundaries are changed, pursuant to Part 1 of Division 6 of the Health and Safety Code if the district levies and collects taxes based upon its own assessment without taking advantage of Sections 6780 to 6787 of the Health and Safety Code.

(Added by Stats. 1949, Ch. 81.)



54905

This chapter does not apply to any community facilities district organized pursuant to the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5) if the district does not provide for the collection of special taxes by reference to tax rate areas.

(Added by Stats. 1987, Ch. 1440, Sec. 16.)



54906

This chapter does not apply to any zones within a permanent road division created pursuant to Section 1162.6 of the Streets and Highways Code, where the zones are formed for a specific permanent road project.

(Added by Stats. 1999, Ch. 269, Sec. 1. Effective January 1, 2000.)



54915

Notwithstanding Sections 54902 and 54903, any change in the boundaries of a fire protection district formed or operating under Part 2.7 (commencing with Section 13801) of Division 12 of the Health and Safety Code as the result of an annexation to a city, the proceedings for which were completed in 1972, and as the result of the withdrawal of territory of the district by action taken prior to March 1, 1973, pursuant to Section 13952 of the Health and Safety Code, by the city council of a city to which such territory has been annexed shall be effective for assessment and taxation purposes for the 1973–74 fiscal year if the required statements and map or plat is filed on or before March 1, 1973.

The district from which the territory has been withdrawn shall have no power to furnish fire protection services to such territory on or after July 1, 1973, and no taxes shall be levied by or on behalf of the district on any property in such territory in order to furnish fire protection services to such territory on or after July 1, 1973.

(Added by Stats. 1973, Ch. 37.)



54915.5

Notwithstanding the provisions of Section 54902, 54902.1, or 54903, the approval of any formation of a fire protection district by the voters at an election held on June 8, 1982, shall be effective for assessment and taxation purposes for the 1982–83 fiscal year if the required statements and map or plat are filed on or before July 15, 1982.

(Added by Stats. 1982, Ch. 319, Sec. 1. Effective June 29, 1982.)



54916.5

Notwithstanding the provisions of Section 54902, 54902.1, or 54903, any county service area which is formed for the purpose of providing fire protection and emergency medical services, the formation of which is completed on March 3, 1982, shall be effective for assessment and taxation purposes for the 1982–83 fiscal year if the required statements and map or plat are filed on or before March 17, 1982.

(Added by Stats. 1982, Ch. 319, Sec. 2. Effective June 29, 1982.)






CHAPTER 9 - Meetings

54950

In enacting this chapter, the Legislature finds and declares that the public commissions, boards and councils and the other public agencies in this State exist to aid in the conduct of the people’s business. It is the intent of the law that their actions be taken openly and that their deliberations be conducted openly.

The people of this State do not yield their sovereignty to the agencies which serve them. The people, in delegating authority, do not give their public servants the right to decide what is good for the people to know and what is not good for them to know. The people insist on remaining informed so that they may retain control over the instruments they have created.

(Added by Stats. 1953, Ch. 1588.)



54950.5

This chapter shall be known as the Ralph M. Brown Act.

(Added by Stats. 1961, Ch. 115.)



54951

As used in this chapter, “local agency” means a county, city, whether general law or chartered, city and county, town, school district, municipal corporation, district, political subdivision, or any board, commission or agency thereof, or other local public agency.

(Amended by Stats. 1959, Ch. 1417.)



54952

As used in this chapter, “legislative body” means:

(a) The governing body of a local agency or any other local body created by state or federal statute.

(b) A commission, committee, board, or other body of a local agency, whether permanent or temporary, decisionmaking or advisory, created by charter, ordinance, resolution, or formal action of a legislative body. However, advisory committees, composed solely of the members of the legislative body that are less than a quorum of the legislative body are not legislative bodies, except that standing committees of a legislative body, irrespective of their composition, which have a continuing subject matter jurisdiction, or a meeting schedule fixed by charter, ordinance, resolution, or formal action of a legislative body are legislative bodies for purposes of this chapter.

(c) (1) A board, commission, committee, or other multimember body that governs a private corporation, limited liability company, or other entity that either:

(A) Is created by the elected legislative body in order to exercise authority that may lawfully be delegated by the elected governing body to a private corporation, limited liability company, or other entity.

(B) Receives funds from a local agency and the membership of whose governing body includes a member of the legislative body of the local agency appointed to that governing body as a full voting member by the legislative body of the local agency.

(2) Notwithstanding subparagraph (B) of paragraph (1), no board, commission, committee, or other multimember body that governs a private corporation, limited liability company, or other entity that receives funds from a local agency and, as of February 9, 1996, has a member of the legislative body of the local agency as a full voting member of the governing body of that private corporation, limited liability company, or other entity shall be relieved from the public meeting requirements of this chapter by virtue of a change in status of the full voting member to a nonvoting member.

(d) The lessee of any hospital the whole or part of which is first leased pursuant to subdivision (p) of Section 32121 of the Health and Safety Code after January 1, 1994, where the lessee exercises any material authority of a legislative body of a local agency delegated to it by that legislative body whether the lessee is organized and operated by the local agency or by a delegated authority.

(Amended by Stats. 2002, Ch. 1073, Sec. 2. Effective January 1, 2003.)



54952.1

Any person elected to serve as a member of a legislative body who has not yet assumed the duties of office shall conform his or her conduct to the requirements of this chapter and shall be treated for purposes of enforcement of this chapter as if he or she has already assumed office.

(Amended by Stats. 1994, Ch. 32, Sec. 2. Effective March 30, 1994. Operative April 1, 1994, by Sec. 23 of Ch. 32.)



54952.2

(a) As used in this chapter, “meeting” means any congregation of a majority of the members of a legislative body at the same time and location, including teleconference location as permitted by Section 54953, to hear, discuss, deliberate, or take action on any item that is within the subject matter jurisdiction of the legislative body.

(b) (1) A majority of the members of a legislative body shall not, outside a meeting authorized by this chapter, use a series of communications of any kind, directly or through intermediaries, to discuss, deliberate, or take action on any item of business that is within the subject matter jurisdiction of the legislative body.

(2) Paragraph (1) shall not be construed as preventing an employee or official of a local agency, from engaging in separate conversations or communications outside of a meeting authorized by this chapter with members of a legislative body in order to answer questions or provide information regarding a matter that is within the subject matter jurisdiction of the local agency, if that person does not communicate to members of the legislative body the comments or position of any other member or members of the legislative body.

(c) Nothing in this section shall impose the requirements of this chapter upon any of the following:

(1) Individual contacts or conversations between a member of a legislative body and any other person that do not violate subdivision (b).

(2) The attendance of a majority of the members of a legislative body at a conference or similar gathering open to the public that involves a discussion of issues of general interest to the public or to public agencies of the type represented by the legislative body, provided that a majority of the members do not discuss among themselves, other than as part of the scheduled program, business of a specified nature that is within the subject matter jurisdiction of the local agency. Nothing in this paragraph is intended to allow members of the public free admission to a conference or similar gathering at which the organizers have required other participants or registrants to pay fees or charges as a condition of attendance.

(3) The attendance of a majority of the members of a legislative body at an open and publicized meeting organized to address a topic of local community concern by a person or organization other than the local agency, provided that a majority of the members do not discuss among themselves, other than as part of the scheduled program, business of a specific nature that is within the subject matter jurisdiction of the legislative body of the local agency.

(4) The attendance of a majority of the members of a legislative body at an open and noticed meeting of another body of the local agency, or at an open and noticed meeting of a legislative body of another local agency, provided that a majority of the members do not discuss among themselves, other than as part of the scheduled meeting, business of a specific nature that is within the subject matter jurisdiction of the legislative body of the local agency.

(5) The attendance of a majority of the members of a legislative body at a purely social or ceremonial occasion, provided that a majority of the members do not discuss among themselves business of a specific nature that is within the subject matter jurisdiction of the legislative body of the local agency.

(6) The attendance of a majority of the members of a legislative body at an open and noticed meeting of a standing committee of that body, provided that the members of the legislative body who are not members of the standing committee attend only as observers.

(Amended by Stats. 2008, Ch. 63, Sec. 3. Effective January 1, 2009.)



54952.3

(a) A legislative body that has convened a meeting and whose membership constitutes a quorum of any other legislative body may convene a meeting of that other legislative body, simultaneously or in serial order, only if a clerk or a member of the convened legislative body verbally announces, prior to convening any simultaneous or serial order meeting of that subsequent legislative body, the amount of compensation or stipend, if any, that each member will be entitled to receive as a result of convening the simultaneous or serial meeting of the subsequent legislative body and identifies that the compensation or stipend shall be provided as a result of convening a meeting for which each member is entitled to collect compensation or a stipend. However, the clerk or member of the legislative body shall not be required to announce the amount of compensation if the amount of compensation is prescribed in statute and no additional compensation has been authorized by a local agency.

(b) For purposes of this section, compensation and stipend shall not include amounts reimbursed for actual and necessary expenses incurred by a member in the performance of the member’s official duties, including, but not limited to, reimbursement of expenses relating to travel, meals, and lodging.

(Added by Stats. 2011, Ch. 91, Sec. 1. Effective January 1, 2012.)



54952.6

As used in this chapter, “action taken” means a collective decision made by a majority of the members of a legislative body, a collective commitment or promise by a majority of the members of a legislative body to make a positive or a negative decision, or an actual vote by a majority of the members of a legislative body when sitting as a body or entity, upon a motion, proposal, resolution, order or ordinance.

(Added by Stats. 1961, Ch. 1671.)



54952.7

A legislative body of a local agency may require that a copy of this chapter be given to each member of the legislative body and any person elected to serve as a member of the legislative body who has not assumed the duties of office. An elected legislative body of a local agency may require that a copy of this chapter be given to each member of each legislative body all or a majority of whose members are appointed by or under the authority of the elected legislative body.

(Amended by Stats. 1993, Ch. 1138, Sec. 7. Effective January 1, 1994. Operative April 1, 1994, by Sec. 12 of Ch. 1138.)



54953

(a) All meetings of the legislative body of a local agency shall be open and public, and all persons shall be permitted to attend any meeting of the legislative body of a local agency, except as otherwise provided in this chapter.

(b) (1) Notwithstanding any other provision of law, the legislative body of a local agency may use teleconferencing for the benefit of the public and the legislative body of a local agency in connection with any meeting or proceeding authorized by law. The teleconferenced meeting or proceeding shall comply with all requirements of this chapter and all otherwise applicable provisions of law relating to a specific type of meeting or proceeding.

(2) Teleconferencing, as authorized by this section, may be used for all purposes in connection with any meeting within the subject matter jurisdiction of the legislative body. All votes taken during a teleconferenced meeting shall be by rollcall.

(3) If the legislative body of a local agency elects to use teleconferencing, it shall post agendas at all teleconference locations and conduct teleconference meetings in a manner that protects the statutory and constitutional rights of the parties or the public appearing before the legislative body of a local agency. Each teleconference location shall be identified in the notice and agenda of the meeting or proceeding, and each teleconference location shall be accessible to the public. During the teleconference, at least a quorum of the members of the legislative body shall participate from locations within the boundaries of the territory over which the local agency exercises jurisdiction, except as provided in subdivision (d). The agenda shall provide an opportunity for members of the public to address the legislative body directly pursuant to Section 54954.3 at each teleconference location.

(4) For the purposes of this section, “teleconference” means a meeting of a legislative body, the members of which are in different locations, connected by electronic means, through either audio or video, or both. Nothing in this section shall prohibit a local agency from providing the public with additional teleconference locations.

(c) (1) No legislative body shall take action by secret ballot, whether preliminary or final.

(2) The legislative body of a local agency shall publicly report any action taken and the vote or abstention on that action of each member present for the action.

(d) (1) Notwithstanding the provisions relating to a quorum in paragraph (3) of subdivision (b), when a health authority conducts a teleconference meeting, members who are outside the jurisdiction of the authority may be counted toward the establishment of a quorum when participating in the teleconference if at least 50 percent of the number of members that would establish a quorum are present within the boundaries of the territory over which the authority exercises jurisdiction, and the health authority provides a teleconference number, and associated access codes, if any, that allows any person to call in to participate in the meeting and that number and access codes are identified in the notice and agenda of the meeting.

(2) Nothing in this subdivision shall be construed as discouraging health authority members from regularly meeting at a common physical site within the jurisdiction of the authority or from using teleconference locations within or near the jurisdiction of the authority. A teleconference meeting for which a quorum is established pursuant to this subdivision shall be subject to all other requirements of this section.

(3) For purposes of this subdivision, a health authority means any entity created pursuant to Sections 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, and 14087.9605 of the Welfare and Institutions Code, any joint powers authority created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 for the purpose of contracting pursuant to Section 14087.3 of the Welfare and Institutions Code, and any advisory committee to a county sponsored health plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code if the advisory committee has 12 or more members.

(4) This subdivision shall remain in effect only until January 1, 2018.

(Amended by Stats. 2013, Ch. 257, Sec. 1. Effective January 1, 2014.)



54953.1

The provisions of this chapter shall not be construed to prohibit the members of the legislative body of a local agency from giving testimony in private before a grand jury, either as individuals or as a body.

(Added by Stats. 1979, Ch. 950.)



54953.2

All meetings of a legislative body of a local agency that are open and public shall meet the protections and prohibitions contained in Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof.

(Added by Stats. 2002, Ch. 300, Sec. 5. Effective January 1, 2003.)



54953.3

A member of the public shall not be required, as a condition to attendance at a meeting of a legislative body of a local agency, to register his or her name, to provide other information, to complete a questionnaire, or otherwise to fulfill any condition precedent to his or her attendance.

If an attendance list, register, questionnaire, or other similar document is posted at or near the entrance to the room where the meeting is to be held, or is circulated to the persons present during the meeting, it shall state clearly that the signing, registering, or completion of the document is voluntary, and that all persons may attend the meeting regardless of whether a person signs, registers, or completes the document.

(Amended by Stats. 1981, Ch. 968, Sec. 28.)



54953.5

(a) Any person attending an open and public meeting of a legislative body of a local agency shall have the right to record the proceedings with an audio or video recorder or a still or motion picture camera in the absence of a reasonable finding by the legislative body of the local agency that the recording cannot continue without noise, illumination, or obstruction of view that constitutes, or would constitute, a persistent disruption of the proceedings.

(b) Any audio or video recording of an open and public meeting made for whatever purpose by or at the direction of the local agency shall be subject to inspection pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), but, notwithstanding Section 34090, may be erased or destroyed 30 days after the recording. Any inspection of an audio or video recording shall be provided without charge on equipment made available by the local agency.

(Amended by Stats. 2009, Ch. 88, Sec. 57. Effective January 1, 2010.)



54953.6

No legislative body of a local agency shall prohibit or otherwise restrict the broadcast of its open and public meetings in the absence of a reasonable finding that the broadcast cannot be accomplished without noise, illumination, or obstruction of view that would constitute a persistent disruption of the proceedings.

(Amended by Stats. 1994, Ch. 32, Sec. 6. Effective March 30, 1994. Operative April 1, 1994, by Sec. 23 of Ch. 32.)



54953.7

Notwithstanding any other provision of law, legislative bodies of local agencies may impose requirements upon themselves which allow greater access to their meetings than prescribed by the minimal standards set forth in this chapter. In addition thereto, an elected legislative body of a local agency may impose such requirements on those appointed legislative bodies of the local agency of which all or a majority of the members are appointed by or under the authority of the elected legislative body.

(Added by Stats. 1981, Ch. 968, Sec. 29.)



54954

(a) Each legislative body of a local agency, except for advisory committees or standing committees, shall provide, by ordinance, resolution, bylaws, or by whatever other rule is required for the conduct of business by that body, the time and place for holding regular meetings. Meetings of advisory committees or standing committees, for which an agenda is posted at least 72 hours in advance of the meeting pursuant to subdivision (a) of Section 54954.2, shall be considered for purposes of this chapter as regular meetings of the legislative body.

(b) Regular and special meetings of the legislative body shall be held within the boundaries of the territory over which the local agency exercises jurisdiction, except to do any of the following:

(1) Comply with state or federal law or court order, or attend a judicial or administrative proceeding to which the local agency is a party.

(2) Inspect real or personal property which cannot be conveniently brought within the boundaries of the territory over which the local agency exercises jurisdiction provided that the topic of the meeting is limited to items directly related to the real or personal property.

(3) Participate in meetings or discussions of multiagency significance that are outside the boundaries of a local agency’s jurisdiction. However, any meeting or discussion held pursuant to this subdivision shall take place within the jurisdiction of one of the participating local agencies and be noticed by all participating agencies as provided for in this chapter.

(4) Meet in the closest meeting facility if the local agency has no meeting facility within the boundaries of the territory over which the local agency exercises jurisdiction, or at the principal office of the local agency if that office is located outside the territory over which the agency exercises jurisdiction.

(5) Meet outside their immediate jurisdiction with elected or appointed officials of the United States or the State of California when a local meeting would be impractical, solely to discuss a legislative or regulatory issue affecting the local agency and over which the federal or state officials have jurisdiction.

(6) Meet outside their immediate jurisdiction if the meeting takes place in or nearby a facility owned by the agency, provided that the topic of the meeting is limited to items directly related to the facility.

(7) Visit the office of the local agency’s legal counsel for a closed session on pending litigation held pursuant to Section 54956.9, when to do so would reduce legal fees or costs.

(c) Meetings of the governing board of a school district shall be held within the district, except under the circumstances enumerated in subdivision (b), or to do any of the following:

(1) Attend a conference on nonadversarial collective bargaining techniques.

(2) Interview members of the public residing in another district with reference to the trustees’ potential employment of an applicant for the position of the superintendent of the district.

(3) Interview a potential employee from another district.

(d) Meetings of a joint powers authority shall occur within the territory of at least one of its member agencies, or as provided in subdivision (b). However, a joint powers authority which has members throughout the state may meet at any facility in the state which complies with the requirements of Section 54961.

(e) If, by reason of fire, flood, earthquake, or other emergency, it shall be unsafe to meet in the place designated, the meetings shall be held for the duration of the emergency at the place designated by the presiding officer of the legislative body or his or her designee in a notice to the local media that have requested notice pursuant to Section 54956, by the most rapid means of communication available at the time.

(Amended by Stats. 2004, Ch. 257, Sec. 1. Effective January 1, 2005.)



54954.1

Any person may request that a copy of the agenda, or a copy of all the documents constituting the agenda packet, of any meeting of a legislative body be mailed to that person. If requested, the agenda and documents in the agenda packet shall be made available in appropriate alternative formats to persons with a disability, as required by Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof. Upon receipt of the written request, the legislative body or its designee shall cause the requested materials to be mailed at the time the agenda is posted pursuant to Section 54954.2 and 54956 or upon distribution to all, or a majority of all, of the members of a legislative body, whichever occurs first. Any request for mailed copies of agendas or agenda packets shall be valid for the calendar year in which it is filed, and must be renewed following January 1 of each year. The legislative body may establish a fee for mailing the agenda or agenda packet, which fee shall not exceed the cost of providing the service. Failure of the requesting person to receive the agenda or agenda packet pursuant to this section shall not constitute grounds for invalidation of the actions of the legislative body taken at the meeting for which the agenda or agenda packet was not received.

(Amended by Stats. 2002, Ch. 300, Sec. 6. Effective January 1, 2003.)



54954.2

(a) (1) At least 72 hours before a regular meeting, the legislative body of the local agency, or its designee, shall post an agenda containing a brief general description of each item of business to be transacted or discussed at the meeting, including items to be discussed in closed session. A brief general description of an item generally need not exceed 20 words. The agenda shall specify the time and location of the regular meeting and shall be posted in a location that is freely accessible to members of the public and on the local agency’s Internet Web site, if the local agency has one. If requested, the agenda shall be made available in appropriate alternative formats to persons with a disability, as required by Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof. The agenda shall include information regarding how, to whom, and when a request for disability-related modification or accommodation, including auxiliary aids or services, may be made by a person with a disability who requires a modification or accommodation in order to participate in the public meeting.

(2) No action or discussion shall be undertaken on any item not appearing on the posted agenda, except that members of a legislative body or its staff may briefly respond to statements made or questions posed by persons exercising their public testimony rights under Section 54954.3. In addition, on their own initiative or in response to questions posed by the public, a member of a legislative body or its staff may ask a question for clarification, make a brief announcement, or make a brief report on his or her own activities. Furthermore, a member of a legislative body, or the body itself, subject to rules or procedures of the legislative body, may provide a reference to staff or other resources for factual information, request staff to report back to the body at a subsequent meeting concerning any matter, or take action to direct staff to place a matter of business on a future agenda.

(b) Notwithstanding subdivision (a), the legislative body may take action on items of business not appearing on the posted agenda under any of the conditions stated below. Prior to discussing any item pursuant to this subdivision, the legislative body shall publicly identify the item.

(1) Upon a determination by a majority vote of the legislative body that an emergency situation exists, as defined in Section 54956.5.

(2) Upon a determination by a two-thirds vote of the members of the legislative body present at the meeting, or, if less than two-thirds of the members are present, a unanimous vote of those members present, that there is a need to take immediate action and that the need for action came to the attention of the local agency subsequent to the agenda being posted as specified in subdivision (a).

(3) The item was posted pursuant to subdivision (a) for a prior meeting of the legislative body occurring not more than five calendar days prior to the date action is taken on the item, and at the prior meeting the item was continued to the meeting at which action is being taken.

(c) This section is necessary to implement and reasonably within the scope of paragraph (1) of subdivision (b) of Section 3 of Article I of the California Constitution.

(d) For purposes of subdivision (a), the requirement that the agenda be posted on the local agency’s Internet Web site, if the local agency has one, shall only apply to a legislative body that meets either of the following standards:

(1) A legislative body as that term is defined by subdivision (a) of Section 54952.

(2) A legislative body as that term is defined by subdivision (b) of Section 54952, if the members of the legislative body are compensated for their appearance, and if one or more of the members of the legislative body are also members of a legislative body as that term is defined by subdivision (a) of Section 54952.

(Amended by Stats. 2011, Ch. 692, Sec. 8. Effective January 1, 2012.)



54954.3

(a) Every agenda for regular meetings shall provide an opportunity for members of the public to directly address the legislative body on any item of interest to the public, before or during the legislative body’s consideration of the item, that is within the subject matter jurisdiction of the legislative body, provided that no action shall be taken on any item not appearing on the agenda unless the action is otherwise authorized by subdivision (b) of Section 54954.2. However, the agenda need not provide an opportunity for members of the public to address the legislative body on any item that has already been considered by a committee, composed exclusively of members of the legislative body, at a public meeting wherein all interested members of the public were afforded the opportunity to address the committee on the item, before or during the committee’s consideration of the item, unless the item has been substantially changed since the committee heard the item, as determined by the legislative body. Every notice for a special meeting shall provide an opportunity for members of the public to directly address the legislative body concerning any item that has been described in the notice for the meeting before or during consideration of that item.

(b) The legislative body of a local agency may adopt reasonable regulations to ensure that the intent of subdivision (a) is carried out, including, but not limited to, regulations limiting the total amount of time allocated for public testimony on particular issues and for each individual speaker.

(c) The legislative body of a local agency shall not prohibit public criticism of the policies, procedures, programs, or services of the agency, or of the acts or omissions of the legislative body. Nothing in this subdivision shall confer any privilege or protection for expression beyond that otherwise provided by law.

(Amended by Stats. 1994, Ch. 32, Sec. 9. Effective March 30, 1994. Operative April 1, 1994, by Sec. 23 of Ch. 32.)



54954.4

(a) The Legislature hereby finds and declares that Section 12 of Chapter 641 of the Statutes of 1986, authorizing reimbursement to local agencies and school districts for costs mandated by the state pursuant to that act, shall be interpreted strictly. The intent of the Legislature is to provide reimbursement for only those costs which are clearly and unequivocally incurred as the direct and necessary result of compliance with Chapter 641 of the Statutes of 1986.

(b) In this regard, the Legislature directs all state employees and officials involved in reviewing or authorizing claims for reimbursement, or otherwise participating in the reimbursement process, to rigorously review each claim and authorize only those claims, or parts thereof, which represent costs which are clearly and unequivocally incurred as the direct and necessary result of compliance with Chapter 641 of the Statutes of 1986 and for which complete documentation exists. For purposes of Section 54954.2, costs eligible for reimbursement shall only include the actual cost to post a single agenda for any one meeting.

(c) The Legislature hereby finds and declares that complete, faithful, and uninterrupted compliance with the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code) is a matter of overriding public importance. Unless specifically stated, no future Budget Act, or related budget enactments, shall, in any manner, be interpreted to suspend, eliminate, or otherwise modify the legal obligation and duty of local agencies to fully comply with Chapter 641 of the Statutes of 1986 in a complete, faithful, and uninterrupted manner.

(Added by Stats. 1991, Ch. 238, Sec. 1.)



54954.5

For purposes of describing closed session items pursuant to Section 54954.2, the agenda may describe closed sessions as provided below. No legislative body or elected official shall be in violation of Section 54954.2 or 54956 if the closed session items were described in substantial compliance with this section. Substantial compliance is satisfied by including the information provided below, irrespective of its format.

(a) With respect to a closed session held pursuant to Section 54956.7:

LICENSE/PERMIT DETERMINATION

Applicant(s): (Specify number of applicants)

(b) With respect to every item of business to be discussed in closed session pursuant to Section 54956.8:

CONFERENCE WITH REAL PROPERTY NEGOTIATORS

Property: (Specify street address, or if no street address, the parcel number or other unique reference, of the real property under negotiation)

Agency negotiator: (Specify names of negotiators attending the closed session) (If circumstances necessitate the absence of a specified negotiator, an agent or designee may participate in place of the absent negotiator so long as the name of the agent or designee is announced at an open session held prior to the closed session.)

Negotiating parties: (Specify name of party (not agent))

Under negotiation: (Specify whether instruction to negotiator will concern price, terms of payment, or both)

(c) With respect to every item of business to be discussed in closed session pursuant to Section 54956.9:

CONFERENCE WITH LEGAL COUNSEL—EXISTING LITIGATION

(Paragraph (1) of subdivision (d) of Section 54956.9)

Name of case: (Specify by reference to claimant’s name, names of parties, case or claim numbers)

or

Case name unspecified: (Specify whether disclosure would jeopardize service of process or existing settlement negotiations)

CONFERENCE WITH LEGAL COUNSEL—ANTICIPATED LITIGATION

Significant exposure to litigation pursuant to paragraph (2) or (3) of subdivision (d) of Section 54956.9: (Specify number of potential cases)

(In addition to the information noticed above, the agency may be required to provide additional information on the agenda or in an oral statement prior to the closed session pursuant to paragraphs (2) to (5), inclusive, of subdivision (e) of Section 54956.9.)

Initiation of litigation pursuant to paragraph (4) of subdivision (d) of Section 54956.9: (Specify number of potential cases)

(d) With respect to every item of business to be discussed in closed session pursuant to Section 54956.95:

LIABILITY CLAIMS

Claimant: (Specify name unless unspecified pursuant to Section 54961)

Agency claimed against: (Specify name)

(e) With respect to every item of business to be discussed in closed session pursuant to Section 54957:

THREAT TO PUBLIC SERVICES OR FACILITIES

Consultation with: (Specify name of law enforcement agency and title of officer, or name of applicable agency representative and title)

PUBLIC EMPLOYEE APPOINTMENT

Title: (Specify description of position to be filled)

PUBLIC EMPLOYMENT

Title: (Specify description of position to be filled)

PUBLIC EMPLOYEE PERFORMANCE EVALUATION

Title: (Specify position title of employee being reviewed)

PUBLIC EMPLOYEE DISCIPLINE/DISMISSAL/RELEASE

(No additional information is required in connection with a closed session to consider discipline, dismissal, or release of a public employee. Discipline includes potential reduction of compensation.)

(f) With respect to every item of business to be discussed in closed session pursuant to Section 54957.6:

CONFERENCE WITH LABOR NEGOTIATORS

Agency designated representatives: (Specify names of designated representatives attending the closed session) (If circumstances necessitate the absence of a specified designated representative, an agent or designee may participate in place of the absent representative so long as the name of the agent or designee is announced at an open session held prior to the closed session.)

Employee organization: (Specify name of organization representing employee or employees in question)

or

Unrepresented employee: (Specify position title of unrepresented employee who is the subject of the negotiations)

(g) With respect to closed sessions called pursuant to Section 54957.8:

CASE REVIEW/PLANNING

(No additional information is required in connection with a closed session to consider case review or planning.)

(h) With respect to every item of business to be discussed in closed session pursuant to Sections 1461, 32106, and 32155 of the Health and Safety Code or Sections 37606 and 37624.3 of the Government Code:

REPORT INVOLVING TRADE SECRET

Discussion will concern: (Specify whether discussion will concern proposed new service, program, or facility)

Estimated date of public disclosure: (Specify month and year)

HEARINGS

Subject matter: (Specify whether testimony/deliberation will concern staff privileges, report of medical audit committee, or report of quality assurance committee)

(i) With respect to every item of business to be discussed in closed session pursuant to Section 54956.86:

CHARGE OR COMPLAINT INVOLVING INFORMATION PROTECTED BY FEDERAL LAW

(No additional information is required in connection with a closed session to discuss a charge or complaint pursuant to Section 54956.86.)

(j) With respect to every item of business to be discussed in closed session pursuant to Section 54956.96:

CONFERENCE INVOLVING A JOINT POWERS AGENCY (Specify by name)

Discussion will concern: (Specify closed session description used by the joint powers agency)

Name of local agency representative on joint powers agency board: (Specify name)

(Additional information listing the names of agencies or titles of representatives attending the closed session as consultants or other representatives.)

(k) With respect to every item of business to be discussed in closed session pursuant to Section 54956.75:

AUDIT BY CALIFORNIA STATE AUDITOR’S OFFICE

(Amended by Stats. 2012, Ch. 759, Sec. 6.1. Effective January 1, 2013.)



54954.6

(a) (1) Before adopting any new or increased general tax or any new or increased assessment, the legislative body of a local agency shall conduct at least one public meeting at which local officials shall allow public testimony regarding the proposed new or increased general tax or new or increased assessment in addition to the noticed public hearing at which the legislative body proposes to enact or increase the general tax or assessment.

For purposes of this section, the term “new or increased assessment” does not include any of the following:

(A) A fee that does not exceed the reasonable cost of providing the services, facilities, or regulatory activity for which the fee is charged.

(B) A service charge, rate, or charge, unless a special district’s principal act requires the service charge, rate, or charge to conform to the requirements of this section.

(C) An ongoing annual assessment if it is imposed at the same or lower amount as any previous year.

(D) An assessment that does not exceed an assessment formula or range of assessments previously specified in the notice given to the public pursuant to subparagraph (G) of paragraph (2) of subdivision (c) and that was previously adopted by the agency or approved by the voters in the area where the assessment is imposed.

(E) Standby or immediate availability charges.

(2) The legislative body shall provide at least 45 days’ public notice of the public hearing at which the legislative body proposes to enact or increase the general tax or assessment. The legislative body shall provide notice for the public meeting at the same time and in the same document as the notice for the public hearing, but the meeting shall occur prior to the hearing.

(b) (1) The joint notice of both the public meeting and the public hearing required by subdivision (a) with respect to a proposal for a new or increased general tax shall be accomplished by placing a display advertisement of at least one-eighth page in a newspaper of general circulation for three weeks pursuant to Section 6063 and by a first-class mailing to those interested parties who have filed a written request with the local agency for mailed notice of public meetings or hearings on new or increased general taxes. The public meeting pursuant to subdivision (a) shall take place no earlier than 10 days after the first publication of the joint notice pursuant to this subdivision. The public hearing shall take place no earlier than seven days after the public meeting pursuant to this subdivision. Notwithstanding paragraph (2) of subdivision (a), the joint notice need not include notice of the public meeting after the meeting has taken place. The public hearing pursuant to subdivision (a) shall take place no earlier than 45 days after the first publication of the joint notice pursuant to this subdivision. Any written request for mailed notices shall be effective for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for mailed notices shall be filed on or before April 1 of each year. The legislative body may establish a reasonable annual charge for sending notices based on the estimated cost of providing the service.

(2) The notice required by paragraph (1) of this subdivision shall include, but not be limited to, the following:

(A) The amount or rate of the tax. If the tax is proposed to be increased from any previous year, the joint notice shall separately state both the existing tax rate and the proposed tax rate increase.

(B) The activity to be taxed.

(C) The estimated amount of revenue to be raised by the tax annually.

(D) The method and frequency for collecting the tax.

(E) The dates, times, and locations of the public meeting and hearing described in subdivision (a).

(F) The telephone number and address of an individual, office, or organization that interested persons may contact to receive additional information about the tax.

(c) (1) The joint notice of both the public meeting and the public hearing required by subdivision (a) with respect to a proposal for a new or increased assessment on real property or businesses shall be accomplished through a mailing, postage prepaid, in the United States mail and shall be deemed given when so deposited. The public meeting pursuant to subdivision (a) shall take place no earlier than 10 days after the joint mailing pursuant to this subdivision. The public hearing shall take place no earlier than seven days after the public meeting pursuant to this subdivision. The envelope or the cover of the mailing shall include the name of the local agency and the return address of the sender. This mailed notice shall be in at least 10-point type and shall be given to all property owners or business owners proposed to be subject to the new or increased assessment by a mailing by name to those persons whose names and addresses appear on the last equalized county assessment roll, the State Board of Equalization assessment roll, or the local agency’s records pertaining to business ownership, as the case may be.

(2) The joint notice required by paragraph (1) of this subdivision shall include, but not be limited to, the following:

(A) In the case of an assessment proposed to be levied on property, the estimated amount of the assessment per parcel. In the case of an assessment proposed to be levied on businesses, the proposed method and basis of levying the assessment in sufficient detail to allow each business owner to calculate the amount of assessment to be levied against each business. If the assessment is proposed to be increased from any previous year, the joint notice shall separately state both the amount of the existing assessment and the proposed assessment increase.

(B) A general description of the purpose or improvements that the assessment will fund.

(C) The address to which property owners may mail a protest against the assessment.

(D) The telephone number and address of an individual, office, or organization that interested persons may contact to receive additional information about the assessment.

(E) A statement that a majority protest will cause the assessment to be abandoned if the assessment act used to levy the assessment so provides. Notice shall also state the percentage of protests required to trigger an election, if applicable.

(F) The dates, times, and locations of the public meeting and hearing described in subdivision (a).

(G) A proposed assessment formula or range as described in subparagraph (D) of paragraph (1) of subdivision (a) if applicable and that is noticed pursuant to this section.

(3) Notwithstanding paragraph (1), in the case of an assessment that is proposed exclusively for operation and maintenance expenses imposed throughout the entire local agency, or exclusively for operation and maintenance assessments proposed to be levied on 50,000 parcels or more, notice may be provided pursuant to this subdivision or pursuant to paragraph (1) of subdivision (b) and shall include the estimated amount of the assessment of various types, amounts, or uses of property and the information required by subparagraphs (B) to (G), inclusive, of paragraph (2) of subdivision (c).

(4) Notwithstanding paragraph (1), in the case of an assessment proposed to be levied pursuant to Part 2 (commencing with Section 22500) of Division 2 of the Streets and Highways Code by a regional park district, regional park and open-space district, or regional open-space district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3 of Division 5 of, or pursuant to Division 26 (commencing with Section 35100) of, the Public Resources Code, notice may be provided pursuant to paragraph (1) of subdivision (b).

(d) The notice requirements imposed by this section shall be construed as additional to, and not to supersede, existing provisions of law, and shall be applied concurrently with the existing provisions so as to not delay or prolong the governmental decisionmaking process.

(e) This section shall not apply to any new or increased general tax or any new or increased assessment that requires an election of either of the following:

(1) The property owners subject to the assessment.

(2) The voters within the local agency imposing the tax or assessment.

(f) Nothing in this section shall prohibit a local agency from holding a consolidated meeting or hearing at which the legislative body discusses multiple tax or assessment proposals.

(g) The local agency may recover the reasonable costs of public meetings, public hearings, and notice required by this section from the proceeds of the tax or assessment. The costs recovered for these purposes, whether recovered pursuant to this subdivision or any other provision of law, shall not exceed the reasonable costs of the public meetings, public hearings, and notice.

(h) Any new or increased assessment that is subject to the notice and hearing provisions of Article XIII C or XIII D of the California Constitution is not subject to the notice and hearing requirements of this section.

(Amended by Stats. 2011, Ch. 382, Sec. 3.5. Effective January 1, 2012.)



54955

The legislative body of a local agency may adjourn any regular, adjourned regular, special or adjourned special meeting to a time and place specified in the order of adjournment. Less than a quorum may so adjourn from time to time. If all members are absent from any regular or adjourned regular meeting the clerk or secretary of the legislative body may declare the meeting adjourned to a stated time and place and he shall cause a written notice of the adjournment to be given in the same manner as provided in Section 54956 for special meetings, unless such notice is waived as provided for special meetings. A copy of the order or notice of adjournment shall be conspicuously posted on or near the door of the place where the regular, adjourned regular, special or adjourned special meeting was held within 24 hours after the time of the adjournment. When a regular or adjourned regular meeting is adjourned as provided in this section, the resulting adjourned regular meeting is a regular meeting for all purposes. When an order of adjournment of any meeting fails to state the hour at which the adjourned meeting is to be held, it shall be held at the hour specified for regular meetings by ordinance, resolution, bylaw, or other rule.

(Amended by Stats. 1959, Ch. 647.)



54955.1

Any hearing being held, or noticed or ordered to be held, by a legislative body of a local agency at any meeting may by order or notice of continuance be continued or recontinued to any subsequent meeting of the legislative body in the same manner and to the same extent set forth in Section 54955 for the adjournment of meetings; provided, that if the hearing is continued to a time less than 24 hours after the time specified in the order or notice of hearing, a copy of the order or notice of continuance of hearing shall be posted immediately following the meeting at which the order or declaration of continuance was adopted or made.

(Added by Stats. 1965, Ch. 469.)



54956

(a) A special meeting may be called at any time by the presiding officer of the legislative body of a local agency, or by a majority of the members of the legislative body, by delivering written notice to each member of the legislative body and to each local newspaper of general circulation and radio or television station requesting notice in writing and posting a notice on the local agency’s Internet Web site, if the local agency has one. The notice shall be delivered personally or by any other means and shall be received at least 24 hours before the time of the meeting as specified in the notice. The call and notice shall specify the time and place of the special meeting and the business to be transacted or discussed. No other business shall be considered at these meetings by the legislative body. The written notice may be dispensed with as to any member who at or prior to the time the meeting convenes files with the clerk or secretary of the legislative body a written waiver of notice. The waiver may be given by telegram. The written notice may also be dispensed with as to any member who is actually present at the meeting at the time it convenes.

The call and notice shall be posted at least 24 hours prior to the special meeting in a location that is freely accessible to members of the public.

(b) Notwithstanding any other law, a legislative body shall not call a special meeting regarding the salaries, salary schedules, or compensation paid in the form of fringe benefits, of a local agency executive, as defined in subdivision (d) of Section 3511.1. However, this subdivision does not apply to a local agency calling a special meeting to discuss the local agency’s budget.

(c) For purposes of subdivision (a), the requirement that the agenda be posted on the local agency’s Internet Web site, if the local agency has one, shall only apply to a legislative body that meets either of the following standards:

(1) A legislative body as that term is defined by subdivision (a) of Section 54952.

(2) A legislative body as that term is defined by subdivision (b) of Section 54952, if the members of the legislative body are compensated for their appearance, and if one or more of the members of the legislative body are also members of a legislative body as that term is defined by subdivision (a) of Section 54952.

(Amended by Stats. 2011, Ch. 692, Sec. 9. Effective January 1, 2012.)



54956.5

(a) For purposes of this section, “emergency situation” means both of the following:

(1) An emergency, which shall be defined as a work stoppage, crippling activity, or other activity that severely impairs public health, safety, or both, as determined by a majority of the members of the legislative body.

(2) A dire emergency, which shall be defined as a crippling disaster, mass destruction, terrorist act, or threatened terrorist activity that poses peril so immediate and significant that requiring a legislative body to provide one-hour notice before holding an emergency meeting under this section may endanger the public health, safety, or both, as determined by a majority of the members of the legislative body.

(b) (1) Subject to paragraph (2), in the case of an emergency situation involving matters upon which prompt action is necessary due to the disruption or threatened disruption of public facilities, a legislative body may hold an emergency meeting without complying with either the 24-hour notice requirement or the 24-hour posting requirement of Section 54956 or both of the notice and posting requirements.

(2) Each local newspaper of general circulation and radio or television station that has requested notice of special meetings pursuant to Section 54956 shall be notified by the presiding officer of the legislative body, or designee thereof, one hour prior to the emergency meeting, or, in the case of a dire emergency, at or near the time that the presiding officer or designee notifies the members of the legislative body of the emergency meeting. This notice shall be given by telephone and all telephone numbers provided in the most recent request of a newspaper or station for notification of special meetings shall be exhausted. In the event that telephone services are not functioning, the notice requirements of this section shall be deemed waived, and the legislative body, or designee of the legislative body, shall notify those newspapers, radio stations, or television stations of the fact of the holding of the emergency meeting, the purpose of the meeting, and any action taken at the meeting as soon after the meeting as possible.

(c) During a meeting held pursuant to this section, the legislative body may meet in closed session pursuant to Section 54957 if agreed to by a two-thirds vote of the members of the legislative body present, or, if less than two-thirds of the members are present, by a unanimous vote of the members present.

(d) All special meeting requirements, as prescribed in Section 54956 shall be applicable to a meeting called pursuant to this section, with the exception of the 24-hour notice requirement.

(e) The minutes of a meeting called pursuant to this section, a list of persons who the presiding officer of the legislative body, or designee of the legislative body, notified or attempted to notify, a copy of the rollcall vote, and any actions taken at the meeting shall be posted for a minimum of 10 days in a public place as soon after the meeting as possible.

(Amended by Stats. 2002, Ch. 175, Sec. 2. Effective January 1, 2003.)



54956.6

No fees may be charged by the legislative body of a local agency for carrying out any provision of this chapter, except as specifically authorized by this chapter.

(Added by Stats. 1980, Ch. 1284.)



54956.7

Whenever a legislative body of a local agency determines that it is necessary to discuss and determine whether an applicant for a license or license renewal, who has a criminal record, is sufficiently rehabilitated to obtain the license, the legislative body may hold a closed session with the applicant and the applicant’s attorney, if any, for the purpose of holding the discussion and making the determination. If the legislative body determines, as a result of the closed session, that the issuance or renewal of the license should be denied, the applicant shall be offered the opportunity to withdraw the application. If the applicant withdraws the application, no record shall be kept of the discussions or decisions made at the closed session and all matters relating to the closed session shall be confidential. If the applicant does not withdraw the application, the legislative body shall take action at the public meeting during which the closed session is held or at its next public meeting denying the application for the license but all matters relating to the closed session are confidential and shall not be disclosed without the consent of the applicant, except in an action by an applicant who has been denied a license challenging the denial of the license.

(Added by Stats. 1982, Ch. 298, Sec. 1.)



54956.75

(a) Nothing contained in this chapter shall be construed to prevent the legislative body of a local agency that has received a confidential final draft audit report from the Bureau of State Audits from holding closed sessions to discuss its response to that report.

(b) After the public release of an audit report by the Bureau of State Audits, if a legislative body of a local agency meets to discuss the audit report, it shall do so in an open session unless exempted from that requirement by some other provision of law.

(Added by Stats. 2004, Ch. 576, Sec. 4. Effective January 1, 2005.)



54956.8

Notwithstanding any other provision of this chapter, a legislative body of a local agency may hold a closed session with its negotiator prior to the purchase, sale, exchange, or lease of real property by or for the local agency to grant authority to its negotiator regarding the price and terms of payment for the purchase, sale, exchange, or lease.

However, prior to the closed session, the legislative body of the local agency shall hold an open and public session in which it identifies its negotiators, the real property or real properties which the negotiations may concern, and the person or persons with whom its negotiators may negotiate.

For purposes of this section, negotiators may be members of the legislative body of the local agency.

For purposes of this section, “lease” includes renewal or renegotiation of a lease.

Nothing in this section shall preclude a local agency from holding a closed session for discussions regarding eminent domain proceedings pursuant to Section 54956.9.

(Amended by Stats. 1998, Ch. 260, Sec. 3. Effective January 1, 1999.)



54956.81

Notwithstanding any other provision of this chapter, a legislative body of a local agency that invests pension funds may hold a closed session to consider the purchase or sale of particular, specific pension fund investments. All investment transaction decisions made during the closed session shall be made by rollcall vote entered into the minutes of the closed session as provided in subdivision (a) of Section 54957.2.

(Added by Stats. 2004, Ch. 533, Sec. 20. Effective January 1, 2005.)



54956.86

Notwithstanding any other provision of this chapter, a legislative body of a local agency which provides services pursuant to Section 14087.3 of the Welfare and Institutions Code may hold a closed session to hear a charge or complaint from a member enrolled in its health plan if the member does not wish to have his or her name, medical status, or other information that is protected by federal law publicly disclosed. Prior to holding a closed session pursuant to this section, the legislative body shall inform the member, in writing, of his or her right to have the charge or complaint heard in an open session rather than a closed session.

(Added by Stats. 1996, Ch. 182, Sec. 2. Effective January 1, 1997.)



54956.87

(a) Notwithstanding any other provision of this chapter, the records of a health plan that is licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and that is governed by a county board of supervisors, whether paper records, records maintained in the management information system, or records in any other form, that relate to provider rate or payment determinations, allocation or distribution methodologies for provider payments, formulas or calculations for these payments, and contract negotiations with providers of health care for alternative rates are exempt from disclosure for a period of three years after the contract is fully executed. The transmission of the records, or the information contained therein in an alternative form, to the board of supervisors shall not constitute a waiver of exemption from disclosure, and the records and information once transmitted to the board of supervisors shall be subject to this same exemption.

(b) Notwithstanding any other provision of law, the governing board of a health plan that is licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and that is governed by a county board of supervisors may order that a meeting held solely for the purpose of discussion or taking action on health plan trade secrets, as defined in subdivision (f), shall be held in closed session. The requirements of making a public report of action taken in closed session, and the vote or abstention of every member present, may be limited to a brief general description without the information constituting the trade secret.

(c) Notwithstanding any other provision of law, the governing board of a health plan may meet in closed session to consider and take action on matters pertaining to contracts and contract negotiations by the health plan with providers of health care services concerning all matters related to rates of payment. The governing board may delete the portion or portions containing trade secrets from any documents that were finally approved in the closed session held pursuant to subdivision (b) that are provided to persons who have made the timely or standing request.

(d) Nothing in this section shall be construed as preventing the governing board from meeting in closed session as otherwise provided by law.

(e) The provisions of this section shall not prevent access to any records by the Joint Legislative Audit Committee in the exercise of its powers pursuant to Article 1 (commencing with Section 10500) of Chapter 4 of Part 2 of Division 2 of Title 2. The provisions of this section also shall not prevent access to any records by the Department of Corporations in the exercise of its powers pursuant to Article 1 (commencing with Section 1340) of Chapter 2.2 of Division 2 of the Health and Safety Code.

(f) For purposes of this section, “health plan trade secret” means a trade secret, as defined in subdivision (d) of Section 3426.1 of the Civil Code, that also meets both of the following criteria:

(1) The secrecy of the information is necessary for the health plan to initiate a new service, program, marketing strategy, business plan, or technology, or to add a benefit or product.

(2) Premature disclosure of the trade secret would create a substantial probability of depriving the health plan of a substantial economic benefit or opportunity.

(Amended by Stats. 2003, Ch. 424, Sec. 2. Effective January 1, 2004.)



54956.9

(a) Nothing in this chapter shall be construed to prevent a legislative body of a local agency, based on advice of its legal counsel, from holding a closed session to confer with, or receive advice from, its legal counsel regarding pending litigation when discussion in open session concerning those matters would prejudice the position of the local agency in the litigation.

(b) For purposes of this chapter, all expressions of the lawyer-client privilege other than those provided in this section are hereby abrogated. This section is the exclusive expression of the lawyer-client privilege for purposes of conducting closed-session meetings pursuant to this chapter.

(c) For purposes of this section, “litigation” includes any adjudicatory proceeding, including eminent domain, before a court, administrative body exercising its adjudicatory authority, hearing officer, or arbitrator.

(d) For purposes of this section, litigation shall be considered pending when any of the following circumstances exist:

(1) Litigation, to which the local agency is a party, has been initiated formally.

(2) A point has been reached where, in the opinion of the legislative body of the local agency on the advice of its legal counsel, based on existing facts and circumstances, there is a significant exposure to litigation against the local agency.

(3) Based on existing facts and circumstances, the legislative body of the local agency is meeting only to decide whether a closed session is authorized pursuant to paragraph (2).

(4) Based on existing facts and circumstances, the legislative body of the local agency has decided to initiate or is deciding whether to initiate litigation.

(e) For purposes of paragraphs (2) and (3) of subdivision (d), “existing facts and circumstances” shall consist only of one of the following:

(1) Facts and circumstances that might result in litigation against the local agency but which the local agency believes are not yet known to a potential plaintiff or plaintiffs, which facts and circumstances need not be disclosed.

(2) Facts and circumstances, including, but not limited to, an accident, disaster, incident, or transactional occurrence that might result in litigation against the agency and that are known to a potential plaintiff or plaintiffs, which facts or circumstances shall be publicly stated on the agenda or announced.

(3) The receipt of a claim pursuant to the Government Claims Act (Division 3.6 (commencing with Section 810) of Title 1 of the Government Code) or some other written communication from a potential plaintiff threatening litigation, which claim or communication shall be available for public inspection pursuant to Section 54957.5.

(4) A statement made by a person in an open and public meeting threatening litigation on a specific matter within the responsibility of the legislative body.

(5) A statement threatening litigation made by a person outside an open and public meeting on a specific matter within the responsibility of the legislative body so long as the official or employee of the local agency receiving knowledge of the threat makes a contemporaneous or other record of the statement prior to the meeting, which record shall be available for public inspection pursuant to Section 54957.5. The records so created need not identify the alleged victim of unlawful or tortious sexual conduct or anyone making the threat on their behalf, or identify a public employee who is the alleged perpetrator of any unlawful or tortious conduct upon which a threat of litigation is based, unless the identity of the person has been publicly disclosed.

(f) Nothing in this section shall require disclosure of written communications that are privileged and not subject to disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).

(g) Prior to holding a closed session pursuant to this section, the legislative body of the local agency shall state on the agenda or publicly announce the paragraph of subdivision (d) that authorizes the closed session. If the session is closed pursuant to paragraph (1) of subdivision (d), the body shall state the title of or otherwise specifically identify the litigation to be discussed, unless the body states that to do so would jeopardize the agency’s ability to effectuate service of process upon one or more unserved parties, or that to do so would jeopardize its ability to conclude existing settlement negotiations to its advantage.

(h) A local agency shall be considered to be a “party” or to have a “significant exposure to litigation” if an officer or employee of the local agency is a party or has significant exposure to litigation concerning prior or prospective activities or alleged activities during the course and scope of that office or employment, including litigation in which it is an issue whether an activity is outside the course and scope of the office or employment.

(Amended by Stats. 2012, Ch. 759, Sec. 7. Effective January 1, 2013.)



54956.95

(a) Nothing in this chapter shall be construed to prevent a joint powers agency formed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1, for purposes of insurance pooling, or a local agency member of the joint powers agency, from holding a closed session to discuss a claim for the payment of tort liability losses, public liability losses, or workers’ compensation liability incurred by the joint powers agency or a local agency member of the joint powers agency.

(b) Nothing in this chapter shall be construed to prevent the Local Agency Self-Insurance Authority formed pursuant to Chapter 5.5 (commencing with Section 6599.01) of Division 7 of Title 1, or a local agency member of the authority, from holding a closed session to discuss a claim for the payment of tort liability losses, public liability losses, or workers’ compensation liability incurred by the authority or a local agency member of the authority.

(c) Nothing in this section shall be construed to affect Section 54956.9 with respect to any other local agency.

(Added by Stats. 1989, Ch. 882, Sec. 3.)



54956.96

(a) Nothing in this chapter shall be construed to prevent the legislative body of a joint powers agency formed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1, from adopting a policy or a bylaw or including in its joint powers agreement provisions that authorize either or both of the following:

(1) All information received by the legislative body of the local agency member in a closed session related to the information presented to the joint powers agency in closed session shall be confidential. However, a member of the legislative body of a member local agency may disclose information obtained in a closed session that has direct financial or liability implications for that local agency to the following individuals:

(A) Legal counsel of that member local agency for purposes of obtaining advice on whether the matter has direct financial or liability implications for that member local agency.

(B) Other members of the legislative body of the local agency present in a closed session of that member local agency.

(2) Any designated alternate member of the legislative body of the joint powers agency who is also a member of the legislative body of a local agency member and who is attending a properly noticed meeting of the joint powers agency in lieu of a local agency member’s regularly appointed member to attend closed sessions of the joint powers agency.

(b) If the legislative body of a joint powers agency adopts a policy or a bylaw or includes provisions in its joint powers agreement pursuant to subdivision (a), then the legislative body of the local agency member, upon the advice of its legal counsel, may conduct a closed session in order to receive, discuss, and take action concerning information obtained in a closed session of the joint powers agency pursuant to paragraph (1) of subdivision (a).

(Added by Stats. 2004, Ch. 784, Sec. 2. Effective January 1, 2005.)



54957

(a) This chapter shall not be construed to prevent the legislative body of a local agency from holding closed sessions with the Governor, Attorney General, district attorney, agency counsel, sheriff, or chief of police, or their respective deputies, or a security consultant or a security operations manager, on matters posing a threat to the security of public buildings, a threat to the security of essential public services, including water, drinking water, wastewater treatment, natural gas service, and electric service, or a threat to the public’s right of access to public services or public facilities.

(b) (1) Subject to paragraph (2), this chapter shall not be construed to prevent the legislative body of a local agency from holding closed sessions during a regular or special meeting to consider the appointment, employment, evaluation of performance, discipline, or dismissal of a public employee or to hear complaints or charges brought against the employee by another person or employee unless the employee requests a public session.

(2) As a condition to holding a closed session on specific complaints or charges brought against an employee by another person or employee, the employee shall be given written notice of his or her right to have the complaints or charges heard in an open session rather than a closed session, which notice shall be delivered to the employee personally or by mail at least 24 hours before the time for holding the session. If notice is not given, any disciplinary or other action taken by the legislative body against the employee based on the specific complaints or charges in the closed session shall be null and void.

(3) The legislative body also may exclude from the public or closed meeting, during the examination of a witness, any or all other witnesses in the matter being investigated by the legislative body.

(4) For the purposes of this subdivision, the term “employee” shall include an officer or an independent contractor who functions as an officer or an employee but shall not include any elected official, member of a legislative body or other independent contractors. This subdivision shall not limit local officials’ ability to hold closed session meetings pursuant to Sections 1461, 32106, and 32155 of the Health and Safety Code or Sections 37606 and 37624.3 of the Government Code. Closed sessions held pursuant to this subdivision shall not include discussion or action on proposed compensation except for a reduction of compensation that results from the imposition of discipline.

(Amended by Stats. 2013, Ch. 11, Sec. 1. Effective January 1, 2014.)



54957.1

(a) The legislative body of any local agency shall publicly report any action taken in closed session and the vote or abstention on that action of every member present, as follows:

(1) Approval of an agreement concluding real estate negotiations pursuant to Section 54956.8 shall be reported after the agreement is final, as follows:

(A) If its own approval renders the agreement final, the body shall report that approval and the substance of the agreement in open session at the public meeting during which the closed session is held.

(B) If final approval rests with the other party to the negotiations, the local agency shall disclose the fact of that approval and the substance of the agreement upon inquiry by any person, as soon as the other party or its agent has informed the local agency of its approval.

(2) Approval given to its legal counsel to defend, or seek or refrain from seeking appellate review or relief, or to enter as an amicus curiae in any form of litigation as the result of a consultation under Section 54956.9 shall be reported in open session at the public meeting during which the closed session is held. The report shall identify, if known, the adverse party or parties and the substance of the litigation. In the case of approval given to initiate or intervene in an action, the announcement need not identify the action, the defendants, or other particulars, but shall specify that the direction to initiate or intervene in an action has been given and that the action, the defendants, and the other particulars shall, once formally commenced, be disclosed to any person upon inquiry, unless to do so would jeopardize the agency’s ability to effectuate service of process on one or more unserved parties, or that to do so would jeopardize its ability to conclude existing settlement negotiations to its advantage.

(3) Approval given to its legal counsel of a settlement of pending litigation, as defined in Section 54956.9, at any stage prior to or during a judicial or quasi-judicial proceeding shall be reported after the settlement is final, as follows:

(A) If the legislative body accepts a settlement offer signed by the opposing party, the body shall report its acceptance and identify the substance of the agreement in open session at the public meeting during which the closed session is held.

(B) If final approval rests with some other party to the litigation or with the court, then as soon as the settlement becomes final, and upon inquiry by any person, the local agency shall disclose the fact of that approval, and identify the substance of the agreement.

(4) Disposition reached as to claims discussed in closed session pursuant to Section 54956.95 shall be reported as soon as reached in a manner that identifies the name of the claimant, the name of the local agency claimed against, the substance of the claim, and any monetary amount approved for payment and agreed upon by the claimant.

(5) Action taken to appoint, employ, dismiss, accept the resignation of, or otherwise affect the employment status of a public employee in closed session pursuant to Section 54957 shall be reported at the public meeting during which the closed session is held. Any report required by this paragraph shall identify the title of the position. The general requirement of this paragraph notwithstanding, the report of a dismissal or of the nonrenewal of an employment contract shall be deferred until the first public meeting following the exhaustion of administrative remedies, if any.

(6) Approval of an agreement concluding labor negotiations with represented employees pursuant to Section 54957.6 shall be reported after the agreement is final and has been accepted or ratified by the other party. The report shall identify the item approved and the other party or parties to the negotiation.

(7) Pension fund investment transaction decisions made pursuant to Section 54956.81 shall be disclosed at the first open meeting of the legislative body held after the earlier of the close of the investment transaction or the transfer of pension fund assets for the investment transaction.

(b) Reports that are required to be made pursuant to this section may be made orally or in writing. The legislative body shall provide to any person who has submitted a written request to the legislative body within 24 hours of the posting of the agenda, or to any person who has made a standing request for all documentation as part of a request for notice of meetings pursuant to Section 54954.1 or 54956, if the requester is present at the time the closed session ends, copies of any contracts, settlement agreements, or other documents that were finally approved or adopted in the closed session. If the action taken results in one or more substantive amendments to the related documents requiring retyping, the documents need not be released until the retyping is completed during normal business hours, provided that the presiding officer of the legislative body or his or her designee orally summarizes the substance of the amendments for the benefit of the document requester or any other person present and requesting the information.

(c) The documentation referred to in subdivision (b) shall be available to any person on the next business day following the meeting in which the action referred to is taken or, in the case of substantial amendments, when any necessary retyping is complete.

(d) Nothing in this section shall be construed to require that the legislative body approve actions not otherwise subject to legislative body approval.

(e) No action for injury to a reputational, liberty, or other personal interest may be commenced by or on behalf of any employee or former employee with respect to whom a disclosure is made by a legislative body in an effort to comply with this section.

(f) This section is necessary to implement, and reasonably within the scope of, paragraph (1) of subdivision (b) of Section 3 of Article I of the California Constitution.

(Amended by Stats. 2006, Ch. 538, Sec. 311. Effective January 1, 2007.)



54957.2

(a) The legislative body of a local agency may, by ordinance or resolution, designate a clerk or other officer or employee of the local agency who shall then attend each closed session of the legislative body and keep and enter in a minute book a record of topics discussed and decisions made at the meeting. The minute book made pursuant to this section is not a public record subject to inspection pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), and shall be kept confidential. The minute book shall be available only to members of the legislative body or, if a violation of this chapter is alleged to have occurred at a closed session, to a court of general jurisdiction wherein the local agency lies. Such minute book may, but need not, consist of a recording of the closed session.

(b) An elected legislative body of a local agency may require that each legislative body all or a majority of whose members are appointed by or under the authority of the elected legislative body keep a minute book as prescribed under subdivision (a).

(Amended by Stats. 1981, Ch. 968, Sec. 31.)



54957.5

(a) Notwithstanding Section 6255 or any other law, agendas of public meetings and any other writings, when distributed to all, or a majority of all, of the members of a legislative body of a local agency by any person in connection with a matter subject to discussion or consideration at an open meeting of the body, are disclosable public records under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), and shall be made available upon request without delay. However, this section shall not include any writing exempt from public disclosure under Section 6253.5, 6254, 6254.3, 6254.7, 6254.15, 6254.16, 6254.22, or 6254.26.

(b) (1) If a writing that is a public record under subdivision (a), and that relates to an agenda item for an open session of a regular meeting of the legislative body of a local agency, is distributed less than 72 hours prior to that meeting, the writing shall be made available for public inspection pursuant to paragraph (2) at the time the writing is distributed to all, or a majority of all, of the members of the body.

(2)  A local agency shall make any writing described in paragraph (1) available for public inspection at a public office or location that the agency shall designate for this purpose. Each local agency shall list the address of this office or location on the agendas for all meetings of the legislative body of that agency. The local agency also may post the writing on the local agency’s Internet Web site in a position and manner that makes it clear that the writing relates to an agenda item for an upcoming meeting.

(3) This subdivision shall become operative on July 1, 2008.

(c) Writings that are public records under subdivision (a) and that are distributed during a public meeting shall be made available for public inspection at the meeting if prepared by the local agency or a member of its legislative body, or after the meeting if prepared by some other person. These writings shall be made available in appropriate alternative formats upon request by a person with a disability, as required by Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof.

(d) This chapter shall not be construed to prevent the legislative body of a local agency from charging a fee or deposit for a copy of a public record pursuant to Section 6253, except that a surcharge shall not be imposed on persons with disabilities in violation of Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation thereof.

(e) This section shall not be construed to limit or delay the public’s right to inspect or obtain a copy of any record required to be disclosed under the requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1).This chapter shall not be construed to require a legislative body of a local agency to place any paid advertisement or any other paid notice in any publication.

(Amended by Stats. 2013, Ch. 326, Sec. 1. Effective January 1, 2014.)



54957.6

(a) Notwithstanding any other provision of law, a legislative body of a local agency may hold closed sessions with the local agency’s designated representatives regarding the salaries, salary schedules, or compensation paid in the form of fringe benefits of its represented and unrepresented employees, and, for represented employees, any other matter within the statutorily provided scope of representation.

However, prior to the closed session, the legislative body of the local agency shall hold an open and public session in which it identifies its designated representatives.

Closed sessions of a legislative body of a local agency, as permitted in this section, shall be for the purpose of reviewing its position and instructing the local agency’s designated representatives.

Closed sessions, as permitted in this section, may take place prior to and during consultations and discussions with representatives of employee organizations and unrepresented employees.

Closed sessions with the local agency’s designated representative regarding the salaries, salary schedules, or compensation paid in the form of fringe benefits may include discussion of an agency’s available funds and funding priorities, but only insofar as these discussions relate to providing instructions to the local agency’s designated representative.

Closed sessions held pursuant to this section shall not include final action on the proposed compensation of one or more unrepresented employees.

For the purposes enumerated in this section, a legislative body of a local agency may also meet with a state conciliator who has intervened in the proceedings.

(b) For the purposes of this section, the term “employee” shall include an officer or an independent contractor who functions as an officer or an employee, but shall not include any elected official, member of a legislative body, or other independent contractors.

(Amended by Stats. 1998, Ch. 260, Sec. 5. Effective January 1, 1999.)



54957.7

(a) Prior to holding any closed session, the legislative body of the local agency shall disclose, in an open meeting, the item or items to be discussed in the closed session. The disclosure may take the form of a reference to the item or items as they are listed by number or letter on the agenda. In the closed session, the legislative body may consider only those matters covered in its statement. Nothing in this section shall require or authorize a disclosure of information prohibited by state or federal law.

(b) After any closed session, the legislative body shall reconvene into open session prior to adjournment and shall make any disclosures required by Section 54957.1 of action taken in the closed session.

(c) The announcements required to be made in open session pursuant to this section may be made at the location announced in the agenda for the closed session, as long as the public is allowed to be present at that location for the purpose of hearing the announcements.

(Amended by Stats. 1993, Ch. 1137, Sec. 15. Effective January 1, 1994. Operative April 1, 1994, by Sec. 23 of Ch. 1137.)



54957.8

(a) For purposes of this section, “multijurisdictional law enforcement agency” means a joint powers entity formed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 that provides law enforcement services for the parties to the joint powers agreement for the purpose of investigating criminal activity involving drugs; gangs; sex crimes; firearms trafficking or felony possession of a firearm; high technology, computer, or identity theft; human trafficking; or vehicle theft.

(b) Nothing contained in this chapter shall be construed to prevent the legislative body of a multijurisdictional law enforcement agency, or an advisory body of a multijurisdictional law enforcement agency, from holding closed sessions to discuss the case records of any ongoing criminal investigation of the multijurisdictional law enforcement agency or of any party to the joint powers agreement, to hear testimony from persons involved in the investigation, and to discuss courses of action in particular cases.

(Amended by Stats. 2006, Ch. 427, Sec. 1. Effective September 22, 2006.)



54957.9

In the event that any meeting is willfully interrupted by a group or groups of persons so as to render the orderly conduct of such meeting unfeasible and order cannot be restored by the removal of individuals who are willfully interrupting the meeting, the members of the legislative body conducting the meeting may order the meeting room cleared and continue in session. Only matters appearing on the agenda may be considered in such a session. Representatives of the press or other news media, except those participating in the disturbance, shall be allowed to attend any session held pursuant to this section. Nothing in this section shall prohibit the legislative body from establishing a procedure for readmitting an individual or individuals not responsible for willfully disturbing the orderly conduct of the meeting.

(Amended by Stats. 1981, Ch. 968, Sec. 34.)



54957.10

Notwithstanding any other provision of law, a legislative body of a local agency may hold closed sessions to discuss a local agency employee’s application for early withdrawal of funds in a deferred compensation plan when the application is based on financial hardship arising from an unforeseeable emergency due to illness, accident, casualty, or other extraordinary event, as specified in the deferred compensation plan.

(Added by Stats. 2001, Ch. 45, Sec. 1. Effective January 1, 2002.)



54958

The provisions of this chapter shall apply to the legislative body of every local agency notwithstanding the conflicting provisions of any other state law.

(Added by Stats. 1953, Ch. 1588.)



54959

Each member of a legislative body who attends a meeting of that legislative body where action is taken in violation of any provision of this chapter, and where the member intends to deprive the public of information to which the member knows or has reason to know the public is entitled under this chapter, is guilty of a misdemeanor.

(Amended by Stats. 1994, Ch. 32, Sec. 18. Effective March 30, 1994. Operative April 1, 1994, by Sec. 23 of Ch. 32.)



54960

(a) The district attorney or any interested person may commence an action by mandamus, injunction, or declaratory relief for the purpose of stopping or preventing violations or threatened violations of this chapter by members of the legislative body of a local agency or to determine the applicability of this chapter to ongoing actions or threatened future actions of the legislative body, or to determine the applicability of this chapter to past actions of the legislative body, subject to Section 54960.2, or to determine whether any rule or action by the legislative body to penalize or otherwise discourage the expression of one or more of its members is valid or invalid under the laws of this state or of the United States, or to compel the legislative body to audio record its closed sessions as hereinafter provided.

(b) The court in its discretion may, upon a judgment of a violation of Section 54956.7, 54956.8, 54956.9, 54956.95, 54957, or 54957.6, order the legislative body to audio record its closed sessions and preserve the audio recordings for the period and under the terms of security and confidentiality the court deems appropriate.

(c) (1) Each recording so kept shall be immediately labeled with the date of the closed session recorded and the title of the clerk or other officer who shall be custodian of the recording.

(2) The audio recordings shall be subject to the following discovery procedures:

(A) In any case in which discovery or disclosure of the audio recording is sought by either the district attorney or the plaintiff in a civil action pursuant to Section 54959, 54960, or 54960.1 alleging that a violation of this chapter has occurred in a closed session that has been recorded pursuant to this section, the party seeking discovery or disclosure shall file a written notice of motion with the appropriate court with notice to the governmental agency that has custody and control of the audio recording. The notice shall be given pursuant to subdivision (b) of Section 1005 of the Code of Civil Procedure.

(B) The notice shall include, in addition to the items required by Section 1010 of the Code of Civil Procedure, all of the following:

(i) Identification of the proceeding in which discovery or disclosure is sought, the party seeking discovery or disclosure, the date and time of the meeting recorded, and the governmental agency that has custody and control of the recording.

(ii) An affidavit that contains specific facts indicating that a violation of the act occurred in the closed session.

(3) If the court, following a review of the motion, finds that there is good cause to believe that a violation has occurred, the court may review, in camera, the recording of that portion of the closed session alleged to have violated the act.

(4) If, following the in camera review, the court concludes that disclosure of a portion of the recording would be likely to materially assist in the resolution of the litigation alleging violation of this chapter, the court shall, in its discretion, make a certified transcript of the portion of the recording a public exhibit in the proceeding.

(5) This section shall not permit discovery of communications that are protected by the attorney-client privilege.

(Amended by Stats. 2012, Ch. 732, Sec. 1. Effective January 1, 2013.)



54960.1

(a) The district attorney or any interested person may commence an action by mandamus or injunction for the purpose of obtaining a judicial determination that an action taken by a legislative body of a local agency in violation of Section 54953, 54954.2, 54954.5, 54954.6, 54956, or 54956.5 is null and void under this section. Nothing in this chapter shall be construed to prevent a legislative body from curing or correcting an action challenged pursuant to this section.

(b) Prior to any action being commenced pursuant to subdivision (a), the district attorney or interested person shall make a demand of the legislative body to cure or correct the action alleged to have been taken in violation of Section 54953, 54954.2, 54954.5, 54954.6, 54956, or 54956.5. The demand shall be in writing and clearly describe the challenged action of the legislative body and nature of the alleged violation.

(c) (1) The written demand shall be made within 90 days from the date the action was taken unless the action was taken in an open session but in violation of Section 54954.2, in which case the written demand shall be made within 30 days from the date the action was taken.

(2) Within 30 days of receipt of the demand, the legislative body shall cure or correct the challenged action and inform the demanding party in writing of its actions to cure or correct or inform the demanding party in writing of its decision not to cure or correct the challenged action.

(3) If the legislative body takes no action within the 30-day period, the inaction shall be deemed a decision not to cure or correct the challenged action, and the 15-day period to commence the action described in subdivision (a) shall commence to run the day after the 30-day period to cure or correct expires.

(4) Within 15 days of receipt of the written notice of the legislative body’s decision to cure or correct, or not to cure or correct, or within 15 days of the expiration of the 30-day period to cure or correct, whichever is earlier, the demanding party shall be required to commence the action pursuant to subdivision (a) or thereafter be barred from commencing the action.

(d) An action taken that is alleged to have been taken in violation of Section 54953, 54954.2, 54954.5, 54954.6, 54956, or 54956.5 shall not be determined to be null and void if any of the following conditions exist:

(1) The action taken was in substantial compliance with Sections 54953, 54954.2, 54954.5, 54954.6, 54956, and 54956.5.

(2) The action taken was in connection with the sale or issuance of notes, bonds, or other evidences of indebtedness or any contract, instrument, or agreement thereto.

(3) The action taken gave rise to a contractual obligation, including a contract let by competitive bid other than compensation for services in the form of salary or fees for professional services, upon which a party has, in good faith and without notice of a challenge to the validity of the action, detrimentally relied.

(4) The action taken was in connection with the collection of any tax.

(5) Any person, city, city and county, county, district, or any agency or subdivision of the state alleging noncompliance with subdivision (a) of Section 54954.2, Section 54956, or Section 54956.5, because of any defect, error, irregularity, or omission in the notice given pursuant to those provisions, had actual notice of the item of business at least 72 hours prior to the meeting at which the action was taken, if the meeting was noticed pursuant to Section 54954.2, or 24 hours prior to the meeting at which the action was taken if the meeting was noticed pursuant to Section 54956, or prior to the meeting at which the action was taken if the meeting is held pursuant to Section 54956.5.

(e) During any action seeking a judicial determination pursuant to subdivision (a) if the court determines, pursuant to a showing by the legislative body that an action alleged to have been taken in violation of Section 54953, 54954.2, 54954.5, 54954.6, 54956, or 54956.5 has been cured or corrected by a subsequent action of the legislative body, the action filed pursuant to subdivision (a) shall be dismissed with prejudice.

(f) The fact that a legislative body takes a subsequent action to cure or correct an action taken pursuant to this section shall not be construed or admissible as evidence of a violation of this chapter.

(Amended by Stats. 2002, Ch. 454, Sec. 23. Effective January 1, 2003.)



54960.2

(a) The district attorney or any interested person may file an action to determine the applicability of this chapter to past actions of the legislative body pursuant to subdivision (a) of Section 54960 only if all of the following conditions are met:

(1) The district attorney or interested person alleging a violation of this chapter first submits a cease and desist letter by postal mail or facsimile transmission to the clerk or secretary of the legislative body being accused of the violation, as designated in the statement pertaining to that public agency on file pursuant to Section 53051, or if the agency does not have a statement on file designating a clerk or a secretary, to the chief executive officer of that agency, clearly describing the past action of the legislative body and nature of the alleged violation.

(2) The cease and desist letter required under paragraph (1) is submitted to the legislative body within nine months of the alleged violation.

(3) The time during which the legislative body may respond to the cease and desist letter pursuant to subdivision (b) has expired and the legislative body has not provided an unconditional commitment pursuant to subdivision (c).

(4) Within 60 days of receipt of the legislative body’s response to the cease and desist letter, other than an unconditional commitment pursuant to subdivision (c), or within 60 days of the expiration of the time during which the legislative body may respond to the cease and desist letter pursuant to subdivision (b), whichever is earlier, the party submitting the cease and desist letter shall commence the action pursuant to subdivision (a) of Section 54960 or thereafter be barred from commencing the action.

(b) The legislative body may respond to a cease and desist letter submitted pursuant to subdivision (a) within 30 days of receiving the letter. This subdivision shall not be construed to prevent the legislative body from providing an unconditional commitment pursuant to subdivision (c) at any time after the 30-day period has expired, except that in that event the court shall award court costs and reasonable attorney fees to the plaintiff in an action brought pursuant to this section, in accordance with Section 54960.5.

(c) (1) If the legislative body elects to respond to the cease and desist letter with an unconditional commitment to cease, desist from, and not repeat the past action that is alleged to violate this chapter, that response shall be in substantially the following form:

To ______________________:

The [name of legislative body] has received your cease and desist letter dated [date] alleging that the following described past action of the legislative body violates the Ralph M. Brown Act:

[Describe alleged past action, as set forth in the cease and desist letter submitted pursuant to subdivision (a)]

In order to avoid unnecessary litigation and without admitting any violation of the Ralph M. Brown Act, the [name of legislative body] hereby unconditionally commits that it will cease, desist from, and not repeat the challenged past action as described above.

The [name of legislative body] may rescind this commitment only by a majority vote of its membership taken in open session at a regular meeting and noticed on its posted agenda as “Rescission of Brown Act Commitment.” You will be provided with written notice, sent by any means or media you provide in response to this message, to whatever address or addresses you specify, of any intention to consider rescinding this commitment at least 30 days before any such regular meeting. In the event that this commitment is rescinded, you will have the right to commence legal action pursuant to subdivision (a) of Section 54960 of the Government Code. That notice will be delivered to you by the same means as this commitment, or may be mailed to an address that you have designated in writing.

Very truly yours,

________________________________________________

[Chairperson or acting chairperson of the legislative body]

(2) An unconditional commitment pursuant to this subdivision shall be approved by the legislative body in open session at a regular or special meeting as a separate item of business, and not on its consent agenda.

(3) An action shall not be commenced to determine the applicability of this chapter to any past action of the legislative body for which the legislative body has provided an unconditional commitment pursuant to this subdivision. During any action seeking a judicial determination regarding the applicability of this chapter to any past action of the legislative body pursuant to subdivision (a), if the court determines that the legislative body has provided an unconditional commitment pursuant to this subdivision, the action shall be dismissed with prejudice. Nothing in this subdivision shall be construed to modify or limit the existing ability of the district attorney or any interested person to commence an action to determine the applicability of this chapter to ongoing actions or threatened future actions of the legislative body.

(4) Except as provided in subdivision (d), the fact that a legislative body provides an unconditional commitment shall not be construed or admissible as evidence of a violation of this chapter.

(d) If the legislative body provides an unconditional commitment as set forth in subdivision (c), the legislative body shall not thereafter take or engage in the challenged action described in the cease and desist letter, except as provided in subdivision (e). Violation of this subdivision shall constitute an independent violation of this chapter, without regard to whether the challenged action would otherwise violate this chapter. An action alleging past violation or threatened future violation of this subdivision may be brought pursuant to subdivision (a) of Section 54960, without regard to the procedural requirements of this section.

(e) The legislative body may resolve to rescind an unconditional commitment made pursuant to subdivision (c) by a majority vote of its membership taken in open session at a regular meeting as a separate item of business not on its consent agenda, and noticed on its posted agenda as “Rescission of Brown Act Commitment,” provided that not less than 30 days prior to such regular meeting, the legislative body provides written notice of its intent to consider the rescission to each person to whom the unconditional commitment was made, and to the district attorney. Upon rescission, the district attorney or any interested person may commence an action pursuant to subdivision (a) of Section 54960. An action under this subdivision may be brought pursuant to subdivision (a) of Section 54960, without regard to the procedural requirements of this section.

(Added by Stats. 2012, Ch. 732, Sec. 2. Effective January 1, 2013.)



54960.5

A court may award court costs and reasonable attorney fees to the plaintiff in an action brought pursuant to Section 54960, 54960.1, or 54960.2 where it is found that a legislative body of the local agency has violated this chapter. Additionally, when an action brought pursuant to Section 54960.2 is dismissed with prejudice because a legislative body has provided an unconditional commitment pursuant to paragraph (1) of subdivision (c) of that section at any time after the 30-day period for making such a commitment has expired, the court shall award court costs and reasonable attorney fees to the plaintiff if the filing of that action caused the legislative body to issue the unconditional commitment. The costs and fees shall be paid by the local agency and shall not become a personal liability of any public officer or employee of the local agency.

A court may award court costs and reasonable attorney fees to a defendant in any action brought pursuant to Section 54960 or 54960.1 where the defendant has prevailed in a final determination of such action and the court finds that the action was clearly frivolous and totally lacking in merit.

(Amended by Stats. 2012, Ch. 732, Sec. 3. Effective January 1, 2013.)



54961

(a) No legislative body of a local agency shall conduct any meeting in any facility that prohibits the admittance of any person, or persons, on the basis of ancestry or any characteristic listed or defined in Section 11135, or which is inaccessible to disabled persons, or where members of the public may not be present without making a payment or purchase. This section shall apply to every local agency as defined in Section 54951.

(b) No notice, agenda, announcement, or report required under this chapter need identify any victim or alleged victim of tortious sexual conduct or child abuse unless the identity of the person has been publicly disclosed.

(Amended by Stats. 2007, Ch. 568, Sec. 35. Effective January 1, 2008.)



54962

Except as expressly authorized by this chapter, or by Sections 1461, 1462, 32106, and 32155 of the Health and Safety Code, or by Sections 37606, 37606.1, and 37624.3 of the Government Code as they apply to hospitals, or by any provision of the Education Code pertaining to school districts and community college districts, no closed session may be held by any legislative body of any local agency.

(Amended by Stats. 2006, Ch. 157, Sec. 2. Effective January 1, 2007.)



54963

(a) A person may not disclose confidential information that has been acquired by being present in a closed session authorized by Section 54956.7, 54956.8, 54956.86, 54956.87, 54956.9, 54957, 54957.6, 54957.8, or 54957.10 to a person not entitled to receive it, unless the legislative body authorizes disclosure of that confidential information.

(b) For purposes of this section, “confidential information” means a communication made in a closed session that is specifically related to the basis for the legislative body of a local agency to meet lawfully in closed session under this chapter.

(c) Violation of this section may be addressed by the use of such remedies as are currently available by law, including, but not limited to:

(1) Injunctive relief to prevent the disclosure of confidential information prohibited by this section.

(2) Disciplinary action against an employee who has willfully disclosed confidential information in violation of this section.

(3) Referral of a member of a legislative body who has willfully disclosed confidential information in violation of this section to the grandjury.

(d) Disciplinary action pursuant to paragraph (2) of subdivision (c) shall require that the employee in question has either received training as to the requirements of this section or otherwise has been given notice of the requirements of this section.

(e) A local agency may not take any action authorized by subdivision (c) against a person, nor shall it be deemed a violation of this section, for doing any of the following:

(1) Making a confidential inquiry or complaint to a district attorney or grand jury concerning a perceived violation of law, including disclosing facts to a district attorney or grand jury that are necessary to establish the illegality of an action taken by a legislative body of a local agency or the potential illegality of an action that has been the subject of deliberation at a closed session if that action were to be taken by a legislative body of a local agency.

(2) Expressing an opinion concerning the propriety or legality of actions taken by a legislative body of a local agency in closed session, including disclosure of the nature and extent of the illegal or potentially illegal action.

(3) Disclosing information acquired by being present in a closed session under this chapter that is not confidential information.

(f) Nothing in this section shall be construed to prohibit disclosures under the whistleblower statutes contained in Section 1102.5 of the Labor Code or Article 4.5 (commencing with Section 53296) of Chapter 2 of this code.

(Added by Stats. 2002, Ch. 1119, Sec. 1. Effective January 1, 2003.)






CHAPTER 9.5 - Unlawful Expenditures

54964

(a) An officer, employee, or consultant of a local agency may not expend or authorize the expenditure of any of the funds of the local agency to support or oppose the approval or rejection of a ballot measure, or the election or defeat of a candidate, by the voters.

(b) As used in this section the following terms have the following meanings:

(1) “Ballot measure” means an initiative, referendum, or recall measure certified to appear on a regular or special election ballot of the local agency, or other measure submitted to the voters by the governing body at a regular or special election of the local agency.

(2) “Candidate” means an individual who has qualified to have his or her name listed on the ballot, or who has qualified to have write-in votes on his or her behalf counted by elections officials, for nomination or election to an elective office at any regular or special primary or general election of the local agency, and includes any officeholder who is the subject of a recall election.

(3) “Expenditure” means a payment of local agency funds that is used for communications that expressly advocate the approval or rejection of a clearly identified ballot measure, or the election or defeat of a clearly identified candidate, by the voters. “Expenditure” shall not include membership dues paid by the local agency to a professional association.

(4) “Local agency” has the same meaning as defined in Section 54951, but does not include a county superintendent of schools, an elementary, high, or unified school district, or a community college district.

(c) This section does not prohibit the expenditure of local agency funds to provide information to the public about the possible effects of a ballot measure on the activities, operations, or policies of the local agency, if both of the following conditions are met:

(1) The informational activities are not otherwise prohibited by the Constitution or laws of this state.

(2) The information provided constitutes an accurate, fair, and impartial presentation of relevant facts to aid the voters in reaching an informed judgment regarding the ballot measure.

(d) This section does not apply to the political activities of school officers and employees of a county superintendent of schools, an elementary, high, or unified school district, or a community college district that are regulated by Article 2 (commencing with Section 7050) of Chapter 1 of Part 5 of the Education Code.

(Added by Stats. 2000, Ch. 840, Sec. 1. Effective January 1, 2001.)



54964.5

(a) A nonprofit organization or an officer, employee, or agent of a nonprofit organization shall not use, or permit another to use, public resources, received from any local agency for any campaign activity not authorized by law.

(b) As used in this section and Section 54964.6, the following terms shall have the following meanings:

(1) “Ballot measure” means a state or local initiative, referendum, or recall measure certified to appear on a regular or special election ballot or other measure submitted to the voters by the Legislature or the governing body of a local agency at a regular or special election.

(2) “Campaign activity” means a payment that is used for communications that expressly advocate for or against the qualification of a clearly identified ballot measure, the approval or rejection of a clearly identified ballot measure, or the election or defeat of a clearly identified candidate by the voters, or that constitutes a campaign contribution.

(A) “Campaign activity” does not include the costs of adopting a position or a resolution supporting or opposing a clearly identified ballot measure or candidate, including, but not limited to, posting the position or resolution on the nonprofit organization’s Internet Web site, communicating the position or resolution to members of the nonprofit organization, or issuing a press statement.

(B) “Campaign activity” does not include incidental or minimal use of public resources.

(C) “Campaign activity” does not include incidental costs related to the establishment or administration of a sponsored committee as defined in Section 82048.7. A reasonable accounting method may be used to determine the use of nonpublic resources to pay for that cost. “Establishment and administration” means the cost of office space, telephones, salaries, utilities, supplies, legal and accounting fees, and other expenses incurred in establishing and operating a sponsored committee.

(3) “Candidate” means an individual who has qualified to have his or her name listed on the ballot, or who has qualified to have write-in votes on his or her behalf counted by elections officials, for nomination or election to an elective office at any regular or special primary or general election, and includes any officeholder who is the subject of a recall election.

(4) “Expenditure” means a payment used for communications that expressly advocate the approval or rejection of a clearly identified ballot measure, or the election or defeat of a clearly identified candidate, by the voters or that constitutes a campaign contribution.

(5) “Local agency” shall have the same meaning as that term is defined in paragraph (4) of subdivision (b) of Section 54964 and shall also include a public entity created pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1) by one or more entities described in Section 54964.

(6) “Nonprofit organization” means any entity incorporated under the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code) or a nonprofit organization that qualifies for exempt status under Section 115 or 501(c) of the Internal Revenue Code, provided, however, that “nonprofit organization” does not include any nonprofit organization that qualifies for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code.

(7) “Public resources” means the following:

(A) Any property or asset owned by a local agency, including, but not limited to, cash, land, buildings, facilities, funds, equipment, supplies, telephones, computers, vehicles, travel, and local government compensated work time that is provided to a nonprofit organization, except funds received in exchange for consideration for goods or services.

(B) Funds received by a nonprofit organization which have been generated from any activities related to conduit bond financing by those entities subject to the conduit financing and transparency and accountability provisions of Chapter 10.7 (commencing with Section 5870) of Division 6 of Title 1, whether or not those funds are received by the nonprofit in exchange for consideration for goods or services.

(8) “Use” means a use of public resources from one or more local agencies that is substantial enough to result in a gain or advantage to the user or a loss to any local agency for which any monetary value may be estimated.

(c) This section does not prohibit the use of public resources for providing information to the public about the possible effects of any ballot measure on the activities, operations, or policies of the state or a local agency, provided that the informational activities meet both of the following conditions:

(1) The informational activities are not otherwise prohibited by the California Constitution or the laws of this state.

(2) The information provided constitutes an accurate, fair, and impartial presentation of relevant facts to aid the electorate in reaching an informed judgment regarding the ballot measure.

(d) (1) Any person who intentionally or negligently violates this section is liable for a civil penalty not to exceed one thousand dollars ($1,000) for each day on which a violation occurs, plus three times the value of the unlawful use of public resources. The penalty shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General or by any district attorney or any city attorney of a city having a population in excess of 750,000. If two or more persons are responsible for any violation, they shall be jointly and severally liable for the penalty. If the action is brought by the Attorney General, the moneys recovered shall be paid into the General Fund. If the action is brought by a district attorney, the moneys recovered shall be paid to the treasurer of the county in which the judgment was entered. If the action is brought by a city attorney, the moneys recovered shall be paid to the treasury of that city.

(2) A civil action alleging a violation of this section shall not be commenced more than four years after the date of the alleged violation.

(Added by Stats. 2013, Ch. 773, Sec. 1. Effective January 1, 2014.)



54964.6

(a) A reporting nonprofit organization that engages in campaign activity, either directly or through the control of another entity, shall deposit into a separate bank account all specific source or sources of funds received and shall pay for all campaign activity from that separate bank account.

(b) As used in this section, the following terms shall have the following meanings:

(1) “Reporting nonprofit organization” means a nonprofit organization for which public resources from one or more local agencies account for more than 20 percent of the nonprofit organization’s annual gross revenue in the current fiscal year or either of the previous two fiscal years. A reporting nonprofit organization shall not include a nonprofit organization that sponsors a committee, as defined in Section 82048.7 of the Government Code, if the nonprofit organization reports all contributions it received and all expenditures it made on campaign disclosure statements filed by the sponsored committee and the nonprofit organization makes no payments from its general treasury to the sponsored committee other than payments for contributions by donors earmarked for the sponsored committee. For purposes of this subdivision, “earmarked” means a payment by a donor to a nonprofit organization subject to a condition, agreement, or understanding that the payment will be used for making contributions or independent expenditures by the sponsored committee of the sponsoring nonprofit organization.

(2) “Specific source or sources of funds” shall mean any funds received by the reporting nonprofit organization that have been designated for campaign activity use or any other funds received by the nonprofit organization that are used, in whole or in part, within a two-year period from receipt for campaign activity.

(3) Unless otherwise defined herein, the definitions found in subdivision (b) of Section 54964.5 shall apply to this section.

(c) Thirty days after the end of each quarter, a reporting nonprofit organization that engages in campaign activity of fifty thousand dollars ($50,000) or more related to statewide candidates or ballot measures or engages in campaign activity of two thousand five hundred dollars ($2,500) or more related to local candidates or ballot measures, either directly or through the control of another entity, at any point during that quarter shall disclose the following information for that quarter:

(1) The name and amount of each specific source or sources of funds used for campaign activity, provided that the aggregate amount of funds received since January 1 of the most recent odd year by a reporting nonprofit organization from that specific source or sources of funds is at least two hundred fifty dollars ($250).

(2) The name of the payee and amount of all payments aggregating two hundred fifty dollars ($250) or more made from the single bank account required under subdivision (a).

(3) A description of each campaign activity.

(d) Thirty days after the end of each even year, a reporting nonprofit organization that engages in campaign activity of one hundred thousand ($100,000) or more related to statewide candidates or ballot measures or engages in campaign activity of ten thousand dollars ($10,000) or more related to local candidates or ballot measures, either directly or through the control of another entity, at any point during that even year or the prior odd year shall disclose all the following information for those two calendar years:

(1) The name and amount of any specific source or sources of funds used for campaign activity, provided that the aggregate amount of funds received since January 1 of the most recent odd year by a reporting nonprofit organization from that specific source or sources of funds is at least two hundred fifty dollars ($250).

(2) The name of the payee and amount of all payments made from the single bank account required under subdivision (a).

(3) A description of each campaign activity.

(e) Each reporting nonprofit organization that engages in campaign activity, either directly or through the control of another entity, shall provide to the Franchise Tax Board and display on its Internet Web site the information it is required to disclose under this section. The information shall be clearly described and identified on a separate Internet Web page, which shall be linked from the homepage of the organization’s Internet Web site. The link to this Internet Web page from the homepage shall be as visible as all similar links.

(f) The Franchise Tax Board may conduct an audit of any reporting nonprofit organization that is required to provide records to the board pursuant to this section. The Franchise Tax Board shall conduct an audit of any reporting nonprofit organization that engages in campaign activity in excess of five hundred thousand dollars ($500,000) in a calendar year. The reporting nonprofit organization shall provide records to the Franchise Tax Board that substantiate the information required to be disclosed by this section. The Franchise Tax Board shall determine whether the organization complied with the requirements of Section 54964.5 and this section, issue a written audit report, and transmit the written audit report to the Attorney General and the district attorney for the county in which the reporting nonprofit organization is domiciled.

(g) If the Franchise Tax Board determines at the conclusion of an audit that a reporting nonprofit organization has violated Section 54964.5 or this section, the Attorney General or the district attorney for the county in which the reporting nonprofit organization is domiciled may impose a civil fine upon the reporting nonprofit organization in an amount up to ten thousand dollars ($10,000) for each violation.

(Added by Stats. 2013, Ch. 773, Sec. 2. Effective January 1, 2014.)






CHAPTER 10 - Antipoverty Program, Participation

54965

The legislative body may, within the powers otherwise conferred by law upon the special district, do and perform all acts necessary to enable the special district to participate in the “Economic Opportunity Act of 1964” (P.L. 88-452; 78 Stat. 508), including the authorization of the expenditure by the special district of whatever funds that may be required by the federal government as a condition to such participation.

(Added by Stats. 1965, Ch. 753.)






CHAPTER 11 - Local Appointments List

54970

(a) The Legislature finds and declares that a vast and largely untapped reservoir of talent exists among the citizenry of the State of California, and that rich and varied segments of this great human resource are, all too frequently, not aware of the many opportunities which exist to participate in and serve on local regulatory and advisory boards, commissions, and committees.

(b) The Legislature further finds and declares that the general public of this state has traditionally been denied access to information regarding vacancies which occur on such boards, commissions, and committees, thereby denying most citizens and interest groups the opportunity to nominate for consideration by the respective appointive powers persons whose particular strengths, backgrounds, experience, perspective, and talents might contribute significantly to efficient and representative policy development and administration in local government.

(c) The Legislature further finds and declares that the respective local appointive powers have been denied access to a talent resource hitherto untapped.

(d) The Legislature further finds and declares that all citizens of the state, regardless of their place of residence should have equal access to specific and current information about the many local regulating and advisory boards, commissions, and committees and equal opportunity to be informed of vacancies which shall occur thereon, so that they may pursue the opportunity to participate in and contribute to the operations of local government by serving on such boards, commissions, and committees.

(e) It is therefore the intent of the Legislature that this chapter shall apply to all cities and all counties throughout California, including charter cities and charter counties.

(Added by Stats. 1976, Ch. 238.)



54971

As used in this chapter:

(a) “Legislative body” means the board of supervisors or its chairman in the case of the county, or the city council or the mayor in the case of a city.

(b) “Local agency” means a county or city, whether chartered or general law.

(Added by Stats. 1976, Ch. 238.)



54972

On or before December 31 of each year, each legislative body shall prepare an appointments list of all regular and ongoing boards, commissions, and committees which are appointed by the legislative body of the local agency. This list shall be known as the Local Appointments List. The list shall contain the following information:

(a) A list of all appointive terms which will expire during the next calendar year, with the name of the incumbent appointee, the date of appointment, the date the term expires, and the necessary qualifications for the position.

(b) A list of all boards, commissions, and committees whose members serve at the pleasure of the legislative body, and the necessary qualifications for each position.

(Amended by Stats. 1991, Ch. 669, Sec. 6.)



54973

The Local Appointments List shall be made available to members of the public for a reasonable fee which shall not exceed actual cost. The legislative body shall designate the public library with the largest service population within its jurisdiction to receive a copy of the list.

(Amended by Stats. 1991, Ch. 669, Sec. 7.)



54974

(a) Whenever an unscheduled vacancy occurs in any board, commission, or committee for which the legislative body has the appointing power, whether due to resignation, death, termination, or other causes, a special vacancy notice shall be posted in the office of the clerk of the local agency, the library designated pursuant to Section 54973, and in other places as directed by the legislative body, not earlier than 20 days before or not later than 20 days after the vacancy occurs. Final appointment to the board, commission, or committee shall not be made by the legislative body for at least 10 working days after the posting of the notice in the clerk’s office.

(b) Notwithstanding subdivision (a), the legislative body may, if it finds that an emergency exists, fill the unscheduled vacancy immediately. A person appointed to fill the vacancy shall serve only on an acting basis until the final appointment is made pursuant to this section.

(Amended by Stats. 1991, Ch. 669, Sec. 8.)






CHAPTER 12 - Municipal Services and Functions

54980

As used in this chapter:

(a) “Legislative body” means the board of supervisors in the case of a county or a city and county, the city council or board of trustees in the case of a city, and the board of directors or other governing body in the case of a district.

(b) “Local agency” means any county, city, city and county, or public district which provides or has authority to provide or perform municipal services or functions.

(c) “Municipal services or functions” includes, but is not limited to, firefighting, police, ambulance, utility services, and the improvement, maintenance, repair, and operation of streets and highways.

(Added by Stats. 1978, Ch. 960.)



54981

The legislative body of any local agency may contract with any other local agency for the performance by the latter of municipal services or functions within the territory of the former.

(Added by Stats. 1978, Ch. 960.)



54981.7

A city or county may enter into a contract with an Indian tribe for the city or county to provide fire protection services and police or sheriff protection services for the Indian tribe either solely on Indian lands, or on the Indian lands and territory adjacent to those Indian lands. Nothing in this section shall be construed to alter or affect federal Public Law 280, relating to state jurisdiction in Indian lands.

(Added by Stats. 1996, Ch. 1085, Sec. 1. Effective January 1, 1997.)



54982

Any agreement entered into pursuant to this chapter shall be for valuable consideration.

(Added by Stats. 1978, Ch. 960.)



54983

Authority for entering into agreements pursuant to this chapter shall be construed as supplementing existing authority for legislative bodies of local agencies to enter into agreements for the providing of municipal services and functions and shall not be construed as authorizing the legislative body of any local agency to enter into an agreement for the providing of municipal services or functions which it is prohibited to provide by law or which exceeds the force account limit applicable to the local agency contracting to receive services.

The amendments to this section which become effective January 1, 1981, shall not apply to any agreement which was made prior to that date nor to the current term of any self-renewing or renewable agreement which had been entered into prior to that date.

(Amended by Stats. 1980, Ch. 398.)






CHAPTER 12.4 - Uniform Standby Charge Procedures Act

54984

This chapter shall be known as the Uniform Standby Charge Procedures Act.

(Added by Stats. 1988, Ch. 834, Sec. 1.)



54984.1

The procedures set forth in this chapter shall be available to any local agency authorized by law to provide water, sewer, or water and sewer service, and authorized to fix, levy, or collect any standby or availability charge or assessment in connection with the provision of that service. Any local agency electing to utilize the standby charge procedures set forth in this chapter shall, in connection with the procedures for fixing and levying of these charges for the year in which the election is made, be governed by the provisions of this chapter alone. Nothing in this chapter shall affect the standby charge procedures authorized or provided for otherwise, if the local agency elects to use those procedures. Any charges imposed under this chapter are deemed to be assessments and, if imposed upon public entities, are subject to Chapter 13.7 (commencing with Section 54999).

(Added by Stats. 1988, Ch. 834, Sec. 1.)



54984.2

Any local agency which is authorized by law to provide water, sewer, or water and sewer service, and which is providing either or both of those services within its jurisdiction, may fix, before either (a) August 10 of any given year with respect to local agencies the taxes or assessments of which are collected for the local agency by the county or (b) the start of the fiscal year with respect to local agencies the taxes or assessments of which are collected by the local agency, a water or sewer standby charge, or both, on land within the jurisdiction of the local agency to which water, sewer, or water and sewer services are made available for any purpose by the agency, whether the water or sewer services are actually used or not. The governing body of the agency which fixes the charge may establish schedules varying the charge according to land uses, benefit derived or to be derived from the use or availability of facilities to provide water, sewer, or water and sewer service, or the degree of availability or quantity of the use of the water, sewer, or water and sewer services to the affected lands, and may restrict the assessment to one or more improvement districts or zones of benefit established within the jurisdiction of the agency. The charge may be imposed on an area, frontage, or parcel basis, or a combination thereof.

(Added by Stats. 1988, Ch. 834, Sec. 1.)



54984.3

The governing body of the local agency shall adopt a resolution to initiate proceedings to fix a standby charge. The resolution shall contain all of the following:

(a) A statement that the report of a qualified engineer is on file with the agency and that a standby charge is proposed based upon the report. The report shall include all of the following:

(1) A description of the charge and the method by which it will be imposed.

(2) A compilation of the amount of the charge proposed for each parcel subject to the charge.

(3) A statement of the methodology and rationale followed in determining the degree of benefit conferred by the service for which the charge is made.

(4) The other factors listed in Section 54984.2.

(b) A description of the lands upon which the charge is to be imposed. Assessor parcel numbers shall constitute sufficient description for this purpose.

(c) The amount of the charge for each of the lands so described.

(d) The date, time, and place upon which the governing body will hold a public protest hearing regarding the imposition of the charge, and notice that the governing body will hear and consider all objections or protests, if any, to the proposed charges.

(Added by Stats. 1988, Ch. 834, Sec. 1.)



54984.4

(a) The local agency shall comply with the notice, protest, and hearing procedures in Section 53753.

(b) In the absence of a majority protest, as defined in subdivision (e) of Section 53753, the governing body of the local agency may determine to fix the charge.

(Amended by Stats. 2007, Ch. 27, Sec. 5. Effective January 1, 2008.)



54984.7

If the procedures set forth in this chapter at the time a charge was established were followed, the governing body may, by resolution, continue a charge pursuant to Section 54984.2 in successive years at the same rate. If new, increased, or extended assessments are proposed, the governing body shall comply with the notice, protest, and hearing procedures in Section 53753.

(Amended by Stats. 2007, Ch. 27, Sec. 8. Effective January 1, 2008.)



54984.8

After the making of a final determination pursuant to Sections 54984.4 and 54984.7, the local agency shall cause the charge to be collected at the same time, and in the same manner, as is available to it under applicable law.

(Amended by Stats. 2007, Ch. 27, Sec. 9. Effective January 1, 2008.)



54984.9

(a) A local agency may, by resolution or ordinance, provide that charges that have become delinquent, together with interest and penalties thereon, are a lien on the property when a certificate is filed in the office of the county recorder pursuant to subdivision (b), which lien has the force, effect, and priority of a judgment lien.

(b) A lien under this section attaches when the district files for recordation in the office of the county recorder a certificate specifying the amount of the delinquent charges together with interest and penalties thereon; the name of the owner of record of the property which is subject to the charges; and the assessor’s parcel number and legal description of the property. Within 30 days of receipt of payment of all amounts due, including recordation fees paid by the district, the district shall file for recordation a release of the lien.

(Added by Stats. 1988, Ch. 834, Sec. 1.)






CHAPTER 12.5 - County Fees

54985

(a) Notwithstanding any other provision of law that prescribes an amount or otherwise limits the amount of a fee or charge that may be levied by a county, a county service area, or a county waterworks district governed by a county board of supervisors, a county board of supervisors shall have the authority to increase or decrease the fee or charge, that is otherwise authorized to be levied by another provision of law, in the amount reasonably necessary to recover the cost of providing any product or service or the cost of enforcing any regulation for which the fee or charge is levied. The fee or charge may reflect the average cost of providing any product or service or enforcing any regulation. Indirect costs that may be reflected in the cost of providing any product or service or the cost of enforcing any regulation shall be limited to those items that are included in the federal Office of Management and Budget Circular A-87 on January 1, 1984.

(b) If any person disputes whether a fee or charge levied pursuant to subdivision (a) is reasonable, the board of supervisors may request the county auditor to conduct a study and to determine whether the fee or charge is reasonable.

Nothing in this subdivision shall be construed to mean that the county shall not continue to be subject to fee review procedures required by Article XIII B of the California Constitution.

(c) This chapter shall not apply to any of the following:

(1) Any fee charged or collected by a court clerk pursuant to Chapter 5.5 (commencing with Section 116.110) of Title 1 of Part 1 of the Code of Civil Procedure, Title 8 (commencing with Section 68070) of the Government Code, or Section 103470 of the Health and Safety Code, or any other fee or charge that may be assessed, charged, collected, or levied pursuant to law for filing judicial documents or for other judicial functions.

(2) Any fees charged or collected pursuant to Chapter 2 (commencing with Section 6100) of Division 7 of Title 1.

(3) Any standby or availability assessment or charge.

(4) Any fee charged or collected by a county agricultural commissioner.

(5) Any fee charged or collected pursuant to Article 2.1 (commencing with Section 12240) of Chapter 2 of Division 5 of the Business and Professions Code.

(6) Any fee charged or collected by a county recorder or local registrar for filing, recording, or indexing any document, performing any service, issuing any certificate, or providing a copy of any document pursuant to Section 27361, 27361.1, 27361.3, 27361.4, 27364, 27365, or 27366 of the Government Code, Section 103625 of the Health and Safety Code, or Section 9525 of the Commercial Code.

(7) Any fee charged or collected pursuant to Article 7 (commencing with Section 26720) of Chapter 2 of Part 3 of Division 2 of Title 3 of the Government Code.

(Amended by Stats. 2009, Ch. 606, Sec. 3. Effective January 1, 2010.)



54986

(a) Prior to either approving an increase in an existing fee or charge or initially imposing a new fee or charge pursuant to Section 54985, the board of supervisors shall hold at least one public meeting, at which oral or written presentations may be made, as part of a regularly scheduled meeting. Notice of the time and place of the meeting, including a general explanation of the matter to be considered, and a statement that the data required by this section is available, shall be mailed at least 14 days prior to the meeting to any interested party who files a written request with the clerk of the board of supervisors for mailed notice of the meeting on new or increased fees or charges. Any written request for such mailed notices shall be valid for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for such mailed notices shall be filed on or before April 1st of each year. The board of supervisors may establish a reasonable annual charge for sending those notices based on the estimated cost of providing that service. At least 10 days prior to the meeting, the board of supervisors shall make available to the public data indicating the amount of cost, or estimated cost, required to provide the product or service or the cost of enforcing any regulation for which the fee or charge is levied and the revenue sources anticipated to provide the product or service or the cost of enforcing any regulation, including general fund revenues.

(b) Any action by a board of supervisors to levy a new fee or charge or to approve an increase in an existing fee or charge pursuant to Section 54985 shall be taken only by ordinance.

(c) Any costs incurred by a county, a county service area, or county waterworks district governed by a county board of supervisors in conducting the meeting or meetings required pursuant to subdivision (a) may be recovered from fees charged for the product or service or the cost of enforcing any regulation which were the subject of the meeting.

(Amended by Stats. 1984, Ch. 133, Sec. 2. Effective May 25, 1984.)



54987

(a) This chapter shall not be construed as granting any additional authority to levy any fee or charge which is not otherwise authorized by another provision of law nor shall its provisions be construed as granting authority to levy a new fee or charge when other provisions of law specifically prohibit the levy of a fee or charge.

(b) This chapter shall not be construed as requiring counties, county service areas, or county waterworks districts governed by a county board of supervisors to review or revise any fee or charge which is in effect January 1, 1984.

(Added by Stats. 1983, Ch. 295, Sec. 1.)



54988

(a) (1) In addition to any other remedy provided by law, including the current powers of charter cities, the legislative body of a city, county, or city and county may collect any fee, cost, or charge incurred in any of the following:

(A) The abatement of public nuisances.

(B) The correction of any violation of any law, regulation, or local ordinance that would also be a violation of Section 1941.1 of the Civil Code.

(C) The enforcement of zoning ordinances adopted pursuant to Chapter 4 (commencing with Section 65800) of Division 1 of Title 7 or any other constitutional or statutory authority.

(D) Inspections and abatement of violations of Article 1 (commencing with Section 13100) of Chapter 1 of Part 2 of Division 12 of the Health and Safety Code and regulations or ordinances adopted pursuant to that article.

(E) Inspections and abatement of violations of the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13 of the Health and Safety Code) and regulations or ordinances adopted pursuant to that part.

(F) Inspections and abatement of violations of the California Building Standards Code (Title 24 of the California Code of Regulations).

(G) Inspections and abatement related to local ordinances and regulations that implement any of the foregoing.

If the fee, cost, or charge has not been paid within 45 days of notice thereof, the city, county, or city and county may collect the fee, cost, or charge by making the amount of the unpaid fee, cost, or charge a proposed lien against the property that is the subject of the enforcement activity.

Except as provided in subdivision (c), the amount of the proposed lien may be collected at the same time and in the same manner as property taxes are collected. All laws applicable to the levy, collection, and enforcement of ad valorem taxes shall be applicable to the proposed lien, except that if any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of taxes would become delinquent, then the lien that would otherwise be imposed by this section shall not attach to real property and the costs of enforcement relating to the property shall be transferred to the unsecured roll for collection.

(2) The amount of any fee, cost, or charge shall not exceed the actual cost incurred performing the inspections and enforcement activity, including permit fees, fines, late charges, and interest.

(3) This section shall not apply to owner-occupied residential dwelling units.

(4) This section does not apply to any enforcement, abatement, correction, or inspection activity regarding a violation in which the violation was evident on the plans that received a building permit.

(b) (1) A city, county, or city and county shall provide the owner of the property with written notice in plain language of the proposed lien, a description of the basis for the amounts comprising the lien, a minimum of 45 days after notice to pay the fee, cost, or charge, and an opportunity to appear before the legislative body and be heard regarding the amount of the proposed lien. The notice shall be mailed by certified mail to the last known address of the owner of the property.

(2) In any city, county, or city and county, the legislative body may delegate the holding of the hearing required by paragraph (1) to a hearing board designated by the legislative body. The hearing board may be the housing appeals board established pursuant to Section 17920.5 of the Health and Safety Code or any other body designated by the legislative body. The hearing board shall make a written recommendation to the legislative body which shall include factual findings based on evidence introduced at the hearing. The legislative body may adopt the recommendation without further notice of hearing, or may set the matter for a de novo hearing before the legislative body. Notice in writing of the de novo hearing shall be provided to the property owner at least 10 days in advance of the scheduled hearing.

(c) If the legislative body determines that the proposed lien authorized pursuant to subdivision (a) shall become a lien, the body may also cause a notice of lien to be recorded. This lien shall attach upon recordation in the office of the county recorder of the county in which the property is situated and shall have the same force, priority, and effect as a judgment lien, not a tax lien. The notice shall, at a minimum, identify the record owner or possessor of the property, set forth the last known address of the record owner or possessor, set forth the date upon which the lien was created against the property, and include a description of the real property subject to the lien and the amount of the lien.

(Amended by Stats. 2003, Ch. 474, Sec. 1. Effective January 1, 2004.)






CHAPTER 13.7 - Liability of Public Entities for Public Utility Capital Facilities Fees

54999

(a) The Legislature finds and declares that many public entities that provide public utility service have imposed capital facilities fees applicable to users of public utility facilities in order to equitably apportion the cost of capital facilities construction or expansion required by all public and private users of the facilities. In the recent decision in San Marcos Water Dist. v. San Marcos Unified School Dist., 42 Cal. 3d 154, the California Supreme Court held that public entities cannot be made subject to these fees without statutory authorization. As a result, the fiscal stability and service capabilities of the affected public utility service agencies which have in good faith collected and spent these fees for capital improvements are seriously impaired as is the ability to finance essential future facilities.

(b) The Legislature further finds that the holding in the San Marcos Water Dist. v. San Marcos Unified School Dist., 42 Cal. 3d 154, should be revised to authorize payment and collection of capital facilities fees subject to the limitations set forth in this chapter, and in furtherance of this finding the Legislature hereby enacts the following provisions.

(Added by Stats. 1988, Ch. 53, Sec. 1. Effective March 24, 1988.)



54999.1

For purposes of this chapter:

(a) “Actual construction costs” includes the cost of all activities necessary or incidental to the construction of a public utility facility, such as financing, planning, designing, acquisition of property or interests in property, construction, reconstruction, and rehabilitation.

(b) “Capacity charge” means a one-time charge to recover the costs of public utility facilities necessary to establish new or expand existing public utility service to a public agency.

(c) (1) “Capital facilities fee” means a nondiscriminatory connection fee, a nondiscriminatory capacity charge, or both. “Capital facilities fee” does not include any other rate, charge, or surcharge, or any capital component thereof.

(2) For purposes of this subdivision, “nondiscriminatory” means that the fee does not exceed an amount determined on the basis of the same objective criteria and methodology applicable to comparable nonpublic users, and is not in excess of the proportionate share of the cost of the public utility facilities of benefit to the person or property being charged, based upon the proportionate share of use of those facilities.

(d) “Connection fee” means a fee to recover the costs of the physical facilities necessary to directly connect a public agency facility to a public utility service provided by a public agency, including, but not limited to, meters, meter boxes, and pipelines to make the connection, and the actual cost of labor and materials for the installation of those facilities.

(e) “Public agency” means the United States or any of its agencies, the state or any of its agencies, the California State University, the Regents of the University of California, a county, a county office of education, a city, a school district, community college district, or any other district, a public authority, or any other political subdivision or public corporation of this state.

(f) “Public school” means the California State University, the Regents of the University of California, a county office of education, a school district, or a community college district.

(g) “Public utility facility” means a facility for the provision of water, light, heat, communications, power, or garbage service, for flood control, drainage or sanitary purposes, or sewage collection, treatment, or disposal.

(h) “Public utility service” means service for water, light, heat, communications, power, or garbage, or for flood control, drainage or sanitary purposes, or sewage collection, treatment, or disposal, provided by a public agency.

(i) “State agency” or “state” means any state office, department, division, bureau, board, or commission.

(Amended by Stats. 2006, Ch. 866, Sec. 1. Effective January 1, 2007.)



54999.2

Any public agency providing public utility service on or after July 21, 1986, may continue to charge, or may increase, an existing capital facilities fee, or may impose a new capital facilities fee after that date, and any public agency receiving a public utility’s service shall pay those fees so imposed, except as provided in Sections 54999.3 and 54999.35.

(Amended by Stats. 2000, Ch. 146, Sec. 1. Effective July 21, 2000.)



54999.3

However, the imposition of a capital facilities fee on any school district, county office of education, community college district, the California State University, the University of California, or state agency shall be subject to the following:

(a) Where necessary to defray the actual construction costs of that portion of a public utility facility actually serving a public agency, any public agency providing public utility service on or after July 21, 1986, may continue to charge any capital facilities fee which was imposed prior to that date on the public agency using the public utility service and was not protested or challenged pursuant to law prior to January 1, 1987, or increase that capital facility fee in an amount not to exceed the percentage increase in the Implicit Price Deflator for State and Local Government Purchases, as determined by the Department of Finance and any public agency shall pay any capital facilities fees authorized by this subdivision.

(b) On and after July 21, 1986, any public agency proposing to initially impose a capital facilities fee or to increase an existing capital facilities fee in excess of the amount set forth in subdivision (a), may do so after agreement has been reached between the two agencies through negotiations entered into by both parties.

(c) Upon request of the affected public agency or upon increase pursuant to subdivision (a), the public agency imposing or increasing the fee shall identify the amount of the capital facilities fee. The public agency imposing or increasing the capital facilities fee has the burden of producing evidence to establish that the capital facilities fee is nondiscriminatory and that the amount of the capital facilities fee does not exceed the amount necessary to provide capital facilities for which the fee is charged.

(Added by Stats. 1988, Ch. 53, Sec. 1. Effective March 24, 1988.)



54999.35

(a) This section shall apply only to a local publicly owned electric utility or other public agency providing public electric utility service to a public agency in its service territory, as specified in subdivision (b). “Local publicly owned electric utility” as used in this section means all of the following:

(1) A municipality or municipal corporation operating as a “public utility” furnishing electric commodity or electric service as provided in Section 10001 of the Public Utilities Code.

(2) Any special district furnishing electric commodity or electric service, including, but not limited to, any of the following:

(A) A resort improvement district formed pursuant to Division 11 (commencing with Section 13000) of the Public Resources Code.

(B) A municipal utility district formed pursuant to Division 6 (commencing with Section 11501) of the Public Utilities Code.

(C) A public utility district formed pursuant to the Public Utility District Act set forth in Division 7 (commencing with Section 15501) of the Public Utilities Code.

(D) An irrigation district formed pursuant to the Irrigation District Law set forth in Division 11 (commencing with Section 20500) of the Water Code.

(3) A joint powers authority that includes one or more of these agencies that furnishes electric commodity or electric service over its own or its member’s electric distribution system.

(b) The imposition of a capital facilities fee for electric utility service on any school district, county office of education, community college district, the California State University, the University of California, or state agency by a public agency providing public utility service shall be subject to all of the following:

(1) Where necessary to defray the actual construction costs of that portion of a public utility facility actually serving a public agency, any public agency providing public utility service on or after July 21, 1986, may continue to charge any capital facilities fee that was imposed prior to that date on the public agency using the public utility service and that was not protested or challenged pursuant to law prior to January 1, 1987, or increase that capital facility fee in an amount not to exceed the percentage increase in the Implicit Price Deflator for State and Local Government Purchases, as determined by the Department of Finance, and any public agency shall pay any capital facilities fees authorized by this subdivision.

(2) Any public agency proposing to initially impose a capital facilities fee or to increase an existing capital facilities fee in excess of the amount set forth in paragraph (1), may do so after agreement has been reached between the two agencies through negotiations entered into by both parties.

(3) Upon request of the affected public agency or upon increase pursuant to paragraph (1), the public agency imposing or increasing the fee shall identify the amount of the capital facilities fee. The public agency imposing or increasing the capital facilities fee has the burden of producing evidence to establish all of the following:

(A) The capital facilities fee is nondiscriminatory.

(B) The amount of the capital facilities fee does not exceed the amount necessary to provide capital facilities for which the fee is charged.

(C) The capital facilities fee complies with the requirements set forth in paragraph (1).

(4) A public agency proposing to enact or increase capital facilities fees under this section shall notify by certified mail any school district, county office of education, community college district, California State University, University of California, or state agency located within its service area that is an electric utility customer of the public agency, not less than 30 days prior to the date of any hearing set to consider an ordinance resolution, or motion enacting or increasing a capital facilities fee. The notice shall state the date, time, and place of any hearing. The notice shall also state that the public agency proposes to impose a new capital facilities fee or to increase an existing capital facilities fee in an amount that either complies with the requirements of paragraph (1) or in an amount that exceeds capital facilities fees permissible under paragraph (1).

(5) The notice described in paragraph (4) shall designate an individual at the public agency who shall make available, upon request, for inspection by any school district, county office of education, community college district, California State University, University of California, or state agency located within its service area, the information relied upon in setting the fee or increase, including the methodology used to calculate and allocate the capital expenditures giving rise to the fee or increase, and an identification of the capital facilities that contribute to the fee or increase, as well as any other information relevant to determining whether or not the fee or increase complies with the provisions of this section. The affected school district, county office of education, community college district, California State University, University of California, or state agency shall designate the individual who is to receive the notice, and the public agency providing public utility service shall direct the notice to that individual. If no specific individual is designated, then the notice shall be addressed to the billing address of the affected facility. In the case of an affected state agency, after an initial notice has been delivered by certified mail to the billing address of the affected state agency facility, subsequent notice may be directed to the billing address of the state agency by first-class mail, unless the affected state agency specifically requests that the notice be directed to a designated individual by certified mail. A subsequent notice to other affected public agency facilities shall be by certified mail directed to the billing address of the affected facility.

(6) Any judicial action or proceeding to protest or challenge a rate or charge that contains a capital facilities fee or to seek a refund of any capital facilities fee imposed on or after July 1, 2000, shall be commenced within 120 days of the effective date of the ordinance, resolution, or motion enacting or increasing the rate, charge, or capital facilities fee, provided that the notice and disclosure requirements of paragraphs (4) and (5) have been followed. If the notice and disclosure requirements of paragraphs (4) and (5) have not been complied with, the 120-day limitation period is not applicable to the judicial action or proceeding to protest or challenge a rate or charge or to seek the refund of any capital facilities fee imposed on or after July 1, 2000.

(7) No limitation period in Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure may bar any judicial action, proceeding or appeal protesting or seeking a refund of a rate, charge, capital facilities fee or capital facilities fee component of a rate or charge imposed on or after April 1, 2000, if the notice and disclosure requirements of paragraphs (4) and (5) have not been followed.

(Added by Stats. 2000, Ch. 146, Sec. 2. Effective July 21, 2000.)



54999.4

Any capital facilities fees paid prior to March 24, 1988, and not protested or challenged pursuant to law on or before January 1, 1987, shall not be subject to refund, except for capital facilities fees paid after July 21, 1986, by a public agency subject to Section 54999.3 that are in excess of the maximum amount authorized by Sections 54999.3 and 54999.35. Agreements entered into prior to or after March 24, 1988, for the payment of capital facilities fees or capacity charges shall be effective.

(Amended by Stats. 2000, Ch. 146, Sec. 3. Effective July 21, 2000.)



54999.5

Capital facilities fees paid by school districts for public utility facilities to serve school facilities for which an application for funding is filed on or after the effective date of this chapter may, for purposes of Chapter 12 (commencing with Section 17000) of Part 10 of the Education Code, be included by the State Allocation Board as a “cost of project” within the meaning of subdivision (b) of Section 17702 of the Education Code.

(Amended by Stats. 2006, Ch. 538, Sec. 312. Effective January 1, 2007.)



54999.6

Should any provision or clause of this chapter or application thereof to any person or circumstance be held invalid or unconstitutional, that invalidity or unconstitutionality shall not affect other provisions or applications thereof which can be given effect without the invalid provision or application and, to this end, the provisions of this chapter are declared severable. By adopting this chapter, the Legislature hereby declares that it would have adopted this chapter without that provision or provisions.

(Added by Stats. 1988, Ch. 53, Sec. 1. Effective March 24, 1988.)



54999.7

(a) Any public agency providing public utility service may impose a fee, including a rate, charge, or surcharge, for any product, commodity, or service provided to a public agency, and any public agency receiving service from a public agency providing public utility service shall pay that fee so imposed. Such a fee for public utility service, other than electricity or gas, shall not exceed the reasonable cost of providing the public utility service.

(b)  A fee, including a rate, charge, or surcharge, for any product, commodity, or service provided to a public agency, shall be determined on the basis of the same objective criteria and methodology applicable to comparable nonpublic users, based on customer classes established in consideration of service characteristics, demand patterns, and other relevant factors.

(c) A public agency providing public utility service shall complete a cost of service study at least once every 10 years that addresses the cost of providing public utility service to public schools. The study shall describe the methodology for the determination of cost responsibility, which may be identified by reference to appropriate industry ratemaking principles, including guidance associated with designing and developing water rates and charges issued by the American Water Works Association or guidance associated with other comparable industry principles recognized by public agencies providing public utility service.

(d) In addition to other notices required pursuant to state law or local ordinance or rule, whenever a public agency that provides public utility service holds a public meeting to establish or increase any rate, charge, surcharge, or fee, that public agency shall provide a written notice of the meeting not less than 60 days prior to the date of the public meeting to any public agency that has filed a written request for such a notice with either the clerk of the governing body or with any other person designated by the governing body to receive these requests.

(e) Upon request of any affected public agency made not less than 30 days prior to the date of the public meeting to establish or increase any rate, charge, surcharge, or fee, a public agency that provides public utility service shall provide the affected public agency with the data and proposed methodology for establishing or increasing the rate, charge, surcharge, or fee. The data and proposed methodology may be provided during a meeting of staff or other representatives of each agency.

(f) This section shall not apply to impositions or increases of capital facilities fees subject to Section 54999.3.

(Added by Stats. 2006, Ch. 866, Sec. 2. Effective January 1, 2007.)









PART 2 - POWERS AND DUTIES EXERCISED JOINTLY BY CITIES, COUNTIES, OR OTHER AGENCIES

CHAPTER 1 - Joint Sanitation Projects

ARTICLE 1 - General

55000

As used in this chapter, “local agency” means municipal corporation or sanitary district.

(Added by Stats. 1949, Ch. 81.)



55001

As used in this chapter, “conduits” mean sewers, watermains, and other conduits.

(Added by Stats. 1949, Ch. 81.)



55002

Under the terms prescribed by its legislative body, a local agency may permit another local agency to construct and maintain conduits in, across, or along its streets and other public places pursuant to this chapter and not otherwise.

(Added by Stats. 1949, Ch. 81.)



55003

When it is necesary to acquire property in the construction of any outfall sewer or conduit pursuant to this chapter, the property may be acquired by eminent domain.

(Amended by Stats. 1975, Ch. 1240.)



55004

All condemnation actions may be brought by and in the name of one local agency designated by all of the parties to the agreement.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2 - Request by Legislative Body

55020

When the legislative body of a local agency finds and by resolution declares that its location is such that it cannot adequately or conveniently be provided with conduits, unless it constructs and maintains certain connecting conduits in, across, or along certain streets, or other public places of any other local agency, the legislative body may submit a copy of the resolution to the legislative body of the other local agency.

(Added by Stats. 1949, Ch. 81.)



55021

The resolution shall contain:

(a) A description of the conduits proposed to be constructed and maintained in the other local agency.

(b) A description of the streets or other public places in, across, or along which the conduits are proposed to be constructed and maintained.

(Added by Stats. 1949, Ch. 81.)



55022

The resolution shall be accompanied by a written request that permission be granted to the local agency to construct and maintain the conduits described in the resolution.

(Added by Stats. 1949, Ch. 81.)



55023

The clerk of the local agency shall sign the request.

(Added by Stats. 1949, Ch. 81.)



55024

In its discretion the legislative body receiving the request and copy of the resolution may grant permission.

(Added by Stats. 1949, Ch. 81.)



55025

The permission shall be granted by ordinance, or by resolution in the case of a sanitary district.

(Added by Stats. 1949, Ch. 81.)



55026

The ordinance or resolution shall state any terms and conditions of the permission prescribed by the legislative body.

(Added by Stats. 1949, Ch. 81.)



55027

If the legislative body grants permission for the construction and maintenance of sewers, it may require as a condition that it may connect its sewers with those constructed under permission and use them in connection with its sewer system upon paying a proportionate part of the cost of constructing and maintaining them to the local agency constructing them.

(Added by Stats. 1949, Ch. 81.)



55028

The cost may be determined by resolutions of the legislative bodies of both local agencies. The payment shall be made at the times and in the amounts determined by the legislative bodies.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 3 - Contracts

55050

All contracts for the construction or completion of, or for furnishing labor or materials for, any conduits to be constructed by a local agency in another local agency shall be let to the lowest responsible bidder.

(Added by Stats. 1949, Ch. 81.)



55051

The legislative body of the local agency constructing the conduits under permission shall advertise inviting sealed proposals for furnishing the labor and materials for the proposed work before any contract is let.

(Added by Stats. 1949, Ch. 81.)



55052

The advertisement shall be published for at least ten days in one or more newspapers published in the local agency. If there is no such newspaper it shall be published in one or more newspapers published in the county in which the local agency is situated.

(Added by Stats. 1949, Ch. 81.)



55053

The legislative body shall require such bonds as it deems best from the successful bidder to insure the faithful performance of the contract.

(Added by Stats. 1949, Ch. 81.)



55054

The legislative body may reject any and all bids.

(Added by Stats. 1949, Ch. 81.)



55055

This chapter does not prohibit the local agency itself from constructing or completing the works and employing the necessary labor without advertisement for proposals or letting of a contract.

(Added by Stats. 1949, Ch. 81.)



55056

In any city operating under a charter providing for a board of public works, all things required in this article to be performed by its legislative body shall be performed by the board.

(Added by Stats. 1949, Ch. 81.)



55057

If the charter or general law under which local agency is operating prescribes the manner of letting and entering into contracts of the kind provided for by this chapter, such contracts shall be let and entered pursuant to the charter or general law.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 4 - Agreements for the Joint Construction and Maintenance of Sanitation Facilities

55080

When the legislative bodies of two or more local agencies determine and adopt a resolution declaring that it will be for the interest or advantage of the local agencies to do so, the legislative bodies, may enter an agreement authorizing and providing for the joint construction and maintenance of conduits in the streets or other public places of either of the local agencies.

(Added by Stats. 1949, Ch. 81.)



55081

The agreement may include the joint construction and maintenance of all necessary outfall sewers within or outside of the boundaries of the local agencies.

(Added by Stats. 1949, Ch. 81.)



55082

The agreement shall provide for the joint payment of the cost of the joint use, benefit, and maintenance of all the outfall sewers and conduits upon the terms and under the regulations approved by the legislative bodies of all the local agencies.

(Added by Stats. 1949, Ch. 81.)



55083

The legislative body of each such local agency may bind and obligate the local agency to pay its proportionate part of the construction and maintenance costs of the outfall sewer and conduits at the times and in the installments provided for in the agreement.

(Added by Stats. 1949, Ch. 81.)



55084

By unanimous consent, the local agencies may amend or supplement the agreement and permit additional local agencies to become parties to the agreement.

(Added by Stats. 1949, Ch. 81.)



55085

When by resolution a legislative body determines and declares that it is for the interest or advantage of the local agency to become a party to the amended or supplemental joint agreement, it may provide for the joint payment of the costs, and joint use, benefit, and maintenance, of the outfall sewers and conduits upon the terms and under the regulations approved by the legislative bodies of all the local agencies entering into the amended or supplemental agreement.

(Added by Stats. 1949, Ch. 81.)



55086

Each such local agency is obligated to pay the proportionate part of the construction and maintenance costs of the outfall sewer and conduit at the times and in the installments provided for in the amended or supplemental agreement.

(Added by Stats. 1949, Ch. 81.)



55087

Each such local agency is also obligated to reimburse the parties to the original agreement for money they expended pursuant to the original agreement.

(Added by Stats. 1949, Ch. 81.)



55088

An amended or supplemental agreement may be entered into prior to the commencement, during the construction, or after the completion of the outfall sewer and conduit.

(Added by Stats. 1949, Ch. 81.)



55089

All contracts for construction pursuant to this article shall be made and entered into by one local agency designated by the legislative bodies of all the local agencies in the manner provided in Article 3.

(Added by Stats. 1949, Ch. 81.)



55090

By their legislative bodies two or more local agencies may also enter into an agreement with each other for the joint use by them of any outfall sewers and conduits already constructed in whole or in part in the streets or other public places of any such local agencies upon the terms their legislative bodies determine to be proper.

(Added by Stats. 1949, Ch. 81.)



55091

The local agencies entering into the agreements may use the streets within such local agencies for the construction and maintenance of outfall sewers and conduits pursuant to this article.

(Added by Stats. 1949, Ch. 81.)



55092

When it is necessary to extend the outfall sewers and conduits without the limits of the local agencies, they may use public highways without the city limits subject only to the right of the board of supervisors to make reasonable police regulations for the protection of the highways used.

(Added by Stats. 1949, Ch. 81.)



55093

When a local agency enters into an agreement pursuant to this article, the proportionate part of the costs required to be paid by it in the agreement may be raised by any legal means including the issuance and sale of the bonds of the local agency.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 5 - Sewage Treatment and Disposal Plants

55110

Upon the terms prescribed by its legislative body, a local agency may enter into an agreement with other local agencies for the joint construction, ownership, or use of sewage treatment plants and other sewage disposal works or for the purchase or sale of any percentage of the capacity in any such plant or works.

(Added by Stats. 1949, Ch. 81.)



55111

The contracts may provide for the maintenance and operation of the plant or works and the percentages of the maintenance and operation cost to be paid by the local agencies entering into the agreement.

(Added by Stats. 1949, Ch. 81.)



55112

Any local agency may issue bonds to pay all or part of the cost of construction of or ownership in the plant or works, or of purchasing capacity in the plant or works or a right to use them, as provided in the contract.

(Added by Stats. 1949, Ch. 81.)



55113

Bonds issued by a city pursuant to this article shall be issued substantially pursuant to Article 1, Chapter 4, Division 4, Title 4.

(Added by Stats. 1949, Ch. 81.)



55114

In chartered cities bonds shall be issued pursuant to the city charter.

(Added by Stats. 1949, Ch. 81.)



55115

Bonds issued by a sanitary district shall be issued substantially in the manner provided in the act under which the district is incorporated.

(Added by Stats. 1949, Ch. 81.)









CHAPTER 2 - Joint Projects for Sanitation and Electrical Lines

ARTICLE 1 - General

55300

As used in this chapter, “local agency” means county, city, and sanitary district.

(Added by Stats. 1949, Ch. 81.)



55301

As used in this chapter, “conduits” mean sewers, water mains, or other conduits.

(Added by Stats. 1949, Ch. 81.)



55302

As used in this chapter, “lines” mean pole lines for the transmission of electricity and electric energy.

(Added by Stats. 1949, Ch. 81.)



55303

All powers and duties conferred upon the Public Utilities Commission by this chapter are exclusive. Its judgment is conclusive upon all parties to any proceedings taken pursuant to this chapter.

(Added by Stats. 1949, Ch. 81.)



55304

This chapter is alternative to, and does not repeal, Chapter 1.

(Added by Stats. 1949, Ch. 81.)



55305

Under the terms prescribed by its legislative body a city or sanitary district may permit a local agency to construct and maintain conduits and lines in, along, or across its streets and other public places and to use them for such purpose pursuant to this chapter and not otherwise.

(Added by Stats. 1949, Ch. 81.)



55306

The resolution of necessity and request for permission of a local agency to construct and maintain conduits and poles in another city or sanitary district shall be made and submitted pursuant to Article 2, Chapter 1, except that the submitted resolution of necessity shall be certified by the clerk.

(Added by Stats. 1949, Ch. 81.)



55307

If a city or sanitary district, grants permission for the construction and maintenance of sewers, it may connect its sewer and those of its inhabitants with the sewers constructed, and use such sewers, pursuant to Article 2, Chapter 1.

(Added by Stats. 1949, Ch. 81.)



55308

A local agency shall let contracts for furnishing labor or materials for the construction or completion of conduits or line constructed by it in another city or sanitary district pursuant to Article 3, Chapter 1. This chapter does not prohibit the local agency itself from constructing or completing the work and employing the necessary labor without advertisement for proposals or letting of a contract.

(Added by Stats. 1949, Ch. 81.)



55309

If a controversy arises between the local agencies after permission has been granted by a city or sanitary district or by the Public Utilities Commission concerning the construction, operation, maintenance, or control of any conduits or lines, either local agency may file a petition with the commission stating the nature of the grievance.

(Added by Stats. 1949, Ch. 81.)



55310

The Public Utilities Commission shall hear and determine the complaint pursuant to the Public Utilities Act.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2 - Agreements for the Joint Construction and Maintenance of Sanitation Conduits and Electrical Lines

55330

When the legislative body of a local agency and the legislative bodies of one or more cities or sanitary districts find and adopt a resolution declaring that it will be for the interests or advantage of the local agencies to do so, the legislative bodies may enter into a joint agreement authorizing the construction and maintenance of conduits or lines in, over, or along the streets or other public places of any of the local agencies, or in part outside of the limits of the local agencies, at their joint expense and for their joint use and benefit upon the terms and under the regulations approved by all of them.

(Added by Stats. 1949, Ch. 81.)



55331

The legislative body of each local agency may bind or obligate it to pay a proportionate part of the construction and maintenance costs of the conduits or lines at the times and in the installments so approved.

(Added by Stats. 1949, Ch. 81.)



55332

All contracts for construction of conduits or lines pursuant to this article shall be made and entered into by one of the local agencies designated by the legislative bodies of all the local agencies and in the manner provided by Section 55308.

(Added by Stats. 1949, Ch. 81.)



55333

The legislative body of a local agency and the legislative bodies of one or more cities or sanitary districts may enter into an agreement with each other for the joint use by them of any conduits or lines which have been wholly or partially constructed in the streets or other public places of any of the local agencies upon the terms their legislative bodies declare by agreement to be proper.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 3 - Refusal to Grant Permission

55360

For the purposes of this chapter, all conduits and lines are declared to be public utilities.

(Added by Stats. 1949, Ch. 81.)



55361

When the legislative body of the city or sanitary district to which a request has been made fails to grant permission or prescribe the terms upon which the permission may be granted for three months from the filing of the request, such failure is deemed a refusal to grant the request.

(Added by Stats. 1949, Ch. 81.)



55362

Except as otherwise provided in this article, proceedings before the Public Utilities Commission shall be had and conducted pursuant to the Public Utilities Act.

(Added by Stats. 1949, Ch. 81.)



55363

A local agency may make a complaint to the Public Utilities Commission in either of the following cases:

(a) If a city or sanitary district refuses to grant permission to construct and maintain conduits or lines in, along, or across its streets or other public places after a request for use has been made to its legislative body and other proceedings had as prescribed by Section 55307.

(b) If the terms prescribed by the city or sanitary district are rejected by the legislative body of the local agency making the request and it adopts a resolution stating that the terms are rejected.

(Added by Stats. 1949, Ch. 81.)



55364

The local agency may make the complaint within one year after making the application and request for permission.

(Added by Stats. 1949, Ch. 81.)



55365

The complaint shall set forth:

(a) Copies of the resolutions of the legislative bodies of the several local agencies, relative to the application and its refusal.

(b) A copy of the resolution adopted by its legislative body rejecting the terms.

(c) A copy of the request.

(d) The name of the local agency which made the application.

(e) The name of the city or sanitary district where the streets or public places are situated.

(f) The names or other proper designation of the streets or public places proposed to be used.

(g) The purpose for which, and the manner in which, the streets or public places are proposed to be used.

(h) The facts showing the necessity or expediency for such use.

(Added by Stats. 1949, Ch. 81.)



55366

The Public Utilities Commission shall hear the complaint. If it appears to the commission that the public interest or convenience requires that the streets and public places be used for the purposes set forth in the complaint, it shall enter its judgment granting to the local agency making the request the right to use the streets or other public places for such purposes.

(Added by Stats. 1949, Ch. 81.)



55367

In the judgment the Public Utilities Commission may prescribe the terms upon which the local agency making the application may use the streets and public places.

(Added by Stats. 1949, Ch. 81.)









CHAPTER 3 - Joint Cement Projects

55500

Counties, cities, and irrigation districts may jointly or severally purchase, lease, or otherwise acquire and operate, manage, and control rock quarries, rock plants, sand pits, cement plants, and other works or projects for the extraction, manufacture, or preparation of rock, sand, cement, and other materials used by them in performing their functions.

(Added by Stats. 1949, Ch. 81.)






CHAPTER 4 - Fire and Police Protection

ARTICLE 1 - Performance of Fire Protection Functions by County Firewarden or State Forester

55600

As used in this article, “local agency” means a city, chartered city, or a fire protection district.

(Amended by Stats. 1988, Ch. 465, Sec. 2. Effective August 22, 1988.)



55601

As used in this article, “county” means a county in which a county firewarden has been appointed.

(Added by Stats. 1949, Ch. 81.)



55602

As used in this article, “forest fire” means any fire burning uncontrolled on any lands partially or wholly covered by timber, brush, grass, grain, or other inflammable vegetation.

(Added by Stats. 1949, Ch. 81.)



55603

The board of supervisors of any county may contract with any local agency within the county, and the legislative body of the local agency may contract with the county, for the performance by the county firewarden of functions for the prevention and suppression of fires.

(Added by Stats. 1949, Ch. 81.)



55603.5

Every contract between a county and a city that provides for the furnishing of fire protection services by the county to the city, except a contract to render assistance whenever a fire occurs within the limits of a city of when it cannot be adequately handled by the fire department of the city, shall be for a term of at least one year.

Neither the county nor the city shall have the power to abrogate that contract during the term of the contract. The contractual relationship between the county and the city may, however, be terminated by the voters of either the county or the city.

The board of supervisors or the governing body of the city may, at any time, call and conduct a special election in the county or the city, as the case may be, for the purpose of submitting to the voters of the county or the city a proposition for the termination of the contractual relationship between the county and the city.

An election in the county shall be called and conducted in the same manner as other special elections in the county. An election in the city shall be called and conducted in the same manner as other special elections in the city, except that no notice of the election, other than the notice prescribed by Section 12110 of the Elections Code, need be given and neither sample ballots nor polling place notices need be mailed for the election.

If at an election in the county or an election in the city, a majority of the voters voting vote in favor of the termination of the contractual relationship between the county and the city, the contractual relationship shall be terminated on the first day of July next succeeding the date of the election, if the election is held on or before February 1 of the fiscal year of the county. If the election is held subsequent to February 1 of the fiscal year, the contractual relationship shall be terminated on June 30 of the fiscal year next succeeding.

(Amended by Stats. 1994, Ch. 923, Sec. 81. Effective January 1, 1995.)



55604

When the contract has been made, the county firewarden, his deputies, and assistants may exercise the same powers and duties within the local agency as are conferred upon officers charged with the duty of preventing and suppressing fires by State and local law within such county or local agency.

(Added by Stats. 1949, Ch. 81.)



55605

In the contract the local agency may provide for the payment by it to the county of an agreed consideration to be paid to the county treasurer.

(Added by Stats. 1949, Ch. 81.)



55606

The board of supervisors may contract with the state, through the Department of Forestry and Fire Protection, for the performance by the Director of Forestry and Fire Protection, his or her deputies, and assistants of functions for the prevention or suppression of fires within the county.

(Amended by Stats. 1992, Ch. 427, Sec. 68. Effective January 1, 1993.)



55607

The Department of Forestry and Fire Protection may contract with the county for the performance by the county fire warden, his or her deputies, and assistants of functions for the prevention or suppression of fires within the county.

(Amended by Stats. 1992, Ch. 427, Sec. 69. Effective January 1, 1993.)



55608

When a contract has been made, the Director of Forestry and Fire Protection or the county fire warden may exercise the same powers and duties within the county for the prevention and suppression of fires which by state or local law is conferred upon those officers.

(Amended by Stats. 1992, Ch. 427, Sec. 70. Effective January 1, 1993.)



55609

The contract between the county and the State may provide for the duties, directions, and salaries of such personnel upon the terms agreed upon.

(Added by Stats. 1949, Ch. 81.)






ARTICLE 2 - Supplementary Fire or Police Protection

55631

As used in this article, “local agency” means a neighboring city, county, fire protection district, joint powers authority that provides fire protection services, police protection district, federal government or any federal department or agency.

(Amended by Stats. 2004, Ch. 118, Sec. 21. Effective January 1, 2005.)



55632

The legislative body of any local agency may contract with any other local agency for the furnishing of fire or police protection to such other local agency.

(Amended by Stats. 1970, Ch. 1068.)



55634

All the privileges and immunities from liability, exemptions from laws and rules, and all pension, relief, disability, workmen’s compensation and all other benefits granted the fire or police force of any local agency performing its functions within the territorial limits of such local agency shall extend and apply to such fire or police force performing its function within the territorial limits of any other local agency, and while traveling to and from such other local agency under and by virtue of any contract with such other local agency entered into under the provisions of this article.

(Amended by Stats. 1959, Ch. 437.)






ARTICLE 3 - Rescue and Resuscitator Services

55640

The board of supervisors of a county may provide rescue and resuscitator services throughout the county, and to this end the board may contract with the state, through the Department of Forestry and Fire Protection, for the providing of those rescue and resuscitator services within the county by the Director of Forestry and Fire Protection, his or her deputies, and assistants, including volunteer firefighters.

(Amended by Stats. 1992, Ch. 427, Sec. 71. Effective January 1, 1993.)



55641

When a contract has been made, the Director of Forestry and Fire Protection may exercise the same powers and duties within the county for the provision of rescue and resuscitator services which by state or local law are conferred upon officers of the county.

(Amended by Stats. 1992, Ch. 427, Sec. 72. Effective January 1, 1993.)



55642

The contract between the county and the state may provide for the duties, directions, and salaries of personnel performing rescue and resuscitator services, including volunteer firefighters, upon the terms agreed upon.

(Added by Stats. 1965, Ch. 658.)









CHAPTER 5 - Tax Sharing

ARTICLE 1 - Bradley-Burns Revenues

55700

As used in this article, “local agency” means a county, city and county, and city, both chartered and general law.

(Added by Stats. 1968, Ch. 991.)



55701

As used in this article, “legislative body” means the board of supervisors in the case of a county or city and county and the city council or board of trustees in the case of a city.

(Added by Stats. 1968, Ch. 991.)



55702

As used in this article, “revenue” means revenue derived from the tax collected pursuant to the Bradley-Burns Uniform Local Sales and Use Tax Law provided for in Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1968, Ch. 991.)



55703

Except as specifically provided in this article, and unless the context otherwise requires, terms used in this article shall have the same meaning as the meaning accorded them in the Sales and Use Tax Law provided for in Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1968, Ch. 991.)



55704

In any case in which a legislative body, by resolution, determines that one or more retailers have been established, or will be established, in one local agency and that consumers residing in one or more other local agencies are, or will be, purchasing tangible personal property from such retailers to the extent that equity requires the revenues of such local agency be distributed in a fair and just manner to all local agencies concerned, a contract may be entered into pursuant to this article to apportion the revenue of the local agency in which such retailers are located. Each local agency desiring to become a party to such a contract, shall, by resolution, so state and name the party authorized by the local agency to sign the contract on the agency’s behalf.

(Added by Stats. 1968, Ch. 991.)



55704.5

Pursuant to subdivision (b) of Section 29 of Article XIII of the California Constitution, on or after November 4, 1998, counties, cities and counties, and cities may enter into contracts to apportion revenue between them, provided that both of the following conditions are met:

(a) Each contract is proposed in an ordinance or resolution of the governing body of each jurisdiction that is a party to that contract.

(b) Each proposing ordinance or resolution described in subdivision (a) is approved by a two-thirds vote of the governing body to which it is submitted.

(Added by Stats. 1999, Ch. 56, Sec. 1. Effective January 1, 2000.)



55705

The apportionment of revenue pursuant to this article shall be on such terms as the parties may agree pursuant to a contract signed by the individuals authorized by the resolution of each legislative body of a local agency which is a party thereto.

(Added by Stats. 1968, Ch. 991.)



55706

A copy of the contract and a copy of each resolution shall be transmitted to the auditor, or officer holding the equivalent position, of each local agency which is a party to the contract. Thereafter, upon the receipt of revenues transmitted by the State Board of Equalization pursuant to Section 7204 of the Revenue and Taxation Code, the auditor or equivalent officer shall allocate the funds pursuant to the terms of the contract.

(Added by Stats. 1968, Ch. 991.)



55707

Except as otherwise provided in Section 55704.5, no contract entered into pursuant to this article shall be operative until it has been submitted at a general election or at a direct primary election to the qualified electors of each local agency that is a party thereto and receives a majority of all votes cast for and against it at that election in each local agency.

(Amended by Stats. 1999, Ch. 56, Sec. 2. Effective January 1, 2000.)












PART 3 - AUTHORITIES

CHAPTER 1 - Counties Transaction and Use Tax

55800

(a) (1) As part of the ballot proposition to approve the imposition of a retail transactions and use tax pursuant to Chapter 2 (commencing with Section 7285) of Part 1.7 of Division 2 of the Revenue and Taxation Code, an authority established pursuant to Section 7285.5 of the Revenue and Taxation Code may seek authorization to issue bonds payable from the proceeds of the tax to finance capital outlay expenditures as may be provided for in the expenditure plan adopted pursuant to subdivision (c) of Section 7285.5 of the Revenue and Taxation Code.

(2) If an authority established pursuant to Section 7285.5 of the Revenue and Taxation Code has obtained voter approval prior to the effective date of this chapter for the imposition of a retail transactions and use tax pursuant to Chapter 2 (commencing with Section 7285) of Part 1.7 of Division 2 of the Revenue and Taxation Code and the issuance of bonds payable from the proceeds of the tax, that authority may issue bonds, refunding bonds, and bond anticipation notes pursuant to this chapter to finance capital outlay expenditures as may be provided for in the expenditure plan adopted pursuant to subdivision (c) of Section 7285.5 of the Revenue and Taxation Code.

(3) If an authority established pursuant to Section 7285.5 of the Revenue and Taxation Code has obtained voter approval prior to the effective date of this chapter only for the imposition of a retail transactions and use tax pursuant to Chapter 2 (commencing with Section 7285) of Part 1.7 of Division 2 of the Revenue and Taxation Code, that authority may seek authorization to issue bonds pursuant to this chapter payable from the proceeds of the tax to finance capital outlay expenditures as may be provided for in the expenditure plan adopted pursuant to subdivision (c) of Section 7285.5 of the Revenue and Taxation Code only if a resolution is adopted by two-thirds vote of the governing body of the authority and approved by a majority of the voters.

(b) The maximum indebtedness which may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the tax, as determined by the plan. The amount of bonds outstanding at any one time does not include the amount of bonds, refunding bonds, or bond anticipation notes for which funds necessary for the payment thereof have been set aside for that purpose in a trust or escrow account.

(c) (1) A county authorized to levy, increase, or extend a transactions and use tax pursuant to Section 7285.5 of the Revenue and Taxation Code may issue bonds pursuant to this chapter, and for the purposes of this chapter shall be deemed an authority.

(2) The authorizations contained in this chapter shall apply to any tax levied, increased, or extended by a county pursuant to Section 7285.5 of the Revenue and Taxation Code on or after January 1, 2002.

(Amended by Stats. 2007, Ch. 504, Sec. 1. Effective October 11, 2007.)



55802

(a) The bonds authorized by the voters pursuant to Section 55800 may be issued at any time by the authority and shall be payable from the proceeds of the tax. The bonds shall be referred to as “limited tax bonds.” The bonds may be secured by a pledge of revenues from the proceeds of the tax, including income from the investment of those proceeds.

(b) The pledge of the retail transactions and use tax revenues for the limited tax bonds authorized under this chapter shall have priority over the use of any of the tax revenues for “pay-as-you-go” financing, or any other purposes except to the extent that that priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55803

Limited tax bonds issued under this chapter may be used only for the following purposes:

(a) To finance the capital outlay expenditures to carry out the purposes of the retail transactions and use tax imposed by the authority.

(b) To pay costs incurred in the issuance of the limited tax bonds.

(c) To fund a reserve fund for the limited tax bonds.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55804

Limited tax bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by a two-thirds vote of the governing board of the authority, provided voter approval authorizing the issuance of bonds by the authority has been obtained by a majority vote, except as provided in paragraph (2) of subdivision (a) of Section 55800. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55805

(a) A resolution providing for the issuance of bonds pursuant to this chapter shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to, or connected with, the accomplishment of those purposes, including without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated costs of accomplishing those purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds proposed to be issued shall run before maturity, which shall not be beyond the date of termination of the imposition of the retail transactions and use tax.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum rate allowed by Section 53531, payable at intervals determined by the authority.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when all, or any part, of the principal becomes due and payable.

(b) The resolution may also contain any other matters authorized by this chapter or any other law.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55806

The authority may provide for the limited tax bonds to bear a variable or fixed interest rate, for the manner and intervals in which the rate shall vary, and for the dates on which the interest shall be payable.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55807

(a) In the resolution authorizing the issuance of the bonds, the authority may also provide for the call and redemption of the bonds prior to maturity at the times and prices and upon other terms as specified.

(b) Notwithstanding the provisions of subdivision (a), no bond is subject to call or redemption prior to maturity, unless it contains a recital to that effect or unless a statement to that effect is printed therein.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55808

The principal of, and interest on, the bonds, shall be payable in lawful money of the United States at the office of the treasurer or auditor-controller of the authority, or at other places as may be designated, or at both the office and other places at the option of the holders of the bonds.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55809

(a) The bonds, or each series thereof, shall be signed by the chairperson or vice chairperson of the governing board of the authority or the treasurer or auditor-controller of the authority, and the official seal, if any, of the authority shall be attached.

(b) The interest coupons, if any, of the bonds shall be signed by the treasurer or auditor-controller of the authority. All of the signatures and the seal may be printed, lithographed, photocopied, or mechanically reproduced. However, the bonds shall not be valid or become obligatory for any purpose until manually signed by an authenticating agent or trustee duly appointed by the authority or its authorized designee.

(c) If any officer whose signature appears on the bonds or coupons ceases to be that officer before the delivery of the bonds, the officer’s signature is as effective as if the officer had remained in office.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55810

The bonds may be sold as the authority determines by resolution, and the bonds may be sold at a price above or below par, whether by negotiated or public sale.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55811

Delivery of any bonds issued pursuant to this chapter may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55812

All accrued interest and premiums received on the sale of the bonds shall be placed in the fund to be used for the payment of the principal of, and interest on, the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury of the authority or deposited with a bond trustee and applied to secure the bonds or for the purposes for which the debt was incurred. However, when the purposes have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest or redemption premium on, the bonds or (b) placed in a fund to be used for the purchase of the outstanding bonds in the open market at prices and in the manner, either at public or private sale or otherwise, as determined by the authority. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55813

(a) The authority may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the authority upon the terms, at the times and in the manner which it determines.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending that application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on the date as may be determined by the authority.

(c) Pending that use, the escrowed proceeds may be invested and reinvested by the authority or its trustee in obligations of, or guaranteed by, the United States, or in certificates of deposits or time deposits secured by obligations of, or guaranteed by, the United States, maturing at a time or times appropriate to ensure the prompt payment of principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investment thereof may be returned to the authority for use by it in any lawful manner.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55814

Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(a) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(b) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55815

(a) The authority may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this chapter, but which have not been sold or delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time. However, the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the authority available therefor, including the revenues from the retail transactions and use tax. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the authority in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of the bonds which the authority has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the authority may contain.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55816

Any limited tax bonds issued pursuant to this chapter are a legal investment for all trust funds, for the funds of insurance companies, commercial and savings banks, and trust companies, and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or other districts within the state, that money or funds may be invested in the bonds issued pursuant to this chapter. Whenever bonds of cities, cities and counties, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the bonds issued pursuant to this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55817

Notwithstanding any other provision of law:

(a) The authority and its revenues are exempt from all taxes on, or measured by, income.

(b) Bonds issued by the authority are exempt from all property taxation, and the interest on the bonds is exempt from all taxes on income.

(c) All property owned by the agency is exempt from property taxes, assessments, and other public charges secured by liens.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55818

(a) Bonds issued pursuant to this chapter do not constitute a debt or liability of the state or of any other public agency, other than the authority issuing the bonds, or a pledge of the faith and credit of the state or of any other public agency, other than the issuing authority, but shall be payable solely from the funds provided therefor. All of the bonds shall contain on the face thereof a statement to the following effect:

“Neither the faith and credit nor the taxing power of the State of California or any public agency, other than the (name of the issuing authority), is pledged to the payment of the principal of or interest on this bond.”

(b) The issuance of bonds pursuant to this chapter does not in any manner obligate the state or any other public agency thereof to levy, or to pledge, any form of taxation therefor or to make any appropriation for their payment.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55819

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure within six months from the date of the election at which the ordinance is approved or, in the case of any ordinance approved prior to the effective date of this section, six months from the effective date of this section. Otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance and the retail transactions and use tax provided for therein, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55820

The authority has no power to impose any tax other than the transactions and use tax imposed upon approval of the voters in accordance with this chapter.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)



55821

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1991, Ch. 384, Sec. 1. Effective September 9, 1991.)












DIVISION 3 - CORTESE-KNOX-HERTZBERG LOCAL GOVERNMENT REORGANIZATION ACT OF 2000

PART 1 - GENERAL

CHAPTER 1 - Legislative Findings and Declarations

56000

This division shall be known and may be cited as the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000.

(Amended by Stats. 2000, Ch. 761, Sec. 3.5. Effective January 1, 2001.)



56001

The Legislature finds and declares that it is the policy of the state to encourage orderly growth and development which are essential to the social, fiscal, and economic well-being of the state. The Legislature recognizes that the logical formation and determination of local agency boundaries is an important factor in promoting orderly development and in balancing that development with sometimes competing state interests of discouraging urban sprawl, preserving open-space and prime agricultural lands, and efficiently extending government services. The Legislature also recognizes that providing housing for persons and families of all incomes is an important factor in promoting orderly development. Therefore, the Legislature further finds and declares that this policy should be effected by the logical formation and modification of the boundaries of local agencies, with a preference granted to accommodating additional growth within, or through the expansion of, the boundaries of those local agencies which can best accommodate and provide necessary governmental services and housing for persons and families of all incomes in the most efficient manner feasible.

The Legislature recognizes that urban population densities and intensive residential, commercial, and industrial development necessitate a broad spectrum and high level of community services and controls. The Legislature also recognizes that when areas become urbanized to the extent that they need the full range of community services, priorities are required to be established regarding the type and levels of services that the residents of an urban community need and desire; that community service priorities be established by weighing the total community service needs against the total financial resources available for securing community services; and that those community service priorities are required to reflect local circumstances, conditions, and limited financial resources. The Legislature finds and declares that a single multipurpose governmental agency is accountable for community service needs and financial resources and, therefore, may be the best mechanism for establishing community service priorities especially in urban areas. Nonetheless, the Legislature recognizes the critical role of many limited purpose agencies, especially in rural communities. The Legislature also finds that, whether governmental services are proposed to be provided by a single-purpose agency, several agencies, or a multipurpose agency, responsibility should be given to the agency or agencies that can best provide government services.

(Amended by Stats. 2000, Ch. 761, Sec. 4. Effective January 1, 2001.)






CHAPTER 2 - Definitions

56010

Unless the provision or context otherwise requires, the definitions contained in this chapter govern the construction of this division. The definition of a word applies to any of that word’s variants.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56011

“Affected city” means any city that contains or would contain, or whose sphere of influence contains or would contain, territory for which a change of organization is proposed or ordered, either singularly or as part of a reorganization.

(Amended by Stats. 2011, Ch. 300, Sec. 1. Effective January 1, 2012.)



56012

“Affected county” means any county that contains, or would contain, any territory for which a change of organization is proposed or ordered either singularly or as part of a reorganization or that contains all or any part of a district for which a change of organization or reorganization is proposed with respect to territory outside that county.

(Amended by Stats. 2011, Ch. 300, Sec. 2. Effective January 1, 2012.)



56013

“Affected district” means any special district, as defined by Section 56036, that contains or would contain, or whose sphere of influence contains or would contain, any territory for which a change of organization is proposed or ordered either singularly or as part of a reorganization.

(Amended by Stats. 2011, Ch. 300, Sec. 3. Effective January 1, 2012.)



56014

“Affected local agency” means any local agency that contains, or would contain, or whose sphere of influence contains or would contain, any territory for which a change of organization is proposed or ordered, either singularly or as part of a reorganization or for which a study is to be reviewed by the commission.

(Amended by Stats. 2011, Ch. 300, Sec. 4. Effective January 1, 2012.)



56015

“Affected territory” means any territory for which a change of organization or reorganization, or sphere of influence change, is proposed or ordered.

(Amended by Stats. 2011, Ch. 300, Sec. 5. Effective January 1, 2012.)



56016

“Agricultural lands” means land currently used for the purpose of producing an agricultural commodity for commercial purposes, land left fallow under a crop rotational program, or land enrolled in an agricultural subsidy or set-aside program.

(Amended by Stats. 1985, Ch. 1599, Sec. 1.7.)



56017

“Annexation” means the inclusion, attachment, or addition of territory to a city or district.

(Amended by Stats. 2011, Ch. 300, Sec. 6. Effective January 1, 2012.)



56017.1

“Applicant” means a local agency or person or persons that submits an application, as defined by Section 56017.2.

(Added by Stats. 2011, Ch. 300, Sec. 7. Effective January 1, 2012.)



56017.2

“Application” means any of the following:

(a) A resolution of application or petition initiating a change of organization or reorganization with supporting documentation as required by the commission or executive officer.

(b) A request for a sphere of influence amendment or update pursuant to Section 56425.

(c) A request by a city or district for commission approval of an extension of services outside the agency’s jurisdictional boundaries pursuant to Section 56133.

(Added by Stats. 2011, Ch. 300, Sec. 8. Effective January 1, 2012.)



56019

“Board of directors” means the legislative body or governing board of a district.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56020

“Board of supervisors” means the legislative body or governing board of a county.

(Amended by Stats. 2011, Ch. 300, Sec. 10. Effective January 1, 2012.)



56020.5

“Certificate of completion” means the document prepared by the executive officer and recorded with the county recorder that confirms the final successful completion of a change of organization or reorganization.

(Amended by Stats. 2011, Ch. 300, Sec. 11. Effective January 1, 2012.)



56020.6

“Certificate of filing” means the document issued by the executive officer that confirms an application for a change of organization or reorganization has met submission requirements and is accepted for filing.

(Added by Stats. 2011, Ch. 300, Sec. 12. Effective January 1, 2012.)



56020.7

“Certificate of termination” or “certificate of termination of proceedings” means the document prepared by the executive officer and retained by the commission that indicates that a proposal for a change of organization or reorganization was terminated because of a majority written protest, rejection by voters in an election, or the expiration of time prior to completion of proceedings pursuant to Section 57001 or a court order.

(Amended by Stats. 2011, Ch. 300, Sec. 13. Effective January 1, 2012.)



56021

“Change of organization” means any of the following:

(a) A city incorporation.

(b) A district formation.

(c) An annexation to a city.

(d) An annexation to a district.

(e) A detachment from a city.

(f) A detachment from a district.

(g) A disincorporation of a city.

(h) A district dissolution.

(i) A consolidation of cities.

(j) A consolidation of special districts.

(k) A merger of a city and a district.

(l) Establishment of a subsidiary district.

(m) The exercise of new or different functions or classes of services, or divestiture of the power to provide particular functions or classes of services, within all or part of the jurisdictional boundaries of a special district as provided in Article 1.5 (commencing with Section 56824.10) of Chapter 5 of Part 3 of this division.

(Amended by Stats. 2011, Ch. 300, Sec. 14. Effective January 1, 2012.)



56023

“City” means any incorporated chartered or general law city, including any city the name of which includes the word “town.”

(Amended by Stats. 2011, Ch. 300, Sec. 15. Effective January 1, 2012.)



56024

“City council” means the legislative body or governing board of a city.

(Amended by Stats. 2011, Ch. 300, Sec. 16. Effective January 1, 2012.)



56025

“City officer” means the mayor or a member of the city council.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56026

“Clerk” means the clerk or secretary of a commission, county, city, or district, or the clerk or secretary of the legislative body of a county, city, or district. Where the office of county clerk is separate from the office of the clerk of the board of supervisors, “clerk” means the clerk of the board of supervisors. Where the office of county clerk is separate from the office of the registrar of voters, “clerk” means the registrar of voters with respect to all duties pertaining to the conduct of elections and the county clerk with respect to all other duties.

(Amended by Stats. 2002, Ch. 548, Sec. 1. Effective January 1, 2003.)



56027

“Commission” means a local agency formation commission.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56028

“Commission proceedings” means proceedings which are taken by a commission pursuant to Part 3 (commencing with Section 56650).

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56029

“Conducting authority” means the commission of the principal county, or the commission’s executive officer when authorized by the commission, when exercising its responsibility to conduct protest proceedings following approval by the commission of a change of organization or reorganization.

(Amended by Stats. 2011, Ch. 300, Sec. 17. Effective January 1, 2012.)



56030

“Consolidation” means the uniting or joining of two or more cities located in the same county into a single new successor city or two or more districts into a single new successor district.

(Amended (as amended by Stats. 2004, Ch. 471, Sec. 1) by Stats. 2007, Ch. 98, Sec. 1. Effective January 1, 2008.)



56031

(a) “Contiguous” means territory adjacent to territory within the local agency.

(b) Territory is not contiguous if the only contiguity is based upon a strip of land more than 300 feet long and less than 200 feet wide at its narrowest width, that width to be exclusive of highways.

(Amended by Stats. 2011, Ch. 300, Sec. 18. Effective January 1, 2012.)



56032

“County officer” means a member of the board of supervisors.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56032.5

“Dependent special district” or “dependent district” includes any special district that has a legislative body that consists, in whole or part, of ex officio members who are officers of a county or another local agency, or who are appointees of those officers, and who are not appointed to fixed terms. “Dependent special district” or “dependent district” does not include any district excluded from the definition of district contained in Sections 56036 and 56036.6.

(Added by Stats. 2011, Ch. 300, Sec. 19. Effective January 1, 2012.)



56033

“Detachment” means the exclusion, deletion, or removal from a city or district of any portion of the territory of that city or district.

(Amended by Stats. 2011, Ch. 300, Sec. 20. Effective January 1, 2012.)



56033.5

“Disadvantaged unincorporated community” means inhabited territory, as defined by Section 56046, or as determined by commission policy, that constitutes all or a portion of a “disadvantaged community” as defined by Section 79505.5 of the Water Code.

(Added by Stats. 2011, Ch. 513, Sec. 3. Effective January 1, 2012.)



56034

“Disincorporation” means the dissolution, extinguishment, or termination of the existence of a city and the cessation of its corporate powers, except for the purpose of winding up the affairs of the city.

(Amended by Stats. 2011, Ch. 300, Sec. 21. Effective January 1, 2012.)



56035

“Dissolution” means the disincorporation, extinguishment, or termination of the existence of a district and the cessation of all its corporate powers, except as the commission may otherwise provide pursuant to Section 56886 or for the purpose of winding up the affairs of the district.

(Amended by Stats. 2011, Ch. 300, Sec. 22. Effective January 1, 2012.)



56036

(a) “District” or “special district” are synonymous and mean an agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries and in areas outside district boundaries when authorized by the commission pursuant to Section 56133.

(b) “District” or “special district” includes a county service area, but excludes all of the following:

(1) The state.

(2) A county.

(3) A city.

(4) A school district or a community college district.

(5) An assessment district or special assessment district.

(6) An improvement district.

(7) A community facilities district formed pursuant to the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5).

(8) A permanent road division formed pursuant to Article 3 (commencing with Section 1160) of Chapter 4 of Division 2 of the Streets and Highways Code.

(9) An air pollution control district or an air quality maintenance district.

(10) A zone of any special district.

(Amended by Stats. 2011, Ch. 300, Sec. 23. Effective January 1, 2012.)



56036.5

(a) For the purposes of Chapter 1 (commencing with Section 57000) to Chapter 7 (commencing with Section 57176), inclusive, of Part 4 or Part 5 (commencing with Section 57300), for each of the following entities proceedings for a change of organization shall be conducted pursuant to the principal act authorizing the establishment of that district:

(1) A unified or union high school library district.

(2) A bridge and highway district.

(3) A joint highway district.

(4) A transit or rapid transit district.

(5) A metropolitan water district.

(6) A separation of grade district.

(b) For other districts, where the principal act provides, the procedures in the principal act shall supersede the procedures set forth in this division.

(Added by Stats. 2011, Ch. 300, Sec. 24. Effective January 1, 2012.)



56036.6

(a) For the purposes of Chapter 1 (commencing with Section 57000) to Chapter 7 (commencing with Section 57176), inclusive, of Part 4 or Part 5 (commencing with Section 57300), none of the following entities is a “district” or “special district” if the commission of the principal county determines, in accordance with Sections 56127 and 56128, that the entity is not a “district” or “special district”:

(1) A flood control district.

(2) A flood control and floodwater conservation district.

(3) A flood control and water conservation district.

(4) A conservation district.

(5) A water conservation district.

(6) A water replenishment district.

(7) The Orange County Water District.

(8) A California water storage district.

(9) A water agency.

(10) A county water authority or a water authority.

(b) If the commission determines that an entity described in this section is not a “district” or “special district,” any proceedings pursuant to Part 4 (commencing with Section 57000) for a change of organization involving the entity shall be conducted pursuant to the principal act authorizing the establishment of that entity.

(Added by Stats. 2011, Ch. 300, Sec. 25. Effective January 1, 2012.)



56037.2

“Divestiture of power” means the termination of the power and authority to provide particular functions or classes of services within all or part of the jurisdictional boundaries of a special district.

(Added by Stats. 2010, Ch. 47, Sec. 1. Effective January 1, 2011.)



56037.5

“Elections official” shall have the same meaning as in Section 320 of the Elections Code.

(Added by Stats. 2000, Ch. 761, Sec. 10. Effective January 1, 2001.)



56038

“Executive officer” means the person appointed by a commission pursuant to Section 56384.

(Amended by Stats. 2011, Ch. 300, Sec. 27. Effective January 1, 2012.)



56038.5

“Feasible” means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, legal, social, and technological factors.

(Added by Stats. 2000, Ch. 761, Sec. 12. Effective January 1, 2001.)



56039

“Formation” means the creation of a district.

(Amended by Stats. 2011, Ch. 300, Sec. 28. Effective January 1, 2012.)



56040

“Function” means any power granted by law to a local agency to provide designated governmental or proprietary services or facilities for the use, benefit, or protection of persons or property.

(Amended by Stats. 2011, Ch. 300, Sec. 29. Effective January 1, 2012.)



56041

“Improvement district” means an area or zone formed for the sole purpose of designating an area which is to bear a special tax or assessment for an improvement benefiting that area.

(Amended by Stats. 2011, Ch. 300, Sec. 30. Effective January 1, 2012.)



56043

“Incorporation” means the creation or establishment of a city. Any area proposed for incorporation as a city shall have at least 500 registered voters residing within the affected territory at the time the proposal is initiated.

(Amended by Stats. 2011, Ch. 300, Sec. 32. Effective January 1, 2012.)



56044

“Independent district” or “independent special district” includes any special district having a legislative body all of whose members are elected by registered voters or landowners within the district, or whose members are appointed to fixed terms, and excludes any special district having a legislative body consisting, in whole or in part, of ex officio members who are officers of a county or another local agency or who are appointees of those officers other than those who are appointed to fixed terms. “Independent special district” does not include any district excluded from the definition of district contained in Sections 56036 and 56036.6.

(Amended by Stats. 2013, Ch. 87, Sec. 1. Effective January 1, 2014.)



56045

“Independent special district officer” means the presiding officer or a member of the legislative body of an independent special district.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56046

“Inhabited territory” means territory within which there reside 12 or more registered voters. The number of registered voters, as determined by the elections officer, shall be established as of the date a certificate of filing is issued by the executive officer. All other territory shall be deemed “uninhabited.”

(Amended by Stats. 2011, Ch. 300, Sec. 34. Effective January 1, 2012.)



56047

“Initiate” or “initiation” means the issuance of a certificate of filing by the executive officer.

(Amended by Stats. 2011, Ch. 300, Sec. 35. Effective January 1, 2012.)



56047.5

“Interested agency” means each local agency which provides facilities or services in the affected territory.

(Amended by Stats. 2011, Ch. 300, Sec. 36. Effective January 1, 2012.)



56047.7

“Joint powers agency” or “joint powers authority” means an agency or entity formed pursuant to the Joint Exercise of Powers Act (Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1) that is formed for the local performance of governmental functions that includes the provision of municipal services.

(Added by Stats. 2014, Ch. 21, Sec. 1. Effective January 1, 2015.)



56048

“Landowner” or “owner of land” means any of the following:

(a) A person or persons shown as the owner of land on the last equalized assessment roll prepared by the county at the time the determination is required to be made pursuant to the requirements of this division. Where that person or persons are no longer the owner, the landowner or owner of land is any person or persons entitled to be shown as the owner of land on the next equalized assessment roll.

(b) Where land is subject to a recorded written agreement of sale, any person shown in the agreement as the purchaser.

(c) Any public agency owning land other than highways, rights-of-way, easements, waterways, or canals.

(Amended by Stats. 2013, Ch. 87, Sec. 2. Effective January 1, 2014.)



56049

“Landowner-voter” means any person entitled to vote in a landowner-voter district, or the legal representative of that person or, in the case of an election, the proxy of that person if authorized by the principal act.

(Amended by Stats. 2011, Ch. 300, Sec. 38. Effective January 1, 2012.)



56050

“Landowner-voter district” means a district whose principal act provides that owners of land within the district are entitled to vote upon the election of district officers, the incurring of bonded indebtedness, or any other district matter.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56050.5

“Latent service or power” means those services, facilities, functions, or powers authorized by the principal act under which the district is formed, but that are not being exercised, as determined by the commission pursuant to subdivision (i) of Section 56425.

(Added by Stats. 2011, Ch. 300, Sec. 39. Effective January 1, 2012.)



56051

“Last equalized assessment roll” means the listing in use by a county, city, or district for the purpose of the annual levy and collection of any taxes or assessments.

This section does not require the use of the supplemental roll prepared pursuant to Chapter 3.5 (commencing with Section 75) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Amended by Stats. 2011, Ch. 300, Sec. 40. Effective January 1, 2012.)



56052

“Legal representative” means an officer of a corporation, partnership, or limited liability company duly authorized to sign for, and on behalf of, the entity. Legal representative also includes a guardian, conservator, executor, administrator, trustee, or other person holding property in a trust capacity under appointment of a court, when authorized by an order of the court.

(Amended by Stats. 2011, Ch. 300, Sec. 41. Effective January 1, 2012.)



56053

“Legislative body” means the governing board of a city, county, or district.

(Amended by Stats. 2011, Ch. 300, Sec. 42. Effective January 1, 2012.)



56054

“Local agency” means a city, county, or district.

(Amended by Stats. 1985, Ch. 1599, Sec. 3.)



56055

“Member district” means any district which is included, in whole or in part, within another district, a metropolitan water district, or any of the entities enumerated in Section 56036.6, all or any part of the first-mentioned district being entitled, under the provisions of the principal act of the second-mentioned district or entity, to receive or be furnished with any governmental or proprietary service or commodity by the second-mentioned district or entity.

(Amended by Stats. 2011, Ch. 300, Sec. 43. Effective January 1, 2012.)



56056

“Merger” means the termination of the existence of a district when the responsibility for the functions, services, assets, and liabilities of that district are assumed by a city as a result of proceedings taken pursuant to this division.

(Amended by Stats. 2011, Ch. 300, Sec. 44. Effective January 1, 2012.)



56057

“Next equalized assessment roll” means the listing to be equalized and used by a city, county, or district for the purpose of the annual levy and collection of any taxes or assessments imposed by the city, county, or district.

(Amended by Stats. 2011, Ch. 300, Sec. 45. Effective January 1, 2012.)



56059

“Open space” means any parcel or area of land or water which is substantially unimproved and devoted to an open-space use, as defined in Section 65560.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56060

“Open-space use” means any use as defined in Section 65560.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56061

“Overlap” or “overlapping territory” means territory which is included within the boundaries of two or more districts or within one or more districts and a city or cities.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56062

“Parent district” means any district, a metropolitan water district, or any of the entities enumerated in Section 56036.6, which includes all or any part of another district, the first-mentioned district or entity being obligated, under the provisions of the principal act of the first-mentioned district or entity, to provide and furnish any governmental or proprietary service or commodity to the second-mentioned district.

(Amended by Stats. 2011, Ch. 300, Sec. 47. Effective January 1, 2012.)



56064

“Prime agricultural land” means an area of land, whether a single parcel or contiguous parcels, that has not been developed for a use other than an agricultural use and that meets any of the following qualifications:

(a) Land that qualifies, if irrigated, for rating as class I or class II in the USDA Natural Resources Conservation Service land use capability classification, whether or not land is actually irrigated, provided that irrigation is feasible.

(b) Land that qualifies for rating 80 through 100 Storie Index Rating.

(c) Land that supports livestock used for the production of food and fiber and that has an annual carrying capacity equivalent to at least one animal unit per acre as defined by the United States Department of Agriculture in the National Range and Pasture Handbook, Revision 1, December 2003.

(d) Land planted with fruit or nut-bearing trees, vines, bushes, or crops that have a nonbearing period of less than five years and that will return during the commercial bearing period on an annual basis from the production of unprocessed agricultural plant production not less than four hundred dollars ($400) per acre.

(e) Land that has returned from the production of unprocessed agricultural plant products an annual gross value of not less than four hundred dollars ($400) per acre for three of the previous five calendar years.

(Amended by Stats. 2007, Ch. 244, Sec. 3. Effective January 1, 2008.)



56065

“Principal act” means, in the case of a district, the law under which the district was formed and, in the case of a city, the general laws or the city charter.

(Amended by Stats. 2011, Ch. 300, Sec. 49. Effective January 1, 2012.)



56066

“Principal county” means the county having the greater portion of the entire assessed value, as shown on the last equalized assessment roll of the county or counties, of all taxable property within a district or districts for which a change of organization or reorganization is proposed.

(Amended by Stats. 2011, Ch. 300, Sec. 50. Effective January 1, 2012.)



56067

“Proceeding,” “proceeding for a change of organization,” or “proceeding for a reorganization” means proceedings taken by the commission for a proposed change of organization or reorganization pursuant to Part 4 (commencing with Section 57000).

(Amended by Stats. 2000, Ch. 761, Sec. 16. Effective January 1, 2001.)



56069

“Proposal” means a desired change of organization or reorganization initiated by a petition or by resolution of application of a legislative body or school district for which a certificate of filing has been issued.

(Amended by Stats. 2011, Ch. 300, Sec. 52. Effective January 1, 2012.)



56069.5

“Protest proceedings” means proceedings taken by a commission, or its executive officer when authorized by the commission, as the conducting authority pursuant to Chapter 1 (commencing with Section 57000), Chapter 2 (commencing with Section 57025), Chapter 3 (commencing with Section 57050), or Chapter 4 (commencing with Section 57075) of Part 4 of this division.

(Added by Stats. 2011, Ch. 300, Sec. 53. Effective January 1, 2012.)



56070

“Public agency” means the state or any state agency, board, or commission, any city, county, city and county, special district, or any agency, board, or commission of the city, county, city and county, special district, joint powers authority, or other political subdivision.

(Amended by Stats. 2011, Ch. 300, Sec. 54. Effective January 1, 2012.)



56071

“Registered voter” means any elector registered under, and pursuant to, the Elections Code.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56072

“Registered-voter district” means a district whose principal act provides that registered voters residing within the district are entitled to vote for the election of district officers, incurring of bonded indebtedness, or any other district matter.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56073

“Reorganization” means two or more changes of organization contained within a single proposal.

(Amended by Stats. 2011, Ch. 300, Sec. 55. Effective January 1, 2012.)



56073.1

“Resolution of application” means the document adopted by a local agency or school district initiating a change of organization or reorganization pursuant to Section 56654.

(Added by Stats. 2011, Ch. 300, Sec. 56. Effective January 1, 2012.)



56074

“Service” means a specific governmental activity established within, and as a part of, a general function of the special district, as provided by regulations adopted by the commission pursuant to Chapter 5 (commencing with Section 56821) of Part 3.

(Amended by Stats. 2011, Ch. 300, Sec. 57. Effective January 1, 2012.)



56075

“Special assessment district” or “assessment district” means an area fixed, established, and formed by a city, county, district, or the state, pursuant to general law, special act, or charter, that is specially benefited by, and assessed, or to be assessed, to pay the costs and expenses of, acquiring any lands or rights-of-way, acquiring or constructing any public improvements, maintaining or operating any public improvement, or lighting any public street, highway, or place.

(Amended by Stats. 2011, Ch. 300, Sec. 58. Effective January 1, 2012.)



56075.5

“Special reorganization” means a reorganization that includes the detachment of territory from a city or city and county and the incorporation of that entire detached territory as a city.

(Added by Stats. 1997, Ch. 911, Sec. 1. Effective January 1, 1998.)



56076

“Sphere of influence” means a plan for the probable physical boundaries and service area of a local agency, as determined by the commission.

(Amended by Stats. 1993, Ch. 1307, Sec. 1. Effective January 1, 1994.)



56077

“Subject agency” means each district or city for which a change of organization or reorganization is proposed or provided in a plan of reorganization.

(Amended by Stats. 2004, Ch. 355, Sec. 3. Effective January 1, 2005.)



56078

“Subsidiary district” means a district in which a city council is designated as, and empowered to act as, the ex officio board of directors of the district.

(Amended by Stats. 2011, Ch. 300, Sec. 59. Effective January 1, 2012.)



56080

“Urban service area” means developed, undeveloped, or agricultural land, either incorporated or unincorporated, within the sphere of influence of a city, which is served by urban facilities, utilities, and services or which are proposed to be served by urban facilities, utilities, and services during the first five years of an adopted capital improvement program of the city if the city adopts that type of program for those facilities, utilities, and services. The boundary around an urban area shall be called the “urban service area boundary” and shall be developed in cooperation with a city and adopted by a commission pursuant to policies adopted by the commission in accordance with Sections 56300, 56301, and 56425.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56081

“Voter” means a landowner-voter or a registered voter.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)






CHAPTER 3 - Introductory and General Provisions

56100

(a) Except as otherwise provided in Section 56036.5 and subdivision (b) of Section 56036.6, this division provides the sole and exclusive authority and procedure for the initiation, conduct, and completion of changes of organization and reorganization for cities and districts. All changes of organization and reorganizations shall be initiated, conducted, and completed in accordance with, and as provided in, this division.

(b) Notwithstanding any other law, proceedings for the formation of a district shall be conducted as authorized by the principal act of the district proposed to be formed, except that the commission shall serve as the conducting authority and the procedural requirements of this division shall apply and shall prevail in the event of conflict with the procedural requirements of the principal act of the district. In the event of such a conflict, the commission shall specify the procedural requirements that apply, consistent with the requirements of this section.

(Amended by Stats. 2014, Ch. 112, Sec. 1. Effective January 1, 2015.)



56100.1

(a) Contributions and expenditures for political purposes related to a proposal or proceeding shall be disclosed and reported pursuant to Article 2.5 (commencing with Section 84250) of Chapter 4 of the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)).

(b) A commission may require, through the adoption of written policies and procedures, additional disclosure of contributions in support of or opposition to a proposal, which shall be made either to the commission’s executive officer, in which case it shall be posted on the commission’s Internet Web site, if applicable, or to the board of supervisors of the county in which the commission is located, which may designate a county officer to receive the disclosure. Disclosure pursuant to a requirement under the authority provided in this section shall be in addition to any disclosure otherwise required by Section 56700.1, 57009, or local ordinance.

(Amended by Stats. 2009, Ch. 113, Sec. 1. Effective January 1, 2010.)



56102

For the purpose of any action to determine or contest the validity of any change of organization or reorganization, the change of organization or reorganization shall be deemed to be completed and in existence upon the date of execution of the certificate of completion.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56103

An action to determine the validity of any change of organization, reorganization, or sphere of influence determination completed pursuant to this division shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2002, Ch. 548, Sec. 5. Effective January 1, 2003.)



56103.5

Any action brought in the superior court relating to this division may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030) of Division 1 of Title 7.

(Added by Stats. 2010, Ch. 699, Sec. 18. Effective January 1, 2011.)



56104

If any provision of this division or the application of any provision of this division in any circumstance or to any person, city, county, district, the state, or any agency or subdivision of the state is held invalid, that invalidity shall not affect other provisions or applications of this division which can be given effect without the invalid provision or application of the invalid provision, and to this end the provisions of this division are severable.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56105

Any protest or objection pertaining to the regularity or sufficiency of any proceedings or commission proceedings shall be in writing, clearly specify the defect, error, irregularity, or omission to which protest or objection is made and shall be filed within the time and in the manner provided by this division. Any protest or objection pertaining to any of these matters which is not so made and filed is deemed voluntarily waived.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56106

Any provisions in this division governing the time within which an official or the commission is to act shall in all instances, except for notice requirements and the requirements of subdivision (h) of Section 56658 and subdivision (b) of Section 56895, be deemed directory, rather than mandatory.

(Amended by Stats. 2014, Ch. 112, Sec. 3. Effective January 1, 2015.)



56107

(a) This division shall be liberally construed to effectuate its purposes. No change of organization or reorganization ordered under this division and no resolution adopted by the commission making determinations upon a proposal shall be invalidated because of any defect, error, irregularity, or omission in any act, determination, or procedure which does not adversely and substantially affect the rights of any person, city, county, district, the state, or any agency or subdivision of the state.

(b) All determinations made by a commission under, and pursuant to, this division shall be final and conclusive in the absence of fraud or prejudicial abuse of discretion.

(c) In any action or proceeding to attack, review, set aside, void, or annul a determination by a commission on grounds of noncompliance with this division, any inquiry shall extend only to whether there was fraud or a prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the court finds that the determination or decision is not supported by substantial evidence in light of the whole record.

(Amended by Stats. 2000, Ch. 761, Sec. 24. Effective January 1, 2001.)



56116

The Legislature declares that the doctrine of automatic merger of a district with a city or the merger by operation of law of a district with a city has no further force or effect. The existence of a district shall not be extinguished or terminated as a result of the entire territory of that district being heretofore or hereafter included within a city unless that district is merged with the city as a result of proceedings taken pursuant to this division.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56117

A district may be either merged with, or established as, a subsidiary district of a city in the manner provided in this division.

A mutual service agreement between a city and a district may provide that the city shall not, while that agreement is in effect, or during any portion of the agreement’s effective duration as the city and the district may stipulate in the agreement, initiate a proposal to establish the district as a subsidiary district of the city.

(Amended by Stats. 2011, Ch. 300, Sec. 62. Effective January 1, 2012.)



56118

Except for a proposal for the merger of a then existing subsidiary district, any proposal for a merger or establishment of a subsidiary district authorized by this division shall contain a request in the alternative, requesting either a merger or the establishment of a subsidiary district, as may be determined during the course of the proceedings. Any proposal requesting only merger shall be deemed to also include a request for the establishment of a subsidiary district and any proposal requesting only the establishment of a subsidiary district shall be deemed to also include a request for merger.

(Amended by Stats. 1986, Ch. 1019, Sec. 17.)



56119

It is not necessary for the principal act of any district to adopt or incorporate this division by reference and any change of organization or reorganization provided for by this division may be made by, or with respect to, any district. Except as otherwise provided in this division, in any change of organization or reorganization the principal act shall govern as to any provisions in the principal act pertaining to boundaries, to contiguity or noncontiguity of territory, to the incorporated or unincorporated status of territory, and to the overlapping of territory of a district with the territory of another district or city. Unless otherwise provided by the principal act, any territory annexed to a district shall be contiguous to the district and shall not be a part of another district formed under the same principal act without the consent of the other district.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56120

Where the principal act of any parent district provides that the boundaries of the parent district shall be automatically changed in the event of a change in the boundaries of a member district, or that the boundaries of the parent district may be concurrently changed with a change in the boundaries of a member district, the boundaries of the parent district shall be deemed to be automatically, or may be concurrently, changed as the case may be, when proceedings are in accordance with the provisions of the principal acts of any parent district, upon completion of a change of organization or a reorganization changing the boundaries of the member district. The commission of the principal county of the member district shall have exclusive jurisdiction over such a change in boundaries of the member district and also of any parent district subject to this division.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56121

No change of organization or reorganization, or any term or condition of a change of organization or reorganization, shall impair the rights of any bondholder or other creditor of any county, city, or district. Nor shall any change of organization or reorganization, or any term or condition of a change of organization or reorganization, impair the contract rights, or contracts entered into by a public entity created by a joint exercise of powers agreement established pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code. Notwithstanding any provision of this division, or of any change of organization or reorganization, or any term or condition of a change of organization or reorganization, each and every bondholder or other creditor may enforce all of his or her rights in the same manner, and to the same extent, as if the change of organization, reorganization, term, or condition had not been made. Those rights may also be enforced against agencies, and their respective officers, as follows:

(a) Annexation or detachment: against the city or district to, or from, which territory is annexed or detached.

(b) Incorporation: against the newly incorporated city.

(c) Formation: against the newly formed district.

(d) Disincorporation: against the successor county receiving distribution of the remaining assets of the disincorporated city.

(e) Dissolution: against the local agency receiving distribution of all or any part of the remaining assets of a dissolved district.

(f) Consolidation: against the consolidated successor city or district.

(g) Reorganization: against the affected city or district, successor county or newly incorporated city or newly formed district, as the case may be, for any of the above enumerated changes of organization or city incorporations which may be included in the particular reorganization.

(Amended by Stats. 1988, Ch. 1172, Sec. 3.)



56122

Section 56886 and any term and condition provided by, or made pursuant to, that section shall be enforceable by, between, among, and against any public agency or agencies designated in the term and condition, but shall not constitute, or be given effect as, a limitation upon the power of any bondholder or other creditor to enforce his or her rights, particularly any rights provided for by Part 5 (commencing with Section 57300), as if Section 56886 had not been enacted or the term and condition had not been made or provided pursuant to that section.

(Amended by Stats. 2000, Ch. 761, Sec. 42. Effective January 1, 2001.)



56123

Except as otherwise provided in Section 56124, if a proposed change of organization or a reorganization applies to two or more affected counties, for the purpose of this division, exclusive jurisdiction shall be vested in the commission of the principal county. Any notices, proceedings, orders, or any other acts authorized or required to be given, taken, or made by the commission, board of supervisors, clerk of a county, or any other county official, shall be given, taken, or made by the persons holding those offices in the principal county. The commission of the principal county shall provide notice to the legislative body and the executive officer of all affected agencies of any proceedings, actions, or reports on the proposed change of organization or reorganization. Any officer of a county other than the principal county shall cooperate with the commission of the principal county and shall furnish the commission of the principal county with any certificates, records, or certified copies of records as may be necessary to enable the commission of the principal county to comply with this division.

(Amended by Stats. 2001, Ch. 388, Sec. 3. Effective January 1, 2002.)



56124

If a proposed change of organization or a reorganization applies to two or more affected counties, for purposes of this division, exclusive jurisdiction may be vested in the commission of an affected county other than the commission of the principal county if all of the following occur:

(a) The commission of the principal county approves of having exclusive jurisdiction vested in another affected county.

(b) The commission of the principal county designates the affected county which shall assume exclusive jurisdiction.

(c) The commission of the affected county so designated agrees to assume exclusive jurisdiction.

If exclusive jurisdiction is vested in the commission of an affected county other than the principal county pursuant to this section, any notices, proceedings, orders, or any other acts authorized or required to be given, taken, or made by the commission, board of supervisors, clerk of a county, or any other officer of a county, shall be given, taken, or made by the persons holding those offices in the affected county. Any officer of a county other than the affected county shall cooperate with the commission of the affected county and shall furnish the commission of the affected county with any certificates, records, or certified copies of records as may be necessary to enable the commission of the affected county to comply with this division.

(Amended by Stats. 2000, Ch. 761, Sec. 44. Effective January 1, 2001.)



56125

If any reorganization provides for the formation of any new district or districts, the district or districts shall be deemed to have been formed upon compliance with the procedure and provisions of this division relating to reorganization. If the terms and conditions of any change of organization or reorganization provide for the formation of an improvement district or for the annexation of territory to, or detachment of territory from, an existing improvement district, that formation, annexation, or detachment shall be deemed to have been completed upon compliance with the procedure and provisions of this division relating to a change of organization or a reorganization. In any proceeding for a change of organization or a reorganization providing for territory to be formed into, or annexed to, or detached from, an improvement district, the clerk of the county or of the district, as the case may be, shall give mailed notice of hearing on the proposed change of organization or reorganization to all landowners owning land within the territory. No further or separate proceedings need be taken for the formation of any improvement district or for the annexation of territory to, or detachment of territory from, the existing improvement district. To that extent only, this division shall govern and provide the exclusive procedure for the formation of any such improvement district or for the annexation of territory to, or detachment of territory from, an existing improvement district and the provisions of the principal act relating to the formation of an improvement district or for the annexation of territory to, or detachment of territory from, an existing improvement district shall have no application.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56126

Upon request by the executive officer or the clerk of any county or district, the assessor of any city, county, or district shall furnish estimated assessed valuations, determined by the same methods and valuations used in preparing the last equalized assessment roll, in both of the following cases:

(a) Where real property is owned by a public agency and no assessed value for that real property is shown on the roll.

(b) Where a single assessment parcel shown on the last equalized assessment roll either:

(1) Has been split into two or more parcels by reason of the sale or conveyance of any portion of the original assessment parcel.

(2) Overlaps two or more counties, cities, districts, or election precincts, or any combination of those entities or precincts.

Any of these estimates shall be conclusively presumed to be assessed values for the purpose of this division, but shall be given no force or effect for other purposes.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56127

If the legislative body of any of the districts, agencies, or authorities enumerated in subdivision (a) of Section 56036.6 desires a determination by the commission that the district, agency, or authority is not a district or a special district, for purposes of Part 4 (commencing with Section 57000) or Part 5 (commencing with Section 57300), the legislative body, prior to the adoption of any ordinance, resolution, or order proposing, declaring an intention, or initiating proceedings to make a change of organization, shall make application to the commission of the principal county describing the proposed change of organization and requesting that determination. If a proposal is initiated by other than the legislative body of a district or special district, the district or special district may, within 10 days of notification by the commission of the initiation of the proposal, request a determination by the commission that it is not a district or special district for purposes of Part 4 (commencing with Section 57000) or Part 5 (commencing with Section 57300). That application shall be filed with the executive officer and shall be presented to the commission not later than its next regular meeting. The executive officer shall give the legislative body filing the application mailed notice of the time and place at which the application shall be presented to the commission. No other notice is required to be given. However, the commission may, prior to making its findings and determinations, order the executive officer to give notice of the filing and presentation of the application by publication or by mailing to other affected counties, cities, and districts, or by both publication and mailing.

(Amended by Stats. 2011, Ch. 300, Sec. 63. Effective January 1, 2012.)



56128

(a) Upon presentation of any application filed pursuant to Section 56127, the commission shall determine that the applicant district, agency, or authority is not a district or special district for purposes of Part 4 (commencing with Section 57000) or Part 5 (commencing with Section 57300), if the commission finds that the applicant is not engaged in any of the following:

(1) The distribution and sale for any purpose, other than for the purpose of resale, of water or of gas or electricity for light, heat, or power.

(2) Furnishing sanitary sewer service or garbage and refuse collection service to the ultimate users, as defined in subdivision (b), of those services.

(3) Providing fire or police protection.

(4) The acquisition, construction, maintenance, lighting, or operation of streets and highways, street and highway improvements, or park and recreation facilities, except as an incident to the exercise of other lawful powers of the applicant.

(b) “Ultimate user” means any user or consumer other than the state, the United States, a city, a county, or a district, or any agency, department, or office of any of those entities or a public utility.

If the commission determines that any applicant district, agency, or authority enumerated in subdivision (a) of Section 56036.6 is not a district or special district, for purposes of Part 4 (commencing with Section 57000) or Part 5 (commencing with Section 57300), then those provisions shall not apply to the change of organization or reorganization described in the application and proceedings for the change of organization or reorganization shall be taken under and pursuant to the principal act. If no application is made to the commission, or if the commission in passing upon an application does not determine that the applicant is not a district or special district for the purposes of Part 4 (commencing with Section 57000) or Part 5 (commencing with Section 57300), then this division shall provide the sole and exclusive authority for the initiation, conduct, and completion for a change of organization or reorganization by that district, agency, or authority and, to the extent of any inconsistency between this division and the principal act of the applicant, this division shall control.

(Amended by Stats. 2011, Ch. 300, Sec. 64. Effective January 1, 2012.)



56129

(a) If a public utility has been granted a certificate of public convenience and necessity authorizing and requiring it to furnish gas or electric service within a certain service area and, as a result of a change of organization or a reorganization, territory consisting of all, or any part, of that service area becomes a part of, or is formed into, a district authorized by its principal act to furnish gas or electric service, the district shall not furnish that service within the territory except upon approval by both of the following:

(1) The commission after receipt and consideration of the report of the Public Utilities Commission made as provided in Section 56131.

(2) The voters within the territory, given at an election as provided in Section 56130.

(b) If both of those approvals are given, upon assumption of service by the district the public utility may at any time thereafter withdraw service within the territory, unless otherwise ordered by the Public Utilities Commission.

(c) “Gas or electric service,” as used in this section and in Sections 56130, 56131, and 56875, means the distribution and sale for any purpose, other than for the purpose of resale, of gas or electricity for light, heat, or power.

(Amended by Stats. 2000, Ch. 761, Sec. 45. Effective January 1, 2001.)



56130

Voter approval within the territory, as required by Section 56129, shall be given at an election. The question submitted at the election shall identify the district, designate the kind of service to be furnished, identify the territory within which the service is proposed to be furnished, and state the name of the public utility presently authorized to furnish the gas or electric service within the territory.

The district shall not furnish the gas or electric service, as defined in subdivision (c) of Section 56129, within the territory unless the question of furnishing the gas or electric service has been submitted to the voters at an election called, held, and conducted within the territory and a majority of the votes cast upon the question are in favor of the service. The board of supervisors or the legislative body of the conducting district may submit the question at the election called upon the question of confirmation of an order of change of organization or reorganization, or the board of directors of the district may submit the question of the gas or electric service at a special election called after completion of the proceedings for a change of organization or a reorganization. The question of the service shall be submitted as a separate proposition at any election within the territory and shall be voted upon only by qualified voters within the territory. If the question is defeated at the election, for one year thereafter no petition requesting the gas or electric service may be filed and no new election called upon the question.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56131

The executive officer shall file with the Public Utilities Commission a certified copy of any proposal for a change of organization or a reorganization which provides, as a part of the change of organization or reorganization, that gas or electric service, as defined in subdivision (c) of Section 56129, be furnished by a district within any of the territory affected by the change of organization or reorganization. The certified copy need not contain any signatures if the proposal is by petition. After that change of organization or reorganization has been ordered, the clerk of the district shall file with the Public Utilities Commission a certified copy of any ordinance, resolution, or order made by the board of directors of a district proposing to furnish gas or electric service, as defined in subdivision (c) of Section 56129, within the territory.

After that filing, the Public Utilities Commission shall cause an investigation to be made and may conduct any hearings in connection with the proposal. Upon completion of the investigation and not later than 90 days after the date of the filing, the Public Utilities Commission shall make a report to the commission stating whether, in the opinion of the Public Utilities Commission, the proposed service by the district within the territory will substantially impair the ability of the public utility to provide adequate service at reasonable rates within the remainder of the service area of the public utility.

The secretary of the Public Utilities Commission shall immediately file a certified copy of that report with the executive officer.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56131.5

Upon the filing of an application for the formation of, annexation to, consolidation of, or dissolution of a local hospital district created pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code or of an application for a reorganization including any of those changes of organization or the initiation by the commission of any of those changes of organization or any reorganization including any of those changes of organization, the commission shall notify all state agencies that have oversight or regulatory responsibility over, or a contractual relationship with, the local hospital district that is the subject of the proposed change of organization or reorganization, of its receipt of the application or the initiation by the commission of the proposed change of organization or reorganization and the proposal, including, but not limited to, the following:

(a) The State Department of Health Services, including, but not limited to, Licensing and Certification and the Medi-Cal Division.

(b) The Office of Statewide Health Planning and Development, including, but not limited to, the Cal-Mortgage Loan Insurance Division.

(c) The California Health Facilities Financing Authority.

(d) The California Medical Assistance Commission.

A state agency shall have 60 days from the date of receipt of notification by the commission to comment on the proposal. The commission shall consider all comments received from any state agency in making its decision.

(Added by Stats. 1994, Ch. 1152, Sec. 4. Effective January 1, 1995.)



56131.7

Upon the filing of an application for the formation of, consolidation of, or dissolution of a recreation and park district formed pursuant to the Recreation and Park District Law, Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code, or of an application for a reorganization that includes any of those changes of organization, or the initiation by the commission of any of those changes or organization or any reorganization that includes any of those changes of organization, the executive officer shall notify the Director of the State Department of Parks and Recreation. The director shall have 60 days from the date of receipt of notification by the executive officer to comment on the proposal. The commission shall consider all comments received from the director in making its decision.

(Added by Stats. 2001, Ch. 15, Sec. 1. Effective January 1, 2002.)



56133

(a) A city or district may provide new or extended services by contract or agreement outside its jurisdictional boundaries only if it first requests and receives written approval from the commission in the affected county.

(b) The commission may authorize a city or district to provide new or extended services outside its jurisdictional boundaries but within its sphere of influence in anticipation of a later change of organization.

(c) The commission may authorize a city or district to provide new or extended services outside its jurisdictional boundaries and outside its sphere of influence to respond to an existing or impending threat to the public health or safety of the residents of the affected territory if both of the following requirements are met:

(1) The entity applying for the contract approval has provided the commission with documentation of a threat to the health and safety of the public or the affected residents.

(2) The commission has notified any alternate service provider, including any water corporation as defined in Section 241 of the Public Utilities Code, or sewer system corporation as defined in Section 230.6 of the Public Utilities Code, that has filed a map and a statement of its service capabilities with the commission.

(d) The executive officer, within 30 days of receipt of a request for approval by a city or district of a contract to extend services outside its jurisdictional boundary, shall determine whether the request is complete and acceptable for filing or whether the request is incomplete. If a request is determined not to be complete, the executive officer shall immediately transmit that determination to the requester, specifying those parts of the request that are incomplete and the manner in which they can be made complete. When the request is deemed complete, the executive officer shall place the request on the agenda of the next commission meeting for which adequate notice can be given but not more than 90 days from the date that the request is deemed complete, unless the commission has delegated approval of those requests to the executive officer. The commission or executive officer shall approve, disapprove, or approve with conditions the contract for extended services. If the contract is disapproved or approved with conditions, the applicant may request reconsideration, citing the reasons for reconsideration.

(e) This section does not apply to contracts or agreements solely involving two or more public agencies where the public service to be provided is an alternative to, or substitute for, public services already being provided by an existing public service provider and where the level of service to be provided is consistent with the level of service contemplated by the existing service provider. This section does not apply to contracts for the transfer of nonpotable or nontreated water. This section does not apply to contracts or agreements solely involving the provision of surplus water to agricultural lands and facilities, including, but not limited to, incidental residential structures, for projects that serve conservation purposes or that directly support agricultural industries. However, prior to extending surplus water service to any project that will support or induce development, the city or district shall first request and receive written approval from the commission in the affected county. This section does not apply to an extended service that a city or district was providing on or before January 1, 2001. This section does not apply to a local publicly owned electric utility, as defined by Section 9604 of the Public Utilities Code, providing electric services that do not involve the acquisition, construction, or installation of electric distribution facilities by the local publicly owned electric utility, outside of the utility’s jurisdictional boundaries.

(Amended by Stats. 2002, Ch. 548, Sec. 6. Effective January 1, 2003.)






CHAPTER 4 - Notice

56150

Unless the provision or context otherwise requires, whenever this division requires notice to be published, posted, or mailed, the notice shall be published, posted, or mailed as provided in this chapter. Unless the provision or context otherwise requires, whenever this division requires notice to be given that notice shall also be given in electronic format on a website provided by the commission, to the extent that the commission maintains a website.

(Amended by Stats. 2000, Ch. 761, Sec. 48. Effective January 1, 2001.)



56151

Notice authorized or required to be given by publication, posting, or mailing shall be given by the clerk or executive officer and shall contain all matters required by any particular provision of this division. If any ordinance, resolution, or order of any legislative body or the commission gives notice and contains all matters required to be contained in any notice, the clerk or executive officer may cause a copy of that ordinance, resolution, or order to be published, posted, or mailed, in which case no other notice need be given by the clerk or executive officer.

(Amended by Stats. 1986, Ch. 1019, Sec. 18.)



56152

Whenever any notice is required to be given and the duty of giving that notice is not specifically enjoined upon some officer, agency, or person, the clerk or executive officer, as the case may be, shall give notice or cause that notice to be given.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56153

Notice required to be published shall be published pursuant to Section 6061 in one or more newspapers of general circulation within each affected county, affected city, or affected district. If any newspaper is a newspaper of general circulation in two or more affected cities or affected districts, publication in that newspaper shall be sufficient publication for all those affected cities or affected districts. If there are two or more affected counties, publication shall be made in at least one newspaper of general circulation in each of the affected counties.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56154

If the published notice is a notice of a hearing, publication of the notice shall be commenced at least 21 days prior to the date specified in the notice for the hearing.

(Amended by Stats. 2000, Ch. 761, Sec. 50. Effective January 1, 2001.)



56155

Except as otherwise provided in this division, mailed notice shall be sent first class and deposited, postage prepaid, in the United States mails and shall be deemed to have been given when so deposited.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56156

If the mailed notice is notice of a hearing, the notice shall be mailed at least 21 days prior to the date specified in the notice for hearing.

(Amended by Stats. 2000, Ch. 761, Sec. 51. Effective January 1, 2001.)



56157

When mailed notice is required to be given to:

(a) A county, city, or district, it shall be addressed to the clerk of the county, city, or district.

(b) A commission, it shall be addressed to the executive officer.

(c) Proponents, it shall be addressed to the persons so designated in the petition at the address specified in the petition.

(d) Landowners, it shall be addressed to each person to whom land is assessed, as shown upon the most recent assessment roll being prepared by the county at the time the proponent adopts a resolution of application pursuant to Section 56654 or files a notice of intention to circulate a petition with the executive officer pursuant to subdivision (a) of Section 56700.4, at the address shown upon the assessment roll and to all landowners within 300 feet of the exterior boundary of the property that is the subject of the hearing at least 21 days prior to the hearing. This requirement may be waived if proof satisfactory to the commission is presented that shows that individual notices to landowners have already been provided by the initiating agency. Notice also shall be either posted or published in accordance with Section 56153 in a newspaper of general circulation that is circulated within the affected territory 21 days prior to the hearing.

(e) Persons requesting special notice, it shall be addressed to each person who has filed a written request for special notice with the executive officer or clerk at the mailing address specified in the request.

(f) To all registered voters within the affected territory, to the address as shown on the most recent index of affidavits prepared by the county elections official at the time the proponent adopts a resolution of application pursuant to Section 56654 or files a notice of intention to circulate a petition with the executive officer pursuant to subdivision (a) of Section 56700.4 and to all registered voters within 300 feet of the exterior boundary of the property that is the subject of the hearing at least 21 days prior to the hearing. This requirement may be waived if proof satisfactory to the commission is presented that shows that individual notices to registered voters have already been provided by the initiating agency. Notice shall also either be posted or published in accordance with Section 56153 in a newspaper of general circulation that is circulated within the affected territory 21 days prior to the hearing.

(g) Pursuant to subdivisions (d) and (f), if a landowner or landowners and registered voter or voters are the same individual or individuals, only one notice is required to be mailed.

(h) If the total number of notices required to be mailed in accordance with subdivisions (d) and (f) exceeds 1,000, then notice may instead be provided by publishing a display advertisement of at least one-eighth page in a newspaper, as specified in Section 56153, at least 21 days prior to the hearing.

(Amended by Stats. 2008, Ch. 68, Sec. 2. Effective January 1, 2009.)



56158

Notice required to be posted shall be posted on or near the doors of the meeting room of the legislative body or commission or upon any official bulletin board used for the purpose of posting public notices by, or pertaining to, the legislative body or commission.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56159

Posted notice shall remain posted for not less than five days. If the posted notice is notice of a hearing, posting shall be commenced at least 21 days prior to the date specified in the notice for hearing and shall continue to the time of the hearing.

(Amended by Stats. 2000, Ch. 761, Sec. 53. Effective January 1, 2001.)



56160

The failure of any person or entity to receive notice given pursuant to this division shall not constitute grounds for any court to invalidate any action taken for which the notice was given.

(Added by Stats. 1986, Ch. 1019, Sec. 19.)









PART 2 - LOCAL AGENCY FORMATION COMMISSION

CHAPTER 1 - General

56300

(a) It is the intent of the Legislature that each commission, not later than January 1, 2002, shall establish written policies and procedures and exercise its powers pursuant to this part in a manner consistent with those policies and procedures and that encourages and provides planned, well-ordered, efficient urban development patterns with appropriate consideration of preserving open-space and agricultural lands within those patterns.

(b) Each commission with a proposal pending on January 1, 2001, shall, by March 31, 2001, hold a public hearing to discuss the adoption of policies and procedures to require the disclosure of contributions, expenditures, and independent expenditures authorized by Section 56100.1. Reporting requirements adopted pursuant to this section shall be effective upon the date of adoption or a later date specified in the resolution. Any commission that does not have a proposal pending on January 1, 2001, shall hold a public hearing to discuss the adoption of those policies and procedures within 90 days of submission of a proposal or at any time prior to submission of a proposal. Once a hearing has taken place under this subdivision, no subsequent hearing shall be required except by petition of 100 or more registered voters residing in the county in which the commission is located.

(c) A commission may require, through the adoption of written policies and procedures, lobbying disclosure and reporting requirements for persons who attempt to influence pending decisions by commission members, staff, or consultants. Disclosure shall be made either to the commission’s executive officer, in which case it shall be posted on the commission Web site, if applicable, or to the recorder, registrar of voters, or clerk of the board of supervisors of the county in which the commission is located. Each commission that on January 1, 2001, has a pending proposal, as defined in Section 56069 shall, by March 31, 2001, hold a public hearing to discuss the adoption of policies and procedures governing lobbying disclosure authorized by this subdivision. Reporting requirements adopted pursuant to this section shall be effective upon the date of adoption or on a later date specified in the resolution. Any commission that does not have a proposal pending on January 1, 2001, shall hold a public hearing to discuss the adoption of those policies and procedures within 90 days of submission of a proposal, or at any time prior to submission of a proposal.

(d) Any public hearings required by this section may be held concurrently.

(e) The written policies and procedures adopted by the commission shall include forms to be used for various submittals to the commission including at a minimum a form for any protests to be filed with the commission concerning any proposed organization change.

(f) (1) On or before January 1, 2002, the commission shall establish and maintain, or otherwise provide access to notices and other commission information for the public through an Internet Web site.

(2) The written policies and procedures adopted by the commission shall require that, to the extent that the commission maintains an Internet Web site, notice of all public hearings and commission meetings shall be made available in electronic format on that site.

(Amended by Stats. 2002, Ch. 548, Sec. 8. Effective January 1, 2003.)



56301

Among the purposes of a commission are discouraging urban sprawl, preserving open-space and prime agricultural lands, efficiently providing government services, and encouraging the orderly formation and development of local agencies based upon local conditions and circumstances. One of the objects of the commission is to make studies and to obtain and furnish information which will contribute to the logical and reasonable development of local agencies in each county and to shape the development of local agencies so as to advantageously provide for the present and future needs of each county and its communities. When the formation of a new government entity is proposed, a commission shall make a determination as to whether existing agencies can feasibly provide the needed service or services in a more efficient and accountable manner. If a new single-purpose agency is deemed necessary, the commission shall consider reorganization with other single-purpose agencies that provide related services.

(Amended by Stats. 2000, Ch. 761, Sec. 55. Effective January 1, 2001.)






CHAPTER 2 - Formation of Commission and Selection of Commissioners

56325

There is hereby continued in existence in each county a local agency formation commission. Except as otherwise provided in this chapter, the commission shall consist of members selected as follows:

(a) Two appointed by the board of supervisors from their own membership. The board of supervisors shall appoint a third supervisor who shall be an alternate member of the commission. The alternate member may serve and vote in place of any supervisor on the commission who is absent or who disqualifies himself or herself from participating in a meeting of the commission.

If the office of a regular county member becomes vacant, the alternate member may serve and vote in place of the former regular county member until the appointment and qualification of a regular county member to fill the vacancy.

(b) Two selected by the cities in the county, each of whom shall be a mayor or council member, appointed by the city selection committee. The city selection committee shall also designate one alternate member who shall be appointed and serve pursuant to Section 56335. The alternate shall also be a mayor or council member. The city selection committee is encouraged to select members to fairly represent the diversity of the cities in the county, with respect to population and geography.

(c) Two presiding officers or members of legislative bodies of independent special districts selected by the independent special district selection committee pursuant to Section 56332. The independent special district selection committee shall also designate a presiding officer or member of the legislative body of an independent special district as an alternative member who shall be appointed and serve pursuant to Section 56332. The independent special district selection committee is encouraged to make selections that fairly represent the diversity of the independent special districts in the county, with respect to population and geography.

(d) One representing the general public appointed by the other members of the commission. The other members of the commission may also designate one alternate member who shall be appointed and serve pursuant to Section 56331. Selection of the public member and alternate public member shall be subject to the affirmative vote of at least one of the members selected by each of the other appointing authorities. Whenever a vacancy occurs in the public member or alternate public member position, the commission shall cause a notice of vacancy to be posted as provided in Section 56158. A copy of this notice shall be sent to the clerk or secretary of the legislative body of each local agency within the county. Final appointment to fill the vacancy may not be made for at least 21 days after the posting of the notice.

(Amended by Stats. 2005, Ch. 347, Sec. 3. Effective January 1, 2006.)



56325.1

While serving on the commission, all commission members shall exercise their independent judgment on behalf of the interests of residents, property owners, and the public as a whole in furthering the purposes of this division. Any member appointed on behalf of local governments shall represent the interests of the public as a whole and not solely the interests of the appointing authority. This section does not require the abstention of any member on any matter, nor does it create a right of action in any person.

(Added by Stats. 2000, Ch. 761, Sec. 57. Effective January 1, 2001.)



56326

In Los Angeles County, the commission shall consist of nine members, selected as follows:

(a) Two appointed by the board of supervisors from its own membership. The board of supervisors shall also appoint a third supervisor who shall be an alternate member of the commission. The alternate member may serve and vote in place of any supervisor on the commission who is absent or who disqualifies himself or herself from participating in a meeting of the commission.

If the office of the regular county member becomes vacant, the alternate member may serve and vote in place of the former regular county member until the appointment and qualification of a regular county member to fill the vacancy.

(b) One appointed by the board of supervisors, who shall not be a member of the board of supervisors but who shall be a resident of the San Fernando Valley Statistical Area, as defined in subdivision (c) of Section 11093. The board of supervisors shall also appoint an alternate member who shall not be a member of the board of supervisors but who is a resident of the San Fernando Valley Statistical Area. The alternate member may serve and vote in place of the member appointed pursuant to this subdivision if that member is absent or disqualifies himself or herself from participating in a meeting of the commission.

If the office of the regular member becomes vacant, the alternate member may serve and vote in place of the former regular member until the appointment and qualification of a regular member to fill the vacancy.

(c) Two selected by the cities in the county, each of whom shall be a mayor or council member, appointed by the city selection committee. The city selection committee shall also designate one alternate member who shall be appointed and serve pursuant to Section 56335. The alternate shall also be a mayor or council member. The city selection committee is encouraged to select members to fairly represent the diversity of the cities in the county, with respect to population and geography.

(d) One selected by a city in the county having a population in excess of 30 percent of the total population of the county who is a member of the legislative body of the city, appointed by the presiding officer of the legislative body. The presiding officer of the legislative body shall also designate an alternate member who is a member of the legislative body. The alternate member may serve and vote in place of the member appointed pursuant to this subdivision if the member is absent or disqualifies himself or herself from participating in a meeting of the commission.

If the office of the regular member becomes vacant, the alternate member may serve and vote in place of the former regular member until the appointment and qualification of a regular member to fill the vacancy.

(e) Two presiding officers or members of legislative bodies of independent special districts selected by an independent special district selection committee pursuant to Section 56332. The independent special district selection committee shall also designate one alternate member who shall be a presiding officer or member of the legislative body of an independent special district and shall be appointed and serve pursuant to Section 56332. The independent special district selection committee is encouraged to select members to fairly represent the diversity of the independent special districts in the county, with respect to population and geography.

(f) One representing the general public appointed by the other members of the commission.

(Amended by Stats. 2000, Ch. 761, Sec. 58. Effective January 1, 2001.)



56326.5

In Sacramento County, the commission shall consist of seven members, selected as follows:

(a) Two appointed by the board of supervisors from their own membership. The board of supervisors shall appoint a third supervisor who shall serve as an alternate member of the commission. The alternate member may serve and vote in place of any supervisor on the commission who is absent or who disqualifies himself or herself from participating in a meeting of the commission. If the office of the regular county member becomes vacant, the alternate member may serve and vote in place of the former regular county member until the appointment and qualification of a regular county member to fill the vacancy.

(b) One selected by the City of Sacramento who is a member of the city council, appointed by the mayor and confirmed by the city council. The mayor shall also appoint, subject to confirmation by the council, an alternate member who is a member of the city council. The alternate member may serve and vote in place of the regular city member if the city member is absent or disqualifies himself or herself from participating in a meeting of the commission. If the office of the regular city member becomes vacant, the alternate member may serve and vote in place of the former regular city member until the appointment and qualification of a regular city member to fill the vacancy.

(c) One selected by the cities in the county, who is a mayor or council member appointed by the city selection committee. The city selection committee shall also designate one alternate member who shall be appointed and serve pursuant to Section 56335. The alternate shall also be a mayor or council member. The city selection committee is encouraged to select members to fairly represent the diversity of the cities in the county, with respect to population and geography.

(d) Two presiding officers or members of legislative bodies of independent special districts selected by an independent special district selection committee pursuant to Section 56332. The independent special district selection committee shall also designate one alternate member who shall be a presiding officer or member of the legislative body of an independent special district and shall be appointed and serve pursuant to Section 56332. The independent special district selection committee is encouraged to select members to fairly represent the diversity of the independent special districts in the county, with respect to population and geography.

(e) One representing the general public, appointed by the other six members of the commission. The commission may also appoint an alternate public member who may serve and vote in the place of the regular public member if the regular public member is absent or disqualifies himself or herself from participating in a meeting of the commission. If the office of the regular public member becomes vacant, the alternate member may serve and vote in place of the former regular public member until the appointment and qualification of a regular public member to fill the vacancy.

(Amended by Stats. 2000, Ch. 761, Sec. 59. Effective January 1, 2001.)



56327

In Santa Clara County, the commission shall consist of five members, selected as follows:

(a) Two appointed by the board of supervisors from their own membership. The board of supervisors shall appoint a third supervisor who shall serve as an alternate member of the commission. The alternate member may serve and vote in place of any supervisor on the commission who is absent or who disqualifies himself or herself from participating in a meeting of the commission. If the office of the regular county member becomes vacant, the alternate member may serve and vote in place of the former regular county member until the appointment and qualification of a regular county member to fill the vacancy.

(b) One selected by the city in the county having the largest population, who is a member of the legislative body of the city, appointed by the city council. The city council shall also appoint an alternate member who is a member of the legislative body of the city. The alternate member may serve and vote in place of the regular city member if the city member is absent or disqualifies himself or herself from participating in a meeting of the commission. If the office of the regular city member becomes vacant, the alternate member may serve and vote in place of the former regular city member until the appointment and qualification of a regular city member to fill the vacancy.

(c) One selected by the cities in the county, who is a mayor or council member appointed by the city selection committee. The city selection committee shall also designate one alternate member who shall be appointed and serve pursuant to Section 56335. The alternate shall also be a mayor or council member. The city selection committee is encouraged to select members to fairly represent the diversity of the cities in the county, with respect to population and geography.

(d) One representing the general public, appointed by the other four members of the commission. This member shall not be a resident of a city which is already represented on the commission. The commission may also appoint an alternate public member, who shall not be a resident of a city represented on the commission, and who may serve and vote in the place of the regular public member if the regular public member is absent or disqualifies himself or herself from participating in a meeting of the commission. If the office of the regular public member becomes vacant, the alternate member may serve and vote in place of the former regular public member until the appointment and qualification of a regular public member to fill the vacancy.

(Amended by Stats. 2000, Ch. 761, Sec. 60. Effective January 1, 2001.)



56327.3

In Santa Clara County, the commission shall be enlarged by two members if, pursuant to the provisions of Chapter 5 (commencing with Section 56820), the commission orders representation of special districts upon the commission.

(Added by Stats. 2000, Ch. 761, Sec. 60.5. Effective January 1, 2001.)



56328

(a) In San Diego County, the commission, which consists of seven members, augmented pursuant to Section 56332, shall be additionally augmented by the appointment of an eighth member and that member shall, notwithstanding subdivision (b) of Section 56325, be a member of the legislative body of the city in the county having the largest population, appointed by the legislative body of that city.

(b) The legislative body of the city shall appoint an alternate member at the same time and in the same manner as it appoints the regular member appointed pursuant to subdivision (a). If the regular city member is absent from a commission meeting, or disqualifies himself or herself from participating in a meeting, the alternate member may serve and vote in place of the regular city member for that meeting. If the office of the regular city member becomes vacant, the alternate member may serve and vote in place of the former regular city member until the appointment and qualification of a regular city member to fill the vacancy.

(Amended by Stats. 2000, Ch. 761, Sec. 61. Effective January 1, 2001.)



56328.5

(a) In Kern County, the commission, which consists of seven members, augmented pursuant to Section 56332, shall be additionally augmented by the appointment of an eighth member and a ninth member.

(b) The eighth member shall, notwithstanding subdivision (b) of Section 56325, be a member of the legislative body of the city in the county having the largest population, appointed by the legislative body of that city.

The legislative body of the city shall appoint an alternate member at the same time and in the same manner as it appoints the eighth regular member. If the regular city member is absent from a commission meeting, or disqualifies himself or herself from participating in a meeting, the alternate member may serve and vote in place of the regular city member for that meeting. If the office of the regular city member becomes vacant, the alternate member may serve and vote in place of the former regular city member until the appointment and qualification of a regular city member to fill the vacancy.

(c) The ninth member shall represent the general public, but shall not be a member of the governing body of any local agency. The ninth member shall be appointed by the four members of the commission appointed by the county supervisors and the independent special district selection committee. Those commission members may also appoint an alternate public member, who is not a member of the governing body of any local agency, who may serve and vote in the place of the regular public member appointed pursuant to this subdivision if that regular public member is absent or disqualifies himself or herself from participating in a meeting of the commission. If the office of the regular public member appointed pursuant to this subdivision becomes vacant, the alternate member may serve and vote in place of that former regular public member until the appointment and qualification of a regular public member pursuant to this subdivision to fill the vacancy.

(Added by Stats. 2005, Ch. 559, Sec. 1. Effective January 1, 2006.)



56329

If there is no city in the county, the commission shall consist of five members, selected as follows which may be further augmented pursuant to Sections 56332 and 56332.5:

(a) Three appointed by the board of supervisors from their own membership. The board of supervisors shall appoint a fourth supervisor who is an alternate member of the commission. The alternate member may serve and vote in place of any supervisor on the commission who is absent or who disqualifies himself or herself from participating in a meeting of the commission.

If the office of a regular county member becomes vacant, the alternate member may serve and vote in place of the former regular county member until the appointment and qualification of a regular county member to fill the vacancy.

(b) Two representing the general public appointed by the other three members of the commission. Selection of the public member and alternate public member shall be subject to the affirmative vote of at least one of the members selected by each of the other appointing authorities.

(Amended by Stats. 2000, Ch. 761, Sec. 62. Effective January 1, 2001.)



56331

When appointing a public member pursuant to Sections 56325, 56326, and 56329, the commission may also appoint one alternate public member who may serve and vote in place of a regular public member who is absent or who disqualifies himself or herself from participating in a meeting of the commission.

If the office of a regular public member becomes vacant, the alternate member may serve and vote in place of the former regular public member until the appointment and qualification of a regular public member to fill the vacancy.

No person appointed as a public member or alternate public member pursuant to this chapter shall be an officer or employee of the county or any city or district with territory in the county, provided, however, that any officer or employee serving on January 1, 1994, may complete the term for which he or she was appointed.

(Amended by Stats. 2001, Ch. 388, Sec. 5. Effective January 1, 2002.)



56331.3

If two or more members are absent or disqualify themselves from participating in a meeting of the commission, any alternate member who is authorized to serve and vote in the place of a member shall only have one vote.

(Added by Stats. 1987, Ch. 1327, Sec. 4.)



56332

(a) The independent special district selection committee shall consist of the presiding officer of the legislative body of each independent special district. However, if the presiding officer of an independent special district is unable to participate in a meeting or election of the independent special district selection committee, the legislative body of the district may appoint one of its members as an alternate to participate in the selection committee in the presiding officer’s place. Those districts shall include districts located wholly within the county and those containing territory within the county representing 50 percent or more of the assessed value of taxable property of the district, as shown on the last equalized county assessment roll. Each member of the committee shall be entitled to one vote for each independent special district of which he or she is the presiding officer or his or her alternate as designated by the governing body. Members representing a majority of the eligible districts shall constitute a quorum.

(b) The executive officer shall call and give written notice of all meetings of the members of the selection committee. A meeting shall be called and held under one of the following circumstances:

(1) Whenever the executive officer anticipates that a vacancy will occur within the next 90 days among the members or alternate member representing independent special districts on the commission.

(2) Whenever a vacancy exists among the members or alternate member representing independent special districts upon the commission.

(3) Upon receipt of a written request by one or more members of the selection committee representing districts having 10 percent or more of the assessed value of taxable property within the county, as shown on the last equalized county assessment roll.

(c) The selection committee shall appoint two regular members and one alternate member to the commission. The members so appointed shall be elected or appointed members of the legislative body of an independent special district residing within the county but shall not be members of the legislative body of a city or county. If one of the regular district members is absent from a commission meeting or disqualifies himself or herself from participating in a meeting, the alternate district member may serve and vote in place of the regular district member for that meeting. Service on the commission by a regular district member shall not disqualify, or be cause for disqualification of, the member from acting on proposals affecting the special district on whose legislative body the member serves. The special district selection committee may, at the time it appoints a member or alternate, provide that the member or alternate is disqualified from voting on proposals affecting the district on whose legislative body the member serves.

(d) If the office of a regular district member becomes vacant, the alternate member may serve and vote in place of the former regular district member until the appointment and qualification of a regular district member to fill the vacancy.

(e) A majority of the independent special district selection committee may determine to conduct the committee’s business by mail, including holding all elections by mailed ballot, pursuant to subdivision (f).

(f) If the independent special district selection committee has determined to conduct the committee’s business by mail or if the executive officer determines that a meeting of the special district selection committee, for the purpose of selecting the special district members or filling vacancies, is not feasible, the executive officer shall conduct the business of the committee by mail. Elections by mail shall be conducted as provided in this subdivision.

(1) The executive officer shall prepare and deliver a call for nominations to each eligible district. The presiding officer, or his or her alternate as designated by the governing body, may respond in writing by the date specified in the call for nominations, which date shall be at least 30 days from the date on which the executive officer mailed the call for nominations to the eligible district.

(2) At the end of the nominating period, if only one candidate is nominated for a vacant seat, that candidate shall be deemed selected. If two or more candidates are nominated, the executive officer shall prepare and deliver one ballot and voting instructions to each eligible district. The ballot shall include the names of all nominees and the office for which each was nominated. Each presiding officer, or his or her alternate as designated by the governing body, shall return the ballot to the executive officer by the date specified in the voting instructions, which date shall be at least 30 days from the date on which the executive officer mailed the ballot to the eligible district.

(3) The call for nominations, ballot, and voting instructions shall be delivered by certified mail to each eligible district. As an alternative to the delivery by certified mail, the executive officer, with prior concurrence of the presiding officer or his or her alternate as designated by the governing body, may transmit materials by electronic mail.

(4) If the executive officer has transmitted the call for nominations or ballot by electronic mail, the presiding officer, or his or her alternate as designated by the governing body, may respond to the executive officer by electronic mail.

(5) Each returned nomination and ballot shall be signed by the presiding officer or his or her alternate as designated by the governing body of the eligible district.

(6) For an election to be valid, at least a quorum of the special districts must submit valid ballots. The candidate receiving the most votes shall be elected, unless another procedure has been adopted by the selection committee. Any nomination and ballot received by the executive officer after the date specified is invalid, provided, however, that if a quorum of ballots is not received by that date, the executive officer shall extend the date to submit ballots by 60 days and notify all districts of the extension. The executive officer shall announce the results of the election within seven days of the date specified.

(7) All election materials shall be retained by the executive officer for a period of at least six months after the announcement of the election results.

(g) For purposes of this section, “executive officer” means the executive officer or designee as authorized by the commission.

(Amended by Stats. 2014, Ch. 112, Sec. 4. Effective January 1, 2015.)



56332.5

If the commission does not have representation from independent special districts on January 1, 2001, the commission shall initiate proceedings for representation of independent special districts upon the commission if requested by independent special districts pursuant to this section. If an independent special district adopts a resolution proposing representation of independent special districts upon the commission, it shall immediately forward a copy of the resolution to the executive officer. Upon receipt of those resolutions from a majority of independent special districts within a county, adopted by the districts within one year from the date that the first resolution was adopted, the commission, at its next regular meeting, shall adopt a resolution of intention. The resolution of intention shall state whether the proceedings are initiated by the commission or by an independent special district or districts, in which case, the names of those districts shall be set forth. The commission shall order the executive officer to call and give notice of a meeting of the independent special district selection committee to be held within 15 days after the adoption of the resolution in order to select independent special district representation on the commission pursuant to Section 56332.

(Added by Stats. 2000, Ch. 761, Sec. 65. Effective January 1, 2001.)



56333

When a commission is enlarged to seven members as provided in Section 56332, the public members appointed pursuant to Sections 56325 and 56329 shall thereafter be appointed by members of the commission representing cities, counties, and special districts. Those appointments shall be made at the times and in the manner provided in Section 56334.

(Amended by Stats. 2001, Ch. 388, Sec. 6. Effective January 1, 2002.)



56334

The term of office of each member shall be four years and until the appointment and qualification of his or her successor. Upon enlargement of the commission by two members, as provided in Section 56332, the new members first appointed to represent independent special districts shall classify themselves by lot so that the expiration date of the term of office of one new member coincides with the existing member who holds the office represented by the original two-year term on the commission and the term of office of the other new member coincides with the existing member who holds the office represented by the original four-year term on the commission. The body which originally appointed a member whose term has expired shall appoint his or her successor for a full term of four years. Any member may be removed at any time and without cause by the body appointing that member. The expiration date of the term of office of each member shall be the first Monday in May in the year in which the term of the member expires, unless procedures adopted by the commission specify an alternate date to apply uniformly to all members. However, the length of a term of office shall not be extended more than once. Any vacancy in the membership of the commission shall be filled for the unexpired term by appointment by the body which originally appointed the member whose office has become vacant.

The chairperson of the commission shall be selected by the members of the commission.

Commission members and alternates shall be reimbursed for the actual amount of their reasonable and necessary expenses incurred in attending meetings and in performing the duties of their office. The commission may authorize payment of a per diem to commission members and alternates for each day while they are in attendance at meetings of the commission.

(Amended by Stats. 2002, Ch. 664, Sec. 121. Effective January 1, 2003.)



56335

In each county containing two or more cities, regular and alternate city members to the commission shall be appointed by the city selection committee organized in the county pursuant to and in the manner provided in Article 11 (commencing with Section 50270) of Chapter 1 of Part 1 of Division 1. Regular members of the commission shall be appointed by the city selection committee pursuant to Sections 56325, 56326, and 56327.

The city selection committee shall appoint one alternate member to the commission in the same manner as it appoints a regular member. If one of the regular city members is absent from a commission meeting, or disqualifies himself or herself from participating in a meeting, the alternate member may serve and vote in place of that regular city member for that meeting.

Except in the case of a member appointed pursuant to subdivision (d) of Section 56326 or subdivision (b) of Section 56327, a city selection committee, may, at the time it appoints a member or alternate, provide that the member or alternate is disqualified from voting on proposals affecting the city which the member or alternate represents.

If the office of a regular city member becomes vacant, the alternate member may serve and vote in place of the former regular city member until the appointment and qualification of a regular city member to fill the vacancy.

(Amended by Stats. 1986, Ch. 86, Sec. 2.)



56336

Each commission may adopt regulations with respect to disqualification of members or alternates from participating in the review of a proposal. In the absence, however, of those regulations, Section 56332 or 56335 shall apply. The representation by a member or alternate of a city or district shall not disqualify, or be cause for disqualification of, the member or alternate from acting on a proposal affecting the city or the district, and any regulation providing for the disqualification of a city or district representative for that reason is null and void.

(Amended by Stats. 1986, Ch. 86, Sec. 3.)



56337

A city, county, or district officer may serve as a member of the commission while holding office as a city, county, or district officer. If a member who is a city, county, or district officer ceases to be an officer of a city, county, or district during his or her term, his or her membership on the commission shall be considered vacant.

(Amended by Stats. 2004, Ch. 355, Sec. 4.5. Effective January 1, 2005.)






CHAPTER 3 - Powers

56375

The commission shall have all of the following powers and duties subject to any limitations upon its jurisdiction set forth in this part:

(a) (1) To review and approve with or without amendment, wholly, partially, or conditionally, or disapprove proposals for changes of organization or reorganization, consistent with written policies, procedures, and guidelines adopted by the commission.

(2) The commission may initiate proposals by resolution of application for any of the following:

(A) The consolidation of a district, as defined in Section 56036.

(B) The dissolution of a district.

(C) A merger.

(D) The establishment of a subsidiary district.

(E) The formation of a new district or districts.

(F) A reorganization that includes any of the changes specified in subparagraph (A), (B), (C), (D), or (E).

(3) A commission may initiate a proposal described in paragraph (2) only if that change of organization or reorganization is consistent with a recommendation or conclusion of a study prepared pursuant to Section 56378, 56425, or 56430, and the commission makes the determinations specified in subdivision (b) of Section 56881.

(4) A commission shall not disapprove an annexation to a city, initiated by resolution, of contiguous territory that the commission finds is any of the following:

(A) Surrounded or substantially surrounded by the city to which the annexation is proposed or by that city and a county boundary or the Pacific Ocean if the territory to be annexed is substantially developed or developing, is not prime agricultural land as defined in Section 56064, is designated for urban growth by the general plan of the annexing city, and is not within the sphere of influence of another city.

(B) Located within an urban service area that has been delineated and adopted by a commission, which is not prime agricultural land, as defined by Section 56064, and is designated for urban growth by the general plan of the annexing city.

(C) An annexation or reorganization of unincorporated islands meeting the requirements of Section 56375.3.

(5) As a condition to the annexation of an area that is surrounded, or substantially surrounded, by the city to which the annexation is proposed, the commission may require, where consistent with the purposes of this division, that the annexation include the entire island of surrounded, or substantially surrounded, territory.

(6) A commission shall not impose any conditions that would directly regulate land use density or intensity, property development, or subdivision requirements.

(7) The decision of the commission with regard to a proposal to annex territory to a city shall be based upon the general plan and prezoning of the city. When the development purposes are not made known to the annexing city, the annexation shall be reviewed on the basis of the adopted plans and policies of the annexing city or county. A commission shall require, as a condition to annexation, that a city prezone the territory to be annexed or present evidence satisfactory to the commission that the existing development entitlements on the territory are vested or are already at build-out, and are consistent with the city’s general plan. However, the commission shall not specify how, or in what manner, the territory shall be prezoned.

(8) (A) Except for those changes of organization or reorganization authorized under Section 56375.3, and except as provided by subparagraph (B), a commission shall not approve an annexation to a city of any territory greater than 10 acres, or as determined by commission policy, where there exists a disadvantaged unincorporated community that is contiguous to the area of proposed annexation, unless an application to annex the disadvantaged unincorporated community to the subject city has been filed with the executive officer.

(B) An application to annex a contiguous disadvantaged community shall not be required if either of the following apply:

(i) A prior application for annexation of the same disadvantaged community has been made in the preceding five years.

(ii) The commission finds, based upon written evidence, that a majority of the registered voters within the affected territory are opposed to annexation.

(b) With regard to a proposal for annexation or detachment of territory to, or from, a city or district or with regard to a proposal for reorganization that includes annexation or detachment, to determine whether territory proposed for annexation or detachment, as described in its resolution approving the annexation, detachment, or reorganization, is inhabited or uninhabited.

(c) With regard to a proposal for consolidation of two or more cities or districts, to determine which city or district shall be the consolidated successor city or district.

(d) To approve the annexation of unincorporated, noncontiguous territory, subject to the limitations of Section 56742, located in the same county as that in which the city is located, and that is owned by a city and used for municipal purposes and to authorize the annexation of the territory without notice and hearing.

(e) To approve the annexation of unincorporated territory consistent with the planned and probable use of the property based upon the review of general plan and prezoning designations. No subsequent change may be made to the general plan for the annexed territory or zoning that is not in conformance to the prezoning designations for a period of two years after the completion of the annexation, unless the legislative body for the city makes a finding at a public hearing that a substantial change has occurred in circumstances that necessitate a departure from the prezoning in the application to the commission.

(f) With respect to the incorporation of a new city or the formation of a new special district, to determine the number of registered voters residing within the proposed city or special district or, for a landowner-voter special district, the number of owners of land and the assessed value of their land within the territory proposed to be included in the new special district. The number of registered voters shall be calculated as of the time of the last report of voter registration by the county elections official to the Secretary of State prior to the date the first signature was affixed to the petition. The executive officer shall notify the petitioners of the number of registered voters resulting from this calculation. The assessed value of the land within the territory proposed to be included in a new landowner-voter special district shall be calculated as shown on the last equalized assessment roll.

(g) To adopt written procedures for the evaluation of proposals, including written definitions consistent with existing state law. The commission may adopt standards for any of the factors enumerated in Section 56668. Any standards adopted by the commission shall be written.

(h) To adopt standards and procedures for the evaluation of service plans submitted pursuant to Section 56653 and the initiation of a change of organization or reorganization pursuant to subdivision (a).

(i) To make and enforce regulations for the orderly and fair conduct of hearings by the commission.

(j) To incur usual and necessary expenses for the accomplishment of its functions.

(k) To appoint and assign staff personnel and to employ or contract for professional or consulting services to carry out and effect the functions of the commission.

(l) To review the boundaries of the territory involved in any proposal with respect to the definiteness and certainty of those boundaries, the nonconformance of proposed boundaries with lines of assessment or ownership, and other similar matters affecting the proposed boundaries.

(m) To waive the restrictions of Section 56744 if it finds that the application of the restrictions would be detrimental to the orderly development of the community and that the area that would be enclosed by the annexation or incorporation is so located that it cannot reasonably be annexed to another city or incorporated as a new city.

(n) To waive the application of Section 22613 of the Streets and Highways Code if it finds the application would deprive an area of a service needed to ensure the health, safety, or welfare of the residents of the area and if it finds that the waiver would not affect the ability of a city to provide any service. However, within 60 days of the inclusion of the territory within the city, the legislative body may adopt a resolution nullifying the waiver.

(o) If the proposal includes the incorporation of a city, as defined in Section 56043, or the formation of a district, as defined in Section 2215 of the Revenue and Taxation Code, the commission shall determine the property tax revenue to be exchanged by the affected local agencies pursuant to Section 56810.

(p) To authorize a city or district to provide new or extended services outside its jurisdictional boundaries pursuant to Section 56133.

(q) To enter into an agreement with the commission for an adjoining county for the purpose of determining procedures for the consideration of proposals that may affect the adjoining county or where the jurisdiction of an affected agency crosses the boundary of the adjoining county.

(r) To approve with or without amendment, wholly, partially, or conditionally, or disapprove pursuant to this section the annexation of territory served by a mutual water company formed pursuant to Part 7 (commencing with Section 14300) of Division 3 of Title 1 of the Corporations Code that operates a public water system to a city or special district. Any annexation approved in accordance with this subdivision shall be subject to the state and federal constitutional prohibitions against the taking of private property without the payment of just compensation. This subdivision shall not impair the authority of a public agency or public utility to exercise eminent domain authority.

(Amended by Stats. 2012, Ch. 62, Sec. 1. Effective January 1, 2013.)



56375.2

(a) In addition to those powers enumerated in Section 56375, the Marin Local Agency Formation Commission may initiate and approve, after notice and hearing, a reorganization or consolidation of the Sewerage Agency of Southern Marin and its member districts, without protest hearings.

(b) If the commission initiates and approves the reorganization or consolidation pursuant to subdivision (a), the commission may impose terms and conditions on the reorganization or consolidation that would require the Sewerage Agency of Southern Marin and its member agencies to be responsible for payment of the commission’s costs incurred in association with the reorganization or consolidation.

(c) This section shall become effective on January 1, 2011.

(Amended by Stats. 2010, Ch. 328, Sec. 92. Effective January 1, 2011.)



56375.3

(a) In addition to those powers enumerated in Section 56375, a commission shall approve, after notice and hearing, the change of organization or reorganization of a city, and waive protest proceedings pursuant to Part 4 (commencing with Section 57000) entirely, if all of the following are true:

(1) The change of organization or reorganization is initiated on or after January 1, 2000.

(2) The change of organization or reorganization is proposed by resolution adopted by the affected city.

(3) The commission finds that the territory contained in the change of organization or reorganization proposal meets all of the requirements set forth in subdivision (b).

(b) Subdivision (a) applies to territory that meets all of the following requirements:

(1) It does not exceed 150 acres in area, and that area constitutes the entire island.

(2) The territory constitutes an entire unincorporated island located within the limits of a city, or constitutes a reorganization containing a number of individual unincorporated islands.

(3) It is surrounded in either of the following ways:

(A) Surrounded, or substantially surrounded, by the city to which annexation is proposed or by the city and a county boundary or the Pacific Ocean.

(B) Surrounded by the city to which annexation is proposed and adjacent cities.

(C) This subdivision shall not be construed to apply to any unincorporated island within a city that is a gated community where services are currently provided by a community services district.

(D) Notwithstanding any other provision of law, at the option of either the city or the county, a separate property tax transfer agreement may be agreed to between a city and a county pursuant to Section 99 of the Revenue and Taxation Code regarding an annexation subject to this subdivision without affecting any existing master tax sharing agreement between the city and county.

(4) It is substantially developed or developing. The finding required by this paragraph shall be based upon one or more factors, including, but not limited to, any of the following factors:

(A) The availability of public utility services.

(B) The presence of public improvements.

(C) The presence of physical improvements upon the parcel or parcels within the area.

(5) It is not prime agricultural land, as defined by Section 56064.

(6) It will benefit from the change of organization or reorganization or is receiving benefits from the annexing city.

(c) Notwithstanding any other provision of this subdivision, this subdivision shall not apply to all or any part of that portion of the development project area referenced in subdivision (e) of Section 33492.41 of the Health and Safety Code that as of January 1, 2000, meets all of the following requirements:

(1) Is unincorporated territory.

(2) Contains at least 100 acres.

(3) Is surrounded or substantially surrounded by incorporated territory.

(4) Contains at least 100 acres zoned for commercial or industrial uses or is designated on the applicable county general plan for commercial or industrial uses.

(d) The Legislature finds and declares that the powers set forth in subdivision (a) for territory that meets all the specifications in subdivision (b) are consistent with the intent of promoting orderly growth and development pursuant to Section 56001 and facilitate the annexation of disadvantaged unincorporated communities, as defined in Section 56033.5.

(Amended by Stats. 2013, Ch. 138, Sec. 1. Effective January 1, 2014.)



56375.4

The authority to initiate, conduct, and complete any proceeding pursuant to subdivision (a) of Section 56375.3 does not apply to any territory that, after January 1, 2014, became surrounded or substantially surrounded by the city to which annexation is proposed, except for islands that were created after January 1, 2014, as a result of boundary adjustments between two counties.

(Amended by Stats. 2013, Ch. 138, Sec. 2. Effective January 1, 2014.)



56375.5

Every determination made by a commission regarding the matters provided for by subdivisions (a), (m), and (n) of Section 56375 and by subdivision (a) of Section 56375.3 shall be consistent with the spheres of influence of the local agencies affected by those determinations.

(Amended by Stats. 2004, Ch. 355, Sec. 5. Effective January 1, 2005.)



56377

In reviewing and approving or disapproving proposals which could reasonably be expected to induce, facilitate, or lead to the conversion of existing open-space lands to uses other than open-space uses, the commission shall consider all of the following policies and priorities:

(a) Development or use of land for other than open-space uses shall be guided away from existing prime agricultural lands in open-space use toward areas containing nonprime agricultural lands, unless that action would not promote the planned, orderly, efficient development of an area.

(b) Development of existing vacant or nonprime agricultural lands for urban uses within the existing jurisdiction of a local agency or within the sphere of influence of a local agency should be encouraged before any proposal is approved which would allow for or lead to the development of existing open-space lands for non-open-space uses which are outside of the existing jurisdiction of the local agency or outside of the existing sphere of influence of the local agency.

(Amended by Stats. 2000, Ch. 761, Sec. 71. Effective January 1, 2001.)



56378

(a) In addition to its other powers, the commission shall initiate and make studies of existing governmental agencies. Those studies shall include, but shall not be limited to, inventorying those agencies and determining their maximum service area and service capacities. In conducting those studies, the commission may request land use information, studies, joint powers agreements, and plans of cities, counties, districts, including school districts, community college districts, joint powers agencies and joint powers authorities, regional agencies and state agencies and departments. Cities, counties, districts, including school districts, community college districts, joint powers agencies and joint powers authorities, regional agencies, and state agencies and departments, shall comply with the request of the commission for that information and the commission shall make its studies available to public agencies and any interested person. In making these studies, the commission may cooperate with the county planning commissions.

(b) The commission, or the board of supervisors on behalf of the commission, may apply for or accept, or both, any financial assistance and grants-in-aid from public or private agencies or from the state or federal government or from a local government.

(Amended by Stats. 2014, Ch. 21, Sec. 2. Effective January 1, 2015.)



56379

Any person may, prior to any meeting, request the commission to cause a stenographic or electromagnetic record to be made of a meeting. If the cost of making that record is borne by that person, the commission shall cause the record to be made. The commission may require any person requesting the record to be made to deposit the estimated cost of making the record with the commission prior to the hearing.

(Amended by Stats. 1987, Ch. 1327, Sec. 6.)



56380

The commission shall make its own provision for necessary quarters, equipment, and supplies as well as personnel. The commission may choose to contract with any public agency or private party for personnel and facilities.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 73. Effective January 1, 2001.)



56381

(a) The commission shall adopt annually, following noticed public hearings, a proposed budget by May 1 and final budget by June 15. At a minimum, the proposed and final budget shall be equal to the budget adopted for the previous fiscal year unless the commission finds that reduced staffing or program costs will nevertheless allow the commission to fulfill the purposes and programs of this chapter. The commission shall transmit its proposed and final budgets to the board of supervisors, to each city, and to each independent special district.

(b) After public hearings, consideration of comments, and adoption of a final budget by the commission pursuant to subdivision (a), the auditor shall apportion the net operating expenses of a commission in the following manner:

(1) (A) In counties in which there is city and independent special district representation on the commission, the county, cities, and independent special districts shall each provide a one-third share of the commission’s operational costs.

(B) The cities’ share shall be apportioned in proportion to each city’s total revenues, as reported in the most recent edition of the Cities Annual Report published by the Controller, as a percentage of the combined city revenues within a county, or by an alternative method approved by a majority of cities representing the majority of the combined cities’ populations.

(C) The independent special districts’ share shall be apportioned in proportion to each district’s total revenues as a percentage of the combined total district revenues within a county. Except as provided in subparagraph (D), an independent special district’s total revenue shall be calculated for nonenterprise activities as total revenues for general purpose transactions less intergovernmental revenue and for enterprise activities as total operating and nonoperating revenues less intergovernmental revenue, as reported in the most recent edition of the “Special Districts Annual Report” published by the Controller, or by an alternative method approved by a majority of the agencies, representing a majority of their combined populations. For the purposes of fulfilling the requirement of this section, a multicounty independent special district shall be required to pay its apportionment in its principal county. It is the intent of the Legislature that no single district or class or type of district shall bear a disproportionate amount of the district share of costs.

(D) (i) For purposes of apportioning costs to a health care district formed pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code that operates a hospital, a health care district’s share, except as provided in clauses (ii) and (iii), shall be apportioned in proportion to each district’s net from operations as reported in the most recent edition of the hospital financial disclosure report form published by the Office of Statewide Health Planning and Development, as a percentage of the combined independent special districts’ net operating revenues within a county.

(ii) A health care district for which net from operations is a negative number may not be apportioned any share of the commission’s operational costs until the fiscal year following positive net from operations, as reported in the most recent edition of the hospital financial disclosure report form published by the Office of Statewide Health Planning and Development.

(iii) A health care district that has filed and is operating under public entity bankruptcy pursuant to federal bankruptcy law, shall not be apportioned any share of the commission’s operational costs until the fiscal year following its discharge from bankruptcy.

(iv) As used in this subparagraph “net from operations” means total operating revenue less total operating expenses.

(E) Notwithstanding the requirements of subparagraph (C), the independent special districts’ share may be apportioned by an alternative method approved by a majority of the districts, representing a majority of the combined populations. However, in no event shall an individual district’s apportionment exceed the amount that would be calculated pursuant to subparagraphs (C) and (D), or in excess of 50 percent of the total independent special districts’ share, without the consent of that district.

(F) Notwithstanding the requirements of subparagraph (C), no independent special district shall be apportioned a share of more than 50 percent of the total independent special districts’ share of the commission’s operational costs, without the consent of the district as otherwise provided in this section. In those counties in which a district’s share is limited to 50 percent of the total independent special districts’ share of the commission’s operational costs, the share of the remaining districts shall be increased on a proportional basis so that the total amount for all districts equals the share apportioned by the auditor to independent special districts.

(2) In counties in which there is no independent special district representation on the commission, the county and its cities shall each provide a one-half share of the commission’s operational costs. The cities’ share shall be apportioned in the manner described in paragraph (1).

(3) In counties in which there are no cities, the county and its special districts shall each provide a one-half share of the commission’s operational costs. The independent special districts’ share shall be apportioned in the manner described for cities’ apportionment in paragraph (1). If there is no independent special district representation on the commission, the county shall pay all of the commission’s operational costs.

(4) Instead of determining apportionment pursuant to paragraph (1), (2), or (3), any alternative method of apportionment of the net operating expenses of the commission may be used if approved by a majority vote of each of the following: the board of supervisors; a majority of the cities representing a majority of the total population of cities in the county; and the independent special districts representing a majority of the combined total population of independent special districts in the county. However, in no event shall an individual district’s apportionment exceed the amount that would be calculated pursuant to subparagraphs (C) and (D) of paragraph (1), or in excess of 50 percent of the total independent special districts’ share, without the consent of that district.

(c) After apportioning the costs as required in subdivision (b), the auditor shall request payment from the board of supervisors and from each city and each independent special district no later than July 1 of each year for the amount that entity owes and the actual administrative costs incurred by the auditor in apportioning costs and requesting payment from each entity. If the county, a city, or an independent special district does not remit its required payment within 60 days, the commission may determine an appropriate method of collecting the required payment, including a request to the auditor to collect an equivalent amount from the property tax, or any fee or eligible revenue owed to the county, city, or district. The auditor shall provide written notice to the county, city, or district prior to appropriating a share of the property tax or other revenue to the commission for the payment due the commission pursuant to this section. Any expenses incurred by the commission or the auditor in collecting late payments or successfully challenging nonpayment shall be added to the payment owed to the commission. Between the beginning of the fiscal year and the time the auditor receives payment from each affected city and district, the board of supervisors shall transmit funds to the commission sufficient to cover the first two months of the commission’s operating expenses as specified by the commission. When the city and district payments are received by the commission, the county’s portion of the commission’s annual operating expenses shall be credited with funds already received from the county. If, at the end of the fiscal year, the commission has funds in excess of what it needs, the commission may retain those funds and calculate them into the following fiscal year’s budget. If, during the fiscal year, the commission is without adequate funds to operate, the board of supervisors may loan the commission funds. The commission shall appropriate sufficient funds in its budget for the subsequent fiscal year to repay the loan.

(Amended by Stats. 2010, Ch. 47, Sec. 5. Effective January 1, 2011.)



56381.6

(a) Notwithstanding the provisions of Section 56381, for counties whose membership on the commission is established pursuant to Sections 56326, 56326.5, 56327, or 56328, the commission’s annual operational costs shall be apportioned among the classes of public agencies that select members on the commission in proportion to the number of members selected by each class. The classes of public agencies that may be represented on the commission are the county, the cities, and independent special districts. Any alternative cost apportionment procedure may be adopted by the commission, subject to a majority affirmative vote of the commission that includes the affirmative vote of at least one of the members selected by the county, one of the members selected by the cities, and one of the members selected by districts, if special districts are represented on the commission.

(b) Allocation of costs among individual cities and independent special districts and remittance of payments shall be in accordance with the procedures of Section 56381. Notwithstanding Section 56381, any city that has permanent membership on the commission pursuant to Sections 56326, 56326.5, 56327, or 56328 shall be apportioned the same percentage of the commission’s annual operational costs as its permanent member bears to the total membership of the commission, excluding any public members selected by all the members. The balance of the cities’ portion of the commission’s annual operational costs shall be apportioned to the remaining cities in the county in accordance with the procedures of Section 56381.

(Amended by Stats. 2001, Ch. 388, Sec. 8. Effective January 1, 2002.)



56382

The commission may authorize the destruction of any duplicate record, paper, or other document if the original or a photographic or electronic copy of the record, paper, or other document is retained in the files of the commission, and the commission may authorize the destruction of original records more than two years old if a photographic or electronic copy of the original record is made and preserved, provided that the following conditions are met:

(a) The record is reproduced on a medium that does not permit additions, deletions, or changes to the original document, or reproduced in compliance with the minimum standards or guidelines, or both, as recommended by the American National Standards Institute or the Association for Information and Image Management for recording of permanent records or nonpermanent records, whichever applies.

(b) The device used to reproduce the record is one that accurately and legibly reproduces the original thereof in all details and that does not permit additions, deletions, or changes to the original document images.

(c) The reproductions are made as accessible for public reference as the original records were.

(d) A true copy of archival quality of the reproductions shall be kept in a safe and separate place for security purposes.

(Amended by Stats. 1995, Ch. 562, Sec. 1. Effective January 1, 1996.)



56383

(a) The commission may establish a schedule of fees and a schedule of service charges for the proceedings taken pursuant to this division, including, but not limited to, all of the following:

(1) Filing and processing applications filed with the commission.

(2) Proceedings undertaken by the commission and any reorganization committee.

(3) Amending a sphere of influence.

(4) Reconsidering a resolution making determinations.

(b) The fees shall not exceed the estimated reasonable cost of providing the service for which the fee is charged and shall be imposed pursuant to Section 66016. The service charges shall not exceed the cost of providing the service for which the service charge is charged and shall be imposed pursuant to Section 66016.

(c) The commission may require that an applicant deposit some or all of the required amount that will be owed with the executive officer before any further action is taken. The deposit shall be made within the time period specified by the commission. No application shall be deemed filed until the applicant deposits the required amount with the executive officer. The executive officer shall provide the applicant with an accounting of all costs charged against the deposited amount. If the costs are less than the deposited amount, the executive officer shall refund the balance to the applicant after the executive officer verifies the completion of all proceedings. If the costs exceed the deposited amount, the applicant shall pay the difference prior to the completion of all proceedings.

(d) The commission may reduce or waive a fee, service charge, or deposit if it finds that payment would be detrimental to the public interest. The reduction or waiver of any fee, service charge, or deposit is limited to the costs incurred by the commission in the proceedings of an application.

(e) Any mandatory time limits for commission action may be deferred until the applicant pays the required fee, service charge, or deposit.

(f) The signatures on a petition submitted to the commission by registered voters shall be verified by the elections official of the county and the costs of verification shall be provided for in the same manner and by the same agencies which bear the costs of verifying signatures for an initiative petition in the same county.

(g) For incorporation proceedings that have been initiated by the filing of a sufficient number of voter signatures on petitions that have been verified by the county registrar of voters, the commission may, upon the receipt of a certification by the proponents that they are unable to raise sufficient funds to reimburse fees, service charges, or deposits for the proceedings, take no action on the proposal and request a loan from the General Fund of an amount sufficient to cover those expenses subject to availability of an appropriation for those purposes and in accordance with any provisions of the appropriation. Repayment of the loan shall be made a condition of approval of the incorporation, if successful, and shall become an obligation of the newly formed city. Repayment shall be made within two years of the effective date of incorporation. If the proposal is denied by the commission or defeated at an election, the loan shall be forgiven.

(Amended by Stats. 2011, Ch. 300, Sec. 68. Effective January 1, 2012.)



56384

(a) The commission shall appoint an executive officer who shall conduct and perform the day-to-day business of the commission. If the executive officer is subject to a conflict of interest on a matter before the commission, the commission shall appoint an alternate executive officer. The commission may recover its costs by charging fees pursuant to Section 56383.

(b) The commission shall appoint legal counsel to advise it. If the commission’s counsel is subject to a conflict of interest on a matter before the commission, the commission shall appoint alternate legal counsel to advise it. The commission may recover its costs by charging fees pursuant to Section 56383.

(c) The commission may appoint staff as it deems appropriate. If staff for the commission is subject to a conflict of interest on a matter before the commission, the commission shall appoint alternate staff to assist it. The commission may recover its costs by charging fees pursuant to Section 56383.

(d) For purposes of this section, the term “conflict of interest” shall be defined as it is for the purpose of the Political Reform Act of 1974 and shall also include matters proscribed by Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1.

(Amended by Stats. 2000, Ch. 761, Sec. 77. Effective January 1, 2001.)



56385

The commission may contract for retirement benefits for the executive officer or staff personnel pursuant to the County Employees Retirement Law of 1937, Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 or the Public Employees’ Retirement Law, Part 3 (commencing with Section 20000) of Division 5 of Title 2. It may also provide for health and medical benefits.

The commission shall preserve accrued vacation, sick leave, compensatory time, and retirement benefits of persons hired from within the employment of their respective county.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56386

(a) The officers and employees of a city, county, or special district, including any local agency, school district, community college district, and any regional agency, or state agency or department, as may be necessary, or any other public agency shall furnish the executive officer with any records or information in their possession which may be necessary to assist the commission and the executive officer in their duties, including, but not limited to, the preparation of reports pursuant to Sections 56665 and 56800.

(b) Upon request by the commission or the executive officer, the county surveyor, or any other county officer, county official, or employee as the board of supervisors may designate, shall examine and report to the commission or the executive officer upon any application or other document involving any of the matters specified in subdivision (l) of Section 56375.

(Amended by Stats. 2002, Ch. 548, Sec. 12. Effective January 1, 2003.)



56387

Except as otherwise provided in Section 56388, if any district is, or as a result of a proposed change of organization or reorganization would be, located in more than one county, the commission of the principal county shall have exclusive jurisdiction over the matters authorized and required by this part.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56388

If any proposal involves a district which is, or as a result of a proposed change of organization or reorganization would be, located in more than one county, exclusive jurisdiction for that proposal over the matters authorized and required by this part may be vested in the commission of a county, other than the principal county, in which territory of the district is located or is proposed to be located if all of the following occur:

(a) The commission of the principal county agrees to having the exclusive jurisdiction vested in the commission of another county.

(b) The commission of the principal county designates the commission of another county which shall assume exclusive jurisdiction.

(c) The commission of the county so designated agrees to assume exclusive jurisdiction.

(Repealed and added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)






CHAPTER 4 - Spheres of Influence

56425

(a) In order to carry out its purposes and responsibilities for planning and shaping the logical and orderly development and coordination of local governmental agencies subject to the jurisdiction of the commission to advantageously provide for the present and future needs of the county and its communities, the commission shall develop and determine the sphere of influence of each city and each special district, as defined by Section 56036, within the county and enact policies designed to promote the logical and orderly development of areas within the sphere.

(b) Prior to a city submitting an application to the commission to update its sphere of influence, representatives from the city and representatives from the county shall meet to discuss the proposed new boundaries of the sphere and explore methods to reach agreement on development standards and planning and zoning requirements within the sphere to ensure that development within the sphere occurs in a manner that reflects the concerns of the affected city and is accomplished in a manner that promotes the logical and orderly development of areas within the sphere. If an agreement is reached between the city and county, the city shall forward the agreement in writing to the commission, along with the application to update the sphere of influence. The commission shall consider and adopt a sphere of influence for the city consistent with the policies adopted by the commission pursuant to this section, and the commission shall give great weight to the agreement to the extent that it is consistent with commission policies in its final determination of the city sphere.

(c) If the commission’s final determination is consistent with the agreement reached between the city and county pursuant to subdivision (b), the agreement shall be adopted by both the city and county after a noticed public hearing. Once the agreement has been adopted by the affected local agencies and their respective general plans reflect that agreement, then any development approved by the county within the sphere shall be consistent with the terms of that agreement.

(d) If no agreement is reached pursuant to subdivision (b), the application may be submitted to the commission and the commission shall consider a sphere of influence for the city consistent with the policies adopted by the commission pursuant to this section.

(e) In determining the sphere of influence of each local agency, the commission shall consider and prepare a written statement of its determinations with respect to each of the following:

(1) The present and planned land uses in the area, including agricultural and open-space lands.

(2) The present and probable need for public facilities and services in the area.

(3) The present capacity of public facilities and adequacy of public services that the agency provides or is authorized to provide.

(4) The existence of any social or economic communities of interest in the area if the commission determines that they are relevant to the agency.

(5) For an update of a sphere of influence of a city or special district that provides public facilities or services related to sewers, municipal and industrial water, or structural fire protection, that occurs pursuant to subdivision (g) on or after July 1, 2012, the present and probable need for those public facilities and services of any disadvantaged unincorporated communities within the existing sphere of influence.

(f) Upon determination of a sphere of influence, the commission shall adopt that sphere.

(g) On or before January 1, 2008, and every five years thereafter, the commission shall, as necessary, review and update each sphere of influence.

(h) In determining a sphere of influence, the commission may assess the feasibility of governmental reorganization of particular agencies and recommend reorganization of those agencies when reorganization is found to be feasible and if reorganization will further the goals of orderly development and efficient and affordable service delivery. The commission shall make all reasonable efforts to ensure wide public dissemination of the recommendations.

(i) When adopting, amending, or updating a sphere of influence for a special district, the commission shall establish the nature, location, and extent of any functions or classes of services provided by existing districts.

(j) When adopting, amending, or updating a sphere of influence for a special district, the commission may require existing districts to file written statements with the commission specifying the functions or classes of services provided by those districts.

(Amended by Stats. 2012, Ch. 62, Sec. 2. Effective January 1, 2013.)



56425.5

(a) A determination of a city’s sphere of influence, in any case where that sphere of influence includes any portion of the redevelopment project area referenced in subdivision (e) of Section 33492.41 of the Health and Safety Code, shall not preclude any other local agency, as defined in Section 54951, including the redevelopment agency referenced in Section 33492.41 of the Health and Safety Code, in addition to that city, from providing facilities or services related to development to or in that portion of the redevelopment project area that, as of January 1, 2000, meets all of the following requirements:

(1) Is unincorporated territory.

(2) Contains at least 100 acres.

(3) Is surrounded or substantially surrounded by incorporated territory.

(4) Contains at least 100 acres zoned for commercial or industrial uses or is designated on the applicable county general plan for commercial or industrial uses.

(b) Facilities or services related to development may be provided by other local agencies to all or any portion of the area defined in paragraphs (1) to (4), inclusive, of subdivision (a). Subdivision (a) shall apply regardless of whether the determination of the sphere of influence is made before or after January 1, 2000.

(Amended by Stats. 2008, Ch. 709, Sec. 12.3. Effective January 1, 2009.)



56426

The commission shall not approve or conditionally approve a change to the sphere of influence of a local government agency of territory that is subject to a farmland security zone contract pursuant to Article 7 (commencing with Section 51296) of Chapter 7 of Part 1 of Division 1, if that local government agency provides or would provide facilities or services related to sewers, nonagricultural water, or streets and roads to the territory, unless these facilities or services benefit land uses that are allowed under the contract and the landowner consents to the change to the sphere of influence.

(Added by Stats. 2002, Ch. 614, Sec. 3. Effective January 1, 2003.)



56426.5

(a) Beginning January 1, 1990, at the time a commission approves a proposal for an incorporation or a reorganization which includes an incorporation, the commission may determine the sphere of influence for the proposed new city. The commission shall determine the sphere of influence for any newly incorporated city within one year of the effective date of incorporation.

(b) Beginning January 1, 2010, at the time when a commission approves a formation or reorganization that includes the formation of a district, the commission may determine the sphere of influence for the proposed new district. The commission shall determine the sphere of influence for any newly formed district within one year of the effective date of formation.

(Amended (as added by Stats. 1989, Ch. 1384) by Stats. 2009, Ch. 155, Sec. 1. Effective January 1, 2010.)



56426.6

(a) The commission shall not approve a change to the sphere of influence of a local government agency of territory that is subject to a contract entered into pursuant to the California Land Conservation Act of 1965 (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1) if that local government agency provides, or would provide, facilities or services related to sewers, nonagricultural water, or streets and roads to the territory, unless these facilities or services benefit land uses that are allowed under the contract and the landowner consents to the change to the sphere of influence.

(b) (1) Notwithstanding subdivision (a), the commission may nevertheless approve a change for that territory if it finds either of the following:

(A) That the change would facilitate planned, orderly, and efficient patterns of land use or provision of services, and the public interest in the change substantially outweighs the public interest in the current continuation of the contract beyond its current expiration date.

(B) That the change is not likely to adversely affect the continuation of the contract beyond its current expiration date.

(2) In making a determination pursuant to this subdivision, the commission shall consider all of the following:

(A) The policies and implementation measures adopted by the city or county that would administer the contract both before and after any ultimate annexation, relative to the continuation of agriculture or other uses allowable under the contract.

(B) The infrastructure plans of the annexing agency.

(C) Other factors that the commission deems relevant.

(c) This section shall not apply to any of the following:

(1) Territory that is subject to a contract for which a notice of nonrenewal has been served pursuant to Section 51245.

(2) Territory that is subject to a contract for which a tentative cancellation has been approved pursuant to Section 51282.

(3) Territory for which the governing body of the county or city administering the contract has given its written approval to the change and the landowner consents to the change.

(Added by renumbering Section 56426.5 (as added by Stats. 2002, Ch. 614) by Stats. 2009, Ch. 155, Sec. 2. Effective January 1, 2010.)



56427

The commission shall adopt, amend, or revise spheres of influence after a public hearing called and held for that purpose. At least 21 days prior to the date of that hearing, the executive officer shall give mailed notice of the hearing to each affected local agency or affected county, and to any interested party who has filed a written request for notice with the executive officer. In addition, at least 21 days prior to the date of that hearing, the executive officer shall cause notice of the hearing to be published in accordance with Section 56153 in a newspaper of general circulation which is circulated within the territory affected by the sphere of influence proposed to be adopted. The commission may continue from time to time any hearing called pursuant to this section.

At any hearing called and held pursuant to this section, the commission shall hear and consider oral or written testimony presented by any affected local agency or affected county or any interested person who wishes to appear.

This section shall only apply to spheres of influence adopted by the commission after January 1, 1975.

(Amended by Stats. 2002, Ch. 548, Sec. 13. Effective January 1, 2003.)



56428

(a) Any person or local agency may file a written request with the executive officer requesting amendments to a sphere of influence or urban service area adopted by the commission. The request shall state the nature of the proposed amendment, state the reasons for the request, include a map of the proposed amendment, and contain any additional data and information as may be required by the executive officer.

(b) After complying with the California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code, the executive officer shall place the request on the agenda of the next meeting of the commission for which notice can be given. The executive officer shall give notice in the manner provided by Section 56427. On the date and time provided in the notice, the commission may do either of the following:

(1) Without further notice, consider the amendments to a sphere of influence.

(2) Set a future date for the hearing on the request.

(c) The executive officer shall review each requested amendment and prepare a report and recommendation. The report shall be completed not less than five days before the date specified in the notice of hearing. The executive officer shall send copies of the report to the person or agency making the request, each affected local agency, and each person who has filed a request for a report.

(d) At its meeting, the commission shall consider the request and receive any oral or written testimony. The consideration may be continued from time to time, but not to exceed 70 days from the date specified in the original notice. The person or agency which filed the request may withdraw it at any time prior to the conclusion of the consideration by the commission.

(e) At the conclusion of its consideration, the commission may approve with or without amendment, wholly, partially, or conditionally, or disapprove the request. The commission shall follow the procedures in Section 56425.

(f) The commission may require the person or agency making a request pursuant to this section to pay a fee to cover the commission’s costs. The fee shall not exceed the estimated reasonable cost of providing the service and shall be set pursuant to Section 56383. The commission may waive the fee if it finds that the request can be considered and studied as part of the periodic review of spheres of influence required by Section 56425. In addition, the commission may waive the fee if it finds that payment would be detrimental to the public interest.

(g) The commission and executive officer may review and act on any request to amend a sphere of influence or urban service area concurrently with their review and determination on any related change of organization or reorganization. In case of a conflict between the provisions of this section and any other provisions of this part, the other provisions shall prevail.

(Amended by Stats. 2011, Ch. 300, Sec. 69. Effective January 1, 2012.)



56429

(a) Notwithstanding Sections 56425, 56427, and 56428, a petition for removal of territory from a sphere of influence determination may be brought pursuant to this section by landowners within the redevelopment project area referenced in subdivision (e) of Section 33492.41 of the Health and Safety Code, if, at the time the petition is submitted, the area for which the petition is being requested meets all of the following requirements:

(1) Is unincorporated territory.

(2) Contains at least 100 acres.

(3) Is surrounded or substantially surrounded by incorporated territory.

(4) Contains at least 100 acres zoned for commercial or industrial uses or is designated on the applicable county general plan for commercial or industrial uses.

(b) On receipt of a petition signed by landowners owning at least 25 percent of the assessed value of the land within the affected territory, the commission shall hear and consider oral or written testimony.

(c) The petition shall be placed on the agenda of the commission in accordance with subdivision (b) of Section 56428.

(d) The executive officer shall give notice of the hearing in accordance with Section 56427.

(e) From the date of filing of the petition to the conclusion of the hearing, the commission shall accept written positions from any owner of land in the unincorporated territory that is seeking removal from a city’s sphere of influence.

(f) The petition to remove territory from a city’s sphere of influence shall be granted and given immediate effect if the commission finds that written positions filed in favor of the petition and not withdrawn prior to the conclusion of the hearing represent landowners owning 50 percent or more of the assessed value of the land within the affected territory.

(g) No removal of territory from a city’s sphere of influence that is proposed by petition and adopted pursuant to this section shall be repealed or amended except by the petition and adoption procedure provided in subdivisions (a) to (f), inclusive. In all other respects, a removal of territory from a city’s sphere of influence proposed by petition and adopted pursuant to this section shall have the same force and effect as any amendment to or removal of territory from a city’s sphere of influence approved by the commission. No territory removed from a city’s sphere of influence pursuant to this section shall be annexed to that city, unless the territory is subsequently added to the sphere of influence of the city pursuant to the petition and adoption procedure provided in this section.

(h) Pursuant to Section 56383, the commission may establish a schedule of fees for the costs of carrying out this section.

(i) All proper expenses incurred in connection with removal of territory from a city’s sphere of influence pursuant to this section shall be paid by the proponents.

(Amended by Stats. 2000, Ch. 761, Sec. 80.5. Effective January 1, 2001.)



56430

(a) In order to prepare and to update spheres of influence in accordance with Section 56425, the commission shall conduct a service review of the municipal services provided in the county or other appropriate area designated by the commission. The commission shall include in the area designated for service review the county, the region, the subregion, or any other geographic area as is appropriate for an analysis of the service or services to be reviewed, and shall prepare a written statement of its determinations with respect to each of the following:

(1) Growth and population projections for the affected area.

(2) The location and characteristics of any disadvantaged unincorporated communities within or contiguous to the sphere of influence.

(3) Present and planned capacity of public facilities, adequacy of public services, and infrastructure needs or deficiencies including needs or deficiencies related to sewers, municipal and industrial water, and structural fire protection in any disadvantaged, unincorporated communities within or contiguous to the sphere of influence.

(4) Financial ability of agencies to provide services.

(5) Status of, and opportunities for, shared facilities.

(6) Accountability for community service needs, including governmental structure and operational efficiencies.

(7) Any other matter related to effective or efficient service delivery, as required by commission policy.

(b) In conducting a service review, the commission shall comprehensively review all of the agencies that provide the identified service or services within the designated geographic area. The commission may assess various alternatives for improving efficiency and affordability of infrastructure and service delivery within and contiguous to the sphere of influence, including, but not limited to, the consolidation of governmental agencies.

(c) In conducting a service review, the commission may include a review of whether the agencies under review, including any public water system as defined in Section 116275, are in compliance with the California Safe Drinking Water Act (Chapter 4 (commencing with Section 116270) of Part 12 of Division 104 of the Health and Safety Code). A public water system may satisfy any request for information as to compliance with that act by submission of the consumer confidence or water quality report prepared by the public water system as provided by Section 116470 of the Health and Safety Code.

(d) The commission may request information, as part of a service review under this section, from identified public or private entities that provide wholesale or retail supply of drinking water, including mutual water companies formed pursuant to Part 7 (commencing with Section 14300) of Division 3 of Title 1 of the Corporations Code, and private utilities, as defined in Section 1502 of the Public Utilities Code.

(e) The commission shall conduct a service review before, or in conjunction with, but no later than the time it is considering an action to establish a sphere of influence in accordance with Section 56425 or 56426.5 or to update a sphere of influence pursuant to Section 56425.

(Amended by Stats. 2011, Ch. 513, Sec. 6.5. Effective January 1, 2012.)



56434

(a) The commission may review and comment upon both of the following:

(1) The extension of services into previously unserved territory within unincorporated areas.

(2) The creation of new service providers to extend urban type development into previously unserved territory within unincorporated areas.

(b) The purpose of the review authorized by this section shall ensure that the proposed extension of services or creation of new service providers is consistent with the policies of Sections 56001, 56300, and 56301, and with the adopted policies of the commission implementing these sections, including promoting orderly development, discouraging urban sprawl, preserving open space and prime agricultural lands, providing housing for persons and families of all incomes, and the efficient extension of governmental services.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed.

(Added by Stats. 2014, Ch. 112, Sec. 5. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)









PART 3 - COMMISSION PROCEEDINGS FOR A CHANGE OF ORGANIZATION OR REORGANIZATION

CHAPTER 1 - General

56650

Commission proceedings for a change of organization or a reorganization may be initiated by petition or by resolution of application in accordance with this chapter.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56651

Commission proceedings shall be deemed initiated on the date a petition or resolution of application is accepted for filing and a certificate of filing is issued by the executive officer of the commission of the county in which the affected territory is located.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56652

Each application shall be in the form as the commission may prescribe and shall contain all of the following information:

(a) A petition or resolution of application initiating the proposal.

(b) A statement of the nature of each proposal.

(c) A map and description, acceptable to the executive officer, of the boundaries of the subject territory for each proposed change of organization or reorganization.

(d) Any data and information as may be required by any regulation of the commission.

(e) Any additional data and information, as may be required by the executive officer, pertaining to any of the matters or factors which may be considered by the commission.

(f) The names of the officers or persons, not to exceed three in number, who are to be furnished with copies of the report by the executive officer and who are to be given mailed notice of the hearing.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56653

(a) If a proposal for a change of organization or reorganization is submitted pursuant to this part, the applicant shall submit a plan for providing services within the affected territory.

(b) The plan for providing services shall include all of the following information and any additional information required by the commission or the executive officer:

(1) An enumeration and description of the services to be extended to the affected territory.

(2) The level and range of those services.

(3) An indication of when those services can feasibly be extended to the affected territory.

(4) An indication of any improvement or upgrading of structures, roads, sewer or water facilities, or other conditions the local agency would impose or require within the affected territory if the change of organization or reorganization is completed.

(5) Information with respect to how those services will be financed.

(c) (1) In the case of a change of organization or reorganization initiated by a local agency that includes a disadvantaged, unincorporated community as defined in Section 56033.5, a local agency may include in its resolution of application for change of organization or reorganization an annexation development plan adopted pursuant to Section 99.3 of the Revenue and Taxation Code to improve or upgrade structures, roads, sewer or water facilities, or other infrastructure to serve the disadvantaged, unincorporated community through the formation of a special district or reorganization of one or more existing special districts with the consent of each special district’s governing body.

(2) The annexation development plan submitted pursuant to this subdivision shall include information that demonstrates that the formation or reorganization of the special district will provide all of the following:

(A) The necessary financial resources to improve or upgrade structures, roads, sewer, or water facilities or other infrastructure. The annexation development plan shall also clarify the local entity that shall be responsible for the delivery and maintenance of the services identified in the application.

(B) An estimated timeframe for constructing and delivering the services identified in the application.

(C) The governance, oversight, and long-term maintenance of the services identified in the application after the initial costs are recouped and the tax increment financing terminates.

(3) If a local agency includes an annexation development plan pursuant to this subdivision, a local agency formation commission may approve the proposal for a change of organization or reorganization to include the formation of a special district or reorganization of a special district with the special district’s consent, including, but not limited to, a community services district, municipal water district, or sanitary district, to provide financing to improve or upgrade structures, roads, sewer or water facilities, or other infrastructure to serve the disadvantaged, unincorporated community, in conformity with the requirements of the principal act of the district proposed to be formed and all required formation proceedings.

(4) Pursuant to Section 56881, the commission shall include in its resolution making determinations a description of the annexation development plan, including, but not limited to, an explanation of the proposed financing mechanism adopted pursuant to Section 99.3 of the Revenue and Taxation Code, including, but not limited to, any planned debt issuance associated with that annexation development plan.

(d) This section shall not preclude a local agency formation commission from considering any other options or exercising its powers under Section 56375.

(e) This section shall remain in effect only until January 1, 2025, and as of that date is repealed.

(Amended by Stats. 2014, Ch. 784, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2025, by its own provisions. See later operative version added by Sec. 3 of Stats. 2014, Ch. 784.)



56653-1

(a) If a proposal for a change of organization or reorganization is submitted pursuant to this part, the applicant shall submit a plan for providing services within the affected territory.

(b) The plan for providing services shall include all of the following information and any additional information required by the commission or the executive officer:

(1) An enumeration and description of the services to be extended to the affected territory.

(2) The level and range of those services.

(3) An indication of when those services can feasibly be extended to the affected territory.

(4) An indication of any improvement or upgrading of structures, roads, sewer or water facilities, or other conditions the local agency would impose or require within the affected territory if the change of organization or reorganization is completed.

(5) Information with respect to how those services will be financed.

(c) This section shall become operative on January 1, 2025.

(Repealed (in Sec. 2) and added by Stats. 2014, Ch. 784, Sec. 3. Effective January 1, 2015. Section operative January 1, 2025, by its own provisions.)



56654

(a) A proposal for a change of organization or a reorganization may be made by the adoption of a resolution of application by the legislative body of an affected local agency, except as provided in subdivision (b).

(b) Notwithstanding Section 56700, a proposal for a change of organization that involves the exercise of new or different functions or classes of services, or the divestiture of the power to provide particular functions or classes of services, within all or part of the jurisdictional boundaries of a special district, shall only be initiated by the legislative body of that special district in accordance with Sections 56824.10, 56824.12, and 56824.14.

(c) At least 21 days before the adoption of the resolution, the legislative body may give mailed notice of its intention to adopt a resolution of application to the commission and to each interested agency and each subject agency. The notice shall generally describe the proposal and the affected territory.

(d) Except for the provisions regarding signers and signatures, a resolution of application shall contain all of the matters specified for a petition in Section 56700 and shall be submitted with a plan for services prepared pursuant to Section 56653.

(Amended by Stats. 2008, Ch. 196, Sec. 2.5. Effective January 1, 2009.)



56655

If two or more proposals pending before the commission conflict or in any way are inconsistent with each other, as determined by the commission, the commission may determine the relative priority for conducting any further proceedings based on any of those proposals. That determination shall be included in the terms and conditions imposed by the commission. In the absence of that determination, priority is given to that proceeding which shall be based upon the proposal first filed with the executive officer.

(Added by Stats. 2000, Ch. 761, Sec. 87. Effective January 1, 2001.)



56657

Notwithstanding Section 56655, the commission shall not approve a proposal for incorporation, consolidation of districts, dissolution, merger, or establishment of a subsidiary district, or a reorganization that includes any of these changes of organization until it has considered any other change of organization which conflicts with the subject proposal and which was submitted to the commission within 60 days of the submission of the subject proposal.

(Added by Stats. 2000, Ch. 761, Sec. 89. Effective January 1, 2001.)



56658

(a) Any petitioner or legislative body desiring to initiate proceedings shall submit an application to the executive officer of the principal county.

(b) (1) Immediately after receiving an application and before issuing a certificate of filing, the executive officer shall give mailed notice that the application has been received to each affected agency, the county committee on school district organization, and each school superintendent whose school district overlies the affected territory. The notice shall generally describe the proposal and the affected territory. The executive officer shall not be required to give notice pursuant to this subdivision if a local agency has already given notice pursuant to subdivision (c) of Section 56654.

(2) It is the intent of the Legislature that an incorporation proposal shall be processed in a timely manner. With regard to an application that includes an incorporation, the executive officer shall immediately notify all affected local agencies and any applicable state agencies by mail and request the affected agencies to submit the required data to the commission within a reasonable timeframe established by the executive officer. Each affected agency shall respond to the executive officer within 15 days acknowledging receipt of the request. Each affected local agency and the officers and departments thereof shall submit the required data to the executive officer within the timelines established by the executive officer. Each affected state agency and the officers and departments thereof shall submit the required data to the executive officer within the timelines agreed upon by the executive officer and the affected state departments.

(3) If a special district is, or as a result of a proposal will be, located in more than one county, the executive officer of the principal county shall immediately give the executive officer of each other affected county mailed notice that the application has been received. The notice shall generally describe the proposal and the affected territory.

(c) Except when a commission is the lead agency pursuant to Section 21067 of the Public Resources Code, the executive officer shall determine within 30 days of receiving an application whether the application is complete and acceptable for filing or whether the application is incomplete.

(d) The executive officer shall not accept an application for filing and issue a certificate of filing for at least 20 days after giving the mailed notice required by subdivision (b). The executive officer shall not be required to comply with this subdivision in the case of an application which meets the requirements of Section 56662 or in the case of an application for which a local agency has already given notice pursuant to subdivision (c) of Section 56654.

(e) If the appropriate fees have been paid, an application shall be deemed accepted for filing if no determination has been made by the executive officer within the 30-day period. An executive officer shall accept for filing, and file, any application submitted in the form prescribed by the commission and containing all of the information and data required pursuant to Section 56652.

(f) When an application is accepted for filing, the executive officer shall immediately issue a certificate of filing to the applicant. A certificate of filing shall be in the form prescribed by the executive officer and shall specify the date upon which the proposal shall be heard by the commission. From the date of issuance of a certificate of filing, or the date upon which an application is deemed to have been accepted, whichever is earlier, an application shall be deemed filed pursuant to this division.

(g) If an application is determined not to be complete, the executive officer shall immediately transmit that determination to the applicant specifying those parts of the application which are incomplete and the manner in which they can be made complete.

(h) Following the issuance of the certificate of filing, the executive officer shall proceed to set the proposal for hearing and give published notice thereof as provided in this part. The date of the hearing shall be not more than 90 days after issuance of the certificate of filing or after the application is deemed to have been accepted, whichever is earlier. Notwithstanding Section 56106, the date for conducting the hearing, as determined pursuant to this subdivision, is mandatory.

(Amended by Stats. 2012, Ch. 62, Sec. 3. Effective January 1, 2013.)



56660

The executive officer shall give notice of any hearing by the commission by publication, as provided in Sections 56153 and 56154, and by posting, as provided in Sections 56158 and 56159.

(Added by Stats. 2000, Ch. 761, Sec. 91. Effective January 1, 2001.)



56661

To the extent that the commission maintains an Internet Web site, notice of all public hearings shall be made available in electronic format on that site. The executive officer shall also give mailed notice of any hearing by the commission, as provided in Sections 56155 to 56157, inclusive, by mailing notice of the hearing or transmitting by electronic mail, if available to the recipient, to all of the following persons and entities:

(a) To each affected local agency by giving notice to the legislative body and the executive officer of the agency.

(b) To the proponents, if any.

(c) To each person who has filed a written request for special notice with the executive officer.

(d) If the proposal is for any annexation or detachment, or for a reorganization providing for the formation of a new district, to each city within three miles of the exterior boundaries of the territory proposed to be annexed, detached, or formed into a new district.

(e) If the proposal is to incorporate a new city or for the formation of a district, to the affected county.

(f) If the proposal includes a change of organization or reorganization of a city or special district that provides or would provide structural fire protection services and all or part of the affected territory is a state responsibility area, as determined pursuant to Article 3 (commencing with Section 4125) of Chapter 1 of Part 2 of Division 4 of the Public Resources Code, to the Director of Forestry and Fire Protection.

(g) If the proposal would result in the annexation to a city of land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1), to the Director of Conservation.

(h) To all landowners within the affected territory pursuant to the provisions of subdivision (d) of Section 56157.

(i) To all registered voters within the affected territory pursuant to the provisions of subdivision (f) of Section 56157.

(Amended by Stats. 2006, Ch. 172, Sec. 5. Effective January 1, 2007.)



56662

(a) If a proposal for an annexation, a detachment, or a reorganization consisting solely of annexations or detachments, or both, or formation of a county service area meets all of the following criteria, the commission may make determinations upon the proposal without notice and hearing and may waive protest proceedings entirely pursuant to Part 4 (commencing with Section 57000):

(1) The territory is uninhabited.

(2) An affected local agency has not submitted a written demand for notice and hearing during the 10-day period as described in subdivision (c).

(3) The proposal meets either of the following criteria:

(A) The petition accompanying the proposal is signed by all of the owners of land within the affected territory.

(B) The proposal is accompanied by proof, satisfactory to the commission, that all the owners of land within the affected territory have given their written consent to the proposal.

(b) Except for the determinations authorized to be made by subdivision (a), the commission shall not make any determinations upon any proposal, plan of reorganization, or report and recommendation of a reorganization committee until after public hearing by the commission on that proposal, plan of reorganization, or report and recommendation of a reorganization committee.

(c) The commission shall not take any action on the petition or resolution of application for 10 days following the mailed notice required under subdivision (b) of Section 56658. Upon written demand by an affected local agency, filed with the executive officer during that 10-day period, the commission shall make determinations upon the petition or resolution of application only after notice and hearing on the petition or resolution of application.

(d) If a proposal for an annexation, a detachment, or a reorganization consisting solely of annexations or detachments, or both, or formation of a county service area meets all of the following criteria, the commission may make determinations upon the proposal and waive protest proceedings entirely pursuant to Part 4 (commencing with Section 57000):

(1) The territory is uninhabited.

(2) The proposal is accompanied by proof, satisfactory to the commission, that all the owners of land within the affected territory, exclusive of land owned by a private railroad company, have given their written consent to the proposal and a private railroad company that is an owner of land within the affected territory has not submitted written opposition to the waiver of protest proceedings prior to the conclusion of the commission hearing.

(3) A subject agency has not submitted written opposition to a waiver of protest proceedings.

(Amended by Stats. 2012, Ch. 62, Sec. 4. Effective January 1, 2013.)



56663

For a change of organization consisting of an annexation or a detachment, or a reorganization consisting solely of annexations or detachments, or both, or the formation of a county service area that would otherwise require the conduct of protest proceedings, the commission may waive protest proceedings pursuant to Part 4 (commencing with Section 57000) if all of the following have occurred:

(a) The mailed notice pursuant to Section 56157 has been given to landowners and registered voters within the affected territory.

(b) The mailed notice discloses to the registered voters and landowners that unless written opposition to the proposal is received before the conclusion of the commission proceedings on the proposal, the commission intends to waive protest proceedings. The notice shall disclose that there is potential for the extension or continuation of any previously authorized charge, fee, assessment, or tax by the local agency in the affected territory.

(c) Written opposition to the proposal from landowners or registered voters within the affected territory is not received before the conclusion of the commission proceedings on the proposal.

(Repealed and added by Stats. 2012, Ch. 62, Sec. 6. Effective January 1, 2013.)



56664

Where the commission desires to provide for notice and hearing prior to making a determination on a matter which the commission is authorized, but not required, to determine without notice and hearing, the commission shall order a public hearing on that matter and set a date, time, and place for the hearing. The date of hearing shall not be more than 90 days after the date of the order.

(Added by Stats. 2000, Ch. 761, Sec. 95. Effective January 1, 2001.)



56665

The executive officer shall review each application which is filed with the executive officer and shall prepare a report, including his or her recommendations, on the application. The report shall be completed not less than five days prior to the date specified in the notice of hearing. Upon completion, the executive officer shall furnish copies of the report to each of the following:

(a) The officers or persons designated in the application.

(b) Each local agency whose boundaries or sphere of influence would be changed by the proposal or recommendation.

(c) Each affected local agency which has filed a request for a report with the executive officer.

(d) The executive officer of another affected county when a district is or will be located in that other county.

(e) Each affected city.

(Added by Stats. 2000, Ch. 761, Sec. 96. Effective January 1, 2001.)



56666

(a) The hearing shall be held by the commission upon the date and at the time and place specified. The hearing may be continued from time to time but not to exceed 70 days from the date specified in the original notice.

(b) At the hearing, the commission shall hear and receive any oral or written protests, objections, or evidence that shall be made, presented, or filed, and consider the report of the executive officer and the plan for providing services to the territory prepared pursuant to Section 56653.

(c) Prior to any continuance of a hearing pursuant to this section regarding a proposal that includes an incorporation, the chief petitioners shall have an opportunity to address the commission on any potential impacts or hardships on the incorporation effort that may result from a delay. The commission shall consider the potential impacts on the incorporation proponents prior to making a decision on the duration of any continuance.

(Amended by Stats. 2001, Ch. 530, Sec. 3. Effective January 1, 2002.)



56667

If the report filed pursuant to Section 56665 indicates that more than 50 percent of the land proposed for incorporation is owned by or dedicated to the use of a city or county and that the proposed incorporation would result in a revenue loss to that city or county, and at the hearing held pursuant to Section 56666 the board of supervisors of the county or city council of the city presents a resolution objecting to the incorporation, no further proceedings shall be conducted by the commission and no new proposal involving incorporation of substantially the same territory shall be initiated for one year.

In the absence of a resolution of objection from a city or county, the commission may approve the proposal only if it imposes as a condition thereto that the newly incorporated city may not adopt any regulation or policy which would have a negative fiscal impact on any contract existing at the time of the incorporation which is related to the publicly owned land.

This section shall not preclude the completion of proceedings to incorporate territory which is the subject of incorporation proceedings filed with the executive officer of the commission prior to February 15, 1986.

(Added by Stats. 2000, Ch. 761, Sec. 98. Effective January 1, 2001.)



56668

Factors to be considered in the review of a proposal shall include, but not be limited to, all of the following:

(a) Population and population density; land area and land use; per capita assessed valuation; topography, natural boundaries, and drainage basins; proximity to other populated areas; the likelihood of significant growth in the area, and in adjacent incorporated and unincorporated areas, during the next 10 years.

(b) The need for organized community services; the present cost and adequacy of governmental services and controls in the area; probable future needs for those services and controls; probable effect of the proposed incorporation, formation, annexation, or exclusion and of alternative courses of action on the cost and adequacy of services and controls in the area and adjacent areas.

“Services,” as used in this subdivision, refers to governmental services whether or not the services are services which would be provided by local agencies subject to this division, and includes the public facilities necessary to provide those services.

(c) The effect of the proposed action and of alternative actions, on adjacent areas, on mutual social and economic interests, and on the local governmental structure of the county.

(d) The conformity of both the proposal and its anticipated effects with both the adopted commission policies on providing planned, orderly, efficient patterns of urban development, and the policies and priorities in Section 56377.

(e) The effect of the proposal on maintaining the physical and economic integrity of agricultural lands, as defined by Section 56016.

(f) The definiteness and certainty of the boundaries of the territory, the nonconformance of proposed boundaries with lines of assessment or ownership, the creation of islands or corridors of unincorporated territory, and other similar matters affecting the proposed boundaries.

(g) A regional transportation plan adopted pursuant to Section 65080.

(h) The proposal’s consistency with city or county general and specific plans.

(i) The sphere of influence of any local agency which may be applicable to the proposal being reviewed.

(j) The comments of any affected local agency or other public agency.

(k) The ability of the newly formed or receiving entity to provide the services which are the subject of the application to the area, including the sufficiency of revenues for those services following the proposed boundary change.

(l) Timely availability of water supplies adequate for projected needs as specified in Section 65352.5.

(m) The extent to which the proposal will affect a city or cities and the county in achieving their respective fair shares of the regional housing needs as determined by the appropriate council of governments consistent with Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7.

(n) Any information or comments from the landowner or owners, voters, or residents of the affected territory.

(o) Any information relating to existing land use designations.

(p) The extent to which the proposal will promote environmental justice. As used in this subdivision, “environmental justice” means the fair treatment of people of all races, cultures, and incomes with respect to the location of public facilities and the provision of public services.

(Amended by Stats. 2014, Ch. 112, Sec. 7. Effective January 1, 2015.)



56668.3

(a) If the proposed change of organization or reorganization includes a city detachment or district annexation, except a special reorganization, and the proceeding has not been terminated based upon receipt of a resolution requesting termination pursuant to either Section 56751 or Section 56857, factors to be considered by the commission shall include all of the following:

(1) In the case of district annexation, whether the proposed annexation will be for the interest of landowners or present or future inhabitants within the district and within the territory proposed to be annexed to the district.

(2) In the case of a city detachment, whether the proposed detachment will be for the interest of the landowners or present or future inhabitants within the city and within the territory proposed to be detached from the city.

(3) Any factors which may be considered by the commission as provided in Section 56668.

(4) Any resolution raising objections to the action that may be filed by an affected agency.

(5) Any other matters which the commission deems material.

(b) The commission shall give great weight to any resolution raising objections to the action that is filed by a city or a district. The commission’s consideration shall be based only on financial or service related concerns expressed in the protest. Except for findings regarding the value of written protests, the commission is not required to make any express findings concerning any of the factors considered by the commission.

(Amended by Stats. 2002, Ch. 548, Sec. 16. Effective January 1, 2003.)



56668.5

The commission may, but is not required to, consider the regional growth goals and policies established by a collaboration of elected officials only, formally representing their local jurisdictions in an official capacity on a regional or subregional basis. This section does not grant any new powers or authority to the commission or any other body to establish regional growth goals and policies independent of the powers granted by other laws.

(Added by Stats. 2000, Ch. 761, Sec. 99.5. Effective January 1, 2001.)






CHAPTER 2 - Form, Filing, and Certification of Petition

56700

(a) A proposal for a change of organization or a reorganization may be made by petition. The petition shall do all of the following:

(1) State that the proposal is made pursuant to this part.

(2) State the nature of the proposal and list all proposed changes of organization.

(3) Set forth a description of the boundaries of affected territory accompanied by a map showing the boundaries.

(4) Set forth any proposed terms and conditions.

(5) State the reason or reasons for the proposal.

(6) State whether the petition is signed by registered voters or owners of land.

(7) Designate up to three persons as chief petitioners, setting forth their names and mailing addresses.

(8) Request that proceedings be taken for the proposal pursuant to this part.

(9) State whether the proposal is consistent with the sphere of influence of any affected city or affected district.

(b) A petition for a proposal for a change of organization or a reorganization that includes the consolidation of two or more special districts not formed pursuant to the same principal act, in addition to the requirements set forth in subdivision (a), shall do either of the following:

(1) Designate the district that shall be the successor and specify under which principal act the successor shall conduct itself.

(2) State that the proposal requires the formation of a new district and includes a plan for services prepared pursuant to Section 56653.

(Amended (as amended by Stats. 2005, Ch. 22, Sec. 99) by Stats. 2007, Ch. 98, Sec. 4. Effective January 1, 2008.)



56700.1

Expenditures for political purposes related to a proposal for a change of organization or reorganization that will be submitted to a commission pursuant to this part, and contributions in support of or in opposition to those proposals, shall be disclosed and reported pursuant to Section 56100.1.

(Amended by Stats. 2009, Ch. 113, Sec. 2. Effective January 1, 2010.)



56700.4

(a) Before circulating any petition for change of organization, the proponent shall file with the executive officer a notice of intention that shall include the name and mailing address of the proponent and a written statement, not to exceed 500 words in length, setting forth the reasons for the proposal. The notice shall be signed by a representative of the proponent, and shall be in substantially the following form:

Notice of Intent to Circulate Petition

Notice is hereby given of the intention to circulate a petition proposing to ____.

The reasons for the proposal are:

(b) After the filing required pursuant to subdivision (a), the petition may be circulated for signatures.

(c) Upon receiving the notice, the executive officer shall notify affected local agencies.

(d) The notice requirements of this section shall apply in addition to any other applicable notice requirements.

(Amended by Stats. 2001, Ch. 388, Sec. 13. Effective January 1, 2002.)



56703

A petition may consist of a single instrument or separate counterparts. All petitions shall be filed with the executive officer. All counterparts of a petition or of any supplemental petition, shall be filed at the same time.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56704

(a) Each person signing a petition shall, at the time he or she signs the petition, affix after his or her signature the date upon which he or she signs the petition.

(b) If a petition is signed by registered voters, each person signing the petition shall, in addition to his or her signature, affix the date upon which he or she signs the petition and indicate on the petition his or her place of residence, giving street and number or other designation sufficient to enable the place of residence to be readily ascertained.

(c) If a petition is signed by owners of land, each person signing the petition shall, in addition to the signature and the date on which he or she signs the petition, include a written description sufficient to identify the location of the land owned by each person signing the petition.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56705

(a) Except as otherwise provided in subdivision (b), no petition shall be accepted for filing unless the signatures on the petition are secured within six months of the date on which the first signature on the petition was affixed and the petition is submitted to the executive officer for filing within 60 days after the last signature is affixed. If the elapsed time between the date on which the last signature is affixed and the date on which the petition is submitted for filing is more than 60 days, the executive officer shall file the petition in accordance with Section 56709.

(b) (1) Notwithstanding subdivision (a), in cities with a population of more than 100,000 residents that are located in a county with a population of over 4,000,000, no petition shall be accepted for filing unless the signatures thereon have been secured within 90 days of the publication of the notice required pursuant to Section 56760 and the petition is submitted to the executive officer for filing within 60 days after the last signature is affixed. If the elapsed time between the date on which the last signature is affixed and the date on which the petition is submitted for filing is more than 60 days, the executive officer shall file the petition in accordance with Section 56709.

(2) This subdivision shall not apply to a petition for a special reorganization, as defined in Section 56075.5. Subdivision (a) shall apply to a special reorganization, as defined in Section 56075.5, regardless of the number of residents in the city or county in which signatures have been secured on the petition. This paragraph is declaratory of existing law.

(Amended by Stats. 2000, Ch. 761, Sec. 106. Effective January 1, 2001.)



56706

(a) Within 30 days, excluding Saturdays, Sundays, and holidays, after the date of receiving a petition, the executive officer shall cause the petition to be examined by, in the case of a registered voter petition, the county elections official, in accordance with Sections 9113 to 9115, inclusive, of the Elections Code, or in the case of a landowner petition, the county assessor, and shall prepare a certificate of sufficiency indicating whether the petition is signed by the requisite number of signers.

(b) (1) Except as provided in paragraph (2), if the certificate of the executive officer shows the petition to be insufficient, the executive officer shall immediately give notice by certified mail of the insufficiency to the proponents, if any. That mailed notice shall state in what amount the petition is insufficient. Within 15 days after the date of the notice of insufficiency, a supplemental petition bearing additional signatures may be filed with the executive officer.

(2) Notwithstanding paragraph (1), the proponents of the petition may, at their option, collect signatures for an additional 15 days immediately following the statutory period allowed for collecting signatures without waiting for notice of insufficiency. Any proponent choosing to exercise this option may not file a supplemental petition as provided in paragraph (1).

(c) Within 10 days after the date of filing a supplemental petition, the executive officer shall examine the supplemental petition and certify in writing the results of his or her examination.

(d) A certificate of sufficiency shall be signed by the executive officer and dated. That certificate shall also state the minimum signature requirements for a sufficient petition and show the results of the executive officer’s examination. The executive officer shall mail a copy of the certificate of sufficiency to the proponents, if any.

(Amended by Stats. 2008, Ch. 68, Sec. 8. Effective January 1, 2009.)



56707

If a petition is signed by registered voters, the executive officer shall cause the names of the signers on the petition to be compared with the voters’ register in the office of the county clerk or registrar of voters and ascertain both of the following:

(a) The number of registered voters in the affected territory.

(b) The number of qualified signers appearing upon the petition.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56708

If a petition is signed by owners of land, the executive officer shall cause the names of the signers on the petition to be compared with the names of the persons shown as owners of land on the most recent assessment roll being prepared by the county at the time the proponent adopts a resolution of application pursuant to Section 56654 or files a notice of intention to circulate a petition with the executive officer pursuant to subdivision (a) of Section 56700.4 and ascertain, to the extent possible, both of the following:

(a) The total number of landowners within the territory and the total assessed valuation of all land within the affected territory.

(b) The total number of landowners represented by qualified signers and the total assessed valuation of land owned by qualified signers.

(Amended by Stats. 2002, Ch. 548, Sec. 17. Effective January 1, 2003.)



56709

If the petition, including any supplemental petition, is certified to be insufficient, it shall be filed with the executive officer as a public record, without prejudice to the filing of a new petition. The executive officer shall give mailed notice to the chief petitioners, if any, stating that the petition has been found to be insufficient.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56710

For purposes of evaluating the sufficiency of any petition signed by owners of land:

(a) The assessed value to be given land exempt from taxation or owned by a public agency shall be determined by the county assessor, at the request of the executive officer, in the same amount as the county assessor would assess that land, if the land were not exempt from taxation or owned by a public agency.

(b) The value given land held in joint tenancy or tenancy in common shall be determined in proportion to the proportionate interest of the petitioner in that land.

(c) The executive officer shall disregard the signature of any person not shown as owner on the most recent assessment roll being prepared by the county at the time the proponent adopts a resolution of application pursuant to Section 56654 or files a notice of intention to circulate a petition with the executive officer pursuant to subdivision (a) of Section 56700.4, unless prior to certification the executive officer is furnished with written evidence, satisfactory to the executive officer, that the signer meets any of the following requirements:

(1) Is a legal representative of the owner.

(2) Is entitled to be shown as owner of land on the next assessment roll.

(3) Is a purchaser of land under a recorded written agreement of sale.

(4) Is authorized to sign for, and on behalf of, any public agency owning land.

(Amended by Stats. 2002, Ch. 548, Sec. 18. Effective January 1, 2003.)



56711

Any public or federal agency owning land within the territory which is the subject of the proposed change of organization or reorganization shall be deemed a landowner for the purpose of the signing and certification of a petition for the change of organization or reorganization. That agency may authorize the petition to be signed for the agency, and on behalf of the agency, by any duly authorized officer or employee.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)






CHAPTER 3 - Proceedings for Cities

ARTICLE 1 - Incorporation

56720

The commission shall not approve or conditionally approve any proposal that includes an incorporation, unless the commission finds, based on the entire record, that:

(a) The proposed incorporation is consistent with the intent of this division, including, but not limited to, the policies of Sections 56001, 56300, 56301, and 56377.

(b) It has reviewed the spheres of influence of the affected local agencies and the incorporation is consistent with those spheres of influence.

(c) It has reviewed the comprehensive fiscal analysis prepared pursuant to Section 56800 and the Controller’s report prepared pursuant to Section 56801.

(d) It has reviewed the executive officer’s report and recommendation prepared pursuant to Section 56665, and the testimony presented at its public hearing.

(e) The proposed city is expected to receive revenues sufficient to provide public services and facilities and a reasonable reserve during the three fiscal years following incorporation.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56722

If a petition is for incorporation of a new city, or consolidation of cities, the petition may propose a name for the new or consolidated city.

The proposed name for the new or consolidated city may contain the word “town.”

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56723

If the petition is for incorporation, it may also include provisions for appointment of a city manager and appointment of elective city officials, except city council members.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56724

(a) If the commission approves a proposal that includes the incorporation of a city, the resolution making determinations shall, upon the incorporation applicant’s request, specify that the first election of city officers is to be held after voter approval of the proposal.

(b) If the applicant has submitted an application to the commission prior to the effective date of this section, the applicant may request that the election of city officers be held after the vote on the incorporation proposal.

(c) If the election of city officers is to be conducted after the vote on the incorporation proposal, the commission shall not set the effective date to be sooner than the election date of the city officers.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)






ARTICLE 2 - Special Reorganization

56730

Proceedings for a special reorganization shall be conducted in accordance with the procedures otherwise prescribed for incorporation of a city, including, but not limited to, the provisions specified in Sections 56720, 56800, 56810, and 56815. Notwithstanding any other provision of this division, an election, if required, shall be conducted in accordance with Sections 57119 and 57132.5.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56732

If the commission approves a proposal for a special reorganization that includes the incorporation of a city with a population of more than 1,000,000, the commission shall do both of the following:

(a) Specify in the resolution making determinations that, notwithstanding Section 36501, the legislative body of the city shall consist of an even number of members, with at least 12 elected by districts, as defined in Section 34871. The commission shall establish the initial boundaries of a sufficient number of districts of approximately equal populations, consistent with state and federal law, not to exceed more than 100,000 residents per district.

(b) Specify in the resolution that the mayor, who shall be a voting member of the council, shall be elected on a citywide basis.

(Added by renumbering Section 56852.7 by Stats. 2001, Ch. 388, Sec. 15. Effective January 1, 2002.)



56734

(a) This section shall only apply to a special reorganization.

(b) All public employees to which Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 applies shall continue to be deemed public employees of the original local agency or of the newly incorporated local agency for all the purposes of that chapter, including, but not limited to, the continuation and application of any collective bargaining agreement that applies to these employees, and all representational and collective bargaining rights under that chapter.

(c) Any existing collective bargaining agreement shall remain in effect and be fully binding on the original local agency or on the newly incorporated local agency, and on the employee organizations that are parties to the agreement for the balance of the term of the agreement, and until a subsequent agreement has been established.

(d) Any existing retiree benefits, including, but not limited to, health, dental, and vision care benefits, shall not be diminished.

(e) Notwithstanding any other provision of law, an employee organization that has been recognized as the exclusive representative of local agency public employees affected by a special reorganization shall retain exclusive representation of the unit employees of the original local agency, or of the newly incorporated local agency.

(Added by renumbering Section 56888 by Stats. 2001, Ch. 388, Sec. 16. Effective January 1, 2002.)






ARTICLE 3 - Annexation and Other Changes of Organization

56737

When a change of organization or a reorganization includes the annexation of inhabited territory to a city and the assessed value of land within the territory equals one-half or more of the assessed value of land within the city, or the number of registered voters residing within the territory equals one-half or more of the number of registered voters residing within the city, the commission may determine as a condition of the proposal that the change of organization or reorganization shall also be subject to confirmation by the voters in an election to be called, held, and conducted within the territory of the city to which annexation is proposed.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56738

If the proposal would result in the annexation to a city of land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1), then the petition shall state whether the city shall succeed to the contract pursuant to Section 51243 or whether the city intends to exercise its option to not succeed to the contract pursuant to Section 51243.5.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56740

(a) No tidelands or submerged lands, as defined in subdivision (g), which are owned by the state or by its grantees in trust shall be incorporated into, or annexed to, a city, except lands which may be approved by the State Lands Commission.

(b) If those tidelands or submerged lands are included within the boundaries of any territory proposed to be incorporated into, or annexed to, a city, a description of the boundaries, together with a map showing the boundaries, shall be filed with the State Lands Commission by the proponents of the incorporation or annexation. The filing with the State Lands Commission shall be made prior to the executive officer issuing a certificate of filing for the proposal.

(c) The State Lands Commission shall approve or disapprove all portions of the boundaries located upon the tidelands or submerged lands. In making that determination, it shall, where feasible and appropriate, require any extensions of land boundaries of the city or proposed city to be at right angles to the general direction of the shoreline at each point of intersection of the shoreline with the land boundaries of the city or proposed city. However, in the interest of ensuring an orderly and equitable pattern of offshore boundaries, the State Lands Commission may establish angles and other courses for each offshore boundary it deems necessary considering any irregularity of the shoreline, other geographical features, the effect of incorporation or annexation of the offshore or submerged lands on the uplands of the city, or proposed city, and adjoining territory, and the existing and potential boundaries of other cities and of unincorporated communities.

(d) Within 45 days after the filing of the boundary description and map with the State Lands Commission, the State Lands Commission shall make a determination of the proper offshore or submerged lands boundaries. That determination shall be final and conclusive. If the State Lands Commission does not make the determination within that time, the proposed offshore or submerged lands boundaries shall be deemed approved.

(e) The State Lands Commission shall report its determination to the executive officer and to each affected city, affected county, affected district, or person, if any, that has filed the boundary description and map. Thereafter, filings and action may be taken pursuant to this part.

(f) The local agency formation commission may review and make determinations as to all portions of the boundaries, other than those offshore or submerged lands boundaries.

(g) “Submerged lands,” as used in this section, includes, but is not limited to, lands underlying navigable waters which are in sovereign ownership of the state whether or not those waters are subject to tidal influences.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56741

Territory may not be annexed to a city unless it is located in the same county. Unless otherwise provided in this division, territory may not be annexed to a city unless it is contiguous to the city at the time the proposal is initiated pursuant to this part. Territory incorporated as a city shall be located within one county and, except as otherwise provided in Section 56742, shall be contiguous with all other territory being incorporated as a city.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56742

(a) Notwithstanding Section 56741, upon approval of the commission a city may annex noncontiguous territory not exceeding 300 acres if the territory meets all of the following requirements:

(1) It is located in the same county as that in which the city is situated.

(2) It is owned by the city.

(3) It is used for municipal purposes at the time commission proceedings are initiated.

(b) Territory which is used by a city for the reclamation, disposal, and storage of treated wastewater may be annexed to the city pursuant to this section without limitation as to the size of the territory.

(c) If territory is annexed pursuant to this section, the annexing city may not annex any territory not owned by the city, not used for municipal purposes, and not contiguous to the city, although the territory is contiguous to the territory annexed pursuant to this section.

(d) Notwithstanding any other provision of this section, a city which annexes territory pursuant to this section may annex additional territory in the same county as that in which the city is situated which is owned by the United States government or the State of California and which is contiguous to the first annexed territory if the total acreage of the first annexed and the subsequently annexed territory together does not exceed 300 acres in area. If after the completion of the subsequent annexation, the city sells any or all of the first annexed territory, the subsequently annexed territory shall cease to be part of the city if the subsequently annexed territory is no longer contiguous to territory owned by the city.

(e) When any or all of the territory annexed to a city pursuant to this section is sold by the city, all of the territory that is no longer owned by the city shall cease to be a part of that city.

(f) A city may lease territory annexed pursuant to this section for any of the purposes authorized pursuant to Sections 37380 to 37396, inclusive, as well as enter into leases for the construction and operation of electrical generation, transmission, and distribution. If, however, a city enters into a lease on and after April 24, 2002, pursuant to Section 37395, 37396, or any other provision of law, that would authorize the development of a shopping center, hotel, motel, or lodging house on territory annexed pursuant to this section, the affected territory shall cease to be a part of the city.

(g) When territory ceases to be part of a city pursuant to this section, the legislative body of the city shall adopt a resolution confirming the detachment. The resolution shall describe the detached territory and shall be accompanied by a map indicating the territory. Immediately upon adoption of the resolution, the city clerk shall make any filing required by Chapter 8 (commencing with Section 57200) of Part 4.

(h) If territory annexed to a city pursuant to this section becomes contiguous to the city, the limitations imposed by this section shall cease to apply.

(Amended by Stats. 2002, Ch. 507, Sec. 2. Effective January 1, 2003.)



56742.5

(a) Notwithstanding Section 56741, upon approval of the commission any city may annex noncontiguous territory which constitutes a state correctional facility or a state correctional training facility. If, after the completion of the annexation, the State of California sells that territory or any part thereof, all of the territory which is no longer owned by the state shall cease to be a part of the city which annexed the territory.

(b) If territory is annexed pursuant to this section, the city may not annex any territory not owned by the State of California and not contiguous to the city although that territory is contiguous to the territory annexed pursuant to this section.

(c) When territory ceases to be part of the city pursuant to this section, the legislative body of the city shall adopt a resolution confirming the detachment of that territory from the city. The resolution shall describe the detached territory and shall be accompanied by a map indicating the territory. Immediately upon adoption of the resolution, the city clerk shall make any filing provided for by Chapter 8 (commencing with Section 57200) of Part 4 of Division 3.

(d) If territory annexed pursuant to this section becomes contiguous to the city, the limitations imposed by this section shall cease to apply.

(e) A city may enter into an agreement with any other city under which the city apportions any increase in state subventions resulting from the annexation of territory pursuant to this section.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56743

(a) Notwithstanding Section 56741, upon approval of the commission a city may annex noncontiguous territory not exceeding 3,100 acres in area, which is located in the same county as that in which the city is situated, and which is owned by the city and is being used for municipal water purposes, wildlife habitat, or sustainable forestry that is subject to an adopted city forest management plan at the time preliminary proceedings are initiated pursuant to this part. If, after the completion of the annexation, the city sells that territory or any part thereof, all of that territory that is no longer owned by the city shall cease to be a part of the city.

(b) If territory is annexed pursuant to this section, the annexing city may not annex any territory not owned by it and not contiguous to it although that territory is contiguous to the territory annexed pursuant to this section.

(c) When territory ceases to be part of a city pursuant to this section, the legislative body of the city shall adopt a resolution confirming the detachment of that territory from the city. The resolution shall describe the detached territory and shall be accompanied by a map indicating the territory. Immediately upon adoption of the resolution, the city clerk shall make any filing provided for by Chapter 8 (commencing with Section 57200) of Part 4.

(d) If territory annexed to a city pursuant to this section becomes contiguous to the city, the limitations imposed by this section shall cease to apply.

(e) If territory is annexed pursuant to this section, it shall be used only for municipal water purposes, wildlife habitat, or sustainable forestry that is subject to an adopted city forest management plan. The city may, however, enter into agreements to lease the land for timber production or grazing by animals. If the territory is used by the city for any other purpose at any time, it shall cease to be a part of the city.

(f) This section applies only to the City of Willits and the City of Arcata.

(Amended by Stats. 2005, Ch. 347, Sec. 7. Effective January 1, 2006.)



56744

Unless otherwise determined by the commission pursuant to subdivision (m) of Section 56375, territory shall not be incorporated into, or annexed to, a city pursuant to this division if, as a result of that incorporation or annexation, unincorporated territory is completely surrounded by that city or by territory of that city on one or more sides and the Pacific Ocean on the remaining sides.

(Amended by Stats. 2001, Ch. 388, Sec. 17. Effective January 1, 2002.)



56747

(a) Notwithstanding Section 56031, unincorporated territory consisting of property abutting on a street, highway, or road, and the street, highway, or road, to the extent that it abuts that property, together with the road strip may be annexed to a city pursuant to this division under the following conditions:

(1) The annexation may be made only if the property to be annexed is within the sphere of influence of the annexing city, as adopted by the commission, and lies within an unincorporated area wholly surrounded by the annexing city or the annexing city and the county line or the annexing city and the Pacific Ocean or the annexing city and a boundary of another city.

(2) The property to be annexed shall not be annexed if the distance between the boundary of the annexing city and the point closest to the annexing city at which the road strip connects with the abutting property, as measured by the road strip, is more than one-half mile.

(b) Subsequent annexations to the road strip and abutting territory shall not be made unless both of the following conditions are met:

(1) The distance between the point at which the original road strip abuts the boundary of the annexing city and the point closest to the city at which the road strip connects with the abutting property to be annexed, as measured by the road strip, is one-half mile or less.

(2) The annexation is contiguous to the road strip.

(c) As used in this section:

(1) “Property to be annexed” means the property abutting on a street, highway, or road, and the street, highway, or road, to the extent it abuts the property.

(2) “Road strip” means the street, highway, or road which connects the territory of the property to be annexed to the annexing city.

(d) This section applies only to the City of Cupertino.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56749

(a) The commission shall not approve or conditionally approve a change of organization or reorganization that would result in the annexation to a city of territory that is within a farmland security zone created pursuant to Article 7 (commencing with Section 51296) of Chapter 7 of Division 1 if that city provides or would provide facilities or services related to sewers, nonagricultural water, or streets and roads, unless the facilities or services provided by the city benefit land uses that are allowed under a farmland security zone contract and the landowner consents to the change of organization or reorganization. However, this subdivision shall not apply under any of the following circumstances:

(1) If the farmland security zone is located within a designated, delineated area that has been approved by the voters as a limit for existing and future urban facilities, utilities, and services.

(2) If annexation of a parcel or a portion of a parcel is necessary for the location of a public improvement, as defined in Section 51290.5, except as provided in subdivision (f) or (g) of Section 51296.

(3) If the landowner consents to the annexation.

(b) This section shall not apply during the three-year period preceding the termination of a farmland security zone contract under Article 7 (commencing with Section 51296) of Chapter 7 of Part 1 of Division 1.

(Amended by Stats. 2002, Ch. 614, Sec. 5. Effective January 1, 2003.)



56750

Notwithstanding Sections 56300 and 56301, the commission shall not disapprove a change of organization or reorganization where the reason for disapproval is that the farmland security zone is excluded from the affected territory.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56751

(a) Upon receipt by the commission of a proposed change of organization or reorganization, except a special reorganization, that includes the detachment of territory from any city, the executive officer shall place the proposal on the agenda for the next commission meeting for information purposes only and shall transmit a copy of the proposal to any city from which the detachment of territory is requested.

(b) No later than 60 days after the date that the proposal is on the commission’s meeting agenda in accordance with subdivision (a), a city from which the detachment of territory is proposed may adopt and transmit to the commission a resolution requesting termination of the proceedings.

(c) If the city from which the detachment of territory is proposed has adopted and transmitted to the commission a resolution requesting termination of proceedings within the time period prescribed by this section, then the commission shall terminate the proceedings upon receipt of the resolution from the city.

(d) This section shall not apply if the city from which the detachment of territory is proposed has adopted and transmitted to the commission a resolution supporting the proposed change of organization or reorganization.

(Amended by Stats. 2002, Ch. 548, Sec. 21. Effective January 1, 2003.)



56752

If the proposal would result in the annexation to a city of land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1), then the resolution shall state whether the city shall succeed to the contract pursuant to Section 51243 or whether the city intends to exercise its option to not succeed to the contract pursuant to Section 51243.5.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56753

The executive officer shall give mailed notice of any hearing by the commission, as provided in Sections 56155 to 56157, inclusive, by mailing notice of the hearing to the Director of Conservation if the proposal would result in the annexation to a city of land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1).

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56753.5

Within 10 days after receiving a proposal that would result in the annexation to a city of land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1), the executive officer shall notify the Director of Conservation of the proposal. The notice shall include the contract number, the date of the contract’s execution, and a copy of any protest that the city had filed pursuant to Section 51243.5.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56754

If a change of organization or reorganization would result in the annexation to a city of land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1), the commission, based on substantial evidence in the record, shall determine one of the following:

(a) That the city shall succeed to the rights, duties, and powers of the county pursuant to Section 51243, or

(b) That the city may exercise its option to not succeed to the rights, duties, and powers of the county pursuant to Section 51243.5.

(Amended by Stats. 2002, Ch. 188, Sec. 3. Effective January 1, 2003.)



56755

Prior to submitting a resolution of application for the annexation of territory described in Section 56375.3 to the commission, the legislative body adopting the resolution shall conduct a public hearing on the resolution. Notice of the hearing shall be published pursuant to Sections 56153 and 56154. At the hearing, any landowner shall be given an opportunity to present his or her views on the resolution.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56756

The clerk of the legislative body adopting a resolution of application shall file a certified copy of that resolution with the executive officer.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56757

(a) The commission shall not review an annexation or a reorganization proposal that includes an annexation to any city in Santa Clara County of unincorporated territory that is within the urban service area of the city if the annexation or reorganization proposal is initiated by resolution of the legislative body of the city.

(b) The city council shall be the conducting authority for the annexation or reorganization proposal and the proceedings for the annexation or reorganization proposal shall be initiated and conducted as nearly as may be practicable in accordance with Part 4 (commencing with Section 57000).

(c) The city council, in adopting the resolution approving the annexation or reorganization proposal, shall make all of the following findings:

(1) That the unincorporated territory is within the urban service area of the city as adopted by the commission.

(2) That the county surveyor has determined the boundaries of the proposal to be definite and certain, and in compliance with the road annexation policies of the commission. The city shall reimburse the county for the actual costs incurred by the county surveyor in making this determination.

(3) That the proposal does not split lines of assessment or ownership.

(4) That the proposal does not create islands or areas in which it would be difficult to provide municipal services.

(5) That the proposal is consistent with the adopted general plan of the city.

(6) That the territory is contiguous to existing city limits.

(7) That the city has complied with all conditions imposed by the commission for inclusion of the territory in the urban service area of the city.

(d) All annexations or reorganizations which involve territory for which the land use designation in the general plan of the city has changed from the time that the urban service area of the city was last adopted by the commission, and which are processed by a city pursuant to this section shall be subject to an appeal to the commission upon submission of a petition of appeal, signed by at least 50 registered voters in the county.

(e) An appeal to the commission may also be made by submission of a resolution of appeal adopted by the legislative body of a special district solely for the purpose of determining whether some or all of the territory contained in the annexation or reorganization proposal should also be annexed or detached from that special district.

(f) Any petition submitted under subdivision (d) or resolution submitted under subdivision (e) shall be submitted to the executive officer within 15 days of the adoption by the city council of the resolution approving the annexation. The executive officer shall schedule the hearing for the next regular meeting of the commission as is practicable. The commission may set a reasonable appeal fee.

(Amended by Stats. 2013, Ch. 87, Sec. 4. Effective January 1, 2014.)



56759

In any order approving a proposal subject to an election for an annexation or a reorganization that includes annexation of inhabited territory to a city when the assessed value of land within that territory proposed to be annexed equals one-half, or more, of that within the city, as shown by the last equalized assessment rolls, or the number of registered voters of the territory equals one-half, or more, of the number of registered voters within the city, as shown by the county register of voters, the commission shall require that an election called upon the question of confirming the annexation or reorganization shall also be called, held, and conducted within the territory of the city to which territory is proposed to be annexed.

(Amended by Stats. 2002, Ch. 548, Sec. 22. Effective January 1, 2003.)






ARTICLE 4 - Initiation by Petition

56760

(a) Before circulating any petition for change of organization for a city with a population of more than 100,000 which is located in a county with a population of over 4,000,000, the proponents shall publish a notice of intention which shall include a written statement not to exceed 500 words in length, setting forth the reasons for the proposal. The notice shall be published pursuant to Section 56153. The notice shall be signed by at least one, but not more than three, chief petitioners and shall be in substantially the following form:

Notice of Intent to Circulate Petition

Notice is hereby given of the intention to circulate a petition proposing to ____ territory to the City of ____.

The reasons for the proposal are:

(b) Within five days after the date of publication, the chief petitioners shall file with the clerk of the city and the executive officer a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of publication.

(c) After the filing required pursuant to subdivision (b), the petition may be circulated for signatures.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56764

A petition for the incorporation of a city shall be signed by either of the following:

(a) Not less than 25 percent of the registered voters residing in the area to be incorporated, as determined by the commission pursuant to subdivision (f) of Section 56375.

(b) Not less than 25 percent of the number of owners of land within the territory proposed to be incorporated who also own not less than 25 percent of the assessed value of land within the territory proposed to be incorporated, as shown on the last equalized assessment roll of the county.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56765

A petition for the disincorporation of a city shall be signed by not less than 25 percent of the registered voters residing in the city proposed to be disincorporated as shown on the county register of voters.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56766

A petition for the consolidation of two or more cities shall be signed by not less than 5 percent of the registered voters of each affected city as shown on the county register of voters.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)



56767

A petition for annexation of territory to a city shall be signed by either of the following:

(a) Not less than 5 percent of the number of registered voters residing within the territory proposed to be annexed as shown on the county register of voters.

(b) Not less than 5 percent of the number of owners of land within the territory proposed to be annexed who also own 5 percent of the assessed value of land within the territory as shown on the last equalized assessment roll.

(Amended by Stats. 2001, Ch. 388, Sec. 19. Effective January 1, 2002.)



56768

A petition for detachment of territory from a city shall be signed by either of the following:

(a) Not less than 25 percent of the registered voters residing within the territory proposed to be detached, as shown on the county register of voters.

(b) Not less than 25 percent of the number of owners of land within the territory proposed to be detached who also own 25 percent of the assessed value of land within the territory, as shown on the last equalized assessment roll.

(Added by Stats. 2000, Ch. 761, Sec. 110. Effective January 1, 2001.)









CHAPTER 4 - Fiscal Provisions

ARTICLE 1 - Comprehensive Fiscal Analysis

56800

For any proposal that includes an incorporation, the executive officer shall prepare, or cause to be prepared by contract, a comprehensive fiscal analysis. This analysis shall become part of the report required pursuant to Section 56665. Data used for the analysis shall be from the most recent fiscal year for which data are available, preceding the issuances of the certificate of filing. When data requested by the executive officer in the notice to affected agencies are unavailable, the analysis shall document the source and methodology of the data used. The analysis shall review and document each of the following:

(a) The costs to the proposed city of providing public services and facilities during the three fiscal years following incorporation in accordance with the following criteria:

(1) When determining costs, the executive officer shall include all direct and indirect costs associated with the current provision of existing services in the affected territory. These costs shall reflect the actual or estimated costs at which the existing level of service could be contracted by the proposed city following an incorporation, if the city elects to do so, and shall include any general fund expenditures used to support or subsidize a fee-supported service where the full costs of providing the service are not fully recovered through fees. The executive officer shall also identify which of these costs shall be transferred to the new city that result in an administrative cost reduction to other agencies. In the analysis, the executive officer shall also review how the costs of any existing services compare to the costs of services provided in cities with similar populations and similar geographic size that provide a similar level and range of services and shall make a reasonable determination of the costs expected to be borne by the newly incorporated city.

(2) When determining costs, the executive officer shall also include all direct and indirect costs of any public services that are proposed to be assumed by the new city and that are provided by state agencies in the area proposed to be incorporated.

(b) The revenues of the proposed city during the three fiscal years following incorporation.

(c) The effects on the costs and revenues of any affected local agency during the three fiscal years of incorporation.

(d) Any other information and analysis needed to make the findings required by Section 56720.

(Amended by Stats. 2001, Ch. 530, Sec. 4. Effective January 1, 2002.)



56801

(a) For any proposal that includes an incorporation, the executive officer shall, at the request of an interested party, which request is submitted pursuant to subdivision (b), and prior to issuing his or her report and recommendation pursuant to Section 56665, request the Controller to review the comprehensive fiscal analysis prepared pursuant to Section 56800. The request by an interested party shall specify in writing any element of the comprehensive fiscal analysis that the Controller is requested to review and the reasons the Controller is requested to review each element.

(b) The commission may adopt written procedures for the acceptance, referral, and payment for a request for the Controller’s review, which shall include setting a time period during which an interested party is permitted to submit a request pursuant to subdivision (a). The time period for accepting a request shall not be less than 30 days following notice given in the same manner as specified in Section 56153.

(c) Within 45 days of receiving the analysis, the Controller shall issue a report to the executive officer regarding the accuracy and reliability of the information, methodologies, and documentation used in the analysis. The times within which the executive officer or commission is required to act pursuant to this chapter shall be tolled for the time required by the Controller for completion of the report. The executive officer shall include the results of the Controller’s report into his or her own report and recommendation issued pursuant to Section 56665.

(d) Notwithstanding Sections 56378 and 56386, the Controller may charge the commission for the actual costs incurred pursuant to this section. The commission may recover these costs by charging the person who requested the Controller’s review.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 118. Effective January 1, 2001.)



56802

(a) For any proposal for incorporation of the territory within the Mountain House Community Services District, San Joaquin County shall provide the required funds to those petitioners filing the incorporation application for all costs involved in filing the application for incorporation pursuant to this division, including the preparation of the comprehensive fiscal analysis pursuant to Section 56800.

(b) The funds provided by the county pursuant to this section shall not be construed to be a gift of public funds and may only be granted to a quasi-public or nonprofit organization formed for the purpose of pursuing incorporation of the Mountain House area.

(c) San Joaquin County shall provide the funds required in subdivision (a) only one time, upon the first filing of application for incorporation.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 120. Effective January 1, 2001.)



56803

If the commission approves a proposal which includes the incorporation of a city, the resolution making determinations shall accept or reject each of the findings and recommendations made in the executive officer’s report prepared pursuant to Section 56665, and the fiscal analysis prepared pursuant to Section 56800. If the commission rejects a finding or recommendation, the resolution making determinations shall include findings by the commission which present the basis for any rejection.

(Added by Stats. 2000, Ch. 761, Sec. 121. Effective January 1, 2001.)






ARTICLE 2 - Property Tax Exchange

56810

(a) (1) If the proposal includes the incorporation of a city, as defined in Section 56043, the commission shall determine the amount of property tax revenue to be exchanged by the affected local agency pursuant to this section and Section 56815.

(2) If the proposal includes the formation of a district, as defined in Section 2215 of the Revenue and Taxation Code, the commission shall determine the amount of property tax to be exchanged by the affected local agency pursuant to this section.

(b) The commission shall notify the county auditor of the proposal and the services which the new jurisdiction proposes to assume within the area, and identify for the auditor the existing service providers within the area subject to the proposal.

(c) If the proposal would not transfer all of an affected agency’s service responsibilities to the proposed city or district, the commission and the county auditor shall do all of the following:

(1) The county auditor shall determine the proportion that the amount of property tax revenue derived by each affected local agency pursuant to subdivision (b) of Section 93 of the Revenue and Taxation Code bears to the total amount of revenue from all sources, available for general purposes, received by each affected local agency in the prior fiscal year. For purposes of making this determination and the determination required by paragraph (3), “total amount of revenue from all sources available for general purposes” means the total amount of revenue which an affected local agency may use on a discretionary basis for any purpose and does not include any of the following:

(A) Revenue which, by statute, is required to be used for a specific purpose.

(B) Revenue from fees, charges, or assessments which are levied to specifically offset the cost of particular services and do not exceed the cost reasonably borne in providing these services.

(C) Revenue received from the federal government which is required to be used for a specific purpose.

(2) The commission shall determine, based on information submitted by each affected local agency, an amount equal to the total net cost to each affected local agency during the prior fiscal year of providing those services which the new jurisdiction will assume within the area subject to the proposal. For purposes of this paragraph, “total net cost” means the total direct and indirect costs that were funded by general purpose revenues of the affected local agency and excludes any portion of the total cost that was funded by any revenues of that agency that are specified in subparagraphs (A), (B), and (C) of paragraph (1).

(3) The commission shall multiply the amount determined pursuant to paragraph (2) for each affected local agency by the corresponding proportion determined pursuant to paragraph (1) to derive the amount of property tax revenue used to provide services by each affected local agency during the prior fiscal year within the area subject to the proposal. The county auditor shall adjust the amount described in the previous sentence by the annual tax increment according to the procedures set forth in Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code, to the fiscal year in which the new city or district receives its initial allocation of property taxes.

(4) For purposes of this subdivision, in any county in which, prior to the adoption of Article XIII A of the California Constitution, and continuing thereafter, a separate fund or funds were established consisting of revenues derived from the unincorporated area of the county and from which fund or funds services rendered in the unincorporated area have been paid, the amount of property tax revenues derived pursuant to paragraph (3), may, at the discretion of the commission, be transferred to the proposed city over a period not to exceed 12 fiscal years following its incorporation. In determining whether the transfer of the amount of property tax revenues determined pursuant to paragraph (3) shall occur entirely within the fiscal year immediately following the incorporation of the proposed city or shall be phased in over a period not to exceed 12 full fiscal years following the incorporation, the commission shall consider each of the following:

(A) The total amount of revenue from all sources available to the proposed city.

(B) The fiscal impact of the proposed transfer on the transferring agency.

(C) Any other relevant facts which interested parties to the exchange may present to the commission in written form.

The decision of the commission shall be supported by written findings setting forth the basis for its decision.

(d) If the proposal would transfer all of an affected agency’s service responsibilities to the proposed city or district, the commission shall request the auditor to determine the property tax revenue generated for the affected service providers by tax rate area, or portion thereof, and transmit that information to the commission.

(e) The executive officer shall notify the auditor of the amount determined pursuant to paragraph (3) of subdivision (c) or subdivision (d), as the case may be, and, where applicable, the period of time within which and the procedure by which the transfer of property tax revenues will be effected pursuant to paragraph (4) of subdivision (c), at the time the executive officer records a certificate of completion pursuant to Section 57203 for any proposal described in subdivision (a), and the auditor shall transfer that amount to the new jurisdiction.

(f) The amendments to this section enacted during the 1985–86 Regular Session of the Legislature shall apply to any proposal described in subdivision (a) for which a certificate of completion is recorded with the county recorder on or after January 1, 1987.

(g) For purposes of this section, “prior fiscal year” means the most recent fiscal year for which data on actual direct and indirect costs and revenues needed to perform the calculations required by this section are available preceding the issuance of the certificate of filing.

(h) An action brought by a city or district to contest any determinations of the county auditor or the commission with regard to the amount of property tax revenue to be exchanged by the affected local agency pursuant to this section shall be commenced within three years of the effective date of the city’s incorporation or the district’s formation. These actions may be brought by any city that incorporated or by any district that formed on or after January 1, 1986.

(i) This section applies to any city that incorporated or district that formed on or after January 1, 1986.

(j) The calculations and procedures specified in this section shall be made prior to and shall be incorporated into the calculations specified in Section 56815.

(Amended by Stats. 2004, Ch. 355, Sec. 6. Effective January 1, 2005.)



56811

(a) If a proposal includes the formation of a new special district, the commission shall determine the appropriations limit of the district in accordance with Section 7902.7 and Article XIII B of the California Constitution. The commission shall determine the provisional appropriations limit of the district in the following manner:

(1) Estimate the amount of revenue anticipated to be received by the district from the proceeds of taxes for the first full fiscal year of operation.

(2) Adjust the amount determined in paragraph (1) for the estimated change in the cost of living and population in the next full fiscal year of operation and any other changes that may be required or permitted by Article XIII B of the California Constitution.

(b) The governing body of the district shall determine the proposed permanent appropriations limit of the district to be submitted to the voters in the following manner:

(1) Determine the amount of revenue actually received by the district from the proceeds of taxes for the first full fiscal year of operation.

(2) Adjust the amount determined in paragraph (1) for the estimated change in the cost of living and population in the next full fiscal year of operation and any other changes that may be required or permitted by Article XIII B of the California Constitution.

(c) The permanent appropriations limit of the district shall be set at the first district election that is held following the first full fiscal year of operation and shall not be considered to be a change in the appropriations limit of the district pursuant to Section 4 of Article XIII B of the California Constitution.

(Amended by Stats. 2007, Ch. 244, Sec. 9. Effective January 1, 2008.)



56812

(a) If a proposal includes the incorporation of a city, the commission shall determine the provisional appropriations limit of the city in accordance with Section 7902.7 and Article XIII B of the California Constitution. The commission shall determine the provisional appropriations limit of the city in the following manner:

(1) Estimate the amount of revenue anticipated to be received by the city from the proceeds of taxes for the first full fiscal year of operation.

(2) Adjust the amount determined in paragraph (1) for the estimated change in the cost of living and population in the next full fiscal year of operation and such other changes as may be required or permitted by Article XIII B of the California Constitution.

(b) The governing body of the city shall determine the proposed permanent appropriations limit of the city to be submitted to the voters in the following manner:

(1) Determine the amount of revenue actually received by the city from the proceeds of taxes for the first full fiscal year of operation.

(2) Adjust the amount determined in paragraph (1) for the estimated change in the cost of living and population in the next full fiscal year of operation and such other changes as may be required or permitted by Article XIII B of the California Constitution.

(c) The permanent appropriations limit of the city shall be set at the first municipal election which is held following the first full fiscal year of operation and shall not be considered to be a change in the appropriations limit of the city pursuant to Section 4 of Article XIII B of the California Constitution.

(Added by Stats. 2000, Ch. 761, Sec. 122. Effective January 1, 2001.)






ARTICLE 3 - Revenue Neutrality

56815

(a) It is the intent of the Legislature that any proposal that includes an incorporation should result in a similar exchange of both revenue and responsibility for service delivery among the county, the proposed city, and other subject agencies. It is the further intent of the Legislature that an incorporation should not occur primarily for financial reasons.

(b) The commission shall not approve a proposal that includes an incorporation unless it finds that the following two quantities are substantially equal:

(1) Revenues currently received by the local agency transferring the affected territory that, but for the operation of this section, would accrue to the local agency receiving the affected territory.

(2) Expenditures, including direct and indirect expenditures, currently made by the local agency transferring the affected territory for those services that will be assumed by the local agency receiving the affected territory.

(c) Notwithstanding subdivision (b), the commission may approve a proposal that includes an incorporation if it finds either of the following:

(1) The county and all of the subject agencies agree to the proposed transfer.

(2) The negative fiscal effect has been adequately mitigated by tax sharing agreements, lump-sum payments, payments over a fixed period of time, or any other terms and conditions pursuant to Section 56886.

(d) Nothing in this section is intended to change the distribution of growth on the revenues within the affected territory unless otherwise provided in the agreement or agreements specified in paragraph (2) of subdivision (c).

(e) Any terms and conditions that mitigate the negative fiscal effect of a proposal that contains an incorporation shall be included in the commission resolution making determinations adopted pursuant to Section 56880 and the terms and conditions specified in the questions pursuant to Section 57134.

(Amended by Stats. 2001, Ch. 530, Sec. 5. Effective January 1, 2002.)



56815.2

By July 1, 2001, the Governor’s Office of Planning and Research, in consultation with the Controller, shall convene a task force composed of representatives of cities, counties, special districts, and local agency formation commissions, as nominated by their statewide organizations and associations, with expertise in local government fiscal issues for the purpose of creating statewide guidelines for the incorporation process. The guidelines shall be completed by January 1, 2002, by the Office of Planning and Research and shall serve as minimum statewide guidelines for the incorporation process. The guidelines shall include, but not be limited to, information to assist incorporation proponents to understand the incorporation process, its timelines, and likely costs. They shall also provide direction to affected agencies regarding the type of information that should be included in the comprehensive fiscal analysis of an incorporation, as well as suggestions for alternative ways to achieve fiscally neutral incorporations. The guidelines shall be advisory to the commissions in the review of incorporation proposals.

(Added by Stats. 2000, Ch. 761, Sec. 124. Effective January 1, 2001.)









CHAPTER 5 - Proceedings for Special Districts

ARTICLE 1 - Representation and Functions

56821

Either the commission or the legislative body of any independent special district within a county may adopt a resolution initiating proceedings as follows:

(a) It may propose representation of special districts upon the commission.

(b) It may propose the repeal of regulations affecting the functions and services of special districts.

(Amended by Stats. 2001, Ch. 667, Sec. 8. Effective January 1, 2002.)



56821.1

If the commission adopts a resolution pursuant to subdivision (a) of Section 56821, the executive officer shall immediately call a meeting of the independent special district selection committee referred to in Section 56332. The meeting shall be held not less than 15, or more than 35, days from the adoption of the resolution by the commission. The independent special district selection committee shall meet at the time and place designated by the executive officer and shall consider the resolution adopted by the commission. By majority vote of those district representatives voting on the issue, the selection committee shall either approve or disapprove the resolution adopted by the commission. If the selection committee approves the resolution adopted by the commission, it shall immediately inform the executive officer of that action, and the commission at its next meeting shall adopt a resolution of intention pursuant to Section 56822. If the selection committee disapproves the resolution adopted by the commission, it shall immediately inform the executive officer of this action and all further proceedings under this chapter shall cease.

(Added by Stats. 2000, Ch. 761, Sec. 126. Effective January 1, 2001.)



56821.3

If an independent special district adopts a resolution pursuant to subdivision (a) of Section 56821, it shall immediately forward a copy of the resolution to the executive officer. Upon receipt of those resolutions from a majority of independent special districts within a county, adopted by the districts within one year from the date that the first resolution was adopted, the commission, at its next regular meeting, shall adopt a resolution of intention pursuant to Section 56822.

(Added by Stats. 2000, Ch. 761, Sec. 126. Effective January 1, 2001.)



56821.5

A certified copy of any resolution which has been adopted by an independent special district pursuant to subdivision (b) of Section 56821 shall be filed with the executive officer. If a resolution, or substantially identical resolution, has been filed by a majority of independent special districts within the county, then, not later than 35 days after the filing, the commission shall adopt a resolution of intention in accordance with the filed resolution or resolutions.

(Amended by Stats. 2001, Ch. 667, Sec. 9. Effective January 1, 2002.)



56822

Whenever the commission, or the independent special districts, as the case may be, have complied with the applicable provisions of Sections 56821, 56821.1, 56821.3, and 56821.5, the commission shall adopt a resolution of intention pursuant to this section. The resolution of intention shall do all of the following:

(a) State whether the proceedings are initiated by the commission or by an independent special district or districts, in which case, the names of those districts shall be set forth.

(b) If the resolution of intention proposes only the repeal of regulations affecting the functions and services of special districts, it shall state that the commission proposes either of the following:

(1) To consider the proposal without reference to a special district advisory committee, in which case the resolution shall contain the text of the regulations proposed to be repealed.

(2) To refer the proposal to a special district advisory committee for study, report, and recommendation, in which case the resolution shall include the regulations proposed to be repealed.

In addition, the resolution of intention adopted pursuant to this subdivision shall also fix a time, not less than 15 or more than 35 days after the adoption of the resolution of intention, and the place of hearing by the commission on the question of whether the proposal made by the resolution should be disapproved, approved, and ordered without reference to a special district advisory committee, or referred to a special district advisory committee for study, report, and recommendation to the commission.

(c) If the resolution of intention proposes representation of special districts on the commission, it shall state that the commission proposes to refer the proposal to a special district advisory committee and the commission shall immediately order the proposal referred to that committee pursuant to Section 56823.

(Amended by Stats. 2001, Ch. 667, Sec. 11. Effective January 1, 2002.)



56822.3

If a hearing is called pursuant to subdivision (b) of Section 56822, the executive officer shall give notice of the hearing by publication, as provided in Sections 56153 and 56154, by posting, as provided in Sections 56158 and 56159, and by mailing to the clerk of the county and each local agency within the county, as provided in Sections 56155, 56156, and 56157.

(Added by Stats. 2000, Ch. 761, Sec. 126. Effective January 1, 2001.)



56822.5

The hearing referred to in Section 56822.3 shall be held by the commission at the time and place specified or to which the hearing may be continued. After the conclusion of the hearing, the commission shall adopt a resolution disapproving the proposal made by the resolution of intention, approving and ordering the proposal without reference to a special district advisory committee, or ordering the proposal referred to a special district advisory committee for study, report, and recommendation.

(Added by Stats. 2000, Ch. 761, Sec. 126. Effective January 1, 2001.)



56823

If the commission orders a proposal referred to a special district advisory committee for study, report, and recommendation, the appointment of, and proceedings by, the advisory committee shall be made and taken substantially in accordance with the provisions of Chapter 6 (commencing with Section 56826), pertaining to reorganization committees, except that the advisory committee shall not be terminated until after the commission acts upon the report and recommendation of the advisory committee. When applied to proceedings taken pursuant to this chapter:

(a) “Plan of reorganization” means a plan containing the text of regulations affecting the functions and services of special districts.

(b) “Proposal of reorganization,” “reorganization,” or “change of organization” means a proposal made pursuant to this chapter.

(c) “Reorganization committee” means the special district advisory committee.

(d) “Subject district” means an independent special district affected by a proposal made pursuant to this chapter.

If the commission is of the opinion that special districts, other than independent special districts, may be affected by the proposal, then, in addition to the appointment of voting members to the advisory committee to represent independent special districts, the commission may authorize the legislative bodies of special districts, other than independent special districts, to appoint nonvoting members to the advisory committee. Any nonvoting member shall have all of the rights of a voting member except the right to vote.

(Added by Stats. 2000, Ch. 761, Sec. 126. Effective January 1, 2001.)



56824

Where a special district advisory committee consists of voting members representing more than five independent special districts, the advisory committee may appoint an executive committee to undertake all or part of the study and may authorize the executive committee to prepare a tentative report and recommendation for submission to and approval by the full advisory committee. The executive committee shall consist of the number of voting members as the advisory committee may determine. If the commission authorizes the appointment of nonvoting members to the advisory committee, those nonvoting members may appoint members to the executive committee in numbers not exceeding those appointed by the voting members and any nonvoting member appointed to the executive committee shall have all of the rights of a voting member on the committee, except the right to vote.

Upon completion of the studies of the executive committee, the executive committee shall report to the full advisory committee and submit any tentative report and recommendation prepared by the executive committee. Thereafter, the advisory committee may reject any tentative report and recommendation submitted, may adopt any tentative report and recommendation submitted, either as submitted by the executive committee or as changed by the full advisory committee, or the advisory committee may prepare its own report and recommendation.

(Added by Stats. 2000, Ch. 761, Sec. 126. Effective January 1, 2001.)



56824.1

Not later than 35 days after the filing with the executive officer of the report and recommendation of a special district advisory committee, the commission shall take one of the following actions:

(a) If the report concerns only the repeal of regulations affecting the functions and services of special districts, the commission may do either of the following:

(1) Disapprove the report without further notice and hearing.

(2) Adopt a resolution of intention to hold a hearing on the report pursuant to subdivision (c).

(b) If the report concerns a request for special district representation on the commission, the commission shall adopt a resolution declaring its intention to approve the report and recommendation.

(c) A resolution of intention shall do all of the following:

(1) Refer to the report and recommendation of the special district advisory committee, generally describe the nature and contents of the report and recommendation, and refer to the report and recommendation on file with the executive officer for a detailed description report and recommendation.

(2) Declare the intention of the commission to approve the recommendation and report, as filed.

(3) Fix a time, not less than 15 days, or more than 35 days, after the adoption of the resolution of intention, and the place of hearing by the commission, on the question of whether the report and recommendation filed by the special district advisory committee should be approved, either as filed or as ordered changed by the commission after notice and hearing.

(Amended by Stats. 2001, Ch. 667, Sec. 12. Effective January 1, 2002.)



56824.3

The executive officer shall give notice of the hearing by publication, as provided in Sections 56153 and 56154, by posting, as provided in Sections 56158 and 56159, and by mailing to the clerk of the county and each local agency within the county, as provided in Sections 56155, 56156, and 56157.

(Added by Stats. 2000, Ch. 761, Sec. 126. Effective January 1, 2001.)



56824.5

The hearing shall be held by the commission at the time and place specified or to which the hearing may be continued. During the course of the hearing, the commission may propose changes in the report and recommendations. Any proposed changes shall be referred, for review, to the special district advisory committee, or if the advisory committee has appointed an executive committee, to that executive committee. The advisory committee, or the executive committee, shall have 60 days to report back to the commission. If no report is received by the commission within 60 days, the advisory committee shall be deemed to have approved the proposed changes in the report and recommendation.

Within 30 days after the conclusion of the hearing, the commission shall adopt a resolution approving the report and recommendation, either as filed or as those regulations may be changed by the commission.

(Added by Stats. 2000, Ch. 761, Sec. 126. Effective January 1, 2001.)



56824.7

Any resolution approving the report and recommendation of a special district advisory committee, either as filed or as changed by the commission, shall order both of the following:

(a) The repeal of regulations, in accordance with the recommendations of the approved report.

(b) The chairperson of the commission to call and give notice of a meeting of the independent special district selection committee to be held within 15 days after the adoption of the resolution if special district representatives on the commission are to be selected pursuant to Section 56332.

(Amended by Stats. 2001, Ch. 667, Sec. 13. Effective January 1, 2002.)






ARTICLE 1.5 - New or Different Services

56824.10

Commission proceedings for the exercise of new or different functions or classes of services or divestiture of the power to provide particular functions or classes of services, within all or part of the jurisdictional boundaries of a special district, pursuant to subdivision (b) of Section 56654, may be initiated by a resolution of application in accordance with this article.

(Amended by Stats. 2008, Ch. 196, Sec. 3. Effective January 1, 2009.)



56824.12

(a) A proposal by a special district to provide a new or different function or class of services or divestiture of the power to provide particular functions or classes of services, within all or part of the jurisdictional boundaries of a special district, pursuant to subdivision (b) of Section 56654, shall be made by the adoption of a resolution of application by the legislative body of the special district and shall include all of the matters specified for a petition in Section 56700, except paragraph (6) of subdivision (a) of Section 56700, and be submitted with a plan for services prepared pursuant to Section 56653. The plan for services for purposes of this article shall also include all of the following information:

(1) The total estimated cost to provide the new or different function or class of services within the special district’s jurisdictional boundaries.

(2) The estimated cost of the new or different function or class of services to customers within the special district’s jurisdictional boundaries. The estimated costs may be identified by customer class.

(3) An identification of existing providers, if any, of the new or different function or class of services proposed to be provided and the potential fiscal impact to the customers of those existing providers.

(4) A written summary of whether the new or different function or class of services or divestiture of the power to provide particular functions or classes of services, within all or part of the jurisdictional boundaries of a special district, pursuant to subdivision (b) of Section 56654, will involve the activation or divestiture of the power to provide a particular service or services, service function or functions, or class of service or services.

(5) A plan for financing the establishment of the new or different function or class of services within the special district’s jurisdictional boundaries.

(6) Alternatives for the establishment of the new or different functions or class of services within the special district’s jurisdictional boundaries.

(b) The clerk of the legislative body adopting a resolution of application shall file a certified copy of that resolution with the executive officer. Except as provided in subdivision (c), the commission shall process resolutions of application adopted pursuant to this article in accordance with Section 56824.14.

(c) (1) Prior to submitting a resolution of application pursuant to this article to the commission, the legislative body of the special district shall conduct a public hearing on the resolution. Notice of the hearing shall be published pursuant to Sections 56153 and 56154.

(2) Any affected local agency, affected county, or any interested person who wishes to appear at the hearing shall be given an opportunity to provide oral or written testimony on the resolution.

(Amended by Stats. 2008, Ch. 196, Sec. 4. Effective January 1, 2009.)



56824.14

(a) The commission shall review and approve with or without amendments, wholly, partially, or conditionally, or disapprove proposals for the establishment of new or different functions or class of services, or the divestiture of the power to provide particular functions or class of services, within all or part of the jurisdictional boundaries of a special district, after a public hearing called and held for that purpose. The commission shall not approve a proposal for the establishment of new or different functions or class of services within the jurisdictional boundaries of a special district unless the commission determines that the special district will have sufficient revenues to carry out the proposed new or different functions or class of services except as specified in paragraph (1).

(1) The commission may approve a proposal for the establishment of new or different functions or class of services within the jurisdictional boundaries of a special district where the commission has determined that the special district will not have sufficient revenue to provide the proposed new or different functions or class of services, if the commission conditions its approval on the concurrent approval of sufficient revenue sources pursuant to Section 56886. In approving a proposal, the commission shall provide that if the revenue sources pursuant to Section 56886 are not approved, the authority of the special district to provide new or different functions or class of services shall not be established.

(2) Unless otherwise required by the principal act of the subject special district, or unless otherwise required by Section 57075 or 57076, the approval by the commission for establishment of new or different functions or class of services, or the divestiture of the power to provide particular functions or class of services, shall not be subject to an election.

(b) At least 21 days prior to the date of that hearing, the executive officer shall give mailed notice of the hearing to each affected local agency or affected county, and to any interested party who has filed a written request for notice with the executive officer. In addition, at least 21 days prior to the date of that hearing, the executive officer shall cause notice of the hearing to be published in accordance with Section 56153 in a newspaper of general circulation that is circulated within the territory affected by the proposal proposed to be adopted.

(c) The commission may continue from time to time any hearing called pursuant to this section. The commission shall hear and consider oral or written testimony presented by any affected local agency, affected county, or any interested person who appears at any hearing called and held pursuant to this section.

(Amended by Stats. 2011, Ch. 300, Sec. 71. Effective January 1, 2012.)






ARTICLE 2 - Reorganization

56825

The commission shall have the powers and duties set forth in Part 2 (commencing with Section 56300) and the additional powers and duties specified in this chapter.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



56826

A reorganization or a plan of reorganization shall provide for one or more changes of organization of any type for each of the subject districts and may provide for the formation of one or more new districts pursuant to the principal act or acts designated in the reorganization or plan of reorganization and Section 56100.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 130. Effective January 1, 2001.)



56826.5

(a) A proposal for reorganization that includes the consolidation of two or more special districts not formed pursuant to the same principal act shall only be approved by the commission if both the following conditions are met:

(1) The commission is able to designate a successor or successors, or form a new district or districts, authorized by their respective principal acts to deliver all of the services provided by the consolidating districts at the time of consolidation.

(2) The commission makes the determinations specified in subdivision (b) of Section 56881.

(b) If a proposal for reorganization that includes the consolidation of two or more special districts not formed pursuant to the same principal act is initiated by the commission pursuant to subdivision (a) of Section 56375, it shall only be approved if the commission has prepared a study pursuant to Section 56378 or the written statement of determinations specified in subdivision (a) of Section 56430, and all of the following conditions are met:

(1) Each of the services provided by the districts subject to the proposal will be provided by a successor or successors, or by the formation of a new district authorized under a principal act to deliver the services. The commission may designate a successor other than the districts subject to the proposal only if the successor is currently providing the same service provided by one or more of the districts subject to the proposal. The commission shall not designate a city as a successor unless the city contains 70 percent or more of the area of land within one of the districts subject to the proposal, or the combined territory of two or more of the districts subject to the proposal, within its boundaries, and 70 percent or more of the number of registered voters of the district or the combined districts who reside within the boundaries of the city.

(2) The public services costs of the proposal that the commission is authorizing are likely to be less than or substantially similar to the costs of alternative means of providing the service.

(3) The proposal that the commission is approving promotes public access and accountability for community services needs and financial resources.

(Amended by Stats. 2007, Ch. 98, Sec. 6. Effective January 1, 2008.)



56827

(a) Except as provided in subdivision (b), upon the presentation of any petition or applications making a proposal for a reorganization, the commission may take proceedings pursuant to Part 3 (commencing with Section 56650) without referring the proposal to a reorganization committee, as provided in this part.

(b) The commission may refer to a reorganization committee any incorporation proposal that includes, or may be modified to include, any of the following changes of organization affecting an independent special district: consolidation, dissolution, formation, merger, or establishment of a subsidiary district.

(c) If the commission has initiated a change of organization or reorganization that affects more than one special district, the commission may, and is encouraged to, utilize a reorganization committee to review the proposal.

(Amended by Stats. 2012, Ch. 62, Sec. 7. Effective January 1, 2013.)



56828

Before any proposal for reorganization is referred to any reorganization committee, the commission may provide for a public hearing on the question of whether the proposal should be disapproved or referred to a reorganization committee and set a time and place for that hearing.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 135. Effective January 1, 2001.)



56829

The executive officer shall give notice of that hearing by publication, as provided in Sections 56153 and 56154, and by posting, as provided in Sections 56158 and 56159.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 138. Effective January 1, 2001.)



56830

The executive officer shall also give mailed notice of any hearing, as provided in Sections 56155 to 56157, inclusive, by mailing notice of hearing to all of the following persons and entities:

(a) Each affected city and affected district.

(b) The chief petitioners, if any.

(c) Each person who has filed a written request for special notice with the executive officer.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 140. Effective January 1, 2001.)



56831

The hearing shall be held by the commission on the date and at the time and place specified in the notice. After the conclusion of the hearing, the commission shall adopt a resolution doing either of the following:

(a) Disapproving the proposal of reorganization.

(b) Ordering the proposal referred to a reorganization committee for study, report, and recommendation.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 142. Effective January 1, 2001.)



56832

The commission may accept contributions from any source for the purpose of paying the expenses of a reorganization committee in the conduct of its study, report, and recommendation. Any affected county, affected city, or affected district may make contributions for that purpose. The commission and any affected county, affected city, or affected district may make any of its facilities available for the use of a reorganization committee and may authorize any of its officers and employees to furnish advice, assistance, or services to the committee.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 144. Effective January 1, 2001.)



56833

Any resolution adopted by the commission ordering a proposal of reorganization referred to a reorganization committee shall do all of the following:

(a) Describe the proposed reorganization and designate the subject districts (the description and designation may be by reference to the proposal).

(b) Specify the maximum number of members, not to exceed three, to represent each subject district on the committee.

(c) Fix a time and place for the first meeting of the reorganization committee.

(d) Designate a date, not less than 60 days from the date of the first meeting of the committee, for the completion and submission to the commission of the report and recommendation of the committee.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 146. Effective January 1, 2001.)



56834

From time to time during the course of study upon a proposed plan of reorganization, the commission may do any of the following:

(a) Extend the time for completion and submission of the report and recommendation of a reorganization committee.

(b) Change the scope of the study by the addition or deletion of territory or subject districts, except that the authority granted to a commission under this subdivision shall not apply to a change of organization or reorganization as described in subdivision (a) of Section 56853.

(c) Authorize the committee to develop, study, report, and make recommendations upon alternative plans of reorganization.

(Amended by Stats. 2001, Ch. 667, Sec. 14. Effective January 1, 2002.)



56835

At least 15 days before the date of the first meeting of a reorganization committee, the executive officer shall mail a copy of the resolution adopted by the commission to each subject district designated in the resolution.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 153. Effective January 1, 2001.)



56836

Any person, including, but not limited to, a member of the legislative body of a subject district and an officer or employee of the district, may be appointed as a member to represent the district upon a reorganization committee.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 155. Effective January 1, 2001.)



56837

(a) The legislative body of each affected district shall appoint one or more members, not to exceed the maximum number specified by the commission, to represent the district on the reorganization committee. That legislative body may remove and replace any member previously appointed by it, and may fill any vacancy in its membership upon the committee.

(b) In the case of a reorganization committee created pursuant to subdivision (b) of Section 56827, the county board of supervisors shall appoint one or more members, not to exceed the maximum number specified by the commission, to represent the county on the reorganization committee. The county board of supervisors may appoint any person, including, but not limited to, an officer or employee of the county to represent the county on the reorganization committee. The county board of supervisors may remove and replace any member previously appointed by it, and may fill any vacancy in its membership on the committee.

(c) In the case of a reorganization committee created pursuant to subdivision (b) of Section 56827, the commission shall appoint one or more members to represent the general public on the reorganization committee. The number of members appointed to represent the general public shall not exceed the maximum number specified by the commission to represent the county or each subject district. A member appointed pursuant to this subdivision shall not be an officer or employee of any local agency. The commission may remove and replace any member previously appointed by it, and may fill any vacancy in its membership on the committee.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 157. Effective January 1, 2001.)



56838

The clerk of a subject district shall give immediate notice to the executive officer of all appointments and removals made by the legislative body to a reorganization committee.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 159. Effective January 1, 2001.)



56839

At any time after the date fixed for the first meeting of a reorganization committee or during the course of the study by the committee, if the legislative body of any subject district, after written request by the executive officer, does not appoint any members to the committee, those members may be appointed by the commission.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 161. Effective January 1, 2001.)



56840

If, during the course of study upon a proposed plan of reorganization, the commission authorizes a change in the scope of the study, the membership of the reorganization committee shall be immediately changed to exclude representatives of each district or city for which a change of organization is no longer proposed and to include representatives of each district or city for which a new change of organization is proposed.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 164. Effective January 1, 2001.)



56841

Subject to any standards and procedures adopted by regulation by the commission, a reorganization committee shall provide for the selection of a presiding officer and secretary either of whom may but are not required to be members of the committee, adopt the standards and procedures which it deems advisable, fix the time and place for meetings of the committee, and determine the manner and method to be followed by the committee in its study, report, and recommendation.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 167. Effective January 1, 2001.)



56842

A quorum shall be deemed to be present at a meeting of a reorganization committee if members representing one-half or more of the subject districts are present. Each subject district shall be entitled to one vote at any reorganization committee meeting, which vote shall be determined by a majority of the members of the district present at the meeting.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 169. Effective January 1, 2001.)



56843

If a reorganization committee does not complete and submit its report and recommendation before the date specified by the commission or, prior to that date, if members of the committee representing one-half or more of the subject districts report to the commission that the committee is unable to agree upon the report and recommendation, the commission may either order the discharge of the committee, or appoint additional members to the committee, not to exceed the maximum number authorized for a single subject district, to represent the public and order the committee, as so enlarged, to continue its study.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 175. Effective January 1, 2001.)



56844

If the commission orders the discharge of a reorganization committee, the commission may make a study, report, and recommendation upon a plan of reorganization in the place of the reorganization committee.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 177. Effective January 1, 2001.)



56845

If the commission appoints additional members to the reorganization committee to represent the public and orders the reorganization committee, as so enlarged, to continue its study, the additional members shall have all of the rights and powers of members representing a single subject district, including participation in all studies, reports, and recommendations, attendance at all meetings, and the casting of a single vote on behalf of all of the additional members on any matter before the committee.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 182. Effective January 1, 2001.)



56846

Every officer of any affected county, affected city, or affected district shall make available to a reorganization committee any records, reports, maps, data, or other documents which in any way affect or pertain to the committee’s study, report, and recommendation and shall confer with the committee concerning the problems and affairs of that county, city, or district.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 184. Effective January 1, 2001.)



56847

Upon completion of the study of a reorganization committee, the committee shall prepare and submit to the commission a report and recommendation containing all of the following:

(a) A brief summary of the nature and extent of the study of the committee.

(b) A full and complete description of the plan of reorganization and any alternative plans of reorganization which were studied by the committee.

(c) The recommendation of the committee for the approval or disapproval of all or any part of the plan of reorganization and of any alternative plans of reorganization.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 186. Effective January 1, 2001.)



56848

Approval by a reorganization committee of the report and recommendation shall require the affirmative vote of more than one-half of the subject districts represented on the reorganization committee.

(Added by Stats. 2000, Ch. 761, Sec. 187. Effective January 1, 2001.)



56849

The reorganization committee shall file the original of its report and recommendation with the executive officer and a copy of the report and recommendation with the clerk of each subject district. Upon filing that report and recommendation with the executive officer, the reorganization committee shall be terminated. However, the commission may cause the committee to be reconvened at any time for the sole purpose of correcting or clarifying any error, omission, or uncertainty appearing in the report and recommendation, as determined by the commission.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 191. Effective January 1, 2001.)



56853

(a) If a majority of the members of each of the legislative bodies of two or more local agencies adopt substantially similar resolutions of application making proposals either for the consolidation of districts or for the reorganization of all or any part of the districts into a single local agency, the commission shall approve, or conditionally approve, the proposal.

(b) Except as provided in subdivision (c), a commission may order any material change in the provisions or the terms and conditions of the consolidation or reorganization, as set forth in the proposals of the local agencies. The commission shall direct the executive officer to give each subject agency mailed notice of any change prior to ordering a change. The commission shall not, without the written consent of all subject agencies, take any further action on the consolidation or reorganization for 30 days following that mailing. Upon written demand by any subject agency, filed with the executive officer during that 30-day period, the commission shall make determinations upon the proposals only after notice and hearing on the proposals. If no written demand is filed, the commission may make those determinations without notice and hearing. The application of any provision of this subdivision may be waived by consent of all of the subject agencies.

(c) The commission shall not order a material change in the provisions of a consolidation or reorganization, as set forth in the proposals of the local agencies pursuant to subdivision (a), that would add or delete districts without the written consent of the applicant local agencies.

(Amended by Stats. 2012, Ch. 62, Sec. 8. Effective January 1, 2013.)



56853.5

(a) In the case of an expedited reorganization, notwithstanding any provision of this division or the Community Services District Law (Division 3 (commencing with Section 61000) of Title 6), unless the governing body of the subject agency files a resolution of objection with the commission before the close of the hearing held pursuant to Section 56666, the commission may approve, disapprove, or conditionally approve, the expedited reorganization. If the commission approves or conditionally approves the expedited reorganization, the commission shall order the expedited reorganization without an election.

(b) If the governing body of the subject agency files a resolution of objection with the commission before the close of the hearing held pursuant to Section 56666, the commission shall disapprove the proposed expedited reorganization.

(c) The commission may order any material change to the terms and conditions of the expedited reorganization set forth in the proposal. The commission shall direct the executive officer to give the subject agency mailed notice of any change prior to ordering a change. The commission shall not, without the written consent of the subject agency, take any further action on the expedited reorganization for 30 days following that mailing.

(d) A proposal for an expedited reorganization shall include proposed terms and conditions that shall include at least all of the following:

(1) The proposed community services district is declared to be, and shall be deemed a community services district as if the district had been formed pursuant to the Community Services District Law (Division 3 (commencing with Section 61000) of Title 6). The exterior boundary and sphere of influence of the proposed community services district shall be the exterior boundary and sphere of influence of the district proposed to be dissolved.

(2) The proposed community services district succeeds to, and is vested with, the same powers, duties, responsibilities, obligations, liabilities, and jurisdiction of the district proposed to be dissolved.

(3) The status, position, and rights of any officer or employee of the district proposed to be dissolved shall not be affected by the transfer and shall be retained by the person as an officer or employee of the proposed community services district.

(4) The proposed community services district shall have ownership, possession, and control of all books, records, papers, offices, equipment, supplies, moneys, funds, appropriations, licenses, permits, entitlements, agreements, contracts, claims, judgments, land, and other assets and property, real or personal, owned or leased by, connected with the administration of, or held for the benefit or use of, the district proposed to be dissolved.

(5) The unexpended balance as of the effective date of the expedited reorganization of any funds available for use by the district proposed to be dissolved shall be available for use by the proposed community services district.

(6) No payment for the use, or right of use, of any property, real or personal, acquired or constructed by the district proposed to be dissolved shall be required by reason of the succession pursuant to the expedited reorganization, nor shall any payment for the proposed community services district’s acquisition of the powers, duties, responsibilities, obligations, liabilities, and jurisdiction be required by reason of that succession.

(7) All ordinances, rules, and regulations adopted by the district proposed to be dissolved in effect immediately preceding the effective date of the expedited reorganization, shall remain in effect and shall be fully enforceable unless amended or repealed by the proposed community services district, or until they expire by their own terms. Any statute, law, rule, or regulation in force as of the effective date of the expedited reorganization, or that may be enacted or adopted with reference to the district proposed to be dissolved shall mean the proposed community services district.

(8) All allocations of shares of property tax revenue pursuant to Part 0.5 (commencing with Section 50) of the Revenue and Taxation Code, special taxes, benefit assessments, fees, charges, or any other impositions of the district proposed to be dissolved shall remain in effect unless amended or repealed by the proposed community services district, or they expire by their own terms.

(9) The appropriations limit established pursuant to Division 9 (commencing with Section 7900) of Title 1 of the district proposed to be dissolved shall be the appropriations limit of the proposed community services district.

(10) Any action by or against the district proposed to be dissolved shall not abate, but shall continue in the name of the proposed community services district, and the proposed community services district shall be substituted for the district proposed to be dissolved by the court in which the action is pending. The substitution shall not in any way affect the rights of the parties to the action.

(11) No contract, lease, license, permit, entitlement, bond, or any other agreement to which the district proposed to be dissolved is a party shall be void or voidable by reason of the enactment of the expedited reorganization, but shall continue in effect, with the proposed community services district assuming all of the rights, obligations, liabilities, and duties of the district proposed to be dissolved.

(12) Any obligations, including, but not limited to, bonds and other indebtedness, of the district proposed to be dissolved shall be the obligations of the proposed community services district. Any continuing obligations or responsibilities of the district proposed to be dissolved for managing and maintaining bond issuances shall be transferred to the proposed community services district without impairment to any security contained in the bond instrument.

(e) If a board of supervisors is the governing body of a resort improvement district pursuant to Chapter 1 (commencing with Section 13000) of Division 11 of the Public Resources Code, then, notwithstanding paragraph (3) of subdivision (d), the proposed terms and conditions may provide for the election of an initial board of directors of a community services district pursuant to Chapter 1 (commencing with Section 61020) of Part 2 of Division 3 of Title 6.

(f) As used in this section, “expedited reorganization” means a reorganization that consists solely of the formation of a community services district and the dissolution of any of the following:

(1) A resort improvement district formed pursuant to the Resort Improvement District Law, Division 11 (commencing with Section 13000) of the Public Resources Code.

(2) The Montalvo Municipal Improvement District formed pursuant to Chapter 549 of the Statutes of 1955.

(3) The Bethel Island Municipal Improvement District formed pursuant to Chapter 22 of the Statutes of 1960.

(4) The Embarcadero Municipal Improvement District formed pursuant to Chapter 81 of the Statutes of 1960.

(g) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later statute which is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2010, Ch. 68, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2018, by its own provisions.)



56853.6

(a) In the case of an accelerated reorganization, notwithstanding any provision of this division or the Recreation and Park District Law (Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code), unless the governing body of the Tahoe Paradise Resort Improvement District files a resolution of objection with the El Dorado County Local Agency Formation Commission before the close of the hearing held pursuant to Section 56666, the commission may approve, disapprove, or conditionally approve, the accelerated reorganization. If the commission approves or conditionally approves the accelerated reorganization, the commission shall order the accelerated reorganization without an election.

(b) If the governing body of the Tahoe Paradise Resort Improvement District files a resolution of objection with the commission before the close of the hearing held pursuant to Section 56666, the commission shall disapprove the proposed accelerated reorganization.

(c) The commission may order any material change to the terms and conditions of the accelerated reorganization set forth in the proposal. The commission shall direct the executive officer to give the Tahoe Paradise Resort Improvement District mailed notice of any change prior to ordering a change. The commission shall not, without the written consent of the Tahoe Paradise Resort Improvement District, take any further action on the accelerated reorganization for 30 days following that mailing.

(d) A proposal for an accelerated reorganization shall include proposed terms and conditions that shall include, but are not limited to, all of the following:

(1) The proposed recreation and park district is declared to be, and shall be deemed, a recreation and park district as if the district had been formed pursuant to the Recreation and Park District Law (Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code). The exterior boundary and sphere of influence of the proposed recreation and park district shall be the exterior boundary and sphere of influence of the Tahoe Paradise Resort Improvement District.

(2) The proposed recreation and park district succeeds to, and is vested with, the same powers, duties, responsibilities, obligations, liabilities, and jurisdiction of the Tahoe Paradise Resort Improvement District.

(3) The status, position, and rights of any officer or employee of the Tahoe Paradise Resort Improvement District shall not be affected by the transfer and shall be retained by the person as an officer or employee of the proposed recreation and park district.

(4) The proposed recreation and park district shall have ownership, possession, and control of all books, records, papers, offices, equipment, supplies, moneys, funds, appropriations, licenses, permits, entitlements, agreements, contracts, claims, judgments, land, and other assets and property, real or personal, owned or leased by, connected with the administration of, or held for the benefit or use of, the Tahoe Paradise Resort Improvement District.

(5) The unexpended balance as of the effective date of the accelerated reorganization of any funds available for use by the Tahoe Paradise Resort Improvement District shall be available for use by the proposed recreation and park district.

(6) No payment for the use, or right of use, of any property, real or personal, acquired or constructed by the Tahoe Paradise Resort Improvement District shall be required by reason of the succession pursuant to the accelerated reorganization, nor shall any payment for the proposed recreation and park district’s acquisition of the powers, duties, responsibilities, obligations, liabilities, and jurisdiction be required by reason of that succession.

(7) All ordinances, rules, and regulations adopted by the Tahoe Paradise Resort Improvement District in effect immediately preceding the effective date of the accelerated reorganization shall remain in effect and shall be fully enforceable unless amended or repealed by the proposed recreation and park district, or until they expire by their own terms. Any statute, law, rule, or regulation in force as of the effective date of the accelerated reorganization, or that may be enacted or adopted with reference to the Tahoe Paradise Resort Improvement District shall mean the proposed recreation and park district.

(8) All allocations of shares of property tax revenue pursuant to Part 0.5 (commencing with Section 50) of the Revenue and Taxation Code, special taxes, benefit assessments, fees, charges, or any other impositions of the Tahoe Paradise Resort Improvement District shall remain in effect unless amended or repealed by the proposed recreation and park district, or they expire by their own terms.

(9) The appropriations limit established pursuant to Division 9 (commencing with Section 7900) of Title 1 for the Tahoe Paradise Resort Improvement District shall be the appropriations limit of the proposed recreation and park district.

(10) Any action by or against the Tahoe Paradise Resort Improvement District shall not abate, but shall continue in the name of the proposed recreation and park district, and the proposed recreation and park district shall be substituted for the Tahoe Paradise Resort Improvement District by the court in which the action is pending. The substitution shall not in any way affect the rights of the parties to the action.

(11) No contract, lease, license, permit, entitlement, bond, or any other agreement to which the Tahoe Paradise Resort Improvement District is a party shall be void or voidable by reason of the enactment of the accelerated reorganization, but shall continue in effect, with the proposed recreation and park district assuming all of the rights, obligations, liabilities, and duties of the Tahoe Paradise Resort Improvement District.

(12) Any obligations, including, but not limited to, bonds and other indebtedness, of the Tahoe Paradise Resort Improvement District shall be the obligations of the proposed recreation and park district. Any continuing obligations or responsibilities of the Tahoe Paradise Resort Improvement District for managing and maintaining bond issuances shall be transferred to the proposed recreation and park district without impairment to any security contained in the bond instrument.

(e) As used in this section, “accelerated reorganization” means a reorganization that consists solely of the dissolution of the Tahoe Paradise Resort Improvement District and the formation of a recreation and park district.

(f) This section shall remain in effect only until January 2, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2011, Ch. 296, Sec. 131. Effective January 1, 2012. Repealed as of January 2, 2018, by its own provisions.)



56855

(a) This section shall apply to any proposal which contains the annexation of territory to a fire protection district which is organized pursuant to the Fire Protection District Law of 1987, Part 3 (commencing with Section 13800) of Division 12 of the Health and Safety Code, and the affected territory is or is proposed to be all or part of a city which is within the fire protection district.

(b) Prior to the adoption by the local agency formation commission of a resolution making determinations, the district may request and the commission shall impose, as a term and condition, a requirement that the legislative body of the city shall enter into a contract with the district. The contract shall require:

(1) That the affected territory shall remain part of the district for a period of at least 10 years.

(2) That the city shall pay the cost of services provided by the district. This payment shall be in amounts and on terms specified in the contract.

(3) Any other conditions to which the city and the district mutually agree.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 202. Effective January 1, 2001.)



56856

(a) The commission shall not approve or conditionally approve a change of organization or reorganization that would result in the annexation to a special district of territory that is within a farmland security zone created pursuant to Article 7 (commencing with Section 51296) of Chapter 7 of Division 1 if that special district provides or would provide facilities or services related to sewers, nonagricultural water, or streets and roads, unless the facilities or services benefit land uses that are allowed under the farmland security zone contract and the landowner consents to the change of organization or reorganization.

(b) This section shall not apply during the three-year period preceding the termination of a farmland security zone contract under Article 7 (commencing with Section 51296) of Chapter 7 of Division 1.

(Repealed and added by Stats. 2000, Ch. 761, Sec. 204. Effective January 1, 2001.)



56856.5

(a) The commission shall not approve or conditionally approve a change of organization or reorganization that would result in the annexation to a city or special district of territory that is subject to a contract entered into pursuant to the California Land Conservation Act of 1965 (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1), other than a contract entered into pursuant to Article 7 (commencing with Section 51296) of Chapter 7 of Part 1 of Division 1, if that city or special district provides or would provide facilities or services related to sewers, nonagricultural water, or streets and roads to the territory, unless these facilities or services benefit land uses that are allowed under the contract.

(b) This section shall not be construed to preclude the annexation of territory for the purpose of using other facilities or services provided by the agency that benefit land uses allowable under the contract.

(c) Notwithstanding subdivision (a), the commission may nevertheless approve a change of organization or reorganization if it finds any of the following:

(1) The city or county that would administer the contract after annexation has adopted policies and feasible implementation measures applicable to the subject territory ensuring the continuation of agricultural use and other uses allowable under the contract on a long-term basis.

(2) The change of organization or reorganization encourages and provides planned, well-ordered, and efficient urban development patterns that include appropriate consideration of the preservation of open-space lands within those urban development patterns.

(3) The change of organization or reorganization is necessary to provide services to planned, well-ordered, and efficient urban development patterns that include appropriate consideration of the preservation of open-space lands within those urban development patterns.

(d) This section shall not apply to territory subject to a contract for which either of the following applies:

(1) A notice of nonrenewal has been served pursuant to Section 51245, if the annexing agency agrees that no services will actually be provided by it for use during the remaining life of the contract for land uses or activities not allowed under the contract.

(2) A tentative cancellation has been approved pursuant to Section 51282.

(Added by Stats. 2002, Ch. 614, Sec. 6. Effective January 1, 2003.)



56857

(a) Upon receipt by the commission of a proposed change of organization or reorganization that includes the annexation of territory to any district, if the proposal is not filed by the district to which annexation of territory is proposed, the executive officer shall place the proposal on the agenda for the next commission meeting for information purposes only and shall transmit a copy of the proposal to any district to which an annexation of territory is requested.

(b) No later than 60 days after the date that the proposal is on the commission’s meeting agenda in accordance with subdivision (a), any district to which annexation of territory is proposed may adopt and transmit to the commission a resolution requesting termination of the proceedings. The resolution requesting termination of the proceedings shall be based upon written findings supported by substantial evidence in the record that the request is justified by a financial or service related concern. Prior to the commission’s termination of proceedings pursuant to subdivision (c), the resolution is subject to judicial review.

(c) If any district to which annexation of territory is proposed has adopted and transmitted to the commission a resolution requesting termination of proceedings within the time period prescribed by, and in accordance with, subdivision (b), and if the commission has not been served with notice that judicial review of that resolution is being sought pursuant to subdivision (b), then the commission shall terminate the proceedings no sooner than 30 days from receipt of the resolution from the district.

(d) For purposes of an annexation to a district pursuant to this section or Section 56668.3:

(1) “Financial concerns” means that the proposed uses within the territory proposed to be annexed do not have the capacity to provide sufficient taxes, fees, and charges, including connection fees, if any, to pay for the full cost of providing services, including capital costs. Cost allocation shall be based on generally accepted accounting principles and shall be subject to all constitutional and statutory limitations on the amount of the tax, fee, or charge.

(2) “Service concerns” means that a district will not have the ability to provide the services that are the subject of the application to the territory proposed to be annexed without imposing level of service reductions on existing and planned future uses in the district’s current service area. “Service concerns” does not include a situation when a district has the ability to provide the services or the services will be available prior to the time that services will be required.

(3) A district may make findings regarding financial or service concerns based on information provided in the application and any additional information provided to the district by the commission or the applicant that is relevant to determining the adequacy of existing and planned future services to meet the probable future needs of the territory. Findings related to service or financial concerns may be based on an urban water management plan, capital improvement plan, financial statement, comprehensive annual financial report, integrated resource management plan, or other information related to the ability of a district to provide services.

(4) Nothing in this section shall be construed to create a right or entitlement to water service or any specific level of water service.

(5) Nothing in this section is intended to change existing law concerning a district’s obligation to provide water service to its existing customers or to any potential future customers.

(e) This section shall not apply if all districts to which annexation of territory is proposed have adopted and transmitted to the commission a resolution supporting the proposed change of organization or reorganization.

(Amended by Stats. 2003, Ch. 123, Sec. 1. Effective January 1, 2004.)






ARTICLE 3 - Formation

56859

Proceedings for the formation of a district shall be conducted as authorized in the principal act of the district proposed to be formed and Section 56100.

(Added by Stats. 2000, Ch. 761, Sec. 208. Effective January 1, 2001.)



56860

If a proposal for formation of a new district is made by petition, the petition shall comply with the signature requirements and content of a petition for formation of the district as set forth in the principal act under which the new district is proposed to be formed.

(Added by Stats. 2000, Ch. 761, Sec. 208. Effective January 1, 2001.)



56860.5

If a petition is for consolidation of districts or formation of a new district, the petition may propose a name for the new or consolidated district.

(Added by Stats. 2000, Ch. 761, Sec. 208. Effective January 1, 2001.)



56861

(a) Within 10 days after receiving a proposal to form a subsidiary district, the executive officer shall notify by certified mail the district or districts which are the subject of the proposal.

(b) Within 35 days after receiving the notice from the executive officer, the board of directors of the subject district or districts may do either of the following:

(1) Adopt a resolution consenting to the subsidiary district proposal, with or without requesting additional terms and conditions.

(2) Adopt a resolution of intention to file an alternative proposal to the subsidiary district proposal.

(c) Any resolution adopted under paragraph (1) or (2) of subdivision (b) shall immediately be filed with the executive officer.

(Added by Stats. 2000, Ch. 761, Sec. 208. Effective January 1, 2001.)



56862

(a) If a district files a resolution of intention to file an alternative proposal pursuant to paragraph (2) of subdivision (b) of Section 56861, the executive officer shall take no further action on the original proposal to form a subsidiary district for a period of 70 days. During this period, the district which has filed a resolution of intention shall prepare and submit a completed application for the alternative proposal in a form similar to the original proposal, as prescribed by the commission.

(b) A district which has filed a resolution of intention to file an alternative proposal but which does not file a completed application within the prescribed time period, shall be deemed to have consented to the original proposal to form a subsidiary district.

(c) After receiving an alternative proposal, the executive officer shall analyze and report on both the original proposal and the alternative proposal concurrently and set both for hearing by the commission in order that both proposals may be considered simultaneously at a single hearing.

(d) “Alternative proposal,” as used in this section, means an alternative proposal to a subsidiary district proposal as provided for in Section 56861.

(Added by Stats. 2000, Ch. 761, Sec. 208. Effective January 1, 2001.)



56863

(a) Within 35 days following the conclusion of a hearing on an original and an alternative proposal to form a subsidiary district, the commission shall adopt its resolution of determination, which shall do one of the following:

(1) Deny both the original proposal and the alternative proposal.

(2) Approve one proposal and deny the other.

(b) “Alternative proposal,” as used in this section, means an alternative proposal to a subsidiary district proposal as provided for in Section 56861.

(Amended by Stats. 2001, Ch. 667, Sec. 16. Effective January 1, 2002.)






ARTICLE 4 - Initiation by Petition

56864

Petitions for the annexation of territory to, or detachment of territory from, a district shall be signed as follows:

(a) For a registered voter district, by any of the following:

(1) Not less than 25 percent of the registered voters within the affected territory.

(2) Not less than 25 percent of the number of landowners within the affected territory who also own not less than 25 percent of the assessed value of land within the territory.

(b) For a landowner-voter district, by not less than 25 percent of the number of landowners owning land within the affected territory who also own not less than 25 percent of the assessed value of land within the territory.

(Amended by Stats. 2011, Ch. 300, Sec. 72. Effective January 1, 2012.)



56864.1

(a) A petition for reorganization shall be signed so as to comply with the applicable signature requirements of this article with respect to each of the various changes proposed in the petition.

(b) If a proposal for reorganization includes a proposal for the formation of a new district, the petition shall comply with the signature requirements, if any, of a petition for formation of the district, as set forth in the principal act designated in the petition for formation, and if there are no such requirements, then the requirements of this part pertaining to dissolution.

(c) If a proposal for reorganization includes incorporation, the petition shall comply with the signature requirements for incorporation.

(Added by Stats. 2000, Ch. 761, Sec. 209. Effective January 1, 2001.)



56864.3

If a person is qualified to sign for two or more of the changes of organization proposed by the petition, that person need sign the petition only once and his or her signature shall be counted as if that person had signed and requested each change of organization.

(Added by Stats. 2000, Ch. 761, Sec. 209. Effective January 1, 2001.)



56865

Petitions for the consolidation of two or more districts shall be signed as follows:

(a) For registered voter districts, by not less than 5 percent of the registered voters within each of the several districts.

(b) For landowner-voter districts, by landowner-voters within each of the several districts constituting not less than 5 percent of the number of landowner-voters owning land within each of the several districts and who also own not less than 5 percent of the assessed value of land within each of the several districts.

(Added by Stats. 2000, Ch. 761, Sec. 209. Effective January 1, 2001.)



56866

Petitions for a merger of a district which overlaps a city, or for the establishment of the district as a subsidiary district of the city, shall be signed as follows:

(a) For a registered voter district, by either of the following:

(1) Five percent of the registered voters of the district.

(2) Five percent of the registered voters residing within the territory of the city outside the boundaries of the district.

(b) For a landowner-voter district, by either of the following:

(1) Five percent of the number of landowner-voters within the district who also own not less than 5 percent of assessed value of land within the district.

(2) Five percent of the registered voters residing within the territory of the city outside the boundaries of the district.

(Amended by Stats. 2013, Ch. 87, Sec. 5. Effective January 1, 2014.)



56870

Except as otherwise provided in Section 56871, petitions for the dissolution of a district shall be signed as follows:

(a) For registered voter districts, by either of the following:

(1) Not less than 10 percent of the registered voters within the district.

(2) Not less than 10 percent of the number of landowners within the district who also own not less than 10 percent of the assessed value of land within the district.

(b) For landowner-voter districts, by not less than 10 percent of the number of landowner-voters within the district who also own not less than 10 percent of the assessed value of land within the district.

(Amended by Stats. 2013, Ch. 87, Sec. 6. Effective January 1, 2014.)



56871

A petition for the dissolution of a registered voter district, signed by three or more registered voters within the district or by three or more landowners within a landowner-voter district, shall be deemed to be a sufficient petition, if, in addition to the matters required by Section 56700, the petition recites that the district has been in existence for at least three years and states, on information and belief, that the corporate powers of the district have not been used and that one or more of the following conditions have existed or now exist:

(a) That during the three-year period preceding the date of the first signature upon the petition any of the following events have not occurred:

(1) There has not been a duly selected and acting quorum of the board of directors of the district.

(2) The board of directors has not furnished or provided services or facilities of substantial benefit to residents, landowners, or property within the district.

(3) The board of directors has not levied or fixed and collected any taxes, assessments, service charges, rentals, or rates or expended the proceeds of those levies or collections for district purposes.

(b) That during the one-year period preceding the date of the first signature upon the petition a quorum of the duly selected and acting board of directors has not met for the purpose of transacting district business.

(c) That, upon the date of the first signature upon the petition, the district had no assets, other than money in the form of cash, investments, or deposits.

(Added by Stats. 2000, Ch. 761, Sec. 209. Effective January 1, 2001.)






ARTICLE 5 - Miscellaneous

56875

If any sufficient petition or resolution of application shall propose, as a part of the petition or resolution of application, that the district shall furnish gas or electric service, as provided in Sections 56129 to 56131, inclusive, a certified copy of the report of the Public Utilities Commission shall be on file with the executive officer prior to setting that petition or resolution for public hearing by the commission.

(Added by Stats. 2000, Ch. 761, Sec. 210. Effective January 1, 2001.)



56876

In any order approving a proposal for an annexation to, or detachment from, a district, the commission may determine that any election called upon the question of confirming an order for the annexation or detachment shall be called, held, and conducted upon that question under either of the following conditions:

(a) Only within the territory ordered to be annexed or detached.

(b) Both within the territory ordered to be annexed or detached and within all or any part of the district which is outside of the territory.

(Added by Stats. 2000, Ch. 761, Sec. 210. Effective January 1, 2001.)



56877

When a change of organization or a reorganization includes the annexation of inhabited territory to a district and the assessed value of land within the territory equals one-half or more of the assessed value of land within the district, or the number of registered voters residing within the territory equals one-half or more of the number of registered voters residing within the district, the commission may determine as a condition of the proposal that the change of organization or reorganization shall also be subject to confirmation by the voters in an election to be called, held, and conducted within the territory of the district to which annexation is proposed.

(Added by Stats. 2001, Ch. 667, Sec. 17. Effective January 1, 2002.)









CHAPTER 6 - Commission Decision

ARTICLE 1 - Determinations

56880

At any time not later than 35 days after the conclusion of the hearing, the commission shall adopt a resolution making determinations approving or disapproving the proposal, with or without conditions, the plan of reorganization, or any alternative plan of reorganization as set forth in the report and recommendation of a reorganization committee. If the commission disapproves the proposal, plan of reorganization, or any alternative plan of reorganization, no further proceedings shall be taken on those proposals or plans.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56881

The resolution making determinations shall also do all of the following:

(a) Make any of the findings or determinations authorized or required pursuant to Section 56375.

(b) For any proposal initiated by the commission pursuant to subdivision (a) of Section 56375, make both of the following determinations:

(1) Public service costs of a proposal that the commission is authorizing are likely to be less than or substantially similar to the costs of alternative means of providing the service.

(2) A change or organization or reorganization that is authorized by the commission promotes public access and accountability for community services needs and financial resources.

(c) If applicable, assign a distinctive short-term designation to the affected territory and a description of the territory.

(d) Initiate protest proceedings pursuant to Part 4 (commencing with Section 57000) in compliance with the resolution.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56882

The executive officer shall mail a copy of the resolution adopted by the commission making determinations addressed to each of the following persons or entities:

(a) The proponents, if any, where the proceedings for change of organization were initiated by petition.

(b) Each affected local agency whose boundaries would be changed by the proposal.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56883

The executive officer may, before the completion of a proceeding, on good cause being shown, correct clerical errors or mistakes made through inadvertence, surprise, or excusable neglect that may be contained in the resolution adopted by the commission making determinations, upon written request by any member of the commission, by the executive officer, or by any affected agency. A correction made pursuant to this section shall not be cause for filing a request pursuant to Section 56895.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56884

(a) Except as otherwise provided in subdivision (b), if the commission wholly disapproves any proposal:

(1) No further proceedings shall be taken on that proposal.

(2) No similar proposal involving the same or substantially the same territory shall be initiated for one year after the date of adoption of the resolution terminating proceedings.

(b) The commission may waive the requirements of subdivision (a) if it finds those requirements are detrimental to the public interest.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)






ARTICLE 2 - Terms and Conditions

56885

The commission may, at any time, authorize any legislative body holding a hearing pursuant to this division, to continue the hearing to a date or dates extending beyond the dates specified in this division.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56885.5

(a) In any commission order giving approval to any change of organization or reorganization, the commission may make that approval conditional upon any of the following factors:

(1) Any of the conditions set forth in Section 56886.

(2) The initiation, conduct, or completion of proceedings for another change of organization or a reorganization.

(3) The approval or disapproval, with or without election, as may be provided by this division, of any resolution or ordinance ordering that change of organization or reorganization.

(4) With respect to any commission determination to approve the disincorporation of a city, the dissolution of a district, or the reorganization or consolidation of agencies which results in the dissolution of one or more districts or the disincorporation of one or more cities, a condition prohibiting an agency being dissolved from taking any of the following actions, unless it first finds that an emergency situation exists as defined in Section 54956.5:

(A) Approving any increase in compensation or benefits for members of the governing board, its officers, or the executive officer of the agency.

(B) Appropriating, encumbering, expending, or otherwise obligating, any revenue of the agency beyond that provided in the current budget at the time the dissolution is approved by the commission.

(b) If the commission so conditions its approval, the commission may order that any further action pursuant to this division be continued and held in abeyance for the period of time designated by the commission, not to exceed six months from the date of that conditional approval.

(c) The commission order may also provide that any election called upon any change of organization or reorganization shall be called, held, and conducted before, upon the same date as, or after the date of any election to be called, held, and conducted upon any other change of organization or reorganization.

(d) The commission order may also provide that in any election at which the questions of annexation and district reorganization or incorporation and district reorganization are to be considered at the same time, there shall be a single question appearing on the ballot upon the issues of annexation and district reorganization or incorporation and district reorganization.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56886

Any change of organization or reorganization may provide for, or be made subject to one or more of, the following terms and conditions. If a change of organization or reorganization is made subject to one or more of the following terms and conditions in the commission’s resolution making determinations, the terms and conditions imposed shall prevail in the event of a conflict between a specific term and condition authorized pursuant to this section and any of the general provisions of Part 5 (commencing with Section 57300). However, none of the following terms and conditions shall directly regulate land use, property development, or subdivision requirements:

(a) The payment of a fixed or determinable amount of money, either as a lump sum or in installments, for the acquisition, transfer, use, or right of use of all or any part of the existing property, real or personal, of any city, county, or district.

(b) The levying or fixing and the collection of any of the following, for the purpose of providing for any payment required pursuant to subdivision (a):

(1) Special, extraordinary, or additional taxes or assessments.

(2) Special, extraordinary, or additional service charges, rentals, or rates.

(3) Both taxes or assessments and service charges, rentals, or rates.

(c) The imposition, exemption, transfer, division, or apportionment, as among any affected cities, affected counties, affected districts, and affected territory of liability for payment of all or any part of principal, interest, and any other amounts which shall become due on account of all or any part of any outstanding or then authorized but thereafter issued bonds, including revenue bonds, or other contracts or obligations of any city, county, district, or any improvement district within a local agency, and the levying or fixing and the collection of any (1) taxes or assessments, or (2) service charges, rentals, or rates, or (3) both taxes or assessments and service charges, rentals, or rates, in the same manner as provided in the original authorization of the bonds and in the amount necessary to provide for that payment.

(d) If, as a result of any term or condition made pursuant to subdivision (c), the liability of any affected city, affected county, or affected district for payment of the principal of any bonded indebtedness is increased or decreased, the term and condition may specify the amount, if any, of that increase or decrease which shall be included in, or excluded from, the outstanding bonded indebtedness of that entity for the purpose of the application of any statute or charter provision imposing a limitation upon the principal amount of outstanding bonded indebtedness of the entity.

(e) The formation of a new improvement district or districts or the annexation or detachment of territory to, or from, any existing improvement district or districts.

(f) The incurring of new indebtedness or liability by, or on behalf of, all or any part of any local agency, including territory being annexed to any local agency, or of any existing or proposed new improvement district within that local agency. The new indebtedness may be the obligation solely of territory to be annexed if the local agency has the authority to establish zones for incurring indebtedness. The indebtedness or liability shall be incurred substantially in accordance with the laws otherwise applicable to the local agency.

(g) The issuance and sale of any bonds, including authorized but unissued bonds of a local agency, either by that local agency or by a local agency designated as the successor to any local agency which is extinguished as a result of any change of organization or reorganization.

(h) The acquisition, improvement, disposition, sale, transfer, or division of any property, real or personal.

(i) The disposition, transfer, or division of any moneys or funds, including cash on hand and moneys due but uncollected, and any other obligations.

(j) The fixing and establishment of priorities of use, or right of use, of water, or capacity rights in any public improvements or facilities or any other property, real or personal. However, none of the terms and conditions ordered pursuant to this subdivision shall modify priorities of use, or right of use, to water, or capacity rights in any public improvements or facilities that have been fixed and established by a court or an order of the State Water Resources Control Board.

(k) The establishment, continuation, or termination of any office, department, or board, or the transfer, combining, consolidation, or separation of any offices, departments, or boards, or any of the functions of those offices, departments, or boards, if, and to the extent that, any of those matters is authorized by the principal act.

(l) The employment, transfer, or discharge of employees, the continuation, modification, or termination of existing employment contracts, civil service rights, seniority rights, retirement rights, and other employee benefits and rights.

(m) The designation of a city, county, or district, as the successor to any local agency that is extinguished as a result of any change of organization or reorganization, for the purpose of succeeding to all of the rights, duties, and obligations of the extinguished local agency with respect to enforcement, performance, or payment of any outstanding bonds, including revenue bonds, or other contracts and obligations of the extinguished local agency.

(n) The designation of (1) the method for the selection of members of the legislative body of a district or (2) the number of those members, or (3) both, where the proceedings are for a consolidation, or a reorganization providing for a consolidation or formation of a new district and the principal act provides for alternative methods of that selection or for varying numbers of those members, or both.

(o) The initiation, conduct, or completion of proceedings on a proposal made under, and pursuant to, this division.

(p) The fixing of the effective date or dates of any change of organization, subject to the limitations of Section 57202.

(q) Any terms and conditions authorized or required by the principal act with respect to any change of organization.

(r) The continuation or provision of any service provided at that time, or previously authorized to be provided by an official act of the local agency.

(s) The levying of assessments, including the imposition of a fee pursuant to Section 50029 or 66484.3 or the approval by the voters of general or special taxes. For the purposes of this section, imposition of a fee as a condition of the issuance of a building permit does not constitute direct regulation of land use, property development, or subdivision requirements.

(t) The extension or continuation of any previously authorized charge, fee, assessment, or tax by the local agency or a successor local agency in the affected territory.

(u) The transfer of authority and responsibility among any affected cities, affected counties, and affected districts for the administration of special tax and special assessment districts, including, but not limited to, the levying and collecting of special taxes and special assessments, including the determination of the annual special tax rate within authorized limits; the management of redemption, reserve, special reserve, and construction funds; the issuance of bonds which are authorized but not yet issued at the time of the transfer, including not yet issued portions or phases of bonds which are authorized; supervision of construction paid for with bond or special tax or assessment proceeds; administration of agreements to acquire public facilities and reimburse advances made to the district; and all other rights and responsibilities with respect to the levies, bonds, funds, and use of proceeds that would have applied to the local agency that created the special tax or special assessment district.

(v) Any other matters necessary or incidental to any of the terms and conditions specified in this section. If a change of organization, reorganization, or special reorganization provides for, or is made subject to one or more of, the terms and conditions specified in this section, those terms and conditions shall be deemed to be the exclusive terms and conditions for the change of organization, reorganization, or special reorganization, and shall control over any general provisions of Part 5 (commencing with Section 57300).

(Amended by Stats. 2014, Ch. 112, Sec. 8. Effective January 1, 2015.)



56886.1

When applicable, the terms and conditions of any change of organization or reorganization shall provide public utilities, as defined in Section 216 of the Public Utilities Code, 90 days following the recording of the certificate of completion to make the necessary changes to impacted utility customer accounts.

(Added by Stats. 2001, Ch. 388, Sec. 21. Effective January 1, 2002.)



56886.3

If the terms and conditions of any change of organization provide for the formation of a new improvement district, or the annexation or detachment of territory to, or from, an existing improvement district, the commission shall do all of the following:

(a) Exclude any lands proposed to be formed into, or to be annexed to, the improvement district which the commission finds will not be benefited by becoming a part of the improvement district.

(b) Exclude any lands proposed to be detached from an improvement district which the commission finds will be benefited by remaining a part of the improvement district.

(Added by renumbering Section 57053 by Stats. 2000, Ch. 761, Sec. 226. Effective January 1, 2001.)



56886.5

(a) If a proposal includes the formation of a district or the incorporation of a city, the commission shall determine whether existing agencies can feasibly provide the needed service or services in a more efficient and accountable manner. If a new single-purpose local agency is deemed necessary, the commission shall consider reorganization with other single-purpose local agencies that provide related services.

(b) If a proposal includes the consolidation of two or more special districts not formed pursuant to the same principal act, the commission shall determine whether any service provided at that time could be discontinued due to a lack of authority under the principal act of the successor. If a new single-purpose local agency is deemed necessary to provide the needed service or services, the commission shall consider the formation of a new district that is authorized to provide the service or services.

(Amended (as amended by Stats. 2004, Ch. 471, Sec. 4) by Stats. 2007, Ch. 98, Sec. 7. Effective January 1, 2008.)



56886.6

The commission shall not impose a condition for the provision of services by the annexing city to an area which has not been placed within that city’s adopted sphere of influence, as defined in Section 56076, unless that condition would mitigate effects which are a direct result of the annexation.

In the case of any annexation proposal for which a certificate of completion was not recorded prior to January 1, 1985, a condition imposed thereon which does not comply with the requirements of this section is null and void and shall not affect the validity of or terminate the annexation proceedings.

(Added by renumbering Section 56376 by Stats. 2011, Ch. 300, Sec. 66. Effective January 1, 2012.)



56886.7

(a) The commission shall not impose any condition on an annexing local agency with respect to the standards or frequency of maintenance of any existing street or road within the annexed territory.

(b) The commission shall not impose a condition which requires a local agency to improve an existing public facility which is not owned by the agency.

(c) This section shall not be construed as authorizing a commission to impose any conditions which it is not otherwise authorized to impose.

(Added by renumbering Section 56376.5 by Stats. 2011, Ch. 300, Sec. 67. Effective January 1, 2012.)



56887

Any change of organization or reorganization may be conditionally approved by a local agency formation commission subject to the certification by the California Coastal Commission of an amendment to the local coastal program of a city or a county.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56887.5

If any change of organization or reorganization pertains to city or district territory which is located, in whole or in part, within the boundaries of any city or county, any terms and conditions authorized by Section 56886 may be made applicable to that city or county. However, no indebtedness or liability which is subject to the requirement of an election, under the provisions of Section 18 of Article XVI of the California Constitution, shall be incurred or assumed by any city or county, except as provided in Section 18 of Article XVI of the California Constitution.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56889

If any commission order approving or conditionally approving a change of organization or reorganization would result in the annexation to a city of land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1), for which the commission has determined pursuant to Section 56754 that the city shall succeed to the contract, the commission shall impose a condition that requires the city to adopt the rules and procedures required by the Williamson Act, including but not limited to the rules and procedures required by Sections 51231, 51237, and 51237.5.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56890

Any of the terms and conditions authorized by Section 56886 may be made applicable to all or any part of any city or district or any improvement district within that local agency or any territory annexed to, or detached from, any city or district or improvement district within that local agency.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)






ARTICLE 3 - Reconsideration

56895

(a) When a commission has adopted a resolution making determinations, any person or affected agency may file a written request with the executive officer requesting amendments to or reconsideration of the resolution. The request shall state the specific modification to the resolution being requested and shall state what new or different facts that could not have been presented previously are claimed to warrant the reconsideration. If the request is filed by a school district that received notification pursuant to Section 56658, the commission shall consider that request at a public hearing.

(b) Notwithstanding Section 56106, the deadlines set by this section are mandatory. The person or agency shall file the written request within 30 days of the adoption of the initial or superseding resolution by the commission making determinations. If no person or agency files a timely request, the commission shall not take any action pursuant to this section.

(c) Upon receipt of a timely request, the executive officer shall not take any further action until the commission acts on the request.

(d) Upon receipt of a timely request by the executive officer, the time to file any action, including, but not limited to, an action pursuant to Section 21167 of the Public Resources Code and any provisions of Part 4 (commencing with Section 57000) governing the time within which the commission is to act shall be tolled for the time that the commission takes to act on the request.

(e) The executive officer shall place the request on the agenda of the next meeting of the commission for which notice can be given pursuant to this subdivision. The executive officer shall give notice of the consideration of the request by the commission in the same manner as for the original proposal. The executive officer may give notice in any other manner as he or she deems necessary or desirable.

(f) At that meeting, the commission shall consider the request and receive any oral or written testimony. The consideration may be continued from time to time but not to exceed 35 days from the date specified in the notice. The person or agency that filed the request may withdraw it at any time prior to the conclusion of the consideration by the commission.

(g) At the conclusion of its consideration, the commission may approve with or without amendment, wholly, partially, or conditionally, or disapprove the request. If the commission disapproves the request, it shall not adopt a new resolution making determinations. If the commission approves the request, with or without amendment, wholly, partially, or conditionally, the commission shall adopt a resolution making determinations that shall supersede the resolution previously issued.

(h) The determinations of the commission shall be final and conclusive. No person or agency shall make any further request for the same change or a substantially similar change, as determined by the commission.

(i) Notwithstanding subdivision (h), clerical errors or mistakes may be corrected pursuant to Section 56883.

(Amended by Stats. 2011, Ch. 300, Sec. 74. Effective January 1, 2012.)






ARTICLE 4 - Amendment

56897

If pursuant to Section 56895, the commission approves any addition, deletion, amendment, or revision of its resolution making determinations, further proceedings for the change of organization or reorganization shall be taken in compliance with that addition, deletion, amendment, or revision. Any provision of this division requiring compliance with the resolution adopted by the commission making determinations shall be deemed to include any addition, deletion, amendment, or revision made to that resolution.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)



56898

Whenever the executive officer is required by law to prepare an impartial analysis of a ballot proposition for approval by the commission, the commission may, by regulation, provide a procedure for approval or modification of the executive officer’s analysis.

In any event, the analysis shall be prepared and submitted to the commission in sufficient time for the commission to consider and approve or modify the analysis, and submit the analysis to the officials conducting the election not later than the last day for submission of rebuttal arguments. The impartial analysis submitted by the commission shall not exceed 500 words in length and shall include a general description of the affected territory.

(Added by Stats. 2000, Ch. 761, Sec. 211. Effective January 1, 2001.)












PART 4 - CONDUCTING AUTHORITY PROCEEDINGS FOR CHANGES OF ORGANIZATION OR REORGANIZATION

CHAPTER 1 - General

57000

(a) After adoption of a resolution making determinations by the commission pursuant to Part 3 (commencing with Section 56650), protest proceedings for a change of organization or reorganization not described in Section 57077 shall be taken pursuant to this part.

(b) If a proposal is approved by the commission, with or without amendment, wholly, partially, or conditionally, the commission shall conduct proceedings in accordance with this part. The proceedings shall be conducted and completed pursuant to those provisions that are applicable to the proposal and the territory contained in the proposal as it is approved by the commission. If the commission approves the proposal with modifications or conditions, proceedings shall be conducted and completed in compliance with those modifications or conditions.

(c) Any reference in this part to the commission also means the executive officer for any function that the executive officer will perform pursuant to a delegation of authority from the commission.

(d) When the commission makes a determination pursuant to this division that will require an election to be conducted, it shall inform the board of supervisors and the elections official of the affected county, or the city council and the elections official of the affected city of that determination and request the board or the city council to direct the elections official to conduct the necessary election.

(e) (1) When a board of supervisors or a city council is informed by the commission that a determination has been made that requires an election, it shall, within 45 days of receipt of the notification, direct the elections official to conduct the necessary election. The board or council shall do all of the following:

(A) Call, provide for, and give notice of a special election or elections upon that question.

(B) Fix a date of election.

(C) Direct the elections official to designate precincts and polling places and to take any other action necessary to call, provide for, and give notice of the special election or elections and to provide for the conduct and the canvass of returns of the election, as determined by the commission.

(2) If, within 45 days of receipt of the notification, the board of supervisors or the city council fails to direct the elections official to conduct the election pursuant to paragraph (1), the elections official shall place the item on the ballot at the next established election date occurring at least 88 days after the date of the notification to the elections official.

(3) The 45-day requirement established by this subdivision shall not apply to any application filed with a commission prior to January 1, 2011.

(f) Any provision in this part that requires that an election be called, held, provided for, or conducted shall mean that the procedures specified in subdivisions (d) and (e) shall be followed.

(Amended by Stats. 2010, Ch. 35, Sec. 1. Effective January 1, 2011.)



57001

If a certificate of completion for a change of organization or reorganization has not been filed within one year after the commission approves a proposal for that proceeding, the proceeding shall be deemed terminated unless prior to the expiration of that year the commission authorizes an extension of time for that completion. The extension may be for any period deemed reasonable to the commission for completion of necessary prerequisite actions by any party. If a proceeding has not been completed because of the order or decree of a court of competent jurisdiction temporarily enjoining or restraining the proceedings, this shall not be deemed a failure of completion and the one-year period shall be tolled for the time that order or decree is in effect.

(Amended by Stats. 2011, Ch. 300, Sec. 75. Effective January 1, 2012.)



57001.1

In the case of a reorganization requested by a city in Santa Cruz County that has adopted a voter approved urban limit line, the time limits specified in Section 57001 shall not apply if the commission’s resolution making determinations includes terms and conditions that allow for the completion of the reorganization in two or more segments. The commission may not use the provisions of this section for any reorganization approved or conditionally approved after January 1, 2009.

(Added by Stats. 2003, Ch. 36, Sec. 2. Effective January 1, 2004.)



57002

(a) Within 35 days following the adoption of the commission’s resolution making determinations, the executive officer of the commission shall set the proposal for hearing and give notice of that hearing by mailing, publication, and posting, as provided in Chapter 4 (commencing with Section 56150) of Part 1. The hearing shall not be held prior to the expiration of the reconsideration period specified in subdivision (b) of Section 56895. The date of that hearing shall not be less than 21 days, or more than 60 days, after the date the notice is given.

(b) Where the proceeding is for the establishment of a district as a subsidiary district of a city, upon the request of the affected district, the date of the hearing shall be at least 90 days, but no more than 135 days, from the date the notice is given.

(c) If authorized by the commission pursuant to Section 56663, a change of organization or reorganization may be approved without notice, hearing, and election.

(Amended by Stats. 2011, Ch. 300, Sec. 76. Effective January 1, 2012.)



57003

Once notice is given by the executive officer of the commission pursuant to this chapter, and until proceedings are completed or terminated pursuant to this part, no conflicting petition or resolution of application seeking the change of organization or reorganization of all or part of the territory described by the notice given by the executive officer shall be filed with, or acted on, by the commission.

(Amended by Stats. 2000, Ch. 761, Sec. 215. Effective January 1, 2001.)



57007

Protest proceedings for a district formation shall be conducted by the commission as the conducting authority, and the procedural requirements of this division shall apply and shall prevail in the event of a conflict with the procedural requirements of the principal act of the district proposed to be formed. In the event of a conflict, the commission shall specify the procedural requirements that apply, consistent with the requirements of Section 56100.

(Amended by Stats. 2002, Ch. 548, Sec. 27. Effective January 1, 2003.)



57008

For any proposal initiated by the commission pursuant to subdivision (a) of Section 56375, the commission shall hold a public protest hearing in the affected territory.

(Amended by Stats. 2000, Ch. 761, Sec. 220. Effective January 1, 2001.)



57009

Expenditures for political purposes related to proceedings for a change of organization or reorganization that will be conducted pursuant to this part, and contributions in support of or in opposition to those proceedings, shall be disclosed and reported pursuant to Section 56100.1.

(Amended by Stats. 2009, Ch. 113, Sec. 3. Effective January 1, 2010.)






CHAPTER 2 - Notice of Hearing

57025

(a) The executive officer of the commission shall give notice of the protest hearing to be held on the proposal by publication pursuant to Sections 56153 and 56154 and by posting pursuant to Sections 56158 and 56159.

(b) The executive officer shall give mailed notice to all landowners owning land within any affected territory, consistent with Sections 56155 to 56157, inclusive.

(c) If the subject territory is inhabited, the executive officer shall also give mailed notice to all registered voters residing within any affected territory, consistent with Sections 56155 to 56157, inclusive.

(d) The executive officer shall also give mailed notice to each affected city, affected district, or affected county, the proponents, if any, and to persons requesting special notice, consistent with Sections 56155 to 56157, inclusive.

(e) In the case of a proposed change of organization or reorganization that would result in the extension of any previously authorized special tax or benefit assessment to the affected territory, the executive officer of the commission shall give mailed notice to each landowner within the affected territory.

(Amended by Stats. 2004, Ch. 355, Sec. 7. Effective January 1, 2005.)



57026

The notice required to be given by Section 57025 shall contain all of the following information:

(a) A statement of the distinctive short form designation assigned by the commission to the proposal.

(b) A statement of the manner in which, and by whom, proceedings were initiated. However, a reference to the proponents, if any, shall be sufficient where proceedings were initiated by a petition.

(c) A description of the exterior boundaries of the subject territory.

(d) A description of the particular change or changes of organization proposed for each of the subject districts or cities and new districts or new cities proposed to be formed, and any terms and conditions to be applicable. The description may include a reference to the commission’s resolution making determinations for a full and complete description of the change of organization or reorganization, and the terms and conditions.

(e) A statement of the reason or reasons for the change of organization or reorganization as set forth in the proposal submitted to the commission.

(f) A statement of the time, date, and place of the protest hearing on the proposed change of organization or reorganization.

(g) If the subject territory is inhabited and the change of organization or reorganization provides for the submission of written protests, a statement that any owner of land within the territory, or any registered voter residing within the territory, may file a written protest against the proposal with the executive officer of the commission at any time prior to the conclusion of the hearing by the commission on the proposal.

(h) If the subject territory is uninhabited and the change of organization or reorganization provides for submission of written protests, a statement that any owner of land within the territory may file a written protest against the proposal with the executive officer of the commission at any time prior to the conclusion of the hearing by the commission on the proposal.

(Amended by Stats. 2013, Ch. 87, Sec. 7. Effective January 1, 2014.)






CHAPTER 3 - Conduct of Hearing

57050

(a) The protest hearing on the proposal shall be held by the commission on the date and at the time specified in the notice given by the executive officer. The hearing may be continued from time to time but not to exceed 60 days from the date specified for the hearing in the notice. The hearing on a proposal that includes an incorporation may be continued from time to time but not to exceed 35 days from the date specified for the hearing in the notice.

(b) At the protest hearing, prior to consideration of protests, the commission’s resolution making determinations shall be summarized. At that hearing, the commission shall hear and receive any oral or written protests, objections, or evidence that is made, presented, or filed. Any person who has filed a written protest may withdraw that protest at any time prior to the conclusion of the hearing.

(Amended by Stats. 2001, Ch. 530, Sec. 8. Effective January 1, 2002.)



57051

At any time prior to the conclusion of the protest hearing in the notice given by the executive officer, but not thereafter, any owner of land or any registered voter within inhabited territory that is the subject of a proposed change of organization or reorganization, or any owner of land within uninhabited territory that is the subject of a proposed change of organization or reorganization, may file a written protest against the change of organization or reorganization. Each written protest shall state whether it is made by a landowner or registered voter and shall include the same information that is required in a petition for a change of organization or reorganization, as specified in Section 56704. Protests may be made on behalf of an owner of land by an agent authorized in writing by the owner to act as agent with respect to that land. Protests may be made on behalf of a private corporation which is an owner of land by any officer or employee of the corporation without written authorization by the corporation to act as agent in making that protest.

Each written protest shall show the date that each signature was affixed to the protest. All signatures without a date or bearing a date prior to the date of publication of the notice shall be disregarded for purposes of ascertaining the value of any written protests.

(Amended by Stats. 2009, Ch. 155, Sec. 4. Effective January 1, 2010.)



57052

Upon conclusion of the protest hearing, the commission shall determine the value of written protests filed and not withdrawn. The value of written protests shall be determined in the same manner prescribed in Sections 56704, 56707, 56708, and 56710 for determining the sufficiency of petitions filed with the commission.

(Amended by Stats. 2009, Ch. 155, Sec. 5. Effective January 1, 2010.)






CHAPTER 4 - Resolution of Conducting Authority

57075

In the case of registered voter districts or cities, where a change of organization or reorganization consists solely of annexations, detachments, the exercise of new or different functions or class of services or the divestiture of the power to provide particular functions or class of services within all or part of the jurisdictional boundaries of a special district, or any combination of those proposals, the commission, not more than 30 days after the conclusion of the hearing, shall make a finding regarding the value of written protests filed and not withdrawn, and take one of the following actions, except as provided in subdivision (b) of Section 57002:

(a) In the case of inhabited territory, take one of the following actions:

(1) Terminate proceedings if a majority protest exists in accordance with Section 57078.

(2) Order the change of organization or reorganization subject to confirmation by the registered voters residing within the affected territory if written protests have been filed and not withdrawn by either of the following:

(A) At least 25 percent, but less than 50 percent, of the registered voters residing in the affected territory.

(B) At least 25 percent of the number of owners of land who also own at least 25 percent of the assessed value of land within the affected territory.

(3) Order the change of organization or reorganization without an election if written protests have been filed and not withdrawn by less than 25 percent of the registered voters or less than 25 percent of the number of owners of land owning less than 25 percent of the assessed value of land within the affected territory.

(b) In the case of uninhabited territory, take either of the following actions:

(1) Terminate proceedings if a majority protest exists in accordance with Section 57078.

(2) Order the change of organization or reorganization if written protests have been filed and not withdrawn by owners of land who own less than 50 percent of the total assessed value of land within the affected territory.

(Amended by Stats. 2008, Ch. 196, Sec. 6.5. Effective January 1, 2009.)



57075.5

Notwithstanding Section 57075, if territory proposed to be annexed to a city with more than 100,000 residents is inhabited and is located in a county with a population of over 4,000,000, the commission, not more than 30 days after conclusion of the hearing, shall make a finding regarding the value of written protests filed and not withdrawn and shall take one of the following actions:

(a) Terminate proceedings if written protests have been filed and not withdrawn by 50 percent or more of the registered voters within the affected territory.

(b) Order the territory annexed subject to the confirmation by the voters on the question, and request the city council to call a special election and submit to the voters residing within the affected territory the question of whether it shall be annexed to the city, if written protests have been filed and not withdrawn by either 15 percent or more of the registered voters within the territory, or 15 percent or more of the number of owners of land who also own not less than 15 percent of the total assessed value of land within the territory.

(c) Order the territory annexed without an election if written protests have been filed and not withdrawn by less than 15 percent of the registered voters within the territory and less than 15 percent of the owners of land who own less than 15 percent of the total assessed value of land within the territory.

(Amended by Stats. 2010, Ch. 47, Sec. 6. Effective January 1, 2011.)



57076

In the case of landowner-voter districts, where a change of organization or reorganization consists solely of annexations or detachments, the exercise of new or different functions or class of services or the divestiture of the power to provide particular functions or class of services within all or part of the jurisdictional boundaries of a special district, or any combination of those proposals, the commission, not more than 30 days after the conclusion of the hearing, shall make a finding regarding the value of written protests filed and not withdrawn, and take one of the following actions, except as provided in subdivision (b) of Section 57002:

(a) Terminate proceedings if a majority protest exists in accordance with Section 57078.

(b) Order the change of organization or reorganization subject to an election within the affected territory if written protests that have been filed and not withdrawn represent either of the following:

(1) Twenty-five percent or more of the number of owners of land who also own 25 percent or more of the assessed value of land within the territory.

(2) Twenty-five percent or more of the voting power of landowner voters entitled to vote as a result of owning property within the territory.

(c) Order the change of organization or reorganization without an election if written protests have been filed and not withdrawn by less than 25 percent of the number of owners of land who own less than 25 percent of the assessed value of land within the affected territory.

(Amended by Stats. 2008, Ch. 196, Sec. 7. Effective January 1, 2009.)



57077

If a change of organization consists of an incorporation or disincorporation, or if a reorganization includes an incorporation or disincorporation, the commission shall order the change of organization or reorganization subject to confirmation of the voters. A protest proceeding shall not be conducted.

(Amended by Stats. 2012, Ch. 62, Sec. 10. Effective January 1, 2013.)



57077.1

(a) If a change of organization consists of a dissolution, the commission shall order the dissolution without confirmation of the voters, except if the proposal meets the requirements of subdivision (b), the commission shall order the dissolution subject to confirmation of the voters.

(b) The commission shall order the dissolution subject to the confirmation of the voters as follows:

(1) If the proposal was not initiated by the commission, and if a subject agency has not objected by resolution to the proposal, the commission has found that protests meet one of the following protest thresholds:

(A) In the case of inhabited territory, protests have been signed by either of the following:

(i) At least 25 percent of the number of landowners within the affected territory who own at least 25 percent of the assessed value of land within the territory.

(ii) At least 25 percent of the voters entitled to vote as a result of residing within, or owning land within, the affected territory.

(B) In the case of a landowner-voter district, that the territory is uninhabited and that protests have been signed by at least 25 percent of the number of landowners within the affected territory owning at least 25 percent of the assessed value of land within the territory.

(2) If the proposal was not initiated by the commission, and if a subject agency has objected by resolution to the proposal, written protests have been submitted as follows:

(A) In the case of inhabited territory, protests have been signed by either of the following:

(i) At least 25 percent of the number of landowners within any subject agency within the affected territory who own at least 25 percent of the assessed value of land within the territory.

(ii) At least 25 percent of the voters entitled to vote as a result of residing within, or owning land within, any subject agency within the affected territory.

(B) In the case of a landowner-voter district, that the territory is uninhabited and protests have been signed by at least 25 percent of the number of landowners within any subject agency within the affected territory, owning at least 25 percent of the assessed value of land within the subject agency.

(3) If the proposal was initiated by the commission, and regardless of whether a subject agency has objected to the proposal by resolution, written protests have been submitted that meet the requirements of Section 57113.

(c) Notwithstanding subdivisions (a) and (b) and Section 57102, if a change of organization consists of the dissolution of a district that is consistent with a prior action of the commission pursuant to Section 56378, 56425, or 56430, the commission may do either of the following:

(1) If the dissolution is initiated by the district board, immediately approve and order the dissolution without an election or protest proceedings pursuant to this part.

(2) If the dissolution is initiated by an affected local agency, by the commission pursuant to Section 56375, or by petition pursuant to Section 56650, order the dissolution after holding at least one noticed public hearing, and after conducting protest proceedings in accordance with this part. Notwithstanding any other law, the commission shall terminate proceedings if a majority protest exists in accordance with Section 57078. If a majority protest is not found, the commission shall order the dissolution without an election.

(Amended by Stats. 2013, Ch. 87, Sec. 8. Effective January 1, 2014.)



57077.2

(a) If the change of organization consists of a consolidation of two or more districts, the commission shall order the consolidation without confirmation by the voters, except that if the proposal meets the requirements of subdivision (b), the commission shall order the consolidation subject to confirmation of the voters.

(b) The commission shall order the consolidation subject to the confirmation of the voters as follows:

(1) If the commission has approved a proposal submitted by resolution of a majority of the members of the legislative bodies of two or more local agencies pursuant to Section 56853, and the commission has found that protests meet one of the following protest thresholds:

(A) In the case of inhabited territory, protests have been signed by either of the following:

(i) At least 25 percent of the number of landowners within the territory subject to the consolidation who own at least 25 percent of the assessed value of land within the territory.

(ii) At least 25 percent of the voters entitled to vote as a result of residing within, or owning land within, the territory.

(B) In the case of a landowner-voter district, the territory is uninhabited and protests have been signed by at least 25 percent of the number of landowners within the territory subject to the consolidation, owning at least 25 percent of the assessed value of land within the territory.

(2) If the commission has approved a proposal not initiated by the commission and if a subject agency has not objected by resolution to the proposal, written protests have been submitted that meet the requirements specified in subparagraph (A) or (B) of paragraph (1).

(3) If the proposal was not initiated by the commission, and if a subject agency has objected by resolution to the proposal, written protests have been submitted as follows:

(A) In the case of inhabited territory, protests have been signed by either of the following:

(i) At least 25 percent of the number of landowners within any subject agency within the affected territory who own at least 25 percent of the assessed value of land within the territory.

(ii) At least 25 percent of the voters entitled to vote as a result of residing within, or owning land within, any subject agency within the affected territory.

(B) In the case of a landowner-voter district, the territory is uninhabited, and protests have been signed by at least 25 percent of the number of landowners within any subject agency within the affected territory, owning at least 25 percent of the assessed value of land within the subject agency.

(4) If the commission has approved a proposal initiated by the commission, and regardless of whether a subject agency has objected to the proposal by resolution, written protests have been submitted that meet the requirements of Section 57113.

(Added by Stats. 2012, Ch. 62, Sec. 12. Effective January 1, 2013.)



57077.3

(a) If a proposal consists of a reorganization not described in Section 57075, 57076, 57077, 57077.4, or 57111, the commission shall order the reorganization without confirmation by the voters except that if the reorganization meets the requirements of subdivision (b), the commission shall order the reorganization subject to confirmation of the voters.

(b) The commission shall order the reorganization subject to confirmation of the voters as follows:

(1) If the commission has approved a proposal submitted by resolution of a majority of the members of the legislative bodies of two or more local agencies pursuant to Section 56853, and the commission has found that protests meet one of the following protest thresholds:

(A) In the case of inhabited territory, protests have been signed by either of the following:

(i) At least 25 percent of the number of landowners within the affected territory who own at least 25 percent of the assessed value of land within the territory.

(ii) At least 25 percent of the voters entitled to vote as a result of residing within, or owning land within, the affected territory.

(B) In the case of a landowner-voter district, that the territory is uninhabited, and that protests have been signed by at least 25 percent of the number of landowners within the affected territory, owning at least 25 percent of the assessed value of land within the territory.

(2) If the commission has approved a proposal not initiated by the commission, and if a subject agency has not objected by resolution to the proposal, a written protest has been submitted that meets the requirements specified in subparagraph (A) or (B) of paragraph (1).

(3) If the commission has approved a proposal not initiated by the commission, and if a subject agency has objected by resolution to the proposal, written protests have been submitted as follows:

(A) In the case of inhabited territory, protests have been signed by either of the following:

(i) At least 25 percent of the number of landowners within any subject agency within the affected territory who own at least 25 percent of the assessed value of land within the territory.

(ii) At least 25 percent of the voters entitled to vote as a result of residing within, or owning land within, any subject agency within the affected territory.

(B) In the case of a landowner-voter district, the territory is uninhabited, and protests have been signed by at least 25 percent of the number of landowners within any subject agency within the affected territory, owning at least 25 percent of the assessed value of land within the subject agency.

(4) If the commission has approved a proposal initiated by the commission, and regardless of whether a subject agency has objected to the proposal by resolution, written protests have been submitted that meet the requirements of Section 57113.

(c) This section shall not apply to reorganizations governed by Sections 56853.5 and 56853.6.

(Added by Stats. 2012, Ch. 62, Sec. 13. Effective January 1, 2013.)



57077.4

(a) If a reorganization consists of the dissolution of one or more districts and the annexation of all or substantially all the territory to another district not initiated pursuant to Section 56853 or by the commission pursuant to Section 56375, the commission shall order the reorganization without confirmation by the voters except that if the reorganization meets the requirements of subdivision (b), the commission shall order the reorganization subject to confirmation by the voters.

(b) The commission shall order the reorganization subject to confirmation by the voters as follows:

(1) In the case of inhabited territory, protests have been signed by either of the following:

(A) At least 25 percent of the number of landowners within any subject agency within the affected territory who own at least 25 percent of the assessed value of land within the territory.

(B) At least 25 percent of the voters entitled to vote as a result of residing within, or owning land within, any subject agency within the affected territory.

(2) In the case of a landowner-voter district, the territory is uninhabited, and protests have been signed by at least 25 percent of the number of landowners within any subject agency within the affected territory, owning at least 25 percent of the assessed value of land within the subject agency.

(3) If the reorganization has been initiated by the commission pursuant to Section 56375, protests have been submitted that meet the requirements of Section 57113.

(Added by Stats. 2012, Ch. 62, Sec. 14. Effective January 1, 2013.)



57078

In the case of any reorganization or change of organization, a majority protest shall be deemed to exist and the proposed change of organization or reorganization shall be terminated if the commission finds that written protests filed and not withdrawn prior to the conclusion of the hearing represent any of the following:

(a) In the case of uninhabited territory, landowners owning 50 percent or more of the assessed value of the land within the territory.

(b) In the case of inhabited territory, 50 percent or more of the voters residing in the territory.

(c) In the case of a landowner-voter district, 50 percent or more of the voting power of the voters entitled to vote as a result of owning land within the district.

(Amended by Stats. 2011, Ch. 300, Sec. 77. Effective January 1, 2012.)



57078.5

If the affected territory with respect to a proposed annexation to a city consists of (a) territories that are not contiguous to one another and (b) two or more distinct communities, as defined in the county general plan, the census unincorporated places listing, or other commonly recognized community designation, as determined by the commission, and any one community has more than 250 registered voters, any protest filed pursuant to Section 57078 shall be accounted separately for that community, unless the annexation is proposed pursuant to Section 56375.3.

(Amended by Stats. 2002, Ch. 548, Sec. 30. Effective January 1, 2003.)



57087.3

The merger of a subsidiary district with a city, of which the city council is also the governing board of that subsidiary district, shall not be subject to Sections 99 and 99.01 of the Revenue and Taxation Code if the city council adopts a resolution that states that the city shall do all of the following:

(a) Continue providing the services of the subsidiary district at the same level to those areas outside the city’s boundaries, but within the territory of the subsidiary district, as the services provided for territory within the city limits.

(b) Assume all assets of the subsidiary district.

(c) Assume all liabilities of the subsidiary district.

(d) Assume all ad valorem taxes, other accounts receivable, and other revenues of the subsidiary district.

(Amended by Stats. 1999, Ch. 921, Sec. 4. Effective January 1, 2000.)



57090

(a) Except as otherwise provided in subdivision (b), if proceedings are terminated, either by majority protest as provided in Sections 57075, 57076, and 57077, or if a majority of voters do not confirm the change of organization or reorganization as provided in Section 57179, no substantially similar proposal for a change of organization or reorganization of the same or substantially the same territory may be filed with the commission within two years after the date of the certificate of termination if the proposal included an incorporation or city consolidation and within one year for any other change of organization or reorganization.

(b) The commission may waive the requirements of subdivision (a) if it finds these requirements are detrimental to the public interest.

(Amended by Stats. 2011, Ch. 300, Sec. 78. Effective January 1, 2012.)






CHAPTER 5 - Resolution for Order Subject to Election

57100

Any commission resolution ordering a change of organization or a reorganization shall contain all of the following:

(a) A statement that the action is being taken pursuant to this division.

(b) A statement of the type of change of organization or reorganization being acted on.

(c) A description of the exterior boundaries of the territory for each change of organization or reorganization approved by the commission.

(d) The name or names of any new or consolidated city or district.

(e) All of the terms and conditions upon the change of organization or reorganization approved by the commission.

(f) The reasons for the change of organization or reorganization.

(g) A statement as to whether the regular county assessment roll or another assessment roll will be utilized.

(h) A statement that the affected territory will or will not be taxed for existing general bonded indebtedness of any agency whose boundaries are changed.

(i) Any other matters that the commission deems material.

(Added by renumbering Section 57082 by Stats. 2000, Ch. 761, Sec. 237. Effective January 1, 2001.)



57101

With respect to any proceeding that would result in the annexation to a city of land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1), for which the commission has determined pursuant to Section 56754 that the city may exercise its option to not succeed to the contract, the commission shall include within its resolution ordering the annexation of the territory a finding regarding whether the city intends to not succeed to the contract.

(Added by renumbering Section 57082.5 by Stats. 2000, Ch. 761, Sec. 238. Effective January 1, 2001.)



57102

(a) In any resolution ordering a dissolution, the commission shall make findings upon one or more of the following matters:

(1) That the corporate powers have not been used, as specified in Section 56871, and that there is a reasonable probability that those powers will not be used in the future.

(2) That the district is a registered-voter district and is uninhabited.

(3) That the board of directors of the district has, by unanimous resolution, consented to the dissolution of the district.

(4) That the commission has authorized, pursuant to subdivision (a) of Section 57077.1, the dissolution of the district without an election.

(b) If the commission makes any of the findings specified in subdivision (a), the commission may, except as otherwise provided in Section 57103, order the dissolution of the district without election.

(Amended by Stats. 2012, Ch. 62, Sec. 16. Effective January 1, 2013.)



57103

Any order in any resolution adopted by the commission on or after January 1, 1986, ordering the dissolution of a local hospital district, organized pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code, is subject to confirmation by the voters.

(Added by renumbering Section 57083.5 by Stats. 2000, Ch. 761, Sec. 240. Effective January 1, 2001.)



57104

Any order of merger may be adopted for a district, including any district previously established as a subsidiary district, if the entire territory of the district is included within the boundaries of a city upon the date of the order.

(Amended by Stats. 2011, Ch. 300, Sec. 79. Effective January 1, 2012.)



57105

An order establishing a district as a subsidiary district may be adopted if upon the date of that order the commission determines that either of the following situations exists:

(a) The entire territory of the district is included within the boundaries of a city.

(b) A portion or portions of the territory of the district are included within the boundaries of a city and that portion or portions meet both of the following requirements:

(1) Represent 70 percent or more of the area of land within the district, as determined by reference to the statements and the maps or plats filed pursuant to Chapter 8 (commencing with Section 54900) of Division 2 of Title 5 for the current fiscal year.

(2) Contain 70 percent or more of the number of registered voters who reside within the district as shown on the voters’ register in the office of the county clerk or registrar of voters.

(Amended by Stats. 2011, Ch. 300, Sec. 80. Effective January 1, 2012.)



57106

For the purposes of Sections 57104 and 57105, the boundaries shall be determined as of the date of adoption of the order of the commission. Any then pending but uncompleted proceedings for changes in the boundaries of the city or district shall be disregarded.

(Added by renumbering Section 57086 by Stats. 2000, Ch. 761, Sec. 241.5. Effective January 1, 2001.)



57107

(a) In any resolution ordering a merger or establishment of a subsidiary district, the commission shall approve the change of organization without an election except that if the change of organization meets the requirements of subdivision (b), the commission shall order the change of organization subject to confirmation of the voters.

(b) The commission shall order the change of organization subject to confirmation of the voters within any subject agency as follows:

(1) If the proposal was not initiated by the commission, and if a subject agency has not objected by resolution to the proposal, the commission has found that protests meet one of the following protest thresholds:

(A) In the case of inhabited territory, protests have been signed by either of the following:

(i) At least 25 percent of the number of landowners within the affected territory who own at least 25 percent of the assessed value of land within the territory.

(ii) At least 25 percent of the voters entitled to vote as a result of residing within, or owning land within, the affected territory.

(B) In the case of a landowner-voter district, that the territory is uninhabited and that protests have been signed by at least 25 percent of the number of landowners within the affected territory owning at least 25 percent of the assessed value of land within the territory.

(2) If the proposal was not initiated by the commission, and if a subject agency has objected by resolution to the proposal, written protests have been submitted as follows:

(A) In the case of inhabited territory, protests have been signed by either of the following:

(i) At least 25 percent of the number of landowners within any subject agency within the affected territory who own at least 25 percent of the assessed value of land within the territory.

(ii) At least 25 percent of the voters entitled to vote as a result of residing within, or owning land within, any subject agency within the affected territory.

(B) In the case of a landowner-voter district, that the territory is uninhabited and protests have been signed by at least 25 percent of the number of landowners within any subject agency within the affected territory, owning at least 25 percent of the assessed value of land within the subject agency.

(3) If the proposal was initiated by the commission, and regardless of whether a subject agency has objected to the proposal by resolution, written protests have been submitted that meet the requirements of Section 57113.

(c) Notwithstanding subdivision (a) or (b), the commission shall not order the merger or establishment of a subsidiary district without the consent of the subject city.

(Amended by Stats. 2012, Ch. 62, Sec. 17. Effective January 1, 2013.)



57108

At any time prior to the conclusion of the protest hearing by the commission ordering the district to be merged with or established as a subsidiary district of a city, a petition may be filed with the executive officer referring, by date of adoption, to the commission’s resolution making determinations and requesting that any election upon that question be called, held, and conducted only within that district. Any petition so filed shall be immediately examined and certified by the executive officer by the same method and in the same manner as provided in Sections 56707 to 56711, inclusive, for the examination of petitions by the executive officer. The commission shall forward the proposal to the affected city, and the affected city shall call, hold, and conduct any election upon the question of a merger or the establishment of a subsidiary district only within the district to be merged or established as a subsidiary district, if the executive officer certifies that any petition so filed was signed by either of the following:

(a) In the case of a registered voter district, by not less than 10 percent of the registered voters of the district.

(b) In the case of a landowner-voter district, by not less than 10 percent of the number of landowner-voters within the district who also own not less than 10 percent of the assessed value of land within the district.

(Amended by Stats. 2002, Ch. 548, Sec. 33. Effective January 1, 2003.)



57109

At any time prior to the completion of the protest hearing by the commission and the adoption of a resolution ordering a reorganization that includes an incorporation and the establishment of a subsidiary district or a merger, a petition may be filed with the executive officer referring, by date of adoption, to the commission’s resolution making determinations and requesting that a separate election be called, held, and conducted only within that district on the establishment of the subsidiary district or the merger. That election shall be conducted at the same time as the election on the incorporation. Any petition so filed shall be immediately examined and certified by the executive officer by the same method and in the same manner as provided in Sections 56707 to 56711, inclusive, for the examination of petitions by the executive officer. The commission shall forward the proposal to the principal county and the principal county shall call, hold, and conduct any election upon the question of a merger or the establishment of a subsidiary district only within the district to be merged or established as a subsidiary district, if the executive officer certifies that any petition so filed was signed by either of the following:

(a) In the case of a registered voter district, by not less than 10 percent of the registered voters of the district.

(b) In the case of a landowner-voter district, by not less than 10 percent of the number of landowner-voters within the district who also own not less than 10 percent of the assessed value of land within the district.

(Amended by Stats. 2002, Ch. 548, Sec. 34. Effective January 1, 2003.)



57110

In any resolution approving, subject to the confirmation of the voters, both an original and an alternative proposal as determined by the commission pursuant to paragraph (2) of subdivision (a) of Section 56863, the ballot at the election shall enable those voting to do one of the following:

(a) Disapprove both proposals.

(b) Approve either the original proposal or the alternative proposal.

The board of supervisors shall adopt a resolution confirming the proposal which was favored by a majority of votes cast at the election. Where both proposals were favored by a majority of the votes cast, the board of supervisors shall adopt a resolution confirming the proposal which received the greater number of votes.

(Added by renumbering Section 57088 by Stats. 2000, Ch. 761, Sec. 245. Effective January 1, 2001.)



57111

In any reorganization proceeding where the component changes of organization would not individually require a confirmation election, no confirmation election shall be required to approve the reorganization.

(Added by renumbering Section 57089 by Stats. 2000, Ch. 761, Sec. 245.5. Effective January 1, 2001.)



57112

(a) Except as otherwise provided in subdivision (b), if proceedings are terminated by failure of a majority of voters to confirm a resolution ordering merger or establishment of a subsidiary district, no new proposal for a merger or establishment of a subsidiary district involving the same district may be filed with the commission within two years of the date of the certification adopted by the commission, pursuant to Section 57179.

(b) The commission may waive the requirements of subdivision (a) if it finds these requirements are detrimental to the public interest.

(Added by renumbering Section 57091 by Stats. 2000, Ch. 761, Sec. 247. Effective January 1, 2001.)



57113

Notwithstanding Section 57102, 57108, or 57111, for any proposal that was initiated by the commission pursuant to subdivision (a) of Section 56375, the commission shall forward the change of organization or reorganization for confirmation by the voters if the commission finds either of the following:

(a) In the case of inhabited territory, protests have been signed by either of the following:

(1) At least 10 percent of the number of landowners within any subject agency within the affected territory who own at least 10 percent of the assessed value of land within the territory. However, if the number of landowners within a subject agency is less than 300, the protests shall be signed by at least 25 percent of the landowners who own at least 25 percent of the assessed value of land within the territory of the subject agency.

(2) At least 10 percent of the voters entitled to vote as a result of residing within, or owning land within, any subject agency within the affected territory. However, if the number of voters entitled to vote within a subject agency is less than 300, the protests shall be signed by at least 25 percent of the voters entitled to vote.

(b) In the case of a landowner-voter district, the territory is uninhabited and protests have been signed by at least 10 percent of the number of landowners within any subject agency within the affected territory, who own at least 10 percent of the assessed value of land within the territory. However, if the number of landowners entitled to vote within a subject agency is less than 300, protests shall be signed by at least 25 percent of the landowners entitled to vote.

(Amended by Stats. 2014, Ch. 112, Sec. 9. Effective January 1, 2015.)



57114.5

(a) Notwithstanding subdivision (a) of Section 57077.1 and Sections 57077.4 and 57111, for any proposal involving the dissolution of the Newhall County Water District, the commission shall forward the change of organization or reorganization for confirmation by the voters if the commission finds that a petition requesting that the proposal be submitted to confirmation by the voters has been signed by either:

(1) At least 10 percent of the number of voters entitled to vote as a result of residing within the district.

(2) At least 10 percent of the number of landowners within the district who own at least 10 percent of the assessed value of land within the district.

(b) If a petition that meets the requirements of this section has been submitted, the commission shall approve the proposal subject to confirmation by the voters of the district.

(Amended by Stats. 2012, Ch. 62, Sec. 20. Effective January 1, 2013.)



57115

Any resolution of the commission forwarding a change of organization or a reorganization for confirmation by the voters shall, in addition to any applicable requirements contained in Sections 57100 to 57111, inclusive, do all of the following:

(a) Designate the affected territory within which the special election or elections shall be held.

(b) Provide for the question or questions to be submitted to the voters.

(c) Specify any terms or conditions provided for in the change of organization or reorganization.

(d) State the vote required for confirmation of the change of organization or reorganization.

(Added by renumbering Section 57100 by Stats. 2000, Ch. 761, Sec. 250. Effective January 1, 2001.)



57116

In addition to any other requirements, any resolution of the commission ordering an incorporation subject to an election shall do all of the following:

(a) Provide for the election of the officers of the proposed city required to be elected, except as provided in Section 56724 and except as to officers designated as appointive, pursuant to Section 56723.

(b) Provide for the election on the question of whether members of the city council in future elections are to be elected by district, from district, or at large.

(c) If the petition so requests, state that the voters may express a preference as to whether or not the city shall operate under the city manager form of government, the ballot question being for or against the city manager form of government.

(d) If the petition so requests, state that the voters may express their preference between names for the new city.

(Amended by Stats. 2009, Ch. 155, Sec. 6. Effective January 1, 2010.)



57117

In addition to any other requirements, any resolution of the commission ordering a consolidation of cities subject to an election shall do all of the following:

(a) Provide for the election of officers of the successor city required to be elected.

(b) State that the voters may express their preference as to the name of the successor city.

(Added by renumbering Section 57102 by Stats. 2000, Ch. 761, Sec. 252. Effective January 1, 2001.)



57118

In any resolution ordering a change of organization or reorganization subject to the confirmation of the voters, the commission shall determine that an election will be held:

(a) Within the territory of each city or district ordered to be incorporated, formed, disincorporated, dissolved, or consolidated.

(b) Within the entire territory of each district ordered to be merged with or established as a subsidiary district of a city, or both within the district and within the entire territory of the city outside the boundaries of the district.

(c) If the executive officer certifies a petition pursuant to Section 57108 or 57109, within the territory of the district ordered to be merged with or established as a subsidiary district of a city.

(d) Within the territory ordered to be annexed or detached.

(e) If ordered by the commission pursuant to Section 56876 or 56759, both within the territory ordered to be annexed or detached and within all or the part of the city or district which is outside of the territory.

(f) If the election is required by subdivision (b) of Section 57077.4, separately within the territory of each affected district that has filed a petition meeting the requirements of subdivision (b) of Section 57077.4.

(Amended by Stats. 2014, Ch. 71, Sec. 79. Effective January 1, 2015.)



57119

Notwithstanding Section 57118, any resolution ordering a special reorganization shall require the principal county to call an election in both of the following territories:

(a) The territory ordered to be detached from the city.

(b) The entire territory of the city from which the detachment is ordered to occur.

(Amended by Stats. 2002, Ch. 548, Sec. 35. Effective January 1, 2003.)



57120

In addition to any other requirements, any resolution of the commission ordering a change of organization or reorganization that includes a formation or an incorporation subject to an election shall provide for the establishment of the appropriations limit determined pursuant to Section 56811 or 56812.

(Amended by Stats. 2004, Ch. 355, Sec. 8. Effective January 1, 2005.)






CHAPTER 6 - Elections

57125

(a) Special elections called within all or any part of a city or registered-voter district shall be governed by the general election provisions and the local election provisions of the Elections Code, so far as they may be applicable, relating to the qualifications of voters, the manner of voting, the form of the ballot, the duties of precinct and election officers, the canvassing of returns, and all other particulars. If the commission determines that there is any inconsistency:

(1) Between the general elections provisions and the local elections provisions of the Elections Code, the local elections provisions shall control.

(2) Between this division and the Elections Code, this division shall control.

(b) Notwithstanding any other provision of law, special elections pursuant to this division may be conducted wholly by mailed ballot on any date other than an established election date authorized by the elections official of the county or counties affected by the use of mailed ballots.

(Amended by Stats. 2004, Ch. 355, Sec. 9. Effective January 1, 2005.)



57126

(a) Special elections called within all or any part of a landowner-voter district shall be governed by the general elections provisions of the principal act, so far as they may be applicable, relating to the qualifications of voters, the manner of voting, the form of the ballot, the duties of precinct and election officers, the canvassing of returns, and all other particulars. To the extent of any inconsistency between the provisions of this division and the principal act as determined by the commission, the provisions of this division shall control.

(b) Notwithstanding any other provision of law, special elections held pursuant to this division may be conducted wholly by mailed ballot on any date other than an established election date authorized by the elections official of the county or counties affected by the use of mailed ballots.

(Amended by Stats. 2004, Ch. 355, Sec. 10. Effective January 1, 2005.)



57127

If the board of supervisors calls any special election within all or any part of any district, any references in the principal act to the board of directors of the district and to the clerk or secretary of the district shall be deemed to mean the board of supervisors and the elections official, respectively.

(Amended by Stats. 2010, Ch. 47, Sec. 7. Effective January 1, 2011.)



57127.5

If special elections are called upon the same question or questions within all or any part of any landowner-voter district, and any city or registered-voter district, the provisions of Section 57125 shall apply, except that, as to the landowner-voter district, the provisions of its principal act shall govern the qualifications of landowner-voters, the number of votes which each landowner-voter is entitled to cast, the manner of voting, and the form of the ballot.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57128

Where any special election or elections are called upon the question of confirmation of an order for a reorganization and the areas within which the election or elections are called contain overlapping territory of two or more cities or districts, within all of the overlapping territory the election precincts, polling places, voting booths, and ballot boxes shall, in every case, be the same and there shall be only one precinct board or set of election officers for each precinct.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57129

Where any records of a city or a district are required for the purpose of calling, holding, or conducting any special election called by the board of supervisors or city council pursuant to this division, those records or certified copies of those records shall be delivered, upon request, to the elections official by the city or district officer having custody of the records or copies and shall be returned to that officer immediately after the canvass of the election returns. All other election records, documents, instruments, and election supplies, including, but not limited to, rosters, ballots, and tally sheets, shall be retained or disposed of by the elections official in the manner provided by law.

(Amended by Stats. 2010, Ch. 47, Sec. 8. Effective January 1, 2011.)



57130

The elections official shall cause notice of each change of organization or reorganization election to be given by publication, posting, and mailing as provided in Chapter 1 (commencing with Section 57025) of Part 4.

(Amended by Stats. 2000, Ch. 761, Sec. 260. Effective January 1, 2001.)



57131

The notice of election required to be given by Section 57130 shall contain all of the matters specified in Section 57115.

(Amended by Stats. 2000, Ch. 761, Sec. 260.5. Effective January 1, 2001.)



57132

The election on the question of the change of organization or reorganization shall be called pursuant to Section 57000 and held on the next established election date pursuant to Section 1000 of the Elections Code, or Section 1500 of the Elections Code in the case of an election conducted solely by mailed ballot, occurring at least 88 days after the date upon which the resolution calling the election was adopted.

(Amended by Stats. 2010, Ch. 35, Sec. 2. Effective January 1, 2011.)



57132.5

Notwithstanding Section 57132, the election on the question of a special reorganization shall be called pursuant to Section 57000 and held at the next regular primary or general election occurring in an even-numbered year at least 88 days after the date on which the resolution calling the election was adopted.

(Amended by Stats. 2010, Ch. 35, Sec. 3. Effective January 1, 2011.)



57133

The question or questions to be submitted at any special election or elections called pursuant to this part shall be in substantially the following form:

(a) For an incorporation: “Shall the order adopted on ____, 20 __, by the Local Agency Formation Commission of ____ County ordering the incorporation of the territory described in the order and designated in the order as ____ (insert the distinct short form designation previously assigned by the commission) be confirmed?”

(b) For an annexation: “Shall the order adopted on ____, 20 __, by the ____ (insert Local Agency Formation Commission) ordering the annexation to ____ (insert city or district) of the territory described in that order and designated as ____ (insert the short form designation previously assigned by the commission) be confirmed?”

(c) For a detachment: “Shall the order adopted on ____, 20 __, by the ____ (insert Local Agency Formation Commission) ordering the detachment from the ____ (insert city or district) of the territory described in the order and designated in the order as ____ (insert the short form designation previously assigned by the commission) be confirmed?”

(d) For a city consolidation: “Shall the order adopted on ____, 20 __, by the ____ (insert Local Agency Formation Commission) of the County of ____ (insert name of city) ordering the consolidation of the Cities of ____ (insert names of all cities ordered consolidated) into a single city known as the City of ____ be confirmed?”

(e) For a disincorporation: “Shall the order adopted on ____, 20 __, by the Local Agency Formation Commission of the County of ____ ordering the disincorporation of the City of ____ be confirmed?”

(f) For a reorganization: “Shall the order adopted on ____, 20 __, by the ____ (insert Local Agency Formation Commission) ordering a reorganization affecting the ____ (insert names of all affected cities or districts) and providing for ____ (insert list of all changes of organization or new cities proposed to be incorporated or districts to be formed) be confirmed?”

(g) For a district dissolution: “Shall the order adopted on ____, 20 __, by the Local Agency Formation Commission of the County of ____ ordering the dissolution of the ____ district be confirmed?”

(h) For a district consolidation: “Shall the order adopted on ____, 20 __, by the Local Agency Formation Commission of the County of ____ ordering the consolidation of ____ (insert the names of all districts ordered consolidated) into a single district known as the ____ District be confirmed?”

(i) For a merger: “Shall the order adopted on ____, 20 __, by the Local Agency Formation Commission of the County of ____ ordering the merger of the ____ District with the City of ____ be confirmed?”

(j) For establishment of a subsidiary district: “Shall the order adopted on ____, 20 __, by the Local Agency Formation Commission of the County of ____ ordering the ____ District established as a subsidiary district of the City of ____ be confirmed?”

(k) For a district formation, use form of question under principal act of district being formed. If none, use substantially the following form: “Shall the order adopted on ____, 20 __, by the Local Agency Formation Commission of ____ County ordering the formation of a district in the territory described, known as ____, be approved?”

(Amended by Stats. 2000, Ch. 761, Sec. 261. Effective January 1, 2001.)



57134

If the change of organization or reorganization has been ordered subject to any terms and conditions, there shall be added to the end of the questions set forth in Section 57133 words substantially as follows:

“Subject to the terms and conditions specified in the order.”

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57135

(a) If any of the terms and conditions have the effect of imposing or increasing liability for payment of (1) taxes or assessments to be levied and collected, (2) service charges, rentals, or rates to be fixed and collected, or (3) both, upon or within all or any part of the territory affected by the proposed change of organization or reorganization, the question shall contain a very brief summary of the purpose, nature, and extent of the liability and shall refer to the order ordering the change of organization or reorganization for particulars. The legislative body may include in the question a summary of any of the other terms and conditions.

(b) No reference need be made to any liability for payment of any of the following to be imposed for the usual and ordinary support, management, and operation of any district:

(1) Annual taxes or assessments.

(2) Ordinary service charges, rentals, or rates.

(3) Both taxes or assessments and service charges, rentals, or rates.

(c) Where a summary is included in a question, there shall be added to the clause set forth in Section 57134 words substantially as follows:

“Such terms and conditions including (set forth very brief summary), all as more particularly described and set forth in the order.”

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57136

This section shall apply only to changes of organization and reorganizations made by, or with respect to, a member district. If a change of organization or reorganization adding territory to a member district will not result in the additional territory being entitled to receive or be furnished with any new or additional governmental or proprietary service or commodity by the parent district, the question submitted to the voters shall so indicate. If a change of organization or a reorganization removing territory from a member district will result in the termination of any existing entitlement of the territory to receive, or be furnished with, any governmental or proprietary service or commodity from the parent district, the question submitted to the voters shall so indicate.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57137

On the ballot opposite each question and to its right, the words “Yes” and “No” shall be printed on separate lines with voting squares.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57138

If the commission orders both a merger and the establishment of a subsidiary district, questions on each matter shall be printed on the ballot, one above the other. Immediately preceding the first question, there shall be printed in the words “Vote on both questions.”

(Amended by Stats. 2000, Ch. 761, Sec. 262. Effective January 1, 2001.)



57139

If a special election or elections is called upon an order of reorganization which provides for a consolidation or the formation of a new district, or both, or upon an order of consolidation, members of the legislative body and other officers of the consolidated district or the new district, as the case may be, shall be selected in the manner provided by the principal act. If the principal act or the terms and conditions of the reorganization or consolidation provide for the election of the officers or members, they shall be nominated in the manner provided in the principal act and shall be voted upon at the special election or elections upon the question of confirming the order of reorganization or consolidation. If the order of reorganization or consolidation is confirmed at the special election or elections, the officers or members of the legislative body of the consolidated district or the new district, as the case may be, who are elected at the election or elections shall become the officers or members of the legislative body of the consolidated district or new district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57140

Where a special election is called upon the question of confirming an order for a change of organization or a reorganization, each person entitled to vote as a result of residing or owning land within the territory in which the election is called shall be entitled to ballots and votes as follows:

(a) In the case of cities or registered-voter districts, to one ballot and one vote.

(b) In the case of landowner-voter districts, to the number of ballots and votes authorized by the principal act of the district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57141

Where a special election or elections are called upon the question of confirming an order for a merger or the establishment of a subsidiary district, or both, each person entitled to vote as a result of residing or owning land within the territory within which the election is called shall be entitled to ballots and votes as follows:

(a) Where the election is called only within the district:

(1) In the case of a registered-voter district, each registered voter shall be entitled to one ballot and one vote.

(2) In the case of a landowner-voter district, each landowner-voter shall be entitled to the number of ballots and votes authorized by the principal act of the district.

(b) Where one election is called within the district and another election is called within the territory of the city outside the boundaries of the agency:

(1) In the case of the city, each registered voter within the territory of the city outside the boundaries of the district shall be entitled to one city ballot and one vote on the question.

(2) In the case of the district, each person entitled to vote as a result of residing or owning land within the district shall be entitled to the number of district ballots and votes authorized by the principal act of the district.

Where separate elections are called within both the district and the territory of the city outside the boundaries of the district, separate forms of city and district ballots, printed on different colors of paper, shall be provided. The city and district ballots shall be separately canvassed.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57142

Where a special election is called upon the question of confirming an order of reorganization, each person entitled to vote as a result of residing or owning land within the territory within which the election is called shall be entitled to ballots and votes as follows:

(a) Each person who qualifies only as a registered voter of any city or registered voter district, regardless of the number of registered voters, is entitled to one ballot and one vote.

(b) Each person who qualifies only as a landowner-voter of any subject district, regardless of the number of landowner voters, is entitled to the number of ballots and votes authorized by the principal act for one such district; if there is more than one such district, that person upon declaration made to the precinct or election officers shall be furnished with a ballot or ballots for the particular district designated by that person.

(c) Each person who qualifies both as a registered voter and as a landowner-voter of any of the subject agencies, may at his or her option vote either as a registered voter or as a landowner-voter, but not both. That person, upon declaration made to the precinct or election officers, shall be furnished with a ballot or ballots for the particular city or district designated by that person.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57143

In any special election or elections called upon the question of confirmation of an order for merger or the establishment of a subsidiary district or for a reorganization, where the results of the election or elections are to be determined from votes of both landowner-voters and registered voters, the votes of the landowner-voters shall be computed and equated with the votes of the registered voters in the following manner:

(a) First, the per capita assessed value of land for each registered voter within the county within which the elections are held shall be determined to the nearest even dollar by dividing the total assessed value of land within the county, as shown on the last equalized assessment roll of the county, by the total number of voters who were registered in the county at the close of registration, as provided in the Elections Code, next preceding the date of the election. If any landowner-voter district is located in more than one county, the per capita assessed value for each county shall be multiplied by a percentage, to the nearest one-tenth of 1 percent, those percentages being determined by dividing the total area of the district into the area of those portions of the district located within that county; the resulting products of those multiplications shall then be added and the total, to the nearest even dollar, shall be deemed to be the per capita assessed value for all the counties.

(b) Second, if any such landowner-voter district does not use the county assessment roll for the purposes of levying and collecting district assessments or taxes, the per capita assessed value of land for each registered voter within the county shall be corrected by multiplying the per capita assessed value by a correction factor determined as follows: The total assessed valuation of all lands within the district, as shown upon the last equalized assessment roll or book of the district, shall be divided by the corresponding total assessed valuation of all lands within the district, as shown upon the last equalized assessment roll of the county, and the quotient, expressed to the nearest of two decimal places, shall represent the correction factor. If any landowner-voter district is located in more than one county, a correction factor shall be determined, in the manner above provided, for each such county covering all those portions of the district which are located within the county; the correction factor for each county shall then be multiplied by a percentage, to the nearest one-tenth of 1 percent, that percentage being determined by dividing the total area of the district into the area of those portions of the district located within that county; the resulting products of those multiplications shall then be added and the total, to the nearest of two decimal places, shall be deemed to be the correction factor for all the counties.

(c) Third, the corrected per capita assessed value, determined to the nearest even dollar, shall then be adjusted by dividing it by the number of dollars required for a single vote by a landowner-voter, as specified in the principal act determining the landowner-voter’s right to vote.

(d) Fourth, the total number of votes cast by landowner-voters for and against the question shall be divided by the corrected and adjusted per capita assessed value and the quotients, to the nearest whole figures, shall be deemed to be the number of votes of landowner-voters which shall be equated with the votes of the registered-voters of any city or registered voter district, cast for and against the question.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57144

Within five days after a special election is called pursuant to this part, the executive officer shall submit to the commission, for its approval or modification, an impartial analysis of the proposed incorporation or change of organization.

The impartial analysis shall not exceed 500 words in length in addition to a general description of the boundaries of the territory affected.

The commission shall approve or modify the analysis and submit the analysis to the elections official no later than the last day for submission of rebuttal arguments.

Immediately below the impartial analysis there shall be printed in no less than 10-point bold type a legend substantially as follows:

“The above statement is an impartial analysis of Proposition ____. If you desire a copy of the proposition, please call the elections official’s office at (insert telephone number) and a copy will be mailed at no cost to you.”

(Amended by Stats. 2000, Ch. 761, Sec. 263. Effective January 1, 2001.)



57145

(a) The legislative body of any affected agency, or any member or members of the legislative body of any affected agency authorized by it, or any individual voter or association of citizens entitled to vote on the change of organization or reorganization, or any combination of those voters and association of citizens may file a written argument for, or a written argument against, the question to be submitted to the voters.

Arguments shall not exceed 300 words in length and shall be filed with the elections official no later than the last day for submission of arguments specified by Section 57146.

(b) If more than one argument for or more than one argument against the proposal is filed with the elections official within the time prescribed in Section 57145, the elections official shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the elections official shall give preference and priority in the order named to the following arguments:

(1) The legislative body of an affected agency or any authorized member or members of the legislative body.

(2) Individual voters or association of citizens or a combination of voters and associations.

(Amended by Stats. 2000, Ch. 761, Sec. 264. Effective January 1, 2001.)



57146

(a) On the basis of the time reasonably necessary to prepare and print the arguments, analysis, and sample ballots for the election, the elections official shall fix and determine a reasonable date prior to the election after which no arguments for or against the measure may be submitted for printing and distribution to the voters. Notice of the date fixed shall be published in accordance with Section 56153 in a newspaper of general circulation which is circulated in the affected territory. Arguments may be changed until and including the date fixed by the elections official.

(b) The notice shall contain all of the following information:

(1) A statement of the proposition to be voted on and a general description of the boundaries of the affected territory.

(2) An invitation to any registered voter or association of citizens entitled to vote on the proposal to submit and file with the elections official for printing and distribution in the ballot pamphlet, an argument for or an argument against the proposal.

(3) The date of the election.

(4) A statement that only one argument for and one argument against will be selected and printed in the ballot pamphlet.

(5) A statement that arguments shall not exceed 300 words in length and shall be accompanied by not more than five signatures.

(Amended by Stats. 2000, Ch. 761, Sec. 265. Effective January 1, 2001.)



57147

Section 9167 of the Elections Code applies to the preparation and submittal of rebuttal arguments.

(Amended by Stats. 1994, Ch. 923, Sec. 83. Effective January 1, 1995.)



57148

(a) The elections official shall cause a ballot pamphlet concerning the proposal to be printed and mailed to each voter entitled to vote on the question.

The ballot pamphlet shall contain all of the following information in the order prescribed:

(1) The impartial analysis of the proposition prepared by the commission.

(2) One argument for the proposal, if any.

(3) One rebuttal to the argument for the proposal, if any.

(4) One argument against the proposal, if any.

(5) One rebuttal to the argument against the proposal, if any.

A copy of the complete text of the proposition shall be made available by the elections official, to any voter upon request.

(b) The elections official shall mail a ballot pamphlet to each voter entitled to vote in the election at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 2000, Ch. 761, Sec. 266. Effective January 1, 2001.)



57149

The canvass of ballots cast at any election held pursuant to this division shall be conducted pursuant to Sections 15300 to 15309, inclusive, of the Elections Code. The elections official shall immediately, upon the completion of any canvass, report the results to the executive officer of the local agency formation commission.

(Amended by Stats. 2000, Ch. 761, Sec. 267. Effective January 1, 2001.)



57150

All proper expenses incurred in conducting elections for a change of organization or reorganization pursuant to this chapter shall be paid, unless otherwise provided by agreement between the commission and the proponents, as follows:

(a) In the case of annexation or detachment proceedings, by the local agency to or from which territory is annexed, or from which territory is detached, or was proposed to be annexed or detached.

(b) In the case of incorporation or formation proceedings, by the newly incorporated city or the newly formed district, if successful, or by the county within which the proposed city or district is located, if the incorporation or formation proceedings are terminated. In the case of a separate election for city officers held following the election for incorporation pursuant to Section 56724, by the newly incorporated city.

(c) In the case of disincorporation or dissolution proceedings, from the remaining assets of the disincorporated city or dissolved district or by the city proposed to be disincorporated or the district proposed to be dissolved if disincorporation or dissolution proceedings are terminated.

(d) In the case of consolidation proceedings, by the successor city or district or by the local agencies proposed to be consolidated, to be paid by those local agencies in proportion to their respective assessed values, if proceedings are terminated.

(e) In the case of a reorganization, by either of the following:

(1) If the reorganization is ordered, by the subject local agencies or successor local agencies, as the case may be, for any of the changes of organization specified in subdivisions (a) to (d), inclusive, that may be included in the particular reorganization, to be paid by those local agencies in proportion to their assessed value.

(2) If the reorganization proceedings are terminated or the proposal is defeated, by the county or counties within which the subject local agency is located.

(Amended by Stats. 2012, Ch. 162, Sec. 71. Effective January 1, 2013.)






CHAPTER 7 - Confirmation of Election Results

57176

The commission shall execute, within 30 days of the canvass of the election, a certificate of completion confirming the order of the change of organization or reorganization if a majority of votes cast upon the question are in favor of the change of organization or reorganization in any of the following circumstances:

(a) At an election called in the territory ordered to be organized or reorganized.

(b) At an election called within the territory ordered to be organized or reorganized and within the territory of the affected agency.

(c) At both an election called within the area to be organized or reorganized and an election called within the territory of an affected city, when required by the commission pursuant to Section 56759.

(Amended by Stats. 2000, Ch. 761, Sec. 270. Effective January 1, 2001.)



57176.1

Notwithstanding Section 57176, the commission shall execute, within 30 days of the canvass of the election, a certificate of completion confirming a special reorganization if a majority of votes cast upon the question are in favor of the special reorganization in both of the following circumstances:

(a) An election called in the territory ordered to be detached from the city.

(b) An election called in the entire territory of the city from which the detachment is ordered to occur.

(Amended by Stats. 2000, Ch. 761, Sec. 271. Effective January 1, 2001.)



57177

The commission shall execute a certificate of completion confirming either the order of a merger or the order for the establishment of a subsidiary district in the following manner:

(a) Where the question submitted to the voters was only upon merger or only upon establishment of a subsidiary district, the commission shall execute a certificate of completion confirming the order if a majority of the votes cast on the question favored the order either:

(1) At an election called only within the district.

(2) At each election, where one election was called within the district and another election was called within the territory of the city outside the boundaries of the district.

(b) Where both the question of merger and the question of establishment of a subsidiary district were submitted to the voters within the district only and both questions were favored by a majority of the voters, the commission shall order that change of organization favored by the greater number of voters. Where the number of votes was the same on both questions, the merger shall be ordered.

(c) Where both the question of merger and the question of establishment of a subsidiary district were submitted at an election called both within the district and at an election within the territory of the city outside the district boundaries, and both questions were favored by a majority of the voters in both areas, that change of organization receiving the greater number of votes in both elections shall be completed. Where the number of votes was the same, or where the question of merger received the greater number of votes in one of the elections, a merger shall be completed.

(Amended by Stats. 2000, Ch. 761, Sec. 272. Effective January 1, 2001.)



57177.5

In the case of elections on an order of consolidation of cities or districts, the commission shall take one of the following actions:

(a) Execute a certificate of completion confirming the order of consolidation if, within the territory of each city or district ordered to be consolidated, a majority of the votes cast on the question favored the consolidation.

(b) Execute a certificate of completion terminating proceedings if, in one of the cities or districts ordered to be consolidated, the votes cast in favor of consolidation did not constitute a majority.

(Amended by Stats. 2000, Ch. 761, Sec. 273. Effective January 1, 2001.)



57178

In addition to any other requirements, the certificate of completion confirming an order of incorporation or consolidation of cities shall do all of the following:

(a) Give the name of the new or successor city favored by the electors.

(b) Declare the persons receiving the highest number of votes for the several offices of the new or successor city to be elected to those offices. If the incorporation applicant requested that the first election for city officers was to occur after the election on the proposal which included incorporation, the resolution shall call an election at which city officers shall be elected.

(c) In the case of an incorporation, declare which system of electing council members was favored, that is, election by district or election at large; and declare whether the city manager form of government was favored by the electors.

(Amended by Stats. 2000, Ch. 761, Sec. 274. Effective January 1, 2001.)



57179

If the majority of the votes cast is against the change of organization or reorganization, the commission shall execute a certificate of termination proceedings.

(Amended by Stats. 2000, Ch. 761, Sec. 275. Effective January 1, 2001.)






CHAPTER 8 - Completion and Effective Date of Change of Organization or Reorganization

57200

(a) The executive officer shall prepare and execute a certificate of completion and shall make the filing required by this division upon all of the following:

(1) The completion of all commission actions pursuant to Part 3 (commencing with Section 56650), including the time period allowed to file and act upon requests for reconsideration pursuant to Section 56895.

(2) The satisfaction of any conditions contained in the commission resolution making determinations that are required to be completed prior to filing a certificate of completion.

(3) The completion of all proceedings pursuant to Part 4 (commencing with Section 57000).

(b) Whenever the commission approves the inclusion of any territory of a landscape and lighting assessment district within a city, the executive officer shall notify the clerk of the landscape and lighting assessment district or other person designated by the district to receive notification.

(Amended by Stats. 2007, Ch. 244, Sec. 10. Effective January 1, 2008.)



57201

The certificate of completion prepared and executed by the executive officer shall contain all of the following information:

(a) The name of each newly incorporated city, each new district, and the name of each existing local agency for which a change of organization or reorganization was ordered and the name of the county within which any new or existing local agencies are located.

(b) A statement of each type of change of organization or reorganization ordered.

(c) A description of the boundaries of the new city ordered incorporated, the new district ordered formed or of any territory affected by the change of organization or reorganization, which description may be made by reference to a map and legal description showing the boundaries attached to the certificate.

(d) Any terms and conditions of the change of organization or reorganization.

(Amended by Stats. 2001, Ch. 388, Sec. 29. Effective January 1, 2002.)



57202

(a) If an effective date is fixed in the terms and conditions of the commission resolution, that date shall be the effective date.

An effective date shall not be fixed which is either of the following:

(1) Earlier than the date of execution of the certificate of completion.

(2) Later than nine months after the date of the election in which a majority voted in favor of the change of organization or reorganization.

(b) The change of organization or reorganization shall be complete from the date of execution of the certificate of completion and effective from the dates specified in the terms and conditions of the commission resolution, unless no effective date has been fixed in those terms and conditions.

(c) If no effective date has been fixed in any of the terms and conditions, the effective date of a change of organization or a reorganization shall be the date of the recordation made with the county recorder and, if filed with the recorder of more than one county, the date of the last such recordation.

(d) The commission shall set an effective date for any incorporation. The authority of the commission to set the date of incorporation shall be exclusive, except as provided in Section 57203.

(Amended by Stats. 1991, Ch. 37, Sec. 5. Effective May 28, 1991.)



57202.1

In the case of a reorganization requested by a city in Santa Cruz County that has adopted a voter approved urban limit line, the conditions of paragraph (2) of subdivision (a) of Section 57202 shall not apply and the effective date of that reorganization shall be fixed in the terms and conditions of the commission resolution. The commission may not use the provisions of this section for any reorganization approved or conditionally approved after January 1, 2009.

(Added by Stats. 2003, Ch. 36, Sec. 3. Effective January 1, 2004.)



57203

The executive officer shall record, no later than 90 days after the election, a certified copy of the certificate of completion with the county recorder of each county in which all or any part of the territory included in the change of organization or reorganization is located, and shall file a certified copy of the certificate of completion, indicating the recording numbers affixed by the county recorder, with the clerk of the legislative body of each local agency subject to the change of organization or reorganization. If the executive officer is for any reason unable to comply with this section, the Secretary of State, upon confirmation by the county recorder that the certificate of completion has not been recorded within the time period provided in this section, may perform the duties of the executive officer upon receiving notice of the failure of the executive officer to so perform.

After recordation of the certificate of completion by the executive officer, the recorder shall file with the county surveyor a copy of the boundary description included in the certificate of completion as provided by subdivision (c) of Section 57201.

(Amended by Stats. 1991, Ch. 37, Sec. 6. Effective May 28, 1991.)



57204

(a) The executive officer shall file the statement of boundary change or creation with the Board of Equalization, the county assessor, and the county auditor as may be provided for by Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5.

(b) The Board of Equalization shall distribute relevant information from the statements of boundary changes or creations to the Department of Finance, the Controller, and to the Secretary of State, as appropriate.

(Amended by Stats. 1992, Ch. 491, Sec. 2. Effective January 1, 1993.)









PART 5 - TERMS AND CONDITIONS AND EFFECT OF A CHANGE OF ORGANIZATION OR REORGANIZATION

CHAPTER 1 - General

57300

Any proceeding completed pursuant to this division shall not alter or affect the boundaries of any Assembly or Senatorial district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57301

If at any time between each decennial federal census, a city annexes or detaches territory or consolidates with another city, the city council of the city annexing or detaching the territory or the city council of the successor city, shall reexamine the boundaries of its council districts, if any, after the first census is taken or after the population estimates are obtained, following the annexation, detachment, or consolidation.

If, upon reexamination, the city council finds that the population of any council districts have varied so that the districts no longer meet the criteria specified in Section 21601 of the Elections Code, the city council shall, within 60 days after the census is taken, or population estimate received, by ordinance or resolution, adjust the boundaries of any or all of the council districts of the city so that the districts are as nearly equal in population as may be possible.

(Amended by Stats. 1994, Ch. 923, Sec. 86. Effective January 1, 1995.)



57302

The general provisions of this part shall apply only if the commission does not impose terms and conditions on any change of organization or reorganization pursuant to Section 56886. If a change of organization or a reorganization specifically provides for, and is made subject to any of, the terms and conditions authorized by Section 56886, the specific terms and conditions shall be deemed to be the exclusive terms and conditions of the change of organization or reorganization and shall control over the general provisions of this part. Any of those terms and conditions may be provided for, and be made applicable to, any affected county, affected city, or affected district, to all or any part of the territory of the county, city, or district, to any territory proposed to be annexed to the county, city, or district and to the owner or owners of property within that territory. The general provisions of this part shall not be construed as limiting in any manner the authority of the commission to impose one or more of the terms and conditions set forth in Section 56886.

(Amended by Stats. 2002, Ch. 548, Sec. 36. Effective January 1, 2003.)



57303

If no determination is made pursuant to subdivision (d) of Section 56886, the principal amount of bonded indebtedness which may be incurred or assumed by any city, county, or district, under any statute or charter provision imposing a limitation on bonded indebtedness, shall not be affected by any change of organization or reorganization.

(Amended by Stats. 2000, Ch. 761, Sec. 279. Effective January 1, 2001.)






CHAPTER 2 - Effect of Annexation

57325

On and after the effective date of an annexation, the territory annexed to a city or district, all inhabitants of that territory, and all persons entitled to vote by reason of residing or owning land within that territory shall be subject to the jurisdiction of the city or district and, except as otherwise provided in this chapter, shall have the same rights and duties as if the territory had been a part of the city or district upon its original incorporation or formation.

(Amended by Stats. 1985, Ch. 1599, Sec. 26.)



57326

As an alternative to any procedure prescribed by law for the division of taxes or assessments collected in a district lying partially or wholly in territory annexed by an incorporated city, the city and the district may enter into an agreement providing that the district shall continue to perform services for the annexed territory until the close of the fiscal year for which the district has levied taxes or assessments.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57327

No payment for the use, or right of use, of the existing property, real or personal, of any district or city shall be required by reason of the annexation of territory to that district or city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57328

Any territory annexed to a city or district shall be liable for payment of principal, interest, and any other amounts which shall become due on account of any outstanding or then authorized but thereafter issued bonds, including revenue bonds, or other contracts or obligations of the city or district, but not of any improvement district within the district. It shall be subject to the levying or fixing and collection of any of the following which may be necessary to provide for that payment:

(a) Taxes or assessments.

(b) Service charges, rentals, or rates.

(c) Both taxes or assessments and service charges, rentals, or rates.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57329

(a) If unincorporated territory was, or is hereafter, annexed to a city, all roads and highways or portions of a road or highway in the territory which had been accepted into the county road system pursuant to Section 941 of the Streets and Highways Code are, or shall become, as the case may be, city streets on the effective date of the annexation.

(b) Subdivision (a) does not apply to a road or highway which had been accepted into the county road system pursuant to Section 941 of the Streets and Highways Code after the date of the first signature on a petition for annexation or incorporation, the adoption of a resolution of application by an affected local agency, or a date mutually agreed upon by the city and the county.

(c) Nothing in subdivision (a) requires a city to improve the affected road or highway to city standards.

(Added by Stats. 1991, Ch. 531, Sec. 1.)



57330

Any territory annexed to a city or district shall be subject to the levying or fixing and collection of any previously authorized taxes, benefit assessments, fees, or charges of the city or district.

(Added by Stats. 1993, Ch. 1195, Sec. 14.7. Effective January 1, 1994.)



57330.5

(a) If a city annexes land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1), and the city succeeds to the contract pursuant to either Section 51243 or Section 51243.5, then on and after the effective date of the annexation, the city has all of the rights, duties, and powers imposed by that contract.

(b) If a city annexes land that is subject to a contract executed pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1), and the city exercises its option to not succeed to the contract pursuant to Section 51243.5, then the city shall record a certificate of contract termination pursuant to that section.

(Added by Stats. 1998, Ch. 590, Sec. 8. Effective January 1, 1999.)






CHAPTER 3 - Effect of Detachment

57350

Except as otherwise provided in this chapter, on and after the effective date of a detachment, the territory detached from a city or district, all inhabitants within the territory, and all persons formerly entitled to vote by reason of residing within the territory shall cease to be subject to the jurisdiction of the city or district and shall have none of the rights or duties of the remaining territory, inhabitants, or voters of the city or district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57351

Unless otherwise provided in the terms and conditions of the detachment, the city from which territory is detached may from time to time levy and collect from the detached territory its just proportion of liability for payment of the interest and principal of debts of the city contracted prior to detachment.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57352

At any time, the detached territory may tender to the city council of the city or the legislative body of the district the amount for which the detached territory is liable. If tender is made, the authority of the city or district to levy taxes on the detached territory shall cease.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57353

No inhabitant, property owner, taxpayer, consumer, or user within territory detached from a district or city shall be entitled to either of the following:

(a) All or any part or to any payment on account of the moneys or funds, including cash on hand and moneys due but uncollected, or any property, real or personal, of the city or district.

(b) Any refund by reason of any taxes, assessments, service charges, rentals, or rates collected prior to the effective date of the detachment.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57354

Any territory detached from a city or district shall continue to be liable for the payment of principal, interest, and any other amounts which become due on account of any bonds, including revenue bonds, or other contracts or obligations of the district and any improvement district within which the detached territory has been situated, as are outstanding on the effective date of detachment. It shall be subject to the levying or fixing and collection of any of the following which may be necessary to provide for that payment:

(a) Taxes or assessments.

(b) Service charges, rentals, or rates.

(c) Both taxes or assessments and service charges, rentals, or rates.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)






CHAPTER 4 - Effect of Incorporation

57375

Except as otherwise provided in this chapter, on and after the effective date of an incorporation, the territory incorporated, all inhabitants within the territory, and all persons entitled to vote within the newly incorporated city by reason of residing in the city are subject to the jurisdiction of the city and shall have the rights and duties conferred on them as inhabitants and voters of the incorporated city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57376

(a) If the newly incorporated city comprises territory formerly unincorporated, the city council shall, immediately following its organization and prior to performing any other official act, adopt an ordinance providing that all county ordinances previously applicable shall remain in full force and effect as city ordinances for a period of 120 days after incorporation, or until the city council has enacted ordinances superseding the county ordinances, whichever occurs first. However, if the Board of Supervisors of the County of Orange has adopted an ordinance or resolution, or both, pursuant to Section 50029 or 66484. 3 prior to the effective date of an incorporation of a city within that county, that ordinance or resolution shall not be repealed or superseded by the city until the county ordinance or resolution has been repealed or superseded by the board of supervisors of that county. If the county ordinance or resolution is repealed or superseded, then within 30 days of the effective date of the ordinance or resolution repealing or superseding the county ordinance or resolution, the city council shall enact a new ordinance or resolution conforming in all respects to the action taken by the county. The ordinance enacted by the city council immediately following its organization also shall provide that no city ordinance enacted within that 120-day period of time be deemed to supersede any county ordinance unless the city ordinance specifically refers to the county ordinance, and states an intention to supersede it. Enforcement of the continuing county ordinances in the incorporated area shall be by the city, except insofar as enforcement services are furnished in accordance with Section 57384.

(b) In the event that the County of Orange and any city within that county have entered into a joint powers agreement for the purpose of constructing the bridges and major thoroughfares referred to in Sections 50029 and 66484.3, and if a newly incorporated city within that county comprises territory formerly unincorporated but within an area of benefit established pursuant to Section 66484.3, then the city shall comply in all respects with the agreement, including any subsequent modifications thereof, as if the city were a party thereto.

(Amended by Stats. 1987, Ch. 1349, Sec. 3.)



57377

Officers, except members of the city council, shall hold office until the first succeeding general municipal election held in the city and until their successors are elected and qualified. Of the five elected members of the city council, the two receiving the lowest number of votes shall hold office until the first succeeding general municipal election held in the city and until their successors are elected and qualified, and the three receiving the highest number of votes shall hold office until the second succeeding general municipal election held in the city and until their successors are elected and qualified. If two or more members of the city council are elected by the same number of votes, the terms of each shall be determined by lot. The members of the city council elected to succeed the members elected at the incorporation election shall hold office for four years from the Tuesday succeeding their election, and until their successors are elected and qualified.

(Amended by Stats. 2010, Ch. 47, Sec. 9. Effective January 1, 2011.)



57378

If the voters in the incorporation election determine that future city council members shall be elected “by districts,” or “from districts,” the provisions of Article 2 (commencing with Section 34870) of Chapter 4 of Part 1 of Division 2 shall apply to those elections.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57379

If the first general municipal election following an incorporation election will occur less than one year after the effective date of incorporation, or occurred on or after November 1, 1987, and less than one year after the incorporation election, of the five elected members of the city council, the two receiving the lowest number of votes shall hold office until the second general municipal election following the incorporation election and until their successors are elected and qualified, and the three receiving the highest number of votes shall hold office until the third general municipal election following the incorporation election and until their successors are elected and qualified.

The first general municipal election following the incorporation election shall not be held unless either a proposition is to be voted upon or offices other than city council member offices are to be filled.

In the event that, pursuant to Section 56724, the first election for city council members was held after the election on the incorporation proposal, the term “incorporation election” in this section means the first election for city council members.

(Amended by Stats. 2010, Ch. 47, Sec. 10. Effective January 1, 2011.)



57380

Courts shall take judicial notice of the organization and existence of cities incorporated pursuant to this division.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57381

Immediately upon qualification of the elected officers, all persons in possession of the offices of the city shall surrender the possession of the offices, though the terms of the offices for which they were elected or appointed have not expired.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57382

All officers, boards, and persons holding any property in trust for any city use shall convey that property to the city or officer entitled to the property.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57383

The board of supervisors of Los Angeles County may, by a two-thirds vote, convey any parking lot owned by the county and situated within the boundaries of an incorporated city to the city for public parking purposes, without consideration other than the agreement by the city to continue to use and maintain the property as a public parking lot.

This section applies only to parking lots acquired principally from revenues raised through onstreet or offstreet parking fees for the specific purpose of parking lot development, and does not apply to lots purchased through expenditures from the general fund or other means to serve as sites for other types of facilities.

The conveyance provided for by this section shall not occur until all liens or financial obligations attached to those lots have been satisfied.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57384

(a) Except as provided in subdivision (b), whenever a city has been incorporated from territory formerly unincorporated, the board of supervisors shall continue to furnish, without additional charge, to the area incorporated all services furnished to the area prior to the incorporation. Those services shall be furnished for the remainder of the fiscal year during which the incorporation became effective or until the city council requests discontinuance of the services, whichever occurs first.

(b) This subdivision applies only to incorporations for which the petition or resolution of application for incorporation is filed with the commission on or after January 1, 1987. Prior to the commission adopting a resolution making determinations, the board of supervisors may request that the city reimburse the county for the net cost of services provided pursuant to subdivision (a). The commission shall impose this requirement as a term and condition of its resolution. The city shall be obligated to reimburse the county within five years of the effective date of the incorporation or for a period in excess of five years, if the board of supervisors agrees to a longer period. As used in this subdivision, “net cost of services” means the total direct and indirect expense to the county of providing services, as determined pursuant to paragraph (2) of subdivision (c) of Section 56810, adjusted by any subsequent change in the California Consumer Price Index, less any revenues which the county retains that were generated from the formerly unincorporated territory during the period of time the services are furnished pursuant to subdivision (a). This subdivision applies only to those services which are to be assumed by the city.

(c) At the request of the city council, the board of supervisors, by resolution, may determine to furnish, without charge, to the area incorporated all or a portion of services furnished to the area prior to the incorporation for an additional period of time after the end of the fiscal year during which the incorporation became effective. The additional period of time after the end of the fiscal year during which the incorporation became effective for which the board of supervisors determines to provide services, without charge, and the specific services to be provided shall be specifically stated in the resolution adopted by the board of supervisors.

(Amended by Stats. 2000, Ch. 761, Sec. 281. Effective January 1, 2001.)



57385

(a) If unincorporated territory was, or hereafter becomes, incorporated, all roads and highways or portions of a road or highway in the territory which had been accepted into the county road system pursuant to Section 941 of the Streets and Highways Code are, or shall become, as the case may be, city streets on the effective date of the incorporation.

(b) Subdivision (a) does not apply to a road or highway which had been accepted into the county road system pursuant to Section 941 of the Streets and Highways Code after the date of the first signature on a petition for annexation or incorporation, the adoption of a resolution of application by an affected local agency, or a date mutually agreed upon by the city and the county.

(c) Nothing in subdivision (a) requires a city to improve the affected road or highway to city standards.

(Added by Stats. 1991, Ch. 531, Sec. 2.)






CHAPTER 5 - Effect of Disincorporation

57400

Except as otherwise provided in this chapter, on and after the effective date of a disincorporation, the territory of the disincorporated city, all inhabitants within the territory, and all persons formerly entitled to vote by reason of residing within the territory shall cease to be subject to the jurisdiction of the disincorporated city and shall have none of the rights or duties of inhabitants or voters of a city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57401

Prior to the effective date of the disincorporation, every public officer of the city shall turn over to the board of supervisors the public property in his or her possession.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57402

After ascertaining that disincorporation has carried, the commission shall determine and certify in a written statement to the board of supervisors the indebtedness of the city, the amount of money in its treasury, and the amount of any tax levy or other obligation due the city which is unpaid or has not been collected.

(Amended by Stats. 2000, Ch. 761, Sec. 282. Effective January 1, 2001.)



57403

Within 30 days after the disincorporation election but prior to the effective date of the disincorporation, the city council of the disincorporated city shall turn over to the county treasurer all city money in its possession.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57404

If the commission does not provide the board of supervisors with the certified statement required by Section 57402, the board shall make the determinations provided for in that section.

(Amended by Stats. 2000, Ch. 761, Sec. 283. Effective January 1, 2001.)



57405

If a tax has been levied by the disincorporated city and remains uncollected, the county tax collector shall collect it when due and pay it into the county treasury.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57406

All property upon which any tax levied by the disincorporated city has become delinquent, and all property sold for any tax levied by the disincorporated city, may be redeemed by any interested party, on payment to the county treasurer of the sum which the auditor estimates would have been necessary to redeem the property if there had been no disincorporation.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57407

All money paid into the county treasury pursuant to this chapter shall be placed to the credit of a special fund established for the purpose of settling the affairs of the disincorporated city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57408

Warrants for city indebtedness shall be drawn by the board of supervisors on the special fund.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57409

If there is not sufficient money in the treasury to the credit of the special fund to pay any city indebtedness, the board of supervisors shall cause to be levied, and there shall be collected from the territory formerly included within the city, taxes sufficient to pay the indebtedness as it becomes due.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57410

Any taxes levied pursuant to Section 57409 shall be assessed, levied, and collected in the same manner and at the same time as other county taxes, and are additional taxes upon the property included within the territory of the disincorporated city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57411

Any surplus remaining in the special fund after the payment of any debts shall be, at the discretion of the board of supervisors, transferred to the school districts, community college districts, or districts included in the former city or used for the improvement of streets within the territory of the former city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57412

The board of supervisors shall provide for collection of debts due the city and wind up its affairs. Upon an order by the board of supervisors, the appropriate county officer shall perform any act necessary for winding up the city affairs, with the same effect as if it had been performed by the proper city officer.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57413

The county succeeds to all of the rights of the city in the debts and may collect or sue for them in the name of the county.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57414

All costs and expenses incurred in winding up city affairs are part of the special fund.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57415

By ordinance, the board of supervisors may assume control of, and continue to administer, all electric, power, lighting, or gas plants and all systems of waterworks, street lighting, or any other public utility owned by the city at the time of its disincorporation.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57416

If the revenues from any public utility referred to in Section 57415 are not sufficient for its administration, conduct, or improvement, the board of supervisors shall levy a special tax upon all property within the disincorporated city. The special tax shall be levied upon the assessed value of the property as shown by the equalized assessment roll in effect on the first day of March of that year, and collected in the same manner and form of other county taxes.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57417

All sums collected shall be placed in a separate fund in the county treasury for the administration, conduct, and improvement of the public utility for which the tax is levied.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57418

If any city has within its boundaries, at the time of incorporation, at least two-thirds of the assessed value of an assessable property formerly contained within a disincorporated city, it becomes the owner of all public property formerly belonging to the disincorporated city and that proportion of the debts, liabilities, and credits owned by or due to the disincorporated city as the value of the assessable property of the disincorporated city lying within the boundaries of the new city bears to the value of all assessable property formerly contained within the disincorporated city. The value is that shown by the equalized assessment roll in effect in the fiscal year in which the city was disincorporated.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57419

No tax shall be levied upon any territory not included within the former limits of the disincorporated city for any debt or liability of the disincorporated city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57420

Upon written request by the legislative body of a newly incorporated city, the board of supervisors shall cause the county auditor to prepare, without cost, a statement of the value of the assessable property in the disincorporated city and the value of that property now contained in the incorporated city. If the statement shows that at least two-thirds of the assessed value of all assessable property formerly contained within the disincorporated city is contained within the boundaries of the newly incorporated city, the board of supervisors shall fix the relative proportion by an order entered in the minutes, and the newly incorporated city is liable for that proportion of the debts and liabilities of the disincorporated city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57421

The board of supervisors shall forward a certified copy of the order to the Secretary of State and the city clerk, and turn over to the city council all public property taken by the board of supervisors and the proportion of the special fund to which the city is entitled. Thereafter, ownership of, and title to, all public property formerly belonging to the disincorporated city is vested in the city as fully as if the property had been originally acquired by it.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57422

Annually, at the time other city taxes are levied and collected, the city council shall levy and collect a special tax on the territory of the disincorporated city within the limits of the city sufficient to pay its proportion of the bonded indebtedness as it becomes due.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57423

Annually, at the time other county taxes are levied and collected, the board of supervisors shall levy and collect a special tax on the remainder of the territory sufficient to pay the balance of the debt, and pay this sum to the city treasurer.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57424

With the proceeds of those taxes, the city treasurer shall pay the bonded indebtedness as it becomes due.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57425

If any property within the former limits of the disincorporated city was sold for taxes levied by that city, it may be redeemed or a tax bond issued as if the city had not disincorporated. Those proceedings shall be had and deeds issued in the name of the city in which the land is situated.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)






CHAPTER 6 - Effect of Dissolution

57450

On and after the effective date of the dissolution of a district, the district shall be dissolved, disincorporated, and extinguished, its existence shall be terminated, and all of its corporate powers shall cease, except as the commission may otherwise provide pursuant to Section 56886 or for the purpose of winding up the affairs of the district and as otherwise provided in this chapter. The general provisions of this chapter shall not be construed as limiting in any manner the authority of the commission to impose one or more of the terms and conditions set forth in Section 56886.

(Amended by Stats. 2002, Ch. 548, Sec. 37. Effective January 1, 2003.)



57451

For the purpose of winding up the affairs of a dissolved district, the successor of the dissolved district shall be determined as follows:

(a) If the territory of a dissolved district is located entirely within the incorporated territory of a single city, the city is the successor.

(b) If the territory of a dissolved district is located entirely within the unincorporated territory of a single county, the county is the successor.

(c) If the territory of a dissolved district is located within the incorporated territory of more than one city or the unincorporated territory of more than one county, or any combination of the incorporated or unincorporated territory of two or more such cities and counties, the successor is that city whose incorporated territory or that county whose unincorporated territory shall, upon the effective date of dissolution, contain the greater assessed value of all taxable property within the territory of the dissolved district, as shown on the last equalized assessment roll or rolls of the county or counties.

(d) If the terms and conditions provide that all of the remaining assets of a dissolved district shall be distributed to a single existing district, the single existing district is the successor.

(e) If the terms and conditions provide that all of the remaining assets of a dissolved district shall be distributed to two or more existing districts, the successor is that existing district which, upon the effective date of dissolution, contains the greater assessed value of all taxable property within the territory of the dissolved district, as shown on the last equalized assessment roll or rolls of the county or counties.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57452

Upon the effective date of dissolution control over all of the moneys or funds, including cash on hand and moneys due but uncollected, and all property, real or personal, of the dissolved district is vested in the successor for the purpose of winding up the affairs of the district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57453

For the sole and exclusive purpose of winding up the affairs of the dissolved district, the successor and the officers and legislative body of the successor have the same powers and duties as the dissolved district and the officers and legislative body of the dissolved district and all of the following additional powers and duties:

(a) To exchange, sell, or otherwise dispose of all property, real and personal, of the dissolved district.

(b) To compromise and settle claims of every kind and nature.

(c) To sue or be sued in the same manner and to the same extent as the dissolved district and the officers and legislative body of the dissolved district.

These powers and duties shall commence upon the effective date of dissolution and shall continue thereafter until the time when the affairs of the dissolved district have been completely wound up.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57454

No inhabitant, property owner, taxpayer, consumer, or user within the territory of a dissolved district shall be entitled to either of the following:

(a) All or any part, or to any payment on account of the moneys or funds, including cash on hand and moneys due but uncollected, or any property, real or personal, of the dissolved district.

(b) Any refund by reason of any taxes, assessments, service charges, rentals, or rates collected prior to the effective date of dissolution.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57455

Any moneys and funds of the dissolved district and any moneys or funds received by the successor from the sale or other disposition of any property, real or personal, of the dissolved district shall be used to the extent necessary, for the payment of principal, interest and any other amounts then or thereafter due on account of any outstanding bonds, including revenue bonds, and other contracts or obligations of the dissolved district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57456

(a) When the successor determines that payment, or provision for payment, has been made of all short-term obligations of the dissolved district, the successor shall distribute any of the remaining assets of the dissolved district in the manner provided in Section 57457.

(b) “Short-term obligations,” as used in subdivision (a), includes all amounts which shall be due and payable, prior to the end of the fiscal year commencing next after the effective date of dissolution, upon any outstanding bonds, including revenue bonds, and other contracts or obligations of the dissolved district. All other obligations shall be long-term obligations.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57457

Remaining assets of the dissolved district shall be distributed by the successor as follows:

(a) If the territory of the dissolved district is located entirely within the incorporated territory of a single city, all of the assets shall be distributed to that city.

(b) If the territory of the dissolved district is located entirely within the unincorporated territory of a single county, all the assets of the dissolved district shall be distributed to that county.

(c) If the territory of a dissolved district is located within the incorporated territory of more than one city, or the unincorporated territory of more than one county, or any combination of the incorporated or unincorporated territory of two or more such cities and counties, the assets of the dissolved district shall be apportioned between all such cities and counties and distributed as follows:

(1) All real property located within the incorporated territory of any city or within the unincorporated territory of any county, as the case may be, shall be distributed to that city or county.

(2) All moneys or funds including cash on hand and money due but uncollected and all personal property shall be divided among and distributed to each city or county in the proportion that the assessed value of the taxable property of the dissolved district within the incorporated territory of each city or within the unincorporated territory of each county shall bear to the total assessed value of all taxable property within the dissolved district, the assessed values being those shown upon the last equalized assessment roll or rolls of the county or counties upon the effective date of the dissolution.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57458

Until payment, or provision for payment, has been made of all principal, interest, and any other amounts owing on account of any outstanding long-term obligations, which are payable in whole or in part from taxes or assessments upon any property within all or any part of the territory of a dissolved district, the legislative body of the successor shall in each year provide for the levy and collection of taxes or assessments upon the property sufficient to pay any principal, interest, and any other amounts owing on account of such obligations, as they become due. Those taxes or assessments shall be levied and collected in the manner provided by the principal act of the dissolved district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57459

Until payment, or provision for payment, has been made of all principal, interest, and any other amounts owing on account of any outstanding bonds, contracts, or other obligations which are payable in whole or in part from the revenues of a revenue-producing enterprise of the dissolved district, the successor shall not do either of the following:

(a) Sell, encumber, or otherwise dispose of all or any part of the revenue-producing enterprise or the revenues derived from that enterprise, except as expressly authorized by the ordinance, resolution, or indenture authorizing or providing for the issuance of any of the bonds, contracts, or other obligations.

(b) Distribute less than the whole of the revenue-producing enterprise to any city or county.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57460

If at the time of distribution more than one city or county or any combination of cities or counties are entitled to distribution of portions of a revenue-producing enterprise but the successor is unable to distribute the same because of Section 57459, the successor shall retain the revenue-producing enterprise and all revenues derived from that enterprise until payment, or provision for payment, has been made of all principal, interest, and any other amounts owing on account of outstanding bonds, contracts, or other obligations which are payable in whole or in part from the revenues of the enterprise, at which time the successor shall distribute the enterprise and any revenues derived therefrom in accordance with Section 57457.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57461

Where any bonds, contracts, or other obligations which are payable in whole or in part from the revenues of a revenue-producing enterprise are outstanding upon the effective date of dissolution, the successor, prior to distribution, or any city or county, after distribution, shall succeed to all rights and liabilities of the dissolved district under any ordinance, resolution, or indenture authorizing the bonds, contracts, or other obligations or providing for the issuance of the bonds, contracts, or other obligations and may sue or be sued upon those rights and liability in the same manner and to the same extent as the dissolved district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57462

Any funds, money, or property of a dissolved district which have been impressed with any public trust, use, or purpose shall continue to be so impressed until that public trust, use, or purpose is vacated, abandoned, or terminated, in the manner provided by law.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57463

Subject to the provisions of Section 57462, any funds, money, or property of a dissolved district may be used by the successor for the purpose of winding up the affairs of the district and, after distribution to any city, county, or district may be used for any lawful purpose of the city, county, or district to which the funds, money, or property have been distributed. So far as may be practicable, the funds, money, or property shall be used for the benefit of the lands, inhabitants, and taxpayers within the territory of the dissolved district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)






CHAPTER 7 - Effect of Consolidation of Cities

57475

If the successor city has a freeholder’s charter, the successor city shall be governed as a new city under the freeholder’s charter of the successor city. If the successor city was organized under former Part 2 (commencing with Section 35000) of Division 2 of Title 4, or its predecessors, the successor city shall be governed in the same manner as a new city. Except as otherwise provided in this chapter, the successor city shall be governed in the name of the successor city. If the electors have expressed a preference for the name of the successor city, the successor city is deemed to have the name favored by the electors. The predecessor cities are dissolved and disincorporated and if any of them has a freeholder’s charter, it is deemed surrendered and annulled and they are merged into the successor city. Immediately upon qualifying, the officers of the successor city who have been elected shall enter upon the duties of their offices and hold office until the next general municipal election and until their successors are elected and qualified. All persons in possession of, or occupying, the offices in each of the predecessor cities shall surrender them immediately to the proper officers of the successor city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57476

Upon consolidation, the title to any property owned or held by, or in trust for, each predecessor city or by its officers or boards in trust for public use shall be vested in the successor city or its officers or boards.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57477

Except as otherwise provided in this division, consolidation does not affect any debts, demands, liabilities, or obligations of any kind existing in favor of or against the cities consolidated at the time of consolidation. Consolidation does not affect any pending action or proceeding involving any such debt, demand, liability, or obligation or any action or proceedings brought by or against any city prior to consolidation. The proceedings shall be continued and concluded by final judgment or otherwise as if consolidation had not been effected. Those rights or liabilities are the rights and liabilities of the successor city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57478

Immediately upon consolidation, all ordinances of the predecessor cities are deemed repealed. That repeal shall not discharge any person from any existing civil or criminal liability nor affect any pending prosecution for violation of any of those ordinances.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57479

The repeal of ordinances provided by Section 57478 shall not apply to any of the following:

(a) Ordinances under which vested rights have accrued.

(b) Ordinances relating to proceedings for street or other public improvements.

(c) Ordinances relating to zoning or land use regulation.

(d) Proceedings for opening, extending, widening, straightening, or changing the grade of streets or other public places.

These proceedings shall be continued and conducted by the successor city with the same effect as if continued and conducted by the city which commenced them.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57480

On and after the effective date of the consolidation, all ordinances, if any, of the successor city shall have full effect throughout the successor city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57481

Unless otherwise provided in the terms and conditions of the consolidation, the property in cities consolidated pursuant to this chapter shall not be taxed to pay any indebtedness or liability of any other city contracted or incurred prior to, or existing at, the time of consolidation.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57482

The city council of the successor city shall separately levy and collect the taxes necessary to pay the indebtedness or liability of each predecessor city within the territory of each predecessor city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57483

Where the successor city is, or becomes, a chartered city, under a freeholder’s charter providing that boroughs may be established in territories or cities annexed to or consolidated with it, this division does not prevent a predecessor city, or any part of it, from becoming a borough.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)






CHAPTER 8 - Effect of Consolidation of Districts

57500

On and after the effective date of a consolidation, the consolidated district succeeds to all of the powers, rights, duties, obligations, functions, and properties of all predecessor districts which have been united or joined into the consolidated district. The territory of a consolidated district, all inhabitants within that territory, and all persons entitled to vote by reason of residing or owning land within the territory are subject to the jurisdiction of the consolidated district and, except as otherwise provided in this chapter, have the same rights and duties as if the consolidated district had been originally formed under the principal act.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57501

No payment for the use, or right of use, of any property, real or personal, acquired or constructed by any predecessor district shall be required by reason of the consolidation of the district with other predecessor districts.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57502

The territory of a consolidated district shall be liable for payment of principal, interest, and any other amounts which become due on account of any outstanding or then authorized but thereafter issued bonds, including revenue bonds, or other contracts or obligations of all predecessor districts, and are subject to the levying or fixing and collection of any of the following which may be necessary to provide for payment:

(a) Taxes or assessments.

(b) Service charges, rentals, or rates.

(c) Both taxes or assessments and service charges, rentals, or rates.

However, only the territory within an improvement district shall be liable for any payment required on account of any bonds, including revenue bonds, or other contracts previously authorized or issued by, or on behalf of, the improvement district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)






CHAPTER 9 - Mergers and the Establishment of Subsidiary Districts

57525

On and after the effective date of a merger of a district with a city, the district is extinguished, terminated, and its existence ceases, except as otherwise provided in this chapter.

(Amended by Stats. 2011, Ch. 300, Sec. 83. Effective January 1, 2012.)



57526

Upon the effective date of a merger, all of the moneys or funds, including cash on hand and moneys due but uncollected and all property, real or personal, of the merged district is vested in the city.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57527

No inhabitant, property owner, taxpayer, consumer, or user within the territory of a merged district shall be entitled to either of the following:

(a) All or any part, or to any payment on account of the moneys or funds, including cash on hand and moneys due but uncollected, and any property, real or personal, of the merged district.

(b) Any refund by reason of any taxes, assessments, service charges, rentals, or rates collected prior to the effective date of merger.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57528

Any moneys and funds of the merged district and any moneys or funds received by the city from the sale or other disposition of any property, real or personal, of the merged district shall be used, to the extent necessary, for the payment of principal, interest, and any other amounts then or thereafter due on account of any outstanding bonds, including revenue bonds, and other contracts and obligations of the merged district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57529

Until payment, or provision for payment, has been made of all principal, interest, and any other amounts owing on account of any outstanding obligations, which are payable in whole or in part from taxes or assessments upon any property within all or any part of the territory of a merged district, the city council shall in each year provide for the levy and collection of taxes and assessments upon the property sufficient to pay any principal, interest, and any other amounts owing on account of such obligations, as they become due. Those taxes and assessments shall be levied and collected in the manner provided by the principal act of the merged district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57530

Until payment, or provision for payment, has been made of all principal, interest, and any other amounts owing on account of any outstanding bonds, contracts, or other obligations which are payable in whole or in part from the revenues of a revenue-producing enterprise of the merged district, the city shall not sell, encumber, or otherwise dispose of all or any part of the revenue-producing enterprise or the revenues derived from the enterprise, except as expressly authorized by the ordinance, resolution, or indenture authorizing the bonds, contracts, or other obligations or providing for the issuance of any bonds, contracts, or other obligations.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57531

Where any bonds, including revenue bonds, contracts, or other obligations of the merged district are outstanding upon the effective date of merger, the city succeeds to all of the rights and liabilities of the merged district under any ordinance, resolution, indenture, contract, or other obligation or providing for or authorizing the issuance of any bonds, contracts, or other obligations and may sue and be sued upon those rights and liabilities in the same manner and to the same extent as the merged district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57532

Any funds, money, or property of a merged district which have been impressed with any public trust, use, or purpose shall continue to be so impressed until the public trust, use, or purpose is vacated, abandoned, or terminated, in the manner provided by law.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57533

Subject to Section 57532, any funds, money, or property of a merged district may be used for any lawful purpose of the city. So far as may be practicable, as determined by the city council, any of these funds, money, or property shall be used for the benefit of the lands, inhabitants, and taxpayers within the territory of the merged district.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)



57534

On and after the effective date of an order establishing a district as a subsidiary district of a city, the city council shall be designated, and empowered to act, ex officio as the board of directors of the district. The district shall continue in existence with all of the powers, rights, duties, obligations, and functions provided for by the principal act, except for any provisions relating to the selection or removal of the members of the board of directors of the district.

(Amended by Stats. 2012, Ch. 162, Sec. 72. Effective January 1, 2013.)



57535

If any court determines that any incompatibility exists by reason of the same person or persons holding office both as a member of the city council and as a member of the board of directors of a subsidiary district, the court shall order the vacation of the office of that person as a member of the board of directors, but not as a member of the city council, and shall order the membership of the board of directors to be selected in the manner provided by the principal act.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)






CHAPTER 10 - Effect of Reorganization

57550

On and after the effective date of a reorganization, each change of organization ordered for any city or district shall be given the force and effect pertaining to a change of organization of that type, as provided in this part.

(Added by Stats. 1985, Ch. 541, Sec. 3. Effective September 9, 1985. Operative January 1, 1986, by Sec. 5 of Ch. 541.)















TITLE 6 - DISTRICTS

DIVISION 1 - GENERAL

CHAPTER 1 - The District Organization Law

ARTICLE 1 - General

58000

This chapter may be cited as the District Organization Law.

(Added by Stats. 1951, Ch. 331.)



58001

It is the purpose of this chapter to make available a procedure for the organization, operation and government of districts.

(Amended by Stats. 1965, Ch. 2043.)



58002

This chapter applies only when and to the extent that it is adopted or incorporated by reference in a law providing for a particular district or type of district.

(Amended by Stats. 1970, Ch. 346.)



58004

As used in this chapter, unless the context otherwise requires:

(a) “District” means a tax or assessment district.

(b) “Governing body” means the board of directors of a district or equivalent board or body.

(c) “Principal act” means the law providing for the creation of a particular district or type of district.

(d) “Supervising authority” means the board of supervisors of the county in which is situated all or most of the land in a district, or body authorized by law to initiate or hear proceedings for the creation of a district.

(e) “Project” means the work, improvement, or acquisition, or any combination thereof undertaken by a district.

(f) “Owner” includes joint owner, co-owner, guardian, executor, administrator, or other person holding property in trust under court appointment.

(g) “Requisite number of petitioners” means the number of qualified petitioners prescribed by the principal act.

(h) “Requisite number of protestants” means the number of qualified protestants prescribed by the principal act.

(i) “Clerk” means the clerk of the supervising authority.

(Added by Stats. 1951, Ch. 331.)



58005

Whenever in this chapter a petition, order, resolution, complaint, or other document refers to a principal act, the name, if any, of the principal act, with its citation shall be set forth in such document.

(Added by Stats. 1951, Ch. 331.)



58006

When this chapter or the principal act requires publication of a notice, publication shall be in a newspaper of general circulation published and circulated within the district, or if there is none, in the newspaper of general circulation published nearest to the district.

(Added by Stats. 1951, Ch. 331.)



58007

Unless otherwise expressly provided, each notice shall be published once a week for three successive weeks prior to the date set for the event of which notice is given.

(Added by Stats. 1951, Ch. 331.)



58008

Proof of publication may be by affidavit of the owner, publisher, printer, or clerk of the newspaper. The affidavit is prima facie evidence of the facts stated in it.

(Added by Stats. 1951, Ch. 331.)



58009

If a district is situated in a county in which no newspaper of general circulation is published, the notice shall be posted in three public places in the district for the same period as if published.

(Added by Stats. 1951, Ch. 331.)



58010

Proof of posting may be by affidavit of the person posting the notice. The affidavit is prima facie evidence of the facts stated in it.

(Added by Stats. 1951, Ch. 331.)



58011

In case of a conflict between the provisions of this chapter and the provisions of the law providing for the creation of a particular district or type of district, the provisions of this chapter shall prevail.

(Added by renumbering Section 58010 by Stats. 1978, Ch. 380.)






ARTICLE 2 - Petition for Formation

58030

When the principal act authorizes or requires a petition, formation proceedings shall be commenced by petition.

(Added by Stats. 1951, Ch. 331.)



58031

The petition shall be signed by the requisite number of petitioners and addressed to and filed with the supervising authority.

(Added by Stats. 1951, Ch. 331.)



58032

The petition may be filed in sections. Each section shall comply with all the requirements for a petition, except that it need not contain all the signatures required for the petition.

(Added by Stats. 1951, Ch. 331.)



58033

Before publication of the petition, a petitioner may withdraw his signature by filing with the clerk a signed statement of his intention to withdraw his signature from the petition.

(Added by Stats. 1951, Ch. 331.)



58034

The petition shall:

(a) State the proposed name for the district.

(b) Set forth the district boundaries or describe the land situated in the district.

(c) Request that the district be formed pursuant to the principal act.

(d) Describe generally the nature of the proposed project and, based upon the functions proposed to be performed by the district, an estimate verified by the proponents of the first year’s estimated income and expenses and estimated expenditures for capital improvements.

(e) Comply with any additional requirements of the principal act.

(Amended by Stats. 1963, Ch. 1358.)






ARTICLE 3 - Preliminary Hearing

58060

Upon presentation and filing of the formation petition the supervising authority shall fix a time and place for its hearing. The hearing shall not be less than 20 nor more than 40 days after presentation and filing.

(Added by Stats. 1951, Ch. 331.)



58061

If the principal act or any other law applicable to the formation of the district requires the making of an investigation of and a report on the project, the hearing may be continued from time to time to enable the making of such investigation and report. Such continuance shall not exceed three months.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 4 - Final Hearing

58090

The supervising authority shall fix the time and place for the final hearing on the petition and shall order the clerk to give notice of the hearing.

(Added by Stats. 1951, Ch. 331.)



58091

The notice of final hearing shall state:

(a) The name and nature of the district.

(b) That the petition may be inspected at the clerk’s office.

(c) The boundaries of the proposed district and the estimated initial annual special ad valorem tax rate to the taxable property within the proposed district as computed based on the verified information provided pursuant to subdivision (d) of Section 58034 of this code.

(d) The time and place for the final hearing.

(e) That protests will be considered at the hearing.

(f) That written requests for exclusion from or inclusion of land in the proposed district will be heard and considered.

(Amended by Stats. 1963, Ch. 1358.)



58092

The clerk shall give notice of the final hearing.

(Added by Stats. 1951, Ch. 331.)



58093

The supervising authority is not deprived of jurisdiction to proceed with the hearing, and no action on the petition is invalid, because of clerical error in the notice.

(Added by Stats. 1951, Ch. 331.)



58094

If the notice is materially defective, the supervising authority shall reset the hearing and cause new notice to be given.

(Added by Stats. 1951, Ch. 331.)



58095

If the supervising authority determines that the petition does not comply with the law, the matter may be dismissed without prejudice to the right to present a new petition on the same matter.

(Added by Stats. 1951, Ch. 331.)



58096

A finding by the supervising authority in favor of the genuineness and sufficiency of the petition and notice is conclusive against all persons except the State in a proceeding brought by the Attorney General within one year after the order establishing and describing the boundaries of the district.

(Added by Stats. 1951, Ch. 331.)



58097

Oral or written protest may be made at the hearing by any person interested in the formation of the proposed district.

(Added by Stats. 1951, Ch. 331.)



58098

Any protest to the regularity or sufficiency of the proceedings shall be written and shall clearly set forth the defects to which objection is made.

(Added by Stats. 1951, Ch. 331.)



58099

Written protests shall be filed with the clerk on or before the time fixed for the final hearing.

(Added by Stats. 1951, Ch. 331.)



58100

The hearing may be continued from time to time not exceeding 60 days.

(Added by Stats. 1951, Ch. 331.)



58101

At the hearing any owner of land in the proposed district may present to the supervising authority a written request for exclusion of all or part of such land.

(Added by Stats. 1951, Ch. 331.)



58102

At the hearing any owner of land outside the proposed district may present to the supervising authority a written request for inclusion of such land.

(Added by Stats. 1951, Ch. 331.)



58103

If the supervising authority finds that protest has been made, prior to the supervising authority’s final determination for formation, by the owners of real property within the proposed district the assessed value of which, as shown by the last equalized assessment roll, constitutes more than one-half of the total assessed value of the real property within the proposed district, the proceeding shall terminate. The supervising authority shall order the proceedings terminated when such protests are received.

(Amended by Stats. 1955, Ch. 916.)



58104

The supervising authority shall not consider a petition or other proceedings for the formation of the same district for the same project until after one year from the order of termination.

(Added by Stats. 1951, Ch. 331.)



58105

If at the final hearing the supervising authority determines that the project is feasible, economically sound, and for the public interest, it shall fix the boundaries of the proposed district.

(Added by Stats. 1951, Ch. 331.)



58105.1

If at the final hearing the supervising authority determines that the project, or the proposed district as its boundaries are described in the petition or as changed by the supervising authority as hereafter provided, is infeasible, not economically sound, or not for the public interest, it may terminate the proceedings.

(Added by Stats. 1961, Ch. 1343.)



58106

At the final hearing the supervising authority shall exclude any land which it finds will not be benefited by the proposed project and shall make a specific finding as to each parcel of land with respect to which a written request for exclusion has been presented on the question of whether it will or will not be benefited by the proposed project. In making such finding the supervising authority shall consider present use of such land, reasonable prospective use, topography, the nature of the proposed improvements, and any other pertinent factors. The present use of lands for rights-of-way for railroads, power and communication lines, or other public utility facilities shall be presumed by the supervising authority to be permanent.

The supervising authority may include any land if it finds that the land will be benefited and that its inclusion will be to the interest of the district.

If lands are excluded by the supervising authority pursuant to this section, such lands shall not thereafter be annexed to or included in the district in the absence of a finding, based on substantial evidence, of a change in the circumstances upon which the decision to exclude such lands was based.

(Amended by Stats. 1961, Ch. 1343.)



58107

The supervising authority may make such inclusion upon the owner’s application or upon giving him notice of and hearing on the inclusion.

(Added by Stats. 1951, Ch. 331.)



58108

The clerk shall publish notice of inclusion and mail it, postage prepaid, to the address of the owner of such land as shown by the last equalized county assessment roll and to any person who has filed with the clerk his name, address, and a description of land in which he has a legal or equitable interest.

(Added by Stats. 1951, Ch. 331.)



58109

The notice shall describe the land proposed to be included and state the time and place at which objections to inclusion will be heard.

(Added by Stats. 1951, Ch. 331.)



58110

If the supervising authority determines that the district should be established, by resolution it shall fix and describe the boundaries, and designate a name for, the district. The name may be that proposed in the petition or any other name the supervising authority selects.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 5 - Formation

58130

Within 20 days after the adoption of the resolution establishing the boundaries, the supervising authority shall call and give notice of an election to be held in the proposed district to determine whether the district shall be formed and to select the elective officers, if any, of the district.

(Added by Stats. 1951, Ch. 331.)



58131

The election shall be called and conducted, and any candidates shall be nominated as in general district elections except:

(a) The supervising authority shall establish election precincts, designate the polling places, publish notice, and appoint the election board.

(b) The election returns shall be forwarded to the supervising authority which shall canvass them and declare the election results at its next regular meeting following the election.

(Added by Stats. 1951, Ch. 331.)



58132

If a majority of the votes cast at the election favors the organization of the district, by resolution entered on its minutes the supervising authority shall declare the district duly organized under the principal act, give the designated name of the district, and describe its boundaries.

(Added by Stats. 1951, Ch. 331.)



58133

Immediately after the passing of the resolution declaring the organization of the district, the clerk shall file a certified copy of the resolution with the Secretary of State and for record in the office of the county recorder of each county in which any land in the district is situated. Upon such filing the organization of the district is complete.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 7 - Validating Proceedings

58200

An action to determine the legality of the existence of the district may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1552.)









CHAPTER 3 - Change of Boundaries

58850

Unless the provisions or context otherwise require, the following definitions shall govern the construction of this chapter:

(a) “County surveyor” means the county surveyor or such other county officer or employee as the board of supervisors may designate.

(b) “Proposal” means any proposal for the formation of a new, or a change in the boundaries of an existing, district exercising functions that are, or may be, supported by taxes or special assessment taxes levied on property within the district and collected with county taxes. This chapter does not apply to proposals concerning special assessment districts formed for the purpose of providing various municipal and county improvements, or to a municipal utility district, or a transit district organized under the Transit District Law (Division 10, commencing with Section 24501, of the Public Utilities Code), whose boundaries include all or portions of two or more counties.

(Repealed and added by Stats. 1965, Ch. 587.)



58851

The county surveyor and the county assessor shall review the boundary description contained in those proposals which are not subject to the jurisdiction of the local agency formation commission pursuant to Chapter 6.6 (commencing with Section 54775) of Part 1 of Division 2 of Title 5 or Division 1 (commencing with Section 56000), Title 6 of this code. Whenever the county boundary commission is referred to in state law, the reference shall be deemed to be to the local agency formation commission when the reference is in connection with any proposal over which the local agency formation commission has jurisdiction.

(Amended by Stats. 1967, Ch. 920.)



58852

Prior to circulation of a petition, if such circulation is required, or otherwise prior to filing with the board of supervisors or with the governing body of a district, the proposal shall be submitted to the county surveyor as provided in this chapter. Each such proposal shall be accompanied by a map showing the boundaries of the territory involved and by a specific detailed legal description of the boundaries of such territory.

(Repealed and added by Stats. 1965, Ch. 587.)



58853

If the territory involved in the proposal is located in two or more counties, a copy of the proposal shall be filed with the county surveyor of each such county. The county surveyor of each such county shall have jurisdiction over and shall report upon those portions of the boundaries and territory which shall be located within each such county.

(Repealed and added by Stats. 1965, Ch. 587.)



58854

Within 30 days after filing, the county surveyor shall review and report on boundaries set forth in the proposal. Failure to report on a proposal within said 30-day period shall be deemed approval of the boundaries as set forth therein.

(Repealed and added by Stats. 1965, Ch. 587.)



58855

Within 10 days after the filing of any proposal, the county surveyor shall give written notice as provided in Section 58855.5 by mailing notice of such filing:

(a) To each city, county, or district the boundaries of which contain all or any portion of the lands described in the proposal; and

(b) To each person who has filed a written request for special notice of such filings of such proposals with the county surveyor.

(Amended by Stats. 1971, Ch. 268.)



58855.5

Mailed notice of any proposal shall be sent first class and deposited, postage prepaid, in the United States mails and shall be deemed to have been given when so deposited. When notice is required to be given to:

(a) A city, county or district, it shall be addressed to the clerk thereof;

(b) Persons requesting special notice, it shall be addressed to each person who has filed a written request for special notice of filings of proposals with the county surveyor.

(Added by Stats. 1971, Ch. 268.)



58856

Factors to be considered by the county surveyor in review of a proposal shall include:

(a) The definiteness and certainty of the proposed boundaries;

(b) Conformance of the proposed boundaries with lines of ownership, as shown on the last equalized assessment roll of the county or by documents of record in the office of the county recorder; and

(c) Other similar matters of public interest resulting from the location of the proposed boundaries.

(Repealed and added by Stats. 1965, Ch. 587.)



58857

If he deems it to be in the public interest, the county surveyor may hold a public hearing on the proposal. Notice of any such hearing shall be given to the same cities and districts as were given notice pursuant to Section 58855 and may be given to such other cities, districts, public agencies, or persons as the county surveyor may direct.

(Repealed and added by Stats. 1965, Ch. 587.)



58858

The county surveyor may make changes in the boundaries set forth in a proposal if:

(a) The proponents consent; and

(b) The territory contained within the revised boundaries complies with the requirements of any applicable law and does not include any territory which could not have been included at the time of the filing of the proposal.

If written notice was previously given pursuant to Section 58855, within five days after making any such change, the county surveyor shall give written notice thereof to any city or district, within three miles of the changed boundaries, which was not previously given notice.

(Repealed and added by Stats. 1965, Ch. 587.)



58859

The county surveyor shall deliver a copy of his report together with any recommendations made by the county assessor to the proponents and to the legislative body having jurisdiction to conduct appropriate proceedings.

(Repealed and added by Stats. 1965, Ch. 587.)



58860

If the proponents do not accept the county surveyor’s recommendations as contained in his report, they shall file a statement of reasons with the legislative body having jurisdiction to conduct the appropriate proceedings. The proponents shall also furnish a copy of such statement to the county surveyor. The proposal may be circulated or filed with the board of supervisors or the governing body of the district, if any, only after such a report has been furnished.

(Repealed and added by Stats. 1965, Ch. 587.)



58861

Before acting upon any proposal, the legislative body having jurisdiction shall consider the report of the county surveyor and give it such weight as in its judgment the public interest requires.

(Repealed and added by Stats. 1965, Ch. 587.)






CHAPTER 3.5 - Notice of Formation or Change in Boundaries of Districts

58900

It is the purpose of this chapter to require that notice of a proposal be given to all owners of the real property described therein prior to the time the proposal is acted upon by the supervising authority.

(Added by Stats. 1953, Ch. 846.)



58901

As used in this chapter, unless the context otherwise requires:

(a) “Proposal” means any proposal for the formation of a new, or change in the boundaries of an existing, district.

(b) “Supervising authority” means the board of supervisors, city council or the governing body authorized by law to act upon proceedings for the formation of a new, or change in boundaries of an existing, district.

(c) “District” means any tax, assessment or any other district except as otherwise provided in Section 58902.

(d) “Clerk” means the clerk or secretary of the supervising authority.

(e) “Principal act” means the law providing for the creation or change in boundaries of a district.

(Added by Stats. 1953, Ch. 846.)



58902

Except as herein otherwise provided, this chapter shall apply to all districts. This chapter shall not apply to any boundary change which is approved by all of the owners of real property proposed to be included within, or proposed to be excluded from, the district, nor to any proceeding commenced or conducted with respect to forming a metropolitan water district or separation of grade district or changing the boundaries thereof.

(Amended by Stats. 1963, Ch. 1064.)



58903

Upon the filing or other submission of any proposal, the supervising authority shall give notice thereof as required by this chapter.

(Added by Stats. 1953, Ch. 846.)



58904

The notice of filing or other submission of the proposal shall contain the matters specified by the law under which the proposal is made. In lieu thereof it shall be sufficient if the notice of filing or other submission of the proposal shall contain the following:

(a) The nature of the proposal.

(b) A general description or map of the territory included in the proposal.

(c) The time and place of the first public hearing on the proposal if a public hearing is required by other provisions of law to be held upon the proposal, or the time and place upon which the supervising authority will take initial action upon the proposal.

(Amended by Stats. 1963, Ch. 1064.)



58905

Every owner of real property, including property assessed by the State under Section 14, Article XIII of the Constitution, is hereby authorized to file a statement each fiscal year with the county assessor, showing his name, address, and a description of the property owned by him, together with a request that a notice of all proposals affecting such property shall be mailed to him at such address. The statement and request shall be effective only for the fiscal year in which it was filed. The fee for filing a statement and request is one dollar and fifty cents ($1.50). The property owner shall furnish a copy of the statement and request to the clerk of any supervising authority having a request for same on file with the county assessor, and this chapter shall be ineffective with respect to the actions of that supervising authority unless its clerk shall have received a copy of the statement and request.

(Amended by Stats. 1963, Ch. 1064.)



58906

If the principal act requires notice to be mailed by first-class mail to all owners of property described in the proposal, including the owners of state assessed property, notice shall be mailed in the form and manner, and at the time, required by such act. If the principal act does not require such notice, the clerk shall cause a notice of the filing or other submission of the proposal to be mailed by post card or first class mail, postage prepaid, to every owner of real property described in the proposal who has filed the statement authorized by the preceding section, at the address shown on such statement, at least 10 days prior to the first hearing or initial action on the proposal. The clerk of the supervising authority may, upon completion of the mailing of such notices, file an affidavit with the supervising authority stating that notices have been mailed to all property owners entitled thereto under the provisions of this chapter. The affidavit of the clerk shall be conclusive evidence as to the mailing or nonmailing of any notice. Mailing of notice to all property owners who have filed a request therefor with the county assessor, as authorized by Section 58905, shall be deemed sufficient compliance with this chapter for all purposes.

(Added by Stats. 1953, Ch. 846.)



58907

No proceeding shall be held invalid for omission of the clerk of the supervising body to mail the notice required by this chapter to any property owner unless such owner objects to such omission within 30 days after the public hearing or initial action with reference to which such notice was omitted. No objection shall be considered unless it is made in writing, signed, under oath by such owner or his duly authorized representative, and filed with the clerk of the supervising authority. Upon the expiration of said 30 days, the clerk may file an affidavit stating whether or not any property owner entitled to a mailed notice under this chapter who has not been mailed such notice, has filed the objection herein authorized. The affidavit of the clerk shall be conclusive evidence as to the filing or nonfiling of objections within the period of 30 days as above required. If a valid objection is filed within the time allowed, the supervising authority shall conduct another hearing or reconsider its initial action on the proposal, after complying with the notice provisions of this chapter and the principal act under which the proposal was initiated. The time allowed by such principal act for the taking of any proceedings subsequent to the initial action or hearing shall be extended for such additional time as may be required to comply with this chapter.

(Added by Stats. 1953, Ch. 846.)



58908

The provisions of this chapter shall not be superseded or modified by any subsequent legislation except to the extent that such legislation shall do so expressly.

(Added by Stats. 1953, Ch. 846.)






CHAPTER 4 - District Indebtedness

58950

If territory has been detached from a district and that detached territory is subject to terms and conditions imposed by the local agency formation commission pursuant to Section 56886 and those terms and conditions require that the detached territory continue to be taxed for the payment of principal and interest on outstanding bonds of the district, the governing body of the district from which the territory was detached may absolve and relieve the detached territory of its annual tax liability as follows:

(a) The district board shall, by resolution, declare its intention to relieve the detached territory of its annual tax liability for payment of principal and interest on outstanding district bonds. The resolution shall describe the detached territory, specify the annual liability the territory will be relieved of, state the reason or reasons why the detached territory should be relieved, and fix a time, date, and place for a public hearing on the proposed relief of liability.

(b) The district board shall cause notice of the hearing to be published pursuant to Section 6066 in a newspaper of general circulation published in the territory of the district and the detached territory. The notice shall contain all the information specified in subdivision (a), and in lieu of notice the district board may cause a copy of the resolution required in subdivision (a) to be published.

(c) At the time, date, and place stated in the notice, the district board shall hear and consider all objections or protests to relieving the detached territory of annual liability for payment of principal and interest on outstanding district bonds. The hearing may be continued from time to time. Upon conclusion of the hearing, the district board shall determine by resolution, whether or not the detached territory should be relieved and absolved of any future annual tax liability for the outstanding bonds of the district.

(d) If the district board determines that the detached territory should be relieved of annual tax liability, it shall cause a copy of its resolution to be filed pursuant to Section 54902 with the Board of Equalization and the county assessor of the county in which the territory is located. The detached territory shall be relieved and absolved of the annual tax liability for outstanding district bonds imposed by the local agency formation commission in the year next succeeding adoption of the resolution when assessments or taxes are to be levied for payment of the principal and interest on the bonds.

Nothing in this section shall be construed as in any way limiting the power of a bondholder to enforce his or her contractual rights and nothing in this section shall affect the ultimate liability of that detached territory for the bonded indebtedness of the district in case of default. This section is intended to provide a means of relieving territory detached from a district from annual assessments for the principal and interest on bonded indebtedness when that territory is no longer receiving the services for which the bonded indebtedness was incurred.

(Amended by Stats. 2006, Ch. 643, Sec. 14. Effective January 1, 2007.)






CHAPTER 5 - Special Assessment and Bond Refunding Law of 1939

ARTICLE 1 - Definitions and General Provisions

59100

This chapter may be cited as the Special Assessment and Bond Refunding Law of 1939.

(Added by Stats. 1951, Ch. 331.)



59101

Unless the context otherwise requires, the definitions and general provisions contained in this article govern the construction of this chapter.

(Added by Stats. 1951, Ch. 331.)



59102

If a city legislative body conducts the proceedings under this chapter, the words and phrases defined in the Improvement Act of 1911 shall be construed to have the same meaning when used in this chapter as is ascribed to them in such act so far as properly applicable.

(Added by Stats. 1951, Ch. 331.)



59103

If a county or city and county legislative body conducts such proceedings the words and phrases defined in the Improvement Act of 1911 and the Improvement Bond Act of 1915 shall be construed to have the same meaning when used in this chapter as is ascribed to them in such acts so far as properly applicable.

(Added by Stats. 1951, Ch. 331.)



59103.1

If a public district legislative body conducts such proceedings the words and phrases defined in the Improvement Act of 1911 and the Improvement Bond Act of 1915 shall be construed to have the same meaning when used in this chapter as is ascribed to them in such acts so far as properly applicable.

(Added by Stats. 1973, Ch. 256.)



59104

“Local agency” means city, county, city and county, or public district.

(Amended by Stats. 1973, Ch. 256.)



59105

“Legislative body” means legislative body of the local agency conducting the proceedings.

(Added by Stats. 1951, Ch. 331.)



59106

“Bonds” includes:

(a) Bonds, their coupons, and accrued interest on matured bonds.

(b) Cash assessments and accrued interest and penalties where no bonds are issued.

(Added by Stats. 1951, Ch. 331.)



59107

“Lot” means land, lot, part of a lot, parcel, or piece of property and includes property owned or controlled by any person as a railroad right of way or as a street or interurban railroad right of way.

(Added by Stats. 1951, Ch. 331.)



59108

“Improvement” where used in “special improvement district” means any public improvement. It shall be liberally construed to include:

(a) Any acquisition of land, rights of way, or easements for public use.

(b) Any acquisition or construction of buildings, structures, or public works.

(c) A combination of any or all of the foregoing.

(d) All acquisitions of land and all acquisition and construction of public works authorized by law.

(Added by Stats. 1951, Ch. 331.)



59109

“Engineer” means:

(a) The city engineer, if a city legislative body conducts the refunding proceedings.

(b) The county surveyor, if a county legislative body conducts the refunding proceedings.

(c) Any competent person charged by the legislative body of the local agency conducting the proceedings with the duties of the engineer under this chapter.

(Added by Stats. 1951, Ch. 331.)



59110

In addition to other proper items, “incidental expenses” includes:

(a) Legal, engineering, and other technical services employed by the legislative body to accomplish the purposes of this chapter.

(b) The cost of printing and advertising.

(c) The cost and expenses of any bankruptcy proceeding instituted in connection with the proceedings.

(d) All expenses incident to the calling, retiring, or paying of the bonds to be refunded and to the issuance of the refunding bonds, including the charges of any escrow agent or trustee in connection with the issuance of the refunding bonds or in connection with the redemption or retirement of the bonds to be refunded.

(e) Either (i) interest upon the refunding bonds from the date of the sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds, or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of such bonds or (ii) interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of such bonds.

(f) Any premium necessary in the calling or retiring of the bonds to be refunded.

(Amended by Stats. 1973, Ch. 256.)



59111

“Cost of the proceedings” means the cost of acquisition and cancellation of the original bonds and the incidental expenses.

(Added by Stats. 1951, Ch. 331.)



59112

“Clerk” means clerk of the legislative body conducting the proceedings.

(Added by Stats. 1951, Ch. 331.)



59113

“Tax-deeded land” means any lot deeded to the State for delinquent taxes or for delinquent taxes and assessments.

(Added by Stats. 1951, Ch. 331.)



59114

“Original bonds” means the outstanding improvement district bonds which are to be acquired and canceled pursuant to this chapter.

(Added by Stats. 1951, Ch. 331.)



59115

“New bonds” means refunding bonds issued pursuant to this chapter.

(Added by Stats. 1951, Ch. 331.)



59116

“Original proceedings” means the proceedings by which the original bonds were issued.

(Added by Stats. 1951, Ch. 331.)



59117

“Proceedings” means proceedings pursuant to this chapter to refund the indebtedness of a district and to levy a reassessment for such indebtedness.

(Added by Stats. 1951, Ch. 331.)



59118

“New district” means the assessment district proposed to be created, or created, pursuant to this chapter, and which is, or will be, assessed to pay the cost of the proceedings.

(Added by Stats. 1951, Ch. 331.)



59119

“District” means the district or improvement district against which the original bonds were issued and whose indebtedness is to be refunded pursuant to this chapter.

(Amended by Stats. 1973, Ch. 256.)



59120

Whenever the legislative body determines that the public interest, convenience, or necessity requires the readjustment of assessments and the refunding of assessments or bonds of all or a portion of an improvement district created pursuant to any law for the acquisition or construction, or both, of any public improvement by special assessments upon the lands benefited, it may proceed pursuant to this chapter.

(Amended by Stats. 1971, Ch. 481.)



59121

Whenever the legislative body determines that the public interest, convenience, or necessity requires the refunding of bonds of an improvement district within the local agency, whether such bonds are due or not due or which may become due at the option of the local agency or by the consent of the bondholders or by any lawful means, it may proceed pursuant to this chapter.

(Added by Stats. 1973, Ch. 256.)



59122

This chapter shall be liberally construed to effectuate its purposes.

(Added by Stats. 1951, Ch. 331.)



59123

In any procedure taken pursuant to this chapter, if any neglect or omission of an officer of a local agency, or any error or informality, does not directly affect the jurisdiction of the legislative body to issue the assessment readjustment bonds, it does not invalidate the proceeding or any assessment for the cost of the proceedings. The exclusive remedy of any person so affected or aggrieved is by appeal to the legislative body pursuant to Article 9.

(Added by Stats. 1951, Ch. 331.)



59124

The reassessment provisions and curative clauses of the Improvement Act of 1911 apply to the proceedings and the assessment and bonds levied and issued pursuant to this chapter. Such curative clauses and those of this chapter are cumulative and each shall be given full force and effect.

(Added by Stats. 1951, Ch. 331.)



59125

A legislative body authorized to conduct a proceeding pursuant to this chapter may file a petition and exercise powers under applicable federal bankruptcy law as provided by Section 53760.

(Amended by Stats. 2002, Ch. 94, Sec. 6. Effective January 1, 2003.)



59126

The Special Assessment Investigation, Limitation and Majority Protest Act of 1931 does not apply to proceedings pursuant to this chapter.

(Added by Stats. 1951, Ch. 331.)



59127

When any notice or resolution is required to be published, publication shall be made in any newspaper published and circulated within the local agency in which the legislative body has jurisdiction.

(Added by Stats. 1951, Ch. 331.)



59128

When a notice is required to be mailed to property owners, upon the completion of the mailing of the notice, the clerk shall file with the legislative body an affidavit setting forth the time and manner of the compliance with the requirements of this chapter.

(Added by Stats. 1951, Ch. 331.)



59129

Wherever the State, or any county, city, school district, public corporation, or political subdivision owns or has an interest in lands within a district whose indebtedness is proposed to be refunded, it has the same right as any private landowner to appear and be heard in the proceedings or in any suit on them. All the curative clauses of this chapter apply to it.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 2 - Authority to Conduct Proceedings

59175

Authority to conduct proceedings is conferred upon the legislative body of a local agency pursuant to this article.

(Added by Stats. 1951, Ch. 331.)



59176

The legislative body which ordered the original bonds issued has complete authority to conduct proceedings.

(Added by Stats. 1951, Ch. 331.)



59177

If the district lies entirely within a city, the city legislative body has complete authority to conduct proceedings.

(Added by Stats. 1951, Ch. 331.)



59178

If the district lies entirely within unincorporated territory of a county, the county legislative body has complete authority.

(Added by Stats. 1951, Ch. 331.)



59178.1

If the district lies entirely within the incorporated territory of a public district, the public district legislative body has complete authority.

(Added by Stats. 1973, Ch. 256.)



59179

In all cases of incorporation of, annexation of territory to, consolidation of, exclusion of territory from, or the dissolution of, a city or cities, the authority, which would be vested in the legislative body which conducted the original proceedings, is vested in the legislative body which has jurisdiction over the district territory when the refunding is begun.

(Added by Stats. 1951, Ch. 331.)



59180

If a district lies entirely within two or more cities, the legislative body of any city in which any of the district lies may conduct the proceedings.

(Added by Stats. 1951, Ch. 331.)



59181

If the district lies partly within unincorporated territory of a county and partly within one or more cities, the legislative body of the county, or of any such city may conduct proceedings.

(Added by Stats. 1951, Ch. 331.)



59182

If more than one legislative body has authority to conduct the proceedings or if the legislative body proposing to conduct the proceeding is not that which levies the tax or assessment for the payment of principal and interest of the original bonds, the legislative body which proposes to conduct the proceeding shall obtain consent to the proceedings from the legislative body:

(a) Of each city in which any of the district lies.

(b) Of the county if a part of the district lies in unincorporated territory of the county.

(c) Which levies the tax or assessment for the payment of principal and interest of the original bonds.

(Added by Stats. 1951, Ch. 331.)



59183

Such legislative bodies may grant such consent, which shall be expressed by resolution.

(Added by Stats. 1951, Ch. 331.)



59184

The consent shall be obtained and a certified copy of the resolution filed with the clerk of the legislative body proposing to conduct the proceedings on or before the date the resolution of intention in the proceedings is adopted.

(Added by Stats. 1951, Ch. 331.)



59185

When consent has been given, the legislative body to which it was granted has complete authority to conduct proceedings pursuant to this chapter.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 3 - Resolution of Intention

59210

Before ordering the acquisition and cancellation of any bonds, the legislative body shall adopt a resolution declaring its intention to do so.

(Added by Stats. 1951, Ch. 331.)



59211

The resolution shall contain a description of the boundaries of the new district.

(Added by Stats. 1951, Ch. 331.)



59212

If the resolution provides that all of the original bonds of only one district are to be acquired and canceled, the exterior boundaries of the new district shall be coterminous with the exterior boundaries of the district as fixed in the original proceedings. The property to be assessed in the new district pursuant to this chapter shall be the property assessed in the original proceedings.

(Amended by Stats. 1971, Ch. 481.)



59213

The original bonds of contiguous or overlapping districts may be acquired and canceled in a single proceeding. All or part of each of such districts shall lie within the local agency whose legislative body proposes to conduct the proceedings.

(Added by Stats. 1951, Ch. 331.)



59214

If the resolution of intention provides that all of the original bonds of more than one contiguous or overlapping district are to be acquired and canceled, the exterior boundary of the new district shall encompass all property within the composite area formed by such contiguous or overlapping districts. The property to be assessed in the new district shall be the property assessed in the various original proceedings.

(Amended by Stats. 1971, Ch. 481.)



59214.5

Less than all of the original bonds of a district or more than one overlapping districts may be acquired and canceled in a single proceeding when all of the original bonds to be acquired and canceled have been issued pursuant to the Improvement Act of 1911. When less than all of the original bonds of a district or districts are to be acquired and canceled the boundaries of the new district shall encompass all properties described in the original bonds to be acquired and canceled.

(Added by Stats. 1971, Ch. 481.)



59215

No property within the new district shall be charged in the new assessment with any of the debt of a district of which it was not formerly a part.

(Added by Stats. 1951, Ch. 331.)



59216

In the resolution of intention the new district may be described or reference made to a map, pursuant to the Improvement Act of 1911.

(Added by Stats. 1951, Ch. 331.)



59217

The resolution of intention shall:

(a) Refer to the original proceedings with sufficient clarity to identify them.

(b) Indicate the amount of bonds and of each series which were originally issued against each of the districts created under such proceedings.

(c) Indicate the amount of such bonds outstanding against each district when the resolution of intention is adopted.

(d) Refer to the serial numbers of the original bonds and set forth the total amount of such bonds outstanding at the time the resolution of intention is adopted, when less than all of the original bonds of a district are to be acquired and canceled.

(Amended by Stats. 1971, Ch. 481.)



59218

The resolution shall state:

(a) That it is proposed to issue bonds of the new district.

(b) The maximum amount for which and the character of the proposed new bonds.

(c) The maximum term of the bonds.

(d) The maximum rate of interest to be paid on them, not to exceed 7 percent a year.

(Added by Stats. 1951, Ch. 331.)



59219

The resolution of intention shall state:

(a) The amount of each sum allocated up to the date of the resolution from any source toward the payment and redemption of the original bonds.

(b) That any subsequent allocation, except contributions by way of cancellation of taxes or towards incidental expenses, will be used to reduce the reassessment to be levied.

(Added by Stats. 1951, Ch. 331.)



59220

The legislative body may recite in the resolution of intention the facts upon which it finds that the public interest, convenience, or necessity require the acquisition and cancellation of the original bonds and the creation of the new district.

(Added by Stats. 1951, Ch. 331.)



59221

The resolution shall contain a notice of the time and place at which any person objecting to the proposed acquisition and cancellation of the original bonds, to the creation or extent of the new district, or to the issuance of bonds against it, may appear before the legislative body and show cause why the new district should not be created, or new bonds issued to acquire and cancel the original bonds and to pay the cost of the proceedings under the resolution of intention.

(Added by Stats. 1951, Ch. 331.)



59222

The time shall be not less than 15 nor more than 60 days after the adoption of the resolution.

(Added by Stats. 1951, Ch. 331.)



59223

The resolution of intention shall be published twice in a newspaper designated in the resolution. The first publication shall be at least 10 days before the date set in the resolution for hearing.

(Added by Stats. 1951, Ch. 331.)



59224

A notice of the passage of the resolution of intention shall be mailed to each property owner at least 10 days before the date set in the resolution for hearing.

(Added by Stats. 1951, Ch. 331.)



59225

The notice shall be entitled “Notice to Owners of Proposed Assessment and Bond Refunding.”

(Added by Stats. 1951, Ch. 331.)



59226

It shall:

(a) Give notice of the passage of the resolution.

(b) Give notice of its date.

(c) Give notice of the time and place of hearing on the resolution.

(d) Briefly describe the substance of the resolution.

(e) Refer to the resolution on file.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 4 - Protests to Proposed Refunding and District

59250

Written protests against the proposed refunding or the creation of the new district may be made, filed, heard, considered, and passed upon in the time and manner, with the effect, and subject to the terms of protests against a proposed district pursuant to the Improvement Act of 1911.

(Added by Stats. 1951, Ch. 331.)



59251

The legislative body acquires jurisdiction to order the refunding when:

(a) No written protests are filed within the proper time.

(b) All protests are found insufficient or are overruled.

(c) Any correction of the proposed district or refunding has been made and all protests have been heard and denied.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 5 - Notice to Bondholders of Proposed Refunding and Invitation for Proposals

59270

The legislative body shall cause a notice of the refunding to be published in a newspaper designated by it.

(Added by Stats. 1951, Ch. 331.)



59271

The notice shall be headed substantially as follows: “Notice to assessment and bondholders of proposed refunding.”

(Added by Stats. 1951, Ch. 331.)



59272

The notice shall briefly set forth:

(a) The fact of the adoption of the resolution of intention pursuant to this chapter.

(b) Its date.

(c) The purpose of the proceeding indicated in the resolution.

(d) A reference to the resolution for further particulars.

(e) The maximum amount for which and the character of the proposed new bonds.

(f) The maximum term of the bonds.

(g) The maximum rate of interest to be paid on them.

(Added by Stats. 1951, Ch. 331.)



59273

In the notice the legislative body shall invite the holders of the original bonds to submit to it one or more written proposals stating the terms upon which they will deliver their bonds for cancellation to the legislative body or to any official it designates in consideration for any one of the following:

(a) Delivery of new bonds against the district described in the resolution of intention.

(b) A cash sum to be specified in the proposal.

(c) The delivery and payment of any combination of such bonds and cash specified in the proposal.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 5.5 - Refunding of Ad Valorem Tax or Assessment Bonds

59280

The legislative body shall have power under this chapter to refund bonds which constitute an indebtedness of a local agency or any improvement district or zone thereof payable, both principal and interest, from the proceeds of ad valorem taxes or ad valorem assessments which may be levied without limitation as to rate or amount upon property in the local agency or in the improvement district or zone thereof subject to taxation or assessment.

(Added by Stats. 1973, Ch. 256.)



59281

Refunding bonds may be issued under this chapter for the purpose of refunding any indebtedness of the local agency which is evidenced by bonds, whether due or not due or which may thereafter become payable at the option of such local agency or by consent of the bondholders or by any lawful means.

(Added by Stats. 1973, Ch. 256.)



59282

The incidental costs of issuing the refunding bonds may be paid by the purchaser of the refunding bonds or may be paid from any other legally available source including, without limitation, the general fund of the local agency, other available revenues of the local agency under the control of the legislative body, the proceeds of the sale of the refunding bonds, the interest or other gain derived from investment of any of the proceeds of the sale of the refunding bonds, any other moneys in escrow or in trust, or any combination thereof, as the legislative body may determine.

(Added by Stats. 1973, Ch. 256.)



59283

The proceeds of the sale of any refunding bonds shall be deposited in escrow or in trust with any bank or trust company within or without the state, or both within or without the state, and shall be secured in accordance with the laws applicable to funds of the local agency and may, along with any other moneys available for that purpose similarly deposited, be invested or reinvested in federal securities. The term “federal securities” means those securities described in Sections 1360 and 1360.1 of the Financial Code or Section 53601 of this code.

(Added by Stats. 1973, Ch. 256.)



59284

Such proceeds and reinvestments in escrow or in trust shall be in an amount at the time of the issuance of such refunding bonds sufficient to meet the requirements of either subdivision (a) or (b) of this section. Such proceeds and reinvestments in escrow or in trust shall also be certified by a certified public accountant licensed to practice in this state to be of an amount sufficient to meet such requirements.

(a) Such proceeds and investments, together with any interest or other gain to be derived from any such investment, shall be in an amount at least sufficient to pay (i) the principal of, and interest and redemption premiums if any, on, the refunded bonds as they become due, or at designated dates prior to maturity if the legislative body has exercised or has obligated itself to exercise a redemption privilege on behalf of the local agency, and (ii) the designated costs of issuance of the refunding bonds; or

(b) Such proceeds and investments, together with any interest or other gain to be derived from any such investment, shall be in an amount at least sufficient to pay (i) the principal of, and interest and redemption premiums if any, on, the refunding bonds prior to the maturity of the bonds to be refunded or prior to a designated date or dates before the maturity of the bonds to be refunded if the legislative body has exercised or has obligated itself to exercise a redemption privilege on behalf of the local agency, (ii) the principal of, and any redemption premiums due on, such refunded bonds at maturity or at such designated date or dates and (iii) the designated costs of issuance of the refunding bonds.

(Added by Stats. 1973, Ch. 256.)



59285

Upon the issuance, sale and delivery or exchange of refunding bonds pursuant to this article, if both the refunding bonds and the bonds to be refunded remain outstanding for any period of time following the date of the issuance, sale and delivery of the refunding bonds, then until the date on which the bonds to be refunded are no longer outstanding:

(a) If the local agency has met the test of subdivision (a) of Section 59284, the bonds to be refunded shall no longer be considered outstanding in any computation of the general obligation indebtedness of such local agency;

(b) If the local agency has met the test of subdivision (b) of Section 59284, then the bonds to be refunded shall be considered outstanding in any computation of the general obligation bonded indebtedness of such local agency until the date on which the refunded bonds are retired.

(Added by Stats. 1973, Ch. 256.)



59286

In proceeding under the alternatives provided for in this article, it shall be unnecessary for the legislative body to give notice to the bondholders and to obtain their consents or to obtain written proposals from them, and the provisions in this chapter relating to such consents or proposals from the original bondholders shall not be applicable to any proceedings conducted pursuant to the authority in this article.

(Added by Stats. 1973, Ch. 256.)






ARTICLE 6 - Diagram

59290

If pursuant to the notice, the bondholders file with the legislative body one or more written proposals for the surrender and cancellation or redemption of not less than 75 percent of the principal amount of all the original bonds referred to in the resolution of intention, the legislative body shall direct the engineer to make a diagram of the property within the new district, affected or benefited by the proposed acquisition and cancellation of such original bonds and to be assessed to pay the cost of the proceedings.

(Added by Stats. 1951, Ch. 331.)



59291

If in the original proceedings for formation of the district and the issuance of bonds any lot was excepted from the special assessment tax levy to pay the principal and interest of the bonds, the lot shall be shown upon the diagram but no reassessment shall be levied on it.

(Added by Stats. 1951, Ch. 331.)



59292

The diagram shall show each lot in the new district and its dimensions sufficient to identify it.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 7 - Reassessment

59320

In refunding the indebtedness of a district the total amount of the reassessment to be levied pursuant to this chapter and any contributions shall not exceed the face amount of the original bonds and coupons and interest on them after the maturity of the bonds and coupons, including interest after the date of the resolution of intention, plus the incidental expenses of the proceedings.

(Added by Stats. 1951, Ch. 331.)



59321

Upon completion of the diagram the engineer or such other person as the legislative body designates shall estimate the benefit to be received by each lot in the new district, as shown by the diagram, from the acquisition and cancellation of the original bonds and from the acquisition and improvement for which they were issued and the total benefit on all such lots.

(Added by Stats. 1951, Ch. 331.)



59322

The engineer or such other person shall assess upon and against the land in the new district the total net amount of the cost of the proceedings to be assessed against such land. In so doing he shall assess the total sum upon the lots in the district which are benefited by it by assessing a sum upon each lot in proportion to the estimated benefits to be received by it.

(Added by Stats. 1951, Ch. 331.)



59323

Tax deeded lands are subject to reassessment in refunding proceedings pursuant to this chapter.

(Added by Stats. 1951, Ch. 331.)



59324

In making the assessment and estimating the benefits to be received by each lot, the engineer or other person shall consider, among other things, the following:

(a) The principal amount of all the bonds originally issued.

(b) The amount of special assessment levies previously made on account of such bonds.

(c) The amount of outstanding bonds proposed to be acquired and canceled.

(d) The number of issues of such bonds.

(e) The amount which has been collected or paid into the interest and sinking fund of the district for any lot upon assessments previously levied to pay the principal and interest of such bonds.

(f) The delinquency in the payment of any such assessments existing against any lot.

(g) Any allocation referred to in the resolution of intention and any subsequent allocations.

(h) Any costs and expenses incidental to the proceedings.

(i) The amount of any discount or concession referred to in the bondholders’ proposal.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 8 - Notice of Assessment Hearing

59350

When the diagram and assessment have been made, they shall be attached together and filed with the clerk.

(Added by Stats. 1951, Ch. 331.)



59351

Upon such filing, the clerk shall give notice of the filing and of a time to be fixed in the notice by him when all persons interested in the acquisition and cancellation of the original bonds, the diagram, or assessment will be heard by the legislative body.

(Added by Stats. 1951, Ch. 331.)



59352

The notice shall:

(a) Recite that a bondholders’ proposal has been filed.

(b) Briefly indicate its terms.

(c) Refer to the resolution of intention, the bondholders’ proposal, the diagram, and assessment on file for further particulars.

(Added by Stats. 1951, Ch. 331.)



59353

The notice shall contain a statement that before the legislative body may finally confirm the diagram, assessment, bondholders’ proposal, and proceedings, there shall be filed with the clerk the written consent of the owners of:

(a) A majority in area of the land in the district or districts subject to assessment to pay the principal and interest of the original bonds.

(b) A majority in area of the new district.

(Added by Stats. 1951, Ch. 331.)



59354

The notice shall state that any such owner may file his written consent to the refunding at any time prior to the adoption of the resolution of final confirmation.

(Added by Stats. 1951, Ch. 331.)



59355

The notice shall be posted for not less than 10 days on or near the door of the chamber in which the legislative body conducts its regular public meetings.

(Added by Stats. 1951, Ch. 331.)



59356

Before the date designated for the hearing, the notice shall be published twice in the newspaper in which the resolution of intention was published, if still existing, otherwise in any newspaper designated by the legislative body. The first publication shall be at least 10 days before the day set for hearing.

(Added by Stats. 1951, Ch. 331.)



59357

The clerk shall mail a copy of the notice to the owners at least 10 days prior to the time fixed for the hearing.

(Added by Stats. 1951, Ch. 331.)



59358

The mailed notice shall also:

(a) Designate the property within the new district belonging to the owner by a description sufficient to enable him to identify it, or by its diagram number and referring to the diagram filed with the clerk.

(b) State the amount proposed to be assessed against the property.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 9 - Hearing on Assessments

59380

As used in this article, “interested person” means an owner or any other person interested in any of the following:

(a) The proposed acquisition and cancellation of original bonds.

(b) The diagram.

(c) The assessment.

(d) The bondholders’ proposal.

(Added by Stats. 1951, Ch. 331.)



59381

Prior to the time fixed for the assessment hearing any interested person may appeal to the legislative body by briefly stating in writing the grounds of his appeal. Such appeal may be made upon any of the following grounds:

(a) That he feels aggrieved by any act or determination of the person who prepared the diagram and assessment.

(b) That he objects to their correctness.

(c) That he feels aggrieved by the bondholders’ proposal.

(d) That he feels aggrieved by any other act, determination, or proceeding concerning the diagram, assessment, or proposal.

(Added by Stats. 1951, Ch. 331.)



59382

At the time set for hearing protests the legislative body shall hear and pass upon all protests so made.

(Added by Stats. 1951, Ch. 331.)



59383

Upon such appeal, the legislative body may:

(a) Remedy and correct any error or informality in the proceedings.

(b) Revise and correct any of the acts or determinations of the person who made the diagram and assessment.

(c) Confirm, amend, or correct the assessment or diagram in such manner as seems just to the legislative body.

(d) Direct the persons who made the assessment and diagram to correct them in any particular.

(e) Require and accept a modification of any bondholders’ proposal in accordance with any protest.

(Added by Stats. 1951, Ch. 331.)



59384

After notice and hearing of assessment pursuant to this chapter all the decisions of the legislative body are conclusive upon all persons entitled to appeal, as to all errors and irregularities which it has power to avoid or remedy during the proceedings or at the hearing.

(Added by Stats. 1951, Ch. 331.)



59385

If the resolution of intention is actually published pursuant to this chapter, a court shall not invalidate any assessment, diagram, or proceedings prior to the assessment, for any informality, or other defect.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 10 - Preliminary Confirmation

59410

When no appeal is taken or when the orders and determinations of the legislative body upon appeal have been complied with and it is satisfied with the correctness of the assessment, it shall forthwith by resolution preliminarily confirm the proceedings, the assessment and diagram, and the proposals.

(Added by Stats. 1951, Ch. 331.)



59411

In the resolution the legislative body shall determine:

(a) The amount for which each issue of original bonds are to be acquired.

(b) The amount of the reassessment.

(c) The number of years for which the new bonds are to be issued.

(d) The interest rate on the new bonds.

(Added by Stats. 1951, Ch. 331.)



59412

Before the legislative body may proceed after the preliminary confirmation or finally confirm the proceedings, including the diagram, assessment, and proposals, there shall be filed with the clerk written consents to the assessment readjustment and bond refunding proceedings as preliminarily confirmed and to the readjustment of the assessments and the refunding of the bonds pursuant to such proceedings. The consent shall be signed by the owners of a majority in area of the lands in:

(a) Each district whose bonds are to be acquired.

(b) The new district.

(Added by Stats. 1951, Ch. 331.)



59413

The State Controller may sign any consent to the refunding and reassessment for the State and the board of supervisors of the county in which the property lies may consent to the refunding and reassessment by resolution. If pursuant to law a city or other municipal or public corporation has acquired title to property within the district for nonpayment of taxes, its legislative body may consent to the refunding and reassessment.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 11 - Final Confirmation

59440

The assessment hearing shall be continued from time to time and the legislative body has continuing jurisdiction to determine by resolution whether and when the written consents of the owners of a majority in area of such lands have been filed.

(Added by Stats. 1951, Ch. 331.)



59441

If the legislative body determines that the consents have been filed, it shall by resolution finally confirm the proceedings, the assessment and diagram, and the proposals. The clerk shall attach to the assessment and diagram a certified copy of the resolution. The legislative body may thereupon proceed pursuant to this chapter.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 12 - Recording of Assessment

59470

If the proceedings are conducted by a city legislative body, the reassessment as confirmed shall be recorded with the city superintendent of streets.

(Added by Stats. 1951, Ch. 331.)



59471

If the proceedings are conducted by a county legislative body, the reassessment as confirmed shall be recorded with the county surveyor.

(Added by Stats. 1951, Ch. 331.)



59472

The reassessment shall not be recorded until the occurrence of either of the following:

(a) The holders of all original bonds and coupons contract by bondholders’ proposal or otherwise to exchange their bonds and coupons in the proceedings.

(b) If they do not so contract, adequate provision is made pursuant to this chapter for the retirement or payment of the bonds and coupons of nonconsenting holders or their bonds have been subjected to retirement or payment by decree or order of court pursuant to federal bankruptcy laws.

(Added by Stats. 1951, Ch. 331.)



59473

When recorded, the amounts so reassessed upon the lots are a lien on the lots as of the date of recordation.

(Added by Stats. 1951, Ch. 331.)



59474

The lien shall continue until the reassessment and the interest and penalties are paid or until it is discharged of record.

(Added by Stats. 1951, Ch. 331.)



59475

The lien has priority over all special assessment liens created against the same property subsequent to the date of recordation.

(Added by Stats. 1951, Ch. 331.)



59476

From the date of the recording all persons are deemed to have notice of the contents of the reassessment.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 13 - Payment of Assessments

59500

If a bond has not been issued to represent the reassessment, the amounts assessed in the reassessment are payable to the superintendent of streets or county surveyor with whom it is recorded and who may receive the amount due and give a discharge.

(Added by Stats. 1951, Ch. 331.)



59501

Upon payment of any reassessment, such superintendent of streets or the county surveyor shall mark note of the payment upon the reassessment and shall cancel the reassessment. Upon request, he shall give a receipt to the person making payment.

(Added by Stats. 1951, Ch. 331.)



59502

Immediately upon recordation, the officer with whom the reassessment is recorded shall give notice that:

(a) The reassessment has been recorded in his office.

(b) All sums assessed became due and payable upon the recordation, stating the date.

(c) Payment is to be made to him within 30 days after the date of first publication.

(d) For any reassessment not paid before the expiration of 30 days, a bond will issue pursuant to this chapter, stating the period over which the bond will extend and the rate of interest payable on it.

(Added by Stats. 1951, Ch. 331.)



59503

The notice shall be published once a week for two weeks in a newspaper designated by the legislative body.

(Added by Stats. 1951, Ch. 331.)



59504

Notice shall also be given by mailing a postcard to the owners.

(Added by Stats. 1951, Ch. 331.)



59505

Any reassessment upon public property shall be paid by the officer or board having charge of the disbursement of the funds of the owner of the property. The reassessment is an enforceable obligation against the property owner.

(Added by Stats. 1951, Ch. 331.)



59506

If money is not available for the payment of the reassessment, the board or officer who levies taxes for the owner of the public property shall include in the next tax levy an amount sufficient to pay the reassessment and the interest from the recordation of the reassessment at the rate stated in the new bonds. When the money received from the tax levy is available, the reassessment and interest shall be paid by such disbursing officer or board.

(Added by Stats. 1951, Ch. 331.)



59507

Any reassessment upon public property not in use in the performance of a public function may be foreclosed pursuant to Sections 5398 to 5421, inclusive, of the Streets and Highways Code except that:

(a) The notice required to be given upon the tax bill need not be given.

(b) The action may be brought at any time after 30 days after the recording of the reassessment.

(c) In the action the reassessment and diagram with proof of nonpayment are prima facie evidence of the right of plaintiff to recover in the action.

(Added by Stats. 1951, Ch. 331.)



59508

The foreclosure action shall be brought in the name of the local agency whose legislative body levied the reassessment upon the request of any person entitled to any of the money to be derived from the reassessment.

(Added by Stats. 1951, Ch. 331.)



59509

The foreclosure action may be brought by any competent attorney appointed by the legislative body which levied the reassessment.

(Added by Stats. 1951, Ch. 331.)



59510

New bonds shall not issue against public property and the list of unpaid reassessments to be filed with the treasurer shall not include any unpaid reassessments upon public property.

(Added by Stats. 1951, Ch. 331.)



59511

If a reassessment has been levied upon tax-deeded land and upon the recordation of the reassessment, the clerk shall send to the auditor of the county in which the land lies notice that the original bonds of the district have been refunded and that the unpaid taxes and special assessment taxes levied to pay the principal and interest of such bonds are canceled. The auditor shall compute the amount of the unpaid taxes and special assessment taxes, penalties, and interest so canceled and notify the State Controller of the amount. The amount shall be deducted from the amount necessary for a redemption of the property.

(Added by Stats. 1951, Ch. 331.)



59512

If the property was deeded to a city or other municipal or public corporation for nonpayment of its taxes, the computation of the amount to be deducted for redemption shall be made by the city auditor or other person vested by law with such duties.

(Added by Stats. 1951, Ch. 331.)



59513

After the adoption of the resolution of intention in the proceedings all sums paid for any lot into the interest and sinking fund for the payment of principal and interest of the original bonds shall be credited upon the reassessment levied upon the lot in the proceedings and shall be applied as money paid upon the reassessment.

(Added by Stats. 1951, Ch. 331.)



59514

After the expiration of 30 days from the date of recording the reassessment, the officer with whom the reassessment is recorded shall make and certify to the treasurer of the local agency conducting the proceedings a complete list of all unpaid reassessments and the amounts thereof.

(Added by Stats. 1951, Ch. 331.)



59515

The list shall exclude reassessments upon public property, but shall include tax-deeded land and all other land.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 14 - Contributions

59530

To aid in refunding the indebtedness of a district, entirely or partly within a city or unincorporated county territory, any city in which all or part of the district lies and the county in which it lies may:

(a) Appropriate money from any available fund.

(b) Contribute money owed to it for delinquent taxes upon property within the district by canceling such taxes.

(Added by Stats. 1951, Ch. 331.)



59531

The legislative body making any contribution of public funds to aid in the refunding shall determine that the public interest, convenience, or necessity requires it.

(Added by Stats. 1951, Ch. 331.)



59532

Prior to the final confirmation of the assessment, the legislative body may receive and accept cash contributions from any source. The contributions shall be applied on the total amount of the cost of the proceedings, and shall reduce to that extent the total sum to be assessed upon the lots in the new district.

(Added by Stats. 1951, Ch. 331.)



59533

If the proceedings for which contributions are made are not consummated, the legislative body may refund any contribution to the person who made it.

(Added by Stats. 1951, Ch. 331.)



59534

If contributions are made exclusively for the payment of the incidental expenses, the legislative body may refund pro rata to the persons making them any balances remaining after the payment of incidental expenses.

(Added by Stats. 1951, Ch. 331.)



59535

The legislative body may pay all or part of the costs and expenses of any proceedings from any fund over which it has jurisdiction and control and which is legally applicable to such payment.

(Added by Stats. 1951, Ch. 331.)



59536

The legislative body may appropriate funds from a general fund or from any funds available for any or all of the purposes contemplated in this chapter.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 15 - Acquisition and Cancellation of Bonds of Consenting Bondholders

59560

If the holders of all of the original bonds agree to refund them as proposed in the refunding proceeding, all new refunding bonds, all money collected on the reassessments levied in the refunding proceeding, and any public contributions after payment of the incidental expenses, shall be paid and delivered to them, in the amounts and proportions fixed by the proposals or other contract with bondholders.

(Added by Stats. 1951, Ch. 331.)



59561

Any such proposal or contract may provide such terms of exchange as are agreed upon by the holder and the legislative body and may contain terms relating to the time and method of, and conditions precedent to, performance.

(Added by Stats. 1951, Ch. 331.)



59562

When the new bonds or money is delivered to the bondholders, they shall concurrently deliver to the legislative body or its representatives the original bonds which are refunded and all outstanding unpaid interest coupons, constituting the entire indebtedness of the district, which shall immediately be canceled.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 16 - Acquisition and Cancellation of Bonds of Nonconsenting Bondholders

59590

If the holders of one or more of the original bonds do not enter any proposal or contract with the legislative body to refund the bonds but the holders of 75 percent or more of the bonds do contract with the legislative body which conducts the proceedings, it may refund all of the bonds pursuant to this chapter. In such event, prior to recording the reassessment, sufficient money to provide adequately for the retirement or payment of the original bonds of the nonconsenting holders shall be set aside in the proper fund for that purpose.

(Added by Stats. 1951, Ch. 331.)



59591

Any local agency authorized by this chapter to appropriate money to aid in refunding the original bonds of the district may make an advancement, contribution, or an additional contribution to provide money to pay or retire bonds of the nonconsenting holders.

(Added by Stats. 1951, Ch. 331.)



59592

When any local agency, person, or corporation advances money for the payment or retirement of the original bonds of nonconsenting holders, the legislative body may deliver at par all or part of the new bonds which are not to be delivered to consenting bondholders to such local agency, person, or corporation, or sell at par all or part of such bonds, and from the proceeds wholly or partly reimburse such local agency, person, or corporation. The legislative body may contract to make such sale or delivery.

(Added by Stats. 1951, Ch. 331.)



59593

If the legislative body makes all or part of such advancement it may reimburse the local agency of which it is the legislative body, entirely or partially by taking all or part of such new bonds at par.

(Added by Stats. 1951, Ch. 331.)



59594

Any cash collected on reassessments and not required to pay consenting bondholders may also be used to reimburse in whole or in part any local agency, person, or corporation making the advance, and the legislative body may contract to so apply such cash.

(Added by Stats. 1951, Ch. 331.)



59595

The legislative body may use any other method of raising funds for the payment or retirement of the original bonds of nonconsenting bondholders which will adequately provide the money necessary for such payment or retirement prior to the recordation of the reassessment.

(Added by Stats. 1951, Ch. 331.)



59596

When money is placed in any fund for the retirement or payment of the original bonds of nonconsenting holders it shall be used only for that purpose. After all the original bonds of nonconsenting holders have been paid or retired, any sum remaining in the fund shall be returned to the local agency which advanced it.

(Added by Stats. 1951, Ch. 331.)



59597

If the proposals or contract with the bondholders so provides, the legislative body may sell all of the new bonds for cash and pay the bondholders in cash at a price to be fixed in the proposals or contract.

(Added by Stats. 1951, Ch. 331.)



59598

If the discharge of the original bonds of any nonconsenting holders at less than par has been authorized by any final decree or order confirming a plan of readjustment pursuant to a federal bankruptcy law in any proceedings initiated pursuant to this chapter, the legislative body may perform all acts necessary to discharge the bonds pursuant to the decree or order.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 17 - Foreclosure on Tax-Deeded Land

59620

Upon any default in the payment of an installment of interest or principal of any new bond issued to represent a reassessment upon tax-deeded land, the land may be sold or a foreclosure suit brought pursuant to this chapter as in the case of other lands.

(Added by Stats. 1951, Ch. 331.)



59621

The State, or the city or other municipal or public corporation may be made a party defendant in such foreclosure suit, or in any quiet title suit brought by the purchaser at the treasurer’s sale or by his successor in interest. It is a sufficient service of process to serve the Attorney General for the State or the president of the legislative body for a city or other municipal or public corporation.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 18 - Bond Plans

59640

Serial bonds shall be issued to represent the unpaid reassessments, including unpaid reassessments on tax-deeded land, pursuant to Bond Plan A, B, or C. The legislative body shall determine which bond plan shall be used.

(Added by Stats. 1951, Ch. 331.)



59641

Under Bond Plan A, a bond shall be issued to represent each of the assessments remaining unpaid and shall be entitled “Refunding Bond. Bond Plan A.” Such bonds shall be substantially in the form of the street improvement bonds provided for in the Improvement Act of 1911.

(Added by Stats. 1951, Ch. 331.)



59642

Under Bond Plan B or C bonds shall be issued to represent and be secured by the unpaid assessments upon the reassessment.

(Added by Stats. 1951, Ch. 331.)



59643

Bond Plan B bonds shall be:

(a) Issued in the manner and form provided in the Improvement Bond Act of 1915.

(b) Entitled “Refunding Bond. Bond Plan B.”

(c) Substantially in the form of the street improvement bonds provided in such act.

(Added by Stats. 1951, Ch. 331.)



59644

Bond Plan C bonds shall be:

(a) Issued in the manner and form provided in the Refunding Assessment Bond Act of 1935.

(b) Entitled “Refunding Bond. Bond Plan C.”

(c) Substantially in the form of the refunding bonds provided in such act.

(Added by Stats. 1951, Ch. 331.)



59645

Any appropriate changes may be made in the wording of the bonds necessary to make them conform to this chapter and the proceedings taken pursuant to this chapter.

(Added by Stats. 1951, Ch. 331.)



59646

Bond Plan A bonds shall be payable to the person to whom they issue, or order.

(Added by Stats. 1951, Ch. 331.)



59647

Bond Plan A bonds shall be for the term and bear interest at the rate specified in the resolution of final confirmation.

(Added by Stats. 1951, Ch. 331.)



59648

Bond Plan A bonds shall have annual coupons attached to them payable in annual order on January 2d of each year after the October 15th following the date of the bonds, until all are paid. Each coupon shall be for an equal annual proportion of the principal of the bonds to which it is attached.

(Added by Stats. 1951, Ch. 331.)



59649

Bond Plan A bonds shall also have semiannual interest coupons attached to them and payable as in the case of bonds issued pursuant to the Improvement Act of 1911.

(Added by Stats. 1951, Ch. 331.)



59650

The bonds issued under Bond Plans A, B, or C may be redeemed or canceled, have the effect, shall be enforced, paid, and subject to the penalties, and, so far as possible, shall be issued and conform to the requirements, of bonds issued under the Improvement Act of 1911, the Improvement Bond Act of 1915, and the Refunding Assessment Bond Act of 1935, respectively. The provisions of such acts apply to such bonds.

(Added by Stats. 1951, Ch. 331.)



59651

Bond Plan A bonds may be issued for a period of not to exceed 29 years from the January 2d succeeding the October 15th following their date.

(Added by Stats. 1951, Ch. 331.)



59652

Bond Plan B or C bonds may be issued for not to exceed 29 years after July 2d following the first 10 months after their date.

(Added by Stats. 1951, Ch. 331.)



59653

The determination of the legislative body as to the form and contents of the bonds issued under any of the plans is conclusive, except that the bonds shall state that they are issued pursuant to Bond Plan A, B, or C, as the case may be, of this chapter.

(Added by Stats. 1951, Ch. 331.)



59654

If Bond Plan B or C is used the reassessment and curative clauses and all other bond and assessment provisions of the Improvement Bond Act of 1915 or the Refunding Assessment Bond Act of 1935, respectively, apply.

(Added by Stats. 1951, Ch. 331.)






ARTICLE 19 - Validating Proceedings

59670

Unless commenced within 60 days after the confirmation of the reassessment, a person shall not maintain any action or proceeding to cancel, annul, or correct the reassessment, to review any of the acts or determinations made in the proceedings, to question the validity or enjoin the collection of the reassessment or any reassessment of a reassessment made pursuant to this chapter, or to enjoin the issuance of any new bonds to represent them. Thereafter all persons are barred from any such action or proceeding or any defense of the invalidity of the reassessment or any bonds issued on the reassessment.

(Repealed and added by Stats. 1961, Ch. 1553.)



59671

An action to determine the validity of the reassessment may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. For such purpose a reassessment shall be deemed to be in existence upon its confirmation.

(Repealed and added by Stats. 1961, Ch. 1553.)



59672

In such validation action all findings, conclusions, and determinations of the legislative body which conducted the proceedings are conclusive in the absence of actual fraud.

(Repealed and added by Stats. 1961, Ch. 1553.)



59673

If any reassessment or any refunding bond is held invalid in any action or proceedings upon any ground which would apply to the entire reassessment or entire issue of new bonds, the unpaid original bonds refunded remain in full force and effect and if they have been canceled, the treasurer of the local agency which conducted the invalid proceeding shall issue other bonds in the same tenor, force, and effect as the canceled bonds. The act under which the original bonds were issued relative to the payment of such bonds and the levy, collection, and enforcement of taxes or special assessment taxes for such bonds apply to the unpaid original bonds and to the other bonds issued to replace them.

(Repealed and added by Stats. 1961, Ch. 1553.)



59674

A reassessment of a reassessment made pursuant to this chapter may be ordered and made under this chapter for the reasons and purposes, and when made have the force and effect of reassessments made pursuant to:

(a) The Improvement Act of 1911, when the new bonds were issued pursuant to Bond Plan A.

(b) The Improvement Bond Act of 1915 when the new bonds were issued pursuant to Bond Plan B.

(c) The Refunding Assessment Bond Act of 1935 when the new bonds were issued pursuant to Bond Plan C.

(Repealed and added by Stats. 1961, Ch. 1553.)









CHAPTER 7 - Destruction of Records of Special Districts

60200

The legislative body of any special district may authorize at any time the destruction or disposition of any duplicate record, paper, or document, the original or a permanent photographic record of which is in the files of any officer or department of the district.

(Added by Stats. 1959, Ch. 1038.)



60201

(a) For purposes of this section, “record” means any record consisting of a “writing,” as defined by subdivision (f) of Section 6252.

(b) The legislative body of a district may destroy or dispose of any record that is not expressly required by law to be filed and preserved through either of the following procedures:

(1) The legislative body may authorize the destruction or disposition of any category of records if it does both of the following:

(A) Adopts a resolution finding that destruction or disposition of this category of records will not adversely affect any interest of the district or of the public.

(B) Maintains a list, by category, of the types of records destroyed or disposed of that reasonably identifies the information contained in the records in each category.

(2) The legislative body may, by resolution, adopt and comply with a record retention schedule that complies with guidelines provided by the Secretary of State pursuant to Section 12236, that classifies all of the district’s records by category, and that establishes a standard protocol for destruction or disposition of records.

(c) A district is not required to photograph, reproduce, microfilm, or make a copy of any record that is destroyed or disposed of pursuant to this section.

(d) Notwithstanding any other provision of this section or other provision of law, a district may not destroy or dispose of any record that is any of the following:

(1) Relates to formation, change of organization, or reorganization of the district.

(2) An ordinance adopted by the district. However, an ordinance that has been repealed or is otherwise invalid or unenforceable may be destroyed or disposed of pursuant to this section five years after it was repealed or became invalid or unenforceable.

(3) Minutes of any meeting of the legislative body of the district.

(4) Relates to any pending claim or litigation or any settlement or other disposition of litigation within the past two years.

(5) Is the subject of any pending request made pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1), whether or not the district maintains that the record is exempt from disclosure, until the request has been granted or two years have elapsed since the district provided written notice to the requester that the request has been denied.

(6) Relates to any pending construction that the district has not accepted or as to which a stop notice claim legally may be presented.

(7) Relates to any nondischarged debt of the district.

(8) Relates to the title to real property in which the district has an interest.

(9) Relates to any nondischarged contract to which the district is a party.

(10) Has not fulfilled the administrative, fiscal, or legal purpose for which it was created or received.

(11) Is an unaccepted bid or proposal, which is less than two years old, for the construction or installation of any building, structure, or other public work.

(12) Specifies the amount of compensation paid to district employees or officers or to independent contractors providing personal or professional services to the district, or relates to expense reimbursement to district officers or employees or to the use of district paid credit cards or any travel compensation mechanism. However, a record described in this paragraph may be destroyed or disposed of pursuant to this section seven years after the date of payment.

(Amended by Stats. 2004, Ch. 362, Sec. 1. Effective January 1, 2005.)



60203

(a) Notwithstanding Section 60201, the legislative body of a district may authorize the destruction of any record, paper, or document that is not expressly required by law to be filed and preserved if all of the following conditions are complied with:

(1) The record, paper, or document is photographed, microphotographed, reproduced by electronically recorded video images on magnetic surfaces, recorded in the electronic data processing system, recorded on optical disk, reproduced on film or any other medium that is a trusted system and that does not permit additions, deletions, or changes to the original document in compliance with Section 12168.7 for recording of permanent records or nonpermanent records.

(2) The device used to reproduce the record, paper, or document on film, optical disk, or any other medium is one that accurately reproduces the original thereof in all details and that does not permit additions, deletions, or changes to the original document images.

(3) The photographs, microphotographs, or other reproductions on film, optical disk, or any other medium are placed in conveniently accessible files and provision is made for preserving, examining, and using the files.

(b) For the purposes of this section, every reproduction shall be deemed to be an original record and a transcript, exemplification, or certified copy of any reproduction shall be deemed to be a transcript, exemplification, or certified copy, as the case may be, of the original.

(Amended by Stats. 2004, Ch. 362, Sec. 3. Effective January 1, 2005.)



60204

For the purposes of this chapter, the terms “special district” and “district” also include the South Coast Air Quality Management District, the Bay Area Air Quality Management District, and the San Joaquin Valley Air Pollution Control District, and the term “legislative body” also includes the boards of the districts.

(Amended by Stats. 2001, Ch. 767, Sec. 4. Effective January 1, 2002.)






CHAPTER 8 - District Assessments

60250

In this chapter, “district” means any district created by, or pursuant to, law.

(Added by Stats. 1961, Ch. 1036.)



60251

In this chapter, “assessor” means the assessor of a district, or any other officer who makes assessments for the district.

(Added by Stats. 1961, Ch. 1036.)



60252

In this chapter, “board” means the board of directors of a district.

(Added by Stats. 1961, Ch. 1036.)



60253

Where the assessor possesses a complete, accurate map of any land or where such a complete, accurate map of any land prepared for county purposes pursuant to Section 325 or 327 of the Revenue and Taxation Code is possessed by the assessor, he may number or letter the parcels or adopt the parcel numbers or letters used by the county assessor, and may renumber or reletter the parcels or prepare new map pages for any portion of such map to show combinations or divisions of parcels. Upon the board approving such maps and the manner of numbering and lettering the parcels, the parcel numbers and letters may be used in lieu of other description of the land involved in the assessment book, equalization of the assessments, assessment bills, if any, receipts for payment of assessments, published lists of delinquencies, certificates of sale, and in all other assessment proceedings and documents; except that land shall not be described in collector’s deeds or other deeds by reference to any such map unless such map has been filed for record in the office of the county recorder of the county in which such land is located.

Any such map used for assessment purposes, or a copy thereof, shall at all times be publicly displayed in the office of the assessor.

(Added by Stats. 1961, Ch. 1036.)






CHAPTER 9 - Special District Secretaries

60302

In any district which has, or any special district which has, a governing board composed of elective members, except the governing board of any school district, if such district is not required by any other provision of law to publish notice of election of members to its governing board, the governing board shall cause a notice of such election to be published in a newspaper of general circulation at least 10 days before the time of filing nominations for office in the manner prescribed by Section 6061 of this code. If there is no newspaper of general circulation within the district, the governing board shall cause a notice of such election to be posted in three prominent public places within the district at least 10 days before the time of filing nominations for office.

(Amended by Stats. 1965, Ch. 459.)






CHAPTER 9.5 - California Special District Consolidation Assistance Program

60350

This chapter is known and may be cited as the California Special District Consolidation Assistance Act.

(Added by Stats. 1984, Ch. 1392, Sec. 1.)



60351

The Legislature finds and declares that it is in the best interests of the people of the state, and of primary importance to the safety of persons and property throughout California, to establish a program to enable counties to assist special districts to develop and implement plans to consolidate their services.

(Added by Stats. 1984, Ch. 1392, Sec. 1.)



60352

The board of supervisors of any county may participate in the program created by this chapter by adopting an ordinance implementing the provisions of this chapter.

(Added by Stats. 1984, Ch. 1392, Sec. 1.)



60353

The board of supervisors in a participating county may make loans to districts, as defined by Section 56036, which apply pursuant to this chapter to pay for the costs of any of the following:

(a) Studies to determine the feasibility of reducing the costs of districts through consolidation, merger, or reorganization.

(b) Any fees charged pursuant to Sections 56383 and 56654 needed to carry out the results of the studies conducted pursuant to subdivision (a).

(c) Any expenses incurred pursuant to Sections 56843 and 56844 needed to carry out the results of studies conducted pursuant to subdivision (a).

(Amended by Stats. 1985, Ch. 1599, Sec. 27.)



60354

The board of supervisors shall develop the procedure to be followed by special districts to submit applications and the criteria for evaluating those loan applications and awarding loans.

(Added by Stats. 1984, Ch. 1392, Sec. 1.)



60355

The board of supervisors shall determine after public hearing which applications by districts for loans shall be approved based on the criteria established pursuant to Section 60354.

(Added by Stats. 1984, Ch. 1392, Sec. 1.)



60356

The board of supervisors may cancel the repayment of any loan made pursuant to this chapter for special districts which successfully complete a consolidation, merger, or reorganization. If the board of supervisors cancels a loan, it shall be considered a grant and no repayment shall be required.

(Added by Stats. 1984, Ch. 1392, Sec. 1.)






CHAPTER 9.6 - District Utility Services

60370

As used in this chapter, “district” means any agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries. “District” shall not include the state, any city, city and county, county, or school district.

(Added by Stats. 1988, Ch. 422, Sec. 1.)



60371

(a) If a district furnishes residential light, heat, water, or power through a master meter, or furnishes individually metered service in a single-family dwelling, multiunit residential structure, mobilehome park, or farm labor camp and the owner, manager, or farm labor employer is the customer of record, the district shall make every good faith effort to inform the actual users of the services, by means of written notice, when the account is in arrears, that service will be terminated in 10 days. The written notice shall further inform the actual users that they have the right to become customers of the district without being required to pay the amount due on the delinquent account. The notice shall be in English and in the languages listed in Section 1632 of the Civil Code.

(b) The district is not required to make service available to the actual users unless each actual user agrees to the terms and conditions of service, and meets the requirements of the district’s rules and tariffs. However, if one or more actual users are willing and able to assume responsibility for the subsequent charges to the account to the satisfaction of the district, or if there is a physical means, legally available to the district, of selectively terminating service to those actual users who have not met the requirements of the district’s rules and tariffs, the district shall make service available to the actual users who have met those requirements.

(c)  If prior service for a period of time is a condition for establishing credit with the district, residence and proof of prompt payment of rent for that period of time is a satisfactory equivalent.

(d) Any actual user who becomes a customer of the district pursuant to this section whose periodic payments, such as rental payments, include charges for residential light, heat, water, or power, where these charges are not separately stated, may deduct from the periodic payment each payment period all reasonable charges paid to the district for those services during the preceding payment period.

(Amended by Stats. 2014, Ch. 913, Sec. 21. Effective January 1, 2015.)



60372

(a) No district furnishing its inhabitants with light, water, power, or heat may terminate residential service for nonpayment of a delinquent account unless the district first gives notice of the delinquency and impending termination, as provided in Section 60371.

(b) No district shall terminate residential service for nonpayment in any of the following situations:

(1) During the pendency of an investigation by the district of a customer dispute or complaint.

(2) When a customer has been granted an extension of the period for payment of a bill.

(3) On the certification of a licensed physician and surgeon that to do so will be life threatening to the customer and the customer is financially unable to pay for service within the normal payment period and is willing to enter into an amortization agreement with the district pursuant to subdivision (e) with respect to all charges that the customer is unable to pay prior to delinquency.

(c) Any residential customer who has initiated a complaint or requested an investigation within five days of receiving the disputed bill, or who has, within 13 days of mailing of the notice required by subdivision (a), made a request for extension of the payment period of a bill asserted to be beyond the means of the customer to pay in full during the normal period for payment, shall be given an opportunity for review of the complaint, investigation, or request by a review manager of the district. The review shall include consideration of whether the customer shall be permitted to amortize the unpaid balance of the account over a reasonable period of time, not to exceed 12 months. No termination of service shall be effected for any customer complying with an amortization agreement, if the customer also keeps the account current as charges accrue in each subsequent billing period.

(d) Any customer whose complaint or request for an investigation pursuant to subdivision (c) has resulted in an adverse determination by the district may appeal the determination to the board. Any subsequent appeal of the dispute or complaint to the board is not subject to this section.

(e) Any customer meeting the requirements of paragraph (3) of subdivision (b) shall, upon request, be permitted to amortize, over a period not to exceed 12 months, the unpaid balance of any bill asserted to be beyond the means of the customer to pay within the normal period for payment.

(Added by Stats. 1988, Ch. 422, Sec. 1.)



60373

(a) No district furnishing light, heat, water, or power may terminate residential service on account of nonpayment of a delinquent account unless the district first gives notice of the delinquency and impending termination, at least 10 days prior to the proposed termination, by means of a notice mailed, postage prepaid, to the customer to whom the service is billed not earlier than 19 days from the date of mailing the district’s bill for services, and the 10-day period shall not commence until five days after the mailing of the notice.

(b) Every district shall make a reasonable, good faith effort to contact an adult person residing at the premises of the customer by telephone or in person at least 48 hours prior to any termination of service except that whenever telephone or personal contact cannot be accomplished, the district shall give, by mail or by posting in a conspicuous location at the premises, a notice of termination of service, at least 48 hours prior to termination.

(c) Every notice of termination of service pursuant to subdivision (a) shall include all of the following information:

(1) The name and address of the customer whose account is delinquent.

(2) The amount of the delinquency.

(3) The date by which payment or arrangements for payment is required in order to avoid termination.

(4) The procedure by which the customer may initiate a complaint or request an investigation concerning service or charges, except that if the bill for service contains a description of that procedure, the notice pursuant to subdivision (a) is not required to contain that information.

(5) The procedure by which the customer may request amortization of the unpaid charges.

(6) The procedure for the customer to obtain information on the availability of financial assistance, including private, local, state, or federal sources, if applicable.

(7) The telephone number of a representative of the district who can provide additional information or institute arrangements for payment.

Every notice of termination of service pursuant to subdivision (b) shall include the items of information in paragraphs (1), (2), (3), (6), and (7).

All written notices shall be in a clear and legible format.

(d) If a residential customer fails to comply with an amortization agreement, the district shall not terminate service without giving notice to the customer at least 48 hours prior to termination of the conditions the customer is required to meet to avoid termination, but the notice does not entitle the customer to further investigation by the district.

(e) No termination of service may be effected without compliance with this section, and any service wrongfully terminated shall be restored without charge for the restoration of service.

(Amended by Stats. 1995, Ch. 529, Sec. 10. Effective October 4, 1995.)



60374

No district shall, by reason of delinquency in payment for any electric, gas, heat, or water services, cause cessation of the services on any Saturday, Sunday, legal holiday, or at any time during which the business offices of the district are not open to the public.

(Added by Stats. 1988, Ch. 422, Sec. 1.)



60375.5

The decision of a district to require a new residential applicant to deposit a sum of money with the district prior to establishing an account and furnishing service shall be based solely upon the credit worthiness of the applicant as determined by the district.

(Added by Stats. 1989, Ch. 1066, Sec. 2.)









DIVISION 3 - COMMUNITY SERVICES DISTRICTS

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Introductory Provisions

61000

This division shall be known and may be cited as the Community Services District Law.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61001

(a) The Legislature finds and declares all of the following:

(1) The differences among California’s communities reflect the broad diversity of the state’s population, geography, natural resources, history, and economy.

(2) The residents and property owners in California’s diverse communities desire public facilities and services that promote the public peace, health, safety, and welfare.

(3) Responding to these communities’ desires, the Legislature enacted the Community Services District Law in 1951, and reenacted the Community Services District Law in 1955.

(4) Between 1955 and 2005, the voters in more than 300 communities have formed community services districts to achieve local governance, provide needed public facilities, and supply public services.

(5) Since then, the Legislature has amended the Community Services District Law in many ways, resulting in a statute that can be difficult for residents, property owners, and public officials to understand and administer.

(6) There is a need to revise the Community Services District Law to achieve statutory clarity and provide a framework for local governance that California’s diverse communities can adapt to their local conditions, circumstances, and resources.

(7) The enactment of this division is necessary for the public peace, health, safety, and welfare.

(b) The Legislature finds and declares that for many communities, community services districts may be any of the following:

(1) A permanent form of governance that can provide locally adequate levels of public facilities and services.

(2) An effective form of governance for combining two or more special districts that serve overlapping or adjacent territory into a multifunction special district.

(3) A form of governance that can serve as an alternative to the incorporation of a new city.

(4) A transitional form of governance as the community approaches cityhood.

(c) In enacting this division, it is the intent of the Legislature:

(1) To continue a broad statutory authority for a class of limited-purpose special districts to provide a wide variety of public facilities and services.

(2) To encourage local agency formation commissions to use their municipal service reviews, spheres of influence, and boundary powers, where feasible and appropriate, to combine special districts that serve overlapping or adjacent territory into multifunction community services districts.

(3) That residents, property owners, and public officials use the powers and procedures provided by the Community Services District Law to meet the diversity of the local conditions, circumstances, and resources.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61002

Unless the context requires otherwise, as used in this division, the following terms shall have the following meanings:

(a) “At large” means the election of members of the board of directors all of whom are elected by the voters of the entire district.

(b) “Board of directors” means the board of directors of a district that establishes policies for the operation of the district.

(c) “By divisions” means the election of members of the board of directors who are residents of the division from which they are elected only by voters of the division.

(d) “District” means a community services district created pursuant to this division or any of its statutory predecessors.

(e) “From divisions” means the election of members of the board of directors who are residents of the division from which they are elected by the voters of the entire district.

(f) “General manager” means the highest level management appointee who is directly responsible to the board of directors for the implementation of the policies established by the board of directors.

(g) “Graffiti abatement” means the power to prevent graffiti on public or private property, receive reports of graffiti on public or private property, provide rewards not to exceed one thousand dollars ($1,000) for information leading to the arrest and conviction of persons who apply graffiti on public or private property, abate graffiti as a public nuisance pursuant to Section 731 of the Code of Civil Procedure, remove graffiti from public or private property, and use the services of persons ordered by a court to remove graffiti.

(h) “Latent power” means those services and facilities authorized by Part 3 (commencing with Section 61100) that the local agency formation commission has determined, pursuant to subdivision (i) of Section 56425, that a district did not provide prior to January 1, 2006.

(i) “President” or “chair” means the presiding officer of the board of directors.

(j) “Principal county” means the county having all or the greatest portion of the entire assessed valuation, as shown on the last equalized assessment roll of the county or counties, of all taxable property in the district.

(k) “Secretary” means the secretary of the board of directors.

(l) “Voter” means a voter as defined by Section 359 of the Elections Code.

(m) “Zone” means a zone formed pursuant to Chapter 5 (commencing with Section 61140) of Part 3.

(Amended by Stats. 2009, Ch. 332, Sec. 70. Effective January 1, 2010.)



61003

(a) This division provides the authority for the organization and powers of community services districts. This division succeeds the former Division 3 (commencing with Section 61000) as added by Chapter 1746 of the Statutes of 1955, as subsequently amended, and any of its statutory predecessors.

(b) Any community services district organized or reorganized pursuant to the former Division 3 or any of its statutory predecessors which was in existence on January 1, 2006, shall remain in existence as if it had been organized pursuant to this division.

(c) Any improvement district of a community services district formed pursuant to the former Chapter 5 (commencing with Section 61710) of the former Part 5 or any of its statutory predecessors which was in existence on January 1, 2006, shall be deemed to be a zone as if it had been formed pursuant to Chapter 5 (commencing with Section 61140) of Part 3.

(d) Any zone of a community services district formed pursuant to the former Chapter 2 (commencing with Section 61770) of the former Part 6 or any of its statutory predecessors which was in existence on January 1, 2006, shall remain in existence as if it had been organized pursuant to this division.

(e) Any indebtedness, bond, note, certificate of participation, contract, special tax, benefit assessment, fee, election, ordinance, resolution, regulation, rule, or any other action of a district taken pursuant to the former Division 3 or any of its statutory predecessors which was taken before January 1, 2006, shall not be voided solely because of any error, omission, informality, misnomer, or failure to comply strictly with this division.

(f) Any approval or determination, including, but not limited to, terms and conditions made with respect to a district by a local agency formation commission prior to January 1, 2006, shall remain in existence.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61004

This division shall be liberally construed to effectuate its purposes.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61005

If any provision of this division or the application of any provision of this division in any circumstance or to any person, county, city, special district, school district, the state, or any agency or subdivision of the state is held invalid, that invalidity shall not affect other provisions or applications of this division that can be given effect without the invalid provision or application of the invalid provision, and to this end the provisions of this division are severable.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61006

(a) Any action to determine the validity of the organization of a district shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(b) Any action to determine the validity of any bonds, warrants, contracts, obligations, or evidences of indebtedness of a district shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(c) Any judicial action to compel performance of an action by a district, its officers, or its directors shall be brought pursuant to Section 1084 of the Code of Civil Procedure.

(d) Any judicial review of any administrative act taken after a hearing by a district shall be brought pursuant to Section 1094.5 of the Code of Civil Procedure.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61007

(a) Territory, whether incorporated or unincorporated, whether contiguous or noncontiguous, whether in one or more counties, may be included in a district.

(b) Except as provided in this part, the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5, shall govern any change of organization or reorganization of a district. In the case of any conflict between that division and this division, the provisions of this division shall prevail.

(c) A district shall be deemed an “independent special district,” as defined by Section 56044, except when a county board of supervisors or a city council is the board of directors.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61008

(a) Except as otherwise provided in this division, districts are subject to the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(b) A board of directors may require that the election of members to the board of directors shall be held on the same day as the statewide general election pursuant to Section 10404 of the Elections Code.

(c) A district may conduct any election by all-mailed ballots pursuant to Division 4 (commencing with Section 4000) of the Elections Code.

(d) A district may hold advisory elections pursuant to Section 9603 of the Elections Code.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61009

Whenever the boundaries of a district or a zone change, the district shall comply with Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)






CHAPTER 2 - Formation

61010

A new district may be formed pursuant to this chapter.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61011

(a) A proposal to form a new district may be made by petition. The petition shall do all of the things required by Section 56700. In addition, the petition shall do all of the following:

(1) State which of the services listed in Section 61100 it is proposed that the district be authorized to provide upon formation.

(2) Set forth the proposed methods, including, but not limited to, special taxes, benefit assessments, and fees, by which the district will finance those services.

(3) Propose a name for the district.

(4) Specify the method of selecting the initial board of directors, as provided in Chapter 1 (commencing with Section 61020) of Part 2.

(b) The petitions, the proponents, and the procedures for certifying the sufficiency of the petitions shall comply with Chapter 2 (commencing with Section 56700) of Part 3 of Division 5. In the case of any conflict between that chapter and this chapter, the provisions of this chapter shall prevail.

(c) The petition shall be signed by not less than 25 percent of the registered voters residing in the area to be included in the district, as determined by the local agency formation commission.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61012

(a) Before circulating any petition, the proponents shall publish a notice of intention which shall include a written statement not to exceed 500 words in length, setting forth the reasons for forming the district, the proposed services that the district will provide, and the proposed methods by which the district will be financed. The notice shall be published pursuant to Section 6061 in one or more newspapers of general circulation within the territory proposed to be included in the district. If the territory proposed to be included in the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each of the counties.

(b) The notice shall be signed by one or more of the proponents, and shall be in substantially the following form:

“Notice of Intent to Circulate Petition

“Notice is hereby given of the intention to circulate a petition proposing to form the ______________ [name of the district]. The reasons for forming the proposed district are: __________________. The proposed service(s) that the district will provide are: ____________. The proposed method(s) by which the district will finance those services are: ______________.”

(c) Within five days after the date of publication, the proponents shall file with the executive officer of the local agency formation commission of the principal county a copy of the notice together with an affidavit made by a representative of the newspaper or newspapers in which the notice was published certifying to the fact of the publication.

(d) After the filing required by subdivision (c), the petition may be circulated for signatures.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61013

(a) A proposal to form a new district may also be made by the adoption of a resolution of application by the legislative body of any county, city, or special district that contains any of the territory proposed to be included in the district. Except for the provisions regarding the signers, the signatures, and the proponents, a resolution of application shall contain all of the matters specified for a petition in Section 61011.

(b) Before adopting a resolution of application, the legislative body shall hold a public hearing on the resolution. Notice of the hearing shall be published pursuant to Section 6061 in one or more newspapers of general circulation within the county, city, or special district. At least 20 days before the hearing, the legislative body shall give mailed notice of its hearing to the executive officer of the local agency formation commission of the principal county. The notice shall generally describe the proposed formation of the district and the territory proposed to be included in the district.

(c) The clerk of the legislative body shall file a certified copy of the resolution of application with the executive officer of the local agency formation commission of the principal county.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61014

(a) Once the proponents have filed a sufficient petition or a legislative body has filed a resolution of application, the local agency formation commission shall proceed pursuant to Part 3 (commencing with Section 56650) of Division 3 of Title 5.

(b) Notwithstanding any other provision of law, a local agency formation commission shall not approve a proposal that includes the formation of a district unless the commission determines that the proposed district will have sufficient revenues to carry out its purposes.

(c) Notwithstanding subdivision (b), a local agency formation commission may approve a proposal that includes the formation of a district where the commission has determined that the proposed district will not have sufficient revenue provided that the commission conditions its approval on the concurrent approval of special taxes or benefit assessments that will generate those sufficient revenues. In approving the proposal, the commission shall provide that, if the voters or property owners do not approve the special taxes or benefit assessments, the proposed district shall not be formed.

(d) If the local agency formation commission approves the proposal for the formation of a district, then the commission shall proceed pursuant to Part 4 (commencing with Section 57000) of Division 3 of Title 5.

(e) Notwithstanding Section 57075, the local agency formation commission shall take one of the following actions:

(1) If a majority protest exists in accordance with Section 57078, the commission shall terminate proceedings.

(2) If no majority protest exists, the commission shall do either of the following:

(A) Order the formation subject to the approval by the voters.

(B) Order the formation subject to the approval by the voters of a special tax or the approval by the property owners of a special benefit assessment, pursuant to subdivision (c).

(f) If the local agency formation commission orders the formation of a district pursuant to paragraph (2) of subdivision (e), the commission shall direct the board of supervisors to direct county officials to conduct the necessary elections on behalf of the proposed district.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61014.5

Notwithstanding Section 61014, in the case of the proposed formation of the East Garrison Community Services District, if the Local Agency Formation Commission of Monterey County finds that the affected territory contains no registered voters and no landowners that are not public agencies, the Local Agency Formation Commission of Monterey County may, as a term and condition of approving the formation, dispense with an election, complete the proceedings for the formation of the East Garrison Community Services District, and order the Board of Supervisors of the County of Monterey to designate the members of the initial board of directors pursuant to Section 61029.5.

(Added by Stats. 2005, Ch. 108, Sec. 1. Effective July 21, 2005. Operative January 1, 2006, by Sec. 5 (subd. (a)) of Ch. 108.)









PART 2 - INTERNAL ORGANIZATION

CHAPTER 1 - Initial Board of Directors

61020

The initial board of directors of a district formed on or after January 1, 2006, shall be determined pursuant to this chapter.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61021

(a) Except as provided in this chapter, the initial board of directors shall be elected.

(b) The directors may be elected by one of the following methods:

(1) At large.

(2) By divisions.

(3) From divisions.

(c) The elections and terms of office shall be determined pursuant to the Uniform District Election Law, Part 4 (commencing with Section 10500) of the Elections Code.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61022

(a) In the case of a proposed district which contains only unincorporated territory in a single county and less than 100 voters, the local agency formation commission may provide, as a term and condition of approving the formation of the district, that the county board of supervisors shall be the initial board of directors until conversion to an elected board of directors.

(b) The board of supervisors shall adopt a resolution pursuant to subdivision (b) of Section 61027, placing the question of having an elected board of directors on the ballot when any of the following occurs:

(1) When the registrar of voters certifies in writing that the number of voters in the district has reached or exceeded 500.

(2) When the registrar of voters certifies in writing that the number of voters in the district has reached or exceeded a lower number specified by the local agency formation commission as a term and condition of approving the formation of the district.

(3) Ten years after the effective date of the district’s formation.

(4) The local agency formation commission has required, as a term and condition of approving the formation of the district, placing the question of having an elected board of directors on the ballot in less than 10 years after the effective date of the district’s formation.

(c) At the election, the voters shall also elect members to the district’s board of directors. Those persons shall take office only if a majority of the voters voting upon the question of having an elected board are in favor of the question.

(d) If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)






CHAPTER 2 - Reorganizing the Board of Directors

61025

(a) If a majority of the voters voting upon the question are in favor of the question at a general district or special election, a board of directors may be elected by one of the following methods:

(1) At large.

(2) By divisions.

(3) From divisions.

(b) The board of directors may adopt a resolution placing the question on the ballot. Alternatively, upon receipt of a petition signed by at least 25 percent of the registered voters of the district, the board of directors shall adopt a resolution placing the question on the ballot.

(c) If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(d) If the majority of voters voting upon the question approves of the election of directors either by divisions or from divisions, the board of directors shall promptly adopt a resolution dividing the district into five divisions. The resolution shall assign a number to each division. Using the last decennial census as a basis, the divisions shall be as nearly equal in population as possible. In establishing the boundaries of the divisions, the board of directors may give consideration to the following factors:

(1) Topography.

(2) Geography.

(3) Cohesiveness, contiguity, integrity, and compactness of territory.

(4) Community of interests of the divisions.

(e) If the majority of voters voting upon the question approves of the election of directors either by divisions or from divisions, then at the next election, the members of the board of directors shall be so elected. Each member elected by division or from division shall be a resident of the election division by which or from which he or she is elected. At the district general election, following the approval by the voters of the election of directors either by divisions or from divisions, the board of directors shall assign vacancies on the board of directors created by the expiration of terms to the respective divisions and the vacancies shall be filled either by or from those divisions.

(f) If the majority of voters voting on the question approves of the election of directors at large, the board of directors shall promptly adopt a resolution dissolving the divisions which had existed.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61026

In the case of a board of directors elected by divisions or from divisions, the board of directors shall adjust the boundaries of the divisions before November 1 of the year following the year in which each decennial census is taken. If at any time between each decennial census, a change of organization or reorganization alters the population of the district, the board of directors shall reexamine the boundaries of its divisions. If the board of directors finds that the population of any division has varied so that the divisions no longer meet the criteria specified in subdivision (d) of Section 61025, the board of directors shall adjust the boundaries of the divisions so that the divisions shall be as nearly equal in population as possible. The board of directors shall make this change within 60 days of the effective date of the change of organization or reorganization.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61027

(a) This section applies only to a district where the board of supervisors is the district’s board of directors and more than five years have passed since the effective date of the district’s formation.

(b) Upon receipt of a petition signed by at least 10 percent of the voters of the district, the board of directors shall adopt a resolution placing the question on the ballot. Alternatively, the board of directors may adopt a resolution placing the question on the ballot. The petition or resolution shall specify whether the board of directors will be elected at large, by divisions, or from divisions.

(c) If a majority of the voters voting upon the question at a general election or special election are in favor, the district shall have an elected board of directors.

(d) At the election, the voters shall also elect members to the district’s board of directors. Those persons shall take office only if a majority of the voters voting upon the question of having an elected board of directors are in favor of the question.

(e) If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61028

(a) Before circulating any petition pursuant to Section 61025 or Section 61027, the proponents shall publish a notice of intention, which shall include a written statement not to exceed 500 words in length, setting forth the reasons for the proposal. The notice shall be published pursuant to Section 6061 in one or more newspapers of general circulation within the district. If the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each county.

(b) The notice shall be signed by at least one, but not more than three, proponents and shall be in substantially the following form:

“Notice of Intent to Circulate Petition

“Notice is hereby given of the intention to circulate a petition affecting the Board of Directors of the _________ (name of the district). The petition proposes that _______________ (description of the proposal).”

(c) Within five days after the date of publication, the proponents shall file with the secretary of the board of directors a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of publication.

(d) After the filing required by subdivision (c), the petition may be circulated for signatures.

(e)  Sections 100 and 104 of the Elections Code shall govern the signing of the petition and the format of the petition.

(f) A petition may consist of a single instrument or separate counterparts. The proponents shall file the petition, together with all counterparts, with the secretary of the board of directors. The secretary shall not accept a petition for filing unless the signatures have been secured within six months of the date on which the first signature was obtained and the proponents submitted the petition to the secretary for filing within 60 days after the last signature was obtained.

(g) Within 30 days after the date of filing a petition, the secretary of the board of directors shall cause the petition to be examined by the county elections official, in accordance with Sections 9113 to 9115, inclusive, of the Elections Code, and shall prepare a certificate of sufficiency indicating whether the petition is signed by the requisite number of signers.

(h) If the certificate of the secretary shows the petition to be insufficient, the secretary shall immediately give notice, by certified mail, of the insufficiency to the proponents. That mailed notice shall state in what amount the petition is insufficient. Within 15 days after the date of the notice of insufficiency, the proponents may file with the secretary a supplemental petition bearing additional signatures.

(i) Within 10 days after the date of filing a supplemental petition, the secretary shall cause the supplemental petition to be examined by the county elections official.

(j) The secretary shall sign and date a certificate of sufficiency. That certificate shall also state the minimum signature requirements for a sufficient petition and show the results of the secretary’s examination. The secretary shall mail a copy of the certificate of sufficiency to the proponents.

(k) Once the proponents have filed a sufficient petition, the board of directors shall take the actions required pursuant to Section 61025 or Section 61027.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61029

(a) Notwithstanding any other provision of this chapter, the Board of Supervisors of San Joaquin County shall be the Board of Directors of the Mountain House Community Services District, until conversion to a directly elected board of directors.

(b) When the registrar of voters certifies in writing that the number of voters in the district has reached or exceeded 1,000, the Board of Supervisors of San Joaquin County shall adopt a resolution placing the question of having an elected board of directors on the ballot. The resolution shall specify whether the board of directors will be elected at large, by divisions, or from divisions.

(c) If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(d) If a majority of voters voting upon the question approves of electing the board of directors, the members of the board of directors shall be elected at the next general district election.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61029.5

(a) Notwithstanding any other provision of this division, the Board of Directors of the East Garrison Community Services District shall be the Board of Supervisors of the County of Monterey, until conversion to a directly elected board of directors.

(b) The Board of Supervisors of the County of Monterey shall adopt a resolution, placing the question of having an elected board of directors on the ballot when any of the following occurs:

(1) When the registrar of voters certifies in writing that the number of voters in the East Garrison Community Services District has reached or exceeded 500.

(2) When the registrar of voters certifies in writing that the number of voters in the East Garrison Community Services District has reached or exceeded a lower number specified by the Local Agency Formation Commission of Monterey County as a term and condition of approving the formation of the East Garrison Community Services District.

(3) Ten years after the effective date of the East Garrison Community Services District’s formation.

(4) The Local Agency Formation Commission of Monterey County has required, as a term and condition of approving the formation of the East Garrison Community Services District, placing the question of having an elected board of directors on the ballot in less than 10 years after the effective date of the East Garrison Community Services District’s formation.

(c) At the election, the voters shall also elect members to the East Garrison Community Services District’s Board of Directors. Those persons shall take office only if a majority of the voters voting upon the question of having an elected board are in favor of the question.

(d) If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of the election and ballot shall contain a statement of the question.

(Added by Stats. 2005, Ch. 108, Sec. 2. Effective July 21, 2005. Operative January 1, 2006, by Sec. 5 (subd. (a)) of Ch. 108.)



61030

(a) Notwithstanding any other provision of this part, the local agency formation commission, in approving either a consolidation or reorganization of two or more special districts into a single community services district, may, pursuant to subdivisions (k) and (n) of Section 56886, temporarily increase the number of members to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the boards of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated or reorganized district whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number of members equals five.

(c) In addition to the powers granted under Section 1780, in the event of a vacancy on the board of directors of the consolidated or reorganized district at which time the total number of members of the board of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) This section applies only to a consolidation or reorganization in which each subject agency was an independent special district prior to the initiation of the consolidation or reorganization.

(e) As used in this section, “consolidation” means a consolidation as defined by Section 56030, “special district” means a special district as defined by Section 56036, “independent special district” means an independent special district as defined by Section 56044, and “reorganization” means a reorganization as defined by Section 56073.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)






CHAPTER 3 - Board of Directors

61040

(a) Except as provided in Section 61040.1, a legislative body of five members known as the board of directors shall govern each district. The board of directors shall establish policies for the operation of the district. The board of directors shall provide for the implementation of those policies which is the responsibility of the district’s general manager.

(b) No person shall be a candidate for the board of directors unless he or she is a voter of the district or the proposed district. No person shall be a candidate for the board of directors that is elected by divisions or from divisions unless he or she is a voter of that division or proposed division.

(c) All members of the board of directors shall exercise their independent judgment on behalf of the interests of the entire district, including the residents, property owners, and the public as a whole in furthering the purposes and intent of this division. Where the members of the board of directors have been elected by divisions or from divisions, they shall represent the interests of the entire district and not solely the interests of the residents and property owners in their divisions.

(d) Service on a municipal advisory council established pursuant to Section 31010 or service on an area planning commission established pursuant to Section 65101 shall not be considered an incompatible office with service as a member of a board of directors.

(e) A member of the board of directors shall not be the general manager, the district treasurer, or any other compensated employee of the district, except for volunteer firefighters as provided by Section 53227.

(f) This section shall be repealed on January 1, 2035.

(Amended by Stats. 2014, Ch. 505, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2035, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 505.)



61040-1

(a) A legislative body of five members known as the board of directors shall govern each district. The board of directors shall establish policies for the operation of the district. The board of directors shall provide for the implementation of those policies which is the responsibility of the district’s general manager.

(b) No person shall be a candidate for the board of directors unless he or she is a voter of the district or the proposed district. No person shall be a candidate for the board of directors that is elected by divisions or from divisions unless he or she is a voter of that division or proposed division.

(c) All members of the board of directors shall exercise their independent judgment on behalf of the interests of the entire district, including the residents, property owners, and the public as a whole in furthering the purposes and intent of this division. Where the members of the board of directors have been elected by divisions or from divisions, they shall represent the interests of the entire district and not solely the interests of the residents and property owners in their divisions.

(d) Service on a municipal advisory council established pursuant to Section 31010 or service on an area planning commission established pursuant to Section 65101 shall not be considered an incompatible office with service as a member of a board of directors.

(e) A member of the board of directors shall not be the general manager, the district treasurer, or any other compensated employee of the district, except for volunteer firefighters as provided by Section 53227.

(f) This section shall become operative on January 1, 2035.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 505, Sec. 2. Effective January 1, 2015. Section operative January 1, 2035, by its own provisions.)



61040.1

(a) The board of directors of the Santa Rita Hills Community Services District may consist of three members.

(b) (1) Prior to reducing the board of directors to three members pursuant to subdivision (a), the board of directors, after receiving a petition signed by a majority of voters requesting a reduction in the number of board members, shall adopt, by a recorded majority vote of the entire board of directors, a resolution proposing to reduce the number of directors to three members.

(2) The district shall hold a public hearing regarding the proposal to reduce the number of directors.

(3) Notice of the public hearing shall be given by placing a display advertisement of at least one-eighth page in a newspaper of general circulation for three weeks, pursuant to Section 6063, and by United States first-class mail to each landowner voter in the district, postage prepaid, and notice shall be deemed given when deposited in the mail. The envelope or cover of the mailing shall include the name of the local agency and the return address of the sender and the mailed notice shall be in at least 10-point type.

(4) The public hearing shall be held at least 45 days after mailing the notice pursuant to paragraph (3).

(5) At the hearing the board shall receive and consider any written or oral comments regarding the proposed reduction in the number of directors. After receiving and considering the comments, the board, by a recorded majority vote of the entire board of directors shall do one of the following:

(A) Disapprove the proposal.

(B) Adopt a resolution that orders the reduction in the number of members of the board to three members.

(c) A reduction in the number of directors pursuant to this section shall not affect the term of office of any director. A director currently holding office as of the effective date of the reduction in the number of members of the board of directors shall continue to be the director until the office becomes vacant by means of term expiration or otherwise.

(d) This section shall be repealed on January 1, 2035.

(Added by Stats. 2014, Ch. 505, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2035, by its own provisions.)



61040.2

(a) If the number of members of the board of directors of the Santa Rita Hills Community Services district is reduced pursuant to Section 61040.1, the board may increase the board to five members.

(b) (1) Prior to increasing the board of directors to five members pursuant to Section 61040.1, the board of directors shall adopt, by a recorded majority vote of the entire board of directors, a resolution proposing to increase the number of directors to five members.

(2) The district shall hold a public hearing regarding the proposal to increase the number of directors.

(3) Notice of the public hearing shall be given by placing a display advertisement of at least one-eighth page in a newspaper of general circulation for three weeks, pursuant to Section 6063, and by United States first-class mail to each landowner voter in the district, postage prepaid, and notice shall be deemed given when deposited in the mail. The envelope or cover of the mailing shall include the name of the local agency and the return address of the sender and the mailed notice shall be in at least 10-point type.

(4) The public hearing shall be held at least 45 days after mailing the notice pursuant to paragraph (3).

(5) At the hearing the board shall receive and consider any written or oral comments regarding the proposed increase in the number of directors. After receiving and considering the comments, the board, by a recorded majority vote of the entire board of directors shall do one of the following:

(A) Disapprove the proposal.

(B) Adopt a resolution that orders the increase in the number of members of the board to five members.

(c) If the board adopts a resolution to increase the number of directors pursuant to this section, it shall not subsequently reduce the number of directors pursuant to Section 61040.1.

(d) This section shall be repealed on January 1, 2025.

(Added by Stats. 2014, Ch. 505, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2025, by its own provisions.)



61042

(a) The term of office of each member of a board of directors is four years or until his or her successor qualifies and takes office. Directors shall take office at noon on the first Friday in December following their election.

(b) For districts formed before January 1, 2006, where the members of the board of directors are not serving staggered terms, at the first meeting after January 1, 2006, the members shall classify themselves by lot into two classes. One class shall have three members and the other class shall have two members. For the class that has three members, the terms of the offices that begin after the next general district election shall be four years. For the class that has two members, the initial terms of the offices that begin after the next general district election shall be two years. Thereafter, the terms of all members shall be four years.

(c) Any vacancy in the office of a member elected to a board of directors shall be filled pursuant to Section 1780.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61043

(a) Within 45 days after the effective date of the formation of a district, the board of directors shall meet and elect its officers. Thereafter, within 45 days after each general district or unopposed election, the board of directors shall meet and elect the officers of the board of directors. A board of directors may elect the officers of the board of directors annually.

(b) The officers of a board of directors are a president and a vice president. The president shall preside over meetings of the board of directors and the vice president shall serve in the president’s absence or inability to serve.

(c) A board of directors may create additional offices and elect members to those offices, provided that no member of a board of directors shall hold more than one office.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61044

A board of directors shall hold a regular meeting at least once every three months. Meetings of the board of directors are subject to the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61045

(a) A majority of the total membership of the board of directors shall constitute a quorum for the transaction of business.

(b) The board of directors shall act only by ordinance, resolution, or motion.

(c) Except as otherwise specifically provided by law, a majority vote of the total membership of the board of directors is required for the board of directors to take action.

(d) The minutes of the board of directors shall record the aye and no votes taken by the members of the board of directors for the passage of all ordinances, resolutions, or motions.

(e) The board of directors shall keep a record of all its actions, including financial transactions.

(f) The board of directors shall adopt rules or bylaws for its proceedings.

(g) The board of directors shall adopt policies for the operation of the district, including, but not limited to, administrative policies, fiscal policies, personnel policies, and the purchasing policies required by this division.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61046

(a) Ordinances may be passed by the voters by initiative pursuant to Article 1 (commencing with Section 9300) of Chapter 4 of Division 9 of the Elections Code.

(b) Legislative acts may be disapproved by the voters by referendum pursuant to Article 2 (commencing with Section 9340) of Chapter 4 of Division 9 of the Elections Code.

(c) Members of the board of directors may be recalled by the voters pursuant to Chapter 1 (commencing with Section 11000) of Division 11 of the Elections Code.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61047

(a) The board of directors may provide, by ordinance or resolution, that each of its members may receive compensation in an amount not to exceed one hundred dollars ($100) for each day of service. A member of the board of directors shall not receive compensation for more than six days of service in a month.

(b) The board of directors, by ordinance adopted pursuant to Chapter 2 (commencing with Section 20200) of Division 10 of the Water Code, may increase the amount of compensation that may be received by members of the board of directors.

(c) The board of directors may provide, by ordinance or resolution, that its members may receive their actual and necessary traveling and incidental expenses incurred while on official business. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3.

(d) A member of the board of directors may waive any or all of the payments permitted by this section.

(e) For the purposes of this section, a “day of service” means any of the following:

(1) A meeting conducted pursuant to the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5.

(2) Representation of the district at a public event, provided that the board of directors has previously approved the member’s representation at a board of directors’ meeting and that the member delivers a written report to the board of directors regarding the member’s representation at the next board of directors’ meeting following the public event.

(3) Representation of the district at a public meeting or a public hearing conducted by another public agency, provided that the board of directors has previously approved the member’s representation at a board of directors’ meeting and that the member delivers a written report to the board of directors regarding the member’s representation at the next board of directors’ meeting following the public meeting or public hearing.

(4) Representation of the district at a meeting of a public benefit nonprofit corporation on whose board the district has membership, provided that the board of directors has previously approved the member’s representation at a board of directors’ meeting and the member delivers a written report to the board of directors regarding the member’s representation at the next board of directors’ meeting following the corporation’s meeting.

(5) Participation in a training program on a topic that is directly related to the district, provided that the board of directors has previously approved the member’s participation at a board of directors’ meeting, and that the member delivers a written report to the board of directors regarding the member’s participation at the next board of directors’ meeting following the training program.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61048

A board of directors may appoint one or more advisory committees to advise the board of directors about the district’s finances, policies, programs, or operations.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)






CHAPTER 4 - District Officers

61050

(a) The board of directors shall appoint a general manager.

(b) The county treasurer of the principal county shall serve as the treasurer of the district. If the board of directors designates an alternative depositary pursuant to Section 61053, the board of directors shall appoint a district treasurer who shall serve in place of the county treasurer.

(c) The board of directors may appoint the same person to be the general manager and the district treasurer.

(d) The general manager and the district treasurer, if any, shall serve at the pleasure of the board of directors.

(e) The board of directors shall set the compensation, if any, for the general manager and the district treasurer, if any.

(f) The board of directors may require the general manager to be bonded. The board of directors shall require the district treasurer, if any, to be bonded. The district shall pay the cost of the bonds.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61051

The general manager shall be responsible for all of the following:

(a) The implementation of the policies established by the board of directors for the operation of the district.

(b) The appointment, supervision, discipline, and dismissal of the district’s employees, consistent with the employee relations system established by the board of directors.

(c) The supervision of the district’s facilities and services.

(d) The supervision of the district’s finances.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61052

(a) Except as provided by Section 61053, the county treasurer of the principal county shall be treasurer of the district and shall be the depositary and have the custody of all of the district’s money.

(b) All claims against a district shall be audited, allowed, and paid by the board of directors by warrants drawn on the county treasurer.

(c) As an alternative to subdivision (b), the board of directors may instruct the county treasurer to audit, allow, and draw his or her warrant on the county treasury for all legal claims presented to him or her and authorized by the board of directors.

(d) The county treasurer shall pay the warrants in the order in which they are presented.

(e) If a warrant is presented for payment and the county treasurer cannot pay it for want of funds in the account on which it is drawn, the treasurer shall endorse the warrant, “NOT PAID BECAUSE OF INSUFFICIENT FUNDS” and sign his or her name and the date and time the warrant was presented. From that time until it is paid, the warrant bears interest at the maximum rate permitted pursuant to Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61053

(a) Notwithstanding Section 61052, a district may establish an alternative depositary pursuant to this section.

(b) The board of directors shall appoint a district treasurer who shall serve in the place of the county treasurer.

(c) The board of directors shall adopt a resolution that does each of the following:

(1) State its intention to withdraw its money from the county treasury.

(2) Fix the amount of the bond for the district treasurer and other district employees who will be responsible for handling the district’s finances. The district shall pay the cost of the bonds.

(3) Adopt a system of accounting and auditing that shall completely and at all times show the district’s financial condition. The system of accounting and auditing shall adhere to generally accepted accounting principles.

(4) Adopt a procedure for drawing and signing checks, provided that the procedure adheres to generally accepted accounting principles. The procedure shall provide that bond principal and salaries shall be paid when due. The procedure may provide that checks to pay claims and demands need not be approved by the board of directors before payment if the district treasurer determines that the claims and demands conform to the district’s approved budget.

(5) Designate a bank, a savings and loan association, or a credit union as the depositary of the district’s money. A bank, savings and loan association, or credit union may act as a depositary, paying agent, or fiscal agency for the holding or handling of the district’s money, notwithstanding the fact that a member of the board of directors, whose funds are on deposit in that bank or savings and loan association is an officer, employee, or stockholder of that bank or savings and loan association, or of a holding company that owns any of the stock of that bank or savings and loan association.

(d) The board of directors and the board of supervisors of the principal county shall determine a mutually acceptable date for the withdrawal of the district’s money from the county treasury, not to exceed 15 months from the date on which the board of directors adopts its resolution.

(e) In implementing this section, the district shall comply with Article 1 (commencing with Section 53600) and Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5. Nothing in this section shall preclude the district treasurer from depositing the district’s money in the county treasury of the principal county or the State Treasury pursuant to Article 11 (commencing with Section 16429.1) of Chapter 2 of Part 2 of Division 4 of Title 2.

(f) The district treasurer shall make quarterly or more frequent written reports to the board of directors, as the board of directors shall determine, regarding the receipts and disbursements and balances in the accounts controlled by the district treasurer. The district treasurer shall sign the reports and file them with the general manager.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)






CHAPTER 5 - General Powers

61060

A district shall have and may exercise all rights and powers, expressed and implied, necessary to carry out the purposes and intent of this division, including, but not limited to, the following powers:

(a) To adopt ordinances following the procedures of Article 7 (commencing with Section 25120) of Chapter 1 of Part 2 of Division 2 of Title 3.

(b) To adopt, by ordinance, and enforce rules and regulations for the administration, operation, and use and maintenance of the facilities and services listed in Part 3 (commencing with Section 61100).

(c) To sue and be sued in its own name.

(d) To acquire any real or personal property within or outside the district, by contract or otherwise, to hold, manage, occupy, dispose of, convey, and encumber the property, and to create a leasehold interest in the property for the benefit of the district.

(e) To acquire by eminent domain any real or personal property within or outside the district. If a district acquires real or personal property of a public utility by eminent domain, the district shall also pay for the cost of the removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables, or poles that must be moved to a new location.

(f) To appoint employees, to define their qualifications and duties, and to provide a schedule of compensation for performance of their duties.

(g) To engage counsel and other professional services.

(h) To enter into and perform all contracts, including, but not limited to, contracts pursuant to Article 43 (commencing with Section 20680) of Chapter 1 of Part 3 of the Public Contract Code.

(i) To adopt a seal and alter it.

(j) To enter joint powers agreements pursuant to the Joint Exercise of Powers Act, Chapter 5 (commencing with Section 6500) of Division 7 of Title 1.

(k) To provide insurance pursuant to Part 6 (commencing with Section 989) of Division 3.6 of Title 1.

(l) To provide training that will assist the members of the board of directors in the governance of the district.

(m) To construct any works along, under, or across any street, road, or highway, subject to the consent of the governing body in charge, and along, under, or across any other property devoted to a public use.

(n) To take any and all actions necessary for, or incidental to, the powers expressed or implied by this division.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61061

(a) A district shall have perpetual succession.

(b)  A board of directors may, by resolution, change the name of the district. The resolution shall comply with the requirements of Chapter 23 (commencing with Section 7530) of Division 7 of Title 1. Notwithstanding Section 7530, any district formed on and after January 1, 2006, and any district that changes its name on or after January 1, 2006, shall have the words “community services district” within its name. Within 10 days of its adoption, the board of directors shall file a copy of its resolution with the Secretary of State, the State Board of Equalization, the county clerk, the county auditor, the board of supervisors, and the local agency formation commission of each county in which the district is located.

(c) A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1.

(Amended by Stats. 2009, Ch. 332, Sec. 70.5. Effective January 1, 2010.)



61062

(a) When acquiring, improving, or using any real property, a district shall comply with Article 5 (commencing with Section 53090) of Chapter 1 of Part 1 of Division 2 of Title 5, and Article 7 (commencing with Section 65400) of Chapter 1 of Division 1 of Title 7.

(b) When disposing of surplus land, a district shall comply with Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5.

(Amended by Stats. 2007, Ch. 343, Sec. 10. Effective January 1, 2008.)



61063

(a) Each district shall adopt policies and procedures, including bidding regulations, governing the purchasing of supplies and equipment not governed by Article 43 (commencing with Section 20680) of Chapter 1 of Part 3 of the Public Contract Code. Each district shall adopt these policies and procedures by rule or regulation pursuant to Article 7 (commencing with Section 54201) of Chapter 5 of Division 2 of Title 5.

(b) A district may request the State Department of General Services to make purchases of materials, equipment, or supplies on its behalf pursuant to Section 10298 of the Public Contract Code.

(c) A district may request the purchasing agent of the principal county to make purchases of materials, equipment, or supplies on its behalf pursuant to Article 7 (commencing with Section 25500) of Chapter 5 of Division 2 of Title 3.

(d) A district may request the purchasing agent of the principal county to contract with persons to provide projects, services, and programs authorized by this division pursuant to Article 7 (commencing with Section 25500) of Chapter 5 of Division 2 of Title 3.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61064

(a) Violation of any rule, regulation, or ordinance adopted by a board of directors is a misdemeanor punishable pursuant to Section 19 of the Penal Code.

(b) Any citation issued by a district for violation of a rule, regulation, or ordinance adopted by a board of directors may be processed as an infraction pursuant to subdivision (d) of Section 17 of the Penal Code.

(c) To protect property and to preserve the peace at facilities owned or managed by a district, a board of directors may confer on designated uniformed district employees the power to issue citations for misdemeanor and infraction violations of state law, city or county ordinances, or district rules, regulations, or ordinances when the violation is committed within a facility and in the presence of the employee issuing the citation. District employees shall issue citations pursuant to Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61065

(a) The Meyers-Milias-Brown Act, Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 applies to all districts.

(b) A board of directors may establish an employee relations system that may include, but is not limited to, a civil service system or a merit system.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61066

A board of directors may require any employee or officer to be bonded. The district shall pay the cost of the bonds.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61067

A board of directors may provide for any program for the benefit of its employees and members of the board of directors pursuant to Chapter 2 (commencing with Section 53200) of Part 1 of Division 2 of Title 5.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61068

A board of directors may authorize its members and the employees of the district to attend professional or vocational meetings and conferences. A board of directors may reimburse its members and the employees of the district for their documented, actual, and necessary traveling and incidental expenses while on official business. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3.

(Amended by Stats. 2006, Ch. 643, Sec. 15. Effective January 1, 2007.)



61069

(a) A district may request an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. The warrant shall state the location which it covers and shall state its purposes. A warrant may authorize district employees to enter property only to do one or more of the following:

(1) Inspect to determine the presence of public nuisances that the district has the authority to abate.

(2) Abate public nuisances, either directly or by giving notice to the property owner to abate the public nuisance.

(3) Determine if a notice to abate a public nuisance has been complied with.

(b) Where there is no reasonable expectation of privacy and subject to the limitations of the United States Constitution and the California Constitution, employees of a district may enter any property within the district for any of the following purposes:

(1) Inspect the property to determine the presence of public nuisances that the district has the authority to abate.

(2) Abate public nuisances, either directly or by giving notice to the property owner to abate the public nuisance.

(3) Determine if a notice to abate a public nuisance has been complied with.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61070

A district may contract with any local agency, state department or agency, federal department or agency, or any tribal government for the provision by or to the district of any facilities, services, or programs authorized by this division, within or without the district, subject to compliance with Section 56133.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)









PART 3 - PURPOSES, SERVICES, AND FACILITIES

CHAPTER 1 - Authorized Services and Facilities

61100

Within its boundaries, a district may do any of the following:

(a) Supply water for any beneficial uses, in the same manner as a municipal water district, formed pursuant to the Municipal Water District Law of 1911, Division 20 (commencing with Section 71000) of the Water Code. In the case of any conflict between that division and this division, the provisions of this division shall prevail.

(b) Collect, treat, or dispose of sewage, wastewater, recycled water, and storm water, in the same manner as a sanitary district, formed pursuant to the Sanitary District Act of 1923, Division 6 (commencing with Section 6400) of the Health and Safety Code. In the case of any conflict between that division and this division, the provisions of this division shall prevail.

(c) Collect, transfer, and dispose of solid waste, and provide solid waste handling services, including, but not limited to, source reduction, recycling, and composting activities, pursuant to Division 30 (commencing with Section 40000), and consistent with Section 41821.2 of the Public Resources Code.

(d) Provide fire protection services, rescue services, hazardous material emergency response services, and ambulance services in the same manner as a fire protection district, formed pursuant to the Fire Protection District Law, Part 2.7 (commencing with Section 13800) of Division 12 of the Health and Safety Code.

(e) Acquire, construct, improve, maintain, and operate recreation facilities, including, but not limited to, parks and open space, in the same manner as a recreation and park district formed pursuant to the Recreation and Park District Law, Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code.

(f) Organize, promote, conduct, and advertise programs of community recreation, in the same manner as a recreation and park district formed pursuant to the Recreation and Park District Law, Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code.

(g) Acquire, construct, improve, maintain, and operate street lighting and landscaping on public property, public rights-of-way, and public easements.

(h) Provide for the surveillance, prevention, abatement, and control of vectors and vectorborne diseases in the same manner as a mosquito abatement and vector control district formed pursuant to the Mosquito Abatement and Vector Control District Law, Chapter 1 (commencing with Section 2000) of Division 3 of the Health and Safety Code.

(i) Provide police protection and law enforcement services by establishing and operating a police department that employs peace officers pursuant to Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(j) Provide security services, including, but not limited to, burglar and fire alarm services, to protect lives and property.

(k) Provide library services, in the same manner as a library district formed pursuant to either Chapter 8 (commencing with Section 19400) or Chapter 9 (commencing with Section 19600) of Part 11 of the Education Code.

(l) Acquire, construct, improve, and maintain streets, roads, rights-of-way, bridges, culverts, drains, curbs, gutters, sidewalks, and any incidental works. A district shall not acquire, construct, improve, or maintain any work owned by another public agency unless that other public agency gives its written consent.

(m) Convert existing overhead electric and communications facilities, with the consent of the public agency or public utility that owns the facilities, to underground locations pursuant to Chapter 28 (commencing with Section 5896.1) of Part 3 of Division 7 of the Streets and Highways Code.

(n) Provide emergency medical services pursuant to the Emergency Medical Services System and the Prehospital Emergency Medical Care Personnel Act, Division 2.5 (commencing with Section 1797) of the Health and Safety Code.

(o) Provide and maintain public airports and landing places for aerial traffic, in the same manner as an airport district formed pursuant to the California Airport District Act, Part 2 (commencing with Section 22001) of Division 9 of the Public Utilities Code.

(p) Provide transportation services.

(q) Abate graffiti.

(r) Plan, design, construct, improve, maintain, and operate flood protection facilities. A district shall not plan, design, construct, improve, maintain, or operate flood protection facilities within the boundaries of another special district that provides those facilities unless the other special district gives its written consent. A district shall not plan, design, construct, improve, maintain, or operate flood protection facilities in unincorporated territory unless the board of supervisors gives its written consent. A district shall not plan, design, construct, improve, maintain, or operate flood protection facilities within a city unless the city council gives its written consent.

(s) Acquire, construct, improve, maintain, and operate community facilities, including, but not limited to, community centers, libraries, theaters, museums, cultural facilities, and child care facilities.

(t) Abate weeds and rubbish pursuant to Part 5 (commencing Section 14875) of the Health and Safety Code. For that purpose, the board of directors shall be deemed to be a “board of supervisors” and district employees shall be deemed to be the “persons” designated by Section 14890 of the Health and Safety Code.

(u) Acquire, construct, improve, maintain, and operate hydroelectric power generating facilities and transmission lines, consistent with the district’s water supply and wastewater operations. The power generated shall be used for district purposes, or sold to a public utility or another public agency that generates, uses, or sells electrical power. A district shall not acquire hydroelectric power generating facilities unless the facilities’ owner agrees.

(v) Acquire, construct, improve, maintain, and operate television translator facilities.

(w) Remove snow from public streets, roads, easements, and rights-of-way. A district may remove snow from public streets, roads, easements, and rights-of-way owned by another public agency, only with the written consent of that other public agency.

(x) Provide animal control services pursuant to Section 30501 of the Food and Agricultural Code. Whenever the term “board of supervisors,” “county,” “county clerk,” or “animal control officer” is used in Division 14 (commencing with Section 30501) of the Food and Agricultural Code, those terms shall also be deemed to include the board of directors of a district, a district, the general manager of the district, or the animal control officer of a district, respectively. A district shall not provide animal control services in unincorporated territory unless the county board of supervisors gives its written consent. A district shall not provide animal control services within a city unless the city council gives its written consent.

(y) Control, abate, and eradicate pests, in the same manner as a pest abatement district, formed pursuant to Chapter 8 (commencing with Section 2800) of Division 3 of the Health and Safety Code. A district’s program to control, abate, or eradicate local pine bark beetle infestations shall be consistent with any required plan or program approved by the Department of Forestry and Fire Protection.

(z) Construct, maintain, and operate mailboxes on a district’s property or rights-of-way.

(aa) Provide mail delivery service under contract to the United States Postal Service.

(ab) Own, operate, improve, and maintain cemeteries and provide interment services, in the same manner as a public cemetery district, formed pursuant to the Public Cemetery District Law, Part 4 (commencing with Section 9000) of Division 8 of the Health and Safety Code.

(ac) Finance the operations of area planning commissions formed pursuant to Section 65101.

(ad) Finance the operations of municipal advisory councils formed pursuant to Section 31010.

(ae) Acquire, own, improve, maintain, and operate land within or without the district for habitat mitigation or other environmental protection purposes to mitigate the effects of projects undertaken by the district.

(af) If a private person or entity is unable or unwilling to deploy broadband service, construct, own, improve, maintain, and operate broadband facilities and to provide broadband services. For purposes of this section, broadband has the same meaning as in subdivision (a) of Section 5830 of the Public Utilities Code. The district shall first make a reasonable effort to identify a private person or entity willing to deploy service. The authority granted by this subdivision shall expire when a private person or entity is ready, willing, and able to acquire, construct, improve, maintain, and operate broadband facilities and to provide broadband services, and to sell those services at a comparable cost and quality of service as provided by the district. At that time, the district shall do one of the following:

(1) Diligently transfer its title, ownership, maintenance, control, and operation of those broadband facilities and services at a fair market value to that private person or entity.

(2) Lease the operation of those broadband facilities at a fair market value to that private person or entity.

(Amended by Stats. 2008, Ch. 70, Sec. 1. Effective January 1, 2009.)



61101

A district may provide the facilities and services authorized by Section 61100 outside its boundaries, subject to Section 56133.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61102

A district may provide electricity within its boundaries if the local agency formation commission designated the district as the successor to another special district that was extinguished as the result of any change of organization or reorganization, and that other special district had provided electricity pursuant to the principal act under which that other special district had operated.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61103

(a) A district that acquires, constructs, improves, and maintains streets, roads, rights-of-way, bridges, culverts, drains, curbs, gutters, sidewalks, and any incidental works pursuant to subdivision (l) of Section 61100 shall have the powers, duties, and authority of a county for those works, including, but not limited to, the following:

(1) Chapter 2 (commencing with Section 940), Chapter 5.5 (commencing with Section 1450), and Chapter 6 (commencing with Section 1480) of Division 2 of the Streets and Highways Code.

(2) Part 3 (commencing with Section 8300) of the Streets and Highways Code.

(3) Division 11 (commencing with Section 21000) of the Vehicle Code.

(4) Article 4 (commencing with Section 35700) of Chapter 5 of Division 15 of the Vehicle Code.

(b) A district shall not exercise those powers, duties, and authority for any of those works if it is owned by another public agency unless that other public agency gives its written consent.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61104

(a) A district that acquires, constructs, improves, and maintains streets, roads, rights-of-way, bridges, culverts, drains, curbs, gutters, sidewalks, and any incidental work pursuant to subdivision (l) of Section 61100 may grant franchises pursuant to any of the following:

(1) Section 53066.

(2) Chapter 6 (commencing with Section 49500) of Part 8 of Division 30 of the Public Resources Code.

(3)  Division 3 (commencing with Section 6001) of the Public Utilities Code.

(b) A district shall not grant a franchise over any work owned by another public agency unless that other public agency gives its consent.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61105

(a) The Legislature finds and declares that the unique circumstances that exist in certain communities justify the enactment of special statutes for specific districts. In enacting this section, the Legislature intends to provide specific districts with special statutory powers to provide special services and facilities that are not available to other districts.

(b) (1) The Los Osos Community Services District may borrow money from public or private lenders and lend those funds to property owners within the district to pay for the costs of decommissioning septic systems and constructing lateral connections on private property to facilitate the connection of those properties to the district’s wastewater treatment system. The district shall lend money for this purpose at rates not to exceed its cost of borrowing and the district’s cost of making the loans. The district may require that the borrower pay the district’s reasonable attorney’s fees and administrative costs in the event that the district is required to take legal action to enforce the provisions of the contract or note securing the loan. The district may elect to have the debt payments or any delinquency collected on the tax roll pursuant to Section 61116. To secure the loan as a lien on real property, the district shall follow the procedures for the creation of special tax liens in Section 53328.3 of this code and Section 3114.5 of the Streets and Highways Code.

(2) (A) (i) Except as otherwise provided in this paragraph, on and after January 1, 2007, the Los Osos Community Services District shall not undertake any efforts to design, construct, and operate a community wastewater collection and treatment system within, or for the benefit of, the district. The district shall resume those powers on the date specified in any resolution adopted pursuant to subdivision (l) of Section 25825.5.

(ii) Upon resuming the powers pursuant to subdivision (i), the Los Osos Community Services District may continue the program to offset assessments or charges for very low or low-income households with funding sources, including, but not limited to, grants, adopted pursuant to subdivision (g) of Section 25825.5. If the county has not implemented that program, the Los Osos Community Services District may adopt a program that complies with subdivision (g) of Section 25825.5 to offset assessments or charges for very low or low-income households. The Los Osos Community Services District shall not include in an assessment or charge an amount to cover the costs to the county in carrying out the offset program.

(B) Nothing in this paragraph shall affect the district’s power to do any of the following:

(i) Operate wastewater collection and treatment facilities within the district that the district was operating on January 1, 2006.

(ii) Provide facilities and services in the territory that is within the district, but outside the prohibition zone.

(iii) Provide facilities and services, other than wastewater collection and treatment, within the prohibition zone.

(C) Promptly upon the adoption of a resolution by the Board of Supervisors of the County of San Luis Obispo requesting this action pursuant to subdivision (i) of Section 25825.5, the district shall convey to the County of San Luis Obispo all retained rights-of-way, licenses, other interests in real property, funds, and other personal property previously acquired by the district in connection with construction projects for which the district awarded contracts in 2005.

(c) The Heritage Ranch Community Services District may acquire, construct, improve, maintain, and operate petroleum storage tanks and related facilities for its own use, and sell those petroleum products to the district’s property owners, residents, and visitors. The authority granted by this subdivision shall expire when a private person or entity is ready, willing, and able to acquire, construct, improve, maintain, and operate petroleum storage tanks and related facilities, and sell those petroleum products to the district and its property owners, residents, and visitors. At that time, the district shall either (1) diligently transfer its title, ownership, maintenance, control, and operation of those petroleum tanks and related facilities at a fair market value to that private person or entity, or (2) lease the operation of those petroleum tanks and related facilities at a fair market value to that private person or entity.

(d) The Wallace Community Services District may acquire, own, maintain, control, or operate the underground gas distribution pipeline system located and to be located within Wallace Lake Estates for the purpose of allowing a privately owned provider of liquefied petroleum gas to use the underground gas distribution system pursuant to a mutual agreement between the private provider and the district or the district’s predecessor in interest. The district shall require and receive payment from the private provider for the use of that system. The authority granted by this subdivision shall expire when the Pacific Gas and Electric Company is ready, willing, and able to provide natural gas service to the residents of Wallace Lake Estates. At that time, the district shall diligently transfer its title, ownership, maintenance, control, and operation of the system to the Pacific Gas and Electric Company.

(e) The Cameron Park Community Services District, the El Dorado Hills Community Services District, the Golden Hills Community Services District, the Mountain House Community Services District, the Rancho Murieta Community Services District, the Salton Community Services District, the Stallion Springs Community Services District, and the Tenaja Meadows Community Services District, which enforced covenants, conditions, and restrictions prior to January 1, 2006, pursuant to former Section 61601.7 and former Section 61601.10, may continue to exercise the powers set forth in former Section 61601.7 and former Section 61601.10.

(f) (1) The Bel Marin Keys Community Services District may enforce all or part of the covenants, conditions, and restrictions for a tract, and assume the duties of the architectural control committee, to the extent that a tract’s covenants, conditions, and restrictions authorize an architectural control committee. Before the district can enforce covenants, conditions, and restrictions, and assume the duties of an architectural control committee, for a tract, the board of directors shall:

(A) Receive a written request from the board of directors of the tract’s property owners’ association or homeowners’ association, with a petition signed by not less than a majority of the property owners of the parcels within the tracts covered by those associations, requesting the district to enforce the covenants, conditions, and restrictions for that tract and assume the duties of the architectural control committee for that tract, if an architectural control committee is called for in the covenants, conditions, and restrictions.

(B) Conduct a public hearing on the question, after giving mailed notice to each affected property owner of the date, time, and location of the meeting.

(C) Submit an application to the local agency formation commission pursuant to Section 56824.10, specifying the exact nature and scope of the intended services to be provided by the district.

(D) Receive the approval of the local agency formation commission, pursuant to Article 1.5 (commencing with Section 56824.10) of Chapter 5 of Part 3 of Division 3 of Title 5, which may include completion terms deemed appropriate by the commission, to enforce covenants, conditions, and restrictions for a tract, and to assume the duties of the architectural control committee for that tract.

(E) Adopt an ordinance assuming the power to enforce covenants, conditions, and restrictions for a tract, and to assume the duties of the architectural control committee for that tract, provided that the ordinance requires:

(i) The property owners within the tract to finance the enforcement of the covenants, conditions, and restrictions, and the duties of the architectural control committee.

(ii) The tract’s property owners’ association or homeowners’ association to indemnify the district for the costs of any litigation, settlements, injuries, damages, or judgments arising from enforcement of the covenants, conditions, and restrictions, and the district’s duties as the architectural control committee.

(2) The Bel Marin Keys Community Services District may, by ordinance, divest itself of the power undertaken under this subdivision.

(g) The Bear Valley Community Services District, the Bell Canyon Community Services District, the Cameron Estates Community Services District, the Lake Sherwood Community Services District, the Saddle Creek Community Services District, the Wallace Community Services District, and the Santa Rita Hills Community Services District may, for roads owned by the district and that are not formally dedicated to or kept open for use by the public for the purpose of vehicular travel, by ordinance, limit access to and the use of those roads to the landowners and residents of that district.

(h) Notwithstanding any other provision of law, the transfer of the assets of the Stonehouse Mutual Water Company, including its lands, easements, rights, and obligations to act as sole agent of the stockholders in exercising the riparian rights of the stockholders, and rights relating to the ownership, operation, and maintenance of those facilities serving the customers of the company, to the Hidden Valley Lake Community Services District is not a transfer subject to taxes imposed by Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code.

(i) The El Dorado Hills Community Services District and the Rancho Murieta Community Services District may each acquire, construct, improve, maintain, and operate television receiving, translating, or distribution facilities, provide television and television-related services to the district and its residents, or authorize the construction and operation of a cable television system to serve the district and its residents by franchise or license. In authorizing the construction and operation of a cable television system by franchise or license, the district shall have the same powers as a city or county under Section 53066.

(j) The Mountain House Community Services District may provide facilities for television and telecommunications systems, including the installation of wires, cables, conduits, fiber optic lines, terminal panels, service space, and appurtenances required to provide television, telecommunication, and data transfer services to the district and its residents, and provide facilities for a cable television system, including the installation of wires, cables, conduits, and appurtenances to service the district and its residents by franchise or license, except that the district may not provide or install any facilities pursuant to this subdivision unless one or more cable franchises or licenses have been awarded under Section 53066 and the franchised or licensed cable television and telecommunications services providers are permitted equal access to the utility trenches, conduits, service spaces, easements, utility poles, and rights-of-way in the district necessary to construct their facilities concurrently with the construction of the district’s facilities. The district shall not have the authority to operate television, cable, or telecommunications systems, except as provided in Section 61100. The district shall have the same powers as a city or county under Section 53066 in granting a franchise or license for the operation of a cable television system.

(Amended by Stats. 2014, Ch. 289, Sec. 1. Effective January 1, 2015.)



61106

(a) If a board of directors desires to exercise a latent power, the district shall first receive the approval of the local agency formation commission, pursuant to Article 1.5 (commencing with Section 56824.10) of Chapter 5 of Part 3 of Division 3.

(b) After receiving the approval of the local agency formation commission, the board of directors may, by ordinance, order the exercise of that power.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61107

(a) If a board of directors desires to divest itself of a power that is authorized pursuant to this chapter and if the termination of that power would require another public agency to provide a new or higher level of services or facilities, the district shall first receive the approval of the local agency formation commission. To the extent feasible, the local agency formation commission shall proceed pursuant to Article 1.5 (commencing with Section 56824.10) of Chapter 5 of Part 3 of Division 3. After receiving the approval of the local agency formation commission, the board of directors may, by ordinance, divest itself of that power.

(b)  Notwithstanding subdivision (a) of Section 56824.14, the local agency formation commission shall not, after a public hearing called and held for that purpose pursuant to subdivisions (b) and (c) of Section 56824.14, approve a district’s proposal to exercise a latent power if the local agency formation commission determines that another local agency already provides substantially similar services or facilities to the territory where the district proposes to exercise that latent power.

(c) If a board of directors desires to divest itself of a power that is authorized pursuant to this chapter and if the termination of that power would not require another public agency to provide a new or higher level of services or facilities, the board of directors may, by ordinance, divest itself of that power.

(Amended by Stats. 2006, Ch. 643, Sec. 16. Effective January 1, 2007.)






CHAPTER 2 - Finance

61110

(a) On or before July 1 of each year or, for districts using two one-year budgets or a biennial budget, every other year, the board of directors may adopt a preliminary budget that conforms to generally accepted accounting and budgeting procedures for special districts.

(b) The board of directors may divide the preliminary budget into categories, including, but not limited to, the following:

(1) Maintenance and operation.

(2) Services and supplies.

(3) Employee compensation.

(4) Capital outlay.

(5) Interest and redemption for indebtedness.

(6) Designated reserve for capital outlay.

(7) Designated reserve for contingencies.

(c) On or before July 1 of each year or, for districts using two one-year budgets or a biennial budget, every other year, the board of directors shall publish a notice stating all of the following:

(1) Either that it has adopted a preliminary budget or that the general manager has prepared a proposed final budget which is available for inspection at a time and place within the district specified in the notice.

(2) The date, time, and place when the board of directors will meet to adopt the final budget and that any person may appear and be heard regarding any item in the budget or regarding the addition of other items.

(d) The board of directors shall publish the notice at least two weeks before the hearing in at least one newspaper of general circulation in the district pursuant to Section 6061.

(e) At the time and place specified for the hearing, any person may appear and be heard regarding any item in the budget or regarding the addition of other items. The hearing on the budget may be continued from time to time.

(f) On or before September 1 of each year or, for districts using two one-year budgets or a biennial budget, every other year, the board of directors shall adopt a final budget that conforms to generally accepted accounting and budgeting procedures for special districts. The general manager shall forward a copy of the final budget to the auditor of each county in which the district is located.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61111

(a) At any regular meeting or properly noticed special meeting after the adoption of its final budget, the board of directors may adopt a resolution amending the budget and ordering the transfer of funds between categories, other than transfers from the designated reserve for capital outlay and the designated reserve for contingencies.

(b) The board of directors may authorize the general manager to transfer funds between budget categories, other than transfers from the designated reserve for capital outlay and the designated reserve for contingencies.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61112

(a) In its budget, the board of directors may establish a designated reserve for capital outlay and a designated reserve for contingencies. When the board of directors establishes a designated reserve, it shall declare the exclusive purposes for which the funds in the reserve may be spent. The funds in the designated reserve shall be spent only for the exclusive purposes for which the board of directors established the designated reserve. The reserves shall be maintained according to generally accepted accounting principles.

(b) Any time after the establishment of a designated reserve, the board of directors may transfer any funds to that designated reserve.

(c) If the board of directors finds that the funds in a designated reserve are no longer required for the purpose for which it established the designated reserve, the board of directors may, by a four-fifths vote of the total membership of the board of directors, discontinue the designated reserve or transfer any funds that are no longer required from the designated reserve to the district’s general fund.

(d) Notwithstanding any other provision of this section, in a state of emergency or in a local emergency, as defined in Section 8558, a board of directors may temporarily transfer funds from the designated reserve for capital outlay or the designated reserve for contingencies to the district’s general fund. The board of directors shall restore these funds to the designated reserves when feasible.

(e) The board of directors of each district that has designated an alternative depositary pursuant to Section 61053 and appointed a district treasurer shall adopt and annually review a policy for the management of reserves.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61113

(a) On or before July 1 of each year, the board of directors shall adopt a resolution establishing its appropriations limit, if any, and make other necessary determinations for the following fiscal year pursuant to Article XIII B of the California Constitution and Division 9 (commencing with Section 7900).

(b) Pursuant to subdivision (c) of Section 9 of Article XIII B of the California Constitution, this section shall not apply to a district which existed on January 1, 1978, and which did not as of the 1977-78 fiscal year levy an ad valorem tax on property in excess of 121/2 cents per one hundred dollars ($100) of assessed value.

(c) This section shall not apply to any district that has previously transferred services and all of the property tax revenue allocation associated with those services to another local agency.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61114

The auditor of each county in which a district is located shall allocate to the district its share of property tax revenue pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61115

(a) The board of directors may, by resolution or ordinance, do the following:

(1) Establish rates or other charges for services and facilities that the district provides.

(2) Provide for the collection and enforcement of those rates or other charges.

(3) Among the permissible methods for collection and enforcement are:

(A) To provide that the charges for any of these services and facilities may be collected with the rates or charges for any other services and facilities provided by the district, and that all charges may be billed on the same bill and collected as one item.

(B) To provide that if all or part of a bill is not paid, the district may discontinue any or all services.

(C) To provide for a basic penalty for the nonpayment of charges of not more than 10 percent, plus an additional penalty of not more than 1 percent per month for the nonpayment of the charges and the basic penalty. The board of directors may provide for the collection of these penalties.

(b) The board of directors may provide that any charges and penalties may be collected on the tax roll in the same manner as property taxes. The general manager shall prepare and file with the board of directors a report that describes each affected parcel of real property and the amount of charges and delinquencies for each affected parcel for the year. The general manager shall give notice of the filing of the report and of the time and place for a public hearing by publishing the notice pursuant to Section 6066 in a newspaper of general circulation, and by mailing the notice to the owner of each affected parcel. At the public hearing, the board of directors shall hear and consider any objections or protests to the report. At the conclusion of the public hearing, the board of directors may adopt or revise the charges and penalties. The board of directors shall make its determination on each affected parcel and its determinations shall be final. On or before August 10 of each year following these determinations, the general manager shall file with the county auditor a copy of the final report adopted by the board of directors. The county auditor shall enter the amount of the charges and penalties against each of the affected parcels of real property as they appear on the current assessment roll. The county tax collector shall include the amount of the charges and penalties on the tax bills for each affected parcel of real property and collect the charges and penalties in the same manner as property taxes.

(c) The board of directors may recover any charges and penalties by recording in the office of the county recorder of the county in which the affected parcel is located, a certificate declaring the amount of the charges and penalties due, the name and last known address of the person liable for those charges and penalties. From the time of recordation of the certificate, the amount of the charges and penalties constitutes a lien against all real property of the delinquent property owner in that county. This lien shall have the force, effect, and priority of a judgment lien. Within 30 days of receipt of payment for all amounts due, including the recordation fees paid by the district, the district shall record a release of the lien. In filing any instrument for recordation, the district shall pay the fees required by Article 5 (commencing with Section 27360) of Chapter 6 of Part 3 of Title 3.

(d) A district shall reimburse the county for the reasonable expenses incurred by the county pursuant to this section.

(e) Any remedies for the collection and enforcement of rates or other charges are cumulative and the district may pursue remedies alternatively or consecutively.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61116

(a) A district may accept any revenue, money, grants, goods, or services from any federal, state, regional, or local agency or from any person for any lawful purpose of the district.

(b) In addition to any other existing authority, a district may borrow money and incur indebtedness pursuant to Article 7 (commencing with Section 53820), Article 7.4 (commencing with Section 53835),Article 7.5 (commencing with Section 53840), Article 7.6 (commencing with Section 53850), and Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5.

(Amended by Stats. 2010, Ch. 699, Sec. 18.5. Effective January 1, 2011.)



61117

The board of directors may establish a revolving fund pursuant to Article 15 (commencing with Section 53950) of Chapter 4 of Part 1 of Division 2 of Title 5.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61118

(a) The board of directors shall provide for regular audits of the district’s accounts and records pursuant to Section 26909.

(b) The board of directors shall provide for the annual financial reports to the Controller pursuant to Article 9 (commencing with Section 53890) of Chapter 4 of Part 1 of Division 2 of Title 5.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61119

All claims for money or damages against a district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)






CHAPTER 3 - Alternative Revenues

61120

Whenever the board of directors determines that the amount of revenue available to the district or any of its zones is inadequate to meet the costs of operating and maintaining the facilities, programs, and services authorized by this division, the board of directors may raise revenues pursuant to this chapter or any other provision of law.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61121

A district may levy special taxes pursuant to:

(a) Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(b) The Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61122

A district may levy benefit assessments for operations and maintenance consistent with the requirements of Article XIII D of the California Constitution, including, but not limited to, benefit assessments levied pursuant to any of the following:

(a) The Improvement Act of 1911, Division 7 (commencing with Section 5000) of the Streets and Highways Code.

(b) The Improvement Bond Act of 1915, Division 10 (commencing with Section 8500) of the Streets and Highways Code.

(c) The Municipal Improvement Act of 1913, Division 12 (commencing with Section 10000) of the Streets and Highways Code.

(d) The Landscaping and Lighting Assessment Act of 1972, Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code, notwithstanding Section 22501 of the Streets and Highways Code.

(e) Any other statutory authorization enacted on or after January 1, 2006.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61123

(a) A board of directors may charge a fee to cover the cost of any service which the district provides or the cost of enforcing any regulation for which the fee is charged. No fee shall exceed the costs reasonably borne by the district in providing the service or enforcing the regulation for which the fee is charged.

(b) Before imposing or increasing any fee for property-related services, a board of directors shall follow the procedures in Section 6 of Article XIII D of the California Constitution.

(c) A board of directors may charge residents or taxpayers of the district a fee authorized by this section that is less than the fee which it charges nonresidents or nontaxpayers.

(d) A board of directors may authorize district employees to waive the payment, in whole or in part, of a fee authorized by this section when the board of directors determines that payment would not be in the public interest. Before authorizing any waiver, a board of directors shall adopt a resolution that specifies the policies and procedures governing waivers.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61124

(a) A district may charge standby charges for water, sewer, or water and sewer services pursuant to the Uniform Standby Charge Procedures Act, Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5.

(b) If the procedures set forth in the former Chapter 1 (commencing with Section 61750) of the former Part 6 of the former Division 1 as it read at the time a standby charge was established were followed, the district may, by resolution, continue to collect the charge in successive years at the same rate from parcels within the district to which water or sewers are made available for any purpose by the district, whether the water or sewers are actually used or not. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753.

(Amended by Stats. 2007, Ch. 27, Sec. 10. Effective January 1, 2008.)






CHAPTER 4 - Capital Financing

61125

Whenever the board of directors determines that the amount of revenue available to the district or any of its zones is inadequate to acquire, construct, improve, rehabilitate, or replace the facilities authorized by this division, or for funding or refunding any outstanding indebtedness, the board of directors may incur debt and raise revenues pursuant to this chapter or any other provision of law.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61126

(a) Whenever a board of directors determines that it is necessary to incur a general obligation bond indebtedness for the acquisition or improvement of real property, the board of directors may proceed pursuant to Article 11 (commencing with Section 5790) of Chapter 4 of Division 5 of the Public Resources Code.

(b) Notwithstanding subdivision (a), a district shall not incur bonded indebtedness pursuant to this section that exceeds 15 percent of the assessed value of all taxable property in the district at the time that the bonds are issued.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61127

A board of directors may finance any enterprise and issue revenue bonds pursuant to the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61128

A district may finance facilities and issue bonds pursuant to the Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61129

A district may levy benefit assessments to finance facilities consistent with the requirements of Article XIII D of the California Constitution, including, but not limited to, benefit assessments levied pursuant to any of the following:

(a) The Improvement Act of 1911, Division 7 (commencing with Section 5000) of the Streets and Highways Code.

(b) The Improvement Bond Act of 1915, Division 10 (commencing with Section 8500) of the Streets and Highways Code.

(c) The Municipal Improvement Act of 1913, Division 12 (commencing with Section 10000) of the Streets and Highways Code.

(d) The Landscaping and Lighting Assessment Act of 1972, Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code, notwithstanding Section 22501 of the Streets and Highways Code.

(e) Any other statutory authorization enacted on or after January 1, 2006.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61130

A district may acquire and improve land, facilities, or equipment and issue securitized limited obligation notes pursuant to Article 7.4 (commencing with Section 53835) of Chapter 4 of Part 1 of Division 2 of Title 5.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61131

(a) A district may issue promissory notes to borrow money and incur indebtedness for any lawful purpose, including, but not limited to, the payment of current expenses, pursuant to this section.

(b) The total amount of indebtedness incurred pursuant to this section outstanding at any one time shall not exceed 5 percent of the district’s total enterprise and nonenterprise revenues in the preceding fiscal year. Any indebtedness incurred pursuant to this section shall be repaid within five years from the date on which it is incurred. Any indebtedness incurred pursuant to this section shall bear interest at a rate which shall not exceed the rate permitted under Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5.

(c) Each indebtedness incurred pursuant to this section shall be authorized by resolution adopted by a four-fifths vote of the total membership of the board of directors and shall be evidenced by a promissory note signed by the president of the board of directors and the general manager.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)






CHAPTER 5 - Zones

61140

(a) Whenever a board of directors determines that it is in the public interest to provide different services, provide different levels of service, provide different facilities, or raise additional revenues within specific areas of the district, it may form one or more zones pursuant to this chapter.

(b) The board of directors shall initiate proceedings for the formation of a new zone by adopting a resolution that does all of the following:

(1) States that the proposal is made pursuant to this chapter.

(2) Sets forth a description of the boundaries of the territory to be included in the zone.

(3) States the reasons for forming the zone.

(4) States the different services, different levels of service, different facilities, or additional revenues that the zone will provide.

(5)  Sets forth the methods by which those services, levels of service, or facilities will be financed.

(6) Proposes a name or number for the zone.

(c)  A proposal to form a new zone may also be initiated by a petition signed by not less than 10 percent of the registered voters residing within the proposed zone. The petition shall contain all of the matters required by subdivision (b).

(d) Upon the adoption of a resolution or the receipt of a valid petition, the board of directors shall fix the date, time, and place for the public hearing on the formation of the zone. The board of directors shall publish notice of the hearing, including the information required by subdivision (b), pursuant to Section 6061 in one or more newspapers of general circulation in the district. The board of directors shall mail the notice at least 20 days before the date of the hearing to all owners of property within the proposed zone. The board of directors shall post the notice in at least three public places within the territory of the proposed zone.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61141

(a) At the hearing, the board of directors shall hear and consider any protests to the formation of the zone. If, at the conclusion of the hearing, the board of directors determines either that more than 50 percent of the total number of voters residing within the proposed zone have filed written objections to the formation, or that property owners who own more than 50 percent of the assessed value of all taxable property in the proposed zone have filed written objections to the formation, then the board of directors shall terminate the proceedings. If the board of directors determines that the written objections have been filed by 50 percent or less of those voters or property owners who own 50 percent or less than the assessed value of all taxable property, then the board of directors may proceed to form the zone.

(b) If the resolution or petition proposes that the zone use special taxes, benefit assessments, fees, standby charges, bonds, or notes to finance its purposes, the board of directors shall proceed according to law. If the voters or property owners do not approve those funding methods, the zone shall not be formed.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61142

A board of directors may change the boundaries of a zone or dissolve a zone by following the procedures in Sections 61140 and 61141.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61143

A local agency formation commission shall have no power or duty to review and approve or disapprove a proposal to form a zone, a proposal to change the boundaries of a zone, or a proposal to dissolve a zone.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61144

(a) As determined by the board of directors, a district may provide any service, any level of service, or any facility within a zone that the district may provide in the district as a whole.

(b) As determined by the board of directors and pursuant to the requirements of this division, a district may exercise any fiscal powers within a zone that the district may exercise in the district as a whole.

(c) Any special taxes, benefit assessments, rates, fees, charges, standby charges, bonds, or notes which are intended solely for the support of services or facilities within a zone, shall be levied, assessed, and charged within the boundaries of the zone.

(d) A district shall not incur a general obligation bonded indebtedness for the benefit of a zone pursuant to this section that exceeds 5 percent of the assessed value of all taxable property in the zone at the time that the bonds are issued. In computing this limit, the 5 percent shall include any other general obligation bonded indebtedness applicable to that zone.

(e) A district shall not issue promissory notes for the benefit of a zone pursuant to Section 61131 that exceed 5 percent of the zone’s total enterprise and nonenterprise revenues in the preceding fiscal year. In computing this limit, the 5 percent shall include any other promissory notes applicable to that zone.

(Added by Stats. 2005, Ch. 249, Sec. 3. Effective January 1, 2006.)



61226.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6.

(Added by Stats. 2005, Ch. 158, Sec. 10. Effective January 1, 2006.)















TITLE 6.7 - INFRASTRUCTURE FINANCE

DIVISION 1 - THE BERGESON-PEACE INFRASTRUCTURE AND ECONOMIC DEVELOPMENT BANK ACT

CHAPTER 1 - General Provisions

ARTICLE 1 - Findings and Declarations

63000

The Legislature finds and declares the following:

(a) Economic revitalization, future development, and a healthy climate for jobs in California will depend upon a well-conceived system of public improvements that are essential to the economic well-being of the citizens of the state and are necessary to maintain, as well as create, employment within the state for business.

(b) It is necessary for public policy to support the efforts of businesses attempting to expand, businesses seeking to locate in California, and local economic development organizations, public agencies, and new entrepreneurs by dedicating public fiscal resources to confront obstacles and barriers that impede economic growth.

(c) Existing mechanisms that coordinate federal, state, local, and private financial resources are inadequate to attract and sustain that level of private investment that is essential to a growth economy.

(d) In order to secure and enhance the economic well-being of Californians, promote economic development in the state, and provide a healthy climate for the creation of jobs, it is necessary for public policy to support the efforts of expanding businesses, businesses seeking to locate in California, local development organizations, public bodies, and new entrepreneurs to gain access to capital through current and potential operations of financial markets.

(e) The high cost and the lack of availability of industrial loans for small- and medium-size businesses is making it difficult for thousands of these enterprises to get established, to maintain their present employment levels, or to expand employment.

(f) The problem of access to capital is acute in the high technology industry clusters because companies must often finance large capital expenditures early in their development cycle, and cannot obtain financing sufficient to cover the cost of those expenditures. Consideration should be given to industry clusters that may include the following:

(1) Health care technology.

(2) Multimedia.

(3) Environmental technology.

(4) Information technology.

(g) The high cost and limited availability of loans and capital has led a number of states to take action to remedy these conditions through concerted public and private investment programs that include efforts to do the following:

(1) Use the state’s access to capital markets more effectively for economic development.

(2) Create financing pools to access national capital markets or help government sponsors and public-private economic development organizations obtain credit enhancement on their own.

(3) Facilitate credit enhancement for selected specific projects.

(4) Provide or arrange for loan insurance.

(5) Create and support secondary markets for loan portfolios of urban and rural economic development corporations and others.

(6) Improve access to international capital markets.

(7) Provide opportunities for public pension funds and other institutional investors to play a larger role in state economic development.

(8) Arrange for or provide subordinated debt for selected projects.

(9) Increase support for local infrastructure development.

(h) Local governments in California bear a primary responsibility for the business of promoting job creation and economic development efforts. California’s continued reliance on autonomous local entities often fails to adequately consider regional impacts of business expansion. Projects of a regional nature need the benefit of a state coordinating function to augment and enhance local economic development and environmental efforts.

(i) The State of California has not embarked on a major infrastructure financing effort since the decade of the 1960’s, despite persistent unemployment and soaring population growth.

(j) California’s ability to compete in a global economy depends upon its capacity to implement policies that take maximum advantage of public and private resources at the local, regional, state, and national levels. These policies should be coordinated with any future legislative plan involving growth management strategies designed to make economic growth compatible with environmental protections. It is the intent of the Legislature in enacting this act to create a mechanism to finance projects needed to implement economic development and job creation and growth management strategies, and to provide a secure and stable funding source for implementation of this act in order to meet critical economic, social, and environmental concerns.

(k) The State of California needs a financing entity structured with broad authority to issue bonds, provide guarantees, and leverage state and federal funds using techniques that will target public investment to facilitate economic development. The goal is to produce more private sector jobs with less public sector investment.

(l) The mechanisms for financing public improvements and private job creation strategies provided for in this act are in the public interest, serve a public purpose, and will promote the health, welfare, and safety of the citizens of the state.

(m) The public policies and responsibilities of the state, including all of the above purposes and functions, cannot be fully obtained without the use of financing assistance and can be most effectively furthered by the creation of the California Infrastructure and Economic Development Bank.

(Amended by Stats. 2011, Ch. 31, Sec. 13. Effective June 29, 2011. Operative January 1, 2012, by Sec. 20 of Ch. 31.)



63002

This division shall be known and may be cited as the Bergeson-Peace Infrastructure and Economic Development Bank Act.

(Amended (as added by Stats. 1994, Ch. 94) by Stats. 1994, Ch. 749, Sec. 3. Effective January 1, 1995.)






ARTICLE 2 - Definitions

63010

For purposes of this division, the following words and terms shall have the following meanings unless the context clearly indicates or requires another or different meaning or intent:

(a) “Act” means the Bergeson-Peace Infrastructure and Economic Development Bank Act.

(b) “Bank” means the California Infrastructure and Economic Development Bank.

(c) “Board” or “bank board” means the Board of Directors of the California Infrastructure and Economic Development Bank.

(d) “Bond purchase agreement” means a contractual agreement executed between the bank and a sponsor, or a special purpose trust authorized by the bank or a sponsor, or both, whereby the bank or special purpose trust authorized by the bank agrees to purchase bonds of the sponsor for retention or sale.

(e) “Bonds” means bonds, including structured, senior, and subordinated bonds or other securities; loans; notes, including bond, revenue, tax or grant anticipation notes; commercial paper; floating rate and variable maturity securities; and any other evidences of indebtedness or ownership, including certificates of participation or beneficial interest, asset backed certificates, or lease-purchase or installment purchase agreements, whether taxable or excludable from gross income for federal income taxation purposes.

(f) “Cost,” as applied to a project or portion thereof financed under this division, means all or any part of the cost of construction, renovation, and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, licenses, easements, and interests acquired or used for a project; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved; the cost of all machinery, equipment, and financing charges; interest prior to, during, and for a period after completion of construction, renovation, or acquisition, as determined by the bank; provisions for working capital; reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations, and improvements; and the cost of architectural, engineering, financial and legal services, plans, specifications, estimates, administrative expenses, and other expenses necessary or incidental to determining the feasibility of any project or incidental to the construction, acquisition, or financing of any project, and transition costs in the case of an electrical corporation.

(g) “Economic development facilities” means real and personal property, structures, buildings, equipment, and supporting components thereof that are used to provide industrial, recreational, research, commercial, utility, or service enterprise facilities, community, educational, cultural, or social welfare facilities and any parts or combinations thereof, and all facilities or infrastructure necessary or desirable in connection therewith, including provision for working capital, but shall not include any housing.

(h) “Electrical corporation” has the meaning set forth in Section 218 of the Public Utilities Code.

(i) “Executive director” means the Executive Director of the California Infrastructure and Economic Development Bank appointed pursuant to Section 63021.

(j) “Financial assistance” in connection with a project, includes, but is not limited to, any combination of grants, loans, the proceeds of bonds issued by the bank or special purpose trust, insurance, guarantees or other credit enhancements or liquidity facilities, and contributions of money, property, labor, or other things of value, as may be approved by resolution of the board or the sponsor, or both; the purchase or retention of bank bonds, the bonds of a sponsor for their retention or for sale by the bank, or the issuance of bank bonds or the bonds of a special purpose trust used to fund the cost of a project for which a sponsor is directly or indirectly liable, including, but not limited to, bonds, the security for which is provided in whole or in part pursuant to the powers granted by Section 63025; bonds for which the bank has provided a guarantee or enhancement, including, but not limited to, the purchase of the subordinated bonds of the sponsor, the subordinated bonds of a special purpose trust, or the retention of the subordinated bonds of the bank pursuant to Chapter 4 (commencing with Section 63060); or any other type of assistance deemed appropriate by the bank or the sponsor, except that no direct loans shall be made to nonpublic entities other than in connection with the issuance of rate reduction bonds pursuant to a financing order or in connection with a financing for an economic development facility.

For purposes of this subdivision, “grant” does not include grants made by the bank except when acting as an agent or intermediary for the distribution or packaging of financing available from federal, private, or other public sources.

(k) “Financing order” has the meaning set forth in Section 840 of the Public Utilities Code.

(l) “Guarantee trust fund” means the California Infrastructure Guarantee Trust Fund.

(m) “Infrastructure bank fund” means the California Infrastructure and Economic Development Bank Fund.

(n) “Loan agreement” means a contractual agreement executed between the bank or a special purpose trust and a sponsor that provides that the bank or special purpose trust will loan funds to the sponsor and that the sponsor will repay the principal and pay the interest and redemption premium, if any, on the loan.

(o) “Participating party” means any person, company, corporation, association, state or municipal governmental entity, partnership, firm, or other entity or group of entities, whether organized for profit or not for profit, engaged in business or operations within the state and that applies for financing from the bank in conjunction with a sponsor for the purpose of implementing a project. However, in the case of a project relating to the financing of transition costs or the acquisition of transition property, or both, on the request of an electrical corporation, or in connection with a financing for an economic development facility, or for the financing of insurance claims, the participating party shall be deemed to be the same entity as the sponsor for the financing.

(p) “Project” means designing, acquiring, planning, permitting, entitling, constructing, improving, extending, restoring, financing, and generally developing public development facilities or economic development facilities within the state or financing transition costs or the acquisition of transition property, or both, upon approval of a financing order by the Public Utilities Commission, as provided in Article 5.5 (commencing with Section 840) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code.

(q) “Public development facilities” means real and personal property, structures, conveyances, equipment, thoroughfares, buildings, and supporting components thereof, excluding any housing, that are directly related to providing the following:

(1) “City streets” including any street, avenue, boulevard, road, parkway, drive, or other way that is any of the following:

(A) An existing municipal roadway.

(B) Is shown upon a plat approved pursuant to law and includes the land between the street lines, whether improved or unimproved, and may comprise pavement, bridges, shoulders, gutters, curbs, guardrails, sidewalks, parking areas, benches, fountains, plantings, lighting systems, and other areas within the street lines, as well as equipment and facilities used in the cleaning, grading, clearance, maintenance, and upkeep thereof.

(2) “County highways” including any county highway as defined in Section 25 of the Streets and Highways Code, that includes the land between the highway lines, whether improved or unimproved, and may comprise pavement, bridges, shoulders, gutters, curbs, guardrails, sidewalks, parking areas, benches, fountains, plantings, lighting systems, and other areas within the street lines, as well as equipment and facilities used in the cleaning, grading, clearance, maintenance, and upkeep thereof.

(3) “Drainage, water supply, and flood control” including, but not limited to, ditches, canals, levees, pumps, dams, conduits, pipes, storm sewers, and dikes necessary to keep or direct water away from people, equipment, buildings, and other protected areas as may be established by lawful authority, as well as the acquisition, improvement, maintenance, and management of floodplain areas and all equipment used in the maintenance and operation of the foregoing.

(4) “Educational facilities” including libraries, child care facilities, including, but not limited to, day care facilities, and employment training facilities.

(5) “Environmental mitigation measures” including required construction or modification of public infrastructure and purchase and installation of pollution control and noise abatement equipment.

(6) “Parks and recreational facilities” including local parks, recreational property and equipment, parkways and property.

(7) “Port facilities” including docks, harbors, ports of entry, piers, ships, small boat harbors and marinas, and any other facilities, additions, or improvements in connection therewith.

(8) “Power and communications” including facilities for the transmission or distribution of electrical energy, natural gas, and telephone and telecommunications service.

(9) “Public transit” including air and rail transport of goods, airports, guideways, vehicles, rights-of-way, passenger stations, maintenance and storage yards, and related structures, including public parking facilities, equipment used to provide or enhance transportation by bus, rail, ferry, or other conveyance, either publicly or privately owned, that provides to the public general or special service on a regular and continuing basis.

(10) “Sewage collection and treatment” including pipes, pumps, and conduits that collect wastewater from residential, manufacturing, and commercial establishments, the equipment, structures, and facilities used in treating wastewater to reduce or eliminate impurities or contaminants, and the facilities used in disposing of, or transporting, remaining sludge, as well as all equipment used in the maintenance and operation of the foregoing.

(11) “Solid waste collection and disposal” including vehicles, vehicle-compatible waste receptacles, transfer stations, recycling centers, sanitary landfills, and waste conversion facilities necessary to remove solid waste, except that which is hazardous as defined by law, from its point of origin.

(12) “Water treatment and distribution” including facilities in which water is purified and otherwise treated to meet residential, manufacturing, or commercial purposes and the conduits, pipes, and pumps that transport it to places of use.

(13) “Defense conversion” including, but not limited to, facilities necessary for successfully converting military bases consistent with an adopted base reuse plan.

(14) “Public safety facilities” including, but not limited to, police stations, fire stations, court buildings, jails, juvenile halls, and juvenile detention facilities.

(15) “State highways” including any state highway as described in Chapter 2 (commencing with Section 230) of Division 1 of the Streets and Highways Code, and the related components necessary for safe operation of the highway.

(16) (A) Military infrastructure, including, but not limited to, facilities on or near a military installation, that enhance the military operations and mission of one or more military installations in this state. To be eligible for funding, the project shall be endorsed by the Office of Military and Aerospace Support established pursuant to Section 13998.2.

(B) For purposes of this subdivision, “military installation” means any facility under the jurisdiction of the Department of Defense, as defined in paragraph (1) of subsection (e) of Section 2687 of Title 10 of the United States Code.

(r) “Rate reduction bonds” has the meaning set forth in Section 840 of the Public Utilities Code.

(s) “Revenues” means all receipts, purchase payments, loan repayments, lease payments, and all other income or receipts derived by the bank or a sponsor from the sale, lease, or other financing arrangement undertaken by the bank, a sponsor or a participating party, including, but not limited to, all receipts from a bond purchase agreement, and any income or revenue derived from the investment of any money in any fund or account of the bank or a sponsor and any receipts derived from transition property. Revenues shall not include moneys in the General Fund of the state.

(t) “Special purpose trust” means a trust, partnership, limited partnership, association, corporation, nonprofit corporation, or other entity authorized under the laws of the state to serve as an instrumentality of the state to accomplish public purposes and authorized by the bank to acquire, by purchase or otherwise, for retention or sale, the bonds of a sponsor or of the bank made or entered into pursuant to this division and to issue special purpose trust bonds or other obligations secured by these bonds or other sources of public or private revenues. Special purpose trust also means any entity authorized by the bank to acquire transition property or to issue rate reduction bonds, or both, subject to the approvals by the bank and powers of the bank as are provided by the bank in its resolution authorizing the entity to issue rate reduction bonds.

(u) “Sponsor” means any subdivision of the state or local government including departments, agencies, commissions, cities, counties, nonprofit corporations formed on behalf of a sponsor, special districts, assessment districts, and joint powers authorities within the state or any combination of these subdivisions that makes an application to the bank for financial assistance in connection with a project in a manner prescribed by the bank. This definition shall not be construed to require that an applicant have an ownership interest in the project. In addition, an electrical corporation shall be deemed to be the sponsor as well as the participating party for any project relating to the financing of transition costs and the acquisition of transition property on the request of the electrical corporation and any person, company, corporation, partnership, firm, or other entity or group engaged in business or operation within the state that applies for financing of any economic development facility, shall be deemed to be the sponsor as well as the participating party for the project relating to the financing of that economic development facility.

(v) “State” means the State of California.

(w) “Transition costs” has the meaning set forth in Section 840 of the Public Utilities Code.

(x) “Transition property” has the meaning set forth in Section 840 of the Public Utilities Code.

(Amended by Stats. 2004, Ch. 907, Sec. 2. Effective September 30, 2004.)









CHAPTER 2 - California Infrastructure and Economic Development Bank

ARTICLE 1 - Creation of the Bank

63021

(a) There is within the Governor’s Office of Business and Economic Development the Infrastructure and Economic Development Bank which shall be responsible for administering this division.

(b) The bank shall be under the direction of an executive director appointed by the Governor, and who shall serve at the pleasure of the Governor. The appointment shall be subject to confirmation by the Senate.

(Amended by Stats. 2013, Ch. 352, Sec. 308. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



63021.5

(a) The bank shall be governed and its corporate power exercised by a board of directors that shall consist of the following persons:

(1) The Director of Finance or his or her designee.

(2) The Treasurer or his or her designee.

(3) The Director of the Governor’s Office of Business and Economic Development or his or her designee, who shall serve as chair of the board.

(4) An appointee of the Governor.

(5) The Secretary of Transportation or his or her designee.

(b) Any designated director shall serve at the pleasure of the designating power.

(c) Three of the members shall constitute a quorum and the affirmative vote of three board members shall be necessary for any action to be taken by the board.

(d) A member of the board shall not participate in any bank action or attempt to influence any decision or recommendation by any employee of, or consultant to, the bank that involves a sponsor of which he or she is a representative or in which the member or a member of his or her immediate family has a personal financial interest within the meaning of Section 87100. For purposes of this section, “immediate family” means the spouse, children, and parents of the member.

(e) Except as provided in this subdivision, the members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties to the extent that reimbursement for these expenses is not otherwise provided or payable by another public agency, and shall receive one hundred dollars ($100) for each full day of attending meetings of the authority.

(Amended by Stats. 2013, Ch. 353, Sec. 107. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



63022

The executive director shall manage and conduct the business and affairs of the bank, the infrastructure bank fund, and guarantee trust fund, subject to the direction of the board. Except as otherwise provided in this section, the board may assign to the executive director, by resolution, those duties generally necessary or convenient to carry out its powers and purposes under this chapter. Any action involving final approval of any bonds, notes, or loans shall require the approval of a majority of the members of the board. Subject to any conditions that the board may from time to time prescribe, the executive director may exercise any power, function, or duty conferred by law on the bank in connection with the administration, management, and conduct of the business and affairs of the bank, the infrastructure bank fund, and the guarantee trust fund.

(Amended (as added by Stats. 1994, Ch. 94) by Stats. 1994, Ch. 749, Sec. 8. Effective January 1, 1995.)



63022.5

(a) The officers of the bank shall be subject to the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)), the applicable rules and standards of the Municipal Securities Rulemaking Board, and all other applicable provisions of law.

(b) The bank may purchase insurance for its fiduciaries or for itself to cover liability or losses occurring by reason of the act or omission of a fiduciary, if the insurance permits recourse by the insurer against the fiduciary in the case of a breach fiduciary obligation by the fiduciary.

(Amended by Stats. 1995, Ch. 863, Sec. 11. Effective January 1, 1996.)



63023

In administering and directing the day-to-day operations of the bank in regard to this division, the executive director, or whoever he or she shall assign, may do any of the following if authorized by resolution of the board:

(a) Enter into contracts for investment, guarantee, or enhancement.

(b) Establish procedures, guidelines, criteria, terms, conditions, or other requirements of any contract, bond, grant, or program, as the case may be, in order to carry out the intents and purposes of the board in authorizing any bond, loan, or grant program pursuant to this division.

(c) Decline to guarantee any risk, or to enter into any contract, in which the minimum requirements of the guarantee trust fund or the infrastructure bank fund are not complied with.

(d) Reinsure any risk or any part of any risk.

(e) Make rules for payments through the infrastructure bank fund and the settlement of claims against the guarantee trust fund and determine to whom and through whom the payments are to be made.

(f) Enter into any contracts or obligations relating to the infrastructure bank fund and the guarantee trust fund.

(g) Invest and reinvest the moneys belonging to the infrastructure bank fund and the guarantee trust fund as provided by this division.

(h) Enter into any contract or agreement, execute any instrument, conduct all business and affairs, and perform all acts relating to the infrastructure bank fund and the guarantee trust fund whether or not specifically designated in this division.

(Amended by Stats. 1995, Ch. 863, Sec. 12. Effective January 1, 1996.)



63023.1

The board may delegate to the executive director, or whomever he or she shall assign, the authority to execute a contract or agreement, execute an instrument, conduct all business and affairs, and perform all acts relating to the infrastructure bank fund and the guarantee trust fund.

(Added by Stats. 1994, Ch. 749, Sec. 9.5. Effective January 1, 1995.)



63024

The executive director may contract for technical services with the Department of Finance, the State Department of Health Care Services, the State Department of Public Health, the Department of Transportation, the Department of Water Resources, the Department of Resources Recycling and Recovery, the State Water Resources Control Board, the Governor’s Office of Planning and Research, and any other necessary agencies, persons, or firms to enable the bank to properly perform the duties imposed by this division.

(Amended by Stats. 2011, Ch. 518, Sec. 1. Effective January 1, 2012.)



63024.5

Where a state agency is authorized under state law to request that the bank issue bonds on its behalf, the agency may request, and the bank may issue, the bonds for the purpose authorized by state law and to fund any necessary reserves, capitalized interest, and costs of issuance associated with the bonds.

(Added by Stats. 2011, Ch. 518, Sec. 2. Effective January 1, 2012.)



63025

The bank board shall do the following:

(a) Adopt bylaws for the regulation of its affairs and the conduct of its business.

(b) Adopt an official seal.

(Amended (as added by Stats. 1994, Ch. 94) by Stats. 1994, Ch. 749, Sec. 10. Effective January 1, 1995.)



63025.1

The bank board may do or delegate the following to the executive director:

(a) Sue and be sued in its own name.

(b) As provided in Chapter 5 (commencing with Section 63070), issue bonds and authorize special purpose trusts to issue bonds, including, at the option of the board, bonds bearing interest that is taxable for the purpose of federal income taxation, or borrow money to pay all or any part of the cost of any project, or to otherwise carry out the purposes of this division.

(c) Engage the services of private consultants to render professional and technical assistance and advice in carrying out the purposes of this division.

(d) Employ attorneys, financial consultants, and other advisers as may, in the bank’s judgment, be necessary in connection with the issuance and sale, or authorization of special purpose trusts for the issuance and sale, of any bonds, notwithstanding Sections 11042 and 11043.

(e) Contract for engineering, architectural, accounting, or other services of appropriate state agencies as may, in its judgment, be necessary for the successful development of a project.

(f) Pay the reasonable costs of consulting engineers, architects, accountants, and construction, land use, recreation, and environmental experts employed by any sponsor or participating party if, in the bank’s judgment, those services are necessary for the successful development of a project.

(g) Acquire, take title to, and sell by installment sale or otherwise, lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and other interests in lands that are located within the state, or transition property as the bank may deem necessary or convenient for the financing of the project, upon terms and conditions that it considers to be reasonable.

(h) Receive and accept from any source including, but not limited to, the federal government, the state, or any agency thereof, loans, contributions, or grants, in money, property, labor, or other things of value, for, or in aid of, a project, or any portion thereof.

(i) Make loans to any sponsor or participating party, either directly or by making a loan to a lending institution, in connection with the financing of a project in accordance with an agreement between the bank and the sponsor or a participating party, either as a sole lender or in participation with other lenders. However, no loan shall exceed the total cost of the project as determined by the sponsor or the participating party and approved by the bank.

(j) Make loans to any sponsor or participating party, either directly or by making a loan to a lending institution, in accordance with an agreement between the bank and the sponsor or participating party to refinance indebtedness incurred by the sponsor or participating party in connection with projects undertaken and completed prior to any agreement with the bank or expectation that the bank would provide financing, either as a sole lender or in participation with other lenders.

(k) Mortgage all or any portion of the bank’s interest in a project and the property on which any project is located, whether owned or thereafter acquired, including the granting of a security interest in any property, tangible or intangible.

(l) Assign or pledge all or any portion of the bank’s interests in transition property and the revenues therefrom, or assets, things of value, mortgages, deeds of trust, bonds, bond purchase agreements, loan agreements, indentures of mortgage or trust, or similar instruments, notes, and security interests in property, tangible or intangible and the revenues therefrom, of a sponsor or a participating party to which the bank has made loans, and the revenues therefrom, including payment or income from any interest owned or held by the bank, for the benefit of the holders of bonds.

(m) Make, receive, or serve as a conduit for the making of, or otherwise provide for, grants, contributions, guarantees, insurance, credit enhancements or liquidity facilities, or other financial enhancements to a sponsor or a participating party as financial assistance for a project.

(n) Lease the project being financed to a sponsor or a participating party, upon terms and conditions that the bank deems proper but shall not be leased at a loss; charge and collect rents therefor; terminate any lease upon the failure of the lessee to comply with any of the obligations thereof; include in any lease, if desired, provisions that the lessee shall have options to renew the lease for a period or periods, and at rents determined by the bank; purchase any or all of the project; or, upon payment of all the indebtedness incurred by the bank for the financing of the project, the bank may convey any or all of the project to the lessee or lessees.

(o) Charge and equitably apportion among sponsors and participating parties the bank’s administrative costs and expenses incurred in the exercise of the powers and duties conferred by this division.

(p) Issue, obtain, or aid in obtaining, from any department or agency of the United States, from other agencies of the state, or from any private company, any insurance or guarantee to, or for, the payment or repayment of interest or principal, or both, or any part thereof, on any loan, lease, or obligation or any instrument evidencing or securing the same, made or entered into pursuant to this division.

(q) Notwithstanding any other provision of this division, enter into any agreement, contract, or any other instrument with respect to any insurance or guarantee; accept payment in the manner and form as provided therein in the event of default by a sponsor or a participating party; and issue or assign any insurance or guarantee as security for the bank’s bonds.

(r) Enter into any agreement or contract, execute any instrument, and perform any act or thing necessary or convenient to, directly or indirectly, secure the bank’s bonds, the bonds issued by a special purpose trust, or a sponsor’s obligations to the bank or to a special purpose trust, including, but not limited to, bonds of a sponsor purchased by the bank or a special purpose trust for retention or sale, with funds or moneys that are legally available and that are due or payable to the sponsor by reason of any grant, allocation, apportionment or appropriation of the state or agencies thereof, to the extent that the Controller shall be the custodian at any time of these funds or moneys, or with funds or moneys that are or will be legally available to the sponsor, the bank, or the state or any agencies thereof by reason of any grant, allocation, apportionment, or appropriation of the federal government or agencies thereof; and in the event of written notice that the sponsor has not paid or is in default on its obligations to the bank or a special purpose trust, direct the Controller to withhold payment of those funds or moneys from the sponsor over which it is or will be custodian and to pay the same to the bank or special purpose trust or their assignee, or direct the state or any agencies thereof to which any grant, allocation, apportionment or appropriation of the federal government or agencies thereof is or will be legally available to pay the same upon receipt by the bank or special purpose trust or their assignee, until the default has been cured and the amounts then due and unpaid have been paid to the bank or special purpose trust or their assignee, or until arrangements satisfactory to the bank or special purpose trust have been made to cure the default.

(s) Enter into any agreement or contract, execute any instrument, and perform any act or thing necessary, convenient, or appropriate to carry out any power expressly given to the bank by this division, including, but not limited to, agreements for the sale of all or any part, including principal, interest, redemption rights or any other rights or obligations, of bonds of the bank or of a special purpose trust, liquidity agreements, contracts commonly known as interest rate swap agreements, forward payment conversion agreements, futures or contracts providing for payments based on levels of, or changes in, interest rates or currency exchange rates, or contracts to exchange cash-flows or a series of payments, or contracts, including options, puts or calls to hedge payments, rate, spread, currency exchange, or similar exposure, or any other financial instrument commonly known as a structured financial product.

(t) Purchase, with the proceeds of the bank’s bonds, transition property or bonds issued by, or for the benefit of, any sponsor in connection with a project, pursuant to a bond purchase agreement or otherwise. Bonds or transition property purchased pursuant to this division may be held by the bank, pledged or assigned by the bank, or sold to public or private purchasers at public or negotiated sale, in whole or in part, separately or together with other bonds issued by the bank, and notwithstanding any other provision of law, may be bought by the bank at private sale.

(u) Enter into purchase and sale agreements with all entities, public and private, including state and local government pension funds, with respect to the sale or purchase of bonds or transition property.

(v) Invest any moneys held in reserve or sinking funds, or any moneys not required for immediate use or disbursement, in obligations that are authorized by law for the investment of trust funds in the custody of the Treasurer.

(w) Authorize a special purpose trust or trusts to purchase or retain, with the proceeds of the bonds of a special purpose trust, transition property or bonds issued by, or for the benefit of, any sponsor in connection with a project or issued by the bank or a special purpose trust, pursuant to a bond purchase agreement or otherwise. Bonds or transition property purchased pursuant to this title may be held by a special purpose entity, pledged or assigned by a special purpose entity, or sold to public or private purchasers at public or negotiated sale, in whole or in part, with or without structuring, subordination or credit enhancement, separately or together with other bonds issued by a special purpose trust, and notwithstanding any other provision of law, may be bought by the bank or by a special purpose trust at private sale.

(x) Approve the issuance of any bonds, notes, or other evidences of indebtedness by the Rural Economic Development Infrastructure Panel, established pursuant to Section 15373.7.

(y) Approve the issuance of rate reduction bonds by an entity other than the bank or a special purpose trust to acquire transition property upon approval of the transaction in a financing order by the Public Utilities Commission, as provided in Article 5.5 (commencing with Section 840) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code.

(z) Apply for and accept subventions, grants, loans, advances, and contributions from any source of money, property, labor, or other things of value. The sources may include bond proceeds, dedicated taxes, state appropriations, federal appropriations, federal grant and loan funds, public and private sector retirement system funds, and proceeds of loans from the Pooled Money Investment Account.

(aa) Do all things necessary and convenient to carry out its purposes and exercise its powers, provided, however, that nothing herein shall be construed to authorize the bank to engage directly in the business of a manufacturing, industrial, real estate development, or nongovernmental service enterprise. Further, the bank shall not be organized to accept deposits of money for time or demand deposits or to constitute a bank or trust company.

(Amended by Stats. 1998, Ch. 4, Sec. 6. Effective January 1, 1999.)



63025.2

Nothing in Section 63025.1 shall be construed to extend or limit the authority of the bank that is otherwise provided in Section 19130.

(Added by Stats. 1999, Ch. 84, Sec. 2. Effective July 12, 1999.)



63026

The fiscal powers granted to the bank by this part may be exercised without regard or reference to any other department, division, or agency of the state, except the Legislature. This division shall be deemed to provide an alternative method of doing the things authorized by this division, and shall be regarded as supplemental and additional to powers conferred by other laws.

(Amended by Stats. 1998, Ch. 4, Sec. 7. Effective January 1, 1999.)



63027

(a) The bank may provide insurance or reinsurance of loans or portions thereof, or their debt service, including amounts payable as premiums of penalties in the event of mandatory or optional prepayment, made to finance a project, and to provide insurance or reinsurance or reserves, or portions thereof, or the yield therefrom, established to secure bonds issued to fund those loans or reserves.

(b) The bank may enter into or arrange agreements for insurance or reinsurance with users, mortgagors, lending institutions, insurers, and others, the bank being authorized to reinsure or cede risks to the insurers in any amounts as the bank may determine and the insurers, if otherwise authorized to reinsure or insure those risks in California, being hereby authorized to reinsure the bank or cede risks to the bank to the same extent as if the bank were a company authorized to reinsure or insure those risks.

(c) The bank may fix a rate or rates of premium for insurance or reinsurance, which need not be uniform, and may reflect any risks and classifications of risk as the bank determines to be reasonable.

(d) The bank may exercise those other powers as are necessary or incidental to insurance, reinsurance, and related matters.

(e) The bank shall make reasonable provisions for the security of loans made by the bank, and any insurance, reinsurance, and other financing arrangements negotiated by the bank.

(f) The insurance or reinsurance provided for by the bank shall not constitute a debt or pledge of the faith and credit of the state or any subdivision of the state.

(Added by Stats. 1998, Ch. 4, Sec. 8. Effective January 1, 1999.)



63028

The bank assumes and shall observe, keep, and perform all of the responsibilities, liabilities, and obligations of the former California Economic Development Financing Authority established under Part 10.2 (commencing with Section 15710) of Division 2 of Title 2, as it read prior to the effective date of this section, and the assumption of the responsibilities, liabilities, and obligations of the former California Economic Development Financing Authority shall occur without any execution or filing of any paper or any further act. Any reference in any law, contract, bond, indenture, or other document to the former California Economic Development Financing Authority shall be deemed, hereafter, to mean the bank.

(Added by Stats. 1998, Ch. 4, Sec. 9. Effective January 1, 1999.)






ARTICLE 2 - General Provisions

63030

Bonds issued by the bank or a special purpose trust are legal investments for all trust funds, the funds of all insurance companies, banks, both commercial and savings, trust companies, executors, administrators, trustees, and other fiduciaries, for state school funds, pension funds, and for any funds that may be invested in county, school, or municipal bonds. These bonds are securities that may legally be deposited with, and received by, any state or municipal officer or agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be, authorized by law, including, deposits to secure public funds.

(Amended by Stats. 1995, Ch. 863, Sec. 14. Effective January 1, 1996.)



63031

No liability shall be incurred by the bank beyond the extent to which funds have been provided under this division. However, for the purposes of meeting the necessary expenses of initial organization and operation until the date that the bank derives revenues or proceeds from bonds as provided under this division, the bank may borrow money as needed for the purposes of meeting the necessary expenses of initial organization and operation from the Pooled Money Investment Account, as specified in subdivision (w) of Section 63025.1 or from any special funds, including the special funds of existing financing authorities. The borrowed money shall be repaid with interest within a reasonable time after the bank receives revenues or proceeds from bonds as provided under this division.

(Amended by Stats. 1995, Ch. 863, Sec. 15. Effective January 1, 1996.)



63032

(a) Neither the bank nor a special purpose trust authorized by the bank is required to pay any property taxes or assessments upon, or with respect to, any project or any property acquired by, or for, the bank under this division, or upon the income therefrom, so long as the bank, on behalf of the state, holds title to the project or to the property contained in the project.

(b) The exemption of the bank or of a special purpose trust from taxation of any property shall cease when title to the property is transferred from the bank to any taxable person or entity. This section does not exempt any taxable person or entity from taxation, including, but not limited to, taxation upon a possessory interest, with respect to any project, or the property of facilities contained in any project that may otherwise be applicable to the person.

(Amended by Stats. 1995, Ch. 863, Sec. 16. Effective January 1, 1996.)



63033

The state does hereby pledge to, and agrees with, the holders of any bonds issued under this division, and with those parties who may enter into contracts with the bank pursuant to this division, that the state will not limit or alter the rights hereby vested in the bank to finance any project and to fulfill the terms of any loan agreement, lease, or other contract with the agency pursuant to this division, or in any way impair the rights or remedies of the bondholders or of the parties until those bonds, together with interest thereon, are fully discharged or provision for this discharge has been made and those contracts are fully performed on the part of the bank. The bank, as agent for the state, may include this pledge and undertaking for the state in its obligations or contracts.

(Added by Stats. 1994, Ch. 94, Sec. 1. Effective January 1, 1995. Conditionally operative as prescribed by Sec. 17 of Ch. 94.)



63034

The bank shall establish a reasonable schedule of administrative fees, which shall be paid by the sponsor or the participating party pursuant to Section 63074, to reimburse the state for the costs of administering this division.

(Added by Stats. 1994, Ch. 94, Sec. 1. Effective January 1, 1995. Conditionally operative as prescribed by Sec. 17 of Ch. 94.)



63035

The bank shall, not later than November 1 of each year, submit to the Governor and the Legislature, pursuant to Section 9795, a report for the preceding fiscal year ending on June 30 containing information on the bank’s activities relating to the infrastructure bank fund and programs. The report shall include all of the following:

(a) (1) Information on the infrastructure bank fund, including, but not limited to, its present balance, moneys encumbered, moneys allocated, repayments, and other sources of revenues received during the fiscal year.

(2) Information on the impact of the activities funded by the infrastructure bank fund moneys, including, but not limited to, the number of jobs created and retained, the environmental impact that resulted, and economic value provided to the state.

(b) A specification of conduit and revenue bonds sold and interest rates thereon, including, but not limited to, the use of the bond proceeds.

(c) The amount of other public and private funds leveraged by the assistance provided.

(d) A report of revenues and expenditures for the preceding fiscal year, including all of the bank’s costs. The information provided pursuant to this subdivision shall include, but need not be limited to, both of the following:

(1) The amount and source of total bank revenues. Revenues shall be shown by main categories of revenues, including the General Fund, special funds, federal funds, interest earnings, fees collected, and bond proceeds, for each bank program.

(2) The amount and type of total bank expenditures. Expenditures shall be shown by major categories of expenditures, including loans provided, debt service payments, and program support costs, for each bank program.

(e) A projection of the bank’s needs and requirements for the coming year.

(f) Recommendations for changes in state and federal law necessary to meet the objectives of this division.

(g) The executive director shall post the report on the bank’s Internet Web site.

(Amended by Stats. 2014, Ch. 132, Sec. 5. Effective January 1, 2015.)



63035.5

The report required by Section 63035 shall be submitted to the Governor and the Joint Legislative Budget Committee on a quarterly basis during the 1999–2000 fiscal year and the 2000–01 fiscal year.

(Added by Stats. 1999, Ch. 84, Sec. 3. Effective July 12, 1999.)



63036

It is the intent of the Legislature that the activities of the bank be fully coordinated with any future legislative plan involving growth management strategies designed to protect California’s land resource, and ensure its preservation and use it in ways which are economically and socially desirable. Further, all public works financed pursuant to this division, including those projects financed through the use of industrial development bonds under Title 10 (commencing with Section 91500), shall comply with Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code.

(Amended by Stats. 2001, Ch. 938, Sec. 1. Effective January 1, 2002.)






ARTICLE 3 - Local Resolution Applying for Bank Financing

63040

(a) Following consultation with appropriate state and local agencies, the bank shall establish criteria, priorities, and guidelines for the selection of projects to receive assistance from the bank. Projects shall comply with the criteria, priorities, and guidelines adopted by the bank.

(b) The criteria, priorities, and guidelines shall, at a minimum, be based upon the following:

(1) The State Environmental Goals and Policy Report, or its successor, approved pursuant to Article 5 (commencing with Section 65041) of Chapter 1.5 of Division 1 of Title 7. If the State Environmental Goals and Policy Report, or its successor, has not been adopted within two years of a statutorily required update, compliance with this paragraph is not required until the report is updated.

(2) If the sponsor is a state agency, board, commission, or department, the Capital and Infrastructure Project Planning Report, prepared by the Director of Finance pursuant to Article 2 (commencing with Section 13100) of Chapter 2 of Part 3 of Division 3 of Title 2.

(c) When the bank establishes or makes changes to the criteria, priorities, and guidelines, the bank shall notify the Governor, the fiscal and policy committees of the Legislature that exercise legislative oversight of the bank, and appropriate state and local agencies.

(d) The resolution required in Section 63041 shall have been adopted prior to the project’s selection by the bank.

(Amended by Stats. 2014, Ch. 132, Sec. 6. Effective January 1, 2015.)



63041

(a) Prior to submitting a project to the bank for consideration, the legislative body or bodies of the sponsor or sponsors of the project shall find, by resolution, each of the following:

(1) The project is consistent with the general plan of both the city and county, or city and county in the case of San Francisco, or only the county for projects in unincorporated areas in which the project is located.

(2) The proposed financing is appropriate for the specific project.

(3) The project facilitates effective and efficient use of existing and future public resources so as to promote both economic development and conservation of natural resources. The project develops and enhances public infrastructure in a manner that will attract, create, and sustain long-term employment opportunities.

(4) The project is consistent with the criteria, priorities, and guidelines for the selection of projects adopted pursuant to Section 63040.

(b) Upon the adoption of the resolution in subdivision (a) by the legislative body, the legislative body shall transmit the resolution to the executive director of the infrastructure bank.

(Amended by Stats. 1999, Ch. 84, Sec. 4. Effective July 12, 1999.)



63041.5

(a) It is the intent of the Legislature to provide a one-time appropriation for financial assistance to local government to meet capital outlay and infrastructure needs.

(b) From the funds appropriated in Item 2920-111-0001 of the Budget Act of 1999, the sum of four hundred twenty-five million dollars ($425,000,000) shall be available for financial assistance, including, but not limited to, leveraged revolving fund loans, to local government sponsors for public development facilities, as specified in subdivision (q) of Section 63010 of the Government Code.

(c) From the funds appropriated in Item 2920-111-0001 of the Budget Act of 1999 and in Item 2920-111-0001 of the Budget Act of 1998 (Chapter 324 of the Statutes of 1998), the California Infrastructure and Economic Development Bank shall make no single loan in excess of 10 percent of the combined amount of these appropriations to the bank unless approved by unanimous consent of the membership of the Board of Directors of the California Infrastructure and Economic Development Bank and the Director of Finance provides a 30-day written notice to the Chairperson and Vice-Chairperson of the Joint Legislative Budget Committee.

(Added by Stats. 1999, Ch. 84, Sec. 5. Effective July 12, 1999.)






ARTICLE 4 - Financing of Transition Costs

63042

Notwithstanding any other provision of this division, a project for the financing of transition costs and the acquisition of transition property upon the request of an electrical corporation shall be deemed to be in the public interest and eligible for financing by the bank, and Article 3 (commencing with Section 63040) and Article 5 (commencing with Section 63043) shall not apply to the project or financing. The bank shall consider a project for financing transition costs and the acquisition of transition property upon filing of an application by an appropriate participating party, on the terms and conditions the bank shall determine. The bank shall establish procedures for the expeditious review of applications from electrical corporations for the issuance or approval of rate reduction bonds. The review may be concurrent with the Public Utilities Commission’s processing of an application for the pertinent financing order, so as to allow for the issuance of rate reduction bonds as quickly as feasible after the issuance of the pertinent financing order by the Public Utilities Commission. Notwithstanding any other provision of this division, the bank shall have no authority to alter or modify any term or condition related to the transition costs or the transition property as set forth in the pertinent financing order, and shall have no authority over any matter that is subject to the approval of the Public Utilities Commission under Article 5.5 (commencing with Section 840) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code.

(Added by renumbering Section 63048 by Stats. 1998, Ch. 4, Sec. 17. Effective January 1, 1999.)






ARTICLE 5 - Financing Economic Development Facilities

63043

Notwithstanding any other provision of this division, Article 3 (commencing with Section 63040) and Article 4 (commencing with Section 63042), shall not apply to any conduit financing for economic development facilities by the bank directly for the benefit of a participating party.

(Repealed and added by Stats. 1998, Ch. 4, Sec. 15. Effective January 1, 1999.)



63044

The bank shall consider a project for conduit financing for economic development facilities upon filing of an application with the bank by an appropriate participating party, on the terms and conditions the bank shall determine. The bank shall establish procedures for the expeditious review of applications for the issuance or approval of bonds to finance economic development facilities.

(Repealed and added by Stats. 1998, Ch. 4, Sec. 15. Effective January 1, 1999.)



63045

In order to provide or arrange for the financing of economic development facilities, the bank may:

(a) Issue taxable revenue bonds pursuant to Chapter 5 (commencing with Section 63070) to provide financing for economic development projects compatible with the public interest as specified in Section 63046.

(b) Issue taxable revenue bonds pursuant to Chapter 5 (commencing with Section 63070) to provide financing for the revolving loan funds and economic development projects of small business development corporations, local economic development corporations, community development corporations, and nonprofit organizations, which revolving loan funds and economic development projects shall be compatible with the public interest.

(c) Issue tax-exempt revenue bonds pursuant to Chapter 5 (commencing with Section 63070) to provide financing for economic development facilities as permitted by federal law and in accordance with applicable California law relating to the distribution of state allocations for private activity bonds. Projects so financed shall be compatible with the public interest as specified in Section 63046.

(d) Issue tax-exempt revenue bonds pursuant to Chapter 5 (commencing with Section 63070) for economic development facilities of public sector and nonprofit organizations qualifying for exemption under federal law.

(Repealed and added by Stats. 1998, Ch. 4, Sec. 15. Effective January 1, 1999.)



63046

No financing shall be made by the bank under this article unless the bank shall have first determined that the financing or assistance meets the following public interest criteria:

(a) The financing, loan, grant, or other assistance is for a project or a use in the State of California.

(b) Those seeking funds or other assistance are capable of meeting obligations incurred under relevant agreements.

(c) In the case of loans or bonds, payments to be made under applicable financing documents are adequate to pay the current expenses of the bank in connection with the financing and to make payments on the bonds.

(d) The proposed financing is appropriate for the specific project.

(Repealed and added by Stats. 1998, Ch. 4, Sec. 15. Effective January 1, 1999.)



63047

(a) Any loan entered into pursuant to this article may contain provisions for payment of a penalty if any recipient of funds under this article leaves this state prior to the completion of the full term of the loan.

(b) Projects that the board determines will produce long-term employment creation or retention shall receive first priority for financing.

(c) Any recipient of funds under this article that utilizes the funds for construction purposes, shall certify that the contractors are properly licensed by the Contractors’ State License Board.

(d) The bank shall require that the proposed economic development facilities be consistent with any existing local or regional comprehensive plan.

(e) The bank shall develop a policy regarding financing companies that move within this state so as to minimize any displacement of jobs.

(f) In addition to any other methods the bank may use to identify economic development projects, the bank shall utilize existing local economic development networks to identify these projects and prepare a plan, in consultation with local economic development networks and their organizations and representatives, to implement this policy.

(Added by Stats. 1998, Ch. 4, Sec. 15. Effective January 1, 1999.)






ARTICLE 6 - State Water Pollution Control Revolving Fund Program

63048

For purposes of this article, the following terms have the following meanings, unless the context clearly indicates or requires another meaning:

(a)“Board” means the State Water Resources Control Board.

(b) “Revolving fund” means the State Water Pollution Control Revolving Fund created by Chapter 6.5 (commencing with Section 13475) of Division 7 of the Water Code.

(Added by Stats. 2000, Ch. 1078, Sec. 1. Effective January 1, 2001.)



63048.3

Notwithstanding any other provision of this division, Article 3 (commencing with Section 63040), Article 4 (commencing with Article 63042), and Article 5 (commencing with Section 63043) do not apply to any financing provided by the bank to, or at the request of, the board in connection with the revolving fund.

(Added by Stats. 2000, Ch. 1078, Sec. 1. Effective January 1, 2001.)



63048.5

(a) The bank may issue taxable or tax-exempt revenue bonds pursuant to Chapter 5 (commencing with Section 63070) and deposit the proceeds from the bonds into the revolving fund or use the proceeds to refund bonds previously issued under this article. Bond proceeds may also be used to fund necessary reserves, capitalized interest, or costs of issuance.

(b) Except as may be provided in the governing documents with respect to bond anticipation notes, each of the bonds issued under this article shall, to the extent provided in the governing documents, be payable from, and secured by, all or a portion of the revenues in the revolving fund and the assets of the revolving fund, to the extent the revenues and assets are pledged by the board for those purposes.

(c) Bonds issued under this article shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the bank, or a pledge of the faith and credit of the state or of any political subdivision, but shall be payable solely from the revolving fund and the assets of the revolving fund, and the security provided by the revolving fund. All bonds issued under this article shall contain on the face of the bonds a statement to the same effect.

(Added by Stats. 2000, Ch. 1078, Sec. 1. Effective January 1, 2001.)






ARTICLE 6.3 - Safe Drinking Water State Revolving Fund

63048.55

For the purposes of this article, the following terms have the following meanings:

(a) “Department” means the State Department of Public Health.

(b) “Revolving fund” means the Safe Drinking Water State Revolving Fund established pursuant to Section 116760.30 of the Health and Safety Code.

(Added by Stats. 2011, Ch. 518, Sec. 3. Effective January 1, 2012.)



63048.56

Notwithstanding any other law, Article 3 (commencing with Section 63040), Article 4 (commencing with Section 63042), and Article 5 (commencing with Section 63043) shall not apply to any financing provided by the bank to, or at the request of, the department in connection with the revolving fund.

(Added by Stats. 2011, Ch. 518, Sec. 3. Effective January 1, 2012.)



63048.57

(a) The bank may issue taxable or tax-exempt revenue bonds pursuant to Chapter 5 (commencing with Section 63070) and deposit the proceeds from the bonds into the revolving fund or use the proceeds to refund bonds previously issued under this article. Bond proceeds may also be used to fund necessary reserves, capitalized interest, or costs of issuance.

(b) Except as may be provided in the governing documents with respect to bond anticipation notes, each of the bonds issued under this article shall, to the extent provided in the governing documents, be payable from, and secured by, all or a portion of the revenues in the revolving fund and the assets of the revolving fund, to the extent the revenues and assets are pledged by the department for those purposes.

(c) Bonds issued under this article shall not be deemed to constitute a debt or liability of the state or of any political subdivision of the state, other than the bank, but shall be payable solely from the revolving fund and the assets of the revolving fund, and the security provided by the revolving fund. All bonds issued under this article shall contain on the face of the bonds a statement to that effect.

(Added by Stats. 2011, Ch. 518, Sec. 3. Effective January 1, 2012.)






ARTICLE 6.5 - Tribal Compact Assets Securitization

63048.6

The definitions contained in this section are in addition to the definitions contained in Section 63010 and together with the definitions contained in that section shall govern the construction of this article, unless the context requires otherwise:

(a) “Compact assets” means moneys required to be paid to the state under Sections 4.3.1 and 4.3.3 of the designated tribal compacts and the state’s rights to receive those payments.

(b) “Designated tribal compacts” means the amended and new tribal-state compacts, which are ratified by the Legislature, and that, among other things, require certain payments to the state in exchange for the exclusive right of the compact tribes to engage in certain gaming activities in their respective core geographic markets, all as specified in the amended and new compacts, and that are designated by the Director of Finance pursuant to subdivision (a) of Section 63048.65.

(c) “Operating expenses” means the reasonable operating expenses of the special purpose trust and the bank, including, but not limited to, the costs of preparation of accounting and other reports, maintenance of the ratings on the bonds, insurance premiums, or other required activities of the special purpose trust, and fees and expenses incurred for professional consultants, advisors, fiduciaries, and legal counsel, including the fees and expenses of the Attorney General incurred in connection with the enforcement of the pledges and agreements of the state pursuant to Section 63048.8.

(Added by Stats. 2004, Ch. 91, Sec. 4. Effective July 1, 2004.)



63048.63

(a) The Legislature hereby finds and declares:

(1) The financial and legal records of California Indian tribes and tribal business enterprises are records of a sovereign nation and are not subject to disclosure by private citizens or the state. This is explicitly recognized in amendments to tribal-state gaming compacts ratified by the Legislature, which provide for the securitization of annual payments to be received from the tribes by the state or by an agency, trust, fund, or entity specified by the state.

(2) In order to review the records of any Indian tribe relative to this securitization, the compacts require the execution of nondisclosure agreements.

(3) State entities statutorily charged with participating in the bond sale cannot perform those duties in the absence of that agreement, and the Legislature hereby acknowledges and agrees that documents containing tribal information are not public records, shall not be discussed in an open meeting, and that state officials privy to that information may execute nondisclosure agreements.

(b) Nothing in Chapter 3.5 of Division 7 of Title 1 (commencing with Section 6250) or any other provision of law shall permit the disclosure of any records of an Indian tribe received by the state, or by an agency, trust fund, or entity specified by the state, in connection with the sale of any portions of the designated tribal-state gaming compact assets or the issuance of bonds, or any summaries or analyses thereof. The transmission of the records, or the information contained in those records in an alternative form, to the state or the special purpose trust shall not constitute a waiver of exemption from disclosure, and the records and information once transmitted to the state or special purpose trust shall be subject to this same exemption from disclosure.

(c) The state and the special purpose trust are authorized to enter into nondisclosure agreements with Indian tribes agreeing not to disclose the materials described in subdivision (b).

(d) The nondisclosure agreements may include provisions limiting the representatives of the state and the special purpose trust authorized to review or receive records of the Indian tribe to those individuals directly working on the sale of portions of the designated compact assets or the issuance of the bonds.

(e) Nothing in Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code shall be construed to prevent the bank from conducting a closed session to consider any records or information of an Indian tribe or any summaries or analyses thereof received by the state in connection with the sale of any portion of the compact assets or the issuance of bonds.

(Added by Stats. 2004, Ch. 702, Sec. 6. Effective September 23, 2004.)



63048.65

(a) Upon a filing by the Director of Finance with the bank of a list of designated tribal compacts and the specific portions of the compact assets to be sold, the bank may sell for, and on behalf of, the state, solely as its agent, those specific portions of the compact assets to a special purpose trust. To that end, a special purpose trust is hereby established as a not-for-profit corporation solely for that purpose and for the purposes necessarily incidental thereto. The bank may enter into one or more sales agreements with the special purpose trust on terms it deems appropriate, which may include covenants of, and binding on, the state necessary to establish and maintain the security of the bonds and exemption of interest on the bonds from federal income taxation. The portion of the compact assets to be sold shall be an amount or amounts determined by the Director of Finance that are necessary to provide the state with net proceeds of the sale, not to exceed one billion five hundred million dollars ($1,500,000,000), exclusive of capitalized interest on the bonds and any costs incurred by the bank or the special purpose trust in implementing this article, including, but not limited to, the cost of financing one or more reserve funds, any credit enhancements, costs incurred in the issuance of bonds, and operating expenses. Those specific portions of the compact assets may be sold at one time or from time to time.

(b) The special purpose trust may issue bonds, including, but not limited to, refunding bonds, on the terms it shall determine, and do all things contemplated by, and authorized by, this division with respect to the bank, and enjoy all rights, privileges, and immunities the bank enjoys pursuant to this division, or as authorized by Section 5140 of the Corporations Code with respect to public benefit nonprofit corporations, or as necessary or appropriate in connection with the issuance of bonds, and may enter into agreements with any public or private entity and pledge the compact assets that it purchased as collateral and security for its bonds. However, to the extent of any conflict between any of the foregoing and the provisions of this article, the provisions of this article shall control. The pledge of any of these assets and of any revenues, reserves, and earnings pledged in connection with these assets shall be valid and binding in accordance with its terms from the time the pledge is made, and amounts so pledged and thereafter received shall immediately be subject to the lien of the pledge without the need for physical delivery, recordation, filing, or other further act. The special purpose trust, and its assets and income, and bonds issued by the special purpose trust, and their transfer and the income therefrom, shall be exempt from all taxation by the state and by its political subdivisions.

(c) (1) The net proceeds of the sale of compact assets by the bank shall be deposited in the following order:

(A) One billion two hundred million dollars ($1,200,000,000) plus any interest due pursuant to paragraph (3) of subdivision (c) of Section 14556.8, to the Traffic Congestion Relief Fund for the purpose of funding or reimbursing the cost of projects, programs, and activities permitted and necessary to be funded by that fund in accordance with applicable law, and to repay loans made from the State Highway Account and the Public Transportation Account to the Traffic Congestion Relief Fund pursuant to Section 14556.8, in the following priority order:

(i) Transfer of four hundred forty-three million dollars ($443,000,000) plus any interest due pursuant to paragraph (3) of subdivision (c) of Section 14556.8, to the State Highway Account for project expenditures.

(ii) Two hundred ninety million dollars ($290,000,000) for allocation to Traffic Congestion Relief Program projects.

(iii) Two hundred seventy-five million dollars ($275,000,000) to the Public Transportation Account for project expenditures.

(iv) All remaining funds for allocation to Traffic Congestion Relief Program projects.

(B) To the Transportation Deferred Investment Fund, an amount up to the outstanding amount of the suspension of the 2004–05 fiscal year transfer of the sales tax on gasoline to the Transportation Investment Fund pursuant to requirements of Article XIX B of the California Constitution.

(C) To the Transportation Deferred Investment Fund, an amount up to the outstanding amount of the suspension of the 2003–04 fiscal year transfer of the sales tax on gasoline to the Transportation Investment Fund pursuant to requirements of Article XIX B of the California Constitution.

(2) Notwithstanding paragraph (1), if and to the extent it is necessary to ensure to the maximum extent practicable the eligibility for exclusion from taxation under the federal Internal Revenue Code of interest on the bonds to be issued by the special purpose trust, the Director of Finance may adjust the application of proceeds not eligible for exclusion from taxation among the authorized funds described in paragraph (1). The Department of Finance shall submit a report to the Legislature describing any proposed changes among the authorized funds in paragraph (1), and consistent with this paragraph, at least 30 days prior to issuing the bonds pursuant to this article. Amounts deposited in the Traffic Congestion Relief Fund pursuant to paragraph (1) shall be applied as a credit to transfers from the General Fund that the Controller would otherwise be required to make to that fund. Amounts deposited in the Transportation Deferred Investment Fund shall be expended in conformance with Sections 7105 and 7106 of the Revenue and Taxation Code, and the amounts so deposited shall also be applied as a credit to the transfers from the General Fund that the Controller would otherwise be required to make under those sections. The Legislature hereby finds and declares that the deposits and credits described in this subdivision do not constitute the use of the proceeds of bonds or other indebtedness to pay a yearend State Budget deficit as prohibited by subdivision (c) of Section 1.3 of Article XVI of the California Constitution. Subject to any constitutional limitation, the use and application of the proceeds of any sale of compact assets or bonds shall not in any way affect the legality or validity of that sale or those bonds.

(d) Funds received from amended tribal-state compacts, or new compacts entered into and ratified on or after the effective date of this article, pursuant to Section 4.3.1 of the amended compacts, or the comparable section in new compacts, as specified in those compacts, that are neither sold to the special purpose trust nor otherwise appropriated, and funds received as a result of the state’s acquisition of an ownership interest in any residual interest in compact assets attributable to Section 4.3.1 of the amended compacts, or the comparable section in new compacts, as specified in those compacts, shall be remitted to the California Gambling Control Commission for deposit in the General Fund.

(e) Funds received from amended tribal-state compacts, or new compacts entered into and ratified on or after the effective date of this article, pursuant to Section 4.3.3 of the amended compacts, or the comparable section in new compacts, as specified in those compacts, shall be held in an account within the Special Deposit Fund until those funds are sold or otherwise applied pursuant to this subdivision. From time to time, at the direction of the Director of Finance, any moneys in this account shall be deposited and applied in accordance with subdivision (c) or shall be deemed to be compact assets for purposes of sale to the special purpose trust pursuant to this article. If the Director of Finance determines that the bonds authorized pursuant to this article cannot be successfully issued by the special purpose trust, funds within the account shall be deposited in accordance with subdivision (c). In addition, all subsequent revenues remitted pursuant to Section 4.3.3 of the amended compacts, or the comparable section in new compacts, as specified in those compacts, and funds received as a result of the state’s acquisition of an ownership interest in any residual interest in compact assets attributable to Section 4.3.3 of the amended compacts, or the comparable section in new compacts, as specified in those compacts, shall be used to satisfy the purposes of subdivision (c). When the amounts described in subdivision (c) have been paid to the funds named in that subdivision either pursuant to this article or by other appropriations or transfers, thereafter the revenues received by the state from Section 4.3.3 of the compact shall be remitted to the California Gambling Control Commission for deposit in the General Fund.

(f) The principal office of the special purpose trust shall be located in the County of Sacramento. The articles of incorporation of the special purpose trust shall be prepared and filed, on behalf of the state, with the Secretary of State by the bank. The members of the board of directors of the bank as of the effective date of this article, the Director of the Department of Transportation, and the Director of General Services, shall each serve ex officio as the directors of the special purpose trust. Any of these directors may name a designee to act on his or her behalf as a director of the special purpose trust. The Director of Finance or his or her designee shall serve as chair of the special purpose trust. Directors of the special purpose trust shall not be subject to personal liability for carrying out the powers and duties conferred by this article. The Legislature hereby finds and declares that the duties and responsibilities of the directors of the special purpose trust and the duties and responsibilities of the Director of Finance established under this article are within the scope of the primary duties of those persons in their official capacities. The special purpose trust shall be treated as a separate legal entity with its separate corporate purpose as described in this article, and the assets, liabilities, and funds of the special purpose trust shall be neither consolidated nor commingled with those of the bank.

(Amended by Stats. 2006, Ch. 56, Sec. 3. Effective July 7, 2006.)



63048.66

(a) Notwithstanding Section 63048.65 or any other provision of this article, compact assets that are subject to designation by the Director of Finance for sale pursuant to subdivision (a) of Section 63048.65 and that are timely deposited or are due for deposit in the Special Deposit Fund on or after July 1, 2008, and on or before June 30, 2016, shall not be available for the purpose of Section 63048.65.

(b) The Director of Finance shall determine the portion of the compact assets described in subdivision (a) that are attributable to payments made for each fiscal year. The Director of Finance may direct the Controller, by separate order applicable to the assets for each fiscal year, to transfer the compact assets attributable to that fiscal year from the Special Deposit Fund to the General Fund.

(c) Upon order of the Director of Finance, the Controller shall transfer the compact assets as provided in subdivision (b).

(d) If any legal challenges to the issuance of bonds pursuant to this article are settled sufficiently for the bonds to be sold, the following shall occur:

(1) Notwithstanding subdivision (a), the tribal assets described in subdivision (a) that are in the Special Deposit Fund, or are still due for payment to the Special Deposit Fund, may be made available for sale pursuant to subdivision (a) of Section 63048.65.

(2) The transfer of any compact assets to the General Fund pursuant to this section shall be suspended until after the bonds are sold, and any possible future transfers to the General Fund shall be consistent with the provisions of the bond sale.

(Amended by Stats. 2011, Ch. 11, Sec. 15. Effective March 24, 2011.)



63048.67

The loans made from the State Highway Account through the Traffic Congestion Relief Fund to the General Fund that are referenced in clause (i) of subparagraph (A) of paragraph (1) of subdivision (c) of Section 63048.65 are hereby determined to have been from weight fee revenues in the State Highway Account fund balance. Any repayments made to the State Highway Account pursuant to subdivision (e) of Section 63048.65, upon transfer of those funds to the State Highway Account, shall be immediately transferred by the Controller from the State Highway Account to the Transportation Debt Service Fund for use pursuant to Section 16965.

(Added by Stats. 2011, Ch. 38, Sec. 3. Effective June 30, 2011.)



63048.7

Notwithstanding any other provision of this division, Article 3 (commencing with Section 63040), Article 4 (commencing with Section 63042), and Article 5 (commencing with Section 63043) do not apply to any bonds issued by the special purpose trust established by this article. All matters authorized in this article are in addition to powers granted to the bank in this division.

(Added by Stats. 2004, Ch. 91, Sec. 4. Effective July 1, 2004.)



63048.75

Any sale of some or all of the compact assets under this article shall be treated as a true sale and absolute transfer of the property so transferred to the special purpose trust and not as a pledge or grant of a security interest by the state, the bank board, or the bank for any borrowing. The characterization of the sale of any of those assets as an absolute transfer by the participants shall not be negated or adversely affected by the fact that only a portion of the compact assets is transferred, nor by the state’s acquisition of an ownership interest in any residual interest in the compact assets, nor by any characterization of the special purpose trust or its bonds for purposes of accounting, taxation, or securities regulation, nor by any other factor whatsoever.

(Added by Stats. 2004, Ch. 91, Sec. 4. Effective July 1, 2004.)



63048.8

(a) (1) On and after the effective date of each sale of compact assets, the state shall have no right, title, or interest in or to the compact assets sold, and the compact assets so sold shall be property of the special purpose trust and not of the state, the bank board, or the bank, and shall be owned, received, held, and disbursed by the special purpose trust or the trustee for the financing. None of the compact assets sold by the state pursuant to this article shall be subject to garnishment, levy, execution, attachment, or other process, writ, including, but not limited to, a writ of mandate, or remedy in connection with the assertion or enforcement of any debt, claim, settlement, or judgment against the state, the bank board, or the bank.

(2) On or before the effective date of any sale, the state, acting through the Director of Finance, upon direction of the bank, shall notify each tribe that has executed a designated tribal compact that the particular compact assets that have been sold to the special purpose trust and irrevocably instruct the tribe that, as of the applicable effective date and so long as the bonds secured by the compact assets are outstanding, the compact assets sold are to be paid directly to the trustee for the applicable bonds of the special purpose trust. Certification by the Director of Finance that this notice has been given shall be conclusive evidence thereof for purposes of this article.

(3) The state pledges and agrees with the holders of any bonds issued by the special purpose trust that it will not authorize anyone other than an Indian tribe with a federally authorized compact to engage in specified gaming activities within the defined core geographic market of an Indian tribe that is a party to a designated tribal compact in violation of the designated tribal compact as ratified by the Legislature, unless adequate provision is made by law for the protection of the holders of bonds in a manner consistent with the indenture or trust agreement pursuant to which the bonds are issued. The state pledges to and agrees with the holders of any bonds issued by the special purpose trust that it will (A) enforce its rights to collect the compact assets sold to the special purpose trust pursuant to this article, (B) not amend any designated tribal compact or take any other action, that would in any way diminish, limit, or impair the rights to receive compact assets sold to the special purpose trust pursuant to this article, and (C) not in any way impair the rights and remedies of bondholders or the security for their bonds until, in each case, those bonds, together with the interest thereon and costs and expenses in connection with any action or proceeding on behalf of the bondholders, are fully paid and discharged or otherwise provided for pursuant to the terms of the indenture or trust agreement pursuant to which those bonds are issued. The special purpose trust may include these pledges and undertakings in its bonds. Notwithstanding any other provision of this article, inherent police powers that cannot be contracted away are reserved to the state.

(b) Bonds issued pursuant to this article shall not be deemed to constitute a debt of the state nor a pledge of the faith or credit of the state, and all bonds shall contain on the face of the bond a statement to the effect that neither the faith and credit nor the taxing power nor any other assets or revenues of the state or of any political subdivision of the state other than the special purpose trust, is or shall be pledged to the payment of the principal of or the interest on the bonds.

(c) Whether or not the bonds are of a form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the bonds are hereby made negotiable instruments for all purposes, subject only to the provisions of the bonds for registration.

(d) The special purpose trust and the bank shall be treated as public agencies for purposes of Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, and any action or proceeding challenging the validity of any matter authorized by this article shall be brought in accordance with, and within the time specified in, that chapter.

(e) Notwithstanding any other provision of law, the exclusive means to obtain review of a superior court judgment entered in an action brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any bonds to be issued, any other contracts to be entered into, or any other matters authorized by this article shall be by petition to the Supreme Court for writ of review. Any such petition shall be filed within 15 days following the notice of entry of the superior court judgment, and no extension of that period shall be allowed. If no petition is filed within the time allowed for this purpose, or the petition is denied, with or without opinion, the decision of the superior court shall be final and enforceable as provided in subdivision (a) of Section 870 of the Code of Civil Procedure. In any case in which a petition has been filed within the time allowed, the Supreme Court shall make any orders as it may deem proper in the circumstances. If no answering party appeared in the superior court action, the only issues that may be raised in the petition are those related to the jurisdiction of the superior court. Nothing in this subdivision or subdivision (d) shall be construed as granting standing to challenge the designated tribal compacts.

(Added by Stats. 2004, Ch. 91, Sec. 4. Effective July 1, 2004.)



63048.85

(a) The Legislature finds and declares that, because the proceeds from the sale of compact assets authorized by this article are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(b) Compact assets shall not be deemed to be “State General Fund proceeds of taxes appropriated pursuant to Article XIII B” within the meaning of Section 8 of Article XVI of the California Constitution, Section 41202 of the Education Code, or any other provision of law.

(c) Compact assets are not General Fund revenues for the purposes of Section 8 of Article XVI of the California Constitution or any other provision of law.

(Added by Stats. 2004, Ch. 91, Sec. 4. Effective July 1, 2004.)



63048.9

This article and all powers granted hereby shall be liberally construed to effectuate its intent and their purposes.

(Added by Stats. 2004, Ch. 91, Sec. 4. Effective July 1, 2004.)






ARTICLE 7 - Tobacco Settlement State Securitization

63049

The definitions contained in this section are in addition to the definitions contained in Section 63010 and together with the definitions contained in that section shall govern the construction of this article, unless the context requires otherwise:

(a) “California escrow agreement” means the escrow agreement dated April 12, 2000, as amended, between the Attorney General, on behalf of the state, and the California escrow agent named in the agreement relating to the division between the state and the participating jurisdictions of amounts payable under the Master Settlement Agreement.

(b) “Consent decree and final judgment” means, collectively, the Consent Decree and Final Judgment entered in the Superior Court of the State of California for San Diego County on December 9, 1998, approving the Master Settlement Agreement, the memorandum of understanding, and the orders entered by the court on January 18, 2000, and July 30, 2001, approving the Agreement Regarding Interpretation of Memorandum of Understanding.

(c) “Master Settlement Agreement” means the settlement dated November 23, 1998, as amended, among the attorneys general of 46 states (including California), the District of Columbia, the Commonwealth of Puerto Rico, Guam, the U.S. Virgin Islands, American Samoa, and the Commonwealth of the Northern Mariana Islands, and Philip Morris Incorporated, R. J. Reynolds Tobacco Company, Brown and Williamson Tobacco Corporation, Lorillard Tobacco Company, and the other Subsequent Participating Manufacturers as defined therein.

(d) “Memorandum of understanding” means, collectively, the memorandum of understanding dated August 5, 1998, as amended, together with the Agreement Regarding Interpretation of Memorandum of Understanding, as amended, among the state and various local governments of the state to coordinate their pending cases and to allocate certain portions of the recovery under the Master Settlement Agreement.

(e) “Operating expenses” means the reasonable operating expenses of the special purpose trust, including, without limitation, the costs of preparation of accounting and other reports, maintenance of the ratings on the bonds, insurance premiums, or other required activities of the special purpose trust, and fees and expenses incurred for professional consultants and fiduciaries.

(f) “Tobacco assets” means all moneys required to be paid to the state under the Master Settlement Agreement, as further provided in the memorandum of understanding and the California escrow agreement, and all of the state’s rights to receive those payments.

(Amended by Stats. 2009, Ch. 28, Sec. 1. Effective August 6, 2009.)



63049.1

(a) Subject to subdivision (c) and subdivision (d), as applicable, the bank is hereby authorized to sell for, and on behalf of, the state, solely as its agent, all or any portion of the tobacco assets, or any residual interests therein, to a special purpose trust which is hereby established as a not-for-profit corporation solely for that purpose and for the purposes necessarily incidental thereto, and to enter into one or more sales agreements with the special purpose trust as and on the terms it deems appropriate, which may include covenants of, and binding on, the state necessary to establish and maintain the security of the bonds and exemption of interest on the bonds from federal income taxation. The principal office of the special purpose trust shall be located in Sacramento County. The articles of incorporation of the special purpose trust shall be prepared and filed, on behalf of the state, with the Secretary of State by the bank, and the five voting members of the State Public Works Board shall serve ex officio as the directors of the special purpose trust. Directors of the special purpose trust shall not be subject to personal liability for carrying out the powers and duties conferred by this article. The special purpose trust shall be treated as a separate legal entity with its separate corporate purpose as described in this article, and the assets, liabilities, and funds of the special purpose trust shall be neither consolidated nor commingled with those of the bank or the State Public Works Board.

The special purpose trust is hereby authorized to issue bonds, including, but not limited to, refunding bonds, on the terms it shall determine, and do all things contemplated by, and authorized by, this division with respect to the bank, and enjoy all rights, privileges, and immunities the bank enjoys pursuant to this division, or as authorized by Section 5140 of the Corporations Code with respect to public benefit nonprofit corporations, or as necessary or appropriate in connection with the issuance of bonds, and may enter into agreements with any public or private entity and pledge the tobacco assets, or any residual interests therein, that it purchased as collateral and security for its bonds. The pledge of any of these assets and interests and of any revenues, reserves, and earnings pledged in connection therewith shall be valid and binding in accordance with its terms and have priority in accordance with its terms from the time the pledge is made and property so pledged shall immediately be subject to the lien of the pledge without the need for physical delivery, recordation, filing, or other further act. The pledge shall not be subject to Division 9 (commencing with Section 9101) of the Commercial Code or Sections 954.5 and 955.1 of the Civil Code. The special purpose trust, and its assets and income, and bonds issued by the special purpose trust, and their transfer and the income therefrom, shall be exempt from all taxation by the state and by its political subdivisions.

(b) (1) In order to assist the special purpose trust in financing or refinancing the purchase of tobacco assets, or any residual interests therein, by enhancing the security of the bonds issued for that purpose, upon request by the Director of Finance, the bank may include in, or add to, the sales agreement with the special purpose trust a covenant, binding on the state, to the effect that the Governor shall each year request from the Legislature an appropriation line item in the annual Budget Act, in a manner described further in this subdivision, from the General Fund for allocation by the Department of Finance to the special purpose trust in an amount equal to the debt service and operating expenses scheduled, or, in the case of bonds bearing variable rates of interest, estimated, to become due during the next succeeding fiscal year on the bonds, including refunding bonds, issued by the special purpose trust to finance or refinance the purchase of tobacco assets, or any residual interests therein, pursuant to that sales agreement.

(2) The appropriation referred to in paragraph (1) may provide that it will have an initial zero funding amount, but shall contain provisions authorizing the Director of Finance to make allocations in augmentation of the appropriation, without further legislative approval, from the General Fund, up to the amount certified by the special purpose trust to be necessary to cover the difference, if negative, between the amount of tobacco assets received by the special purpose trust pursuant to the sales agreement by the end of April of any calendar year, plus any other amounts available in the debt service reserve fund or other fund held by the trustee for the bonds, less the amount of debt service on the bonds and operating expenses scheduled, or in the case of bonds bearing variable rates of interest, estimated, to become due during the next succeeding 12 months.

(3) Any amounts appropriated as provided in this subdivision shall be disbursed to the trustee for the bonds for the purpose of paying the debt service on the bonds and operating expenses specified in the certificate of the special purpose trust. Notwithstanding any other provision of this article, the Legislature shall not be obligated by this subdivision or any covenant made in a sales agreement, or any other provision of law, to appropriate or otherwise make funds available to pay debt service on the bonds or operating expenses.

(c) Based upon the terms of the sale agreements and bonds as established by the special purpose trust pursuant to subdivision (a) or (b), tobacco assets, or any residual interests therein, may be sold pursuant to this article, whether at one time or from time-to-time. The net proceeds of sale of any tobacco assets by the bank shall be deposited in the General Fund, except that the proceeds from the sale of any residual interests therein shall be deposited in the Tobacco Asset Sales Revenue Fund established pursuant to Section 63049.55. The use and application of the proceeds of any sale of tobacco assets, or any residual interests therein, or bonds shall not in any way affect the legality or validity of that sale or those bonds.

(d) On or after January 1, 2007, no bonds issued by the special purpose trust to finance or refinance the purchase of any tobacco assets, or any residual interests therein, shall include any enhancement of security pursuant to subdivision (b), other than refunding bonds for the purpose of refinancing or refunding existing enhanced bonds previously issued.

(Amended by Stats. 2006, Ch. 641, Sec. 1. Effective January 1, 2007.)



63049.2

Notwithstanding any other provision of this division, Article 3 (commencing with Section 63040), Article 4 (commencing with Section 63042), and Article 5 (commencing with Section 63043) do not apply to any bonds issued by the special purpose trust established by this article. All matters authorized in this article are in addition to powers granted to the bank in this division.

(Added by Stats. 2002, Ch. 414, Sec. 2. Effective January 1, 2003.)



63049.3

Any sale of some or all of the tobacco assets under this article shall be treated as a true sale and absolute transfer of the property so transferred to the special purpose trust and not as a pledge or grant of a security interest by the state, the bank board, the State Public Works Board, or the bank for any borrowing. The characterization of the sale of any of those assets as an absolute transfer by the participants shall not be negated or adversely affected by the fact that only a portion of the tobacco assets is transferred, nor by the state’s acquisition of an ownership interest in any residual interest or a subordinate interest in the tobacco assets, nor by any characterization of the special purpose trust or its bonds for purposes of accounting, taxation, or securities regulation, nor by any other factor whatsoever.

(Added by Stats. 2002, Ch. 414, Sec. 2. Effective January 1, 2003.)



63049.4

(a) On and after the effective date of each sale of tobacco assets, the state shall have no right, title, or interest in or to the tobacco assets sold, and the tobacco assets so sold shall be property of the special purpose trust and not of the state, the bank board, the State Public Works Board, or the bank, and shall be owned, received, held, and disbursed by the special purpose trust or the trustee for the financing. None of the tobacco assets sold by the state pursuant to this article shall be subject to garnishment, levy, execution, attachment, or other process, writ, including, but not limited to, a writ of mandate, or remedy in connection with the assertion or enforcement of any debt, claim, settlement, or judgment against the state, the bank board, the State Public Works Board, or the bank.

On or before the effective date of any sale, the state, acting through its Attorney General, upon direction of the bank, shall notify the California escrow agent under the Master Settlement Agreement and the California escrow agreement that the sold tobacco assets have been sold to the special purpose trust and irrevocably instruct the California escrow agent that, as of the applicable effective date, the tobacco assets sold are to be paid directly to the trustee for the applicable bonds of the special purpose trust. The state pledges to and agrees with the holders of any bonds issued by the special purpose trust that it will not amend the Master Settlement Agreement, the memorandum of understanding, or the California escrow agreement, or take any other action, in any way that would materially adversely alter, limit, or impair the rights to receive tobacco assets sold to the special purpose trust pursuant to this article, nor in any way materially impair the rights and remedies of bondholders or the security for their bonds until those bonds, together with the interest thereon and costs and expenses in connection with any action or proceeding on behalf of the bondholders, are fully paid and discharged. The state further pledges and agrees that it shall enforce its rights to collect all moneys due from the participating tobacco products manufacturers under the Master Settlement Agreement and, in addition, shall diligently enforce the model statute as contemplated in the Master Settlement Agreement (Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code) against all tobacco product manufacturers selling tobacco products in the state and that are not signatories to the Master Settlement Agreement, in each case in the manner and to the extent necessary in the judgment of the Attorney General to collect all moneys to which the state is entitled under the Master Settlement Agreement. The special purpose trust may include these pledges and undertakings in its bonds. Notwithstanding these pledges and undertaking by the state, the Attorney General may in his or her discretion enforce any and all provisions of the Master Settlement Agreement, without limitation.

(b) Bonds issued pursuant to this article shall not be deemed to constitute a debt of the state or a pledge of the faith or credit of the state, and all bonds shall contain on the face thereof a statement to the effect that neither the faith and credit nor the taxing power nor any other assets or revenues of the state or of any political subdivision thereof, other than the special purpose trust, is or shall be pledged to the payment of the principal of or the interest on the bonds.

(c) Whether or not the bonds are of a form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the bonds are hereby made negotiable instruments for all purposes, subject only to the provisions of the bonds for registration.

(d) The special purpose trust and the bank shall be treated as public agencies for purposes of Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure, and any action or proceeding challenging the validity of any matter authorized by this article shall be brought in accordance with, and within the time specified in, that chapter.

(e) Notwithstanding any other provision of law, the exclusive means to obtain review of a superior court judgment entered in an action brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any bonds to be issued, or any other contracts to be entered into, or any other matters authorized by this article, shall be by petition to the Supreme Court for writ of review. Any petition shall be filed within 15 days following the notice of entry of the superior court judgment, and no extension of that period may be allowed. If no petition is filed within the time allowed therefor, or the petition is denied, with or without opinion, the decision of the superior court shall be final and enforceable as provided in subdivision (a) of Section 870 of the Code of Civil Procedure. In any case in which a petition has been filed within the time allowed therefor, the Supreme Court shall make any orders, as it may deem proper in the circumstances. If no answering party appeared in the superior court action, the only issues that may be raised in the petition are those related to the jurisdiction of the superior court.

(f) The Attorney General may negotiate amendments to the Master Settlement Agreement, the memorandum of understanding, and the California escrow agreement, provided that those amendments do not materially adversely alter, limit, or impair the rights to receive tobacco assets sold to the special purpose trust pursuant to this article, nor in any way materially impair the rights and remedies of bondholders or the security for their bond until those bonds, together with the interest on the bonds and costs and expenses in connection with any action or proceeding on behalf of the bondholders, are fully paid and discharged.

(Amended by Stats. 2009, Ch. 28, Sec. 2. Effective August 6, 2009.)



63049.5

The state acknowledges and agrees that its 57 counties, the Cities of San Jose, Los Angeles, and San Diego, and the City and County of San Francisco, commonly and collectively known as the “participating jurisdictions,” have rights and interests in the memorandum of understanding. In recognition of the rights of the participating jurisdictions of the state contained in the memorandum of understanding, the state pledges that the sale of tobacco assets authorized by this article shall in no way include and the state shall not otherwise materially adversely alter, limit, or impair the rights of the participating jurisdictions, including, but not limited to, rights to receive payments, set forth in the memorandum of understanding. Nothing in this article shall be construed to alter the right of each of the participating jurisdictions to sell or assign some or all of its interest, and rights to receive payments, under the memorandum of understanding in the manner deemed appropriate by its governing body.

(Amended by Stats. 2009, Ch. 28, Sec. 3. Effective August 6, 2009.)



63049.55

(a) The Tobacco Asset Sales Revenue Fund is hereby established in the State Treasury for the purpose of maintaining a separate account for the investment of proceeds received from the sale of any residual interests in tobacco assets and for the investment earnings on those proceeds.

(b) Pursuant to Article 4 (commencing with Section 16740) of Chapter 3 of Part 2 of Division 4 of Title 2, moneys in the fund may be transferred to the Surplus Money Investment Fund for investment, as long as that transfer does not jeopardize the tax-exempt status of the bonds.

(c) Upon direction by the Director of Finance, moneys in the fund shall be transferred to the General Fund.

(d) Pursuant to Section 16310, moneys in the fund may be borrowed for daily cashflow use by the General Fund.

(Added by Stats. 2006, Ch. 641, Sec. 2. Effective January 1, 2007.)






ARTICLE 8 - Financing of Insurance Claims

63049.6

For purposes of this article, the following terms have the following meanings, in addition to the definitions contained in Section 63010, unless the context clearly indicates or requires another meaning:

(a) “Association” means the California Insurance Guaranty Association created pursuant to Article 14.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 1 of the Insurance Code.

(b) “Department” means the Department of Insurance.

(c) “Fund” means the Insurance Assessment Bond Fund created by Section 1063.72 of the Insurance Code.

(Added by Stats. 2003, Ch. 635, Sec. 2. Effective January 1, 2004.)



63049.62

Notwithstanding any other provision of this division, a financing of the costs of claims of insolvent insurers upon the request of the association pursuant to Section 1063.73 of the Insurance Code shall be deemed to be in the public interest and eligible for financing by the bank, and Article 3 (commencing with Section 63040), Article 4 (commencing with Section 63042), Article 5 (commencing with Section 63043), Article 6 (commencing with Section 63048), and Article 7 (commencing with Section 63049) shall not apply to the financing provided by the bank to, or at the request of, the association or the department in connection with the fund. Notwithstanding any other provision of this division, the bank shall have no authority over any matter that is subject to the approval of the Insurance Commissioner under Article 14.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 1 of the Insurance Code.

(Amended by Stats. 2010, Ch. 328, Sec. 94. Effective January 1, 2011.)



63049.64

(a) The bank may issue bonds pursuant to Chapter 5 (commencing with Section 63070) and may loan the proceeds thereof to the association, and deposit the proceeds into a separate account in the fund, or use the proceeds to refund bonds previously issued under this article. Bond proceeds may also be used to fund necessary reserves, capitalized interest, credit enhancement costs, or costs of issuance.

(b) Bonds issued under this article shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the bank, or a pledge of the faith and credit of the state or of any political subdivision, but shall be payable solely from the fund and other revenues and assets securing the bonds. All bonds issued under this article shall contain on the face of the bonds a statement to that effect.

(c) For purposes of this article, the term “project,” as defined in subdivision (p) of Section 63010, shall include financing of the costs of claims of insolvent workers’ compensation insurers, in an amount (together with associated costs of financing) that may be determined by the association in making a request for financing to the bank.

(Added by Stats. 2003, Ch. 635, Sec. 2. Effective January 1, 2004.)



63049.66

The fund, and any other fund or account established pursuant to the issuance of bonds authorized by this article may be invested in any investment authorized pursuant to Section 63062, and any such fund or account shall be established outside of the centralized treasury system. The bank shall select as trustee for the bonds a corporation or banking association authorized to exercise corporate trust powers.

(Added by Stats. 2003, Ch. 635, Sec. 2. Effective January 1, 2004.)






ARTICLE 9 - Financing of School District Emergency Apportionments

63049.67

(a) Notwithstanding any other provision of this division, a financing of emergency apportionments upon the request of a school district pursuant to Article 2.7 (commencing with Section 41329.50) of Chapter 3 of Part 24 of Division 3 of Title 2 of the Education Code, is deemed to be in the public interest and eligible for financing by the bank. Article 3 (commencing with Section 63040), Article 4 (commencing with Section 63042), and Article 5 (commencing with Section 63043) do not apply to the financing provided by the bank in connection with an emergency apportionment.

(b) The bank may issue bonds pursuant to Chapter 5 (commencing with Section 63070) and provide the proceeds to a school district pursuant to a lease agreement. The proceeds may be used as an emergency apportionment, to reimburse the interim emergency apportionment from the General Fund authorized pursuant to subdivision (b) of Section 41329.52 of the Education Code, or to refund bonds previously issued under this section. Bond proceeds may also be used to fund necessary reserves, capitalized interest, credit enhancement costs, and costs of issuance.

(c) Bonds issued under this article are not deemed to constitute a debt or liability of the state or of any political subdivision of the state, other than a limited obligation of the bank, or a pledge of the faith and credit of the state or of any political subdivision. All bonds issued under this article shall contain on the face of the bonds a statement to the same effect.

(d) Any fund or account established in connection with the bonds shall be established outside of the centralized treasury system. Notwithstanding any other law, the bank shall select the financing team and the trustee for the bonds, and the trustee shall be a corporation or banking association authorized to exercise corporate trust powers.

(e) Pursuant to Section 41329.55 of the Education Code, a school district other than the Compton Community College District shall instruct the Controller to repay the lease from moneys in the State School Fund and the Education Protection Account designated for apportionment to the school district. Pursuant to Section 41329.55 of the Education Code, if the school district is the Compton Community College District, the Controller shall be instructed to repay the lease from moneys in Section B of the State School Fund. Any amounts necessary to make this repayment shall be drawn from the total statewide funding available for community college apportionment consisting of funds in Section B of the State School Fund. Thereafter the Controller shall transfer to Section B of the State School Fund, either in a single or multiple transfers, an amount equal to the total repayment, which amount shall be transferred from the amount designated for apportionment to the Compton Community College District from the State School Fund. If these transfers from the district prove inadequate to repay any repayments for any reason, the Compton Community College District is required to use any revenue sources available to it for transfer and repayment purposes.

(f) Notwithstanding any other law, as long as any bonds issued pursuant to this section are outstanding, the following requirements apply:

(1) The school district for which the bonds were issued is not eligible to be a debtor in a case under Chapter 9 of the United States Bankruptcy Code, as it may be amended from time to time, and no governmental officer or organization is or may be empowered to authorize the school district to be a debtor under that chapter.

(2) It is the intent of the Legislature that the Legislature should not in the future abolish the Compton Community College District or take any action that would prevent the Compton Community College from entering into or performing binding agreements or invalidate any prior binding agreements of the Compton Community College District, where invalidation may have a material adverse effect on the bonds issued pursuant to this section.

(3) The Compton Community College District shall not be reorganized or merged with another community college district unless all of the following apply:

(A) The successor district becomes by operation of law the owner of all property previously owned by the Compton Community College District.

(B) Any agreement entered into by the Compton Community College District in connection with bonds issued pursuant to this section are assumed by the successor district.

(C) The apportionment authorized by subdivision (e) remains in effect.

(D) Receipt by the bank of an opinion of bond counsel that the bonds issued for the Compton Community College District will remain tax exempt following the reorganization or merger.

(g) Nothing in this section limits the authority of the Legislature to abolish the Compton Community College District when bonds issued for that district are no longer outstanding. Further, the Legislature may provide for the redemption or defeasance of the bonds at any time so that no bonds are outstanding. If the Legislature provides for the redemption or defeasance of the bonds issued for the Compton Community College District in order to abolish that district, it is the intent of the Legislature that the funds required for the redemption or defeasance should be appropriated from Section B of the State School Fund.

(h) The bank may enter into contracts or agreements with banks, insurers, or other financial institutions or parties that it determines are necessary or desirable to improve the security and marketability of, or to manage interest rates or other risks associated with, the bonds issued pursuant to this section. The bank may pledge apportionments made by the Controller directly to the bond trustee pursuant to Section 41329.55 of the Education Code as security for repayment of any obligation owed to a bank, insurer, or other financial institution pursuant to this subdivision.

(Amended by Stats. 2013, Ch. 48, Sec. 80. Effective July 1, 2013.)



63049.68

The State of California pledges that (a) the state will not alter the directive to the Controller to make apportionments to the bond trustee of moneys in the State School Fund and the Education Protection Account from that set forth in Section 41329.55 of the Education Code, and (b) the state will not amend or repeal subdivision (f) of Section 63049.67, in each case in any manner that would materially impair the security or other interests of holders of any bonds issued pursuant to this article. The bank is authorized to include this pledge in the bonds, or other documents entered into in connection with the bonds, as a covenant for the benefit of the bondholders.

(Amended by Stats. 2013, Ch. 48, Sec. 81. Effective July 1, 2013.)









CHAPTER 3 - California Infrastructure and Economic Development Bank Fund

63050

(a) There is hereby created in the State Treasury the California Infrastructure and Economic Development Bank Fund for the purpose of implementing the objectives and provisions of this division. Within the fund there shall also be established a Sponsor Revenue Bond Account, a Participating Party Revenue Bond Account, a State Infrastructure Revolving Account, and additional accounts and subaccounts that the bank may establish from time to time.

(b) Notwithstanding Section 13340 and except as provided in subdivision (c), all moneys in the infrastructure bank fund are continuously appropriated without regard to fiscal years for the support of the bank and shall be available for expenditure for the purposes stated in this division.

(c) Moneys in the infrastructure bank fund shall be available for expenditure for general administration only upon appropriation by the Legislature. This subdivision shall not limit the authority of the bank to expend funds directly related to the servicing of approved debt. Moneys in the fund shall be available for the purpose of general administration of the authority only upon appropriation by the Legislature, but not more than 5 percent of any bond proceeds administered by the authority may be expended to cover the costs of issuance, as that terminology is defined under Section 147 (G) of the Internal Revenue Code.

(d) Notwithstanding any other provision of this division, not more than 15 percent of the financing annually approved by the executive director that utilizes state funds from the infrastructure bank fund may be expended upon educational facilities, environmental mitigation measures, and parks and recreational facilities.

(e) The executive director may transfer funds between the infrastructure bank fund and the guarantee trust fund when appropriate to accomplish the financing objectives of this division.

(Amended (as added by Stats. 1994, Ch. 94) by Stats. 1994, Ch. 749, Sec. 18. Effective January 1, 1995.)



63052

(a) The bank may pledge any or all of the moneys in the fund as security for payment of the principal of, and interest on, any particular issuance of bonds issued pursuant to this chapter. The bank may use any or all of the moneys in the fund, including the grant account, to retain or purchase for retention or sale, subordinated bonds issued by the bank, by a special purpose trust, or by a sponsor pursuant to this chapter. For these purposes, or as necessary or convenient to the accomplishment of any other purpose of the bank, the bank may divide the fund into separate accounts or subaccounts. All moneys accruing to the bank pursuant to this division from any sources shall be deposited in the fund.

(b) Subject to priorities that may be created by the pledge of particular moneys in the infrastructure bank fund to secure any issuance of revenue bonds of the bank, a special purpose trust, or a sponsor, and subject further to reasonable costs that may be incurred by the bank in administering the program authorized by this division, all moneys in the infrastructure bank fund derived from any source, shall be held in trust for the security and payment of revenue bonds of the bank, a special purpose trust, or a sponsor and shall not be used or pledged for any other purpose so long as the revenue bonds are outstanding and unpaid.

(c) Pursuant to any agreements with the holders of revenue bonds pledging any particular assets, revenues, or moneys, the bank may create separate accounts or subaccounts in the infrastructure bank fund to manage these assets, revenues, or moneys in the manner set forth in the agreements.

(d) The bank may, from time to time, direct the Treasurer to invest moneys in the infrastructure bank fund that are not required for its current needs, including proceeds from the sale of any bonds, in any eligible securities specified in Section 16430 as the bank shall designate. The bank may direct the Treasurer to deposit moneys in interest-bearing accounts in any bank in this state or in any savings and loan association in this state. The bank may alternatively require the transfer of moneys in the infrastructure bank fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2. Notwithstanding Section 16305.7, all interest or other increment resulting from the investment or deposit of moneys from the infrastructure bank fund shall be deposited in the infrastructure bank fund. Moneys in the infrastructure bank fund shall not be subject to transfer to any other funds pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2, except to the Surplus Money Investment Fund.

(e) Subject to any agreement with holders of particular bonds, in furtherance of Section 51373 of the Health and Safety Code, and to the extent permitted by law, the bank may also invest moneys of the infrastructure bank fund, including, but not limited to, proceeds of any of its bonds or refunding bonds, in obligations of financial institutions as are permitted by board resolution. The bank may alternatively require the transfer of moneys in the infrastructure bank fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2.

(f) Subject to any agreement with the holders of particular bonds, all interest or other increment resulting from the investment or deposit shall be deposited in the infrastructure bank fund, notwithstanding Section 16305.7. Moneys in the infrastructure bank fund shall not be subject to transfer to any other fund pursuant to Part 2 (commencing with Section 16300) of Division 4 of Title 2, excepting the Surplus Money Investment Fund.

(g) The infrastructure bank fund shall be organized as a public enterprise fund.

(h) The bank shall cause all moneys in the infrastructure bank fund that are in excess of current requirements to be invested and reinvested, from time to time.

(Amended by Stats. 1995, Ch. 863, Sec. 19. Effective January 1, 1996.)



63053

(a) The bank may administer and distribute among its accounts and subaccounts, at its discretion, the proceeds from any general obligation bonds issued in accordance with the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2).

(b) The assets of the infrastructure bank fund shall be available for the payment of the salaries and other expenses charged against it in accordance with this division.

(Amended (as added by Stats. 1994, Ch. 94) by Stats. 1994, Ch. 749, Sec. 20.5. Effective January 1, 1995.)



63054

All expenses incurred in carrying out the purposes of this division shall be payable solely from funds provided pursuant to this division, and no liability or obligation shall be imposed upon the state and none shall be incurred by the agency beyond the extent to which money shall have been provided pursuant to this division.

(Added by Stats. 1994, Ch. 94, Sec. 1. Effective January 1, 1995. Conditionally operative as prescribed by Sec. 17 of Ch. 94.)



63055

(a) Moneys in the infrastructure bank fund received from the proceeds of bonds issued pursuant to this division may not be transferred to any other fund except as necessary to pay the expenses of operating the program authorized by this division, nor shall the bank utilize any moneys under the direction and control of the California Housing Finance Agency, including, but not limited to, moneys in the California Housing Loan Insurance Fund and the Housing Finance Fund, other than moneys in the infrastructure bank fund to satisfy liabilities arising from projects authorized by this division.

(b) The infrastructure bank fund, on behalf of the bank, may borrow or receive moneys from the bank or from any federal, state, or local agency or private entity, in order to create reserves in the infrastructure bank fund as provided in this division and as authorized by resolution of the board.

(Amended by Stats. 1998, Ch. 4, Sec. 19. Effective January 1, 1999.)



63056

(a) Notwithstanding Chapter 2 (commencing with Section 12850) of Part 2.5 of Division 3 of Title 2 and Article 2 (commencing with Section 13320) of Chapter 3 of Part 3 of Division 3 of Title 2, expenditures of the infrastructure bank fund shall not be subject to the supervision or approval of any other officer or division of state government, with the exception of the Legislature. However, the bank’s budget shall be prepared and reviewed not later than November 1 of each year and the bank shall submit to the Legislature a report of its activities for the prior fiscal year, as specified in Section 63035.

(b) The bank’s budget regarding the infrastructure bank fund shall include the amount of credit and liabilities of the fund, based on an audit of the fund at the close of the prior fiscal year. The bank’s operating budget shall be subject to review and appropriation in the annual Budget Act.

(Amended by Stats. 2014, Ch. 132, Sec. 7. Effective January 1, 2015.)






CHAPTER 4 - California Infrastructure Guarantee Trust Fund

63060

(a) There is hereby created in the State Treasury the California Infrastructure Guarantee Trust Fund.

Notwithstanding Section 13340 and except as provided in subdivision (b), all money in the guarantee trust fund is hereby continuously appropriated to the bank without regard to fiscal years for the purpose of insuring all or a portion of the accounts and subaccounts within the infrastructure bank fund, any contracts or obligations of the bank or a sponsor, and all or a part of any series of bonds issued by the bank, by a special purpose trust, or by a sponsor pursuant to this division, and for the purpose of defraying administrative expenses incurred by the bank in operating the programs of loan and bond guarantee. All insurance premiums received by the bank for insurance, guarantees, or enhancements provided pursuant to this division shall be deposited in the guarantee trust fund. The guarantee trust fund is authorized to guarantee all or a part of any of the accounts and subaccounts within the infrastructure bank fund, any contracts or obligations of the bank, a special purpose trust, or a sponsor, and all or part of any series of bonds issued by the bank, by a special purpose trust, or by a sponsor and to authorize payment on any guarantee or enhancement of the guarantee trust fund.

(b) Moneys in the infrastructure bank fund shall be available for expenditure for general administration only upon appropriation by the Legislature. This subdivision shall not limit the authority of the bank to expend funds directly related to the servicing of approved debt.

(Amended by Stats. 1995, Ch. 863, Sec. 20. Effective January 1, 1996.)



63061

Notwithstanding Chapter 2 (commencing with Section 12850) of Part 2.5 of Division 3 of Title 2 and Article 2 (commencing with Section 13320) of Chapter 3 of Part 3 of Division 3 of Title 2, expenditure of the guarantee trust fund shall not be subject to the supervision or approval of any other officer or division of state government, with the exception of the Legislature. However, the bank’s budget respecting the guarantee trust fund shall be prepared and reviewed not later than November 1 of each year and the bank shall submit to the Legislature a report of its activities for the prior fiscal year. However, the bank’s budget regarding the infrastructure bank fund shall be prepared and reviewed in accordance with Section 50913, and, not later than November 1 of each year, the agency shall submit to the Legislature a report of its activities for the prior fiscal year. The bank’s operating budget shall be subject to review and appropriation in the annual Budget Act.

(Amended (as added by Stats. 1994, Ch. 94) by Stats. 1994, Ch. 749, Sec. 23. Effective January 1, 1995.)



63062

(a) The bank may, from time to time, direct the Treasurer to invest moneys in the guarantee trust fund that are not required for its current needs in any eligible securities specified in Section 16430 that the bank shall designate. The bank may direct the Treasurer to invest the moneys by entering into repurchase agreements or reverse repurchase agreements, which, for purposes of this section, shall mean agreements for the purchase or sale of eligible securities pursuant to which the seller or buyer agrees to repurchase or sell back the securities on or before a specified date and for a specified amount. The bank may direct the Treasurer to invest the moneys in the subordinated securities of the bank, a special purpose trust, or a sponsor. The bank may direct the Treasurer to invest the moneys in investment agreements with corporations, financial institutions, or national associations within the United States that are rated by a nationally recognized rating service within the top three rating categories of the service. For purposes of this section, investment agreements shall mean any agreement for the investment of moneys in the guarantee trust fund whether at fixed or variable interest rates, and may include, but not be limited to, repurchase agreements, notes, uncollateralized time deposits, certificates of deposit, and the subordinated securities of the bank, a special purpose trust, or a sponsor. The bank may direct the Treasurer to deposit moneys in interest-bearing accounts in state or national banks or other financial institutions having principal offices in this state.

(b) In furtherance of Section 51373 of the Health and Safety Code, and to the extent permitted by law, the bank may also invest moneys of the guarantee trust fund in obligations of financial institutions that are permitted by board resolution. The bank may alternatively require the transfer of moneys in the guarantee trust fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2.

(c) All interest or other increment resulting from the investment or deposit shall be deposited in the guarantee trust fund, notwithstanding Section 16305.7.

(d) The bank may create other accounts within the guarantee trust fund as are necessary or convenient to carry out the purposes of this article.

(Amended by Stats. 1995, Ch. 863, Sec. 21. Effective January 1, 1996.)



63063

(a) There is a guarantee reserve account in the guarantee trust fund to secure commitments under contracts to guarantee all or part of the bonds of the bank, a special purpose trust, or of a sponsor, any contracts or obligations of the bank, a special purpose trust, or of a sponsor, and all or part of the accounts or subaccounts within the infrastructure bank fund. The bank shall take all reasonable steps to ensure that the guarantee reserve account is continuously maintained at not less than the reserve account requirement established pursuant to subdivision (a) of Section 63064. The bank shall pay all of the following into the guarantee reserve account:

(1) Moneys appropriated and made available by the Legislature for deposit in the account.

(2) Any proceeds of bonds, including general obligation bonds, to the extent provided in the resolution, trust agreement, resolutions or trust agreements authorizing the issue thereof.

(3) Any other moneys that the bank may make available for the purpose of deposit to the guarantee reserve account.

(b) The bank shall not cause sums to be withdrawn from the guarantee reserve account in amounts that would reduce the moneys therein to less than the reserve account requirement, except as necessary to satisfy liabilities arising under contracts of guarantee. In the event that the loan guarantee reserve account is reduced to less than the reserve account requirement, the bank shall cease making commitments for, and contracts of, guarantees and enhancements until the guarantee reserve account has been restored to that requirement.

(Amended by Stats. 1995, Ch. 863, Sec. 22. Effective January 1, 1996.)



63064

(a) The Legislature may from time to time appropriate or transfer to the guarantee reserve account from funds or accounts that are legally available, an amount or amounts as the Legislature may determine. The Legislature may establish, and from time to time increase, for the guarantee reserve account a requirement that shall be known as the “reserve account requirement.”

(b) If the bank determines that the amount in the reserve account is below the reserve account requirement, the executive director shall immediately certify in writing to the Joint Legislative Budget Committee, the Speaker of the Assembly, the Senate Committee on Rules, and the Governor, the sum required to restore the reserve fund to the reserve account requirement.

(c) Upon making the certification, the chief executive officer shall ask the Governor to request an appropriation, and shall use his or her best efforts to have a sum requested and appropriated.

(d) Upon receiving notice that the amount in the reserve account is below the reserve account requirement, the Legislature may, at its discretion, choose to appropriate and pay to the bank for deposit into the guarantee reserve account that sum that would restore the reserve account to an amount equal to the reserve account requirement.

(e) The bank may utilize any moneys that may be appropriated to the guarantee trust fund from time to time by the Legislature for effectuating its purposes, including, but not limited to, the payment of the initial expenses of administration and operation and the restoration of the reserve account to the reserve account requirement.

(Added by Stats. 1994, Ch. 94, Sec. 1. Effective January 1, 1995. Conditionally operative as prescribed by Sec. 17 of Ch. 94.)



63065

(a) The obligation of the bank and of the state to pay any guarantee benefit pursuant to contracts of guarantee or any other contracts or obligations of the bank, a special purpose trust, or sponsor shall be a limited obligation of the bank payable solely from amounts deposited in the guarantee trust fund that are made available therefor under the respective contracts of guarantee. The guarantee of loans or bonds under this division shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor, or to make any appropriation for their payment.

(b) All contracts of guarantee or any other contracts or obligations of the bank, special purpose trust, or a sponsor pursuant to this division shall contain on the face thereof a statement to the following effect: “Neither the faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of or interest on this contract of guarantee.”

(c) Moneys in the guarantee trust fund may not be transferred to any other fund except for payment on any guarantee or enhancements or except as necessary to pay the expenses of operating the program of bond guarantee and enhancement authorized by this division, nor shall the bank utilize any moneys under the direction and control of the agency, including, but not limited to, moneys in the California Housing Loan Insurance Fund and the California Housing Finance Fund, other than moneys in the guarantee trust fund, to satisfy liabilities arising from contracts of guarantee authorized by this division.

(Amended by Stats. 1995, Ch. 863, Sec. 23. Effective January 1, 1996.)



63066

The bank may charge and collect insurance guarantee or enhancement premiums or other fees for the insurance guarantees or enhancements described in this chapter and impose other reasonable charges and fees for services performed in connection with approval and processing of the guarantees or enhancements, or for pool assembly, loan servicing, or other services the bank may provide to a special service trust.

(Amended by Stats. 1995, Ch. 863, Sec. 24. Effective January 1, 1996.)



63067

(a) Moneys in the infrastructure bank fund received from the proceeds of bonds issued pursuant to this division may not be transferred to any other fund except as necessary to pay the expenses of operating the program authorized by this division, nor shall the bank utilize any moneys under the direction and control of the agency, including, but not limited to, moneys in the California Housing Loan Insurance Fund and the Housing Finance Fund, other than moneys in the infrastructure bank fund to satisfy liabilities arising from projects authorized by this division.

(b) The infrastructure bank fund, on behalf of the bank or a special purpose trust, may borrow or receive moneys from any federal, state, or local agency or private entity, in order to create reserves in the infrastructure bank fund as provided in this division and as authorized by resolution of the board.

(Amended by Stats. 1995, Ch. 863, Sec. 25. Effective January 1, 1996.)






CHAPTER 5 - Revenue Bonds

63070

(a) The bank may, from time to time, issue its revenue bonds in a principal amount that the bank shall determine to be necessary to provide sufficient funds for its purposes, which may include, but shall not be limited to, providing funds for the payment of costs of a project, for the purchase of bonds of a special purpose trust or a sponsor, payment of interest on bonds of the bank or of a special purpose trust, establishment of reserves to secure bonds, refunding previously issued bonds or refunding bonds of the bank, special purpose trust, or a sponsor, and payment of other expenditures of the bank or special purpose trust incident to issuance of bonds or refunding bonds of the bank.

(b) The bank, by private sale pursuant to a bond purchase agreement, may purchase the bonds of any local sponsor or of any special purpose trust that are issued pursuant to any other provision of applicable law, and may be secured with any funds, moneys, or revenues that are legally available.

(c) The bank may also issue bonds or authorize a special purpose trust to issue bonds for the purpose of making loans to a sponsor to be used by a sponsor to pay for the cost of a project, and that loan may be secured with any funds, moneys, or revenues that are legally available, including, but not limited to, any legally available funds or moneys that are due or payable to the sponsor by reason of any grant, allocation, or appropriation of the state or agencies thereof, to the extent that the Controller shall be the custodian at any time of these funds or moneys, and any legally available funds or moneys that are or will be due or payable to any sponsor, the bank, or the state or the agencies thereof by reason of any grant, allocation, apportionment, or appropriation of the federal government or agencies thereof.

(Amended by Stats. 1995, Ch. 863, Sec. 26. Effective January 1, 1996.)



63071

(a) Notwithstanding any other provision of law, but consistent with Sections 1 and 18 of Article XVI of the California Constitution, a sponsor may issue bonds for purchase by the bank pursuant to a bond purchase agreement. The bank may issue bonds or authorize a special purpose trust to issue bonds. These bonds may be issued pursuant to the charter of any city or any city and county that authorized the issuance of these bonds as a sponsor and may also be issued by any sponsor pursuant to the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Division 2 of Title 5) to pay the costs and expenses pursuant to this title, subject to the following conditions:

(1) With the prior approval of the bank, the sponsor may sell these bonds in any manner as it may determine, either by private sale or by means of competitive bid.

(2) Notwithstanding Section 54418, the bonds may be sold at a discount at any rate as the bank and sponsor shall determine.

(3) Notwithstanding Section 54402, the bonds shall bear interest at any rate and be payable at any time as the sponsor shall determine with the consent of the bank.

(b) The total amount of bonds issued to finance public development facilities that may be outstanding at any one time under this chapter shall not exceed five billion dollars ($5,000,000,000). The total amount of rate reduction bonds that may be outstanding at any one time under this chapter shall not exceed ten billion dollars ($10,000,000,000).

(c) Bonds for which moneys or securities have been deposited in trust, in amounts necessary to pay or redeem the principal, interest, and any redemption premium thereon, shall be deemed not to be outstanding for purposes of this section.

(Amended by Stats. 2003, Ch. 635, Sec. 3. Effective January 1, 2004.)



63072

(a) The bank may give final approval for the issuance of the bonds or of the authorization of a special purpose trust upon terms it deems necessary or desirable.

(b) The executive director may establish the terms and conditions for the issuance of the bonds or of the authorization of a special purpose trust and take any other action necessary or desirable for the issuance of the bonds or of a special purpose trust authorized by the bank.

(c) Any action under this section shall be at the discretion of the bank.

(Amended by Stats. 1995, Ch. 863, Sec. 28. Effective January 1, 1996.)



63073

The Treasurer, the Governor, or the Lieutenant Governor is an elected representative of the state authorized to fulfill the public approval requirement of Section 147(f) of Title 26 of the Internal Revenue Code (26 U.S.C.A. Sec. 147(f)), including subsequent amendments thereto, or its successor provision, for the issuance of tax-exempt bonds issued by the bank, a special purpose trust, or a sponsor pursuant to this chapter.

(Amended by Stats. 2001, Ch. 508, Sec. 3. Effective January 1, 2002.)



63074

(a) Bonds may be authorized to finance a single project for a single sponsor or a participating party, a series of projects for a single sponsor or a participating party, a single project for several sponsors or participating parties, or several projects for several sponsors or participating parties.

(b) Except as otherwise expressly provided by the bank, every issue of its bonds shall be payable from any revenues or other moneys of the bank available therefor and not otherwise pledged. These revenues or moneys may include the proceeds of additional bonds, subject only to any agreements with the holders of particular bonds pledging any particular revenues or moneys. Notwithstanding that the bonds may be payable from a special fund, these bonds shall be deemed to be negotiable instruments for all purposes.

(c) Subject to the limitations in Section 63071, bonds may be issued in one or more series, may be issued as serial bonds or as term bonds or as a combination thereof. The bonds shall be authorized by resolution of the bank and shall, as provided by the resolution, bear the date of issuance, the time of maturity, which shall not exceed 50 years from the date of issuance, bear the rate or rates of interest, be payable at the time or times provided, be in the denominations provided, be in the form or forms provided, carry the registration privileges provided, be executed in the manner provided, be payable in lawful money of the United States, or other designated currency, at the place or places provided, and be subject to any terms of redemption provided therein.

(d) Sale of the bonds of the bank or of a special purpose trust shall be coordinated by the Treasurer in accordance with Section 5702. The Treasurer shall sell the bonds within 90 days of receiving a certified copy of the resolution authorizing the sale of bonds, unless the board adopts a resolution extending the 90-day period.

(e) The sale may be a public or private sale, and for any price or prices, and on any terms and conditions, as the bank determines proper, after giving due consideration to the recommendations of any special purpose trust and any sponsor to be assisted from the proceeds of the bonds. Pending preparation of definitive bonds, the Treasurer may issue interim receipts, certificates, or temporary bonds that shall be exchanged for definitive bonds.

(Amended by Stats. 1995, Ch. 863, Sec. 30. Effective January 1, 1996.)



63075

Any resolution authorizing any bonds or the authorization of a special purpose trust or any issue of bonds of the bank or a special purpose trust may contain the following provisions, which shall be a part of the contract with the holders of the bonds to be authorized:

(a) Provisions pledging the full faith and credit of the bank, or pledging all or any part of the revenues of any project, or any revenue-producing contract or contracts made by the bank with any sponsor, or any other moneys of the bank, to secure the payment of the bonds or of any particular issue of bonds, subject to those agreements with bondholders as may then exist and consistent with Sections 1 and 18 of Article XVI of the California Constitution.

(b) Provisions setting out the rentals, fees, purchase payments, loan repayments, and other charges, and the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(c) Provisions setting aside reserves or sinking funds, or providing for the use of subordinated classes of bonds by the bank or a special purpose trust, and the regulation and disposition thereof.

(d) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(e) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds and the holders thereof that are required to give consent thereto, and the manner in which the consent may be given.

(f) Limitations on the bank’s expenditures for operation and administration, or other expenses.

(g) Definitions of acts or omissions to act that constitute a default in the duties of the bank to holders of its obligations, and providing the rights and remedies of the holders in the event of a default.

(h) The mortgaging of any project and the site thereof for the purpose of securing the interests of the bondholders.

(i) The mortgaging of land, improvements, or other assets owned by a sponsor or participating party for the purpose of securing the interests of the bondholders.

(Amended by Stats. 1995, Ch. 863, Sec. 31. Effective January 1, 1996.)



63076

Neither the officers of the bank nor any person executing the bonds of the bank or a special purpose trust shall be personally liable for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(Amended by Stats. 1995, Ch. 863, Sec. 32. Effective January 1, 1996.)



63077

The bank, a special purpose trust, or any sponsor or participating party may, out of any funds available therefor, purchase their respective bonds. The bank and a special purpose trust may hold, pledge, cancel, or resell their bonds, subject to and in accordance with agreements with bondholders.

(Amended by Stats. 1995, Ch. 863, Sec. 33. Effective January 1, 1996.)



63078

In the discretion of the bank, a special purpose trust, or the sponsor, as the case may be, any bonds issued under this chapter may be secured by a trust agreement between the bank, a special purpose trust, or the sponsor and a corporate trustee or trustees, that may include the Treasurer or any trust company or bank having the powers of a trust company within or without the state.

(a) The trust agreement or the resolution providing for the issuance of the bonds may pledge or assign any funds or assets of the bank or special purpose trust legally available for pledge or assignment, all or a portion of the revenues to be received by the bank, directly or indirectly, with respect to the project, or the proceeds of any contract or contracts, loan or loan agreements, bond or bond purchase agreements, and may convey or mortgage the project or projects, or any portion thereof, to be financed out of the proceeds of the bonds. The trust agreement or resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of bondholders as may be reasonable and proper and not in violation of law, including provisions specifically authorized to be included in any resolution or resolutions of the bank or a sponsor authorizing bonds.

(b) Any bank or trust company doing business under the laws of the state that may act as a depository of the proceeds of bonds or of revenues or other moneys shall furnish indemnifying bonds or pledge securities when required by the bank, a special purpose trust, or a sponsor.

(c) The trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition, any trust agreement or resolution may contain other provisions that the bank may deem reasonable and proper for the security of the bondholders.

(d) The trust agreement may provide for the pledge or assignment of funds or moneys in the custody of the Controller that are legally available to a sponsor and that are due or payable to the sponsor by reason of any grant, allocation, apportionment, or appropriation of the state or agencies thereof, and any legally available funds or moneys that are or will be due or payable, to any sponsor, the bank, the state or the agencies thereof by reason of any grant, allocation, apportionment, or appropriation of the federal government or agencies thereof.

(Amended by Stats. 1995, Ch. 863, Sec. 34. Effective January 1, 1996.)



63079

(a) Bonds issued under this chapter do not constitute a debt or liability of the state or of any political subdivision thereof, other than the bank or a special purpose trust, and do not constitute a pledge of the full faith and credit of the state or any of its political subdivisions, other than the bank or special purpose trust, but are payable solely from the funds provided therefor under this chapter and shall be consistent with Sections 1 and 18 of Article XVI of the California Constitution. This subdivision shall in no way preclude bond guarantees or enhancements pursuant to this title. All the bonds shall contain on the face thereof a statement to the following effect:

“Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of, or interest on, this bond.”

(b) The issuance of bonds under this chapter shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation therefor or to make any appropriation for their payment. Nothing in this section shall prevent, or be construed to prevent, the bank from pledging the full faith and credit of the infrastructure bank fund to the payment of bonds or issuance of bonds authorized pursuant to this chapter.

(Amended by Stats. 1995, Ch. 863, Sec. 35. Effective January 1, 1996.)



63080

The validity of any bonds issued under this chapter shall not be affected by any proceedings related to the authorization or implementation of the project financed by the bonds.

(Added by Stats. 1994, Ch. 94, Sec. 1. Effective January 1, 1995. Conditionally operative as prescribed by Sec. 17 of Ch. 94.)



63081

(a) The bank or a special purpose trust may issue bonds for the purpose of refunding any bonds, notes, or other securities of the bank, a special purpose trust, or a sponsor then outstanding, including the payment of any redemption premium thereon and any interest accrued, or to accrue, on their earliest or any subsequent date of redemption, purchase, or maturity of these bonds. The bank, or a sponsor, if it deems advisable, may issue or authorize a sponsor to issue bonds for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of any project or any portion thereof.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds as provided in subdivision (a) may, in the discretion of the bank, be applied to the purchase or retirement at maturity or redemption of those outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending this application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption of those outstanding bonds on the date or dates as may be determined by the bank.

(c) Pending this use, the escrowed proceeds may be invested and reinvested by the Treasurer or a trustee in obligations of, or guaranteed by, the United States, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States, maturing at the time or times appropriate to assure prompt payment, of the principal, interest, and redemption premium, if any, of the outstanding bonds to be refunded. The interest, income, and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investments thereof, shall be returned to the agency for use in carrying out the purposes of this division.

(d) The portion of the proceeds of the bonds issued for the additional purpose of paying all or any part of the cost of construction and acquiring additions, improvements, extensions, or enlargements of any project may be invested and reinvested by the Treasurer or a trustee in obligations of, or guaranteed by, the United States, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States, maturing not later than the time or times when these proceeds will be needed for the purpose of paying all or any part of the cost. The interest, income, and profits, if any, earned or realized on this investment may be applied to the payment of all, or any part of, the cost or may be used by the bank in carrying out the purposes of this division.

(Amended by Stats. 1995, Ch. 863, Sec. 36. Effective January 1, 1996.)



63082

Notwithstanding anything herein to the contrary, this act shall be supplemental to, and not in lieu of, the right of any sponsor to issue general obligation bonds or bonds that it is otherwise lawfully authorized to issue or cause to be issued.

(Added by Stats. 1994, Ch. 94, Sec. 1. Effective January 1, 1995. Conditionally operative as prescribed by Sec. 17 of Ch. 94.)



63083

Any and all bonds issued by the bank or a special purpose trust, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and by all political subdivisions of the state.

(Amended by Stats. 1995, Ch. 863, Sec. 37. Effective January 1, 1996.)



63084

(a) Any issue of revenue bonds by the bank may be secured and made more attractive to capital markets through financial instruments, including, but not limited to:

(1) Deeds of trust on the resources, facilities, and revenues of the projects.

(2) Credit enhancements, including, but not limited to, letters of credit, bond insurance, and surety bonds provided by private financial institutions.

(3) Insurance and guarantees provided by the bank itself.

(b) The bank may make loans to help establish and support the revolving loan funds of small business development corporations, economic development corporations, community development corporations, and nonprofit corporations. The loans may be made from any appropriate account or subaccount of the California Infrastructure and Economic Development Bank Fund and as determined by the bank.

(Added by Stats. 1998, Ch. 4, Sec. 21. Effective January 1, 1999.)



63085

Whenever the bank deems that it will increase the salability or the price of the bonds to obtain, prior to or after sale, a legal opinion from private counsel as to the validity or tax-exempt nature of the bonds, the bank may obtain a legal opinion. Payment for legal services may be made out of the proceeds of the sale of the bonds.

(Added by Stats. 1998, Ch. 4, Sec. 22. Effective January 1, 1999.)



63086

The bank may employ financial consultants, advisers, and accountants, as may be necessary in its judgment, in connection with the issuance and sale of any bonds of the bank. Payment for these services may be made out of the proceeds of the sale of the bonds.

(Added by Stats. 1998, Ch. 4, Sec. 23. Effective January 1, 1999.)



63087

Section 10295 and Sections 10335 to 10382, inclusive, of the Public Contract Code shall not apply to agreements entered into by the bank in connection with the sale of bonds or notes authorized under this division.

(Added by Stats. 1998, Ch. 4, Sec. 24. Effective January 1, 1999.)






CHAPTER 6 - Small Business Financial Assistance Act of 2013

ARTICLE 1 - Introduction

63088

(a) This chapter shall be known, and may be cited, as the Small Business Financial Assistance Act of 2013.

(b) Notwithstanding any other provision of this division, this chapter shall not apply to any other activities, powers, and duties of the bank under any of the other chapters of this division.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63088.1

The Legislature finds all of the following:

(a) Small businesses form the core of the California economy and that it is in the interest of the state to increase opportunities for entrepreneurs, the self-employed, and microbusiness and small business owners to have better access to capital and other technical resources.

(b) Unemployment in California is a matter of statewide concern requiring concerted public and private action to develop employment opportunities for the disadvantaged, unemployed persons, veterans, and youth.

(c) It is necessary to direct additional capital, general management assistance, business education, and other resources to encourage the development of small business opportunities, particularly for minorities, women, and disabled persons, to alleviate unemployment.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)






ARTICLE 2 - Definitions

63088.3

Unless the context otherwise requires, the definitions in this section shall govern the construction of this chapter. The definitions provided in this section shall only apply to this chapter and not to any other chapter of this division.

(a) “Bank” means the California Infrastructure and Economic Development Bank.

(b) “Bank board” means the board of directors of the California Infrastructure and Economic Development Bank.

(c) “Board of directors” means the board of directors of a corporation.

(d) “California Small Business Board” means the advisory board established pursuant to Section 14004.1 of the Corporations Code for the purpose of advising on issues and programs affecting small business.

(e) “California Small Business Finance Center” means the governmental unit within the bank, which is located within the Governor’s Office of Business and Economic Development, with the administrative responsibility for programs and activities authorized pursuant to Section 8684.2 of this code, Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code, and this chapter.

(f) “Corporation” means any nonprofit California small business financial development corporation created pursuant to Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code, or pursuant to Chapter 1 (commencing with Section 32000) of Division 15.5 of the Financial Code.

(g) “Directives and requirements” means a document adopted by the bank board setting forth policy direction as well as key rules governing a particular subject area.

(h) “Executive director” means the executive director of the California Infrastructure and Economic Development Bank.

(i) “Expansion fund” means the California Small Business Expansion Fund authorized pursuant to Section 63089.5.

(j) “Financial company” means banking organizations, including national banks and trust companies, savings and loan associations, certified community development financial institutions, microbusiness lenders, state insurance companies, mutual insurance companies, and other public and private banking, lending, retirement, and insurance organizations.

(k) “Financial institution” means regulated banking organizations, including national banks and trust companies authorized to conduct business in California and state-chartered commercial banks, trust companies, credit unions, and savings and loan associations.

(l) “Financial product” means the type of financial assistance described in Section 63088.5, authorized by this chapter, or that the California Small Business Finance Center or a small business financial development corporation is otherwise authorized to provide.

(m) “Loan committee” means a committee appointed by the board of directors of a corporation to determine the course of action on a loan application pursuant to this chapter.

(n) “Microbusiness lender” means a microbusiness lender as defined in Section 13997.2.

(o) “Program manager” means the manager of the California Small Business Finance Center as designated to this title by the executive director of the California Infrastructure and Economic Development Bank.

(p) “Small business loan” means a loan to a business defined as an eligible small business as set forth in Section 121.3-10 of Part 121 of Chapter 1 of Title 13 of the Code of Federal Regulations, including those businesses organized for agricultural purposes that create or retain employment as a result of the loan unless otherwise defined by the directives and requirements. Directives and requirements shall provide guidelines as to the preferred ratio of jobs created or retained to total funds borrowed for guidance to the corporations.

(q) “Trust fund” means the moneys from the expansion fund that is held in trust by a financial institution or financial company. A trust fund is not a deposit of state funds and is not subject to the requirements of Section 16506.

(r) “Trustee” means the lending institution or financial company selected by the bank board to hold and invest the trust funds, or selected by a predecessor agency to the bank, if applicable. An agreement made pursuant to this chapter and the trustee shall not be construed to be a deposit of state funds.

(s) “Trust fund account” means an account within the trust fund that is either allocated to a particular corporation or shared by multiple corporations for the purpose of paying loan defaults and claims on bond guarantees or other financial products and program uses provided in this chapter.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)






ARTICLE 3 - Purpose

63088.5

(a) There is within the Governor’s Office of Business and Economic Development the California Infrastructure and Economic Development Bank, which shall, among other things, administer the California Small Business Finance Center that administers programs to assist businesses seeking new capital resources, including, but not limited to, the Small Business Loan Guarantee Program.

(b) Pursuant to this chapter and Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code, the bank board may continue programs funded by the Small Business Expansion Fund or establish one or more programs administered by the bank or under contract with small business financial development corporations. Programs established pursuant to this chapter or Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code may include the following types of financial products:

(1) Loan guarantees and other credit enhancements.

(2) Direct loans and other debt instruments.

(3) Disaster loan guarantees.

(4) Surety bond guarantees.

(c) In all of their state-funded programs, the corporations shall, to the extent practicable, be complementary to, and not competitive with, commercial lenders and other state and federal programs.

(d) In carrying out this chapter the program manager, the executive director, and the bank board may call on the California Small Business Board for advice and recommendations. All actions by the California Small Business Board are advisory.

(e) The California Small Business Board may also advise the Governor and the Small Business Advocate regarding issues and programs affecting California’s small business community, including, but not limited to, business innovation and expansion, export finance, state procurement, management and technical assistance, venture capital, and financial assistance.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63088.6

To implement its responsibilities, a corporation shall undertake program activities that shall include, but not be limited to, the following:

(a) Outreach to low-resource small businesses and microbusinesses. The corporations located in rural areas shall give priority to low-resource farmers and rural and agriculturally related businesses.

(b) Collaboration with other organizations and lenders to identify and assist those businesses that are creditworthy but face impediments to accessing conventional sources because of reasons, such as low equity, inadequate collateral, unacceptable legal structure (such as a co-op or nonprofit organization), management inadequacies, and language problems.

(c) To the extent possible, bringing all possible financial resources to bear on the borrower’s problems, including, but not limited to, low-interest lenders, business and industrial development corporations (BIDCOs), minority enterprise small business investment companies (MESBICs), and other financial institutions, financial companies, and grantors.

(d) Technical assistance to businesses receiving loans or guarantees that will maximize the probability of loan repayment.

(e) Ongoing strategies for increasing program resources through private sector involvement and nonstate funds.

(f) A program for collecting and liquidating defaulted loans so that the corporations can qualify to become full-service lenders under the Small Business Administration. Corporations located in rural areas shall, in addition, try to qualify for lender status under the United States Department of Agriculture’s Rural Development and Farm Services Agency.

(g) Become an agent for other financial institutions and financial companies.

(h) Become an agent for other state or federal governmental agencies that need a qualified financial service provider, including, but not limited to, the State Energy Resources Conservation and Development Commission.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)






ARTICLE 4 - Administrative Structure

63089

The bank board shall adopt directives and requirements concerning the implementation of this chapter and pursuant to Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code. Any regulations adopted pursuant to Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code, as that chapter read on January 1, 2013, shall remain in effect until the bank board adopts directives and requirements relating to the specific policy or activity, but in no case beyond June 1, 2015.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.1

(a) The program manager acting under the guidance of the executive director shall do all of the following:

(1) Administer this chapter.

(2) Enter into a contract between the bank and each corporation for services to be provided by the corporations for one or more programs or financial products under this chapter and Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code.

(3) In accordance with available resources, allow the use of branch offices for the purposes of making these programs under this chapter accessible to all areas of the state.

(4) Require each corporation to submit an annual written plan of operation.

(5) Authorize the distribution, transfer, and withholding of moneys in the expansion fund and trust funds.

(6) Authorize the investment of expansion and trust fund moneys.

(7) Oversee the operations of one or more programs authorized pursuant to this chapter and by Section 8684.2.

(8) Act as liaison between corporations, other state and federal agencies, lenders, and the Legislature.

(9) Act as secretary to the California Small Business Board, and attend meetings of the California Small Business Board and the bank board.

(b) The program manager may attend and participate at corporation meetings. The program manager or his or her designee shall be an ex officio, nonvoting representative on the board of directors and loan committees of each corporation. The program manager shall confer with the board of directors of each corporation as appropriate and necessary to carry out his or her duties, but in no case shall the program manager confer less than once each fiscal year.

(c) In accordance with available resources, assist corporations in applying for public and private funding opportunities, and in obtaining program support from the business community.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.2

(a) The use of state funds paid out to the trust fund and the return on those funds from investment pursuant to Section 63089.56 is conditional pursuant to Sections 63089.3 and 63089.57. Each corporation shall enter into a written signed agreement with the bank to provide program management services for one or more programs or activities of the California Small Business Finance Center authorized under Section 8684.2, this chapter, and Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code.

(b) Agreements with the corporations entered into pursuant to this chapter are exempt from the requirements of Section 10295, and Sections 10335 to 10381, inclusive, of the Public Contract Code. The agreement shall, at a minimum, govern the activities in which the corporation engages, the investment of state funds and its return, and the budgeted administrative expenses the corporations may incur.

(c) In the event the program manager and corporation do not reach an agreement, the corporation may appeal one or more conditions of the contract to the executive director or the bank board by providing written notice to the executive director within 10 days of the final written contract proposal from the program manager. The executive director or the bank board shall make a determination within 30 days of receiving written notice.

(d) In the event that the program manager finds the corporation has violated the terms of an active agreement, the program manager may take any action under Section 63089.3 or 63089.57, or any other action as appropriate. In the event the program manager finds the corporation has substantively violated the terms of an active agreement, the corporation shall have no authority to withdraw or encumber the moneys in the trust fund or the return of those funds by the issuance of guarantees, commitments for other financial products, or by incurring expenses against the fund and its return in any manner whatsoever, and the program manager may take any action under Section 63089.3 or 63089.57, or any other action as appropriate. Any guarantee or other encumbrance made by the corporation in violation of this section shall be null and void, and the state, the bank, the expansion fund, or the trust fund will not be liable therefor.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.3

(a) The program manager may temporarily suspend the guarantee authority or other financial product authority of a corporation if in the determination of the program manager a corporation has substantially failed to comply with any of the requirements in subdivision (b), causing irreparable harm to the program, the corporation’s guarantee, or any other financial products authority. The notice of temporary suspension sent to the corporation shall specify the reasons for the action.

(1) As used in this section, “guarantee or any other financial products authority” means the authority to make or guarantee or administer any other financial products that encumber funds in a trust fund account, any account or subaccount under the direct control of the bank or other state entity, or the expansion fund.

(2) The program manager shall make one of the determinations specified in subdivision (b) within 30 days of the effective date of the temporary suspension, unless the corporation and the program manager mutually agree to an extension. The corporation shall have the opportunity to submit written material to the program manager addressing the items stated in the temporary suspension notice. If the program manager does not make any determinations within 30 days, the temporary suspension shall be reversed. The corporation’s yearly contract shall remain in effect during the period of temporary suspension, and the corporation shall continue to receive reimbursement of necessary operating expenses.

(b) Failure of a corporation to substantially comply with the following may result in the suspension or termination of a corporation:

(1) Directives and requirements adopted by the bank board, for implementing the California Small Business Development Corporation Law (Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code) and this chapter.

(2) Failure to meet any fiscal, audit, examination, or portfolio requirement, as contained in the directives and requirements and examination reports.

(3) Failure to significantly meet any milestones or scope of work as contained in the performance contract between the corporation and the bank.

(4) Any other action in the opinion of the program manager that causes irreparable harm to the corporation, the expansion fund, or the trust fund.

(c) Pursuant to subdivisions (a) and (b), the program manager may take any of the following actions:

(1) Terminate the temporary suspension.

(2) Terminate the temporary suspension subject to the corporation’s adoption of a specified remedial action plan approved by the program manager.

(3) Continue the temporary suspension of guarantee and other financial product authority until a specified time.

(4) Terminate the corporation’s authority to administer specified loan guarantees or other financial products.

(5) Terminate the corporation’s authority to remain a corporation authorized pursuant to the California Small Business Development Corporation Law (Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code) and this chapter.

(d) The program manager shall make one of the determinations specified in subdivision (c) within 30 days of the effective date of the temporary suspension notice, unless the corporation and the program manager mutually agree to an extension. If the program manager does not make any determinations within 30 days, the temporary suspension shall be negated. The corporation’s yearly contract shall remain in effect during the period of temporary suspension, and the corporation shall continue to receive reimbursement of necessary operating expenses.

(e) The actions contained in paragraphs (3) to (5), inclusive, of subdivision (c) require a finding that irreparable harm will occur unless the action is taken, and a finding that the corporation has failed to comply with the California Small Business Development Corporation Law (Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code) and this chapter.

(f) In considering any action specified in subdivision (c), the program manager shall consider, along with other criteria as specified in subdivision (b), the corporation’s history and past performance.

(g) If the program manager decides to take any action pursuant to paragraphs (3) to (5), inclusive, of subdivision (c), the program manager shall transfer all funds subject to the action, whether encumbered or not, in the trust fund account of the suspended or terminated corporation into either the expansion fund, or either permanently or temporarily transfer the funds to the trust fund account of another corporation or a holding account in the expansion fund or trust fund established for this purpose, unless an appeal is received from the corporation pursuant to subdivision (h).

(h) If the program manager intends to transfer funds as specified in paragraph (g), the corporation shall be notified of the funds transfer 10 days before the effective date of the transfer. The corporation shall have the right to appeal the program manager’s decision to the executive director within that 10-day period by sending written notice to the executive director. Once the executive director receives notice that the action is being appealed, the program manager’s funds transfer shall be stayed.

(i) The corporation shall have the opportunity to submit written material to the executive director addressing the actions and findings stated in the program manager’s determination. The executive director shall consider and make a final determination on the appeal within 30 days of receiving the appeal notice from the corporation, or such longer time as agreed to by the executive director and the corporation. The executive director may elect to take any of the actions listed in subdivision (j). The action of the program manager shall remain in effect until the executive director issues a decision. The corporation’s performance contract shall remain in effect during the appeal period, and the corporation shall continue to receive reimbursement of necessary operating expenses.

(j) Pursuant to subdivision (i), the executive director may independently take action or seek the advice and recommendation of the California Small Business Board prior to taking any of the following actions:

(1) Rescind the action taken by the program manager.

(2) Modify the action taken by the program manager subject to the adoption by the corporation of a specified remedial action plan approved by the executive director.

(3) Affirm the action taken by the program manager.

(k) Following the executive director’s concurrence any action pursuant to paragraphs (3) to (5), inclusive, of subdivision (c), the program manager shall transfer all funds subject to the action, whether encumbered or not, in the trust fund account of the suspended or terminated corporation into either the expansion fund, or either permanently or temporarily transfer the funds to the trust fund account of another corporation or a holding account in the expansion fund or trust fund established for this purpose. The corporation shall be notified of the funds transfer 10 days before the effective date of the transfer. The corporation shall have the right to appeal the executive director’s decision to the bank board within that 10-day period by sending written notice to the chair of the bank board. Once the chair of the bank board receives notice that the executive director’s determination is being appealed, the program manager’s funds transfer shall be stayed.

(l) The corporation shall have the opportunity to submit written material to the bank board addressing the actions and findings stated in the executive director’s determination. The bank board shall consider and make a final determination on the appeal within 30 days of receiving the appeal notice from the corporation, or such longer time as agreed to by the chair of the bank board and the corporation. The action of the executive director shall remain in effect until the bank board issues a decision. The corporation’s performance contract shall remain in effect during the appeal period, and the corporation shall continue to receive reimbursement of necessary operating expenses.

(m) Pursuant to subdivision (l), the bank board may independently take action or seek the advice and recommendation of the California Small Business Board prior to taking any of the following actions:

(1) Rescind the action taken by the executive director.

(2) Modify the action taken by the executive director subject to the adoption by the corporation of a specified remedial action plan acceptable to the executive director.

(3) Affirm the action taken by the executive director.

(n) Following the bank board’s concurrence with the executive director’s determination consistent with any action pursuant to paragraphs (3) to (5), inclusive, of subdivision (c), the program manager shall transfer all funds subject to the action, whether encumbered or not, in the trust fund account of the suspended or terminated corporation into either the expansion fund, or either permanently or temporarily transfer the funds to the trust fund account of another corporation or a holding account in the expansion fund or trust fund established for this purpose. The corporation shall be notified of the funds transfer 10 days before the effective date of the transfer.

(o) Notwithstanding Section 63089.56, in the event a final determination was made by the program manager, the executive director or the bank board, whichever is applicable, to temporarily transfer the funds of the corporation to the expansion fund or to the trust fund account of another corporation or a holding account in the expansion fund or trust fund established for this purpose, upon compliance with all requirements of that final determination as determined by the executive director, the transferred funds shall be returned to the corporation’s trust fund account. While the funds of a corporation’s trust fund account reside in the expansion fund, use of the principal on the funds shall be governed by the implementing directives and requirements specifying use of funds in the expansion fund. Interest on the funds moved from a corporation’s trust fund account upon temporary withdrawal shall be limited to payment of the corporation’s administrative expenses, as contained in the contract between the corporation and the bank pursuant to this chapter.

(p) Following a final determination of termination of all activities of an active corporation, in order to continue its existence as a nonprofit corporation pursuant to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code), the corporation must amend its articles of incorporation in accordance with Chapter 8 of Part 2 of Division 2 of the Corporations Code to remove the provisions required by Section 14005 of the Corporations Code, including an amendment to remove the words “small business financial development corporation,” “small business development corporation,” or “rural or urban development corporation,” as applicable, from the corporate name and shall no longer be registered with the Secretary of State as a small business financial development corporation. A corporation shall not enjoy any of the benefits of a small business financial development corporation following suspension.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.4

The bank is authorized to:

(a) Approve new corporations recommended by the program manager.

(b) Enter into contracts with corporations for program management and other financial product-related services.

(c) Select a financial institution or financial company to act as trustee of the trust fund as specified in this chapter.

(d) Invest expansion fund and trust fund moneys as specified in this chapter.

(e) Affirm, modify, or rescind the determinations of the program manager and the executive director as specified in this chapter.

(f) Adopt directives and requirements as specified in this chapter.

(g) Authorize new financial product programs and activities pursuant to this chapter.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)






ARTICLE 5 - Expansion Fund and Trust Fund

63089.5

(a) There is hereby continued in existence in the State Treasury the California Small Business Expansion Fund. All or a portion of the funds in the expansion fund may be paid out, with the approval of the Department of Finance, to a financial institution or financial company that will establish a trust fund and act as trustee of the funds.

(b) The expansion fund and the trust fund shall be used for the following purposes:

(1) To pay defaulted loan guarantee or surety bond losses, or other financial product defaults or losses.

(2) To fund direct loans and other debt instruments.

(3) To pay administrative costs of corporations.

(4) To pay state support and administrative costs.

(5) To pay those costs necessary to protect a real property interest in a financial product default.

(c) The expansion fund and trust fund are created solely for the purpose of receiving state, federal, or local government moneys, and other public or private moneys to make loans, guarantees, and other financial products that the California Small Business Finance Center or a financial development corporation is authorized to provide. The program manager shall provide written notice to the Joint Legislative Budget Committee and to the Chief Clerk of the Assembly and the Secretary of the Senate who shall provide a copy of the notice to the relevant policy committees within 10 days of any nonstate funds being deposited in the expansion fund. The notice shall include the source, purpose, timeliness, and other relevant information as determined by the bank board.

(d) (1) One or more accounts in the expansion fund and the trust fund may be created by the program manager for corporations participating in one or more programs authorized under this chapter and Section 8684.2. Each account is a legally separate account, and shall not be used to satisfy loan guarantees or other financial product obligations of another corporation except when the expansion fund or trust fund is shared by multiple corporations.

(2) The program manager may create one or more holding accounts in the expansion fund or the trust fund, or in both, to accommodate the temporary or permanent transfers of funds pursuant to Section 63089.3.

(e) The amount of guarantee liability outstanding at any one time shall not exceed five times the amount of funds on deposit in the expansion fund plus any receivables due from funds loaned from the expansion fund to another fund in state government as directed by the Department of Finance pursuant to a statute enacted by the Legislature, including each of the trust fund accounts within the trust fund.

(f) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 537, Sec. 4 (1st text). Effective October 4, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Stats. 2014, Ch. 132.)



63089.5-1

(a) There is hereby continued in existence in the State Treasury the California Small Business Expansion Fund. All or a portion of the funds in the expansion fund may be paid out, with the approval of the Department of Finance, to a financial institution or financial company that will establish a trust fund and act as trustee of the funds.

(b) The expansion fund and the trust fund shall be used for the following purposes:

(1) To pay defaulted loan guarantee or surety bond losses, or other financial product defaults or losses.

(2) To fund direct loans and other debt instruments.

(3) To pay administrative costs of corporations.

(4) To pay state support and administrative costs.

(5) To pay those costs necessary to protect a real property interest in a financial product default.

(c) The expansion fund and trust fund are created solely for the purpose of receiving state, federal, or local government moneys, and other public or private moneys to make loans, guarantees, and other financial products that the California Small Business Finance Center and a small business financial development corporation are authorized to provide.

(d) One or more accounts in the expansion fund and the trust fund may be created by the program manager for corporations participating in one or more programs authorized under this chapter and Section 8684.2. Each account is a legally separate account, and shall not be used to satisfy loan guarantees or other financial product obligations of another corporation except when the expansion fund or trust fund is shared by multiple corporations.

(e) The amount of guarantee liability outstanding at any one time shall not exceed four times the amount of funds on deposit in the expansion fund plus any receivables due from funds loaned from the expansion fund to another fund in state government as directed by the Department of Finance pursuant to a statute enacted by the Legislature, including each of the trust fund accounts within the trust fund.

(f) This section shall become operative on January 1, 2018.

(Amended (as added by Stats. 2013, Ch. 537, Sec. 4, 2nd text) by Stats. 2014, Ch. 132, Sec. 8. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



63089.51

(a) All money deposited in the expansion fund is hereby continuously appropriated, without regard to fiscal years, for the purposes of this chapter.

(b) Except as specified in subdivision (b) of Section 63089.54, the state or the bank shall not be liable or obligated in any way beyond the state money that is allocated in the expansion fund from moneys from the General Fund appropriated for those purposes.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.52

(a) The program manager, at his or her discretion, with the approval of the executive director, may request the trustee to invest those moneys in the trust fund in any of the securities described in Section 16430. Returns from these investments shall be deposited in the expansion fund and shall be used to support the programs of this chapter.

(b) Any investments made in securities described in Section 16430 shall be governed by the investment policy approved by the bank board.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.53

Except as specified in subdivision (b) of Section 63089.54, the state or the bank shall not be liable or obligated in any way beyond the money that is allocated and deposited in the trust fund accounts.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.54

(a) There is hereby created in the State Treasury the Small Business Disaster Recovery Loan Loss Reserve Account, as part of the expansion fund. This account shall be used to pay for losses resulting from loan guarantees issued pursuant to subdivision (a) of Section 63089.90 or subdivision (b) of this section, and disaster loan guarantees and other credit enhancement defaults issued prior to the effective date of this section that are in default.

(b) Any lending institution that issues a loan that is guaranteed by resources in this account shall be fully reimbursed for the guaranteed portion of principal and interest that result from a loan or loans that are in default. If there are insufficient funds in this account to fully satisfy all claimants, the full faith of the resources in the General Fund are pledged to satisfy the obligations of this account. This account may only guarantee as much loan dollar value as is specifically authorized by the Director of Finance with the concurrence of the Governor. This account shall receive all moneys transferred pursuant to Section 63089.55, and any unencumbered balances transferred to the California Small Business Expansion Fund pursuant to Chapters 11 and 12 of the First Extraordinary Session of the Statutes of 1989, and Chapter 1525 of the Statutes of 1990, as of July 1, 1992.

(c) The Governor may utilize this authority to prevent business insolvencies and loss of employment in an area affected by a state of emergency within the state and declared a disaster by the President of the United States, by the Administrator of the United States Small Business Administration, or by the United States Secretary of Agriculture, or declared to be in a state of emergency by the Governor of California.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.55

The Director of Finance, with the approval of the Governor, may transfer moneys in the Special Fund for Economic Uncertainties to the California Small Business Expansion Fund for use as authorized by the bank board, in an amount necessary to make loan guarantees pursuant to Section 8684.2 and this chapter.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.56

(a) The funds in the expansion fund shall be paid out to trust fund accounts by the Treasurer on funds drawn by the Controller and requisitioned by the program manager, pursuant to the purposes of this chapter. The program manager may transfer funds allocated from the expansion fund to accounts, established solely to receive the funds, in financial institutions or financial companies designated by the bank to act as trustee. The financial institutions or financial companies so designated shall be approved by the state for the receipt of state deposits. Interest earned on the trust fund accounts in financial institutions or financial companies may be utilized by the corporations or the bank pursuant to the purposes of this chapter.

(b) The program manager may reallocate funds held within a corporation’s trust fund account.

(1) The program manager may reallocate funds based on which corporation is most effectively using its guarantee funds. If funds are withdrawn from a less effective corporation as part of a reallocation, the program manager shall make that withdrawal only after giving consideration to that corporation’s fiscal solvency, its ability to honor loan guarantee defaults, and its ability to maintain a viable presence within the region it serves. Reallocation of funds shall occur no more frequently than once per fiscal year. Any decision made by the program manager pursuant to this subdivision may be appealed to the executive director unless otherwise specified. The executive director has the authority to repeal or modify any decision to reallocate funds.

(2) The program manager may authorize a corporation to exceed the leverage ratio specified in Section 63089.5 or subdivision (a) of Section 63089.62, pending the annual reallocation of funds pursuant to this section. However, no corporation shall be permitted to exceed an outstanding guarantee liability of more than specified in subdivision (a) of Section 63089.62 after a reallocation is made.

(c) Except as specified in subdivision (e), the program manager shall allocate and transfer money to trust fund accounts based on performance-based criteria. The criteria shall include, but not be limited to, the following:

(1) The default record of the corporation.

(2) The number and amount of loans guaranteed by a corporation.

(3) The number and amount of loans made by a corporation if state funds were used to make those loans.

(4) The number and amount of surety bonds guaranteed by a corporation.

(5) The number and amount of other financial product activity.

(6) The number of jobs created or retained due to the financial product activity.

(d) The criteria specified in subdivision (c) shall not apply to a corporation that has been in existence for five years or less. If not already adopted, the bank board shall develop directives and requirements specifying the basis for transferring account funds to those corporations that have been in existence for five years or less.

(e) Any decision made by the program manager pursuant to this section may be appealed to the executive director within 15 days of notice of the proposed action. The executive director may repeal or modify any reallocation and transfer decisions made by the program manager. The appealing corporation shall submit, in writing, the specific area or areas of appeal and set forth any recommendation to the executive director for consideration. The executive director shall render a final decision within five business days of receiving the written appeal.

(f)  Any decision made by the executive director shall be appealable in writing to the bank board within 15 days of the executive director’s decision, or such longer period as agreed to between the executive director and the corporation. The bank board shall make a final reallocation or transfer decision within 30 days of receiving the appeal, or such longer period agreed to between the executive director and the corporation.

(g) In the event of an appeal under this section, all allocations or transfers of money to trust fund accounts shall be on hold pending resolution by the executive director or bank board, as applicable.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.57

Pursuant to this chapter and any directives and requirements adopted pursuant to this chapter, the state has residual interest in the funds deposited by the state to a trust fund account and to the return on these funds from investments. On dissolution, suspension, or termination of the corporation, these funds shall be withdrawn by the program manager from the trust fund account and returned to the expansion fund or temporarily transferred to another trust fund account. This provision shall be contained in the trust instructions to the trustee.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.58

Each trust fund account shall consist of a loan guarantee account, and, upon recommendation by the program manager, a bond guarantee account or other financial product account, each of which is a legally separate account, and the assets of one account shall not be used to satisfy loan guarantees or other financial product obligations of another corporation, except when a trust fund account is designated by the program manager to be shared by multiple corporations. The amount of funds allocated to a bond guarantee account shall be pursuant to the directives and requirements. A corporation shall not use trust fund accounts to secure a corporate indebtedness. State funds deposited in the trust fund accounts, with the exception of guarantees established pursuant to this chapter, shall not be subject to liens or encumbrances of the corporation or its creditors.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.59

(a) The financial institution or financial company that is to act as trustee of the trust fund shall be designated by the bank. The corporation shall not receive money on deposit to support guarantees or other financial products issued under this chapter without the approval of the program manager.

(b) State funds may not be used to finance an expense incurred by a corporation in a location not approved pursuant to the contract between the bank and the corporation. The prohibition against use of state funds also applies to the location of satellite offices, and the area served from a corporation office.

(c) Except as otherwise provided in this chapter, the trust fund account shall be used solely to make loans, guarantee bonds and loans, and provide other financial products approved by the corporation that meet the financial product criteria of the directives and requirements. Except as provided in subdivision (b) of Section 63089.54, the state or the bank shall not be liable or obligated in any way as a result of the allocation of state moneys to a trust fund account beyond the state moneys that are allocated and deposited in the fund pursuant to this chapter, and that are not otherwise withdrawn by the state pursuant to this chapter.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.60

(a) The program manager shall recommend whether the expansion fund and trust fund accounts are to be leveraged, and if so, by how much. Upon the request of the corporation, the program manager’s decision may be repealed or modified by the executive director or the bank board.

(b) The amount of guarantee liability outstanding at any one time shall not exceed five times the amount of funds on deposit in the expansion fund plus any receivables due from funds loaned from the expansion fund to another fund in state government as directed by the Department of Finance pursuant to a statute enacted by the Legislature, including each of the trust fund accounts within the trust fund.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 537, Sec. 4 (1st text). Effective October 4, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, the second text added by Sec. 4 of Ch. 537.)



63089.60-1

(a) The program manager shall recommend whether the expansion fund and trust fund accounts are to be leveraged, and if so, by how much. Upon the request of the corporation, the program manager’s decision may be repealed or modified by the executive director or the bank board.

(b) The amount of guarantee liability outstanding at any one time shall not exceed four times the amount of funds on deposit in the expansion fund plus any receivables due from funds loaned from the expansion fund to another fund in state government as directed by the Department of Finance pursuant to a statute enacted by the Legislature, including each of the trust fund accounts within the trust fund, unless the program manager has permitted a higher leverage ratio for an individual corporation pursuant to subdivision (b) of Section 63089.56.

(c) This section shall become operative on January 1, 2018.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 4 (2nd text). Effective October 4, 2013. Section operative January 1, 2018, by its own provisions.)



63089.61

(a) The corporate guarantee shall be backed by funds on deposit in the corporation’s trust fund account, or by receivables due from funds loaned from the corporation’s trust fund account to another fund in state government, as directed by the Department of Finance pursuant to a statute enacted by the Legislature.

(b) Loan guarantees shall be secured by a reserve of at least 20 percent to be determined by the program manager unless a higher leverage ratio for an individual corporation has been approved pursuant to subdivision (b) of Section 63089.56.

(c) The expansion fund and trust fund accounts shall be used to guarantee obligations and other financial product obligations, to pay the administrative costs of the corporations, and for other uses pursuant to this chapter and Section 8684.2.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 537, Sec. 4 (1st text). Effective October 4, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, the second text added by Sec. 4 of Ch. 537.)



63089.61-1

(a) The corporate guarantee shall be backed by funds on deposit in the corporation’s trust fund account, or by receivables due from funds loaned from the corporation’s trust fund account to another fund in state government, as directed by the Department of Finance pursuant to a statute enacted by the Legislature.

(b) Loan guarantees shall be secured by a reserve of at least 25 percent to be determined by the program manager, unless a higher leverage ratio has been approved for an individual corporation pursuant to subdivision (b) of Section 63089.56.

(c) The expansion fund and trust fund accounts shall be used to guarantee obligations and other financial product obligations, to pay the administrative costs of the corporations, and for other uses pursuant to this chapter and Section 8684.2.

(d) This section shall become operative on January 1, 2018.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 4 (2nd text). Effective October 4, 2013. Section operative January 1, 2018, by its own provisions.)



63089.62

(a) It is the intent of the Legislature that the corporations make maximum use of their statutory authority to guarantee loans and surety bonds, and administer other financial products, including the authority to secure loans with a minimum loan loss reserve of only 20 percent, unless the program manager authorizes a higher leverage ratio for an individual corporation pursuant to subdivision (b) of Section 63089.56, so that the financing needs of small business may be met as fully as possible within the limits of corporations’ trust fund account balance.

(b) Any corporation that serves an area declared to be in a state of emergency by the Governor or a disaster area by the President of the United States, the Administrator of the United States Small Business Administration, or the United States Secretary of Agriculture shall increase the portfolio of loan guarantees where the dollar amount of the loan is less than one hundred thousand dollars ($100,000), so that at least 15 percent of the dollar value of loans guaranteed by the corporation is for those loans. The corporation shall comply with this requirement within one year of the date the emergency or disaster is declared. Upon application of a corporation, the executive director may waive or modify the rule for the corporation if the corporation demonstrates that it made a good faith effort to comply and failed to locate lending institutions in the region that the corporation serves that are willing to make guaranteed loans in that amount.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 537, Sec. 4 (1st text). Effective October 4, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, the second text added by Sec. 4 of Ch. 537.)



63089.62-1

(a) It is the intent of the Legislature that the corporations make maximum use of their statutory authority to guarantee loans and surety bonds, and administer other financial products, including the authority to secure loans with a minimum loan loss reserve of only 25 percent, unless the program manager authorizes a higher leverage ratio for an individual corporation pursuant to subdivision (b) of Section 63089.56, so that the financing needs of small business may be met as fully as possible within the limits of corporations’ trust fund account balance.

(b) Any corporation that serves an area declared to be in a state of emergency by the Governor or a disaster area by the President of the United States, the Administrator of the United States Small Business Administration, or the United States Secretary of Agriculture shall increase the portfolio of loan guarantees where the dollar amount of the loan is less than one hundred thousand dollars ($100,000), so that at least 15 percent of the dollar value of loans guaranteed by the corporation is for those loans. The corporation shall comply with this requirement within one year of the date the emergency or disaster is declared. Upon application of a corporation, the program manager may waive or modify the rule for the corporation if the corporation demonstrates that it made a good faith effort to comply and failed to locate lending institutions in the region that the corporation serves that are willing to make guaranteed loans in that amount.

(c) This section shall become operative on January 1, 2018.

(Repealed and added by Stats. 2013, Ch. 537, Sec. 4 (2nd text). Effective October 4, 2013. Section operative January 1, 2018, by its own provisions.)






ARTICLE 6 - Corporations, Miscellaneous

63089.65

(a) A corporation shall establish one or more loan committees, each of which shall be composed of five or more persons, a majority of whom shall be experienced in banking and lending operations.

(b) A loan committee shall review applications to the corporation for a loan or guarantee and shall do each of the following:

(1) Determine the feasibility of the proposed transaction. The loan committee shall recommend approval of the application only upon a determination that there is a reasonable chance that the loan will be repaid.

(2) On the basis of that determination, recommend to the board of directors any action that the loan committee deems appropriate under the circumstances, or, in the event that approval authority has been delegated to the loan committee by the board of directors, approve or disapprove the loan application.

(c) A loan committee shall expeditiously act to accept or reject loan applications.

(d) A person who has a financial interest related to a matter over which the loan committee has authority may not make, participate in making, or in any way attempt to influence that matter.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.66

Unless delegated to its loan committee, the corporation’s board of directors, upon a recommendation from its loan committee, shall do all of the following:

(a) Emphasize consideration to applications that will increase employment of disadvantaged, disabled, or unemployed persons, or increase employment of youth residing in areas of high youth unemployment and high youth delinquency.

(b) Give consideration to applications from traditional and safety-net providers of Medi-Cal services that will promote access to quality medical care for individuals enrolled in Medi-Cal managed health care networks that are contracting with or owned or operated by a county board of supervisors, a county health commission, or a county health authority organized pursuant to Section 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, or 14087.9605 of the Welfare and Institutions Code.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.67

A corporation may charge the borrower or financial institution a loan fee or credit enhancement fee on all loans made or guaranteed by the corporation to defray the operating expenses of the corporation. The amount of the fee shall be determined by the directives and requirements.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)






ARTICLE 7 - Loan Guarantees

63089.70

(a) The Small Business Expansion Fund, which is hereby continued in existence, shall, among other things, provide guarantees to loans offered by financial institutions and financial companies to small businesses.

(b) The Legislature finds and declares that the Small Business Loan Guarantee Program has enabled participating small businesses that do not qualify for conventional business loans or Small Business Administration loans to secure funds to expand their businesses. These small businesses would not have been able to expand their businesses in the absence of the program. The program has also provided valuable technical assistance to small businesses to ensure growth and stability. The study commissioned by former Section 14069.6 of the Corporations Code, as added by Chapter 919 of the Statutes of 1997, documented the return on investment of the program and the need for its services. The value of the program has also been recognized by the Governor through proposals contained in the May Revision to the Budget Act of 2000 for the 2000–01 fiscal year.

(c) A corporation shall not issue a guarantee under this section unless it determines that the following conditions are satisfied:

(1) There is a low probability that the loan being guaranteed would be granted by a financial company or financial institution under reasonable terms and conditions and the borrower has demonstrated a reasonable prospect of repayment.

(2) The loan proceeds will be used exclusively in this state.

(3) The loan qualifies as a small business loan or an employment incentive loan.

(4) The borrower has a minimum equity interest in the business as determined by the directives and requirements.

(5) As a result of the loan being guaranteed, the jobs generated or retained demonstrate reasonable conformance to any directives and requirements specifying employment criteria.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.71

(a) Among other priorities, corporations shall give high priority to the issuance of loan guarantees to small business incubators and to businesses that lease space in incubators.

(b) For the purposes of this section, “incubator” means a facility that allows new small businesses to increase their probability of success by sharing needed capital equipment, services, and facilities, which may include, but are not limited to, the following:

(1) Reception and meeting area.

(2) Secretarial services, such as collating, telephone answering, or mailhandling.

(3) Accounting and bookkeeping services.

(4) Research libraries.

(5) Onsite financial and management counseling.

(6) Parking.

(7) Flexible lease arrangements for flexible space.

(8) Computer or word processing facilities.

(9) Day care facilities.

(10) Office furniture rentals.

(11) A graduation policy sometimes requiring firms to leave after three to five years in a subsidized, nurturing environment.

(12) Employee training and placement services.

(c) Among other priorities, corporations shall give high priority to marketing their services to Phase 1 or Phase 2 Small Business Innovation Research (SBIR) recipients and providing loan guarantees, whenever possible.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)






ARTICLE 8 - Direct Lending and Other Debt Instruments

63089.80

(a) A corporation may utilize funds for direct lending or other debt instruments pursuant to the directives and requirements.

(b) The amount of funds available for direct lending and other debt instruments shall be determined by the directives and requirements. In its capacity as a direct lender, the corporation may sell in the secondary market the guaranteed portion of each loan, if guaranteed, so as to raise additional funds for direct lending.

(c) To execute the direct loan and other debt instruments authorized pursuant to this chapter, including, but not limited to, those authorized pursuant to Section 63088.5, the bank may loan trust funds to a corporation for the express purpose of lending those funds to an identified borrower. The loan authorized by the bank to the corporation shall be on terms similar to the loan between the corporation and the borrower.

(d) The amount of the loan, made to the corporation by the bank, may be in excess of the amount of a loan to any individual borrower, but actual disbursements pursuant to the bank loan agreement shall be required to be supported by a loan agreement between the borrower and the corporation in an amount at least equal to the requested disbursement. The loan between the bank and the corporation shall be evidenced by a credit agreement. In the event that any loan between the corporation and borrower is not guaranteed by a governmental agency, the portion of the credit agreement attributable to that loan shall be secured by assignment of any note, executed in favor of the corporation by the borrower to the bank. The terms and conditions of the credit agreement shall be similar to the loan agreement between the corporation and the borrower, which shall be collateralized by the note between the corporation and the borrower.

(e) In the absence of fraud on the part of the corporation, the liability of the corporation to repay the loan to the bank is limited to the repayment received by the corporation from the borrower, except in a case where the United States Department of Agriculture requires exposure by the corporation in rule or regulation. The corporation may use trust funds for loan repayment to the bank if the corporation has exhausted a loan loss reserve created for this purpose. Interest and principal received by the bank from the corporation shall be deposited into the same account from which the funds were originally borrowed.

(f) Upon the approval of the program manager, a corporation shall be authorized to borrow trust funds from the bank for the purpose of relending those funds to small businesses. A corporation shall demonstrate to the program manager that it has the capacity to administer a direct loan program, and has procedures in place to limit the default rate for loans to startup businesses. The percentage of any trust fund account to be used for the direct lending pursuant to this subdivision shall be established in the directives and requirements.

(g) A corporation shall not issue a direct loan or other debt instrument unless and until it determines that all of the following conditions are satisfied:

(1) The direct loan or other debt instrument assistance would not be granted by a financial company or financial institution under reasonable terms and conditions and the borrower has demonstrated a reasonable prospect of repayment.

(2) The direct loan or debt instrument proceeds will be used exclusively in this state.

(3) The direct loan or debt instrument qualifies as a small business loan or employment incentive loan.

(4) The borrower has a minimum equity interest in the business as determined by the directives and requirements.

(5) As a result of the direct loan or other debt instrument, the jobs generated or retained demonstrate reasonable conformance to any directives and requirements specifying employment criteria.

(h) The maximum direct loan or other debt instrument amount to a small business shall be set by the directives and requirements. In the absence of fraud on the part of the corporation, the repayment obligation pursuant to the loan or other debt instrument to the corporation shall be limited to the amount of funds received by the corporation for the direct loan or other debt instrument to the small business and any other funds received from the bank that are not disbursed. The corporation shall be authorized to charge a fee to the small business borrower, in an amount determined pursuant to the directives and requirements. The programs and debt instruments provided for in this article shall be available in all geographic areas of the state.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)






ARTICLE 9 - Disaster Loan Guarantees

63089.90

(a) Pursuant to Section 8684.2 and the contract between a corporation and the bank, a corporation may, in an area affected by a state of emergency within the state and declared a disaster by the President of the United States, the Administrator of the United States Small Business Administration, or the United States Secretary of Agriculture, or declared to be in a state of emergency by the Governor of California, provide loan guarantees from funds allocated in Section 63089.55 to small businesses, small farms, nurseries, and agriculture-related enterprises that have suffered actual physical damage or significant economic injury as a result of the disaster.

(b) The bank board may adopt directives and requirements to implement the disaster loan guarantee program authorized by this section. Any regulations adopted under Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code shall remain in effect until the bank adopts directives and requirements, however, these regulations shall have no effect after June 1, 2015.

(c) A corporation shall not issue a disaster loan guarantee unless and until it determines that the following conditions are satisfied:

(1) The borrower cannot reasonably obtain a disaster loan without some form of credit enhancement.

(2) The borrower has demonstrated a reasonable prospect of repayment.

(3) The guaranteed loan will be used exclusively in this state.

(4) The disaster loan qualifies as a small business loan or employment incentive loan.

(d) Allocations pursuant to subdivision (a) shall be deemed to be for extraordinary emergency or disaster response operations costs incurred by the issuance of disaster loan guarantees.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)






ARTICLE 10 - Surety Bond Guarantees

63089.95

In furtherance of the purposes set forth in Section 63088.1 of this code and Section 14001 of the Corporations Code, a corporation may do any one or more of the following activities, but only to the extent that the activities are authorized pursuant to the contract between the bank and corporation: guarantee, endorse, or act as surety on the bonds, notes, contracts, or other obligations of, or assist financially, any person, firm, corporation, or association, and may establish and regulate the terms and conditions with respect to any such guarantees or financial assistance and the charges for interest and service connected therewith, except that the corporation shall not make or guarantee any loan, unless and until it determines:

(a) There is a low probability that the surety bond would be granted by a financial institution or financial company under reasonable terms or conditions, and the beneficiary has demonstrated a reasonable prospect of successful completion of the project.

(b) The surety bond project coverage will be used exclusively in this state.

(c) The beneficiary has a minimum equity interest in the business as determined by the directives and requirements.

(d) As a result of the surety bond, the jobs generated or retained demonstrate reasonable conformance to the directives and requirements specifying employment criteria.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.96

(a) In addition to the authority granted by Section 63089.95, pursuant to the directives and requirements a corporation may act as guarantor on a surety bond for any small business contractor, including, but not limited to, women, minority, and disabled veteran contractors.

(b) The provisions of subdivision (a) allowing a corporation to act as a guarantor on surety bonds may be funded through appropriate state or federal funding sources. Federal funds shall be deposited in the Federal Trust Fund in the State Treasury in accordance with Section 16360, for transfer to the expansion fund.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)






ARTICLE 11 - Reporting

63089.97

Each corporation shall provide to the program manager, in a format prescribed by him or her, the following data and reports:

(a) A summary of all outstanding loans, bonds, and other credit enhancements to which a corporation guarantee, as authorized by this chapter, is attached, on a schedule determined by the program manager.

(b) A summary of all outstanding direct loans and other debt instruments made by a corporation, as authorized by this chapter, on a schedule determined by the program manager.

(c) A summary of all outstanding other financial project obligations made by a corporation, as authorized by this chapter, on a schedule determined by the program manager.

(d) Statement of economic interests from each designated person pursuant to Section 87302.

(e) No later than July 31 of each fiscal year, commencing January 1, 2014, each of the following documents:

(1) A copy of the corporation board approved budget for the current fiscal year.

(2) Projected fiscal year summary of authorized program activities including direct loans, loan guarantees, bond guarantees, and other financial product activity supported by the expansion fund.

(3) A copy of the written plan of operation or strategic plan for the current fiscal year as approved by the corporations board of directors.

(4) A copy of the current and valid articles of incorporation and bylaws of the corporation with noted amendments from the prior fiscal year.

(f) No later than October 31 of each year commencing January 1, 2014, a copy of the corporation’s prior fiscal year audit, auditor findings, if any, and finding responses.

(g) Any other statistical and other data, reports, or other information required by the directives and requirements or the program manager.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)



63089.98

(a) Annually, not later than January 1 of each year commencing January 1, 2014, the program manager shall prepare and submit to the Governor and the Legislature, pursuant to Section 9795, a report for the preceding fiscal year ending June 30, containing the expansion fund and trust fund financial product activity of each corporation, including all of the following:

(1) Direct loans, guarantees, and other financial products awarded and outstanding balances.

(2) Default and loss statistics.

(3) Employment data.

(4) Ethnicity and gender data of participating contractors and other entities, and experience of surety insurer participants in the bond guarantee program.

(5) Significant events.

(b) The program manager shall post the report on the bank’s Internet Web site.

(Added by Stats. 2013, Ch. 537, Sec. 4. Effective October 4, 2013.)












DIVISION 2 - TRANSPORTATION FINANCE BANK

64000

(a) The California Transportation Commission may allocate available federal and state transportation funds to the Department of Transportation, consistent with all applicable state and federal laws governing the use of those funds, to implement the purposes of, and to operate and manage, the Transportation Finance Bank as provided in accordance with the provisions of Section 350 of Public Law 104-59 and Section 1511 of Public Law 105-178 using only funds made available to the department through the annual budget act.

(b) The department shall act as a lender in administering the Transportation Finance Bank and in entering into enforceable commitments to implement, operate, and manage the program created by this section to achieve the purposes of the Transportation Finance Bank.

(c) The department shall develop, and may amend as necessary, the guidelines and loan documents for the program, which shall be presented to the commission for adoption.

(d) An allocation of funds by the commission to meet capital and interest obligations created by the Transportation Finance Bank as those obligations become due shall be construed as an expenditure of those funds in the county or counties where the project is located. In the event of default on the loan, an amount equivalent to the remaining loan balance plus all accrued interest and penalties shall be deducted from the STIP county share of the affected county or counties pursuant to Sections 14524 and 14525 and an amount equivalent to the remaining loan balance plus all accrued interest and penalties shall be transferred from the State Highway Account to the Transportation Finance Bank. Interest shall continue to accrue up to the date that the fund transfer is actually made.

(e) An eligible entity requesting loan funds under this section shall first receive approval of the project from the applicable regional transportation planning agency or county transportation commission where the project is located prior to the execution of a loan agreement with the department and the receipt of any funding.

(f) Only projects that have a dedicated revenue source and are eligible for assistance under Section 1511 of Public Law 105-178 are entitled to funding under this section.

(g) The Local Transportation Loan Account is hereby created in the State Highway Account in the State Transportation Fund for the management of funds for loans to local entities pursuant to this section. All funds for transportation loans in the Federal Trust Fund are hereby transferred to the Local Transportation Loan Account. The department shall deposit in the Local Transportation Loan Account all money received by the department from repayments of and interest and penalties on existing and future transportation loans from the Transportation Finance Bank. Interest on money in the Local Transportation Loan Account shall be credited to that account as it accrues.

(h) Notwithstanding Section 13340, the money in the Local Transportation Loan Account is continuously appropriated to the department without regard to fiscal years for purposes of loans to eligible projects as defined by Section 1511 of Public Law 105-178.

(Amended by Stats. 2012, Ch. 728, Sec. 78. Effective January 1, 2013.)






DIVISION 3 - CALIFORNIA TRANSPORTATION FINANCING AUTHORITY

64100

This division shall be known and may be cited as the California Transportation Financing Authority Act.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64101

The California Transportation Financing Authority is hereby created in state government. The authority constitutes a public instrumentality, and the exercise by the authority of the powers conferred by this division shall be deemed and held to be the performance of an essential public function.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64102

As used in this division, the following terms shall have the following meanings, unless the context clearly indicates or requires another or different meaning or intent:

(a) “Authority” shall mean the California Transportation Financing Authority.

(b) “Bonds” shall mean bonds, notes, debentures, commercial paper, or any other evidence of indebtedness, lease, installment, sale, or certificate of participation thereon, issued by the authority or a project sponsor pursuant to this division.

(c) “Commission” shall mean the California Transportation Commission.

(d) “Cost,” as applied to a project or portion of a project financed under this division, shall mean and include all or any part of the cost of construction and acquisition of all lands, structures, real or personal property rights, rights-of-way, franchises, easements, and interests acquired or used for a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which those buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to, during, and for a period not to exceed the later of one year or one year following completion of construction, as determined by the authority, the cost of insurance during construction, the cost of funding or financing noncapital expenses, reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations, and improvements, the cost of engineering, architectural, financial, legal, and other necessary services, plans, specifications, studies, surveys, estimates, administrative expenses, and other expenses of funding or financing, that are necessary or incident to determining the feasibility of any project, or that are incident to the construction, rehabilitation, acquisition, or financing of any project.

(e) “Department” shall mean the Department of Transportation.

(f) “Issuer” shall mean the authority when the authority is the issuer of the bonds, and shall mean the project sponsor when the authority has authorized the project sponsor to be the issuer of the bonds.

(g) “Project” shall mean and include all or a portion of the planning, design, development, finance, construction, reconstruction, rehabilitation, improvement, acquisition, lease, operation, or maintenance of highway, public street, rail, bus, or related facilities supplemental to or improvements upon existing facilities currently owned or operated by the department or other project sponsor. A rail project may consist of, or include, rolling stock.

(h) “Project sponsor” shall mean either the department, a regional transportation planning agency designated pursuant to Section 29532 or 29532.1, a county transportation commission as defined in Section 130050, 130050.1, or 130050.2 of the Public Utilities Code, any other local or regional transportation entity that is designated by statute as a regional transportation agency, or a joint exercise of powers authority as defined in Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 or an agency designated pursuant to Section 66531 to submit the county transportation plan, with the consent of a transportation planning agency or a county transportation commission for the jurisdiction in which the transportation project will be developed.

(i) “Working capital” means moneys to be used by, or on behalf of, a project sponsor to pay or prepay maintenance or operation expenses or any other costs that would be treated as an expense item, under generally accepted accounting principles, in connection with the ownership or operation of a project, including, but not limited to, reserves for maintenance or operation expenses, interest for a period not to exceed one year on any loan for working capital made pursuant to this division, and reserves for debt service with respect to, and any costs necessary or incidental to, that financing.

(Amended by Stats. 2013, Ch. 198, Sec. 1. Effective January 1, 2014.)



64103

(a) The authority shall consist of seven members, as follows:

(1) The Treasurer, who shall serve as the chair of the authority.

(2) The Director of Finance.

(3) The Controller.

(4) The Director of Transportation.

(5) The executive director of the commission.

(6) A local agency representative appointed by the Senate Committee on Rules.

(7) A local agency representative appointed by the Speaker of the Assembly.

(b) Members of the authority shall serve without compensation, but the authority may reimburse its members for necessary expenses incurred in the discharge of their duties.

(c) The Director of Finance may designate an employee of the Department of Finance to act for him or her at all meetings of the authority.

(d) The director of the department may designate an employee of the department to act for him or her at all meetings of the authority.

(e) The executive director of the commission may designate an employee of the commission to act for him or her at all meetings of the authority.

(f) The chair of the authority shall appoint an executive director. The offices of the authority shall be located in the office of the Treasurer. The authority may, by resolution, delegate to one or more of its members or its executive director or any employee of the authority such powers and duties that it may deem proper, including, but not limited to, the power to enter into contracts on behalf of the authority.

(g) Four members of the authority shall constitute a quorum. The affirmative vote of a majority of the members present at a duly constituted meeting of the authority shall be necessary for any action taken by the authority. Additionally, the authority may not take any action unless a quorum is present at the time of the vote.

(Amended by Stats. 2010, Ch. 478, Sec. 4. Effective January 1, 2011.)



64104

The provisions of this division shall be administered by the authority, which shall have and is hereby vested with all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed under this division.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64105

The objective of the authority shall be to increase the construction of new capacity or improvements for the state transportation system in a manner that is consistent with and will help meet the state’s greenhouse gas reduction goals, air quality improvement goals, and natural resource conservation goals, through the issuance of, or the approval of the issuance of, bonds backed, in whole or in part, by the revenue streams specified in Section 64109.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64106

(a) The Attorney General shall be the legal counsel for the authority, however, with the approval of the Attorney General, the authority may employ legal counsel as in its judgment is necessary or advisable to carry out the duties and functions imposed upon it by this division, including the employment of bond counsel as may be deemed advisable in connection with the issuance and sale of bonds.

(b) The Treasurer shall be the treasurer for the authority.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64107

The authority may do any of the following:

(a) Adopt bylaws for the regulation of its affairs and the conduct of its business.

(b) Adopt an official seal.

(c) Sue and be sued in its own name.

(d) Receive and accept from any agency of the United States, any agency of the state, or any municipality, county, or other political subdivision thereof, or from any individual, association, or corporation gifts, grants, or donations of moneys for achieving any of the purposes of this division.

(e) Engage the services of private consultants to render professional and technical assistance and advice in carrying out the purposes of this division.

(f) Receive and accept from any source loans, contributions, or grants for, or in aid of, the construction, financing, or refinancing of a project or any portion of a project in money, property, labor, or other things of value.

(g) Make secured or unsecured loans to, or purchase secured or unsecured loans of, any project sponsor in connection with the financing of a project or working capital in accordance with an agreement between the authority and the project sponsor. However, no loan to finance a project shall exceed the total cost of the project, as determined by the project sponsor and approved by the authority.

(h) Make secured or unsecured loans to, or purchase secured or unsecured loans of, any project sponsor in accordance with an agreement between the authority and the project sponsor to refinance indebtedness incurred by that project sponsor for the costs of projects undertaken or for projects acquired or for working capital.

(i) Mortgage all or any portion of the interest of the authority in a project and the property on which that project is located, whether owned or thereafter acquired, including the granting of a security interest in any property, tangible or intangible, and to assign or pledge all or any portion of the interests of the authority in mortgages, deeds of trust, indentures of mortgage or trust, or similar instruments, notes, and security interests in property, tangible or intangible, of projects for which the authority has made loans, and the revenues therefrom, including payments or income from any thereof owned or held by the authority, for the benefit of the holders of bonds issued to finance or refinance a project or issued to refund or refinance outstanding indebtedness of project sponsors as permitted by this division.

(j) Charge and equitably apportion among project sponsors, the administrative costs and expenses incurred by the authority in the exercise of its powers and duties conferred by this division.

(k) Participate in all things necessary and convenient to carry out its purposes and exercise its powers.

(Amended by Stats. 2013, Ch. 198, Sec. 2. Effective January 1, 2014.)



64107.5

The authority or issuer may do any of the following:

(a) Obtain, or aid in obtaining, from any department or agency of the United States or of the state, any private company, any insurance or guarantee as to, of, or for the payment or repayment of, interest or principal, or both, or any part thereof, on any bond, loan, lease, or obligation, or any instrument evidencing or securing the loan, lease, or obligation, made or entered into pursuant to this division; and notwithstanding any other provisions of this division, to enter into any agreement, contract, or any other instrument whatsoever with respect to that insurance or guarantee, to accept payment in the manner and form as provided therein in the event of default by a project sponsor, and to assign that insurance or guarantee as security for the issuer’s bonds.

(b) Enter into any and all agreements or contracts, including agreements for liquidity and credit enhancement and interest rate swaps or hedges, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the issuer or to carry out any power expressly granted by this division.

(c) Invest any moneys held in reserve or sinking funds or any moneys not required for immediate use or disbursement, at the discretion of the issuer, in any obligations authorized by the resolution authorizing the issuance of the bonds secured thereof or authorized by law for the investment of trust funds in the custody of the Treasurer.

(d) Employ and fix the compensation of bond counsel, financial consultants, and advisers as may be necessary in its judgment in connection with the issuance and administration of any bonds and contract for engineering, architectural, accounting, or other services as may be necessary in the judgment of the issuer for the successful development of any project.

(Added by Stats. 2013, Ch. 198, Sec. 3. Effective January 1, 2014.)



64108

All expenses of the authority incurred in carrying out the provisions of this division shall be payable solely from funds provided pursuant to this division, and no liability shall be incurred by the authority beyond the extent to which moneys shall have been provided under this division, except that for the purposes of meeting the necessary expenses of initial organization and operation of the authority for the period commencing January 1, 2010, and continuing until the date the authority derives money from funds provided to it under the provisions of this division, the authority may borrow moneys as the authority may require. Any moneys borrowed by the authority shall subsequently be charged to and apportioned among project sponsors in an equitable manner and the moneys repaid with appropriate interest over a reasonable period of time. Under no circumstances shall the authority create any debt, liability, or obligation on the part of the State of California payable from any source whatsoever other than the moneys provided under the provisions of this division.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64109

(a) To the extent permitted by law, in connection with any project financed or refinanced pursuant to this division, the project sponsor may pledge the following revenue sources as security for revenue bonds issued under this division:

(1) Local transportation funds, including, but not limited to, fuel taxes, Article XIX B fuel sales taxes, local transportation sales taxes, other state revenues approved for this purpose by the Legislature or by initiative, and developer fees. To the extent that these revenue sources are within the control of a local agency, the revenue sources may only be pledged with approval of the governing board of the local agency. To the extent that these revenues are within the control of a state agency, the revenue sources may only be pledged with approval by the department and the commission.

(2) Tolls, on facilities where not otherwise prohibited by statute, collected by a project sponsor with the approval of the authority.

(b) Where the authority is issuing bonds to finance or refinance a project, the authority shall accept a project sponsor’s pledge made pursuant to subdivision (a) and pledge those revenues to the repayment of bonds issued to finance or refinance the applicable project.

(Amended by Stats. 2013, Ch. 198, Sec. 4. Effective January 1, 2014.)



64110

(a) A project sponsor may apply to the authority for bond issuance by the authority or project sponsor for a transportation project that has been approved by the department and the commission for construction.

(b) The authority shall also ensure that the following requirements are met for a project to be financed or refinanced under this division to the extent these criteria have not already been met through approval of the project by the commission:

(1) The project complies with all relevant statutes applicable to planning, programming, and construction of transportation improvement projects, and is contained in the constrained portion of a conforming regional transportation plan prepared pursuant to Section 65080 and identified as a project proposed to be funded under the authority provided by this division. For purposes of this subdivision, a regional transportation plan must be consistent with greenhouse gas reduction targets assigned by the State Air Resources Board, pursuant to Division 25.5 (commencing with Section 35800) of the Health and Safety Code.

(2) For projects on the state highway system, the project sponsor has cooperated with the department to secure its support for the project and to ensure that the project is consistent with the needs and requirements of the state highway system.

(3) The project is technically feasible in that it conforms to federal standards and meets or exceeds environmental requirements.

(4) The project is financially feasible, as determined pursuant to Section 64111.

(5) Performance measures have been developed for the project to enable the commission to track and report on the project’s performance to the Legislature in the commission’s annual report prepared pursuant to Section 14535.

(6) The project has support in the communities adjacent to or affected by the project. To ensure that such support can be demonstrated, the project sponsor shall, at a minimum, make available for public review and comment the proposed project, including any proposed toll schedule, no less than 30 days prior to approval by the governing body with jurisdiction over the project.

(7) In the case of highway projects, the project sponsor submits to the commission and to the authority a plan that demonstrates how transit service or alternative modes of transportation will be enhanced in the corridor concurrent with the operation of a toll facility for the purpose of ensuring that the corridor provides for multiple modes of transport that accommodate all users. Nothing in this section may be construed to require that toll revenues be used to finance the enhancement of transit or alternative means of transportation in the project corridor.

(c) The authority shall have no power to plan projects, or to approve projects other than provided in this division. The authority shall have no power to assume any of the planning, programming, or allocation authority of the department or the commission.

(d) Beginning June 30, 2011, and annually thereafter, the authority shall provide to the commission a summary of actions taken in the previous calendar year, including the number of project sponsors who sought financing through the authority, a description of each project, a summary of the sources of funding used to finance or refinance the project, and any recommendations the authority may have to improve the financing of transportation infrastructure, to be included in the commission’s annual report to the Legislature as required by Section 14535.

(Amended by Stats. 2013, Ch. 198, Sec. 5. Effective January 1, 2014.)



64111

(a) Prior to issuing or approving the issuance of bonds for a project, the authority shall determine that the revenues and other moneys available for a project will be sufficient to pay debt service on the bonds and to operate and maintain the project over the life of the bonds consistent with the objective set forth in Section 64105. The authority may hire outside consultants to assist in making these determinations.

(b) The authority may issue or approve the issuance of bonds to achieve any of its purposes under this division and bonds may be issued without investment grade ratings, as long as the bonds are sold only to qualified institutional buyers or accredited investors who attest upon purchase that they understand the nature of the risks of their investment. The bonds may be taxable or tax exempt and may be sold at public or private negotiated sale. The Treasurer shall serve as the agent for sale for all authority bond issues, and shall be reimbursed from bond proceeds to cover the Treasurer’s costs related to the issuance of these bonds. As used in this subdivision, “accredited investor” shall have the meaning as defined in subdivision (a) of Section 5950, and “qualified institutional buyer” shall have the meaning as defined in subdivision (h) of Section 5950.

(c) A project sponsor for which the authority has granted a request that the project sponsor issue the bonds, in addition to any other powers it may have under any other law, shall have all of the powers of the authority under this division necessary or convenient for the purpose of issuing, securing, and repaying the bonds and financing or refinancing the project.

(d) The issuer may arrange additional credit support for the bond issues. However, the authority may not compel project sponsors to make use of that credit enhancement, nor compel them to contribute to it by becoming part of a common credit or by providing funding for a common reserve or other enhancement mechanism.

(Amended by Stats. 2013, Ch. 198, Sec. 6. Effective January 1, 2014.)



64112

Notwithstanding any other law, the authority may authorize a project sponsor, or the department, to impose and collect tolls as one source of revenue to pay debt service and to operate and maintain a project under the following conditions:

(a) The governing body of the project sponsor, by a majority vote of the body, or, for projects sponsored by the department, the commission, has approved the imposition of tolls on users of the project, or a majority of the voters within the jurisdiction of the project sponsor has approved a ballot measure imposing the tolls.

(b) Each highway project for which tolls are imposed shall have nontolled alternative lanes available for public use in the same corridor as the proposed toll project. Nothing in this division shall allow the conversion of any existing nontolled or non-user-fee lanes into tolled or user-fee lanes, except for the conversion of high-occupancy vehicle lanes into high-occupancy toll lanes, consistent with the authorizations in Sections 149.1, 149.4, 149.5, 149.6, and 149.7 of the Streets and Highways Code.

(c) For highway projects, the road segment is on the state highway system. Nothing in this division shall allow the imposition of a toll on any local street or road.

(d) The approval of the tolls pursuant to subdivision (a) shall require that the tolls be set and maintained at a level expected to be sufficient to pay debt service, operations, and maintenance of the project over the life of the bonds consistent with the objective set forth in Section 64105.

(e) The project’s financial pro forma shall incorporate life-cycle costs for the project, including revenues to pay for maintenance, operation, and rehabilitation.

(f) Subject to any constraints in the bond documents necessary to make the bonds marketable, excess revenues from operation of the project, including toll revenues, shall be used exclusively in the corridor from which the revenue was generated to fund acquisition, construction, improvement, maintenance, or operation of high-occupancy vehicle facilities, other transportation purposes, or transit service, including, but not limited to, support for transit operations pursuant to an expenditure plan. The project sponsor, in consultation with the department, shall issue an expenditure plan that describes transportation improvements for the corridor. This expenditure plan shall include projected costs, the use of toll revenues, and a proposed completion schedule. The expenditure plan shall be updated annually. The plan and each annual update shall be made available for public review and comment for not less than 30 days prior to adoption by the governing board of the project sponsor.

(g) Except for purposes of implementing congestion management mechanisms pursuant to Section 64113, tolls shall not be set to generate more revenue than the expected cost of paying debt service on the bonds, contracts entered into by the authority or the project sponsor in connection with the bonds, funding reserves, operating and maintaining the project, repair and rehabilitation of the project, and providing transportation improvements to the corridor pursuant to subdivision (f).

(Amended by Stats. 2013, Ch. 198, Sec. 7. Effective January 1, 2014.)



64113

A project sponsor of a project imposing tolls may incorporate congestion management mechanisms to regulate usage and increase mobility, accessibility, and environmental benefits.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64114

The authority and the commission shall develop an approval process that results in project approval by the commission and financing approval by the authority in a cooperative manner that is not sequential, in order that both approvals may be delivered to a project at approximately the same time. Both agencies shall work with potential project sponsors to ensure that projects are developed and brought forward for approval in a manner consistent with the commission’s project requirements and the authority’s financing requirements. No less than 30 days prior to approving the project and its financing plan, the commission and the authority shall make available for public review and comment a description of the project and its financing.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64115

(a) The issuer may, from time to time, issue its negotiable bonds in order to provide funds for achieving any of its purposes under this division.

(b) Except as may otherwise be expressly provided by the issuer, each of its bonds shall be payable from any revenues or moneys of the issuer available therefor and not otherwise pledged, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or moneys. Notwithstanding that those bonds may be payable from a special fund, they shall be and be deemed to be for all purposes negotiable instruments, subject only to the provisions of those bonds for registration.

(c) The bonds may be issued as serial bonds or as term bonds, or the issuer, in its discretion, may issue bonds of both types. The issuance of all bonds shall be authorized by resolution and shall bear the date or dates, mature at the time or times not exceeding 40 years from their respective dates, bear interest at the rate or rates, fixed or variable, be payable at the time or times, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in lawful money of the United States of America at the place or places, and be subject to the terms of redemption, as the indenture, trust agreement, or other document authorized by the resolution, or resolution itself may provide. The bonds or notes may be sold by the Treasurer at public or private negotiated sale, after giving due consideration to the recommendation of the project sponsor, for such price or prices and upon such terms and conditions as the issuer shall determine. The Treasurer may sell those bonds at a price below the par value thereof. However, the discount on any bonds so sold shall not exceed 6 percent of the par value thereof, except in the case of any bonds payable in whole or in part from moneys held under one or more outstanding resolutions or indentures. Pending preparation of the definitive bonds, the issuer may issue interim receipts or certificates or temporary bonds that shall be exchanged for those definitive bonds.

(d) Any resolution or resolutions authorizing the issuance of any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the issuer with any individual, partnership, corporation, or association or other body, public or private, to secure the payment of the bonds or of any particular issue of bonds.

(e) Neither the members of the authority nor any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The authority shall have power out of any funds available therefor to purchase its bonds or bonds issued by a project sponsor under this division. The authority may hold, pledge, cancel, or resell the bonds, subject to and in accordance with agreements with bondholders.

(Amended by Stats. 2013, Ch. 198, Sec. 8. Effective January 1, 2014.)



64116

In the discretion of the authority, any bonds issued under this division may be secured by a trust agreement or indenture by and between the issuer and a corporate trustee or trustees, which may be the Treasurer or any trust company or bank having the powers of a trust company within or without the state. The trust agreement, indenture, or the resolution providing for the issuance of those bonds may pledge or assign the revenues to be received from a project sponsor or pursuant to any revenue-producing contract or as pledged by the issuer pursuant to Section 64109. The indenture, trust agreement, or resolution providing for the issuance of those bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, particularly, provisions as have been specifically authorized to be included in any resolution or resolutions authorizing bonds thereof. The trust agreement or indenture may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action of bondholders. In addition to the foregoing, the indenture, trust agreement, or resolution may contain other provisions as the authority or issuer may deem reasonable and proper for the security of the bondholders.

(Amended by Stats. 2013, Ch. 198, Sec. 9. Effective January 1, 2014.)



64117

Bonds issued under this division shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of the political subdivision, other than the issuer, but shall be payable solely from the funds herein provided. The bonds shall contain on the face thereof a statement to the effect that neither the State of California nor the issuer shall be obligated to pay the principal of, or the interest thereon, except from revenues pledged therefor by the issuer, and that neither the faith and credit nor the taxing power of the State of California or of any political subdivision thereof is pledged to the payment of the principal of or the interest on those bonds. The issuance of bonds under the provisions of this division shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation therefor or to make any appropriation for their payment.

(Amended by Stats. 2013, Ch. 198, Sec. 10. Effective January 1, 2014.)



64118

Any holder of bonds issued under this division or any of the coupons appertaining thereto, and the trustee or trustees under any indenture or trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any indenture or trust agreement securing, the bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under the resolution or indenture or trust agreement, and may enforce and compel the performance of all duties required by this division or by the resolution, indenture, or trust agreement to be performed by the issuer or by any officer, employee, or agent thereof.

(Amended by Stats. 2013, Ch. 198, Sec. 11. Effective January 1, 2014.)



64119

All moneys received pursuant to this division, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this division. Until the funds are applied as provided in this division, and notwithstanding any other provision of law, the moneys may be invested in any obligations or securities authorized by resolution authorizing the issuance of the bonds or indenture or trust agreement securing the bonds. Any officer with whom, or any bank or trust company with which, the moneys are deposited shall act as trustee of the moneys and shall hold and apply the moneys for the purposes hereof, subject to any regulations adopted pursuant to this division, and the resolution authorizing the issuance of the bonds or the indenture or trust agreement securing the bonds.

(Amended by Stats. 2013, Ch. 198, Sec. 12. Effective January 1, 2014.)



64120

(a) The issuer may provide for the issuance of bonds for the purpose of refunding any bonds or any series or issue of bonds of the issuer then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption, purchase, or maturity of the bonds.

(b) The proceeds of any bonds issued for the purpose of refunding of outstanding bonds may, in the discretion of the issuer, be applied to the purchase, redemption prior to maturity, or retirement at maturity of any outstanding bonds on their earliest redemption date or dates, upon their purchase or maturity, or paid to a third person to assume the issuer’s obligation to make the payments, and may, pending that application, be placed in escrow to be applied to the purchase, retirement at maturity, or redemption on the date or dates determined by the issuer.

(c) Any proceeds placed in escrow may, pending their use, be invested and reinvested in obligations or securities authorized by resolutions of the issuer, payable or maturing at the time or times as are appropriate to ensure the prompt payment of the principal, interest, and redemption premium, if any, of the outstanding bonds to be refunded at maturity or redemption of the bonds to be refunded either at their earliest redemption date or dates or any subsequent redemption date or dates or for payment of interest on the refunding bonds on or prior to the final date of redemption or payment of the bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investments thereof may be returned to the issuer for use by the issuer.

(d) All of the refunding bonds are subject to this division in the same manner and to the same extent as other bonds issued pursuant to this division.

(Amended by Stats. 2013, Ch. 198, Sec. 13. Effective January 1, 2014.)



64121

Bonds issued under this division are hereby made securities in which all banks, bankers, savings banks, trust companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control; and the bonds, notes, or other securities or obligations are hereby made securities that may properly and legally be deposited with and received by any state or municipal officers or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

(Amended by Stats. 2013, Ch. 198, Sec. 14. Effective January 1, 2014.)



64122

Any bonds issued under this division, their transfer, and the income therefrom shall at all times be free from taxation of every kind by the state and by all political subdivisions in the state.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64123

The State of California does pledge to and agree with the holders of the bonds issued pursuant to this division, and with those parties who may enter into contracts with the authority or a project sponsor pursuant to this division, that the state will not limit, alter, or restrict the rights hereby vested in the authority or a project sponsor to finance or refinance projects and to authorize the imposition and collection of tolls and to fulfill the terms of any agreements made with the holders of bonds authorized by this division, and with the parties who may enter into contracts with the authority or a project sponsor pursuant to this division, or in any way impair the rights or remedies of the holders of those bonds or those parties until the bonds, together with interest thereon, are fully paid and discharged and the contracts are fully performed on the part of the authority or a project sponsor. The authority, and the project sponsor, as a public body, corporate and politic, shall have the right to include the pledge herein made in its bonds and contracts.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64124

A pledge by or to the issuer of revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind made by or to the issuer pursuant to the authority granted in this division shall be valid and binding from the time the pledge is made for the benefit of pledges and successors thereto. The revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind pledged by or to the issuer or its assignees shall immediately be subject to the lien of the pledge without physical delivery or further act. The lien of the pledge shall be valid and binding against all parties, irrespective of whether the parties have notice of the claim. The indenture, trust agreement, resolution, or another instrument by which the pledge is created need not be recorded.

(Amended by Stats. 2013, Ch. 198, Sec. 15. Effective January 1, 2014.)



64125

Each lease agreement, note, mortgage, or other instrument evidencing the obligations of a project sponsor shall provide that the rents or principal, interest, and other charges payable by the project sponsor shall be sufficient at all times, (a) to pay the principal of, sinking fund payments, if any, the premium, if any, and the interest on outstanding bonds issued in respect of such project as the same shall become due and payable, (b) to create and maintain reserves which may, but need not, be required or provided for in the resolution relating to the bonds, and (c) to pay its share of the administrative costs and expenses of the authority. The issuer shall pledge the revenues derived, and to be derived, from a project or from a project sponsor for the purposes specified in (a), (b), and (c) of the preceding sentence and additional bonds may be issued which may rank on a parity with other bonds relating to the project to the extent and on the terms and conditions provided in the bond resolution.

(Amended by Stats. 2013, Ch. 198, Sec. 16. Effective January 1, 2014.)



64126

When the principal of and interest on bonds issued by the authority to finance the cost of a project or working capital or to refinance outstanding indebtedness of one or more project sponsors, including any refunding bonds issued to refund and refinance those bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire those bonds, and all other conditions of the resolution, the lease, the trust indenture and any mortgage or deed of trust, security interest, or any other instrument or instruments authorizing and securing the bonds have been satisfied and the lien of the mortgage, deed of trust, or security interest has been released in accordance with the provisions thereof, the authority shall promptly do all things and execute those releases, release deeds, reassignments, deeds, and conveyances necessary and required to convey or release any rights, title, and interest of the authority in the project so financed or refinanced, or securities or instruments pledged or transferred to secure the bonds, to the project sponsor or sponsors.

(Amended by Stats. 2013, Ch. 198, Sec. 17. Effective January 1, 2014.)



64127

(a) This division shall be deemed to provide a complete, additional, and alternative method for doing the things authorized by this code, and shall be regarded as supplemental and additional to powers conferred by other laws. The issuance of bonds and refunding bonds and the financing or refinancing of projects or the imposition and collection of tolls under this division need not comply with any other law applicable to the issuance of bonds or the collection of tolls, including, but not limited to, Division 13 (commencing with Section 21000) of the Public Resources Code.

(b) Except as provided in subdivision (a), the financing of a project pursuant to this division shall not exempt a project from any requirement of law that is otherwise applicable to the project, and the project sponsor shall provide documentation, before the authority approves the issuance of bonds for the project, that the project has complied with Division 13 (commencing with Section 21000) of the Public Resources Code, or is not a project under that division.

(Amended by Stats. 2013, Ch. 198, Sec. 18. Effective January 1, 2014.)



64128

To the extent that the provisions of this division are inconsistent with any other provisions of any general statute or special act or parts thereof, the provisions of this division shall be deemed controlling.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64129

Any net earnings of the authority beyond that necessary for retirement of any obligations issued by the authority or to implement the purposes of this division may inure to the benefit only of the state or the authority.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64130

Upon dissolution of the authority, title to all property owned by the authority shall vest in the successor authority created by the Legislature, if any, if the successor authority qualifies under Section 103 of the federal Internal Revenue Code of 1954, as amended, and the regulations promulgated thereunder, as an authority entitled to issue obligations on behalf of the State of California the interest on which is exempt from federal income taxation. If no successor authority is so created, title to the property shall vest in the state.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64131

Nothing in this division is intended to limit the authority to develop and finance high-occupancy toll lanes pursuant to Section 149.4, 149.5, 149.6, or 149.7 of the Streets and Highways Code, or to limit the ability of any agency that has existing authority to issue bonds.

(Added by Stats. 2009, Ch. 474, Sec. 1. Effective January 1, 2010.)



64132

(a) The California Transportation Financing Authority Fund is hereby created and continued in existence in the State Treasury, to be administered by the authority. Notwithstanding Section 13340 of the Government Code, all moneys in the funds shall be continuously appropriated without regard to fiscal year for the purposes of this division. The authority may pledge any or all of the moneys in the fund as security for payment of the principal of, and interest on, any particular bonds issued by the authority, or any particular secured or unsecured loan made pursuant to subdivision (g) or (h) of Section 64107, and, for that purpose or as necessary or convenient to the accomplishment of any other purpose of the authority, may divide the fund into separate accounts. All moneys accruing to the authority pursuant to this part from whatever source shall be deposited in the fund.

(b) Subject to the priorities that may be created by the pledge of particular moneys in the fund to secure any bonds issued by the authority, and subject further to the costs of loans provided by the authority pursuant to subdivisions (g) and (h) of Section 64107, and subject further to any reasonable costs that may be incurred by the authority in administering the program authorized by this division, all moneys in the fund derived from any source shall be held in trust for the security and payment of bonds issued by the authority and shall not be used or pledged for any other purpose so long as the bonds are outstanding and unpaid. However, nothing in this section shall limit the power of the authority to make loans with the proceeds of bonds in accordance with the terms of the resolution authorizing the same.

(c) Pursuant to any agreements with the holders of particular bonds pledging any particular assets, revenues, or moneys, the authority may create separate accounts in the fund to manage assets, revenues, or moneys in the manner set forth in the agreements.

(d) The authority may, from time to time, direct the Treasurer to invest moneys in the fund that are not required for its current needs, including proceeds from the sale of any bonds, in the eligible securities specified in Section 16430 as the agency shall designate. The authority may direct the Treasurer to deposit moneys in interest-bearing accounts in state or national banks or other financial institutions having principal offices in this state. The authority may alternatively require the transfer of moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2. All interest or other increment resulting from an investment or deposit shall be deposited in the fund, notwithstanding Section 16305.7. Moneys in the fund shall not be subject to transfer to any other fund pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2, excepting the Surplus Money Investment Fund.

(Amended by Stats. 2013, Ch. 198, Sec. 19. Effective January 1, 2014.)









TITLE 7 - PLANNING AND LAND USE

DIVISION 1 - PLANNING AND ZONING

CHAPTER 1 - General Provisions

65000

This title may be cited as the Planning and Zoning Law.

(Amended by Stats. 1967, Ch. 123.)



65001

The definitions and general provisions contained in this article govern the construction of this title unless the context otherwise requires.

(Amended by Stats. 1956, 1st Ex. Sess., Ch. 33.)



65002

“Street” includes street, highway, freeway, expressway, avenue, boulevard, parkway, road, lane, walk, alley, viaduct, subway, tunnel, bridge, public easement and right-of-way, and other ways.

(Amended by Stats. 1965, Ch. 1880.)



65003

“Right-of-way” means any public or private right-of-way and includes any area required for public use pursuant to any general plan or specific plan.

(Amended by Stats. 1965, Ch. 1880.)



65006

Chapters 1, 2, and 3 of this title are a continuation of the Conservation and Planning Act and any acts lawfully performed pursuant to such act or its predecessors, including but not limited to the adoption of master and official or precise plans and the creation of planning commissions, are continued in effect and deemed to fulfill the requirements of Chapters 1, 2, and 3 of this title.

(Amended by Stats. 1956, 1st Ex. Sess., Ch. 33.)



65007

As used in this title, the following terms have the following meanings, unless the context requires otherwise:

(a) “Adequate progress” means all of the following:

(1) The total project scope, schedule, and cost of the completed flood protection system have been developed to meet the appropriate standard of protection.

(2) (A) Revenues that are sufficient to fund each year of the project schedule developed in paragraph (1) have been identified and, in any given year and consistent with that schedule, at least 90 percent of the revenues scheduled to be received by that year have been appropriated and are currently being expended.

(B) Notwithstanding subparagraph (A), for any year in which state funding is not appropriated consistent with an agreement between a state agency and a local flood management agency, the Central Valley Flood Protection Board may find that the local flood management agency is making adequate progress in working toward the completion of the flood protection system.

(3) Critical features of the flood protection system are under construction, and each critical feature is progressing as indicated by the actual expenditure of the construction budget funds.

(4) The city or county has not been responsible for a significant delay in the completion of the system.

(5) The local flood management agency shall provide the Department of Water Resources and the Central Valley Flood Protection Board with the information specified in this subdivision sufficient to determine substantial completion of the required flood protection. The local flood management agency shall annually report to the Central Valley Flood Protection Board on the efforts in working toward completion of the flood protection system.

(b) “Central Valley Flood Protection Plan” has the same meaning as that set forth in Section 9612 of the Water Code.

(c) “Developed area” has the same meaning as that set forth in Section 59.1 of Title 44 of the Code of Federal Regulations.

(d) “Flood hazard zone” means an area subject to flooding that is delineated as either a special hazard area or an area of moderate hazard on an official flood insurance rate map issued by the Federal Emergency Management Agency. The identification of flood hazard zones does not imply that areas outside the flood hazard zones, or uses permitted within flood hazard zones, will be free from flooding or flood damage.

(e) “National Federal Emergency Management Agency standard of flood protection” means the level of flood protection that is necessary to withstand flooding that has a 1-in-100 chance of occurring in any given year using criteria developed by the Federal Emergency Management Agency for application in the National Flood Insurance Program.

(f) “Nonurbanized area” means a developed area or an area outside a developed area in which there are fewer than 10,000 residents that is not an urbanizing area.

(g) “Project levee” means any levee that is part of the facilities of the State Plan of Flood Control.

(h) “Sacramento-San Joaquin Valley” means lands in the bed or along or near the banks of the Sacramento River or San Joaquin River, or their tributaries or connected therewith, or upon any land adjacent thereto, or within the overflow basins thereof, or upon land susceptible to overflow therefrom. The Sacramento-San Joaquin Valley does not include lands lying within the Tulare Lake basin, including the Kings River.

(i) “State Plan of Flood Control” has the same meaning as that set forth in subdivision (j) of Section 5096.805 of the Public Resources Code.

(j) “Tulare Lake basin” means the Tulare Lake Hydrologic Region as defined in the California Water Plan Update 2009, prepared by the Department of Water Resources pursuant to Chapter 1 (commencing with Section 10004) of Part 1.5 of Division 6 of the Water Code.

(k) “Undetermined risk area” means an urban or urbanizing area within a moderate flood hazard zone, as delineated on an official flood insurance rate map issued by the Federal Emergency Management Agency, which has not been determined to have an urban level of protection.

(l) “Urban area” means a developed area in which there are 10,000 residents or more.

(m) “Urbanizing area” means a developed area or an area outside a developed area that is planned or anticipated to have 10,000 residents or more within the next 10 years.

(n) “Urban level of flood protection” means the level of protection that is necessary to withstand flooding that has a 1-in-200 chance of occurring in any given year using criteria consistent with, or developed by, the Department of Water Resources. “Urban level of flood protection” shall not mean shallow flooding or flooding from local drainage that meets the criteria of the national Federal Emergency Management Agency standard of flood protection.

(Amended by Stats. 2012, Ch. 554, Sec. 1. Effective January 1, 2013.)



65008

(a) Any action pursuant to this title by any city, county, city and county, or other local governmental agency in this state is null and void if it denies to any individual or group of individuals the enjoyment of residence, landownership, tenancy, or any other land use in this state because of any of the following reasons:

(1) (A) The lawful occupation, age, or any characteristic of the individual or group of individuals listed in subdivision (a) or (d) of Section 12955, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955 and Section 12955.2.

(B) Notwithstanding subparagraph (A), with respect to familial status, subparagraph (A) shall not be construed to apply to housing for older persons, as defined in Section 12955.9. With respect to familial status, nothing in subparagraph (A) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of this code shall apply to subparagraph (A).

(2) The method of financing of any residential development of the individual or group of individuals.

(3) The intended occupancy of any residential development by persons or families of very low, low, moderate, or middle income.

(b) (1) No city, county, city and county, or other local governmental agency shall, in the enactment or administration of ordinances pursuant to any law, including this title, prohibit or discriminate against any residential development or emergency shelter for any of the following reasons:

(A) Because of the method of financing.

(B) (i) Because of the lawful occupation, age, or any characteristic listed in subdivision (a) or (d) of Section 12955, as those characteristics are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the owners or intended occupants of the residential development or emergency shelter.

(ii) Notwithstanding clause (i), with respect to familial status, clause (i) shall not be construed to apply to housing for older persons, as defined in Section 12955.9. With respect to familial status, nothing in clause (i) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of this code shall apply to clause (i).

(C) Because the development or shelter is intended for occupancy by persons and families of very low, low, or moderate income, as defined in Section 50093 of the Health and Safety Code, or persons and families of middle income.

(D) Because the development consists of a multifamily residential project that is consistent with both the jurisdiction’s zoning ordinance and general plan as they existed on the date the application was deemed complete, except that a project shall not be deemed to be inconsistent with the zoning designation for the site if that zoning designation is inconsistent with the general plan only because the project site has not been rezoned to conform with a more recently adopted general plan.

(2) The discrimination prohibited by this subdivision includes the denial or conditioning of a residential development or shelter because of, in whole or in part, either of the following:

(A) The method of financing.

(B) The occupancy of the development by persons protected by this subdivision, including, but not limited to, persons and families of very low, low, or moderate income.

(3) A city, county, city and county, or other local government agency may not, pursuant to subdivision (d) of Section 65589.5, disapprove a housing development project or condition approval of a housing development project in a manner that renders the project infeasible if the basis for the disapproval or conditional approval includes any of the reasons prohibited in paragraph (1) or (2).

(c) For the purposes of this section, “persons and families of middle income” means persons and families whose income does not exceed 150 percent of the median income for the county in which the persons or families reside.

(d) (1) No city, county, city and county, or other local governmental agency may impose different requirements on a residential development or emergency shelter that is subsidized, financed, insured, or otherwise assisted by the federal or state government or by a local public entity, as defined in Section 50079 of the Health and Safety Code, than those imposed on nonassisted developments, except as provided in subdivision (e). The discrimination prohibited by this subdivision includes the denial or conditioning of a residential development or emergency shelter based in whole or in part on the fact that the development is subsidized, financed, insured, or otherwise assisted as described in this paragraph.

(2) (A) No city, county, city and county, or other local governmental agency may, because of the lawful occupation age, or any characteristic of the intended occupants listed in subdivision (a) or (d) of Section 12955, as those characteristics are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 or because the development is intended for occupancy by persons and families of very low, low, moderate, or middle income, impose different requirements on these residential developments than those imposed on developments generally, except as provided in subdivision (e).

(B) Notwithstanding subparagraph (A), with respect to familial status, subparagraph (A) shall not be construed to apply to housing for older persons, as defined in Section 12955.9. With respect to familial status, nothing in subparagraph (A) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of this code shall apply to subparagraph (A).

(e) Notwithstanding subdivisions (a) to (d), inclusive, this section and this title do not prohibit either of the following:

(1) The County of Riverside from enacting and enforcing zoning to provide housing for older persons, in accordance with state or federal law, if that zoning was enacted prior to January 1, 1995.

(2) Any city, county, or city and county from extending preferential treatment to residential developments or emergency shelters assisted by the federal or state government or by a local public entity, as defined in Section 50079 of the Health and Safety Code, or other residential developments or emergency shelters intended for occupancy by persons and families of low and moderate income, as defined in Section 50093 of the Health and Safety Code, or persons and families of middle income, or agricultural employees, as defined in subdivision (b) of Section 1140.4 of the Labor Code, and their families. This preferential treatment may include, but need not be limited to, reduction or waiver of fees or changes in architectural requirements, site development and property line requirements, building setback requirements, or vehicle parking requirements that reduce development costs of these developments.

(f) “Residential development,” as used in this section, means a single-family residence or a multifamily residence, including manufactured homes, as defined in Section 18007 of the Health and Safety Code.

(g) This section shall apply to chartered cities.

(h) The Legislature finds and declares that discriminatory practices that inhibit the development of housing for persons and families of very low, low, moderate, and middle incomes, or emergency shelters for the homeless, are a matter of statewide concern.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 52) by Stats. 2013, Ch. 605, Sec. 28. Effective January 1, 2014.)



65009

(a) (1) The Legislature finds and declares that there currently is a housing crisis in California and it is essential to reduce delays and restraints upon expeditiously completing housing projects.

(2) The Legislature further finds and declares that a legal action or proceeding challenging a decision of a city, county, or city and county has a chilling effect on the confidence with which property owners and local governments can proceed with projects. Legal actions or proceedings filed to attack, review, set aside, void, or annul a decision of a city, county, or city and county pursuant to this division, including, but not limited to, the implementation of general plan goals and policies that provide incentives for affordable housing, open-space and recreational opportunities, and other related public benefits, can prevent the completion of needed developments even though the projects have received required governmental approvals.

(3) The purpose of this section is to provide certainty for property owners and local governments regarding decisions made pursuant to this division.

(b) (1) In an action or proceeding to attack, review, set aside, void, or annul a finding, determination, or decision of a public agency made pursuant to this title at a properly noticed public hearing, the issues raised shall be limited to those raised in the public hearing or in written correspondence delivered to the public agency prior to, or at, the public hearing, except where the court finds either of the following:

(A) The issue could not have been raised at the public hearing by persons exercising reasonable diligence.

(B) The body conducting the public hearing prevented the issue from being raised at the public hearing.

(2) If a public agency desires the provisions of this subdivision to apply to a matter, it shall include in any public notice issued pursuant to this title a notice substantially stating all of the following: “If you challenge the (nature of the proposed action) in court, you may be limited to raising only those issues you or someone else raised at the public hearing described in this notice, or in written correspondence delivered to the (public entity conducting the hearing) at, or prior to, the public hearing.”

(3) The application of this subdivision to causes of action brought pursuant to subdivision (d) applies only to the final action taken in response to the notice to the city or clerk of the board of supervisors. If no final action is taken, then the issue raised in the cause of action brought pursuant to subdivision (d) shall be limited to those matters presented at a properly noticed public hearing or to those matters specified in the notice given to the city or clerk of the board of supervisors pursuant to subdivision (d), or both.

(c) (1) Except as provided in subdivision (d), no action or proceeding shall be maintained in any of the following cases by any person unless the action or proceeding is commenced and service is made on the legislative body within 90 days after the legislative body’s decision:

(A) To attack, review, set aside, void, or annul the decision of a legislative body to adopt or amend a general or specific plan. This paragraph does not apply where an action is brought based upon the complete absence of a general plan or a mandatory element thereof, but does apply to an action attacking a general plan or mandatory element thereof on the basis that it is inadequate.

(B) To attack, review, set aside, void, or annul the decision of a legislative body to adopt or amend a zoning ordinance.

(C) To determine the reasonableness, legality, or validity of any decision to adopt or amend any regulation attached to a specific plan.

(D) To attack, review, set aside, void, or annul the decision of a legislative body to adopt, amend, or modify a development agreement. An action or proceeding to attack, review, set aside, void, or annul the decisions of a legislative body to adopt, amend, or modify a development agreement shall only extend to the specific portion of the development agreement that is the subject of the adoption, amendment, or modification. This paragraph applies to development agreements, amendments, and modifications adopted on or after January 1, 1996.

(E) To attack, review, set aside, void, or annul any decision on the matters listed in Sections 65901 and 65903, or to determine the reasonableness, legality, or validity of any condition attached to a variance, conditional use permit, or any other permit.

(F) Concerning any of the proceedings, acts, or determinations taken, done, or made prior to any of the decisions listed in subparagraphs (A), (B), (C), (D), and (E).

(2) In the case of an action or proceeding challenging the adoption or revision of a housing element pursuant to this subdivision, the action or proceeding may, in addition, be maintained if it is commenced and service is made on the legislative body within 60 days following the date that the Department of Housing and Community Development reports its findings pursuant to subdivision (h) of Section 65585.

(d) (1) An action or proceeding shall be commenced and the legislative body served after the accrual of the cause of action as provided in this subdivision, if the action or proceeding meets both of the following requirements:

(A) It is brought in support of or to encourage or facilitate the development of housing that would increase the community’s supply of housing affordable to persons and families with low or moderate incomes, as defined in Section 50079.5 of the Health and Safety Code, or with very low incomes, as defined in Section 50105 of the Health and Safety Code, or middle-income households, as defined in Section 65008 of this code. This subdivision is not intended to require that the action or proceeding be brought in support of or to encourage or facilitate a specific housing development project.

(B) It is brought with respect to the adoption or revision of a housing element pursuant to Article 10.6 (commencing with Section 65580) of Chapter 3, actions taken pursuant to Section 65863.6, or Chapter 4.2 (commencing with Section 65913), or to challenge the adequacy of an ordinance adopted pursuant to Section 65915.

(2) (A) An action or proceeding challenging the adoption or revision of a housing element that the Department of Housing and Community Development has found to substantially comply with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 shall be commenced, and the legislative body shall be served, within six months after the accrual of the cause of action as provided in this subdivision.

(B) An action or proceeding challenging the adoption or revision of a housing element that the Department of Housing and Community Development has found does not substantially comply with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3, where the legislative body has failed to change the draft element or amendment to substantially comply with the requirements of Article 10.6 or has adopted the draft element or amendment without change and made findings pursuant to subdivision (f) of Section 65585, shall be commenced, and the legislative body shall be served, within one year after the accrual of the cause of action as provided in this subdivision.

(C) An action or proceeding challenging an action taken pursuant to Section 65863.6, or Chapter 4.2 (commencing with Section 65913), or to challenge the adequacy of an ordinance adopted pursuant to Section 65915 shall be served within 180 days after the accrual of the cause of action as provided in this subdivision.

(3) (A) A cause of action brought pursuant to this subdivision shall not be maintained until 60 days have expired following notice to the city or clerk of the board of supervisors by the party bringing the cause of action, or his or her representative, specifying the deficiencies of the general plan, specific plan, zoning ordinance, or other action described in subparagraph (B) of paragraph (1). A cause of action brought pursuant to this subdivision shall accrue 60 days after notice is filed or the legislative body takes a final action in response to the notice, whichever occurs first.

(B) This notice may be filed at any time within 270 days after an action described in subparagraph (A) of paragraph (2), two years after an action described in subparagraph (B) of paragraph (2), or 180 days after an action described in subparagraph (C) of paragraph (2).

(4) A notice or cause of action brought by one party pursuant to this subdivision shall not bar filing of a notice and initiation of a cause of action by any other party.

(5) After the adoption of a housing element covering the current planning period, no action shall be filed pursuant to this subdivision to challenge a housing element covering a prior planning period.

(e) Upon the expiration of the time limits provided for in this section, all persons are barred from any further action or proceeding.

(f) Notwithstanding Sections 65700 and 65803, or any other provision of law, this section shall apply to charter cities.

(g) Except as provided in subdivision (d), this section shall not affect any law prescribing or authorizing a shorter period of limitation than that specified herein.

(h) Except as provided in paragraph (4) of subdivision (c), this section shall be applicable to those decisions of the legislative body of a city, county, or city and county made pursuant to this division on or after January 1, 1984.

(Amended by Stats. 2013, Ch. 767, Sec. 2. Effective January 1, 2014.)



65010

(a) Formal rules of evidence or procedure applicable in judicial actions and proceedings shall not apply in any proceeding subject to this title except to the extent that a public agency otherwise provides by charter, ordinance, resolution, or rule of procedure.

(b) No action, inaction, or recommendation by any public agency or its legislative body or any of its administrative agencies or officials on any matter subject to this title shall be held invalid or set aside by any court on the ground of the improper admission or rejection of evidence or by reason of any error, irregularity, informality, neglect, or omission (hereafter, error) as to any matter pertaining to petitions, applications, notices, findings, records, hearings, reports, recommendations, appeals, or any matters of procedure subject to this title, unless the court finds that the error was prejudicial and that the party complaining or appealing suffered substantial injury from that error and that a different result would have been probable if the error had not occurred. There shall be no presumption that error is prejudicial or that injury was done if the error is shown.

(Amended by Stats. 1985, Ch. 114, Sec. 3. Effective June 28, 1985.)






CHAPTER 1.5 - Office of Planning and Research

ARTICLE 1 - General Provisions and Definitions

65025

“Office” as used in this chapter means the Office of Planning and Research.

(Added by Stats. 1970, Ch. 1534.)



65026

“Functional plan” as used in this chapter, means an intermediate- or short-range plan for the operation of a discrete function of state government.

(Added by Stats. 1970, Ch. 1534.)



65027

“Report” as used in this chapter, means the State Environmental Goals and Policy Report.

(Added by Stats. 1970, Ch. 1534.)



65028.1

“Council,” as used in this chapter, means the Planning Advisory and Assistance Council established pursuant to subdivision (a) of Section 65040.6.

(Added by Stats. 1976, Ch. 1386.)



65028.2

“District,” as used in this chapter, means a regional planning district created by the Office of Planning and Research pursuant to Section 65040.4.

(Added by Stats. 1976, Ch. 1386.)






ARTICLE 2 - Declaration of State Policy and Legislative Intent

65030

The Legislature finds and declares that California’s land is an exhaustible resource, not just a commodity, and is essential to the economy, environment and general well-being of the people of California. It is the policy of the state and the intent of the Legislature to protect California’s land resource, to insure its preservation and use in ways which are economically and socially desirable in an attempt to improve the quality of life in California.

(Repealed and added by Stats. 1976, Ch. 1386.)



65030.1

The Legislature also finds that decisions involving the future growth of the state, most of which are made and will continue to be made at the local level, should be guided by an effective planning process, including the local general plan, and should proceed within the framework of officially approved statewide goals and policies directed to land use, population growth and distribution, development, open space, resource preservation and utilization, air and water quality, and other related physical, social and economic development factors.

(Added by Stats. 1976, Ch. 1386.)



65030.2

It is further the policy of the state and the intent of the Legislature that land use decisions be made with full knowledge of their economic and fiscal implications, giving consideration to short-term costs and benefits, and their relationship to long-term environmental impact as well as long-term costs and benefits.

(Added by Stats. 1976, Ch. 1386.)



65031

The Legislature further finds and declares that recommendation, continuous evaluation and execution of statewide environmental goals, policies and plans are included within the scope of the executive functions of the Governor and responsibility for assuring orderly administration of this process within state government should be assigned to a governmental unit reporting directly to the Governor.

(Added by Stats. 1970, Ch. 1534.)



65032

The Legislature further finds and declares that analysis of the impact of individual programs on the achievement of statewide environmental goals and the necessity of allocating fiscal and other resources of the state among competing programs and needs requires integration of the planning and executive budget functions within state government.

(Added by Stats. 1970, Ch. 1534.)



65033

The Legislature recognizes the importance of public participation at every level of the planning process. It is therefore the policy of the state and the intent of the Legislature that each state, regional, and local agency concerned in the planning process involve the public through public hearings, informative meetings, publicity and other means available to them, and that at such hearings and other public forums, the public be afforded the opportunity to respond to clearly defined alternative objectives, policies, and actions.

(Repealed and added by Stats. 1976, Ch. 1386.)



65034

The Legislature further finds and declares that the state planning process should be designed to influence legislative policy and actions and therefore should specifically include: (1) provisions for regular review and positive action by the Legislature on statewide environmental goals, plans and policies; and (2) clear identification of legislative actions required to carry out statewide environmental goals.

(Added by Stats. 1970, Ch. 1534.)



65035

The Legislature finds that it is necessary to have one agency at the state level which is responsible for developing state land use policies, coordinating planning of all state agencies, and assisting and monitoring local and regional planning. The Legislature recognizes that the Office of Planning and Research in the office of the Governor, as the most appropriate state agency to carry out this statewide land use planning function. It is not the intent of the Legislature to vest in the Office of Planning and Research any direct operating or regulatory powers over land use, public works, or other state, regional, or local projects or programs.

(Repealed and added by Stats. 1976, Ch. 1386.)



65036

It is the policy of the state and the intent of the Legislature to assure orderly planning for specific functions such as water development, transportation, natural resources, economic development and human resources by units of state government who exercise management responsibility for these functions. It is further the intent of the Legislature to provide, as part of the state planning process, that state functional plans proceed from common assumptions and forecasts of statewide growth and development, including those set forth in Section 21001 of the Public Resources Code.

(Added by Stats. 1970, Ch. 1534.)



65036.1

The Legislature recognizes that the state planning process, particularly with regard to the preparation of statewide goals and policies, should incorporate the recommendations and views of an advisory council that is responsive to, and of some assistance to, the planning concerns that occur on a local and regional basis.

(Added by Stats. 1976, Ch. 1386.)






ARTICLE 3 - Establishment and Functions of Office of Planning and Research

65037

The Office of Planning and Research is hereby established in state government in the Governor’s office. The office shall be under the direct control of a director, who shall be responsible to the Governor.

(Added by Stats. 1970, Ch. 1534.)



65038

For the purpose of administering this chapter, the Governor shall appoint the Director of State Planning and Research, who shall perform all duties, exercise all powers, assume and discharge all responsibilities, and carry out and effect all purposes vested by law in the office, including contracting for professional or consultant services in connection with the work of the office.

(Added by Stats. 1970, Ch. 1534.)



65039

The Governor may appoint the Director of Planning and Research at a salary that shall be fixed pursuant to Section 12001.

(Amended by Stats. 1998, Ch. 689, Sec. 1.5. Effective January 1, 1999.)






ARTICLE 4 - Powers and Duties

65040

The Office of Planning and Research shall serve the Governor and his or her Cabinet as staff for long-range planning and research, and constitute the comprehensive state planning agency. In this capacity the office shall:

(a) Assisted by the Planning Advisory and Assistance Council established pursuant to subdivision (a) of Section 65040.6, engage in the formulation, evaluation and updating of long-range goals and policies for land use, population growth and distribution, urban expansion, development, open space, resource preservation and utilization, air and water quality, and other factors which shape statewide development patterns and significantly influence the quality of the state’s environment.

(b) Assist in the orderly preparation by appropriate state departments and agencies of intermediate- and short-range functional plans to guide programs of transportation, water management, open space, recreation and other functions which relate to the protection and enhancement of the state’s environment.

(c) In conjunction with the council, evaluate plans and programs of departments and agencies of state government, identify conflicts or omissions, and recommend to the Governor and the Legislature new state policies, programs and actions, or amendments of existing programs, as required, to resolve conflicts, advance statewide environmental goals to respond to emerging environmental problems and opportunities, and to assure that all state policies and programs conform to the adopted land use planning goals and programs.

(d) Assist the Department of Finance in preparing, as part of the annual state budget, an integrated program of priority actions to implement state functional plans and to achieve statewide environmental goals and objectives and take other actions to assure that the program budget, submitted annually to the Legislature, contains information reporting the achievement of state goals and objectives by departments and agencies of state government.

(e) Coordinate the development of policies and criteria to ensure the federal grants-in-aid administered or directly expended by state government advance statewide environmental goals and objectives.

(f) Coordinate the development and operation of a statewide environmental monitoring system to assess the implications of present growth and development trends on the environment and to identify at an early time, potential threats to public health, natural resources and environmental quality.

(g) Coordinate, in conjunction with appropriate state, regional, and local agencies, the development of objectives, criteria and procedures for the orderly evaluation and report of the impact of public and private actions on the environmental quality of the state and as a guide to the preparation of environmental impact reports required of state and local agencies in Sections 21102 and 21150 of the Public Resources Code.

(h) Coordinate research activities of state government directed to the growth and development of the state and the preservation of environmental quality, render advice to the Governor, his or her Cabinet, to the Legislature, and any agency or department of state government, and provide information to, and cooperate with, the Legislature or any of its committees or officers.

(i) Coordinate the technical assistance provided by state departments and agencies in regional and local planning to assure that such plans are consistent with statewide environmental goals and objectives.

(j) Accept and allocate or expend grants and gifts from any source, public or private, for the purpose of state planning and undertake other planning and coordinating activities as will implement the policy and intent of the Legislature as set forth herein.

(k) Develop long-range policies to assist the state and local agencies in meeting the problems presented by the growth and development of urban areas and defining the complementary roles of the state, cities, counties, school districts, and special districts with respect to such growth.

(l) Encourage the formation and proper functioning of, and provide planning assistance to, city, county, district, and regional planning agencies.

(m) Assist local government in land use planning.

(Amended by Stats. 1995, Ch. 686, Sec. 3.3. Effective October 10, 1995. Operative January 1, 1996, by Sec. 9 of Ch. 686.)



65040.1

In developing a land use policy for the state, the Office of Planning and Research shall cooperate with the Department of Transportation and other federal, state, regional, and local agencies in their development of a viable, feasible, and attainable long-range master plan for aviation that will provide a framework for discussions, a program of accomplishments, and a means to resolve the complex problems of air transportation in California. Such policy and plan shall be guided by the environmental goals and policies of the State Environmental Goals and Policy Report (Section 65041).

The office shall advise the Legislature, from time to time, of long-range budgetary projections of the state’s share of the costs relating to the development of new airports and related communities. The projections and information relating to airports shall be provided by the Department of Transportation.

It is the intent of the Legislature that society not be compelled to tolerate environmental pollution and that there be provided a level of air service acceptable to society without unacceptable costs in terms of pollution, congestion, or dollars.

(Amended by Stats. 1980, Ch. 212.)



65040.2

(a) In connection with its responsibilities under subdivision (l) of Section 65040, the office shall develop and adopt guidelines for the preparation of and the content of the mandatory elements required in city and county general plans by Article 5 (commencing with Section 65300) of Chapter 3. For purposes of this section, the guidelines prepared pursuant to Section 50459 of the Health and Safety Code shall be the guidelines for the housing element required by Section 65302. In the event that additional elements are hereafter required in city and county general plans by Article 5 (commencing with Section 65300) of Chapter 3, the office shall adopt guidelines for those elements within six months of the effective date of the legislation requiring those additional elements.

(b) The office may request from each state department and agency, as it deems appropriate, and the department or agency shall provide, technical assistance in readopting, amending, or repealing the guidelines.

(c) The guidelines shall be advisory to each city and county in order to provide assistance in preparing and maintaining their respective general plans.

(d) The guidelines shall contain the guidelines for addressing environmental justice matters developed pursuant to Section 65040.12.

(e) The guidelines shall contain advice including recommendations for best practices to allow for collaborative land use planning of adjacent civilian and military lands and facilities. The guidelines shall encourage enhanced land use compatibility between civilian lands and any adjacent or nearby military facilities through the examination of potential impacts upon one another.

(f) The guidelines shall contain advice for addressing the effects of civilian development on military readiness activities carried out on all of the following:

(1) Military installations.

(2) Military operating areas.

(3) Military training areas.

(4) Military training routes.

(5) Military airspace.

(6) Other territory adjacent to those installations and areas.

(g) By March 1, 2005, the guidelines shall contain advice, developed in consultation with the Native American Heritage Commission, for consulting with California Native American tribes for all of the following:

(1) The preservation of, or the mitigation of impacts to, places, features, and objects described in Sections 5097.9 and 5097.993 of the Public Resources Code.

(2) Procedures for identifying through the Native American Heritage Commission the appropriate California Native American tribes.

(3) Procedures for continuing to protect the confidentiality of information concerning the specific identity, location, character, and use of those places, features, and objects.

(4) Procedures to facilitate voluntary landowner participation to preserve and protect the specific identity, location, character, and use of those places, features, and objects.

(h) Commencing January 1, 2009, but no later than January 1, 2014, upon the next revision of the guidelines pursuant to subdivision (i), the office shall prepare or amend guidelines for a legislative body to accommodate the safe and convenient travel of users of streets, roads, and highways in a manner that is suitable to the rural, suburban, or urban context of the general plan, pursuant to subdivision (b) of Section 65302.

(1) In developing guidelines, the office shall consider how appropriate accommodation varies depending on its transportation and land use context, including urban, suburban, or rural environments.

(2) The office may consult with leading transportation experts including, but not limited to, bicycle transportation planners, pedestrian planners, public transportation planners, local air quality management districts, and disability and senior mobility planners.

(i) The office shall provide for regular review and revision of the guidelines established pursuant to this section.

(Amended by Stats. 2008, Ch. 657, Sec. 3. Effective January 1, 2009.)



65040.20

The Office of Planning and Research, when it adopts its next edition of the general plan guidelines pursuant to Section 65040.2, shall include the provisions of, or a reference to, paragraph (3) of subdivision (g) of Section 65302, and any other materials related to fire hazards or fire safety it deems appropriate.

(Added by Stats. 2012, Ch. 311, Sec. 1. Effective January 1, 2013.)



65040.3

When requested by a local or regional agency, the office may furnish information and technical and professional advice on the preparation, adoption, amendment, and implementation of general plans, specific plans, or other local or regional plans, the preparation, adoption, amendment, and enforcement of regulations, procedures, programs, and legislation required for the implementation of local or regional plans, and information and technical and professional advice concerning planning problems.

(Amended by Stats. 1996, Ch. 799, Sec. 3. Effective January 1, 1997.)



65040.4

(a) The office shall divide the state into regional planning districts. Insofar as possible, the districts shall be established to include:

(1) Natural physiographical regions containing complete watersheds of major streams, and the land upon which the waters of such watersheds are put to beneficial use.

(2) Areas having mutual, social, environmental, and commercial interests as exemplified by connecting routes of transportation, by trade and by common use of open space and recreation areas within the region.

(b) The regional planning districts established by the Council on Intergovernmental Relations pursuant to former Section 34216 shall remain in effect as the regional planning districts of the office until changed by the office.

(Added by Stats. 1975, Ch. 641.)



65040.5

(a) The office shall notify a city or county with a general plan that has not been revised within eight years.

(b) The office shall notify the Attorney General if a general plan of a city or county has not been revised within ten years.

(Repealed and added by Stats. 1993, Ch. 437, Sec. 2. Effective September 24, 1993.)



65040.6

(a) The Planning Advisory and Assistance Council is hereby created within the office, the membership of which shall be as follows: three city representatives; three county representatives; one representative of each district, provided that at least two of the district representatives are representatives of metropolitan areawide planning organizations and that at least one of the district representatives is a representative of a nonmetropolitan planning organization; and one representative of Indian tribes and bands which have reservations or rancherias within California. The city and county representatives appointed pursuant to this subdivision shall be selected by the director from nominees submitted by the League of California Cities and by the California State Association of Counties. Representatives of areawide planning organizations appointed pursuant to this subdivision shall be selected by the director from nominees submitted by the several areawide planning organizations within the state. Other district representatives shall be appointed by the director. The representative of Indian tribes and bands shall be a member of one tribe or band, and shall be selected by the director.

Appointment to the advisory council shall be for a term of two years, provided that the members of the first council shall classify themselves by lot so that one-half shall serve an initial term of one year and one-half shall serve an initial term of two years. Vacancies shall be filled in the same manner provided for the original appointment.

(b) The council shall provide such advice as may be necessary to assist the office in discharging the requirements of Sections 65040 to 65040.4, inclusive. In particular, the council shall:

(1) Assist the office in the preparation of the state long-range goals and policies, in the manner specified in subdivision (a) of Section 65040.

(2) Evaluate the planning functions of the various state agencies involved in planning, in the manner specified in subdivision (c) of Section 65040.

(3) Make appropriate decisions and provide such advice and assistance as may be required by federal statute or regulation in connection with any federal program administered by the office.

(c) The council shall meet on call of the director of the office, who shall convene at least two council meetings during each year.

(d) Council members shall serve without compensation, but they may be reimbursed for actual expenses incurred in connection with their duties.

(Amended by Stats. 1997, Ch. 580, Sec. 3. Effective January 1, 1998.)



65040.7

(a) For purposes of this section, the following terms have the following meanings:

(1) “Energy security and military mission goals” means federal laws, regulations, or executive orders, related to alternative fuel and vehicle technology, clean energy, energy efficiency, water and waste conservation, greenhouse gas emissions reductions, and related infrastructure, including, but not limited to, the federal laws, regulations, and executive orders, and the goals set forth therein, of the National Energy Conservation Policy Act (42 U.S.C. Sec. 8201 et seq.), the Energy Independence and Security Act of 2007 (42 U.S.C. Sec. 17001 et seq.), the Energy Policy Act of 2005 (42 U.S.C. Sec. 15801 et seq.), and the Energy Policy Act of 1992 (42 U.S.C. Sec. 13201 et seq.), and the goals set forth in Executive Order No. 13514, Executive Order No. 13423, and Executive Order No. 13221.

(2) “State energy and environmental policies” includes, but is not limited to, policies involving alternative fuels and vehicle technology and related fueling infrastructure, renewable electricity generation and related transmission infrastructure, energy efficiency and demand response, waste management, recycling, water conservation, water quality, water supply, greenhouse gas emissions reductions, and green chemistry.

(b) A state agency that is identified by the Office of Planning and Research pursuant to paragraph (1) of subdivision (c) shall, when developing and implementing state energy and environmental policies, consider the direct impacts of those policies upon the United States Department of Defense’s energy security and military mission goals.

(c) The Office of Planning and Research shall do both of the following:

(1) Identify state agencies that develop and implement state energy and environmental policies that directly impact the United States Department of Defense’s energy security and military mission goals in the state.

(2) Serve as a liaison to coordinate effective inclusion of the United States Department of Defense in the development and implementation of state energy and environmental policy.

(d) This section shall not do any of the following:

(1) Interfere with the existing authority of, or prevent, an agency or department from carrying out of its programs, projects, or responsibilities.

(2) Limit compliance with requirements imposed under any other law.

(3) Authorize or require the United States Department of Defense to operate differently from any other self-generating ratepayer, or alter an existing rate structure.

(Amended by Stats. 2013, Ch. 76, Sec. 100. Effective January 1, 2014.)



65040.8

The Office of Planning and Research shall develop a housing cost manual which may be used by local agencies in assessing the impact on housing costs of alternative land use proposals and land use regulatory programs of local agencies and as an aid in evaluating private land use proposals.

The manual shall present economic and technical criteria for local agencies to use in developing or acting on, or both, general plan elements, zoning regulations, subdivision map regulations, alternative land use proposals and policies, and private land use proposals. The manual shall include a step-by-step program which local agencies may follow, including, but not limited to, sources of data, methods of summarizing and using the data, formulas for evaluating the impacts on housing costs of land use and land use regulatory decisions, and a guideline on how to prepare a single statement of results.

The Office of Planning and Research shall complete the housing cost manual required by this section by January 1, 1981.

(Added by Stats. 1979, Ch. 854.)



65040.9

(a) On or before January 1, 2004, the Office of Planning and Research shall, if sufficient federal funds become available for this purpose, prepare and publish an advisory planning handbook for use by local officials, planners, and builders that explains how to reduce land use conflicts between the effects of civilian development and military readiness activities carried out on military installations, military operating areas, military training areas, military training routes, and military airspace, and other territory adjacent to those installations and areas.

(b) At a minimum, the advisory planning handbook shall include advice regarding all of the following:

(1) The collection and preparation of data and analysis.

(2) The preparation and adoption of goals, policies, and standards.

(3) The adoption and monitoring of feasible implementation measures.

(4) Methods to resolve conflicts between civilian and military land uses and activities.

(5) Recommendations for cities and counties to provide drafts of general plan and zoning changes that may directly impact military facilities, and opportunities to consult with the military base personnel prior to approving development adjacent to military facilities.

(c) In preparing the advisory planning handbook, the office shall consult with persons and organizations with knowledge and experience in land use issues affecting military installations and activities.

(d) The office may accept and expend any grants and gifts from any source, public or private, for the purposes of this section.

(Amended by Stats. 2014, Ch. 401, Sec. 46. Effective January 1, 2015.)



65040.10

As used in this article, “State Clearinghouse” means the office of that name established by executive action of the Governor or any successor office designated by the Governor as the clearinghouse for information from the Office of Management and Budget in accordance with the Intergovernmental Cooperation Act of 1968 (P.L. 90-577).

(Added by renumbering Section 12035 by Stats. 1996, Ch. 872, Sec. 40. Effective January 1, 1997.)



65040.11

The “State Clearinghouse” shall submit such information acquired by it pursuant to the application of the Intergovernmental Cooperation Act of 1968 (P.L. 90-577) to an agency designated for that purpose by concurrent resolution of the Legislature.

(Added by renumbering Section 12036 by Stats. 1996, Ch. 872, Sec. 41. Effective January 1, 1997.)



65040.12

(a) The office shall be the coordinating agency in state government for environmental justice programs.

(b) The director shall do all of the following:

(1) Consult with the Secretaries of California Environmental Protection, Natural Resources, Transportation, and Business, Consumer Services, and Housing, the Working Group on Environmental Justice established pursuant to Section 71113 of the Public Resources Code, any other appropriate state agencies, and all other interested members of the public and private sectors in this state.

(2) Coordinate the office’s efforts and share information regarding environmental justice programs with the Council on Environmental Quality, the United States Environmental Protection Agency, the General Accounting Office, the Office of Management and Budget, and other federal agencies.

(3) Review and evaluate any information from federal agencies that is obtained as a result of their respective regulatory activities under federal Executive Order 12898, and from the Working Group on Environmental Justice established pursuant to Section 71113 of the Public Resources Code.

(c) When it adopts its next edition of the general plan guidelines pursuant to Section 65040.2, but in no case later than July 1, 2003, the office shall include guidelines for addressing environmental justice matters in city and county general plans. The office shall hold at least one public hearing prior to the release of any draft guidelines, and at least one public hearing after the release of the draft guidelines. The hearings may be held at the regular meetings of the Planning Advisory and Assistance Council.

(d) The guidelines developed by the office pursuant to subdivision (c) shall recommend provisions for general plans to do all of the following:

(1) Propose methods for planning for the equitable distribution of new public facilities and services that increase and enhance community quality of life throughout the community, given the fiscal and legal constraints that restrict the siting of these facilities.

(2) Propose methods for providing for the location, if any, of industrial facilities and uses that, even with the best available technology, will contain or produce material that, because of its quantity, concentration, or physical or chemical characteristics, poses a significant hazard to human health and safety, in a manner that seeks to avoid overconcentrating these uses in proximity to schools or residential dwellings.

(3) Propose methods for providing for the location of new schools and residential dwellings in a manner that seeks to avoid locating these uses in proximity to industrial facilities and uses that will contain or produce material that because of its quantity, concentration, or physical or chemical characteristics, poses a significant hazard to human health and safety.

(4) Propose methods for promoting more livable communities by expanding opportunities for transit-oriented development so that residents minimize traffic and pollution impacts from traveling for purposes of work, shopping, schools, and recreation.

(e) For the purposes of this section, “environmental justice” means the fair treatment of people of all races, cultures, and incomes with respect to the development, adoption, implementation, and enforcement of environmental laws, regulations, and policies.

(Amended by Stats. 2013, Ch. 353, Sec. 108. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



65040.14

The office shall serve as the state’s liaison to the United States Department of Defense in order to facilitate coordination regarding issues that are of significant interest to the state and the department, particularly with regard to any proposed federal Base Realignment and Closure actions. In this role, the office shall do all of the following:

(a) Coordinate with the department and other state agencies, state departments, local governments, and other private and public entities to ensure the sustainability of defense activities within the state.

(b) Develop legislation that supports the relationship between the state and the department.

(c) Work with federal defense agencies to address regulatory activities by state agencies that affect the sustainability of defense operations within the state.

(d) Develop any necessary regional or stateside strategies necessary for the establishment and retention of the state’s military facilities and installations that are potentially impacted by any proposed federal Base Realignment and Closure actions.

(Added by Stats. 2012, Ch. 395, Sec. 1. Effective January 1, 2013.)






ARTICLE 5 - Statewide Environmental Goals and Policy Report

65041

The Governor shall prepare and thereafter shall cause to be maintained, regularly reviewed, and revised a comprehensive State Environmental Goals and Policy Report. In the preparation of the report, priority shall be given to the development of statewide land use policy, including the recommendations resulting from the land use planning and implementation program set forth in Section 65040.6, and including the recommendations of the Planning Advisory and Assistance Council established pursuant to subdivision (a) of Section 65040.6. The report shall contain, but not be limited to, the following:

(a) An overview, looking 20 to 30 years ahead, of state growth and development and a statement of approved state environmental goals and objectives, including those directed to land use, population growth and distribution, development, the conservation of natural resources, and air and water quality.

(b) Description of new and revised state policies, programs and other actions of the executive and legislative branches required to implement statewide environmental goals, including intermediate-range plans and actions directed to natural resources, human resources and transportation.

(c) On and after January 1, 2004, any revision to the report shall provide that the goals are consistent with the state planning priorities specified pursuant to Section 65041.1.

(Amended by Stats. 2002, Ch. 1016, Sec. 3. Effective January 1, 2003.)



65041.1

The state planning priorities, which are intended to promote equity, strengthen the economy, protect the environment, and promote public health and safety in the state, including in urban, suburban, and rural communities, shall be as follows:

(a) To promote infill development and equity by rehabilitating, maintaining, and improving existing infrastructure that supports infill development and appropriate reuse and redevelopment of previously developed, underutilized land that is presently served by transit, streets, water, sewer, and other essential services, particularly in underserved areas, and to preserving cultural and historic resources.

(b) To protect environmental and agricultural resources by protecting, preserving, and enhancing the state’s most valuable natural resources, including working landscapes such as farm, range, and forest lands, natural lands such as wetlands, watersheds, wildlife habitats, and other wildlands, recreation lands such as parks, trails, greenbelts, and other open space, and landscapes with locally unique features and areas identified by the state as deserving special protection.

(c) To encourage efficient development patterns by ensuring that any infrastructure associated with development, other than infill development, supports new development that does all of the following:

(1) Uses land efficiently.

(2) Is built adjacent to existing developed areas to the extent consistent with the priorities specified pursuant to subdivision (b).

(3) Is located in an area appropriately planned for growth.

(4) Is served by adequate transportation and other essential utilities and services.

(5) Minimizes ongoing costs to taxpayers.

(Amended (as added by Stats. 2002, Ch. 1016) by Stats. 2002, Ch. 1109, Sec. 1. Effective January 1, 2003.)



65042

Every officer, agency, department, or instrumentality of state government, including, but not limited to, all trustee agencies as defined in Section 21070 of the Public Resources Code, shall do all of the following:

(a) Cooperate in the preparation and maintenance of the State Environmental Goals and Policy Report.

(b) By January 1, 2005, ensure that their entity’s functional plan is consistent with the state planning priorities specified pursuant to Section 65041.1 and annually demonstrate to the office, and to the Department of Finance when requesting infrastructure pursuant to subdivision (a) of Section 13102, how the plans are consistent with those priorities.

(c) Comply with any request for advice, assistance, information or other material.

(Amended by Stats. 2012, Ch. 565, Sec. 27. Effective January 1, 2013.)



65043

The maximum public understanding and response to alternative statewide environmental goals, policies and actions shall be sought in the preparation and maintenance of the State Environmental Goals and Policy Report. The Governor shall consider the desirability of periodic public hearings, the formation of citizen advisory groups and other appropriate actions to accomplish this purpose.

(Added by Stats. 1970, Ch. 1534.)



65044

Upon completion of the State Environmental Goals and Policy Report, the Governor, prior to approval, shall seek the advice of the Legislature and for this purpose shall transmit the report to the Speaker of the Assembly and to the Senate Rules Committee.

(Added by Stats. 1970, Ch. 1534.)



65045

The Legislature may assign the report for study to one or more standing committees, or to a joint committee and may hold hearings, solicit testimony and take other appropriate action to secure review of the report. Following such review, the Legislature may act by resolution to approve the environmental goals and policies proposed in the report as an indication of legislative intent; or state findings and conclusions and offer changes, deletions or modifications in the environmental goals and policies of the report, or both.

(Added by Stats. 1970, Ch. 1534.)



65046

The Governor shall consider any advice offered by the Legislature as provided in Section 65045 and, upon his approval, shall transmit the report to the Legislature, to state agencies, departments and boards, appropriate federal agencies and to the chief executive officer of every city and county in the state.

(Added by Stats. 1970, Ch. 1534.)



65047

Upon approval by the Governor, the State Environmental Goals and Policy Report shall serve to:

(a) Record approved goals, policies and decisions of state government related to statewide growth and development and the preservation of environmental quality.

(b) Advise the Legislature of statutory action required to implement state environmental goals and objectives.

(c) Inform other levels of government and the public at large of approved state environmental goals and objectives and the proposed direction of state programs and actions in achieving them.

(d) Provide a clear framework of goals and objectives as a guide to the preparation and evaluation of state functional plans.

(e) Serve as a basis for judgments about the design, location and priority of major public programs, capital projects and other actions, including the allocation of state resources for environmental purposes through the budget and appropriation process.

(Added by Stats. 1970, Ch. 1534.)



65048

(a) The State Environmental Goals and Policy Report shall be revised, updated, and transmitted by the Governor to the Legislature every four years. Any revision on and after January 1, 2004, shall be consistent with the state planning priorities specified pursuant to Section 65041.1. The Governor may, at any time, inform and seek advice of the Legislature on proposed changes in state environmental goals, objectives, and policies.

(b) The Office of Planning and Research shall report to the Governor and the Legislature annually on or before January 1 regarding the implementation of the State Environmental Goals and Policy Report. The office shall give priority to the preparation of this report, but shall fund the report only out of its existing resources.

(Amended by Stats. 2003, Ch. 296, Sec. 17.5. Effective January 1, 2004.)



65049

Following approval of the State Environmental Goals and Policy Report as provided in Section 65046, the report shall serve as a guide for state expenditures. In transmitting the annual budget to the Legislature, information shall be included relating proposed expenditures to the achievement of statewide goals and objectives set forth in the report.

(Amended by Stats. 2002, Ch. 1016, Sec. 7. Effective January 1, 2003.)









CHAPTER 2 - Regional Planning Districts

ARTICLE 1 - General Provisions and Definitions

65060

This chapter may be cited and shall be known as the Regional Planning Law.

(Added by Stats. 1963, Ch. 1811.)



65060.1

The Legislature finds and declares that the people of California have a fundamental interest in the orderly development of the urban regions of the State in which large segments of the State’s population are concentrated.

(Added by Stats. 1963, Ch. 1811.)



65060.2

The Legislature further finds and declares:

(a) That the State has a positive interest in the preparation and maintenance of a long-term, general plan for the physical development of each of the State’s urban areas that can serve as a guide to the affected local governmental units within such areas and to the state departments and divisions that are charged with constructing state-financed public works within such urban areas.

(b) That continuing growth of the State, and particularly urban areas within the State, present problems which are not confined to the boundaries of any single county or city.

(c) That the planning activities of counties and cities can be strengthened and more effectively performed when conducted in relation to studies and planning of an urban regional character.

(d) That in order to assure, insofar as possible, the orderly and harmonious development of the urban areas of the State, and to provide for the needs of future generations, it is necessary to develop a means of studying, forecasting, and planning for the physical growth and development of these areas.

(Added by Stats. 1963, Ch. 1811.)



65060.3

“District,” as used in this chapter, means a district created and operating under this chapter.

(Added by Stats. 1963, Ch. 1811.)



65060.4

“Board,” as used in this chapter, means the regional planning board.

(Added by Stats. 1963, Ch. 1811.)



65060.5

“Official census,” as used in this chapter, means any decennial or special federal census, or an official estimate of the State Department of Finance.

(Added by Stats. 1963, Ch. 1811.)



65060.6

“Region,” as used in this chapter, means the area included within a district.

(Added by Stats. 1963, Ch. 1811.)



65060.7

“Regional plan,” as used in this chapter, means a comprehensive, long-term general plan for the physical development of the region, and any land outside its boundaries which in the board’s judgment bears relation to its planning. The regional plan shall consist of a text and a map or maps, and such recommendations of the regional planning board concerning current or future problems as may in its opinion affect the region as a whole and are proper for inclusion in the regional plan.

(Added by Stats. 1963, Ch. 1811.)



65060.8

A regional plan shall be advisory only and shall not have any binding effect on the counties and cities located within the boundaries of the regional planning district for which the regional plan is adopted.

(Added by Stats. 1963, Ch. 1811.)






ARTICLE 2 - Creation of Districts

65061

There is hereby created a regional planning district in each of the regional areas designated by the Council on Intergovernmental Relations for the purposes of this chapter after a public hearing within the region. No county, city and county, or city shall be divided in determining the boundaries of a regional planning district.

(Amended by Stats. 1974, Ch. 544.)



65061.2

The boundaries of every regional planning district shall be coextensive with the boundaries of the region within which it is situated.

(Added by Stats. 1963, Ch. 1811.)



65061.3

A district shall not transact any business or exercise any of its powers under this chapter unless the legislative bodies of two-thirds of the counties and two-thirds of the cities, located within the boundaries of the district, by resolution declare that there is a need for such a district to function in the region.

(Added by Stats. 1963, Ch. 1811.)



65061.4

A district shall not transact any business or exercise any of its powers under this chapter if two-thirds of the cities and counties within the district are participating in regional planning pursuant to a joint powers agreement under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 1963, Ch. 1811.)






ARTICLE 3 - City Selection Committees

65062

The city selection committee organized in each county within a district pursuant to Article 11 (commencing with Section 50270) of Chapter 1 of Part 1 of Division 1 of Title 5 shall meet within 60 days after the date upon which the district becomes operative for the purpose of making the first appointments to the district board as prescribed in Sections 65063.1 and 65063.3. Succeeding appointments to the board shall be made by such city selection committees as required by this chapter.

(Repealed and added by Stats. 1972, Ch. 1232.)






ARTICLE 4 - Governing Body

65063

The Regional Planning Board shall be the governing body of the district, and shall be selected as provided in this article.

(Repealed and added by Stats. 1963, Ch. 1811.)



65063.1

The number of members of the board to which each county is entitled shall be determined as follows:

(a) Each county having, within the district, a population of 350,000 or less shall have two (2) members of the regional planning board, one (1) appointed by the board of supervisors and one (1) appointed by the city selection committee.

(b) Each county having, within the district, a population of more than 350,000 and not more than 600,000 shall have four (4) members of the regional planning board. Two members shall be appointed by the board of supervisors and two (2) members shall be appointed by the city selection committee.

(c) Each county having, within the district, a population of more than 600,000 shall have six (6) members of the regional planning board. Three (3) members shall be appointed by the board of supervisors and three (3) members shall be appointed by the city selection committee.

The population figures as used herein shall be determined by the latest official census.

(Repealed and added by Stats. 1963, Ch. 1811.)



65063.2

Within 60 days after the date the district first becomes operative, the board of supervisors of each county in the district shall appoint as members of the regional planning board of said district the number authorized by Section 65063.1.

The members of the regional planning board appointed by boards of supervisors shall be members of said boards of supervisors.

(Repealed and added by Stats. 1963, Ch. 1811.)



65063.3

The members of the regional planning board appointed by the city selection committee shall be mayors or members of the city councils of the cities.

(Repealed and added by Stats. 1963, Ch. 1811.)



65063.4

A member of the board of supervisors of any county, or a mayor or member of a city council of any city within any county, in the district may be appointed to and serve contemporaneously as a member of the regional planning board.

(Repealed and added by Stats. 1963, Ch. 1811.)



65063.5

After the members of the regional planning board to be appointed by the city selection committees and the county boards of supervisors have been designated, they shall meet and appoint one citizen-at-large member for each county included in the district who will be full members of the regional planning board. These citizens-at-large members shall be selected from among persons living within the district who have made outstanding contributions to, or have demonstrated an active interest in, matters of regional concern.

(Repealed and added by Stats. 1963, Ch. 1811.)



65063.6

The term of office of the member shall be four years and until the appointment and qualification of his successor; provided that the first members of the board shall classify themselves by lot within the city and county group and the citizen-at-large group so that approximately one-third (1/3) of the members of each group shall hold office for two (2) years, approximately one-third (1/3) shall hold office for three (3) years and approximately one-third (1/3) shall hold office for four (4) years. The power which originally appointed a member whose term has expired shall appoint his successor for a full term of four (4) years. Any member may be removed by the power appointing him.

(Added by Stats. 1963, Ch. 1811.)



65063.7

No supervisor, mayor, or city council member shall hold office on the regional planning board after ceasing to hold the office of supervisor, mayor, or city council member, respectively, and that person’s membership on the board shall thereafter be considered vacant, except that any mayor who continues to hold office as a city council member, or city council member who continues to hold office as mayor, shall not be considered to have ceased to hold office under this section.

(Amended by Stats. 2010, Ch. 699, Sec. 19. Effective January 1, 2011.)



65063.8

Any vacancy on the regional planning board shall be filled for the unexpired term by appointment by the power which originally appointed the member whose position had become vacant.

(Added by Stats. 1963, Ch. 1811.)



65064

No person while serving as a member of the regional planning board shall be eligible to be appointed to any salaried office or employment in the service of the district nor shall he become eligible for such appointment within one (1) year after he has ceased to be a member.

(Added by Stats. 1963, Ch. 1811.)



65064.1

The board is the governing body of the district and shall exercise all of the powers of the district, except as otherwise provided.

(Added by Stats. 1963, Ch. 1811.)



65064.2

A majority of the members of the board constitutes a quorum for the transaction of business and may act for the board.

(Added by Stats. 1963, Ch. 1811.)



65064.3

The board may elect a chairman and other officers as it deems necessary from among its own members.

(Added by Stats. 1963, Ch. 1811.)



65064.4

The board may appoint an executive committee, consisting of the chairman of the board, and not more than eight or less than four other members of the board, and such executive committee may carry on the administrative and executive functions of the board between full meetings.

(Added by Stats. 1963, Ch. 1811.)



65064.5

The board shall meet at least six times in each year, and may call additional meetings at its own discretion, or, during periods between meetings, at the discretion of the chairman or of a majority of the executive committee.

(Added by Stats. 1963, Ch. 1811.)



65064.6

Each member of the board shall receive the actual and necessary expenses incurred by him in the performance of his duties, plus a compensation of twenty dollars ($20) for each day attending the meetings of the board, but such compensation shall not exceed one thousand dollars ($1,000) in any one year.

(Added by Stats. 1963, Ch. 1811.)



65064.7

The provisions for the executive committee set forth in this article shall not be construed to limit the board or the executive committee from setting up any other committees or groups which it may see fit.

(Added by Stats. 1963, Ch. 1811.)






ARTICLE 5 - Powers and Duties of District

65065

The district shall have power to establish and maintain such offices as are judged best to facilitate the accomplishment of the purposes of the district, and to take by grant, purchase, devise, or gift, or to lease or rent, and to hold, use, and enjoy any property necessary or convenient to the establishment, maintenance, or operation of such offices, and to exchange or dispose of such property, except that the district shall not purchase real property.

(Added by Stats. 1963, Ch. 1811.)



65065.1

The district may perform the following four major functions:

(a) The district may prepare, maintain, and regularly review and revise, a regional plan as defined in Section 65060.7, and may, after at least two public hearings in different parts of the region and such other public meetings as may appear to it advisable, adopt such plan as the regional plan for the region. In preparing, adopting, maintaining, reviewing and revising the regional plan, the board shall take account of and seek to harmonize, within the framework of the needs of the regional community as a whole, the master or general plans of cities and counties within the region, and the plans and planning activities of state, federal and other public and private agencies, organizations and instrumentalities within the region and adjacent to it.

(b) The district, acting in its own judgment, may make, publish, or assist in making or publishing, studies or investigations of the resources of the region and of existing or emerging problems of any nature related to the physical growth and development, living conditions, beauty, or prosperity of the region, or any part thereof.

(c) The district may, acting in its own judgment, offer its facilities and services to assist in the solution of problems related to physical development involving two or more governing bodies, planning commissions, agencies, organizations or instrumentalities, public or private; and may otherwise participate in any program or activity intended to seek or find common or co-operative solutions to problems related to physical development or the integration of policies related to physical development and conservation within the region, or in any part thereof.

(Added by Stats. 1963, Ch. 1811.)



65065.2

The district shall have power to contract or otherwise participate in, and to accept grants, funds, or services from the federal government, its agencies or instrumentalities in connection with any federal program judged by the board to be relevant to its functions; and the board shall similarly have the power to contract or otherwise participate in, and to accept grants, funds, or services from the State, or any agency or instrumentality thereof, or any city, county, civic organization or private person in connection with any program judged by the board to be relevant to its function.

(Added by Stats. 1963, Ch. 1811.)



65065.3

The district shall have power to contract with any person, firm, association, or corporation, or to contract for any other types of services judged by the board to be necessary or convenient for carrying out the purposes of the district.

(Added by Stats. 1963, Ch. 1811.)



65065.4

The board, acting with the advice of the director, shall determine the compensation, number, and general duties of personnel employed by the district.

(Added by Stats. 1963, Ch. 1811.)






ARTICLE 6 - Regional Planning Director

65066

The board shall appoint a regional planning director.

(Repealed and added by Stats. 1963, Ch. 1811.)



65066.1

The regional planning director shall be the chief administrative and planning officer and technical adviser of the board. The director shall, subject to the supervision of the board:

(a) Direct and administer the preparation, maintenance, regular review and revision of the regional plan, and administer and execute all of the other functions and duties of the district set forth in this chapter.

(b) Appoint and remove personnel of the district.

(c) Serve, or designate personnel to serve, as executive secretary to the board.

(d) Perform such other duties and exercise such other powers as the board may delegate to him.

(Added by Stats. 1963, Ch. 1811.)






ARTICLE 7 - Co-ordination of Local Planning

65067

To facilitate effective and harmonious planning and development of the region, all county and city legislative bodies, and all county, city or other planning agencies within the district shall file with the board, for its information, all county or city master or general plans, the elements of such master or general plans, and any other published development plans, zoning ordinances, official maps, subdivision regulations, or amendments or revisions thereof. All agencies, organizations and instrumentalities of the State within the region shall file with the board, for its information, all public plans, maps, reports and other documents which are related to regional planning or physical development.

(Repealed and added by Stats. 1963, Ch. 1811.)



65067.1

To facilitate further the effective and harmonious planning of the district, the board may request from the federal government, its agencies and instrumentalities, and from private organizations, agencies, or individuals, copies of those plans, maps, reports and other documents which are related to regional planning.

(Added by Stats. 1963, Ch. 1811.)



65067.2

County or city legislative bodies, planning commissions, and all other county or city planning agencies within the district, and agencies, organizations and instrumentalities of the state and federal government within the district, and private planning consultants acting within the district, may submit proposals for any master or general plan, the elements of any master or general plan, any other plan, map, report, capital improvement program, proposed bond issue, or any other report or document or amendments or revisions thereto, prior to their adoption, to the regional planning board for its advice thereon, which advice the board shall give whenever in its opinion it is reasonably possible for it to do so. Such advice shall consist of a report as to the conformance of such proposals to the regional plan, the possible effect of such proposals on other portions of the region, and any other matters which in the judgment of the board may be of assistance to the body requesting such advice.

(Added by Stats. 1963, Ch. 1811.)



65067.3

In addition to the other reports, studies and documents provided in this chapter, the board shall submit to the legislative bodies and to the planning agencies of all of the counties, cities, and to other governmental agencies and instrumentalities, official representatives, other agencies, organizations and individuals, public or private, designated by the board, an annual report on or before the first day of March. The annual report shall contain a report on the status of the regional plan, and descriptions of those sections of the regional plan which have been amended, revised, added or deleted during the year, and a brief report of other major activities.

(Added by Stats. 1963, Ch. 1811.)






ARTICLE 8 - Financial Provisions

65069

Pursuant to concurrent resolution adopted by the boards of supervisors of the several counties in which the district functions, such counties may lend to the district out of available funds an amount not to exceed seventy-five thousand dollars ($75,000) in order to enable the district to perform its functions and meet its obligations. The loan shall be repaid out of the first tax revenues of the district and shall be repaid out of such revenues prior to the payment of any other obligations of the district.

(Repealed and added by Stats. 1963, Ch. 1811.)



65069.1

Before the 15th day of June of each year the board shall estimate and determine the amount of money required by the district for purposes of the district during the ensuing fiscal year and shall apportion this amount to the counties included within the district, one-half according to the relative value of all the property in each county within the district as determined by the board and one-half in the proportion that the population of each county bears to the total population of the district. For the purposes of this section the board shall base its determination of the population of the several counties on the latest official census information available to it. The total amount of money required by the district for district purposes during any one fiscal year shall not exceed one-half cent ($0.005) on each one hundred dollars ($100) of the assessed valuation of all the property included in the district.

(Added by Stats. 1963, Ch. 1811.)



65069.2

On or before the 15th day of June of each year, the board shall inform the boards of supervisors of each county of the amount apportioned to the county. Each board of supervisors shall levy an ad valorem tax on the taxable property within the county included within the district sufficient to secure the amount so apportioned to it and such taxes shall be levied and collected together with, and not separately from, the taxes for county purposes and paid to the treasurer of each of the counties to the credit of the district.

The board of supervisors, in lieu of levying a tax to secure the amount so apportioned, and if funds are available in the county general fund, may require such amount to be paid by the county treasurer from the general fund of the county to the district treasury.

In lieu of levying a tax and in lieu of using money in the county general fund to secure all or part of the amount so apportioned to the county, the board of supervisors may, with the consent of the board, contribute to the district services of county officers or employees.

(Added by Stats. 1963, Ch. 1811.)



65069.3

Taxes levied by the board of supervisors for the benefit of the district shall be a lien upon all property within such county lying within the district and shall have the same force and effect as other liens for taxes. Their collection may be enforced in the same manner as liens for county taxes are enforced.

(Added by Stats. 1963, Ch. 1811.)



65069.4

The treasurers of the several counties within the district shall pay into the district treasury all funds held by them to the credit of the district.

(Added by Stats. 1963, Ch. 1811.)



65069.5

The district board shall, in carrying out the provisions of this article, comply as nearly as possible with the provisions of Chapter 1 (commencing with Section 29000) of Division 3 of Title 3 of the Government Code.

(Added by Stats. 1963, Ch. 1811.)









CHAPTER 2.3 - Long-Range Transportation Planning

65070

(a) The Legislature finds and declares, consistent with Section 65088, that it is in the interest of the State of California to have an integrated state and regional transportation planning process. It further finds that federal law mandates the development of a state and regional long-range transportation plan as a prerequisite for receipt of federal transportation funds. It is the intent of the Legislature that the preparation of these plans shall be a cooperative process involving local and regional government, transit operators, congestion management agencies, and the goods movement industry and that the process be a continuation of activities performed by each entity and be performed without any additional cost.

(b) The Legislature further finds and declares that the last attempt to prepare a California Transportation Plan occurred between 1973 and 1977 and resulted in the expenditure of over eighty million dollars ($80,000,000) in public funds and did not produce a usable document. As a consequence of that, the Legislature delegated responsibility for long-range transportation planning to the regional planning agencies and adopted a seven-year programming cycle instead of a longer range planning process for the state.

(c) The Legislature further finds and declares that the Transportation Blueprint for the Twenty-First Century (Chapters 105 and 106 of the Statutes of 1989) is a long-range state transportation plan that includes a financial plan and a continuing planning process through the preparation of congestion management plans and regional transportation plans, and identifies major interregional road networks and passenger rail corridors for the state.

(Added by Stats. 1992, Ch. 1177, Sec. 3. Effective September 30, 1992.)



65071

The department shall update the California Transportation Plan consistent with this chapter. The first update shall be completed by December 31, 2015. The plan shall be updated every five years thereafter.

(Added by Stats. 2009, Ch. 585, Sec. 2. Effective January 1, 2010.)



65072

The California Transportation Plan shall include all of the following:

(a) A policy element that describes the state’s transportation policies and system performance objectives. These policies and objectives shall be consistent with legislative intent described in Sections 14000, 14000.5, 14000.6, and 65088.

(b) A strategies element that shall incorporate the broad system concepts and strategies synthesized from the adopted regional transportation plans prepared pursuant to Section 65080. The California Transportation Plan shall not be project specific.

(c) A recommendations element that includes economic forecasts and recommendations to the Legislature and the Governor to achieve the plan’s broad system concepts, strategies, and performance objectives.

(Amended by Stats. 2009, Ch. 585, Sec. 3. Effective January 1, 2010.)



65072.1

The California Transportation Plan shall consider all of the following subject areas for the movement of people and freight:

(a) Mobility and accessibility.

(b) Integration and connectivity.

(c) Efficient system management and operation.

(d) Existing system preservation.

(e) Safety and security.

(f) Economic development, including productivity and efficiency.

(g) Environmental protection and quality of life.

(Added by Stats. 2009, Ch. 585, Sec. 4. Effective January 1, 2010.)



65072.2

In developing the California Transportation Plan pursuant to Sections 65072 and 65072.1, the department shall address how the state will achieve maximum feasible emissions reductions in order to attain a statewide reduction of greenhouse gas emissions to 1990 levels by 2020 as required by the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), and 80 percent below 1990 levels by 2050, taking into consideration the use of alternative fuels, new vehicle technology, tailpipe emissions reductions, and expansion of public transit, commuter rail, intercity rail, bicycling, and walking. The plan shall identify the statewide integrated multimodal transportation system needed to achieve these results. The department shall complete an interim report by December 31, 2012, which shall include a list and provide an overview of all sustainable communities strategies and alternative planning strategies prepared pursuant to paragraph (2) of subdivision (b) of Section 65080, and shall assess how implementation of the sustainable communities strategies and alternative planning strategies will influence the configuration of the statewide integrated multimodal transportation system. The department shall submit the interim report to the California Transportation Commission and to the Chairs of the Senate Committee on Transportation and Housing, the Senate Committee on Environmental Quality, the Senate Committee on Local Government, the Assembly Committee on Transportation, the Assembly Committee on Natural Resources, and the Assembly Committee on Local Government.

(Added by Stats. 2009, Ch. 585, Sec. 5. Effective January 1, 2010.)



65073

The department shall consult with, coordinate its activities with, and make a draft of its proposed plan, and each update, available to the California Transportation Commission, the Strategic Growth Council, the State Air Resources Board, the State Energy Resources Conservation and Development Commission, the air quality management districts, public transit operators, and the regional transportation planning agencies for review and comment. The department shall also provide an opportunity for input by the general public. Prior to adopting the plan or update, the department shall make a final draft available to the Legislature and Governor for review and comment. The commission may present the results of its review and comment to the Legislature and the Governor. The Governor shall adopt the plan and submit the plan to the Legislature and the Secretary of the United States Department of Transportation.

(Amended by Stats. 2009, Ch. 585, Sec. 6. Effective January 1, 2010.)



65074

The Department of Transportation shall prepare, in cooperation with the metropolitan planning agencies, a federal transportation improvement program in accordance with subsection (f) of Section 135 of Title 23 of the United States Code. The federal transportation improvement program shall be submitted by the department to the United States Secretary of Transportation, by October 1 of each even-numbered year.

(Added by Stats. 1992, Ch. 1177, Sec. 3. Effective September 30, 1992.)






CHAPTER 2.5 - Transportation Planning and Programming

65080

(a) Each transportation planning agency designated under Section 29532 or 29532.1 shall prepare and adopt a regional transportation plan directed at achieving a coordinated and balanced regional transportation system, including, but not limited to, mass transportation, highway, railroad, maritime, bicycle, pedestrian, goods movement, and aviation facilities and services. The plan shall be action-oriented and pragmatic, considering both the short-term and long-term future, and shall present clear, concise policy guidance to local and state officials. The regional transportation plan shall consider factors specified in Section 134 of Title 23 of the United States Code. Each transportation planning agency shall consider and incorporate, as appropriate, the transportation plans of cities, counties, districts, private organizations, and state and federal agencies.

(b) The regional transportation plan shall be an internally consistent document and shall include all of the following:

(1) A policy element that describes the transportation issues in the region, identifies and quantifies regional needs, and describes the desired short-range and long-range transportation goals, and pragmatic objective and policy statements. The objective and policy statements shall be consistent with the funding estimates of the financial element. The policy element of transportation planning agencies with populations that exceed 200,000 persons may quantify a set of indicators including, but not limited to, all of the following:

(A) Measures of mobility and traffic congestion, including, but not limited to, daily vehicle hours of delay per capita and vehicle miles traveled per capita.

(B) Measures of road and bridge maintenance and rehabilitation needs, including, but not limited to, roadway pavement and bridge conditions.

(C) Measures of means of travel, including, but not limited to, percentage share of all trips (work and nonwork) made by all of the following:

(i) Single occupant vehicle.

(ii) Multiple occupant vehicle or carpool.

(iii) Public transit including commuter rail and intercity rail.

(iv) Walking.

(v) Bicycling.

(D) Measures of safety and security, including, but not limited to, total injuries and fatalities assigned to each of the modes set forth in subparagraph (C).

(E) Measures of equity and accessibility, including, but not limited to, percentage of the population served by frequent and reliable public transit, with a breakdown by income bracket, and percentage of all jobs accessible by frequent and reliable public transit service, with a breakdown by income bracket.

(F) The requirements of this section may be met utilizing existing sources of information. No additional traffic counts, household surveys, or other sources of data shall be required.

(2) A sustainable communities strategy prepared by each metropolitan planning organization as follows:

(A) No later than September 30, 2010, the State Air Resources Board shall provide each affected region with greenhouse gas emission reduction targets for the automobile and light truck sector for 2020 and 2035, respectively.

(i) No later than January 31, 2009, the state board shall appoint a Regional Targets Advisory Committee to recommend factors to be considered and methodologies to be used for setting greenhouse gas emission reduction targets for the affected regions. The committee shall be composed of representatives of the metropolitan planning organizations, affected air districts, the League of California Cities, the California State Association of Counties, local transportation agencies, and members of the public, including homebuilders, environmental organizations, planning organizations, environmental justice organizations, affordable housing organizations, and others. The advisory committee shall transmit a report with its recommendations to the state board no later than September 30, 2009. In recommending factors to be considered and methodologies to be used, the advisory committee may consider any relevant issues, including, but not limited to, data needs, modeling techniques, growth forecasts, the impacts of regional jobs-housing balance on interregional travel and greenhouse gas emissions, economic and demographic trends, the magnitude of greenhouse gas reduction benefits from a variety of land use and transportation strategies, and appropriate methods to describe regional targets and to monitor performance in attaining those targets. The state board shall consider the report prior to setting the targets.

(ii) Prior to setting the targets for a region, the state board shall exchange technical information with the metropolitan planning organization and the affected air district. The metropolitan planning organization may recommend a target for the region. The metropolitan planning organization shall hold at least one public workshop within the region after receipt of the report from the advisory committee. The state board shall release draft targets for each region no later than June 30, 2010.

(iii) In establishing these targets, the state board shall take into account greenhouse gas emission reductions that will be achieved by improved vehicle emission standards, changes in fuel composition, and other measures it has approved that will reduce greenhouse gas emissions in the affected regions, and prospective measures the state board plans to adopt to reduce greenhouse gas emissions from other greenhouse gas emission sources as that term is defined in subdivision (i) of Section 38505 of the Health and Safety Code and consistent with the regulations promulgated pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(iv) The state board shall update the regional greenhouse gas emission reduction targets every eight years consistent with each metropolitan planning organization’s timeframe for updating its regional transportation plan under federal law until 2050. The state board may revise the targets every four years based on changes in the factors considered under clause (iii). The state board shall exchange technical information with the Department of Transportation, metropolitan planning organizations, local governments, and affected air districts and engage in a consultative process with public and private stakeholders prior to updating these targets.

(v) The greenhouse gas emission reduction targets may be expressed in gross tons, tons per capita, tons per household, or in any other metric deemed appropriate by the state board.

(B) Each metropolitan planning organization shall prepare a sustainable communities strategy, subject to the requirements of Part 450 of Title 23 of, and Part 93 of Title 40 of, the Code of Federal Regulations, including the requirement to utilize the most recent planning assumptions considering local general plans and other factors. The sustainable communities strategy shall (i) identify the general location of uses, residential densities, and building intensities within the region, (ii) identify areas within the region sufficient to house all the population of the region, including all economic segments of the population, over the course of the planning period of the regional transportation plan taking into account net migration into the region, population growth, household formation and employment growth, (iii) identify areas within the region sufficient to house an eight-year projection of the regional housing need for the region pursuant to Section 65584, (iv) identify a transportation network to service the transportation needs of the region, (v) gather and consider the best practically available scientific information regarding resource areas and farmland in the region as defined in subdivisions (a) and (b) of Section 65080.01, (vi) consider the state housing goals specified in Sections 65580 and 65581, (vii) set forth a forecasted development pattern for the region, which, when integrated with the transportation network, and other transportation measures and policies, will reduce the greenhouse gas emissions from automobiles and light trucks to achieve, if there is a feasible way to do so, the greenhouse gas emission reduction targets approved by the state board, and (viii) allow the regional transportation plan to comply with Section 176 of the federal Clean Air Act (42 U.S.C. Sec. 7506).

(C) (i) Within the jurisdiction of the Metropolitan Transportation Commission, as defined by Section 66502, the Association of Bay Area Governments shall be responsible for clauses (i), (ii), (iii), (v), and (vi) of subparagraph (B), the Metropolitan Transportation Commission shall be responsible for clauses (iv) and (viii) of subparagraph (B); and the Association of Bay Area Governments and the Metropolitan Transportation Commission shall jointly be responsible for clause (vii) of subparagraph (B).

(ii) Within the jurisdiction of the Tahoe Regional Planning Agency, as defined in Sections 66800 and 66801, the Tahoe Metropolitan Planning Organization shall use the Regional Plan for the Lake Tahoe Region as the sustainable community strategy, provided that it complies with clauses (vii) and (viii) of subparagraph (B).

(D) In the region served by the multicounty transportation planning agency described in Section 130004 of the Public Utilities Code, a subregional council of governments and the county transportation commission may work together to propose the sustainable communities strategy and an alternative planning strategy, if one is prepared pursuant to subparagraph (I), for that subregional area. The metropolitan planning organization may adopt a framework for a subregional sustainable communities strategy or a subregional alternative planning strategy to address the intraregional land use, transportation, economic, air quality, and climate policy relationships. The metropolitan planning organization shall include the subregional sustainable communities strategy for that subregion in the regional sustainable communities strategy to the extent consistent with this section and federal law and approve the subregional alternative planning strategy, if one is prepared pursuant to subparagraph (I), for that subregional area to the extent consistent with this section. The metropolitan planning organization shall develop overall guidelines, create public participation plans pursuant to subparagraph (F), ensure coordination, resolve conflicts, make sure that the overall plan complies with applicable legal requirements, and adopt the plan for the region.

(E) The metropolitan planning organization shall conduct at least two informational meetings in each county within the region for members of the board of supervisors and city councils on the sustainable communities strategy and alternative planning strategy, if any. The metropolitan planning organization may conduct only one informational meeting if it is attended by representatives of the county board of supervisors and city council members representing a majority of the cities representing a majority of the population in the incorporated areas of that county. Notice of the meeting or meetings shall be sent to the clerk of the board of supervisors and to each city clerk. The purpose of the meeting or meetings shall be to discuss the sustainable communities strategy and the alternative planning strategy, if any, including the key land use and planning assumptions to the members of the board of supervisors and the city council members in that county and to solicit and consider their input and recommendations.

(F) Each metropolitan planning organization shall adopt a public participation plan, for development of the sustainable communities strategy and an alternative planning strategy, if any, that includes all of the following:

(i) Outreach efforts to encourage the active participation of a broad range of stakeholder groups in the planning process, consistent with the agency’s adopted Federal Public Participation Plan, including, but not limited to, affordable housing advocates, transportation advocates, neighborhood and community groups, environmental advocates, home builder representatives, broad-based business organizations, landowners, commercial property interests, and homeowner associations.

(ii) Consultation with congestion management agencies, transportation agencies, and transportation commissions.

(iii) Workshops throughout the region to provide the public with the information and tools necessary to provide a clear understanding of the issues and policy choices. At least one workshop shall be held in each county in the region. For counties with a population greater than 500,000, at least three workshops shall be held. Each workshop, to the extent practicable, shall include urban simulation computer modeling to create visual representations of the sustainable communities strategy and the alternative planning strategy.

(iv) Preparation and circulation of a draft sustainable communities strategy and an alternative planning strategy, if one is prepared, not less than 55 days before adoption of a final regional transportation plan.

(v) At least three public hearings on the draft sustainable communities strategy in the regional transportation plan and alternative planning strategy, if one is prepared. If the metropolitan transportation organization consists of a single county, at least two public hearings shall be held. To the maximum extent feasible, the hearings shall be in different parts of the region to maximize the opportunity for participation by members of the public throughout the region.

(vi) A process for enabling members of the public to provide a single request to receive notices, information, and updates.

(G) In preparing a sustainable communities strategy, the metropolitan planning organization shall consider spheres of influence that have been adopted by the local agency formation commissions within its region.

(H) Prior to adopting a sustainable communities strategy, the metropolitan planning organization shall quantify the reduction in greenhouse gas emissions projected to be achieved by the sustainable communities strategy and set forth the difference, if any, between the amount of that reduction and the target for the region established by the state board.

(I) If the sustainable communities strategy, prepared in compliance with subparagraph (B) or (D), is unable to reduce greenhouse gas emissions to achieve the greenhouse gas emission reduction targets established by the state board, the metropolitan planning organization shall prepare an alternative planning strategy to the sustainable communities strategy showing how those greenhouse gas emission targets would be achieved through alternative development patterns, infrastructure, or additional transportation measures or policies. The alternative planning strategy shall be a separate document from the regional transportation plan, but it may be adopted concurrently with the regional transportation plan. In preparing the alternative planning strategy, the metropolitan planning organization:

(i) Shall identify the principal impediments to achieving the targets within the sustainable communities strategy.

(ii) May include an alternative development pattern for the region pursuant to subparagraphs (B) to (G), inclusive.

(iii) Shall describe how the greenhouse gas emission reduction targets would be achieved by the alternative planning strategy, and why the development pattern, measures, and policies in the alternative planning strategy are the most practicable choices for achievement of the greenhouse gas emission reduction targets.

(iv) An alternative development pattern set forth in the alternative planning strategy shall comply with Part 450 of Title 23 of, and Part 93 of Title 40 of, the Code of Federal Regulations, except to the extent that compliance will prevent achievement of the greenhouse gas emission reduction targets approved by the state board.

(v) For purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), an alternative planning strategy shall not constitute a land use plan, policy, or regulation, and the inconsistency of a project with an alternative planning strategy shall not be a consideration in determining whether a project may have an environmental effect.

(J) (i) Prior to starting the public participation process adopted pursuant to subparagraph (F), the metropolitan planning organization shall submit a description to the state board of the technical methodology it intends to use to estimate the greenhouse gas emissions from its sustainable communities strategy and, if appropriate, its alternative planning strategy. The state board shall respond to the metropolitan planning organization in a timely manner with written comments about the technical methodology, including specifically describing any aspects of that methodology it concludes will not yield accurate estimates of greenhouse gas emissions, and suggested remedies. The metropolitan planning organization is encouraged to work with the state board until the state board concludes that the technical methodology operates accurately.

(ii) After adoption, a metropolitan planning organization shall submit a sustainable communities strategy or an alternative planning strategy, if one has been adopted, to the state board for review, including the quantification of the greenhouse gas emission reductions the strategy would achieve and a description of the technical methodology used to obtain that result. Review by the state board shall be limited to acceptance or rejection of the metropolitan planning organization’s determination that the strategy submitted would, if implemented, achieve the greenhouse gas emission reduction targets established by the state board. The state board shall complete its review within 60 days.

(iii) If the state board determines that the strategy submitted would not, if implemented, achieve the greenhouse gas emission reduction targets, the metropolitan planning organization shall revise its strategy or adopt an alternative planning strategy, if not previously adopted, and submit the strategy for review pursuant to clause (ii). At a minimum, the metropolitan planning organization must obtain state board acceptance that an alternative planning strategy would, if implemented, achieve the greenhouse gas emission reduction targets established for that region by the state board.

(K) Neither a sustainable communities strategy nor an alternative planning strategy regulates the use of land, nor, except as provided by subparagraph (J), shall either one be subject to any state approval. Nothing in a sustainable communities strategy shall be interpreted as superseding the exercise of the land use authority of cities and counties within the region. Nothing in this section shall be interpreted to limit the state board’s authority under any other provision of law. Nothing in this section shall be interpreted to authorize the abrogation of any vested right whether created by statute or by common law. Nothing in this section shall require a city’s or county’s land use policies and regulations, including its general plan, to be consistent with the regional transportation plan or an alternative planning strategy. Nothing in this section requires a metropolitan planning organization to approve a sustainable communities strategy that would be inconsistent with Part 450 of Title 23 of, or Part 93 of Title 40 of, the Code of Federal Regulations and any administrative guidance under those regulations. Nothing in this section relieves a public or private entity or any person from compliance with any other local, state, or federal law.

(L) Nothing in this section requires projects programmed for funding on or before December 31, 2011, to be subject to the provisions of this paragraph if they (i) are contained in the 2007 or 2009 Federal Statewide Transportation Improvement Program, (ii) are funded pursuant to Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2, or (iii) were specifically listed in a ballot measure prior to December 31, 2008, approving a sales tax increase for transportation projects. Nothing in this section shall require a transportation sales tax authority to change the funding allocations approved by the voters for categories of transportation projects in a sales tax measure adopted prior to December 31, 2010. For purposes of this subparagraph, a transportation sales tax authority is a district, as defined in Section 7252 of the Revenue and Taxation Code, that is authorized to impose a sales tax for transportation purposes.

(M) A metropolitan planning organization, or a regional transportation planning agency not within a metropolitan planning organization, that is required to adopt a regional transportation plan not less than every five years, may elect to adopt the plan not less than every four years. This election shall be made by the board of directors of the metropolitan planning organization or regional transportation planning agency no later than June 1, 2009, or thereafter 54 months prior to the statutory deadline for the adoption of housing elements for the local jurisdictions within the region, after a public hearing at which comments are accepted from members of the public and representatives of cities and counties within the region covered by the metropolitan planning organization or regional transportation planning agency. Notice of the public hearing shall be given to the general public and by mail to cities and counties within the region no later than 30 days prior to the date of the public hearing. Notice of election shall be promptly given to the Department of Housing and Community Development. The metropolitan planning organization or the regional transportation planning agency shall complete its next regional transportation plan within three years of the notice of election.

(N) Two or more of the metropolitan planning organizations for Fresno County, Kern County, Kings County, Madera County, Merced County, San Joaquin County, Stanislaus County, and Tulare County may work together to develop and adopt multiregional goals and policies that may address interregional land use, transportation, economic, air quality, and climate relationships. The participating metropolitan planning organizations may also develop a multiregional sustainable communities strategy, to the extent consistent with federal law, or an alternative planning strategy for adoption by the metropolitan planning organizations. Each participating metropolitan planning organization shall consider any adopted multiregional goals and policies in the development of a sustainable communities strategy and, if applicable, an alternative planning strategy for its region.

(3) An action element that describes the programs and actions necessary to implement the plan and assigns implementation responsibilities. The action element may describe all transportation projects proposed for development during the 20-year or greater life of the plan. The action element shall consider congestion management programming activities carried out within the region.

(4) (A) A financial element that summarizes the cost of plan implementation constrained by a realistic projection of available revenues. The financial element shall also contain recommendations for allocation of funds. A county transportation commission created pursuant to Section 130000 of the Public Utilities Code shall be responsible for recommending projects to be funded with regional improvement funds, if the project is consistent with the regional transportation plan. The first five years of the financial element shall be based on the five-year estimate of funds developed pursuant to Section 14524. The financial element may recommend the development of specified new sources of revenue, consistent with the policy element and action element.

(B) The financial element of transportation planning agencies with populations that exceed 200,000 persons may include a project cost breakdown for all projects proposed for development during the 20-year life of the plan that includes total expenditures and related percentages of total expenditures for all of the following:

(i) State highway expansion.

(ii) State highway rehabilitation, maintenance, and operations.

(iii) Local road and street expansion.

(iv) Local road and street rehabilitation, maintenance, and operation.

(v) Mass transit, commuter rail, and intercity rail expansion.

(vi) Mass transit, commuter rail, and intercity rail rehabilitation, maintenance, and operations.

(vii) Pedestrian and bicycle facilities.

(viii) Environmental enhancements and mitigation.

(ix) Research and planning.

(x) Other categories.

(C) The metropolitan planning organization or county transportation agency, whichever entity is appropriate, shall consider financial incentives for cities and counties that have resource areas or farmland, as defined in Section 65080.01, for the purposes of, for example, transportation investments for the preservation and safety of the city street or county road system and farm-to-market and interconnectivity transportation needs. The metropolitan planning organization or county transportation agency, whichever entity is appropriate, shall also consider financial assistance for counties to address countywide service responsibilities in counties that contribute toward the greenhouse gas emission reduction targets by implementing policies for growth to occur within their cities.

(c) Each transportation planning agency may also include other factors of local significance as an element of the regional transportation plan, including, but not limited to, issues of mobility for specific sectors of the community, including, but not limited to, senior citizens.

(d) Except as otherwise provided in this subdivision, each transportation planning agency shall adopt and submit, every four years, an updated regional transportation plan to the California Transportation Commission and the Department of Transportation. A transportation planning agency located in a federally designated air quality attainment area or that does not contain an urbanized area may at its option adopt and submit a regional transportation plan every five years. When applicable, the plan shall be consistent with federal planning and programming requirements and shall conform to the regional transportation plan guidelines adopted by the California Transportation Commission. Prior to adoption of the regional transportation plan, a public hearing shall be held after the giving of notice of the hearing by publication in the affected county or counties pursuant to Section 6061.

(Amended by Stats. 2010, Ch. 328, Sec. 95. Effective January 1, 2011.)



65080.01

The following definitions apply to terms used in Section 65080:

(a) “Resource areas” include (1) all publicly owned parks and open space; (2) open space or habitat areas protected by natural community conservation plans, habitat conservation plans, and other adopted natural resource protection plans; (3) habitat for species identified as candidate, fully protected, sensitive, or species of special status by local, state, or federal agencies or protected by the federal Endangered Species Act of 1973, the California Endangered Species Act, or the Native Plan Protection Act; (4) lands subject to conservation or agricultural easements for conservation or agricultural purposes by local governments, special districts, or nonprofit 501(c)(3) organizations, areas of the state designated by the State Mining and Geology Board as areas of statewide or regional significance pursuant to Section 2790 of the Public Resources Code, and lands under Williamson Act contracts; (5) areas designated for open-space or agricultural uses in adopted open-space elements or agricultural elements of the local general plan or by local ordinance; (6) areas containing biological resources as described in Appendix G of the CEQA Guidelines that may be significantly affected by the sustainable communities strategy or the alternative planning strategy; and (7) an area subject to flooding where a development project would not, at the time of development in the judgment of the agency, meet the requirements of the National Flood Insurance Program or where the area is subject to more protective provisions of state law or local ordinance.

(b) “Farmland” means farmland that is outside all existing city spheres of influence or city limits as of January 1, 2008, and is one of the following:

(1) Classified as prime or unique farmland or farmland of statewide importance.

(2) Farmland classified by a local agency in its general plan that meets or exceeds the standards for prime or unique farmland or farmland of statewide importance.

(c) “Feasible” means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, legal, social, and technological factors.

(d) “Consistent” shall have the same meaning as that term is used in Section 134 of Title 23 of the United States Code.

(e) “Internally consistent” means that the contents of the elements of the regional transportation plan must be consistent with each other.

(Added by Stats. 2008, Ch. 728, Sec. 5. Effective January 1, 2009.)



65080.1

Once preparation of a regional transportation plan has been commenced by or on behalf of a designated transportation planning agency, the Secretary of Transportation shall not designate a new transportation planning agency pursuant to Section 29532 for all or any part of the geographic area served by the originally designated agency unless he or she first determines that redesignation will not result in the loss to California of any substantial amounts of federal funds.

(Amended (as amended by Stats. 1982, Ch. 681, Sec. 20) by Stats. 2013, Ch. 352, Sec. 310. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352. See same-numbered section added by Stats. 2007, Ch. 375.)



65080.1-1

Each transportation planning agency designated under Section 29532 or 29532.1 whose jurisdiction includes a portion of the California Coastal Trail, or property designated for the trail, that is located within the coastal zone, as defined in Section 30103 of the Public Resources Code, shall coordinate with the State Coastal Conservancy, the California Coastal Commission, and the Department of Transportation regarding development of the California Coastal Trail, and each transportation planning agency shall include provisions for the California Coastal Trail in its regional plan, under Section 65080.

(Added by Stats. 2007, Ch. 375, Sec. 3. Effective January 1, 2008. See same-numbered section, as amended by Stats. 1982, Ch. 681.)



65080.2

A transportation planning agency which has within its area of jurisdiction a transit development board established pursuant to Division 11 (commencing with Section 120000) of the Public Utilities Code shall include, in the regional transportation improvement program prepared pursuant to Section 65080, those elements of the transportation improvement program prepared by the transit development board pursuant to Section 120353 of the Public Utilities Code relating to funds made available to the transit development board for transportation purposes.

(Added by renumbering Section 65080.1 by Stats. 1978, Ch. 669.)



65080.3

(a) Each transportation planning agency with a population that exceeds 200,000 persons may prepare at least one “alternative planning scenario” for presentation to local officials, agency board members, and the public during the development of the triennial regional transportation plan and the hearing required under subdivision (c) of Section 65080.

(b) The alternative planning scenario shall accommodate the same amount of population growth as projected in the plan but shall be based on an alternative that attempts to reduce the growth in traffic congestion, make more efficient use of existing transportation infrastructure, and reduce the need for costly future public infrastructure.

(c) The alternative planning scenario shall be developed in collaboration with a broad range of public and private stakeholders, including local elected officials, city and county employees, relevant interest groups, and the general public. In developing the scenario, the agency shall consider all of the following:

(1) Increasing housing and commercial development around transit facilities and in close proximity to jobs and commercial activity centers.

(2) Encouraging public transit usage, ridesharing, walking, bicycling, and transportation demand management practices.

(3) Promoting a more efficient mix of current and future job sites, commercial activity centers, and housing opportunities.

(4) Promoting use of urban vacant land and “brownfield” redevelopment.

(5) An economic incentive program that may include measures such as transit vouchers and variable pricing for transportation.

(d) The planning scenario shall be included in a report evaluating all of the following:

(1) The amounts and locations of traffic congestion.

(2) Vehicle miles traveled and the resulting reduction in vehicle emissions.

(3) Estimated percentage share of trips made by each means of travel specified in subparagraph (C) of paragraph (1) of subdivision (b) of Section 65080.

(4) The costs of transportation improvements required to accommodate the population growth in accordance with the alternative scenario.

(5) The economic, social, environmental, regulatory, and institutional barriers to the scenario being achieved.

(e) If the adopted regional transportation plan already achieves one or more of the objectives set forth in subdivision (c), those objectives need not be discussed or evaluated in the alternative planning scenario.

(f) The alternative planning scenario and accompanying report shall not be adopted as part of the regional transportation plan, but it shall be distributed to cities and counties within the region and to other interested parties, and may be a basis for revisions to the transportation projects that will be included in the regional transportation plan.

(g) Nothing in this section grants transportation planning agencies any direct or indirect authority over local land use decisions.

(h) This section does not apply to a transportation plan adopted on or before September 1, 2001, proposed by a transportation planning agency with a population of less than 1,000,000 persons.

(Added by Stats. 2000, Ch. 832, Sec. 3. Effective January 1, 2001.)



65080.5

(a) For each area for which a transportation planning agency is designated under subdivision (c) of Section 29532, or adopts a resolution pursuant to subdivision (c) of Section 65080, the Department of Transportation, in cooperation with the transportation planning agency, and subject to subdivision (e), shall prepare the regional transportation plan, and the updating thereto, for that area and submit it to the governing body or designated policy committee of the transportation planning agency for adoption. Prior to adoption, a public hearing shall be held, after the giving of notice of the hearing by publication in the affected county or counties pursuant to Section 6061. Prior to the adoption of the regional transportation improvement program by the transportation planning agency if it prepared the program, the transportation planning agency shall consider the relationship between the program and the adopted plan. The adopted plan and program, and the updating thereto, shall be submitted to the California Transportation Commission and the department pursuant to subdivision (b) of Section 65080.

(b) In the case of a transportation planning agency designated under subdivision (c) of Section 29532, the transportation planning agency may prepare the regional transportation plan for the area under its jurisdiction pursuant to this chapter, if the transportation planning agency, prior to July 1, 1978, adopts by resolution a declaration of intention to do so.

(c) In those areas that have a county transportation commission created pursuant to Section 130050 of the Public Utilities Code, the multicounty designated transportation planning agency, as defined in Section 130004 of that code, shall prepare the regional transportation plan and the regional transportation improvement program in consultation with the county transportation commissions.

(d) Any transportation planning agency which did not elect to prepare the initial regional transportation plan for the area under its jurisdiction, may prepare the updated plan if it adopts a resolution of intention to do so at least one year prior to the date when the updated plan is to be submitted to the California Transportation Commission.

(e) If the department prepares or updates a regional transportation improvement program or regional transportation plan, or both, pursuant to this section, the state-local share of funding the preparation or updating of the plan and program shall be calculated on the same basis as though the preparation or updating were to be performed by the transportation planning agency and funded under Sections 99311, 99313, and 99314 of the Public Utilities Code.

(Amended by Stats. 1982, Ch. 681, Sec. 21.)



65081

(a) It is the intent of the Legislature to encourage metropolitan planning organizations and local air quality management districts or air pollution control districts to work with local employers to adopt policies that encourage commuting by means other than driving alone. To encourage this, the Legislature hereby establishes a pilot program in that regard in the greater San Francisco Bay Area.

(b) Notwithstanding Section 40717.9 of the Health and Safety Code, the Bay Area Air Quality Management District and the Metropolitan Transportation Commission with respect to the common area within their respective jurisdictions may jointly adopt a commute benefit ordinance that requires covered employers operating within the common area of the district and commission to offer all covered employees one of the following choices:

(1) A pretax option: a program, consistent with Section 132(f) of the Internal Revenue Code, allowing covered employees to elect to exclude from taxable wages employee commuting costs incurred for transit passes or vanpool charges, or bicycle commuting, up to the maximum amount allowed by federal tax law.

(2) Employer-paid benefit: a program whereby the covered employer offers employees a subsidy to offset the monthly cost of commuting via public transit or by vanpool. In 2013, the subsidy shall be equal to either the monthly cost of commuting via transit or vanpool, or seventy-five dollars ($75), whichever is lower. This amount shall be adjusted annually consistent with the California Consumer Price Index.

(3) Employer-provided transit: transportation furnished by the covered employer at no cost, or low cost as determined by the district or commission, to the covered employee in a vanpool or bus, or similar multipassenger vehicle operated by or for the employer.

(c) Nothing in this section shall prevent a covered employer from offering a more generous commuter benefit that is otherwise consistent with the requirements of the applicable commute benefit ordinance. Nothing in this section shall require employees to change their behavior.

(d) An employer offering, or proposing to offer, an alternative commuter benefit on the employer’s own initiative, or an employer otherwise required to offer an alternative commuter benefit as a condition of a lease, original building permit, or other similar requirement, if the alternative is not one of the options identified in subdivision (b), may seek approval of the alternative from the district or commission. The district or commission may approve an alternative if it determines that the alternative provides at least the same benefit in terms of reducing single-occupant vehicle trips as any of the options in subdivision (b). An employer that offers an approved alternative to covered employees in a manner otherwise consistent with this section is not required to offer one of the options in subdivision (b).

(e) The commute benefit ordinance shall provide covered employers with at least six months to comply after the ordinance is adopted.

(f) An employer that participates in or is represented by a transportation management association that provides the employer’s covered employees with any of the benefits in subdivision (b), or an alternative benefit determined by the district or commission pursuant to subdivision (d) to provide at least the same benefit in terms of reducing single-occupant vehicle trips as any of the options in subdivision (b), shall be deemed in compliance with the regional ordinance, and the transportation management association may act on behalf of those employers in that regard. The district or commission shall communicate directly with the transportation management association, rather than the participating employers, to determine compliance with the ordinance.

(g) A commute benefit ordinance adopted pursuant to this section shall specify all of the following: (1) how the implementing agencies will inform covered employers about the ordinance, (2) how compliance with the ordinance will be demonstrated, (3) the procedures for proposing and the criteria that will be used to evaluate an alternative commuter benefit pursuant to subdivision (d), and (4) any consequences for noncompliance.

(h) Nothing in this section shall limit or restrict the statutory or regulatory authority of the commission or district.

(i) On or before July 1, 2016, if the commission and district implement a commute benefit ordinance as provided under this section, the two agencies shall jointly submit a report to the transportation policy committees of each house of the Legislature that includes, but is not limited to, the following elements:

(1) A description of the program, including enforcement procedures and any sanctions imposed.

(2) Number of employers complying with the ordinance that did not previously offer a commute benefit consistent with those required by the ordinance.

(3) Number of employees who stopped driving alone to work in order to take transit or a vanpool, or to commute by bicycle, as a result of the commute benefit ordinance.

(4) Number of single-occupant vehicle trips reduced per month, week, or day as a result of the commute benefit ordinance.

(5) Vehicle miles traveled (VMT) and greenhouse gas emission reductions associated with implementation of the commute benefit ordinance.

(6) Greenhouse gas emission reductions associated with implementation of the commute benefit ordinance as a percentage of the region’s greenhouse gas emission target established by the State Air Resources Board.

(j) The commission shall not use federal planning funds in the implementation of the commute benefit ordinance.

(k) As used in this section, the following terms have the following meanings:

(1) “Covered employer” means any employer for which an average of 50 or more employees per week perform work for compensation within the area where the ordinance adopted pursuant to this section operates. In determining the number of employees performing work for an employer during a given week, only employees performing work on a full-time basis shall be counted.

(2) “Covered employee” means an employee who performed at least an average of 20 hours of work per week within the previous calendar month within the area where the ordinance adopted pursuant to this section operates.

(3) “District” means the Bay Area Air Quality Management District.

(4) “Commission” means the Metropolitan Transportation Commission.

(l) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2012, Ch. 871, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)



65081.1

(a) After consultation with other regional and local transportation agencies, each transportation planning agency whose planning area includes a primary air carrier airport shall, in conjunction with its preparation of an updated regional transportation plan, include an airport ground access improvement program.

(b) The program shall address the development and extension of mass transit systems, including passenger rail service, major arterial and highway widening and extension projects, and any other ground access improvement projects the planning agency deems appropriate.

(c) Highest consideration shall be given to mass transit for airport access improvement projects in the program.

(d) If federal funds are not available to a transportation planning agency for the costs of preparing or updating an airport ground access improvement program, the agency may charge the operators of primary air carrier airports within its planning area for the direct costs of preparing and updating the program. An airport operator against whom charges are imposed pursuant to this subdivision shall pay the amount of those charges to the transportation planning agency.

(Amended by Stats. 1997, Ch. 622, Sec. 26. Effective January 1, 1998.)



65081.3

(a) As a part of its adoption of the regional transportation plan, the designated county transportation commission, regional transportation planning agency, or the Metropolitan Transportation Commission may designate special corridors, which may include, but are not limited to, adopted state highway routes, which, in consultation with the Department of Transportation, cities, counties, and transit operators directly impacted by the corridor, are determined to be of statewide or regional priority for long-term right-of-way preservation.

(b) Prior to designating a corridor for priority acquisition, the regional transportation planning agency shall do all of the following:

(1) Establish geographic boundaries for the proposed corridor.

(2) Complete a traffic survey, including a preliminary recommendation for transportation modal split, which generally describes the traffic and air quality impacts of the proposed corridor.

(3) Consider the widest feasible range of possible transportation facilities that could be located in the corridor and the major environmental impacts they may cause to assist in making the corridor more environmentally sensitive and, in the long term, a more viable site for needed transportation improvements.

(c) A designated corridor of statewide or regional priority shall be specifically considered in the certified environmental impact report completed for the adopted regional transportation plan required by the California Environmental Quality Act, which shall include a review of the environmental impacts of the possible transportation facilities which may be located in the corridor. The environmental impact report shall include a survey within the corridor boundaries to determine if there exist any of the following:

(1) Rare or endangered plant or animal species.

(2) Historical or cultural sites of major significance.

(3) Wetlands, vernal pools, or other naturally occurring features.

(d) The regional transportation planning agency shall designate a corridor for priority acquisition only if, after a public hearing, it finds that the range of potential transportation facilities to be located in the corridor can be constructed in a manner which will avoid or mitigate significant environmental impacts or values identified in subdivision (c), consistent with the California Environmental Quality Act and the state and federal Endangered Species Acts.

(e) Notwithstanding any other provision of this section, a corridor of statewide or regional priority may be designated as part of the regional transportation plan only if it has previously been specifically defined in the plan required pursuant to Section 134 and is consistent with the plan required pursuant to Section 135 of Title 23 of the United States Code.

(Added by Stats. 1992, Ch. 754, Sec. 1. Effective January 1, 1993.)



65082

(a) (1) A five-year regional transportation improvement program shall be prepared, adopted, and submitted to the California Transportation Commission on or before December 15 of each odd-numbered year thereafter, updated every two years, pursuant to Sections 65080 and 65080.5 and the guidelines adopted pursuant to Section 14530.1, to include regional transportation improvement projects and programs proposed to be funded, in whole or in part, in the state transportation improvement program.

(2) Major projects shall include current costs updated as of November 1 of the year of submittal and escalated to the appropriate year, and be listed by relative priority, taking into account need, delivery milestone dates, and the availability of funding.

(b) Except for those counties that do not prepare a congestion management program pursuant to Section 65088.3, congestion management programs adopted pursuant to Section 65089 shall be incorporated into the regional transportation improvement program submitted to the commission by December 15 of each odd-numbered year.

(c) Local projects not included in a congestion management program shall not be included in the regional transportation improvement program. Projects and programs adopted pursuant to subdivision (a) shall be consistent with the capital improvement program adopted pursuant to paragraph (5) of subdivision (b) of Section 65089, and the guidelines adopted pursuant to Section 14530.1.

(d) Other projects may be included in the regional transportation improvement program if listed separately.

(e) Unless a county not containing urbanized areas of over 50,000 population notifies the Department of Transportation by July 1 that it intends to prepare a regional transportation improvement program for that county, the department shall, in consultation with the affected local agencies, prepare the program for all counties for which it prepares a regional transportation plan.

(f) The requirements for incorporating a congestion management program into a regional transportation improvement program specified in this section do not apply in those counties that do not prepare a congestion management program in accordance with Section 65088.3.

(g) The regional transportation improvement program may include a reserve of county shares for providing funds in order to match federal funds.

(Amended by Stats. 2003, Ch. 525, Sec. 7. Effective January 1, 2004.)



65084

In order to insure coordinated planning, development, and operation of transportation systems of all types and modes, the board of supervisors of each county may appoint a county director of transportation, and specify the extent of the responsibilities of such officer.

(Added by Stats. 1972, Ch. 1253.)



65085

The board of supervisors may designate any county officer who is properly qualified to serve as the county director of transportation.

(Added by Stats. 1972, Ch. 1253.)



65086

The Department of Transportation, in consultation with transportation planning agencies, county transportation commissions, counties, and cities, shall carry out long-term state highway system planning to identify future highway improvements.

(Amended by Stats. 1997, Ch. 622, Sec. 29. Effective January 1, 1998.)



65086.4

Projects on the state highway system shall comply with applicable state and federal standards to ensure systemwide consistency with operational, safety, and maintenance needs. The department may approve exceptions to this requirement that it determines to be appropriate.

(Repealed and added by Stats. 1997, Ch. 622, Sec. 31. Effective January 1, 1998.)



65086.5

(a) To the extent that the work does not jeopardize the delivery of the projects in the adopted state transportation improvement program, the Department of Transportation may prepare a project studies report for capacity-increasing state highway projects that are not included in the state transportation improvement program. Preparation of the project studies report shall be limited by the resources available to the department for that work, supplemented, as appropriate, by regional or local resources. The project studies report shall include the project-related factors of limits, description, scope, costs, and the amount of time needed for initiating construction.

(b) Whenever project studies reports are performed by an entity other than the Department of Transportation, the department shall review and approve the report.

(c) The Department of Transportation may be requested to prepare a project studies report for a capacity-increasing state highway project which is being proposed for inclusion in a future state transportation improvement program. The department shall have 30 days to determine whether it can complete the requested report in a timely fashion. If the department determines that it cannot complete the report in a timely fashion, the requesting entity may prepare the report. Upon submission of a project studies report to the department by the entity, the department shall complete its review and provide its comments to that entity within 60 days from the date of submission. The department shall complete its review and final determination of a report which has been revised to address the department’s comments within 30 days following submission of the revised report.

(d) The Department of Transportation, in consultation with representatives of cities, counties, and regional transportation planning agencies, shall prepare draft guidelines for the preparation of project studies reports by all entities. The guidelines shall address the development of reliable cost estimates. The department shall submit the draft guidelines to the California Transportation Commission not later than July 1, 1991. The commission shall adopt the final guidelines not later than October 1, 1991. Guidelines adopted by the commission shall apply only to project studies reports commenced after October 1, 1991.

(Amended by Stats. 1998, Ch. 596, Sec. 3. Effective September 21, 1998.)






CHAPTER 2.6 - Congestion Management

65088

The Legislature finds and declares all of the following:

(a) Although California’s economy is critically dependent upon transportation, its current transportation system relies primarily upon a street and highway system designed to accommodate far fewer vehicles than are currently using the system.

(b) California’s transportation system is characterized by fragmented planning, both among jurisdictions involved and among the means of available transport.

(c) The lack of an integrated system and the increase in the number of vehicles are causing traffic congestion that each day results in 400,000 hours lost in traffic, 200 tons of pollutants released into the air we breathe, and three million one hundred thousand dollars ($3,100,000) added costs to the motoring public.

(d) To keep California moving, all methods and means of transport between major destinations must be coordinated to connect our vital economic and population centers.

(e) In order to develop the California economy to its full potential, it is intended that federal, state, and local agencies join with transit districts, business, private and environmental interests to develop and implement comprehensive strategies needed to develop appropriate responses to transportation needs.

(f) In addition to solving California’s traffic congestion crisis, rebuilding California’s cities and suburbs, particularly with affordable housing and more walkable neighborhoods, is an important part of accommodating future increases in the state’s population because homeownership is only now available to most Californians who are on the fringes of metropolitan areas and far from employment centers.

(g) The Legislature intends to do everything within its power to remove regulatory barriers around the development of infill housing, transit-oriented development, and mixed use commercial development in order to reduce regional traffic congestion and provide more housing choices for all Californians.

(h) The removal of regulatory barriers to promote infill housing, transit-oriented development, or mixed use commercial development does not preclude a city or county from holding a public hearing nor finding that an individual infill project would be adversely impacted by the surrounding environment or transportation patterns.

(Amended by Stats. 2002, Ch. 505, Sec. 1. Effective January 1, 2003.)



65088.1

As used in this chapter the following terms have the following meanings:

(a) Unless the context requires otherwise, “agency” means the agency responsible for the preparation and adoption of the congestion management program.

(b) “Bus rapid transit corridor” means a bus service that includes at least four of the following attributes:

(1) Coordination with land use planning.

(2) Exclusive right-of-way.

(3) Improved passenger boarding facilities.

(4) Limited stops.

(5) Passenger boarding at the same height as the bus.

(6) Prepaid fares.

(7) Real-time passenger information.

(8) Traffic priority at intersections.

(9) Signal priority.

(10) Unique vehicles.

(c) “Commission” means the California Transportation Commission.

(d) “Department” means the Department of Transportation.

(e) “Infill opportunity zone” means a specific area designated by a city or county, pursuant to subdivision (c) of Section 65088.4, that is within one-half mile of a major transit stop or high-quality transit corridor included in a regional transportation plan. A major transit stop is as defined in Section 21064.3 of the Public Resources Code, except that, for purposes of this section, it also includes major transit stops that are included in the applicable regional transportation plan. For purposes of this section, a high-quality transit corridor means a corridor with fixed route bus service with service intervals no longer than 15 minutes during peak commute hours.

(f) “Interregional travel” means any trips that originate outside the boundary of the agency. A “trip” means a one-direction vehicle movement. The origin of any trip is the starting point of that trip. A roundtrip consists of two individual trips.

(g) “Level of service standard” is a threshold that defines a deficiency on the congestion management program highway and roadway system which requires the preparation of a deficiency plan. It is the intent of the Legislature that the agency shall use all elements of the program to implement strategies and actions that avoid the creation of deficiencies and to improve multimodal mobility.

(h) “Local jurisdiction” means a city, a county, or a city and county.

(i) “Multimodal” means the utilization of all available modes of travel that enhance the movement of people and goods, including, but not limited to, highway, transit, nonmotorized, and demand management strategies including, but not limited to, telecommuting. The availability and practicality of specific multimodal systems, projects, and strategies may vary by county and region in accordance with the size and complexity of different urbanized areas.

(j) (1) “Parking cash-out program” means an employer-funded program under which an employer offers to provide a cash allowance to an employee equivalent to the parking subsidy that the employer would otherwise pay to provide the employee with a parking space. “Parking subsidy” means the difference between the out-of-pocket amount paid by an employer on a regular basis in order to secure the availability of an employee parking space not owned by the employer and the price, if any, charged to an employee for use of that space.

(2) A parking cash-out program may include a requirement that employee participants certify that they will comply with guidelines established by the employer designed to avoid neighborhood parking problems, with a provision that employees not complying with the guidelines will no longer be eligible for the parking cash-out program.

(k) “Performance measure” is an analytical planning tool that is used to quantitatively evaluate transportation improvements and to assist in determining effective implementation actions, considering all modes and strategies. Use of a performance measure as part of the program does not trigger the requirement for the preparation of deficiency plans.

(l) “Urbanized area” has the same meaning as is defined in the 1990 federal census for urbanized areas of more than 50,000 population.

(m) Unless the context requires otherwise, “regional agency” means the agency responsible for preparation of the regional transportation improvement program.

(Amended by Stats. 2013, Ch. 386, Sec. 3. Effective January 1, 2014.)



65088.3

This chapter does not apply in a county in which a majority of local governments, collectively comprised of the city councils and the county board of supervisors, which in total also represent a majority of the population in the county, each adopt resolutions electing to be exempt from the congestion management program.

(Added by Stats. 1996, Ch. 293, Sec. 4. Effective January 1, 1997.)



65088.4

(a) It is the intent of the Legislature to balance the need for level of service standards for traffic with the need to build infill housing and mixed use commercial developments within walking distance of mass transit facilities, downtowns, and town centers and to provide greater flexibility to local governments to balance these sometimes competing needs.

(b) Notwithstanding any other provision of law, level of service standards described in Section 65089 shall not apply to the streets and highways within an infill opportunity zone.

(c) The city or county may designate an infill opportunity zone by adopting a resolution after determining that the infill opportunity zone is consistent with the general plan and any applicable specific plan, and is a transit priority area within a sustainable communities strategy or alternative planning strategy adopted by the applicable metropolitan planning organization.

(Amended by Stats. 2013, Ch. 386, Sec. 4. Effective January 1, 2014.)



65088.5

Congestion management programs, if prepared by county transportation commissions and transportation authorities created pursuant to Division 12 (commencing with Section 130000) of the Public Utilities Code, shall be used by the regional transportation planning agency to meet federal requirements for a congestion management system, and shall be incorporated into the congestion management system.

(Added by Stats. 1996, Ch. 1154, Sec. 4. Effective September 30, 1996.)



65089

(a) A congestion management program shall be developed, adopted, and updated biennially, consistent with the schedule for adopting and updating the regional transportation improvement program, for every county that includes an urbanized area, and shall include every city and the county. The program shall be adopted at a noticed public hearing of the agency. The program shall be developed in consultation with, and with the cooperation of, the transportation planning agency, regional transportation providers, local governments, the department, and the air pollution control district or the air quality management district, either by the county transportation commission, or by another public agency, as designated by resolutions adopted by the county board of supervisors and the city councils of a majority of the cities representing a majority of the population in the incorporated area of the county.

(b) The program shall contain all of the following elements:

(1) (A) Traffic level of service standards established for a system of highways and roadways designated by the agency. The highway and roadway system shall include at a minimum all state highways and principal arterials. No highway or roadway designated as a part of the system shall be removed from the system. All new state highways and principal arterials shall be designated as part of the system, except when it is within an infill opportunity zone. Level of service (LOS) shall be measured by Circular 212, by the most recent version of the Highway Capacity Manual, or by a uniform methodology adopted by the agency that is consistent with the Highway Capacity Manual. The determination as to whether an alternative method is consistent with the Highway Capacity Manual shall be made by the regional agency, except that the department instead shall make this determination if either (i) the regional agency is also the agency, as those terms are defined in Section 65088.1, or (ii) the department is responsible for preparing the regional transportation improvement plan for the county.

(B) In no case shall the LOS standards established be below the level of service E or the current level, whichever is farthest from level of service A except when the area is in an infill opportunity zone. When the level of service on a segment or at an intersection fails to attain the established level of service standard outside an infill opportunity zone, a deficiency plan shall be adopted pursuant to Section 65089.4.

(2) A performance element that includes performance measures to evaluate current and future multimodal system performance for the movement of people and goods. At a minimum, these performance measures shall incorporate highway and roadway system performance, and measures established for the frequency and routing of public transit, and for the coordination of transit service provided by separate operators. These performance measures shall support mobility, air quality, land use, and economic objectives, and shall be used in the development of the capital improvement program required pursuant to paragraph (5), deficiency plans required pursuant to Section 65089.4, and the land use analysis program required pursuant to paragraph (4).

(3) A travel demand element that promotes alternative transportation methods, including, but not limited to, carpools, vanpools, transit, bicycles, and park-and-ride lots; improvements in the balance between jobs and housing; and other strategies, including, but not limited to, flexible work hours, telecommuting, and parking management programs. The agency shall consider parking cash-out programs during the development and update of the travel demand element.

(4) A program to analyze the impacts of land use decisions made by local jurisdictions on regional transportation systems, including an estimate of the costs associated with mitigating those impacts. This program shall measure, to the extent possible, the impact to the transportation system using the performance measures described in paragraph (2). In no case shall the program include an estimate of the costs of mitigating the impacts of interregional travel. The program shall provide credit for local public and private contributions to improvements to regional transportation systems. However, in the case of toll road facilities, credit shall only be allowed for local public and private contributions which are unreimbursed from toll revenues or other state or federal sources. The agency shall calculate the amount of the credit to be provided. The program defined under this section may require implementation through the requirements and analysis of the California Environmental Quality Act, in order to avoid duplication.

(5) A seven-year capital improvement program, developed using the performance measures described in paragraph (2) to determine effective projects that maintain or improve the performance of the multimodal system for the movement of people and goods, to mitigate regional transportation impacts identified pursuant to paragraph (4). The program shall conform to transportation-related vehicle emission air quality mitigation measures, and include any project that will increase the capacity of the multimodal system. It is the intent of the Legislature that, when roadway projects are identified in the program, consideration be given for maintaining bicycle access and safety at a level comparable to that which existed prior to the improvement or alteration. The capital improvement program may also include safety, maintenance, and rehabilitation projects that do not enhance the capacity of the system but are necessary to preserve the investment in existing facilities.

(c) The agency, in consultation with the regional agency, cities, and the county, shall develop a uniform data base on traffic impacts for use in a countywide transportation computer model and shall approve transportation computer models of specific areas within the county that will be used by local jurisdictions to determine the quantitative impacts of development on the circulation system that are based on the countywide model and standardized modeling assumptions and conventions. The computer models shall be consistent with the modeling methodology adopted by the regional planning agency. The data bases used in the models shall be consistent with the data bases used by the regional planning agency. Where the regional agency has jurisdiction over two or more counties, the data bases used by the agency shall be consistent with the data bases used by the regional agency.

(d) (1) The city or county in which a commercial development will implement a parking cash-out program that is included in a congestion management program pursuant to subdivision (b), or in a deficiency plan pursuant to Section 65089.4, shall grant to that development an appropriate reduction in the parking requirements otherwise in effect for new commercial development.

(2) At the request of an existing commercial development that has implemented a parking cash-out program, the city or county shall grant an appropriate reduction in the parking requirements otherwise applicable based on the demonstrated reduced need for parking, and the space no longer needed for parking purposes may be used for other appropriate purposes.

(e) Pursuant to the federal Intermodal Surface Transportation Efficiency Act of 1991 and regulations adopted pursuant to the act, the department shall submit a request to the Federal Highway Administration Division Administrator to accept the congestion management program in lieu of development of a new congestion management system otherwise required by the act.

(Amended by Stats. 2002, Ch. 505, Sec. 4. Effective January 1, 2003.)



65089.1

(a) For purposes of this section, “plan” means a trip reduction plan or a related or similar proposal submitted by an employer to a local public agency for adoption or approval that is designed to facilitate employee ridesharing, the use of public transit, and other means of travel that do not employ a single-occupant vehicle.

(b) An agency may require an employer to provide rideshare data bases; an emergency ride program; a preferential parking program; a transportation information program; a parking cash-out program, as defined in subdivision (f) of Section 65088.1; a public transit subsidy in an amount to be determined by the employer; bicycle parking areas; and other noncash value programs which encourage or facilitate the use of alternatives to driving alone. An employer may offer, but no agency shall require an employer to offer, cash, prizes, or items with cash value to employees to encourage participation in a trip reduction program as a condition of approving a plan.

(c) Employers shall provide employees reasonable notice of the content of a proposed plan and shall provide the employees an opportunity to comment prior to submittal of the plan to the agency for adoption.

(d) Each agency shall modify existing programs to conform to this section not later than June 30, 1995. Any plan adopted by an agency prior to January 1, 1994, shall remain in effect until adoption by the agency of a modified plan pursuant to this section.

(e) Employers may include disincentives in their plans that do not create a widespread and substantial disproportionate impact on ethnic or racial minorities, women, or low-income or disabled employees.

(f) This section shall not be interpreted to relieve any employer of the responsibility to prepare a plan that conforms with trip reduction goals specified in Division 26 (commencing with Section 39000) of the Health and Safety Code, or the Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(g) This section only applies to agencies and employers within the South Coast Air Quality Management District.

(Added by Stats. 1994, Ch. 534, Sec. 2. Effective January 1, 1995.)



65089.2

(a) Congestion management programs shall be submitted to the regional agency. The regional agency shall evaluate the consistency between the program and the regional transportation plans required pursuant to Section 65080. In the case of a multicounty regional transportation planning agency, that agency shall evaluate the consistency and compatibility of the programs within the region.

(b) The regional agency, upon finding that the program is consistent, shall incorporate the program into the regional transportation improvement program as provided for in Section 65082. If the regional agency finds the program is inconsistent, it may exclude any project in the congestion management program from inclusion in the regional transportation improvement program.

(c) (1) The regional agency shall not program any surface transportation program funds and congestion mitigation and air quality funds pursuant to Sections 182.6 and 182.7 of the Streets and Highways Code in a county unless a congestion management program has been adopted by December 31, 1992, as required pursuant to Section 65089. No surface transportation program funds or congestion mitigation and air quality funds shall be programmed for a project in a local jurisdiction that has been found to be in nonconformance with a congestion management program pursuant to Section 65089.5 unless the agency finds that the project is of regional significance.

(2) Notwithstanding any other provision of law, upon the designation of an urbanized area, pursuant to the 1990 federal census or a subsequent federal census, within a county which previously did not include an urbanized area, a congestion management program as required pursuant to Section 65089 shall be adopted within a period of 18 months after designation by the Governor.

(d) (1) It is the intent of the Legislature that the regional agency, when its boundaries include areas in more than one county, should resolve inconsistencies and mediate disputes that arise between agencies related to congestion management programs adopted for those areas.

(2) It is the further intent of the Legislature that disputes that may arise between regional agencies, or agencies that are not within the boundaries of a multicounty regional transportation planning agency, should be mediated and resolved by the Secretary of Transportation, or an employee of the Transportation Agency designated by the secretary, in consultation with the air pollution control district or air quality management district within whose boundaries the regional agency or agencies are located.

(e) At the request of the agency, a local jurisdiction that owns, or is responsible for operation of, a trip-generating facility in another county shall participate in the congestion management program of the county where the facility is located. If a dispute arises involving a local jurisdiction, the agency may request the regional agency to mediate the dispute through procedures pursuant to subdivision (d). Failure to resolve the dispute does not invalidate the congestion management program.

(Amended by Stats. 2014, Ch. 345, Sec. 2. Effective January 1, 2015.)



65089.3

The agency shall monitor the implementation of all elements of the congestion management program. The department is responsible for data collection and analysis on state highways, unless the agency designates that responsibility to another entity. The agency may also assign data collection and analysis responsibilities to other owners and operators of facilities or services if the responsibilities are specified in its adopted program. The agency shall consult with the department and other affected owners and operators in developing data collection and analysis procedures and schedules prior to program adoption. At least biennially, the agency shall determine if the county and cities are conforming to the congestion management program, including, but not limited to, all of the following:

(a) Consistency with levels of service standards, except as provided in Section 65089.4.

(b) Adoption and implementation of a program to analyze the impacts of land use decisions, including the estimate of the costs associated with mitigating these impacts.

(c) Adoption and implementation of a deficiency plan pursuant to Section 65089.4 when highway and roadway level of service standards are not maintained on portions of the designated system.

(Amended by Stats. 1996, Ch. 293, Sec. 3. Effective January 1, 1997.)



65089.4

(a) A local jurisdiction shall prepare a deficiency plan when highway or roadway level of service standards are not maintained on segments or intersections of the designated system. The deficiency plan shall be adopted by the city or county at a noticed public hearing.

(b) The agency shall calculate the impacts subject to exclusion pursuant to subdivision (f) of this section, after consultation with the regional agency, the department, and the local air quality management district or air pollution control district. If the calculated traffic level of service following exclusion of these impacts is consistent with the level of service standard, the agency shall make a finding at a publicly noticed meeting that no deficiency plan is required and so notify the affected local jurisdiction.

(c) The agency shall be responsible for preparing and adopting procedures for local deficiency plan development and implementation responsibilities, consistent with the requirements of this section. The deficiency plan shall include all of the following:

(1) An analysis of the cause of the deficiency. This analysis shall include the following:

(A) Identification of the cause of the deficiency.

(B) Identification of the impacts of those local jurisdictions within the jurisdiction of the agency that contribute to the deficiency. These impacts shall be identified only if the calculated traffic level of service following exclusion of impacts pursuant to subdivision (f) indicates that the level of service standard has not been maintained, and shall be limited to impacts not subject to exclusion.

(2) A list of improvements necessary for the deficient segment or intersection to maintain the minimum level of service otherwise required and the estimated costs of the improvements.

(3) A list of improvements, programs, or actions, and estimates of costs, that will (A) measurably improve multimodal performance, using measures defined in paragraphs (1) and (2) of subdivision (b) of Section 65089, and (B) contribute to significant improvements in air quality, such as improved public transit service and facilities, improved nonmotorized transportation facilities, high occupancy vehicle facilities, parking cash-out programs, and transportation control measures. The air quality management district or the air pollution control district shall establish and periodically revise a list of approved improvements, programs, and actions that meet the scope of this paragraph. If an improvement, program, or action on the approved list has not been fully implemented, it shall be deemed to contribute to significant improvements in air quality. If an improvement, program, or action is not on the approved list, it shall not be implemented unless approved by the local air quality management district or air pollution control district.

(4) An action plan, consistent with the provisions of Chapter 5 (commencing with Section 66000), that shall be implemented, consisting of improvements identified in paragraph (2), or improvements, programs, or actions identified in paragraph (3), that are found by the agency to be in the interest of the public health, safety, and welfare. The action plan shall include a specific implementation schedule. The action plan shall include implementation strategies for those jurisdictions that have contributed to the cause of the deficiency in accordance with the agency’s deficiency plan procedures. The action plan need not mitigate the impacts of any exclusions identified in subdivision (f). Action plan strategies shall identify the most effective implementation strategies for improving current and future system performance.

(d) A local jurisdiction shall forward its adopted deficiency plan to the agency within 12 months of the identification of a deficiency. The agency shall hold a noticed public hearing within 60 days of receiving the deficiency plan. Following that hearing, the agency shall either accept or reject the deficiency plan in its entirety, but the agency may not modify the deficiency plan. If the agency rejects the plan, it shall notify the local jurisdiction of the reasons for that rejection, and the local jurisdiction shall submit a revised plan within 90 days addressing the agency’s concerns. Failure of a local jurisdiction to comply with the schedule and requirements of this section shall be considered to be nonconformance for the purposes of Section 65089.5.

(e) The agency shall incorporate into its deficiency plan procedures, a methodology for determining if deficiency impacts are caused by more than one local jurisdiction within the boundaries of the agency.

(1) If, according to the agency’s methodology, it is determined that more than one local jurisdiction is responsible for causing a deficient segment or intersection, all responsible local jurisdictions shall participate in the development of a deficiency plan to be adopted by all participating local jurisdictions.

(2) The local jurisdiction in which the deficiency occurs shall have lead responsibility for developing the deficiency plan and for coordinating with other impacting local jurisdictions. If a local jurisdiction responsible for participating in a multi-jurisdictional deficiency plan does not adopt the deficiency plan in accordance with the schedule and requirements of paragraph (a) of this section, that jurisdiction shall be considered in nonconformance with the program for purposes of Section 65089.5.

(3) The agency shall establish a conflict resolution process for addressing conflicts or disputes between local jurisdictions in meeting the multi-jurisdictional deficiency plan responsibilities of this section.

(f) The analysis of the cause of the deficiency prepared pursuant to paragraph (1) of subdivision (c) shall exclude the following:

(1) Interregional travel.

(2) Construction, rehabilitation, or maintenance of facilities that impact the system.

(3) Freeway ramp metering.

(4) Traffic signal coordination by the state or multi-jurisdictional agencies.

(5) Traffic generated by the provision of low-income and very low income housing.

(6) (A) Traffic generated by high-density residential development located within one-fourth mile of a fixed rail passenger station, and

(B) Traffic generated by any mixed use development located within one-fourth mile of a fixed rail passenger station, if more than half of the land area, or floor area, of the mixed use development is used for high density residential housing, as determined by the agency.

(g) For the purposes of this section, the following terms have the following meanings:

(1) “High density” means residential density development which contains a minimum of 24 dwelling units per acre and a minimum density per acre which is equal to or greater than 120 percent of the maximum residential density allowed under the local general plan and zoning ordinance. A project providing a minimum of 75 dwelling units per acre shall automatically be considered high density.

(2) “Mixed use development” means development which integrates compatible commercial or retail uses, or both, with residential uses, and which, due to the proximity of job locations, shopping opportunities, and residences, will discourage new trip generation.

(Added by Stats. 1994, Ch. 1146, Sec. 7. Effective January 1, 1995.)



65089.5

(a) If, pursuant to the monitoring provided for in Section 65089.3, the agency determines, following a noticed public hearing, that a city or county is not conforming with the requirements of the congestion management program, the agency shall notify the city or county in writing of the specific areas of nonconformance. If, within 90 days of the receipt of the written notice of nonconformance, the city or county has not come into conformance with the congestion management program, the governing body of the agency shall make a finding of nonconformance and shall submit the finding to the commission and to the Controller.

(b) (1) Upon receiving notice from the agency of nonconformance, the Controller shall withhold apportionments of funds required to be apportioned to that nonconforming city or county by Section 2105 of the Streets and Highways Code.

(2) If, within the 12-month period following the receipt of a notice of nonconformance, the Controller is notified by the agency that the city or county is in conformance, the Controller shall allocate the apportionments withheld pursuant to this section to the city or county.

(3) If the Controller is not notified by the agency that the city or county is in conformance pursuant to paragraph (2), the Controller shall allocate the apportionments withheld pursuant to this section to the agency.

(c) The agency shall use funds apportioned under this section for projects of regional significance which are included in the capital improvement program required by paragraph (5) of subdivision (b) of Section 65089, or in a deficiency plan which has been adopted by the agency. The agency shall not use these funds for administration or planning purposes.

(Added by renumbering Section 65089.4 by Stats. 1994, Ch. 1146, Sec. 6. Effective January 1, 1995.)



65089.6

Failure to complete or implement a congestion management program shall not give rise to a cause of action against a city or county for failing to conform with its general plan, unless the city or county incorporates the congestion management program into the circulation element of its general plan.

(Added by renumbering Section 65089.5 by Stats. 1994, Ch. 1146, Sec. 8. Effective January 1, 1995.)



65089.7

A proposed development specified in a development agreement entered into prior to July 10, 1989, shall not be subject to any action taken to comply with this chapter, except actions required to be taken with respect to the trip reduction and travel demand element of a congestion management program pursuant to paragraph (3) of subdivision (b) of Section 65089.

(Added by renumbering Section 65089.6 by Stats. 1994, Ch. 1146, Sec. 9. Effective January 1, 1995.)



65089.9

The study steering committee established pursuant to Section 6 of Chapter 444 of the Statutes of 1992 may designate at least two congestion management agencies to participate in a demonstration study comparing multimodal performance standards to highway level of service standards. The department shall make available, from existing resources, fifty thousand dollars ($50,000) from the Transportation Planning and Development Account in the State Transportation Fund to fund each of the demonstration projects. The designated agencies shall submit a report to the Legislature not later than June 30, 1997, regarding the findings of each demonstration project.

(Added by Stats. 1994, Ch. 1146, Sec. 11. Effective January 1, 1995.)



65089.10

Any congestion management agency that is located in the Bay Area Air Quality Management District and receives funds pursuant to Section 44241 of the Health and Safety Code for the purpose of implementing paragraph (3) of subdivision (b) of Section 65089 shall ensure that those funds are expended as part of an overall program for improving air quality and for the purposes of this chapter.

(Added by Stats. 1995, Ch. 950, Sec. 1. Effective January 1, 1996.)






CHAPTER 2.65 - Management of Traffic Congestion and Stormwater Pollution in San Mateo County

65089.11

(a) The City/County Association of Governments of San Mateo County, which has been formed by the resolutions of the board of supervisors within San Mateo County and a majority of the city councils within the county that represent a majority of the population in the incorporated area of San Mateo County, may impose a fee of up to four dollars ($4) on motor vehicles registered within San Mateo County. The City/County Association of Governments of San Mateo County may impose the fee only if the board of the association adopts a resolution providing for both the fee and a corresponding program for the management of traffic congestion and stormwater pollution within San Mateo County as set forth in Sections 65089.12 to 65089.15, inclusive. Adoption by the board requires a vote of approval by board members representing two-thirds of the population of San Mateo County.

(b) A fee imposed pursuant to this section shall not become operative until July 1, 2005, pursuant to the resolution adopted by the board in subdivision (a).

(c) The City/County Association of Governments of San Mateo County may reauthorize the fee established under subdivision (a) pursuant to the same conditions required in that subdivision for a period of four years and the fee shall terminate on January 1, 2013, unless reauthorized by the Legislature.

(Amended by Stats. 2008, Ch. 377, Sec. 1. Effective January 1, 2009.)



65089.12

(a) The fees distributed to the City/County Association of Governments of San Mateo County pursuant to Section 9250.5 of the Vehicle Code shall be used for purposes of congestion management and stormwater pollution prevention as specified in its adopted congestion management program, pursuant to Section 65089, and its approved National Pollutant Discharge Elimination System permit issued pursuant to the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.).

(b) (1) The fees collected may be used to pay for those programs with a relationship or benefit to the motor vehicles that are paying the fee.

(2) Prior to imposing the fee, the board of the association shall make a finding of fact by a 2/3 vote that those programs bear a relationship or benefit to the motor vehicles that will pay the fee.

(c) The purpose of the Congestion Management Program is to address motor vehicle congestion.

(d) Only the stormwater pollution prevention programs that directly address the negative impact on creeks, streams, bays, and the ocean caused by motor vehicles and the infrastructure supporting motor vehicle travel are eligible for funding.

(e) Not more than 5 percent of the fees distributed to the City/County Association of Governments of San Mateo County shall be used by the association for its administrative costs associated with the program.

(Added by Stats. 2004, Ch. 931, Sec. 1. Effective January 1, 2005.)



65089.13

Prior to the imposition of the fee by the City/County Association of Governments of San Mateo County, a specific program with performance measures and a budget shall first be developed and adopted by the association at a noticed public hearing.

(Added by Stats. 2004, Ch. 931, Sec. 1. Effective January 1, 2005.)



65089.14

The City/County Association of Governments of San Mateo County shall have an independent audit performed on the program with the review and report provided to the board at a noticed public hearing.

(Added by Stats. 2004, Ch. 931, Sec. 1. Effective January 1, 2005.)



65089.15

The City/County Association of Governments of San Mateo County shall provide a report to the Legislature on the program by July 1, 2006.

(Added by Stats. 2004, Ch. 931, Sec. 1. Effective January 1, 2005.)



65089.20

(a) A countywide transportation planning agency may place a majority vote ballot measure before the voters of the county to authorize an increase in the fees of motor vehicle registration in the county for transportation-related projects and programs described in this chapter. The agency may impose an additional fee of up to ten dollars ($10) on each motor vehicle registered within the county. The ballot measure resolution shall be adopted by a majority vote of the governing board of the countywide transportation planning agency at a noticed public hearing. The resolution shall also contain a finding of fact that the projects and programs to be funded by the fee increase have a relationship or benefit to the persons who will be paying the fee, and the projects and programs are consistent with the regional transportation plan adopted pursuant to Section 65080. The finding of fact shall require a majority vote of the governing board at a noticed public hearing.

(b) The ballot measure described in subdivision (a) shall be submitted to the voters of the county and if approved by the voters in the county, the increased fee shall apply to the original vehicle registration occurring on or after six months following the adoption of the measure by the voters and to a renewal of registration with an expiration date on or after that six-month period.

(c) (1) The governing board of the countywide transportation planning agency shall adopt an expenditure plan allocating the revenue to transportation-related programs and projects that have a relationship or benefit to the persons who pay the fee. The transportation-related programs and projects include, but are not limited to, programs and projects that have the following purposes:

(A) Providing matching funds for funding made available for transportation programs and projects from state general obligation bonds.

(B) Creating or sustaining congestion mitigation programs and projects.

(C) Creating or sustaining pollution mitigation programs and projects.

(2) For the purposes of paragraph (1), the following terms have the following meanings:

(A) “Congestion mitigation programs and projects” include, but are not limited to, programs and projects identified in an adopted congestion management program or county transportation plan; projects and programs to manage congestion, including, for example, high-occupancy vehicle or high-occupancy toll lanes; improved transit services through the use of technology and bicycle and pedestrian improvements; improved signal coordination, traveler information systems, highway operational improvements, and local street and road rehabilitation; and transit service expansion.

(B) “Pollution mitigation programs and projects” include, but are not limited to, programs and projects carried out by a congestion management agency, a regional water quality control board, an air pollution control district, an air quality management district, or another public agency that is carrying out the adopted plan of a congestion management agency, a regional water quality control board, an air pollution control district, or an air quality management district.

(d) Not more than 5 percent of the fees distributed to a countywide transportation planning agency shall be used for administrative costs associated with the programs and projects.

(e) For purposes of this section, “countywide transportation planning agency” means the congestion management agency created pursuant to Chapter 2.6 (commencing with Section 65088) or the agency designated pursuant to Section 66531 to submit the county transportation plan.

(Added by Stats. 2009, Ch. 554, Sec. 2. Effective January 1, 2010.)






CHAPTER 2.7 - Public Hearings

65090

(a) When a provision of this title requires notice of a public hearing to be given pursuant to this section, notice shall be published pursuant to Section 6061 in at least one newspaper of general circulation within the jurisdiction of the local agency which is conducting the proceeding at least 10 days prior to the hearing, or if there is no such newspaper of general circulation, the notice shall be posted at least 10 days prior to the hearing in at least three public places within the jurisdiction of the local agency.

(b) The notice shall include the information specified in Section 65094.

(c) In addition to the notice required by this section, a local agency may give notice of the hearing in any other manner it deems necessary or desirable.

(d) Whenever a local agency considers the adoption or amendment of policies or ordinances affecting drive-through facilities, the local agency shall incorporate, where necessary, notice procedures to the blind, aged, and disabled communities in order to facilitate their participation. The Legislature finds that access restrictions to commercial establishments affecting the blind, aged, or disabled is a critical statewide problem; therefore, this subdivision shall be applicable to charter cities.

(Amended by Stats. 2000, Ch. 785, Sec. 1. Effective January 1, 2001.)



65091

(a) When a provision of this title requires notice of a public hearing to be given pursuant to this section, notice shall be given in all of the following ways:

(1) Notice of the hearing shall be mailed or delivered at least 10 days prior to the hearing to the owner of the subject real property as shown on the latest equalized assessment roll. Instead of using the assessment roll, the local agency may use records of the county assessor or tax collector if those records contain more recent information than the information contained on the assessment roll. Notice shall also be mailed to the owner’s duly authorized agent, if any, and to the project applicant.

(2) When the Subdivision Map Act (Div. 2 (commencing with Section 66410)) requires notice of a public hearing to be given pursuant to this section, notice shall also be given to any owner of a mineral right pertaining to the subject real property who has recorded a notice of intent to preserve the mineral right pursuant to Section 883.230 of the Civil Code.

(3) Notice of the hearing shall be mailed or delivered at least 10 days prior to the hearing to each local agency expected to provide water, sewage, streets, roads, schools, or other essential facilities or services to the project, whose ability to provide those facilities and services may be significantly affected.

(4) Notice of the hearing shall be mailed or delivered at least 10 days prior to the hearing to all owners of real property as shown on the latest equalized assessment roll within 300 feet of the real property that is the subject of the hearing. In lieu of using the assessment roll, the local agency may use records of the county assessor or tax collector which contain more recent information than the assessment roll. If the number of owners to whom notice would be mailed or delivered pursuant to this paragraph or paragraph (1) is greater than 1,000, a local agency, in lieu of mailed or delivered notice, may provide notice by placing a display advertisement of at least one-eighth page in at least one newspaper of general circulation within the local agency in which the proceeding is conducted at least 10 days prior to the hearing.

(5) If the notice is mailed or delivered pursuant to paragraph (3), the notice shall also either be:

(A) Published pursuant to Section 6061 in at least one newspaper of general circulation within the local agency which is conducting the proceeding at least 10 days prior to the hearing.

(B) Posted at least 10 days prior to the hearing in at least three public places within the boundaries of the local agency, including one public place in the area directly affected by the proceeding.

(b) The notice shall include the information specified in Section 65094.

(c) In addition to the notice required by this section, a local agency may give notice of the hearing in any other manner it deems necessary or desirable.

(d) Whenever a hearing is held regarding a permit for a drive-through facility, or modification of an existing drive-through facility permit, the local agency shall incorporate, where necessary, notice procedures to the blind, aged, and disabled communities in order to facilitate their participation in any hearing on, or appeal of the denial of, a drive-through facility permit. The Legislature finds that access restrictions to commercial establishments affecting the blind, aged, or disabled, is a critical statewide problem; therefore, this subdivision shall be applicable to charter cities.

(Amended by Stats. 2006, Ch. 363, Sec. 1. Effective January 1, 2007.)



65092

(a) When a provision of this title requires notice of a public hearing to be given pursuant to Section 65090 or 65091, the notice shall also be mailed or delivered at least 10 days prior to the hearing to any person who has filed a written request for notice with either the clerk of the governing body or with any other person designated by the governing body to receive these requests. The local agency may charge a fee which is reasonably related to the costs of providing this service and the local agency may require each request to be annually renewed.

(b) As used in this chapter, “person” includes a California Native American tribe that is on the contact list maintained by the Native American Heritage Commission.

(Amended by Stats. 2004, Ch. 905, Sec. 4. Effective January 1, 2005.)



65093

The failure of any person or entity to receive notice given pursuant to this title, or pursuant to the procedures established by a chartered city, shall not constitute grounds for any court to invalidate the actions of a local agency for which the notice was given.

(Added by Stats. 1984, Ch. 1009, Sec. 2.)



65094

As used in this title, “notice of a public hearing” means a notice that includes the date, time, and place of a public hearing, the identity of the hearing body or officer, a general explanation of the matter to be considered, and a general description, in text or by diagram, of the location of the real property, if any, that is the subject of the hearing.

(Added by Stats. 1984, Ch. 1009, Sec. 2.)



65095

Any public hearing conducted under this title may be continued from time to time.

(Added by Stats. 1984, Ch. 1009, Sec. 2.)



65096

(a) Notwithstanding any other provision of law, whenever a person applies to a city, including a charter city, county, or city and county, for a zoning variance, special use permit, conditional use permit, zoning ordinance amendment, general or specific plan amendment, or any entitlement for use which would permit all or any part of a cemetery to be used for other than cemetery purposes, the city, county, or city and county shall give notice pursuant to Sections 65091, 65092, 65093, and 65094.

(b) Those requesting notice shall be notified by the local agency at the address provided at the time of the request.

(c) Notwithstanding Section 65092, a local agency shall not require a request made pursuant to this section to be annually renewed.

(d) “Cemetery,” as used in this section, has the same meaning as that word is defined in Section 8100 of the Health and Safety Code.

(Added by Stats. 1988, Ch. 1440, Sec. 1.)






CHAPTER 3 - Local Planning

ARTICLE 1 - Local Planning

65100

There is in each city and county a planning agency with the powers necessary to carry out the purposes of this title. The legislative body of each city and county shall by ordinance assign the functions of the planning agency to a planning department, one or more planning commissions, administrative bodies or hearing officers, the legislative body itself, or any combination thereof, as it deems appropriate and necessary. In the absence of an assignment, the legislative body shall carry out all the functions of the planning agency.

(Repealed and added by Stats. 1984, Ch. 690, Sec. 2.)



65101

(a) The legislative body may create one or more planning commissions each of which shall report directly to the legislative body. The legislative body shall specify the membership of the commission or commissions. In any event, each planning commission shall consist of at least five members, all of whom shall act in the public interest. If it creates more than one planning commission, the legislative body shall prescribe the issues, responsibilities, or geographic jurisdiction assigned to each commission. If a development project affects the jurisdiction of more than one planning commission, the legislative body shall designate the commission which shall hear the entire development project.

(b) Two or more legislative bodies may:

(1) Create a joint area planning agency, planning commission, or advisory agency for all or prescribed portions of their cities or counties which shall exercise those powers and perform those duties under this title that the legislative bodies delegate to it.

(2) Authorize their planning agencies, or any components of them, to meet jointly to coordinate their work, conduct studies, develop plans, hold hearings, or jointly exercise any power or perform any duty common to them.

(Amended by Stats. 1985, Ch. 617, Sec. 25.)



65101.1

The Hoopa Valley Business Council, as the governing body of the Hoopa Valley Indian Tribe, may participate as a legislative body, pursuant to subdivision (b) of Section 65101 on the Humboldt County Association of Governments and shall be deemed to be a public agency, pursuant to Section 6500, for purposes of Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1. The Legislature finds and declares that the unique circumstances of Humboldt County necessitate this special law.

(Amended by Stats. 2011, Ch. 266, Sec. 4. Effective January 1, 2012.)



65102

A legislative body may establish for its planning agency any rules, procedures, or standards which do not conflict with state or federal laws.

(Repealed and added by Stats. 1984, Ch. 690, Sec. 2.)



65103

Each planning agency shall perform all of the following functions:

(a) Prepare, periodically review, and revise, as necessary, the general plan.

(b) Implement the general plan through actions including, but not limited to, the administration of specific plans and zoning and subdivision ordinances.

(c) Annually review the capital improvement program of the city or county and the local public works projects of other local agencies for their consistency with the general plan, pursuant to Article 7 (commencing with Section 65400).

(d) Endeavor to promote public interest in, comment on, and understanding of the general plan, and regulations relating to it.

(e) Consult and advise with public officials and agencies, public utility companies, civic, educational, professional, and other organizations, and citizens generally concerning implementation of the general plan.

(f) Promote the coordination of local plans and programs with the plans and programs of other public agencies.

(g) Perform other functions as the legislative body provides, including conducting studies and preparing plans other than those required or authorized by this title.

(Repealed and added by Stats. 1984, Ch. 690, Sec. 2.)



65104

The legislative body shall provide the funds, equipment, and accommodations necessary or appropriate for the work of the planning agency. If the legislative body, including that of a charter city, establishes any fees to support the work of the planning agency, the fees shall not exceed the reasonable cost of providing the service for which the fee is charged. The legislative body shall impose the fees pursuant to Section 66016.

(Amended by Stats. 1990, Ch. 1572, Sec. 7.)



65105

In the performance of their functions, planning agency personnel may enter upon any land and make examinations and surveys, provided that the entries, examinations, and surveys do not interfere with the use of the land by those persons lawfully entitled to the possession thereof.

(Added by Stats. 1984, Ch. 690, Sec. 2.)



65106

Upon request all public officials shall furnish to the planning agency within a reasonable time any available information as may be required for the work of the planning agency.

(Added by Stats. 1985, Ch. 617, Sec. 26.)



65107

Any action brought in the superior court relating to this chapter may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030).

(Added by Stats. 2010, Ch. 699, Sec. 20. Effective January 1, 2011.)






ARTICLE 4 - Long Range Planning Trust Fund

65250

(a) A city with a population in excess of three million may establish a Long Range Planning Trust Fund in accordance with subdivision (b) to consist of those moneys that are voluntarily paid by an assessee of real property on the property tax bill in an amount equal to one dollar ($1) for each parcel of assessed real property of one acre or less, or one dollar ($1) per acre, and any additional fractional portion thereof, for each parcel of assessed real property of more than one acre, and are collected and deposited pursuant to an agreement as described in subdivision (d).

(b) A city as described in subdivision (a) shall establish a Long Range Planning Trust Fund by a resolution, adopted by a majority vote of the city’s governing body. That resolution shall require that moneys in the fund shall be expended upon the vote of that city’s governing body only for purposes of long-term land use planning and general plan revisions.

(c) Upon adoption of a resolution pursuant to subdivision (b), a city may solicit voluntary contributions as described in subdivision (a), and upon receiving authorization to collect a contribution by an assessee of real property, may transmit to the county assessor, county auditor, and county tax collector any information regarding the assessee that may be necessary to collect the contribution pursuant to an agreement as specified in subdivision (d).

(d) The county assessor, county auditor, county tax collector and the adopting city may enter into a joint agreement for the collection and allocation of voluntary contributions as described in subdivision (a), that may provide for the collection of contributions by the tax collector. The agreement shall provide for the allocation to the county assessor, county auditor, and tax collector from moneys collected of amounts equal to the actual and reasonable costs incurred by those persons in collecting and allocating contributions.

(Amended by Stats. 1993, Ch. 589, Sec. 78. Effective January 1, 1994.)






ARTICLE 5 - Authority for and Scope of General Plans

65300

Each planning agency shall prepare and the legislative body of each county and city shall adopt a comprehensive, long-term general plan for the physical development of the county or city, and of any land outside its boundaries which in the planning agency’s judgment bears relation to its planning. Chartered cities shall adopt general plans which contain the mandatory elements specified in Section 65302.

(Amended by Stats. 1984, Ch. 1009, Sec. 3.)



65300.2

(a) For the purposes of this article, a “200-year flood plain” is an area that has a 1 in 200 chance of flooding in any given year, based on hydrological modeling and other engineering criteria accepted by the Department of Water Resources.

(b) For the purposes of this article, a “levee protection zone” is an area that is protected, as determined by the Central Valley Flood Protection Board or the Department of Water Resources, by a levee that is part of the facilities of the State Plan of Flood Control, as defined under Section 5096.805 of the Public Resources Code.

(Added by Stats. 2007, Ch. 369, Sec. 1. Effective January 1, 2008.)



65300.5

In construing the provisions of this article, the Legislature intends that the general plan and elements and parts thereof comprise an integrated, internally consistent and compatible statement of policies for the adopting agency.

(Added by Stats. 1975, Ch. 1104.)



65300.7

The Legislature finds that the diversity of the state’s communities and their residents requires planning agencies and legislative bodies to implement this article in ways that accommodate local conditions and circumstances, while meeting its minimum requirements.

(Added by Stats. 1980, Ch. 837.)



65300.9

The Legislature recognizes that the capacity of California cities and counties to respond to state planning laws varies due to the legal differences between cities and counties, both charter and general law, and to differences among them in physical size and characteristics, population size and density, fiscal and administrative capabilities, land use and development issues, and human needs. It is the intent of the Legislature in enacting this chapter to provide an opportunity for each city and county to coordinate its local budget planning and local planning for federal and state program activities, such as community development, with the local land use planning process, recognizing that each city and county is required to establish its own appropriate balance in the context of the local situation when allocating resources to meet these purposes.

(Added by Stats. 1984, Ch. 1009, Sec. 3.5.)



65301

(a) The general plan shall be so prepared that all or individual elements of it may be adopted by the legislative body, and so that it may be adopted by the legislative body for all or part of the territory of the county or city and any other territory outside its boundaries that in its judgment bears relation to its planning. The general plan may be adopted in any format deemed appropriate or convenient by the legislative body, including the combining of elements. The legislative body may adopt all or part of a plan of another public agency in satisfaction of all or part of the requirements of Section 65302 if the plan of the other public agency is sufficiently detailed and its contents are appropriate, as determined by the legislative body, for the adopting city or county.

(b) The general plan may be adopted as a single document or as a group of documents relating to subjects or geographic segments of the planning area.

(c) The general plan shall address each of the elements specified in Section 65302 to the extent that the subject of the element exists in the planning area. The degree of specificity and level of detail of the discussion of each element shall reflect local conditions and circumstances. However, this section shall not affect the requirements of subdivision (c) of Section 65302, nor be construed to expand or limit the authority of the Department of Housing and Community Development to review housing elements pursuant to Section 65585 of this code or Section 50459 of the Health and Safety Code.

The requirements of this section shall apply to charter cities.

(Amended by Stats. 2006, Ch. 890, Sec. 1. Effective January 1, 2007.)



65301.5

The adoption of the general plan or any part or element thereof or the adoption of any amendment to such plan or any part or element thereof is a legislative act which shall be reviewable pursuant to Section 1085 of the Code of Civil Procedure.

(Added by Stats. 1980, Ch. 837.)



65302

The general plan shall consist of a statement of development policies and shall include a diagram or diagrams and text setting forth objectives, principles, standards, and plan proposals. The plan shall include the following elements:

(a) A land use element that designates the proposed general distribution and general location and extent of the uses of the land for housing, business, industry, open space, including agriculture, natural resources, recreation, and enjoyment of scenic beauty, education, public buildings and grounds, solid and liquid waste disposal facilities, and other categories of public and private uses of land. The location and designation of the extent of the uses of the land for public and private uses shall consider the identification of land and natural resources pursuant to paragraph (3) of subdivision (d). The land use element shall include a statement of the standards of population density and building intensity recommended for the various districts and other territory covered by the plan. The land use element shall identify and annually review those areas covered by the plan that are subject to flooding identified by flood plain mapping prepared by the Federal Emergency Management Agency (FEMA) or the Department of Water Resources. The land use element shall also do both of the following:

(1) Designate in a land use category that provides for timber production those parcels of real property zoned for timberland production pursuant to the California Timberland Productivity Act of 1982 (Chapter 6.7 (commencing with Section 51100) of Part 1 of Division 1 of Title 5).

(2) Consider the impact of new growth on military readiness activities carried out on military bases, installations, and operating and training areas, when proposing zoning ordinances or designating land uses covered by the general plan for land, or other territory adjacent to military facilities, or underlying designated military aviation routes and airspace.

(A) In determining the impact of new growth on military readiness activities, information provided by military facilities shall be considered. Cities and counties shall address military impacts based on information from the military and other sources.

(B) The following definitions govern this paragraph:

(i) “Military readiness activities” mean all of the following:

(I) Training, support, and operations that prepare the men and women of the military for combat.

(II) Operation, maintenance, and security of any military installation.

(III) Testing of military equipment, vehicles, weapons, and sensors for proper operation or suitability for combat use.

(ii) “Military installation” means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the United States Department of Defense as defined in paragraph (1) of subsection (e) of Section 2687 of Title 10 of the United States Code.

(b) (1) A circulation element consisting of the general location and extent of existing and proposed major thoroughfares, transportation routes, terminals, any military airports and ports, and other local public utilities and facilities, all correlated with the land use element of the plan.

(2) (A) Commencing January 1, 2011, upon any substantive revision of the circulation element, the legislative body shall modify the circulation element to plan for a balanced, multimodal transportation network that meets the needs of all users of streets, roads, and highways for safe and convenient travel in a manner that is suitable to the rural, suburban, or urban context of the general plan.

(B) For purposes of this paragraph, “users of streets, roads, and highways” mean bicyclists, children, persons with disabilities, motorists, movers of commercial goods, pedestrians, users of public transportation, and seniors.

(c) A housing element as provided in Article 10.6 (commencing with Section 65580).

(d) (1) A conservation element for the conservation, development, and utilization of natural resources including water and its hydraulic force, forests, soils, rivers and other waters, harbors, fisheries, wildlife, minerals, and other natural resources. The conservation element shall consider the effect of development within the jurisdiction, as described in the land use element, on natural resources located on public lands, including military installations. That portion of the conservation element including waters shall be developed in coordination with any countywide water agency and with all district and city agencies, including flood management, water conservation, or groundwater agencies that have developed, served, controlled, managed, or conserved water of any type for any purpose in the county or city for which the plan is prepared. Coordination shall include the discussion and evaluation of any water supply and demand information described in Section 65352.5, if that information has been submitted by the water agency to the city or county.

(2) The conservation element may also cover all of the following:

(A) The reclamation of land and waters.

(B) Prevention and control of the pollution of streams and other waters.

(C) Regulation of the use of land in stream channels and other areas required for the accomplishment of the conservation plan.

(D) Prevention, control, and correction of the erosion of soils, beaches, and shores.

(E) Protection of watersheds.

(F) The location, quantity and quality of the rock, sand, and gravel resources.

(3) Upon the next revision of the housing element on or after January 1, 2009, the conservation element shall identify rivers, creeks, streams, flood corridors, riparian habitats, and land that may accommodate floodwater for purposes of groundwater recharge and stormwater management.

(e) An open-space element as provided in Article 10.5 (commencing with Section 65560).

(f) (1) A noise element that shall identify and appraise noise problems in the community. The noise element shall analyze and quantify, to the extent practicable, as determined by the legislative body, current and projected noise levels for all of the following sources:

(A) Highways and freeways.

(B) Primary arterials and major local streets.

(C) Passenger and freight online railroad operations and ground rapid transit systems.

(D) Commercial, general aviation, heliport, helistop, and military airport operations, aircraft overflights, jet engine test stands, and all other ground facilities and maintenance functions related to airport operation.

(E) Local industrial plants, including, but not limited to, railroad classification yards.

(F) Other ground stationary noise sources, including, but not limited to, military installations, identified by local agencies as contributing to the community noise environment.

(2) Noise contours shall be shown for all of these sources and stated in terms of community noise equivalent level (CNEL) or day-night average level (Ldn). The noise contours shall be prepared on the basis of noise monitoring or following generally accepted noise modeling techniques for the various sources identified in paragraphs (1) to (6), inclusive.

(3) The noise contours shall be used as a guide for establishing a pattern of land uses in the land use element that minimizes the exposure of community residents to excessive noise.

(4) The noise element shall include implementation measures and possible solutions that address existing and foreseeable noise problems, if any. The adopted noise element shall serve as a guideline for compliance with the state’s noise insulation standards.

(g) (1) A safety element for the protection of the community from any unreasonable risks associated with the effects of seismically induced surface rupture, ground shaking, ground failure, tsunami, seiche, and dam failure; slope instability leading to mudslides and landslides; subsidence; liquefaction; and other seismic hazards identified pursuant to Chapter 7.8 (commencing with Section 2690) of Division 2 of the Public Resources Code, and other geologic hazards known to the legislative body; flooding; and wildland and urban fires. The safety element shall include mapping of known seismic and other geologic hazards. It shall also address evacuation routes, military installations, peakload water supply requirements, and minimum road widths and clearances around structures, as those items relate to identified fire and geologic hazards.

(2) The safety element, upon the next revision of the housing element on or after January 1, 2009, shall also do the following:

(A) Identify information regarding flood hazards, including, but not limited to, the following:

(i) Flood hazard zones. As used in this subdivision, “flood hazard zone” means an area subject to flooding that is delineated as either a special hazard area or an area of moderate or minimal hazard on an official flood insurance rate map issued by the Federal Emergency Management Agency (FEMA). The identification of a flood hazard zone does not imply that areas outside the flood hazard zones or uses permitted within flood hazard zones will be free from flooding or flood damage.

(ii) National Flood Insurance Program maps published by FEMA.

(iii) Information about flood hazards that is available from the United States Army Corps of Engineers.

(iv) Designated floodway maps that are available from the Central Valley Flood Protection Board.

(v) Dam failure inundation maps prepared pursuant to Section 8589.5 that are available from the Office of Emergency Services.

(vi) Awareness Floodplain Mapping Program maps and 200-year flood plain maps that are or may be available from, or accepted by, the Department of Water Resources.

(vii) Maps of levee protection zones.

(viii) Areas subject to inundation in the event of the failure of project or nonproject levees or floodwalls.

(ix) Historical data on flooding, including locally prepared maps of areas that are subject to flooding, areas that are vulnerable to flooding after wildfires, and sites that have been repeatedly damaged by flooding.

(x) Existing and planned development in flood hazard zones, including structures, roads, utilities, and essential public facilities.

(xi) Local, state, and federal agencies with responsibility for flood protection, including special districts and local offices of emergency services.

(B) Establish a set of comprehensive goals, policies, and objectives based on the information identified pursuant to subparagraph (A), for the protection of the community from the unreasonable risks of flooding, including, but not limited to:

(i) Avoiding or minimizing the risks of flooding to new development.

(ii) Evaluating whether new development should be located in flood hazard zones, and identifying construction methods or other methods to minimize damage if new development is located in flood hazard zones.

(iii) Maintaining the structural and operational integrity of essential public facilities during flooding.

(iv) Locating, when feasible, new essential public facilities outside of flood hazard zones, including hospitals and health care facilities, emergency shelters, fire stations, emergency command centers, and emergency communications facilities or identifying construction methods or other methods to minimize damage if these facilities are located in flood hazard zones.

(v) Establishing cooperative working relationships among public agencies with responsibility for flood protection.

(C) Establish a set of feasible implementation measures designed to carry out the goals, policies, and objectives established pursuant to subparagraph (B).

(3) Upon the next revision of the housing element on or after January 1, 2014, the safety element shall be reviewed and updated as necessary to address the risk of fire for land classified as state responsibility areas, as defined in Section 4102 of the Public Resources Code, and land classified as very high fire hazard severity zones, as defined in Section 51177. This review shall consider the advice included in the Office of Planning and Research’s most recent publication of “Fire Hazard Planning, General Technical Advice Series” and shall also include all of the following:

(A) Information regarding fire hazards, including, but not limited to, all of the following:

(i) Fire hazard severity zone maps available from the Department of Forestry and Fire Protection.

(ii)  Any historical data on wildfires available from local agencies or a reference to where the data can be found.

(iii) Information about wildfire hazard areas that may be available from the United States Geological Survey.

(iv) General location and distribution of existing and planned uses of land in very high fire hazard severity zones and in state responsibility areas, including structures, roads, utilities, and essential public facilities. The location and distribution of planned uses of land shall not require defensible space compliance measures required by state law or local ordinance to occur on publicly owned lands or open space designations of homeowner associations.

(v) Local, state, and federal agencies with responsibility for fire protection, including special districts and local offices of emergency services.

(B) A set of goals, policies, and objectives based on the information identified pursuant to subparagraph (A) for the protection of the community from the unreasonable risk of wildfire.

(C) A set of feasible implementation measures designed to carry out the goals, policies, and objectives based on the information identified pursuant to subparagraph (B) including, but not limited to, all of the following:

(i) Avoiding or minimizing the wildfire hazards associated with new uses of land.

(ii) Locating, when feasible, new essential public facilities outside of high fire risk areas, including, but not limited to, hospitals and health care facilities, emergency shelters, emergency command centers, and emergency communications facilities, or identifying construction methods or other methods to minimize damage if these facilities are located in a state responsibility area or very high fire hazard severity zone.

(iii) Designing adequate infrastructure if a new development is located in a state responsibility area or in a very high fire hazard severity zone, including safe access for emergency response vehicles, visible street signs, and water supplies for structural fire suppression.

(iv) Working cooperatively with public agencies with responsibility for fire protection.

(D) If a city or county has adopted a fire safety plan or document separate from the general plan, an attachment of, or reference to, a city or county’s adopted fire safety plan or document that fulfills commensurate goals and objectives and contains information required pursuant to this paragraph.

(4) After the initial revision of the safety element pursuant to paragraphs (2) and (3), upon each revision of the housing element, the planning agency shall review and, if necessary, revise the safety element to identify new information that was not available during the previous revision of the safety element.

(5) Cities and counties that have flood plain management ordinances that have been approved by FEMA that substantially comply with this section, or have substantially equivalent provisions to this subdivision in their general plans, may use that information in the safety element to comply with this subdivision, and shall summarize and incorporate by reference into the safety element the other general plan provisions or the flood plain ordinance, specifically showing how each requirement of this subdivision has been met.

(6) Prior to the periodic review of its general plan and prior to preparing or revising its safety element, each city and county shall consult the California Geological Survey of the Department of Conservation, the Central Valley Flood Protection Board, if the city or county is located within the boundaries of the Sacramento and San Joaquin Drainage District, as set forth in Section 8501 of the Water Code, and the Office of Emergency Services for the purpose of including information known by and available to the department, the agency, and the board required by this subdivision.

(7) To the extent that a county’s safety element is sufficiently detailed and contains appropriate policies and programs for adoption by a city, a city may adopt that portion of the county’s safety element that pertains to the city’s planning area in satisfaction of the requirement imposed by this subdivision.

(Amended by Stats. 2014, Ch. 201, Sec. 8. Effective January 1, 2015.)



65302.1

(a) The Legislature finds and declares all of the following:

(1) The San Joaquin Valley has a serious air pollution problem that will take the cooperation of land use and transportation planning agencies, transit operators, the development community, the San Joaquin Valley Air Pollution Control District and the public to solve. The solution to the problem requires changes in the way we have traditionally built our communities and constructed the transportation systems. It involves a fundamental shift in priorities from emphasis on mobility for the occupants of private automobiles to a multimodal system that more efficiently uses scarce resources. It requires a change in attitude from the public to support development patterns and transportation systems different from the status quo.

(2) In 2003 the district published a document entitled, Air Quality Guidelines for General Plans. This report is a comprehensive guidance document and resource for cities and counties to use to include air quality in their general plans. It includes goals, policies, and programs that when adopted in a general plan will reduce vehicle trips and miles traveled and improve air quality.

(3) Air quality guidelines are recommended strategies that do, when it is feasible, all of the following:

(A) Determine and mitigate project level and cumulative air quality impacts under the California Environmental Quality Act (CEQA) (Division 13 (commencing with Section 21000) of the Public Resources Code).

(B) Integrate land use plans, transportation plans, and air quality plans.

(C) Plan land uses in ways that support a multimodal transportation system.

(D) Local action to support programs that reduce congestion and vehicle trips.

(E) Plan land uses to minimize exposure to toxic air pollutant emissions from industrial and other sources.

(F) Reduce particulate matter emissions from sources under local jurisdiction.

(G) Support district and public utility programs to reduce emissions from energy consumption and area sources.

(4) The benefits of including air quality concerns within local general plans include, but are not limited to, all of the following:

(A) Lower infrastructure costs.

(B) Lower public service costs.

(C) More efficient transit service.

(D) Lower costs for comprehensive planning.

(E) Streamlining of the permit process.

(F) Improved mobility for the elderly and children.

(b) The legislative body of each city and county within the jurisdictional boundaries of the district shall amend the appropriate elements of its general plan, which may include, but are not limited to, the required elements dealing with land use, circulation, housing, conservation, and open space, to include data and analysis, goals, policies, and objectives, and feasible implementation strategies to improve air quality.

(c) The adoption of air quality amendments to a general plan to comply with the requirements of subdivision (d) shall include all of the following:

(1) A report describing local air quality conditions including air quality monitoring data, emission inventories, lists of significant source categories, attainment status and designations, and applicable state and federal air quality plans and transportation plans.

(2) A summary of local, district, state, and federal policies, programs, and regulations that may improve air quality in the city or county.

(3) A comprehensive set of goals, policies, and objectives that may improve air quality consistent with the strategies listed in paragraph (3) of subdivision (a).

(4) A set of feasible implementation measures designed to carry out those goals, policies, and objectives.

(d) At least 45 days prior to the adoption of air quality amendments to a general plan pursuant to this section, each city and county shall send a copy of its draft document to the district. The district may review the draft amendments to determine whether they may improve air quality consistent with the strategies listed in paragraph (3) of subdivision (a). Within 30 days of receiving the draft amendments, the district shall send any comments and advice to the city or county. The legislative body of the city or county shall consider the district’s comments and advice prior to the final adoption of air quality amendments to the general plan. If the district’s comments and advice are not available by the time scheduled for the final adoption of air quality amendments to the general plan, the legislative body of the city or county may act without them. The district’s comments shall be advisory to the city or county.

(e) The legislative body of each city and county within the jurisdictional boundaries of the district shall comply with this section no later than one year from the date specified in Section 65588 for the next revision of its housing element that occurs after January 1, 2004.

(f) As used in this section, “district” means the San Joaquin Valley Air Pollution Control District.

(Added by Stats. 2003, Ch. 472, Sec. 1. Effective January 1, 2004.)



65302.2

Upon the adoption, or revision, of a city or county’s general plan, on or after January 1, 1996, the city or county shall utilize as a source document any urban water management plan submitted to the city or county by a water agency.

(Added by Stats. 1995, Ch. 881, Sec. 2. Effective January 1, 1996.)



65302.3

(a) The general plan, and any applicable specific plan prepared pursuant to Article 8 (commencing with Section 65450), shall be consistent with the plan adopted or amended pursuant to Section 21675 of the Public Utilities Code.

(b) The general plan, and any applicable specific plan, shall be amended, as necessary, within 180 days of any amendment to the plan required under Section 21675 of the Public Utilities Code.

(c) If the legislative body does not concur with any provision of the plan required under Section 21675 of the Public Utilities Code, it may satisfy the provisions of this section by adopting findings pursuant to Section 21676 of the Public Utilities Code.

(d) In each county where an airport land use commission does not exist, but where there is a military airport, the general plan, and any applicable specific plan prepared pursuant to Article 8 (commencing with Section 65450), shall be consistent with the safety and noise standards in the Air Installation Compatible Use Zone prepared for that military airport.

(Amended by Stats. 2002, Ch. 971, Sec. 4. Effective January 1, 2003.)



65302.4

The text and diagrams in the land use element that address the location and extent of land uses, and the zoning ordinances that implement these provisions, may also express community intentions regarding urban form and design. These expressions may differentiate neighborhoods, districts, and corridors, provide for a mixture of land uses and housing types within each, and provide specific measures for regulating relationships between buildings, and between buildings and outdoor public areas, including streets.

(Added by Stats. 2004, Ch. 179, Sec. 1. Effective January 1, 2005.)



65302.5

(a) At least 45 days prior to adoption or amendment of the safety element, each county and city shall submit to the California Geological Survey of the Department of Conservation one copy of a draft of the safety element or amendment and any technical studies used for developing the safety element. The division may review drafts submitted to it to determine whether they incorporate known seismic and other geologic hazard information, and report its findings to the planning agency within 30 days of receipt of the draft of the safety element or amendment pursuant to this subdivision. The legislative body shall consider the division’s findings prior to final adoption of the safety element or amendment unless the division’s findings are not available within the above prescribed time limits or unless the division has indicated to the city or county that the division will not review the safety element. If the division’s findings are not available within those prescribed time limits, the legislative body may take the division’s findings into consideration at the time it considers future amendments to the safety element. Each county and city shall provide the division with a copy of its adopted safety element or amendments. The division may review adopted safety elements or amendments and report its findings. All findings made by the division shall be advisory to the planning agency and legislative body.

(b) (1) The draft element of or draft amendment to the safety element of a county or a city’s general plan shall be submitted to the State Board of Forestry and Fire Protection and to every local agency that provides fire protection to territory in the city or county at least 90 days prior to either of the following:

(A) The adoption or amendment to the safety element of its general plan for each county that contains state responsibility areas.

(B) The adoption or amendment to the safety element of its general plan for each city or county that contains a very high fire hazard severity zone as defined pursuant to subdivision (i) of Section 51177.

(2) A county that contains state responsibility areas and a city or county that contains a very high fire hazard severity zone as defined pursuant to subdivision (i) of Section 51177 shall submit for review the safety element of its general plan to the State Board of Forestry and Fire Protection and every local agency that provides fire protection to territory in the city or county in accordance with the following dates, as specified, unless the local government submitted the element within five years prior to that date:

(A) Local governments within the regional jurisdiction of the San Diego Association of Governments: December 31, 2010.

(B) Local governments within the regional jurisdiction of the Southern California Association of Governments: December 31, 2011.

(C) Local governments within the regional jurisdiction of the Association of Bay Area Governments: December 31, 2012.

(D) Local governments within the regional jurisdiction of the Council of Fresno County Governments, the Kern County Council of Governments, and the Sacramento Area Council of Governments: June 30, 2013.

(E) Local governments within the regional jurisdiction of the Association of Monterey Bay Area Governments: December 31, 2014.

(F) All other local governments: December 31, 2015.

(3) The State Board of Forestry and Fire Protection shall, and a local agency may, review the draft or an existing safety element and recommend changes to the planning agency within 60 days of its receipt regarding both of the following:

(A) Uses of land and policies in state responsibility areas and very high fire hazard severity zones that will protect life, property, and natural resources from unreasonable risks associated with wild land fires.

(B) Methods and strategies for wild land fire risk reduction and prevention within state responsibility areas and very high fire hazard severity zones.

(4) Prior to the adoption of its draft element or draft amendment, the board of supervisors of the county or the city council of a city shall consider the recommendations, if any, made by the State Board of Forestry and Fire Protection and any local agency that provides fire protection to territory in the city or county. If the board of supervisors or city council determines not to accept all or some of the recommendations, if any, made by the State Board of Forestry and Fire Protection or local agency, the board of supervisors or city council shall communicate in writing to the State Board of Forestry and Fire Protection or the local agency, its reasons for not accepting the recommendations.

(5) If the State Board of Forestry and Fire Protection’s or local agency’s recommendations are not available within the time limits required by this section, the board of supervisors or city council may act without those recommendations. The board of supervisors or city council shall take the recommendations into consideration the next time it considers amendments to the safety element.

(Amended by Stats. 2013, Ch. 76, Sec. 101. Effective January 1, 2014.)



65302.6

(a) A city, county, or a city and county may adopt with its safety element pursuant to subdivision (g) of Section 65302 a local hazard mitigation plan (HMP) specified in the federal Disaster Mitigation Act of 2000 (Public Law 106-390). The hazard mitigation plan shall include all of the following elements called for in the federal act requirements:

(1) An initial earthquake performance evaluation of public facilities that provide essential services, shelter, and critical governmental functions.

(2) An inventory of private facilities that are potentially hazardous, including, but not limited to, multiunit, soft story, concrete tilt-up, and concrete frame buildings.

(3) A plan to reduce the potential risk from private and governmental facilities in the event of a disaster.

(b) Local jurisdictions that have not adopted a local hazard mitigation plan shall be given preference by the Office of Emergency Services in recommending actions to be funded from the Pre-Disaster Mitigation Program, the Hazard Mitigation Grant Program, and the Flood Mitigation Assistance Program to assist the local jurisdiction in developing and adopting a local hazard mitigation plan, subject to available funding from the Federal Emergency Management Agency.

(Amended by Stats. 2013, Ch. 352, Sec. 312. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



65302.7

(a) For the purposes of complying with Section 65302.5, each county or city located within the boundaries of the Sacramento and San Joaquin Drainage District, as set forth in Section 8501 of the Water Code, shall submit the draft element of, or draft amendment to, the safety element to the Central Valley Flood Protection Board and to every local agency that provides flood protection to territory in the city or county at least 90 days prior to the adoption of, or amendment to, the safety element of its general plan.

(b) The Central Valley Flood Protection Board and each local agency described in paragraph (1) shall review the draft or an existing safety element and report their respective written recommendations to the planning agency within 60 days of the receipt of the draft or existing safety element. The Central Valley Flood Protection Board and each local agency shall review the draft or existing safety element and may offer written recommendations for changes to the draft or existing safety element regarding both of the following:

(1) Uses of land and policies in areas subjected to flooding that will protect life, property, and natural resources from unreasonable risks associated with flooding.

(2) Methods and strategies for flood risk reduction and protection within areas subjected to flooding.

(c) Prior to the adoption of its draft element or draft amendments to the safety element, the board of supervisors of the county or the city council of a city shall consider the recommendations made by the Central Valley Flood Protection Board and any local agency that provides flood protection to territory in the city or county. If the board of supervisors or the city council determines not to accept all or some of the recommendations, if any, made by the Central Valley Flood Protection Board or the local agency, the board of supervisors or the city council shall make findings that state its reasons for not accepting a recommendation and shall communicate those findings in writing to the Central Valley Flood Protection Board or to the local agency.

(d) If the Central Valley Flood Protection Board’s or the local agency’s recommendations are not available within the time limits required by this section, the board of supervisors or the city council may act without those recommendations. The board of supervisors or city council shall consider the recommendations at the next time it considers amendments to its safety element.

(Added by Stats. 2007, Ch. 369, Sec. 2. Effective January 1, 2008.)



65302.8

If a county or city, including a charter city, adopts or amends a mandatory general plan element which operates to limit the number of housing units which may be constructed on an annual basis, such adoption or amendment shall contain findings which justify reducing the housing opportunities of the region. The findings shall include all of the following:

(a) A description of the city’s or county’s appropriate share of the regional need for housing.

(b) A description of the specific housing programs and activities being undertaken by the local jurisdiction to fulfill the requirements of subdivision (c) of Section 65302.

(c) A description of how the public health, safety, and welfare would be promoted by such adoption or amendment.

(d) The fiscal and environmental resources available to the local jurisdiction.

(Added by Stats. 1980, Ch. 823.)



65302.9

(a) Within 24 months of July 2, 2013, each city and county within the Sacramento-San Joaquin Valley shall amend its general plan to contain all of the following:

(1) (A) The data and analysis contained in the Central Valley Flood Protection Plan pursuant to Section 9612 of the Water Code, including, but not limited to, the locations of the facilities of the State Plan of Flood Control and the locations of the real property protected by those facilities.

(B) The locations of flood hazard zones, including, but not limited to, locations mapped by the Federal Emergency Management Agency Flood Insurance Rate Map or the Flood Hazard Boundary Map, locations that participate in the National Flood Insurance Program, locations of undetermined risk areas, and locations mapped by a local flood agency or flood district.

(2) Goals, policies, and objectives, based on the data and analysis identified pursuant to paragraph (1), for the protection of lives and property that will reduce the risk of flood damage.

(3) Feasible implementation measures designed to carry out the goals, policies, and objectives established pursuant to paragraph (2).

(b) An undetermined risk area shall be presumed to be at risk during flooding that has a 1-in-200 chance of occurring in any given year unless deemed otherwise by the State Plan of Flood Control, an official National Flood Insurance Program rate map issued by the Federal Emergency Management Agency, or a finding made by a city or county based on a determination of substantial evidence by a local flood agency.

(c) To assist each city or county in complying with this section, the Central Valley Flood Protection Board, the Department of Water Resources, and local flood agencies shall collaborate with cities or counties by providing them with information and other technical assistance.

(d) In implementing this section, each city and county, both general law and charter, within the Sacramento-San Joaquin Valley, shall comply with this article, including, but not limited to, Sections 65300.5, 65300.7, 65300.9, and 65301.

(e) Notwithstanding any other law, this section shall apply to all cities, including charter cities, and counties within the Sacramento-San Joaquin Valley. The Legislature finds and declares that flood protection in the Sacramento and San Joaquin Rivers drainage areas is a matter of statewide concern and not a municipal affair as that term is used in Section 5 of Article XI of the California Constitution.

(f) This section shall not be construed to limit or remove any liability of a city or county prior to the amendment of the general plan except as provided in Section 8307 of the Water Code.

(Amended by Stats. 2012, Ch. 553, Sec. 2. Effective January 1, 2013.)



65302.10

(a) As used in this section, the following terms shall have the following meanings:

(1) “Community” means an inhabited area within a city or county that is comprised of no less than 10 dwellings adjacent or in close proximity to one another.

(2) “Disadvantaged unincorporated community” means a fringe, island, or legacy community in which the median household income is 80 percent or less than the statewide median household income.

(3) “Fringe community” means any inhabited and unincorporated territory that is within a city’s sphere of influence.

(4) “Island community” means any inhabited and unincorporated territory that is surrounded or substantially surrounded by one or more cities or by one or more cities and a county boundary or the Pacific Ocean.

(5) “Legacy community” means a geographically isolated community that is inhabited and has existed for at least 50 years.

(b) On or before the due date for the next adoption of its housing element pursuant to Section 65588, each city or county shall review and update the land use element of its general plan, based on available data, including, but not limited to, the data and analysis developed pursuant to Section 56430, of unincorporated island, fringe, or legacy communities inside or near its boundaries. The updated land use element shall include all of the following:

(1) In the case of a city, an identification of each island or fringe community within the city’s sphere of influence that is a disadvantaged unincorporated community. In the case of a county, an identification of each legacy community within the boundaries of the county that is a disadvantaged unincorporated community, but not including any area within the sphere of influence of any city. This identification shall include a description of the community and a map designating its location.

(2) For each identified community, an analysis of water, wastewater, stormwater drainage, and structural fire protection needs or deficiencies.

(3) An analysis, based on then existing available data, of benefit assessment districts or other financing alternatives that could make the extension of services to identified communities financially feasible.

(c) On or before the due date for each subsequent revision of its housing element pursuant to Section 65588, each city and county shall review, and if necessary amend, its general plan to update the analysis required by this section.

(Amended by Stats. 2012, Ch. 330, Sec. 14. Effective January 1, 2013.)



65302.11

(a) Notwithstanding subdivision (b) of Section 65302.3, the general plan, and any applicable specific plan, for the City of Coronado shall be amended, as necessary, within 540 days of any amendment to the plan required under Section 21675 of the Public Utilities Code if the amendment is made prior to January 1, 2017.

(b) This section shall remain in effect only until January 1, 2019, or 540 days after an amendment to the plan required under Section 21675 of the Public Utilities Code, whichever is earlier, and as of that date is repealed.

(Added by Stats. 2013, Ch. 606, Sec. 1. Effective January 1, 2014. Repealed on or before January 1, 2019, as prescribed by its own provisions.)



65303

The general plan may include any other elements or address any other subjects which, in the judgment of the legislative body, relate to the physical development of the county or city.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 9.)



65303.4

The Department of Water Resources or the Central Valley Flood Protection Board, as appropriate, and the Department of Fish and Game may develop site design and planning policies to assist local agencies which request help in implementing the general plan guidelines for meeting flood control objectives and other land management needs.

(Amended by Stats. 2007, Ch. 369, Sec. 3. Effective January 1, 2008.)






ARTICLE 6 - Preparation, Adoption, and Amendment of the General Plan

65350

Cities and counties shall prepare, adopt, and amend general plans and elements of those general plans in the manner provided in this article.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 13.5.)



65350.5

Before the adoption or any substantial amendment of a city’s or county’s general plan, the planning agency shall review and consider all of the following:

(a) An adoption of, or update to, a groundwater sustainability plan or groundwater management plan pursuant to Part 2.74 (commencing with Section 10720) or Part 2.75 (commencing with Section 10750) of Division 6 of the Water Code or groundwater management court order, judgment, or decree.

(b) An adjudication of water rights.

(c) An order or interim plan by the State Water Resources Control Board pursuant to Chapter 11 (commencing with Section 10735) of Part 2.74 of Division 6 of the Water Code.

(Added by Stats. 2014, Ch. 347, Sec. 2. Effective January 1, 2015.)



65351

During the preparation or amendment of the general plan, the planning agency shall provide opportunities for the involvement of citizens, California Native American Indian tribes, public agencies, public utility companies, and civic, education, and other community groups, through public hearings and any other means the planning agency deems appropriate.

(Amended by Stats. 2005, Ch. 22, Sec. 102. Effective January 1, 2006.)



65352

(a)  Before a legislative body takes action to adopt or substantially amend a general plan, the planning agency shall refer the proposed action to all of the following entities:

(1) A city or county, within or abutting the area covered by the proposal, and any special district that may be significantly affected by the proposed action, as determined by the planning agency.

(2) An elementary, high school, or unified school district within the area covered by the proposed action.

(3) The local agency formation commission.

(4) An areawide planning agency whose operations may be significantly affected by the proposed action, as determined by the planning agency.

(5) A federal agency, if its operations or lands within its jurisdiction may be significantly affected by the proposed action, as determined by the planning agency.

(6) (A) The branches of the United States Armed Forces that have provided the Office of Planning and Research with a California mailing address pursuant to subdivision (d) of Section 65944, if the proposed action is within 1,000 feet of a military installation, or lies within special use airspace, or beneath a low-level flight path, as defined in Section 21098 of the Public Resources Code, and if the United States Department of Defense provides electronic maps of low-level flight paths, special use airspace, and military installations at a scale and in an electronic format that is acceptable to the Office of Planning and Research.

(B) Within 30 days of a determination by the Office of Planning and Research that the information provided by the Department of Defense is sufficient and in an acceptable scale and format, the office shall notify cities, counties, and cities and counties of the availability of the information on the Internet. Cities, counties, and cities and counties shall comply with subparagraph (A) within 30 days of receiving this notice from the office.

(7) A public water system, as defined in Section 116275 of the Health and Safety Code, with 3,000 or more service connections, that serves water to customers within the area covered by the proposal. The public water system shall have at least 45 days to comment on the proposed plan, in accordance with subdivision (b), and to provide the planning agency with the information set forth in Section 65352.5.

(8) Any groundwater sustainability agency that has adopted a groundwater sustainability plan pursuant to Part 2.74 (commencing with Section 10720) of Division 6 of the Water Code or local agency that otherwise manages groundwater pursuant to other provisions of law or a court order, judgment, or decree within the planning area of the proposed general plan.

(9) The State Water Resources Control Board, if it has adopted an interim plan pursuant to Chapter 11 (commencing with Section 10735) of Part 2.74 of Division 6 of the Water Code that includes territory within the planning area of the proposed general plan.

(10) The Bay Area Air Quality Management District for a proposed action within the boundaries of the district.

(11) A California Native American tribe that is on the contact list maintained by the Native American Heritage Commission and that has traditional lands located within the city’s or county’s jurisdiction.

(12) The Central Valley Flood Protection Board for a proposed action within the boundaries of the Sacramento and San Joaquin Drainage District, as set forth in Section 8501 of the Water Code.

(b) An entity receiving a proposed general plan or amendment of a general plan pursuant to this section shall have 45 days from the date the referring agency mails it or delivers it to comment unless a longer period is specified by the planning agency.

(c) (1) This section is directory, not mandatory, and the failure to refer a proposed action to the entities specified in this section does not affect the validity of the action, if adopted.

(2) To the extent that the requirements of this section conflict with the requirements of Chapter 4.4 (commencing with Section 65919), the requirements of Chapter 4.4 shall prevail.

(Amended by Stats. 2014, Ch. 347, Sec. 3. Effective January 1, 2015.)



65352.2

(a) It is the intent of the Legislature in enacting this section to foster improved communication and coordination between cities, counties, and school districts related to planning for school siting.

(b) Following notification by a local planning agency pursuant to paragraph (2) of subdivision (a) of Section 65352, the governing board of any elementary, high school, or unified school district, in addition to any comments submitted, may request a meeting with the planning agency to discuss possible methods of coordinating planning, design, and construction of new school facilities and schoolsites in coordination with the existing or planned infrastructure, general plan, and zoning designations of the city and county in accordance with subdivision (d). If a meeting is requested, the planning agency shall meet with the school district within 15 days following notification.

(c) At least 45 days prior to completion of a school facility needs analysis pursuant to Section 65995.6, a master plan pursuant to Sections 16011 and 16322 of the Education Code, or other long-range plan, that relates to the potential expansion of existing schoolsites or the necessity to acquire additional schoolsites, the governing board of any school district shall notify and provide copies of any relevant and available information, master plan, or other long-range plan, including, if available, any proposed school facility needs analysis, that relates to the potential expansion of existing schoolsites or the necessity to acquire additional schoolsites, to the planning commission or agency of the city or county with land use jurisdiction within the school district. Following notification, or at any other time, the affected city or county may request a meeting in accordance with subdivision (d). If a meeting is requested, the school district shall meet with the city or county within 15 days following notification. After providing the information specified in this section within the 45-day time period specified in this subdivision, the governing board of the affected school district may complete the affected school facility needs analysis, master plan, or other long-range plan without further delay.

(d) At any meeting requested pursuant to subdivision (b) or (c) the parties may review and consider, but are not limited to, the following issues:

(1) Methods of coordinating planning, design, and construction of new school facilities and schoolsites in coordination with the existing or planned infrastructure, general plan, and zoning designations of the city and county.

(2) Options for the siting of new schools and whether or not the local city or counties existing land use element appropriately reflects the demand for public school facilities, and ensures that new planned development reserves location for public schools in the most appropriate locations.

(3) Methods of maximizing the safety of persons traveling to and from schoolsites.

(4) Opportunities to coordinate the potential siting of new schools in coordination with existing or proposed community revitalization efforts by the city or county.

(5) Opportunities for financial assistance which the local government may make available to assist the school district with site acquisition, planning, or preparation costs.

(6) Review all possible methods of coordinating planning, design, and construction of new school facilities and schoolsites or major additions to existing school facilities and recreation and park facilities and programs in the community.

(Amended by Stats. 2003, Ch. 587, Sec. 17. Effective January 1, 2004.)



65352.3

(a) (1) Prior to the adoption or any amendment of a city or county’s general plan, proposed on or after March 1, 2005, the city or county shall conduct consultations with California Native American tribes that are on the contact list maintained by the Native American Heritage Commission for the purpose of preserving or mitigating impacts to places, features, and objects described in Sections 5097.9 and 5097.993 of the Public Resources Code that are located within the city or county’s jurisdiction.

(2) From the date on which a California Native American tribe is contacted by a city or county pursuant to this subdivision, the tribe has 90 days in which to request a consultation, unless a shorter timeframe has been agreed to by that tribe.

(b) Consistent with the guidelines developed and adopted by the Office of Planning and Research pursuant to Section 65040.2, the city or county shall protect the confidentiality of information concerning the specific identity, location, character, and use of those places, features, and objects.

(Amended by Stats. 2005, Ch. 670, Sec. 3. Effective October 7, 2005.)



65352.4

For purposes of Section 65351, 65352.3, and 65562.5, “consultation” means the meaningful and timely process of seeking, discussing, and considering carefully the views of others, in a manner that is cognizant of all parties’ cultural values and, where feasible, seeking agreement. Consultation between government agencies and Native American tribes shall be conducted in a way that is mutually respectful of each party’s sovereignty. Consultation shall also recognize the tribes’ potential needs for confidentiality with respect to places that have traditional tribal cultural significance.

(Added by Stats. 2004, Ch. 905, Sec. 8. Effective January 1, 2005.)



65352.5

(a) The Legislature finds and declares that it is vital that there be close coordination and consultation between California’s water supply or management agencies and California’s land use approval agencies to ensure that proper water supply and management planning occurs to accommodate projects that will result in increased demands on water supplies or impact water resource management.

(b) It is, therefore, the intent of the Legislature to provide a standardized process for determining the adequacy of existing and planned future water supplies to meet existing and planned future demands on these water supplies and the impact of land use decisions on the management of California’s water supply resources.

(c) Upon receiving, pursuant to Section 65352, notification of a city’s or a county’s proposed action to adopt or substantially amend a general plan, a public water system, as defined in Section 116275 of the Health and Safety Code, with 3,000 or more service connections, shall provide the planning agency with the following information, as is appropriate and relevant:

(1) The current version of its urban water management plan, adopted pursuant to Part 2.6 (commencing with Section 10610) of Division 6 of the Water Code.

(2) The current version of its capital improvement program or plan, as reported pursuant to Section 31144.73 of the Water Code.

(3) A description of the source or sources of the total water supply currently available to the water supplier by water right or contract, taking into account historical data concerning wet, normal, and dry runoff years.

(4) A description of the quantity of surface water that was purveyed by the water supplier in each of the previous five years.

(5) A description of the quantity of groundwater that was purveyed by the water supplier in each of the previous five years.

(6) A description of all proposed additional sources of water supplies for the water supplier, including the estimated dates by which these additional sources should be available and the quantities of additional water supplies that are being proposed.

(7) A description of the total number of customers currently served by the water supplier, as identified by the following categories and by the amount of water served to each category:

(A) Agricultural users.

(B) Commercial users.

(C) Industrial users.

(D) Residential users.

(8) Quantification of the expected reduction in total water demand, identified by each customer category set forth in paragraph (7), associated with future implementation of water use reduction measures identified in the water supplier’s urban water management plan.

(9) Any additional information that is relevant to determining the adequacy of existing and planned future water supplies to meet existing and planned future demands on these water supplies.

(d) Upon receiving, pursuant to Section 65352, notification of a city’s or a county’s proposed action to adopt or substantially amend a general plan, a groundwater sustainability agency, as defined in Section 10721 of the Water Code, or an entity that submits an alternative under Section 10733.6 shall provide the planning agency with the following information, as is appropriate and relevant:

(1) The current version of its groundwater sustainability plan or alternative adopted pursuant to Part 2.74 (commencing with Section 10720) of Division 6 of the Water Code.

(2) If the groundwater sustainability agency manages groundwater pursuant to a court order, judgment, decree, or agreement among affected water rights holders, or if the State Water Resources Control Board has adopted an interim plan pursuant to Chapter 11 (commencing with Section 10735) of Part 2.74 of Division 6 of the Water Code, the groundwater sustainability agency shall provide the planning agency with maps of recharge basins and percolation ponds, extraction limitations, and other relevant information, or the court order, judgment, or decree.

(3) A report on the anticipated effect of proposed action to adopt or substantially amend a general plan on implementation of a groundwater sustainability plan pursuant to Part 2.74 (commencing with Section 10720) of Division 6 of the Water Code.

(Amended by Stats. 2014, Ch. 347, Sec. 4. Effective January 1, 2015.)



65353

(a) When the city or county has a planning commission authorized by local ordinance or resolution to review and recommend action on a proposed general plan or proposed amendments to the general plan, the commission shall hold at least one public hearing before approving a recommendation on the adoption or amendment of a general plan. Notice of the hearing shall be given pursuant to Section 65090.

(b) If a proposed general plan or amendments to a general plan would affect the permitted uses or intensity of uses of real property, notice of the hearing shall also be given pursuant to paragraphs (1) and (3) of subdivision (a) of Section 65091.

(c) If the number of owners to whom notice would be mailed or delivered pursuant to subdivision (b) is greater than 1,000, a local agency may, in lieu of mailed or delivered notice, provide notice by publishing notice pursuant to paragraph (4) of subdivision (a) of Section 65091.

(d) If the hearings held under this section are held at the same time as hearings under Section 65854, the notice of the hearing may be combined.

(Amended by Stats. 2011, Ch. 382, Sec. 5. Effective January 1, 2012.)



65354

The planning commission shall make a written recommendation on the adoption or amendment of a general plan. A recommendation for approval shall be made by the affirmative vote of not less than a majority of the total membership of the commission. The planning commission shall send its recommendation to the legislative body.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 13.5.)



65354.5

(a) A city or county with a planning agency, other than the legislative body itself, which has the authority to consider and recommend the approval, conditional approval, or disapproval of a proposed amendment to a general plan, shall establish procedures for any interested party to file a written request for a hearing by the legislative body with its clerk within five days after the planning agency acts on the proposed amendment. Notice of the hearing shall be given pursuant to Section 65090.

(b) The legislative body may establish a fee to cover the cost of establishing the procedures and conducting the hearing pursuant to subdivision (a). The legislative body shall impose the fee pursuant to Section 66016.

(Amended by Stats. 1990, Ch. 1572, Sec. 8.)



65355

Prior to adopting or amending a general plan, the legislative body shall hold at least one public hearing. Notice of the hearing shall be given pursuant to Section 65090.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 13.5.)



65356

The legislative body shall adopt or amend a general plan by resolution, which resolution shall be adopted by the affirmative vote of not less than a majority of the total membership of the legislative body. The legislative body may approve, modify, or disapprove the recommendation of the planning commission, if any. However, any substantial modification proposed by the legislative body not previously considered by the commission during its hearings, shall first be referred to the planning commission for its recommendation. The failure of the commission to report within 45 calendar days after the reference, or within the time set by the legislative body, shall be deemed a recommendation for approval.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 13.5.)



65357

(a) A copy of the adopted general plan or amendment to the general plan shall be sent to all public entities specified in Section 65352 and any other public entities that submitted comments on the proposed general plan or amendment to the general plan during its preparation. Failure to send the adopted general plan or amendment as provided in this section shall not affect its validity in any manner.

(b) Copies of the documents adopting or amending the general plan, including the diagrams and text, shall be made available to the general public as follows:

(1) Within one working day following the date of adoption, the clerk of the legislative body shall make the documents adopting or amending the plan, including the diagrams and text, available to the public for inspection.

(2) Within two working days after receipt of a request for a copy of the adopted documents adopting or amending the plan, including the diagrams and text, accompanied by payment for the reasonable cost of copying, the clerk shall furnish the requested copy to the person making the request.

(c) A city or county may charge a fee for a copy of the general plan or amendments to the general plan that is reasonably related to the cost of providing that document.

(Amended by Stats. 1985, Ch. 338, Sec. 1.)



65358

(a) If it deems it to be in the public interest, the legislative body may amend all or part of an adopted general plan. An amendment to the general plan shall be initiated in the manner specified by the legislative body. Notwithstanding Section 66016, a legislative body that permits persons to request an amendment of the general plan may require that an amount equal to the estimated cost of preparing the amendment be deposited with the planning agency prior to the preparation of the amendment.

(b) Except as otherwise provided in subdivision (c) or (d), no mandatory element of a general plan shall be amended more frequently than four times during any calendar year. Subject to that limitation, an amendment may be made at any time, as determined by the legislative body. Each amendment may include more than one change to the general plan.

(c) The limitation on the frequency of amendments to a general plan contained in subdivision (b) does not apply to amendments of the general plan requested and necessary for a single development of residential units, at least 25 percent of which will be occupied by or available to persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code. The specified percentage of low- or moderate-income housing may be developed on the same site as the other residential units proposed for development, or on another site or sites encompassed by the general plan, in which case the combined total number of residential units shall be considered a single development proposal for purposes of this section.

(d) This section does not apply to the adoption of any element of a general plan or to the amendment of any element of a general plan in order to comply with any of the following:

(1) A court decision made pursuant to Article 14 (commencing with Section 65750).

(2) Subdivision (b) of Section 65302.3.

(3) Subdivision (b) of Section 30500 of the Public Resources Code.

(Amended by Stats. 2007, Ch. 343, Sec. 11. Effective January 1, 2008.)



65359

Any specific plan or other plan of the city or county that is applicable to the same areas or matters affected by a general plan amendment shall be reviewed and amended as necessary to make the specific or other plan consistent with the general plan.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 13.5.)



65360

The legislative body of a newly incorporated city or newly formed county shall adopt a general plan within 30 months following incorporation or formation. During that 30-month period of time, the city or county is not subject to the requirement that a general plan be adopted or the requirements of state law that its decisions be consistent with the general plan, if all of the following requirements are met:

(a) The city or county is proceeding in a timely fashion with the preparation of the general plan.

(b) The planning agency finds, in approving projects and taking other actions, including the issuance of building permits, pursuant to this title, each of the following:

(1) There is a reasonable probability that the land use or action proposed will be consistent with the general plan proposal being considered or studied or which will be studied within a reasonable time.

(2) There is little or no probability of substantial detriment to or interference with the future adopted general plan if the proposed use or action is ultimately inconsistent with the plan.

(3) The proposed use or action complies with all other applicable requirements of state law and local ordinances.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 13.5.)



65361

(a) Notwithstanding any other provision of law, upon application by a city or county, the Director of Planning and Research shall grant a reasonable extension of time not to exceed two years from the date of issuance of the extension, for the preparation and adoption of all or part of the general plan, if the legislative body of the city or county, after a public hearing, makes any of the following findings:

(1) Data required for the general plan shall be provided by another agency and it has not yet been provided.

(2) In spite of sufficient budgetary provisions and substantial recruiting efforts, the city or county has not been able to obtain necessary staff or consultant assistance.

(3) A disaster has occurred requiring reassignment of staff for an extended period or requiring a complete reevaluation and revision of the general plan, or both.

(4) Local review procedures require an extended public review process that has resulted in delaying the decision by the legislative body.

(5) The city or county is jointly preparing all or part of the general plan with one or more other jurisdictions pursuant to an existing agreement and timetable for completion.

(6) Other reasons exist that justify the granting of an extension, so that the timely preparation and adoption of a general plan is promoted.

(b) The director shall not grant an extension of time for the preparation and adoption of a housing element except in the case of a newly incorporated city or newly formed county that cannot meet the deadline set by Section 65360. Before the director grants an extension of time pursuant to this subdivision, he or she shall consult with the Director of Housing and Community Development.

(c) The application for an extension shall contain all of the following:

(1) A resolution of the legislative body of the city or county adopted after public hearing setting forth in detail the reasons why the general plan was not previously adopted as required by law or needs to be revised, including one or more of the findings made by the legislative body pursuant to subdivision (a), and the amount of additional time necessary to complete the preparation and adoption of the general plan.

(2) A detailed budget and schedule for preparation and adoption of the general plan, including plans for citizen participation and expected interim action. The budget and schedule shall be of sufficient detail to allow the director to assess the progress of the applicant at regular intervals during the term of the extension. The schedule shall provide for adoption of a complete and adequate general plan within two years of the date of the application for the extension.

(3) A set of proposed policies and procedures which would ensure, during the extension of time granted pursuant to this section, that the land use proposed in an application for a subdivision, rezoning, use permit, variance, or building permit will be consistent with the general plan proposal being considered or studied.

(d) The director may impose any conditions on extensions of time granted that the director deems necessary to ensure compliance with the purposes and intent of this title. Those conditions shall apply only to those parts of the general plan for which the extension has been granted. In establishing those conditions, the director may adopt or modify and adopt any of the policies and procedures proposed by the city or county pursuant to paragraph (3) of subdivision (c).

(e) During the extension of time specified in this section, the city or county is not subject to the requirement that a complete and adequate general plan be adopted, or the requirements that it be adopted within a specific period of time. Development approvals shall be consistent with those portions of the general plan for which an extension has been granted, except as provided by the conditions imposed by the director pursuant to subdivision (d). Development approvals shall be consistent with any element or elements that have been adopted and for which an extension of time is not sought.

(f) If a city or county that is granted a time extension pursuant to this section determines that it cannot complete the elements of the general plan for which the extension has been granted within the prescribed time period, the city or county may request one additional extension of time, which shall not exceed one year, if the director determines that the city or county has made substantial progress toward the completion of the general plan. This subdivision shall not apply to an extension of time granted pursuant to subdivision (b).

(g) An extension of time granted pursuant to this section for the preparation and adoption of all or part of a city or county general plan is exempt from Division 13 (commencing with Section 21000) of the Public Resources Code.

(Amended by Stats. 1996, Ch. 872, Sec. 62. Effective January 1, 1997.)



65362

Any city, county, or city and county whose application for an extension of time under Section 65361 has been denied or approved with conditions by the director may appeal that denial or approval with conditions to the Planning Advisory and Assistance Council. The council may review the action of the director and act upon the application and approve, conditionally approve, or deny the application, and the decision of the council shall be final. If the council acts on an appeal and by doing so grants a one-year extension, that extension of time shall run from the date of the action by the council.

(Added by Stats. 1984, Ch. 1009, Sec. 13.5.)






ARTICLE 7 - Administration of General Plan

65400

(a) After the legislative body has adopted all or part of a general plan, the planning agency shall do both of the following:

(1) Investigate and make recommendations to the legislative body regarding reasonable and practical means for implementing the general plan or element of the general plan, so that it will serve as an effective guide for orderly growth and development, preservation and conservation of open-space land and natural resources, and the efficient expenditure of public funds relating to the subjects addressed in the general plan.

(2) Provide by April 1 of each year an annual report to the legislative body, the Office of Planning and Research, and the Department of Housing and Community Development that includes all of the following:

(A) The status of the plan and progress in its implementation.

(B) The progress in meeting its share of regional housing needs determined pursuant to Section 65584 and local efforts to remove governmental constraints to the maintenance, improvement, and development of housing pursuant to paragraph (3) of subdivision (c) of Section 65583.

The housing element portion of the annual report, as required by this paragraph, shall be prepared through the use of forms and definitions adopted by the Department of Housing and Community Development pursuant to the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2). Prior to and after adoption of the forms, the housing element portion of the annual report shall include a section that describes the actions taken by the local government towards completion of the programs and status of the local government’s compliance with the deadlines in its housing element. That report shall be considered at an annual public meeting before the legislative body where members of the public shall be allowed to provide oral testimony and written comments.

The report may include the number of units that have been substantially rehabilitated, converted from nonaffordable to affordable by acquisition, and preserved consistent with the standards set forth in paragraph (2) of subdivision (c) of Section 65583.1. The report shall document how the units meet the standards set forth in that subdivision.

(C) The degree to which its approved general plan complies with the guidelines developed and adopted pursuant to Section 65040.2 and the date of the last revision to the general plan.

(b) If a court finds, upon a motion to that effect, that a city, county, or city and county failed to submit, within 60 days of the deadline established in this section, the housing element portion of the report required pursuant to subparagraph (B) of paragraph (2) of subdivision (a) that substantially complies with the requirements of this section, the court shall issue an order or judgment compelling compliance with this section within 60 days. If the city, county, or city and county fails to comply with the court’s order within 60 days, the plaintiff or petitioner may move for sanctions, and the court may, upon that motion, grant appropriate sanctions. The court shall retain jurisdiction to ensure that its order or judgment is carried out. If the court determines that its order or judgment is not carried out within 60 days, the court may issue further orders as provided by law to ensure that the purposes and policies of this section are fulfilled. This subdivision applies to proceedings initiated on or after the first day of October following the adoption of forms and definitions by the Department of Housing and Community Development pursuant to paragraph (2) of subdivision (a), but no sooner than six months following that adoption.

(Amended by Stats. 2009, Ch. 467, Sec. 1. Effective January 1, 2010.)



65401

If a general plan or part thereof has been adopted, within such time as may be fixed by the legislative body, each county or city officer, department, board, or commission, and each governmental body, commission, or board, including the governing body of any special district or school district, whose jurisdiction lies wholly or partially within the county or city, whose functions include recommending, preparing plans for, or constructing, major public works, shall submit to the official agency, as designated by the respective county board of supervisors or city council, a list of the proposed public works recommended for planning, initiation or construction during the ensuing fiscal year. The official agency receiving the list of proposed public works shall list and classify all such recommendations and shall prepare a coordinated program of proposed public works for the ensuing fiscal year. Such coordinated program shall be submitted to the county or city planning agency for review and report to said official agency as to conformity with the adopted general plan or part thereof.

(Amended by Stats. 1970, Ch. 1590.)



65402

(a) If a general plan or part thereof has been adopted, no real property shall be acquired by dedication or otherwise for street, square, park or other public purposes, and no real property shall be disposed of, no street shall be vacated or abandoned, and no public building or structure shall be constructed or authorized, if the adopted general plan or part thereof applies thereto, until the location, purpose and extent of such acquisition or disposition, such street vacation or abandonment, or such public building or structure have been submitted to and reported upon by the planning agency as to conformity with said adopted general plan or part thereof. The planning agency shall render its report as to conformity with said adopted general plan or part thereof within forty (40) days after the matter was submitted to it, or such longer period of time as may be designated by the legislative body.

If the legislative body so provides, by ordinance or resolution, the provisions of this subdivision shall not apply to: (1) the disposition of the remainder of a larger parcel which was acquired and used in part for street purposes; (2) acquisitions, dispositions, or abandonments for street widening; or (3) alignment projects, provided such dispositions for street purposes, acquisitions, dispositions, or abandonments for street widening, or alignment projects are of a minor nature.

(b) A county shall not acquire real property for any of the purposes specified in paragraph (a), nor dispose of any real property, nor construct or authorize a public building or structure, in another county or within the corporate limits of a city, if such city or other county has adopted a general plan or part thereof and such general plan or part thereof is applicable thereto, and a city shall not acquire real property for any of the purposes specified in paragraph (a), nor dispose of any real property, nor construct or authorize a public building or structure, in another city or in unincorporated territory, if such other city or the county in which such unincorporated territory is situated has adopted a general plan or part thereof and such general plan or part thereof is applicable thereto, until the location, purpose and extent of such acquisition, disposition, or such public building or structure have been submitted to and reported upon by the planning agency having jurisdiction, as to conformity with said adopted general plan or part thereof. Failure of the planning agency to report within forty (40) days after the matter has been submitted to it shall be conclusively deemed a finding that the proposed acquisition, disposition, or public building or structure is in conformity with said adopted general plan or part thereof. The provisions of this paragraph (b) shall not apply to acquisition or abandonment for street widening or alignment projects of a minor nature if the legislative body having the real property within its boundaries so provides by ordinance or resolution.

(c) A local agency shall not acquire real property for any of the purposes specified in paragraph (a) nor dispose of any real property, nor construct or authorize a public building or structure, in any county or city, if such county or city has adopted a general plan or part thereof and such general plan or part thereof is applicable thereto, until the location, purpose and extent of such acquisition, disposition, or such public building or structure have been submitted to and reported upon by the planning agency having jurisdiction, as to conformity with said adopted general plan or part thereof. Failure of the planning agency to report within forty (40) days after the matter has been submitted to it shall be conclusively deemed a finding that the proposed acquisition, disposition, or public building or structure is in conformity with said adopted general plan or part thereof. If the planning agency disapproves the location, purpose or extent of such acquisition, disposition, or the public building or structure, the disapproval may be overruled by the local agency.

Local agency as used in this paragraph (c) means an agency of the state for the local performance of governmental or proprietary functions within limited boundaries. Local agency does not include the state, or county, or a city.

(Amended by Stats. 1974, Ch. 700.)



65403

(a) Each special district, each unified, elementary, and high school district, and each agency created by a joint powers agreement pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 that constructs or maintains public facilities essential to the growth and maintenance of an urban population may prepare a five-year capital improvement program. This section shall not preclude, limit, or govern any other method of capital improvement planning and shall not apply to any district or agency unless it specifically determines to implement this section. As used in this section, “public facilities” means any of the following:

(1) Public buildings, including schools and related facilities.

(2) Facilities for the storage, treatment, and distribution of nonagricultural water.

(3) Facilities for the collection, treatment, reclamation, and disposal of sewage.

(4) Facilities for the collection and disposal of storm waters and for flood control purposes.

(5) Facilities for the generation of electricity and the distribution of gas and electricity.

(6) Transportation and transit facilities, including, but not limited to, streets, roads, harbors, ports, airports, and related facilities.

(7) Parks and recreation facilities. However, this section shall not apply to a special district which constructs or maintains parks and recreation facilities if the annual operating budget of the district does not exceed one hundred thousand dollars ($100,000).

(b) The five-year capital improvement program shall indicate the location, size, time of availability, means of financing, including a schedule for the repayment of bonded indebtedness, and estimates of operation costs for all proposed and related capital improvements. The five-year capital improvement program shall also indicate a schedule for maintenance and rehabilitation and an estimate of useful life of all existing and proposed capital improvements.

(c) The capital improvement program shall be adopted by, and shall be annually reviewed and revised by, resolution of the governing body of the district or local agency. Annual revisions shall include an extension of the program for an additional year to update the five-year program. At least 60 days prior to its adoption or annual revision, as the case may be, the capital improvement program shall be referred to the planning agency of each affected city and county within which the district or agency operates, for review as to its consistency with the applicable general plan, any applicable specific plans, and all elements and parts of the plan. Failure of the planning agency to report its findings within 40 days after receipt of a capital improvement program or revision of the program shall be conclusively deemed to constitute a finding that the capital improvement program is consistent with the general plan.

A district or local agency shall not carry out its capital improvement program or any part of the program if the planning agency finds that the capital improvement program or a part of the capital improvement program is not consistent with the applicable general plan, any specific plans, and all elements and parts of the plan. A district or local agency may overrule the finding and carry out its capital improvement program.

(d) Before adopting its capital improvement program, or annual revisions of the program, the governing body of each special district, each unified, elementary, and high school district, and each agency created by a joint powers agreement shall hold at least one public hearing. Notice of the time and place of the hearing shall be given pursuant to Section 65090. In addition, mailed notice shall be given to any city or county which may be significantly affected by the capital improvement program.

(Amended by Stats. 1984, Ch. 1009, Sec. 15.)



65404

(a) On or before January 1, 2005, the Governor shall develop processes to do all of the following:

(1) Resolve conflicting requirements of two or more state agencies for a local plan, permit, or development project.

(2) Resolve conflicts between state functional plans.

(3) Resolve conflicts between state infrastructure projects.

(4) Provide, to the extent permitted under federal law, for the availability of mediation between a branch of the United States Armed Forces, a local agency, and a project applicant, in circumstances where a conflict arises between a proposed land use within special use airspace beneath low-level flight paths, or within 1,000 feet of a military installation.

(b) The process may be requested by a local agency, project applicant, or one or more state agencies. The mediation process identified in paragraph (4) of subdivision (a) may also be requested by a branch of the United States Armed Forces.

(Amended by Stats. 2004, Ch. 906, Sec. 3. Effective January 1, 2005.)






ARTICLE 8 - Specific Plans

65450

After the legislative body has adopted a general plan, the planning agency may, or if so directed by the legislative body, shall, prepare specific plans for the systematic implementation of the general plan for all or part of the area covered by the general plan.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 18.)



65451

(a) A specific plan shall include a text and a diagram or diagrams which specify all of the following in detail:

(1) The distribution, location, and extent of the uses of land, including open space, within the area covered by the plan.

(2) The proposed distribution, location, and extent and intensity of major components of public and private transportation, sewage, water, drainage, solid waste disposal, energy, and other essential facilities proposed to be located within the area covered by the plan and needed to support the land uses described in the plan.

(3) Standards and criteria by which development will proceed, and standards for the conservation, development, and utilization of natural resources, where applicable.

(4) A program of implementation measures including regulations, programs, public works projects, and financing measures necessary to carry out paragraphs (1), (2), and (3).

(b) The specific plan shall include a statement of the relationship of the specific plan to the general plan.

(Amended by Stats. 1985, Ch. 1199, Sec. 5.)



65452

The specific plan may address any other subjects which in the judgment of the planning agency are necessary or desirable for implementation of the general plan.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 18.)



65453

(a) A specific plan shall be prepared, adopted, and amended in the same manner as a general plan, except that a specific plan may be adopted by resolution or by ordinance and may be amended as often as deemed necessary by the legislative body.

(b) A specific plan may be repealed in the same manner as it is required to be amended.

(Amended by Stats. 1985, Ch. 1199, Sec. 6.)



65454

No specific plan may be adopted or amended unless the proposed plan or amendment is consistent with the general plan.

(Added by Stats. 1984, Ch. 1009, Sec. 18.)



65455

No local public works project may be approved, no tentative map or parcel map for which a tentative map was not required may be approved, and no zoning ordinance may be adopted or amended within an area covered by a specific plan unless it is consistent with the adopted specific plan.

(Added by Stats. 1984, Ch. 1009, Sec. 18.)



65456

(a) The legislative body, after adopting a specific plan, may impose a specific plan fee upon persons seeking governmental approvals which are required to be consistent with the specific plan. The fees shall be established so that, in the aggregate, they defray but as estimated do not exceed, the cost of preparation, adoption, and administration of the specific plan, including costs incurred pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code. As nearly as can be estimated, the fee charged shall be a prorated amount in accordance with the applicant’s relative benefit derived from the specific plan. It is the intent of the Legislature in providing for such fees to charge persons who benefit from specific plans for the costs of developing those specific plans which result in savings to them by reducing the cost of documenting environmental consequences and advocating changed land uses which may be authorized pursuant to the specific plan.

(b) Notwithstanding Section 66016, a city or county may require a person who requests adoption, amendment, or repeal of a specific plan to deposit with the planning agency an amount equal to the estimated cost of preparing the plan, amendment, or repeal prior to its preparation by the planning agency.

(c) Copies of the documents adopting or amending the specific plan, including the diagrams and text, shall be made available to local agencies, and shall be made available to the general public as follows:

(1) Within one working day following the date of adoption, the clerk of the legislative body shall make the documents adopting or amending the plan, including the diagrams and text, available to the public for inspection.

(2) Within two working days after receipt of a request for a copy of the documents adopting or amending the plan, including the diagrams and text, accompanied by payment for the reasonable cost of copying, the clerk shall furnish the requested copy to the person making the request.

(d) A city or county may charge a fee for a copy of a specific plan or amendments to a specific plan in an amount that is reasonably related to the cost of providing that document.

(Amended by Stats. 1990, Ch. 1572, Sec. 10.)



65457

(a) Any residential development project, including any subdivision, or any zoning change that is undertaken to implement and is consistent with a specific plan for which an environmental impact report has been certified after January 1, 1980, is exempt from the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code. However, if after adoption of the specific plan, an event as specified in Section 21166 of the Public Resources Code occurs, the exemption provided by this subdivision does not apply unless and until a supplemental environmental impact report for the specific plan is prepared and certified in accordance with the provisions of Division 13 (commencing with Section 21000) of the Public Resources Code. After a supplemental environmental impact report is certified, the exemption specified in this subdivision applies to projects undertaken pursuant to the specific plan.

(b) An action or proceeding alleging that a public agency has approved a project pursuant to a specific plan without having previously certified a supplemental environmental impact report for the specific plan, where required by subdivision (a), shall be commenced within 30 days of the public agency’s decision to carry out or approve the project.

(Amended by Stats. 2006, Ch. 643, Sec. 18. Effective January 1, 2007.)






ARTICLE 8.5 - Transit Village Development Planning Act of 1994

65460

This act shall be known, and may be cited, as the Transit Village Development Planning Act of 1994.

(Added by Stats. 1994, Ch. 780, Sec. 1. Effective January 1, 1995.)



65460.1

(a) The Legislature hereby finds and declares all of the following:

(1) Federal, state, and local governments in California are investing in new and expanded transit systems in areas throughout the state, including Los Angeles County, the San Francisco Bay area, San Diego County, Santa Clara County, and Sacramento County.

(2) This public investment in transit is unrivaled in the state’s history and represents well over ten billion dollars ($10,000,000,000) in planned investment alone.

(3) Recent studies of transit ridership in California indicate that persons who live within a one-half-mile radius of transit stations utilize the transit system in far greater numbers than does the general public living elsewhere.

(4) The greater use of public transit facilitated by the development of transit villages improves local street, road, and highway congestion by providing viable alternatives to automobile use.

(5) The development of transit village development districts can improve environmental conditions by increasing the use of public transit, facilitating the creation of and improvement to walkable, mixed-use communities, and decreasing automobile use.

(6) The development of transit village development districts throughout the state should be environmentally conscious and sustainable, and related construction should meet or exceed the requirements of the California Green Building Standards Code, Part 11 of Title 24 of the California Code of Regulations, or its successor code.

(7) Only a few transit stations in California have any concentration of housing proximate to the station.

(8) Interest in clustering housing and commercial development around transit stations, called transit villages, has gained momentum in recent years.

(b) For purposes of this article, the following definitions shall apply:

(1) “Bus hub” means an intersection of three or more bus routes, with a minimum route headway of 10 minutes during peak hours.

(2) “Bus transfer station” means an arrival, departure, or transfer point for the area’s intercity, intraregional, or interregional bus service having permanent investment in multiple bus docking facilities, ticketing services, and passenger shelters.

(3) “District” means a transit village development district as defined in Section 65460.4.

(4) “Peak hours” means the time between 7 a.m. to 10 a.m., inclusive, and 3 p.m. to 7 p.m., inclusive, Monday through Friday.

(5) “Transit station” means a rail or light-rail station, ferry terminal, bus hub, or bus transfer station.

(Amended by Stats. 2010, Ch. 354, Sec. 1. Effective January 1, 2011.)



65460.2

A city or county may prepare a transit village plan for a transit village development district that addresses the following characteristics:

(a) A neighborhood centered around a transit station that is planned and designed so that residents, workers, shoppers, and others find it convenient and attractive to patronize transit.

(b) A mix of housing types, including apartments, within not more than one-half mile of the main entrance of the transit station.

(c) Other land uses, including a retail district oriented to the transit station and civic uses, including day care centers and libraries.

(d) Pedestrian and bicycle access to the transit station, with attractively designed and landscaped pathways.

(e) A transit system that should encourage and facilitate intermodal service, and access by modes other than single occupant vehicles.

(f) Demonstrable public benefits beyond the increase in transit usage, including any six of the following:

(1) Relief of traffic congestion.

(2) Improved air quality.

(3) Increased transit revenue yields.

(4) Increased stock of affordable housing.

(5) Redevelopment of depressed and marginal inner-city neighborhoods.

(6) Live-travel options for transit-needy groups.

(7) Promotion of infill development and preservation of natural resources.

(8) Promotion of a safe, attractive, pedestrian-friendly environment around transit stations.

(9) Reduction of the need for additional travel by providing for the sale of goods and services at transit stations.

(10) Promotion of job opportunities.

(11) Improved cost-effectiveness through the use of the existing infrastructure.

(12) Increased sales and property tax revenue.

(13) Reduction in energy consumption.

(14) Minimization of the impact of goods movement on air quality, traffic, and public safety through the provision of dedicated loading and unloading facilities for commercial space.

(g) Sites where a density bonus of at least 25 percent may be granted pursuant to specified performance standards.

(h) Other provisions that may be necessary, based on the report prepared pursuant to subdivision (b) of former Section 14045, as enacted by Section 3 of Chapter 1304 of the Statutes of 1990.

(Amended by Stats. 2014, Ch. 88, Sec. 1. Effective January 1, 2015.)



65460.3

To increase transit ridership and to reduce vehicle traffic on the highways, local, regional, and state plans should direct new development close to the transit stations. These entities should provide financial incentives to implement these plans.

(Added by Stats. 1994, Ch. 780, Sec. 1. Effective January 1, 1995.)



65460.4

A transit village development district shall include all land within not more than one-half mile of the main entrance of a transit station designated by the legislative body of a city, county, or city and county that has jurisdiction over the station area.

(Amended by Stats. 2010, Ch. 354, Sec. 3. Effective January 1, 2011.)



65460.5

A city or county establishing a district and preparing a plan pursuant to this article shall:

(a) Be eligible for available transportation funding.

(b) Receive assistance from the Office of Permit Assistance, pursuant to Section 15399.53, in establishing an expedited permit process pursuant to Section 15399.50, at the request of the city or county.

(Added by Stats. 1994, Ch. 780, Sec. 1. Effective January 1, 1995.)



65460.6

An agency responsible for the preparation and adoption of the congestion management program may exclude district impacts from the determination of conformance with level of service standards pursuant to subdivision (c) of Section 65089.3.

(Added by Stats. 1994, Ch. 780, Sec. 1. Effective January 1, 1995.)



65460.7

(a) A transit village plan shall be prepared, adopted, and amended in the same manner as a general plan, except for plans qualified as transit village plans pursuant to Section 65460.11.

(b) A transit village plan may be repealed in the same manner as it is required to be amended.

(Amended by Stats. 2005, Ch. 309, Sec. 1. Effective January 1, 2006.)



65460.8

No transit village plan may be adopted or amended unless the proposed plan or amendment is consistent with the general plan.

(Added by Stats. 1994, Ch. 780, Sec. 1. Effective January 1, 1995.)



65460.9

No local public works project may be approved, no tentative map or parcel map for which a tentative map was not required may be approved, and no zoning ordinance may be adopted or amended within an area covered by a transit village plan unless it is consistent with the adopted transit village plan.

(Added by Stats. 1994, Ch. 780, Sec. 1. Effective January 1, 1995.)



65460.10

A city, county, or city and county may require a developer to enter into a development agreement pursuant to Article 2.5 (commencing with Section 65864) of Chapter 4 to implement a density bonus specified in the transit village plan pursuant to subdivision (g) of Section 65460.2.

(Added by Stats. 1994, Ch. 780, Sec. 1. Effective January 1, 1995.)



65460.11

Any portion of a specific plan or redevelopment plan adopted prior to January 1, 2006, that conforms to the requirements set forth in Section 65460.2, as amended by Chapter 42 of the Statutes of 2004, may be declared a transit village plan by a city, county, or city and county if that entity does both of the following:

(a) After publishing a notice pursuant to Section 6061, in at least one newspaper of general circulation within the entity’s jurisdiction at least 10 days prior to the public meeting, makes findings and declarations demonstrating the conformity of the existing plan to Section 65460.2, as amended by Chapter 42 of the Statutes of 2004. The notice shall state the entity’s intent to declare a portion of the existing plan as a transit village plan, describe the general location of the proposed transit village plan, and state the date, time, and place of the public meeting.

(b) Takes action prior to December 31, 2006, to declare that the conforming plan constitutes its transit village plan.

(Added by Stats. 2005, Ch. 309, Sec. 2. Effective January 1, 2006.)






ARTICLE 9 - Transit Priority Project Program

65470

(a) (1) It is the intent of the Legislature to provide a process for cities and counties to create development patterns in the form of transit priority projects that comply with Chapter 4.2 (commencing with Section 21155) of Division 13 of the Public Resources Code, create jobs, reduce vehicle miles traveled, expand the availability of accessible open-space, build the density needed for transit viability, and meet regional housing targets.

(2) It is the intent of the Legislature that, when implemented, a Transit Priority Project Program will help a development project in meeting the standards for expedited review under paragraph (2) of subdivision (a) of Section 65950.

(b) (1) A city or county may participate in the Transit Priority Project Program by adopting an ordinance indicating its intent to participate in the program and by forming an infrastructure financing district pursuant to Article 1 (commencing with Section 53395) of Chapter 2.8 of Part 1 of Title 5.

(2) Nothing in this article shall be construed to add to the definitions of or to the requirements to implement Chapter 4.2 (commencing with Section 21155) of Division 13 of the Public Resources Code.

(c) If a city or county elects to participate in the program by adopting the ordinance described in subdivision (b) and forms an infrastructure financing district, the city or county shall amend, if necessary, the general plan and any related specific plan to authorize participating developers to build at an increased height of a minimum of three stories within the boundaries of the infrastructure financing district created pursuant to subdivision (b).

(d) A Transit Priority Project Program development project shall meet all of the following requirements:

(1) Is located in a designated transit priority project and within one-half of one mile of a transit station, pursuant to Section 21155 of the Public Resources Code.

(2) Is located within a zone in which buildings of three stories or more are authorized.

(3) Meets State Air Resources Board land use guidelines with respect to distance from major emitters.

(4) Provides onsite bicycle parking.

(5) Provides for car sharing if a car sharing program is available in the city or county. The car sharing area may be onsite, or the developer may pay a fee to the city or county to cover the cost of providing for car sharing at an offsite location near the project. The developer shall provide one car share for the first 20 units and one car share for every 50 units thereafter.

(6) Provides unbundled parking.

(7) Provides to all units transit passes for 10 years as part of the rent or condo fees if transit passes are available from local providers.

(8) Provides to tenants recycling for bottles, cans, paper, and plastic containers.

(9) Provides open space onsite, including, but not limited to, accessible roof gardens, or pays a fee into a fund established for local open space. The fee shall not exceed 10 cents ($0.10) per square foot.

(10) Provides 20 percent affordable units in rental or owner occupied housing for low- or moderate-income persons and families, or pays a fee in an amount equivalent to the cost to provide affordable units elsewhere within the city’s or county’s jurisdiction, as determined by the city or county. The developer shall require, by covenants or restrictions, that the housing units built pursuant to this paragraph shall remain available at affordable housing cost to, and occupied by, persons and families of low- or moderate-income households for the longest feasible time, but for not less than 55 years for rental units and 45 years for owner-occupied units.

(11) Pays prevailing wages to construction workers for residential projects over 100 units pursuant to Sections 1770, 1773, and 1773.1 of the Labor Code.

(12) For purposes of this subdivision, “unbundled parking” means renting a parking space for the residential units separately from the residential units, or pays a fee to the appropriate local transit management fund to cover one-half of the cost to provide a parking space.

(e) (1) A development project that meets the criteria established in subdivision (d) shall comply with any local design guidelines that were adopted prior to the submission of the project application.

(2) The infrastructure financing district formed pursuant to subdivision (b) may reimburse a developer of a project that is consistent with the requirements established in subdivision (d) for any permit costs, or costs associated with the construction of the affordable housing units required pursuant to paragraph (10) of subdivision (d).

(f) This article shall not apply to a city or county that has adopted language in its charter or by ordinance or resolution that does either of the following:

(1) Provides that the requirements of Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code do not apply to some or all work awarded or funded by the city or county that would otherwise be subject to those requirements.

(2) Prohibits a contractor, subcontractor, or other person or firm engaged in the construction, rehabilitation, alteration, conversion, extension, maintenance, repair, or improvement of public works, from executing or otherwise becoming a party to any prehire, collective bargaining, or similar agreement entered into with one or more labor organizations, employees, or employee representatives that establishes the terms and conditions of employment on a construction project, or the city or county from incorporating such an agreement into the bid specifications or contract for a construction project, or the governing body of the city or county from deciding that the city or county should enter into such an agreement for a particular construction project or projects.

(Added by Stats. 2011, Ch. 446, Sec. 3. Effective January 1, 2012.)






ARTICLE 10.5 - Open-Space Lands

65560

(a) “Local open-space plan” is the open-space element of a county or city general plan adopted by the board or council, either as the local open-space plan or as the interim local open-space plan adopted pursuant to Section 65563.

(b) “Open-space land” is any parcel or area of land or water that is essentially unimproved and devoted to an open-space use as defined in this section, and that is designated on a local, regional or state open-space plan as any of the following:

(1) Open space for the preservation of natural resources including, but not limited to, areas required for the preservation of plant and animal life, including habitat for fish and wildlife species; areas required for ecologic and other scientific study purposes; rivers, streams, bays and estuaries; and coastal beaches, lakeshores, banks of rivers and streams, and watershed lands.

(2) Open space used for the managed production of resources, including but not limited to, forest lands, rangeland, agricultural lands and areas of economic importance for the production of food or fiber; areas required for recharge of groundwater basins; bays, estuaries, marshes, rivers and streams which are important for the management of commercial fisheries; and areas containing major mineral deposits, including those in short supply.

(3) Open space for outdoor recreation, including but not limited to, areas of outstanding scenic, historic and cultural value; areas particularly suited for park and recreation purposes, including access to lakeshores, beaches, and rivers and streams; and areas which serve as links between major recreation and open-space reservations, including utility easements, banks of rivers and streams, trails, and scenic highway corridors.

(4) Open space for public health and safety, including, but not limited to, areas which require special management or regulation because of hazardous or special conditions such as earthquake fault zones, unstable soil areas, flood plains, watersheds, areas presenting high fire risks, areas required for the protection of water quality and water reservoirs and areas required for the protection and enhancement of air quality.

(5) Open space in support of the mission of military installations that comprises areas adjacent to military installations, military training routes, and underlying restricted airspace that can provide additional buffer zones to military activities and complement the resource values of the military lands.

(6) Open space for the protection of places, features, and objects described in Sections 5097.9 and 5097.993 of the Public Resources Code.

(Amended by Stats. 2005, Ch. 670, Sec. 4. Effective October 7, 2005.)



65561

The Legislature finds and declares as follows:

(a) That the preservation of open-space land, as defined in this article, is necessary not only for the maintenance of the economy of the state, but also for the assurance of the continued availability of land for the production of food and fiber, for the enjoyment of scenic beauty, for recreation and for the use of natural resources.

(b) That discouraging premature and unnecessary conversion of open-space land to urban uses is a matter of public interest and will be of benefit to urban dwellers because it will discourage noncontiguous development patterns which unnecessarily increase the costs of community services to community residents.

(c) That the anticipated increase in the population of the state demands that cities, counties, and the state at the earliest possible date make definite plans for the preservation of valuable open-space land and take positive action to carry out such plans by the adoption and strict administration of laws, ordinances, rules and regulations as authorized by this chapter or by other appropriate methods.

(d) That in order to assure that the interests of all its people are met in the orderly growth and development of the state and the preservation and conservation of its resources, it is necessary to provide for the development by the state, regional agencies, counties and cities, including charter cities, of statewide coordinated plans for the conservation and preservation of open-space lands.

(e) That for these reasons this article is necessary for the promotion of the general welfare and for the protection of the public interest in open-space land.

(Added by Stats. 1970, Ch. 1590.)



65562

It is the intent of the Legislature in enacting this article:

(a) To assure that cities and counties recognize that open-space land is a limited and valuable resource which must be conserved wherever possible.

(b) To assure that every city and county will prepare and carry out open-space plans which, along with state and regional open-space plans, will accomplish the objectives of a comprehensive open-space program.

(Added by Stats. 1970, Ch. 1590.)



65562.5

On and after March 1, 2005, if land designated, or proposed to be designated as open space, contains a place, feature, or object described in Sections 5097.9 and 5097.993 of the Public Resources Code, the city or county in which the place, feature, or object is located shall conduct consultations with the California Native American tribe, if any, that has given notice pursuant to Section 65092 for the purpose of determining the level of confidentiality required to protect the specific identity, location, character, or use of the place, feature, or object and for the purpose of developing treatment with appropriate dignity of the place, feature, or object in any corresponding management plan.

(Amended by Stats. 2005, Ch. 670, Sec. 5. Effective October 7, 2005.)



65563

On or before December 31, 1973, every city and county shall prepare, adopt and submit to the Secretary of the Resources Agency a local open-space plan for the comprehensive and long-range preservation and conservation of open-space land within its jurisdiction. Every city and county shall by August 31, 1972, prepare, adopt and submit to the Secretary of the Resources Agency, an interim open-space plan, which shall be in effect until December 31, 1973, containing, but not limited to, the following:

(a) The officially adopted goals and policies which will guide the preparation and implementation of the open-space plan; and

(b) A program for orderly completion and adoption of the open-space plan by December 31, 1973, including a description of the methods by which open-space resources will be inventoried and conservation measures determined.

(Amended by Stats. 1973, Ch. 120.)



65564

Every local open-space plan shall contain an action program consisting of specific programs which the legislative body intends to pursue in implementing its open-space plan.

(Added by Stats. 1970, Ch. 1590.)



65566

Any action by a county or city by which open-space land or any interest therein is acquired or disposed of or its use restricted or regulated, whether or not pursuant to this part, must be consistent with the local open-space plan.

(Added by Stats. 1970, Ch. 1590.)



65567

No building permit may be issued, no subdivision map approved, and no open-space zoning ordinance adopted, unless the proposed construction, subdivision or ordinance is consistent with the local open-space plan.

(Added by Stats. 1970, Ch. 1590.)



65568

If any provision of this article or the application thereof to any person is held invalid, the remainder of the article and the application of such provision to other persons shall not be affected thereby.

(Added by Stats. 1970, Ch. 1590.)



65570

(a) The Director of Conservation may establish, after notice and hearing, rules and regulations, and require reports from local officials and may employ, borrow, or contract for such staff or other forms of assistance as are reasonably necessary to carry out this section, Chapter 3 (commencing with Section 16140) of Part 1 of Division 4 of Title 2, and Section 612 of the Public Resources Code. In carrying out his or her duties under those sections, it is the intention of the Legislature that the director shall consult with the Director of Food and Agriculture and the Director of Planning and Research.

(b) Commencing July 1, 1986, and continuing biennially thereafter, the Department of Conservation shall collect or acquire information on the amount of land converted to or from agricultural use using 1984 baseline information as updated pursuant to this section for every county for which Important Farmland Series maps exist. On or before June 30, 1988, and continuing biennially thereafter, the department shall report to the Legislature on the data collected pursuant to this section. In reporting, the department shall specify, by category of agricultural land, the amount of land converted to, or from, agricultural use, by county and on a statewide basis. The department shall also report on the nonagricultural uses to which these agricultural lands were converted or committed.

For the purposes of this section, the following definitions apply unless otherwise specified:

(1) “Important Farmland Series maps” means those maps compiled by the United States Soil Conservation Service and updated and modified by the Department of Conservation.

(2) “Interim Farmland maps” means those maps prepared by the Department of Conservation for areas that do not have the current soil survey information needed to compile Important Farmland Series maps. The Interim Farmland maps shall indicate areas of irrigated agriculture, dry-farmed agriculture, grazing lands, urban and built-up lands, and any areas committed to urban or other nonagricultural uses.

(3) “Category of agricultural land” means prime farmland, farmland of statewide importance, unique farmland, and farmland of local importance, as defined pursuant to United States Department of Agriculture land inventory and monitoring criteria, as modified for California, and grazing land. “Grazing land” means land on which the existing vegetation, whether grown naturally or through management, is suitable for grazing or browsing of livestock.

(4) “Amount of land converted to agricultural use” means those lands which were brought into agricultural use or reestablished in agricultural use and were not shown as agricultural land on Important Farmland Series maps maintained by the Department of Conservation in the most recent biennial report.

(5) “Amount of land converted from agricultural use” means those lands which were permanently converted or committed to urban or other nonagricultural uses and were shown as agricultural land on Important Farmland Series maps maintained by the Department of Conservation and in the most recent biennial report.

(c) Beginning August 1, 1986, and continuing biennially thereafter, the Department of Conservation shall update and send counties copies of current Important Farmland Series maps. Counties may review the maps and notify the department within 90 days of any changes in agricultural land pursuant to subdivision (b) that occurred during the previous fiscal year, and note and request correction of any discrepancies or errors in the classification of agricultural lands on the maps. The department shall make those corrections requested by counties. The department shall provide staff assistance, as available, to collect or acquire information on the amount of land converted to, or from, agricultural use for those counties for which Important Farmland Series maps exist.

(d) The Department of Conservation may also acquire any supplemental information which becomes available from new soil surveys and establish comparable baseline data for counties not included in the 1984 baseline, and shall report on the data pursuant to this section. The Department of Conservation may prepare Interim Farmland maps to supplement the Important Farmland Series maps.

(e) The Legislature finds that the purpose of the Important Farmland Series maps and the Interim Farmland maps is not to consider the economic viability of agricultural lands or their current designation in the general plan. The purpose of the maps is limited to the preparation of an inventory of agricultural lands, as defined in this chapter, as well as land already committed to future urban or other nonagricultural purposes.

(Amended by Stats. 1986, Ch. 1053, Sec. 1.)






ARTICLE 10.6 - Housing Elements

65580

The Legislature finds and declares as follows:

(a) The availability of housing is of vital statewide importance, and the early attainment of decent housing and a suitable living environment for every Californian, including farmworkers, is a priority of the highest order.

(b) The early attainment of this goal requires the cooperative participation of government and the private sector in an effort to expand housing opportunities and accommodate the housing needs of Californians of all economic levels.

(c) The provision of housing affordable to low- and moderate-income households requires the cooperation of all levels of government.

(d) Local and state governments have a responsibility to use the powers vested in them to facilitate the improvement and development of housing to make adequate provision for the housing needs of all economic segments of the community.

(e) The Legislature recognizes that in carrying out this responsibility, each local government also has the responsibility to consider economic, environmental, and fiscal factors and community goals set forth in the general plan and to cooperate with other local governments and the state in addressing regional housing needs.

(Amended by Stats. 1999, Ch. 967, Sec. 4. Effective January 1, 2000.)



65581

It is the intent of the Legislature in enacting this article:

(a) To assure that counties and cities recognize their responsibilities in contributing to the attainment of the state housing goal.

(b) To assure that counties and cities will prepare and implement housing elements which, along with federal and state programs, will move toward attainment of the state housing goal.

(c) To recognize that each locality is best capable of determining what efforts are required by it to contribute to the attainment of the state housing goal, provided such a determination is compatible with the state housing goal and regional housing needs.

(d) To ensure that each local government cooperates with other local governments in order to address regional housing needs.

(Added by Stats. 1980, Ch. 1143.)



65582

As used in this article, the following definitions apply:

(a) “Community,” “locality,” “local government,” or “jurisdiction” means a city, city and county, or county.

(b) “Council of governments” means a single or multicounty council created by a joint powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 1 of Title 1.

(c) “Department” means the Department of Housing and Community Development.

(d) “Emergency shelter” has the same meaning as defined in subdivision (e) of Section 50801 of the Health and Safety Code.

(e) “Housing element” or “element” means the housing element of the community’s general plan, as required pursuant to this article and subdivision (c) of Section 65302.

(f) “Supportive housing” means housing with no limit on length of stay, that is occupied by the target population, and that is linked to an onsite or offsite service that assists the supportive housing resident in retaining the housing, improving his or her health status, and maximizing his or her ability to live and, when possible, work in the community.

(g) “Target population” means persons with low incomes who have one or more disabilities, including mental illness, HIV or AIDS, substance abuse, or other chronic health condition, or individuals eligible for services provided pursuant to the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code) and may include, among other populations, adults, emancipated minors, families with children, elderly persons, young adults aging out of the foster care system, individuals exiting from institutional settings, veterans, and homeless people.

(h) “Transitional housing” means buildings configured as rental housing developments, but operated under program requirements that require the termination of assistance and recirculating of the assisted unit to another eligible program recipient at a predetermined future point in time that shall be no less than six months from the beginning of the assistance.

(Amended by Stats. 2013, Ch. 183, Sec. 19. Effective January 1, 2014.)



65582.1

The Legislature finds and declares that it has provided reforms and incentives to facilitate and expedite the construction of affordable housing. Those reforms and incentives can be found in the following provisions:

(a) Housing element law (Article 10.6 (commencing with Section 65580) of Chapter 3).

(b) Extension of statute of limitations in actions challenging the housing element and brought in support of affordable housing (subdivision (d) of Section 65009).

(c) Restrictions on disapproval of housing developments (Section 65589.5).

(d) Priority for affordable housing in the allocation of water and sewer hookups (Section 65589.7).

(e) Least cost zoning law (Section 65913.1).

(f) Density bonus law (Section 65915).

(g) Second dwelling units (Sections 65852.150 and 65852.2).

(h) By-right housing, in which certain multifamily housing are designated a permitted use (Section 65589.4).

(i) No-net-loss-in zoning density law limiting downzonings and density reductions (Section 65863).

(j) Requiring persons who sue to halt affordable housing to pay attorney fees (Section 65914) or post a bond (Section 529.2 of the Code of Civil Procedure).

(k) Reduced time for action on affordable housing applications under the approval of development permits process (Article 5 (commencing with Section 65950) of Chapter 4.5).

(l) Limiting moratoriums on multifamily housing (Section 65858).

(m) Prohibiting discrimination against affordable housing (Section 65008).

(n) California Fair Employment and Housing Act (Part 2.8 (commencing with Section 12900) of Division 3).

(o) Community redevelopment law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code, and in particular Sections 33334.2 and 33413).

(Added by Stats. 2006, Ch. 888, Sec. 4. Effective January 1, 2007.)



65583

The housing element shall consist of an identification and analysis of existing and projected housing needs and a statement of goals, policies, quantified objectives, financial resources, and scheduled programs for the preservation, improvement, and development of housing. The housing element shall identify adequate sites for housing, including rental housing, factory-built housing, mobilehomes, and emergency shelters, and shall make adequate provision for the existing and projected needs of all economic segments of the community. The element shall contain all of the following:

(a) An assessment of housing needs and an inventory of resources and constraints relevant to the meeting of these needs. The assessment and inventory shall include all of the following:

(1) An analysis of population and employment trends and documentation of projections and a quantification of the locality’s existing and projected housing needs for all income levels, including extremely low income households, as defined in subdivision (b) of Section 50105 and Section 50106 of the Health and Safety Code. These existing and projected needs shall include the locality’s share of the regional housing need in accordance with Section 65584. Local agencies shall calculate the subset of very low income households allotted under Section 65584 that qualify as extremely low income households. The local agency may either use available census data to calculate the percentage of very low income households that qualify as extremely low income households or presume that 50 percent of the very low income households qualify as extremely low income households. The number of extremely low income households and very low income households shall equal the jurisdiction’s allocation of very low income households pursuant to Section 65584.

(2) An analysis and documentation of household characteristics, including level of payment compared to ability to pay, housing characteristics, including overcrowding, and housing stock condition.

(3) An inventory of land suitable for residential development, including vacant sites and sites having potential for redevelopment, and an analysis of the relationship of zoning and public facilities and services to these sites.

(4) (A) The identification of a zone or zones where emergency shelters are allowed as a permitted use without a conditional use or other discretionary permit. The identified zone or zones shall include sufficient capacity to accommodate the need for emergency shelter identified in paragraph (7), except that each local government shall identify a zone or zones that can accommodate at least one year-round emergency shelter. If the local government cannot identify a zone or zones with sufficient capacity, the local government shall include a program to amend its zoning ordinance to meet the requirements of this paragraph within one year of the adoption of the housing element. The local government may identify additional zones where emergency shelters are permitted with a conditional use permit. The local government shall also demonstrate that existing or proposed permit processing, development, and management standards are objective and encourage and facilitate the development of, or conversion to, emergency shelters. Emergency shelters may only be subject to those development and management standards that apply to residential or commercial development within the same zone except that a local government may apply written, objective standards that include all of the following:

(i) The maximum number of beds or persons permitted to be served nightly by the facility.

(ii) Off-street parking based upon demonstrated need, provided that the standards do not require more parking for emergency shelters than for other residential or commercial uses within the same zone.

(iii) The size and location of exterior and interior onsite waiting and client intake areas.

(iv) The provision of onsite management.

(v) The proximity to other emergency shelters, provided that emergency shelters are not required to be more than 300 feet apart.

(vi) The length of stay.

(vii) Lighting.

(viii) Security during hours that the emergency shelter is in operation.

(B) The permit processing, development, and management standards applied under this paragraph shall not be deemed to be discretionary acts within the meaning of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(C) A local government that can demonstrate to the satisfaction of the department the existence of one or more emergency shelters either within its jurisdiction or pursuant to a multijurisdictional agreement that can accommodate that jurisdiction’s need for emergency shelter identified in paragraph (7) may comply with the zoning requirements of subparagraph (A) by identifying a zone or zones where new emergency shelters are allowed with a conditional use permit.

(D) A local government with an existing ordinance or ordinances that comply with this paragraph shall not be required to take additional action to identify zones for emergency shelters. The housing element must only describe how existing ordinances, policies, and standards are consistent with the requirements of this paragraph.

(5) An analysis of potential and actual governmental constraints upon the maintenance, improvement, or development of housing for all income levels, including the types of housing identified in paragraph (1) of subdivision (c), and for persons with disabilities as identified in the analysis pursuant to paragraph (7), including land use controls, building codes and their enforcement, site improvements, fees and other exactions required of developers, and local processing and permit procedures. The analysis shall also demonstrate local efforts to remove governmental constraints that hinder the locality from meeting its share of the regional housing need in accordance with Section 65584 and from meeting the need for housing for persons with disabilities, supportive housing, transitional housing, and emergency shelters identified pursuant to paragraph (7). Transitional housing and supportive housing shall be considered a residential use of property, and shall be subject only to those restrictions that apply to other residential dwellings of the same type in the same zone.

(6) An analysis of potential and actual nongovernmental constraints upon the maintenance, improvement, or development of housing for all income levels, including the availability of financing, the price of land, and the cost of construction.

(7) An analysis of any special housing needs, such as those of the elderly; persons with disabilities, including a developmental disability, as defined in Section 4512 of the Welfare and Institutions Code; large families; farmworkers; families with female heads of households; and families and persons in need of emergency shelter. The need for emergency shelter shall be assessed based on annual and seasonal need. The need for emergency shelter may be reduced by the number of supportive housing units that are identified in an adopted 10-year plan to end chronic homelessness and that are either vacant or for which funding has been identified to allow construction during the planning period.

(8) An analysis of opportunities for energy conservation with respect to residential development. Cities and counties are encouraged to include weatherization and energy efficiency improvements as part of publicly subsidized housing rehabilitation projects. This may include energy efficiency measures that encompass the building envelope, its heating and cooling systems, and its electrical system.

(9) An analysis of existing assisted housing developments that are eligible to change from low-income housing uses during the next 10 years due to termination of subsidy contracts, mortgage prepayment, or expiration of restrictions on use. “Assisted housing developments,” for the purpose of this section, shall mean multifamily rental housing that receives governmental assistance under federal programs listed in subdivision (a) of Section 65863.10, state and local multifamily revenue bond programs, local redevelopment programs, the federal Community Development Block Grant Program, or local in-lieu fees. “Assisted housing developments” shall also include multifamily rental units that were developed pursuant to a local inclusionary housing program or used to qualify for a density bonus pursuant to Section 65916.

(A) The analysis shall include a listing of each development by project name and address, the type of governmental assistance received, the earliest possible date of change from low-income use, and the total number of elderly and nonelderly units that could be lost from the locality’s low-income housing stock in each year during the 10-year period. For purposes of state and federally funded projects, the analysis required by this subparagraph need only contain information available on a statewide basis.

(B) The analysis shall estimate the total cost of producing new rental housing that is comparable in size and rent levels, to replace the units that could change from low-income use, and an estimated cost of preserving the assisted housing developments. This cost analysis for replacement housing may be done aggregately for each five-year period and does not have to contain a project-by-project cost estimate.

(C) The analysis shall identify public and private nonprofit corporations known to the local government which have legal and managerial capacity to acquire and manage these housing developments.

(D) The analysis shall identify and consider the use of all federal, state, and local financing and subsidy programs which can be used to preserve, for lower income households, the assisted housing developments, identified in this paragraph, including, but not limited to, federal Community Development Block Grant Program funds, tax increment funds received by a redevelopment agency of the community, and administrative fees received by a housing authority operating within the community. In considering the use of these financing and subsidy programs, the analysis shall identify the amounts of funds under each available program which have not been legally obligated for other purposes and which could be available for use in preserving assisted housing developments.

(b) (1) A statement of the community’s goals, quantified objectives, and policies relative to the maintenance, preservation, improvement, and development of housing.

(2) It is recognized that the total housing needs identified pursuant to subdivision (a) may exceed available resources and the community’s ability to satisfy this need within the content of the general plan requirements outlined in Article 5 (commencing with Section 65300). Under these circumstances, the quantified objectives need not be identical to the total housing needs. The quantified objectives shall establish the maximum number of housing units by income category, including extremely low income, that can be constructed, rehabilitated, and conserved over a five-year time period.

(c) A program which sets forth a schedule of actions during the planning period, each with a timeline for implementation, which may recognize that certain programs are ongoing, such that there will be beneficial impacts of the programs within the planning period, that the local government is undertaking or intends to undertake to implement the policies and achieve the goals and objectives of the housing element through the administration of land use and development controls, the provision of regulatory concessions and incentives, the utilization of appropriate federal and state financing and subsidy programs when available, and the utilization of moneys in a low- and moderate-income housing fund of an agency if the locality has established a redevelopment project area pursuant to the Community Redevelopment Law (Division 24 (commencing with Section 33000) of the Health and Safety Code). In order to make adequate provision for the housing needs of all economic segments of the community, the program shall do all of the following:

(1) Identify actions that will be taken to make sites available during the planning period with appropriate zoning and development standards and with services and facilities to accommodate that portion of the city’s or county’s share of the regional housing need for each income level that could not be accommodated on sites identified in the inventory completed pursuant to paragraph (3) of subdivision (a) without rezoning, and to comply with the requirements of Section 65584.09. Sites shall be identified as needed to facilitate and encourage the development of a variety of types of housing for all income levels, including multifamily rental housing, factory-built housing, mobilehomes, housing for agricultural employees, supportive housing, single-room occupancy units, emergency shelters, and transitional housing.

(A) Where the inventory of sites, pursuant to paragraph (3) of subdivision (a), does not identify adequate sites to accommodate the need for groups of all household income levels pursuant to Section 65584, rezoning of those sites, including adoption of minimum density and development standards, for jurisdictions with an eight-year housing element planning period pursuant to Section 65588, shall be completed no later than three years after either the date the housing element is adopted pursuant to subdivision (f) of Section 65585 or the date that is 90 days after receipt of comments from the department pursuant to subdivision (b) of Section 65585, whichever is earlier, unless the deadline is extended pursuant to subdivision (f). Notwithstanding the foregoing, for a local government that fails to adopt a housing element within 120 days of the statutory deadline in Section 65588 for adoption of the housing element, rezoning of those sites, including adoption of minimum density and development standards, shall be completed no later than three years and 120 days from the statutory deadline in Section 65588 for adoption of the housing element.

(B) Where the inventory of sites, pursuant to paragraph (3) of subdivision (a), does not identify adequate sites to accommodate the need for groups of all household income levels pursuant to Section 65584, the program shall identify sites that can be developed for housing within the planning period pursuant to subdivision (h) of Section 65583.2. The identification of sites shall include all components specified in subdivision (b) of Section 65583.2.

(C) Where the inventory of sites pursuant to paragraph (3) of subdivision (a) does not identify adequate sites to accommodate the need for farmworker housing, the program shall provide for sufficient sites to meet the need with zoning that permits farmworker housing use by right, including density and development standards that could accommodate and facilitate the feasibility of the development of farmworker housing for low- and very low income households.

(2) Assist in the development of adequate housing to meet the needs of extremely low, very low, low-, and moderate-income households.

(3) Address and, where appropriate and legally possible, remove governmental constraints to the maintenance, improvement, and development of housing, including housing for all income levels and housing for persons with disabilities. The program shall remove constraints to, and provide reasonable accommodations for housing designed for, intended for occupancy by, or with supportive services for, persons with disabilities.

(4) Conserve and improve the condition of the existing affordable housing stock, which may include addressing ways to mitigate the loss of dwelling units demolished by public or private action.

(5) Promote housing opportunities for all persons regardless of race, religion, sex, marital status, ancestry, national origin, color, familial status, or disability.

(6) Preserve for lower income households the assisted housing developments identified pursuant to paragraph (9) of subdivision (a). The program for preservation of the assisted housing developments shall utilize, to the extent necessary, all available federal, state, and local financing and subsidy programs identified in paragraph (9) of subdivision (a), except where a community has other urgent needs for which alternative funding sources are not available. The program may include strategies that involve local regulation and technical assistance.

(7)  Include an identification of the agencies and officials responsible for the implementation of the various actions and the means by which consistency will be achieved with other general plan elements and community goals.

(8) Include a diligent effort by the local government to achieve public participation of all economic segments of the community in the development of the housing element, and the program shall describe this effort.

(d) (1) A local government may satisfy all or part of its requirement to identify a zone or zones suitable for the development of emergency shelters pursuant to paragraph (4) of subdivision (a) by adopting and implementing a multijurisdictional agreement, with a maximum of two other adjacent communities, that requires the participating jurisdictions to develop at least one year-round emergency shelter within two years of the beginning of the planning period.

(2) The agreement shall allocate a portion of the new shelter capacity to each jurisdiction as credit towards its emergency shelter need, and each jurisdiction shall describe how the capacity was allocated as part of its housing element.

(3) Each member jurisdiction of a multijurisdictional agreement shall describe in its housing element all of the following:

(A) How the joint facility will meet the jurisdiction’s emergency shelter need.

(B) The jurisdiction’s contribution to the facility for both the development and ongoing operation and management of the facility.

(C) The amount and source of the funding that the jurisdiction contributes to the facility.

(4) The aggregate capacity claimed by the participating jurisdictions in their housing elements shall not exceed the actual capacity of the shelter.

(e) Except as otherwise provided in this article, amendments to this article that alter the required content of a housing element shall apply to both of the following:

(1) A housing element or housing element amendment prepared pursuant to subdivision (e) of Section 65588 or Section 65584.02, when a city, county, or city and county submits a draft to the department for review pursuant to Section 65585 more than 90 days after the effective date of the amendment to this section.

(2) Any housing element or housing element amendment prepared pursuant to subdivision (e) of Section 65588 or Section 65584.02, when the city, county, or city and county fails to submit the first draft to the department before the due date specified in Section 65588 or 65584.02.

(f) The deadline for completing required rezoning pursuant to subparagraph (A) of paragraph (1) of subdivision (c) shall be extended by one year if the local government has completed the rezoning at densities sufficient to accommodate at least 75 percent of the units for low- and very low income households and if the legislative body at the conclusion of a public hearing determines, based upon substantial evidence, that any of the following circumstances exist:

(1) The local government has been unable to complete the rezoning because of the action or inaction beyond the control of the local government of any other state, federal, or local agency.

(2) The local government is unable to complete the rezoning because of infrastructure deficiencies due to fiscal or regulatory constraints.

(3) The local government must undertake a major revision to its general plan in order to accommodate the housing-related policies of a sustainable communities strategy or an alternative planning strategy adopted pursuant to Section 65080.

The resolution and the findings shall be transmitted to the department together with a detailed budget and schedule for preparation and adoption of the required rezonings, including plans for citizen participation and expected interim action. The schedule shall provide for adoption of the required rezoning within one year of the adoption of the resolution.

(g) (1) If a local government fails to complete the rezoning by the deadline provided in subparagraph (A) of paragraph (1) of subdivision (c), as it may be extended pursuant to subdivision (f), except as provided in paragraph (2), a local government may not disapprove a housing development project, nor require a conditional use permit, planned unit development permit, or other locally imposed discretionary permit, or impose a condition that would render the project infeasible, if the housing development project (A) is proposed to be located on a site required to be rezoned pursuant to the program action required by that subparagraph and (B) complies with applicable, objective general plan and zoning standards and criteria, including design review standards, described in the program action required by that subparagraph. Any subdivision of sites shall be subject to the Subdivision Map Act (Division 2 (commencing with Section 66410)). Design review shall not constitute a “project” for purposes of Division 13 (commencing with Section 21000) of the Public Resources Code.

(2) A local government may disapprove a housing development described in paragraph (1) if it makes written findings supported by substantial evidence on the record that both of the following conditions exist:

(A) The housing development project would have a specific, adverse impact upon the public health or safety unless the project is disapproved or approved upon the condition that the project be developed at a lower density. As used in this paragraph, a “specific, adverse impact” means a significant, quantifiable, direct, and unavoidable impact, based on objective, identified written public health or safety standards, policies, or conditions as they existed on the date the application was deemed complete.

(B) There is no feasible method to satisfactorily mitigate or avoid the adverse impact identified pursuant to paragraph (1), other than the disapproval of the housing development project or the approval of the project upon the condition that it be developed at a lower density.

(3) The applicant or any interested person may bring an action to enforce this subdivision. If a court finds that the local agency disapproved a project or conditioned its approval in violation of this subdivision, the court shall issue an order or judgment compelling compliance within 60 days. The court shall retain jurisdiction to ensure that its order or judgment is carried out. If the court determines that its order or judgment has not been carried out within 60 days, the court may issue further orders to ensure that the purposes and policies of this subdivision are fulfilled. In any such action, the city, county, or city and county shall bear the burden of proof.

(4) For purposes of this subdivision, “housing development project” means a project to construct residential units for which the project developer provides sufficient legal commitments to the appropriate local agency to ensure the continued availability and use of at least 49 percent of the housing units for very low, low-, and moderate-income households with an affordable housing cost or affordable rent, as defined in Section 50052.5 or 50053 of the Health and Safety Code, respectively, for the period required by the applicable financing.

(h) An action to enforce the program actions of the housing element shall be brought pursuant to Section 1085 of the Code of Civil Procedure.

(Amended by Stats. 2010, Ch. 610, Sec. 1.9. Effective January 1, 2011.)



65583.1

(a)  The Department of Housing and Community Development, in evaluating a proposed or adopted housing element for substantial compliance with this article, may allow a city or county to identify adequate sites, as required pursuant to Section 65583, by a variety of methods, including, but not limited to, redesignation of property to a more intense land use category and increasing the density allowed within one or more categories. The department may also allow a city or county to identify sites for second units based on the number of second units developed in the prior housing element planning period whether or not the units are permitted by right, the need for these units in the community, the resources or incentives available for their development, and any other relevant factors, as determined by the department. Nothing in this section reduces the responsibility of a city or county to identify, by income category, the total number of sites for residential development as required by this article.

(b) Sites that contain permanent housing units located on a military base undergoing closure or conversion as a result of action pursuant to the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100-526), the Defense Base Closure and Realignment Act of 1990 (Public Law 101-510), or any subsequent act requiring the closure or conversion of a military base may be identified as an adequate site if the housing element demonstrates that the housing units will be available for occupancy by households within the planning period of the element. No sites containing housing units scheduled or planned for demolition or conversion to nonresidential uses shall qualify as an adequate site.

Any city, city and county, or county using this subdivision shall address the progress in meeting this section in the reports provided pursuant to paragraph (1) of subdivision (b) of Section 65400.

(c) (1) The Department of Housing and Community Development may allow a city or county to substitute the provision of units for up to 25 percent of the community’s obligation to identify adequate sites for any income category in its housing element pursuant to paragraph (1) of subdivision (c) of Section 65583 where the community includes in its housing element a program committing the local government to provide units in that income category within the city or county that will be made available through the provision of committed assistance during the planning period covered by the element to low- and very low income households at affordable housing costs or affordable rents, as defined in Sections 50052.5 and 50053 of the Health and Safety Code, and which meet the requirements of paragraph (2). Except as otherwise provided in this subdivision, the community may substitute one dwelling unit for one dwelling unit site in the applicable income category. The program shall do all of the following:

(A) Identify the specific, existing sources of committed assistance and dedicate a specific portion of the funds from those sources to the provision of housing pursuant to this subdivision.

(B) Indicate the number of units that will be provided to both low- and very low income households and demonstrate that the amount of dedicated funds is sufficient to develop the units at affordable housing costs or affordable rents.

(C) Demonstrate that the units meet the requirements of paragraph (2).

(2) Only units that comply with subparagraph (A), (B), or (C) qualify for inclusion in the housing element program described in paragraph (1), as follows:

(A) Units that are to be substantially rehabilitated with committed assistance from the city or county and constitute a net increase in the community’s stock of housing affordable to low- and very low income households. For purposes of this subparagraph, a unit is not eligible to be “substantially rehabilitated” unless all of the following requirements are met:

(i) At the time the unit is identified for substantial rehabilitation, (I) the local government has determined that the unit is at imminent risk of loss to the housing stock, (II) the local government has committed to provide relocation assistance pursuant to Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 to any occupants temporarily or permanently displaced by the rehabilitation or code enforcement activity, or the relocation is otherwise provided prior to displacement either as a condition of receivership, or provided by the property owner or the local government pursuant to Article 2.5 (commencing with Section 17975) of Chapter 5 of Part 1.5 of Division 13 of the Health and Safety Code, or as otherwise provided by local ordinance; provided the assistance includes not less than the equivalent of four months’ rent and moving expenses and comparable replacement housing consistent with the moving expenses and comparable replacement housing required pursuant to Section 7260, (III) the local government requires that any displaced occupants will have the right to reoccupy the rehabilitated units, and (IV) the unit has been found by the local government or a court to be unfit for human habitation due to the existence of at least four violations of the conditions listed in subdivisions (a) to (g), inclusive, of Section 17995.3 of the Health and Safety Code.

(ii) The rehabilitated unit will have long-term affordability covenants and restrictions that require the unit to be available to, and occupied by, persons or families of low- or very low income at affordable housing costs for at least 20 years or the time period required by any applicable federal or state law or regulation.

(iii) Prior to initial occupancy after rehabilitation, the local code enforcement agency shall issue a certificate of occupancy indicating compliance with all applicable state and local building code and health and safety code requirements.

(B) Units that are located either on foreclosed property or in a multifamily rental or ownership housing complex of three or more units, are converted with committed assistance from the city or county from nonaffordable to affordable by acquisition of the unit or the purchase of affordability covenants and restrictions for the unit, are not acquired by eminent domain, and constitute a net increase in the community’s stock of housing affordable to low- and very low income households. For purposes of this subparagraph, a unit is not converted by acquisition or the purchase of affordability covenants unless all of the following occur:

(i) The unit is made available for rent at a cost affordable to low- or very low income households.

(ii) At the time the unit is identified for acquisition, the unit is not available at an affordable housing cost to either of the following:

(I) Low-income households, if the unit will be made affordable to low-income households.

(II) Very low income households, if the unit will be made affordable to very low income households.

(iii) At the time the unit is identified for acquisition the unit is not occupied by low- or very low income households or if the acquired unit is occupied, the local government has committed to provide relocation assistance prior to displacement, if any, pursuant to Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 to any occupants displaced by the conversion, or the relocation is otherwise provided prior to displacement; provided the assistance includes not less than the equivalent of four months’ rent and moving expenses and comparable replacement housing consistent with the moving expenses and comparable replacement housing required pursuant to Section 7260.

(iv) The unit is in decent, safe, and sanitary condition at the time of occupancy.

(v) The unit has long-term affordability covenants and restrictions that require the unit to be affordable to persons of low- or very low income for not less than 55 years.

(vi) For units located in multifamily ownership housing complexes with three or more units, or on or after January 1, 2015, on foreclosed properties, at least an equal number of new-construction multifamily rental units affordable to lower income households have been constructed in the city or county within the same planning period as the number of ownership units to be converted.

(C) Units that will be preserved at affordable housing costs to persons or families of low- or very low incomes with committed assistance from the city or county by acquisition of the unit or the purchase of affordability covenants for the unit. For purposes of this subparagraph, a unit shall not be deemed preserved unless all of the following occur:

(i) The unit has long-term affordability covenants and restrictions that require the unit to be affordable to, and reserved for occupancy by, persons of the same or lower income group as the current occupants for a period of at least 40 years.

(ii) The unit is within an “assisted housing development,” as defined in paragraph (3) of subdivision (a) of Section 65863.10.

(iii) The city or county finds, after a public hearing, that the unit is eligible, and is reasonably expected, to change from housing affordable to low- and very low income households to any other use during the next five years due to termination of subsidy contracts, mortgage prepayment, or expiration of restrictions on use.

(iv) The unit is in decent, safe, and sanitary condition at the time of occupancy.

(v) At the time the unit is identified for preservation it is available at affordable cost to persons or families of low- or very low income.

(3) This subdivision does not apply to any city or county that, during the current or immediately prior planning period, as defined by Section 65588, has not met any of its share of the regional need for affordable housing, as defined in Section 65584, for low- and very low income households. A city or county shall document for any housing unit that a building permit has been issued and all development and permit fees have been paid or the unit is eligible to be lawfully occupied.

(4) For purposes of this subdivision, “committed assistance” means that the city or county enters into a legally enforceable agreement during the period from the beginning of the projection period until the end of the second year of the planning period that obligates sufficient available funds to provide the assistance necessary to make the identified units affordable and that requires that the units be made available for occupancy within two years of the execution of the agreement. “Committed assistance” does not include tenant-based rental assistance.

(5) For purposes of this subdivision, “net increase” includes only housing units provided committed assistance pursuant to subparagraph (A) or (B) of paragraph (2) in the current planning period, as defined in Section 65588, that were not provided committed assistance in the immediately prior planning period.

(6) For purposes of this subdivision, “the time the unit is identified” means the earliest time when any city or county agent, acting on behalf of a public entity, has proposed in writing or has proposed orally or in writing to the property owner, that the unit be considered for substantial rehabilitation, acquisition, or preservation.

(7) In the third year of the planning period, as defined by Section 65588, in the report required pursuant to Section 65400, each city or county that has included in its housing element a program to provide units pursuant to subparagraph (A), (B), or (C) of paragraph (2) shall report in writing to the legislative body, and to the department within 30 days of making its report to the legislative body, on its progress in providing units pursuant to this subdivision. The report shall identify the specific units for which committed assistance has been provided or which have been made available to low- and very low income households, and it shall adequately document how each unit complies with this subdivision. If, by July 1 of the third year of the planning period, the city or county has not entered into an enforceable agreement of committed assistance for all units specified in the programs adopted pursuant to subparagraph (A), (B), or (C) of paragraph (2), the city or county shall, not later than July 1 of the fourth year of the planning period, adopt an amended housing element in accordance with Section 65585, identifying additional adequate sites pursuant to paragraph (1) of subdivision (c) of Section 65583 sufficient to accommodate the number of units for which committed assistance was not provided. If a city or county does not amend its housing element to identify adequate sites to address any shortfall, or fails to complete the rehabilitation, acquisition, purchase of affordability covenants, or the preservation of any housing unit within two years after committed assistance was provided to that unit, it shall be prohibited from identifying units pursuant to subparagraph (A), (B), or (C) of paragraph (2) in the housing element that it adopts for the next planning period, as defined in Section 65588, above the number of units actually provided or preserved due to committed assistance.

(d) A city or county may reduce its share of the regional housing need by the number of units built between the start of the projection period and the deadline for adoption of the housing element. If the city or county reduces its share pursuant to this subdivision, the city or county shall include in the housing element a description of the methodology for assigning those housing units to an income category based on actual or projected sales price, rent levels, or other mechanisms establishing affordability.

(Amended by Stats. 2012, Ch. 58, Sec. 1. Effective January 1, 2013.)



65583.2

(a) A city’s or county’s inventory of land suitable for residential development pursuant to paragraph (3) of subdivision (a) of Section 65583 shall be used to identify sites that can be developed for housing within the planning period and that are sufficient to provide for the jurisdiction’s share of the regional housing need for all income levels pursuant to Section 65584. As used in this section, “land suitable for residential development” includes all of the following:

(1) Vacant sites zoned for residential use.

(2) Vacant sites zoned for nonresidential use that allows residential development.

(3) Residentially zoned sites that are capable of being developed at a higher density.

(4) Sites zoned for nonresidential use that can be redeveloped for, and as necessary, rezoned for, residential use.

(b) The inventory of land shall include all of the following:

(1) A listing of properties by parcel number or other unique reference.

(2) The size of each property listed pursuant to paragraph (1), and the general plan designation and zoning of each property.

(3) For nonvacant sites, a description of the existing use of each property.

(4) A general description of any environmental constraints to the development of housing within the jurisdiction, the documentation for which has been made available to the jurisdiction. This information need not be identified on a site-specific basis.

(5) A general description of existing or planned water, sewer, and other dry utilities supply, including the availability and access to distribution facilities. This information need not be identified on a site-specific basis.

(6) Sites identified as available for housing for above moderate-income households in areas not served by public sewer systems. This information need not be identified on a site-specific basis.

(7) A map that shows the location of the sites included in the inventory, such as the land use map from the jurisdiction’s general plan, for reference purposes only.

(c) Based on the information provided in subdivision (b), a city or county shall determine whether each site in the inventory can accommodate some portion of its share of the regional housing need by income level during the planning period, as determined pursuant to Section 65584. The analysis shall determine whether the inventory can provide for a variety of types of housing, including multifamily rental housing, factory-built housing, mobilehomes, housing for agricultural employees, emergency shelters, and transitional housing. The city or county shall determine the number of housing units that can be accommodated on each site as follows:

(1) If local law or regulations require the development of a site at a minimum density, the department shall accept the planning agency’s calculation of the total housing unit capacity on that site based on the established minimum density. If the city or county does not adopt a law or regulations requiring the development of a site at a minimum density, then it shall demonstrate how the number of units determined for that site pursuant to this subdivision will be accommodated.

(2) The number of units calculated pursuant to paragraph (1) shall be adjusted as necessary, based on the land use controls and site improvements requirement identified in paragraph (5) of subdivision (a) of Section 65583.

(3) For the number of units calculated to accommodate its share of the regional housing need for lower income households pursuant to paragraph (2), a city or county shall do either of the following:

(A) Provide an analysis demonstrating how the adopted densities accommodate this need. The analysis shall include, but is not limited to, factors such as market demand, financial feasibility, or information based on development project experience within a zone or zones that provide housing for lower income households.

(B) The following densities shall be deemed appropriate to accommodate housing for lower income households:

(i) For an incorporated city within a nonmetropolitan county and for a nonmetropolitan county that has a micropolitan area: sites allowing at least 15 units per acre.

(ii) For an unincorporated area in a nonmetropolitan county not included in clause (i): sites allowing at least 10 units per acre.

(iii) For a suburban jurisdiction: sites allowing at least 20 units per acre.

(iv) For a jurisdiction in a metropolitan county: sites allowing at least 30 units per acre.

(d) For purposes of this section, a metropolitan county, nonmetropolitan county, and nonmetropolitan county with a micropolitan area shall be as determined by the United States Census Bureau. A nonmetropolitan county with a micropolitan area includes the following counties: Del Norte, Humboldt, Lake, Mendocino, Nevada, Tehama, and Tuolumne and other counties as may be determined by the United States Census Bureau to be nonmetropolitan counties with micropolitan areas in the future.

(e) (1) Except as provided in paragraph (2), a jurisdiction shall be considered suburban if the jurisdiction does not meet the requirements of clauses (i) and (ii) of subparagraph (B) of paragraph (3) of subdivision (c) and is located in a Metropolitan Statistical Area (MSA) of less than 2,000,000 in population, unless that jurisdiction’s population is greater than 100,000, in which case it shall be considered metropolitan. A county, not including the City and County of San Francisco, shall be considered suburban unless the county is in an MSA of 2,000,000 or greater in population in which case the county shall be considered metropolitan.

(2) (A) (i) Notwithstanding paragraph (1), if a county that is in the San Francisco-Oakland-Fremont California MSA has a population of less than 400,000, that county shall be considered suburban. If this county includes an incorporated city that has a population of less than 100,000, this city shall also be considered suburban. This paragraph shall apply to a housing element revision cycle, as described in subparagraph (A) of paragraph (3) of subdivision (e) of Section 65588, that is in effect from July 1, 2014, to December 31, 2023, inclusive.

(ii) A county subject to this subparagraph shall utilize the sum existing in the county’s housing trust fund as of June 30, 2013, for the development and preservation of housing affordable to low- and very low income households.

(B) A jurisdiction that is classified as suburban pursuant to this paragraph shall report to the Assembly Committee on Housing and Community Development, the Senate Committee on Transportation and Housing, and the Department of Housing and Community Development regarding its progress in developing low- and very low income housing consistent with the requirements of Section 65400. The report shall be provided twice, once, on or before December 31, 2019, which report shall address the initial four years of the housing element cycle, and a second time, on or before December 31, 2023, which report shall address the subsequent four years of the housing element cycle and the cycle as a whole. The reports shall be provided consistent with the requirements of Section 9795.

(f) A jurisdiction shall be considered metropolitan if the jurisdiction does not meet the requirements for “suburban area” above and is located in a MSA of 2,000,000 or greater in population, unless that jurisdiction’s population is less than 25,000 in which case it shall be considered suburban.

(g) For sites described in paragraph (3) of subdivision (b), the city or county shall specify the additional development potential for each site within the planning period and shall provide an explanation of the methodology used to determine the development potential. The methodology shall consider factors including the extent to which existing uses may constitute an impediment to additional residential development, development trends, market conditions, and regulatory or other incentives or standards to encourage additional residential development on these sites.

(h) The program required by subparagraph (A) of paragraph (1) of subdivision (c) of Section 65583 shall accommodate 100 percent of the need for housing for very low and low-income households allocated pursuant to Section 65584 for which site capacity has not been identified in the inventory of sites pursuant to paragraph (3) of subdivision (a) on sites that shall be zoned to permit owner-occupied and rental multifamily residential use by right during the planning period. These sites shall be zoned with minimum density and development standards that permit at least 16 units per site at a density of at least 16 units per acre in jurisdictions described in clause (i) of subparagraph (B) of paragraph (3) of subdivision (c) and at least 20 units per acre in jurisdictions described in clauses (iii) and (iv) of subparagraph (B) of paragraph (3) of subdivision (c). At least 50 percent of the very low and low-income housing need shall be accommodated on sites designated for residential use and for which nonresidential uses or mixed-uses are not permitted, except that a city or county may accommodate all of the very low and low-income housing need on sites designated for mixed uses if those sites allow 100 percent residential use and require that residential use occupy 50 percent of the total floor area of a mixed-use project.

(i) For purposes of this section and Section 65583, the phrase “use by right” shall mean that the local government’s review of the owner-occupied or multifamily residential use may not require a conditional use permit, planned unit development permit, or other discretionary local government review or approval that would constitute a “project” for purposes of Division 13 (commencing with Section 21000) of the Public Resources Code. Any subdivision of the sites shall be subject to all laws, including, but not limited to, the local government ordinance implementing the Subdivision Map Act. A local ordinance may provide that “use by right” does not exempt the use from design review. However, that design review shall not constitute a “project” for purposes of Division 13 (commencing with Section 21000) of the Public Resources Code. Use by right for all rental multifamily residential housing shall be provided in accordance with subdivision (f) of Section 65589.5.

(j) Notwithstanding any other provision of this section, within one-half mile of a Sonoma-Marin Area Rail Transit station, housing density requirements in place on June 30, 2014, shall apply.

(k) This section shall remain in effect only until December 31, 2023, and as of that date is repealed, unless a later enacted statute, that is enacted before December 31, 2023, deletes or extends that date.

(Amended by Stats. 2014, Ch. 883, Sec. 1.5. Effective January 1, 2015. Repealed as of December 31, 2023, by its own provisions. See later operative version added by Sec. 2.5 of Stats. 2014, Ch. 875.)



65583.2-1

(a) A city’s or county’s inventory of land suitable for residential development pursuant to paragraph (3) of subdivision (a) of Section 65583 shall be used to identify sites that can be developed for housing within the planning period and that are sufficient to provide for the jurisdiction’s share of the regional housing need for all income levels pursuant to Section 65584. As used in this section, “land suitable for residential development” includes all of the following:

(1) Vacant sites zoned for residential use.

(2) Vacant sites zoned for nonresidential use that allows residential development.

(3) Residentially zoned sites that are capable of being developed at a higher density.

(4) Sites zoned for nonresidential use that can be redeveloped for, and, as necessary, rezoned for, residential use.

(b) The inventory of land shall include all of the following:

(1) A listing of properties by parcel number or other unique reference.

(2) The size of each property listed pursuant to paragraph (1), and the general plan designation and zoning of each property.

(3) For nonvacant sites, a description of the existing use of each property.

(4) A general description of any environmental constraints to the development of housing within the jurisdiction, the documentation for which has been made available to the jurisdiction. This information need not be identified on a site-specific basis.

(5) A general description of existing or planned water, sewer, and other dry utilities supply, including the availability and access to distribution facilities. This information need not be identified on a site-specific basis.

(6) Sites identified as available for housing for above moderate-income households in areas not served by public sewer systems. This information need not be identified on a site-specific basis.

(7) A map that shows the location of the sites included in the inventory, such as the land use map from the jurisdiction’s general plan for reference purposes only.

(c) Based on the information provided in subdivision (b), a city or county shall determine whether each site in the inventory can accommodate some portion of its share of the regional housing need by income level during the planning period, as determined pursuant to Section 65584. The analysis shall determine whether the inventory can provide for a variety of types of housing, including multifamily rental housing, factory-built housing, mobilehomes, housing for agricultural employees, emergency shelters, and transitional housing. The city or county shall determine the number of housing units that can be accommodated on each site as follows:

(1) If local law or regulations require the development of a site at a minimum density, the department shall accept the planning agency’s calculation of the total housing unit capacity on that site based on the established minimum density. If the city or county does not adopt a law or regulations requiring the development of a site at a minimum density, then it shall demonstrate how the number of units determined for that site pursuant to this subdivision will be accommodated.

(2) The number of units calculated pursuant to paragraph (1) shall be adjusted as necessary, based on the land use controls and site improvements requirement identified in paragraph (5) of subdivision (a) of Section 65583.

(3) For the number of units calculated to accommodate its share of the regional housing need for lower income households pursuant to paragraph (2), a city or county shall do either of the following:

(A) Provide an analysis demonstrating how the adopted densities accommodate this need. The analysis shall include, but is not limited to, factors such as market demand, financial feasibility, or information based on development project experience within a zone or zones that provide housing for lower income households.

(B) The following densities shall be deemed appropriate to accommodate housing for lower income households:

(i) For an incorporated city within a nonmetropolitan county and for a nonmetropolitan county that has a micropolitan area: sites allowing at least 15 units per acre.

(ii) For an unincorporated area in a nonmetropolitan county not included in clause (i): sites allowing at least 10 units per acre.

(iii) For a suburban jurisdiction: sites allowing at least 20 units per acre.

(iv) For a jurisdiction in a metropolitan county: sites allowing at least 30 units per acre.

(d) For purposes of this section, a metropolitan county, nonmetropolitan county, and nonmetropolitan county with a micropolitan area shall be as determined by the United States Census Bureau. A nonmetropolitan county with a micropolitan area includes the following counties: Del Norte, Humboldt, Lake, Mendocino, Nevada, Tehama, and Tuolumne and other counties as may be determined by the United States Census Bureau to be nonmetropolitan counties with micropolitan areas in the future.

(e) A jurisdiction shall be considered suburban if the jurisdiction does not meet the requirements of clauses (i) and (ii) of subparagraph (B) of paragraph (3) of subdivision (c) and is located in a Metropolitan Statistical Area (MSA) of less than 2,000,000 in population, unless that jurisdiction’s population is greater than 100,000, in which case it shall be considered metropolitan. A county, not including the City and County of San Francisco, shall be considered suburban unless the county is in an MSA of 2,000,000 or greater in population in which case the county shall be considered metropolitan.

(f) A jurisdiction shall be considered metropolitan if the jurisdiction does not meet the requirements for “suburban area” above and is located in an MSA of 2,000,000 or greater in population, unless that jurisdiction’s population is less than 25,000 in which case it shall be considered suburban.

(g) For sites described in paragraph (3) of subdivision (b), the city or county shall specify the additional development potential for each site within the planning period and shall provide an explanation of the methodology used to determine the development potential. The methodology shall consider factors including the extent to which existing uses may constitute an impediment to additional residential development, development trends, market conditions, and regulatory or other incentives or standards to encourage additional residential development on these sites.

(h) The program required by subparagraph (A) of paragraph (1) of subdivision (c) of Section 65583 shall accommodate 100 percent of the need for housing for very low and low-income households allocated pursuant to Section 65584 for which site capacity has not been identified in the inventory of sites pursuant to paragraph (3) of subdivision (a) on sites that shall be zoned to permit owner-occupied and rental multifamily residential use by right during the planning period. These sites shall be zoned with minimum density and development standards that permit at least 16 units per site at a density of at least 16 units per acre in jurisdictions described in clause (i) of subparagraph (B) of paragraph (3) of subdivision (c) and at least 20 units per acre in jurisdictions described in clauses (iii) and (iv) of subparagraph (B) of paragraph (3) of subdivision (c). At least 50 percent of the very low and low-income housing need shall be accommodated on sites designated for residential use and for which nonresidential uses or mixed-uses are not permitted, except that a city or county may accommodate all of the very low and low-income housing need on sites designated for mixed uses if those sites allow 100 percent residential use and require that residential use occupy 50 percent of the total floor area of a mixed-use project.

(i) For purposes of this section and Section 65583, the phrase “use by right” shall mean that the local government’s review of the owner-occupied or multifamily residential use may not require a conditional use permit, planned unit development permit, or other discretionary local government review or approval that would constitute a “project” for purposes of Division 13 (commencing with Section 21000) of the Public Resources Code. Any subdivision of the sites shall be subject to all laws, including, but not limited to, the local government ordinance implementing the Subdivision Map Act. A local ordinance may provide that “use by right” does not exempt the use from design review. However, that design review shall not constitute a “project” for purposes of Division 13 (commencing with Section 21000) of the Public Resources Code. Use by right for all rental multifamily residential housing shall be provided in accordance with subdivision (f) of Section 65589.5.

(j) This section shall become operative on December 31, 2023.

(Repealed (in Sec. 1.5 of Ch. 883) and added by Stats. 2014, Ch. 875, Sec. 2.5. Effective January 1, 2015. Section operative December 31, 2023, by its own provisions.)



65584

(a) (1) For the fourth and subsequent revisions of the housing element pursuant to Section 65588, the department shall determine the existing and projected need for housing for each region pursuant to this article. For purposes of subdivision (a) of Section 65583, the share of a city or county of the regional housing need shall include that share of the housing need of persons at all income levels within the area significantly affected by the general plan of the city or county.

(2) While it is the intent of the Legislature that cities, counties, and cities and counties should undertake all necessary actions to encourage, promote, and facilitate the development of housing to accommodate the entire regional housing need, it is recognized, however, that future housing production may not equal the regional housing need established for planning purposes.

(b) The department, in consultation with each council of governments, shall determine each region’s existing and projected housing need pursuant to Section 65584.01 at least two years prior to the scheduled revision required pursuant to Section 65588. The appropriate council of governments, or for cities and counties without a council of governments, the department, shall adopt a final regional housing need plan that allocates a share of the regional housing need to each city, county, or city and county at least one year prior to the scheduled revision for the region required by Section 65588. The allocation plan prepared by a council of governments shall be prepared pursuant to Sections 65584.04 and 65584.05 with the advice of the department.

(c) Notwithstanding any other provision of law, the due dates for the determinations of the department or for the council of governments, respectively, regarding the regional housing need may be extended by the department by not more than 60 days if the extension will enable access to more recent critical population or housing data from a pending or recent release of the United States Census Bureau or the Department of Finance. If the due date for the determination of the department or the council of governments is extended for this reason, the department shall extend the corresponding housing element revision deadline pursuant to Section 65588 by not more than 60 days.

(d) The regional housing needs allocation plan shall be consistent with all of the following objectives:

(1) Increasing the housing supply and the mix of housing types, tenure, and affordability in all cities and counties within the region in an equitable manner, which shall result in each jurisdiction receiving an allocation of units for low- and very low income households.

(2) Promoting infill development and socioeconomic equity, the protection of environmental and agricultural resources, and the encouragement of efficient development patterns.

(3) Promoting an improved intraregional relationship between jobs and housing.

(4) Allocating a lower proportion of housing need to an income category when a jurisdiction already has a disproportionately high share of households in that income category, as compared to the countywide distribution of households in that category from the most recent decennial United States census.

(e) For purposes of this section, “household income levels” are as determined by the department as of the most recent decennial census pursuant to the following code sections:

(1) Very low incomes as defined by Section 50105 of the Health and Safety Code.

(2) Lower incomes, as defined by Section 50079.5 of the Health and Safety Code.

(3) Moderate incomes, as defined by Section 50093 of the Health and Safety Code.

(4) Above moderate incomes are those exceeding the moderate-income level of Section 50093 of the Health and Safety Code.

(f) Notwithstanding any other provision of law, determinations made by the department, a council of governments, or a city or county pursuant to this section or Section 65584.01, 65584.02, 65584.03, 65584.04, 65584.05, 65584.06, 65584.07, or 65584.08 are exempt from the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Amended by Stats. 2007, Ch. 5, Sec. 1. Effective April 10, 2007.)



65584.01

(a) For the fourth and subsequent revision of the housing element pursuant to Section 65588, the department, in consultation with each council of governments, where applicable, shall determine the existing and projected need for housing for each region in the following manner:

(b) The department’s determination shall be based upon population projections produced by the Department of Finance and regional population forecasts used in preparing regional transportation plans, in consultation with each council of governments. If the total regional population forecast for the planning period, developed by the council of governments and used for the preparation of the regional transportation plan, is within a range of 3 percent of the total regional population forecast for the planning period over the same time period by the Department of Finance, then the population forecast developed by the council of governments shall be the basis from which the department determines the existing and projected need for housing in the region. If the difference between the total population growth projected by the council of governments and the total population growth projected for the region by the Department of Finance is greater than 3 percent, then the department and the council of governments shall meet to discuss variances in methodology used for population projections and seek agreement on a population projection for the region to be used as a basis for determining the existing and projected housing need for the region. If no agreement is reached, then the population projection for the region shall be the population projection for the region prepared by the Department of Finance as may be modified by the department as a result of discussions with the council of governments.

(c) (1) At least 26 months prior to the scheduled revision pursuant to Section 65588 and prior to developing the existing and projected housing need for a region, the department shall meet and consult with the council of governments regarding the assumptions and methodology to be used by the department to determine the region’s housing needs. The council of governments shall provide data assumptions from the council’s projections, including, if available, the following data for the region:

(A) Anticipated household growth associated with projected population increases.

(B) Household size data and trends in household size.

(C) The rate of household formation, or headship rates, based on age, gender, ethnicity, or other established demographic measures.

(D) The vacancy rates in existing housing stock, and the vacancy rates for healthy housing market functioning and regional mobility, as well as housing replacement needs.

(E) Other characteristics of the composition of the projected population.

(F) The relationship between jobs and housing, including any imbalance between jobs and housing.

(2) The department may accept or reject the information provided by the council of governments or modify its own assumptions or methodology based on this information. After consultation with the council of governments, the department shall make determinations in writing on the assumptions for each of the factors listed in subparagraphs (A) to (F), inclusive, of paragraph (1) and the methodology it shall use and shall provide these determinations to the council of governments.

(d) (1) After consultation with the council of governments, the department shall make a determination of the region’s existing and projected housing need based upon the assumptions and methodology determined pursuant to subdivision (c). The region’s existing and projected housing need shall reflect the achievement of a feasible balance between jobs and housing within the region using the regional employment projections in the applicable regional transportation plan. Within 30 days following notice of the determination from the department, the council of governments may file an objection to the department’s determination of the region’s existing and projected housing need with the department.

(2) The objection shall be based on and substantiate either of the following:

(A) The department failed to base its determination on the population projection for the region established pursuant to subdivision (b), and shall identify the population projection which the council of governments believes should instead be used for the determination and explain the basis for its rationale.

(B) The regional housing need determined by the department is not a reasonable application of the methodology and assumptions determined pursuant to subdivision (c). The objection shall include a proposed alternative determination of its regional housing need based upon the determinations made in subdivision (c), including analysis of why the proposed alternative would be a more reasonable application of the methodology and assumptions determined pursuant to subdivision (c).

(3) If a council of governments files an objection pursuant to this subdivision and includes with the objection a proposed alternative determination of its regional housing need, it shall also include documentation of its basis for the alternative determination. Within 45 days of receiving an objection filed pursuant to this section, the department shall consider the objection and make a final written determination of the region’s existing and projected housing need that includes an explanation of the information upon which the determination was made.

(Amended by Stats. 2008, Ch. 728, Sec. 8. Effective January 1, 2009.)



65584.02

(a) For the fourth and subsequent revisions of the housing element pursuant to Section 65588, the existing and projected need for housing may be determined for each region by the department as follows, as an alternative to the process pursuant to Section 65584.01:

(1) In a region in which at least one subregion has accepted delegated authority pursuant to Section 65584.03, the region’s housing need shall be determined at least 26 months prior to the housing element update deadline pursuant to Section 65588. In a region in which no subregion has accepted delegation pursuant to Section 65584.03, the region’s housing need shall be determined at least 24 months prior to the housing element deadline.

(2) At least six months prior to the department’s determination of regional housing need pursuant to paragraph (1), a council of governments may request the use of population and household forecast assumptions used in the regional transportation plan. This request shall include all of the following:

(A) Proposed data and assumptions for factors contributing to housing need beyond household growth identified in the forecast. These factors shall include allowance for vacant or replacement units, and may include other adjustment factors.

(B) A proposed planning period that is not longer than the period of time covered by the regional transportation improvement plan or plans of the region pursuant to Section 14527, but a period not less than five years, and not longer than six years.

(C) A comparison between the population and household assumptions used for the Regional Transportation Plan with population and household estimates and projections of the Department of Finance.

(b) The department shall consult with the council of governments regarding requests submitted pursuant to paragraph (2) of subdivision (a). The department may seek advice and consult with the Demographic Research Unit of the Department of Finance, the State Department of Transportation, a representative of a contiguous council of governments, and any other party as deemed necessary. The department may request that the council of governments revise data, assumptions, or methodology to be used for the determination of regional housing need, or may reject the request submitted pursuant to paragraph (2) of subdivision (a). Subsequent to consultation with the council of governments, the department will respond in writing to requests submitted pursuant to paragraph (1) of subdivision (a).

(c) If the council of governments does not submit a request pursuant to subdivision (a), or if the department rejects the request of the council of governments, the determination for the region shall be made pursuant to Sections 65584 and 65584.01.

(Amended by Stats. 2008, Ch. 728, Sec. 9. Effective January 1, 2009.)



65584.03

(a) At least 28 months prior to the scheduled housing element update required by Section 65588, at least two or more cities and a county, or counties, may form a subregional entity for the purpose of allocation of the subregion’s existing and projected need for housing among its members in accordance with the allocation methodology established pursuant to Section 65584.04. The purpose of establishing a subregion shall be to recognize the community of interest and mutual challenges and opportunities for providing housing within a subregion. A subregion formed pursuant to this section may include a single county and each of the cities in that county or any other combination of geographically contiguous local governments and shall be approved by the adoption of a resolution by each of the local governments in the subregion as well as by the council of governments. All decisions of the subregion shall be approved by vote as provided for in rules adopted by the local governments comprising the subregion or shall be approved by vote of the county or counties, if any, and the majority of the cities with the majority of population within a county or counties.

(b) Upon formation of the subregional entity, the entity shall notify the council of governments of this formation. If the council of governments has not received notification from an eligible subregional entity at least 28 months prior to the scheduled housing element update required by Section 65588, the council of governments shall implement the provisions of Sections 65584 and 65584.04. The delegate subregion and the council of governments shall enter into an agreement that sets forth the process, timing, and other terms and conditions of the delegation of responsibility by the council of governments to the subregion.

(c) At least 25 months prior to the scheduled revision, the council of governments shall determine the share of regional housing need assigned to each delegate subregion. The share or shares allocated to the delegate subregion or subregions by a council of governments shall be in a proportion consistent with the distribution of households assumed for the comparable time period of the applicable regional transportation plan. Prior to allocating the regional housing needs to any delegate subregion or subregions, the council of governments shall hold at least one public hearing, and may consider requests for revision of the proposed allocation to a subregion. If a proposed revision is rejected, the council of governments shall respond with a written explanation of why the proposed revised share has not been accepted.

(d) Each delegate subregion shall fully allocate its share of the regional housing need to local governments within its subregion. If a delegate subregion fails to complete the regional housing need allocation process among its member jurisdictions in a manner consistent with this article and with the delegation agreement between the subregion and the council of governments, the allocations to member jurisdictions shall be made by the council of governments.

(Added by Stats. 2004, Ch. 696, Sec. 6. Effective January 1, 2005.)



65584.04

(a) At least two years prior to a scheduled revision required by Section 65588, each council of governments, or delegate subregion as applicable, shall develop a proposed methodology for distributing the existing and projected regional housing need to cities, counties, and cities and counties within the region or within the subregion, where applicable pursuant to this section. The methodology shall be consistent with the objectives listed in subdivision (d) of Section 65584.

(b) (1) No more than six months prior to the development of a proposed methodology for distributing the existing and projected housing need, each council of governments shall survey each of its member jurisdictions to request, at a minimum, information regarding the factors listed in subdivision (d) that will allow the development of a methodology based upon the factors established in subdivision (d).

(2) The council of governments shall seek to obtain the information in a manner and format that is comparable throughout the region and utilize readily available data to the extent possible.

(3) The information provided by a local government pursuant to this section shall be used, to the extent possible, by the council of governments, or delegate subregion as applicable, as source information for the methodology developed pursuant to this section. The survey shall state that none of the information received may be used as a basis for reducing the total housing need established for the region pursuant to Section 65584.01.

(4) If the council of governments fails to conduct a survey pursuant to this subdivision, a city, county, or city and county may submit information related to the items listed in subdivision (d) prior to the public comment period provided for in subdivision (c).

(c) Public participation and access shall be required in the development of the methodology and in the process of drafting and adoption of the allocation of the regional housing needs. Participation by organizations other than local jurisdictions and councils of governments shall be solicited in a diligent effort to achieve public participation of all economic segments of the community. The proposed methodology, along with any relevant underlying data and assumptions, and an explanation of how information about local government conditions gathered pursuant to subdivision (b) has been used to develop the proposed methodology, and how each of the factors listed in subdivision (d) is incorporated into the methodology, shall be distributed to all cities, counties, any subregions, and members of the public who have made a written request for the proposed methodology. The council of governments, or delegate subregion, as applicable, shall conduct at least one public hearing to receive oral and written comments on the proposed methodology.

(d) To the extent that sufficient data is available from local governments pursuant to subdivision (b) or other sources, each council of governments, or delegate subregion as applicable, shall include the following factors to develop the methodology that allocates regional housing needs:

(1) Each member jurisdiction’s existing and projected jobs and housing relationship.

(2) The opportunities and constraints to development of additional housing in each member jurisdiction, including all of the following:

(A) Lack of capacity for sewer or water service due to federal or state laws, regulations or regulatory actions, or supply and distribution decisions made by a sewer or water service provider other than the local jurisdiction that preclude the jurisdiction from providing necessary infrastructure for additional development during the planning period.

(B) The availability of land suitable for urban development or for conversion to residential use, the availability of underutilized land, and opportunities for infill development and increased residential densities. The council of governments may not limit its consideration of suitable housing sites or land suitable for urban development to existing zoning ordinances and land use restrictions of a locality, but shall consider the potential for increased residential development under alternative zoning ordinances and land use restrictions. The determination of available land suitable for urban development may exclude lands where the Federal Emergency Management Agency (FEMA) or the Department of Water Resources has determined that the flood management infrastructure designed to protect that land is not adequate to avoid the risk of flooding.

(C) Lands preserved or protected from urban development under existing federal or state programs, or both, designed to protect open space, farmland, environmental habitats, and natural resources on a long-term basis.

(D) County policies to preserve prime agricultural land, as defined pursuant to Section 56064, within an unincorporated area.

(3) The distribution of household growth assumed for purposes of a comparable period of regional transportation plans and opportunities to maximize the use of public transportation and existing transportation infrastructure.

(4) The market demand for housing.

(5) Agreements between a county and cities in a county to direct growth toward incorporated areas of the county.

(6) The loss of units contained in assisted housing developments, as defined in paragraph (9) of subdivision (a) of Section 65583, that changed to non-low-income use through mortgage prepayment, subsidy contract expirations, or termination of use restrictions.

(7) High-housing cost burdens.

(8) The housing needs of farmworkers.

(9) The housing needs generated by the presence of a private university or a campus of the California State University or the University of California within any member jurisdiction.

(10) Any other factors adopted by the council of governments.

(e) The council of governments, or delegate subregion, as applicable, shall explain in writing how each of the factors described in subdivision (d) was incorporated into the methodology and how the methodology is consistent with subdivision (d) of Section 65584. The methodology may include numerical weighting.

(f) Any ordinance, policy, voter-approved measure, or standard of a city or county that directly or indirectly limits the number of residential building permits issued by a city or county shall not be a justification for a determination or a reduction in the share of a city or county of the regional housing need.

(g) In addition to the factors identified pursuant to subdivision (d), the council of governments, or delegate subregion, as applicable, shall identify any existing local, regional, or state incentives, such as a priority for funding or other incentives available to those local governments that are willing to accept a higher share than proposed in the draft allocation to those local governments by the council of governments or delegate subregion pursuant to Section 65584.05.

(h) Following the conclusion of the 60-day public comment period described in subdivision (c) on the proposed allocation methodology, and after making any revisions deemed appropriate by the council of governments, or delegate subregion, as applicable, as a result of comments received during the public comment period, each council of governments, or delegate subregion, as applicable, shall adopt a final regional, or subregional, housing need allocation methodology and provide notice of the adoption of the methodology to the jurisdictions within the region, or delegate subregion as applicable, and to the department.

(i) (1) It is the intent of the Legislature that housing planning be coordinated and integrated with the regional transportation plan. To achieve this goal, the allocation plan shall allocate housing units within the region consistent with the development pattern included in the sustainable communities strategy.

(2) The final allocation plan shall ensure that the total regional housing need, by income category, as determined under Section 65584, is maintained, and that each jurisdiction in the region receive an allocation of units for low- and very low income households.

(3) The resolution approving the final housing need allocation plan shall demonstrate that the plan is consistent with the sustainable communities strategy in the regional transportation plan.

(Amended by Stats. 2008, Ch. 728, Sec. 10. Effective January 1, 2009.)



65584.05

(a) At least one and one-half years prior to the scheduled revision required by Section 65588, each council of governments and delegate subregion, as applicable, shall distribute a draft allocation of regional housing needs to each local government in the region or subregion, where applicable, based on the methodology adopted pursuant to Section 65584.04. The draft allocation shall include the underlying data and methodology on which the allocation is based. It is the intent of the Legislature that the draft allocation should be distributed prior to the completion of the update of the applicable regional transportation plan. The draft allocation shall distribute to localities and subregions, if any, within the region the entire regional housing need determined pursuant to Section 65584.01 or within subregions, as applicable, the subregion’s entire share of the regional housing need determined pursuant to Section 65584.03.

(b) Within 60 days following receipt of the draft allocation, a local government may request from the council of governments or the delegate subregion, as applicable, a revision of its share of the regional housing need in accordance with the factors described in paragraphs (1) to (9), inclusive, of subdivision (d) of Section 65584.04, including any information submitted by the local government to the council of governments pursuant to subdivision (b) of that section. The request for a revised share shall be based upon comparable data available for all affected jurisdictions and accepted planning methodology, and supported by adequate documentation.

(c) Within 60 days after the request submitted pursuant to subdivision (b), the council of governments or delegate subregion, as applicable, shall accept the proposed revision, modify its earlier determination, or indicate, based upon the information and methodology described in Section 65584.04, why the proposed revision is inconsistent with the regional housing need.

(d) If the council of governments or delegate subregion, as applicable, does not accept the proposed revised share or modify the revised share to the satisfaction of the requesting party, the local government may appeal its draft allocation based upon either or both of the following criteria:

(1) The council of governments or delegate subregion, as applicable, failed to adequately consider the information submitted pursuant to subdivision (b) of Section 65584.04, or a significant and unforeseen change in circumstances has occurred in the local jurisdiction that merits a revision of the information submitted pursuant to that subdivision.

(2) The council of governments or delegate subregion, as applicable, failed to determine its share of the regional housing need in accordance with the information described in, and the methodology established pursuant to Section 65584.04.

(e) The council of governments or delegate subregion, as applicable, shall conduct public hearings to hear all appeals within 60 days after the date established to file appeals. The local government shall be notified within 10 days by certified mail, return receipt requested, of at least one public hearing on its appeal. The date of the hearing shall be at least 30 days and not more than 35 days after the date of the notification. Before taking action on an appeal, the council of governments or delegate subregion, as applicable, shall consider all comments, recommendations, and available data based on accepted planning methodologies submitted by the appellant. The final action of the council of governments or delegate subregion, as applicable, on an appeal shall be in writing and shall include information and other evidence explaining how its action is consistent with this article. The final action on an appeal may require the council of governments or delegate subregion, as applicable, to adjust the allocation of a local government that is not the subject of an appeal.

(f) The council of governments or delegate subregion, as applicable, shall issue a proposed final allocation within 45 days after the completion of the 60-day period for hearing appeals. The proposed final allocation plan shall include responses to all comments received on the proposed draft allocation and reasons for any significant revisions included in the final allocation.

(g) In the proposed final allocation plan, the council of governments or delegate subregion, as applicable, shall adjust allocations to local governments based upon the results of the revision request process and the appeals process specified in this section. If the adjustments total 7 percent or less of the regional housing need determined pursuant to Section 65584.01, or, as applicable, total 7 percent or less of the subregion’s share of the regional housing need as determined pursuant to Section 65584.03, then the council of governments or delegate subregion, as applicable, shall distribute the adjustments proportionally to all local governments. If the adjustments total more than 7 percent of the regional housing need, then the council of governments or delegate subregion, as applicable, shall develop a methodology to distribute the amount greater than the 7 percent to local governments. In no event shall the total distribution of housing need equal less than the regional housing need, as determined pursuant to Section 65584.01, nor shall the subregional distribution of housing need equal less than its share of the regional housing need as determined pursuant to Section 65584.03. Two or more local governments may agree to an alternate distribution of appealed housing allocations between the affected local governments. If two or more local governments agree to an alternative distribution of appealed housing allocations that maintains the total housing need originally assigned to these communities, then the council of governments shall include the alternative distribution in the final allocation plan.

(h) Within 45 days after the issuance of the proposed final allocation plan by the council of governments and each delegate subregion, as applicable, the council of governments shall hold a public hearing to adopt a final allocation plan. To the extent that the final allocation plan fully allocates the regional share of statewide housing need, as determined pursuant to Section 65584.01, the council of governments shall have final authority to determine the distribution of the region’s existing and projected housing need as determined pursuant to Section 65584.01. The council of governments shall submit its final allocation plan to the department within three days of adoption. Within 60 days after the department’s receipt of the final allocation plan adopted by the council of governments, the department shall determine whether or not the final allocation plan is consistent with the existing and projected housing need for the region, as determined pursuant to Section 65584.01. The department may revise the determination of the council of governments if necessary to obtain this consistency.

(i) Any authority of the council of governments to review and revise the share of a city or county of the regional housing need under this section shall not constitute authority to revise, approve, or disapprove the manner in which the share of the city or county of the regional housing need is implemented through its housing program.

(Amended by Stats. 2009, Ch. 632, Sec. 1. Effective January 1, 2010.)



65584.06

(a) For cities and counties without a council of governments, the department shall determine and distribute the existing and projected housing need, in accordance with Section 65584 and this section. If the department determines that a county or counties, supported by a resolution adopted by the board or boards of supervisors, and a majority of cities within the county or counties representing a majority of the population of the county or counties, possess the capability and resources and has agreed to accept the responsibility, with respect to its jurisdiction, for the distribution of the regional housing need, the department shall delegate this responsibility to the cities and county or counties.

(b) The distribution of regional housing need shall, based upon available data and in consultation with the cities and counties, take into consideration market demand for housing, the distribution of household growth within the county assumed in the regional transportation plan where applicable, employment opportunities and commuting patterns, the availability of suitable sites and public facilities, agreements between a county and cities in a county to direct growth toward incorporated areas of the county, or other considerations as may be requested by the affected cities or counties and agreed to by the department. As part of the allocation of the regional housing need, the department shall provide each city and county with data describing the assumptions and methodology used in calculating its share of the regional housing need. Consideration of suitable housing sites or land suitable for urban development is not limited to existing zoning ordinances and land use restrictions of a locality, but shall include consideration of the potential for increased residential development under alternative zoning ordinances and land use restrictions. The determination of available land suitable for urban development may exclude lands where the Federal Emergency Management Agency (FEMA) or the Department of Water Resources has determined that the flood management infrastructure designed to protect that land is not adequate to avoid the risk of flooding.

(c) Within 90 days following the department’s determination of a draft distribution of the regional housing need to the cities and the county, a city or county may propose to revise the determination of its share of the regional housing need in accordance with criteria set forth in the draft distribution. The proposed revised share shall be based upon comparable data available for all affected jurisdictions, and accepted planning methodology, and shall be supported by adequate documentation.

(d) (1) Within 60 days after the end of the 90-day time period for the revision by the cities or county, the department shall accept the proposed revision, modify its earlier determination, or indicate why the proposed revision is inconsistent with the regional housing need.

(2) If the department does not accept the proposed revision, then, within 30 days, the city or county may request a public hearing to review the determination.

(3) The city or county shall be notified within 30 days by certified mail, return receipt requested, of at least one public hearing regarding the determination.

(4) The date of the hearing shall be at least 10 but not more than 15 days from the date of the notification.

(5) Before making its final determination, the department shall consider all comments received and shall include a written response to each request for revision received from a city or county.

(e) If the department accepts the proposed revision or modifies its earlier determination, the city or county shall use that share. If the department grants a revised allocation pursuant to subdivision (d), the department shall ensure that the total regional housing need is maintained. The department’s final determination shall be in writing and shall include information explaining how its action is consistent with this section. If the department indicates that the proposed revision is inconsistent with the regional housing need, the city or county shall use the share that was originally determined by the department. The department, within its final determination, may adjust the allocation of a city or county that was not the subject of a request for revision of the draft distribution.

(f) The department shall issue a final regional housing need allocation for all cities and counties within 45 days of the completion of the local review period.

(Amended by Stats. 2007, Ch. 369, Sec. 6. Effective January 1, 2008.)



65584.07

(a) During the period between adoption of a final regional housing needs allocation and the due date of the housing element update under Section 65588, the council of governments, or the department, whichever assigned the county’s share, shall reduce the share of regional housing needs of a county if all of the following conditions are met:

(1) One or more cities within the county agree to increase its share or their shares in an amount equivalent to the reduction.

(2) The transfer of shares shall only occur between a county and cities within that county.

(3) The county’s share of low-income and very low income housing shall be reduced only in proportion to the amount by which the county’s share of moderate- and above moderate-income housing is reduced.

(4) The council of governments or the department, whichever assigned the county’s share, shall approve the proposed reduction, if it determines that the conditions set forth in paragraphs (1), (2), and (3) above have been satisfied. The county and city or cities proposing the transfer shall submit an analysis of the factors and circumstances, with all supporting data, justifying the revision to the council of governments or the department. The council of governments shall submit a copy of its decision regarding the proposed reduction to the department.

(b) (1) The county and cities that have executed transfers of regional housing needs pursuant to subdivision (a) shall use the revised regional housing need allocation in their housing elements and shall adopt their housing elements by the deadlines set forth in Section 65588.

(2) A city that has received a transfer of a regional housing need pursuant to subdivision (c) shall adopt or amend its housing element within 30 months of the effective date of incorporation.

(3) A county or city that has received a transfer of regional housing need pursuant to subdivision (d) shall amend its housing element within 180 days of the effective date of the transfer.

(4) A county or city is responsible for identifying sites to accommodate its revised regional housing need by the deadlines set forth in paragraphs (1), (2), and (3).

(5) All materials and data used to justify any revision shall be made available upon request to any interested party within seven days upon payment of reasonable costs of reproduction unless the costs are waived due to economic hardship. A fee may be charged to interested parties for any additional costs caused by the amendments made to former subdivision (c) of Section 65584 that reduced from 45 to 7 days the time within which materials and data were required to be made available to interested parties.

(c) (1) If an incorporation of a new city occurs after the council of governments, subregional entity, or the department for areas with no council of governments, has made its final allocation under Section 65584.03, 65584.04, 65584.06, or 65584.08, a portion of the county’s allocation shall be transferred to the new city. The city and county may reach a mutually acceptable agreement for transfer of a portion of the county’s allocation to the city, which shall be accepted by the council of governments, subregional entity, or the department, whichever allocated the county’s share. If the affected parties cannot reach a mutually acceptable agreement, then either party may submit a written request to the council of governments, subregional entity, or to the department for areas with no council of governments, to consider the facts, data, and methodology presented by both parties and determine the number of units, by income category, that should be transferred from the county’s allocation to the new city.

(2) Within 90 days after the date of incorporation, either the transfer, by income category, agreed upon by the city and county, or a written request for a transfer, shall be submitted to the council of governments, subregional entity, or to the department, whichever allocated the county’s share. A mutually acceptable transfer agreement shall be effective immediately upon receipt by the council of governments, the subregional entity, or the department. A copy of a written transfer request submitted to the council of governments shall be submitted to the department. The council of governments, subregional entity, or the department, whichever allocated the county’s share, shall make the transfer effective within 180 days after receipt of the written request. If the council of governments allocated the county’s share, the transfer shall be based on the methodology adopted pursuant to Section 65584.04 or 65584.08. If the subregional entity allocated the subregion’s share, the transfer shall be based on the methodology adopted pursuant to Section 65584.03. If the department allocated the county’s share, the transfer shall be based on the considerations specified in Section 65584.06. The transfer shall neither reduce the total regional housing needs nor change the regional housing needs allocated to other cities by the council of governments, subregional entity, or the department. A copy of the transfer finalized by the council of governments or subregional entity shall be submitted to the department. The council of governments, the subregional entity, or the department, as appropriate, may extend the 90-day deadline if it determines an extension is consistent with the objectives of this article.

(d) (1) If an annexation of unincorporated land to a city occurs after the council of governments, subregional entity, or the department for areas with no council of governments, has made its final allocation under Section 65584.03, 65584.04, 65584.06, or 65584.08, a portion of the county’s allocation may be transferred to the city. The city and county may reach a mutually acceptable agreement for transfer of a portion of the county’s allocation to the city, which shall be accepted by the council of governments, subregional entity, or the department, whichever allocated the county’s share. If the affected parties cannot reach a mutually acceptable agreement, then either party may submit a written request to the council of governments, subregional entity, or to the department for areas with no council of governments, to consider the facts, data, and methodology presented by both parties and determine the number of units, by income category, that should be transferred from the county’s allocation to the city.

(2) (A) Except as provided under subparagraph (B), within 90 days after the date of annexation, either the transfer, by income category, agreed upon by the city and county, or a written request for a transfer, shall be submitted to the council of governments, subregional entity, and to the department. A mutually acceptable transfer agreement shall be effective immediately upon receipt by the council of governments, the subregional entity, or the department. The council of governments, subregional entity, or the department for areas with no council of governments, shall make the transfer effective within 180 days after receipt of the written request. If the council of governments allocated the county’s share, the transfer shall be based on the methodology adopted pursuant to Section 65584.04 or 65584.08. If the subregional entity allocated the subregion’s share, the transfer shall be based on the methodology adopted pursuant to Section 65584.03. If the department allocated the county’s share, the transfer shall be based on the considerations specified in Section 65584.06. The transfer shall neither reduce the total regional housing needs nor change the regional housing needs allocated to other cities by the council of governments, subregional entity, or the department for areas with no council of governments. A copy of the transfer finalized by the council of governments or subregional entity shall be submitted to the department. The council of governments, the subregional entity, or the department, as appropriate, may extend the 90-day deadline if it determines an extension is consistent with the objectives of this article.

(B) If the annexed land is subject to a development agreement authorized under subdivision (b) of Section 65865 that was entered into by a city and a landowner prior to January 1, 2008, the revised determination shall be based upon the number of units allowed by the development agreement.

(3) A transfer shall not be made when the council of governments or the department, as applicable, confirms that the annexed land was fully incorporated into the methodology used to allocate the city’s share of the regional housing needs.

(Amended by Stats. 2008, Ch. 11, Sec. 1. Effective January 1, 2009.)



65584.09

(a) For housing elements due pursuant to Section 65588 on or after January 1, 2006, if a city or county in the prior planning period failed to identify or make available adequate sites to accommodate that portion of the regional housing need allocated pursuant to Section 65584, then the city or county shall, within the first year of the planning period of the new housing element, zone or rezone adequate sites to accommodate the unaccommodated portion of the regional housing need allocation from the prior planning period.

(b) The requirements under subdivision (a) shall be in addition to any zoning or rezoning required to accommodate the jurisdiction’s share of the regional housing need pursuant to Section 65584 for the new planning period.

(c) Nothing in this section shall be construed to diminish the requirement of a city or county to accommodate its share of the regional housing need for each income level during the planning period set forth in Section 65588, including the obligations to (1) implement programs included pursuant to Section 65583 to achieve the goals and objectives, including programs to zone or rezone land, and (2) timely adopt a housing element with an inventory described in paragraph (3) of subdivision (a) of Section 65583 and a program to make sites available pursuant to paragraph (1) of subdivision (c) of Section 65583, which can accommodate the jurisdiction’s share of the regional housing need.

(Added by Stats. 2005, Ch. 614, Sec. 2. Effective January 1, 2006.)



65584.1

Councils of government may charge a fee to local governments to cover the projected reasonable, actual costs of the council in distributing regional housing needs pursuant to this article. Any fee shall not exceed the estimated amount required to implement its obligations pursuant to Sections 65584, 65584.01, 65584.02, 65584.03, 65584.04, 65584.05, and 65584.07. A city, county, or city and county may charge a fee, not to exceed the amount charged in the aggregate to the city, county, or city and county by the council of governments, to reimburse it for the cost of the fee charged by the council of government to cover the council’s actual costs in distributing regional housing needs. The legislative body of the city, county, or city and county shall impose the fee pursuant to Section 66016, except that if the fee creates revenue in excess of actual costs, those revenues shall be refunded to the payers of the fee.

(Amended by Stats. 2005, Ch. 595, Sec. 6. Effective January 1, 2006.)



65584.2

A local government may, but is not required to, conduct a review or appeal regarding allocation data provided by the department or the council of governments pertaining the locality’s share of the regional housing need or the submittal of data or information for a proposed allocation, as permitted by this article.

(Added by Stats. 2004, Ch. 227, Sec. 59. Effective August 16, 2004.)



65584.3

(a) A city that is incorporated to promote commerce and industry, that is located in the County of Los Angeles, and that has no residentially zoned land within its boundaries on January 1, 1992, may elect to adopt a housing element that makes no provision for new housing or the share of regional housing needs as determined pursuant to Section 65584 for the current and subsequent revisions of the housing element pursuant to Section 65588, for the period of time that 20 percent of all tax increment revenue accruing from all redevelopment projects, and required to be set aside for low- and moderate-income housing pursuant to Section 33334.2 of the Health and Safety Code, is annually transferred to the Housing Authority of the County of Los Angeles.

(b) (1) The amount of tax increment to be transferred each year pursuant to subdivision (a) shall be determined at the end of each fiscal year, commencing with the 1992–93 fiscal year. This amount shall be transferred within 30 days of the agency receiving each installment of its allocation of tax increment moneys, commencing in 1993.

(2) On or before December 31, 1992, the agency shall make an additional payment to the Housing Authority of the County of Los Angeles that eliminates any indebtedness to the low- and moderate-income housing fund pursuant to Section 33334.3. This amount shall be reduced by any amount actually expended by the redevelopment agency for principal or interest payments on agency bonds issued prior to the effective date of the act that adds this section, when that portion of the agency’s tax increment revenue representing the low- and moderate-income housing set-aside funds was lawfully pledged as security for the bonds, and only to the extent that other tax increment revenue in excess of the 20-percent low- and moderate-income set-aside funds is insufficient in that fiscal year to meet in full the principal and interest payments.

(c) The Department of Housing and Community Development shall annually review the calculation and determination of the amount transferred pursuant to subdivisions (a) and (b). The department may conduct an audit of these funds if and when the Director of Housing and Community Development deems an audit appropriate.

(d) The amount transferred pursuant to subdivisions (a) and (b) shall fulfill the obligation of that city’s redevelopment agency to provide for housing for low- and moderate-income families and individuals pursuant to Sections 33334.2 to 33334.16, inclusive, of the Health and Safety Code. The use of these funds for low- and moderate-income families in the region of the Southern California Association of Governments within which the city is located shall be deemed to be of benefit to the city’s redevelopment project areas.

(e) (1) The amount transferred pursuant to subdivisions (a) and (b) to the Housing Authority of the County of Los Angeles shall be expended to provide housing and assistance, including, but not limited to, that specified in subdivision (e) of Section 33334.2 of the Health and Safety Code for low- and moderate-income families and individuals, in the region of the Southern California Association of Governments within which the city is located.

(2) Funds expended pursuant to this subdivision shall be expended in accordance with all of the following:

(A) The funds shall be expended for the construction of low- and moderate-income housing located no further than 15 miles from the nearest boundary line of the City of Industry.

(B) The low- and moderate-income housing constructed pursuant to this subdivision shall be in addition to any other housing required by the housing element of the general plan of the jurisdiction in which the low- and moderate-income housing is constructed.

(C) Funds may be encumbered by the Housing Authority of the County of Los Angeles for the purposes of this subdivision only after the authority has prepared a written plan for the expenditure of funds to be transferred to the authority pursuant to this subdivision and has filed a copy of this expenditure plan with the Department of Housing and Community Development.

(f) A city that meets the conditions specified in subdivision (d) shall continue to have responsibility for preparing a housing element pursuant to Section 65583 only to the extent to which the assessment of housing needs, statement of goals and objectives, and the five-year schedule of actions relate to the city’s plan to maintain, preserve, and improve the housing that exists in the city on the effective date of the act which adds this section.

(g) This section shall not become operative unless and until a parcel of land, to be dedicated for the construction of a high school, is transferred pursuant to a written agreement between the City of Industry and the Pomona Unified School District, and a copy of this agreement is filed with the County Clerk of the County of Los Angeles.

(Amended by Stats. 1998, Ch. 829, Sec. 32. Effective January 1, 1999.)



65584.6

(a) The County of Napa may, during its current housing element planning period, identified in Section 65588, meet up to 15 percent of its existing share of the regional housing need for lower income households, as defined in Section 65584, by committing funds for the purpose of constructing affordable housing units, and constructing those units in one or more cities within the county, only after all of the following conditions are met:

(1) An agreement has been executed between the county and the receiving city or cities, following a public hearing held by the county and the receiving city or cities to solicit public comments on the draft agreement. The agreement shall contain information sufficient to demonstrate that the county and city or cities have complied with the requirements of this section and shall also include the following:

(A) A plan and schedule for timely construction of dwelling units.

(B) Site identification by street address for the units to be developed.

(C) A statement either that the sites upon which the units will be developed were identified in the receiving city’s housing element as potential sites for the development of housing for lower-income households, or that the units will be developed on previously unidentified sites.

(D) The number and percentage of the county’s lower-income housing needs previously transferred, for the appropriate planning period, pursuant to this section.

(2) The council of governments that assigned the county’s share receives and approves each proposed agreement to meet a portion of the county’s fair share housing allocation within one or more of the cities within the county after taking into consideration the criteria of subdivision (a) of Section 65584. If the council of governments fails to take action to approve or disapprove an agreement between the county and the receiving city or cities within 45 days following the receipt of the agreement, the agreement shall be deemed approved.

(3) The city or cities in which the units are developed agree not to count the units towards their share of the region’s affordable housing need.

(4) The county and the receiving city or cities, based on substantial evidence on the record, make the following findings:

(A) Adequate sites with appropriate zoning exist in the receiving city or cities to accommodate the units to be developed pursuant to this section. The agreement shall demonstrate that the city or cities have identified sufficient vacant or underutilized or vacant and underutilized sites in their housing elements to meet their existing share of regional housing need, as allocated by the council of governments pursuant to subdivision (a) of Section 65584, in addition to the sites needed to construct the units pursuant to this section.

(B) If needed, additional subsidy or financing for the construction of the units is available.

(C) The receiving city or cities have housing elements that have been found by the Department of Housing and Community Development to be in compliance with this article.

(5) If the sites upon which units are to be developed pursuant to this section were previously identified in the receiving city’s housing element as potential sites for the development of housing sufficient to accommodate the receiving city’s share of the lower income household need identified in its housing element, then the receiving city shall have amended its housing element to identify replacement sites by street address for housing for lower-income households. Additionally, the Department of Housing and Community Development shall have received and reviewed the amendment and found that the city’s housing element continues to comply with this article.

(6) The county and receiving city or cities shall have completed, and provided to the department, the annual report required by subdivision (b) of Section 65400.

(7) For a period of five years after a transfer occurs, the report required by subdivision (b) of Section 65400 shall include information on the status of transferred units, implementation of the terms and conditions of the transfer agreement, and information on any dwelling units actually constructed, including the number, type, location, and affordability requirements.

(8) The receiving city demonstrates that it has met, in the current or previous housing element cycle, at least 20 percent of its share of the regional need for housing for very low-income households allocated to the city pursuant to Section 65584.

(b) The credit that the county receives pursuant to this section shall not exceed 40 percent of the number of units that are affordable to lower income households and constructed and occupied during the same housing element cycle in unincorporated areas of the county. The county shall only receive the credit after the units have been constructed and occupied. Within 60 days of issuance of a certificate of occupancy for the units, the county shall inform the council of governments and the department in writing that a certificate of occupancy has been issued.

(c) Concurrent with the review by the council of governments prescribed by this section, the Department of Housing and Community Development shall evaluate the agreement to determine whether the city or cities are in substantial compliance with this section. The department shall report the results of its evaluation to the county and city or cities for inclusion in their record of compliance with this section.

(d) If at the end of the five-year period identified in subdivision (c) of Section 65583, any percentage of the regional share allocation has not been constructed as provided pursuant to subdivision (a), or, after consultation with the department, the council of governments determines that the requirements of paragraphs (5) and (7) of subdivision (a) have not been substantially complied with, the council of governments shall add the unbuilt units to Napa County’s regional share allocation for the planning period of the next periodic update of the housing element.

(e) Napa County shall not meet a percentage of its share of the regional share pursuant to subdivision (a) on or after June 30, 2007, unless a later enacted statute, that is enacted before June 30, 2007, deletes or extends that date.

(Amended by Stats. 2000, Ch. 358, Sec. 1. Effective January 1, 2001.)



65585

(a) In the preparation of its housing element, each city and county shall consider the guidelines adopted by the department pursuant to Section 50459 of the Health and Safety Code. Those guidelines shall be advisory to each city or county in the preparation of its housing element.

(b) At least 90 days prior to adoption of its housing element, or at least 60 days prior to the adoption of an amendment to this element, the planning agency shall submit a draft element or draft amendment to the department. The department shall review the draft and report its written findings to the planning agency within 90 days of its receipt of the draft in the case of an adoption or within 60 days of its receipt in the case of a draft amendment.

(c) In the preparation of its findings, the department may consult with any public agency, group, or person. The department shall receive and consider any written comments from any public agency, group, or person regarding the draft or adopted element or amendment under review.

(d) In its written findings, the department shall determine whether the draft element or draft amendment substantially complies with the requirements of this article.

(e) Prior to the adoption of its draft element or draft amendment, the legislative body shall consider the findings made by the department. If the department’s findings are not available within the time limits set by this section, the legislative body may act without them.

(f) If the department finds that the draft element or draft amendment does not substantially comply with the requirements of this article, the legislative body shall take one of the following actions:

(1) Change the draft element or draft amendment to substantially comply with the requirements of this article.

(2) Adopt the draft element or draft amendment without changes. The legislative body shall include in its resolution of adoption written findings which explain the reasons the legislative body believes that the draft element or draft amendment substantially complies with the requirements of this article despite the findings of the department.

(g) Promptly following the adoption of its element or amendment, the planning agency shall submit a copy to the department.

(h) The department shall, within 90 days, review adopted housing elements or amendments and report its findings to the planning agency.

(Amended by Stats. 2000, Ch. 471, Sec. 2. Effective January 1, 2001.)



65587

(a) Each city, county, or city and county shall bring its housing element, as required by subdivision (c) of Section 65302, into conformity with the requirements of this article on or before October 1, 1981, and the deadlines set by Section 65588. Except as specifically provided in subdivision (b) of Section 65361, the Director of Planning and Research shall not grant an extension of time from these requirements.

(b) Any action brought by any interested party to review the conformity with the provisions of this article of any housing element or portion thereof or revision thereto shall be brought pursuant to Section 1085 of the Code of Civil Procedure; the court’s review of compliance with the provisions of this article shall extend to whether the housing element or portion thereof or revision thereto substantially complies with the requirements of this article.

(c) If a court finds that an action of a city, county, or city and county, which is required to be consistent with its general plan, does not comply with its housing element, the city, county, or city and county shall bring its action into compliance within 60 days. However, the court shall retain jurisdiction throughout the period for compliance to enforce its decision. Upon the court’s determination that the 60-day period for compliance would place an undue hardship on the city, county, or city and county, the court may extend the time period for compliance by an additional 60 days.

(d) (1) If a court finds that a city, county, or city and county failed to complete the rezoning required by subparagraph (A) of paragraph (1) of subdivision (c) of Section 65583, as that deadline may be modified by the extension provided for in subdivision (f) of that section, the court shall issue an order or judgment, after considering the equities of the circumstances presented by all parties, compelling the local government to complete the rezoning within 60 days or the earliest time consistent with public hearing notice requirements in existence at the time the action was filed. The court shall retain jurisdiction to ensure that its order or judgment is carried out. If the court determines that its order or judgment is not carried out, the court shall issue further orders to ensure that the purposes and policies of this article are fulfilled, including ordering, after considering the equities of the circumstances presented by all parties, that any rezoning required by subparagraph (A) of paragraph (1) of subdivision (c) of Section 65583 be completed within 60 days or the earliest time consistent with public hearing notice requirements in existence at the time the action was filed and may impose sanctions on the city, county, or city and county.

(2) Any interested person may bring an action to compel compliance with the deadlines and requirements of paragraphs (1), (2), and (3) of subdivision (c) of Section 65583. The action shall be brought pursuant to Section 1085 of the Code of Civil Procedure. In any such action, the city, county, or city and county shall bear the burden of proof.

(Amended by Stats. 2013, Ch. 767, Sec. 3. Effective January 1, 2014.)



65588

(a) Each local government shall review its housing element as frequently as appropriate to evaluate all of the following:

(1) The appropriateness of the housing goals, objectives, and policies in contributing to the attainment of the state housing goal.

(2) The effectiveness of the housing element in attainment of the community’s housing goals and objectives.

(3) The progress of the city, county, or city and county in implementation of the housing element.

(b) The housing element shall be revised as appropriate, but no less often than required by subdivision (e), to reflect the results of this periodic review. Nothing in this section shall be construed to excuse the obligations of the local government to adopt a revised housing element in accordance with the schedule specified in this section.

(c) The review and revision of housing elements required by this section shall take into account any low- or moderate-income housing provided or required pursuant to Section 65590.

(d) The review pursuant to subdivision (c) shall include, but need not be limited to, the following:

(1) The number of new housing units approved for construction within the coastal zone after January 1, 1982.

(2) The number of housing units for persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, required to be provided in new housing developments either within the coastal zone or within three miles of the coastal zone pursuant to Section 65590.

(3) The number of existing residential dwelling units occupied by persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, that have been authorized to be demolished or converted since January 1, 1982, in the coastal zone.

(4) The number of residential dwelling units for persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, that have been required for replacement or authorized to be converted or demolished as identified in paragraph (3). The location of the replacement units, either onsite, elsewhere within the locality’s jurisdiction within the coastal zone, or within three miles of the coastal zone within the locality’s jurisdiction, shall be designated in the review.

(e) Each city, county, and city and county shall revise its housing element according to the following schedule:

(1) (A) Local governments within the regional jurisdiction of the Southern California Association of Governments: June 30, 2006, for the fourth revision.

(B) Local governments within the regional jurisdiction of the Association of Bay Area Governments: June 30, 2007, for the fourth revision.

(C) Local governments within the regional jurisdiction of the Council of Fresno County Governments, the Kern County Council of Governments, and the Sacramento Area Council of Governments: June 30, 2002, for the third revision, and June 30, 2008, for the fourth revision.

(D) Local governments within the regional jurisdiction of the Association of Monterey Bay Area Governments: December 31, 2002, for the third revision, and June 30, 2009, for the fourth revision.

(E) Local governments within the regional jurisdiction of the San Diego Association of Governments: June 30, 2005, for the fourth revision.

(F) All other local governments: December 31, 2003, for the third revision, and June 30, 2009, for the fourth revision.

(2) (A) All local governments within a metropolitan planning organization in a region classified as nonattainment for one or more pollutants regulated by the federal Clean Air Act (42 U.S.C. Sec. 7506), except those within the regional jurisdiction of the San Diego Association of Governments, shall adopt the fifth revision of the housing element no later than 18 months after adoption of the first regional transportation plan to be adopted after September 30, 2010.

(B) (i) All local governments within the regional jurisdiction of the San Diego Association of Governments shall adopt the fifth revision of the housing element no later than 18 months after adoption of the first regional transportation plan update to be adopted after September 30, 2010.

(ii) Prior to or concurrent with the adoption of the fifth revision of the housing element, each local government within the regional jurisdiction of the San Diego Association of Governments shall identify adequate sites in its inventory pursuant to Section 65583.2 or rezone adequate sites to accommodate a prorated portion of its share of the regional housing need for the projection period representing the period from July 1, 2010, to the deadline for housing element adoption described in clause (i).

(I) For the fifth revision, a local government within the jurisdiction of the San Diego Association of Governments that has not adopted a housing element for the fourth revision by January 1, 2009, shall revise its housing element not less than every four years, beginning on the date described in clause (i), in accordance with paragraph (4), unless the local government does both of the following:

(ia) Adopts a housing element for the fourth revision no later than March 31, 2010, which is in substantial compliance with this article.

(ib) Completes any rezoning contained in the housing element program for the fourth revision by June 30, 2010.

(II) For the sixth and subsequent revisions, a local government within the jurisdiction of the San Diego Association of Governments shall be subject to the dates described in clause (i), in accordance with paragraph (4).

(C) All local governments within the regional jurisdiction of a metropolitan planning organization or a regional transportation planning agency that has made an election pursuant to subparagraph (L) of paragraph (2) of subdivision (b) of Section 65080 by June 1, 2009, shall adopt the fifth revision of the housing element no later than 18 months after adoption of the first regional transportation plan update following the election.

(D) All other local governments shall adopt the fifth revision of the housing element five years after the date specified in paragraph (1).

(3) Subsequent revisions of the housing element shall be due as follows:

(A) For local governments described in subparagraphs (A), (B), and (C) of paragraph (2), 18 months after adoption of every second regional transportation plan update, provided that the deadline for adoption is no more than eight years later than the deadline for adoption of the previous eight-year housing element.

(B) For all other local governments, at five-year intervals after the date specified in subparagraph (D) of paragraph (2).

(C) If a metropolitan planning organization or a regional transportation planning agency subject to the five-year revision interval in subparagraph (B) makes an election pursuant to subparagraph (M) of paragraph (2) of subdivision (b) of Section 65080 after June 1, 2009, all local governments within the regional jurisdiction of that entity shall adopt the next housing element revision no later than 18 months after adoption of the first regional transportation plan update following the election. Subsequent revisions shall be due 18 months after adoption of every second regional transportation plan update, provided that the deadline for adoption is no more than eight years later than the deadline for adoption of the previous eight-year housing element.

(4) (A) A local government that does not adopt a housing element within 120 days of the applicable deadline described in subparagraph (A), (B), or (C) of paragraph (2) or subparagraph (A) or (C) of paragraph (3) shall revise its housing element not less than every four years until the local government has adopted at least two consecutive revisions by the statutory deadline.

(B) If necessary, the local government shall adopt three consecutive four-year revisions by the statutory deadline to ensure that when the local government adopts its next housing element covering an eight-year planning period, it does so at the deadline for adoption for other local governments within the region also covering an eight-year planning period.

(C) The deadline for adoption of every second four-year revision shall be the same as the deadline for adoption for other local governments within the region.

(5) The metropolitan planning organization or a regional transportation planning agency for a region that has an eight-year revision interval pursuant to paragraph (3) shall notify the department and the Department of Transportation in writing of the estimated adoption date for its next regional transportation plan update at least 12 months prior to the estimated adoption date. The Department of Transportation shall maintain and publish on its Internet Web site a current schedule of the estimated regional transportation plan adoption dates. The department shall maintain and publish on its Internet Web site a current schedule of the estimated and actual housing element due dates. Each council of governments shall publish on its Internet Web site the estimated and actual housing element due dates, as published by the department, for the jurisdictions within its region and shall send notice of these dates to interested parties. For purposes of determining the existing and projected need for housing within a region pursuant to Sections 65584 to 65584.08, inclusive, the date of the next scheduled revision of the housing element shall be deemed to be the estimated adoption date of the regional transportation plan update described in the notice provided to the Department of Transportation plus 18 months.

(6) The new projection period shall begin on the date of December 31 or June 30 that most closely precedes the end of the previous projection period.

(f) For purposes of this article, the following terms have the following meanings:

(1) “Planning period” shall be the time period between the due date for one housing element and the due date for the next housing element.

(2) “Projection period” shall be the time period for which the regional housing need is calculated.

(g) For purposes of this section, “regional transportation plan update” shall mean a regional transportation plan adopted to satisfy the requirements of subdivision (d) of Section 65080.

(Amended by Stats. 2014, Ch. 298, Sec. 3. Effective January 1, 2015.)



65589

(a) Nothing in this article shall require a city, county, or city and county to do any of the following:

(1) Expend local revenues for the construction of housing, housing subsidies, or land acquisition.

(2) Disapprove any residential development which is consistent with the general plan.

(b) Nothing in this article shall be construed to be a grant of authority or a repeal of any authority which may exist of a local government to impose rent controls or restrictions on the sale of real property.

(c) Nothing in this article shall be construed to be a grant of authority or a repeal of any authority which may exist of a local government with respect to measures that may be undertaken or required by a local government to be undertaken to implement the housing element of the local general plan.

(d) The provisions of this article shall be construed consistent with, and in promotion of, the statewide goal of a sufficient supply of decent housing to meet the needs of all Californians.

(Added by Stats. 1980, Ch. 1143.)



65589.3

In any action filed on or after January 1, 1991, taken to challenge the validity of a housing element, there shall be a rebuttable presumption of the validity of the element or amendment if, pursuant to Section 65585, the department has found that the element or amendment substantially complies with the requirements of this article.

(Added by Stats. 1990, Ch. 1441, Sec. 7.)



65589.4

(a) An attached housing development shall be a permitted use not subject to a conditional use permit on any parcel zoned for an attached housing development if local law so provides or if it satisfies the requirements of subdivision (b) and either of the following:

(1) The attached housing development satisfies the criteria of Section 21159.22, 21159.23, or 21159.24 of the Public Resources Code.

(2) The attached housing development meets all of the following criteria:

(A) The attached housing development is subject to a discretionary decision other than a conditional use permit and a negative declaration or mitigated negative declaration has been adopted for the attached housing development under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code). If no public hearing is held with respect to the discretionary decision, then the negative declaration or mitigated negative declaration for the attached housing development may be adopted only after a public hearing to receive comments on the negative declaration or mitigated negative declaration.

(B) The attached housing development is consistent with both the jurisdiction’s zoning ordinance and general plan as it existed on the date the application was deemed complete, except that an attached housing development shall not be deemed to be inconsistent with the zoning designation for the site if that zoning designation is inconsistent with the general plan only because the attached housing development site has not been rezoned to conform with the most recent adopted general plan.

(C) The attached housing development is located in an area that is covered by one of the following documents that has been adopted by the jurisdiction within five years of the date the application for the attached housing development was deemed complete:

(i) A general plan.

(ii) A revision or update to the general plan that includes at least the land use and circulation elements.

(iii) An applicable community plan.

(iv) An applicable specific plan.

(D) The attached housing development consists of not more than 100 residential units with a minimum density of not less than 12 units per acre or a minimum density of not less than eight units per acre if the attached housing development consists of four or fewer units.

(E) The attached housing development is located in an urbanized area as defined in Section 21071 of the Public Resources Code or within a census-defined place with a population density of at least 5,000 persons per square mile or, if the attached housing development consists of 50 or fewer units, within an incorporated city with a population density of at least 2,500 persons per square mile and a total population of at least 25,000 persons.

(F) The attached housing development is located on an infill site as defined in Section 21061.0.5 of the Public Resources Code.

(b) At least 10 percent of the units of the attached housing development shall be available at affordable housing cost to very low income households, as defined in Section 50105 of the Health and Safety Code, or at least 20 percent of the units of the attached housing development shall be available at affordable housing cost to lower income households, as defined in Section 50079.5 of the Health and Safety Code, or at least 50 percent of the units of the attached housing development available at affordable housing cost to moderate-income households, consistent with Section 50052.5 of the Health and Safety Code. The developer of the attached housing development shall provide sufficient legal commitments to the local agency to ensure the continued availability and use of the housing units for very low, low-, or moderate-income households for a period of at least 30 years.

(c) Nothing in this section shall prohibit a local agency from applying design and site review standards in existence on the date the application was deemed complete.

(d) The provisions of this section are independent of any obligation of a jurisdiction pursuant to subdivision (c) of Section 65583 to identify multifamily sites developable by right.

(e) This section does not apply to the issuance of coastal development permits pursuant to the California Coastal Act (Division 20 (commencing with Section 30000) of the Public Resources Code).

(f) This section does not relieve a public agency from complying with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) or relieve an applicant or public agency from complying with the Subdivision Map Act (Division 2 (commencing with Section 66473)).

(g) This section is applicable to all cities and counties, including charter cities, because the Legislature finds that the lack of affordable housing is of vital statewide importance, and thus a matter of statewide concern.

(h) For purposes of this section, “attached housing development” means a newly constructed or substantially rehabilitated structure containing two or more dwelling units and consisting only of residential units, but does not include a second unit, as defined by paragraph (4) of subdivision (h) of Section 65852.2, or the conversion of an existing structure to condominiums.

(Amended by Stats. 2005, Ch. 598, Sec. 1. Effective January 1, 2006.)



65589.5

(a) The Legislature finds and declares all of the following:

(1) The lack of housing, including emergency shelters, is a critical problem that threatens the economic, environmental, and social quality of life in California.

(2) California housing has become the most expensive in the nation. The excessive cost of the state’s housing supply is partially caused by activities and policies of many local governments that limit the approval of housing, increase the cost of land for housing, and require that high fees and exactions be paid by producers of housing.

(3) Among the consequences of those actions are discrimination against low-income and minority households, lack of housing to support employment growth, imbalance in jobs and housing, reduced mobility, urban sprawl, excessive commuting, and air quality deterioration.

(4) Many local governments do not give adequate attention to the economic, environmental, and social costs of decisions that result in disapproval of housing projects, reduction in density of housing projects, and excessive standards for housing projects.

(b) It is the policy of the state that a local government not reject or make infeasible housing developments, including emergency shelters, that contribute to meeting the need determined pursuant to this article without a thorough analysis of the economic, social, and environmental effects of the action and without complying with subdivision (d).

(c) The Legislature also recognizes that premature and unnecessary development of agricultural lands for urban uses continues to have adverse effects on the availability of those lands for food and fiber production and on the economy of the state. Furthermore, it is the policy of the state that development should be guided away from prime agricultural lands; therefore, in implementing this section, local jurisdictions should encourage, to the maximum extent practicable, in filling existing urban areas.

(d) A local agency shall not disapprove a housing development project, including farmworker housing as defined in subdivision (d) of Section 50199.50 of the Health and Safety Code, for very low, low-, or moderate-income households, or an emergency shelter, or condition approval in a manner that renders the project infeasible for development for the use of very low, low-, or moderate-income households, or an emergency shelter, including through the use of design review standards, unless it makes written findings, based upon substantial evidence in the record, as to one of the following:

(1) The jurisdiction has adopted a housing element pursuant to this article that has been revised in accordance with Section 65588, is in substantial compliance with this article, and the jurisdiction has met or exceeded its share of the regional housing need allocation pursuant to Section 65584 for the planning period for the income category proposed for the housing development project, provided that any disapproval or conditional approval shall not be based on any of the reasons prohibited by Section 65008. If the housing development project includes a mix of income categories, and the jurisdiction has not met or exceeded its share of the regional housing need for one or more of those categories, then this paragraph shall not be used to disapprove or conditionally approve the project. The share of the regional housing need met by the jurisdiction shall be calculated consistently with the forms and definitions that may be adopted by the Department of Housing and Community Development pursuant to Section 65400. In the case of an emergency shelter, the jurisdiction shall have met or exceeded the need for emergency shelter, as identified pursuant to paragraph (7) of subdivision (a) of Section 65583. Any disapproval or conditional approval pursuant to this paragraph shall be in accordance with applicable law, rule, or standards.

(2) The development project or emergency shelter as proposed would have a specific, adverse impact upon the public health or safety, and there is no feasible method to satisfactorily mitigate or avoid the specific adverse impact without rendering the development unaffordable to low- and moderate-income households or rendering the development of the emergency shelter financially infeasible. As used in this paragraph, a “specific, adverse impact” means a significant, quantifiable, direct, and unavoidable impact, based on objective, identified written public health or safety standards, policies, or conditions as they existed on the date the application was deemed complete. Inconsistency with the zoning ordinance or general plan land use designation shall not constitute a specific, adverse impact upon the public health or safety.

(3) The denial of the project or imposition of conditions is required in order to comply with specific state or federal law, and there is no feasible method to comply without rendering the development unaffordable to low- and moderate-income households or rendering the development of the emergency shelter financially infeasible.

(4) The development project or emergency shelter is proposed on land zoned for agriculture or resource preservation that is surrounded on at least two sides by land being used for agricultural or resource preservation purposes, or which does not have adequate water or wastewater facilities to serve the project.

(5) The development project or emergency shelter is inconsistent with both the jurisdiction’s zoning ordinance and general plan land use designation as specified in any element of the general plan as it existed on the date the application was deemed complete, and the jurisdiction has adopted a revised housing element in accordance with Section 65588 that is in substantial compliance with this article.

(A) This paragraph cannot be utilized to disapprove or conditionally approve a housing development project if the development project is proposed on a site that is identified as suitable or available for very low, low-, or moderate-income households in the jurisdiction’s housing element, and consistent with the density specified in the housing element, even though it is inconsistent with both the jurisdiction’s zoning ordinance and general plan land use designation.

(B) If the local agency has failed to identify in the inventory of land in its housing element sites that can be developed for housing within the planning period and that are sufficient to provide for the jurisdiction’s share of the regional housing need for all income levels pursuant to Section 65584, then this paragraph shall not be utilized to disapprove or conditionally approve a housing development project proposed for a site designated in any element of the general plan for residential uses or designated in any element of the general plan for commercial uses if residential uses are permitted or conditionally permitted within commercial designations. In any action in court, the burden of proof shall be on the local agency to show that its housing element does identify adequate sites with appropriate zoning and development standards and with services and facilities to accommodate the local agency’s share of the regional housing need for the very low and low-income categories.

(C) If the local agency has failed to identify a zone or zones where emergency shelters are allowed as a permitted use without a conditional use or other discretionary permit, has failed to demonstrate that the identified zone or zones include sufficient capacity to accommodate the need for emergency shelter identified in paragraph (7) of subdivision (a) of Section 65583, or has failed to demonstrate that the identified zone or zones can accommodate at least one emergency shelter, as required by paragraph (4) of subdivision (a) of Section 65583, then this paragraph shall not be utilized to disapprove or conditionally approve an emergency shelter proposed for a site designated in any element of the general plan for industrial, commercial, or multifamily residential uses. In any action in court, the burden of proof shall be on the local agency to show that its housing element does satisfy the requirements of paragraph (4) of subdivision (a) of Section 65583.

(e) Nothing in this section shall be construed to relieve the local agency from complying with the Congestion Management Program required by Chapter 2.6 (commencing with Section 65088) of Division 1 of Title 7 or the California Coastal Act (Division 20 (commencing with Section 30000) of the Public Resources Code). Neither shall anything in this section be construed to relieve the local agency from making one or more of the findings required pursuant to Section 21081 of the Public Resources Code or otherwise complying with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(f) (1) Nothing in this section shall be construed to prohibit a local agency from requiring the development project to comply with objective, quantifiable, written development standards, conditions, and policies appropriate to, and consistent with, meeting the jurisdiction’s share of the regional housing need pursuant to Section 65584. However, the development standards, conditions, and policies shall be applied to facilitate and accommodate development at the density permitted on the site and proposed by the development.

(2) Nothing in this section shall be construed to prohibit a local agency from requiring an emergency shelter project to comply with objective, quantifiable, written development standards, conditions, and policies that are consistent with paragraph (4) of subdivision (a) of Section 65583 and appropriate to, and consistent with, meeting the jurisdiction’s need for emergency shelter, as identified pursuant to paragraph (7) of subdivision (a) of Section 65583. However, the development standards, conditions, and policies shall be applied by the local agency to facilitate and accommodate the development of the emergency shelter project.

(3) This section does not prohibit a local agency from imposing fees and other exactions otherwise authorized by law that are essential to provide necessary public services and facilities to the development project or emergency shelter.

(g) This section shall be applicable to charter cities because the Legislature finds that the lack of housing, including emergency shelter, is a critical statewide problem.

(h) The following definitions apply for the purposes of this section:

(1) “Feasible” means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social, and technological factors.

(2) “Housing development project” means a use consisting of any of the following:

(A) Residential units only.

(B) Mixed-use developments consisting of residential and nonresidential uses in which nonresidential uses are limited to neighborhood commercial uses and to the first floor of buildings that are two or more stories. As used in this paragraph, “neighborhood commercial” means small-scale general or specialty stores that furnish goods and services primarily to residents of the neighborhood.

(C) Transitional housing or supportive housing.

(3) “Housing for very low, low-, or moderate-income households” means that either (A) at least 20 percent of the total units shall be sold or rented to lower income households, as defined in Section 50079.5 of the Health and Safety Code, or (B) 100 percent of the units shall be sold or rented to moderate-income households as defined in Section 50093 of the Health and Safety Code, or middle-income households, as defined in Section 65008 of this code. Housing units targeted for lower income households shall be made available at a monthly housing cost that does not exceed 30 percent of 60 percent of area median income with adjustments for household size made in accordance with the adjustment factors on which the lower income eligibility limits are based. Housing units targeted for persons and families of moderate income shall be made available at a monthly housing cost that does not exceed 30 percent of 100 percent of area median income with adjustments for household size made in accordance with the adjustment factors on which the moderate-income eligibility limits are based.

(4) “Area median income” means area median income as periodically established by the Department of Housing and Community Development pursuant to Section 50093 of the Health and Safety Code. The developer shall provide sufficient legal commitments to ensure continued availability of units for very low or low-income households in accordance with the provisions of this subdivision for 30 years.

(5) “Disapprove the development project” includes any instance in which a local agency does either of the following:

(A) Votes on a proposed housing development project application and the application is disapproved.

(B) Fails to comply with the time periods specified in subdivision (a) of Section 65950. An extension of time pursuant to Article 5 (commencing with Section 65950) shall be deemed to be an extension of time pursuant to this paragraph.

(i) If any city, county, or city and county denies approval or imposes restrictions, including design changes, a reduction of allowable densities or the percentage of a lot that may be occupied by a building or structure under the applicable planning and zoning in force at the time the application is deemed complete pursuant to Section 65943, that have a substantial adverse effect on the viability or affordability of a housing development for very low, low-, or moderate-income households, and the denial of the development or the imposition of restrictions on the development is the subject of a court action which challenges the denial, then the burden of proof shall be on the local legislative body to show that its decision is consistent with the findings as described in subdivision (d) and that the findings are supported by substantial evidence in the record.

(j) When a proposed housing development project complies with applicable, objective general plan and zoning standards and criteria, including design review standards, in effect at the time that the housing development project’s application is determined to be complete, but the local agency proposes to disapprove the project or to approve it upon the condition that the project be developed at a lower density, the local agency shall base its decision regarding the proposed housing development project upon written findings supported by substantial evidence on the record that both of the following conditions exist:

(1) The housing development project would have a specific, adverse impact upon the public health or safety unless the project is disapproved or approved upon the condition that the project be developed at a lower density. As used in this paragraph, a “specific, adverse impact” means a significant, quantifiable, direct, and unavoidable impact, based on objective, identified written public health or safety standards, policies, or conditions as they existed on the date the application was deemed complete.

(2) There is no feasible method to satisfactorily mitigate or avoid the adverse impact identified pursuant to paragraph (1), other than the disapproval of the housing development project or the approval of the project upon the condition that it be developed at a lower density.

(k) The applicant or any person who would be eligible to apply for residency in the development or emergency shelter may bring an action to enforce this section. If in any action brought to enforce the provisions of this section, a court finds that the local agency disapproved a project or conditioned its approval in a manner rendering it infeasible for the development of an emergency shelter, or housing for very low, low-, or moderate-income households, including farmworker housing, without making the findings required by this section or without making sufficient findings supported by substantial evidence, the court shall issue an order or judgment compelling compliance with this section within 60 days, including, but not limited to, an order that the local agency take action on the development project or emergency shelter. The court shall retain jurisdiction to ensure that its order or judgment is carried out and shall award reasonable attorney’s fees and costs of suit to the plaintiff or petitioner who proposed the housing development or emergency shelter, except under extraordinary circumstances in which the court finds that awarding fees would not further the purposes of this section. If the court determines that its order or judgment has not been carried out within 60 days, the court may issue further orders as provided by law to ensure that the purposes and policies of this section are fulfilled, including, but not limited to, an order to vacate the decision of the local agency, in which case the application for the project, as constituted at the time the local agency took the initial action determined to be in violation of this section, along with any standard conditions determined by the court to be generally imposed by the local agency on similar projects, shall be deemed approved unless the applicant consents to a different decision or action by the local agency.

(l) If the court finds that the local agency (1) acted in bad faith when it disapproved or conditionally approved the housing development or emergency shelter in violation of this section and (2) failed to carry out the court’s order or judgment within 60 days as described in subdivision (k), the court in addition to any other remedies provided by this section, may impose fines upon the local agency that the local agency shall be required to deposit into a housing trust fund. Fines shall not be paid from funds that are already dedicated for affordable housing, including, but not limited to, redevelopment or low- and moderate-income housing funds and federal HOME and CDBG funds. The local agency shall commit the money in the trust fund within five years for the sole purpose of financing newly constructed housing units affordable to extremely low, very low, or low-income households. For purposes of this section, “bad faith” shall mean an action that is frivolous or otherwise entirely without merit.

(m) Any action brought to enforce the provisions of this section shall be brought pursuant to Section 1094.5 of the Code of Civil Procedure, and the local agency shall prepare and certify the record of proceedings in accordance with subdivision (c) of Section 1094.6 of the Code of Civil Procedure no later than 30 days after the petition is served, provided that the cost of preparation of the record shall be borne by the local agency. Upon entry of the trial court’s order, a party shall, in order to obtain appellate review of the order, file a petition within 20 days after service upon it of a written notice of the entry of the order, or within such further time not exceeding an additional 20 days as the trial court may for good cause allow. If the local agency appeals the judgment of the trial court, the local agency shall post a bond, in an amount to be determined by the court, to the benefit of the plaintiff if the plaintiff is the project applicant.

(n) In any action, the record of the proceedings before the local agency shall be filed as expeditiously as possible and, notwithstanding Section 1094.6 of the Code of Civil Procedure or subdivision (m) of this section, all or part of the record may be prepared (1) by the petitioner with the petition or petitioner’s points and authorities, (2) by the respondent with respondent’s points and authorities, (3) after payment of costs by the petitioner, or (4) as otherwise directed by the court. If the expense of preparing the record has been borne by the petitioner and the petitioner is the prevailing party, the expense shall be taxable as costs.

(o) This section shall be known, and may be cited, as the Housing Accountability Act.

(Amended by Stats. 2010, Ch. 610, Sec. 2. Effective January 1, 2011.)



65589.6

In any action taken to challenge the validity of a decision by a city, county, or city and county to disapprove a project or approve a project upon the condition that it be developed at a lower density pursuant to Section 65589.5, the city, county, or city and county shall bear the burden of proof that its decision has conformed to all of the conditions specified in Section 65589.5.

(Added by Stats. 1984, Ch. 1104, Sec. 1.)



65589.7

(a) The housing element adopted by the legislative body and any amendments made to that element shall be immediately delivered to all public agencies or private entities that provide water or sewer services for municipal and industrial uses, including residential, within the territory of the legislative body. Each public agency or private entity providing water or sewer services shall grant a priority for the provision of these services to proposed developments that include housing units affordable to lower income households.

(b) A public agency or private entity providing water or sewer services shall adopt written policies and procedures, not later than July 1, 2006, and at least once every five years thereafter, with specific objective standards for provision of services in conformance with this section. For private water and sewer companies regulated by the Public Utilities Commission, the commission shall adopt written policies and procedures for use by those companies in a manner consistent with this section. The policies and procedures shall take into account all of the following:

(1) Regulations and restrictions adopted pursuant to Chapter 3 (commencing with Section 350) of Division 1 of the Water Code, relating to water shortage emergencies.

(2) The availability of water supplies as determined by the public agency or private entity pursuant to an urban water management plan adopted pursuant to Part 2.6 (commencing with Section 10610) of Division 6 of the Water Code.

(3) Plans, documents, and information relied upon by the public agency or private entity that is not an “urban water supplier,” as defined in Section 10617 of the Water Code, or that provides sewer service, that provide a reasonable basis for making service determinations.

(c) A public agency or private entity that provides water or sewer services shall not deny or condition the approval of an application for services to, or reduce the amount of services applied for by, a proposed development that includes housing units affordable to lower income households unless the public agency or private entity makes specific written findings that the denial, condition, or reduction is necessary due to the existence of one or more of the following:

(1) The public agency or private entity providing water service does not have “sufficient water supply,” as defined in paragraph (2) of subdivision (a) of Section 66473.7, or is operating under a water shortage emergency as defined in Section 350 of the Water Code, or does not have sufficient water treatment or distribution capacity, to serve the needs of the proposed development, as demonstrated by a written engineering analysis and report.

(2) The public agency or private entity providing water service is subject to a compliance order issued by the State Department of Health Services that prohibits new water connections.

(3) The public agency or private entity providing sewer service does not have sufficient treatment or collection capacity, as demonstrated by a written engineering analysis and report on the condition of the treatment or collection works, to serve the needs of the proposed development.

(4) The public agency or private entity providing sewer service is under an order issued by a regional water quality control board that prohibits new sewer connections.

(5) The applicant has failed to agree to reasonable terms and conditions relating to the provision of service generally applicable to development projects seeking service from the public agency or private entity, including, but not limited to, the requirements of local, state, or federal laws and regulations or payment of a fee or charge imposed pursuant to Section 66013.

(d) The following definitions apply for purposes of this section:

(1) “Proposed developments that include housing units affordable to lower income households” means that dwelling units shall be sold or rented to lower income households, as defined in Section 50079.5 of the Health and Safety Code, at an affordable housing cost, as defined in Section 50052.5 of the Health and Safety Code, or an affordable rent, as defined in Section 50053 of the Health and Safety Code.

(2) “Water or sewer services” means supplying service through a pipe or other constructed conveyance for a residential purpose, and does not include the sale of water for human consumption by a water supplier to another water supplier for resale. As used in this section, “water service” provided by a public agency or private entity applies only to water supplied from public water systems subject to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(e) This section is intended to neither enlarge nor diminish the existing authority of a city, county, or city and county in adopting a housing element. Failure to deliver a housing element adopted by the legislative body or amendments made to that element, to a public agency or private entity providing water or sewer services shall neither invalidate any action or approval of a development project nor exempt a public agency or private entity from the obligations under this section. The special districts which provide water or sewer services related to development, as defined in subdivision (e) of Section 56426, are included within this section.

(f) The Legislature finds and declares that this section shall be applicable to all cities and counties, including charter cities, because the Legislature finds that the lack of affordable housing is a matter of vital statewide importance.

(Amended by Stats. 2005, Ch. 727, Sec. 1. Effective January 1, 2006.)



65589.8

A local government which adopts a requirement in its housing element that a housing development contain a fixed percentage of affordable housing units, shall permit a developer to satisfy all or a portion of that requirement by constructing rental housing at affordable monthly rents, as determined by the local government.

Nothing in this section shall be construed to expand or contract the authority of a local government to adopt an ordinance, charter amendment, or policy requiring that any housing development contain a fixed percentage of affordable housing units.

(Added by Stats. 1983, Ch. 787, Sec. 1.)






ARTICLE 10.7 - Low- and Moderate-Income Housing Within the Coastal Zone

65590

(a) In addition to the requirements of Article 10.6 (commencing with Section 65580), the provisions and requirements of this section shall apply within the coastal zone as defined and delineated in Division 20 (commencing with Section 30000) of the Public Resources Code. Each respective local government shall comply with the requirements of this section in that portion of its jurisdiction which is located within the coastal zone.

(b) The conversion or demolition of existing residential dwelling units occupied by persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, shall not be authorized unless provision has been made for the replacement of those dwelling units with units for persons and families of low or moderate income. Replacement dwelling units shall be located within the same city or county as the dwelling units proposed to be converted or demolished. The replacement dwelling units shall be located on the site of the converted or demolished structure or elsewhere within the coastal zone if feasible, or, if location on the site or elsewhere within the coastal zone is not feasible, they shall be located within three miles of the coastal zone. The replacement dwelling units shall be provided and available for use within three years from the date upon which work commenced on the conversion or demolition of the residential dwelling unit. In the event that an existing residential dwelling unit is occupied by more than one person or family, the provisions of this subdivision shall apply if at least one such person or family, excluding any dependents thereof, is of low or moderate income.

For purposes of this subdivision, a residential dwelling unit shall be deemed occupied by a person or family of low or moderate income if the person or family was evicted from that dwelling unit within one year prior to the filing of an application to convert or demolish the unit and if the eviction was for the purpose of avoiding the requirements of this subdivision. If a substantial number of persons or families of low or moderate income were evicted from a single residential development within one year prior to the filing of an application to convert or demolish that structure, the evictions shall be presumed to have been for the purpose of avoiding the requirements of this subdivision and the applicant for the conversion or demolition shall bear the burden of proving that the evictions were not for the purpose of avoiding the requirements of this subdivision.

The requirements of this subdivision for replacement dwelling units shall not apply to the following types of conversion or demolition unless the local government determines that replacement of all or any portion of the converted or demolished dwelling units is feasible, in which event replacement dwelling units shall be required:

(1) The conversion or demolition of a residential structure which contains less than three dwelling units, or, in the event that a proposed conversion or demolition involves more than one residential structure, the conversion or demolition of 10 or fewer dwelling units.

(2) The conversion or demolition of a residential structure for purposes of a nonresidential use which is either “coastal dependent,” as defined in Section 30101 of the Public Resources Code, or “coastal related,” as defined in Section 30101.3 of the Public Resources Code. However, the coastal-dependent or coastal-related use shall be consistent with the provisions of the land use plan portion of the local government’s local coastal program which has been certified as provided in Section 30512 of the Public Resources Code. Examples of coastal-dependent or coastal-related uses include, but are not limited to, visitor-serving commercial or recreational facilities, coastal-dependent industry, or boating or harbor facilities.

(3) The conversion or demolition of a residential structure located within the jurisdiction of a local government which has within the area encompassing the coastal zone, and three miles inland therefrom, less than 50 acres, in aggregate, of land which is vacant, privately owned and available for residential use.

(4) The conversion or demolition of a residential structure located within the jurisdiction of a local government which has established a procedure under which an applicant for conversion or demolition will pay an in-lieu fee into a program, the various provisions of which, in aggregate, will result in the replacement of the number of dwelling units which would otherwise have been required by this subdivision. As otherwise required by this subdivision, the replacement units shall, (i) be located within the coastal zone if feasible, or, if location within the coastal zone is not feasible, shall be located within three miles of the coastal zone, and (ii) shall be provided and available for use within three years from the date upon which work commenced on the conversion or demolition.

The requirements of this subdivision for replacement dwelling units shall not apply to the demolition of any residential structure which has been declared to be a public nuisance under the provisions of Division 13 (commencing with Section 17000) of the Health and Safety Code, or any local ordinance enacted pursuant to those provisions.

For purposes of this subdivision, no building, which conforms to the standards which were applicable at the time the building was constructed and which does not constitute a substandard building, as provided in Section 17920.3 of the Health and Safety Code, shall be deemed to be a public nuisance solely because the building does not conform to one or more of the current provisions of the Uniform Building Code as adopted within the jurisdiction for new construction.

(c) The conversion or demolition of any residential structure for purposes of a nonresidential use which is not “coastal dependent”, as defined in Section 30101 of the Public Resources Code, shall not be authorized unless the local government has first determined that a residential use is no longer feasible in that location. If a local government makes this determination and authorizes the conversion or demolition of the residential structure, it shall require replacement of any dwelling units occupied by persons and families of low or moderate income pursuant to the applicable provisions of subdivision (b).

(d) New housing developments constructed within the coastal zone shall, where feasible, provide housing units for persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code. Where it is not feasible to provide these housing units in a proposed new housing development, the local government shall require the developer to provide such housing, if feasible to do so, at another location within the same city or county, either within the coastal zone or within three miles thereof. In order to assist in providing new housing units, each local government shall offer density bonuses or other incentives, including, but not limited to, modification of zoning and subdivision requirements, accelerated processing of required applications, and the waiver of appropriate fees.

(e) Any determination of the “feasibility” of an action required to be taken by this section shall be reviewable pursuant to the provisions of Section 1094.5 of the Code of Civil Procedure.

(f) The housing provisions of any local coastal program prepared and certified pursuant to Division 20 (commencing with Section 30000) of the Public Resources Code prior to January 1, 1982, shall be deemed to satisfy all of the requirements of this section. Any change or alteration in those housing provisions made on or after January 1, 1982, shall be subject to all of the requirements of this section.

(g) As used in this section:

(1) “Conversion” means a change of a residential dwelling, including a mobilehome, as defined in Section 18008 of the Health and Safety Code, or a mobilehome lot in a mobilehome park, as defined in Section 18214 of the Health and Safety Code, or a residential hotel as defined in paragraph (1) of subdivision (b) of Section 50519 of the Health and Safety Code, to a condominium, cooperative, or similar form of ownership; or a change of a residential dwelling, including a mobilehome, or a mobilehome lot in a mobilehome park, or a residental hotel to a nonresidential use.

(2) “Demolition” means the demolition of a residential dwelling, including a mobilehome, as defined in Section 18008 of the Health and Safety Code, or a mobilehome lot in a mobilehome park, as defined in Section 18214 of the Health and Safety Code, or a residential hotel, as defined in paragraph (1) of subdivision (b) of Section 50519 of the Health and Safety Code, which has not been declared to be a public nuisance under Division 13 (commencing with Section 17000) of the Health and Safety Code or any local ordinance enacted pursuant to those provisions.

(3) “Feasible” means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social, and technical factors.

(h) With respect to the requirements of Sections 65583 and 65584, compliance with the requirements of this section is not intended and shall not be construed as any of the following:

(1) A statutory interpretation or determination of the local government actions which may be necessary to comply with the requirements of those sections; except that compliance with this section shall be deemed to satisfy the requirements of paragraph (2) of subdivision (c) of Section 65583 for that portion of a local government’s jurisdiction which is located within the coastal zone.

(2) A limitation on the program components which may be included in a housing element, or a requirement that a housing element be amended in order to incorporate within it any specific provision of this section or related policies. Any revision of a housing element pursuant to Section 65588 shall, however, take into account any low- or moderate-income housing which has been provided or required pursuant to this section.

(3) Except as otherwise specifically required by this section, a requirement that a local government adopt individual ordinances or programs in order to implement the requirements of this section.

(i) No provision of this section shall be construed as increasing or decreasing the authority of a local government to enact ordinances or to take any other action to ensure the continued affordability of housing.

(j) Local governments may impose fees upon persons subject to the provisions of this section to offset administrative costs incurred in order to comply with the requirements of this section.

(k) This section establishes minimum requirements for housing within the coastal zone for persons and families of low or moderate income. It is not intended and shall not be construed as a limitation or constraint on the authority or ability of a local government, as may otherwise be provided by law, to require or provide low- or moderate-income housing within the coastal zone which is in addition to the requirements of this section.

(Amended by Stats. 1982, Ch. 1246, Sec. 1.)



65590.1

Any local government which receives an application as provided in Section 30600.1 of the Public Resources Code to apply the requirements of Section 65590 to a proposed development shall apply these requirements within 90 days from the date on which it has received that application and accepted it as complete. In the event that the local government has granted final discretionary approval to the proposed development, or has determined that no such approval was required, prior to receiving the application, it shall, nonetheless, apply the requirements and is hereby authorized to conduct proceedings as may be necessary or convenient for the sole purpose of doing so.

(Added by Stats. 1982, Ch. 43, Sec. 3.5. Effective February 17, 1982.)






ARTICLE 10.8 - Water Conservation in Landscaping

65591

This article shall be known and may be cited as the Water Conservation in Landscaping Act.

(Repealed and added by Stats. 2006, Ch. 559, Sec. 3. Effective January 1, 2007.)



65592

Unless the context requires otherwise, the following definitions govern the construction of this article:

(a) “Department” means the Department of Water Resources.

(b) “Local agency” means any city, county, or city and county, including a charter city or charter county.

(c) “Water efficient landscape ordinance” means an ordinance or resolution adopted by a local agency, or prepared by the department, to address the efficient use of water in landscaping.

(Repealed and added by Stats. 2006, Ch. 559, Sec. 3. Effective January 1, 2007.)



65593

The Legislature finds and declares all of the following:

(a) The waters of the state are of limited supply and are subject to ever increasing demands.

(b) The continuation of California’s economic prosperity is dependent on adequate supplies of water being available for future uses.

(c) It is the policy of the state to promote the conservation and efficient use of water and to prevent the waste of this valuable resource.

(d) Landscapes are essential to the quality of life in California by providing areas for active and passive recreation and as an enhancement to the environment by cleaning air and water, preventing erosion, offering fire protection, and replacing ecosystems lost to development.

(e) Landscape design, installation, maintenance, and management can and should be water efficient.

(f) Section 2 of Article X of the California Constitution specifies that the right to use water is limited to the amount reasonably required for the beneficial use to be served and the right does not and shall not extend to waste or unreasonable use or unreasonable method of use.

(g) (1) The Legislature, pursuant to Chapter 682 of the Statutes of 2004, requested the California Urban Water Conservation Council to convene a stakeholders work group to develop recommendations for improving the efficiency of water use in urban irrigated landscapes.

(2) The work group report includes a recommendation to update the model water efficient landscape ordinance adopted by the department pursuant to Chapter 1145 of the Statutes of 1990.

(3) It is the intent of the Legislature that the department promote the use of this updated model ordinance.

(h) Notwithstanding Article 13 (commencing with Section 65700), this article addresses a matter that is of statewide concern and is not a municipal affair as that term is used in Section 5 of Article XI of the California Constitution. Accordingly, it is the intent of the Legislature that this article, except as provided in Section 65594, apply to all cities and counties, including charter cities and charter counties.

(Repealed and added by Stats. 2006, Ch. 559, Sec. 3. Effective January 1, 2007.)



65594

(a) Except as provided in Section 65595, if by January 1, 1993, a local agency did not adopt a water efficient landscape ordinance and did not adopt findings based on climatic, geological, or topographical conditions, or water availability that state that a water efficient landscape ordinance is unnecessary, the model water efficient landscape ordinance adopted by the department pursuant to Chapter 1145 of the Statutes of 1990 shall apply within the jurisdiction of the local agency as of that date, shall be enforced by the local agency, and shall have the same force and effect as if adopted by the local agency.

(b) Notwithstanding subdivision (b) of Section 65592, subdivision (a) does not apply to chartered cities.

(c) This section shall apply only until the department updates the model ordinance.

(Repealed and added by Stats. 2006, Ch. 559, Sec. 3. Effective January 1, 2007.)



65595

(a) (1) To the extent funds are appropriated, not later than January 1, 2009, by regulation, the department shall update the model water efficient landscape ordinance adopted pursuant to Chapter 1145 of the Statutes of 1990, after holding one or more public hearings. The updated model ordinance shall be based on the recommendations set forth in the report prepared pursuant to Chapter 682 of the Statutes of 2004 and shall meet the requirements of Section 65596.

(2) Before the adoption of the updated model ordinance pursuant to paragraph (1), the department shall prepare and submit to the Legislature a report relating to both of the following:

(A) The extent to which local agencies have complied with the model water efficient landscape ordinance adopted pursuant to Chapter 1145 of the Statutes of 1990.

(B) The department’s recommendations regarding the landscape water budget component of the updated model ordinance described in subdivision (b) of Section 65596.

(b) Not later than January 31, 2009, the department shall distribute the updated model ordinance adopted pursuant to subdivision (a) to all local agencies and other interested parties.

(c) On or before January 1, 2010, a local agency shall adopt one of the following:

(1) A water efficient landscape ordinance that is, based on evidence in the record, at least as effective in conserving water as the updated model ordinance adopted by the department pursuant to subdivision (a).

(2) The updated model ordinance described in paragraph (1).

(d) If the local agency has not adopted, on or before January 1, 2010, a water efficient landscape ordinance pursuant to subdivision (c), the updated model ordinance adopted by the department pursuant to subdivision (a) shall apply within the jurisdiction of the local agency as of that date, shall be enforced by the local agency, and shall have the same force and effect as if adopted by the local agency.

(e) Nothing in this article shall be construed to require the local agency’s water efficient landscape ordinance to duplicate, or to conflict with, a water efficiency program or measure implemented by a public water system, as defined in Section 116275 of the Health and Safety Code, within the jurisdictional boundaries of the local agency.

(Repealed and added by Stats. 2006, Ch. 559, Sec. 3. Effective January 1, 2007.)



65596

The updated model ordinance adopted pursuant to Section 65595 shall do all the following in order to reduce water use:

(a) Include provisions for water conservation and the appropriate use and groupings of plants that are well-adapted to particular sites and to particular climatic, soil, or topographic conditions. The model ordinance shall not prohibit or require specific plant species, but it may include conditions for the use of plant species or encourage water conserving plants. However, the model ordinance shall not include conditions that have the effect of prohibiting or requiring specific plant species.

(b) Include a landscape water budget component that establishes the maximum amount of water to be applied through the irrigation system, based on climate, landscape size, irrigation efficiency, and plant needs.

(c) Promote the benefits of consistent local ordinances in neighboring areas.

(d) Encourage the capture and retention of stormwater onsite to improve water use efficiency or water quality.

(e) Include provisions for the use of automatic irrigation systems and irrigation schedules based on climatic conditions, specific terrains and soil types, and other environmental conditions. The model ordinance shall include references to local, state, and federal laws and regulations regarding standards for water-conserving irrigation equipment. The model ordinance may include climate information for irrigation scheduling based on the California Irrigation Management Information System (Chapter 2 (commencing with Section 10015) of Part 1.5 of Division 6 of the Water Code ).

(f) Include provisions for onsite soil assessment and soil management plans that include grading and drainage to promote healthy plant growth and to prevent excessive erosion and runoff, and the use of mulches in shrub areas, garden beds, and landscaped areas where appropriate.

(g) Promote the use of recycled water consistent with Article 4 (commencing with Section 13520) of Chapter 7 of Division 7 of the Water Code.

(h) Seek to educate water users on the efficient use of water and the benefits of doing so.

(i) Address regional differences, including fire prevention needs.

(j) Exempt landscaping that is part of a registered historical site.

(k) Encourage the use of economic incentives to promote the efficient use of water.

(l) Include provisions for landscape maintenance practices that foster long-term landscape water conservation. Landscape maintenance practices may include, but are not limited to, performing routine irrigation system repair and adjustments, conducting water audits, and prescribing the amount of water applied per landscaped acre.

(m) Include provisions to minimize landscape irrigation overspray and runoff.

(Amended by Stats. 2007, Ch. 319, Sec. 1. Effective January 1, 2008.)



65597

Not later than January 31, 2010, each local agency shall notify the department as to whether the local agency is subject to the department’s updated model ordinance adopted pursuant to Section 65595, and if not, shall submit to the department a copy of the water efficient landscape ordinance adopted by the local agency, and a copy of the local agency’s findings and evidence in the record that its water efficient landscape ordinance is at least as effective in conserving water as the department’s updated model ordinance. Not later than January 31, 2011, the department shall, to the extent funds are appropriated, prepare and submit a report to the Legislature summarizing the status of water efficient landscape ordinances adopted by local agencies.

(Repealed and added by Stats. 2006, Ch. 559, Sec. 3. Effective January 1, 2007.)



65598

Any model ordinance adopted pursuant to this article shall exempt cemeteries from all provisions of the ordinance except those set forth in subdivisions (h), (k), and (l) of Section 65596. In adopting language specific to cemeteries, the department shall recognize the special landscape management needs of cemeteries.

(Repealed and added by Stats. 2006, Ch. 559, Sec. 3. Effective January 1, 2007.)



65599

Any actions or proceedings to attach, review, set aside, void, or annul the act, decision, or findings of a local agency on the ground of noncompliance with this article shall be brought pursuant to Section 1085 of the Code of Civil Procedure.

(Repealed and added by Stats. 2006, Ch. 559, Sec. 3. Effective January 1, 2007.)






ARTICLE 10.9 - Water Recycling in Landscaping Act

65601

This article shall be known and may be cited as the Water Recycling in Landscaping Act.

(Added by Stats. 2000, Ch. 510, Sec. 1. Effective January 1, 2001.)



65602

The Legislature finds and declares all of the following:

(a) The waters of the state are of limited supply and are subject to ever-increasing demands.

(b) The continuation of California’s economic prosperity is dependent on adequate supplies of water being available for future uses.

(c) It is the policy of the state to promote the efficient use of water through the development of water recycling facilities.

(d) Landscape design, installation, and maintenance can and should be water efficient.

(e) The use of potable domestic water for landscaped areas is considered a waste or unreasonable use of water within the meaning of Section 2 of Article X of the California Constitution if recycled water is available that meets the conditions described in Section 13550 of the Water Code.

(Added by Stats. 2000, Ch. 510, Sec. 1. Effective January 1, 2001.)



65603

Unless the context requires otherwise, the definitions used in this section govern the construction of this article:

(a) “Designated recycled water use area” means areas within the boundaries of the local agency that can or may in the future be served with recycled water in lieu of potable water and are so designated by the local agency.

(b) “Local agency” means any city, county, or city and county.

(c) “Recycled water producer” means any local public or private entity that produces recycled water in accordance with the conditions described in Section 13550 of the Water Code.

(Added by Stats. 2000, Ch. 510, Sec. 1. Effective January 1, 2001.)



65604

If a recycled water producer determines that within 10 years the recycled water producer will provide recycled water within the boundaries of a local agency that meets all of the conditions described in Section 13550 of the Water Code, the recycled water producer shall notify the local agency of that fact and shall identify in the notice the area that is eligible to receive the recycled water, and the necessary infrastructure that the recycled water producer or retail water supplier will provide to support delivery of the recycled water.

(Added by Stats. 2000, Ch. 510, Sec. 1. Effective January 1, 2001.)



65605

(a) Within 180 days of receipt of notification from a recycled water producer pursuant to Section 65604, the local agency shall adopt and enforce a recycled water ordinance pursuant to this article.

(b) The ordinance shall include, but not be limited to, provisions that do all of the following:

(1) State that it is the policy of the local agency that recycled water determined to be available pursuant to Section 13550 of the Water Code shall be used for nonpotable uses within the designated recycled water use area set forth by the local agency when the local agency determines that there is not an alternative higher or better use for the recycled water, its use is economically justified, and its use is financially and technically feasible for projects under consideration by the local agency.

(2) Designate the areas within the boundaries of the local agency that can or may in the future use recycled water, including, but not limited to, existing urban areas in lieu of potable water.

(3) Establish general rules and regulations governing the use and distribution of recycled water in accordance with applicable laws and regulations.

(4) Establish that the use of the recycled water is determined to be available pursuant to Section 13550 of the Water Code in new industrial, commercial, or residential subdivisions located within the designated recycled water use areas for which a tentative map or parcel map is required pursuant to Section 66426. These provisions shall require a separate plumbing system to serve nonpotable uses in the common areas of the subdivision, including, but not limited to, golf courses, parks, greenbelts, landscaped streets, and landscaped medians. The separate plumbing system to serve nonpotable uses shall be independent of the plumbing system provided to serve domestic, residential, and other potable water uses in the subdivision.

(5) Require that recycled water service shall not commence within the designated recycled water use area in any service area of a private utility, as defined in Section 1502 of the Public Utilities Code, or to any service area of a public agency retail water supplier that is not a local agency, as defined in subdivision (b) of Section 65603, except in accordance with a written agreement between the recycled water producer and the private utility or public agency retail water supplier that shall be made available in a timely manner by the recycled water producer to the local agency adopting the ordinance pursuant to this article.

(Added by Stats. 2000, Ch. 510, Sec. 1. Effective January 1, 2001.)



65606

The recycled water ordinance adopted by a local agency pursuant to Section 65605 shall not apply to either of the following:

(a) A tentative map as defined in Section 66424.5, or a development, as defined in Section 65927, that was approved by the local agency prior to the receipt of notification from a recycled water producer pursuant to Section 65604.

(b) A subdivision map application that is deemed complete pursuant to Section 65943 prior to the local agency’s receipt of a notice from a recycled water producer pursuant to Section 65604.

(Added by Stats. 2000, Ch. 510, Sec. 1. Effective January 1, 2001.)



65607

(a) This article shall not apply to any local agency that adopted a recycled water ordinance or other regulation requiring the use of recycled water in its jurisdiction prior to January 1, 2001.

(b) This article does not alter any rights, remedies, or obligations that may exist pursuant to Chapter 7 (commencing with Section 13500) of Division 7 of the Water Code.

(c) This article does not alter any rights, remedies, or obligations that may exist pursuant to Chapter 8.5 (commencing with Section 1501) of Part 1 of Division 1 of the Public Utilities Code.

(Added by Stats. 2000, Ch. 510, Sec. 1. Effective January 1, 2001.)






ARTICLE 13 - Applicability of Chapter

65700

(a) The provisions of this chapter shall not apply to a charter city, except to the extent that the same may be adopted by charter or ordinance of the city; except that charter cities shall adopt general plans in any case, and such plans shall be adopted by resolution of the legislative body of the city, or the planning commission if the charter so provides, and such plans shall contain the mandatory elements required by Article 5 (commencing with Section 65300) of Chapter 3 of this title.

(b) Notwithstanding subdivision (a), the provisions of Sections 65590 and 65590.1 shall be applicable to charter cities.

(Amended by Stats. 1982, Ch. 43, Sec. 4. Effective February 17, 1982.)



65701

Notwithstanding any other provision of law, the City of Industry’s approval of, and decisions regarding, the development, planning, design, location, site acquisition, financing, leasing, construction, operation, and maintenance of a stadium complex and associated development included in the same project or approval, for which an application for that stadium complex and associated development was submitted on or before January 31, 2009, to the City of Industry, and any accessory improvements to that stadium complex and associated development, including, but not limited to, roadways and utilities that serve the stadium complex or associated development, are exempt from any legal requirement concerning the content of a general plan or consistency with a general plan, and those requirements shall not result in the invalidation of those approvals and decisions. Notwithstanding any other provision of law, a consistency determination is not required by the City of Industry for any decision with respect to the development, planning, design, location, site acquisition, financing, leasing, construction, operation, or maintenance of a stadium complex and associated development included in the same project or approval, for which an application for that stadium complex and associated development was submitted on or before January 31, 2009, to the City of Industry, and any accessory improvements to that stadium complex and associated development, including, but not limited to, roadways and utilities that serve the stadium complex or associated development.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 30, Sec. 2. Effective January 25, 2010.)






ARTICLE 14 - Actions or Proceedings

65750

As used in this article, unless the context requires otherwise:

(a) “Petition” includes any form of pleading brought pursuant to Section 65751, whether it is a petition, complaint, cross-complaint, complaint in intervention, or any other form.

(b) “Petitioner” includes a petitioner, plaintiff, cross-complainant, or intervenor who files an action of any kind pursuant to Section 65751.

(Repealed and added by Stats. 1984, Ch. 1039, Sec. 2.)



65751

Any action to challenge a general plan or any element thereof on the grounds that such plan or element does not substantially comply with the requirements of Article 5 (commencing with Section 65300) shall be brought pursuant to Section 1085 of the Code of Civil Procedure.

(Amended by Stats. 1984, Ch. 1039, Sec. 3.)



65752

All actions brought pursuant to Section 65751, including the hearing of any such action on appeal from the decision of a lower court, shall be given preference over all other civil actions before the court in the matter of setting the same for hearing or trial, and in hearing the same, to the end that all such actions shall be speedily heard and determined.

(Added by Stats. 1982, Ch. 27, Sec. 2.)



65753

(a) The petitioner shall request a hearing or trial on the alternative writ or peremptory writ of mandate, and any other party may request a hearing or trial, within 90 days of the date the petitioner files the petition for a writ of mandate pursuant to Section 65751. If no request for a hearing or trial is filed within 90 days of the date that petition is filed, the action or proceeding may be set for hearing or trial or dismissed on the motion of any party other than the petitioner or may be dismissed on the court’s own motion.

(b) Within 30 days of the filing of the request for a hearing or trial pursuant to subdivision (a), the court shall set a date for a hearing or trial on the action or part of an action brought pursuant to Section 65751. The hearing or trial shall be set to be heard at the earliest possible date that the business of the court permits, but not more than 120 days after the filing of a request for hearing under this section. The court may continue for a reasonable time the date of the hearing or trial upon written motion and a finding of good cause. However, if the court grants a continuance to a respondent, it shall, upon the written motion of the petitioner and upon the petitioner meeting the requirements of Section 65757, grant the relief provided in Section 65757 as temporary relief but shall not enjoin any housing developments which comply with applicable provisions of law and which may be developed without having an impact on the ability of the city, county, or city and county to properly adopt and implement an adequate housing element.

(Amended by Stats. 1984, Ch. 1039, Sec. 4.)



65754

In any action brought to challenge the validity of the general plan of any city, county, or city and county, or any mandatory element thereof, if the court, in a final judgment in favor of the plaintiff or petitioner, finds that the general plan or any mandatory element of the general plan does not substantially comply with the requirements of Article 5 (commencing with Section 65300):

(a) The city, county, or city and county shall bring its general plan or relevant mandatory element or elements thereof into compliance with the requirements of Article 5 (commencing with Section 65300) within 120 days.

Notwithstanding the provisions of subdivision (b) of Section 65585, the planning agency of the city, county, or city and county shall submit a draft of its revised housing element or housing element amendment at least 45 days prior to its adoption to the Department of Housing and Community Development for its review, notifying the department that the element is subject to the review procedure set forth in this section.

The department shall review the draft element or amendment and report its findings to the planning agency within 45 days of receipt of the draft. The legislative body shall consider the department’s findings prior to final adoption of the housing element or amendment if the department’s findings are reported to the planning agency within 45 days after the department receives that draft element or amendment.

(b) The city or county, including the chartered cities specified in subdivision (d) of Section 65860, shall, in accordance with Section 65860, bring its zoning ordinance into consistency with its general plan or relevant mandatory element or elements thereof within 120 days after the general plan has been amended in accordance with subdivision (a).

(Amended by Stats. 1984, Ch. 1039, Sec. 5.)



65754.5

(a) During the pendency of any action described in Section 65754, or when issuing a final judgment in favor of the plaintiff or petitioner finding that the general plan or any element thereof does not conform to the requirements of Article 5 (commencing with Section 65300), the court shall not enjoin the development of any housing development with respect to which all of the following conditions are met:

(1) The legislative body of the city, county, or city and county has approved a development project, as defined by Section 65928, for housing or a specific plan for the housing development and determined the development project for housing or the specific plan to be consistent with the general plan of the city, county, or city and county.

(2) The legislative body of the city, county, or city and county has certified an environmental impact report or a negative declaration for the development project for housing or for the specific plan for housing pursuant to the California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code, and no legal action was brought within the applicable statute of limitations period relating to that environmental impact report or negative declaration.

(3) The owner of the land upon which the housing is proposed to be developed, in satisfaction of any requirements imposed and in reliance upon any action taken by the city, county, or city and county pursuant to paragraphs (1) and (2), has irrevocably committed one million dollars ($1,000,000), or more, for public infrastructure, including, but not limited to, roads, and water and sewer facilities.

(4) The proposed housing development may be developed without having an impact upon the city, county, or city and county’s ability to implement an adequate housing element or to properly adopt an adequate housing element if the court determines, in the pending action, that the general plan or plan element is inadequate. The court shall apply the provisions of Section 65760 to determine whether a housing development will have an impact on the ability of the city, county, or city and county to properly adopt and implement an adequate housing element.

(b) The provisions of this section shall be applicable to any legal action pending on January 1, 1984, and to every action commenced on or after that date.

(c) This section shall not be construed to preclude a public agency from exercising discretion, in a manner authorized by any other provision of law, to alter plans, zoning, or subsequent development approvals applicable to those lands, or from enacting and enforcing further regulations upon their use.

(Added by Stats. 1983, Ch. 911, Sec. 2.)



65755

(a) The court shall include, in the order or judgment rendered pursuant to Section 65754, one or more of the following provisions for any or all types or classes of developments or any or all geographic segments of the city, county, or city and county until the city, county, or city and county has substantially complied with the requirements of Article 5 (commencing with Section 65300):

(1) Suspend the authority of the city, county, or city and county pursuant to Division 13 (commencing with Section 17910) of the Health and Safety Code, to issue building permits, or any category of building permits, and all other related permits, except that the city, county, or city and county shall continue to function as an enforcement agency for review of permit applications for appropriate codes and standards compliance, prior to the issuance of building permits and other related permits for residential housing for that city, county, or city and county.

(2) Suspend the authority of the city, county, or city and county, pursuant to Chapter 4 (commencing with Section 65800) to grant any and all categories of zoning changes, variances, or both.

(3) Suspend the authority of the city, county, or city and county, pursuant to Division 2 (commencing with Section 66410), to grant subdivision map approvals for any and all categories of subdivision map approvals.

(4) Mandate the approval of all applications for building permits, or other related construction permits, for residential housing where a final subdivision map, parcel map, or plot plan has been approved for the project, where the approval will not impact on the ability of the city, county, or city and county to properly adopt and implement an adequate housing element, and where the permit application conforms to all code requirements and other applicable provisions of law except those zoning laws held to be invalid by the final court order, and changes to the zoning ordinances adopted after such final court order which were enacted for the purpose of preventing the construction of a specific residential development.

(5) Mandate the approval of any or all final subdivision maps for residential housing projects which have previously received a tentative map approval from the city, county, or city and county pursuant to Division 2 (commencing with Section 66410) when the final map conforms to the approved tentative map, the tentative map has not expired, and where approval will not impact on the ability of the city, county, or city and county to properly adopt and implement an adequate housing element.

(6) Mandate that notwithstanding the provisions of Sections 66473.5 and 66474, any tentative subdivision map for a residential housing project shall be approved if all of the following requirements are met:

(A) The approval of the map will not significantly impair the ability of the city, county, or city and county to adopt and implement those elements or portions thereof of the general plan which have been held to be inadequate.

(B) The map complies with all of the provisions of Division 2 (commencing with Section 66410), except those parts which would require disapproval of the project due to the inadequacy of the general plan.

(C) The approval of the map will not affect the ability of the city, county, or city and county to adopt and implement an adequate housing element.

(D) The map is consistent with the portions of the general plan not found inadequate and the proposed revisions, if applicable, to the part of the plan held inadequate.

(b) Any order or judgment of a court which includes the remedies described in paragraphs (1), (2), or (3) of subdivision (a) shall exclude from the operation of that order or judgment any action, program, or project required by law to be consistent with a general or specific plan if the court finds that the approval or undertaking of the action, program, or project complies with both of the following requirements:

(1) That it will not significantly impair the ability of the city, county, or city and county to adopt or amend all or part of the applicable plan as may be necessary to make the plan substantially comply with the requirements of Article 5 (commencing with Section 65300) in the case of a general plan, or Article 8 (commencing with Section 65450) in the case of a specific plan.

(2) That it is consistent with those portions of the plan challenged in the action or proceeding and found by the court to substantially comply with applicable provisions of law.

The party seeking exclusion from any order or judgment of a court pursuant to this subdivision shall have the burden of showing that the action, program, or project complies with paragraphs (1) and (2).

(c) Notwithstanding Section 65754.4 or subdivisions (a) and (b), in any action or proceeding brought pursuant to subdivision (d) of Section 65009, no remedy pursuant to this section or injunction pursuant to Section 65754.5 shall abrogate, impair, or otherwise interfere with the full exercise of the rights and protections granted to (1) an applicant for a tentative map pursuant to Section 66474.2, or (2) a developer pursuant to Sections 65866 and 66498.1.

(Amended by Stats. 2013, Ch. 767, Sec. 4. Effective January 1, 2014.)



65756

If the court orders a reference of any action brought pursuant to this article or pursuant to any provision of law which grants a court the authority to appoint expert witnesses, monitors, masters, or other third party judicial assistants used in complex litigation, the referee, monitor, master, or third party judicial assistant so appointed shall report their findings to the court within not more than 90 days following that reference.

(Amended by Stats. 1984, Ch. 1039, Sec. 7.)



65757

During the pendency of any action described in Section 65754, the court may, upon a showing of probable success on the merits, grant the relief provided in Section 65755 as temporary relief. In any order granting temporary relief, the court shall not enjoin during the pendency of the action any housing developments which comply with applicable provisions of law and which may be developed without having an impact on the ability of the city, county, or city and county to properly adopt and implement an adequate housing element. Any housing developments permitted to proceed during the pendency of the action shall not be subject to the restrictions specified in subdivision (a) or (b) of Section 65754 as part of any final judgment.

(Added by Stats. 1982, Ch. 27, Sec. 2.)



65758

If the court orders any temporary relief in an action or proceeding subject to this article, any party to the action or proceeding may file with the court a written request that the court make a final determination in the action or proceeding, and the court shall thereafter make a final determination and enter judgment within 180 days of the date the request was filed, unless the party who filed the request files a withdrawal of the request with the court prior to the filing by the court of its memorandum of intended decision.

(Repealed and added by Stats. 1984, Ch. 1039, Sec. 9.)



65759

In any action brought under this section:

(a) The California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code, does not apply to any action necessary to bring its general plan or relevant mandatory elements of the plan into compliance with any court order or judgment under this article.

(1) The local agency shall, however, prepare an initial study, within the time limitations specified in Section 65754, to determine the environmental effects of the proposed action necessary to comply with the court order. The initial study shall contain substantially the same information as is required for an initial study pursuant to subdivision (c) of Section 15080 of Title 14 of the California Code of Regulations.

(2) If as a result of the initial study, the local agency determines that the action may have a significant effect on the environment, the local agency shall prepare, within the time limitations specified in Section 65754, an environmental assessment, the content of which substantially conforms to the required content for a draft environmental impact report set forth in Article 9 (commencing with Section 15140) of Title 14 of the California Code of Regulations. The local agency shall include notice of the preparation of the environmental assessment in all notices provided for the amendments to the general plan proposed to comply with the court order.

(3) The environmental assessment shall be deemed to be a part of the general plan and shall only be reviewable as provided in this article.

(4) The local agency may comply with the provisions of the California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code, in any action necessary to bring its general plan or the plan’s relevant mandatory elements into compliance with any court order or judgment under this section so long as it does so within the time limitations specified in Section 65754.

(b) The court for good cause shown may grant not more than two extensions of time, not to exceed a total of 240 days, in order to meet the requirements imposed by Section 65754.

(Amended by Stats. 1991, Ch. 1183, Sec. 3.)



65760

In determining whether a housing development will have an impact on the ability of the city, county, or city and county to properly adopt and implement an adequate housing element, the court shall consider all relevant factors. There is a conclusive presumption that any housing development, 25 percent of which units are affordable to persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code, can be developed without having an impact on the ability of the city, county, or city and county to properly adopt and implement an adequate housing element, except where the approval of a housing development may prevent the city, county, or city and county from complying with the final judgment of the court.

(Amended by Stats. 1984, Ch. 1039, Sec. 9.5.)



65761

In no event shall any court grant as relief in any action brought pursuant to this article the revocation of any building permits or related permits for the construction of residential housing which has been issued prior to the filing of the complaint in such action.

Nothing in this section shall be construed as a limitation on the ability to bring an action and to grant relief for a violation of Article 10.5 (commencing with Section 65560).

(Added by Stats. 1982, Ch. 27, Sec. 2.)



65762

Nothing in this article shall prohibit a court from invalidating any development permit based on failure to comply with the Subdivision Map Act, Division 2 (commencing with Section 66401) of Title 7 of the Government Code, the California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code, the Planning and Zoning Law, Title 7 (commencing with Section 65000) of the Government Code, or other applicable laws.

The procedures and remedies set forth in this article shall not be construed to affect the substantive standards of court review of a general plan or of other local government land use decisions. The remedies set forth in this article are interim measures which shall have no application after a general plan has been revised to substantially comply with state law.

(Added by Stats. 1984, Ch. 1039, Sec. 10.)



65763

(a) The provisions of this article apply to all actions, proceedings, and causes of action set forth in this article, whether commenced or alleged by the filing of a petition, complaint, cross-complaint, complaint in intervention, or otherwise.

(b) Nothing in this article shall be deemed or construed to create any cause of action in or to confer standing to sue upon any person, entity, public officer, or agency in the State of California, or any other public officer or agency.

(Added by Stats. 1984, Ch. 1039, Sec. 11.)









CHAPTER 4 - Zoning Regulations

ARTICLE 1 - General Provisions

65800

It is the purpose of this chapter to provide for the adoption and administration of zoning laws, ordinances, rules and regulations by counties and cities, as well as to implement such general plan as may be in effect in any such county or city. Except as provided in Article 4 (commencing with Section 65910) and in Section 65913.1, the Legislature declares that in enacting this chapter it is its intention to provide only a minimum of limitation in order that counties and cities may exercise the maximum degree of control over local zoning matters.

(Amended by Stats. 1980, Ch. 1152.)



65801

Any action brought in the superior court relating to this chapter may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030).

(Added by Stats. 2010, Ch. 699, Sec. 21. Effective January 1, 2011.)



65802

No provisions of this code, other than the provisions of this chapter, and no provisions of any other code or statute shall restrict or limit the procedures provided in this chapter by which the legislative body of any county or city enacts, amends, administers, or provides for the administration of any zoning law, ordinance, rule or regulation.

(Repealed and added by Stats. 1965, Ch. 1880.)



65803

Except as otherwise provided, this chapter shall not apply to a charter city, except to the extent that the same may be adopted by charter or ordinance of the city.

(Amended by Stats. 1986, Ch. 190, Sec. 1.5. Effective June 25, 1986.)



65804

It shall be the purpose of this section to implement minimum procedural standards for the conduct of city and county zoning hearings. Further, it is the intent of the Legislature that this section provide those standards to insure uniformity of, and public access to, zoning and planning hearings while maintaining the maximum control of cities and counties over zoning matters.

The following procedures shall govern city and county zoning hearings:

(a) All local city and county zoning agencies shall develop and publish procedural rules for conduct of their hearings so that all interested parties shall have advance knowledge of procedures to be followed. The procedural rules shall incorporate the procedures in Section 65854.

(b) When a matter is contested and a request is made in writing prior to the date of the hearing, all local city and county planning agencies shall insure that a record of all their hearings shall be made and duly preserved, a copy of which shall be available at cost. The city or county may require a deposit from the person making the request.

(c) When a planning staff report exists, the report shall be made public prior to or at the beginning of the hearing and shall be a matter of public record.

(d) When any hearing is held on an application for a change of zone for parcels of at least 10 acres, a staff report with recommendations and the basis for those recommendations shall be included in the record of the hearing.

Notwithstanding Section 65803, this section shall apply to chartered cities.

(Amended by Stats. 1996, Ch. 842, Sec. 2. Effective January 1, 1997.)






ARTICLE 2 - Adoption of Regulations

65850

The legislative body of any county or city may, pursuant to this chapter, adopt ordinances that do any of the following:

(a) Regulate the use of buildings, structures, and land as between industry, business, residences, open space, including agriculture, recreation, enjoyment of scenic beauty, use of natural resources, and other purposes.

(b) Regulate signs and billboards.

(c) Regulate all of the following:

(1) The location, height, bulk, number of stories, and size of buildings and structures.

(2) The size and use of lots, yards, courts, and other open spaces.

(3) The percentage of a lot which may be occupied by a building or structure.

(4) The intensity of land use.

(d) Establish requirements for offstreet parking and loading.

(e) Establish and maintain building setback lines.

(f) Create civic districts around civic centers, public parks, public buildings, or public grounds, and establish regulations for those civic districts.

(Amended by Stats. 1999, Ch. 550, Sec. 17. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



65850.1

(a) The legislative body of any city or county may adopt an ordinance or other regulation governing the issuance of permits to engage in the use of property for occasional commercial filming on location. This section shall not limit the discretion of a city or county to limit, condition, or deny the use of property for occasional commercial filming on location to protect the public health, safety, or welfare.

(b) All ordinances and regulations enacted by a city or county regulating by permit the use of property for occasional commercial filming on location shall not be subject to zoning ordinances or other land use regulations of that jurisdiction unless the filming ordinance or regulation expressly states that it is subject to, or governed by, those zoning ordinances or other land use regulations.

(c) The use of property for occasional commercial filming on location engaged in pursuant to a filming permit issued by a city or county shall be permitted in any zone unless the zoning ordinance or other land use regulations of the jurisdiction expressly prohibit filming in that zone.

(Added by renumbering Section 65302.9 by Stats. 1996, Ch. 799, Sec. 4. Effective January 1, 1997.)



65850.2

(a) Each city and each county shall include, in its information list compiled pursuant to Section 65940 for development projects, or application form for projects that do not require a development permit other than a building permit, both of the following:

(1) The requirement that the owner or authorized agent shall indicate whether the owner or authorized agent will need to comply with the applicable requirements of Section 25505 and Article 2 (commencing with Section 25531) of Chapter 6.95 of Division 20 of the Health and Safety Code or the requirements for a permit for construction or modification from the air pollution control district or air quality management district exercising jurisdiction in the area governed by the city or county.

(2) The requirement that the owner or authorized agent certify whether or not the proposed project will have more than a threshold quantity of a regulated substance in a process or will contain a source or modified source of hazardous air emissions.

(b) A city or county shall not find the application complete pursuant to Section 65943 or approve a development project or a building permit for a project that does not require a development permit other than a building permit, in which a regulated substance will be present in a process in quantities greater than the applicable threshold quantity, unless the owner or authorized agent for the project first obtains, from the administering agency with jurisdiction over the facility, a notice of requirement to comply with, or determination of exemption from, the requirement to prepare and submit an RMP. Within five days of submitting the project application to the city or county, the applicant shall submit the information required pursuant to paragraph (2) of subdivision (a) to the administering agency. This notice of requirement to comply with, or determination of exemption from, the requirement for an RMP shall be provided by the administering agency to the applicant, and the applicant shall provide the notice to the city or county within 25 days of the administering agency receiving adequate information from the applicant to make a determination as to the requirement for an RMP. The requirement to submit an RMP to the administering agency shall be met prior to the issuance of a certificate of occupancy or its substantial equivalent. The owner or authorized agent shall submit, to the city or county, certification from the air pollution control officer that the owner or authorized agent has provided the disclosures required pursuant to Section 42303 of the Health and Safety Code.

(c) A city or county shall not issue a final certificate of occupancy or its substantial equivalent unless there is verification from the administering agency, if required by law, that the owner or authorized agent has met, or is meeting, the applicable requirements of Section 25505 and Article 2 (commencing with Section 25531) of Chapter 6.95 of Division 20 of the Health and Safety Code, and the requirements for a permit, if required by law, from the air pollution control district or air quality management district exercising jurisdiction in the area governed by the city or county or has provided proof from the appropriate district that the permit requirements do not apply to the owner or authorized agent.

(d) The city or county, after considering the recommendations of the administering agency or air pollution control district or air quality management district, shall decide whether, and under what conditions, to allow construction of the site.

(e) Nothing in this section limits any existing authority of a district to require compliance with its rules and regulations.

(f) Counties and cities may adopt a schedule of fees for applications for compliance with this section sufficient to recover their reasonable costs of carrying out this section. Those fees shall be used only for the implementation of this section.

(g) As used in this section, the following terms have the following meaning:

(1) “Administering agency,” “process,” “regulated substance,” “RMP,” and “threshold quantity” have the same meaning as set forth for those terms in Section 25532 of the Health and Safety Code.

(2) “Hazardous air emissions” means emissions into the ambient air of air contaminants that have been identified as a toxic air contaminant by the State Air Resources Board or by the air pollution control officer for the jurisdiction in which the project is located. As determined by the air pollution control officer, “hazardous air emissions” also means emissions into the ambient air of any substance identified in subdivisions (a) to (f), inclusive, of Section 44321 of the Health and Safety Code.

(h) Any misrepresentation of information required by this section shall be grounds for denial, suspension, or revocation of project approval or permit issuance. The owner or authorized agent required to comply with this section shall notify all future occupants of their potential duty to comply with the requirements of Section 25505 and Article 2 (commencing with Section 25531) of Chapter 6.95 of Division 20 of the Health and Safety Code.

(i) This section does not apply to applications solely for residential construction.

(Amended by Stats. 1997, Ch. 17, Sec. 57. Effective January 1, 1998.)



65850.3

Any ordinance adopted by the legislative body of a city or county that regulates amateur radio station antenna structures shall allow those structures to be erected at heights and dimensions sufficient to accommodate amateur radio service communications, shall not preclude amateur radio service communications, shall reasonably accommodate amateur radio service communications, and shall constitute the minimum practicable regulation to accomplish the city’s or county’s legitimate purpose.

It is the intent of the Legislature in adding this section to the Government Code, to codify in state law the provisions of Section 97.15 of Title 47 of the Code of Federal Regulations, which expresses the Federal Communications Commission’s limited preemption of local regulations governing amateur radio station facilities.

(Added by Stats. 2003, Ch. 50, Sec. 1. Effective January 1, 2004.)



65850.4

(a) The legislative body of any county or city may regulate, pursuant to a content neutral ordinance, the time, place, and manner of operation of sexually oriented businesses, when the ordinance is designed to serve a substantial governmental interest, does not unreasonably limit alternative avenues of communication, and is based on narrow, objective, and definite standards. The legislative body is entitled to rely on the experiences of other counties and cities and on the findings of court cases in establishing the reasonableness of the ordinance and its relevance to the specific problems it addresses, including the harmful secondary effects that the business may have on the community and its proximity to churches, schools, residences, establishments dispensing alcohol, and other sexually oriented businesses.

(b) For purposes of this section, a sexually oriented business is one whose primary purpose is the sale or display of matter that, because of its sexually explicit nature, may, pursuant to state law or local regulatory authority, be offered only to persons over the age of 18 years.

(c) This section shall not be construed to preempt the legislative body of any city or county from regulating a sexually oriented business or similar establishment in the manner and to the extent permitted by the United States Constitution and the California Constitution.

(d) It is the intent of the Legislature to authorize the legislative body of any city or county to enter into a legally sanctioned and appropriate cooperative agreement, consortium, or joint powers authority with other adjacent cities or counties regarding regulation of established negative secondary effects of adult or sexually oriented businesses if the actions taken by the legislative body are consistent with this section.

(e) The Legislature finds and declares that in order to encourage the legislative body of a city or county in regulating adult or sexually oriented businesses or similar businesses under this section, the legislative body may consider any harmful secondary effects such a business may have on adjacent cities and counties and its proximity to churches, schools, residents, and other businesses located in adjacent cities or counties.

(Amended by Stats. 1999, Ch. 550, Sec. 18. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



65850.5

(a) The implementation of consistent statewide standards to achieve the timely and cost-effective installation of solar energy systems is not a municipal affair, as that term is used in Section 5 of Article XI of the California Constitution, but is instead a matter of statewide concern. It is the intent of the Legislature that local agencies not adopt ordinances that create unreasonable barriers to the installation of solar energy systems, including, but not limited to, design review for aesthetic purposes, and not unreasonably restrict the ability of homeowners and agricultural and business concerns to install solar energy systems. It is the policy of the state to promote and encourage the use of solar energy systems and to limit obstacles to their use. It is the intent of the Legislature that local agencies comply not only with the language of this section, but also the legislative intent to encourage the installation of solar energy systems by removing obstacles to, and minimizing costs of, permitting for such systems.

(b) A city or county shall administratively approve applications to install solar energy systems through the issuance of a building permit or similar nondiscretionary permit. Review of the application to install a solar energy system shall be limited to the building official’s review of whether it meets all health and safety requirements of local, state, and federal law. The requirements of local law shall be limited to those standards and regulations necessary to ensure that the solar energy system will not have a specific, adverse impact upon the public health or safety. However, if the building official of the city or county makes a finding, based on substantial evidence, that the solar energy system could have a specific, adverse impact upon the public health and safety, the city or county may require the applicant to apply for a use permit.

(c) A city, county, or city and county may not deny an application for a use permit to install a solar energy system unless it makes written findings based upon substantial evidence in the record that the proposed installation would have a specific, adverse impact upon the public health or safety, and there is no feasible method to satisfactorily mitigate or avoid the specific, adverse impact. The findings shall include the basis for the rejection of potential feasible alternatives of preventing the adverse impact.

(d) The decision of the building official pursuant to subdivisions (b) and (c) may be appealed to the planning commission of the city, county, or city and county.

(e) Any conditions imposed on an application to install a solar energy system shall be designed to mitigate the specific, adverse impact upon the public health and safety at the lowest cost possible.

(f) (1) A solar energy system shall meet applicable health and safety standards and requirements imposed by state and local permitting authorities.

(2) Solar energy systems for heating water in single family residences and solar collectors used for heating water in commercial or swimming pool applications shall be certified by an accredited listing agency as defined in the California Plumbing and Mechanical Codes.

(3) A solar energy system for producing electricity shall meet all applicable safety and performance standards established by the California Electrical Code, the Institute of Electrical and Electronics Engineers, and accredited testing laboratories such as Underwriters Laboratories and, where applicable, rules of the Public Utilities Commission regarding safety and reliability.

(g) (1) On or before September 30, 2015, every city, county, or city and county, in consultation with the local fire department or district and the utility director, if the city, county, or city and county operates a utility, shall adopt an ordinance, consistent with the goals and intent of subdivision (a), that creates an expedited, streamlined permitting process for small residential rooftop solar energy systems. In developing an expedited permitting process, the city, county, or city and county shall adopt a checklist of all requirements with which small rooftop solar energy systems shall comply to be eligible for expedited review. An application that satisfies the information requirements in the checklist, as determined by the city, county, and city and county, shall be deemed complete. Upon confirmation by the city, county, or city and county of the application and supporting documents being complete and meeting the requirements of the checklist, and consistent with the ordinance, a city, county, or city and county shall, consistent with subdivision (b), approve the application and issue all required permits or authorizations. Upon receipt of an incomplete application, a city, county, or city and county shall issue a written correction notice detailing all deficiencies in the application and any additional information required to be eligible for expedited permit issuance.

(2) The checklist and required permitting documentation shall be published on a publically accessible Internet Web site, if the city, county, or city and county has an Internet Web site, and the city, county, or city and county shall allow for electronic submittal of a permit application and associated documentation, and shall authorize the electronic signature on all forms, applications, and other documentation in lieu of a wet signature by an applicant. In developing the ordinance, the city, county, or city and county shall substantially conform its expedited, streamlined permitting process with the recommendations for expedited permitting, including the checklists and standard plans contained in the most current version of the California Solar Permitting Guidebook and adopted by the Governor’s Office of Planning and Research. A city, county, or city and county may adopt an ordinance that modifies the checklists and standards found in the guidebook due to unique climactic, geological, seismological, or topographical conditions. If a city, county, or city and county determines that it is unable to authorize the acceptance of an electronic signature on all forms, applications, and other documents in lieu of a wet signature by an applicant, the city, county, or city and county shall state, in the ordinance required under this subdivision, the reasons for its inability to accept electronic signatures and acceptance of an electronic signature shall not be required.

(h) For a small residential rooftop solar energy system eligible for expedited review, only one inspection shall be required, which shall be done in a timely manner and may include a consolidated inspection, except that a separate fire safety inspection may be performed in a city, county, or city and county that does not have an agreement with a local fire authority to conduct a fire safety inspection on behalf of the fire authority. If a small residential rooftop solar energy system fails inspection, a subsequent inspection is authorized, however the subsequent inspection need not conform to the requirements of this subdivision.

(i) A city, county, or city and county shall not condition approval for any solar energy system permit on the approval of a solar energy system by an association, as that term is defined in Section 4080 of the Civil Code.

(j) The following definitions apply to this section:

(1) “A feasible method to satisfactorily mitigate or avoid the specific, adverse impact” includes, but is not limited to, any cost-effective method, condition, or mitigation imposed by a city, county, or city and county on another similarly situated application in a prior successful application for a permit. A city, county, or city and county shall use its best efforts to ensure that the selected method, condition, or mitigation meets the conditions of subparagraphs (A) and (B) of paragraph (1) of subdivision (d) of Section 714 of the Civil Code.

(2) “Electronic submittal” means the utilization of one or more of the following:

(A) Email.

(B) The Internet.

(C) Facsimile.

(3) “Small residential rooftop solar energy system” means all of the following:

(A) A solar energy system that is no larger than 10 kilowatts alternating current nameplate rating or 30 kilowatts thermal.

(B) A solar energy system that conforms to all applicable state fire, structural, electrical, and other building codes as adopted or amended by the city, county, or city and county and paragraph (3) of subdivision (c) of Section 714 of the Civil Code.

(C) A solar energy system that is installed on a single or duplex family dwelling.

(D) A solar panel or module array that does not exceed the maximum legal building height as defined by the authority having jurisdiction.

(4) “Solar energy system” has the same meaning set forth in paragraphs (1) and (2) of subdivision (a) of Section 801.5 of the Civil Code.

(5) “Specific, adverse impact” means a significant, quantifiable, direct, and unavoidable impact, based on objective, identified, and written public health or safety standards, policies, or conditions as they existed on the date the application was deemed complete.

(Amended by Stats. 2014, Ch. 521, Sec. 3. Effective January 1, 2015.)



65850.55

(a) (1) The Legislature finds and declares that oversight of permitting fees for solar energy systems is a matter of statewide concern and not a municipal affair, as that term is used in Section 5 of Article XI of the California Constitution. Therefore this act shall apply to all cities, including charter cities. The Legislature further finds and declares that nothing in this bill is intended to imply approval of any other local fees for solar systems not specifically covered by this bill.

(2) For purposes of this section, the term “solar energy system” shall have the same meaning as set forth by subdivision (a) of Section 801.5 of the Civil Code.

(b) A city, county, or city and county, in determining fees charged for the installation of a solar energy system, shall not do either of the following:

(1) Base the calculation of the fee on the valuation of the solar energy system, or any other factor not directly associated with the cost to issue the permit.

(2) Base the calculation of the fee on the valuation of the property on which the improvement is planned, or the improvement, materials, or labor costs associated with the improvement.

(c) A city, county, or city and county shall separately identify each fee assessed on an applicant for the installation of a solar energy system on the invoice provided to the applicant.

(Added by Stats. 2012, Ch. 538, Sec. 1. Effective January 1, 2013.)



65850.6

(a) A collocation facility shall be a permitted use not subject to a city or county discretionary permit if it satisfies the following requirements:

(1) The collocation facility is consistent with requirements for the wireless telecommunications collocation facility pursuant to subdivision (b) on which the collocation facility is proposed.

(2) The wireless telecommunications collocation facility on which the collocation facility is proposed was subject to a discretionary permit by the city or county and an environmental impact report was certified, or a negative declaration or mitigated negative declaration was adopted for the wireless telecommunications collocation facility in compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), the requirements of Section 21166 do not apply, and the collocation facility incorporates required mitigation measures specified in that environmental impact report, negative declaration, or mitigated negative declaration.

(b) A wireless telecommunications collocation facility, where a subsequent collocation facility is a permitted use not subject to a city or county discretionary permit pursuant to subdivision (a), shall be subject to a city or county discretionary permit issued on or after January 1, 2007, and shall comply with all of the following:

(1) City or county requirements for a wireless telecommunications collocation facility that specifies types of wireless telecommunications facilities that are allowed to include a collocation facility, or types of wireless telecommunications facilities that are allowed to include certain types of collocation facilities; height, location, bulk, and size of the wireless telecommunications collocation facility; percentage of the wireless telecommunications collocation facility that may be occupied by collocation facilities; and aesthetic or design requirements for the wireless telecommunications collocation facility.

(2) City or county requirements for a proposed collocation facility, including any types of collocation facilities that may be allowed on a wireless telecommunications collocation facility; height, location, bulk, and size of allowed collocation facilities; and aesthetic or design requirements for a collocation facility.

(3) State and local requirements, including the general plan, any applicable community plan or specific plan, and zoning ordinance.

(4) The California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) through certification of an environmental impact report, or adoption of a negative declaration or mitigated negative declaration.

(c) The city or county shall hold at least one public hearing on the discretionary permit required pursuant to subdivision (b) and notice shall be given pursuant to Section 65091, unless otherwise required by this division.

(d) For purposes of this section, the following definitions apply:

(1) “Collocation facility” means the placement or installation of wireless facilities, including antennas, and related equipment, on, or immediately adjacent to, a wireless telecommunications collocation facility.

(2) “Wireless telecommunications facility” means equipment and network components such as towers, utility poles, transmitters, base stations, and emergency power systems that are integral to providing wireless telecommunications services.

(3) “Wireless telecommunications collocation facility” means a wireless telecommunications facility that includes collocation facilities.

(e)  The Legislature finds and declares that a collocation facility, as defined in this section, has a significant economic impact in California and is not a municipal affair as that term is used in Section 5 of Article XI of the California Constitution, but is a matter of statewide concern.

(f) With respect to the consideration of the environmental effects of radio frequency emissions, the review by the city or county shall be limited to that authorized by Section 332(c)(7) of Title 47 of the United States Code, or as that section may be hereafter amended.

(Added by Stats. 2006, Ch. 676, Sec. 1. Effective January 1, 2007.)



65851

For such purposes the legislative body may divide a county, a city, or portions thereof, into zones of the number, shape and area it deems best suited to carry out the purpose of this chapter.

(Repealed and added by Stats. 1965, Ch. 1880.)



65852

All such regulations shall be uniform for each class or kind of building or use of land throughout each zone, but the regulation in one type of zone may differ from those in other types of zones.

(Repealed and added by Stats. 1965, Ch. 1880.)



65852.1

(a) Notwithstanding Section 65906, any city, including a charter city, county, or city and county may issue a zoning variance, special use permit, or conditional use permit for a dwelling unit to be constructed, or which is attached to or detached from, a primary residence on a parcel zoned for a single-family residence, if the dwelling unit is intended for the sole occupancy of one adult or two adult persons who are 62 years of age or over, and the area of floorspace of the attached dwelling unit does not exceed 30 percent of the existing living area or the area of the floorspace of the detached dwelling unit does not exceed 1,200 square feet.

This section shall not be construed to limit the requirements of Section 65852.2, or the power of local governments to permit second units.

(b) This section shall become inoperative on January 1, 2007, and shall have no effect thereafter, except that any zoning variance, special use permit, or conditional use permit issued for a dwelling unit before January 1, 2007, pursuant to this section shall remain valid, and a dwelling unit constructed pursuant to such a zoning variance, special use permit, or conditional use permit shall be considered in compliance with all relevant laws, ordinances, rules, and regulations after January 1, 2007.

(Amended by Stats. 2006, Ch. 888, Sec. 6. Effective January 1, 2007. Inoperative January 1, 2007, as prescribed by its own provisions.)



65852.150

The Legislature finds and declares that second units are a valuable form of housing in California. Second units provide housing for family members, students, the elderly, in-home health care providers, the disabled, and others, at below market prices within existing neighborhoods. Homeowners who create second units benefit from added income, and an increased sense of security.

It is the intent of the Legislature that any second-unit ordinances adopted by local agencies have the effect of providing for the creation of second units and that provisions in these ordinances relating to matters including unit size, parking, fees and other requirements, are not so arbitrary, excessive, or burdensome so as to unreasonably restrict the ability of homeowners to create second units in zones in which they are authorized by local ordinance.

(Added by Stats. 1994, Ch. 580, Sec. 1. Effective January 1, 1995.)



65852.2

(a) (1) Any local agency may, by ordinance, provide for the creation of second units in single-family and multifamily residential zones. The ordinance may do any of the following:

(A) Designate areas within the jurisdiction of the local agency where second units may be permitted. The designation of areas may be based on criteria, that may include, but are not limited to, the adequacy of water and sewer services and the impact of second units on traffic flow.

(B) Impose standards on second units that include, but are not limited to, parking, height, setback, lot coverage, architectural review, maximum size of a unit, and standards that prevent adverse impacts on any real property that is listed in the California Register of Historic Places.

(C) Provide that second units do not exceed the allowable density for the lot upon which the second unit is located, and that second units are a residential use that is consistent with the existing general plan and zoning designation for the lot.

(2) The ordinance shall not be considered in the application of any local ordinance, policy, or program to limit residential growth.

(3) When a local agency receives its first application on or after July 1, 2003, for a permit pursuant to this subdivision, the application shall be considered ministerially without discretionary review or a hearing, notwithstanding Section 65901 or 65906 or any local ordinance regulating the issuance of variances or special use permits. Nothing in this paragraph may be construed to require a local government to adopt or amend an ordinance for the creation of second units. A local agency may charge a fee to reimburse it for costs that it incurs as a result of amendments to this paragraph enacted during the 2001–02 Regular Session of the Legislature, including the costs of adopting or amending any ordinance that provides for the creation of second units.

(b) (1) When a local agency which has not adopted an ordinance governing second units in accordance with subdivision (a) or (c) receives its first application on or after July 1, 1983, for a permit pursuant to this subdivision, the local agency shall accept the application and approve or disapprove the application ministerially without discretionary review pursuant to this subdivision unless it adopts an ordinance in accordance with subdivision (a) or (c) within 120 days after receiving the application. Notwithstanding Section 65901 or 65906, every local agency shall grant a variance or special use permit for the creation of a second unit if the second unit complies with all of the following:

(A) The unit is not intended for sale and may be rented.

(B) The lot is zoned for single-family or multifamily use.

(C) The lot contains an existing single-family dwelling.

(D) The second unit is either attached to the existing dwelling and located within the living area of the existing dwelling or detached from the existing dwelling and located on the same lot as the existing dwelling.

(E) The increased floor area of an attached second unit shall not exceed 30 percent of the existing living area.

(F) The total area of floorspace for a detached second unit shall not exceed 1,200 square feet.

(G) Requirements relating to height, setback, lot coverage, architectural review, site plan review, fees, charges, and other zoning requirements generally applicable to residential construction in the zone in which the property is located.

(H) Local building code requirements which apply to detached dwellings, as appropriate.

(I) Approval by the local health officer where a private sewage disposal system is being used, if required.

(2) No other local ordinance, policy, or regulation shall be the basis for the denial of a building permit or a use permit under this subdivision.

(3) This subdivision establishes the maximum standards that local agencies shall use to evaluate proposed second units on lots zoned for residential use which contain an existing single-family dwelling. No additional standards, other than those provided in this subdivision or subdivision (a), shall be utilized or imposed, except that a local agency may require an applicant for a permit issued pursuant to this subdivision to be an owner-occupant.

(4) No changes in zoning ordinances or other ordinances or any changes in the general plan shall be required to implement this subdivision. Any local agency may amend its zoning ordinance or general plan to incorporate the policies, procedures, or other provisions applicable to the creation of second units if these provisions are consistent with the limitations of this subdivision.

(5) A second unit which conforms to the requirements of this subdivision shall not be considered to exceed the allowable density for the lot upon which it is located, and shall be deemed to be a residential use which is consistent with the existing general plan and zoning designations for the lot. The second units shall not be considered in the application of any local ordinance, policy, or program to limit residential growth.

(c) No local agency shall adopt an ordinance which totally precludes second units within single-family or multifamily zoned areas unless the ordinance contains findings acknowledging that the ordinance may limit housing opportunities of the region and further contains findings that specific adverse impacts on the public health, safety, and welfare that would result from allowing second units within single-family and multifamily zoned areas justify adopting the ordinance.

(d) A local agency may establish minimum and maximum unit size requirements for both attached and detached second units. No minimum or maximum size for a second unit, or size based upon a percentage of the existing dwelling, shall be established by ordinance for either attached or detached dwellings which does not permit at least an efficiency unit to be constructed in compliance with local development standards.

(e) Parking requirements for second units shall not exceed one parking space per unit or per bedroom. Additional parking may be required provided that a finding is made that the additional parking requirements are directly related to the use of the second unit and are consistent with existing neighborhood standards applicable to existing dwellings. Off-street parking shall be permitted in setback areas in locations determined by the local agency or through tandem parking, unless specific findings are made that parking in setback areas or tandem parking is not feasible based upon specific site or regional topographical or fire and life safety conditions, or that it is not permitted anywhere else in the jurisdiction.

(f) Fees charged for the construction of second units shall be determined in accordance with Chapter 5 (commencing with Section 66000).

(g) This section does not limit the authority of local agencies to adopt less restrictive requirements for the creation of second units.

(h) Local agencies shall submit a copy of the ordinances adopted pursuant to subdivision (a) or (c) to the Department of Housing and Community Development within 60 days after adoption.

(i) As used in this section, the following terms mean:

(1) “Living area,” means the interior habitable area of a dwelling unit including basements and attics but does not include a garage or any accessory structure.

(2) “Local agency” means a city, county, or city and county, whether general law or chartered.

(3) For purposes of this section, “neighborhood” has the same meaning as set forth in Section 65589.5.

(4) “Second unit” means an attached or a detached residential dwelling unit which provides complete independent living facilities for one or more persons. It shall include permanent provisions for living, sleeping, eating, cooking, and sanitation on the same parcel as the single-family dwelling is situated. A second unit also includes the following:

(A) An efficiency unit, as defined in Section 17958.1 of Health and Safety Code.

(B) A manufactured home, as defined in Section 18007 of the Health and Safety Code.

(j) Nothing in this section shall be construed to supersede or in any way alter or lessen the effect or application of the California Coastal Act (Division 20 (commencing with Section 30000) of the Public Resources Code), except that the local government shall not be required to hold public hearings for coastal development permit applications for second units.

(Amended by Stats. 2002, Ch. 1062, Sec. 2. Effective January 1, 2003.)



65852.25

(a) No local agency shall enact or enforce any ordinance, regulation, or resolution that would prohibit the reconstruction, restoration, or rebuilding of a multifamily dwelling that is involuntarily damaged or destroyed by fire, other catastrophic event, or the public enemy.

(b) Notwithstanding subdivision (a), a local agency may prohibit the reconstruction, restoration, or rebuilding of a multifamily dwelling that is involuntarily damaged or destroyed by fire, other catastrophic event, or the public enemy, if the local agency determines that:

(1) The reconstruction, restoration, or rebuilding will be detrimental or injurious to the health, safety, or general welfare of persons residing or working in the neighborhood, or will be detrimental or injurious to property and improvements in the neighborhood.

(2) The existing nonconforming use of the building or structure would be more appropriately moved to a zone in which the use is permitted, or that there no longer exists a zone in which the existing nonconforming use is permitted.

(c) The dwelling may be reconstructed, restored, or rebuilt up to its predamaged size and number of dwelling units, and its nonconforming use, if any, may be resumed.

(d) Any reconstruction, restoration, or rebuilding undertaken pursuant to this section shall conform to all of the following:

(1) The California Building Standards Code as that code was in effect at the time of reconstruction, restoration, or rebuilding.

(2) Any more restrictive local building standards authorized pursuant to Sections 13869.7, 17958.7, and 18941.5 of the Health and Safety Code, as those standards were in effect at the time of reconstruction, restoration, or rebuilding.

(3) The State Historical Building Code (Part 2.7 (commencing with Section 18950) of Division 13 of the Health and Safety Code) for work on qualified historical buildings or structures.

(4) Local zoning ordinances, so long as the predamage size and number of dwelling units are maintained.

(5) Architectural regulations and standards, so long as the predamage size and number of dwelling units are maintained.

(6) A building permit which shall be obtained within two years after the date of the damage or destruction.

(e) A local agency may enact or enforce an ordinance, regulation, or resolution that grants greater or more permissive rights to restore, reconstruct, or rebuild a multifamily dwelling.

(f) Notwithstanding subdivision (a), a local agency may prohibit the reconstruction, restoration, or rebuilding of a multifamily dwelling that is involuntarily damaged or destroyed by fire, other catastrophic event, or by the public enemy, if the building is located in an industrial zone.

(g) For purposes of this section, “multifamily dwelling” is defined as any structure designed for human habitation that is divided into two or more independent living quarters.

(Added by Stats. 1994, Ch. 743, Sec. 1. Effective January 1, 1995.)



65852.3

(a) A city, including a charter city, county, or city and county, shall allow the installation of manufactured homes certified under the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Secs. 5401 et seq.) on a foundation system, pursuant to Section 18551 of the Health and Safety Code, on lots zoned for conventional single-family residential dwellings. Except with respect to architectural requirements, a city, including a charter city, county, or city and county, shall only subject the manufactured home and the lot on which it is placed to the same development standards to which a conventional single-family residential dwelling on the same lot would be subject, including, but not limited to, building setback standards, side and rear yard requirements, standards for enclosures, access, and vehicle parking, aesthetic requirements, and minimum square footage requirements. Any architectural requirements imposed on the manufactured home structure itself, exclusive of any requirement for any and all additional enclosures, shall be limited to its roof overhang, roofing material, and siding material. These architectural requirements may be imposed on manufactured homes even if similar requirements are not imposed on conventional single-family residential dwellings. However, any architectural requirements for roofing and siding material shall not exceed those which would be required of conventional single-family dwellings constructed on the same lot. At the discretion of the local legislative body, the city or county may preclude installation of a manufactured home in zones specified in this section if more than 10 years have elapsed between the date of manufacture of the manufactured home and the date of the application for the issuance of a permit to install the manufactured home in the affected zone. In no case may a city, including a charter city, county, or city and county, apply any development standards that will have the effect of precluding manufactured homes from being installed as permanent residences.

(b) At the discretion of the local legislative body, any place, building, structure, or other object having a special character or special historical interest or value, and which is regulated by a legislative body pursuant to Section 37361, may be exempted from this section, provided the place, building, structure, or other object is listed on the National Register of Historic Places.

(Amended by Stats. 1994, Ch. 896, Sec. 3. Effective January 1, 1995.)



65852.4

A city, including a charter city, a county, or a city and county, shall not subject an application to locate or install a manufactured home certified under the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 et seq.) on a foundation system, pursuant to Section 18551 of the Health and Safety Code, on a lot zoned for a single-family residential dwelling, to any administrative permit, planning, or development process or requirement, which is not identical to the administrative permit, planning, or development process or requirement which would be imposed on a conventional single-family residential dwelling on the same lot. However, a city, including a charter city, county, or city and county, may require the application to comply with the city's, county's, or city and county’s architectural requirements permitted by Section 65852.3 even if the architectural requirements are not required of conventional single-family residential dwellings.

(Added by Stats. 1988, Ch. 1572, Sec. 1.)



65852.5

Notwithstanding the provisions of Section 65852.3, no city, including a charter city, county, or city and county, may impose size requirements for a roof overhang of a manufactured home subject to the provisions of Section 65852. 3, unless the same size requirements also would be imposed on a conventional single-family residential dwelling constructed on the same lot. However, when there are no size requirements for roof overhangs for both manufactured homes and conventional single-family residential dwellings, a city, including a charter city, county, city and county, may impose a roof overhang on manufactured homes not to exceed 16 inches.

(Amended by Stats. 1990, Ch. 1223, Sec. 1.)



65852.6

(a) It is the policy of the state to permit breeding and the maintaining of homing pigeons consistent with the preservation of public health and safety.

(b) For purposes of this section, a “homing pigeon,” sometimes referred to as a racing pigeon, is a bird of the order Columbae. It does not fall in the category of “fowl” which includes chickens, turkeys, ducks, geese, and other domesticated birds other than pigeons.

(Amended by Stats. 1991, Ch. 1091, Sec. 63.)



65852.7

A mobilehome park, as defined in Section 18214 of the Health and Safety Code, shall be deemed a permitted land use on all land planned and zoned for residential land use as designated by the applicable general plan; provided, however, that a city, county, or a city and county may require a use permit. For purposes of this section, “mobilehome park” also means a mobilehome development constructed according to the requirements of Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code, and intended for use and sale as a mobilehome condominium or cooperative park, or as a mobilehome planned unit development. The provisions of this section shall apply to a city, including a charter city, a county, or a city and county.

(Added by Stats. 1981, Ch. 974, Sec. 2.)



65852.9

(a) The Legislature recognizes that unused schoolsites represent a potentially major source of revenue for school districts and that current law reserves a percentage of unused schoolsites for park and recreational purposes. It is therefore the intent of the Legislature to ensure that unused schoolsites not leased or purchased for park or recreational purposes pursuant to Article 5 (commencing with Section 17485) of Chapter 4 of Part 10.5 of the Education Code can be developed to the same extent as is permitted on adjacent property. It is further the intent of the Legislature to expedite the process of zoning the property to avoid unnecessary costs and delays to the school district. However, school districts shall be charged for the administrative costs of this rezoning.

(b) If all of the public entities enumerated in Section 17489 of the Education Code decline a school district’s offer to sell or lease school property pursuant to Article 5 (commencing with Section 17485 of Chapter 4 of Part 10.5 of the Education Code, the city or county having zoning jurisdiction over the property shall, upon request of the school district, zone the schoolsite as defined in Section 39392 of the Education Code, consistent with the provisions of the applicable general and specific plans and compatible with the uses of property surrounding the schoolsite. The schoolsite shall be given the same land use control treatment as if it were privately owned. In no event shall the city or county, prior to the school district’s sale or lease of the schoolsite, rezone the site to open-space, park or recreation, or similar designation unless the adjacent property is so zoned, or if so requested or agreed to by the school district.

(c) A rezoning effected pursuant to this section shall be subject to any applicable procedural requirements of state law or of the city or county.

(d) A school district that requests a zoning change pursuant to this section shall, in the fiscal year in which the city or county incurs costs in effecting the requested zoning change, reimburse the city or county for the actual costs incurred by it.

(Amended by Stats. 2006, Ch. 538, Sec. 314. Effective January 1, 2007.)



65852.11

(a) No city or county, including a charter city, county, or city and county, which has adopted or enacted a local rent control ordinance for mobilehome park spaces, shall adopt or enforce any ordinance, rule, or regulation that prohibits or limits the duration of rental agreements or leases for any space contained within any manufactured housing community, as defined in Section 18801 of the Health and Safety Code, or within any mobilehome park, as defined in Section 18214 of the Health and Safety Code, that is new construction, if the enactment operates to circumvent the provisions of Section 798.7 of the Civil Code.

(b) As used in this section, “new construction” means:

(1) For mobilehome parks, any newly constructed space, pursuant to Section 798.7 of the Civil Code.

(2) For manufactured housing communities, any space initially held out for rent after January 1, 1993.

(c) A mobilehome park that is considered “new construction” pursuant to this section, and that complies with Section 18801 of the Health and Safety Code, may be converted to a manufactured housing community without losing its “new construction” designation.

(Added by Stats. 1993, Ch. 858, Sec. 2. Effective January 1, 1994.)



65853

A zoning ordinance or an amendment to a zoning ordinance, which amendment changes any property from one zone to another or imposes any regulation listed in Section 65850 not theretofore imposed or removes or modifies any such regulation theretofore imposed shall be adopted in the manner set forth in Sections 65854 to 65857, inclusive. Any other amendment to a zoning ordinance may be adopted as other ordinances are adopted.

When the legislative body has requested the planning commission to study and report upon a zoning ordinance or amendment which is within the scope of this section and the planning commission fails to act upon such request within a reasonable time, the legislative body may, by written notice, require the planning commission to render its report within 40 days. Upon receipt of the written notice the planning commission, if it has not done so, shall conduct the public hearing as required by Section 65854. Failure to so report to the legislative body within the above time period shall be deemed to be approval of the proposed zoning ordinance or amendment to a zoning ordinance.

(Amended by Stats. 1972, Ch. 384.)



65854

The planning commission shall hold a public hearing on the proposed zoning ordinance or amendment to a zoning ordinance. Notice of the hearing shall be given pursuant to Section 65090 and, if the proposed ordinance or amendment to a zoning ordinance affects the permitted uses of real property, notice shall also be given pursuant to Section 65091.

(Amended by Stats. 1984, Ch. 1009, Sec. 22.)



65855

After the hearing, the planning commission shall render its decision in the form of a written recommendation to the legislative body. Such recommendation shall include the reasons for the recommendation, the relationship of the proposed ordinance or amendment to applicable general and specific plans, and shall be transmitted to the legislative body in such form and manner as may be specified by the legislative body.

(Amended by Stats. 1972, Ch. 639.)



65856

(a) Upon receipt of the recommendation of the planning commission, the legislative body shall hold a public hearing. However, if the matter under consideration is an amendment to a zoning ordinance to change property from one zone to another, and the planning commission has recommended against the adoption of such amendment, the legislative body shall not be required to take any further action on the amendment unless otherwise provided by ordinance or unless an interested party requests a hearing by filing a written request with the clerk of the legislative body within five days after the planning commission files its recommendations with the legislative body.

(b) Notice of the hearing shall be given pursuant to Section 65090.

(Amended by Stats. 1984, Ch. 1009, Sec. 23.)



65857

The legislative body may approve, modify or disapprove the recommendation of the planning commission; provided that any modification of the proposed ordinance or amendment by the legislative body not previously considered by the planning commission during its hearing, shall first be referred to the planning commission for report and recommendation, but the planning commission shall not be required to hold a public hearing thereon. Failure of the planning commission to report within forty (40) days after the reference, or such longer period as may be designated by the legislative body, shall be deemed to be approval of the proposed modification.

(Amended by Stats. 1973, Ch. 600.)



65858

(a) Without following the procedures otherwise required prior to the adoption of a zoning ordinance, the legislative body of a county, city, including a charter city, or city and county, to protect the public safety, health, and welfare, may adopt as an urgency measure an interim ordinance prohibiting any uses that may be in conflict with a contemplated general plan, specific plan, or zoning proposal that the legislative body, planning commission or the planning department is considering or studying or intends to study within a reasonable time. That urgency measure shall require a four-fifths vote of the legislative body for adoption. The interim ordinance shall be of no further force and effect 45 days from its date of adoption. After notice pursuant to Section 65090 and public hearing, the legislative body may extend the interim ordinance for 10 months and 15 days and subsequently extend the interim ordinance for one year. Any extension shall also require a four-fifths vote for adoption. Not more than two extensions may be adopted.

(b) Alternatively, an interim ordinance may be adopted by a four-fifths vote following notice pursuant to Section 65090 and public hearing, in which case it shall be of no further force and effect 45 days from its date of adoption. After notice pursuant to Section 65090 and public hearing, the legislative body may by a four-fifths vote extend the interim ordinance for 22 months and 15 days.

(c) The legislative body shall not adopt or extend any interim ordinance pursuant to this section unless the ordinance contains legislative findings that there is a current and immediate threat to the public health, safety, or welfare, and that the approval of additional subdivisions, use permits, variances, building permits, or any other applicable entitlement for use which is required in order to comply with a zoning ordinance would result in that threat to public health, safety, or welfare. In addition, any interim ordinance adopted pursuant to this section that has the effect of denying approvals needed for the development of projects with a significant component of multifamily housing may not be extended except upon written findings adopted by the legislative body, supported by substantial evidence on the record, that all of the following conditions exist:

(1) The continued approval of the development of multifamily housing projects would have a specific, adverse impact upon the public health or safety. As used in this paragraph, a “specific, adverse impact” means a significant, quantifiable, direct, and unavoidable impact, based on objective, identified written public health or safety standards, policies, or conditions as they existed on the date that the ordinance is adopted by the legislative body.

(2) The interim ordinance is necessary to mitigate or avoid the specific, adverse impact identified pursuant to paragraph (1).

(3) There is no feasible alternative to satisfactorily mitigate or avoid the specific, adverse impact identified pursuant to paragraph (1) as well or better, with a less burdensome or restrictive effect, than the adoption of the proposed interim ordinance.

(d) Ten days prior to the expiration of that interim ordinance or any extension, the legislative body shall issue a written report describing the measures taken to alleviate the condition which led to the adoption of the ordinance.

(e) When an interim ordinance has been adopted, every subsequent ordinance adopted pursuant to this section, covering the whole or a part of the same property, shall automatically terminate and be of no further force or effect upon the termination of the first interim ordinance or any extension of the ordinance as provided in this section.

(f) Notwithstanding subdivision (e), upon termination of a prior interim ordinance, the legislative body may adopt another interim ordinance pursuant to this section provided that the new interim ordinance is adopted to protect the public safety, health, and welfare from an event, occurrence, or set of circumstances different from the event, occurrence, or set of circumstances that led to the adoption of the prior interim ordinance.

(g) For purposes of this section, “development of multifamily housing projects” does not include the demolition, conversion, redevelopment, or rehabilitation of multifamily housing that is affordable to lower income households, as defined in Section 50079.5 of the Health and Safety Code, or that will result in an increase in the price or reduction of the number of affordable units in a multifamily housing project.

(h) For purposes of this section, “projects with a significant component of multifamily housing” means projects in which multifamily housing consists of at least one-third of the total square footage of the project.

(Amended by Stats. 2001, Ch. 939, Sec. 1. Effective January 1, 2002.)



65859

(a) A city may, pursuant to this chapter, prezone unincorporated territory to determine the zoning that will apply to that territory upon annexation to the city.

The zoning shall become effective at the same time that the annexation becomes effective.

(b) Pursuant to Section 56375, those cities subject to that provision shall complete prezoning proceedings as required by law.

(c) If a city has not prezoned territory which is annexed, it may adopt an interim ordinance pursuant to Section 65858.

(Amended by Stats. 1994, Ch. 939, Sec. 13. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



65860

(a) County or city zoning ordinances shall be consistent with the general plan of the county or city by January 1, 1974. A zoning ordinance shall be consistent with a city or county general plan only if both of the following conditions are met:

(1) The city or county has officially adopted such a plan.

(2) The various land uses authorized by the ordinance are compatible with the objectives, policies, general land uses, and programs specified in the plan.

(b) Any resident or property owner within a city or a county, as the case may be, may bring an action or proceeding in the superior court to enforce compliance with subdivision (a). Any such action or proceeding shall be governed by Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure. No action or proceeding shall be maintained pursuant to this section by any person unless the action or proceeding is commenced and service is made on the legislative body within 90 days of the enactment of any new zoning ordinance or the amendment of any existing zoning ordinance.

(c) In the event that a zoning ordinance becomes inconsistent with a general plan by reason of amendment to the plan, or to any element of the plan, the zoning ordinance shall be amended within a reasonable time so that it is consistent with the general plan as amended.

(d) Notwithstanding Section 65803, this section shall apply in a charter city of 2,000,000 or more population to a zoning ordinance adopted prior to January 1, 1979, which zoning ordinance shall be consistent with the general plan of the city by July 1, 1982.

(Amended by Stats. 1998, Ch. 689, Sec. 5. Effective January 1, 1999.)



65860.1

(a) Not more than 12 months after the amendment of its general plan pursuant to Section 65302.9, each city and county within the Sacramento-San Joaquin Valley shall amend its zoning ordinance so that it is consistent with the general plan, as amended.

(b) Notwithstanding any other law, this section shall apply to all cities, including charter cities, and counties within the Sacramento-San Joaquin Valley. The Legislature finds and declares that flood protection in the Sacramento and San Joaquin Rivers drainage areas is a matter of statewide concern and not a municipal affair as that term is used in Section 5 of Article XI of the California Constitution.

(c) This section shall not be construed to limit or remove any liability of a city or county prior to the amendment of the zoning ordinance except as provided in Section 8307 of the Water Code.

(Amended by Stats. 2012, Ch. 553, Sec. 3. Effective January 1, 2013.)



65861

When there is no planning commission, the legislative body of the city or county shall do all things required or authorized by this chapter of the planning commission.

(Amended by Stats. 1995, Ch. 686, Sec. 5. Effective October 10, 1995. Operative January 1, 1996, by Sec. 9 of Ch. 686.)



65862

When inconsistency between the general plan and zoning arises as a result of adoption of or amendment to a general plan, or any element thereof, hearings held pursuant to Section 65854 or 65856 for the purpose of bringing zoning into consistency with the general plan, as required by Section 65860, may be held at the same time as hearings held for the purpose of adopting or amending a general plan, or any element thereof. However, the hearing on the general plan amendment may, at the discretion of the local agency, be concluded prior to any consideration of adoption of a zoning change.

It is the intent of the Legislature, in enacting this section, that local agencies shall, to the extent possible, concurrently process applications for general plan amendments and zoning changes which are needed to permit development so as to expedite processing of such applications.

(Repealed and added by Stats. 1980, Ch. 1152.)



65863

(a) Each city, county, or city and county shall ensure that its housing element inventory described in paragraph (3) of subdivision (a) of Section 65583 or its housing element program to make sites available pursuant to paragraph (1) of subdivision (c) of Section 65583 can accommodate its share of the regional housing need pursuant to Section 65584, throughout the planning period.

(b) No city, county, or city and county shall, by administrative, quasi-judicial, legislative, or other action, reduce, or require or permit the reduction of, the residential density for any parcel to, or allow development of any parcel at, a lower residential density, as defined in paragraphs (1) and (2) of subdivision (g), unless the city, county, or city and county makes written findings supported by substantial evidence of both of the following:

(1) The reduction is consistent with the adopted general plan, including the housing element.

(2) The remaining sites identified in the housing element are adequate to accommodate the jurisdiction’s share of the regional housing need pursuant to Section 65584.

(c) If a reduction in residential density for any parcel would result in the remaining sites in the housing element not being adequate to accommodate the jurisdiction’s share of the regional housing need pursuant to Section 65584, the jurisdiction may reduce the density on that parcel if it identifies sufficient additional, adequate, and available sites with an equal or greater residential density in the jurisdiction so that there is no net loss of residential unit capacity.

(d) The requirements of this section shall be in addition to any other law that may restrict or limit the reduction of residential density.

(e) This section requires that a city, county, or city and county be solely responsible for compliance with this section, unless a project applicant requests in his or her initial application, as submitted, a density that would result in the remaining sites in the housing element not being adequate to accommodate the jurisdiction’s share of the regional housing need pursuant to Section 65584. In that case, the city, county, or city and county may require the project applicant to comply with this section. The submission of an application for purposes of this subdivision does not depend on the application being deemed complete or being accepted by the city, county, or city and county.

(f) This section shall not be construed to apply to parcels that, prior to January 1, 2003, were either (1) subject to a development agreement, or (2) parcels for which an application for a subdivision map had been submitted.

(g) (1) If the local jurisdiction has adopted a housing element for the current planning period that is in substantial compliance with Article 10.6 (commencing with Section 65580) of Chapter 3, for purposes of this section, “lower residential density” means the following:

(A) For sites on which the zoning designation permits residential use and that are identified in the local jurisdiction’s housing element inventory described in paragraph (3) of subdivision (a) of Section 65583, fewer units on the site than were projected by the jurisdiction to be accommodated on the site pursuant to subdivision (c) of Section 65583.2.

(B) For sites that have been or will be rezoned pursuant to the local jurisdiction’s housing element program described in paragraph (1) of subdivision (c) of Section 65583, fewer units for the site than were projected to be developed on the site in the housing element program.

(2) (A) If the local jurisdiction has not adopted a housing element for the current planning period within 90 days of the deadline established by Section 65588 or the adopted housing element is not in substantial compliance with Article 10.6 (commencing with Section 65580) of Chapter 3 within 180 days of the deadline established by Section 65588, “lower residential density” means any of the following:

(i) For residentially zoned sites, a density that is lower than 80 percent of the maximum allowable residential density for that parcel.

(ii) For sites on which residential and nonresidential uses are permitted, a use that would result in the development of fewer than 80 percent of the number of residential units that would be allowed under the maximum residential density for the site.

(B) If the council of governments fails to complete a final housing need allocation pursuant to the deadlines established by Section 65584.05, then for purposes of this paragraph, the deadline pursuant to Section 65588 shall be extended by a time period equal to the number of days of delay incurred by the council of governments in completing the final housing need allocation.

(Amended by Stats. 2008, Ch. 709, Sec. 12.7. Effective January 1, 2009.)



65863.4

(a) Prior to noticing a public hearing on a proposed zoning ordinance or amendment to a zoning ordinance reducing the density permitted on property authorized for multifamily dwelling uses, the planning commission and legislative body shall approve a nonconforming use ordinance for multifamily dwellings that are involuntarily damaged or destroyed, which may be conditioned on the approval of an ordinance or amendment to a zoning ordinance reducing the density permitted on property authorized for multifamily dwelling uses.

(b) The planning commission and legislative body shall hold a public hearing on the proposed nonconforming use ordinance. Notice of the public hearing shall be given pursuant to Section 65090. If this hearing is held at the same time as a hearing under Section 65353 or 65854, notice for the hearings may be combined.

(c) A nonconforming multifamily dwelling ordinance need not apply to multifamily dwellings which have been abandoned for a specified period prior to being involuntarily damaged or destroyed, or to multifamily dwellings constituting a public nuisance prior to being involuntarily damaged or destroyed.

(d) For purposes of this section, “multifamily dwelling” means any structure designed for human habitation that has been divided into two or more legally created independent living quarters.

(e) This section shall not apply to either of the following:

(1) A city, county, or city and county that has adopted a nonconforming use ordinance that applies to multifamily dwellings that are involuntarily damaged or destroyed.

(2) A proposed zoning ordinance or amendment to a zoning ordinance reducing the density permitted on property authorized for multifamily dwelling uses, that has been requested by the owner of the property authorized for multifamily dwelling uses.

(Added by Stats. 1993, Ch. 969, Sec. 1. Effective January 1, 1994.)



65863.5

Whenever the zoning covering a property is changed from one zone to another or a zoning variance or conditional use permit is granted with respect to any property, the governing body of the city or county shall, within 30 days, notify the county assessor of such action.

Notwithstanding Section 65803, this section shall apply to charter cities.

(Amended (as added by Stats. 1975, Ch. 1022) by Stats. 1980, Ch. 411, Sec. 1. Effective July 11, 1980. Operative January 1, 1981.)



65863.6

In carrying out the provisions of this chapter, each county and city shall consider the efffect of ordinances adopted pursuant to this chapter on the housing needs of the region in which the local jurisdiction is situated and balance these needs against the public service needs of its residents and available fiscal and environmental resources. Any ordinance adopted pursuant to this chapter which, by its terms, limits the number of housing units which may be constructed on an annual basis shall contain findings as to the public health, safety, and welfare of the city or county to be promoted by the adoption of the ordinance which justify reducing the housing opportunities of the region.

(Added by renumbering Section 65863.5 (as added by Stats. 1979, Ch. 947) by Stats. 1980, Ch. 411, Sec. 2. Effective July 11, 1980. Operative January 1, 1981.)



65863.7

(a) Prior to the conversion of a mobilehome park to another use, except pursuant to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7), or prior to closure of a mobilehome park or cessation of use of the land as a mobilehome park, the person or entity proposing the change in use shall file a report on the impact of the conversion, closure, or cessation of use upon the displaced residents of the mobilehome park to be converted or closed. In determining the impact of the conversion, closure, or cessation of use on displaced mobilehome park residents, the report shall address the availability of adequate replacement housing in mobilehome parks and relocation costs.

(b) The person proposing the change in use shall provide a copy of the report to a resident of each mobilehome in the mobilehome park at least 15 days prior to the hearing, if any, on the impact report by the advisory agency, or if there is no advisory agency, by the legislative body.

(c) When the impact report is filed prior to the closure or cessation of use, the person or entity proposing the change shall provide a copy of the report to a resident of each mobilehome in the mobilehome park at the same time as the notice of the change is provided to the residents pursuant to paragraph (2) of subdivision (g) of Section 798.56 of the Civil Code.

(d) When the impact report is filed prior to the closure or cessation of use, the person or entity filing the report or park resident may request, and shall have a right to, a hearing before the legislative body on the sufficiency of the report.

(e) The legislative body, or its delegated advisory agency, shall review the report, prior to any change of use, and may require, as a condition of the change, the person or entity to take steps to mitigate any adverse impact of the conversion, closure, or cessation of use on the ability of displaced mobilehome park residents to find adequate housing in a mobilehome park. The steps required to be taken to mitigate shall not exceed the reasonable costs of relocation.

(f) If the closure or cessation of use of a mobilehome park results from the entry of an order for relief in bankruptcy, the provisions of this section shall not be applicable.

(g) The legislative body may establish reasonable fees pursuant to Section 66016 to cover any costs incurred by the local agency in implementing this section and Section 65863.8. Those fees shall be paid by the person or entity proposing the change in use.

(h) This section is applicable to charter cities.

(i) This section is applicable when the closure, cessation, or change of use is the result of a decision by a local governmental entity or planning agency not to renew a conditional use permit or zoning variance under which the mobilehome park has operated, or as a result of any other zoning or planning decision, action, or inaction. In this case, the local governmental agency is the person proposing the change in use for the purposes of preparing the impact report required by this section and is required to take steps to mitigate the adverse impact of the change as may be required in subdivision (e).

(j) This section is applicable when the closure, cessation, or change of use is the result of a decision by an enforcement agency, as defined in Section 18207 of the Health and Safety Code, to suspend the permit to operate the mobilehome park. In this case, the mobilehome park owner is the person proposing the change in use for purposes of preparing the impact report required by this section and is required to take steps to mitigate the adverse impact of the change as may be required in subdivision (e).

(Amended by Stats. 2009, Ch. 500, Sec. 47. Effective January 1, 2010.)



65863.8

A local agency to which application has been made for the conversion of a mobilehome park to another use shall, at least 30 days prior to a hearing or any other action on the application, inform the applicant in writing of the provisions of Section 798.56 of the Civil Code and all applicable local requirements which impose upon the applicant a duty to notify residents and mobilehome owners of the mobilehome park of the proposed change in use, and shall specify therein the manner in which the applicant shall verify that residents and mobilehome owners of the mobilehome park have been notified of the proposed change in use. Neither a hearing on the application, nor any other action thereon, shall be taken by the local agency before the applicant has satisfactorily verified that the residents and mobilehome owners have been so notified, in the manner prescribed by law or local regulation.

(Amended by Stats. 1993, Ch. 265, Sec. 1. Effective January 1, 1994.)



65863.9

Unless an earlier expiration appears on the face of the permit, any permit which is issued by a local agency in conjunction with a tentative subdivision map for a planned unit development shall expire no sooner than the approved tentative map, or any extension thereof, whichever occurs later.

Local coastal development permits issued by a local agency in conjunction with a tentative subdivision map for a planned unit development shall expire no sooner than the approved tentative map, and any extension of the map shall be in accordance with the applicable local coastal program, if any, which is in effect.

(Added by Stats. 1984, Ch. 990, Sec. 1.)



65863.10

(a) As used in this section, the following terms have the following meanings:

(1) “Affected public entities” means the mayor of the city in which the assisted housing development is located, or, if located in an unincorporated area, the chair of the board of supervisors of the county; the appropriate local public housing authority, if any; and the Department of Housing and Community Development.

(2) “Affected tenant” means a tenant household residing in an assisted housing development, as defined in paragraph (3), at the time notice is required to be provided pursuant to this section, that benefits from the government assistance.

(3) “Assisted housing development” means a multifamily rental housing development that receives governmental assistance under any of the following programs:

(A) New construction, substantial rehabilitation, moderate rehabilitation, property disposition, and loan management set-aside programs, or any other program providing project-based assistance, under Section 8 of the United States Housing Act of 1937, as amended (42 U.S.C. Sec. 1437f).

(B) The following federal programs:

(i) The Below-Market-Interest-Rate Program under Section 221(d)(3) of the National Housing Act (12 U.S.C. Sec. 1715 l(d)(3) and (5)).

(ii) Section 236 of the National Housing Act (12 U.S.C. Sec. 1715z-1).

(iii) Section 202 of the Housing Act of 1959 (12 U.S.C. Sec. 1701q).

(C) Programs for rent supplement assistance under Section 101 of the Housing and Urban Development Act of 1965, as amended (12 U.S.C. Sec. 1701s).

(D) Programs under Sections 514, 515, 516, 533, and 538 of the Housing Act of 1949, as amended (42 U.S.C. Sec. 1485).

(E) Section 42 of the Internal Revenue Code.

(F) Section 142(d) of the Internal Revenue Code (tax-exempt private activity mortgage revenue bonds).

(G) Section 147 of the Internal Revenue Code (Section 501(c)(3) bonds).

(H) Title I of the Housing and Community Development Act of 1974, as amended (Community Development Block Grant Program).

(I) Title II of the Cranston-Gonzalez National Affordable Housing Act of 1990, as amended (HOME Investment Partnership Program).

(J) Titles IV and V of the McKinney-Vento Homeless Assistance Act of 1987, as amended, including the Department of Housing and Urban Development’s Supportive Housing Program, Shelter Plus Care Program, and surplus federal property disposition program.

(K) Grants and loans made by the Department of Housing and Community Development, including the Rental Housing Construction Program, CHRP-R, and other rental housing finance programs.

(L) Chapter 1138 of the Statutes of 1987.

(M) The following assistance provided by counties or cities in exchange for restrictions on the maximum rents that may be charged for units within a multifamily rental housing development and on the maximum tenant income as a condition of eligibility for occupancy of the unit subject to the rent restriction, as reflected by a recorded agreement with a county or city:

(i) Loans or grants provided using tax increment financing pursuant to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code).

(ii) Local housing trust funds, as referred to in paragraph (3) of subdivision (a) of Section 50843 of the Health and Safety Code.

(iii) The sale or lease of public property at or below market rates.

(iv) The granting of density bonuses, or concessions or incentives, including fee waivers, parking variances, or amendments to general plans, zoning, or redevelopment project area plans, pursuant to Chapter 4.3 (commencing with Section 65915).

Assistance pursuant to this subparagraph shall not include the use of tenant-based Housing Choice Vouchers (Section 8(o) of the United States Housing Act of 1937, 42 U.S.C. Sec. 1437f(o), excluding subparagraph (13) relating to project-based assistance). Restrictions shall not include any rent control or rent stabilization ordinance imposed by a county, city, or city and county.

(4) “City” means a general law city, a charter city, or a city and county.

(5) “Expiration of rental restrictions” means the expiration of rental restrictions for an assisted housing development described in paragraph (3) unless the development has other recorded agreements restricting the rent to the same or lesser levels for at least 50 percent of the units.

(6) “Low or moderate income” means having an income as defined in Section 50093 of the Health and Safety Code.

(7) “Prepayment” means the payment in full or refinancing of the federally insured or federally held mortgage indebtedness prior to its original maturity date, or the voluntary cancellation of mortgage insurance, on an assisted housing development described in paragraph (3) that would have the effect of removing the current rent or occupancy or rent and occupancy restrictions contained in the applicable laws and the regulatory agreement.

(8) “Termination” means an owner’s decision not to extend or renew its participation in a federal, state, or local government subsidy program or private, nongovernmental subsidy program for an assisted housing development described in paragraph (3), either at or prior to the scheduled date of the expiration of the contract, that may result in an increase in tenant rents or a change in the form of the subsidy from project-based to tenant-based.

(9) “Very low income” means having an income as defined in Section 50052.5 of the Health and Safety Code.

(b) (1) At least 12 months prior to the anticipated date of the termination of a subsidy contract, the expiration of rental restrictions, or prepayment on an assisted housing development, the owner proposing the termination or prepayment of governmental assistance or the owner of an assisted housing development in which there will be the expiration of rental restrictions shall provide a notice of the proposed change to each affected tenant household residing in the assisted housing development at the time the notice is provided and to the affected public entities. An owner who meets the requirements of Section 65863.13 shall be exempt from providing that notice. The notice shall contain all of the following:

(A) In the event of termination, a statement that the owner intends to terminate the subsidy contract or rental restrictions upon its expiration date, or the expiration date of any contract extension thereto.

(B) In the event of the expiration of rental restrictions, a statement that the restrictions will expire, and in the event of prepayment, termination, or the expiration of rental restrictions whether the owner intends to increase rents during the 12 months following prepayment, termination, or the expiration of rental restrictions to a level greater than permitted under Section 42 of the Internal Revenue Code.

(C) In the event of prepayment, a statement that the owner intends to pay in full or refinance the federally insured or federally held mortgage indebtedness prior to its original maturity date, or voluntarily cancel the mortgage insurance.

(D) The anticipated date of the termination, prepayment of the federal or other program or expiration of rental restrictions, and the identity of the federal or other program described in subdivision (a).

(E) A statement that the proposed change would have the effect of removing the current low-income affordability restrictions in the applicable contract or regulatory agreement.

(F) A statement of the possibility that the housing may remain in the federal or other program after the proposed date of termination of the subsidy contract or prepayment if the owner elects to do so under the terms of the federal government’s or other program operator’s offer.

(G) A statement whether other governmental assistance will be provided to tenants residing in the development at the time of the termination of the subsidy contract or prepayment.

(H) A statement that a subsequent notice of the proposed change, including anticipated changes in rents, if any, for the development, will be provided at least six months prior to the anticipated date of termination of the subsidy contract, or expiration of rental restrictions, or prepayment.

(I) A statement of notice of opportunity to submit an offer to purchase, as required in Section 65863.11.

(2) Notwithstanding paragraph (1), if an owner provides a copy of a federally required notice of termination of a subsidy contract or prepayment at least 12 months prior to the proposed change to each affected tenant household residing in the assisted housing development at the time the notice is provided and to the affected public entities, the owner shall be deemed in compliance with this subdivision, if the notice is in compliance with all federal laws. However, the federally required notice does not satisfy the requirements of Section 65863.11.

(c) (1) At least six months prior to the anticipated date of termination of a subsidy contract, expiration of rental restrictions or prepayment on an assisted housing development, the owner proposing the termination or prepayment of governmental assistance or the owner of an assisted housing development in which there will be the expiration of rental restrictions shall provide a notice of the proposed change to each affected tenant household residing in the assisted housing development at the time the notice is provided and to the affected public entities. An owner who meets the requirements of Section 65863.13 shall be exempt from providing that notice.

(2) The notice to the tenants shall contain all of the following:

(A) The anticipated date of the termination or prepayment of the federal or other program, or the expiration of rental restrictions, and the identity of the federal or other program, as described in subdivision (a).

(B) The current rent and rent anticipated for the unit during the 12 months immediately following the date of the prepayment or termination of the federal or other program, or expiration of rental restrictions.

(C) A statement that a copy of the notice will be sent to the city, county, or city and county, where the assisted housing development is located, to the appropriate local public housing authority, if any, and to the Department of Housing and Community Development.

(D) A statement of the possibility that the housing may remain in the federal or other program after the proposed date of subsidy termination or prepayment if the owner elects to do so under the terms of the federal government’s or other program administrator’s offer or that a rent increase may not take place due to the expiration of rental restrictions.

(E) A statement of the owner’s intention to participate in any current replacement subsidy program made available to the affected tenants.

(F) The name and telephone number of the city, county, or city and county, the appropriate local public housing authority, if any, the Department of Housing and Community Development, and a legal services organization, that can be contacted to request additional written information about an owner’s responsibilities and the rights and options of an affected tenant.

(3) In addition to the information provided in the notice to the affected tenant, the notice to the affected public entities shall contain information regarding the number of affected tenants in the project, the number of units that are government assisted and the type of assistance, the number of the units that are not government assisted, the number of bedrooms in each unit that is government assisted, and the ages and income of the affected tenants. The notice shall briefly describe the owner’s plans for the project, including any timetables or deadlines for actions to be taken and specific governmental approvals that are required to be obtained, the reason the owner seeks to terminate the subsidy contract or prepay the mortgage, and any contacts the owner has made or is making with other governmental agencies or other interested parties in connection with the notice. The owner shall also attach a copy of any federally required notice of the termination of the subsidy contract or prepayment that was provided at least six months prior to the proposed change. The information contained in the notice shall be based on data that is reasonably available from existing written tenant and project records.

(d) The owner proposing the termination or prepayment of governmental assistance or the owner of an assisted housing development in which there will be the expiration of rental restrictions shall provide additional notice of any significant changes to the notice required by subdivision (c) within seven business days to each affected tenant household residing in the assisted housing development at the time the notice is provided and to the affected public entities. “Significant changes” shall include, but not be limited to, any changes to the date of termination or prepayment, or expiration of rental restrictions or the anticipated new rent.

(e) An owner who is subject to the requirements of this section shall also provide a copy of any notices issued to existing tenants pursuant to subdivision (b), (c), or (d) to any prospective tenant at the time he or she is interviewed for eligibility.

(f) This section shall not require the owner to obtain or acquire additional information that is not contained in the existing tenant and project records, or to update any information in his or her records. The owner shall not be held liable for any inaccuracies contained in these records or from other sources, nor shall the owner be liable to any party for providing this information.

(g) For purposes of this section, service of the notice to the affected tenants, the city, county, or city and county, the appropriate local public housing authority, if any, and the Department of Housing and Community Development by the owner pursuant to subdivisions (b) to (e), inclusive, shall be made by first-class mail postage prepaid.

(h) Nothing in this section shall enlarge or diminish the authority, if any, that a city, county, city and county, affected tenant, or owner may have, independent of this section.

(i) If, prior to January 1, 2001, the owner has already accepted a bona fide offer from a qualified entity, as defined in subdivision (c) of Section 65863.11, and has complied with this section as it existed prior to January 1, 2001, at the time the owner decides to sell or otherwise dispose of the development, the owner shall be deemed in compliance with this section.

(j) Injunctive relief shall be available to any party identified in paragraph (1) or (2) of subdivision (a) who is aggrieved by a violation of this section.

(k) The Director of Housing and Community Development shall approve forms to be used by owners to comply with subdivisions (b) and (c). Once the director has approved the forms, an owner shall use the approved forms to comply with subdivisions (b) and (c).

(Amended by Stats. 2012, Ch. 162, Sec. 74. Effective January 1, 2013.)



65863.11

(a)  Terms used in this section shall be defined as follows:

(1) “Assisted housing development” and “development” mean a multifamily rental housing development as defined in paragraph (3) of subdivision (a) of Section 65863.10.

(2) “Owner” means an individual, corporation, association, partnership, joint venture, or business entity that holds title to an assisted housing development.

(3) “Tenant” means a tenant, subtenant, lessee, sublessee, or other person legally in possession or occupying the assisted housing development.

(4) “Tenant association” means a group of tenants who have formed a nonprofit corporation, cooperative corporation, or other entity or organization, or a local nonprofit, regional, or national organization whose purpose includes the acquisition of an assisted housing development and that represents the interest of at least a majority of the tenants in the assisted housing development.

(5) “Low or moderate income” means having an income as defined in Section 50093 of the Health and Safety Code.

(6) “Very low income” means having an income as defined in Section 50105 of the Health and Safety Code.

(7) “Local nonprofit organizations” means not-for-profit corporations organized pursuant to Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code that have as their principal purpose the ownership, development, or management of housing or community development projects for persons and families of low or moderate income and very low income, and which have a broadly representative board, a majority of whose members are community based and have a proven track record of local community service.

(8) “Local public agencies” means housing authorities, redevelopment agencies, or any other agency of a city, county, or city and county, whether general law or chartered, which are authorized to own, develop, or manage housing or community development projects for persons and families of low or moderate income and very low income.

(9) “Regional or national organizations” means not-for-profit, charitable corporations organized on a multicounty, state, or multistate basis that have as their principal purpose the ownership, development, or management of housing or community development projects for persons and families of low or moderate income and very low income.

(10) “Regional or national public agencies” means multicounty, state, or multistate agencies that are authorized to own, develop, or manage housing or community development projects for persons and families of low or moderate income and very low income.

(11) “Use restriction” means any federal, state, or local statute, regulation, ordinance, or contract that, as a condition of receipt of any housing assistance, including a rental subsidy, mortgage subsidy, or mortgage insurance, to an assisted housing development, establishes maximum limitations on tenant income as a condition of eligibility for occupancy of the units within a development, imposes any restrictions on the maximum rents that could be charged for any of the units within a development; or requires that rents for any of the units within a development be reviewed by any governmental body or agency before the rents are implemented.

(12) “Profit-motivated organizations and individuals” means individuals or two or more persons organized pursuant to Division 1 (commencing with Section 100) of Title 1 of, Division 3 (commencing with Section 1200) of Title 1 of, or Chapter 5 (commencing with Section 16100) of Title 2 of, the Corporations Code, that carry on as a business for profit.

(13) “Department” means the Department of Housing and Community Development.

(14) “Offer to purchase” means an offer from a qualified or nonqualified entity that is nonbinding on the owner.

(15) “Expiration of rental restrictions” has the meaning given in paragraph (5) of subdivision (a) of Section 65863.10.

(b) An owner of an assisted housing development shall not terminate a subsidy contract or prepay the mortgage pursuant to Section 65863.10, unless the owner or its agent shall first have provided each of the entities listed in subdivision (d) an opportunity to submit an offer to purchase the development, in compliance with subdivisions (g) and (h). An owner of an assisted housing development in which there will be the expiration of rental restrictions shall also provide each of the entities listed in subdivision (d) an opportunity to submit an offer to purchase the development, in compliance with subdivisions (g) and (h). An owner who meets the requirements of Section 65863.13 shall be exempt from this requirement.

(c) An owner of an assisted housing development shall not sell, or otherwise dispose of, the development at any time within the five years prior to the expiration of rental restrictions or at any time if the owner is eligible for prepayment or termination within five years unless the owner or its agent shall first have provided each of the entities listed in subdivision (d) an opportunity to submit an offer to purchase the development, in compliance with this section. An owner who meets the requirements of Section 65863.13 shall be exempt from this requirement.

(d) The entities to whom an opportunity to purchase shall be provided include only the following:

(1) The tenant association of the development.

(2) Local nonprofit organizations and public agencies.

(3) Regional or national nonprofit organizations and regional or national public agencies.

(4) Profit-motivated organizations or individuals.

(e) For the purposes of this section, to qualify as a purchaser of an assisted housing development, an entity listed in subdivision (d) shall do all of the following:

(1) Be capable of managing the housing and related facilities for its remaining useful life, either by itself or through a management agent.

(2) Agree to obligate itself and any successors in interest to maintain the affordability of the assisted housing development for households of very low, low, or moderate income for either a 30-year period from the date that the purchaser took legal possession of the housing or the remaining term of the existing federal government assistance specified in subdivision (a) of Section 65863.10, whichever is greater. The development shall be continuously occupied in the approximate percentages that those households who have occupied that development on the date the owner gave notice of intent or the approximate percentages specified in existing use restrictions, whichever is higher. This obligation shall be recorded prior to the close of escrow in the office of the county recorder of the county in which the development is located and shall contain a legal description of the property, indexed to the name of the owner as grantor. An owner that obligates itself to an enforceable regulatory agreement that will ensure for a period of not less than 30 years that rents for units occupied by low- and very low income households or that are vacant at the time of executing a purchase agreement will conform with restrictions imposed by Section 42(f) of the Internal Revenue Code shall be deemed in compliance with this paragraph. In addition, the regulatory agreement shall contain provisions requiring the renewal of rental subsidies, should they be available, provided that assistance is at a level to maintain the project’s fiscal viability.

(3) Local nonprofit organizations and public agencies shall have no member among their officers or directorate with a financial interest in assisted housing developments that have terminated a subsidy contract or prepaid a mortgage on the development without continuing the low-income restrictions.

(f) If an assisted housing development is not economically feasible, as defined in paragraph (3) of subdivision (h) of Section 17058 of the Revenue and Taxation Code, a purchaser shall be entitled to remove one or more units from the rent and occupancy requirements as is necessary for the development to become economically feasible, provided that once the development is again economically feasible, the purchaser shall designate the next available units as low-income units up to the original number of those units.

(g) (1) If an owner decides to terminate a subsidy contract, or prepay the mortgage pursuant to Section 65863.10, or sell or otherwise dispose of the assisted housing development pursuant to subdivision (b) or (c), or if the owner has an assisted housing development in which there will be the expiration of rental restrictions, the owner shall first give notice of the opportunity to offer to purchase to each qualified entity on the list provided to the owner by the department, in accordance with subdivision (o), as well as to those qualified entities that directly contact the owner. The notice of the opportunity to offer to purchase must be given prior to or concurrently with the notice required pursuant to Section 65863.10 for a period of at least 12 months. The owner shall contact the department to obtain the list of qualified entities. The notice shall conform to the requirements of subdivision (h) and shall be sent to the entities by registered or certified mail, return receipt requested. The owner shall also post a copy of the notice in a conspicuous place in the common area of the development.

(2) If the owner already has a bona fide offer to purchase from an entity prior to January 1, 2001, at the time the owner decides to sell or otherwise dispose of the development, the owner shall not be required to comply with this subdivision. However, the owner shall notify the department of this exemption and provide the department a copy of the offer.

(h) The initial notice of a bona fide opportunity to submit an offer to purchase shall contain all of the following:

(1) A statement addressing all of the following:

(A) Whether the owner intends to maintain the current number of affordable units and level of affordability.

(B) Whether the owner has an interest in selling the property.

(C) Whether the owner has executed a contract or agreement of at least five years’ duration with a public entity to continue or replace subsidies to the property and to maintain an equal or greater number of units at an equal or deeper level of affordability and, if so, the length of the contract or agreement.

(2) A statement that each of the type of entities listed in subdivision (d) has the right to purchase the development under this section.

(3) (A) Except as provided in subparagraph (B), a statement that the owner will make available to each of the types of entities listed in subdivision (d), within 15 business days of receiving a request therefor, that includes all of the following:

(i) Itemized lists of monthly operating expenses for the property.

(ii) Capital improvements, as determined by the owner, made within each of the two preceding calendar years at the property.

(iii) The amount of project property reserves.

(iv) Copies of the two most recent financial and physical inspection reports on the property, if any, filed with a federal, state, or local agency.

(v) The most recent rent roll for the property listing the rent paid for each unit and the subsidy, if any, paid by a governmental agency as of the date the notice of intent was made pursuant to Section 65863.10.

(vi) A statement of the vacancy rate at the property for each of the two preceding calendar years.

(vii) The terms of assumable financing, if any, the terms of the subsidy contract, if any, and proposed improvements to the property to be made by the owner in connection with the sale, if any.

(B) Subparagraph (A) shall not apply if 25 percent or less of the units on the property are subject to affordability restrictions or a rent or mortgage subsidy contract.

(C) A corporation authorized pursuant to Section 52550 of the Health and Safety Code or a public entity may share information obtained pursuant to subparagraph (A) with other prospective purchasers, and shall not be required to sign a confidentiality agreement as a condition of receiving or sharing this information, provided that the information is used for the purpose of attempting to preserve the affordability of the property.

(4) A statement that the owner has satisfied all notice requirements pursuant to subdivision (b) of Section 65863.10, unless the notice of opportunity to submit an offer to purchase is delivered more than 12 months prior to the anticipated date of termination, prepayment, or expiration of rental restrictions.

(i) If a qualified entity elects to purchase an assisted housing development, it shall make a bona fide offer to purchase the development. A qualified entity’s bona fide offer to purchase shall identify whether it is a tenant association, nonprofit organization, public agency, or profit-motivated organizations or individuals and shall certify, under penalty of perjury, that it is qualified pursuant to subdivision (e). During the first 180 days from the date of an owner’s bona fide notice of the opportunity to submit an offer to purchase, an owner shall accept a bona fide offer to purchase only from a qualified entity. During this 180-day period, the owner shall not accept offers from any other entity.

(j) When a bona fide offer to purchase has been made to an owner, and the offer is accepted, a purchase agreement shall be executed.

(k) Either the owner or the qualified entity may request that the fair market value of the property, as a development, be determined by an independent appraiser qualified to perform multifamily housing appraisals, who shall be selected and paid by the requesting party. All appraisers shall possess qualifications equivalent to those required by the members of the Appraisers Institute. This appraisal shall be nonbinding on either party with respect to the sales price of the development offered in the bona fide offer to purchase, or the acceptance or rejection of the offer.

(l) During the 180-day period following the initial 180-day period required pursuant to subdivision (i), an owner may accept an offer from a person or an entity that does not qualify under subdivision (e). This acceptance shall be made subject to the owner’s providing each qualified entity that made a bona fide offer to purchase the first opportunity to purchase the development at the same terms and conditions as the pending offer to purchase, unless these terms and conditions are modified by mutual consent. The owner shall notify in writing those qualified entities of the terms and conditions of the pending offer to purchase, sent by registered or certified mail, return receipt requested. The qualified entity shall have 30 days from the date the notice is mailed to submit a bona fide offer to purchase and that offer shall be accepted by the owner. The owner shall not be required to comply with the provisions of this subdivision if the person or the entity making the offer during this time period agrees to maintain the development for persons and families of very low, low, and moderate income in accordance with paragraph (2) of subdivision (e). The owner shall notify the department regarding how the buyer is meeting the requirements of paragraph (2) of subdivision (e).

(m) This section shall not apply to any of the following: a government taking by eminent domain or negotiated purchase; a forced sale pursuant to a foreclosure; a transfer by gift, devise, or operation of law; a sale to a person who would be included within the table of descent and distribution if there were to be a death intestate of an owner; or an owner who certifies, under penalty of perjury, the existence of a financial emergency during the period covered by the first right of refusal requiring immediate access to the proceeds of the sale of the development. The certification shall be made pursuant to subdivision (p).

(n) Prior to the close of escrow, an owner selling, leasing, or otherwise disposing of a development to a purchaser who does not qualify under subdivision (e) shall certify under penalty of perjury that the owner has complied with all provisions of this section and Section 65863.10. This certification shall be recorded and shall contain a legal description of the property, shall be indexed to the name of the owner as grantor, and may be relied upon by good faith purchasers and encumbrances for value and without notice of a failure to comply with the provisions of this section.

Any person or entity acting solely in the capacity of an escrow agent for the transfer of real property subject to this section shall not be liable for any failure to comply with this section unless the escrow agent either had actual knowledge of the requirements of this section or acted contrary to written escrow instructions concerning the provisions of this section.

(o) The department shall undertake the following responsibilities and duties:

(1) Maintain a form containing a summary of rights and obligations under this section and make that information available to owners of assisted housing developments as well as to tenant associations, local nonprofit organizations, regional or national nonprofit organizations, public agencies, and other entities with an interest in preserving the state’s subsidized housing.

(2) Compile, maintain, and update a list of entities in subdivision (d) that have either contacted the department with an expressed interest in purchasing a development in the subject area or have been identified by the department as potentially having an interest in participating in a right-of-first-refusal program. The department shall publicize the existence of the list statewide. Upon receipt of a notice of intent under Section 65863.10, the department shall make the list available to the owner proposing the termination, prepayment, or removal of government assistance or to the owner of an assisted housing development in which there will be the expiration of rental restrictions. If the department does not make the list available at any time, the owner shall only be required to send a written copy of the opportunity to submit an offer to purchase notice to the qualified entities which directly contact the owner and to post a copy of the notice in the common area pursuant to subdivision (g).

(p) (1) The provisions of this section may be enforced either in law or in equity by any qualified entity entitled to exercise the opportunity to purchase and right of first refusal under this section that has been adversely affected by an owner’s failure to comply with this section.

(2) An owner may rely on the statements, claims, or representations of any person or entity that the person or entity is a qualified entity as specified in subdivision (d), unless the owner has actual knowledge that the purchaser is not a qualified entity.

(3) If the person or entity is not an entity as specified in subdivision (d), that fact, in the absence of actual knowledge as described in paragraph (2), shall not give rise to any claim against the owner for a violation of this section.

(q) It is the intent of the Legislature that the provisions of this section are in addition to, but not preemptive of, applicable federal laws governing the sale or other disposition of a development that would result in either (1) a discontinuance of its use as an assisted housing development or (2) the termination or expiration of any low-income use restrictions that apply to the development.

(Amended by Stats. 2012, Ch. 162, Sec. 75. Effective January 1, 2013.)



65863.12

(a) Prior to the conversion of a floating home marina to another use, except pursuant to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7), or prior to closure of a floating home marina or cessation of use of the land as a floating home marina, the person or entity proposing the change in use shall file a report on the impact of the conversion, closure, or cessation of use upon the displaced residents of the floating home marina to be converted or closed. In determining the impact of the conversion, closure, or cessation of use on displaced floating home marina residents, the report shall address the availability of adequate replacement housing in floating home marinas and relocation costs.

(b) The person proposing the change in use shall provide a copy of the report to a resident of each floating home in the floating home marina at least 15 days prior to the hearing, if any, on the impact report by the advisory agency, or if there is no advisory agency, by the legislative body.

(c) When the impact report is filed prior to the closure or cessation of use, the person or entity proposing the change shall provide a copy of the report to a resident of each floating home in the floating home marina at the same time as the notice of the change is provided to the residents pursuant to subdivision (f) of Section 800.71 of the Civil Code.

(d) When the impact report is filed prior to the closure or cessation of use, the person or entity filing the report or any resident may request, and shall have a right to, a hearing before the legislative body on the sufficiency of the report.

(e) The legislative body, or its delegated advisory agency, shall review the report, prior to any change of use, and may require, as a condition of the change, the person or entity to take steps to mitigate any adverse impact of the conversion, closure, or cessation of use on the ability of displaced floating home marina residents to find adequate housing in a floating home marina. The steps required to be taken to mitigate shall not exceed the reasonable costs of relocation.

(f) If the closure or cessation of use of a floating home marina results from the entry of an order for relief in bankruptcy, the provisions of this section shall not be applicable.

(g) The legislative body may establish reasonable fees pursuant to Chapter 13 (commencing with Section 54990) of Part 1 of Division 2 of Title 5 to cover any costs incurred by the local agency in implementing this section. Those fees shall be paid by the person or entity proposing the change in use.

(h) This section is applicable to charter cities.

(i) This section is applicable when the closure, cessation, or change of use is the result of a decision by a local governmental entity or planning agency not to renew a conditional use permit or zoning variance under which the floating home marina has operated, or as a result of any other zoning or planning decision, action, or inaction. However, a state or local governmental agency is not required to take steps to mitigate the adverse impact of the change pursuant to subdivision (e).

(j) This section applies to any floating home marina as defined in Section 800.4 of the Civil Code, and to any marina or harbor (1) which is managed by a nonprofit organization, the property, assets, and profits of which may not inure to any individual or group of individuals, but only to another nonprofit organization; (2) the rules and regulations of which are set by majority vote of the berthholders thereof; and (3) which contains berths for fewer than 25 floating homes.

(Amended by Stats. 2009, Ch. 500, Sec. 48. Effective January 1, 2010.)



65863.13

(a)  An owner shall not be required to provide a notice as required by Section 65863.10 or 65863.11 if all of the following conditions are contained in a regulatory agreement that has been or will be recorded against the property at the close of escrow of the sale of the property and the owner of the property complies with the requirements below during the escrow period:

(1)  No low-income tenant whose rent was restricted and or subsidized and who resides in the development within 12 months of the date that the rent restrictions are, or subsidy is, scheduled to expire or terminate shall be involuntarily displaced on a permanent basis as a result of the action by the owner unless the tenant has breached the terms of the lease.

(2)  The owner shall accept and fully utilize all renewals of project-based assistance under Section 8 of the United States Housing Act of 1937, if available, and if that assistance is at a level to maintain the project’s fiscal viability. The property shall be deemed fiscally viable if the rents permitted under the terms of the assistance are not less than the regulated rent levels established pursuant to paragraph (7).

(3)  The owner shall accept all enhanced Section 8 vouchers, if the tenants receive them, and all other Section 8 vouchers for future vacancies.

(4)  The owner shall not terminate a tenancy of a low-income household at the end of a lease term without demonstrating a breach of the lease.

(5)  The owner may, in selecting eligible applicants for admission, utilize criteria that permit consideration of the amount of income, as long as the owner adequately considers other factors relevant to an applicant’s ability to pay rent.

(6)  For assisted housing developments described in paragraph (3) of subdivision (a) of Section 65863.10, a new regulatory agreement, consistent with this section, is recorded that restricts the rents and incomes of the previously restricted units, except as provided in paragraph (7), (8), or (9), to an equal or greater level of affordability than previously required so that the units are affordable to households at the same or a lower percentage of area median income.

(7)  For housing developments that have units with project-based rental assistance upon the effective date of prepayment and subsequently become unassisted by any form of rental assistance, rents shall not exceed 30 percent of 60 percent of the area median income. If any form of rental assistance is or becomes available, the owner shall apply for and accept, if awarded, the rental assistance. Rent and occupancy levels shall then be set in accordance with federal regulations for the rental assistance program.

(8)  For units that do not have project-based rental assistance upon the effective date of prepayment of a federally insured, federally held, or formerly federally insured or held mortgage and subsequently remain unassisted or become unassisted by any form of rental assistance, rents shall not exceed the greater of (i) 30 percent of 50 percent of the area median income, or (ii) for projects insured under Section 241(f) of the National Housing Act, the regulated rents, expressed as a percentage of area median income. If any form of rental assistance is or becomes available, the owner shall apply for and accept, if awarded, the rental assistance. Rent and occupancy levels shall then be set in accordance with federal regulations governing the rental assistance program.

(9)   If, upon the recordation of the new regulatory agreement, any unit governed by regulatory agreement is occupied by a household whose income exceeds the applicable limit, the rent for that household shall not exceed 30 percent of that household’s adjusted income, provided that household’s rent shall not be increased by more than 10 percent annually.

(b)  As used in this section, “regulatory agreement” means an agreement with a governmental agency for the purposes of any governmental program, which agreement applies to the development that would be subject to the notice requirement in Section 65863.10 and which obligates the owner and any successors in interest to maintain the affordability of the assisted housing development for households of very low, low, or moderate income for the greater of the term of the existing federal, state, or local government assistance specified in subdivision (a) of Section 65863.10 or 30 years.

(c)  Section 65863.11 shall not apply to any development for which the owner is exempt from the notice requirements of Section 65863.10 pursuant to this section.

(Amended by Stats. 2010, Ch. 308, Sec. 3. Effective January 1, 2011.)






ARTICLE 2.5 - Development Agreements

65864

The Legislature finds and declares that:

(a) The lack of certainty in the approval of development projects can result in a waste of resources, escalate the cost of housing and other development to the consumer, and discourage investment in and commitment to comprehensive planning which would make maximum efficient utilization of resources at the least economic cost to the public.

(b) Assurance to the applicant for a development project that upon approval of the project, the applicant may proceed with the project in accordance with existing policies, rules and regulations, and subject to conditions of approval, will strengthen the public planning process, encourage private participation in comprehensive planning, and reduce the economic costs of development.

(c) The lack of public facilities, including, but not limited to, streets, sewerage, transportation, drinking water, school, and utility facilities, is a serious impediment to the development of new housing. Whenever possible, applicants and local governments may include provisions in agreements whereby applicants are reimbursed over time for financing public facilities.

(Amended by Stats. 1984, Ch. 143, Sec. 1.)



65865

(a) Any city, county, or city and county, may enter into a development agreement with any person having a legal or equitable interest in real property for the development of the property as provided in this article.

(b) Any city may enter into a development agreement with any person having a legal or equitable interest in real property in unincorporated territory within that city’s sphere of influence for the development of the property as provided in this article. However, the agreement shall not become operative unless annexation proceedings annexing the property to the city are completed within the period of time specified by the agreement. If the annexation is not completed within the time specified in the agreement or any extension of the agreement, the agreement is null and void.

(c) Every city, county, or city and county, shall, upon request of an applicant, by resolution or ordinance, establish procedures and requirements for the consideration of development agreements upon application by, or on behalf of, the property owner or other person having a legal or equitable interest in the property.

(d) A city, county, or city and county may recover from applicants the direct costs associated with adopting a resolution or ordinance to establish procedures and requirements for the consideration of development agreements.

(e) For any development agreement entered into on or after January 1, 2004, a city, county, or city and county shall comply with Section 66006 with respect to any fee it receives or cost it recovers pursuant to this article.

(Amended by Stats. 2003, Ch. 288, Sec. 1. Effective January 1, 2004.)



65865.1

Procedures established pursuant to Section 65865 shall include provisions requiring periodic review at least every 12 months, at which time the applicant, or successor in interest thereto, shall be required to demonstrate good faith compliance with the terms of the agreement. If, as a result of such periodic review, the local agency finds and determines, on the basis of substantial evidence, that the applicant or successor in interest thereto has not complied in good faith with terms or conditions of the agreement, the local agency may terminate or modify the agreement.

(Added by Stats. 1979, Ch. 934.)



65865.2

A development agreement shall specify the duration of the agreement, the permitted uses of the property, the density or intensity of use, the maximum height and size of proposed buildings, and provisions for reservation or dedication of land for public purposes. The development agreement may include conditions, terms, restrictions, and requirements for subsequent discretionary actions, provided that such conditions, terms, restrictions, and requirements for subsequent discretionary actions shall not prevent development of the land for the uses and to the density or intensity of development set forth in the agreement. The agreement may provide that construction shall be commenced within a specified time and that the project or any phase thereof be completed within a specified time.

The agreement may also include terms and conditions relating to applicant financing of necessary public facilities and subsequent reimbursement over time.

(Amended by Stats. 1984, Ch. 143, Sec. 2.)



65865.3

(a) Except as otherwise provided in subdivisions (b) and (c), Section 65868, or Section 65869.5, notwithstanding any other law, if a newly incorporated city or newly annexed area comprises territory that was formerly unincorporated, any development agreement entered into by the county prior to the effective date of the incorporation or annexation shall remain valid for the duration of the agreement, or eight years from the effective date of the incorporation or annexation, whichever is earlier. The holder of the development agreement and the city may agree that the development agreement shall remain valid for more than eight years, provided that the longer period shall not exceed 15 years from the effective date of the incorporation or annexation. The holder of the development agreement and the city shall have the same rights and obligations with respect to each other as if the property had remained in the unincorporated territory of the county.

(b) The city may modify or suspend the provisions of the development agreement if the city determines that the failure of the city to do so would place the residents of the territory subject to the development agreement, or the residents of the city, or both, in a condition dangerous to their health or safety, or both.

(c) Except as otherwise provided in subdivision (d), this section applies to any development agreement which meets all of the following requirements:

(1) The application for the agreement is submitted to the county prior to the date that the first signature was affixed to the petition for incorporation or annexation pursuant to Section 56704 or the adoption of the resolution pursuant to Section 56800, whichever occurs first.

(2) The county enters into the agreement with the applicant prior to the date of the election on the question of incorporation or annexation, or, in the case of an annexation without an election pursuant to Section 57075, prior to the date that the conducting authority orders the annexation.

(3) The annexation proposal is initiated by the city. If the annexation proposal is initiated by a petitioner other than the city, the development agreement is valid unless the city adopts written findings that implementation of the development agreement would create a condition injurious to the health, safety, or welfare of city residents.

(d) This section does not apply to any territory subject to a development agreement if that territory is incorporated and the effective date of the incorporation is prior to January 1, 1987.

(Amended by Stats. 1989, Ch. 664, Sec. 1.)



65865.4

Unless amended or canceled pursuant to Section 65868, or modified or suspended pursuant to Section 65869.5, and except as otherwise provided in subdivision (b) of Section 65865.3, a development agreement shall be enforceable by any party thereto notwithstanding any change in any applicable general or specific plan, zoning, subdivision, or building regulation adopted by the city, county, or city and county entering the agreement, which alters or amends the rules, regulations, or policies specified in Section 65866.

(Amended by Stats. 1986, Ch. 857, Sec. 3.)



65865.5

(a) Notwithstanding any other law, after the amendments required by Sections 65302.9 and 65860.1 have become effective, the legislative body of a city or county within the Sacramento-San Joaquin Valley shall not enter into a development agreement for property that is located within a flood hazard zone unless the city or county finds, based on substantial evidence in the record, one of the following:

(1) The facilities of the State Plan of Flood Control or other flood management facilities protect the property to the urban level of flood protection in urban and urbanizing areas or the national Federal Emergency Management Agency standard of flood protection in nonurbanized areas.

(2) The city or county has imposed conditions on the development agreement that will protect the property to the urban level of flood protection in urban and urbanizing areas or the national Federal Emergency Management Agency standard of flood protection in nonurbanized areas.

(3) The local flood management agency has made adequate progress on the construction of a flood protection system that will result in flood protection equal to or greater than the urban level of flood protection in urban or urbanizing areas or the national Federal Emergency Management Agency standard of flood protection in nonurbanized areas for property located within a flood hazard zone, intended to be protected by the system. For urban and urbanizing areas protected by project levees, the urban level of flood protection shall be achieved by 2025.

(4) The property in an undetermined risk area has met the urban level of flood protection based on substantial evidence in the record.

(b) The effective date of amendments referred to in this section shall be the date upon which the statutes of limitation specified in subdivision (c) of Section 65009 have run or, if the amendments and any associated environmental documents are challenged in court, the validity of the amendments and any associated environmental documents has been upheld in a final decision.

(c) This section does not change or diminish existing requirements of local flood plain management laws, ordinances, resolutions, or regulations necessary to local agency participation in the national flood insurance program.

(Amended by Stats. 2012, Ch. 553, Sec. 4. Effective January 1, 2013.)



65866

Unless otherwise provided by the development agreement, rules, regulations, and official policies governing permitted uses of the land, governing density, and governing design, improvement, and construction standards and specifications, applicable to development of the property subject to a development agreement, shall be those rules, regulations, and official policies in force at the time of execution of the agreement. A development agreement shall not prevent a city, county, or city and county, in subsequent actions applicable to the property, from applying new rules, regulations, and policies which do not conflict with those rules, regulations, and policies applicable to the property as set forth herein, nor shall a development agreement prevent a city, county, or city and county from denying or conditionally approving any subsequent development project application on the basis of such existing or new rules, regulations, and policies.

(Added by Stats. 1979, Ch. 934.)



65867

A public hearing on an application for a development agreement shall be held by the planning agency and by the legislative body. Notice of intention to consider adoption of a development agreement shall be given as provided in Sections 65090 and 65091 in addition to any other notice required by law for other actions to be considered concurrently with the development agreement.

(Amended by Stats. 1984, Ch. 1009, Sec. 26.)



65867.5

(a) A development agreement is a legislative act that shall be approved by ordinance and is subject to referendum.

(b) A development agreement shall not be approved unless the legislative body finds that the provisions of the agreement are consistent with the general plan and any applicable specific plan.

(c) A development agreement that includes a subdivision, as defined in Section 66473.7, shall not be approved unless the agreement provides that any tentative map prepared for the subdivision will comply with the provisions of Section 66473.7.

(Amended by Stats. 2001, Ch. 642, Sec. 2. Effective January 1, 2002.)



65868

A development agreement may be amended, or canceled in whole or in part, by mutual consent of the parties to the agreement or their successors in interest. Notice of intention to amend or cancel any portion of the agreement shall be given in the manner provided by Section 65867. An amendment to an agreement shall be subject to the provisions of Section 65867.5.

(Added by Stats. 1979, Ch. 934.)



65868.5

No later than 10 days after a city, county, or city and county enters into a development agreement, the clerk of the legislative body shall record with the county recorder a copy of the agreement, which shall describe the land subject thereto. From and after the time of such recordation, the agreement shall impart such notice thereof to all persons as is afforded by the recording laws of this state. The burdens of the agreement shall be binding upon, and the benefits of the agreement shall inure to, all successors in interest to the parties to the agreement.

(Added by Stats. 1979, Ch. 934.)



65869

A development agreement shall not be applicable to any development project located in an area for which a local coastal program is required to be prepared and certified pursuant to the requirements of Division 20 (commencing with Section 30000) of the Public Resources Code, unless: (1) the required local coastal program has been certified as required by such provisions prior to the date on which the development agreement is entered into, or (2) in the event that the required local coastal program has not been certified, the California Coastal Commission approves such development agreement by formal commission action.

(Added by Stats. 1979, Ch. 934.)



65869.5

In the event that state or federal laws or regulations, enacted after a development agreement has been entered into, prevent or preclude compliance with one or more provisions of the development agreement, such provisions of the agreement shall be modified or suspended as may be necessary to comply with such state or federal laws or regulations.

(Added by Stats. 1979, Ch. 934.)






ARTICLE 2.7 - Covenants for Easement

65870

Any city or county may adopt an ordinance for the imposition of covenants pursuant to this article.

(Added by Stats. 1985, Ch. 996, Sec. 1.)



65871

(a) In addition to any other method for the creation of an easement, an easement may be created pursuant to an ordinance adopted implementing this article, by a recorded covenant of easement made by an owner of real property to the city or county. An easement created pursuant to this article may be for parking, ingress, egress, emergency access, light and air access, landscaping, or open-space purposes.

(b) At the time of recording of the covenant of easement, all the real property benefited or burdened by the covenant shall be in common ownership. The covenant shall be effective when recorded and shall act as an easement pursuant to Chapter 3 (commencing with Section 801) of Title 2 of Part 2 of Division 2 of the Civil Code, except that it shall not merge into any other interest in the real property. Section 1104 of the Civil Code shall be applicable to conveyance of the affected real property.

(c)  A covenant of easement recorded pursuant to this section shall describe the real property to be subject to the easement and the real property to be benefited thereby. The covenant of easement shall also identify the approval, permit, or designation granted which relied upon or required the covenant.

(d) A covenant executed pursuant to this section shall be enforceable by the successors in interest to the real property benefited by the covenant.

(Added by Stats. 1985, Ch. 996, Sec. 1.)



65873

The covenant of easement shall be recorded in the county where all or a portion of the restricted property is located and shall contain a legal description of the real property and be executed by the owner of the real property. From and after the time of its recordation, the covenant shall impart notice thereof to all persons to the extent afforded by the recording laws of this state. Upon recordation, the burdens of the covenant shall be binding upon, and the benefits of the covenant shall inure to, all successors in interest to the real property.

(Added by Stats. 1985, Ch. 996, Sec. 1.)



65874

(a) The ordinance adopted pursuant to Section 65870 shall provide a procedure for the release of the covenant. The procedure shall require a public hearing by the agency designated by the ordinance for that purpose. The hearing shall be held at the request of any person whether or not that person has title to the real property.

(b) Upon a determination that the restriction of the property is no longer necessary to achieve the land use goals of the city or county, a release shall be recorded by the city or county in the county where the restricted property is located.

(c) The ordinance may provide for the imposition of fees to recover the reasonable costs of processing the release from those persons requesting the release pursuant to this section.

(Added by Stats. 1985, Ch. 996, Sec. 1.)



65875

Nothing in this article shall create in any person other than the city or county and the owner of the real property burdened or benefited by the covenant standing to enforce or to challenge the covenant or any amendment thereto or release therefrom.

(Added by Stats. 1985, Ch. 996, Sec. 1.)






ARTICLE 2.9 - Guidebook for Jobs-Housing Balance

65890.1

The Legislature finds and declares that:

(a) State land use patterns should be encouraged that balance the location of employment-generating uses with residential uses so that employment-related commuting is minimized.

(b) Balance in employment and residential land use patterns reduces traffic congestion and may contribute to improvement of air quality in urban areas.

(c) Balancing of employment-generating land uses and residential land uses improves economic and housing opportunities and reduces loss of economic productivity caused by transportation delay.

(d) The attainment of a more balanced land use pattern requires the cooperation of government agencies with the private sector to assure that public and private decisions affecting land use take into consideration the need to seek balance in the location of employment-generating land uses and residential land uses.

(e) Local agencies and state agencies should cooperate to facilitate the balancing of employment-generating land uses and residential land uses and provisions of transportation to serve these uses.

(f) Local governments have the primary responsibility to plan for local land use patterns, within the parameters established by state law to achieve statewide needs.

(g) Housing must be provided for the estimated 3 million new workers and their families expected to be added to the California economy in the 1990’s.

(h) It is the intent of the Legislature to move toward the goal that every California worker have available the opportunity to reside close to his or her jobsite.

(Added by Stats. 1990, Ch. 843, Sec. 1.)



65890.3

The Department of Housing and Community Development shall prepare a guidebook for use by cities, counties, councils of government, state agencies, and the private sector in the planning and development of a housing supply to meet the need created by employment growth. The guidebook shall be prepared in time for use following the availability of the 1990 Census of Population and Housing.

(Added by Stats. 1990, Ch. 843, Sec. 1.)



65890.5

(a) The guidebook shall include the following:

(1) Methodologies for measuring the balance of jobs and housing.

(2) Methodologies for analysis of the projected needed housing supply to serve projected employment growth.

(3) Methodologies to encourage the balance of jobs and housing.

(4) Incentives which local, regional, and state agencies may offer to the private sector to encourage developments and design which will facilitate an improved balance between employment generating land use and residential land use.

(5) Methodologies cities and counties may use to analyze trip generation and vehicle miles traveled to and from employment centers.

(6) Methodologies cities and counties may use to achieve more efficient use of transportation facilities serving major employment centers.

(7) Descriptions of successful and unsuccessful efforts by cities or counties to move toward improved jobs-housing balance.

(b) The guidebook shall seek to describe and evaluate the various tools available to local, regional, and state governments to measure, evaluate, and improve the balance of jobs and housing and to mitigate the undesirable effects of any imbalance between jobs and housing. The guidebook shall describe efforts by cities, counties, and regional agencies to improve the balance of jobs and housing.

(c) The department shall consult with interested parties and organizations such as academic institutions, environmental groups, businesses, labor unions, real estate groups, housing advocacy groups, cities, counties, and regional agencies. The final guidebook shall be completed no later than December 31, 1993.

(d) Within two years of final publication of the guidebook, the Assembly Office of Research shall complete a study of the effectiveness of the guidebook as a decisionmaking tool by public agencies and the private sector to facilitate improved jobs-housing balance. The study shall include the office’s recommendations for legislation needed to improve the effectiveness of decisionmaking as it relates to achieving jobs-housing balance, if any.

(Added by Stats. 1990, Ch. 843, Sec. 1.)






ARTICLE 2.11 - Wind Energy

65893

(a) The Legislature finds and declares all of the following:

(1) Wind energy is an abundant, renewable, and nonpolluting energy resource.

(2) Wind energy, when converted to electricity, reduces our dependence on nonrenewable energy resources, reduces air and water pollution that result from conventional sources burning fossil fuels, and reduces emissions of greenhouse gases.

(3) Distributed generation small wind energy systems also enhance the reliability and quality of electricity delivered by the electrical grid, reduce peak power demands, increase in-state electricity generation, diversify the state’s energy supply portfolio, and make the electricity supply market more competitive by promoting consumer choice.

(4) Small wind energy systems designed for onsite home, farm, and small commercial use are recognized by the Legislature and the State Energy Resources Conservation and Development Commission as an excellent technology to help achieve the goals of increased in-state electricity generation, reduced demand on the state electrical grid, increased consumer energy independence, and nonpolluting electricity generation.

(5) It is the intent of the Legislature to encourage local agencies to support the state’s ambitious renewable energy procurement requirements by developing and adopting ordinances that facilitate the installation of small wind energy systems and do not unreasonably restrict the ability of homeowners, farms, and small businesses to install small wind energy systems in zones in which they are authorized by local ordinance.

(6) It is the intent of the Legislature to facilitate the implementation of consistent statewide standards to achieve the timely and cost-effective installation of small wind energy systems.

(Added by Stats. 2009, Ch. 404, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 65899.)



65894

For purposes of this article, the following terms shall have the following meanings:

(1) “Energy Commission” means the State Energy Resources Conservation and Development Commission.

(2) “Small wind energy system” means a wind energy conversion system consisting of a wind turbine, a tower, and associated control or conversion electronics that has a rated capacity of not more than 50 kilowatts per customer site, consistent with the requirements of paragraph (3) of subdivision (b) of Section 25744 of the Public Resources Code, and that will be used primarily to reduce onsite consumption of utility power.

(3) “System height” means the higher of either the height of the tower and the system measured to the top of the blade at the highest point of the system extended above the existing grade when being operated.

(4) “Tower height” means the height above grade of the fixed portion of the tower, excluding the wind turbine.

(5) “Urbanized area” means either of the following:

(A) An urbanized area as defined in paragraph (2) of subdivision (d) of Section 65944.

(B) A city as defined in Section 56023.

(Added by Stats. 2009, Ch. 404, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 65899.)



65895

(a) A county that has not adopted an ordinance providing for the installation of small wind energy systems located outside an urbanized area, but within the county’s jurisdiction, by January 1, 2011, may adopt such an ordinance at a later date, but the ordinance shall be in accordance with Section 65896. Ordinances adopted prior to January 1, 2011, are exempt from this article.

(b) A county may establish a process for the issuance of conditional use permits for small wind energy systems located outside an urbanized area, subject to all of the following conditions:

(1) A county shall review an application for a small wind energy system pursuant to the timelines established in the Permit Streamlining Act (Chapter 4.5 (commencing with Section 65920)).

(2) Fees charged by a county to review an application for a small wind energy system shall be determined in accordance with Sections 66014 and 66016.

(3) An application for the installation of a small wind energy system submitted between January 1, 2011, and the date of the county’s adoption of an ordinance that meets the requirements and conditions of subdivision (b) of Section 65896 shall be approved through a ministerial permit by the county meeting the requirements and conditions of subdivision (b) of Section 65896.

(Added by Stats. 2009, Ch. 404, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 65899.)



65896

(a) A county may adopt an ordinance that provides for the installation of small wind energy systems outside an urbanized area, but within the county’s jurisdiction.

(b) The ordinance may impose conditions on the installation of small wind energy systems that include, but are not limited to, notice, tower height, setback, view protection, aesthetics, aviation, and design-safety requirements. However, the ordinance shall not require conditions on notice, tower height, setback, noise level, visual effects, turbine approval, tower drawings, and engineering analysis, or line drawings that are more restrictive than the following requirements and conditions:

(1) The parcel where the system is located shall be at least one acre in size and located outside an urbanized area.

(2) Tower heights of not more than 80 feet shall be allowed on parcels between one and five acres. Tower heights of not more than 100 feet shall be allowed on parcels above five acres. All tower heights shall not exceed the applicable limits established by the Federal Aviation Administration. An application shall include evidence that the proposed height of a tower does not exceed the height recommended by the manufacturer or distributor of the system.

(3) Minimum setbacks for the system tower shall be no farther from the property line than the system height, unless a greater setback is needed to comply with applicable fire setback requirements set forth in Section 4290 of the Public Resources Code.

(4) Decibel levels for the system shall not exceed the lesser of 60 decibels (dBA), or any existing maximum noise levels applied pursuant to the noise element of a general plan for the applicable zoning classification in a jurisdiction or applicable noise regulations, as measured at the nearest property line, except during short-term events, such as utility outages and severe windstorms.

(5) Notice of an application for installation of a small wind energy system shall be provided to property owners within 300 feet of the property on which the system is to be located, except that the county may, if it deems it necessary due to circumstances specific to the proposed installation, require the applicant to provide notice by placing a display advertisement of at least one-eighth of a page in at least one newspaper of general circulation within the county in which the installation is proposed.

(6) The system shall not substantially obstruct views of adjacent property owners and shall be placed or constructed below any major ridgeline when visible from any scenic highway corridor designated pursuant to Article 2.5 (commencing with Section 260) of Chapter 2 of Division 1 of the Streets and Highways Code or any scenic highway corridor designated by a county in its general plan.

(7) The system shall use a wind turbine that has been approved by the Energy Commission as qualifying under its Emerging Renewables Program pursuant to Section 25744 of the Public Resources Code or has been certified by a national program recognized and approved by the commission.

(8) The application shall include standard drawings and an engineering analysis of the system’s tower, showing compliance with the current version of the California Building Standards Code and certification by a professional mechanical, structural, or civil engineer licensed by this state. A wet stamp, however, shall not be required if the application demonstrates that the system is designed to meet the most stringent wind requirements (Uniform Building Code wind exposure D), the requirements for the worst seismic class (Seismic 4), and the weakest soil class, with a soil strength of not more than 1,000 pounds per square foot, or other relevant conditions normally required by a county.

(9) The system shall comply with all applicable Federal Aviation Administration requirements, including Subpart B (commencing with Section 77.11) of Part 77 of Title 14 of the Code of Federal Regulations regarding installations close to airports, and the State Aeronautics Act (Part 1 (commencing with Section 21001) of Division 9 of the Public Utilities Code). A system that complies with this subdivision shall be deemed to meet the applicable health and safety requirements regarding civil aviation.

(10) The application shall include a line drawing of the electrical components of the system in sufficient detail to allow for a determination that the manner of installation conforms to the National Electric Code.

(11) If required by the county, the applicant shall provide information demonstrating the system will be used primarily to reduce onsite consumption of electricity. The county may also require the application to include evidence, unless the applicant does not plan to connect the system to the electricity grid, that the electric utility service provider that serves the proposed site has been informed of the applicant’s intent to install an interconnected customer-owned electricity generator.

(12) If a county receives an application to install a small wind energy system on a site that is within 1,000 feet of a military installation, within special use airspace, or beneath a low-level flight path as defined by Section 21098 of the Public Resources Code, then the county shall promptly comply with Section 65944. If the governing authority of any military installation, special use airspace, or low-level flight path provides written comments regarding that application, the county shall consider those comments before acting on the application.

(13) If a small wind energy system is proposed to be sited in an agricultural area that may have aircraft operating at low altitudes, the county shall take reasonable steps, concurrent with other notices issued pursuant to this subdivision, to notify pest control aircraft pilots registered to operate in the county pursuant to Section 11921 of the Food and Agricultural Code.

(14) Tower structure lighting shall be prohibited unless otherwise required by another provision of law or pursuant to paragraph (13).

(15) No climbing apparatus attached to the system shall be located less than 12 feet above the ground, and the system shall be designed to prevent climbing within the first 12 feet.

(16) No sign shall be attached to the system if visible from a public road, except for signs that identify the manufacturer, installer, or owner of the system, or public health and safety signs applicable to the installed system, but the signs shall neither be larger than four square feet, unless approved by the county, nor located at the base of the system within 10 feet of the ground surface.

(17) A small wind energy system shall not be allowed where otherwise prohibited by any of the following:

(A) A local coastal program and any implementing regulations adopted pursuant to the California Coastal Act (Division 20 (commencing with Section 30000) of the Public Resources Code).

(B) The California Coastal Commission, pursuant to the California Coastal Act (Division 20 (commencing with Section 30000) of the Public Resources Code).

(C) The regional plan and any implementing regulations adopted by the Tahoe Regional Planning Agency pursuant to the Tahoe Regional Planning Compact (Title 7.4 (commencing with Section 66800)).

(D) The San Francisco Bay Plan and any implementing regulations adopted by the San Francisco Bay Conservation and Development Commission pursuant to the McAteer-Petris Act (Title 7.2 (commencing with Section 66600)).

(E) A comprehensive land use plan and any implementing regulations adopted by an airport land use commission pursuant to Article 3.5 (commencing with Section 21670) of Chapter 4 of Division 9 of Part 1 of the Public Utilities Code.

(F) The Alquist-Priolo Earthquake Fault Zoning Act (Chapter 7.5 (commencing with Section 2621) of Division 2 of the Public Resources Code).

(G) A local ordinance to protect the scenic appearance of the scenic highway corridor designated pursuant to Article 2.5 (commencing with Section 260) of Chapter 2 of Division 1 of the Streets and Highways Code or pursuant to scenic highways designated in the local general plan.

(H) The terms of a conservation easement entered into pursuant to Chapter 4 (commencing with Section 815) of Division 2 of Part 2 of the Civil Code.

(I) The terms of an open-space easement entered into pursuant to the Open-Space Easement Act of 1974 (Chapter 6.6 (commencing with Section 51070) of Division 1 of Title 5).

(J) The terms of an agricultural conservation easement entered into pursuant to the California Farmland Conservancy Program Act (Division 10.2 (commencing with Section 10200) of the Public Resources Code).

(K) The terms of a contract entered into pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Division 1 of Title 5).

(L) The listing of the proposed site in the National Register of Historic Places or the California Register of Historical Resources pursuant to Section 5024.1 of the Public Resources Code.

(c) A county may impose, as a condition of approval, a requirement that a small wind energy system be removed if it remains inoperable for 12 consecutive months, and at that time the small wind energy system shall be subject to nuisance codes and code enforcement action.

(d) (1) Nothing in this article interferes with or prevents the exercise of authority by a county to carry out its programs, projects, or responsibilities.

(2) Nothing in this article affects requirements imposed under any other law.

(Added by Stats. 2009, Ch. 404, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 65899.)



65897

It is the policy of the state to promote and encourage the use of distributed renewable energy systems and to limit obstacles to their use, and it is the intent of the Legislature that local agencies encourage the installation of distributed renewable energy systems by removing obstacles to, and minimizing costs of, permitting distributed renewable energy systems.

(Added by Stats. 2009, Ch. 404, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 65899.)



65898

On or before January 1, 2016, the State Energy Resources Conservation and Development Commission shall submit to the Assembly Committee on Local Government, the Senate Committee on Local Government, and the Assembly Committee on Utilities and Commerce a report that contains all of the following:

(a) The number of ordinances adopted on or after January 1, 2011, by counties pursuant to Section 65895.

(b) The number of applications to install small wind energy systems received by those counties on or after January 1, 2011.

(c) The number of applications to install small wind energy systems approved by those counties on or after January 1, 2011.

(d) The tower heights, system heights, parcel sizes, and generating capacities of the small wind energy systems approved by those counties on or after January 1, 2011.

(e) Any recommendations to the Legislature by the State Energy Resources Conservation and Development Commission for the continuation, modification, or termination of this article.

(Added by Stats. 2009, Ch. 404, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 65899.)



65899

This article shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2009, Ch. 404, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Article 2.11, commencing with Section 65893.)






ARTICLE 3 - Administration

65900

The legislative body of a city or county may, by ordinance, create and establish either a board of zoning adjustment, or the office of zoning administrator or both. It may also, by ordinance, create and establish a board of appeals. Members of a board of zoning adjustment and members of a board of appeals may receive compensation for their attendance at each meeting of their respective boards in a sum to be fixed by the legislative body by which they are appointed. In addition, they may also receive reasonable traveling expenses to and from the usual place of business of such board to any place of meeting of the board within the county or city.

(Added by Stats. 1965, Ch. 1880.)



65901

(a) The board of zoning adjustment or zoning administrator shall hear and decide applications for conditional uses or other permits when the zoning ordinance provides therefor and establishes criteria for determining those matters, and applications for variances from the terms of the zoning ordinance. The board of zoning adjustment or the zoning administrator may also exercise any other powers granted by local ordinance, and may adopt all rules and procedures necessary or convenient for the conduct of the board’s or administrator’s business.

(b) In accordance with the requirements for variances specified in Section 65906, the legislative body of the city or county may, by ordinance, authorize the board of zoning adjustment or zoning administrator to decide applications for variance from the terms of the zoning ordinance without a public hearing on the application. That ordinance shall specify the kinds of variances which may be granted by the board of zoning adjustment or zoning administrator, and the extent of variation which the board of zoning adjustment or zoning administrator may allow.

(Amended by Stats. 1985, Ch. 1199, Sec. 9.)



65902

In the event that neither a board of zoning adjustment or the office of a zoning administrator has been created and established, the planning commission shall exercise all of the functions and duties of said board or said administrator.

The legislative body of a county may provide that an area planning commission shall exercise all of the functions and duties of a board of zoning adjustment or a zoning administrator in a prescribed portion of the county.

(Amended by Stats. 1971, Ch. 462.)



65903

A board of appeals, if one has been created and established by local ordinance, shall hear and determine appeals from the decisions of the board of zoning adjustment or the zoning administrator, as the case may be. Procedures for such appeals shall be as provided by local ordinance. Such board may reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from, and may make such order, requirement, decision, or determination as should be made, and such action shall be final.

(Added by Stats. 1965, Ch. 1880.)



65904

If a board of appeals has not been created and established the local legislative body shall exercise all of the functions and duties of the board of appeals in the same manner and to the same effect as provided in Section 65903.

(Added by Stats. 1965, Ch. 1880.)



65905

(a) Except as otherwise provided by this article, a public hearing shall be held on an application for a variance from the requirements of a zoning ordinance, an application for a conditional use permit or equivalent development permit, a proposed revocation or modification of a variance or use permit or equivalent development permit, or an appeal from the action taken on any of those applications.

(b) Notice of a hearing held pursuant to subdivision (a) shall be given pursuant to Section 65091.

(Repealed and added by Stats. 1984, Ch. 1009, Sec. 28.)



65906

Variances from the terms of the zoning ordinances shall be granted only when, because of special circumstances applicable to the property, including size, shape, topography, location or surroundings, the strict application of the zoning ordinance deprives such property of privileges enjoyed by other property in the vicinity and under identical zoning classification.

Any variance granted shall be subject to such conditions as will assure that the adjustment thereby authorized shall not constitute a grant of special privileges inconsistent with the limitations upon other properties in the vicinity and zone in which such property is situated.

A variance shall not be granted for a parcel of property which authorizes a use or activity which is not otherwise expressly authorized by the zone regulation governing the parcel of property. The provisions of this section shall not apply to conditional use permits.

(Amended by Stats. 1974, Ch. 607.)



65906.5

Notwithstanding Section 65906, a variance may be granted from the parking requirements of a zoning ordinance in order that some or all of the required parking spaces be located offsite, including locations in other local jurisdictions, or that in-lieu fees or facilities be provided instead of the required parking spaces, if both the following conditions are met:

(a) The variance will be an incentive to, and a benefit for, the nonresidential development.

(b) The variance will facilitate access to the nonresidential development by patrons of public transit facilities, particularly guideway facilities.

(Added by Stats. 1980, Ch. 1125.)



65908

(a) Any agency which institutes a judicial action or proceeding to enforce zoning regulations may file a notice of the pendency of the action or proceeding in the county recorder’s office of the county where the property affected by the action or proceeding is situated. The notice shall be filed at the time of the commencement of the action or proceeding, and, upon recordation of such notice as provided in this subdivision, shall have the same effect as a notice recorded pursuant to Section 409 of the Code of Civil Procedure.

The county recorder shall record and index the notice of pendency of action or proceeding in the index of grantors and any other index relative to the property in question.

(b) Any notice of pendency of action or proceeding filed pursuant to subdivision (a) may, upon motion of a party to the action or proceeding, be vacated upon an appropriate showing of need therefor by an order of a judge of the court in which the action or proceeding is pending. A certified copy of the order of vacation may be recorded in the office of the recorder of the county where the notice of pendency of action is recorded, and upon such recordation the notice of pendency of the action or proceeding shall not constitute constructive notice of any of the matters contained therein nor create any duty of inquiry in any person thereafter dealing with the property described therein. Such an order of vacation shall not be appealable, but the party aggrieved by such order may, within 20 days after service of written notice of the order, or within such additional time not exceeding 20 days as the court may, within the original 20 days, allow, but in no event later than 60 days after entry of the order, petition the proper reviewing court to review such order by writ of mandate. No such order of vacation shall be effective, nor shall it be recorded in the office of any county recorder, until the time within which a petition for writ of mandate may be filed pursuant to this subdivision has expired.

(Added by Stats. 1970, Ch. 96.)



65909

No local governmental body, or any agency thereof, may condition the issuance of any building or use permit or zone variance on any or all of the following:

(a) The dedication of land for any purpose not reasonably related to the use of the property for which the variance, building, or use permit is requested.

(b) The posting of a bond to guarantee installation of public improvements not reasonably related to the use of the property for which the variance, building, or use permit is requested.

(Amended by Stats. 1983, Ch. 101, Sec. 85.)



65909.5

The legislative body of any county or city, including a charter city, may establish reasonable fees for the processing of use permits, zone variances, or zone changes pursuant to the procedures required or authorized by this chapter or local ordinance, but the fees shall not exceed the amount reasonably required to administer the processing of such permits or zone variances. The fees shall be imposed pursuant to Sections 66014 and 66016.

(Amended by Stats. 1990, Ch. 1572, Sec. 12.)






ARTICLE 4 - Open-Space Zoning

65910

Every city and county by December 31, 1973, shall prepare and adopt an open-space zoning ordinance consistent with the local open-space plan adopted pursuant to Article 10.5 (commencing with Section 65560) of Chapter 3 of this title.

(Amended by Stats. 1973, Ch. 120.)



65911

Variances from the terms of an open-space zoning ordinance shall be granted only when, because of special circumstances applicable to the property, including size, shape, topography, location or surroundings, the strict application of the zoning ordinance deprives such property of privileges enjoyed by other property in the vicinity and under identical zoning classification.

Any variance granted shall be subject to such conditions as will assure that the adjustment thereby authorized shall not constitute a grant of special privileges inconsistent with the limitations upon other properties in the vicinity and zone in which such property is situated.

This section shall be literally and strictly interpreted and enforced so as to protect the interest of the public in the orderly growth and development of cities and counties and in the preservation and conservation of open-space lands.

(Added by Stats. 1970, Ch. 1590.)



65912

The Legislature hereby finds and declares that this article is not intended, and shall not be construed, as authorizing the city or the county to exercise its power to adopt, amend or repeal an open-space zoning ordinance in a manner which will take or damage private property for public use without the payment of just compensation therefor. This section is not intended to increase or decrease the rights of any owner of property under the Constitution of the State of California or of the United States.

(Added by Stats. 1970, Ch. 1590.)









CHAPTER 4.2 - Housing Development Approvals

65913

(a) The Legislature finds and declares that there exists a severe shortage of affordable housing, especially for persons and families of low and moderate income, and that there is an immediate need to encourage the development of new housing, not only through the provision of financial assistance, but also through changes in law designed to do all of the following:

(1) Expedite the local and state residential development process.

(2) Assure that local governments zone sufficient land at densities high enough for production of affordable housing.

(3) Assure that local governments make a diligent effort through the administration of land use and development controls and the provision of regulatory concessions and incentives to significantly reduce housing development costs and thereby facilitate the development of affordable housing, including housing for elderly persons and families, as defined by Section 50067 of the Health and Safety Code.

These changes in the law are consistent with the responsibility of local government to adopt the program required by subdivision (c) of Section 65583.

(b) The Legislature further finds and declares that the costs of new housing developments have been increased, in part, by the existing permit process and by existing land use regulations and that vitally needed housing developments have been halted or rendered infeasible despite the benefits to the public health, safety, and welfare of those developments and despite the absence of adverse environmental impacts. It is, therefore, necessary to enact this chapter and to amend existing statutes which govern housing development so as to provide greater encouragement for local and state governments to approve needed and sound housing developments.

(Amended by Stats. 1985, Ch. 1117, Sec. 1.)



65913.1

(a) In exercising its authority to zone for land uses and in revising its housing element pursuant to Article 10.6 (commencing with Section 65580) of Chapter 3, a city, county, or city and county shall designate and zone sufficient vacant land for residential use with appropriate standards, in relation to zoning for nonresidential use, and in relation to growth projections of the general plan to meet housing needs for all income categories as identified in the housing element of the general plan. For the purposes of this section:

(1) “Appropriate standards” means densities and requirements with respect to minimum floor areas, building setbacks, rear and side yards, parking, the percentage of a lot that may be occupied by a structure, amenities, and other requirements imposed on residential lots pursuant to the zoning authority which contribute significantly to the economic feasibility of producing housing at the lowest possible cost given economic and environmental factors, the public health and safety, and the need to facilitate the development of housing affordable to persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, and to persons and families of lower income, as defined in Section 50079.5 of the Health and Safety Code. However, nothing in this section shall be construed to enlarge or diminish the authority of a city, county, or city and county to require a developer to construct this housing.

(2) “Vacant land” does not include agricultural preserves pursuant to Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5.

(b) Nothing in this section shall be construed to require a city, county, or city and county in which less than 5 percent of the total land area is undeveloped to zone a site within an urbanized area of that city, county, or city and county for residential uses at densities that exceed those on adjoining residential parcels by 100 percent. For the purposes of this section, “urbanized area” means a central city or cities and surrounding closely settled territory, as defined by the United States Department of Commerce Bureau of the Census in the Federal Register, Volume 39, Number 85, for Wednesday, May 1, 1974, at pages 15202-15203, and as periodically updated.

(Amended by Stats. 2001, Ch. 939, Sec. 2. Effective January 1, 2002.)



65913.2

In exercising its authority to regulate subdivisions under Division 2 (commencing with Section 66410), a city, county, or city and county shall:

(a) Refrain from imposing criteria for design, as defined in Section 66418, or improvements, as defined in Section 66419, for the purpose of rendering infeasible the development of housing for any and all economic segments of the community. However, nothing in this section shall be construed to enlarge or diminish the authority of a city, county, or city and county under other provisions of law to permit a developer to construct such housing.

(b) Consider the effect of ordinances adopted and actions taken by it with respect to the housing needs of the region in which the local jurisdiction is situated.

(c) Refrain from imposing standards and criteria for public improvements including, but not limited to, streets, sewers, fire stations, schools, or parks, which exceed the standards and criteria being applied by the city, county, or city and county at that time to its publicly financed improvements located in similarly zoned districts within that city, county, or city and county.

(Amended by Stats. 1983, Ch. 367, Sec. 1.)



65913.7

If a court finds that an action of a city, county, or city and county is in violation of Section 65913.1 or 65913.2, the city, county, or city and county shall bring its action into compliance within 60 days. However, the court shall retain jurisdiction to enforce its decision. Upon the court’s determination that the 60-day period for compliance would place an undue hardship on the city, county, or city and county, the court may extend the time period for compliance by an additional 60 days.

(Added by Stats. 1982, Ch. 1355, Sec. 3.)



65913.8

A fee, charge, or other form of payment imposed by a governing body of a local agency for a public capital facility improvement related to a development project may not include an amount for the maintenance or operation of an improvement when the fee, charge, or other form of payment is required as a condition of the approval of a development project, or required to fulfill a condition of the approval. However, a fee, charge, or other form of payment may be required for the maintenance and operation of an improvement meeting the criteria of either subdivision (a) or (b), as follows:

(a) The improvement is (1) designed and installed to serve only the specific development project on which the fee, charge, or other form of payment is imposed, (2) the improvement serves 19 or fewer lots or units, and (3) the local agency makes a finding, based upon substantial evidence, that it is infeasible or impractical to form a public entity for maintenance of the improvement or to annex the property served by the improvement to an entity as described in subdivision (b).

(b) The improvement is within a water district, sewer maintenance district, street lighting district, or drainage district. In these circumstances, a payment for maintenance or operation may be required for a period not to exceed 24 months when, subsequent to the construction of the improvement, either the local agency forms a public entity or assessment district to finance the maintenance or operation, or the area containing the improvement is annexed to a public entity that will finance the maintenance or operation, whichever is earlier. The local agency may extend a fee, charge, or other form of payment pursuant to this section once for whatever duration it deems reasonable beyond the 24-month period upon making a finding, based upon substantial evidence, that this time period is insufficient for creation of, or annexation to, a public entity or an assessment district that would finance the maintenance or operation.

As used in this section, “development project” and “local agency” have the same meaning as provided in subdivisions (a) and (c) of Section 66000.

(Added by Stats. 1988, Ch. 1309, Sec. 1.)



65913.9

This chapter shall apply to all cities, including charter cities, counties, and cities and counties.

The Legislature finds and declares that the development of a sufficient supply of housing to meet the needs of all Californians is a matter of statewide concern.

(Added by renumbering Section 65913.4 by Stats. 1982, Ch. 1355, Sec. 2.)



65914

(a) In any civil action or proceeding, including, but not limited to, an action brought pursuant to Section 21167 of the Public Resources Code, against a public entity that has issued planning, subdivision, or other approvals for a housing development, to enjoin the carrying out or approval of a housing development or to secure a writ of mandate relative to the approval of, or a decision to carry out the housing development, the court, after entry of final judgment and the time to appeal has elapsed, and after notice to the plaintiff or plaintiffs, may award all reasonably incurred costs of suit, including attorney’s fees, to the prevailing public entity or nonprofit housing corporation that is the real party in interest and the permit applicant of the low- and moderate-income housing if it finds all of the following:

(1) The housing development meets or exceeds the requirements for low- and moderate-income housing as set forth in Section 65915.

(2) The action was frivolous and undertaken with the primary purpose of delaying or thwarting the low- or moderate-income nature of the housing development or portions thereof.

(3) The public entity or nonprofit housing corporation that is the real party in interest and the permit applicant of the low- and moderate-income housing making application for costs under this section has prevailed on all issues presented by the pleadings and the public entity or nonprofit housing corporation that is the real party in interest and the permit applicant of the low- and moderate-income housing actively, through counsel or otherwise, took part on a continuing basis in the defense of the lawsuit.

(4) A demand for a preliminary injunction was made by the plaintiff and denied by a court of competent jurisdiction, or the action or proceeding was dismissed as a result of a motion for summary judgment by any defendant, and the denial or dismissal was not reversed on appeal.

(b) In any appeal of any action described in subdivision (a), the reviewing court may award all reasonably incurred costs of suit, including attorney’s fees, to the prevailing public entity or nonprofit housing corporation that is the real party in interest and the permit applicant of the low- and moderate-income housing if the court reviews and upholds the trial court’s findings with respect to paragraphs (1) to (4), inclusive, of subdivision (a).

(c) Nothing in this section shall be construed to limit the application of any other remedies or rights provided under law.

(Amended by Stats. 2003, Ch. 793, Sec. 4. Effective January 1, 2004.)






CHAPTER 4.3 - Density Bonuses and Other Incentives

65915

(a) When an applicant seeks a density bonus for a housing development within, or for the donation of land for housing within, the jurisdiction of a city, county, or city and county, that local government shall provide the applicant with incentives or concessions for the production of housing units and child care facilities as prescribed in this section. All cities, counties, or cities and counties shall adopt an ordinance that specifies how compliance with this section will be implemented. Failure to adopt an ordinance shall not relieve a city, county, or city and county from complying with this section.

(b) (1) A city, county, or city and county shall grant one density bonus, the amount of which shall be as specified in subdivision (f), and incentives or concessions, as described in subdivision (d), when an applicant for a housing development seeks and agrees to construct a housing development, excluding any units permitted by the density bonus awarded pursuant to this section, that will contain at least any one of the following:

(A) Ten percent of the total units of a housing development for lower income households, as defined in Section 50079.5 of the Health and Safety Code.

(B) Five percent of the total units of a housing development for very low income households, as defined in Section 50105 of the Health and Safety Code.

(C) A senior citizen housing development, as defined in Sections 51.3 and 51.12 of the Civil Code, or mobilehome park that limits residency based on age requirements for housing for older persons pursuant to Section 798.76 or 799.5 of the Civil Code.

(D) Ten percent of the total dwelling units in a common interest development as defined in Section 4100 of the Civil Code for persons and families of moderate income, as defined in Section 50093 of the Health and Safety Code, provided that all units in the development are offered to the public for purchase.

(2) For purposes of calculating the amount of the density bonus pursuant to subdivision (f), the applicant who requests a density bonus pursuant to this subdivision shall elect whether the bonus shall be awarded on the basis of subparagraph (A), (B), (C), or (D) of paragraph (1).

(3) For the purposes of this section, “total units” or “total dwelling units” does not include units added by a density bonus awarded pursuant to this section or any local law granting a greater density bonus.

(c) (1) An applicant shall agree to, and the city, county, or city and county shall ensure, continued affordability of all very low and low-income rental units that qualified the applicant for the award of the density bonus for 55 years or a longer period of time if required by the construction or mortgage financing assistance program, mortgage insurance program, or rental subsidy program. Rents for the lower income density bonus units shall be set at an affordable rent as defined in Section 50053 of the Health and Safety Code.

(2) An applicant shall agree to, and the city, county, or city and county shall ensure that, the initial occupant of all for-sale units that qualified the applicant for the award of the density bonus are persons and families of very low, low, or moderate income, as required, and that the units are offered at an affordable housing cost, as that cost is defined in Section 50052.5 of the Health and Safety Code. The local government shall enforce an equity sharing agreement, unless it is in conflict with the requirements of another public funding source or law. The following apply to the equity sharing agreement:

(A) Upon resale, the seller of the unit shall retain the value of any improvements, the downpayment, and the seller’s proportionate share of appreciation. The local government shall recapture any initial subsidy, as defined in subparagraph (B), and its proportionate share of appreciation, as defined in subparagraph (C), which amount shall be used within five years for any of the purposes described in subdivision (e) of Section 33334.2 of the Health and Safety Code that promote home ownership.

(B) For purposes of this subdivision, the local government’s initial subsidy shall be equal to the fair market value of the home at the time of initial sale minus the initial sale price to the moderate-income household, plus the amount of any downpayment assistance or mortgage assistance. If upon resale the market value is lower than the initial market value, then the value at the time of the resale shall be used as the initial market value.

(C) For purposes of this subdivision, the local government’s proportionate share of appreciation shall be equal to the ratio of the local government’s initial subsidy to the fair market value of the home at the time of initial sale.

(3) (A) An applicant shall be ineligible for a density bonus or any other incentives or concessions under this section if the housing development is proposed on any property that includes a parcel or parcels on which rental dwelling units are or, if the dwelling units have been vacated or demolished in the five-year period preceding the application, have been subject to a recorded covenant, ordinance, or law that restricts rents to levels affordable to persons and families of lower or very low income; subject to any other form of rent or price control through a public entity’s valid exercise of its police power; or occupied by lower or very low income households, unless the proposed housing development replaces those units, and either of the following applies:

(i) The proposed housing development, inclusive of the units replaced pursuant to this paragraph, contains affordable units at the percentages set forth in subdivision (b).

(ii) Each unit in the development, exclusive of a manager’s unit or units, is affordable to, and occupied by, either a lower or very low income household.

(B) For the purposes of this paragraph, “replace” shall mean either of the following:

(i) If any dwelling units described in subparagraph (A) are occupied on the date of application, the proposed housing development shall provide at least the same number of units of equivalent size or type, or both, to be made available at affordable rent or affordable housing cost to, and occupied by, persons and families in the same or lower income category as those households in occupancy. For unoccupied dwelling units described in subparagraph (A) in a development with occupied units, the proposed housing development shall provide units of equivalent size or type, or both, to be made available at affordable rent or affordable housing cost to, and occupied by, persons and families in the same or lower income category in the same proportion of affordability as the occupied units. All replacement calculations resulting in fractional units shall be rounded up to the next whole number. If the replacement units will be rental dwelling units, these units shall be subject to a recorded affordability restriction for at least 55 years. If the proposed development is for-sale units, the units replaced shall be subject to paragraph (2).

(ii) If all dwelling units described in subparagraph (A) have been vacated or demolished within the five-year period preceding the application, the proposed housing development shall provide at least the same number of units of equivalent size or type, or both, as existed at the highpoint of those units in the five-year period preceding the application to be made available at affordable rent or affordable housing cost to, and occupied by, persons and families in the same or lower income category as those persons and families in occupancy at that time, if known. If the incomes of the persons and families in occupancy at the highpoint is not known, then one-half of the required units shall be made available at affordable rent or affordable housing cost to, and occupied by, very low income persons and families and one-half of the required units shall be made available for rent at affordable housing costs to, and occupied by, low-income persons and families. All replacement calculations resulting in fractional units shall be rounded up to the next whole number. If the replacement units will be rental dwelling units, these units shall be subject to a recorded affordability restriction for at least 55 years. If the proposed development is for-sale units, the units replaced shall be subject to paragraph (2).

(C) Paragraph (3) of subdivision (c) does not apply to an applicant seeking a density bonus for a proposed housing development if their application was submitted to, or processed by, a city, county, or city and county before January 1, 2015.

(d) (1) An applicant for a density bonus pursuant to subdivision (b) may submit to a city, county, or city and county a proposal for the specific incentives or concessions that the applicant requests pursuant to this section, and may request a meeting with the city, county, or city and county. The city, county, or city and county shall grant the concession or incentive requested by the applicant unless the city, county, or city and county makes a written finding, based upon substantial evidence, of any of the following:

(A) The concession or incentive is not required in order to provide for affordable housing costs, as defined in Section 50052.5 of the Health and Safety Code, or for rents for the targeted units to be set as specified in subdivision (c).

(B) The concession or incentive would have a specific adverse impact, as defined in paragraph (2) of subdivision (d) of Section 65589.5, upon public health and safety or the physical environment or on any real property that is listed in the California Register of Historical Resources and for which there is no feasible method to satisfactorily mitigate or avoid the specific adverse impact without rendering the development unaffordable to low- and moderate-income households.

(C) The concession or incentive would be contrary to state or federal law.

(2) The applicant shall receive the following number of incentives or concessions:

(A) One incentive or concession for projects that include at least 10 percent of the total units for lower income households, at least 5 percent for very low income households, or at least 10 percent for persons and families of moderate income in a common interest development.

(B) Two incentives or concessions for projects that include at least 20 percent of the total units for lower income households, at least 10 percent for very low income households, or at least 20 percent for persons and families of moderate income in a common interest development.

(C) Three incentives or concessions for projects that include at least 30 percent of the total units for lower income households, at least 15 percent for very low income households, or at least 30 percent for persons and families of moderate income in a common interest development.

(3) The applicant may initiate judicial proceedings if the city, county, or city and county refuses to grant a requested density bonus, incentive, or concession. If a court finds that the refusal to grant a requested density bonus, incentive, or concession is in violation of this section, the court shall award the plaintiff reasonable attorney’s fees and costs of suit. Nothing in this subdivision shall be interpreted to require a local government to grant an incentive or concession that has a specific, adverse impact, as defined in paragraph (2) of subdivision (d) of Section 65589.5, upon health, safety, or the physical environment, and for which there is no feasible method to satisfactorily mitigate or avoid the specific adverse impact. Nothing in this subdivision shall be interpreted to require a local government to grant an incentive or concession that would have an adverse impact on any real property that is listed in the California Register of Historical Resources. The city, county, or city and county shall establish procedures for carrying out this section, that shall include legislative body approval of the means of compliance with this section.

(e) (1) In no case may a city, county, or city and county apply any development standard that will have the effect of physically precluding the construction of a development meeting the criteria of subdivision (b) at the densities or with the concessions or incentives permitted by this section. An applicant may submit to a city, county, or city and county a proposal for the waiver or reduction of development standards that will have the effect of physically precluding the construction of a development meeting the criteria of subdivision (b) at the densities or with the concessions or incentives permitted under this section, and may request a meeting with the city, county, or city and county. If a court finds that the refusal to grant a waiver or reduction of development standards is in violation of this section, the court shall award the plaintiff reasonable attorney’s fees and costs of suit. Nothing in this subdivision shall be interpreted to require a local government to waive or reduce development standards if the waiver or reduction would have a specific, adverse impact, as defined in paragraph (2) of subdivision (d) of Section 65589.5, upon health, safety, or the physical environment, and for which there is no feasible method to satisfactorily mitigate or avoid the specific adverse impact. Nothing in this subdivision shall be interpreted to require a local government to waive or reduce development standards that would have an adverse impact on any real property that is listed in the California Register of Historical Resources, or to grant any waiver or reduction that would be contrary to state or federal law.

(2) A proposal for the waiver or reduction of development standards pursuant to this subdivision shall neither reduce nor increase the number of incentives or concessions to which the applicant is entitled pursuant to subdivision (d).

(f) For the purposes of this chapter, “density bonus” means a density increase over the otherwise maximum allowable residential density as of the date of application by the applicant to the city, county, or city and county. The applicant may elect to accept a lesser percentage of density bonus. The amount of density bonus to which the applicant is entitled shall vary according to the amount by which the percentage of affordable housing units exceeds the percentage established in subdivision (b).

(1) For housing developments meeting the criteria of subparagraph (A) of paragraph (1) of subdivision (b), the density bonus shall be calculated as follows:

(2) For housing developments meeting the criteria of subparagraph (B) of paragraph (1) of subdivision (b), the density bonus shall be calculated as follows:

(3) For housing developments meeting the criteria of subparagraph (C) of paragraph (1) of subdivision (b), the density bonus shall be 20 percent of the number of senior housing units.

(4) For housing developments meeting the criteria of subparagraph (D) of paragraph (1) of subdivision (b), the density bonus shall be calculated as follows:

(5) All density calculations resulting in fractional units shall be rounded up to the next whole number. The granting of a density bonus shall not be interpreted, in and of itself, to require a general plan amendment, local coastal plan amendment, zoning change, or other discretionary approval.

(g) (1) When an applicant for a tentative subdivision map, parcel map, or other residential development approval donates land to a city, county, or city and county in accordance with this subdivision, the applicant shall be entitled to a 15-percent increase above the otherwise maximum allowable residential density for the entire development, as follows:

(2) This increase shall be in addition to any increase in density mandated by subdivision (b), up to a maximum combined mandated density increase of 35 percent if an applicant seeks an increase pursuant to both this subdivision and subdivision (b). All density calculations resulting in fractional units shall be rounded up to the next whole number. Nothing in this subdivision shall be construed to enlarge or diminish the authority of a city, county, or city and county to require a developer to donate land as a condition of development. An applicant shall be eligible for the increased density bonus described in this subdivision if all of the following conditions are met:

(A) The applicant donates and transfers the land no later than the date of approval of the final subdivision map, parcel map, or residential development application.

(B) The developable acreage and zoning classification of the land being transferred are sufficient to permit construction of units affordable to very low income households in an amount not less than 10 percent of the number of residential units of the proposed development.

(C) The transferred land is at least one acre in size or of sufficient size to permit development of at least 40 units, has the appropriate general plan designation, is appropriately zoned with appropriate development standards for development at the density described in paragraph (3) of subdivision (c) of Section 65583.2, and is or will be served by adequate public facilities and infrastructure.

(D) The transferred land shall have all of the permits and approvals, other than building permits, necessary for the development of the very low income housing units on the transferred land, not later than the date of approval of the final subdivision map, parcel map, or residential development application, except that the local government may subject the proposed development to subsequent design review to the extent authorized by subdivision (i) of Section 65583.2 if the design is not reviewed by the local government prior to the time of transfer.

(E) The transferred land and the affordable units shall be subject to a deed restriction ensuring continued affordability of the units consistent with paragraphs (1) and (2) of subdivision (c), which shall be recorded on the property at the time of the transfer.

(F) The land is transferred to the local agency or to a housing developer approved by the local agency. The local agency may require the applicant to identify and transfer the land to the developer.

(G) The transferred land shall be within the boundary of the proposed development or, if the local agency agrees, within one-quarter mile of the boundary of the proposed development.

(H) A proposed source of funding for the very low income units shall be identified not later than the date of approval of the final subdivision map, parcel map, or residential development application.

(h) (1) When an applicant proposes to construct a housing development that conforms to the requirements of subdivision (b) and includes a child care facility that will be located on the premises of, as part of, or adjacent to, the project, the city, county, or city and county shall grant either of the following:

(A) An additional density bonus that is an amount of square feet of residential space that is equal to or greater than the amount of square feet in the child care facility.

(B) An additional concession or incentive that contributes significantly to the economic feasibility of the construction of the child care facility.

(2) The city, county, or city and county shall require, as a condition of approving the housing development, that the following occur:

(A) The child care facility shall remain in operation for a period of time that is as long as or longer than the period of time during which the density bonus units are required to remain affordable pursuant to subdivision (c).

(B) Of the children who attend the child care facility, the children of very low income households, lower income households, or families of moderate income shall equal a percentage that is equal to or greater than the percentage of dwelling units that are required for very low income households, lower income households, or families of moderate income pursuant to subdivision (b).

(3) Notwithstanding any requirement of this subdivision, a city, county, or city and county shall not be required to provide a density bonus or concession for a child care facility if it finds, based upon substantial evidence, that the community has adequate child care facilities.

(4) “Child care facility,” as used in this section, means a child day care facility other than a family day care home, including, but not limited to, infant centers, preschools, extended day care facilities, and schoolage child care centers.

(i) “Housing development,” as used in this section, means a development project for five or more residential units. For the purposes of this section, “housing development” also includes a subdivision or common interest development, as defined in Section 4100 of the Civil Code, approved by a city, county, or city and county and consists of residential units or unimproved residential lots and either a project to substantially rehabilitate and convert an existing commercial building to residential use or the substantial rehabilitation of an existing multifamily dwelling, as defined in subdivision (d) of Section 65863.4, where the result of the rehabilitation would be a net increase in available residential units. For the purpose of calculating a density bonus, the residential units shall be on contiguous sites that are the subject of one development application, but do not have to be based upon individual subdivision maps or parcels. The density bonus shall be permitted in geographic areas of the housing development other than the areas where the units for the lower income households are located.

(j) (1) The granting of a concession or incentive shall not be interpreted, in and of itself, to require a general plan amendment, local coastal plan amendment, zoning change, or other discretionary approval. This provision is declaratory of existing law.

(2) Except as provided in subdivisions (d) and (e), the granting of a density bonus shall not be interpreted to require the waiver of a local ordinance or provisions of a local ordinance unrelated to development standards.

(k) For the purposes of this chapter, concession or incentive means any of the following:

(1) A reduction in site development standards or a modification of zoning code requirements or architectural design requirements that exceed the minimum building standards approved by the California Building Standards Commission as provided in Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code, including, but not limited to, a reduction in setback and square footage requirements and in the ratio of vehicular parking spaces that would otherwise be required that results in identifiable, financially sufficient, and actual cost reductions.

(2) Approval of mixed-use zoning in conjunction with the housing project if commercial, office, industrial, or other land uses will reduce the cost of the housing development and if the commercial, office, industrial, or other land uses are compatible with the housing project and the existing or planned development in the area where the proposed housing project will be located.

(3) Other regulatory incentives or concessions proposed by the developer or the city, county, or city and county that result in identifiable, financially sufficient, and actual cost reductions.

(l) Subdivision (k) does not limit or require the provision of direct financial incentives for the housing development, including the provision of publicly owned land, by the city, county, or city and county, or the waiver of fees or dedication requirements.

(m) This section shall not be construed to supersede or in any way alter or lessen the effect or application of the California Coastal Act of 1976 (Division 20 (commencing with Section 30000) of the Public Resources Code).

(n) If permitted by local ordinance, nothing in this section shall be construed to prohibit a city, county, or city and county from granting a density bonus greater than what is described in this section for a development that meets the requirements of this section or from granting a proportionately lower density bonus than what is required by this section for developments that do not meet the requirements of this section.

(o) For purposes of this section, the following definitions shall apply:

(1) “Development standard” includes a site or construction condition, including, but not limited to, a height limitation, a setback requirement, a floor area ratio, an onsite open-space requirement, or a parking ratio that applies to a residential development pursuant to any ordinance, general plan element, specific plan, charter, or other local condition, law, policy, resolution, or regulation.

(2) “Maximum allowable residential density” means the density allowed under the zoning ordinance and land use element of the general plan, or if a range of density is permitted, means the maximum allowable density for the specific zoning range and land use element of the general plan applicable to the project. Where the density allowed under the zoning ordinance is inconsistent with the density allowed under the land use element of the general plan, the general plan density shall prevail.

(p) (1) Upon the request of the developer, no city, county, or city and county shall require a vehicular parking ratio, inclusive of handicapped and guest parking, of a development meeting the criteria of subdivision (b), that exceeds the following ratios:

(A) Zero to one bedroom: one onsite parking space.

(B) Two to three bedrooms: two onsite parking spaces.

(C) Four and more bedrooms: two and one-half parking spaces.

(2) If the total number of parking spaces required for a development is other than a whole number, the number shall be rounded up to the next whole number. For purposes of this subdivision, a development may provide “onsite parking” through tandem parking or uncovered parking, but not through onstreet parking.

(3) This subdivision shall apply to a development that meets the requirements of subdivision (b) but only at the request of the applicant. An applicant may request parking incentives or concessions beyond those provided in this subdivision pursuant to subdivision (d).

(Amended by Stats. 2014, Ch. 682, Sec. 1. Effective January 1, 2015.)



65915.5

(a) When an applicant for approval to convert apartments to a condominium project agrees to provide at least 33 percent of the total units of the proposed condominium project to persons and families of low or moderate income as defined in Section 50093 of the Health and Safety Code, or 15 percent of the total units of the proposed condominium project to lower income households as defined in Section 50079.5 of the Health and Safety Code, and agrees to pay for the reasonably necessary administrative costs incurred by a city, county, or city and county pursuant to this section, the city, county, or city and county shall either (1) grant a density bonus or (2) provide other incentives of equivalent financial value. A city, county, or city and county may place such reasonable conditions on the granting of a density bonus or other incentives of equivalent financial value as it finds appropriate, including, but not limited to, conditions which assure continued affordability of units to subsequent purchasers who are persons and families of low and moderate income or lower income households.

(b) For purposes of this section, “density bonus” means an increase in units of 25 percent over the number of apartments, to be provided within the existing structure or structures proposed for conversion.

(c) For purposes of this section, “other incentives of equivalent financial value” shall not be construed to require a city, county, or city and county to provide cash transfer payments or other monetary compensation but may include the reduction or waiver of requirements which the city, county, or city and county might otherwise apply as conditions of conversion approval.

(d) An applicant for approval to convert apartments to a condominium project may submit to a city, county, or city and county a preliminary proposal pursuant to this section prior to the submittal of any formal requests for subdivision map approvals. The city, county, or city and county shall, within 90 days of receipt of a written proposal, notify the applicant in writing of the manner in which it will comply with this section. The city, county, or city and county shall establish procedures for carrying out this section, which shall include legislative body approval of the means of compliance with this section.

(e) Nothing in this section shall be construed to require a city, county, or city and county to approve a proposal to convert apartments to condominiums.

(f) An applicant shall be ineligible for a density bonus or other incentives under this section if the apartments proposed for conversion constitute a housing development for which a density bonus or other incentives were provided under Section 65915.

(g) An applicant shall be ineligible for a density bonus or any other incentives or concessions under this section if the condominium project is proposed on any property that includes a parcel or parcels on which rental dwelling units are or, if the dwelling units have been vacated or demolished in the five-year period preceding the application, have been subject to a recorded covenant, ordinance, or law that restricts rents to levels affordable to persons and families of lower or very low income; subject to any other form of rent or price control through a public entity’s valid exercise of its police power; or occupied by lower or very low income households, unless the proposed condominium project replaces those units, as defined in subparagraph (B) of paragraph (3) of subdivision (c) of Section 65915, and either of the following applies:

(1) The proposed condominium project, inclusive of the units replaced pursuant to subparagraph (B) of paragraph (3) of subdivision (c) of Section 65915, contains affordable units at the percentages set forth in subdivision (a).

(2) Each unit in the development, exclusive of a manager’s unit or units, is affordable to, and occupied by, either a lower or very low income household.

(h) Subdivision (g) does not apply to an applicant seeking a density bonus for a proposed housing development if their application was submitted to, or processed by, a city, county, or city and county before January 1, 2015.

(Amended by Stats. 2014, Ch. 682, Sec. 2. Effective January 1, 2015.)



65916

Where there is a direct financial contribution to a housing development pursuant to Section 65915 through participation in cost of infrastructure, write-down of land costs, or subsidizing the cost of construction, the city, county, or city and county shall assure continued availability for low- and moderate-income units for 30 years. When appropriate, the agreement provided for in Section 65915 shall specify the mechanisms and procedures necessary to carry out this section.

(Added by Stats. 1979, Ch. 1207.)



65917

In enacting this chapter it is the intent of the Legislature that the density bonus or other incentives offered by the city, county, or city and county pursuant to this chapter shall contribute significantly to the economic feasibility of lower income housing in proposed housing developments. In the absence of an agreement by a developer in accordance with Section 65915, a locality shall not offer a density bonus or any other incentive that would undermine the intent of this chapter.

(Amended by Stats. 2001, Ch. 115, Sec. 14. Effective January 1, 2002.)



65917.5

(a) As used in this section, the following terms shall have the following meanings:

(1) “Child care facility” means a facility installed, operated, and maintained under this section for the nonresidential care of children as defined under applicable state licensing requirements for the facility.

(2) “Density bonus” means a floor area ratio bonus over the otherwise maximum allowable density permitted under the applicable zoning ordinance and land use elements of the general plan of a city, including a charter city, city and county, or county of:

(A) A maximum of five square feet of floor area for each one square foot of floor area contained in the child care facility for existing structures.

(B) A maximum of 10 square feet of floor area for each one square foot of floor area contained in the child care facility for new structures.

For purposes of calculating the density bonus under this section, both indoor and outdoor square footage requirements for the child care facility as set forth in applicable state child care licensing requirements shall be included in the floor area of the child care facility.

(3) “Developer” means the owner or other person, including a lessee, having the right under the applicable zoning ordinance of a city council, including a charter city council, city and county board of supervisors, or county board of supervisors to make an application for development approvals for the development or redevelopment of a commercial or industrial project.

(4) “Floor area” means as to a commercial or industrial project, the floor area as calculated under the applicable zoning ordinance of a city council, including a charter city council, city and county board of supervisors, or county board of supervisors and as to a child care facility, the total area contained within the exterior walls of the facility and all outdoor areas devoted to the use of the facility in accordance with applicable state child care licensing requirements.

(b) A city council, including a charter city council, city and county board of supervisors, or county board of supervisors may establish a procedure by ordinance to grant a developer of a commercial or industrial project, containing at least 50,000 square feet of floor area, a density bonus when that developer has set aside at least 2,000 square feet of floor area and 3,000 outdoor square feet to be used for a child care facility. The granting of a bonus shall not preclude a city council, including a charter city council, city and county board of supervisors, or county board of supervisors from imposing necessary conditions on the project or on the additional square footage. Projects constructed under this section shall conform to height, setback, lot coverage, architectural review, site plan review, fees, charges, and other health, safety, and zoning requirements generally applicable to construction in the zone in which the property is located. A consortium with more than one developer may be permitted to achieve the threshold amount for the available density bonus with each developer’s density bonus equal to the percentage participation of the developer. This facility may be located on the project site or may be located offsite as agreed upon by the developer and local agency. If the child care facility is not located on the site of the project, the local agency shall determine whether the location of the child care facility is appropriate and whether it conforms with the intent of this section. The child care facility shall be of a size to comply with all state licensing requirements in order to accommodate at least 40 children.

(c) The developer may operate the child care facility itself or may contract with a licensed child care provider to operate the facility. In all cases, the developer shall show ongoing coordination with a local child care resource and referral network or local governmental child care coordinator in order to qualify for the density bonus.

(d) If the developer uses space allocated for child care facility purposes, in accordance with subdivision (b), for purposes other than for a child care facility, an assessment based on the square footage of the project may be levied and collected by the city council, including a charter city council, city and county board of supervisors, or county board of supervisors. The assessment shall be consistent with the market value of the space. If the developer fails to have the space allocated for the child care facility within three years, from the date upon which the first temporary certificate of occupancy is granted, an assessment based on the square footage of the project may be levied and collected by the city council, including a charter city council, city and county board of supervisors, or county board of supervisors in accordance with procedures to be developed by the legislative body of the city council, including a charter city council, city and county board of supervisors, or county board of supervisors. The assessment shall be consistent with the market value of the space. A penalty levied against a consortium of developers shall be charged to each developer in an amount equal to the developer’s percentage square feet participation. Funds collected pursuant to this subdivision shall be deposited by the city council, including a charter city council, city and county board of supervisors, or county board of supervisors into a special account to be used for child care services or child care facilities.

(e) Once the child care facility has been established, prior to the closure, change in use, or reduction in the physical size of, the facility, the city, city council, including a charter city council, city and county board of supervisors, or county board of supervisors shall be required to make a finding that the need for child care is no longer present, or is not present to the same degree as it was at the time the facility was established.

(f) The requirements of Chapter 5 (commencing with Section 66000) and of the amendments made to Sections 53077, 54997, and 54998 by Chapter 1002 of the Statutes of 1987 shall not apply to actions taken in accordance with this section.

(g) This section shall not apply to a voter-approved ordinance adopted by referendum or initiative.

(Amended by Stats. 2008, Ch. 179, Sec. 112. Effective January 1, 2009.)



65918

The provisions of this chapter shall apply to charter cities.

(Added by Stats. 1979, Ch. 1207.)






CHAPTER 4.4 - Interagency Referrals

65919

As used in this chapter, the following terms have the following meanings:

(a) “Affected city” means a city within whose planning review area an affected territory is located.

(b) “Affected territory” means an area of land located in the unincorporated portion of a county that is the subject of one or more proposed actions.

(c) “Proposed action” means a proposal to adopt or amend all or part of a general or specific plan or to adopt or amend a zoning ordinance, but does not include action taken by an ordinance that became effective immediately pursuant to subdivision (b) or (d) of Section 25123 or pursuant to Section 65858.

(d) “Planning review area” means the territory included in a general plan or in any specific plan of a city or county. A planning review area in the case of a city shall not extend beyond whichever of the following includes the largest area and, in the case of a county, shall not extend beyond the territory described in paragraph (2) or (3), whichever includes the largest area:

(1) The area included within the sphere of influence of the city.

(2) A radius of one mile outside the boundary of the city which area shall not include any territory within the sphere of influence of another city.

(3) An area that is agreed upon and designated by a county and a city within the county.

(Amended by Stats. 2004, Ch. 183, Sec. 177. Effective January 1, 2005.)



65919.1

A county and a city may agree upon a procedure for referral by the county to the city or by the city to the county of proposed actions and for comment upon those proposals. In the absence of that agreement, the procedures prescribed by this chapter shall be followed.

(Amended by Stats. 1986, Ch. 443, Sec. 2.)



65919.2

A city which desires referrals from a county or a county which desires referrals from a city pursuant to this chapter shall file with the county or the city, as the case may be, a map or other appropriate document which indicates the portion of the county or the city, as the case may be, in its planning review area.

(Amended by Stats. 1986, Ch. 443, Sec. 3.)



65919.3

Except as otherwise provided in Section 65919.10, before the board of supervisors acts on a proposed action, the county shall refer the proposed action to each affected city, and before the city council acts on a proposed action, the city shall refer the proposed action to the county, in accordance with the procedure set forth in Sections 65919.4 and 65919.5.

(Amended by Stats. 1986, Ch. 443, Sec. 4.)



65919.4

(a) Not later than the date the county notices the public hearing on a proposed action before the county planning commission, the county shall notify an affected city of the nature of the proposed action.

(b) Not later than the date the city notices the public hearing on a proposed action before the city planning commission, the city shall notify the county of the nature of the proposed action.

(c) The information in the notification shall not be less than the information contained in the notice of public hearing. The notification required by this section and by Section 65919.8 shall be given by first-class mail or by hand delivery. The notice shall also indicate the earliest date on which the board of supervisors or city council, as the case may be, can act on the proposed action or the modification to the proposed action.

(Amended by Stats. 1986, Ch. 443, Sec. 5.)



65919.5

The board of supervisors or city council to which the proposed action is referred pursuant to Section 65919.3 shall have 45 days from the date the county or city, as the case may be, mails or delivers the proposed action, or such longer time as the county or city, as the case may be, specifies or allows at the request of the affected city or county, as the case may be, to review and to comment and to make recommendations on the consistency of the proposed action with applicable general and specific plans and zoning ordinances of the affected city or county. If the affected city or county does not provide the comments and recommendations to the referring county or city within the 45-day period, or such longer time as the referring county or city has specified or allowed at the request of the affected city or county, the board of supervisors or city council may act without considering those comments.

If the affected city or county provides the comments and recommendations prior to the time that the planning commission acts on the proposed action, the planning commission shall also consider the comments and recommendations.

(Amended by Stats. 1986, Ch. 443, Sec. 6.)



65919.6

Before acting upon a proposed action, the county shall consider comments and recommendations received from each affected city and the city shall consider comments and recommendations received from the county.

(Amended by Stats. 1986, Ch. 443, Sec. 7.)



65919.7

If the board of supervisors or city council modifies and refers a proposed action back to the planning commission pursuant to Section 65356 or 65857, the board of supervisors or city council, as the case may be, shall at the same time refer the modification to the proposed action to each affected city or county in accordance with Sections 65919.8 and 65919.9.

(Amended by Stats. 1986, Ch. 443, Sec. 8.)



65919.8

The referral shall reasonably describe the modification to the proposed action. Any city or county to which the modification is referred shall have 25 days from the date of the referral, or such longer time as the referring county or city specifies or allows at the request of the affected city or county, to review and to comment and to make recommendations on the consistency of the proposed action with applicable general and specific plans and zoning ordinances of the affected city or county. If the affected city or county does not provide the comments and recommendations to the referring county or city within the 25-day period, or such longer time as the referring county or city has specified or allowed at the request of the affected city or county, the board of supervisors or city council may act without considering those comments.

If the affected city or county provides the comments and recommendations prior to the time that the planning commission acts on the proposed action, the planning commission shall also consider the comments and recommendations.

If the planning commission fails to act, the modification may become effective pursuant to Section 65356 or 65857, without consideration of the comments and recommendations.

(Amended by Stats. 1986, Ch. 443, Sec. 9.)



65919.9

Prior to acting on the modification, the board of supervisors shall consider the comments and recommendations received from each affected city and the city council shall consider the comments and recommendations from the county.

(Amended by Stats. 1986, Ch. 443, Sec. 10.)



65919.10

If the proposed action is a change in a zoning ordinance, the county or city need not refer the zoning proposal to an affected city or county, as the case may be, if the zoning proposal is consistent with the general plan and the general plan proposal was referred and acted upon pursuant to this chapter.

(Amended by Stats. 2011, Ch. 469, Sec. 2. Effective January 1, 2012.)



65919.11

Failure to comply with the procedural requirements of this chapter shall not affect the validity of any proposed action.

(Added by Stats. 1983, Ch. 860, Sec. 2.)






CHAPTER 4.5 - Review and Approval of Development Projects

ARTICLE 1 - General Provisions

65920

(a) This chapter shall be known and may be cited as the Permit Streamlining Act.

(b) Notwithstanding any other provision of law, the provisions of this chapter shall apply to all public agencies to the extent specified in this chapter, except that the time limits specified in Division 2 (commencing with Section 66410) of Title 7 shall not be extended by operation of this chapter.

(c) Any action brought in the superior court relating to this chapter may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030).

(Amended by Stats. 2010, Ch. 699, Sec. 22. Effective January 1, 2011.)



65921

The Legislature finds and declares that there is a statewide need to ensure clear understanding of the specific requirements which must be met in connection with the approval of development projects and to expedite decisions on such projects. Consequently, the provisions of this chapter shall be applicable to all public agencies, including charter cities.

(Added by Stats. 1977, Ch. 1200.)



65922

The provisions of this chapter shall not apply to the following:

(a) Activities of the State Energy Resources Development and Conservation Commission established pursuant to Division 15 (commencing with Section 25000) of the Public Resources Code.

(b) Administrative appeals within a state or local agency or to a state or local agency.

(Amended by Stats. 1982, Ch. 87, Sec. 2. Effective March 1, 1982.)



65922.1

During a year declared by the State Water Resources Control Board or the Department of Water Resources to be a critically dry year, or during a drought emergency declared by the Governor pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2, the time limits established by this chapter shall not apply to applications to appropriate water pursuant to Part 2 (commencing with Section 1200) of Division 2 of, to petitions for change pursuant to Chapter 10 (commencing with Section 1700) of Part 2 of Division 2 of, or to petitions for certification pursuant to Section 13160 of, the Water Code for projects involving the diversion or use of water.

(Added by Stats. 1991, 1st Ex. Sess., Ch. 12, Sec. 1. Effective October 9, 1991.)



65923.8

Any state agency which is the lead agency for a development project shall inform the applicant for a permit that the Office of Permit Assistance has been created in the Office of Planning and Research to assist, and provide information to, developers relating to the permit approval process.

(Added by Stats. 1983, Ch. 1263, Sec. 8.)






ARTICLE 2 - Definitions

65925

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1977, Ch. 1200.)



65926

“Air pollution control district” means any district created or continued in existence pursuant to the provisions of Part 3 (commencing with Section 40000) of Division 26 of the Health and Safety Code.

(Added by Stats. 1977, Ch. 1200.)



65927

“Development” means, on land, in or under water, the placement or erection of any solid material or structure; discharge or disposal of any dredged material or of any gaseous, liquid, solid, or thermal waste; grading, removing, dredging, mining, or extraction of any materials; change in the density or intensity of use of land, including, but not limited to, subdivision pursuant to the Subdivision Map Act (commencing with Section 66410 of the Government Code), and any other division of land except where the land division is brought about in connection with the purchase of such land by a public agency for public recreational use; change in the intensity of use of water, or of access thereto; construction, reconstruction, demolition, or alteration of the size of any structure, including any facility of any private, public, or municipal utility; and the removal or harvesting of major vegetation other than for agricultural purposes, kelp harvesting, and timber operations which are in accordance with a timber harvesting plan submitted pursuant to the provisions of the Z'berg-Nejedly Forest Practice Act of 1973 (commencing with Section 4511 of the Public Resources Code).

As used in this section, “structure” includes, but is not limited to, any building, road, pipe, flume, conduit, siphon, aqueduct, telephone line, and electrical power transmission and distribution line.

Nothing in this section shall be construed to subject the approval or disapproval of final subdivision maps to the provisions of this chapter.

“Development” does not mean a “change of organization”, as defined in Section 56021 or a “reorganization”, as defined in Section 56073.

(Amended by Stats. 1992, Ch. 1003, Sec. 1. Effective January 1, 1993.)



65928

“Development project” means any project undertaken for the purpose of development. “Development project” includes a project involving the issuance of a permit for construction or reconstruction but not a permit to operate. “Development project” does not include any ministerial projects proposed to be carried out or approved by public agencies.

(Amended by Stats. 1978, Ch. 1113.)



65928.5

“Geothermal field development project” means a development project as defined in Section 65928 which is composed of geothermal wells, resource transportation lines, production equipment, roads, and other facilities which are necessary to supply geothermal energy to any particular heat utilization equipment for its productive life, all within an area delineated by the applicant.

(Added by Stats. 1978, Ch. 1271.)



65929

“Lead agency” means the public agency which has the principal responsibility for carrying out or approving a project.

(Added by Stats. 1977, Ch. 1200.)



65930

“Local agency” means any public agency other than a state agency. For purposes of this chapter, a redevelopment agency is a local agency and is not a state agency.

(Amended by Stats. 1978, Ch. 1113.)



65931

“Project” means any activity involving the issuance to a person of a lease, permit, license, certificate, or other entitlement for use by one or more public agencies.

(Added by Stats. 1977, Ch. 1200.)



65932

“Public agency” means any state agency, any county, city and county, city, regional agency, public district, redevelopment agency, or other political subdivision.

(Added by Stats. 1977, Ch. 1200.)



65933

“Responsible agency” means a public agency, other than the lead agency, which has responsibility for carrying out or approving a project.

(Added by Stats. 1977, Ch. 1200.)



65934

“State agency” means any agency, board, or commission of state government. For all purposes of this chapter, the term “state agency” shall include an air pollution control district.

(Added by Stats. 1977, Ch. 1200.)






ARTICLE 3 - Applications for Development Projects

65940

(a) Each state agency and each local agency shall compile one or more lists that shall specify in detail the information that will be required from any applicant for a development project. Each local agency shall revise the list of information required from an applicant to include a certification of compliance with Section 65962.5, and the statement of application required by Section 65943. Copies of the information, including the statement of application required by Section 65943, shall be made available to all applicants for development projects and to any person who requests the information.

(b) (1) The list of information required from any applicant shall include, where applicable, identification of whether the proposed project is located within 1,000 feet of a military installation, beneath a low-level flight path or within special use airspace as defined in Section 21098 of the Public Resources Code, and within an urbanized area as defined in Section 65944.

(2) The information described in paragraph (1) shall be based on information provided by the Office of Planning and Research pursuant to paragraph (2) of subdivision (d) as of the date of the application. Cities, counties, and cities and counties shall comply with paragraph (1) within 30 days of receiving this notice from the office.

(c) (1) A city, county, or city and county that is not beneath a low-level flight path or not within special use airspace and does not contain a military installation is not required to change its list of information required from applicants to comply with subdivision (b).

(2) A city, county, or city and county that is entirely urbanized, as defined in subdivision (e) of Section 65944, with the exception of a jurisdiction that contains a military installation, is not required to change its list of information required from applicants to comply with subdivision (b).

(d) (1) Subdivision (b) as it relates to the identification of special use airspace, low-level flight paths, military installations, and urbanized areas shall not be operative until the United States Department of Defense provides electronic maps of low-level flight paths, special use airspace, and military installations, at a scale and in an electronic format that is acceptable to the Office of Planning and Research.

(2) Within 30 days of a determination by the Office of Planning and Research that the information provided by the Department of Defense is sufficient and in an acceptable scale and format, the office shall notify cities, counties, and cities and counties of the availability of the information on the Internet.

(Amended by Stats. 2004, Ch. 906, Sec. 4. Effective January 1, 2005.)



65940.5

(a) No list compiled pursuant to Section 65940 shall include an extension or waiver of the time periods prescribed by this chapter within which a state or local agency shall act upon an application for a development project.

(b) No application shall be deemed incomplete for lack of an extension or waiver of time periods prescribed by this chapter within which a state or local government agency shall act upon the application.

(c) Except for the extension of the time limits pursuant to Section 65950.1, no public agency shall require an extension or waiver of the time limits contained in this chapter as a condition of accepting or processing the application for a development project.

(Amended by Stats. 1998, Ch. 283, Sec. 1. Effective January 1, 1999.)



65941

(a) The information compiled pursuant to Section 65940 shall also indicate the criteria which the agency will apply in order to determine the completeness of any application submitted to it for a development project.

(b) If a public agency is a lead or responsible agency for purposes of the California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code, that criteria shall not require the applicant to submit the informational equivalent of an environmental impact report as part of a complete application, or to otherwise require proof of compliance with that act as a prerequisite to a permit application being deemed complete. However, that criteria may require sufficient information to permit the agency to make the determination required by Section 21080.1 of the Public Resources Code.

(c) Consistent with this chapter, a responsible agency shall, at the request of the applicant, commence processing a permit application for a development project prior to final action on the project by a lead agency to the extent that the information necessary to commence the processing is available. For purposes of this subdivision, “lead agency” and “responsible agency” shall have the same meaning as those terms are defined in Section 21067 of the Public Resources Code and Section 21069 of the Public Resources Code, respectively.

(Amended by Stats. 1993, Ch. 1131, Sec. 2. Effective January 1, 1994.)



65941.5

Each public agency shall notify applicants for development permits of the time limits established for the review and approval of development permits pursuant to Article 3 (commencing with Section 65940) and Article 5 (commencing with Section 65950), of the requirements of subdivision (e) of Section 65962.5, and of the public notice distribution requirements under applicable provisions of law. The public agency shall also notify applicants regarding the provisions of Section 65961. The public agency may charge applicants a reasonable fee not to exceed the amount reasonably necessary to provide the service required by this section. If a fee is charged pursuant to this section, the fee shall be collected as part of the application fee charged for the development permit.

(Amended by Stats. 1987, Ch. 985, Sec. 2.)



65942

The information and the criteria specified in Sections 65940, 65941, 65941.5 shall be revised as needed so that they shall be current and accurate at all times. Any revisions shall apply prospectively only and shall not be a basis for determining that an application is not complete pursuant to Section 65943 if the application was received before the revision is effective except for revisions for the following reasons resulting from the conditions which were not known and could not have been known by the public agency at the time the application was received:

(a) To provide sufficient information to permit the public agency to make the determination required by Section 21080.1 of the Public Resources Code, as provided by Section 65941.

(b) To comply with the enactment of new or revised federal, state, or local requirements, except for new or revised requirements of a local agency which is also the lead agency.

(Amended by Stats. 1987, Ch. 803, Sec. 1.)



65943

(a) Not later than 30 calendar days after any public agency has received an application for a development project, the agency shall determine in writing whether the application is complete and shall immediately transmit the determination to the applicant for the development project. If the written determination is not made within 30 days after receipt of the application, and the application includes a statement that it is an application for a development permit, the application shall be deemed complete for purposes of this chapter. Upon receipt of any resubmittal of the application, a new 30-day period shall begin, during which the public agency shall determine the completeness of the application. If the application is determined not to be complete, the agency’s determination shall specify those parts of the application which are incomplete and shall indicate the manner in which they can be made complete, including a list and thorough description of the specific information needed to complete the application. The applicant shall submit materials to the public agency in response to the list and description.

(b) Not later than 30 calendar days after receipt of the submitted materials, the public agency shall determine in writing whether they are complete and shall immediately transmit that determination to the applicant. If the written determination is not made within that 30-day period, the application together with the submitted materials shall be deemed complete for purposes of this chapter.

(c) If the application together with the submitted materials are determined not to be complete pursuant to subdivision (b), the public agency shall provide a process for the applicant to appeal that decision in writing to the governing body of the agency or, if there is no governing body, to the director of the agency, as provided by that agency. A city or county shall provide that the right of appeal is to the governing body or, at their option, the planning commission, or both.

There shall be a final written determination by the agency on the appeal not later than 60 calendar days after receipt of the applicant’s written appeal. The fact that an appeal is permitted to both the planning commission and to the governing body does not extend the 60-day period. Notwithstanding a decision pursuant to subdivision (b) that the application and submitted materials are not complete, if the final written determination on the appeal is not made within that 60-day period, the application with the submitted materials shall be deemed complete for the purposes of this chapter.

(d) Nothing in this section precludes an applicant and a public agency from mutually agreeing to an extension of any time limit provided by this section.

(e) A public agency may charge applicants a fee not to exceed the amount reasonably necessary to provide the service required by this section. If a fee is charged pursuant to this section, the fee shall be collected as part of the application fee charged for the development permit.

(Amended (as amended by Stats. 1987, Ch. 985, Sec. 3) by Stats. 1989, Ch. 612, Sec. 1.)



65943.5

(a) Notwithstanding any other provision of this chapter, any appeal pursuant to subdivision (c) of Section 65943 involving a permit application to a board, office, or department within the California Environmental Protection Agency shall be made to the Secretary for Environmental Protection.

(b) Notwithstanding any other provision of this chapter, any appeal pursuant to subdivision (c) of Section 65943 involving an application for the issuance of an environmental permit from an environmental agency shall be made to the Secretary for Environmental Protection under either of the following circumstances:

(1) The environmental agency has not adopted an appeals process pursuant to subdivision (c) of Section 65943.

(2) The environmental agency declines to accept an appeal for a decision pursuant to subdivision (c) of Section 65943.

(c) For purposes of subdivision (b), “environmental permit” has the same meaning as defined in Section 71012 of the Public Resources Code, and “environmental agency” has the same meaning as defined in Section 71011 of the Public Resources Code, except that “environmental agency” does not include the agencies described in subdivisions (c) and (h) of Section 71011 of the Public Resources Code.

(Added by Stats. 1993, Ch. 419, Sec. 3. Effective January 1, 1994.)



65944

(a) After a public agency accepts an application as complete, the agency shall not subsequently request of an applicant any new or additional information which was not specified in the list prepared pursuant to Section 65940. The agency may, in the course of processing the application, request the applicant to clarify, amplify, correct, or otherwise supplement the information required for the application.

(b) The provisions of subdivision (a) shall not be construed as requiring an applicant to submit with his or her initial application the entirety of the information which a public agency may require in order to take final action on the application. Prior to accepting an application, each public agency shall inform the applicant of any information included in the list prepared pursuant to Section 65940 which will subsequently be required from the applicant in order to complete final action on the application.

(c) This section shall not be construed as limiting the ability of a public agency to request and obtain information which may be needed in order to comply with the provisions of Division 13 (commencing with Section 21000) of the Public Resources Code.

(d) (1) After a public agency accepts an application as complete, and if the project applicant has identified that the proposed project is located within 1,000 feet of a military installation or within special use airspace or beneath a low-level flight path in accordance with Section 65940, the public agency shall provide a copy of the complete application to any branch of the United States Armed Forces that has provided the Office of Planning and Research with a single California mailing address within the state for the delivery of a copy of these applications. This subdivision shall apply only to development applications submitted to a public agency 30 days after the Office of Planning and Research has notified cities, counties, and cities and counties of the availability of Department of Defense information on the Internet pursuant to subdivision (d) of Section 65940.

(2) Except for a project within 1,000 feet of a military installation, the public agency is not required to provide a copy of the application if the project is located entirely in an “urbanized area.” An urbanized area is any urban location that meets the definition used by the United State Department of Commerce’s Bureau of Census for “urban” and includes locations with core census block groups containing at least 1,000 people per square mile and surrounding census block groups containing at least 500 people per square mile.

(e) Upon receipt of a copy of the application as required in subdivision (d), any branch of the United States Armed Forces may request consultation with the public agency and the project applicant to discuss the effects of the proposed project on military installations, low-level flight paths, or special use airspace, and potential alternatives and mitigation measures.

(f) (1) Subdivisions (d), (e), and (f) as these relate to low-level flight paths, special use airspace, and urbanized areas shall not be operative until the United States Department of Defense provides electronic maps of low-level flight paths, special use airspace, and military installations, at a scale and in an electronic format that is acceptable to the Office of Planning and Research.

(2) Within 30 days of a determination by the Office of Planning and Research that the information provided by the Department of Defense is sufficient and in an acceptable scale and format, the office shall notify cities, counties, and cities and counties of the availability of the information on the Internet. Cities, counties, and cities and counties shall comply with subdivision (d) within 30 days of receiving this notice from the office.

(Amended by Stats. 2004, Ch. 906, Sec. 5. Effective January 1, 2005.)



65945

(a) At the time of filing an application for a development permit with a city or county, the city or county shall inform the applicant that he or she may make a written request to receive notice from the city or county of a proposal to adopt or amend any of the following plans or ordinances:

(1) A general plan.

(2) A specific plan.

(3) A zoning ordinance.

(4) An ordinance affecting building permits or grading permits.

The applicant shall specify, in the written request, the types of proposed action for which notice is requested. Prior to taking any of those actions, the city or county shall give notice to any applicant who has requested notice of the type of action proposed and whose development project is pending before the city or county if the city or county determines that the proposal is reasonably related to the applicant’s request for the development permit. Notice shall be given only for those types of actions which the applicant specifies in the request for notification.

The city or county may charge the applicant for a development permit, to whom notice is provided pursuant to this subdivision, a reasonable fee not to exceed the actual cost of providing that notice. If a fee is charged pursuant to this subdivision, the fee shall be collected as part of the application fee charged for the development permit.

(b) As an alternative to the notification procedure prescribed by subdivision (a), a city or county may inform the applicant at the time of filing an application for a development permit that he or she may subscribe to a periodically updated notice or set of notices from the city or county which lists pending proposals to adopt or amend any of the plans or ordinances specified in subdivision (a), together with the status of the proposal and the date of any hearings thereon which have been set.

Only those proposals which are general, as opposed to parcel-specific in nature, and which the city or county determines are reasonably related to requests for development permits, need be listed in the notice. No proposal shall be required to be listed until such time as the first public hearing thereon has been set. The notice shall be updated and mailed at least once every six weeks; except that a notice need not be updated and mailed until a change in its contents is required.

The city or county may charge the applicant for a development permit, to whom notice is provided pursuant to this subdivision, a reasonable fee not to exceed the actual cost of providing that notice, including the costs of updating the notice, for the length of time the applicant requests to be sent the notice or notices.

(Added by Stats. 1983, Ch. 1263, Sec. 11.)



65945.3

At the time of filing an application for a development permit with a local agency, other than a city or county, the local agency shall inform the applicant that he or she may make a written request to receive notice of any proposal to adopt or amend a rule or regulation affecting the issuance of development permits.

Prior to adopting or amending any such rule or regulation, the local agency shall give notice to any applicant who has requested such notice and whose development project is pending before the agency if the local agency determines that the proposal is reasonably related to the applicant’s request for the development permit.

The local agency may charge the applicant for a development permit, to whom notice is provided pursuant to this section, a reasonable fee not to exceed the actual cost of providing that notice. If a fee is charged pursuant to this section, the fee shall be collected as part of the application fee charged for the development permit.

(Added by Stats. 1983, Ch. 1263, Sec. 12.)



65945.5

At the time of filing an application for a development permit with a state agency, the state agency shall inform the applicant that he or she may make a written request to receive notice of any proposal to adopt or amend a regulation affecting the issuance of development permits and which implements a statutory provision.

Prior to adopting or amending any such regulation, the state agency shall give notice to any applicant who has requested such notice and whose development project is pending before the state agency if the state agency determines that the proposal is reasonably related to the applicant’s request for the development permit.

(Added by Stats. 1983, Ch. 1263, Sec. 13.)



65945.7

No action, inaction, or recommendation regarding any ordinance, rule, or regulation subject to this Section 65945, 65945.3, or 65945.5 by any legislative body, administrative body, or the officials of any state or local agency shall be held void or invalid or be set aside by any court on the ground of any error, irregularity, informality, neglect or omission (hereinafter called “error”) as to any matter pertaining to notices, records, determinations, publications or any matters of procedure whatever, unless after an examination of the entire case, including evidence, the court shall be of the opinion that the error complained of was prejudicial, and that by reason of such error the party complaining or appealing sustained and suffered substantial injury, and that a different result would have been probable if such error had not occurred or existed. There shall be no presumption that error is prejudicial or that injury was done if error is shown.

(Added by Stats. 1983, Ch. 1263, Sec. 14.)






ARTICLE 5 - Approval of Development Permits

65950

(a) Any public agency that is the lead agency for a development project shall approve or disapprove the project within whichever of the following periods is applicable:

(1) One hundred eighty days from the date of certification by the lead agency of the environmental impact report if an environmental impact report is prepared pursuant to Section 21100 or 21151 of the Public Resources Code for the development project.

(2) Ninety days from the date of certification by the lead agency of the environmental impact report if an environmental impact report is prepared pursuant to Section 21100 or 21151 of the Public Resources Code for the development project and all of the following conditions are met:

(A) At least 49 percent of the units in the development project are affordable to very low or low-income households, as defined by Sections 50105 and 50079.5 of the Health and Safety Code, respectively. Rents for the lower income units shall be set at an affordable rent, as that term is defined in Section 50053 of the Health and Safety Code, for at least 30 years. Owner-occupied units shall be available at an affordable housing cost, as that term is defined in Section 50052.5 of the Health and Safety Code.

(B) Prior to the application being deemed complete for the development project pursuant to Article 3 (commencing with Section 65940), the lead agency received written notice from the project applicant that an application has been made or will be made for an allocation or commitment of financing, tax credits, bond authority, or other financial assistance from a public agency or federal agency, and the notice specifies the financial assistance that has been applied for or will be applied for and the deadline for application for that assistance, the requirement that one of the approvals of the development project by the lead agency is a prerequisite to the application for or approval of the application for financial assistance, and that the financial assistance is necessary for the project to be affordable as required pursuant to subparagraph (A).

(C) There is confirmation that the application has been made to the public agency or federal agency prior to certification of the environmental impact report.

(3) Sixty days from the date of adoption by the lead agency of the negative declaration if a negative declaration is completed and adopted for the development project.

(4) Sixty days from the determination by the lead agency that the project is exempt from the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) if the project is exempt from the California Environmental Quality Act.

(b) This section does not preclude a project applicant and a public agency from mutually agreeing in writing to an extension of any time limit provided by this section pursuant to Section 65957.

(c) For purposes of paragraph (2) of subdivision (a), “development project“ means a use consisting of either of the following:

(1) Residential units only.

(2) Mixed-use developments consisting of residential and nonresidential uses in which the nonresidential uses are less than 50 percent of the total square footage of the development and are limited to neighborhood commercial uses and to the first floor of buildings that are two or more stories. As used in this paragraph, “neighborhood commercial” means small-scale general or specialty stores that furnish goods and services primarily to residents of the neighborhood.

(d) For purposes of this section, “lead agency” and “negative declaration” shall have the same meaning as those terms have in Sections 21067 and 21064 of the Public Resources Code, respectively.

(Amended by Stats. 2006, Ch. 888, Sec. 8. Effective January 1, 2007.)



65950.1

Notwithstanding Section 65950, if there has been an extension of time pursuant to Section 21100.2 or 21151.5 of the Public Resources Code to complete and certify the environmental impact report, the lead agency shall approve or disapprove the project within 90 days after certification of the environmental impact report.

(Added by Stats. 1983, Ch. 1240, Sec. 1.)



65950.5

(a) If an applicant for a development project for natural gas exploration or production and a public agency agree in writing to expedite the public agency’s actions pursuant to Article 3 (commencing with Section 65940) or this article, the public agency may provide the services, contract with a private entity, or employ persons on a temporary basis to perform the services necessary to meet those time limits.

(b) The private entities or persons temporarily employed by the public agency may, pursuant to a contract or agreement with the public agency, perform any of the functions necessary to comply with the requirements of Article 3 (commencing with Section 65940), this article, or local ordinances adopted pursuant to those articles, except those functions reserved by those articles or local ordinances to the legislative body of a local agency.

(c) A public agency may charge the applicant a fee that does not exceed the estimated reasonable cost of providing the service pursuant to this section. A local agency shall comply with Section 66014, Chapter 8 (commencing with Section 66016), and Chapter 9 (commencing with Section 66020).

(Added by Stats. 2004, Ch. 439, Sec. 1. Effective January 1, 2005.)



65951

In the event that a combined environmental impact report-environmental impact statement is being prepared on a development project pursuant to Section 21083.6 of the Public Resources Code, a lead agency shall approve or disapprove the project within 90 days after the combined environmental impact report-environmental impact statement has been completed and adopted.

(Amended by Stats. 1998, Ch. 283, Sec. 3. Effective January 1, 1999.)



65952

(a) Any public agency which is a responsible agency for a development project that has been approved by the lead agency shall approve or disapprove the development project within whichever of the following periods of time is longer:

(1) Within 180 days from the date on which the lead agency has approved the project.

(2) Within 180 days of the date on which the completed application for the development project has been received and accepted as complete by that responsible agency.

(b) At the time a decision by a lead agency to disapprove a development project becomes final, applications for that project which are filed with responsible agencies shall be deemed withdrawn.

(Amended by Stats. 1988, Ch. 1187, Sec. 1.)



65952.1

(a) Except as otherwise provided in subdivision (b), where a development project consists of a subdivision pursuant to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7), the time limits established by Sections 65950 and 65952 shall apply to the approval or disapproval of the tentative map, or the parcel map for which a tentative map is not required.

(b) The time limits specified in Sections 66452.1, 66452.2, and 66463 for tentative maps and parcel maps for which a tentative map is not required, shall continue to apply and are not extended by the time limits specified in subdivision (a).

(Amended by Stats. 1989, Ch. 847, Sec. 3.)



65952.2

No public agency shall disapprove an application for a development project in order to comply with the time limits specified in this chapter. Any disapproval of an application for a development project shall specify reasons for disapproval other than the failure to timely act in accordance with the time limits specified in this chapter.

(Added by Stats. 1993, Ch. 1068, Sec. 3. Effective January 1, 1994.)



65953

All time limits specified in this article are maximum time limits for approving or disapproving development projects. All public agencies shall, if possible, approve or disapprove development projects in shorter periods of time.

(Added by Stats. 1977, Ch. 1200.)



65954

The time limits established by this article shall not apply in the event that federal statutes or regulations require time schedules which exceed such time limits.

(Added by Stats. 1977, Ch. 1200.)



65955

The time limits established by this article shall not apply to applications to appropriate water where such applications have been protested pursuant to Chapter 4 (commencing with Section 1330) of Part 2 of Division 2 of the Water Code, or to petitions for changes pursuant to Chapter 10 (commencing with Section 1700) of Part 2 of Division 2 of the Water Code.

(Amended by Stats. 1978, Ch. 1113.)



65956

(a) If any provision of law requires the lead agency or responsible agency to provide public notice of the development project or to hold a public hearing, or both, on the development project and the agency has not provided the public notice or held the hearing, or both, at least 60 days prior to the expiration of the time limits established by Sections 65950 and 65952, the applicant or his or her representative may file an action pursuant to Section 1085 of the Code of Civil Procedure to compel the agency to provide the public notice or hold the hearing, or both, and the court shall give the proceedings preference over all other civil actions or proceedings, except older matters of the same character.

(b) In the event that a lead agency or a responsible agency fails to act to approve or to disapprove a development project within the time limits required by this article, the failure to act shall be deemed approval of the permit application for the development project. However, the permit shall be deemed approved only if the public notice required by law has occurred. If the applicant has provided seven days advance notice to the permitting agency of the intent to provide public notice, then no earlier than 60 days from the expiration of the time limits established by Sections 65950 and 65952, an applicant may provide the required public notice using the distribution information provided pursuant to Section 65941.5. If the applicant chooses to provide public notice, that notice shall include a description of the proposed development substantially similar to the descriptions which are commonly used in public notices by the permitting agency, the location of the proposed development, the permit application number, the name and address of the permitting agency, and a statement that the project shall be deemed approved if the permitting agency has not acted within 60 days. If the applicant has provided the public notice required by this section, the time limit for action by the permitting agency shall be extended to 60 days after the public notice is provided. If the applicant provides notice pursuant to this section, the permitting agency shall refund to the applicant any fees which were collected for providing notice and which were not used for that purpose.

(c) Failure of an applicant to submit complete or adequate information pursuant to Sections 65943 to 65944, inclusive, may constitute grounds for disapproving a development project.

(d) Nothing in this section shall diminish the permitting agency’s legal responsibility to provide, where applicable, public notice and hearing before acting on a permit application.

(Amended by Stats. 1999, Ch. 550, Sec. 19. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



65956.5

(a) Prior to an applicant providing advance notice to an environmental agency of the intent to provide public notice pursuant to subdivision (b) of Section 65956 for action on an environmental permit, the applicant may submit an appeal in writing to the governing body of the environmental agency, or if there is no governing body, to the director of the environmental agency, as provided by the environmental agency, for a determination regarding the failure by the environmental agency to take timely action on the issuance or denial of the environmental permit in accordance with the time limits specified in this chapter.

(b) There shall be a final written determination by the environmental agency on the appeal not later than 60 calendar days after receipt of the applicant’s written appeal. The final written determination by the environmental agency shall specify both of the following:

(1) The reason or reasons for failing to act pursuant to the time limits in this chapter.

(2) A date by which the environmental agency shall act on the permit application.

(c) Notwithstanding any other provision of this chapter, any appeal submitted pursuant to subdivision (a) involving an environmental permit from an environmental agency shall be made to the Secretary for Environmental Protection if the environmental agency declines to accept the appeal for a decision pursuant to subdivision (a) or the environmental agency does not make a final written determination pursuant to subdivision (b).

(d) Any appeal submitted pursuant to subdivision (a) involving an environmental permit to a board, office, or department within the California Environmental Protection Agency shall be made to the Secretary for Environmental Protection.

(e) For purposes of this section, “environmental permit” has the same meaning as defined in Section 71012 of the Public Resources Code, and “environmental agency” has the same meaning as defined in Section 71011 of the Public Resources Code, except that “environmental agency” does not include the agencies described in subdivisions (c) and (h) of Section 71011 of the Public Resources Code.

(Added by Stats. 1993, Ch. 419, Sec. 4. Effective January 1, 1994.)



65957

The time limits established by Sections 65950, 65950.1, 65951, and 65952 may be extended once upon mutual written agreement of the project applicant and the public agency for a period not to exceed 90 days from the date of the extension. No other extension, continuance, or waiver of these time limits either by the project applicant or the lead agency shall be permitted, except as provided in this section and Section 65950.1. Failure of the lead agency to act within these time limits may result in the project being deemed approved pursuant to the provisions of subdivision (b) of Section 65956.

(Amended by Stats. 1998, Ch. 283, Sec. 4. Effective January 1, 1999.)



65957.1

In the event that a development project requires more than one approval by a public agency, such agency may establish time limits (1) for submitting the information required in connection with each separate request for approval and (2) for acting upon each such request; provided, however, that the time period for acting on all such requests shall not, in aggregate, exceed those limits specified in Sections 65950 and 65952.

(Added by Stats. 1978, Ch. 1113.)



65957.5

(a) Whenever the director of a Department of Transportation highway district recommends to a public agency considering an application to subdivide real property or to issue a construction permit that the agency impose certain conditions on its approval of the application, the applicant may appeal the district director’s recommendation.

(b) The Department of Transportation shall adopt regulations prescribing procedures for effecting an appeal pursuant to subdivision (a). The appeal shall be made in writing to the Director of Transportation. The director’s decision on the appeal shall be rendered within 60 calendar days after receipt of the appeal, and the director’s written determination shall be transmitted to the appellant and to the agency to whom the appealed recommendation was made. The adopted regulations shall require the appellant to pay to the department a fee of not more than 50 percent of the estimated administrative cost to the department of conducting the appeal.

(c) The appeal process, including the director’s written determination, shall be completed at least 60 days prior to completion of the period of public review for a draft environmental impact report or a negative declaration prescribed by Section 21091 of the Public Resources Code.

(Added by Stats. 1993, Ch. 796, Sec. 1. Effective January 1, 1994.)






ARTICLE 5.6 - Environmental Permits

65959

The Legislature hereby finds and declares that the California Environmental Protection Agency was established to enhance the state’s protection of the environment by, among other things, more effectively coordinating the permit actions of the departments or boards within the agency which issue environmental permits and by ensuring timely responses to applicants for permits in order to reduce costs associated with compliance with the state’s environmental protection statutes and programs. It is the intent of this article to provide a mechanism by which the California Environmental Protection Agency may further this objective of environmental protection by bringing relevant agencies together to foster the integration of requests for information, promote speedy and cost-effective compliance, and synchronize, to the maximum extent feasible, the environmental permit requirements imposed on applicants by the departments or boards within the agency.

(Added by Stats. 1992, Ch. 952, Sec. 1. Effective January 1, 1993.)



65959.1

For purposes of this article, “environmental permit” means any permit issued by the Department of Toxic Substances Control for the storage, treatment, handling, or disposal of hazardous waste, as defined in Section 25117 of the Health and Safety Code, or any waste discharge requirements issued by the State Water Resources Control Board or a California regional water quality control board.

(Added by Stats. 1992, Ch. 952, Sec. 1. Effective January 1, 1993.)



65959.2

(a) At the request of an applicant for more than one environmental permit, the Secretary for Environmental Protection may, using existing staff and budgetary resources, convene a permitting team for the project composed of permit writers and other appropriate personnel from the board or department responsible for review of the project and the issuance of an environmental permit. The permitting team shall identify all statutory and regulatory requirements for the issuance of the environmental permits and provide that information to the applicant in order to facilitate, to the maximum extent feasible, the uniform, consistent, and expeditious processing of environmental permit applications.

(b) At the request of the applicant, the Secretary for Environmental Protection may solicit the participation of relevant federal, state, and local agencies on the permitting team to facilitate cooperation, reduce duplication, and assist in conflict resolution.

(Added by Stats. 1992, Ch. 952, Sec. 1. Effective January 1, 1993.)



65959.3

This article does not confer any new or additional authority over the issuance of environmental permits on the California Environmental Protection Agency or diminish in any way the existing authority of any other state or local agency.

(Added by Stats. 1992, Ch. 952, Sec. 1. Effective January 1, 1993.)






ARTICLE 6 - Development Permits for Classes of Projects

65960

Notwithstanding any other provision of law, if any person applies for approval of a geothermal field development project, then only one permit from the lead agency and one permit from each responsible agency shall be required for all drilling, construction, operation, and maintenance activities required during the course of the productive life of the project, including, but not limited to, the drilling of makeup wells, redrills, well cleanouts, pipeline hookups, or any other activity necessary to the continued supply of geothermal steam to a powerplant. The lead agency and each responsible agency may approve such permits for less than full field development if the applicant submits such an application. Such permits shall include (1) any conditions or stipulations deemed necessary by the lead or responsible agency, including appropriate mitigation measures within the statutory jurisdiction of such agency, and (2) a monitoring program capable of assuring the permittee’s conformance with all such conditions or stipulations. This section shall not apply to any permit whose issuance is a ministerial act by the permitting agency.

(Added by Stats. 1978, Ch. 1271.)



65961

Notwithstanding any other provision of law, except as provided in subdivisions (e) and (f), upon approval or conditional approval of a tentative map for a subdivision of single- or multiple-family residential units, or upon recordation of a parcel map for such a subdivision for which no tentative map was required, during the five-year period following recordation of the final map or parcel map for the subdivision, a city, county, or city and county shall not require as a condition to the issuance of any building permit or equivalent permit for such single- or multiple-family residential units, conformance with or the performance of any conditions that the city or county could have lawfully imposed as a condition to the previously approved tentative or parcel map. Nor shall a city, county, or city and county withhold or refuse to issue a building permit or equivalent permit for failure to conform with or perform any conditions that the city, county, or city and county could have lawfully imposed as a condition to the previously approved tentative or parcel map. However, the provisions of this section shall not prohibit a city, county, or city and county from doing any of the following:

(a) Imposing conditions or requirements upon the issuance of a building permit or equivalent permit which could have been lawfully imposed as a condition to the approval of a tentative or parcel map if the local agency finds it necessary to impose the condition or requirement for any of the following reasons:

(1) A failure to do so would place the residents of the subdivision or of the immediate community, or both, in a condition perilous to their health or safety, or both.

(2) The condition is required in order to comply with state or federal law.

(b) Withholding or refusing to issue a building permit or equivalent permit if the local agency finds it is required to do so in order to comply with state or federal law.

(c) Assuring compliance with the applicable zoning ordinance.

(d) This section shall also apply to a city or city and county which incorporates on or after January 1, 1985, and which includes within its boundaries any areas included in the tentative or parcel map described in this section.

When the incorporation includes areas included in the tentative or parcel map described in this section, “a condition that the city could have lawfully imposed as a condition to the previously approved tentative or parcel map,” as used in this section, refers to conditions the county could have imposed had there been no incorporation.

(e) For purposes only of a tentative subdivision map or parcel map that is extended pursuant to Section 66452.22, 66452.23, or 66452.24, the five-year period described in this section shall be three years.

(f) For purposes only of a tentative subdivision map or parcel map that is extended pursuant to Section 66452.22, 66452.23, or 66452.24, this section does not prohibit a city, county, or city and county from levying a fee or imposing a condition that requires the payment of a fee in the amount in effect upon the issuance of a building permit, including an adopted fee that is not included within an applicable zoning ordinance, upon the issuance of a building permit, including, but not limited to, a fee defined in Section 66000.

(Amended by Stats. 2013, Ch. 62, Sec. 1. Effective July 11, 2013.)



65962

(a) Notwithstanding any other law, after the amendments required by Sections 65302.9 and 65860.1 have become effective, each city and county within the Sacramento-San Joaquin Valley shall not approve a discretionary permit or other discretionary entitlement, or a ministerial permit that would result in the construction of a new residence, for a project that is located within a flood hazard zone unless the city or county finds, based on substantial evidence in the record, one of the following:

(1) The facilities of the State Plan of Flood Control or other flood management facilities protect the project to the urban level of flood protection in urban and urbanizing areas or the national Federal Emergency Management Agency standard of flood protection in nonurbanized areas.

(2) The city or county has imposed conditions on the permit or discretionary entitlement that will protect the project to the urban level of flood protection in urban and urbanizing areas or the national Federal Emergency Management Agency standard of flood protection in nonurbanized areas.

(3) The local flood management agency has made adequate progress on the construction of a flood protection system which will result in flood protection equal to or greater than the urban level of flood protection in urban or urbanizing areas or the national Federal Emergency Management Agency standard of flood protection in nonurbanized areas for property located within a flood hazard zone, intended to be protected by the system. For urban and urbanizing areas protected by project levees, the urban level of flood protection shall be achieved by 2025.

(4) The property in an undetermined risk area has met the urban level of flood protection based on substantial evidence in the record.

(b) The effective date of amendments referred to in this section shall be the date upon which the statutes of limitation specified in subdivision (c) of Section 65009 have run or, if the amendments and any associated environmental documents are challenged in court, the validity of the amendments and any associated environmental documents has been upheld in a final decision.

(c) This section does not change or diminish existing requirements of local flood plain management laws, ordinances, resolutions, or regulations necessary to local agency participation in the national flood insurance program.

(Amended by Stats. 2013, Ch. 246, Sec. 1. Effective January 1, 2014.)



65962.5

(a) The Department of Toxic Substances Control shall compile and update as appropriate, but at least annually, and shall submit to the Secretary for Environmental Protection, a list of all of the following:

(1) All hazardous waste facilities subject to corrective action pursuant to Section 25187.5 of the Health and Safety Code.

(2) All land designated as hazardous waste property or border zone property pursuant to former Article 11 (commencing with Section 25220) of Chapter 6.5 of Division 20 of the Health and Safety Code.

(3) All information received by the Department of Toxic Substances Control pursuant to Section 25242 of the Health and Safety Code on hazardous waste disposals on public land.

(4) All sites listed pursuant to Section 25356 of the Health and Safety Code.

(b) The State Department of Health Services shall compile and update as appropriate, but at least annually, and shall submit to the Secretary for Environmental Protection, a list of all public drinking water wells that contain detectable levels of organic contaminants and that are subject to water analysis pursuant to Section 116395 of the Health and Safety Code.

(c) The State Water Resources Control Board shall compile and update as appropriate, but at least annually, and shall submit to the Secretary for Environmental Protection, a list of all of the following:

(1) All underground storage tanks for which an unauthorized release report is filed pursuant to Section 25295 of the Health and Safety Code.

(2) All solid waste disposal facilities from which there is a migration of hazardous waste and for which a California regional water quality control board has notified the Department of Toxic Substances Control pursuant to subdivision (e) of Section 13273 of the Water Code.

(3) All cease and desist orders issued after January 1, 1986, pursuant to Section 13301 of the Water Code, and all cleanup or abatement orders issued after January 1, 1986, pursuant to Section 13304 of the Water Code, that concern the discharge of wastes that are hazardous materials.

(d) The local enforcement agency, as designated pursuant to Section 18051 of Title 14 of the California Code of Regulations, shall compile as appropriate, but at least annually, and shall submit to the Department of Resources Recycling and Recovery, a list of all solid waste disposal facilities from which there is a known migration of hazardous waste. The Department of Resources Recycling and Recovery shall compile the local lists into a statewide list, which shall be submitted to the Secretary for Environmental Protection and shall be available to any person who requests the information.

(e) The Secretary for Environmental Protection shall consolidate the information submitted pursuant to this section and distribute it in a timely fashion to each city and county in which sites on the lists are located. The secretary shall distribute the information to any other person upon request. The secretary may charge a reasonable fee to persons requesting the information, other than cities, counties, or cities and counties, to cover the cost of developing, maintaining, and reproducing and distributing the information.

(f) Before a lead agency accepts as complete an application for any development project which will be used by any person, the applicant shall consult the lists sent to the appropriate city or county and shall submit a signed statement to the local agency indicating whether the project and any alternatives are located on a site that is included on any of the lists compiled pursuant to this section and shall specify any list. If the site is included on a list, and the list is not specified on the statement, the lead agency shall notify the applicant pursuant to Section 65943. The statement shall read as follows:

HAZARDOUS WASTE AND SUBSTANCES STATEMENT

The development project and any alternatives proposed in this application are contained on the lists compiled pursuant to Section 65962.5 of the Government Code. Accordingly, the project applicant is required to submit a signed statement that contains the following information:

Name of applicant:

Address:

Phone number:

Address of site (street name and number if available, and ZIP Code):

Local agency (city/county):

Assessor’s book, page, and parcel number:

Specify any list pursuant to Section 65962.5 of the Government Code:

Regulatory identification number:

Date of list:

_____ Applicant, Date _____

_____

(g) The changes made to this section by the act amending this section, that takes effect January 1, 1992, apply only to projects for which applications have not been deemed complete on or before January 1, 1992, pursuant to Section 65943.

(Amended by Stats. 2012, Ch. 39, Sec. 26. Effective June 27, 2012.)



65963.1

Except as otherwise provided in Article 8.7 (commencing with Section 25199) of Chapter 6.5 of Division 20 of the Health and Safety Code, this chapter applies to the making of a land use decision or the issuance of a permit for a hazardous waste facility project by a public agency, as defined in Section 25199.1 of the Health and Safety Code, including, but not limited to, all of the following actions:

(a) The approval of land use permits and conditional use permits, the granting of variances, the subdivision of property, and the modification of existing property lines pursuant to this division or Division 2 (commencing with Section 66410) of Title 7, and, for purposes of this chapter, “project” includes an activity requiring any of those actions.

(b) The issuance of hazardous waste facility permits by the State Department of Health Services pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(c) The issuance of waste discharge requirements by California regional water quality control boards pursuant to Article 4 (commencing with Section 13260) of Chapter 4 of Division 7 of the Water Code.

(d) The issuance of authority to construct permits by the district board of an air pollution control district or an air quality management district pursuant to Division 26 (commencing with Section 39000) of the Health and Safety Code.

(e) The issuance of solid waste facilities permits by the enforcement agency pursuant to Article 2 (commencing with Section 66796.30) of Chapter 3 of Title 7.3.

(Added by Stats. 1986, Ch. 1504, Sec. 2. Note: See changes set forth in Governor's Reorg. Plan 1 of 1991.)



65963.2

(a) For purposes of this section, the following terms have the following meanings:

(1) “Commission” means the Public Utilities Commission.

(2) “Pipeline integrity management program” means a program verified by the commission to be in compliance with state or federal regulations that includes an activity undertaken by a gas corporation that is a public utility to enhance the safety of a natural gas pipeline as required by the commission, or the federal Pipeline and Hazardous Materials Safety Administration in Subpart O of Part 192 of Title 49 of the Code of Federal Regulations and 74 Federal Register 63906 (December 4, 2009).

(3) “Pipeline project” means a pipeline inspection, remediation, removal, or replacement, including any valve, flange, meter, or other piece of equipment directly attached to the pipeline, in accordance with a pipeline integrity management program.

(b) A city, county, or city and county shall act on an application by a gas corporation that is a public utility for a ministerial pipeline project permit within a public street or highway or any other public right-of-way within 10 business days of determining that an application for the pipeline project is complete.

(c) If the city, county, or city and county cannot act on the application within 10 business days of determining that an application for the pipeline project is complete pursuant to subdivision (b), the city, county, or city and county shall provide the gas corporation with a written timeline indicating the time, which shall occur as soon as possible, by which the city, county, or city and county will act on the application.

(Added by Stats. 2012, Ch. 486, Sec. 1. Effective January 1, 2013.)



65964

As a condition of approval of an application for a permit for construction or reconstruction for a development project for a wireless telecommunications facility, as defined in Section 65850.6, a city or county shall not do any of the following:

(a) Require an escrow deposit for removal of a wireless telecommunications facility or any component thereof. However, a performance bond or other surety or another form of security may be required, so long as the amount of the bond security is rationally related to the cost of removal. In establishing the amount of the security, the city or county shall take into consideration information provided by the permit applicant regarding the cost of removal.

(b) Unreasonably limit the duration of any permit for a wireless telecommunications facility. Limits of less than 10 years are presumed to be unreasonable absent public safety reasons or substantial land use reasons. However, cities and counties may establish a build-out period for a site.

(c) Require that all wireless telecommunications facilities be limited to sites owned by particular parties within the jurisdiction of the city or county.

(Added by Stats. 2006, Ch. 676, Sec. 2. Effective January 1, 2007.)









CHAPTER 4.6 - Mitigation Lands: Nonprofit Organizations

65965

For the purposes of this chapter, the following definitions apply:

(a) “Endowment” means the funds that are conveyed solely for the long-term stewardship of a mitigation property. Endowment funds are held as charitable trusts that are permanently restricted to paying the costs of long-term management and stewardship of the mitigation property for which the funds were set aside. Endowments shall be governed by the underlying laws, regulations, and specific governmental approvals under those laws and regulations pursuant to which the endowments were exacted, consistent with subdivision (b) of Section 65966 and with the Uniform Prudent Management of Institutional Funds Act (Part 7 (commencing with Section 18501) of Division 9 of the Probate Code). Endowments do not include funds conveyed for meeting short-term performance objectives of a project.

(b) “Community foundation” means any community foundation that meets all of the following requirements:

(1) Meets the requirements of a community trust under Section 1.170A-9(f)(10)-(11) of Title 26 of the Code of Federal Regulations.

(2) Is exempt from taxation as an organization described in Section 501(c)(3) of the Internal Revenue Code.

(3) Is qualified to do business in this state.

(4) Is a “qualified organization” as defined in Section 170(h)(3) of the Internal Revenue Code.

(5) Has complied with National Standards for U.S. Community Foundations as determined by the Community Foundations National Standards Board, a supporting organization of the Council on Foundations.

(6) Is registered with the Registry of Charitable Trusts maintained by the Attorney General pursuant to Section 12584.

(c) “Conservation easement” means a conservation easement created pursuant to Chapter 4 (commencing with Section 815) of Title 2 of Part 2 of Division 2 of the Civil Code.

(d) “Direct protection” means the permanent protection, conservation, and preservation of lands, waters, or natural resources, including, but not limited to, agricultural lands, wildlife habitat, wetlands, endangered species habitat, open-space areas, or outdoor recreational areas.

(e) “Governmental entity” means any state agency, office, officer, department, division, bureau, board, commission, public postsecondary educational institution, city, county, or city and county, or a joint powers authority formed pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1) that meets either of the following requirements:

(1) The joint powers authority was created for the principal purpose and activity of the direct protection or stewardship of land, water, or natural resources, including, but not limited to, agricultural lands, wildlife habitat, wetlands, endangered species habitat, open-space areas, and outdoor recreational areas.

(2) The joint powers authority was created for the purpose of constructing, maintaining, managing, controlling, and operating transportation infrastructure, such as major thoroughfares and bridges.

(f) (1) “Mitigation agreement” means either of the following:

(A) A written agreement between the project proponent and the entity qualified to hold the property and the endowment pursuant to this chapter, which is submitted to the state or local agency for the purpose of obtaining any permit, clearance, or mitigation approval from that state or local agency.

(B) A written agreement between the project proponent and the entity qualified to hold the property pursuant to this chapter, including any agreement with an entity qualified to hold the endowment pursuant to this chapter, which is submitted to the state or local agency for the purpose of obtaining any permit, clearance, or mitigation approval from that state or local agency.

(2) A mitigation agreement shall govern the long-term stewardship of the property and the endowment.

(g) “Congressionally chartered foundation” means a nonprofit organization that meets all of the following requirements:

(1) Is chartered by the United States Congress.

(2) Is exempt from taxation as an organization described in Section 501(c)(3) of the Internal Revenue Code.

(3) Is qualified to do business in this state.

(4) Is registered with the Registry of Charitable Trusts maintained by the Attorney General pursuant to Section 12584.

(5) Has as a purpose the conservation and management of fish, wildlife, plants, and other natural resources, which includes, but is not limited to, the direct protection or stewardship of land, water, or natural wildlife habitat, wetlands, endangered species habitat, open-space areas, and outdoor recreational areas.

(h) “Nonprofit organization” means any nonprofit organization that meets all of the following requirements:

(1) Is exempt from taxation as an organization described in Section 501(c)(3) of the Internal Revenue Code.

(2) Is qualified to do business in this state.

(3) Is a “qualified organization” as defined in Section 170(h)(3) of the Internal Revenue Code.

(4) Is registered with the Registry of Charitable Trusts maintained by the Attorney General pursuant to Section 12584.

(5) Has as its principal purpose and activity the direct protection or stewardship of land, water, or natural resources, including, but not limited to, agricultural lands, wildlife habitat, wetlands, endangered species habitat, open-space areas, and outdoor recreational areas.

(i) “Project proponent” means an individual, business entity, agency, or other entity that is developing a project or facility and is required to mitigate any adverse impact upon natural resources.

(j) “Property” means fee title land or any partial interest in real property, including a conservation easement, that may be conveyed pursuant to a mitigation requirement by a state or local agency.

(k) “Special district” means any of the following special districts:

(1) A special district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3 of Division 5 or Division 26 (commencing with Section 35100) of the Public Resources Code.

(2) A resource conservation district organized pursuant to Division 9 (commencing with Section 9001) of the Public Resources Code.

(3) A district organized or formed pursuant to the Metropolitan Water District Act (Chapter 209 of the Statutes of 1969).

(4) A county water district organized under Division 12 (commencing with Section 30000) of the Water Code, that has more than 5,000 acres of mitigation lands.

(5) A special district formed pursuant to Chapter 2 (commencing with Section 11561) of Division 6 of the Public Utilities Code that provides water and wastewater treatment services.

(6) A district organized or formed pursuant to the County Water Authority Act (Chapter 545 of the Statutes of 1943).

(7) A local flood control district formed pursuant to any law.

(l) “Stewardship” encompasses the range of activities involved in controlling, monitoring, and managing for conservation purposes a property, or a conservation or open-space easement, as defined by the terms of the easement, and its attendant resources.

(Amended by Stats. 2012, Ch. 705, Sec. 2. Effective September 28, 2012.)



65966

(a) Any conservation easement created as a component of satisfying a local or state mitigation requirement shall be perpetual in duration, whether created pursuant to Chapter 6.6 (commencing with Section 51070) of Part 1 of Division 1 of Title 5 of this code or Chapter 4 (commencing with Section 815) of Title 2 of Part 2 of the Civil Code.

(b) Any local or state agency that requires property to be protected pursuant to subdivision (a) or (b) of Section 65967 may identify how the funding needs of the long-term stewardship of the property will be met. Nothing in this chapter shall be construed as otherwise precluding other methods of funding for the long-term stewardship of the property. If an endowment is conveyed or secured at the time the property is protected, all of the following shall apply:

(1) The endowment shall be held, managed, invested, and disbursed solely for, and permanently restricted to, the long-term stewardship of the specific property for which the funds were set aside.

(2) The endowment shall be calculated to include a principal amount that, when managed and invested, is reasonably anticipated to cover the annual stewardship costs of the property in perpetuity.

(3) The endowment shall be held, managed, invested, disbursed, and governed as described in subdivision (a) of Section 65965 consistent with the Uniform Prudent Management of Institutional Funds Act (Part 7 (commencing with Section 18501) of Division 9 of the Probate Code).

(c) If a nonprofit corporation holds the endowment, the nonprofit shall utilize generally accepted accounting practices that are promulgated by the Financial Accounting Standards Board or any successor entity.

(d) If a local agency holds the endowment, the local agency shall do all of the following:

(1) Hold, manage, and invest the endowment consistent with subdivision (b) to the extent allowed by law.

(2) Disburse funds on a timely basis to meet the stewardship expenses of the entity holding the property.

(3) Utilize accounting standards consistent with standards promulgated by the Governmental Accounting Standards Board or any successor entity.

(e) (1) Unless the mitigation agreement provides that another person or entity shall prepare the annual fiscal report described below, a governmental entity, community foundation, special district, a congressionally chartered foundation, or a nonprofit organization that holds funds pursuant to this chapter, including an endowment or moneys for initial stewardship costs, shall provide the local or state agency that required the endowment with an annual fiscal report that contains at least the following elements with respect to each individual endowment dedicated and held by that entity:

(A) The balance of each individual endowment at the beginning of the reporting period.

(B) The amount of any contribution to the endowment during the reporting period including, but not limited to, gifts, grants, and contributions received.

(C) The net amounts of investment earnings, gains, and losses during the reporting period, including both realized and unrealized amounts.

(D) The amounts distributed during the reporting period that accomplish the purpose for which the endowment was established.

(E) The administrative expenses charged to the endowment from internal or third-party sources during the reporting period.

(F) The balance of the endowment or other fund at the end of the reporting period.

(G) The specific asset allocation percentages including, but not limited to, cash, fixed income, equities, and alternative investments.

(H) The most recent financial statements for the organization audited by an independent auditor who is, at a minimum, a certified public accountant.

(2) If an entity is required to submit an identical annual fiscal report pursuant to paragraph (1) to the Department of Fish and Game and any other state or local agency, then that report shall be provided only to the Department of Fish and Game. In that instance, the Department of Fish and Game shall provide a copy of that annual fiscal report on its Internet Web site for a minimum of five years.

(f) If a state agency authorizes a governmental entity, special district, or nonprofit organization to hold property pursuant to subdivision (a) or (b) of Section 65967 in connection with a development project, the agency may require the project proponent to pay a one-time fee that does not exceed the reasonable costs of the agency in reviewing qualifications of potential holders of the property and approving those holders. This one-time fee shall be collected only if the agency can demonstrate its actual review of qualifications and approval of holders.

(g) If a local agency authorizes a governmental entity, special district, or nonprofit organization to hold property or an endowment pursuant to this chapter, the agency may require the project proponent to pay a one-time fee that does not exceed the reasonable costs of the agency in reviewing qualifications of the parties identified in the mitigation agreement, approving those parties, and any regular oversight over those parties to ensure that the parties are complying with all applicable laws. This one-time fee shall be collected only if the agency can demonstrate its actual review of qualifications, approval of parties, or regular oversight of compliance and performance.

(h) A local agency may require a project proponent to provide a one-time payment that will provide for the initial stewardship costs for up to three years while the endowment begins to accumulate investment earnings. The funds for the initial stewardship costs are distinct from the funds that may be conveyed for long-term stewardship, construction, or other costs. If there are funds remaining at the completion of the initial stewardship period, the funds shall be conveyed to the project proponent.

(i) The local agency may contract with or designate a qualified third party to do any of the following:

(1) Review the qualifications of a governmental entity, special district, or nonprofit organization to effectively manage and steward natural land or resources pursuant to subdivision (c) of Section 65967.

(2) Review the qualifications of a governmental entity, community foundation, or nonprofit organization to hold and manage the endowment that is set aside for long-term stewardship of the property.

(3) Review reports or other performance indicators to evaluate the stewardship of lands, natural resources, or funds, and compliance with the mitigation agreement.

(j) If a property conserved pursuant to subdivision (a) or (b) of Section 65967 is condemned, the net proceeds from the condemnation of the real property interest set aside for mitigation purposes shall be used for the purchase of property that replaces the natural resource characteristics the original mitigation was intended to protect, or as near as reasonably feasible. Any endowment held for the condemned property shall be held for the long-term stewardship of the replacement property.

(k) Unless prohibited by law, no provision in this chapter is intended to prohibit for-profit entities from holding, acquiring, or providing property for mitigation purposes.

(l) Nothing in this section shall prohibit a state agency from exercising any powers described in subdivision (d), (g), or (h).

(m) A governmental entity, special district, or nonprofit organization may contract with a community foundation or congressionally chartered foundation at any time to hold, manage, and invest the endowment for a mitigation property and disburse payments from the endowment to the holder of the mitigation property consistent with the fund agreement.

(n) Except as expressly authorized in paragraph (1) of subdivision (e), the mitigation agreement shall not include any provision to waive or exempt the parties from any requirement, in whole or part, of this chapter.

(o) Subdivisions (b) to (e), inclusive, shall not apply to funds, including funds from mitigation fees, held for the long-term management and stewardship of property pursuant to either an interim or approved habitat conservation plan pursuant to Chapter 35 (commencing with Section 1531) of Title 16 of the United States Code or an interim or approved natural community conservation plan pursuant to Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code, if, in the interim or approved plan documents, the permitting agency determines the endowment to be established with those funds will be adequate and provides a schedule for funding the endowment.

(Amended by Stats. 2012, Ch. 705, Sec. 3. Effective September 28, 2012.)



65967

(a) If a state or local agency requires a project proponent to transfer property to mitigate any adverse impact upon natural resources caused by permitting the development of a project or facility, the agency may authorize a governmental entity, special district, a nonprofit organization, a for-profit entity, a person, or another entity to hold title to and manage that property.

(b) If a state or local agency, in the development of its own project, is required to protect property to mitigate an adverse impact upon natural resources, the agency may take any action that the agency deems necessary in order to meet its mitigation obligations, including, but not limited to, the following:

(1) Transfer the interest, or obligation to restore and enhance property, to a governmental entity, special district, or nonprofit organization that meets the requirements set forth in subdivision (c).

(2) Provide funds to a governmental entity, nonprofit organization, a special district, a for-profit entity, a person, or other entity to acquire land or easements, or to implement a restoration or enhancement project, that satisfies the agency’s mitigation obligations.

(3) Hold an endowment in an account administered by an elected official provided that the state or local agency is protecting, restoring, or enhancing its own property.

(c) A state or local agency shall exercise due diligence in reviewing the qualifications of a governmental entity, special district, or nonprofit organization to effectively manage and steward land, water, or natural resources. The local agency may adopt guidelines to assist it in that review process, which may include, but are not limited to, the use of or reliance upon guidelines, standards, or accreditation established by a qualified entity that are in widespread state or national use.

(d) The state or local agency may require the governmental entity, special district, or nonprofit organization to submit a report not more than once every 12 months and for the number of years specified in the mitigation agreement that details the stewardship and condition of the property and any other requirements pursuant to the mitigation agreement for the property.

(e) The recorded instrument that places the fee title or partial interest in real property with a governmental entity, special district, nonprofit organization, or for-profit entity, pursuant to subdivision (a) or (b) shall include a provision that if the state or local agency or its successor agency reasonably determines that the property conveyed to meet the mitigation requirement is not being held, monitored, or stewarded for conservation purposes in the manner specified in that instrument or in the mitigation agreement, the property shall revert to the state or local agency, or to another public agency, governmental entity, special district, or nonprofit organization pursuant to subdivision (c) and subject to approval by the state or local agency. If a state or local agency determines that a property must revert, it shall work with the parties to the mitigation agreement, or other affected entities, to ensure that any contracts, permits, funding, or other obligations and responsibilities are met.

(Amended by Stats. 2012, Ch. 705, Sec. 4. Effective September 28, 2012.)



65968

(a) Notwithstanding Section 13014 of the Fish and Game Code, if an endowment is conveyed pursuant to Section 65966 for property conveyed pursuant to Section 65967, the endowment may be held by the same governmental entity, special district, or nonprofit organization that holds the property pursuant to this section.

(b) (1) Except as permitted pursuant to paragraph (2), the endowment shall be held by one of the following:

(A) The agency or agencies that required the mitigation.

(B) The governmental entity, special district, or nonprofit organization that either holds the property, or holds an interest in the property, for conservation purposes.

(C) The governmental entity or special district that retains the property after conveying an interest in the property for conservation purposes if that governmental entity or special district is protecting, restoring, or enhancing the property that was retained.

(2) The exceptions to paragraph (1) are the following:

(A) An endowment that is held by an entity other than the state or holder of the mitigation property as of January 1, 2012.

(B) An endowment that is held by another entity, which is qualified pursuant to this chapter, pursuant to the terms of a natural community conservation plan (Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code) or a safe harbor agreement (Article 3.7 (commencing with Section 2089.2) of Chapter 1.5 of Division 3 of the Fish and Game Code). In order for this paragraph to apply, prior to setting aside any endowments, the implementation agreement that is a part of an approved natural community conservation plan, the planning agreement for any natural community conservation plan that has not yet been approved, or the safe harbor agreement shall specifically address the arrangements for the endowment including, but not limited to, qualifications of the endowment holder, capitalization rate, return objectives, and the spending rule and disbursement policies.

(C) If existing law prohibits the holder of the mitigation property to hold the endowment, including for-profit entities.

(D) If the project proponent and the holder of the mitigation property or conservation easement agree that a community foundation or a congressionally chartered foundation shall hold the endowment.

(E) If the mitigation property is held or managed by a federal agency.

(F) If any of the same mitigation property is required to be conveyed pursuant to both a federal and state governmental approval, and under the federal governmental approval the federal agency does not approve one of the entities described in paragraph (1) of subdivision (b) as chosen to hold the endowment by the agreement of the project proponent and the holder of the mitigation property or conservation easement.

(c) A community foundation or congressionally chartered foundation that holds an endowment pursuant to subparagraphs (A) to (F), inclusive, of paragraph (2) of subdivision (b), shall meet all the qualifications and requirements of this chapter for holding, managing, investing, and disbursing the endowment funds.

(d) Any entity that holds an endowment under this chapter shall hold, manage, invest, and disburse the funds in furtherance of the long-term stewardship of the property in accordance with subdivision (a) of Section 65965.

(e) The holder of an endowment shall certify to the project proponent or the holder of the mitigation property or a conservation easement and the local or state agency that required the endowment that it meets all of the following requirements:

(1) The holder has the capacity to effectively manage the mitigation funds.

(2) The holder has the capacity to achieve reasonable rates of return on the investment of those funds similar to those of other prudent investors for endowment funds and shall manage and invest the endowment in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances, consistent with the Uniform Prudent Management of Institutional Funds Act (Part 7 (commencing with Section 18501) of Division 9 of the Probate Code).

(3) The holder utilizes generally accepted accounting practices as promulgated by either of the following:

(A) The Financial Accounting Standards Board or any successor entity for nonprofit organizations.

(B) The Governmental Accounting Standards Board or any successor entity for public agencies, to the extent those practices do not conflict with any requirement for special districts in Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5.

(4) The holder will be able to ensure that funds are accounted for, and tied to, a specific property.

(5) If the holder is a nonprofit organization, a community foundation, or a congressionally chartered foundation, it has an investment policy that is consistent with the Uniform Prudent Management of Institutional Funds Act (Part 7 (commencing with Section 18501) of Division 9 of the Probate Code).

(f) If a governmental entity, community foundation, special district, nonprofit organization, or a congressionally chartered foundation meets the requirements of this chapter, it is qualified to be a holder of the endowment for the purpose of obtaining any permit, clearance, or mitigation approval from a state or local agency.

(g) Except for a mitigation agreement prepared by a state agency, the mitigation agreement that authorizes the funds to be conveyed to a governmental entity, community foundation, special district, a congressionally chartered foundation, or nonprofit organization pursuant to subdivision (a) shall include a provision that requires the endowment be held by a governmental entity, special district, or a nonprofit organization to revert to the local agency, or to a successor organization identified by the agency and subject to subdivision (e), if any of the following occurs:

(1) The governmental entity, community foundation, special district, a congressionally chartered foundation, or nonprofit organization ceases to exist.

(2) The governmental entity, community foundation, special district, a congressionally chartered foundation, or nonprofit organization is dissolved.

(3) The governmental entity, community foundation, special district, a congressionally chartered foundation, or nonprofit organization becomes bankrupt or insolvent.

(4) The local agency reasonably determines that the endowment held by the governmental entity, community foundation, special district, or nonprofit organization, or its successor entity, is not being held, managed, invested, or disbursed for conservation purposes and consistent with the mitigation agreement and legal requirements. Any reverted funds shall continue to be held, managed, and disbursed only for long-term stewardship and benefit of the specific property for which they were set aside. If the funds revert from the governmental entity, community foundation, special district, or nonprofit organization, the special district or nonprofit organization may choose to relinquish the property. If the property is relinquished, the local agency shall accept title to the property or identify an approved governmental entity, community foundation, special district, or nonprofit organization to accept title to the property.

(h) Nothing in this section shall prohibit a state or local agency from determining that a governmental entity, community foundation, special district, a congressionally chartered foundation, or nonprofit organization meets the requirements of this section and is qualified to hold the endowment, or including a provision in the mitigation agreement as described in subdivision (g).

(i) A state or local agency may allow the endowment to be held temporarily in an escrow account until December 31, 2012, after which time the funds shall be transferred to the entity that will permanently hold the endowment.

(j) Subject to subdivision (g), any endowment that is conveyed to and held by a governmental entity, special district, or nonprofit organization pursuant to this section shall continue to be held by the entity if this section is repealed.

(k) A state or local agency shall not require, as a condition of obtaining any permit, clearance, agreement, or mitigation approval from the state or local agency, that a preferred or exclusively named entity by the state or local agency be named as the entity to hold, manage, invest, and disburse the funds in furtherance of the long-term stewardship of the property for which the funds were set aside.

(l) This section shall remain in effect only until January 1, 2022, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2022, deletes or extends that date.

(Amended by Stats. 2012, Ch. 705, Sec. 5. Effective September 28, 2012. Repealed as of January 1, 2022, by its own provisions.)






CHAPTER 4.7 - School Facilities

65970

The Legislature finds and declares as follows:

(a) Adequate school facilities should be available for children residing in new residential developments.

(b) Public and private residential developments may require the expansion of existing public schools or the construction of new school facilities.

(c) In many areas of the state, the funds for the construction of new classroom facilities are not available when new development occurs, resulting in the overcrowding of existing schools.

(d) New housing developments frequently cause conditions of overcrowding in existing school facilities which cannot be alleviated under existing law within a reasonable period of time.

(e) That, for these reasons, new and improved methods of financing for interim school facilities necessitated by new development are needed in California.

(Added by Stats. 1977, Ch. 955.)



65971

(a) The governing body of a school district that operates an elementary or high school shall notify the city council or board of supervisors of the city or county within which the school district is located if the governing body makes both of the following findings supported by clear and convincing evidence:

(1) That conditions of overcrowding exist in one or more attendance areas within the district that will impair the normal functioning of educational programs, including the reason for the existence of those conditions.

(2) That all reasonable methods of mitigating conditions of overcrowding have been evaluated and no feasible method for reducing those conditions exist.

(b) (1) The notice of findings sent to the city or county pursuant to subdivision (a) shall specify the mitigation measures considered by the school district. The notice of findings shall include a completed application to the Office of Public School Construction for preliminary determination of eligibility under the Leroy F. Greene State School Building Lease-Purchase Law of 1976 (Chapter 12 (commencing with Section 17000) of Part 10 of the Education Code). The city council or board of supervisors shall take no action on the notice of findings sent to the city or county pursuant to subdivision (a) until the findings have been made available to the public for 60 days after the date of receipt by the city or county. The city council or board of supervisors shall either concur or not concur in the notice of findings within 61 days to 150 days after the date of receipt of the findings. The city council or board of supervisors may extend the period to concur or not to concur for one 30-day period. The failure of the city council or board of supervisors to either concur or not concur within the time period prescribed in this subdivision shall not be deemed as an act of concurrence in the notice of findings by the council or board.

(2) The date of receipt of the notice of findings is the date when all of the materials required by this section are completed and filed by the school district with the city council or board of supervisors.

(3) If the city council or board of supervisors concurs in those findings, Section 65972 shall be applicable to actions taken on residential development by the city council or board of supervisors.

(Amended by Stats. 2006, Ch. 538, Sec. 315. Effective January 1, 2007.)



65972

Within the attendance area where it has been determined pursuant to Section 65971 that conditions of overcrowding exist, the city council or board of supervisors shall not approve an ordinance rezoning property to a residential use, grant a discretionary permit for residential use, or approve a tentative subdivision map for residential purposes, within such area, unless the city council or board of supervisors makes one of the following findings:

(1) That an ordinance pursuant to Section 65974 has been adopted, or

(2) That there are specific overriding fiscal, economic, social, or environmental factors which in the judgment of the city council or board of supervisors would benefit the city or county, thereby justifying the approval of a residential development otherwise subject to Section 65974.

(Added by Stats. 1977, Ch. 955.)



65973

As used in this chapter, the following terms have the following meanings:

(a) “Conditions of overcrowding” means that the total enrollment of a school, including enrollment from proposed development, exceeds the capacity of the school as determined by the governing body of the district.

(b) “Reasonable methods for mitigating conditions of overcrowding” includes, but is not limited to, agreements between a subdivider or builder and the affected school district whereby temporary-use buildings will be leased to the school district or temporary-use buildings owned by the school district will be used and agreements between the affected school district and other school districts whereby the affected school district agrees to lease or purchase surplus or underutilized school facilities from other school districts.

(c) “Residential development” means a project containing residential dwellings, including mobilehomes, of one or more units or a subdivision of land for the purpose of constructing one or more residential dwelling units.

(Amended by Stats. 2006, Ch. 538, Sec. 316. Effective January 1, 2007.)



65974

(a) For the purpose of establishing an interim method of providing classroom facilities where overcrowded conditions exist, as determined necessary pursuant to Section 65971, and notwithstanding Section 66478, a city, county, or city and county may, by ordinance, require the dedication of land, the payment of fees in lieu thereof, or a combination of both, for classroom and related facilities for elementary or high schools as a condition to the approval of a residential development, if all of the following occur:

(1) The general plan provides for the location of public schools.

(2) The ordinance has been in effect for a period of 30 days prior to the implementation of the dedication or fee requirement.

(3) The land or fees, or both, transferred to a school district shall be used only for the purpose of providing interim elementary or high school classroom and related facilities. If fees are paid in lieu of the dedication of land and those fees are utilized to purchase land, no more land shall be purchased than is necessary for the placement thereon of interim facilities.

(4) The location and amount of land to be dedicated or the amount of fees to be paid, or both, shall bear a reasonable relationship and be limited to the needs of the community for interim elementary or high school facilities and shall be reasonably related and limited to the need for schools caused by the development. However, the value of the land to be dedicated or the amount of fees to be paid, or both, shall not exceed the amount necessary to pay five annual lease payments for the interim facilities. In lieu of the dedication of land or the payment of fees, or both, the builder of a residential development may, at his or her option and at his or her expense, provide interim facilities, owned or controlled by the builder, at the place designated by the school district, and at the conclusion of the fifth school year the builder shall, at the builder’s expense, remove the interim facilities from that place.

(5) A finding is made by the city council or board of supervisors that the facilities to be constructed from the fees or the land to be dedicated, or both, is consistent with the general plan.

(b) The ordinance may specify the methods for mitigating the conditions of overcrowding that the school district shall consider when making the finding required by paragraph (2) of subdivision (a) of Section 65971.

(c) If the payment of fees is required, the payment shall be made at the time the building permit is issued or at a later time as may be specified in the ordinance.

(d) Only the payment of fees may be required in subdivisions containing 50 parcels or less.

(e) (1) Notwithstanding any other provision of this chapter, contracts entered into or contracts to be entered into pursuant to a school facilities master plan administered by a joint powers authority created under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 for a designated community plan area adopted by a city, county, or city and county, whether general law or chartered, on or before September 1, 1986, that requires the payment of a fee, charge, or dedication for the construction of school facilities as a condition to the approval of residential development shall not be subject to subdivision (b) of Section 65995. However, in determining developer fees under that school facilities master plan, the cost and maximum building area standards for school buildings prescribed by Chapter 12 (commencing with Section 17000) of Part 10 of the Education Code shall apply, and the school district or districts involved are required to have on file with the Office of Public School Construction, and actively pursue in good faith, an application for preliminary determination of eligibility for project funding under that chapter, and shall actively pursue in good faith the establishment of a community capital facilities district or other permanent financing mechanisms to reduce or eliminate developer fees.

(2) Any fees collected or land dedicated after September 1, 1986, pursuant to this section, and not used to avoid overcrowding of the facilities to be built pursuant to the school facilities master plan, shall be subject to disposition in accordance with subdivision (b) of Section 65979.

(3) Fees collected in excess of the limitations set forth in subdivision (b) of Section 65995 for schools constructed under that school facilities master plan shall neither advantage nor disadvantage a school district’s application for project funding under Chapter 12 (commencing with Section 17000) of Part 10 of the Education Code.

(Amended by Stats. 2006, Ch. 538, Sec. 317. Effective January 1, 2007.)



65974.5

Notwithstanding any other provision of this chapter, the governing board of any school district that receives funds that are collected pursuant to this chapter under a local ordinance, resolution, or other regulation in existence on September 1, 1986, may expend those funds for any of the construction or reconstruction purposes authorized under Section 53080, where the governing board has first held a public hearing on the subject of the proposed expenditure.

(Added by Stats. 1989, Ch. 1209, Sec. 24. Effective October 1, 1989.)



65975

(a) Whenever a school district has received approval, under the State School Building Lease-Purchase Law of 1976, (Ch. 22 (commencing with Section 17700), Pt. 10, Ed. C.) of a school project to be constructed in an attendance area where fees have been collected pursuant to Section 65974, all or a portion of the fees so collected for interim facilities may be used by the district to provide its 10 percent of the project as required by item (1) of Section 17761 of the Education Code. Nothing in this section shall increase the amount of fees that would otherwise be collected pursuant to Section 65974.

(b) Whenever a school district has received approval, under the State School Building Lease-Purchase Law of 1976 (Ch. 22 (commencing with Section 17700), Pt. 10, Ed. C.), of a school project to be constructed in an attendance area where land has been received pursuant to Section 65974, the district may use the fair market value of the land to provide all or a portion of its 10 percent of the school project as required by item (1) of subdivision (a) of Section 17761. In order to use the value of land to meet the 10 percent match requirement, the district shall construct the capital outlay project on the land used to make the match, and shall provide the full 10 percent of the project cost at one time as provided in item (1) of subdivision (a) of Section 17761 of the Education Code.

(Added by Stats. 1983, Ch. 1254, Sec. 5.)



65976

As a part of the notice required by Section 65971, or in any event before the city council or board of supervisors make a decision to require the dedication of land or the payment of fees, or both, or to increase the amount of land to be dedicated or the fees to be paid, or both, the governing body of the school district shall submit a schedule to the city council or board of supervisors specifying how the school district will use the land or fees, or both, to solve the conditions of overcrowding. The schedule shall include the school sites to be used, the classroom facilities to be made available, and the times when those facilities will be available. If the governing body of the school district cannot meet the schedule, it shall submit modifications to the city council or board of supervisors and the reasons for the modifications.

(Amended by Stats. 1985, Ch. 1498, Sec. 4.5.)



65977

Where two separate school districts operate schools in an attendance area where overcrowding conditions exist for both school districts, the governing body of the city or county shall enter into an agreement with the governing body of each school district for the purpose of determining the distribution of revenues from the fees levied pursuant to this chapter.

(Added by Stats. 1977, Ch. 955.)



65978

Any school district receiving funds pursuant to this chapter shall maintain a separate account for any fees paid and shall file a report with the city council or board of supervisors on the balance in the account at the end of the previous fiscal year; the facilities leased, purchased, or constructed; and the dedication of land during the previous fiscal year. In addition, the report shall specify which attendance areas will continue to be overcrowded when the fall term begins and where conditions of overcrowding will no longer exist. The report shall be filed by October 15 of each year and shall be filed more frequently at the request of the board of supervisors or city council.

The board of supervisors or city council may approve a 30-day extension for the filing of the report in the case of extenuating circumstances, as determined by the board of supervisors or city council.

During the time that the report has not been filed in the manner prescribed in this section, there shall be a waiver of any performance of the payment of fees or the dedication of land.

If overcrowding conditions no longer exist, the city or county shall cease levying any fee or requiring the dedication of any land pursuant to this chapter.

(Amended by Stats. 1984, Ch. 1062, Sec. 1.)



65979

(a) One year after receipt of an apportionment pursuant to the Leroy F. Greene State School Building Lease-Purchase Law of 1976 (Chapter 12 (commencing with Section 17000 of Part 10 of the Education Code) for the construction of a school, the city or county shall not be permitted thereafter, pursuant to this chapter or pursuant to any other school facilities financing arrangement the district may have with builders of residential development, to levy any fee or to require the dedication of any land within the attendance area of the school for which the apportionment was received. However, any time after receipt of the apportionment there may be a determination of overcrowding pursuant to Section 65971, if both of the following further findings are made:

(1) That during the period of construction, or after construction has been completed, additional overcrowding would occur from continued residential development.

(2) That any fee levied and any required dedication of land levied after the receipt of the construction apportionment can be used to avoid the additional overcrowding prior to the school being available for use by the school district.

(b) Any amounts of fees collected or land dedicated after the receipt of the construction apportionment and not used to avoid overcrowding shall be returned to the person who paid the fee or made the land dedication.

(Amended by Stats. 2006, Ch. 538, Sec. 318. Effective January 1, 2007.)



65980

For the purposes of Section 65974 the following terms mean:

(a) “Approval of a residential development” means any approval for the development prior to and including the issuance of a building permit for the development.

(b) “Classroom facilities,” “classroom and related facilities,” and “elementary or high school facilities” mean “interim facilities” and shall include no other facilities.

(c)  “Interim facilities” are limited to any of the following:

(1) Temporary classrooms not constructed with permanent foundation and defined as a structure containing one or more rooms, each of which is designed, intended, and equipped for use as a place for formal instruction of pupils by a teacher in a school.

(2) Temporary classroom toilet facilities not constructed with permanent foundations.

(3) Reasonable site preparation and installation of temporary classrooms.

(4) Land necessary for the placement thereon of any of the facilities described in paragraph (1) or (2).

(Amended by Stats. 1985, Ch. 1498, Sec. 6.)



65980.1

Notwithstanding Section 69580, for the purposes of Section 65974, interim facilities shall include leased residential dwellings used by the Lodi Unified School District for school purposes.

(Added by Stats. 1983, Ch. 82, Sec. 1. Effective June 14, 1983.)



65981

If an ordinance has been adopted pursuant to Section 65974 which provides for the school district governing body to recommend the fees for providing interim facilities that are to be assessed on a development as a condition of city or county approval of a subdivision, such recommendation shall be required to be submitted to the respective city or county within 60 days following the issuance of the initial permit for the development. Failure to provide the recommendation of fees to be assessed within the 60-day period shall constitute a waiver by the governing body of the school district of its authority to request fees pursuant to this chapter.

(Added by Stats. 1979, Ch. 282.)






CHAPTER 4.8 - Environmental Improvement Authorizations

65990

Notwithstanding any other provision of law, if a person applies for any authorization required by a public agency for the construction, operation, or removal of any article, machine, equipment, or contrivance for the purpose of improving an adverse environmental condition arising from an existing facility, the authorization shall include only those conditions or stipulations related to the improvement of the adverse environmental condition.

(Added by Stats. 1981, Ch. 175, Sec. 1.)



65991

This chapter is not a limitation on the authority of a public agency to require a monitoring program that is capable of assuring the applicant’s conformance with all conditions or stipulations of the authorization.

(Added by Stats. 1981, Ch. 175, Sec. 1.)



65992

This chapter is not a limitation on the authority of any public agency pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code.

(Added by Stats. 1981, Ch. 175, Sec. 1.)



65993

As to any portion of a project for which an authorization is required that is not essential and directly related to the improvement of the adverse environmental condition, this chapter is not a limitation on the ability of a public agency to require any conditions or stipulations deemed necessary by the approving agency, including appropriate mitigation measures, within the jurisdiction of the agency.

(Added by Stats. 1981, Ch. 175, Sec. 1.)






CHAPTER 4.9 - Payment of Fees, Charges, Dedications, or Other Requirements Against a Development Project

65995

(a) Except for a fee, charge, dedication, or other requirement authorized under Section 17620 of the Education Code, or pursuant to Chapter 4.7 (commencing with Section 65970), a fee, charge, dedication, or other requirement for the construction or reconstruction of school facilities may not be levied or imposed in connection with, or made a condition of, any legislative or adjudicative act, or both, by any state or local agency involving, but not limited to, the planning, use, or development of real property, or any change in governmental organization or reorganization, as defined in Section 56021 or 56073.

(b) Except as provided in Sections 65995.5 and 65995.7, the amount of any fees, charges, dedications, or other requirements authorized under Section 17620 of the Education Code, or pursuant to Chapter 4.7 (commencing with Section 65970), or both, may not exceed the following:

(1) In the case of residential construction, including the location, installation, or occupancy of manufactured homes and mobilehomes, one dollar and ninety-three cents ($1.93) per square foot of assessable space. “Assessable space,” for this purpose, means all of the square footage within the perimeter of a residential structure, not including any carport, walkway, garage, overhang, patio, enclosed patio, detached accessory structure, or similar area. The amount of the square footage within the perimeter of a residential structure shall be calculated by the building department of the city or county issuing the building permit, in accordance with the standard practice of that city or county in calculating structural perimeters. “Manufactured home” and “mobilehome” have the meanings set forth in subdivision (f) of Section 17625 of the Education Code. The application of any fee, charge, dedication, or other form of requirement to the location, installation, or occupancy of manufactured homes and mobilehomes is subject to Section 17625 of the Education Code.

(2) In the case of any commercial or industrial construction, thirty-one cents ($0.31) per square foot of chargeable covered and enclosed space. “Chargeable covered and enclosed space,” for this purpose, means the covered and enclosed space determined to be within the perimeter of a commercial or industrial structure, not including any storage areas incidental to the principal use of the construction, garage, parking structure, unenclosed walkway, or utility or disposal area. The determination of the chargeable covered and enclosed space within the perimeter of a commercial or industrial structure shall be made by the building department of the city or county issuing the building permit, in accordance with the building standards of that city or county. For the determination of chargeable fees to be paid to the appropriate school district in connection with any commercial or industrial construction under the jurisdiction of the Office of Statewide Health Planning and Development, the architect of record shall determine the chargeable covered and enclosed space within the perimeter of a commercial or industrial structure.

(3) The amount of the limits set forth in paragraphs (1) and (2) shall be increased in 2000, and every two years thereafter, according to the adjustment for inflation set forth in the statewide cost index for class B construction, as determined by the State Allocation Board at its January meeting, which increase shall be effective as of the date of that meeting.

(c) (1) Notwithstanding any other provision of law, during the term of a contract entered into between a subdivider or builder and a school district, city, county, or city and county, whether general law or chartered, on or before January 1, 1987, that requires the payment of a fee, charge, or dedication for the construction of school facilities as a condition to the approval of residential construction, neither Section 17620 of the Education Code nor this chapter applies to that residential construction.

(2) Notwithstanding any other provision of state or local law, construction that is subject to a contract entered into between a person and a school district, city, county, or city and county, whether general law or chartered, after January 1, 1987, and before the operative date of the act that adds paragraph (3) that requires the payment of a fee, charge, or dedication for the construction of school facilities as a condition to the approval of construction, may not be affected by the act that adds paragraph (3).

(3) Notwithstanding any other provision of state or local law, until January 1, 2000, any construction not subject to a contract as described in paragraph (2) that is carried out on real property for which residential development was made subject to a condition relating to school facilities imposed by a state or local agency in connection with a legislative act approving or authorizing the residential development of that property after January 1, 1987, and before the operative date of the act adding this paragraph, shall be required to comply with that condition.

Notwithstanding any other provision of state or local law, on and after January 1, 2000, any construction not subject to a contract as described in paragraph (2) that is carried out on real property for which residential development was made subject to a condition relating to school facilities imposed by a state or local agency in connection with a legislative act approving or authorizing the residential development of that property after January 1, 1987, and before the operative date of the act adding this paragraph, may not be subject to a fee, charge, dedication, or other requirement exceeding the amount specified in paragraphs (1) and (2) of subdivision (b), or, if a district has increased the limit specified in paragraph (1) of subdivision (b) pursuant to either Section 65995.5 or 65995.7, that increased amount.

(4) Any construction that is not subject to a contract as described in paragraph (2), or to paragraph (3), and that satisfies both of the requirements of this paragraph, may not be subject to any increased fee, charge, dedication, or other requirement authorized by the act that adds this paragraph beyond the amount specified in paragraphs (1) and (2) of subdivision (b).

(A) A tentative map, development permit, or conditional use permit was approved before the operative date of the act that amends this subdivision.

(B) A building permit is issued before January 1, 2000.

(d) For purposes of this chapter, “construction” means new construction and reconstruction of existing building for residential, commercial, or industrial. “Residential, commercial, or industrial construction” does not include any facility used exclusively for religious purposes that is thereby exempt from property taxation under the laws of this state, any facility used exclusively as a private full-time day school as described in Section 48222 of the Education Code, or any facility that is owned and occupied by one or more agencies of federal, state, or local government. In addition, “commercial or industrial construction” includes, but is not limited to, any hotel, inn, motel, tourist home, or other lodging for which the maximum term of occupancy for guests does not exceed 30 days, but does not include any residential hotel, as defined in paragraph (1) of subdivision (b) of Section 50519 of the Health and Safety Code.

(e) The Legislature finds and declares that the financing of school facilities and the mitigation of the impacts of land use approvals, whether legislative or adjudicative, or both, on the need for school facilities are matters of statewide concern. For this reason, the Legislature hereby occupies the subject matter of requirements related to school facilities levied or imposed in connection with, or made a condition of, any land use approval, whether legislative or adjudicative act, or both, and the mitigation of the impacts of land use approvals, whether legislative or adjudicative, or both, on the need for school facilities, to the exclusion of all other measures, financial or nonfinancial, on the subjects. For purposes of this subdivision, “school facilities” means any school-related consideration relating to a school district’s ability to accommodate enrollment.

(f) Nothing in this section shall be interpreted to limit or prohibit the use of Chapter 2.5 (commencing with Section 53311) of Division 2 of Title 5 to finance the construction or reconstruction of school facilities. However, the use of Chapter 2.5 (commencing with Section 53311) of Division 2 of Title 5 may not be required as a condition of approval of any legislative or adjudicative act, or both, if the purpose of the community facilities district is to finance school facilities.

(g) (1) The refusal of a person to agree to undertake or cause to be undertaken an act relating to Chapter 2.5 (commencing with Section 53311) of Division 2 of Title 5, including formation of, or annexation to, a community facilities district, voting to levy a special tax, or authorizing another to vote to levy a special tax, may not be a factor when considering the approval of a legislative or adjudicative act, or both, involving, but not limited to, the planning, use, or development of real property, or any change in governmental organization or reorganization, as defined in Section 56021 or 56073, if the purpose of the community facilities district is to finance school facilities.

(2) If a person voluntarily elects to establish, or annex into, a community facilities district and levy a special tax approved by landowner vote to finance school facilities, the present value of the special tax specified in the resolution of formation shall be calculated as an amount per square foot of assessable space and that amount shall be a credit against any applicable fee, charge, dedication, or other requirement for the construction or reconstruction of school facilities. For purposes of this paragraph, the calculation of present value shall use the interest rate paid on the United States Treasury’s 30-year bond on the date of the formation of, or annexation to, the community facilities district, as the capitalization rate.

(3) For purposes of subdivisions (f), (h), and (i), and this subdivision, “school facilities” means any school-related consideration relating to a school district’s ability to accommodate enrollment.

(h) The payment or satisfaction of a fee, charge, or other requirement levied or imposed pursuant to Section 17620 of the Education Code in the amount specified in Section 65995 and, if applicable, any amounts specified in Section 65995.5 or 65995.7 are hereby deemed to be full and complete mitigation of the impacts of any legislative or adjudicative act, or both, involving, but not limited to, the planning, use, or development of real property, or any change in governmental organization or reorganization as defined in Section 56021 or 56073, on the provision of adequate school facilities.

(i) A state or local agency may not deny or refuse to approve a legislative or adjudicative act, or both, involving, but not limited to, the planning, use, or development of real property, or any change in governmental organization or reorganization as defined in Section 56021 or 56073 on the basis of a person’s refusal to provide school facilities mitigation that exceeds the amounts authorized pursuant to this section or pursuant to Section 65995.5 or 65995.7, as applicable.

(Amended by Stats. 2010, Ch. 541, Sec. 3. Effective January 1, 2011.)



65995.1

(a) Notwithstanding any other provision of law, as to any development project for the construction of senior citizen housing, as described in Section 51.3 of the Civil Code, a residential care facility for the elderly as described in subdivision (k) of Section 1569.2 of the Health and Safety Code, or a multilevel facility for the elderly as described in paragraph (9) of subdivision (d) of Section 15432, any fee, charge, dedication, or other form of requirement that is levied under Section 53080 may be applied only to new construction, and is subject to the limits and conditions applicable under subdivision (b) of Section 65995 in the case of commercial or industrial development.

(b) Notwithstanding any other provision of law, as to any development project for the construction of agricultural migrant worker housing financed in whole or part pursuant to Chapter 8.5 (commencing with Section 50710) of Part 2 of Division 31 of the Health and Safety Code, no fees, charges, dedications, or other forms of requirements that are levied under Section 53080 shall be applied to new construction, reconstruction, or rehabilitation of this housing. The exemption provided by this subdivision shall be applicable only to that agricultural migrant worker housing which is owned by the state and which is subject to a contract ensuring compliance with the requirements of Chapter 8.5 (commencing with Section 50710) of Part 2 of Division 31 of the Health and Safety Code.

(c) Any development project against which school facilities fees or other requirements have been levied or waived in accordance with the limit or exemption set forth in subdivision (a) or (b) may be converted to any use other than those uses described in the statutes cited in that subdivision only with the approval of the city or county that issued the building permit for the project. That approval shall not be granted absent certification by the appropriate school district that payment has been made on the part of the development project at the rate of the school facilities fee, charge, dedication, or other form of requirement applied by the district under Section 53080 to residential development as of the date of conversion, less the amount of any school facilities fees or other requirements paid on the part of the project in accordance with the limits set forth in subdivision (a) or (b).

(Amended by Stats. 1991, Ch. 536, Sec. 1. Effective October 7, 1991.)



65995.2

(a) Notwithstanding any other provision of law, the imposition of any fee, charge, dedication, or other requirement authorized under Section 53080, or Chapter 4.7 (commencing with Section 65970), or both, against any manufactured home or mobilehome that is located within a mobilehome park, or subdivision, cooperative, or condominium for mobilehomes, in which residence is limited to older persons, as defined pursuant to the federal Fair Housing Amendments Act of 1988, is subject to the limits and conditions that are applicable under subdivision (b) of Section 65995 in the case of commercial and industrial development.

(b) Any mobilehome park, or subdivision, cooperative, or condominium for mobilehomes, in which school facilities fees, charges, dedications, or other requirements have been imposed against one or more manufactured homes or mobilehomes in accordance with the limit set forth in subdivision (a) may subsequently choose to permit the residence of persons other than older persons, in which event it shall so notify the appropriate school district and city or county. As a condition of the first sale, subsequent to that notification, of each manufactured home or mobilehome in the mobilehome park, or subdivision, cooperative, or condominium for mobilehomes, payment shall be made to the school district in the amount of the school facilities fee or other requirement applied by the district under Section 53080, or Chapter 4.7 (commencing with Section 65970), or both, to residential development as of the date of that sale, less the amount of any school facilities fees, charges, dedications, or other requirements imposed against that manufactured home or mobilehome in accordance with the limits described in subdivision (a). Any prospective purchaser of a manufactured home or mobilehome that is subject to the requirement set forth in this subdivision shall be given written notice of the existence of that requirement by the seller prior to entering into any contract for that purchase.

(c) Compliance on the part of any manufactured home or mobilehome with any additional fee or other requirement applied by the school district pursuant to subdivision (b), and certification by the appropriate school district of that compliance, shall be required as a condition of the following, as applicable:

(1) The close of escrow of the first sale of the manufactured home or mobilehome following the notice required by subdivision (b), where the manufactured home or mobilehome is to be located, installed, or occupied in a mobilehome park that has chosen to permit the residence of persons other than older persons pursuant to subdivision (b) and the sale or transfer of the manufactured home or mobilehome is subject to escrow as provided in Section 18035 or 18035.2 of the Health and Safety Code.

(2) The approval of the manufactured home or mobilehomes for initial occupancy pursuant to Section 18551 or 18613 of the Health and Safety Code following the notice required by subdivision (b), where the manufactured home or mobilehome is to be located, installed, or occupied in a mobilehome park that has chosen to permit the residence of persons other than older persons pursuant to subdivision (b), in the event that paragraph (1) does not apply.

(Added by Stats. 1989, Ch. 1209, Sec. 27. Effective October 1, 1989.)



65995.5

(a) The governing board of a school district may impose the amount calculated pursuant to this section as an alternative to the amount that may be imposed on residential construction calculated pursuant to subdivision (b) of Section 65995.

(b) To be eligible to impose the fee, charge, dedication, or other requirement up to the amount calculated pursuant to this section, a governing board shall do all of the following:

(1) Make a timely application to the State Allocation Board for new construction funding for which it is eligible and be determined by the board to meet the eligibility requirements for new construction funding set forth in Article 2 (commencing with Section 17071.10) and Article 3 (commencing with Section 17071.75) of Chapter 12.5 of Part 10 of the Education Code. A governing board that submits an application to determine the district’s eligibility for new construction funding shall be deemed eligible if the State Allocation Board fails to notify the district of the district’s eligibility within 120 days of receipt of the application.

(2) Conduct and adopt a school facility needs analysis pursuant to Section 65995.6.

(3) Until January 1, 2000, satisfy at least one of the requirements set forth in subparagraphs (A) to (D), inclusive, and, on and after January 1, 2000, satisfy at least two of the requirements set forth in subparagraphs (A) to (D), inclusive:

(A) The district is a unified or elementary school district that has a substantial enrollment of its elementary school pupils on a multitrack year-round schedule. “Substantial enrollment” for purposes of this paragraph means at least 30 percent of district pupils in kindergarten and grades 1 to 6, inclusive, in the high school attendance area in which all or some of the new residential units identified in the needs analysis are planned for construction. A high school district shall be deemed to have met the requirements of this paragraph if either of the following apply:

(i) At least 30 percent of the high school district’s pupils are on a multitrack year-round schedule.

(ii) At least 40 percent of the pupils enrolled in public schools in kindergarten and grades 1 to 12, inclusive, within the boundaries of the high school attendance area for which the school district is applying for new facilities are enrolled in multitrack year-round schools.

(B) The district has placed on the ballot in the previous four years a local general obligation bond to finance school facilities and the measure received at least 50 percent plus one of the votes cast.

(C) The district meets one of the following:

(i) The district has issued debt or incurred obligations for capital outlay in an amount equivalent to 15 percent of the district’s local bonding capacity, including indebtedness that is repaid from property taxes, parcel taxes, the district’s general fund, special taxes levied pursuant to Section 4 of Article XIII A of the California Constitution, special taxes levied pursuant to Chapter 2.5 (commencing with Section 53311) of Division 2 of Title 5 that are approved by a vote of registered voters, special taxes levied pursuant to Chapter 2.5 (commencing with Section 53311) of Division 2 of Title 5 that are approved by a vote of landowners prior to November 4, 1998, and revenues received pursuant to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code). Indebtedness or other obligation to finance school facilities to be owned, leased, or used by the district, that is incurred by another public agency, shall be counted for the purpose of calculating whether the district has met the debt percentage requirement contained herein.

(ii) The district has issued debt or incurred obligations for capital outlay in an amount equivalent to 30 percent of the district’s local bonding capacity, including indebtedness that is repaid from property taxes, parcel taxes, the district’s general fund, special taxes levied pursuant to Section 4 of Article XIII A of the California Constitution, special taxes levied pursuant to Chapter 2.5 (commencing with Section 53311) of Division 2 of Title 5 that are approved by a vote of registered voters, special taxes levied pursuant to Chapter 2.5 (commencing with Section 53311) of Division 2 of Title 5 that are approved by a vote of landowners after November 4, 1998, and revenues received pursuant to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code). Indebtedness or other obligation to finance school facilities to be owned, leased, or used by the district, that is incurred by another public agency, shall be counted for the purpose of calculating whether the district has met the debt percentage requirement contained herein.

(D) At least 20 percent of the teaching stations within the district are relocatable classrooms.

(c) The maximum square foot fee, charge, dedication, or other requirement authorized by this section that may be collected in accordance with Chapter 6 (commencing with Section 17620) of Part 10.5 of the Education Code shall be calculated by a governing board of a school district, as follows:

(1) The number of unhoused pupils identified in the school facilities needs analysis shall be multiplied by the appropriate amounts provided in subdivision (a) of Section 17072.10. This sum shall be added to the site acquisition and development cost determined pursuant to subdivision (h).

(2) The full amount of local funds the governing board has dedicated to facilities necessitated by new construction shall be subtracted from the amount determined pursuant to paragraph (1). Local funds include fees, charges, dedications, or other requirements imposed on commercial or industrial construction.

(3) The resulting amount determined pursuant to paragraph (2) shall be divided by the projected total square footage of assessable space of residential units anticipated to be constructed during the next five-year period in the school district or the city and county in which the school district is located. The estimate of the projected total square footage shall be based on information available from the city or county within which the residential units are anticipated to be constructed or a market report prepared by an independent third party.

(d) A school district that has a common territorial jurisdiction with a district that imposes the fee, charge, dedication, or other requirement up to the amount calculated pursuant to this section or Section 65995.7, may not impose a fee, charge, dedication, or other requirement on residential construction that exceeds the limit set forth in subdivision (b) of Section 65995 less the portion of that amount it would be required to share pursuant to Section 17623 of the Education Code, unless that district is eligible to impose the fee, charge, dedication, or other requirement up to the amount calculated pursuant to this section or Section 65995.7.

(e) Nothing in this section is intended to limit or discourage the joint use of school facilities or to limit the ability of a school district to construct school facilities that exceed the amount of funds authorized by Section 17620 of the Education Code and provided by the state grant program, if the additional costs are funded solely by local revenue sources other than fees, charges, dedications, or other requirements imposed on new construction.

(f) Except as provided in paragraph (5) of subdivision (a) of Section 17620 of the Education Code, a fee, charge, dedication, or other requirement authorized under this section and Section 65995.7 shall be expended solely on the school facilities identified in the needs analysis as being attributable to projected enrollment growth from the construction of new residential units. This subdivision does not preclude the expenditure of a fee, charge, dedication, or other requirement, authorized pursuant to subparagraph (C) of paragraph (1) of subdivision (a) of Section 17620, on school facilities identified in the needs analysis as necessary due to projected enrollment growth attributable to the new residential units.

(g) “Residential units” and “residences” as used in this section and in Sections 65995.6 and 65995.7 means the development of single-family detached housing units, single-family attached housing units, manufactured homes and mobilehomes, as defined in subdivision (f) of Section 17625 of the Education Code, condominiums, and multifamily housing units, including apartments, residential hotels, as defined in paragraph (1) of subdivision (b) of Section 50519 of the Health and Safety Code, and stock cooperatives, as defined in Section 4190 of the Civil Code.

(h) Site acquisition costs shall not exceed half of the amount determined by multiplying the land acreage determined to be necessary under the guidelines of the State Department of Education, as published in the “School Site Analysis and Development Handbook,” as that handbook read as of January 1, 1998, by the estimated cost determined pursuant to Section 17072.12 of the Education Code. Site development costs shall not exceed the estimated amount that would be funded by the State Allocation Board pursuant to its regulations governing grants for site development costs.

(Amended by Stats. 2012, Ch. 181, Sec. 54. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



65995.6

(a) The school facilities needs analysis required by paragraph (2) of subdivision (b) of Section 65995.5 shall be conducted by the governing board of a school district to determine the need for new school facilities for unhoused pupils that are attributable to projected enrollment growth from the development of new residential units over the next five years. The school facilities needs analysis shall project the number of unhoused elementary, middle, and high school pupils generated by new residential units, in each category of pupils enrolled in the district. This projection of unhoused pupils shall be based on the historical student generation rates of new residential units constructed during the previous five years that are of a similar type of unit to those anticipated to be constructed either in the school district or the city or county in which the school district is located, and relevant planning agency information, such as multiphased development projects, that may modify the historical figures. For purposes of this paragraph, “type” means a single family detached, single family attached, or multifamily unit. The existing school building capacity shall be calculated pursuant to Article 2 (commencing with Section 17071.10) of Chapter 12.5 of Part 10 of the Education Code. The existing school building capacity shall be recalculated by the school district as part of any revision of the needs analysis pursuant to subdivision (e) of this section. If a district meets the requirements of paragraph (3) of subdivision (b) of Section 65995.5 by having a substantial enrollment on a multitrack year-round schedule, the determination of whether the district has school building capacity area shall reflect the additional capacity created by the multitrack year-round schedule.

(b) When determining the funds necessary to meet its facility needs, the governing board shall do each of the following:

(1) Identify and consider any surplus property owned by the district that can be used as a schoolsite or that is available for sale to finance school facilities.

(2) Identify and consider the extent to which projected enrollment growth may be accommodated by excess capacity in existing facilities.

(3) Identify and consider local sources other than fees, charges, dedications, or other requirements imposed on residential construction available to finance the construction or reconstruction of school facilities needed to accommodate any growth in enrollment attributable to the construction of new residential units.

(c) The governing board shall adopt the school facility needs analysis by resolution at a public hearing. The school facilities needs analysis may not be adopted until the school facilities needs analysis in its final form has been made available to the public for a period of not less than 30 days during which time the school facilities needs analysis shall be provided to the local agency responsible for land use planning for its review and comment. Prior to the adoption of the school facilities needs analysis, the public shall have the opportunity to review and comment on the school facilities needs analysis and the governing board shall respond to written comments it receives regarding the school facilities needs analysis.

(d) Notice of the time and place of the hearing, including the location and procedure for viewing or requesting a copy of the proposed school facilities needs analysis and any proposed revision of the school facilities needs analysis, shall be published in at least one newspaper of general circulation within the jurisdiction of the school district that is conducting the hearing no less than 30 days prior to the hearing. If there is no paper of general circulation, the notice shall be posted in at least three conspicuous public places within the jurisdiction of the school district not less than 30 days prior to the hearing. In addition to these notice requirements, the governing board shall mail a copy of the school facilities needs analysis and any proposed revision to the school facilities needs analysis not less than 30 days prior to the hearing to any person who has made a written request if the written request was made 45 days prior to the hearing. The governing board may charge a fee reasonably related to the cost of providing these materials to those persons who request the school facilities needs analysis or revision.

(e) The school facilities needs analysis may be revised at any time in the same manner, and the revision is subject to the same conditions and requirements, applicable to the adoption of the school facilities needs analysis.

(f) A fee, charge, dedication, or other requirement in an amount authorized by this section or Section 65995.7, shall be adopted by a resolution of the governing board as part of the adoption or revision of the school facilities needs analysis and may not be effective for more than one year. Notwithstanding subdivision (a) of Section 17621 of the Education Code, or any other provision of law, the fee, charge, dedication, or other requirement authorized by the resolution shall take effect immediately after the adoption of the resolution.

(g) Division 13 (commencing with Section 21000) of the Public Resources Code may not apply to the preparation, adoption, or update of the school facilities needs analysis, or adoption of the resolution specified in this section.

(h) Notice and hearing requirements other than those provided in this section may not be applicable to the adoption or revision of a school facilities needs analysis or the resolutions adopted pursuant to this section.

(Amended by Stats. 1999, Ch. 858, Sec. 17. Effective January 1, 2000.)



65995.7

(a) (1) If state funds for new school facility construction are not available, the governing board of a school district that complies with Section 65995.5 may increase the alternative fee, charge, dedication, or other requirement calculated pursuant to subdivision (c) of Section 65995.5 by an amount that may not exceed the amount calculated pursuant to subdivision (c) of Section 65995.5, except that for the purposes of calculating this additional amount, the amount identified in paragraph (2) of subdivision (c) of Section 65995.5 may not be subtracted from the amount determined pursuant to paragraph (1) of subdivision (c) of Section 65995.5. For purposes of this section, state funds are not available if the State Allocation Board is no longer approving apportionments for new construction pursuant to Article 5 (commencing with Section 17072.20) of Chapter 12.5 of Part 10 of the Education Code due to a lack of funds available for new construction. Upon making a determination that state funds are no longer available, the State Allocation Board shall notify the Secretary of the Senate and the Chief Clerk of the Assembly, in writing, of that determination and the date when state funds are no longer available for publication in the respective journal of each house. For the purposes of making this determination, the board shall not consider whether funds are available for, or whether it is making preliminary apportionments or final apportionments pursuant to, Article 11 (commencing with Section 17078.10).

(2) Paragraph (1) shall become inoperative commencing on the effective date of the measure that amended this section to add this paragraph, and shall remain inoperative through the earlier of either of the following:

(A) November 5, 2002, if the voters reject the Kindergarten University Public Education Facilities Bond Act of 2002, after which date paragraph (1) shall again become operative.

(B) The date of the 2004 direct primary election after which date paragraph (1) shall again become operative.

(3) Paragraph (1) shall become inoperative commencing on the effective date of the measure that amended this section to add this paragraph, and shall remain inoperative through December 31, 2014, after which date paragraph (1) shall again become operative, except that it may become operative sooner in either of the following circumstances:

(A) A statewide school facilities bond passes before December 31, 2014, in which case paragraph (1) shall become operative upon certification of the election in which the voters approved the bond.

(B) A statewide school facilities bond has not been placed on the ballot for the November 4, 2014, statewide general election by August 31, 2014, in which case paragraph (1) shall become operative on September 1, 2014.

(b) A governing board may offer a reimbursement election to the person subject to the fee, charge, dedication, or other requirement that provides the person with the right to monetary reimbursement of the supplemental amount authorized by this section, to the extent that the district receives funds from state sources for construction of the facilities for which that amount was required, less any amount expended by the district for interim housing. At the option of the person subject to the fee, charge, dedication, or other requirement the reimbursement election may be made on a tract or lot basis. Reimbursement of available funds shall be made within 30 days as they are received by the district.

(c) A governing board may offer the person subject to the fee, charge, dedication, or other requirement an opportunity to negotiate an alternative reimbursement agreement if the terms of the agreement are mutually agreed upon.

(d) A governing board may provide that the rights granted by the reimbursement election or the alternative reimbursement agreement are assignable.

(Amended by Stats. 2012, Ch. 38, Sec. 75. Effective June 27, 2012.)



65996

(a) Notwithstanding Section 65858, or Division 13 (commencing with Section 21000) of the Public Resources Code, or any other provision of state or local law, the following provisions shall be the exclusive methods of considering and mitigating impacts on school facilities that occur or might occur as a result of any legislative or adjudicative act, or both, by any state or local agency involving, but not limited to, the planning, use, or development of real property or any change of governmental organization or reorganization, as defined in Section 56021 or 56073:

(1)  Section 17620 of the Education Code.

(2) Chapter 4.7 (commencing with Section 65970) of Division 1 of Title 7.

(b) The provisions of this chapter are hereby deemed to provide full and complete school facilities mitigation and, notwithstanding Section 65858, or Division 13 (commencing with Section 21000) of the Public Resources Code, or any other provision of state or local law, a state or local agency may not deny or refuse to approve a legislative or adjudicative act, or both, involving, but not limited to, the planning, use, or development of real property or any change in governmental organization or reorganization, as defined in Section 56021 or 56073, on the basis that school facilities are inadequate.

(c) For purposes of this section, “school facilities” means any school-related consideration relating to a school district’s ability to accommodate enrollment.

(d) Nothing in this chapter shall be interpreted to limit or prohibit the ability of a local agency to utilize other methods to provide school facilities if these methods are not levied or imposed in connection with, or made a condition of, a legislative or adjudicative act, or both, involving, but not limited to, the planning, use, or development of real property or a change in governmental organization or reorganization, as defined in Section 56021 or 56073. Nothing in this chapter shall be interpreted to limit or prohibit the assessment or reassessment of property in conjunction with ad valorum taxes, or the placement of a parcel on the secured roll in conjunction with qualified special taxes as that term is used in Section 50079.

(e) Nothing in this section shall be interpreted to limit or prohibit the ability of a local agency to mitigate the impacts of land use approvals other than on the need for school facilities, as defined in this section.

(f) This section shall become inoperative during any time that Section 65997 is operative and this section shall become operative at any time that Section 65997 is inoperative.

(Amended by Stats. 1998, Ch. 407, Sec. 23. Effective August 27, 1998. Operative November 4, 1998, by Sec. 31 of Ch. 407, pursuant to adoption of Prop. 1A. As prescribed in subd. (f), this section is inoperative whenever Section 65997 is operative, and operative whenever Section 65997 is inoperative.)



65997

(a) The following provisions shall be the exclusive methods of mitigating environmental effects related to the adequacy of school facilities when considering the approval or the establishment of conditions for the approval of a development project, as defined in Section 17620 of the Education Code, pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code:

(1) Chapter 12 (commencing with Section 17000) of, or Chapter 12.5 (commencing with Section 17070.10) of, Part 10 of the Education Code.

(2) Chapter 14 (commencing with Section 17085) of Part 10 of the Education Code.

(3) Chapter 18 (commencing with Section 17170) of Part 10 of the Education Code.

(4) Article 2.5 (commencing with Section 17430) of Chapter 4 of Part 10.5 of the Education Code.

(5) Section 17620 of the Education Code.

(6) Chapter 2.5 (commencing with Section 53311) of Division 2 of Title 5.

(7) Chapter 4.7 (commencing with Section 65970) of Division 1 of Title 7.

(b) A public agency may not, pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code or Division 2 (commencing with Section 66410) of this code, deny approval of a project on the basis of the adequacy of school facilities.

(c) (1) This section shall become operative on or after any statewide election in 2012, if a statewide general obligation bond measure submitted for voter approval in 2012 or thereafter that includes bond issuance authority to fund construction of kindergarten and grades 1 to 12, inclusive, public school facilities is submitted to the voters and fails to be approved.

(2) (A) This section shall become inoperative if subsequent to the failure of a general obligation bond measure described in paragraph (1) a statewide general bond measure as described in paragraph (1) is approved by the voters.

(B) Thereafter, this section shall become operative if a statewide general obligation bond measure submitted for voter approval that includes bond issuance authority to fund construction of kindergarten and grades 1 to 12, inclusive, public school facilities is submitted to the voters and fails to be approved and shall become inoperative if subsequent to the failure of the general obligation bond measure a statewide bond measure as described in this subparagraph is approved by the voters.

(d) Notwithstanding any other provision of law, a public agency may deny or refuse to approve a legislative act involving, but not limited to, the planning, use, or development of real property, on the basis that school facilities are inadequate, except that a public agency may not require the payment or satisfaction of a fee, charge, dedication, or other financial requirement in excess of that levied or imposed pursuant to Section 65995 and, if applicable, any amounts specified in Sections 65995.5 or 65995.7.

(Amended by Stats. 2006, Ch. 35, Sec. 17. Effective May 20, 2006. Section conditionally operative as prescribed in subd. (c). After becoming operative, this section may become inoperative (and later resume operation) under conditions in subd. (c).)



65998

(a) Nothing in this chapter or in Section 17620 of the Education Code shall be interpreted to limit or prohibit the authority of a local agency to reserve or designate real property for a schoolsite.

(b) Nothing in this chapter or in Section 17620 of the Education Code shall be interpreted to limit or prohibit the ability of a local agency to mitigate the impacts of a land use approval involving, but not limited to, the planning, use, or development of real property other than on the need for school facilities.

(Added by Stats. 1998, Ch. 407, Sec. 25. Effective August 27, 1998. Operative November 4, 1998 (Prop. 1A was adopted Nov. 3) by Sec. 31 of Ch. 407.)






CHAPTER 5 - Fees for Development Projects

66000

As used in this chapter, the following terms have the following meanings:

(a) “Development project” means any project undertaken for the purpose of development. “Development project” includes a project involving the issuance of a permit for construction or reconstruction, but not a permit to operate.

(b) “Fee” means a monetary exaction other than a tax or special assessment, whether established for a broad class of projects by legislation of general applicability or imposed on a specific project on an ad hoc basis, that is charged by a local agency to the applicant in connection with approval of a development project for the purpose of defraying all or a portion of the cost of public facilities related to the development project, but does not include fees specified in Section 66477, fees for processing applications for governmental regulatory actions or approvals, fees collected under development agreements adopted pursuant to Article 2.5 (commencing with Section 65864) of Chapter 4, or fees collected pursuant to agreements with redevelopment agencies that provide for the redevelopment of property in furtherance or for the benefit of a redevelopment project for which a redevelopment plan has been adopted pursuant to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code).

(c) “Local agency” means a county, city, whether general law or chartered, city and county, school district, special district, authority, agency, any other municipal public corporation or district, or other political subdivision of the state.

(d) “Public facilities” includes public improvements, public services, and community amenities.

(Amended by Stats. 2006, Ch. 538, Sec. 319. Effective January 1, 2007.)



66000.5

(a) This chapter, Chapter 6 (commencing with Section 66010), Chapter 7 (commencing with Section 66012), Chapter 8 (commencing with Section 66016), and Chapter 9 (commencing with Section 66020) shall be known and may be cited as the Mitigation Fee Act.

(b) Any action brought in the superior court relating to the Mitigation Fee Act may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030).

(Amended by Stats. 2010, Ch. 699, Sec. 23. Effective January 1, 2011.)



66001

(a) In any action establishing, increasing, or imposing a fee as a condition of approval of a development project by a local agency, the local agency shall do all of the following:

(1) Identify the purpose of the fee.

(2) Identify the use to which the fee is to be put. If the use is financing public facilities, the facilities shall be identified. That identification may, but need not, be made by reference to a capital improvement plan as specified in Section 65403 or 66002, may be made in applicable general or specific plan requirements, or may be made in other public documents that identify the public facilities for which the fee is charged.

(3) Determine how there is a reasonable relationship between the fee’s use and the type of development project on which the fee is imposed.

(4) Determine how there is a reasonable relationship between the need for the public facility and the type of development project on which the fee is imposed.

(b) In any action imposing a fee as a condition of approval of a development project by a local agency, the local agency shall determine how there is a reasonable relationship between the amount of the fee and the cost of the public facility or portion of the public facility attributable to the development on which the fee is imposed.

(c) Upon receipt of a fee subject to this section, the local agency shall deposit, invest, account for, and expend the fees pursuant to Section 66006.

(d) (1) For the fifth fiscal year following the first deposit into the account or fund, and every five years thereafter, the local agency shall make all of the following findings with respect to that portion of the account or fund remaining unexpended, whether committed or uncommitted:

(A) Identify the purpose to which the fee is to be put.

(B) Demonstrate a reasonable relationship between the fee and the purpose for which it is charged.

(C) Identify all sources and amounts of funding anticipated to complete financing in incomplete improvements identified in paragraph (2) of subdivision (a).

(D) Designate the approximate dates on which the funding referred to in subparagraph (C) is expected to be deposited into the appropriate account or fund.

(2) When findings are required by this subdivision, they shall be made in connection with the public information required by subdivision (b) of Section 66006. The findings required by this subdivision need only be made for moneys in possession of the local agency, and need not be made with respect to letters of credit, bonds, or other instruments taken to secure payment of the fee at a future date. If the findings are not made as required by this subdivision, the local agency shall refund the moneys in the account or fund as provided in subdivision (e).

(e) Except as provided in subdivision (f), when sufficient funds have been collected, as determined pursuant to subparagraph (F) of paragraph (1) of subdivision (b) of Section 66006, to complete financing on incomplete public improvements identified in paragraph (2) of subdivision (a), and the public improvements remain incomplete, the local agency shall identify, within 180 days of the determination that sufficient funds have been collected, an approximate date by which the construction of the public improvement will be commenced, or shall refund to the then current record owner or owners of the lots or units, as identified on the last equalized assessment roll, of the development project or projects on a prorated basis, the unexpended portion of the fee, and any interest accrued thereon. By means consistent with the intent of this section, a local agency may refund the unexpended revenues by direct payment, by providing a temporary suspension of fees, or by any other reasonable means. The determination by the governing body of the local agency of the means by which those revenues are to be refunded is a legislative act.

(f) If the administrative costs of refunding unexpended revenues pursuant to subdivision (e) exceed the amount to be refunded, the local agency, after a public hearing, notice of which has been published pursuant to Section 6061 and posted in three prominent places within the area of the development project, may determine that the revenues shall be allocated for some other purpose for which fees are collected subject to this chapter and which serves the project on which the fee was originally imposed.

(g) A fee shall not include the costs attributable to existing deficiencies in public facilities, but may include the costs attributable to the increased demand for public facilities reasonably related to the development project in order to (1) refurbish existing facilities to maintain the existing level of service or (2) achieve an adopted level of service that is consistent with the general plan.

(Amended by Stats. 2006, Ch. 194, Sec. 1. Effective January 1, 2007.)



66002

(a) Any local agency which levies a fee subject to Section 66001 may adopt a capital improvement plan, which shall indicate the approximate location, size, time of availability, and estimates of cost for all facilities or improvements to be financed with the fees.

(b) The capital improvement plan shall be adopted by, and shall be annually updated by, a resolution of the governing body of the local agency adopted at a noticed public hearing. Notice of the hearing shall be given pursuant to Section 65090. In addition, mailed notice shall be given to any city or county which may be significantly affected by the capital improvement plan. This notice shall be given no later than the date the local agency notices the public hearing pursuant to Section 65090. The information in the notice shall be not less than the information contained in the notice of public hearing and shall be given by first-class mail or personal delivery.

(c) “Facility” or “improvement,” as used in this section, means any of the following:

(1) Public buildings, including schools and related facilities; provided that school facilities shall not be included if Senate Bill 97 of the 1987–88 Regular Session is enacted and becomes effective on or before January 1, 1988.

(2) Facilities for the storage, treatment, and distribution of nonagricultural water.

(3) Facilities for the collection, treatment, reclamation, and disposal of sewage.

(4) Facilities for the collection and disposal of storm waters and for flood control purposes.

(5) Facilities for the generation of electricity and the distribution of gas and electricity.

(6) Transportation and transit facilities, including but not limited to streets and supporting improvements, roads, overpasses, bridges, harbors, ports, airports, and related facilities.

(7) Parks and recreation facilities.

(8) Any other capital project identified in the capital facilities plan adopted pursuant to Section 66002.

(Added by Stats. 1987, Ch. 927, Sec. 1. Operative January 1, 1989, by Section 66003.)



66003

Sections 66001 and 66002 do not apply to a fee imposed pursuant to a reimbursement agreement by and between a local agency and a property owner or developer for that portion of the cost of a public facility paid by the property owner or developer which exceeds the need for the public facility attributable to and reasonably related to the development. This chapter shall become operative on January 1, 1989.

(Amended by Stats. 1989, Ch. 170, Sec. 2.)



66004

The establishment or increase of any fee pursuant to this chapter shall be subject to the requirements of Section 66018.

(Amended by Stats. 1990, Ch. 1572, Sec. 15.)



66005

(a) When a local agency imposes any fee or exaction as a condition of approval of a proposed development, as defined by Section 65927, or development project, those fees or exactions shall not exceed the estimated reasonable cost of providing the service or facility for which the fee or exaction is imposed.

(b) This section does not apply to fees or monetary exactions expressly authorized to be imposed under Sections 66475.1 and 66477.

(c) It is the intent of the Legislature in adding this section to codify existing constitutional and decisional law with respect to the imposition of development fees and monetary exactions on developments by local agencies. This section is declaratory of existing law and shall not be construed or interpreted as creating new law or as modifying or changing existing law.

(Added by renumbering Section 65959 by Stats. 1988, Ch. 418, Sec. 6.)



66005.1

(a) When a local agency imposes a fee on a housing development pursuant to Section 66001 for the purpose of mitigating vehicular traffic impacts, if that housing development satisfies all of the following characteristics, the fee, or the portion thereof relating to vehicular traffic impacts, shall be set at a rate that reflects a lower rate of automobile trip generation associated with such housing developments in comparison with housing developments without these characteristics, unless the local agency adopts findings after a public hearing establishing that the housing development, even with these characteristics, would not generate fewer automobile trips than a housing development without those characteristics:

(1) The housing development is located within one-half mile of a transit station and there is direct access between the housing development and the transit station along a barrier-free walkable pathway not exceeding one-half mile in length.

(2) Convenience retail uses, including a store that sells food, are located within one-half mile of the housing development.

(3) The housing development provides either the minimum number of parking spaces required by the local ordinance, or no more than one onsite parking space for zero to two bedroom units, and two onsite parking spaces for three or more bedroom units, whichever is less.

(b) If a housing development does not satisfy the characteristics in subdivision (a), the local agency may charge a fee that is proportional to the estimated rate of automobile trip generation associated with the housing development.

(c) As used in this section, “housing development” means a development project with common ownership and financing consisting of residential use or mixed use where not less than 50 percent of the floorspace is for residential use.

(d) For the purposes of this section, “transit station” has the meaning set forth in paragraph (4) of subdivision (b) of Section 65460.1. “Transit station” includes planned transit stations otherwise meeting this definition whose construction is programmed to be completed prior to the scheduled completion and occupancy of the housing development.

(e) This section shall become operative on January 1, 2011.

(Repealed (in Sec. 2) and added by Stats. 2008, Ch. 692, Sec. 3. Effective January 1, 2009. Section operative January 1, 2011, by its own provisions.)



66006

(a) If a local agency requires the payment of a fee specified in subdivision (c) in connection with the approval of a development project, the local agency receiving the fee shall deposit it with the other fees for the improvement in a separate capital facilities account or fund in a manner to avoid any commingling of the fees with other revenues and funds of the local agency, except for temporary investments, and expend those fees solely for the purpose for which the fee was collected. Any interest income earned by moneys in the capital facilities account or fund shall also be deposited in that account or fund and shall be expended only for the purpose for which the fee was originally collected.

(b) (1) For each separate account or fund established pursuant to subdivision (a), the local agency shall, within 180 days after the last day of each fiscal year, make available to the public the following information for the fiscal year:

(A) A brief description of the type of fee in the account or fund.

(B) The amount of the fee.

(C) The beginning and ending balance of the account or fund.

(D) The amount of the fees collected and the interest earned.

(E) An identification of each public improvement on which fees were expended and the amount of the expenditures on each improvement, including the total percentage of the cost of the public improvement that was funded with fees.

(F) An identification of an approximate date by which the construction of the public improvement will commence if the local agency determines that sufficient funds have been collected to complete financing on an incomplete public improvement, as identified in paragraph (2) of subdivision (a) of Section 66001, and the public improvement remains incomplete.

(G) A description of each interfund transfer or loan made from the account or fund, including the public improvement on which the transferred or loaned fees will be expended, and, in the case of an interfund loan, the date on which the loan will be repaid, and the rate of interest that the account or fund will receive on the loan.

(H) The amount of refunds made pursuant to subdivision (e) of Section 66001 and any allocations pursuant to subdivision (f) of Section 66001.

(2) The local agency shall review the information made available to the public pursuant to paragraph (1) at the next regularly scheduled public meeting not less than 15 days after this information is made available to the public, as required by this subdivision. Notice of the time and place of the meeting, including the address where this information may be reviewed, shall be mailed, at least 15 days prior to the meeting, to any interested party who files a written request with the local agency for mailed notice of the meeting. Any written request for mailed notices shall be valid for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for mailed notices shall be filed on or before April 1 of each year. The legislative body may establish a reasonable annual charge for sending notices based on the estimated cost of providing the service.

(c) For purposes of this section, “fee” means any fee imposed to provide for an improvement to be constructed to serve a development project, or which is a fee for public improvements within the meaning of subdivision (b) of Section 66000, and that is imposed by the local agency as a condition of approving the development project.

(d) Any person may request an audit of any local agency fee or charge that is subject to Section 66023, including fees or charges of school districts, in accordance with that section.

(e) The Legislature finds and declares that untimely or improper allocation of development fees hinders economic growth and is, therefore, a matter of statewide interest and concern. It is, therefore, the intent of the Legislature that this section shall supersede all conflicting local laws and shall apply in charter cities.

(f) At the time the local agency imposes a fee for public improvements on a specific development project, it shall identify the public improvement that the fee will be used to finance.

(Amended by Stats. 1996, Ch. 569, Sec. 2. Effective January 1, 1997.)



66006.5

(a) A city or county which imposes an assessment, fee, or charge, other than a tax, for transportation purposes may, by ordinance, prescribe conditions and procedures allowing real property which is needed by the city or county for local transportation purposes, or by the state for transportation projects which will not receive any federal funds, to be donated by the obligor in satisfaction or partial satisfaction of the assessment, fee, or charge.

(b) To facilitate the implementation of subdivision (a), the Department of Transportation shall do all of the following:

(1) Give priority to the refinement, modification, and enhancement of procedures and policies dealing with right-of-way donations in order to encourage and facilitate those donations.

(2) Reduce or simplify paperwork requirements involving right-of-way procurement.

(3) Increase communication and education efforts as a means to solicit and encourage voluntary right-of-way donations.

(4) Enhance communication and coordination with local public entities through agreements of understanding that address state acceptance of right-of-way donations.

(Added by Stats. 1989, Ch. 857, Sec. 2.)



66007

(a) Except as otherwise provided in subdivisions (b) and (g), any local agency that imposes any fees or charges on a residential development for the construction of public improvements or facilities shall not require the payment of those fees or charges, notwithstanding any other provision of law, until the date of the final inspection, or the date the certificate of occupancy is issued, whichever occurs first. However, utility service fees may be collected at the time an application for utility service is received. If the residential development contains more than one dwelling, the local agency may determine whether the fees or charges shall be paid on a pro rata basis for each dwelling when it receives its final inspection or certificate of occupancy, whichever occurs first; on a pro rata basis when a certain percentage of the dwellings have received their final inspection or certificate of occupancy, whichever occurs first; or on a lump-sum basis when the first dwelling in the development receives its final inspection or certificate of occupancy, whichever occurs first.

(b) (1) Notwithstanding subdivision (a), the local agency may require the payment of those fees or charges at an earlier time if (A) the local agency determines that the fees or charges will be collected for public improvements or facilities for which an account has been established and funds appropriated and for which the local agency has adopted a proposed construction schedule or plan prior to final inspection or issuance of the certificate of occupancy or (B) the fees or charges are to reimburse the local agency for expenditures previously made. “Appropriated,” as used in this subdivision, means authorization by the governing body of the local agency for which the fee is collected to make expenditures and incur obligations for specific purposes.

(2) (A) Paragraph (1) does not apply to units reserved for occupancy by lower income households included in a residential development proposed by a nonprofit housing developer in which at least 49 percent of the total units are reserved for occupancy by lower income households, as defined in Section 50079.5 of the Health and Safety Code, at an affordable rent, as defined in Section 50053 of the Health and Safety Code. In addition to the contract that may be required under subdivision (c), a city, county, or city and county may require the posting of a performance bond or a letter of credit from a federally insured, recognized depository institution to guarantee payment of any fees or charges that are subject to this paragraph. Fees and charges exempted from paragraph (1) under this paragraph shall become immediately due and payable when the residential development no longer meets the requirements of this paragraph.

(B) The exception provided in subparagraph (A) does not apply to fees and charges levied pursuant to Chapter 6 (commencing with Section 17620) of Part 10.5 of Division 1 of Title 1 of the Education Code.

(c) (1) If any fee or charge specified in subdivision (a) is not fully paid prior to issuance of a building permit for construction of any portion of the residential development encumbered thereby, the local agency issuing the building permit may require the property owner, or lessee if the lessee’s interest appears of record, as a condition of issuance of the building permit, to execute a contract to pay the fee or charge, or applicable portion thereof, within the time specified in subdivision (a). If the fee or charge is prorated pursuant to subdivision (a), the obligation under the contract shall be similarly prorated.

(2) The obligation to pay the fee or charge shall inure to the benefit of, and be enforceable by, the local agency that imposed the fee or charge, regardless of whether it is a party to the contract. The contract shall contain a legal description of the property affected, shall be recorded in the office of the county recorder of the county and, from the date of recordation, shall constitute a lien for the payment of the fee or charge, which shall be enforceable against successors in interest to the property owner or lessee at the time of issuance of the building permit. The contract shall be recorded in the grantor-grantee index in the name of the public agency issuing the building permit as grantee and in the name of the property owner or lessee as grantor. The local agency shall record a release of the obligation, containing a legal description of the property, in the event the obligation is paid in full, or a partial release in the event the fee or charge is prorated pursuant to subdivision (a).

(3) The contract may require the property owner or lessee to provide appropriate notification of the opening of any escrow for the sale of the property for which the building permit was issued and to provide in the escrow instructions that the fee or charge be paid to the local agency imposing the same from the sale proceeds in escrow prior to disbursing proceeds to the seller.

(d) This section applies only to fees collected by a local agency to fund the construction of public improvements or facilities. It does not apply to fees collected to cover the cost of code enforcement or inspection services, or to other fees collected to pay for the cost of enforcement of local ordinances or state law.

(e) “Final inspection” or “certificate of occupancy,” as used in this section, have the same meaning as described in Sections 305 and 307 of the Uniform Building Code, International Conference of Building Officials, 1985 edition.

(f) Methods of complying with the requirement in subdivision (b) that a proposed construction schedule or plan be adopted, include, but are not limited to, (1) the adoption of the capital improvement plan described in Section 66002, or (2) the submittal of a five-year plan for construction and rehabilitation of school facilities pursuant to subdivision (c) of Section 17017.5 of the Education Code.

(g) A local agency may defer the collection of one or more fees up to the close of escrow. This subdivision shall not apply to fees and charges levied pursuant to Chapter 6 (commencing with Section 17620) of Part 10.5 of Division 1 of Title 1 of the Education Code.

(Amended by Stats. 2008, Ch. 246, Sec. 1. Effective January 1, 2009.)



66008

A local agency shall expend a fee for public improvements, as accounted for pursuant to Section 66006, solely and exclusively for the purpose or purposes, as identified in subdivision (f) of Section 66006, for which the fee was collected. The fee shall not be levied, collected, or imposed for general revenue purposes.

(Added by Stats. 1996, Ch. 569, Sec. 3. Effective January 1, 1997.)






CHAPTER 6 - Fees for Development Projects Reconstructed After a Natural Disaster

66010

As used in this chapter:

(a) “Development project” means a development project as defined in Section 66000.

(b) “Fee” means a monetary exaction or a dedication, other than a tax or special assessment, which is required by a local agency of the applicant in connection with approval of a development project for the purpose of defraying all or a portion of the cost of public facilities related to the development project, but does not include fees for processing applications for governmental regulatory actions or approvals.

(c) “Local agency” means a local agency, as defined in Section 66000.

(d) “Public facilities” means public facilities, as defined in Section 66000.

(e) “Reconstruction” means the reconstruction of the real property, or portion thereof, where the property after reconstruction is substantially equivalent to the property prior to damage or destruction.

(Amended by Stats. 1990, Ch. 1572, Sec. 18.)



66011

No fee may be applied by a local agency to the reconstruction of any residential, commercial, or industrial development project that is damaged or destroyed as a result of a natural disaster, as declared by the Governor. Any reconstruction of real property, or portion thereof, which is not substantially equivalent to the damaged or destroyed property, shall be deemed to be new construction and only that portion which exceeds substantially equivalent construction may be assessed a fee. The term substantially equivalent, as used in this section, shall have the same meaning as the term in subdivision (c) of Section 70 of the Revenue and Taxation Code.

(Added by Stats. 1988, Ch. 162, Sec. 1.)






CHAPTER 7 - Fees for Specific Purposes

66012

(a)Notwithstanding any other provision of law which prescribes an amount or otherwise limits the amount of a fee or charge which may be levied by a city, county, or city and county, a city, county, or city and county shall have the authority to levy any fee or charge in connection with the operation of an aerial tramway within its jurisdiction.

(b)If any person disputes whether a fee or charge levied pursuant to subdivision (a) is reasonable, the auditor, or if there is no auditor, the fiscal officer, of the city, county, or city and county shall, upon request of the legislative body of the city, county, or city and county, conduct a study and determine whether the fee or charge is reasonable.

(Added by Stats. 1990, Ch. 1572, Sec. 19.)



66013

(a) Notwithstanding any other provision of law, when a local agency imposes fees for water connections or sewer connections, or imposes capacity charges, those fees or charges shall not exceed the estimated reasonable cost of providing the service for which the fee or charge is imposed, unless a question regarding the amount of the fee or charge imposed in excess of the estimated reasonable cost of providing the services or materials is submitted to, and approved by, a popular vote of two-thirds of those electors voting on the issue.

(b) As used in this section:

(1) “Sewer connection” means the connection of a structure or project to a public sewer system.

(2) “Water connection” means the connection of a structure or project to a public water system, as defined in subdivision (f) of Section 116275 of the Health and Safety Code.

(3) “Capacity charge” means a charge for public facilities in existence at the time a charge is imposed or charges for new public facilities to be acquired or constructed in the future that are of proportional benefit to the person or property being charged, including supply or capacity contracts for rights or entitlements, real property interests, and entitlements and other rights of the local agency involving capital expense relating to its use of existing or new public facilities. A “capacity charge” does not include a commodity charge.

(4) “Local agency” means a local agency as defined in Section 66000.

(5) “Fee” means a fee for the physical facilities necessary to make a water connection or sewer connection, including, but not limited to, meters, meter boxes, and pipelines from the structure or project to a water distribution line or sewer main, and that does not exceed the estimated reasonable cost of labor and materials for installation of those facilities.

(6) “Public facilities” means public facilities as defined in Section 66000.

(c) A local agency receiving payment of a charge as specified in paragraph (3) of subdivision (b) shall deposit it in a separate capital facilities fund with other charges received, and account for the charges in a manner to avoid any commingling with other moneys of the local agency, except for investments, and shall expend those charges solely for the purposes for which the charges were collected. Any interest income earned from the investment of moneys in the capital facilities fund shall be deposited in that fund.

(d) For a fund established pursuant to subdivision (c), a local agency shall make available to the public, within 180 days after the last day of each fiscal year, the following information for that fiscal year:

(1) A description of the charges deposited in the fund.

(2) The beginning and ending balance of the fund and the interest earned from investment of moneys in the fund.

(3) The amount of charges collected in that fiscal year.

(4) An identification of all of the following:

(A) Each public improvement on which charges were expended and the amount of the expenditure for each improvement, including the percentage of the total cost of the public improvement that was funded with those charges if more than one source of funding was used.

(B) Each public improvement on which charges were expended that was completed during that fiscal year.

(C) Each public improvement that is anticipated to be undertaken in the following fiscal year.

(5) A description of each interfund transfer or loan made from the capital facilities fund. The information provided, in the case of an interfund transfer, shall identify the public improvements on which the transferred moneys are, or will be, expended. The information, in the case of an interfund loan, shall include the date on which the loan will be repaid, and the rate of interest that the fund will receive on the loan.

(e) The information required pursuant to subdivision (d) may be included in the local agency’s annual financial report.

(f) The provisions of subdivisions (c) and (d) shall not apply to any of the following:

(1) Moneys received to construct public facilities pursuant to a contract between a local agency and a person or entity, including, but not limited to, a reimbursement agreement pursuant to Section 66003.

(2) Charges that are used to pay existing debt service or which are subject to a contract with a trustee for bondholders that requires a different accounting of the charges, or charges that are used to reimburse the local agency or to reimburse a person or entity who advanced funds under a reimbursement agreement or contract for facilities in existence at the time the charges are collected.

(3) Charges collected on or before December 31, 1998.

(g) Any judicial action or proceeding to attack, review, set aside, void, or annul the ordinance, resolution, or motion imposing a fee or capacity charge subject to this section shall be brought pursuant to Section 66022.

(h) Fees and charges subject to this section are not subject to the provisions of Chapter 5 (commencing with Section 66000), but are subject to the provisions of Sections 66016, 66022, and 66023.

(i) The provisions of subdivisions (c) and (d) shall only apply to capacity charges levied pursuant to this section.

(Amended by Stats. 2007, Ch. 94, Sec. 1. Effective January 1, 2008.)



66014

(a) Notwithstanding any other provision of law, when a local agency charges fees for zoning variances; zoning changes; use permits; building inspections; building permits; filing and processing applications and petitions filed with the local agency formation commission or conducting preliminary proceedings or proceedings under the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5; the processing of maps under the provisions of the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7; or planning services under the authority of Chapter 3 (commencing with Section 65100) of Division 1 of Title 7 or under any other authority; those fees may not exceed the estimated reasonable cost of providing the service for which the fee is charged, unless a question regarding the amount of the fee charged in excess of the estimated reasonable cost of providing the services or materials is submitted to, and approved by, a popular vote of two-thirds of those electors voting on the issue.

(b) The fees charged pursuant to subdivision (a) may include the costs reasonably necessary to prepare and revise the plans and policies that a local agency is required to adopt before it can make any necessary findings and determinations.

(c)  Any judicial action or proceeding to attack, review, set aside, void, or annul the ordinance, resolution, or motion authorizing the charge of a fee subject to this section shall be brought pursuant to Section 66022.

(Amended by Stats. 2002, Ch. 963, Sec. 1. Effective January 1, 2003.)






CHAPTER 7.5 - Fees for Rooftop Solar Energy Systems

66015

(a) For a residential rooftop solar energy system that produces direct current electricity:

(1) A city, county, city and county, or charter city shall not charge a residential permit fee that exceeds the estimated reasonable cost of providing the service for which the fee is charged. Except as provided in paragraph (2), that fee shall not exceed five hundred dollars ($500) plus fifteen dollars ($15) per kilowatt for each kilowatt above 15kW.

(2) Notwithstanding paragraph (1), a city, county, city and county, or charter city may charge a residential permit fee for a rooftop solar energy system that exceeds the fees specified in paragraph (1) if, as part of a written finding and an adopted resolution or ordinance, it provides substantial evidence of the reasonable cost to issue the permit.

(b) For a commercial rooftop solar energy system that produces direct current electricity:

(1) A city, county, city and county, or charter city shall not charge a commercial permit fee that exceeds the estimated reasonable cost of providing the service for which the fee is charged. Except as provided in paragraph (2), the fee shall not exceed one thousand dollars ($1,000) for systems up to 50kW plus seven dollars ($7) per kilowatt for each kilowatt between 51kW and 250kW, plus five dollars ($5) per kilowatt for each kilowatt above 250kW.

(2) Notwithstanding paragraph (1), a city, county, city and county, or charter city may charge a commercial permit fee for a rooftop solar energy system that exceeds the applicable fee specified in paragraph (1) if, as part of a written finding and an adopted resolution or ordinance, it provides substantial evidence of the reasonable cost to issue the permit.

(c) A written finding adopted pursuant to subdivision (a) or (b) shall include all of the following:

(1) A determination that the municipality has adopted appropriate ordinances, permit fees, and processes to streamline the submittal and approval of permits for solar energy systems pursuant to the practices and policies in state guidelines and model ordinances.

(2) A calculation related to the administrative cost of issuing a solar rooftop permit.

(3) A description of how the higher fee will result in a quick and streamlined approval process.

(d) For purposes of this section, “administrative costs” means the costs incurred in connection with the review, approval, and issuance of the permit, and the hourly site inspection and followup costs, and may also include an amortization of the costs incurred in connection with producing a written finding and adopting an ordinance or resolution pursuant to subdivision (a) or (b).

(e) For purposes of this section, “residential permit fee” means the sum of all charges levied by a city, county, city and county, or charter city in connection with the application for a rooftop solar energy system.

(f) It is the intent of the Legislature that a city, county, city and county, or charter city that meets the obligations of subdivisions (a) and (b) receive priority access to state funds for the purposes of distributed energy generation planning, permitting, training, or implementation.

(g) This chapter shall remain in effect only until January 1, 2018, and as of that date is repealed.

(Added by Stats. 2012, Ch. 614, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Chapter 7.5, consisting of this section.)






CHAPTER 8 - Procedures for Adopting Various Fees

66016

(a) Prior to levying a new fee or service charge, or prior to approving an increase in an existing fee or service charge, a local agency shall hold at least one open and public meeting, at which oral or written presentations can be made, as part of a regularly scheduled meeting. Notice of the time and place of the meeting, including a general explanation of the matter to be considered, and a statement that the data required by this section is available, shall be mailed at least 14 days prior to the meeting to any interested party who files a written request with the local agency for mailed notice of the meeting on new or increased fees or service charges. Any written request for mailed notices shall be valid for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for mailed notices shall be filed on or before April 1 of each year. The legislative body may establish a reasonable annual charge for sending notices based on the estimated cost of providing the service. At least 10 days prior to the meeting, the local agency shall make available to the public data indicating the amount of cost, or estimated cost, required to provide the service for which the fee or service charge is levied and the revenue sources anticipated to provide the service, including General Fund revenues. Unless there has been voter approval, as prescribed by Section 66013 or 66014, no local agency shall levy a new fee or service charge or increase an existing fee or service charge to an amount which exceeds the estimated amount required to provide the service for which the fee or service charge is levied. If, however, the fees or service charges create revenues in excess of actual cost, those revenues shall be used to reduce the fee or service charge creating the excess.

(b) Any action by a local agency to levy a new fee or service charge or to approve an increase in an existing fee or service charge shall be taken only by ordinance or resolution. The legislative body of a local agency shall not delegate the authority to adopt a new fee or service charge, or to increase a fee or service charge.

(c) Any costs incurred by a local agency in conducting the meeting or meetings required pursuant to subdivision (a) may be recovered from fees charged for the services which were the subject of the meeting.

(d) This section shall apply only to fees and charges as described in Sections 51287, 56383, 65104, 65456, 65584.1, 65863.7, 65909.5, 66013, 66014, and 66451.2 of this code, Sections 17951, 19132.3, and 19852 of the Health and Safety Code, Section 41901 of the Public Resources Code, and Section 21671.5 of the Public Utilities Code.

(e) Any judicial action or proceeding to attack, review, set aside, void, or annul the ordinance, resolution, or motion levying a fee or service charge subject to this section shall be brought pursuant to Section 66022.

(Amended by Stats. 2006, Ch. 643, Sec. 19. Effective January 1, 2007.)



66017

(a) Any action adopting a fee or charge, or increasing a fee or charge adopted, upon a development project, as defined in Section 66000, which applies to the filing, accepting, reviewing, approving, or issuing of an application, permit, or entitlement to use shall be enacted in accordance with the notice and public hearing procedures specified in Section 54986 or 66016 and shall be effective no sooner than 60 days following the final action on the adoption of the fee or charge or increase in the fee or charge.

(b) Without following the procedure otherwise required for the adoption of a fee or charge, or increasing a fee or charge, the legislative body of a local agency may adopt an urgency measure as an interim authorization for a fee or charge, or increase in a fee or charge, to protect the public health, welfare and safety. The interim authorization shall require four-fifths vote of the legislative body for adoption. The interim authorization shall have no force or effect 30 days after its adoption. The interim authority shall contain findings describing the current and immediate threat to the public health, welfare, and safety. After notice and public hearing pursuant to Section 54986 or 66016, the legislative body may extend the interim authority for an additional 30 days. Not more than two extensions may be granted. Any extension shall also require a four-fifths vote of the legislative body.

(Amended by Stats. 2006, Ch. 538, Sec. 320. Effective January 1, 2007.)



66018

(a)Prior to adopting an ordinance, resolution, or other legislative enactment adopting a new fee or approving an increase in an existing fee to which this section applies, a local agency shall hold a public hearing, at which oral or written presentations can be made, as part of a regularly scheduled meeting. Notice of the time and place of the meeting, including a general explanation of the matter to be considered, shall be published in accordance with Section 6062a.

(b)Any costs incurred by a local agency in conducting the hearing required pursuant to subdivision (a) may be recovered as part of the fees which were the subject of the hearing.

(c)This section applies only to the adopting or increasing of fees to which a specific statutory notice requirement, other than Section 54954.2, does not apply.

(d) As used in this section, “fees” do not include rates or charges for water, sewer, or electrical service.

(Added by Stats. 1990, Ch. 1572, Sec. 20.)



66018.5

“Local agency,” as used in this chapter, has the same meaning as provided in Section 66000.

(Added by Stats. 1990, Ch. 1572, Sec. 20.)



66019

(a) As used in this section:

(1) “Fee” means a fee as defined in Section 66000, but does not include any of the following:

(A) A fee authorized pursuant to Section 66013.

(B) A fee authorized pursuant to Section 17620 of the Education Code, or Sections 65995.5 and 65995.7.

(C) Rates or charges for water, sewer, or electrical services.

(D) Fees subject to Section 66016.

(2) “Party” means a person, entity, or organization representing a group of people or entities.

(3) “Public facility” means a public facility as defined in Section 66000.

(b) For any fee, notice of the time and place of the meeting, including a general explanation of the matter to be considered, and a statement that the data required by this subdivision is available shall be mailed at least 14 days prior to the first meeting to an interested party who files a written request with the city, county, or city and county for mailed notice of a meeting on a new or increased fee to be enacted by the city, county, or city and county. Any written request for mailed notices shall be valid for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for mailed notices shall be filed on or before April 1 of each year. The legislative body of the city, county, or city and county may establish a reasonable annual charge for sending notices based on the estimated cost of providing the service. The legislative body may send the notice electronically. At least 10 days prior to the meeting, the city, county, or city and county shall make available to the public the data indicating the amount of cost, or the estimated cost, required to provide the public facilities and the revenue sources anticipated to fund those public facilities, including general fund revenues. The new or increased fee shall be effective no earlier than 60 days following the final action on the adoption or increase of the fee, unless the city, county, or city and county follows the procedures set forth in subdivision (b) of Section 66017.

(c) If a city, county, or city and county receives a request for mailed notice pursuant to this section, or a local agency receives a request for mailed notice pursuant to Section 66016, the city, county, or city and county or other local agency may provide the notice via electronic mail for those who specifically request electronic mail notification. A city, county, city or county, or other local agency that provides electronic mail notification pursuant to this subdivision shall send the electronic mail notification to the electronic mail address indicated in the request. The electronic mail notification authorized by this subdivision shall operate as an alternative to the mailed notice required by this section.

(Added by Stats. 2009, Ch. 507, Sec. 2. Effective January 1, 2010.)






CHAPTER 9 - Protests, Legal Actions, and Audits

66020

(a) Any party may protest the imposition of any fees, dedications, reservations, or other exactions imposed on a development project, as defined in Section 66000, by a local agency by meeting both of the following requirements:

(1) Tendering any required payment in full or providing satisfactory evidence of arrangements to pay the fee when due or ensure performance of the conditions necessary to meet the requirements of the imposition.

(2) Serving written notice on the governing body of the entity, which notice shall contain all of the following information:

(A) A statement that the required payment is tendered or will be tendered when due, or that any conditions which have been imposed are provided for or satisfied, under protest.

(B) A statement informing the governing body of the factual elements of the dispute and the legal theory forming the basis for the protest.

(b) Compliance by any party with subdivision (a) shall not be the basis for a local agency to withhold approval of any map, plan, permit, zone change, license, or other form of permission, or concurrence, whether discretionary, ministerial, or otherwise, incident to, or necessary for, the development project. This section does not limit the ability of a local agency to ensure compliance with all applicable provisions of law in determining whether or not to approve or disapprove a development project.

(c) Where a reviewing local agency makes proper and valid findings that the construction of certain public improvements or facilities, the need for which is directly attributable to the proposed development, is required for reasons related to the public health, safety, and welfare, and elects to impose a requirement for construction of those improvements or facilities as a condition of approval of the proposed development, then in the event a protest is lodged pursuant to this section, that approval shall be suspended pending withdrawal of the protest, the expiration of the limitation period of subdivision (d) without the filing of an action, or resolution of any action filed. This subdivision confers no new or independent authority for imposing fees, dedications, reservations, or other exactions not presently governed by other law.

(d) (1) A protest filed pursuant to subdivision (a) shall be filed at the time of approval or conditional approval of the development or within 90 days after the date of the imposition of the fees, dedications, reservations, or other exactions to be imposed on a development project. Each local agency shall provide to the project applicant a notice in writing at the time of the approval of the project or at the time of the imposition of the fees, dedications, reservations, or other exactions, a statement of the amount of the fees or a description of the dedications, reservations, or other exactions, and notification that the 90-day approval period in which the applicant may protest has begun.

(2) Any party who files a protest pursuant to subdivision (a) may file an action to attack, review, set aside, void, or annul the imposition of the fees, dedications, reservations, or other exactions imposed on a development project by a local agency within 180 days after the delivery of the notice. Thereafter, notwithstanding any other law to the contrary, all persons are barred from any action or proceeding or any defense of invalidity or unreasonableness of the imposition. Any proceeding brought pursuant to this subdivision shall take precedence over all matters of the calendar of the court except criminal, probate, eminent domain, forcible entry, and unlawful detainer proceedings.

(e) If the court finds in favor of the plaintiff in any action or proceeding brought pursuant to subdivision (d), the court shall direct the local agency to refund the unlawful portion of the payment, with interest at the rate of 8 percent per annum, or return the unlawful portion of the exaction imposed.

(f) (1) If the court grants a judgment to a plaintiff invalidating, as enacted, all or a portion of an ordinance or resolution enacting a fee, dedication, reservation, or other exaction, the court shall direct the local agency to refund the unlawful portion of the payment, plus interest at an annual rate equal to the average rate accrued by the Pooled Money Investment Account during the time elapsed since the payment occurred, or to return the unlawful portion of the exaction imposed.

(2) If an action is filed within 120 days of the date at which an ordinance or resolution to establish or modify a fee, dedication, reservation, or other exactions to be imposed on a development project takes effect, the portion of the payment or exaction invalidated shall also be returned to any other person who, under protest pursuant to this section and under that invalid portion of that same ordinance or resolution as enacted, tendered the payment or provided for or satisfied the exaction during the period from 90 days prior to the date of the filing of the action which invalidates the payment or exaction to the date of the entry of the judgment referenced in paragraph (1).

(g) Approval or conditional approval of a development occurs, for the purposes of this section, when the tentative map, tentative parcel map, or parcel map is approved or conditionally approved or when the parcel map is recorded if a tentative map or tentative parcel map is not required.

(h) The imposition of fees, dedications, reservations, or other exactions occurs, for the purposes of this section, when they are imposed or levied on a specific development.

(Amended by Stats. 1996, Ch. 549, Sec. 2. Effective January 1, 1997.)



66021

(a) Any party on whom a fee, tax, assessment, dedication, reservation, or other exaction has been imposed, the payment or performance of which is required to obtain governmental approval of a development, as defined by Section 65927, or development project, may protest the establishment or imposition of the fee, tax, assessment, dedication, reservation, or other exaction as provided in Section 66020.

(b) The protest procedures of subdivision (a) do not apply to the protest of any tax or assessment (1) levied pursuant to a principal act that contains protest procedures, or (2) that is pledged to secure payment of the principal of, or interest on, bonds or other public indebtedness.

(Amended by Stats. 1998, Ch. 689, Sec. 7. Effective January 1, 1999.)



66022

(a) Any judicial action or proceeding to attack, review, set aside, void, or annul an ordinance, resolution, or motion adopting a new fee or service charge, or modifying or amending an existing fee or service charge, adopted by a local agency, as defined in Section 66000, shall be commenced within 120 days of the effective date of the ordinance, resolution, or motion.

If an ordinance, resolution, or motion provides for an automatic adjustment in a fee or service charge, and the automatic adjustment results in an increase in the amount of a fee or service charge, any action or proceeding to attack, review, set aside, void, or annul the increase shall be commenced within 120 days of the effective date of the increase.

(b)Any action by a local agency or interested person under this section shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(c) This section shall apply only to fees, capacity charges, and service charges described in and subject to Sections 66013, 66014, and 66016.

(Amended by Stats. 2006, Ch. 643, Sec. 20. Effective January 1, 2007.)



66023

(a) Any person may request an audit in order to determine whether any fee or charge levied by a local agency exceeds the amount reasonably necessary to cover the cost of any product, public facility, as defined in Section 66000, or service provided by the local agency. If a person makes that request, the legislative body of the local agency may retain an independent auditor to conduct an audit to determine whether the fee or charge is reasonable, but is not required to conduct the audit if an audit has been performed for the same fee within the previous 12 months.

(b) To the extent that the audit determines that the amount of any fee or charge does not meet the requirements of this section, the local agency shall adjust the fee accordingly. This subdivision does not apply to a fee authorized pursuant to Section 17620 of the Education Code, or Sections 65995.5 and 65995.7.

(c) The local agency shall retain an independent auditor to conduct an audit only if the person who requests the audit deposits with the local agency the amount of the local agency’s reasonable estimate of the cost of the independent audit. At the conclusion of the audit, the local agency shall reimburse unused sums, if any, or the requesting person shall pay the local agency the excess of the actual cost of the audit over the sum which was deposited.

(d) Any audit conducted by an independent auditor to determine whether a fee or charge levied by a local agency exceeds the amount reasonably necessary to cover the cost of providing the product or service shall conform to generally accepted auditing standards.

(e) The procedures specified in this section shall be alternative and in addition to those specified in Section 54985.

(f) The Legislature finds and declares that oversight of local agency fees is a matter of statewide interest and concern. It is, therefore, the intent of the Legislature that this chapter shall supersede all conflicting local laws and shall apply in charter cities.

(g) This section shall not be construed as granting any additional authority to any local agency to levy any fee or charge which is not otherwise authorized by another provision of law, nor shall its provisions be construed as granting authority to any local agency to levy a new fee or charge when other provisions of law specifically prohibit the levy of a fee or charge.

(Amended by Stats. 2009, Ch. 507, Sec. 3. Effective January 1, 2010.)



66024

(a) In any judicial action or proceeding to validate, attack, review, set aside, void, or annul any ordinance or resolution providing for the imposition of a development fee by any city, county, or district in which there is at issue whether the development fee is a special tax within the meaning of Section 50076, the city, county, or district has the burden of producing evidence to establish that the development fee does not exceed the cost of the service, facility, or regulatory activity for which it is imposed.

(b) No party may initiate any action or proceeding pursuant to subdivision (a) unless both of the following requirements are met:

(1) The development fee was directly imposed on the party as a condition of project approval.

(2) At least 30 days prior to initiating the action or proceeding, the party requests the city, county, or district to provide a copy of the documents which establish that the development fee does not exceed the cost of the service, facility, or regulatory activity for which it is imposed. In accordance with Section 6257, the city, county, or district may charge a fee for copying the documents requested pursuant to this paragraph.

(c) For purposes of this section, costs shall be determined in accordance with fundamental fairness and consistency of method as to the allocation of costs, expenses, revenues, and other items included in the calculation.

(Added by Stats. 1990, Ch. 1572, Sec. 22.)



66025

“Local agency,” as used in this chapter, means a local agency as defined in Section 66000.

(Added by Stats. 1990, Ch. 1572, Sec. 22.)






CHAPTER 9.3 - Mediation and Resolution of Land Use Disputes

66030

(a) The Legislature finds and declares all of the following:

(1) Current law provides that aggrieved agencies, project proponents, and affected residents may bring suit against the land use decisions of state and local governmental agencies. In practical terms, nearly anyone can sue once a project has been approved.

(2) Contention often arises over projects involving local general plans and zoning, redevelopment plans, the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), development impact fees, annexations and incorporations, and the Permit Streamlining Act (Chapter 4.5 (commencing with Section 65920)).

(3) When a public agency approves a development project that is not in accordance with the law, or when the prerogative to bring suit is abused, lawsuits can delay development, add uncertainty and cost to the development process, make housing more expensive, and damage California’s competitiveness. This litigation begins in the superior court, and often progresses on appeal to the Court of Appeal and the Supreme Court, adding to the workload of the state’s already overburdened judicial system.

(b) It is, therefore, the intent of the Legislature to help litigants resolve their differences by establishing formal mediation processes for land use disputes. In establishing these mediation processes, it is not the intent of the Legislature to interfere with the ability of litigants to pursue remedies through the courts.

(Added by Stats. 1994, Ch. 300, Sec. 1. Effective January 1, 1995.)



66031

(a) Notwithstanding any other provision of law, any action brought in the superior court relating to any of the following subjects may be subject to a mediation proceeding conducted pursuant to this chapter:

(1) The approval or denial by a public agency of any development project.

(2) Any act or decision of a public agency made pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(3) The failure of a public agency to meet the time limits specified in Chapter 4.5 (commencing with Section 65920), commonly known as the Permit Streamlining Act, or in the Subdivision Map Act (Division 2 (commencing with Section 66410)).

(4) Fees determined pursuant to Chapter 6 (commencing with Section 17620) of Division 1 of Part 10.5 of the Education Code or Chapter 4.9 (commencing with Section 65995).

(5) Fees determined pursuant to the Mitigation Fee Act (Chapter 5 (commencing with Section 66000), Chapter 6 (commencing with Section 66010), Chapter 7 (commencing with Section 66012), Chapter 8 (commencing with Section 66016), and Chapter 9 (commencing with Section 66020)).

(6) The adequacy of a general plan or specific plan adopted pursuant to Chapter 3 (commencing with Section 65100).

(7) The validity of any sphere of influence, urban service area, change of organization or reorganization, or any other decision made pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5).

(8) The adoption or amendment of a redevelopment plan pursuant to the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code).

(9) The validity of any zoning decision made pursuant to Chapter 4 (commencing with Section 65800).

(10) The validity of any decision made pursuant to Article 3.5 (commencing with Section 21670) of Chapter 4 of Part 1 of Division 9 of the Public Utilities Code.

(b) Within five days after the deadline for the respondent or defendant to file its reply to an action, the court may invite the parties to consider resolving their dispute by selecting a mutually acceptable person to serve as a mediator, or an organization or agency to provide a mediator.

(c) In selecting a person to serve as a mediator, or an organization or agency to provide a mediator, the parties shall consider the following:

(1) The council of governments having jurisdiction in the county where the dispute arose.

(2) Any subregional or countywide council of governments in the county where the dispute arose.

(3) Any other person with experience or training in mediation including those with experience in land use issues, or any other organization or agency that can provide a person with experience or training in mediation, including those with experience in land use issues.

(d) If the court invites the parties to consider mediation, the parties shall notify the court within 30 days if they have selected a mutually acceptable person to serve as a mediator. If the parties have not selected a mediator within 30 days, the action shall proceed. The court shall not draw any implication, favorable or otherwise, from the refusal by a party to accept the invitation by the court to consider mediation. Nothing in this section shall preclude the parties from using mediation at any other time while the action is pending.

(Amended by Stats. 2010, Ch. 699, Sec. 24. Effective January 1, 2011.)



66032

(a) Except as provided in subdivision (c) of Section 21167.8 of the Public Resources Code, all time limits with respect to an action shall be tolled while the mediator conducts the mediation, pursuant to this chapter.

(b) Mediations conducted by a mediator pursuant to this chapter that involve less than a quorum of a legislative body or a state body shall not be considered meetings of a legislative body pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5), nor shall they be considered meetings of a state body pursuant to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2).

(c) Any action taken regarding mediation conducted pursuant to this chapter shall be taken in accordance with the provisions of current law.

(d) Ninety days after the commencement of the mediation, and every 90 days thereafter, the action shall be reactivated unless the parties to the action do either of the following:

(1) Arrive at a settlement and implement it in accordance with the provisions of current law.

(2) Agree by written stipulation to extend the mediation for another 90-day period.

(e) Section 703.5 and Chapter 2 (commencing with Section 1115) of Division 9 of the Evidence Code apply to any mediation conducted pursuant to this chapter.

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 496, Sec. 1. Effective September 29, 2010. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 496.)



66032-1

(a) Notwithstanding any provision of law to the contrary, all time limits with respect to an action shall be tolled while the mediator conducts the mediation, pursuant to this chapter.

(b) Mediations conducted by a mediator pursuant to this chapter that involve less than a quorum of a legislative body or a state body shall not be considered meetings of a legislative body pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5), nor shall they be considered meetings of a state body pursuant to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2).

(c) Any action taken regarding mediation conducted pursuant to this chapter shall be taken in accordance with the provisions of current law.

(d) Ninety days after the commencement of the mediation, and every 90 days thereafter, the action shall be reactivated unless the parties to the action do either of the following:

(1) Arrive at a settlement and implement it in accordance with the provisions of current law.

(2) Agree by written stipulation to extend the mediation for another 90-day period.

(e) Section 703.5 and Chapter 2 (commencing with Section 1115) of Division 9 of the Evidence Code apply to any mediation conducted pursuant to this chapter.

(f) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2010, Ch. 496, Sec. 2. Effective September 29, 2010. Section operative January 1, 2016, by its own provisions.)



66033

(a) At the end of the mediation, the mediator shall file a report with the Office of Permit Assistance, consistent with Chapter 2 (commencing with Section 1115) of Division 9 of the Evidence Code, containing each of the following:

(1) The title of the action.

(2) The names of the parties to the action.

(3) An estimate of the costs avoided, if any, because the parties used mediation instead of litigation to resolve their dispute.

(b) The sole purpose of the report required by this section is the collection of information needed by the office to prepare its report to the Legislature pursuant to Section 66036.

(Amended by Stats. 1997, Ch. 772, Sec. 8. Effective January 1, 1998.)



66034

If the mediation does not resolve the action, the court may, in its discretion, schedule a settlement conference before a judge of the superior court. If the action is later heard on its merits, the judge hearing the action shall not be the same judge who conducted the settlement conference, except in counties with only one judge of the superior court.

(Added by Stats. 1994, Ch. 300, Sec. 1. Effective January 1, 1995.)



66035

The Judicial Council may adopt rules, forms, and standards necessary to implement this chapter.

(Added by Stats. 1994, Ch. 300, Sec. 1. Effective January 1, 1995.)






CHAPTER 10 - Highway Interchange Districts

66100

The Legislature finds and declares that , because substantial public moneys will be expended on the development of the West Side Freeway portion of Interstate Route 5, including the development of recreational and scenic observation sites in relatively undeveloped areas, and because new commercial and other development tends to locate at freeway interchanges in these areas, and this development may be detrimental to both traffic capacity and safety and to the preservation of the scenic characteristics along the freeway route, it is therefore necessary, in the interests of the public health, safety, and welfare, and to safeguard community economic development along the route of the freeway, to establish controls over the kinds, intensity, and design of land use and development that are permitted to occur at those interchanges along the freeway route from its intersection with the San Joaquin River to the junction of the route with State Highway Route 99 in the vicinity of Wheeler Ridge.

(Added by renumbering Section 66400 by Stats. 1999, Ch. 83, Sec. 88. Effective January 1, 2000.)



66101

To preserve the effective traffic capacity and safety of the West Side Freeway, to maintain and enhance the present character of the landscape abutting the freeway, and to ensure compatible land use and development at and near interchanges along the route, the kind, intensity, and design of land use and development occurring at the freeway interchanges on the portion of the West Side Freeway designated in Section 66100 shall be regulated within highway interchange districts, which districts shall be established by each local jurisdiction traversed by the West Side Freeway in which is located any of the interchanges identified in this chapter.

(Added by renumbering Section 66401 by Stats. 1999, Ch. 83, Sec. 89. Effective January 1, 2000.)



66102

The boundaries of each district shall be designated by the local jurisdiction within which each interchange is located and shall include the territory that the local jurisdiction deems to be affected by each interchange, but in no case shall the area consist of less than a circle of one-mile radius from the point of intersection of the centerline of the West Side Freeway with the centerline of any highway, street, or road intersecting at an interchange.

(Added by renumbering Section 66402 by Stats. 1999, Ch. 83, Sec. 90. Effective January 1, 2000.)



66103

Each local jurisdiction shall prepare for each highway interchange district a general land use plan and appropriate zoning ordinances by January 1, 1964. It shall be recognized that this state has a continuing interest in adequate enforcement of these plans and ordinances due to construction by this state of the West Side Freeway.

(Added by renumbering Section 66403 by Stats. 1999, Ch. 83, Sec. 91. Effective January 1, 2000.)









DIVISION 2 - SUBDIVISIONS

CHAPTER 1 - General Provisions and Definitions

ARTICLE 1 - General Provisions

66410

This division may be cited as the Subdivision Map Act.

(Added by Stats. 1974, Ch. 1536.)



66411

Regulation and control of the design and improvement of subdivisions are vested in the legislative bodies of local agencies. Each local agency shall, by ordinance, regulate and control the initial design and improvement of common interest developments as defined in Section 4100 or 6534 of the Civil Code and subdivisions for which this division requires a tentative and final or parcel map. In the development, adoption, revision, and application of this type of ordinance, the local agency shall comply with the provisions of Section 65913.2. The ordinance shall specifically provide for proper grading and erosion control, including the prevention of sedimentation or damage to offsite property. Each local agency may by ordinance regulate and control other subdivisions, provided that the regulations are not more restrictive than the regulations for those subdivisions for which a tentative and final or parcel map are required by this division, and provided further that the regulations shall not be applied to short-term leases (terminable by either party on not more than 30 days’ notice in writing) of a portion of the operating right-of-way of a railroad corporation as defined by Section 230 of the Public Utilities Code unless a showing is made in individual cases, under substantial evidence, that public policy necessitates the application of the regulations to those short-term leases in individual cases.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 55) by Stats. 2013, Ch. 605, Sec. 29. Effective January 1, 2014.)



66411.1

(a) Notwithstanding Section 66428, whenever a local ordinance requires improvements for a division of land which is not a subdivision of five or more lots, the regulations shall be limited to the dedication of rights-of-way, easements, and the construction of reasonable offsite and onsite improvements for the parcels being created. Requirements for the construction of offsite and onsite improvements shall be noticed by a statement on the parcel map, on the instrument evidencing the waiver of the parcel map, or by a separate instrument and shall be recorded on, concurrently with, or prior to the parcel map or instrument of waiver of a parcel map being filed for record.

(b) Notwithstanding Section 66428, fulfillment of the construction requirements shall not be required until the time a permit or other grant of approval for development of the parcel is issued by the local agency or, where provided by local ordinances, until the time the construction of the improvements is required pursuant to an agreement between the subdivider and the local agency, except that in the absence of an agreement, a local agency may require fulfillment of the construction requirements within a reasonable time following approval of the parcel map and prior to the issuance of a permit or other grant of approval for the development of a parcel upon a finding by the local agency that fulfillment of the construction requirements is necessary for either of the following reasons:

(1) The public health and safety.

(2) The required construction is a necessary prerequisite to the orderly development of the surrounding area.

(Amended by Stats. 1994, Ch. 655, Sec. 1. Effective January 1, 1995.)



66411.5

(a) Notwithstanding any other provision of this division, whenever a parcel map or final map is required to effectuate a judicial partition of property pursuant to subdivision (b) and pursuant to Section 872.040 of the Code of Civil Procedure, the local agency approving the parcel map or final map may establish the amount of any monetary exaction or any dedication or improvement requirement authorized by law as a condition of approving the parcel map or final map, but shall not require payment of the exaction, the undertaking of the improvement, or posting of security for future performance thereof and shall not accept any required offer of dedication until the time specified in subdivision (b).

(b) This section applies to judicial partition of real property which is subject to a contract under Article 3 (commencing with Section 51240) of Chapter 7 of Part 1 of Division 1 of Title 5 and which will remain subject to that contract subsequent to the filing of the parcel map or final map. With respect to any parcel created by a parcel map or final map subject to this section, payment of exactions and acceptance of offers of dedication under this section shall be deferred by the local agency until the contract terminates or is canceled as to that parcel, except that no deferral is required under this subdivision as to fees and assessments that are due and payable for governmental services provided to the parcel prior to termination or cancellation of the contract. The applicants for a parcel map or final map subject to this section shall be personally liable for performance of obligations deferred under this section at the time they become due.

(Added by Stats. 1988, Ch. 494, Sec. 1.)



66412

This division shall be inapplicable to any of the following:

(a) The financing or leasing of apartments, offices, stores, or similar space within apartment buildings, industrial buildings, commercial buildings, mobilehome parks, or trailer parks.

(b) Mineral, oil, or gas leases.

(c) Land dedicated for cemetery purposes under the Health and Safety Code.

(d) A lot line adjustment between four or fewer existing adjoining parcels, where the land taken from one parcel is added to an adjoining parcel, and where a greater number of parcels than originally existed is not thereby created, if the lot line adjustment is approved by the local agency, or advisory agency. A local agency or advisory agency shall limit its review and approval to a determination of whether or not the parcels resulting from the lot line adjustment will conform to the local general plan, any applicable specific plan, any applicable coastal plan, and zoning and building ordinances. An advisory agency or local agency shall not impose conditions or exactions on its approval of a lot line adjustment except to conform to the local general plan, any applicable specific plan, any applicable coastal plan, and zoning and building ordinances, to require the prepayment of real property taxes prior to the approval of the lot line adjustment, or to facilitate the relocation of existing utilities, infrastructure, or easements. No tentative map, parcel map, or final map shall be required as a condition to the approval of a lot line adjustment. The lot line adjustment shall be reflected in a deed, which shall be recorded. No record of survey shall be required for a lot line adjustment unless required by Section 8762 of the Business and Professions Code. A local agency shall approve or disapprove a lot line adjustment pursuant to the Permit Streamlining Act (Chapter 4.5 (commencing with Section 65920) of Division 1).

(e) Boundary line or exchange agreements to which the State Lands Commission or a local agency holding a trust grant of tide and submerged lands is a party.

(f) Any separate assessment under Section 2188.7 of the Revenue and Taxation Code.

(g) The conversion of a community apartment project, as defined in Section 4105 of the Civil Code, to a condominium, as defined in Section 783 of the Civil Code, but only if all of the following requirements are met:

(1) The property was subdivided before January 1, 1982, as evidenced by a recorded deed creating the community apartment project.

(2) Subject to compliance with Sections 4290 and 4295 of the Civil Code, all conveyances and other documents necessary to effectuate the conversion shall be executed by the required number of owners in the project as specified in the bylaws or other organizational documents. If the bylaws or other organizational documents do not expressly specify the number of owners necessary to execute the conveyances and other documents, a majority of owners in the project shall be required to execute the conveyances or other documents. Conveyances and other documents executed under the foregoing provisions shall be binding upon and affect the interests of all parties in the project.

(3) If subdivision, as defined in Section 66424, of the property occurred after January 1, 1964, both of the following requirements are met:

(A) A final or parcel map of that subdivision was approved by the local agency and recorded, with all of the conditions of that map remaining in effect after the conversion.

(B) No more than 49 percent of the units in the project were owned by any one person as defined in Section 17, including an incorporator or director of the community apartment project, on January 1, 1982.

(4) The local agency certifies that the above requirements were satisfied if the local agency, by ordinance, provides for that certification.

(h)  The conversion of a stock cooperative, as defined in Section 4190 or 6566 of the Civil Code, to a condominium, as defined in Section 783 of the Civil Code, but only if all of the following requirements are met:

(1) The property was subdivided before January 1, 1982, as evidenced by a recorded deed creating the stock cooperative, an assignment of lease, or issuance of shares to a stockholder.

(2) A person renting a unit in a cooperative shall be entitled at the time of conversion to all tenant rights in state or local law, including, but not limited to, rights respecting first refusal, notice, and displacement and relocation benefits.

(3) Subject to compliance with Sections 4290 and 4295, or with Sections 6626 and 6628, of the Civil Code, all conveyances and other documents necessary to effectuate the conversion shall be executed by the required number of owners in the cooperative as specified in the bylaws or other organizational documents. If the bylaws or other organizational documents do not expressly specify the number of owners necessary to execute the conveyances and other documents, a majority of owners in the cooperative shall be required to execute the conveyances or other documents. Conveyances and other documents executed under the foregoing provisions shall be binding upon and affect the interests of all parties in the cooperative.

(4) If subdivision, as defined in Section 66424, of the property occurred after January 1, 1980, both of the following requirements are met:

(A) A final or parcel map of that subdivision was approved by the local agency and recorded, with all of the conditions of that map remaining in effect after the conversion.

(B) No more than 49 percent of the shares in the project were owned by any one person as defined in Section 17, including an incorporator or director of the cooperative, on January 1, 1982.

(5) The local agency certifies that the above requirements were satisfied if the local agency, by ordinance, provides for that certification.

(i) The leasing of, or the granting of an easement to, a parcel of land, or any portion or portions thereof, in conjunction with the financing, erection, and sale or lease of a wind powered electrical generation device on the land, if the project is subject to discretionary action by the advisory agency or legislative body.

(j) The leasing or licensing of a portion of a parcel, or the granting of an easement, use permit, or similar right on a portion of a parcel, to a telephone corporation as defined in Section 234 of the Public Utilities Code, exclusively for the placement and operation of cellular radio transmission facilities, including, but not limited to, antennae support structures, microwave dishes, structures to house cellular communications transmission equipment, power sources, and other equipment incidental to the transmission of cellular communications, if the project is subject to discretionary action by the advisory agency or legislative body.

(k) Leases of agricultural land for agricultural purposes. As used in this subdivision, “agricultural purposes” means the cultivation of food or fiber, or the grazing or pasturing of livestock.

(l) The leasing of, or the granting of an easement to, a parcel of land, or any portion or portions thereof, in conjunction with the financing, erection, and sale or lease of a solar electrical generation device on the land, if the project is subject to review under other local agency ordinances regulating design and improvement or, if the project is subject to other discretionary action by the advisory agency or legislative body.

(m) The leasing of, or the granting of an easement to, a parcel of land or any portion or portions of the land in conjunction with a biogas project that uses, as part of its operation, agricultural waste or byproducts from the land where the project is located and reduces overall emissions of greenhouse gases from agricultural operations on the land if the project is subject to review under other local agency ordinances regulating design and improvement or if the project is subject to discretionary action by the advisory agency or legislative body.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 56) by Stats. 2013, Ch. 605, Sec. 30. Effective January 1, 2014.)



66412.1

This division shall also be inapplicable to:

(a) The financing or leasing of any parcel of land, or any portion thereof, in conjunction with the construction of commercial or industrial buildings on a single parcel, unless the project is not subject to review under other local agency ordinances regulating design and improvement.

(b) The financing or leasing of existing separate commercial or industrial buildings on a single parcel.

(Amended by Stats. 1982, Ch. 87, Sec. 4. Effective March 1, 1982.)



66412.2

This division shall not apply to the construction, financing, or leasing of dwelling units pursuant to Section 65852.1 or second units pursuant to Section 65852.2, but this division shall be applicable to the sale or transfer, but not leasing, of those units.

(Added by Stats. 1983, Ch. 1013, Sec. 1.5. Effective September 22, 1983.)



66412.3

In carrying out the provisions of this division, each local agency shall consider the effect of ordinances and actions adopted pursuant to this division on the housing needs of the region in which the local jurisdiction is situated and balance these needs against the public service needs of its residents and available fiscal and environmental resources.

(Added by renumbering Section 66412.2 by Stats. 1983, Ch. 1013, Sec. 1. Effective September 22, 1983.)



66412.5

When so provided by local ordinance, this division shall be inapplicable to subdivisions of four parcels or less for construction of removable commercial buildings having a floor area of less than 100 square feet.

(Added by Stats. 1977, Ch. 412.)



66412.6

(a) For purposes of this division or of a local ordinance enacted pursuant thereto, any parcel created prior to March 4, 1972, shall be conclusively presumed to have been lawfully created if the parcel resulted from a division of land in which fewer than five parcels were created and if at the time of the creation of the parcel, there was no local ordinance in effect which regulated divisions of land creating fewer than five parcels.

(b) For purposes of this division or of a local ordinance enacted pursuant thereto, any parcel created prior to March 4, 1972, shall be conclusively presumed to have been lawfully created if any subsequent purchaser acquired that parcel for valuable consideration without actual or constructive knowledge of a violation of this division or the local ordinance. Owners of parcels or units of land affected by the provisions of this subdivision shall be required to obtain a certificate of compliance or a conditional certificate of compliance pursuant to Section 66499.35 prior to obtaining a permit or other grant of approval for development of the parcel or unit of land. For purposes of determining whether the parcel or unit of land complies with the provisions of this division and of local ordinances enacted pursuant thereto, as required pursuant to subdivision (a) of Section 66499.35, the presumption declared in this subdivision shall not be operative.

(c) This section shall become operative January 1, 1995.

(Amended (as added by Stats. 1988, Ch. 1041, Sec. 2) by Stats. 1993, Ch. 500, Sec. 2. Effective January 1, 1994. Section operative January 1, 1995, by its own provisions.)



66412.7

A subdivision shall be deemed established for purposes of subdivision (d) of Section 66499.30 and any other provision of this division on the date of recordation of the final map or parcel map, except that in the case of (1) maps filed for approval prior to March 4, 1972, and subsequently approved by the local agency or (2) subdivisions exempted from map requirements by a certificate of exception (or the equivalent) applied for prior to such date and subsequently issued by the local agency pursuant to local ordinance, the subdivision shall be deemed established on the date the map or application for a certificate of exception (or the equivalent) was filed with the local agency.

(Added by Stats. 1980, Ch. 479.)



66412.8

(a) A project located in Los Angeles County that is approved by a public agency before the effective date of the act adding this section is not in violation of any requirement of this division by reason of the failure to construct a roadway across the property transferred to the state pursuant to subdivision (c) of Section 21080.29 of the Public Resources Code and to construct a bridge over the adjacent Ballona Channel in Los Angeles County, otherwise required as a condition of approval of a vesting tentative map or a tentative map, if all of the following conditions apply:

(1) The improvements specified in subdivision (a) are not constructed, due in whole or in part, to the project owner’s or developer’s relinquishment of easement rights to construct the improvements.

(2) The easement rights specified in paragraph (1) are relinquished in connection with the acquisition by the State of California, acting by and through the Wildlife Conservation Board of the Department of Fish and Game, of a wetlands project that is a minimum of 400 acres in size and located in the coastal zone.

(b) Where the easement rights have been relinquished, any municipal ordinance or regulation adopted by a charter city or a general law city shall be inapplicable to the extent that the ordinance or regulation requires construction of the transportation improvements specified in subdivision (a), or would otherwise require reprocessing or resubmittal of a permit or approval, including, but not limited to, a final recorded map, a vesting tentative map, or a tentative map, as a result of the transportation improvements specified in subdivision (a) not being constructed.

(Added by Stats. 2003, Ch. 739, Sec. 1. Effective January 1, 2004.)



66412.9

This division shall not apply to leases of agriculturally zoned land to nonprofit organizations for the purpose of operating an agricultural labor housing project on the property if all of the following conditions apply:

(1) The property to be leased shall not be more than five acres.

(2) The lease shall be for not less than 30 years.

(3) The lease shall be executed prior to January 1, 2017.

(Added by Stats. 2009, Ch. 447, Sec. 1. Effective January 1, 2010.)



66413

(a) When any area in a subdivision as to which a final map has been finally approved by a board of supervisors and filed for record pursuant to this division is thereafter annexed to a city, the final map and any agreements relating to the subdivision shall continue to govern the subdivision.

(b) When any area in a subdivision or proposed subdivision as to which a tentative map or vesting tentative map has been filed but a final map has not been finally approved, or as to which a parcel map is required by this division or local ordinance but the final act required to make the parcel map effective has not been taken, is annexed to a city, all procedures and regulations required by this division or by local ordinance of the annexing city shall be deemed to commence as of the effective date of the annexation and the map shall comply with the requirements of any applicable ordinance of the city to which the area is annexed.

(Amended by Stats. 1986, Ch. 613, Sec. 1.)



66413.5

(a) When any area in a subdivision or proposed subdivision as to which a tentative map meeting the criteria of this section has been approved by a board of supervisors is incorporated into a newly incorporated city, the newly incorporated city shall approve the final map if it meets all of the conditions of the tentative map and meets the requirements and conditions for approval of final maps as provided in Article 4 (commencing with Section 66456), and other requirements of this division.

(b) When any area in a subdivision or proposed subdivision as to which a vesting tentative map meeting the criteria of this section has been approved by a board of supervisors is incorporated into a newly incorporated city, the newly incorporated city shall approve the final map and give effect to the vesting tentative map as provided in Chapter 4.5 (commencing with Section 66498.1), if the final map meets all of the conditions of the vesting tentative map and meets the requirements and conditions for approval of final maps as provided in Article 4 (commencing with Section 66456), Chapter 4.5 (commencing with Section 66498.1), and other requirements of this division.

(c) Notwithstanding subdivisions (a) and (b), the newly incorporated city may condition or deny a permit, approval, or extension, or entitlement if it determines either of the following:

(1) Failure to do so would place the residents of the subdivision or the immediate community, or both, in a condition dangerous to their health or safety, or both.

(2) The condition or denial is required, in order to comply with state or federal law.

(d) The rights conferred by this section shall expire if a final map application is not timely filed prior to the expiration of the tentative or vesting tentative map. Prior to the approval of the final map, the rights conferred by this section shall be subject to the applicable time periods set forth in Section 66452.6, which shall not exceed eight years from the date of the incorporation unless an applicant and the newly incorporated city mutually agree to a longer period provided by this division.

(e) An approved tentative map or vesting tentative map shall not limit a newly incorporated city from imposing reasonable conditions on subsequent required approvals or permits necessary for the development, and authorized by the ordinances, policies, and standards described in Section 66474.2.

(f) Except as otherwise provided in subdivision (g), this section applies to any approved tentative map or approved vesting tentative map that meets both of the following requirements:

(1) The application for the tentative map or the vesting tentative map is submitted prior to the date that the first signature was affixed to the petition for incorporation pursuant to Section 56704, regardless of the validity of the first signature, or the adoption of the resolution pursuant to Section 56800, whichever occurs first.

(2) The county approved the tentative map or the vesting tentative map prior to the date of the election on the question of incorporation.

(g) This section does not apply to any territory for which the effective date of the incorporation is prior to January 1, 1999.

(h) It is not the intent of the Legislature to influence or affect any litigation pending on or initiated before January 1, 1999.

(Added by Stats. 1998, Ch. 689, Sec. 7.5. Effective January 1, 1999.)






ARTICLE 2 - Definitions

66414

The definitions in this article apply to the provisions of this division only and do not affect any other provisions of law.

(Added by Stats. 1974, Ch. 1536.)



66415

“Advisory agency” means a designated official or an official body charged with the duty of making investigations and reports on the design and improvement of proposed divisions of real property, the imposing of requirements or conditions thereon, or having the authority by local ordinance to approve, conditionally approve or disapprove maps.

(Added by Stats. 1974, Ch. 1536.)



66416

“Appeal board” means a designated board or other official body charged with the duty of hearing and making determinations upon appeals with respect to divisions of real property, the imposition of requirements or conditions thereon, or the kinds, nature and extent of the design or improvements, or both, recommended or decided by the advisory agency to be required.

(Added by Stats. 1974, Ch. 1536.)



66416.5

(a) “City engineer” means the person authorized to perform the functions of a city engineer. The land surveying functions of a city engineer may be performed by a city surveyor, if that position has been created by the local agency.

(b) A city engineer registered as a civil engineer after January 1, 1982, shall not be authorized to prepare, examine, or approve the surveying maps and documents. The examinations, certifications, and approvals of the surveying maps and documents shall only be performed by a person authorized to practice land surveying pursuant to the Professional Land Surveyors Act (Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code) or a person registered as a civil engineer prior to January 1, 1982, pursuant to the Professional Engineers Act (Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code).

(c) Nothing contained in this provision shall prevent a city engineer from delegating the land surveying functions to a person authorized to practice land surveying. Where there is no person authorized to practice land surveying within the city or agency, nothing shall prevent the city engineer from contracting with a person who is authorized to practice land surveying to perform the land surveying functions.

(Amended by Stats. 1996, Ch. 872, Sec. 63. Effective January 1, 1997.)



66417

(a) “County surveyor” includes county engineer, if there is no county surveyor.

(b) A county engineer registered as a civil engineer after January 1, 1982, shall not be authorized to prepare, examine, or approve the surveying maps and documents. The examinations, certifications, and approvals of the surveying maps and documents shall only be performed by a person authorized to practice land surveying pursuant to the Professional Land Surveyors Act (Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code) or a person registered as a civil engineer prior to January 1, 1982, pursuant to the Professional Engineers Act (Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code).

(Amended by Stats. 1996, Ch. 872, Sec. 64. Effective January 1, 1997.)



66418

“Design” means: (1) street alignments, grades and widths; (2) drainage and sanitary facilities and utilities, including alignments and grades thereof; (3) location and size of all required easements and rights-of-way; (4) fire roads and firebreaks; (5) lot size and configuration; (6) traffic access; (7) grading; (8) land to be dedicated for park or recreational purposes; and (9) other specific physical requirements in the plan and configuration of the entire subdivision that are necessary to ensure consistency with, or implementation of, the general plan or any applicable specific plan as required pursuant to Section 66473.5.

(Amended by Stats. 2002, Ch. 1109, Sec. 1.3. Effective January 1, 2003.)



66418.1

“Development” means the uses to which the land which is the subject of a map shall be put, the buildings to be constructed on it, and all alterations of the land and construction incident thereto.

(Added by Stats. 1984, Ch. 1113, Sec. 2. Operative January 1, 1986, by Sec. 10 of Ch. 1113.)



66418.2

(a) “Environmental subdivision” means a subdivision of land pursuant to this division for biotic and wildlife purposes that meets all of the conditions specified in subdivision (b).

(b) Prior to approving or conditionally approving an environmental subdivision, the local agency shall find each of the following:

(1) That factual biotic or wildlife data, or both, are available to the local agency to support the approval of the subdivision, prior to approving or conditionally approving the environmental subdivision.

(2) That provisions have been made for the perpetual maintenance of the property as a biotic or wildlife habitat, or both, in accordance with the conditions specified by any local, state, or federal agency requiring mitigation.

(3) That an easement will be recorded in the county in which the land is located to ensure compliance with the conditions specified by any local, state, or federal agency requiring the mitigation. The easement shall contain a covenant with a county, city, or nonprofit organization running with the land in perpetuity, that the landowner shall not construct or permit the construction of improvements except those for which the right is expressly reserved in the instrument. Where the biotic or wildlife habitat, or both, are compatible, the local agency shall consider requiring the easement to contain a requirement for the joint management and maintenance of the resulting parcels. This reservation shall not be inconsistent with the purposes of this section and shall not be incompatible with maintaining and preserving the biotic or wildlife character, or both, of the land.

(4) The real property is at least 20 acres in size, or if it is less than 20 acres in size, the following conditions are met:

(A) The land is contiguous to other land that would also qualify as an environmental subdivision.

(B) The other land is subject to a recorded perpetual easement that restricts its use to a biotic or wildlife habitat, or both.

(C) The total combined acreage of the lands would be 20 acres or more.

(D) Where the biotic or wildlife habitat, or both, are compatible, the land and the other land will be jointly managed and maintained.

(c) Notwithstanding subdivision (a) of Section 66411.1, any improvement, dedication, or design required by the local agency as a condition of approval of an environmental subdivision shall be solely for the purposes of ensuring compliance with the conditions required by the local, state, or federal agency requiring the mitigation.

(d) After recordation of an environmental subdivision, a subdivider may only abandon an environmental subdivision by reversion to acreage pursuant to Chapter 6 (commencing with Section 66499.11) if the local agency finds that all of the following conditions exist:

(1) None of the parcels created by the environmental subdivision has been sold or exchanged.

(2) None of the parcels is being used, set aside, or required for mitigation purposes pursuant to this section.

(3) Upon abandonment and reversion to acreage pursuant to this subdivision, the easement for biotic and wildlife purposes is extinguished.

(e) If the environmental subdivision is abandoned and reverts to acreage pursuant to subdivision (d), all local, state, and federal requirements shall apply.

(f) This section shall apply only upon the written request of the landowner at the time the land is divided. This section is not intended to limit or preclude subdivision by other lawful means for the mitigation of impacts to the environment, or of the land devoted to these purposes, or to require the division of land for these purposes.

(Amended by Stats. 2003, Ch. 76, Sec. 1. Effective January 1, 2004.)



66419

(a) “Improvement” refers to any street work and utilities to be installed, or agreed to be installed, by the subdivider on the land to be used for public or private streets, highways, ways, and easements, as are necessary for the general use of the lot owners in the subdivision and local neighborhood traffic and drainage needs as a condition precedent to the approval and acceptance of the final map thereof.

(b) “Improvement” also refers to any other specific improvements or types of improvements, the installation of which, either by the subdivider, by public agencies, by private utilities, by any other entity approved by the local agency, or by a combination thereof, is necessary to ensure consistency with, or implementation of, the general plan or any applicable specific plan.

(Amended by Stats. 1984, Ch. 1187, Sec. 2.)



66420

“Local agency” means a city, county or city and county.

(Added by Stats. 1974, Ch. 1536.)



66421

“Local ordinance” refers to a local ordinance regulating the design and improvement of subdivisions, enacted by the legislative body of any local agency under the provisions of this division or any prior statute, regulating the design and improvements of subdivisions, insofar as the provisions of the ordinance are consistent with and not in conflict with the provisions of this division.

(Added by Stats. 1974, Ch. 1536.)



66422

“Certificate of exception” means a valid authorization to subdivide land, issued by the County of Los Angeles pursuant to an ordinance thereof, adopted between September 22, 1967, and March 4, 1972, and which at the time of issuance did not conflict with this division or any statutory predecessor thereof.

(Added by Stats. 1988, Ch. 1041, Sec. 3.)



66423

“Subdivider” means a person, firm, corporation, partnership or association who proposes to divide, divides or causes to be divided real property into a subdivision for himself or for others except that employees and consultants of such persons or entities, acting in such capacity, are not “subdividers.”

(Amended by Stats. 1976, Ch. 660.)



66424

“Subdivision” means the division, by any subdivider, of any unit or units of improved or unimproved land, or any portion thereof, shown on the latest equalized county assessment roll as a unit or as contiguous units, for the purpose of sale, lease, or financing, whether immediate or future. Property shall be considered as contiguous units, even if it is separated by roads, streets, utility easement, or railroad rights-of-way. “Subdivision” includes a condominium project, as defined in Section 4125 or 6542 of the Civil Code, a community apartment project, as defined in Section 4105 of the Civil Code, or the conversion of five or more existing dwelling units to a stock cooperative, as defined in of Section 4190 or 6566 of the Civil Code.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 57) by Stats. 2013, Ch. 605, Sec. 31. Effective January 1, 2014.)



66424.1

Nothing in Section 66424 shall prevent a purchaser of a unit of land created under the provisions of this division or a local ordinance enacted pursuant thereto, from subdividing the land one or more times, pursuant to the provisions of this division prior to the time that an equalized county assessment roll has been completed reflecting the creation of the unit proposed to be subdivided.

Nothing contained in this chapter shall prevent the same subdivider of a unit of land created under the provisions of this division, or a local ordinance enacted pursuant thereto, from making consecutive subdivisions of the same parcel or any portion thereof.

Further, local agencies shall not, by ordinance or policy, prohibit consecutive subdivision of the same parcel or any portion thereof either by the same subdivider or a subsequent purchaser because the parcel was previously subdivided.

Nothing contained in this section shall limit the authority of a local agency to impose appropriate conditions or requirements on the consecutive subdivisions.

(Amended by Stats. 1986, Ch. 35, Sec. 1.)



66424.5

(a) “Tentative map” refers to a map made for the purpose of showing the design and improvement of a proposed subdivision and the existing conditions in and around it and need not be based upon an accurate or detailed final survey of the property.

(b) “Vesting tentative map” refers to a map which meets the requirements of subdivision (a) and Section 66452.

(Amended by Stats. 1984, Ch. 1113, Sec. 3. Operative January 1, 1986, by Sec. 10 of Ch. 1113.)



66424.6

(a) When a subdivision, as defined in Section 66424, is of a portion of any unit or units of improved or unimproved land, the subdivider may designate as a remainder that portion which is not divided for the purpose of sale, lease, or financing. Alternatively, the subdivider may omit entirely that portion of any unit of improved or unimproved land which is not divided for the purpose of sale, lease, or financing. If the subdivider elects to designate a remainder, the following requirements shall apply:

(1) The designated remainder shall not be counted as a parcel for the purpose of determining whether a parcel or final map is required.

(2) For a designated remainder parcel described in this subdivision, the fulfillment of construction requirements for improvements, including the payment of fees associated with any deferred improvements, shall not be required until a permit or other grant of approval for development of the remainder parcel is issued by the local agency or, where provided by local ordinance, until the construction of the improvements, including the payment of fees associated with any deferred improvements, is required pursuant to an agreement between the subdivider and the local agency. In the absence of that agreement, a local agency may require fulfillment of the construction requirements, including the payment of fees associated with any deferred improvements, within a reasonable time following approval of the final map and prior to the issuance of a permit or other grant of approval for the development of a remainder parcel upon a finding by the local agency that fulfillment of the construction requirements is necessary for reasons of:

(A) The public health and safety; or

(B) The required construction is a necessary prerequisite to the orderly development of the surrounding area.

(b) If the subdivider elects to omit all or a portion of any unit of improved or unimproved land which is not divided for the purpose of sale, lease, or financing, the omitted portion shall not be counted as a parcel for purposes of determining whether a parcel or final map is required, and the fulfillment of construction requirements for offsite improvements, including the payment of fees associated with any deferred improvements, shall not be required until a permit or other grant of approval for development is issued on the omitted parcel, except where allowed pursuant to paragraph (2) of subdivision (a).

(c) The provisions of subdivisions (a) and (b) providing for deferral of the payment of fees associated with any deferred improvements shall not apply if the designated remainder or omitted parcel is included within the boundaries of a benefit assessment district or community facilities district.

(d) A designated remainder or any omitted parcel may subsequently be sold without any further requirement of the filing of a parcel map or final map, but the local agency may require a certificate of compliance or conditional certificate of compliance.

(Amended by Stats. 1991, Ch. 907, Sec. 1.)









CHAPTER 2 - Maps

ARTICLE 1 - General Provisions

66425

The necessity for tentative, final and parcel maps shall be governed by the provisions of this chapter.

(Added by Stats. 1974, Ch. 1536.)



66426

A tentative and final map shall be required for all subdivisions creating five or more parcels, five or more condominiums as defined in Section 783 of the Civil Code, a community apartment project containing five or more parcels, or for the conversion of a dwelling to a stock cooperative containing five or more dwelling units, except where any one of the following occurs:

(a) The land before division contains less than five acres, each parcel created by the division abuts upon a maintained public street or highway, and no dedications or improvements are required by the legislative body.

(b) Each parcel created by the division has a gross area of 20 acres or more and has an approved access to a maintained public street or highway.

(c) The land consists of a parcel or parcels of land having approved access to a public street or highway, which comprises part of a tract of land zoned for industrial or commercial development, and which has the approval of the governing body as to street alignments and widths.

(d) Each parcel created by the division has a gross area of not less than 40 acres or is not less than a quarter of a quarter section.

(e) The land being subdivided is solely for the creation of an environmental subdivision pursuant to Section 66418.2.

(f) A parcel map shall be required for those subdivisions described in subdivisions (a), (b), (c), (d), and (e).

(Amended by Stats. 2003, Ch. 76, Sec. 2. Effective January 1, 2004.)



66426.5

Any conveyance of land to or from a governmental agency, public entity, public utility, or subsidiary of a public utility for conveyance to that public utility for rights-of-way shall not be considered a division of land for purposes of computing the number of parcels. For purposes of this section, any conveyance of land to or from a governmental agency shall include a fee interest, a leasehold interest, an easement, or a license.

(Amended by Stats. 2011, Ch. 382, Sec. 6. Effective January 1, 2012.)



66427

(a) A map of a condominium project, a community apartment project, or of the conversion of five or more existing dwelling units to a stock cooperative project need not show the buildings or the manner in which the buildings or the airspace above the property shown on the map are to be divided, nor shall the governing body have the right to refuse approval of a parcel, tentative, or final map of the project on account of the design or the location of buildings on the property shown on the map that are not violative of local ordinances or on account of the manner in which airspace is to be divided in conveying the condominium.

(b) A map need not include a condominium plan or plans, as defined in Section 4120 or 6540 of the Civil Code, and the governing body may not refuse approval of a parcel, tentative, or final map of the project on account of the absence of a condominium plan.

(c) Fees and lot design requirements shall be computed and imposed with respect to those maps on the basis of parcels or lots of the surface of the land shown thereon as included in the project.

(d) Nothing herein shall be deemed to limit the power of the legislative body to regulate the design or location of buildings in a project by or pursuant to local ordinances.

(e) If the governing body has approved a parcel map or final map for the establishment of condominiums on property pursuant to the requirements of this division, the separation of a three-dimensional portion or portions of the property from the remainder of the property or the division of that three-dimensional portion or portions into condominiums shall not constitute a further subdivision as defined in Section 66424, provided each of the following conditions has been satisfied:

(1) The total number of condominiums established is not increased above the number authorized by the local agency in approving the parcel map or final map.

(2) A perpetual estate or an estate for years in the remainder of the property is held by the condominium owners in undivided interests in common, or by an association as defined in Section 4100 or 6528 of the Civil Code, and the duration of the estate in the remainder of the property is the same as the duration of the estate in the condominiums.

(3) The three-dimensional portion or portions of property are described on a condominium plan or plans, as defined in Section 4120 or 6540 of the Civil Code.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 58) by Stats. 2013, Ch. 605, Sec. 32. Effective January 1, 2014.)



66427.1

(a) The legislative body shall not approve a final map for a subdivision to be created from the conversion of residential real property into a condominium project, a community apartment project, or a stock cooperative project, unless it finds as follows:

(1) Each tenant of the proposed condominium, community apartment project, or stock cooperative project, and each person applying for the rental of a unit in the residential real property, has received or will have received all applicable notices and rights now or hereafter required by this chapter or Chapter 3 (commencing with Section 66451).

(2) Each of the tenants of the proposed condominium, community apartment project, or stock cooperative project has received or will receive each of the following notices:

(A) Written notification, pursuant to Section 66452.18, of intention to convert, provided at least 60 days prior to the filing of a tentative map pursuant to Section 66452.

(B) Ten days’ written notification that an application for a public report will be, or has been, submitted to the Bureau of Real Estate, that the period for each tenant’s right to purchase begins with the issuance of the final public report, and that the report will be available on request.

(C) Written notification that the subdivider has received the public report from the Bureau of Real Estate. This notice shall be provided within five days after the date that the subdivider receives the public report from the Bureau of Real Estate.

(D) Written notification within 10 days after approval of a final map for the proposed conversion.

(E) One hundred eighty days’ written notice of intention to convert, provided prior to termination of tenancy due to the conversion or proposed conversion pursuant to Section 66452.19, but not before the local authority has approved a tentative map for the conversion. The notice given pursuant to this paragraph shall not alter or abridge the rights or obligations of the parties in performance of their covenants, including, but not limited to, the provision of services, payment of rent, or the obligations imposed by Sections 1941, 1941.1, and 1941.2 of the Civil Code.

(F) Notice of an exclusive right to contract for the purchase of his or her respective unit upon the same terms and conditions that the unit will be initially offered to the general public or terms more favorable to the tenant pursuant to Section 66452.20. The exclusive right to purchase shall commence on the date the subdivision public report is issued, as provided in Section 11018.2 of the Business and Professions Code, and shall run for a period of not less than 90 days, unless the tenant gives prior written notice of his or her intention not to exercise the right.

(b) The written notices to tenants required by subparagraphs (A) and (B) of paragraph (2) of subdivision (a) shall be deemed satisfied if those notices comply with the legal requirements for service by mail.

(c) This section shall not diminish, limit, or expand, other than as provided in this section, the authority of any city, county, or city and county to approve or disapprove condominium projects.

(d) If a rental agreement was negotiated in Spanish, Chinese, Tagalog, Vietnamese, or Korean, all required written notices regarding the conversion of residential real property into a condominium project, a community apartment project, or a stock cooperative project shall be issued in that language.

(Amended by Stats. 2013, Ch. 352, Sec. 313. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



66427.2

Unless applicable general or specific plans contain definite objectives and policies, specifically directed to the conversion of existing buildings into condominium projects or stock cooperatives, the provisions of Sections 66473.5, 66474, and 66474.61, and subdivision (c) of Section 66474.60 shall not apply to condominium projects or stock cooperatives, which consist of the subdivision of airspace in an existing structure, unless new units are to be constructed or added.

A city, county, or city and county acting pursuant to this section shall approve or disapprove the conversion of an existing building to a stock cooperative within 120 days following receipt of a completed application for approval of such conversion.

This section shall not diminish, limit or expand, other than as provided herein, the authority of any city, county, or city and county to approve or disapprove condominium projects.

(Amended by Stats. 1979, Ch. 1192.)



66427.4

(a) At the time of filing a tentative or parcel map for a subdivision to be created from the conversion of a mobilehome park or floating home marina to another use, the subdivider shall also file a report on the impact of the conversion upon the displaced residents of the mobilehome park or floating home marina to be converted. In determining the impact of the conversion on displaced mobilehome park or floating home marina residents, the report shall address the availability of adequate replacement space in mobilehome parks or floating home marinas.

(b) The subdivider shall make a copy of the report available to each resident of the mobilehome park or floating home marina at least 15 days prior to the hearing on the map by the advisory agency or, if there is no advisory agency, by the legislative body.

(c) The legislative body, or an advisory agency that is authorized by local ordinance to approve, conditionally approve, or disapprove the map, may require the subdivider to take steps to mitigate any adverse impact of the conversion on the ability of displaced mobilehome park or floating home marina residents to find adequate space in a mobilehome park or floating home marina, respectively.

(d) This section establishes a minimum standard for local regulation of conversions of mobilehome parks and floating home marinas into other uses and shall not prevent a local agency from enacting more stringent measures.

(e) This section shall not be applicable to a subdivision that is created from the conversion of a rental mobilehome park or rental floating home marina to resident ownership.

(Amended by Stats. 2013, Ch. 432, Sec. 3. Effective January 1, 2014.)



66427.5

At the time of filing a tentative or parcel map for a subdivision to be created from the conversion of a rental mobilehome park to resident ownership, the subdivider shall avoid the economic displacement of all nonpurchasing residents in the following manner:

(a) The subdivider shall offer each existing tenant an option to either purchase his or her condominium or subdivided unit, which is to be created by the conversion of the park to resident ownership, or to continue residency as a tenant.

(b) The subdivider shall file a report on the impact of the conversion upon residents of the mobilehome park to be converted to resident owned subdivided interest.

(c) The subdivider shall make a copy of the report available to each resident of the mobilehome park at least 15 days prior to the hearing on the map by the advisory agency or, if there is no advisory agency, by the legislative body.

(d) (1) The subdivider shall obtain a survey of support of residents of the mobilehome park for the proposed conversion.

(2) The survey of support shall be conducted in accordance with an agreement between the subdivider and a resident homeowners’ association, if any, that is independent of the subdivider or mobilehome park owner.

(3) The survey shall be obtained pursuant to a written ballot.

(4) The survey shall be conducted so that each occupied mobilehome space has one vote.

(5) The results of the survey shall be submitted to the local agency upon the filing of the tentative or parcel map, to be considered in the agency’s decision as to whether to approve, conditionally approve, or disapprove the map, and the agency may disapprove the map if it finds that the results of the survey have not demonstrated the support of at least a majority of the park’s homeowners.

(6) Local legislative bodies may, by ordinance or resolution, implement the requirements of this subdivision.

(e) The subdivider shall be subject to a hearing by a legislative body or advisory agency, which is authorized by local ordinance to approve, conditionally approve, or disapprove the map. The scope of the hearing shall be limited to the issue of compliance with this section.

(f) The subdivider shall be required to avoid the economic displacement of all nonpurchasing residents in accordance with the following:

(1) As to nonpurchasing residents who are not lower income households, as defined in Section 50079.5 of the Health and Safety Code, the monthly rent, including any applicable fees or charges for use of any preconversion amenities, may increase from the preconversion rent to market levels, as defined in an appraisal conducted in accordance with nationally recognized professional appraisal standards, in equal annual increases over a four-year period.

(2) As to nonpurchasing residents who are lower income households, as defined in Section 50079.5 of the Health and Safety Code, the monthly rent, including any applicable fees or charges for use of any preconversion amenities, may increase from the preconversion rent by an amount equal to the average monthly increase in rent in the four years immediately preceding the conversion, except that in no event shall the monthly rent be increased by an amount greater than the average monthly percentage increase in the Consumer Price Index for the most recently reported period.

(Amended by Stats. 2013, Ch. 373, Sec. 1. Effective January 1, 2014.)



66427.6

At the time of filing a tentative or parcel map for a subdivision to be created from the conversion of a rental floating home marina to resident ownership, the subdivider shall avoid the economic displacement of all nonpurchasing residents in the following manner:

(a) The subdivider shall offer each existing tenant an option to either purchase his or her condominium or subdivided unit, which is to be created by the conversion of the marina to resident ownership, or to continue residency as a tenant.

(b) The subdivider shall file a report on the impact of the conversion upon residents of the floating home marina to be converted to a resident-owned subdivided interest.

(c) The subdivider shall make a copy of the report available to each resident of the floating home marina at least 15 days prior to the hearing on the map by the advisory agency or, if there is no advisory agency, by the legislative body.

(d) (1) The subdivider shall obtain a survey of support of residents of the floating home marina for the proposed conversion.

(2) The survey of support shall be conducted in accordance with an agreement between the subdivider and a resident homeowners’ association, if any, that is independent of the subdivider or floating home marina owner.

(3) The survey shall be obtained pursuant to a written ballot.

(4) The survey shall be conducted so that each occupied floating home berth has one vote.

(5) The results of the survey shall be submitted to the local agency upon the filing of the tentative or parcel map, to be considered in the agency’s decision as to whether to approve, conditionally approve, or disapprove the map, and the agency may disapprove the map if it finds that the results of the survey have not demonstrated the support of at least a majority of the marina’s homeowners.

(6) Local legislative bodies may enact local regulations to implement the requirements of this subdivision.

(e) The subdivider shall be subject to a hearing by a legislative body or advisory agency, which is authorized by local ordinance to approve, conditionally approve, or disapprove the map. The scope of the hearing shall be limited to the issue of compliance with this section.

(f) The subdivider shall be required to avoid the economic displacement of all nonpurchasing residents in accordance with the following:

(1) As to nonpurchasing residents who are not lower income households, as defined in Section 50079.5 of the Health and Safety Code, the monthly rent, including any applicable fees or charges for use of any preconversion amenities, may increase from the preconversion rent to market levels, as defined in an appraisal conducted in accordance with nationally recognized professional appraisal standards, in equal annual increases over a four-year period.

(2) As to nonpurchasing residents who are lower income households, as defined in Section 50079.5 of the Health and Safety Code, the monthly rent, including any applicable fees or charges for use of any preconversion amenities, may increase from the preconversion rent by an amount equal to the average monthly increase in rent in the four years immediately preceding the conversion, except that the monthly rent shall not be increased by an amount greater than the average monthly percentage increase in the Consumer Price Index for the most recently reported period.

(Added by Stats. 2013, Ch. 432, Sec. 4. Effective January 1, 2014.)



66428

(a) Local ordinances may require a tentative map where a parcel map is required by this chapter. A parcel map shall be required for subdivisions as to which a final or parcel map is not otherwise required by this chapter, unless the preparation of the parcel map is waived by local ordinance as provided in this section. A parcel map shall not be required for either of the following:

(1) Subdivisions of a portion of the operating right-of-way of a railroad corporation, as defined by Section 230 of the Public Utilities Code, that are created by short-term leases (terminable by either party on not more than 30 days’ notice in writing).

(2) Land conveyed to or from a governmental agency, public entity, public utility, or for land conveyed to a subsidiary of a public utility for conveyance to that public utility for rights-of-way, unless a showing is made in individual cases, upon substantial evidence, that public policy necessitates a parcel map. For purposes of this subdivision, land conveyed to or from a governmental agency shall include a fee interest, a leasehold interest, an easement, or a license.

(b) A local agency shall, by ordinance, provide a procedure for waiving the requirement for a parcel map, imposed by this division, including the requirements for a parcel map imposed by Section 66426. The procedure may include provisions for waiving the requirement for a tentative and final map for the construction of a condominium project on a single parcel. The ordinance shall require a finding by the legislative body or advisory agency, that the proposed division of land complies with requirements established by this division or local ordinance enacted pursuant thereto as to area, improvement and design, floodwater drainage control, appropriate improved public roads, sanitary disposal facilities, water supply availability, environmental protection, and other requirements of this division or local ordinance enacted pursuant thereto. In any case, where the requirement for a parcel map is waived by local ordinance pursuant to this section, a tentative map may be required by local ordinance.

(c) If a local ordinance does not require a tentative map where a parcel map is required by this division, the subdivider shall have the option of submitting a tentative map, or if he or she desires to obtain the rights conferred by Chapter 4.5 (commencing with Section 66498.1), a vesting tentative map.

(Amended by Stats. 2013, Ch. 210, Sec. 16. Effective January 1, 2014.)



66428.1

(a) When at least two-thirds of the owners of mobilehomes or floating homes who are tenants in the mobilehome park or floating home marina sign a petition indicating their intent to purchase the mobilehome park or the floating home marina for purposes of converting it to resident ownership, and a field survey is performed, the requirement for a parcel map or a tentative and final map shall be waived unless any of the following conditions exists:

(1) There are design or improvement requirements necessitated by significant health or safety concerns.

(2) The local agency determines that there is an exterior boundary discrepancy that requires recordation of a new parcel or tentative and final map.

(3) The existing parcels that exist prior to the proposed conversion were not created by a recorded parcel or final map.

(4) The conversion would result in the creation of more condominium units or interests than the number of tenant lots, spaces, or floating home berths that exist prior to conversion.

(b) The petition signed by owners of mobilehomes in a mobilehome park proposed for conversion to resident ownership pursuant to subdivision (a) shall read as follows:

MOBILEHOME PARK PETITION AND
DISCLOSURE STATEMENT

SIGNING THIS PETITION INDICATES YOUR SUPPORT FOR CONVERSION OF THIS MOBILEHOME PARK TO RESIDENT OWNERSHIP.   THIS DISCLOSURE STATEMENT CONCERNS THE REAL PROPERTY SITUATED IN THE CITY OF ____, COUNTY OF ____, STATE OF CALIFORNIA, DESCRIBED AS ____.   THE TOTAL COST FOR CONVERSION AND PURCHASE OF THE PARK IS $____ TO $____, EXCLUDING FINANCING COSTS.   THE TOTAL COST TO YOU FOR CONVERSION AND PURCHASE OF YOUR OWNERSHIP INTEREST IS $____ TO $____, EXCLUDING FINANCING COSTS.   IF TWO-THIRDS OF THE RESIDENTS IN THIS PARK SIGN THIS PETITION INDICATING THEIR INTENT TO PURCHASE THE MOBILEHOME PARK FOR PURPOSES OF CONVERTING IT TO RESIDENT OWNERSHIP, THEN THE REQUIREMENTS FOR A NEW PARCEL, OR TENTATIVE AND FINAL SUBDIVISION MAP IN COMPLIANCE WITH THE SUBDIVISION MAP ACT MUST BE WAIVED, WITH CERTAIN VERY LIMITED EXCEPTIONS. WAIVING THESE PROVISIONS OF LAW ELIMINATES NUMEROUS PROTECTIONS THAT ARE AVAILABLE TO YOU.

_____ Buyer, unit #, date _____ _____ _____ Petitioner, date _____

(c) The petition signed by owners of floating homes in a floating home marina proposed for conversion to resident ownership pursuant to subdivision (a) shall read as follows:

FLOATING HOME MARINA PETITION AND
DISCLOSURE STATEMENT

SIGNING THIS PETITION INDICATES YOUR SUPPORT FOR CONVERSION OF THIS FLOATING HOME MARINA TO RESIDENT OWNERSHIP.   THIS DISCLOSURE STATEMENT CONCERNS THE REAL PROPERTY SITUATED IN THE CITY OF ____, COUNTY OF ____, STATE OF CALIFORNIA, DESCRIBED AS ____.   THE TOTAL COST FOR CONVERSION AND PURCHASE OF THE PARK IS $____ TO $____, EXCLUDING FINANCING COSTS.   THE TOTAL COST TO YOU FOR CONVERSION AND PURCHASE OF YOUR OWNERSHIP INTEREST IS $____ TO $____, EXCLUDING FINANCING COSTS.   IF TWO-THIRDS OF THE RESIDENTS IN THIS MARINA SIGN THIS PETITION INDICATING THEIR INTENT TO PURCHASE THE FLOATING HOME MARINA FOR PURPOSES OF CONVERTING IT TO RESIDENT OWNERSHIP, THEN THE REQUIREMENTS FOR A NEW PARCEL, OR TENTATIVE AND FINAL SUBDIVISION MAP IN COMPLIANCE WITH THE SUBDIVISION MAP ACT MUST BE WAIVED, WITH CERTAIN VERY LIMITED EXCEPTIONS. WAIVING THESE PROVISIONS OF LAW ELIMINATES NUMEROUS PROTECTIONS THAT ARE AVAILABLE TO YOU.

_____ Buyer, unit #, date _____ _____ _____ Petitioner, date _____

(d) The local agency shall provide an application for waiver pursuant to this section. After the waiver application is deemed complete pursuant to Section 65943, the local agency shall approve or deny the application within 50 days. The applicant shall have the right to appeal that decision to the governing body of the local agency.

(e) If a tentative or parcel map is required, the local agency shall not impose any offsite design or improvement requirements unless these are necessary to mitigate an existing health or safety condition. No other dedications, improvements, or in-lieu fees shall be required by the local agency. In no case shall the mitigation of a health or safety condition have the effect of reducing the number, or changing the location, of existing mobilehome spaces or floating home marina berths.

(f) If the local agency imposes requirements on an applicant to mitigate a health or safety condition, the applicant and the local agency shall enter into an unsecured improvement agreement. The local agency shall not require bonds or other security devices pursuant to Chapter 5 (commencing with Section 66499) for the performance of that agreement. The applicant shall have a period of one year from the date the agreement was executed to complete those improvements.

(g) If the waiver application provided for in this section is denied by the local agency pursuant to the provisions of subdivision (a), the applicant may proceed to convert the mobilehome park or the floating home marina to a tenant-owned, condominium ownership interest, but shall file a parcel map or a tentative and final map. The local agency may not require the applicant to file and record a tentative and final map unless the conversion creates five or more parcels shown on the map. The number of condominium units or interests created by the conversion shall not determine whether the filing of a parcel or a tentative and final map shall be required.

(h) For the purposes of this section, the meaning of “resident ownership” shall be as defined in Section 50781 of the Health and Safety Code.

(Amended by Stats. 2013, Ch. 432, Sec. 5. Effective January 1, 2014.)



66429

Of the maps required by this division, only final and parcel maps may be filed for record in the office of the county recorder.

(Added by Stats. 1974, Ch. 1536.)



66430

No final map or parcel map required by this chapter or local ordinance which creates a subdivision shall be filed with the local agency without the written consent of all parties having any record title interest in the real property proposed to be subdivided, except as otherwise provided in this division.

(Added by Stats. 1974, Ch. 1536.)



66431

Upon mutual agreement of their respective legislative bodies, the county surveyor may perform any or all of the duties assigned to the city engineer, including required certifications or statements. Whenever these duties have been divided between the county surveyor and city engineer, each officer shall state the duties performed by him or her.

(Amended by Stats. 1987, Ch. 982, Sec. 2.)






ARTICLE 2 - Final Maps

66433

The content and form of final maps shall be governed by the provisions of this article.

(Added by Stats. 1974, Ch. 1536.)



66434

The final map shall be prepared by or under the direction of a registered civil engineer or licensed land surveyor, shall be based upon a survey, and shall conform to all of the following provisions:

(a) It shall be legibly drawn, printed, or reproduced by a process guaranteeing a permanent record in black on tracing cloth or polyester base film. Certificates, affidavits, and acknowledgments may be legibly stamped or printed upon the map with opaque ink. If ink is used on polyester base film, the ink surface shall be coated with a suitable substance to assure permanent legibility.

(b) The size of each sheet shall be 18 by 26 inches or 460 by 660 millimeters. A marginal line shall be drawn completely around each sheet, leaving an entirely blank margin of one inch or 025 millimeters. The scale of the map shall be large enough to show all details clearly and enough sheets shall be used to accomplish this end. The particular number of the sheet and the total number of sheets comprising the map shall be stated on each of the sheets, and its relation to each adjoining sheet shall be clearly shown.

(c) All survey and mathematical information and data necessary to locate all monuments and to locate and retrace any and all interior and exterior boundary lines appearing on the map shall be shown, including bearings and distances of straight lines, and radii and arc length or chord bearings and length for all curves, and any information that may be necessary to determine the location of the centers of curves and ties to existing monuments used to establish the subdivision boundaries.

(d) Each parcel shall be numbered or lettered and each block may be numbered or lettered. Each street shall be named or otherwise designated. The subdivision number shall be shown together with the description of the real property being subdivided.

(e) (1) The exterior boundary of the land included within the subdivision shall be indicated by distinctive symbols and clearly so designated. The exterior boundary of the land included within the subdivision shall not include a designated remainder or omitted parcel that is designated or omitted under Section 66424.6. The designated remainder or omitted parcel shall be labeled as a designated remainder parcel or omitted parcel. The map shall show the definite location of the subdivision, and particularly its relation to surrounding surveys.

(2) If the map includes a “designated remainder” parcel, and the gross area of the “designated remainder” parcel or similar parcel is five acres or more, that remainder parcel need not be shown on the map and its location need not be indicated as a matter of survey, but only by deed reference to the existing boundaries of the remainder parcel.

(3) A parcel designated as “not a part” shall be deemed to be a “designated remainder” for purposes of this section.

(f) On and after January 1, 1987, no additional requirements shall be included that do not affect record title interests. However, the map shall contain a notation or reference to additional information required by a local ordinance adopted pursuant to Section 66434.2.

(g) Any public streets or public easements to be left in effect after the subdivision shall be adequately delineated on the map. The filing of the final map shall constitute abandonment of all public streets and public easements not shown on the map, provided that a written notation of each abandonment is listed by reference to the recording data or other official record creating these public streets or public easements and certified to on the map by the clerk of the legislative body or the designee of the legislative body approving the map. Before a public easement vested in another public entity may be abandoned pursuant to this section, that public entity shall receive notice of the proposed abandonment. No public easement vested in another public entity shall be abandoned pursuant to this section if that public entity objects to the proposed abandonment.

(Amended by Stats. 2009, Ch. 332, Sec. 72. Effective January 1, 2010.)



66434.1

In the event that an owner’s development lien has been created pursuant to the provisions of Article 2.5 (commencing with Section 17430) of Chapter 4 of Part 10.5 of the Education Code on the real property or portion thereof subject to the final map, a notice shall be placed on the face of the final map specifically referencing the book and page in the county recorder’s office in which the resolution creating the owner’s development lien was recorded. The notice shall state that the property subdivided is subject to an owner’s development lien and that each parcel created by the recordation of the final map shall be subject to a prorated amount of the owner’s development lien on a per acre or portion thereof basis.

(Amended by Stats. 2001, Ch. 176, Sec. 27. Effective January 1, 2002.)



66434.2

(a) On or after January 1, 1987, a city or county may, by ordinance, require additional information to be filed or recorded simultaneously with a final or parcel map. The additional information shall be in the form of a separate document or an additional map sheet which shall indicate its relationship to the final or parcel map, and shall contain a statement that the additional information is for informational purposes, describing conditions as of the date of filing, and is not intended to affect record title interest. The document or additional map sheet may also contain a notation that the additional information is derived from public records or reports, and does not imply the correctness or sufficiency of those records or reports by the preparer of the document or additional map sheet.

(b) Additional survey and map information may include, but need not be limited to: building setback lines, flood hazard zones, seismic lines and setbacks, geologic mapping, and archaeological sites.

(Added by Stats. 1985, Ch. 883, Sec. 2.)



66434.5

When a soils report, geologic report, or soils and geologic report has been prepared specifically for the subdivision, each report shall be kept on file for public inspection by the city or county having jurisdiction.

(Amended by Stats. 1982, Ch. 87, Sec. 9. Effective March 1, 1982.)



66435

Prior to filing, those certificates, statements, and acknowledgments set forth in this article shall appear on the final map and may be combined where appropriate.

(Amended by Stats. 1988, Ch. 1408, Sec. 5.)



66435.1

Notwithstanding any other provision of this article, local agencies may require that those certificates, statements, and acknowledgments required by Sections 66436 and 66443, be made by separate instrument to be recorded concurrently with the final map being filed for record.

(Amended by Stats. 1988, Ch. 1408, Sec. 6.)



66435.2

Whenever a certificate, statement, or acknowledgment is made by separate instrument, there shall appear on the final map a reference to the separately recorded document. This reference shall be completed by the county recorder pursuant to Section 66468.1.

(Amended by Stats. 1987, Ch. 982, Sec. 3.)



66436

(a) A statement, signed and acknowledged by all parties having any record title interest in the subdivided real property, consenting to the preparation and recordation of the final map is required, except in the following circumstances:

(1) A lien for state, county, municipal, or local taxes or special assessments, a trust interest under bond indentures, or mechanics’ liens do not constitute a record title interest in land for the purpose of this chapter or any local ordinance.

(2) The signature of either the holder of beneficial interests under trust deeds or the trustee under the trust deeds, but not both, may be omitted. The signature of either shall constitute a full and complete subordination of the lien of the deed of trust to the map and any interest created by the map.

(3) Signatures of parties owning the following types of interests may be omitted if their names and the nature of their respective interests are stated on the final map:

(A) (i) Rights-of-way, easements or other interests which cannot ripen into a fee, except those owned by a public entity, public utility, or subsidiary of a public utility for conveyance to the public utility for rights-of-way. If, however, the legislative body or advisory agency determines that division and development of the property in the manner set forth on the approved or conditionally approved tentative map will not unreasonably interfere with the free and complete exercise of the public entity or public utility right-of-way or easement, the signature of the public entity or public utility may be omitted. Where that determination is made, the subdivider shall send, by certified mail, a sketch of the proposed final map, together with a copy of this section, to any public entity or public utility which has previously acquired a right-of-way or easement.

(ii) If the public entity or utility objects to either recording the final map without its signature or the determination of the legislative body or advisory agency that the division and development of the property will not unreasonably interfere with the full and complete exercise of its right-of-way or easement, it shall so notify the subdivider and the legislative body or advisory agency within 30 days after receipt of the materials from the subdivider.

(iii) If the public entity or utility objects to recording the final map without its signature, the public entity or utility so objecting may affix its signature to the final map within 30 days of filing its objection with the legislative body or advisory agency.

(iv) If the public entity or utility either does not file an objection with the legislative body or advisory agency or fails to affix its signature within 30 days of filing its objection to recording the map without its signature, the local agency may record the final map without the signature.

(v) If the public entity or utility files an objection to the determination of the legislative body or advisory agency that the division and development of the property will not unreasonably interfere with the exercise of its right-of-way or easement, the legislative body or advisory agency shall set the matter for public hearing to be held not less than 10 nor more than 30 days of receipt of the objection. At the hearing, the public entity or public utility shall present evidence in support of its position that the division and development of the property will unreasonably interfere with the free and complete exercise of the objector’s right-of-way or easement.

(vi) If the legislative body or advisory agency finds, following the hearing, that the development and division will in fact unreasonably interfere with the free and complete exercise of the objector’s right-of-way or easement, it shall set forth those conditions whereby the unreasonable interference will be eliminated and upon compliance with those conditions by the subdivider, the final map may be recorded with or without the signature of the objector. If the legislative body or advisory agency finds that the development and division will in fact not unreasonably interfere with the free and complete exercise of the objector’s right-of-way or easement, the final map may be recorded without the signature of the objector, notwithstanding the objections.

(vii) Failure of the public entity or public utility to file an objection pursuant to this section shall in no way affect its rights under a right-of-way or easement.

(viii) No fee shall be charged by a public entity, public utility, subsidiary of a public utility, or objector for signing, omitting a signature, or objecting pursuant to this section.

(B) Rights-of-way, easements, or reversions, which by reason of changed conditions, long disuse, or laches appear to be no longer of practical use or value and signatures are impossible or impractical to obtain. A statement of the circumstances preventing the procurement of the signatures shall also be stated on the map.

(C) Interests in, or rights to, minerals, including but not limited to, oil, gas, or other hydrocarbon substances.

(4) Real property originally patented by the United States or by the State of California, which original patent reserved interest to either or both of those entities, may be included in the final map without the consent of the United States or the State of California to the map or to dedications made by it.

(b) No monetary liability shall be incurred by, and no cause of action shall arise against, a local agency, a party, the subdivider, the subdivider’s agent, or the engineer or land surveyor who prepared the map, on account of the omission of any signature, which omission is authorized by this section.

(c) A notary acknowledgment shall be deemed complete for recording without the official seal of the notary, so long as the name of the notary, the county of the notary’s principal place of business, and the notary’s commission expiration date are typed or printed below or immediately adjacent to the notary’s signature in the acknowledgment.

(Amended by Stats. 1989, Ch. 847, Sec. 5.)



66439

(a) Dedications of, or offers to dedicate interests in, real property for specified public purposes shall be made by a statement on the final map, signed and acknowledged by those parties having any record title interest in the real property being subdivided, subject to the provisions of Section 66436.

(b) In the event any street shown on a final map is not offered for dedication, the statement may contain a declaration to this effect. If the statement appears on the final map and if the map is approved by the legislative body, the use of the street or streets by the public shall be permissive only.

(c) An offer of dedication of real property for street or public utility easement purposes shall be deemed not to include any public utility facilities located on or under the real property unless, and only to the extent that, an intent to dedicate the facilities is expressly declared in the statement.

(d) (1) If a subdivider is required under this division or any other provision of law to make a dedication for specified public purposes on a final map, the local agency shall specify whether the dedication is to be in fee for public purposes or an easement for public purposes.

(2) If the dedication is required to be in fee for public purposes, the subdivider shall include the following language in the dedication clause on the final map or any separate instrument: “The real property described below is dedicated in fee for public purposes: (here insert a description of the dedicated property that is adequate to convey the property).”

(3) If the dedication is required to be an easement for public purposes, the subdivider shall include the following language in the dedication clause on the final map or any separate instrument: “The real property described below is dedicated as an easement for public purposes: (here insert a description of the easement that is adequate to convey the dedicated property).”

(Amended by Stats. 2009, Ch. 332, Sec. 73. Effective January 1, 2010.)



66440

The final map shall contain a certificate or statement for execution by the clerk of each approving legislative body stating that the body approved the map and accepted, accepted subject to improvement, or rejected, on behalf of the public, any real property offered for dedication for public use in conformity with the terms of the offer of dedication.

(Amended by Stats. 1987, Ch. 982, Sec. 6.)



66441

A statement by the engineer or surveyor responsible for the survey and final map is required. His or her statement shall give the date of the survey, state that the survey and final map were made by him or her or under his or her direction, and that the survey is true and complete as shown.

The statement shall also state that all the monuments are of the character and occupy the positions indicated, or that they will be set in those positions on or before a specified later date. The statement shall also state that the monuments are, or will be, sufficient to enable the survey to be retraced.

(Amended by Stats. 1987, Ch. 982, Sec. 7.)



66442

(a) If a subdivision for which a final map is required lies within an unincorporated area, a certificate or statement by the county surveyor is required. If a subdivision lies within a city, a certificate or statement by the city engineer or city surveyor is required. The appropriate official shall sign, date, and, below or immediately adjacent to the signature, indicate his or her registration or license number and the stamp of his or her seal, state that:

(1) He or she has examined the map.

(2) The subdivision as shown is substantially the same as it appeared on the tentative map, and any approved alterations thereof.

(3) All provisions of this chapter and of any local ordinances applicable at the time of approval of the tentative map have been complied with.

(4) He or she is satisfied that the map is technically correct.

(b) City or county engineers registered as civil engineers after January 1, 1982, shall only be qualified to certify the statements of paragraphs (1), (2), and (3) of subdivision (a). The statement specified in paragraph (4) shall only be certified by a person authorized to practice land surveying pursuant to the Professional Land Surveyors’ Act (Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code) or a person registered as a civil engineer prior to January 1, 1982, pursuant to the Professional Engineers’ Act (Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code). The county surveyor, the city surveyor, or the city engineer, as the case may be, or other public official or employee qualified and authorized to perform the functions of one of those officials, shall complete and file with his or her legislative body his or her certificate or statement, as required by this section, within 20 days from the time the final map is submitted to him or her by the subdivider for approval.

(c) As used in this section, “certificate,” “certify,” and “certified” shall have the same meaning as provided in Sections 6735.5 and 8770.6 of the Business and Professions Code.

(Amended by Stats. 2012, Ch. 330, Sec. 15. Effective January 1, 2013.)



66442.5

The following statements shall appear on a final map:

Engineer’s or Surveyor’s statement:

This map was prepared by me or under my direction and is based upon a field survey in conformance with the requirements of the Subdivision Map Act and local ordinance at the request of (name of person authorizing map) on (date). I hereby state that all the monuments are of the character and occupy the positions indicated or that they will be set in those positions before (date), and that the monuments are, or will be, sufficient to enable the survey to be retraced, and that this final map substantially conforms to the conditionally approved tentative map.

(Signed)

(Date Signed) _____

L.S. or R.C.E. No.

(Seal)

Recorder’s certificate or statement.

Filed this ___ day of ____, 20__, at ____m. in Book ____ of ____, at page ____, at the request of ________.

Signed

_____

County Recorder

(Amended by Stats. 2013, Ch. 210, Sec. 17. Effective January 1, 2014.)



66443

In addition to the certificates, statements, and acknowledgments required herein for final maps, the maps shall contain other certificates and acknowledgments as are required by local ordinance.

(Amended by Stats. 1988, Ch. 1408, Sec. 7.)






ARTICLE 3 - Parcel Maps

66444

The content and form of parcel maps shall be governed by the provisions of this article.

(Added by Stats. 1974, Ch. 1536.)



66445

The parcel map shall be prepared by, or under the direction of, a registered civil engineer or licensed land surveyor, shall show the location of streets and property lines bounding the property, and shall conform to all of the following provisions:

(a) It shall be legibly drawn, printed, or reproduced by a process guaranteeing a permanent record in black on tracing cloth or polyester base film. Certificates or statements, affidavits, and acknowledgments may be legibly stamped or printed upon the map with opaque ink. If ink is used on polyester base film, the ink surface shall be coated with a suitable substance to assure permanent legibility.

(b) The size of each sheet shall be 18 by 26 inches or 460 by 660 millimeters. A marginal line shall be drawn completely around each sheet, leaving an entirely blank margin of one inch or 025 millimeters. The scale of the map shall be large enough to show all details clearly and enough sheets shall be used to accomplish this end. The particular number of the sheet and the total number of sheets comprising the map shall be stated on each of the sheets, and its relation to each adjoining sheet shall be clearly shown.

(c) Each parcel shall be numbered or lettered and each block may be numbered or lettered. Each street shall be named or otherwise designated. The subdivision number shall be shown together with the description of the real property being subdivided.

(d) (1) The exterior boundary of the land included within the subdivision shall be indicated by distinctive symbols and clearly so designated. The exterior boundary of the land included within the subdivision shall not include a designated remainder or omitted parcel that is designated or omitted under Section 66424.6. The designated remainder parcel or omitted parcel shall be labeled as a designated remainder parcel or an omitted parcel.

(2) The map shall show the location of each parcel and its relation to surrounding surveys. If the map includes a “designated remainder” parcel or similar parcel, and the gross area of the “designated remainder” parcel or similar parcel is five acres or more, that remainder parcel need not be shown on the map and its location need not be indicated as a matter of survey, but only by deed reference to the existing boundaries of the remainder parcel.

(3) A parcel designated as “not a part” shall be deemed to be a “designated remainder” for purposes of this section.

(e) Subject to the provisions of Section 66436, a statement, signed and acknowledged by all parties having any record title interest in the real property subdivided, consenting to the preparation and recordation of the parcel map is required, except that less inclusive requirements may be provided by local ordinance.

With respect to a division of land into four or fewer parcels, where dedications or offers of dedications are not required, the statement shall be signed and acknowledged by the subdivider only. If the subdivider does not have a record title ownership interest in the property to be divided, the local agency may require that the subdivider provide the local agency with satisfactory evidence that the persons with record title ownership have consented to the proposed division. For purposes of this paragraph, “record title ownership” means fee title of record unless a leasehold interest is to be divided, in which case “record title ownership” means ownership of record of the leasehold interest. Record title ownership does not include ownership of mineral rights or other subsurface interests that have been severed from ownership of the surface.

(f) Notwithstanding any other provision of this article, local agencies may require that those statements and acknowledgments required pursuant to subdivision (e) be made by separate instrument to be recorded concurrently with the parcel map being filed for record.

(g) On and after January 1, 1987, no additional survey and map requirements shall be included on a parcel map that do not affect record title interests. However, the map shall contain a notation of reference to survey and map information required by a local ordinance adopted pursuant to Section 66434.2.

(h) Whenever a certificate or acknowledgment is made by separate instrument, there shall appear on the parcel map a reference to the separately recorded document. This reference shall be completed by the county recorder pursuant to Section 66468.1.

(i) If a field survey was performed, the parcel map shall contain a statement by the engineer or surveyor responsible for the preparation of the map that states that all monuments are of the character and occupy the positions indicated, or that they will be set in those positions on or before a specified date, and that the monuments are, or will be, sufficient to enable the survey to be retraced.

(j) Any public streets or public easements to be left in effect after the subdivision shall be adequately delineated on the map. The filing of the parcel map shall constitute abandonment of all public streets and public easements not shown on the map, provided that a written notation of each abandonment is listed by reference to the recording data or other official record creating these public streets or public easements and certified to on the map by the clerk of the legislative body or the designee of the legislative body approving the map. Before a public easement vested in another public entity may be abandoned pursuant to this section, that public entity shall receive notice of the proposed abandonment. No public easement vested in another public entity shall be abandoned pursuant to this section if that public entity objects to the proposed abandonment.

(Amended by Stats. 2009, Ch. 332, Sec. 74. Effective January 1, 2010.)



66447

(a) If dedications or offers of dedication are required, they may be made either by a statement on the parcel map or by separate instrument, as provided by local ordinance. If dedications or offers of dedication are made by separate instrument, the dedications or offers of dedication shall be recorded concurrently with, or prior to, the parcel map being filed for record.

(b) The dedication or offers of dedication, whether by statement or separate instrument, shall be signed by the same parties and in the same manner as set forth in Section 66439 for dedications by a final map.

(c) (1) If a subdivider is required under this division or any other provision of law to make a dedication for specified public purposes on a parcel map, the local agency shall specify whether the dedication is to be in fee for public purposes or an easement for public purposes.

(2) If the dedication is required to be in fee for public purposes, the subdivider shall include the following language in the dedication clause on the parcel map or any separate instrument: “The real property described below is dedicated in fee for public purposes: (here insert a description of the dedicated property that is adequate to convey the property).”

(3) If the dedication is required to be an easement for public purposes, the subdivider shall include the following language in the dedication clause on the parcel map or any separate instrument: “The real property described below is dedicated as an easement for public purposes: (here insert a description of the easement that is adequate to convey the dedicated property).”

(Amended by Stats. 2009, Ch. 332, Sec. 75. Effective January 1, 2010.)



66448

In all cases where a parcel map is required, the parcel map shall be based upon a field survey made in conformity with the Land Surveyors Act when required by local ordinance, or, in absence of that requirement, shall be based either upon a field survey made in conformity with the Land Surveyors Act or be compiled from recorded or filed data when sufficient recorded or filed survey monumentation presently exists to enable the retracement of the exterior boundary lines of the parcel map and the establishment of the interior parcel or lot lines of the parcel map.

(Amended by Stats. 2006, Ch. 643, Sec. 21. Effective January 1, 2007.)



66449

The following statements shall appear on a parcel map:

Engineer’s or Surveyor’s statement:

This map was prepared by me or under my direction (and was compiled from record data) (and is based upon a field survey) in conformance with the requirements of the Subdivision Map Act and local ordinance at the request of (name of person authorizing map) on (date). I hereby state that this parcel map substantially conforms to the approved or conditionally approved tentative map, if any.

(Signed)

(Date Signed)____

L.S. or R.C.E. No.

(Seal)

Recorder’s certificate or statement.

Filed this ___ day of ____, 20__, at ____m. in Book ____ of ____, at page ____, at the request of ________.

Signed

_____

County Recorder

(Amended by Stats. 2013, Ch. 210, Sec. 18. Effective January 1, 2014.)



66450

(a) If a subdivision for which a parcel map is required lies within an unincorporated area, a certificate or statement by the county surveyor is required. If a subdivision lies within a city, a certificate or statement by the city engineer or city surveyor is required. The appropriate official shall sign, date, and, below or immediately adjacent to the signature, indicate his or her registration or license number and the stamp of his or her seal and state that:

(1) He or she examined the map.

(2) The subdivision as shown is substantially the same as it appeared on the tentative map, if required, and any approved alterations thereof.

(3) All provisions of this chapter and of any local ordinances applicable at the time of approval of the tentative map, if required, have been complied with.

(4) He or she is satisfied that the map is technically correct.

(b) City or county engineers registered as civil engineers after January 1, 1982, shall only be qualified to certify the statements of paragraphs (1), (2), and (3) of subdivision (a). The statement specified in paragraph (4) of subdivision (a) shall only be certified by a person authorized to practice land surveying pursuant to the Professional Land Surveyors’ Act (Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code) or a person registered as a civil engineer prior to January 1, 1982, pursuant to the Professional Engineers’ Act (Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code).

(c) The county surveyor, city engineer, or city surveyor, as the case may be, or other public official or employee qualified and authorized to perform the functions of one of those officials, shall complete his or her certificate or statement, as required by this section, within 20 days from the time the parcel map is submitted to him or her by the subdivider for approval. The completed parcel map shall be delivered to the county recorder or, if required by local ordinance, filed with the legislative body prior to delivery to the county recorder, within the same 20-day period.

(Amended by Stats. 2012, Ch. 330, Sec. 16. Effective January 1, 2013.)









CHAPTER 3 - Procedure

ARTICLE 1 - General Provisions

66451

The procedures set forth in this chapter shall govern the processing, approval, conditional approval or disapproval and filing of tentative, final and parcel maps and the modification thereof. Local ordinances may modify such procedures to the extent authorized by this chapter.

(Added by Stats. 1974, Ch. 1536.)



66451.1

(a) The time limits specified in this chapter for reporting and acting on maps may be extended by mutual consent of the subdivider and the advisory agency or legislative body required to report or act. However, no advisory agency or legislative body, may require a routine waiver of time limits as a condition of accepting the application for, or processing of tentative, final, or parcel maps, unless the routine waiver is obtained for the purpose of permitting concurrent processing of related approvals or an environmental review on the same development project.

(b) At the time that the subdivider makes an application pursuant to this division, a local agency shall determine whether or not it is able to meet the time limits specified in this chapter for reporting and acting on maps. If the local agency determines that it will be unable to meet such time limits, such agency shall, upon request of a subdivider and for the purpose of meeting such time limits, contract or employ a private entity or persons on a temporary basis to perform such services as necessary to permit the agency to meet such time limits. However, a local agency need not enter into such a contract or employ such persons if it determines either that (1) no such entities or persons are available or qualified to perform such services or (2) the local agency would be able to perform services in a more rapid fashion than would any available and qualified persons or entities.

Such entities or persons employed by a local agency may, pursuant to an agreement with the local agency, perform all functions necessary to process tentative, final, and parcel maps and to comply with other requirements imposed pursuant to this division or by local ordinances adopted pursuant to this division, except those functions reserved by this division or local ordinance to the legislative body. A local agency may charge the subdivider fees in an amount necessary to defray costs directly attributable to employing or contracting with entities or persons performing services pursuant to this section.

(Amended by Stats. 1980, Ch. 1152.)



66451.2

The local agency may establish reasonable fees for the processing of tentative, final and parcel maps and for other procedures required or authorized by this division or local ordinance, but the fees shall not exceed the amount reasonably required by such agency to administer the provisions of this division. The fees shall be imposed pursuant to the Mitigation Fee Act, consisting of Chapter 5 (commencing with Section 66000), Chapter 6 (commencing with Section 66010), Chapter 7 (commencing with Section 66012), Chapter 8 (commencing with Section 66016), and Chapter 9 (commencing with Section 66020) of Division 1.

(Amended by Stats. 1999, Ch. 550, Sec. 20. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



66451.3

(a) Unless otherwise provided by this division, notice of a hearing held pursuant to this division shall be given pursuant to Sections 65090 and 65091.

(b) If the proposed subdivision is a conversion of residential real property to a condominium project, community apartment project, or stock cooperative project, the notice shall also be given by the local agency by United States mail to each tenant of the subject property, and shall also include notification of the tenant’s right to appear and be heard. The requirements of this subdivision may be satisfied by service of the notice in compliance with the requirements for service of legal process by mail.

(c) Pursuant to Section 66451.2, fees may be collected from the subdivider for expenses incurred under this section.

(d) Any interested person may appear at the hearing and shall be heard.

(Amended by Stats. 1984, Ch. 1009, Sec. 30.)



66451.4

No advisory agency or legislative body shall disapprove an application for a tentative, final, or parcel map in order to comply with the time limits specified in this chapter unless there are reasons for disapproval other than the failure to timely act in accordance with the time limits specified in this chapter.

(Added by Stats. 1994, Ch. 977, Sec. 1. Effective January 1, 1995.)



66451.6

No fee shall be charged by a local agency as a condition to the approval of a tentative, final, or parcel map for a subdivision, or a division of land which is not a subdivision, which consists of the conversion of a mobilehome park to condominium or stock cooperative ownership interests, except regulatory fees charged for the issuance of a permit and those fees authorized by Section 66451.2.

(Added by Stats. 1984, Ch. 286, Sec. 1.)



66451.7

Applications for an exception from the Subdivision Map Act pursuant to Section 66412, and applications for parcel map waivers pursuant to Section 66428, shall be acted upon by a local agency within 60 days of the application being deemed complete pursuant to Section 65943.

(Added by Stats. 1994, Ch. 977, Sec. 2. Effective January 1, 1995.)






ARTICLE 1.5 - Merger of Parcels

66451.10

(a) Notwithstanding Section 66424, except as is otherwise provided for in this article, two or more contiguous parcels or units of land which have been created under the provisions of this division, or any prior law regulating the division of land, or a local ordinance enacted pursuant thereto, or which were not subject to those provisions at the time of their creation, shall not be deemed merged by virtue of the fact that the contiguous parcels or units are held by the same owner, and no further proceeding under the provisions of this division or a local ordinance enacted pursuant thereto shall be required for the purpose of sale, lease, or financing of the contiguous parcels or units, or any of them.

(b) This article shall provide the sole and exclusive authority for local agency initiated merger of contiguous parcels. On and after January 1, 1984, parcels may be merged by local agencies only in accordance with the authority and procedures prescribed by this article. This exclusive authority does not, however, abrogate or limit the authority of a local agency or a subdivider with respect to the following procedures within this division:

(1) Lot line adjustments.

(2) Amendment or correction of a final or parcel map.

(3) Reversions to acreage.

(4) Exclusions.

(5) Tentative, parcel, or final maps which create fewer parcels.

(Amended by Stats. 1986, Ch. 727, Sec. 1. Effective September 15, 1986.)



66451.11

A local agency may, by ordinance which conforms to and implements the procedures prescribed by this article, provide for the merger of a parcel or unit with a contiguous parcel or unit held by the same owner if any one of the contiguous parcels or units held by the same owner does not conform to standards for minimum parcel size, under the zoning ordinance of the local agency applicable to the parcels or units of land and if all of the following requirements are satisfied:

(a) At least one of the affected parcels is undeveloped by any structure for which a building permit was issued or for which a building permit was not required at the time of construction, or is developed only with an accessory structure or accessory structures, or is developed with a single structure, other than an accessory structure, that is also partially sited on a contiguous parcel or unit.

(b) With respect to any affected parcel, one or more of the following conditions exists:

(1) Comprises less than 5,000 square feet in area at the time of the determination of merger.

(2) Was not created in compliance with applicable laws and ordinances in effect at the time of its creation.

(3) Does not meet current standards for sewage disposal and domestic water supply.

(4) Does not meet slope stability standards.

(5) Has no legal access which is adequate for vehicular and safety equipment access and maneuverability.

(6) Its development would create health or safety hazards.

(7) Is inconsistent with the applicable general plan and any applicable specific plan, other than minimum lot size or density standards.

The ordinance may establish the standards specified in paragraphs (3) to (7), inclusive, which shall be applicable to parcels to be merged.

This subdivision shall not apply if one of the following conditions exist:

(A) On or before July 1, 1981, one or more of the contiguous parcels or units of land is enforceably restricted open-space land pursuant to a contract, agreement, scenic restriction, or open-space easement, as defined and set forth in Section 421 of the Revenue and Taxation Code.

(B) On July 1, 1981, one or more of the contiguous parcels or units of land is timberland as defined in subdivision (f) of Section 51104, or is land devoted to an agricultural use as defined in subdivision (b) of Section 51201.

(C) On July 1, 1981, one or more of the contiguous parcels or units of land is located within 2,000 feet of the site on which an existing commercial mineral resource extraction use is being made, whether or not the extraction is being made pursuant to a use permit issued by the local agency.

(D) On July 1, 1981, one or more of the contiguous parcels or units of land is located within 2,000 feet of a future commercial mineral extraction site as shown on a plan for which a use permit or other permit authorizing commercial mineral resource extraction has been issued by the local agency.

(E) Within the coastal zone, as defined in Section 30103 of the Public Resources Code, one or more of the contiguous parcels or units of land has, prior to July 1, 1981, been identified or designated as being of insufficient size to support residential development and where the identification or designation has either (i) been included in the land use plan portion of a local coastal program prepared and adopted pursuant to the California Coastal Act of 1976 (Division 20 of the Public Resources Code), or (ii) prior to the adoption of a land use plan, been made by formal action of the California Coastal Commission pursuant to the provisions of the California Coastal Act of 1976 in a coastal development permit decision or in an approved land use plan work program or an approved issue identification on which the preparation of a land use plan pursuant to the provisions of the California Coastal Act is based.

For purposes of paragraphs (C) and (D) of this subdivision, “mineral resource extraction” means gas, oil, hydrocarbon, gravel, or sand extraction, geothermal wells, or other similar commercial mining activity.

(c) The owner of the affected parcels has been notified of the merger proposal pursuant to Section 66451.13, and is afforded the opportunity for a hearing pursuant to Section 66451.14.

For purposes of this section, when determining whether contiguous parcels are held by the same owner, ownership shall be determined as of the date that notice of intention to determine status is recorded.

(Amended by Stats. 1995, Ch. 162, Sec. 1. Effective January 1, 1996.)



66451.12

A merger of parcels becomes effective when the local agency causes to be filed for record with the recorder of the county in which the real property is located, a notice of merger specifying the names of the record owners and particularly describing the real property.

(Amended by Stats. 1984, Ch. 102, Sec. 1.2. Effective April 30, 1984.)



66451.13

Prior to recording a notice of merger, the local agency shall cause to be mailed by certified mail to the then current record owner of the property a notice of intention to determine status, notifying the owner that the affected parcels may be merged pursuant to standards specified in the merger ordinance, and advising the owner of the opportunity to request a hearing on determination of status and to present evidence at the hearing that the property does not meet the criteria for merger. The notice of intention to determine status shall be filed for record with the recorder of the county in which the real property is located on the date that notice is mailed to the property owner.

(Amended by Stats. 1995, Ch. 162, Sec. 2. Effective January 1, 1996.)



66451.14

At any time within 30 days after recording of the notice of intention to determine status, the owner of the affected property may file with the local agency a request for a hearing on determination of status.

(Amended by Stats. 1984, Ch. 102, Sec. 1.4. Effective April 30, 1984.)



66451.15

Upon receiving a request for a hearing on determination of status from the owner of the affected property pursuant to Section 66451.14, the local agency shall fix a time, date, and place for a hearing to be conducted by the legislative body or an advisory agency, and shall notify the property owner of that time, date, and place for the hearing by certified mail. The hearing shall be conducted not more than 60 days following the local agency’s receipt of the property owner’s request for the hearing, but may be postponed or continued with the mutual consent of the local agency and the property owner.

(Amended by Stats. 1985, Ch. 796, Sec. 2. Effective September 19, 1985.)



66451.16

At the hearing, the property owner shall be given the opportunity to present any evidence that the affected property does not meet the standards for merger specified in the merger ordinance.

At the conclusion of the hearing, the local agency shall make a determination that the affected parcels are to be merged or are not to be merged and shall so notify the owner of its determination. If the merger ordinance so provides, a determination of nonmerger may be made whether or not the affected property meets the standards for merger specified in Section 66451.11. A determination of merger shall be recorded within 30 days after conclusion of the hearing, as provided for in Section 66451.12.

(Amended by Stats. 1984, Ch. 102, Sec. 1.6. Effective April 30, 1984.)



66451.17

If, within the 30-day period specified in Section 66451.14, the owner does not file a request for a hearing in accordance with Section 66451.16, the local agency may, at any time thereafter, make a determination that the affected parcels are to be merged or are not to be merged. A determination of merger shall be recorded as provided for in Section 66451.12 no later than 90 days following the mailing of notice required by Section 66451.13.

(Amended by Stats. 2000, Ch. 506, Sec. 29. Effective January 1, 2001.)



66451.18

If, in accordance with Section 66451.16 or 66451.17, the local agency determines that the subject property shall not be merged, it shall cause to be recorded in the manner specified in Section 66451.12 a release of the notice of intention to determine status, recorded pursuant to Section 66451.13, and shall mail a clearance letter to the then current owner of record.

(Amended by Stats. 1984, Ch. 102, Sec. 1.8. Effective April 30, 1984.)



66451.19

(a) Except as provided in Sections 66451.195, 66451.301, and 66451.302, a city or county shall no later than January 1, 1986, record a notice of merger for any parcel merged prior to January 1, 1984. After January 1, 1986, no parcel merged prior to January 1, 1984, shall be considered merged unless a notice of merger has been recorded prior to January 1, 1986.

(b) Notwithstanding the provisions of Sections 66451.12 to 66451.18, inclusive, a city or county having a merger ordinance in existence on January 1, 1984, may, until July 1, 1984, continue to effect the merger of parcels pursuant to that ordinance, unless the parcels would be deemed not to have merged pursuant to the criteria specified in Section 66451.30. The local agency shall record a notice of merger for any parcels merged pursuant to that ordinance.

(c) At least 30 days prior to recording a notice of merger pursuant to subdivision (a) or (b), the local agency shall advise the owner of the affected parcels, in writing, of the intention to record the notice and specify a time, date, and place at which the owner may present evidence to the legislative body or advisory agency as to why the notice should not be recorded.

(d) The failure of a local agency to comply with the requirements of this article for the merger of contiguous parcels or units of land held in common ownership shall render void and ineffective any resulting merger or recorded notice of merger and no further proceedings under the provisions of this division or a local ordinance enacted pursuant thereto shall be required for the purpose of sale, lease, or financing of those contiguous parcels or units, or any of them, until such time as the parcels or units of land have been lawfully merged by subsequent proceedings initiated by the local agency which meet the requirements of this article.

(e) The failure of a local agency to comply with the requirements of any prior law establishing requirements for the merger of contiguous parcels or units of land held in common ownership, shall render voidable any resulting merger or recorded notice of merger. From and after the date the local agency determines that its actions did not comply with the prior law, or a court enters a judgment declaring that the actions of the agency did not comply with the prior law, no further proceedings under the provisions of this division or a local ordinance enacted pursuant thereto shall be required for the purpose of sale, lease, or financing of such contiguous parcels or units, or any of them, until such time as the parcels or units of land have been lawfully merged by subsequent proceedings initiated by the local agency which meet the requirements of this article.

(Amended by Stats. 1986, Ch. 727, Sec. 2. Effective September 15, 1986.)



66451.195

(a) Counties more than 20,000 square miles in size shall have until January 1, 1990, to record a notice of merger for parcels of 4,000 square feet or less prior to the time of merger, which were merged prior to January 1, 1984, and for those parcels no parcel merged prior to January 1, 1984, shall be considered merged unless the notice of merger has been recorded prior to January 1, 1990. Counties recording notices of merger pursuant to this subdivision shall comply with the notice requirements of Section 66451.19.

(b) This section shall not be applicable to any parcels or units which meet the criteria of subdivision (a) but which were transferred, or for which the owner has applied for a building permit, during the period between January 1, 1986, and the effective date of this section.

(Added by Stats. 1986, Ch. 727, Sec. 3. Effective September 15, 1986.)



66451.20

Prior to amending a merger ordinance which was in existence on January 1, 1984, in order to bring it into compliance with Section 66451.11, the legislative body of the local agency shall adopt a resolution of intention and the clerk of the legislative body shall cause notice of the adoption of the resolution to be published in the manner prescribed by Section 6061. The publication shall have been completed not less than 30 days prior to adoption of the amended ordinance.

(Amended by Stats. 1995, Ch. 162, Sec. 3. Effective January 1, 1996.)



66451.21

Prior to the adoption of a merger ordinance in conformance with Section 66451.11, by a city or county not having a merger ordinance on January 1, 1984, the legislative body shall adopt a resolution of intention to adopt a merger ordinance and fix a time and place for a public hearing on the proposed ordinance, which shall be conducted not less than 30 nor more than 60 days after adoption of the resolution. The clerk of the legislative body shall cause a notice of the hearing to be published in the manner prescribed by Section 6061. Publication shall have been completed at least seven days prior to the date of the hearing. The notice shall:

(a) Contain the text of the resolution.

(b) State the time and place of the hearing.

(c) State that at the hearing all interested persons will be heard.

(Amended by Stats. 1995, Ch. 162, Sec. 4. Effective January 1, 1996.)



66451.22

(a) The Legislature hereby finds and declares that:

(1) The agricultural area of Napa County has become extremely important over the last 25 years as a premier winegrape growing region of worldwide importance and should thereby be protected from parcelization.

(2) The county has determined that because of the land’s extraordinary agricultural value as a winegrape production area and the fact that the county’s tourism industry entrusts its significant economic interests to its agricultural and open-space lands, the highest and best use for the agricultural land in the Napa Valley is for agricultural production.

(3) The full potential build-out of parcels not previously recognized in Napa County’s agricultural preserve and watershed areas could devastate the wine industry of California and Napa County.

(4) To adequately protect the value and productivity of the county’s agricultural lands, Napa County needs relief from the Subdivision Map Act’s implied preemption of local ordinances that may require merger of parcels that do not meet current zoning and design and improvement standards as well as the provisions that recognize parcels created prior to, or before, the current Subdivision Map Act.

(b) Notwithstanding any other provision of law, the County of Napa may adopt ordinances to require, as a condition of the issuance of any permit or the grant of any approval necessary to develop any real property which includes in whole or in part an undeveloped substandard parcel, that the undeveloped substandard parcel be merged into any other parcel or parcels that are contiguous to it and were held in common ownership on or after the effective date of this act, whether or not the contiguous parcels are a part of the development application, except as otherwise provided in subdivisions (d) and (e).

(c) For purposes of this section, “undeveloped substandard parcel” means a parcel or parcels that qualify as undeveloped pursuant to subdivision (a) of Section 66451.11, are located in areas designated as Agricultural Resource (AR) or Agricultural, Watershed, and Open Space (AWOS) on the General Plan Map of Napa County and are inconsistent with the parcel size established by the general plan and any applicable specific plan.

(d) Any ordinance adopted by the County of Napa pursuant to subdivision (b) shall exempt the following:

(1) Undeveloped substandard parcels for which a conditional or unconditional certificate of compliance has been issued pursuant to subdivision (a) or (b) of Section 66499.35, so long as the application for the certificate of compliance, together with the documentation required by the County of Napa on or before August 1, 1997, to commence the processing of an application, is filed on or before the effective date of this act; provided that this exemption shall not be applicable to conditional certificates of compliance, whenever issued, if the parcels involved were created on or after January 1, 1997, in a manner not in compliance with this division or local ordinances enacted pursuant thereto.

(2) Substandard parcels created by the recordation of a final or parcel map approved by the County of Napa on or after December 29, 1955.

(3) Substandard parcels lawfully created by the recordation of a record of survey prior to February 27, 1969.

(4) Notwithstanding Section 1093 of the Civil Code, property that in the most recently recorded deed, mortgage, patent, deed of trust, contract of sale, or other instrument of conveyance or security document, described by means of a consolidated legal description, whether or not such legal description is comprised of one or more previously existing legal descriptions, provided the owner of same prior to filing an application for development records a document merging any underlying parcel lines that may exist.

(e) Notwithstanding the provisions of subdivision (b), the Board of Supervisors of the County of Napa shall not require merger or condition or deny the issuance of any permit or the grant of any approval necessary to develop any real property in a manner that would constitute a taking of the landowner’s property in violation of the United States and California Constitutions.

(f) Nothing contained in this section shall be construed as affecting the right of the County of Napa, pursuant to the provisions of Article 1.5 (commencing with Section 66451.10) and Article 1.7 (commencing with Section 66451.30), to merge any parcels of land in the unincorporated area of that county, including, but not limited to, any parcels eligible for the exemption as described in subdivision (d) of Section 66451.22.

(Added by Stats. 1997, Ch. 837, Sec. 1. Effective January 1, 1998.)



66451.23

Prior to adopting any ordinance authorized by Section 66451.22, the legislative body of the County of Napa shall conduct at least one public meeting at which local officials shall allow public testimony regarding the proposed ordinance in addition to the noticed public hearing at which the legislative body proposes to enact the ordinance.

(Added by Stats. 1997, Ch. 837, Sec. 2. Effective January 1, 1998.)



66451.24

(a) Nothing in this article prohibits a landowner, local agency, or renewable energy corporation authorized to conduct business in this state from seeking financial assistance from eligible state funding sources to defray either of the following costs:

(1) The costs of merging parcels, including, but not limited to, escrow costs, on private or public lands pursuant to this article.

(2) The costs of establishing or administering a joint powers authority established or authorized to merge parcels on private or public lands, including, but not limited to, all eligible costs, for the purpose of siting renewable energy facilities.

(b) This section does not authorize the use of state funds for the acquisition of real property for which a parcel merger will be initiated.

(Added by Stats. 2010, Ch. 492, Sec. 1. Effective January 1, 2011.)






ARTICLE 1.7 - Unmerger of Parcels

66451.30

Any parcels or units of land for which a notice of merger had not been recorded on or before January 1, 1984, shall be deemed not to have merged if on January 1, 1984:

(a) The parcel meets each of the following criteria:

(1) Comprises at least 5,000 square feet in area.

(2) Was created in compliance with applicable laws and ordinances in effect at the time of its creation.

(3) Meets current standards for sewage disposal and domestic water supply.

(4) Meets slope density standards.

(5) Has legal access which is adequate for vehicular and safety equipment access and maneuverability.

(6)  Development of the parcel would create no health or safety hazards.

(7) The parcel would be consistent with the applicable general plan and any applicable specific plan, other than minimum lot size or density standards.

(b) And, with respect to such parcel, none of the following conditions exist:

(1) On or before July 1, 1981, one or more of the contiguous parcels or units of land is enforceably restricted open-space land pursuant to a contract, agreement, scenic restriction, or open-space easement, as defined and set forth in Section 421 of the Revenue and Taxation Code.

(2) On July 1, 1981, one or more of the contiguous parcels or units of land is timberland as defined in subdivision (f) of Section 51104, or is land devoted to an agricultural use as defined in subdivision (b) of Section 51201.

(3) On July 1, 1981, one or more of the contiguous parcels or units of land is located within 2,000 feet of the site on which an existing commercial mineral resource extraction use is being made, whether or not the extraction is being made pursuant to a use permit issued by the local agency.

(4) On July 1, 1981, one or more of the contiguous parcels or units of land is located within 2,000 feet of a future commercial mineral extraction site as shown on a plan for which a use permit or other permit authorizing commercial mineral resource extraction has been issued by the local agency.

(5) Within the coastal zone, as defined in Section 30103 of the Public Resources Code, one or more of the contiguous parcels or units of land has, prior to July 1, 1981, been identified or designated as being of insufficient size to support residential development and where the identification or designation has either (A) been included in the land use plan portion of a local coastal program prepared and adopted pursuant to the California Coastal Act of 1976 (Division 20 of the Public Resources Code), or (B) prior to the adoption of a land use plan, been made by formal action of the California Coastal Commission pursuant to the provisions of the California Coastal Act of 1976 in a coastal development permit decision or in an approved land use plan work program or an approved issue identification on which the preparation of a land use plan pursuant to the provisions of the California Coastal Act is based.

For purposes of paragraphs (3) and (4), “mineral resource extraction” means gas, oil, hydrocarbon, gravel, or sand extraction, geothermal wells, or other similar commercial mining activity.

Each city or county, as applicable, may establish the standards specified in paragraphs (3) to (7), inclusive, of subdivision (a), which shall be applicable to parcels deemed not to have merged pursuant to this section.

(Amended by Stats. 1985, Ch. 796, Sec. 4. Effective September 19, 1985.)



66451.301

If any parcels or units of land merged under a valid local merger ordinance which was in effect prior to January 1, 1984, but for which a notice of merger had not been recorded before January 1, 1988, and one or more of the merged parcels or units of land is within one of the categories specified in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 66451.30, the parcels or units of land shall be deemed not to have merged unless all of the following conditions exist:

(a) The parcels or units are contiguous and held by the same owner.

(b) One or more of the contiguous parcels or units do not conform to minimum parcel size under the applicable general plan, specific plan, or zoning ordinance.

(c) At least one of the affected parcels is undeveloped by any structure for which a building permit was issued or for which a building permit was not required at the time of construction, or is developed only with an accessory structure or accessory structures, or is developed with a single structure, other than an accessory structure, that is also partially sited on a contiguous parcel or unit.

(d) The parcels or units which do not conform to minimum parcel size were not created by a recorded parcel or final map.

If all the conditions described in subdivisions (a), (b), (c), and (d) above exist, only a parcel or unit of land which does not conform to minimum parcel size shall remain merged with a contiguous parcel.

(Added by Stats. 1985, Ch. 796, Sec. 5. Effective September 19, 1985.)



66451.302

(a) By January 1, 1987, a city or county or city and county which has within its boundaries, parcels or units of land which are or may be subject to the provisions of Section 66451.301, shall send a notice to all owners of real property affected by Section 66451.301 in substantially the following form:

“The city or county sending you this notice has identified one or more parcels of land which you own as potentially subject to a new state law regarding the merger of substandard parcels which are located in one or more of the following categories:

(1) On or before July 1, 1981, one or more of the contiguous parcels or units of land is enforceably restricted open-space land pursuant to a contract, agreement, scenic restriction, or open-space easement, as defined and set forth in Section 421 of the Revenue and Taxation Code.

(2) On July 1, 1981, one or more of the contiguous parcels or units of land is timberland as defined in subdivision (f) of Section 51104, is in a timberland production zone as defined in subdivision (g) of Section 51104, or is land devoted to an agricultural use as defined in subdivision (b) of Section 51201.

(3) On July 1, 1981, one or more of the contiguous parcels or units of land is located within 2,000 feet of the site on which an existing commercial mineral resource extraction use is being made, whether or not the extraction is being made, whether or not the extraction is being made pursuant to a use permit issued by the local agency.

(4) On July 1, 1981, one or more of the contiguous parcels or units of land is located within 2,000 feet of a future commercial mineral extraction site as shown on a plan for which a use permit or other permit authorizing commercial mineral resource extraction has been issued by the local agency.

(5) [In coastal counties only] Within the coastal zone, as defined in Section 30103 of the Public Resources Code, one or more of the contiguous parcels or units of land has, prior to July 1, 1981, been identified or designated as being of insufficient size to support residential development and where the identification or designation has either (i) been included in the land use plan portion of a local coastal program prepared and adopted pursuant to the California Coastal Act of 1976 (Division 20 of the Public Resources Code), or (ii) prior to the adoption of a land use plan, been made by formal action of the California Coastal Commission pursuant to the provisions of the California Coastal Act of 1976 in a coastal development permit decision or in an approved land use plan work program or an approved issue identification on which the preparation of a land use plan pursuant to the provisions of the California Coastal Act is based.”

“The new state law contained in Section 66451.301 of the Government Code, generally provides for parcels or units of land located in one or more of the above-described areas which were merged prior to January 1, 1984, and for which the local agency did not record a notice of merger by January 1, 1988, the parcels are deemed unmerged on January 1, 1988, unless all of the following conditions exist:

(a) The parcels or units are contiguous and held by the same owner.

(b) One or more of the contiguous parcels or units do not conform to minimum parcel size under the applicable general plan, specific plan, or zoning ordinance.

(c) At least one of the affected parcels is undeveloped by any structure for which a building permit was issued or for which a building permit was not required at the time of construction, or is developed only with an accessory structure or necessary structures, or is developed with a single structure, other than an accessory structure, that is also partially sited on a contiguous parcel or unit.

(d) The parcels or units which do not conform to minimum parcel size were not created by a recorded parcel or final map.

In order to determine whether this new law applies to your property, you should immediately contact the ____ Department of (City or County) to assist you in determining the application of the new law.”

“WARNING. Your failure to act may result in the loss of valuable legal rights regarding the property.”

(Added by Stats. 1985, Ch. 796, Sec. 6. Effective September 19, 1985.)



66451.31

Upon application made by the owner and payment of any fees authorized by Section 66451.33, the local agency shall make a determination that the affected parcels have merged or, if meeting the criteria of Section 66451.30, are deemed not to have merged.

(Amended by Stats. 1984, Ch. 102, Sec. 4. Effective April 30, 1984.)



66451.32

(a) Upon a determination that the parcels meet the standards specified in Section 66451.30, the local agency shall issue to the owner and record with the county recorder a notice of the status of the parcels which shall identify each parcel and declare that the parcels are unmerged pursuant to this article.

(b) Upon a determination that the parcels have merged and do not meet the criteria specified in Section 66451.30, the local agency shall issue to the owner and record with the county recorder, a notice of merger as provided in Section 66451.12.

(Amended by Stats. 1984, Ch. 102, Sec. 5. Effective April 30, 1984.)



66451.33

A city or county may impose a fee not to exceed those permitted by Chapter 13 (commencing with Section 54990) of Part 1, payable by the owner, for those costs incurred with respect to a parcel for which application for a determination that the parcels meet the criteria of Section 66451.30 is made.

(Amended by Stats. 1984, Ch. 102, Sec. 5.5. Effective April 30, 1984.)






ARTICLE 2 - Tentative Maps

66452

(a) A tentative map shall be filed with the clerk of the advisory agency or, if there is no advisory agency, with the clerk of the legislative body, or with any other officer or employee of the local agency as may be designated by local ordinance.

(b) A vesting tentative map shall be filed and processed in the same manner as a tentative map except as otherwise provided by this division or by a local ordinance adopted pursuant to this division.

(c) At the time a vesting tentative map is filed it shall have printed conspicuously on its face the words “Vesting Tentative Map.”

(Amended by Stats. 1984, Ch. 1113, Sec. 5. Operative January 1, 1986, by Sec. 10 of Ch. 1113.)



66452.1

(a) If the advisory agency is not authorized by local ordinance to approve, conditionally approve or disapprove the tentative map, it shall make its written report on the tentative map to the legislative body within 50 days after the filing thereof with its clerk.

(b) If the advisory agency is authorized by local ordinance to approve, conditionally approve, or disapprove the tentative map, it shall take that action within 50 days after the filing thereof with its clerk and report its action to the subdivider.

(c) The local agency shall comply with the time periods referred to in Section 21151.5 of the Public Resources Code. The time periods specified in subdivisions (a) and (b) shall commence after certification of the environmental impact report, adoption of a negative declaration, or a determination by the local agency that the project is exempt from the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code.

(Amended by Stats. 1989, Ch. 847, Sec. 6.)



66452.2

(a) If there is an advisory agency which is not authorized by local ordinance to approve, conditionally approve or disapprove the tentative map, at the next regular meeting of the legislative body following the filing of the advisory agency’s report with it, the legislative body shall fix the meeting date at which the tentative map will be considered by it, which date shall be within 30 days thereafter and the legislative body shall approve, conditionally approve, or disapprove the tentative map within that 30-day period.

(b) If there is no advisory agency, the clerk of the legislative body shall submit the tentative map to the legislative body at its next regular meeting which shall approve, conditionally approve or disapprove that map within 50 days thereafter.

(c) The local agency shall comply with the time periods referred to in Section 21151.5 of the Public Resources Code. The time periods specified in subdivisions (a) and (b) shall commence after certification of the environmental impact report, adoption of a negative declaration, or a determination by the local agency that the project is exempt from the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code.

(Amended by Stats. 1989, Ch. 847, Sec. 7.)



66452.3

Any report or recommendation on a tentative map by the staff of the local agency to the advisory agency or legislative body shall be in writing and a copy thereof served on the subdivider and on each tenant of the subject property, in the case of a proposed conversion of residential real property to a condominium project, community apartment project, or stock cooperative project, at least three days prior to any hearing or action on such map by such advisory agency or legislative body. Pursuant to Section 66451.2, fees may be collected from the subdivider for expenses incurred under this section.

(Amended by Stats. 1980, Ch. 1128.)



66452.4

(a) If no action is taken upon a tentative map by an advisory agency that is authorized by local ordinance to approve, conditionally approve, or disapprove the tentative map or by the legislative body within the time limits specified in this chapter or any authorized extension thereof, the tentative map as filed, shall be deemed to be approved, insofar as it complies with other applicable requirements of this division and any local ordinances, and it shall be the duty of the clerk of the legislative body to certify or state his or her approval.

(b) Once a tentative map is deemed approved pursuant to subdivision (a), a subdivider shall be entitled, upon request of the local agency or the legislative body, to receive a written certification of approval.

(Amended by Stats. 2003, Ch. 434, Sec. 5. Effective January 1, 2004.)



66452.5

(a) (1) The subdivider, or any tenant of the subject property, in the case of a proposed conversion of residential real property to a condominium project, community apartment project, or stock cooperative project, may appeal from any action of the advisory agency with respect to a tentative map to the appeal board established by local ordinance or, if none, to the legislative body.

(2) The appeal shall be filed with the clerk of the appeal board, or if there is none, with the clerk of the legislative body within 10 days after the action of the advisory agency from which the appeal is being taken.

(3) Upon the filing of an appeal, the appeal board or legislative body shall set the matter for hearing. The hearing shall be held within 30 days after the date of a request filed by the subdivider or the appellant. If there is no regular meeting of the legislative body within the next 30 days for which notice can be given pursuant to Section 66451.3, the appeal may be heard at the next regular meeting for which notice can be given, or within 60 days from the date of the receipt of the request, whichever period is shorter. Within 10 days following the conclusion of the hearing, the appeal board or legislative body shall render its decision on the appeal.

(b) (1) The subdivider, any tenant of the subject property, in the case of a conversion of residential real property to a condominium project, community apartment project, or stock cooperative project, or the advisory agency may appeal from the action of the appeal board to the legislative body. The appeal shall be filed in writing with the clerk of the legislative body within 10 days after the action of the appeal board from which the appeal is being taken.

(2) After the filing of an appeal, the legislative body shall set the matter for hearing. The hearing shall be held within 30 days after the date of the request filed by the subdivider or the appellant. If there is no regular meeting of the legislative body within the next 30 days for which notice can be given pursuant to Section 66451.3, the appeal may be heard at the next regular meeting for which notice can be given, or within 60 days from the date of the receipt of the request, whichever period is shorter. Within 10 days following the conclusion of the hearing, the legislative body shall render its decision on the appeal.

(c) (1) If there is an appeal board and it fails to act upon an appeal within the time limit specified in this chapter, the decision from which the appeal was taken shall be deemed affirmed and an appeal therefrom may thereupon be taken to the legislative body as provided in subdivision (b) of this section. If no further appeal is taken, the tentative map, insofar as it complies with applicable requirements of this division and any local ordinance, shall be deemed approved or conditionally approved as last approved or conditionally approved by the advisory agency, and it shall be the duty of the clerk of the legislative body to certify or state that approval, or if the advisory agency is one which is not authorized by local ordinance to approve, conditionally approve, or disapprove the tentative map, the advisory agency shall submit its report to the legislative body as if no appeal had been taken.

(2) If the legislative body fails to act upon an appeal within the time limit specified in this chapter, the tentative map, insofar as it complies with applicable requirements of this division and any local ordinance, shall be deemed to be approved or conditionally approved as last approved or conditionally approved, and it shall be the duty of the clerk of the legislative body to certify or state that approval.

(d) (1) Any interested person adversely affected by a decision of the advisory agency or appeal board may file an appeal with the legislative body concerning any decision of the advisory agency or appeal board. The appeal shall be filed with the clerk of the legislative body within 10 days after the action of the advisory agency or appeal board that is the subject of the appeal. Upon the filing of the appeal, the legislative body shall set the matter for hearing. The hearing shall be held within 30 days after the date of a request filed by the subdivider or the appellant. If there is no regular meeting of the legislative body within the next 30 days for which notice can be given pursuant to Section 66451.3, the appeal may be heard at the next regular meeting for which notice can be given, or within 60 days from the date of the receipt of the request, whichever period is shorter. The hearing may be a public hearing for which notice shall be given in the time and manner provided.

(2) Upon conclusion of the hearing, the legislative body shall, within 10 days, declare its findings based upon the testimony and documents produced before it or before the advisory board or the appeal board. The legislative body may sustain, modify, reject, or overrule any recommendations or rulings of the advisory board or the appeal board and may make any findings that are not inconsistent with the provisions of this chapter or any local ordinance adopted pursuant to this chapter.

(e) Each decision made pursuant to this section shall be supported by findings that are consistent with the provisions of this division and any local ordinance adopted pursuant to this division.

(f) Notice of each hearing provided for in this section shall be sent by United States mail to each tenant of the subject property, in the case of a conversion of residential real property to a condominium project, community apartment project, or stock cooperative project, at least three days prior to the hearing. The notice requirement of this subdivision shall be deemed satisfied if the notice complies with the legal requirements for service by mail. Pursuant to Section 66451.2, fees may be collected from the subdivider or from persons appealing or filing an appeal for expenses incurred under this section.

(Amended by Stats. 2007, Ch. 612, Sec. 3. Effective January 1, 2008.)



66452.6

(a) (1) An approved or conditionally approved tentative map shall expire 24 months after its approval or conditional approval, or after any additional period of time as may be prescribed by local ordinance, not to exceed an additional 12 months. However, if the subdivider is required to expend two hundred thirty-six thousand seven hundred ninety dollars ($236,790) or more to construct, improve, or finance the construction or improvement of public improvements outside the property boundaries of the tentative map, excluding improvements of public rights-of-way which abut the boundary of the property to be subdivided and which are reasonably related to the development of that property, each filing of a final map authorized by Section 66456.1 shall extend the expiration of the approved or conditionally approved tentative map by 36 months from the date of its expiration, as provided in this section, or the date of the previously filed final map, whichever is later. The extensions shall not extend the tentative map more than 10 years from its approval or conditional approval. However, a tentative map on property subject to a development agreement authorized by Article 2.5 (commencing with Section 65864) of Chapter 4 of Division 1 may be extended for the period of time provided for in the agreement, but not beyond the duration of the agreement. The number of phased final maps that may be filed shall be determined by the advisory agency at the time of the approval or conditional approval of the tentative map.

(2) Commencing January 1, 2012, and each calendar year thereafter, the amount of two hundred thirty-six thousand seven hundred ninety dollars ($236,790) shall be annually increased by operation of law according to the adjustment for inflation set forth in the statewide cost index for class B construction, as determined by the State Allocation Board at its January meeting. The effective date of each annual adjustment shall be March 1. The adjusted amount shall apply to tentative and vesting tentative maps whose applications were received after the effective date of the adjustment.

(3) “Public improvements,” as used in this subdivision, include traffic controls, streets, roads, highways, freeways, bridges, overcrossings, street interchanges, flood control or storm drain facilities, sewer facilities, water facilities, and lighting facilities.

(b) (1) The period of time specified in subdivision (a), including any extension thereof granted pursuant to subdivision (e), shall not include any period of time during which a development moratorium, imposed after approval of the tentative map, is in existence. However, the length of the moratorium shall not exceed five years.

(2) The length of time specified in paragraph (1) shall be extended for up to three years, but in no event beyond January 1, 1992, during the pendency of any lawsuit in which the subdivider asserts, and the local agency which approved or conditionally approved the tentative map denies, the existence or application of a development moratorium to the tentative map.

(3) Once a development moratorium is terminated, the map shall be valid for the same period of time as was left to run on the map at the time that the moratorium was imposed. However, if the remaining time is less than 120 days, the map shall be valid for 120 days following the termination of the moratorium.

(c) The period of time specified in subdivision (a), including any extension thereof granted pursuant to subdivision (e), shall not include the period of time during which a lawsuit involving the approval or conditional approval of the tentative map is or was pending in a court of competent jurisdiction, if the stay of the time period is approved by the local agency pursuant to this section. After service of the initial petition or complaint in the lawsuit upon the local agency, the subdivider may apply to the local agency for a stay pursuant to the local agency’s adopted procedures. Within 40 days after receiving the application, the local agency shall either stay the time period for up to five years or deny the requested stay. The local agency may, by ordinance, establish procedures for reviewing the requests, including, but not limited to, notice and hearing requirements, appeal procedures, and other administrative requirements.

(d) The expiration of the approved or conditionally approved tentative map shall terminate all proceedings and no final map or parcel map of all or any portion of the real property included within the tentative map shall be filed with the legislative body without first processing a new tentative map. Once a timely filing is made, subsequent actions of the local agency, including, but not limited to, processing, approving, and recording, may lawfully occur after the date of expiration of the tentative map. Delivery to the county surveyor or city engineer shall be deemed a timely filing for purposes of this section.

(e) Upon application of the subdivider filed prior to the expiration of the approved or conditionally approved tentative map, the time at which the map expires pursuant to subdivision (a) may be extended by the legislative body or by an advisory agency authorized to approve or conditionally approve tentative maps for a period or periods not exceeding a total of six years. The period of extension specified in this subdivision shall be in addition to the period of time provided by subdivision (a). Prior to the expiration of an approved or conditionally approved tentative map, upon an application by the subdivider to extend that map, the map shall automatically be extended for 60 days or until the application for the extension is approved, conditionally approved, or denied, whichever occurs first. If the advisory agency denies a subdivider’s application for an extension, the subdivider may appeal to the legislative body within 15 days after the advisory agency has denied the extension.

(f) For purposes of this section, a development moratorium includes a water or sewer moratorium, or a water and sewer moratorium, as well as other actions of public agencies which regulate land use, development, or the provision of services to the land, including the public agency with the authority to approve or conditionally approve the tentative map, which thereafter prevents, prohibits, or delays the approval of a final or parcel map. A development moratorium shall also be deemed to exist for purposes of this section for any period of time during which a condition imposed by the city or county could not be satisfied because of either of the following:

(1) The condition was one that, by its nature, necessitated action by the city or county, and the city or county either did not take the necessary action or by its own action or inaction was prevented or delayed in taking the necessary action prior to expiration of the tentative map.

(2) The condition necessitates acquisition of real property or any interest in real property from a public agency, other than the city or county that approved or conditionally approved the tentative map, and that other public agency fails or refuses to convey the property interest necessary to satisfy the condition. However, nothing in this subdivision shall be construed to require any public agency to convey any interest in real property owned by it. A development moratorium specified in this paragraph shall be deemed to have been imposed either on the date of approval or conditional approval of the tentative map, if evidence was included in the public record that the public agency which owns or controls the real property or any interest therein may refuse to convey that property or interest, or on the date that the public agency which owns or controls the real property or any interest therein receives an offer by the subdivider to purchase that property or interest for fair market value, whichever is later. A development moratorium specified in this paragraph shall extend the tentative map up to the maximum period as set forth in subdivision (b), but not later than January 1, 1992, so long as the public agency which owns or controls the real property or any interest therein fails or refuses to convey the necessary property interest, regardless of the reason for the failure or refusal, except that the development moratorium shall be deemed to terminate 60 days after the public agency has officially made, and communicated to the subdivider, a written offer or commitment binding on the agency to convey the necessary property interest for a fair market value, paid in a reasonable time and manner.

(Amended by Stats. 2011, Ch. 382, Sec. 7.5. Effective January 1, 2012.)



66452.10

A stock cooperative, as defined in Section 11003.2 of the Business and Professions Code, or a community apartment project, as defined in Section 11004 of the Business and Professions Code, shall not be converted to a condominium, as defined in Section 783 of the Civil Code, unless the required number of (1) owners and (2) trustees or beneficiaries of each recorded deed of trust and mortgagees of each recorded mortgage in the cooperative or project, as specified in the bylaws, or other organizational documents, have voted in favor of the conversion. If the bylaws or other organizational documents do not expressly specify the number of votes required to approve the conversion, a majority vote of the (1) owners and (2) trustees or beneficiaries of each recorded deed of trust and mortgagees of each recorded mortgage in the cooperative or project shall be required. Upon approval of the conversion as set forth above and in compliance with Sections 4290 and 4295 or Sections 6626 and 6628 of the Civil Code, all conveyances and other documents necessary to effectuate the conversion shall be executed by the required number of owners in the cooperative or project as specified in the bylaws or other organizational documents. If the bylaws or other organizational documents do not expressly specify the number of owners necessary to execute the conveyances or other documents, a majority of owners in the cooperative or project shall be required to execute the conveyances and other documents. Conveyances and other documents executed under the foregoing provisions shall be binding upon and affect the interests of all parties in the cooperative or project. The provisions of Section 66499.31 shall not apply to a violation of this section.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 59) by Stats. 2013, Ch. 605, Sec. 33. Effective January 1, 2014.)



66452.11

(a) The expiration date of any tentative subdivision map or parcel map for which a tentative map has been approved that has not expired on the date that the act that adds this section becomes effective shall be extended by 24 months.

(b) The extension provided by subdivision (a) shall be in addition to any extension of the expiration date provided for in Section 66452.6 or 66463.5.

(c) Any legislative, administrative, or other approval by any agency of the State of California that pertains to a development project included in a map that is extended pursuant to subdivision (a) shall be extended by 24 months if this approval has not expired on the date that the act that adds this section becomes effective.

(Added by Stats. 1993, Ch. 407, Sec. 1. Effective September 13, 1993.)



66452.12

(a) Any permit issued by a local agency in conjunction with a tentative subdivision map for a planned unit development shall expire pursuant to Section 65863.9.

(b) Conditions or requirements for the issuance of a building permit or equivalent permit may be imposed pursuant to Section 65961.

(Added by Stats. 1994, Ch. 458, Sec. 6. Effective January 1, 1995.)



66452.13

(a) The expiration date of any tentative or vesting tentative subdivision map or parcel map for which a tentative map or vesting tentative map has been approved, that has not expired on or before the date the act that adds this section becomes effective shall be extended by 12 months.

(b) The extension provided by subdivision (a) shall be in addition to any extension of the expiration date provided for in Section 66452.11, 66452.6, or 66463.5.

(c) Any legislative, administrative, or other approval by any state agency that pertains to a development project included in a map that is extended pursuant to subdivision (a) shall be extended by 12 months if this approval has not expired on the date that the act that adds this section becomes effective. This extension shall be in addition to any extension provided for in Section 66452.11.

(Added by Stats. 1996, Ch. 46, Sec. 1. Effective May 15, 1996.)



66452.17

(a) Commencing at a date not less than 60 days prior to the filing of a tentative map pursuant to Section 66452, the subdivider or his or her agent shall give notice of the filing, in the form outlined in subdivision (b), to each person applying after that date for rental of a unit of the subject property immediately prior to the acceptance of any rent or deposit from the prospective tenant by the subdivider.

(b) The notice shall be as follows:

“To the prospective occupant(s) of

:

(address)

The owner(s) of this building, at (address), has filed or plans to file a tentative map with the (city, county, or city and county) to convert this building to a (condominium, community apartment, or stock cooperative project). No units may be sold in this building unless the conversion is approved by the (city, county, or city and county) and until after a public report is issued by the Bureau of Real Estate. If you become a tenant of this building, you shall be given notice of each hearing for which notice is required pursuant to Sections 66451.3 and 66452.5 of the Government Code, and you have the right to appear and the right to be heard at any such hearing.

_____

_____

(signature of owner or owner’s agent)

_____

_____

(dated)

I have received this notice on  .

_____

(date)

_____

_____

(prospective tenant’s signature)”

(c) Failure by a subdivider or his or her agent to give the notice required in subdivision (a) shall not be grounds to deny the conversion. However, if the subdivider or his or her agent fails to give notice pursuant to this section, he or she shall pay to each prospective tenant who becomes a tenant and who was entitled to the notice, and who does not purchase his or her unit pursuant to subparagraph (F) of paragraph (2) of subdivision (a) of Section 66427.1, an amount equal to the sum of the following:

(1) Actual moving expenses incurred when moving from the subject property, but not to exceed one thousand one hundred dollars ($1,100).

(2) The first month’s rent on the tenant’s new rental unit, if any, immediately after moving from the subject property, but not to exceed one thousand one hundred dollars ($1,100).

(d) The requirements of subdivision (c) constitute a minimum state standard. However, nothing in that subdivision shall be construed to prohibit any city, county, or city and county from requiring, by ordinance or charter provision, a subdivider to compensate any tenant, whose tenancy is terminated as the result of a condominium, community apartment project, or stock cooperative conversion, in amounts or by services which exceed those set forth in paragraphs (1) and (2) of that subdivision. If that requirement is imposed by any city, county, or city and county, a subdivider who meets the compensation requirements of the local ordinance or charter provision shall be deemed to satisfy the requirements of subdivision (c).

(Amended by Stats. 2013, Ch. 352, Sec. 314. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



66452.18

(a) Pursuant to subparagraph (A) of paragraph (2) of subdivision (a) of Section 66427.1, the subdivider shall give notice 60 days prior to the filing of a tentative map pursuant to Section 66452 in the form outlined in subdivision (b), to each tenant of the subject property.

(b) The notice shall be as follows:

“To the occupant(s) of

:

(address)

The owner(s) of this building, at (address), plans to file a tentative map with the (city, county, or city and county) to convert this building to a (condominium, community apartment, or stock cooperative project). You shall be given notice of each hearing for which notice is required pursuant to Sections 66451.3 and 66452.5 of the Government Code, and you have the right to appear and the right to be heard at any such hearing.

_____

_____

(signature of owner or owner’s agent)

_____

_____

(date)”

The written notices to tenants required by this section shall be deemed satisfied if the notices comply with the legal requirements for service by mail.

(Added by renumbering Section 66452.9 by Stats. 2008, Ch. 664, Sec. 9. Effective January 1, 2009.)



66452.19

(a) Pursuant to the provisions of subparagraph (E) of paragraph (2) of subdivision (a) of Section 66427.1, the subdivider shall give written notice of the intent to convert 180 days prior to the termination of tenancy in the form outlined in subdivision (b), to each tenant of the subject property.

(b) The notice shall be as follows:

“To the occupant(s) of

:

(address)

The owner(s) of this building, at (address), plans to convert this building to a (condominium, community apartment, or stock cooperative project). This is a notice of the owner’s intention to convert the building to a (condominium, community apartment, or stock cooperative project).

A tentative map to convert the building to a (condominium, community apartment, or stock cooperative project) was approved by the City on _________. If the City approves a final map, you may be required to vacate the premises, but that cannot happen for at least 180 days from the date this notice was served upon you.

Any future notice given to you to terminate your tenancy because of the conversion cannot be effective for at least 180 days from the date this notice was served upon you. This present notice is not a notice to terminate your tenancy; it is not a notice that you must now vacate the premises.

_____

_____

(signature of owner or owner’s agent)

_____

_____

(date)”

The written notices to tenants required by this section shall be deemed satisfied if such notices comply with the legal requirements for service by mail.

(Added by Stats. 2008, Ch. 664, Sec. 12. Effective January 1, 2009.)



66452.20

(a) Pursuant to subparagraph (F) of paragraph (2) of subdivision (a) of Section 66427.1, the subdivider shall give written notice within five days after receipt of the subdivision public report to each tenant of his or her exclusive right for at least 90 days after issuance of the subdivision public report to contract for the purchase of his or her respective unit in the form outlined in subdivision (b).

(b) The notice shall be as follows:

“To the occupant(s) of

:

(address)

The owner(s) of this building, at (address), have received the final subdivision report on the proposed conversion of this building to a (condominium, community apartment, or stock cooperative project). Commencing on the date of issuance of the subdivision public report, you have the exclusive right for 90 days to contract for the purchase of your rental unit upon the same or more favorable terms and conditions than the unit will initially be offered to the general public.

_____

_____

(signature of owner or owner’s agent)

_____

_____

(date)”

The written notices to tenants required by this section shall be deemed satisfied if the notices comply with the legal requirements for service by mail.

(Added by Stats. 2008, Ch. 664, Sec. 13. Effective January 1, 2009.)



66452.21

(a) The expiration date of any tentative or vesting tentative subdivision map or parcel map for which a tentative or vesting tentative map, as the case may be, has been approved that has not expired on the date that the act that added this section became effective and that will expire before January 1, 2011, shall be extended by 12 months.

(b) The extension provided by subdivision (a) shall be in addition to any extension of the expiration date provided for in Section 66452.6, 66452.11, 66452.13, or 66463.5.

(c) Any legislative, administrative, or other approval by any state agency that pertains to a development project included in a map that is extended pursuant to subdivision (a) shall be extended by 12 months if this approval has not expired on the date that the act that added this section became effective. This extension shall be in addition to any extension provided for in Section 66452.13.

(d) For purposes of this section, the determination of whether a tentative subdivision map or parcel map expires before January 1, 2011, shall count only those extensions of time pursuant to subdivision (e) of Section 66452.6 or subdivision (c) of Section 66463.5 approved on or before the date that the act that added this section became effective and any additional time in connection with the filing of a final map pursuant to subdivision (a) of Section 66452.6 for a map that was recorded on or before the date that the act that added this section became effective. The determination shall not include any development moratorium or litigation stay allowed or permitted by Section 66452.6 or 66463.5.

(Amended by Stats. 2008, Ch. 664, Sec. 14. Effective January 1, 2009.)



66452.22

(a) The expiration date of any tentative or vesting tentative subdivision map or parcel map for which a tentative or vesting tentative map, as the case may be, has been approved that has not expired on July 15, 2009, and that will expire before January 1, 2012, shall be extended by 24 months.

(b) The extension provided by subdivision (a) shall be in addition to any extension of the expiration date provided for in Section 66452.6, 66452.11, 66452.13, 66452.21, or 66463.5.

(c) Any legislative, administrative, or other approval by any state agency that pertains to a development project included in a map that is extended pursuant to subdivision (a) shall be extended by 24 months if this approval has not expired on July 15, 2009. This extension shall be in addition to any extension provided for in Sections 66452.13 and 66452.21.

(d) (1) For purposes of this section, the determination of whether a tentative subdivision map or parcel map expires before January 1, 2012, shall count only those extensions of time pursuant to subdivision (e) of Section 66452.6 or subdivision (c) of Section 66463.5 approved on or before July 15, 2009, and any additional time in connection with the filing of a final map pursuant to subdivision (a) of Section 66452.6 for a map that was recorded on or before July 15, 2009.

(2) The determination made pursuant to this subdivision shall not include any development moratorium or litigation stay allowed or permitted by Section 66452.6 or 66463.5.

(e) The provisions of Section 65961 relating to conditions that may be imposed upon or after a building permit for a subdivision of single- or multiple-family residential units or a parcel map for a subdivision for which no tentative map was required, are modified as set forth in subdivisions (e) and (f) of Section 65961 for tentative maps extended pursuant to this section.

(Amended by Stats. 2009, Ch. 507, Sec. 4. Effective January 1, 2010.)



66452.23

(a) The expiration date of any tentative map, vesting tentative map, or parcel map for which a tentative map or vesting tentative map, as the case may be, has been approved that has not expired on or before the date that the act that added this section became effective, and that will expire before January 1, 2014, shall be extended by 24 months.

(b) The extension provided by subdivision (a) shall be in addition to any extension of the expiration date provided for in Section 66452.6, 66452.11, 66452.13, 66452.21, 66452.22, or 66463.5.

(c) Any legislative, administrative, or other approval by any state agency that pertains to a development project included in a map that is extended pursuant to subdivision (a) shall be extended by 24 months if this approval has not expired on or before the date that the act that added this section became effective. This extension shall be in addition to any extension provided for in Sections 66452.13, 66452.21, and 66452.22.

(d) (1) For purposes of this section, the determination of whether a tentative map or parcel map expires before January 1, 2014, shall count only those extensions of time pursuant to subdivision (e) of Section 66452.6 or subdivision (c) of Section 66463.5 approved on or before the effective date of the act that added this section, and any additional time in connection with the filing of a final map pursuant to subdivision (a) of Section 66452.6 for a map that was recorded on or before the effective date of the act that added this section.

(2) The determination made pursuant to this subdivision shall not include any development moratorium or litigation stay allowed or permitted by Section 66452.6 or 66463.5.

(e) The provisions of Section 65961 relating to conditions that may be imposed upon or after a building permit for a subdivision of single- or multiple-family residential units or a parcel map for a subdivision for which no tentative map was required, are modified as set forth in subdivisions (e) and (f) of Section 65961 for tentative maps extended pursuant to this section.

(Added by Stats. 2011, Ch. 88, Sec. 2. Effective July 15, 2011.)



66452.24

(a) The expiration date of any tentative map, vesting tentative map, or parcel map for which a tentative map or vesting tentative map, as the case may be, that was approved on or after January 1, 2000, and that has not expired on or before the effective date of the act that added this section, shall be extended by 24 months.

(b) Upon application of the subdivider filed at least 90 days prior to the expiration of the approved or conditionally approved tentative map or vesting tentative map, or parcel map for which the tentative map or vesting tentative map, as the case may be, that was approved on or before December 31, 1999, the time at which the map expires shall be extended by the legislative body or by an advisory agency authorized to approve or conditionally approve tentative maps, for a period of 24 months upon a determination that the map is consistent with the applicable zoning and general plan requirements in effect when the application is filed. If the map is determined not to be consistent with applicable zoning and general plan requirements in effect when the application is filed, the legislative body or advisory agency may deny or conditionally approve an extension for a period of 24 months. Prior to the expiration of an approved or conditionally approved tentative map, upon an application by the subdivider to extend that map, the map shall automatically be extended for 60 days or until the application for the extension is approved, conditionally approved, or denied, whichever occurs last. If the advisory agency denies a subdivider’s application for an extension, the subdivider may appeal to the legislative body within 15 days after the advisory agency has denied the extension.

(c) The extension provided by subdivisions (a) and (b) shall be in addition to any extension of the expiration date provided for in Section 66452.6, 66452.11, 66452.13, 66452.21, 66452.22, 66452.23, or 66463.5.

(d) Any legislative, administrative, or other approval by any state agency that pertains to a development project included in a map that is extended pursuant to subdivisions (a) and (b) shall be extended by 24 months if this approval has not expired on or before the effective date of the act that added this section. This extension shall be in addition to any extension provided for in Sections 66452.13, 66452.21, 66452.22, and 66452.23.

(e) The provisions of Section 65961 relating to conditions that may be imposed upon or after a building permit for a subdivision of single- or multiple-family residential units or a parcel map for a subdivision for which no tentative map was required, are modified as set forth in subdivisions (e) and (f) of Section 65961 for tentative maps extended pursuant to this section.

(Added by Stats. 2013, Ch. 62, Sec. 2. Effective July 11, 2013.)






ARTICLE 2.5 - New Rental Housing: Conversion

66452.50

(a) Notwithstanding any other provision of this division, a local agency may, upon application by a subdivider, in connection with the approval of a tentative or final map for the proposed construction of a condominium development, which requires the obtaining of a tentative or final map under provisions of this division or local ordinances enacted pursuant thereto, enter into a binding agreement with the subdivider mandating that the units be first made available for rental housing for a period of not less than 10 years from the date a certificate of occupancy has been issued for the units within the development; provided that (1) at the expiration of the 10-year period the units within the development may be sold to individual purchasers, in accordance with the approved final map authorizing the development without further proceedings under the provisions of this division or local ordinances enacted pursuant thereto, and (2), except as otherwise provided in subdivision (b), during the period the units are required to be made available for rental purposes, the units are insured or are to be insured or co-insured pursuant to the provisions of Chapter 4 (commencing with Section 51850) of Part 4 of Division 31 of the Health and Safety Code, and (3) each tenant of a unit within the development shall be given 180 days’ written notice prior to actual conversion. Such notice shall include an offer of an exclusive right to contract for his or her respective unit upon the same terms and conditions that such unit will be initially offered to the general public or on terms more favorable to the tenant. The right shall run for a period of not less than 90 days from the date written notice of actual conversion was sent to the tenant.

Any such agreement shall be in writing, particularly describe the real property and set forth the name or names of the record title owner of the real property affected thereby, and be executed by the person authorized to act on behalf of the local agency and by the subdivider. From the date of execution of the agreement, it shall be binding upon the local agency, the subdivider, and their successors. The fact that a condominium development is subject to such an agreement shall be set forth on the face of any tentative or final map approved by the local agency and the agreement shall be recorded in the office of the county recorder in the county in which the real property is located on or before the date of recordation of the final map.

(b) Multifamily rental housing financed on or after January 1, 1983, with the proceeds of sale of tax-exempt bonds sold pursuant to any laws of this state shall not be subject to the requirements of condition (2) prescribed in the first paragraph of subdivision (a), but shall be subject to all the requirements of the law pursuant to which the bonds are being issued, including, but not limited to, any requirement in such law that the housing be maintained as rental housing for a period in excess of 10 years.

(Amended by Stats. 1983, Ch. 84, Sec. 1. Effective June 14, 1983.)



66452.51

Prior to the acceptance of any rent or deposit from a prospective tenant, the following notice shall be provided:

To the prospective occupant(s) of ________:
(address)

The owner(s) of this building at (address), have received a tentative map with (city, county, or city and county) to convert this building to a (condominium, community apartment, or stock cooperative), no sooner than (date). You will be notified at least 180 days prior to the actual conversion. Further, if you still reside in your unit, you will be given an exclusive right to purchase your unit.
___________________
(signature of owner
or owner’s agent)
___________________
(dated)

I have received this notice on __________.
(dated)
___________________
(prospective tenant’s
signature)

(Added by Stats. 1982, Ch. 1447, Sec. 1.)






ARTICLE 3 - Review of Tentative Map by Other Agencies

66453

(a) A local agency may make recommendations concerning proposed subdivisions in any adjoining city, or in any adjoining unincorporated territory for any proposed subdivision within the planning area of the requesting local agency. A local agency wishing to make recommendations concerning proposed subdivisions shall file with the local agency having jurisdiction over the subdivisions a map indicating the territory for which it wishes to make recommendations. The local agency having jurisdiction shall issue a receipt for the territorial map.

(b) Within five days of a tentative map application being determined to be complete pursuant to Section 65943 for a proposed subdivision located, in whole or in part, within the territory outlined on the territorial map, the local agency shall transmit one copy of the proposed tentative map to the requesting local agency.

(c) Within 15 days of receiving a copy of a proposed subdivision map, the requesting local agency may submit recommendations to the local agency having jurisdiction. The local agency having jurisdiction shall consider these recommendations before acting on the tentative map.

(Amended by Stats. 2004, Ch. 479, Sec. 1. Effective January 1, 2005.)



66454

Any subdivider may file with a city the tentative map of a proposed subdivision of unincorporated territory adjacent to such city. The map, in the discretion of the city, may be acted upon in the manner provided in Article 2 (commencing with Section 66452) of this chapter, except that if it is approved, such approval shall be conditioned upon annexation of the property to such city within such period of time as shall be specified by the city, and such approval shall not be effective until annexation of such property to the city has been completed. If annexation is not completed within the time specified or any extension thereof, then the approval of such map by such adjacent city shall be null and void. No subdivision of unincorporated territory may be effected by approval of a map by a city unless annexation thereof to the city is completed prior to the approval of the final map thereof.

(Added by Stats. 1974, Ch. 1536.)



66455

(a) The Department of Transportation may file with the legislative body of any local agency having jurisdiction, a map or an amended map of any territory within one mile on either or both sides of any state highway routing if the department believes the subdivision would have an effect upon an existing or a future state highway in that territory, the route of which has been adopted by the California Transportation Commission. The local agency having jurisdiction shall issue a receipt for the territorial map.

(b) Within five days of a tentative map application being determined to be complete pursuant to Section 65943 for a proposed subdivision located, in whole or in part, within the territory outlined on the territorial map, the local agency shall transmit one copy of the proposed tentative map to the district office of the department in which the proposed subdivision is located.

(c) Within 15 days after receiving a copy of the proposed subdivision map, the department may make recommendations to the local agency regarding the effect of the proposed subdivision upon the highway or highway route. The local agency shall consider these recommendations before acting on the tentative map.

(Amended by Stats. 1994, Ch. 1075, Sec. 2. Effective January 1, 1995.)



66455.1

(a) The Department of Water Resources may file with the legislative body of any local agency having jurisdiction, a map or amended map of any territory within one mile on either or both sides of any facility of the State Water Resources Development System, if the department believes a proposed subdivision may have an effect upon any existing or planned future facility of the State Water Resources Development System in that territory. The local agency having jurisdiction shall issue a receipt for the territorial map.

(b) Within five days of a tentative map application being determined to be complete pursuant to Section 65943 for a proposed subdivision located, in whole or in part, within the territory outlined on the territorial map, the local agency shall transmit one copy of the proposed tentative map to the office of the department nearest the subdivision, unless the department specifies a different office on the territorial map filed with the local agency.

(c) Within 15 days after receiving a copy of a proposed subdivision map, the department may make recommendations to the local agency regarding the effect of the proposed subdivision upon the State Water Resources Development System or proposed additions to the system. The local agency having jurisdiction shall consider any recommendations before acting on the tentative map.

(Amended by Stats. 1994, Ch. 1075, Sec. 3. Effective January 1, 1995.)



66455.3

Not later than five days after a city or county has determined that a tentative map application for a proposed subdivision, as defined in Section 66473.7, is complete pursuant to Section 65943, the local agency shall send a copy of the application to any water supplier that is, or may become, a public water system, as defined in Section 10912 of the Water Code, that may supply water for the subdivision.

(Added by Stats. 2001, Ch. 642, Sec. 3. Effective January 1, 2002.)



66455.7

(a) Within five days of a tentative map application being determined to be complete pursuant to Section 65943, the local agency shall send a notice of this determination to the governing board of any elementary school, high school, or unified school district within the boundaries of which the subdivision is proposed to be located. The notice shall identify information about the location of the proposed subdivision, the number of units, density, and any other information which would be relevant to the affected school district.

(b) Within 15 days after receiving the notice, the school district may make recommendations to the local agency regarding the effect of the proposed subdivision upon the school district. If the school district fails to respond within 15 days, the failure to respond shall be deemed approval of the proposed subdivision. The local agency having jurisdiction shall consider any recommendations before acting on the tentative subdivision map.

(Amended by Stats. 1994, Ch. 1075, Sec. 4. Effective January 1, 1995.)



66455.9

Whenever there is consideration of an area within a development for a public schoolsite, the advisory agency shall give the affected districts and the State Department of Education written notice of the proposed site. The written notice shall include the identification of any existing or proposed runways within the distance specified in Section 17215 of the Education Code. If the site is within the distance of an existing or proposed airport runway as described in Section 17215 of the Education Code, the department shall notify the State Department of Transportation as required by the section and the site shall be investigated by the State Department of Transportation required by Section 17215.

(Amended by Stats. 2000, Ch. 1058, Sec. 120. Effective January 1, 2001.)






ARTICLE 4 - Final Maps

66456

After the approval or conditional approval of the tentative map and prior to the expiration of such map, the subdivider may cause the real property included within the map, or any part thereof, to be surveyed and a final map thereof prepared in accordance with the approved or conditionally approved tentative map.

(Added by Stats. 1974, Ch. 1536.)



66456.1

Multiple final maps relating to an approved or conditionally approved tentative map may be filed prior to the expiration of the tentative map if: (a) the subdivider, at the time the tentative map is filed, informs the advisory agency of the local agency of the subdivider’s intention to file multiple final maps on such tentative map, or (b) after filing of the tentative map, the local agency and the subdivider concur in the filing of multiple final maps. In providing such notice, the subdivider shall not be required to define the number or configuration of the proposed multiple final maps. The filing of a final map on a portion of an approved or conditionally approved tentative map shall not invalidate any part of such tentative map. The right of the subdivider to file multiple final maps shall not limit the authority of the local agency to impose reasonable conditions relating to the filing of multiple final maps.

(Amended by Stats. 1982, Ch. 87, Sec. 18. Effective March 1, 1982.)



66456.2

(a) An improvement plan being processed in conjunction with either an approved tentative, parcel, or final map shall be prepared by a registered civil engineer and acted on within 60 working days of its submittal, except that at least 15 working days shall be provided for processing any resubmitted improvement plan. The 60 working day period shall not include any days during which the improvement plan has been returned to the applicant for correction, has been subject to review by other than the local agency or, following that review, has been returned to the applicant for correction.

(b) The time limits specified in this section for acting on improvement plans may be extended by mutual consent of the subdivider and the advisory agency or legislative body required to act. However, no advisory agency or legislative body may require a routine waiver of time limits as a condition of accepting the improvement plan. A routine waiver may be obtained for the purpose of permitting concurrent processing of other requirements related to the improvement plan or map.

(c) If, at the time of submittal or resubmittal, the local agency or designee determines it is unable to meet the time limits of this section, the local agency or designee shall, upon request of the subdivider and for purposes of meeting the time limits, contract or employ a private entity or persons on a temporary basis to perform services necessary to permit the agency or designee to meet the time limits. However, a local agency or designee need not enter into a contract or employ those persons if it determines either of the following:

(1) No entities or persons are available or qualified to perform the services.

(2) The local agency or designee would be able to perform services in a more rapid fashion by modifying its own work schedule than would any available and qualified persons or entities.

A local agency may charge the subdivider fees in an amount necessary to defray costs directly attributable to employing or contracting with entities or persons performing services pursuant to this section.

(d) “Improvement plan” means the plan for public improvement as described in Sections 66418 and 66419.

(Amended by Stats. 1989, Ch. 847, Sec. 8.)



66457

(a) A final map or parcel map conforming to the approved or conditionally approved tentative map, if any, may be filed with the legislative body for approval after all required certificates or statements on the map have been signed and, where necessary, acknowledged.

(b) If the subdivision lies entirely within the territory of a city, the map shall be filed with the city. If the subdivision lies entirely within unincorporated territory, the map shall be filed with the county. If the subdivision lies partially within two or more territories, the map shall be filed with each, and each shall act thereon as provided in this chapter.

(Amended by Stats. 1987, Ch. 982, Sec. 15.)



66458

(a) The legislative body shall, at the meeting at which it receives the map or, at its next regular meeting after the meeting at which it receives the map, approve the map if it conforms to all the requirements of this chapter and any local subdivision ordinance applicable at the time of approval or conditional approval of the tentative map and any rulings made thereunder. If the map does not conform, the legislative body shall disapprove the map.

(b) If the legislative body does not approve or disapprove the map within the prescribed time, or any authorized extension thereof, and the map conforms to all requirements and rulings, it shall be deemed approved, and the clerk of the legislative body shall certify or state its approval thereon.

(c) The meeting at which the legislative body receives the map shall be the date on which the clerk of the legislative body receives the map.

(d) The legislative body may provide, by ordinance, for the approval or disapproval of final maps by the city or county engineer, surveyor, or other designated official. The legislative body may also provide, by ordinance, that the official may accept, accept subject to improvement, or reject dedications and offers of dedications that are made by a statement on the map. Any ordinance adopted pursuant to this subdivision shall provide that (1) the designated official shall notify the legislative body at its next regular meeting after the official receives the map that the official is reviewing the map for final approval, (2) the designated official shall approve or disapprove the final map within 10 days following the meeting of the legislative body that was preceded by the notice in (4) below, (3) the designated official’s action may be appealed to the legislative body, (4) the clerk of the legislative body shall provide notice of any pending approval or disapproval by a designated official, which notice shall be attached and posted with the legislative body’s regular agenda and shall be mailed to interested parties who request notice, and (5) the legislative body shall periodically review the delegation of authority to the designated official. Except as specifically authorized by this subdivision, the processing of final maps shall conform to all procedural requirements of this division.

(Amended by Stats. 1999, Ch. 550, Sec. 21. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



66459

(a) If a final map has been approved for a condominium project, community apartment project, or stock cooperative project, and the subdivider or subsequent owner of the project, on or after January 1, 1993, rents a dwelling in that project, he or she shall, prior to offering the separate interest for sale to the general public, deliver the following notice, printed in at least 14-point bold print, prior to the execution of the rental agreement:

TO THE PROSPECTIVE TENANTS OF

(address)

THE UNIT YOU MAY RENT HAS BEEN APPROVED FOR SALE TO THE PUBLIC AS A CONDOMINIUM PROJECT, COMMUNITY APARTMENT PROJECT, OR STOCK COOPERATIVE PROJECT (WHICHEVER APPLIES). THE RENTAL UNIT MAY BE SOLD TO THE PUBLIC, AND, IF IT IS OFFERED FOR SALE, YOUR LEASE MAY BE TERMINATED. YOU WILL BE NOTIFIED AT LEAST 90 DAYS PRIOR TO ANY OFFERING TO SELL. IF YOU STILL LAWFULLY RESIDE IN THE UNIT, YOU WILL BE GIVEN A RIGHT OF FIRST REFUSAL TO PURCHASE THE UNIT.

(signature of owner or owner’s agent)

(dated)

(b) The condominium project, community apartment project, or stock cooperative project shall not be referred to in a lease or rental agreement as an “apartment” or “apartments” on or after the date of the approval by the local agency of the final map for the condominium project, community apartment project, or stock cooperative project in which the final map was approved on or after January 1, 1993.

(c) Any tenant of a condominium project, community apartment project, or stock cooperative project pursuant to this section shall be given at least 90 days’ written notice of the intention to sell the rental unit to the general public. This subdivision shall not alter or abridge the rights or obligations of the parties in performance of their covenants, including, but not limited to, the provision of services, payment of rent, or other obligations imposed by Sections 1941, 1941.1, and 1941.2 of the Civil Code.

(d) Any tenant who lawfully resides in a condominium project, community apartment project, or stock cooperative project pursuant to this section shall be given a right of first refusal by the subdivider or subsequent owner of the project for the purchase of his or her rental unit upon the same terms and conditions that the unit will be initially offered to the general public or terms and conditions more favorable to the tenant. This right to purchase shall run for a period of 90 days from the date of the notice, unless the tenant gives written notice within the 90-day period of his or her intention not to exercise that right.

(e) Failure to comply with this section shall not invalidate the transfer of title to real property.

(f) Failure by a subdivider or his or her agent to give the notice required in subdivision (a) shall not be grounds to deny the conversion. However, if the subdivider or his or her agent fails to give notice pursuant to this section, he or she shall pay to each prospective tenant who becomes a tenant and who was entitled to that notice, and who does not purchase his or her unit pursuant to subparagraph (F) of paragraph (2) of subdivision (a) of Section 66427.1, an amount equal to the sum of the following:

(1) Actual moving expenses incurred when moving from the subject property, but not to exceed one thousand one hundred dollars ($1,100).

(2) The first month’s rent on the tenant’s new rental unit, if any, immediately after moving from the subject property, but not to exceed one thousand one hundred dollars ($1,100).

(g) This section shall not apply to any of the following:

(1) An owner of four dwelling units or less.

(2) Transfers pursuant to court order, including, but not limited to, transfers ordered by a probate court in the administration of an estate, transfers by any foreclosure sale after default, transfers by any foreclosure sale after default in an obligation secured by a mortgage, or transfers by a sale under a power of sale after a default in an obligation secured by a deed of trust or secured by any other instrument containing a power of sale, and any subsequent transfer by a mortgagor or beneficiary of a deed of trust who accepts a deed in lieu of foreclosure or purchases the property at a foreclosure sale.

(3) Transfers by a fiduciary in the course of the administration of a decedent’s estate, guardianship, conservatorship, or trust. For purposes of this paragraph, a “fiduciary” means a state- or federally chartered bank, trust company, savings association, savings bank, credit union, or industrial loan company.

(Amended by Stats. 2007, Ch. 612, Sec. 8. Effective January 1, 2008.)



66462

(a) If, at the time of approval of the final map by the legislative body, any public improvements required by the local agency pursuant to this division or local ordinance have not been completed and accepted in accordance with standards established by the local agency by ordinance applicable at the time of the approval or conditional approval of the tentative map, the legislative body, as a condition precedent to the approval of the final map, shall require the subdivider to enter into one of the following agreements specified by the local agency:

(1) An agreement with the local agency upon mutually agreeable terms to thereafter complete the improvements at the subdivider’s expense.

(2) An agreement with the local agency to thereafter do either of the following:

(A) Initiate and consummate proceedings under an appropriate special assessment act or the Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 for the financing and completion of all of the improvements.

(B) If the improvements are not completed under a special assessment act or the Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5, to complete the improvements at the subdivider’s expense.

(b) The standards may be adopted by reference, without posting or publishing them, if they have been printed in book or booklet form and three copies of the books or booklets have been filed for use and examination by the public in the office of the clerk of the legislative body.

(c) The local agency entering into any agreement pursuant to this section shall require that performance of the agreement be guaranteed by the security specified in Chapter 5 (commencing with Section 66499).

(d) The legislative body may provide, by ordinance, that the agreement entered into pursuant to this section may be entered into by a designated official, in accordance with standards adopted by the local agency. The designated official’s action may be appealed to the legislative body for conformance with this chapter and any applicable local subdivision ordinance. Any ordinance adopted pursuant to this subdivision shall provide that the legislative body shall periodically review this delegation of authority to the designated official.

(Amended by Stats. 1998, Ch. 604, Sec. 2. Effective January 1, 1999.)



66462.5

(a) A city, county, or city and county shall not postpone or refuse approval of a final map because the subdivider has failed to meet a tentative map condition which requires the subdivider to construct or install offsite improvements on land in which neither the subdivider nor the local agency has sufficient title or interest, including an easement or license, at the time the final map is filed with the local agency, to permit the improvements to be made. In such cases, unless the city, county, or city and county requires the subdivider to enter into an agreement pursuant to subdivision (c), the city, county or city and county shall, within 120 days of the filing of the final map, pursuant to Section 66457, acquire by negotiation or commence proceedings pursuant to Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure to acquire an interest in the land which will permit the improvements to be made, including proceedings for immediate possession of the property under Article 3 (commencing with Section 1255.410) of Chapter 6 of that title.

(b) If a city, county, or city and county has not required the subdivider to enter into an agreement pursuant to subdivision (c) and if a city, county, or city and county fails to meet the 120-day time limitation, the condition for construction of offsite improvements shall be conclusively deemed to be waived. The waiver shall occur whether or not the city, county, or city and county has postponed or refused approval of the final map pursuant to subdivision (a).

(c) Prior to approval of the final map the city, county, or city and county may require the subdivider to enter into an agreement to complete the improvements pursuant to Section 66462 at such time as the city, county, or city and county acquires an interest in the land that will permit the improvements to be made.

(d) Nothing in this section precludes a city, county, or city and county from requiring a subdivider to pay the cost of acquiring offsite real property interests required in connection with a subdivision.

(e) “Offsite improvements,” as used in this section, does not include improvements that are necessary to assure replacement or construction of housing for persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(Amended by Stats. 2003, Ch. 728, Sec. 1. Effective January 1, 2004.)






ARTICLE 5 - Parcel Maps

66463

(a) Except as otherwise provided for in this code, the procedure for processing, approval, conditional approval, or disapproval and filing of parcel maps and modifications thereof shall be as provided by local ordinance. The provisions of Sections 66477.1, 66477.2, and 66477.3 relating to dedications and offers of dedication on final maps, shall apply to dedications and offers of dedications on parcel maps.

(b) Whenever a local agency provides, by ordinance, for the approval, conditional approval, or disapproval of parcel maps by the county engineer, surveyor, or other designated official, the local agency may also, by ordinance, provide that the officer may accept or reject dedications and offers of dedication that are made by a statement on the map.

(c) Whenever a local agency provides, by ordinance, for the approval of parcel maps by the legislative body, the parcel maps shall be filed pursuant to the procedure for final maps as prescribed by Sections 66457 and 66458.

(d) The time limits for action or approval of a tentative map and parcel map for which a tentative map is not required shall be no longer than the time limits contained in Sections 66452.1 and 66452.2.

(Amended by Stats. 1989, Ch. 847, Sec. 9.)



66463.1

Multiple parcel maps filed pursuant to Section 66426 relating to an approved or conditionally approved tentative map may be filed prior to the expiration of the tentative map if either condition is satisfied:

(a) The subdivider, at the time the tentative map is filed, provides a written notice to the advisory agency or the local agency of the subdivider’s intention to file multiple parcel maps on the tentative map.

(b) After filing of the tentative map, the local agency and the subdivider concur in the filing of multiple parcel maps.

In providing the notice specified in subdivision (a), the subdivider shall not be required to define the number or configuration of the proposed multiple parcel maps. The filing of a parcel map on a portion of an approved or conditionally approved tentative map shall not invalidate any part of the tentative map. The right of the subdivider to file multiple parcel maps shall not limit the authority of the local agency to impose reasonable conditions relating to the filing of multiple parcel maps.

(Added by Stats. 1991, Ch. 907, Sec. 3.)



66463.5

(a) When a tentative map is required, an approved or conditionally approved tentative map shall expire 24 months after its approval or conditional approval, or after any additional period of time as may be prescribed by local ordinance, not to exceed an additional 12 months.

(b) The expiration of the approved or conditionally approved tentative map shall terminate all proceedings, and no parcel map of all or any portion of the real property included within the tentative map shall be filed without first processing a new tentative map. Once a timely filing is made, subsequent actions of the local agency, including, but not limited to, processing, approving, and recording, may lawfully occur after the date of expiration of the tentative map. Delivery to the county surveyor or city engineer shall be deemed a timely filing for purposes of this section.

(c) Upon application of the subdivider filed prior to the expiration of the approved or conditionally approved tentative map, the time at which the map expires may be extended by the legislative body or by an advisory agency authorized to approve or conditionally approve tentative maps for a period or periods not exceeding a total of six years. Prior to the expiration of an approved or conditionally approved tentative map, upon the application by the subdivider to extend that map, the map shall automatically be extended for 60 days or until the application for the extension is approved, conditionally approved, or denied, whichever occurs first. If the advisory agency denies a subdivider’s application for an extension, the subdivider may appeal to the legislative body within 15 days after the advisory agency has denied the extension.

(d) (1) The period of time specified in subdivision (a) shall not include any period of time during which a development moratorium, imposed after approval of the tentative map, is in existence. However, the length of the moratorium shall not exceed five years.

(2) Once a moratorium is terminated, the map shall be valid for the same period of time as was left to run on the map at the time that the moratorium was imposed. However, if the remaining time is less than 120 days, the map shall be valid for 120 days following the termination of the moratorium.

(e) The period of time specified in subdivision (a), including any extension thereof granted pursuant to subdivision (c), shall not include the period of time during which a lawsuit involving the approval or conditional approval of the tentative map is, or was, pending in a court of competent jurisdiction, if the stay of the time period is approved by the local agency pursuant to this section. After service of the initial petition or complaint in the lawsuit upon the local agency, the subdivider may apply to the local agency for a stay pursuant to the local agency’s adopted procedures. Within 40 days after receiving the application, the local agency shall either stay the time period for up to five years or deny the requested stay. The local agency may, by ordinance, establish procedures for reviewing the requests, including, but not limited to, notice and hearing requirements, appeal procedures, and other administrative requirements.

(f) For purposes of this section, a development moratorium shall include a water or sewer moratorium or a water and sewer moratorium, as well as other actions of public agencies that regulate land use, development, or the provision of services to the land, including the public agency with the authority to approve or conditionally approve the tentative map, which thereafter prevents, prohibits, or delays the approval of a parcel map.

(g) Notwithstanding subdivisions (a), (b), and (c), for the purposes of Chapter 4.5 (commencing with Section 66498.1), subdivisions (b), (c), and (d) of Section 66498.5 shall apply to vesting tentative maps prepared in connection with a parcel map except that, for purposes of this section, the time periods specified in subdivisions (b), (c), and (d) of Section 66498.5 shall be determined from the recordation of the parcel map instead of the final map.

(Amended by Stats. 2008, Ch. 124, Sec. 5. Effective July 15, 2008.)






ARTICLE 6 - Filing Maps With County Recorder

66464

(a) Unless otherwise provided by the county, if the final map or parcel map is not subject to Section 66493, after the approval by the city of a final map of a subdivision or a parcel map, the city clerk shall transmit the map to the county recorder.

(b) If a final map or parcel map is subject to Section 66493, after all certificates or statements and security required under Section 66493 have been filed and deposited with the clerk of the board of supervisors and approved by the county, the clerk of the board of supervisors shall certify or state that the certificates and statements have been filed and deposits have been made and shall transmit the final map or parcel map to the county recorder.

(c) After the approval by the county of a final or parcel map of a subdivision within unincorporated territory, the map shall be transmitted ultimately to the county recorder.

(Amended by Stats. 2001, Ch. 176, Sec. 31. Effective January 1, 2002.)



66465

The subdivider shall present to the county recorder evidence that, at the time of the filing of the final or parcel map in the office of the county recorder, the parties consenting to such filing are all of the parties having a record title interest in the real property being subdivided whose signatures are required by this division, as shown by the records in the office of the recorder, otherwise the map shall not be filed.

For purposes of this section and Sections 66436, 66439, and 66447, a public entity which has obtained a prejudgment order for possession of property pursuant to Section 1255.410 of the Code of Civil Procedure shall be deemed to be the record title owner of the property or property interests described in the order, provided the order for possession has not been stayed or vacated pursuant to Section 1255.420, 1255.430, or 1255.440 of the Code of Civil Procedure, no motion therefor is pending before the court, and the time prescribed by Section 1255.420 of the Code of Civil Procedure for filing a motion for relief from the order has passed.

(Amended by Stats. 1979, Ch. 309.)



66466

(a) The county recorder shall have not more than 10 days within which to examine a final or parcel map and either accept or reject it for filing.

(b) If the county recorder rejects a final or parcel map for filing, the county recorder shall, within 10 days thereafter, mail notice to the subdivider and the city engineer if the map is within a city, or the county surveyor if the map is within the unincorporated area, that the map has been rejected for filing, giving the reasons therefor, and that the map is being returned to the city clerk if the map is within a city, or to the clerk of the board if the map is within the unincorporated area, for action by the legislative body. Upon receipt of the map, the clerk shall place the map on the agenda of the next regular meeting of the legislative body and the legislative body shall, within 15 days thereafter, rescind its approval of the map and return the map to the subdivider unless the subdivider presents evidence that the basis for the rejection by the county recorder has been removed. The subdivider may consent to a continuance of the matter; however, the prior approval of the legislative body shall be deemed rescinded during any period of continuance. If a map is returned to the county recorder, the county recorder shall have a new 10-day period to examine the map and either accept or reject it for filing.

(c) If the county recorder accepts the map for filing, the acceptance shall be certified on the face thereof. The map shall be securely fastened in a book of subdivision maps, in a book of parcel maps, or in a book of cities and towns which shall be kept for that purpose, or in any other manner as will assure that the maps will be kept together. The map shall become a part of the official records of the county recorder upon its acceptance by the county recorder for filing. If the preparer of the map provides a postage-paid, self-addressed envelope or postcard with the filing of the map, the county recorder shall provide the preparer of the map with the filing data within 10 days of the filing of the map. For the purposes of this subdivision, “filing data” includes the date, book or volume, and the page at which the map is filed by the county recorder.

(d) The fee for filing and indexing the map is as prescribed in Section 27372 of the Government Code.

(e) The original map shall be stored for safekeeping in a reproducible condition. The county recorder may maintain for public reference a set of counter maps that are prints of the original maps and produce the original maps for comparison upon demand.

(f) Upon the filing of any map, including amended maps and certificates of correction for recordation pursuant to this section or any record of survey pursuant to the Professional Land Surveyors’ Act (Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code), the surveyor or engineer who prepared the document shall transmit a copy of the document, including all recording information, to the county surveyor, who shall maintain an index, by geographic location, of the documents. The county surveyor may charge a fee not to exceed the fee charged for recording the document, for purposes of financing the costs of maintaining the index of the documents.

The requirements of this subdivision shall not apply to any county that requires a document filed pursuant to this section to be transmitted to the county surveyor and requires that official to maintain an index of those documents.

(Amended by Stats. 2000, Ch. 678, Sec. 6. Effective January 1, 2001.)



66467

This chapter shall not prevent filing in the office of the county recorder of a final or parcel map of a subdivision for which a final or parcel map is not required, provided such map meets the requirements of this division and any local ordinance.

(Added by Stats. 1974, Ch. 1536.)



66468

The filing for record of a final or parcel map by the county recorder shall automatically and finally determine the validity of such map and when recorded shall impart cconstructive notice thereof.

(Added by Stats. 1974, Ch. 1536.)



66468.1

Whenever separate documents are to be recorded concurrently with the final or parcel map pursuant to Section 66435.1 or 66445, the county recorder shall complete the cross-reference to such concurrently recorded separate documents.

(Added by Stats. 1982, Ch. 87, Sec. 19. Effective March 1, 1982.)



66468.2

The board of supervisors may, by resolution, authorize any county officer to:

(a) Perform the duties required of the clerk of the board of supervisors under this article.

(b) Approve the security for payment of taxes required pursuant to subdivision (b) of Section 66464 if that county officer also performs the other duties required of the clerk of the board of supervisors under that subdivision.

(Amended by Stats. 1990, Ch. 1001, Sec. 2.)






ARTICLE 7 - Correction and Amendment of Maps

66469

After a final map or parcel map is filed in the office of the county recorder, it may be amended by a certificate of correction or an amending map for any of the following purposes:

(a) To correct an error in any course or distance shown thereon.

(b) To show any course or distance that was omitted therefrom.

(c) To correct an error in the description of the real property shown on the map.

(d) To indicate monuments set after the death, disability, retirement from practice, or replacement of the engineer or surveyor charged with responsibilities for setting monuments.

(e) To show the proper location or character of any monument which has been changed in location or character originally was shown at the wrong location or incorrectly as to its character.

(f) To correct any additional information filed or recorded pursuant to Section 66434.2, if the correction does not impose any additional burden on the present fee owners of the real property and does not alter any right, title, or interest in the real property reflected on the recorded map.

(g) To correct any other type of map error or omission as approved by the county surveyor or city engineer that does not affect any property right, including, but not limited to, lot numbers, acreage, street names, and identification of adjacent record maps.

As used in this section, “error” does not include changes in courses or distances from which an error is not ascertainable from the data shown on the final or parcel map.

(Amended by Stats. 2001, Ch. 176, Sec. 32. Effective January 1, 2002.)



66470

The amending map or certificate of correction shall be prepared and signed by a registered civil engineer or licensed land surveyor. An amending map shall conform to the requirements of Section 66434, if a final map, or subdivisions (a) to (d), inclusive, and (f) to (i), inclusive, of Section 66445, if a parcel map. The amending map or certificate of correction shall set forth in detail the corrections made and show the names of the fee owners of the real property affected by the correction or omission on the date of the filing or recording of the original recorded map. Upon recordation of a certificate of correction, the county recorder shall within 60 days of recording transmit a certified copy to the county surveyor or county engineer who shall maintain an index of recorded certificates of correction.

The county recorder may charge a fee, in addition to the fee charged for recording the certificate of correction, which shall be transmitted to the county surveyor or the county engineer, as compensation for the cost of maintaining an index of recorded certificates of correction. The amount of this additional fee shall not exceed the fee which is charged for recording the certificate of correction.

If the property affected by a map is located within a city, the county recorder shall, upon request of the city engineer, provide copies of recorded certificates of correction to the city engineer.

(Amended by Stats. 2001, Ch. 176, Sec. 33. Effective January 1, 2002.)



66471

(a) If the subdivision is in unincorporated territory, the county surveyor shall examine the amending map or certificate of correction and if the only changes made are those set forth in Section 66469, he or she shall certify to this fact on the amending map or certificate of correction. If the subdivision is in the city, such examination and certification shall be by the city surveyor or city engineer.

(b) As to a certificate of correction, the county surveyor, city surveyor, or city engineer shall have 20 working days in which to examine the certificate of correction for compliance with Sections 66469 and 66470, endorse a statement on it of his or her examination and certification, and present it to the county recorder for recordation. In the event the submitted certificate of correction fails to comply with Sections 66469 and 66470, the county surveyor, city surveyor, or city engineer shall return it within the same 20 working days to the person who presented it, together with a written statement of the changes necessary to make it conform to the requirements of Sections 66469 and 66470. The licensed land surveyor or registered civil engineer submitting the certificate of correction may then make the changes in compliance with Sections 66469 and 66470 and resubmit the certificate of correction to the county surveyor, city surveyor, or city engineer for approval. The county surveyor, city surveyor, or city engineer shall have 10 working days after resubmission and approval of the certificate of correction to present it to the county recorder for recordation.

(Amended by Stats. 1992, Ch. 634, Sec. 3. Effective January 1, 1993.)



66472

The amending map or certificate of correction certified by the county surveyor, city surveyor, or city engineer shall be filed or recorded in the office of the county recorder in which the original map was filed. Upon that filing or recordation, the county recorder shall index the names of the fee owners of the real property reflected on the original recorded map, and the appropriate tract designation shown on the amending map or certificate of correction in the general index and map index respectively. Thereupon, the original map shall be deemed to have been conclusively so corrected, and thereafter shall impart constructive notice of all those corrections in the same manner as though set forth upon the original map.

(Amended by Stats. 2001, Ch. 176, Sec. 34. Effective January 1, 2002.)



66472.1

In addition to the amendments authorized by Section 66469, after a final map or parcel map is filed in the office of the county recorder, the recorded final map may be modified by a certificate of correction or an amending map, if authorized by local ordinance, if the local agency finds that there are changes in circumstances that make any or all of the conditions of the map no longer appropriate or necessary and that the modifications do not impose any additional burden on the fee owners of the real property, and if the modifications do not alter any right, title, or interest in the real property reflected on the recorded map, and the local agency finds that the map as modified conforms to Section 66474. Any modification shall be set for public hearing as provided for in Section 66451.3. The local agency shall confine the hearing to consideration of, and action on, the proposed modification.

(Amended by Stats. 2007, Ch. 343, Sec. 13. Effective January 1, 2008.)









CHAPTER 4 - Requirements

ARTICLE 1 - General

66473

A local agency shall disapprove a map for failure to meet or perform any of the requirements or conditions imposed by this division or local ordinance enacted pursuant thereto; provided that a final map shall be disapproved only for failure to meet or perform requirements or conditions which were applicable to the subdivision at the time of approval of the tentative map; and provided further that such disapproval shall be accompanied by a finding identifying the requirements or conditions which have not been met or performed. Such local ordinance shall include, but need not be limited to, a procedure for waiver of the provisions of this section when the failure of the map is the result of a technical and inadvertent error which, in the determination of the local agency, does not materially affect the validity of the map.

(Amended by Stats. 1976, Ch. 21.)



66473.1

(a) The design of a subdivision for which a tentative map is required pursuant to Section 66426 shall provide, to the extent feasible, for future passive or natural heating or cooling opportunities in the subdivision.

(b) (1) Examples of passive or natural heating opportunities in subdivision design, include design of lot size and configuration to permit orientation of a structure in an east-west alignment for southern exposure.

(2) Examples of passive or natural cooling opportunities in subdivision design include design of lot size and configuration to permit orientation of a structure to take advantage of shade or prevailing breezes.

(c) In providing for future passive or natural heating or cooling opportunities in the design of a subdivision, consideration shall be given to local climate, to contour, to configuration of the parcel to be divided, and to other design and improvement requirements, and that provision shall not result in reducing allowable densities or the percentage of a lot that may be occupied by a building or structure under applicable planning and zoning in effect at the time the tentative map is filed.

(d) The requirements of this section do not apply to condominium projects which consist of the subdivision of airspace in an existing building when no new structures are added.

(e) For the purposes of this section, “feasible” means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(Amended by Stats. 2001, Ch. 873, Sec. 3. Effective January 1, 2002.)



66473.3

The legislative body of a city or county may, by ordinance, require the design of a subdivision for which a tentative map or parcel map is required pursuant to Section 66426 to provide for appropriate cable television systems and for communication systems, including, but not limited to, telephone and Internet services, to each parcel in the subdivision.

“Appropriate cable television systems,” as used in this section, means those franchised or licensed to serve the geographical area in which the subdivision is located.

This section shall not apply to the conversion of existing dwelling units to condominiums, community apartments, or stock cooperatives.

(Amended by Stats. 2004, Ch. 479, Sec. 3. Effective January 1, 2005.)



66473.5

No local agency shall approve a tentative map, or a parcel map for which a tentative map was not required, unless the legislative body finds that the proposed subdivision, together with the provisions for its design and improvement, is consistent with the general plan required by Article 5 (commencing with Section 65300) of Chapter 3 of Division 1, or any specific plan adopted pursuant to Article 8 (commencing with Section 65450) of Chapter 3 of Division 1.

A proposed subdivision shall be consistent with a general plan or a specific plan only if the local agency has officially adopted such a plan and the proposed subdivision or land use is compatible with the objectives, policies, general land uses, and programs specified in such a plan.

(Amended by Stats. 1983, Ch. 101, Sec. 89.)



66473.6

Whenever a city or county imposes as a condition to its approval of a tentative map or a parcel map a requirement that necessitates replacing, undergrounding, or permanently or temporarily relocating existing facilities of a telephone corporation or cable television system, the developer or subdivider shall reimburse the telephone corporation or cable television system for all costs for the replacement, undergrounding, or relocation. All these costs shall be billed after they are incurred, and shall include a credit for any required advance payments and for the salvage value of any facilities replaced. In no event shall the telephone corporation or cable television system be reimbursed for costs incurred in excess of the cost to replace the facilities with substantially similar facilities.

(Added by Stats. 1985, Ch. 865, Sec. 1.)



66473.7

(a) For the purposes of this section, the following definitions apply:

(1) “Subdivision” means a proposed residential development of more than 500 dwelling units, except that for a public water system that has fewer than 5,000 service connections, “subdivision” means any proposed residential development that would account for an increase of 10 percent or more in the number of the public water system’s existing service connections.

(2) “Sufficient water supply” means the total water supplies available during normal, single-dry, and multiple-dry years within a 20-year projection that will meet the projected demand associated with the proposed subdivision, in addition to existing and planned future uses, including, but not limited to, agricultural and industrial uses. In determining “sufficient water supply,” all of the following factors shall be considered:

(A) The availability of water supplies over a historical record of at least 20 years.

(B) The applicability of an urban water shortage contingency analysis prepared pursuant to Section 10632 of the Water Code that includes actions to be undertaken by the public water system in response to water supply shortages.

(C) The reduction in water supply allocated to a specific water use sector pursuant to a resolution or ordinance adopted, or a contract entered into, by the public water system, as long as that resolution, ordinance, or contract does not conflict with Section 354 of the Water Code.

(D) The amount of water that the water supplier can reasonably rely on receiving from other water supply projects, such as conjunctive use, reclaimed water, water conservation, and water transfer, including programs identified under federal, state, and local water initiatives such as CALFED and Colorado River tentative agreements, to the extent that these water supplies meet the criteria of subdivision (d).

(3) “Public water system” means the water supplier that is, or may become as a result of servicing the subdivision included in a tentative map pursuant to subdivision (b), a public water system, as defined in Section 10912 of the Water Code, that may supply water for a subdivision.

(b) (1) The legislative body of a city or county or the advisory agency, to the extent that it is authorized by local ordinance to approve, conditionally approve, or disapprove the tentative map, shall include as a condition in any tentative map that includes a subdivision a requirement that a sufficient water supply shall be available. Proof of the availability of a sufficient water supply shall be requested by the subdivision applicant or local agency, at the discretion of the local agency, and shall be based on written verification from the applicable public water system within 90 days of a request.

(2) If the public water system fails to deliver the written verification as required by this section, the local agency or any other interested party may seek a writ of mandamus to compel the public water system to comply.

(3) If the written verification provided by the applicable public water system indicates that the public water system is unable to provide a sufficient water supply that will meet the projected demand associated with the proposed subdivision, then the local agency may make a finding, after consideration of the written verification by the applicable public water system, that additional water supplies not accounted for by the public water system are, or will be, available prior to completion of the subdivision that will satisfy the requirements of this section. This finding shall be made on the record and supported by substantial evidence.

(4) If the written verification is not provided by the public water system, notwithstanding the local agency or other interested party securing a writ of mandamus to compel compliance with this section, then the local agency may make a finding that sufficient water supplies are, or will be, available prior to completion of the subdivision that will satisfy the requirements of this section. This finding shall be made on the record and supported by substantial evidence.

(c) The applicable public water system’s written verification of its ability or inability to provide a sufficient water supply that will meet the projected demand associated with the proposed subdivision as required by subdivision (b) shall be supported by substantial evidence. The substantial evidence may include, but is not limited to, any of the following:

(1) The public water system’s most recently adopted urban water management plan adopted pursuant to Part 2.6 (commencing with Section 10610) of Division 6 of the Water Code.

(2) A water supply assessment that was completed pursuant to Part 2.10 (commencing with Section 10910) of Division 6 of the Water Code.

(3) Other information relating to the sufficiency of the water supply that contains analytical information that is substantially similar to the assessment required by Section 10635 of the Water Code.

(d) When the written verification pursuant to subdivision (b) relies on projected water supplies that are not currently available to the public water system, to provide a sufficient water supply to the subdivision, the written verification as to those projected water supplies shall be based on all of the following elements, to the extent each is applicable:

(1) Written contracts or other proof of valid rights to the identified water supply that identify the terms and conditions under which the water will be available to serve the proposed subdivision.

(2) Copies of a capital outlay program for financing the delivery of a sufficient water supply that has been adopted by the applicable governing body.

(3) Securing of applicable federal, state, and local permits for construction of necessary infrastructure associated with supplying a sufficient water supply.

(4) Any necessary regulatory approvals that are required in order to be able to convey or deliver a sufficient water supply to the subdivision.

(e) If there is no public water system, the local agency shall make a written finding of sufficient water supply based on the evidentiary requirements of subdivisions (c) and (d) and identify the mechanism for providing water to the subdivision.

(f) In making any findings or determinations under this section, a local agency, or designated advisory agency, may work in conjunction with the project applicant and the public water system to secure water supplies sufficient to satisfy the demands of the proposed subdivision. If the local agency secures water supplies pursuant to this subdivision, which supplies are acceptable to and approved by the governing body of the public water system as suitable for delivery to customers, it shall work in conjunction with the public water system to implement a plan to deliver that water supply to satisfy the long-term demands of the proposed subdivision.

(g) The written verification prepared under this section shall also include a description, to the extent that data is reasonably available based on published records maintained by federal and state agencies, and public records of local agencies, of the reasonably foreseeable impacts of the proposed subdivision on the availability of water resources for agricultural and industrial uses within the public water system’s service area that are not currently receiving water from the public water system but are utilizing the same sources of water. To the extent that those reasonably foreseeable impacts have previously been evaluated in a document prepared pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) or the National Environmental Policy Act (Public Law 91-190) for the proposed subdivision, the public water system may utilize that information in preparing the written verification.

(h) Where a water supply for a proposed subdivision includes groundwater, the public water system serving the proposed subdivision shall evaluate, based on substantial evidence, the extent to which it or the landowner has the right to extract the additional groundwater needed to supply the proposed subdivision. Nothing in this subdivision is intended to modify state law with regard to groundwater rights.

(i) This section shall not apply to any residential project proposed for a site that is within an urbanized area and has been previously developed for urban uses, or where the immediate contiguous properties surrounding the residential project site are, or previously have been, developed for urban uses, or housing projects that are exclusively for very low and low-income households.

(j) The determinations made pursuant to this section shall be consistent with the obligation of a public water system to grant a priority for the provision of available and future water resources or services to proposed housing developments that help meet the city’s or county’s share of the regional housing needs for lower income households, pursuant to Section 65589.7.

(k) The County of San Diego shall be deemed to comply with this section if the Office of Planning and Research determines that all of the following conditions have been met:

(1) A regional growth management strategy that provides for a comprehensive regional strategy and a coordinated economic development and growth management program has been developed pursuant to Proposition C as approved by the voters of the County of San Diego in November 1988, which required the development of a regional growth management plan and directed the establishment of a regional planning and growth management review board.

(2) Each public water system, as defined in Section 10912 of the Water Code, within the County of San Diego has adopted an urban water management plan pursuant to Part 2.6 (commencing with Section 10610) of the Water Code.

(3) The approval or conditional approval of tentative maps for subdivisions, as defined in this section, by the County of San Diego and the cities within the county requires written communications to be made by the public water system to the city or county, in a format and with content that is substantially similar to the requirements contained in this section, with regard to the availability of a sufficient water supply, or the reliance on projected water supplies to provide a sufficient water supply, for a proposed subdivision.

(l) Nothing in this section shall preclude the legislative body of a city or county, or the designated advisory agency, at the request of the applicant, from making the determinations required in this section earlier than required pursuant to subdivision (b).

(m) Nothing in this section shall be construed to create a right or entitlement to water service or any specific level of water service.

(n) Nothing in this section is intended to change existing law concerning a public water system’s obligation to provide water service to its existing customers or to any potential future customers.

(o) Any action challenging the sufficiency of the public water system’s written verification of a sufficient water supply shall be governed by Section 66499.37.

(Amended by Stats. 2004, Ch. 118, Sec. 23. Effective January 1, 2005.)



66474

A legislative body of a city or county shall deny approval of a tentative map, or a parcel map for which a tentative map was not required, if it makes any of the following findings:

(a) That the proposed map is not consistent with applicable general and specific plans as specified in Section 65451.

(b) That the design or improvement of the proposed subdivision is not consistent with applicable general and specific plans.

(c) That the site is not physically suitable for the type of development.

(d) That the site is not physically suitable for the proposed density of development.

(e) That the design of the subdivision or the proposed improvements are likely to cause substantial environmental damage or substantially and avoidably injure fish or wildlife or their habitat.

(f) That the design of the subdivision or type of improvements is likely to cause serious public health problems.

(g) That the design of the subdivision or the type of improvements will conflict with easements, acquired by the public at large, for access through or use of, property within the proposed subdivision. In this connection, the governing body may approve a map if it finds that alternate easements, for access or for use, will be provided, and that these will be substantially equivalent to ones previously acquired by the public. This subsection shall apply only to easements of record or to easements established by judgment of a court of competent jurisdiction and no authority is hereby granted to a legislative body to determine that the public at large has acquired easements for access through or use of property within the proposed subdivision.

(Amended by Stats. 1982, Ch. 518, Sec. 4.)



66474.01

Notwithstanding subdivision (e) of Section 66474, a local government may approve a tentative map, or a parcel map for which a tentative map was not required, if an environmental impact report was prepared with respect to the project and a finding was made pursuant to paragraph (3) of subdivision (a) of Section 21081 of the Public Resources Code that specific economic, social, or other considerations make infeasible the mitigation measures or project alternatives identified in the environmental impact report.

(Amended by Stats. 1994, Ch. 1294, Sec. 1. Effective October 1, 1994.)



66474.02

(a) Before approving a tentative map, or a parcel map for which a tentative map was not required, for an area located in a state responsibility area or a very high fire hazard severity zone, as both are defined in Section 51177, a legislative body of a county shall make the following three findings:

(1) A finding supported by substantial evidence in the record that the design and location of each lot in the subdivision, and the subdivision as a whole, are consistent with any applicable regulations adopted by the State Board of Forestry and Fire Protection pursuant to Sections 4290 and 4291 of the Public Resources Code.

(2) A finding supported by substantial evidence in the record that structural fire protection and suppression services will be available for the subdivision through any of the following entities:

(A) A county, city, special district, political subdivision of the state, or another entity organized solely to provide fire protection services that is monitored and funded by a county or other public entity.

(B) The Department of Forestry and Fire Protection by contract entered into pursuant to Section 4133, 4142, or 4144 of the Public Resources Code.

(3) A finding that to the extent practicable, ingress and egress for the subdivision meets the regulations regarding road standards for fire equipment access adopted pursuant to Section 4290 of the Public Resources Code and any applicable local ordinance.

(b) This section shall not supersede regulations established by the State Board of Forestry and Fire Protection or local ordinances that provide equivalent or more stringent minimum requirements than those contained within this section.

(Added by Stats. 2012, Ch. 311, Sec. 4. Effective January 1, 2013.)



66474.1

A legislative body shall not deny approval of a final or parcel map if it has previously approved a tentative map for the proposed subdivision and if it finds that the final or parcel map is in substantial compliance with the previously approved tentative map.

(Amended by Stats. 1982, Ch. 87, Sec. 22. Effective March 1, 1982.)



66474.2

(a) Except as otherwise provided in subdivision (b) or (c), in determining whether to approve or disapprove an application for a tentative map, the local agency shall apply only those ordinances, policies, and standards in effect at the date the local agency has determined that the application is complete pursuant to Section 65943 of the Government Code.

(b) Subdivision (a) shall not apply to a local agency which, before it has determined an application for a tentative map to be complete pursuant to Section 65943, has done both of the following:

(1) Initiated proceedings by way of ordinance, resolution, or motion.

(2) Published notice in the manner prescribed in subdivision (a) of Section 65090 containing a description sufficient to notify the public of the nature of the proposed change in the applicable general or specific plans, or zoning or subdivision ordinances.

A local agency which has complied with this subdivision may apply any ordinances, policies, or standards enacted or instituted as a result of those proceedings which are in effect on the date the local agency approves or disapproves the tentative map.

(c) If the subdivision applicant requests changes in applicable ordinances, policies or standards in connection with the same development project, any ordinances, policies or standards adopted pursuant to the applicant’s request shall apply.

(Amended by Stats. 1989, Ch. 847, Sec. 10.)



66474.3

(a) If the legislative body of a city or county finds, based upon substantial evidence in the record, that any project for which a tentative map or a vesting tentative map has been approved will be affected by a previously enacted initiative measure to the extent that there is likely to be a default on land-secured bonds issued to finance infrastructure on the project, the legislative body shall allow that portion of the project served by that infrastructure to proceed in a manner consistent with the approved tentative map or vesting tentative map.

(b) For purposes of this section, land-secured bond means any bond issued pursuant to the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), or the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5, so long as the bond was issued and sold at least 90 days before the proposed initiative was adopted by either popular vote at an election or by ordinance adopted by the legislative body.

(c) Notwithstanding subdivision (a), the legislative body may condition or deny a permit, approval, extension, or entitlement if it determines any of the following:

(1) A failure to do so would place the residents of the subdivision or the immediate community, or both, in a condition dangerous to their health or safety, or both.

(2) The condition or denial is required, in order to comply with state or federal law.

(d)  An approved or conditionally approved tentative or vesting tentative map shall be subject to the periods of time set forth in Section 66452.6.

(e) The rights conferred by this section shall expire if a final map is not approved prior to the expiration of the tentative map or of the vesting tentative map.

(f) An approved or conditionally approved tentative map or vesting tentative map shall not limit a legislative body from imposing reasonable conditions on subsequent required approvals or permits necessary for the development and authorized by the ordinances, policies, and standards described in Section 66474.2 or 66498.1.

(Added by Stats. 1988, Ch. 1561, Sec. 2.)



66474.4

(a) The legislative body of a city or county shall deny approval of a tentative map, or a parcel map for which a tentative map was not required, if it finds that either the resulting parcels following a subdivision of that land would be too small to sustain their agricultural use or the subdivision will result in residential development not incidental to the commercial agricultural use of the land, and if the legislative body finds that the land is subject to any of the following:

(1) A contract entered into pursuant to the California Land Conservation Act of 1965 (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5), including an easement entered into pursuant to Section 51256.

(2) An open-space easement entered into pursuant to the Open-Space Easement Act of 1974 (Chapter 6.6 (commencing with Section 51070) of Part 1 of Division 1 of Title 5).

(3) An agricultural conservation easement entered into pursuant to Chapter 4 (commencing with Section 10260) of Division 10.2 of the Public Resources Code.

(4) A conservation easement entered into pursuant to Chapter 4 (commencing with Section 815) of Part 2 of Division 2 of the Civil Code.

(b) (1) For purposes of this section, land shall be conclusively presumed to be in parcels too small to sustain their agricultural use if the land is (A) less than 10 acres in size in the case of prime agricultural land, or (B) less than 40 acres in size in the case of land that is not prime agricultural land.

(2) For purposes of this section, agricultural land shall be presumed to be in parcels large enough to sustain their agricultural use if the land is (A) at least 10 acres in size in the case of prime agricultural land, or (B) at least 40 acres in size in the case of land that is not prime agricultural land.

(c) A legislative body may approve a subdivision with parcels smaller than those specified in this section if the legislative body makes either of the following findings:

(1) The parcels can nevertheless sustain an agricultural use permitted under the contract or easement, or are subject to a written agreement for joint management pursuant to Section 51230.1 and the parcels that are jointly managed total at least 10 acres in size in the case of prime agricultural land or 40 acres in size in the case of land that is not prime agricultural land.

(2) One of the parcels contains a residence and is subject to Section 428 of the Revenue and Taxation Code; the residence has existed on the property for at least five years; the landowner has owned the parcels for at least 10 years; and the remaining parcels shown on the map are at least 10 acres in size if the land is prime agricultural land, or at least 40 acres in size if the land is not prime agricultural land.

(d) No other homesite parcels as described in paragraph (2) of subdivision (c) may be created on any remaining parcels under contract entered into pursuant to the California Land Conservation Act of 1965 (Chapter 7 (commencing with Section 51200) of Division 1 of Title 5) for at least 10 years following the creation of a homesite parcel pursuant to this section.

(e) This section shall not apply to land that is subject to a contract entered into pursuant to the California Land Conservation Act of 1965 (Chapter 7 (commencing with Section 51200) of Division 1 of Title 5) when any of the following has occurred:

(1) A local agency formation commission has approved the annexation of the land to a city and the city will not succeed to the contract as provided in Sections 51243 and 51243.5.

(2) Written notice of nonrenewal of the contract has been served, as provided in Section 51245, and, as a result of that notice, there are no more than three years remaining in the term of the contract.

(3) The board or council has granted tentative approval for cancellation of the contract as provided in Section 51282.

(f) This section shall not apply during the three-year period preceding the termination of a contract described in paragraph (1) of subdivision (a).

(g) This section shall not be construed as limiting the power of legislative bodies to establish minimum parcel sizes larger than those specified in subdivision (a).

(h) This section does not limit the authority of a city or county to approve a tentative or parcel map with respect to land subject to an easement described in this section for which agriculture is the primary purpose if the resulting parcels can sustain uses consistent with the intent of the easement.

(i) This section does not limit the authority of a city or county to approve a tentative or parcel map with respect to land subject to an easement described in this section for which agriculture is not the primary purpose if the resulting parcels can sustain uses consistent with the purposes of the easement.

(j) Where an easement described in this section contains language addressing allowable land divisions, the terms of the easement shall prevail.

(k) The amendments to this section made in the 2002 portion of the 2001–02 Regular Session of the Legislature shall apply only with respect to contracts or easements entered into on or after January 1, 2003.

(Amended by Stats. 2003, Ch. 296, Sec. 19. Effective January 1, 2004.)



66474.5

(a) Notwithstanding any other law, after the amendments required by Sections 65302.9 and 65860.1 have become effective, the legislative body of each city and county within the Sacramento-San Joaquin Valley shall deny approval of a tentative map, or a parcel map for which a tentative map was not required, for a subdivision that is located within a flood hazard zone unless the city or county finds, based on substantial evidence in the record, one of the following:

(1) The facilities of the State Plan of Flood Control or other flood management facilities protect the subdivision to the urban level of flood protection in urban and urbanizing areas or the national Federal Emergency Management Agency standard of flood protection in nonurbanized areas.

(2) The city or county has imposed conditions on the subdivision that will protect the project to the urban level of flood protection in urban and urbanizing areas or the national Federal Emergency Management Agency standard of flood protection in nonurbanized areas.

(3) The local flood management agency has made adequate progress on the construction of a flood protection system which will result in flood protection equal to or greater than the urban level of flood protection in urban or urbanizing areas or the national Federal Emergency Management Agency standard of flood protection in nonurbanized areas for property located within a flood hazard zone, intended to be protected by the system. For urban and urbanizing areas protected by project levees, the urban level of flood protection shall be achieved by 2025.

(4) The property in an undetermined risk area has met the urban level of flood protection based on substantial evidence in the record.

(b) The effective date of amendments referred to in this section shall be the date upon which the statutes of limitation specified in subdivision (c) of Section 65009 have run or, if the amendments and any associated environmental documents are challenged in court, the validity of the amendments and any associated environmental documents has been upheld in a final decision.

(c) This section does not change or diminish existing requirements of local flood plain management laws, ordinances, resolutions, or regulations necessary to local agency participation in the national flood insurance program.

(Amended by Stats. 2013, Ch. 246, Sec. 2. Effective January 1, 2014.)



66474.6

The governing body of any local agency shall determine whether the discharge of waste from the proposed subdivision into an existing community sewer system would result in violation of existing requirements prescribed by a California regional water quality control board pursuant to Division 7 (commencing with Section 13000) of the Water Code. In the event that the governing body finds that the proposed waste discharge would result in or add to violation of requirements of such board, it may disapprove the tentative map or maps of the subdivision.

(Added by Stats. 1974, Ch. 1536.)



66474.7

The responsibilities of the governing body under the provisions of Sections 66473.5, 66474, 66474.1 and 66474.6 may be assigned to an advisory agency or appeal board provided the governing body adopts an ordinance which allows any interested person to appeal any decision of the advisory agency or the appeal board relative to such matters to the governing body. Such appellant shall be entitled to the same notice and rights regarding testimony as are accorded a subdivider under Section 66452.5.

(Added by Stats. 1974, Ch. 1536, Sec. 4.55.)



66474.8

No ordinance, regulation, policy, or procedure which regulates or prescribes standards for grading or drainage, adopted by or applicable to a local agency pursuant to Section 17922 or 17958 of the Health and Safety Code, shall apply to the construction of design or improvement work, including the rough grading of lots within the subdivision, performed pursuant to, or in connection with an approved or conditionally approved tentative map, final map, or parcel map unless the local agency has no other applicable ordinance, regulation, policy, or procedure which regulates or prescribes standards for grading or drainage for subdivision design or improvement.

(Added by Stats. 1985, Ch. 1504, Sec. 6.)



66474.9

(a) Except as provided in subdivision (b), a local agency may not require, as a condition for a tentative, parcel, or final map application or approval, that the subdivider or an agent of the subdivider, defend, indemnify, or hold harmless the local agency or its agents, officers, and employees from any claim, action, or proceeding against the local agency as a result of the action or inaction of the local agency, advisory agency, appeal board, or legislative body in reviewing, approving, or denying the map.

(b) (1) A local agency may require, as a condition for a tentative, parcel, or final map application or approval, that the subdivider defend, indemnify, and hold harmless the local agency or its agents, officers, and employees from any claim, action, or proceeding against the local agency or its agents, officers, or employees to attack, set aside, void, or annul, an approval of the local agency, advisory agency, appeal board, or legislative body concerning a subdivision, which action is brought within the time period provided for in Section 66499.37.

(2) Any condition imposed pursuant to this subdivision shall include the requirement that the local agency promptly notify the subdivider of any claim, action, or proceeding and that the local agency cooperate fully in the defense. If the local agency fails to promptly notify the subdivider of any claim, action, or proceeding, or if the local agency fails to cooperate fully in the defense, the subdivider shall not thereafter be responsible to defend, indemnify, or hold harmless the local agency.

(c) Nothing contained in this section prohibits the local agency from participating in the defense of any claim, action, or proceeding, if both of the following occur:

(1) The agency bears its own attorney’s fees and costs.

(2) The agency defends the action in good faith.

(d) The subdivider shall not be required to pay or perform any settlement unless the settlement is approved by the subdivider.

(Added by Stats. 1986, Ch. 789, Sec. 6.)



66474.10

If the legislative body or advisory agency determines that engineering or land surveying conditions are to be imposed on a tentative map or a parcel map for which a tentative map was not required, those conditions shall be reviewed by the city engineer, city surveyor, county engineer or county surveyor, as appropriate, to determine compliance with generally accepted engineering or surveying practices.

(Added by Stats. 1989, Ch. 847, Sec. 11.)






ARTICLE 2 - Advisory Agencies

66474.60

(a) In cities having a population of more than 2,800,000, the design, improvement and survey data of subdivisions and the form and content of tentative and final maps thereof, and the procedure to be followed in securing official approval are governed by the provisions of this chapter and by the additional provisions of local ordinances dealing with subdivisions, the enactment of which is required by this chapter.

(b) Local ordinances may provide a proper and reasonable fee to be collected from the subdivider for the examination of tentative and final maps.

(Amended by Stats. 1982, Ch. 518, Sec. 5.)



66474.61

In cities having a population of more than 2,800,000, the advisory agency, appeal board or legislative body shall deny approval of a tentative map, or a parcel map for which a tentative map was not required, if it makes any of the following findings:

(a) That the proposed map is not consistent with applicable general and specific plans as specified in Section 65451.

(b) That the design or improvement of the proposed subdivision is not consistent with applicable general and specific plans.

(c) That the site is not physically suitable for the type of development.

(d) That the site is not physically suitable for the proposed density of development.

(e) That the design of the subdivision or the proposed improvements are likely to cause substantial environmental damage or substantially and avoidably injure fish or wildlife or their habitat.

(f) That the design of the subdivision or the type of improvements is likely to cause serious public health problems.

(g) That the design of the subdivision or the type of improvements will conflict with easements, acquired by the public at large, for access through or use of property within the proposed subdivision. In this connection, the legislative body may approve a map if it finds that alternate easements, for access or for use, will be provided, and that these will be substantially equivalent to ones previously acquired by the public.

This subdivision shall apply only to easements of record or to easements established by judgment of a court of competent jurisdiction and no authority is hereby granted to a legislative body to determine that the public at large has acquired easements for access through or use of property within the proposed subdivision.

(Amended by Stats. 1982, Ch. 518, Sec. 6.)



66474.62

In cities having a population of more than 2,800,000, a legislative body shall not deny approval of a final subdivision map pursuant to Section 66474.61 if it, the advisory agency, or the appeal board has previously approved a tentative map for the proposed subdivision and if it finds that the final map is in substantial compliance with the previously approved tentative map and with the conditions to the approval thereof.

(Amended by Stats. 2008, Ch. 179, Sec. 115. Effective January 1, 2009.)



66474.63

In cities having a population of more than 2,800,000, the advisory agency, appeal board or legislative body shall determine whether the discharge of waste from the proposed subdivision into an existing community sewer system would result in violation of existing requirements prescribed by a California regional water quality control board pursuant to Division 7 (commencing with Section 13000) of the Water Code. In the event that the advisory agency, appeal board or legislative body finds that the proposed waste discharge would result in or add to violation of requirements of such board, the body making such finding may disapprove the tentative map or maps of the subdivision.

(Added by Stats. 1974, Ch. 1536.)



66474.64

In cities having a population of more than 2,800,000, if the legislative body authorizes the advisory agency to report its action directly to the subdivider, the advisory agency shall, prior to making its report to the subdivider upon a subdivision as defined in this chapter, give notice of hearing in such manner as may be prescribed by local ordinance to the subdivider and to all property owners within 300 feet of the proposed subdivision and pursuant thereto shall conduct a public hearing at which time all persons interested in or affected by such proposed subdivision shall be heard.

(Added by Stats. 1974, Ch. 1536.)






ARTICLE 3 - Dedications

66475

There may be imposed by local ordinance a requirement of dedication or irrevocable offer of dedication of real property within the subdivision for streets, alleys, including access rights and abutter’s rights, drainage, public utility easements and other public easements. Such irrevocable offers may be terminated as provided in subdivisions (c) and (d) of Section 66477.2.

(Added by Stats. 1974, Ch. 1536.)



66475.1

Whenever a subdivider is required pursuant to Section 66475 to dedicate roadways to the public, the subdivider may also be required to dedicate additional land as may be necessary and feasible to provide bicycle paths for the use and safety of the residents of the subdivision.

(Amended by Stats. 2001, Ch. 873, Sec. 4. Effective January 1, 2002.)



66475.2

(a) There may be imposed by local ordinance a requirement of a dedication or an irrevocable offer of dedication of land within the subdivision for local transit facilities such as bus turnouts, benches, shelters, landing pads, and similar items that directly benefit the residents of a subdivision. The irrevocable offers may be terminated as provided in subdivisions (c) and (d) of Section 66477.2.

(b) Only the payment of fees in lieu of the dedication of land may be required in subdivisions that consist of the subdivision of airspace in existing buildings into condominium projects, stock cooperatives, or community apartment projects, as those terms are defined in Sections 4105, 4125, and 4190 or Sections 6542 and 6566 of the Civil Code.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 60) by Stats. 2013, Ch. 605, Sec. 34. Effective January 1, 2014.)



66475.3

For divisions of land for which a tentative map is required pursuant to Section 66426, the legislative body of a city or county may by ordinance require, as a condition of the approval of a tentative map, the dedication of easements for the purpose of assuring that each parcel or unit in the subdivision for which approval is sought shall have the right to receive sunlight across adjacent parcels or units in the subdivision for which approval is sought for any solar energy system, provided that such ordinance contains all of the following:

(1) Specifies the standards for determining the exact dimensions and locations of such easements.

(2) Specifies any restrictions on vegetation, buildings and other objects which would obstruct the passage of sunlight through the easement.

(3) Specifies the terms or conditions, if any, under which an easement may be revised or terminated.

(4) Specifies that in establishing such easements consideration shall be given to feasibility, contour, configuration of the parcel to be divided, and cost, and that such easements shall not result in reducing allowable densities or the percentage of a lot which may be occupied by a building or a structure under applicable planning and zoning in force at the time such tentative map is filed.

(5) Specifies that the ordinance is not applicable to condominium projects which consist of the subdivision of airspace in an existing building where no new structures are added.

For the purposes of this section, “solar energy systems” shall be defined as set forth in Section 801.5 of the Civil Code.

For purposes of this section, “feasibility” shall have the same meaning as set forth in Section 66473.1 for the term “feasible”.

(Added by Stats. 1978, Ch. 1154.)



66476

There may be imposed by local ordinance a requirement that dedications or offers of dedication of streets include a waiver of direct access rights to any such street from any property shown on a final or parcel map as abutting thereon and if the dedication is accepted, any such waiver shall become effective in accordance with its provisions.

(Added by Stats. 1974, Ch. 1536.)



66477

(a) The legislative body of a city or county may, by ordinance, require the dedication of land or impose a requirement of the payment of fees in lieu thereof, or a combination of both, for park or recreational purposes as a condition to the approval of a tentative map or parcel map, if all of the following requirements are met:

(1) The ordinance has been in effect for a period of 30 days prior to the filing of the tentative map of the subdivision or parcel map.

(2) The ordinance includes definite standards for determining the proportion of a subdivision to be dedicated and the amount of any fee to be paid in lieu thereof. The amount of land dedicated or fees paid shall be based upon the residential density, which shall be determined on the basis of the approved or conditionally approved tentative map or parcel map and the average number of persons per household. There shall be a rebuttable presumption that the average number of persons per household by units in a structure is the same as that disclosed by the most recent available federal census or a census taken pursuant to Chapter 17 (commencing with Section 40200) of Part 2 of Division 3 of Title 4. However, the dedication of land, or the payment of fees, or both, shall not exceed the proportionate amount necessary to provide three acres of park area per 1,000 persons residing within a subdivision subject to this section, unless the amount of existing neighborhood and community park area, as calculated pursuant to this subdivision, exceeds that limit, in which case the legislative body may adopt the calculated amount as a higher standard not to exceed five acres per 1,000 persons residing within a subdivision subject to this section.

(A) The park area per 1,000 members of the population of the city, county, or local public agency shall be derived from the ratio that the amount of neighborhood and community park acreage bears to the total population of the city, county, or local public agency as shown in the most recent available federal census. The amount of neighborhood and community park acreage shall be the actual acreage of existing neighborhood and community parks of the city, county, or local public agency as shown on its records, plans, recreational element, maps, or reports as of the date of the most recent available federal census.

(B) For cities incorporated after the date of the most recent available federal census, the park area per 1,000 members of the population of the city shall be derived from the ratio that the amount of neighborhood and community park acreage shown on the maps, records, or reports of the county in which the newly incorporated city is located bears to the total population of the new city as determined pursuant to Section 11005 of the Revenue and Taxation Code. In making any subsequent calculations pursuant to this section, the county in which the newly incorporated city is located shall not include the figures pertaining to the new city which were calculated pursuant to this paragraph. Fees shall be payable at the time of the recording of the final map or parcel map, or at a later time as may be prescribed by local ordinance.

(3) (A) The land, fees, or combination thereof are to be used only for the purpose of developing new or rehabilitating existing neighborhood or community park or recreational facilities to serve the subdivision, except as provided in subparagraph (B).

(B) Notwithstanding subparagraph (A), fees may be used for the purpose of developing new or rehabilitating existing park or recreational facilities in a neighborhood other than the neighborhood in which the subdivision for which fees were paid as a condition to the approval of a tentative map or parcel map is located, if all of the following requirements are met:

(i) The neighborhood in which the fees are to be expended has fewer than three acres of park area per 1,000 members of the neighborhood population.

(ii) The neighborhood in which the subdivision for which the fees were paid has a park area per 1,000 members of the neighborhood population ratio that meets or exceeds the ratio calculated pursuant to subparagraph (A) of paragraph (2), but in no event is less than three acres per 1,000 persons.

(iii) The legislative body holds a public hearing before using the fees pursuant to this subparagraph.

(iv) The legislative body makes a finding supported by substantial evidence that it is reasonably foreseeable that future inhabitants of the subdivision for which the fee is imposed will use the proposed park and recreational facilities in the neighborhood where the fees are used.

(v) The fees are used within a specified radius that complies with the city’s or county’s ordinance adopted pursuant to subdivision (a), and are consistent with the adopted general plan or specific plan of the city or county. For purposes of this clause, “specified radius” includes a planning area, zone of influence, or other geographic region designated by the city or county, that otherwise meets the requirements of this section.

(4) The legislative body has adopted a general plan or specific plan containing policies and standards for parks and recreational facilities, and the park and recreational facilities are in accordance with definite principles and standards.

(5) The amount and location of land to be dedicated or the fees to be paid shall bear a reasonable relationship to the use of the park and recreational facilities by the future inhabitants of the subdivision.

(6) (A) The city, county, or other local public agency to which the land or fees are conveyed or paid shall develop a schedule specifying how, when, and where it will use the land or fees, or both, to develop park or recreational facilities to serve the residents of the subdivision. Any fees collected under the ordinance shall be committed within five years after the payment of the fees or the issuance of building permits on one-half of the lots created by the subdivision, whichever occurs later. If the fees are not committed, they, without any deductions, shall be distributed and paid to the then record owners of the subdivision in the same proportion that the size of their lot bears to the total area of all lots within the subdivision.

(B) The city, county, or other local agency to which the land or fees are conveyed or paid may enter into a joint or shared use agreement with one or more other public districts in the jurisdiction, including, but not limited to, a school district or community college district, in order to provide access to park or recreational facilities to residents of subdivisions with fewer than three acres of park area per 1,000 members of the population.

(7) Only the payment of fees may be required in subdivisions containing 50 parcels or less, except that when a condominium project, stock cooperative, or community apartment project, as those terms are defined in Sections 4105, 4125, and 4190 of the Civil Code, exceeds 50 dwelling units, dedication of land may be required notwithstanding that the number of parcels may be less than 50.

(8) Subdivisions containing less than five parcels and not used for residential purposes shall be exempted from the requirements of this section. However, in that event, a condition may be placed on the approval of a parcel map that if a building permit is requested for construction of a residential structure or structures on one or more of the parcels within four years, the fee may be required to be paid by the owner of each parcel as a condition of the issuance of the permit.

(9) If the subdivider provides park and recreational improvements to the dedicated land, the value of the improvements together with any equipment located thereon shall be a credit against the payment of fees or dedication of land required by the ordinance.

(b) Land or fees required under this section shall be conveyed or paid directly to the local public agency which provides park and recreational services on a communitywide level and to the area within which the proposed development will be located, if that agency elects to accept the land or fee. The local agency accepting the land or funds shall develop the land or use the funds in the manner provided in this section.

(c) If park and recreational services and facilities are provided by a public agency other than a city or county, the amount and location of land to be dedicated or fees to be paid shall, subject to paragraph (2) of subdivision (a), be jointly determined by the city or county having jurisdiction and that other public agency.

(d) This section does not apply to commercial or industrial subdivisions or to condominium projects or stock cooperatives that consist of the subdivision of airspace in an existing apartment building that is more than five years old when no new dwelling units are added.

(e) Common interest developments, as defined in Section 1351 of the Civil Code, shall be eligible to receive a credit, as determined by the legislative body, against the amount of land required to be dedicated, or the amount of the fee imposed, pursuant to this section, for the value of private open space within the development which is usable for active recreational uses.

(f) Park and recreation purposes shall include land and facilities for the activity of “recreational community gardening,” which activity consists of the cultivation by persons other than, or in addition to, the owner of the land, of plant material not for sale.

(g) This section shall be known, and may be cited, as the Quimby Act.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 61) by Stats. 2013, Ch. 412, Sec. 1. Effective January 1, 2014.)



66477.1

(a) At the time the legislative body or the official designated pursuant to Section 66458 approves a final map, the legislative body or the designated official shall also accept, accept subject to improvement, or reject any offer of dedication. The clerk of the legislative body shall certify or state on the map the action by the legislative body or designated official.

(b) The legislative body of a county, or a county officer designated by the legislative body, may accept into the county road system, pursuant to Section 941 of the Streets and Highways Code, any road for which an offer of dedication has been accepted or accepted subject to improvements.

(Amended by Stats. 1998, Ch. 604, Sec. 3. Effective January 1, 1999.)



66477.2

(a) If at the time the final map is approved, any streets, paths, alleys, public utility easements, rights-of-way for local transit facilities such as bus turnouts, benches, shelters, landing pads, and similar items, which directly benefit the residents of a subdivision, or storm drainage easements are rejected, subject to Section 771.010 of the Code of Civil Procedure, the offer of dedication shall remain open and the legislative body may by resolution at any later date, and without further action by the subdivider, rescind its action and accept and open the streets, paths, alleys, rights-of-way for local transit facilities such as bus turnouts, benches, shelters, landing pads, and similar items, which directly benefit the residents of a subdivision, or storm drainage easements for public use, which acceptance shall be recorded in the office of the county recorder.

(b) In the case of any subdivision fronting upon the ocean coastline or bay shoreline, the offer of dedication of public access route or routes from public highways to land below the ordinary high watermark shall be accepted within three years after the approval of the final map; in the case of any subdivision fronting upon any public waterway, river, or stream, the offer of dedication of public access route or routes from public highways to the bank of the waterway, river, or stream and the public easement along a portion of the bank of the waterway, river, or stream shall be accepted within three years after the approval of the final map; in the case of any subdivision fronting upon any lake or reservoir which is owned in part or entirely by any public agency, including the state, the offer of dedication of public access route or routes from public highways to any water of the lake or reservoir shall be accepted within five years after the approval of the final map; all other offers of dedication may be accepted at any time.

(c) Offers of dedication which are covered by subdivision (a) may be terminated and abandoned in the same manner as prescribed for the summary vacation of streets by Part 3 (commencing with Section 8300) of Division 9 of the Streets and Highways Code.

(d) Offers of dedication which are not accepted within the time limits specified in subdivision (b) shall be deemed abandoned.

(e) Except as provided in Sections 66499.16, 66499.17, and 66499.18, if a resubdivision or reversion to acreage of the tract is subsequently filed for approval, any offer of dedication previously rejected shall be deemed to be terminated upon the approval of the map by the legislative body. The map shall contain a notation identifying the offer or offers of dedication deemed terminated by this subdivision.

(Amended by Stats. 1994, Ch. 458, Sec. 9. Effective January 1, 1995.)



66477.3

Acceptance of offers of dedication on a final map shall not be effective until the final map is filed in the office of the county recorder or a resolution of acceptance by the legislative body is filed in such office.

(Added by Stats. 1974, Ch. 1536.)



66477.5

(a) The local agency to which property is dedicated in fee for public purposes, or for making public improvements or constructing public facilities, other than for open space, parks, or schools, shall record a certificate with the county recorder in the county in which the property is located. The certificate shall be attached to the map and shall contain all of the following information:

(1) The name and address of the subdivider dedicating the property.

(2) A legal description of the real property dedicated.

(3) A statement that the local agency shall reconvey the property to the subdivider if the local agency makes a determination pursuant to this section that the same public purpose for which the property was dedicated does not exist, or the property or any portion thereof is not needed for public utilities, as specified in subdivision (c).

(b) The subdivider may request that the local agency make the determination that the same public purpose for which the dedication was required still exists, after payment of a fee which shall not exceed the amount reasonably required to make the determination. The determination may be made by reference to a capital improvement plan as specified in Section 65403 or 66002, an applicable general or specific plan requirement, the subdivision map, or other public documents that identify the need for the dedication.

(c) If a local agency has determined that the same public purpose for which the dedication was required does not exist, it shall reconvey the property to the subdivider or the successor in interest, as specified in subdivision (a), except for all or any portion of the property that is required for that same public purpose or for public utilities.

(d) If a local agency decides to vacate, lease, sell, or otherwise dispose of the dedicated property the local agency shall give at least 60 days notice to the subdivider whose name appears on the certificate before vacating, leasing, selling, or otherwise disposing of the dedicated property. This notice is not required if the dedicated property will be used for the same public purpose for which it was dedicated.

(e) This section shall only apply to property required to be dedicated on or after January 1, 1990.

(Added by Stats. 1989, Ch. 822, Sec. 1.)



66478

Whether by request of a county board of education or otherwise, a city or county may adopt an ordinance requiring any subdivider who develops or completes the development of one or more subdivisions in one or more school districts maintaining an elementary school to dedicate to the school district, or districts, within which such subdivisions are to be located, such land as the local legislative body shall deem to be necessary for the purpose of constructing thereon such elementary schools as are necessary to assure the residents of the subdivision adequate public school service. In no case shall the local legislative body require the dedication of an amount of land which would make development of the remaining land held by the subdivider economically unfeasible or which would exceed the amount of land ordinarily allowed under the procedures of the State Allocation Board.

An ordinance adopted pursuant to this section shall not be applicable to a subdivider who has owned the land being subdivided for more than 10 years prior to the filing of the tentative maps in accordance with Article 2 (commencing with Section 66452) of Chapter 3 of this division. The requirement of dedication shall be imposed at the time of approval of the tentative map. If, within 30 days after the requirement of dedication is imposed by the city or county, the school district does not offer to enter into a binding commitment with the subdivider to accept the dedication, the requirement shall be automatically terminated. The required dedication may be made any time before, concurrently with, or up to 60 days after, the filing of the final map on any portion of the subdivision. The school district shall, in the event that it accepts the dedication, repay to the subdivider or his successors the original cost to the subdivider of the dedicated land, plus a sum equal to the total of the following amounts:

(a) The cost of any improvements to the dedicated land since acquisition by the subdivider.

(b) The taxes assessed against the dedicated land from the date of the school district’s offer to enter into the binding commitment to accept the dedication.

(c) Any other costs incurred by the subdivider in maintenance of such dedicated land, including interest costs incurred on any loan covering such land.

If the land is not used by the school district, as a school site, within 10 years after dedication, the subdivider shall have the option to repurchase the property from the district for the amount paid therefor.

The school district to which the property is dedicated shall record a certificate with the county recorder in the county in which the property is located. The certificate shall contain the following information:

(1) The name and address of the subdivider dedicating the property.

(2) A legal description of the real property dedicated.

(3) A statement that the subdivider dedicating the property has an option to repurchase the property if it is not used by the school district as a school site within 10 years after dedication.

(4) Proof of the acceptance of the dedication by the school district and the date of the acceptance. The certificate shall be recorded not more than 10 days after the date of acceptance of the dedication. The subdivider shall have the right to compel the school district to record such certificate, but until such certificate is recorded, any rights acquired by any third party dealing in good faith with the school district shall not be impaired or otherwise affected by the option right of the subdivider.

If any subdivider is aggrieved by, or fails to agree to the reasonableness of any requirement imposed pursuant to this section, he may bring a special proceeding in the superior court pursuant to Section 66499.37.

(Added by Stats. 1974, Ch. 1536.)






ARTICLE 3.5 - Public Access to Public Resources

66478.1

It is the intent of the Legislature, by the provisions of Sections 66478.1 through 66478.10 of this article to implement Section 4 of Article X of the California Constitution insofar as Sections 66478.1 through 66478.10 are applicable to navigable waters.

(Amended by Stats. 1986, Ch. 1019, Sec. 27.)



66478.2

The Legislature finds and declares that the public natural resources of this state are limited in quantity and that the population of this state has grown at a rapid rate and will continue to do so, thus increasing the need for utilization of public natural resources. The increase in population has also increased demand for private property adjacent to public natural resources through real estate subdivision developments which resulted in diminishing public access to public natural resources.

(Added by Stats. 1974, Ch. 1536.)



66478.3

The Legislature further finds and declares that it is essential to the health and well-being of all citizens of this state that public access to public natural resources be increased. It is the intent of the Legislature to increase public access to public natural resources.

(Added by Stats. 1974, Ch. 1536.)



66478.4

(a) No local agency shall approve either a tentative or a final map of any proposed subdivision to be fronted upon a public waterway, river, or stream which does not provide, or have available, reasonable public access by fee or easement from a public highway to that portion of the bank of the river or stream bordering or lying within the proposed subdivision.

(b) Reasonable public access shall be determined by the local agency in which the proposed subdivision is to be located. In making the determination of what shall be reasonable access, the local agency shall consider all of the following:

(1) That access may be by highway, foot trail, bike trail, horse trail, or any other means of travel.

(2) The size of the subdivision.

(3) The type of riverbank and the various appropriate recreational, educational, and scientific uses, including, but not limited to, swimming, diving, boating, fishing, water skiing, scientific collection, and teaching.

(4) The likelihood of trespass on private property and reasonable means of avoiding these trespasses.

(c) A public waterway, river, or stream for the purposes of Sections 66477.2, 66478.4, 66478.5 and 66478.6 means those waterways, rivers and streams defined in Sections 100 through 106 of the Harbors and Navigation Code, any stream declared to be a public highway for fishing pursuant to Sections 25660 through 25662 of the Government Code, the rivers listed in Section 1505 of the Fish and Game Code as spawning areas, all waterways, rivers and streams downstream from any state or federal salmon or steelhead fish hatcheries.

(Amended by Stats. 2002, Ch. 1109, Sec. 2. Effective January 1, 2003.)



66478.5

(a) No local agency shall approve either a tentative or a final map of any proposed subdivision to be fronted upon a public waterway, river, or stream which does not provide for a dedication of a public easement along a portion of the bank of the river or stream bordering or lying within the proposed subdivision.

(b) The extent, width and character of the public easement shall be reasonably defined to achieve reasonable public use of the public waterway, river, or stream consistent with public safety. The reasonableness and extent of the easement shall be determined by the local agency in which the proposed subdivision is to be located. In making the determination for reasonably defining the extent, width, and character of the public easement, the local agency shall consider all of the following:

(1) That the easement may be for a foot trail, bicycle trail, or horse trail.

(2) The size of the subdivision.

(3) The type of riverbank and the various appropriate recreational, educational and scientific uses including, but not limited to, swimming, diving, boating, fishing, water skiing, scientific collection and teaching.

(4) The likelihood of trespass on private property and reasonable means of avoiding these trespasses.

(Amended by Stats. 2002, Ch. 1109, Sec. 3. Effective January 1, 2003.)



66478.6

Any public access route or routes and any easement along the bank of a public waterway, river, or stream provided by the subdivider shall be expressly designated on the tentative or final map, and this map shall expressly designate the governmental entity to which the route or routes are dedicated and its acceptance of the dedication.

(Amended by Stats. 2002, Ch. 1109, Sec. 4. Effective January 1, 2003.)



66478.7

Nothing in this article shall be construed to limit any powers or duties in connection with or affect the operation of beaches or parks in this state or to limit or decrease the authority, powers, or duties of any public agency or entity.

(Added by Stats. 1974, Ch. 1536.)



66478.8

Nothing in Sections 66478.1 to 66478.10, inclusive, of this article shall require a local agency to disapprove either a tentative or final map solely on the basis that the reasonable public access otherwise required by this article is not provided through or across the subdivision itself, if the local agency makes a finding that the reasonable public access is otherwise available within a reasonable distance from the subdivision and identifies the location of the reasonable public access.

The finding shall be set forth on the face of the tentative or final map.

(Amended by Stats. 2002, Ch. 1109, Sec. 5. Effective January 1, 2003.)



66478.9

Nothing in Section 66478.5 shall apply to the site of electric power generating facilities.

(Added by Stats. 1974, Ch. 1536.)



66478.10

Nothing in Sections 66478.1 through 66478.10 of this article shall apply to industrial subdivisions.

(Added by Stats. 1974, Ch. 1536.)



66478.11

(a) No local agency shall approve either the tentative or the final map of any subdivision fronting upon the coastline or shoreline which subdivision does not provide or have available reasonable public access by fee or easement from public highways to land below the ordinary high water mark on any ocean coastline or bay shoreline within or at a reasonable distance from the subdivision.

Any public access route or routes provided by the subdivider shall be expressly designated on the tentative or final map, and the map shall expressly designate the governmental entity to which the route or routes are dedicated.

(b) Reasonable public access, as used in subdivision (a), shall be determined by the local agency in which the subdivision lies.

(c) In making the determination of what shall be reasonable public access, the local agency shall consider:

(1) That access may be by highway, foot trail, bike trail, horse trail, or any other means of travel.

(2) The size of the subdivision.

(3) The type of coastline or shoreline and the various appropriate recreational, educational, and scientific uses, including, but not limited to, diving, sunbathing, surfing, walking, swimming, fishing, beachcombing, taking of shellfish and scientific exploration.

(4) The likelihood of trespass on private property and reasonable means of avoiding the trespass.

(d) Nothing in this section shall require a local agency to disapprove either a tentative or final map solely on the basis that the reasonable public access otherwise required by this section is not provided through or across the subdivision itself, if the local agency makes a finding that the reasonable public access is otherwise available within a reasonable distance from the subdivision and identifies the location of the reasonable public access.

The finding shall be set forth on the face of the tentative or final map.

(e) The provisions of this section shall not apply to the final map of any subdivision the tentative map of which has been approved by a local agency prior to the effective date of this section.

(f) The provisions of this section shall not apply to the final or tentative map of any subdivision which is in compliance with the plan of any planned development or any planned community which has been approved by a local agency prior to December 31, 1968. The exclusion provided by this subdivision shall be in addition to the exclusion provided by subdivision (e).

(g) Nothing in this section shall be construed as requiring the subdivider to improve any access route or routes which are primarily for the benefit of nonresidents of the subdivision area.

(h) Any access route or routes provided by the subdivider pursuant to this section may be conveyed or transferred to any state or local agency by the governmental entity to which the route or routes have been dedicated, at any future time, by mutual consent of such governmental entity and the particular state or local agency. The conveyance or transfer shall be recorded by the recipient state or local agency in the office of the county recorder of the county in which the route or routes are located.

(Amended by Stats. 2002, Ch. 1109, Sec. 6. Effective January 1, 2003.)



66478.12

(a) No local agency shall approve either the tentative or the final map of any subdivision fronting upon any lake or reservoir which is owned in part or entirely by any public agency including the state, which subdivision does not provide or have available reasonable access by fee or easement from public highways to any water of the lake or reservoir upon which the subdivision borders either within the subdivision or a reasonable distance from the subdivision.

Any public access route or routes provided by the subdivider shall be expressly designated on the tentative or final map, and the map shall expressly designate the governmental entity to which the route or routes are dedicated and its acceptance of the dedication.

(b) Reasonable access, as used in subdivision (a), shall be determined by the local agency in which the subdivision lies.

(c) In making the determination of what shall be reasonable access, the local agency shall consider:

(1) That access may be by highway, foot trail, bike trail, horse trail, or any other means of travel.

(2) The size of the subdivision.

(3) The type of shoreline and the various appropriate recreational, educational, and scientific uses, including, but not limited to, swimming, diving, boating, fishing, water skiing, scientific exploration, and teaching.

(4) The likelihood of trespass on private property and reasonable means of avoiding the trespasses.

(d) Nothing in this section shall require a local agency to disapprove either a tentative or final map solely on the basis that the reasonable access otherwise required by this section is not provided through or across the subdivision itself, if the local agency makes a finding that the reasonable access is otherwise available within a reasonable distance from the subdivision and identifies the location of the reasonable public access.

The finding shall be set forth on the face of the tentative or final map.

(e) The provisions of this section shall not apply to the final map of any subdivision the tentative map of which has been approved by a local agency prior to the effective date of this section.

(f) Any access route or routes provided by the subdivider pursuant to this section may be conveyed or transferred to any state or local agency by the governmental entity to which the route or routes have been dedicated, at any future time, by mutual consent of the governmental entity and the particular state or local agency. The conveyance or transfer shall be recorded by the recipient state or local agency in the office of the county recorder of the county in which the route or routes are located.

(Amended by Stats. 2002, Ch. 1109, Sec. 7. Effective January 1, 2003.)



66478.13

No local agency shall issue any permit or grant any approval necessary to develop any real property which is excluded from regulation under this division as a subdivision pursuant to subdivision (d) of Section 66426 because such property is in excess of 40 acres and was created as such a parcel after December 31, 1969, when such property fronts on the coastline or a shoreline, unless it finds that reasonable public access has been provided from public highways to land below the ordinary high-water mark or any ocean coastline or bay shoreline or any water of a lake or reservoir upon which the real property fronts.

“Reasonable public access” as used in this section shall be determined by the local agency in which the real property lies. In making such determination the local agency shall use the same criteria as those set forth in subdivisions (c) and (d) of Section 66478.11 and subdivisions (c) and (d) of Section 66478.12.

(Added by Stats. 1974, Ch. 1536.)



66478.14

Nothing in this article shall be construed as requiring the subdivider to improve any route or routes which are primarily for the benefit of nonresidents of the subdivision area or nonowners of the real property in question.

(Added by Stats. 1974, Ch. 1536.)






ARTICLE 4 - Reservations

66479

There may be imposed by local ordinance a requirement that areas of real property within the subdivision be reserved for parks, recreational facilities, fire stations, libraries, or other public uses, subject to the following conditions:

(a) The requirement is based upon an adopted specific plan or an adopted general plan containing policies and standards for those uses, and the required reservations are in accordance with those policies and standards.

(b) The ordinance has been in effect for a period of at least 30 days prior to the filing of the tentative map.

(c) The reserved area is of such size and shape as to permit the balance of the property within which the reservation is located to develop in an orderly and efficient manner.

(d) The amount of land reserved will not make development of the remaining land held by the subdivider economically unfeasible.

The reserved area shall conform to the adopted specific or general plan and shall be in such multiples of streets and parcels as to permit an efficient division of the reserved area in the event that it is not acquired within the prescribed period; in such event, the subdivider shall make those changes as are necessary to permit the reserved area to be developed for the intended purpose consistent with good subdividing practices.

(Amended by Stats. 1984, Ch. 1009, Sec. 34.)



66480

The public agency for whose benefit an area has been reserved shall at the time of approval of the final map or parcel map enter into a binding agreement to acquire such reserved area within two years after the completion and acceptance of all improvements, unless such period of time is extended by mutual agreement. The purchase price shall be the market value thereof at the time of the filing of the tentative map plus the taxes against such reserved area from the date of the reservation and any other costs incurred by the subdivider in the maintenance of such reserved area, including interest costs incurred on any loan covering such reserved area.

(Added by Stats. 1974, Ch. 1536.)



66481

If the public agency for whose benefit an area has been reserved does not enter into such a binding agreement, the reservation of such area shall automatically terminate.

(Added by Stats. 1974, Ch. 1536.)



66482

The authority granted by this article is additional to all other authority granted by law to local agencies relating to subdivisions and shall in no way be construed as a limitation on or diminution of any such authority.

(Added by Stats. 1974, Ch. 1536.)






ARTICLE 5 - Fees

66483

There may be imposed by local ordinance a requirement for the payment of fees for purposes of defraying the actual or estimated costs of constructing planned drainage facilities for the removal of surface and storm waters from local or neighborhood drainage areas and of constructing planned sanitary sewer facilities for local sanitary sewer areas, subject to the following conditions:

(a) The ordinance has been in effect for a period of at least 30 days prior to the filing of the tentative map or parcel map if no tentative map is required.

(b) The ordinance refers to a drainage or sanitary sewer plan adopted for a particular drainage or sanitary sewer area which contains an estimate of the total costs of constructing the local drainage or sanitary sewer facilities required by the plan, and a map of such area showing its boundaries and the location of such facilities.

(c) The drainage or sanitary sewer plan, in the case of a city situated in a county having a countywide general drainage or sanitary sewer plan, has been determined by resolution of the legislative body of the county to be in conformity with such a county plan; or in the case of a city situated in a county not having such a plan but in a district having such a plan, has been determined by resolution of the legislaive body of the district to be in conformity with the district general plan; or in the case of a city situated in a county having such a plan and in a district having such a plan, has been determined by resolution of the legislative body of the county to be in conformity with such a plan and by resolution of the legislative body of the district to be in conformity with the district general plan.

(d) The costs, whether actual or estimated, are based upon findings by the legislative body which has adopted the local plan, that subdivision and development of property within the planned local drainage area or local sanitary sewer area will require construction of the facilities described in the drainage or sewer plan, and that the fees are fairly apportioned within such areas either on the basis of benefits conferred on property proposed for subdivision or on the need for such facilities created by the proposed subdivision and development of other property within such areas.

(e) The fee as to any property proposed for subdivision within such a local area does not exceed the pro rata share of the amount of the total actual or estimated costs of all facilities within such area which would be assessable on such property if such costs were apportioned uniformly on a per-acre basis.

(f) The drainage or sanitary sewer facilities planned are in addition to existing facilities serving the area at the time of the adoption of such a plan for the area.

Such fees shall be paid to the local public agencies which provide drainage or sanitary sewer facilities, and shall be deposited by such agencies into a “planned local drainage facilities fund” and a “planned local sanitary sewer fund,” respectively. Separate funds shall be established for each local drainage and sanitary sewer area. Moneys in such funds shall be expended solely for the construction or reimbursement for construction of local drainage or sanitary sewer facilities within the area from which the fees comprising the fund were collected, or to reimburse the local agency for the cost of engineering and administrative services to form the district and design and construct the facilities. The local ordinance may provide for the acceptance of considerations in lieu of the payment of fees.

A local agency imposing or requesting the imposition of, fees pursuant to this section, including the agencies providing the facilities, may advance money from its general fund to pay the costs of constructing such facilities within a local drainage or sanitary sewer area and reimburse the general fund for such advances from the planned local drainage or sanitary sewer facilities fund for the local drainage or sanitary sewer area in which the drainage or sanitary sewer facilities were constructed.

A local agency receiving fees pursuant to this section may incur an indebtedness for the construction of drainage or sanitary sewer facilities within a local drainage or sanitary sewer area; provided that the sole security for repayment of such indebtedness shall be moneys in the planned local drainage or sanitary sewer facilities fund.

(Amended by Stats. 1975, Ch. 365.)



66483.1

After completion of the facilities and the payment of all claims from any “planned local drainage facilities fund” or any “planned local sanitary sewer fund,” the legislative body of a county or city shall determine by resolution the amount of the surplus, if any, remaining in any of those funds. Any surplus shall be used, in those amounts as the legislative body may determine, for one or more of the following purposes:

(a) For transfer to the general fund of the county or city, provided that the amount of the transfer shall not exceed 5 percent of the total amount expended from the particular fund, and provided that the funds transferred are used to support the operation and maintenance of those facilities for which the fees were collected;

(b) For the construction of additional or modified facilities within the particular drainage or sanitary sewer area; or

(c) As a refund in the manner provided in Section 66483.2.

(Amended by Stats. 1981, Ch. 914, Sec. 7.)



66483.2

Any surplus remaining shall be refunded as follows:

(a) There shall be refunded to the current owners of property for which a fee was previously collected, the balance of such moneys in the same proportion which each individual fee collected bears to the total of all individual fees collected from the particular drainage or sewer area;

(b) Where property for which a fee was previously collected has subsequently been subdivided into more than one lot, each current owner of a lot shall share in the refund payable to the owners of the property for which a fee was previously collected in the same proportion which the area of each individual lot bears to the total area of the property for which a fee was previously collected; and

(c) There shall be transferred to the general fund of the county or city any remaining portion of the surplus which has not been paid to or claimed by the persons entitled thereto within two years from the date either of the completion of the improvements, or the adoption by the legislative body of a resolution declaring a surplus, whichever is later to occur.

(Added by Stats. 1975, Ch. 365.)



66484

(a) A local ordinance may require the payment of a fee as a condition of approval of a final map or as a condition of issuing a building permit for purposes of defraying the actual or estimated cost of constructing bridges over waterways, railways, freeways, and canyons, or constructing major thoroughfares. The ordinance may require payment of fees pursuant to this section if all of the following requirements are satisfied:

(1) The ordinance refers to the circulation element of the general plan and, in the case of bridges, to the transportation or flood control provisions thereof that identify railways, freeways, streams, or canyons for which bridge crossings are required on the general plan or local roads and in the case of major thoroughfares, to the provisions of the circulation element that identify those major thoroughfares whose primary purpose is to carry through traffic and provide a network connecting to the state highway system, if the circulation element, transportation or flood control provisions have been adopted by the local agency 30 days prior to the filing of a map or application for a building permit.

(2) The ordinance provides that there will be a public hearing held by the governing body for each area benefited. Notice shall be given pursuant to Section 65091 and shall include preliminary information related to the boundaries of the area of benefit, estimated cost, and the method of fee apportionment. The area of benefit may include land or improvements in addition to the land or improvements that are the subject of any map or building permit application considered at the proceedings.

(3) The ordinance provides that at the public hearing the boundaries of the area of benefit, the costs, whether actual or estimated, and a fair method of allocation of costs to the area of benefit and fee apportionment are established. The method of fee apportionment, in the case of major thoroughfares, shall not provide for higher fees on land that abuts the proposed improvement except where the abutting property is provided direct usable access to the major thoroughfare. A description of the boundaries of the area of benefit, the costs, whether actual or estimated, and the method of fee apportionment established at the hearing shall be incorporated in a resolution of the governing body, a certified copy of which shall be recorded by the governing body conducting the hearing with the recorder of the county in which the area of benefit is located. The apportioned fees shall be applicable to all property within the area of benefit and shall be payable as a condition of approval of a final map or as a condition of issuing a building permit for the property or portions of the property. Where the area of benefit includes lands not subject to the payment of fees pursuant to this section, the governing agency shall make provision for payment of the share of improvement costs apportioned to those lands from other sources.

(4) The ordinance provides that payment of fees shall not be required unless the major thoroughfares are in addition to, or a reconstruction of, any existing major thoroughfares serving the area at the time of the adoption of the boundaries of the area of benefit.

(5) The ordinance provides that payment of fees shall not be required unless the planned bridge facility is an original bridge serving the area or an addition to any existing bridge facility serving the area at the time of the adoption of the boundaries of the area of benefit. The fees shall not be expended to reimburse the cost of existing bridge facility construction.

(6) The ordinance provides that if, within the time when protests may be filed under the provisions of the ordinance, there is a written protest, filed with the clerk of the legislative body, by the owners of more than one-half of the area of the property to be benefited by the improvement, and sufficient protests are not withdrawn so as to reduce the area represented to less than one-half of that to be benefited, then the proposed proceedings shall be abandoned, and the legislative body shall not, for one year from the filing of that written protest, commence or carry on any proceedings for the same improvement or acquisition under this section.

(b) Any protest may be withdrawn by the owner protesting, in writing, at any time prior to the conclusion of a public hearing held pursuant to the ordinance.

(c) If any majority protest is directed against only a portion of the improvement, then all further proceedings under the provisions of this section to construct that portion of the improvement so protested against shall be barred for a period of one year, but the legislative body may commence new proceedings not including any part of the improvement or acquisition so protested against. Nothing in this section prohibits a legislative body, within that one-year period, from commencing and carrying on new proceedings for the construction of a portion of the improvement so protested against if it finds, by the affirmative vote of four-fifths of its members, that the owners of more than one-half of the area of the property to be benefited are in favor of going forward with that portion of the improvement or acquisition.

(d) Nothing in this section precludes the processing and recordation of maps in accordance with other provisions of this division if the proceedings are abandoned.

(e) Fees paid pursuant to an ordinance adopted pursuant to this section shall be deposited in a planned bridge facility or major thoroughfare fund. A fund shall be established for each planned bridge facility project or each planned major thoroughfare project. If the benefit area is one in which more than one bridge or major thoroughfare is required to be constructed, a fund may be so established covering all of the bridge and major thoroughfare projects in the benefit area. Moneys in the fund shall be expended solely for the construction or reimbursement for construction of the improvement or improvements serving the area to be benefited and from which the fees comprising the fund were collected, or to reimburse the local agency for the cost of constructing the improvement or improvements.

(f) An ordinance adopted pursuant to this section may provide for the acceptance of considerations in lieu of the payment of fees.

(g) A local agency imposing fees pursuant to this section may advance money from its general fund or road fund to pay the cost of constructing the improvements and may reimburse the general fund or road fund for any advances from planned bridge facility or major thoroughfares funds established to finance the construction of those improvements.

(h) A local agency imposing fees pursuant to this section may incur an interest-bearing indebtedness for the construction of bridge facilities or major thoroughfares. However, the sole security for repayment of that indebtedness shall be moneys in planned bridge facility or major thoroughfares funds.

(i) (1) The term “construction,” as used in this section, includes design, acquisition of rights-of-way, administration of construction contracts, and actual construction.

(2) The term “construction,” as used in this section, with respect to the unincorporated areas of San Diego County and Los Angeles County only, includes design, acquisition of rights-of-way, and actual construction, including, but not limited to, all direct and indirect environmental, engineering, accounting, legal, administration of construction contracts, and other services necessary therefor. The term “construction,” with respect to the unincorporated areas of San Diego County and Los Angeles County only, also includes reasonable administrative expenses, not exceeding three hundred thousand dollars ($300,000) in any calendar year after January 1, 1986, as adjusted annually for any increase or decrease in the Consumer Price Index of the Bureau of Labor Statistics of the United States Department of Labor for All Urban Consumers, San Diego, California (1967 = 100), and Los Angeles-Long Beach-Anaheim, California (1967 = 100), respectively, as published by the United States Department of Commerce for the purpose of constructing bridges and major thoroughfares. “Administrative expenses” means those office, personnel, and other customary and normal expenses associated with the direct management and administration of the agency, but not including costs of construction.

(3) The term “construction,” as used in this section, with respect to Los Angeles County only, shall have the same meaning as in paragraph (2) in either of the following circumstances:

(A) The area of benefit includes, and all of the bridge and major thoroughfare project improvements lie within, both a city or a portion of a city and adjacent portions of unincorporated area.

(B) All of the area of benefit and all of the bridge and major thoroughfare project improvements lie completely within the boundaries of a city.

(j) Nothing in this section precludes a county or city from providing funds for the construction of bridge facilities or major thoroughfares to defray costs not allocated to the area of benefit.

(Amended by Stats. 2011, Ch. 296, Sec. 133. Effective January 1, 2012.)



66484.3

(a) Notwithstanding Section 66007, the Board of Supervisors of the County of Orange and the city council or councils of any city or cities in that county may, by ordinance, require the payment of a fee as a condition of approval of a final map or as a condition of issuing a building permit for purposes of defraying the actual or estimated cost of constructing bridges over waterways, railways, freeways, and canyons, or constructing major thoroughfares.

(b) The local ordinance may require payment of fees pursuant to this section if:

(1) The ordinance refers to the circulation element of the general plan and, in the case of bridges, to the transportation provisions or flood control provisions of the general plan which identify railways, freeways, streams, or canyons for which bridge crossings are required on the general plan or local roads, and in the case of major thoroughfares, to the provisions of the circulation element which identify those major thoroughfares whose primary purpose is to carry through traffic and provide a network connecting to or which is part of the state highway system, and the circulation element, transportation provisions, or flood control provisions have been adopted by the local agency 30 days prior to the filing of a map or application for a building permit. Bridges which are part of a major thoroughfare need not be separately identified in the transportation or flood control provisions of the general plan.

(2) The ordinance provides that there will be a public hearing held by the governing body for each area benefited. Notice shall be given pursuant to Section 65905. In addition to the requirements of Section 65905, the notice shall contain preliminary information related to the boundaries of the area of benefit, estimated cost, and the method of fee apportionment. The area of benefit may include land or improvements in addition to the land or improvements which are the subject of any map or building permit application considered at the proceedings.

(3) The ordinance provides that at the public hearing, the boundaries of the area of benefit, the costs, whether actual or estimated, and a fair method of allocation of costs to the area of benefit and fee apportionment are established. The method of fee apportionment, in the case of major thoroughfares, shall not provide for higher fees on land which abuts the proposed improvement except where the abutting property is provided direct usable access to the major thoroughfare. A description of the boundaries of the area of benefit, the costs, whether actual or estimated, and the method of fee apportionment established at the hearing shall be incorporated in a resolution of the governing body, a certified copy of which shall be recorded by the governing body conducting the hearing with the recorder of the County of Orange. The resolution may subsequently be modified in any respect by the governing body. Modifications shall be adopted in the same manner as the original resolution, except that the resolution of a city or county which has entered into a joint exercise of powers agreement pursuant to subdivision (f), relating to constructing bridges over waterways, railways, freeways, and canyons or constructing major thoroughfares by the joint powers agency, may be modified by the joint powers agency following public notice and a public hearing, if the joint powers agency has complied with all applicable laws, including Chapter 5 (commencing with Section 66000) of Division 1. Any modification shall be subject to the protest procedures prescribed by paragraph (6). The resolution may provide for automatic periodic adjustment of fees based upon the California Construction Cost Index prepared and published by the Department of Transportation, without further action of the governing body, including, but not limited to, public notice or hearing. The apportioned fees shall be applicable to all property within the area of benefit and shall be payable as a condition of approval of a final map or as a condition of issuing a building permit for any of the property or portions of the property. Where the area of benefit includes lands not subject to the payment of fees pursuant to this section, the governing body shall make provision for payment of the share of improvement costs apportioned to those lands from other sources, but those sources need not be identified at the time of the adoption of the resolution.

(4) The ordinance provides that payment of fees shall not be required unless the major thoroughfares are in addition to, or a reconstruction or widening of, any existing major thoroughfares serving the area at the time of the adoption of the boundaries of the area of benefit.

(5) The ordinance provides that payment of fees shall not be required unless the planned bridge facility is an original bridge serving the area or an addition to any existing bridge facility serving the area at the time of the adoption of the boundaries of the area of benefit. Fees imposed pursuant to this section shall not be expended to reimburse the cost of existing bridge facility construction, unless these costs are incurred in connection with the construction of an addition to an existing bridge for which fees may be required.

(6) The ordinance provides that if, within the time when protests may be filed under its provisions, there is a written protest, filed with the clerk of the legislative body, by the owners of more than one-half of the area of the property to be benefited by the improvement, and sufficient protests are not withdrawn so as to reduce the area represented to less than one-half of that to be benefited, then the proposed proceedings shall be abandoned, and the legislative body shall not, for one year from the filing of that written protest, commence or carry on any proceedings for the same improvement or acquisition under this section, unless the protests are overruled by an affirmative vote of four-fifths of the legislative body.

Nothing in this section shall preclude the processing and recordation of maps in accordance with other provisions of this division if proceedings are abandoned.

Any protests may be withdrawn in writing by the owner who filed the protest, at any time prior to the conclusion of a public hearing held pursuant to the ordinance.

If any majority protest is directed against only a portion of the improvement then all further proceedings under the provisions of this section to construct that portion of the improvement so protested against shall be barred for a period of one year, but the legislative body shall not be barred from commencing new proceedings not including any part of the improvement or acquisition so protested against. Nothing in this section shall prohibit the legislative body, within the one-year period, from commencing and carrying on new proceedings for the construction of a portion of the improvement so protested against if it finds, by the affirmative vote of four-fifths of its members, that the owners of more than one-half of the area of the property to be benefited are in favor of going forward with that portion of the improvement or acquisition.

If the provisions of this paragraph, or provisions implementing this paragraph contained in any ordinance adopted pursuant to this section, are held invalid, that invalidity shall not affect other provisions of this section or of the ordinance adopted pursuant thereto, which can be given effect without the invalid provision, and to this end the provisions of this section and of an ordinance adopted pursuant thereto are severable.

(c) Fees paid pursuant to an ordinance adopted pursuant to this section shall be deposited in a planned bridge facility or major thoroughfare fund. A fund shall be established for each planned bridge facility project or each planned major thoroughfare project. If the benefit area is one in which more than one bridge or major thoroughfare is required to be constructed, a fund may be so established covering all of the bridge or major thoroughfare projects in the benefit area. Except as otherwise provided in subdivision (g), moneys in the fund shall be expended solely for the construction or reimbursement for construction of the improvement serving the area to be benefited and from which the fees comprising the fund were collected, or to reimburse the county or a city for the cost of constructing the improvement.

(d) An ordinance adopted pursuant to this section may provide for the acceptance of considerations in lieu of the payment of fees.

(e) The county or a city imposing fees pursuant to this section may advance money from its general fund or road fund to pay the cost of constructing the improvements and may reimburse the general fund or road fund from planned bridge facilities or major thoroughfares funds established to finance the construction of the improvements.

(f) The county or a city imposing fees pursuant to this section may incur an interest-bearing indebtedness for the construction of bridge facilities or major thoroughfares. The sole security for repayment of the indebtedness shall be moneys in planned bridge facilities or major thoroughfares funds. A city or county imposing fees pursuant to this section may enter into joint exercise of powers agreements with other local agencies imposing fees pursuant to this section, for the purpose of, among others, jointly exercising as a duly authorized original power established by this section, in addition to those through a joint exercise of powers agreement, those powers authorized in Chapter 5 (commencing with Section 31100) of Division 17 of the Streets and Highways Code for the purpose of constructing bridge facilities and major thoroughfares in lieu of a tunnel and appurtenant facilities, and, notwithstanding Section 31200 of the Streets and Highways Code, may acquire by dedication, gift, purchase, or eminent domain, any franchise, rights, privileges, easements, or other interest in property, either real or personal, necessary therefor on segments of the state highway system, including, but not limited to, those segments of the state highway system eligible for federal participation pursuant to Title 23 of the United States Code.

An entity constructing bridge facilities and major thoroughfares pursuant to this section shall design and construct the bridge facilities and major thoroughfares to the standards and specifications of the Department of Transportation then in effect, and may, at any time, transfer all or a portion of the bridge facilities and major thoroughfares to the state subject to the terms and conditions as shall be satisfactory to the Director of the Department of Transportation. Any of these bridge facilities and major thoroughfares shall be designated as a portion of the state highway system prior to its transfer. The participants in a joint exercise of powers agreement may also exercise as a duly authorized original power established by this section the power to establish and collect toll charges only for paying for the costs of construction of the major thoroughfare for which the toll is charged and for the costs of collecting the tolls, except that a joint powers agency, which is the lending agency, may, notwithstanding subdivision (c), make toll revenues and fees imposed pursuant to this section available to another joint powers agency, which is the borrowing agency, established for the purpose of designing, financing, and constructing coordinated and interrelated major thoroughfares, in the form of a subordinated loan, to pay for the cost of construction and toll collection of major thoroughfares other than the major thoroughfares for which the toll or fee is charged, if the lending agency has complied with all applicable laws, including Chapter 5 (commencing with Section 66000) of Division 1, and if the borrowing agency is required to pay interest on the loan to the lending agency at a rate equal to the interest rate charged on funds loaned from the Pooled Money Investment Account. Prior to executing the loan, the lending agency shall make all of the following findings:

(1) The major thoroughfare for which the toll or fee is charged will benefit from the construction of the major thoroughfare to be constructed by the borrowing agency or will benefit financially by a sharing of revenues with the borrowing agency.

(2) The lending agency will possess adequate financial resources to fund all costs of construction of existing and future projects that it plans to undertake prior to the final maturity of the loan, after funding the loan, and taking into consideration its then existing funds, its present and future obligations, and the revenues and fees it expects to receive.

(3) The funding of the loan will not materially impair its financial condition or operations during the term of the loan.

Major thoroughfares from which tolls are charged shall utilize the toll collection equipment most capable of moving vehicles expeditiously and efficiently, and which is best suited for that purpose, as determined by the participants in the joint exercise of powers agreement. However, in no event shall the powers authorized in Chapter 5 (commencing with Section 31100) of Division 17 of the Streets and Highways Code be exercised unless a resolution is first adopted by the legislative body of the agency finding that adequate funding for the portion of the cost of constructing those bridge facilities and major thoroughfares not funded by the development fees collected by the agency is not available from any federal, state, or other source. Any major thoroughfare constructed and operated as a toll road pursuant to this section shall only be constructed parallel to other public thoroughfares and highways.

(g) The term “construction,” as used in this section, includes design, acquisition of rights-of-way, and actual construction, including, but not limited to, all direct and indirect environmental, engineering, accounting, legal, administration of construction contracts, and other services necessary therefor. The term “construction” also includes reasonable general agency administrative expenses, not exceeding three hundred thousand dollars ($300,000) in any calendar year after January 1, 1986, as adjusted annually for any increase or decrease in the Consumer Price Index of the Bureau of Labor Statistics of the United States Department of Labor for all Urban Consumers, Los Angeles-Long Beach-Anaheim, California (1967=100), as published by the United States Department of Commerce, by each agency created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 for the purpose of constructing bridges and major thoroughfares. “General agency administrative expenses” means those office, personnel, and other customary and normal expenses associated with the direct management and administration of the agency, but not including costs of construction.

(h) Fees paid pursuant to an ordinance adopted pursuant to this section may be utilized to defray all direct and indirect financing costs related to the construction of the bridges and major thoroughfares by the joint powers agency. Because the financing costs of bridges and major thoroughfares for which a toll charge shall be established or collected represent a necessary element of the total cost of those bridges and major thoroughfares, the joint powers agency constructing those facilities may include a charge for financing costs in the calculation of the fee rate. The charge shall be based on the estimated financing cost of any eligible portion of the bridges and major thoroughfares for which tolls shall be collected. The eligible portion shall be any or all portions of the major thoroughfare for which a viable financial plan has been adopted by the joint powers agency on the basis of revenues reasonably expected by the joint powers agency to be available to the thoroughfare, after consultation with representatives of the fee payers. For purposes of calculating the charge, financing costs shall include only reasonable allowances for payments and charges for principal, interest, and premium on indebtedness, letter of credit fees and charges, remarketing fees and charges, underwriters’ discount, and other costs of issuance, less net earnings on bridge and major thoroughfare funds by the joint powers agency prior to the opening of the facility to traffic after giving effect to any payments from the fund to preserve the federal income tax exemption on the indebtedness. For purposes of calculating the charge for financing costs in the calculation of the fee rate only, financing costs shall not include any allowance for the cost of any interest paid on indebtedness with regard to each eligible portion after the estimated opening of the portion to traffic as established by the joint powers agency. Any and all challenges to any financial plan or financing costs adopted or calculated pursuant to this section shall be governed by subdivision (k).

(i) Nothing in this section shall be construed to preclude the County of Orange or any city within that county from providing funds for the construction of bridge facilities or major thoroughfares to defray costs not allocated to the area of benefit.

(j) Any city within the County of Orange may require the payment of fees in accordance with this section as to any property in an area of benefit within the city’s boundaries, for facilities shown on its general plan or the county’s general plan, whether the facilities are situated within or outside the boundaries of the city, and the county may expend fees for facilities or portions thereof located within cities in the county.

(k) The validity of any fee required pursuant to this section shall not be contested in any action or proceeding unless commenced within 60 days after recordation of the resolution described in paragraph (3) of subdivision (b). The provisions of Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure shall be applicable to any such action or proceeding. This subdivision shall also apply to modifications of fee programs.

(l) If the County of Orange and any city within that county have entered into a joint powers agreement for the purpose of constructing the bridges and major thoroughfares referred to in Sections 50029 and 66484, and if a proposed change of organization or reorganization includes any territory of an area of benefit established pursuant to Sections 50029 and 66484, within a successor local agency, the local agency shall not take any action that would impair, delay, frustrate, obstruct, or otherwise impede the construction of the bridges and major thoroughfares referred to in this section.

(m) Nothing in this section prohibits the succession of all powers, obligations, liabilities, and duties of any joint powers agency created pursuant to subdivision (l) to an entity with comprehensive countywide transportation planning and operating authority which is statutorily created in the County of Orange and which is statutorily authorized to assume those powers, obligations, liabilities, and duties.

(Amended by Stats. 2011, Ch. 382, Sec. 8. Effective January 1, 2012.)



66484.5

(a) The legislative body of a local agency may adopt an ordinance requiring the payment of a fee as a condition of approval of a subdivision requiring a final or parcel map, or as a condition of issuing a building permit in an area of benefit under a groundwater recharge facility plan adopted as provided in this section, for the purpose of constructing recharge facilities for the replenishment of the underground water supply in that area of benefit. The ordinance may require payment of fees pursuant to this section if, at the time of payment, all of the following requirements are satisfied:

(1) A groundwater recharge facility plan for the area to be benefited has been adopted by the legislative body of the local agency. The legislative body shall not adopt the plan until it has given notice to, and consulted with, the water agency then obligated to furnish water to the area to be benefited and the water agency has formally and in writing approved the plan.

(2) The ordinance has been in effect for a period of at least 30 days prior to the filing of the tentative map, parcel map if no tentative map is required, or the application for a building permit.

(3) The ordinance provides that before any groundwater recharge facility plan is adopted there will be a public hearing held by the legislative body for the proposed area of benefit.

Notice of the hearing on a proposed area of benefit shall be given pursuant to Section 65091 and shall include preliminary information concerning the groundwater recharge facility plan, including the proposed boundaries of the area of benefit, the availability of surface water, the planned facilities for the area of benefit, estimated costs, and the proposed method of fee apportionment.

Written notice of the public hearing shall be given by personal service or mail to the water agency responsible for furnishing water to the area of benefit involved in the hearing prior to or at the time notice is given by mail or by publication and posting. The proposal contained in the mailed, published, or posted notice shall be jointly prepared and agreed upon by the local agency and the water agency before that notice is given. The water agency may participate in the hearings.

(4) The ordinance provides that the groundwater recharge facility plan shall be established at the public hearing and, if approved, adopted by the legislative body. The plan shall include the boundaries of the area of benefit, the availability of surface water, the planned facilities for the area of benefit and the estimated cost thereof, a fair method of allocating the costs within the area of benefit, and the apportionment of fees within the area. The plan, as adopted by the local agency and approved by the water agency, shall be incorporated in a resolution of the legislative body and a certified copy of the plan shall be recorded with the county recorder. The apportioned fees shall be applicable to all property within the area of benefit and shall be payable as a condition of approval of a final map or a parcel map or as a condition of issuing a building permit for the property or portions of the property. Where the area of benefit includes lands not otherwise subject to the payment of fees pursuant to this section, the legislative body shall make provision for payment of the share of improvement costs apportioned to that land by other means.

(5) The ordinance provides that if, within the time when protests may be filed under the provisions of the ordinance, there is a written protest, filed with the clerk of the legislative body, by the owners of more than one-half of the area of the property to be benefited by the improvement, and sufficient protests are not withdrawn so as to reduce the area represented to less than one-half of the property to be benefited, then the proposed proceedings shall be abandoned, and the legislative body shall not, for one year from the filing of that written protest, commence or carry on any proceedings for the same improvement or acquisition under the provisions of this section.

(b) Any protests may be withdrawn in writing by the owner who made the protest, at any time prior to the conclusion of a public hearing held pursuant to the ordinance.

(c) If any majority protest is directed against only a portion of the improvement, then all further proceedings under this section as to that portion of the improvement so protested against shall be barred for a period of one year. The legislative body, however, may commence new proceedings which do not include the area, acquisitions, or improvements which were the subject of the successful protest. Nothing in this section prohibits the legislative body, within that one-year period, from commencing and carrying on new proceedings for that portion of the improvement so protested against if it finds, by the affirmative vote of four-fifths of its members, that the owners of more than one-half of the area of the property to be benefited are in favor of going forward with that portion of the improvement or acquisition.

(d) Nothing in this section precludes the processing and recordation of maps in accordance with other provisions of this division if proceedings are abandoned.

(e) Subsequent to the adoption of a plan, the local agency may itself construct, operate, and maintain the groundwater recharge facilities, or it may designate the water agency furnishing the water or designate or create another agency to do all or any one of these things as authorized by law. In the event any agency other than the local agency adopting such ordinances is so designated, the services so rendered shall be pursuant to a written agreement entered into between the local agency and the other agency.

(f) Fees paid pursuant to an ordinance adopted pursuant to this section shall be deposited in a planned recharge facility fund. A fund shall be established for each area of benefit. Money in the fund shall be expended solely for the construction or reimbursement for construction of the improvement serving the area to be benefited.

The fees shall not be expended to reimburse the cost of recharge facilities in existence prior to the adoption of the groundwater recharge facility plan for that area.

(g) An ordinance adopted pursuant to this section may provide for the acceptance of considerations in lieu of the payment of fees.

(h) A local agency imposing fees pursuant to this section may advance money from its general fund to pay the cost of constructing the improvements and may reimburse the general fund for those advances from planned recharge facility funds collected to finance the construction of these improvements.

(i) A local agency imposing fees pursuant to this section may incur an interest-bearing indebtedness for the construction of recharge facilities. However, the sole security for repayment of that indebtedness shall be money in planned recharge facility funds.

(j) Recharge facilities shall not be constructed unless the water agency approves the design of the facilities to be constructed and has reached an agreement with the local agency establishing the terms and conditions under which the water will be furnished. If the water agency finds that the facilities have been constructed in accordance with the approved design, the agency shall furnish water for the groundwater recharge facilities.

(k) If the water agency is an irrigation district or other entity obligated by law to apportion water among the landowners within the area of benefit, the water agency shall receive credit upon the obligation for any water delivered for groundwater recharge under the agreement and shall be relieved of any further obligation to deliver the amount of water for which it has received such credit to the landowners or lands within that area.

(l) Nothing contained in this section entitles a local agency to collect a fee from a landowner who presently receives and continues to receive and use the landowner’s pro rata share of surface water from the agency responsible for that area or from a landowner who has not applied for approval of a final or parcel map or a building permit.

(m) A credit for fees paid as authorized by this section shall be applied against any assessment levied by the local agency to construct the planned recharge facilities.

(n) The term “construction,” as used in this section, includes design, acquisition of land or easements, administration of construction contracts, and actual construction.

(o) The term “water agency,” as used in this section, means the public or other entity that will furnish water for the operation and use of a recharge facility under a groundwater recharge facility plan adopted by a local agency pursuant to this section.

(p) Nothing in this section precludes a county or city from providing funds for the construction of recharge facilities to defray costs not allocated to the area of benefit.

(Amended by Stats. 1984, Ch. 1009, Sec. 36.)



66484.7

(a) A local ordinance may require the payment of a fee, subject to the Mitigation Fee Act (Chapter 5 (commencing with Section 66000), Chapter 6 (commencing with Section 66010), Chapter 7 (commencing with Section 66012), Chapter 8 (commencing with Section 66016), and Chapter 9 (commencing with Section 66020) of Division 1), as a condition of approval of a final map or as a condition of issuing a building permit for purposes of defraying the actual or estimated cost of constructing transportation facilities. For purposes of this section, transportation facilities mean pedestrian, bicycle, transit, and traffic-calming facilities. The ordinance may require payment of fees pursuant to this section if all of the following requirements are satisfied:

(1) The ordinance refers to the circulation element of the general plan and to the provisions of the circulation element that identify those transportation facilities that are required to minimize the use of automobiles and minimize the traffic impacts of new development on existing roads, if the circulation element provisions have been adopted by the local agency 30 days prior to the filing of a map or application for a building permit.

(2) The ordinance provides that there will be a public hearing held by the governing body for each area benefited. Notice shall be given pursuant to Section 65091 and shall include preliminary information related to the boundaries of the area of benefit, estimated cost, and the method of fee apportionment. The area of benefit may include land or improvements in addition to the land or improvements that are the subject of any map or building permit application considered at the proceedings.

(3) The ordinance provides that at the public hearing the boundaries of the area of benefit, the costs, whether actual or estimated, and a fair method of allocation of costs to the area of benefit and fee apportionment are established. A description of the boundaries of the area of benefit, the costs, whether actual or estimated, and the method of fee apportionment established at the hearing shall be incorporated in a resolution of the governing body, a certified copy of which shall be recorded by the governing body conducting the hearing with the recorder of the county in which the area of benefit is located. The apportioned fees shall be applicable to all property within the area of benefit and shall be payable as a condition of approval of a final map or as a condition of issuing a building permit for the property or portions of the property. Where the area of benefit includes lands not subject to the payment of fees pursuant to this section, the governing agency shall make provision for payment of the share of improvement costs apportioned to those lands from other sources.

(4) The ordinance provides that if, within the time when protests may be filed under the provisions of the ordinance, there is a written protest, filed with the clerk of the legislative body, by the owners of more than one-half of the area of the property to be benefited by the improvement, and sufficient protests are not withdrawn so as to reduce the area represented to less than one-half of that to be benefited, then the proposed proceedings shall be abandoned, and the legislative body shall not, for one year from the filing of that written protest, commence or carry on any proceedings for the same improvement or acquisition under the provisions of this section.

(b) Any protest may be withdrawn by the owner protesting, in writing, at any time prior to the conclusion of a public hearing held pursuant to the ordinance.

(c) If any majority protest is directed against only a portion of the improvement, then all further proceedings under the provisions of this section to construct that portion of the improvement so protested against shall be barred for a period of one year, but the legislative body may commence new proceedings not including any part of the improvement or acquisition so protested against. Nothing in this section prohibits a legislative body, within that one-year period, from commencing and carrying on new proceedings for the construction of a portion of the improvement so protested against if it finds, by the affirmative vote of four-fifths of its members, that the owners of more than one-half of the area of the property to be benefited are in favor of going forward with that portion of the improvement or acquisition.

(d) Nothing in this section precludes the processing and recordation of maps in accordance with other provisions of this division if the proceedings are abandoned.

(e) Fees paid pursuant to an ordinance adopted pursuant to this section shall be deposited in a planned transportation facility fund. A fund shall be established for each planned transportation facility project. If the benefit area is one in which more than one other transportation facility is required to be constructed, a fund may be established covering all of the other transportation facility projects in the benefit area. Money in the fund shall be expended solely for the construction or reimbursement for construction of the improvement or improvements serving the area to be benefited and from which the fees comprising the fund were collected, or to reimburse the local agency for the cost of constructing the improvement or improvements.

(f) An ordinance adopted pursuant to this section may provide for the acceptance of considerations in lieu of the payment of fees.

(g) A local agency imposing fees pursuant to this section may advance money from its general fund or road fund to pay the cost of constructing the improvements and may reimburse the general fund or road fund for any advances from other transportation facility funds established to finance the construction of those improvements.

(h) A local agency imposing fees pursuant to this section may incur an interest-bearing indebtedness for the construction of other transportation facilities. However, the sole security for repayment of that indebtedness shall be moneys in planned transportation facility funds.

(i) As used in this section, “construction” includes design, acquisition of rights-of-way, administration of construction contracts, and actual construction.

(j) Nothing in this section precludes a county or city from providing funds for the construction of other transportation facilities to defray costs not allocated to the area of benefit.

(Added by Stats. 2011, Ch. 228, Sec. 1. Effective January 1, 2012.)



66484.9

The authorizations granted by this article are additional to all other authority granted by law to local agencies relating to subdivisions and shall in no way be construed as a limitation on or diminution of that authority.

(Added by Stats. 2011, Ch. 228, Sec. 2. Effective January 1, 2012.)






ARTICLE 6 - Reimbursement

66485

There may be imposed by local ordinance a requirement that improvements installed by the subdivider for the benefit of the subdivision shall contain supplemental size, capacity, number, or length for the benefit of property not within the subdivision, and that those improvements be dedicated to the public. Supplemental length may include minimum sized offsite sewer lines necessary to reach a sewer outlet in existence at that time.

(Amended by Stats. 1983, Ch. 704, Sec. 2.)



66486

In the event of the installation of improvements required by an ordinance adopted pursuant to Section 66485, the local agency shall enter into an agreement with the subdivider to reimburse the subdivider for that portion of the cost of those improvements, including an amount attributable to interest, in excess of the construction required for the subdivision.

(Amended by Stats. 1983, Ch. 704, Sec. 3.)



66487

In order to pay the costs as required by the reimbursement agreement, the local agency may:

(a) Collect from other persons, including public agencies, using such improvements for the benefit of real property not within the subdivision, a reasonable charge for such use.

(b) Contribute to the subdivider that part of the cost of the improvements that is attributable to the benefit of real property outside the subdivision and levy a charge upon the real property benefited to reimburse itself for such cost, together with interest thereon, if any, paid to the subdivider.

(c) Establish and maintain local benefit districts for the levy and collection of such charge or costs from the property benefited.

(Added by Stats. 1974, Ch. 1536.)



66488

Any local agency within a local drainage or sanitary sewer area may adopt the plan and map designated in Section 66483 and impose a reasonable charge on property within the area which, in the opinion of the legislative body, is benefited by such drainage or sanitary sewer facilities. The charge collected must be paid to the local agency or subdivider constructing such drainage or sanitary sewer facilities, and any local agency within the drainage or sanitary sewer area may enter into a reimbursement agreement with the subdivider.

(Added by Stats. 1974, Ch. 1536.)



66489

Any local agency may establish an area of benefit pursuant to Section 66484 and may impose a reasonable charge on property within the area which in the opinion of the legislative body, is benefited by the construction of the bridge or major thoroughfare. The charge collected shall be paid to the local agency or subdivider constructing the bridge, and any local agency having jurisdiction over any property which, in the opinion of the legislative body, is benefited by the construction of the bridge or major thoroughfare may enter into a reimbursement agreement with the subdivider.

(Added by Stats. 1974, Ch. 1536.)






ARTICLE 7 - Soils Report

66490

A preliminary soils report, prepared by a civil engineer registered in this state, and based upon adequate test borings, shall be required for every subdivision for which a final map is required by this division and may be required by local ordinance for other subdivisions.

(Added by Stats. 1974, Ch. 1536.)



66491

With respect to the soils report, a local ordinance may provide that:

(a) The preliminary soils report may be waived if the local agency determines that, due to the knowledge it has as to the soils qualities of the soils of the subdivision, no preliminary analysis is necessary.

(b) The preliminary soils report may be submitted to the city engineer or county engineer for review. The city engineer or county engineer may review the preliminary soils report and may require additional information or reject the report if it is found to be incomplete, inaccurate, or unsatisfactory.

(c) If the preliminary soils report indicates the presence of critically expansive soils or other soils problems which, if not corrected, would lead to structural defects, a soils investigation of each lot in the subdivision may be required.

(d) If the preliminary soils report indicates the presence of rocks or liquids containing deleterious chemicals which, if not corrected, could cause construction materials such as concrete, steel, and ductile or cast iron to corrode or deteriorate, a soils investigation of each potentially affected lot in the subdivision may be required.

(e) Any soils investigation required pursuant to this section shall be done by a civil engineer registered in this state, who shall recommend the corrective action which is likely to prevent structural damage to each structure proposed to be constructed in the area where the soils problem exists.

(f) The local agency may approve the subdivision or portion thereof where soils problems described in subdivision (c) or (d) exist if it determines that the recommended action is likely to prevent structural damage to each structure to be constructed, and as a condition to the issuance of any building permit may require that the approved recommended action be incorporated in the construction of each structure.

(Amended by Stats. 1991, Ch. 668, Sec. 1.)






ARTICLE 8 - Taxes and Assessments

66492

Prior to the filing of the final map or parcel map with the legislative body, the subdivider shall, in accordance with procedures established by the county, file with the county recorder of the county in which any part of the subdivision is located, a certificate or statement from the official computing redemptions in any public agency in which any part of the subdivision is located, showing that, according to the records of that office, there are no liens against the subdivision or any part thereof for unpaid, state, county, municipal or local taxes or special assessments collected as taxes, except taxes or special assessments not yet payable.

This section shall not be applicable to amending maps filed in accordance with the provisions of Section 66469.

(Amended by Stats. 1993, Ch. 906, Sec. 8. Effective October 8, 1993. Operative January 1, 1994, by Sec. 24 of Ch. 906.)



66493

(a) Whenever any part of the subdivision is subject to a lien for taxes or special assessments collected as taxes which are not yet payable, the final map or parcel map shall not be recorded until the owner or subdivider does both of the following:

(1) Files with the clerk of the board of supervisors of the county wherein any part of the subdivision is located a certificate or statement prepared by the appropriate state or local official giving his or her estimate of those taxes or assessments.

(2) Executes and files with the clerk of the board of supervisors of the county wherein any part of the subdivision is located, security conditioned upon the payment of all state, county, municipal, and local taxes and the current installment of principal and interest of all special assessments collected as taxes, which at the time the final map is recorded are a lien against the property, but which are not yet payable.

(b) If the land being subdivided is a portion of a larger parcel shown on the last preceding tax roll as a unit, the security for payment of taxes need be only for the sum which may be determined by the county to be sufficient to pay the current and delinquent taxes on the land being subdivided, together with all accrued penalties and costs if those taxes have been or are allowed to become delinquent. Separate assessor’s parcel numbers shall be given to the portion of the larger parcel which is not within the proposed subdivision and to the parcel or parcels which are within the proposed subdivision.

If the land being subdivided is tax-defaulted, it may be redeemed without the redemption of the remainder of the larger parcel of which it is a part pursuant to the Revenue and Taxation Code as if it were held in ownership separate from and other than the ownership of the remainder.

(c) A county may, by ordinance, require that if a property owner or subdivider deposits cash to secure the payment of the estimated taxes or special assessments required in paragraph (a) or (b), the county tax collector shall draw upon the cash deposit, at the request of the taxpayer, to pay the taxes or special assessments when they are payable.

(d) A county may, by ordinance, after consultation with the tax collector, waive the requirement to secure the payment of estimated taxes or special assessments, as required by subdivision (a) or (b), for a final parcel map of four or fewer parcels or for a lot line adjustment.

(e) Whenever land subject to a special assessment or bond which may be paid in full is divided by the line of a lot or parcel of the subdivision, that assessment or bond shall be paid in full; security shall be filed with the clerk of the board of supervisors, payable to the county as trustee for the assessment bondholders for the payment of the special assessment or bond; or the responsibility for payment of the assessment shall be certified as segregated pursuant to subdivision (f).

(f) Whenever land subject to a special assessment for payment of a bond would be divided by the line of a lot or parcel of a subdivision, and the special assessment is not paid in full or secured pursuant to subdivision (e), the final map or parcel map shall not be recorded until the owner or subdivider files with the clerk of the board of supervisors of the county a certificate prepared by the clerk of the legislative body that created the assessment district. The certificate shall certify that the legislative body has determined that provision has been made for segregation of the responsibility of each of the proposed new parcels for a portion of the assessment payment obligation in the manner provided in the statute pursuant to which the assessments were levied or to which the bonds were issued.

(g) In computing the amount of security for “taxes” in subdivision (a) or “current taxes” in subdivision (b), it shall only be necessary to consider amounts shown on the regular assessment roll or shown on any supplemental rolls prepared pursuant to Chapter 3.5 (commencing with Section 75) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(h) This section shall not be applicable to amending maps filed in accordance with Section 66469.

(Amended by Stats. 1997, Ch. 480, Sec. 1. Effective January 1, 1998.)



66494

(a) If the taxes or special assessments are allowed to become delinquent, the county shall recover from the security the principal sum of the security without proof of loss. The county shall apply the sum received in payment of any or all of such taxes or special assessments, including penalties and costs, if any, accruing thereto, to the proper state, county, municipal or district officers, for the satisfaction of the tax and special assessment liens and shall pay the balance, if any, over to the surety or depositor.

(b) If the taxes or special assessments are allowed to become delinquent and the security consists of a deposit of money, negotiable bond or instrument of credit, the clerk, subject to any rules of the board of supervisors with respect thereto, shall apply the proceeds thereof to the payment of such taxes and special assessments, including penalties and costs. Any excess proceeds shall be deposited in the county treasury for the benefit of the persons entitled thereto.

(c) If authorized by prior agreement with the subdivider or his or her sureties, when secured taxes become due the amount of taxes and special assessments may be paid to the county tax collector from the security deposit, or the negotiable paper or instrument of credit may be cashed and any excess proceeds placed in the county treasury subject to refund claim by the subdivider.

(Amended by Stats. 1981, Ch. 392, Sec. 1.)



66494.1

The board of supervisors may, by resolution, authorize any county officer to perform the duties required of the clerk of the board of supervisors under this article.

(Added by Stats. 1984, Ch. 866, Sec. 4.2.)






ARTICLE 9 - Monuments

66495

At the time of making the survey for the final map or parcel map unless the survey is not required pursuant to Section 66448, the engineer or surveyor shall set sufficient durable monuments to conform with the standards described in Section 8771 of the Business and Professions Code so that another engineer or surveyor may readily retrace the survey. He shall also set such additional monuments as may be required by local ordinance. The local agency shall require that at least one exterior boundary line of the land being subdivided be adequately monumented or referenced before the map is recorded.

(Amended by Stats. 1977, Ch. 234.)



66496

Interior monuments need not be set at the time the map is recorded, if the engineer or surveyor certifies on the map that the monuments will be set on or before a specified later date, and if the subdivider furnishes to the legislative body security guaranteeing the payment of the cost of setting such monuments.

(Added by Stats. 1974, Ch. 1536.)



66497

Within five days after the final setting of all monuments has been completed, the engineer or surveyor shall give written notice to the subdivider, and to the city engineer or the county surveyor or any other public official or employee authorized to receive these notices, that the final monuments have been set.

Upon payment to the engineer or surveyor for setting the final monuments, the subdivider shall present to the legislative body evidence of the payment and receipt thereof by the engineer or surveyor. In the case of a cash deposit, the legislative body shall pay the engineer or surveyor for the setting of the final monuments from the cash deposit, if so requested by the depositor.

If the subdivider does not present evidence to the legislative body that the engineer or surveyor has been paid for the setting of the final monuments, and if the engineer or surveyor notifies the legislative body that payment has not been received from the subdivider for the setting of the final monuments, the legislative body shall, within three months from the date of the notification, pay to the engineer or surveyor from any deposit the amount due.

(Amended by Stats. 1985, Ch. 1504, Sec. 7.)



66498

In the event of the death, disability or retirement from practice of the engineer or surveyor charged with the responsibility for setting monuments, or in the event of his refusal to set such monuments, the legislative body may direct the county surveyor or city engineer, or such engineer or surveyor as it may select, to set such monuments. If the original engineer or surveyor is replaced by another, the former may, by letter to the county surveyor or city engineer, release his obligation to set the final monuments to the surveyor or engineer who replaced him. When the monuments are so set, the substitute engineer or surveyor shall amend any map filed pursuant to this division in accordance with the provisions of Sections 66469 to 66472, inclusive. All provisions of this article relating to payment shall apply to the services performed by the substituted engineer or surveyor.

(Amended by Stats. 1979, Ch. 383.)









CHAPTER 4.5 - Development Rights

66498.1

(a) Whenever a provision of this division requires that a tentative map be filed, a vesting tentative map may instead be filed.

(b) When a local agency approves or conditionally approves a vesting tentative map, that approval shall confer a vested right to proceed with development in substantial compliance with the ordinances, policies, and standards described in Section 66474.2. However, if Section 66474.2 is repealed, that approval shall confer a vested right to proceed with development in substantial compliance with the ordinances, policies, and standards in effect at the time the vesting tentative map is approved or conditionally approved.

(c) Notwithstanding subdivision (b), the local agency may condition or deny a permit, approval, extension, or entitlement if it determines any of the following:

(1) A failure to do so would place the residents of the subdivision or the immediate community, or both, in a condition dangerous to their health or safety, or both.

(2) The condition or denial is required in order to comply with state or federal law.

(d) The rights conferred by this section shall expire if a final map is not approved prior to the expiration of the vesting tentative map. If the final map is approved, the rights conferred by this section shall be subject to the periods of time set forth in subdivisions (b), (c), and (d) of Section 66498.5.

(e) Consistent with subdivision (b), an approved or conditionally approved vesting tentative map shall not limit a local agency from imposing reasonable conditions on subsequent required approvals or permits necessary for the development and authorized by the ordinances, policies, and standards described in subdivision (b).

(Amended by Stats. 1999, Ch. 550, Sec. 22. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



66498.2

If the ordinances, policies, or standards described in subdivision (b) of Section 66498.1 are changed subsequent to the approval or conditional approval of a vesting tentative map, the subdivider, or his or her assignee, at any time prior to the expiration of the vesting tentative map pursuant to subdivisions (b), (c), and (d) of Section 66498.5, may apply for an amendment to the vesting tentative map to secure a vested right to proceed with the changed ordinances, policies, or standards. An application shall clearly specify the changed ordinances, policies, or standards for which the amendment is sought.

(Amended by Stats. 1999, Ch. 550, Sec. 23. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



66498.3

(a) Whenever a subdivider files a vesting tentative map for a subdivision whose intended development is inconsistent with the zoning ordinance in existence at that time, that inconsistency shall be noted on the map. The local agency may deny a vesting tentative map or approve it conditioned on the subdivider, or his or her designee, obtaining the necessary change in the zoning ordinance to eliminate the inconsistency. If the change in the zoning ordinance is obtained, the approved or conditionally approved vesting tentative map shall, notwithstanding subdivision (b) of Section 66498.1, confer the vested right to proceed with the development in substantial compliance with the change in the zoning ordinance and the map, as approved.

(b) The rights conferred by this section shall be for the time periods set forth in subdivisions (b), (c), and (d) of Section 66498.5.

(Amended by Stats. 1999, Ch. 550, Sec. 24. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



66498.4

Notwithstanding any provision of this chapter, a property owner or his or her designee may seek approvals or permits for development which depart from the ordinances, policies, and standards described in subdivision (b) of Section 66498.1 and subdivision (a) of Section 66498.3, and local agencies may grant these approvals or issue these permits to the extent that the departures are authorized under applicable law.

(Amended by Stats. 1986, Ch. 613, Sec. 4.)



66498.5

(a) If a subdivider does not seek the rights conferred by this chapter, the filing of a vesting tentative map shall not be a prerequisite to any approval for any proposed subdivision, permit for construction, or work preparatory to construction.

(b) The rights conferred by a vesting tentative map as provided by this chapter shall last for an initial time period, as provided by ordinance, but shall not be less than one year or more than two years beyond the recording of the final map. Where several final maps are recorded on various phases of a project covered by a single vesting tentative map, the one-year initial time period shall begin for each phase when the final map for that phase is recorded.

(c) The initial time period shall be automatically extended by any time used by the local agency for processing a complete application for a grading permit or for design or architectural review, if the time used by the local agency to process the application exceeds 30 days from the date that a complete application is filed. At any time prior to the expiration of the initial time period provided by this section, the subdivider may apply for a one-year extension. If the extension is denied by an advisory agency, the subdivider may appeal that denial to the legislative body within 15 days.

(d) If the subdivider submits a complete application for a building permit during the periods of time specified in subdivision (c), the rights conferred by this chapter shall continue until the expiration of that permit, or any extension of that permit granted by the local agency.

(Amended by Stats. 1998, Ch. 689, Sec. 9. Effective January 1, 1999.)



66498.6

(a) This chapter does not enlarge, diminish, or alter the types of conditions which may be imposed by a local agency on a development, nor in any way diminish or alter the power of local agencies to protect against a condition dangerous to the public health or safety.

(b) The rights conferred by this chapter shall relate only to the imposition by local agencies of conditions or requirements created and imposed by local ordinances. Nothing in this chapter removes, diminishes, or affects the obligation of any subdivider to comply with the conditions and requirements of any state or federal laws, regulations, or policies and does not grant local agencies the option to disregard any state or federal laws, regulations, or policies.

(Added by Stats. 1984, Ch. 1113, Sec. 8. Operative January 1, 1986, by Sec. 10 of Ch. 1113.)



66498.7

(a) Until December 31, 1987, this chapter shall apply only to residential developments.

(b) On and after January 1, 1988, an ordinance adopted pursuant to subdivision (g) of Section 66452.6 may differentiate between residential and nonresidential developments in prescribing the initial time period after which the rights conferred by a vesting tentative map shall expire. In no event, however, shall that period be less for residential developments than for nonresidential developments.

(Amended by Stats. 1985, Ch. 995, Sec. 1. Section operative January 1, 1986, by Stats. 1984, Ch. 1113, Sec. 10.)



66498.8

(a) On or before January 1, 1986, a city, county, or city and county shall adopt ordinances or resolutions necessary or appropriate for the implementation of this chapter.

(b) If a city, county, or city and county receives a written request to implement this chapter, it shall adopt any ordinances or resolutions it determines necessary or appropriate to implement this chapter. The city, county, or city and county shall adopt the ordinances or resolutions not more than 120 days from the date the request is made and any fee is paid to cover the direct expenses the city, county, or city and county determines it will incur in processing the ordinances or resolutions. The city, county, or city and county may arrange, with the person making the request, to collect fees from subdividers filing vesting tentative maps and to reimburse the person requesting the ordinance or resolution for any costs so advanced by that person.

(c) The local agency may charge subdividers who file vesting tentative maps a fee in an amount sufficient to recover the direct costs associated with establishing and adopting ordinances or resolutions pursuant to subdivision (a) or (b).

(d) No ordinances or resolutions adopted pursuant to subdivision (a) may require more information than that related to ordinances, resolutions, policies, or standards for the design, development, or improvement relating to the conferred rights, except where necessary:

(1) To permit the public agency to make the determination required by Section 21080.1 of the Public Resources Code, as provided by Section 65941.

(2) To comply with federal or state requirements.

(Amended by Stats. 1989, Ch. 717, Sec. 1.)



66498.9

By the enactment of this article, the Legislature intends to accomplish all of the following objectives:

(a) To establish a procedure for the approval of tentative maps that will provide certain statutorily vested rights to a subdivider.

(b) To ensure that local requirements governing the development of a proposed subdivision are established in accordance with Section 66498.1 when a local agency approves or conditionally approves a vesting tentative map. The private sector should be able to rely upon an approved vesting tentative map prior to expending resources and incurring liabilities without the risk of having the project frustrated by subsequent action by the approving local agency, provided the time periods established by this article have not elapsed.

(c) To ensure that local agencies have maximum discretion, consistent with Section 66498.1, in the imposition of conditions on any approvals occurring subsequent to the approval or conditional approval of the vesting tentative map, so long as that discretion is not exercised in a manner which precludes a subdivider from proceeding with the proposed subdivision.

(Added by Stats. 1986, Ch. 613, Sec. 5.)






CHAPTER 5 - Improvement Security

66499

(a) Whenever this division or a local ordinance authorizes or requires the furnishing of security in connection with the performance of any act or agreement, if the developer is not a nonprofit corporation described in subdivision (c) of Section 66499.3, the security shall be one of the following at the option of and subject to the approval of the local agency and if the developer is a nonprofit corporation described in subdivision (c) of Section 66499.3, the security shall be one of the following, subject to the approval of the local agency:

(1) Bond or bonds by one or more duly authorized corporate sureties.

(2) A deposit, either with the local agency or a responsible escrow agent or trust company, at the option of the local agency, of money or negotiable bonds of the kind approved for securing deposits of public moneys.

(3) An instrument of credit from an agency of the state, federal, or local government when any agency of the state, federal, or local government provides at least 20 percent of the financing for the portion of the act or agreement requiring security, or from one or more financial institutions subject to regulation by the state or federal government and pledging that the funds necessary to carry out the act or agreement are on deposit and guaranteed for payment, or a letter of credit issued by such a financial institution.

(4) A lien upon the property to be divided, created by contract between the owner and the local agency, if the local agency finds that it would not be in the public interest to require the installation of the required improvement sooner than two years after the recordation of the map.

(5) Any form of security, including security interests in real property, which is acceptable to the local agency and specified by ordinance thereof.

(b) Any contract or security interest in real property entered into as security for performance pursuant to paragraph (4) or paragraph (5) of subdivision (a) shall be recorded with the county recorder of the county in which the subject real property is located. From the time of recordation of the written contract or document creating a security interest, a lien shall attach to the real property particularly described therein and shall have the priority of a judgment lien in an amount necessary to complete the agreed to improvements. The recorded contract or security document shall be indexed in the Grantor Index to the names of all record owners of the real property as specified on the map and in the Grantee Index to the local agency approving the map.

The local agency may at any time release all or any portion of the property subject to any lien or security interest created by this subdivision or subordinate the lien or security interest to other liens or encumbrances if it determines that security for performance is sufficiently secured by a lien on other property or that the release or subordination of the lien will not jeopardize the completion of agreed upon improvements.

(Amended by Stats. 1988, Ch. 1308, Sec. 2.)



66499.1

Except as provided in Section 66499.3, a bond or bonds by one or more duly authorized corporate sureties to secure the faithful performance of any agreement shall be in substantially the following form:

Whereas, The Board of Supervisors of the County of ____ (or the City Council of the City of ____), State of California, and ____ (hereinafter designated as “principal”) have entered into an agreement whereby principal agrees to install and complete certain designated public improvements, which said agreement, dated ____, 19_, and identified as project ____, is hereby referred to and made a part hereof; and

Whereas, Said principal is required under the terms of said agreement to furnish a bond for the faithful performance of said agreement.

Now, therefore, we, the principal and ____, as surety, are held and firmly bound unto the County of ____, (or City of ____) hereinafter called (“____”), in the penal sum of ____ dollars ($____) lawful money of the United States, for the payment of which sum well and truly to be made, we bind ourselves, our heirs, successors, executors and administrators, jointly and severally, firmly by these presents.

The condition of this obligation is such that if the above bounded principal, his or its heirs, executors, administrators, successors or assigns, shall in all things stand to and abide by, and well and truly keep and perform the covenants, conditions and provisions in the said agreement and any alteration thereof made as therein provided, on his or their part, to be kept and performed at the time and in the manner therein specified, and in all respects according to their true intent and meaning, and shall indemnify and save harmless ____, its officers, agents and employees, as therein stipulated, then this obligation shall become null and void; otherwise it shall be and remain in full force and effect.

As a part of the obligation secured hereby and in addition to the face amount specified therefor, there shall be included costs and reasonable expenses and fees, including reasonable attorney’s fees, incurred by county (or city) in successfully enforcing such obligation, all to be taxed as costs and included in any judgment rendered.

The surety hereby stipulates and agrees that no change, extension of time, alteration or addition to the terms of the agreement or to the work to be performed thereunder or the specifications accompanying the same shall in anywise affect its obligations on this bond, and it does hereby waive notice of any such change, extension of time, alteration or addition to the terms of the agreement or to the work or to the specifications.

In witness whereof, this instrument has been duly executed by the principal and surety above named, on ____, 19_.

Appropriate modifications shall be made in such form if the bond is being furnished for the performance of an act not provided for by agreement.

(Amended by Stats. 1988, Ch. 1308, Sec. 3.)



66499.2

A bond or bonds by one or more duly authorized corporate sureties for the security of laborers and material suppliers shall be in substantially the following form:

Whereas, The Board of Supervisors of the County of ____ (or City Council of the City of ____), State of California, and ____ (hereinafter designated as “the principal”) have entered into an agreement whereby the principal agrees to install and complete certain designated public improvements, which agreement, dated ____, 20_, and identified as project ____, is hereby referred to and made a part hereof; and

Whereas, Under the terms of the agreement, the principal is required before entering upon the performance of the work, to file a good and sufficient payment bond with the County of ____ (or the City of ____) to secure the claims to which reference is made in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code.

Now, therefore, the principal and the undersigned as corporate surety, are held firmly bound unto the County of ____ (or the City of ____) and all contractors, subcontractors, laborers, material suppliers, and other persons employed in the performance of the agreement and referred to in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code in the sum of ____ dollars ($____), for materials furnished or labor thereon of any kind, or for amounts due under the Unemployment Insurance Act with respect to this work or labor, that the surety will pay the same in an amount not exceeding the amount hereinabove set forth, and also in case suit is brought upon this bond, will pay, in addition to the face amount thereof, costs and reasonable expenses and fees, including reasonable attorney’s fees, incurred by county (or city) in successfully enforcing this obligation, to be awarded and fixed by the court, and to be taxed as costs and to be included in the judgment therein rendered.

It is hereby expressly stipulated and agreed that this bond shall inure to the benefit of any and all persons, companies, and corporations entitled to file claims under Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, so as to give a right of action to them or their assigns in any suit brought upon this bond.

Should the condition of this bond be fully performed, then this obligation shall become null and void, otherwise it shall be and remain in full force and effect.

The surety hereby stipulates and agrees that no change, extension of time, alteration, or addition to the terms of the agreement or the specifications accompanying the same shall in any manner affect its obligations on this bond, and it does hereby waive notice of any such change, extension, alteration, or addition.

In witness whereof, this instrument has been duly executed by the principal and surety above named, on ____, 20__.

(Amended by Stats. 2010, Ch. 697, Sec. 35. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



66499.3

Security to guarantee the performance of any act or agreement shall be in the following amounts:

(a) An amount determined by the legislative body, not less than 50 percent nor more than 100 percent of the total estimated cost of the improvement or of the act to be performed, conditioned upon the faithful performance of the act or agreement; and

(b) An additional amount determined by the legislative body, not less than 50 percent nor more than 100 percent of the total estimated cost of the improvement or the performance of the required act, securing payment to the contractor, to the subcontractors, and to persons furnishing labor, materials, or equipment to them for the improvement or the performance of the required act.

(c) Whenever an entity required to furnish security in accordance with subdivisions (a) and (b) is a California nonprofit corporation, funded by the United States of America or one of its agencies, or funded by this state or one of its agencies, the entity shall not be required to comply with subdivisions (a) and (b), if the following conditions are met:

(1) A letter or letters of credit are provided pursuant to paragraph (3) of subdivision (a) of Section 66499 for 100 percent of the contract of improvements or the contractor installing the improvements has bonded to the nonprofit corporation and the local agency as coobligee the amount of 100 percent of the contract for the faithful performance of the work, and has further bonded to the nonprofit corporation and the local agency as coobligee an amount of not less than 50 percent of the contract for the payment of labor and materials, and those bonds comply with the provisions of this chapter.

(2) All moneys under the control of the nonprofit corporation and payable to the contractor by the nonprofit corporation are deposited in a depository complying with the provisions of this chapter, and out of which moneys progress payments are conditioned upon:

(A) The contractor’s certification to the nonprofit corporation that all labor performed in the work, and all materials furnished to and installed in the work, have been paid for in full to the date of the certification.

(B) The written approval of the nonprofit corporation.

(C) Review and approval of progress payment billings by local government.

(D) Final payment to the contractor not being made until 30 days shall have expired after the filing and recording of the notice of completion of the work and acceptance of the work by, and a waiver of lien rights provided by the contractor to, the local agency in writing.

(3) All certifications as to progress payments shall be delivered through the United States mail to the nonprofit corporation. The term “progress payments” means payments made in compliance with the schedule of partial payments agreed upon in the contract for the work. No less than 10 percent of the total contract price shall be retained for the 60 days following the filing of the notice of completion.

(d) Subject to the limitations of Section 66499.9, an amount determined by the legislative body necessary for the guarantee and warranty of the work for a period of one year following the completion and acceptance thereof against any defective work or labor done, or defective materials furnished.

(Amended by Stats. 1988, Ch. 1308, Sec. 4.)



66499.4

As a part of the obligation guaranteed by the security and in addition to the face amount of the security, there shall be included costs and reasonable expenses and fees, including reasonable attorneys’ fees, incurred by the local agency in successfully enforcing the obligation secured.

(Added by Stats. 1974, Ch. 1536.)



66499.5

If the required subdivision improvements are financed and installed pursuant to special assessment proceedings, the local agency at its option may provide by local ordinance that, upon the furnishing by the contractor of the faithful performance and labor and material bonds required by the special assessment act being used, the improvement security of the subdivider may be reduced by an amount corresponding to the amount of such bonds so furnished by the contractor.

(Added by Stats. 1974, Ch. 1536.)



66499.6

Such money, negotiable bond or instrument of credit shall be a trust fund to guarantee performance and shall not be subject to enforcement of a money judgment by any creditors of the depositor until the obligation secured thereby is performed to the satisfaction of the local agency.

(Amended by Stats. 1982, Ch. 497, Sec. 120. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



66499.7

The security furnished by the subdivider shall be released in whole or in part in the following manner:

(a) Security given for faithful performance of any act or agreement shall be released upon the performance of the act or final completion and acceptance of the required work. The legislative body may provide for the partial release of the security upon the partial performance of the act or the acceptance of the work as it progresses, consistent with the provisions of this section. The security may be a surety bond, a cash deposit, a letter of credit, escrow account, or other form of performance guarantee required as security by the legislative body that meets the requirements as acceptable security pursuant to law. If the security furnished by the subdivider is a documentary evidence of security such as a surety bond or a letter of credit, the legislative body shall release the documentary evidence and return the original to the issuer upon performance of the act or final completion and acceptance of the required work. In the event that the legislative body is unable to return the original documentary evidence to the issuer, the security shall be released by written notice sent by certified mail to the subdivider and issuer of the documentary evidence within 30 days of the acceptance of the work. The written notice shall contain a statement that the work for which the security was furnished has been performed or completed and accepted by the legislative body, a description of the project subject to the documentary evidence and the notarized signature of the authorized representative of the legislative body.

(b) At the time that the subdivider believes that the obligation to perform the work for which security was required is complete, the subdivider may notify the local agency in writing of the completed work, including a list of work completed. Upon receipt of the written notice, the local agency shall have 45 days to review and comment or approve the completion of the required work. If the local agency does not agree that all work has been completed in accordance with the plans and specifications for the improvements, it shall supply a list of all remaining work to be completed.

(c) Within 45 days of receipt of the list of remaining work from the local agency, the subdivider may then provide cost estimates for all remaining work for review and approval by the local agency. Upon receipt of the cost estimates, the local agency shall then have 45 days to review, comment, and approve, modify, or disapprove those cost estimates. No local agency shall be required to engage in this process of partial release more than once between the start of work and completion and acceptance of all work; however, nothing in this section prohibits a local agency from allowing for a partial release as it otherwise deems appropriate.

(d) If the local agency approves the cost estimate, the local agency shall release all performance security except for security in an amount up to 200 percent of the cost estimate of the remaining work. The process allowing for a partial release of performance security shall occur when the cost estimate of the remaining work does not exceed 20 percent of the total original performance security unless the local agency allows for a release at an earlier time. Substitute bonds or other security may be used as a replacement for the performance security, subject to the approval of the local agency. If substitute bonds or other security is used as a replacement for the performance security released, the release shall not be effective unless and until the local agency receives and approves that form of replacement security. A reduction in the performance security, authorized under this section, is not, and shall not be deemed to be, an acceptance by the local agency of the completed improvements, and the risk of loss or damage to the improvements and the obligation to maintain the improvements shall remain the sole responsibility of the subdivider until all required public improvements have been accepted by the local agency and all other required improvements have been fully completed in accordance with the plans and specifications for the improvements.

(e) The subdivider shall complete the works of improvement until all remaining items are accepted by the local agency.

(f) Upon the completion of the improvements, the subdivider, or his or her assigns, shall be notified in writing by the local agency within 45 days.

(g) Within 45 days of the issuance of the notification by the local agency, the release of any remaining performance security shall be placed upon the agenda of the legislative body of the local agency for approval of the release of any remaining performance security. If the local agency delegates authority for the release of performance security to a public official or other employee, any remaining performance security shall be released within 60 days of the issuance of the written statement of completion.

(h) Security securing the payment to the contractor, his or her subcontractors and to persons furnishing labor, materials or equipment shall, after passage of the time within which claims of lien are required to be recorded pursuant to Article 2 (commencing with Section 8410) of Chapter 4 of Title 2 of Part 6 of Division 4 of the Civil Code and after acceptance of the work, be reduced to an amount equal to the total claimed by all claimants for whom claims of lien have been recorded and notice thereof given in writing to the legislative body, and if no claims have been recorded, the security shall be released in full.

(i) The release shall not apply to any required guarantee and warranty period required by Section 66499.9 for the guarantee or warranty nor to the amount of the security deemed necessary by the local agency for the guarantee and warranty period nor to costs and reasonable expenses and fees, including reasonable attorney’s fees.

(j) The legislative body may authorize any of its public officers or employees to authorize release or reduction of the security in accordance with the conditions hereinabove set forth and in accordance with any rules that it may prescribe.

(k) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 44, Sec. 6. Effective January 1, 2012. Operative July 1, 2012, by Sec. 7 of Ch. 44. Repealed as of January 1, 2016, by its own provisions.)



66499.8

In all cases where the performance of the obligation for which the security is required is subject to the approval of another agency, the local agency shall not release the security until the obligation is performed to the satisfaction of such other agency. Such agency shall have two months after completion of the performance of the obligation to register its satisfaction or dissatisfaction. If at the end of that period it has not registered its satisfaction or dissatisfaction, it shall be conclusively deemed that the performance of the obligation was done to its satisfaction.

(Added by Stats. 1974, Ch. 1536.)



66499.9

Any liability upon the security given for the faithful performance of any act or agreement shall be limited to:

(a) The performance of the work covered by the agreement between the subdivider and the legislative body or the performance of the required act.

(b) The performance of any changes or alterations in such work; provided, that all such changes or alterations do not exceed 10 percent of the original estimated cost of the improvement.

(c) The guarantee and warranty of the work, for a period of one year following completion and acceptance thereof, against any defective work or labor done or defective materials furnished, in the performance of the agreement with the legislative body or the performance of the act.

(d) Costs and reasonable expenses and fees, including reasonable attorneys’ fees.

(Added by Stats. 1974, Ch. 1536.)



66499.10

Where the security is conditioned upon the payment to the contractor, his subcontractors and to persons furnishing labor, materials or equipment to them for the improvement of the performance of an act and takes the form of a deposit of money or negotiable bonds, a suit to recover the amount due the claimant may be maintained against the holder of such deposit. Where the security takes the form of a surety bond, or surety bonds, the right of recovery shall be in a suit against the surety. Where the security takes the form of an instrument of credit, the cause of action shall be against the financial institution obligating itself on such instrument of credit.

(Added by Stats. 1974, Ch. 1536.)






CHAPTER 6 - Reversions and Exclusions

ARTICLE 1 - Reversion to Acreage

66499.11

Subdivided real property may be reverted to acreage pursuant to the provisions of this article.

(Added by Stats. 1974, Ch. 1536.)



66499.12

(a) Proceedings for reversion to acreage may be initiated by the legislative body on its own motion or by petition of all of the owners of record of the real property within the subdivision.

(b) Nothing in this chapter prohibits a landowner, local agency, or renewable energy corporation authorized to conduct business in this state from seeking financial assistance from eligible state funding sources to defray either of the following costs:

(1) The costs of merging parcels, including, but not limited to, escrow costs, on private or public lands pursuant to this chapter.

(2) The costs of establishing or administering a joint powers authority established or authorized to merge parcels on private or public lands, including, but not limited to, all eligible costs, for the purpose of siting renewable energy facilities.

(c) This section does not authorize the use of state funds for the acquisition of real property for which a parcel merger will be initiated.

(Amended by Stats. 2010, Ch. 492, Sec. 2. Effective January 1, 2011.)



66499.13

The petition shall be in a form prescribed by the local agency and shall contain the following:

(a) Adequate evidence of title to the real property within the subdivision.

(b) Sufficient data to enable the legislative body to make all of the determinations and findings required by this article.

(c) A final map which delineates dedications which will not be vacated and dedications which are a condition to reversion.

(d) Such other pertinent information as may be required by the local agency.

(Added by Stats. 1974, Ch. 1536.)



66499.14

The legislative body may establish a fee for processing reversions to acreage pursuant to this article in an amount which will reimburse the local agency for all costs incurred in processing such reversion to acreage. Such fee shall be paid by the owners at the time of filing the petition for reversion to acreage, or if the proceedings for reversion to acreage are initiated by the legislative body on its own motion shall be paid by the person or persons requesting the legislative body to proceed pursuant to this article before such initiation of proceedings.

(Added by Stats. 1974, Ch. 1536.)



66499.15

A public hearing shall be held on the proposed reversion to acreage. Notice thereof shall be given in the time and manner provided in Section 66451.3.

(Added by Stats. 1974, Ch. 1536.)



66499.16

Subdivided real property may be reverted to acreage only if the legislative body finds that:

(a) Dedications or offers of dedication to be vacated or abandoned by the reversion to acreage are unnecessary for present or prospective public purposes; and

(b) Either:

(1) All owners of an interest in the real property within the subdivision have consented to reversion; or

(2) None of the improvements required to be made have been made within two years from the date the final or parcel map was filed for record, or within the time allowed by agreement for completion of the improvements, whichever is the later; or

(3) No lots shown on the final or parcel map have been sold within five years from the date such map was filed for record.

(Added by Stats. 1974, Ch. 1536.)



66499.17

As conditions of reversion the legislative body shall require:

(a) Dedications or offers of dedication necessary for the purposes specified by local ordinance following reversion.

(b) Retention of all previously paid fees if necessary to accomplish the purposes of this division or local ordinance adopted pursuant thereto.

(c) Retention of any portion of required improvement security or deposits if necessary to accomplish the purposes of this division of local ordinance adopted pursuant thereto.

(Added by Stats. 1974, Ch. 1536.)



66499.18

Reversion shall be effective upon the final map being filed for record by the county recorder, and thereupon all dedications and offers of dedication not shown thereon shall be of no further force or effect.

(Added by Stats. 1974, Ch. 1536.)



66499.19

When a reversion is effective, all fees and deposits shall be returned to the current owner of the property and all improvement security released, except those retained pursuant to Section 66499.17.

(Amended by Stats. 2000, Ch. 506, Sec. 31. Effective January 1, 2001.)



66499.20

A tax bond shall not be required in reversion proceedings.

(Added by Stats. 1974, Ch. 1536.)



66499.20.1

A city or county may, by ordinance, authorize a parcel map to be filed under the provisions of this chapter for the purpose of reverting to acreage land previously subdivided and consisting of four or less contiguous parcels under the same ownership. Any map so submitted shall be accompanied by evidence of title and nonuse or lack of necessity of any public streets or public easements which are to be vacated or abandoned. Any public streets or public easements to be left in effect after the reversion shall be adequately delineated on the map. After approval of the reversion by the governing body or advisory agency the map shall be delivered to the county recorder. The filing of the map shall constitute legal reversion to acreage of the land affected thereby, and shall also constitute abandonment of all public streets or public easements not shown on the map, provided however that written notation of each abandonment is listed by reference to the recording data creating those public streets or public easements and certified to on the map by the clerk of the legislative body or the designee of the legislative body approving the map. The filing of the map shall also constitute a merger of the separate parcels into one parcel for purposes of this chapter and shall thereafter be shown as such on the assessment roll subject to the provisions of Section 66445. Except as provided in subdivision (f) of Section 66445, on any parcel map used for reverting acreage, a certificate shall appear signed and acknowledged by all parties having any record title interest in the land being reverted, consenting to the preparation and filing of the parcel map.

(Added by renumbering Section 66499.20 1/4 by Stats. 2012, Ch. 162, Sec. 76. Effective January 1, 2013.)



66499.20.2

Subdivided lands may be merged and resubdivided without reverting to acreage by complying with all the applicable requirements for the subdivision of land as provided by this division and any local ordinances adopted pursuant thereto. The filing of the final map or parcel map shall constitute legal merging of the separate parcels into one parcel and the resubdivision of such parcel, and the real property shall thereafter be shown with the new lot or parcel boundaries on the assessment roll. Any unused fees or deposits previously made pursuant to this division pertaining to the property shall be credited pro rata towards any requirements for the same purposes which are applicable at the time of resubdivision. Any public streets or public easements to be left in effect after the resubdivision shall be adequately delineated on the map. After approval of the merger and resubdivision by the governing body or advisory agency the map shall be delivered to the county recorder. The filing of the map shall constitute legal merger and resubdivision of the land affected thereby, and shall also constitute abandonment of all public streets and public easements not shown on the map, provided that a written notation of each abandonment is listed by reference to the recording data creating these public streets or public easements, and certified to on the map by the clerk of the legislative body or the designee of the legislative body approving the map.

(Added by renumbering Section 66499.20 1/2 by Stats. 2012, Ch. 162, Sec. 77. Effective January 1, 2013.)



66499.20.3

A city or county may, by ordinance, authorize the merger of contiguous parcels under common ownership without reverting to acreage. The ordinance shall require the recordation of an instrument evidencing the merger.

(Added by renumbering Section 66499.20 3/4 by Stats. 2012, Ch. 162, Sec. 78. Effective January 1, 2013.)






ARTICLE 2 - Exclusions

66499.21

The superior court of the county in which a subdivision is situated may cause all or any portion of the real property included within the boundaries of the subdivision to be excluded from such subdivision and the recorded map to be altered or vacated, in accordance with the procedures set forth in this article.

(Added by Stats. 1974, Ch. 1536.)



66499.22

A proceeding for exclusion shall be initiated by filing a petition therefor in the offices of the county surveyor and clerk of the board of supervisors of the county in which the subdivision or the portion thereof sought to be excluded is situated. The petition shall accurately and distinctly describe the real property sought to be excluded by reference to the recorded map or by any accurate survey, shall show the names and addresses of all owners of real property in the subdivision or in the portion thereof sought to be excluded as far as the same are known to the petitioners, and shall set forth the reasons for the requested exclusion. The petition shall be signed and verified by the owners of at least two-thirds of the total area of the real property sought to be excluded.

(Amended by Stats. 2002, Ch. 221, Sec. 41. Effective January 1, 2003.)



66499.23

The petition shall be accompanied by a new map showing the boundaries of the subdivision as it appears after the exclusion and alteration. The new map shall designate as numbered or lettered parcels those portions excluded and show the acreage of each parcel. If the map can be compiled from data available, an actual field survey shall not be required. If the map meets with the approval of the county surveyor, a statement by an engineer or surveyor shall not be required.

(Amended by Stats. 1987, Ch. 982, Sec. 23.)



66499.24

Upon the filing of a petition pursuant to this article, any judge of the superior court of the county in which the real property is situated shall make an order directing the clerk of the court to give notice of the filing of the petition. The notice shall be for once a week for a period of not less than five consecutive weeks and shall be given by publication in some newspaper of general circulation within the county, or if there is no newspaper published therein, by posting in three of the principal places in the county; provided, that if such real property or any portion thereof is situated within a city, the notice shall be given by publication in some newspaper of general circulation within the city, or if there is no newspaper published therein, by posting in three of the principal places in the city. Such notice shall contain a statement of the nature of the petition together with a direction that any person may file his written objection to the petition at any time before the expiration of the time of publication or posting. Upon expiration of the time of publication or posting, an affidavit showing such publication or posting shall be filed with the clerk of the court.

(Added by Stats. 1974, Ch. 1536.)



66499.25

The court may, if no objection has been filed, proceed without further notice to hear the petition. If during the hearing the petitioners produce to the court satisfactory evidence of the necessity of the exclusion of the real property, that the owners of two-thirds of the area of the real property sought to be excluded are the petitioners, and that there is no reasonable objection to making such exclusion, the court may proceed to exclude the real property sought to be excluded by the petition, and order the alteration or vacation of the recorded map, and enter its decree accordingly.

(Added by Stats. 1974, Ch. 1536.)



66499.26

If objection is made to the petition which, in the judgment of the court is material, the court shall proceed to hear such objection and may adjourn the proceedings to such time as may be necessary upon proper notice to the petitioners and the objectors.

(Added by Stats. 1974, Ch. 1536.)



66499.27

The exclusion of any real property or the alteration or vacation of any recorded map pursuant to this article shall not affect or vacate the whole or any part of any public street or highway.

(Added by Stats. 1974, Ch. 1536.)



66499.28

A certified copy of the decree of the superior court excluding any real property or ordering the alteration or vacation of any recorded map pursuant to this article shall be recorded in the office of the county recorder of the county in which such real property is situated. The county recorder shall make upon the face of any such recorded map a memorandum stating briefly that such recorded map has been altered or vacated, whichever the case may be, and giving the date and reference of such decree.

(Added by Stats. 1974, Ch. 1536.)



66499.29

At the time a certified copy of the decree of court is recorded, a copy of the new map required by Section 66499.23 shall be filed for record with the county recorder who shall file it in accordance with the provisions of Section 66466. A copy of the new map shall also be filed with the local agency. A reference to this map shall be sufficient identification of the real property for reassessment purposes.

(Added by Stats. 1974, Ch. 1536.)









CHAPTER 7 - Enforcement and Judicial Review

ARTICLE 1 - Prohibition and Penalty

66499.30

(a) No person shall sell, lease, or finance any parcel or parcels of real property or commence construction of any building for sale, lease or financing thereon, except for model homes, or allow occupancy thereof, for which a final map is required by this division or local ordinance, until the final map thereof in full compliance with this division and any local ordinance has been filed for record by the recorder of the county in which any portion of the subdivision is located.

(b) No person shall sell, lease or finance any parcel or parcels of real property or commence construction of any building for sale, lease or financing thereon, except for model homes, or allow occupancy thereof, for which a parcel map is required by this division or local ordinance, until the parcel map thereof in full compliance with this division and any local ordinance has been filed for record by the recorder of the county in which any portion of the subdivision is located.

(c) Conveyances of any part of a division of real property for which a final or parcel map is required by this division or local ordinance shall not be made by parcel or block number, initial or other designation, unless and until the final or parcel map has been filed for record by the recorder of the county in which any portion of the subdivision is located.

(d) Subdivisions (a), (b), and (c) do not apply to any parcel or parcels of a subdivision offered for sale or lease, contracted for sale or lease, or sold or leased in compliance with or exempt from any law (including a local ordinance), regulating the design and improvement of subdivisions in effect at the time the subdivision was established.

(e) Nothing contained in subdivisions (a) and (b) shall be deemed to prohibit an offer or contract to sell, lease, or finance real property or to construct improvements thereon where the sale, lease, or financing, or the commencement of construction, is expressly conditioned upon the approval and filing of a final subdivision map or parcel map, as required under this division.

(f) Nothing in subdivisions (a) to (e), inclusive, shall in any way modify or affect Section 11018.2 of the Business and Professions Code.

(g) For purposes of this section, the limitation period for commencing an action, either civil or criminal, against the subdivider or an owner of record at the time of a violation of this division or of a local ordinance enacted pursuant to this division, shall be tolled for any time period during which there is no constructive notice of the transaction constituting the violation, because the owner of record, at the time of the violation or at any time thereafter, failed to record a deed, lease, or financing document with the county recorder.

(Amended by Stats. 1987, Ch. 799, Sec. 1.)



66499.31

Each violation of this division by a person who is the subdivider or an owner of record, at the time of the violation, of property involved in the violation shall be punishable by imprisonment in the county jail not exceeding one year or in the state prison, by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment. Every other violation of this division is a misdemeanor.

(Repealed and added by Stats. 1987, Ch. 799, Sec. 3.)






ARTICLE 2 - Remedies

66499.32

(a) Any deed of conveyance, sale or contract to sell real property which has been divided, or which has resulted from a division, in violation of the provisions of this division, or of the provisions of local ordinances enacted pursuant to this division, is voidable at the sole option of the grantee, buyer or person contracting to purchase, his heirs, personal representative, or trustee in insolvency or bankruptcy within one year after the date of discovery of the violation of the provisions of this division or of local ordinances enacted pursuant to the provisions of this division, but the deed of conveyance, sale or contract to sell is binding upon any successor in interest of the grantee, buyer or person contracting to purchase, other than those above enumerated, and upon the grantor, vendor, or person contracting to sell, or his assignee, heir or devisee.

(b) Any grantee, or his successor in interest, of real property which has been divided, or which has resulted from a division, in violation of the provisions of this division or of local ordinances enacted pursuant thereto, may, within one year of the date of discovery of such violation, bring an action in the superior court to recover any damages he has suffered by reason of such division of property. The action may be brought against the person who divided the property in violation of the provisions of this division or of local ordinances enacted pursuant thereto and against any successors in interest who have actual or constructive knowledge of such division of property.

The provisions of this section shall not apply to the conveyance of any parcel of real property identified in a certificate of compliance filed pursuant to Section 66499.35 or identified in a recorded final map or parcel map, from and after the date of recording.

The provisions of this section shall not limit or affect in any way the rights of a grantee or his successor in interest under any other provision of law.

(Amended by Stats. 1975, Ch. 24.)



66499.33

This division does not bar any legal, equitable or summary remedy to which any aggrieved local agency or other public agency, or any person, firm, or corporation may otherwise be entitled, and any such local agency or other public agency, or such person, firm, or corporation may file a suit in the superior court of the county in which any real property attempted to be subdivided or sold, leased, or financed in violation of this division or local ordinance enacted pursuant thereto is located, to restrain or enjoin any attempted or proposed subdivision or sale, lease, or financing in violation of this division or local ordinance enacted pursuant thereto.

(Amended by Stats. 1982, Ch. 87, Sec. 29. Effective March 1, 1982.)



66499.34

No local agency shall issue any permit or grant any approval necessary to develop any real property which has been divided, or which has resulted from a division, in violation of the provisions of this division or of the provisions of local ordinances enacted pursuant to this division if it finds that development of such real property is contrary to the public health or the public safety. The authority to deny such a permit or such approval shall apply whether the applicant therefor was the owner of record at the time of such violation or whether the applicant therefor is either the current owner of record or a vendee of the current owner of record pursuant to a contract of sale of the real property with, or without, actual or constructive knowledge of the violation at the time of the acquisition of his or her interest in such real property.

If a city or a county issues a permit or grants approval for the development of any such real property, it may impose only those conditions that would have been applicable to the division of the property at the time the applicant acquired his or her interest in such real property, and which has been established at such time by this division or local ordinance enacted pursuant thereto, except that where the applicant was the owner of record at the time of the initial violation of the provisions of this division or of local ordinances enacted pursuant thereto who, by a grant of the real property created a parcel or parcels in violation of this division or local ordinances enacted pursuant thereto, and such person is the current owner of record of one or more of the parcels which were created as a result of the grant in violation of the division or local ordinances enacted pursuant thereto, then the local agency may impose such conditions as would be applicable to a current division of the property, and except that if a conditional certificate of compliance has been filed for record under the provisions of subdivision (b) of Section 66499.35, only such conditions stipulated in that certificate shall be applicable.

The issuance of a permit or grant of approval for development of real property, or with respect to improvements that have been completed prior to the time a permit or grant of approval for development was required by local ordinances in effect at the time of the improvement, or with respect to improvements that have been completed in reliance upon a permit or grant of approval for development, shall constitute “real property which has been approved for development,” for the purposes of subdivision (c) of Section 66499.35, and upon request by the person owning the real property or a vendee of such person pursuant to a contract of sale, the local agency shall issue a certificate of compliance for the affected real property.

(Amended by Stats. 1984, Ch. 864, Sec. 1.)



66499.35

(a) Any person owning real property or a vendee of that person pursuant to a contract of sale of the real property may request, and a local agency shall determine, whether the real property complies with the provisions of this division and of local ordinances enacted pursuant to this division. If a local agency determines that the real property complies, the city or the county shall cause a certificate of compliance to be filed for record with the recorder of the county in which the real property is located. The certificate of compliance shall identify the real property and shall state that the division of the real property complies with applicable provisions of this division and of local ordinances enacted pursuant to this division. The local agency may impose a reasonable fee to cover the cost of issuing and recording the certificate of compliance.

(b) If a local agency determines that the real property does not comply with the provisions of this division or of local ordinances enacted pursuant to this division, it shall issue a conditional certificate of compliance. A local agency may, as a condition to granting a conditional certificate of compliance, impose any conditions that would have been applicable to the division of the property at the time the applicant acquired his or her interest therein, and that had been established at that time by this division or local ordinance enacted pursuant to this division, except that where the applicant was the owner of record at the time of the initial violation of the provisions of this division or of the local ordinances who by a grant of the real property created a parcel or parcels in violation of this division or local ordinances enacted pursuant to this division, and the person is the current owner of record of one or more of the parcels which were created as a result of the grant in violation of this division or those local ordinances, then the local agency may impose any conditions that would be applicable to a current division of the property. Upon making the determination and establishing the conditions, the city or county shall cause a conditional certificate of compliance to be filed for record with the recorder of the county in which the real property is located. The certificate shall serve as notice to the property owner or vendee who has applied for the certificate pursuant to this section, a grantee of the property owner, or any subsequent transferee or assignee of the property that the fulfillment and implementation of these conditions shall be required prior to subsequent issuance of a permit or other grant of approval for development of the property.

Compliance with these conditions shall not be required until the time that a permit or other grant of approval for development of the property is issued by the local agency.

(c) A certificate of compliance shall be issued for any real property that has been approved for development pursuant to Section 66499.34.

(d) A recorded final map, parcel map, official map, or an approved certificate of exception shall constitute a certificate of compliance with respect to the parcels of real property described therein.

(e) An official map prepared pursuant to subdivision (b) of Section 66499.52 shall constitute a certificate of compliance with respect to the parcels of real property described therein and may be filed for record, whether or not the parcels are contiguous, so long as the parcels are within the same section or, with the approval of the city engineer or county surveyor, within contiguous sections of land.

(f) (1) Each certificate of compliance or conditional certificate of compliance shall include information the local agency deems necessary, including, but not limited to, all of the following:

(A) Name or names of owners of the parcel.

(B) Assessor parcel number or numbers of the parcel.

(C) The number of parcels for which the certificate of compliance or conditional certificate of compliance is being issued and recorded.

(D) Legal description of the parcel or parcels for which the certificate of compliance or conditional certificate of compliance is being issued and recorded.

(E) A notice stating as follows:

This certificate relates only to issues of compliance or noncompliance with the Subdivision Map Act and local ordinances enacted pursuant thereto. The parcel described herein may be sold, leased, or financed without further compliance with the Subdivision Map Act or any local ordinance enacted pursuant thereto. Development of the parcel may require issuance of a permit or permits, or other grant or grants of approval.

(F) Any conditions to be fulfilled and implemented prior to subsequent issuance of a permit or other grant of approval for development of the property, as specified in the conditional certificate of compliance.

(2) Local agencies may process applications for certificates of compliance or conditional certificates of compliance concurrently and may record a single certificate of compliance or a single conditional certificate of compliance for multiple parcels. Where a single certificate of compliance or conditional certificate of compliance is certifying multiple parcels, each as to compliance with the provisions of this division and with local ordinances enacted pursuant thereto, the single certificate of compliance or conditional certificate of compliance shall clearly identify, and distinguish between, the descriptions of each parcel.

(Amended by Stats. 2002, Ch. 1109, Sec. 8. Effective January 1, 2003.)



66499.36

Whenever a local agency has knowledge that real property has been divided in violation of the provisions of this division or of local ordinances enacted pursuant to this division, it shall cause to be mailed by certified mail to the then current owner of record of the property a notice of intention to record a notice of violation, describing the real property in detail, naming the owners thereof, and stating that an opportunity will be given to the owner to present evidence. The notice shall specify a time, date, and place for a meeting at which the owner may present evidence to the legislative body or advisory agency why the notice should not be recorded. The notice shall also contain a description of the violations and an explanation as to why the subject parcel is not lawful under subdivision (a) or (b) of Section 66412.6.

The meeting shall take place no sooner than 30 days and no later than 60 days from date of mailing. If, within 15 days of receipt of the notice, the owner of the real property fails to inform the local agency of his or her objection to recording the notice of violation, the legislative body or advisory agency shall record the notice of violation with the county recorder. If, after the owner has presented evidence, it is determined that there has been no violation, the local agency shall mail a clearance letter to the then current owner of record. If, however, after the owner has presented evidence, the legislative body or advisory agency determines that the property has in fact been illegally divided, the legislative body or advisory agency shall record the notice of violation with the county recorder. The notice of violation, when recorded, shall be deemed to be constructive notice of the violation to all successors in interest in such property. The county recorder shall index the names of the fee owners in the general index.

(Amended by Stats. 1984, Ch. 864, Sec. 2.)






ARTICLE 3 - Judicial Review

66499.37

Any action or proceeding to attack, review, set aside, void, or annul the decision of an advisory agency, appeal board, or legislative body concerning a subdivision, or of any of the proceedings, acts, or determinations taken, done, or made prior to the decision, or to determine the reasonableness, legality, or validity of any condition attached thereto, including, but not limited to, the approval of a tentative map or final map, shall not be maintained by any person unless the action or proceeding is commenced and service of summons effected within 90 days after the date of the decision. Thereafter all persons are barred from any action or proceeding or any defense of invalidity or unreasonableness of the decision or of the proceedings, acts, or determinations. The proceeding shall take precedence over all matters of the calendar of the court except criminal, probate, eminent domain, forcible entry, and unlawful detainer proceedings.

(Amended by Stats. 2007, Ch. 612, Sec. 9. Effective January 1, 2008.)



66499.38

Any action brought in the superior court relating to this division may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030) of Division 1.

(Added by Stats. 2010, Ch. 699, Sec. 25. Effective January 1, 2011.)












DIVISION 3 - OFFICIAL MAPS

66499.50

This division applies to all counties and, whether incorporated or not, to all cities, towns and villages in this state.

(Added by Stats. 1975, Ch. 24.)



66499.51

As used in this division:

(a) “City council or board of supervisors” includes the proper corresponding governing board and authority in each place where the division applies.

(b) “City engineer” and “county surveyor” includes the like or corresponding officer, subject to the direction of the corresponding governing board and authority in each place where the division applies.

(c) If there is no city engineer or county surveyor subject to such direction, the corresponding board and authority may employ competent engineers and surveyors to the extent necessary for the carrying out of the purposes of this division in the places subject to its jurisdiction, and the persons so appointed shall have the same authority and shall perform the same duties as are given to and enjoined upon city engineers and county surveyors, respectively, in like cases. The services of engineers and surveyors so employed shall be contracted for, examined, passed upon, audited and paid as are other debts contracted by such governing boards and authorities.

(Added by Stats. 1975, Ch. 24.)



66499.52

(a) Whenever any city, town or subdivision of land is platted or divided into lots or blocks, and whenever any addition to any city, town or subdivision is laid out into lots or blocks for the purpose of sale or transfer, the city engineer or the county surveyor, under the direction and with the approval of the city council or board of supervisors, may make an official map of the city, town or subdivision, giving to each block on the map a number, and to each lot or subdivision in the block a separate number or letter, and giving names to the streets, avenues, lanes, courts, commons or parks, as may be delineated on the official map.

(b) In a city or county which has adopted the procedure prescribed herein, any surveyor or engineer, under the review of the city engineer or county surveyor, may prepare an official map to be filed for record pursuant to subdivisions (d) and (e) of Section 66499.35. The map shall be prepared in accordance with the map format specifications of subdivisions (a) to (f), inclusive, of Section 66434. Payment for the services of the city engineer or county surveyor, and any charges required by local ordinance to be paid for the cost of processing the official map by the city engineer or county surveyor, shall be the responsibility of the applicant. The official map shall include an engineer’s or surveyor’s certificate stating that the map was prepared pursuant to the provisions of this section, and an approval certificate of the city engineer or county surveyor. The certificate shall be signed, and, below or immediately adjacent to the signature, indicate the license or registration number with expiration date of the registered civil engineer or licensed land surveyor preparing and approving the official map.

(Amended by Stats. 1988, Ch. 100, Sec. 5.)



66499.53

The engineer or surveyor, under the direction and with the approval of the city council or board of supervisors, may compile the map from maps on file, or may resurvey or renumber the blocks, or renumber or reletter the lots in the blocks, or change the names of streets.

(Added by Stats. 1975, Ch. 24.)



66499.54

Each and every map made and adopted under this division shall be certified under the hands of a majority of the members and the presiding officer and secretary and official seal, if any, of the authority adopting the same. The certificate shall set forth in full the resolution adopting the map, with the date of adoption.

(Added by Stats. 1975, Ch. 24.)



66499.55

The map, so certified, shall be forthwith filed in the office of the county recorder of the county wherein the platted lands are situate. The recorder shall immediately securely fasten and bind each map so filed in one of a series of firmly bound books to be provided, together with the proper indexes thereof and appropriately marked for the reception of the maps provided for in this division.

(Added by Stats. 1975, Ch. 24.)



66499.56

The map shall become an official map for all the purposes of this division when certified, filed and bound, but not before.

(Added by Stats. 1975, Ch. 24.)



66499.57

Whenever the city council or board of supervisors adopts a map prepared under this division as the official map of the subdivision, town, city or county, it shall be lawful and sufficient to describe the lots or blocks in any deeds, conveyances, contracts, or obligations affecting any of the lots or blocks as designated on the official map, a reference sufficient for the identification of the map being coupled with the description.

(Amended by Stats. 1984, Ch. 193, Sec. 65.)



66499.58

All surveys and the field notes thereof made by any engineer or surveyor, under the provisions of this division, or in surveying officially any lots or parcels of land in any city, town or county for the purposes of any map under this division, shall be filed in the office of the surveyor or engineer, as the case may be, and shall become a part of the public records of the city, town or county.

(Added by Stats. 1975, Ch. 24.)









TITLE 7.1 - METROPOLITAN TRANSPORTATION COMMISSION

66500

This title shall be known as the Metropolitan Transportation Commission Act.

(Repealed and added by Stats. 1970, Ch. 891.)



66502

There is hereby created, as a local area planning agency and not as a part of the executive branch of the state government, the Metropolitan Transportation Commission to provide comprehensive regional transportation planning for the region comprised of the City and County of San Francisco and the Counties of Alameda, Contra Costa, Marin, Napa, San Mateo, Santa Clara, Solano, and Sonoma.

As used in this title, “region” means the region described in this section.

(Amended by Stats. 1971, Ch. 1652.)



66503

The commission shall consist of 21 members as follows:

(a) Two members each from the City and County of San Francisco and the Counties of Contra Costa and San Mateo, and three members each from the Counties of Alameda and Santa Clara. With respect to the members from the City and County of San Francisco, the mayor shall appoint one member and the board of supervisors shall appoint one member. With respect to the members from Alameda, Contra Costa, San Mateo, and Santa Clara Counties, the city selection committee organized in each county pursuant to Article 11 (commencing with Section 50270) of Chapter 1 of Part 1 of Division 1 of Title 5, shall appoint one member and the board of supervisors shall appoint one member. The Mayor of the City of Oakland shall be self-appointed or shall appoint a member of the Oakland City Council to serve as the third member from the County of Alameda. The Mayor of the City of San Jose shall be self-appointed or shall appoint a member of the San Jose City Council to serve as the third member from the County of Santa Clara.

(b) One member each from Marin, Napa, Solano, and Sonoma Counties. The city selection committee of these counties shall furnish to the board of supervisors the names of three nominees and the board of supervisors shall appoint one of the nominees to represent the county.

(c) One representative each appointed by the Association of Bay Area Governments and the San Francisco Bay Conservation and Development Commission. The representative appointed by the San Francisco Bay Conservation and Development Commission shall be a member of the commission and a resident of the City and County of San Francisco, and shall be approved by the Mayor of San Francisco.

(d) One representative, who shall be a nonvoting member, appointed by the Secretary of Transportation.

(e) One representative each appointed by the United States Department of Transportation and Department of Housing and Urban Development. However, these representatives shall serve only if the agencies they represent are amenable to these appointments. These representatives shall be nonvoting members.

(f) Public officers, whether elected or appointed, may be appointed and serve as members of the commission during their terms of public office.

(g) No more than three members appointed pursuant to subdivisions (a), (b), and (c) shall be residents of the same county.

(Amended by Stats. 2013, Ch. 352, Sec. 315. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



66504

Each commissioner’s term of office is four years; provided, however, that the commissioners appointed by the Mayor of the City of Oakland and the Mayor of the City of San Jose shall have an initial term of office ending in February 2015. A commissioner appointed as a public officer vacates his or her commission seat upon ceasing to hold such public office unless the appointing authority consents to completion of the term of office. Commissioners shall be selected for their special familiarity with the problems and issues in the field of transportation.

(Amended by Stats. 2012, Ch. 88, Sec. 2. Effective January 1, 2013.)



66504.1

The members shall serve without compensation, but shall receive reimbursement for actual and necessary expenses incurred in connection with the performance of their duties. However, in lieu of this reimbursement for attendance at commission or committee meetings, each member of the commission may receive a per diem of one hundred dollars ($100), but not to exceed a combined total of five meetings in any one calendar month, plus the necessary traveling expenses as may be authorized by the commission. The commission shall pay all costs pursuant to this section.

(Amended by Stats. 1984, Ch. 1257, Sec. 2.)



66505

The commission shall appoint an executive director who shall have charge of administering the affairs of the commission, subject to the direction and policies of the commission.

The executive director shall, subject to the approval of the commission, appoint such employees as may be necessary to carry out the functions of the commission.

(Repealed and added by Stats. 1970, Ch. 891.)



66506

The commission may:

(a) Accept grants, contributions, and appropriations from any public agency, private foundation, or individual.

(b) Appoint committees from its membership and appoint advisory committees from other interested public and private groups.

(c) Contract for or employ any professional services required by the commission or for the performance of work and services which in its opinion cannot satisfactorily be performed by its officers and employees or by other federal, state, or local governmental agencies.

(d) Do any and all other things necessary to carry out the purposes of this title.

(Repealed and added by Stats. 1970, Ch. 891.)



66507

The commission shall assume the planning and related responsibilities of the Bay Area Transportation Study Commission and its interim successor, the Regional Transportation Planning Committee. The files and planning data of the two organizations shall be transferred to the commission.

(Repealed and added by Stats. 1970, Ch. 891.)



66508

The commission shall adopt, by June 30, 1973, a regional transportation plan for the region. Prior to the adoption of such a plan, the operation, construction, and modification of those transportation systems under the purview of the commission may be undertaken without the approval of the commission.

(Repealed and added by Stats. 1970, Ch. 891.)



66509

In developing the regional transportation plan, the commission shall consider:

(a) The plan recommended by the Bay Area Transportation Study Commission, with such modifications recommended by the Regional Transportation Planning Committee.

(b) The ecological, economic, and social impact of existing and future regional transportation systems upon various facets of the region, including, but not limited to, housing, employment, recreation, environment, land-use policies, and the economically disadvantaged.

(c) The regional plans prepared and adopted by organizations concerned with policies and programs designed to meet the near- and long-term planning needs of the region. Such consideration by the commission shall include, but not be limited to, plans prepared and adopted by the Association of Bay Area Governments, the San Francisco Bay Conservation and Development Commission, and the State Office of Planning.

(Repealed and added by Stats. 1970, Ch. 891.)



66510

The regional transportation plan shall include, but not be limited to, the following segments of the regional transportation system:

(a) The national system of interstate and defense highways, the California freeway and expressway system, and other highways within the state highway system.

(b) The transbay bridges.

(c) Mass transit systems.

The commission shall pay particular attention to the interfacing of the various modes of transportation.

(Repealed and added by Stats. 1970, Ch. 891.)



66511

The regional transportation plan shall also include an estimate of the regional transportation needs during the ensuing 10 years and a schedule of priorities for the construction, modification, and maintenance of various segments of the regional transportation system on a project basis to meet such needs.

(Repealed and added by Stats. 1970, Ch. 891.)



66512

In addition, the regional transportation plan shall include a financial plan for the regional transportation system. The financial plan shall include a proposal for each segment of the system, including the amount and sources of revenues necessary to construct and operate that segment.

In developing the financial plan, the commission shall consider various sources of revenues, without regard to any constraints imposed by law on expenditures from such sources, necessary to assure adequate financing of the system and, if necessary, recommend appropriate legislation to the Legislature to secure such financing.

(Repealed and added by Stats. 1970, Ch. 891.)



66513

The regional transportation plan shall be subjected to continuous review by the commission, with revisions prepared as the need may arise. The commission shall adopt revisions to the plan, consistent with Section 65080.

(Amended by Stats. 2006, Ch. 673, Sec. 2. Effective January 1, 2007.)



66514

The construction of any transbay bridge in the region shall not be commenced without the approval of the commission. This section shall not apply to modifications of existing bridges, except modifications which provide for the construction of additional lanes of traffic on existing bridges or for the construction of rapid transit facilities on existing bridges.

(Amended by Stats. 1982, Ch. 681, Sec. 23.)



66515

No public multicounty transit system using an exclusive right-of-way which is proposed to be constructed within the region shall be constructed or operated without the approval of the commission.

(Amended by Stats. 1982, Ch. 681, Sec. 24.)



66515.5

Any public multicounty transit system entirely within the region using an exclusive right-of-way shall incorporate physical characteristics compatible with the system of the San Francisco Bay Area Rapid Transit District, and provision shall be made for the unified management and operation of any interconnecting facilities.

(Added by Stats. 1972, Ch. 865.)



66516

The commission, in coordination with the regional transit coordinating council established by the commission pursuant to Section 29142.4 of the Public Utilities Code, shall adopt rules and regulations to promote the coordination of fares and schedules for all public transit systems within its jurisdiction. The commission shall require every system to enter into a joint fare revenue sharing agreement with connecting systems consistent with the commission’s rules and regulations.

(Amended by Stats. 1996, Ch. 256, Sec. 1. Effective January 1, 1997.)



66516.5

The commission may do the following:

(a) In consultation with the regional transit coordinating council, identify those functions performed by individual public transit systems that could be consolidated to improve the efficiency of regional transit service, and recommend that those functions be consolidated and performed through inter-operator agreements or as services contracted to a single entity.

(b) Improve service coordination and effectiveness in those transit corridors identified as transit corridors of regional significance by the commission in consultation with the regional transit coordinating council by recommending improvements in those corridors, including, but not limited to, reduction of duplicative service and institution of coordinated service across public transit system boundaries.

(Added by Stats. 1996, Ch. 256, Sec. 2. Effective January 1, 1997.)



66517

The commission shall render all available assistance to transit systems operated within the region by any city or public agency to ensure adequate feeder service to public multicounty transit systems.

(Added by Stats. 1970, Ch. 891.)



66517.5

The commission shall develop regional transit service objectives, develop performance measures of efficiency and effectiveness, specify uniform data requirements to assess public transit service benefits and costs, and formulate procedures for establishing regional transportation priorities in the allocation of funds for transportation purposes.

The commission shall also establish and maintain standards relating to:

(a) A standardized reporting and accounting system under which public transit operators shall make quarterly reports to the commission on their revenues and expenditures and submit their annual proposed and adopted budgets for comment and evaluation. The system shall be consistent with the uniform system of accounts and records adopted by the State Controller pursuant to Section 99243 of the Public Utilities Code.

(b) Maintenance of established levels of local support for public transit system operations.

(c) Operating efficiency and cost control.

(Added by Stats. 1977, Ch. 1204.)



66518

When allocating funds for construction on the state highway system within the region, the California Transportation Commission shall conform to the regional transportation plan and the schedule of priorities for such construction included therein. The California Transportation Commission, however, may deviate from the regional transportation plan and the schedule of priorities established for construction on the interstate system and the state highway system within the region because of an overriding statewide interest.

(Amended by Stats. 1980, Ch. 212.)



66520

Any application to the federal or state government for any grant of money, whether an outright or a matching grant, by any county, city and county, city, or transportation district within the region shall, if it contains a transportation element, first be submitted to the commission for review as to its compatibility with the regional transportation plan. The commission shall approve and forward only those applications that are compatible with the plan.

Review by the commission, however, is not required where revenues derived from the Motor Vehicle Fuel License Tax Law are subvented to local governmental entities in accordance with statutory provisions.

(Added by Stats. 1970, Ch. 891.)



66521

(a) It is the intention of the Legislature that the federal government, the state, and local agencies in the region will participate in support of the commission. The Legislature further intends that financial support of the activities of the commission will be made available from federal, state, and local sources normally available for transportation and general planning purposes in the region.

(b) The commission and the Transportation Agency shall negotiate contracts or agreements whereby federal-aid highway funds available for planning, and the necessary state matching funds from the State Highway Account in the State Transportation Fund, may be made available for support of the activities of the commission insofar as they relate to highway, road, and street planning for the region.

(c) The commission shall also negotiate, either directly or through the Office of Planning and Research or other appropriate agency, with the United States Department of Housing and Urban Development for grants or contributions of federal funds which may be available to support the study and planning activities of the commission.

(d) The commission shall negotiate equitable agreements with the City and County of San Francisco, and other counties and cities within the region, the Association of Bay Area Governments, the San Francisco Bay Area Rapid Transit District, the Alameda-Contra Costa Transit District, and the Golden Gate Bridge, Highway and Transportation District for the contribution of funds or services for the general support of the activities of the commission and for required matching of federal funds as may be made available. Any county, city and county, or city may use its apportionments from the Motor Vehicle License Fee Account in the Transportation Tax Fund for these purposes.

(Amended by Stats. 2013, Ch. 352, Sec. 316. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



66522

The commission shall merge with or otherwise join any multifunctional regional government organization, if it has transportation planning responsibilities, within one year of the creation of such an organization.

(Added by Stats. 1970, Ch. 891.)



66525

The commission shall administer any county transportation expenditure plan which includes a provision that the commission shall implement a retail transactions and use tax pursuant to Division 12.5 (commencing with Section 131000) of the Public Utilities Code.

(Added by Stats. 1986, Ch. 301, Sec. 1. Effective July 14, 1986.)



66530

The commission shall continue to actively, on behalf of the entire region, seek to assist in the development of adequate funding sources to develop, construct, and support transportation projects that it determines essential.

(Added by Stats. 1986, Ch. 301, Sec. 2. Effective July 14, 1986.)



66531

(a) Each county within the jurisdiction of the commission, together with the cities and transit operators within the county, may, every two years, develop and update a transportation plan for the county and the cities within the county. The county transportation plan shall be submitted to the commission by the agency that has been designated as the agency responsible for developing, adopting and updating the county’s congestion management program pursuant to Section 65089, unless, not later than January 1, 1995, another public agency is designated by resolutions adopted by the county board of supervisors and the city councils of a majority of the cities representing a majority of the population in the incorporated area of the county. Nothing in this section requires additional action by the cities and county, if a joint powers agreement delegates the responsibility for the county transportation plan to the agency responsible for developing, adopting, and updating the county’s congestion management program pursuant to Section 65089.

(b) The county transportation plans shall be consistent with, and provide a long-range vision for, the congestion management programs in the San Francisco Bay area prepared pursuant to Section 65089. The county transportation plans shall also be responsive to the planning factors included in Section 134 of the federal Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102-240).

(c) The commission, in consultation with local agencies, shall develop guidelines to be used in the preparation of county transportation plans. These guidelines shall be consistent with the commission’s preparation of the regional transportation plan pursuant to Section 65081. These plans shall include recommendations for investment necessary to mitigate the impact of congestion caused by an airport that is owned by the county, or city and county, and located in another county. The plans may include, but are not limited to, the following:

(1) Recommendations for investments necessary to sustain the effectiveness and efficiency of the county portion of the metropolitan transportation system, as defined cooperatively by the commission and the agency designated pursuant to Section 65089.

(2) Consideration of transportation system and demand management strategies which reinforce the requirements contained in Section 65089.

(3) Consideration of transportation impacts associated with land use designations embodied in the general plans of the county and cities within the county and projections of economic and population growth available from the Association of Bay Area Governments.

(4) Consideration of strategies that conserve existing transportation system capacity, such as pricing policies or long-term land use and transportation integration policies jointly developed by the commission and the agencies designated pursuant to Section 65089.

(5) Consideration of expected transportation revenues as estimated by the commission, the impact of these estimated revenues on investment recommendations, and options for enhanced transportation revenues.

(d) The commission shall adopt revised guidelines not later than January 1, 1995.

(e) The county transportation plan shall include recommended transportation improvements for the succeeding 10- and 20-year periods.

(f) The county transportation plans shall be the primary basis for the commission’s regional transportation plan and shall be considered in the preparation of the regional transportation improvement program. To provide regional consistency, the county transportation plans shall consider the most recent regional transportation plan adopted by the commission. Where the counties’ transportation plans conflict, the commission may resolve the differences as part of the regional transportation plan. The commission shall add proposals and policies of regional significance to the regional transportation plan.

(g) With the consent of the commission, a county may have the commission prepare its county transportation plan.

(h) The counties, together with the commission, shall jointly develop a funding strategy for the preparation of each county’s transportation plan.

(Amended by Stats. 1994, Ch. 25, Sec. 2. Effective January 1, 1995.)



66532

The commission shall develop an emergency transportation system management plan which defines the continuing emergency services required during reconstruction of highway facilities which have been rendered inoperable by the earthquake.

The plan shall be in effect for the period of time needed to restore the damaged sections of State Route 880 in the County of Alameda and State Route 280 and the Embarcadero Freeway in the City and County of San Francisco.

It is the intent of the Legislature that funding shall be provided for those services by subsequent actions of the Legislature.

(Amended by Stats. 1990, 1st Ex. Sess., Ch. 28, Sec. 2. Effective August 14, 1990.)



66535

(a) Not later than July 1, 2003, the commission shall establish performance measurement criteria on both a project and corridor level to evaluate all new transportation projects and programs (investments) that have not yet been identified as “Track One Investments” in the 2002 regional transportation plan. These performance measures shall apply to proposed projects, and the impact those projects will have on their respective corridors. The commission shall utilize these performance measurements to evaluate and prioritize alternative transportation investments in order to meet the goals and objectives for each corridor for inclusion in the 2004 regional transportation plan.

(b) The commission shall adopt goals and measurable objectives for planning corridors and subcorridors delineated by the commission. These goals and objectives shall be compatible and consistent with the requirements of the performance measurement criteria established by the commission pursuant to subdivision (a) for inclusion in the 2004 regional transportation plan.

(c) Any costs associated with this section incurred by the commission shall be paid solely from funds provided pursuant to Section 99233.2 of the Public Utilities Code. If there is insufficient funding from this source, the commission is not required to perform the functions described in this section.

(Added by Stats. 2002, Ch. 470, Sec. 1. Effective January 1, 2003.)



66536

The Legislature finds and declares the following:

(a) The Association of Bay Area Governments, known as ABAG for the purposes of this section and Section 66536.1, and the Metropolitan Transportation Commission have collaborated on regional coordination.

(b) ABAG and MTC formed the “ABAG-MTC Task Force” in 2003 to review methods to improve comprehensive regional planning, including possible organizational and structural changes to ABAG and MTC.

(c) The ABAG-MTC Task Force agreed to set aside the issue of a merger between the ABAG and MTC and to develop a better structure for coordinated regional planning.

(d) The ABAG-MTC Task Force agreed to create a joint policy committee to develop staff support for that committee and to work on short- and long-term goals. Formation of the joint policy committee can result in substantial real progress in resolving regional transportation problems.

(e) The ABAG-MTC Task Force members agreed that structural changes were required in the working relationship between ABAG and MTC, and that the joint policy committee should have a substantial role in facilitating progress on regional transportation matters.

(f) There is a history of cooperation and coordination among the Bay Area Air Quality Management District, ABAG, and MTC.

(g) The three agencies are collectively responsible for developing and adopting air quality plans for national ambient air quality standards.

(h) Based on this history and collective involvement, and the interrelation between land use, transportation, and air quality, the Bay Area Air Quality Management District should be included as a represented agency on the joint policy committee by June 30, 2005. If the Bay Area Air Quality Management District has not been included by June 3, 2005, the Bay Area Air Quality Management District shall be included as a represented agency with an equal number of committee members.

(Added by Stats. 2004, Ch. 791, Sec. 1. Effective January 1, 2005.)



66536.1

(a)  The joint policy committee shall prepare a report analyzing the feasibility of consolidating functions separately performed by ABAG and MTC. The report shall be reviewed and approved by MTC and the ABAG executive board and submitted to the Legislature by January 1, 2006.

(b)  The combined membership of the joint policy committee shall include at least one representative from each of the nine regional counties: Alameda, Contra Costa, Marin, Napa, Sonoma, San Mateo, San Francisco, Santa Clara, and Solano. Effective January 1, 2011, a majority of the representatives appointed to the joint policy committee by the San Francisco Bay Conservation and Development Commission shall be locally elected officials.

(c)  The joint policy committee shall coordinate the development and drafting of major planning documents prepared by ABAG, MTC, the Bay Area Air Quality Management District, and the San Francisco Bay Conservation and Development Commission, including reviewing and commenting on major interim work products and the final draft comments prior to action by ABAG, MTC, the Bay Area Air Quality Management District, and the San Francisco Bay Conservation and Development Commission. These documents include, but are not limited to, the following:

(1) Beginning with the next plan update scheduled to be adopted in 2008, the regional transportation plan prepared by MTC and described in Section 66508 of the Government Code.

(2) The ABAG Housing Element planning process for regional housing needs pursuant to Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7.

(3) The Bay Area Air Quality Management District’s Ozone Attainment Plan and Clean Air Plan.

(4) The San Francisco Bay Plan and related documents.

(Amended by Stats. 2008, Ch. 442, Sec. 1. Effective January 1, 2009.)



66536.2

(a) The Legislature finds and declares:

(1) The Association of Bay Area Governments, the Bay Area Air Quality Management District, and the Metropolitan Transportation Commission have been working together through a joint policy committee to coordinate and improve the quality of land use, transportation, and air quality planning in the Bay Area.

(2) The San Francisco Bay Conservation and Development Commission has comprehensive planning and regulatory authority in all nine Bay Area counties for the San Francisco Bay, Suisun Marsh, their respective shorelines, certain waterways, salt ponds, and managed wetlands, and through that authority plays a critical role in the land use and transportation future of the Bay Area.

(3) The San Francisco Bay Conservation and Development Commission has an active interest in regional planning, as it has expressed a desire to join the joint policy committee, and the joint policy committee has determined it would benefit by adding the San Francisco Bay Conservation and Development Commission as a member.

(b) The joint policy committee shall include the San Francisco Bay Conservation and Development Commission as a represented agency with an equal number of committee members as other represented agencies by January 1, 2009.

(Added by Stats. 2008, Ch. 442, Sec. 2. Effective January 1, 2009.)






TITLE 7.10a - SAN FRANCISCO BAY AREA WATER EMERGENCY TRANSPORTATION RESPONSE AND DISASTER RECOVERY ACT

CHAPTER 1 - Findings and Declarations of Policy

66540

This title shall be known and may be cited as the San Francisco Bay Area Water Emergency Transportation Response and Disaster Recovery Act.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.1

The Legislature hereby finds and declares all of the following:

(a) In 1999, based on the findings and analyses in a study sponsored by the Bay Area Council, the Legislature created the San Francisco Bay Area Water Transit Authority for purposes of preparing a bay area water transit implementation and operations plan and operating a comprehensive regional public water transportation system. In 2002, after two years of study, public hearings, collaboration with existing bay area transit and public transportation ferry service providers, and peer review, the San Francisco Bay Area Water Transit Authority submitted the required plan to the Legislature. The plan included rationale for expanded ferries, ridership projections and routes, potential terminal locations, capital, operating and maintenance costs, vessel specification, and emergency and safety response capabilities.

(b) While the efforts of the existing San Francisco Bay Area Water Transit Authority to develop a regional water transit plan are commendable, the country has seen several significant disasters, including the 9/11 tragedy and Hurricane Katrina, which have emphasized the need for coordinated emergency response. From the lessons learned from those events, it is apparent that the bay area’s current emergency response infrastructure is not sufficient to respond to emergencies of the magnitude witnessed in the past few years and anticipated in the future.

(c) In 2006, the Bay Area Council sponsored a study on the role a comprehensive public water transportation system would play in the bay area’s emergency response infrastructure. The 2006 study found that a comprehensive water transportation system is vital to emergency preparedness and response for the region. If bridges, roads, highways, tunnels, and trains are out of service as a result of an emergency, only the waters of the bay are certain to remain open for traffic. However, current infrastructure and equipment capabilities are grossly inadequate. Ferry terminals exist in only a few locations on the bay, and the vessel fleet lacks the capacity to make up for even one out-of-service bridge. The few vessels that exist are in the hands of many different public and private owners and operators, and there is no detailed plan or identified leader to activate and coordinate them.

(d) The study further urged that action be taken immediately to strengthen and expand the regional public water transportation system so that the bay area would be prepared in the event of a catastrophic emergency. The San Francisco Bay area is almost certain to experience moderate to severe earthquakes in the foreseeable future. A major earthquake or a series of earthquakes on any of the region’s faults would have the potential of closing thousands of area roads and rendering some or all transbay bridges and mass transit lines impassable. With the regional transportation system disabled, first responders would be unable to help tens of thousands of homeless, injured, and starving victims. A failure of transportation would be particularly devastating to the most vulnerable of our population, the elderly, children, and the poor. The loss of any portion of the regional transportation system, from either a natural or manmade disaster, would place lives and property at risk and would seriously undermine the San Francisco Bay area economy.

(e) It is the responsibility of the state to protect and preserve the right of its citizens to a safe and peaceful existence. To accomplish this goal and to minimize the destructive impact of disasters and other massive emergencies, the actions of numerous public agencies must be coordinated to effectively manage all four phases of emergency activity: preparedness, mitigation, response, and recovery. It is a matter of statewide interest to establish an expanded and coordinated regional water transportation system to provide necessary security, flexibility, and mobility for disaster response and recovery in the San Francisco Bay area. This transcends any local interest, and requires a single governmental entity with appropriate powers and scope of authority to serve this statewide interest.

(f) As emergencies and other catastrophic events are certain (only the timing is unpredictable), it is crucial for immediate action to be taken to develop and implement these emergency response strategies. It is not only impractical, but rather impossible, to cobble together an emergency water transportation system after the fact. It is a task of years, not months, to make the real changes and create the essential infrastructure for an integrated and comprehensive water transit emergency system. In light of the ever-present threat, it is imperative to begin this crucial effort without delay.

(g) The public interest requires swift action and steadfast resolve to prepare for the coming earthquakes, as well as other emergencies, with the speed and determination that is due for a threat of this magnitude. The water transit emergency response and recovery system must be fully implemented as quickly as possible, as if the lives of bay area residents depend on it, because they do.

(h) It is a matter of statewide interest to stimulate the maximum use of the San Francisco Bay for emergency response and recovery. The geographical situation of the San Francisco Bay makes it ideal for emergency response and recovery, but at the same time prevents the full utilization of the bay by acting as a physical barrier to an effective transportation system between the various jurisdictions surrounding the bay. Only a specially created local entity of regional government can freely operate in the numerous individual units of county, city and county, and city governments located in the area. In order to protect the lives and livelihoods of the bay area, the Legislature in this act establishes a new governmental entity specifically charged and empowered with the responsibility to plan, implement, and manage these critical services and facilities, as a matter of the utmost urgency.

(Amended by Stats. 2008, Ch. 179, Sec. 116. Effective January 1, 2009.)



66540.2

It is the intent of the Legislature in enacting this title to provide for a unified, comprehensive institutional structure for the ownership and governance of a water transportation system that shall provide comprehensive water transportation and emergency coordination services for the bay area region. It is further the intent of the Legislature that the authority established by this act shall succeed to the powers, duties, obligations, liabilities, immunities, and exemptions of any general purpose local government or special district that operates or sponsors water transit, except the Golden Gate Bridge, Highway and Transportation District.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)






CHAPTER 2 - Definitions

66540.3

Unless the context otherwise requires, the definitions set forth in this section govern the construction of this title.

(a) “Authority” means the San Francisco Bay Area Water Emergency Transportation Authority created by Section 66540.4.

(b) “Bay area region” means the region described in Section 66502.

(c) “Board” means the board of directors of the authority.

(d) “Public agency” includes, but is not limited to, the federal government or any officer, department, division, bureau, board, and commission or other body or agency thereof; the state government or any officer, department, division, bureau, board, and commission or other body or agency thereof; other state governments or any officer, department, division, bureau, board, and commission or other body or agency thereof; any town, city, county, city and county, and municipal corporation, whether incorporated or not and whether chartered or not, or any officer, department, division, bureau, board, and commission or other body or agency thereof; any school district, political subdivision, district or local agency or any officer, department, division, bureau, board, and commission or other body or agency thereof.

(e) “Public transportation ferries” means ferryboats operated, sponsored, funded, or subsidized by any public agency, including, but not limited to, those ferryboats operated under agreement with a private operator.

(f) “Water transportation services” means the transportation of passengers, their incidental baggage, including wheelchairs and bicycles, and small packages by water-borne vessels, and the loading, unloading, and ancillary activities related thereto. Water transportation services does not include the continuous transportation of goods in interstate or international commerce.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)






CHAPTER 3 - San Francisco Bay Area Water Emergency Transportation Authority

66540.4

There is hereby established the San Francisco Bay Area Water Emergency Transportation Authority as a local governmental entity of regional government, with jurisdiction extending throughout the bay area region.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.5

The authority shall have the authority to plan, manage, operate, and coordinate the emergency activities of all water transportation and related facilities within the bay area region, except those provided or owned by the Golden Gate Bridge, Highway and Transportation District. During a state of war emergency, a state of emergency, or a local emergency, as described in Section 8558, the authority, in cooperation with the Office of Emergency Services, the United States Coast Guard, the Federal Emergency Management Agency, and the Metropolitan Transportation Commission, shall coordinate the emergency activities for all water transportation services in the bay area region and, for such purposes, shall be known as the Bay Area Maritime Emergency Transportation Coordinator.

(Amended by Stats. 2013, Ch. 352, Sec. 317. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



66540.6

(a) In order to establish and secure emergency activities of all water transportation and related facilities within the bay area region, the authority shall have the authority to operate a comprehensive emergency public water transportation system that includes water transportation services, water transit terminals, and any other transport and facilities supportive of the system for the bay area region, provided that those facilities are consistent with the bay plan adopted by the Bay Conservation and Development Commission, as it may be amended from time to time, and that the authority consults in good faith with affected municipalities, counties, and other public agencies that may be affected by a particular facility. The authority shall have authority and control over public transportation ferries within the bay area region, except that this section shall not affect any vessels, facilities, or services owned, operated, or provided by the Golden Gate Bridge, Highway and Transportation District. The planning, management, and operation of any existing or planned public transportation ferries and related facilities and services in the bay area region shall be consolidated under the authority’s control, subject to the adoption of the transition plan required by subdivision (b) of Section 66540.32. The authority shall not compel property transfers or operational changes to water transportation services provided by public agencies on or before January 1, 2008, prior to the adoption of that transition plan.

(b) Because of the importance of an orderly development of a comprehensive bay area region emergency water transportation system, the environmental, health, and public safety issues implicated, and the scarce resources available, the authority shall determine the entry within its jurisdiction of any water transportation service or facility that will affect public lands or receive or benefit from the use of federal, state, or local funds, except those owned, operated, or provided by the Golden Gate Bridge, Highway and Transportation District.

(c) Nothing in this section shall be construed to be in derogation of the existing authority of the California Public Utilities Commission.

(Amended by Stats. 2008, Ch. 387, Sec. 1. Effective January 1, 2009.)



66540.7

(a) The authority shall have the responsibility within the area of its jurisdiction to study, plan, and implement any improvements, expansion, or enhancements of existing or future public transportation ferries and related facilities and services.

(b) The authority may commission planning, engineering, economic, and other studies to provide information to the board for making decisions about the location, design, management, and other features of future public transportation ferries and related facilities and services.

(c) (1) Not later than 60 days after the effective date of this title, the San Francisco Bay Area Water Transit Authority shall transfer and assign to the authority all contracts in force for study and development of possible water transportation services in the bay area region.

(2) The transfer of contracts required under this subdivision shall include the contemporaneous transfer of revenue from state or federal grants, local funds, and other sources of revenue committed and adequate to fund the contracts until their completion.

(d) The policy direction for the study described in subdivision (c) shall become the responsibility of the authority. The authority shall consider the concepts and ideas of the San Francisco Bay Area Water Transit Authority, the Metropolitan Transportation Commission, and other entities, both public and private.

(e) The Metropolitan Transportation Commission, or its successor agency, shall cooperate with the authority to include all public transportation ferries plans and facilities selected by the authority in the regional transportation plan consistent with state and federal law.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.8

The authority shall have the power to apply for, receive, and expend funds for public transportation ferries and related facilities and services, and emergency water transportation for disaster recovery within the bay area region, including, but not limited to, all direct and indirect distributions of federal, state, and regional funds and the issuance of any future state or local bonds. Any allocation or distribution of federal, state, and regional funds designated for the San Francisco Bay Area Water Transit Authority shall be transferred to the authority and the authority shall be as fully entitled to new allocation or distribution of funds as if it were the San Francisco Bay Area Water Transit Authority, including, without limitation, funds derived from the increase in tolls on state-owned bridges in the bay area pursuant to the expenditures plan approved by the Legislature in Chapter 715 of the Statutes of 2003. The authority shall be entitled to receive and shall be disbursed funds under subdivision (b) of Section 8879.57 that would have been allocated to any waterborne transit agency that, as of the effective date of that section, would not be or have been eligible to receive State Transit Assistance Funds but for the effect of this act. Pursuant to subdivision (b) of Section 8879.61, if the authority receives grant awards allocated from funds pursuant to subdivision (b) of Section 8879.57, it shall not be eligible to receive grant awards from funds allocated pursuant to subdivision (a) of Section 8879.57.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.9

In order to properly plan and provide for emergency water transportation services and facilities, the authority shall have the authority to plan, develop, and operate all aspects of water transportation facilities within the bay area region, including, but not limited to, the location and development of terminals, parking lots and structures, and all other facilities and services necessary to serve passengers and other customers of the water transportation services system.

(Amended by Stats. 2008, Ch. 179, Sec. 117. Effective January 1, 2009.)



66540.10

The San Francisco Bay Area Water Transit Authority shall transfer the title and ownership of all property within its control and ownership to the authority. Funds necessary for the establishment and organization of the authority, as determined by the board, shall be transferred immediately upon request by the authority. All other transfers shall be consistent with the transition plan required under subdivision (b) of Section 66540.32 and shall include, but not be limited to, all of the following:

(a) All real and personal property, including, but not limited to, all terminals, ferries, vehicles or facilities, parking facilities for passengers and employees, and related buildings and facilities convenient or necessary to operate, support, maintain, and manage the water transportation services system and its services to customers.

(b) All contracts with tenants, concessionaires, leaseholders, and others.

(c) All financial obligations secured by revenues and fees generated from the operations of the water transportation services system, including, but not limited to, bonded indebtedness associated with the water transportation services system.

(d) All financial reserves, including, but not limited to, sinking funds and other credits.

(e) All office equipment, including, but not limited to, computers, records and files, and software required for financial management, personnel management, and accounting and inventory systems.

(Amended by Stats. 2008, Ch. 179, Sec. 118. Effective January 1, 2009.)



66540.11

(a) Public transportation ferries and related water transportation services and facilities within the bay area region shall be transferred to the authority in accordance with the transition plan required under subdivision (b) of Section 66540.32. This section shall not affect any vessels, services, or facilities owned, operated, or provided by the Golden Gate Bridge, Highway and Transportation District.

(b) The authority may accept the transfer of ownership, leasehold interests, operation, and management of any other public transportation ferries and related water transportation services and facilities within the bay area region developed or adopted by any general purpose local government or special district that operates or sponsors water transit, including, but not limited to, those water transportation services provided under agreement with a private operator.

(c) All transfers pursuant to subdivisions (a) and (b) shall be consistent with the adopted transition plan required under subdivision (b) of Section 66540.32 and may include, but not be limited to, all of the following:

(1) All real and personal property, including, but not limited to, all terminals, ferries, vehicles or facilities, parking facilities for passengers and employees, and buildings and facilities used to operate, maintain, and manage the water transportation services system.

(2) All personnel currently employed by the water transportation services system, subject to the provisions of Article 5 (commencing with Section 66540.55) of Chapter 5.

(3) All contracts with tenants, concessionaires, leaseholders, and others.

(4) All nondiscretionary local funds and subsidies for the water transportation services system, other than the direct subsidy the Golden Gate Bridge, Highway and Transportation District currently provides to the water transportation services system it provides.

(5) All financial obligations generated from the operations of the water transportation services system, including, but not limited to, bonded indebtedness and subsidies associated with the public transportation ferry system.

(d) In accepting a transfer, the authority shall commit to maintaining public transportation ferries and related water transportation services and facilities provided by the transferring agency or operator for a period of at least five years following the transfer. The authority shall attempt to maintain the service levels provided by the transferring agency or operator pursuant to the operating plan prepared pursuant to subparagraph (E) of paragraph (2) of subdivision (b) of Section 66540.32. The authority may assume no financial obligations other than the financial obligations associated with the operation of the services and facilities being transferred to the authority.

(e) Reasonable administrative costs incurred by operators of water transportation services as of January 1, 2008, related to the transfers required by this section or the implementation of this title shall be borne by the authority. The authority may use Regional Measure 2 operating funds pursuant to paragraph (6) of subdivision (d) of Section 30914 of the Streets and Highways Code, in an amount not to exceed six hundred thousand dollars ($600,000) to support development of the transition plan specified in subdivision (b) of Section 66540.32 and for transition-related costs incurred by the authority or the transferring agencies on or after July 1, 2008, upon a determination by the Metropolitan Transportation Commission that the costs are reasonable and are substantially a result of the transition. After adoption of the transition plan and formal agreement by the Cities of Vallejo and Alameda to transition their ferry services to the authority in accordance with the transition plan, the authority may use additional Regional Measure 2 operating funds above the limits referenced in this subdivision for transition and transition-related activities, incurred before or after the actual transfer of services and facilities, as specified in the transition plan and approved by the Metropolitan Transportation Commission.

(f) After adoption of the transition plan and after formal agreement by the Cities of Vallejo and Alameda to transition their services and facilities to the authority in accordance with the transition plan, the authority may use Regional Measure 2 operating funds in accordance with paragraph (6) of subdivision (d) of Section 30914 of the Streets and Highways Code for operation of the Vallejo and Alameda services and facilities if consistent with the transition plan and approved by the Metropolitan Transportation Commission.

(g) Notwithstanding any other provision of this title, if a transfer of assets occurs, the authority shall indemnify the state against any claims or liability relating to the ferry vessel operations and facilities transferred, or any act or failure to act when the authority has a legal obligation under the laws of this state, except for any claims or liability arising out of or related to City of Vallejo v. State of California (Solano County Superior Court, Case No. FCS031170).

(Amended by Stats. 2008, Ch. 387, Sec. 2. Effective January 1, 2009.)






CHAPTER 4 - Governing Body

66540.12

(a) The authority shall be governed by a board composed of five members, as follows:

(1) Three members shall be appointed by the Governor, subject to confirmation by the Senate. The Governor shall make the initial appointment of these members of the board no later than January 11, 2008.

(2) One member shall be appointed by the Senate Committee on Rules.

(3) One member shall be appointed by the Speaker of the Assembly.

(b) Each member of the board shall be a resident of a county in the bay area region.

(c) Public officers associated with an area of government, including planning or water, whether elected or appointed, may be appointed to serve contemporaneously as members of the board. A public agency shall not have more than one representative on the board of the authority.

(d) The Governor shall designate one member as the chairperson of the board and one member as the vice chairperson of the board.

(e) Except as provided in subdivision (f), the term of a member of the board shall be six years.

(f) (1) The appointments next following the expiration of the terms of the initial appointments shall be for the following terms:

(A) Two of the members appointed by the Governor shall serve terms of two years and one shall serve a term of six years.

(B) The member appointed by the Senate Committee on Rules shall serve a term of four years.

(C) The member appointed by the Speaker of the Assembly shall serve a term of four years.

(2) Each member appointed after the expiration of the terms set forth in subparagraphs (A) to (C), inclusive, of paragraph (1) shall serve a term of six years.

(g) Vacancies shall be filled immediately by the appointing power for the unexpired portion of the terms in which they occur.

(Amended by Stats. 2012, Ch. 305, Sec. 1. Effective January 1, 2013.)



66540.13

A member may be removed only for cause or incapacity and only by the appointing authority.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.14

A member may be reappointed to serve additional terms.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.15

The board members shall serve without compensation, but shall receive reimbursement for actual and necessary expenses incurred in connection with the performance of their duties. However, in lieu of this reimbursement for attendance at board meetings, each member of the board may receive a per diem of one hundred dollars ($100), but not to exceed a combined total of five meetings in any one calendar month, plus reasonable expenses as may be authorized by the board. The authority shall pay all costs pursuant to this section.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.16

(a) The board shall have the power to appoint all of the following officers of the authority:

(1) Executive director.

(2) General counsel.

(3) Chief financial officer.

(b) The executive director shall be responsible for operation, maintenance, financing, and planning functions, within the policy guidelines established by the board. The executive director shall prepare and submit an annual budget to the board. The executive director shall have the authority to execute contracts, grant documents, and financing documents under the policy guidelines that may be established by the board. The executive director shall appoint all other officers and employees.

(Amended by Stats. 2008, Ch. 387, Sec. 4. Effective January 1, 2009.)



66540.17

The board may do all of the following:

(a) Create committees from its membership.

(b) Appoint advisory committees from other interested public and private groups.

(c) Contract for or employ any professional services required by the authority or for the performance of work and services which in the board’s opinion cannot satisfactorily be performed by its officers and employees.

(d) Do any and all other things necessary to carry out the purposes of this title.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.18

(a) The chair of the board shall do all of the following:

(1) Prepare the agenda for each meeting of the board.

(2) Preside over all meetings of the board, including, but not limited to, setting the dates and times of meetings, declaring the opening and closing of each proceeding of the board, ruling on points of order, regulating the individuals that, except for board members, may address the board at its meetings, and putting issues to the vote and announcing decisions following those votes.

(3) Appoint board members to committees and serve as an ex officio member of all committees.

(4) Propose the annual budget for the authority.

(5) Sign all orders issued by the board and contracts and grant documents as approved by the board.

(6) Represent the authority at all proceedings. The chair may appoint individuals to represent the board on other boards or commissions, subject to ratification by the board. Appointees serve at the pleasure of the board and those appointments will be subject to review by the board at least once every two years.

(7) Have such other powers and duties as may be prescribed from time to time by the board.

(b) The chair may delegate any of the powers described in this section, other than the power to delegate, to any member of the board.

(c) In the absence or disability of the chair of the board, the vice chair shall perform all of the duties of the chair and, in so acting, shall have all the powers of the chair. The vice chair shall have such other powers and perform such other duties as may be prescribed from time to time by the board.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.19

(a) The time and place of the first meeting of the board shall be at a time and place within the bay area region fixed by the chair of the board, but no later than April 1, 2008.

(b) After the first meeting described in subdivision (a), the board shall hold meetings at times and places determined by the board.

(c) Meetings of the board are subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5).

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.20

The board is the legislative body of the authority and, consistent with the provisions of this title, shall determine all questions of authority policy.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.21

The board shall determine what water transportation services facilities should be acquired or constructed for the common benefit of the bay area region as a whole.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.22

(a) The board shall supervise and regulate every water transportation services facility owned, operated, maintained, or controlled by the authority, including the establishment of rates, rentals, charges, and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transportation facility owned, operated, or controlled by the authority.

(b) If the board proposes to establish or change rates or schedules for or in connection with a facility described in subdivision (a), the board shall establish a process for taking public input on those proposed rates, schedules, or changes and shall conduct a public hearing prior to the adoption of those rates, schedules, or changes. The board shall provide written notification of the proposed rates, schedules, or changes to the city where the ferry terminal affected by those rates, schedules, or changes is located at least 30 days prior to the public hearing.

(Amended by Stats. 2008, Ch. 387, Sec. 5. Effective January 1, 2009.)



66540.23

(a) The board may act either by ordinance or resolution in order to regulate the authority and undertake all acts necessary and convenient for the exercise of the authority’s powers.

(b) The board may adopt and enforce rules and regulations for the administration, maintenance, operation, and use of the authority’s facilities and services, including, but not limited to, rates, charges, and fees for those purposes.

(c) The board may employ necessary personnel to enforce the rules and regulations adopted by the board pursuant to this section.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.24

(a) Three members of the board shall constitute a quorum for the purpose of transacting any business of the board.

(b) Except as otherwise specifically provided to the contrary in this title, a recorded majority vote of the total authorized membership of the board is required on each action.

(Amended by Stats. 2008, Ch. 387, Sec. 6. Effective January 1, 2009.)



66540.25

The authority may do any and all things necessary to carry out the purposes of this title.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)






CHAPTER 5 - Duties and Powers

ARTICLE 1 - General Provisions

66540.255

The authority may accept grants, contributions, and appropriations from any public agency, private foundation, or individual.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.26

The authority has perpetual succession and may adopt a seal and alter it at its pleasure.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.27

The authority may provide a comprehensive emergency public water transportation services system and, for this purpose, may have the power to provide all of the following:

(a) Planning, as provided in Article 2 (commencing with Section 66540.32).

(b) Facilities, equipment, and services, as provided in Article 3 (commencing with Section 66540.34).

(c) Funding, as provided in Article 4 (commencing with Section 66540.41).

(d) Employee benefits and retirement, as provide in Article 5 (commencing with Section 66540.55).

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.28

The authority may sue and be sued.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.29

The authority may take by grant, purchase, devise, or lease or otherwise acquire, hold, enjoy, lease, and dispose of, real and personal property within or outside its area of jurisdiction in order to further its purposes.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.30

The authority may contract with any department or agency of the United States, with any state or local governmental agency, or with any person upon those terms and conditions that the authority finds are in its best interests.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.31

No action taken by the authority pursuant to this title shall require the approval of the Public Utilities Commission.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.315

The authority may establish a community advisory committee to receive community and passenger recommendations related to consolidation and operational issues affecting existing and proposed water transportation services. The authority shall determine the composition of that committee.

(Added by Stats. 2008, Ch. 387, Sec. 7. Effective January 1, 2009.)






ARTICLE 2 - Planning

66540.32

(a) The authority shall create and adopt, on or before July 1, 2009, an emergency water transportation system management plan for water transportation services in the bay area region in the event that bridges, highways, and other facilities are rendered wholly or significantly inoperable.

(b) (1) The authority shall create and adopt, on or before July 1, 2009, a transition plan to facilitate the transfer of existing public transportation ferry services within the bay area region to the authority pursuant to this title. In the preparation of the transition plan, priority shall be given to ensuring continuity in the programs, services, and activities of existing public transportation ferry services.

(2) The plan required by this subdivision shall include all of the following:

(A) A description of existing ferry services in the bay area region, as of January 1, 2008, that are to be transferred to the authority pursuant to Section 66540.11 and a description of any proposed changes to those services.

(B) A description of any proposed expansion of ferry services in the bay area region.

(C) An inventory of the ferry and ferry-related capital assets or leasehold interests, including, but not limited to, vessels, terminals, maintenance facilities, and existing or planned parking facilities or parking structures, and of the personnel, operating costs, and revenues of public agencies operating public transportation ferries and providing water transportation services as of January 1, 2008, and those facilities that are to be transferred, in whole or in part, to the authority pursuant to Section 66540.11.

(D) A description of those capital assets, leasehold interests, and personnel identified in subparagraph (C) that the authority proposes to be transferred pursuant to Section 66540.11.

(E) An operating plan that includes, at a minimum, an estimate of the costs to continue the ferry services described in subparagraph (A) for at least five years and a detailed description of current and historically available revenues and proposed sources of revenue to meet those anticipated costs. Further, the operating plan shall identify options for closing any projected deficits or for addressing increased cost inputs, such as fuel, for at least the five-year period.

(F) A description of the proposed services, duties, functions, responsibilities, and liabilities of the authority and those of agencies providing or proposed to provide water transportation services for the authority.

(G) To the extent the plan may include the transfer of assets or services from a local agency to the authority pursuant to Section 66540.11, that transfer shall be subject to negotiation and agreement by the local agency. The authority and the local agency shall negotiate and agree on fair terms, including just compensation, prior to any transfer authorized by this title.

(H) An initial five-year Capital Improvement Program (CIP) detailing how the authority and its local agency partners plan to support financing and completion of capital improvement projects, including, but not limited to, those described in subparagraph (C), that are required to support the operation of transferred ferry services. Priority shall be given to emergency response projects and those capital improvement projects for which a Notice of Determination pursuant to the California Environmental Quality Act has been filed and which further the expansion, efficiency, or effectiveness of the ferry system.

(I) A description of how existing and expanded water transportation services will provide seamless connections to other transit providers in the bay area region, including, but not limited to, a description of how the authority will coordinate with all local agencies to ensure optimal public transportation services, including supplemental bus services that existed on January 1, 2008, that support access to the ferry system for the immediate and surrounding communities.

(J) The date on which the ferry services are to be transferred to the authority.

(3) To the extent the plan required by this subdivision includes proposed changes to water transportation services or related facilities historically provided by the City of Vallejo or the City of Alameda, the proposed changes shall be consistent with that city’s general plan, its redevelopment plans, and its development and disposition agreements for projects related to the provision of water transportation services. Those projects include, but are not limited to, the construction of parking facilities and transit transfer facilities within close proximity of a ferry terminal or the relocation of a ferry terminal.

(c) In developing the plans described in subdivisions (a) and (b), the authority shall cooperate to the fullest extent possible with the Metropolitan Transportation Commission, the Office of Emergency Services, the Association of Bay Area Governments, and the San Francisco Bay Conservation and Development Commission, and shall, to the fullest extent possible, coordinate its planning with local agencies, including those local agencies that operated, or contracted for the operation of, public water transportation services as of the effective date of this title. To avoid duplication of work, the authority shall make maximum use of data and information available from the planning programs of the Metropolitan Transportation Commission, the Office of Emergency Services, the Association of Bay Area Governments, the San Francisco Bay Conservation and Development Commission, the cities and counties in the San Francisco Bay area, and other public and private planning agencies. In addition, the authority shall consider both of the following:

(1) The San Francisco Bay Area Water Transit Implementation and Operations Plan adopted by the San Francisco Bay Area Water Transit Authority on July 10, 2003.

(2) Any other plan concerning water transportation within the bay area region developed or adopted by any general purpose local government or special district that operates or sponsors water transit, including, but not limited to, those water transportation services provided under agreement with a private operator.

(d) The authority shall prepare a specific transition plan for any transfer not anticipated by the transition plan required under subdivision (b).

(e) Prior to adopting the plans required by this section, the authority shall establish a process for taking public input on the plans in consultation with existing operators of public ferry services affected by the plans. The public input process shall include at least one public hearing conducted at least 60 days prior to the adoption of the plans in each city where an operational ferry facility existed as of January 1, 2008.

(Amended by Stats. 2013, Ch. 352, Sec. 318. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



66540.325

When feeder transportation services are proposed to be established to or from the facilities operated by the authority, the authority shall coordinate with the public transit agency or agencies in whose service territory the feeder service will operate.

(Added by Stats. 2008, Ch. 387, Sec. 9. Effective January 1, 2009.)



66540.33

The authority shall refer for recommendation the plans of routes, rights of way, terminals, yards, and related facilities and improvements to the city councils and boards of supervisors within the jurisdiction of which those facilities and improvements lie and to other state, regional, and local agencies and commissions as may be deemed appropriate by the authority. The authority shall give due consideration to all recommendations submitted.

(Added by renumbering Section 66540.34 (1st of two) by Stats. 2008, Ch. 179, Sec. 121. Effective January 1, 2009.)






ARTICLE 3 - Facilities, Equipment, and Services

66540.34

The authority may enter into agreements for the joint use or joint development of any property rights, including air rights, owned or controlled by the authority.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2 (2nd of two). Effective January 1, 2008.)



66540.35

The authority may acquire, own, lease, construct, and operate water transportation vessels and equipment, including, but not limited to, real and personal property, equipment, and any facilities of the authority, except those facilities providing access to national parks.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.36

The authority may select private or public franchisees for those operating elements of the water transportation services system and related facilities of the authority.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.37

The authority may accept, through purchase of fee, conveyance of title, long-term lease, or other means deemed appropriate, the vessels, terminals, maintenance and support facilities, and other assets of public water transportation services providers.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.38

The authority may lease or contract for the use of its facilities, or any portion thereof, to any operator, and may provide for subleases by that operator upon the terms and conditions that it deems in the public interest. The word “operator,” as used in this section, means any city or public agency or any person, firm, or private corporation.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.39

The air emission standard for new vessels purchased by the authority shall exceed the federal Environmental Protection Agency’s air quality standards for Tier II 2007 marine engines by at least 85 percent.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.40

The authority shall dedicate at least one new vessel, subject to engine manufacturers’ warranties, to employ biodiesel fuel (B20) to assess the practical application of using renewable fuels. If further funding becomes available for this application from regional, state, or federal funding sources, the authority shall consider increasing the use of biodiesel fuel to demonstrate reduction in greenhouse gas emissions. The air emission standards set by the authority pursuant to this title shall apply to the use of biodiesel fuel.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)






ARTICLE 4 - Funding

66540.41

The authority shall prepare and implement annual operating budgets for the operation of the San Francisco Bay Area water transportation services system, associated terminals, and related feeder transportation and support services.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.42

The authority shall set fares for travel on the water transportation services system that it operates, and define and set other fares and fees for services related to the water transportation system.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.43

(a) The authority may issue bonds, from time to time, payable from revenue of any facility or enterprise operated, acquired, or constructed by the authority, for any of the purposes authorized by this title in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5), excluding Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 and the limitations set forth in subdivision (b) of Section 54402 which shall not apply to the issuance and sale of bonds pursuant to this section.

(b) The authority is a local agency within the meaning of Section 54307. The water transportation services system or any or all facilities and all additions and improvements that the authority’s governing board authorizes to be acquired or constructed and any purpose, operation, facility, system, improvement, or undertaking of the authority from which revenues are derived or otherwise allocable, which revenues are, or may by resolution or ordinance be, required to be separately accounted for from other revenues of the authority, shall constitute an enterprise within the meaning of Section 54309.

(c) The board shall authorize the issuance of bonds pursuant to this section by resolution, which resolution shall be adopted by a majority vote and shall specify all of the following:

(1) The purposes for which the bonds are to be issued, which may include one or more purposes permitted by this title.

(2) The maximum principal amount of bonds.

(3) The maximum term of bonds.

(4) The maximum rate of interest, fixed or variable, to be payable upon the bonds.

(5) The maximum discount or premium payable on sale of the bonds.

(d) For purposes of the issuance and sale of bonds pursuant to this section, the following definitions shall be applicable to the Revenue Bond Law of 1941:

(1) “Fiscal agent” means any fiscal agent, trustee, paying agent, depository, or other fiduciary provided for in the resolution providing the terms and conditions for the issuance of the bonds, which fiscal agent may be located within or without the state.

(2) “Resolution” means, unless the context otherwise requires, the instrument providing the terms and conditions for the issuance of bonds, which instrument may be an indenture, trust agreement, installment sale agreement, lease, ordinance, or other instrument in writing.

(e) Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized has been issued. The full amount of bonds may be divided into two or more series with different dates of payment fixed for bonds of each series. A bond need not mature on its anniversary date.

(f) The authority may issue refunding bonds to redeem or retire any bonds issued by the authority upon the terms, at the times, and in the manner which the authority’s governing body determines by resolution. Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premium, if any due upon call redemption thereof prior to maturity, all expenses of redemption, and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(g) The authority may enter into any liquidity or credit agreement it may deem necessary in connection with the issuance of bonds authorized by this section.

(h) This section provides a complete, additional, and alternative method of performing the acts authorized by this article, and the issuance of bonds, including refunding bonds, need not comply with any other law applicable to borrowing or the issuance of bonds. Any provision of the Revenue Bond Law of 1941 which is inconsistent with this section or this title shall not be applicable.

(i) Nothing in this section prohibits the authority from availing itself of any procedure provided in this article for the issuance of bonds of any type or character for any of the authorized water transportation facilities. All bond proceedings may be carried on simultaneously or, in the alternative, as the authority may determine.

(Amended by Stats. 2008, Ch. 387, Sec. 10. Effective January 1, 2009.)



66540.44

The authority may levy special benefit assessments consistent with the requirements of Article XIII D of the California Constitution for operating expenses and to finance capital improvements, including, but not limited to, special benefit assessments levied pursuant to any of the following:

(a) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(b) The Improvement Bond Act of 1915 (Division 15 (commencing with Section 8500) of the Streets and Highways Code).

(c) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code).

(d) The Landscaping and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code).

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.45

The authority may borrow money in accordance with Article 7 (commencing with Section 53820) of, Article 7.6 (commencing with Section 53850) of, or Article 7.7 (commencing with Section 53859) of, Chapter 4 of Part 1 of Division 2 of Title 5.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.46

(a) The authority may borrow money in anticipation of the sale of any bonds that have been authorized to be issued, but have not been sold and delivered, and may issue negotiable bond anticipation notes therefor, and may renew the bond anticipation notes from time to time, but the maximum maturity of any bond anticipation notes, including the renewals thereof, may not exceed five years from the date of delivery of the original bond anticipation notes. The bond anticipation notes may be paid from any money of the authority available therefor and not otherwise pledged.

(b) If not previously otherwise paid, the bond anticipation notes shall be paid from the proceeds of the next sale of the bonds of the authority in anticipation of which they were issued. The bond anticipation notes may not be issued in any amount in excess of the aggregate amount of bonds that the authority has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefore issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds. The bond anticipation notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations that a resolution of the authority authorizing the issuance of bonds may contain.

(c) Exclusively for the purpose of securing financing or refinancing for any of the purposes permitted by this title through the issuance of bonds, notes, or other obligations, including certificates of participation, by a joint powers authority, and, notwithstanding any other provision contained in this title or any other law, the authority may borrow money or purchase or lease property from a joint powers authority and, in connection therewith, may sell or lease property to the joint powers authority, in each case at the interest rate or rates, maturity date or dates, installment payment or rental provisions, security, pledge of revenues and other assets, covenants to increase rates and charges, default, remedy, and other terms or provisions as may be specified in the installment sale, lease, loan, loan purchase, or other agreement or agreements between the authority and the joint powers authority. The authority may enter into any liquidity or credit agreement it may deem necessary or appropriate in connection with any financing or refinancing authorized by this section. This section provides a complete, additional, and alternative method of performing the acts authorized by this section, and the borrowing of money, incurring indebtedness, sale, purchase, or lease of property from or to a joint powers authority, and any agreement for liquidity or credit enhancement entered into in connection therewith, pursuant to this section, need not comply with the requirements of any other law applicable to borrowing, incurring indebtedness, sale, purchase, lease, or credit except for compliance with this section.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.47

The authority may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes, or other evidences of indebtedness or any of its revenues, rates, or charges pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.48

(a) Notwithstanding any other provisions of this title or any other law, the provisions of all ordinances, resolutions, and other proceedings in the issuance by the authority of any bonds, bonds with a pledge of revenues, bonds for improvement districts, revenue bonds, equipment trust certificates, notes, or any and all evidences of indebtedness or liability constitute a contract between the authority and the holders of the bonds, equipment trust certificates, notes, or evidences of indebtedness or liability, and the provisions thereof are enforceable against the authority or any or all of its successors or assigns, by mandamus or any other appropriate suit, action, or proceeding in law or in equity in any court of competent jurisdiction.

(b) Nothing in this title or in any other law shall be held to relieve the authority or the territory included within it from any bonded or other debt or liability contracted by the authority.

(c) Upon dissolution of the authority or upon withdrawal of territory therefrom, that territory formerly included within the authority, or withdrawn therefrom, shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of the dissolution or withdrawal as if the authority had not been so dissolved nor the territory withdrawn therefrom, and it shall be the duty of the successors or assigns to provide for the payment of the bonded and other indebtedness and liabilities.

(d) To the extent provided in the proceedings for the authorization, issuance, and sale of any revenue bonds, bonds secured by a pledge of revenues, or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities, or property owned, operated, or controlled by the authority may be pledged, charged, assigned, and have a lien thereon for the payment of the bonds as long as the same are outstanding, regardless of any change in ownership, operation, or control of the revenue-producing improvements, works, facilities, or property and it shall, in any later event or events, be the duty of the successors or assigns to continue to maintain and operate the revenue-producing improvements, works, facilities, or property as long as bonds are outstanding.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.49

The authority may apply for and receive grants from any and all state and federal agencies.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.50

The authority may deposit or invest any moneys of the authority in banks or financial institutions in the state in accordance with state law.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.51

The authority may insure against any accident to or destruction of the public transportation ferry system or any part thereof.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.52

The authority may insure against loss of revenues from any cause whatsoever.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.53

The authority may insure against public liability or property damage, or both. It may provide in the proceedings authorizing the issuance of any bonds for the carrying of such or any other insurance, in such amount and of such character as may be specified, and for the payment of the premiums thereon.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.54

(a) The authority shall maintain accounting records and shall report accounting transactions in accordance with generally accepted accounting principles as adopted by the Governmental Accounting Standards Board (GASB) of the Financial Accounting Foundation for both public reporting purposes and for reporting of activities to the Controller.

(b) The authority shall contract with an independent certified public accountant for an annual audit of the financial records, books, and performance of the authority. The accountant shall submit a report of the audit to the board and the board shall make copies of the report available to the public and the appropriate policy and fiscal committees of the Legislature.

(Amended by Stats. 2008, Ch. 179, Sec. 122. Effective January 1, 2009.)






ARTICLE 5 - Employee Benefits and Retirement System

66540.55

The authority shall prescribe a method of securing employees, shall adopt rules and regulations governing the employment of employees, and shall prescribe the compensation to be paid to employees, including the provision of compensation based upon successful accomplishment of goals and objectives specified in advance.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.56

Represented employees of the San Francisco Bay Area Water Transit Authority shall become employees of the authority and shall suffer no loss of employment or reduction in wages, health and welfare benefits, seniority, retirement benefits or contributions made to retirement plans, or any other term or condition of employment solely as a result of the enactment of this title. No represented employee of the San Francisco Bay Area Water Transit Authority shall suffer loss of employment or reduction in wages or benefits solely as a result of the enactment of this title.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.57

The authority may establish a retirement system for the officers and employees of the authority and provide for the payment of annuities, pensions, retirement allowances, disability payments, and death benefits or any of them.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.58

The authority may maintain its own retirement fund or may provide for benefits to eligible officers and employees, or their beneficiaries, by means of group insurance or other insurance, or by those means that in the opinion of the board will satisfactorily provide an adequate and sure method of meeting the payments contemplated by the retirement system.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.59

Before establishing any retirement system, the authority shall secure a report from a qualified actuary, which shall show the cost of the benefits provided by the system, and the prospective assets and liabilities of the system.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.60

The board may adopt all ordinances and resolutions and perform all acts necessary or convenient to the initiation, maintenance, and administration of the retirement system.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.61

As an alternative method of providing a retirement system, the board may contract with the Board of Administration of the Public Employees’ Retirement System and enter all or any portion of its employees under that system pursuant to law and under the terms and conditions of that contract, or may contract with the Board of Administration of the Public Employees’ Retirement System for reciprocal benefits between the Public Employees’ System, or a city, or city and county, or any other public agency contracting with the Public Employees’ Retirement System and the authority’s retirement system as authorized by Section 20042, and may perform all acts necessary or convenient to provide for those reciprocal benefits.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.62

The board may also contract with the Board of Administration of the Public Employees’ Retirement System for participation in the Federal Social Security Act and may perform all acts necessary or convenient for that participation.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.63

The board may classify and determine the officers and employees who shall be included as members in the retirement system and may change the classification from time to time. Membership of all officers and employees so classified and included in the retirement system is compulsory.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.64

The board may prescribe the terms and conditions upon which the officers and employees of the authority or their beneficiaries shall be entitled to benefits and the amounts thereof.

(Repealed and added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.65

Any pension or retirement system adopted by the board shall be on a sound actuarial basis and provide for contributions by both the authority and the employee members of the system which shall be based on percentage of payroll to be changed only by adjustments on account of experience under the system.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.66

Contributions shall be in amounts that shall accumulate at retirement a fund sufficient to carry out the promise to pay benefits to the individual on account of his or her service as a member of the system, without further contributions from any source.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.67

Nothing in any pension or retirement system or plan shall prevent the board from, at any time, amending, changing, modifying or terminating any provision for benefits, participation, or contributions thereto or thereunder.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)



66540.68

(a) This article does not apply to any employees of the authority in a bargaining unit that is represented by a labor organization, except as to the protection of the rights of those employees that were employees of the San Francisco Bay Area Water Transit Authority as specifically provided in Section 66540.56.

(b) The adoption, terms, and conditions of the retirement systems covering employees of the authority in a bargaining unit represented by a labor organization shall be pursuant to a collective bargaining agreement between that labor organization and the authority. Any such retirement system adopted pursuant to a collective bargaining agreement shall be on a sound actuarial basis. The authority and the labor organization representing the authority’s employees in a bargaining unit shall be equally represented in the administration of that retirement system.

(c) (1) The authority shall assume and be bound by the terms and conditions of employment set forth in any collective bargaining agreement or employment contract between the San Francisco Bay Area Water Transit Authority and any labor organization or employee affected by the creation of the authority, as well as the duties, obligations, and liabilities arising from, or relating to, labor obligations imposed by state or federal law upon the San Francisco Bay Area Water Transit Authority.

(2) The authority shall assume and be bound by the terms and conditions of employment set forth in any collective bargaining agreement or employment contract between any entity, whether public or private, whose services the authority directly assumes, and any labor organization or employee included within the assumption of those services.

(Amended by Stats. 2008, Ch. 387, Sec. 11. Effective January 1, 2009.)









CHAPTER 6 - Severability

66540.69

If any chapter, article, section, subdivision, subsection, sentence, clause, or phrase in this title, or the application thereof to any person or circumstances, is for any reason held invalid, the validity of the remainder of the title, or the application of such provision to other persons or circumstances, shall not be affected thereby. The Legislature hereby declares that it would have passed this title and each chapter, article, section, subdivision, subsection, sentence, clause, or phrase thereof, irrespective of the fact that one or more sections, subdivisions, subsections, sentences, clauses, or phrases, or the application thereof to any person or circumstance, be held invalid.

(Added by Stats. 2007, Ch. 734, Sec. 2. Effective January 1, 2008.)









TITLE 7.2 - SAN FRANCISCO BAY CONSERVATION AND DEVELOPMENT COMMISSION

CHAPTER 1 - Findings and Declarations of Policy

66600

The Legislature hereby finds and declares that the public interest in the San Francisco Bay is in its beneficial use for a variety of purposes; that the public has an interest in the bay as the most valuable single natural resource of an entire region, a resource that gives special character to the bay area; that the bay is a single body of water that can be used for many purposes, from conservation to planned development; and that the bay operates as a delicate physical mechanism in which changes that affect one part of the bay may also affect all other parts. It is therefore declared to be in the public interest to create a politically-responsible, democratic process by which the San Francisco Bay and its shoreline can be analyzed, planned, and regulated as a unit.

(Added by Stats. 1965, Ch. 1162.)



66601

The Legislature further finds and declares that uncoordinated, haphazard filling in San Francisco Bay threatens the bay itself and is therefore inimical to the welfare of both present and future residents of the area surrounding the bay; that while some individual fill projects may be necessary and desirable for the needs of the entire bay region, and while some cities and counties may have prepared detailed master plans for their own bay lands, a governmental mechanism must exist for evaluating individual projects as to their effect on the entire bay; and that further piecemeal filling of the bay may place serious restrictions on navigation in the bay, may destroy the irreplaceable feeding and breeding grounds of fish and wildlife in the bay, may adversely affect the quality of bay waters and even the quality of air in the bay area, and would therefore be harmful to the needs of the present and future population of the bay region.

(Amended by Stats. 1969, Ch. 713.)



66602

The Legislature further finds and declares that certain water-oriented land uses along the bay shoreline are essential to the public welfare of the bay area, and that these uses include ports, water-related industries, airports, wildlife refuges, water-oriented recreation and public assembly, desalinization plants, upland dredged material disposal sites, and powerplants requiring large amounts of water for cooling purposes; that the San Francisco Bay Plan should make provision for adequate and suitable locations for all these uses, thereby minimizing the necessity for future bay fill to create new sites for these uses; that existing public access to the shoreline and waters of the San Francisco Bay is inadequate and that maximum feasible public access, consistent with a proposed project, should be provided.

(Amended by Stats. 1991, Ch. 583, Sec. 1.)



66602.1

The Legislature further finds and declares that areas diked off from the bay and used as saltponds and managed wetlands are important to the bay area in that, among other things, such areas provide a wildlife habitat and a large water surface which, together with the surface of the bay, moderate the climate of the bay area and alleviate air pollution; that it is in the public interest to encourage continued maintenance and operation of the salt ponds and managed wetlands; that, if development is proposed for these areas, dedication or public purchase of some of these lands should be encouraged in order to preserve water areas; that, if any such areas are authorized to be developed and used for other purposes, the development should provide the maximum public access to the bay consistent with the proposed project and should retain the maximum amount of water surface area consistent with the proposed project.

(Added by Stats. 1969, Ch. 713.)



66603

The Legislature further finds and declares that the San Francisco Bay Conservation and Development Commission, treating the entire bay as a unit, has made a detailed study of all the characteristics of the bay, including: the quality, quantity, and movement of bay waters, the ecological balance of the bay, the economic interests in the bay, including the needs of the bay area population for industry and for employment, the requirements of industries that would not pollute the bay nor interfere with its use for recreation or other purposes, but would need sites near deepwater channels; that the study has examined all present and proposed uses of the bay and its shoreline, and the master plans of cities and counties around the bay; and that on the basis of the study the commission has prepared a comprehensive and enforceable plan for the conservation of the water of the bay and the development of its shoreline, entitled the San Francisco Bay Plan.

(Amended by Stats. 1969, Ch. 713.)



66604

The Legislature further finds and declares that in order to protect the present shoreline and body of the San Francisco Bay to the maximum extent possible, it is essential that the commission be empowered to issue or deny permits, after public hearings, for any proposed project that involves placing fill, extracting materials or making any substantial change in use of any water, land or structure within the area of the commission’s jurisdiction.

(Amended by Stats. 1969, Ch. 713.)



66605

The Legislature further finds and declares:

(a) That further filling of San Francisco Bay and certain waterways specified in subdivision (e) of Section 66610 should be authorized only when public benefits from fill clearly exceed public detriment from the loss of the water areas and should be limited to water-oriented uses (such as ports, water-related industry, airports, bridges, wildlife refuges, water-oriented recreation, and public assembly, water intake and discharge lines for desalinization plants and power generating plants requiring large amounts of water for cooling purposes) or minor fill for improving shoreline appearance or public access to the bay;

(b) That fill in the bay and certain waterways specified in subdivision (e) of Section 66610 for any purpose should be authorized only when no alternative upland location is available for such purpose;

(c) That the water area authorized to be filled should be the minimum necessary to achieve the purpose of the fill;

(d) That the nature, location, and extent of any fill should be such that it will minimize harmful effects to the bay area, such as, the reduction or impairment of the volume surface area or circulation of water, water quality, fertility of marshes or fish or wildlife resources, or other conditions impacting the environment, as defined in Section 21060.5 of the Public Resources Code;

(e) That public health, safety, and welfare require that fill be constructed in accordance with sound safety standards which will afford reasonable protection to persons and property against the hazards of unstable geologic or soil conditions or of flood or storm waters;

(f) That fill should be authorized when the filling would, to the maximum extent feasible, establish a permanent shoreline;

(g) That fill should be authorized when the applicant has such valid title to the properties in question that he or she may fill them in the manner and for the uses to be approved.

(Amended by Stats. 1999, Ch. 774, Sec. 1. Effective January 1, 2000.)



66605.1

The Legislature finds that in order to make San Francisco Bay more accessible for the use and enjoyment of people, the bay shoreline should be improved, developed and preserved. The Legislature further recognizes that private investment in shoreline development should be vigorously encouraged and may be one of the principal means of achieving bay shoreline development, minimizing the resort to taxpayer funds; therefore, the Legislature declares that the commission should encourage both public and private development of the bay shoreline.

(Added by Stats. 1969, Ch. 713.)



66606

The Legislature hereby finds and declares that this title is not intended, and shall not be construed, as authorizing the commission to exercise its power to grant or deny a permit in a manner which will take or damage private property for public use, without the payment of just compensation therefor. This section is not intended to increase or decrease the rights of any owner of property under the Constitution of the State of California or the United States.

(Added by Stats. 1969, Ch. 713.)



66606.6

Nothing in this title shall deny the right of private property owners and local governments to establish agricultural preserves and enter into contracts pursuant to the provisions of the California Land Conservation Act of 1965.

The commission, within six months after the effective date of this section, shall institute an affirmative action program to encourage local governments to enter into contracts under the California Land Conservation Act of 1965 with owners of property to which the provisions of that act may be applicable.

(Added by Stats. 1969, Ch. 713.)



66607

If any provision of this title or the application thereof in any circumstance or to any person or public agency is held invalid, the remainder of this title or the application thereof in other circumstances or to other persons or public agencies shall not be affected thereby.

(Added by Stats. 1969, Ch. 713.)






CHAPTER 2 - Definition of San Francisco Bay

66610

For the purposes of this title, the area of jurisdiction of the San Francisco Bay Conservation and Development Commission includes:

(a) San Francisco Bay, being all areas that are subject to tidal action from the south end of the bay to the Golden Gate (Point Bonita-Point Lobos) and to the Sacramento River line (a line between Stake Point and Simmons Point, extended northeasterly to the mouth of Marshall Cut), including all sloughs, and specifically, the marshlands lying between mean high tide and five feet above mean sea level; tidelands (land lying between mean high tide and mean low tide); and submerged lands (land lying below mean low tide).

(b) A shoreline band consisting of all territory located between the shoreline of San Francisco Bay as defined in subdivision (a) of this section and a line 100 feet landward of and parallel with that line, but excluding any portions of such territory which are included in subdivisions (a), (c) and (d) of this section; provided that the commission may, by resolution, exclude from its area of jurisdiction any area within the shoreline band that it finds and declares is of no regional importance to the bay.

(c) Saltponds consisting of all areas which have been diked off from the bay and have been used during the three years immediately preceding the effective date of the amendment of this section during the 1969 Regular Session of the Legislature for the solar evaporation of bay water in the course of salt production.

(d) Managed wetlands consisting of all areas which have been diked off from the bay and have been maintained during the three years immediately preceding the effective date of the amendment of this section during the 1969 Regular Session of the Legislature as a duck hunting preserve, game refuge or for agriculture.

(e) Certain waterways (in addition to areas included within subdivision (a)), consisting of all areas that are subject to tidal action, including submerged lands, tidelands, and marshlands up to five feet above mean sea level, on, or tributary to, the listed portions of the following waterways:

(1) Plummer Creek in Alameda County, to the eastern limit of the saltponds.

(2) Coyote Creek (and branches) in Alameda and Santa Clara Counties, to the easternmost point of Newby Island.

(3) Redwood Creek in San Mateo County, to its confluence with Smith Slough.

(4) Tolay Creek in Sonoma County, to the northerly line of Sears Point Road (State Highway 37).

(5) Petaluma River in Marin and Sonoma Counties to its confluence with Adobe Creek, and San Antonio Creek to the easterly line of the Northwestern Pacific Railroad right-of-way.

(6) Napa River, to the northernmost point of Bull Island.

(7) Sonoma Creek, to its confluence with Second Napa Slough.

(8) Corte Madera Creek in Marin County to the downstream end of the concrete channel on Corte Madera Creek which is located at the United States Army Corps of Engineers Station No. 318+50 on the Corte Madera Creek Flood Control Project.

The definition which is made by this section is merely for the purpose of prescribing the area of jurisdiction of the commission which is created by this title. This definition shall not be construed to affect title to any land or to prescribe the boundaries of the San Francisco Bay for any purpose except the authority of the commission created by this title.

The jurisdiction of the commission under this section shall not extend to the areas commonly known as the Larkspur and Greenbrae Boardwalks in the County of Marin, such areas to be defined by commission regulation.

(Amended by Stats. 1974, Ch. 1332.)



66611

No later than December 1, 1971, the commission, after public hearing, of which adequate descriptive notice is given, shall adopt and file with the Governor and the Legislature a resolution fixing and establishing within the shoreline band the boundaries of the water-oriented priority land uses, as referred to in Section 66602. After such filing the commission may change such boundaries in the manner provided by Section 66652 for San Francisco Bay Plan maps. Such change will become effective only if authorized by an affirmative vote of two-thirds of the commission’s members and, where the change involves a reduction or elimination of a priority use area which has been so designated because of contemplated acquisition necessary to implement the priority use, upon a finding that there is no substantial probability that a public agency will be committed to acquiring the area within a three-year period commencing January 1 of the year following the year in which such a finding is made. No other changes shall be made in such boundaries, except with the approval of the Legislature.

(Amended by Stats. 1974, Ch. 1332.)






CHAPTER 3 - San Francisco Bay Conservation and Development Commission

66620

The San Francisco Bay Conservation and Development Commission is hereby created. The commission shall consist of 27 members, as follows:

(a) One member appointed by the Division Engineer, United States Army Engineers, South Pacific Division, from his or her staff.

(b) One member appointed by the Administrator of the United States Environmental Protection Agency, from his or her staff.

(c) One member appointed by the Secretary of Transportation from his or her staff.

(d) One member appointed by the Director of Finance, from his or her staff.

(e) One member appointed by the Secretary of Resources, from his or her staff.

(f) One member appointed by the State Lands Commission, who shall be a member of that commission or from its staff.

(g) One member appointed by the San Francisco Bay Regional Water Quality Control Board, who shall be a member of that board.

(h) Nine county representatives consisting of one member of the board of supervisors representative of each of the nine San Francisco Bay area counties, appointed by the board of supervisors in each county. Each county representative shall be a supervisor representing a supervisorial district which includes within its boundaries lands lying within San Francisco Bay.

(i) Four city representatives appointed by the Association of Bay Area Governments from among the residents of the bayside cities in each of the following areas:

(1) North Bay—Marin, Sonoma, Napa, and Solano Counties;

(2) East Bay—Contra Costa County (west of Pittsburg) and Alameda County north of the southern boundary of Hayward;

(3) South Bay—Alameda County south of the southern boundary of Hayward, Santa Clara County, and San Mateo County south of the northern boundary of Redwood City;

(4) West Bay—San Mateo County north of the northern boundary of Redwood City, and the City and County of San Francisco.

Each city representative shall be an elected city official.

(j) Seven representatives of the public, who shall be residents of the San Francisco Bay area. Five of the representatives shall be appointed by the Governor and their appointments shall be subject to confirmation by the Senate. One of the representatives shall be appointed by the Committee on Rules of the Senate, and one by the Speaker of the Assembly.

(Amended by Stats. 2014, Ch. 401, Sec. 47. Effective January 1, 2015.)



66621

(a) One Member of the Senate, appointed by the Senate Rules Committee, and one Member of the Assembly, appointed by the Speaker of the Assembly, shall meet with, and participate in the activities of, the commission to the extent that the participation is not incompatible with their respective positions as Members of the Legislature. For the purposes of this title, the Members of the Legislature, or their alternates if the alternates are Members of the Legislature, shall constitute a joint interim investigating committee on the subject of this title, and as such shall have the powers and duties imposed upon those committees by the Joint Rules of the Senate and Assembly.

(b) The Member of the Senate and the Member of the Assembly may appoint any person as an alternate for the member whom the member deems qualified.

(Amended by Stats. 1995, Ch. 682, Sec. 6. Effective October 10, 1995.)



66622

The members of the commission shall serve at the pleasure of their respective appointing powers. The members shall serve without compensation, but each of the members shall be reimbursed for necessary expenses incurred in the performance of the member’s duties. However, in lieu of reimbursement for attendance at commission or committee meetings, or at meetings in an official capacity as a commissioner, each member of the commission or alternate who is not a state or federal employee shall receive a per diem of one hundred dollars ($100) per day, not to exceed a combined total of four days in any one calendar month. No member of the commission who receives a per diem from any other source for attending a meeting shall receive a per diem under this section for attending the same meeting.

A member, subject to confirmation by the member’s appointing power, may authorize an alternate for attendance at meetings and voting in the member’s absence. Each alternate shall be designated in a written instrument which shall include evidence of the confirmation by the appointing power and the alternate’s name shall be kept on file with the commission. Each member may change the member’s alternate from time to time, with the confirmation of the appointing power, but shall have only one alternate at a time. Each alternate shall have the same qualifications as are required for the member who appointed the alternate, except that each county representative may designate as an alternate a public official whom the appointing power deems qualified to represent the county.

(Amended by Stats. 1987, Ch. 519, Sec. 1.)



66623

The Governor shall select, from among public representatives on the commission appointed pursuant to subdivision (j) of Section 66620, a chairperson and a vice chairperson.

(Amended by Stats. 1987, Ch. 519, Sec. 2.)



66624

The time and place of the first meeting of the commission shall be prescribed by the Governor, but, in no event, shall it be scheduled for a date later than 10 days after the effective date of this title.

(Added by Stats. 1965, Ch. 1162.)



66625

The headquarters of the commission shall be in the City and County of San Francisco.

(Added by Stats. 1965, Ch. 1162.)






CHAPTER 4 - Powers and Duties of the Commission

66630

The commission shall make a continuing review of all the matters referred to in Section 66603 and Section 66651.

(Amended by Stats. 1982, Ch. 413, Sec. 2.5.)



66631

In making the review, the commission shall cooperate to the fullest extent possible with the Association of Bay Area Governments; and shall, to the fullest extent possible, coordinate its planning with planning by local agencies, which shall retain the responsibility for local land use planning. To avoid duplication of work, the commission shall make maximum use of data and information available from the planning programs of the State Office of Planning and Research, the Association of Bay Area Governments, the San Francisco Bay Regional Water Quality Control Board, the cities and counties in the San Francisco Bay area, and other public and private planning agencies.

(Amended by Stats. 1995, Ch. 951, Sec. 2. Effective January 1, 1996.)



66632

(a) Any person or governmental agency wishing to place fill, to extract materials, or to make any substantial change in use of any water, land or structure, within the area of the commission’s jurisdiction shall secure a permit from the commission and, if required by law or by ordinance, from any city or county within which any part of the work is to be performed. For purposes of this title, “fill” means earth or any other substance or material, including pilings or structures placed on pilings, and structures floating at some or all times and moored for extended periods, such as houseboats and floating docks. For the purposes of this section “materials” means items exceeding twenty dollars ($20) in value.

(b) The commission shall establish reasonable requirements to assure that sufficient information is provided by permit applicants to allow the commission to act on the applications. The requirements shall include measures to assure that the city or county which has jurisdiction over a project may consider and act on all matters regarding the project that involve a discretionary approval before the commission acts on an application. The city or county shall fully inform the commission on any such matters and the actions taken. The commission shall give full consideration to that information in its application review.

(c) The commission may require a reasonable filing fee and reimbursement of expenses for processing and investigating a permit application from all applicants before the commission, including government agencies notwithstanding Section 6103.

(d) The commission shall prescribe the form and contents of applications for permits. Among other things, an application for a permit shall set forth all public improvements and public utility facilities which are necessary or incidental to the proposed project and the names and mailing addresses of all public agencies or public utilities who will have ownership or control of the public improvements or public utility facilities if the permit is granted and the project is constructed. The executive director shall give written notice of the filing of the application to all such public agencies and public utilities. If the commission grants a permit for a project, the permit shall include all public improvements and public utility facilities which are necessary or incidental to the project.

(e) Upon the filing of an application for a permit by the commission, the commission shall transmit a copy thereof to the San Francisco Bay Regional Water Quality Control Board. Within 30 days, the regional board shall file a report with the commission indicating the effect of the proposed project on water quality within the bay.

(f) The commission shall take action upon an application for a permit, either denying or granting the permit, within 90 days after it files the application. The permit shall be automatically granted if the commission shall fail to take specific action either denying or granting the permit within the time period specified in this section. A permit shall be granted for a project if the commission finds and declares that the project is either (1) necessary to the health, safety or welfare of the public in the entire bay area, or (2) of such a nature that it will be consistent with the provisions of this title and with the provisions of the San Francisco Bay Plan then in effect. To effectuate those purposes, the commission may grant a permit subject to reasonable terms and conditions including the uses of land or structures, intensity of uses, construction methods and methods for dredging or placing of fill. Thirteen affirmative votes of members of the commission are required to grant a permit. Neither of the federal representatives who are members of the commission may vote on whether or not a permit shall be granted.

Pursuant to this title, the commission may provide by regulation, adopted after public hearing, for the issuance of permits by the executive director, without compliance with the above procedure, in cases of emergency, or for minor repairs to existing installations or minor improvements made anywhere within the area of jurisdiction of the commission including, without limitation, the installation of piers and pilings and maintenance dredging of navigation channels. The commission may also adopt after public hearing such additional regulations as it deems reasonable and necessary to enable it to carry out its functions efficiently and equitably, including regulations classifying the particular water-oriented uses referred to in Section 66602 and 66605.

(g) If the commission denies the permit, the applicant may submit another application for the permit directly to the commission after 90 days from the date of the denial.

(h) Any project authorized pursuant to this section shall be commenced, performed and completed in compliance with the provisions of all permits granted or issued by the commission and by any city or county.

(i) Any action, or proceeding to contest or question the commission’s denial of a permit application, or conditions attached to approval of a permit application, must be commenced in the appropriate court within 90 days following the date of that action by the commission.

(j) Any person who places fill, extracts materials, or makes any substantial change in the use of any water, land, or structure within the area of the commission’s jurisdiction without securing a permit from the commission as required by this title is guilty of a misdemeanor.

(Amended by Stats. 1987, Ch. 519, Sec. 4.)



66632.1

Nothing in this title shall apply to any project where necessary local governmental approval and a Department of the Army Corps of Engineers permit have been obtained to allow commencement of the diking or filling process, and where such diking or filling process has commenced prior to the effective date of this title, nor to the continuation of dredging under existing Department of the Army Corps of Engineers permits.

(Added by Stats. 1965, Ch. 1162.)



66632.2

(a) The owner or operator of any public service facilities need not obtain a permit from the commission for the construction within or upon any public highway or street of any public service facilities to provide service to persons or property located within the area of the commission’s jurisdiction. The public service facilities referred to in this subdivision shall be limited to those which are necessary for and are customarily used to provide direct and immediate service to the persons or property requiring that service.

(b) The owner or operator of public service facilities or a public street or road located anywhere within the area of the commission’s jurisdiction may, without first obtaining a permit from the commission, make emergency repairs to those facilities as may be necessary to maintain service if the emergency requires repairs before an emergency permit can be obtained under subdivision (f) of Section 66632 and if that notification is given to the commission not later than the first working day following the undertaking.

(c) “Public service facilities,” as used in this section, means any facilities used or intended to be used to provide water, gas, electric, or communications service and any pipelines, and appurtenant facilities, for the collection or transmission of sewage, flood or storm waters, petroleum, gas, or any liquid or other substance.

(d) Any agency that intends to undertake, carry out, or approve an emergency project to maintain, repair, or restore an existing highway, as defined in Section 360 of the Vehicle Code, except for a highway designated as an official state scenic highway pursuant to Section 262 of the Streets and Highways Code, within the existing right-of-way of the highway, damaged as a result of fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide, within one year of the damage, need not obtain a permit from the commission, if notification is given to the commission not later than the first working day following the commencement of the undertaking or action. This subdivision does not exempt from this section any agency that is required to obtain from the commission a permit to undertake, carry out, or approve a project to expand or widen a highway damaged by fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide.

(Amended by Stats. 1996, Ch. 825, Sec. 5. Effective January 1, 1997.)



66632.4

Within any portion or portions of the shoreline band that are located outside the boundaries of water-oriented priority land uses, as fixed and established pursuant to Section 66611, the commission may deny an application for a permit for a proposed project only on the grounds that the project fails to provide maximum feasible public access, consistent with the proposed project, to the bay and its shoreline. When considering whether a project provides maximum feasible public access in areas of sensitive habitat, including tidal marshlands and mudflats, the commission shall, after consultation with the Department of Fish and Game, and using the best available scientific evidence, determine whether the access is compatible with wildlife protection in the bay.

(Amended by Stats. 2000, Ch. 498, Sec. 1. Effective January 1, 2001.)



66633

The commission may:

(a) Accept grants, contributions, and appropriations from any public agency, private foundation, or individual.

(b) Appoint committees from its membership and appoint advisory committees from other interested public and private groups.

(c) Contract for or employ any professional services required by the commission or for the performance of work and services which in its opinion cannot satisfactorily be performed by its officers and employees or by other federal, state, or local governmental agencies.

(d) Sue and be sued in all actions and proceedings and in all courts and tribunals of competent jurisdiction, including prohibitory and mandatory injunctions to restrain violations of this title.

(e) Do any and all other things necessary to carry out the purposes of this title.

(Amended by Stats. 1969, Ch. 713.)



66633.1

The Legislature finds and declares that because the San Francisco Bay Conservation and Development Commission must rely on the expertise provided by volunteer members of advisory boards to make decisions which relate to the public safety, members of the advisory boards should be entitled to the same immunity from liability provided commission members and other public employees.

Members of the advisory bodies appointed pursuant to Sections 66633 and 66636 while performing duties required by this title or by the commission shall be entitled to the same rights and immunities granted public employees by Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1. Those rights and immunities are deemed to have attached and shall attach as of the date of appointment of a member to the advisory body. This provision shall apply to members appointed to the Engineering Criteria Review Board (14 Cal. Adm. Code 10298), the Design Review Board (14 Cal. Adm. Code 10295), and any other advisory bodies created pursuant to Sections 66633 and 66636.

(Amended by Stats. 1987, Ch. 519, Sec. 5.)



66634

The commission shall, in addition to any funds which the Legislature may appropriate for planning activities of the commission, take whatever steps are necessary to attempt to obtain money available of such planning activities from any federal, state, or local sources.

(Added by Stats. 1965, Ch. 1162.)



66635

The commission shall appoint an executive director who shall have charge of administering the affairs of the commission, subject to the direction and policies of the commission. The executive director shall, subject to approval of the commission, appoint such employees as may be necessary in order to carry out the functions of the commission.

(Amended by Stats. 1969, Ch. 713.)



66636

Within a reasonable time, but not to exceed one year from the date of the first meeting of the commission, the chairman of the commission, in collaboration with and with the concurrence of the commission, shall appoint a citizens’ advisory committee to assist and advise the commission in carrying out its functions. The advisory committee shall consist of not more than 20 members.

At least one member of the advisory committee shall be a representative of a public agency having jurisdiction over harbor facilities, and another shall represent a public agency having jurisdiction over airport facilities. The advisory committee shall also include representatives of conservation and recreation organizations, and at least one biologist, one sociologist, one geologist, one architect, one landscape architect, one representative of an industrial development board or commission, and one owner of privately held lands within the San Francisco Bay as defined in Section 66610.

(Added by Stats. 1965, Ch. 1162.)



66637

(a) When the executive director determines that a person or governmental agency has undertaken, or is threatening to undertake, an activity that (1) may require a permit from the commission without securing a permit; or (2) may be inconsistent with a permit previously issued by the commission, the executive director may issue an order directing that person or governmental agency to cease and desist.

(b) A cease and desist order issued by the executive director may be subject to the terms and conditions that the executive director may determine are necessary to ensure compliance with this title, including the immediate removal of any fill or other material where that removal is necessary to avoid irreparable injury to an area within the jurisdiction of the commission pending action by the commission under Section 66638.

(c) A cease and desist order issued by the executive director shall become null and void 90 days after issuance.

(d) A cease and desist order issued by the executive director shall be effective upon the issuance thereof, and copies shall be served forthwith by certified mail upon the person or governmental agency being charged with the actual or threatened violation of this title. A copy of the cease and desist order shall also be sent by certified mail to the owner of the property on which the violation occurred.

(Amended by Stats. 2004, Ch. 618, Sec. 4. Effective January 1, 2005.)



66638

(a) When the commission, after public hearing, determines that a person or governmental agency has undertaken, or is threatening to undertake, an activity that (1) requires a permit from the commission without securing a permit, or (2) is inconsistent with a permit previously issued by the commission, the commission may issue an order requiring the person or governmental agency to cease and desist.

(b) A cease and desist order issued by the commission may be subject to the terms and conditions that the commission may determine are necessary to ensure compliance with this title, including immediate removal of any fill or other material or the setting of a schedule within which steps must be taken to obtain a permit pursuant to this title.

(c) Notice of the public hearing on a proposed cease and desist order shall be given to all affected persons and agencies and the order shall be effective and final as to the commission upon issuance thereof. Copies shall be served forthwith by certified mail upon the person or governmental agency being charged with the actual or threatened violation of this title and upon other affected persons and agencies who appeared at the hearing and requested a copy. A copy of the cease and desist order shall also be sent by certified mail to the owner of the property on which the violation occurred.

(Amended by Stats. 2004, Ch. 618, Sec. 5. Effective January 1, 2005.)



66639

(a) Within 30 days after service of a copy of a cease and desist order issued by the executive director under Section 66637 or the commission under Section 66638, any aggrieved party may file with the superior court a petition for writ of mandate for review thereof pursuant to Section 1094.5 of the Code of Civil Procedure. Failure to file such an action shall not preclude a party from challenging the reasonableness and validity of an order of the executive director or the commission in any judicial proceedings brought to enforce such order or for other civil remedies.

(b) The evidence before the court in any proceeding to review an order of the commission described in subdivision (a) shall consist of the record before the commission, and in cases where it is claimed that the findings are not supported by the evidence, abuse of discretion is established only if the court determines that the findings are not supported by substantial evidence in the light of the whole record.

(Added by Stats. 1973, Ch. 766.)



66640

(a) Upon the failure of a person to comply with a permit or a cease and desist order issued by the executive director or the commission, or with any provision of this title, the Attorney General, upon request of the commission, shall petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining the person or persons from continuing any activity in violation of the permit, order, or provision of this title.

(b) The evidence before the court shall consist of the record before the executive director or the commission, whoever initially issued the order, and any other relevant evidence that, in the judgment of the court, should be considered to effectuate and implement the policies of this title. In every case brought under this section, the court shall exercise its independent judgment on the evidence.

(c) The court shall issue an order directing defendants to appear before the court at a time and place certain and show cause why the injunction should not be issued. The court may grant any prohibitory or mandatory relief that may be warranted.

(d) The court may stay the operation of the cease and desist order after notice to the executive director or the commission, whichever initially issued the order, and hearing. The stay may be imposed or continued only if it is not against the public interest.

(Amended by Stats. 2004, Ch. 618, Sec. 6. Effective January 1, 2005.)



66641

(a) Any person or governmental agency who intentionally or negligently violates any cease and desist order issued, reissued, or amended by the commission or the executive director may be liable civilly in a sum of not to exceed six thousand dollars ($6,000) for each day in which such violation persists.

(b) The Attorney General, upon request of the commission, shall petition the superior court to impose, assess and recover such sums. In determining such amount, the court shall take into consideration all relevant circumstances, including but not limited to, the extent of harm caused by the violation, the nature and persistence of the violation, the length of time over which the violation occurs and corrective action, if any, taken by the person or governmental agency charged.

(c) The provisions of Section 66640 shall apply to proceedings to impose, assess and recover an amount pursuant to this article.

(d) Remedies under this section are in addition to, and do not supersede or limit, any and all other remedies, civil or criminal.

(Amended by Stats. 1978, Ch. 1094.)



66641.5

(a) In addition to any other penalties, any person or entity who violates this title is subject to a civil penalty of not to exceed thirty thousand dollars ($30,000). In determining the amount of a civil penalty, the court shall consider the factors listed in subdivision (a) of Section 66641.9.

(b) In addition to any other penalties, any person or entity who intentionally and knowingly undertakes any activity requiring a permit pursuant to subdivision (a) of Section 66632 without that permit, or who intentionally and knowingly violates any term or condition of any permit issued by or on behalf of the commission, is subject to a civil penalty of not less than one hundred dollars ($100), nor more than ten thousand dollars ($10,000), per day for each day in which that violation occurs or persists.

(c) Except as provided in Section 818, whenever a person or entity has intentionally and knowingly violated this title or any term or condition of a permit issued by or on behalf of the commission, the commission may maintain an action, in addition to the actions authorized pursuant to subdivisions (a) and (b), for the recovery of exemplary damages. In determining the amount to be awarded, the court shall consider the amount of damages necessary to deter further violations.

(d) In addition to any other penalties, a person or entity who negligently undertakes an activity requiring a permit pursuant to subdivision (a) of Section 66632 without that permit, or who negligently violates any term or condition of any permit issued by or on behalf of the commission, is subject to a civil penalty of not less than fifty dollars ($50) nor more than five thousand dollars ($5,000) per day for each day in which that violation occurs or persists.

(e) Civil liability may be administratively imposed by the commission in accordance with Section 66641.6 on any person or entity for any violation of this title or any term or condition of a permit issued by or on behalf of the commission in an amount that shall be not less than ten dollars ($10), nor more than two thousand dollars ($2,000), for each day in which that violation occurs or persists, but the commission may not administratively impose a fine of more than thirty thousand dollars ($30,000) for a single violation.

(f) Any moneys recovered by the commission pursuant to this section shall be deposited in the fund established and administered pursuant to Section 66647.

(Amended by Stats. 2004, Ch. 618, Sec. 7. Effective January 1, 2005.)



66641.6

(a) The executive director of the commission may issue a complaint to any person or entity on whom administrative civil liability may be imposed pursuant to this article. The complaint shall allege the act or failure to act that constitutes a violation of law, the provision of law authorizing civil liability to be imposed pursuant to this title, and the proposed civil liability.

(b) The complaint shall be served by personal notice or certified mail, and shall inform the party so served that a hearing shall be conducted within 60 days after the party has been served. The hearing shall be before the commission. The complainant may waive the right to a hearing, in which case the commission shall not conduct a hearing.

(c) After any hearing, the commission may adopt, with or without revision, the proposed decision and order of the executive director.

(d) Orders setting administrative civil liability shall become effective and final upon issuance thereof, and any payment shall be made within 30 days. Copies of these orders shall be served by personal service or by registered mail upon the party served with the complaint and upon other persons who appeared at the hearing and requested a copy.

(Added by Stats. 1987, Ch. 519, Sec. 8.)



66641.7

(a) Within 30 days after service of an order issued under Section 66641.6, any aggrieved party may file with the superior court a petition for writ of mandate for review thereof pursuant to Section 1094.5 of the Code of Civil Procedure. If no aggrieved party petitions for a writ of mandate within the time provided by this section, an order of the commission shall not be subject to review by any court or agency, except that the commission may grant review on its own motion of an order issued under Section 66641.6 after the expiration of the time limits set by this section.

(b) Upon request of the commission, the Attorney General shall institute an action in the appropriate superior court to collect and recover any administrative civil penalties imposed pursuant to Section 66641.6. The court shall accord priority on its calendar to any such action.

(Added by Stats. 1987, Ch. 519, Sec. 9.)



66641.8

No person shall be subject to both civil liability imposed under Section 66641.6 and civil liability imposed by the superior court under Section 66641.5 for the same act or failure to act.

(Added by Stats. 1987, Ch. 519, Sec. 10.)



66641.9

(a) In determining the amount of administrative civil liability, the commission shall take into consideration the nature, circumstance, extent, and gravity of the violation or violations, whether the violation is susceptible to removal or resolution, the cost to the state in pursuing the enforcement action, and with respect to the violator, the ability to pay, the effect on ability to continue in business, any voluntary removal or resolution efforts undertaken, any prior history of violations, the degree of culpability, economic savings, if any, resulting from the violation, and such other matters as justice may require.

(b) Any moneys recovered by the commission pursuant to Section 66641.6 shall be deposited in the fund established and administered pursuant to Section 66647.

(Added by Stats. 1987, Ch. 519, Sec. 11.)



66642

(a) Every civil action brought under the provisions of this division at the request of the commission shall be brought by the Attorney General in the name of the people of the State of California and any such actions relating to the same violation may be joined or consolidated.

(b) Any civil action brought pursuant to this division shall be brought in a county in which the alleged violation is occurring or may occur. However, any action by or against a city, city and county, county, or other public agency shall, upon motion of either party, be transferred to a county or city and county not a party to the action or to a county or city and county other than that in which the city or public agency is located.

(Added by Stats. 1973, Ch. 766.)



66643

The commission may hold any hearings and conduct any investigations in any part of the state necessary to carry out the powers vested in it, and for such purposes shall have the same power to conduct investigations and hearings as those conferred upon the heads of state departments by Article 2 (commencing with Section 11180) of Chapter 2 of Division 3 of Title 2.

Upon authorization of the commission, any member of the commission or its designated representative may conduct a hearing or investigation of the commission. Any final action of the commission shall only be taken by a majority of all the members of the commission, at a meeting duly called and held.

All hearings held by the commission or by any designated representative of the commission shall be open and public.

(Added by Stats. 1978, Ch. 1094.)



66645

(a) In addition to the provisions of Sections 25302, 25500, 25507, 25508, 25514, 25516.1, 25519, 25523, and 25526 of the Public Resources Code, the provisions of this section shall apply to the commission and the State Energy Resources Conservation and Development Commission with respect to matters within the statutory responsibility of the latter.

(b) After one or more public hearings, and prior to January 1, 1979, the commission shall designate those specific locations within the Suisun Marsh, as defined in Section 29101 of the Public Resources Code, or the area of jurisdiction of the commission, where the location of a facility, as defined in Section 25110 of the Public Resources Code, would be inconsistent with this title or Division 19 (commencing with Section 29000) of the Public Resources Code. The following locations, however, shall not be so designated: (1) any property of a utility that is used for such a facility or will be used for the reasonable expansion thereof; (2) any site for which a notice of intention to file an application for certification has been filed pursuant to Section 25502 of the Public Resources Code prior to January 1, 1978, and is subsequently approved pursuant to Section 22516 of the Public Resources Code; and (3) the area east of Collinsville Road that is designated for water-related industrial use on the Suisun Marsh Protection Plan Map. Each designation made pursuant to this section shall include a description of the boundaries of those locations, the provisions of this title or Division 19 (commencing with Section 29000) of the Public Resources Code with which they would be inconsistent, and detailed findings concerning the significant adverse impacts that would result from development of a facility in the designated area. The commission shall consider the conclusions, if any, reached by the State Energy Resources Conservation and Development Commission in its most recently promulgated comprehensive report issued pursuant to Section 25309 of the Public Resources Code. The commission also shall request the assistance of the State Energy Resources Conservation and Development Commission in carrying out the requirements of this section. The commission shall transmit a copy of its report prepared pursuant to this subdivision to the State Energy Resources Conservation and Development Commission.

(c)  The commission shall revise and update the designations specified in subdivision (b) not less than once every five years. The provisions of subdivision (b) shall not apply to any sites and related facilities specified in any notice of intention to file an application for certification filed pursuant to Section 25502 of the Public Resources Code prior to designation of additional locations made by the commission pursuant to this subdivision.

(d) Whenever the State Energy Resources Conservation and Development Commission exercises its siting authority and undertakes proceedings pursuant to the provisions of Chapter 6 (commencing with Section 25500) of Division 15 of the Public Resources Code with respect to any thermal powerplant or transmission line to be located, in whole or in part, within the Suisun Marsh or the area of jurisdiction of the commission, the commission shall participate in those proceedings and shall receive from the State Energy Resources Conservation and Development Commission any notice of intention to file an application for certification of a site and related facilities within the Suisun Marsh or the area of jurisdiction of the commission. The commission shall analyze each notice of intention and, prior to commencement of the hearings conducted pursuant to Section 25513 of the Public Resources Code, shall forward to the State Energy Resources Conservation and Development Commission a written report on the suitability of the proposed site and related facilities specified in that notice. The commission’s report shall contain a consideration of, and findings regarding, the following:

(1) If it is to be located within the Suisun Marsh, the consistency of the proposed site and related facilities, with the provisions of this title and Division 19 (commencing with Section 29000) of the Public Resources Code, the policies of the Suisun Marsh Protection Plan (as defined in Section 29113 of the Public Resources Code) and the certified local protection program (as defined in Section 29111 of the Public Resources Code) if any.

(2) If it is to be located within the area of jurisdiction of the commission, the consistency of the proposed site and related facilities with the provisions of this title and the San Francisco Bay Plan.

(3) The degree to which the proposed site and related facilities could reasonably be modified so as to be consistent with this title, Division 19 (commencing with Section 29000) of the Public Resources Code, the Suisun Marsh Protection Plan, or the San Francisco Bay Plan.

(4) Such other matters as the commission deems appropriate and necessary to carry out Division 19 (commencing with Section 29000) of the Public Resources Code.

(Amended by Stats. 1991, Ch. 1031, Sec. 1.)



66646

Notwithstanding any other provision of this title, except subdivisions (b) and (c) of Section 66645, and notwithstanding any provision of Division 19 (commencing with Section 29000) of the Public Resources Code, new or expanded thermal electric generating plants may be constructed within the Suisun Marsh, as defined in Section 29101 of the Public Resources Code, or the area of jurisdiction of the commission, if the proposed site has been determined, pursuant to the provisions of Section 25516.1 of the Public Resources Code, by the State Energy Resources Conservation and Development Commission to have greater relative merit than available alternative sites and related facilities for an applicant’s service area which have been determined to be acceptable pursuant to the provisions of Section 25516 of the Public Resources Code.

(Added by Stats. 1977, Ch. 1155.)



66646.1

The Legislature finds that the State Water Resources Control Board and the California Regional Water Quality Control Board for the San Francisco Bay Region have the responsibility for establishing the beneficial uses of the waters of San Francisco Bay and setting water quality objectives to protect these uses, and have the primary responsibility for coordination, control, and enforcement of water quality in San Francisco Bay. The policies, decisions, advice, and authority of these boards should be the primary basis for the commission to carry out its water quality responsibilities in San Francisco Bay.

(Added by Stats. 1991, Ch. 583, Sec. 2.)



66646.2

The San Francisco Bay Conservation and Development Commission, in coordination with local governments, regional councils of government, and other agencies and interested parties, may develop regional strategies, as needed, for addressing the impacts of, and adapting to, the effects of sea level rise and other impacts of global climate change on the San Francisco Bay and affected shoreline areas. These regional strategies may include, but are not limited to, the following:

(a) Identification of areas that may be subject to erosion, inundation, or other impacts from sea level rise and climate change.

(b) Economic and environmental analyses of the benefits and costs of protecting the areas likely to be impacted.

(c) A plan that describes how to mitigate and adapt to projected sea level rise and other climate-change impacts on the bay and shoreline, including protecting resources from erosion and inundation, and maintaining, restoring, or enhancing the productivity of bay and shoreline environments.

(Added by Stats. 2008, Ch. 442, Sec. 3. Effective January 1, 2009.)



66647

(a) There is in the State Treasury a Bay Fill Clean-up and Abatement Fund. All moneys from the following sources are to be paid into the fund:

(1) All moneys appropriated by the Legislature for the fund.

(2) All moneys contributed to the fund by any person or entity and accepted by the commission.

(3) All moneys collected civilly under any proceeding brought pursuant to any provision of this chapter or Division 19 (commencing with Section 29000) of the Public Resources Code.

(b) All moneys paid into the fund shall be available for expenditure by the commission or the executive director, when appropriated by the Legislature, for the purposes of removing fill, resource enhancement, or performing any other remedial cleanup or abatement actions within the commission’s jurisdiction.

(Amended by Stats. 1982, Ch. 413, Sec. 3.)



66648

Fees collected by the commission pursuant to conditions imposed on permit applicants to mitigate the adverse impacts of permitted development, and any funds paid into the Bay Fill Clean-up and Abatement Fund established by Section 66647, may be transferred to the subaccount of the San Francisco Bay Area Conservancy Program Account established under subparagraph (B) of paragraph (1) of subdivision (b) of Section 31164 of the Public Resources Code or to a substantially similar account in a coastal trust fund, or its equivalent if enacted into law, with the concurrence of the State Coastal Conservancy, to be expended by the conservancy pursuant to its authority under Division 21 (commencing with Section 31000) of the Public Resources Code to carry out the mitigation required under the commission’s permit, or for the purposes set forth in subdivision (b) of Section 66647, as determined by the commission.

(Added by Stats. 2004, Ch. 618, Sec. 8. Effective January 1, 2005.)






CHAPTER 5 - The San Francisco Bay Plan and Further Reports of the Commission

66650

This title shall be known and may be cited as the McAteer-Petris Act.

(Repealed and added by Stats. 1969, Ch. 713.)



66651

Pursuant to this title the commission has adopted and submitted to the Governor and the Legislature the San Francisco Bay Plan, a comprehensive plan containing statements and maps concerning the following:

(a) The summary and objectives of the plan.

(b) The bay, as a resource, including findings and policies upon: fish and wildlife; water quality; smog and weather; water surface, area, and volume; marshes and mudflats; fresh water inflow; dredging; and shell deposits.

(c) The development of the bay and shoreline, including findings and policies upon: economic and population growth; safety of fills; water-related industries; ports; commercial fishing; airports; recreation; saltponds and other managed wetlands; transportation; other uses of the bay and shoreline; refuse disposal sites; public access; appearance, design, and scenic views.

(d) The implementation provisions in the section on carrying out the plan.

This plan and any amendments thereto shall constitute the plan for the commission to use to establish policies for reviewing and acting on projects until otherwise ordered by the Legislature.

The plan may contain or incorporate by reference special area plans with more specific findings and policies for portions of the bay and its shoreline and other plans addressing special needs, such as seaports.

Any change to the plan shall be made exclusively in accordance with the procedures described in Section 66652 and any regulations the commission may adopt to implement Section 66652.

(Amended by Stats. 1990, Ch. 247, Sec. 1.)



66652

The commission at any time may amend, or repeal and adopt a new form of, all or any part of the San Francisco Bay Plan but such changes shall be consistent with the findings and declarations of policy contained in this title.

Such changes shall be made by resolution of the commission adopted after public hearing on the proposed change, of which adequate descriptive notice shall be given. If the proposed change pertains to a policy or standard contained in the San Francisco Bay Plan, or defines a water-oriented use referred to in Section 66602 or 66605, the resolution adopting the change shall not be voted upon less than 90 days following notice of hearing on the proposed change and shall require the affirmative vote of two-thirds of the commission members. If the proposed change pertains only to a map or diagram contained in the San Francisco Bay Plan, the resolution adopting the change shall not be voted on less than 30 days following notice of hearing on the proposed change, except that changes proposed under Section 66611 shall not be voted on less than 90 days following such notice, and shall, except as provided by Section 66611, require the affirmative vote of the majority of the commission members.

(Amended by Stats. 1972, Ch. 373.)



66653

If a function or activity is within the area of the commission’s jurisdiction and requires the securing of a permit, the commission shall exercise its power to grant or deny a permit in conformity with the provisions of this title and with any provisions of the plan pertaining to placing of fill, extraction of materials, construction methods and use or change of use of water areas, land or structures. If a function or activity is outside the area of the commission’s jurisdiction or does not require the issuance of a permit, any provisions of the plan pertaining thereto are advisory only.

(Repealed and added by Stats. 1969, Ch. 713.)



66654

Within the area of the commission’s jurisdiction under subdivisions (b), (c) and (d) of Section 66610, any uses which are in existence on the effective date of this section may be continued, provided, that no substantial change shall be made in such uses except in accordance with this title.

Any owner of property devoted to an existing use or uses may file an application with the commission to determine the nature of such existing use or uses, the extent of territory then devoted to such use or uses, and such additional territory adjacent thereto as may be expected to be reasonably necessary for the expansion of such use or uses during a period of not to exceed 15 years from the date of filing such application. Not later than 90 days after such filing, the commission after public hearing shall adopt a resolution making such determination. After the adoption of such resolution no permit need be obtained from the commission for any of the existing use or uses specifed in the resolution or for the expansion thereof within the territory described in said resolution.

(Added by Stats. 1969, Ch. 713.)



66655

If, prior to September 1, 1969, any city or county has adopted an ordinance or issued a permit authorizing a particular use or uses within the areas defined in subdivisions (b), (c) and (d) of Section 66610, no person who has obtained a vested right thereunder shall be required to secure a permit from the commission, providing, that no substantial changes may be made in any such use or uses, except in accordance with this title. Any such person shall be deemed to have such vested rights if, prior to September 1, 1969, he has in good faith and in reliance upon the ordinance or permit commenced and performed substantial work on the use or uses authorized and incurred substantial liabilities for work and materials necessary therefor. Expenses incurred in obtaining the enactment of an ordinance or the issuance of a permit shall not be deemed liabilities for work or material.

(Added by Stats. 1969, Ch. 713.)



66656

(a) Any person claiming an exemption from the permit requirements of Section 66632 for placement of fill within the area of the commission’s jurisdiction under subdivisions (a), (c), and (d) of Section 66610 after January 1, 1974, through reliance upon Section 66632.1 or 66655 shall, within 90 days after January 1, 1974, notify the commission by filing a claim of exemption with the commission. Failure of any person to file a claim of exemption within such time shall subject such activity of such person within such area of the commission’s jurisdiction to the permit requirements of this act.

(b) The commission shall, by regulation, establish procedures, including public hearings, for determining claims of exemption and may require documentation, including declarations under penalty of perjury or affidavits, to support any claim of exemption.

(c) The commission shall take reasonable steps to notify persons of this section, but the failure of any person to receive such notice shall not extend the period within which a claim of exemption is required to be filed under this section.

(d) This section shall not apply either to any person who has received a written determination by or on behalf of the commission prior to January 1, 1974, that a specific project is exempt from the provisions of this act or to any person who is a party to a written agreement with the commission relating to a claim of exemption.

(Added by renumbering Section 66656.1 by Stats. 1977, Ch. 1223.)



66657

In eminent domain or inverse condemnation proceedings for any property within the area of the commission’s jurisdiction, in determining “just compensation,” as used in Section 19 of Article I of the California Constitution, or the compensation provided in Chapter 9 (commencing with Section 1263.010) and Chapter 10 (commencing with Section 1265.010) of Title 7 of Part 3 of the Code of Civil Procedure, the influence of the San Francisco Bay Plan, in effect at the time of the taking or damaging of the property, upon the value of the property or the interest being valued shall be inadmissible as evidence and not a proper basis for an opinion as to the value of the property.

(Amended by Stats. 1975, Ch. 582.)



66658

Until the termination of the existence of the commission, it shall have all powers and duties prescribed by Chapters 1 (commencing with Section 66600) to 4 (commencing with Section 66630), inclusive, of this title including, without limitation, the power to continue or make further studies authorized thereby.

(Added by Stats. 1969, Ch. 713.)



66659

The commission shall continue in existence until such time as the Legislature provides for the termination of the existence of the commission or for the transfer of the commission’s functions and duties to some other permanent agency.

(Added by Stats. 1969, Ch. 713.)



66660

The commission shall make a supplemental report, or reports, containing all of the following:

(a) The results of any continued or further studies made by the commission;

(b) Such other information and recommendations as the commission deems desirable.

(Added by Stats. 1969, Ch. 713.)



66660.1

Notwithstanding any provision of this title to the contrary, the jurisdiction of the commission, except for the control of fill or extraction of materials shall not include the shoreline within a city limit upon which any person or entity has commenced and performed substantial work for the purpose of establishing a planned community development on land already filled and requiring no additional fill or extraction, and for which the planning commission approval of the city council has been obtained prior to July 1, 1969.

(Added by Stats. 1969, Ch. 713.)



66661

The commission shall annually file a supplemental report with the Governor and the Legislature by the fifth legislative day of each regular session of the Legislature commencing not later than the 1971 Regular Session.

(Added by Stats. 1969, Ch. 713.)






CHAPTER 5.5 - San Francisco Bay Dredging

ARTICLE 1 - Findings and Declarations

66663

The Legislature hereby finds and declares that because of the shallowness and high rate of sedimentation of the San Francisco Bay, dredging is essential to establish and maintain navigational channels for maritime commerce, which contributes substantially to the local, regional, and state economies, as well as for military navigation, flood control, recreational boating, and other public purposes.

(Added by Stats. 1991, Ch. 583, Sec. 3.)



66663.1

The Legislature further finds and declares that it is in the interest of the state to accomplish the following:

(a) Establish the relative importance of dredging needs so that the most important projects can be prioritized and accomplished quickly and unnecessary dredging activities are eliminated.

(b) Examine the potential for and promote using dredged materials as a resource, such as creating new wetlands and maintaining existing levees.

(c) Establish a broad range of environmentally sound and economically feasible disposal options in order to protect fish and wildlife resources and other beneficial uses of the bay and the ocean.

(d) Identify how disposal sites can best be managed and assure adequate monitoring of dredging and disposal activities.

(Added by Stats. 1991, Ch. 583, Sec. 3.)



66663.2

The Legislature further finds and declares that the United States Army Corps of Engineers, the Environmental Protection Agency, the State Water Resources Control Board and relevant California regional water quality control boards, and the San Francisco Bay Conservation and Development Commission have agreed to participate in a joint effort known as the Long Term Management Strategy (LTMS) to formulate a federal/state management strategy for bay dredging that concentrates federal efforts toward studying and possibly designating ocean disposal sites, and state efforts towards inbay and upland disposal options. This chapter is intended to reflect the commission’s role in the Long Term Management Strategy, including all of the following:

(a) Evaluation of the use of upland, diked bayland, and delta areas for reuse of material dredged from the bay, regulatory constraints and opportunities involving upland disposal, and potential project sponsors and methods to implement those uses.

(b) Participation with the United States Geological Survey to make a detailed study of bay sediment processes affecting the need for bay dredging and the physical impacts of inbay disposal to augment the modeling work on bay sediment dynamics being performed by the State Water Resources Control Board and the United States Army Corps of Engineers.

(c) Participation in the studies of the economic and environmental impacts of the array of disposal options, and assistance in the identification of feasible and environmentally acceptable disposal sites for material dredged from the bay in the ocean, bay, upland, and delta areas, with particular attention given to identifying sites suitable for the reuse of dredged materials.

(d) Participation in the development of a joint agency comprehensive dredging management plan to implement the Long Term Management Strategy, which shall include all of the following:

(1) Prioritization of dredging needs, taking into account technical requirements, geographic factors, costs, and economic investments affecting, and environmental impacts resulting from, maritime, recreational boating, and other dredging projects, and the monitoring and evaluation of regulatory compliance, the environmental effects of dredging and disposal, and the effectiveness of designated disposal sites.

(2) Guidelines for dredging and disposal.

(3) The establishment and implementation of an office of dredged material management, that includes at a minimum the agencies identified in Section 66663.2, and which will simplify and expedite the processing of permit applications for the dredging and disposal of dredged material using the Long Term Management Strategy goals and policies.

(4) The development of alternatives to open water disposal of dredged sediments.

(Amended by Stats. 1995, Ch. 951, Sec. 3. Effective January 1, 1996.)



66663.3

The Legislature finds and declares that the commission should avoid duplication of effort in carrying out its role in the Long Term Management Strategy by making maximum use of information available from other portions of the strategy, the San Francisco Estuary Project, and other federal, state, and local agencies and private organizations.

(Added by Stats. 1991, Ch. 583, Sec. 3.)






ARTICLE 2 - Definitions

66664

“Bay” means all portions of San Francisco Bay, as defined in subdivision (a) of Section 66610.

(Added by Stats. 1991, Ch. 583, Sec. 3.)



66664.1

“Commission” means the San Francisco Bay Conservation and Development Commission.

(Added by Stats. 1991, Ch. 583, Sec. 3.)



66664.2

“Delta” means the Sacramento-San Joaquin Delta, as described in Section 12220 of the Water Code.

(Added by Stats. 1991, Ch. 583, Sec. 3.)



66664.3

“Dredged material disposal” means the placement of material extracted by dredging.

(Added by Stats. 1991, Ch. 583, Sec. 3.)



66664.4

“Dredging” means the extraction of sand, mud, or other materials from San Francisco Bay, its tributaries, the delta, or coastal state waters.

(Added by Stats. 1991, Ch. 583, Sec. 3.)



66664.5

“Reuse” means the use of dredged material as a construction material or for some other beneficial purpose.

(Added by Stats. 1991, Ch. 583, Sec. 3.)



66664.6

“Upland disposal” means disposal of dredged material in areas not subject to tidal action.

(Added by Stats. 1991, Ch. 583, Sec. 3.)






ARTICLE 3 - Implementation

66666

No provision of this chapter shall be construed to change any existing regulatory authority under Division 6 (commencing with Section 6001), Division 7 (commencing with Section 8600), or Division 13 (commencing with Section 21000) of the Public Resources Code, or the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code), all of which shall remain in full force and effect. Nothing in this chapter shall be construed to remove or otherwise affect certifications, waivers of certifications, waste discharge requirements, or commission or State Lands Commission permits now or hereafter issued for dredging and disposal projects pursuant to this title or any other applicable provision of state or federal law.

(Added by Stats. 1991, Ch. 583, Sec. 3.)









CHAPTER 6 - White Slough Protection and Development

66670

This chapter shall be known and may be cited as the White Slough Protection and Development Act.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66671

The Legislature hereby finds and declares that the area of White Slough, consisting of at least 336 acres of tidal wetlands, 132 acres of tidally influenced wetlands, and 103 acres of adjacent upland, comprises a valuable wetland and urban resource in western Solano County, provides diverse habitat for waterfowl and endangered species, includes degraded areas which can be improved for both wildlife and the public, and is adjacent to developed areas that need adequate transportation and protection from flooding.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66672

The Legislature further finds and declares that the area of White Slough was not within the jurisdiction of the San Francisco Bay Conservation and Development Commission from the time the commission was established in 1965 until the winter of 1976–77, when storms and other natural forces caused levees along the Napa River to breach, allowing greater and more frequent inundation by the tides into much of the area of White Slough. Because neither the owners of the property in the area of White Slough, nor any public agency repaired the levees in a timely manner, subsequently in 1977, most of the area of White Slough became subject to the jurisdiction of the commission and thereby subject to this title.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66673

The Legislature further finds and declares that the breaches in the Napa River levees have caused a major sewerline to be covered by tidal waters, which could lead to serious water pollution in sensitive wildlife habitat areas in the event of leakage or breakage, to problems of infiltration of tidal waters into the sewerline, and to damage of wetlands during the normal maintenance of the sewerline. The breaches also allow the flooding of State Highway Route 37 and nearby developed areas which has already caused damage in excess of one million dollars ($1,000,000) and threatens to cause additional damage in the future.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66674

The Legislature further finds and declares that it is in the public interest to provide flood protection to the residents and property surrounding White Slough, to relocate the flooded sewerlines in White Slough, and to enhance the ecological values of South White Slough, even though those improvements require some fill in tidal and tidally influenced wetlands. The Legislature further finds and declares that the United States Army Corps of Engineers has studied the flooding problems of White Slough and has identified the construction of levees protecting existing filled or developed lands north and south of State Highway Route 37 as an environmentally sound and economically feasible method of providing flood protection, together with a combined improved transportation route and flood control levees along State Highway Route 37.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66675

The Legislature further finds and declares that use of State Highway Route 37 now exceeds the highway’s capacity, and that widening of the highway to four lanes with a minimum amount of fill may only be accomplished in the context of a project to relocate existing sewerlines, to protect private property, and to enhance the ecological values of South White Slough. The Legislature further finds and declares that, because of the unusual circumstances by which tidal influence was returned to White Slough, a combined project may be approved only if all adverse impacts to the environment are mitigated, and the overall effect of the project will be to improve the ecological value of the area.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66676

The Legislature further finds and declares as follows:

(a) The provisions of this chapter are required because of extraordinary circumstances which have developed in the area of White Slough caused by the breaches of the Napa River levee.

(b) Existing public access to the waters of White Slough is inadequate and may be improved along the periphery of South White Slough as part of an ecological enhancement project.

(c) It is in the public interest to devise a resolution of these significant problems that is specific to the area of White Slough.

(d) It is not the intent of the Legislature, in enacting this chapter, to modify any provision of this title except as otherwise expressly provided in this chapter.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66677

The Legislature further finds and declares that, in order to preserve the integrity and to assure the continued wildlife use of White Slough, to provide adequate flood protection, to reduce air pollution, and to complete a necessary transportation facility, there is a need for all of the following:

(a) The establishment and maintenance of adequate waterflow and water quality and the improvement of present water management practices, including drainage and upland flood protection.

(b) The permanent protection by local agencies of tidal wetlands and tidally influenced areas of White Slough, adjacent wetlands, and upland habitat areas.

(c) Implementation of a plan to enhance the wetland values of White Slough, permanently protect wetland, tideland, marsh, and upland habitat areas, provide for an improved transportation link, provide flood protection for already developed upland areas, assure compatible upland development, and provide new public access to and along tidally influenced areas of South White Slough.

(d) Assurance that state interests in the area of White Slough, including water quality, waterflow, habitat protection and enhancement, public access, transportation, and flood protection, will be protected.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66678

As used in this chapter, the following terms have the following meanings:

(a) “City” means the City of Vallejo.

(b) “Commission” means the San Francisco Bay Conservation and Development Commission.

(c) “County” means the County of Solano.

(d) “Department” means the Department of Transportation.

(e) “Plan” means the White Slough Specific Area Plan adopted pursuant to this chapter.

(f) “South White Slough” means all tidally influenced areas south of State Highway Route 37 which would naturally drain northerly to the Napa River, any areas within the tidally influenced portions of the slough that have been filled pursuant to a commission permit, and any areas within the tidally influenced portions of the slough which have been filled after January 1, 1977, without a permit from the commission.

(g) “White Slough” means, within the county and the city, the historic, unfilled bed of White Slough, all lands surrounding the historic bed of White Slough that have been touched by tidal waters since January 1, 1977, any areas within the tidal and tidally influenced portions of the slough that have been filled pursuant to a permit from the commission, and any areas within the tidal and tidally influenced portions of the slough which have been filled after January 1, 1977, without a permit from the commission.

(h) “White Slough Project” means, within the county and the city, the restoration and enhancement of the habitat values of South White Slough, the widening of State Highway Route 37 between Sacramento Street and State Highway Route 29 to not more than four traffic lanes with medians and shoulders of the minimum width possible, the construction of new tidal channels and control structures underneath the existing and the widened portions of State Highway Route 37, the construction of new interchanges between State Highway Route 37 and State Highway 29 and Sacramento Street, the covering with fill of an existing sewerline on the south side of the highway widening, and the relocation of the existing sewerline north of State Highway Route 37 within the area required for the widening of State Highway Route 37.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66679

(a) The city, in consultation with the county, the commission, the department, and other affected local, state, and federal agencies, has previously prepared a draft White Slough Specific Area Plan proposal as a first step toward the orderly, long-range conservation, use, and management of the natural, scenic, recreational, and manmade resources of White Slough.

(b) On or before January 1, 1996, the city and the county shall jointly adopt a final plan which shall include a specific wetlands enhancement segment for the area of White Slough. Provided that no other feasible measures are devised during the environmental review process which have fewer environmental impacts and which accomplish the goals of this chapter, this plan shall include the permanent protection and enhancement of at least 336 acres of tidal wetlands within White Slough and 132 acres of tidally influenced areas in South White Slough, provide for the minimum amount of fill, not to exceed 13 acres, necessary to widen State Highway Route 37 to a four-lane highway and to construct interchanges between State Highway Route 37 and State Highway Route 29 and Sacramento Street, provide flood protection for upland areas, provide for suitable water quality, and provide for wetlands enhancement for all tidally influenced areas of South White Slough, including a program for the acquisition, enhancement, and permanent preservation of those areas.

(c) Not later than 30 days after adoption of the final plan by the city and the county, the city and the county shall submit the plan to the commission for review. The commission shall approve or disapprove the plan within 45 days of submittal on the basis of whether the plan meets the objectives of Sections 66677 and 66680 and includes changes to the relevant city and relevant county general and specific plans and includes proposed city ordinances and county ordinances necessary to implement the plan.

(d) Upon approval of the plan by the commission and the adoption by the city and the county of necessary changes to the general and specific plans and implementing ordinances, the plan shall be the primary basis for reviewing applications for state and local permits for projects affecting White Slough. A permit shall be issued only if the permitting entity finds that the proposed project is consistent with the plan and the requirements of this chapter.

(e) After adoption, no changes shall be made in the plan or the implementing ordinances without the prior notification and approval of the commission.

(Amended by Stats. 1994, Ch. 528, Sec. 1. Effective January 1, 1995.)



66680

The commission shall review and approve, or disapprove, the plan on the basis of whether the plan provides all of the following:

(a) Permanent protection and enhancement of marshes, tidelands, tidally influenced wetlands, and upland habitat sufficient to assure the long-term usefulness of White Slough as a wildlife habitat, a flood basin consistent with wetland enhancement goals, and a wetland resource for the city and the region, including the establishment, operation, and maintenance of adequate tidal action and water quality to preclude algal blooms, to provide a fishery, and to provide waterfowl feeding, resting, and breeding areas.

(b) Location and siting for a project that consists of a State Highway Route 37 widened to not more than four lanes, with the minimum medians and shoulders necessary to assure highway safety, interchanges between State Highway Route 37 and State Highway Route 29 and Sacramento Street, the covering of the flooded sewerline south of State Highway Route 37 and the relocation of the flooded line north of State Highway Route 37 within the area required for the widening of State Highway Route 37, and that provides for all of the following:

(1) A tidal control structure or structures or open channels, sufficient to assure adequate waterflow for suitable water quality, wetland enhancement of South White Slough, and flood protection, between the wetlands north and south of the State Highway Route 37 corridor.

(2) Adequate height and design to protect developed areas of the city from flooding.

(3) No access from the widened State Highway Route 37 to tidal wetlands north of the highway.

(4) The minimum wetland fill necessary, but in no event more than 13 acres.

(5) Mitigation measures, specifically including the following:

(A) Prior to the placing of fill or commencement of other highway construction work, acquisition of upland areas in the vicinity of White Slough which do not presently provide unique or especially significant wildlife habitat and which are four times the size of the area to be filled.

(B) The conversion of these lands to wetlands during highway construction.

(C) The hiring of an independent biologist to assess current conditions on the wetlands to be filled and to monitor the conditions of the newly created wetlands over time.

(D) The permanent protection of the created wetlands.

(E)  Assurances that the created wetlands will be functioning in a manner which fully replaces the filled wetlands within five years. If, after three years it does not appear that the created wetlands will be fully functioning within the five-year period, then the wetlands shall be further improved in a manner which ensures full replacement of the filled wetlands or which provides additional new wetlands. After the five years, the department shall no longer be required to maintain the created wetlands, but may transfer the created wetlands either to the Department of Fish and Game or to another appropriate resource agency for the wetlands’ permanent management for wildlife habitat purposes.

(c) Levees within and adjacent to South White Slough necessary for flood control, wetland habitat enhancement, and public access purposes. The department shall not be responsible for the construction and maintenance of the levees within and adjacent to South White Slough, except for the White Slough Project. Fill for flood control and public access purposes shall be the minimum necessary and shall be mitigated by the acquisition, excavation, and conversion to wetlands of uplands in the vicinity of the project and which do not presently provide unique or especially significant wildlife habitat, to provide an area of wetland habitat at least twice the area to be filled.

(d) Acquisition of interests in real property sufficient to preserve and maintain permanently the wetland, tidal, water-covered, and public access areas of White Slough.

(e) Recognition that the project constructed in accordance with the plan is required to meet the requirements of the federal Clean Water Act and the Rivers and Harbors Act, if applicable.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66681

The plan shall be implemented as follows:

(a) The city and the county shall adopt the relevant provisions of the plan into their general and specific plans, shall adopt land use ordinances that implement the policies of the plan, and shall review and issue or deny any necessary local permits for projects within White Slough based on the requirements of the plan and implementing ordinances.

(b) In addition to obtaining any other permit required by law from the city or county or any state, regional, or local agency, any person placing fill, extracting materials, or making any substantial change in use of any area within White Slough shall obtain a permit from the commission. The commission shall issue a permit for these activities only if it finds the project consistent with the plan, this chapter, and, where not inconsistent with the plan and this chapter, this title, the San Francisco Bay Plan, and other relevant state and local law.

(c) The Department of Fish and Game, the Wildlife Conservation Board, the State Lands Commission, the State Coastal Conservancy, and the Department of Transportaton shall exercise their powers and allocate available resources to acquire, enhance, or manage wetlands and public access areas within White Slough in a manner consistent with the plan, subject to statewide goals and priorities of the agencies.

(Added by Stats. 1990, Ch. 247, Sec. 2.)



66682

The commission shall issue a permit for all, or any portion, of the White Slough Project only if the commission finds that the work is consistent with the plan, subdivision (b) of Section 66681, and all of the following requirements have been met:

(a) The city and the county have adopted the necessary implementing ordinances and have amended their general and specific plans.

(b) The department limits the project to a four-lane highway with the minimum medians and shoulders necessary to assure highway safety, and the project does not permit access to the wetlands north of State Highway Route 37.

(c) A minimum fill of tidal areas will result from construction of the combined flood barrier, new sewerline, and widened State Highway Route 37 and associated interchanges, which in no event will result in the loss of more than 13 acres of tidal areas.

(d) Fill of tidal and tidally influenced wetlands will be mitigated on a four-to-one basis in the vicinity of the project, and the mitigation will consist of the acquisition of upland areas which do not presently provide unique or especially significant wildlife habitat and the creation and permanent protection of new wetlands for habitat purposes. The acquisition of the upland areas will take place before construction of the highway project. Creation of new wetlands will be done concurrently with the construction of the highway project and will be monitored by an independent biologist. There shall be assurances that the created wetlands will be fully functional or additional measures shall be taken as described in paragraph (5) of subdivision (b) of Section 66680.

(e) The project will provide a barrier to protect already developed areas of the city from flooding.

(f) The project will include the covering of the flooded sewerline south of State Highway Route 37 and the relocation of the flooded line north of State Highway Route 37 within the area required for the widening of State Highway Route 37.

(g) The project will provide improved water circulation and waterflow throughout South White Slough, so as to minimize algal growth and air pollution and to improve wetland habitat values.

(h) The White Slough Project is the least environmentally damaging, feasible alternative identified pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Added by Stats. 1990, Ch. 247, Sec. 2.)






CHAPTER 7 - San Francisco Bay Area Water Trail

66690

This chapter shall be known, and may be cited as, the San Francisco Bay Area Water Trail Act.

(Added by Stats. 2005, Ch. 331, Sec. 1. Effective January 1, 2006.)



66691

The Legislature finds and declares the following:

(a) The public has an interest in the San Francisco Bay and the surrounding watershed lands as one of the most valuable natural resources of the state, a resource that gives special character to the San Francisco Bay Area. San Francisco Bay is the central feature in an interconnected open-space system of watersheds, natural habitats, waterways, scenic areas, agricultural lands, and regional trails.

(b) Water-oriented recreational uses of the San Francisco Bay, including kayaking, canoeing, sailboarding, sculling, rowing, car-top sailing, and the like, are of great benefit to the public welfare of the San Francisco Bay Area. With loss of public open space, the public increasingly looks to the bay, the region’s largest open space, for recreational opportunities. Water-oriented recreational uses are an integral element of the recreational opportunities that span the San Francisco Bay Area and add to the community vitality and quality of life that the citizens of the region enjoy.

(c) Water trails have been designated throughout the United States and have proven to be an important vehicle for promoting water-oriented recreation for citizens of all economic means. Water trails can inform the public about natural, cultural, and historic features and foster public stewardship of these resources. Water trails aid in urban renewal of industrial waterfronts. In combination with hiking, biking, and horse trails, water trails are an important element in the development of multiuse and multiday recreational opportunities that in turn have a positive regional economic benefit.

(d) Bay Access, Incorporated, a nonprofit organization dedicated to the creation of the San Francisco Bay Area Water Trail, has identified a series of existing and potential access points to the San Francisco Bay that encircle the bay. The designation of a water trail linking these existing and any future access sites that is designed and implemented consistent with this chapter, would advance the regional goals and state mandate of the commission to foster public access and recreational use of the bay.

(e) San Francisco Bay is an aquatic habitat of international importance. It provides critical habitat for 70 percent of the shore birds and 50 percent of the diving ducks on the Pacific Flyway, as well as for many other waterbird species. It also provides habitat for marine mammals, other aquatic species, and colonial nesting birds, including many federal- and state-listed endangered or threatened species, such as the endangered California clapper rail.

(f) The San Francisco Bay Area Water Trail, established pursuant to this chapter, shall be implemented consistent with the goals of improving access to, within, and around the bay, coast, ridgetops, and urban open spaces while respecting the rights of private property owners, considering navigation safety and homeland security concerns in establishing the access points around the bay and the siting of overnight accommodations, minimizing the adverse impacts on agricultural operations, and protecting endangered and threatened species, and species of special concern.

(g) It is not the intent of the Legislature, in enacting this chapter, to modify any provision of this title except as otherwise expressly provided in this chapter.

(Added by Stats. 2005, Ch. 331, Sec. 1. Effective January 1, 2006.)



66692

(a) For the purposes of this chapter, the area referred to as the San Francisco Bay Area includes the nine Bay Area counties and navigable waters and tributaries under tidal influence that are part of or feed into San Francisco Bay.

(b) The San Francisco Bay Area Water Trail primary project area shall be the area within the commission’s jurisdiction as defined in Section 66610 of this code, and the area described in Section 29101 of the Public Resources Code.

(Added by Stats. 2005, Ch. 331, Sec. 1. Effective January 1, 2006.)



66693

(a) The San Francisco Bay Area Water Trail is hereby established.

(b) The San Francisco Bay Area Water Trail shall be developed in a timely manner.

(c) The San Francisco Bay Area Water Trail, to the extent feasible, shall link access to the waters of the San Francisco Bay that are available for navigation by human-powered boats and beachable sail craft, and shall provide for diverse water-accessible overnight accommodations, including camping.

(d) The San Francisco Bay Area Water Trail shall be developed in a manner consistent with the right to access navigable waters of the state contained in Section 4 of Article X of the California Constitution.

(e) The San Francisco Bay Area Water Trail shall be developed in a manner consistent with all federal laws and regulations pertaining to navigation safety and homeland security.

(Added by Stats. 2005, Ch. 331, Sec. 1. Effective January 1, 2006.)



66694

(a) The commission shall conduct a public process to develop a San Francisco Bay Area Water Trail Plan for the San Francisco Bay Area. The plan shall make recommendations on all of the following:

(1) Policies, criteria, and guidelines for the appropriate location, design, operation, and maintenance of access to the bay.

(2) Locations where the water trail can coordinate with landside trails and other recreational facilities to accommodate opportunities for multiday, overnight travel.

(3) Organizational structure and procedures for the management and operation of the water trail and the education of end users in ways that will advance navigational safety, protect wildlife, and foster stewardship of natural resources.

(4) Identification of sensitive wildlife areas where access should be managed or prohibited.

(5) Identification of areas where access should be limited or prohibited due to considerations related to navigation safety and homeland security.

(b) In developing the San Francisco Bay Area Water Trail, the commission, in collaboration with the State Coastal Conservancy and the Association of Bay Area Governments, shall establish and coordinate a collaborative partnership with other interested persons, organizations, and agencies, including, but not limited to, interested state, county, and district departments and commissions, parks and park districts, ports, regional governmental bodies, nonprofit groups, user groups, and businesses.

(c) On or before January 1, 2008, the commission shall submit the plan to the Legislature.

(Added by Stats. 2005, Ch. 331, Sec. 1. Effective January 1, 2006.)









TITLE 7.25 - SAN FRANCISCO BAY RESTORATION AUTHORITY ACT

CHAPTER 1 - Findings and Declarations

66700

This title shall be known and may be cited as the San Francisco Bay Restoration Authority Act.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66700.5

The Legislature hereby finds and declares all of the following:

(a) The nine counties surrounding the San Francisco Bay constitute a region with unique natural resource and outdoor recreational needs. The San Francisco Bay is the region’s greatest natural resource and its central feature and contributes greatly to California’s economic health and vitality. The bay is a hub of an interconnected open-space system of watersheds, natural habitats, scenic areas, agricultural lands, and regional trails.

(b) As the largest estuary on the West Coast of the United States, the San Francisco Bay is home to hundreds of fish and wildlife species and provides many outdoor recreational opportunities. The San Francisco Bay is home to 105 threatened species and 23 endangered species of wildlife. The San Francisco Bay and its tidal and seasonal wetlands and other natural shoreline habitats are a significant part of the state’s coastal resources and a healthy bay is necessary to support the state’s human and wildlife populations.

(c) The Legislature has declared, in the California Ocean Protection Act, that California’s coastal and ocean resources are critical to the state’s environmental and economic security and integral to the state’s quality of life.

(d) A healthy San Francisco Bay is essential to a healthy ocean ecosystem. Forty percent of the land in the state drains to the San Francisco Bay. Pollution from cars, homes, and neighborhoods around the bay, as well as from communities as far away as Fresno, Redding, and Sacramento, drains into creeks, streams, and rivers that flow to the bay before entering the Pacific Ocean.

(e) The San Francisco Bay is an estuary that is a critical nursery for many ocean species, and the bay’s wetlands, which are sheltered from high winds, big waves, and fast-moving water, provide plentiful food and protection from ocean predators. The bay’s fertile mixing zone of fresh and salty water also generates the ocean’s food chain base.

(f) The restoration, preservation, and maintenance of vital wetlands and San Francisco Bay habitat, improvement of bay water quality, provision of public access to the bay shoreline, and enhancement of shoreline recreational amenities for the growing population of the San Francisco Bay Area are immediate state and regional priorities that are necessary to address continuing serious threats posed by pollution and sprawl and to improve the region’s quality of life.

(g) Wetland restoration in the San Francisco Bay is necessary to address the growing danger that global warming and rises in sea level pose to the economic well-being, public health, natural resources, and environment of California. Tidal wetlands can both assist with tidal and fluvial flood management and adapt to rises in sea level by accreting additional sediment and rising in elevation. Leading scientists from the Intergovernmental Panel on Climate Change and the United States government have found that the restoration of lost wetlands represents an immediate and large opportunity for enhancing terrestrial carbon sequestration.

(h) The importance of protecting and restoring the San Francisco Bay’s tidal wetlands and other natural habitat was underscored by the 2007 Cosco Busan oil spill, and the critical importance of restoration projects and the long-term health of the bay are well-documented in regional plans and reports, including the San Francisco Estuary Project’s Comprehensive Conservation and Management Plan, the San Francisco Bay Conservation and Development Commission’s San Francisco Bay Plan, the Baylands Ecosystem Habitat Goals Report, the San Francisco Bay Joint Venture’s “Restoring the Estuary” Implementation Strategy, the Resources Agency report, “California’s Ocean Economy,” and the Save The Bay’s “Greening the Bay” report.

(i) The protection and restoration of the San Francisco Bay require efficient and effective use of public funds, leveraging of local funds with state and federal resources, and investment of significant resources over a sustained period for habitat restoration on shoreline parcels, parks, and recreational facilities, and public access to natural areas.

(j) The protection and restoration of the San Francisco Bay and the enhancement of its shoreline confer special benefits on property proximate to the bay. Properties proximate to the bay receive special benefits from the contribution of a healthy and vibrant bay to the region’s economy and quality of life, including improved access to the bay’s shoreline, enhanced recreational amenities in the area, and protection from flooding.

(k) The San Francisco Bay Area needs to develop regional mechanisms to generate and allocate additional resources to address threats to the San Francisco Bay and to secure opportunities for the improvement of the bay and its shoreline, natural areas, and recreational facilities.

(l) It is in the public interest to create the San Francisco Bay Restoration Authority as a regional entity to generate and allocate resources for the protection and enhancement of tidal wetlands and other wildlife habitat in and surrounding the San Francisco Bay.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)






CHAPTER 2 - Definitions

66701

Unless the context otherwise requires, the following definitions govern the construction of this title:

(a) “Advisory committee” means the Bay Restoration Advisory Committee convened by the governing board of the San Francisco Bay Restoration Authority pursuant to Section 66703.7.

(b) “Authority” means the San Francisco Bay Restoration Authority established as a regional entity pursuant to Section 66702.

(c) “Bayside city or county” means a city or county with a geographical boundary that touches San Francisco Bay, and includes the City and County of San Francisco.

(d) “Board” means the governing board of the San Francisco Bay Restoration Authority created pursuant to Section 66703.

(e) “Delta primary zone” means the area described in Section 29728 of the Public Resources Code.

(f) “Elected official” means an elected member of a city council or an elected member of a county board of supervisors.

(g) “Member” means a person appointed as a member of the governing board of the San Francisco Bay Restoration Authority pursuant to Section 66703.

(h) “San Francisco Bay” means the area described in subdivision (a) of Section 66610.

(i) “San Francisco Bay Area” means the area within the State Coastal Conservancy’s San Francisco Bay Area Conservancy Program created pursuant to Chapter 4.5 (commencing with Section 31160) of Division 21 of the Public Resources Code and includes the Counties of Alameda, Contra Costa, Marin, Napa, San Francisco, San Mateo, Santa Clara, Solano, and Sonoma.

(Amended by Stats. 2012, Ch. 535, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2029, pursuant to Section 66706.)






CHAPTER 3 - San Francisco Bay Restoration Authority

66702

(a) The San Francisco Bay Restoration Authority is hereby established as a regional entity with jurisdiction extending throughout the San Francisco Bay Area.

(b) The jurisdiction of the authority is not subject to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5).

(c) The authority’s purpose is to raise and allocate resources for the restoration, enhancement, protection, and enjoyment of wetlands and wildlife habitats in the San Francisco Bay and along its shoreline.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66702.5

It is the intent of the Legislature that the authority should complement existing efforts by cities, counties, districts, the San Francisco Bay Conservation and Development Commission, the State Coastal Conservancy, and other local, regional, and state entities, related to addressing the goals described in this title.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)






CHAPTER 4 - Governing Body

66703

(a) The authority shall be governed by a board composed of seven voting members, as follows:

(1) One member shall be a resident of the San Francisco Bay area with expertise in the implementation of Chapter 4.5 (commencing with Section 31160) of Division 21 of the Public Resources Code and shall serve as the chair.

(2) One member shall be an elected official of a bayside city or county in the North Bay. For purposes of this subdivision, the North Bay consists of the Counties of Marin, Napa, Solano, and Sonoma.

(3) One member shall be an elected official of a bayside city or county in the East Bay. For purposes of this subdivision, the East Bay consists of Contra Costa County and the portion of Alameda County that is north of the southern boundary of the City of Hayward, excluding the Delta primary zone.

(4) One member shall be an elected official of a bayside city or county in the South Bay. For purposes of this subdivision, the South Bay consists of Santa Clara County, the portion of Alameda County that is south of the southern boundary of the City of Hayward, and the portion of San Mateo County that is south of the northern boundary of Redwood City.

(5) One member shall be an elected official of a bayside city or county in the West Bay. For purposes of this subdivision, the West Bay consists of the City and County of San Francisco and the portion of San Mateo County that is north of the northern boundary of Redwood City.

(6) Two members shall be elected officials of one or more of the following:

(A) A bayside city or county.

(B) A regional park district, regional open-space district, or regional park and open-space district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3 of Division 5 of the Public Resources Code that owns or operates one or more San Francisco Bay shoreline parcels.

(b) The Association of Bay Area Governments shall appoint the members.

(c) Each member shall serve at the pleasure of his or her appointing authority.

(d) A vacancy shall be filled by the Association of Bay Area Governments within 90 days from the date on which the vacancy occurs.

(Amended by Stats. 2012, Ch. 535, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2029, pursuant to Section 66706.)



66703.1

The members of the board are subject to the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)).

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66703.2

A member shall exercise his or her independent judgment on behalf of the interests of the residents, the property owners, and the public as a whole in furthering the intent and purposes of this title.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66703.4

(a) A member appointed pursuant to subdivision (b) of Section 66703 may receive a per diem for each board meeting that he or she attends. The board shall set the amount of that per diem for a member’s attendance, but that amount shall not exceed one hundred dollars ($100) per meeting. A member may not receive a payment for more than two meetings in a calendar month.

(b) A member may waive a payment authorized by this section.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66703.5

The board shall elect from its own members a vice chair who shall preside in the absence of the chair.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66703.6

(a) The time and place of the first meeting of the board shall be at a time and place within the San Francisco Bay Area fixed by the chair of the board.

(b) After the first meeting described in subdivision (a), the board shall hold meetings at times and places determined by the board.

(c) Meetings of the board are subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5).

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66703.7

(a) Not later than six months after the date of the board’s first meeting described in subdivision (a) of Section 66703.6, the board shall convene a Bay Restoration Advisory Committee to assist and advise the board in carrying out the functions of the board. The advisory committee shall meet on a regular basis.

(b) The membership of the advisory committee shall be determined by the authority based upon criteria that provide a broad representation of community and agency interests within the authority’s jurisdiction over the restoration of wetland areas in the San Francisco Bay and along its shoreline. The membership of the advisory committee may include, but is not limited to, representatives from the following:

(1) The Department of Fish and Game.

(2) The State Coastal Conservancy.

(3) The San Francisco Bay National Wildlife Refuge Complex operated by the United States Fish and Wildlife Service.

(4) Open space and park districts that own or operate shoreline parcels in the San Francisco Bay Area.

(5) The San Francisco Bay Regional Water Quality Control Board.

(6) The San Francisco Bay Conservation and Development Commission.

(7) The San Francisco Bay Joint Venture Management Board.

(8) The San Francisco Bay Trail Project.

(9) The San Francisco Estuary Project.

(10) Nongovernmental organizations working to restore, protect, and enhance San Francisco Bay wetlands and wildlife habitat.

(11) Members of the public from bayside cities and counties in the San Francisco Bay Area.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66703.8

(a) The board is the legislative body of the authority and, consistent with this title, shall establish policies for the operation of the authority.

(b) The board may act either by ordinance or resolution in order to regulate the authority and to implement this title.

(c) Four voting members of the board shall constitute a quorum for the purpose of transacting any business of the board. A recorded majority vote of the total voting membership of the board is required on each action.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)






CHAPTER 5 - Powers and Duties of the Authority

ARTICLE 1 - General Provisions

66704

The authority has, and may exercise, all powers, expressed or implied, that are necessary to carry out the intent and purposes of this title, including, but not limited to, the power to do all of the following:

(a) (1) Levy a benefit assessment, special tax levied pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5, or property-related fee consistent with the requirements of Articles XIII C and XIII D of the California Constitution, including, but not limited to, a benefit assessment levied pursuant to paragraph (2), except that a benefit assessment, special tax, or property-related fee shall not be levied pursuant to this subdivision after December 31, 2028.

(2) The authority may levy a benefit assessment pursuant to any of the following:

(A) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(B) The Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(C) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code).

(D) The Landscaping and Lighting Assessment Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code), notwithstanding Section 22501 of the Streets and Highways Code.

(E) Any other statutory authorization.

(b) Apply for and receive grants from federal and state agencies.

(c) Solicit and accept gifts, fees, grants, and allocations from public and private entities.

(d) Issue revenue bonds for any of the purposes authorized by this title pursuant to the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5).

(e) Incur bond indebtedness, subject to the following requirements:

(1) The principal and interest of any bond indebtedness incurred pursuant to this subdivision shall be paid and discharged prior to January 1, 2029.

(2) For purposes of incurring bond indebtedness pursuant to this subdivision, the authority shall comply with the requirements of Article 11 (commencing with Section 5790) of Chapter 4 of Division 5 of the Public Resources Code except where those requirements are in conflict with this provision. For purposes of this subdivision, all references in Article 11 (commencing with Section 5790) of Chapter 4 of Division 5 of the Public Resources Code to a board of directors shall mean the board and all references to a district shall mean the authority.

(3) The total amount of indebtedness incurred pursuant to this subdivision outstanding at any one time shall not exceed 10 percent of the authority’s total revenues in the preceding fiscal year.

(f) Receive and manage a dedicated revenue source.

(g) Deposit or invest moneys of the authority in banks or financial institutions in the state in accordance with state law.

(h) Sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(i) Engage counsel and other professional services.

(j) Enter into and perform all necessary contracts.

(k) Enter into joint powers agreements pursuant to the Joint Exercise of Powers Act (Chapter 5 (commencing with Section 6500) of Division 7 of Title 1).

(l) Hire staff, define their qualifications and duties, and provide a schedule of compensation for the performance of their duties.

(m) Use interim or temporary staff provided by appropriate state agencies or the Association of Bay Area Governments. A person who performs duties as interim or temporary staff shall not be considered an employee of the authority.

(Amended by Stats. 2010, Ch. 373, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2029, pursuant to Section 66706.)



66704.05

(a) If the authority proposes to levy a special tax pursuant to subdivision (a) of Section 66704, the board of supervisors of the county or counties in which the special tax is proposed to be levied shall call a special election on the measure. The special election shall be consolidated with the next regularly scheduled statewide election and the measure shall be submitted to the voters in the appropriate counties, consistent with the requirements of Article XIII C or XIII D of the California Constitution, as applicable.

(b) The authority is a district, as defined in Section 317 of the Elections Code. Except as otherwise provided in this section, a measure proposed by the authority that requires voter approval shall be submitted to the voters of the authority in accordance with the provisions of the Elections Code applicable to districts, including the provisions of Chapter 4 (commencing with Section 9300) of Division 9 of the Elections Code.

(c) The authority shall file with the board of supervisors of each county in which the measure shall appear on the ballot a resolution of the authority requesting consolidation, and setting forth the exact form of the ballot question, in accordance with Section 10403 of the Elections Code.

(d) The legal counsel for the authority shall prepare an impartial analysis of the measure. The impartial analysis prepared by the legal counsel for the authority shall be subject to review and revision by the county counsel of the county that contains the largest population, as determined by the most recent federal decennial census, among those counties in which the measure will be submitted to the voters.

(e) Each county included in the measure shall use the exact ballot question, impartial analysis, and ballot language provided by the authority. If two or more counties included in the measure are required to prepare a translation of ballot materials into the same language other than English, the county that contains the largest population, as determined by the most recent federal decennial census, among those counties that are required to prepare a translation of ballot materials into the same language other than English shall prepare the translation and that translation shall be used by the other county or counties, as applicable.

(f) Notwithstanding Section 13116 of the Elections Code, if a measure proposed by the authority pursuant to this article is submitted to the voters of the authority in two or more counties, the elections officials of those counties shall mutually agree to use the same letter designation for the measure.

(g) The county clerk of each county shall report the results of the special election to the authority.

(h) (1) Notwithstanding Section 10520 of the Elections Code, for the first election at which the authority proposes a special tax pursuant to subdivision (a) of Section 66704, the authority shall reimburse each county in which the special tax measure appears on the ballot only for the incremental costs incurred by the county elections official related to submitting the measure to the voters.

(2) For purposes of this subdivision, “incremental costs” include all of the following:

(A) The cost to prepare, review, and revise the impartial analysis of the measure that is required by subdivision (d).

(B) The cost to prepare a translation of ballot materials into a language other than English by any county, as described in subdivision (e).

(C) The additional costs that exceed the costs incurred for other election races or ballot measures, if any, appearing on the same ballot in each county in which the special tax measure appears on the ballot, including both of the following:

(i) The printing and mailing of ballot materials.

(ii) The canvass of the vote regarding the special tax measure pursuant to Division 15 of the Elections Code.

(3) This subdivision is repealed on January 1, 2017.

(Amended by Stats. 2013, Ch. 228, Sec. 2. Effective January 1, 2014.)



66704.1

The authority shall not acquire or own real property.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66704.3

All records prepared, owned, used, or retained by the authority are public records for purposes of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)






ARTICLE 2 - Grant Program

66704.5

(a) The authority may raise funds and award grants to public and private entities, including, but not limited to, owners or operators of shoreline parcels in the San Francisco Bay area, excluding the Delta primary zone, for eligible projects in the counties within the authority’s jurisdiction.

(b) An eligible project shall do at least one of the following:

(1) Restore, protect, or enhance tidal wetlands, managed ponds, or natural habitats on the shoreline in the San Francisco Bay area, excluding the Delta primary zone.

(2) Build or enhance shoreline levees or other flood management features that are part of a project to restore, enhance, or protect tidal wetlands, managed ponds, or natural habitats identified in paragraph (1).

(3) Provide or improve public access or recreational amenities that are part of a project to restore, enhance, or protect tidal wetlands, managed ponds, or natural habitats identified in paragraph (1).

(c) In awarding grants pursuant to subdivision (a), the authority shall give priority to projects that, to the greatest extent possible, meet the selection criteria of the State Coastal Conservancy’s San Francisco Bay Area Conservancy Program in accordance with subdivision (c) of Section 31163 of the Public Resources Code, and are consistent with the San Francisco Bay Conservation and Development Commission coastal management program for the San Francisco Bay segment of the California coastal zone and the San Francisco Bay Joint Venture implementation strategy updated list of Ongoing and Potential Wetland Habitat Projects.

(d) In reviewing and assessing projects, the authority shall solicit input from the advisory committee convened pursuant to Section 66703.7. The authority shall adopt a procedure for evaluating proposals in consultation with the advisory committee.

(e) Grants awarded pursuant to subdivision (a) may be used to support all phases of planning, construction, monitoring, operation, and maintenance for projects that are eligible pursuant to subdivision (b).

(Amended by Stats. 2012, Ch. 535, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2029, pursuant to Section 66706.)









CHAPTER 6 - Financial Provisions

66705

(a) The board shall provide for regular audits of the authority’s accounts and records and shall maintain accounting records and shall report accounting transactions in accordance with generally accepted accounting principles adopted by the Government Accounting Standards Board of the Financial Accounting Foundation for both public reporting purposes and for reporting of activities to the Controller.

(b) The board shall provide for annual financial reports. The board shall make copies of the annual financial reports available to the public.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)



66705.5

The authority shall be funded through gifts, donations, grants, state or local bonds, assessments, other appropriate funding sources, and other types of financial assistance from public and private sources.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, pursuant to Section 66706.)






CHAPTER 7 - Repeal

66706

This title shall remain in effect only until January 1, 2029, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2029, deletes or extends that date.

(Added by Stats. 2008, Ch. 690, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2029, by its own provisions. Note: Repeal affects Title 7.25, commencing with Section 66700.)









TITLE 7.3 - SOLID WASTE MANAGEMENT, RESOURCE RECOVERY, AND RECYCLING

CHAPTER 3 - Enforcement Program

ARTICLE 10 - Household Toxic Products Disclosure

66799

(a) Any business which advertises a household toxic product intended for use by the general public shall provide clear and reasonable warning that the product should not be placed in the trash unless completely empty, or poured down the drain.

(b) “Advertises” means mass-media advertisements such as electronic media, print, outdoor, and direct mail, but not including posters or displays in a retail store.

(c) “Clear and reasonable warning” may be provided by general methods such as labels on household toxic products, posting of notices, placing notices in public news media, and similar methods. The warning may refer to the specific product, or to household toxic products in general. The warning shall notify consumers that they may call the Department of Health Service’s toll-free number for information about proper disposal of household toxic products, and shall state the number.

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision.)



66799.1

This section shall not apply to household use pesticides subject to storage and labelling requirements pursuant to the Food and Agricultural Code or the Federal Insecticide, Fungicide, and Rodenticide Act.

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision.)



66799.2

Small or incidental advertisers of household toxic products are exempt from this Article provided that any advertiser with an annual California advertising budget for household toxic products of fifty thousand dollars ($50,000.00) or more shall not be exempted.

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision.)



66799.3

The Department of Health Services shall issue regulations to implement this Article, including but not limited to defining “household toxic products” (Section 66799), defining the nature and quantity of warnings required (Section 66799(c)) and defining small advertisers (Section 66799.2).

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision. Note: See this section as modified in Governor's Reorganization Plan No. 1 of 1991.)



66799.4

The remedies for violations of this Article are as provided in Government Code Section 12269.

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision.)












TITLE 7.4 - TAHOE REGIONAL PLANNING COMPACT

66800

The Legislature of California hereby ratifies and approves the “Tahoe Regional Planning Compact” as set forth below.

(Added by Stats. 1967, Ch. 1589.)



66801

The provisions of this interstate compact executed between the States of Nevada and California are as follows:

TAHOE REGIONAL PLANNING COMPACT

ARTICLE I.FINDINGS AND DECLARATIONS OF POLICY

(a) It is found and declared that:

(1) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration, which endangers the natural beauty and economic productivity of the region.

(2) The public and private interests and investments in the region are substantial.

(3) The region exhibits unique environmental and ecological values which are irreplaceable.

(4) By virtue of the special conditions and circumstances of the region’s natural ecology, developmental pattern, population distribution and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(5) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(6) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural, and public health values provided by the Lake Tahoe Basin.

(7) There is a public interest in protecting, preserving and enhancing these values for the residents of the region and for visitors to the region.

(8) Responsibilities for providing recreational and scientific opportunities, preserving scenic and natural areas, and safeguarding the public who live, work and play in or visit the region are divided among local governments, regional agencies, the States of California and Nevada, and the federal government.

(9) In recognition of the public investment and multistate and national significance of the recreational values, the federal government has an interest in the acquisition of recreational property and the management of resources in the region to preserve environmental and recreational values, and the federal government should assist the states in fulfilling their responsibilities.

(10) In order to preserve the scenic beauty and outdoor recreational opportunities of the region, there is a need to ensure an equilibrium between the region’s natural endowment and its manmade environment.

(b) In order to enhance the efficiency and governmental effectiveness of the region, it is imperative that there be established a Tahoe Regional Planning Agency with the powers conferred by this compact including the power to establish environmental threshold carrying capacities and to adopt and enforce a regional plan and implementing ordinances which will achieve and maintain such capacities while providing opportunities for orderly growth and development consistent with such capacities.

(c) The Tahoe Regional Planning Agency shall interpret and administer its plans, ordinances, rules and regulations in accordance with the provisions of this compact.

ARTICLE II.DEFINITIONS

As used in this compact, the following terms have the following meanings:

(a) “Region,” includes Lake Tahoe, the adjacent parts of Douglas and Washoe Counties and Carson City, which for the purposes of this compact shall be deemed a county, lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) “Agency” means the Tahoe Regional Planning Agency.

(c) “Governing body” means the governing board of the Tahoe Regional Planning Agency.

(d) “Regional plan” means the long-term general plan for the development of the region.

(e) “Planning commission” means the advisory planning commission appointed pursuant to subdivision (h) of Article III.

(f) “Gaming” means to deal, operate, carry on, conduct, maintain or expose for play any banking or percentage game played with cards, dice or any mechanical device or machine for money, property, checks, credit or any representative of value, including, without limiting the generality of the foregoing, faro, monte, roulette, keno, bingo, fan-tan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps, stud poker, draw poker or slot machine, but does not include social games played solely for drinks, or cigars or cigarettes served individually, games played in private homes or residences for prizes or games operated by charitable or educational organizations, to the extent excluded by applicable state law.

(g) “Restricted gaming license” means a license to operate not more than 15 slot machines on which a quarterly fee is charged pursuant to NRS 463.373 and no other games.

(h) “Project” means an activity undertaken by any person, including any public agency, if the activity may substantially affect the land, water, air, space or any other natural resources of the region.

(i) “Environmental threshold carrying capacity” means an environmental standard necessary to maintain a significant scenic, recreational, educational, scientific or natural value of the region or to maintain public health and safety within the region. Such standards shall include but not be limited to standards for air quality, water quality, soil conservation, vegetation preservation and noise.

(j) “Feasible” means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(k) “Areas open to public use” means all of the areas within a structure housing gaming under a nonrestricted license except areas devoted to the private use of guests.

(l) “Areas devoted to private use of guests” means hotel rooms and hallways to serve hotel room areas, and any parking areas. A hallway serves hotel room areas if more than 50 percent of the areas of each side of the hallway are hotel rooms.

(m) “Nonrestricted license” means a gaming license which is not a restricted gaming license.

ARTICLE III.ORGANIZATION

(a) There is created the Tahoe Regional Planning Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

(1) California delegation:

(A) One member appointed by each of the County Boards of Supervisors of the Counties of El Dorado and Placer and one member appointed by the City Council of the City of South Lake Tahoe. Any such member may be a member of the county board of supervisors or city council, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of California, one member appointed by the Speaker of the Assembly of California and one member appointed by the Senate Rules Committee of the State of California. The members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of California. A member appointed by the Speaker of the Assembly or the Senate Rules Committee may, subject to confirmation by his or her appointing power, designate an alternate to attend meetings and vote in the absence of the appointed member. The designation of a named alternate, which shall be in writing and contain evidence of confirmation by the appointing power, shall be kept on file with the agency. An appointed member may change his or her alternate from time to time, with the confirmation of the appointing power, but shall have only one designated alternate at a time. An alternate shall be subject to those qualifications and requirements prescribed by this compact that are applicable to the appointed member.

(2) Nevada delegation:

(A) One member appointed by each of the boards of county commissioners of Douglas and Washoe Counties and one member appointed by the Board of Supervisors of Carson City. Any such member may be a member of the board of county commissioners or board of supervisors, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of Nevada, one member appointed by the Speaker of the Assembly and one member appointed by the Majority Leader of the Nevada Senate. All members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of Nevada. A member appointed by the Speaker of the Nevada Assembly or the Majority Leader of the Nevada Senate may, subject to confirmation by his or her appointing power, designate an alternate to attend meetings and vote in the absence of the appointed member. The designation of a named alternate, which shall be in writing and contain evidence of confirmation by the appointing power, shall be kept on file with the agency. An appointed member may change his or her alternate from time to time, with the confirmation of the appointing power, but shall have only one designated alternate at a time. An alternate shall be subject to those qualifications and requirements prescribed by this compact that are applicable to the appointed member.

(3) If any appointing authority under subparagraphs (A) and (B) of paragraph (1) and subparagraph (A) or (B) of paragraph (2) fails to make such an appointment within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body, the governor of the state in which the appointing authority is located shall make the appointment. The term of any member so appointed shall be one year.

(4) The position of any member of the governing body shall be deemed vacant if such a member is absent from three consecutive meetings of the governing body in any calendar year.

(5) Each member and employee of the agency shall disclose his or her economic interests in the region within 10 days after taking his or her seat on the governing board or being employed by the agency and shall thereafter disclose any further economic interest which he or she acquires, as soon as feasible after he or she acquires it. As used in this paragraph, “economic interests” means:

(A) Any business entity operating in the region in which the member or employee has a direct or indirect investment worth more than one thousand dollars ($1,000).

(B) Any real property located in the region in which the member or employee has a direct or indirect interest worth more than one thousand dollars ($1,000).

(C) Any source of income attributable to activities in the region, other than loans by or deposits with a commercial lending institution in the regular course of business, aggregating two hundred fifty dollars ($250) or more in value received by or promised to the member within the preceding 12 months; or

(D) Any business entity operating in the region in which the member or employee is a director, officer, partner, trustee, employee or holds any position of management.

No member or employee of the agency shall make, or attempt to influence, an agency decision in which he or she knows or has reason to know he or she has an economic interest. Members and employees of the agency must disqualify themselves from making or participating in the making of any decision of the agency when it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the economic interests of the member or employee.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he or she represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(c) The members of the governing body serve at the pleasure of the appointing authority in each case, but each appointment shall be reviewed no less often than every four years. Members may be reappointed.

(d) The governing body of the agency shall meet at least monthly. All meetings shall be opened to the public to the extent required by the law of the State of California or the State of Nevada, whichever imposes the greater requirement, applicable to local governments at the time such meeting is held. The governing body shall fix a date for its regular monthly meeting in such terms as “the first Monday of each month,” and shall not change such date more often than once in any calendar year. Notice of the date so fixed shall be given by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region. Notice of any special meeting, except an emergency meeting, shall be given by publishing the date and place and posting an agenda at least five days prior to the meeting.

(e) The position of a member of the governing body shall be considered vacated upon his or her loss of any of the qualifications required for his or her appointment and in such event the appointing authority shall appoint a successor.

(f) The governing body shall elect from its own members a chairperson and vice chairperson, whose terms of office shall be two years, and who may be reelected. If a vacancy occurs in either office, the governing body may fill such vacancy for the unexpired term.

(g) Four of the members of the governing body from each state constitute a quorum for the transaction of the business of the agency. The voting procedures shall be as follows:

(1) For adopting, amending or repealing environmental threshold carrying capacities, the regional plan, and ordinances, rules and regulations, and for granting variances from the ordinances, rules and regulations, the vote of at least four of the members of each state agreeing with the vote of at least four members of the other state shall be required to take action. If there is no vote of at least four of the members from one state agreeing with the vote of at least four of the members of the other state on the actions specified in this paragraph, an action of rejection shall be deemed to have been taken.

(2) For approving a project, the affirmative vote of at least five members from the state in which the project is located and the affirmative vote of at least nine members of the governing body are required. If at least five members of the governing body from the state in which the project is located and at least nine members of the entire governing body do not vote in favor of the project, upon a motion for approval, an action of rejection shall be deemed to have been taken. A decision by the agency to approve a project shall be supported by a statement of findings, adopted by the agency, which indicates that the project complies with the regional plan and with applicable ordinances, rules and regulations of the agency.

(3) For routine business and for directing the agency’s staff on litigation and enforcement actions, at least eight members of the governing body must agree to take action. If at least eight votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

Whenever under the provisions of this compact or any ordinance, rule, regulation or policy adopted pursuant thereto, the agency is required to review or approve any project, public or private, the agency shall take final action by vote, whether to approve, to require modification or to reject such project, within 180 days after the application for such project is accepted as complete by the agency in compliance with the agency’s rules and regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If a final action by vote does not take place within 180 days, the applicant may bring an action in a court of competent jurisdiction to compel a vote unless he or she has agreed to an extension. This provision does not limit the right of any person to obtain judicial review of agency action under subdivision (h) of Article VI. The vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules, regulations and procedures.

(h) An advisory planning commission shall be appointed by the agency. The commission shall include: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe in California and of Douglas County, Washoe County and Carson City in Nevada, the executive officer of the Lahontan Regional Water Quality Control Board of the State of California, the executive officer of the Air Resources Board of the State of California, the Director of the State Department of Conservation and Natural Resources of the State of Nevada, the Administrator of the Division of Environmental Protection in the State Department of Conservation and Natural Resources of the State of Nevada, the Administrator of the Lake Tahoe Management Unit of the United States Forest Service, and at least four lay members with an equal number from each state, at least one-half of whom shall be residents of the region. Any official member may designate an alternate.

The term of office of each lay member of the advisory planning commission shall be two years. Members may be reappointed.

The position of each member of the advisory planning commission shall be considered vacated upon loss of any of the qualifications required for appointment, and in such an event the appointing authority shall appoint a successor.

The advisory planning commission shall elect from its own members a chairperson and a vice chairperson, whose terms of office shall be two years and who may be reelected. If a vacancy occurs in either office, the advisory planning commission shall fill such vacancy for the unexpired term.

A majority of the members of the advisory planning commission constitutes a quorum for the transaction of the business of the commission. A majority vote of the quorum present shall be required to take action with respect to any matter.

(i) The agency shall establish and maintain an office within the region, and for this purpose the agency may rent or own property and equipment. Every plan, ordinance and other record of the agency which is of such nature as to constitute a public record under the law of either the State of California or the State of Nevada shall be opened to inspection and copying during regular office hours.

(j) Each authority charged under this compact or by the law of either state with the duty of appointing a member of the governing body of the agency shall by certified copy of its resolution or other action notify the Secretary of State of its own state of the action taken.

ARTICLE IV.PERSONNEL

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff and legal counsel as may be necessary to execute the powers and functions provided for under this compact or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency; and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

ARTICLE V.PLANNING

(a) In preparing each of the plans required by this article and each amendment thereto, if any, subsequent to its adoption, the planning commission after due notice shall hold at least one public hearing which may be continued from time to time, and shall review the testimony and any written recommendations presented at such hearing before recommending the plan or amendment. The notice required by this subdivision shall be given at least 20 days prior to the public hearing by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region.

The planning commission shall then recommend such plan or amendment to the governing body for adoption by ordinance. The governing body may adopt, modify or reject the proposed plan or amendment, or may initiate and adopt a plan or amendment without referring it to the planning commission. If the governing body initiates or substantially modifies a plan or amendment, it shall hold at least one public hearing thereon after due notice as required in this subdivision.

If a request is made for the amendment of the regional plan by:

(1) A political subdivision a part of whose territory would be affected by such amendment; or

(2) The owner or lessee of real property that would be affected by such amendment, the governing body shall complete its action on such amendment within 180 days after that request is accepted as complete according to standards that must be prescribed by ordinance of the agency.

(b) The agency shall develop, in cooperation with the States of California and Nevada, environmental threshold carrying capacities for the region. The agency should request the President’s Council on Environmental Quality, the United States Forest Service and other appropriate agencies to assist in developing such environmental threshold carrying capacities. Within 18 months after the effective date of the amendments to this compact, the agency shall adopt environmental threshold carrying capacities for the region.

(c) Within one year after the adoption of the environmental threshold carrying capacities for the region, the agency shall amend the regional plan so that, at a minimum, the plan and all of its elements, as implemented through agency ordinances, rules and regulations, achieves and maintains the adopted environmental threshold carrying capacities. Each element of the plan shall contain implementation provisions and time schedules for such implementation by ordinance. The planning commission and governing body shall continuously review and maintain the regional plan, and, in so doing, shall ensure that the regional plan reflects changing economic conditions and the economic effect of regulation on commerce. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

The regional plan shall be a single enforceable plan and include all of the following correlated elements:

(1) A land use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space, and other natural resources within the region, including, but not limited to, an indication or allocation of maximum population densities and permitted uses.

(2) A transportation plan for the integrated development of a regional system of transportation, including, but not limited to, parkways, highways, transportation facilities, transit routes, waterways, navigation facilities, public transportation facilities, bicycle facilities, and appurtenant terminals and facilities for the movement of people and goods within the region. The goal of transportation planning shall be:

(A) To reduce dependency on the automobile by making more effective use of existing transportation modes and of public transit to move people and goods within the region.

(B) To reduce to the extent feasible air pollution that is caused by motor vehicles.

If increases in capacity are required, the agency shall give preference to providing that capacity through public transportation and public programs and projects related to transportation. The agency shall review and consider all existing transportation plans in preparing its regional transportation plan pursuant to this paragraph.

The plan shall provide for an appropriate transit system for the region.

The plan shall give consideration to:

(A) Completion of the Loop Road in the States of Nevada and California;

(B) Utilization of a light rail mass transit system in the south shore area; and

(C) Utilization of a transit terminal in the Kingsbury Grade area.

Until the regional plan is revised, or a new transportation plan is adopted in accordance with this paragraph, the agency has no effective transportation plan.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including, but not limited to, soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including, but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas, areas for skiing and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

In formulating and maintaining the regional plan, the planning commission and governing body shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region.

(d) The regional plan shall provide for attaining and maintaining federal, state, or local air and water quality standards, whichever are strictest, in the respective portions of the region for which the standards are applicable.

The agency may, however, adopt air or water quality standards or control measures more stringent than the applicable state implementation plan or the applicable federal, state, or local standards for the region, if it finds that such additional standards or control measures are necessary to achieve the purposes of this compact. Each element of the regional plan, where applicable, shall, by ordinance, identify the means and time schedule by which air and water quality standards will be attained.

(e) Except for the Regional Transportation Plan of the California Tahoe Regional Planning Agency, the regional plan, ordinances, rules and regulations adopted by the California Tahoe Regional Planning Agency in effect on July 1, 1980, shall be the regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency for that portion of the Tahoe region located in the State of California. The plan, ordinance, rule or regulation may be amended or repealed by the governing body of the agency. The plans, ordinances, rules and regulations of the Tahoe Regional Planning Agency that do not conflict with, or are not addressed by, the California Tahoe Regional Planning Agency’s plans, ordinances, rules and regulations referred to in this subdivision shall continue to be applicable unless amended or repealed by the governing body of the agency. No provision of the regional plan, ordinances, rules and regulations of the California Tahoe Regional Planning Agency referred to in this subdivision shall apply to that portion of the region within the State of Nevada, unless such provision is adopted for the Nevada portion of the region by the governing body of the agency.

(f) The regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency apply to that portion of the region within the State of Nevada.

(g) The agency shall adopt ordinances prescribing specific written findings that the agency must make prior to approving any project in the region. These findings shall relate to environmental protection and shall ensure that the project under review will not adversely affect implementation of the regional plan and will not cause the adopted environmental threshold carrying capacities of the region to be exceeded.

(h) The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan, in a form suitable to ensure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(i) Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private persons.

ARTICLE VI.AGENCY’S POWERS

(a) The governing body shall adopt all necessary ordinances, rules, and regulations to effectuate the adopted regional plan. Except as otherwise provided in this compact, every such ordinance, rule or regulation shall establish a minimum standard applicable throughout the region. Any political subdivision or public agency may adopt and enforce an equal or higher requirement applicable to the same subject of regulation in its territory. The regulations of the agency shall contain standards including, but not limited to, the following: water purity and clarity; subdivision; zoning; tree removal; solid waste disposal; sewage disposal; landfills, excavations, cuts and grading; piers, harbors, breakwaters or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobilehome parks; house relocation; outdoor advertising; flood plain protection; soil and sedimentation control; air pollution; and watershed protection. Whenever possible without diminishing the effectiveness of the regional plan, the ordinances, rules, regulations and policies shall be confined to matters which are general and regional in application, leaving to the jurisdiction of the respective states, counties and cities the enactment of specific and local ordinances, rules, regulations and policies which conform to the regional plan.

The agency shall prescribe by ordinance those activities which it has determined will not have substantial effect on the land, water, air, space or any other natural resources in the region and therefore will be exempt from its review and approval.

Every ordinance adopted by the agency shall be published at least once by title in a newspaper or combination of newspapers whose circulation is general throughout the region. Except an ordinance adopting or amending the regional plan, no ordinance shall become effective until 60 days after its adoption. Immediately after its adoption, a copy of each ordinance shall be transmitted to the governing body of each political subdivision having territory within the region.

(b) No project other than those to be reviewed and approved under the special provisions of subdivisions (d), (e), (f) and (g) may be developed in the region without obtaining the review and approval of the agency and no project may be approved unless it is found to comply with the regional plan and with the ordinances, rules and regulations enacted pursuant to subdivision (a) to effectuate that plan.

The agency may approve a project in the region only after making the written findings required by this subdivision or subdivision (g) of Article V. Such findings shall be based on substantial evidence in the record.

Before adoption by the agency of the ordinances required in subdivision (g) of Article V, the agency may approve a project in the region only after making written findings on the basis of substantial evidence in the record that the project is consistent with the regional plan then in effect and with applicable plans, ordinances, regulations and standards of federal and state agencies relating to the protection, maintenance and enhancement of environmental quality in the region.

(c) The Legislatures of the States of California and Nevada find that in order to make effective the regional plan as revised by the agency, it is necessary to halt temporarily works of development in the region which might otherwise absorb the entire capability of the region for further development or direct it out of harmony with the ultimate plan. Subject to the limitation provided in this subdivision, from the effective date of the amendments to this compact until the regional plan is amended pursuant to subdivision (c) of Article V, or until May 1, 1983, whichever is earlier:

(1) Except as otherwise provided in this paragraph, no new subdivision, planned unit development, or condominium project may be approved unless a complete tentative map or plan has been approved before the effective date of the amendments to this compact by all agencies having jurisdiction. The subdivision of land owned by a general improvement district, which existed and owned the land before the effective date of the amendments to this compact, may be approved if subdivision of the land is necessary to avoid insolvency of the district.

(2) Except as provided in paragraph (3), no apartment building may be erected unless the required permits for such building have been secured from all agencies having jurisdiction, prior to the effective date of the amendments to this compact.

(3) During each of the calendar years 1980, 1981, and 1982 no city or county may issue building permits which authorize the construction of a greater number of new residential units within the region than were authorized within the region by building permits issued by that city or county during the calendar year 1978. For the period of January through April 1983, building permits authorizing the construction of no more than one-third of that number may be issued by each such city or county. For purposes of this paragraph, a “residential unit” means either a single family residence or an individual residential unit within a larger building, such as an apartment building, a duplex, or a condominium.

The Legislatures find the respective numbers of residential units authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County

(combined)  ........................

252

2. Placer County  ........................

278

3. Carson City  ........................

0

4. Douglas County  ........................

339

5. Washoe County  ........................

739

(4) During each of the calendar years 1980, 1981, and 1982, no city or county may issue building permits which authorize construction of a greater square footage of new commercial buildings within the region than were authorized within the region by building permits for commercial purposes issued by that city or county during the calendar year 1978. For the period of January through April 1983, building permits authorizing the construction of no more than one-third the amount of that square footage may be issued by each such city or county.

The Legislatures find the respective square footages of commercial buildings authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County

(combined)  ........................

64,324

2. Placer County  ........................

23,000

3. Carson City  ........................

0

4. Douglas County  ........................

57,354

5. Washoe County  ........................

50,600

(5) No structure may be erected to house gaming under a nonrestricted license.

(6) No facility for the treatment of sewage may be constructed or enlarged except:

(A) To comply, as ordered by the appropriate state agency for the control of water pollution, with existing limitations of effluence under the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.) and the applicable state law for control of water pollution; or

(B) To accommodate development which is not prohibited or limited by this subdivision; or

(C) In the case of Douglas County Sewer District #1, to modify or otherwise alter sewage treatment facilities existing on the effective date of the amendments to this compact so that such facilities will be able to treat the total volume of effluence for which they were originally designed which is 3.0 mgd. Such modification or alteration is not a “project”; is not subject to the requirements of Article VII; and does not require a permit from the agency. Before commencing that modification or alternative, however, the district shall submit to the agency its report identifying any significant soil erosion problems that may be caused by such modifications or alterations and the measures that the district proposes to take to mitigate or avoid such problems.

The moratorium imposed by this subdivision does not apply to work done pursuant to a right vested before the effective date of the amendments to this compact. Notwithstanding the expiration date of the moratorium imposed by this subdivision, no new highway may be built or existing highway widened to accommodate additional continuous lanes for automobiles until the regional transportation plan is revised and adopted.

The moratorium imposed by this subdivision does not apply to the construction of any parking garage that has been approved by the agency prior to May 4, 1979, whether that approval was affirmative or by default. The provisions of this paragraph are not an expression of legislative intent that any such parking garage, the approval of which is the subject of litigation which was pending on the effective date of the amendments to this compact, should, or should not, be constructed. The provisions of this paragraph are intended solely to permit construction of such a parking garage if judgment sustaining the agency’s approval to construct that parking garage has become final and no appeal is pending or may lawfully be taken to a higher court.

(d) Subject to the final order of any court of competent jurisdiction entered in litigation contesting the validity of an approval by the Tahoe Regional Planning Agency, whether that approval was affirmative or by default, if that litigation was pending on May 4, 1979, the agency and the States of California and Nevada shall recognize as a permitted and conforming use:

(1) Every structure housing gaming under a nonrestricted license which existed as a licensed gaming establishment on May 4, 1979, or whose construction was approved by the Tahoe Regional Planning Agency affirmatively or deemed approved before that date. The construction or use of any structure to house gaming under a nonrestricted license not so existing or approved, or the enlargement in cubic volume of any such existing or approved structure is prohibited.

(2) Every other nonrestricted gaming establishment whose use was seasonal and whose license was issued before May 4, 1979, for the same season and for the number and type of games and slot machines on which taxes or fees were paid in the calendar year 1978.

(3) Gaming conducted pursuant to a restricted gaming license issued before May 4, 1979, to the extent permitted by that license on that date. The area within any structure housing gaming under a nonrestricted license which may be open to public use (as distinct from that devoted to the private use of guests and exclusive of any parking area) is limited to the area existing or approved for public use on May 4, 1979. Within these limits, any external modification of the structure which requires a permit from a local government also requires approval from the agency. The agency shall not permit restaurants, convention facilities, showrooms or other public areas to be constructed elsewhere in the region outside the structure in order to replace areas existing or approved for public use on May 4, 1979.

(e) Any structure housing licensed gaming may be rebuilt or replaced to a size not to exceed the cubic volume, height and land coverage existing or approved on May 4, 1979, without the review or approval of the agency or any planning or regulatory authority of the State of Nevada whose review or approval would be required for a new structure.

(f) The following provisions apply to any internal or external modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license which is not prohibited by subdivision (d):

(1) The agency’s review of an external modification of the structure which requires a permit from a local government is limited to determining whether the external modification will do any of the following:

(A) Enlarge the cubic volume of the structure;

(B) Increase the total square footage of area open to or approved for public use on May 4, 1979;

(C) Convert an area devoted to the private use of guests to an area open to public use;

(D) Increase the public area open to public use which is used for gaming beyond the limits contained in paragraph (3); and

(E) Conflict with or be subject to the provisions of any of the agency’s ordinances that are generally applicable throughout the region.

The agency shall make this determination within 60 days after the proposal is delivered to the agency in compliance with the agency’s rules or regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If an external modification is determined to have any of the effects enumerated in subparagraphs (A) through (C), it is prohibited. If an external modification is determined to have any of the effects enumerated in subparagraph (D) or (E), it is subject to the applicable provisions of this compact. If an external modification is determined to have no such effect, it is not subject to the provisions of this compact.

(2) Except as provided in paragraph (3), internal modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license is not a project and does not require the review or approval of the agency.

(3) Internal modification, remodeling, change in use or repair of areas open to the public use within a structure housing gaming under a nonrestricted license which alone or in combination with any other such modification, remodeling, change in use or repair will increase the total portion of those areas which are used for gaming by more than the product of the total base area, as defined below, in square feet existing on or approved before August 4, 1980, multiplied by 15 percent constitutes a project and is subject to all of the provisions of this compact relating to projects. For purposes of this paragraph and the determination required by subdivision (g), base area means all of the area within a structure housing gaming under a nonrestricted license which may be open to public use, whether or not gaming is actually conducted or carried on in that area, except retail stores, convention centers and meeting rooms, administrative offices, kitchens, maintenance and storage areas, rest rooms, engineering and mechanical rooms, accounting rooms and counting rooms.

(g) In order to administer and enforce the provisions of subdivisions (d), (e) and (f), the State of Nevada, through its appropriate planning or regulatory agency, shall require the owner or licensee of a structure housing gaming under a nonrestricted license to provide:

(1) Documents containing sufficient information for the Nevada agency to establish the following relative to the structure:

(A) The location of its external walls;

(B) Its total cubic volume;

(C) Within its external walls, the area in square feet open or approved for public use and the area in square feet devoted to or approved for the private use of guests on May 4, 1979;

(D) The amount of surface area of land under the structure; and

(E) The base area as defined in paragraph (3) of subdivision (f) in square feet existing on or approved before August 4, 1980.

(2) An informational report whenever any internal modification, remodeling, change in use, or repair will increase the total portion of the areas open to public use which is used for gaming.

The Nevada agency shall transmit this information to the Tahoe Regional Planning Agency.

(h) Gaming conducted pursuant to a restricted gaming license is exempt from review by the agency if it is incidental to the primary use of the premises.

(i) The provisions of subdivisions (d) and (e) are intended only to limit gaming and related activities as conducted within a gaming establishment, or construction designed to permit the enlargement of such activities, and not to limit any other use of property zoned for commercial use or the accommodation of tourists, as approved by the agency.

(j) Legal actions arising out of or alleging a violation of the provisions of this compact, of the regional plan or of an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the agency are governed by the following provisions:

(1) This subdivision applies to:

(A) Actions arising out of activities directly undertaken by the agency.

(B) Actions arising out of the issuance to a person of a lease, permit, license or other entitlement for use by the agency.

(C) Actions arising out of any other act or failure to act by any person or public agency.

Those legal actions may be filed and the provisions of this subdivision apply equally in the appropriate courts of California and Nevada and of the United States.

(2) Venue lies:

(A) If a civil or criminal action challenges an activity by the agency or any person which is undertaken or to be undertaken upon a parcel of real property, in the state or federal judicial district where the real property is situated.

(B) If an action challenges an activity which does not involve a specific parcel of land (such as an action challenging an ordinance of the agency), in any state or federal court having jurisdiction within the region.

(3) Any aggrieved person may file an action in an appropriate court of the State of California or Nevada or of the United States alleging noncompliance with the provisions of this compact or with an ordinance or regulation of the agency. In the case of governmental agencies, “aggrieved person” means the Tahoe Regional Planning Agency or any state, federal or local agency. In the case of any person other than a governmental agency who challenges an action of the Tahoe Regional Planning Agency, “aggrieved person” means any person who has appeared, either in person, through an authorized representative, or in writing, before the agency at an appropriate administrative hearing to register objection to the action which is being challenged, or who had good cause for not making such an appearance.

(4) A legal action arising out of the adoption or amendment of the regional plan or of any ordinance or regulation of the agency, or out of the granting or denial of any permit, shall be commenced within 60 days after final action by the agency. All other legal actions shall be commenced within 65 days after discovery of the cause of action.

(5) (A) In any legal action filed pursuant to this subdivision that challenges an adjudicatory act or decision of the agency to approve or disapprove a project, the scope of judicial inquiry shall extend only to whether there was prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the agency has not proceeded in a manner required by law or if the act or decision of the agency was not supported by substantial evidence in light of the whole record. In making such a determination the court shall not exercise its independent judgment on evidence but shall only determine whether the act or decision was supported by substantial evidence in light of the whole record. In any legal action filed pursuant to this subdivision that challenges a legislative act or decision of the agency (such as the adoption of the regional plan and the enactment of implementing ordinances), the scope of the judicial inquiry shall extend only to the questions of whether the act or decision has been arbitrary, capricious or lacking substantial evidentiary support or whether the agency has failed to proceed in a manner required by law.

(B) (i) When adopting or amending a regional plan, the agency shall act in accordance with the requirements of the compact and its implementing ordinances, rules, and regulations, and a party challenging the regional plan has the burden of showing that the regional plan is not in conformance with those requirements.

(ii) When taking an action or making a decision, the agency shall act in accordance with the requirements of the compact and the regional plan, including the implementing ordinances, rules, and regulations, and a party challenging the action or decision has the burden of showing that the act or decision is not in conformance with those requirements.

(6) The provisions of this subdivision do not apply to any legal proceeding pending on the date when this subdivision becomes effective. Any such legal proceeding shall be conducted and concluded under the provisions of law which were applicable prior to the effective date of this subdivision.

(7) The security required for the issuance of a temporary restraining order or preliminary injunction based upon an alleged violation of this compact or any ordinance, plan, rule or regulation adopted pursuant thereto is governed by the rule or statute applicable to the court in which the action is brought unless the action is brought by a public agency or political subdivision to enforce its own rules, regulations and ordinances in which case no security shall be required.

(k) The agency shall monitor activities in the region and may bring enforcement actions in the region to ensure compliance with the regional plan and adopted ordinances, rules, regulations and policies. If it is found that the regional plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(l) Any person who violates any provision of this compact or of any ordinance or regulation of the agency or of any condition of approval imposed by the agency is subject to a civil penalty not to exceed five thousand dollars ($5,000). Any such person is subject to an additional civil penalty not to exceed five thousand dollars ($5,000) per day, for each day on which such a violation persists. In imposing the penalties authorized by this subdivision, the court shall consider the nature of the violation and shall impose a greater penalty if it was willful or resulted from gross negligence than if it resulted from inadvertence or simple negligence.

(m) The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(n) Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(o) Every record of the agency, whether public or not, shall be open for examination to the Legislature and Controller of the State of California and the Legislative Auditor of the State of Nevada.

(p) Approval by the agency of any project expires three years after the date of final action by the agency or the effective date of the amendments to this compact, whichever is later, unless construction is begun within that time and diligently pursued thereafter, or the use or activity has commenced. In computing the three-year period any period of time during which the project is the subject of a legal action which delays or renders impossible the diligent pursuit of that project shall not be counted. Any license, permit or certificate issued by the agency which has an expiration date shall be extended by that period of time during which the project is the subject of such legal action as provided in this subdivision.

(q) The governing body shall maintain a current list of real property known to be available for exchange with the United States or with other owners of real property in order to facilitate exchanges of real property by owners of real property in the region.

ARTICLE VII.ENVIRONMENTAL IMPACT STATEMENTS

(a) The Tahoe Regional Planning Agency when acting upon matters that have a significant effect on the environment shall:

(1) Utilize a systematic, interdisciplinary approach which will ensure the integrated use of the natural and social sciences and the environmental design arts in planning and in decisionmaking which may have an impact on man’s environment;

(2) Prepare and consider a detailed environmental impact statement before deciding to approve or carry out any project. The detailed environmental impact statement shall include the following:

(A) The significant environmental impacts of the proposed project;

(B) Any significant adverse environmental effects which cannot be avoided should the project be implemented;

(C) Alternatives to the proposed project;

(D) Mitigation measures which must be implemented to ensure meeting standards of the region;

(E) The relationship between local short-term uses of man’s environment and the maintenance and enhancement of long-term productivity;

(F) Any significant irreversible and irretrievable commitments of resources which would be involved in the proposed project should it be implemented; and

(G) The growth-inducing impact of the proposed project.

(3) Study, develop and describe appropriate alternatives to recommended courses of action for any project which involves unresolved conflicts concerning alternative uses of available resources;

(4) Make available to states, counties, municipalities, institutions and individuals, advice and information useful in restoring, maintaining and enhancing the quality of the region’s environment; and

(5) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

(b) Prior to completing an environmental impact statement, the agency shall consult with and obtain the comments of any federal, state or local agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate federal, state and local agencies which are authorized to develop and enforce environmental standards shall be made available to the public and shall accompany the project through the review processes. The public shall be consulted during the environmental impact statement process and views shall be solicited during a public comment period not to be less than 60 days.

(c) Any environmental impact statement required pursuant to this article need not repeat in its entirety any information or data which is relevant to such a statement and is a matter of public record or is generally available to the public, such as information contained in an environmental impact report prepared pursuant to the California Environmental Quality Act or a federal environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. However, the information or data shall be briefly described in the environmental impact statement and its relationship to the environmental impact statement shall be indicated.

In addition, any person may submit information relative to a proposed project which may be included, in whole or in part, in any environmental impact statement required by this article.

(d) In addition to the written findings specified by agency ordinance to implement the regional plan, the agency shall make either of the following written findings before approving a project for which an environmental impact statement was prepared:

(1) Changes or alterations have been required in or incorporated into such project which avoid or reduce the significant adverse environmental effects to a less than significant level; or

(2) Specific considerations, such as economic, social or technical, make infeasible the mitigation measures or project alternatives discussed in the environmental impact statement on the project.

A separate written finding shall be made for each significant effect identified in the environmental impact statement on the project. All written findings must be supported by substantial evidence in the record.

(e) The agency may charge and collect a reasonable fee from any person proposing a project subject to the provisions of this compact in order to recover the estimated costs incurred by the agency in preparing an environmental impact statement under this article.

(f) The agency shall adopt by ordinance a list of classes of projects which the agency has determined will not have a significant effect on the environment and therefore will be exempt from the requirement for the preparation of an environmental impact statement under this article. Prior to adopting the list, the agency shall make a written finding supported by substantial evidence in the record that each class of projects will not have a significant effect on the environment.

ARTICLE VIII.FINANCES

(a) On or before September 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall apportion seventy-five thousand dollars ($75,000) of this amount among the counties within the region on the same ratio to the total sum required as the full cash valuation of taxable property within the region in each county bears to the total full cash valuation of taxable property within the region. In addition, each county within the region in California shall pay eighteen thousand seven hundred fifty dollars ($18,750) to the agency and each county within the region in Nevada, including Carson City, shall pay twelve thousand five hundred dollars ($12,500) to the agency, from any funds available therefor. The State of California and the State of Nevada may pay to the agency by July 1, of each year any additional sums necessary to support the operations of the agency pursuant to this compact. If additional funds are required, the agency shall make a request for the funds to the States of California and Nevada. Requests for state funds must be apportioned two-thirds from California and one-third from Nevada. Money appropriated shall be paid within 30 days.

(b) The agency may fix and collect reasonable fees for any services rendered by it.

(c) The agency shall submit an itemized budget to the states for review with any request for state funds, shall be strictly accountable to any county in the region and the states for all funds paid by them to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursement.

(d) The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds; but the agency may not own land except as provided in subdivision (i) of Article III.

(e) The agency shall not obligate itself beyond the moneys due under this article for its support from the several counties and the states for the current fiscal year, plus any moneys on hand or irrevocably pledged to its support from other sources. No obligation contracted by the agency shall bind either of the party states or any political subdivision thereof.

ARTICLE IX.TRANSPORTATION DISTRICT

(a) The Tahoe Transportation District is hereby established as a special purpose district authorized and operating under the federal authority provided by Public Law 96-551. The boundaries of the district are conterminous with those of the region as established under Public Law 96-551 for the Tahoe Regional Planning Agency.

(b) The business of the district shall be managed by a board of directors consisting of the following members:

(1) One member of the Board of Supervisors of each of the Counties of El Dorado and Placer appointed by the respective board of supervisors.

(2) One member of the City Council of South Lake Tahoe appointed by the city council.

(3) One member each of the Board of County Commissioners of Douglas County and Washoe County appointed by the respective board of county commissioners.

(4) One member of the Board of Supervisors of Carson City appointed by the board of supervisors.

(5) One member of the South Shore Transportation Management Association, or its successor organization, appointed by the association.

(6) One member of the North Shore Transportation Management Association, or its successor organization, appointed by the association.

(7) One member of each local transportation district in the region that is authorized by the State of Nevada or the State of California.

(8) One member appointed by a majority of the other voting directors who represents a public or private transportation system operating in the region.

(9) The Director of the Department of Transportation of the State of California.

(10) The Director of the Department of Transportation of the State of Nevada.

(c) Any appointing authority may designate an alternate.

(d) Before a member is appointed pursuant to paragraph (7) of subdivision (b), the local transportation district of which the person is a member and the Tahoe Transportation District shall agree in writing on the allocation of fiscal and policy responsibilities between the two entities, including, but not limited to, the distribution of revenue.

(e) The Director of the Department of Transportation of the State of California and the Director of the Department of Transportation of the State of Nevada shall serve as nonvoting directors, but shall provide technical and professional advice to the district as necessary and appropriate.

(f) The affirmative vote of at least a majority of the directors shall be required for the transaction of any business of the board of directors. If a majority of votes in favor of an action are not cast, an action of rejection shall be deemed to have been taken.

(g) The district may by resolution establish procedures for the adoption of its budgets, the appropriation of money, and the carrying on of its other financial activities. Those procedures shall conform insofar as is practicable to the procedures for financial administration of the State of California or the State of Nevada or one or more of the local governments in the district.

(h) The district may, in accordance with its adopted transportation plan, do all of the following:

(1) Own and operate a public transportation system to the exclusion of all other publicly owned transportation systems in the region.

(2) Own and operate support facilities for public or private transportation systems, including, but not limited to, parking lots, maintenance facilities, terminals, and related equipment, including revenue collection devices.

(3) Acquire and enter into agreements to operate upon mutually acceptable terms any public or private transportation system or facility within the region.

(4) Hire the employees of existing public transportation systems that are acquired by the district, without loss of benefits to the employees, bargain collectively with the employees, and extend pension and other collateral benefits to employees.

(5) Fix the rates and charges for transportation services provided pursuant to this article.

(6) Issue revenue bonds and other evidence of indebtedness and make other financial arrangements appropriate for developing and operating a public transportation system.

(7) Contract with private companies to provide supplementary transportation or provide any of the services needed in operating a system of transportation for the region.

(8) Contract with local governments in the region to operate transportation facilities and services under mutually agreeable terms and conditions.

(9) By resolution, determine and propose for adoption a tax for the purpose of obtaining services of the district. The proposed tax shall be of general and of uniform operation throughout the region and may not be graduated in any way, except for a sales and use tax. If a sales and use tax is approved by the voters, as provided in this paragraph, it may be administered through the State of California and the State of Nevada, respectively, in accordance with the laws that apply within their respective jurisdictions and shall not exceed a rate of 1 percent of the gross receipts from the sale of tangible personal property sold in the district. The district is prohibited from imposing an ad valorem tax, a tax measured by gross or net receipts on business, a tax or charge that is assessed against persons or vehicles as they enter or leave the region, or any tax, direct or indirect, on gaming tables and devices. Any such proposition shall be submitted to the voters of the district and shall become effective upon approval in accordance with the applicable voter approval requirement for the voters voting on the proposition who reside in the State of California and upon approval in accordance with the applicable voter approval requirement for the voters voting on the proposition who reside in the State of Nevada. The revenues from the tax shall be used for the services for which it was imposed and for no other purpose.

(10) Provide services from inside the region to convenient airport, railroad, and bus terminals without regard to the boundaries of the region.

(11) If the Legislature of the State of California or the State of Nevada authorizes the creation of local transportation districts at Lake Tahoe, these local districts shall be entitled to a voting seat on the board of directors. Prior to assuming that seat, the local district and the district shall agree in writing on the allocation of fiscal and policy responsibilities between the two entities, including, but not limited to, the distribution of any voter-approved revenues. If a seat is assumed under this subdivision, the voting requirements under subdivision (e) shall be deemed adjusted by operation of law to require a majority vote to take action.

(12) The Legislature of the State of California and the Legislature of the State of Nevada may, by substantially identical enactments, amend this article.

ARTICLE X.MISCELLANEOUS

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. Except as provided in subdivision (c), the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators. This provision is not severable, and if it is held to be unconstitutional or invalid, no other provision of this compact shall be binding upon the State of Nevada or the State of California.

(d) No provision of this compact shall have any effect upon the allocation, distribution or storage of interstate waters or upon any appropriative water right.

(Amended by Stats. 2013, Ch. 762, Sec. 2. Effective January 1, 2014.)



66802

(a) The Legislature finds and declares all of the following:

(1) The State of California, by and through the Governor, agrees to cooperate with the State of Nevada in seeking to have the amendment to Section 66801 made by Senate Bill 630 of the 2013–14 Regular Session that requires approval of Congress ratified by Congress as amendments to the Tahoe Regional Planning Compact.

(2) The State of California supports the full implementation of the regional plan update adopted by the Tahoe Regional Planning Agency in December 2012.

(3) The State of California acknowledges the authority of either the State of California or the State of Nevada to withdraw from the Tahoe Regional Planning Compact pursuant to subdivision (c) of Article X of the compact, or pursuant to any other provision of the laws of each respective state.

(b) The Secretary of the Senate shall transmit certified copies of Senate Bill 630 of the 2013–14 Regular Session to the Governor of the State of Nevada and the governing body of the Tahoe Regional Planning Agency, and shall also provide two certified copies of that legislation to the Secretary of the State of Nevada for delivery to the respective houses of its Legislature.

(Added by Stats. 2013, Ch. 762, Sec. 3. Effective January 1, 2014.)



66802.5

(a) The Tahoe Regional Planning Agency shall annually prepare and submit to the Department of Finance and to the appropriate legislative budget committees a report, in a format established by the Department of Finance, of the revenues provided to the agency by the States of Nevada and California, including a complete summary and explanation of the revenues received and expended by the agency.

(b) (1) The report submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795.

(2) Pursuant to Section 10231.5, this section is repealed on January 1, 2018.

(Added by Stats. 2013, Ch. 762, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)






TITLE 7.41 - TAHOE CONSERVANCY AGENCY COMPACT

66900

The Legislature of California hereby ratifies and approves the “Tahoe Conservancy Agency Compact” as set forth below.

(Added by Stats. 1973, Ch. 1064.)



66901

The provisions of this interstate compact executed between the States of Nevada and California are as follows:

TAHOE CONSERVANCY AGENCY COMPACT

Article I. Findings and Declarations of Policy

(a) It is found and declared that the waters of Lake Tahoe and other resources of the Lake Tahoe region are threatened with deterioration or degeneration, which may endanger the natural beauty and economic productivity of the region.

(b) It is further declared that by virtue of the special conditions and circumstances of the natural ecology, developmental pattern, population distribution and human needs in the Lake Tahoe region, the region is experiencing problems of resource use and deficiencies of environmental control.

(c) It is further found and declared that there is a need to maintain an equilibrium between the region’s natural endowment and its manmade environment, to preserve the scenic beauty and recreational opportunities of the region, and it is recognized that for the purpose of enhancing the efficiency and governmental effectiveness of the region, it is imperative that there be established a governmental agency with power to acquire and hold property in the Tahoe region in accordance with a regional plan of resource conservation adopted by the Tahoe Regional Planning Agency.

Article II. Definitions

As used in this compact:

(a) “Region,” includes Lake Tahoe, the adjacent parts of the Counties of Douglas, Ormsby, and Washoe lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15, North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) “Agency” means the Tahoe Conservancy Agency.

(c) “Governing body” means the governing board of the Tahoe Conservancy Agency.

Article III. Organization

(a) There is created the Tahoe Conservancy Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

Five members appointed from the public at large by the Governor of California and five members appointed from the public at large by the Governor of Nevada. Not more than four of the members shall be residents of the region.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the state which he represents in accordance with the law of that state. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some manner specifically provided, shall be paid by the agency out of its own funds.

(c) The term of office of the members of the governing body shall be for four years. However, of the first members selected four shall be appointed to serve for four years, four shall be appointed to serve for three years, and two shall be appointed to serve for two years.

(d) The governing body of the agency shall meet at least monthly.

(e) The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be two years, and who shall be subject to reelections; provided that a new chairman or vice chairman may be elected by the agency before the expiration of the two-year term for the fulfillment of that two-year term.

(f) A majority of the members of the governing body shall constitute a quorum for the transaction of the business of the agency. A majority vote of the members of the governing body present shall be binding; provided that the vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules and regulations and procedures.

(g) The agency shall establish and maintain an office within the region. The agency may rent or own real and personal property and equipment.

(h) Upon receipt of certified copies of the resolutions or notifications appointing the members of the governing body, the Secretary of State of each respective state shall notify the Governor of the state who shall, after consultation with the Governor of the other state, issue a concurrent call for the organization meeting of the governing body at a location determined jointly by the two governors.

Article IV. Personnel

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff as may be necessary to execute the powers and functions provided for under this act or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

(d) The agency’s expenses may be paid out of agency funds acquired by gift or donation and from any money received from rents or leases of agency property; provided that the expenditure of the agency for staff services shall not exceed 10 percent of the income from such sources.

Article V. Agency’s Powers

(a) The agency is hereby empowered to accept and hold private land acquired through purchase, gifts, and exchanges. The agency shall not develop nor shall it enter into any contract or agreement which would result in the development of any land under its ownership or control except in conformance with the adopted Tahoe Regional Plan.

(b) The agency is hereby empowered to initiate, negotiate, and participate in contracts and agreements for the management of land under its ownership or control with the state, the local governmental authorities of the region, or the federal government and to enter into any other intergovernmental contracts or agreements authorized by state or federal law.

(c) The agency may acquire interests in land by means of land exchanges and is authorized to enter into all alternatives to the acquisition of fee interests in land including, but not limited to, the acquisition of easements, development rights, life estates, leases, and leaseback agreements. Land acquisition policy shall be set by the agency.

(d) At the request of the agency, land or interests in land authorized to be acquired by the agency under this compact, shall be acquired by the California Department of General Services or the Nevada state agency so designated by the agency.

Article VI. Finances

(a) The agency is authorized to receive gifts, donations, subventions, grants, rents, royalties, and other financial aids and funds from private and public sources. These sources shall constitute the income of the agency, and the agency shall not be dependent upon continuing governmental appropriations for its operating expenses.

(b) On or before December 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall set aside by June 30 from the gifts, donations, rents, subventions, grants, or any other financial resources available to it sums sufficient to support the agency’s activities for the succeeding fiscal year commencing on July 1.

(c) The agency may fix and collect fees for any services rendered by it.

Article VII. Miscellaneous

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any other government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators.

(Added by Stats. 1973, Ch. 1064.)






TITLE 7.42 - CALIFORNIA TAHOE CONSERVANCY

CHAPTER 1 - Findings and Declarations of Policy

66905

It is found and declared that the waters of Lake Tahoe and other resources of the Lake Tahoe region are threatened with deterioration or degeneration, which may endanger the natural beauty and economic productivity of the region.

(Added by Stats. 1973, Ch. 1064.)



66905.1

It is further declared that by virtue of the special conditions and circumstances of the natural ecology, developmental pattern, population distribution, and human needs in the Lake Tahoe region, the region is experiencing problems of resource use and management.

(Amended by Stats. 1980, Ch. 253.)



66905.2

It is further found and declared that there is a need to maintain an equilibrium between the region’s natural endowment and its manmade environment, to protect the natural environment, including water quality, air quality, wildlife, and habitat areas, to acquire, restore, and manage property, and to preserve the scenic beauty and recreational opportunities of the region. It is recognized that for the purpose of enhancing the efficiency and governmental effectiveness of the region, it is imperative that there be established a governmental agency with power to acquire , hold, and manage property in the Tahoe region.

(Amended by Stats. 1991, Ch. 267, Sec. 1.)






CHAPTER 2 - Definitions

66905.5

As used in this title:

“Region” includes that part of Lake Tahoe within the jurisdiction of the State of California, the adjacent parts of the Counties of El Dorado and Placer lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, MDB&M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(Added by Stats. 1973, Ch. 1064.)



66905.6

“Conservancy” means the California Tahoe Conservancy.

(Amended by Stats. 1984, Ch. 1239, Sec. 3. Effective September 17, 1984.)



66905.7

“Governing body” means the governing board of the California Tahoe Conservancy.

(Amended by Stats. 1984, Ch. 1239, Sec. 4. Effective September 17, 1984.)



66905.8

“Local public agency” means a city, county, district, or joint powers agency.

(Added by Stats. 1984, Ch. 1239, Sec. 6. Effective September 17, 1984.)



66905.9

“Nonprofit organization” means any private, nonprofit organization which qualifies for exempt status under Section 501(c)(3) of the United States Internal Revenue Code of 1986, and has among its principal charitable purposes the preservation of land for scientific, historic, educational, recreational, scenic, or open-space opportunities, or protection of the natural environment or preservation or enhancement of wildlife.

(Amended by Stats. 1991, Ch. 267, Sec. 2.)



66905.10

“Fund” means the Tahoe Conservancy Fund.

(Added by Stats. 1984, Ch. 1239, Sec. 9. Effective September 17, 1984.)






CHAPTER 3 - Organization

66906

There is created the California Tahoe Conservancy as a state agency within the Resources Agency. The conservancy is a successor agency to the California Tahoe Conservancy Agency which had similar powers and duties, but which did not function as an operating agency.

(Added by renumbering Section 66905.8 by Stats. 1984, Ch. 1239, Sec. 5. Effective September 17, 1984.)



66906.1

The governing body of the conservancy shall be comprised of seven voting members and one ex officio nonvoting member. The voting members shall be as follows:

(a) One member appointed by the City Council of the City of South Lake Tahoe.

(b) One member appointed by the Board of Supervisors of the County of Placer.

(c) One member appointed by the Board of Supervisors of the County of El Dorado.

(d) The Secretary of the Resources Agency or his or her designee.

(e) One member appointed from the general public by the Senate Committee on Rules.

(f) One member appointed from the general public by the Speaker of the Assembly.

(g) The Director of Finance or the director’s designee.

The members appointed or designated pursuant to subdivisions (d) to (g), inclusive, shall not be residents of the region.

The members of the governing body of the conservancy shall serve at the pleasure of the respective appointing authority.

A representative of the United States Secretary of Agriculture shall be an ex officio, nonvoting member of the conservancy.

(Added by renumbering Section 66905.9 by Stats. 1984, Ch. 1239, Sec. 7. Effective September 17, 1984.)



66906.2

The members of the conservancy appointed under subdivisions (a), (b), (c), (e), and (f) of Section 66906.1 shall be compensated for attendance at regular meetings of the conservancy at the rate of one hundred dollars ($100) per day, and all members of the conservancy shall be reimbursed the actual amounts of the reasonable and necessary expenditures incurred in attending meetings of the conservancy and carrying out the duties of their office.

(Amended by Stats. 1991, Ch. 267, Sec. 3.)



66906.3

The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be two years, and who shall be subject to reelections, except that a new chairman or vice chairman may be elected by the governing body before the expiration of the two-year term for the fulfillment of that two-year term.

(Added by renumbering Section 66906.2 by Stats. 1984, Ch. 1239, Sec. 11. Effective September 17, 1984.)



66906.4

A majority of the total voting membership of the governing body shall constitute a quorum for the transaction of the business of the conservancy. Provided that a quorum exists, a majority vote of the members present shall be binding on all matters, except a request to the State Public Works Board to exercise the power of eminent domain pursuant to Section 66907.5 which shall require five affirmative votes. The governing body shall adopt its own rules, regulations, and procedures.

The limitations on voting by designees of voting members in Section 7.5 shall not apply to this title.

(Amended by Stats. 1991, Ch. 267, Sec. 4.)



66906.5

The conservancy shall establish and maintain an office within the region. The conservancy may rent or own real and personal property and equipment pursuant to applicable statutes and regulations.

(Added by renumbering Section 66906.4 by Stats. 1984, Ch. 1239, Sec. 13. Effective September 17, 1984.)






CHAPTER 4 - Personnel

66906.6

The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff pursuant to the State Civil Service Act as may be necessary to execute the powers and functions provided for under this act or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(Added by Stats. 1973, Ch. 1064.)



66906.7

The conservancy’s expenses may be paid out of any conservancy funds, including funds acquired through monetary gifts and from the lease or rental of conservancy property. Not more than 10 percent of the funds thus acquired shall be available for expenditure for staff services.

(Amended by Stats. 1991, Ch. 267, Sec. 5.)



66906.8

The conservancy may select and hire private consultants or contractors to provide services necessary to achieve the purposes of this title.

(Added by Stats. 1984, Ch. 1239, Sec. 15. Effective September 17, 1984.)



66906.9

The Tahoe Conservancy Fund is hereby created. Any moneys in the fund shall be available for the purposes of this title when appropriated by the Legislature.

(Added by Stats. 1984, Ch. 1239, Sec. 16. Effective September 17, 1984.)






CHAPTER 5 - Conservancy’s Powers

66907

The conservancy may select and acquire real property or interests therein in the name of and on behalf of the state, for the purposes of protecting the natural environment, providing public access or public recreational facilities, preserving wildlife habitat areas, or providing access to or management of acquired lands. The conservancy is hereby designated as the principal agency responsible for acquiring real property pursuant to Title 7.43 (commencing with Section 66950).

(Repealed and added by Stats. 1984, Ch. 1239, Sec. 17. Effective September 17, 1984.)



66907.1

(a) The conservancy may acquire interests in land by means of land exchanges and is authorized to enter into all alternatives to the acquisition of fee interests in land, including, but not limited to, the acquisition of easements, development rights, life estates, leases, and leaseback agreements. Land acquisition policy shall be set by the conservancy by resolution and the establishment of the policy is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2.

(b) The conservancy may appoint advisory bodies on land acquisition as it deems advisable.

(Repealed and added by Stats. 1984, Ch. 1239, Sec. 17. Effective September 17, 1984.)



66907.2

The conservancy is authorized to accept and hold real property or any interest therein acquired through gift, exchange, donation, or dedication.

(Repealed and added by Stats. 1984, Ch. 1239, Sec. 17. Effective September 17, 1984.)



66907.3

The conservancy may designate or enter into an agreement with any public agency to provide real estate services and assign authority to execute agreements for the acquisition or disposal of real property or interests therein.

(Repealed and added by Stats. 1984, Ch. 1239, Sec. 17. Effective September 17, 1984.)



66907.4

(a) Acquisition of real property or interests therein under this title, when the value is in excess of five hundred fifty thousand dollars ($550,000) per lot or parcel, is subject to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2).

(b) Except as set forth in subdivision (a), acquisition of real property or interests under this title is not subject to the Property Acquisition Law. However, the conservancy may request the State Public Works Board to review and approve specific acquisitions.

(Amended by Stats. 2006, Ch. 759, Sec. 1. Effective January 1, 2007.)



66907.5

The conservancy may request the State Public Works Board to exercise the power of eminent domain pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2), if the requirements of Section 66906.4 are met and the conservancy finds that all reasonable efforts to acquire the property have failed and that the action is necessary to remove an impediment to an otherwise voluntary acquisition or is needed to achieve the purposes of other related acquisitions.

(Repealed and added by Stats. 1984, Ch. 1239, Sec. 17. Effective September 17, 1984.)



66907.6

Notwithstanding any other provisions of law, the conservancy may enter into an option to purchase lands in fee or lesser interest.

(Repealed and added by Stats. 1984, Ch. 1239, Sec. 17. Effective September 17, 1984.)



66907.7

(a) The conservancy may award grants to local public agencies, state agencies, federal agencies, federally recognized Indian tribes, the Tahoe transportation district established under Section 66801, and nonprofit organizations, for the purposes of this title.

(b) Grants to nonprofit organizations for the acquisition of real property or interests therein shall be subject to all of the following conditions:

(1) The purchase price of any interest in land acquired by the nonprofit organization may not exceed fair market value as established by an appraisal approved by the conservancy.

(2) The conservancy approves the terms under which the interest in land is acquired.

(3) The interest in land acquired pursuant to a grant from the conservancy may not be used as security for any debt to be incurred by the nonprofit organization unless the conservancy approves the transaction.

(4) The transfer of land acquired pursuant to a grant shall be subject to the approval of the conservancy and the execution of an agreement between the conservancy and the transferee sufficient to protect the interest of the people of California.

(5) The state shall have a right of entry and power of termination in and over all interests in real property acquired with state funds, which may be exercised if any essential term or condition of the grant is violated.

(6) If the existence of the nonprofit organization is terminated for any reason, title to all interest in real property acquired with state funds shall immediately vest in the state, except that, prior to that termination, another public agency or nonprofit organization may receive title to all or a portion of that interest in real property, by recording its acceptance of title, together with the conservancy’s approval, in writing.

(c) Any deed or other instrument of conveyance whereby real property is being acquired by a nonprofit organization pursuant to this section shall be recorded and shall set forth the executory interest or right of entry on the part of the state.

(d) A public agency is eligible to receive soil erosion grant funds for up to two-thirds of the costs of relocating water or sewer-related infrastructure owned by a publicly owned utility, if all of the following conditions are met:

(1) The conservancy finds that the relocation is necessary to complete an erosion control project.

(2) The utility is not otherwise required to relocate the infrastructure at its own cost under the terms of a permit or franchise agreement.

(3) The relocation cost is not eligible for funding from any other public funds.

(Amended by Stats. 2005, Ch. 47, Sec. 1. Effective January 1, 2006.)



66907.8

Notwithstanding any other provisions of law, the conservancy may lease, rent, sell, exchange, or otherwise transfer any real property or interest therein, or option acquired under this title to local public agencies, state agencies, federal agencies, nonprofit organizations, individuals, corporate entities, or partnerships for management purposes pursuant to terms and conditions approved by the conservancy. The conservancy may request the Director of General Services to undertake these actions on its behalf.

(Amended by Stats. 1991, Ch. 267, Sec. 7.)



66907.9

The conservancy shall take whatever actions are reasonably necessary and incidental to the management of lands and facilities under its ownership or control. In order to carry out the purposes of this title, the conservancy may do all of the following:

(a) Adopt and enforce regulations governing the use of those lands and facilities.

(b) Initiate, negotiate, and participate in agreements for the management of those lands and facilities with a public agency, a corporate entity, an individual, a partnership, or other entity.

(c) Enter into any other agreement authorized by state or federal law.

(Amended by Stats. 2006, Ch. 759, Sec. 2. Effective January 1, 2007.)



66907.10

The conservancy may improve and develop lands for the purpose of protecting the natural environment or otherwise meeting the objectives of this title. The conservancy may not develop and may not enter into any contract or agreement which would result in the development of any land under its ownership or control, except in conformance with a basinwide management plan.

(Amended by Stats. 1991, Ch. 267, Sec. 9.)



66907.11

The conservancy may merge or split parcels, adjust boundary lines, or take similar actions as part of the acquisition of land or as needed in order to facilitate the management of land.

(Amended by Stats. 1991, Ch. 267, Sec. 10.)



66907.12

On an annual basis or as may be required, the executive officer of the conservancy shall report to the Director of General Services regarding privately owned properties within the conservancy’s jurisdiction which have special significance and which might appropriately be the subject of trades for lands owned by the state for the purposes of preserving natural resources and moderating the impacts of regulation within the Tahoe Basin. A particular property shall be included in any report only upon agreement of the owner.

For purposes of this section, “special significance” means having importance because of the land’s value for (1) public access, (2) public recreation, (3) wetlands, riparian, or other natural habitat, (4) open space, (5) protection of the waters of the region, or (6) any other purposes and objectives of this title.

(Added by Stats. 1986, Ch. 1481, Sec. 2.)






CHAPTER 6 - Finances

66908

The conservancy may receive gifts, donations, subventions, grants, rents, royalties, and other financial aids and funds from private and public sources.

(Added by Stats. 1984, Ch. 1239, Sec. 19. Effective September 17, 1984.)



66908.1

The conservancy may fix and collect fees for any services rendered by it. The amount of any fee may not exceed the reasonable costs of providing the services rendered by the conservancy.

(Added by Stats. 1984, Ch. 1239, Sec. 19. Effective September 17, 1984.)



66908.2

Proceeds from any lease, rental, sale, exchange, transfer of land, interest therein, or option thereon, or income shall be deposited in the fund and shall be available for expenditure for the purposes of this title when appropriated by the Legislature.

(Added by Stats. 1984, Ch. 1239, Sec. 19. Effective September 17, 1984.)



66908.3

The conservancy is authorized to lease lands acquired in accordance with Section 66907.8. When the leases are made to private individuals or groups, the conservancy shall annually, upon appropriation of these amounts by the Legislature, transfer 25 percent of the gross income of the leases to the county in which the lands are located. Fifty percent of the funds received by a county under this section shall be used for soil erosion control projects.

(Added by Stats. 1984, Ch. 1239, Sec. 19. Effective September 17, 1984.)









TITLE 7.43 - LAKE TAHOE ACQUISITIONS BOND ACT

CHAPTER 1 - Findings and Declarations

66950

This title shall be known and may be cited as the Lake Tahoe Acquisitions Bond Act.

(Added by Stats. 1982, Ch. 305, Sec. 1. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66951

It is found and declared that:

(a) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration which endangers the natural beauty and economic productivity of the region.

(b) The state and federal interests and investments in the region are substantial.

(c) The region exhibits unique state and national environmental and ecological values which are irreplaceable.

(d) By virtue of the special conditions and circumstances of the region’s natural ecology, developmental pattern, population distribution, and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(e) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(f) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural, and public health values provided by the Lake Tahoe Basin.

(g) There is a state and national interest in protecting, preserving, and enhancing these values for the residents of the region and for visitors to the region.

(Added by Stats. 1982, Ch. 305, Sec. 1. Operative January 1, 1983, by Sec. 2 of Ch. 305.)






CHAPTER 2 - Fiscal Provisions

66952

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued pursuant to this title, and the provisions of that law are included in this title as though set out in full in this chapter except that, notwithstanding any provision of the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 20 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of such series.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66953

As used in this title, and for the purposes of this title, the following words shall have the following meanings:

(a) “Committee” means the Lake Tahoe Acquisitions Finance Committee created by Section 66955.

(b) “Fund” means the Lake Tahoe Acquisitions Fund.

(c) “Lake Tahoe region” and “region” means the area consisting of Lake Tahoe, the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. and M.

(d) “Agency” means the agency authorized under Section 66957 to expend money in the fund.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66954

There is in the State Treasury the Lake Tahoe Acquisitions Fund, which fund is hereby created.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66955

For the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this title, the Lake Tahoe Acquisitions Finance Committee is hereby created. The committee consists of the Governor or his designated representative, the Controller, the Treasurer, and the Director of Finance. The Lake Tahoe Acquisitions Finance Committee shall be the “committee” as that term is used in the State General Obligation Bond Law, and the Treasurer shall serve as chairman of the committee.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66956

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of eighty-five million dollars ($85,000,000), in the manner provided in this title. The debt or debts, liability or liabilities, shall be created for the purpose of providing the funds to be used for the object and work specified in Section 66957 and for administrative costs incurred in connection therewith, as provided in Section 66906.7.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66957

Moneys in the fund shall be available for expenditure in accordance with this title by a new or existing federal, state, regional, or local agency, or any combination thereof, to be designated by statute in accordance with the recommendations of the Tahoe Area Land Acquisition Commission. If no such agency is designated by July 1, 1984, moneys in the funds shall be available for expenditure in accordance with this title by the California Tahoe Conservancy Agency. Moneys in the fund shall be available for expenditure for the following purposes:

(a) For the acquisition of undeveloped lands threatened with development that will adversely affect the region’s natural environment; will adversely affect the use, management, or protection of public lands in the vicinity of the development; or will have a combination of those effects. In particular, preference shall be given to the acquisition of undeveloped lands within stream environment zones and other undeveloped lands that, if developed, would be likely to erode or contribute to the further eutrophication or degradation of the waters of the region due to that or other causes. “Stream environment zone” means that area which surrounds a stream, including major streams, minor streams, and drainage ways; which owes its biological and physical characteristics to the presence of water; which may be inundated by a stream; or in which actions of man or nature may directly or indirectly affect the stream. A stream includes small lakes, ponds, and marshy areas through which the stream flows. Acquisitions made pursuant to this subdivision are not intended to replace, wholly or partially, the exercise of any authority conferred by law for the protection of the region’s natural environment, including stream environment zones, or the protection of public lands and resources. Accordingly, every public official or agency responsible for the administration or enforcement of any law having any of those purposes shall continue to administer or enforce that law with respect to lands acquired pursuant to this title, notwithstanding the making of any acquisition pursuant to this subdivision.

(b) For the acquisition of undeveloped lands whose primary use will be public lakeshore access, preservation of riparian or littoral wildlife habitat, or recreation, or a combination thereof.

(c) For the acquisition of undeveloped lands that do not satisfy the requirements of either subdivision (a) or (b) but which, if acquired, would facilitate one or both of the following:

(1) Consolidation of lands for their more effective management as a unit.

(2) Provision of public access to other public lands.

As used in this section, “undeveloped land” includes land that has been subdivided and improved with streets and utilities, but does not have structures other than those related to such streets and utilities.

Moneys in the fund shall not be used to acquire land which has been designated and authorized for purchase by the United States Forest Service.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66958

(a) When sold, the bonds authorized by this title shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

(b) There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the interest and principal on the bonds maturing each year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(c) All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66959

If the value of any land to be purchased by the agency has been substantially reduced by any statute, ordinance, rule, regulation, or other order adopted after January 1, 1980, by state or local government for the purpose of protecting water quality or other resources in the region, the agency may purchase the land for a price it determines would assure fairness to the landowner. In determining the price to be paid for the land, the agency may consider the price which the owner originally paid for the land, any special assessments paid by the landowner, and any other factors the agency determines should be considered to ensure that the landowner receives a fair and reasonable price for the land.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66960

All money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this title shall be available for transfer to the General Fund. When transferred to the General Fund such money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66961

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this title, such an amount as will equal the following:

(a) That sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this title, as principal and interest become due and payable.

(b) That sum as is necessary to carry out the provisions of Section 66961, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66962

For the purpose of carrying out the provisions of this title, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this title. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the committee in accordance with this title. Any moneys made available to the committee pursuant to this section shall be returned by the committee to the General Fund, together with interest at the rate then payable on funds deposited in the Pooled Money Investment Fund, from moneys received from the sale of bonds pursuant to the provisions of this title.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66962.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 11.)



66963

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the Treasurer.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66964

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 66957 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66965

All proposed appropriations for the programs specified in this title shall be included in a section in the Budget Bill for the 1983–84 and each succeeding fiscal year, for consideration by the Legislature. All appropriations shall be subject to all limitations enacted in the Budget Act and to all fiscal procedures prescribed by law with respect to the expenditures of state funds, unless expressly exempted from such laws by a statute enacted by the Legislature. No funds derived from the bonds authorized by this title may be expended pursuant to an appropriation not contained in such section of the Budget Act.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)



66966

The agency designated by the Tahoe Area Land Acquisition Commission, or if none is so designated, the California Tahoe Conservancy Agency, shall be deemed the “board” for purposes of Section 16722.

(Added by Stats. 1982, Ch. 305, Sec. 1. Approved November 2, 1982, by adoption of Proposition 4. Operative January 1, 1983, by Sec. 2 of Ch. 305.)









TITLE 7.5 - CALIFORNIA TAHOE REGIONAL PLANNING AGENCY

CHAPTER 1 - Findings and Declarations of Policy

67000

It is found and declared that the waters of Lake Tahoe and other resources of the Lake Tahoe region are threatened with deterioration or degeneration, which may endanger the natural beauty and economic productivity of the region.

(Added by Stats. 1967, Ch. 1589.)



67001

It is further declared that by virtue of the special conditions and circumstances of the natural ecology, developmental pattern, population distribution and human needs in the Lake Tahoe region, the region is experiencing problems of resource use and deficiencies of environmental control.

(Added by Stats. 1967, Ch. 1589.)



67002

It is further found and declared that there is a need to maintain an equilibrium between the regions’ natural endowment and its manmade environment, to preserve the scenic beauty and recreational opportunities of the region, and it is recognized that for the purpose of enhancing the efficiency and governmental effectiveness of the region, it is imperative that there be established an areawide planning agency with power to adopt and enforce a regional plan of resource conservation and orderly development, to exercise effective environmental controls and to perform other essential functions, as enumerated in this title.

(Added by Stats. 1967, Ch. 1589.)






CHAPTER 2 - Definitions

67020

Unless the context otherwise requires, the definitions and general provisions set forth in this chapter govern the construction of this title.

(Added by Stats. 1967, Ch. 1589.)



67021

“Region” includes that part of Lake Tahoe within the jurisdiction of the State of California, the adjacent parts of the Counties of El Dorado and Placer lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, MDB&M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(Added by Stats. 1967, Ch. 1589.)



67022

“Agency” means the California Tahoe Regional Planning Agency.

(Added by Stats. 1967, Ch. 1589.)



67023

“Governing body” means the governing board of the Tahoe Regional Planning Agency.

(Added by Stats. 1967, Ch. 1589.)



67024

“Regional plan” shall mean the long-term general plan for the development of the region.

(Added by Stats. 1967, Ch. 1589.)



67025

“Interim plan” shall mean the interim regional plan adopted pending the adoption of the regional plan.

(Added by Stats. 1967, Ch. 1589.)






CHAPTER 3 - California Tahoe Regional Planning Agency

ARTICLE 1 - Organization

67040

There is created the California Tahoe Regional Planning Agency as a separate legal entity and as a political subdivision of the State of California. It is the intent of the Legislature that the agency be considered a “political subdivision” as that term is used in Article VI of the Tahoe Regional Planning Compact.

(Amended by Stats. 1968, Ch. 988.)



67041

The governing body of the agency shall be constituted as follows:

(a) One member appointed by the Board of Supervisors of the Counties of El Dorado and Placer, and one member appointed by the City Council of the City of South Lake Tahoe. Each of the members of the governing board shall be a member of the city council, or county board of supervisors he represents, and, in the case of a supervisor shall be a resident of a county supervisorial district lying wholly or partly within the region.

(b) Two members appointed by the Governor of California subject to Senate confirmation, who shall not be residents of the basin and shall represent the public at large. One of such members shall be chosen from among residents of the 10 southernmost counties in the state and one from among the residents of the remaining counties.

(c) One member appointed by the six other members appointed pursuant to this section. The member so appointed shall serve as the permanent chairman of the agency and shall serve at the pleasure of the other members. In the event such membership becomes vacant and the vacancy is not filled by the other members within 30 days, the vacancy shall be filled by appointment of the Governor.

(d) The Secretary of the California Resources Agency or his designee.

(Amended by Stats. 1975, Ch. 210.)



67042

The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this title unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(Added by Stats. 1967, Ch. 1589.)



67042.1

When any member of the agency has a direct personal financial interest in a matter officially coming before the agency he shall disclose the fact of his interest and abstain from participation in any discussion of or vote upon the matter.

(Added by Stats. 1968, Ch. 988.)



67043

The term of office of the members of the governing body shall be at the pleasure of the appointing authority in each case.

(Added by Stats. 1967, Ch. 1589.)



67044

The governing body of the agency shall meet at least monthly.

(Added by Stats. 1967, Ch. 1589.)



67045

The position of a member of the governing body shall be considered vacated upon his loss of any of the qualifications required for his appointment and in such event the appointing authority shall appoint a successor.

(Added by Stats. 1967, Ch. 1589.)



67047

The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be two years, and who shall be subject to reelections, provided that a new chairman or vice chairman may be elected by the agency before the expiration of the two-year term for the fulfillment of that two-year term.

(Added by Stats. 1967, Ch. 1589.)



67048

A majority of the members of the governing body shall constitute a quorum for the transaction of the business of the agency. A majority vote of the members of the governing body present shall be binding; provided, that the vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules and regulations and procedures.

(Added by Stats. 1967, Ch. 1589.)



67049

A technical advisory committee shall be appointed by the agency. The committee shall include but shall not be limited to: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe, the Placer County Director of Sanitation, the El Dorado County Director of Sanitation, executive officer of the Lahontan Regional Water Quality Control Board or his designee, and the executive officer of the California Tahoe Regional Planning Agency who shall act as chairman.

(Added by Stats. 1967, Ch. 1589.)



67050

The agency shall establish and maintain an office within the region. The agency may rent or own property and equipment.

(Added by Stats. 1967, Ch. 1589.)



67051

(a) Each California member of the Tahoe Regional Planning Agency who represents the state in matters officially coming before the agency shall comply with the requirements of the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)) and shall file with the Fair Political Practices Commission a statement of economic interests.

(b) A court shall not invalidate, and the commission shall not seek to invalidate, an action of the Tahoe Regional Planning Agency as a remedy for a violation of the requirements of this chapter by a California member of the agency, as specified in subdivision (a).

(Added by Stats. 2011, Ch. 152, Sec. 1. Effective January 1, 2012.)






ARTICLE 2 - Personnel

67060

The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff as may be necessary to execute the powers and functions provided for under this act or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(Added by Stats. 1967, Ch. 1589.)



67061

The governing body may contract with the Tahoe Regional Planning Agency for the services of such staff of the Tahoe Regional Planning Agency as may be needed to execute the powers, functions, and duties of the agency provided for under this act or in accordance with any intergovernmental contract or agreement.

(Added by Stats. 1973, Ch. 1064.)






ARTICLE 3 - Planning

67070

(a) Within 18 months after the formation of the agency, the agency shall prepare, adopt and review and maintain a comprehensive long-term general plan for the development of the Tahoe region, referred to as the “regional plan”; provided that, when the Tahoe Regional Planning Compact becomes effective the time for preparation of the regional plan shall be extended so that it coincides with the date upon which the Tahoe Regional Planning Agency must submit its regional plan. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

(b) The regional plan shall include the following correlated elements:

(1) A land-use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space and other natural resources within the region, including but not limited to, an indication or allocation of maximum population densities.

(2) A transportation plan for the integrated development of a regional system of transportation, including but not limited to, freeways, parkways, highways, transportation facilities, transit routes, waterways, navigation and aviation aids and facilities, and appurtenant terminals and facilities for the movement of people and goods within the region.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including but not limited to soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

(Amended by Stats. 1968, Ch. 988.)



67071

In formulating and maintaining the regional plan, the agency shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region. Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private individuals.

(Added by Stats. 1967, Ch. 1589.)



67072

All provisions of the Tahoe regional general plan shall be enforced by the agency and by the counties and cities in the region.

(Added by Stats. 1967, Ch. 1589.)






ARTICLE 4 - Tahoe Regional Interim Plan

67073

Within 90 days after the formation of the agency and after at least one public hearing, the governing body shall review the testimony and recommendations presented at such hearing and shall adopt a regional interim plan.

(Added by Stats. 1967, Ch. 1589.)



67074

The interim plan shall consist of statements of development policies, criteria and standards for planning and development, of plans or portions of plans, and projects and planning decisions, which the agency finds it necessary to adopt and administer on an interim basis in accordance with the substantive powers granted to it in this agreement.

(Added by Stats. 1967, Ch. 1589.)



67075

The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan and interim plan, in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(Added by Stats. 1967, Ch. 1589.)



67076

All provisions of the interim plan shall be enforced by the agency and by the counties and cities.

(Added by Stats. 1967, Ch. 1589.)









CHAPTER 4 - Agency’s Powers

67100

The agency shall adopt all necessary ordinances, rules, regulations and policies to effectuate the adopted regional and interim plans. The regulations shall contain general, regional standards including but not limited to the following: subdivision; zoning; tree removal; solid waste disposal; sewage disposal; land fills, excavations, cuts and grading; piers; harbors, breakwaters; or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobilehome parks; house relocation; outdoor advertising; flood plain protection; soil and sedimentation control; air pollution; and watershed protection.

(Added by Stats. 1967, Ch. 1589.)



67100.1

Whenever, under the provisions of this title, or any ordinance, rule or regulation or policy adopted pursuant thereto, the agency is required to review or approve any proposal, public or private, the agency shall take final action, either to approve, to require modification, or to reject such proposal within 60 days after such proposal is delivered to the agency.

(Added by Stats. 1973, Ch. 1064.)



67101

Interim regulations shall be adopted within 90 days from the formation of the agency and final regulations within 18 months after the formation of the agency.

(Added by Stats. 1967, Ch. 1589.)



67102

All ordinances, rules, regulations and policies adopted by the agency shall be enforced by the agency, and by the counties and cities.

(Added by Stats. 1967, Ch. 1589.)



67103

All public works projects shall be reviewed prior to construction and approved by the agency as to the project’s compliance with the adopted regional general plan.

(Added by Stats. 1967, Ch. 1589.)



67103.1

All public works projects submitted to the agency for review and approval must receive the agency’s approval before they can be submitted to the Tahoe Regional Planning Agency.

(Added by Stats. 1968, Ch. 988.)



67104

All public works projects for which state or federal funds are requested shall be approved by the agency as to the project’s compliance with the adopted regional plan prior to submission of application to the state or federal agency.

(Added by Stats. 1967, Ch. 1589.)



67105

The agency shall police the region to ensure compliance with the general plan and adopted ordinances, rules, regulations and policies. If it is found that the general plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(Added by Stats. 1967, Ch. 1589.)



67106

Violation of any ordinance of the agency is a misdemeanor.

(Added by Stats. 1967, Ch. 1589.)



67107

The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(Added by Stats. 1967, Ch. 1589.)



67108

Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(Added by Stats. 1967, Ch. 1589.)



67109

Whenever a new city is formed within the region, the membership of the governing body shall be increased by one additional member appointed by, and who shall be a member of, the legislative body of the new city.

Whenever the membership of the governing body is increased by the addition of a member representing a new city in the region, there shall be appointed by the Governor an additional member representing the public at large who shall not be a resident of the region.

(Amended by Stats. 1973, Ch. 1064.)






CHAPTER 5 - Finances

67120

On or before December 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year and transmit a request for that amount to the Legislature.

(Amended by Stats. 1973, Ch. 1064.)



67121

The agency may fix and collect fees for any services rendered by it.

(Added by Stats. 1967, Ch. 1589.)



67122

The agency shall be strictly accountable to any county in the region for all funds paid by it to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursements.

(Added by Stats. 1967, Ch. 1589.)



67123

The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds.

(Added by Stats. 1967, Ch. 1589.)



67124

If any provision of this title or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by Stats. 1967, Ch. 1589.)



67125

For purposes of the annual budget process, the agency shall be provided a baseline adjustment equivalent to fund California’s two-thirds share for any increase in employee compensation or cost-of-living adjustment, in the same manner as applied to state agencies. In those instances where the methodology for determining this adjustment differs from standard state budget practices, the agency and the Department of Finance shall work together on an agreed application of this section.

(Added by Stats. 2006, Ch. 77, Sec. 8. Effective July 18, 2006.)






CHAPTER 6 - Dissolution and Deactivation

67130

The state may dissolve the California Tahoe Regional Planning Agency by enacting a statute repealing this title.

(Added by Stats. 1967, Ch. 1589.)



67131

On the effective date of the ordinances, rules and regulations adopted pursuant to Section (a) of Article V, of the Tahoe Regional Planning Compact (as set forth in Title 7.4 (commencing with Section 66801)) in order to implement the revisions in such compact, including the revisions in the Lake Tahoe Regional Plan, adopted at the 1979–1980 Regular Session of the Legislature, no further state funds shall be expended for the support of the California Tahoe Regional Planning Agency and the provisions of this title shall no longer be enforced. At any time thereafter, the provisions of this title may be reactivated if state funds are specifically appropriated for such purposes, at which time the provisions of this title shall have full force and effect.

(Added by Stats. 1980, Ch. 872.)



67132

(a) The Legislature finds that on the date on which the agency is deactivated, as provided in Section 67131, various matters involving the agency, such as litigation, and arrangements for disposition of agency assets, will be pending and unresolved. In order to provide for bringing such matters to an orderly, timely, and equitable conclusion, the Legislature hereby declares that it is necessary to designate a successor to the agency for the sole and exclusive purpose of winding up these matters.

(b) For the sole and exclusive purpose of winding up such matters as may be pending and unresolved when the agency is deactivated as provided in Section 67131, the Secretary of the Resources Agency is hereby designated as the legal successor to the agency. For this sole purpose, the Secretary of the Resources Agency shall have the same powers and duties as the agency and the members of the governing body thereof, and all the following additional powers and duties:

(1) To exchange, sell, or otherwise dispose of all property, of the deactivated agency.

(2) To compromise and settle claims of every nature.

(3) To sue and be sued in the same manner and to the same extent as the deactivated agency and the members of the governing body thereof.

(4) To have custody of and responsibility for, the disposition of the records of the agency. In this connection the Secretary of the Resources Agency may at his or her discretion, transfer to the Tahoe Regional Planning Agency any agency records which are not needed for purposes of winding up agency matters which may be pending and unresolved.

The powers and duties specified in this subdivision shall commence on the date on which the agency is deactivated, as provided in Section 67131, and shall continue thereafter until such time as the affairs of the agency have been completely wound up.

(c) The Secretary of the Resources Agency shall designate an agent to serve as his or her administrative representative within the region for the convenience of persons having a need to contact the secretary with respect to matters which may be pending and unresolved when the agency is deactivated. The agency shall be either the Tahoe Regional Planning Agency or one or more of the cities or counties within the region, provided that the Tahoe Regional Planning Agency or the respective cities and counties agree and consent thereto. The agency shall not exercise independent discretion with respect to matters associated with winding up pending and unresolved matters, but shall perform only those functions specifically authorized by the Secretary of the Resources Agency.

(d) In all legal matters and litigation arising from the delegation of powers and duties to the Secretary of the Resources Agency pursuant to subdivision (b), the secretary shall be represented by the Attorney General. In addition, after deactivation of the agency has occurred, the Attorney General shall also represent any former member of the governing body of the agency or former agency employee for purposes of Sections 825 and 995. The cost of the representation required by this subdivision shall be a charge against the budget of the Secretary of the Resources Agency and funds therefor shall be included in the secretary’s budget.

(e) All assets of the agency shall be held by the Secretary of the Resources Agency to satisfy claims against the agency or against former board members or employees thereof as provided in Sections 825 and 995. When all such claims have been satisfied, any remaining assets shall be transferred to the General Fund.

(f) Nothing in this section shall be construed as creating any liability on behalf of the State of California for any act or omission of the agency.

(Added by Stats. 1982, Ch. 1612, Sec. 1.)









TITLE 7.6 - WESTERN INTERSTATE NUCLEAR COMPACT

67400

The Legislature of California hereby ratifies and approves the “Western Interstate Nuclear Compact” as set forth below.

(Added by Stats. 1968, Ch. 913.)



67401

The provisions of this interstate compact are as follows:

Western Interstate Nuclear Compact

Article I.Policy and Purpose

The party states recognize that the proper employment of scientific and technological discoveries and advances in nuclear and related fields and direct and collateral application and adaptation of processes and techniques developed in connection therewith, properly correlated with the other resources of the region, can assist substantially in the industrial progress of the West and the further development of the economy of the region. They also recognize that optimum benefit from nuclear and related scientific or technological resources, facilities and skills requires systematic encouragement, guidance, assistance, and promotion from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis. It is the purpose of this compact to provide the instruments and framework for such a cooperative effort in nuclear and related fields, to enhance the economy of the West and contribute to the individual and community well-being of the region’s people.

Article II.The Board

(a) There is hereby created an agency of the party states to be known as the “Western Interstate Nuclear Board” (hereinafter called the board). The board shall be composed of one member from each party state designated or appointed in accordance with the law of the state which he represents and serving and subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any lesser period of time) by a deputy or assistant, if the laws of his state make specific provisions therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) The board members of the party states shall each be entitled to one vote on the board. No action of the board shall be binding unless taken at a meeting at which a majority of all members representing the party states are present and unless a majority of the total number of votes on the board are cast in favor thereof.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The board shall appoint and fix the compensation of an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, and such other personnel as the board may direct, shall be bonded in such amounts as the board may require.

(e) The executive director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board’s functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, or its institutions or subdivisions, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for social security coverage in respect of old age and survivors insurance provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of the same. The nature, amount and conditions, if any, attendant upon any donation or grant accepted pursuant to this paragraph or upon any borrowing pursuant to paragraph (g) of this article, together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the board.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

(j) The board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor of each party state, a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

Article III.Finances

(a) The board shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the board’s budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Each of the board’s requests for appropriations pursuant to a budget of estimated expenditures shall be apportioned equally among the party states. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under Article II(h) of this compact; provided, that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article II(h), the board shall not incur any obligation prior to the allotment of funds by the party jurisdictions which are adequate to meet any such obligation.

(d) Any expenses and any other costs for each member of the board in attending board meetings shall be met by the board.

(e) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the board.

(f) The accounts of the board shall be open at any reasonable time for inspection to persons authorized by the board, and duly designated representatives of governments contributing to the board’s support.

Article IV.Advisory Committees

The board may establish such advisory and technical committees as it may deem necessary, membership on which may include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

Article V.Powers

The board shall have power to:

(a) Encourage and promote cooperation among the party states in the development and utilization of nuclear and related technologies and their application to industry and other fields.

(b) Ascertain and analyze on a continuing basis the position of the West with respect to the employment in industry of nuclear and related scientific findings and technologies.

(c) Encourage the development and use of scientific advances and discoveries in nuclear facilities, energy, materials, products, byproducts, and all other appropriate adaptations of scientific and technological advances and discoveries.

(d) Collect, correlate, and disseminate information relating to the peaceful uses of nuclear energy, materials, and products, and other products and processes resulting from the application of related science and technology.

(e) Encourage the development and use of nuclear energy, facilities, installations, and products as part of a balanced economy.

(f) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of:

1. Nuclear industry, medicine, or education, or the promotion or regulation thereof.

2. Applying nuclear scientific advances or discoveries, and any industrial commercial or other processes resulting therefrom.

3. The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of nuclear energy, materials, products, byproducts, installations, or wastes, or to safety in the production, use and disposal of any other substances peculiarly related thereto.

(g) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations or research in any of the scientific, technological or industrial fields to which this compact relates.

(h) Undertake such nonregulatory functions with respect to nonnuclear sources of radiation as may promote the economic development and general welfare of the West.

(i) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to nuclear fields.

(j) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or local laws or ordinances of the party states or their subdivisions in nuclear and related fields, as in its judgment may be appropriate. Any such recommendations shall be made through the appropriate state agency, with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions.

(k) Consider and make recommendations designed to facilitate the transportation of nuclear equipment, materials, products, byproducts, wastes, and any other nuclear or related substances, in such manner and under such conditions as will make their availability or disposal practicable on an economic and efficient basis.

(l) Consider and make recommendations with respect to the assumption of and protection against liability actually or potentially incurred in any phase of operations in nuclear and related fields.

(m) Advise and consult with the federal government concerning the common position of the party states or assist party states with regard to individual problems where appropriate in respect to nuclear and related fields.

(n) Cooperate with the Atomic Energy Commission, the National Aeronautics and Space Administration, the Office of Science and Technology, or any agencies successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interest.

(o) Act as licensee, contractor or subcontractor of the United States government or any party state with respect to the conduct of any research activity requiring such license or contract and operate such research facility or undertake any program pursuant thereto, provided that this power shall be exercised only in connection with the implementation of one or more other powers conferred upon the board by this compact.

(p) Prepare, publish and distribute (with or without charge) such reports, bulletins, newsletters or other materials as it deems appropriate.

(q) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of nuclear incidents in the area comprising the party states, to coordinate the nuclear incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with nuclear incidents.

The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with nuclear incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

Any nuclear incident plan in force pursuant to this paragraph shall designate the official or agency in each party state covered by the plan who shall coordinate requests for aid pursuant to Article VI of this compact and the furnishing of aid in response thereto.

Unless the party states concerned expressly otherwise agree, the board shall not administer the summoning and dispatching of aid, but this function shall be undertaken directly by the designated agencies and officers of the party states.

However, the plan or plans of the board in force pursuant to this paragraph shall provide for reports to the board concerning the occurrence of nuclear incidents and the requests for aid on account thereof, together with summaries of the actual working and effectiveness of mutual aid in particular instances.

From time to time, the board shall analyze the information gathered from reports of aid pursuant to Article VI and such other instances of mutual aid as may have come to its attention, so that experience in the rendering of such aid may be available.

(r) Prepare, maintain, and implement a regional plan or regional plans for carrying out the duties, powers, or functions conferred upon the board by this compact.

(s) Undertake responsibilities imposed or necessarily involved with regional participation pursuant to such cooperative programs of the federal government as are useful in connection with the fields covered by this compact.

Article VI.Mutual Aid

(a) Whenever a party state, or any state or local governmental authorities request aid from any other party state pursuant to this compact in coping with a nuclear incident, it shall be the duty of the requested state to render all possible aid to the requesting state which is consonant with the maintenance of protection of its own people.

(b) Whenever the officers or employees of any party state are rendering outside aid pursuant to the request of another party state under this compact, the officers or employees of such state shall, under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges and immunities as comparable officers and employees of the state to which they are rendering aid.

(c) No party state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on their part while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

(d) All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(e) Any party state rendering outside aid pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of officers, employees and equipment incurred in connection with such requests: provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost.

(f) Each party state shall provide for the payment of compensation and death benefits to injured officers and employees and the representatives of deceased officers and employees in case officers or employees sustain injuries or death while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state by or in which the officer or employee was regularly employed.

Article VII.Supplementary Agreements

(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of Article V of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify the purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate.

No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

(d) The provisions of this article shall apply to supplementary agreements and activities thereunder, but shall not be construed to repeal or impair any authority which officers or agencies of party states may have pursuant to other laws to undertake cooperative arrangements or projects.

Article VIII.Other Laws and Relations

Nothing in this compact shall be construed to have the following effect:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised by the Atomic Energy Commission, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress; nor limit, diminish, affect, or otherwise impair jurisdiction exercised by any officer or agency of a party state, except to the extent that the provisions of this compact may provide therefor.

(c) Alter the relations between and respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the board to own or operate any facility, reactor, or installation for industrial or commercial purposes.

Article IX.Eligible Parties, Entry Into Force and Withdrawal

(a) Any or all of the States of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided, that it shall not become initially effective until enacted into law by five states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

(d) Guam and American Samoa, or either of them may participate in the compact to such extent as may be mutually agreed by the board and the duly constituted authorities of Guam or American Samoa, as the case may be. However, such participation shall not include the furnishing or receipt of mutual aid pursuant to Article VI, unless that article has been enacted or otherwise adopted so as to have the full force and effect of law in the jurisdiction affected. Neither Guam nor American Samoa shall be entitled to voting participation on the board, unless it has become a full party to the compact.

Article X.Severability and Construction

The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant thereto shall be liberally construed to effectuate the purposes thereof.

(Amended by Stats. 2006, Ch. 538, Sec. 321. Effective January 1, 2007.)






TITLE 7.75 - CALIFORNIA STATE UNIVERSITY, CHANNEL ISLANDS SITE AUTHORITY ACT

67470

This title shall be known and may be cited as the California State University, Channel Islands Site Authority Act.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67471

(a) The Legislature finds and declares that the health, safety, and welfare of the people of California depend upon the development and support of the conversion of the former Camarillo State Hospital into a campus of the California State University as authorized by Section 89009 of the Education Code, as well as other compatible uses. The continued economic vitality of the region can be enhanced by productive development of those portions of the former Camarillo State Hospital site not needed immediately for the California State University use in a manner consistent with the educational mission and the development of a California State University campus.

(b) The Legislature further finds and declares that the County of Ventura has an interest in promoting the economic vitality of the region and is committed to the successful and productive development of a California State University campus and compatible uses, and toward that end, will cooperate in providing for the development of a California State University campus at the site.

(c) The Legislature further finds and declares that is in the interest of the state and its people for the state to do all of the following:

(1) Establish a special authority composed of representatives of the California State University and local government for the purpose of facilitating the optimal use of the former hospital site by the California State University and other compatible uses, and mitigating the onsite and offsite impacts of those uses.

(2) Provide the special authority with the power to promote use of the site through tax incentives so as to result in preservation of the site, needed income for the development of the university, and necessary economic, cultural, and social benefits to the region.

(3) Provide financing authority to achieve the development and other beneficial educational uses of the campus and its environs.

(d) The Legislature further finds and declares that the policy set forth in this title is most likely to be achieved if an effective governmental structure exists to plan for, finance, mitigate the impacts of, and carry out the reuse of the Camarillo State Hospital in a cooperative, coordinated, balanced, and decisive manner in which the site is used for a California State University campus and related uses, as well as for commercial and other uses that will provide revenue to support the state university’s development and provide a beneficial use to what would otherwise be abandoned and deteriorating facilities and a blighted area.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67472

For the purposes of this title, the following definitions shall apply:

(a) “Authority” means the California State University, Channel Islands Site Authority.

(b) “County” means the County of Ventura.

(c) “Participating institution” means an entity recognized as a participating institution by resolution of the authority, and includes, but is not limited to, the county and the trustees.

(d) “Site” means that property which formerly constituted the grounds of the Camarillo State Hospital and which has been authorized for transfer to the Trustees of the California State University by Section 89009 of the Education Code.

(e) “Trustees” means the Trustees of the California State University, or their delegated officers.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67473

(a) The California State University, Channel Islands Site Authority is hereby established.

(b) The purpose of the authority shall be to provide a specific reuse plan for and to finance and support the transition of the property known as Camarillo State Hospital from its former use to a new state university campus and compatible uses.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67474

(a) The authority shall be governed by a board of seven members composed of the following:

(1) Four representatives of the Trustees of the California State University, as may be designated by the Chancellor of the California State University. The chancellor may designate two additional representatives to serve as alternate members of the authority.

(2) Three representatives from the County of Ventura as follows:

(A) Two representing the County of Ventura appointed by the Ventura County Board of Supervisors from its own membership. The board of supervisors shall appoint a third supervisor who shall serve as an alternate member of the authority.

(B) One representing the cities of Ventura County, who shall be a city officer appointed by the city selection committee. The city selection committee shall appoint a second city officer who shall serve as an alternate member of the authority.

(3) An alternate member may serve and vote in place of the regular member of the authority who is absent or who disqualifies herself or himself from participating in any matter at a meeting of the authority. If the office of a regular trustee member, regular county member, or regular city member becomes vacant, the respective alternate trustee member, county member, or city member may serve and vote until the appointment and qualification of a regular trustee member, county member, or city member to fill the vacancy.

(b) Upon the first appointment of its members, and thereafter on or after July 1 of each year, or other date each year as the authority may specify from time to time, the authority shall elect from its members a chairperson and a vice chairperson, who shall hold office until the following July 1, or other date each year as the authority may specify from time to time, and shall continue to serve until their successors have been elected. If the chairperson is a member designated pursuant to paragraph (1) of subdivision (a), the vice chairperson shall be a member designated pursuant to subparagraph (A) or (B) of paragraph (2) of subdivision (a). If the chairperson is a member designated pursuant to subparagraph (A) or (B) of paragraph (2) of subdivision (a), the vice chairperson shall be a member designated pursuant to paragraph (1) of subdivision (a).

(c) The authority may delegate to contracting officers of the county or the trustees the power to enter into contracts on behalf of the authority.

(d) The authority may delegate by resolution to one or more of its members or an officer of the trustees or county any powers and duties as it may deem proper.

(e) The members shall serve without compensation but may receive expense reimbursement pursuant to the procedures of their appointing bodies.

(f) Four members of the authority shall constitute a quorum. The affirmative vote of a majority of a quorum shall be necessary for any action taken by the authority. A vacancy in the membership of the authority shall not impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Each meeting of the authority shall be open to the public and shall be held in accordance with Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2. Resolutions of the authority need not be published or posted.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67475

(a) Except as provided by subdivision (b), the General Counsel of the California State University, as appointed by the trustees, shall be the legal counsel for the authority.

(b) Upon the approval of the General Counsel of the California State University, the authority may employ legal counsel as, in its judgment, is necessary or advisable to enable it to carry out the duties and functions of the authority pursuant to this title, including, but not limited to, the employment of bond counsel in connection with the issuance of bonds.

(c) The trustees shall provide the services of a secretary, treasurer, controller, and other staff for the authority.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67476

(a) This title shall be administered by the authority, which shall have and is hereby vested with all powers reasonably necessary or proper to carry out the powers and responsibilities expressly granted or imposed, or reasonably implied, under this title.

(b) (1) The authority may exercise any power common to the county and the trustees necessary to carry out this title, and it shall have the power to issue bonds, notes, and other debt instruments.

(2) Obligations and liabilities of the authority do not constitute debt or liabilities of the state or of any political subdivision thereof, other than the authority, and do not constitute a pledge of the full faith and credit of the state or any of its political subdivisions. All bonds, notes, and other debt instruments issued by the authority shall contain on the face thereof, where applicable, the following statement: “Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of, or interest on, the bond.”

(3) Neither the authority nor the California State University shall at any time use or permit the use of the facilities at the site in such a manner or to such a degree that the tax-exempt status of bonds issued by the State of California, the California State Public Works Board, or the California State University would be adversely affected. Both the authority and the California State University shall monitor the use of the facilities improved with the proceeds of the tax-exempt bonds to ensure that the requirements of this section are satisfied.

(c) The authority may do all of the following:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) Adopt an official seal.

(3) Sue and be sued in its own name.

(4) Receive and accept gifts, grants, loans, or donations of money, property, labor, or other things of value, for any of the purposes of this title from any of the following:

(A) A federal agency.

(B) A state agency.

(C) A municipality, county, or other political subdivision of the state.

(D) An individual, association, or corporation.

(5) Engage the services of private consultants to render professional and technical assistance and advice in carrying out the purposes of this title.

(6) (A) Determine the location and character of any project or educational facility and acquire, construct, enlarge, remodel, renovate, alter, improve, furnish, equip, own, maintain, manage, repair, operate, sell, lease as lessee or lessor, or regulate the project or educational facility.

(B) Enter into contracts for any of the purposes specified in this title, including, but not limited to, contracts for the management and operation of a project or other facilities owned by the authority.

(C) Designate a participating institution as its agent, with authority to enter into contracts, for any of the purposes specified in this title.

(7) Acquire, directly or by and through a participating institution as its agent, by purchase solely from funds provided pursuant to this title, or by gift or devise, and sell, by installment or otherwise, lands, structures, real or personal property, tangible or intangible property, rights, rights-of-way, franchises, easements, and other interests in property, including, but not limited to, lands lying under water and riparian rights, which the authority deems necessary or convenient for the acquisition, construction, financing, or operation of a project or an educational facility. The authority may do so upon the terms, and at the prices, it considers reasonable and upon which it can agree with the owner, and may take the title to the interest in the name of the authority.

(8) Make, directly or through a lending institution, secured or unsecured loans to, or purchase secured or unsecured loans from, a participating institution for any of the following purposes:

(A) To finance a project or provide working capital.

(B) To refinance indebtedness incurred by the participating institution in connection with projects undertaken, educational facilities acquired, or working capital financed.

(9) Mortgage all or any portion of interest of the authority in a project or other educational facility and the property on which that project or other educational facility is located whether owned or thereafter acquired, including the granting of a security interest in any property, tangible, or intangible and to assign or pledge all or any portion of the interests of the authority in mortgages, deeds of trust, indentures of mortgage or trust or similar instruments, notes and security interest in property, tangible or intangible, or future payments owed to the authority from participating institutions to which the authority has made loans, and the revenues therefrom, as well as moneys held by the authority on those payments or income from any owned or held by the authority, for the benefit of the holders of bonds issued to finance the project or educational facility or issued to refund or refinance outstanding bonds or indebtedness of participating institutions as permitted by this title.

(10) Upon the terms and conditions the authority deems proper, lease a project or educational facility being financed pursuant to this title to a person, partnership, corporation, or participating institution, and charge and collect rent therefor. The site authority shall ensure that all lease transactions are based upon fair market value rental rates appropriate to the type of facility, the terms of the lease, and the needs of the site authority. The authority may terminate a lease pursuant to this paragraph upon the lessee’s failure to comply with any of its obligations under the lease. The lease may include, but need not be limited to, any of the following provisions:

(A) The lessee shall have the option to renew the term of the lease for the period or periods, and at the rent, determined by the authority, or to purchase any or all of the lease property.

(B) Upon payment by the participating institution of all of the bonds incurred by the authority for the financing of the project or for the refinancing of the participating institution’s outstanding indebtedness, the authority may convey any or all of the leased property to the lessee or lessees, with or without further consideration.

(11) (A) Obtain, or aid in obtaining, from any state or federal agency or any private company, any insurance, guarantee, surety bond, letter or line of credit, or standby purchase agreement regarding, or of, or for, the payment or repayment of all or part of the interest, principal, or both, on any loan, lease, or obligation, or any instrument evidencing or securing the same, made or entered into pursuant to this title, or on any bonds issued pursuant to this title.

(B) Notwithstanding any other provision of this title, enter into any agreement, contract, or any other instrument regarding any insurance, guarantee, surety bond, letter or line of credit or standby purchase agreement specified in subparagraph (A), and accept payment in the manner and form provided therein in the event of default by a participating institution.

(C) Assign any insurance, guarantee, surety bond, letter, or line of credit or standby purchase agreement specified in subparagraph (A) as security for bonds issued by the authority.

(12) At the discretion of the authority, invest any moneys held in reserve or in sinking funds, or any moneys not required for immediate use of disbursement, in eligible securities pursuant to Section 16430 or investments pursuant to Section 53601.

(13) (A) Contract with the participating institution or institutions for insurance coverage from the insurance company or program and for the payment of any expenses in connection therewith, including any bonds issued to fund or finance the insurance company or program.

(B) Participate in joint risk management programs of its participating institutions, including, but not limited to, the California State University Risk Management Authority, with respect to some or all of its activities.

(14) Provide funding for self-insurance for participating institutions. Any self-insurance pooling program entered into by participating institutions that is funded or financed in whole or in part with proceeds of the sale of bonds pursuant to this title shall not be subject to regulation of any kind under the Insurance Code or otherwise as insurance, but shall only be subject to any conditions or restrictions that may be imposed by the authority.

(d) The authority shall have no power of eminent domain.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67477

A business that is located within the site shall be eligible for any applicable tax benefit as provided in Section 17049 or Section 23005 of the Revenue and Taxation Code.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67478

(a) The authority shall adopt a plan to use ad valorem property tax revenues for the benefit or support of the development of the California State University campus on the site, including, but not limited to, the mitigation of project-specific and cumulative onsite and offsite environmental impact attributable to the development of the campus as follows:

(1) As identified in the final environmental impact report for the long-term development of the campus.

(2) As determined by the trustees and the County of Ventura pursuant to an agreement under Article 2.5 (commencing with Section 65864) of Chapter 4 of Division 1 of Title 7.

(b) The authority’s plan pursuant to subdivision (a) may contain a provision to divide taxes pursuant to Section 33670 of the Health and Safety Code. If the plan contains a provision to divide taxes pursuant to Section 33670 of the Health and Safety Code, the authority shall be subject to Sections 33492.13, 33492.15, 33492.16, 33492.28, and 33492.29 of the Health and Safety Code.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67479

The authority shall receive all of the local government share of sales and use tax revenues pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code derived from the retail sale or use of tangible personal property that occurs on the site. In the 2030–2031 fiscal year and each fiscal year thereafter, the authority shall convey and transfer to the County of Ventura 50 percent of all sales and use tax revenues derived from the retail sale or use of tangible personal property that occurs on the site.

(Added by Stats. 1998, Ch. 861, Sec. 1. Effective January 1, 1999. Conditionally operative as prescribed by Stats. 1998, Ch. 861, Sec. 5.)



67480

(a) (1) The California State University, Channel Islands Site Authority Fund is hereby created in the State Treasury, to be administered by the authority. Notwithstanding Section 13340, all moneys in the fund are continuously appropriated to the authority without regard to fiscal years for the purposes of this title.

(2) All capital plans for the university portion of the site that are proposed to be funded through moneys in the fund shall be included in the annual five-year Capital Outlay Program report of the California State University that is submitted to the Legislature and the Governor each year.

(b) The authority may pledge any or all of the moneys in the fund as security for payment of the principal of, and interest on, any particular issuance of bonds pursuant to this title.

(c) As necessary or convenient to accomplish any purpose of this title, the authority may divide the fund into separate accounts.

(d) All moneys accruing to the authority pursuant to this title from any source shall be deposited in the fund.

(e) (1) Subject to any priorities created by the pledge of particular moneys in the fund to secure any issuance of bonds of the authority, and to reasonable administrative costs incurred by the authority in implementing this title, all moneys in the fund, regardless of the source, shall be held in trust for the security and payment of bonds of the authority, and shall not be used or pledged for any other purpose while any bonds are outstanding and unpaid. Nothing in this subdivision shall be construed to limit the power of the authority to make loans with bond proceeds in accordance with the terms of the resolution authorizing the issuance of those bonds.

(2) Pursuant to any agreements with the holders of particular bonds pledging any particular assets, revenues, or moneys, the authority may create separate accounts in the fund to manage the assets, revenues, or moneys in the manner prescribed by the agreements.

(f) From time to time, the authority may direct the treasurer of the authority to do any of the following:

(1) Invest moneys in the fund that are not required for its current needs, including, but not limited to, proceeds from the sale of any bonds in eligible securities specified in Section 16430 or 53601 and designated by the authority, in the resolution authorizing the issuance of the bonds payable or secured by the moneys.

(2) Deposit moneys in the fund in interest-bearing accounts in state or national banks or other financial institutions having principal offices in the state.

(3) (A) Transfer moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 4 of Division 4 of Title 2 or Article 1 (commencing with Section 56300) of Chapter 4 of Part 1 of Division 2 of Title 5.

(B) Notwithstanding Section 16305.7, all interest or other earnings resulting from an investment or deposit pursuant to this subdivision shall be deposited in the fund.

(g) Except as otherwise provided in paragraph (3) of subdivision (f), no moneys in the fund shall be subject to transfer to any other fund pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2.

(Amended by Stats. 2009, Ch. 386, Sec. 27. Effective January 1, 2010. Section conditionally operative pursuant to Stats. 1998, Ch. 861, Sec. 5.)






TITLE 7.8 - SAN FRANCISCO BAY AREA TRANSPORTATION TERMINAL AUTHORITY

CHAPTER 1 - Title and Declaration of Policy

67500

This title shall be known and may be cited as the “San Francisco Bay Area Transportation Terminal Authority Act.”

(Added by Stats. 1974, Ch. 1373.)



67501

It is hereby declared to be the policy of the State of California to facilitate the development of regional mass transportation facilities to the maximum extent possible. To that end, it is hereby declared that it is the policy of this state that a new transit terminal should be developed in the San Francisco Bay area and that such development should be undertaken as rapidly as possible.

(Amended by Stats. 1979, Ch. 1079.)






CHAPTER 2 - Definitions

67502

When the terms defined in this chapter are used in this title, they have the meanings ascribed to them in this chapter unless the context otherwise requires.

(Added by Stats. 1974, Ch. 1373.)



67503

“Authority” means the San Francisco Bay Area Transportation Terminal Authority created by this title.

(Added by Stats. 1974, Ch. 1373.)



67504

“Bonds” means the written evidence of any obligation incurred by the commission payable out of revenues as provided in Chapter 3 (commencing with Section 67520) in order to secure funds with which to carry out the purposes of this chapter, irrespective of the form of such obligation whether in the form of bonds, notes, debentures, interest-bearing certificates, or other forms prescribed by the commission. Bonds shall not be deemed outstanding within the meaning of this section or other sections of Chapter 3 if moneys sufficient to pay the same, and all interest thereon, have been set aside irrevocably in a special or trust fund for that purpose and the indenture under which such bonds were issued provides that such bonds shall not be deemed to be outstanding in such event.

(Amended by Stats. 1979, Ch. 1079.)



67505

“Bondholder” or “holder of bonds” or any similar term means any person who shall be the bearer of any outstanding bond registered to bearer or not registered, or the registered owner of any outstanding bond which shall at the time be registered other than to bearer.

(Added by Stats. 1974, Ch. 1373.)



67506

“Transbay transit terminal” means the existing bus terminal under the jurisdiction of the commission located at First and Mission Streets in the City and County of San Francisco.

(Amended by Stats. 1979, Ch. 1079.)



67507

“Regional transit terminal” means the terminal to be developed and constructed under the provisions of this title, including any and all related facilities developed and constructed in conjunction therewith.

(Added by Stats. 1974, Ch. 1373.)



67508

“Revenues” means all rates, rentals, fees, charges, or other income or revenue actually received or receivable from the operation of the regional transit terminal, including, without limiting the generality of the foregoing, interest allowed on any moneys or securities and any profits derived from the sale of any securities and any consideration in any way derived from any properties owned, operated, or at any time maintained by the commission or in connection with the operation of the regional transit terminal.

(Amended by Stats. 1979, Ch. 1079.)



67509

“Indenture” means any resolution, agreement, or other document in writing under which bonds of the commission are authorized to be issued.

(Amended by Stats. 1979, Ch. 1079.)



67510

“Public corporation” means any county, city and county, city, town, municipal corporation, district of any kind or class, authority, redevelopment agency or political subdivision of this state.

(Added by Stats. 1974, Ch. 1373.)



67511

“Commission” means the California Transportation Commission.

(Added by Stats. 1979, Ch. 1079.)



67512

“Department” means the Department of Transportation.

(Added by Stats. 1979, Ch. 1079.)






CHAPTER 3 - San Francisco Bay Area Transportation Terminal Authority

ARTICLE 1 - Creation of the Authority

67520

There is hereby created the San Francisco Bay Area Transportation Terminal Authority.

(Added by Stats. 1974, Ch. 1373.)



67521

The authority is a public corporation of the State of California, independent of the agencies from which its board is appointed and in carrying out its corporate purpose as provided in this title, will be performing an essential governmental function. The powers and duties of the authority are those granted or imposed by this chapter, and the powers granted by this chapter are not restricted or qualified by Title 2 (commencing at Section 8000) of this code. Without limiting the generality of the foregoing, the provisions of Chapter 3 (commencing at Section 13290) of Part 3 of Division 3 of Title 2 of this code shall not be applicable to the authority. The authority shall not be deemed a “state agency” as that term is defined by Section 11000 of this code; provided that if the authority itself undertakes the work of developing, designing and construction of the regional transit terminal the provisions of Chapter 3 (commencing with Section 14250) of Part 5 of Division 3 of Title 2 which are applicable to public bidding and award of contracts shall apply to the authority insofar as they can be made applicable thereto. The authority shall be deemed a “state agency” for purposes of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1, Division 3, Title 2.

(Added by Stats. 1974, Ch. 1373.)



67522

The authority’s purpose shall be to develop plans for a regional transit terminal in the City and County of San Francisco on and immediately adjacent to the site of the existing transbay transit terminal. The terminal may be developed in conjunction with such other facilities as, in the judgment of the authority, are necessary and proper to develop the site to its highest and best use. The terminal and facilities shall be designed and developed in full compliance so that it will conform with the municipal code and master plan of the City and County of San Francisco.

(Amended by Stats. 1979, Ch. 1079.)






ARTICLE 2 - Organization

67525

(a) The authority shall be governed by a board composed of:

(1) One member appointed by the Board of Directors of the Alameda-Contra Costa Transit District.

(2) One member appointed by the Board of Directors of the Golden Gate Bridge, Highway and Transportation District.

(3) One member appointed by the Mayor of the City of San Francisco.

(4) One member appointed by the Board of Directors of the San Francisco Bay Area Rapid Transit District.

(5) The Director of Transportation of the State of California or any representative duly authorized by him in writing.

(6) One member appointed by the Metropolitan Transportation Commission.

(7) One member, representing private transportation interests, appointed by the Governor.

(8) One member appointed by the Board of Directors of the San Mateo County Transit District.

(b) All public agency members of the board shall be officers of the agency by which they are appointed.

(c) Any member of the board may designate, in writing, an alternate who may attend meetings and act in his place and stead.

(d) All board members shall serve at the pleasure of the agency by which they are appointed.

(e) At least three of the eight members of the board shall be residents of the City and County of San Francisco.

(Amended by Stats. 1979, Ch. 1079.)



67526

All members of the authority or their duly designated alternates shall serve without pay, but they may receive their necessary actual expenses incurred in the discharge of their duties.

(Added by Stats. 1974, Ch. 1373.)



67527

A majority of the members of the board shall constitute a quorum and may act for the authority.

(Added by Stats. 1974, Ch. 1373.)



67528

The authority shall maintain an office located in the City and County of San Francisco.

(Added by Stats. 1974, Ch. 1373.)



67529

The authority may either employ an executive director, a secretary, an attorney, and such other officers, or employees, or consultants as are necessary to enable it to perform the duties imposed upon it by this title or it may contract for any or all necessary services with a qualified public agency.

(Added by Stats. 1974, Ch. 1373.)



67530

The authority may sue and be sued in the name of the San Francisco Bay Area Transportation Terminal Authority.

(Added by Stats. 1974, Ch. 1373.)






ARTICLE 3 - General Powers

67535

The authority shall terminate no later than December 31, 1981. The authority may terminate itself prior to that date if the following conditions are satisfied:

(a) The authority has completed its design work and transmitted to the department the final plans and specifications for the construction of the regional transit terminal.

(b) The department accepts the final plans and specifications developed by the authority.

(Repealed and added by Stats. 1979, Ch. 1079.)



67536

The authority may sue and be sued in all courts of competent jurisdiction, except that the State of California does not consent to any suit filed against the authority in any federal court of the United States; provided, that the authority may, as a plaintiff, institute or, as an intervenor, intervene in any suit in any federal court of the United States.

(Added by Stats. 1974, Ch. 1373.)



67537

(a) The authority shall investigate and evaluate various reasonable alternatives for the development of the regional transit terminal and, after public hearing, shall adopt one alternative for implementation. The authority shall consult with the department during the design phase regarding design criteria and construction procedures. Final plans and specifications shall be submitted to the department for review and acceptance. The department shall accept the plans and specifications within 90 days of receiving the documents or shall transmit its concerns and reasons for not accepting the documents within 90 days.

(b) The authority and the department may acquire by grant, purchase, lease, gift, devise, or otherwise any property, or interests in property, necessary to the development of the regional transit terminal.

(Amended by Stats. 1979, Ch. 1079.)



67538

(a) The authority itself may develop, or may contract for the development of, plans and specifications for the regional transit terminal.

(b) The department shall construct and operate the regional transit terminal or it may contract for such construction and operation.

(c) The regional transit terminal shall be so designed and constructed as to facilitate the transfer of passengers between carriers and between different modes of transit.

(d) Financing and programming of the regional transit terminal shall be subject to review and approval by the Metropolitan Transportation Commission consistent with its planning and programming authority for the region, as defined in Section 66502.

(Amended by Stats. 1979, Ch. 1079.)



67539

(a) The authority and the department shall have the power to apply for and accept grants and loans from any department or agency of the United States of America to be used for the development of the regional transit terminal, or of any facilities ancillary thereto, and to enter into any agreement with such department or agency in relation to such grants or loans; provided, however, that such agreement shall not conflict with any of the provisions of any indenture under which bonds of the commission are then outstanding.

(b) The authority and the department may accept contributions of money or property from any city, city and county, district, or political subdivision of the state for the development of the regional transit terminal.

(Amended by Stats. 1979, Ch. 1079.)



67540

The department may construct or may assist other public districts or agencies or carriers operating under a certificate of public convenience and necessity issued by the Public Utilities Commission in the construction of such connections as may be necessary or desirable to facilitate the transfer of passengers between different carriers or modes of transit, including, but not limited to, a connection with facilities of the San Francisco Bay Area Rapid Transit District.

(Amended by Stats. 1979, Ch. 1079.)



67541

The authority may exercise the right of eminent domain for the condemnation of real or personal property or any right or interest therein for its use within the City and County of San Francisco, including the power to acquire real property in fee simple or any lesser estate or interest or for rights-of-way or other uses of the authority and also for the purpose of protecting and preserving the rights, powers and privileges of the authority with respect to any facilities then owned or operated by the authority. No publicly owned property shall be taken, or condemnation proceedings instituted therefor, without the consent of the public agency or public corporation owning or controlling such publicly owned property.

Notwithstanding the provisions of this section no taking or acquisition of title or possession, by the district which would involve the abandonment, removal, relocation or use of the property of a railroad corporation, as defined in Section 230 of the Public Utilities Code, shall be permitted, unless the Public Utilities Commission, after a hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical and efficient service.

(Added by Stats. 1974, Ch. 1373.)



67542

The authority shall not commence any eminent domain proceedings unless the board first adopts by unanimous vote a resolution that meets the requirements of Article 2 (commencing with Section 1245.210) of Chapter 4 of Title 7 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 1240.)



67543

The authority may adopt such rules and regulations as may be necessary to enable it to exercise the powers and perform the duties conferred or imposed upon it by this chapter. The authority may by resolution make, amend and repeal rules and regulations governing the use, operation, and maintenance of the regional transit terminal or any part thereof under its jurisdiction and control; provided, however, that any indenture may place limitations and conditions upon the exercise of such powers or any thereof.

(Added by Stats. 1974, Ch. 1373.)



67544

The authority shall have power to deposit any moneys of the authority, in accordance with the provisions of the general laws of the State of California governing the deposit of public moneys of counties, in such bank or banks in the State of California as may be authorized to receive deposits of public funds, in the same manner and upon the same security as public moneys of counties are deposited in such banks and with like force and effect, and to invest any moneys in any sinking fund or reserve fund created by any indenture or any surplus in the treasury of the authority not required for its immediate needs, in accordance with the general laws of the State of California relating to investments of county funds, but subject to such limitations and restrictions as may be provided in any indenture under which bonds of the authority are outstanding.

(Added by Stats. 1974, Ch. 1373.)



67545

The authority shall not have power to levy taxes for any purpose whatsoever.

(Added by Stats. 1974, Ch. 1373.)



67546

All property of the authority, and all income, rates, fees, rentals, and other charges received or collected by the authority shall be free and exempt from all taxes by the State of California or by any political subdivision or subordinate taxing authority thereof.

(Added by Stats. 1974, Ch. 1373.)



67547

The authority may adopt such rules and regulations governing the employment of any and all employees necessary to carry out its powers, including, without limiting the generality of the foregoing, the establishment of a retirement system.

If the authority determines that it is in the authority’s interest to do so, the authority may enter into a contract with the Public Employees’ Retirement System to provide for the inclusion of all its employees in the Public Employees’ Retirement System.

(Added by Stats. 1974, Ch. 1373.)






ARTICLE 4 - Revenue Bonds

67550

The commission may issue bonds for the acquisition, construction, reconstruction, completion, addition, betterment, improvement, extension, or repair of the regional transit terminal or any part thereof, and any indenture under which bonds are issued may provide for the payment of any incidental expenses, including legal, engineering, fiscal, financial consultant, and other expenses, connected with issuing and disposing of the bonds, for all amounts required for the creation of an operating fund, or construction fund, reserve fund, sinking fund, or other special fund, for all other incidental expenses connected with the acquisition, construction, or completion of the regional transit terminal or any part thereof, for reimbursement of advances by the commission or by others for such purposes and for working capital. The total amount of bonds that may be issued by the commission shall not be limited as to aggregate principal amount, except as the commission may provide in any indenture.

(Amended by Stats. 1979, Ch. 1079.)



67551

The validity of the authorization and issuance of any bonds by the commission is not dependent on or affected in any way, except to the extent provided in the indenture by:

(a) Proceedings taken by the commission or the department for the acquisition, construction, or completion of the regional transit terminal or any part thereof.

(b) Any contracts made by the commission or the department in connection with the acquisition, construction, or completion of the regional transit terminal or any part thereof.

(c) The failure to complete any part of the regional transit terminal for which bonds are authorized to be issued.

(Amended by Stats. 1979, Ch. 1079.)



67552

The commission shall issue bonds in its name. These bonds shall constitute obligations of the commission only, and neither the payment of the principal of any such bond nor the payment of interest thereon constitutes a debt, liability, or obligation of any county, city, city and county, district, or political subdivision, or of the State of California. All bonds issued by the commission shall contain a recital on their face that neither the payment of the principal, or any part thereof, nor the payment of any interest thereon constitutes a debt, liability, or obligation of any county, city, city and county, district, or political subdivision, or of the State of California.

(Amended by Stats. 1979, Ch. 1079.)



67553

The commission shall determine the time, form, and manner of the issuance of bonds. The bonds shall be payable only out of specified revenues as the commission shall determine at the time of their issuance.

(Amended by Stats. 1979, Ch. 1079.)



67554

The commission may enter into indentures providing for the principal amount, date or dates, maturities, interest rate, denominations, form, registration, transfer, interchange, and other provisions of such bonds and coupons, and the terms and conditions upon which the bonds shall be executed, issued, secured, sold, paid, redeemed, funded, and refunded. Reference on the face of the bonds to such indenture by its date of adoption, or the apparent date on the face thereof, is sufficient to incorporate all of the provisions thereof and of this chapter into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to all of the provisions of the indenture and of this chapter and is bound thereby.

(Amended by Stats. 1979, Ch. 1079.)



67555

An indenture may include such covenants and agreements on the part of the commission as the commission deems necessary or advisable for the issue, payment, better security, or protection of the bonds issued thereunder.

(Amended by Stats. 1979, Ch. 1079.)



67556

An indenture may include a clause requiring the commission to pay, or cause to be paid, punctually the principal of all such bonds and the interest thereon on the date or dates, at the place or places, and in the manner mentioned in such bonds and in the coupons appertaining thereto, all in accordance with such indenture.

(Amended by Stats. 1979, Ch. 1079.)



67557

An indenture may include a clause requiring the department to continuously operate the regional transit terminal and other facilities in an efficient and economical manner.

(Amended by Stats. 1979, Ch. 1079.)



67558

An indenture may include a clause requiring the department to make all necessary repairs, renewals, and replacements to the regional transit terminal and to keep it at all times in good repair, working order, and condition.

(Amended by Stats. 1979, Ch. 1079.)



67559

An indenture may include a clause requiring the commission to preserve and protect the security of the bonds and the rights of the holders thereof and to warrant and defend such rights.

(Amended by Stats. 1979, Ch. 1079.)



67560

An indenture may include a clause requiring the commission to pay and discharge, or cause to be paid and discharged, all lawful claims for labor, materials, and supplies, or other charges which, if unpaid, might become a lien or charge upon the revenues, or any part thereof, of the regional transit terminal or which might impair the security of the bonds.

(Amended by Stats. 1979, Ch. 1079.)



67561

An indenture may include a clause which limits, restricts, or prohibits any right, power, or privilege of the commission to mortgage or otherwise encumber, sell, lease, or dispose of all, or any part, of the regional transit terminal, or to enter into any other agreement which impairs or impedes the operation of the terminal, or any part thereof, necessary to secure adequate revenues or which otherwise impairs or impedes the rights of the holders of the bonds with respect to such revenues.

(Amended by Stats. 1979, Ch. 1079.)



67562

An indenture may include a clause requiring the commission to fix, prescribe, and collect rates, rents, fees, or other charges in connection with the regional transit terminal and, in addition, to provide a margin of safety in the collection thereof as further security for the bonds.

(Amended by Stats. 1979, Ch. 1079.)



67563

An indenture may include a clause requiring the commission to hold in trust the proceeds of the bonds and the revenues pledged to the payment of such bonds and the interest thereon, or to any reserve or other fund created for the further protection of the bonds, and to apply such revenues or cause them to be applied only as provided in the indenture.

(Amended by Stats. 1979, Ch. 1079.)



67564

An indenture may include a clause limiting the power of the commission to apply the proceeds of the sale of any issue of bonds except as provided in the indenture.

(Amended by Stats. 1979, Ch. 1079.)



67565

An indenture may include a clause limiting the power of the commission to issue additional bonds except upon such terms and conditions as are set forth in the indenture.

(Amended by Stats. 1979, Ch. 1079.)



67566

An indenture may include a clause requiring, specifying, or limiting the kind, amount, and character of insurance to be maintained by the department on the regional transit terminal, or any part thereof, and the use and disposition of the proceeds of any such insurance thereafter collected. Such insurance may include fire, casualty, fidelity, public liability, property damage, or any other type or kind of insurance deemed desirable by the department, including use and occupancy insurance or insurance against loss of revenues from any cause.

(Amended by Stats. 1979, Ch. 1079.)



67567

An indenture may include a clause providing the events of default and the terms and conditions upon which such default and its consequences may be waived. An indenture may include a clause designating the rights, limitations, power, and duties arising upon breach by the commission or department of any of the covenants, conditions, or obligations contained in any indenture; provided, that no indenture shall limit or restrict the rights granted to bondholders by Article 7 (commencing with Section 67620).

(Amended by Stats. 1979, Ch. 1079.)



67568

An indenture may include a clause prescribing a procedure by which the terms and conditions of the indenture may be subsequently amended or modified with the consent of the commission and the vote or written assent of the holders of a specified principal amount of the bonds issued and outstanding. Such clause may provide for meetings of bondholders and for the manner in which the consent of the bondholders may be given. Such clause shall specifically state the effect of such amendment or modification upon the rights of the holders of all of the bonds and interest coupons appertaining thereto, whether attached thereto or detached therefrom.

With respect to any clause providing for the modification or amendment of an indenture, the commission may agree that bonds held by the commission, by any department or agency of the State of California, or by any public corporation, shall not be counted as outstanding bonds, or be entitled to vote or assent, but shall, nevertheless, be subject to any such modification or amendment.

(Amended by Stats. 1979, Ch. 1079.)



67569

An indenture may include a clause providing for such other acts and matters as may be necessary or convenient or desirable in order to secure the bonds or to make the bonds more marketable.

(Added by Stats. 1974, Ch. 1373.)



67570

The commission may designate a bank or trust company, qualified to do business in this state, as a trustee for the commission and the holders of bonds issued hereunder, and may authorize the trustee to act on behalf of the holders of the bonds, or any stated percentage thereof, and to exercise and prosecute on behalf of the holders of the bonds such rights and remedies as may be available to the holders.

(Amended by Stats. 1979, Ch. 1079.)



67571

The commission shall fix and determine, in an indenture, the conditions upon which any indenture trustee shall receive, hold, or disburse any or all revenues collected for, or on account of, the commission. The commission shall, in an indenture, prescribe the duties and powers of such indenture trustee with respect to the issuance, authentication, sale, and delivery of the bonds and the payment of principal and interest thereof, the redemption of the bonds, the registration and discharge from registration of the bonds, and the management of any sinking fund or other funds provided as security for the bonds.

(Amended by Stats. 1979, Ch. 1079.)



67572

The commission may issue bonds in series and may divide any series into one or more divisions and fix different maturities or dates of such bonds, different rates of interest, or prescribe different terms and conditions for the bonds of the several series or divisions. It is not necessary that all bonds of the same authorized issue be of the same kind or character, have the same security, or be of the same interest rate, but the terms thereof shall in each case be provided for by the commission, at or prior to the issue thereof. The commission may provide for successive issues or may provide for one maximum issue. The commission may provide that all bonds, or the bonds of any specified issue, shall be paid from and secured by the revenues of the specified facilities, all in the manner and upon the terms set forth in the indenture.

(Amended by Stats. 1979, Ch. 1079.)



67573

Bonds may be issued as coupon bonds or as registered bonds. The commission may provide for the interchange of coupon bonds for registered bonds and registered bonds for coupon bonds, and may provide that the bonds shall be registered as to principal only, or as to both principal and interest, or otherwise as the commission may determine.

(Amended by Stats. 1979, Ch. 1079.)



67574

Bonds shall bear interest at a rate of not to exceed 7 percent per annum, payable annually or semiannually, or in part annually and in part semiannually.

(Added by Stats. 1974, Ch. 1373.)



67575

Bonds may be callable upon such terms and conditions and upon such notice as the commission may determine, and upon the payment of the premium fixed by the commission in the proceedings for the issuance of the bonds. No bond shall be subject to call or redemption prior to its fixed maturity date, unless the right to exercise such call is expressly stated on the face of the bond.

(Amended by Stats. 1979, Ch. 1079.)



67576

The commission may provide for the payment of the principal and interest of bonds at any place or places within or without the State of California, and in any specified lawful coin or currency of the United States of America.

(Amended by Stats. 1979, Ch. 1079.)



67577

The commission may provide for the execution and authentication of bonds by the manual, lithographed, or printed facsimile signature of officers of the commission, and by additional authentication by a trustee or fiscal agent appointed by the commission. If any of the officers whose signatures or countersignatures appear upon the bonds or coupons cease to be officers before the delivery of the bonds or coupons, their signatures or countersignatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the bonds and coupons.

(Amended by Stats. 1979, Ch. 1079.)



67578

Bonds shall bear dates prescribed by the commission. Bonds may be serial bonds or sinking fund bonds with such maturities as the commission may determine. No bond by its terms shall mature in more than 50 years from its own date and, in the event any authorized issue is divided into two or more series or divisions, the maximum maturity date herein authorized shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

(Amended by Stats. 1979, Ch. 1079.)



67579

The commission may fix terms and conditions for the sale or other disposition of any authorized issue of bonds. The commission may sell bonds at less than their par or face value, but no issue of bonds may be sold at an aggregate price below the par or face value thereof if such sale would result in a net interest cost to the commission, calculated upon the entire issue so sold, of more than 7 percent per annum, payable semiannually, according to standard tables of bond values. All bonds issued and sold for cash pursuant to this chapter shall be sold on sealed proposals to the highest bidder, either bidding alone or in conjunction with others, after advertising for bids by publication of notice of sale once, not less than 10 days prior to the date of sale, in a newspaper of general circulation printed and published in the City and County of San Francisco. The commission may reject any and all bids submitted and may thereafter sell the bonds so advertised for sale at private sale to any financially responsible bidder, either bidding alone or in conjunction with others, under such terms and conditions as it deems most advantageous to its own interest, but the bonds shall not be sold at a price below that of the highest bid which was rejected. The commission may contract loans and borrow money through the sale of bonds to the United States of America or any of its departments or agencies, upon such terms and conditions as may be agreed to. Such bonds shall be subject to all other provisions of this chapter, except the requirement that bonds be sold on sealed proposals to the highest bidder after advertising for bids.

(Amended by Stats. 1979, Ch. 1079.)



67580

The commission may provide, in the proceedings for the issuance of bonds, that the bonds and the interest thereon constitute such lien upon the revenues of the regional transit terminal or any part thereof acquired, constructed, or completed, improved, or extended, by the department as may be provided for in the indenture. The indenture may provide that the bonds shall be secured by the revenues derived from the entire regional transit terminal or from revenues of only certain designated facilities therein.

(Amended by Stats. 1979, Ch. 1079.)



67581

Interest on bonds may be paid out of the proceeds of the sale of the bonds during the period required for construction of the regional transit terminal or any part thereof, and for a period not to exceed three years thereafter as may be provided for in the indenture.

(Added by Stats. 1974, Ch. 1373.)



67582

Pending the actual issuance or delivery of definitive bonds, the commission may issue temporary or interim bonds, certificates or receipts of any denominations whatsoever, and with or without coupons, to be exchanged for definitive bonds when ready for delivery.

(Amended by Stats. 1979, Ch. 1079.)



67583

All bonds, and the interest thereon, are exempt from all taxation by the State of California or any public corporation other than gift, inheritance and franchise taxes.

(Added by Stats. 1974, Ch. 1373.)



67584

The commission may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any bonds issued by the commission. All provisions of this chapter applicable to the issuance of bonds are applicable to the refunding bonds and to the issuance, sale, or exchange thereof.

(Amended by Stats. 1979, Ch. 1079.)



67585

Refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds to be refunded thereby, and in addition for the payment of all expenses incident to the calling, retiring or paying of such outstanding bonds, and the issuance of such refunding bonds. These expenses may include the difference in amount between the par value of the refunding bonds and any amount less than par for which the refunding bonds are sold, any amount necessary to be made available for the payment of interest upon such refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to the call thereof or agreement with the holders thereof, and the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing thereon to the date of the call or retirement.

(Added by Stats. 1974, Ch. 1373.)



67586

All bonds issued under the provisions of this chapter are negotiable instruments, except when registered in the name of a registered owner.

(Added by Stats. 1974, Ch. 1373.)



67587

The commission may apply to the State Treasurer under the Districts Securities Law (Division 10 (commencing with Section 20000) of the Water Code), as such law now reads or may hereafter be amended to read, for the certification of any bonds issued by it as legal investments for savings banks and other funds, but such certification shall not be a condition precedent to the issuance of any bonds by the commission nor shall the State Treasurer have any jurisdiction over the expenditure of any proceeds of bonds certified by it. If the State Treasurer determines that the bonds are adequately secured and that the revenues of the commission applicable to the payment thereof are, or probably will be, sufficient to pay the principal and interest on the bonds, and if the State Treasurer certifies to that effect, the bonds so certified shall be eligible as legal investments for both public and private funds in the same manner as provided in the Districts Securities Law. The commission may issue bonds with or without such certification and shall not be precluded from issuing bonds subsequently without such certification, notwithstanding the fact that earlier issues of bonds may have been certified as legal investments.

(Amended by Stats. 1979, Ch. 1079.)



67588

Prior to the issuance of any bonds, the commission may commence in the Superior Court of the State of California, in and for the City and County of San Francisco, a special proceeding to determine the right to issue the bonds and their validity. Such proceedings shall be instituted and prosecuted in the same manner as provided by Sections 860 to 870, inclusive, of the Code of Civil Procedure, as these sections now read or may hereafter be amended to read, and these sections shall apply to and govern all such proceedings instituted under this chapter. Such proceeding shall be a proceeding in rem and the judgment rendered therein shall be conclusive against all persons whomsoever.

(Amended by Stats. 1979, Ch. 1079.)



67589

No indenture need be recorded or filed in any public office, other than the office of the commission. The pledge of revenues provided in any indenture shall take effect forthwith as provided therein, and irrespective of the date of receipt of such revenues by the commission or the indenture trustee. Such pledge shall be effective as provided in the indenture without physical delivery of the revenues to the commission or to the indenture trustee.

(Amended by Stats. 1979, Ch. 1079.)



67590

Subject to any applicable provisions which may be contained in an indenture, the commission may invest any available funds in bonds issued by it and may hold, cancel, or resell such bonds.

(Amended by Stats. 1979, Ch. 1079.)



67591

While any bonds issued by the commission remain outstanding and unpaid, the power of the department to establish, levy, and collect rents, fees, and other charges in connection with the regional transit terminal shall not be diminished or impaired.

(Amended by Stats. 1979, Ch. 1079.)






ARTICLE 5 - Acquisition, Construction, Completion, Improvement, Betterment, and Extension of the Regional Transit Terminal

67600

After the transbay transit terminal has been transferred to the authority, it may thereafter proceed with construction of the regional transit terminal. It may also thereafter enlarge or extend the regional transit terminal if such enlargement or extension is, in its judgment, necessary or convenient for the development of transportation service in the San Francisco Bay area. Such terminal or enlargement or extension thereof shall be constructed in such a manner that it conforms to building codes of the City and County of San Francisco.

(Added by Stats. 1974, Ch. 1373.)



67601

The authority has full charge of the acquisition, construction, and completion of the regional transit terminal or any part thereof authorized by it. The authority may construct the regional transit terminal or any part thereof and acquire all property necessary therefor on such terms and conditions as it deems advisable or may contract with a developer for such work. The authority, without awarding a contract for the construction of the regional transit terminal or any part thereof, may do the work directly and may purchase the materials, hire labor, and do all other things necessary for the doing of the work. When any part of the work is to be done or performed by any department or agency of the United States of America or the State of California or any city, county, district or other public corporation, jointly or in connection with the authority, the portion of the cost thereof to be borne by the authority may be turned over to the department, or agency, or political subdivision or public corporation to be expended by it in the acquisition, construction, or completion of the regional transit terminal or any part thereof.

(Added by Stats. 1974, Ch. 1373.)



67602

Title to all property acquired by the authority and the revenues and income therefrom, is in the name of the authority. The title to any moneys, revenues, sinking funds, reserve funds and other funds of the authority and the income thereof pledged to the payment of the principal or any interest on any bonds issued hereunder is subject to the trusts hereby created in favor of the bondholders. The management, operation and control of the regional transit terminal and of every part thereof acquired, constructed or completed by the authority shall be vested in the authority; provided, however, that any indenture may contain provisions with respect to the exercise thereof.

(Added by Stats. 1974, Ch. 1373.)



67603

The authority may use for the payment of the cost of acquisition, construction, completion, additions, betterments, extensions and repairs of the regional transit terminal or any part thereof any funds made available to the authority to be expended for the accomplishing of the purposes set forth in this title or the proceeds of bonds issued and sold by the authority, subject to the provisions of any applicable indenture.

(Added by Stats. 1974, Ch. 1373.)



67604

The authority may insure against any accident to or destruction of the regional transit terminal or any part thereof. Any money collected on such insurance shall be used for the purpose of repairing or rebuilding the facility or any part thereof damaged, injured or destroyed, or for the retirement of any bonds issued by the authority as may be set forth in the indenture authorizing the issuance of the bonds.

(Added by Stats. 1974, Ch. 1373.)



67605

The authority may insure against loss of revenues from any cause whatsoever and the proceeds of any such insurance shall be used as provided in the indenture securing any then outstanding bonds of the authority.

(Added by Stats. 1974, Ch. 1373.)



67606

The authority may insure against public liability or property damage. It may provide in the proceedings authorizing the issuance of any revenue bonds for the carrying of such or any other insurance, in such amount and of such character as may be specified, and for the payment of the premiums thereon.

(Added by Stats. 1974, Ch. 1373.)






ARTICLE 6 - Rents, Rates, Fees, and Charges

67610

(a) If the department contracts with a developer for the design, construction, operation, and management of the regional transit terminal, the contract shall require the developer to make annual payments to the commission sufficient in amount to meet all obligations assumed by the commission under the provisions of any bond indenture, including, but not limited to, annual interest, principal payments, and operating and maintenance costs of the terminal.

(b) If the department itself undertakes operation of the regional transit terminal, it shall fix rents, rates, fees, and charges for occupancy or use of the facilities thereof in compliance with the terms of any applicable indenture.

(Amended by Stats. 1979, Ch. 1079.)



67611

Subject to such contractual obligations as may be entered into by the commission and the holders of bonds issued under this chapter, the department is authorized to change such rates, rents, fees, and charges from time to time as conditions warrant.

(Amended by Stats. 1979, Ch. 1079.)



67612

All rates, rents, fees, and charges shall comply with the provisions of any applicable indenture. The bond redemption and interest payments shall, to the extent provided in the indenture, constitute a first, direct and exclusive charge and lien on all such rates, rents, fees, charges, and other revenues and interest thereon received from the use and operation of the regional transit terminal, and on any sinking or other funds created therefrom; and all such rates, rents, fees, charges, and other revenues, together with interest thereon, shall constitute a trust fund for the security and payment of such bonds and, except as and to the extent provided in the indenture with respect to the payment therefrom of expenses for other purposes including administration, operation, maintenance, improvements or extensions of the regional transit terminal or other purposes, shall not be used or pledged for any other purpose so long as such bonds, or any of them, are outstanding and unpaid.

(Added by Stats. 1974, Ch. 1373.)



67613

The commission may provide in an indenture that the rates, rents, fees, and charges established are minimum rates, rents, fees, and charges and subject to increase or decrease in accordance only with the terms of the indenture.

(Amended by Stats. 1979, Ch. 1079.)






ARTICLE 7 - Rights of Bondholders

67620

The holder of any bond may, for the equal benefit and protection of all holders of bonds similarly situated, do either of the following:

(a) By mandamus or other appropriate proceedings, require and compel the performance of any of the duties imposed upon the commission or department or assumed by it, its officers, agents, or employees under the provisions of any indenture, in connection with the acquisition, construction, operation, maintenance, repair, reconstruction, or insurance of the regional transit terminal, or in connection with the collection, deposit, investment, application, and disbursement of the rates, rents, fees, charges, and other revenues derived from the operation and use of the terminal, or in connection with the deposit, investment, and disbursement of the proceeds received from the sale of bonds.

(b) By action or suit in equity, require the commission or department to account as if it were the trustee of an express trust, or enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds.

(Amended by Stats. 1979, Ch. 1079.)



67621

The enumeration of the rights and remedies in Section 67620 does not exclude the exercise or prosecution of any other rights or remedies available to the holders of bonds.

(Added by Stats. 1974, Ch. 1373.)






ARTICLE 8 - Contributions and Cooperation

67625

The authority may accept contributions or appropriations from the United States of America, the State of California, or any department or agency of either thereof, or from any public corporation.

(Added by Stats. 1974, Ch. 1373.)



67626

The authority may cooperate and contract with the United States of America under any act of Congress heretofore or hereafter enacted authorizing or permitting such cooperation. The authority may enter into any contract, arrangement, or agreement with, and may cooperate with the Department of Transportation or any other department or agency of the State of California or any public corporation for the development, construction, improvement, or maintenance of the regional transit terminal or any part thereof.

(Added by Stats. 1974, Ch. 1373.)






ARTICLE 9 - Funds

67630

The proceeds from the sale of bonds shall be paid to any bank or trust company designated as the fiscal agent, trustee, or depositary of the commission, as provided in this chapter. If a part of the cash proceeds of the sale or exchange of bonds is to be used for operating funds of the regional transit terminal, such proceeds or part thereof shall be placed in any fund designated in the indenture pursuant to which the bonds are issued.

(Amended by Stats. 1979, Ch. 1079.)



67631

The proceeds of the sale of bonds shall be deposited and disbursed as provided in the indenture authorizing the issuance of such bonds.

(Added by Stats. 1974, Ch. 1373.)



67632

Any surplus moneys which shall exist after the payment in full of all costs of acquisition, construction, and completion of the regional transit terminal or any part thereof for which the bonds were issued, may be paid out and disbursed as provided in the indenture.

(Added by Stats. 1974, Ch. 1373.)



67633

The commission shall, in any indenture, designate a trustee or fiscal agent, which shall be a bank or trust company, or banks or trust companies, duly qualified to do business in this state, to receive the proceeds of such bonds and to hold the same separate and apart from all other funds of the commission. Such moneys shall be paid out and disbursed as provided in the indenture.

(Amended by Stats. 1979, Ch. 1079.)



67634

The proceeds of the sale of bonds, held by any fiscal agent, trustee, or depositary of the commission, not currently required to meet acquisition or construction costs or expenses payable from the construction fund, or interest on the bonds, may be invested in bonds and other obligations eligible for investment of surplus county moneys, subject to such limitations as may be provided in the indenture. Any income or interest thereon shall be added to, and become a part of, the particular fund upon which such interest or income accrues.

(Amended by Stats. 1979, Ch. 1079.)



67635

All revenues received from the operation of the regional transit terminal shall be paid over by the authority, to any fiscal agent, trustee, or depositary appointed by the authority, as provided in the indenture. The authority may, in its absolute discretion, fix the terms and conditions upon which the fiscal agent or trustee or trustees shall receive, hold, and disburse such revenues, and may prescribe the duties and powers of such fiscal agent, trustee or trustees or depositary in the indenture.

(Added by Stats. 1974, Ch. 1373.)



67636

Notwithstanding any of the foregoing provisions of this article, the indenture may specify the fund or funds into which any part of the proceeds from the sale of the bonds shall be paid and the uses of such fund or funds. The revenues likewise may be payable into such fund or funds as may be provided in the indenture and shall be used only as authorized in the indenture.

(Added by Stats. 1974, Ch. 1373.)






ARTICLE 10 - General Authority

67640

The authority and its officers and agents may perform such acts and enter into such agreements, not inconsistent with law, as may be necessary or desirable in connection with the duties and powers conferred upon the authority by this chapter, including all such acts or agreements in connection with acquiring, constructing, completing, maintaining, operating, repairing, insuring, or replacing the regional transit terminal or any part thereof, for the safeguarding of funds and revenues required for the purposes of this chapter, and for the payment of the bonds issued pursuant to this chapter. Without limiting the generality of the foregoing, the authority may lease out all or any part of the regional transit terminal.

(Added by Stats. 1974, Ch. 1373.)












TITLE 7.85 - FORT ORD REUSE AUTHORITY

CHAPTER 1 - Title and Declaration of Policy

67650

This title shall be known and may be cited as the “Fort Ord Reuse Authority Act.”

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67651

The Legislature hereby declares the following goals to be the policy of the State of California:

(a) To facilitate the transfer and reuse of the real and other property comprising the military reservation known as Fort Ord with all practical speed.

(b) To minimize the disruption caused by the base’s closure on the civilian economy and the people of the Monterey Bay area.

(c) To provide for the reuse and development of the base area in ways that enhance the economy and quality of life of the Monterey Bay community.

(d) To maintain and protect the unique environmental resources of the area.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67652

The Legislature finds and declares as follows:

(a) The policy set forth in Section 67651 is most likely to be achieved if an effective governmental structure exists to plan for, finance, and carry out the transfer and reuse of the base in a cooperative, coordinated, balanced, and decisive manner.

(b) The County of Monterey and the Cities of Monterey, Salinas, Carmel, and Pacific Grove have requested the Legislature to establish a governmental structure for Fort Ord.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)






CHAPTER 2 - General Provisions

67655

Unless the context otherwise requires, the definitions contained in this chapter govern the construction of this title.

(a) “Authority” means the Fort Ord Reuse Authority.

(b) “Base-wide facility” means a public capital facility which, in the judgment of the board, is important to the overall reuse of Fort Ord, and has significance beyond any single city or the unincorporated area of the county.

(c) “Board” means the governing board of the authority, as specified in Section 67660.

(d) “Fort Ord Reuse Plan” means the plan for the future use of Fort Ord adopted pursuant to Section 67675.

(e) “Legislative body” means the city council of a city or the board of supervisors of a county, or the legislative body or governing board of any other public agency.

(f) “Local facility” means a public capital facility which, in the judgment of the board, is important primarily within a single city or the unincorporated area of the county.

(g) “Member agency” means the County of Monterey and the City of Carmel, the City of Del Rey Oaks, the City of Marina, the City of Sand City, the City of Monterey, the City of Pacific Grove, the City of Salinas, or the City of Seaside.

(h) “Fort Ord,” including references to the territory or area of Fort Ord, means the geographical area described in the document entitled “Description of the Fort Ord Military Reservation Including Portion of the Monterey City Lands Tract No. 1, the Saucito, Laguna Seca, El Chamisal, El Toro and Noche Buena Ranchos, the James Bardin Partition of 1880 and Townships 14 South, Ranges 1 and 2 East and Townships 15 South, Ranges 2 and 3 East, M.D.B. and M. Monterey County, California,” prepared by Bestor Engineers, Inc., and delivered to the Sacramento District Corps of Engineers on April 11, 1994.

(i) “Public capital facilities” means all public capital facilities described in the Fort Ord Reuse Plan, including, but not limited to, roads, freeways, ramps, air transportation facilities and freight hauling and handling facilities, sewage and water conveyance and treatment facilities, school, library, and other educational facilities, and recreational facilities, that could most efficiently and conveniently be planned, negotiated, financed, or constructed by the authority to further the integrated future use of Fort Ord.

(j) “Redevelopment authority,” for purposes of the transfer of property at military bases pursuant to Title XXIX of the National Defense Authorization Act for the 1994 fiscal year, means the Fort Ord Reuse Authority, except that, with respect to property within the territory of Fort Ord that is transferred or to be transferred to the California State University or to the University of California, “redevelopment authority” solely for purposes of the transfer of property at military bases pursuant to Title XXIX of the National Defense Authorization Act for the 1994 fiscal year means the California State University or the University of California, and does not mean the Fort Ord Reuse Authority.

(Amended by Stats. 1994, Ch. 87, Sec. 1. Effective May 20, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67656

The local agencies specified in Section 67660 may establish the Fort Ord Reuse Authority in accordance with the provisions of this title upon the adoption of resolutions favoring the establishment of the authority by the governing bodies of those local agencies that would appoint a majority of the voting membership of the board as constituted by that section.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67657

(a) The authority is a public corporation of the State of California that is independent of the agencies from which its board is appointed. Notwithstanding any other provision of law, the powers and duties of the authority are those granted or imposed by this title.

(b) The jurisdiction of the authority shall be the territory of Fort Ord. The jurisdiction of the authority is subject to the provisions of the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5).

(c) The Legislature finds and declares that the planning, financing, and management of the reuse of Fort Ord is a matter of statewide importance, and that the powers and duties granted to the authority by this title shall prevail over those of any local entity, including any city or county, whether formed under the general laws of the State of California or pursuant to a charter, and any joint powers authority.

(Amended by Stats. 2003, Ch. 296, Sec. 20. Effective January 1, 2004. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67658

The authority’s purpose is to plan for, finance, and manage the transition of the property known as Fort Ord from military to civilian use.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67659

In accordance with Section 317 of the Elections Code, the authority is a district for purposes of initiative and referendum under Chapter 4 (commencing with Section 9300) of Division 9 of that code and the voters of the authority are the voters of Monterey County.

(Amended by Stats. 2006, Ch. 588, Sec. 10. Effective January 1, 2007. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)






CHAPTER 3 - Organization

67660

(a) The authority shall be governed by a board of 13 members composed of the following:

(1) One member appointed by the City of Carmel.

(2) One member appointed by the City of Del Rey Oaks.

(3) Two members appointed by the City of Marina.

(4) One member appointed by Sand City.

(5) One member appointed by the City of Monterey.

(6) One member appointed by the City of Pacific Grove.

(7) One member appointed by the City of Salinas.

(8) Two members appointed by the City of Seaside.

(9) Three members appointed by Monterey County.

(b) Notwithstanding subdivision (a), any local agency that does not adopt a resolution favoring establishment of the Fort Ord Reuse Authority pursuant to Section 67656 shall not be required to appoint a voting member to the board. The failure of a local agency to appoint a voting member to the board pursuant to this subdivision shall not alter or reduce the powers and duties of the authority or the board in any manner.

(c) Each member agency may appoint one alternate for each of its positions on the board, and each alternate shall have all the rights and authority of a board member when serving in that board member’s place.

(d) Each board member and each alternate shall be a member of the legislative body making the appointment, except that alternates appointed by the Monterey County Board of Supervisors shall be members of the board of supervisors or county staff. Board members and alternates shall serve at the pleasure of the member agency making the appointment.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67661

The following may serve as ex officio nonvoting members of the board:

(a) A representative appointed by the Monterey Peninsula Community College District.

(b) A representative appointed by the Monterey Peninsula Unified School District.

(c) A representative designated by the Member of Congress from the 17th Congressional District.

(d) A representative designated by the Senator from the 15th Senate District.

(e) A representative designated by the Assembly Member from the 27th Assembly District.

(f) A representative designated by the United States Army.

(g) A representative designated by the Chancellor of the California State University.

(h) A representative designated by the President of the University of California.

(i) A representative designated by the Monterey County Water Resources Agency.

(j) A representative designated by the Transportation Agency of Monterey County.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67662

The board may appoint or remove additional ex officio nonvoting members at its pleasure.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67663

The board shall provide by resolution the dates on which and the time and place at which regular meetings of the board shall be held. A copy of each resolution establishing the date, time, and place of a regular meeting shall be filed with the secretary of the board and the clerk or secretary of the legislative body of each of the members. The board shall comply with the provisions of the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5).

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67664

The board may adopt rules and regulations for the conduct of its meetings and activities.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67665

Notwithstanding the provisions of Article 4.7 (commencing with Section 1125) of Chapter 1 of Division 4 of Title 1, any member or ex officio member of the board who is also a member of another public agency, a county supervisor, or a city council person, and who has in that designated capacity voted or acted upon a particular matter, may vote or otherwise act upon or participate in the discussion of that matter as a member of the board.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67666

The secretary of the board shall maintain minutes of the meetings of the board and, as soon as possible after each meeting, shall cause a copy of the minutes to be forwarded to each member of the board.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67667

A majority of the voting members appointed to the board pursuant to Section 67660 shall constitute a quorum and may act for the authority.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67668

A resolution, ordinance, or other action of the board shall not be approved or adopted sooner than 72 hours after its introduction, unless approved by unanimous vote of all members present at the time of consideration. Except as otherwise provided in this chapter, any action taken by the board shall require the affirmative vote of a majority of the appointed members of the board.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67669

The members of the board shall serve without compensation.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67670

The board shall elect from its own members a chair and a vice chair at the first board meeting held each year. Each shall serve a term of one year and may be reelected.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67671

The board shall determine the qualifications of, and shall appoint and fix the salary of, the executive officer of the agency, and shall employ or contract with other staff or consultants as may be necessary to execute the powers and functions provided for under this title, including, but not limited to, attorneys, financing consultants, planners, accountants, engineers, architects, contractors, appraisers, and other consultants and advisors.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67672

The chief administrative officer or city manager of each member agency, or his or her designee, may serve on an administrative committee to the board to provide advice, analysis, and recommendations to the board as the board may request from time to time.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67673

The board may, at its pleasure, appoint an additional advisory committee or committees to provide the board with options, critique, analysis, and other information as it finds useful, and may provide mechanisms through which a committee may report to the board.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)






CHAPTER 4 - Powers and Duties

67675

(a) The board shall prepare, adopt, review, revise from time to time, and maintain a plan for the future use and development of the territory occupied by Fort Ord as of January 1, 1993. The adopted plan shall be the official local plan for the reuse of the base for all public purposes, including all discussions with the Army and other federal agencies, and for purposes of planning, design, and funding by all state agencies.

(b) Notwithstanding any other provision of this section, the board may adopt the “Final Base Reuse Plan” prepared by the Fort Ord Reuse Group as the Fort Ord Reuse Plan for purposes of this title. The plan adopted pursuant to this subdivision may serve as the Fort Ord Reuse Plan until July 1, 1996. The board may prepare elements described in subdivision (c) that are generally consistent with the adopted plan. After July 1, 1996, only a plan containing the required elements and fully satisfying the requirements of this title shall serve as the Fort Ord Reuse Plan.

(c) The Fort Ord Reuse Plan shall include all of the following elements:

(1) A land use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space, and other natural resources within the area of the base. The land use plan shall designate areas of the base for residential, commercial, industrial, and other uses, and may specify maximum development intensities and other standards and criteria. The land use plan shall provide for public safety.

(2) A transportation plan for the integrated development of a system of roadways, transit facilities, air transportation facilities, and appurtenant terminals and other facilities for the movement of people and goods to, from, and within the area of the base.

(3) A conservation plan for the preservation, development, use, and management of natural resources within the area of the base, including, but not limited to, soils, shoreline, scenic corridors along transportation routes, open spaces, wetlands, recreational facilities, historical facilities, and habitat of, or for, exceptional flora and fauna.

(4) A recreation plan for the development, use, and management of the recreational resources within the area of the base.

(5) A five-year capital improvement program that complies with the requirements of Section 65403. The program shall include an allocation of the available water supply, sewage treatment capacity, solid waste disposal capability, and other limited public service capabilities among the potential developments within the area of the base. The program shall also identify both of the following:

(A) Base-wide facilities identified pursuant to Section 67679.

(B) Local facilities that are in the county or a city with territory occupied by Fort Ord and that primarily serve residents of the county or that city.

(d) In addition to the plan elements required pursuant to subdivision (c), the plan may also include any element or subject specified in Section 65302.

(e) The Fort Ord Reuse Plan may provide for development to occur in phases, with criteria concerning public facility development and other factors that must be satisfied within each time phase.

(f) In preparing, adopting, reviewing, and revising the reuse plan, the board shall be consistent with approved coastal plans, air quality plans, water quality plans, spheres of influence, and other county-wide or regional plans required by federal or state law, other than local general plans, including any amendments subsequent to the enactment of this title, and shall consider all of the following:

(1) Monterey Bay regional plans.

(2) County and city plans and proposed projects covering the territory occupied by Fort Ord or otherwise likely to be affected by the future uses of the base.

(3) Other public and nongovernmental entity plans and proposed projects affecting the planning and development of the territory occupied by Fort Ord.

(Amended by Stats. 1995, Ch. 14, Sec. 1. Effective May 26, 1995. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67675.1

Notwithstanding the provisions of Title 7 (commencing with Section 65000), after the board has adopted a reuse plan, a member agency with jurisdiction within the territory of Fort Ord may adopt and rely on the Fort Ord Reuse Plan, including any amendments thereto, for purposes of its territory within Fort Ord as its local general plan for purposes of Title 7 until January 1, 1996.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67675.2

After the board has adopted a reuse plan, each county or city with territory occupied by Fort Ord shall submit its general plan or amended general plan to the board, which satisfies both of the following:

(a) The plan is submitted pursuant to a resolution adopted by the county or city, after a noticed public hearing, that certified that the portion of the general plan or amended general plan applicable to the territory of Fort Ord is intended to be carried out in a manner fully in conformity with this title.

(b) It contains, in accordance with guidelines established by the board, materials sufficient for a thorough and complete review.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67675.3

(a) The board shall, within 90 days after the submittal, after a noticed public hearing, either certify or refuse to certify, in whole or in part, the portion of the general plan or amended general plan applicable to the territory of Fort Ord.

(b) Where a general plan or amended general plan is refused certification, in whole or in part, the board shall provide a written explanation and may suggest modifications, which, if adopted and transmitted to the board by the county or a city, will allow the amended general plan to be deemed certified upon confirmation of the executive officer of the board. The county or a city may elect to meet the board’s refusal of certification in a manner other than as suggested by the board and may then resubmit its revised general plan to the board. If the county or a city requests that the board not recommend or suggest modifications which if made will result in certification, the board shall refuse certification with the required findings.

(c) The board shall approve and certify the portions of a general plan or amended general plan applicable to the territory of Fort Ord, or any amendments thereto, if the board finds that the portions of the general plan or amended general plan applicable to the territory of Fort Ord meets the requirements of this title, and is consistent with the Fort Ord Reuse Plan.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67675.4

(a) Within 30 days after the certification of a general plan or amended general plan, or any portion thereof, the board shall, after consultation with the county or a city, establish a date for that county or city to submit the zoning ordinances, zoning district maps, and, where necessary, other implementing actions applicable to the territory of Fort Ord.

(b) If the county or a city fails to meet the schedule established pursuant to subdivision (a), the board may waive the deadlines for board action on submitted zoning ordinances, zoning district maps, and, where necessary, other implementing actions, as set forth in Section 67675.5.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67675.5

(a) The county and cities shall submit to the board the zoning ordinances, zoning district maps, and, where necessary, other implementing actions applicable to the territory of Fort Ord that are required pursuant to this title.

(b) The board may only reject zoning ordinances, zoning district maps, or other implementing actions on the grounds that they do not conform with, or are inadequate to carry out, the provisions of the certified general plan applicable to the territory of Fort Ord. If the board rejects the zoning ordinances, zoning district maps, or other implementing actions applicable to the territory of Fort Ord, it shall give written notice of the rejection specifying the provisions of the general plan with which the rejected zoning ordinances do not conform or which it finds will not be adequately carried out, together with its reasons for the action taken.

(c) The board may suggest modifications in the rejected zoning ordinances, zoning district maps, or other implementing actions, which, if adopted by the county or cities and transmitted to the board, shall be deemed approved upon confirmation by the executive officer of the board.

(d) The county or cities may elect to meet the board’s rejection in a manner other than as suggested by the board and may then resubmit its revised zoning ordinances, zoning district maps, and other implementing actions to the board.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67675.6

(a) Except for appeals to the board, as provided in Section 67675.8, after the portion of a general plan applicable to Fort Ord has been certified and all implementing actions within the area affected have become effective, the development review authority shall be exercised by the respective county or city over any development proposed within the area to which the general plan applies.

(b) Subdivision (a) shall not apply to any development proposed or undertaken on any tidelands, submerged lands, or on public trust lands, whether filled or unfilled, lying within the coastal zone.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67675.7

After the board has certified a general plan or an amended general plan, any amendments to that certified plan that are applicable to the territory of Fort Ord shall take effect only upon certification in the same manner as for the initially certified plan, as provided in this title.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67675.8

(a) After the board has adopted a reuse plan pursuant to this title, any revision or other change to that plan which only affects territory lying within the jurisdiction of one member agency may only be adopted by the board if one of the following conditions is satisfied:

(1) The revision or other change was initiated by resolution adopted by the legislative body of the affected member agency and approved by at least a majority affirmative vote of the board.

(2) The revision or other change was initiated by the board or any entity other than the affected member agency and approved by at least a two-thirds affirmative vote of the board.

(b) (1) Notwithstanding any provision of law allowing any city or county to approve development projects, no local agency shall permit, approve, or otherwise allow any development or other change of use within the area of the base that is not consistent with the plan as adopted or revised pursuant to this title. Except as required by state or federal law, other than state law authorizing cities and counties to approve development projects, the board shall be the final judge of this consistency with the requirements of this title. The board may adopt regulations to ensure compliance with the provisions of this title. No local agency shall permit, approve, or otherwise allow any development or other change of use within the area of the base that is outside the jurisdiction of that local agency.

(2) Subject to the consistency determinations required pursuant to this title, each member agency with jurisdiction lying within the area of Fort Ord may plan for, zone, and issue or deny building permits and other development approvals within that area. Actions of the member agency pursuant to this paragraph may be reviewed by the board on its own initiative, or may be appealed to the board. Under no circumstances shall development approvals of the following categories be held to be inconsistent with the Fort Ord Reuse Plan:

(i) The construction of one single family house or one multiple family house not exceeding four units on a vacant lot within an area appropriately designated in the plan.

(ii) Improvements to existing single family residences or to existing multiple family residences not exceeding four units, including remodels or room additions.

(iii) Remodels of the interior of any existing building or structure.

(iv) Repair and maintenance activities that do not result in an addition to, or enlargement or expansion of, any building or structure.

(v) Installation, testing, and placement in service or the replacement of any necessary utility connection between an existing service facility and development approved pursuant to this chapter.

(vi) Replacement of any building or structure destroyed by a natural disaster.

(c) The board may require any public or private entity seeking to initiate a revision or other change to a plan adopted pursuant to this section to pay a charge or charges sufficient to cover the reasonable costs of reviewing, evaluating, preparing, adopting, and publishing the proposed revision or change.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67675.9

If an environmental impact statement on the closure and reuse of Fort Ord has been prepared and filed pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321 et seq.), the board may proceed in the following manner:

(a) A notice of the preparation of an environmental impact report on the Fort Ord Reuse Plan shall be prepared pursuant to either Section 21080.4 or Section 21080.6 of the Public Resources Code, and shall include a description of the reuse plan and a copy of the environmental impact statement. The notice shall indicate that the board intends to utilize the environmental impact statement as a draft environmental impact report and requests comments on whether, and to what extent, the environmental impact statement provides adequate information to serve as a draft environmental impact report, and what specific additional information, if any, is necessary to comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code). The notice shall also indicate the address to which written comments may be sent and the deadline for submitting comments.

(b) Upon the close of the comment period on the notice of preparation, the board may proceed with preparation of the environmental impact report on the reuse plan. The board shall, to the greatest extent feasible, avoid duplication and utilize information in the environmental impact statement consistent with this division. The draft environmental impact report shall consist of all or part of the environmental impact statement and any additional information that is necessary to prepare a draft environmental impact report in compliance with the California Environmental Quality Act.

(c) In all other respects, the environmental impact report for the reuse plan shall be completed in compliance with the California Environmental Quality Act.

(Added by renumbering Section 67575.9 by Stats. 1997, Ch. 580, Sec. 3.9. Effective January 1, 1998. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67677

The board may negotiate and enter into appropriate agreements with the United States or any of its agencies or departments for the purpose of determining the disposition, reuse, or conservation of the property or facilities within the area of Fort Ord.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67678

(a) The board shall be the principal local public agent for the acquisition, lease disposition, and sale of real property transferred pursuant to the “Pryor Amendment”, except as otherwise provided in this section. The board may take title to property transferred pursuant to the “Pryor Amendment” within the area of the base that is either turned over to the board by the federal government at no cost or that is purchased. The board may sell, lease, or otherwise dispose of this property at full market value or at less than full market value in order to facilitate the rapid and successful transition of the base to civilian use. In any transaction involving the transfer of federal property, the board shall fully satisfy all conditions, requirements, and understandings with the federal government with respect to the use and disposal of that property. In the sale, lease, or disposition of real property, the board shall follow the procedures and make those determinations that are required of redevelopment agencies pursuant to Article 11 (commencing with Section 33430) of Chapter 4 of Part 1 of Division 24 of the Health and Safety Code.

(b) (1) The board shall transfer all real and personal property received pursuant to this section and intended for municipal or county use, except for property subject to paragraph (4), within a reasonable period of time after receiving title to the property to the city or county with jurisdiction over the property, and all transfers pursuant to this paragraph shall be at no cost to the city or county except for the reasonable costs incurred by the board as a result of the transfer, management, servicing, maintenance, and enhancement of the property, and except for any payments required to be made to the federal government as a result of the transfer.

(2) The board shall transfer or lease all real and personal property received pursuant to this section and which is intended for private use, except for uses specified in paragraph (3), within a reasonable period of time after receiving title to the property. Any proceeds received by the board each year as a result of the sale or lease of the property, net of all costs incurred by the board as a result of the sale, management, servicing, maintenance, and enhancement of the property, and net of all payments made to the federal government due to the property, shall be divided as follows: 50 percent of the net proceeds received each year shall be paid to the city or county with jurisdiction over the property, and 50 percent of the proceeds shall be retained by the board to help finance its responsibilities for the reuse of Fort Ord, unless otherwise agreed upon by the city or county with jurisdiction over the property and the board.

(3) The board shall transfer or lease all real or personal property received pursuant to this section and which is intended for public utility use within a reasonable period of time, consistent with the orderly and economical provision of utility services to the area of Fort Ord, under terms and conditions the board may determine.

(4) Notwithstanding any other paragraph of this subdivision, the board may retain real or personal property received pursuant to this section as long as both of the following occur:

(i) The board determines that retention of the property is necessary or convenient to carrying out the authority’s responsibilities pursuant to law.

(ii) The board determines that its retention of the property will not cause significant financial hardship to the city or county with jurisdiction over the property.

(c) The board may mediate and resolve conflicts between local agencies concerning the uses of federal land to be transferred for public benefit purposes or other uses.

(d) The provisions of this title shall not preclude negotiations between the federal government and any local telecommunication, water, gas, electric, or cable provider for the transfer to any utility or provider of federally owned distribution systems and related facilities serving Fort Ord.

(e) This title shall not be construed to limit the rights of the California State University or the University of California to acquire, hold, and use real property at Fort Ord, including locating or developing educationally related or research oriented facilities on this property.

(f) Except for property transferred to the California State University, or to the University of California, and that is used for educational or research purposes, and except for property transferred to the California Department of Parks and Recreation, all property transferred from the federal government to any user or purchaser, whether public or private, shall be used only in a manner consistent with the plan adopted or revised pursuant to Section 67675.

(Amended (as added by Stats. 1994, Ch. 64) by Stats. 1994, Ch. 1169, Sec. 2. Effective January 1, 1995. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67679

(a) (1) The board shall identify those basewide public capital facilities described in the Fort Ord Reuse Plan, including, but not limited to, roads, freeway ramps, air transportation facilities, and freight hauling and handling facilities; sewage and water conveyance and treatment facilities; school, library, and other educational facilities; and recreational facilities, that serve residents or will serve future residents of the base territory and could most efficiently or conveniently be planned, negotiated, financed, constructed, or repaired, remodeled, or replaced by the board to further the integrated future use of the base. The board shall undertake to plan for and arrange the provision of those facilities, including arranging for their financing and construction or repair, remodeling, or replacement. The board may plan, design, construct, repair, remodel, or replace and finance these public capital facilities, or delegate any of those powers to one or more member agencies. Notwithstanding any other provision of law, no permit or permission of any kind from any city or county shall be required for any project undertaken by the board pursuant to this section.

(2) The board shall identify significant local public capital facilities, as distinguished from the basewide public capital facilities identified in the paragraph (1) which are described in the Fort Ord Reuse Plan. Local public capital facilities shall be the responsibility of the city or county with land use jurisdiction or the redevelopment agency if the facilities are located within an established project area and the board of the redevelopment agency determines that it will assume responsibility.

(3) The board may construct or otherwise act to improve a local public capital facility only with the consent of the city or county with land use authority over the area where the facility is or will be located. A city or county or a local redevelopment agency may construct or otherwise act to improve a basewide public capital facility only with the consent of the board.

(b) If all or any portion of the Fritzsche Army Air Field is transferred to the City of Marina, the board shall not consider those portions of the air field that continue to be used as an airport to be basewide capital facilities, except with the consent of the legislative body of the city. If all or any portion of the two Army golf courses within the territory of Seaside are transferred to the City of Seaside, the board shall not consider those portions of the golf courses that continue in use as golf courses to be basewide capital facilities, except with the consent of the legislative body of the city.

(c) The board may seek state and federal grants and loans or other assistance to help fund public facilities.

(d) The board may, in any year, levy assessments, reassessments, or special taxes and issue bonds to finance these basewide public facilities in accordance with, and pursuant to, any of the following:

(1) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(2) The Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(3) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code).

(4) The Benefit Assessment Act of 1982 (Chapter 6.4 (commencing with Section 54703)).

(5) The Landscape and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code).

(6) The Integrated Financing District Act (Chapter 1.5 (commencing with Section 53175) of Division 2 of Title 5).

(7) The Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5).

(8) The Infrastructure Financing District Act (Chapter 2.8 (commencing with Section 53395) of Division 2 of Title 5).

(9) The Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1).

(10) The Revenue Bond Act of 1941 (Chapter 6 (commencing with Section 54300) of Division 2 of Title 5).

(11) Fire suppression assessments levied pursuant to Article 3.6 (commencing with Section 50078) of Chapter 1 of Part 1 of Division 1 of Title 5.

(12) The Habitat Maintenance Funding Act (Chapter 11 (commencing with Section 2900) of Division 3 of the Fish and Game Code).

Notwithstanding any other provision of law, the board may create any of these financing districts within the area of Fort Ord to finance basewide public facilities without the consent of any city or county. In addition, until January 1, 2000, the board may, but is not obligated to create, within the area of Fort Ord, any of these financing districts which authorize financing for public services and may levy authorized assessments or special taxes in order to pass through funding for these services to the local agencies. Notwithstanding any other provision of law, no city or county with jurisdiction over any area of the base, whether now or in the future, shall create any land-based financing district or levy any assessment or tax secured by a lien on real property within the area of the base without the consent of the board, except that the city or county may create these financing districts for the purposes and subject to any financing limitations that may be specified in the capital improvement program prepared pursuant to Section 67675.

(e) The board may levy development fees on development projects within the area of the base. Any development fees shall comply with the requirements of Chapter 5 (commencing with Section 66000) of Division 1 of Title 5. No local agency shall issue any building permit for any development within the area of Fort Ord until the board has certified that all development fees that it has levied with respect to the development project have been paid or otherwise satisfied.

(Amended (as added by Stats. 1994, Ch. 64) by Stats. 1994, Ch. 1169, Sec. 3. Effective January 1, 1995. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67680

The board may enter into contracts and agreements as necessary to mitigate the impacts of the reuse of Fort Ord on rare and endangered species of flora and fauna. These contracts and agreements may include provisions for the long-term preservation and management of habitat areas, including acquisition or acceptance by the board of title to real property, restriction on the development of portions of the area of Fort Ord, and arrangements for the long-term management and biological monitoring of the flora and fauna of the base, including its financing.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67680.5

The board may enter into contracts and agreements as necessary to mitigate impacts of the reuse of Fort Ord in addition to those specified in Section 67680.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67681

The board may study, evaluate, and recommend cleanup of toxic and explosive substances within the area of the base to the federal government, including the Department of Defense, and the State of California, if it determines that doing so is in the best interests of the communities in the Monterey Bay area.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67683

The board shall aggressively pursue all possible federal funding for the transfer, cleanup, and reuse of Fort Ord, including funding to pay for the costs of public capital facilities and funding to attract and encourage the development of private businesses and public universities and other public facilities within the area of the base. The board may also pursue and accept federal and state funding to pay part of the expenses of operating the Fort Ord Reuse Authority.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67684

The board may take other action that is necessary or convenient to ensure the rapid and successful conversion of the area of Fort Ord to civilian use in a way that provides maximum benefits to the communities of the Monterey Bay area and the State of California.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67685

The applicability of any capital facilities fees imposed under this title to public educational agencies shall be subject to the provisions of Chapter 13.7 (commencing with Section 54999) of Part 1 of Division 2 of Title 5.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)






CHAPTER 5 - Funding

67690

In addition to any funds received from federal and state agencies for the expenses of operating the Fort Ord Reuse Authority, the board may receive contributions from agencies represented on the board. Each agency represented by a board member shall contribute to the authority, on or before August 1 of each fiscal year, the sum of fourteen thousand dollars ($14,000) for each board member that the agency appoints. Each public agency which is represented on the board by an ex officio member shall contribute to the authority, on or before August 1 of each fiscal year, the sum of seven thousand dollars ($7,000). For purposes of this section, the term “public agency” does not include any elected official of the federal or state government.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67691

The board and the member agencies may provide by contract for the transfer to the board or between member agencies of revenues available from sales tax, property tax, or other sources in order to help finance the cost of paying for services or capital facilities to serve or enhance the development of Fort Ord. The contract or contracts may provide for the transfer of funds to member agencies with responsibility for providing services of facilities within the area of Fort Ord for a specified number of years, and for the repayment of those funds in later years with interest, or for repayment in the form of an equity interest in property, sales, or other tax revenues that may be payable as a result of development occurring within the area of Fort Ord. Any such contract shall be effective only upon approval by the board and the member agencies involved.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)



67692

The board shall consider a program of local revenue sharing among the member agencies to ensure an equitable apportionment of revenues generated from the reuse of Fort Ord among those member agencies responsible for the provision of services to Fort Ord and member agencies that assist in the funding of services to Fort Ord.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)






CHAPTER 6 - Pledge

67695

The State of California does hereby pledge to and agree with the holders of any bonds issued, and with any public or private entity with which the board has entered into a contract or an agreement, pursuant to the provisions of this title, that the state will not alter or change the structure, organization, programs, or powers hereby vested in the board until those bonds are fully met or discharged and until the board has fully met or discharged its obligations pursuant to those agreements or contracts. However, nothing in this act shall preclude an alteration or change if, and when, adequate provision shall have been made by law for the protection from impairment of the contracts represented by those bonds or contracts or agreements, and the right to so alter or change is hereby reserved. The board is authorized to include this pledge and undertaking of the state in its bonds and contracts or agreements.

(Added by Stats. 1994, Ch. 64, Sec. 1. Effective May 9, 1994. Inoperative on June 30, 2020, or sooner, as prescribed by Section 67700. Repealed as of January 1, 2021, pursuant to Section 67700.)






CHAPTER 7 - Dissolution

67700

(a) This title shall become inoperative when the board determines that 80 percent of the territory of Fort Ord that is designated for development or reuse in the plan prepared pursuant to this title has been developed or reused in a manner consistent with the plan adopted or revised pursuant to Section 67675, or June 30, 2020, whichever occurs first, and on January 1, 2021, this title is repealed.

(b) (1) The Monterey County Local Agency Formation Commission shall provide for the orderly dissolution of the authority including ensuring that all contracts, agreements, and pledges to pay or repay money entered into by the authority are honored and properly administered, and that all assets of the authority are appropriately transferred.

(2) The board shall approve and submit a transition plan to the Monterey County Local Agency Formation Commission on or before December 30, 2018, or 18 months before the anticipated inoperability of this title pursuant to subdivision (a), whichever occurs first. The transition plan shall assign assets and liabilities, designate responsible successor agencies, and provide a schedule of remaining obligations. The transition plan shall be approved only by a majority vote of the board.

(Amended by Stats. 2012, Ch. 743, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2021, by its own provisions. Note: Termination clause affects Title 7.85, commencing with Section 67650.)









TITLE 7.86 - THE MILITARY BASE REUSE AUTHORITY ACT

CHAPTER 1 - Title and Declarations

67800

This title shall be known and may be cited as the Military Base Reuse Authority Act.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67801

The Legislature finds and declares all of the following:

(a) It is in the best interest of the state to facilitate the transfer and reuse of property and infrastructure comprising military bases designated for closure by the federal government in the most expeditious manner.

(b) The disruption caused by the closure of any military base on the civilian economy and the people of the surrounding communities should be minimized.

(c) The state should facilitate the reuse and development of the military base in ways that enhance the economy and quality of life of the communities surrounding the base.

(d) Any reuse and development of the military base should to the maximum extent possible maintain and protect the unique environmental resources of the state.

(e) The objectives set forth above are most likely to be achieved if an effective governmental structure exists to plan for, finance, and carry out the transfer and reuse of the base in a cooperative, coordinated, balanced, and decisive manner.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)






CHAPTER 2 - General Provisions

67810

Unless the context otherwise requires, the definitions contained in this chapter govern the construction of this title.

(a) “Authority” means a military base reuse authority.

(b) “Basewide facility” means a public capital facility that, in the judgment of the board, is important to the overall reuse of the base, and has significance beyond any single city or the unincorporated area of a county.

(c) “Board” means the governing board of the authority, as specified in Section 67820.

(d) “Authority reuse plan” means the plan for the future use of the military base pursuant to Section 67830.

(e) “Local facility” means a public capital facility that, in the judgment of the board, is important primarily within a single city or the unincorporated area of the county.

(f) “Legislative body” means the city council of a city or the board of supervisors of a county.

(g) “Member agency” means any of the counties and cities serving on the board of the authority.

(h) “Public capital facilities” means all public capital facilities described in the authority reuse plan, including, but not limited to, roads, freeways, ramps, air transportation facilities and freight hauling and handling facilities, sewage and water conveyance and treatment facilities, school library and other educational facilities, and recreational facilities, that could most efficiently and conveniently be planned, negotiated, financed, or constructed by the authority to further the integrated future use of the military base.

(i) “Redevelopment authority,” for the purposes of federal law concerning the transfer of property at the military base, means the authority.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67811

Counties and cities may establish an authority with the powers and duties set forth in this title upon the adoption of resolutions pursuant to Section 67820.

(Amended (as added by Stats. 1994, Ch. 1165) by Stats. 1994, Ch. 1166, Sec. 1. Effective September 30, 1994.)



67812

The authority is a public corporation of the State of California that is independent of the agencies from which its board is appointed. Notwithstanding any other provision of law, the powers and duties of the authority are those granted or imposed by this title. The Legislature finds and declares that the planning, financing, and management of the reuse of military bases is a matter of statewide importance, and that the powers and duties granted to the authority by this title shall prevail over those of any local entity, including any city or county, whether formed under the general laws of the State of California or pursuant to a charter, and any joint powers authority.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67813

The purpose of the authority is to plan for, finance, and manage the transition of the military base from military to civilian use.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)






CHAPTER 3 - Organization

67820

(a) The authority shall be formed if two-thirds of the legislative bodies listed in subdivision (b) with two-thirds of the territory over all or a portion of the boundaries of the military base and with responsibility for complying with Division 1 (commencing with Section 65000) of Title 7 adopt resolutions calling for the formation of the authority.

(b) The authority shall be governed by a board of directors composed of the following:

(1) One member from each city with a sphere of influence over all or a portion of the boundaries of the military base.

(2) One member from each county with territory over all or a portion of the boundaries of the military base.

(3) One member from each city with territory over all or a portion of the boundaries of the military base.

(c) Each legislative body may appoint one alternate for each of its positions on the board, and each alternate shall have all the rights and authority of a board member when serving in that board member’s place.

(d) Each board member and each alternate shall be a member of the legislative body making the appointment, except that alternates appointed by the county board of supervisors shall be residents of the county. Board members and alternates shall serve at the pleasure of the legislative body making the appointment.

(e) Notwithstanding subdivision (a) or (b), any local agency that does not adopt a resolution favoring establishment of the authority shall not be required to:

(1) Appoint a voting member to the board.

(2) Contribute to the authority pursuant to Section 67850 if it does not appoint a voting member to the board.

(3) Serve on an administrative committee pursuant to Section 67830 if it does not appoint a voting member to the board.

(Amended (as added by Stats. 1994, Ch. 1165) by Stats. 1994, Ch. 1166, Sec. 2. Effective September 30, 1994.)



67821

The board may appoint or remove ex officio nonvoting members at its pleasure.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67822

The board shall provide by resolution the dates on which and the time and place at which regular meetings of the board shall be held. A copy of each resolution establishing the date, time, and place of a regular meeting shall be filed with the secretary of the board and the clerk or secretary of the legislative body of each of the members. The board shall comply with the provisions of the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5).

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67823

(a) The board shall adopt rules and regulations for the conduct of its meetings and activities.

(b) The board’s rules and regulations may expand the board of directors to include one representative from each city that abuts the boundaries of the military base. The board’s rules and regulations shall include the vote required for the board to take action pursuant to this section, and may provide for weighted voting for some or all actions based on factors including, but not limited to, an agency’s acreage, assessed valuation, or population within the boundaries of the military base.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67824

The secretary of the board shall maintain minutes of the meetings of the board and, as soon as possible after each meeting, shall cause a copy of the minutes to be forwarded to each member of the board.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67825

A majority of the members of the board shall constitute a quorum and may act for the authority.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67826

A resolution, ordinance, or other action of the board shall not be approved or adopted sooner than 72 hours after its introduction, unless approved by unanimous vote of all members present at the time of consideration. Except as otherwise provided in this chapter, any action taken by the board shall require the affirmative vote of a majority of the appointed members of the board.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67827

The members of the board shall serve without compensation.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67828

The board shall elect from its own members a chair and a vice chair at the first board meeting held each year. Each shall serve a term of one year and may be reelected.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67829

The board shall determine the qualifications of, and shall appoint and fix the salary of, the executive officer of the agency, and shall employ or contract with other staff or consultants as may be necessary to execute the powers and function provided for under this title, including, but not limited to, attorneys, financing consultants, planners, accountants, engineers, architects, contractors, appraisers, and other consultants and advisers.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67830

The chief administrative officer or city manager of each member agency, or his or her designee, shall serve on an administrative committee to the board to provide advice, analysis, and recommendations to the board as the board may request from time to time.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67831

The board may, at its pleasure, appoint an additional advisory committee or committees to provide the board with options, critique, analysis, and other information as it finds useful, and may provide mechanisms through which any such committee may report to the board.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)






CHAPTER 4 - Powers and Duties

67840

(a) The board shall prepare, adopt, review, revise from time to time, and maintain a plan, that complies with Section 65302 and federal requirements, for the future use and development of the territory occupied by the military base, and a five-year capital improvement program prepared and adopted pursuant to Section 65403 that indicates basewide facilities and local facilities. The adopted plan shall be the official local plan for the reuse of the base for all public purposes, including all discussions with federal agencies, and for purposes of planning, design, and funding by all state agencies.

(b) The authority reuse plan may provide for development to occur in phases, with criteria concerning public facility development and other factors that must be satisfied within each time phase.

(c) In preparing, adopting, reviewing, and revising the reuse plan, the board shall be consistent with approved coastal plans, air quality plans, water quality plans, spheres of influence, and other countywide or regional plans required by federal or state law, other than local general plans, including any amendments subsequent to the enactment of this title, and shall consider related local general plans.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67840.1

After the board has adopted a reuse plan, each county or city with territory occupied by the base shall submit to the board its general plan or amended general plan, which shall be required to satisfy both of the following:

(a) The plan is submitted pursuant to a resolution adopted by the county or city, after a noticed public hearing, that certified that the portion of the general plan or amended general plan applicable to the territory of the base is intended to be carried out in a manner fully in conformity with this title.

(b) The plan contains, in accordance with guidelines established by the board, materials sufficient for a thorough and complete review.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67840.2

(a) The board shall, within 90 days after the submittal, after a noticed public hearing, either certify or refuse to certify, in whole or in part, the portion of the general plan or amended general plan applicable to the territory of the base.

(b) Where a general plan or amended general plan is refused certification, in whole or in part, the board shall provide a written explanation and may suggest modifications, that, if adopted and transmitted to the board by the county or a city, will allow the amended general plan to be deemed certified upon confirmation by the executive officer of the board. The county or a city may elect to meet the board’s refusal of certification in a manner other than as suggested by the board and may then resubmit its revised general plan to the board. If the county or a city requests that the board not recommend or suggest modifications that, if made, will result in certification, the board shall refuse certification with the required findings.

(c) The board shall approve and certify the portions of a general plan or amended general plan applicable to the territory of the base, or any amendments thereto, if the board finds that the portions of the general plan or amended general plan applicable to the territory of the base meet the requirements of this title, and are consistent with the reuse plan.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67840.3

(a) Within 30 days after the certification of a general plan or amended general plan, or any portion thereof, the board shall, after consultation with the county or a city, establish a date for that county or city to submit the zoning ordinances, zoning district maps, and, where necessary, other implementing actions applicable to the territory of the base.

(b) If the county or a city fails to meet the schedule established pursuant to subdivision (a), the board may waive the deadlines for board action on submitted zoning ordinances, zoning district maps, and, where necessary, other implementing actions, as set forth in Section 67840.4.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67840.4

(a) A county and cities to which subdivision (a) of Section 67840.1 applies shall submit to the board the zoning ordinances, zoning district maps, and, where necessary, other implementing actions applicable to the territory of the base that are required pursuant to this title.

(b) The board may only reject zoning ordinances, zoning district maps, or other implementing actions on the grounds that they do not conform with, or are inadequate to carry out, the certified general plan applicable to the territory of the base. If the board rejects the zoning ordinances, zoning district maps, or other implementing actions applicable to the territory of the base, it shall give written notice of the rejection specifying the provisions of the general plan with which the rejected zoning ordinances do not conform or that it finds will not be adequately carried out, together with its reasons for the action taken.

(c) The board may suggest modifications in the rejected zoning ordinances, zoning district maps, or other implementing actions, that, if adopted by the county or cities and transmitted to the board, shall be deemed approved upon confirmation by the executive officer of the board.

(d) The county or cities may elect to meet the board’s rejection in a manner other than as suggested by the board and may then resubmit its revised zoning ordinances, zoning district maps, and other implementing actions to the board.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67840.5

(a) Except for appeals to the board, as provided in Section 67840.7, after the portion of a general plan applicable to the base has been certified and all implementing actions within the area affected have become effective, the development review authority shall be exercised by the respective county or city over any development proposed within the area to which the general plan applies.

(b) Subdivision (a) shall not apply to any development proposed or undertaken on any tidelands, submerged lands, or on public trust lands, whether filled or unfilled, lying within the coastal zone.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67840.6

After the board has certified a general plan or an amended general plan, any amendments to that certified plan that are applicable to the territory of the base shall take effect only upon certification in the same manner as for the initially certified plan, as provided in this title.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67840.7

(a) After the board has adopted a reuse plan pursuant to this title, any revision or other change to that plan that only affects territory lying within the jurisdiction of one member agency may only be adopted by the board if one of the following conditions is satisfied:

(1) The revision or other change was initiated by resolution adopted by the legislative body of the affected member agency and approved by at least a simple majority affirmative vote of the board.

(2) The revision or other change was initiated by the board or any entity other than the affected member agency and approved by at least a two-thirds affirmative vote of the board.

(b) (1) No local agency shall permit, approve, or otherwise allow any development or other change of use within the area of the base that is not consistent with the plan as adopted or revised pursuant to this title. The board may adopt regulations to ensure compliance with the provisions of this title. No local agency shall permit, approve, or otherwise allow any development or other change of use within the area of the base that is outside the jurisdiction of that local agency.

(2) Subject to the consistency determinations required pursuant to this title, each member agency with jurisdiction lying within the area of the military base may plan for, zone, and issue or deny building permits and other development approvals within that area. Actions of the member agency pursuant to this subdivision may be reviewed by the board at its own initiative, or may be appealed to the board.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67841

The board may negotiate and enter into appropriate agreements with the United States or any of its agencies or departments for the purpose of determining the disposition, reuse, or conservation of the property or facilities within the area of the military base.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67842

(a) The board shall be the principal local public agent for the acquisition, lease disposition, and sale of real property and facilities within the territory of the military base, and is the state-designated agency for receipt of title to federal property, including property transferred pursuant to the “Pryor Amendment,” except as otherwise provided in this section. The board has the authority to acquire, lease, sell, or otherwise dispose of real property and facilities within the territory of the military base.

(b) The board may mediate and resolve conflicts between local agencies concerning the uses of federal land to be transferred for public benefit purposes, or for other uses. The board shall have primary local responsibility for complying with the provisions of the federal Stewart B. McKinney Homeless Assistance Act (Public Law 100-77) related to low-income housing in the area of the base.

(c) The board may take title to property within the area of the base that is either turned over to the board by the federal government at no cost or that is purchased by the board. The board may sell, lease, or otherwise dispose of this property at full market value or at less than full market value in order to facilitate the rapid and successful transition of the base to civilian use. In any transaction involving the transfer of federal property, the board shall fully honor all conditions, requirements, and understandings with the federal government with respect to the use and disposal of that property. In the sale, lease, or disposition of real property, the board shall follow those procedures and make those determinations that are required of redevelopment agencies pursuant to Article 11 (commencing with Section 33430) of Chapter 4 of Part 1 of Division 24 of the Health and Safety Code.

(d) The provisions of this title shall not preclude negotiations between the federal government and any local telecommunication, water, gas, electric, or cable provider for the transfer to any such utility or provider of federally-owned distribution systems and related facilities serving the military base.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67843

(a) The board shall identify those public capital facilities described in the authority reuse plan, that could most efficiently or conveniently be planned, negotiated, financed, or constructed by the board to further the integrated future use of the base. The board shall undertake to plan for and arrange the provision of those facilities, including arranging for their financing and construction. The board shall have authority to plan, design, construct, and finance these public capital facilities, or to delegate any of those powers to one or more member agencies.

(b) The board may seek state and federal grants and loans or other assistance to help fund these public facilities.

(c) The board may, in any year, levy assessments, reassessments, or special taxes and issue bonds to finance basewide facilities in accordance with, and pursuant to, any of the following:

(1) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(2) The Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(3) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code).

(4) The Benefit Assessment Act of 1982 (Chapter 6.4 (commencing with Section 54703)).

(5) The Landscape and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code).

(6) The Integrated Financing District Act (Chapter 1.5 (commencing with Section 53175) of Division 2 of Title 5).

(7) The Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5).

(8) The Infrastructure Financing District Act (Chapter 2.8 (commencing with Section 53395) of Division 2 of Title 5).

(9) The Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1).

(10) The Revenue Bond Act of 1941 (Chapter 6 (commencing with Section 54300) of Division 2 of Title 5).

(11) Fire suppression assessments levied pursuant to Article 3.6 (commencing with Section 50078) of Chapter 1 of Part 1 of Division 1 of Title 5.

(12) Habitat maintenance assessments levied pursuant to Article 3.1 (commencing with Section 50060) of Chapter 1 of Part 1 of Division 1 of Title 5.

(d) The board may levy development fees on development projects within the area of the base. Any development fees shall comply with the requirements of Chapter 5 (commencing with Section 66000) of Division 1 of Title 5. No local agency shall issue any building permit for any development within the area of the military base until the board has certified that all development fees that it has levied with respect to the development project have been paid or otherwise satisfied.

(e) The board may receive funds from the California Infrastructure and Economic Development Bank pursuant to Division 1 (commencing with Section 63000) of Title 6.7.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67844

The board may enter into contracts and agreements as necessary to mitigate any impacts of the reuse of the military base.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67845

The board may study, evaluate, and recommend cleanup of toxic and explosive substances within the area of the base to the federal government, including the Department of Defense, and the State of California, if it determines that doing so is in the best interests of the communities surrounding the military base area.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67846

The board shall aggressively pursue all possible federal funding for the transfer, cleanup, and reuse of the local military base, including funding to pay for the costs of public capital facilities and funding to attract and encourage the development of private businesses and public universities and other public facilities within the area of the base. The board may also pursue and accept federal and state funding to pay part of the expenses of operating the authority.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67847

The board may take other action that is necessary or convenient to ensure the rapid and successful conversion of the area of the military base to civilian use in a way that provides maximum benefits to the communities of the area and the State of California.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67848

(a) The board is encouraged to look first to contracting with, and providing funding to, the California Conservation Corps for the purpose of carrying out conservation and environmental projects, including, but not limited to, the cleanup of low hazardous toxic materials.

(b) It is the intent of the Legislature that the California Conservation Corps be considered a resource for the board for carrying out conservation and environmental projects, including, but not limited to, the cleanup of low hazardous toxic materials, because of the training and safety requirements associated with those activities and the established, cost-effective program and infrastructure that the corps can provide through its own resources, or in partnership with local corps or public or private entities, for the hiring, training, and personal development of those young adults in local communities that carry out meaningful conservation and environmental projects.

(c) Nothing in this section shall be construed to preclude the board from utilizing the resources of local residents to the greatest extent possible in carrying out conservation and environmental projects.

(Added by Stats. 1994, Ch. 1166, Sec. 3. Effective September 30, 1994.)






CHAPTER 5 - Funding

67850

In addition to any funds received from federal and state agencies for the expenses of operating the authority, the board may receive contributions from agencies represented on the board. Each agency represented by a board member shall contribute to the authority, on or before August of each fiscal year, a sum to be determined by the board for each board member that the agency appoints. For purposes of this section, the term “public agency” does not include any elected official of the federal or state government.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)



67851

The board and the member agencies may provide by contract for the transfer to the board or between member agencies of revenues available from sales tax, property tax, or other sources in order to help finance the cost of paying for services or capital facilities to serve or enhance the development of military bases. The contract or contracts may provide for the transfer of funds to member agencies with responsibility for providing services or facilities within the area of military bases for a specified number of years, and for the repayment of those funds in later years with interest, or for repayment in the form of an equity interest in property, sales, or other tax revenues that may be payable as a result of development occurring within the area of the military base. Any such contract shall be effective only upon approval by the board and the member agencies involved.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)






CHAPTER 6 - Pledge

67860

The State of California does hereby pledge to and agree with the holders of any bonds issued, and with any public or private entity with which the board has entered into a contract or an agreement, pursuant to the provisions of this title, that the state will not alter or change the structure, organization, programs, or powers hereby vested in the board until those bonds are fully met or discharged and until the board has fully met or discharged its obligations pursuant to those agreements or contracts. However, nothing in this title shall preclude an alteration or change if, and when, adequate provision shall have been made by law for the protection from impairment of the contracts represented by those bonds or contracts or agreements, and the right to so alter or change is hereby reserved. The board is authorized to include this pledge and undertaking of the state in its bonds and contracts or agreements.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)






CHAPTER 7 - Dissolution

67870

The authority shall cease to exist when the board determines that 80 percent of the territory of the military base that is designated for development or reuse in the plan prepared pursuant to this title has been developed or reused in a manner consistent with the reuse plan, or in any case not later than June 30, 20 years after the creation of the authority. The local agency formation commission or commissions of the county or counties that are member agencies shall provide for the orderly dissolution of the authority, including ensuring that all contracts, agreements, and pledges to pay or repay money entered into by the authority are honored and properly administered, and that all assets of the authority are appropriately transferred.

(Added by Stats. 1994, Ch. 1165, Sec. 1. Effective September 30, 1994.)









TITLE 7.87 - PLACER COUNTY TRANSPORTATION PLANNING AGENCY

67910

The Placer County Transportation Planning Agency is hereby created, as a local area planning agency, and not as a part of the executive branch of the state government, to provide regional transportation planning for the area of Placer County, exclusive of the Tahoe Basin, as that term is defined in Section 66800. The agency may be known by any other name it chooses.

(Added by Stats. 1994, Ch. 1103, Sec. 5. Effective January 1, 1995.)



67911

The agency shall be composed of three members appointed by the county board of supervisors and one member appointed by the city council of each incorporated city in the county. The appointing authority, for each regular member it appoints, may appoint an alternate member to serve in place of the regular member when the regular member is absent or disqualified from participating in a meeting of the agency.

(Added by Stats. 1994, Ch. 1103, Sec. 5. Effective January 1, 1995.)






TITLE 7.88 - NEVADA COUNTY TRANSPORTATION PLANNING AGENCY

67920

(a) The Nevada County Transportation Planning Agency is hereby created, as a local area planning agency, and not as a part of the executive branch of the state government, to provide regional transportation planning for the area of Nevada County. The agency may be known by any other name it chooses and is the legal successor to the Nevada County Transportation Commission for all purposes.

(b) The governing body shall be composed of four members appointed by the county board of supervisors, and one member appointed by the city council of each incorporated city in the county.

(c) The appointing authority, for each regular member it appoints, may appoint an alternate member to serve in place of the regular member when the regular member is absent or disqualified from participating in a meeting of the agency.

(Added by Stats. 1994, Ch. 1103, Sec. 6. Effective January 1, 1995.)






TITLE 7.89 - TRANSPORTATION AGENCY OF MONTEREY COUNTY

67930

(a) The Transportation Agency of Monterey County is hereby created, as a local area agency and not as a part of the executive branch of the state government, to provide regional transportation planning and development for the area of Monterey County. The agency may be known by any other name it chooses.

(b) The governing body shall be composed of the members of the county board of supervisors and one member appointed by the city council of each incorporated city in the county. A member of the board of supervisors and a city council appointing a member may each designate up to two alternate members to act in the place of the regular member.

(Added by Stats. 1994, Ch. 1103, Sec. 7. Effective January 1, 1995.)



67931

(a) The agency is the legal successor to the Monterey County Transportation Commission for all purposes, including those set forth in Part 11.5 (commencing with Section 99600) of Division 10 of the Public Utilities Code, and particularly Section 99638.

(b) The agency has all of the powers expressed or implied, necessary to carry out the intent of that Part 1.5, including the power of eminent domain and the power to preserve, acquire, construct, or improve any of the following:

(1) Rights-of-way for rail purposes.

(2) Rail terminals and stations.

(3) Rolling stock, including locomotives, passenger cars, and related rail equipment and facilities.

(4) Grade separation and other improvements along rail rights-of-way for rail purposes.

(5) Rail maintenance facilities.

(6) Other capital facilities deemed necessary for a rail service, including soundwalls.

(c) The agency may contract for the operation of rail service in Monterey County and for connections with rail service in adjacent and neighboring counties and cities.

(Amended by Stats. 1995, Ch. 91, Sec. 58. Effective January 1, 1996.)






TITLE 7.9 - RECYCLING, RESOURCE RECOVERY, AND LITTER PREVENTION

68055

(a) It shall be the responsibility of any person owning or operating any establishment or public place in which litter receptacles are required by this chapter to procure, place, and maintain such receptacles at his own expense on the premises in accordance with the provisions of this chapter.

(b) The responsibility for the removal of litter from receptacles placed at publicly-owned places shall remain with the public agencies. Removal of litter from receptacles placed on private property shall remain with the owner of the property or, in cases where the owner is not in actual possession of the premises, with the tenant thereof.

(Added by Stats. 1980, Ch. 364.)



68055.1

Unless the context otherwise requires, the definitions as set forth in this section govern the construction of this chapter.

(a) “Public place” means any area that is used or held out for the use of the public whether owned and operated by public or private interests, but not including indoor areas. “Indoor area” means any enclosed area covered with a roof and protected from moisture and wind.

(b) “Drive-in restaurant” means a restaurant that sells food products for immediate consumption on or near a location at which parking facilities are provided for the use of patrons in consuming the products purchased at the restaurant.

(c) “Fast food outlet” means a restaurant that sells food products primarily on a “takeout” or “to go” basis.

(d) “Grocery stores” includes, but is not limited to, convenience markets that sell groceries.

(e) “Shopping centers” means a group of two or more stores that maintain a common parking lot for patrons of those stores.

(f) “Board” means the State Solid Waste Management Board.

(g) “Litter” means all improperly discarded waste material, including, but not limited to, convenience food, beverage, and other product packages or containers constructed of steel, aluminum, glass, paper, plastic, and other natural and synthetic materials, thrown or deposited on the lands and waters of the state, but not including the properly discarded waste of the primary processing of agriculture, mining, logging, sawmilling, or manufacturing.

(h) “Solid waste” means all putrescible and nonputrescible solid, semisolid, and liquid wastes.

(Amended by Stats. 1982, Ch. 1054, Sec. 6. Effective September 15, 1982.)



68055.2

Litter receptacles shall be placed in all public places in the state, including, but not limited to, the following:

(a) Drive-in restaurants and fast food outlets.

(b) Gasoline service stations.

(c) Shopping centers.

(d) Grocery stores.

(e) Boat launching and takeout areas.

(f) Boat moorage and fueling stations.

(g) Public piers.

(h) Parks and campgrounds.

(i) Beaches.

(j) Outdoor parking lots which have a capacity of 50 or more automobiles and which are contiguous to the public places listed in this section.

The board may further define “public place” by specifying in its regulations particular types of places that are subject to the requirements of this section.

Litter receptacles need be placed in such public places only during times such places, or events held at them, are open to the public.

(Added by Stats. 1980, Ch. 364.)



68055.3

Placement of litter receptacles shall be in conformance with laws, ordinances, resolutions, and regulations pertaining to fire, safety, public health, or welfare.

(Added by Stats. 1980, Ch. 364.)



68055.5

(a) No person shall damage, deface, abuse, or misuse any litter receptacle so as to interfere with its proper function or to detract from its proper appearance.

(b) No person shall deposit leaves, clippings, prunings, or gardening refuse in any litter receptacle required pursuant to this chapter.

(c) No person shall deposit household solid waste in any litter receptacle required pursuant to this chapter. However, this subdivision does not mean that wastes of food consumed on the premises at any public place may not be deposited in litter receptacles.

(Added by Stats. 1980, Ch. 364.)



68055.7

Any person violating any of the provisions of this chapter is guilty of an infraction, and upon conviction thereof shall be liable to punishment by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) upon a first conviction, not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000) upon a second conviction, and not less than three hundred dollars ($300) nor more than one thousand dollars ($1,000) upon a third or subsequent conviction.

(Amended by Stats. 1983, Ch. 1092, Sec. 140. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



68055.9

The penalties which may be levied for littering in this state shall be prominently posted throughout the state.

(Added by Stats. 1980, Ch. 364.)






TITLE 7.94 - SANTA CRUZ COUNTY REGIONAL TRANSPORTATION COMMISSION

67940

(a) The Santa Cruz County Regional Transportation Commission is hereby created, as a local area transportation planning agency, and not as part of the executive branch of state government, to provide regional transportation planning and development for the area of Santa Cruz County. The commission may be known by any other name it chooses and is the legal successor to the Santa Cruz County Regional Transportation Commission, established pursuant to Section 29535, for all purposes, including those set forth in Section 67941.

(b) The governing body shall be composed of all five members of the Santa Cruz County Board of Supervisors, one member for each of the cities in the county, appointed by each city, and three members appointed by the Santa Cruz Metropolitan Transit District.

(c) The appointing authority, for each regular member it appoints, and the board of supervisors for each of its members, may appoint an alternate member to serve in the place of the regular member when the regular member is absent or disqualified from participating in a meeting of the governing body.

(Amended by Stats. 2002, Ch. 664, Sec. 124. Effective January 1, 2003.)



67941

(a) The commission has the power of eminent domain and the power to preserve, acquire, construct, improve, and oversee multimodal transportation projects and services on rail rights-of-ways within Santa Cruz County in any manner that facilitates recreational, commuter, intercity, and intercounty travel. An action in eminent domain to acquire property or property interests within any incorporated city or within the unincorporated area of the county may not be commenced unless the governing body of the affected city or county has consented by resolution to the acquisition.

(b) The commission may contract for any services that accomplish its purposes.

(Added by Stats. 2001, Ch. 472, Sec. 2. Effective January 1, 2002.)






TITLE 7.95 - EL DORADO COUNTY TRANSPORTATION PLANNING AGENCY

67950

The El Dorado County Transportation Planning Agency is hereby created, as a local area planning agency, and not as a part of the executive branch of the state government, to provide regional transportation planning for the area of El Dorado County, exclusive of the Tahoe Basin. The agency may be known by any other name it chooses.

(Added by Stats. 1996, Ch. 436, Sec. 2. Effective January 1, 1997.)



67951

The agency shall be composed of four members appointed by the county board of supervisors and two members appointed by the city council of each incorporated city in that portion of the county described in Section 67950, unless there is only one incorporated city, in which case that city shall have three appointed members. The appointing authority, for each regular member it appoints, may appoint an alternate member to serve in place of the regular member when the regular member is absent or disqualified from participating in a meeting of the agency.

(Amended by Stats. 2010, Ch. 357, Sec. 1. Effective January 1, 2011.)






TITLE 7.96 - NORTH LAKE TAHOE TRANSPORTATION AUTHORITY

CHAPTER 1 - General Provisions and Definitions

67960

This title shall be known and may be cited as the North Lake Tahoe Transportation Authority Act.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)



67962

Unless the context otherwise requires, the following terms have the following meanings:

(a) “Association” means the North Tahoe Resort Association.

(b) “Authority” means the North Lake Tahoe Transportation Authority created under this title.

(c) “Board” means the board of directors of the authority.

(d) “Management association” means the Truckee-North Lake Tahoe Transportation Management Association.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)






CHAPTER 2 - Creation of the Authority

67964

The North Lake Tahoe Transportation Authority may be created upon approval of a resolution calling for the creation of the authority by a majority vote of the membership of the board of supervisors of each county that has territory within the authority.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)



67966

The boundaries of the authority begin at the southwest corner of Section 30, T14N, R16E, M.D.B.& M., being a point on the Placer-El Dorado County line, and run thence north along section lines to the northwest corner of Section 6, T15N, R16E, M.D.B.& M., being a point on the south line of Section 36, T16N, R15E; thence east along the south line of Section 36, T16N, R15E, to the southeast corner thereof; thence north along section lines to the quarter-section corner on the east line of Section 25, T16N, R15E; thence westerly along the east-west centerlines (the half section lines) of Sections 25, 26, and 27, T16N, R15E, 23/4 miles more or less to an intersection with a branch of the North Fork of the American River located in Section 27, T16N, R15E; thence northwesterly and westerly along that branch of the river, 91/2 miles more or less to the north-south centerline of Section 20, T16N, R14E, M.D.B.&M.; thence north along the north-south centerline of Sections 20, 17, 8, and 5, T16N, R14E, and along the north-south centerline of Sections 32 and 29, T17N, R14E, M.D.B.& M., to the north line of Placer County, thence easterly along the north line of Placer County to the northeast corner of that county, a point on the east line of the State of California; thence south along the east line of the State of California; and the east line of Placer County to the southeast corner of that county; thence west and south along the south line of Placer County to the point of beginning.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)



67968

(a) The authority shall have a board of directors consisting of five persons elected to staggered four-year terms by a majority of the electors residing within the boundaries of the authority and voting in the election.

(b) The initial terms of office shall be established by the board of supervisors at the time of the call of the election.

(c) The Tahoe Transportation District may appoint one person to serve as a sixth, ex officio member of the board in a nonvoting capacity.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)






CHAPTER 3 - Powers and Functions of the Authority

67969

(a) (1) Before the date on which the voters approve the tax ordinance proposed under Section 67970, the association shall function as an advisor to the authority and shall be provided full opportunity to participate in the activities and decisions of the authority.

(2) On and after the date on which the voters approve the tax ordinance proposed under Section 67970, the management association shall function as an advisor to the authority and shall be provided full opportunity to participate in the activities and decisions of the authority.

(b) The authority, the association, and the management association shall confer to establish written procedures and policies governing the participation of the association and the management association.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)



67970

(a) A retail transactions and use tax ordinance applicable within the boundaries of the authority may be imposed by the authority in accordance with this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if all of the following occur:

(1) The tax ordinance is adopted by a majority vote of the board.

(2) Imposition of the tax is approved by a two-thirds vote of the voters voting on the measure at a special election called for that purpose by the board.

(3) A transportation expenditure plan is adopted by the authority pursuant to Section 67978.

(b) The retail transactions and use tax shall remain in effect for not longer than 20 years, or any lesser period of time specified in the tax ordinance. The tax may be continued in effect, or reimposed, by a tax ordinance adopted by a majority vote of the authority, if the reimposition of the tax is approved by a two-thirds vote of the voters.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)



67972

(a) In the ordinance, the authority shall do all of the following:

(1) State the nature of the tax to be imposed.

(2) Provide the tax rate or the maximum tax rate.

(3) Specify the period during which the tax will be imposed.

(4) Specify the purposes for which the revenue derived from the tax will be used.

(b) The tax rate may be in .25 percent increments and may not exceed a maximum tax rate of .50 percent.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)



67974

(a) The special election shall be called and conducted in the same manner as provided by law for the conduct of special elections by a county.

(b) The sample ballot to be mailed to the voters, pursuant to Section 13303 of the Elections Code, shall be the full proposition, as set forth in the ordinance calling the election. The voter information handbook shall include the entire transportation expenditure plan adopted under Section 67978.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)



67976

(a) Any transactions and use tax ordinance adopted pursuant to this chapter shall be operative on the first day of the first calendar quarter commencing more than 120 days after adoption of the ordinance.

(b) Prior to the operative date of the ordinance, the authority shall contract with the State Board of Equalization to perform all functions incidental to the administration and operation of the ordinance.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)



67978

(a) Prior to calling the election required under Section 67970, the authority shall adopt a transportation expenditure plan consisting of the North Lake Tahoe Long Range Transit Implementation Study, dated September 30, 1997, and other transit plans for serving local residents that were in effect on January 1, 1998. The plan shall give due consideration to the needs of both local residents of, and visitors to, the North Lake Tahoe region, and shall provide for the coordination, operation, and expansion of transit services that are beneficial to the local economy, attractive to visitors, and convenient to residents.

(b)(1) The authority shall annually review and may propose amendments to the transportation expenditure plan to provide for the use of available federal, state, and local transportation funds, to account for unexpected revenues, or to take into consideration unforeseen circumstances.

(2) Any amendments proposed under paragraph (1) shall be developed in cooperation with the Tahoe Transportation District and the Tahoe Regional Planning Agency and shall be for the purpose of implementing transportation programs and not for transportation planning, except where that planning is necessary to the creation of a joint powers or other similar agreement with governmental agencies located outside the boundaries of the authority.

(3) The authority shall refer all amendments proposed under paragraph (1) to the association, the management association, and any other organization interested in transit issues in the North Lake Tahoe region for comment and recommendations, prior to adoption of those amendments and not less than 45 days prior to the effective date of the amendments.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)



67980

Expenditure of the revenues derived from the tax imposed pursuant to this chapter, together with other federal, state, and local funds made available to the authority for transportation improvements, shall be in accordance with the transportation expenditure plan.

(Added by Stats. 1998, Ch. 1044, Sec. 1. Effective January 1, 1999.)









TITLE 8 - THE ORGANIZATION AND GOVERNMENT OF COURTS

CHAPTER 1 - General Provisions

68070

(a) Every court may make rules for its own government and the government of its officers not inconsistent with law or with the rules adopted and prescribed by the Judicial Council. These rules shall not:

(1) Impose any tax, charge, or penalty upon any legal proceeding, or for filing any pleading allowed by law.

(2) Give any allowance to any officer for services.

(b) The Judicial Council is encouraged to adopt rules to provide for uniformity in rules and procedures throughout all courts in a county and statewide. The subjects on which uniformity should be sought shall include, but are not limited to, (1) the form of papers, (2) limitations on the filing of papers, (3) rules relating to law and motion, and (4) requirements concerning documents to be filed at or prior to trial.

(Amended by Stats. 1998, Ch. 1004, Sec. 1.5. Effective January 1, 1999.)



68070.5

(a) When a case is appealed, there shall be no communication direct or indirect between the judge or judicial officer who heard the case and any judge of the reviewing court concerning the facts or merits of the case.

(b) When a petition for an original writ names a court as a party, there shall be no communication direct or indirect between any judge hearing the writ and the judge or judicial officer of the court named as a party.

(c) The prohibitions of subdivisions (a) and (b) shall not apply to a written communication if at the time the communication is transmitted all the parties are sent a copy.

(Added by Stats. 1978, Ch. 596.)



68071

No rule adopted by a superior court shall take effect until January 1 or July 1, whichever comes first, following the 45th day after it has been filed with the Judicial Council and the clerk of the court, and made immediately available for public examination. The Judicial Council may establish, by rule, a procedure for exceptions to these effective dates.

(Amended by Stats. 2008, Ch. 218, Sec. 3. Effective January 1, 2009.)



68072

Rules adopted by the Judicial Council, the Supreme Court, or a court of appeal shall take effect on a date to be fixed in the order of adoption. If no effective date is fixed, those rules shall take effect 60 days after their adoption. Rules adopted by a superior court shall take effect as provided in Section 68071.

(Amended by Stats. 2002, Ch. 784, Sec. 200. Effective January 1, 2003.)



68073.1

(a) All furniture, furnishings, and equipment used solely by a trial court on June 30, 1997, shall become the property of the court unless the county is prohibited from transferring title by a contract, agreement, covenant, or other provision in the law.

(b) Any other furniture, furnishings, or equipment made available by the county or city and county for use by a court on June 30, 1997, shall continue to be made available to the court, unless otherwise agreed in writing by the court and the county or city and county.

(c) The court shall assume all responsibility for any furniture, furnishing, and equipment for which title is transferred to the court or that continues to be made available for use by a court pursuant to this section, including the fiscal responsibility for any rental or lease obligation, the repair, maintenance, and replacement of such furniture, furnishing, and equipment.

(Added by Stats. 1997, Ch. 850, Sec. 28. Effective January 1, 1998.)



68073.5

In any county having a population of 3,000,000 or more, the board of supervisors may, with respect to any dining facility, or garage or other vehicular parking facility, in or adjacent to the county courthouse and other court buildings in said county, provide the courts occupying such buildings and the judges, officers of the court, attachés and jurors quartered therein, with the same accommodations as to use, access, occupancy and, excepting jurors, with the same participation in the operational administration thereof, as are furnished, made available to, or enjoyed by the departments, officers and employees of the county with respect to similar facilities in or adjacent to other county buildings.

(Added by Stats. 1959, Ch. 1998.)



68074

Each court shall have a seal.

(Added by Stats. 1953, Ch. 206.)



68074.1

The seal of any superior court may be affixed by a seal press or stamp which will print or emboss a seal which will reproduce legibly under photographic methods.

(Amended by Stats. 2002, Ch. 784, Sec. 202. Effective January 1, 2003.)



68075

The seal used by the Supreme Court abolished by the Constitution of 1879 shall be the seal of the Supreme Court provided for in this title. The Supreme Court may direct its clerk to provide two duplicates of the seal, each of which shall have the same effect as the original.

(Added by Stats. 1953, Ch. 206.)



68076

The seals of the superior courts shall:

(a) Be circular.

(b) Be not less than one and one-fourth inches in diameter.

(c) Have in the center any word, words, or design adopted by the judges of the superior court.

(d) Have inscribed around the central words or design “Superior Court of California, County of [____],” inserting the name of the county.

The seal of any such court, which has been adopted before April 1, 1880, shall be the seal of such court until another is adopted.

(Amended by Stats. 2007, Ch. 738, Sec. 15. Effective January 1, 2008.)



68079

A court for which the necessary seal has not been provided, or the judges of that court, shall provide it. The expense shall be an item of court operations.

(Amended by Stats. 2003, Ch. 149, Sec. 19. Effective January 1, 2004.)



68080

The clerk of the court shall keep the seal of the court.

(Amended by Stats. 1989, Ch. 1417, Sec. 6.)



68080.5

(a) A person who uses or allows to be used any reproduction or facsimile of the seal of the California Supreme Court, an appellate court, or a superior court in any campaign literature or mass mailing, as defined in Section 82041.5, with intent to deceive the voters, is guilty of a misdemeanor.

(b) For purposes of this section, the use of a reproduction or facsimile of a seal in a manner that creates a misleading, erroneous, or false impression that the document is authorized by a public official is evidence of intent to deceive.

(Added by Stats. 2001, Ch. 387, Sec. 4. Effective January 1, 2002.)



68081

Before the Supreme Court, a court of appeal, or the appellate division of a superior court renders a decision in a proceeding other than a summary denial of a petition for an extraordinary writ, based upon an issue which was not proposed or briefed by any party to the proceeding, the court shall afford the parties an opportunity to present their views on the matter through supplemental briefing. If the court fails to afford that opportunity, a rehearing shall be ordered upon timely petition of any party.

(Amended by Stats. 1998, Ch. 931, Sec. 224. Effective September 28, 1998.)



68082

Except as otherwise provided by law, during the officer’s continuance in office, a court commissioner, judge, or court executive or administrative officer shall not practice law in any court of this state or act as attorney, agent, or solicitor in the prosecution of any claim or application for lands, pensions, patent rights, or other proceedings before any department of the state or general government or courts of the United States. As used in this section, the practice of law includes being in partnership or sharing fees, commissions, or expenses in the practice of law with any person acting as an attorney in this state.

(Amended by Stats. 2002, Ch. 784, Sec. 204. Effective January 1, 2003.)



68083

Each salaried officer of a superior court shall charge, collect, and promptly deposit the fees allowed in each case, as provided by law. No salaried officer who collects fees shall be required to accept coin in payment of those fees.

(Added by Stats. 2012, Ch. 470, Sec. 46. Effective January 1, 2013.)



68083.5

Each officer of a superior court authorized to collect money shall pay into the county treasury all money collected by that officer, or under the officer’s control, that is payable into the treasury in a timely manner, and shall remit fee, fine, and forfeiture data within 35 days after the end of the month in which they are collected to the county auditor and treasurer in the form they require. No officer who collects money as described in this section shall be required to accept payment in coin. If the county auditor finds that an officer of the court has failed to comply with the requirements for payment of moneys pursuant to this section or Section 68101, which directly results in the assessment of a financial penalty pursuant to Section 68085, the superior court that failed to comply shall reimburse the county general fund in an amount equal to the actual penalty. With the approval of the treasurer as provided in Section 27080.1, each depositing officer may deposit directly into the treasurer’s active account all money payable into the county treasury. On and after January 1, 2006, this section does not apply to money collected under Chapter 5.8 (commencing with Section 70600) of Title 8 or fees and fines to which Section 68085.1 applies.

(Added by Stats. 2012, Ch. 470, Sec. 47. Effective January 1, 2013.)



68084

(a) If any money is deposited with the clerk or judge of any superior court pursuant to any action or proceeding in the court, or pursuant to any order, decree, or judgment of the court, or when any money is to be paid to the court to be held in trust pursuant to any provision of this title or the Code of Civil Procedure, that money shall be deposited as soon as practicable after the receipt thereof with the treasurer and a duplicate receipt of the treasurer for it shall be filed with the auditor. The certificate of the auditor that a duplicate receipt has been filed is necessary before the clerk, judge, or party required to deposit the money is entitled to a discharge of the obligation imposed upon the clerk, judge, or party to make the deposit.

(b) If any money so deposited or paid is to be withdrawn or paid out, the order directing the payment or withdrawal shall require the auditor to draw a warrant for it and the treasurer to pay it.

(c) This section does not apply to the following:

(1) Money collected under Chapter 5.8 (commencing with Section 70600) on or after January 1, 2006.

(2) Fees and fines to which Section 68085.1 applies.

(3) Money deposited or held in a bank account established by the Judicial Council under subdivision (a) of Section 77009.

(d) This section shall apply to money held in a court trust account in a county treasury on or after January 1, 2006. Commencing January 1, 2006, the Judicial Council may require that money held in a court trust account in a county treasury be deposited into an independent court bank account established under subdivision (a) of Section 77009.

(Amended by Stats. 2005, Ch. 75, Sec. 99. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



68084.1

(a) Except as otherwise provided by law, any money, excluding restitution to victims, that has been deposited with a superior court, or that a superior court is holding in trust for the lawful owner, in a court bank account or in a court trust account in a county treasury, that remains unclaimed for three years shall become the property of the superior court if, after published notice pursuant to this section, the money is not claimed or no verified complaint is filed and served. After published notice pursuant to this section, if the money is not claimed or no verified complaint is filed and served, money representing restitution collected on behalf of victims that remains unclaimed for three years shall be deposited either into the State Restitution Fund exclusively for the purposes of providing victim services or into the general fund of a county that administers a victim services program exclusively for the provision of victim services.

(b) At any time after the expiration of the three-year period specified in subdivision (a), the executive officer of the superior court may cause a notice to be published once a week for two successive weeks in a newspaper of general circulation published in the county in which the court is located. The notice shall state the amount of money, the fund in which it is held, and that it is proposed that the money will become the property of the court on a designated date not less than 45 days nor more than 60 days after the first publication of the notice.

(c) Before or after publication, a party of interest may file a claim with the court executive officer that shall include the claimant’s name, address, amount of claim, the grounds on which the claim is founded, and any other information that may be required by the court executive officer. The claim shall be filed before the designated date on which unclaimed money becomes the property of the court as provided under subdivision (b), and the executive officer shall accept or reject that claim.

(d) If the superior court executive officer rejects the claim, or takes no action on the claim within 30 days after it is filed, the party that submitted the claim may file a verified complaint seeking to recover all, or a specified part, of the money in the court in the county in which the notice is published. The copy of the complaint and summons shall be served on the court executive officer. The court executive officer shall withhold the release of the portion of unclaimed money for which a court action has been filed as provided in this section until the court renders a decision or the claim is settled. Any portion of the unclaimed money not covered by the verified complaint shall become the property of the court if no other claim or verified complaint has been filed regarding it within the time specified in this section. If the party that submitted the claim does not file a verified complaint within 30 days after the date that the court mailed notice that the claim was rejected or within 60 days after the claim was filed, the money shall become the property of the court.

(e) Notwithstanding subdivisions (c) and (d), the court executive officer may release the unclaimed money to the depositor of the unclaimed money, or the depositor’s heir, beneficiary, or duly appointed representative, if the depositor or the depositor’s heir, beneficiary, or duly appointed representative claims the money before the date that the money becomes the property of the superior court, upon submitting proof satisfactory to the court executive officer.

(f) If no claim is filed under subdivision (c) and the time for filing claims has expired, the money shall become the property of the court. If a claim or claims are filed with respect to a portion of the money, but not the remainder of the money, and the time for filing claims under subdivision (c) has expired, the remainder of the money shall become the property of the court.

(g) Notwithstanding any other provision of this section, the presiding judge may direct the transfer of any individual deposit of twenty dollars ($20) or less, or any amount if the name of the original depositor is unknown, that remains unclaimed for one year to the Trial Court Operations Fund without the need for publication of notice.

(h) The court executive officer may delegate the responsibilities provided in this section to appropriate superior court staff.

(i) When any money deposited and held under this section becomes the property of a superior court, the presiding judge shall transfer it to the Trial Court Operations Fund.

(Amended by Stats. 2010, Ch. 212, Sec. 9. Effective January 1, 2011.)



68085

(a) (1) There is hereby established the Trial Court Trust Fund, the proceeds of which shall be apportioned for the purposes authorized in this section, including apportionment to the trial courts to fund trial court operations, as defined in Section 77003.

(2) The apportionment payments shall be made by the Controller. The final payment from the Trial Court Trust Fund for each fiscal year shall be made on or before August 31 of the subsequent fiscal year.

(A) Notwithstanding any other provision of law, in order to promote statewide efficiency, the Judicial Council may authorize the direct payment or reimbursement or both of actual costs from the Trial Court Trust Fund or the State Trial Court Improvement and Modernization Fund to fund the costs of operating one or more trial courts upon the authorization of the participating courts. These paid or reimbursed costs may be for services provided to the court or courts by the Administrative Office of the Courts or payment for services or property of any kind contracted for by the court or courts or on behalf of the courts by the Administrative Office of the Courts. The amount of appropriations from the State Trial Court Improvement and Modernization Fund under this subdivision may not exceed 20 percent of the amount deposited in the State Trial Court Improvement and Modernization Fund pursuant to subdivision (a) of Section 77205. The direct payment or reimbursement of costs from the Trial Court Trust Fund may be supported by the reduction of a participating court’s allocation from the Trial Court Trust Fund to the extent that the court’s expenditures for the program are reduced and the court is supported by the expenditure. The Judicial Council shall provide the affected trial courts with quarterly reports on expenditures from the Trial Court Trust Fund incurred as authorized by this subdivision. The Judicial Council shall establish procedures to provide for the administration of this paragraph in a way that promotes the effective, efficient, reliable, and accountable operation of the trial courts.

(B) As used in subparagraph (A), the term “costs of operating one or more trial courts” includes any expenses related to operation of the court or performance of its functions, including, but not limited to, statewide administrative and information technology infrastructure supporting the courts. The term “costs of operating one or more trial courts” is not restricted to items considered “court operations” pursuant to Section 77003, but is subject to policies, procedures, and criteria established by the Judicial Council, and may not include an item that is a cost that must otherwise be paid by the county or city and county in which the court is located.

(b) Notwithstanding any other provision of law, the fees listed in subdivision (c) shall all be deposited upon collection in a special account in the county treasury, and transmitted monthly to the State Treasury for deposit in the Trial Court Trust Fund.

(c) (1) Except as specified in subdivision (d), this section applies to all fees collected on or before December 31, 2005, pursuant to Sections 631.3, 116.230, and 403.060 of the Code of Civil Procedure and Sections 26820.4, 26823, 26826, 26826.01, 26827, 26827.4, 26830, 26832.1, 26833.1, 26835.1, 26836.1, 26837.1, 26838, 26850.1, 26851.1, 26852.1, 26853.1, 26855.4, 26862, 68086, 72055, 72056, 72056.01, and 72060.

(2) Notwithstanding any other provision of law, except as specified in subdivision (d) of this section and subdivision (a) of Section 68085.7, this section applies to all fees and fines collected on or before December 31, 2005, pursuant to Sections 116.390, 116.570, 116.760, 116.860, 177.5, 491.150, 704.750, 708.160, 724.100, 1134, 1161.2, and 1218 of the Code of Civil Procedure, Sections 26824, 26828, 26829, 26834, and 72059 of the Government Code, and subdivisions (b) and (c) of Section 166 and Section 1214.1 of the Penal Code.

(3) If any of the fees provided for in this subdivision are partially waived by court order, and the fee is to be divided between the Trial Court Trust Fund and any other fund, the amount of the partial waiver shall be deducted from the amount to be distributed to each fund in the same proportion as the amount of each distribution bears to the total amount of the fee.

(d) This section does not apply to that portion of a filing fee collected pursuant to Section 26820.4, 26826, 26827, 72055, or 72056 that is allocated for dispute resolution pursuant to Section 470.3 of the Business and Professions Code, the county law library pursuant to Section 6320 of the Business and Professions Code, the Judges’ Retirement Fund pursuant to Section 26822.3, automated recordkeeping or conversion to micrographics pursuant to Sections 26863 and 68090.7, and courthouse financing pursuant to Section 76238. This section also does not apply to fees collected pursuant to subdivisions (a) and (c) of Section 27361.

(e) This section applies to all payments required to be made to the State Treasury by any county or city and county pursuant to Section 77201, 77201.1, or 77205.

(f) Notwithstanding any other provision of law, no agency may take action to change the amounts allocated to any of the funds described in subdivision (a), (b), (c), or (d).

(g) The Judicial Council shall reimburse the Controller for the actual administrative costs that will be incurred under this section. Costs reimbursed under this section shall be determined on an annual basis in consultation with the Judicial Council.

(h) Any amounts required to be transmitted by a county or city and county to the state pursuant to this section shall be remitted to the State Treasury no later than 45 days after the end of the month in which the fees were collected. This remittance shall be accompanied by a remittance advice identifying the collection month and the appropriate account in the Trial Court Trust Fund to which it is to be deposited. Any remittance that is not made by the county or city and county in accordance with this section shall be considered delinquent, and subject to the interest and penalties specified in this section.

(i) Upon receipt of any delinquent payment required pursuant to this section, the Controller shall do the following:

(1) Calculate interest on the delinquent payment by multiplying the amount of the delinquent payment at a daily rate equivalent to the rate of return of money deposited in the Local Agency Investment Fund pursuant to Section 16429.1 from the date the payment was originally due to either 30 days after the date of the issuance by the Controller of the final audit report concerning the failure to pay or the date of payment by the entity responsible for the delinquent payment, whichever comes first.

(2) Calculate a penalty at a daily rate equivalent to 11/2 percent per month from the date 30 days after the date of the issuance by the Controller of the final audit report concerning the failure to pay.

(j) (1) Interest or penalty amounts calculated pursuant to subdivision (i) shall be paid by the county, city and county, or court to the Trial Court Trust Fund no later than 45 days after the end of the month in which the interest or penalty was calculated. Payment shall be made by the entity responsible for the error or other action that caused the failure to pay, as determined by the Controller in notice given to that party by the Controller.

(2) Notwithstanding Section 77009, any interest or penalty on a delinquent payment that a court is required to make pursuant to this section and Section 24353 shall be paid from the Trial Court Operations Fund for that court.

(3) The Controller may permit a county, city and county, or court to pay the interest or penalty amounts according to a payment schedule in the event of a large interest or penalty amount that causes a hardship to the paying entity.

(4) The party responsible for the error or other action that caused the failure to pay may include, but is not limited to, the party that collected the funds who is not the party responsible for remitting the funds to the Trial Court Trust Fund, if the collecting party failed or delayed in providing the remitting party with sufficient information needed by the remitting party to distribute the funds.

(k) The Trial Court Trust Fund shall be invested in the Surplus Money Investment Fund and all interest earned shall be allocated to the Trial Court Trust Fund quarterly and shall be allocated among the courts in accordance with the requirements of subdivision (a).

(l) It is the intent of the Legislature that the revenues required to be deposited into the Trial Court Trust Fund be remitted as soon after collection by the courts as possible.

(m) Except for subdivisions (a) and (k), this section does not apply to fees and fines that are listed in subdivision (a) of Section 68085.1 that are collected on or after January 1, 2006.

(n) The changes made to subdivisions (i) and (j) of this section by the act adding this subdivision shall apply to all delinquent payments for which no final audit has been issued by the Controller prior to January 1, 2008.

(o) The Judicial Council shall not expend any of these funds on the system known as the Court Case Management System without consent from the Legislature, except for the maintenance and operation of Court Case Management System Version 2 and Version 3.

(p) Nothing in this section or any other provision of law shall be construed to authorize the Judicial Council to redirect funds from the Trial Court Trust Fund for any purpose other than for allocation to trial courts or as otherwise specifically appropriated by statute.

(q) This section shall become operative on January 1, 2013.

(Repealed (in Sec. 16) and added by Stats. 2012, Ch. 41, Sec. 17. Effective June 27, 2012. Section operative January 1, 2013, by its own provisions.)



68085.1

(a) This section applies to all fees and fines that are collected on or after January 1, 2006, under all of the following:

(1) Sections 177.5, 209, 403.060, 491.150, 631.3, 683.150, 704.750, 708.160, 724.100, 1134, 1161.2, 1218, and 1993.2 of, subdivision (g) of Section 411.20 and subdivisions (c) and (g) of Section 411.21 of, subdivision (b) of Section 631 of, and Chapter 5.5 (commencing with Section 116.110) of Title 1 of Part 1 of, the Code of Civil Procedure.

(2) Section 3112 of the Family Code.

(3) Section 31622 of the Food and Agricultural Code.

(4) Subdivision (d) of Section 6103.5, Sections 68086 and 68086.1, subdivision (d) of Section 68511.3, Sections 68926.1 and 69953.5, and Chapter 5.8 (commencing with Section 70600).

(5) Section 103470 of the Health and Safety Code.

(6) Subdivisions (b) and (c) of Section 166 and Section 1214.1 of the Penal Code.

(7) Sections 1835, 1851.5, 2343, 7660, and 13201 of the Probate Code.

(8) Sections 14607.6 and 16373 of the Vehicle Code.

(9) Section 71386 of this code, Sections 304, 7851.5, and 9002 of the Family Code, and Section 1513.1 of the Probate Code, if the reimbursement is for expenses incurred by the court.

(10) Section 3153 of the Family Code, if the amount is paid to the court for the cost of counsel appointed by the court to represent a child.

(b) On and after January 1, 2006, each superior court shall deposit all fees and fines listed in subdivision (a), as soon as practicable after collection and on a regular basis, into a bank account established for this purpose by the Administrative Office of the Courts. Upon direction of the Administrative Office of the Courts, the county shall deposit civil assessments under Section 1214.1 of the Penal Code and any other money it collects under the sections listed in subdivision (a) as soon as practicable after collection and on a regular basis into the bank account established for this purpose and specified by the Administrative Office of the Courts. The deposits shall be made as required by rules adopted by, and financial policies and procedures authorized by, the Judicial Council under subdivision (a) of Section 77206. Within 15 days after the end of the month in which the fees and fines are collected, each court, and each county that collects any fines or fees under subdivision (a), shall provide the Administrative Office of the Courts with a report of the fees by categories as specified by the Administrative Office of the Courts. The Administrative Office of the Courts and any court may agree upon a time period greater than 15 days, but in no case more than 30 days after the end of the month in which the fees and fines are collected. The fees and fines listed in subdivision (a) shall be distributed as provided in this section.

(c) (1) Within 45 calendar days after the end of the month in which the fees and fines listed in subdivision (a) are collected, the Administrative Office of the Courts shall make the following distributions:

(A) To the small claims advisory services, as described in subdivision (f) of Section 116.230 of the Code of Civil Procedure.

(B) To dispute resolution programs, as described in subdivision (b) of Section 68085.3 and subdivision (b) of Section 68085.4.

(C) To the county law library funds, as described in Sections 116.230 and 116.760 of the Code of Civil Procedure, subdivision (b) of Section 68085.3, subdivision (b) of Section 68085.4, and Section 70621 of this code, and Section 14607.6 of the Vehicle Code.

(D) To the courthouse construction funds in the Counties of Riverside, San Bernardino, and San Francisco, as described in Sections 70622, 70624, and 70625.

(E) Commencing July 1, 2011, to the Trial Court Trust Fund, as described in subdivision (e) of Section 70626, to be used by the Judicial Council to implement and administer the civil representation pilot program under Section 68651.

(2) If any distribution under this subdivision is delinquent, the Administrative Office of the Courts shall add a penalty to the distribution as specified in subdivision (i).

(d) Within 45 calendar days after the end of the month in which the fees and fines listed in subdivision (a) are collected, the amounts remaining after the distributions in subdivision (c) shall be transmitted to the State Treasury for deposit in the Trial Court Trust Fund and other funds as required by law. This remittance shall be accompanied by a remittance advice identifying the collection month and the appropriate account in the Trial Court Trust Fund or other fund to which it is to be deposited. Upon the receipt of any delinquent payment required under this subdivision, the Controller shall calculate a penalty as provided under subdivision (i).

(e) From the money transmitted to the State Treasury under subdivision (d), the Controller shall make deposits as follows:

(1) Into the State Court Facilities Construction Fund, the Judges’ Retirement Fund, and the Equal Access Fund, as described in subdivision (c) of Section 68085.3 and subdivision (c) of Section 68085.4.

(2) Into the Health Statistics Special Fund, as described in subdivision (b) of Section 70670 of this code and Section 103730 of the Health and Safety Code.

(3) Into the Family Law Trust Fund, as described in Section 70674.

(4) Into the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5, as described in Sections 68085.3, 68085.4, and 70657.5, and subdivision (e) of Section 70617.

(5) The remainder of the money shall be deposited into the Trial Court Trust Fund.

(f) The amounts collected by each superior court under Section 116.232, subdivision (g) of Section 411.20, and subdivision (g) of Section 411.21 of the Code of Civil Procedure, Sections 304, 3112, 3153, 7851.5, and 9002 of the Family Code, subdivision (d) of Section 6103.5, subdivision (d) of Section 68511.3 and Sections 68926.1, 69953.5, 70627, 70631, 70640, 70661, 70678, and 71386 of this code, and Sections 1513.1, 1835, 1851.5, and 2343 of the Probate Code shall be added to the monthly apportionment for that court under subdivision (a) of Section 68085.

(g) If any of the fees provided in subdivision (a) are partially waived by court order or otherwise reduced, and the fee is to be divided between the Trial Court Trust Fund and any other fund or account, the amount of the reduction shall be deducted from the amount to be distributed to each fund in the same proportion as the amount of each distribution bears to the total amount of the fee. If the fee is paid by installment payments, the amount distributed to each fund or account from each installment shall bear the same proportion to the installment payment as the full distribution to that fund or account does to the full fee. If a court collects a fee that was incurred before January 1, 2006, under a provision that was the predecessor to one of the paragraphs contained in subdivision (a), the fee may be deposited as if it were collected under the paragraph of subdivision (a) that corresponds to the predecessor of that paragraph and distributed in prorated amounts to each fund or account to which the fee in subdivision (a) must be distributed.

(h) Except as provided in Sections 470.5 and 6322.1 of the Business and Professions Code, and Sections 70622, 70624, and 70625 of this code, an agency shall not take action to change the amounts allocated to any of the funds described in subdivision (c), (d), or (e).

(i) The amount of the penalty on any delinquent payment under subdivision (c) or (d) shall be calculated by multiplying the amount of the delinquent payment at a daily rate equivalent to 11/2 percent per month for the number of days the payment is delinquent. The penalty shall be paid from the Trial Court Trust Fund. Penalties on delinquent payments under subdivision (d) shall be calculated only on the amounts to be distributed to the Trial Court Trust Fund and the State Court Facilities Construction Fund, and each penalty shall be distributed proportionately to the funds to which the delinquent payment was to be distributed.

(j) If a delinquent payment under subdivision (c) or (d) results from a delinquency by a superior court under subdivision (b), the court shall reimburse the Trial Court Trust Fund for the amount of the penalty. Notwithstanding Section 77009, any penalty on a delinquent payment that a court is required to reimburse pursuant to this section shall be paid from the court operations fund for that court. The penalty shall be paid by the court to the Trial Court Trust Fund no later than 45 days after the end of the month in which the penalty was calculated. If the penalty is not paid within the specified time, the Administrative Office of the Courts may reduce the amount of a subsequent monthly allocation to the court by the amount of the penalty on the delinquent payment.

(k) If a delinquent payment under subdivision (c) or (d) results from a delinquency by a county in transmitting fees and fines listed in subdivision (a) to the bank account established for this purpose, as described in subdivision (b), the county shall reimburse the Trial Court Trust Fund for the amount of the penalty. The penalty shall be paid by the county to the Trial Court Trust Fund no later than 45 days after the end of the month in which the penalty was calculated.

(l) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2012, Ch. 41, Sec. 18) by Stats. 2014, Ch. 913, Sec. 22. Effective January 1, 2015. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 19 of Stats. 2012, Ch. 41.)



68085.1-1

(a) This section applies to all fees and fines that are collected on or after January 1, 2006, under all of the following:

(1) Sections 177.5, 209, 403.060, 491.150, 631.3, 683.150, 704.750, 708.160, 724.100, 1134, 1161.2, 1218, and 1993.2 of, subdivision (g) of Section 411.20 and subdivisions (c) and (g) of Section 411.21 of, subdivision (b) of Section 631 of, and Chapter 5.5 (commencing with Section 116.110) of Title 1 of Part 1 of, the Code of Civil Procedure.

(2) Section 3112 of the Family Code.

(3) Section 31622 of the Food and Agricultural Code.

(4) Subdivision (d) of Section 6103.5, Sections 68086 and 68086.1, subdivision (d) of Section 68511.3, Sections 68926.1 and 69953.5, and Chapter 5.8 (commencing with Section 70600).

(5) Section 103470 of the Health and Safety Code.

(6) Subdivisions (b) and (c) of Section 166 and Section 1214.1 of the Penal Code.

(7) Sections 1835, 1851.5, 2343, 7660, and 13201 of the Probate Code.

(8) Sections 14607.6 and 16373 of the Vehicle Code.

(9) Section 71386 of this code, Sections 304, 7851.5, and 9002 of the Family Code, and Section 1513.1 of the Probate Code, if the reimbursement is for expenses incurred by the court.

(10) Section 3153 of the Family Code, if the amount is paid to the court for the cost of counsel appointed by the court to represent a child.

(b) On and after January 1, 2006, each superior court shall deposit all fees and fines listed in subdivision (a), as soon as practicable after collection and on a regular basis, into a bank account established for this purpose by the Administrative Office of the Courts. Upon direction of the Administrative Office of the Courts, the county shall deposit civil assessments under Section 1214.1 of the Penal Code and any other money it collects under the sections listed in subdivision (a) as soon as practicable after collection and on a regular basis into the bank account established for this purpose and specified by the Administrative Office of the Courts. The deposits shall be made as required by rules adopted by, and financial policies and procedures authorized by, the Judicial Council under subdivision (a) of Section 77206. Within 15 days after the end of the month in which the fees and fines are collected, each court, and each county that collects any fines or fees under subdivision (a), shall provide the Administrative Office of the Courts with a report of the fees by categories as specified by the Administrative Office of the Courts. The Administrative Office of the Courts and any court may agree upon a time period greater than 15 days, but in no case more than 30 days after the end of the month in which the fees and fines are collected. The fees and fines listed in subdivision (a) shall be distributed as provided in this section.

(c) (1) Within 45 calendar days after the end of the month in which the fees and fines listed in subdivision (a) are collected, the Administrative Office of the Courts shall make the following distributions:

(A) To the small claims advisory services, as described in subdivision (f) of Section 116.230 of the Code of Civil Procedure.

(B) To dispute resolution programs, as described in subdivision (b) of Section 68085.3 and subdivision (b) of Section 68085.4.

(C) To the county law library funds, as described in Sections 116.230 and 116.760 of the Code of Civil Procedure, subdivision (b) of Section 68085.3, subdivision (b) of Section 68085.4, and Section 70621 of this code, and Section 14607.6 of the Vehicle Code.

(D) To the courthouse construction funds in the Counties of Riverside, San Bernardino, and San Francisco, as described in Sections 70622, 70624, and 70625.

(2) If any distribution under this subdivision is delinquent, the Administrative Office of the Courts shall add a penalty to the distribution as specified in subdivision (i).

(d) Within 45 calendar days after the end of the month in which the fees and fines listed in subdivision (a) are collected, the amounts remaining after the distributions in subdivision (c) shall be transmitted to the State Treasury for deposit in the Trial Court Trust Fund and other funds as required by law. This remittance shall be accompanied by a remittance advice identifying the collection month and the appropriate account in the Trial Court Trust Fund or other fund to which it is to be deposited. Upon the receipt of any delinquent payment required under this subdivision, the Controller shall calculate a penalty as provided under subdivision (i).

(e) From the money transmitted to the State Treasury under subdivision (d), the Controller shall make deposits as follows:

(1) Into the State Court Facilities Construction Fund, the Judges’ Retirement Fund, and the Equal Access Fund, as described in subdivision (c) of Section 68085.3 and subdivision (c) of Section 68085.4.

(2) Into the Health Statistics Special Fund, as described in subdivision (b) of Section 70670 of this code and Section 103730 of the Health and Safety Code.

(3) Into the Family Law Trust Fund, as described in Section 70674.

(4) Into the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5, as described in Sections 68085.3, 68085.4, and 70657.5, and subdivision (e) of Section 70617.

(5) The remainder of the money shall be deposited into the Trial Court Trust Fund.

(f) The amounts collected by each superior court under Section 116.232, subdivision (g) of Section 411.20, and subdivision (g) of Section 411.21 of the Code of Civil Procedure, Sections 304, 3112, 3153, 7851.5, and 9002 of the Family Code, subdivision (d) of Section 6103.5, subdivision (d) of Section 68511.3 and Sections 68926.1, 69953.5, 70627, 70631, 70640, 70661, 70678, and 71386 of this code, and Sections 1513.1, 1835, 1851.5, and 2343 of the Probate Code shall be added to the monthly apportionment for that court under subdivision (a) of Section 68085.

(g) If any of the fees provided in subdivision (a) are partially waived by court order or otherwise reduced, and the fee is to be divided between the Trial Court Trust Fund and any other fund or account, the amount of the reduction shall be deducted from the amount to be distributed to each fund in the same proportion as the amount of each distribution bears to the total amount of the fee. If the fee is paid by installment payments, the amount distributed to each fund or account from each installment shall bear the same proportion to the installment payment as the full distribution to that fund or account does to the full fee. If a court collects a fee that was incurred before January 1, 2006, under a provision that was the predecessor to one of the paragraphs contained in subdivision (a), the fee may be deposited as if it were collected under the paragraph of subdivision (a) that corresponds to the predecessor of that paragraph and distributed in prorated amounts to each fund or account to which the fee in subdivision (a) must be distributed.

(h) Except as provided in Sections 470.5 and 6322.1 of the Business and Professions Code, and Sections 70622, 70624, and 70625 of this code, no agency may take action to change the amounts allocated to any of the funds described in subdivision (c), (d), or (e).

(i) The amount of the penalty on any delinquent payment under subdivision (c) or (d) shall be calculated by multiplying the amount of the delinquent payment at a daily rate equivalent to 11/2 percent per month for the number of days the payment is delinquent. The penalty shall be paid from the Trial Court Trust Fund. Penalties on delinquent payments under subdivision (d) shall be calculated only on the amounts to be distributed to the Trial Court Trust Fund and the State Court Facilities Construction Fund, and each penalty shall be distributed proportionately to the funds to which the delinquent payment was to be distributed.

(j) If a delinquent payment under subdivision (c) or (d) results from a delinquency by a superior court under subdivision (b), the court shall reimburse the Trial Court Trust Fund for the amount of the penalty. Notwithstanding Section 77009, any penalty on a delinquent payment that a court is required to reimburse pursuant to this section shall be paid from the court operations fund for that court. The penalty shall be paid by the court to the Trial Court Trust Fund no later than 45 days after the end of the month in which the penalty was calculated. If the penalty is not paid within the specified time, the Administrative Office of the Courts may reduce the amount of a subsequent monthly allocation to the court by the amount of the penalty on the delinquent payment.

(k) If a delinquent payment under subdivision (c) or (d) results from a delinquency by a county in transmitting fees and fines listed in subdivision (a) to the bank account established for this purpose, as described in subdivision (b), the county shall reimburse the Trial Court Trust Fund for the amount of the penalty. The penalty shall be paid by the county to the Trial Court Trust Fund no later than 45 days after the end of the month in which the penalty was calculated.

(l) This section shall become operative on July 1, 2017.

(Amended (as added by Stats. 2009, Ch. 457, Sec. 5) by Stats. 2012, Ch. 41, Sec. 19. Effective June 27, 2012. Section operative July 1, 2017, by its own provisions.)



68085.2

(a) Notwithstanding Section 77201.1, commencing with the 2005-06 fiscal year, the amount of each county’s annual remittance to the Trial Court Trust Fund under paragraph (2) of subdivision (b) of Section 77201.1 shall be reduced by the amount determined under this section. In the 2005–06 fiscal year, the remittance shall be reduced by one-half the amount determined in subdivision (b). In the 2006–07 fiscal year and thereafter, the remittance shall be reduced in each fiscal year by the full amount determined in subdivision (b).

(b) The amount of the reduction under this section for each county shall be the actual receipts into the county general fund for retention by the county for civil fees under Sections 26823, 26827.4, 26830, 26832, 26832.1, 26833.1, 26835.1, 26836.1, 26837.1, 26838, 26850.1, 26851.1, 26852.1, 26853.1, 26855.4, and 72060 of this code and Section 116.230 of the Code of Civil Procedure for the fiscal year ending June 30, 2004. This reduction is intended to compensate the counties for the loss of the revenue, as measured by receipts for the 2003–04 fiscal year, that was allocated to them from these fees by statute before January 1, 2006.

(c) In each county, the superior court and the county shall exchange relevant information to determine the amount of reduction they believe is correct under subdivision (b) and jointly report it to the California State Association of Counties (CSAC) and the Administrative Office of the Courts (AOC) on or before January 1, 2006. If the superior court and the county do not agree on the amount, the superior court and the county shall each report the amount it believes is correct to the CSAC and the AOC on or before January 1, 2006.

(d) The AOC and the CSAC shall agree on the amount of the reduction for each county on or before January 1, 2006. If a court or county disagrees with the amount agreed to by the AOC and the CSAC for that county, the court or county may appeal to the AOC and the CSAC for an adjustment. The CSAC and the AOC shall determine whether to make any requested adjustment.

(e) If the CSAC and the AOC do not agree on the amount of the reduction for a county, they may request a mutually agreed-upon third party to arbitrate and determine the amount. The amount shall be determined by March 1, 2006.

(Added by Stats. 2005, Ch. 75, Sec. 103. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



68085.3

(a) Fees collected under Sections 70611, 70612, 70650, 70651, 70652, 70653, 70655, 70658, and 70670 shall be deposited in a bank account established by the Administrative Office of the Courts for deposit of fees collected by the courts.

(b) For each three-hundred-fifty-five-dollar ($355) fee listed in subdivision (a), the Administrative Office of the Courts shall distribute specified amounts in each county as follows:

(1) To the county law library fund, the amount described in Sections 6321 and 6322.1 of the Business and Professions Code.

(2) To the account to support dispute resolution programs, the amount described in Section 470.5 of the Business and Professions Code.

(c) The remainder of the fees in subdivision (a) shall be transmitted monthly to the Treasurer for deposit. For each three-hundred-fifty-five-dollar ($355) fee listed in subdivision (a), the Controller shall make deposits as follows:

(1) To the State Court Facilities Construction Fund, as provided in Article 6 (commencing with Section 70371) of Chapter 5.7, thirty-five dollars ($35).

(2) To the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5, thirty dollars ($30), unless the fee is collected under Section 70658, in which case the amount distributed to that fund shall be one hundred seventy dollars ($170).

(3) To the Judges’ Retirement Fund, as established in Section 75100, two dollars and fifty cents ($2.50).

(4) To the Trial Court Trust Fund for use as part of the Equal Access Fund program administered by the Judicial Council, four dollars and eighty cents ($4.80).

(5) To the Trial Court Trust Fund, as provided in Section 68085.1, the remainder of the fee.

(d) If any of the fees listed in subdivision (a) are reduced or partially waived, the amount of the reduction or partial waiver shall be deducted from the amount to be distributed to each fund or account in the same proportion as the amount of each distribution bears to the total amount of the fee.

(e) As used in this section, “law library fund” includes a law library account described in Section 6320 of the Business and Professions Code.

(Amended by Stats. 2009, Ch. 342, Sec. 2. Effective January 1, 2010.)



68085.4

(a) Fees collected under Sections 70613, 70614, 70621, 70654, and 70656 of this code, Section 103470 of the Health and Safety Code, and Section 7660 of the Probate Code shall be deposited in a bank account established by the Administrative Office of the Courts for deposit of fees collected by the courts.

(b) For each three-hundred-thirty-dollar ($330) fee and each two-hundred-five-dollar ($205) fee listed in subdivision (a), the Administrative Office of the Courts shall distribute specified amounts in each county as follows:

(1) To the county law library fund, the amount described in Sections 6321 and 6322.1 of the Business and Professions Code.

(2) To the account to support dispute resolution programs, the amount described in Section 470.5 of the Business and Professions Code.

(c) The remainder of the fees in subdivision (a) shall be transmitted monthly to the Treasurer for deposit. For each three-hundred-thirty-dollar ($330) fee and each two-hundred-five-dollar ($205) fee listed in subdivision (a), the Controller shall make deposits as follows:

(1) To the State Court Facilities Construction Fund, as provided in Article 6 (commencing with Section 70371) of Chapter 5.7, twenty-five dollars ($25) if the fee is three hundred thirty dollars ($330), and twenty dollars ($20) if the fee is two hundred five dollars ($205).

(2) To the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5, twenty-five dollars ($25) if the fee is three hundred thirty dollars ($330), and twenty dollars ($20) if the fee is two hundred five dollars ($205), except as otherwise provided in Section 6322.1 of the Business and Professions Code.

(3) To the Judges’ Retirement Fund, as established in Section 75100, two dollars and fifty cents ($2.50).

(4) To the Trial Court Trust Fund for use as part of the Equal Access Fund program administered by the Judicial Council, four dollars and eighty cents ($4.80).

(5) To the Trial Court Trust Fund, as provided in Section 68085.1, the remainder of the fee.

(d) If any of the fees listed in subdivision (a) are reduced or partially waived, the amount of the reduction or partial waiver shall be deducted from the amount to be distributed to each fund or account in the same proportion as the amount of each distribution bears to the total amount of the fee.

(e) As used in this section, “law library fund” includes a law library account described in Section 6320 of the Business and Professions Code.

(Amended by Stats. 2009, Ch. 342, Sec. 3. Effective January 1, 2010.)



68085.45

(a) There is hereby established the State Trial Court Operations Trust Fund. Upon the retirement of all bonded indebtedness that may be incurred in connection with immediate and critical trial court projects, any moneys remaining in, or that would otherwise be payable into, the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, shall be transferred to the Controller for deposit into the State Trial Court Operations Trust Fund.

(b) The proceeds of the State Trial Court Operations Trust Fund shall be available, upon appropriation by the Legislature in the annual Budget Act, only for trial court operations as defined in Section 77003.

(Amended by Stats. 2009, 2nd Ex. Sess., Ch. 10, Sec. 1. Effective May 21, 2009.)



68085.5

(a) Notwithstanding any other provision of law, except subdivision (h) and Section 68085.6, the fees and fines collected pursuant to Sections 116.390, 116.570, 116.760, 116.860, 491.150, 704.750, 708.160, 724.100, 1134, and 1161.2 of the Code of Civil Procedure, Sections 26824, 26828, 26829, 26834, and 72059 of the Government Code, and Section 1835 of the Probate Code, that are not part of a local revenue sharing agreement or practice shall be deposited in a special account in the county treasury and transmitted therefrom monthly to the Controller for deposit in the Trial Court Trust Fund.

(b) Notwithstanding any other provision of law, except subdivision (h) and Section 68085.6, the fees and fines collected pursuant to Sections 26827.6, 26827.7, 26840.1, 26847, 26854, 26855.1, 26855.2, 26859, 27293, 71386, and 72061 of the Government Code, Section 103470 of the Health and Safety Code, Sections 1203.4 and 1203.45 of the Penal Code, Sections 2343, 7660, and 13201 of the Probate Code, and Section 14607.6 of the Vehicle Code, that are not subject to a local revenue sharing agreement or practice, shall be deposited in a special account in the county treasury.

(c) However, if a superior court incurs the cost or provides the services specified in subdivision (b), the fees and fines collected shall be transmitted from the special account in the county treasury monthly to the Controller for deposit in the Trial Court Trust Fund.

(d) (1) Until July 1, 2005, each superior court and each county shall maintain the distribution of revenue from the fees specified in subdivisions (a) and (b) that is in effect pursuant to an agreement or practice that is in place at the time this section takes effect.

(2) In order to ensure that expenditures from revenue sharing agreements are consistent with Judicial Council fiscal and budgetary policy, the Administrative Director of the Courts shall review and approve all distribution of revenue agreements that are negotiated after the effective date of this section. If approval of an agreement negotiated after the effective date of this section is not granted, the director shall advise the court and county of the reasons for not granting approval and suggest modifications that will make the agreement consistent with the Judicial Council fiscal and budgetary policies.

(e) The Administrative Office of the Courts and the California State Association of Counties shall jointly determine and administer on or after January 1, 2004, and on or after January 1, 2005, all of the following:

(1) The amount of revenue that was deposited in the Trial Court Trust Fund pursuant to subdivisions (a) and (b) during the calendar year that just ended.

(2) The difference between the amount specified in subdivision (c) and thirty-one million dollars ($31,000,000).

(3) A county-by-county transfer of the amount specified in paragraph (2) to the Trial Court Trust Fund in two equal installments, on February 15 and May 15, in each fiscal year.

(4) Any payment to correct for an overpayment or underpayment made for the 2003–04 fiscal year, shall be paid to the appropriate party on or before September 15, 2004. Any payment to correct for an overpayment or underpayment made for the 2004–05 fiscal year, shall be paid to the appropriate party on or before November 15, 2005.

(5) The sum of the amounts specified in paragraphs (1) and (2) may not exceed thirty-one million dollars ($31,000,000), and shall be deposited in the Trial Court Trust Fund.

(6) Counties that have not paid amounts billed under this section for the 2003-04 or 2004-05 fiscal year shall pay the amounts still owing to the Trial Court Trust Fund on or before September 1, 2005. If payment is not received on or before September 1, 2005, it shall be considered delinquent and subject to the penalties set forth in Section 68085.

(7) Penalty amounts calculated under paragraph (6) shall be paid by the county or the city and county to the Trial Court Trust Fund no later than 45 days after the end of the month in which the penalty was calculated.

(f) Each superior court and each county shall provide detailed quarterly reports of the revenues generated by the fees and fines specified in subdivisions (a) and (b), Sections 177.5 and 1218 of the Code of Civil Procedure, and Sections 166 and 1214.1 of the Penal Code. The reports shall include the total amount collected and retained by the court or county and the existing distribution of those fees.

(g) No other transfers of the fees and fines specified in subdivisions (a) and (b), Sections 177.5 and 1218 of the Code of Civil Procedure, and Sections 166 and 1214.1 of the Penal Code shall take effect prior to July 1, 2005.

(h) This section does not apply to fees and fines specified in subdivisions (a), (b), and (f) that are collected on or after July 1, 2005.

(i) Nothing in this section shall be deemed to alter or make void the shift of responsibility for court funding from the counties to the state.

(Amended by Stats. 2005, Ch. 74, Sec. 43. Effective July 19, 2005.)



68085.6

(a) Commencing July 1, 2005, the counties’ obligation to remit to the Trial Court Trust Fund each fiscal year the difference between thirty-one million dollars ($31,000,000) and the amount remitted to the Trial Court Trust Fund under Section 68085.5 shall expire. The counties thereafter shall be obligated to remit to the Trial Court Trust Fund the following amounts:

(1) In the 2005–06 fiscal year, twenty million dollars ($20,000,000).

(2) In the 2006–07 fiscal year, fifteen million dollars ($15,000,000).

(3) In the 2007–08 fiscal year, ten million dollars ($10,000,000).

(4) In the 2008–09 fiscal year, five million dollars ($5,000,000).

(5) In the 2009–10 fiscal year and thereafter, the obligation shall expire.

(b) If the amounts remitted annually to the Trial Court Trust Fund, pursuant to subdivision (a) of this section, and the amendments made to Section 68085.5 of the Government Code and Section 1214.1 of the Penal Code by the act that added this section, are less than the differences between thirty-one million dollars ($31,000,000) and the amounts specified in paragraphs (1) to (5), inclusive, of subdivision (a), no additional state funds shall be appropriated to the courts to mitigate these revenue shortfalls.

(c) In the 2005–06 fiscal year, the amount described in paragraph (1) of subdivision (a) shall be remitted to the Trial Court Trust Fund in two equal installments on February 15, 2006, and May 15, 2006. In each subsequent fiscal year, the amount described in subdivision (a) shall be remitted to the Trial Court Trust Fund in four equal installments, due on October 1, January 1, April 1, and May 1. Each county shall pay the installments from all available resources, including the county’s general fund.

(d) Any payment to correct for an overpayment or underpayment made in any fiscal year shall be paid to the appropriate party on or before November 15 of the subsequent fiscal year.

(e) All moneys required to be paid to the Trial Court Trust Fund under this section shall be considered delinquent if not paid by the dates specified in this section, and shall be subject to the penalties set forth in Section 68085.

(f) Penalty amounts calculated under subdivision (e) shall be paid by the county or the city and county to the Trial Court Trust Fund no later than 45 days after the end of the month in which the penalty was calculated.

(g) The portion of the amount in subdivision (a) to be paid by each county shall be determined by the Administrative Office of the Courts (AOC) and the California State Association of Counties (CSAC) with the following conditions:

(1) Any county that did not receive a reduction of county remittances for support of trial courts to compensate for loss of civil assessment revenue under Section 68085.7 shall not be required to make any payments under this section.

(2) No county’s payment in any year, commencing in the 2005–06 fiscal year, shall be greater than 90 percent of the annual payment that county was required to pay toward the thirty-one million dollars ($31,000,000) in subdivision (e) of Section 68085.5 as it read on January 1, 2004.

(3) The AOC and the CSAC shall determine the portion of the amounts in subdivision (a) to be paid by each county on or before October 31, 2005. If the AOC and the CSAC do not agree on the portions, they may request a mutually agreed-upon third party to arbitrate and determine the portion for each county. The portions shall be determined on or before December 31, 2005.

(h) On or before June 30, 2006, the AOC and the CSAC shall agree upon a methodology to determine whether the growth in revenue to the Trial Court Trust Fund created by the transfer of revenues under this section and Section 68085.7 has significantly exceeded projected levels so that a reduction in the counties’ obligation under paragraph (4) of subdivision (a) should be recommended to the Legislature.

(i) Nothing in this section shall be deemed to alter or make void the shift of responsibility for court funding from the counties to the state.

(Added by Stats. 2005, Ch. 74, Sec. 44. Effective July 19, 2005.)



68085.7

(a) (1) Notwithstanding any other provision of law, Section 68085.5 does not apply to the following fees and fines collected on or after July 1, 2005: any fees and fines specified in subdivision (a) or (b) of Section 68085.5, Section 177.5 or 1218 of the Code of Civil Procedure, or Section 166 or 1214.1 of the Penal Code. Commencing July 1, 2005, these fees and fines shall be distributed as provided by Section 68085, except that the fees listed in subdivision (b) of Section 68085.5 and the fee in Section 1835 of the Probate Code shall be distributed to the court or the county, whichever provided the services for which the fee is charged or incurred the costs reimbursed by the fee.

(2) Notwithstanding any other provision of law, until January 1, 2006, upon direction of the Administrative Office of the Courts, the court and the county shall deposit the money each collects under the sections listed in paragraph (2) of subdivision (c) of Section 68085 as soon as practicable after collection and on a regular basis into a bank account established for this purpose and specified by the Administrative Office of the Courts. The deposits shall be made as required by rules adopted by and financial policies and procedures authorized by the Judicial Council under subdivision (a) of Section 77206 of the Government Code. Within 15 days after the end of the month in which the money is collected, the court and the county each shall provide the Administrative Office of the Courts with a report of the money it collects, as specified by the Administrative Office of the Courts. The money shall be transmitted to the State Controller for deposit in the Trial Court Trust Fund by the Administrative Office of the Courts.

(3) Commencing January 1, 2006, the fees and fines listed in Section 68085.5 shall be distributed as provided by Section 68085.1, or if no provision is made in Section 68085.1, as specified in the section that provides for the fee or fine. The fees in Sections 26840.1, 26847, 26854, 26855.1, 26855.2, and 27293 shall be distributed to the county.

(b) Commencing July 1, 2005, in each fiscal year, the amount of each county’s annual remittance to the state Trial Court Trust Fund under paragraph (2) of subdivision (b) of Section 77201.1 shall be reduced by the amount that the county received from civil assessments under Section 1214.1 of the Penal Code, after deducting the cost of collecting those civil assessments as defined in subdivision (f), in the 2003-04 fiscal year. The reduction provided by this subdivision for the 2005-06 fiscal year shall apply only to a county that transmits to the Trial Court Trust Fund any money received by the county between July 1, 2005, and the effective date of this section that would have been transmitted to the Trial Court Trust Fund pursuant to subdivision (a), and the amendments to Section 68085 of this code and Section 1214.1 of the Penal Code, if this section had been effective on July 1, 2005.

(c) The amount of the reduction under this section for each county shall be determined by agreement between the Administrative Office of the Courts (AOC) and the California State Association of Counties (CSAC). Each county and each superior court shall exchange relevant factual information to determine and jointly report to the AOC and the CSAC the total amount the county received from civil assessments for the 2003-04 fiscal year, both gross and net after costs, on or before August 31, 2005. If the court and the county do not agree on the amount, the court and the county shall each report the amount each believes is correct to the AOC and the CSAC on or before August 31, 2005.

(d) The AOC and the CSAC shall agree on the amount of the reduction for each county under this section on or before October 31, 2005. If a court or county disagrees with the amount agreed to by the AOC and the CSAC for that county, the court or county may appeal to the AOC and the CSAC for an adjustment. The AOC and the CSAC shall determine whether to make any requested adjustment.

(e) If the AOC and the CSAC do not agree on the amount of the reduction for a county, they may request a mutually agreed-upon third party to arbitrate and determine the amount. The amount shall be determined on or before December 31, 2005.

(f) Guidelines of the Controller shall apply to the determination of revenues from civil assessments under Section 1214.1 of the Penal Code. The costs of collecting civil assessments applied in determining net civil assessments are only those costs used to collect those civil assessments.

(Amended by Stats. 2005, Ch. 705, Sec. 2. Effective October 7, 2005.)



68085.8

(a) On or before December 31, 2005, the Administrative Office of the Courts (AOC) and the California State Association of Counties (CSAC) shall complete an initial review of the impact upon individual counties and courts of the changes in revenue distributions and payment obligations under Sections 68085.6, and 68085.7 for the purpose of correcting inequities that may result from these changes. The AOC and CSAC shall work with counties and courts to develop and implement procedures to correct inequities resulting from either the implementation of these changes or any changes in the provision of services or benefits under any of the following circumstances:

(1) Institution of new civil assessment programs after the 2003-04 fiscal year.

(2) Substantial impacts on memoranda of understanding or other agreements that are existing or pending as of June 10, 2005, or practices in effect at that time, which agreements and practices contemplate the use of revenues transferred under the act that added this section.

(3) The demonstration by clear evidence that the information used as the basis for determining a reduction under Section 68085.7, or for determining a county’s obligation under Section 68085.6, results in an inequity, and that the inequity imposes an undue hardship on the court or county.

(b) Inequities may be corrected by one or more of the following mechanisms:

(1) Adjustment of the reduction under subdivision (b) of Section 68085.7.

(2) Adjustment of the amount of a county’s obligation under subdivision (a) of Section 68085.6.

(3) Adjustment of allocations to a trial court from the Trial Court Trust Fund under subdivision (a) of Section 68085.

(4) If necessary, with agreement of the court and county, adjustments of the rights and duties of the parties under memoranda of understanding or other agreements or practices.

The adjustments under paragraphs (1) to (4), inclusive, may be temporary or permanent. Adjustments under this section shall be made only with the mutual agreement of the AOC and CSAC.

(Amended by Stats. 2005, Ch. 705, Sec. 3. Effective October 7, 2005.)



68085.9

Notwithstanding any other provision of law requiring a trial court or officer of a trial court to deposit money received by the court or officer into the county treasury or with the county treasurer, including but not limited to Sections 24353, 68085, 68085.5, and 68101 of this code and Section 1463.001 of the Penal Code, the court or officer, with the consent of the county and the Administrative Director of the Courts, may deposit all money required to be deposited into the county treasury or with the county treasurer into a bank account established by the Administrative Office of the Courts separate from the county treasury. Money collected pursuant to Section 68085.1 of this code shall be deposited as provided in that section. The Judicial Council, with the consent of the county, may require the court and officer to deposit money into a bank account established by the Administrative Office of the Courts separate from the county treasury.

(Added by Stats. 2005, Ch. 705, Sec. 4. Effective October 7, 2005. See similar section added by Stats. 2005, Ch. 706.)



68085.9-1

Notwithstanding any other provision of law requiring a trial court or officer of a trial court to deposit money received by the court or officer into the county treasury or with the county treasurer, including, but not limited to, Sections 24353, 68085, 68085.5, and 68101 of this code and Section 1463.001 of the Penal Code, the court or officer, with the consent of the county and the Administrative Director of the Courts, may deposit all money required to be deposited into the county treasury or with the county treasurer into a bank account established by the Administrative Office of the Courts separate from the county treasury. Money collected pursuant to Section 68085.1 shall be deposited as provided in that section. The Judicial Council, with the consent of the county, may require the court and officer to deposit money into a bank account established by the Administrative Office of the Courts separate from the county treasury.

(Added by Stats. 2005, Ch. 706, Sec. 25. Effective January 1, 2006.)



68086

The following provisions apply in superior court:

(a) In addition to any other fee required in civil actions or cases:

(1) For each proceeding anticipated to last one hour or less, a fee of thirty dollars ($30) shall be charged for the reasonable cost of the court reporting services provided at the expense of the court by an official court reporter pursuant to Section 269 of the Code of Civil Procedure.

(A) The fee shall be charged to the party, or parties if filing jointly, that filed the paper that resulted in the proceeding being scheduled. If no fee has been charged, and a party subsequently requests a court reporter, that party shall be charged the fee if a reporter is to be provided by the court.

(B) All parties paying the fee shall deposit the fee with the clerk of the court as specified by the court, but not later than the conclusion of each day’s court session.

(C) The fee shall be charged once per case for all proceedings conducted within the same hour if the total time taken by those proceedings is one hour or less. If the total time taken exceeds one hour, the fee shall be charged and collected pursuant to paragraph (2).

(D) The fee shall be deposited into the Trial Court Trust Fund and distributed back to the court from which the fee was collected on a dollar-for-dollar basis.

(E) The fee shall be refunded as soon as practicable to the remitting party or parties if no court reporting services were provided.

(2) For each proceeding lasting more than one hour, a fee equal to the actual cost of providing that service shall be charged per one-half day of services to the parties, on a pro rata basis, for the services of an official court reporter on the first and each succeeding judicial day those services are provided pursuant to Section 269 of the Code of Civil Procedure.

(A) All parties shall deposit their pro rata shares of these fees with the clerk of the court as specified by the court, but not later than the conclusion of each day’s court session.

(B) For purposes of this paragraph, “one-half day” means any period of judicial time, in excess of one hour, but not more than four hours, during either the morning or afternoon court session.

(b) The fee shall be waived for a person who has been granted a fee waiver under Section 68631.

(c) The costs for the services of the official court reporter shall be recoverable as taxable costs by the prevailing party as otherwise provided by law.

(d) The Judicial Council shall adopt rules to ensure all of the following:

(1) That parties are given adequate and timely notice of the availability of an official court reporter.

(2) That if an official court reporter is not available, a party may arrange for the presence of a certified shorthand reporter to serve as an official pro tempore reporter, the costs therefor recoverable as provided in subdivision (c).

(3) That if the services of an official pro tempore reporter are utilized pursuant to paragraph (2), no other charge shall be made to the parties.

(e) The fees collected pursuant to this section shall be used only to pay the cost for services of an official court reporter in civil proceedings.

(f) The Judicial Council shall report on or before February 1 of each year to the Joint Legislative Budget Committee on the fees collected by courts pursuant to this section and Section 68086.1 and on the total amount spent for services of official court reporters in civil proceedings statewide in the prior fiscal year.

(Amended by Stats. 2013, Ch. 454, Sec. 1. Effective January 1, 2014.)



68086.1

(a) For each three-hundred-fifty-five-dollar ($355) fee collected under Section 70611, 70612, or 70670, thirty dollars ($30) of the amount distributed to the Trial Court Trust Fund shall be used for services of an official court reporter in civil proceedings.

(b) For each three-hundred-thirty-dollar ($330) fee collected under subdivision (a) of Section 70613 or subdivision (a) of Section 70614, thirty dollars ($30) of the amount distributed to the Trial Court Trust Fund shall be used for services of an official court reporter in civil proceedings.

(c) It is the intent of the Legislature, in approving the thirty-dollar ($30) distribution out of each filing fee listed in subdivisions (a) and (b), to continue an incentive to courts to use the services of an official court reporter in civil proceedings. However, nothing in this section shall affect the Judicial Council’s authority to allocate these revenues to replace reductions in the General Fund appropriation to the Trial Court Trust Fund.

(d) The portion of the distribution to the Trial Court Trust Fund to be used for services of an official court reporter in civil proceedings pursuant to subdivisions (a) and (b) shall be used only in trial courts that utilize the services of an official court reporter in civil proceedings.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 2. Effective July 28, 2009.)



68088

The Judicial Council may provide by rule of court for racial, ethnic, and gender bias, and sexual harassment training and training for any other bias based on any characteristic listed or defined in Section 11135 for judges, commissioners, and referees.

(Amended by Stats. 2007, Ch. 568, Sec. 36. Effective January 1, 2008.)



68089

Two years after judgment in any civil action or proceeding has become final the court may order any vouchers on file for the action or proceeding delivered to the person who filed them or to his attorney. If such person or his attorney cannot be located or fails after reasonable notice to obtain such vouchers, the court may order them destroyed by the clerk of the court.

(Added by Stats. 1953, Ch. 206.)



68090.8

(a) (1) The Legislature finds that the management of civil and criminal cases, including traffic cases, and the accounting for funds in the trial courts requires these courts to implement appropriate levels of administrative automation.

(2) The purpose of this section is to make a fund available for the development of automated administrative systems, including automated accounting, automated data collection through case management systems, and automated case-processing systems for the trial courts, together with funds to train operating personnel, and for the maintenance and enhancement of the systems. As used in this paragraph, “automated administrative systems” does not include electronic reporting systems for use in a courtroom.

(3) Automated data collection shall provide the foundation for planning, research, and evaluation programs that are generated from within and outside of the judicial branch. This system shall be a resource to the courts, the Judicial Council and its committees, the Administrative Office of the Courts, the Legislature, the Governor, and the public. During the developmental stage and prior to the implementation of the system, the Legislature shall make recommendations to the Judicial Council as to the breadth and level of detail of the data to be collected.

(b) Prior to making any other required distribution, the county treasurer shall transmit 2 percent of all fines, penalties, and forfeitures collected in criminal cases, including, but not limited to, moneys collected pursuant to Chapter 12 (commencing with Section 76000) of Title 8 of this code, Section 13003 of the Fish and Game Code, Section 11502 of the Health and Safety Code, and Chapter 1 (commencing with Section 1427) of Title 11 of Part 2 of the Penal Code, into the State Trial Court Improvement and Modernization Fund established pursuant to Section 77209, to be used exclusively to pay the costs of automated systems for the trial courts, as described in paragraph (2) of subdivision (a). These systems shall meet Judicial Council performance standards, including production of reports as needed by the state, the counties, and local governmental entities.

(Amended by Stats. 2012, Ch. 41, Sec. 21. Effective June 27, 2012.)



68091

Except as otherwise provided by law, the board of supervisors in each county may specify by ordinance the compensation and mileage for members of the grand jury in that county.

(Added by Stats. 1980, Ch. 1361.)



68092

Court interpreters’ and translators’ fees or other compensation shall be paid:

(a) In criminal cases, by the court.

(b) In civil cases, by the litigants, in proportions as the court may direct, to be taxed and collected as other costs.

(Amended by Stats. 2010, Ch. 212, Sec. 10. Effective January 1, 2011.)



68092.1

(a) The Legislature finds and declares that it is imperative that courts provide interpreters to all parties who require one, and that both the legislative and judicial branches of government continue in their joint commitment to carry out this shared goal.

(b) Notwithstanding Section 26806 or 68092, or any other law, a court may provide an interpreter in any civil action or proceeding at no cost to the parties, regardless of the income of the parties. However, until sufficient funds are appropriated to provide an interpreter to every party who needs one, interpreters shall initially be provided in accordance with the priorities set forth in Section 756 of the Evidence Code.

(Added by Stats. 2014, Ch. 721, Sec. 3. Effective January 1, 2015.)



68092.5

(a) A party requiring testimony before any court, tribunal, or arbiter in any civil action or proceeding from any expert witness, other than a party or employee of a party, who is either, (1) an expert described in subdivision (b) of Section 2034.210 of the Code of Civil Procedure, (2) a treating physician and surgeon or other treating health care practitioner who is to be asked to express an opinion during the action or proceeding, or (3) an architect, professional engineer, or licensed land surveyor who was involved with the original project design or survey for which he or she is asked to express an opinion within his or her expertise and relevant to the action or proceeding, shall pay the reasonable and customary hourly or daily fee for the actual time consumed in the examination of that witness by any party attending the action or proceeding. The hourly or daily fee shall not exceed the fee charged the party who retained the expert except where the expert donated his or her services to a charitable or other nonprofit organization. A daily fee shall only be charged for a full day of attendance at a deposition or where the expert was required by the deposing party to be available for a full day and the expert necessarily had to forego all business he or she would have otherwise conducted that day but for the request that he or she be available all day for the scheduled deposition.

The party requiring the attendance shall either accompany the service of the subpoena or notice with a tender of the expert’s fee based on the anticipated length of time the expert is required to remain at such place pursuant to the notice or subpoena or tender that fee at the required time of appearance. The expert’s fee shall be delivered to the attorney for the party designating the expert. If the appearance of the expert takes longer than anticipated, the party serving the subpoena or notice shall pay the balance of the expert’s fee within five days of receipt of an itemized statement from the expert. The party designating the expert is responsible for any fee charged by the expert for preparing for the testimony and for traveling to the place of the civil action or proceeding, as well as for any travel expenses of the expert, unless otherwise determined by the court.

(b) The service of a proper subpoena or notice accompanied by the tender of the expert witness fee described in subdivision (a) is effective to require the party employing or retaining the expert to produce the expert for testimony. If the party serving the notice or subpoena fails to tender the expert’s fee under subdivision (a), the expert shall not be required to appear at that time unless the parties stipulate otherwise.

(c) If a party requiring the appearance by subpoena or notice of another party’s expert witness under this subdivision deems that the hourly or daily fee of that expert for providing testimony is unreasonable, that party may move for an order setting the compensation of that expert. This motion shall be accompanied by a declaration stating facts showing a reasonable and good faith attempt at an informal resolution of each issue presented by the motion. Notice of this motion shall also be given to the expert.

In any such attempt at an informal resolution, either the party or the expert shall provide the other with (A) proof of the ordinary and customary fee actually charged and received by that expert for similar services provided outside the subject litigation, (B) the total number of times the presently demanded fee has ever been charged and received by that expert, and (C) the frequency and regularity with which the presently demanded fee has been charged and received by that expert within the two-year period preceding the hearing on the motion. Provisions (B) and (C) shall apply to actions filed after January 1, 1994.

In addition to any other facts or evidence, the expert or the party designating the expert shall provide, and the court’s determination as to the reasonableness of the fee shall be based upon, (1) proof of the ordinary and customary fee actually charged and received by that expert for similar services provided outside the subject litigation, (2) the total number of times the presently demanded fee has ever been charged and received by that expert, and (3) the frequency and regularity with which the presently demanded and any other fee has been charged and received by that expert within the two-year period preceding the hearing on the motion. The court may also consider (4) the ordinary and customary fees charged by similar experts for similar services within the relevant community, and (5) any other factors the court deems necessary or appropriate to make its determination.

Upon a determination that the fee demanded by that expert is unreasonable, and based upon the evidence and factors considered, the court shall set the fee of the expert providing testimony.

(d) In the event the proceeding at which the expert witness has been notified his or her attendance is required is continued or canceled in advance of the time for which it is scheduled, such witness shall be notified of the continuance or cancellation by the party requiring his or her attendance by the quickest and most reliable means of giving notice under the circumstances. In the event such party fails to give notice as required by this subdivision, then the expert witness shall be entitled to receive the compensation specified in subdivision (a) of this section, notwithstanding his or her failure to give any testimony.

(e) An express contract entered into between a person and the party requesting or requiring the person to testify, relating to compensation, shall be enforceable and shall prevail over the provisions of this section.

(f) The deposition of an expert witness is governed by Chapter 18 (commencing with Section 2034.010) of Title 4 of Part 4 of the Code of Civil Procedure.

(Amended by Stats. 2004, Ch. 182, Sec. 45. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



68093

Except as otherwise provided by law, witness’ fees for each day’s actual attendance, when legally required to attend a civil action or proceeding in the superior courts, are thirty-five dollars ($35) a day and mileage actually traveled, both ways, twenty cents ($0.20) a mile.

(Amended by Stats. 2002, Ch. 784, Sec. 207. Effective January 1, 2003.)



68094

Except as otherwise provided by law, witness’ fees for each day’s actual attendance, when legally required to attend before a grand jury, are twelve dollars ($12) a day and mileage for each mile actually traveled in attendance as such witness, one way only twenty cents ($0.20). Such per diem and mileage are discretionary and shall only be allowed upon a showing that the allowances are necessary for the expenses of the witness in attending. The court may disallow any fees to a witness unnecessarily subpoenaed.

(Amended by Stats. 1970, Ch. 1061.)



68095

Except as otherwise provided by law, witness’ fees for each day’s actual attendance, when legally required to attend, or if the witness attends voluntarily and is called to testify, before a coroner’s jury, are twelve dollars ($12) a day and mileage for each mile actually traveled in attendance as a witness, one way only, twenty cents ($0.20). That per diem and mileage shall be a county charge.

(Amended by Stats. 2003, Ch. 62, Sec. 161. Effective January 1, 2004.)



68096.1

(a) Any employee of a local agency who is obliged by a subpoena to attend a civil action or proceeding as a witness in litigation in a matter regarding an event or transaction that he or she perceived or investigated in the course of his or her duties, to which that local agency is not a party, shall receive the salary or other compensation to which he or she is normally entitled from that local agency during the time that he or she prepares for his or her response and appearance, during the time that he or she travels to and from the place where the court or other tribunal is located and while he or she is required to remain at that place pursuant to the subpoena. He or she shall also receive from that local agency the actual necessary and reasonable traveling expenses he or she incurred in complying with the subpoena.

(b) The party at whose request the subpoena is issued shall reimburse the local agency for the full cost incurred by the local agency in paying the employee his or her salary or other compensation and traveling expenses as provided for in this section, for each day that the employee is required to remain in attendance pursuant to the subpoena. The amount of two hundred seventy-five dollars ($275), together with the subpoena, shall be tendered to that local agency for each day that the employee is required to remain in attendance pursuant to the subpoena.

(c) If the actual expenses should later prove to be less than the amount tendered, the excess of the amount tendered shall be refunded.

(d) If the actual expenses should later prove to be more than the amount tendered, the difference shall be paid to the local agency by the party at whose request the subpoena was issued.

(e) If a court continues a proceeding on its own motion, no additional witness fee shall be required prior to the issuance of a subpoena or the making of any order directing the employee to appear on the date to which the proceeding is continued.

(f) As used in this section, “local agency” means a city, county, city and county, special district, redevelopment agency, or any other political subdivision of the state.

(Amended by Stats. 2014, Ch. 170, Sec. 1. Effective January 1, 2015.)



68097

Witnesses in civil cases may demand the payment of their mileage and fees for one day, in advance, and when so demanded may not be compelled to attend until the allowances are paid except as hereinafter provided for employees of the Department of Justice who are peace officers or analysts in technical fields, peace officers of the Department of the California Highway Patrol, peace officer members of the State Fire Marshal’s Office, other state employees, trial court employees, sheriffs, deputy sheriffs, marshals, deputy marshals, district attorney inspectors, probation officers, building inspectors, firefighters, and city police officers. For the purposes of this section and Sections 68097.1 to 68097.10, inclusive, only, the term “peace officer of the California Highway Patrol” shall include those persons employed as vehicle inspection specialists by the Department of the California Highway Patrol, the term “firefighter” has the definition provided in Section 50925, and a volunteer firefighter shall be deemed to be employed by the public entity for which he or she volunteers as a firefighter.

(Amended by Stats. 2003, Ch. 449, Sec. 19. Effective January 1, 2004.)



68097.1

(a) Whenever an employee of the Department of Justice who is a peace officer or an analyst in a technical field, peace officer of the Department of the California Highway Patrol, peace officer member of the State Fire Marshal’s Office, sheriff, deputy sheriff, marshal, deputy marshal, district attorney inspector, probation officer, building inspector, firefighter, or city police officer is required as a witness before any court or other tribunal in any civil action or proceeding in connection with a matter regarding an event or transaction which he or she has perceived or investigated in the course of his or her duties, a subpoena requiring his or her attendance may be served by delivering a copy either to the person personally, or by delivering two copies to his or her immediate superior at the public entity by which he or she is employed or an agent designated by that immediate superior to receive that service.

(b) Whenever any other state employee or any employee of the trial courts is required as a witness before any court or other tribunal in any civil action or proceeding in connection with a matter, event, or transaction concerning which he or she has expertise gained in the course of his or her duties, a subpoena requiring his or her attendance may be served by delivering a copy either to the person personally or by delivering two copies to his or her immediate superior or agent designated by that immediate superior to receive that service.

(c) The attendance of any person described in subdivisions (a) and (b) may be required pursuant to this section only in accordance with Section 1989 of the Code of Civil Procedure.

(d) As used in this section and in Sections 68097.2 and 68097.5, “tribunal” means any person or body before whom or which attendance of witnesses may be required by subpoena, including an arbitrator in arbitration proceedings.

(Amended by Stats. 2003, Ch. 449, Sec. 20. Effective January 1, 2004.)



68097.2

(a) Any peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, any firefighter, any state employee, any trial court employee, or any county employee, who is obliged by a subpoena issued pursuant to Section 68097.1 to attend as a witness, shall receive the salary or other compensation to which he or she is normally entitled from the public entity by which he or she is employed during the time that he or she travels to and from the place where the court or other tribunal is located and while he or she is required to remain at that place pursuant to the subpoena. He or she shall also receive from the public entity by which he or she is employed the actual necessary and reasonable traveling expenses incurred by him or her in complying with the subpoena.

(b) The party at whose request the subpoena is issued shall reimburse the public entity for the full cost to the public entity incurred in paying the peace officer, firefighter, state employee, trial court employee, or specified county employee his or her salary or other compensation and traveling expenses as provided for in this section, for each day that the peace officer, firefighter, state employee, trial court employee, or specified county employee is required to remain in attendance pursuant to the subpoena. The amount of two hundred seventy-five dollars ($275), together with the subpoena, shall be tendered to the person accepting the subpoena for each day that the peace officer, firefighter, state employee, trial court employee, or specified county employee is required to remain in attendance pursuant to the subpoena.

(c) If the actual expenses should later prove to be less than the amount tendered, the excess of the amount tendered shall be refunded.

(d) If the actual expenses should later prove to be more than the amount deposited, the difference shall be paid to the public entity by the party at whose request the subpoena is issued.

(e) If a court continues a proceeding on its own motion, no additional witness fee shall be required prior to the issuance of a subpoena or the making of an order directing the peace officer, firefighter, state employee, or trial court employee to appear on the date to which the proceeding is continued.

(f) For the purposes of the payment of the salary or other compensation of a volunteer firefighter pursuant to subdivision (a), a volunteer firefighter who is subpoenaed to appear as a witness in connection with a matter regarding an event or transaction that he or she has perceived or investigated in the course of his or her duties as a volunteer firefighter, shall be deemed to be entitled to reasonable compensation evidenced by the compensation paid to firefighters in jurisdictions with similar geographic and economic characteristics. However, the requirements of subdivision (a) and of this subdivision are not applicable if a volunteer firefighter will receive his or her regular salary or other compensation pursuant to the policy of his or her regular employer, for the periods during which compensation is required under subdivision (a).

(Amended by Stats. 2012, Ch. 377, Sec. 1. Effective January 1, 2013.)



68097.3

Whenever a member of the California Highway Patrol is not subject to a subpoena pursuant to Section 1989 of the Code of Civil Procedure, he may nevertheless be required to appear as a witness before any court located in this state, in any civil action or proceeding in connection with a matter regarding an event or transaction which he has perceived or investigated in the course of his duties, by a subpoena requiring his attendance. The subpoena may be served by delivering a copy (1) to the member personally or to his immediate superior or (2) during usual office hours, at least five days prior to the date of the member’s required attendance, to the person in charge of the office of the California Highway Patrol where the member filed his report of the event or transaction.

(Amended by Stats. 1976, Ch. 10.)



68097.4

Any member of the California Highway Patrol who is obliged to appear pursuant to a subpoena issued under the provisions of Section 68097.3 as a witness, shall receive from the State the salary or other compensation to which he is normally entitled as a member of the patrol during the time that he travels to and from the place where the court is located and while he is required to remain at such place pursuant to such subpoena. He shall also receive from the State the actual necessary and reasonable traveling expenses incurred by him in complying with such subpoena.

The party at whose request a subpoena is issued pursuant to Section 68097.3 shall reimburse the State for the amount of the salary or other compensation to which the member of the California Highway Patrol involved is normally entitled from the State during the time that he travels to and from the place where the court is located and while he is required to remain at such place pursuant to such subpoena; and in addition, such party shall reimburse the State for the actual, necessary and reasonable traveling expenses incurred by the member of the California Highway Patrol in complying with such subpoena. An amount equal to the estimated amount of such salary or other compensation and expenses shall be deposited with the clerk of the court prior to the issuance of such subpoena. If the actual amount of such salary or other compensation and expenses should later prove to be more than the amount deposited, the party shall also deposit the difference with the clerk. If the actual amount should later prove to be less than the amount deposited, the excess of the amount deposited shall be refunded. All amounts received by the clerk to which the State is entitled shall be remitted to the Department of the California Highway Patrol for deposit in the State Treasury.

(Added by Stats. 1963, Ch. 1485.)



68097.5

No employee of the Department of Justice who is a peace officer or an analyst in a technical field, peace officer of the Department of the California Highway Patrol, peace officer member of the State Fire Marshal’s office, sheriff, deputy sheriff, marshal, deputy marshal, firefighter, or city police officer shall be ordered to return by the court for subsequent proceedings beyond the day stated in the subpoena referred to in Sections 68097.1, 68097.2, 68097.3 and 68097.4, or the day upon which the witness appeared pursuant to the provisions of Section 68097.9, unless the party at whose request the subpoena was issued or the party at whose request the witness is ordered to return, shall first tender to the public entity by which the witness is employed the same sum required to be tendered for the issuance of a subpoena in the first instance.

(Amended by Stats. 1996, Ch. 305, Sec. 36. Effective January 1, 1997.)



68097.55

Notwithstanding the provisions of Section 68097.5, the court, upon good cause shown, including the fact that the party is proceeding in forma pauperis pursuant to Section 68511.3, may relieve a party of the duty to make any deposit or payment, or portion thereof, required by Sections 68096.1, 68097.1, 68097.2, 68097.3, 68097.4, and 68097.5.

(Amended by Stats. 1993, Ch. 93, Sec. 1. Effective January 1, 1994.)



68097.6

Sections 68097.1, 68097.2, 68097.3, 68097.4, and 68097.5 apply to subpoenas issued for the taking of depositions of employees of the Department of Justice who are peace officers or analysts in technical fields, peace officers of the Department of the California Highway Patrol, peace officer members of the State Fire Marshal’s office, sheriffs, deputy sheriffs, marshals, deputy marshals, firefighters, or city police officers pursuant to Chapter 9 (commencing with Section 2025.010) of Title 4 of Part 4 of the Code of Civil Procedure.

(Amended by Stats. 2005, Ch. 294, Sec. 21. Effective January 1, 2006.)



68097.7

Any person who pays or offers to pay any money or other form of consideration for the services of any employee of the Department of Justice who is a peace officer or an analyst in a technical field, peace officer of the Department of the California Highway Patrol, peace officer member of the State Fire Marshal’s office, sheriff, deputy sheriff, marshal, deputy marshal, firefighter, or city police officer as a witness in any action or proceeding in connection with a matter regarding an event or transaction which he or she has perceived or investigated in the course of his or her duties in any manner other than as provided in Sections 68097.1, 68097.2, 68097.3, 68097.4, 68097.5, and 68097.6 is guilty of a misdemeanor, and any employee of the Department of Justice who is a peace officer or an analyst in a technical field, peace officer of the Department of the California Highway Patrol, peace officer member of the State Fire Marshal’s office, sheriff, deputy sheriff, marshal, deputy marshal, firefighter, or city police officer who asks or receives a payment except as provided in Sections 68097.2 and 68097.4 is likewise guilty of a misdemeanor.

(Amended by Stats. 1996, Ch. 305, Sec. 38. Effective January 1, 1997.)



68097.8

All deposits made pursuant to Sections 68097.2 or 68097.4 of this code, except such deposits as the party may be entitled to have refunded, shall be taxable as costs by the prevailing party.

(Added by Stats. 1963, Ch. 1485.)



68097.9

An employee of the Department of Justice who is a peace officer or an analyst in a technical field, peace officer of the Department of the California Highway Patrol, peace officer member of the State Fire Marshal’s office, sheriff, deputy sheriff, marshal, deputy marshal, firefighter, or city police officer who has been subpoenaed pursuant to Section 68097.1, 68097.3, or 68097.6, may, in lieu of attendance at the time specified in the subpoena, agree with the party at whose request the subpoena was issued to appear at another time or pursuant to notice as may be agreed upon.

(Amended by Stats. 1996, Ch. 305, Sec. 39. Effective January 1, 1997.)



68097.10

Whenever an employee of the Department of Justice who is a peace officer or an analyst in a technical field, peace officer of the Department of the California Highway Patrol, peace officer member of the State Fire Marshal’s office, sheriff, deputy sheriff, marshal, deputy marshal, firefighter, or city police officer appears as a witness pursuant to Section 68097.1 and reimbursement is not made as provided for in Section 68097.2, then the Department of Justice, the Department of the California Highway Patrol, the State Fire Marshal’s office, or the public entity employing the employee, sheriff, deputy sheriff, marshal, deputy marshal, firefighter, or city police officer shall have standing to bring an action in order to recover the funds.

(Amended by Stats. 1996, Ch. 305, Sec. 40. Effective January 1, 1997.)



68098

Witness’ fees in criminal cases in superior courts, other than fees for expert witnesses appointed by the court for the court’s needs pursuant to Section 730 of the Evidence Code, are charges against the same funds as grand jurors’ fees in criminal cases.

(Amended by Stats. 2012, Ch. 470, Sec. 48. Effective January 1, 2013.)



68100

When the court is held at a place appointed, pursuant to Section 68115, every person held to appear at the court shall appear at the place so appointed.

(Amended by Stats. 2003, Ch. 149, Sec. 20. Effective January 1, 2004.)



68101

(a) Whenever pursuant to law the state is entitled to receive any portion of any money, forfeited bail or fines received by a judge of any court, that portion shall as soon as practicable after the receipt thereof, be deposited with the county treasurer of the county in which that court is situated, and paid, by warrant of the county auditor drawn upon a requisition of the clerk or judge of the court, at least once a month to the Treasurer to be deposited in the State Treasury. Any remittance not made pursuant to this section or Section 24353 shall be considered delinquent and subject to Section 68085.

(b) Any judge imposing or collecting those fines or forfeitures shall keep a record of them and at least monthly transmit a record thereof to the county auditor. The county auditor shall transmit a record of the imposition, collection and payment of such fines or forfeitures to the Controller at the time of transmittal of each warrant to the Treasurer pursuant to this section.

(c) Commencing January 1, 2006, this section does not apply to money collected under Chapter 5.8 (commencing with Section 70600) or fees and fines to which Section 68085.1 applies.

(Amended by Stats. 2005, Ch. 75, Sec. 112. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



68102

Whenever an imprisonment has been imposed for a violation of any act, and before the termination of the sentence, the defendant is released by the vacation of the sentence of imprisonment and the imposition of such fine or forfeiture in lieu thereof, such fine or forfeiture shall be recorded and accounted for in the same manner as though it had been imposed in the first instance.

Whenever such fine has been imposed for violation of any act, and before the full payment of it, a sentence of imprisonment is imposed in lieu thereof, such imprisonment shall be recorded and accounted for to the county auditor.

(Amended by Stats. 1953, Ch. 523.)



68103

The State Controller shall check the reports and records received by him with the transmittals of such fines and forfeitures. Whenever it is apparent that such fines or forfeitures have not been transmitted, the county auditor shall and the State Controller may bring suit to enforce the collection or transmittal, or both.

The official bond of any judge is liable for his failure to transmit such fines or forfeitures imposed by him.

(Amended by Stats. 1953, Ch. 523.)



68104

The records kept by any judge pursuant to Sections 68101 and 68102 shall be open to public inspection, and may be checked by the State Controller, the Attorney General, or the district attorney of the particular county.

(Added by Stats. 1953, Ch. 206.)



68105

Notwithstanding any other provision of law to the contrary, the Supreme Court, any court of appeal, or any superior court may appoint as an official phonographic reporter or as an official phonographic reporter pro tempore a person who has declared the intention to become a citizen and who is a certified shorthand reporter.

“A person who has declared the intention to become a citizen,” as used in this section, means a person who has either (1) filed the declaration of intention to become a citizen of the United States, or petition for naturalization, or comparable document prescribed by federal law or (2) filed an affidavit with the court, in the form prescribed by the court, that the person will, at the first opportunity at which the applicable federal law permits, file such a declaration of intention to become a citizen of the United States, petition for naturalization, or comparable document. If the court determines that an individual who has filed under alternative (2) of the preceding sentence, has, without good cause, failed at the first opportunity provided under federal law to file one of the specified documents prescribed by federal law, it shall forthwith revoke the appointment.

(Amended by Stats. 2002, Ch. 784, Sec. 209. Effective January 1, 2003.)



68106

(a) (1) In making appropriations for the support of the trial courts, the Legislature recognizes the importance of increased revenues from litigants and lawyers, including increased revenues from civil filing fees. It is therefore the intent of the Legislature that courts give the highest priority to keeping courtrooms open for civil and criminal proceedings. It is also the intent of the Legislature that, to the extent practicable, in the allocation of resources by and for trial courts, access to court services for civil litigants be preserved, budget cuts not fall disproportionately on civil cases, and the right to trial by jury be preserved.

(2) Furthermore, it is the intent of the Legislature in enacting the Budget Act of 2010, which includes increases in civil and criminal court fees and penalties, that trial courts remain open to the public on all days except judicial holidays, Saturdays, and Sundays, and except as authorized pursuant to Section 68115.

(b) (1) A trial court shall provide written notification to the public by conspicuous posting within or about its facilities, on its public Internet Web site, and by electronic distribution to individuals who have subscribed to the court’s electronic distribution service, and to the Judicial Council, not less than 60 days prior to closing any courtroom, or closing or reducing the hours of clerks’ offices during regular business hours on any day except judicial holidays, Saturdays, and Sundays, and except as authorized pursuant to Section 68115. The notification shall include the scope of the closure or reduction in hours, and the financial constraints or other reasons that make the closure or reduction necessary.

(2) (A) The notification required pursuant to paragraph (1) shall include information on how the public may provide written comments during the 60-day period on the court’s plan for closing a courtroom, or closing or reducing the hours of clerks’ offices. The court shall review and consider all public comments received. If the court plan for closing a courtroom, or closing or reducing the hours of clerks’ offices, changes as a result of the comments received or for any other reason, the court shall immediately provide notice to the public by posting a revised notice within or about its facilities, on its public Internet Web site, and by electronic distribution to individuals who have subscribed to the court’s electronic distribution service, and to the Judicial Council. Any change in the court’s plan pursuant to this paragraph shall not require notification beyond the initial 60-day period.

(B) This paragraph shall not be construed to obligate courts to provide responses to the comments received.

(3) Within 15 days of receipt of a notice from a trial court, the Judicial Council shall conspicuously post on its Internet Web site and provide the chairs and vice chairs of the Committees on Judiciary, the Chair of the Assembly Committee on Budget, and the Chair of the Senate Committee on Budget and Fiscal Review a copy of any notice received pursuant to this subdivision. The Legislature intends to review the information obtained pursuant to this section to ensure that California trial courts remain open and accessible to the public.

(c) Nothing in this section is intended to affect, limit, or otherwise interfere with regular court management decisionmaking, including calendar management and scheduling decisions.

(Amended by Stats. 2012, Ch. 41, Sec. 22. Effective June 27, 2012.)



68106.2

(a) Any person shall have the right to obtain the following information under Rule 10.802 of the California Rules of Court:

(1) Baseline budget information that superior courts submit to the Administrative Office of the Courts after enactment of the annual Budget Act.

(2) Any other budget and expenditure document of the superior court pertaining to the administrative operation of the court, including baseline budgets, quarterly financial statements, reports of revenues, reports of reserves, however classified, and their classification, and any document projecting or documenting savings due to unfilled positions and savings resulting from temporarily closing a court.

(3) Budgeted employee salary and benefit information by position classification consisting of the number of employees and compensation by classification, and any document, whether prepared periodically or for a special purpose, that shows any changes in salaried positions by classification available pursuant to subdivision (k) of Rule 10.802 of the California Rules of Court.

(4) Copies of executed contracts with outside vendors and payment information and policies concerning services provided by outside vendors without an executed contract. Any material provided under this paragraph shall be redacted as necessary in accordance with subdivision (i) of Rule 10.802 of the California Rules of Court.

(5) Any final audit report.

(b) If the information requested pursuant to subdivision (a) has been certified by the superior court, copies of the certified documents shall be provided.

(c) The provisions of Rule 10.803 of the California Rules of Court shall apply to any petition arising under this section.

(d) Subdivision (a) shall not apply to information that is part of the deliberative process or adjudicative process unless that information is otherwise made public.

(e) Subdivision (a) shall only apply to information that has already been created or prepared by, or in the possession of, the court, and does not require a court to produce or create any new document or data format to comply with its provisions. Nothing in this subdivision shall be construed to prevent or limit a court from, in its discretion, producing or creating a new document or data format, or otherwise providing additional information.

(f) Nothing in subdivision (a) is intended to limit or restrict public access to other information that may be obtained under Rule 10.802 of the California Rules of Court. Nothing in this section is intended to limit or restrict public access to any information provided for by any statute, rule, or case law.

(g) The Judicial Council shall, on or before January 1, 2010, adopt rules of court that provide public access to nondeliberative or nonadjudicative court records, budget and management information.

(h) This section shall remain in effect until the rules of court providing public access to nondeliberative or nonadjudicative court records, budget and management information are adopted pursuant to subdivision (g).

(Added by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 5. Effective July 28, 2009. Inoperative on or before January 1, 2010, pursuant to subds. (g) and (h).)



68107

A court may order a criminal defendant upon whom a fine, forfeiture, or penalty is imposed, to disclose to the court his or her social security number in order to assist in its collection. That social security number is not a public record and shall not be disclosed except for collection purposes.

(Amended by Stats. 1992, Ch. 635, Sec. 2. Effective September 14, 1992.)



68108

(a) To the extent that a memorandum of understanding for trial court employees designates certain days as unpaid furlough days for employees assigned to regular positions in the superior court, the court may not be in session on those days except as ordered by the presiding judge. On these furlough days, if the court clerk’s office is not open to the public, each court shall permit documents to be filed at a drop box pursuant to subdivision (b). If the court is not in session on a furlough day, an appropriate judicial officer shall be available to conduct arraignments and examinations as required pursuant to Section 825 of the Penal Code, and to sign any necessary documents on an emergency basis.

(b) A drop box shall provide for an automated, official time and date stamping mechanism or other means of determining the actual date on which a document was deposited in the drop box.

(Amended by Stats. 2003, Ch. 149, Sec. 21. Effective January 1, 2004.)



68109

(a) Every court of this state shall cooperate with the United States Immigration and Naturalization Service (INS) to identify and place a deportation hold on any defendant convicted of a felony who is determined to be an undocumented alien subject to deportation.

(b) As used in this section, “cooperate” means to provide the INS and its agents with access to all court records available to the public pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code and to provide any necessary paperwork within a reasonable time.

(Added by Stats. 1994, Ch. 563, Sec. 2. Effective January 1, 1995.)



68110

Every judge of a court of this state shall, in open court during the presentation of causes before him or her, wear a judicial robe, which the judge shall furnish at his or her own expense. The Judicial Council shall, by rule, prescribe the style of such robes.

(Amended by Stats. 2002, Ch. 664, Sec. 125. Effective January 1, 2003.)



68111

Whenever any judge of any court of this state is a witness in his official capacity as judge in any action or proceeding, such judge shall be entitled to be represented at such action or proceeding by counsel of his choice.

(Added by Stats. 1971, Ch. 841.)



68114.7

The coordination, consolidation, merger, or conversion of any court pursuant to this chapter or otherwise shall not of itself cause any reduction in judicial or nonjudicial court employee benefit programs provided or administered by the county pursuant to Chapter 2 (commencing with Section 53200) of Part 1 of Division 2 of Title 5, or pursuant to a memorandum or agreement in effect prior to the effective date of this section. This section does not constitute a change in, but is declaratory of, the existing law. Any reduction or cessation of benefits contrary to this section made between June 30, 1992, and the effective date of this section shall be restored.

(Added by Stats. 1993, Ch. 909, Sec. 5. Effective January 1, 1994.)



68114.8

Notwithstanding Section 69906, in the Superior Court of San Bernardino County, the official court reporters shall be compensated at Step E of the range set forth in the San Bernardino County code for court reporters, unless determined otherwise by a majority of the judges of the superior court. Effective pay period one of each year, official court reporters will be credited with 160 hours of vacation leave time for the reporters’ immediate use. Official court reporters who are hired after the beginning of pay period one shall be credited with vacation leave hours on a pro rata basis. Official court reporters who terminate after the beginning of pay period one shall reimburse the county for vacation time used in excess of the pro rata amount earned while employed during the year. Amounts reimbursable may be deducted from court reporter compensation which is payable after notice is given by the court reporter of termination. Official court reporters in regular positions budgeted less than 80 hours per pay period or in job-share positions shall receive vacation accumulation on a pro rata basis.

(Added by Stats. 1995, Ch. 954, Sec. 1.2. Effective January 1, 1996.)



68114.10

Effective July 1, 2003, there is hereby established in the State Treasury the Judicial Branch Workers’ Compensation Fund for the purpose of funding workers’ compensation claims for judicial branch employees, including employees of the Administrative Office of the Courts, appellate courts, participating superior courts, Commission on Judicial Performance, and Habeas Corpus Resource Center. Contributions from participating judicial branch employers shall be credited to the fund. Income of whatever nature earned on the Judicial Branch Workers’ Compensation Fund during any fiscal year shall be credited to the fund. Notwithstanding Section 13340 of the Government Code, moneys in the fund are continuously appropriated without regard to fiscal years. The fund shall be used by the Administrative Office of the Courts to pay workers’ compensation claims of judicial branch employees and administrative costs.

(Added by Stats. 2002, Ch. 905, Sec. 1. Effective January 1, 2003.)






CHAPTER 1.1 - Judicial Emergencies

68115

When war, insurrection, pestilence, or other public calamity, or the danger thereof, or the destruction of or danger to the building appointed for holding the court, renders it necessary, or when a large influx of criminal cases resulting from a large number of arrests within a short period of time threatens the orderly operation of a superior court location or locations within a county, the presiding judge may request and the Chairperson of the Judicial Council may, notwithstanding any other provision of law, by order authorize the court to do one or more of the following:

(a) Hold sessions anywhere within the county.

(b) Transfer civil cases pending trial in the court to a superior court in an adjacent county. No transfer may be made pursuant to this subdivision except with the consent of all parties to the case or upon a showing by a party that extreme or undue hardship would result unless the case is transferred for trial. Any civil case so transferred shall be integrated into the existing caseload of the court to which it is transferred pursuant to rules to be provided by the Judicial Council.

(c) Declare that a date or dates on which an emergency condition, as described in this section, substantially interfered with the public’s ability to file papers in a court facility or facilities be deemed a holiday for purposes of computing the time for filing papers with the court under Sections 12 and 12a of the Code of Civil Procedure. This subdivision shall apply to the fewest days necessary under the circumstances of the emergency, as determined by the Chairperson of the Judicial Council.

(d) Declare that a date on which an emergency condition, as described in this section, prevented the court from conducting proceedings governed by Section 825 of the Penal Code, or Section 313, 315, 631, 632, 637, or 657 of the Welfare and Institutions Code, be deemed a holiday for purposes of computing time under those statutes. This subdivision shall apply to the fewest days necessary under the circumstances of the emergency, as determined by the Chairperson of the Judicial Council.

(e) Extend the duration of any temporary restraining order that would otherwise expire because an emergency condition, as described in this section, prevented the court from conducting proceedings to determine whether a permanent order should be entered. The extension shall be for the fewest days necessary under the circumstances of the emergency, as determined by the Chairperson of the Judicial Council.

(f) Within the affected county during a state of emergency resulting from a natural or human-made disaster proclaimed by the President of the United States or by the Governor pursuant to Section 8625 of the Government Code, extend the time period provided in Section 825 of the Penal Code within which a defendant charged with a felony offense shall be taken before a magistrate from 48 hours to not more than seven days, with the number of days to be designated by the Chairperson of the Judicial Council. This authorization shall be effective for 30 days unless it is extended by a new request and a new order.

(g) Extend the time period provided in Section 859b of the Penal Code for the holding of a preliminary examination from 10 court days to not more than 15 days.

(h) Extend the time period provided in Section 1382 of the Penal Code within which the trial must be held by not more than 30 days, but the trial of a defendant in custody whose time is so extended shall be given precedence over all other cases.

(i) Within the affected area of a county during a state of emergency resulting from a natural or human-made disaster proclaimed by the President of the United States or by the Governor pursuant to Section 8625 of the Government Code, extend the time period provided in Sections 313, 315, 632, and 637 of the Welfare and Institutions Code within which a minor shall be given a detention hearing, with the number of days to be designated by the Chairperson of the Judicial Council. The extension of time shall be for the shortest period of time necessary under the circumstances of the emergency, but in no event shall the time period within which a detention hearing must be given be extended to more than seven days. This authorization shall be effective for 30 days unless it is extended by a new request and a new order. This subdivision shall apply only where the minor has been charged with a felony.

(j) Within the affected county during a state of emergency resulting from a natural or human-made disaster proclaimed by the President of the United States or by the Governor pursuant to Section 8625 of the Government Code, extend the time period provided in Sections 334 and 657 of the Welfare and Institutions Code within which an adjudication on a juvenile court petition shall be held by not more than 15 days, with the number of days to be designated by the Chairperson of the Judicial Council. This authorization shall be effective for 30 days unless it is extended by a new request and a new order. This subdivision shall apply only where the minor has been charged with a felony.

(Amended by Stats. 2005, Ch. 22, Sec. 106. Effective January 1, 2006.)



68116

Any order of the Chairperson of the Judicial Council pursuant to this chapter shall take effect immediately upon its issuance. The Chairperson of the Judicial Council may at any time revoke or terminate his or her order or any part of the order. The order of revocation or termination shall not affect the status or validity of any transfer made prior thereto or of trials in progress, and the judges presiding in these trials shall continue doing so until the trials have concluded.

(Amended by Stats. 1998, Ch. 829, Sec. 34. Effective January 1, 1999.)



68117

The Chairman of the Judicial Council may pursuant to this chapter direct the payment of the costs of assigned judges, court facilities and other costs or expenses required by reason of the judicial emergency to be paid from funds appropriated to the Judicial Council for this purpose.

(Added by Stats. 1971, Ch. 1550.)



68118

Nothing contained in this chapter shall be construed to curtail the right of a defendant in a criminal case to a fair and speedy trial or authorize the trial of such a defendant by jurors drawn from a jury panel of a court outside the county of trial.

(Added by Stats. 1971, Ch. 1550.)






CHAPTER 1.3 - Elections of Justices and Judges of Courts of Record

68121

A confirmation by the Commission on Judicial Appointments, pursuant to subdivision (d) of Section 16 of Article VI of the California Constitution, is effective when adopted by the commission. Promptly thereafter, the commission shall file a written notice of the confirmation with the Secretary of State.

(Amended by Stats. 1990, Ch. 136, Sec. 1.)






CHAPTER 1.4 - Management of Trial Court Records

68150

(a) Trial court records may be created, maintained, and preserved in any form or forms of communication or representation, including paper, optical, electronic, magnetic, micrographic, or photographic media or other technology, if the form or forms of representation or communication satisfy the rules adopted by the Judicial Council pursuant to subdivision (c), once those rules have been adopted. Until those rules are adopted, the court may continue to create, maintain, and preserve records according to the minimum standards or guidelines for the preservation and reproduction of the medium adopted by the American National Standards Institute or the Association for Information and Image Management.

(b) (1) This section shall not apply to court reporters’ transcripts or to specifications for electronic recordings made as the official record of oral proceedings. These records shall be governed by the California Rules of Court.

(2) This section shall not apply to original wills and codicils delivered to the clerk of the court under Section 8200 of the Probate Code. Original wills and codicils shall be retained as provided in Section 26810.

(c) The Judicial Council shall adopt rules to establish the standards or guidelines for the creation, maintenance, reproduction, or preservation of court records, including records that must be preserved permanently. The standards or guidelines shall reflect industry standards for each medium used, if those standards exist. The standards or guidelines shall ensure that court records are created and maintained in a manner that ensures accuracy and preserves the integrity of the records throughout their maintenance. They shall also ensure that the records are stored and preserved in a manner that will protect them against loss and ensure preservation for the required period of time. Standards and guidelines for the electronic creation, maintenance, and preservation of court records shall ensure that the public can access and reproduce records with at least the same amount of convenience as paper records previously provided.

(d) No additions, deletions, or changes shall be made to the content of court records, except as authorized by statute or the California Rules of Court.

(e) Court records shall be indexed for convenient access.

(f) A copy of a court record created, maintained, preserved, or reproduced according to subdivisions (a) and (c) shall be deemed an original court record and may be certified as a true and correct copy of the original record. The clerk of the court may certify a copy of the record by electronic or other technological means, if the means adopted by the court reasonably ensures that the certified copy is a true and correct copy of the original record, or of a specified part of the original record.

(g) Any notice, order, judgment, decree, decision, ruling, opinion, memorandum, warrant, certificate of service, writ, subpoena, or other legal process or similar document issued by a trial court or by a judicial officer of a trial court may be signed, subscribed, or verified using a computer or other technology in accordance with procedures, standards, and guidelines established by the Judicial Council pursuant to this section. Notwithstanding any other provision of law, all notices, orders, judgments, decrees, decisions, rulings, opinions, memoranda, warrants, certificates of service, writs, subpoenas, or other legal process or similar documents that are signed, subscribed, or verified by computer or other technological means pursuant to this subdivision shall have the same validity, and the same legal force and effect, as paper documents signed, subscribed, or verified by a trial court or a judicial officer of the court.

(h) A court record created, maintained, preserved, or reproduced in accordance with subdivisions (a) and (c) shall be stored in a manner and in a place that reasonably ensures its preservation against loss, theft, defacement, or destruction for the prescribed retention period under Section 68152.

(i) A court record that was created, maintained, preserved, or reproduced in accordance with subdivisions (a) and (c) may be disposed of in accordance with the procedure under Section 68153, unless it is either of the following:

(1)  A comprehensive historical and sample superior court record preserved for research under the California Rules of Court.

(2)  A court record that is required to be preserved permanently.

(j) Instructions for access to data stored on a medium other than paper shall be documented.

(k) Each court shall conduct a periodic review of the media in which the court records are stored to ensure that the storage medium is not obsolete and that current technology is capable of accessing and reproducing the records. The court shall reproduce records before the expiration of their estimated lifespan for the medium in which they are stored according to the standards or guidelines established by the Judicial Council.

(l) Unless access is otherwise restricted by law, court records created, maintained, preserved, or reproduced under subdivisions (a) and (c) shall be made reasonably accessible to all members of the public for viewing and duplication as the paper records would have been accessible. Unless access is otherwise restricted by law, court records maintained in electronic form shall be viewable at the court, regardless of whether they are also accessible remotely. Reasonable provision shall be made for duplicating the records at cost. Cost shall consist of all costs associated with duplicating the records as determined by the court.

(Amended by Stats. 2013, Ch. 274, Sec. 1.5. Effective January 1, 2014.)



68151

The following definitions apply to this chapter:

(a) “Court record” shall consist of the following:

(1) All filed papers and documents in the case folder, but if no case folder is created by the court, all filed papers and documents that would have been in the case folder if one had been created.

(2) Administrative records filed in an action or proceeding, depositions, transcripts, including preliminary hearing transcripts, and recordings of electronically recorded proceedings filed, lodged, or maintained in connection with the case, unless disposed of earlier in the case pursuant to law.

(3) Other records listed under subdivision (g) of Section 68152.

(b) “Notice of destruction and no transfer” means that the clerk of the court has given notice of destruction of the superior court records open to public inspection, and that there is no request and order for transfer of the records as provided in the California Rules of Court.

(c) “Final disposition of the case” means that an acquittal, dismissal, or order of judgment has been entered in the case or proceeding, the judgment has become final, and no postjudgment motions or appeals are pending in the case or for the reviewing court upon the mailing of notice of the issuance of the remittitur.

In a criminal prosecution, the order of judgment shall mean imposition of sentence, entry of an appealable order, including, but not limited to, an order granting probation, commitment of a defendant for insanity, or commitment of a defendant as a narcotics addict appealable under Section 1237 of the Penal Code, or forfeiture of bail without issuance of a bench warrant or calendaring of other proceedings.

(d) “Retain permanently” means that the court records shall be maintained permanently according to the standards or guidelines established pursuant to subdivision (c) of Section 68150.

(Amended by Stats. 2013, Ch. 274, Sec. 2. Effective January 1, 2014.)



68152

The trial court clerk may destroy court records under Section 68153 after notice of destruction, and if there is no request and order for transfer of the records, except the comprehensive historical and sample superior court records preserved for research under the California Rules of Court, when the following times have expired after the date of final disposition of the case in the categories listed:

(a) Civil actions and proceedings, as follows:

(1) Except as otherwise specified: retain 10 years.

(2) Civil unlimited cases, limited cases, and small claims cases, including after trial de novo, if any, except as otherwise specified: retain for 10 years.

(3) Civil judgments for unlimited civil cases: retain permanently.

(4) Civil judgments for limited and small claims cases: retain for 10 years, unless judgment is renewed. If judgment is renewed, retain judgment for length of renewal pursuant to Article 2 (commencing with Section 683.110) of Chapter 3 of Division 1 of Title 9 of Part 2 of the Code of Civil Procedure.

(5) If a party in a civil case appears by a guardian ad litem: retain for 10 years after termination of the court’s jurisdiction.

(6) Civil harassment, domestic violence, elder and dependent adult abuse, private postsecondary school violence, and workplace violence cases: retain for the same period of time as the duration of the restraining or other orders and any renewals thereof, then retain the restraining or other orders permanently as a judgment; 60 days after expiration of the temporary restraining or other temporary orders; retain judgments establishing paternity under Section 6323 of the Family Code permanently.

(7) Family law, except as otherwise specified: retain for 30 years.

(8) Adoption: retain permanently.

(9) Parentage: retain permanently.

(10) Change of name, gender, or name and gender: retain permanently.

(11) Probate:

(A) Decedent estates: retain permanently all orders, judgments, and decrees of the court, all inventories and appraisals, and all wills and codicils of the decedent filed in the case, including those not admitted to probate. All other records: retain for five years after final disposition of the estate proceeding.

(B) Wills and codicils transferred or delivered to the court pursuant to Section 732, 734, or 8203 of the Probate Code: retain permanently. For wills and codicils delivered to the clerk of the court under Section 8200 of the Probate Code, retain the original documents as provided in Section 26810.

(C) Substitutes for decedent estate administration:

(i) Affidavit procedures for real property of small value under Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code: retain permanently.

(ii) Proceedings for determining succession to property under Chapter 4 (commencing with Section 13150) of Part 1 of Division 8 of the Probate Code: retain permanently all inventories and appraisals and court orders. Other records: retain for five years after final disposition of the proceeding.

(iii) Proceedings for determination of property passing or belonging to surviving spouse under Chapter 5 (commencing with Section 13650) of Part 2 of Division 8 of the Probate Code: retain permanently all inventories and appraisals and court orders. Other records: retain for five years after final disposition of the proceeding.

(D) Conservatorships: retain permanently all court orders. Documents of trusts established under substituted judgment pursuant to Section 2580 of the Probate Code: retain as provided in clause (iii) of subparagraph (G). Other records: retain for five years after the later of either (i) the final disposition of the conservatorship proceeding, or (ii) the date of the conservatee’s death, if that date is disclosed in the court’s file.

(E) Guardianships: retain permanently orders terminating the guardianship, if any, and court orders settling final account and ordering distribution of the estate. Other records: retain for five years after the later of (i) the final disposition of the guardianship proceeding, or (ii) the earlier of the date of the ward’s death, if that date is disclosed in the court’s file, or the date the ward reaches 23 years of age.

(F) Compromise of minor’s or disabled person’s claim or action, and disposition of judgment for minors and disabled persons under Section 372 of the Code of Civil Procedure and Chapter 4 (commencing with Section 3600) of Part 8 of Division 4 of the Probate Code:

(i) Retain permanently judgments in favor of minors or disabled persons, orders approving compromises of claims and actions and disposition of the proceeds of judgments, orders directing payment of expenses, costs, and fees, orders directing deposits into blocked accounts and receipts and acknowledgments of those orders, and orders for the withdrawal of funds from blocked accounts.

(ii) Retain other records for the same retention period as for records in the underlying case. If there is no underlying case, retain for five years after the later of either (I) the date the order for payment or delivery of the final balance of the money or property is entered, or (II) the earlier of the date of the minor’s death, if that date is disclosed in the court’s file, or the date the minor reaches 23 years of age.

(G) Trusts:

(i) Proceedings under Part 5 (commencing with Section 17000) of Division 9 of the Probate Code: retain permanently.

(ii) Trusts created by substituted judgment under Section 2580 of the Probate Code: retain permanently all trust instruments and court orders. Other records: retain as long as the underlying conservatorship file is retained.

(iii) Special needs trusts: retain permanently all trust instruments and court orders. Other records: retain until the later of either (I) the retention date of “other records” in the beneficiary’s conservatorship or guardianship file under subparagraph (D) or (E), if any, or (II) five years after the date of the beneficiary’s death, if that date is disclosed in the court’s file.

(H) All other proceedings under the Probate Code: retain as provided for civil cases.

(12) Mental health:

(A) Lanterman Developmental Disabilities Services Act: retain for 10 years.

(B) Lanterman-Petris-Short Act: retain for 20 years.

(C) Riese (capacity) hearings under Sections 5333 and 5334 of the Welfare and Institutions Code: retain for the later of either (i) 20 years after the date of the capacity determination order, or (ii) the court records retention date of the underlying involuntary treatment or commitment proceeding, if any.

(D) Petitions under Chapter 3 (commencing with Section 8100) of Division 8 of the Welfare and Institutions Code for the return of firearms to petitioners who relinquished them to law enforcement while detained in a mental health facility: retain for 10 years.

(13) Eminent domain: retain permanently.

(14) Real property other than unlawful detainer: retain permanently if the action affects title or an interest in real property.

(15) Unlawful detainer: retain for one year if judgment is only for possession of the premises; retain for 10 years if judgment is for money, or money and possession.

(b) Notwithstanding subdivision (a), any civil or small claims case in the trial court:

(1) Involuntarily dismissed by the court for delay in prosecution or failure to comply with state or local rules: retain for one year.

(2) Voluntarily dismissed by a party without entry of judgment: retain for one year.

(c) Criminal actions and proceedings, as follows:

(1) Capital felony in which the defendant is sentenced to death, and any felony resulting in a sentence of life or life without the possibility of parole: retain permanently, including records of the cases of any codefendants and any related cases, regardless of the disposition. For the purpose of this paragraph, “capital felony” means murder with special circumstances when the prosecution seeks the death penalty. Records of the cases of codefendants and related cases required to be retained under this paragraph shall be limited to those cases that are factually linked or related to the charged offense, that are identified in the courtroom, and that are placed on the record. If a capital felony is disposed of by a sentence less than death, or imprisonment for life or life without the possibility of parole, the judgment shall be retained permanently, and the record shall be retained for 50 years or for 10 years after the official written notification of the death of the defendant. If a capital felony is disposed of by an acquittal, the record shall be retained for 10 years.

(2) Felony, except as otherwise specified, and in any felony or misdemeanor case resulting in a requirement that the defendant register as a sex offender under Section 290 of the Penal Code: retain judgment permanently. For all other documents: retain for 50 years or the maximum term of the sentence, whichever is longer. However, any record other than the judgment may be destroyed 10 years after the death of the defendant. Felony case files that do not include final sentencing or other final disposition because the case was bound over from a former municipal court to the superior court and not already consolidated with the superior court felony case file: retain for 10 years from the disposition of the superior court case.

(3) Felony reduced to a misdemeanor: retain in accordance with the retention period for the relevant misdemeanor.

(4) Felony, if the charge is dismissed, except as provided in paragraph (6): retain for three years.

(5) Misdemeanor, if the charge is dismissed, except as provided in paragraph (6): retain for one year.

(6) Dismissal under Section 1203.4 or 1203.4a of the Penal Code: retain for the same retention period as for records of the underlying case. If the records in the underlying case have been destroyed, retain for five years after dismissal.

(7) Misdemeanor, except as otherwise specified: retain for five years. For misdemeanors alleging a violation of Section 23109, 23109.5, 23152, or 23153 of the Vehicle Code: retain for 10 years.

(8) Misdemeanor alleging a marijuana violation under subdivision (c), (d), or (e) of Section 11357 of the Health and Safety Code, or subdivision (b) of Section 11360 of the Health and Safety Code: records shall be destroyed, or redacted in accordance with subdivision (c) of Section 11361.5 of the Health and Safety Code, two years from the date of conviction, or from the date of arrest if no conviction, if the case is no longer subject to review on appeal, all applicable fines and fees have been paid, and the defendant has complied with all terms and conditions of the sentence or grant of probation. However, as provided in subdivision (a) of Section 11361.5 of the Health and Safety Code and paragraph (5) of subdivision (e) of this section, records of a misdemeanor alleging a marijuana violation under subdivision (e) of Section 11357 of the Health and Safety Code shall be retained until the offender attains 18 years of age, at which time the records shall be destroyed as provided in subdivision (c) of Section 11361.5 of the Health and Safety Code.

(9) Misdemeanor reduced to an infraction: retain in accordance with the retention period for the relevant infraction.

(10) Infraction, except as otherwise specified: retain for one year. Vehicle Code infraction: retain for three years. Infraction alleging a marijuana violation under subdivision (b) of Section 11357 of the Health and Safety Code: if records are retained past the one-year minimum retention period, the records shall be destroyed or redacted in accordance with subdivision (c) of Section 11361.5 of the Health and Safety Code two years from the date of conviction, or from the date of arrest if no conviction, if the case is no longer subject to review on appeal, all applicable fines and fees have been paid, and the defendant has complied with all terms and conditions of the sentence or grant of probation.

(11) Criminal protective order: retain until the order expires or is terminated.

(12) Arrest warrant: retain for the same retention period as for records in the underlying case. If there is no underlying case, retain for one year from the date of issue.

(13) Search warrant:

(A) If there is no underlying case, retain for five years from the date of issue.

(B) If there is any underlying case, retain for 10 years from the date of issue or, if the retention period for records in the underlying case is less than 10 years or if the underlying case is a capital felony described in paragraph (1) of subdivision (c), retain for the same retention period as for records in the underlying case.

(14) Probable cause declarations: retain for the same retention period as for records in the underlying case. If there is no underlying case, retain for one year from the date of declaration.

(15) Proceedings for revocation of postrelease community supervision or postrelease parole supervision: retain for five years after the period of supervision expires or is terminated.

(d) Habeas corpus:

(1) Habeas corpus in criminal and family law matters: retain for the same retention period as for records in the underlying case, whether granted or denied.

(2) Habeas corpus in mental health matters: retain all records for the same retention period as for records in the underlying case, whether granted or denied. If there is no underlying case, retain records for 20 years.

(e) Juveniles:

(1) Dependent pursuant to Section 300 of the Welfare and Institutions Code: upon reaching 28 years of age, or on written request, shall be released to the juvenile five years after jurisdiction over the person has terminated under subdivision (a) of Section 826 of the Welfare and Institutions Code. Sealed records shall be destroyed upon court order five years after the records have been sealed pursuant to subdivision (c) of Section 389 of the Welfare and Institutions Code.

(2) Ward pursuant to Section 601 of the Welfare and Institutions Code: upon reaching 21 years of age, or on written request, shall be released to the juvenile five years after jurisdiction over the person has terminated under subdivision (a) of Section 826 of the Welfare and Institutions Code. Sealed records shall be destroyed upon court order five years after the records have been sealed under subdivision (d) of Section 781 of the Welfare and Institutions Code.

(3) Ward pursuant to Section 602 of the Welfare and Institutions Code: upon reaching 38 years of age under subdivision (a) of Section 826 of the Welfare and Institutions Code. Sealed records shall be destroyed upon court order when the subject of the record reaches 38 years of age under subdivision (d) of Section 781 of the Welfare and Institutions Code.

(4) Traffic and some nontraffic misdemeanors and infractions pursuant to Section 601 of the Welfare and Institutions Code: upon reaching 21 years of age, or five years after jurisdiction over the person has terminated under subdivision (c) of Section 826 of the Welfare and Institutions Code. Records may be microfilmed or photocopied.

(5) Marijuana misdemeanor under subdivision (e) of Section 11357 of the Health and Safety Code in accordance with procedures specified in subdivision (a) of Section 11361.5 of the Health and Safety Code: upon reaching 18 years of age, the records shall be destroyed.

(f) Court records of the appellate division of the superior court: retain for five years.

(g) Other records:

(1) Bench warrant: retain for the same retention period as for records in the underlying case. For a bench warrant issued for a misdemeanor, retain records for the same retention period as for records in the underlying misdemeanor following issuance. If there is no return on the warrant, the court may dismiss on its own motion and immediately destroy the records.

(2) Body attachment: retain for same retention period as for records in the underlying case.

(3) Bond: retain for three years after exoneration and release.

(4) Court reporter notes:

(A) Criminal and juvenile proceedings: retain notes for 10 years, except as otherwise specified. Notes reporting proceedings in capital felony cases (murder with special circumstances when the prosecution seeks the death penalty and the sentence is death), including notes reporting the preliminary hearing, shall be retained permanently, unless the Supreme Court on request of the court clerk authorizes the destruction.

(B) Civil and all other proceedings: retain notes for five years.

(5) Electronic recordings made as the official record of the oral proceedings under the California Rules of Court may be destroyed or deleted as follows:

(A) Any time after final disposition of the case in infraction and misdemeanor proceedings.

(B) After 10 years in all other criminal proceedings.

(C) After five years in all other proceedings.

(6) Electronic recordings not made as the official record of the oral proceedings under the California Rules of Court may be destroyed at any time at the discretion of the court.

(7) Fee waiver applications: retain for the same retention period as for records in the underlying case.

(8) Judgments within the jurisdiction of the superior court other than in a limited civil case, misdemeanor case, or infraction case: retain permanently.

(9) Judgments in misdemeanor cases, infraction cases, and limited civil cases: retain for the same retention period as for records in the underlying case.

(10) Juror proceedings, including sanctions: retain for one year.

(11) Minutes: retain for the same retention period as for records in the underlying case.

(12) Orders not associated with an underlying case, such as orders for the destruction of court records for telephone taps, orders to destroy drugs, and other miscellaneous court orders: retain for one year.

(13) Naturalization index: retain permanently.

(14) Index for cases alleging traffic violations: retain for the same retention period as for records in the underlying case.

(15) Index, except as otherwise specified: retain permanently.

(16) Register of actions or docket: retain for the same retention period as for records in the underlying case, but in no event less than 10 years for civil and small claims cases.

(h) Retention of the court records under this section shall be extended by order of the court on its own motion, or on application of a party or an interested member of the public for good cause shown and on those terms as are just. A fee shall not be charged for making the application.

(i) The record retention periods provided in this section, as amended effective January 1, 2014, apply to all court records in existence prior to that date as well as to records created on or after that date.

(Repealed and added by Stats. 2013, Ch. 274, Sec. 4. Effective January 1, 2014.)



68153

Upon order of the presiding judge of the court, court records open to public inspection and not ordered transferred under the procedures in the California Rules of Court, confidential records, and sealed records that are ready for destruction under Section 68152 may be destroyed. Destruction shall be by shredding, burial, burning, erasure, obliteration, recycling, or other method approved by the court, except confidential and sealed records, which shall not be buried or recycled unless the text of the records is first obliterated.

Notation of the date of destruction shall be made on the index of cases or on a separate destruction index. A list of the court records destroyed within the jurisdiction of the superior court shall be provided to the Judicial Council in accordance with the California Rules of Court.

(Added by Stats. 1994, Ch. 1030, Sec. 1. Effective January 1, 1995.)






CHAPTER 1.5 - Compensation of Justices and Judges of Courts of Record

68200

The annual salary of the Chief Justice of California is ninety three thousand one hundred forty dollars ($93,140).

(Amended by Stats. 1984, Ch. 1758, Sec. 1.)



68201

Effective January 1, 1985, the annual salary of each of the following judges is the amount indicated opposite the name of the office:

(a) Associate Justice of the Supreme Court, eighty-eight thousand eight hundred eighteen dollars ($88,818).

(b) Presiding justice or associate justice of a court of appeal division, eighty-three thousand two hundred sixty eight dollars ($83,268).

(Amended by Stats. 1984, Ch. 1758, Sec. 2.)



68202

Effective January 1, 1985, the annual salary of each of the following judges is the amount indicated opposite the name of the office:

Judge of the superior court, seventy-two thousand seven hundred sixty-three dollars ($72,763).

(Amended by Stats. 2002, Ch. 784, Sec. 213. Effective January 1, 2003.)



68203

(a) On July 1, 1980, and on July 1 of each year thereafter, the salary of each justice and judge named in Sections 68200 to 68202, inclusive, and 68203.1 shall be increased by the amount that is produced by multiplying the then current salary of each justice or judge by the average percentage salary increase for the current fiscal year for California state employees; provided, that in any fiscal year in which the Legislature places a dollar limitation on salary increases for state employees the same limitation shall apply to judges in the same manner applicable to state employees in comparable wage categories.

(b) For the purposes of this section, salary increases for state employees shall be those increases as reported by the Department of Human Resources.

(c) The salary increase for judges and justices made on July 1, 1980, for the 1980–81 fiscal year, shall in no case exceed 5 percent.

(d) On January 1, 2001, the salary of the justices and judges named in Sections 68200 to 68202, inclusive, shall be increased by the amount that is produced by multiplying the salary of each justice and judge as of December 31, 2000, by 81/2 percent.

(e) On January 1, 2007, the salary of the justices and judges identified in Sections 68200 to 68202, inclusive, and 68203.1 shall also be increased by the amount that is produced by multiplying the salary of each justice and judge as of December 31, 2006, by 8.5 percent.

(Amended by Stats. 2012, Ch. 665, Sec. 167. Effective January 1, 2013.)



68203.1

(a) Operative January 2, 2002, the salary of the position of Chair of the Judicial Council and the position of a presiding judge of a superior court which has 15 or more judges, and the positions of the administrative presiding justices of the Courts of Appeal, shall be increased by that amount that is produced by multiplying the salary of each of these judicial offices by 4 percent and the salary for the position of a presiding judge of a superior court, that has four to 14 judges, shall be increased by the amount that is produced by multiplying the salary of that judicial office by 2 percent.

(b) Operative January 2, 2003, the salary for the position of a presiding judge of a superior court that has two or three judges, shall be increased by the amount that is produced by multiplying his or her salary by 2 percent.

(c) A judge or justice who no longer serves in the position of an administrative presiding justice or a presiding judge of a superior court shall receive only the salary in effect for judges or justices of his or her court.

(Amended by Stats. 2002, Ch. 1008, Sec. 21. Effective January 1, 2003.)



68204

The justices and judges named in Sections 68200 to 68202, inclusive, shall not be deemed to be state officers for the purposes of Section 11569.

(Amended by Stats. 1969, Ch. 1600.)



68206.2

(a) On and after January 1, 1990, the state shall reimburse each small county which is not an option county under the Brown-Presley Trial Court Funding Act (Chapter 12 (commencing with Section 77000) of this title), for the cost of salary and per diem for any substitute judge assigned to replace a judge disqualified from acting as a judge while there is pending a recommendation to the Supreme Court by the Commission on Judicial Performance for removal or retirement of the judge pursuant to subdivision (a) of Section 18 of Article VI of the California Constitution, beginning with the salary and per diem for the seventh month following the disqualification.

(b) For purposes of this section, a “small county” is one which has a total of nine or fewer superior court judges.

(Amended by Stats. 2002, Ch. 784, Sec. 214. Effective January 1, 2003.)



68206.5

The board of supervisors of any county may, by resolution, agree to participate in a state-prescribed payroll procedure to pay superior court judges solely from a state payroll. Such procedure shall be prescribed by the State Controller. It shall include provision for payment in advance to the state by each participating county of its share of the applicable judges’ salaries and may include provision for payroll deductions authorized under applicable county laws.

(Added by Stats. 1973, Ch. 371.)



68206.6

The Controller may agree to participate in a county payroll procedure to pay superior court judges solely from a county payroll. Such procedure shall be prescribed by the county auditor and approved by resolution of the county board of supervisors. It shall include provision for payment in advance to each participating county by the state of its share of the applicable judges’ salaries and may include provision for payroll deductions authorized under applicable state laws. Nothing in this section, and no procedure adopted pursuant to this section, shall increase or decrease any compensation or benefits available to, or received by, superior court judges as a result of being paid from a state payroll.

(Added by Stats. 1985, Ch. 1060, Sec. 1. Effective September 27, 1985.)



68207

For the purpose of this chapter the population of each county of the State is the population determined for the county pursuant to subdivision (a) or, if the provisions of subdivision (b) apply to a county, pursuant to subdivision (b).

(a) The population of each county is as shown and determined by the last preceding decennial census taken under the authority of the Congress of the United States, except that whenever a new decennial census is taken under such authority after the effective date of this section the population shown and determined thereby shall be deemed the population of the county commencing on the first day of July in the year next succeeding the year as of which such census is taken and not before.

(b) The Department of Finance, before the first day of December of each year, shall certify to the Controller the population of each county as determined by the department pursuant to Section 13073.5. The Controller shall forthwith ascertain from that certification whether any county has a population, determined as provided in this subdivision, which would raise it to a higher classification under this chapter than as determined by subdivision (a). If any county is ascertained to be within such a higher classification, the Controller shall promptly certify that fact to the board of supervisors of that county. For the purpose of this chapter, the population of each county on the first day of July of each year shall be the population determined by the Department of Finance.

(Amended by Stats. 1983, Ch. 323, Sec. 59.55. Effective July 1, 1983.)



68210

No judge of a court of record shall receive his salary unless he shall make and subscribe before an officer entitled to administer oaths, an affidavit stating that no cause before him remains pending and undetermined for 90 days after it has been submitted for decision.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



68211

Each judge of the Supreme Court and the courts of appeal shall receive the same group term life insurance benefit as is granted to other constitutional officers and state managerial employees. The Administrative Office of the Courts shall administer the insurance benefit.

(Added by Stats. 1989, Ch. 1415, Sec. 1.)



68220

(a) Judges of a court whose judges received supplemental judicial benefits provided by the county or court, or both, as of July 1, 2008, shall continue to receive supplemental benefits from the county or court then paying the benefits on the same terms and conditions as were in effect on that date.

(b) A county may terminate its obligation to provide benefits under this section upon providing the Administrative Director of the Courts and the impacted judges with 180 days’ written notice. The termination shall not be effective as to any judge during his or her current term while that judge continues to serve as a judge in that court or, at the election of the county, when that judge leaves office. The county is also authorized to elect to provide benefits for all judges in the county.

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 9, Sec. 2. Effective May 21, 2009.)



68221

To clarify ambiguities and inconsistencies in terms with regard to judges and justices and to ensure uniformity statewide, the following shall apply for purposes of Sections 68220 to 68222, inclusive:

(a) “Benefits” and “benefit” shall include federally regulated benefits, as described in Section 71627, and deferred compensation plan benefits, such as 401(k) and 457 plans, as described in Section 71628, and may also include professional development allowances.

(b) “Salary” and “compensation” shall have the meaning as set forth in Section 1241.

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 9, Sec. 3. Effective May 21, 2009.)



68222

Nothing in this act shall require the Judicial Council to increase funding to a court for the purpose of paying judicial benefits or obligate the state or the Judicial Council to pay for benefits previously provided by the county, city and county, or the court.

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 9, Sec. 4. Effective May 21, 2009.)






CHAPTER 2 - The Judicial Council

ARTICLE 1 - General Provisions

68500

The Judicial Council may appoint and employ during its pleasure such officers, assistants, and other employees as it deems necessary for the performance of the duties and exercise of the powers conferred by law upon it and its members. It may determine the duties and fix and provide for the compensation of all such officers, assistants, and other employees.

(Added by Stats. 1953, Ch. 206.)



68500.1

The Judicial Council may prescribe the methods, means, and standards for electronic collection of data related to court administration, practice, and procedure.

(Added by Stats. 1986, Ch. 387, Sec. 2.)



68500.5

The annual salary of the Administrative Director of the Courts shall be set by the chairperson of the Judicial Council and shall be no less than the salary of a judge of the court of appeal, and shall be paid out of appropriations for the support of the Judicial Council.

The salary of a judge of a court of appeal means the salary of a judge first appointed to the court of appeal after January 1, 1982.

(Amended by Stats. 1994, Ch. 995, Sec. 1. Effective January 1, 1995.)



68501

The chairman of the Judicial Council may appoint committees composed of official court reporters, judges, retired judges, attorneys and experts in specialized fields, or any combination thereof, to advise with the Judicial Council in studying the condition of business in the several courts and the means for simplifying and improving the administration of justice and in the performance of any other duties of the council authorized or imposed by law.

(Amended by Stats. 1989, Ch. 1416, Sec. 36.)



68502

The committees may assemble information and make recommendations to the Judicial Council, but shall not exercise any of the powers vested in the council.

(Added by Stats. 1953, Ch. 206.)



68502.5

(a) The Judicial Council may, as part of its trial court budget process, seek input from groups and individuals as it deems appropriate including, but not limited to, advisory committees and the Administrative Director of the Courts. The trial court budget process may include, but is not limited to, the following:

(1) The receipt of budget requests from the trial courts.

(2) The review of the trial courts’ budget requests and evaluate them against performance criteria established by the Judicial Council by which a court’s performance, level of coordination, and efficiency can be measured.

(3) The annual adoption of the projected cost in the subsequent fiscal year of court operations as defined in Section 77003 for each trial court. This estimation shall serve as a basis for recommended court budgets, which shall be developed for comparison purposes and to delineate funding responsibilities.

(4) The annual approval of a schedule for the allocation of moneys to individual courts and an overall trial court budget for forwarding to the Governor for inclusion in the Governor’s proposed State Budget. The schedule shall be based on the performance criteria established pursuant to paragraph (2), on a minimum standard established by the Judicial Council for the operation and staffing of all trial court operations, and on any other factors as determined by the Judicial Council. This minimum standard shall be modeled on court operations using all reasonable and available measures to increase court efficiency. The schedule of allocations shall assure that all trial courts receive funding for the minimum operating and staffing standards before funding operating and staffing requests above the minimum standards, and shall include incentives and rewards for any trial court’s implementation of efficiencies and cost saving measures.

(5) The reallocation of funds during the course of the fiscal year to ensure equal access to the trial courts by the public, to improve trial court operations, and to meet trial court emergencies. Neither the state nor the counties shall have any obligation to replace moneys appropriated for trial courts and reallocated pursuant to this paragraph.

(6) The allocation of funds in the State Trial Court Improvement and Modernization Fund to ensure equal access to trial courts by the public, to improve trial court operations, and to meet trial court emergencies, as expressly authorized by statute.

(7) Upon approval of the trial courts’ budget by the Legislature, the preparation during the course of the fiscal year of allocation schedules for payments to the trial courts, consistent with Section 68085, which shall be submitted to the Controller’s office at least 15 days before the due date of any allocation.

(8) The establishment of rules regarding a court’s authority to transfer trial court funding moneys from one functional category to another in order to address needs in any functional category.

(9) At the request of the presiding judge of a trial court, an independent review of the funding level of the court to determine whether it is adequate to enable the court to discharge its statutory and constitutional responsibilities.

(10) From time to time, a review of the level of fees charged by the courts for various services and prepare recommended adjustments for forwarding to the Legislature.

(11) Provisions set forth in rules adopted pursuant to Section 77206 of the Government Code.

(b) Courts and counties shall establish procedures to allow for the sharing of information as it relates to approved budget proposals and expenditures that impact the respective court and county budgets. The procedures shall include, upon the request of a court or county, that a respective court or county shall provide the requesting court or county a copy of its approved budget and, to the extent possible, approved program expenditure component information and a description of budget changes that are anticipated to have an impact on the requesting court or county. The Judicial Council shall provide to the Legislature on December 31, 2001, and yearly thereafter, budget expenditure data at the program component level for each court.

(c) (1) The Judicial Council shall retain the ultimate responsibility to adopt a budget and allocate funding for the trial courts and perform the other activities listed in subdivision (a) that best assure their ability to carry out their functions, promote implementation of statewide policies, and promote the immediate implementation of efficiencies and cost saving measures in court operations, in order to guarantee equal access to the courts.

(2) (A) When setting the allocations for trial courts, the Judicial Council shall set a preliminary allocation in July of each fiscal year. The preliminary allocation shall include an estimate of available trial court reserves as of June 30 of the prior fiscal year and each court’s preliminary allocation shall be offset by the amount of reserves in excess of the amount authorized to be carried over pursuant to subdivision (b) of Section 77203. In January of each fiscal year, after review of available trial court reserves as of June 30 of the prior fiscal year, the Judicial Council shall finalize allocations to trial courts and each court’s finalized allocation shall be offset by the amount of reserves in excess of the amount authorized to be carried over pursuant to subdivision (b) of Section 77203.

(B) Upon preliminary determination of the allocations to trial courts pursuant to subparagraph (A), the Judicial Council shall set aside 2 percent of the total funds appropriated in Program 45.10 of Item 0250-101-0932 of the annual Budget Act and these funds shall remain in the Trial Court Trust Fund. These funds shall be administered by the Judicial Council and be allocated to trial courts for unforeseen emergencies, unanticipated expenses for existing programs, or unavoidable funding shortfalls. Unavoidable funding shortfall requests for up to 1.5 percent of these funds shall be submitted by the trial courts to the Judicial Council no later than October 1 of each year. The Judicial Council shall, by October 31 of each year, review and evaluate all requests submitted, select trial courts to receive funds, and notify those selected trial courts. By March 15 of each year, the Judicial Council shall distribute the remaining funds if there has been a request from a trial court for unforeseen emergencies or unanticipated expenses that has been reviewed, evaluated, and approved. Any unexpended funds shall be distributed to the trial courts on a prorated basis.

(C) The Judicial Council shall, no later than April 15 of each year, report to the Legislature, pursuant to Section 9795 of the Government Code, and to the Department of Finance all requests and allocations made pursuant to subparagraph (B).

(Amended by Stats. 2013, Ch. 31, Sec. 4. Effective June 27, 2013.)



68502.6

(a) If the cash balance of the Trial Court Trust Fund is insufficient to support trial court operations during the fiscal year, the Administrative Office of the Courts may transfer funds from any fund identified in subdivision (c) as a loan to the Trial Court Trust Fund. The total amount of outstanding loans shall not exceed one hundred fifty million dollars ($150,000,000) at any time during the fiscal year. The Administrative Office of the Courts shall not authorize a loan pursuant to this section to provide cash resources to any court that has not first provided a balanced budget approved by the Judicial Council.

(b) The Administrative Office of the Courts may transfer funds from the Trial Court Trust Fund for the repayment of the loan described in subdivision (a). Interest shall not be charged or paid on any loan authorized pursuant to this section and all loans shall be repaid within two years from the date on which the loan originated. The authority to transfer funds provided by this section shall not interfere with the objectives for which the funds identified in subdivision (c) were created. This section shall not be construed to provide additional expenditure authority to the Trial Court Trust Fund.

(c) Moneys in the following funds shall be available for transfer to the Trial Court Trust Fund as a loan for cash flow purposes:

(1) The State Court Facilities Construction Fund.

(2) The Immediate and Critical Needs Account of the State Court Facilities Construction Fund.

(3) The Judicial Branch Workers’ Compensation Fund.

(d) For each loan executed pursuant to this section, the Administrative Office of the Courts shall, no later than August 30 of each year, report the following information to the Joint Legislative Budget Committee and the Department of Finance:

(1) The date of the loan.

(2) The amount loaned to each court.

(3) The funding source of the loan.

(4) The repayment date or proposed repayment date of the loan.

(Added by Stats. 2013, Ch. 31, Sec. 5. Effective June 27, 2013.)



68502.7

Nothing in this chapter shall be construed to require the state in any fiscal year to provide money for trial court costs from any state fund that is in excess of the total amount available for disbursement from that fund during the fiscal year. The Judicial Council may reallocate moneys pursuant to Section 68502.5 if at any time during the fiscal year it determines that the amount available for disbursement from any state fund will be less than or greater than the amount already allocated from that fund for that fiscal year.

(Amended by Stats. 2004, Ch. 811, Sec. 7. Effective January 1, 2005.)



68503

Members of committees appointed pursuant to Section 68501 shall receive no compensation from the state for their services. When called into session by the Chairperson of the Judicial Council, members shall receive their actual and necessary expenses for travel, board, and lodging, which shall be paid from the funds appropriated to the use of the council. These expenses shall be approved in the manner that the council directs, and shall be audited by the Controller in accordance with the rules of the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 324. Effective January 1, 2007.)



68503.5

Whenever provision is made by law for appointment or designation, by the Judicial Council or the chairman thereof, of judges to serve on nonsalaried advisory committees, boards or commissions the provision shall be deemed to authorize appointment or designation of retired judges to serve on such committees, boards or commissions.

(Added by Stats. 1965, Ch. 412.)



68504

Upon receiving information of the death, removal, or resignation of any justice of the Supreme Court or of the courts of appeal, or a judge of the superior court, the Secretary of the Judicial Council shall immediately give the Controller, the Judges’ Retirement System, and the Judges’ Retirement System II written notice of such death, removal, or resignation.

(Amended by Stats. 1994, Ch. 879, Sec. 6. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



68505

The county clerks and clerks of all courts of record shall cooperate with the Judicial Council. They shall keep such records and make such reports to the council, in such manner and at such times, as the Chair of the Judicial Council requires, respecting the condition and manner of disposal of judicial business in their respective courts.

(Amended by Stats. 1998, Ch. 931, Sec. 239. Effective September 28, 1998.)



68506

All salaries and expenses incurred by the council pursuant to this article, including the necessary expenses for travel, board, and lodging of the members of the council and its officers, assistants, and other employees incurred in the performance of the duties and business of the council, shall be paid from the funds appropriated for the use of the council. The salaries and expenses shall be approved in the manner that the council directs, and shall be audited by the Controller in accordance with the rules of the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 325. Effective January 1, 2007.)



68506.5

The Judicial Council shall, after receiving comment from the courts, court employee organizations, and other interested groups, adopt fiscally responsible travel reimbursement policies, procedures, and rates for the judicial branch that provide for appropriate accountability.

(Added by Stats. 2007, Ch. 738, Sec. 20. Effective January 1, 2008.)



68507

The Secretary of the Judicial Council shall purchase and provide for the installation of the flag of the United States and the Bear Flag of California in all the courtrooms of the Supreme Court and the courts of appeal.

(Amended by Stats. 1967, Ch. 17.)



68508

No act of the Judicial Council shall be valid unless concurred in by a majority of its members.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



68509

The Judicial Council shall meet at the call of its chairman or as otherwise provided by it.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)



68510

No member of the Judicial Council shall receive any compensation for his services as such, but he shall be allowed his necessary expenses for travel, board and lodging incurred in the performance of his duties as such.

(Amended by Stats. 1967, Ch. 17.)



68511

The Judicial Council may prescribe by rule the form and content of forms used in the courts of this state. When any such form has been so prescribed by the Judicial Council, no court may use a different form which has as its aim the same function as that for which the Judicial Council’s prescribed form is designed. The Judicial Council shall report periodically to the Legislature any statutory changes needed to achieve uniformity in the forms used in the courts of this state.

(Added by Stats. 1968, Ch. 1057.)



68511.1

The Judicial Council shall prepare a pamphlet explaining the nature of guardianship of a minor and the rights, duties, and obligations of a person serving as guardian of a minor. The pamphlet shall be prepared in English and Spanish in language easily understood by a lay person not trained in law. Pamphlets shall be distributed to the superior courts in the state for use in guardianships established pursuant to Section 366.25 of the Welfare and Institutions Code and for such other purposes as may be directed or permitted by the Judicial Council.

(Added by Stats. 1988, Ch. 457, Sec. 1.)



68511.2

Notwithstanding any other provision of law, the Judicial Council shall provide by rule for the photographic, microphotographic, mechanical, or electronic entry, storage, and retrieval of court records.

(Amended by Stats. 2001, Ch. 745, Sec. 110. Effective October 12, 2001.)



68511.5

Not later than January 1, 1985, the Judicial Council shall adopt rules of court regulating the selection of appointed counsel, other than the State Public Defender, to handle criminal appeals by indigent defendants. These rules shall establish procedures for the appointment of counsel in all appellate districts. In developing these rules, the Judicial Council shall consider the need to include screening of eligible appointees, the need to match the skills and experience of the attorney with the demands of the case and the process by which this might be done, and the need or desirability of evaluating an attorney’s performance before assigning the attorney to another case. Further, in developing these rules, the Judicial Council shall consult with local bar associations and the Office of the State Public Defender.

(Added by Stats. 1983, Ch. 970, Sec. 1.)



68511.6

The Judicial Council shall adopt appropriate rules providing for notice to the public and for public input to decisions concerning administrative and financial functions of a trial court, including, but not limited to, decisions relating to the budget of the trial court prior to submittal to the Judicial Council and subsequent to budget approval. The Judicial Council shall also adopt appropriate rules requiring trial courts to give notice to the public of other appropriate decisions concerning the administrative and financial functions of the trial courts. The provisions of this section do not apply to the judicial or adjudicative functions of the trial courts or to the assignment of judges.

(Added by Stats. 2003, Ch. 367, Sec. 1. Effective January 1, 2004.)



68511.7

(a) Prior to adopting a baseline budget plan for the fiscal year, each trial court shall provide the public notice of, and an opportunity for input on, the trial court’s proposed budget plan, consistent with the requirements of this section.

(b) The court shall allow public input by the submission of written comments or by holding a public hearing on the trial court’s proposed baseline budget plan. Any public hearing shall be conducted in a place reasonably accessible to the residents of the county in which the court is located, and allow for public comment. The court may conduct the public hearing at the courthouse in that county.

(c) (1) Prior to conducting a public hearing, the court shall make the proposed baseline budget plan available to the public and provide notice of the hearing date, time, and location, and the opportunity to submit written comments. Notice of the hearing and the opportunity to submit comments shall be by conspicuous posting within or about the court’s facilities, on the court’s public Internet Web site, and by electronic distribution to individuals that have subscribed to the court’s electronic distribution service. The notice shall be posted not less than 10 court days prior to the date of the hearing.

(2) The baseline budget plan shall be made available to the public at the courthouse and on the court’s public Internet Web site no less than three court days prior to the hearing or, if there is no hearing, adoption of the plan.

(d) This section shall not be construed to obligate courts to provide responses to the comments presented at the public hearing or to written comments received.

(Amended by Stats. 2013, Ch. 31, Sec. 6. Effective June 27, 2013.)



68511.8

(a) On or before December 1 of each year until the completion and full implementation of the project, the Judicial Council shall provide an annual status report to the chairperson of the budget committee in each house of the Legislature and the chairperson of the Joint Legislative Budget Committee with regard to the California Case Management System and Court Accounting and Reporting System. The report shall include, but is not limited to, all of the following:

(1) Project accomplishments to date.

(2) Project activities underway.

(3) Proposed activities.

(4) Annual revenues and expenditures to date in support of these projects, which shall include all costs for the Administrative Office of the Courts and incremental court personnel, contracts, and hardware and software.

(b) On or before December 1 of each year until project completion, the Administrative Office of the Courts shall provide, on an annual basis to the chairperson of the budget committee in each house of the Legislature and the chairperson of the Joint Legislative Budget Committee, copies of any independent project oversight report for the California Case Management System. The independent project oversight report shall include, but is not limited to, a review and an assessment of project activities, identification of deficiencies, and recommendations to the Administrative Office of the Courts on how to address those deficiencies. The Administrative Office of the Courts shall include in the annual submission descriptions on actions taken to address identified deficiencies.

(c) Within 18 months of fully implementing the California Case Management System and the Court Accounting and Reporting System projects, the Administrative Office of the Courts shall provide to the chairperson of the budget committee in each house of the Legislature and the chairperson of the Joint Legislative Budget Committee, a postimplementation evaluation report for each project. The report shall include, but is not limited to, a summary of the project background, project results, and an assessment of the attainment of project objectives.

(d) From the amount of funds that the Judicial Council has approved for the development and implementation of the California Case Management System (CCMS), the Administrative Office of the Courts shall retain an independent consultant to review the system and produce a written independent assessment. The independent consultant who performs this independent assessment shall be selected through a competitive process. The independent assessment shall include, at a minimum, all of the following:

(1) An evaluation of whether the appropriate software development processes were used to develop the system.

(2) A determination of whether the system was well designed, based on generally accepted software development practices.

(3) Testing of the system to detect potential flaws in the system’s ability to perform as expected.

(e) Prior to acceptance of the CCMS product from the development vendor, and before deploying CCMS to any court, all of the following shall have occurred:

(1) The independent consultant shall provide the written independent assessment to the Administrative Office of the Courts.

(2) The Administrative Office of the Courts shall provide a copy of the written independent assessment to each of the chairs and vice-chairs of the Senate Committee on Budget and Fiscal Review and the Assembly Committee on Budget no later than 10 days after it receives the assessment from the independent consultant.

(f) Upon receiving the results of the independent assessment, the Administrative Office of the Courts shall work with the development vendor to ensure that any flaws, defects, or risks identified in the independent assessment are remedied during the warranty period.

(Amended by Stats. 2011, Ch. 10, Sec. 3. Effective March 24, 2011.)



68511.9

(a) Notwithstanding any other law, the California Case Management System, as well as all other administrative and infrastructure information technology projects of the Judicial Council or the courts with total costs estimated at more than five million dollars ($5,000,000), shall be subject to the reviews and recommendations of the office of the State Chief Information Officer. The State Chief Information Officer shall submit a copy of those reviews and recommendations to the Joint Legislative Budget Committee.

(b) In conducting its review, the office of the State Chief Information Officer shall do all of the following:

(1) Evaluate information technology projects based on the business case justification, resources requirements, proposed technical solution, project management, oversight and risk mitigation approach, and compliance with statewide strategies, policies, and procedures. Projects shall continue to be funded through the established Budget Act.

(2) Consult with the Administrative Office of the Courts during project planning to ensure that project proposals are based on well-defined programmatic needs, clearly identify programmatic benefits, and consider feasible alternatives to address the identified needs and benefits consistent with statewide strategies, policies, and procedures.

(3) Consult with the Administrative Office of the Courts to review the project governance and management framework to ensure that it is best designed for success and will serve as a resource throughout the project implementation.

(4) Require the Administrative Office of the Courts to provide information on information technology projects, including, but not limited to, all of the following:

(A) The degree to which the project is within approved scope, cost, and schedule.

(B) Project issues, risks, and corresponding mitigation efforts.

(C) The current estimated schedule and costs for project completion.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 6. Effective July 28, 2009.)



68512

The Chairman of the Judicial Council, with the approval of the Director of Finance, may adjust the salaries of the following judicial officers by the same percent as is granted state employees of comparable salary level as a general salary increase after July 1, 1969:

(a) The Clerk of the Supreme Court whose salary is set by Section 68841.

(b) The reporter of decisions for the Supreme Court and of the courts of appeal whose salary is set by Section 68901.

(Amended by Stats. 1983, Ch. 183, Sec. 1.)



68513

The Judicial Council shall provide for the uniform entry, storage, and retrieval of court data relating to civil cases in superior court other than limited civil cases by means provided for in this section, in addition to any other data relating to court administration, including all of the following:

(a) The category type of civil case, such as contract or personal injury-death-property damage by motor vehicle.

(b) The time from filing of the action to settlement.

(c) The type of settlement procedure, if any, which contributed to the settlement disposition.

(d) The character and amount of any settlement made as to each party litigant, but preserving the confidentiality of such information if the settlement is not otherwise public.

(e) The character and amount of any judgments rendered by court and jury trials for comparison with settled cases.

(f) The extent to which damages prayed for compare to settlement or judgment in character and amount.

(g) The extent to which collateral sources have contributed, or will contribute, financially to satisfaction of the judgment or settlement.

Provision for the uniform entry, storage, and retrieval of court data may be by use of litigant statements or forms, if available, or by collection and analysis of statistically reliable samples.

The Judicial Council shall report to the Legislature on or before January 1, 1998, and annually thereafter on the uniform entry, storage, and retrieval of court data as provided for in this section. The Legislature shall evaluate and adjust the level of funds available to pay the costs of automating trial court recordkeeping systems, pursuant to Section 68090.8, for noncompliance with the requirements of this section.

(Amended by Stats. 1998, Ch. 931, Sec. 240. Effective September 28, 1998.)



68516

(a) The Judicial Council is authorized to establish a tax-exempt public benefit nonprofit corporation, or other tax-exempt entity, qualified under federal and state law to raise revenues and receive grants or other financial support from private or public sources, for the purposes of undertaking or funding any lawful activity authorized to be undertaken by the Judicial Council. Financial support sought by the nonprofit corporation or other tax-exempt entity shall be used solely for the governmental purposes approved by the Judicial Council for activities within the scope of authority of the Judicial Council.

(b) The Administrative Office of the Courts may provide administrative support and oversight services to a tax-exempt public benefit nonprofit corporation or other tax-exempt entity established under this section. Any services provided shall be consistent with current limitations and practices of public employment.

(Amended by Stats. 2009, Ch. 54, Sec. 7. Effective January 1, 2010.)



68518

With advice from law enforcement and domestic violence groups, organizations representing the interests of parents, and staff of the appropriate policy committees of the Legislature, on or before January 1, 1999, the Judicial Council shall establish a single, standard, uniform form to be used by all trial courts for temporary restraining orders and restraining or protective orders including orders involving child custody and visitation, and a separate standardized form for emergency protective orders. The Judicial Council shall also establish a standardized custody and visitation attachment for use with these forms.

(Added by Stats. 1997, Ch. 347, Sec. 3. Effective January 1, 1998.)



68525

(a) The board of supervisors of each county may require each official reporter and official temporary reporter to:

(1) Maintain records of transcript production and related income and expenses for inspection and auditing.

(2) Submit annual reports derived from the records, with a verification of their accuracy.

(b) The reports shall be submitted in sealed envelopes to a designated official and shall be reviewed only by those persons having authority to inspect and audit the records and reports. The records and reports of each reporter shall be confidential and shall be reviewed only to derive composite data for setting a base salary for the official reporters and official temporary reporters of each court. The composite data shall be a matter of public record.

(c) Each such annual report shall include the following information:

(1) The quantity and types of transcripts prepared by the official reporters and official reporters pro tempore during the reporting period.

(2) The fees charged and the fees collected for such transcripts.

(3) Expenses incurred by the reporters in connection with the preparation of such transcripts.

(4) The amount of time the reporters have spent in attendance upon the courts for the purpose of reporting proceedings, and the compensation received for this purpose.

(Amended by Stats. 1984, Ch. 194, Sec. 1.)



68526

(a) The Judicial Council shall conduct an analysis of the cost incurred by trial courts related to the default prove up process and report on the different methods trial courts use in processing filings related to the default prove up process, as well as the revenue generated by these filings. The Judicial Council shall also compare the processes used by trial courts in filings related to the default prove up process to best practices used in other states, including, but not limited to, the use of electronic filing.

(b) The Legislative Analyst’s Office shall review the Judicial Council report, consult with stakeholders, consider the best practices of other states, and make any recommendations to increase efficiency, streamline the processes and turnaround times for filing documents related to the default prove up process, and assess whether any changes should be made to the fee structure for filings related to the process. In conducting its analysis, the Legislative Analyst’s Office shall consider, among other factors it deems relevant, whether electronic filing could be implemented as a tool to improve the efficiency and turnaround times of the default prove up process.

(c) The Judicial Council shall provide its report to the Assembly Committee on Budget, the Senate Committee on Budget and Fiscal Review, and the Legislative Analyst’s Office by September 30, 2013. The Legislative Analyst’s Office shall provide the Assembly Committee on Budget and the Senate Committee on Budget and Fiscal Review its recommendations no later than June 30, 2014.

(d) For the purposes of this section, the following definitions apply:

(1) “Collections case” means an action for recovery of money owed in a sum stated to be certain that is not more than twenty-five thousand dollars ($25,000), exclusive of interest and attorney’s fees, arising from a transaction in which property, services, or money were acquired on credit. “Collections case” does not include an action seeking tort damages, punitive damages, recovery of real property or personal property, a prejudgment writ of attachment, or any action filed pursuant to the Family Code.

(2) “Default prove up process” means a request for entry of default filed pursuant to Section 585 of the Code of Civil Procedure in a collections case.

(e) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2011, Ch. 193, Sec. 1. Effective August 30, 2011. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)






ARTICLE 2 - Assignment of Judges

68540.7

Any judge assigned to a court wherein a judge’s compensation is greater than his or her own shall receive while sitting therein the compensation of a judge thereof. The extra compensation shall be paid in such manner as may be provided by law.

(Amended by Stats. 1990, Ch. 187, Sec. 3. Effective June 29, 1990. Operative July 1, 1990, by Sec. 12 of Ch. 187.)



68543

The extra compensation and expenses for travel, board, and lodging of judges sitting in the Supreme Court and courts of appeal under assignments made by the Chairperson of the Judicial Council shall be paid by the state under the rules adopted by the California Victim Compensation and Government Claims Board that are applicable to officers of the state provided for in Article VI of the California Constitution while traveling on official state business.

(Amended by Stats. 2006, Ch. 538, Sec. 327. Effective January 1, 2007.)



68543.5

(a) Whenever a judge who has retired under the Judges’ Retirement System or the Judges’ Retirement System II is assigned to serve in a court of record, the state shall pay the judge for each day of service in the court in the amount specified in Section 68543.7, without loss or interruption of retirement benefits, unless the judge waives compensation under this section. Whenever a retired judge of a justice court who is not a member of the Judges’ Retirement System nor the Judges’ Retirement System II is assigned to serve in a court of record, the state shall pay the judge for each day of service in the court in the amount specified in Section 68543.7, or the compensation specified in Section 68541, whichever is greater. The compensation shall be paid by the Judicial Council out of any appropriation for extra compensation of judges assigned by the Chairperson of the Judicial Council.

(b) If a judge who has retired under the Judges’ Retirement System or the Judges’ Retirement System II is assigned to serve in a court of record, the 8-percent difference between the compensation of the retired judge while so assigned and the compensation of a judge of the court to which the retired judge is assigned shall be paid to the Judges’ Retirement Fund or the Judges’ Retirement System II Fund, as applicable.

(c) During the period of assignment, a retired judge shall be allowed expenses for travel, board, and lodging incurred in the discharge of the assignment. When assigned to sit in the county in which he or she resides, the judge shall be allowed expenses for travel and board incurred in the discharge of the assignment. The expenses for travel, board, and lodging shall be paid by the state under the rules adopted by the California Victim Compensation and Government Claims Board that are applicable to officers of the state provided for in Article VI of the California Constitution while traveling on official state business.

(d) Notwithstanding subdivisions (a), (b), and (c) pertaining to compensation, a retired judge on senior judge status shall receive compensation from the state as provided in Sections 75028 and 75028.2, and shall be allowed expenses for travel, board, and lodging incurred in the discharge of the assignment as provided in this section.

(Amended by Stats. 2006, Ch. 538, Sec. 328. Effective January 1, 2007.)



68543.7

Subject to funding in the Budget Act, the Chief Justice shall make available by assignment the equivalent of 50 additional full-time judges. A judge retired under the Judges’ Retirement System or the Judges’ Retirement System II sitting on assignment in a trial court shall be paid in the amount of 92 percent of 1/250th of the annual salary of a judge of the court to which he or she is assigned for each day of service in the court.

(Amended by Stats. 1994, Ch. 879, Sec. 8. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



68543.8

(a) The Legislature finds that there is a shortage of judicial officers available to provide temporary assistance to courts in rural counties, under assignment by the chief justice. When courts are unable to obtain temporary assistance, delay of both civil trials and case settlements occur. The availability of an assigned judge can substantially reduce these delays. The purpose of this section is to make judicial assistance more available.

(b) The Judicial Council shall contract with up to 10 retired judges who shall be available to be assigned up to 110 court days each year by the Chairperson of the Judicial Council to courts in counties that have requested these judges for purposes of reducing delays in civil trials in those courts. If counties request more than 10 retired judges pursuant to this section, the Judicial Council shall give priority in assigning the retired judges to counties with fewer than 10 judges.

A judge under contract pursuant to this section shall serve as assigned during the period of the contract and waives any right to refuse assignment as otherwise provided by law. This section shall not be construed to limit the authority of the Chief Justice to make assignments to expedite judicial business and to equalize the workload of judges.

(c) Notwithstanding Section 68543.5, each judge under contract pursuant to this section shall receive one-half of the daily salary of a superior court judge for each day of service, in addition to any retirement benefits to which the judge may be entitled.

(d) The assigned judge’s salary shall be paid by the state. A retired judge under contract pursuant to this section shall be allowed expenses for travel, board, and lodging incurred in the discharge of each assignment. When assigned to sit in the county in which he or she resides, the judge shall be allowed necessary and reasonable expenses for travel and board incurred in the discharge of the assignment. The expenses for travel, board, and lodging shall be paid by the state under the rules adopted by the California Victim Compensation and Government Claims Board that are applicable to officers of the state provided for in Article VI of the California Constitution while traveling on official state business.

(Amended by Stats. 2006, Ch. 538, Sec. 329. Effective January 1, 2007.)



68544

When the judge files a claim, the Judicial Council shall draw warrants for the payment of extra compensation or expenses as provided in this article.

(Amended by Stats. 1993, Ch. 909, Sec. 7. Effective January 1, 1994.)



68545

The payments by the state toward the extra compensation and expenses provided in this article shall be made from the money appropriated for the support of the Judicial Council.

(Amended by Stats. 1993, Ch. 158, Sec. 14.3. Effective July 21, 1993.)



68547

(a) For the purposes of this article, a judge or justice is deemed to serve or sit under assignment on each day during which it is necessary for him or her on account of the assignment to serve in a substantial way on the court to which assigned, to travel to or from such court, or to be absent from his or her residence. If a judge so serves under assignment in one or more courts during all days other than Saturdays, Sundays, and holidays in any period of 30 or more consecutive days (inclusive of Saturdays, Sundays, and holidays), he or she shall be deemed also to have served or sat in such court or courts on all Saturdays, Sundays, and holidays during or immediately preceding that period.

If a judge who serves his or her court on a part-time basis has completed the business of the home court for all days affected by any assignment, compensation attributable to the home court shall only be deducted from the amounts to be paid pursuant to Section 68540.7 for the days the judge is serving on assignment to the extent necessary to limit the assigned judge’s total judicial compensation for the month to the amount earned by a regular judge of the court to which the judge is assigned.

(b) This section shall become operative on January 1, 2001.

(Amended (as amended by Stats. 1998, Ch. 931, Sec. 245.5) by Stats. 1999, Ch. 891, Sec. 1.2. Effective January 1, 2000. Section operative January 1, 2001, by its own provisions.)



68548

Each judge assigned by the Chairman of the Judicial Council to another court of a like or higher jurisdiction pursuant to Section 6, Article VI, of the State Constitution has no authority to refuse such assignment and shall forthwith accept such assignment and shall sit and hold court as so assigned.

(Amended by Stats. 1967, Ch. 17.)



68549

(a) A judge who has been defeated in an election for his or her office and who, before his term of office expires, elects to leave his or her accumulated contributions in the fund pursuant to Section 75033, or to receive benefits pursuant to Section 75033.5, shall not be deemed a retired judge within the meaning of Section 6 of Article VI of the California Constitution.

(b) Except as provided in subdivision (a), any judge whose position is terminated by court annexation, merger, closure, or consolidation, or who retires or resigns from office, and who has a vested interest under a public employees’ retirement system as a result of service as a judge, and who has been a member of the State Bar for at least five years or who has served as a judge of a court of record, shall be deemed a retired judge within the meaning of Section 6 of Article VI of the California Constitution.

(Amended by Stats. 1981, Ch. 417, Sec. 1.)



68550

The Judicial Council shall adopt a rule of court requiring every trial court to adopt, by January 2000, a requirement limiting jury service to either one trial, or one day on call, per individual, except in those counties which can demonstrate good cause why such a requirement is impractical.

(Added by Stats. 1998, Ch. 714, Sec. 1. Effective January 1, 1999.)






ARTICLE 3 - Coordinated Educational Programs for the Judiciary

68551

The Judicial Council is authorized to conduct institutes and seminars from time to time, either regionally or on a statewide basis, for the purpose of orienting judges to new judicial assignments, keeping them informed concerning new developments in the law and promoting uniformity in judicial procedure. Such institutes and seminars shall include, without being limited thereto, consideration of juvenile court proceedings, sentencing practices in criminal cases and the handling of traffic cases. Actual and necessary expenses incurred by superior and municipal court judges at any such institute or seminar shall be a charge against the county to the extent that funds are available therefor.

(Amended by Stats. 1998, Ch. 931, Sec. 246. Effective September 28, 1998.)



68552

In carrying out its duties under this article, the Judicial Council may publish and distribute manuals, guides, checklists and other materials designed to assist the judiciary.

(Added by Stats. 1965, Ch. 412.)



68553

(a) The Judicial Council shall establish judicial training programs for judges, referees, commissioners, mediators, and others who are deemed appropriate who perform duties in family law matters.

(b) The training shall include a family law session in any orientation session conducted for newly appointed or elected judges and an annual training session in family law.

(c) The training shall include instruction in all aspects of family law, including effects of gender, gender identity, and sexual orientation on family law proceedings, the economic effects of dissolution on the involved parties, and, on and after July 1, 1994, the effects of allegations of child abuse or neglect made during family law proceedings.

(Amended by Stats. 2013, Ch. 300, Sec. 1. Effective January 1, 2014.)



68553.5

To the extent resources are available, the Judicial Council shall provide education on mental health and developmental disability issues affecting juveniles in delinquency proceedings pursuant to Section 602 of the Welfare and Institutions Code to judicial officers and, as appropriate, to other public officers and entities that may be involved in the arrest, evaluation, prosecution, defense, disposition, and postdisposition or placement phases of delinquency proceedings. The education shall include, to the extent possible, using available resources, information on the early identification of mental illness or developmental disability in delinquency proceedings, on statutory and case law providing for the assessment or evaluation of minors with mental health problems or developmental disabilities, on specialized adjudication or disposition procedures, such as mental health courts, that may apply to these minors, and on appropriate programs, services, and placements for minors with mental health problems or developmental disabilities, including information on the benefits and detriments of placing minors with mental health problems or developmental disabilities in secure juvenile justice facilities, such as the Department of the Youth Authority.

(Added by Stats. 2005, Ch. 265, Sec. 2. Effective January 1, 2006.)



68554

Notwithstanding subdivisions (f) and (g) of Section 1770, the Judicial Council may grant any judge a leave of absence for a period not to exceed one year for the purpose of permitting study which will benefit the administration of justice and the individual’s performance of judicial duties, upon a finding that the absence will not work to the detriment of the court. During a study leave, the judge shall receive no compensation, nor shall the period of absence count as service toward retirement, but the time of leave shall not toll the term of office.

(Added by Stats. 1992, Ch. 1199, Sec. 4. Effective September 30, 1992.)



68555

The Judicial Council shall establish judicial training programs for individuals who perform duties in domestic violence matters, including, but not limited to, judges, referees, commissioners, mediators, and others as deemed appropriate by the Judicial Council. The training programs shall include a domestic violence session in any orientation session conducted for newly appointed or elected judges and an annual training session in domestic violence. The training programs shall include instruction in all aspects of domestic violence.

(Added by Stats. 1996, Ch. 695, Sec. 1. Effective January 1, 1997.)






ARTICLE 4 - Court Interpreter Services

68560

The Legislature finds and declares that:

(a) Resolution Chapter 179 of the Statutes of 1973 requested the Judicial Council of California to undertake a comprehensive survey of the language needs of California citizens and residents in relation to the judicial process.

(b) The Judicial Council performed this undertaking with the aid and assistance of a special advisory committee appointed by the Chief Justice of California and significant work was done by a private consultant under contract to the Judicial Council.

(c) During 1976 and 1977, the Judicial Council submitted to the Legislature a series of detailed reports identifying specific language needs of California citizens and residents, describing language services that had been provided by California’s justice system, indicating special problem areas in need of solution, and setting forth specific objectives to be achieved by providing adequate interpreter services to non-English-speaking citizens and residents in California. These reports resulted in adoption of this article by Chapter 158 of the Statutes of 1978.

(d) In 1990 the Chief Justice of California appointed the Judicial Council Advisory Committee on Court Interpreters to propose actions to the Judicial Council to (1) improve the quality of interpreter services provided to courts, (2) increase the number of available, qualified court interpreters, and (3) provide non-English-speaking persons with increased access to the court system. At the request of the advisory committee, the Judicial Council proposed to the Legislature changes in this article to clarify the law, to create a program to certify court interpreters, and to coordinate programs for interpreter recruiting, training, testing, certification, and continuing education and evaluation.

(e) The Legislature recognizes that the number of non-English-speaking persons in California is increasing, and recognizes the need to provide equal justice under the law to all California citizens and residents and to provide for their special needs in their relations with the judicial and administrative law system.

(f) Competent interpreter services in the courts and judicial and administrative agencies should be provided through programs to recruit, train, test, certify, and evaluate interpreters. Continuing education and evaluation would also help ensure adequate interpreter services to the courts.

(g) To plan, monitor, and coordinate interpreter services, reliable and uniform data are needed on the continuing use of and need for interpreters in the courts.

(Amended by Stats. 1992, Ch. 770, Sec. 2. Effective January 1, 1993.)



68560.5

As used in this article:

(a) “Court proceeding” means a civil, criminal, or juvenile proceeding, or a deposition in a civil case filed in a court of record. However, “court proceeding” does not include a small claims proceeding.

(b) “Interpreter” does not include (1) an interpreter qualified under Section 754 of the Evidence Code to interpret for deaf or hearing impaired persons, or (2) an interpreter qualified for administrative hearings or noncourt settings under Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2.

(Repealed (in Sec. 58) and added by Stats. 1995, Ch. 938, Sec. 58.5. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



68561

(a) Except for good cause as provided in subdivision (c), a person who interprets in a court proceeding using a language designated by the Judicial Council pursuant to subdivision (a) of Section 68562 shall be a certified court interpreter, as defined in Section 68566, for the language used.

(b) Interpreters named and maintained on the list of recommended court interpreters previously established by the State Personnel Board or established by an entity provisionally approved pursuant to subdivision (b) of Section 68562 shall be deemed certified pursuant to this article until January 1, 1996. After that date, those interpreters shall not be deemed certified unless they have complied with the procedures for certification adopted pursuant to subdivision (c) of Section 68562. Interpreters approved by the State Personnel Board or any other agency or entity for use in administrative hearings or nonjudicial settings shall not be deemed certified as court interpreters. These interpreters shall not be used in court proceedings unless they are qualified by the court pursuant to subdivision (c) or (d).

(c) A court may for good cause appoint an interpreter for a language designated by the Judicial Council who does not hold a court interpreter certificate. The court shall follow the good cause and qualification procedures and guidelines adopted by the Judicial Council.

(d) A person who interprets in a court proceeding using a language not designated by the Judicial Council shall be qualified by the court pursuant to the qualification procedures and guidelines adopted by the Judicial Council. If this qualified interpreter also passes an English fluency examination offered by a testing entity approved by the Judicial Council, this person shall be designated a “registered interpreter.”

(e) Interpreters shall establish to the court that they meet the requirements of this section under procedures adopted by the Judicial Council. The court record shall show that the interpreter (1) is a certified court interpreter as defined by Section 68566 for the language used, or (2) was qualified by the court under subdivision (c), after a finding of good cause, or under subdivision (d), if the language is not designated by the Judicial Council.

(f) In any court proceeding, if a court appoints an interpreter pursuant to subdivision (c), or an interpreter pursuant to subdivision (d) who is not registered, the judge in the court proceeding shall require the following to be stated on the record:

(1) A finding that a certified or registered interpreter is not available.

(2) The name of the qualified interpreter.

(3) A statement that the qualified interpreter meets the requirements of subdivision (c) or (d) and that the required procedures and guidelines adopted by the Judicial Council have been followed.

(4) A statement that the interpreter’s oath was administered to the qualified interpreter pursuant to the procedures and guidelines adopted by the Judicial Council.

(g) In any court proceeding, if a court uses a certified court interpreter, as defined by Section 68566, or a registered court interpreter, the judge in the court proceeding shall require the following to be stated on the record:

(1) The name of the certified or registered court interpreter, as listed on his or her court interpreter certification or registration.

(2) His or her current certification or registration number.

(3) A statement that the certified or registered court interpreter’s identification has been verified by the court using a certified or registered interpreter identification badge issued by the Judicial Council or other documentation that verifies the interpreter’s certification or registration accompanied by photo identification.

(4) The language to be interpreted.

(5) A statement that the interpreter’s oath was administered to the certified or registered court interpreter or that he or she has an oath on file with the court.

(h) In a deposition where a judge is not present to fulfill the requirements specified in subdivision (g), a certified or registered interpreter shall state all of the following for the record:

(1) His or her qualifications, including his or her name and certification or registration number.

(2) A statement that the interpreter’s oath was administered to him or her or that he or she has an oath on file with the court.

(3) A statement that he or she has presented to both parties the interpreter certification or registration badge issued to him or her by the Judicial Council or other documentation that verifies his or her certification or registration accompanied by photo identification.

(Amended by Stats. 2014, Ch. 424, Sec. 1. Effective January 1, 2015.)



68562

(a) The Judicial Council shall designate the languages for which certification programs shall be established under subdivision (b). The language designations shall be based on (1) the courts’ needs as determined by the language and interpreter use and need studies under Section 68563, (2) the language needs of non-English-speaking persons in the courts, and (3) other information the Judicial Council deems relevant.

(b) By July 1, 1996, the Judicial Council shall approve one or more entities to certify Spanish language interpreters and interpreters for as many other languages designated under subdivision (a) as practicable by that date. The Judicial Council may give provisional approval to an entity to examine interpreters and establish a list of recommended court interpreters pending final approval of one or more certification entities. Certification entities may include educational institutions, testing organizations, joint powers agencies, or public agencies.

The Judicial Council shall adopt and publish guidelines, standards, and procedures to determine which certification entities will be approved to test and certify interpreters.

(c) The Judicial Council shall develop and implement procedures to administer the list of recommended court interpreters previously established by the State Personnel Board and the list established by an entity provisionally approved under subdivision (b).

The Judicial Council shall develop procedures and standards for certifying without reexamination interpreters on the list of recommended court interpreters (1) previously established by the State Personnel Board, or (2) established by an entity provisionally approved under subdivision (b). Certification of these interpreters shall be based on criteria determined by the Judicial Council, such as recent interpreting experience, performance in court or at administrative hearings, training, and continuing education.

(d) The Judicial Council shall adopt standards and requirements for interpreter proficiency, continuing education, certification renewal, and discipline. The Judicial Council shall adopt standards of professional conduct for court interpreters.

(e) The Judicial Council shall adopt programs for interpreter recruiting, training, and continuing education and evaluation to ensure that an adequate number of interpreters is available and that they interpret competently.

(f) The Judicial Council shall establish guidelines for fees or shall set and charge fees for applications to take the court interpreter examinations, for renewal of certifications, for certification of interpreters on the list of recommended court interpreters, for maintaining interpreters on the recommended list until January 1, 1996, and for other functions and services provided under this article. All fees and other revenues received by the Judicial Council under this article shall be transferred promptly to the Controller, and shall be placed in the Court Interpreters’ Fund, which is hereby created, the moneys in which shall be available to carry out the purposes of this article upon appropriation by the Legislature.

(g) Each superior court may adopt local rules to impose additional requirements, standards, examinations, and programs as necessary for equity or to recognize local conditions.

(Amended by Stats. 2002, Ch. 784, Sec. 220. Effective January 1, 2003.)



68563

The Judicial Council shall conduct a study of language and interpreter use and need in court proceedings, with commentary, and shall report its findings and recommendations to the Governor and to the Legislature not later than July 1, 1995, and every five years thereafter. The study shall serve as a basis for (1) determining the need to establish interpreter programs and certification examinations, and (2) establishing these programs and examinations through the normal budgetary process. The study shall also serve as a basis for (1) determining ways in which the Judicial Council can make available to the public, through public service announcements and otherwise, information relating to opportunities, requirements, testing, application procedures, and employment opportunities for interpreters, and (2) establishing and evaluating these programs through the normal budgetary process.

(Amended by Stats. 1992, Ch. 770, Sec. 10. Effective January 1, 1993.)



68564

The Judicial Council shall adopt rules and standards to implement this article and shall establish the following:

(a) Standards for determining the need for a court interpreter in particular cases.

(b) Standards for ensuring a court interpreter’s understanding of the legal and technical terminology and procedures used in the courts.

(c) Procedures for certified interpreters to establish their qualifications on the court record, pursuant to subdivision (e) of Section 68561.

(d) Procedures and guidelines for determining good cause to appoint an interpreter for a language designated by the Judicial Council who is not certified, and for qualifying such an interpreter, pursuant to subdivision (c) of Section 68561.

(e) Procedures and guidelines for qualifying an interpreter for a language not designated by the Judicial Council, pursuant to subdivision (d) of Section 68561.

(f) Rules, standards, and legal forms for establishing on the record an interpreter’s qualifications, and for establishing on the record the court’s efforts to obtain a certified court interpreter if the court proposes using an interpreter who is not a certified court interpreter.

(g) A procedure for Judicial Council and local court review of each court interpreter’s skills and for reporting to the certification entity the results of the review.

(Amended by Stats. 1992, Ch. 770, Sec. 11. Effective January 1, 1993.)



68565

(a) The Judicial Council may establish a court interpreters advisory panel to assist the council in performing its duties under this article. The panel shall include a majority of court interpreters and may include judges and court administrators, members of the bar, and others interested in interpreter services in the courts. The panel shall develop operating guidelines and procedures for Judicial Council approval.

(b) The panel shall seek the advice of judges, attorneys, court administrators, court interpreters, providers of legal services, and individuals and organizations representing the interests of foreign language users.

(c) Panel members shall receive no compensation for their services but shall be allowed necessary expenses for travel, board, and lodging incurred in the discharge of their duties under the rules adopted by the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 330. Effective January 1, 2007.)



68566

A natural person who either (1) holds a valid certificate as a certified court interpreter issued by a certification entity approved by the Judicial Council, or (2) until January 1, 1996, is named and maintained on the list of recommended court interpreters previously established by the State Personnel Board or established by an entity provisionally approved under subdivision (b) of Section 68562, shall be designated a “certified court interpreter.” No other person or entity shall use the title “certified court interpreter” or represent that he or she or it is certified to interpret in or for the courts.

(Added by Stats. 1992, Ch. 770, Sec. 14. Effective January 1, 1993.)






ARTICLE 5 - The Trial Court Delay Reduction Act

68600

This article shall be known and may be cited as the Trial Court Delay Reduction Act.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3.)



68603

(a) The Judicial Council shall adopt standards of timely disposition for the processing and disposition of civil and criminal actions. The standards shall be guidelines by which the progress of litigation in the superior court of every county may be measured. In establishing these standards, the Judicial Council shall be guided by the principles that litigation, from commencement to resolution, should require only that time reasonably necessary for pleadings, discovery, preparation, and court events, and that any additional elapsed time is delay and should be eliminated.

(b) The Judicial Council may adopt the standards of timely disposition adopted by the National Conference of State Trial Judges and the American Bar Association or may adopt different standards, but in the latter event shall specify reasons for approval of any standard which permits greater elapsed time for the resolution of litigation than that provided in the standards of the National Conference of State Trial Judges.

(c) The Judicial Council shall adopt rules effective July 1, 1991, to be used by all delay reduction courts, establishing a case differentiation classification system based on the relative complexity of cases. The rules shall provide longer periods for the timely disposition of more complex cases. The rules may provide a presumption that all cases, when filed, shall be classified in the least complex category.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3.)



68604

The Judicial Council shall collect and maintain statistics, and shall publish them at least on a yearly basis, regarding the compliance of the superior court of each county and of each branch court with the standards of timely disposition adopted pursuant to Section 68603. In collecting and publishing these statistics, the Judicial Council shall measure the time required for the resolution of civil cases from the filing of the first document invoking court jurisdiction, and for the resolution of criminal cases from the date of arrest, including a separate measurement in felony cases from the first appearance in superior court. The Judicial Council shall report its findings and recommendations to the Legislature in a biennial Report on the State of California’s Civil and Criminal Justice Systems.

The Judicial Council shall conduct a two-year study on the stipulated continuance authorized by subdivision (c) of Section 68616.

(Amended by Stats. 2001, Ch. 745, Sec. 112. Effective October 12, 2001.)



68605

The Judicial Council shall designate the four superior courts with 18 or more judicial positions which, as of June 30, 1986, had the highest ratio per judicial position of at-issue civil cases pending more than one year, and the five superior courts with more than eight judicial positions, not otherwise designated, with the highest such ratio. In each such court, an exemplary delay reduction program shall be established. The superior court of any other county, at the option of the presiding judge, may elect to establish an exemplary delay reduction program, and the Judicial Council may designate additional superior courts for participation in an exemplary delay reduction program.

This section shall cease to be operative on July 1, 1992.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3. Inoperative July 1, 1992, by its own provisions.)



68605.5

On and after July 1, 1992, this article shall apply to all actions and proceedings in the superior court in each county, except actions and proceedings subject to subdivision (a) of Section 68608 or subdivision (b) of Section 68609.

(Added by Stats. 1990, Ch. 1232, Sec. 3.)



68606

In each of the counties in which an exemplary delay reduction program is established, the presiding judge shall, (a) select a sufficient number of judges for the program that will provide, consistent with the size of the court, an adequate basis for determining the effectiveness of the methods for reducing delay specified in this article; and (b) identify the particular judges who will participate in the program. However, a minimum of four judges shall be included in the program. Each presiding judge may select, and is encouraged to select, all the judges of the superior court or the branch of a superior court as the judges of an exemplary delay reduction program.

This section shall cease to be operative on July 1, 1992.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3. Inoperative July 1, 1992, by its own provisions.)



68607

In accordance with this article and consistent with statute, judges shall have the responsibility to eliminate delay in the progress and ultimate resolution of litigation, to assume and maintain control over the pace of litigation, to actively manage the processing of litigation from commencement to disposition, and to compel attorneys and litigants to prepare and resolve all litigation without delay, from the filing of the first document invoking court jurisdiction to final disposition of the action.

The judges of the program shall, consistent with the policies of this article:

(a) Actively monitor, supervise and control the movement of all cases assigned to the program from the time of filing of the first document invoking court jurisdiction through final disposition.

(b) Seek to meet the standards for timely disposition adopted pursuant to Section 68603.

(c) Establish procedures for early identification of cases within the program which may be protracted and for giving those cases special administrative and judicial attention as appropriate, including special assignment.

(d) Establish procedures for early identification and timely and appropriate handling of cases within the program which may be amenable to settlement or other alternative disposition techniques.

(e) Adopt a trial setting policy which, to the maximum extent possible, schedules a trial date within the time standards adopted pursuant to Section 68603 and which schedules a sufficient number of cases to ensure efficient use of judicial time while minimizing resetting caused by overscheduling.

(f) Commence trials on the date scheduled.

(g) Adopt and utilize a firm, consistent policy against continuances, to the maximum extent possible and reasonable, in all stages of the litigation.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3.)



68607.5

No action or proceeding may be removed from a delay reduction program because of a challenge filed under Section 170.6 of the Code of Civil Procedure.

(Added by Stats. 1990, Ch. 1232, Sec. 3.)



68608

(a) Juvenile, probate, and domestic relations cases shall not be assigned to a delay reduction program, and cases which have been assigned to a judge or judges for all purposes based on subject matter need not be assigned to the program.

(b) Judges shall have all the powers to impose sanctions authorized by law, including the power to dismiss actions or strike pleadings, if it appears that less severe sanctions would not be effective after taking into account the effect of previous sanctions or previous lack of compliance in the case. Judges are encouraged to impose sanctions to achieve the purposes of this article.

(c) This section shall become operative July 1, 1992.

(Repealed (Jan. 1, 1991) and added by Stats. 1990, Ch. 1232, Sec. 3. Section operative July 1, 1992, by its own provisions.)



68609

(a) The presiding judge of each superior court with an exemplary delay reduction program shall assign a pro rata share of new cases, and an appropriate number of existing cases, to the program, and these cases shall thereafter be handled by the judges of the program for all purposes.

(b) Juvenile, probate, and domestic relations cases shall not be assigned to an exemplary delay reduction program, and cases which have been assigned to a judge or judges for all purposes based on subject matter need not be assigned to the program.

(c) No case shall be removed from an exemplary delay reduction program because of a challenge filed under Section 170.6 of the Code of Civil Procedure.

(d) In order to enforce the requirements of an exemplary delay reduction program and orders issued in cases assigned to it, the judges of the program shall have all the powers to impose sanctions authorized by law, including the power to dismiss actions or strike pleadings, if it appears that less severe sanctions would not be effective after taking into account the effect of previous sanctions or previous lack of compliance in the case. Judges are encouraged to impose sanctions to achieve the purposes of this article.

(e) This section shall cease to be operative on July 1, 1992.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3. Inoperative July 1, 1992, by its own provisions.)



68609.5

Each court and the Judicial Council, under subdivision (b) of Section 68619, shall adopt rules to allow for the arbitration of cases designated by the court as “Uninsured Motorist” in which an action is filed against a defendant who is an uninsured motorist and the plaintiff’s claim is subject to an arbitration provision.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3.)



68610

The Judicial Council, in conjunction with other interested groups as it determines appropriate, may prepare and administer a program, consistent with the policies and requirements of this article, for the training of judges in administering the delay reduction program.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3.)



68612

Judges shall, in consultation with the bar of the county to the maximum extent feasible develop and publish the procedures, standards, and policies which will be used in the program, including time standards for the conclusion of all critical steps in the litigation process, including discovery, and shall meet on a regular basis with the bar of the county in order to explain and publicize the program and the procedures, standards, and policies which shall govern cases assigned to the program. The procedures, standards, and policies to be used in the program shall be filed, distributed, and maintained pursuant to Section 68071 and the California Rules of Court, and shall also be published for general distribution. In its discretion, the Judicial Council may assist in the development of, or may develop and adopt, any or all of such procedures, standards, or policies on a statewide basis.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3.)



68613

The Judicial Council may receive and expend on the programs established by this article any funds available from county, state, or federal government or other sources which may be available for such purposes.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3.)



68614

Nothing in this article is intended to prevent a presiding judge from directing the use of the methods of delay reduction specified in Section 68607 by judges who are not part of an exemplary delay reduction program.

This section shall cease to be operative on July 1, 1992.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3. Inoperative July 1, 1992, by its own provisions.)



68615

In its discretion, the Judicial Council may contract out for performance of any of the duties imposed by this article.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3.)



68616

Delay reduction rules shall not require shorter time periods than as follows:

(a) Service of the complaint within 60 days after filing. Exceptions, for longer periods of time, (1) may be granted as authorized by local rule, and (2) shall be granted on a showing that service could not reasonably be achieved within the time required with the exercise of due diligence, consistent with the amount in controversy.

(b) Service of responsive pleadings within 30 days after service of the complaint. The parties may stipulate to an additional 15 days. Exceptions, for longer periods of time, may be granted as authorized by local rule.

(c) Time for service of notice or other paper under Sections 1005 and 1013 of the Code of Civil Procedure, and time to plead after service of summons under Section 412.20 of the Code of Civil Procedure, shall not be shortened, except as provided in those sections.

(d) Within 30 days of service of the responsive pleadings, the parties may, by stipulation filed with the court, agree to a single continuance not to exceed 30 days.

It is the intent of the Legislature that these stipulations not detract from the efforts of the courts to comply with standards of timely disposition. To this extent, the Judicial Council shall develop statistics that distinguish between cases involving, and not involving, these stipulations.

(e) A status conference, or similar event, other than a challenge to the jurisdiction of the court, shall not be required to be conducted sooner than 30 days after service of the first responsive pleadings, or 30 days after expiration of a stipulated continuance, if any, pursuant to subdivision (d).

(f) Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure shall govern discovery, except in arbitration proceedings.

(g) A case shall not be referred to arbitration prior to 210 days after the filing of the complaint, exclusive of the stipulated period provided for in subdivision (d). Any rule adopted pursuant to this article shall not contravene Sections 638 and 639 of the Code of Civil Procedure.

(h) Unnamed (DOE) defendants shall not be dismissed or severed prior to the conclusion of the introduction of evidence at trial, except upon stipulation or motion of the parties.

(Amended by Stats. 2010, Ch. 131, Sec. 2. Effective January 1, 2011.)



68617

On or before October 30, 2002, the Judicial Council shall submit a report to the Legislature and the Governor regarding the effectiveness of the Centers for Complex Litigation established pursuant to the Budget Act of 1999. The report shall examine, among other things, the number of complex cases filed, the impact of the centers on case and calendar management, and the impact on the trial courts, the attorneys, and the parties, and shall make recommendations to the Legislature and the Governor.

(Added by Stats. 1999, Ch. 67, Sec. 11. Effective July 6, 1999.)



68619

(a) The Judicial Council shall review all local delay reduction rules adopted by courts and any revisions or new rules adopted by them and make recommendations to the courts of revisions so that these rules are consistent, to the extent desirable, with other court rules.

(b) The Judicial Council shall adopt uniform delay reduction rules which shall apply to any court that adopts a delay reduction program pursuant to Section 68618.

This subdivision shall cease to be operative on July 1, 1992.

(Repealed and added by Stats. 1990, Ch. 1232, Sec. 3.)



68620

(a) Each superior court shall establish a delay reduction program for limited civil cases in consultation with the local bar that is consistent with the provisions of this article. In its discretion, the Judicial Council may assist in the development of, or may develop and adopt, any or all procedures, standards, or policies for a delay reduction program for limited civil cases in superior courts on a statewide basis which are consistent with the provisions of the Trial Court Delay Reduction Act.

(b) Actions and proceedings subject to the provisions of Chapter 5.5 (commencing with Section 116.110) of Title 1 of Part 1 of the Code of Civil Procedure or provisions of Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure may not be assigned to or governed by the provisions of any delay reduction program established pursuant to this section.

(c) It is the intent of the Legislature that the civil discovery in actions and proceedings subject to a program established pursuant to Article 2 (commencing with Section 90) of Chapter 5.1 of Title 1 of Part 1 of the Code of Civil Procedure shall be governed by the times and procedures specified in that article. Civil discovery in these actions and proceedings is not affected by the provisions of any delay reduction program adopted pursuant to this section.

(Amended by Stats. 2003, Ch. 149, Sec. 28. Effective January 1, 2004.)






ARTICLE 6 - Waiver of Court Fees and Costs

68630

The Legislature finds and declares all of the following:

(a) That our legal system cannot provide “equal justice under law” unless all persons have access to the courts without regard to their economic means. California law and court procedures should ensure that court fees are not a barrier to court access for those with insufficient economic means to pay those fees.

(b) That fiscal responsibility should be tempered with concern for litigants’ rights to access the justice system. The procedure for allowing the poor to use court services without paying ordinary fees must be one that applies rules fairly to similarly situated persons, is accessible to those with limited knowledge of court processes, and does not delay access to court services. The procedure for determining if a litigant may file a lawsuit without paying a fee must not interfere with court access for those without the financial means to do so.

(c) That those who are able to pay court fees should do so, and that courts should be allowed to recover previously waived fees if a litigant has obtained a judgment or substantial settlement.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68631

An initial fee waiver shall be granted by the court at any stage of the proceedings at both the appellate and trial court levels if an applicant meets the standards of eligibility and application requirements under Sections 68632 and 68633. An initial fee waiver excuses the applicant from paying fees for the first pleading or other paper, and other court fees and costs, including assessments for court investigations under Section 1513, 1826, or 1851 of the Probate Code, as specified in rules adopted by the Judicial Council, unless the court orders the applicant to make partial payments under subdivision (c) of Section 68632, subdivision (d) of Section 68636, or subdivision (e) of Section 68637. Under circumstances set forth in Section 68636, the court may reconsider the initial fee waiver and order the fee waiver withdrawn for future fees and costs or deny the fee waiver retroactively. At the end of the case, the court may recover fees and costs that were initially waived under circumstances set forth in Section 68637. Upon establishment of a conservatorship or guardianship, the court may collect all or part of any fees waived pursuant to this section and Section 68632 from the estate of the conservatee or ward, if the court finds that the estate has the ability to pay the fees, or a portion thereof, immediately, over a period of time, or under some other equitable agreement, without using moneys that normally would pay for the common necessaries of life for the applicant and the applicant’s family.

(Amended by Stats. 2014, Ch. 913, Sec. 23. Effective January 1, 2015.)



68631.5

For purposes of this article, a conservatee, ward, or person for whom a conservatorship or guardianship is sought, shall be deemed the “applicant,” and the conservator, guardian, or person or persons seeking to establish the conservatorship or guardianship shall be deemed the “petitioner.” In those cases, the petitioner is responsible for completing all forms and providing all information required under this article.

(Added by Stats. 2014, Ch. 913, Sec. 24. Effective January 1, 2015.)



68632

Permission to proceed without paying court fees and costs because of an applicant’s financial condition shall be granted initially to all of the following persons:

(a) An applicant who is receiving public benefits under one or more of the following programs:

(1) Supplemental Security Income (SSI) and State Supplementary Payment (SSP) (Article 5 (commencing with Section 12200) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code).

(2) California Work Opportunity and Responsibility to Kids Act (CalWORKs) (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code) or a federal Tribal Temporary Assistance for Needy Families (Tribal TANF) grant program (Section 10553.25 of the Welfare and Institutions Code).

(3) Supplemental Nutrition Assistance Program (Chapter 51 (commencing with Section 2011) of Title 7 of the United States Code) or the California Food Assistance Program (Chapter 10.1 (commencing with Section 18930) of Part 6 of Division 9 of the Welfare and Institutions Code).

(4) County Relief, General Relief (GR), or General Assistance (GA) (Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code).

(5) Cash Assistance Program for Aged, Blind, and Disabled Legal Immigrants (CAPI) (Chapter 10.3 (commencing with Section 18937) of Part 6 of Division 9 of the Welfare and Institutions Code).

(6) In-Home Supportive Services (IHSS) (Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code).

(7) Medi-Cal (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(b) An applicant whose monthly income is 125 percent or less of the current poverty guidelines updated periodically in the Federal Register by the United States Department of Health and Human Services under the authority of paragraph (2) of Section 9902 of Title 42 of the United States Code.

(c) An applicant who, as individually determined by the court, cannot pay court fees without using moneys that normally would pay for the common necessaries of life for the applicant and the applicant’s family. Only if a trial court finds that an applicant under this subdivision can pay a portion of court fees, or can pay court fees over a period of time, or under some other equitable arrangement, without using moneys that normally would pay for the common necessaries of life for the applicant and the applicant’s family, the court may grant a partial initial fee waiver using the notice and hearing procedures set forth in paragraph (5) of subdivision (e) of Section 68634. “Common necessaries of life,” as used in this article, shall be interpreted consistently with the use of that term in paragraph (1) of subdivision (c) of Section 706.051 of the Code of Civil Procedure, as that paragraph read prior to January 1, 2012.

(d) A person who files a petition for appointment of a fiduciary in a guardianship or conservatorship, or files pleadings as the appointed fiduciary of a conservatee or ward, when the financial condition of the conservatee or ward meets the standards for a fee waiver pursuant to subdivision (a), (b), or (c).

(Amended by Stats. 2014, Ch. 913, Sec. 25. Effective January 1, 2015.)



68633

(a) An applicant for an initial fee waiver under subdivision (a) of Section 68632 shall complete, under penalty of perjury, a Judicial Council application form requiring the applicant to list his or her current street address, or another address where the court can contact the applicant, occupation, employer, and the type of public benefits that he or she is receiving. At the time the application is submitted, the applicant shall not be required to provide documents supporting receipt of public benefits, to provide evidence of identity, to submit to interviews regarding the applicant’s financial circumstances, to be physically present to file the application, or to fill out additional parts of the application form.

(b) An applicant for an initial fee waiver under subdivision (b) of Section 68632 shall complete, under penalty of perjury, both of the following:

(1) A Judicial Council application form requiring the applicant to provide his or her current street address, or another address where the court can contact the applicant, occupation, and employer.

(2) A financial statement showing monthly or yearly income as determined under rules, and on forms, adopted by the Judicial Council. At the time the application is submitted, the applicant shall not be required to provide documents to prove income, dependents, or expenses, to provide evidence of identity, to submit to interviews regarding the applicant’s financial circumstances, to be physically present to file the application, or to fill out additional parts of the application form.

(c) An applicant for an initial fee waiver under subdivision (c) of Section 68632 shall complete, under penalty of perjury, both of the following:

(1) A Judicial Council application form requiring the applicant to provide his or her current street address, or another address where the court can contact the applicant, occupation, and employer.

(2) A financial statement showing monthly or yearly income and expenses and a summary of assets and liabilities as determined under rules, and on forms, adopted by the Judicial Council. At the time the application is submitted, the applicant shall not be required to provide documents to prove income, dependents, or expenses, to provide evidence of identity, to submit to interviews regarding the applicant’s financial circumstances, or to be physically present to file the application.

(d) The clerk shall provide forms adopted by the Judicial Council pursuant to this article without charge to any person who requests those forms or indicates that he or she is unable to pay any court fees or costs. An applicant shall not be required to complete any form as part of his or her application under this article other than those forms adopted by the Judicial Council.

(e) An applicant for an initial fee waiver shall be informed that, at a later date, the court may require proof of receipt of benefits or financial information to verify eligibility, as provided in Section 68636, and that a trial court may seek reimbursement of initially waived fees under circumstances set forth in Section 68637. This notice requirement is satisfied if the information is provided on the Judicial Council fee waiver application form.

(f) Financial information provided by an applicant shall be kept confidential by the court. No person shall have access to the application except the court, authorized court personnel, and any person authorized by the applicant. No person shall reveal any information contained in the application except as authorized by law. Any hearing regarding whether to grant or deny a fee waiver request shall be held in camera, and the court shall exclude all persons except court staff, the applicant, those present with the applicant’s consent, and any witness being examined. The fact that an applicant’s fees and costs have been initially waived and the amount of the waived fees and costs are not confidential. The Judicial Council shall adopt procedures to keep the financial information confidential and to consider a request seeking that confidential information.

(g) Counsel representing an applicant who is filing in a general jurisdiction civil case pursuant to an agreement that counsel will advance litigation costs shall indicate that agreement on the application form. The court shall set a hearing to determine whether or not the applicant is able to pay court fees without using moneys that normally would pay for the common necessaries of life. This subdivision does not apply if the applicant is represented by counsel for, or affiliated with, a qualified legal services project, as defined in Section 6213 of the Business and Professions Code.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68634

(a) This section applies to the processing and determination of fee waiver applications in the trial courts.

(b) All applications for an initial fee waiver shall be accepted for filing. If an applicant submits an application without providing all required information to complete the form, the clerk may request that the applicant supply the omitted information, but shall not refuse to file the application, or refuse to file any pleadings accompanying the application, on the ground that the fee has not been paid. The clerk shall not request that the applicant furnish information that is not required on the Judicial Council fee waiver application form. At the time the application is submitted, the clerk shall not request that the applicant provide documents to support the information other than those required under Section 68633.

(c) If a person has filed an application for an initial fee waiver, the person shall be permitted to file his or her pleading or other papers immediately, without paying any fees.

(d) The court may delegate to the clerk the authority to grant applications for an initial fee waiver that meet the standards of eligibility and application requirements set forth in Sections 68632 and 68633. The court shall not delegate to a clerk the authority to deny or to partially grant an application for an initial fee waiver.

(e) The fee waiver application shall be determined without regard to the substance of the applicant’s pleading or other paper filed, if any. On review of an application for an initial fee waiver the court shall take the following actions, as applicable:

(1) Grant the application if the information provided on the application establishes that the applicant meets the criteria for eligibility and application requirements set forth in Sections 68632 and 68633.

(2) Deny the application if the application is incomplete. If the application is denied on this basis, the applicant shall be given notice of the specific reason for denial and a reasonable opportunity to submit a revised application.

(3) Deny the application if the information provided on the application conclusively establishes that the applicant is not eligible for an initial fee waiver under Section 68632 on the grounds requested. If the application is denied on this basis, the applicant shall be given notice of the specific reason for denial and a reasonable opportunity to request a hearing. The applicant may submit additional information at the hearing.

(4) Set an eligibility hearing if the court has good reason to doubt the veracity of the factual statements in the application. The applicant shall be given 10 days’ notice of the hearing and the specific reason the court doubts the veracity of the factual statements. The court may require that specified, reasonably available, additional information be provided concerning the truthfulness of the factual statements in the application, but shall not require submission of information that is not related to the criteria for eligibility and application requirements set forth in Sections 68632 and 68633.

(5) Set an eligibility hearing if the information provided on the application does not establish that the applicant meets the criteria for eligibility and application requirements set forth in Sections 68632 and 68633, but that information does not conclusively establish that the applicant is not eligible for an initial fee waiver on the grounds requested. The applicant shall be given 10 days’ notice of the hearing and the specific reason why the court has not granted the application. The court may require that specified, reasonably available, additional information be provided, but shall not require submission of information that is not related to the criteria for eligibility and application requirements set forth in Sections 68632 and 68633.

After notice and an opportunity to be heard, the court may require an applicant under subdivision (c) of Section 68632 to pay a portion of court fees, or to pay court fees over a period of time or under some other equitable arrangement that meets the criteria of subdivision (c) of Section 68632. The court shall give a written statement of reasons if an application is denied in whole or in part.

(f) An application for an initial fee waiver is deemed granted five court days after it is filed, unless before that time, the court gives notice of action on the application as provided in subdivision (e). Any delay by the court in processing an application to initially waive court fees and costs does not count against any time limits affecting the pleadings or other papers that the applicant timely filed.

(g) If an application is denied in whole or in part, the applicant shall pay the court fees and costs that ordinarily would be charged, or make the partial payment as ordered by the court, within 10 days after the clerk gives notice of the denial, unless within that time the applicant submits a new application or requests a hearing under subdivision (e). If the applicant does not pay on time, the clerk shall void the papers that were filed without payment of the court fees and costs.

(h) A person who applies for an initial fee waiver shall indicate whether he or she has filed a prior application for an initial fee waiver in the same case within the previous six months and shall attach a copy, if one is reasonably available.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68634.5

(a) This section applies to the processing and determination of fee waiver applications in the appellate courts.

(b) All completed applications for a fee waiver shall be accepted for filing. If an application is submitted without all required information filled out on the form, the clerk may return the application to the applicant and request that the applicant supply the omitted information, but shall not refuse to file any paper accompanying the application on the ground that the application is incomplete or the fee has not been paid. The clerk shall not request that the applicant furnish information that is not required on the Judicial Council fee waiver application form. At the time the application is submitted, the clerk shall not request that the applicant provide documents to support the information other than those required under Section 68633.

(c) A person shall be permitted to file his or her papers immediately, even if the person does not present the filing fee, or an application for, or order granting, a fee waiver.

(d) The court may delegate to the clerk the authority to grant applications for a fee waiver that meet the standards of eligibility and application requirements set forth in Sections 68632 and 68633. The court shall not delegate to a clerk the authority to deny an application for a fee waiver.

(e) The fee waiver application shall be determined without regard to the substance of any other paper filed by the applicant. On review of an application for a fee waiver, the court shall take the following actions, as applicable:

(1) Grant the application if the information provided on the application establishes that the applicant meets the criteria for eligibility and application requirements set forth in Sections 68632 and 68633.

(2) Deny the application if the application is incomplete. If the application is denied on this basis, the applicant shall be given notice of the specific reason for denial and a reasonable opportunity to submit a revised application.

(3) Deny the application if the information provided on the application conclusively establishes that the applicant is not eligible for a fee waiver under Section 68632 on the grounds requested. If the application is denied on this basis, the applicant shall be given notice of the specific reason for denial and a reasonable opportunity to submit additional information related to the criteria for eligibility and application requirements.

(4) If the court concludes that there is a substantial evidentiary question regarding the applicant’s eligibility, the court:

(A) May require the applicant to provide specified, reasonably available, additional information concerning the factual statements in the application, but shall not require submission of information that is not related to the criteria for eligibility and application requirements set forth in Sections 68632 and 68633.

(B) May set a hearing to consider evidence concerning the applicant’s eligibility.

(C) Shall give a written statement of reasons if an application is denied.

(f) An application for a fee waiver is deemed granted five court days after it is filed, unless before that time, the court gives notice of action on the application as provided in subdivision (e).

(g) If an application is denied, the applicant shall pay the court fees and costs that ordinarily would be charged within 10 days after the clerk gives notice of the denial, unless within that time, the court grants a fee waiver based on a new application or additional information provided by the applicant under subdivision (e). The clerk shall notify the applicant of the consequences for failure to pay the court fees.

(h) A person who applies for an initial fee waiver shall indicate whether he or she has filed a prior application for a fee waiver in the same case and shall attach a copy, if one is reasonably available.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68635

(a) This section applies only to waivers of trial court fees.

(b) Notwithstanding any other provision of this article, a person who is sentenced to the state prison or confined in a county jail shall pay the full amount of the trial court filing fees and costs to the extent provided in this section.

(c) To apply for an initial fee waiver, a person who is sentenced to the state prison or confined in a county jail shall complete, under penalty of perjury, a Judicial Council application form giving the current address of the inmate and a statement that he or she is incarcerated, together with a statement of account for any moneys due to the inmate for the six-month period immediately preceding the application. The form shall be certified by the appropriate official of the Department of Corrections and Rehabilitation or a county jail.

(d) When the pleadings or other papers are filed, the court shall assess and, if funds exist, collect as partial payment, a partial filing fee of 20 percent of the greater of either of the following:

(1) The average monthly deposits to the inmate’s account.

(2) The average monthly balance in the inmate’s account for the six-month period immediately preceding the application.

(e) After the initial filing fee is partially paid, the inmate shall make monthly payments of 20 percent of the preceding month’s income credited to the inmate’s account. The Department of Corrections and Rehabilitation, or a county jail, shall forward payments from this account to the clerk of the court each time the amount in the account exceeds ten dollars ($10) until the filing fees are paid in full.

(f) The fees collected by the court under this section shall not exceed the amount of the fees that would be charged to a person who is not incarcerated.

(g) The court may delegate to a clerk the authority to process requests for fee waivers from inmates under this section.

(h) An inmate shall not be prohibited from filing pleadings or other papers solely because the inmate has no assets and no means to partially pay the initial filing fee.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68636

(a) After the court has granted an initial fee waiver in whole or in part, and before final disposition of the case, the person who received the initial fee waiver shall notify the court within five days of any change in financial circumstances that affects his or her ability to pay all or a portion of the court fees and costs that were initially waived.

(b) If, before or at the time of final disposition of the case, the court obtains information, including information derived from the court file, suggesting that a person whose fees and costs were initially waived is not entitled to a fee waiver, or that the person’s financial condition has changed so that he or she is no longer eligible for a fee waiver, the court may require the person to appear at a court hearing by giving the applicant no less than 10 days’ written notice of the hearing and the specific reasons why the initial fee waiver might be reconsidered. The court may require the person to provide reasonably available evidence, including financial information, to support his or her eligibility for the fee waiver, but shall not require submission of information that is not related to the criteria for eligibility and application requirements set forth in Sections 68632 and 68633. The court shall not conduct a hearing pursuant to this subdivision more often than once every six months.

(c) At the time of final disposition of the case, the court may give notice that a person whose fees and costs were initially waived is required to appear at a court hearing by giving the applicant no less than 10 days’ written notice of the hearing. The court may require the person to provide reasonably available evidence, including financial information, to support his or her eligibility for the fee waiver, but shall not require submission of information that is not related to the criteria for eligibility and application requirements set forth in Sections 68632 and 68633.

(d) In conducting a hearing under subdivision (b) or (c), if the court determines that the person was not entitled to the initial fee waiver at the time it was granted, the court may order the waiver withdrawn retroactively. The court may order the person to pay to the court immediately, or over a period of time, all or part of the fees that were initially waived. The court shall give the person a minimum of 10 court days to begin paying the full or partial fees.

(e) In conducting a hearing under subdivision (a), (b), or (c), if the court determines that the person’s financial circumstances have changed since the grant of the initial fee waiver or partial initial fee waiver, the court may order the fee waiver withdrawn prospectively from the time that the person no longer was eligible for a fee waiver. The court may order the person to pay to the court immediately, or over a period of time, all or part of the fees that were waived since the time that the person no longer was eligible for a fee waiver. The court may order the person to begin paying all or part of the court fees assessed for future activities in the case. The court shall give the person a minimum of 10 court days to begin paying the full or partial fees.

(f) If the court obtains information suggesting that a litigant whose fees and costs were initially waived is obtaining court services in bad faith, or for an improper purpose such as to harass or cause unnecessary delay, or to needlessly increase the costs of litigation, the court may give notice that the litigant is required to appear at a court hearing to consider whether limitations should be placed on court services for which fees were initially waived.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68637

(a) This section applies only to waivers of trial court fees.

(b) (1) If a party whose trial court fees and costs were initially waived is a prevailing party within the meaning of Section 1032 of the Code of Civil Procedure, the judgment or dismissal entered in favor of the party whose fees and costs were initially waived shall include an order requiring that the party against whom judgment or dismissal has been entered pay to the court the waived fees and costs. The court may refuse to enter a partial or full satisfaction of a judgment until an accompanying order requiring payment of waived fees and costs has been satisfied.

(2) A party petitioning the court to enter satisfaction of judgment shall declare, under penalty of perjury, that any order requiring payment of waived fees and costs has been satisfied.

(3)  This subdivision does not apply to any of the following:

(A)  Unlawful detainer cases.

(B)  Family law matters, for which recovery of fees is subject to subdivisions (d) and (e).

(C) Cases in which the judgment or dismissal is entered against a party whose fees and costs were initially waived.

(c) If a party in a civil case whose trial court fees and costs were initially waived recovers ten thousand dollars ($10,000) or more in value by way of settlement, compromise, arbitration award, mediation settlement, or other recovery, the waived fees and costs shall be paid to the court out of the settlement, compromise, award, or other recovery.

(1) The court shall have a lien on any settlement, compromise, award, or other recovery in the amount of all the court fees and costs initially waived.

(2) The waived fees and costs shall first be paid to the court before the party whose fees and costs were initially waived receives anything of value under the settlement, compromise, award, or other recovery.

(3) Notice of the lien shall be given to the parties under rules and on forms adopted by the Judicial Council, and the Judicial Council shall provide by rule the procedures by which a party subject to a lien may determine the amount of the lien.

(4) The court may refuse to enter a petition for dismissal in the case until the lien is satisfied. A party filing a petition for dismissal shall declare, under penalty of perjury, that the lien has been paid, or that any settlement, compromise, award, or other recovery has a value of less than ten thousand dollars ($10,000).

(5) In a case in which an initial waiver of fees and costs was granted, or if a petition to dismiss the case is filed without the declaration, the court may issue an order to show cause why the lien should not be enforced and why the court should not enter a judgment making the parties jointly and severally liable to the court for initially waived fees and costs.

(d) If a judgment or an order to pay support is entered in a family law case, the trial court shall consider, based on the information in the court file, whether a party who did not receive a fee waiver has the ability to pay all or part of the other party’s waived fees. Any order for the payment of the other party’s waived fees shall be made payable only after all current support and all accrued arrears owed by the party who did not receive the fee waiver have been paid. If the court orders payment of the other party’s waived fees, and the party required to pay is not present in court at the time judgment is entered, the party required to pay shall be given notice and an opportunity for a hearing to request that the court set aside the order to pay fees. A request for a hearing shall be made in writing within 30 days after service of the notice of the court order. If a request for hearing is made, the order for payment of initially waived fees shall not be enforced until after the hearing.

(e) If a judgment is entered in a family law case, the trial court shall consider, based on the information in the court file, whether a party’s circumstances have changed so that it is reasonable to require a party who received an initial fee waiver to pay all or part of the fees that were initially waived. In making this determination, the court shall use the criteria for eligibility set forth in Section 68632. In considering whether a child or spousal support order constitutes a change of circumstances allowing the party to pay fees, the court also shall consider the likelihood that the support obligor will remit the payments ordered by the court. If a support order is the primary basis for the court’s finding of changed circumstances, the court shall order the support obligor to pay the previously waived fees subject to the provisions of subdivision (d). When the court orders the party to pay all or part of the fees that were initially waived, the party required to pay shall be given notice and an opportunity for a hearing to request that the court set aside the order to pay fees. A request for a hearing shall be made in writing within 30 days after service of the notice of the court order. If a request for hearing is made, the order for payment of initially waived fees shall not be enforced until after the hearing.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68638

(a) The trial court may execute on any order for payment of initially waived fees and costs in the same manner as on a judgment in a civil action. The court may issue an abstract of judgment, a writ of execution, or both, for all of the following:

(1) Recovery of the initially waived fees and costs as ordered.

(2) Fees for issuing the abstract of judgment, writ of execution, or both.

(3) A twenty-five-dollar ($25) fee for administering this subdivision.

(4) An amount due to levying officers for serving and collecting on the judgment that will all be added to the writ of execution.

(b) Upon collection, the initially waived fees and costs, the fees for issuing the abstract of judgment and writ of execution, and the twenty-five-dollar ($25) administrative fee shall be remitted to the court. Thereafter, the amount due to the levying officers for serving and collecting on the judgment shall be paid.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68639

An initial fee waiver shall expire 60 days after the judgment, dismissal, or other final disposition of the case.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68640

The Judicial Council may adopt a rule of court to allow litigants who are not eligible for a fee waiver to pay court fees in installments.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)



68641

The Judicial Council shall adopt rules and forms to establish uniform procedures to implement this article, including, but not limited to, procedures for all of the following:

(a) Considering and determining applications to proceed without paying court fees and costs at every stage of the proceedings, including at the trial and appellate levels of the court.

(b) Prescribing the court fees and costs that may be waived at every stage of the proceedings.

(c) Giving notice of lien and hearings for reconsideration and recovery of initially waived fees and costs.

(d) Collecting waived fees and costs.

(e) Requesting a hearing when an application is denied.

(f) Any other procedures necessary to implement the provisions of this article.

(Added by Stats. 2008, Ch. 462, Sec. 2. Effective January 1, 2009. Operative July 1, 2009, by Sec. 3 of Ch. 462.)









CHAPTER 2.1 - Civil Legal Representation

68650

This chapter shall be known, and may be cited, as the Sargent Shriver Civil Counsel Act.

(Added by Stats. 2009, Ch. 457, Sec. 6. Effective January 1, 2010.)



68651

(a) Legal counsel shall be appointed to represent low-income parties in civil matters involving critical issues affecting basic human needs in those specified courts selected by the Judicial Council as provided in this section.

(b) (1) Subject to funding specifically provided for this purpose pursuant to subdivision (d) of Section 70626, the Judicial Council shall develop one or more model pilot projects in selected courts pursuant to a competitive grant process and a request for proposals. Projects authorized under this section shall provide representation of counsel for low-income persons who require legal services in civil matters involving housing-related matters, domestic violence and civil harassment restraining orders, probate conservatorships, guardianships of the person, elder abuse, or actions by a parent to obtain sole legal or physical custody of a child, as well as providing court procedures, personnel, training, and case management and administration methods that reflect best practices to ensure unrepresented parties in those cases have meaningful access to justice, and to gather information on the outcomes associated with providing these services, to guard against the involuntary waiver of those rights or their disposition by default. These pilot projects should be designed to address the substantial inequities in timely and effective access to justice that often give rise to an undue risk of erroneous decision because of the nature and complexity of the law and the proceeding or disparities between the parties in education, sophistication, language proficiency, legal representation, access to self-help, and alternative dispute resolution services. In order to ensure that the scarce funds available for the program are used to serve the most critical cases and the parties least able to access the courts without representation, eligibility for representation shall be limited to clients whose household income falls at or below 200 percent of the federal poverty level. Projects shall impose asset limitations consistent with their existing practices in order to ensure optimal use of funds.

(2) (A) In light of the significant percentage of parties who are unrepresented in family law matters, proposals to provide counsel in child custody cases should be considered among the highest priorities for funding, particularly when one side is represented and the other is not.

(B) Up to 20 percent of available funds shall be directed to projects regarding civil matters involving actions by a parent to obtain sole legal or physical custody of a child. This subparagraph shall not apply to distributions made pursuant to paragraph (3).

(3) For the 2012–13 fiscal year, and each subsequent fiscal year, any amounts collected pursuant to subdivision (d) of Section 70626 in excess of the total amount transferred to the Trial Court Trust Fund in the 2011–12 fiscal year pursuant to subparagraph (E) of paragraph (1) of subdivision (c) of Section 68085.1 and subdivision (d) of Section 70626 shall be distributed by the Judicial Council without regard to subparagraph (B) of paragraph (2). Those amounts may be distributed by the Judicial Council as set forth in this subdivision beginning July 1, 2012. If the funds are to be distributed to new projects, the Judicial Council shall distribute those amounts pursuant to the process set forth in this subdivision.

(4) Each project shall be a partnership between the court, a qualified legal services project, as defined by subdivision (a) of Section 6213 of the Business and Professions Code, that shall serve as the lead agency for case assessment and direction, and other legal services providers in the community who are able to provide the services for the project. The lead legal services agency shall be the central point of contact for receipt of referrals to the project and to make determinations of eligibility based on uniform criteria. The lead legal services agency shall be responsible for providing representation to the clients or referring the matter to one of the organization or individual providers with whom the lead legal services agency contracts to provide the service. Funds received by a qualified legal services project shall not qualify as expenditures for the purposes of the distribution of funds pursuant to Section 6216 of the Business and Professions Code. To the extent practical, the lead legal services agency shall identify and make use of pro bono services in order to maximize available services efficiently and economically. Recognizing that not all indigent parties can be afforded representation, even when they have meritorious cases, the court partner shall, as a corollary to the services provided by the lead legal services agency, be responsible for providing procedures, personnel, training, and case management and administration practices that reflect best practices to ensure unrepresented parties meaningful access to justice and to guard against the involuntary waiver of rights, as well as to encourage fair and expeditious voluntary dispute resolution, consistent with principles of judicial neutrality.

(5) The participating projects shall be selected by a committee appointed by the Judicial Council with representation from key stakeholder groups, including judicial officers, legal services providers, and others, as appropriate. The committee shall assess the applicants’ capacity for success, innovation, and efficiency, including, but not limited to, the likelihood that the project would deliver quality representation in an effective manner that would meet critical needs in the community and address the needs of the court with regard to access to justice and calendar management, and the unique local unmet needs for representation in the community. Projects approved pursuant to this section shall initially be authorized for a three-year period, commencing July 1, 2011, subject to renewal for a period to be determined by the Judicial Council, in consultation with the participating project in light of the project’s capacity and success. After the initial three-year period, the Judicial Council shall distribute any future funds available as the result of the termination or nonrenewal of a project pursuant to the process set forth in this subdivision. Projects shall be selected on the basis of whether in the cases proposed for service the persons to be assisted are likely to be opposed by a party who is represented by counsel. The Judicial Council shall also consider the following factors in selecting the projects:

(A) The likelihood that representation in the proposed case type tends to affect whether a party prevails or otherwise obtains a significantly more favorable outcome in a matter in which they would otherwise frequently have judgment entered against them or suffer the deprivation of the basic human need at issue.

(B) The likelihood of reducing the risk of erroneous decision.

(C) The nature and severity of potential consequences for the unrepresented party regarding the basic human need at stake if representation is not provided.

(D) Whether the provision of legal services may eliminate or reduce the potential need for and cost of public social services regarding the basic human need at stake for the client and others in the client’s household.

(E) The unmet need for legal services in the geographic area to be served.

(F) The availability and effectiveness of other types of court services, such as self-help.

(6) Each applicant shall do all of the following:

(A) Identify the nature of the partnership between the court, the lead legal services agency, and the other agencies or other providers that would work within the project.

(B) Describe the referral protocols to be used, the criteria that would be employed in case assessment, why those cases were selected, the manner to address conflicts without violating any attorney-client privilege when adverse parties are seeking representation through the project, and the means for serving potential clients who need assistance with English.

(C) Describe how the project would be administered, including how the data collection requirements would be met without causing an undue burden on the courts, clients, or the providers, the particular objectives of the project, strategies to evaluate their success in meeting those objectives, and the means by which the project would serve the particular needs of the community, such as by providing representation to limited-English-speaking clients.

(7) To ensure the most effective use of the funding available, the lead legal services agency shall serve as a hub for all referrals, and the point at which decisions are made about which referrals will be served and by whom. Referrals shall emanate from the court, as well as from the other agencies providing services through the program, and shall be directed to the lead legal services agency for review. That agency, or another agency or attorney in the event of conflict, shall collect the information necessary to assess whether the case should be served. In performing that case assessment, the agency shall determine the relative need for representation of the litigant, including all of the following:

(A) Case complexity.

(B) Whether the other party is represented.

(C) The adversarial nature of the proceeding.

(D) The availability and effectiveness of other types of services, such as self-help, in light of the potential client and the nature of the case.

(E) Language issues.

(F) Disability access issues.

(G) Literacy issues.

(H) The merits of the case.

(I) The nature and severity of potential consequences for the potential client if representation is not provided.

(J) Whether the provision of legal services may eliminate or reduce the need for and cost of public social services for the potential client and others in the potential client’s household.

(8) If both parties to a dispute are financially eligible for representation, each proposal shall ensure that representation for both sides is evaluated. In these and other cases in which conflict issues arise, the lead legal services agency shall have referral protocols with other agencies and providers, such as a private attorney panel, to address those conflicts.

(9) Each pilot project shall be responsible for keeping records on the referrals accepted and those not accepted for representation, and the reasons for each, in a manner that does not violate any privileged communications between the agency and the prospective client. Each pilot project shall be provided with standardized data collection tools, and required to track case information for each referral to allow the evaluation to measure the number of cases served, the level of service required, and the outcomes for the clients in each case. In addition to this information on the effect of the representation on the clients, data shall be collected regarding the outcomes for the trial courts.

(10) A local advisory committee shall be formed for each pilot project, to include representatives of the bench and court administration, the lead legal services agency, and the other agencies or providers that are part of the local project team. The role of the advisory committee is to facilitate the administration of the local pilot project, and to ensure that the project is fulfilling its objectives. In addition, the committee shall resolve any issues that arise during the course of the pilot project, including issues concerning case eligibility, and recommend changes in project administration in response to implementation challenges. The committee shall meet at least monthly for the first six months of the project, and no less than quarterly for the duration of the pilot period. Each authorized pilot project shall catalog changes to the program made during the three-year period based on its experiences with best practices in serving the eligible population.

(c) The Judicial Council shall conduct a study to demonstrate the effectiveness and continued need for the pilot program established pursuant to this section and shall report its findings and recommendations to the Governor and the Legislature on or before January 31, 2016. The study shall report on the percentage of funding by case type and shall include data on the impact of counsel on equal access to justice and the effect on court administration and efficiency, and enhanced coordination between courts and other government service providers and community resources. This report shall describe the benefits of providing representation to those who were previously not represented, both for the clients and the courts, as well as strategies and recommendations for maximizing the benefit of that representation in the future. The report shall describe and include data, if available, on the impact of the pilot program on families and children. The report also shall include an assessment of the continuing unmet needs and, if available, data regarding those unmet needs.

(d) This section shall not be construed to negate, alter, or limit any right to counsel in a criminal or civil action or proceeding otherwise provided by state or federal law.

(e) The section shall become operative on July 1, 2011.

(Added by Stats. 2009, Ch. 457, Sec. 6. Effective January 1, 2010. Section operative July 1, 2011, by its own provisions.)






CHAPTER 2.3 - California Habeas Corpus Resource Center

68660

As used in this chapter, “center” means the California Habeas Corpus Resource Center, and “board” means the board of directors of the center.

(Amended by Stats. 1999, Ch. 853, Sec. 3. Effective January 1, 2000.)



68661

There is hereby created in the judicial branch of state government the California Habeas Corpus Resource Center, which shall have all of the following general powers and duties:

(a) To employ up to 34 attorneys who may be appointed by the Supreme Court to represent any person convicted and sentenced to death in this state who is without counsel, and who is determined by a court of competent jurisdiction to be indigent, for the purpose of instituting and prosecuting postconviction actions in the state and federal courts, challenging the legality of the judgment or sentence imposed against that person, and preparing petitions for executive clemency. An appointment may be concurrent with the appointment of the State Public Defender or other counsel for purposes of direct appeal under Section 11 of Article VI of the California Constitution.

(b) To seek reimbursement for representation and expenses pursuant to Section 3006A of Title 18 of the United States Code when providing representation to indigent persons in the federal courts and process those payments via the Federal Trust Fund.

(c) To work with the Supreme Court in recruiting members of the private bar to accept death penalty habeas corpus case appointments.

(d) To establish and periodically update a roster of attorneys qualified as counsel in postconviction proceedings in capital cases.

(e) To establish and periodically update a roster of experienced investigators and experts who are qualified to assist counsel in postconviction proceedings in capital cases.

(f) To employ investigators and experts as staff to provide services to appointed counsel upon request of counsel, provided that when the provision of those services is to private counsel under appointment by the Supreme Court, those services shall be pursuant to contract between appointed counsel and the center.

(g) To provide legal or other advice or, to the extent not otherwise available, any other assistance to appointed counsel in postconviction proceedings as is appropriate when not prohibited by law.

(h) To develop a brief bank of pleadings and related materials on significant, recurring issues that arise in postconviction proceedings in capital cases and to make those briefs available to appointed counsel.

(i) To evaluate cases and recommend assignment by the court of appropriate attorneys.

(j) To provide assistance and case progress monitoring as needed.

(k) To timely review case billings and recommend compensation of members of the private bar to the court.

(l) The center shall report annually to the Legislature, the Governor, and the Supreme Court on the status of the appointment of counsel for indigent persons in postconviction capital cases, and on the operations of the center. On or before January 1, 2000, the Legislative Analyst’s Office shall evaluate the available reports.

(Amended by Stats. 2007, Ch. 130, Sec. 131. Effective January 1, 2008.)



68662

The Supreme Court shall offer to appoint counsel to represent all state prisoners subject to a capital sentence for purposes of state postconviction proceedings, and shall enter an order containing one of the following:

(a) The appointment of one or more counsel to represent the prisoner in postconviction state proceedings upon a finding that the person is indigent and has accepted the offer to appoint counsel or is unable to competently decide whether to accept or reject that offer.

(b) A finding, after a hearing if necessary, that the prisoner rejected the offer to appoint counsel and made that decision with full understanding of the legal consequences of the decision.

(c) The denial to appoint counsel upon a finding that the person is not indigent.

(Added by renumbering Section 68652 (as added by Stats. 1997, Ch. 869, Sec. 3) by Stats. 1998, Ch. 485, Sec. 97. Effective January 1, 1999.)



68663

No counsel appointed to represent a state prisoner under capital sentence in state postconviction proceedings shall have previously represented the prisoner at trial or on direct appeal in the case for which the appointment is made, unless the prisoner and counsel expressly requests continued representation.

(Added by renumbering Section 68653 (as added by Stats. 1997, Ch. 869, Sec. 3) by Stats. 1998, Ch. 485, Sec. 98. Effective January 1, 1999.)



68664

(a) The center shall be managed by an executive director who shall be responsible for the day-to-day operations of the center.

(b) The executive director shall be chosen by a five-member board of directors and confirmed by the Senate. Each Appellate Project shall appoint one board member, all of whom shall be attorneys. However, no attorney who is employed as a judge, prosecutor, or in a law enforcement capacity shall be eligible to serve on the board. The executive director shall serve at the will of the board.

(c) Each member of the board shall be appointed to serve a four-year term, and vacancies shall be filled in the same manner as the original appointment. Members of the board shall receive no compensation, but shall be reimbursed for all reasonable and necessary expenses incidental to their duties. The first members of the board shall be appointed no later than February 1, 1998.

(d) The executive director shall meet the appointment qualifications of the State Public Defender as specified in Section 15400.

(e) The executive director shall receive the salary that shall be specified for the executive director in Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2.

(Added by renumbering Section 68654 (as added by Stats. 1997, Ch. 869, Sec. 3) by Stats. 1998, Ch. 485, Sec. 99. Effective January 1, 1999.)



68665

The Judicial Council and the Supreme Court shall adopt, by rule of court, binding and mandatory competency standards for the appointment of counsel in death penalty direct appeals and habeas corpus proceedings.

(Added by renumbering Section 68655 (as added by Stats. 1997, Ch. 869, Sec. 3) by Stats. 1998, Ch. 485, Sec. 100. Effective January 1, 1999.)



68666

(a) The Supreme Court may compensate counsel representing indigent defendants in automatic appeals arising out of a judgment of death or for state postconviction proceedings in those cases, at a rate of at least one hundred twenty-five dollars ($125) per allowable hour, as defined by the court’s Payment Guidelines for Appointed Counsel Representing Indigent Criminal Appellants. However, nothing in this section is intended to prohibit the hiring of counsel under a flat-fee arrangement.

(b) The Supreme Court may set a guideline limitation on investigative and other expenses allowable for counsel to adequately investigate and present collateral claims of up to fifty thousand dollars ($50,000) without an order to show cause.

(c) It is the intent of the Legislature that payments to appointed counsel be made within 60 days of submission of a billing.

(Amended by Stats. 2007, Ch. 738, Sec. 21. Effective January 1, 2008.)






CHAPTER 2.5 - Commission on Judicial Performance

ARTICLE 1 - General Provisions

68701

As used in this chapter, “commission” means the Commission on Judicial Performance provided for in Section 8 of Article VI of the Constitution, “masters” means special masters appointed by the Supreme Court pursuant to rules adopted by the Judicial Council, and “judge” means a judge who is the subject of an investigation or proceeding under Section 18 of Article VI of the Constitution.

(Amended by Stats. 1982, Ch. 454, Sec. 81.)



68701.5

Notwithstanding Section 68701, the Commission on Judicial Performance may investigate the conduct or performance of any retired judge serving on senior judge status pursuant to rules adopted by the Judicial Council. The commission also shall have the power to order a retired judge’s senior judge status terminated for incapacity or any failure to carry out the duties of the office, but in no instance shall the salary together with any Judges’ Retirement Law allowance paid for service or disability in any year exceed 100 percent of the current salary of the judge’s office from which he or she retired.

(Amended by Stats. 1988, Ch. 1310, Sec. 2.)



68702

The commission may employ such officers, assistants, and other employees as it deems necessary for the performance of the duties and exercise of the powers conferred upon the commission and upon the masters, may arrange for and compensate medical and other experts and reporters, may arrange for attendance of witnesses, including witnesses not subject to subpena, and may pay from funds available to it all expenses reasonably necessary for effectuating the purposes of Section 8 and Section 18 of Article VI of the Constitution, whether or not specifically enumerated herein. The Attorney General shall, if requested by the commission, act as its counsel generally or in any particular investigation or proceeding. The commission may employ special counsel from time to time when it deems such employment necessary.

(Amended by Stats. 1967, Ch. 17.)



68703

Each member of the commission and each master shall be allowed his necessary expenses for travel, board, and lodging incurred in the performance of his duties.

(Amended by Stats. 1974, Ch. 149.)



68704

No act of the commission shall be valid unless concurred in by a majority of its members. The commission shall select one of its members to serve as chairman.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)






ARTICLE 2 - Co-operation of Public Officers and Agencies

68725

State and local public bodies and departments, officers and employees thereof, and officials and attaches of the courts of this State shall co-operate with and give reasonable assistance and information to the commission and any authorized representative thereof, in connection with any investigations or proceedings within the jurisdiction of the commission.

(Added by Stats. 1961, Ch. 564.)



68726

It shall be the duty of the sheriffs and marshals in the several counties, upon request of the commission or its authorized representative, to serve process and execute all lawful orders of the commission.

(Amended by Stats. 1996, Ch. 872, Sec. 69. Effective January 1, 1997.)






ARTICLE 3 - Investigations and Hearings

68750

In the conduct of investigations and formal proceedings, the commission or the masters may (a) administer oaths; (b) order and otherwise provide for the inspection of books and records; and (c) issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, documents and testimony relevant to any such investigation or formal proceeding.

The power to administer oaths, to issue subpoenas, or to make orders for or concerning the inspection of books and records may be exercised by a member of the commission or a master, unless the commission shall otherwise determine.

(Added by Stats. 1961, Ch. 564.)



68751

In any investigation or formal proceeding in any part of the State, the process extends to all parts of the State. A person is not obliged to attend as a witness in any investigation or proceeding under this chapter unless the person is a resident within the state at the time of service.

(Amended by Stats. 1981, Ch. 792, Sec. 1.)



68752

If any person refuses to attend or testify or produce any writings or things required by any such subpoena, the commission or the masters may petition the superior court for the county in which the hearing is pending for an order compelling such person to attend and testify or produce the writings or things required by the subpoena before the commission or the masters. The court shall order such person to appear before it at a specified time and place and then and there show cause why he has not attended or testified or produced the writings or things as required. A copy of the order shall be served upon him. If it appears to the court that the subpoena was regularly issued, the court shall order such person to appear before the commission or the masters at the time and place fixed in the order and testify or produce the required writings or things. Upon failure to obey the order, such person shall be dealt with as for contempt of court.

(Added by Stats. 1961, Ch. 564.)



68753

In any pending investigation or formal proceeding, the commission or the masters may order the deposition of a person residing within or without the state to be taken in such form and subject to such limitations as may be prescribed in the order. If the judge and counsel for the commission do not stipulate as to the manner of taking the deposition, either the judge or counsel may file in the superior court a petition entitled “In the Matter of Proceeding of Commission on Judicial Performance No. ________ (state number),” and stating generally, without identifying the judge, the nature of the pending matter, the name and residence of the person whose testimony is desired, and, directions, if any, of the commission or masters, asking that an order be made requiring that person to appear and testify before a designated officer. Upon the filing of the petition, the court may make an order requiring that person to appear and testify. A subpoena for the deposition shall be issued by the clerk and the deposition shall be taken and returned, in the manner prescribed by law for depositions in civil actions. If the deposition is that of a person residing or present within this state, the petition shall be filed in the superior court of the county in which the person resides or is present; otherwise in the superior court of any county in which the commission maintains an office.

(Amended by Stats. 1982, Ch. 454, Sec. 82.)



68754

Each witness, other than an officer or employee of the State or a political subdivision or an officer or employee of a court of this State, shall receive for his attendance the same fees and all witnesses shall receive the same mileage allowed by law to a witness in civil cases. The amounts shall be paid by the commission from funds appropriated for the use of the commission.

(Added by Stats. 1961, Ch. 564.)



68755

No award of costs shall be made in any proceeding before the commission, masters, or Supreme Court.

(Added by Stats. 1961, Ch. 564.)



68756

(a) Notwithstanding any other provision of law, the commission shall be given access, on an ex parte basis, to all nonpublic records of court proceedings, including confidential sealed records and transcripts, relevant to the performance of any judge, former judge, or subordinate judicial officer (hereafter, collectively, judicial officer) within the commission’s jurisdiction under Sections 18 and 18.1 of Article VI of the Constitution. The commission shall make a written request to the court in which the proceedings occurred. The court shall file the request under seal. Access to the requested records shall be provided within 15 days of the written request.

(b) (1) If the commission or the judicial officer who is the subject of the commission’s investigation or proceeding intends to publicly disclose any nonpublic records or information obtained pursuant to subdivision (a), the commission or judicial officer shall petition the court that granted access to the records or another court that has jurisdiction, for authorization to disclose. The petition, filed under seal, shall identify the records or information to be disclosed and the reason for disclosure. To the extent that it does not unduly lessen the evidentiary value of the records or otherwise defeat the purpose of disclosure, the petitioner shall redact from the records names and other identifying information.

(2) The court shall grant the petition if it determines that there is good cause for disclosure. The court may issue protective orders, including further redaction of names or other identifying information, to the extent that they do not unduly lessen the evidentiary value of the records or otherwise defeat the purpose of disclosure. Within 15 days after the filing of a petition, the court may order the petitioner to give notice of the intended disclosure to any person who may be adversely affected by the disclosure. Any person who has been provided notice pursuant to this section may, within 20 days of service of the notice, file an objection to the intended disclosure with the court and serve the objection on the petitioner.

(3) The court shall grant or deny the petition in whole or in part, stating its reasons therefore, within 15 days of a timely objection, or the expiration of time for filing an objection if no objection is filed, or within 15 days of the filing of the petition for which no notice is required.

(c) Access to, and disclosure of, records under this section shall not be limited by any court order sealing those records.

(d) Persons entitled to file an objection to the intended disclosure shall not include the judge, former judge, or subordinate judicial officer who is the subject of the commission’s investigation or disciplinary proceedings, unless he or she was a party or parent, guardian, or conservator of a party in the underlying action. A request or petition filed under this section shall not be considered or ruled on by a judicial officer who is the subject of the commission’s investigation or disciplinary proceedings related to the requested information.

(Added by Stats. 2006, Ch. 567, Sec. 22. Effective January 1, 2007.)









CHAPTER 3 - The Supreme Court

ARTICLE 1 - General Provisions

68801

The justices and officers of the Supreme Court shall be allowed their actual traveling expenses in going to and from their respective places of residence upon the business of the court or to attend its sessions.

(Added by Stats. 1953, Ch. 206.)



68802

If the State does not provide proper rooms in which to hold the court and for the accommodation of the officers of the court, together with attendants, furniture, fuel, lights, and stationery, suitable and sufficient for the transaction of business, the court, or any three justices, may direct the Clerk of the Supreme Court to provide them. The expenses thereof, certified by any three justices to be correct, shall be paid out of the State Treasury.

(Added by Stats. 1953, Ch. 206.)



68803

A sufficient sum shall be annually appropriated out of any funds in the State Treasury not otherwise appropriated for the expenses certified to pursuant to Section 68802 and to defray the traveling expenses of the justices and officers of the Supreme Court. The money so appropriated shall be subject to the order of the Clerk of the Supreme Court. He shall disburse such money on proper vouchers, and account for it in annual settlements with the State Controller on the first Monday of December of each year.

(Added by Stats. 1953, Ch. 206.)



68806

The Supreme Court may appoint and employ during its pleasure such phonographic reporters, assistants, secretaries, librarians, marshals, and other employees as it deems necessary for the performance of the duties and exercise of the powers conferred by law upon it and its members. The marshals shall have the powers of a peace officer in all parts of this state, as defined in Section 830.36 of the Penal Code. Except as in this chapter otherwise provided, the Supreme Court shall determine the duties and fix and pay the compensation of all those officers and employees.

(Amended by Stats. 1999, Ch. 891, Sec. 2. Effective January 1, 2000.)



68807

All salaries and expenses incurred under the provisions of this chapter by the Supreme Court shall be paid from the funds appropriated for its use, when approved by the order of the court and audited by the Controller.

(Added by Stats. 1953, Ch. 206.)






ARTICLE 2 - The Chief Clerk

68843

The Supreme Court shall appoint a clerk, who shall be known as the Clerk/Administrator of the Supreme Court, and who shall serve at its pleasure. The Clerk/Administrator of the Supreme Court, with the approval of a majority of the Justices of the Supreme Court, shall appoint such deputy clerks, librarians, secretaries, and other employees of the Supreme Court as are required. The Supreme Court shall determine the duties and, subject to subdivision (b) of Section 19825, fix and pay the compensation of these officers.

(Amended by Stats. 1989, Ch. 1415, Sec. 4.)



68846

The fees collected by the Clerk of the Supreme Court shall be paid into the State Treasury to the credit of the General Fund. The clerk is responsible and in his settlement with the Controller shall account for, and be charged with, the full amount of all fees collected or chargeable and accruing in causes brought into the court for services rendered therein up to the time of each settlement. At the end of every month he shall pay the full amount into the State Treasury. At the end of every month he shall also render to the Controller, in such form as that officer prescribes, an account in detail, under his own oath, of all fees chargeable and accruing in causes brought into court and not included in his previous accounts rendered.

(Amended by Stats. 1957, Ch. 1590.)



68847

The Clerk of the Supreme Court shall collect in advance the fees specified in Article 4 (commencing with Section 68926) of this chapter.

(Amended by Stats. 1963, Ch. 873.)






ARTICLE 3 - The Reporter of Decisions of the Supreme Court and the Courts of Appeal

68900

The Supreme Court shall appoint the reporter of the decisions of the Supreme Court and of the courts of appeal and such other assistants as required. Each officer provided for herein serves at the pleasure of the Supreme Court and, in addition to the duties prescribed by law, shall perform such duties as are required by the rules, orders, and practices of the Supreme Court.

(Repealed and added by Stats. 1967, Ch. 172.)



68901

The annual salary of the reporter of the decisions of the Supreme Court and of the courts of appeal is seventy-four thousand four hundred fifty-four dollars ($74,454) or as set by the Supreme Court, subject to the approval of the Chairman of the Judicial Council pursuant to subdivision (b) of Section 19825.

(Amended by Stats. 1991, Ch. 716, Sec. 1.)



68902

Such opinions of the Supreme Court, of the courts of appeal, and of the appellate divisions of the superior courts as the Supreme Court may deem expedient shall be published in the official reports. The reports shall be published under the general supervision of the Supreme Court.

(Amended by Stats. 1998, Ch. 931, Sec. 248. Effective September 28, 1998.)



68903

The official reports shall be published under a contract to be entered into on behalf of the state by the Chief Justice of California, the Secretary of State, the Attorney General, the President of the State Bar, and the Reporter of Decisions, who shall serve as secretary.

(Repealed and added by Stats. 1967, Ch. 172.)



68904

The contract shall be entered into with the person who agrees to publish and sell the official reports, for a period of not less than two nor more than seven years on the terms most advantageous to the state and to the public. Prior to the letting of such a contract, the Reporter of Decisions shall advertise for proposals for the publication of the reports pursuant to Section 6061 of this code in a daily paper in Sacramento, one in Los Angeles, and one in San Francisco. The Reporter of Decisions shall have no pecuniary interest in the volumes of reports.

(Amended by Stats. 1979, Ch. 343.)



68905

The contract shall require the publisher:

(a) To print and publish each volume in the style stipulated in the contract within 60 days after the manuscript is delivered by the reporter.

(b) To sell copies to the state for official use only at the price fixed in the contract.

(c) To keep on hand and for sale at the price stipulated in the contract a sufficient number of each volume to supply all demands for six years after the publication.

(d) To give bonds in the sum of ten thousand dollars ($10,000) for the fulfillment of the terms of the contract.

(Added by Stats. 1967, Ch. 172.)






ARTICLE 3.5 - Transfer of Cases Appealed to the Supreme Court and Courts of Appeal

68915

No appeal taken to the Supreme Court or to a court of appeal shall be dismissed for the reason only that the same was not taken to the proper court, but the cause shall be transferred to the proper court upon such terms as to costs or otherwise as may be just, and shall be proceeded with therein, as if regularly appealed thereto.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)






ARTICLE 4 - Fees in the Supreme Court and Courts of Appeal

68926

(a) (1) The fee for filing a notice of appeal in a civil case appealed to a court of appeal is six hundred five dollars ($605).

(2) The fee for filing a petition for a writ within the original civil jurisdiction of the Supreme Court is five hundred forty dollars ($540).

(3) The fee for filing a petition for a writ within the original civil jurisdiction of a court of appeal is six hundred five dollars ($605).

(b) (1) The fee for a party other than appellant filing its first document in a civil case appealed to a court of appeal is three hundred ninety dollars ($390).

(2) The fee for a party other than petitioner filing its first document in a writ proceeding within the original jurisdiction of the Supreme Court is three hundred ninety dollars ($390).

(3) The fee for a party other than petitioner filing its first document in a writ proceeding within the original jurisdiction of a court of appeal is three hundred ninety dollars ($390).

(c) These fees are in full, for all services, through the rendering of the judgment or the issuing of the remittitur or peremptory writ, except the fees imposed by subdivision (b) of Section 68926.1 and Section 68927. The Judicial Council may make rules governing the time and method of payment of these fees, and providing for excuse therefrom in appropriate cases. A fee may not be charged in appeals from, nor petitions for writs involving, juvenile cases or proceedings to declare a minor free from parental custody or control, or proceedings under the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code).

(Amended by Stats. 2012, Ch. 41, Sec. 24. Effective June 27, 2012.)



68926.1

(a) (1) Upon filing a notice of appeal for which a fee is paid pursuant to Section 68926, the appellant shall deposit the sum of one hundred dollars ($100) with the clerk of the originating court. The deposit shall be credited against the amount chargeable for the preparation of the clerk’s transcript or any other appeal processing or notification.

(2) The deposit shall be forfeited in the event of abandonment or dismissal of appeal prior to filing of the record in the reviewing court.

(3) The amount charged for preparation of the transcript or any deposit that is forfeited shall be distributed to the court in which it was collected.

(b) Upon filing a notice of appeal, a petition for a writ, or a petition for a hearing for which a fee is paid pursuant to subdivision (a) of Section 68926 or subdivision (a) of Section 68927, the appellant shall pay an additional fee in the amount of one hundred seventy dollars ($170). Upon filing its first document for which a fee is paid pursuant to subdivision (b) of Section 68926 or subdivision (b) of Section 68927, a party other than the appellant or petitioner is not required to pay this additional fee. The fees collected pursuant to this subdivision shall be transmitted to the State Treasury for deposit in the Appellate Court Trust Fund.

(Amended by Stats. 2011, Ch. 193, Sec. 3. Effective August 30, 2011.)



68926.3

(a) Notwithstanding any other law, sixty-five dollars ($65) of each fee collected in a civil case by the clerk of each court of appeal pursuant to subdivision (a) of Section 68926 shall be paid into the State Treasury for deposit in a special account in the General Fund to be known as the California State Law Library Special Account, which account is hereby established.

(b) Moneys deposited in the California State Law Library Special Account shall be available for the support of the California State Law Library upon appropriation thereto by the Legislature in the annual Budget Act.

(c) This section shall remain in effect only until January 1, 2020, and as of that date, is repealed, unless a later statute that is enacted before that date extends or repeals that date.

(Amended by Stats. 2014, Ch. 34, Sec. 35. Effective June 20, 2014. Repealed as of January 1, 2020, by its own provisions.)



68927

(a) The fee for filing a petition for review in a civil case in the Supreme Court after a decision in a court of appeal is five hundred forty dollars ($540).

(b) The fee for a party other than petitioner filing its first document in a civil case in the Supreme Court after a decision in a court of appeal is three hundred ninety dollars ($390).

(c) A fee may not be charged for petitions for review from decisions in juvenile cases or proceedings to declare a minor free from parental custody or control or proceedings under the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code).

(Amended by Stats. 2012, Ch. 41, Sec. 25. Effective June 27, 2012.)



68928

The fee for copies of any record or document in the office of the Clerk of the Supreme Court or the clerk of a court of appeal is the prevailing commercial rate as determined by the clerk. The Supreme Court and each court of appeal may waive the charge for copies of opinions furnished to parties to the litigation and other interested persons.

(Amended by Stats. 1967, Ch. 17.)



68929

The fee for comparing any document requiring a certificate is five cents ($0.05) a folio, except that when the document to be compared was printed or typewritten from the same type or at the same time as the original on file and has been corrected in all respects to conform with it, such charge shall be one cent ($0.01) a folio. Such fee is in addition to the fee for the certificate.

(Added by Stats. 1963, Ch. 873.)



68930

The fee for each certificate under seal is one dollar ($1).

(Added by Stats. 1963, Ch. 873.)



68931

There shall be no fee for administering oaths for vertification of claims against the State.

(Added by Stats. 1963, Ch. 873.)



68932

For all other services not specified in this article the fee shall be the same as that prescribed by law for similar services by notaries public.

(Added by Stats. 1963, Ch. 873.)



68933

(a) There is hereby established the Appellate Court Trust Fund, the proceeds of which shall be used for the purpose of funding the courts of appeal and the Supreme Court.

(b) The fund, upon appropriation by the Legislature, shall be apportioned by the Judicial Council to the courts of appeal and the Supreme Court as determined by the Judicial Council, taking into consideration all other funds available to each court and the needs of each court, in a manner that promotes equal access to the courts, ensures the ability of the courts to carry out their functions, and promotes implementation of statewide policies.

(c) Notwithstanding any other provision of law, the fees listed in subdivision (d) shall all be transmitted for deposit in the Appellate Court Trust Fund within the State Treasury.

(d) This section applies to all fees collected pursuant to Section 68926, excluding that portion subject to Section 68926.3; subdivision (b) of Section 68926.1; and Sections 68927, 68928, 68929, 68930, and 68932.

(e) The Appellate Court Trust Fund shall be invested in the Surplus Money Investment Fund and all interest earned shall be allocated to the Appellate Court Trust Fund semiannually and used as specified in this section.

(Amended by Stats. 2003, Ch. 757, Sec. 6. Effective January 1, 2004.)









CHAPTER 4 - The Courts of Appeal

ARTICLE 1 - General Provisions

69100

The state is divided into six court of appeal districts designated and constituted as follows:

(a) The Counties of San Francisco, Marin, Sonoma, Napa, Solano, Lake, Mendocino, Humboldt, Del Norte, Contra Costa, Alameda, and San Mateo shall constitute the First Appellate District.

(b) The Counties of San Luis Obispo, Santa Barbara, Ventura, and Los Angeles shall constitute the Second Appellate District.

(c) The Counties of Siskiyou, Modoc, Trinity, Shasta, Lassen, Tehama, Plumas, Colusa, Glenn, Butte, Sierra, Sutter, Yuba, Nevada, Yolo, Placer, Sacramento, El Dorado, San Joaquin, Amador, Calaveras, Alpine, and Mono shall constitute the Third Appellate District.

(d) The Counties of Inyo, San Bernardino, Riverside, Orange, San Diego, and Imperial shall constitute the Fourth Appellate District.

(e) The Counties of Stanislaus, Tuolumne, Merced, Mariposa, Madera, Fresno, Kings, Tulare, and Kern shall constitute the Fifth Appellate District.

(f) The Counties of Santa Clara, Santa Cruz, Monterey, and San Benito shall constitute the Sixth Appellate District.

(Amended by Stats. 1981, Ch. 959, Sec. 1.)



69101

The Court of Appeal for the First Appellate District consists of five divisions having four judges each, and shall hold its regular sessions at San Francisco.

(Amended by Stats. 2000, Ch. 998, Sec. 1. Effective January 1, 2001.)



69102

The Court of Appeal for the Second Appellate District consists of eight divisions having four judges each. One division shall hold its regular sessions in Ventura County, Santa Barbara County, or San Luis Obispo County, at the discretion of the judges of that division, and the other divisions shall hold their regular sessions at Los Angeles.

(Amended by Stats. 2000, Ch. 998, Sec. 2. Effective January 1, 2001.)



69103

The Court of Appeal for the Third Appellate District consists of one division having 11 judges and shall hold its regular sessions at Sacramento.

(Amended by Stats. 2000, Ch. 998, Sec. 3. Effective January 1, 2001.)



69104

The Court of Appeal for the Fourth Appellate District consists of three divisions. One division shall hold its regular sessions at San Diego and shall have 10 judges. One division shall hold its regular sessions in the San Bernardino/Riverside area and shall have seven judges. One division shall hold its regular sessions in Orange County and shall have eight judges.

(Amended by Stats. 2000, Ch. 998, Sec. 4. Effective January 1, 2001.)



69105

The Court of Appeal for the Fifth Appellate District consists of one division having 10 judges and shall hold its regular sessions at Fresno.

(Amended by Stats. 2000, Ch. 998, Sec. 5. Effective January 1, 2001.)



69106

The Court of Appeal for the Sixth Appellate District consists of one division having seven judges and shall hold its regular sessions at San Jose.

(Amended by Stats. 2000, Ch. 998, Sec. 6. Effective January 1, 2001.)



69107

Upon the creation of a new court of appeal district or division, the Governor shall appoint pursuant to subdivision (d) of Section 16 of Article VI of the Constitution three or more persons to serve as judges thereof as provided in the legislation creating the district or division. The judges of said district or division elected at the first general election at which they had the right to become candidates shall so classify themselves by lot that the term of office for at least one of them expires at the end of four years, at least one of them at the end of eight years, and at least one of them at the end of 12 years, and entry of such classification shall be made in the minutes of said district or division, signed by each of the judges thereof, and a duplicate thereof filed in the office of the Secretary of State.

(Amended by Stats. 1967, Ch. 17.)






ARTICLE 2 - Officers and Employees

69141

Each court of appeal may appoint and employ during its pleasure a clerk, and such phonographic reporters, assistants, secretaries, librarians, and other employees as it deems necessary for the performance of the duties and exercise of the powers conferred by law upon it and its members. Except as otherwise provided in this chapter, each such court may determine the duties and, subject to subdivision (b) of Section 19825 of the Government Code, fix and pay the compensation of all such officers and employees.

All salaries and expenses incurred under this section shall be paid from the funds appropriated for the use of such courts, when approved by order of the courts.

(Amended by Stats. 1983, Ch. 183, Sec. 3.)



69143

The clerk of each of the courts of appeal shall collect in advance the fees specified in Article 4 (commencing with Section 68926) of Chapter 3 of this title.

(Amended by Stats. 1967, Ch. 17.)



69154

All fees collected by the clerks of the courts of appeal shall be paid into the State Treasury to the credit of the General Fund. The provisions of Section 68846 relating to settlements by the Clerk of the Supreme Court are applicable to the clerks of the courts of appeal.

(Amended by Stats. 1967, Ch. 17.)









CHAPTER 4.2 - Appellate Court Facilities

69202

(a) The Judicial Council shall annually recommend to the Governor and the Legislature the amount proposed to be spent for the planning, renovation, and building of facilities for the appellate courts.

(b) Facilities shall be subject to the State Building Construction Act of 1955 (commencing with Section 15800) and the Property Acquisition Law (commencing with Section 15850), except, notwithstanding any other provision of law, the Administrative Office of the Courts shall serve as the implementing agency upon the approval of the Department of Finance.

(Added by Stats. 2002, Ch. 1082, Sec. 2. Effective January 1, 2003.)



69204

The Judicial Council, as the policymaking body for the judicial branch, shall have the following responsibilities and authorities with regard to appellate court facilities, in addition to any other authority or responsibilities established by law:

(a) Exercise full responsibility, jurisdiction, control, and authority as an owner would have over appellate court facilities, including, but not limited to, the acquisition and development of facilities.

(b) Exercise the full range of policymaking authority over appellate court facilities, including, but not limited to, planning, construction, acquisition, and operation, to the extent not otherwise limited by the law.

(c) Establish policies, procedures, and guidelines for ensuring that the appellate courts have adequate and sufficient facilities, including, but not limited to, facilities’ planning, acquisition, construction, design, operation, and maintenance.

(d) Allocate appropriated funds for appellate court facilities maintenance and construction, subject to the other provisions of this chapter.

(e) Prepare funding requests for appellate court facility construction, repair, and maintenance.

(f) Implement the design, bid, award, and construction of all appellate court construction projects, except as delegated to others.

(g) Provide for capital outlay projects that may be built with funds appropriated or otherwise available for these purposes, as follows:

(1) Approve five year and master plans for each appellate court.

(2) Establish priorities for construction.

(3) Submit the cost of projects proposed to be funded to the Department of Finance for inclusion in the Governor’s budget.

(h) Keep funding for appellate court facilities, whether for operation, planning, or construction, separate from funding for trial court facilities.

(Added by Stats. 2002, Ch. 1082, Sec. 2. Effective January 1, 2003.)



69206

The Administrative Office of the Courts shall have the following responsibilities and authority in addition to other responsibilities and authority granted by law or delegated by the Judicial Council:

(a) Carry out the policies of the Judicial Council in regard to appellate court facilities, except as otherwise limited by the law.

(b) Develop for Judicial Council approval the master plans for appellate court facilities in each court.

(c) Construct appellate court buildings, including, but not limited to, selection of architects and contractors, except as otherwise limited by the law.

(Added by Stats. 2002, Ch. 1082, Sec. 2. Effective January 1, 2003.)






CHAPTER 5 - The Superior Courts

ARTICLE 1 - General Provisions

69504

The board of supervisors of each county shall purchase and provide for the installation of the Flag of the United States and the Bear Flag of California in each superior courtroom in the county.

(Added by Stats. 1953, Ch. 206.)



69505

Notwithstanding any other provision of law to the contrary, the following procedures shall apply for business-related travel expenses of judges and employees of the trial courts:

(a) The Administrative Director of the Courts shall annually recommend policies and schedules for reimbursement of travel expenses and procedures for processing these requests, which shall be approved by the Judicial Council and shall be followed by the trial courts.

(b) Each court shall develop a system for presentation and approval of requests that shall ensure that requests are reviewed in an impartial and appropriate manner and that conforms to the policies, schedules, and procedures approved by the Judicial Council.

(c) The cost of the approved requests shall be paid from that court’s Trial Court Operations Fund.

(Repealed and added by Stats. 2001, Ch. 824, Sec. 21. Effective January 1, 2002.)



69507

The presiding judge of each superior court may designate a judge of the court to be available on days other than a Saturday, Sunday or legal holiday to perform a marriage without fee.

(Added by Stats. 1959, Ch. 1589.)



69508

(a) The judges of each superior court having three or more judges, shall choose from their own number a presiding judge who serves as such at their pleasure. Subject to the rules of the Judicial Council, the presiding judge shall distribute the business of the court among the judges, and prescribe the order of business.

(b) Notwithstanding subdivision (a), the Judicial Council may provide by rule of court for the qualifications of the presiding judge.

(Amended by Stats. 1999, Ch. 344, Sec. 21. Effective September 7, 1999.)



69508.5

(a) In courts with two judges a presiding judge shall be selected by the judges each calendar year and the selection should be on the basis of administrative qualifications and interest.

(b) If a selection cannot be agreed upon, then the office of presiding judge shall be rotated each calendar year between the two judges, commencing with the senior judge. If the judges are of equal seniority, the first presiding judge shall be selected by lot.

(c) Notwithstanding subdivisions (a) and (b), the Judicial Council may provide by rule of court for the qualifications of the presiding judge.

(d) In a court with one judge, whether as the result of a vacancy in a judgeship or otherwise, a reference in a statute to the presiding judge means the sole judge of the court.

(Amended by Stats. 2002, Ch. 784, Sec. 224. Effective January 1, 2003.)






ARTICLE 2.5 - Reduction of Number of Judges in Superior Court

69560

If the Legislature diminishes the number of judges of the superior court in any county or city and county, the offices which first become vacant, to the number of judges diminished, shall be deemed to be abolished.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)






ARTICLE 3 - Number of Judges

69580

In the County of Alameda there are 69 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 228. Effective January 1, 2003.)



69580.3

In the County of Alpine there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 229. Effective January 1, 2003.)



69580.7

In the County of Amador there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 230. Effective January 1, 2003.)



69581

In the County of Butte there are 10 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 231. Effective January 1, 2003.)



69581.3

In the County of Calaveras there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 232. Effective January 1, 2003.)



69581.7

In the County of Colusa there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 233. Effective January 1, 2003.)



69582

In the County of Contra Costa there are 33 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 234. Effective January 1, 2003.)



69582.3

In the County of Del Norte there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 235. Effective January 1, 2003.)



69582.5

In the County of El Dorado there are six judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 236. Effective January 1, 2003.)



69583

In the County of Fresno there are 36 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 237. Effective January 1, 2003.)



69583.5

In the County of Glenn there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 238. Effective January 1, 2003.)



69584

In the County of Humboldt there are seven judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 239. Effective January 1, 2003.)



69584.5

In the County of Imperial there are nine judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 240. Effective January 1, 2003.)



69584.7

In the County of Inyo there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 241. Effective January 1, 2003.)



69585

In the County of Kern there are 33 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 242. Effective January 1, 2003.)



69585.5

In the County of Kings there are seven judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 243. Effective January 1, 2003.)



69585.7

In the County of Lake there are four judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 244. Effective January 1, 2003.)



69585.9

In the County of Lassen there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 245. Effective January 1, 2003.)



69586

In the County of Los Angeles there are 429 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 246. Effective January 1, 2003.)



69587

In the County of Madera there are seven judges of the Superior Court.

(Amended by Stats. 2003, Ch. 62, Sec. 164. Effective January 1, 2004.)



69588

In the County of Marin there are 10 judges of the Superior Court.

(Amended by Stats. 2003, Ch. 62, Sec. 165. Effective January 1, 2004.)



69588.3

In the County of Mariposa there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 249. Effective January 1, 2003.)



69588.7

In the County of Mendocino there are eight judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 250. Effective January 1, 2003.)



69589

In the County of Merced there are six judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 251. Effective January 1, 2003.)



69589.3

In the County of Modoc there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 252. Effective January 1, 2003.)



69589.7

In the County of Mono there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 253. Effective January 1, 2003.)



69590

In the County of Monterey there are 18 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 254. Effective January 1, 2003.)



69590.5

In the County of Napa there are six judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 255. Effective January 1, 2003.)



69590.7

In the County of Nevada there are six judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 256. Effective January 1, 2003.)



69591

In the County of Orange there are 109 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 257. Effective January 1, 2003.)



69591.3

In the County of Placer there are nine judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 258. Effective January 1, 2003.)



69591.7

In the County of Plumas there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 259. Effective January 1, 2003.)



69592

In the County of Riverside there are 49 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 260. Effective January 1, 2003.)



69593

In the County of Sacramento there are 52 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 261. Effective January 1, 2003.)



69593.5

In the County of San Benito there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 262. Effective January 1, 2003.)



69594

In the County of San Bernardino there are 63 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 263. Effective January 1, 2003.)



69595

In the County of San Diego there are 128 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 264. Effective January 1, 2003.)



69596

In the City and County of San Francisco there are 50 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 266. Effective January 1, 2003.)



69598

In the County of San Joaquin there are 26 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 267. Effective January 1, 2003.)



69598.5

In the County of San Luis Obispo there are 11 judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 268. Effective January 1, 2003.)



69599

In San Mateo County there are 26 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 269. Effective January 1, 2003.)



69599.5

In the County of Santa Barbara there are 19 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 270. Effective January 1, 2003.)



69600

In the County of Santa Clara there are 79 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 271. Effective January 1, 2003.)



69600.5

In the County of Santa Cruz there are 10 judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 272. Effective January 1, 2003.)



69601

In the County of Shasta there are nine judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 273. Effective January 1, 2003.)



69601.3

In the County of Sierra there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 274. Effective January 1, 2003.)



69601.7

In the County of Siskiyou there are four judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 275. Effective January 1, 2003.)



69602

In the County of Solano there are 16 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 276. Effective January 1, 2003.)



69603

In the County of Sonoma there are 16 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 277. Effective January 1, 2003.)



69604

In the County of Stanislaus there are 17 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 278. Effective January 1, 2003.)



69604.3

In the County of Sutter there are five judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 279. Effective January 1, 2003.)



69604.5

In the County of Tehama there are four judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 280. Effective January 1, 2003.)



69604.7

In the County of Trinity there are two judges of the superior court.

(Added by Stats. 2002, Ch. 784, Sec. 281. Effective January 1, 2003.)



69605

In the County of Tulare there are 16 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 282. Effective January 1, 2003.)



69605.5

In the County of Tuolumne there are four judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 283. Effective January 1, 2003.)



69606

In the County of Ventura there are 28 judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 284. Effective January 1, 2003.)



69610

In the County of Yolo there are nine judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 288. Effective January 1, 2003.)



69611

In the County of Yuba there are five judges of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 289. Effective January 1, 2003.)



69614

(a) Upon appropriation by the Legislature in the 2006–07 fiscal year, there shall be 50 additional judges allocated to the various superior courts pursuant to the uniform criteria described in subdivision (b) for determining the need for additional superior court judges.

(b) The judges shall be allocated, in accordance with the uniform standards for factually determining additional judicial need in each county, as updated and approved by the Judicial Council, pursuant to the Update of Judicial Needs Study, based on the following criteria:

(1) Court filings data averaged over a period of three years.

(2) Workload standards that represent the average amount of time of bench and nonbench work required to resolve each case type.

(3) A ranking methodology that provides consideration for courts that have the greatest need relative to their current complement of judicial officers.

(c) (1) The Judicial Council shall report to the Legislature and the Governor on or before November 1 of every even-numbered year on the factually determined need for new judgeships in each superior court using the uniform criteria for allocation of judgeships described in subdivision (b), as updated and applied to the average of the prior three years’ filings.

(2) On or before November 30, 2011, the Judicial Council shall provide to the Legislature a special assessment of the need for new judgeships in the family law and juvenile law assignments for each superior court.

(3) The Judicial Council shall report, beginning with the report due to the Legislature on November 1, 2012, on the implementation and effect of subparagraph (C) of paragraph (1) of subdivision (c) of Section 69615.

(Amended by Stats. 2014, Ch. 311, Sec. 2. Effective January 1, 2015.)



69614.2

Upon appropriation by the Legislature in the 2007–08 fiscal year, there shall be 50 additional judges allocated to the various county superior courts, pursuant to the uniform criteria described in subdivision (b) of Section 69614, as updated and approved by the Judicial Council.

(Amended by Stats. 2014, Ch. 311, Sec. 3. Effective January 1, 2015.)



69614.3

Upon appropriation by the Legislature, the 100 additional new judges provided for in Sections 69614 and 69614.2 shall be allocated to the various county superior courts, pursuant to the following appointment schedule:

(a) On or before June 30, 2008, 40 additional judges shall be appointed.

(b) On or after July 1, 2008, 10 additional judges shall be appointed.

(c) On or after June 1, 2009, 50 additional judges shall be appointed.

(Added by Stats. 2008, 3rd Ex. Sess., Ch. 6, Sec. 5. Effective February 16, 2008.)



69615

(a) It is the intent of the Legislature in enacting this section to restore an appropriate balance between subordinate judicial officers and judges in the trial courts by providing for the conversion, as needed, of subordinate judicial officer positions to judgeships in courts that assign subordinate judicial officers to act as temporary judges. The Legislature finds that these positions must be converted to judgeships in order to ensure that critical case types, including family, probate, and juvenile law matters, can be heard by judges.

(b) (1) The Legislature finds that because of the unique nature of family and juvenile law matters, including the long-lasting impact of decisions in these cases, particularly on vulnerable children, whenever possible, these cases should be presided over by judges, who are accountable to the public.

(2) The Legislature also finds that a Judicial Council study concluded that public trust and confidence in the courts are strongest when the public believes that the decisionmaking processes used by the court are fair and allow each litigant a reasonable opportunity to be heard by the court. In order to improve the public perception of procedural fairness in family law and juvenile law matters, it is necessary that cases be heard by judges whenever possible.

(3) It is therefore the intent of the Legislature, in allowing the conversion of up to 10 additional subordinate judicial officer positions, as provided in subparagraph (C) of paragraph (1) of subdivision (c), to expedite the timeline for ensuring that family and juvenile law matters are presided over by judges.

(c) (1) (A) Sixteen subordinate judicial officer positions in eligible superior courts, as determined and approved by the Judicial Council on February 23, 2007, pursuant to uniform criteria for determining the need for converting existing subordinate judicial officer positions to superior court judgeships, shall be converted to judgeships as set forth in paragraph (2).

(B) Upon subsequent authorization by the Legislature, 146 subordinate judicial officer positions in eligible superior courts, as determined by the Judicial Council pursuant to uniform criteria for determining the need for converting existing subordinate judicial officer positions to superior court judgeships, shall be converted to judgeships as set forth in paragraphs (2) and (3), except that no more than 16 subordinate judicial officer positions may be converted in any fiscal year.

(C) Notwithstanding subparagraph (B), up to 10 additional subordinate judicial officer positions in eligible superior courts may be converted to superior court judgeships in any fiscal year. Each additional position may be converted to a judgeship only if the conversion will result in a judge being assigned to a family law or juvenile law assignment previously presided over by a subordinate judicial officer. The additional conversions authorized by this subparagraph are subject to the requirements of paragraph (3).

(2) The positions for conversion shall be allocated each fiscal year pursuant to uniform allocation standards to be developed by the Judicial Council for factually determining the relative judicial need for conversion of a subordinate judicial officer position that becomes vacant to a superior court judgeship position.

(3) Beginning in the 2010–11 fiscal year, a subordinate judicial officer position shall be converted to a judgeship when all of the following conditions are met:

(A) A vacancy occurs in a subordinate judicial officer position in an eligible superior court as determined by the uniform allocation standards described in paragraph (2).

(B) The Judicial Council files notice of the vacancies and allocations with the Chairperson of the Senate Committee on Rules, the Speaker of the Assembly, and the Chairpersons of the Senate and Assembly Committees on Judiciary.

(C) Except for proposed actions authorized pursuant to subparagraph (C) of paragraph (1), the proposed action is ratified by the Legislature, either in the annual Budget Act or by statutory enactment. Because of the unique nature of the need for judges as expressed in subdivision (b), a proposed action under subparagraph (C) of paragraph (1) shall be ratified by the Legislature by statutory enactment other than the annual Budget Act.

(4) Section 12011.5 shall apply to an appointment to a superior court judgeship converted from a subordinate judicial officer position.

(d) For purposes of this section, “subordinate judicial officer” means an officer appointed under the authority of Section 22 of Article VI of the California Constitution. This section shall not apply to a subordinate judicial officer position established by Section 4251 of the Family Code.

(e) It is the intent of the Legislature that no subordinate judicial officer shall involuntarily lose his or her position solely due to operation of this section. This section does not change the employment relationship between subordinate judicial officers and the trial courts established by law.

(f) This section does not limit the authority of the Governor to appoint a person to fill a vacancy pursuant to subdivision (c) of Section 16 of Article VI of the California Constitution.

(g) This section does not entitle a court to an increase in funding.

(h) The operation of this section shall neither increase nor decrease the number of judicial and subordinate judicial officer positions and court support positions for which a county is responsible by law.

(Amended by Stats. 2010, Ch. 690, Sec. 2. Effective January 1, 2011.)



69616

(a) The Legislature hereby ratifies the authority of the Judicial Council to convert 10 subordinate judicial officer positions to judgeships in the 2011–12 fiscal year where the conversion will result in a judge being assigned to a family law or juvenile law assignment previously presided over by a subordinate judicial officer, pursuant to subparagraph (C) of paragraph (1) of subdivision (c) of Section 69615.

(b) The action described in subdivision (a) shall be in addition to any action that may be taken pursuant to the authority described in subparagraph (B) of paragraph (1) of subdivision (c) of Section 69615 to convert up to 16 subordinate judicial officer positions to judgeships.

(Added by Stats. 2011, Ch. 705, Sec. 1. Effective January 1, 2012.)



69617

(a) The Legislature hereby ratifies the authority of the Judicial Council to convert 10 subordinate judicial officer positions to judgeships in the 2013–14 fiscal year where the conversion will result in a judge being assigned to a family law or juvenile law assignment previously presided over by a subordinate judicial officer, pursuant to subparagraph (C) of paragraph (1) of subdivision (c) of Section 69615.

(b) The action described in subdivision (a) shall be in addition to any action that may be taken pursuant to the authority described in subparagraph (B) of paragraph (1) of subdivision (c) of Section 69615 to convert up to 16 subordinate judicial officer positions to judgeships.

(Added by Stats. 2013, Ch. 510, Sec. 24. Effective January 1, 2014.)



69618

(a) The Legislature hereby ratifies the authority of the Judicial Council to convert 10 subordinate judicial officer positions to judgeships in the 2014–15 fiscal year when the conversion will result in a judge being assigned to a family law or juvenile law assignment previously presided over by a subordinate judicial officer, pursuant to subparagraph (C) of paragraph (1) of subdivision (c) of Section 69615.

(b) The action described in subdivision (a) shall be in addition to any action that may be taken pursuant to the authority described in subparagraph (B) of paragraph (1) of subdivision (c) of Section 69615 to convert up to 16 subordinate judicial officer positions to judgeships.

(Added by Stats. 2014, Ch. 311, Sec. 4. Effective January 1, 2015.)






ARTICLE 4 - Superior Court Districts in Los Angeles County

69640

(a) The superior court in Los Angeles County may by local rule establish superior court districts within which one or more sessions of the court shall be held.

(b) The superior court districts established by county ordinance and in effect as of January 1, 2003, shall continue to be recognized as the superior court districts until the court enacts a local rule as provided in subdivision (a).

(Repealed and added by Stats. 2003, Ch. 149, Sec. 31. Effective January 1, 2004.)






ARTICLE 5 - Sessions

69740

(a) Notwithstanding any other provision of law, each trial court shall determine the number and location of sessions of the court necessary for the prompt disposition of the business before the court. In making this determination, the court shall consider, among other factors, the impact of this provision on court employees pursuant to Section 71634, the availability and adequacy of facilities for holding the court session at the specific location, the efficiency and cost of holding the session at the specific location, any applicable security issues, and the convenience to the parties and the public served by the court. Nothing in this section precludes a session from being held in a building other than a courthouse.

(b) In appropriate circumstances, upon agreement of the presiding judges of the courts, and in the discretion of the court, the location of a session may be outside the county, except that the consent of the parties shall be necessary to the holding of a criminal jury trial outside the county. The venue of a case for which session is held outside the county pursuant to this section shall be deemed to be the home county of the court in which the matter was filed. Nothing in this section shall provide a party with the right to seek a change of venue unless otherwise provided by statute. No party shall have any right to request the court to exercise its discretion under this section.

(c) The Judicial Council may adopt rules to address an appropriate mechanism for sharing of expenses and resources between the court holding the session and the court hosting the session.

(Repealed and added by Stats. 2003, Ch. 149, Sec. 33. Effective January 1, 2004.)



69741.1

A motion for new trial, motion under Code of Civil Procedure Section 663, and a motion for judgment notwithstanding the verdict may, with the written consent of all parties concerned, be heard at any place in the State of California by the judge who presided at the trial.

(Added by Stats. 1961, Ch. 1656.)



69741.5

There may be as many sessions of a superior court, at the same time, as there are judges elected, appointed or assigned thereto. The judgments, orders, and proceedings of any session of a superior court, held by any one or more of the judges sitting therein, shall be equally effectual as though all the judges of said court presided at such session.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 161.)






ARTICLE 7 - Clerk

69840

(a) The clerk of the court shall exercise or perform, in addition to the powers, duties, and responsibilities provided by statute, any powers, duties, and responsibilities required or permitted to be exercised by the county clerk in connection with judicial actions, proceedings, and records. The county clerk is relieved of any obligation imposed by law on the county clerk with respect to these powers, duties, and responsibilities.

(b) A deputy court clerk is subject to the provisions of Article 7 (commencing with Section 1190) of Chapter 1 of Division 4 of Title 1.

(Added by Stats. 2002, Ch. 784, Sec. 302. Effective January 1, 2003.)



69841

The clerk of the superior court shall attend each session of the superior court in the county and upon the judges of the court in chambers when required.

(Amended by Stats. 2003, Ch. 149, Sec. 53. Effective January 1, 2004.)



69842

The clerk of the superior court shall keep such indexes as will insure ready reference to any action or proceeding filed in the court. There shall be separate indexes of plaintiffs and defendants in civil actions and of defendants in criminal actions. The name of each plaintiff and defendant shall be indexed and there shall appear opposite each name indexed the number of the action or proceeding and the name or names of the adverse litigant or litigants.

(Added by Stats. 1953, Ch. 206.)



69843

The clerk of the superior court shall issue all process and notices required to be issued.

(Added by Stats. 1953, Ch. 206.)



69844

The clerk of the superior court shall keep the minutes and other records of the court, entering at length within the time specified by law, or forthwith if no time is specified, any order, judgment, and decree of the court which is required to be entered and showing the date when each entry is made. Failure so to enter the date or failure to enter the order, judgment, or decree within the time specified in this section shall not affect the validity or effectiveness of the entry.

(Amended by Stats. 1959, Ch. 671.)



69844.5

On and after July 1, 1997, each clerk of the superior court shall prospectively certify and submit those court records specified by the Judicial Council which relate to criminal convictions for entry into a computer system operated by the Department of Justice that can be accessed by authorized agents of any district attorney or other state prosecuting agency. This section shall not be construed to require a superior court to acquire any new equipment or to implement any new procedures.

(Added by Stats. 1996, Ch. 642, Sec. 6. Effective January 1, 1997.)



69844.7

Notwithstanding any provisions of law to the contrary, in those counties where it is required by court order or rule that the clerk of the superior court place individual minute orders in the court’s file of actions in chronological order, and if it is otherwise required by law that as a prerequisite to destruction of such records a microfilm copy thereof be made, the clerk shall not be required to keep a minute book but shall be required to keep minutes. Nothing contained herein shall eliminate the requirement for a judgment book where judgments and decrees are required to be entered.

(Added by Stats. 1967, Ch. 612.)



69845

The clerk of the superior court may keep a register of actions in which shall be entered the title of each cause, with the date of its commencement and a memorandum of every subsequent proceeding in the action with its date.

(Amended by Stats. 1994, Ch. 1030, Sec. 9. Effective January 1, 1995.)



69845.5

In lieu of maintaining a register of actions as described in Section 69845, the clerk of the superior court may maintain a register of actions by preserving all the court records filed, lodged, or maintained in connection with the case.

(Amended by Stats. 1994, Ch. 1030, Sec. 10. Effective January 1, 1995.)



69846

The clerk of the superior court shall safely keep or dispose of according to law all papers and records filed or deposited in any action or proceeding before the court.

(Added by Stats. 1953, Ch. 206.)



69846.5

The clerk of the superior court shall endorse on each paper filed with the court the day, month, and year it is filed.

(Added by Stats. 1969, Ch. 1610.)



69847

The clerk of the superior court shall provide two books. In one of the books the clerk shall enter in alphabetical order the names of each person who has declared his intention to become a citizen of the United States since the organization of the court and the date of such declaration. In the other book the clerk shall enter in alphabetical order the name of each person who has been admitted a citizen of the United States by the court, and the clerk shall also enter in separate columns opposite each name, the country of which the person was before a citizen or subject, the date of his admission, and the page of the book of the record of the court containing the order admitting him as such citizen.

(Added by Stats. 1953, Ch. 206.)



69848

The clerk of the superior court may use a facsimile signature on any court documents regularly maintained in the ordinary course of business for the purpose of filing or certifying those documents, provided the authorized deputy initials the facsimile signature.

(Added by Stats. 1987, Ch. 1493, Sec. 5.)






ARTICLE 8 - Officers, Attaches, and Employees Generally

69893.7

Notwithstanding any other provision of law, the following provisions shall apply to the Yolo County superior and municipal courts.

(a) To assist the court in the performance of its duties and the exercise of the powers conferred by law upon the court, a majority of the judges of the superior and municipal courts, with the approval of the board of supervisors, may establish such job classifications and may appoint a clerk and such officers, assistants, and employees, including official court reporters, as necessary. A majority of the judges of the superior and municipal courts may delegate the creation of job classifications and the appointment of employees to the court executive officer. Official court reporters shall hold office at the pleasure of the appointing officer.

(b) The compensation, including salary, retirement, vacations, and other benefits, of all Yolo County superior and municipal court officers and employees may be adjusted by the board of supervisors. The board of supervisors may extend the management benefits package to officers, assistants, and employees of the superior and municipal courts, including judges, on the same basis as it is extended to other officers and employees of the county. Unless otherwise provided by law, employees of the superior and municipal courts are subject to the personnel regulations, memoranda of understanding and affirmative action plan of the county.

(c) In addition to the official court reporters, the presiding judge of the superior and municipal courts may appoint as many court reporters pro tempore as the business of the court requires, who shall hold office at his or her pleasure. The court reporters pro tempore shall be unsalaried, but shall be compensated at a rate to be established by joint action of the board of supervisors and a majority of the judges of the superior and municipal courts. In criminal cases, the compensation of the court reporters pro tempore shall, upon order of the court, be a charge against the general fund of the county. The presiding judge of the superior and municipal courts may delegate the appointment of court reporters pro tempore and the determination of their salary to the court executive officer.

(Amended by Stats. 1996, Ch. 1153, Sec. 1. Effective January 1, 1997.)



69894.3

Employees of the superior court in each county having a population of over 2,000,000 shall be entitled to step advancement, vacation, sick leave, holiday benefits and other leaves of absence and other benefits as may be directed by rules of the court. Where statutes require implementation by local ordinances for the extension of benefits to local officers and employees, these may be made applicable by rule to court personnel, including but not limited to jurors, and judges.

These benefits shall also include the same lump sum payments for sick leave and vacation for the superior court employees when they are separated from the service as are made to county employees of the county; except that lump-sum payments to court commissioners when separated from the service of the superior court shall be limited to accrued vacation if any, as is provided by local rule of court, exclusive of accrued sick leave.

Court employees under this section shall have the right to transfer to other departments in the county government, subject to the approval of the board of supervisors, the county charter, and other usual conditions that may be placed upon the transfer, including, but not limited to, a requirement that the transferee successfully complete an appropriate civil service examination. The right of transfer shall not give any employee any additional rights by reason of his employment with the court, other than those to which he would have been entitled if the employment had been with a different department of the county government.

Employment by the court shall be deemed to be employment by the county, if approved by rule of court, for the purpose of determining a court employee’s rights with respect to a county’s ordinances providing for salary step advancements and other employee benefits and rights, including, but not limited to, amount of compensation, vacations, sick leave, and accumulated sick leave.

In any such county attachés may be voluntarily transferred from a position in one judicial district to a position in another within the county and promoted or voluntarily demoted from a position in one judicial district to a position in another within the county in substantially the same manner as transfers, demotions and promotions are authorized generally in county departments or between departments of the county.

Rules of the court may include other matters pertaining to the general administration of the court, including conditions of employment of court personnel, including but not limited to jurors and judges. When rules are adopted by a majority of the judges and filed with the Judicial Council they shall have the same status as other rules of court adopted pursuant to Section 68070.

When requested to do so by the court the county shall through the county civil service commission furnish to the court services as may be required in connection with the recruitment and employment of court officers and employees.

(Amended by Stats. 1994, Ch. 995, Sec. 3. Effective January 1, 1995.)



69894.4

All of the employees provided for in Section 69894.1 and judges of the superior court in each county having a population of over 2,000,000 shall be allowed actual traveling and necessary expenses incurred while engaged in the duties of their office, which shall be the same as allowed to officers and employees of such county. Any expenses for travel outside of the county shall require the prior approval of the board of supervisors.

Whenever, because of the nature of the duties of any judge or officer of the court, the board of supervisors determines that the best interest of the county and the court would be served, it may assign an automobile in lieu of allowing travel expenses.

The salaries provided for in said Section 69894.1 shall be paid by the county out of such fund as other salary demands against the county are paid. The expenses provided for in this section shall be paid in monthly installments out of the general fund. Salaries and expenses shall be audited in the same manner as the law requires for other demands against the county.

(Added by Stats. 1959, Ch. 1834.)



69894.5

The court may by rule employ and assign officers or attachés to perform the duties outlined in Section 26806 of the Government Code.

(Added by Stats. 1961, Ch. 769.)



69894.6

Notwithstanding Section 69894.1, in the County of Los Angeles, a majority of the judges of the superior court may appoint 362 court reporters at salary schedule 82F, NZ, N3. The salary schedule and notes are those found in the Los Angeles County Code, Title 6. Court reporters shall serve at the pleasure of the court and may at any time be removed by the court in its discretion.

(Amended by Stats. 1994, Ch. 995, Sec. 4. Effective January 1, 1995.)



69902

Any county having a retirement system for its employees may include in it the employees and attachés of the superior court of that county whose salaries are paid by the county. Where such action is taken by any county the included employees and attachés shall be subject to all of the provisions of the local retirement system.

(Added by Stats. 1953, Ch. 206.)



69903

In any county with a population of less than 1,073,200, but more than 1,069,700 as determined by the 1970 federal census, a majority of the judges of the superior court may appoint the listed officers and employees whose salaries shall be paid by the county as follows:

Title

Item

1

Executive officer  ........................

9030

1

Assistant executive officer  ........................

9031

1

Juvenile courts coordinator  ........................

9039

1

Probate commissioner  ........................

9050

2

Senior referees  ........................

9053

31

Court reporters  ........................

9056

1

Staff services assistant  ........................

0230

2

Secretary II  ........................

1220

1

Court statistician  ........................

9038

1

Supervising conciliation counselor  ........................

9054

1

Conciliation counselor  ........................

9057

3

Steno II  ........................

1210

1

Chief calendar clerk  ........................

9033

1

Chief deputy jury commissioner  ........................

9035

1

Chief deputy calendar clerk/jury commissioner  ........................

9034

1

Legal secretary reporter II  ........................

1245

10

Specialist clerks  ........................

1128

2

Supervising clerk I  ........................

1138

1

Chief probate investigator  ........................

9065

3

Probate investigators  ........................

9060

1

Clerk II  ........................

1120

Court reporter, pro tem  ........................

F 78.16/day

The item number set forth in the previous paragraph refers to the classifications contained in the Alameda County salary ordinance and superior court positions shall be paid the equivalent amount as specified in the salary ordinance.

All personnel appointed pursuant to this section shall be exempt from civil service laws serving at the pleasure of the judges of the court and may at any time be removed by a majority thereof at their discretion. Notwithstanding any other provision of this section, each judge may appoint a competent phonographic reporter who shall perform, in addition to his other duties, such secretarial services for the appointing judge as he requires in the performance of his official duties.

With the approval of the board of supervisors, a majority of the judges may establish such additional titles and pay rates as are required and may appoint such additional commissioners, officers, assistants, and other employees as they deem necessary for the performance of the duties and exercise of the powers conferred by law upon the court and its members. Rates of compensation of all such officers, assistants, and other employees may be adjusted by joint action and approval of the board of supervisors and a majority of the judges of the court. Such additional appointments or changes in compensation made pursuant to this section shall be on an interim basis and shall expire on the effective date of appropriate ratifying or modifying state legislation.

All personnel except pro tem court reporters shall be entitled to salary advancement, vacation, sick leave, holiday benefits, other leaves of absence, and other benefits, not more than that provided in the Alameda County Administrative Code for county employees. However, vacation benefits for commissioner and referee classifications shall be determined by written court policy.

All personnel except pro tem court reporters shall be included in the Alameda County retirement system.

If the board of supervisors provides by ordinance or resolution for a rate of compensation for positions in any of the superior court classes specified in this section which is higher than that herein otherwise provided for, such higher rate of compensation shall be effective at the same time and in the same manner as rates of pay for Alameda County employees generally. Comparative classes shall be determined by a majority of the judges and the board of supervisors.

(Repealed and added by Stats. 1979, Ch. 418.)



69905

In any county a majority of the judges of the superior court may appoint research assistants. The number and compensation of research assistants shall be set by the judges. The compensation of those research assistants shall be paid by the county in which they serve.

(Amended by Stats. 1998, Ch. 973, Sec. 4. Effective January 1, 1999.)



69906.5

Notwithstanding Section 270 of the Welfare and Institutions Code, in Mendocino County the offices of assistant probation officer and deputy probation officer, or either of them, shall exist only if established by an ordinance adopted by the board of supervisors; and the probation officer may appoint one or more deputy or assistant probation officers only if the positions have been authorized by the board of supervisors.

(Added by renumbering Section 69906 (as added by Stats. 1984, Ch. 775) by Stats. 1987, Ch. 56, Sec. 94.)



69907

(a) In the County of San Diego, in addition to any other compensation and benefits, each judge of the superior court shall receive the same life insurance, accidental death and dismemberment insurance, comprehensive annual physical examinations, executive flexible benefits plan (except that if deferred compensation is selected, no adjustment based on retirement tier shall apply), and dental and vision insurance as provided by the County of San Diego for the classification of chief administrative officer. Changes in these benefits shall be effective on the same date as for those for the classification of chief administrative officer.

(b) Subject to approval by the board of supervisors, each judge of the superior court shall receive long-term disability insurance to the same extent as provided by the County of San Diego for the classification of chief administrative officer.

(Amended by Stats. 1990, Ch. 1232, Sec. 4. Operative January 9, 1991, by Sec. 10 of Ch. 1232.)



69909

(a) In the County of Riverside, in addition to any other compensation and benefits, each judge of the superior court shall receive the county flexible benefits plan.

(b) Subject to approval by the board of supervisors, each judge of the superior court shall receive long-term disability insurance to the same extent as provided by the County of Riverside for other elected county officials.

(Added by renumbering Section 69908 (as added by Stats. 1990, Ch. 1232) by Stats. 1991, Ch. 1091, Sec. 66.)



69917

A subordinate judicial officer may not engage in the private practice of law except to the extent permitted by Judicial Council rules. As used in this section, “subordinate judicial officer” means an officer appointed by the court to perform subordinate judicial duties as authorized by Section 22 of Article VI of the California Constitution.

(Added by Stats. 2002, Ch. 784, Sec. 326. Effective January 1, 2003.)






ARTICLE 8.5 - Superior Court Security

69920

This article shall be known and may be cited as the Superior Court Security Act of 2012. This article implements the statutory changes necessary as a result of the realignment of superior court security funding enacted in Assembly Bill 118 (Chapter 40 of the Statutes of 2011), in which the Trial Court Security Account was established in Section 30025 to fund court security. As such, this article supersedes and replaces Function 8 of Rule 10.810 of the California Rules of Court. Although realignment changed the source of funding for court security, this article is not intended to, nor should it, result in reduced court security service delivery, increased obligations on sheriffs or counties, or other significant programmatic changes that would not otherwise have occurred absent realignment.

(Repealed and added by Stats. 2012, Ch. 41, Sec. 27. Effective June 27, 2012.)



69921

For purposes of this article:

(a) “Court attendant” means a nonarmed, nonlaw enforcement employee of the superior court who performs those functions specified by the court, except those functions that may only be performed by armed and sworn personnel. A court attendant is not a peace officer or a public safety officer.

(b) “Court security plan” means a plan that is provided by the superior court to the Administrative Office of the Courts that includes a law enforcement security plan and all other court security matters.

(c) “Law enforcement security plan” means a plan that is provided by a sheriff or marshal that includes policies and procedures for providing public safety and law enforcement services to the court.

(Amended by Stats. 2012, Ch. 41, Sec. 28. Effective June 27, 2012.)



69921.5

Except for court security services provided by the marshal in the Counties of Shasta and Trinity, the sheriff is responsible for the necessary level of court security services, as established by the memorandum of understanding described in subdivision (b) of Section 69926.

(Repealed and added by Stats. 2012, Ch. 41, Sec. 30. Effective June 27, 2012.)



69922

(a) Except as otherwise provided by law, whenever required, the sheriff shall attend all superior court sessions held within his or her county. A sheriff shall attend a noncriminal, nondelinquency action, however, only if the presiding judge or his or her designee makes a determination that the attendance of the sheriff at that action is necessary for reasons of public safety. The court may use court attendants in courtrooms hearing those noncriminal, nondelinquency actions. Notwithstanding any other law, the presiding judge or his or her designee may provide that a court attendant take charge of a jury, as provided in Sections 613 and 614 of the Code of Civil Procedure. The sheriff shall obey all lawful orders and directions of all courts held within his or her county.

(b) Subject to the memorandum of understanding described in subdivision (b) of Section 69926, the court security services provided by the sheriff may include, but shall not be limited to, all of the following:

(1) Bailiff functions, as defined in Sections 830.1 and 830.36 of the Penal Code, in criminal and noncriminal actions, including, but not limited to, attending court.

(2) Taking charge of a jury, as provided in Sections 613 and 614 of the Code of Civil Procedure.

(3) Patrolling hallways and other areas within court facilities.

(4) Overseeing and escorting prisoners in holding cells within court facilities.

(5) Providing security screening within court facilities.

(6) Providing enhanced security for judicial officers and court personnel.

(Amended by Stats. 2012, Ch. 41, Sec. 31. Effective June 27, 2012.)



69923

(a) A superior court shall not pay a sheriff for court security services and equipment, except as provided in this article.

(b) Subject to the memorandum of understanding described in subdivision (b) of Section 69926, the court may pay for court security service delivery or other significant programmatic changes that would not otherwise have been required absent the realignment of superior court security funding enacted in Assembly Bill 118 (Chapter 40 of the Statutes of 2011), in which the Trial Court Security Account was established in Section 30025 to fund court security.

(Added by Stats. 2012, Ch. 41, Sec. 32. Effective June 27, 2012.)



69925

The presiding judge, in conjunction with the sheriff or marshal, shall develop an annual or multiyear comprehensive court security plan that includes the mutually agreed upon law enforcement security plan to be utilized by the court. The Judicial Council shall provide for the subject areas to be addressed in the plan and specify the most efficient practices for providing court security services. The Judicial Council shall establish a process for the review of court security plans by the Judicial Council in the California Rules of Court.

(Amended by Stats. 2012, Ch. 41, Sec. 33. Effective June 27, 2012.)



69926

(a) This section applies to the superior court and the sheriff in those counties in which the sheriff’s department provides court security services.

(b) The sheriff, with the approval and authorization of the board of supervisors, shall, on behalf of the county, enter into an annual or multiyear memorandum of understanding with the superior court specifying an agreed-upon level of court security services and any other agreed-upon governing or operating procedures. The memorandum of understanding and the court security plan may be included in a single document.

(c) If the superior court and the sheriff are unwilling or unable to enter into an agreement pursuant to this section at least 30 days before the expiration date of an existing memorandum of understanding, or if there is a dispute regarding the administration or level of services and equipment being provided under this article, the superior court, sheriff, and county shall meet and confer. The superior court shall designate a representative with authority to resolve the dispute, who shall meet and confer with representatives designated by the sheriff and county who have the authority to negotiate a resolution and recommend the resolution to the board of supervisors. The meeting shall occur within five business days of any party requesting that meeting.

(d) If the meeting described in subdivision (c) does not result in a recommended resolution to the dispute, the presiding judge of the court, the sheriff, or the chair of the board of supervisors may request the assistance of the Administrative Director of the Courts, the President of the California State Sheriffs’ Association, and the President of the California State Association of Counties. Within 10 business days of the request, the representatives of the superior court, the sheriff, and the county involved in the dispute shall meet to discuss the dispute with the Administrative Office of the Courts, the California State Sheriffs’ Association, and the California State Association of Counties. The representatives of the superior court, the sheriff, and the county attending the meeting shall have the authority to negotiate a resolution on behalf of their respective principals. Any recommended resolution shall be approved by the board of supervisors, consistent with subdivision (b).

(e) The Judicial Council shall, by rule of court, establish a process that, notwithstanding any other law, expeditiously and finally resolves disputes that are not settled in the meeting process described in subdivision (d). The rule of court shall do all of the following:

(1) Provide a process for parties to submit disputes.

(2) Provide for the assignment of a justice who is not from the court of appeal district in which the county, the superior court, and the sheriff are located.

(3) Provide an expedited process for hearing these matters in a venue convenient to the parties and assigned justice.

(4) Provide that the justice shall hear the petition and issue a decision on an expedited basis.

(5) Provide a process for an appeal of the decision issued under paragraph (4). The appeal shall be heard in a court of appeal district other than the one in which the county, the superior court, and the sheriff are located.

(f) The terms of a memorandum of understanding shall remain in effect, to the extent consistent with this article, and the sheriff shall continue to provide court security as required by this article, until the parties enter into a new memorandum of understanding.

(Repealed and added by Stats. 2012, Ch. 41, Sec. 35. Effective June 27, 2012.)



69927

It is the intent of the Legislature to establish a process and funding mechanism for sheriffs that overall incur increased trial court security costs as a result of court construction projects that had an occupancy date on or after October 9, 2011.

(a) Funding for increased trial court security costs pursuant to this section shall be funded by the General Fund, subject to an annual appropriation by the Legislature.

(b) Counties that demonstrate increased trial court security costs incurred by the sheriff as a result of court construction projects that had an occupancy date on or after October 9, 2011, may request funding pursuant to this section.

(1) Requests shall be submitted to the Department of Finance, and shall include, but not be limited to, information described in subdivision (d).

(c) Counties shall assess and identify key, quantifiable differences between the previous court facility or facilities and the new or replacement facility that impose a measurable and higher level of court security costs incurred by the sheriff.

(d) In evaluating requests, the Department of Finance shall consider on a case-by-case basis relevant factors, including, but not limited to:

(1) Changes in court security due to the consolidation of court facilities.

(2) Changes in overall court security costs due to the consolidation of court facilities.

(3) The square footage of the facility that is accessible to the public.

(4) Other design considerations, such as multiple floors or the distance between entry points and courtrooms.

(5) The number of courtrooms compared to previous courtrooms.

(6) The case types and time spent on various case types being heard in the new facility as compared to the previous facility or facilities.

(7) The addition of holding cells and the escorting of inmates within the court facility.

(8) The number of public entrances and security screening stations.

(9) The presence of a security monitor or control panel.

(10) The presence, location, and expected utilization of jury assembly rooms and juries.

(11) Historical court security staffing and the use of deputies or court attendants.

(12) Personnel costs for sheriff deputies and court attendant staff within the county.

(13) The population of the county.

(e) In evaluating the number of courtrooms under paragraph (5) of subdivision (d), the addition of courtrooms for new judgeships that have not been both authorized and funded may be excluded.

(f) The Director of Finance, in his or her discretion, may limit the amount of funding provided within the annual appropriation.

(g) Funds authorized pursuant to this section shall be used exclusively to fund trial court security provided by county sheriffs. No general county administrative costs may be paid with the funds provided, including, but not limited to, the costs of administering the funds received pursuant to this section.

(h) Requests received by the Department of Finance shall be evaluated as expeditiously as possible.

(i) Requests approved by the Department of Finance shall be considered ongoing, subject to an annual appropriation by the Legislature. The appropriation shall be adjusted annually by a rate commensurate with the growth in the Trial Court Security Growth Subaccount in the prior fiscal year.

(Added by Stats. 2014, Ch. 26, Sec. 9. Effective June 20, 2014.)






ARTICLE 9 - Official Reporters Generally

69941

A superior court may appoint as many competent phonographic reporters, to be known as official reporters of such court, and such official reporters pro tempore, as are deemed necessary for the performance of the duties and the exercise of the powers conferred by law upon the court and its members.

(Amended by Stats. 2002, Ch. 784, Sec. 327. Effective January 1, 2003.)



69942

No person shall be appointed to the position of official reporter of any court unless the person has first obtained a license to practice as a certified shorthand reporter from the Court Reporters Board of California.

(Amended by Stats. 2002, Ch. 784, Sec. 328. Effective January 1, 2003.)



69944

Until an official reporter of any court or official reporter pro tempore has fully completed and filed all transcriptions of the reporter’s notes in any case on appeal which the reporter is required by law to transcribe, the reporter is not competent to act as official reporter in any court. Violation of subdivision (e) of Section 8025 of the Business and Professions Code shall also render an official reporter or official reporter pro tempore incompetent to act as official reporter in any court.

(Amended by Stats. 2002, Ch. 784, Sec. 329. Effective January 1, 2003.)



69946

Before entering upon the duties of his office, the official reporter of any court or official reporter pro tempore shall take and subscribe the constitutional oath of office.

(Added by Stats. 1953, Ch. 206.)



69947

Except in counties where a statute provides otherwise, the official reporter shall receive for his services the fees prescribed in this article.

(Added by Stats. 1953, Ch. 206.)



69948

(a) The fee for reporting testimony and proceedings in contested cases is fifty-five dollars ($55) a day, or any fractional part thereof.

(b) In San Joaquin County, the compensation for superior court reporters shall be that prescribed by Section 69993.

(c) In Madera County, the board of supervisors may, by ordinance or resolution, prescribe a higher rate of compensation for superior court reporters.

(d) In Kings County, the fee for reporting testimony and proceedings in contested cases is one hundred forty dollars ($140) a day, or any fractional part thereof.

(e) In Mariposa County, the board of supervisors may, by ordinance or resolution, prescribe the rate of compensation for superior court reporters.

(f) In Siskiyou County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(g) In Yuba County, the board of supervisors may, by ordinance or resolution, prescribe a higher rate of compensation for superior court reporters.

(h) In Butte County, pro tempore reporters shall receive a fee of seventy-five dollars ($75) a day, or any fractional part thereof, for reporting testimony and proceedings in contested cases.

(i) In Sutter County, except as may otherwise be provided in Sections 70045.11 and 74839, the fee for reporting testimony and proceedings in contested cases is one hundred ten dollars ($110) per day, or any fractional part thereof. However, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(j) In Napa County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(k) In Tehama County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(l) In Monterey County, the fee for reporting testimony and proceedings in contested cases in any court is seventy-five dollars ($75) a day or any fractional part thereof.

(m) In Nevada County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(n) In Calaveras County, the fee for reporting testimony and proceedings in contested cases is seventy-five dollars ($75) per day, or any fractional part thereof. However, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(o) In Placer County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(p) In Sierra County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(q) In Trinity County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(r) In Humboldt County, the fee for reporting testimony and proceedings in contested cases is seventy-five dollars ($75) per day, or any fractional part thereof.

(s) In Del Norte County, the fee for reporting testimony and proceedings in contested cases is seventy-five dollars ($75) per day, or any fractional part thereof.

(t) In Alpine County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(u) In Glenn County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(v) In Colusa County, the fee for reporting testimony and proceedings in contested cases is one hundred twenty-five dollars ($125) per day, or any fractional part thereof.

(w) In Shasta County, the board of supervisors may prescribe a higher rate of compensation for superior court reporters.

(x) In Solano County, the fee for reporting testimony and proceedings in contested cases is ninety dollars ($90) per day, or fifty-five dollars ($55) per half day or fractional part thereof. However, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(y) In Inyo County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(z) In Mono County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(Amended by Stats. 1990, Ch. 1447, Sec. 1.)



69948.5

Notwithstanding Section 69948, in Modoc County, the board of supervisors may, by ordinance, prescribe a higher rate of compensation for superior court reporters.

(Added by Stats. 1983, Ch. 230, Sec. 1.)



69949

The fee for reporting each default or uncontested action or proceeding is ten dollars ($10). If more than four defaults or uncontested matters are reported in any one day, or two or more defaults are reported in conjunction with any contested case, the fee is forty-five dollars ($45) a day, or any fractional part thereof.

(Amended by Stats. 1967, Ch. 653.)



69950

(a) The fee for transcription for original ribbon or printed copy is eighty-five cents ($0.85) for each 100 words, and for each copy purchased at the same time by the court, party, or other person purchasing the original, fifteen cents ($0.15) for each 100 words.

(b) The fee for a first copy to any court, party, or other person who does not simultaneously purchase the original shall be twenty cents ($0.20) for each 100 words, and for each additional copy, purchased at the same time, fifteen cents ($0.15) for each 100 words.

(c) Notwithstanding subdivisions (a) and (b), if a trial court had established transcription fees that were in effect on January 1, 2012, based on an estimate or assumption as to the number of words or folios on a typical transcript page, those transcription fees shall be the transcription fees for proceedings in those trial courts, and the policy or practice for determining transcription fees in those trial courts shall not be unilaterally changed.

(Amended by Stats. 2012, Ch. 41, Sec. 37. Effective June 27, 2012.)



69951

For transcription, in civil cases, the reporter may charge an additional 50 percent for special daily copy service.

(Added by Stats. 1953, Ch. 206.)



69952

(a) The court may specifically direct the making of a verbatim record and payment therefor shall be from the county treasury on order of the court in the following cases:

(1) Criminal matters.

(2) Juvenile proceedings.

(3) Proceedings to declare a minor free from custody.

(4) Proceedings under the Lanterman-Petris-Short Act, (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code).

(5) As otherwise provided by law.

(b) Except as otherwise authorized by law, the court shall not order to be transcribed and paid for out of the county treasury any matter or material except that reported by the reporter pursuant to Section 269 of the Code of Civil Procedure. When there is no official reporter in attendance and a reporter pro tempore is appointed, his or her reasonable expenses for traveling and detention shall be fixed and allowed by the court and paid in like manner. When the court orders a daily transcript, necessitating the services of two phonographic reporters, the reporting fee for each of the reporters and the transcript fee shall be proper charges against the county treasury, and the daily transcript shall be pursuant to Section 269 of the Code of Civil Procedure. When the daily transcript is prepared by a single reporter, an additional fee for technological services, as set by the court with the agreement of the reporter, may be imposed. However, the total of the fee for a single reporter and the fee for technological services shall be less than the total fee for two reporters.

(Amended by Stats. 1986, Ch. 823, Sec. 2.)



69953

In any case where a verbatim record is not made at public expense pursuant to Section 69952 or other provisions of law, the cost of making any verbatim record shall be paid by the parties in equal proportion; and either party at his option may pay the whole. In either case, all amounts so paid by the party to whom costs are awarded shall be taxed as costs in the case. The fees for transcripts and copies ordered by the parties shall be paid by the party ordering them. Except as provided in Section 69952, no reporter shall perform any service in a civil action other than transcriptions until his fee for it has been deposited with the clerk of the court or with the reporter.

(Amended by Stats. 1986, Ch. 823, Sec. 3.)



69953.5

Notwithstanding any other provision of law, whenever a daily transcript is ordered in a civil case requiring the services of more than one phonographic reporter, the party requesting the daily transcript, in addition to any other required fee, shall pay a fee per day, or portion thereof, equal to the per diem rate for pro tempore reporters established by statute, local rule, or ordinance for the services of each additional reporter for the first day and each subsequent day the additional reporters are required. This fee shall be distributed to the court in which it was collected to offset the cost of the additional reporter.

(Amended by Stats. 2005, Ch. 75, Sec. 116. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



69954

(a) Transcripts prepared by a reporter using computer assistance and delivered on a medium other than paper shall be compensated at the same rate set for paper transcripts, except the reporter may also charge an additional fee not to exceed the cost of the medium or any copies thereof.

(b) The fee for a second copy of a transcript on appeal in computer-readable format ordered by or on behalf of a requesting party within 120 days of the filing or delivery of the original transcript shall be compensated at one-third the rate set forth for a second copy of a transcript as provided in Section 69950. A reporter may also charge an additional fee not to exceed the cost of the medium or any copies thereof.

(c) The fee for a computer-readable transcript shall be paid by the requesting court, party, or person, unless the computer-readable transcript is requested by a party in lieu of a paper transcript required to be delivered to that party by the rules of court. In that event, the fee shall be chargeable as statute or rule provides for the paper transcript.

(d) Any court, party, or person who has purchased a transcript may, without paying a further fee to the reporter, reproduce a copy or portion thereof as an exhibit pursuant to court order or rule, or for internal use, but shall not otherwise provide or sell a copy or copies to any other party or person.

(Amended by Stats. 1993, Ch. 1016, Sec. 2. Effective January 1, 1994.)



69955

(a) As used in this section, “reporting notes” are the reporting notes of all court reporters employed to report in the courts of California, who may be known as official reporters and official reporters pro tempore. Reporting notes are official records of the court. Reporting notes shall be kept by the reporter taking the notes in a place designated by the court, or, upon order of the court, delivered to the clerk of the court.

(b) The reporting notes may be kept in any form of communication or representation including paper, electronic, or magnetic media or other technology capable of reproducing for transcription the testimony of the proceedings according to standards or guidelines for the preservation and reproduction of the medium adopted by the American National Standards Institute or the Association for Information and Image Management. Reporting notes shall be stored in an environment free from excessive moisture, temperature variation, and electromagnetic fields if stored on a medium other than paper.

(c) The reporting notes shall be labeled with the date recorded, the department number of the court, and the name of the court reporter. The reporting notes shall be indexed for convenient retrieval and access. Instructions for access to data stored on a medium other than paper shall be documented.

(d) If the reporting notes are kept in any form other than paper, one duplicate backup copy of the notes shall be stored in a manner and place that reasonably assures its preservation.

(e) Reporting notes produced under subdivision (b) may be destroyed upon the order of the court after 10 years from the taking of the notes in criminal proceedings and after five years from the taking of the notes in all other proceedings, unless the notes report proceedings in capital felony cases including the preliminary hearing. No reporting notes in a capital felony case proceeding shall be destroyed until such time as the Supreme Court on request by the court clerk authorizes the destruction.

(f) A periodic review of the media on which the reporting notes are stored shall be conducted to assure that a storage medium is not obsolete and that current technology is capable of accessing and reproducing the records for the required retention period.

(g) If the reporting notes of an official reporter or official reporter pro tempore have not been delivered to the clerk of the court, the notes shall be delivered by the reporter to the clerk of the court upon the reporter’s retirement, resignation, dismissal, termination of appointment, or in the case of any other absence for a period of more than 30 days or longer as designated by the court. Upon the order of the court, the notes shall be returned to the reporter upon the reporter’s return from such absence. In the event of the reporter’s death, the notes shall be delivered to the clerk of the court by the reporter’s personal representative.

(h) If reporting notes delivered to the clerk of the court are to be transcribed, the court reporter who took the notes shall be given the first opportunity to make the transcription, unless the reporter cannot be located, refuses to transcribe the notes, or is found to be incompetent to transcribe the notes.

(i) A court reporter shall be reimbursed for the actual cost of the medium on which the reporting notes are kept, whether on paper, diskette, or other media in compliance with this section.

(Amended by Stats. 2002, Ch. 784, Sec. 332. Effective January 1, 2003.)



69956

The official reporter shall perform the duties required of him by law. When not actually engaged in the performance of any other duty imposed on him by this code, he shall render stenographic or clerical assistance, or both, to the judge or judges of the superior court as such judge or judges may direct. In addition to the compensation otherwise provided by law, any reporter required to render such stenographic or clerical assistance shall receive such compensation therefor as the superior court may prescribe, not to exceed the sum of twenty dollars ($20) a day, which shall be payable by the county in the same manner and from the same funds as other salary demands against the county.

(Added by Stats. 1953, Ch. 1531.)



69957

(a) If an official reporter or an official reporter pro tempore is unavailable to report an action or proceeding in a court, subject to the availability of approved equipment and equipment monitors, the court may order that, in a limited civil case, or a misdemeanor or infraction case, the action or proceeding be electronically recorded, including all the testimony, the objections made, the ruling of the court, the exceptions taken, all arraignments, pleas, and sentences of defendants in criminal cases, the arguments of the attorneys to the jury, and all statements and remarks made and oral instructions given by the judge. A transcript derived from an electronic recording may be utilized whenever a transcript of court proceedings is required. Transcripts derived from electronic recordings shall include a designation of “inaudible” or “unintelligible” for those portions of the recording that contain no audible sound or are not discernible. The electronic recording device and appurtenant equipment shall be of a type approved by the Judicial Council for courtroom use and shall only be purchased for use as provided by this section. A court shall not expend funds for or use electronic recording technology or equipment to make an unofficial record of an action or proceeding, including for purposes of judicial notetaking, or to make the official record of an action or proceeding in circumstances not authorized by this section.

(b) Notwithstanding subdivision (a), a court may use electronic recording equipment for the internal personnel purpose of monitoring the performance of subordinate judicial officers, as defined in Section 71601 of the Government Code, hearing officers, and temporary judges while proceedings are conducted in the courtroom, if notice is provided to the subordinate judicial officer, hearing officer, or temporary judge, and to the litigants, that the proceeding may be recorded for that purpose. An electronic recording made for the purpose of monitoring that performance shall not be used for any other purpose and shall not be made publicly available. Any recording made pursuant to this subdivision shall be destroyed two years after the date of the proceeding unless a personnel matter is pending relating to performance of the subordinate judicial officer, hearing officer, or temporary judge.

(c) Prior to purchasing or leasing any electronic recording technology or equipment, a court shall obtain advance approval from the Judicial Council, which may grant that approval only if the use of the technology or equipment will be consistent with this section.

(Amended by Stats. 2012, Ch. 170, Sec. 1. Effective January 1, 2013.)



69958

Each superior court shall report to the Judicial Council on or before October 1, 2004, and semiannually thereafter, and the Judicial Council shall report to the Legislature on or before December 31, 2004, and semiannually thereafter, regarding all purchases and leases of electronic recording equipment that will be used to record superior court proceedings, specifying all of the following:

(a) The Superior Court in which the equipment will be used.

(b) The types of trial court proceedings in which the equipment will be used.

(c) The cost of purchasing, leasing, or upgrading the equipment.

(d) The type of equipment purchased or leased.

(Added by Stats. 2004, Ch. 227, Sec. 63. Effective August 16, 2004.)






ARTICLE 10 - Official Reporters in Counties With a Population of 70,000 to 100,000

69990

In each county with a population of more than 70,000 and less than 100,000, as determined by the 1940 federal census, to assist the court in the transaction of its judicial business, a majority of the judges of the superior court for such county may appoint as many regular official phonographic reporters as necessary to report the proceedings in the court. The number of reporters so appointed shall not exceed at any one time the number of offices of judge provided by law for the court. The reporters shall hold office during the pleasure of a majority of the judges of said court.

(Amended by Stats. 1953, Ch. 461.)



69991

The duties of official reporters appointed pursuant to Section 69990 shall be performed as elsewhere provided by law. As full compensation for taking notes in criminal cases in the superior court each reporter shall receive a monthly salary of one thousand eighty-one dollars ($1,081), and the fee for reporting testimony and proceedings in civil contested cases is seventy-five dollars ($75) a day, or any fractional part thereof, and for the purposes of retirement, the compensation of each reporter shall be deemed to be the total of all per diem and transcription fees paid by the county to all of the reporters of the superior court for all phonographic reporting services, divided by the number of superior court official reporters, plus his salary. All other fees of such reporters shall be as elsewhere provided by law. In cases where it is necessary to appoint a pro tempore reporter, he shall be allowed the fees elsewhere provided by law.

(Amended by Stats. 1975, Ch. 936.)






ARTICLE 10.1 - Official Reporters in Counties with a Population of 750,000 to 1,070,000

69992

This article applies to counties containing a population of 750,000 and under 1,070,000 according to the 1970 federal census.

(Added by Stats. 1984, Ch. 601, Sec. 1. Effective July 19, 1984.)



69992.2

The fee required by Section 69992.1 shall be taxed as costs in favor of any party paying the same and to whom costs are awarded by the judgment of the court. Such fee shall not be subject to the provisions of Section 6103 of the Government Code.

(Added by Stats. 1984, Ch. 601, Sec. 1. Effective July 19, 1984.)






ARTICLE 10.2 - Official Reporters in Counties With a Population of 240,000 to 260,000

69993

In San Joaquin County, each superior court reporter shall be paid a salary to be established by the San Joaquin County Board of Supervisors.

The number of superior court reporters shall not be less than the number of San Joaquin County Superior Court judicial positions.

(Amended by Stats. 1989, Ch. 703, Sec. 2.5.)






ARTICLE 10.3 - Official Reporters in Counties With a Population of 490,000 to 503,000

69994

This article shall apply in a county having a population of more than 490,000 and less than 503,000, as determined by the 1960 federal census. The judges of the superior and municipal courts of such county, a majority concurring, may appoint as many regular official phonographic reporters as may be necessary to report the proceedings in the courts of the county and to perform such other duties as are prescribed by law. The number of reporters so appointed shall not exceed the number of offices of judges provided by law for superior and municipal courts of such county. Such reporters shall hold office during the pleasure of the judges of such court, a majority concurring.

(Repealed and added by Stats. 1969, Ch. 1302.)



69994.1

When needed in order that the judicial business of the courts in such county may be carried on without delay, the judges of such courts may appoint as many additional phonographic reporters as the business of the courts may require, who shall be known as official reporters pro tempore, and who shall be compensated at the same rate of compensation as official phonographic reporters in such county would be compensated for the first year of service computed on a daily basis.

(Amended by Stats. 1980, Ch. 217.)



69994.2

The regular official phonographic reporters shall be compensated at an annual salary of forty-seven thousand seven hundred eleven dollars ($47,711), except that these reporters may be employed at an annual salary of thirty-nine thousand two hundred thirty-four dollars ($39,234) for the first year of service, at an annual salary of forty-one thousand one hundred ninety-six dollars ($41,196) for the second year of service, at an annual salary of forty-three thousand two hundred sixty-three dollars ($43,263) for the third year of service, and at an annual salary of forty-five thousand four hundred thirty-five dollars ($45,435) for the fourth year of service. The judges of the superior and municipal courts of such county, a majority concurring, may appoint a supervising phonographic reporter at an annual salary of forty-nine thousand six hundred fifty-three dollars ($49,653) except that such reporter may be employed at an annual salary of forty-five thousand thirty-eight dollars ($45,038) for the first year of service and at an annual salary of forty-seven thousand two hundred ninety-three dollars ($47,293) for the second year of service.

(Amended by Stats. 1993, Ch. 1091, Sec. 2. Effective January 1, 1994.)



69994.3

In addition to the compensation provided in this article, each salaried official reporter shall be entitled to, and shall receive, vacation and sick leave allowances, retirement, and other privileges and benefits as are now, or may hereafter be provided for the employees of the County of Sacramento, including the right to participate in any group accident, health, or life insurance plan adopted by the board of supervisors of the county.

For the purpose of such retirement system, the salary or compensation provided for reporters in this article shall be deemed their entire compensation.

(Added by Stats. 1969, Ch. 1302.)



69994.4

No further fee than that herein provided shall be collected from, or assessed against, any party to any proceeding for the services of a phonographic reporter in taking down in shorthand the testimony and other proceedings in the trial or hearing of any matter as required by law or by order of the court, except that in a civil case when a daily transcript is ordered by a party, such party shall pay for the services of a pro tempore reporter if required; but a phonographic reporter shall be allowed, and shall receive, unless waived by him, the fees allowed by law for transcribing his shorthand notes of the testimony and proceedings reported by him, and such fees for transcription shall be paid as provided by law.

(Added by Stats. 1969, Ch. 1302.)



69994.5

The salaries provided for in this article shall be paid in biweekly installments from the general fund of the county, and shall be allowed and audited in the same manner as other salary demands against the county.

(Amended by Stats. 1977, Ch. 1257.)



69994.8

All reporters appointed pursuant to this article shall be known as official court reporters of the County of Sacramento. As attachés of the court, official reporters shall not be subject to the authority of any county administrative office or civil service commission.

(Added by Stats. 1969, Ch. 1302.)



69994.9

With the approval of the board of supervisors the court may establish such additional classifications and rates of compensation as are required. Rates of compensation of regular official phonographic reporters may be adjusted by approval of the board of supervisors and a majority of the judges of the courts. Such appointments or changes in compensation made pursuant to this paragraph shall be on an interim basis and shall expire 60 days after the final adjournment of the next regular session of the Legislature unless ratified at such session.

(Added by Stats. 1969, Ch. 1302.)






ARTICLE 10.4 - Official Reporters and Fees in Counties With a Population of 375,000 to 400,000

69995

(a) In Ventura County, a majority of the judges of the superior court may appoint as many competent official phonographic reporters as the business of the superior court requires, and as required to provide court reporting service to the municipal court of the county as provided in subdivision (c). The court may additionally employ as many pro tempore phonographic reporters as may from time to time be required to supplement the services of the official court reporters. The court may further appoint one of the official court reporters to serve as senior superior court reporter to coordinate and supervise the activities of official and pro tempore court reporters.

Official reporters of the superior court shall be exempt from the provisions of any civil service system as employees of the court. They shall serve at the pleasure of a majority of the judges thereof, subject to such court rules and policy as may be adopted by the judges for regulation of superior court personnel. Official and pro tempore superior court reporters shall provide court reporting services for such departments of the superior court and divisions of the municipal court, for such criminal, juvenile and civil proceedings, and proceedings before the grand jury, as directed by the presiding judges of the respective courts, subject to the provisions of this section.

(b) The salary paid to official full-time superior court reporters for services in reporting any and all testimony and proceedings in the superior and municipal courts and before the grand jury, shall be a five-step salary range with biweekly amounts equivalent to ninety percent (90%) of the corresponding steps in the established salary range for official superior court reporters in Los Angeles County. The initial hiring rate for official superior court reporters shall be the first step of the salary range, and subsequent increases within the range shall be at intervals of six months from the first to second step, and one year between each succeeding step, as determined by the court, based on satisfactory performance. Nothing herein shall prohibit the initial appointment or subsequent elevation of a reporter’s salary from the steps herein specified, as may be determined by the court on the basis of experience, qualifications and meritorious performance. The salary of the official court reporter who is appointed to serve as senior superior court reporter, shall be fixed at ten percent (10%) above the biweekly salary steps specified for official superior court reporters.

The salary range of official court reporters may be adjusted by joint action and approval of the board of supervisors and a majority of the judges of the superior court. Such changes in compensation made pursuant to this provision shall be on an interim basis and shall expire January 1 following adjournment of the next regular session of the Legislature unless ratified at such session.

The per diem compensation for pro tempore reporters serving the superior or municipal court or the grand jury shall be established at one-tenth (1/10) of the top step in the biweekly salary range established for official superior court reporters, for each day of service or any portion thereof.

Official reporters of the superior court shall be entitled to all benefits provided for the employees of the county, including, but not limited to, participation in county retirement plans, vacation, holiday and sick leave benefits, and insurance plans. These benefits shall also include the same lump-sum payments for benefit accrual balances upon separation from service, as are made to employees of the county. All other compensation, fees, and benefits for official and pro tempore superior court reporters shall be as elsewhere provided by law.

(c) Upon request of the Presiding Judge of the Municipal Court of Ventura County, official and pro tempore reporters of the superior court shall act as pro tempore reporters in the municipal court in all proceedings of the municipal court where their services may be required. Official superior court reporters who are assigned to serve as pro tempore municipal court reporters under this provision, shall receive no additional compensation for such services, and pro tempore superior court reporters who are assigned to serve as pro tempore municipal court reporters shall not receive compensation in excess of one per diem fee for service in either or both of such courts on any single court day. Requests to provide the municipal court with the services of superior court reporters shall be directed to either the presiding judge or the executive officer of the superior court by either the presiding judge or the executive officer of the municipal court, and shall be effective only during the pleasure of the judges of both courts, a majority of the judges of each court concurring.

(Amended by Stats. 1976, Ch. 340.)



69998

No further fee than that prescribed in this article shall be collected from, or assessed against, any party to any proceeding for the services of a phonographic reporter in taking down in shorthand the testimony and other proceedings in the trial or hearing of any matter as required by law or by order of the court, but a phonographic reporter shall be allowed and unless waived by him shall receive the fees allowed for transcribing his shorthand notes of the testimony and proceedings reported by him, as elsewhere provided by law.

(Added by Stats. 1974, Ch. 1126.)



69999

Any fee required by this article shall be taxed as costs in favor of any party paying it and to whom costs are awarded by the judgment of the court. Such fee shall not be subject to the provisions of Section 6103 of this code. Such fee shall not be required of any party who is exempted from the payment of costs by any statute other than Section 6103 of this code.

On or before the first day of each calendar month, the county clerk shall transmit to the county treasurer all money paid to him pursuant to this article during the preceding calendar month, or up to the day immediately preceding that on which he transmits the money. The money shall be deposited in the general fund of the county.

(Added by Stats. 1974, Ch. 1126.)






ARTICLE 10.5 - Official Reporters in Counties with a Population of 10,000 to 10,500

70000

In each county with a population of more than 10,000 and less than 10,500, as determined by the 1960 federal census, to assist the court in the transaction of its judicial business, a majority of the judges of the superior court for such county may appoint one official phonographic reporter to report the proceedings in the court. The reporter shall hold office during the pleasure of a majority of the judges of the court. The reporter shall perform the duties and be allowed the fees as elsewhere provided by law.

(Added by Stats. 1965, Ch. 1770.)






ARTICLE 10.6 - Official Reporters in Counties With a Population of 210,000 to 220,000

70010

In each county having a population of 210,000 inhabitants and less than 220,000 inhabitants, as determined by the 1950 federal census, the judges of the superior court of such county, a majority concurring, to assist the court in the transaction of the judicial business of such court, by having performed the duties of phonographic reporters as elsewhere in this code defined, may appoint as many regular official phonographic reporters as may be necessary to report the proceedings in such court and to perform such duties, except that the number of reporters so appointed shall equal the number of offices of judge provided by law for such court. Such reporters shall hold office during the pleasure of the judges of such court, a majority concurring.

(Added by Stats. 1955, Ch. 1589.)



70011

When needed in order that the judicial business of the superior court in such county may be diligently carried on and a particular matter or matters may proceed to trial or hearing without delay, a pro tempore official reporter may be appointed to perform the duties of a phonographic reporter in such matter or matters, or until a regular official reporter becomes available for such service.

(Added by Stats. 1955, Ch. 1589.)



70012

The regular official phonographic reporters and phonographic reporters pro tempore shall be compensated at the same rate as reporters in counties having a population over 2,000,000.

(Amended by Stats. 1957, Ch. 1035.)



70013

No further fee than that hereinabove provided shall be collected from, or assessed against, any party to any proceeding for the services of a phonographic reporter in taking down in shorthand the testimony and other proceedings in the trial or hearing of any matter as required by law or by order of the court; but a phonographic reporter shall be allowed, and shall receive, unless waived by him, the fees allowed by law for transcribing his shorthand notes of the testimony and proceedings reported by him, and such fees for transcription shall be paid as provided by Sections 69947 to 69953, inclusive, and by any other law of this State pertinent to the case.

(Added by Stats. 1955, Ch. 1589.)



70014

The salaries provided for in this article shall be paid in monthly installments out of the salary fund of the county, and shall be allowed and audited in the same manner as for salary demands against the county are required by law to be allowed and audited.

(Added by Stats. 1955, Ch. 1589.)



70016

The fees required by Sections 70015 and 70015.5 shall be taxed as costs in favor of any party paying the same and to whom costs are awarded by the judgment of the court. Such fee shall not be subject to the provisions of Section 6103 of the Government Code.

(Amended by Stats. 1984, Ch. 601, Sec. 3. Effective July 19, 1984.)



70017

The county clerk shall, on or before the first day of each calendar month, transmit to the county treasurer all money paid to him pursuant to this article during the preceding calendar month, or up to the day immediately preceding the day on which he transmits such money, and such money shall be deposited in the salary fund of such county.

(Added by Stats. 1955, Ch. 1589.)






ARTICLE 10.7 - Official Reporters in Counties With a Population of 300,000 to 310,000

70025

In Riverside County, the board of supervisors shall fix the salary of regular official reporters, which shall not be less than an annual salary of twenty thousand two hundred ten dollars ($20,210) and the compensation of official reporters pro tempore, which shall be at a rate not less than seventy-five dollars and twenty-five cents ($75.25) a day, for reporting in shorthand all proceedings in the superior court as required by law or the order of the superior court.

(Amended by Stats. 1976, Ch. 1443.)






ARTICLE 11 - Official Reporters and Fees in Particular Counties

70040

Unless otherwise specifically provided, the determination of whether a county has the population prescribed in this article shall be made on the basis of the 1950 federal census.

(Added by Stats. 1953, Ch. 206.)



70041

Unless otherwise specifically provided, the provisions of this article apply in each county described as follows:

(a) A county with a population of 70,000 or less, as determined by the 1940 federal census, and having two or more superior court judges.

(b) A county with a population of 280,000 and under 285,000.

(c) A county with a population of over 295,000 and under 500,000.

(d) A county with a population of 500,000 and under 700,000.

(e) A county with a population of 700,000 or over.

(Added by Stats. 1953, Ch. 206.)



70041.1

Unless otherwise specifically provided the provisions of this article apply in a county with a population of 290,000 or more and under 295,000.

(Added by Stats. 1955, Ch. 421.)



70041.5

Unless otherwise specifically provided, the provisions of this article apply to a county with a population of over 45,000 and under 46,750, as determined on the basis of the 1950 federal census.

(Added by Stats. 1955, Ch. 1423.)



70042

The provisions of this article are applicable in a county described in subdivisions (a) and (c) of Section 70041 only if the board of supervisors of such county by resolution adopts the procedure for the appointment and compensation of official phonographic reporters provided for in this article.

(Added by Stats. 1953, Ch. 206.)



70043

To assist the court in the transaction of its judicial business by having the duties of phonographic reporters performed, a majority of the judges of the superior court of the county may appoint as many regular official phonographic reporters as necessary to report the proceedings in the court and to perform such duties. The number of reporters so appointed shall not exceed at any one time the number of offices of judge provided by law for the court. The reporters shall hold office during the pleasure of a majority of the judges of the court. The number of reporters and compensation of reporters in counties over 2,000,000 population shall be as provided in Section 69894.1. The number of official reporters in a county of the 2nd class as provided in Section 28023 shall be but shall not exceed at any one time the total number of judges provided by law for the court and the number of referees appointed pursuant to Section 553 of the Welfare and Institutions Code.

(Amended by Stats. 1968, Ch. 856.)



70044

When needed in order that the judicial business of the superior court in the county may be diligently carried on and a particular matter may proceed to trial or hearing without delay, a pro tempore official reporter may be appointed to perform the duties of a phonographic reporter in such matter, or until a regular official reporter becomes available for such service. A pro tempore official reporter for such service may be appointed by the presiding judge of the court and the judge presiding in the department where such reporter will serve. If such appointment is made for service in a contested matter, it shall be made only pursuant to a written stipulation of the parties appearing at the trial or hearing or other proceeding to be reported by such pro tempore reporter.

A pro tempore official reporter who has passed the test on qualifications and has a certificate thereof on file among the records of the court as prescribed by Section 69943, and who has been appointed a pro tempore official reporter by a majority of the judges of such court pursuant to Section 69941, may serve in any matter without further order of the court or stipulation of the parties.

(Amended by Stats. 1957, Ch. 1259.)



70044.1

In any county having a population of over 250,000 and under 277,000, as determined by the 1950 federal census, the fee for reporting testimony and proceedings in contested cases is thirty-five dollars ($35) a day, and the fee for reporting each default or uncontested action or proceeding is seven dollars ($7).

The official reporter shall report to the court when ordered to do so by any judge of the court, and when not ordered to so report, the reporter may be employed in his professional capacity elsewhere.

(Added by Stats. 1961, Ch. 105.)



70044.5

In San Mateo County, official reporters shall be appointed by the judges of the consolidated superior and municipal courts pursuant to the provisions of Section 70043 or 72194 and shall serve at the pleasure of the judges.

(a) The biweekly salary of each regular official reporter for the performance of duties required of each such reporter by law shall be at the rates specified in salary range number 3007 of the salary schedule set forth in Section 73525.

At the time each reporter is hired, the salary of that reporter shall be fixed in the same manner as provided for classified or unclassified employees of the county under the authority of the county charter. A step advancement from step A to step B may be granted on the first day of the pay period following the completion of 26 full weeks of service in the position. A person may advance to steps C, D, and E upon completion of successive 52-week periods of service. All merit increases as provided herein shall be made at the determination of the judges of the court.

In addition to new employees, the salaries herein provided for shall be applicable to regular official reporters employed by the county on the effective date of this section and for the purpose of determining the salaries to be paid after this section becomes effective, all years of service rendered by reporters to the county prior to the effective date of this section shall be counted in determining the salary to which they are entitled under the salary schedule above mentioned.

The per diem compensation for pro tempore reporters shall be one-tenth of step E in the appropriate biweekly salary range established for official reporters, provided, however, that that rate of per diem compensation shall be prorated on the basis of one-half day of compensation if the pro tempore reporter renders only one-half day of service.

Vacation allowances and sick leave allowances for official reporters shall be the same as provided for classified or unclassified employees of the county under the authority of the county charter.

(b) If the Board of Supervisors of San Mateo County provides by ordinance or by agreement pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, for a rate of compensation which is higher than that provided by subdivision (a), the higher rate of compensation shall be effective at the same time and in the same manner as other rates of pay for San Mateo County employees generally. Those higher rates shall be payable by the county in the same manner and from the same funds as other salary demands against the county. Any change in compensation made pursuant to this subdivision shall be on an interim basis and shall expire on January 1 after the adjournment of the next regular session of the Legislature unless ratified or superseded by a statute enacted at the session.

(c) During the hours which the court is open for the transaction of judicial business, official reporters shall devote full time to the performance of the duties required of them by law and shall not engage in or solicit to engage in any other employment in their professional capacity.

Each official reporter shall perform the duties required of him or her by law. In addition, he or she shall render stenographic or clerical assistance, or both, to the judge or judges of the consolidated superior and municipal courts as the judge or judges may direct.

(Amended by Stats. 1998, Ch. 973, Sec. 5. Effective January 1, 1999.)



70045

In a county having a population of 70,000 or less, as determined by the 1940 federal census, and having two or more superior court judges, each regular official reporter shall be paid an annual salary of four thousand two hundred dollars ($4,200), and each pro tempore official reporter shall be paid fifteen dollars ($15) a day for the days he actually is on duty under order of the court.

(Added by Stats. 1953, Ch. 206.)



70045.1

Notwithstanding the provisions of Section 70045 of this code, in Trinity County, each regular official court reporter shall receive an annual salary of ten thousand dollars ($10,000) unless the board of supervisors shall by ordinance provide for compensation in excess of that amount, payable in monthly installments out of the salary fund of the county, for the reporting and taking notes in criminal cases and juvenile court cases in the superior court, and in preliminary examinations of those accused of crime before magistrates, and of proceedings before the grand jury and at coroner’s inquests when requested by the coroner, and for other services such reporters shall receive the fees provided for in Article 9 (commencing with Section 69941) of Chapter 5 of Title 8, such fees in civil cases to be paid by the litigants as provided by law.

Reporters pro tempore may be paid a per diem of seventy-five dollars ($75) as provided in Section 69948 and other fees set forth in Article 9 (commencing with Section 69941) of Chapter 5 of Title 8, and shall receive from the county their necessary traveling and other expenses when necessarily called from other counties, but a reporter pro tempore shall be paid a per diem or expenses by the county only when the regular official court reporters are occupied in the superior court, or at preliminary examinations, grand jury hearings or coroner’s inquests.

The board of supervisors of such a county may provide the court reporters with equipment for the performance of their duties.

(Amended by Stats. 1979, Ch. 175.)



70045.2

Notwithstanding Section 70045, in Modoc County each regular official court reporter shall receive an annual salary to be determined by ordinance by the board of supervisors, payable in monthly installments out of the salary fund of the county, for the reporting and taking notes in criminal cases and juvenile court cases in the superior court, and in preliminary examination of those accused of crime before magistrates, and of proceedings before the grand jury and at coroner’s inquests when requested by the coroner.

In Modoc County, reporters pro tempore shall be paid a per diem, as set by law, and shall receive from the county their necessary traveling and other expenses when called from other counties. However, a reporter pro tempore shall be paid a per diem or expenses by the county only when the regular official court reporters are occupied in the superior court, or at preliminary examinations, grand jury hearings, or coroner’s inquests.

For all reporter’s services in Modoc County in civil cases as set forth in Article 9 (commencing with Section 69941) of Chapter 5 of Title 8, litigants shall pay such fees as are provided by law to the county clerk for deposit in the county general fund.

The Board of Supervisors of Modoc County may provide court reporters with equipment for the performance of their duties.

(Added by Stats. 1987, Ch. 641, Sec. 2. Effective September 15, 1987.)



70045.4

Notwithstanding the provisions of Section 70045 or any other provision of this article, in Merced County:

(a) The regular full-time official court reporters shall perform the following duties:

(1) Report all criminal proceedings in the superior court.

(2) Report all civil commitment proceedings and all contempt proceedings in the superior court.

(3) Report all juvenile proceedings in the superior court other than those heard by a juvenile court referee or traffic hearing officer.

(4) Report all family law proceedings in the superior court.

(5) Report all civil jury trials in the superior court.

(6) Report all hearings on petitions for extraordinary relief, including but not limited to proceedings for injunctions, mandate, prohibition, certiorari, review, habeas corpus, and coram nobis in the superior court.

(7) Report any other court proceedings in the superior court when a party requests a court reporter in accordance with the rules of court.

(8) Report all criminal proceedings of the grand jury.

(9) Report proceedings for the board of equalization, when requested by the board.

(b) Each regular full-time court reporter shall be paid an annual salary of sixteen thousand seven hundred thirty-five dollars and ninety-four cents ($16,735.94), unless the board of supervisors of the county provides for compensation in excess of that amount.

The foregoing salary is for compensation for reporting services under subdivision (a). For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941).

The regular full-time official court reporters shall be entitled to the same privileges with respect to group insurance and retirement as other employees of that county. Retirement contributions shall be based upon the annual salary provided for in subdivision (b).

The salary range of official court reporters may be adjusted by joint action and approval of the board of supervisors and a majority of the judges of the superior court. Those changes in compensation made pursuant to this provision shall be on an interim basis and shall expire January 1 following adjournment of the next regular session of the Legislature unless ratified at that session.

(c) When the regular full-time official court reporters are occupied in the performance of their duties and services pursuant to the provisions of subdivision (a), the judge or judges of the superior court may appoint as many additional official court reporters, who shall be known as official reporters pro tempore, as the business of the courts and county may require, in order that the business of the courts and county may be carried on without delay. They shall be paid in accordance with the per diem, transcription, and other fee provisions of Article 9 (commencing with Section 69941). That per diem, traveling and other expenses, and the fees chargeable to the county under the terms of these provisions shall be a proper county charge.

(Amended by Stats. 1992, Ch. 696, Sec. 40. Effective September 15, 1992.)



70045.5

In a county with a population of 74,492 and not over 76,000 as determined by the 1970 federal census, each regular official reporter shall be paid an annual salary of twenty-one thousand seven hundred dollars ($21,700) and each pro tempore official court reporter shall be paid seventy dollars ($70) a day for the days he is actually on duty under order of the court.

Notwithstanding any other provision to the contrary, one year after the operative date of this section and thereafter, the salary range of official court reporters may be adjusted by joint action and approval of the board of supervisors and a majority of the judges of the superior court. Such changes in compensation made pursuant to these provisions shall be on an interim basis and shall expire on January 1 of the second year after the calendar year in which the change occurs, unless ratified by the Legislature.

The presiding judge of the superior court may, upon request of the presiding judge of the municipal court, assign an official superior court reporter to the municipal court during such times as the business of the municipal court requires. Official superior court reporters who are so assigned shall receive no additional compensation for such service.

Regular official reporters shall be entitled to the same privileges with respect to retirement, vacation, sick leave and other benefits allowed to employees of the county.

Each official reporter shall perform the duties required of him by law. In addition, reporters shall render stenographic or clerical assistance, or both, to the judges of the superior court, as any such judge may direct.

(Amended by Stats. 1980, Ch. 160.)



70045.6

(a) In Kern County each regular reporter shall be paid the biweekly salary specified in range 52.4 of the salary schedule. The court reporter shall be paid biweekly pursuant to the payroll procedures in effect in the County of Kern.

(b) Beginning January 1, 1980, the board of supervisors may adjust the salary of each regular official reporter as part of its county employee compensation plan. Any adjustment to reporter salaries shall be effective on the same date as the effective date of the board’s action to adjust compensation of other county employees. Any adjustment shall be effective only until January 1 of the second year following the year in which the adjustment is made, unless ratified by the Legislature.

(c) In addition to the compensation provided for in this section, each regular official reporter shall be entitled to and shall receive, on the same basis as other county employees, the same benefits and privileges with respect to retirement, group insurance, sick leave, and vacations. Court reporters shall observe the same holidays as other court employees. For the purposes of determining participation in the county retirement system, the salary provided for such reporters in this section shall be deemed their entire compensation.

(d) Each pro tempore official reporter shall be paid one hundred fifty dollars ($150) a day for the days he or she is actually on duty under order of the court.

(Amended by Stats. 1991, Ch. 716, Sec. 4.)



70045.7

In Napa County, each regular official reporter shall be paid an annual salary of twenty-five thousand dollars ($25,000), and each pro tempore official reporter shall be paid one hundred ten dollars ($110) a day for the days he actually is on duty under order of the court. However, the board of supervisors, by ordinance, may establish a higher annual salary for each regular official reporter or a higher per diem for each pro tempore official reporter, or both.

(Amended by Stats. 1987, Ch. 1324, Sec. 1.)



70045.75

Notwithstanding any other provision of law including, but not limited to, Sections 70040, 70041, 70042, and 70045, the following provisions shall be applicable to the full-time official court reporters, if any, in Nevada County:

(a) The regular full-time official court reporters shall perform the following duties:

(1) Report all criminal proceedings.

(2) Report all civil commitment proceedings and all contempt proceedings.

(3) Report all juvenile proceedings, other than those heard by a juvenile court referee or traffic hearing officer.

(4) Report all family law proceedings.

(5) Report all civil jury trials.

(6) Report all hearings on petitions for extraordinary relief, including but not limited to, proceedings for injunctions, mandate, prohibition, certiorari review, habeas corpus, and coram nobis.

(7) Report all proceedings of the grand jury when requested by the foreman, or by the district attorney or by the county counsel.

(8) Report any other court proceedings when a party requests a court reporter in accordance with rules of the court.

(9) Report the preliminary examination of those accused of crimes before magistrates within Nevada County. Report coroner’s inquests when requested by coroner.

(b) Each regular full-time court reporter shall be paid at a monthly salary rate established according to the following salary schedule:

(Range)

(Month)

(Annual)

Step

A  ........................

$1,271

$15,246

Step

B  ........................

1,334

16,012

Step

C  ........................

1,400

16,804

Step

D  ........................

1,471

17,648

Step

E  ........................

1,546

18,546

Each such reporter shall receive a monthly salary under the schedule corresponding to the length of time that as an official court reporter he has been included within either directly or indirectly by contract the Public Employees’ Retirement System of the State of California. Except as provided herein, the initial hiring rate for each position shall be step A; provided further, however, the judges of the superior court may appoint any such court reporter at a higher initial step if in the opinion of the judges of the superior court an individual to be appointed has such experience and qualifications as to entitle that individual to such higher initial step. A step advancement from step A to step B may be granted on the first day of the month following the completion of six full months of service in the position. A person may advance to steps C, D, and E upon completion of successive 12-month periods of service. All merit increases as provided herein shall be made at the determination of the judges of the superior court.

The foregoing salary is for compensation for reporting services in the superior court under subdivision (a) of this section. For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941) of this chapter.

In the event a cost-of-living increase is given to the employees of Nevada County on or after July 1, 1979, the aforementioned salary schedule shall be deemed amended so as to give the court reporters the same cost-of-living increase as is given Nevada County employees.

The regular full-time official court reporters shall be entitled to the same privileges with respect to retirement, vacation, sick leave, and group insurance, which either now or hereafter may be provided by ordinance to other employees of the county.

(c) When the regular full-time official court reporters are occupied in the performance of their duties and services pursuant to the provisions of subdivision (a), the judge or judges of the superior court may appoint as many additional official court reporters, who shall be known as official reporters pro tempore, as the business of the courts may require in order that the judicial business of the court in such county may be carried on without delay. They shall be paid in accordance with the per diem, transcription, and other fee provisions of Article 9 (commencing with Section 69941) of this chapter. Such per diem, traveling and other expenses, and the fees chargeable to the county under the terms of these provisions shall be a proper county charge.

(Amended by Stats. 1980, Ch. 79.)



70045.77

Notwithstanding any other provision of law, including, but not limited to, Sections 70040, 70041, 70042, and 70045, the following provisions shall be applicable to the full-time official court reporters, if any, in El Dorado County:

(a) The regular full-time official court reporters shall perform the following duties:

(1) Report all criminal proceedings.

(2) Report all civil commitment proceedings and all contempt proceedings.

(3) Report all juvenile proceedings, other than those heard by a juvenile court referee or traffic hearing officer.

(4) Report all family law proceedings.

(5) Report all civil jury trials.

(6) Report all hearings on petitions for extraordinary relief, including, but not limited to, proceedings for injunctions, mandate, prohibition, certiorari, review, habeas corpus, and coram nobis.

(7) Report all proceedings of the grand jury when requested by the foreman, or by the district attorney or by the county counsel.

(8) Report any other court proceedings when a party requests a court reporter in accordance with rules of the court.

(9) Report the preliminary examination of those accused of crimes before magistrates within El Dorado County.

(10) Report coroner’s inquests when requested by the coroner.

(11) Report proceedings for the El Dorado County Board of Equalization when requested by the board.

(b) The regular full-time official court reporter shall be compensated at a range recommended by the judges of the superior court and approved by the board of supervisors by ordinance or resolution.

The foregoing salary is for compensation for reporting services in the superior court under subdivision (a) of this section. For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941) of this chapter.

The regular full-time official court reporters shall be entitled to the same privileges with respect to retirement, vacation, sick leave, and group insurance, which either now or hereafter may be provided by ordinance to other employees of the county.

(c) When the regular full-time official court reporters are occupied in the performance of their duties and services pursuant to the provisions of subdivision (a), the judge or judges of the superior court may appoint as many additional official court reporters, who shall be known as official reporters pro tempore, as the business of the courts may require in order that the judicial business of the court in such county may be carried on without delay. They shall be paid in accordance with the per diem, transcription, and other fee provisions of Article 9 (commencing with Section 69941) of this chapter. Such per diem, traveling and other expenses, and the fees chargeable to the county under the terms of these provisions shall be a proper county charge.

(Amended by Stats. 1993, Ch. 1091, Sec. 3. Effective January 1, 1994.)



70045.8

(a) Notwithstanding any other provision of law, including, but not limited to, Sections 70040, 70041, 70042, and 70045, the following provisions shall be applicable to the official court reporters in Butte County Superior Court:

(1) The regular full-time official court reporters under the direction of the presiding judge of the superior court shall perform the following duties:

(A) Report all criminal proceedings.

(B) Report all civil commitment proceedings and all contempt proceedings.

(C) Report all juvenile proceedings other than those heard by juvenile court referee or traffic hearing officer.

(D) Report all civil jury trials.

(E) Report all hearings on petitions for extraordinary relief, including, but not limited to, proceedings for injunctions, mandate, prohibition, certiorari, review, habeas corpus, and coram nobis.

(F) Report all proceedings of the grand jury when requested by the foreman, or by the district attorney or by the county counsel.

(G) Report any other court proceedings when a party requests a court reporter in accordance with rules of court.

(H) Report coroner’s inquests when requested by the coroner.

(I) Report proceedings for the Butte County Board of Equalization when requested by the board.

(J) When not occupied with the above duties, and upon request of a presiding judge of the municipal court and approval of the presiding judge of the superior court, he or she shall report matters listed under paragraph (1) of subdivision (b).

(b) Notwithstanding any other provision of law, including, but not limited to, Sections 70040, 70041, 70042, and 70045, the following provisions shall be applicable to the official court reporters in the Butte County Municipal Courts:

(1) The regular full-time official municipal court reporters under the direction of the presiding judges of the municipal courts shall perform the following duties:

(A) Report the preliminary examination of those accused of crimes before magistrates within Butte County.

(B) Report all felony pleas.

(C) Report any other court proceeding as required by law.

(D) When not occupied with the above duties, and upon request of the presiding judge of the superior court and approval of a presiding judge of the municipal court, he or she shall report matters listed under paragraph (1) of subdivision (a) above.

(c) The board of supervisors shall, by ordinance, specify the salary rates for official court reporters in Butte County.

In addition to the aforementioned compensation, each official court reporter shall receive twenty-five dollars ($25) per month as reimbursement for the cost of necessary supplies.

The foregoing salary established pursuant to county ordinance is for compensation for reporting services in the superior and municipal courts under subdivisions (a) and (b) of this section. For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941) of this chapter.

The regular full-time official court reporters shall be entitled to the same privileges with respect to retirement, vacation, sick leave, and group insurance, which either now or hereafter may be provided by ordinance to other employees of the county.

(d) When the regular full-time official court reporters are occupied in the performance of their duties and services pursuant to subdivisions (a) and (b), the judge or judges of the superior and municipal courts may appoint as many additional official court reporters, who shall be known as official reporters pro tempore, as the business of the courts may require in order that the judicial business of the courts in the county may be carried on without delay. They shall be paid in accordance with the per diem, transcription, and other fee provisions of Article 9 (commencing with Section 69941) of this chapter. The per diem, traveling and other expenses, and the fees chargeable to the county under the terms of these provisions shall be a proper county charge.

(Amended by Stats. 1990, Ch. 1585, Sec. 2.)



70045.9

Notwithstanding any other provision of law, the provisions of this section shall apply to the official court reporters in Shasta County:

(a) The regular full-time official court reporters shall perform the following duties:

(1) Report all criminal proceedings in superior court.

(2) Report all juvenile proceedings other than those heard by juvenile court referee or traffic hearing officer.

(3) Report all civil jury trials in superior court, unless the court determines it is not required.

(4) Report any other proceeding in the superior court at the request of the judge of the superior court.

(5) Report any superior court proceeding when a party requests a court reporter in accordance with the rules of court.

(6) Report all criminal investigations of the grand jury, when requested by the foreman, or by the district attorney.

(7) Report the preliminary examination of those accused of crime before magistrates or municipal court judges within Shasta County, or before both.

(8) Report coroner’s inquests, when requested by the coroner.

(9) Report hearings of the Board of Equalization of the County of Shasta, as requested by that board.

(10) Other reporting or related services, as directed by the judges of the superior court.

(11) When not occupied with the above duties, and upon request of the board of supervisors and approval of the presiding judge of the superior court, he or she shall report matters before the board of supervisors.

(b) Each regular full-time court reporter shall be paid a monthly salary of one thousand four hundred seventy dollars ($1,470), unless the Board of Supervisors of Shasta County provides for compensation in excess of that amount, in which event the amount set shall apply. The salary is for compensation for reporting services set forth under subdivision (a). For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941).

The regular full-time official court reporters shall be entitled to the same privileges with respect to retirement, vacation (upon approval of judge to whom assigned), sick leave, and group insurance, which either now or hereafter may be provided by ordinance or resolution to other comparable employees of the County of Shasta.

(c) When the regular full-time official court reporters are occupied in the performance of their duties and services pursuant to the provisions of subdivision (a), the judge or judges of the superior court may appoint as many additional official court reporters, who shall be known as official reporters pro tempore, as the business of the courts may require in order that the judicial business of the court may be carried on without delay. In the event the board of supervisors has entered into a contract for supplemental reporter services with a qualified person or persons first approved by the presiding judge of the superior court, the person or persons shall be appointed as reporter pro tempore. However, if the person or persons are not reasonably available, the judge may appoint any qualified person. Notwithstanding other provisions of this section, when an assignment of a pro tempore reporter is made to proceedings in the superior court, the assignment shall be deemed to run to the completion of the proceeding.

Reporters pro tempore shall be paid in accordance with the contract with the board of supervisors or, in absence thereof, with the per diem, transcription, and other fee provisions of Article 9 (commencing with Section 69941). Such per diem, traveling and other expenses, and the fees chargeable to the county under the terms of these provisions shall be a proper county charge.

(d) During the hours during which the court is open as prescribed by the Shasta County Superior Court for the transaction of judicial business, official court reporters shall devote full time to the performance of the duties required of them by law and shall not engage or solicit to engage in any other employment in their professional capacity.

(e) Court reporters pro tempore serving in the superior and municipal courts shall receive a per diem equal to the base wage of the official court reporter for an eight-hour day, excluding benefits. This fee shall be adjusted by the same, general across-the-board salary adjustment enacted by the county in any salary ordinance applicable to official court reporters. For services of less than four hours in any day, the pro tempore reporter will receive a per diem equal to 65 percent of the base wage.

(Amended by Stats. 1992, Ch. 696, Sec. 41. Effective September 15, 1992.)



70045.10

Notwithstanding any other provision of law, the provisions of this section shall apply to the official court reporters in Tehama County.

(a) The regular full-time official court reporters shall perform the following duties:

(1) Report all criminal proceedings in superior court.

(2) Report all juvenile proceedings other than those heard by the juvenile court referee or traffic hearing officer.

(3) Report all civil jury trials in superior court, unless the court determines it is not required.

(4) Report any other proceeding in the superior court at the request of the judge of the superior court.

(5) Report any superior court proceeding when a party requests a court reporter in accordance with the rules of court.

(6) Report all criminal investigations of the grand jury, when requested by the foreman or the district attorney.

(7) Report the preliminary examination of those accused of crime before magistrates or municipal court judges within Tehama County, or both.

(8) Report coroner’s inquests, when requested by the coroner.

(9) Report hearings of the Board of Equalization of the County of Tehama, as requested by that board.

(10) Other reporting or related services, as directed by the judges of the superior court.

(11) When not occupied with the above duties, and upon request of the board of supervisors and approval of the presiding judge of the superior court, they shall report matters before the board of supervisors.

(12) Such other duties as are required to insure the provision of court reporter services.

(b) Each regular full-time court reporter shall be paid a monthly salary of two thousand two hundred sixty-seven dollars ($2,267), unless the Board of Supervisors of Tehama County, by ordinance, provides for compensation in excess of that amount, in which event the compensation set by ordinance shall apply. The salary is for compensation for reporting services set forth under subdivision (a). For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941).

The regular, full-time official court reporters shall be entitled the same privileges with respect to retirement, vacation (upon approval of judge to whom assigned), sick leave, and group insurance, which either is now, or hereafter may be, provided by ordinance to other comparable employees of the County of Tehama.

For retirement credit purposes, compensation earnable shall be deemed to be the annual total of all salary and transcription fees paid by the County of Tehama to each regular official reporter up to a maximum of thirty-five thousand dollars ($35,000).

(c) When the regular full-time official court reporters are occupied in the performance of their duties and services pursuant to the provisions of subdivision (a), the judge or judges of the superior court may appoint as many additional official court reporters, who shall be known as official reporters pro tempore, as the business of the court may be carried on without delay. Notwithstanding other provisions of this section, when an assignment of a pro tempore reporter is made to proceedings in the superior court, the assignment shall be deemed to run to the completion of the proceeding.

Reporters pro tempore shall be paid in accordance with the rate of compensation as set by the board of supervisors. For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941). The per diem, traveling and other expenses, and the fees chargeable to the county under the terms of these provisions shall be a proper county charge.

(d) During the hours during which the court is open, as prescribed by the Tehama County Superior Court for the transaction of judicial business, official court reporters shall devote full time to the performance of the duties required of them by law and shall not engage, or solicit to engage, in any other employment in their professional capacity unless otherwise excused by a judge of the superior court.

If the official court reporter or a pro tempore reporter serves past 5:30 p.m., he or she shall receive an additional fee equal to one-half the per diem rate established by the board of supervisors. If the official court reporter or a pro tempore reporter serves past 8:30 p.m., he or she shall receive a second additional fee equal to one-half the per diem rate. Accumulation of hours in a given day shall be without regard as to the number of courts in which the reporter provides reporting service.

In order that the salary provided for regular full-time official court reporters shall remain equitable and competitive, the salary herein provided for shall be adjusted and increased by the same salary adjustment percentage for the classification entitled the superior court clerk enacted on or before July 1, 1985, by the County of Tehama.

(Added by Stats. 1985, Ch. 1374, Sec. 2. Effective October 1, 1985.)



70045.11

In lieu of the compensation provided for in Section 69948, the Board of Supervisors of Sutter County may, with the approval of the presiding judge of the superior court, contract with official court reporters, and reporters pro tempore, for the superior court with respect to the fee for reporting testimony and proceedings in contested cases, per diem, and traveling and other expenses, which shall be a proper county charge.

(Added by Stats. 1988, Ch. 3, Sec. 2. Effective January 26, 1988.)



70045.12

Notwithstanding any other provision of law, the following provisions shall be applicable to the official court reporters in the superior court and municipal courts of Madera County:

(a) In Madera County, official court reporters shall be appointed by the judges of the superior court pursuant to Section 70043 and shall serve at the pleasure of the judges. Official reporters shall perform the duties required of them by law. In addition, they shall render assistance to the judge or judges of the superior court as the judge or judges may direct.

(b) In Madera County, official court reporters shall be appointed by the judges of the municipal court pursuant to Section 72194 and shall serve at the pleasure of the judges. Official reporters shall perform the duties required of them by law. In addition, they shall render assistance to the judge or judges of the municipal court as the judge or judges may direct.

(c) Notwithstanding any other provision of law, the salary and benefits for official court reporters in Madera County shall be determined pursuant to Section 69908.

(d) When the regular full-time official court reporters are occupied in the performance of their duties and services pursuant to this statute, the judge or judges of the superior court and the municipal court may appoint as many additional official court reporters, who shall be known as official reporters pro tempore, as the business of the courts may require in order that the judicial business of the courts in the county may be carried on without delay. They shall be paid in accordance with the per diem, transcription, and other fee provisions of Article 9 (commencing with Section 69941) of this chapter. The per diem, traveling, and other expenses, and the fees chargeable to the county under the terms of these provisions are a proper county charge.

(e) Official court reporters shall devote full time to the performance of the duties required of them by law and may not engage or solicit to engage in any other employment in their professional capacity during the normal workday.

(Added by Stats. 1990, Ch. 1585, Sec. 3.)



70046

In San Bernardino County, the board of supervisors shall fix the salary of regular official reporters, which shall not be less than an annual salary of twenty thousand two hundred ten dollars ($20,210) and the compensation of official reporters pro tempore, which shall be at a rate not less than seventy-five dollars and twenty-five cents ($75.25) a day.

During the hours which the court is open for the transaction of judicial business, official reporters shall devote full time to the performance of the duties required of them by law and shall not engage in or solicit to engage in any other employment in their professional capacity.

(Amended by Stats. 1976, Ch. 1443.)



70046.1

In Santa Clara County, the board of supervisors shall fix the salary of regular official reporters, which shall not be less than a biweekly salary of one thousand seven hundred eighty-four dollars and forty cents ($1,784.40), and the compensation of official reporters pro tempore, which shall be at a rate not less than ninety-eight dollars and fourteen cents ($98.14) per half day and one hundred ninety-six dollars and twenty-eight cents ($196.28) per day.

During the hours that the court is open for the transaction of judicial business, official reporters shall devote full time to the performance of the duties required of them by law and shall not engage in or solicit to engage in any other employment in their professional capacity.

(Amended by Stats. 1991, Ch. 716, Sec. 5.)



70046.2

(a) In Fresno County, the compensation of each regular official court reporter shall be determined through the collective bargaining process.

(b) For the purposes of retirement, the compensation of each regular official court reporter shall be deemed to be the total of all per diem and transcription fees paid by the county or court to that regular official court reporter for all reporting services, plus his or her salary.

(Added by Stats. 2006, Ch. 846, Sec. 7. Effective September 30, 2006.)



70046.4

(a) In Lake County, the official phonographic reporters shall perform the following duties:

(1) Report all proceedings before the superior court.

(2) Report all the proceedings of the grand jury.

(3) Act as the secretary of, and render stenographic and clerical assistance to, the judge of the department to which they are assigned by the presiding judge.

(4) Any other duties assigned by the board of supervisors upon the request of a judge of the superior court.

The official phonographic reporters of such county shall receive a salary recommended by the superior court and approved by the board of supervisors. Such salary is for compensation for reporting services in the superior court under subdivision (a) of this section. For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941) of this chapter. Such fees shall be paid to the County of Lake when the conditions of the official phonographic reporter’s employment so provide.

Any appointee to an official reporter position shall be compensated at the first step and advance to each higher step upon completion of each year of service. Upon the recommendation of the superior court and approval of the board of supervisors, official reporters may be employed at or may be granted a special step increase to any step within the salary range on the basis of experience or qualifications.

(b) The compensation for each official reporter pro tempore shall be the equivalent of the daily wage of the first step in the salary range for full-time official reporters for each day he actually is on duty under order of the court.

(c) In addition to the compensation provided in this article, each full-time reporter of the superior court shall be entitled to, and shall receive, the same vacation, sick leave, and similar privileges and benefits as are now, or may hereafter be provided for the employees of the County of Lake including the right to participate in any group, accident, health or life insurance plan adopted by the board of supervisors of the county.

(d) Until such time as the salaries of full-time official reporters and official reporters pro tempore are approved by the board of supervisors pursuant to subdivision (a), such reporters shall receive the salaries in effect immediately prior to the effective date of this section enacted by the Legislature at its 1977–78 Regular Session.

(Amended by Stats. 1992, Ch. 696, Sec. 43. Effective September 15, 1992.)



70047

(a) In Contra Costa County, the annual salary of each regular official reporter shall be based on a four-step salary plan as established by joint action and approval of the board of supervisors and a majority of the judges of the court. The step of entry shall be step one. However, the judges of the court may appoint any such reporter to a duly allocated exempt position at a higher step if, in the opinion of the appointing judge, an individual to be appointed has the experience and qualifications to entitle that individual to a higher initial step, but in no case may the initial salary be above the third step of the salary range. Official reporters shall advance to the next higher step on the salary plan annually, upon affirmative approval of the appointing authority. The compensation of each official reporter pro tempore shall be an amount which is equivalent to 1.05 times the daily wage of the fourth step in the salary range for full-time official reporters in Contra Costa County for each day the reporter is on duty under order of the court. Additional official reporters pro tempore may also be appointed on a half-day basis as the business of the court requires. Those reporters shall be compensated at a rate which is 55 percent of the daily wage of an official reporter pro tempore for each period up to four hours that the reporter is on duty under the order of the court.

(b) During the hours which the court is open for the transaction of judicial business, the regular official reporter shall perform the duties required by law. When not engaged in the performance of any other duty imposed upon him or her by law, he or she shall render stenographic or clerical assistance to the judge of the court to which he or she is assigned as that judge may direct.

(c) The board of supervisors shall adjust the salary of regular official reporters as part of its regular review of county employee compensation. The adjustment shall be to that salary level closest to the average percentage adjustment in basic salaries of the county classes of superior court clerk, legal clerk, secretary, and clerk (experienced level), and shall be effective on the same date.

(Amended by Stats. 1992, Ch. 696, Sec. 44. Effective September 15, 1992.)



70047.1

Notwithstanding any other provision of law, the following provisions shall be applicable to the Stanislaus County Superior Court:

(a) In Stanislaus County, to assist the superior court in the transaction of its judicial business, a majority of the judges of the superior court, with the approval of the board of supervisors, may appoint as many regular official reporters as necessary to report the proceedings in the court.

(b) The regular official superior court reporters, unless the right to their services are waived, shall report all of the proceedings as otherwise provided by law or ordered by a superior court judge.

(c) The regular official court reporters shall be compensated at a range approved by the board of supervisors by ordinance or resolution.

In order that the salaries provided for in this section remain equitable and competitive, in the event an ordinance or resolution is adopted which provides a cost-of-living increase for employees of Stanislaus County, this salary range shall be deemed adjusted, increased, and amended by that ordinance or resolution.

(d) A regular official court reporter shall receive the same vacation, sick leave, retirement, and other benefits as are provided for county employees.

(e) For the purposes of retirement, the compensation of each reporter shall be deemed to be the total of all per diem and transcription fees paid by the county to all of the regular reporters of the superior court for all reporting services, divided by the number of superior court official reporters, plus his or her salary.

(f) The superior court executive officer shall appoint a supervising reporter to be compensated at an hourly rate that is 10 percent higher than Step 5 of the hourly rate specified in subdivision (c).

(g) For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941) of this chapter. A court reporter shall also be allowed his or her traveling expenses as determined by the travel policy of Stanislaus County when reporting outside of the county seat.

(h) The judges of the superior court may appoint as many official superior court reporters pro tempore as the business of the court requires. They shall be unsalaried, but shall receive a per diem of 1/260 of Step 4 of the hourly rate set pursuant to subdivision (c).

(i) The county shall provide the official reporters with supplies for the performance of their courtroom duties, excluding hardware.

(j) The presiding judge of the superior court may, upon request of the presiding judge of the municipal court, assign an official superior court reporter to the municipal court during such times as the business of the municipal court requires. Official superior court reporters who are so assigned shall receive no additional compensation for that service.

(Amended by Stats. 1992, Ch. 696, Sec. 45. Effective September 15, 1992.)



70047.5

(a) In Sonoma County, for the 1987–88 fiscal year each regular official reporter shall be paid an annual salary of thirty-seven thousand seven hundred forty dollars ($37,740), which salary shall include payment for services in reporting all proceedings in the superior court, before the grand jury and the coroner. In order that the salary provided for in this section shall remain equitable and competitive, the salary provided for in this section shall be adjusted and increased by the same, general across-the-board salary adjustment enacted by the county in the salary ordinance for other unrepresented employees.

(b) Reporters pro tempore serving in the superior and municipal courts shall receive a per diem equal to 90 percent of the gross hourly wage of a regular official superior court reporter, exclusive of benefits, for each full day, and one-half the per diem rate for each half day, when actually on duty under order of the court, and shall receive from the county their necessary traveling and other expenses when necessarily called from other counties.

(c) Regular official reporters shall be entitled to the same privileges with respect to retirement, vacation, sick leave and other benefits allowed to employees in the clerical nonsupervisory representation unit of the county.

(Amended by Stats. 1992, Ch. 696, Sec. 46. Effective September 15, 1992.)



70048

(a) In a county with a population of 1,300,000 and under 1,400,000, as determined by the 1970 federal census, regular official reporters shall be paid at a salary rate established by joint action and approval of the board of supervisors and a majority of the judges of the court.

Except as provided herein, the initial hiring rate for each position shall be step A, provided further, however, the judges of the superior court may appoint any such court reporter at a higher initial step if in the opinion of the judges of the superior court an individual to be appointed has such experience and qualification as to entitle that individual to such higher initial step. A step advancement from step A to step B may be granted on the first day of the month following the completion of 12 full months of service in the position. A person may advance to steps C, D, and E upon completion of successive 12-month periods of service. All merit increases as provided herein shall be made at the determination of the judges of the superior court. A court reporter employed prior to November 15, 1977, and currently employed shall receive a monthly and annual salary at step E.

(b) Official phonographic reporters pro tempore shall be compensated at a rate established by joint action and approval of the board of supervisors and a majority of the judges of the court.

(c) Each reporter shall cooperate with county personnel in any random job reviews for the purpose of confirming hours spent in attendance upon the courts for the purpose of reporting proceedings.

(d) During the hours which the court is open for the transaction of judicial business, official reporters shall devote full time to the performance of the duties required of them by law and shall not engage in or solicit to engage in any other employment in their professional capacity.

(Amended by Stats. 1991, Ch. 1090, Sec. 21.)



70049

In a county with a population of over 11,650 and under 12,000, as determined by the 1960 federal census, each regular official reporter shall receive as full compensation for taking notes in criminal cases an annual salary set by resolution of the board of supervisors. All other fees of such reporters shall be as elsewhere provided by law.

(Amended by Stats. 1985, Ch. 370, Sec. 2.)



70049.5

In a county with a population of over 32,000 and under 33,000, as determined by the 1960 federal census, each regular official reporter shall receive as full compensation an annual salary of ten thousand dollars ($10,000) unless the board of supervisors of the county shall by ordinance provide for compensation in excess of that amount, in which event the amount set by ordinance shall apply.

(Amended by Stats. 1971, Ch. 496.)



70050

In San Benito County, the board of supervisors shall fix the salary of regular official reporters and the compensation of official reporters pro tempore, which shall be at a rate of not more than seventy-five dollars ($75) a day.

During the hours which the court is open for the transaction of judicial business, official reporters shall devote full time to the performance of the duties required of them by law and shall not engage in or solicit to engage in any other employment in their professional capacity.

(Added by Stats. 1977, Ch. 336.)



70050.5

In each county with a population of 730,000 and under 850,000, as determined by the 1960 federal census, the monthly salary of the regular official phonographic reporters shall be not less than that paid to regular official phonographic reporters of the superior court in counties having a population of over 6,000,000. Pro tempore reporters in each county with a population of 730,000 and under 850,000, as determined by the 1960 federal census, shall receive a daily per diem in an amount not less than that paid to pro tempore superior court reporters in counties having a population of over 6,000,000.

Length of employment for compensation purposes under this section shall mean length of employment in either the municipal court or superior court of such county.

All regular official phonographic reporters appointed prior to the effective date of this section shall receive not less than the monthly salary set forth in the maximum step of the pertinent salary schedule used in counties having a population of over 6,000,000.

Official phonographic reporters appointed subsequent to the effective date of this section shall be compensated in an amount that is not less than whatever step of the pertinent salary schedule used in counties with a population of over 6,000,000 the majority of the judges of such court may deem appropriate.

(Amended by Stats. 2000, Ch. 133, Sec. 1. Effective January 1, 2001.)



70050.6

(a) In Tuolumne County, the official reporters of the superior court shall perform the following duties:

(1) Report all criminal proceedings.

(2) Report all civil proceedings.

(3) Report all domestic relations proceedings.

(4) Report all proceedings of the grand jury.

(5) Report all coroner’s inquests.

(b) The official reporters of Tuolumne County shall receive a salary as established by the Board of Supervisors of Tuolumne County. Such salary is for compensation for reporting services in the superior court under subdivision (a) of this section.

For all transcriptions incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941) of Chapter 5 of this title. The court reporter shall also be allowed his or her actual traveling expenses when reporting outside of the county seat.

(Added by Stats. 1980, Ch. 1361.)



70050.8

Notwithstanding the provisions of Sections 69948 and 69949, in counties with population of at least 62,000 and under 65,800, as determined by the 1960 federal census, the fee for official court reporters and court reporters pro tempore is seventy dollars ($70) per day unless the board of supervisors of the county shall, by resolution, provide for fees in excess of that amount, in which event the fee set by resolution shall apply.

(Amended by Stats. 1980, Ch. 79.)



70051

No further fee than that prescribed in Sections 70053 to 70059.5, inclusive, shall be collected from, or assessed against, any party to any proceeding for the services of a phonographic reporter in taking down in shorthand the testimony and other proceedings in the trial or hearing of any matter as required by law or by order of the court, but a phonographic reporter shall be allowed and unless waived by him shall receive the fees allowed by law for transcribing his shorthand notes of the testimony and proceedings reported by him, and such fees for transcriptions shall be paid pursuant to Article 9 of this chapter and any other law pertinent to the case.

(Amended by Stats. 1961, Ch. 84.)



70052

The salaries provided for in this article shall be paid in monthly installments out of the salary fund of the county and shall be allowed and audited in the same manner as the law requires for other salary demands against the county.

(Added by Stats. 1953, Ch. 206.)



70056.7

Notwithstanding any other provision of law to the contrary, the following provisions shall be applicable to the official superior court reporters in Monterey County:

(a) Regular official court reporters shall report all criminal and civil proceedings in their respective courts and report all grand jury proceedings. When not engaged in the performance of other duties imposed on him or her by law and when approved by the presiding judge, each reporter shall render such assistance as may be required in any other court of the county to which he or she may be assigned. During hours in which the court is open for the transaction of judicial business, official reporters shall devote full time to the performance of regular duties and shall not engage in or solicit any other employment in their professional capacity.

(b) Each regular official court reporter shall be paid a salary to be established by the Monterey County Board of Supervisors upon the joint recommendation of the county administrative officer and the judges of the superior court.

(c) A regular official court reporter shall serve at the pleasure of the judge of the court for which appointed but shall receive the same vacation, sick leave, retirement, and other financial or monetary benefits as are now, or may be hereafter provided for the classification of superior court clerk. The benefits include the right to participate in any group accident, group health, or group life insurance plan adopted for and made available to the classification of superior court clerk.

For the purposes of retirement under the Public Employees’ Retirement System, the salary provided for in subdivision (b) shall be deemed the entire salary for each court reporter.

(d) Judges of the superior court may appoint as many official superior court reporters pro tempore as the business of the court requires. They shall be unsalaried but shall receive a per diem at a rate to be established by joint action of the board of supervisors and a majority of the judges of the superior court.

(Amended by Stats. 1992, Ch. 696, Sec. 61. Effective September 15, 1992.)



70059.7

In Santa Barbara County each regular official reporter shall be paid a biweekly salary which shall be one thousand six hundred eighty-five dollars and eighty-five cents ($1,685.85) which salary shall include payment for services in reporting all proceedings in the superior or municipal court, before the grand jury, and before coroners’ inquests.

Reporters pro tempore shall be paid at a per diem rate of up to a maximum of one hundred sixty-eight dollars ($168) or eighty-four dollars ($84) for each half day or four (4) hour period or portion thereof for the days they are actually on duty under order of the court, and shall receive from the county their necessary traveling and other expenses when necessarily called from other counties. Rates of compensation of regular official reporters and official reporters pro tempore may be adjusted by joint action and approval of the board of supervisors and a majority of the judges of the court. However, any changes in compensation which are made pursuant to this section shall be on an interim basis and shall remain in effect only until January 1, 1993, unless ratified by statute by the Legislature prior to that date.

(Amended by Stats. 1992, Ch. 696, Sec. 65. Effective September 15, 1992.)



70059.8

(a) Notwithstanding any other provision of law, including but not limited to Sections 70040, 70041, 70042, and 70045, the following provisions shall be applicable to the official court reporters in Solano County.

(b) Regular official court reporters shall report all criminal and civil proceedings in their respective courts; all juvenile proceedings, other than those heard by referees or traffic officers when official reporters are unavailable; grand jury proceedings, coroner’s inquests, and proceedings before the county board of equalization. When not engaged in the performance of other duties imposed upon him or her by law, each reporter shall render such assistance as may be required in any other court of the county to which he or she may be assigned, and perform such other verbatim reporting services as may be required such as, but not limited to, public hearings and depositions. During hours in which the court is open for the transaction of judicial business, official reporters shall devote full time to the performance of regular duties and shall not engage in any other employment in their professional capacity.

(c) In Solano County the annual salary of each official court reporter shall be based on a regular five-step plan as established by joint action and approval of the board of supervisors and a majority of the judges of the court.

(d) For all transcripts incident to reporting services, each reporter shall receive the fees provided for in Article 9 (commencing with Section 69941) of this chapter. The initial hiring rate for each position shall be step 1, provided that the judges may appoint any such reporter at a higher initial step if, in the opinion of the majority of judges, an individual to be appointed has such experience and qualifications as to entitle him or her to such higher initial step.

(e) A regular official court reporter shall serve at the pleasure of the appointing judge, but shall be entitled to the same benefits and privileges respecting longevity, service credits, cost-of-living or other general pay increases, retirement, vacation, sick leave and group insurance which are provided other employees of the county. Court reporters shall be entitled to any increases provided other employees of the county respecting longevity, service credits, cost-of-living or general pay increases, retirement, vacation, sick leave and group insurance, but such increases shall be on an interim basis and remain in effect only until January 1, 1990, unless ratified by statute by the Legislature prior to that date.

(f) Judges of the court may appoint as many official reporters pro tempore as the business of the court requires. They shall be unsalaried but shall receive the fees provided by Article 9 of this chapter, which fees, upon order of the court, shall be a proper charge against the general fund of the county.

(Amended by Stats. 1992, Ch. 696, Sec. 66. Effective September 15, 1992.)



70059.9

In San Luis Obispo County, each regular official reporter shall be paid a monthly salary which shall be recommended by the superior court and approved by the board of supervisors. This salary shall include payment for services in reporting all proceedings in the superior court, before the grand jury, and before coroner’s inquests. The initial hiring rate for each position shall be step 1, provided, however, that the judges of the court may appoint a reporter at a higher step if such person has the experience and qualifications to entitle that individual to appointment at a higher initial step. Step advancement from step 1 to step 2 may be granted following completion of six full months of service in the position. Thereafter, a person may advance to each succeeding step upon completion of a 12-month period of full-time service at the previous step. All step advancements pursuant to this section shall be determined by the judges of the court. In addition to the duties required by the provisions of this section, and notwithstanding the provisions of Section 69956, regular official reporters, when not actually engaged in the performance of other lawfully imposed duties, shall, at no additional compensation, render stenographic or clerical assistance or both, to the superior court as may be directed by the presiding judge.

Reporters pro tem shall be paid at a per diem rate of seventy-six dollars ($76) for the days they are actually on duty under order of the court, and shall receive from the county their necessary travel and other expenses when necessarily called from other counties. Rates of compensation of official reporters pro tem may be adjusted by approval of the board of supervisors upon the recommendation of a majority of the judges of the court.

Each official court reporter shall be an attaché of the superior court and shall serve at the pleasure of the appointing judges, but shall be entitled to the same benefits and privileges respecting retirement, group insurance, social security, vacation, sick leave and other fringe benefits which are provided to county employees.

(Amended by Stats. 1992, Ch. 696, Sec. 67. Effective September 15, 1992.)



70060

The fee so required shall be taxed as costs in favor of any party paying it and to whom costs are awarded by the judgment of the court. Such fee shall not be subject to the provisions of Section 6103.

(Added by Stats. 1953, Ch. 206.)



70061

In a county with a population of 280,000 and under 285,000, of 500,000 and under 700,000, or of 700,000 or more, the fee so required shall not be required of any party who is exempted from the payment of costs by any statute other than Section 6103.

(Added by Stats. 1953, Ch. 206.)



70062

On or before the first day of each calendar month, the county clerk shall transmit to the county treasurer all money paid to him pursuant to this article during the preceding calendar month, or up to the day immediately preceding that on which he transmits the money, and the money shall be deposited in the salary fund of the county.

(Added by Stats. 1953, Ch. 206.)



70063

In Mendocino County, the official phonographic reporters shall perform the following duties:

(a) Report all proceedings before the superior court.

(b) Report the proceedings of the grand jury.

(c) Act as the secretary of, and render stenographic and clerical assistance to, the judge of the department to which they are assigned by the presiding judge.

(Amended by Stats. 2005, Ch. 410, Sec. 1. Effective January 1, 2006.)



70064

In Mono County, each regular official reporter shall receive as full compensation for taking notes in criminal cases an annual salary set by resolution of the board of supervisors. All other fees of such reporters shall be as elsewhere provided by law.

(Added by Stats. 1985, Ch. 370, Sec. 3.)






ARTICLE 12 - Alternative Provisions for Official Reporter in Counties With a Population of 700,000 and Under 750,000

70100

This article applies in each county with a population of 700,000 and under 750,000, as determined by the 1950 federal census. The provisions of Article 11 of this chapter which apply in counties with a population of 750,000 or over apply in each county with a population of 700,000 and under 750,000 except as is otherwise validly provided in this article or in Section 70058.

(Amended by Stats. 1953, Ch. 1064.)



70101

If a majority of the judges of the superior court of any county with a population of 700,000 and under 750,000 concur in an order that appointments may be made pursuant to this article, they may each appoint a competent phonographic reporter, specifying that the appointment is pursuant to Article 12, Chapter 5, Title 8, of this code.

(Amended by Stats. 1953, Ch. 1064.)



70104

In such event in cases in which a phonographic reporter is requested and the fees provided for by Article 11 for counties with a population of 700,000 and under 750,000 have not been paid, the parties litigant shall pay to the clerk of the court, prior to the hearing of the cases, the phonographic reporters’ fees prescribed by Article 9. Such fees shall be deposited by the clerk in the county treasury to the credit of the salary fund of the county.

(Amended by Stats. 1953, Ch. 1064.)






ARTICLE 12.1 - Official Reporters in Tulare County

70110

In Tulare County, each judge of the superior court may appoint a competent phonographic reporter, to be known as a regular official reporter of that court, and such pro tempore reporters as necessary to report the proceedings of the court. Regular official reporters shall hold office during the pleasure of the appointing judge.

The duties of regular official reporters appointed pursuant to this section shall be performed as elsewhere provided by law, and shall include the reporting of every civil proceeding.

(Repealed and added by Stats. 1987, Ch. 749, Sec. 2.)



70111

(a) In consideration of all reporting services, official court reporters shall be paid biweekly at Range 184 of the current Tulare County salary schedule.

The initial rate for currently appointed official superior court court reporters on the effective date of this article shall be Range 184, step “E,” two thousand five hundred eighty-four dollars and five cents ($2,584.05).

The initial hiring rate for each position shall be Range 184, step A. However, a judge of the superior court may appoint any such court reporter at a higher initial step if, in the opinion of the judge of the superior court, an individual to be appointed has such experience and qualifications to entitle that individual to the higher initial step.

The county shall provide each reporter stenographic machine paper, ink, and ribbons necessary for reporting.

(b) Where it is necessary to appoint a pro tempore reporter, the pro tempore reporter shall receive a per diem of one hundred fifteen dollars ($115) a day for the day the pro tempore reporter actually is on duty under order of the court.

Pro tempore reporters shall not receive more than one per diem fee a day from the county.

(c) This per diem rate shall also apply when a reporter is appointed pursuant to Section 869 of the Penal Code by a justice court judge acting as a magistrate.

(d) Each full-time official reporter and each official reporter pro tempore shall receive the salaries specified in subdivisions (a) and (b) respectively, unless the Board of Supervisors of Tulare County, by ordinance, provides for compensation in excess of the specified amounts, in which event the amount set by ordinance shall apply.

(e) For all transcripts incident to reporting services, each reporter shall receive the fees provided for in Section 69950.

(Repealed and added by Stats. 1987, Ch. 749, Sec. 2.)



70112

In addition to the compensation provided in this article, each full-time reporter of the superior court shall be entitled to, and shall receive the same vacation, sick leave, salary step advancements, and similar privileges and benefits as are now or may hereafter be provided for the employees of the county.

Regular official reporters of the superior court shall participate in any group health, accident, life insurance, or deferred compensation plan adopted by the county.

(Repealed and added by Stats. 1987, Ch. 749, Sec. 2.)



70113

Official superior court court reporters shall be members of any retirement system maintained by the county. For retirement credit purposes compensation earnable shall be deemed to be the annual salary paid by the county to each official superior court court reporter.

(Repealed and added by Stats. 1987, Ch. 749, Sec. 2.)






ARTICLE 12.5 - Official Reporters in Counties With a Population of 95,000 and Under 120,000

70125

In each county having a population of more than 95,000 and less than 120,000, as determined by the 1960 federal census, to assist the court in the transaction of its judicial business, a majority of the judges of the superior court for such county may appoint as many regular official phonographic reporters as necessary to report the proceedings in the court. The number of reporters so appointed shall not exceed at any one time the number of judges provided by law for the court. The reporters shall hold office during the pleasure of a majority of the judges of the court.

(Added by Stats. 1961, Ch. 1409.)



70126

A judge of the superior court may appoint a pro tempore official reporter, to serve as the convenience of the court may require, when an official reporter is unavailable.

(Added by Stats. 1961, Ch. 1409.)



70127

Each regular official reporter shall be paid an annual salary of twenty thousand nine hundred eighty-three dollars and ninety-two cents ($20,983. 92). Adjustments in salary shall be made annually by the board of supervisors by an amount which is equivalent to the increase or decrease in the salary of related classes in the classified service of the county, and each pro tempore official reporter shall be paid per day the amounts prescribed in Article 9 (commencing with Section 69941) of Chapter 5 of Title 8 for the days he is actually on duty under the order of the court.

In addition to the compensation provided in this article, the board of supervisors of Humboldt County may provide by ordinance that each regular court reporter of the superior court shall be entitled to, and shall receive, the same vacation, sick leave and similar privileges and benefits as are now, or may be hereafter, provided to employees in Humboldt County classifications serving in the superior court, including the right to participate in any group life, health, dental, or other benefit program adopted by the board of supervisors.

(Amended by Stats. 1981, Ch. 499, Sec. 3.)



70128

Except in criminal cases, the fees prescribed in Article 9 (commencing with Section 69941), Chapter 5, Title 8, shall be paid for the services of a court reporter. The fees for reporting testimony and proceedings in contested cases and for reporting default or uncontested actions or proceedings shall be paid to the county clerk and deposited in the county treasury. All other fees prescribed in Article 9, Chapter 5, Title 8, shall be paid to the reporter rendering the service and retained by him.

(Added by Stats. 1961, Ch. 1409.)






ARTICLE 12.7 - Official Reporters in Counties with a Population of 140,000 to 147,000

70130

(a) In a county with a population of over 205,000 and not over 225,000 as determined by the 1970 federal decennial census, within which there is located a facility of the Department of Corrections of the State of California, each full-time official reporter shall receive a salary recommended by the superior court and approved by the board of supervisors.

Any appointee to an official reporter position shall be compensated at the first step and advance to each higher step upon completion of each year of service. Upon the recommendation of the superior court and approval of the board of supervisors, official reporters may be employed at or may be granted a special step increase to any step within the salary range on the basis of experience or qualifications.

(b) The compensation for each official reporter pro tempore shall be the equivalent of the daily wage of the third step in the salary range for full-time official reporters for each day he actually is on duty under order of the court.

(c) In addition to the compensation provided in this article, each full-time reporter of the superior court shall be entitled to, and shall receive, the same vacation, sick leave, and similar privileges and benefits as are now, or may hereafter be provided for the employees of the County of Marin, including the right to participate in any group, accident, health or life insurance plan adopted by the board of supervisors of the county.

(d) Until such time as the salaries of full-time official reporters and official reporters pro tempore are approved by the board of supervisors pursuant to subdivision (a), such reporters shall receive the salaries in effect immediately prior to the effective date of the amendments to this section enacted by the Legislature at its 1975–76 Regular Session.

(Amended by Stats. 1985, Ch. 1277, Sec. 2. Effective September 30, 1985.)



70130.5

No further fee, charge or salary other than the salary or compensation provided by Section 70130 shall be collected from, or assessed against, any party to any proceeding for the services of an official reporter in taking down in shorthand the testimony and other proceedings in the trial or hearing of any matter as required by law or by order of the court; but an official reporter shall be allowed, and shall receive, unless waived by him, the fees allowed by law for transcribing his shorthand notes of the testimony and proceedings reported by him, and such fees for transcription shall be paid as provided by Sections 69947 to 69953, inclusive, and by any other law of this state pertinent to the case.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 100.)



70131

In criminal cases in which the court specifically so directs, the fee for a transcript ordered by the court to be made shall be paid out of the county treasury on the order of the court. The court shall not order to be transcribed and paid for out of the county treasury any matter or material except that reported by the reporter pursuant to Code of Civil Procedure Section 269. When the court orders a daily transcript, necessitating the services of two official reporters, the reporting fee for each of the reporters and the transcript fee shall be proper charges against the county treasury, and such daily transcript shall be pursuant to Code of Civil Procedure Section 269.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 100.)



70131.5

Fees for transcription of testimony and proceedings in the court shall be paid by the litigants to full-time official reporters and official reporters pro tempore as otherwise provided by law. In all cases where by law the court may direct the payment of transcription fees out of the county treasury, such fees shall, upon order of the court, be paid from the general fund including fees for transcription of testimony and proceedings in criminal cases as provided in Sections 69947 to 69953, inclusive, which shall be paid from the county treasury.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 100.)



70132

The official reporters of the court, if otherwise eligible, shall be members of any retirement system maintained by the county that includes attachés of the court. For the purposes of such retirement system, the salary or compensation provided for reporters in this article shall be deemed their entire compensation, except that where credit is claimed for service rendered prior to the establishment of such salary or compensation, the actual compensation paid to them by the county shall be the basis for contributions for such prior service, and continuous employment of the court, prior to membership in such retirement system, shall be considered as “prior service” therein upon the payment by the reporters of the sums due, if any, under the retirement system.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 100.)



70132.5

(a) The official reporter shall perform the duties required of him by law. When not actually engaged in the performance of any other duty imposed on him by law, he shall render stenographic or clerical assistance, or both, to the judge or judges of the department to which he is assigned as such judge or judges may direct. This subdivision shall not apply to reporters who elect to be paid on a per diem and fee basis.

(b) The official reporter in each department shall be selected by, and serve solely and directly under the authority and control of, the judge thereof, and shall not be subject to the authority of any county administrative office or personnel commission.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 100.)



70133

Nothing in any county ordinance or in any state law disqualifying employees at any age from further employment, shall affect any reporter employed on the effective date of this article, or for a period of 10 years thereafter.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 100.)



70134

The official reporters of the court, in addition to membership in any appropriate county retirement system, unless otherwise specified in this article, shall be bound by the same restrictions applicable to other county employees. Such reporters shall not use county equipment or county premises or county working hours for the purpose of doing work not in the service of the county or the court.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 100.)






ARTICLE 12.8 - Official Reporters and Fees in Counties With a Population of 120,000 to 130,000

70136

(a) Notwithstanding any other provision of law, the monthly salary of each full-time official reporter of the Superior Court in Santa Cruz County shall be as follows:

Step 1:$1,614

Step 2:$1,685

Step 3:$1,758

Step 4:$1,834

Step 5:$1,941

The initial hiring rate for each position shall be step 1. However, the judges of the superior court may appoint any such court reporter at a higher initial step if, in the opinion of the judges of the superior court, an individual to be appointed has such experience and qualifications to entitle that individual to such higher initial step.

In addition to the compensation provided in this article, each full-time reporter of the superior court shall be entitled to, and shall receive the same vacation, sick leave, salary step advancements, and similar privileges and benefits as are now or may hereafter be provided for the employees of the county.

(b) Notwithstanding any other provision of the law, compensation for each official reporter pro tempore shall be sixty-five dollars ($65) a day for each day such reporter pro tempore is on duty under order of the court. Each reporter pro tempore shall receive from the county the necessary traveling and other expenses when necessarily called from other counties.

(c) Each full-time official reporter and each official reporter pro tempore shall receive the salaries specified in subdivisions (a) and (b), respectively, unless the board of supervisors of Santa Cruz County by ordinance provides for compensation in excess of the specified amounts, in which event the amount set by ordinance shall apply.

(Amended by Stats. 1980, Ch. 745.)



70137

Fees for transcription of testimony and proceedings in the court shall be paid by the litigant to full-time official reporters or to official reporters pro tempore as otherwise provided by law. In all cases where by law the court may direct the payment of transcription fees out of the county treasury, such fees shall, upon order of the court, be paid from the General Fund, including fees for transcription of testimony of proceedings in criminal cases as provided in Sections 69947 to 69953, inclusive, of this code, which shall be paid from the county treasury.

(Added by Stats. 1974, Ch. 1201.)



70138

(a) The official reporter shall perform the duties required by law. When not actually engaged in the performance of any other duty imposed by law, the official reporter shall render stenographic or clerical assistance, or both, to the judge or judges of the department to which such reporter is assigned as such judge or judges may direct.

(b) The official reporter in each department shall be selected by and serve directly under the authority and control of the judge thereof, provided, however, that whenever the services of an official reporter are not required in the actual prosecution of the business of his department, the presiding judge of the superior court may temporarily assign any such reporter to act as an official reporter for another department of the superior court or as an official reporter of a municipal court within the same county.

(Added by Stats. 1974, Ch. 1201.)



70139

(a) A reporter’s filing fee of twelve dollars ($12) shall be paid in actions and proceedings as specified in Section 68090.5 in the Santa Cruz County Superior Court.

(b) In addition to any fee otherwise required, in civil cases that last longer than one judicial day, a fee per day equal to the per diem rate for official reporters pro tempore shall be charged to the parties for the services of an official reporter for the second and each successive day a reporter is required.

(c) In addition to any fee otherwise required, in a civil case in which a court orders a daily transcript necessitating the services of two phonographic reporters, the party requesting the daily transcript shall pay a fee per day equal to the per diem rate for official reporters pro tempore for the services of the second reporter for the first and each successive day.

(Amended by Stats. 1992, Ch. 772, Sec. 9. Effective January 1, 1993.)






ARTICLE 13 - Court Commissioners

70141.11

Notwithstanding Section 269 of the Code of Civil Procedure, any court reporting functions for the commissioner in Contra Costa County may be by electronic or mechanical means and devices.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 337. Effective January 1, 2003.)









CHAPTER 5.1 - Unification of Municipal and Superior Courts

ARTICLE 1 - Unification Voting Procedure

70200

(a) The municipal and superior courts in a county shall be unified on a majority vote of superior court judges and a majority vote of municipal court judges in the county, pursuant to the procedures provided in this article.

(b) The vote shall be conducted by the Judicial Council or, if authorized by the Judicial Council, the county’s registrar of voters.

(c) The Judicial Council may adopt rules not inconsistent with this article for the conduct of the vote, including but not limited to rules governing the frequency of vote calls, manner of voting, duration of the voting period, and selection of the operative date of unification.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)



70201

(a) The Judicial Council or registrar of voters shall certify the results of a vote to unify the municipal courts and the superior courts in a county.

(b) Unification of the municipal and superior courts in a county requires an affirmative vote of a majority of all superior court judges in the county eligible to vote and a majority of all municipal court judges in the county eligible to vote.

(c) On certification, a vote in favor of unification of the municipal and superior courts in a county is final and may not be rescinded or revoked by a subsequent vote.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)



70202

Unification of the municipal and superior courts in a county shall occur on the earlier of the date specified in the unification vote or 180 days following certification of the vote for unification.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)






ARTICLE 2 - Transitional Provisions for Unification

70210

The Judicial Council shall adopt rules of court not inconsistent with statute for:

(a) The orderly conversion of proceedings pending in municipal courts to proceedings in superior courts, and for proceedings commenced in superior courts on and after the date the municipal and superior courts in a county are unified.

(b) Selection of persons to coordinate implementation activities for the unification of municipal courts with superior courts in a county, including:

(1) Selection of a presiding judge for the unified superior court.

(2) Selection of a court executive officer for the unified superior court.

(3) Appointment of court committees or working groups to assist the presiding judge and court executive officer in implementing unification.

(c) The authority of the presiding judge, in conjunction with the court executive officer and appropriate individuals or working groups of the unified superior court, to act on behalf of the court to implement unification.

(d) Preparation and submission of a written personnel plan to the judges of a unified superior court for adoption.

(e) Preparation of local court rules necessary to facilitate the orderly conversion of proceedings pending in municipal courts to proceedings in superior courts, and for proceedings commenced in superior courts on and after the date the municipal and superior courts in a county are unified. These rules shall, on the date the municipal and superior courts in a county are unified, be the rules of the unified superior court.

(f) Other necessary activities to facilitate the transition to a unified superior court.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)



70211

When the municipal and superior courts in a county are unified:

(a) The judgeships in each municipal court in that county are abolished and the previously selected municipal court judges become judges of the superior court in that county. Until revised by statute, the total number of judgeships in the unified superior court shall equal the previously authorized number of judgeships in the municipal court and superior court combined.

(b) The term of office of a previously selected municipal court judge is not affected by taking office as a judge of the superior court. A previously selected municipal court judge is entitled to hold office for the same time period as if the judge had remained a judge of the municipal court. Until a previously selected municipal court judge leaves office or a successor is elected and qualifies, the time for election of a successor shall be governed by the law otherwise applicable to selection of municipal court judges. Thereafter, selection of a successor to the office shall be governed by the law governing selection of superior court judges.

(c) The 10-year membership or service requirement of Section 15 of Article VI of the California Constitution does not apply to a previously selected municipal court judge.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)



70212

Except as provided by statute to the contrary, in a county in which the municipal and superior courts become unified, the following shall occur automatically in each preexisting municipal and superior court:

(a) Previously selected officers (including subordinate judicial officers), employees, and other personnel who serve the court become the officers and employees of the superior court.

(b) Preexisting court locations are retained as superior court locations.

(c) Preexisting court records become records of the superior court.

(d) Pending actions, trials, proceedings, and other business of the court become pending in the superior court under the procedures previously applicable to the matters in the court in which the matters were pending.

(e) Matters of a type previously subject to rehearing by a superior court judge remain subject to rehearing by a superior court judge, other than the judge who originally heard the matter.

(f) Penal Code procedures that necessitate superior court review of, or action based on, a ruling or order by a municipal court judge shall be performed by a superior court judge other than the judge who originally made the ruling or order.

(g) Subpoenas, summons of jurors, and other process issued by the court shall be enforceable by the superior court.

(h) The superior court and each judge of the superior court has all the powers and shall perform all of the acts that were by law conferred on, or required of, any court superseded by the superior court and any judge of the superseded court, and all laws applicable to the superseded court not inconsistent with the statutes governing unification of the municipal and superior courts apply to the superior court and to each judge of the court.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)



70213

(a) In a county in which the municipal and superior courts become unified, until revised by the Judicial Council, forms for proceedings within the jurisdiction of municipal courts may be used as if the proceedings were in a municipal court.

(b) The Judicial Council may adopt rules resolving any problem that may arise in the conversion of statutory references from the municipal court to the superior court in a county in which the municipal and superior courts become unified.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)



70214

When the municipal and superior courts in a county are unified:

(a) Until revised by statute, the total number of authorized court commissioners in the unified superior court shall equal the previously authorized number of court commissioners in the municipal court and superior court combined.

(b) Until revised by statute, the total number of authorized traffic referees or traffic trial commissioners in the unified superior court shall equal the previously authorized number of court traffic referees or traffic trial commissioners in the municipal court.

(c) The superior court or its judges may make appointments previously authorized to be made by a municipal court or its judges.

(d) Commissioners and referees of the unified superior court shall have all of the powers and authority of commissioners and referees of superior courts and of municipal courts.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)



70215

This article and other statutes governing unification of the municipal and superior courts in a county shall prevail over any inconsistent statutes otherwise applicable to the municipal or superior courts in the county, including, but not limited to, statutes governing the number of judges, selection of a presiding judge, selection of a court executive officer, and employment of officers (including subordinate judicial officers), employees, and other personnel who serve the court.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)



70216

(a) If unification of the municipal and superior courts within a county occurs during an election for the office of municipal court judge, the conduct of the direct primary election and general election shall be governed by the law otherwise applicable to the election of a municipal court judge.

(b) A judge elected pursuant to this section shall be deemed to be a previously selected municipal court judge within the meaning of subdivision (b) of Section 23 of Article VI of the California Constitution.

(c) As used in this section, “during an election” means during the period beginning on the 127th day before a direct primary election and ending on the day of the general election.

(Repealed and added by Stats. 1998, Ch. 931, Sec. 257. Effective September 28, 1998.)



70217

On unification of the municipal and superior courts in a county, until adoption of a statewide structure for trial court employees, officers, and other personnel by the Legislature:

(a) Notwithstanding any other provision of law contained in this title, upon unification, previously selected officers, employees, and other personnel who serve the courts shall become the officers, employees, and other personnel of the unified superior court at their existing or equivalent classifications, and with their existing salaries, economic and noneconomic benefits and other existing terms and conditions of employment that include, but are not limited to, accrued and unused vacation, sick leave, personal leave, health and pension plans, civil service or merit system coverage, and other systems that provide similar employment protections. The status, position, and rights of such persons shall not be affected by the unification and shall be retained by them as officers, employees, and other personnel of the unified superior court. This provision shall be retroactive to the date of unification and shall supersede any other provision of law governing at-will employment or exemption from civil service coverage applicable to these employees. It is the intent of the Legislature to ensure that officers, employees, and other personnel of the superior court do not lose employment protections to which they were entitled when unification took effect as a result of unification.

(b) Permanent employees of the municipal and superior courts on the effective date of unification shall be deemed qualified, and no other qualifications shall be required for employment or retention. Probationary employees on the effective date of unification shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period.

(c) Employment seniority of an employee of the municipal or superior courts on the effective date of unification shall be counted toward seniority in the unified superior court, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(d) No officer or employee with peace officer status shall lose that status as a result of unification, and any officer or employee authorized to perform notice and process services or court security services in the municipal court is authorized to perform those services in the unified superior court.

(Amended by Stats. 1999, Ch. 891, Sec. 10.5. Effective January 1, 2000.)



70218

When the municipal and superior court in a county are unified:

(a) Article 3 (commencing with Section 71630) of Chapter 7 of Title 8 shall be fully applicable to the county and the unified superior court.

(b) An employee organization that has been previously recognized as a representative of a group of court employees or the exclusive representative of an established appropriate bargaining unit of court employees, either by the county or municipal court or superior court shall continue to be recognized as a representative or the exclusive representative of the same employees of the county or unified superior court.

(c) An existing memorandum of understanding or agreement between the county, a municipal court, or a superior court shall remain in effect and be fully binding on the county, the unified superior court, and the employee organization involved for the term of the agreement. However, in the event of an election held under paragraph (2) of subdivision (e), (1) a memorandum of understanding or agreement with an employee organization that is no longer recognized as the exclusive representative shall continue in effect and be administered by the employee organization that receives a majority of votes in the election and is certified or recognized pursuant to paragraph (2) of subdivision (e), provided that the memorandum of understanding or agreement shall be subject to reopening on request of either the unified superior court or the newly certified or recognized employee organization, provided that no changes in that memorandum of understanding or agreement may be made during its term without mutual agreement of the unified superior court and the newly certified or recognized employee organization, and (2) a memorandum of understanding or agreement with an employee organization that receives a majority of votes in the election shall remain in full force and effect until its expiration or until replaced by a subsequent memorandum of understanding or agreement.

(d) Nothing in this article shall disturb or affect any court- or county-established appropriate bargaining unit or memorandum of understanding or agreement between an employee organization and a county or court, unless subdivision (e) applies.

(e) (1) Where there is more than one employee organization that has been previously recognized as the exclusive representative of employees of the municipal court and the superior court, the county and the unified superior court shall continue to recognize each exclusive representative of each bargaining unit and shall continue to be bound by any existing memorandum of understanding or agreement covering those employees for a period not to exceed 225 days from date of unification, pending the exhaustion of the election procedure set forth in paragraph (2). Any conflicts in the existing agreements as to wages and other terms and conditions of employment shall be subject to negotiation between the county or unified superior court and each of the exclusive representatives.

(2) If after unification it is determined that two or more exclusive representatives seek to represent employees in a single appropriate bargaining unit, the unified superior court shall conduct a representation election in accordance with Article 3 (commencing with Section 71630) of Chapter 7 of Title 8. With respect to this process (A) the unified court shall meet and confer in good faith with all incumbent exclusive representatives regarding the establishment of appropriate bargaining units, (B) the county or unified superior court shall maintain a neutral position as to the competing employee organizations in the election, (C) the employee organization shall be certified or recognized as the exclusive bargaining representative upon receiving a majority of the votes cast in the representation election, (D) the election of an exclusive representative shall be conducted no later than 180 days from the effective date of unification or the effective date of this subparagraph, whichever comes later, and (E) the certification or recognition of an exclusive representative shall be complete no later than 45 days from the date of the election.

(f) This section applies to all unified superior courts, and the counties and employee organizations involved, beginning on the date of unification.

(Amended by Stats. 2000, Ch. 1010, Sec. 13. Effective January 1, 2001.)



70219

On submission by the California Law Revision Commission of its report to the Governor and the Legislature pursuant to Resolution Chapter 102 of the Statutes of 1997 recommending statutory changes that may be necessitated by court unification, the Judicial Council and the California Law Revision Commission shall study and make recommendations to the Governor and the Legislature on the issues identified in the report as appropriate for future study, including consideration of the experience in counties in which the courts have unified. Each agency shall assume primary or joint responsibility for the studies and recommendations as outlined in the report, and each agency shall consult with the other in the studies and recommendations. This section does not limit any authority of the Judicial Council or the California Law Revision Commission to conduct studies and make recommendations authorized or directed by law.

(Added by Stats. 2002, Ch. 784, Sec. 340. Effective January 1, 2003.)









CHAPTER 5.7 - Superior Court Facilities

ARTICLE 1 - General Provisions

70301

This chapter shall be known and may be cited as the “Trial Court Facilities Act of 2002.”

As used in this chapter:

(a) “Bonded indebtedness” includes any financial encumbrance, including, but not limited to, bonds, lease revenue bonds, certificates of participation, mortgages, liens, or loans, on a building.

(b) “Building” means a single structure or connected structures. A building may include related structures.

(c) “County facilities payment” means the amount established by Article 5 of this chapter to be paid by a county in partial exchange for relief from the responsibility for providing court facilities.

(d) “Court facilities” consist of all of the following:

(1) Rooms for holding superior court.

(2) The chambers of the judges of the court.

(3) Rooms for the attendants of the court, including, but not limited to, rooms for accepting and processing documents filed with the court.

(4) Heat, ventilation, air-conditioning, light, and fixtures for those rooms and chambers.

(5) Common and connecting space to permit proper and convenient use of the rooms.

(6) Rooms for secure holding of a prisoner attending court sessions, together with secure means of transferring the prisoner to the courtroom.

(7) Any other area within a building required or used for court functions.

(8) Grounds appurtenant to the building containing the rooms.

(9) Parking spaces historically made available to one or more users of court facilities.

(e) “Deferred maintenance” means a backlog of projects that occurs when ongoing maintenance and repair of court facilities or a building is not sustained at an appropriate level in quality, quantity, or frequency to support the designed level of service of the building or special repair projects are not accomplished as needed.

(f) “Historical building” means a building that is identified as a historical building by the county board of supervisors and is either a “qualified historical building or structure,” as defined in Section 18955 of the Health and Safety Code, or is a building eligible for inclusion on the National Register of Historic Places under Section 470a of Title 16 of the United States Code.

(g) “Maintenance” means the ongoing upkeep of buildings, equipment, grounds, and utilities required to keep a building and its systems in a condition adequate to support its designed level of service.

(h) “Responsibility for facilities” means the obligation of providing, operating, maintaining, altering, and renovating a building that contains the facilities.

(i) “Shared use” refers to a building which is used for both court and noncourt purposes.

(j) “Special improvement” means any modification that increases the designed level of services of a building, or a one-time modification of a building that is not expected to be repeated during the lifetime of the building.

(k) “Special repair” means modifications that maintain the designed level of services of a building and does not include a special improvement.

(l) “Unacceptable seismic safety rating” means a rating of either “substantial risk” (level V), “extensive but not imminent risk” (level VI), or “imminent risk” (level VII) under the Risk Acceptability Table of the State Building Seismic Program as developed by the Division of the State Architect, April 1994, p. II-2.

(m) “Usable space” means space that an occupier of a facility can actually use and may allocate to house personnel and furniture.

(n) “User rights” means the right to exclusive use of the noncommon area within a building allocated to that use as well as shared use of the common areas of the building and the appurtenant grounds and parking.

This section shall become operative on January 1, 2010.

(Repealed (in Sec. 1) and added by Stats. 2006, Ch. 444, Sec. 1.5. Effective January 1, 2007. Section operative January 1, 2010, by its own provisions.)



70303

(a) The Court Facilities Dispute Resolution Committee is hereby created to hear and determine disputes between a county and the Judicial Council as specified by this chapter.

(b) The committee shall consist of the following members:

(1) One person selected by the California State Association of Counties.

(2) One person selected by the Judicial Council.

(3) One person selected by the Director of Finance.

(c) The committee shall hear and make recommendations to the Director of Finance for determinations in disputes involving the following matters:

(1) Buildings rejected for transfer of responsibility because of deficiencies as provided in Section 70328.

(2) Failure to reach agreement on transfer of responsibility for a building as provided in Section 70333.

(3) Disputes regarding the appropriateness of expenditures from a local courthouse construction fund as provided in Section 70403.

(4) County appeal of a county facilities payment amount as provided in Section 70366.

(5) Administrative Office of the Courts appeal of a county facilities payment amount as provided in Section 70367.

(d) Upon receipt of the recommendation from the committee, the Director of Finance shall make the final determination of the issue in dispute.

(e) The expenses of members of the committee shall be paid for by the agency or organization selecting the member.

(f) The Judicial Council, the California State Association of Counties, and the Department of Finance shall jointly provide for staff assistance to the committee.

(g) Regulations and rules adopted by the committee shall be exempt from review and approval or other processing by the Office of Administrative Law required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2.

(Amended by Stats. 2003, Ch. 592, Sec. 7. Effective January 1, 2004.)






ARTICLE 2 - Responsibility for Court Facilities

70311

(a) Commencing July 1, 1997, and each year thereafter, no county or city and county is responsible to provide funding for “court operations,” as defined in Section 77003 and Rule 10.810 of the California Rules of Court, as it read on January 1, 2007.

(b) Except as provided in Section 70312, commencing as of July 1, 1996, and each year thereafter, each county or city and county shall be responsible for providing necessary and suitable facilities for judicial and court support positions created prior to July 1, 1996. In determining whether facilities are necessary and suitable, the reasonable needs of the court and the fiscal condition of the county or city and county shall be taken into consideration.

(c) If a county or city and county fails to provide necessary and suitable facilities as described in subdivision (b), the court shall give notice of a specific deficiency. If the county or city and county then fails to provide necessary and suitable facilities pursuant to this section, the court may direct the appropriate officers of the county or city and county to provide the necessary and suitable facilities. The expenses incurred, certified by the judges to be correct, are a charge against the county or city and county treasury and shall be paid out of the general fund.

(d) Prior to the construction of new court facilities or the alteration, remodeling, or relocation of existing court facilities, a county or city and county shall solicit the review and comment of the judges of the court affected regarding the adequacy and standard of design, and that review and comment shall not be disregarded without reasonable grounds.

(e) Any reference in the statutes enacted prior to January 1, 2003, that refers to Section 68073 shall be deemed to refer to this section.

(Amended by Stats. 2007, Ch. 130, Sec. 133. Effective January 1, 2008.)



70312

If responsibility for court facilities is transferred from the county to the Judicial Council pursuant to this chapter, the county is relieved of any responsibility under Section 70311 for providing those facilities. The county is also relieved of any responsibility for deferred or ongoing maintenance for the facility transferred, except for the county facilities payment required by Section 70353. Except as otherwise provided by this chapter, or by the agreement between the Judicial Council and the county under this chapter, the Judicial Council shall have ongoing responsibility for providing trial court facilities. If responsibility for all court facilities within a county has been transferred pursuant to this chapter, that county shall have no responsibility for providing court facilities. This section does not relieve a county of its obligation under Article 5 (commencing with Section 70351) or its obligations under any agreement entered into pursuant to this chapter.

(Amended by Stats. 2005, Ch. 410, Sec. 2. Effective January 1, 2006.)



70313

This chapter may not be construed as authorizing a county, a city and county, a court, the Judicial Council, or the state to supply to the official reporters of the courts stenography, stenotype, or other shorthand machines, or as authorizing the supply to the official reporters of the courts, for use in the preparation of transcripts, of typewriters, transcribing equipment, supplies, or other personal property. The enactment of this provision is a statement of existing law under former subdivision (f) of Section 68073 and is not a modification of the prior law.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)






ARTICLE 3 - Agreements Transferring Responsibility for Court Facilities

70321

(a) The Judicial Council, in consultation with the superior court of each county and the county shall enter into agreements regarding the transfer of responsibility for court facilities from that county to the Judicial Council. The agreements shall be executed no later than December 31, 2009. Transfer of responsibility may occur not earlier than July 1, 2004, and not later than December 31, 2009. On or before July 1, 2003, each county shall designate those persons who shall negotiate the agreements on behalf of the county and shall give the Judicial Council the names of those persons. The name of a person designated by a county to negotiate on its behalf may be changed by the county at any time by providing written notice to the Judicial Council.

(b) (1) Notwithstanding any other provision of law and except as provided in paragraph (2), any transfer agreement that is executed on or after October 1, 2008, and on or before March 31, 2009, shall contain a requirement that the county pay, in addition to the county facility payment established pursuant to Article 5 (commencing with Section 70351), a continuing amount from the date of transfer calculated by multiplying the county facilities payment by the percentage change in the National Implicit Price Deflator for State and Local Government Purchases, as published by the Department of Finance, for the fiscal year in which the transfer agreement is executed as compared to the prior fiscal year.

(2) (A) Prior to September 30, 2008, the Administrative Office of the Courts and a county may jointly declare all of the following:

(i) That extraordinary circumstances exist that have prohibited successful execution of a transfer agreement.

(ii) That all relevant transfer documents have been timely submitted and reviewed by the county.

(iii) That the failure to execute a transfer agreement prior to September 30, 2008, is not caused by the action, inaction, or delay on the part of the county.

(iv) That the agreement can reasonably be executed on or before December 31, 2008.

(B) If that declaration is signed pursuant to subparagraph (A), the application of the multiplier described in paragraph (1) shall be tolled through December 31, 2008. If the transfer agreement is executed by December 31, 2008, the multiplier shall not apply. Justification for a joint declaration shall be limited to either of the following:

(i) The failure to execute the transfer agreement was caused by the action, inaction, or delay of a third party, or a party to the transaction other than the county.

(ii) The Administrative Office of the Courts and the county have agreed to pursue an alternative method for complying with a seismic liability obligation under the provisions of Section 70324 and failure to execute the transfer agreement was caused by unique circumstances directly connected to the implementation of the alternative method authorized by the section.

(3) In exercising the authority provided under paragraph (2), a county shall not arbitrarily or capriciously request a joint declaration without a good faith belief that the conditions for that declaration are met, and the Administrative Office of the Courts shall not arbitrarily or capriciously decline to sign a joint declaration described in paragraph (2) if the conditions for that declaration are otherwise met.

(4) Copies of any joint declarations described in paragraph (2) will be transmitted upon their signing by both parties to the chairpersons of the Senate and Assembly Committees on Budget, Appropriations, and Judiciary.

(c) Notwithstanding any other provision of law, any transfer agreement that is executed on or after April 1, 2009, shall contain a requirement that the county pay, in addition to the county facility payment established pursuant to Article 5 (commencing with Section 70351), a continuing amount from the date of transfer calculated by multiplying the county facilities payment by the year-to-year percentage change in the annual state appropriations limit as described in Section 3 of Article XIII B of the California Constitution for the year in which the transfer agreement is executed.

(Amended by Stats. 2009, Ch. 140, Sec. 91. Effective January 1, 2010.)



70322

Agreements for the transfer of responsibility for court facilities from the county to the Judicial Council may include multiple buildings within the county, and need not require a separate agreement for each building.

(Repealed and added by Stats. 2008, Ch. 9, Sec. 3. Effective April 23, 2008.)



70323

Subject to the provisions of Section 70325 concerning a building subject to a bonded indebtedness, and Section 70329 concerning historic buildings, transfer of responsibility for court facilities shall be evidenced by the following change in title to the building containing those facilities:

(a) If the building is currently owned by the county and used solely for court functions, the building shall be transferred to the state which shall hold title to and use of the entire building. This subdivision may not apply to buildings that are deficient as provided in subdivision (b) of Section 70326. Unless bonded indebtedness, including the legal obligation to pay the indebtedness, is transferred to the state, this subdivision does not apply so long as a court facility is subject to bonded indebtedness. Title shall transfer to the state when the bonded indebtedness is paid. For the purposes of this subdivision, bonded indebtedness includes only the bonded indebtedness existing at the time of transfer of responsibility, and any refunding of the existing bonded indebtedness issued to achieve monetary savings to the county. Any refunding under this subdivision does not extend the original maturity date of the bonded indebtedness and may not increase the original principal amount of the indebtedness, except to pay costs relating to the refunding of the bonded indebtedness.

(b) If the building is currently owned by the county and used for court and other county functions, title to the building may be held in one of three ways, each of which shall be considered a transfer of responsibility for the court facilities for purposes of Section 70312:

(1) The county may continue to hold title to the building.

(2) The county may transfer title to the building to the state.

(3) The county may transfer title to the building to joint ownership between the county and the state.

(c) If the building is currently owned by a third party and leased by the county, any of the following apply:

(1) If the lessor consents to transfer of the lease to the state either without modification of the lease or on modification terms acceptable to the county and the Judicial Council, the county shall transfer its rights and responsibilities under the lease to the state. The court shall then occupy the building under the terms of the lease.

(2) If the lessor does not consent to the transfer of the lease to the state or the lessor’s new terms for transfer of the lease to the state are unacceptable to either the county or the Judicial Council, the county shall continue to provide facilities to the court under the terms of the lease and the amount of the lease payments shall be excluded from the county facilities payment provided by Section 70359. Upon expiration of the lease, the amount of the lease payments shall then be included in the county facilities payment in the same manner provided by Section 70359, as if the lease were transferred to the state.

(3) If the lessor does not consent to the transfer of the lease to the state or the lessor’s new terms for transfer of the lease to the state are unacceptable to either the county or the Judicial Council, the county and the Judicial Council may agree that the provisions of paragraph (2) of subdivision (c) shall not apply, the court shall find alternative facilities, and the amount of the lease payments due under the lease shall be included in the county facilities payment as provided by Section 70359. The agreement under this subdivision may include an agreement for a different lease payment amount to be included in the county facilities payment.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70325

(a) (1) If title to a building proposed to be transferred pursuant to this chapter is subject to a bonded indebtedness, the county shall retain the revenue sources used to pay the bonded indebtedness in which case the county shall be required to continue to make the payments on the bonded indebtedness.

(2) As an alternative to paragraph (1), the county and the state may agree that the county shall transfer the revenue sources to the state, in which case, the state shall be required to make the payments on the bonded indebtedness in the amount of the revenue received. If the amount payable on the bonded indebtedness exceeds the amount of the revenue transferred to the state, the county shall be responsible for paying the remaining amount. If a revenue source is used to pay the bonded indebtedness on several buildings and not all of those buildings are being transferred to the state, the county shall transfer the proportion of the revenue used to pay the bonded indebtedness on the buildings transferred to the state. Except for revenue sources subject to Section 70375, any revenue source transferred by the county to the state under this paragraph shall be transferred back to the county by the state when the bonded indebtedness on the building is retired.

(b) Except in the case of a shared use building or historical building whose title is not being transferred from the county, the agreement concerning transfer of responsibility for court facilities contained in a building subject to bonded indebtedness shall specify when title to the building will transfer, which shall not be later than the date of final payment of the bonded indebtedness on the building. A county shall not extend the term of the final maturity date of, or increase the amount of, any bonded indebtedness on a building containing court facilities whose responsibility has been transferred to the state without the consent of the Administrative Director of the Courts. For the purposes of this subdivision, the amount of the bonded indebtedness shall not be deemed to be increased if the amount is refunded for an amount not greater than the original principal amount of the indebtedness plus any costs relating to the refunding of the bonded indebtedness.

(c) Notwithstanding any provision to the contrary in this chapter, during the period and to the extent which bonded indebtedness is outstanding with respect to any court facility, the state shall not have any equity or other ownership rights in, to, or with respect to, the court facility. A county may not sell, assign, or transfer any rights or interests in that facility, or otherwise further encumber the facility, other than those rights, interests, or encumbrances required by legal documents establishing the bonded indebtedness. If, during the period of bonded indebtedness outstanding with respect to a court facility, the state is required to vacate the facility through the operation or enforcement of the legal documents establishing the bonded indebtedness, the county shall be responsible for providing the state with suitable and necessary court facilities at least equal to those occupied by the state immediately prior to the date on which the state was compelled to vacate the facility.

(Amended by Stats. 2005, Ch. 410, Sec. 3. Effective January 1, 2006.)



70326

(a) Except as provided in this section, the agreement may not require any payment from the county to the state for any deficiencies in the court facilities being transferred caused by deferred maintenance.

(b) A building and the court facilities in it shall be deemed deficient if any of the following exist:

(1) A deficiency or deficiencies that constitute a significant threat to life, safety, or health.

(2) A deficiency or deficiencies that include seismically hazardous conditions with an unacceptable seismic safety rating.

(3) Deficiencies that in their totality are significant to the functionality of the facility.

(c) Neither title to a deficient building nor responsibility for the court facilities in that building shall transfer to the state or the Judicial Council under this chapter, and Section 70312 does not apply to the court facilities in a deficient building, unless provision is made in the agreement for correction of the deficient items.

(d) If one or more phases of a maintenance project are pending on the court facilities prior to the date of the agreement under this article, the agreement shall specify whether the county shall complete those phases of the project, to the extent approved, or shall transfer funds to the state to permit completion of those phases of the project. As used in this section, a phase of a project is to be deemed pending to the extent that the board of supervisors has either approved the phase in whole or in part at a board of supervisors meeting, and either allocated or appropriated money for the phase in whole or in part, or executed a contract for the phase in whole or in part.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70327

(a) Prior to the completion of the negotiations concerning the transfer of responsibility for court facilities in a building, the state shall provide for a licensed structural engineer to inspect and evaluate the building containing the court facilities for seismic safety if the building was built under a building code prior to the 1988 Uniform Building Code and the building has not been upgraded since 1988 for seismic safety. The inspection shall be made using the method and criteria for seismic safety developed by the Department of General Services’ Real Estate Services Division. Any repair required to the damage caused by the exploratory inspection shall be paid for by the state.

(b) The county shall assist the state in the inspection by providing the following:

(1) Access to the facility for inspection purposes.

(2) Drawings and design documents for the building, if available.

(3) Any reports on structural or seismic evaluations of the building.

(c) If a building is given an unacceptable seismic safety rating and the county subsequently performs seismic upgrade work, the state may, upon the request of the county and at the county’s expense, contract with a licensed structural engineer to reinspect and reevaluate the building.

(d) Neither title to a building with an unacceptable seismic safety rating nor responsibility for the court facilities in that building shall transfer to the state or the Judicial Council under this chapter, and Section 70312 does not apply to the court facilities in that building, unless provision is made in the agreement for correction of the unacceptable seismic safety items.

(e) The Administrative Director of the Courts, in his or her discretion, with the approval of the Director of Finance or his or her designee, may waive the inspection required by subdivision (a) upon his or her finding of either of the following:

(1) The ratio of court facilities to other facilities in the building is minimal and title to the building is not being transferred to the state.

(2) The amount of court space in the building does not exceed 10,000 square feet.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70328

If a building receives an unacceptable seismic safety rating under Section 70327, or is rejected as deficient under Section 70326, the county may appeal that action to the Court Facilities Dispute Resolution Committee. The state has the burden of proving by a preponderance of the evidence the unacceptable seismic safety rating or deficient rating.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70329

(a) Title to a historical building containing court facilities may not be transferred to the state without the express consent of the county’s board of supervisors.

(b) If title to a historical building containing court facilities is not transferred to the state, the county may still be relieved of its responsibility to fund court facilities under Section 70312 if the county as part of its agreement under this article either:

(1) Makes the court facilities within the historical building available to the Judicial Council for court use.

(2) Provides, with the consent of the Judicial Council, alternative court facilities of at least comparable size, condition, and utility.

(c) Court facilities provided under this section shall meet all requirements for transfer of court facilities under this chapter, and the court and the Judicial Council shall have all the rights to that building that they have under this chapter to other court facilities whose responsibility is transferred to the Judicial Council.

(d) A county shall not prevent a court from using court facilities traditionally used by that court in a historical building, except with the consent of the Administrative Director of the Courts.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70330

The agreement shall provide for parking spaces for the court of comparable convenience, number, and type, as was made available for court use as of October 1, 2001. For purposes of this section, parking spaces for the court includes, but is not limited to, spaces for judges, court employees, other court staff, witnesses, and jurors.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70331

(a) If there are one or more pending phases of a project involving court facilities and the responsibility for the facility is to be transferred to the Judicial Council, the Judicial Council may, as part of the agreement under this article, require the completion of those phases of the project, to the extent that county funds or property have been allocated, approved, appropriated, or committed to those phases of the project by resolution or ordinance as a condition of transfer of responsibility to the Judicial Council.

(b) This section applies irrespective of whether title to the building containing the court facilities is to be transferred to the state.

(c) As used in this section, a phase of a project is to be deemed pending to the extent that the board of supervisors has either approved the phase in whole or in part at a board of supervisors meeting, and allocated or appropriated money for the phase in whole or in part, or executed a contract for the phase in whole or in part.

(d) The Judicial Council may request the county to implement design changes relating to the project if either the overall effect of the changes do not increase the costs of the project to the county, or the Judicial Council agrees to pay any extra costs caused by the changes.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70332

The Judicial Council, in consultation with the Department of Finance and the trial courts, and the California State Association of Counties, in consultation with the Department of Finance and the counties, shall develop the procedures for implementing the transfer of responsibility for court facilities from the counties to the state as set forth in this article.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70333

If the Judicial Council and the county fail to reach agreement on any facility, each shall present its position to the Court Facilities Dispute Resolution Committee which shall render its determination concerning that transfer of responsibility for that facility.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)






ARTICLE 4 - Administration of Shared Use Buildings

70341

(a) The user rights of the court and the county are based on the proportional allocation of exclusive use facilities within the building for the court and for the county as specified in the agreement, regardless of the entity holding title to the building.

(b) The court and the county shall each have exclusive use of the facilities in the building currently used by it, together with the shared use of the common areas, indefinitely and at no cost, subject to the terms of any lease with a third-party lessor.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70342

(a) If the county holds title to a shared use building and the court wishes to have additional space in the building, if the county agrees to allocate additional space, the county may charge the state reasonable rent for any space as may be agreed between the county and the Judicial Council.

(b) If the state holds title to a shared use building and the county wishes to have additional space in the building, if the state agrees to allocate additional space, the state may charge the county reasonable rent for any space as may be agreed to between the county and the Judicial Council.

(c) If the state and the county jointly hold title to a shared use building and either the court or the county wishes to have additional space in the building, the Judicial Council and the county may agree to modify the amount of space and the charges made for that space.

(d) If the state or the county is a lessee in a shared use building owned by a third party and the court or the county wishes to have additional space in the building, the Judicial Council or the county may negotiate with the lessor concerning the amount of space and the charges made for that space. This subdivision does not permit either the state or the county to occupy space in the building leased by the other party without the consent of that party.

(e) Unless the Judicial Council and the county agree otherwise, if either the Judicial Council or the county desires to decrease the amount of space it occupies in a shared use building, it may do so only after offering the other party the space on the same terms and conditions as to which it has proposed to transfer the space to a third party. Notwithstanding the transfer of space pursuant to this subdivision or the failure to use the space, the Judicial Council and the county are not relieved of their rights and responsibilities under the agreement entered into pursuant to Section 70343, unless that agreement is superseded by a subsequent agreement. As used in this subdivision, a “third party” means an entity other than the court or the county.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70343

(a) Notwithstanding the manner of holding title to a shared use building:

(1) The rights and responsibilities of the Judicial Council, the court, and the county in a shared use building shall be established by an agreement between the Judicial Council and the county which may be modified by the consent of both the Judicial Council and the county. The agreement shall include, but not be limited to:

(A) The liability and responsibility for ongoing maintenance and administration of the building.

(B) Any agreed-upon conditions involving the ongoing administration of the building.

(C) Any agreements concerning general liability for the building, building planning, engineering, design, maintenance, repair, construction, failure to maintain common use areas, and dispute resolution.

(D) A provision involving resolution of disputes that may arise under the agreement between the county and the Judicial Council.

(2) Unless otherwise specifically provided by agreement between the Judicial Council and the county, the Judicial Council and the county shall share operation and maintenance costs in a shared use building as follows:

(A) Each entity is responsible for the operation and normal day-to-day maintenance costs of that space in the building exclusively used by the entity.

(B) Each entity shall share the operating and normal day-to-day maintenance costs for the common space in the building based on the proportionate amount of space exclusively used by each entity.

(C) Each entity shall share the major building repairs and maintenance affecting the entire building, including, but not limited to, common areas, based on the proportionate amount of space exclusively used by each entity.

(b) The use of space in a joint-use building by both the court and the county shall be compatible with the building and shall not deteriorate or diminish the ability of either the county or the court to use the remaining space effectively.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70344

(a) The entity holding title to a shared use building, except a third-party lessor, shall not transfer any right to a third party of the part of the building used by the other entity or place further bonded indebtedness on it, except as already required by operation of the legal documentation related to bonded indebtedness or as agreed to by the Judicial Council and the county, if the result of the action would be a further delay in transfer of title to the building to the other party pursuant to subdivision (b) of Section 70325.

(b) If either the court or the county occupies 80 percent or more of a shared use building, the Judicial Council, on behalf of the court, or the county may require the other entity to vacate the building. The entity vacating the building shall be given reasonable notice and shall be compensated by the other entity for its equity in the facility and for relocation costs at the fair market rate.

(c) Except as provided in subdivision (b), if the court or the Judicial Council is required to vacate a shared use building owned by the county, in whole or in part, the county shall provide the court or the Judicial Council with suitable and necessary facilities at least equal to those previously occupied by the court. The failure of the county to provide those facilities shall make the county responsible to the court under Section 70311 for the facilities not provided.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)






ARTICLE 5 - County Facilities Payment

70351

It is the intent of the Legislature in enacting this section to provide a source of funding for the ongoing operations and maintenance of court facilities by requiring each county to pay to the state the amount that county historically expended for operation and maintenance of court facilities. It is further the intent of the Legislature that funding for the ongoing operations and maintenance of court facilities that are in excess of the county facilities payments be provided by the state.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70351.5

Notwithstanding any other provision of this chapter, the California State Association of Counties, the Judicial Council, and the Director of Finance may agree to alternative methods for calculating the county facilities payment amount to be used by any county meeting the criteria set forth in those alternative methods. In the absence of an agreement, the other provisions of this article shall apply.

(Added by Stats. 2006, Ch. 444, Sec. 3. Effective January 1, 2007.)



70352

(a) There is hereby established the Court Facilities Trust Fund.

(b) Money deposited in this fund and appropriated by the Legislature shall be administered by the Judicial Council for the operation, repair, and maintenance of court facilities and other purposes provided by statute. The Judicial Council may delegate the administration of the fund to the Administrative Director of the Courts.

(c) The Judicial Council shall recommend to the Governor and the Legislature each fiscal year on the proposed expenditures from the fund and submit a report on actual expenditures after the end of each fiscal year.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70353

(a) Each county shall remit the county facilities payment determined by this article to the Controller, for deposit into the Court Facilities Trust Fund. One-quarter of each county’s facilities payment shall be remitted to the Controller quarterly on October 1, January 1, April 1, and July 1. Any payment that is not made when required by this subdivision shall be considered delinquent, and subject to the penalties specified in subdivision (b).

(b) Upon receipt of any delinquent payment required pursuant to this section, the Controller shall calculate a penalty on any delinquent payment by multiplying the amount of the delinquent payment at a daily rate equivalent to 11/2 percent per month for the number of days the payment is delinquent. Penalty amounts calculated pursuant to this subdivision shall be paid by the county to the Court Facilities Trust Fund no later than 45 days after the end of the month in which the penalty was calculated.

(c) The Judicial Council shall provide the Controller with a schedule of the county facility payments at the beginning of each fiscal year. If the amount of the county facility payment changes pursuant to this article, the Judicial Council shall provide the Controller with a new schedule of payments within 30 days of the change.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70354

The components of the county facilities payment are based on the actual annual direct and indirect county expenditures on court facilities. In the case of a shared use building, the amounts are prorated for the court’s usable space in the building as a percentage of total usable space in the building. The determination of the court’s usable space and the total usable space shall be made by the standard methodology used for determining usable space by the Department of General Services.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70355

(a) Except for the value computed under Section 70359, all values listed in this article shall be adjusted from the fiscal year of the expenditure to the month of the effective date of transfer for inflation using, as the inflation index, the average of the following three indices from the Bureau of Labor Statistics Producer Price Index, all rebased to equal 100 as of January 1996:

(1) Building cleaning and maintenance services (Series Id PCU 7349).

(2) Operators and lessors of nonresidential buildings (Series Id PCU 6512).

(3) Maintenance and repair constructions (Series Id PCU BMRP).

(b) For purposes of this section, “rebasing” means dividing all the values of the price index, by the value of the price index for the period to which the values are to be rebased, and multiplying the results by 100.

(Amended by Stats. 2003, Ch. 592, Sec. 8. Effective January 1, 2004.)



70356

The following items shall be included in the county facilities payment based on a five-year average of expenditures made by the county for facility operation and maintenance. This amount shall be computed by multiplying the value for each of the five fiscal years from 1995–96 to 1999–2000, inclusive, by the change in the inflation index specified in Section 70355 from January of that fiscal year to the month of the date of transfer of responsibility for the court facilities from the county to the state, inclusive, and then averaging the five adjusted yearly values:

(a) Maintenance and repair, including, but not limited to, maintenance and repair of the building and its components, utility systems, security equipment, and interior and exterior lighting.

(b) Purchase, installation, modernization, and maintenance of major building systems not of an ongoing nature, including, but not limited to, plumbing, HVAC (heating, ventilation, and air-conditioning), electrical, and vertical transportation.

(c) A special repair.

(d) Landscaping and grounds maintenance services for court facilities.

(e) Maintenance of parking spaces or garages dedicated to the court or for jurors.

(f) County facility management and administrative costs directly or indirectly associated with trial court facilities, including, but not limited to, management, supervision, planning, design, department administration, payroll, finance, procurement, and program management.

(Amended by Stats. 2003, Ch. 592, Sec. 9. Effective January 1, 2004.)



70357

(a) The cost of utilities shall be included in the county facilities payment by calculating the average consumption of utilities for the fiscal years 1995–96 to 1999–2000, inclusive, multiplying the consumption averages by the 1999–2000 rates, and multiplying the value by the increase in the inflation index specified in Section 70355 from January 2000, to the month of the date of transfer of responsibility for the court facilities from the county to the state, inclusive. The consumption rates for 1999–2000 shall be the average of the rates for each month of that fiscal year.

(b) If the county states in its county facilities payment calculation under Section 70363 that either utility consumption amounts or rates are not reasonably available for any court facility for any or all of the 1995–96 to 1999–2000, inclusive, fiscal years after a good faith effort to obtain those consumption amounts or rates, then the cost of utilities for that facility shall be included in the county facilities payment by calculating the five-year average of the utility costs incurred in connection with the operation of the building for the 1995–96 to 1999-2000, inclusive, fiscal years. This amount shall be calculated by multiplying the yearly utility costs for each court facility for each of the five fiscal years from 1995–96 to 1999–2000, inclusive, by the change in the inflation index specified in Section 70355 from January of that fiscal year to the month of the date of transfer of responsibility for the court facility from the county to the state, inclusive, and then averaging the five inflation-adjusted yearly values.

(c) If the county states in its county facilities payment calculation under Section 70363 that the utility cost information described in subdivisions (a) and (b) is not reasonably available for any court facilities for any or all of the fiscal years 1995–96 to 1999–2000, inclusive, after a good faith effort to obtain that information, then the cost of utilities for those facilities shall be calculated using all relevant information available to the county and to the Administrative Office of the Courts.

(d) For purposes of any good faith statement made pursuant to subdivision (b) or (c), the county shall include a detailed description of all activities it undertook to obtain the information and the results of each activity.

(e) If the county implemented a special improvement to increase energy efficiency during the 1995–96 fiscal year or thereafter, and that special improvement resulted in measurable and ongoing net cost savings, then the county may include a description of the special improvement and the resulting cost savings as part of its county facilities payment calculation under Section 70363. The amount of any reduction in the county facilities payment calculation shall be limited to the demonstrable ongoing cost savings to the state directly resulting from the special improvement only to the extent not already reflected in the cost or consumption data used to determine utilities costs. The county shall document or demonstrate the savings and the fact that the savings are not already reflected.

(f) As used in this section, “utility costs” include, but are not limited to, natural gas, heating oil, electricity, water, sewage, and garbage. Utility costs shall be included without regard to whether payment of the costs was made by the county, the court, or another entity except that the amount of specific utility costs may not be included in the county facilities payment if all of the following conditions are satisfied:

(1) A lease expressly provides that the utilities are to be paid by the lessor.

(2) There is no payment by the lessee for the utilities, except as part of the lease payment.

(3) The lease payment is included in the county facilities payment.

(Amended by Stats. 2004, Ch. 249, Sec. 1. Effective August 23, 2004.)



70358

Insurance costs shall be included in the county facilities payment. If the actual expenditures made by the county are used to determine the amount, the expenditures shall be based on the 1999–2000 fiscal year multiplied by the increase in the inflation index specified in Section 70355 from January 2000, to the month of the date of the transfer of responsibility for the court facilities from the county to the state, inclusive.

The amount of insurance may not include the cost of any insurance required by any agreement involving bonded indebtedness on the facility to the extent that the cost of insurance is greater than the cost of commercial insurance coverage on the building.

The determination of the insurance costs may consider the costs of commercial insurance coverage for a fair and reasonable level of insurance and the costs of self-insurance. The amount of the insurance costs shall be subject to negotiation between the Judicial Council and the county.

To the extent the responsibility for grounds is transferred, the insurance costs for court facilities shall include, but not be limited to, the cost of liability insurance relating to the grounds.

(Amended by Stats. 2003, Ch. 592, Sec. 11. Effective January 1, 2004.)



70359

(a) Court facilities rental or leasing, except to the extent included as a court operation in Rule 10.810 of the California Rules of Court, shall be included in the county facilities payment using as the initial amount the annual amount for the lease for the fiscal year of the date of transfer of those court facilities to the state.

(b) The amount computed under subdivision (a) shall be adjusted annually for each remaining year in the lease to reflect the changed annualized amount for the lease for each year remaining on the lease. A lease amount in the final year of any lease entered into or renewed on or after October 2, 2001, shall represent a good faith relationship to the fair market value of the facilities either at the time of the making of the lease or the time of determination of the final year lease amount.

(c) The adjustment of the amount pursuant to subdivision (b) shall not permit either the county or the Judicial Council to appeal the county facilities payment amount under Section 70366 or 70367, except as to any issues directly related to the adjustment made by subdivision (b).

(d) The amount of any lease included in the county facilities payment amount shall, unless otherwise agreed to by the Administrative Director of the Courts and the county, be paid by the county from the county’s courthouse construction fund, if the lease was originally entered into prior to July 1, 2002, and to the extent the lease was funded in whole or in part by the courthouse construction fund prior to July 1, 2002. The length of time payment that may be made from the courthouse construction fund is to be calculated by the length of the lease entered into before July 1, 2002, plus any one renewal or extension of not more than five years entered into on or after July 2, 2002. The Administrative Director of the Courts may agree to a longer time for payment from the courthouse construction fund.

(Amended by Stats. 2007, Ch. 130, Sec. 134. Effective January 1, 2008.)



70360

Calculation of the county facilities payment may not include any of the following:

(a) Purchase of land and buildings.

(b) Construction and construction services.

(c) Maintenance of parking for the general public whose responsibility is not transferred and that may also be used by the courts or jurors.

(d) Depreciation of court facilities.

(e) Costs associated with court facilities or a portion of the facilities that is not transferred to the state or that remains a county responsibility.

(f) A capital project that alters the facilities’ function or capacity.

(g) Any county payments resulting from bonded indebtedness and not normally a cost of building operation.

(h) A special improvement.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70361

The Administrative Office of the Courts, in consultation with the courts, and the California State Association of Counties, in consultation with the counties, shall jointly prepare forms and instructions for calculating the county facilities payment in compliance with this section and submit those forms and instructions to the Director of Finance for approval. In the event that the Administrative Office of the Courts and the California State Association of Counties are unable to agree on forms and instructions, they shall present their positions of agreement and disagreement to the Director of Finance who shall make the final determination on the forms and instructions. The proposed forms and instructions or positions of each party shall be provided to the Director of Finance no later than June 30, 2003. Upon approval by the Director of Finance, the Administrative Office of the Courts shall provide the counties and the courts with the approved forms and instructions.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70362

(a) The Department of Finance shall provide the Administrative Office of the Courts with the base inflation index figures specified in Section 70355 for January 1996, January 1997, January 1998, January 1999, and January 2000, to be included in the approved instructions.

(b) During the period from July 2003, to June 2007, inclusive, on a monthly basis, the department shall provide the Administrative Office of the Courts with a forecast of the monthly inflation index figures specified in Section 70355, using a methodology mutually agreed upon by the department, Administrative Office of the Courts, and California State Association of Counties. This forecast may be used to make a preliminary determination of the county facility payment based on the proposed and final month of transfer.

(c) The department shall provide the Administrative Office of the Courts with the final revised inflation index figures specified in Section 70355 when the final data is available from the Bureau of Labor Statistics Producer Price Index. If the final inflation index figures for the month when a facility transferred from the county to the state is different than the figure used to calculate the county facility payment at the time of the transfer, the Administrative Office of the Courts shall recalculate the county facilities payment based on the final inflation index figures.

(d) Notwithstanding subdivision (c) of Section 70353, any change in the final county facilities payment made pursuant to subdivision (c) shall be reflected as an adjustment to the schedule of county facilities payments at the beginning of the next fiscal year. In addition, any over or underpayment resulting from the difference between the final calculation made pursuant to subdivision (c) and the county facility payment calculation made at the time of transfer shall be reflected as a one-time adjustment to the amount of the first county facility payment owed at the beginning of the next fiscal year.

(Amended by Stats. 2003, Ch. 592, Sec. 12. Effective January 1, 2004.)



70363

Each county shall calculate the county facilities payment for each facility pursuant to Section 70351.5 or using the forms and instructions as approved and distributed pursuant to Section 70361. The county shall mail the Judicial Council and local court the actual expenditure figures and adjustments at least 90 days prior to the proposed date of transfer of responsibility for that facility. The county auditor or, at the discretion of the board of supervisors, the board shall certify the reported expenditures and indexed calculations.

(a) Prior to the transfer of responsibility of each court facility from the county to the state, the Administrative Office of the Courts shall review the accuracy of the calculations.

(b) The Administrative Office of the Courts and the county shall meet and discuss any differences they have concerning the calculations in an effort to reduce or eliminate any areas of disagreement. Following the discussions, the Administrative Office of the Courts shall mail the Department of Finance the proposed county facility payment and any necessary background information, including the calculations and the reported county expenditures and a summary of any disagreements between the Administrative Office of the Courts and the county regarding the payment.

(c) The Department of Finance shall within 30 days of the receipt of the proposed county facilities payment from the Administrative Office of the Courts do any of the following:

(1) Approve the proposed payment.

(2) Approve a modified payment.

(3) Request additional information from either the county or the Administrative Office of the Courts.

(d) When the department has approved a county facilities payment for that facility, it shall mail the Administrative Director of the Courts the approved county facilities payment. The Administrative Office of the Courts shall mail a copy of the Department of Finance notification to the county administrative officer and the court executive officer.

(Amended by Stats. 2008, Ch. 9, Sec. 4. Effective April 23, 2008.)



70365

The parties to any appeal of the determination of the county facilities payment, for purposes of the mailing of documents, are the county administrative officer, on behalf of the county, and the Administrative Director of the Courts, on behalf of both the state and the court.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70366

(a) Within 30 days after the Administrative Office of the Courts has mailed the county the approved county facilities payment, pursuant to subdivision (d) of Section 70363, the county may submit a declaration to the Court Facilities Dispute Resolution Committee, with the mailing of copies to the other parties, that the amount is incorrect for one or more of the following reasons:

(1) Expenditure data is reported incorrectly or calculated incorrectly and causes an approved county facilities payment amount that is higher than the payment should be.

(2) The approved county facilities payment includes amounts that were specifically appropriated, funded, and expended by the county to fund extraordinary one-time expenditures. Extraordinary one-time expenditures do not include periodic major facility repair or maintenance including, but not limited to, reroofing or replacement of a major system component. Extraordinary one-time expenditures do include, but are not limited to, abatement of asbestos and seismic structural upgrades.

(3) The approved county facilities payment includes expenses funded from grants or subventions that would not have been funded without these grants or subventions.

(b) The Administrative Director of the Courts shall mail comments to the Court Facilities Dispute Resolution Committee on the county’s declaration within 30 days of the mailing of the county’s declaration, with the mailing to the other parties.

(c) Within 90 days of receipt of comments pursuant to subdivision (b), the Court Facilities Dispute Resolution Committee shall review the declarations and comments received, and make its recommendation to the Director of Finance concerning correction of any errors and, if necessary, adjustment of the amount of the county facilities payment. The Court Facilities Dispute Resolution Committee shall mail a copy of its recommendation to all the parties.

(d) The Director of Finance or his or her designee shall review the recommendations of the Court Facilities Dispute Resolution Committee and make his or her determination concerning any correction of errors and, if necessary, adjustment of the amount of the county facilities payment. The director shall mail a copy of his or her determination on all the parties.

(Amended by Stats. 2003, Ch. 592, Sec. 13. Effective January 1, 2004.)



70367

(a) Within 30 days after the Administrative Director of the Courts has mailed to the county, pursuant to subdivision (d) of Section 70363, the approved county facilities payment, the Administrative Director of the Courts may submit a declaration to the Court Facilities Dispute Resolution Committee, with copies mailed to the other parties, that the amount is incorrect because the county failed to report court facilities expenses paid by the county which reduced the amount of the approved county facilities payment.

(b) The county shall mail its comments to the Court Facilities Dispute Resolution Committee on the administrative director’s declaration within 30 days of the mailing of the administrative director’s declaration, with copies mailed to the other parties.

(c) Within 90 days of receipt of comments pursuant to subdivision (b), the Court Facilities Dispute Resolution Committee shall review the declarations and comments received, and make its recommendation to the Director of Finance concerning correction of any errors and, if necessary, an adjustment of the amount of the county facilities payment. The Court Facilities Dispute Resolution Committee shall mail a copy of its recommendation to all the parties.

(d) The Director of Finance or his or her designee shall review the recommendations of the Court Facilities Dispute Resolution Committee and make his or her determination concerning any correction of errors and, if necessary, an adjustment of the amount of the county facilities payment. The director shall serve a copy of his or her determination on all the parties.

(Amended by Stats. 2005, Ch. 22, Sec. 109. Effective January 1, 2006.)



70368

The county shall initially compute a separate county facilities payment for each building containing court facilities whose responsibility is transferred to the Judicial Council using the proposed date of transfer of responsibility for those court facilities as the date for computing inflation under Sections 70356, 70357, and 70358. The county’s responsibility for the county facilities payment for those facilities commences upon the actual date of transfer of responsibility for those facilities. If the actual date of transfer of responsibility for a facility is different than the proposed date of transfer, upon which the county facilities payment is calculated, the Administrative Office of the Courts shall adjust the amount of the county facilities payment by applying the inflation index figures for that county for the actual date of transfer, as provided in Section 70362, to the approved county facilities payment. The amount of any county facilities payment that takes effect after the beginning of a fiscal year shall be prorated for the amount remaining in that fiscal year. In no event shall a county have any responsibility for a court facility payment prior to the effective date of the transfer of responsibility for a facility.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70369

Where mail of notice or any other document is required by this article, any method of mailing equivalent to first-class mail may be used. The computation of time based on mailing under this article is based on the date the item was deposited in the mail.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70370

If the amount computed by the county under Section 70368 is increased pursuant to this article, the county shall pay the state the difference relating back to the initial date payment was due under Section 70368. If the amount computed by the county under Section 70368 is reduced pursuant to this article, the state shall pay the county the difference relating back to the initial date payment was due under Section 70368. Upon agreement between the county and state, any amount due under this section may be made by an addition or reduction in the next scheduled county facilities payment.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)






ARTICLE 6 - State Court Facilities Construction Fund

70371

There is hereby established the State Court Facilities Construction Fund, the proceeds of which shall be subject to the provisions of this article. Improvement of the court facilities and the construction funds generated by this article are intended to further reasonable access to the courts and judicial process throughout the state for all parties.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70371.5

(a) There is hereby established the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, the proceeds of which shall only be used for any of the following:

(1) The planning, design, construction, rehabilitation, renovation, replacement, or acquisition of court facilities.

(2) Repayment for moneys appropriated for lease of court facilities pursuant to the issuance of lease-revenue bonds.

(3) Payment for lease or rental of court facilities or payment of service contracts, including those made for facilities in which one or more private sector participants undertake some of the risks associated with the financing, design, construction, or operation of the facility.

(4) For trial court operations, as defined in Section 77003.

(b) Any funds expended from the Immediate and Critical Needs Account are not subject to Section 77202.

(c) Notwithstanding Section 13340, until July 1, 2012, the Immediate and Critical Needs Account is hereby continuously appropriated, without regard to fiscal year, only for the purposes of acquiring real property and completing preliminary plans.

(d) It is the intent of the Legislature that the money in the Immediate and Critical Needs Account shall be used in part to pay the debt service of lease revenue bonds, notes, bond anticipation notes, or other appropriate financial instruments used to pay for the costs referred to in subdivision (a) in the amount of up to five billion dollars ($5,000,000,000). The total bonded indebtedness shall not exceed that amount for which fine and fee revenues may fully satisfy the debt service.

(e) The Judicial Council shall collect and make available upon request information regarding the moneys deposited in the Immediate and Critical Needs Account resulting from new and increased fees, assessments, and penalties authorized by the act that added this section.

(f) (1) The Judicial Council shall make recommendations to the State Public Works Board before it undertakes projects based on its determination that the need for a project is most immediate and critical using the then most recent version of the Prioritization Methodology for Trial Court Capital-Outlay Projects originally adopted on August 26, 2006, subject to the availability of funds in the Immediate and Critical Needs Account. Any such recommendation shall be accompanied by a certification that there are sufficient funds in the Immediate and Critical Needs Account. The State Public Works Board shall establish the scope and cost for each individual project.

(2) The Legislature finds that there may not be enough resources to pay for the cost of the projects identified as immediate and critical needs by the Judicial Council pursuant to its Prioritization Methodology for Trial Court Capital-Outlay Projects originally adopted on August 26, 2006, even after considering any bonded indebtedness that may be issued relying at least in part on those resources. Therefore, in choosing which projects shall be recommended to the State Public Works Board to be funded from the Immediate and Critical Needs Account, the Judicial Council shall consider and apply, as appropriate, the following factors, among others:

(A) Any economic opportunity that exists for a project.

(B) The effect on available resources of using alternative methods of project delivery as provided by Section 70391.5.

(3) Nothing in paragraph (2) shall authorize the Judicial Council to exceed the resources provided by the Immediate and Critical Needs Account, together with other available resources, in undertaking projects identified as immediate and critical needs.

(4) As used in paragraph (2), “economic opportunity” includes, but is not limited to, free or reduced costs of land for new construction, viable financing partnerships with, or fund contributions by, other government entities or private parties that result in lower project delivery costs, cost savings resulting from adaptive reuse of existing facilities, operational efficiencies from consolidation of court calendars and operations, operational savings from sharing of facilities by more than one court, and building operational cost savings from consolidation of facilities.

(5) The Judicial Council shall not consider and apply an economic opportunity unless it is reasonably assured that the economic opportunity is viable and will be realized. If a project is selected for funding based on an economic opportunity that is withdrawn after the project is approved, the Judicial Council may cancel the project.

(g) Notwithstanding any law, the Controller may use the funds in the Immediate and Critical Needs Account of the State Court Facilities Construction Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381.

(Amended by Stats. 2012, Ch. 41, Sec. 38. Effective June 27, 2012.)



70371.6

The Judicial Council is authorized to acquire sites for the replacement of deficient court facilities within the Counties of Butte (New North County Courthouse), Los Angeles (New Southeast Los Angeles Courthouse), Tehama (New Red Bluff Courthouse), and Yolo (New Woodland Courthouse), as identified in the Immediate Needs Priority Group identified by the Judicial Branch Five-Year Infrastructure Plan, as adopted by the Judicial Council on April 25, 2008.

(Added by Stats. 2008, Ch. 311, Sec. 5.5. Effective January 1, 2009.)



70371.7

(a) Prior to seeking the State Public Works Board establishment of the scope and cost, the Judicial Council shall submit a report to the Joint Legislative Budget Committee describing the scope, budget, schedule, number of courtrooms, number of secure holding cells, and square footage of administrative support space to be constructed or renovated. If the Joint Legislative Budget Committee fails to take any action with respect to each report within 30 days after submittal, this inaction shall be deemed to be approval for the purposes of this section, and the Judicial Council is authorized to proceed to acquire real property and complete preliminary plans.

(b) (1) Upon certification of the availability of funds within the Immediate and Critical Needs Account, and the establishment of the project scope and cost by the State Public Works Board, notwithstanding any other provision of law, the Judicial Council is authorized to acquire real property and to complete preliminary plans for the superior court capital outlay projects adopted by the Judicial Council on October 24, 2008, identified in the Update to Trial Court Capital-Outlay Plan and Prioritization Methodology, or most recent version thereof.

(2) It is the intent of the Legislature that funding for working drawings and construction be appropriated in the next annual Budget Act following approval by the State Public Works Board of preliminary plans completed pursuant to paragraph (1).

(3) The scope and cost of the projects, including augmentations, authorized by this section shall be subject to approval and administrative oversight by the State Public Works Board pursuant to Section 13332.11 or 13332.19. For purposes of this section, the availability of an augmentation for each individual project shall be calculated based on the total capital outlay cost as established by the board.

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 10, Sec. 3. Effective May 21, 2009.)



70371.8

The Judicial Council shall report to the Joint Legislative Budget Committee and chairs of the Senate Committee on Budget and Fiscal Review and the Assembly Committee on Budget by March 1 of each year on the status of each project established by the State Public Works Board under Section 70371.7. The report shall also include an accounting of the revenues generated and expenditures made in the Immediate and Critical Needs Account.

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 10, Sec. 4. Effective May 21, 2009.)



70371.9

(a) The Judicial Council shall conduct a pilot program until July 1, 2013, to assess the benefits and impacts of both of the following:

(1) Requiring all subcontractors with bids in excess of five hundred thousand dollars ($500,000) to pay for employee health care expenditures for their construction field employees working in California.

(2) Giving two quality points out of 100 quality points to a proposing construction manager at risk that pays for employee health care expenditures for its construction field employees working in California.

(b) The Judicial Council shall, after consulting with applicable stakeholders, select three courthouse construction projects from those funded by the Immediate and Critical Needs Account established by Section 70371.5 to implement the pilot program, including one project with estimated construction costs in excess of two hundred million dollars ($200,000,000), one project with estimated construction costs between one hundred million dollars ($100,000,000) and two hundred million dollars ($200,000,000), and one project with estimated construction costs between seventy-five million dollars ($75,000,000) and one hundred million dollars ($100,000,000).

(c) The Administrative Office of Courts shall provide two quality points out of a total 100 quality points to construction managers at risk that submit proposals and certify that they are qualified.

(1) A proposer qualifies for the two quality points pursuant to this subdivision if, for the six-month period immediately preceding submission of the proposal, the proposer’s aggregate California employee health care expenditures were equal to at least 6.5 percent of that proposer’s aggregate California social security wages.

(2) A proposer shall receive two quality points by certifying that it qualifies for the two points on a form provided by the Administrative Office of the Courts.

(3) Any proposer that certifies that it qualifies for the two quality points shall provide to the Administrative Office of the Courts, upon request, sufficient records to show that the proposer is qualified. The failure to supply the records within a reasonable time, as specified by the Administrative Office of the Courts, may result in the proposer’s disqualification.

(d) (1) A subcontractor shall not be awarded a subcontract in excess of five hundred thousand dollars ($500,000) on a project under the pilot program unless, for the six-month period immediately preceding the effective date of the subcontract, the subcontractor’s aggregate California employee health care expenditures were equal to at least 6.5 percent of that subcontractor’s aggregate California social security wages. The Administrative Office of the Courts may waive this requirement if no economically feasible bid is received.

(2) Each subcontractor awarded a subcontract in excess of five hundred thousand dollars ($500,000) on a project under the pilot program shall submit to the construction manager at risk, prior to execution of its subcontract, a statement on a form provided by the Administrative Office of the Courts certifying that it has complied with the requirement in paragraph (1).

(3) A subcontractor awarded a subcontract in excess of five hundred thousand dollars ($500,000) on a project under the pilot program shall provide to the construction manager at risk, upon request, sufficient records to show that the proposer has complied with paragraph (1).

(e) In order to evaluate the benefits of this pilot program, including the potential improvement of health care coverage for construction field employees, potential savings to the State of California from not having to pay for health care for uninsured workers and their dependents, and other impacts, including potential increased project costs, the Administrative Office of the Courts shall collect and analyze data to assess the impact of subdivisions (b) and (c) and issue a report summarizing the data and analysis on or before July 1, 2015. The Administrative Office of the Courts may contract with third-party consultants in collecting and analyzing the data and preparing the report.

(f) For purposes of this section, the following terms have the following meanings:

(1) “Aggregate California employee health care expenditures” means all amounts paid by a proposer or subcontractor to its construction field employees in California or to a third party on behalf of a proposer’s or subcontractor’s construction field employees in California, for the purpose of providing health care services to the construction field employees or reimbursing the cost of those services for the construction field employees, including, but not limited to, all of the following:

(A) Contributions on behalf of employees to a health savings account, as defined under Section 223 of the Internal Revenue Code, or to any other account having substantially the same purpose or effect without regard to whether the contributions qualify for a tax deduction or are excludable from employee income.

(B) Reimbursement to employees for expenses incurred in the purchase of health care services.

(C) Payments to a third party for the purpose of providing health care services for employees.

(D) Payments pursuant to a collective bargaining agreement for the purpose of providing health care services for employees.

(E) Costs incurred in the direct delivery of health care services to employees.

(2) “Aggregate California social security wages” means the aggregate amount of wages paid to all of a proposer’s or subcontractor’s construction field employees in California, not including any wages that are above the federal social security contribution and benefit base, sometimes referred to as the social security wage base, for the year in which they are paid.

(3) “Construction field employees” means a proposer’s or subcontractor’s workers who perform construction labor at construction jobsites.

(4) “Health care services” means medical care, services, or goods that qualify as tax deductible medical care expenses under Section 213 of the Internal Revenue Code, or medical care, services, or goods having substantially the same purpose or effect as those deductible expenses.

(g) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute that is enacted before January 1, 2016, deletes or extend the dates on which it becomes operative and is repealed.

(Added by Stats. 2010, Ch. 720, Sec. 15. Effective October 19, 2010. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



70372

(a) (1) Except as otherwise provided in this article, there shall be levied a state court construction penalty, in the amount of five dollars ($5) for every ten dollars ($10), or part of ten dollars ($10), upon every fine, penalty, or forfeiture imposed and collected by the courts for all criminal offenses, including, but not limited to, all offenses involving a violation of a section of the Fish and Game Code, the Health and Safety Code, or the Vehicle Code or any local ordinance adopted pursuant to the Vehicle Code. This penalty is in addition to any other state or local penalty, including, but not limited to, the penalty provided by Section 1464 of the Penal Code and Section 76000.

(2) This construction penalty does not apply to the following:

(A) Any restitution fine.

(B) Any penalty authorized by Section 1464 of the Penal Code or Chapter 12 (commencing with Section 76000) of Title 8.

(C) Any parking offense subject to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code.

(D) The state surcharge authorized by Section 1465.7 of the Penal Code.

(3) Any bail schedule adopted pursuant to Section 1269b of the Penal Code or adopted by the Judicial Council pursuant to Section 40310 of the Vehicle Code may include the necessary amount to pay the penalty established by this section, the penalties authorized by Section 1464 of the Penal Code and Chapter 12 (commencing with Section 76000) of Title 8, and the surcharge authorized by Section 1465.7 of the Penal Code for all matters where a personal appearance is not mandatory and the bail is posted primarily to guarantee payment of the fine. After a determination by the court of the amount due, the clerk of the court shall collect the penalty and transmit it immediately to the county treasury and the county treasurer shall transmit these sums as provided in subdivision (f).

(b) In addition to the penalty provided by subdivision (a), for every parking offense where a parking penalty, fine, or forfeiture is imposed, an added state court construction penalty of four dollars and fifty cents ($4.50) shall be included in the total penalty, fine, or forfeiture. These moneys shall be taken from fines and forfeitures deposited with the county treasurer prior to any division pursuant to Section 1462.3 or 1463.009 of the Penal Code. In those cities, districts, or other issuing agencies which elect to accept parking penalties, and otherwise process parking violations pursuant to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code, that city, district, or issuing agency shall observe the increased bail amounts as established by the court reflecting the added penalty provided for by this subdivision. Each agency that elects to process parking violations shall pay to the county treasurer four dollars and fifty cents ($4.50) for the parking penalty imposed by this subdivision for each violation that is not filed in court. Those payments to the county treasurer shall be made monthly, and the county treasurer shall transmit these sums as provided in paragraph (2) of subdivision (f). In the event these payments were deposited in a local courthouse construction fund and expended pursuant to the provisions of Chapter 592 of the Statutes of 2003, no county or processing agency shall be liable for the failure to transmit the payments to the Controller during the 2008 calendar year.

(c) If multiple offenses are involved, the state court construction penalty under subdivision (a) shall be based upon the total fine or bail for each case. If a fine is suspended, in whole or in part, the state court construction penalty under subdivision (a) shall be reduced in proportion to the suspension.

(d) If any deposited bail is made for an offense to which this section applies, and for which a court appearance is not mandatory, the person making the deposit shall also deposit a sufficient amount to include the state court construction penalty prescribed by subdivision (a) for forfeited bail. If bail is returned, the state court construction penalty paid thereon pursuant to subdivision (a) shall also be returned.

(e) In any case where a person convicted of any offense, to which this section applies, is in prison until the fine is satisfied, the judge may waive all or any part of the state court construction penalty, the payment of which would work a hardship on the person convicted or his or her immediate family.

(f) (1) Within 45 days after the end of the month that moneys are deposited in the county treasury pursuant to subdivision (a), the county treasurer shall transmit the moneys to the Controller, to be deposited as follows:

(A) The total to be deposited pursuant to subdivision (a) shall be multiplied by a fraction as follows:

(i) The numerator is the amount imposed as of January 1, 1998, as an additional penalty on every ten dollars ($10), or part of ten dollars ($10), upon every fine, penalty, or forfeiture, if any, for deposit into the local courthouse construction fund in that county established pursuant to Sections 76000 and 76100. The numerator shall be expressed in whole dollars and fractions of a dollar.

(ii) The denominator is five dollars ($5).

(B) The resulting amount shall be deposited in the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5.

(C) The remaining amount of the deposit shall be deposited in the State Court Facilities Construction Fund.

(2) Within 45 days after the end of the month that moneys are deposited in the county treasury pursuant to subdivision (b), the county treasurer shall transmit the moneys to the Controller to be deposited as follows: one-third of the total amount shall be deposited in the State Court Facilities Construction Fund and two-thirds of the total amount shall be deposited in the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5.

(Amended by Stats. 2011, Ch. 304, Sec. 5. Effective January 1, 2012.)



70373

(a) (1) To ensure and maintain adequate funding for court facilities, an assessment shall be imposed on every conviction for a criminal offense, including a traffic offense, except parking offenses as defined in subdivision (i) of Section 1463 of the Penal Code, involving a violation of a section of the Vehicle Code or any local ordinance adopted pursuant to the Vehicle Code. The assessment shall be imposed in the amount of thirty dollars ($30) for each misdemeanor or felony and in the amount of thirty-five dollars ($35) for each infraction.

(2) For the purposes of this section, “conviction” includes the dismissal of a traffic violation on the condition that the defendant attend a court-ordered traffic violator school, as authorized by Sections 41501 and 42005 of the Vehicle Code. This assessment shall be deposited in accordance with subdivision (d), and may not be included with the fee calculated and distributed pursuant to Section 42007 of the Vehicle Code.

(b) This assessment shall be in addition to the state penalty assessed pursuant to Section 1464 of the Penal Code and may not be included in the base fine to calculate the state penalty assessment as specified in subdivision (a) of Section 1464 of the Penal Code. The penalties authorized by Chapter 12 (commencing with Section 76000), and the state surcharge authorized by Section 1465.7 of the Penal Code, do not apply to this assessment.

(c) When bail is deposited for an offense to which this section applies, and for which a court appearance is not necessary, the person making the deposit also shall deposit a sufficient amount to include the assessment prescribed by this section.

(d) Notwithstanding any other law, the assessments collected pursuant to subdivision (a) shall all be deposited in a special account in the county treasury and transmitted therefrom monthly to the Controller for deposit in the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5.

(e) The Judicial Council shall provide for the administration of this section.

(Added by Stats. 2008, Ch. 311, Sec. 6.5. Effective January 1, 2009.)



70374

(a) The Judicial Council shall annually recommend to the Governor and the Legislature the amount proposed to be spent for projects paid for with moneys in the State Court Facilities Construction Fund. The use of the appropriated moneys is subject to subdivision (l) of Section 70391.

(b) Acquisition and construction of court facilities shall be subject to the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800) of Division 3 of Title 2) and the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2), except that (1) notwithstanding any other provision of law, the Administrative Office of the Courts shall serve as an implementing agency upon approval of the Department of Finance, and (2) the provisions of subdivision (e) shall prevail. Acquisition and construction of facilities are not subject to the provisions of the Public Contract Code, but shall be subject to facilities contracting policies and procedures adopted by the Judicial Council after consultation and review by the Department of Finance.

(c) Moneys in the State Court Facilities Construction Fund shall only be used for either of the following:

(1) The planning, design, construction, rehabilitation, renovation, replacement, leasing, or acquisition of court facilities, as defined by subdivision (d) of Section 70301.

(2) The rehabilitation of one or more existing court facilities in conjunction with the construction, acquisition, or financing of one or more new court facilities.

(d) (1) Except as provided in Section 70374.2 and paragraph (2) of this subdivision, 25 percent of all moneys collected for the State Court Facilities Construction Fund from any county shall be designated for implementation of trial court projects in that county. The Judicial Council shall determine the local projects after consulting with the trial court in that county and based on the locally approved trial court facilities master plan for that county.

(2) Paragraph (1) shall not apply to moneys that have been deposited in the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5.

(e) The following provisions shall prevail over provisions of the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800) of Division 3 of Title 2) in regard to buildings subject to this section.

(1) The Administrative Office of the Courts shall be responsible for the operation, including, but not limited to, the maintenance and repair, of all court facilities whose title is held by the state. The operation of buildings under this section shall be the responsibility of the Judicial Council.

(2) Notwithstanding Section 15808.1, the Judicial Council shall have the responsibility for determining whether a building under the act shall be located within or outside of an existing public transit corridor.

(3) The buildings under this section are subject to Section 15814.12 concerning cogeneration and alternative energy sources at the request of, or with the consent of, the Judicial Council. Any building acquired by the state pursuant to this section on or before July 1, 2007, is not subject to subdivision (b) of Section 15814.12 concerning the acquisition of cogeneration or alternative energy equipment if the building, when acquired, already had cogeneration or alternative energy equipment. Section 15814.17 only applies to buildings to which the Judicial Council has given its consent under subdivision (a) of Section 15814.12.

(Amended by Stats. 2010, Ch. 726, Sec. 16. Effective October 19, 2010.)



70374.2

Notwithstanding subdivision (d) of Section 70374, in order to ensure that funding is available to support the construction of the new court facility projects approved in the Budget Act of 2007, the Judicial Council shall not commit to additional expenditures from the State Court Facilities Construction Fund above the amount appropriated in the Budget Act of 2007 unless the expenditures are replaced with increased funds to the fund.

(Added by Stats. 2007, Ch. 176, Sec. 58. Effective August 24, 2007.)



70375

(a) This article shall take effect on January 1, 2003, and the fund, penalty, and fee assessment established by this article shall become operative on January 1, 2003, except as otherwise provided in this article.

(b) The authority for all of the following shall expire proportionally on the June 30th following the date of transfer of responsibility for facilities from the county to the Judicial Council, except so long as money is needed to pay for construction provided for in those sections and undertaken prior to the transfer of responsibility for facilities from the county to the Judicial Council:

(1) An additional penalty for a local courthouse construction fund established pursuant to Section 76100.

(2) A filing fee surcharge in the County of Riverside established pursuant to Section 70622.

(3) A filing fee surcharge in the County of San Bernardino established pursuant to Section 70624.

(4) A filing fee surcharge in the City and County of San Francisco established pursuant to Section 70625.

(c) For purposes of subdivision (c), the term “proportionally” means that proportion of the fee or surcharge that shall expire upon the transfer of responsibility for a facility that is the same proportion as the square footage that facility bears to the total square footage of court facilities in that county.

(Amended by Stats. 2010, Ch. 709, Sec. 4. Effective January 1, 2011.)



70376

It is the intent of the Legislature that funding for courthouse alteration, renovation, and construction be funded by money in the State Court Facilities Construction Fund and additional money as necessary from the state.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70377

(a) Amounts required to be transmitted by a county, city and county, or court to the state pursuant to this section shall be remitted to the State Treasurer no later than 45 days after the end of the month in which the fees, assessments, or penalties were collected. This remittance shall be accompanied by remittance advice identifying the collection month and the appropriate account in the State Court Facilities Construction Fund or the Immediate and Critical Needs Account of the State Court Facilities Construction Fund to which it is to be deposited. Any remittance made later than this time shall be considered delinquent and subject to the interest and penalties specified in this section.

(b) Upon receipt of delinquent payment required pursuant to this section, the Controller shall do the following:

(1) Calculate the interest on the delinquent payment by multiplying the amount of the delinquent payment at a daily rate equivalent to the rate of return on money deposited in the Local Agency Investment Fund pursuant to Section 16429.1 from the date the payment was originally due to either 30 days after the date of the issuance by the Controller of the final audit report concerning the failure to pay or the date of payment by the entity responsible for the delinquent payment, whichever comes first. In calculating the interest under this paragraph, the Controller shall apply the average monthly Local Agency Investment Fund rate over the period of delinquency.

(2) Calculate a penalty at a daily rate equivalent to 11/2 percent per month from the date 30 days after the date of the issuance by the Controller of the final audit report concerning the failure to pay.

(c) Interest or penalty amounts calculated pursuant to subdivision (b) shall be paid by the county, city and county, or court to the State Court Facilities Construction Fund or the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, whichever is appropriate, no later than 45 days after the end of the month in which the interest or penalty was calculated. Payment shall be made by the entity responsible for the error or other action that caused the failure to pay, as determined by the Controller in a notice given to that party by the Controller.

(d)  Notwithstanding Section 77009, the court may pay any penalty or interest imposed pursuant to this section due to an error or other action by the court from money received from the Trial Court Trust Fund. This section does not require an increase in a court’s allocation from the Trial Court Trust Fund.

(e) The Controller may permit a county, city and county, or court to pay the interest or penalty amounts according to a payment schedule in the event of a large interest or penalty amount that causes a hardship to the paying entity.

(f) The party responsible for the error or other action that caused the failure to pay may include, but is not limited to, the party that collected the funds who is not the party responsible for remitting the funds to the State Court Facilities Construction Fund or the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, if the collecting party failed to provide or delayed providing the remitting party with sufficient information needed by the remitting party to distribute the funds.

(g) The changes made to this section by Chapter 452 of the Statutes of 2013 shall apply to all delinquent payments for which the Controller has not issued a final audit before January 1, 2014.

(Amended by Stats. 2014, Ch. 71, Sec. 80. Effective January 1, 2015.)



70378

The State Court Facilities Construction Fund shall be invested in the Surplus Money Investment Fund and all interest earned shall be allocated to the State Court Facilities Construction Fund semiannually and shall be allocated as otherwise provided in this article.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70379

(a) The Court Facilities Architecture Revolving Fund is hereby established in the State Treasury, and, notwithstanding Section 13340, the fund is continuously appropriated, without regard to fiscal years.

(1) With the approval of the Department of Finance, and except as otherwise specified in this section, there shall be transferred to, or deposited in, the fund all money appropriated, contributed, or made available from any source, including sources other than state appropriations, for the purposes described in paragraph (2).

(2) Moneys transferred to, or deposited in, the fund shall be those administered by the Administrative Office of the Courts under subdivision (b) of Section 70374 for the construction, alteration, repair, and improvement of trial and appellate court buildings, including, but not limited to, services, new construction, major construction, minor construction, maintenance, improvements, and equipment, and other building and improvement projects.

(3) In addition to the approval of the Department of Finance, the transfer or deposit of moneys into the fund shall be authorized by the Administrative Office of the Courts, both with regard to funds appropriated for the purposes specified in paragraph (2) or, as to funds from sources other than state appropriations, subject to any written agreement between the contributor or contributors of funds and the Administrative Office of the Courts.

(b) Money from state sources transferred to, or deposited in, the fund for construction, services, equipment, repair, or improvement shall be an amount necessary based on the actual, known, or firm fixed price, upon approval of the Department of Finance.

Any amount available in the state appropriation that is in excess of the amount necessary based upon final actual costs of the completed contract shall be transferred immediately to the credit of the fund from which the appropriation was made.

(c) Money transferred or deposited in the fund pursuant to subdivision (a) shall be available for expenditure by the Administrative Office of the Courts for the purposes for which appropriated, contributed, or made available, without regard to fiscal years.

(Added by Stats. 2004, Ch. 249, Sec. 2. Effective August 23, 2004.)






ARTICLE 7 - Authority and Responsibility

70391

The Judicial Council, as the policymaking body for the judicial branch, shall have the following responsibilities and authorities with regard to court facilities, in addition to any other responsibilities or authorities established by law:

(a) Exercise full responsibility, jurisdiction, control, and authority as an owner would have over trial court facilities the title of which is held by the state, including, but not limited to, the acquisition and development of facilities.

(b) Exercise the full range of policymaking authority over trial court facilities, including, but not limited to, planning, construction, acquisition, and operation, to the extent not expressly otherwise limited by law.

(c) Dispose of surplus court facilities following the transfer of responsibility under Article 3 (commencing with Section 70321), subject to all of the following:

(1) If the property was a court facility previously the responsibility of the county, the Judicial Council shall comply with the requirements of Section 11011, and as follows, except that, notwithstanding any other provision of law, the proportion of the net proceeds that represents the proportion of other state funds used on the property other than for operation and maintenance shall be returned to the fund from which it came and the remainder of the proceeds shall be deposited in the State Court Facilities Construction Fund.

(2) The Judicial Council shall consult with the county concerning the disposition of the facility. Notwithstanding any other law, including Section 11011, when requested by the transferring county, a surplus facility shall be offered to that county at fair market value prior to being offered to another state agency or local government agency.

(3) The Judicial Council shall consider whether the potential new or planned use of the facility:

(A) Is compatible with the use of other adjacent public buildings.

(B) Unreasonably departs from the historic or local character of the surrounding property or local community.

(C) Has a negative impact on the local community.

(D) Unreasonably interferes with other governmental agencies that use or are located in or adjacent to the building containing the court facility.

(E) Is of sufficient benefit to outweigh the public good in maintaining it as a court facility or building.

(4) All funds received for disposal of surplus court facilities shall be deposited by the Judicial Council in the State Court Facilities Construction Fund.

(5) If the facility was acquired, rehabilitated, or constructed, in whole or in part, with moneys in the State Court Facilities Construction Fund that were deposited in that fund from the state fund, any funds received for disposal of that facility shall be apportioned to the state fund and the State Court Facilities Construction Fund in the same proportion that the original cost of the building was paid from the state fund and other sources of the State Court Facilities Construction Fund.

(6) Submission of a plan to the Legislature for the disposition of court facilities transferred to the state, prior to, or as part of, any budget submission to fund a new courthouse that will replace the existing court facilities transferred to the state.

(d) Conduct audits of all of the following:

(1) The collection of fees by the local courts.

(2) The moneys in local courthouse construction funds established pursuant to Section 76100.

(3) The collection of moneys to be transmitted to the Controller for deposit in the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5.

(e) Establish policies, procedures, and guidelines for ensuring that the courts have adequate and sufficient facilities, including, but not limited to, facilities planning, acquisition, construction, design, operation, and maintenance.

(f) Establish and consult with local project advisory groups on the construction of new trial court facilities, including the trial court, the county, the local sheriff, state agencies, bar groups, including, but not limited to, the criminal defense bar, and members of the community. Consultation with the local sheriff in design, planning, and construction shall include the physical layout of new facilities, as it relates to court security and other security considerations, including matters relating to the safe control and transport of in-custody defendants.

(g) Manage court facilities in consultation with the trial courts.

(h) Allocate appropriated funds for court facilities maintenance and construction, subject to the other provisions of this chapter.

(i) Manage shared-use facilities to the extent required by the agreement under Section 70343.

(j) Prepare funding requests for court facility construction, repair, and maintenance.

(k) Implement the design, bid, award, and construction of all court construction projects, except as delegated to others.

(l) Provide for capital outlay projects that may be built with funds appropriated or otherwise available for these purposes as follows:

(1) Approve five-year and master plans for each district.

(2) Establish priorities for construction.

(3) Recommend to the Governor and the Legislature the projects to be funded by the State Court Facilities Construction Fund.

(4) Submit the cost of projects proposed to be funded to the Department of Finance for inclusion in the Governor’s Budget.

(m) In carrying out its responsibilities and authority under this section, the Judicial Council shall consult with the local court for:

(1) Selecting and contracting with facility consultants.

(2) Preparing and reviewing architectural programs and designs for court facilities.

(3) Preparing strategic master and five-year capital facilities plans.

(4) Major maintenance of a facility.

(Amended by Stats. 2010, Ch. 328, Sec. 100. Effective January 1, 2011.)



70391.5

(a) The Judicial Council shall develop performance expectations for court facility proposals, including benchmark criteria for total project life-cycle costs, project cost comparisons to traditional delivery and financing options, project risk assessments and allocations, utility and energy conservation requirements that meet or exceed state standards, and court security operations cost controls and reduction goals. The performance expectations and benchmark criteria shall be consistent with Chapter 1016 of the Statutes of 2002, Chapter 488 of the Statutes of 2006, and consistent with all current state building practices.

(b) In reviewing any court facility proposal that includes a public-private partnership component, the Director of Finance shall take into consideration any terms in the proposal that could create long-term funding commitments and how those terms may be structured to minimize risk to the state’s credit ratings. Following the approval of any court facility proposal of the Director of Finance, the Judicial Council shall notify the Joint Legislative Budget Committee of the performance expectations and benchmark criteria for the proposal at least 30 days prior to the release of initial solicitation documents for a court facility project. If the Joint Legislative Budget Committee does not express any opposition or concerns, the Judicial Council may proceed with the solicitation 30 days after giving that notice.

(Added by Stats. 2007, Ch. 176, Sec. 60. Effective August 24, 2007.)



70391.7

(a) For purposes of this section, the definitions in subdivision (a) of Section 13332.19 shall apply. For purposes of subdivision (a) of Section 13332.19, references to the Department of General Services shall be deemed to be references to the Judicial Council.

(b) Notwithstanding any provision of the Public Contract Code or any other law, when the Legislature appropriates funds for a specific project, the Judicial Council may contract and procure court facilities pursuant to this section.

(c) Prior to contracting with a design-build entity for the procurement of a court facility under this section, the Judicial Council shall:

(1) Prepare a program setting forth the performance criteria for the design-build project. The performance criteria shall be prepared by a design professional duly licensed and registered in the State of California.

(2) (A) Establish a competitive prequalification and selection process for design-build entities, including any subcontractors listed at the time of bid, that clearly specifies the prequalification criteria, and states the manner in which the winning design-build entity will be selected.

(B) Prequalification shall be limited to consideration of all of the following criteria:

(i) Possession of all required licenses, registration, and credentials in good standing that are required to design and construct the project.

(ii) Submission of evidence that establishes that the design-build entity members have completed, or demonstrated the capability to complete, projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project.

(iii) Submission of a proposed project management plan that establishes that the design-build entity has the experience, competence, and capacity needed to effectively complete the project.

(iv) Submission of evidence that establishes that the design-build entity has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance, as well as a financial statement that assures the Judicial Council that the design-build entity has the capacity to complete the project.

(v) Provision of a declaration certifying that applying members of the design-build entity have not had a surety company finish work on any project within the last five years.

(vi) Provision of information and a declaration providing detail concerning all of the following:

(I) Any construction or design claim or litigation totaling more than five hundred thousand dollars ($500,000) or 5 percent of the annual value of work performed, whichever is less, settled against any member of the design-build entity over the last five years.

(II) Serious violations of the California Occupational Safety and Health Act of 1973, as provided in Part 1 (commencing with Section 6300) of Division 5 of the Labor Code, settled against any member of the design-build entity.

(III) Violations of federal or state law, including, but not limited to, those laws governing the payment of wages, benefits, or personal income tax withholding, or of Federal Insurance Contributions Act (FICA) withholding requirements, state disability insurance withholding, or unemployment insurance payment requirements, settled against any member of the design-build entity over the last five years. For purposes of this subclause, only violations by a design-build member as an employer shall be deemed applicable, unless it is shown that the design-build entity member, in his or her capacity as an employer, had knowledge of his or her subcontractor’s violations or failed to comply with the conditions set forth in subdivision (b) of Section 1775 of the Labor Code.

(IV) Information required by Section 10162 of the Public Contract Code.

(V) Violations of the Contractors’ State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), excluding alleged violations or complaints.

(VI) Any conviction of any member of the design-build entity of submitting a false or fraudulent claim to a public agency over the last five years.

(vii) Provision of a declaration that the design-build entity will comply with all other provisions of law applicable to the project, including, but not limited to, the requirements of Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code.

(C) The Judicial Council, when requested by the design-build entity, shall hold in confidence any information required by clauses (i) to (vi), inclusive, of subparagraph (B).

(D) Any declaration required under subparagraph (B) shall state that reasonable diligence has been used in its preparation and that it is true and complete to the best of the signer’s knowledge. A person who certifies as true any material matter that he or she knows to be false is guilty of a misdemeanor and shall be punished by not more than one year in a county jail, by a fine of not more than five thousand dollars ($5,000), or by both the fine and imprisonment.

(3) (A) Determine, as the Judicial Council deems in the best interests of the state, which of the following methods listed in subparagraph (B) will be used as the process for the winning design-build entity. The Judicial Council shall provide a notification to the State Public Works Board, regarding the method selected for determining the winning design-build entity, at least 30 days prior to publicizing the design-build solicitation package.

(B) The Judicial Council shall make its determination by choosing one of the following methods:

(i) A design-build competition based upon performance, price, and other criteria set forth by the Judicial Council in the design-build solicitation package. The Judicial Council shall establish technical criteria and methodology, including price, to evaluate proposals and shall describe the criteria and methodology in the design-build solicitation package. Award shall be made to the design-build entity whose proposal is judged as providing the best value in meeting the interests of the Judicial Council and meeting the objectives of the project. A project with an approved budget of ten million dollars ($10,000,000) or more may be awarded pursuant to this clause.

(ii) A design-build competition based upon performance and other criteria set forth by the Judicial Council in the design-build solicitation package. Criteria used in this evaluation of proposals may include, but need not be limited to, items such as proposed design approach, life-cycle costs, project features, and functions. However, any criteria and methods used to evaluate proposals shall be limited to those contained in the design-build solicitation package. Award shall be made to the design-build entity whose proposal is judged as providing the best value, for the lowest price, meeting the interests of the Judicial Council and meeting the objectives of the project. A project with an approved budget of ten million dollars ($10,000,000) or more may be awarded pursuant to this clause.

(iii) A design-build competition based upon program requirements and a detailed scope of work, including any performance criteria and concept drawings set forth by the Judicial Council in the design-build solicitation package. Award shall be made on the basis of the lowest responsible bid. A project with an approved budget of two hundred fifty thousand dollars ($250,000) or more may be awarded pursuant to this clause.

(4) For purposes of this subdivision, the following definitions shall apply:

(A) “Best interest of the state” means a design-build process that is projected by the Judicial Council to reduce the project delivery schedule and total cost of a project while maintaining a high level of quality workmanship and materials, when compared to the traditional design-bid-build process.

(B) “Best value” means a value determined by objective criteria that may include, but are not limited to, price, features, functions, life-cycle costs, experience, and other criteria deemed appropriate by the Judicial Council.

(d) The Legislature recognizes that the design-build entity is charged with performing both design and construction. Because a design-build contract may be awarded prior to the completion of the design, it is often impracticable for the design-build entity to list all subcontractors at the time of the award. As a result, the subcontractor listing requirements contained in Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code can create a conflict with the implementation of the design-build process by requiring all subcontractors to be listed at a time when a sufficient set of plans may not be available. It is the intent of the Legislature to establish a clear process for the selection and award of subcontracts entered into pursuant to this section in a manner that retains protection for subcontractors while enabling design-build projects to be administered in an efficient fashion. Therefore, all of the following requirements shall apply to subcontractors, licensed pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, that are employed on design-build projects undertaken pursuant to this section:

(1) The Judicial Council, in each design-build solicitation package, may identify types of subcontractors, by subcontractor license classification, that will be listed by the design-build entity at the time of the bid. In selecting the subcontractors that will be listed by the design-build entity, the Judicial Council shall limit the identification to only those license classifications deemed essential for proper completion of the project. In no event, however, may the Judicial Council specify more than five licensed subcontractor classifications. In addition, at its discretion, the design-build entity may list an additional two subcontractors, identified by subcontractor license classification, that will perform design or construction work, or both, on the project. In no event shall the design-build entity list at the time of bid a total number of subcontractors that will perform design or construction work, or both, in a total of more than seven subcontractor license classifications on a project. All subcontractors that are listed at the time of bid shall be afforded all of the protection contained in Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code. All subcontracts that were not listed by the design-build entity at the time of bid shall be awarded in accordance with paragraph (2).

(2) All subcontracts that were not to be performed by the design-build entity in accordance with paragraph (1) shall be competitively bid and awarded by the design-build entity, in accordance with the design-build process set forth by the Judicial Council in the design-build solicitation package. The design-build entity shall do all of the following:

(A) Provide public notice of the availability of work to be subcontracted in accordance with Section 10140 of the Public Contract Code.

(B) Provide a fixed date and time on which the subcontracted work will be awarded in accordance with Section 10141 of the Public Contract Code.

(C) As authorized by the Judicial Council, establish reasonable prequalification criteria and standards, limited in scope to those detailed in paragraph (2) of subdivision (c).

(D) Provide that the subcontracted work shall be awarded to the lowest responsible bidder.

(e) This section shall not be construed and is not intended to extend or limit the authority specified in Section 19130.

(f) Any design-build entity that is selected to design and construct a project pursuant to this section shall possess or obtain sufficient bonding consistent with applicable provisions of the Public Contract Code. Nothing in this section shall prohibit a general or engineering contractor from being designated the lead entity on a design-build entity for the purposes of purchasing necessary bonding to cover the activities of the design-build entity.

(g) Any payment or performance bond written for the purposes of this section shall use a bond form developed by the Judicial Council. In developing the bond form, the Judicial Council shall consult with the surety industry to achieve a bond form that is consistent with surety industry standards, while protecting the interests of the state.

(h) The Judicial Council shall submit to the Joint Legislative Budget Committee, before January 1, 2014, a report containing a description of each public works project procured through the design-build process described in this section that is completed after January 1, 2009, and before December 1, 2013. The report shall include, but shall not be limited to, all of the following information:

(1) The type of project.

(2) The gross square footage of the project.

(3) The design-build entity that was awarded the project.

(4) The estimated and actual project costs.

(5) An assessment of the prequalification process and criteria.

(6) An assessment of the effect of any retention on the project made under the law.

(7) A description of the method used to award the contract. If the best value method was used, the report shall describe the factors used to evaluate the bid, including the weighting of each factor and an assessment of the effectiveness of the methodology.

(i) The authority under this section and Section 14661.1 shall apply to a total of not more than five state office facilities, prison facilities, or court facilities, which shall be determined pursuant to this subdivision.

(1) In order to enter into a contract utilizing the procurement method authorized under this section, the Judicial Council shall submit a request to the Department of Finance.

(2) The Department of Finance shall make a determination whether to approve or deny a request made pursuant to paragraph (1) if the design-build project requested will not exceed the five facilities maximum set forth in this section and Section 14661.1.

(3) After receiving notification that the Department of Finance has approved the request and that the Legislature has appropriated funds for a specific project, the Judicial Council may enter into a design-build contract under this section.

(j) Nothing in this section is intended to affect, expand, alter, or limit any rights or remedies otherwise available under the law.

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 2, Sec. 2. Effective May 21, 2009.)



70392

Except as otherwise specifically provided by law, the Administrative Office of the Courts shall have the following responsibilities and authority in addition to other responsibilities and authority granted by law or delegated by the Judicial Council:

(a) Notwithstanding any other provision of law and subject to the appropriation of funds, provide the ongoing oversight, management, operation, and maintenance of facilities used by the trial courts, if the responsibility for the facility has been transferred to the Judicial Council pursuant to this chapter.

(b) Carry out the Judicial Council’s policies with regard to trial court facilities, except as otherwise expressly limited by law.

(c) Develop for Judicial Council approval the master plans for trial court facilities in each district.

(d) Construction of court buildings, including, but not limited to, selection of architects and contractors, except as otherwise expressly limited by law.

(e) Delegate its responsibilities and authority to the local trial court for court facilities used by that court.

(Amended by Stats. 2003, Ch. 592, Sec. 19. Effective January 1, 2004.)



70393

The county shall have the following authority and responsibilities with regard to court facilities in addition to any other authority or responsibilities established by law:

(a) Manage the shared-use buildings whose title the county retains under subdivision (b) of Section 70323.

(b) Make recommendations to the court and the Judicial Council for the location of new court facilities.

(c) Provide services to local court facilities as provided in the agreement entered into under Section 70322.

(d) Indemnify the state for any liability imposed on the state pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.), or related provisions for conditions that existed on the property at the time of transfer whether or not known to the county.

(Added by Stats. 2002, Ch. 1082, Sec. 4. Effective January 1, 2003.)



70394

(a) The Judicial Council shall establish a task force on county law libraries. The task force is charged with identifying the needs related to county law library operations and facilities, and identifying and making recommendations for funding county law library operations, facility improvements, and expansion.

(b) The task force shall consist of three representatives from the judicial branch of government, as selected by the Administrative Director of the Courts, three representatives of the counties, as selected by the California State Association of Counties, and three county law library administrators, as selected by the Council of California County Law Librarians. The Administrative Director of the Courts shall designate one of these representatives as chairperson of the task force.

(c) The Administrative Office of the Courts shall provide staff support for the task force and shall develop guidelines for procedures and practices for the task force.

(d) The duties of the task force shall include all of the following:

(1) Review the state of existing county law libraries.

(2) Examine existing standards for county law library operations.

(3) Document the funding mechanisms currently available for the maintenance and operation of county law library facilities.

(4) Recommend funding sources and financing mechanisms for support of county law library operations and facility maintenance.

(e) The task force shall be appointed on or before March 1, 2004. The task force shall submit its report and recommendations to the Judicial Council and the Legislature on or before January 1, 2005.

(f) The Judicial Council shall implement this section using existing resources. Any costs for counties and county law librarians to assist in the implementation of this section shall be at county or county law librarians’ expense, respectively.

(Added by Stats. 2003, Ch. 394, Sec. 2. Effective January 1, 2004.)






ARTICLE 8 - Transitional Funding

70402

(a) Any amount in a county’s courthouse construction fund established by Section 76100, a fund established by Section 70622 in the County of Riverside, a fund established by Section 70624 in the County of San Bernardino, and a fund established by Section 70625 in the City and County of San Francisco, shall be transferred to the State Court Facilities Construction Fund at the later of the following dates:

(1) The date of the last transfer of responsibility for court facilities from the county to the Judicial Council or December 31, 2009, whichever is earlier.

(2) The date of the final payment of the bonded indebtedness for any court facility that is paid from that fund is retired.

(b) If the responsibility for one or more facilities does not transfer, the county’s courthouse construction fund shall retain that portion of the total money in the fund as the square footage of the facilities that do not transfer bears to the total square footage of court facilities in that county.

(Amended by Stats. 2008, Ch. 9, Sec. 6. Effective April 23, 2008.)



70403

(a) Each county shall submit a report to the Administrative Director of the Courts and the Director of Finance accounting for all receipts and expenditures from the local courthouse construction fund established pursuant to Section 76100 for the period from January 1, 1998, to the date of transfer of the fund pursuant to subdivision (a) of Section 70402 or December 31, 2005, whichever is earlier.

(b) If the county retains the fund under subdivision (a) of Section 70325 for payment on existing bonded indebtedness of a courthouse facility, the county shall submit annual updates on all receipts and expenditures from the local courthouse construction fund, within 90 days of the end of each fiscal year, to the Administrative Director of the Courts and the Director of Finance.

(c) Any expenditures made from the fund for a purpose other than those specified in Section 76100 must be repaid to the state for deposit in the State Court Facilities Construction Fund pursuant to Section 70402. Either the Administrative Director of the Courts or the Director of the Department of Finance may provide the county with notice that an expenditure made from the fund was for a purpose other than as specified in Section 76100. If the county disagrees with the determination, it may appeal the determination to the Court Facilities Dispute Resolution Committee pursuant to Section 70303.

(d) On or before January 1, 2007, and on or before each January 1, thereafter, the Judicial Council shall submit a report to the budget and fiscal committees of the Legislature based on the information received from counties pursuant to this section, including any amounts required to be repaid by counties.

(Amended by Stats. 2005, Ch. 410, Sec. 6. Effective January 1, 2006.)









CHAPTER 5.8 - Superior Court Fees

ARTICLE 1 - Civil Fees Generally

70600

It is the intent of the Legislature to establish a uniform schedule of filing fees and other civil fees for the superior courts throughout the state. This chapter shall be known, and may be cited, as the Uniform Civil Fees and Standard Fee Schedule Act of 2005.

(Added by Stats. 2005, Ch. 75, Sec. 121. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70601

(a) It is the intent of the Legislature to establish a moratorium on increases in filing fees until January 1, 2008. No fee provided for in this chapter may be changed before January 1, 2008, except as may be required by the following:

(1) Legislative implementation of recommendations of the Task Force on County Law Libraries.

(2) Legislative implementation of recommendations for changes to the graduated filing fee for petitions in probate proceedings under subdivision (a) of Section 70650.

(b) The Judicial Council shall establish a Task Force on Civil Fees, including, but not limited to, representatives from the trial courts, the counties, the county law libraries, and the State Bar. On or before February 1, 2007, the task force shall make recommendations to the Judicial Council and the Legislature on the following:

(1) The effectiveness of the uniform fee structure, any operational or revenue problems, and how to address these issues.

(2) Whether a fee differential should be implemented based on the number of cases a party files in a year.

(3) A process to adjust fees in the future to accommodate inflation and other factors affecting operating costs for trial courts, county law libraries, and county programs that rely on court fees.

(Amended by Stats. 2005, Ch. 706, Sec. 30. Effective January 1, 2006.)



70602.5

Notwithstanding any other law, it is the intent of the Legislature to supplement certain first paper filing fees as provided below:

(a) A supplemental fee of forty dollars ($40) shall be collected for filing any first paper subject to the uniform fee that is set at three hundred fifty-five dollars ($355) under Sections 70611, 70612, 70650, 70651, 70652, 70653, 70655, 70658, and 70670. The total fee collected under these sections, which includes the supplemental fee, shall be deposited and distributed as provided in Sections 68085.3 and 68086.1, as applicable.

(b) A supplemental fee of forty dollars ($40) shall be collected for filing any first paper subject to the uniform fee that is set at three hundred thirty dollars ($330) under Sections 70613, 70614, and 70621. The total fee collected under these sections, which includes the supplemental fee, shall be deposited and distributed as provided in Sections 68085.4 and 68086.1, as applicable.

(c) A supplemental fee of twenty dollars ($20) shall be collected for filing any first paper subject to the uniform fee that is set at two hundred five dollars ($205) under Sections 70613, 70614, 70621, 70654, and 70656 of this code, and Section 103470 of the Health and Safety Code. The total fee collected under these sections, which includes the supplemental fee, shall be deposited and distributed as provided in Section 68085.4.

(Amended by Stats. 2012, Ch. 41, Sec. 39. Effective June 27, 2012.)



70602.6

(a) Notwithstanding any other law, a supplemental fee of forty dollars ($40) shall be collected for filing any first paper subject to the uniform fee that is set at three hundred fifty-five dollars ($355) under Sections 70611, 70612, 70650, 70651, 70652, 70653, 70655, 70658, and 70670. The total fee collected under these sections, which includes the supplemental fee, shall be deposited and distributed as provided in Sections 68085.3 and 68086.1, as applicable.

(b) The fee imposed under this section is in addition to any other fees authorized by law, including, but not limited to, the fees authorized in Section 70602.5.

(c) After the 2013–14 fiscal year, if the amount of the General Fund transfer to the Trial Court Trust Fund is decreased more than 10 percent from the amount appropriated in the 2013–14 fiscal year and is not offset by another source of revenue other than court fees so as to result in a net reduction in funding greater than 10 percent, then the amount of the supplemental fees provided in subdivision (a) shall be decreased proportionally. The Judicial Council shall adopt and publish a schedule setting the fees resulting from the decrease.

(d) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 41, Sec. 40. Effective June 27, 2012. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



70603

(a) Except as provided in this section, the fees charged for filings and services under this chapter are intended to be uniform statewide and to be the only allowable fees for those services and filings. The only charges that may be added to the fees in this chapter are the following:

(1) In a complex case, the fee provided for in Section 70616 may be added to the first paper and first responsive paper filing fees in Sections 70611, 70612, 70613, and 70614.

(2) In an unlawful detainer action subject to Section 1161.2 of the Code of Civil Procedure, a charge of fifteen dollars ($15) as provided under that section may be added to the fee in Section 70613 for filing a first appearance by a plaintiff.

(3) In Riverside County, a surcharge as provided in Section 70622 may be added to the first paper and first responsive paper filing fees in Sections 70611, 70612, 70613, 70614, 70650, 70651, 70652, 70653, 70655, and 70670.

(4) In San Bernardino County, a surcharge as provided in Section 70624 may be added to the first paper and first responsive paper filing fees in Sections 70611, 70612, 70613, 70614, 70650, 70651, 70652, 70653, 70655, and 70670. This paragraph applies to fees collected under Sections 70611, 70612, 70613, 70614, 70650, 70651, 70652, 70653, 70655, and 70670, beginning January 1, 2006.

(5) In the City and County of San Francisco, a surcharge as provided in Section 70625 may be added to the first paper and first responsive paper filing fees in Sections 70611, 70612, 70613, 70614, 70650, 70651, 70652, 70653, 70655, and 70670.

(b) Notwithstanding paragraph (1) of subdivision (c) of Section 68085.3 and paragraph (1) of subdivision (c) of Section 68085.4, when a charge for courthouse construction in the City and County of San Francisco or in the Counties of Riverside or San Bernardino is added to the uniform filing fee as provided under paragraph (3), (4), or (5) of subdivision (a), the amount distributed to the State Court Facilities Construction Fund under Section 68085.3 or 68085.4 shall be reduced by an amount equal to the charge added under paragraph (3), (4), or (5) of subdivision (a), up to the amount that would otherwise be distributed to the State Court Facilities Construction Fund. If the amount added under paragraph (3), (4), or (5) of subdivision (a) is greater than the amount that would be distributed to the State Court Facilities Construction Fund under Section 68085.3 or 68085.4, no distribution shall be made to the State Court Facilities Construction Fund, but the amount charged to the party may be greater than the amount of the uniform fee otherwise allowed, in order to collect the surcharge under paragraph (3), (4), or (5) of subdivision (a).

(c) If a filing fee is reduced by twenty-four dollars ($24) under subdivision (c) of Section 6322.1 of the Business and Professions Code, and a courthouse construction surcharge is added to the filing fee as provided under paragraph (3), (4), or (5) of subdivision (a), the amount distributed to the State Court Facilities Construction Fund under Section 68085.4 shall be reduced as provided in subdivision (b). If the amount added under paragraph (3), (4), or (5) of subdivision (a) is greater than the amount that would be distributed to the State Court Facilities Construction Fund under Section 68085.4, no distribution shall be made to the State Court Facilities Construction Fund, but the amount charged to the party may be greater than one hundred eighty-one dollars ($181), in order to collect the surcharge under paragraph (3), (4), or (5) of subdivision (a).

(d) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 19) and added by Stats. 2010, Ch. 720, Sec. 20. Effective October 19, 2010. Section operative July 1, 2013, by its own provisions.)



70611

The uniform fee for filing the first paper in a civil action or proceeding in the superior court, other than in a limited civil case, an adoption proceeding, a proceeding under the Probate Code, or a proceeding under the Family Code, is three hundred fifty-five dollars ($355). The fee shall be distributed as provided in Section 68085.3.

This section applies to the initial complaint, petition, or application, and the papers transmitted from another court on the transfer of a civil action or proceeding, but does not include documents filed pursuant to Section 491.150, 704.750, or 708.160 of the Code of Civil Procedure.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 12. Effective July 28, 2009.)



70612

(a) The uniform fee for filing the first paper in the action or proceeding described in Section 70611 on behalf of any defendant, intervenor, respondent, or adverse party, whether separately or jointly, except for the purpose of making disclaimer, is three hundred fifty-five dollars ($355). The fee shall be distributed as provided in Section 68085.3.

(b) As used in this section, the term “paper” does not include a stipulation for the appointment of a temporary judge or of a court investigator, or the report made by the court investigator.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 13. Effective July 28, 2009.)



70613

(a) The uniform fee for filing the first paper in a limited civil case is three hundred thirty dollars ($330), except as provided in subdivision (b).

(b) In a case where the amount demanded, excluding attorney’s fees and costs, is ten thousand dollars ($10,000) or less, the uniform fee for filing the first paper is two hundred five dollars ($205). The first page of the first paper shall state whether the amount demanded exceeds or does not exceed ten thousand dollars ($10,000).

(c) This section applies to the initial complaint, petition, or application, and any papers transmitted from another court on the transfer of a civil action or proceeding, but does not include documents filed pursuant to Section 491.150, 704.750, or 708.160 of the Code of Civil Procedure.

(d) The fee for a paper filed under this section shall be distributed as provided in Section 68085.4.

(e) The fee shall be waived in any action for damages against a defendant, based upon the defendant’s commission of a felony offense, upon presentation to the clerk of the court of a certified copy of the abstract of judgment of conviction of the defendant of the felony giving rise to the claim for damages. If the plaintiff would have been entitled to recover those fees from the defendant had they been paid, the court may assess the amount of the waived fees against the defendant and order the defendant to pay that sum to the court.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 14. Effective July 28, 2009.)



70613.5

(a) Notwithstanding Section 472 of the Code of Civil Procedure, if a plaintiff or petitioner who previously was charged the filing fee under subdivision (b) of Section 70613 files an amended complaint or other initial pleading that increases the amount demanded to an amount that exceeds ten thousand dollars ($10,000) but does not exceed twenty-five thousand dollars ($25,000), so that the higher filing fee under subdivision (a) of Section 70613 would have been required if such a demand had been made in the original pleading, a fee equal to the difference between the fee for the original filing fee and the filing fee for the new amount demanded shall be charged to make up the difference between the filing fees. This fee shall be distributed to the Trial Court Trust Fund.

(b) Notwithstanding Section 472 of the Code of Civil Procedure, if a party who previously was charged the filing fee under subdivision (b) of Section 70614 files a cross-complaint, amended cross-complaint, or amendment to a cross-complaint demanding an amount that exceeds ten thousand dollars ($10,000) but does not exceed twenty-five thousand dollars ($25,000), a fee equal to the difference between the fee for the original filing fee and the filing fee under subdivision (a) of Section 70614 shall be charged to make up the difference between the filing fees. This fee shall be distributed to the Trial Court Trust Fund.

(c) The court shall not reimburse a party if the party’s complaint or cross-complaint is amended to demand a lower amount that falls within the range for a filing fee lower than that originally paid.

(Added by Stats. 2007, Ch. 738, Sec. 24. Effective January 1, 2008.)



70614

(a) The uniform fee for filing the first paper in a limited civil case on behalf of any party other than a plaintiff is three hundred thirty dollars ($330), except as provided in subdivision (b).

(b) In a case where the amount demanded, excluding attorney’s fees and costs, is ten thousand dollars ($10,000) or less, the uniform fee for filing the first paper is two hundred five dollars ($205).

(c) The fees in this section do not apply to papers filed for the purpose of making disclaimer.

(d) The fee for a paper filed under this section shall be distributed as provided in Section 68085.4.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 15. Effective July 28, 2009.)



70615

The fee for filing any of the following appeals to the superior court is twenty-five dollars ($25):

(a) An appeal of a local agency’s decision regarding an administrative fine or penalty under Section 53069.4.

(b) An appeal under Section 40230 of the Vehicle Code of an administrative agency’s decision regarding a parking violation.

(c) An appeal under Section 99582 of the Public Utilities Code of a hearing officer’s determination regarding an administrative penalty for fare evasion or a passenger conduct violation.

(Added by Stats. 2007, Ch. 738, Sec. 25. Effective January 1, 2008.)



70616

(a) In addition to the first paper filing fee required by Section 70611 or 70613, a single complex case fee shall be paid to the clerk on behalf of all plaintiffs, whether filing separately or jointly, either at the time of the filing of the first paper if the case is designated as complex pursuant to the California Rules of Court, or, if no such designation was made, in each case in which a court determines that the case is a complex case pursuant to the California Rules of Court, within 10 calendar days of the filing of the court’s order.

(b) In addition to the first appearance fee required under Section 70612 or 70614, a complex case fee shall be paid on behalf of each defendant, intervenor, respondent, or adverse party, whether filing separately or jointly, either at the time that party files its first paper in a case if the case is designated or counterdesignated as complex pursuant to the California Rules of Court, or, if no such designation was made, in each case in which a court determines that the case is a complex case pursuant to the California Rules of Court, within 10 calendar days of the filing of the court’s order. This additional complex fee shall be charged to each defendant, intervenor, respondent, or adverse party appearing in the case, but the total complex fees collected from all the defendants, intervenors, respondents, or other adverse parties appearing in a complex case shall not exceed eighteen thousand dollars ($18,000).

(c) In each case in which the court determines that a case that has been designated or counterdesignated as complex is not a complex case, the court shall order reimbursement to the parties of the amount of any complex case fees that the parties have previously paid pursuant to subdivision (a) or (b).

(d) In each case determined to be complex in which the total fees actually collected exceed, or if collected would exceed, the limit in subdivision (b), the court shall make any order as is necessary to ensure that the total complex fees paid by the defendants, intervenors, respondents, or other adverse parties appearing in the case do not exceed the limit and that the complex fees paid by those parties are apportioned fairly among those parties.

(e) The complex case fee established by this section shall be one thousand dollars ($1,000), unless the fee is reduced pursuant to this section. The fee shall be transmitted to the Trial Court Trust Fund as provided in Section 68085.1.

(f) The fees provided by this section are in addition to the filing fee authorized by Section 70611, 70612, 70613, or 70614.

(g) Failure to pay the fees required by this section shall have the same effect as the failure to pay a filing fee, and shall be subject to the same enforcement and penalties.

(h) The amendments made to this section during the 2011–12 Regular Session of the Legislature do not constitute a change in, but are declaratory of, existing law.

(i) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 41, Sec. 41. Effective June 27, 2012. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Ch. 41.)



70616-1

(a) In addition to the first paper filing fee required by Section 70611 or 70613, a single complex case fee shall be paid to the clerk on behalf of all plaintiffs, whether filing separately or jointly, either at the time of the filing of the first paper if the case is designated as complex pursuant to the California Rules of Court, or, if no such designation was made, in each case in which a court determines that the case is a complex case pursuant to the California Rules of Court, within 10 calendar days of the filing of the court’s order.

(b) In addition to the first appearance fee required under Section 70612 or 70614, a complex case fee shall be paid on behalf of each defendant, intervenor, respondent, or adverse party, whether filing separately or jointly, either at the time that party files its first paper in a case if the case is designated or counterdesignated as complex pursuant to the California Rules of Court, or, if no such designation was made, in each case in which a court determines that the case is a complex case pursuant to the California Rules of Court, within 10 calendar days of the filing of the court’s order. This additional complex fee shall be charged to each defendant, intervenor, respondent, or adverse party appearing in the case, but the total complex fees collected from all the defendants, intervenors, respondents, or other adverse parties appearing in a complex case shall not exceed ten thousand dollars ($10,000).

(c) In each case in which the court determines that a case that has been designated or counterdesignated as complex is not a complex case, the court shall order reimbursement to the parties of the amount of any complex case fees that the parties have previously paid pursuant to subdivision (a) or (b).

(d) In each case determined to be complex in which the total fees actually collected exceed, or if collected would exceed, the limit in subdivision (b), the court shall make any order as is necessary to ensure that the total complex fees paid by the defendants, intervenors, respondents, or other adverse parties appearing in the case do not exceed the limit and that the complex fees paid by those parties are apportioned fairly among those parties.

(e) The complex case fee established by this section shall be five hundred fifty dollars ($550), unless the fee is reduced pursuant to this section. The fee shall be transmitted to the Trial Court Trust Fund as provided in Section 68085.1.

(f) The fees provided by this section are in addition to the filing fee authorized by Section 70611, 70612, 70613, or 70614.

(g) Failure to pay the fees required by this section shall have the same effect as the failure to pay a filing fee, and shall be subject to the same enforcement and penalties.

(h) The amendments made to the predecessor to this section during the 2011–12 Regular Session of the Legislature do not constitute a change in, but are declaratory of, existing law.

(i) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 41) and added by Stats. 2012, Ch. 41, Sec. 42. Effective June 27, 2012. Section operative July 1, 2015, by its own provisions.)



70617

(a) Except as provided in subdivisions (d) and (e), the uniform fee for filing a motion, application, or any other paper requiring a hearing subsequent to the first paper, is sixty dollars ($60). Papers for which this fee shall be charged include the following:

(1) A motion listed in paragraphs (1) to (12), inclusive, of subdivision (a) of Section 1005 of the Code of Civil Procedure.

(2) A motion or application to continue a trial date.

(3) An application for examination of a third person controlling defendant’s property under Section 491.110 or 491.150 of the Code of Civil Procedure.

(4) Discovery motions under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure.

(5) A motion for a new trial of any civil action or special proceeding.

(6) An application for an order for a judgment debtor examination under Section 708.110 or 708.160 of the Code of Civil Procedure.

(7) An application for an order of sale of a dwelling under Section 704.750 of the Code of Civil Procedure.

(8) An ex parte application that requires a party to give notice of the ex parte appearance to other parties.

(b) There shall be no fee under subdivision (a) or (c) for filing any of the following:

(1) A motion, application, demurrer, request, notice, or stipulation and order that is the first paper filed in an action and on which a first paper filing fee is paid.

(2) An amended notice of motion.

(3) A civil case management statement.

(4) A request for trial de novo after judicial arbitration.

(5) A stipulation that does not require an order.

(6) A request for an order to prevent civil harassment.

(7) A request for an order to prevent domestic violence.

(8) A request for entry of default or default judgment.

(9) A paper requiring a hearing on a petition for emancipation of a minor.

(10) A paper requiring a hearing on a petition for an order to prevent abuse of an elder or dependent adult.

(11) A paper requiring a hearing on a petition for a writ of review, mandate, or prohibition.

(12) A paper requiring a hearing on a petition for a decree of change of name or gender.

(13) A paper requiring a hearing on a petition to approve the compromise of a claim of a minor.

(c) The fee for filing the following papers not requiring a hearing is twenty dollars ($20):

(1) A request, application, or motion for, or a notice of, the continuance of a hearing or case management conference. The fee shall be charged no more than once for each continuance. The fee shall not be charged if the continuance is required by the court.

(2) A stipulation and order.

(3) A request for an order authorizing service of summons by posting or by publication under Section 415.45 or 415.50 of the Code of Civil Procedure.

(d) The fee for filing a motion for summary judgment or summary adjudication of issues is five hundred dollars ($500).

(e) (1) The fee for filing in the superior court an application to appear as counsel pro hac vice is five hundred dollars ($500). This fee is in addition to any other fee required of the applicant. Two hundred fifty dollars ($250) of the fee collected under this paragraph shall be transmitted to the state for deposit into the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5. The remaining two hundred fifty dollars ($250) of the fee shall be transmitted to the state for deposit into the Trial Court Trust Fund, established in Section 68085.

(2) An attorney whose application to appear as counsel pro hac vice has been granted shall pay to the superior court, on or before the anniversary of the date the application was granted, an annual renewal fee of five hundred dollars ($500) for each year that the attorney maintains pro hac vice status in the case in which the application was granted. The entire fee collected under this paragraph shall be transmitted to the state for deposit into the Trial Court Trust Fund, established in Section 68085.

(f) Regardless of whether each motion or matter is heard at a single hearing or at separate hearings, the filing fees required by subdivisions (a), (c), (d), and (e) apply separately to each motion or other paper filed. The Judicial Council may publish rules to give uniform guidance to courts in applying fees under this section.

(g) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2010, Ch. 720, Sec. 21) by Stats. 2012, Ch. 41, Sec. 43. Effective June 27, 2012. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version, as amended by Sec. 44 of Ch. 41.)



70617-1

(a) Except as provided in subdivisions (d) and (e), the uniform fee for filing a motion, application, or any other paper requiring a hearing subsequent to the first paper, is forty dollars ($40). Papers for which this fee shall be charged include the following:

(1) A motion listed in paragraphs (1) to (12), inclusive, of subdivision (a) of Section 1005 of the Code of Civil Procedure.

(2) A motion or application to continue a trial date.

(3) An application for examination of a third person controlling defendant’s property under Section 491.110 or 491.150 of the Code of Civil Procedure.

(4) Discovery motions under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure.

(5) A motion for a new trial of any civil action or special proceeding.

(6) An application for an order for a judgment debtor examination under Section 708.110 or 708.160 of the Code of Civil Procedure.

(7) An application for an order of sale of a dwelling under Section 704.750 of the Code of Civil Procedure.

(8) An ex parte application that requires a party to give notice of the ex parte appearance to other parties.

(b) There shall be no fee under subdivision (a) or (c) for filing any of the following:

(1) A motion, application, demurrer, request, notice, or stipulation and order that is the first paper filed in an action and on which a first paper filing fee is paid.

(2) An amended notice of motion.

(3) A civil case management statement.

(4) A request for trial de novo after judicial arbitration.

(5) A stipulation that does not require an order.

(6) A request for an order to prevent civil harassment.

(7) A request for an order to prevent domestic violence.

(8) A request for entry of default or default judgment.

(9) A paper requiring a hearing on a petition for emancipation of a minor.

(10) A paper requiring a hearing on a petition for an order to prevent abuse of an elder or dependent adult.

(11) A paper requiring a hearing on a petition for a writ of review, mandate, or prohibition.

(12) A paper requiring a hearing on a petition for a decree of change of name or gender.

(13) A paper requiring a hearing on a petition to approve the compromise of a claim of a minor.

(c) The fee for filing the following papers not requiring a hearing is twenty dollars ($20):

(1) A request, application, or motion for, or a notice of, the continuance of a hearing or case management conference. The fee shall be charged no more than once for each continuance. The fee shall not be charged if the continuance is required by the court.

(2) A stipulation and order.

(3) A request for an order authorizing service of summons by posting or by publication under Section 415.45 or 415.50 of the Code of Civil Procedure.

(d) The fee for filing a motion for summary judgment or summary adjudication of issues is five hundred dollars ($500).

(e) (1) The fee for filing in the superior court an application to appear as counsel pro hac vice is five hundred dollars ($500). This fee is in addition to any other fee required of the applicant. Two hundred fifty dollars ($250) of the fee collected under this paragraph shall be transmitted to the state for deposit into the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5. The remaining two hundred fifty dollars ($250) of the fee shall be transmitted to the state for deposit into the Trial Court Trust Fund, established in Section 68085.

(2) An attorney whose application to appear as counsel pro hac vice has been granted shall pay to the superior court, on or before the anniversary of the date the application was granted, an annual renewal fee of five hundred dollars ($500) for each year that the attorney maintains pro hac vice status in the case in which the application was granted. The entire fee collected under this paragraph shall be transmitted to the state for deposit into the Trial Court Trust Fund, established in Section 68085.

(f) Regardless of whether each motion or matter is heard at a single hearing or at separate hearings, the filing fees required by subdivisions (a), (c), (d), and (e) apply separately to each motion or other paper filed. The Judicial Council may publish rules to give uniform guidance to courts in applying fees under this section.

(g) This section shall become operative on July 1, 2015.

(Amended (as added by Stats. 2010, Ch. 720, Sec. 22) by Stats. 2012, Ch. 41, Sec. 44. Effective June 27, 2012. Section operative July 1, 2015, by its own provisions.)



70618

When the venue in a case is changed, the fee for making up and transmitting the transcript and papers is fifty dollars ($50) and a further sum equal to the uniform fee for filing in the court to which the case is transferred. The clerk shall transmit the uniform filing fee with the papers in the case to the clerk or judge of the court to which the case is transferred.

(Added by renumbering Section 26823 by Stats. 2005, Ch. 75, Sec. 54. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70619

The fee for reclassification of a case from a limited civil case to an unlimited civil case under Section 403.060 of the Code of Civil Procedure is one hundred forty dollars ($140).

(Added by Stats. 2005, Ch. 75, Sec. 121. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70620

The fee for a certificate required by courts of appeal or the Supreme Court on filing a notice of motion prior to the filing of the record on appeal in the reviewing court is twenty dollars ($20).

(Added by renumbering Section 26838 by Stats. 2005, Ch. 75, Sec. 82. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70621

(a) (1) The fee for filing a notice of appeal to the appellate division of the superior court in a limited civil case is three hundred thirty dollars ($330), except as provided in subdivision (b).

(2) The fee for filing a petition for a writ within the original jurisdiction of the appellate division of the superior court is three hundred thirty dollars ($330), except as provided in subdivision (b).

(b) If the amount demanded in the limited civil case, excluding attorney’s fees and costs, is ten thousand dollars ($10,000) or less, the fee for filing a petition for a writ or a notice of appeal to the appellate division of the superior court is two hundred five dollars ($205).

(c) The fees provided for in this section shall be distributed as provided in Section 68085.4.

(d) The Judicial Council may make rules governing the time and method of payment of the fees in this section and providing for excuse.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 16. Effective July 28, 2009.)



70622

(a) In addition to the uniform filing fee authorized pursuant to Section 70611, 70612, 70613, 70614, 70650, 70651, 70652, 70653, 70655, or 70670, after giving notice and holding a public hearing on the proposal, the Board of Supervisors of Riverside County may impose a surcharge not to exceed fifty dollars ($50) for the filing in superior court of any of the following:

(1) A complaint, petition, or other first paper in a civil or probate action or special proceeding.

(2) A first paper on behalf of any defendant, respondent, intervenor, or adverse party.

(3) A petition for dissolution of marriage, dissolution of domestic partnership, legal separation, or nullity of marriage.

(4) A response to such a petition.

(5) A first paper on behalf of any party in a proceeding under Section 98.2 of the Labor Code.

(b) The county shall notify in writing the Superior Court of Riverside County and the Administrative Office of the Courts of any change in a surcharge under this section.

(c) When a surcharge under this section is imposed on a filing fee, the distribution that would otherwise be made to the State Court Facilities Construction Fund under subdivision (c) of Section 68085.3 or subdivision (c) of Section 68085.4 shall be reduced as provided in Section 70603.

(d) The surcharge shall be in an amount determined to be necessary by the board of supervisors to cover the costs of the seismic stabilization, construction, and rehabilitation of the Riverside County Courthouse, the Indio Branch Courthouse, and the family law courthouse, and collection thereof shall terminate upon repayment of the amortized costs incurred. When the amortized costs have been repaid, the county shall notify in writing the Superior Court of Riverside County and the Administrative Office of the Courts.

(Amended by Stats. 2006, Ch. 538, Sec. 331. Effective January 1, 2007.)



70624

(a) In addition to the uniform filing fee authorized pursuant to Section 70611, 70612, 70613, 70614, 70650, 70651, 70652, 70653, 70655, or 70670, after giving notice and holding a public hearing on the proposal, the Board of Supervisors of San Bernardino County may impose a surcharge not to exceed thirty-five dollars ($35) for the filing in superior court of (1) a complaint, petition, or other first paper in a civil, family, or probate action or special proceeding, and (2) a first paper on behalf of any defendant, respondent, intervenor, or adverse party. The county shall notify in writing the superior court and the Administrative Office of the Courts of any change in a surcharge under this section. If a surcharge under this section is imposed on a filing fee, the distribution that would otherwise be made to the State Court Facilities Construction Fund under subdivision (c) of Section 68085.3 or subdivision (c) of Section 68085.4 shall be reduced as provided in Section 70603. This section shall apply to fees collected under Sections 70611, 70612, 70613, 70614, 70650, 70651, 70652, 70653, 70655, and 70670, beginning January 1, 2006.

(b) The surcharge shall be in an amount determined to be necessary by the board of supervisors to supplement the Courthouse Construction Fund, to be deposited in that fund and used solely for the purposes authorized for expenditures from that fund, including, but not limited to, earthquake retrofitting, renovation, and remodeling of all portions of the Central San Bernardino Courthouse in need of retrofitting, renovation, or remodeling, whether or not necessitated by the retrofitting work, including the original courthouse built in 1926 and all subsequent additions thereto. Expenditures made from the Courthouse Construction Fund that are funded from the surcharge shall be made in order of priority to ensure that all necessary earthquake retrofitting of the Central San Bernardino Courthouse will be completed. Collection of the surcharge authorized by this section shall terminate upon repayment of the amortized costs incurred, or 30 years from the sale of the bond, whichever occurs first. However, the surcharge shall not apply in instances in which no filing fee is charged or the filing fee is waived. If the amortized costs have been repaid, or 30 years have passed since the sale of the bond, the county shall notify in writing the superior court and the Administrative Office of the Courts.

(Amended by Stats. 2007, Ch. 738, Sec. 28. Effective January 1, 2008.)



70625

(a) Notwithstanding any other law, for the purpose of assisting the City and County of San Francisco in the acquisition, rehabilitation, construction, and financing of courtrooms or of a courtroom building or buildings containing facilities necessary or incidental to the operation of the justice system, the Board of Supervisors of the City and County of San Francisco may require the amounts collected pursuant to subdivision (d) to be deposited in the Courthouse Construction Fund established pursuant to Section 76100. In the City and County of San Francisco, the moneys of the Courthouse Construction Fund together with any interest earned thereon shall be payable only for the foregoing purposes and at the time necessary therefor, and for the purposes set forth in subdivision (b) and at the time necessary therefor.

(b) In conjunction with the acquisition, rehabilitation, construction, or financing of courtrooms or of a courtroom building or buildings referred to in subdivision (a), the City and County of San Francisco may use the moneys of the Courthouse Construction Fund (1) to rehabilitate existing courtrooms or an existing courtroom building or buildings for other uses if new courtrooms or a courtroom building or buildings are acquired, constructed, or financed or (2) to acquire, rehabilitate, construct, or finance excess courtrooms or an excess courtroom building or buildings if that excess is anticipated to be needed at a later time.

(c) Any excess courtrooms or excess courtroom building or buildings that are acquired, rehabilitated, constructed, or financed pursuant to subdivision (b) may be leased or rented for uses other than the operation of the justice system until such time as the excess courtrooms or excess courtroom building or buildings are needed for the operation of the justice system. Any amounts received as lease or rental payments pursuant to this subdivision shall be deposited in the Courthouse Construction Fund.

(d) In the City and County of San Francisco, a surcharge for the purpose and for the time set forth in this section may be added to the filing fees under Sections 70611, 70612, 70613, 70614, 70650, 70651, 70652, 70653, 70655, and 70670 in any civil, family, or probate action in the superior court. The surcharge shall be in an amount, not to exceed fifty dollars ($50), as set forth in a resolution adopted by the Board of Supervisors of the City and County of San Francisco. If a surcharge under this section is imposed on a filing fee, the distribution that would otherwise be made to the State Court Facilities Construction Fund under subdivision (c) of Section 68085.3 or subdivision (c) of Section 68085.4 shall be reduced as provided in Section 70603. The county shall notify in writing the superior court and the Administrative Office of the Courts of any change in a surcharge under this section. When the amortized costs that are to be repaid from this fund have been repaid, the county shall notify in writing the superior court and the Administrative Office of Courts, and the surcharge under this section shall terminate, as provided in subdivision (b) of Section 70375.

(Amended by Stats. 2010, Ch. 709, Sec. 6. Effective January 1, 2011.)



70626

(a) The fee for each of the following services is twenty-five dollars ($25). Subject to subdivision (e), amounts collected shall be distributed to the Trial Court Trust Fund under Section 68085.1.

(1) Issuing a writ of attachment, a writ of mandate, a writ of execution, a writ of sale, a writ of possession, a writ of prohibition, or any other writ for the enforcement of any order or judgment.

(2) Issuing an abstract of judgment.

(3) Issuing a certificate of satisfaction of judgment under Section 724.100 of the Code of Civil Procedure.

(4) Certifying a copy of any paper, record, or proceeding on file in the office of the clerk of any court.

(5) Taking an affidavit, except in criminal cases or adoption proceedings.

(6) Acknowledgment of any deed or other instrument, including the certificate.

(7) Recording or registering any license or certificate, or issuing any certificate in connection with a license, required by law, for which a charge is not otherwise prescribed.

(8) Issuing any certificate for which the fee is not otherwise fixed.

(b) The fee for each of the following services is thirty dollars ($30). Subject to subdivision (e), amounts collected shall be distributed to the Trial Court Trust Fund under Section 68085.1.

(1) Issuing an order of sale.

(2) Receiving and filing an abstract of judgment rendered by a judge of another court and subsequent services based on it, unless the abstract of judgment is filed under Section 704.750 or 708.160 of the Code of Civil Procedure.

(3) Filing a confession of judgment under Section 1134 of the Code of Civil Procedure.

(4) Filing an application for renewal of judgment under Section 683.150 of the Code of Civil Procedure.

(5) Issuing a commission to take a deposition in another state or place under Section 2026.010 of the Code of Civil Procedure, or issuing a subpoena under Section 2029.300 to take a deposition in this state for purposes of a proceeding pending in another jurisdiction.

(6) Filing and entering an award under the Workers’ Compensation Law (Division 4 (commencing with Section 3200) of the Labor Code).

(7) Filing an affidavit of publication of notice of dissolution of partnership.

(8) Filing an appeal of a determination whether a dog is potentially dangerous or vicious under Section 31622 of the Food and Agricultural Code.

(9) Filing an affidavit under Section 13200 of the Probate Code, together with the issuance of one certified copy of the affidavit under Section 13202 of the Probate Code.

(10) Filing and indexing all papers for which a charge is not elsewhere provided, other than papers filed in actions or special proceedings, official bonds, or certificates of appointment.

(c) The fee for filing a first petition under Section 2029.600 or 2029.620 of the Code of Civil Procedure, if the petitioner is not a party to the out-of-state case, is eighty dollars ($80). Amounts collected shall be distributed to the Trial Court Trust Fund pursuant to Section 68085.1.

(d) The fee for delivering a will to the clerk of the superior court in which the estate of a decedent may be administered, as required by Section 8200 of the Probate Code, is fifty dollars ($50).

(e) From July 1, 2011, to June 30, 2017, inclusive, ten dollars ($10) of each fee collected pursuant to subdivisions (a) and (b) shall be used by the Judicial Council for the expenses of the Judicial Council in implementing and administering the civil representation pilot program under Section 68651.

(f) This section shall become inoperative on July 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2009, Ch. 457, Sec. 7) by Stats. 2012, Ch. 41, Sec. 45. Effective June 27, 2012. Inoperative July 1, 2017. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 46 of Ch. 457.)



70626-1

(a) The fee for each of the following services is fifteen dollars ($15). Amounts collected shall be distributed to the Trial Court Trust Fund under Section 68085.1.

(1) Issuing a writ of attachment, a writ of mandate, a writ of execution, a writ of sale, a writ of possession, a writ of prohibition, or any other writ for the enforcement of any order or judgment.

(2) Issuing an abstract of judgment.

(3) Issuing a certificate of satisfaction of judgment under Section 724.100 of the Code of Civil Procedure.

(4) Certifying a copy of any paper, record, or proceeding on file in the office of the clerk of any court.

(5) Taking an affidavit, except in criminal cases or adoption proceedings.

(6) Acknowledgment of any deed or other instrument, including the certificate.

(7) Recording or registering any license or certificate, or issuing any certificate in connection with a license, required by law, for which a charge is not otherwise prescribed.

(8) Issuing any certificate for which the fee is not otherwise fixed.

(b) The fee for each of the following services is twenty dollars ($20). Amounts collected shall be distributed to the Trial Court Trust Fund under Section 68085.1.

(1) Issuing an order of sale.

(2) Receiving and filing an abstract of judgment rendered by a judge of another court and subsequent services based on it, unless the abstract of judgment is filed under Section 704.750 or 708.160 of the Code of Civil Procedure.

(3) Filing a confession of judgment under Section 1134 of the Code of Civil Procedure.

(4) Filing an application for renewal of judgment under Section 683.150 of the Code of Civil Procedure.

(5) Issuing a commission to take a deposition in another state or place under Section 2026.010 of the Code of Civil Procedure, or issuing a subpoena under Section 2029.300 to take a deposition in this state for purposes of a proceeding pending in another jurisdiction.

(6) Filing and entering an award under the Workers’ Compensation Law (Division 4 (commencing with Section 3200) of the Labor Code).

(7) Filing an affidavit of publication of notice of dissolution of partnership.

(8) Filing an appeal of a determination whether a dog is potentially dangerous or vicious under Section 31622 of the Food and Agricultural Code.

(9) Filing an affidavit under Section 13200 of the Probate Code, together with the issuance of one certified copy of the affidavit under Section 13202 of the Probate Code.

(10) Filing and indexing all papers for which a charge is not elsewhere provided, other than papers filed in actions or special proceedings, official bonds, or certificates of appointment.

(c) The fee for filing a first petition under Section 2029.600 or 2029.620 of the Code of Civil Procedure, if the petitioner is not a party to the out-of-state case, is eighty dollars ($80). Amounts collected shall be distributed to the Trial Court Trust Fund pursuant to Section 68085.1.

(d) The fee for delivering a will to the clerk of the superior court in which the estate of a decedent may be administered, as required by Section 8200 of the Probate Code, is fifty dollars ($50).

(e) This section shall become operative on July 1, 2017.

(Amended (as added by Stats. 2009, Ch. 457, Sec. 8) by Stats. 2012, Ch. 41, Sec. 46. Effective June 27, 2012. Section operative July 1, 2017, by its own provisions.)



70627

The fees collected under this section shall be distributed to the court in which they were collected.

(a) The clerk of the court shall charge fifty cents ($0.50) per page to cover the cost of preparing copies of any record, proceeding, or paper on file in the clerk’s office.

(b) For comparing with the original on file in the office of the clerk of any court, the copy of any paper, record, or proceeding prepared by another and presented for the clerk’s certificate, the fee is one dollar ($1) per page, in addition to the fee for the certificate.

(c) The fee for a search of records or files conducted by a court employee that requires more than 10 minutes is fifteen dollars ($15) for each search.

(Added by Stats. 2005, Ch. 75, Sec. 121. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70628

For an exemplification of a record or other paper on file, the fee is fifty dollars ($50), in addition to the charges allowed for copying or comparing each page of the record or other paper.

(Amended by Stats. 2013, Ch. 31, Sec. 7. Effective June 27, 2013.)



70629

(a) The clerk of the court shall collect a fee of fifteen dollars ($15) per signature for any document that is required to be authenticated pursuant to court order.

(b) Each document authenticated by the clerk of the court shall contain the following statement: “____, Clerk of the Superior Court, County of ____, State of California. Signed pursuant to court order dated ____ in the matter of ____ petitioner v. ____, respondent, Case No. ____.”

(Added by renumbering Section 26835.1 by Stats. 2005, Ch. 75, Sec. 78. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70630

If the court has made videoconferencing services available, the clerk of the court shall charge a reasonable fee to cover the costs of permitting parties to appear by videoconferencing. This fee shall be deposited into the Trial Court Trust Fund.

(Added by Stats. 2005, Ch. 75, Sec. 121. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70631

In the absence of a statute or rule authorizing or prohibiting a fee by the superior court for a particular service or product, the court may charge a reasonable fee not to exceed the costs of providing the service or product, if the Judicial Council approves the fee. The fee shall be distributed to the court in which it was collected.

(Added by Stats. 2005, Ch. 75, Sec. 121. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70632

The clerk of the court shall charge a reasonable fee for handling funds held in trust for non-court parties or entities. The amount of the fee for handling the funds shall be based on rules adopted by, or guidelines and policies authorized by, the Judicial Council under subdivision (a) of Section 77206. This fee shall be deposited into the Trial Court Trust Fund.

(Added by Stats. 2005, Ch. 75, Sec. 121. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70633

(a) No fee shall be charged by the clerk for service rendered to the petitioner in any adoption proceeding except as provided in Section 103730 of the Health and Safety Code, nor shall any fees be charged for any service to the state or for any proceeding brought pursuant to Section 7841 of the Family Code to declare a minor free from parental custody or control. No fee shall be charged by the clerk for services rendered in an action to compel registration of a voter under Section 2142 of the Elections Code or to compel counting of provisional ballots under Section 14310 of the Elections Code.

(b) No fee shall be charged by the clerk for services rendered in any criminal action unless otherwise specifically authorized by law, except that the clerk may charge the fee specified in Section 70627 for making or certifying to a copy of any filed paper, record, or proceeding in a criminal action. If a criminal defendant has been granted a fee waiver or the court finds that the defendant does not have the ability to pay the fee, the court may reduce or waive the fee.

(c) Except as permitted in subdivision (b), no fee shall be charged by the clerk for service to any municipality or county in the state, to the state government, nor to the United States of America or any of its officers acting in his or her official capacity.

(Amended by Stats. 2007, Ch. 738, Sec. 29. Effective January 1, 2008.)



70640

(a) It is the policy of the state that each court shall endeavor to provide a children’s waiting room in each courthouse for children whose parents or guardians are attending a court hearing as a litigant, witness, or for other court purposes as determined by the court. To defray that expense, monthly allocations for children’s waiting rooms shall be added to the monthly apportionment under subdivision (a) of Section 68085 for each court where a children’s waiting room has been established or where the court has elected to establish that service.

(b) The amount allocated to each court under this section shall be equal to the following: for each first paper filing fee as provided under Section 70611, 70612, 70613, 70614, or 70670, and each first paper or petition filing fee in a probate matter as provided under Section 70650, 70651, 70652, 70653, 70654, 70655, 70656, or 70658, the same amount as was required to be collected as of December 31, 2005, to the Children’s Waiting Room Fund under former Section 26826.3 in the county in which the court is located when a fee was collected for the filing of a first paper in a civil action under former Section 26820.4.

(c) Notwithstanding any other provision of law, the court may make expenditures from these allocations in payment of any cost, excluding capital outlay, related to the establishment and maintenance of the children’s waiting room, including personnel, heat, light, telephone, security, rental of space, furnishings, toys, books, or any other item in connection with the operation of a children’s waiting room.

(d) If, as of January 1, 2006, there is a Children’s Waiting Room Fund in the county treasury established under former Section 26826.3, the county immediately shall transfer the moneys in that fund to the court’s operations fund as a restricted fund. By February 15, 2006, the county shall provide an accounting of the fund to the Administrative Office of the Courts.

(e) After January 1, 2006, the court may apply to the Judicial Council for an adjustment of the amount distributed to the fund for each uniform filing fee. A court that wishes to establish a children’s waiting room, and does not yet have a distribution under this section, may apply to the Judicial Council for a distribution. Applications under this subdivision shall be made according to trial court financial policies and procedures authorized by the Judicial Council under subdivision (a) of Section 77206. Adjustments and new distributions shall be effective January 1 or July 1 of any year beginning January 1, 2006.

(f) The distribution to a court under this section per each filing fee shall be not less than two dollars ($2) and not more than five dollars ($5).

(Amended by Stats. 2007, Ch. 130, Sec. 135. Effective January 1, 2008.)






ARTICLE 2 - Fees in Probate Proceedings

70650

(a) The uniform filing fee for the first petition for letters of administration or letters testamentary, or the first petition for special letters of administration with the powers of a general personal representative pursuant to Section 8545 of the Probate Code, is three hundred fifty-five dollars ($355).

(b) The uniform filing fee for the first objections to the probate of any will or codicil under Section 8250 of the Probate Code, or the first petition for revocation of probate of any will or codicil under Section 8270 of the Probate Code, is three hundred fifty-five dollars ($355). The uniform filing fee for the first petition for special letters of administration without the powers of a general personal representative is the fee provided in Section 70657.5. Where objections to the probate of a will or codicil or a petition for revocation of probate of a will or codicil are filed together with a petition for appointment of a personal representative described in subdivision (c) filed by the same person, only the fee provided in subdivision (c) shall be charged to that person.

(c) A fee of three hundred fifty-five dollars ($355) shall also be charged for filing each subsequent petition or objections of a type described in subdivision (a) in the same proceeding by a person other than the original petitioner or contestant. The same fee as provided in subdivision (b) shall be charged for filing each subsequent petition or objections of a type described in that subdivision in the same proceeding by a person other than the original petitioner or contestant.

(d) Notwithstanding Section 70658.5, if a petition for special letters of administration is filed together with a petition for letters of administration or letters testamentary under subdivision (a) or (c) by the same person, the person filing the petitions shall be charged the applicable filing fees for both petitions.

(e) The uniform filing fee charged under this section shall be distributed as provided in Section 68085.3.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 18. Effective July 28, 2009.)



70651

(a) The uniform filing fee for objections or any other paper in opposition to a petition described in subdivision (a) of Section 70650, other than a petition described in subdivision (c) of Section 70650, is three hundred fifty-five dollars ($355). If objections or any other paper in opposition are filed together with a petition described in subdivision (c) of Section 70650 by the same person, only the fee provided in subdivision (c) of Section 70650 shall be charged to that person.

(b) The uniform filing fee charged under this section shall be distributed as provided in Section 68085.3.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 19. Effective July 28, 2009.)



70652

(a) The uniform filing fee for each petition concerning the internal affairs of a trust under Chapter 3 (commencing with Section 17200) of Part 5 of Division 9 of the Probate Code, or a first account of a trustee of a testamentary trust that is subject to the continuing jurisdiction of the court pursuant to Chapter 4 (commencing with Section 17300) of Part 5 of Division 9 of the Probate Code, is three hundred fifty-five dollars ($355).

(b) The uniform filing fee for each paper filed in opposition to a petition or first account of a trustee of a testamentary trust under subdivision (a) is three hundred fifty-five dollars ($355).

(c) To avoid hardship, or for other good cause, the court may direct the clerk of the court to refund all or any part of a filing fee paid under this section.

(d) This section does not apply to petitions or opposition filed concerning trusts created by court order under Article 10 (commencing with Section 2580) of Chapter 6 of Part 3 of Division 4 of the Probate Code, Article 1 (commencing with Section 3100) of Chapter 3 of Part 6 of Division 4 of the Probate Code, Article 1 (commencing with Section 3600) of Chapter 4 of Part 8 of Division 4 of the Probate Code.

(e) The uniform filing fee charged under this section shall be distributed as provided in Section 68085.3.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 20. Effective July 28, 2009.)



70653

(a) The uniform filing fee for a petition for appointment of a conservator, a guardian of the estate, or a guardian of the person and estate, pursuant to Division 4 (commencing with Section 1400) of the Probate Code, is three hundred fifty-five dollars ($355).

(b) Except as provided in subdivision (f), the uniform filing fee for objections or any other paper in opposition to a petition under subdivision (a) or (d) is three hundred fifty-five dollars ($355).

(c) If a competing petition for appointment of a guardian or conservator subject to the fee under subdivision (a) is filed together with opposition to the petition of another by the same person, the person filing the competing petition and opposition shall be charged a filing fee only for the competing petition.

(d) Notwithstanding Section 70658.5, if a petition for appointment of a temporary guardian or conservator is filed together with a petition for appointment of a guardian or conservator under subdivision (a), or a competing petition under subdivision (c) by the same person, the person filing the petitions shall be charged the applicable filing fees for both petitions.

(e) The uniform filing fee charged under this section shall be distributed as provided in Section 68085.3.

(f) No fee under this section shall be charged for objections or any other paper in opposition filed by or on behalf of the proposed conservatee, or the minor or a parent of the minor who is the subject of a guardianship proceeding.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 21. Effective July 28, 2009.)



70654

(a) The uniform filing fee for a petition for appointment of a guardian of the person only, is two hundred five dollars ($205).

(b) Except as provided in subdivision (e), the uniform filing fee for objections or any other paper in opposition to a petition under subdivision (a) is two hundred five dollars ($205).

(c) If a competing petition for appointment of a guardian subject to the fee under subdivision (a) is filed together with opposition to the petition of another by the same person, the person filing the competing petition and opposition shall be charged a filing fee only for the competing petition.

(d) Notwithstanding Section 70658.5, if a petition for appointment of a temporary guardian is filed together with a petition for appointment of a guardian under subdivision (a), or a competing petition under subdivision (c) by the same person, the person filing the petitions shall be charged the applicable filing fees for both petitions.

(e) No fee under this section shall be charged for objections or any other paper in opposition filed by or on behalf of the minor or a parent of the minor who is the subject of the proceeding.

(f) The uniform filing fee charged under this section shall be distributed as provided in Section 68085.4.

(g) No other fees shall be charged for filing a paper under this section in addition to the uniform filing fee provided for in this section.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 22. Effective July 28, 2009.)



70655

(a) The uniform filing fee for a petition that commences any of the proceedings under the Probate Code listed in subdivision (c) is three hundred fifty-five dollars ($355).

(b) The uniform filing fee for objections or any other paper filed in opposition to a petition under subdivision (a) is three hundred fifty-five dollars ($355).

(c) This section applies to petitions or opposition concerning the following proceedings:

(1) A petition for compromise of a minor’s claim pursuant to Section 3600 of the Probate Code.

(2) A petition to determine succession to real property pursuant to Section 13151 of the Probate Code.

(3) A spousal or domestic partnership property petition pursuant to Section 13650 of the Probate Code, except as provided in Section 13652 of the Probate Code.

(4) A petition to establish the fact of death to determine title to real property under Section 200 of the Probate Code.

(5) A petition for an order concerning a particular transaction pursuant to Section 3100 of the Probate Code.

(6) A petition concerning capacity determination and health care decision for an adult without conservator pursuant to Section 3200 of the Probate Code.

(7) A petition concerning an advance health care directive pursuant to Section 4766 of the Probate Code.

(8) A petition concerning a power of attorney pursuant to Section 4541 of the Probate Code.

(9) A petition for approval, compromise, or settlement of claims against a deceased settlor, or for allocation of amounts due between trusts, pursuant to Section 19020 of the Probate Code.

(10) Any other petition that commences a proceeding under the Probate Code not otherwise provided for in this article.

(d) The uniform filing fee charged under this section shall be distributed as provided in Section 68085.3.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 23. Effective July 28, 2009.)



70656

(a) The uniform filing fee for a petition requesting an order setting aside a decedent’s estate of small value pursuant to Section 6602 of the Probate Code, if no estate proceeding is pending for the decedent, is two hundred five dollars ($205).

(b) The uniform filing fee for objections or any other paper filed in opposition to a petition under subdivision (a) is two hundred five dollars ($205).

(c) If a petition or objections or any other paper in opposition under this section is filed concurrently with a petition for appointment of a personal representative described in Section 70650, the petitioner or objector shall be charged only for the filing fee provided in Section 70650.

(d) The uniform filing fee charged under this section shall be distributed as provided in Section 68085.4.

(e) Except as provided in subdivision (c), no other fee shall be charged for filing a paper under this section in addition to the uniform filing fee provided for in this section.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 24. Effective July 28, 2009.)



70657

(a) Except as provided in subdivision (c), the uniform fee for filing a motion or other paper requiring a hearing subsequent to the first paper in a proceeding under the Probate Code, other than a petition or application or opposition described in Sections 70657.5 and 70658, is sixty dollars ($60). This fee shall be charged for the following papers:

(1) Papers listed in subdivision (a) of Section 70617.

(2) Applications for ex parte relief, whether or not notice of the application to any person is required, except an ex parte petition for discharge of a personal representative, conservator, or guardian upon completion of a court-ordered distribution or transfer, for which no fee shall be charged.

(3) Petitions or applications, or objections, filed subsequent to issuance of temporary letters of conservatorship or guardianship or letters of conservatorship or guardianship that are not subject to the filing fee provided in subdivision (a) of Section 70658.

(4) The first or subsequent petition for temporary letters of conservatorship or guardianship.

(b) There shall be no fee under subdivision (a) for filing any of the papers listed under subdivision (b) of Section 70617.

(c) The summary judgment fee provided in subdivision (d) of Section 70617 shall apply to summary judgment motions in proceedings under the Probate Code.

(d) Regardless of whether each motion or matter is heard at a single hearing or at separate hearings, the filing fees required by subdivisions (a) and (c) apply separately to each motion or other paper filed. The Judicial Council may publish rules to give uniform guidance to courts in applying fees under this section.

(e) No fee is payable under this section for a petition or opposition filed subsequent to issuance of letters of temporary guardianship or letters of guardianship in a guardianship described in Section 70654.

(f) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 41, Sec. 47. Effective June 27, 2012. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Ch. 41.)



70657-1

(a) Except as provided in subdivision (c), the uniform fee for filing a motion or other paper requiring a hearing subsequent to the first paper in a proceeding under the Probate Code, other than a petition or application or opposition described in Sections 70657.5 and 70658, is forty dollars ($40). This fee shall be charged for the following papers:

(1) Papers listed in subdivision (a) of Section 70617.

(2) Applications for ex parte relief, whether or not notice of the application to any person is required, except an ex parte petition for discharge of a personal representative, conservator, or guardian upon completion of a court-ordered distribution or transfer, for which no fee shall be charged.

(3) Petitions or applications, or objections, filed subsequent to issuance of temporary letters of conservatorship or guardianship or letters of conservatorship or guardianship that are not subject to the filing fee provided in subdivision (a) of Section 70658.

(4) The first or subsequent petition for temporary letters of conservatorship or guardianship.

(b) There shall be no fee under subdivision (a) for filing any of the papers listed under subdivision (b) of Section 70617.

(c) The summary judgment fee provided in subdivision (d) of Section 70617 shall apply to summary judgment motions in proceedings under the Probate Code.

(d) Regardless of whether each motion or matter is heard at a single hearing or at separate hearings, the filing fees required by subdivisions (a) and (c) apply separately to each motion or other paper filed. The Judicial Council may publish rules to give uniform guidance to courts in applying fees under this section.

(e) No fee is payable under this section for a petition or opposition filed subsequent to issuance of letters of temporary guardianship or letters of guardianship in a guardianship described in Section 70654.

(f) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 47) and added by Stats. 2012, Ch. 41, Sec. 48. Effective June 27, 2012. Section operative July 1, 2015, by its own provisions.)



70657.5

(a) The uniform fee for filing the following petitions or applications, and objections or other opposition, is two hundred dollars ($200):

(1) Petitions or applications, or opposition, concerning the internal affairs of a trust that are not subject to the filing fees provided in Section 70650, 70651, or 70652.

(2) Petitions or applications, or objections, filed subsequent to issuance of special letters of administration or letters testamentary or of administration in decedent’s estate proceedings that are not subject to the filing fee provided in subdivision (a) of Section 70658.

(3) The first or subsequent petition for special letters of administration without the powers of a general personal representative.

(b) One hundred sixty dollars ($160) of each two-hundred-dollar ($200) fee collected under subdivision (a) shall be transmitted to the state for deposit into the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5.

(c) No fee is payable under this section for a disclaimer of an interest in a decedent’s estate.

(Amended by Stats. 2008, Ch. 311, Sec. 23. Effective January 1, 2009.)



70658

(a) Except as provided in subdivision (c), the uniform fee for filing a petition or application, or objections or any other paper in opposition to a petition or application listed in this subdivision, filed after issuance of letters testamentary, letters of administration, letters of special administration to a personal representative of a decedent’s estate, or letters of guardianship or conservatorship, or letters of temporary guardianship or conservatorship to a guardian or conservator, is three hundred fifty-five dollars ($355). This section shall apply to the following petitions or applications, or opposition:

(1) Petition or application for or opposition to an order directing, authorizing, approving, or confirming the sale, lease, encumbrance, grant of an option, purchase, conveyance, or exchange of property.

(2) Petition or application for or opposition to an order settling an account of a fiduciary.

(3) Petition or application for or opposition to an order authorizing, instructing, or directing a fiduciary, or approving or confirming the acts of a fiduciary.

(4) Petition or application for or opposition to an order fixing, authorizing, allowing, or directing payment of compensation or expenses of an attorney.

(5) Petition or application for or opposition to an order fixing, authorizing, allowing, or directing payment of compensation or expenses of a fiduciary.

(6) Petition or application for or opposition to an order surcharging or removing a fiduciary.

(7) Petition or application for or opposition to an order transferring or authorizing the transfer of the property of an estate to a fiduciary in another jurisdiction.

(8) Petition or application for or opposition to an order allowing a fiduciary’s request to resign.

(9) Petition or application for or opposition to an order adjudicating the merits of a claim made under Part 19 (commencing with Section 850) of Division 2 of the Probate Code.

(10) Petition or application for or opposition to an order granting permission to fix the residence of a ward or conservatee at a place not within this state.

(11) Petition or application for or opposition to an order directing, authorizing, approving, or modifying payments for support, maintenance, or education of a ward or conservatee or for a person entitled to support, maintenance, or education from a ward or conservatee.

(12) Petition or application for or opposition to an order granting or denying a request under Section 2423, concerning payment of surplus income to the relatives of a conservatee, or Section 2580, concerning substituted judgment, of the Probate Code.

(13) Petition or application for or opposition to an order affecting the legal capacity of a conservatee pursuant to Chapter 4 (commencing with Section 1870) of Part 3 of Division 4 of the Probate Code.

(14) Petition or application for or opposition to an order adjudicating the merits of a claim under Article 5 (commencing with Section 2500) of Chapter 6 of Part 4 of Division 4 of the Probate Code.

(b) The uniform fee in subdivision (a) shall be distributed as provided in Section 68085.3. No other fee shall be charged for filing a paper under this section in addition to the uniform filing fee provided for in this section.

(c) The fee provided in this section shall not be charged for filing any of the following papers:

(1) A petition or application, or opposition, in a guardianship proceeding under Section 70654.

(2) A disclaimer of an interest in a decedent’s estate.

(d) One hundred seventy dollars ($170) of each three hundred fifty-five dollar ($355) fee collected under this section shall be transmitted to the Controller for deposit into the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 25. Effective July 28, 2009.)



70658.5

If a petition or application, or opposition to a petition or application, described in Sections 70650 to 70656, inclusive, or Sections 70657.5 to 70658, inclusive, is filed combining requests for relief or opposition to relief that could have been stated in separate petitions or applications, or objections or other opposition, only one filing fee shall be charged under this article. If a filing combines petitions, applications, or objections, or other opposition to a petition or application, that would be subject to different filing fees under this article, the higher of the applicable filing fees shall be charged.

(Added by Stats. 2007, Ch. 738, Sec. 38. Effective January 1, 2008.)



70659

Where the public administrator, public guardian, or public conservator, or an employee of the State Department of State Hospitals or the State Department of Developmental Services is the petitioner in an official capacity in a proceeding described in Section 70650, 70653, 70657, or 70658, the fee is payable only out of the assets of the estate coming into the official’s possession or control.

(Amended by Stats. 2012, Ch. 440, Sec. 33. Effective September 22, 2012.)



70660

(a) The fee for receiving and storing each document transferred to the clerk of the superior court under Section 732 of the Probate Code is twenty dollars ($20).

(b)

The superior court may reduce or waive the fee established pursuant to this section under either of the following circumstances:

(1) The court has assumed jurisdiction under Article 11 (commencing with Section 6180) of Chapter 4 of Division 3 of the Business and Professions Code over the law practice of the attorney with whom the document is deposited.

(2) On a showing of hardship.

(Added by renumbering Section 26827.6 by Stats. 2005, Ch. 75, Sec. 66. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70661

The fee for searching a document transferred to the clerk of the superior court under Section 732 of the Probate Code is the same as the fee under subdivision (c) of Section 70627 for searching records or files.

(Added by renumbering Section 26827.7 by Stats. 2005, Ch. 75, Sec. 67. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70662

(a) The filing fee for a request for special notice pursuant to Sections 1250, 2700, and 17204 of the Probate Code is forty dollars ($40). This fee shall be in addition to any other fee charged for a paper filed concurrently with a request for special notice.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2013, Ch. 382, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions.)



70663

The fee for registering a conservatorship under Article 4 (commencing with Section 2011) of Chapter 8 of Part 3 of Division 4 of the Probate Code is thirty dollars ($30). The amounts collected shall be distributed to the Trial Court Trust Fund under Section 68085.1.

(Added by Stats. 2014, Ch. 553, Sec. 2. Effective January 1, 2015. Operative January 1, 2016, by Stats. 2014, Ch. 553, Sec. 29.)






ARTICLE 3 - Fees in Family Law Matters

70670

(a) The uniform fee for filing the first paper in a proceeding under the Family Code, other than a proceeding for dissolution of marriage or domestic partnership, legal separation, or nullity, is three hundred fifty-five dollars ($355). The fee shall be distributed as provided in Section 68085.3.

(b) The uniform fee for filing the first paper in a proceeding for dissolution of marriage or domestic partnership, legal separation, or nullity, is three hundred fifty-five dollars ($355). The fee shall be distributed as provided in Section 68085.3, except that two dollars ($2) of the funds that would otherwise be distributed to the Trial Court Trust Fund shall be transmitted to the Treasurer for deposit in the Health Statistics Special Fund.

(c) The uniform fee for filing the first paper in a proceeding under subdivision (a) on behalf of any respondent, defendant, intervenor, or adverse party, whether separately or jointly, is three hundred fifty-five dollars ($355). The fee shall be distributed as provided in Section 68085.3.

(d) The uniform fee for filing the first paper in a proceeding under subdivision (b) on behalf of any respondent, defendant, intervenor, or adverse party, whether separately or jointly, is three hundred fifty-five dollars ($355). The fee shall be distributed as provided in Section 68085.3.

(e) The fees in this section do not apply to papers filed for the purpose of making a disclaimer.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 26. Effective July 28, 2009.)



70671

As used in subdivision (c) or (d) of Section 70670, the term “paper” does not include any of the following:

(a) The declaration of a spouse or domestic partner filed in an order to show cause proceeding.

(b) A settlement agreement or a stipulation for judgment that is signed by a defaulted respondent and intended for incorporation in a proposed decree of dissolution of marriage or domestic partnership.

(c) A stipulation regarding the date of termination of the marital or domestic partnership status if the court has retained jurisdiction over that date.

(d) A document relating to a stipulated postjudgment modification of child support.

(e) A stipulation to modify a settlement agreement that was signed by a defaulted respondent and incorporated in a decree of dissolution if the stipulation is presented by the petitioner.

(f) A request for an order to prevent domestic violence or a responsive declaration to that request.

(Added by Stats. 2005, Ch. 75, Sec. 121. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70672

Notwithstanding any other provision of law, no fee shall be charged to file a first paper or any subsequent pleading or document on issues relating to parentage or support in a case in which a Title IV-D child support agency is providing services under Section 17400 of the Family Code.

(Added by Stats. 2005, Ch. 75, Sec. 121. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70673

Notwithstanding any other provision of law, no fee shall be charged to file a respondent’s appearance, stipulation if any, and waiver of rights in the action under the Service members Civil Relief Act (50 U.S.C. App. Secs. 501 to 596, inclusive) in an action for dissolution of marriage or domestic partnership, legal separation, or nullity, or to establish parentage, in any case wherein the respondent is a member of the armed forces of the United States and does not contest the action for dissolution of marriage or domestic partnership, legal separation, or nullity, or to establish parentage.

(Added by renumbering Section 26857.5 by Stats. 2005, Ch. 75, Sec. 93. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70674

(a)  Except as provided by Section 6103.9, and notwithstanding the fee authorized by paragraph (4) of subdivision (a) of Section 70626, a fee of ten dollars ($10) shall be paid by a public agency applicant for a certified copy of a marriage or domestic partnership dissolution record that the agency is required to obtain in the ordinary course of business. A fee of fifteen dollars ($15) shall be paid by any other applicant for a certified copy of a marriage or domestic partnership dissolution record. Five dollars ($5) of any fifteen dollar ($15) fee shall be transmitted monthly to the state for deposit into the Family Law Trust Fund as provided by Section 1852 of the Family Code. The remainder of the fees collected under this section shall be deposited into the Trial Court Trust Fund.

(b) As used in this section, “marriage or domestic partnership dissolution record” means the judgment.

(Added by renumbering Section 26832.1 by Stats. 2005, Ch. 75, Sec. 74. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70676

No fee shall be charged to an indigent petitioner for certified copies of any order issued pursuant to any of the following:

(a) Article 2 (commencing with Section 2045), Article 3 (commencing with Section 2047), or Article 4 (commencing with Section 2049) of Chapter 4 of Part 1 of Division 6 of the Family Code.

(b) Division 10 (commencing with Section 6200) of the Family Code.

(c) Article 2 (commencing with Section 7710), Article 3 (commencing with Section 7720), or Article 4 (commencing with Section 7730) of Chapter 6 of Part 3 of Division 12 of the Family Code.

(Added by renumbering Section 26833.5 by Stats. 2005, Ch. 75, Sec. 76. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



70677

(a) The uniform fee for filing any motion, application, order to show cause, or any other paper requiring a hearing subsequent to the first paper is sixty dollars ($60). Papers for which this fee shall be charged include the following:

(1) Papers listed in subdivision (a) of Section 70617.

(2) An order to show cause or notice of motion seeking temporary prejudgment or postjudgment orders, including, but not limited to, orders to establish, modify, or enforce child, spousal, or partner support, custody and visitation of children, division and control of property, attorney’s fees, and bifurcation of issues.

(b) There shall be no fee under subdivision (a) of this section for filing any of the following:

(1) A motion, motion to quash proceeding, application, or demurrer that is the first paper filed in an action and on which a first paper filing fee is paid.

(2) An amended notice of motion or amended order to show cause.

(3) A statement to register foreign support under Section 4951 of the Family Code.

(4) An application to determine the judgment after entry of default.

(5) A request for an order to prevent domestic violence.

(6) A paper requiring a hearing on a petition for writ of review, mandate, or prohibition that is the first paper filed in an action and on which a first paper filing fee has been paid.

(7) A stipulation that does not require an order.

(c) The uniform fee for filing the following papers not requiring a hearing is twenty dollars ($20):

(1) A request, application, or motion for the continuance of a hearing or case management conference.

(2) A stipulation and order.

(d) Regardless of whether each motion or matter is heard at a single hearing or at separate hearings, the filing fees required under paragraph (1) of subdivision (a) and under subdivision (c) apply separately to each motion or other paper filed. If an order to show cause or notice of motion is filed as specified in paragraph (2) of subdivision (a) combining requests for relief or opposition to relief on more than one issue, only one filing fee shall be charged under this section. The Judicial Council may publish rules to give uniform guidance to courts in applying fees under this section.

(e) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 41, Sec. 49. Effective June 27, 2012. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Ch. 41.)



70677-1

(a) The uniform fee for filing any motion, application, order to show cause, or any other paper requiring a hearing subsequent to the first paper is forty dollars ($40). Papers for which this fee shall be charged include the following:

(1) Papers listed in subdivision (a) of Section 70617.

(2) An order to show cause or notice of motion seeking temporary prejudgment or postjudgment orders, including, but not limited to, orders to establish, modify, or enforce child, spousal, or partner support, custody and visitation of children, division and control of property, attorney’s fees, and bifurcation of issues.

(b) There shall be no fee under subdivision (a) of this section for filing any of the following:

(1) A motion, motion to quash proceeding, application, or demurrer that is the first paper filed in an action and on which a first paper filing fee is paid.

(2) An amended notice of motion or amended order to show cause.

(3) A statement to register foreign support under Section 4951 of the Family Code.

(4) An application to determine the judgment after entry of default.

(5) A request for an order to prevent domestic violence.

(6) A paper requiring a hearing on a petition for writ of review, mandate, or prohibition that is the first paper filed in an action and on which a first paper filing fee has been paid.

(7) A stipulation that does not require an order.

(c) The uniform fee for filing the following papers not requiring a hearing is twenty dollars ($20):

(1) A request, application, or motion for the continuance of a hearing or case management conference.

(2) A stipulation and order.

(d) Regardless of whether each motion or matter is heard at a single hearing or at separate hearings, the filing fees required under paragraph (1) of subdivision (a) and under subdivision (c) apply separately to each motion or other paper filed. If an order to show cause or notice of motion is filed as specified in paragraph (2) of subdivision (a) combining requests for relief or opposition to relief on more than one issue, only one filing fee shall be charged under this section. The Judicial Council may publish rules to give uniform guidance to courts in applying fees under this section.

(e) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 49) and added by Stats. 2012, Ch. 41, Sec. 50. Effective June 27, 2012. Section operative July 1, 2015, by its own provisions.)



70678

In addition to the fee set forth in Section 70677, a fee of twenty-five dollars ($25) shall be paid to the clerk of the court at the time of filing a motion, order to show cause, or other proceeding seeking to modify or enforce that portion of any judgment or order entered in this state or any other state which orders or awards the custody of a minor child or children or which specifies the rights of any party to the proceeding to visitation of a minor child or children. Fifteen dollars ($15) of the fee authorized in this section shall be used exclusively to pay the costs of maintaining mediation services provided under Chapter 11 (commencing with Section 3160) of Part 2 of Division 8 of the Family Code, and ten dollars ($10) of the fee shall be used exclusively to pay the costs of services provided by the family law facilitator under Section 10005 of the Family Code.

(Added by renumbering Section 26862 by Stats. 2005, Ch. 75, Sec. 95. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)









CHAPTER 6 - Provisions Relating to Trial Courts

ARTICLE 1 - General Provisions

71002

The board of supervisors shall provide suitable quarters for the municipal courts, including heating, lighting, and janitorial services, and shall supply them with furniture, books, and supplies necessary for carrying out their duties, including supplies and equipment for the preparation and maintenance of duplicate records of the court or a division of the court when sessions are held at more than one place.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 342. Effective January 1, 2003.)






ARTICLE 2 - Preservation of Judicial Districts

71042.5

Notwithstanding any other provision of law, where judicial districts in a county have been consolidated, or where the municipal and superior courts in a county have unified, the territory embraced within the respective prior component judicial districts shall be separate judicial districts for the purpose of publication within a judicial district.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 344. Effective January 1, 2003.)



71042.6

For the purpose of establishing boundaries under Section 71042.5, a map approved by the county surveyor shall be kept on file with the county recorder showing the boundaries of all consolidated or unified districts and component districts as of the date of consolidation or unification. The map shall be conclusively presumed to be accurate and may be used in evidence in any proceeding involving application of Section 71042.5.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 344. Effective January 1, 2003.)



71043

The determination of whether a judicial district or former judicial district has a population above or below 40,000 shall be made on the latest occurring of the following bases:

(a) As shown by the last preceding federal census of the district or of the aggregate cities and other political subdivisions situated within the district, whichever is greater.

(b) As shown by a subsequent census taken pursuant to Section 26203.

(c) As may have been found to be the fact in any proceeding for declaratory relief brought in a court having jurisdiction.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 344. Effective January 1, 2003.)






ARTICLE 3 - Court Superseded by Municipal Court

71094

Continuous employment in a court superseded by a municipal court, or in a court previously superseded by such superseded court, of the officers and attachés of the superseded court who succeeded to positions in a municipal court pursuant to the Municipal and Justice Court Act of 1949, or the provisions of law succeeding that act, shall be considered prior service within the definition of that term in any retirement or pension system that includes former municipal court officers and attachés.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 346. Effective January 1, 2003.)






ARTICLE 7 - Marshal

71265

All provisions of Sections 26600 to 26604, inclusive, 26607 to 26608.1, inclusive, 26609, 26611, 26660 to 26664, inclusive, and 26680 of the Government Code, and Sections 262, 262.1, 262.2, 262.3, 262.4, and 262.5 of the Code of Civil Procedure, apply to marshals and govern their powers, duties and liabilities.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 353. Effective January 1, 2003.)



71266

Marshals shall charge and collect for their services the fees, expenses, and mileage allowed by law to sheriffs. They shall pay those fees into the county treasury on or before the fifth day of each month, except where those fees, expenses, and mileage or a percentage of them are allowed those officers.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 353. Effective January 1, 2003.)



71267

The board of supervisors may establish a revolving fund for the use of the marshal who serves the superior court within the county and is a county officer, pursuant to Sections 29320 to 29331, inclusive. The fund may only be used for services or materials that are a legal charge against the county.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 353. Effective January 1, 2003.)






ARTICLE 8 - Retirement of Marshals and Constables

71300

As used in this article “marshal” or “constable” means the marshal or the constable and any deputy marshal or deputy constable actively employed in the performance of duties as deputy marshal or constable. Other employees, such as clerks, bookkeepers, stenographers, or persons who may be appointed deputy marshal or constable but who do not perform the duties of such office, and persons holding honorary appointments as deputies but who receive no compensation and who do not regularly perform official duties are not included in this definition.

(Amended by Stats. 1953, Ch. 255.)



71301

The purpose of this article is to recognize a public obligation to the marshal and constable, whose duties expose them to more than ordinary risk and this article is designed to provide an additional element of compensation in consideration for the duties performed by such persons.

(Added by Stats. 1953, Ch. 206.)



71302

In addition to the compensation and allowances, there shall be allowed to the marshal and constable the right to a pension or retirement annuity in the same manner and amount and under the same terms and conditions as provided by law for county and township peace officers.

(Added by Stats. 1953, Ch. 206.)



71303

Where a county and township peace officers’ retirement or pension system is established, the marshal and constable shall be included in the system and, for the purpose of carrying out this article and enabling them to benefit thereby, they shall be deemed to be county employees for this purpose and the pension provided and payable to the marshal and constable is a legal charge against the county, subject to the provisions of such county and township peace officers’ retirement or pension system.

(Added by Stats. 1953, Ch. 206.)



71304

In computing the length of service of any person entitled to the benefits of a pension or retirement annuity pursuant to this article, there shall be counted the time such person has served in a similar capacity with regard to his duties as an officer of any superseded court in the county, or that he may have served as a peace officer, as defined in the county and township peace officers’ pension or retirement act in the county. The service shall be continuous service as provided in such county or township peace officers’ pension or retirement act.

(Added by Stats. 1953, Ch. 206.)



71305

The retirement annuity or pension provided by this article shall be granted to the marshal and constable only if in the county where the superior court is located there is provided a retirement annuity or pension for county and township peace officers who perform duties of the same character as those performed by the marshal and constable.

(Amended by Stats. 2002, Ch. 784, Sec. 354. Effective January 1, 2003.)






ARTICLE 10 - Uniform Accounting System for Courts

71380

The Controller shall establish, supervise, and as necessary revise a uniform accounting system, including a system of audit, to the end that all fines, penalties, forfeitures, and fees assessed by courts, and their collection and appropriate disbursement, shall be properly and uniformly accounted for. The accounting system shall apply to superior courts, together with probation offices, central collection bureaus and any other agencies having a role in this process.

(Amended by Stats. 2002, Ch. 784, Sec. 355. Effective January 1, 2003.)



71381

Such system may provide for bank accounts for each municipal court, in which money received by such court may be deposited and disbursed as provided therein, and for such records, reports, and procedures as the Controller may deem necessary to carry out the purposes of this article.

(Amended by Stats. 1998, Ch. 931, Sec. 309. Effective September 28, 1998.)



71382

Every judge of a superior court, or the clerk of any such court, who willfully fails to keep accounts pursuant to the system or to account for the money paid into and disbursed by the court pursuant to the system established by the Controller pursuant to this article is guilty of a misdemeanor.

(Amended by Stats. 2002, Ch. 784, Sec. 356. Effective January 1, 2003.)



71383

As used in Section 71002, “board of supervisors” means county or city and county.

(Repealed and added by Stats. 1997, Ch. 850, Sec. 35. Effective January 1, 1998.)



71384

The system established pursuant to this article may provide for the deposit of all money collected by superior courts in the county treasury, for disbursement from it, and for the audit of such accounts by the county auditor.

(Amended by Stats. 2002, Ch. 784, Sec. 357. Effective January 1, 2003.)



71385

This article shall supersede any conflicting provisions of law existing on September 22, 1951.

(Added by Stats. 1953, Ch. 206.)



71386

(a) Each superior court shall adopt a written policy, consistent with rules adopted by, or trial court financial policies and procedures authorized by, the Judicial Council under subdivision (a) of Section 77206, governing the acceptance of checks and money orders in payment of any fees, fines, or bail deposits. The policy shall permit clerks to accept checks and money orders under conditions that tend to assure their validity.

(b) A court shall accept a personal check, bank cashier’s check, or money order for payment of any fee or fine, or for a deposit of bail for any offense that is not declared to be a felony, provided the check or money order meets the criteria established in subdivision (a). However, no court shall be required to accept a check in excess of three hundred dollars ($300) from a defendant in custody as a deposit of bail for any alleged violation of the Penal Code.

(c) The acceptance of a check pursuant to this section constitutes payment of the obligation owed to the payee public agency to the extent of the amount of the check as of the date of acceptance.

(d) If any check offered in payment pursuant to this section is returned to the payee without payment, a reasonable charge for the returned check not to exceed the actual costs incurred may be imposed to recover the processing and collection costs. This charge may be added to, and become part of, any underlying obligation other than an obligation that constitutes a lien on real property, or a different method of payment for that payment and future payments by that person may be prescribed. If the costs are incurred by the county, the charges imposed for a returned check shall be retained by the treasurer of the county and be deposited in the county general fund. If the costs are incurred by the court, the charges imposed for a returned check shall be distributed to the court under Section 68085.1.

(Amended by Stats. 2005, Ch. 75, Sec. 123. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)









CHAPTER 7 - Trial Court Employment Protection and Governance Act

ARTICLE 1 - General Provisions

71600

This chapter may be cited as the Trial Court Employment Protection and Governance Act.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71601

For purposes of this chapter, the following definitions shall apply:

(a) “Appointment” means the offer to and acceptance by a person of a position in the trial court in accordance with this chapter and the trial court’s personnel policies, procedures, and plans.

(b) “Employee organization” means either of the following:

(1) Any organization that includes trial court employees and has as one of its primary purposes representing those employees in their relations with that trial court.

(2) Any organization that seeks to represent trial court employees in their relations with that trial court.

(c) “Hiring” means appointment as defined in subdivision (a).

(d) “Mediation” means effort by an impartial third party to assist in reconciling a dispute regarding wages, hours, and other terms and conditions of employment between representatives of the trial court and the recognized employee organization or recognized employee organizations through interpretation, suggestion, and advice.

(e) “Meet and confer in good faith” means that a trial court or representatives as it may designate, and representatives of recognized employee organizations, shall have the mutual obligation personally to meet and confer promptly upon request by either party and continue for a reasonable period of time in order to exchange freely information, opinions, and proposals, and to endeavor to reach agreement on matters within the scope of representation. The process should include adequate time for the resolution of impasses where specific procedures for resolution are contained in this chapter or in a local rule, or when the procedures are utilized by mutual consent.

(f) “Personnel rules,” “personnel policies, procedures, and plans,” and “rules and regulations” mean policies, procedures, plans, rules, or regulations adopted by a trial court or its designee pertaining to conditions of employment of trial court employees, subject to meet and confer in good faith.

(g) “Promotion” means promotion within the trial court as defined in the trial court’s personnel policies, procedures, and plans, subject to meet and confer in good faith.

(h) “Recognized employee organization” means an employee organization that has been formally acknowledged to represent trial court employees by the county under Sections 3500 to 3510, inclusive, prior to the implementation date of this chapter, or by the trial court under former Rules 2201 to 2210, inclusive, of the California Rules of Court, as those rules read on April 23, 1997, Sections 70210 to 70219, inclusive, or Article 3 (commencing with Section 71630).

(i) “Subordinate judicial officer” means an officer appointed to perform subordinate judicial duties as authorized by Section 22 of Article VI of the California Constitution, including, but not limited to, a court commissioner, probate commissioner, child support commissioner, referee, traffic referee, juvenile court referee, and juvenile hearing officer.

(j) “Transfer” means transfer within the trial court as defined in the trial court’s personnel policies, procedures, and plans, subject to meet and confer in good faith.

(k) “Trial court” means a superior court.

(l) “Trial court employee” means a person who is both of the following:

(1) Paid from the trial court’s budget, regardless of the funding source. For the purpose of this paragraph, “trial court’s budget” means funds from which the presiding judge of a trial court, or his or her designee, has authority to control, authorize, and direct expenditures, including, but not limited to, local revenues, all grant funds, and trial court operations funds.

(2) Subject to the trial court’s right to control the manner and means of his or her work because of the trial court’s authority to hire, supervise, discipline, and terminate employment. For purposes of this paragraph only, the “trial court” includes the judges of a trial court or their appointees who are vested with or delegated the authority to hire, supervise, discipline, and terminate.

(m) A person is a “trial court employee” if and only if both paragraphs (1) and (2) of subdivision (l) are true irrespective of job classification or whether the functions performed by that person are identified in Rule 10.810 of the California Rules of Court. “Trial court employee” includes those subordinate judicial officers who satisfy paragraphs (1) and (2) of subdivision (l). The phrase “trial court employee” does not include temporary employees hired through agencies, jurors, individuals hired by the trial court pursuant to an independent contractor agreement, individuals for whom the county or trial court reports income to the Internal Revenue Service on a Form 1099 and does not withhold employment taxes, sheriffs, temporary judges, and judges whether elected or appointed. Any temporary employee, whether hired through an agency or not, shall not be employed in the trial court for a period exceeding 180 calendar days, except that for court reporters in a county of the first class, a trial court and a recognized employee organization may provide otherwise by mutual agreement in a memorandum of understanding or other agreement.

(Amended by Stats. 2010, Ch. 212, Sec. 11. Effective January 1, 2011.)



71612

Except as otherwise expressly provided in this chapter, the enactment of this act shall not be a cause for the modification or elimination of any existing wages, hours, or terms and conditions of employment of trial court employees. However, except as to those procedures, rights, or practices described in this chapter as minimum standards, the enactment of this act shall not prevent the modification or elimination of existing wages, hours or terms and conditions of employment through the meet and confer in good faith process or, in those situations in which the employees are either exempted from representation, or are not represented by a recognized employee organization, through appropriate procedures.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71614

Nothing in this chapter shall be construed as affecting the interpretation or operation of Sections 70210 to 70219, inclusive, for purposes of unification of the trial courts.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71615

(a) Except as provided in subdivision (b), the effective date of this section shall be January 1, 2004.

(b) Representatives of a trial court and representatives of recognized employee organizations may mutually agree to an implementation date of this section later than January 1, 2004. However, if any provisions of this chapter are governed by an existing memorandum of understanding or agreement covering trial court employees, as to those provisions the implementation date shall be either the date a successor memorandum of understanding or agreement is effective or, if no agreement for a successor memorandum of understanding or agreement is reached, 90 days from the date of the expiration of the predecessor memorandum of understanding or agreement, unless representatives of the trial court and representatives of recognized employee organizations mutually agree otherwise.

(c) As of the implementation date of this chapter, all of the following shall apply:

(1) All persons who meet the definition of trial court employee shall become trial court employees at their existing or equivalent classifications.

(2) Employment seniority of a trial court employee, as calculated and used under the system in effect prior to the implementation of this act, shall be calculated and used in the same manner by the trial court.

(3) A trial court employee shall have the same status he or she had as a probationary, permanent, or regular employee under the system in effect prior to January 1, 2004. A probationary employee shall not be required to serve a new probationary period and shall continue the existing probationary period under the terms of hire.

(4) Subject to the agreement of the county, and unless prohibited or limited by charter provisions, the policies regarding transfer between the trial court and the county that are in place as of January 1, 2004, shall be continued while an existing memorandum of understanding or agreement remains in effect or for two years, whichever is longer, and any further rights of trial court employees to transfer between the trial court and the county shall be subject to the obligation to meet and confer in good faith at the local level between representatives of the trial court and representatives of recognized employee organizations and local negotiation between the trial court and the county. Subject to the agreement of the county, and unless prohibited or limited by charter provisions, the policies regarding the portability of seniority, accrued leave credits, and leave accrual rates that are in effect January 1, 2004, shall be continued if trial court or county employees transfer between the trial court and the county or the county and the trial court while an existing memorandum of understanding or agreement remains in effect, or for a period of two years, whichever is longer. Any further right of trial court employees to portability is subject to the obligation to meet and confer in good faith between representatives of the trial court and representatives of recognized employee organizations and local negotiation between the trial court and the county.

(5) Each trial court shall be deemed the successor employer of all trial court employees in the county in which the trial court is located.

(d) In establishing local personnel structures for trial court employees in accordance with this chapter, the trial court shall comply with contractual obligations, and consideration shall be given to minimizing disruption of the trial court workforce and protecting the rights accrued by trial court employees under their current systems. However, prior contractual obligations and rights may be reconsidered subject to the obligation to meet and confer in good faith, provided both parties give consideration to past contractual obligations and rights.

(e) Unrepresented trial court employees are governed by a trial court’s personnel policies, procedures, and plans. The implementation of this section may not be a cause for changing a trial court’s personnel policies, procedures, and plans applicable to unrepresented trial court employees except where required to bring those policies, procedures, and plans into conformity with this chapter. Except as otherwise expressly provided in this section, a trial court retains all existing rights with respect to revising its personnel policies, procedures, and plans as applied to unrepresented trial court employees.

(f) Upon implementation of this section in a trial court, Sections 68650 to 68655, inclusive, and Rules 10.650 to 10.659, inclusive, of the California Rules of Court, shall be inoperative as to that trial court.

(g) Notwithstanding paragraph (4) of subdivision (c), both of the following shall apply:

(1) Unless prohibited or limited by charter provisions, the policies regarding transfer between either the trial court and the county or the county and the trial court that were in effect as of January 1, 2001, shall be continued while an existing memorandum of understanding or agreement remains in effect or until January 1, 2005, whichever period is longer. Thereafter, any rights of trial court employees to transfer between the trial court and the county shall be subject to the obligation to meet and confer in good faith at the local level between representatives of the trial court and representatives of recognized employee organizations, and local negotiation between the trial court and the county.

(2) Unless prohibited or limited by charter provisions, the policies regarding the portability of seniority, accrued leave credits, and leave accrual rates that were in effect on January 1, 2001, shall be continued if trial court or county employees transfer between either the trial court and the county or the county and the trial court while an existing memorandum of understanding or agreement remains in effect, or until January 1, 2005, whichever period is longer. Thereafter, any right of trial court employees to portability is subject to the obligation to meet and confer in good faith between representatives of the trial court and representatives of recognized employee organizations and local negotiation between the trial court and the county.

(Amended by Stats. 2007, Ch. 130, Sec. 137. Effective January 1, 2008.)



71616

If any provision of this chapter, or the application thereof, to any person or circumstances, is held invalid, the invalidity shall not affect other provisions or application of the chapter which can be given effect without the invalid provisions or application and, to this end the provisions of this chapter are severable.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71618

The Legislature hereby finds and declares that the status, rights, and protections provided to court employees under this chapter constitute a matter of statewide concern. Therefore, this chapter is applicable to all counties, notwithstanding charter provisions to the contrary. In order to ensure that effective court services are provided to all people of this state and to ensure stable court employer-employee relations, it is necessary that this chapter be applicable to all trial courts and court employees, as defined in this chapter, wherever situated within the State of California.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)






ARTICLE 2 - Authority to Hire, Classification, and Compensation

71620

(a) Each trial court may establish such job classifications and may appoint such trial court officers, deputies, assistants, and employees as are deemed necessary for the performance of the duties and the exercise of the powers conferred by law upon the trial court and its members.

(b) Each trial court may appoint an executive or administrative officer who shall hold office at the pleasure of the trial court and shall exercise such administrative powers and perform such other duties as may be required by the trial court. The executive or administrative officer has the authority of a clerk of the trial court. The trial court shall fix the qualifications of the executive or administrative officer and may delegate to him or her any administrative powers and duties required to be exercised by the trial court.

(Amended by Stats. 2002, Ch. 784, Sec. 359. Effective January 1, 2003.)



71622

(a) Each trial court may establish and may appoint any subordinate judicial officers that are deemed necessary for the performance of subordinate judicial duties, as authorized by law to be performed by subordinate judicial officers. However, the number and type of subordinate judicial officers in a trial court shall be subject to approval by the Judicial Council. Subordinate judicial officers shall serve at the pleasure of the trial court.

(b) The appointment or termination of a subordinate judicial officer shall be made by order of the presiding judge or another judge or a committee to whom appointment or termination authority is delegated by the court, and shall be entered in the minutes of the court.

(c) The Judicial Council shall promulgate rules establishing the minimum qualifications and training requirements for subordinate judicial officers.

(d) The presiding judge of a superior court may cross-assign one type of subordinate judicial officer to exercise all the powers and perform all the duties authorized by law to be performed by another type of subordinate judicial officer, but only if the person cross-assigned satisfies the minimum qualifications and training requirements for the new assignment established by the Judicial Council pursuant to subdivision (c).

(e) The superior courts of two or more counties may appoint the same person as court commissioner.

(f) As of the implementation date of this chapter, all persons who were authorized to serve as subordinate judicial officers pursuant to other provisions of law shall be authorized by this section to serve as subordinate judicial officers at their existing salary rate, which may be a percentage of the salary of a judicial officer.

(g) A subordinate judicial officer who has been duly appointed and has thereafter retired from service may be assigned by a presiding judge to perform subordinate judicial duties consistent with subdivision (a). The retired subordinate judicial officer shall be subject to the limits, if any, on postretirement service prescribed by the Public Employees’ Retirement System, the county defined-benefit retirement system, as defined in subdivision (f) of Section 71624, or any other defined-benefit retirement plan from which the retired officer is receiving benefits. The retired subordinate judicial officer shall be compensated by the assigning court at a rate not to exceed 85 percent of the compensation of a retired judge assigned to a superior court.

(Amended by Stats. 2005, Ch. 22, Sec. 110. Effective January 1, 2006.)



71622.5

(a) The Legislature hereby declares that due to the need to implement the 2011 Realignment Legislation addressing public safety (Chapter 15 of the Statutes of 2011), it is the intent of the Legislature to afford the courts the maximum flexibility to manage the caseload in the manner that is most appropriate to each court.

(b) Notwithstanding Section 71622, the superior court of any county may appoint as many hearing officers as deemed necessary to conduct parole revocation hearings pursuant to Sections 3000.08 and 3000.09 of the Penal Code and to determine violations of conditions of postrelease supervision pursuant to Section 3455 of the Penal Code, and to perform related duties as authorized by the court. A hearing officer appointed pursuant to this section has the authority to conduct these hearings and to make determinations at those hearings pursuant to applicable law.

(c) (1) A person is eligible to be appointed a hearing officer pursuant to this section if the person meets one of the following criteria:

(A) He or she has been an active member of the State Bar of California for at least 10 years continuously prior to appointment.

(B) He or she is or was a judge of a court of record of California within the last five years, or is currently eligible for the assigned judge program.

(C) He or she is or was a commissioner, magistrate, referee, or hearing officer authorized to perform the duties of a subordinate judicial officer of a court of record of California within the last five years.

(2) The superior court may prescribe additional minimum qualifications for hearing officers appointed pursuant to this section and may prescribe mandatory training for those hearing officers in addition to any training and education that may be required as judges or employees of the superior court.

(d) The manner of appointment of a hearing officer pursuant to this section and compensation to be paid to a hearing officer shall be determined by the court. That compensation is within the definition of “court operations” pursuant to Section 77003 and California Rules of Court, rule 10.810.

(e) The superior courts of two or more counties may appoint the same person as a hearing officer under this section.

(Added by Stats. 2011, Ch. 39, Sec. 1. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



71623

(a) Each trial court may establish a salary range for each of its employee classifications. Considerations shall include, but are not limited to, local market conditions and other local compensation-related issues such as difficulty of recruitment or retention.

(b) All persons who are trial court employees as defined in Section 71601, as of the implementation date of this chapter shall become trial court employees at their existing salary rate. For employees who are represented by a recognized employee organization, salary ranges may be subject to modification pursuant to the terms of a memorandum of understanding or agreement, or upon expiration of an existing memorandum of understanding or agreement subject to meet and confer in good faith. For employees who are not represented by a recognized employee organization, salary ranges may be revised by the trial court. However, as provided in Section 71612, the implementation of this chapter shall not be a cause for the modification of salary ranges by a trial court.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71623.5

(a) As of July 1, 2001, trial courts shall provide workers’ compensation coverage for trial court employees under a workers’ compensation program established by the Administrative Office of the Courts or a program selected or approved by the Administrative Office of the Courts. The Judicial Council shall adopt rules of court requiring the Administrative Office of the Courts to establish a workers’ compensation program for the trial courts and to provide guidance to the trial courts to ensure that the courts’ workers’ compensation coverage, including workers’ compensation employer liability coverage, meets all legal requirements and is cost-efficient.

(b) If, as of the implementation date of this chapter, the county provides workers’ compensation coverage for trial court employees, the county shall continue to provide the coverage, under the same terms and conditions as coverage was provided immediately preceding implementation of this chapter. This coverage shall continue for a transition period of up to 24 months after the implementation date of this chapter, unless the court gives the county 60 days’ notice, or a mutually agreed to period of notice, that the court no longer needs the county to provide the coverage. Subject to approval by the Administrative Office of the Courts, the parties may mutually agree to county-provided coverage beyond the 24-month transition period.

(c) County provision of workers’ compensation coverage for trial court employees shall not be construed to create a meet and confer obligation between the county and any recognized employee organization.

(Amended by Stats. 2001, Ch. 270, Sec. 2. Effective January 1, 2002.)



71624

(a) A county that contracts with the Board of Administration of the Public Employees’ Retirement System as of the implementation date of this chapter and the trial court located within that county shall establish a joint contract with the county under Section 20460.1 and subdivision (b) of Section 20469.1 in accordance with the pertinent provisions of the Public Employees’ Retirement Law (Part 3 (commencing with Section 20000) of Division 5 of Title 2) and any other applicable rules of the retirement system. Eligibility to participate in the Public Employees’ Retirement System shall be determined in accordance with the pertinent provisions of the Public Employees’ Retirement Law and any other applicable rules of the retirement system. For all other counties and their corresponding county defined-benefit retirement system, a trial court employee shall be eligible to participate as a member in the existing county defined-benefit retirement system in the county in which the court is located.

(b) If a trial court employee participates as a member in a county defined-benefit retirement system, his or her participation shall be subject to the applicable statutes, rules, regulations, policies, and plan and contract terms of the retirement system as is any other member of the system. In accordance with these provisions, the trial court employee who is a member of a county defined-benefit retirement system shall have the right to receive the same defined-benefit retirement plan benefits as county employees without the opportunity to meet and confer with the county as to those benefits. For all county defined-benefit systems other than the Public Employees’ Retirement System, the trial court shall pay to the county retirement system at the same rate of contribution for trial court employees as is required of the county for county employees under the county retirement system for the same benefit level. Provided that a county and a trial court are parties to a joint contract with CalPERS for the provision of retirement benefits under Sections 20460.1 and 20469.1, the county defined-benefit retirement system contribution rates for the trial court shall be the same as the contribution rates for the county for the same benefit levels.

(c) Unless otherwise required by law, as provided in Section 71612, the implementation of this chapter shall not be a cause for the modification of the trial court employee’s contractual coverage under, or exclusion from, social security.

(d) To facilitate trial court employee participation in county defined-benefit retirement plans, the trial court and county may mutually agree that the county shall administer the payroll for trial court employees.

(e) Nothing in this section precludes a trial court from offering a different defined-benefit retirement plan for trial court employees that is separate from the county defined-benefit retirement plan, subject to the terms of a memorandum of understanding or agreement for represented employees, or the terms of trial court policies, procedures, or plans, for unrepresented employees. The mechanism for implementation of these plans shall be created by statute.

(f) For purposes of this section, “county defined-benefit retirement system” means a defined-benefit retirement system administered by the county or applicable governing body, including systems established pursuant to the Public Employees Retirement Law (Part 3 (commencing with Section 20000) of Division 5 of Title 2), the County Employees’ Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 3 of Title 3), or an independent retirement system or plan.

(g) On the date this chapter is implemented, a trial court employee who is a member of any county defined-benefit retirement system shall continue to be eligible to receive the same level of benefits that the member was eligible to receive prior to implementation of this chapter.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71625

(a) Trial court policies related to accrued leave benefits, including the type and accrual rate of accrued leave benefits, in effect on the implementation date of this chapter shall remain in effect unless modified pursuant to subdivision (c).

(b) The implementation of this chapter shall not cause a termination of employment and rehire for purposes of accrued leave benefits and shall not result in either the trial court or the county cashing out trial court employees’ accrued leave balances. A trial court employee shall retain his or her accrued leave balances upon implementation of this chapter. A trial court employee shall not cash out his or her accrued leave balances solely as a result of implementation of this chapter.

(c) For employees who are represented by a recognized employee organization, the type and accrual rate of, and policies relating to, accrued leave benefits are subject to modification pursuant to the terms of a memorandum of understanding or agreement, or upon expiration of an existing memorandum of understanding or agreement, or upon revision to personnel, policies, procedures and plans, subject to meet and confer in good faith. For employees who are not represented by a recognized employee organization, the type and accrual rate of, and policies relating to, accrued leave benefits may be revised by the trial court. However, as provided in Section 71612, the implementation of this chapter shall not be a cause for the modification of the type and accrual rate of, and policies relating to, accrued leave benefits.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71626

Notwithstanding any other provision of law, with respect to benefits which those persons who are trial court employees on and after the implementation date of this chapter would receive upon retirement, the following provisions shall apply:

(a) As provided in Section 71612, the implementation of this chapter shall not be a cause for the modification of the level of retiree group insurance benefits accruing to a trial court employee or provided to a retired trial court employee. The level of retiree group insurance benefits accruing to a trial court employee or provided to a retired trial court employee as of the implementation date of this chapter shall remain in effect unless modified pursuant to subdivision (b) or (c). If the same retiree group insurance benefits are not otherwise permitted by law or the vendor, the same level of retiree group insurance benefits shall be provided subject to subdivision (b).

(b) (1) For employees who are represented by a recognized employee organization, (A) the level of retiree group insurance benefits accruing to a trial court employee or provided to a retired trial court employee pursuant to the terms of a memorandum of understanding or agreement is subject to modification only pursuant to the terms of that memorandum of understanding or agreement, and upon expiration of that memorandum of understanding or agreement, those retiree group insurance benefits may not be modified except pursuant to a subsequent memorandum of understanding or agreement; and (B) the level of retiree group insurance benefits accruing to a trial court employee or provided to a retired trial court employee pursuant only to personnel, policies, procedures, and plans, may be modified by the trial court, subject to meet and confer in good faith.

(2) For employees who are not represented by a recognized employee organization, the level of retiree group insurance benefits may be revised by the trial court.

(c) A county shall have the authority to provide retiree group insurance benefits to retired trial court employees. If the county administers retiree group insurance benefits to trial court employees or retired trial court employees, or if the trial court contracts with the county to administer retiree group insurance benefits to trial court employees or retired trial court employees, a trial court employee or retired trial court employee shall be eligible to participate in county retiree group insurance benefits and plans subject to county retiree group insurance benefit regulations, policies, terms and conditions, and subject to both of the following:

(1) A trial court employee or retired trial court employee shall have the right to accrual of retiree group insurance benefits, or to receive the same level of retiree group insurance benefits as county employees in similar classifications as designated by the trial court subject to meet and confer in good faith, without the opportunity to meet and confer with the county as to those benefits.

(2) The level of retiree group insurance benefits accruing to a trial court employee or provided to a retired trial court employee is subject to modification by the county, if the county changes the level of retiree group insurance benefits of county employees in classifications that have been designated as similar classifications pursuant to paragraph (1).

(d) For purposes of this section:

(1) “Retiree group insurance benefits” means group insurance benefits which trial court employees would receive upon retirement.

(2) “County,” means the board of supervisors of the county where the trial court is located, or the applicable governing body for the retirement system of such county.

(e) The trial court shall reimburse the county for the cost of coverage of retired trial court employees in county retiree group insurance benefit plans. The county may charge the trial court for retiree group insurance benefits only the amount that the county is required to pay in excess of the retirement system funding or prefunding of the retiree group insurance benefits. The county and the trial court may agree to an alternative arrangement to fund retiree group insurance benefits.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71626.1

(a) Any trial court receiving cleaning or maintenance services from persons employed directly by the court or county shall continue to receive those services from persons employed directly by a trial court or county in which the trial court is located.

(b) If the trial court replaces the county in providing cleaning or maintenance services, county employees who have been providing those services to the trial court have the right, prior to any other hiring by the trial court of persons to provide those services, to, at their own option, transfer employment directly from the county to the trial court without a break in service, either when those services are transferred from the county to the trial court, or anytime within two years from the date of that transfer of services if a vacancy exists at the time of the requested transfer. Furthermore, the trial court and an employee organization may by mutual agreement permit county employees providing cleaning or maintenance services in county facilities other than the trial court the option of transferring to the trial court upon such terms as are agreed upon by the trial court and the employee organization if there is a vacancy that no county employee who has been providing cleaning and maintenance services to the trial court opts to fill.

(c) If a county employee who provides cleaning or maintenance services to a trial court transfers employment directly from the county to the trial court without a break in service, upon the date of transfer, that employee shall be considered a trial court employee, as defined in Section 71601 subject to all applicable provisions of this chapter.

(d) The transfer of employment from the county to the trial court under this section shall not be deemed a termination of employment by the county and rehire by the trial court for the purposes of accrued leave benefits, employment seniority, and employment status as a probationary or regular employee. The transfer of employment shall not be the sole cause for a modification of wages or benefits of any kind.

(Added by Stats. 2003, Ch. 592, Sec. 23. Effective January 1, 2004.)



71626.5

(a) As of the implementation date of this chapter:

(1) If a trial court employee receives county retiree group insurance benefits pursuant to Section 71626 and that county funds retiree group insurance benefits from excess funds in the county’s retirement system, or prefunds retiree group insurance benefits, the county or county retirement board shall administer retiree group insurance benefits to trial court employees who retire from the county retirement system. However, the county and the trial court may agree to an alternative arrangement to administer retiree group insurance benefits.

(2) In all other counties in which the trial court exercises its authority to provide retiree group insurance benefits to its employees, (A) if the trial court administers retiree group insurance benefits to trial court employees separately from the county, the trial court shall continue to administer these benefits as provided under existing personnel policies, procedures, plans, or a trial court employee memorandum of understanding or agreement; and (B) if the county administers retiree group insurance benefits to trial court employees or if the trial court contracts with the county to administer retiree group insurance benefits to trial court employees, the county may continue to administer retiree group insurance benefits to trial court employees pursuant to subdivision (c) of Section 71626 or the trial court may administer retiree group insurance benefits to trial court employees pursuant to the following transition process:

(i) While an existing memorandum of understanding or agreement remains in effect or for a transition period of up to 24 months, whichever is longer, the county shall administer retiree group insurance benefits for represented trial court employees who retire during that period, as provided in the applicable memorandum of understanding or agreement, unless the county is notified by the trial court pursuant to subparagraph (iv) that the trial court no longer needs the county to administer specified benefits, or the trial court and the county mutually agree that the county will no longer administer specified benefits.

(ii) For a transition period of up to 24 months after the implementation date of this chapter, the county shall administer retiree group insurance benefits for unrepresented trial court employees who retire during that period, unless notified by the trial court pursuant to subparagraph (iv) that the trial court no longer needs the county to administer specified benefits, or the trial court and the county mutually agree that the county will no longer administer specified benefits. During the 24-month transition period, if the county decides to change how it administers unrepresented trial court employees’ retiree group insurance benefits, the county shall provide the trial court with at least 60 days’ notice, or a mutually agreed to amount of notice, before any change in the administration of the benefits is implemented so the trial court can decide whether to accept the county’s change or consider alternatives and arrange to administer or provide benefits on its own.

(iii) If, during the 24-month transition period, the trial court decides to offer particular retiree group insurance benefits different from what the county is administering, the trial court shall be responsible for administering those particular retiree group insurance benefits.

(iv) If the trial court intends to give notice to the county that it no longer needs the county to administer specified retiree group insurance benefits to trial court employees, the trial court shall provide the county with at least 60 days’ notice, or a mutually agreed to amount of notice.

(b) A county’s agreement to administer retiree group insurance benefits shall not be construed to create a meet and confer obligation between the county and any recognized employee organization.

(c) Nothing in this section precludes a trial court from offering a different retiree group insurance benefits plan for trial court employees that is separate from the county retiree group insurance benefits plans, subject to the terms of a memorandum of understanding or agreement for represented employees, or the terms of trial court policies, procedures, or plans, for unrepresented employees.

(Amended by Stats. 2001, Ch. 270, Sec. 3. Effective January 1, 2002.)



71627

Notwithstanding any other provision of law:

(a) As provided in Section 71612, the implementation of this chapter shall not be a cause for the modification of the level of federally regulated benefits provided to a trial court employee. The level of federally regulated benefits provided to a trial court employee as of the implementation date of this chapter shall remain in effect unless modified pursuant to subdivision (b). If the same federally regulated benefits are not permitted by law or by the vendor, the same level of federally regulated benefits shall be provided by the trial court subject to the provisions of subdivision (b).

(b) (1) For employees who are represented by a recognized employee organization, (A) the level of federally regulated benefits accruing to a trial court employee pursuant to the terms of a memorandum of understanding or agreement is subject to modification only pursuant to the terms of that memorandum of understanding or agreement, and upon expiration of that memorandum of understanding or agreement, those federally regulated benefits may not be modified except pursuant to a subsequent memorandum of understanding or agreement; and (B) the level of federally regulated benefits accruing to a trial court employee pursuant only to personnel, policies, procedures, and plans may be modified by the trial court, subject to meet and confer in good faith.

(2) For employees who are not represented by a recognized employee organization, the level of federally regulated benefits may be revised by the trial court.

(c) If the county administers federally regulated benefits to trial court employees, or if the trial court contracts with the county to administer federally regulated benefits to trial court employees, a trial court employee shall be eligible to participate in federally regulated benefits subject to federally regulated benefit regulations, policies, terms, and conditions, and subject to both of the following requirements:

(1) A trial court employee shall have the right to receive the same level of federally regulated benefits as county employees in similar classifications, as designated by the trial court subject to the obligation to meet and confer in good faith, without the opportunity to meet and confer with the county as to those benefits.

(2) The level of federally regulated benefits accruing to a trial court is subject to modification by the county if the county changes the level of federally regulated benefits of county employees in classifications that have been designated as similar classifications pursuant to paragraph (1).

(d) For purposes of this section, “federally regulated benefits” means benefits that provide tax-favored treatment for employees pursuant to federal laws or regulations, including, but not limited to, cafeteria plans under Section 125 of the Internal Revenue Code, educational assistance benefits under Section 127 of the Internal Revenue Code, and fringe benefits under Section 132 of the Internal Revenue Code, but not including federally-regulated deferred compensation plan benefits provided to trial court employees pursuant to Section 71628.

(e) As of the implementation date of this chapter:

(1) If the trial court administers federally regulated benefits for trial court employees separately from the county, the trial court shall administer these benefits as provided under existing personnel policies, procedures, plans, or a memorandum of understanding or agreement applicable to trial court employees.

(2) If the county administers federally regulated benefits for trial court employees, or if the trial court contracts with the county to administer federally regulated benefits, the following provisions govern the transition of responsibility for administering these benefits to the trial court:

(A) Until the effective date of the transition of responsibility, the county shall continue to administer represented trial court employees’ federally regulated benefits as provided in the memorandum of understanding or agreement and unrepresented trial court employees’ federally regulated benefits as provided in personnel policies, procedures, and plans.

(B) During the period of time between the implementation date of this chapter and the effective date of the transition of responsibility, both the trial court and the county shall cosponsor the federally regulated benefit plan. Cosponsorship shall continue as long as trial court employees are governed by a plan not offered by the trial court, but in no event longer than 18 months after the implementation date of this chapter, or the term of the memorandum of understanding or agreement applicable to trial court employees, whichever is longer, unless the trial court and the county agree to continued cosponsorship.

(C) If during the cosponsorship period the trial court decides to offer particular benefits that are different from what the county is administering, then the trial court shall be responsible for administering those particular benefits unless the trial court and county agree otherwise.

(D) The effective date of the transition of responsibility shall coincide with the first day of the applicable federally regulated benefits plan year to ensure that there is no financial impact on the employee or on either employer.

(f) To facilitate trial court employee participation in county federally regulated benefits plans, the trial court and county may mutually agree that the county shall administer the payroll for trial court employees.

(g) The trial court shall reimburse the county for the cost of any coverage of trial court employees in county federally regulated benefit plans.

(h) A county shall have authority to cosponsor federally regulated benefits with a trial court to provide those benefits to trial court employees if those benefits are requested by the trial court subject to county agreement to cosponsor those benefits. A county’s agreement to cosponsor those benefits shall not be construed as creating a meet and confer obligation between the county and any recognized trial court employee organization.

(i) Nothing in this section shall prevent a trial court from offering to trial court employees a future option of participating in other federally regulated benefit plans that may be developed subject to the obligation to meet and confer in good faith.

(Amended by Stats. 2001, Ch. 270, Sec. 4. Effective January 1, 2002.)



71628

Notwithstanding any other provision of law:

(a) As provided in Section 71612, the implementation of this chapter shall not be a cause for the modification of the level of deferred compensation plan benefits provided to a trial court employee.

If the same deferred compensation plan benefits are not permitted by law or the plan vendor, the trial court shall provide other deferred compensation plan benefits at the same level, subject to the provisions of subdivision (b). The level of deferred compensation plan benefits provided to a trial court employee as of the implementation date of this chapter shall remain in effect unless modified pursuant to subdivision (b).

(b) (1) For employees who are represented by a recognized employee organization, (A) the level of deferred compensation plan benefits accruing to a trial court employee pursuant to the terms of a memorandum of understanding or agreement is subject to modification only pursuant to the terms of that memorandum of understanding or agreement, and upon expiration of that memorandum of understanding or agreement, those deferred compensation plan benefits may not be modified except pursuant to a subsequent memorandum of understanding or agreement; and (B) the level of deferred compensation plan benefits accruing to a trial court employee pursuant only to personnel, policies, procedures, and plans may be modified by the trial court, subject to meet and confer in good faith.

(2) For employees who are not represented by a recognized employee organization, the level of deferred compensation plan benefits may be modified by the trial court.

(c) If the county administers deferred compensation plan benefits to trial court employees, or if the trial court contracts with the county to administer deferred compensation plan benefits to trial court employees, a trial court employee shall be eligible to participate in deferred compensation plan benefits subject to deferred compensation plan regulations, policies, terms and conditions, and subject to both of the following:

(1) A trial court employee shall have the right to receive the same level of deferred compensation plan benefits as county employees in similar classifications, as designated by the trial court subject to the obligation to meet and confer in good faith, without the opportunity to meet and confer with the county as to those benefits.

(2) The level of deferred compensation plan benefits accruing to a trial court employee is subject to modification by the county if the county changes the level of deferred compensation plan benefits of county employees in classifications that have been designated as similar classifications pursuant to paragraph (1).

(d) If the implementation of this chapter causes a change in deferred compensation plans and requires the transfer of trial court employees’ plan balances to the trial court’s deferred compensation plan, trial court employees shall not suffer a financial loss due to transfer-related penalties, such as deferred sales charges, and any financial loss due to transfer-related penalties shall be borne by the trial court.

(e) Trial court employees shall continue to be eligible to receive deferred compensation plan benefits from the county or the trial court. For purposes of deferred compensation plans established under Section 401(k) or 457 of the Internal Revenue Code, one of the following shall apply:

(1) If permitted by federal law and deferred compensation plan vendors, trial court employees shall continue to receive federal 401(k) or 457 deferred compensation plan benefits through county plans unless the trial court modifies its plan benefits pursuant to personnel rules, subject to meet and confer in good faith.

(2) If not permitted by federal law or deferred compensation plan vendors, the trial court shall provide deferred compensation plan benefits at the same level subject to meet and confer in good faith, in which case upon transition to the new deferred compensation plan, (A) to provide the trial court time to investigate plan options, negotiate plan contracts, and establish plans, there shall be a transition period of at least six months, during which trial court employees shall continue to receive deferred compensation plan benefits from the county; and (B) a county may require that trial court employees leave their plan balances in the county’s deferred compensation plan or may transfer trial court employees’ plan balances to the trial court’s deferred compensation plan.

(f) To facilitate trial court employee participation in county deferred compensation plans, the trial court and county may mutually agree that the county shall administer the payroll for trial court employees.

(g) The trial court shall reimburse the county for the cost of any coverage of trial court employees in county deferred compensation plans.

(h) A county is authorized to amend the documents of a deferred compensation plan established under Section 401(k) or 457 of the Internal Revenue Code as necessary to achieve the objectives of this section.

(i) Nothing in this section precludes the possibility that a trial court employee may have a future option of participating in other deferred compensation plans that may be developed subject to the obligation to meet and confer in good faith.

(Amended by Stats. 2001, Ch. 270, Sec. 5. Effective January 1, 2002.)



71629

Except as provided in Sections 71624, 71625, 71626, 71626.5, 71627, and 71628, and notwithstanding any other provision of law:

(a) As provided in Section 71612, the implementation of this chapter shall not be a cause for the modification of the level of trial court employment benefits. If the same trial court employment benefits are not permitted by law or the plan vendor, the trial court shall provide other trial court employment benefits at the same level subject to the provisions of subdivision (b). The level of trial court employment benefits provided to a trial court employee as of the implementation date of this chapter shall remain in effect unless modified pursuant to subdivision (b).

(b) For employees who are represented by a recognized employee organization, the level of trial court employment benefits provided to a trial court employee may not be modified until after the expiration of an existing memorandum of understanding or agreement or a period of 24 months, whichever is longer, unless the trial court and recognized employee organization mutually agree to a modification. For employees who are not represented by a recognized employee organization, the level of trial court employment benefits may be revised by the trial court.

(c) The trial court shall reimburse the county for the cost of coverage of trial court employees in trial court employment benefit plans. If the county administers trial court employment benefits to trial court employees, or if the trial court contracts with the county to administer trial court employment benefits to trial court employees, a trial court employee shall be eligible to participate in trial court employment benefits subject to trial court employment benefit regulations, policies, terms and conditions, and subject to both of the following:

(1) A trial court employee shall have the right to receive the same level of trial court employment benefits as county employees in similar classifications, as designated by the trial court subject to the obligation to meet and confer in good faith, without the opportunity to meet and confer with the county as to those benefits.

(2) The level of trial court employment benefits accruing to a trial court employee is subject to modification by the county if the county changes the level of the same employment benefits accruing to county employees in classifications that have been designated as similar classification pursuant to paragraph (1).

(d) As of the implementation date of this chapter:

(1) If the trial court administers trial court employment benefits to trial court employees separately from the county, the trial court shall continue to administer these benefits as provided under existing personnel policies, procedures, plans, or trial court employee memoranda of understanding or agreements.

(2) If the county administers trial court employment benefits to trial court employees or if the trial court contracts with the county to administer trial court employment benefits to trial court employees, the county may continue to administer trial court employment benefits to trial court employees pursuant to subdivision (e) or the trial court may administer trial court employment benefits to trial court employees pursuant to the following transition process:

(A) While an existing memorandum of understanding or agreement remains in effect or for a transition period of 24 months, whichever is longer, the county shall administer trial court employment benefits for represented trial court employees as provided in the applicable memorandum of understanding or agreement, unless the county is notified by the trial court pursuant to subparagraph (D) that the trial court no longer needs the county to administer specified benefits, or the trial court and the county mutually agree that the county will no longer administer specified benefits.

(B) For a transition period of up to 24 months after the implementation date of this chapter, the county shall administer trial court employment benefits for unrepresented trial court employees, unless notified by the trial court pursuant to subparagraph (D) that the trial court no longer needs the county to administer specified benefits, or the trial court and the county mutually agree that the county will no longer administer specified benefits. During the transition period, if the county intends to change unrepresented trial court employees’ trial court employment benefits, the county shall provide the trial court with at least 60 days’ notice, or a mutually agreed to amount of notice, before any change in benefits is implemented so the trial court can decide whether to accept the county’s change or consider alternatives and arrange to provide benefits on its own.

(C) If, during the transition period, the trial court decides to offer particular trial court employment benefits that are different from what the county is administering, the trial court shall be responsible for administering those particular benefits.

(D) If the trial court decides that it no longer needs the county to administer specified trial court employment benefits to trial court employees, the trial court shall provide the county with at least 60 days’ notice, or a mutually agreed to amount of notice.

(e) To facilitate trial court employee participation in county trial court employment benefit plans, the trial court and county may mutually agree that the county shall administer the payroll for trial court employees.

(f) A county shall have authority to provide trial court employment benefits to trial court employees if those benefits are requested by the trial court and subject to county concurrence to providing those benefits. A county’s agreement to provide those benefits shall not be construed to create a meet and confer obligation between the county and any recognized employee organization.

(g) Nothing in this section shall prevent the trial court from arranging for trial court employees other trial court employment benefits plans subject to the obligation to meet and confer in good faith.

(Amended by Stats. 2001, Ch. 812, Sec. 17. Effective January 1, 2002.)






ARTICLE 3 - Labor Relations

71630

(a) It is the purpose of this article to promote full communication between trial courts and their employees by providing a reasonable method for resolving disputes regarding wages, hours, and other terms and conditions of employment between trial courts and recognized employee organizations. It is also the purpose of this article to promote the improvement of personnel management and employer-employee relations within the trial courts in the state by providing a uniform basis for recognizing the right of trial court employees to join organizations of their own choice and to be represented by those organizations in their employment relations with trial courts. It is also the purpose of this article to extend to trial court employees the right, and to require trial courts, to meet and confer in good faith over matters within the scope of representation, consistent with the procedures set forth in this article. This article is not intended to require changes in existing representation units, memoranda of agreement or understanding, or court rules, except as provided in this article.

(b) The Legislature finds and declares that the duties and responsibilities of trial court representatives under this article are substantially similar to the duties and responsibilities required under existing collective bargaining enforcement procedures and therefore the costs incurred by the trial court representatives in performing those duties and responsibilities under this article are not reimbursable as state-mandated costs.

(Amended by Stats. 2004, Ch. 227, Sec. 65. Effective August 16, 2004.)



71631

Except as otherwise provided by the Legislature, trial court employees shall have the right to form, join, and participate in the activities of employee organizations of their own choosing for the purpose of representation on all matters of employer-employee relations. Trial court employees also shall have the right to refuse to join or participate in the activities of employee organizations and shall have the right to represent themselves individually in their employment relations with the trial court.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71632.5

(a) Notwithstanding any other provision of law, rule, or regulation, an agency shop agreement may be negotiated between a trial court and a recognized employee organization that has been recognized as the exclusive or majority bargaining agent pursuant to reasonable rules and regulations, and enactments, in accordance with this article. As used in this article, “agency shop” means an arrangement that requires an employee, as a condition of continued employment, either to join the recognized employee organization, or to pay the organization a service fee in an amount not to exceed the standard initiation fee, periodic dues, and general assessments of that organization for the duration of the agreement or a period of three years from the effective date of the agreement, whichever comes first. However, any employee who is a member of a bona fide religion, body, or sect that has historically held conscientious objections to joining or financially supporting recognized employee organizations shall not be required to join or financially support any recognized employee organization as a condition of employment. That employee may be required, in lieu of periodic dues, initiation fees, or agency shop fees to pay sums equal to those dues, initiation fees, or agency shop fees to a nonreligious, nonlabor charitable organization fund exempt from taxation under Section 501 (c)(3) of the Internal Revenue Code, chosen by the employee from a list of at least three funds, designated in a memorandum of understanding or agreement between the trial court and the recognized employee organization, or if the memorandum of understanding or agreement fails to designate any funds, then to any fund chosen by the employee. Proof of those payments shall be made on a monthly basis to the trial court as a condition of continued exemption from the requirement of financial support to the recognized employee organization.

(b) An agency shop provision in a memorandum of understanding or agreement which is in effect may be rescinded by a majority vote of all the employees in the unit covered by the memorandum of understanding or agreement under the following circumstances:

(1) A request for the vote is supported by a petition containing the signatures of at least 30 percent of the employees in the unit.

(2) The vote is by secret ballot.

(3) The vote may be taken at any time during the term of the memorandum of understanding or agreement, but in no event shall there be more than one vote taken during that term.

(c) In addition to the procedure prescribed in subdivision (a), an agency shop arrangement between the trial court and a recognized employee organization or recognized employee organizations shall be placed in effect, without a negotiated agreement, upon (1) a signed petition of at least 30 percent of the employees in the applicable bargaining unit requesting an agency shop agreement and an election to implement an agency fee arrangement, and (2) the approval of a majority of employees who cast ballots and vote in a secret ballot election in favor of the agency shop agreement. The petition may only be filed after the recognized employee organization has requested the trial court to negotiate on an agency shop arrangement and, beginning seven working days after the trial court received this request, the two parties have had 30 calendar days to attempt good faith negotiations in an effort to reach agreement. An election, that may not be held more frequently than once a year, shall be conducted by the California State Mediation and Conciliation Service in the event that the trial court and the recognized employee organization cannot agree within 10 days from the filing of the petition to select jointly a neutral person or entity to conduct the election. In the event of an agency fee arrangement outside of an agreement that was in effect on January 1, 2002, the recognized employee organization shall defend, indemnify, and hold the trial court harmless against any liability arising from any claims, demands, or other action relating to the trial court’s compliance with the agency fee obligation. Upon notification to the trial court by the recognized employee organization, the amount of the fee shall be deducted by the trial court from the wages or salary of the employee and paid to the employee organization. This subdivision shall be applicable on the operative date of this section, except that if a memorandum of understanding or agreement between the trial court and a recognized employee organization was in effect before January 1, 2002, as to the employees covered by the memorandum of understanding or agreement, the implementation date of this subdivision shall be either the date a successor memorandum of understanding or agreement is effective or, if no agreement for a successor memorandum of understanding or agreement is reached, 90 days from the date of the expiration of the predecessor memorandum of understanding or agreement. The trial court and representatives of recognized employee organizations may mutually agree to a different date on which this subdivision is applicable.

(d) Notwithstanding subdivisions (a), (b), and (c), the trial court and the recognized employee organization may negotiate, and by mutual agreement provide for, an alternative procedure or procedures regarding a vote on any agency shop agreement.

(e) An agency shop agreement or arrangement does not apply to management, confidential, or supervisory employees. If those employees nonetheless choose to join the recognized employee organization and pay dues or pay the organization a service fee, Section 71638 shall apply to those employees, and the trial court shall administer deductions for which the recognized employee organization shall defend, indemnify, and hold the trial court harmless.

(f) Every recognized employee organization that has agreed to an agency shop provision, or is a party to an agency shop arrangement, shall keep an adequate itemized record of its financial transactions and shall make available annually, to the trial court with which the agency shop provision was negotiated, and to the employees who are members of the organization, within 60 days after the end of its fiscal year, a detailed written financial report thereof in the form of a balance sheet and an operating statement, certified as to accuracy by its president and treasurer or corresponding principal officer, or by a certified public accountant. An employee organization required to file financial reports under the federal Labor-Management Disclosure Act of 1959 covering employees governed by this chapter or required to file financial reports under Section 3546.5, may satisfy the financial reporting requirement of this section by providing the trial court with a copy of those financial reports.

(g) This section shall become operative only if Section 3502.5 is amended to provide that a 30-percent or greater showing of interest by means of a petition requires an election regarding an agency shop, and a vote at that election of 50 percent plus one of those voting secures an agency shop arrangement.

(h) A trial court may not offer employees inducements or benefits of any kind in return for employees opposing or rescinding an agency shop arrangement.

(Amended by Stats. 2012, Ch. 46, Sec. 71. Effective June 27, 2012. Note: This section, as added by Stats. 2000, Ch. 1010, became operative on January 1, 2001.)



71632.6

If the trial court is party to any memorandum of understanding or agreement with any bargaining unit that includes court employees that provides for an agency shop provision as of the implementation date of this chapter, the trial court and employee organization representing the trial court employees shall be obligated to honor the terms of the agency shop provision, including indemnification provisions, if any, for the duration of the memorandum of understanding or agreement. The implementation of this chapter shall not be a cause for a new agency shop election.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71633

Recognized employee organizations shall have the right to represent their members in their employment relations with trial courts as to matters covered by this article. Employee organizations may establish reasonable restrictions regarding who may join and may make reasonable provisions for the dismissal of individuals from membership. Nothing in this article shall prohibit any employee from appearing on his or her own behalf regarding employment relations with the trial court.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71634

(a) The scope of representation shall include all matters relating to employment conditions and employer-employee relations, including, but not limited to, wages, hours, and other terms and conditions of employment. However, the scope of representation shall not include consideration of the merits, necessity, or organization of any service or activity provided by law or executive order.

(b) In view of the unique and special responsibilities of the trial courts in the administration of justice, decisions regarding the following matters shall not be included within the scope of representation:

(1) The merits and administration of the trial court system.

(2) Coordination, consolidation, and merger of trial courts and support staff.

(3) Automation, including, but not limited to, fax filing, electronic recording, and implementation of information systems.

(4) Design, construction, and location of court facilities.

(5) Delivery of court services.

(6) Hours of operation of the trial courts and trial court system.

(c) The impact from matters in subdivision (b) shall be included within the scope of representation as those matters affect wages, hours, and terms and conditions of employment of trial court employees. The court shall be required to meet and confer in good faith with respect to that impact.

(d) The trial court shall continue to have the right to determine assignments and transfers of trial court employees; provided that the process, procedures, and criteria for assignments and transfers shall be included within the scope of representation.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71634.1

(a) Except in cases of emergency as provided in this section, the trial court shall give reasonable written notice to each recognized employee organization affected by any rule, practice, or policy directly relating to matters within the scope of representation proposed to be adopted by the trial court and shall give each such recognized employee organization the opportunity to meet with the trial court.

(b) In cases of emergency when the trial court determines that any rule, policy, or procedure must be adopted immediately without prior notice or meeting with a recognized employee organization, the trial court shall provide such notice and opportunity to meet at the earliest practicable time following the adoption of the rule, policy, or procedure.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71634.2

(a) The trial court, or those representatives as it may designate, shall meet and confer in good faith regarding wages, hours, and other terms and conditions of employment within the scope of representation, as defined in Section 71634, with representatives of the recognized employee organizations, as defined in Section 71611, and shall consider fully the presentations as are made by the recognized employee organization on behalf of its members prior to arriving at a determination of policy or course of action.

(b) In fulfilling the requirements of subdivision (a), the court and the county may consult with each other, may negotiate jointly, and each may designate the other in writing as its agent on any matters within the scope of representation.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71634.3

If agreement is reached by the representatives of the trial court and a recognized employee organization or organizations, they shall jointly prepare a written memorandum of the agreement or understanding, which shall not be binding, and present it to the trial court or its designee for determination.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71634.4

If after a reasonable period of time, representatives of the trial court and the recognized employee organization fail to reach agreement, the trial court and the recognized employee organization or recognized employee organizations together may agree upon the appointment of a mediator mutually agreeable to the parties. Costs of mediation, if any, shall be divided one-half to the trial court and one-half to the recognized employee organization or recognized employee organizations.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71635

The trial court shall allow a reasonable number of trial court employee representatives of recognized employee organizations reasonable time off, without loss of compensation or other benefits, when formally meeting and conferring with representatives of the trial court on matters within the scope of representation.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71635.1

Trial courts and employee organizations shall not interfere with, intimidate, restrain, coerce, or discriminate against court employees because of their exercise of their rights under Section 71631.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71636

(a) A trial court may adopt reasonable rules and regulations, after consultation in good faith with representatives of a recognized employee organization or organizations, for the administration of employer-employee relations under this article. These rules and regulations may include provisions for:

(1) Verifying that an organization does in fact represent employees of the trial court.

(2) Verifying the official status of employee organization officers and representatives.

(3) Recognition of employee organizations.

(4) Exclusive recognition of employee organizations formally recognized pursuant to a vote of the employees of the trial court or an appropriate unit thereof, subject to the right of an employee to represent himself or herself as provided in Section 71631.

(5) Additional procedures for the resolution of disputes involving wages, hours, and other terms and conditions of employment.

(6) Access of employee organization officers and representatives to work locations.

(7) Use of official bulletin boards and other means of communication by employee organizations.

(8) Furnishing nonconfidential information pertaining to employment relations to employee organizations.

(9) Any other matters as are necessary to carry out the purposes of this article.

(b) Exclusive recognition of employee organizations formally recognized as majority representatives pursuant to a vote of the employees may be revoked by a majority vote of the employees only after a period of not less than 12 months following the date of recognition.

(c) No trial court shall unreasonably withhold recognition of employee organizations. A trial court may not offer to provide employees benefits of any kind for the purpose of inducing those employees to decertify or withdraw support from a recognized employee organization.

(d) Pursuant to the obligation to meet and confer in good faith, the trial court shall establish procedures to determine the appropriateness of any bargaining unit of court employees.

(e) Trial court employees and employee organizations shall be able to challenge a rule or regulation of a trial court as a violation of this chapter.

(Amended by Stats. 2004, Ch. 227, Sec. 66. Effective August 16, 2004.)



71636.1

In the absence of local procedures for resolving disputes on the appropriateness of a unit of representation, upon the request of any of the parties, the dispute shall be submitted to the California State Mediation and Conciliation Service for the mediation or for recommendation for resolving the dispute.

(Amended by Stats. 2012, Ch. 46, Sec. 72. Effective June 27, 2012.)



71636.3

(a) Unit determinations and representation elections shall be determined and processed in accordance with rules adopted by a trial court in accordance with this chapter. In a representation election, a majority of the votes cast by the employees in the appropriate bargaining unit shall be required.

(b) Notwithstanding subdivision (a) and rules adopted by a trial court pursuant to Section 71636, a bargaining unit in effect as of January 1, 2002, shall continue in effect unless changed under the rules adopted by the trial court pursuant to Section 71636.

(c) A trial court shall grant exclusive or majority recognition to an employee organization based on a signed petition, authorization cards, or union membership cards showing that a majority of the employees in an appropriate bargaining unit desire the representation, unless another labor organization has previously been lawfully recognized as exclusive or majority representative of all or part of the same unit. Exclusive or majority representation shall be determined by a neutral third party, selected by the trial court and the employee organization, who shall review the signed petition, authorization cards, or union membership cards to verify the exclusive or majority status of the employee organization. If the trial court and the employee organization cannot agree on a neutral third party, the California State Mediation and Conciliation Service shall be the neutral third party and shall verify the exclusive or majority status of the employee organization. If the neutral third party determines, based on a signed petition, authorization cards, or union membership cards, that a second labor organization has the support of at least 30 percent of the employees in the unit in which recognition is sought, the neutral third party shall order an election to establish which labor organization, if any, has majority status.

(Amended by Stats. 2012, Ch. 46, Sec. 73. Effective June 27, 2012.)



71637

(a) For purposes of this article, professional employees shall not be denied the right to be represented separately from nonprofessional employees by a professional employee organization consisting of those professional employees. In the event of a dispute on the appropriateness of a unit of representation for professional employees, upon request of any of the parties, the dispute shall be submitted to the California State Mediation and Conciliation Service for mediation or for recommendation for resolving the dispute.

(b) For the purpose of this section, “professional employees” means employees engaged in work requiring specialized knowledge and skills attained through completion of a recognized course of instruction, including, but not limited to, attorneys.

(Amended by Stats. 2012, Ch. 46, Sec. 74. Effective June 27, 2012.)



71637.1

For purposes of this article, in addition to those rules and regulations that a trial court may adopt pursuant to, and in the same manner as set forth in, Section 71636, any trial court may adopt reasonable rules and regulations providing for designation of the management and confidential employees of the trial court and restricting those employees from representing any employee organization that represents other employees of the trial court, on matters within the scope of representation. Except as specifically provided otherwise in this article, this section does not otherwise limit the right of employees to be members of, and to hold office in, an employee organization.

(Amended by Stats. 2001, Ch. 270, Sec. 8. Effective January 1, 2002.)



71638

A trial court employee shall have the right to authorize a dues deduction from his or her salary or wages in the same manner provided to public agency employees pursuant to Section 1157.1, 1157.2, 1157.3, 1157.4, 1157.5, or 1157.7.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71639

(a) As of the implementation date of this chapter, an employee organization that is recognized as a representative of a group of trial court employees or the exclusive representative of an established bargaining unit of trial court employees, either by the county or the trial court, shall continue to be recognized by the trial court as a representative or the exclusive representative of the same trial court employees. A trial court and recognized employee organization shall be bound by the terms of any memorandum of understanding or agreement covering trial court employees to which the trial court or the county is a party that is in effect on the implementation date of this chapter for the duration thereof, or until it expires and, consistent with law, is replaced by a successor memorandum of understanding or agreement, subject to the obligation to meet and confer in good faith. Upon expiration of a memorandum of understanding or agreement, the trial court shall meet and confer in good faith with recognized employee organizations.

(b) A trial court’s local rules governing trial court employees and a trial court’s personnel rules, policies, and practices, and any county rules in effect pursuant to former Rule 2205 of the California Rules of Court as adopted on April 23, 1997, in effect at the time of the implementation date of this chapter, to the extent they are not contrary to or inconsistent with the obligations and duties provided for in this article, shall continue in effect until changed by the trial court. Prior to changing any rule, policy, or practice that affects any matter within the scope of representation as set forth in this article, the court shall meet and confer in good faith with the recognized employee organization as provided for in this chapter.

(c) Nothing contained in this article is intended to preclude trial court employees from continuing to be included in representation units which contain county employees.

(Amended by Stats. 2007, Ch. 130, Sec. 138. Effective January 1, 2008.)



71639.1

(a) As used in this article, “board” means the Public Employment Relations Board established pursuant to Section 3541.

(b) The powers and duties of the board described in Section 3541.3 shall also apply, as appropriate, to this article and shall include the authority as set forth in subdivisions (c) and (d). Included among the appropriate powers of the board are the power to order elections, to conduct any election the board orders, and to adopt rules to apply in areas where a trial court has no rule.

(c) A complaint alleging any violation of this article or of any rules and regulations adopted by a trial court pursuant to Section 71636 shall be processed as an unfair practice charge by the board. The initial determination as to whether the charge of unfair practice is justified and, if so, the appropriate remedy necessary to effectuate the purposes of this article, shall be a matter within the exclusive jurisdiction of the board, except that in an action to recover damages due to an unlawful strike, the board shall have no authority to award strike-preparation expenses as damages, and shall have no authority to award damages for costs, expenses, or revenue losses incurred during, or as a consequence of, an unlawful strike. The board shall apply and interpret unfair labor practices consistent with existing judicial interpretations of this article and Section 71639.3. The board shall not issue a complaint in respect of any charge based upon an alleged unfair practice occurring more than six months prior to the filing of the charge, except that if the rules and regulations adopted by a trial court require exhaustion of a remedy prior to filing an unfair practice charge or the charging party chooses to exhaust a trial court’s remedy prior to filing an unfair practice charge, the six-month limitation set forth in this subdivision shall be tolled during such reasonable amount of time it takes the charging party to exhaust the remedy, but nothing herein shall require a charging party to exhaust a remedy when that remedy would be futile.

(d) The board shall enforce and apply rules adopted by a trial court concerning unit determinations, representation, recognition, and elections.

(e) This section does not apply to employees designated as management employees under Section 71637.1.

(f) The board shall not find it an unfair practice for an employee organization to violate a rule or regulation adopted by a trial court if that rule or regulation is itself in violation of this article.

(Amended by Stats. 2011, Ch. 539, Sec. 5. Effective January 1, 2012.)



71639.15

Notwithstanding any other law, if a decision by an administrative law judge regarding the recognition or certification of an employee organization is appealed, the decision shall be deemed the final order of the board if the board does not issue a ruling that supersedes the decision on or before 180 days after the appeal is filed.

(Added by Stats. 2011, Ch. 242, Sec. 5. Effective January 1, 2012.)



71639.2

The enactment of this article shall not be construed as making Section 923 of the Labor Code applicable to trial court employees.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71639.3

Trial courts and trial court employees are not covered by Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, or any subsequent changes to these sections except as provided in this article. However, where the language of this article is the same or substantially the same as that contained in Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, it shall be interpreted and applied in accordance with the judicial interpretations of the same language.

(Amended by Stats. 2004, Ch. 227, Sec. 69. Effective August 16, 2004.)



71639.4

(a) Any charging party, respondent, or intervenor aggrieved by a final decision or order of the board in an unfair practice case, except a decision of the board not to issue a complaint in such a case, and any party to a final decision or order of the board in a unit determination, representation, recognition, or election matter that is not brought as an unfair practice case, may petition for a writ of extraordinary relief from that decision or order. A board order directing an election may not be stayed pending judicial review.

(b) A petition for a writ of extraordinary relief shall be filed in the district court of appeal having jurisdiction over the county where the events giving rise to the decision or order occurred. The petition shall be filed within 30 days from the date of the issuance of the board’s final decision or order, or order denying reconsideration, as applicable. Upon the filing of the petition, the court shall cause notice to be served upon the board and thereafter shall have jurisdiction of the proceeding. The board shall file in the court the record of the proceeding, certified by the board, within 10 days after the clerk’s notice unless that time is extended by the court for good cause shown. The court shall have jurisdiction to grant any temporary relief or restraining order it deems just and proper, and in like manner to make and enter a decree enforcing, modifying, and enforcing as modified, or setting aside in whole or in part the decision or order of the board. The findings of the board with respect to questions of fact, including ultimate facts, if supported by substantial evidence on the record considered as a whole, shall be conclusive. Title 1 (commencing with Section 1067) of Part 3 of the Code of Civil Procedure relating to writs shall, except where specifically superseded by this section, apply to proceedings pursuant to this section.

(c) If the time to petition for extraordinary relief from a board decision or order has expired, the board may seek enforcement of any final decision or order in a district court of appeal or superior court having jurisdiction over the county where the events giving rise to the decision or order occurred. The board shall respond within 10 days to any inquiry from a party to the action as to why the board has not sought court enforcement of the final decision or order. If the response does not indicate that there has been compliance with the board’s final decision or order, the board shall seek enforcement of the final decision or order upon the request of the party. The board shall file in the court the record of the proceeding, certified by the board, and appropriate evidence disclosing the failure to comply with the decision or order. If, after hearing, the court determines that the order was issued pursuant to the procedures established by the board and that the person or entity refuses to comply with the order, the court shall enforce the order by writ of mandamus or other proper process. The court may not review the merits of the order.

(Added by Stats. 2004, Ch. 227, Sec. 70. Effective August 16, 2004.)



71639.5

(a) Any written agreements reached through negotiations held pursuant to this article are binding upon the parties, upon adoption under Section 71634.3, and, notwithstanding Sections 1085 and 1103 of the Code of Civil Procedure requiring the issuance of a writ to an inferior tribunal, any of those agreements may be enforced by petitioning the superior court for relief pursuant to Section 1085 or 1103 of the Code of Civil Procedure.

(b) Written agreements reached through negotiations held pursuant to this article that contain provisions requiring the arbitration of controversies arising out of the agreement shall be subject to enforcement under Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure.

(c) The Judicial Council shall adopt rules of court that shall provide a mechanism for the establishment of a panel of court of appeal justices who shall be qualified to hear petitions under Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure, and writ applications under Sections 1085 and 1103 of the Code of Civil Procedure, and as specified in those rules, from which a single justice shall be assigned to hear the matter in the superior court. The rules of court shall provide that these matters shall be heard in the superior court, and to the extent permitted by law, shall provide that any justice assigned to hear the matter in the superior court shall not be from the court of appeal district in which the action is filed, and shall further provide that appeals in such matters shall be heard in the court of appeal district where the matter was filed.

(Added by Stats. 2004, Ch. 227, Sec. 71. Effective August 16, 2004.)






ARTICLE 4 - Employment Selection and Advancement

71640

(a) As of the implementation date of this chapter, each trial court shall establish a trial court employment selection and advancement system which shall become the minimum selection and advancement system for all trial court employees and shall become part of the sole trial court employee personnel system. The trial court employment selection and advancement system shall replace any county employment selection and advancement systems applying to trial court employees prior to the implementation date as provided in this article, except as otherwise specified in this article. This article establishes minimum standards, and each trial court employment selection and advancement system shall, at a minimum, conform to the requirements of this article.

(b) Until such time as a trial court establishes a trial court employment selection and advancement system as provided in this article, the minimum standards required pursuant to this article shall be the trial court employment selection and advancement system.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71641

Each trial court shall develop personnel rules regarding hiring, promotion, transfer, and classification. Trial courts shall meet and confer in good faith with representatives of the recognized employee organizations on those rules that cover matters within the scope of representation. However, nothing in this article is intended to expand the definition of matters within the scope of representation, as defined in Section 71634.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71642

Hiring and promotion within a trial court shall be done in a nondiscriminatory manner based on job-related factors. Trial court personnel rules shall meet the following minimum standards:

(a) Recruiting, selecting, transferring, and advancing employees shall be on the basis of their relative ability, knowledge, and skills. Initial appointment shall be through an open, competitive process. Preference shall be given to internal candidates.

(b) Formal job-related selection processes are required when filling positions.

(c) Each trial court shall have an equal employment opportunity policy applying to all applicants and employees in accordance with applicable state and federal law.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71643

(a) The following positions are excluded from the competitive selection and promotion processes required by Section 71642:

(1) Subordinate judicial officers.

(2) Managerial, confidential, temporary, and limited-term positions in accordance with a trial court’s personnel policies, procedures, or plans, subject to meet and confer in good faith.

(b) If managerial, confidential, temporary, and limited-term positions are defined for the purposes of competitive selection and promotion processes within a trial court as of the implementation date of this chapter, then that definition shall be maintained for those purposes until changed subject to meet and confer in good faith. If managerial, confidential, temporary, and limited-term positions are not defined for the purposes of competitive selection and promotion processes within a trial court as of the implementation date of this chapter, then the adoption of any such definition by the trial court shall be subject to meet and confer in good faith.

(c) The exclusion of managerial, confidential, temporary, and limited term positions from required competitive selection and promotion processes shall not affect the employees’ right to representation.

(d) Permanent or regular employees who assume limited term appointments or assignments to other positions or classes shall retain their permanent or regular status during and upon expiration of the limited term appointment or assignment.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71644

Disputes between a trial court and its employees regarding the alleged misapplication, misinterpretation, or violation of the trial court’s rules enacted pursuant to Sections 71641 and 71642 governing hiring, promotion, transfer, and classification shall be resolved by binding arbitration.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71645

(a) On and after the implementation date of this chapter, this article shall become the employment, selection, and advancement system for all trial court employees within a trial court and shall become part of the sole trial court employee system, replacing any aspects of county employment, selection, and advancement systems applying to trial court employees prior to the implementation date of this chapter.

(b) Except as provided in subdivision (c), the implementation date of this chapter for each trial court shall be the effective date of this chapter.

(c) The representatives of the trial court and representatives of recognized employee organizations may mutually agree to a different implementation date.

If the provisions in this article are governed by an existing memorandum of understanding or agreement covering trial court employees, as to such provisions, the implementation date shall be either the date a successor memorandum of understanding or agreement is effective or, if no agreement for a successor memorandum of understanding or agreement is reached, 90 days from the date of the expiration of the predecessor memorandum of understanding or agreement, unless representatives of the trial court and representatives of recognized employee organizations mutually agree otherwise.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)






ARTICLE 5 - Employment Protection System

71650

(a) As of the implementation date of this article, as provided in Section 71658, each trial court shall establish a trial court employment protection system that shall become the minimum employment protection system for all trial court employees and shall become part of the sole trial court employee personnel system. The trial court employment protection system shall replace any county employment protection systems applying to trial court employees prior to the implementation date provided in Section 71658, except as otherwise specified in this article. This article establishes minimum standards, and each trial court employment protection system shall, at a minimum, conform to the requirements of this article.

(b) Nothing in this article shall preclude the establishment of enhanced employment protection systems pursuant to trial court personnel policies, procedures, or plans subject to meet and confer in good faith.

(c) Nothing in this article shall be construed to provide, either explicitly or implicitly, a civil cause of action for breach of contract either express or implied arising out of a termination of employment.

(d) Except as specified in subdivisions (b) and (c), this article shall not apply to either of the following categories of trial court employees:

(1) Subordinate judicial officers.

(2) Managerial, confidential, temporary, limited term, and probationary employees, unless included within the trial court employment protection system in accordance with trial court personnel policies, procedures, or plans subject to meet and confer in good faith.

(Amended by Stats. 2001, Ch. 270, Sec. 10. Effective January 1, 2002.)



71651

(a) The trial court employment protection system in each trial court shall include progressive discipline, as defined by each trial court’s personnel policies, procedures, or plans, subject to meet and confer in good faith. Except for layoffs for organizational necessity as provided for in Section 71652, discipline, up to and including termination of employment, shall be for cause.

(b) For purposes of this section, “for cause” means a fair and honest cause or reason, regulated by good faith on the part of the party exercising the power.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71652

(a) A trial court employee may be laid off based on the organizational necessity of the court. Each trial court shall develop, subject to meet and confer in good faith, personnel rules regarding procedures for layoffs for organizational necessity. Employees shall be laid off on the basis of seniority of the employees in the class of layoff, in the absence of a mutual agreement between the trial court and a recognized employee organization providing for a different order of layoff.

(b) For purposes of this section, a “layoff for organizational necessity” means a termination based on the needs or resources of the court, including, but not limited to, a reorganization or reduction in force or lack of funds.

(Amended by Stats. 2002, Ch. 905, Sec. 9. Effective January 1, 2003.)



71653

Subject to meet and confer in good faith, each trial court shall establish in its personnel rules a process for conducting an evidentiary due process hearing to review disciplinary decisions that by law require an evidentiary due process hearing, which shall include, at a minimum, all of the following elements:

(a) A procedure for appointment of an impartial hearing officer who shall not be a trial court employee or judge of the employing court.

(b) The hearing shall result in an appropriate record with a written report that has findings of fact and conclusions that reference the evidence.

(c) The employee and trial court shall have the right to call witnesses and present evidence. The trial court shall be required to release trial court employees to testify at the hearing.

(d) The hearing officer shall have the authority to issue subpoenas for the attendance of witnesses and subpoenas duces tecum for the production of books, records, documents, and other evidence as provided in Section 1282.6 of the Code of Civil Procedure.

(e) The employee shall have the right to representation, including legal counsel, if provided by the employee.

(f) If the hearing officer disagrees with the trial court’s disciplinary decision, the trial court shall furnish a certified copy of the record of proceedings before the hearing officer to the employee or, if the employee is represented by a recognized employee organization or counsel, to that representative, without cost.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71654

Subject to meet and confer in good faith, each trial court shall establish in its personnel rules a process for the trial court to review a hearing officer’s report and recommendation made pursuant to Section 71653 that provides, at a minimum, that the decision of the hearing officer shall be subject to review, as follows:

(a) A trial court shall have 30 calendar days from receipt of the hearing officer’s report or receipt of the record of the hearing, whichever is later, to issue a written decision accepting, rejecting or modifying the hearing officer’s report or recommendation unless the trial court and employee mutually agree to a different timeframe.

(b) In making its decision under subdivision (a), the trial court shall be bound by the factual findings of the hearing officer, except factual findings that are not supported by substantial evidence, and the trial court shall give substantial deference to the recommended disposition of the hearing officer.

(c) If the trial court rejects or modifies the hearing officer’s recommendation, the trial court shall specify the reason or reasons why the recommended disposition is rejected in a written statement which shall have direct reference to the facts found and shall specify whether the material factual findings are supported by substantial evidence. The trial court may reject or modify the recommendation of the hearing officer only if the material factual findings are not supported by substantial evidence, or for any of the following reasons or reasons of substantially similar gravity or significance:

(1) The recommendation places an employee or the public at an unacceptable risk of physical harm from an objective point of view.

(2) The recommendation requires an act contrary to law.

(3) The recommendation obstructs the court from performing its constitutional or statutory function from an objective point of view.

(4) The recommendation disagrees with the trial court’s penalty determination, but the hearing officer has not identified material, substantial evidence in the record that provides the basis for that disagreement.

(5) The recommendation is contrary to past practices in similar situations presented to the hearing officer that the hearing officer has failed to consider or distinguish.

(6) From an objective point of view, and applied by the trial court in a good faith manner, the recommendation exposes the trial court to present or future legal liability other than the financial liability of the actual remedy proposed by the hearing officer.

(d) If a trial court’s review results in rejection or substantial modification of the hearing officer’s recommendation, then the final review shall be conducted by an individual other than the disciplining officer. If the disciplining officer is a judge of the trial court, the review shall be made by another judge of the court, a judicial committee, an individual, or panel as specified in the trial court’s personnel rules. However, in a trial court with two or fewer judges, if the trial court has no other judge than the disciplining judge or judges, the judge or judges may conduct the review; and, as a minimum requirement, in a trial court with 10 or more judges, the review shall be by a panel of three judges, whose decision shall be by a majority vote, which shall be selected as follows:

(1) One judge shall be selected by the presiding judge or his or her designee.

(2) One judge shall be selected by the employee or, if the employee is represented, by his or her bargaining representative.

(3) The two appointed judges shall select a third judge.

On panels in a trial court with 10 or more judges, no judge may be selected to serve without his or her consent; the term of office of the panel shall be defined by local personnel policies, procedures, or plans subject to the obligation to meet and confer in good faith; and no judge shall serve on the panel in a case in which he or she has imposed discipline.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71655

(a) An employee may challenge the decision of the disciplining trial court, made pursuant to Section 71654, rejecting or modifying the hearing officer’s recommendation by filing a writ of mandamus pursuant to Section 1094.5 of the Code of Civil Procedure in the appropriate court, and such review by that court shall be based on the entire record. If required by the writ procedure and if not previously provided to the disciplined employee, the disciplining court shall furnish a certified copy of the record of the proceeding before the hearing officer to the disciplined employee or, if the employee is represented, to the bargaining representative without charge. In reviewing the disciplining trial court’s rejection or modification of the hearing officer’s recommendation, the reviewing court shall be bound by the hearing officer’s material factual findings that are supported by substantial evidence.

(b) The denial of due process or the imposition of a disciplinary decision that by law requires a due process hearing without holding the required hearing may be challenged by a petition for a writ of mandate.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71656

Notwithstanding any other provision of this article, in a county of the first class as defined in Section 28022 as of January 1, 2001:

(a) As of the implementation date provided in Section 71658, a trial court employee who was a member of a county civil service system shall remain in that system for the sole purposes of evidentiary due process hearings before the county civil service commission as an alternative to the due process hearings provided for in Sections 71653, 71654, and 71655, unless the employee elects, pursuant to subdivision (c), to be subject to the trial court employment protection system provided in this article.

(b) One year after the implementation date provided in Section 71658, a trial court employee who was a member of a county civil service system shall be deemed to have elected, pursuant to subdivision (c), to be subject to the trial court employment protection system provided in this article unless the employee has, during that year, submitted to the trial court a signed writing expressly electing the county civil service commission solely for the purposes of evidentiary due process hearings in lieu of the hearings provided for in Sections 71653, 71654, and 71656. However, no election may be made after receiving notice of intended discipline until after the disciplinary action has been finally resolved and the employee has exhausted all remedies related to that action. The one-year period in which to elect the county civil service commission shall be tolled during the period of time when a trial court employee is disabled from making an election because of pending disciplinary action or proceedings.

(c) A trial court employee who is subject to the county civil service system may elect at any time to be subject to the trial court employment protection system provided in this article, except that no election may be made after receiving notice of intended discipline until after the disciplinary action has been finally resolved and the employee has exhausted all remedies related to that action. An election to be subject to the trial court employment protection system may not be revoked.

(d) A trial court employee who elects to remain in the county civil service system and who later is promoted or transferred into a position that is comparable to a position that is classified as exempt from the county civil service system shall be subject to the trial court employment protection system for all purposes.

(e) Trial court employees in a county of the first class eligible for making an election pursuant to subdivisions (a) and (b) shall be deemed county employees for purposes of remaining eligible for evidentiary due process hearings before the county civil service commission.

(f) A trial court shall adopt procedures, subject to meet and confer in good faith, that establish a process for election pursuant to this section.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71657

(a) Disciplinary action served on a trial court employee prior to the implementation date of this chapter shall remain in effect in accordance with the procedures established under the trial court’s predecessor personnel system.

(b) Appeals of disciplinary action served on a trial court employee prior to the implementation date of this chapter shall be made in accordance with the procedures established under the trial court’s predecessor personnel system. Appeals of disciplinary action served on a trial court employee after the implementation date of this chapter shall be made in accordance with the procedures established pursuant to this article. The consequences of past discipline under the trial court’s new employment protection system pursuant to this article shall be subject to meet and confer in good faith.

(Amended by Stats. 2001, Ch. 270, Sec. 11. Effective January 1, 2002.)



71658

(a) Except as provided in subdivision (b), the implementation date of this article is the effective date of this chapter.

(b) Representatives of a trial court and representatives of recognized employee organizations may mutually agree to an implementation date of this article different from that specified in subdivision (a). However, if any provisions of this chapter are governed by an existing memorandum of understanding or agreement covering trial court employees, as to those provisions, the implementation date shall be either the date a successor memorandum of understanding or agreement is effective or, if no agreement for a successor memorandum of understanding or agreement is reached, 90 days from the date of the expiration of the predecessor memorandum of understanding or agreement unless representatives of the trial court and representatives of recognized employee organizations mutually agree otherwise.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)






ARTICLE 6 - Personnel Files

71660

Each trial court shall adopt personnel rules, subject to the obligation to meet and confer in good faith, to provide trial court employees with access to their official personnel files. The rules shall provide, at a minimum, that all of the following applies:

(a) Each trial court shall, at reasonable times and intervals, permit an employee, upon that employee’s request, to inspect any personnel files that are used, or have been used, to determine that employee’s qualifications for employment, promotion, additional compensation, or termination or other disciplinary action.

(b) Each trial court shall keep a copy of each employee’s official personnel files at the place where the employee reports to work, or shall make the official personnel files available where the employee reports to work within a reasonable period of time after a request for the official personnel files by the employee.

(c) Records of a trial court employee relating to the investigation of a possible criminal offense, letters of reference, and other matters protected by constitutional, statutory, or common law provisions, shall be excluded from the personnel files for purposes of this section.

(Amended by Stats. 2006, Ch. 187, Sec. 1. Effective January 1, 2007.)






ARTICLE 7 - Relation to Other Trial Court Statutes

71670

Nothing in this chapter shall be construed to affect the provisions of the Brown-Presley Trial Court Funding Act (Chapter 13 (commencing with Section 77000) of Title 8) or to impose upon the Judicial Council or the state any obligation to make an allocation to a trial court to fund expenses or obligations incurred by the trial court pursuant to this chapter.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71671

Notwithstanding any other provision of law, each trial court employee shall have the protections provided for in Article 5 (commencing with Section 71650) of this chapter, except as otherwise provided by this chapter.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71672

Notwithstanding any other provision of law, each trial court employee shall be entitled to such benefits as are provided for in Article 2 (commencing with Section 71620) of this chapter.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71673

Notwithstanding any other provision of law, the trial court may exercise the authority and power granted to it pursuant to Article 2 (commencing with Section 71620) of this chapter, including, but not limited to, the authority and power to establish job classifications, to appoint such employees as are necessary, to establish salaries for trial court employees, and to arrange for the provision of benefits for trial court employees, without securing the approval or consent of the county or the board of supervisors, and without requiring any further legislative action, except as otherwise provided by this chapter.

(Added by Stats. 2000, Ch. 1010, Sec. 14. Effective January 1, 2001.)



71674

The California Law Revision Commission shall determine whether any provisions of law are obsolete as a result of the enactment of this chapter, the enactment of the Lockyer-Isenberg Trial Court Funding Act of 1997 (Chapter 850 of the Statutes of 1997), or the implementation of trial court unification, and shall recommend to the Legislature any amendments to remove those obsolete provisions. The commission shall report its recommendations to the Legislature, including any proposed statutory changes.

(Amended by Stats. 2002, Ch. 784, Sec. 360. Effective January 1, 2003.)



71675

(a) Any trial court may adopt a procedure to be used as a preliminary step before petitioning the superior court for relief pursuant to subdivision (b) in matters concerning the release of information by that trial court. The Judicial Council may adopt a procedure to be used as a preliminary step before petitioning the superior court for relief pursuant to subdivision (b) in matters concerning the release of information by the Judicial Council.

(b) Notwithstanding Sections 1085 and 1003 of the Code of Civil Procedure requiring the issuance of a writ to an inferior tribunal, in the event that a trial court employee, an employee organization, or a member of the public believes there has been a violation of Rule 10.802 of the California Rules of Court concerning the maintenance of, and public access to, budget and management information concerning the Judicial Council or the trial courts, that party may petition the superior court for relief.

(c) The Judicial Council shall adopt rules of court to implement this hearing and appeal process. The rules of court shall provide a mechanism for the establishment of a panel of court of appeal justices who shall be qualified to hear these matters, as specified in the rules of court, from which panel a single justice shall be assigned to hear the matter in the superior court. The rules of court shall provide that these matters shall be heard in the superior court, and, if applicable, the court of appeal, on an expedited basis. To the extent permitted by law or rule of court, these rules shall provide that the justice assigned to hear the matter shall not be from the court of appeal district in which the action is filed, and shall provide that appeals in these matters shall be heard in the court of appeal district where the matter was filed.

(Amended by Stats. 2007, Ch. 130, Sec. 139. Effective January 1, 2008.)









CHAPTER 7.5 - Trial Court Interpreter Employment and Labor Relations Act

71800

This chapter shall be known and may be cited as the Trial Court Interpreter Employment and Labor Relations Act.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71801

For purposes of this chapter, the following definitions shall apply:

(a) “Certified interpreter” and “registered interpreter” have the same meanings as in Article 4 (commencing with Section 68560) of Chapter 2. This chapter does not apply to sign language interpreters.

(b) “Cross-assign” and “cross-assignment” refer to the appointment of a court interpreter employed by a trial court to perform spoken language interpretation services in another trial court, pursuant to Section 71810.

(c) “Employee organization” means a labor organization that has as one of its purposes representing employees in their relations with the trial courts.

(d) “Mediation” means effort by an impartial third party to assist in reconciling a dispute regarding wages, hours, and other terms and conditions of employment between representatives of the trial court or regional court interpreter committee and the recognized employee organization through interpretation, suggestion, and advice.

(e) “Meet and confer in good faith” means that a trial court or regional court interpreter committee or those representatives it may designate, and representatives of a recognized employee organization, shall have the mutual obligation personally to meet and confer promptly upon request by either party and continue for a reasonable period of time in order to exchange freely information, opinions, and proposals, and to endeavor to reach agreement on matters within the scope of representation. The process shall include adequate time for the resolution of impasses where specific procedures for resolution are contained in this chapter, or when the procedures are used by mutual consent.

(f) “Personnel rules,” “personnel policies, procedures, and plans,” and “rules and regulations” mean policies, procedures, plans, rules, or regulations adopted by a trial court or its designee pertaining to conditions of employment of trial court employees, subject to meet and confer in good faith.

(g) “Recognized employee organization” means an employee organization that has been formally acknowledged to represent the court interpreters employed by the trial courts in a region, pursuant to this chapter.

(h) “Regional court interpreter employment relations committee” means the committee established pursuant to Section 71807.

(i) “Regional transition period” means the period from January 1, 2003, to July 1, 2005, inclusive, except that the transition period for the region may be terminated earlier by a memorandum of understanding or agreement between the regional court interpreter employment relations committee and a recognized employee organization.

(j) “Transfer” means transfer within the trial court as defined in the trial court’s personnel policies, procedures, and plans, subject to meet and confer in good faith.

(k) “Trial court” means the superior court in each county.

(Amended by Stats. 2003, Ch. 257, Sec. 1. Effective January 1, 2004.)



71802

(a) On and after July 1, 2003, trial courts shall appoint trial court employees, rather than independent contractors, to perform spoken language interpretation of trial court proceedings. An interpreter may be an employee of the trial court or an employee of another trial court on cross-assignment.

(b) Notwithstanding subdivision (a), a trial court may appoint an independent contractor to perform spoken language interpretation of trial court proceedings if one or more of the following circumstances exists:

(1) An interpreter who is not registered or certified is appointed on a temporary basis pursuant to Rule 984.2 of the California Rules of Court.

(2) The interpreter is over 60 years of age on January 1, 2003, or the sum of the interpreter’s age in years on January 1, 2003, and the number of years the interpreter has provided services to the trial courts as an independent contractor prior to January 1, 2003, is equal to or greater than 70, the interpreter has provided services to the trial courts as an independent contractor prior to January 1, 2003, and the interpreter requests in writing prior to June 1, 2003, the opportunity to perform services for the trial court as an independent contractor rather than as an employee.

(3) The interpreter is paid directly by the parties to the proceeding.

(4) The interpreter has performed services for the trial courts as an independent contractor prior to January 1, 2003, the interpreter notifies the trial court in writing prior to June 1, 2003, that the interpreter is precluded from accepting employment because of the terms of an employment contract with a public agency or the terms of a public employee retirement program, the interpreter provides supporting documentation, and the interpreter requests in writing the opportunity to perform services for the trial court as an independent contractor rather than an employee.

(c) Notwithstanding subdivisions (a) and (b), and unless otherwise provided in a memorandum of understanding or agreement with a recognized employee organization, a trial court may also appoint an independent contractor on a day-to-day basis to perform spoken language interpretation of trial court proceedings if all of the following circumstances exist:

(1) The trial court has assigned all the available employees and independent contractors appointed pursuant to paragraphs (2) and (4) of subdivision (b) in the same language pair and has need for additional interpreters. Employees and independent contractors who are appointed pursuant to paragraphs (2) and (4) of subdivision (b) shall be given priority for assignments over independent contractors who are appointed pursuant to this subdivision.

(2) The interpreter has not previously been appointed as an independent contractor by the same trial court on more than 100 court days or parts of court days during the same calendar year, except that the trial court may continue to appoint an independent contractor on a day-to-day basis to complete a single court proceeding, if the trial court determines that the use of the same interpreter to complete that proceeding is necessary to provide continuity. An interpreter who has been appointed by a trial court as an independent contractor pursuant to this subdivision on more than 45 court days or parts of court days during the same calendar year shall be entitled to apply for employment by that trial court as a court interpreter pro tempore and the trial court may not refuse to offer employment to the interpreter, except for cause. For purposes of this section, “for cause” means a fair and honest cause or reason regulated by good faith on the part of the party exercising the power.

(3) The trial court does not provide independent contractors appointed pursuant to this subdivision with lesser duties or more favorable working conditions than those to which a court interpreter pro tempore employed by that trial court would be subject for the purpose of discouraging interpreters from applying for pro tempore employment with the trial court. The trial court is not required to apply the employee training, disciplinary, supervisory, and evaluation procedures of the trial court to any independent contractor.

(d) Only registered and certified interpreters may be hired by a trial court as employees to perform spoken language interpretation of trial court proceedings. Interpreters who are not certified or registered may be assigned to provide services as independent contractors only when certified and registered interpreters are unavailable and the good cause and qualification procedures and guidelines adopted by the Judicial Council pursuant to subdivision (c) of Section 68561 have been followed.

(e) A trial court that has appointed independent contractors pursuant to paragraph (1) of subdivision (b) or to subdivision (c) for a language pair on more than 60 court days or parts of court days in the prior 180 days shall provide public notice that the court is accepting applications for the position of court interpreter pro tempore for that language pair and shall offer employment to qualified applicants.

(f) Unless the parties to the dispute agree upon other procedures after the dispute arises, or other procedures are provided in a memorandum of understanding or agreement with a recognized employee organization, disputes concerning a violation of this section shall be submitted for binding arbitration to the California State Mediation and Conciliation Service.

(Amended by Stats. 2003, Ch. 257, Sec. 2. Effective January 1, 2004.)



71803

(a) In each trial court, there shall be a new employee classification entitled “court interpreter pro tempore” to perform simultaneous and consecutive interpretation and sight translation in spoken languages for the trial courts. Unless otherwise provided in a memorandum of understanding or agreement with a recognized employee organization, all of the following applies to employees in this classification:

(1) They shall be appointed by the trial court to perform work on an as needed basis.

(2) They shall be paid on a per diem basis for work performed.

(3) They are not required to receive health, pension, or paid leave benefits.

(b) Court interpreters pro tempore may accept appointments to provide services in other trial courts pursuant to Section 71810.

(c) Unless otherwise provided in a memorandum of understanding or agreement with a recognized employee organization, no rules and regulations or personnel rules shall limit the number of hours or days court interpreters pro tempore are permitted to work.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71804

(a) Each trial court shall offer to employ as a court interpreter pro tempore each interpreter who meets all of the following criteria:

(1) The interpreter is certified or registered.

(2)The interpreter has provided services to the same trial court as an independent contractor on at least either:

(A) Thirty court days or parts of court days in both calendar year 2001 and calendar year 2002.

(B) Sixty court days or parts of court days in calendar year 2002.

(3) The interpreter has applied for the position of court interpreter pro tempore prior to July 1, 2003, and has complied with reasonable requirements for submitting an application and providing documentation.

(4) The interpreter’s application is not rejected by the trial court for cause.

(b) Each trial court shall begin accepting applications for court interpreters pro tempore by no later than May 1, 2003. Court interpreters who qualify for employment pursuant to this section shall receive offers of employment within 30 days after an application is submitted. Applicants shall have at least 15 days to accept or reject an offer of employment. The hiring process for applicants who accept the offer of employment shall be completed within 30 days after acceptance, but the trial court need not set employment to commence prior to July 1, 2003.

(c) For purposes of this section, “for cause” means a fair and honest cause or reason regulated by good faith on the part of the party exercising the power.

(d) Unless the parties to a dispute agree upon other procedures after the dispute arises, or other procedures are provided in a memorandum of understanding or agreement with a recognized employee organization, disputes about whether this section has been violated during the regional transition period shall be resolved by binding arbitration through the California State Mediation and Conciliation Service.

(Amended by Stats. 2003, Ch. 257, Sec. 3. Effective January 1, 2004.)



71804.5

(a) After a trial court has considered applications under Section 71804, the trial court may hire additional court interpreters pro tempore pursuant to the personnel rules of the trial court.

(b) A court interpreter pro tempore may not be an employee of more than one trial court, but may accept appointments to provide services to more than one trial court through cross-assignments.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71805

(a) Until the conclusion of the regional transition period, all interpreters who are employed by a trial court shall be classified as court interpreters pro tempore, except as provided in Section 71828, unless otherwise provided in a memorandum of understanding or agreement with a recognized employee organization.

(b) This chapter does not require trial courts to alter their past practices regarding the assignment of interpreters. If an interpreter had a regular assignment for the trial court as an independent contractor prior to the effective date of this chapter, nothing in this chapter shall prohibit the trial court from continuing to appoint the same interpreter to the same assignment as a court interpreter pro tempore during the regional transition period.

(c) During the regional transition period, the existing statewide per diem pay rate may not be reduced, and the existing statewide compensation policies set by the Judicial Council shall be maintained, unless otherwise provided in a memorandum of understanding or agreement with a recognized employee organization. The per diem pay rate and compensation policies shall apply to court interpreters pro tempore.

(d) Court interpreters pro tempore are not subject to disciplinary action during the regional transition period, except for cause.

(e) For purposes of this section, “for cause” means a fair and honest cause or reason regulated by good faith on the part of the party exercising the power.

(f) During the regional transition period, a trial court may not retaliate or threaten to retaliate against a court interpreter or applicant for interpreter employment because of the individual’s membership in an interpreter association or employee organization, participation in any grievance, complaint, or meet and confer activities, or exercise of rights under this chapter, including by changing past practices regarding assignments, refusing to offer work to an interpreter, altering working conditions, or otherwise coercing, harassing, or discriminating against an applicant or interpreter.

(g) Unless the parties to a dispute agree upon other procedures after the dispute arises, or other procedures are provided in a memorandum of understanding or agreement with a recognized employee organization, disputes about whether this section has been violated shall be resolved by binding arbitration through the California State Mediation and Conciliation Service.

(Amended by Stats. 2003, Ch. 257, Sec. 4. Effective January 1, 2004.)



71806

(a) At the conclusion of the regional transition period, trial courts in the region may employ certified and registered interpreters to perform spoken language interpretation for the trial courts in full-time or part-time court interpreter positions created by the trial courts with the authorization of the regional committee and subject to meet and confer in good faith. The courts may also continue to employ court interpreters pro tempore.

(b) For purposes of hiring interpreters for positions other than court interpreters pro tempore, unless otherwise provided in a memorandum of understanding or agreement with a recognized employee organization, trial courts shall consider applicants in the following order of priority:

(1) Court interpreters pro tempore in the same language who have performed work for that trial court for at least 150 court days or parts of court days during each of the past five years, including time spent performing work for the trial court as an independent contractor.

(2) Court interpreters pro tempore in the same language who have performed work for that trial court for at least 60 court days or parts of court days in each of the past five years, including time spent performing work for the trial court as an independent contractor.

(3) Court interpreters pro tempore in the same language who have performed work for that trial court for at least 60 court days or parts of court days in at least two of the past four years, including time spent as an independent contractor.

(4) Other applicants.

(c) A trial court may not reject an applicant in favor of an applicant with lower priority except for cause.

(d) For purposes of this section, “for cause” means a fair and honest cause or reason regulated by good faith on the part of the party exercising the power.

(e) Applicants may be required to provide sufficient documentation to establish that they are entitled to priority in hiring. Trial courts shall make their records of past assignments available to interpreters for purposes of obtaining that documentation.

(f) Unless the parties to a dispute agree upon other procedures after the dispute arises, or other procedures are provided in a memorandum of understanding or agreement with a recognized employee organization, disputes about whether this section has been violated shall be resolved by binding arbitration through the California State Mediation and Conciliation Service.

(g) Subdivision (b) shall become inoperative on January 1, 2007, unless otherwise provided by a memorandum of understanding or agreement with a recognized employee organization, and on and after that time hiring shall be in accordance with the personnel rules of the trial court.

(Amended by Stats. 2004, Ch. 183, Sec. 181. Effective January 1, 2005.)



71807

(a) For purposes of developing regional terms and conditions of employment for court interpreters and for collective bargaining with recognized employee organizations, the trial courts are divided into four regions, as follows:

(1) Region 1: Los Angeles, Santa Barbara, and San Luis Obispo Counties.

(2) Region 2: Counties of the First and Sixth Appellate Districts, except Solano County.

(3) Region 3: Counties of the Third and Fifth Appellate Districts.

(4) Region 4: Counties of the Fourth Appellate District.

(b) The Judicial Council shall adopt rules for the creation and operation of a regional court interpreter employment relations committee for each region, composed of representatives chosen by the trial courts within the region.

(c) The Judicial Council may divide each region into smaller subregions for purposes of coordinating the cross-assignment of court interpreters.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71808

The regional court interpreter employment relations committee shall set terms and conditions of employment for court interpreters within the region, subject to meet and confer in good faith. These terms and conditions of employment, when adopted by the regional committee, shall be binding on the trial courts within the region. Compensation shall be uniform throughout the region. Unless otherwise provided in a memorandum of understanding or agreement with a recognized employee organization, other terms and conditions of employment shall be uniform throughout the region, except that health and welfare and pension benefits may be the same as those provided to other employees of the same trial court.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71809

The regional court interpreter employment relations committee shall act as the representative of the trial courts within the region in bargaining with a recognized employee organization. A memorandum of understanding or agreement ratified by the regional court interpreter employment relations committee shall be considered a binding agreement with each trial court within the region.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71810

(a) A court interpreter pro tempore employed by a trial court may accept appointments to provide services to other trial courts.

(b) The Judicial Council shall adopt procedures to facilitate the efficient cross-assignment of court interpreters.

(c) Based on an assessment of interpreter use and current practices, trial courts may create new employee positions for court interpreters to perform spoken language interpretation for the trial courts in classifications other than court interpreter pro tempore. Some of these positions may include, as part of the duties of the position, the requirement that the interpreter accept cross-assignments, as defined in Section 71801, under procedures adopted by the Judicial Council, and some positions may make the acceptance of cross-assignments optional. Court interpreters pro tempore, and other interpreters who have not accepted employment in a position requiring the interpreter to accept cross-assignments, may not be disciplined for declining a cross-assignment.

(d) The impact of cross-assignments shall be included within the scope of representation as those matters affect wages, hours, and terms and conditions of employment of court interpreters. The regional court interpreter employment relations committee shall be required to meet and confer in good faith with respect to that impact.

(e) A court interpreter on cross-assignment shall be treated for purposes of compensation, employee benefits, seniority, and discipline and grievance procedures, as having performed the services in the trial court in which the interpreter is employed.

(f) Court interpreters on cross-assignment shall be reimbursed for mileage and other travel expenses at the same rates as other judicial branch employees.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71811

Except as provided in this chapter, or by a memorandum of understanding or agreement with a recognized employee organization, court interpreters who are employed by a trial court shall be subject to the same personnel rules as other employees of the trial court, subject to meet and confer in good faith.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71812

Except as provided in this chapter, or by a memorandum of understanding or agreement with a recognized employee organization, each trial court may control the manner and means of the work performed by court interpreters employed by the trial court and may hire, supervise, discipline, and terminate employment of those court interpreters in accordance with the personnel rules of the trial court, including applicable employee protections and dispute resolution mechanisms.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71812.5

(a) Court interpreters employed by the trial courts shall be permitted to engage in outside employment or enterprises, except where that activity would violate the professional conduct requirements set forth in Rule 984.4 of the California Rules of Court, would interfere with the employee’s performance of his or her duties for the trial courts, or would be incompatible, inconsistent, or in conflict with the duties performed by the employee for the trial courts.

(b) Unless the parties consent, an interpreter may not be appointed by the trial court to interpret in a proceeding after having previously interpreted on behalf of one of the parties, rather than on behalf of the court, in that same matter. An interpreter shall disclose that type of prior involvement to the trial court.

(c) An interpreter employed by a trial court is prohibited from doing any of the following:

(1) Receiving or accepting, directly or indirectly, a gift, including money, service, gratuity, favor, entertainment, hospitality, loan, or any other thing of value from anyone who is doing or seeking to do business of any kind with the trial court or whose activities are regulated or controlled in any way by the trial court, under circumstances from which it reasonably could be inferred that the gift was intended to influence the employee in the performance of his or her official duties or was intended as a reward for official action of the employee.

(2) Using confidential information acquired by virtue of trial court employment for the employee’s private gain or advantage, or for the private gain or advantage of another, or to the employer’s detriment.

(3) Using trial court facilities, equipment, or supplies for personal gain or advantage or for the private gain or advantage of another.

(4) Using the prestige or influence of trial court office or employment for personal gain or advantage or advantage of another.

(5) Using the trial court’s electronic mail facilities to communicate or promote personal causes or gain.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71813

Except as otherwise provided by statute, court interpreters employed by the trial courts shall have the right to form, join, and participate in the activities of employee organizations of their own choosing for the purpose of representation on all matters of employer-employee relations. Court interpreters employed by the trial courts also shall have the right to refuse to join or participate in the activities of employee organizations and shall have the right to represent themselves individually in their employment relations with the trial courts.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71814

(a) Notwithstanding any other provision of law, rule, or regulation, an agency shop agreement may be negotiated between a regional court interpreter employment relations committee and a recognized employee organization. As used in this chapter, “agency shop” means an arrangement that requires an employee, as a condition of continued employment, either to join the recognized employee organization, or to pay the organization a service fee in an amount not to exceed the standard initiation fee, periodic dues, and general assessments of that organization for the duration of the agreement or for a period of three years from the effective date of the agreement, whichever comes first. However, any employee who is a member of a bona fide religion, body, or sect that has historically held conscientious objections to joining or financially supporting recognized employee organizations may not be required to join or financially support any recognized employee organization as a condition of employment. That employee may be required, in lieu of periodic dues, initiation fees, or agency shop fees to pay sums equal to those dues, initiation fees, or agency shop fees to a nonreligious, nonlabor charitable organization fund exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, chosen by the employee from a list of at least three funds, designated in a memorandum of understanding or agreement between the regional committee and the recognized employee organization, or if the memorandum of understanding or agreement fails to designate any funds, then to any fund chosen by the employee. Proof of those payments shall be made on a monthly basis to the trial court as a condition of continued exemption from the requirement of financial support to the recognized employee organization.

(b) An agency shop provision in a memorandum of understanding or agreement which is in effect may be rescinded by a majority vote of all the employees in the unit covered by the memorandum of understanding or agreement, if all of the following are satisfied:

(1) A request for the vote is supported by a petition containing the signatures of at least 30 percent of the employees in the unit.

(2) The vote is by secret ballot.

(3) The vote is taken at any time during the term of the memorandum of understanding or agreement. No more than one vote may be taken during that term.

(c) In addition to the procedure prescribed in subdivision (a), an agency shop arrangement between the regional court interpreter employment relations committee and a recognized employee organization or recognized employee organizations shall be placed in effect upon (1) a signed petition of at least 30 percent of the employees in the applicable bargaining unit requesting an agency shop agreement and an election to implement an agency fee arrangement, and (2) the approval of a majority of employees who cast ballots and vote in a secret ballot election in favor of the agency shop agreement. An election under this subdivision may not be held more frequently than once a year, and shall be conducted by the Division of Conciliation of the Department of Industrial Relations in the event the regional court interpreter employment relations committee and the recognized employee organization cannot agree within 10 days from the filing of a petition to select jointly a neutral person or entity to conduct the election. The recognized employee organization shall hold the regional court interpreter employment relations committee and the trial courts harmless and defend and indemnify the regional court interpreter employment relations committee and trial courts regarding the application of any agency shop requirements or provisions, including, but not limited to, improper deduction of fees, maintenance of records, and improper reporting.

(d) Notwithstanding subdivisions (a), (b), and (c), the regional court interpreter employment relations committee and the recognized employee organization may negotiate, and by mutual agreement provide for, an alternative procedure or procedures regarding a vote on any agency shop agreement.

(e) An agency shop agreement may not apply to management, confidential, or supervisory employees.

(f) Every recognized employee organization that has agreed to an agency shop provision, or is a party to an agency shop arrangement, shall keep an adequate itemized record of its financial transactions and shall make available annually, to the regional court interpreter employment relations committee with which the agency shop provision was negotiated, and to the employees who are members of the organization, within 60 days after the end of its fiscal year, a detailed written financial report thereof in the form of a balance sheet and an operating statement, certified as to accuracy by its president and treasurer or corresponding principal officer, or by a certified public accountant. An employee organization required to file financial reports under the federal Labor-Management Reporting and Disclosure Act of 1959 (Griffin-Landrum Act), covering employees governed by this chapter or required to file financial reports under Section 3546.5, may satisfy the financial reporting requirement of this section by providing the trial court with a copy of those financial reports.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71815

A recognized employee organization shall have the right to represent its members in their employment relations with the trial courts as to matters covered by this chapter. Employee organizations may establish reasonable restrictions regarding who may join and may make reasonable provisions for the dismissal of individuals from membership. Nothing in this chapter shall prohibit any employee from appearing on his or her own behalf regarding employment relations.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71816

(a) The scope of representation shall include all matters relating to employment conditions and employer-employee relations, including, but not limited to, wages, hours, and other terms and conditions of employment. However, the scope of representation may not include consideration of the merits, necessity, or organization of any service or activity provided by law or executive order.

(b) In view of the unique and special responsibilities of the trial courts in the administration of justice, decisions regarding any of the following matters may not be included within the scope of representation:

(1) The merits and administration of the trial court system.

(2) Coordination, consolidation, and merger of trial courts and support staff.

(3) Automation, including, but not limited to, fax filing, electronic recording, and implementation of information systems.

(4) Design, construction, and location of court facilities.

(5) Delivery of court services.

(6) Hours of operation of the trial courts and trial court system.

(c) The impact from matters in subdivision (b) shall be included within the scope of representation as those matters affect wages, hours, and terms and conditions of employment of court interpreters. The regional court interpreter employment relations committee shall be required to meet and confer in good faith with respect to that impact.

(d) The trial courts have the right to determine assignments and transfers of court interpreters, provided that the process, procedures, and criteria for assignments and transfers are included within the scope of representation.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71817

(a) Except in cases of emergency, as provided in this section, the regional court interpreter employment relations committee shall give reasonable written notice to a recognized employee organization affected by any rule, practice, or policy directly relating to matters within the scope of representation proposed to be adopted by the regional court interpreter employment relations committee, and shall give that recognized employee organization the opportunity to meet with the committee.

(b) In cases of emergency when the regional court interpreter employment relations committee determines that any rule, policy, or procedure must be adopted immediately without prior notice or meeting with a recognized employee organization, the regional court interpreter employment relations committee shall provide a notice and opportunity to meet at the earliest practicable time following the adoption of the rule, policy, or procedure.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71818

The regional court interpreter employment relations committee, or those representatives as it may designate, shall meet and confer in good faith regarding wages, hours, and other terms and conditions of employment within the scope of representation, as defined in this chapter, with representatives of the recognized employee organizations, and shall consider fully the presentations that are made by the recognized employee organization on behalf of its members prior to arriving at a determination of policy or course of action.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71819

If agreement is reached by the representatives of the regional court interpreter employment relations committee and a recognized employee organization, they shall jointly prepare a written memorandum of understanding or agreement, which is not binding, and present it to the regional court interpreter employment relations committee or its designee for ratification.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71820

If after a reasonable period of time, representatives of the regional court interpreter employment relations committee and the recognized employee organization fail to reach agreement, the regional court interpreter employment relations committee and the recognized employee organization together may agree upon the appointment of a mediator mutually agreeable to the parties. Costs of mediation, if any, shall be divided one-half to the trial courts within the region and one-half to the recognized employee organization.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71821

The trial courts shall allow a reasonable number of court interpreter employee representatives of a recognized employee organization reasonable time off, without loss of compensation or other benefits, when formally meeting and conferring with representatives of the regional court interpreter employment relations committee on matters within the scope of representation.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71822

The trial courts, the regional court interpreter employment relations committee, and employee organizations may not interfere with, intimidate, restrain, coerce, harass, or discriminate against applicants for interpreter employment or interpreter employees because of their membership in an interpreter association or employee organization, because of their participation in any grievance, complaint, or meet and confer activities, or for the exercise of any other rights granted to interpreter employees under this chapter.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71823

(a) On or before April 1, 2003, the regional court interpreter employment relations committee shall adopt reasonable rules and regulations for the administration of employer-employee relations under this chapter, which shall be binding on the trial courts within the region. These rules shall include provisions for all of the following:

(1) Verification that an organization represents employees of the trial courts within the applicable region.

(2) Verification of the official status of employee organization officers and representatives.

(3) Registration of employee organizations and recognition of these organizations as representatives of interpreters employed by the trial courts in the region.

(4) Establishment of a single, regional bargaining unit of all court interpreters employed by the trial courts in the region, including court interpreters pro tempore.

(5) Recognition of an employee organization as the exclusive representative of all court interpreters employed by the trial courts in the region, subject to the right of a court interpreter to represent himself or herself, as provided in Section 71813, upon either of the following:

(A) Presentation of a petition or cards with the signatures of 50 percent plus one of the court interpreters employed by the trial courts in the region during the payroll period immediately prior to the presentation of the cards or petition, including court interpreters pro tempore, regardless of whether they have been appointed to interpret during that payroll period, if they have worked for the trial courts as independent contractors or employees for at least 15 days in the six months prior to the filing of the petition or cards with those signatures having been obtained within one year prior to presentation of the petition or cards. A signature shall be valid even if the interpreter was not yet an employee at the time the petition or card was signed if the interpreter had previously performed work for the trial courts as an independent contractor, provided that the signature was obtained no more than 90 days before the interpreter became an employee. The results of a request for recognition under this provision shall be certified within 10 days after presentation of the cards or petition.

(B) Receipt by the employee organization of 50 percent plus one of the votes cast at a secret ballot representation election conducted by mail. A representation election shall be held within 30 days after presentation of a 30-percent or greater showing of interest from employees eligible to vote in the representation election by means of a petition or cards supported by signatures obtained within one year prior to the presentation of the petitions or cards. A signature shall be valid even if the interpreter was not yet an employee at the time the petition or card was signed if the interpreter had previously performed work for the trial courts as an independent contractor, provided that the signature was obtained no more than 90 days before the interpreter became an employee. All certified and registered interpreters employed by the trial courts in the payroll period immediately prior to the election, including court interpreters pro tempore, shall be eligible to vote in the election, regardless of whether they have been appointed to interpret during that payroll period, so long as they have worked for the trial courts as independent contractors or employees for at least 15 days in the six months prior to the filing of the petition or cards. A list of eligible voters shall be provided to the employee organization within 10 days after submission of the petition or cards. Certification of the results of a representation election shall occur within 30 days after the election is concluded.

(6) Procedures for the resolution of disputes involving wages, hours, and other terms and conditions of employment.

(7) Access of employee organization officers and representatives to work locations.

(8) Use of official bulletin boards and other means of communication by employee organizations.

(9) Furnishing nonconfidential information pertaining to employment relations to an employee organization.

(10) Revocation of recognition of an employee organization formally recognized as majority representative pursuant to a vote of the employees by a majority vote of the employees only after a period of not less than 12 months following the date of recognition. A vote shall be requested by a petition or cards signed by at least 30 percent of the employees within the bargaining unit, with those signatures having been obtained within one year prior to presentation of the petition or cards.

(11) Any other matters that are necessary to carry out the purposes of this chapter.

(b) If there is a recognized employee organization in the region, the regional court interpreter employment relations committee may amend the reasonable rules and regulations adopted pursuant to subdivision (a) by adopting reasonable rules and regulations, after meeting and conferring in good faith, for the administration of employer-employee relations under this chapter, which shall be binding on the trial courts within the region.

(c) Interpreters and recognized employee organizations shall be able to challenge a rule or regulation of the regional court interpreter employment relations committee or a trial court as a violation of this chapter.

(Amended by Stats. 2004, Ch. 227, Sec. 72. Effective August 16, 2004.)



71824

A court interpreter may authorize a dues deduction from his or her salary or wages in the same manner provided to public agency employees pursuant to Section 1157.1, 1157.2, 1157.3, 1157.4, 1157.5, or 1157.7.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71825

(a) As used in this section, “board” means the Public Employment Relations Board established pursuant to Section 3541.

(b) The powers and duties of the board described in Section 3541.3 shall also apply, as appropriate, to this chapter and shall include the authority as set forth in subdivisions (c) and (d). Included among the appropriate powers of the board are the power to order elections, to conduct any election the board orders, and to adopt rules to apply in areas where a regional court interpreter employment relations committee has no rule.

(c) A complaint alleging any violation of this chapter or of any rules and regulations adopted by a regional court interpreter employment relations committee pursuant to Section 71823 shall be processed as an unfair practice charge by the board. The initial determination as to whether the charge of unfair practice is justified and, if so, the appropriate remedy necessary to effectuate the purposes of this chapter, shall be a matter within the exclusive jurisdiction of the board, except that in an action to recover damages due to an unlawful strike, the board shall have no authority to award strike-preparation expenses as damages, and shall have no authority to award damages for costs, expenses, or revenue losses incurred during, or as a consequence of, an unlawful strike. The board shall apply and interpret unfair labor practices consistent with existing judicial interpretations of this chapter and subdivision (b) of Section 71826. The board shall not issue a complaint in respect of any charge based upon an alleged unfair practice occurring more than six months prior to the filing of the charge, except that if the rules and regulations adopted by a regional court interpreter employment relations committee require exhaustion of a remedy prior to filing an unfair practice charge or the charging party chooses to exhaust a regional court interpreter employment relations committee’s remedy prior to filing an unfair practice charge, the six-month limitation set forth in this subdivision shall be tolled during such reasonable amount of time it takes the charging party to exhaust the remedy, but nothing herein shall require a charging party to exhaust a remedy when that remedy would be futile.

(d) The board shall enforce and apply rules adopted by a regional court interpreter employment relations committee concerning unit determinations, representation, recognition, and elections.

(e) This section does not apply to employees designated as management employees.

(f) The board shall not find it an unfair practice for an employee organization to violate a rule or regulation adopted by a regional court interpreter employment relations committee if that rule or regulation is itself in violation of this chapter.

(Amended by Stats. 2011, Ch. 539, Sec. 6. Effective January 1, 2012.)



71825.1

(a) Any charging party, respondent, or intervenor aggrieved by a final decision or order of the board in an unfair practice case, except a decision of the board not to issue a complaint in such a case, and any party to a final decision or order of the board in a unit determination, representation, recognition, or election matter that is not brought as an unfair practice case, may petition for a writ of extraordinary relief from that decision or order. A board order directing an election may not be stayed pending judicial review.

(b) A petition for a writ of extraordinary relief shall be filed in the district court of appeal having jurisdiction over the county where the events giving rise to the decision or order occurred. The petition shall be filed within 30 days from the date of the issuance of the board’s final decision or order, or order denying reconsideration, as applicable. Upon the filing of the petition, the court shall cause notice to be served upon the board and thereafter shall have jurisdiction of the proceeding. The board shall file in the court the record of the proceeding, certified by the board, within 10 days after the clerk’s notice unless that time is extended by the court for good cause shown. The court shall have jurisdiction to grant any temporary relief or restraining order it deems just and proper, and in like manner to make and enter a decree enforcing, modifying, and enforcing as modified, or setting aside in whole or in part the decision or order of the board. The findings of the board with respect to questions of fact, including ultimate facts, if supported by substantial evidence on the record considered as a whole, shall be conclusive. Title 1 (commencing with Section 1067) of Part 3 of the Code of Civil Procedure relating to writs shall, except where specifically superseded by this section, apply to proceedings pursuant to this section.

(c) If the time to petition for extraordinary relief from a board decision or order has expired, the board may seek enforcement of any final decision or order in a district court of appeal or superior court having jurisdiction over the county where the events giving rise to the decision or order occurred. The board shall respond within 10 days to any inquiry from a party to the action as to why the board has not sought court enforcement of the final decision or order. If the response does not indicate that there has been compliance with the board’s final decision or order, the board shall seek enforcement of the final decision or order upon the request of the party. The board shall file in the court the record of the proceeding, certified by the board, and appropriate evidence disclosing the failure to comply with the decision or order. If, after hearing, the court determines that the order was issued pursuant to the procedures established by the board and that the person or entity refuses to comply with the order, the court shall enforce the order by writ of mandamus or other proper process. The court may not review the merits of the order.

(Added by Stats. 2004, Ch. 227, Sec. 75. Effective August 16, 2004.)



71825.2

(a) Any written agreements reached through negotiations held pursuant to this article are binding upon the parties, upon adoption under Section 71819, and, notwithstanding Sections 1085 and 1103 of the Code of Civil Procedure requiring the issuance of a writ to an inferior tribunal, any of those agreements may be enforced by petitioning the superior court for relief pursuant to Section 1085 or 1103 of the Code of Civil Procedure.

(b) Written agreements reached through negotiations held pursuant to this article that contain provisions requiring the arbitration of controversies arising out of the agreement, shall be subject to enforcement under Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure.

(c) The Judicial Council shall adopt rules of court that shall provide a mechanism for the establishment of a panel of court of appeal justices who shall be qualified to hear petitions under Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure, and writ applications under Sections 1085 and 1103 of the Code of Civil Procedure, and as specified in those rules, from which a single justice shall be assigned to hear the matter in the superior court. The rules of court shall provide that these matters shall be heard in the superior court and, to the extent permitted by law, shall provide that any justice assigned to hear the matter in the superior court shall not be from the court of appeal district in which the action is filed, and shall further provide that appeals in those matters shall be heard in the court of appeal district where the matter was filed.

(Added by Stats. 2004, Ch. 227, Sec. 76. Effective August 16, 2004.)



71826

(a) The enactment of this chapter may not be construed as making Section 923 of the Labor Code applicable to court interpreters.

(b) Court interpreters and the trial courts are not covered by Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, or any subsequent changes thereto except as provided in this chapter. However, if the language of this chapter is the same or substantially the same as that contained in Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, it shall be interpreted and applied in accordance with the judicial interpretations of the same language.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71827

If any provision of this chapter, or the application thereof, to any person or circumstances, is held invalid, the invalidity may not affect other provisions or application of the chapter that can be given effect without the invalid provisions or application and, to this end the provisions of this chapter are severable.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)



71828

(a) This chapter does not apply to trial courts in Solano and Ventura Counties. Labor and employment relations for court interpreters employed by trial courts in Solano and Ventura Counties shall remain subject to the Trial Court Employment Protection and Governance Act (Chapter 7 (commencing with Section 71600)), and nothing in this chapter shall be construed to affect the application of that act to court interpreters employed by those counties.

(b) If an interpreter employed by a trial court in a different county accepts a temporary appointment to perform services for a trial court in Solano or Ventura County, the interpreter shall be treated for purposes of compensation, employee benefits, seniority, and discipline and grievance procedures, as having performed the services in the trial court in which the interpreter is employed.

(c) If an interpreter employed by a trial court in Solano or Ventura County accepts a temporary appointment to perform services for another trial court, the interpreter shall be treated for purposes of compensation, employee benefits, seniority, and discipline and grievance procedures, as having performed the services in the trial court in which the interpreter is employed.

(d) This chapter also does not apply to court interpreters who have been continuously employed by a trial court in any county beginning prior to September 1, 2002, and who are covered by a memorandum of understanding or agreement entered into pursuant to the Trial Court Employment Protection and Governance Act (Chapter 7 (commencing with Section 71600)), and to future employees hired in the same positions as replacements for those employees. For any other certified or registered interpreters hired by trial courts as employees prior to December 31, 2002, the trial courts may not change existing job classifications and may not reduce their wages and benefits during the regional transition period or during the term of an existing contract, whichever is longer.

(Amended by Stats. 2004, Ch. 183, Sec. 182. Effective January 1, 2005.)



71829

The trial courts shall provide to the Judicial Council on or before March 1, 2003, a list of certified and registered court interpreters appointed by the trial courts as independent contractors between January 1, 2002, and January 1, 2003, including the number of court days or parts of court days those interpreters have been appointed by each trial court during that year and each of the prior four years. The Judicial Council shall provide this list to registered employee organizations.

(Added by Stats. 2002, Ch. 1047, Sec. 2. Effective January 1, 2003.)






CHAPTER 8 - Superior Courts

ARTICLE 1 - General Provisions

72004

Sections 24350 to 24356, inclusive, and Sections 29350 and 29351 apply to officers of superior courts and to the disposition of fees collected by those officers.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 362. Effective January 1, 2003.)



72010

(a) On or before July 1, 2011, and periodically thereafter as appropriate, the Judicial Council shall enter into one or more master agreements with a vendor or vendors to provide for telephone appearances in civil cases under Section 367.5 of the Code of Civil Procedure or as otherwise authorized by law.

(b) Each master agreement shall include the following:

(1) The amount of the fees to be paid by a party for a telephone appearance.

(2) The amounts to be deposited in the Trial Court Trust Fund described in Section 72011.

(3) A requirement that the vendor submit a quarterly report setting forth the number of fees collected, number of liens established, and the amount collected from previously waived fees pursuant to Section 367.6 of the Code of Civil Procedure.

(4) A statement that the vendor shall indemnify and hold the court harmless from claims arising from a failure or interruption of services.

(5) Other terms as the Judicial Council deems appropriate, including, but not limited to, the services and equipment to be provided by vendors to the courts and the assistance to be provided by vendors to callers.

(c) A court may make telephone appearances available to a party only through one or more of the following methods:

(1) An agreement with one or more of the vendors under the master agreements provided by this section.

(2) An agreement entered into between a court and a vendor prior to July 1, 2011, and which has not expired. If a contract is subject to cancellation by a court after July 1, 2011, that court shall exercise its option to cancel the contract as soon after July 1, 2011, as is legally possible to do so.

(3) Direct provision by the court of telephone appearance services to a party. If the court provides the services directly, the court shall collect the fees for telephone appearances adopted by the Judicial Council in accordance with Section 367.6 of the Code of Civil Procedure and the master agreement or agreements entered into pursuant to this section. A judicial officer may, in his or her discretion, waive telephone appearance fees for parties appearing directly by telephone in that judicial officer’s courtroom.

(Added by Stats. 2010, Ch. 720, Sec. 23. Effective October 19, 2010.)



72011

(a) For each fee received for providing telephone appearance services, each vendor or court that provides for appearances by telephone shall transmit twenty dollars ($20) to the State Treasury for deposit in the Trial Court Trust Fund established pursuant to Section 68085. If the vendor or court receives a portion of the fee as authorized under paragraph (2) of subdivision (b) of Section 367.6 of the Code of Civil Procedure, the vendor or court shall transmit only the proportionate share of the amount required under this section. This section shall apply regardless of whether the Judicial Council has established the statewide uniform fee pursuant to Section 367.6 of the Code of Civil Procedure, or entered into one or more master agreements pursuant to Section 72010 of this code. This section shall not apply when a vendor or court does not receive a fee.

(b) The amounts described in subdivision (a) shall be transmitted within 15 days after the end of each calendar quarter for fees collected in that quarter.

(c) Vendors shall also transmit an amount equal to the total amount of revenue received by all courts from all vendors for providing telephonic appearances for the 2009–10 fiscal year.

(d) The amount set forth in subdivision (c) shall be apportioned by the Judicial Council among the vendors with which the Judicial Council has a master agreement pursuant to Section 72010. Within 15 days of receiving notice from the Judicial Council of its apportioned amount, each vendor shall transmit that amount to the State Treasury for deposit in the Trial Court Trust Fund.

(e) The Judicial Council shall allocate the amount collected pursuant to subdivisions (c) and (d) for the purpose of preventing significant disruption in services in courts that previously received revenues from vendors for providing telephone appearance services. The Judicial Council shall determine the method and amount of the allocation to each eligible court.

(Amended (as amended by Stats. 2011, Ch. 296, Sec. 134) by Stats. 2012, Ch. 41, Sec. 51. Effective June 27, 2012.)






ARTICLE 2 - Clerk

72004

Sections 24350 to 24356, inclusive, and Sections 29350 and 29351 apply to officers of superior courts and to the disposition of fees collected by those officers.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 362. Effective January 1, 2003.)



72010

(a) On or before July 1, 2011, and periodically thereafter as appropriate, the Judicial Council shall enter into one or more master agreements with a vendor or vendors to provide for telephone appearances in civil cases under Section 367.5 of the Code of Civil Procedure or as otherwise authorized by law.

(b) Each master agreement shall include the following:

(1) The amount of the fees to be paid by a party for a telephone appearance.

(2) The amounts to be deposited in the Trial Court Trust Fund described in Section 72011.

(3) A requirement that the vendor submit a quarterly report setting forth the number of fees collected, number of liens established, and the amount collected from previously waived fees pursuant to Section 367.6 of the Code of Civil Procedure.

(4) A statement that the vendor shall indemnify and hold the court harmless from claims arising from a failure or interruption of services.

(5) Other terms as the Judicial Council deems appropriate, including, but not limited to, the services and equipment to be provided by vendors to the courts and the assistance to be provided by vendors to callers.

(c) A court may make telephone appearances available to a party only through one or more of the following methods:

(1) An agreement with one or more of the vendors under the master agreements provided by this section.

(2) An agreement entered into between a court and a vendor prior to July 1, 2011, and which has not expired. If a contract is subject to cancellation by a court after July 1, 2011, that court shall exercise its option to cancel the contract as soon after July 1, 2011, as is legally possible to do so.

(3) Direct provision by the court of telephone appearance services to a party. If the court provides the services directly, the court shall collect the fees for telephone appearances adopted by the Judicial Council in accordance with Section 367.6 of the Code of Civil Procedure and the master agreement or agreements entered into pursuant to this section. A judicial officer may, in his or her discretion, waive telephone appearance fees for parties appearing directly by telephone in that judicial officer’s courtroom.

(Added by Stats. 2010, Ch. 720, Sec. 23. Effective October 19, 2010.)



72011

(a) For each fee received for providing telephone appearance services, each vendor or court that provides for appearances by telephone shall transmit twenty dollars ($20) to the State Treasury for deposit in the Trial Court Trust Fund established pursuant to Section 68085. If the vendor or court receives a portion of the fee as authorized under paragraph (2) of subdivision (b) of Section 367.6 of the Code of Civil Procedure, the vendor or court shall transmit only the proportionate share of the amount required under this section. This section shall apply regardless of whether the Judicial Council has established the statewide uniform fee pursuant to Section 367.6 of the Code of Civil Procedure, or entered into one or more master agreements pursuant to Section 72010 of this code. This section shall not apply when a vendor or court does not receive a fee.

(b) The amounts described in subdivision (a) shall be transmitted within 15 days after the end of each calendar quarter for fees collected in that quarter.

(c) Vendors shall also transmit an amount equal to the total amount of revenue received by all courts from all vendors for providing telephonic appearances for the 2009–10 fiscal year.

(d) The amount set forth in subdivision (c) shall be apportioned by the Judicial Council among the vendors with which the Judicial Council has a master agreement pursuant to Section 72010. Within 15 days of receiving notice from the Judicial Council of its apportioned amount, each vendor shall transmit that amount to the State Treasury for deposit in the Trial Court Trust Fund.

(e) The Judicial Council shall allocate the amount collected pursuant to subdivisions (c) and (d) for the purpose of preventing significant disruption in services in courts that previously received revenues from vendors for providing telephone appearance services. The Judicial Council shall determine the method and amount of the allocation to each eligible court.

(Amended (as amended by Stats. 2011, Ch. 296, Sec. 134) by Stats. 2012, Ch. 41, Sec. 51. Effective June 27, 2012.)






ARTICLE 3 - Marshal

72110

(a) Notwithstanding any other provision of law, the Board of Supervisors of Riverside County may find, after holding a public hearing on the issue, that cost savings can be realized by consolidation of court-related services provided by the sheriff and both offices of the marshal within that county. If that finding is made, there shall be conducted among all of the judges of the superior and municipal courts of that county an election to determine the agency, either the sheriff or both offices of the marshal, under which court-related services shall be consolidated. The outcome shall be determined by a simple majority of votes cast. The registrar of voters shall administer that election and tabulate the results thereof. The results of that election shall be reported within 15 days following the election period by the registrar of voters to the board of supervisors and to the judges of the superior and municipal courts of that county. The board of supervisors shall immediately commence and, within a reasonable time not to exceed 90 days, implement the determination made by a majority of the votes cast by the judges of the superior and municipal courts of the county in that election. If an election is not conducted within 90 days of notification of the board of supervisors’ finding, or if the results of the election are evenly divided, the board of supervisors of that county shall determine under which agency, either the sheriff or both offices of the marshal, court-related services shall be consolidated, and shall proceed to implement that consolidation as if on the basis of a majority of the votes cast by the judges of the superior and municipal courts of that county.

(b) Notwithstanding any other provision of law, the marshals and all personnel of the marshals’ offices or personnel of the sheriff’s office affected by a consolidation of court-related services under this section shall become employees of that consolidated office at their existing or equivalent classifications, salaries, and benefits, and except as may be necessary for the operation of the agency under which court-related services are consolidated, shall not be involuntarily transferred during a period of six years following the consolidation out of that consolidated court-related services office. The elective offices of marshal for the County of Riverside shall be abolished upon a determination pursuant to the procedures required by this section that consolidated court-related services shall be provided by the sheriff.

(c) Permanent employees of the marshals’ offices or sheriff’s office on the effective date of a consolidation under this section shall be deemed qualified, and no other qualifications shall be required for employment or retention. Probationary employees of the sheriff’s office or the marshals’ offices on the effective date of a consolidation under this section shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period. Transferring personnel may be required to take a promotional examination to promote to a higher classification but shall not be required to retest for his or her existing classification as a prerequisite to testing for a higher classification. A transferring deputy marshal requesting a transfer to another division in the sheriff’s office shall not be required to take a written test as a prerequisite to making a lateral transfer.

(d) All county service or service by employees of the sheriff’s office or the marshals’ offices on the effective date of a consolidation under this section shall be counted toward seniority in that court-related services office, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(e) No employee of the sheriff’s office or the marshals’ offices on the effective date of a consolidation under this section shall lose peace officer status, or be demoted or otherwise adversely affected by a consolidation of court services.

(f) This section shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date. The repeal of this section does not affect any right or benefit to which a person was entitled on the date of repeal.

(Amended by Stats. 2002, Ch. 784, Sec. 364. Effective January 1, 2003. Repealed as of January 1, 2018, by its own provisions.)



72112

The deputy marshals serving as custodians shall be paid only for their actual services as keepers of property taken under legal process and shall be paid out of funds deposited by the parties to the action in which such services are rendered.

(Added by Stats. 1953, Ch. 206.)



72115

(a) This section applies to the abolition of the marshal’s office and the transfer of court-related services provided by the marshal within the county to the sheriff’s department.

(b) The courtroom assignment of bailiffs after abolition of the marshal’s office and the consolidation pursuant to this section shall be determined by a two-member committee comprised of the presiding judge of the superior court and the sheriff, or their designees. Any new bailiff assignments shall be made only after consultation with the affected judge or commissioner in whose courtroom a new assignment is planned.

It is the intent of the Legislature, in enacting this subdivision, to ensure that courtroom assignments are made in a manner which best assures that the interests of the affected judge or commissioner and bailiff are protected.

(c) Notwithstanding any other provision of law, the marshal and all personnel of the marshal’s office affected by the abolition of the marshal’s office in San Bernardino County shall become employees of the sheriff’s department at their existing or equivalent classification, salaries, and benefits, and, except as may be necessary for the operation of the agency under which court-related services and the service of civil and criminal process are consolidated, they shall not be involuntarily transferred out of the consolidated office for a period of five years following the consolidation.

(d) Personnel of the abolished marshal’s office shall be entitled to request an assignment to another division within the sheriff’s department, and that request shall be reviewed in the same manner as any other request from within the department. Persons who accept a voluntary transfer from the court services/civil division shall waive their rights pursuant to subdivision (c).

(e) Permanent employees of the marshal’s office on the effective date of the abolition of the marshal’s office pursuant to this section shall be deemed to be qualified, and no other qualifications shall be required for employment or retention. Probationary employees of the marshal’s office on the effective date of a consolidation pursuant to this section shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period.

(f) All county service or service by employees of the marshal’s office on the effective date of a consolidation pursuant to this section shall be counted toward seniority in the consolidated office, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(g) No employee of the marshal’s office on the effective date of a consolidation pursuant to this section shall lose peace officer status, or otherwise be adversely affected as a result of the abolition and merger of personnel into the sheriff’s department.

(h) This section shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date. The repeal of this section does not affect any right or benefit to which a person was entitled on the date of repeal.

(Amended by Stats. 2002, Ch. 784, Sec. 370. Effective January 1, 2003. Repealed as of January 1, 2018, by its own provisions.)



72116

(a) This section applies to the consolidation of court-related services within the marshal’s office in Shasta County.

(b) Except as provided in subdivision (f), all personnel of the marshal’s office or personnel of the sheriff’s office affected by a consolidation of court-related services under this section shall become employees of that consolidated office at their existing or equivalent classifications, salaries, and benefits, and except as may be necessary for the operation of the agency under which court-related services are consolidated, shall not be involuntarily transferred out of the consolidated court-related services office for a period of four years following the consolidation.

(c) Permanent employees of the marshal’s office or sheriff’s office on the effective date of consolidation under this section shall be deemed qualified, and no other qualifications shall be required for employment or retention. Probationary employees of the marshal’s office or the sheriff’s office on the effective date of a consolidation under this section shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period.

(d) All county service or service by employees of the marshal’s office or the sheriff’s office on the effective date of a consolidation under this section shall be counted toward seniority in that court-related services office, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(e) No employee of the marshal’s office or the sheriff’s office on the effective date of a consolidation under this section shall lose peace officer status, or be demoted or otherwise adversely affected by a consolidation of court-related services.

(f) All sheriff’s bailiffs affected by the consolidation shall be given the option of becoming employees of the marshal’s office or of remaining with the sheriff’s office. If a staffing shortage is created by the exercise of this option by these bailiffs, the marshal may accept qualified applicants from the sheriff’s office under the provisions of subdivisions (b), (c), (d), and (e).

(Amended by Stats. 2002, Ch. 784, Sec. 371. Effective January 1, 2003.)






ARTICLE 4 - Additional Deputies

72110

(a) Notwithstanding any other provision of law, the Board of Supervisors of Riverside County may find, after holding a public hearing on the issue, that cost savings can be realized by consolidation of court-related services provided by the sheriff and both offices of the marshal within that county. If that finding is made, there shall be conducted among all of the judges of the superior and municipal courts of that county an election to determine the agency, either the sheriff or both offices of the marshal, under which court-related services shall be consolidated. The outcome shall be determined by a simple majority of votes cast. The registrar of voters shall administer that election and tabulate the results thereof. The results of that election shall be reported within 15 days following the election period by the registrar of voters to the board of supervisors and to the judges of the superior and municipal courts of that county. The board of supervisors shall immediately commence and, within a reasonable time not to exceed 90 days, implement the determination made by a majority of the votes cast by the judges of the superior and municipal courts of the county in that election. If an election is not conducted within 90 days of notification of the board of supervisors’ finding, or if the results of the election are evenly divided, the board of supervisors of that county shall determine under which agency, either the sheriff or both offices of the marshal, court-related services shall be consolidated, and shall proceed to implement that consolidation as if on the basis of a majority of the votes cast by the judges of the superior and municipal courts of that county.

(b) Notwithstanding any other provision of law, the marshals and all personnel of the marshals’ offices or personnel of the sheriff’s office affected by a consolidation of court-related services under this section shall become employees of that consolidated office at their existing or equivalent classifications, salaries, and benefits, and except as may be necessary for the operation of the agency under which court-related services are consolidated, shall not be involuntarily transferred during a period of six years following the consolidation out of that consolidated court-related services office. The elective offices of marshal for the County of Riverside shall be abolished upon a determination pursuant to the procedures required by this section that consolidated court-related services shall be provided by the sheriff.

(c) Permanent employees of the marshals’ offices or sheriff’s office on the effective date of a consolidation under this section shall be deemed qualified, and no other qualifications shall be required for employment or retention. Probationary employees of the sheriff’s office or the marshals’ offices on the effective date of a consolidation under this section shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period. Transferring personnel may be required to take a promotional examination to promote to a higher classification but shall not be required to retest for his or her existing classification as a prerequisite to testing for a higher classification. A transferring deputy marshal requesting a transfer to another division in the sheriff’s office shall not be required to take a written test as a prerequisite to making a lateral transfer.

(d) All county service or service by employees of the sheriff’s office or the marshals’ offices on the effective date of a consolidation under this section shall be counted toward seniority in that court-related services office, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(e) No employee of the sheriff’s office or the marshals’ offices on the effective date of a consolidation under this section shall lose peace officer status, or be demoted or otherwise adversely affected by a consolidation of court services.

(f) This section shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date. The repeal of this section does not affect any right or benefit to which a person was entitled on the date of repeal.

(Amended by Stats. 2002, Ch. 784, Sec. 364. Effective January 1, 2003. Repealed as of January 1, 2018, by its own provisions.)



72112

The deputy marshals serving as custodians shall be paid only for their actual services as keepers of property taken under legal process and shall be paid out of funds deposited by the parties to the action in which such services are rendered.

(Added by Stats. 1953, Ch. 206.)



72115

(a) This section applies to the abolition of the marshal’s office and the transfer of court-related services provided by the marshal within the county to the sheriff’s department.

(b) The courtroom assignment of bailiffs after abolition of the marshal’s office and the consolidation pursuant to this section shall be determined by a two-member committee comprised of the presiding judge of the superior court and the sheriff, or their designees. Any new bailiff assignments shall be made only after consultation with the affected judge or commissioner in whose courtroom a new assignment is planned.

It is the intent of the Legislature, in enacting this subdivision, to ensure that courtroom assignments are made in a manner which best assures that the interests of the affected judge or commissioner and bailiff are protected.

(c) Notwithstanding any other provision of law, the marshal and all personnel of the marshal’s office affected by the abolition of the marshal’s office in San Bernardino County shall become employees of the sheriff’s department at their existing or equivalent classification, salaries, and benefits, and, except as may be necessary for the operation of the agency under which court-related services and the service of civil and criminal process are consolidated, they shall not be involuntarily transferred out of the consolidated office for a period of five years following the consolidation.

(d) Personnel of the abolished marshal’s office shall be entitled to request an assignment to another division within the sheriff’s department, and that request shall be reviewed in the same manner as any other request from within the department. Persons who accept a voluntary transfer from the court services/civil division shall waive their rights pursuant to subdivision (c).

(e) Permanent employees of the marshal’s office on the effective date of the abolition of the marshal’s office pursuant to this section shall be deemed to be qualified, and no other qualifications shall be required for employment or retention. Probationary employees of the marshal’s office on the effective date of a consolidation pursuant to this section shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period.

(f) All county service or service by employees of the marshal’s office on the effective date of a consolidation pursuant to this section shall be counted toward seniority in the consolidated office, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(g) No employee of the marshal’s office on the effective date of a consolidation pursuant to this section shall lose peace officer status, or otherwise be adversely affected as a result of the abolition and merger of personnel into the sheriff’s department.

(h) This section shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date. The repeal of this section does not affect any right or benefit to which a person was entitled on the date of repeal.

(Amended by Stats. 2002, Ch. 784, Sec. 370. Effective January 1, 2003. Repealed as of January 1, 2018, by its own provisions.)



72116

(a) This section applies to the consolidation of court-related services within the marshal’s office in Shasta County.

(b) Except as provided in subdivision (f), all personnel of the marshal’s office or personnel of the sheriff’s office affected by a consolidation of court-related services under this section shall become employees of that consolidated office at their existing or equivalent classifications, salaries, and benefits, and except as may be necessary for the operation of the agency under which court-related services are consolidated, shall not be involuntarily transferred out of the consolidated court-related services office for a period of four years following the consolidation.

(c) Permanent employees of the marshal’s office or sheriff’s office on the effective date of consolidation under this section shall be deemed qualified, and no other qualifications shall be required for employment or retention. Probationary employees of the marshal’s office or the sheriff’s office on the effective date of a consolidation under this section shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period.

(d) All county service or service by employees of the marshal’s office or the sheriff’s office on the effective date of a consolidation under this section shall be counted toward seniority in that court-related services office, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(e) No employee of the marshal’s office or the sheriff’s office on the effective date of a consolidation under this section shall lose peace officer status, or be demoted or otherwise adversely affected by a consolidation of court-related services.

(f) All sheriff’s bailiffs affected by the consolidation shall be given the option of becoming employees of the marshal’s office or of remaining with the sheriff’s office. If a staffing shortage is created by the exercise of this option by these bailiffs, the marshal may accept qualified applicants from the sheriff’s office under the provisions of subdivisions (b), (c), (d), and (e).

(Amended by Stats. 2002, Ch. 784, Sec. 371. Effective January 1, 2003.)






ARTICLE 5 - Other Officers

72190

Within the jurisdiction of the court and under the direction of the judges, commissioners shall exercise all the powers and perform all of the duties prescribed by law. At the direction of the judges, commissioners may have the same jurisdiction and exercise the same powers and duties as the judges of the court with respect to any infraction or small claims action. They shall be ex officio deputy clerks.

(Amended by Stats. 2004, Ch. 811, Sec. 11. Effective January 1, 2005.)



72190.1

A commissioner may conduct arraignment proceedings on a complaint if directed to perform those duties by the presiding judge of the court, including the issuance and signing of bench warrants.

(Amended by Stats. 2002, Ch. 784, Sec. 375. Effective January 1, 2003.)



72190.2

If directed to perform such duties by the presiding judge, a commissioner may issue and sign a bench warrant for the arrest of a defendant who fails to appear in court when required to appear by law or who fails to perform any act required by court order.

(Amended by Stats. 2002, Ch. 784, Sec. 376. Effective January 1, 2003.)



72193

Whenever the charter of any city creates the office of city prosecutor, or provides that a deputy city attorney shall act as city prosecutor, and charges such prosecutor with the duty, when authorized by law, of prosecuting misdemeanor offenses arising out of violations of state laws, the city prosecutor may exercise the following powers:

(a) The city prosecutor shall prosecute all such misdemeanors committed within the city, and handle all appeals arising from it. The city prosecutor shall draw complaints for such misdemeanors, and shall prosecute all recognizances or bail bond forfeitures arising from or resulting from the commission of such offenses.

(b) Whenever any person applying for a writ of habeas corpus is held in custody by any peace officer of such city, charged with having committed within the city any misdemeanor, a copy of the application for such writ shall be served upon such city prosecutor at the time and in the manner provided by law for the service of writs of habeas corpus upon district attorneys. On behalf of the people, the prosecutor shall conduct all proceedings relating to such application. If the constitutionality of any law is questioned in any such habeas corpus proceeding, the city prosecutor shall immediately notify the city attorney who may take charge of the proceedings on behalf of the people, or become associated with the city prosecutor in the proceedings.

(Amended by Stats. 1998, Ch. 931, Sec. 323. Effective September 28, 1998.)






ARTICLE 8 - When Open for Business

72301

The clerk of the superior court or one or more deputy clerks, the sheriff or one or more deputy sheriffs, or one or more city police officers shall be in attendance at all hours of the day and night, including Sundays and holidays, and may fix and accept bail pursuant to procedures established by the court for the appearance before the court of any defendant charged in the court or whenever a defendant has been arrested and booked within the county for having committed a misdemeanor. The amount of bail shall be pursuant to a schedule of bail in such cases previously fixed and approved by the judges of the court at their annual meeting. If a warrant has been issued for the arrest of the defendant, the bail shall be in the amount fixed in the warrant. The bail shall be cash, negotiable United States Treasury bonds, or a surety bond executed by a certified, admitted surety insurer as provided in the Insurance Code.

(Amended by Stats. 2002, Ch. 784, Sec. 388. Effective January 1, 2003.)



72302

If a defendant has been arrested for felony upon a warrant issued by a judge of that court, the clerk may, under like conditions, accept bail in the amount fixed in the warrant.

(Amended by Stats. 1998, Ch. 931, Sec. 329. Effective September 28, 1998.)



72303

The authority to accept bail provided for in this article includes authority to approve it, to issue and sign an order for the release of the defendant, and to set a time and place for the appearance of the defendant before the appropriate department or judge of such court and give the defendant notice.

(Added by Stats. 1953, Ch. 206.)



72304

Any commissioner or traffic referee of such court may exercise all of the powers and duties provided for in this article for the clerk relating to bail and the discharge of defendants under bail, and the authority to fix the amount of bail in cases of misdemeanor defined in the Vehicle Code and to endorse it upon the notice for the appearance of the defendant as provided by Section 40511 of the Vehicle Code. Nothing in this article shall be construed to reduce or limit the powers or authority of such commissioners or traffic referees otherwise provided by law.

(Amended by Stats. 1970, Ch. 85.)






ARTICLE 9 - Traffic Referees

72401

At the direction of the court the traffic referee may do any of the following:

(a) With respect to any misdemeanor violation of the Vehicle Code he may fix the amount of bail, grant continuances, arraign the defendant, hear and recommend orders to be made on demurrers and motions other than for continuances, take pleas and set cases for hearing or trial.

(b) With respect to any misdemeanor violation falling within the provisions of subdivision (b) of Section 4200l of the Vehicle Code he may perform any of the duties set forth in subdivision (a) of this section and in addition he may impose a fine following a plea of guilty or nolo contendere not to exceed the bail provided for that offense in the county bail schedule adopted pursuant to subdivision (c) of Section 1269b of the Penal Code and he may order that payment of the fine or any portion thereof be suspended but may not impose express conditions of probation. He may also order the defendant to attend a school for traffic violators pursuant to the provisions of Section 42005 of the Vehicle Code.

(c) With respect to any infraction, he may have the same jurisdiction and exercise the same powers and duties as a judge of the court.

(Amended by Stats. 1976, Ch. 959.)



72402

In conducting arraignments, taking pleas, granting continuances, setting cases for trial and imposing penalties for traffic offenses as provided in this article the traffic referee shall have the same powers as a judge of the court.

(Added by Stats. 1970, Ch. 85.)



72403

The traffic referee shall have the power of a deputy clerk of the court, and shall perform such other duties as may be assigned by the court.

(Amended by Stats. 2002, Ch. 784, Sec. 390. Effective January 1, 2003.)









CHAPTER 9 - Los Angeles County

72708

This chapter applies to proceedings in the Los Angeles County Superior Court that would have been within the jurisdiction of the former Municipal Court of the Los Angeles Judicial District as of January 21, 2000.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 398. Effective January 1, 2003.)



72709

The salaries and benefits of official reporters shall be paid from the Reporters’ Salary Fund.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 398. Effective January 1, 2003.)



72710

On order of the court, the per diem fees and benefits of official reporters pro tempore shall be paid from the Reporter’s Salary Fund.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 398. Effective January 1, 2003.)



72711

(a) Fees for reporting services payable by law by the parties to proceedings in the court to official reporters or official reporters pro tempore shall be paid to the clerk of the court, who shall deposit them in the Reporters’ Salary Fund.

(b) Fees for transcription of testimony and proceedings in the court shall be paid by the parties to official reporters and official reporters pro tempore as otherwise provided by law, and in all cases where by law the court may direct the payment of transcription fees out of the Trial Court Operations Fund, the fee on order of the court shall be paid from the Reporters’ Salary Fund, except fees for transcription of testimony and proceedings in felony cases, which shall be paid from the Trial Court Operations Fund.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 398. Effective January 1, 2003.)



72711.5

The reporting and transcription fees payable pursuant to Section 72711 shall also be payable in the same sums and in the same manner by the parties to proceedings in the court for electronically recording an action or proceeding pursuant to Section 69957 or for transcriptions of testimony and proceedings in the court stenographically recorded. The fees shall be paid to the clerk of the court, who shall deposit them in the Reporters’ Salary Fund. In any case where by law the court may direct the payment of a transcription fee out of the Trial Court Operations Fund, on order of the court the fee for transcription of testimony and proceedings in the court electronically recorded shall be paid from the Reporters’ Salary Fund, except fees for transcription of testimony and proceedings in felony cases, which shall be paid from the Trial Court Operations Fund.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 398. Effective January 1, 2003.)



72712

There shall be set aside from the revenue of the court a revolving fund in the amount of seven hundred fifty thousand dollars ($750,000). The fund shall be known as the Reporters’ Salary Fund.

At the time of each monthly distribution of the revenue of the court to the cities within the former Los Angeles Judicial District and to the county within which the district was established, the clerk of the court shall deduct proportionately from their respective total shares such sum as will, when added to the sum then remaining in the fund, equal seven hundred fifty thousand dollars ($750,000) and deposit it in the fund. Such sum shall include the cost incurred pursuant to Section 69957 from electronic recording devices, appurtenant equipment, supplies, recordings, and transcriptions produced from electronic recording of testimony and proceedings in the court.

Deductions from the county’s share of the revenue shall be made from that portion of it distributable to the general fund of the county, and deductions from each city’s share shall be made from that portion of it distributable to the general fund of each city.

For the purposes of this section the “revenue” of the court includes all fines, forfeitures, and fees accruing to the cities or the county, except law library fees.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 398. Effective January 1, 2003.)



72713

(a) If at any time the Reporters’ Salary Fund is insufficient, on order of the court the amount of the deficiency shall be paid from the Trial Court Operations Fund.

(b) The county treasurer shall be the depositary, and the county auditor the disbursing agent, for the Reporters’ Salary Fund.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 398. Effective January 1, 2003.)






CHAPTER 10 - Other Municipal Courts Districts

ARTICLE 1 - General Provisions

73301

Persons who succeeded to positions in the municipal court upon its establishment shall receive credit for continuous prior service in superseded courts and in the sheriff’s department or constabulary of the county, and, in addition to the minimum rate, such persons shall receive the annual increments commensurate with such years of prior service up to the maximum rate set. This section applies to municipal courts provided for in former Articles 3, 7, 12, 13, 15, 18, 22, 23, 29, 31, and 32 of this chapter.

(Amended by Stats. 2002, Ch. 784, Sec. 402. Effective January 1, 2003.)






ARTICLE 3 - Kings County

73390

This article applies to the municipal court for the County of Kings. The court referred to in this article shall be the successor of the court to be established by the consolidation of the Corcoran, Hanford, and Lemoore Judicial Districts by the Board of Supervisors of the County of Kings, and it shall be known as the Kings County Municipal Court.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 406. Effective January 1, 2003.)



73396

Facilities for the court shall be maintained in the Cities of Hanford, Corcoran, Lemoore, and (if incorporated pursuant to Section 73391.5) Avenal, and in such other locations within the County of Kings as are designated by the board of supervisors. The court shall hold sessions at each facility as business requires. At the direction of the court, arraignment of criminal defendants who are in custody at the Kings County Jail facility shall be held in the court facility located in Hanford.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 406. Effective January 1, 2003.)






ARTICLE 7 - Monterey County

73560

This article applies to the Monterey County Municipal Court District, which encompasses the entire County of Monterey.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 412. Effective January 1, 2003.)



73561

Facilities for the court shall be maintained in the Cities of Salinas and Monterey and at court facilities provided elsewhere in accordance with law. The court shall determine the nature and frequency of sessions held at court locations.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 412. Effective January 1, 2003.)






ARTICLE 9 - El Cajon Judicial District

73640

This article applies to the municipal court established in a district embracing the Judicial District of El Cajon.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 416. Effective January 1, 2003.)



73642

(a) In addition to any other compensation and benefits, each judge of the municipal court shall receive the same life insurance, accidental death and dismemberment insurance, comprehensive annual physical examinations, executive flexible benefits plan, except that if deferred compensation is selected, no adjustment based on retirement tier shall apply, and dental and vision insurance as provided by the County of San Diego for the classification of chief administrative officer. Changes in these benefits shall be effective on the same date as those for the classification of chief administrative officer.

(b) Subject to approval by the board of supervisors, each judge of the municipal court shall receive one or more of the following benefits: the same long-term disability insurance as provided by the County of San Diego for the classification of chief administrative officer or retiree health benefits whereby each judge of the municipal court serving on or after October 1, 1987, who retires from the municipal court on or after January 1, 1989, shall receive the same amount of insurance premium for retiree health benefits under the Public Employees’ Medical and Hospital Care Act (Part 5 (commencing with Section 22750) of Title 2) that the state provides to retired superior court judges under that act.

(Amended by Stats. 2004, Ch. 69, Sec. 28. Effective June 24, 2004.)






ARTICLE 9.5 - Humboldt County

73660

There is in the County of Humboldt a single municipal court district known as the Humboldt County Municipal Court District.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 418. Effective January 1, 2003.)



73661

In order that the citizens of the county may have convenient access to the court, the location of permanent court facilities and locations where sessions of the court may be held other than in the county seat shall be as determined by the board of supervisors.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 418. Effective January 1, 2003.)



73665

(a) Effective January 1, 1999, the Sheriff of Humboldt County shall assume the duties and responsibilities of the Humboldt County Marshal and the office of the marshal shall be consolidated with the office of sheriff. Upon the effective date of the consolidation there shall be established within the Humboldt County Sheriff’s Department a unit designated as the Court Security Services Division. The Sheriff of Humboldt County shall be responsible for the management and operation of this division, in accordance with this article.

(b) No provision of this article may be deemed in any manner to limit or otherwise impair the power vested by all other laws in the Superior Court of Humboldt County to secure proper provision of court-related services.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date. The repeal of this section does not affect any right or benefit to which a person was entitled on the date of repeal.

(Amended by Stats. 2003, Ch. 62, Sec. 174. Effective January 1, 2004. Repealed as of January 1, 2018, by its own provisions.)



73666

(a) Permanent employees of the marshal’s office on the effective date of consolidation under this article shall be deemed qualified, and no other qualifications shall be required for employment or retention. Probationary employees of the marshal’s office on the effective date of a consolidation under this article shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period.

(b) County service of employees of the marshal’s office on the effective date of the consolidation under this article shall be counted toward seniority in the consolidated office, and all time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(c) No provision of this section shall be deemed to restrict the authority of the sheriff to discipline any employee in accordance with county personnel policies, and memoranda of understanding, or rules, regulations, and procedures otherwise applicable, and except as otherwise expressly provided in this section, the discretion of the sheriff to assign, promote, direct, and control employees formerly assigned to the marshal’s office shall not be deemed in any manner restricted by virtue of the abolition or consolidation.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date. The repeal of this section does not affect any right or benefit to which a person was entitled on the date of repeal.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 418. Effective January 1, 2003. Repealed as of January 1, 2018, by its own provisions.)






ARTICLE 10.5 - Fresno County

73698

This article applies to the Central Valley Municipal Court District of Fresno County. The court referred to in this article shall become operative upon the consolidation of the Coalinga, Firebaugh, Fowler-Caruthers, Kerman, Kingsburg-Riverdale, Parlier-Selma, Reedley-Dunlap, and Sanger Judicial Districts by the Board of Supervisors of the County of Fresno.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 422. Effective January 1, 2003.)



73698.6

Facilities for the court shall be maintained in the Cities of Coalinga, Firebaugh, Fowler, Kerman, Kingsburg, Parlier, Selma, Reedley, and Sanger, and the communities of Caruthers and Riverdale; and in such other locations within the County of Fresno as are designated by the board of supervisors. The court shall hold sessions at each facility as business requires. At the direction of the court, arraignment of criminal defendants who are in custody at the Fresno County Detention Facility shall be held at the court facility located at the Fresno County Detention Facility.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 422. Effective January 1, 2003.)






ARTICLE 11.5 - Imperial County

73730

There is hereby created a municipal court district which embraces the entire County of Imperial. This article applies to the municipal court established within the district, which shall be known as the Imperial County Municipal Court.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 425. Effective January 1, 2003.)



73732

Facilities for the court shall be maintained, at or near the county seat and at court facilities provided elsewhere as determined by ordinance adopted by the board of supervisors. The court shall determine the nature and frequency of sessions held at additional court locations designated by the board of supervisors.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 425. Effective January 1, 2003.)






ARTICLE 11.6 - Madera County

73750

There is in the County of Madera, on and after the effective date of this section, a single municipal court district known as the Madera County Municipal Court District.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 427. Effective January 1, 2003.)



73756

Facilities for the district shall be maintained at the court facilities provided within each division. The presiding judge shall determine the nature and frequency of sessions held at the court facilities within each division.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 427. Effective January 1, 2003.)



73757

(a) In Madera County the majority of the judges of the superior court have voted to consolidate court services and security functions in the office of the Sheriff of Madera County.

(b) The sheriff’s functions shall include, but not be limited to, providing all bailiff functions for the unified superior court in Madera County, and all other duties imposed by law upon deputy sheriffs and peace officers generally.

(c) The sheriff shall be responsible for the service of all writs, notices, and other processes issued by any court or other competent authority. Nothing in this section shall be construed as limiting the responsibility or authority of a private person or registered process server from serving process or notices in the manner prescribed by law, nor shall it limit the authority of the sheriff or any other peace officer to serve warrants of arrest or other process specifically directed by any court to the sheriff or any other peace officer.

(d) Each elected marshal holding office in Madera County as of January 1, 2000, shall become an employee of the Madera County Sheriff’s Department in the position of sheriff’s bailiff, as of that date and each elective position of Marshal of the Madera County Municipal Court District is abolished as of that date. Each marshal transferring to the sheriff’s department pursuant to this section shall be compensated at not less than the EL-10 step of Salary Range 43 (table B). No transferring marshal shall lose peace officer status or be demoted or otherwise be adversely affected by the consolidation of court-related services accomplished by this section. Each transferring marshal employed in the position of sheriff’s bailiff shall be deemed duly qualified for that position and no other qualifications shall be required for that employment or retention in that position. Any transferring marshal wishing to transfer to another position shall meet the qualifications of a peace officer as required by subdivision (a) of Section 832 of the Penal Code and any other requirements of the Madera County civil service system. For purposes of establishing seniority within the class of sheriff’s bailiff, each transferring marshal shall be credited with the marshal’s total years of service to Madera County as a constable and marshal.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date. The repeal of this section does not affect any right or benefit to which a person was entitled on the date of repeal.

(Amended by Stats. 2003, Ch. 62, Sec. 175. Effective January 1, 2004. Repealed as of January 1, 2018, by its own provisions.)



73758

The Sheriff of Madera County shall be responsible for the transportation of prisoners held in the county’s adult correctional facility to and from necessary court appearances, medical and dental trips, and transfers to or from local, state, or federal correctional facilities. To meet this responsibility, the Sheriff of Madera County shall contract with the county department of corrections, pursuant to Section 831.6 of the Penal Code, to provide these transportation services by qualified personnel of the county department of corrections.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 427. Effective January 1, 2003.)






ARTICLE 12 - Marin County

73770

This article applies to the judicial district of the Marin County Municipal Court.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 429. Effective January 1, 2003.)



73771

A branch court shall be maintained at an appropriate location in the former Western Judicial District.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 429. Effective January 1, 2003.)






ARTICLE 12.2 - Mariposa County

73783.1

This article applies to the municipal court established in a judicial district embracing the County of Mariposa.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 431. Effective January 1, 2003.)



73783.3

Facilities for the court shall be maintained at the county seat and at court facilities provided elsewhere as determined by ordinance adopted by the board of supervisors. The court shall determine the nature and frequency of sessions held at additional court locations designated by the board of supervisors. Jurors shall be drawn from the entire county.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 431. Effective January 1, 2003.)






ARTICLE 12.3 - Mendocino County

73784

This article applies to and establishes the Mendocino County Municipal Court District, which shall embrace the entire County of Mendocino, and shall supersede the Anderson, Arena, Long Valley, Round Valley, and Ten Mile Judicial Districts and the Mount San Hedrin Municipal Court District.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 433. Effective January 1, 2003.)



73784.10

The location of permanent court facilities and locations where sessions of the court may be held other than in the county seat shall be as determined by the board of supervisors.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 433. Effective January 1, 2003.)






ARTICLE 12.5 - Merced County

73790

There is hereby created a municipal court district which embraces the entire County of Merced. This article applies to the municipal court established within the district, which shall be known as the Merced County Municipal Court.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 435. Effective January 1, 2003.)



73792

Facilities for the court shall be maintained at or near the county seat and at court facilities provided elsewhere as determined by ordinance adopted by the board of supervisors. The court shall determine the nature and frequency of sessions held at additional court locations designated by the board of supervisors.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 435. Effective January 1, 2003.)



73796

There shall be one marshal of the Merced County Municipal Court. The marshal shall receive a salary on range 68.5.

When a vacancy occurs in the office, a majority of the superior and municipal court judges shall appoint the marshal and the marshal shall serve at their pleasure.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 435. Effective January 1, 2003.)






ARTICLE 16 - North County Judicial District

73950

This article applies to the Municipal Court of the North County Judicial District.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 439. Effective January 1, 2003.)



73952

(a) In addition to any other compensation and benefits, each judge of the municipal court shall receive the same life insurance, accidental death and dismemberment insurance, comprehensive annual physical examinations, executive flexible benefits plan, except that if deferred compensation is selected, no adjustment based on retirement tier shall apply, and dental and vision insurance as provided by the County of San Diego for the classification of chief administrative officer. Changes in these benefits shall be effective on the same date as for those for the classification of chief administrative officer.

(b) Subject to approval by the board of supervisors, each judge of the municipal court shall receive one or more of the following benefits: the same long-term disability insurance as provided by the County of San Diego for the classification of chief administrative officer or retiree health benefits whereby each judge of the municipal court serving on or after October 1, 1987, who retires from the municipal court on or after January 1, 1989, shall receive the same amount of insurance premium for retiree health benefits under the Public Employees’ Medical and Hospital Care Act (Part 5 (commencing with Section 22750) of Title 2) that the state provides to retired superior court judges under that act.

(Amended by Stats. 2004, Ch. 69, Sec. 29. Effective June 24, 2004.)



73956

The headquarters of the municipal court and the clerk and marshal of the North County Judicial District shall be located within the City of Vista or such other place as shall be designated by the Board of Supervisors of the County of San Diego. The municipal court shall hold sessions at its headquarters and at a department at a location within the City of Escondido and at such other location or locations within the North County Judicial District as shall be designated by the board of supervisors. The clerk and marshal of the North County Judicial District shall maintain branch offices at a location within the City of Escondido as shall be designated by the board of supervisors. The Escondido branch office shall maintain the same office hours as the headquarters offices and shall provide facilities for complete municipal court services, including the filing of original complaints and other documents and the posting of bail, and the board of supervisors shall provide facilities within the City of Escondido for the complete transaction of business of the court including the holding of jury trials.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 439. Effective January 1, 2003.)






ARTICLE 20 - Riverside County

74130

This article applies to the municipal courts established in Riverside County.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 443. Effective January 1, 2003.)



74145

(a) In addition to any other compensation and benefits, each judge of the municipal court shall receive the county flexible benefits plan.

(b) Subject to approval by the board of supervisors, each judge of the municipal court shall receive the same long-term disability insurance as provided by the County of Riverside for other elected county officials.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 443. Effective January 1, 2003.)






ARTICLE 25 - San Diego Judicial District

74340

This article applies to the municipal court established in a district embracing that portion of the City of San Diego not included within the South Bay Municipal Court District.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 447. Effective January 1, 2003.)



74342

(a) In addition to any other compensation and benefits, each judge of the municipal court shall receive the same life insurance, accidental death and dismemberment insurance, comprehensive annual physical examinations, executive flexible benefits plan, except that if deferred compensation is selected, no adjustment based on retirement tier shall apply, and dental and vision insurance as provided by the County of San Diego for the classification of chief administrative officer. Changes in these benefits shall be effective on the same date as for those for the classification of chief administrative officer.

(b) Subject to approval by the board of supervisors, each judge of the municipal court shall receive one or more of the following benefits: the same long-term disability insurance as provided by the County of San Diego for the classification of chief administrative officer or retiree health benefits whereby each judge of the municipal court serving on or after October 1, 1987, who retires from the municipal court on or after January 1, 1989, shall receive the same amount of insurance premium for retiree health benefits under the Public Employees’ Medical and Hospital Care Act (Part 5 (commencing with Section 22750) of Title 2) that the state provides to retired superior court judges under that act.

(Amended by Stats. 2004, Ch. 69, Sec. 30. Effective June 24, 2004.)






ARTICLE 27 - San Luis Obispo County

74602

Facilities for the San Luis Obispo County Superior Court shall be maintained in the City of San Luis Obispo, and may be maintained at any other location within the county. The court may hold sessions at each facility, as business requires. At the direction of the presiding judge, any subordinate judicial officer may perform his or her duties at any court location. At the direction of the court, arraignment of criminal defendants who are in custody at the San Luis Obispo County Jail facility shall be held at that facility.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 451. Effective January 1, 2003.)






ARTICLE 28 - Santa Barbara County

74640

There are in the County of Santa Barbara two municipal court districts, known as the Santa Barbara Municipal Court and the North Santa Barbara County Municipal Court.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 453. Effective January 1, 2003.)



74640.2

In order that the citizens residing in each division of the North Santa Barbara County Municipal Court may have convenient access to the court, sufficient court facilities, including staff and other necessary personnel, shall be maintained in each division at the following sites or as otherwise designated by the board of supervisors:

(a) In the Santa Maria Division, in the City of Santa Maria.

(b) In the Lompoc Division, in the City of Lompoc.

(c) In the Solvang Division, in the City of Solvang.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 453. Effective January 1, 2003.)






ARTICLE 29.6 - Siskiyou County

74720

The Siskiyou County Municipal Court District shall supersede the Western, Southeastern, and Dorris/Tulelake Judicial Districts and shall embrace the entire County of Siskiyou.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 458. Effective January 1, 2003.)



74724

The court shall maintain facilities at Yreka, Dorris, Weed, and other locations determined by the court. The court shall determine the nature and frequency of sessions to be held at additional court locations.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 458. Effective January 1, 2003.)






ARTICLE 30 - South Bay Judicial District

74740

Notwithstanding Section 71040, there shall be a municipal court in a judicial district, embracing the Cities of Chula Vista, Coronado, Imperial Beach, National City, that portion of the City of San Diego lying southerly of the City of Chula Vista and the portion of the City of San Diego lying within San Diego Bay south of a westerly continuation of the northern boundary of National City to the point of intersection with the eastern boundary of the City of Coronado, and such other contiguous area as the board of supervisors may direct, designated the South Bay Judicial District.

This article applies to the municipal court established pursuant to this section.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 460. Effective January 1, 2003.)



74742

(a) In addition to any other compensation and benefits, each judge of the municipal court shall receive the same life insurance, accidental death and dismemberment insurance, comprehensive annual physical examinations, executive flexible benefits plan, except that if deferred compensation is selected, no adjustment based on retirement tier shall apply, and dental and vision insurance as provided by the County of San Diego for the classification of chief administrative officer. Changes in those benefits shall be effective on the same date as for those for the classification of chief administrative officer.

(b) Subject to approval by the board of supervisors, each judge of the municipal court shall receive one or more of the following benefits: the same long-term disability insurance as provided by the County of San Diego for the classification of chief administrative officer or retiree health benefits whereby each judge of the municipal court serving on or after October 1, 1987, who retires from the municipal court on or after January 1, 1989, shall receive the same amount of insurance premium for retiree health benefits under the Public Employees’ Medical and Hospital Care Act (Part 5 (commencing with Section 22750) of Title 2) that the state provides to retired superior court judges under that act.

(Amended by Stats. 2004, Ch. 69, Sec. 31. Effective June 24, 2004.)






ARTICLE 30.1 - Glenn County

74760

The Glenn County Municipal Court District shall supersede the Glenn County Judicial District and shall embrace the entire County of Glenn.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 462. Effective January 1, 2003.)



74764

The court shall maintain facilities at Willows and other locations determined by the court. The court shall determine the nature and frequency of sessions to be held at additional court locations.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 462. Effective January 1, 2003.)






ARTICLE 31 - Stanislaus County

74784

(a) All sworn personnel of the former Stanislaus County marshal’s office who are assigned to court services on the date of the elimination of the marshal’s office shall become members of the sheriff’s Court Services Bureau, with those permanent employees holding the rank of deputy marshal becoming deputy sheriff coroners.

(b) Sworn personnel may be transferred to another position in the sheriff’s office at the same or equivalent classification, but shall not be involuntarily transferred out of the Court Services Bureau.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 464. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 74785.)



74785

(a) This article shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date.

(b) The repeal of this article does not affect any right or benefit to which a person was entitled on the date of repeal.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 464. Effective January 1, 2003. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Article 31, commencing with Section 74784.)






ARTICLE 32.3 - San Joaquin County Court Security and Civil Process Consolidation

74820

This article shall be known and may be cited as the San Joaquin County Court Security and Civil Process Act.

(Added by Stats. 1996, Ch. 159, Sec. 1. Effective January 1, 1997.)



74820.1

This article applies to the abolition of the marshal’s office and the consolidation of court security functions and service of process and notice functions in the sheriff’s office.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 467. Effective January 1, 2003.)



74820.2

There is a court services division within the San Joaquin County Sheriff’s Department to provide security within the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 468. Effective January 1, 2003.)



74820.3

(a) The sheriff shall be the appointing authority for all court services division positions and employees.

(b) Selection, appointment, and removal of chiefs of the court services division shall be made by a majority vote of the incumbent superior court judges and commissioners from a list of qualified candidates submitted by a committee comprised of the sheriff and an incumbent judge of the superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 469. Effective January 1, 2003.)






ARTICLE 35.5 - Yuba County

74915

This article applies to the municipal court established in a judicial district embracing the County of Yuba. This court shall be known as the Yuba County Municipal Court.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 486. Effective January 1, 2003.)



74916

(a) Facilities for the court shall be maintained at the county seat and at court facilities provided elsewhere as determined by ordinance adopted by the board of supervisors. The court shall determine the nature and frequency of sessions held at additional court locations designated by the board of supervisors.

(b) Jurors shall be drawn from the entire county.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 486. Effective January 1, 2003.)






ARTICLE 37 - Butte County

74934

This article applies only to municipal courts established in the following judicial districts in Butte County:

(a) A district embracing the Cities of Chico and Paradise, designated as the North Butte County Judicial District headquartered in the City of Chico.

(b) A district embracing the Cities of Oroville, Biggs, and Gridley, designated as the South Butte County Judicial District which is hereby created and shall be headquartered in the City of Oroville.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 490. Effective January 1, 2003.)



74935.5

There shall be maintained in both the City of Gridley and the Town of Paradise branch court facilities, including staff and other necessary personnel, so that the citizens of those communities may utilize such facilities as needed for small claims, infractions (traffic), civil matters, and misdemeanors.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 490. Effective January 1, 2003.)






ARTICLE 38 - Napa County

74948

This article applies to the municipal court district which embraces the entire County of Napa, which court shall be known as the Municipal Court for the County of Napa.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 492. Effective January 1, 2003.)



74950

Facilities for the court shall be maintained in the City of Napa, the City of Saint Helena, the City of Calistoga, and in such other locations within the County of Napa as are designated by the board of supervisors pursuant to the provisions of Section 71342. The court shall hold sessions at each facility as business requires.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 492. Effective January 1, 2003.)






ARTICLE 39 - Yolo County

74960

This article applies to the municipal court established within the municipal court district which embraces the entire territory of the County of Yolo lying within the exterior boundaries of such county, which court shall be known as the Yolo County Municipal Court.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 494. Effective January 1, 2003.)



74962

Facilities for the court shall be maintained at or near the county seat and at court facilities provided elsewhere as determined by ordinance adopted by the board of supervisors. The court shall determine the nature and frequency of sessions held at additional court locations designated by the board of supervisors.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 494. Effective January 1, 2003.)






ARTICLE 40 - Shasta County

74984

(a) There shall be one marshal who shall be appointed by the Shasta County Superior Court.

(b) The board of supervisors may transfer certain duties of the sheriff to the marshal pursuant to Section 26608.3.

(c) All fees collected by the marshal’s office shall be deposited with the county treasurer and credited to the general fund.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 496. Effective January 1, 2003.)



74985

Each employee of the marshal’s office who is a county employee shall be provided the same employment benefits by Shasta County as the county provides to other county employees in equivalent categories and salary ranges in the county’s merit personnel system.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 496. Effective January 1, 2003.)



74988

The marshal and employees of the office of the marshal who provide court security services, except reserve deputy marshals, are employees of the Shasta County Superior Court for all purposes.

(Repealed and added by Stats. 2002, Ch. 784, Sec. 496. Effective January 1, 2003.)









CHAPTER 11 - Judges’ Retirement Law

ARTICLE 1 - General Provisions

75000

This chapter shall be known and may be cited as the “Judges’ Retirement Law.”

The retirement system established by this chapter shall be known and may be cited as the “Judges’ Retirement System.”

(Amended by Stats. 1980, Ch. 1213.)



75001

Unless the context otherwise requires, the definitions and general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1953, Ch. 206.)



75002

“Judge” means a justice of the Supreme Court or of a court of appeal, or a judge of a superior court, municipal court, or justice court. A retired justice court judge does not acquire status as a judge for the purposes of this chapter by reason of designation as a judge pro tempore of, or assignment by the Chairperson of the Judicial Council to, any of these courts.

“Judge” shall not mean a justice court judge who elected pursuant to Section 75029.5 to be restored to membership in the Public Employees’ Retirement System.

(Amended by Stats. 1994, Ch. 235, Sec. 3. Effective January 1, 1995.)



75003

“Salary” means the compensation received by a judge as the emolument of the office of judge, and as limited by Section 75075.02, but, except as provided by Section 75076.2, does not include any additional compensation received by reason of designation as a judge pro tempore, assignment by the Chairperson of the Judicial Council, or the additional compensation pursuant to Section 68203.1.

(Amended by Stats. 2001, Ch. 118, Sec. 8. Effective July 30, 2001.)



75004

“Service” means the period of time a person has made contributions by reason of holding office as a judge of any one or more of the courts of this state specified in Section 75002, computed in years and fractions of years.

(Amended by Stats. 1989, Ch. 1417, Sec. 19.6.)



75004.5

All references to “spouse,” “surviving spouse,” or “marriage” in this chapter apply equally to a domestic partner or domestic partnership, as defined in Section 297 of the Family Code, and all rights and responsibilities granted to a spouse or surviving spouse shall be granted equally to a domestic partner to the extent provided by Section 297.5 of the Family Code.

(Added by Stats. 2012, Ch. 833, Sec. 10. Effective January 1, 2013.)



75005

Notwithstanding any other provision of law, this chapter shall be administered and governed by the Board of Administration of the Public Employees’ Retirement System in accordance with the Public Employees’ Retirement Law to the same extent and with the same effect as if those provisions are contained in the Judges’ Retirement Law, except for those provisions which provide for the payment of an allowance or other benefit and except for those provisions which conflict with any provision of the Judges’ Retirement Law. To the extent applicable, the Board of Administration of the Public Employees’ Retirement System shall also administer this chapter in conformance with the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1) to the same extent and with the same effect as if the provisions of the act are contained in the Judges’ Retirement Law. If the Board of Administration of the Public Employees’ Retirement System determines that there is a conflict between the provisions of the California Public Employees’ Pension Reform Act of 2013 and this chapter, the provisions of the California Public Employees’ Pension Reform Act of 2013 shall control. “State Controller” or “Controller” as used in this chapter, or any other provision of law relating to the chapter, shall be construed to refer to and mean the “Board of Administration of the Public Employees’ Retirement System”; however, the Controller shall continue to perform the duties prescribed in Sections 75092, 75097, 75101, and 75102.

All payments from the Judges’ Retirement Fund shall be made upon warrants drawn by the Controller upon demands by the Board of Administration of the Public Employees’ Retirement System.

(Amended by Stats. 2013, Ch. 526, Sec. 25. Effective January 1, 2014.)



75006

(a) Any allowance payable to a retired judge or to a surviving spouse or to an eligible surviving child which has accrued and remained unpaid at the time of the judge’s or the surviving spouse’s or surviving child’s death, or any unclaimed warrant issued prior to the date of death and returned to the system, shall be paid pursuant to the following order:

(1) The survivor entitled to an allowance payable by this system.

(2) The beneficiary designated by the surviving spouse, eligible surviving child, or retired judge if there is no eligible survivor.

(3) The estate of the deceased, if there is no one entitled to payment under paragraph (1) or (2). The payment to the estate shall be paid to either the estate of the deceased or the duly authorized representative or representatives of the estate when this system receives a court order appointing an executor, administrator, or personal representative.

(4) If the estate does not require probate and the deceased has a trust, the payment may, in the judgment of the board, be paid to the successor trustee named in the trust.

(5) If the estate does not require probate and the deceased does not have a trust, the payment may, in the judgment of the board, be paid to the beneficiary or beneficiaries of the deceased named in a valid will.

(b) If there is no qualifying beneficiary pursuant to paragraphs (1) to (5), inclusive, of subdivision (a), the payment shall be paid to the surviving next of kin of the deceased pursuant to the order of distribution specified in Section 21493.

(Amended by Stats. 2009, Ch. 130, Sec. 35. Effective January 1, 2010.)



75006.6

The surviving spouse or eligible surviving child of a deceased judge who is receiving a monthly allowance from the Judges’ Retirement System, or a retired judge, if there is no spouse or eligible child, may designate a beneficiary to receive the pro rata allowance remaining payable in the month of his or her death. The designation may be made, changed or revoked at any time, provided that it is made in writing and filed with the Judges’ Retirement System.

(Added by Stats. 1988, Ch. 992, Sec. 2.)






ARTICLE 2 - Retirement for Service

75025

Every judge who has the age and service qualifications specified in one of the following subdivisions, and who is not ineligible for retirement under Section 75026, shall be retired for service upon filing notice of retirement with the Judges’ Retirement System, specifying the date upon which his or her retirement is to become effective:

(a) Age 70 or older, with an aggregate of 10 years of service as a judge within the 15 years immediately preceding the effective date of retirement.

(b) Age 69, with an aggregate of 12 years of service as a judge within the 16 years immediately preceding the effective date of retirement.

(c) Age 68, with an aggregate of 14 years of service as a judge within the 18 years immediately preceding the effective date of retirement.

(d) Age 67, with an aggregate of 16 years of service as a judge within the 20 years immediately preceding the effective date of retirement.

(e) Age 66, with an aggregate of 18 years of service as a judge within the 22 years immediately preceding the effective date of retirement.

(f) Age 65, with an aggregate of 20 years of service as a judge within the 24 years immediately preceding the effective date of retirement.

(g) Age 70 or older, with an aggregate of 20 years of service as a judge, the last five years of which has been served immediately preceding the effective date of retirement.

(h) Age 60, with an aggregate of 20 years of service as a judge.

Upon the effective date of the retirement of any judge, the judicial office from which he or she has retired shall become vacant, and a successor shall thereupon be appointed to fill the vacancy.

(Amended by Stats. 1991, Ch. 90, Sec. 13. Effective June 30, 1991.)



75025.1

A judge whose service is discontinued by the expiration of his term of office and who is otherwise eligible to retire under this chapter may file the notice of retirement provided for in Section 75025 or an election to retire under Section 75033.5 within 90 days after such termination, which notice or election shall be effective as though filed at the close of his term. A judge whose service is discontinued by other than the expiration of his term of office and who is otherwise eligible to retire under this chapter must file the notice of retirement provided for in Section 75025 or an election to retire under Section 75033.5 prior to the effective date of his retirement, and the effective date of his retirement cannot be earlier than the date when the notice of retirement is filed with the Judges’ Retirement System.

(Amended by Stats. 1983, Ch. 395, Sec. 22.)



75026

Except as provided in Section 75029, no judge shall be eligible to retire under Section 75025 if he or she has not received a salary from which contributions for the Judges’ Retirement Fund have been deducted for a period or periods aggregating at least 10 years unless, prior to the effective date of his or her retirement, he or she has paid into the Judges’ Retirement Fund a sum equal to the contributions which would have been deducted from his or her salary during the period of 10 years immediately preceding the effective date of his or her retirement if he or she had received a salary subject to deduction of contributions for the Judges’ Retirement Fund during all of that period, excluding any time within the 10-year period during which contributions for the Judges’ Retirement Fund were actually deducted from his or her salary, any time in that period in respect to which he or she has made payment under Section 75029, and any time in that period which is included in the computation of his or her service under Section 75031. The sum payable shall be computed by applying the rate or rates of deduction applicable to judges’ salaries during that time to the salary which the judge last received as the incumbent of a judicial office to which he or she was elected by the people.

(Amended by Stats. 1989, Ch. 1417, Sec. 19.8.)



75027

Any judge whose term of office expires within 60 days before he or she has rendered the minimum service required for retirement at his or her age shall be deemed to have rendered that minimum service.

Any judge whose term of office expires within 60 days before he or she attains the age required for his or her retirement, shall be deemed to have attained that age at any time during the 60-day period immediately preceding his or her actual attainment of that age.

(Amended by Stats. 1989, Ch. 292, Sec. 1.)



75028

(a) Except as provided in Sections 75060.6, 75080, and 68543.5, any designation as a judge pro tempore or any assignment by the Chairperson of the Judicial Council shall be disregarded for purposes of this chapter. For the purposes of this chapter no person shall acquire status as a judge, nor shall any person’s status as a judge be affected, by any such designation or assignment.

(b) A judge who elects to be available for full-time service on senior judge status after the effective date of retirement, shall be compensated by the state for that time at a rate equal to the full compensation of a judge of the court from which he or she retired or, at the judge’s election, at a rate equal to the full compensation of a judge of the court to which he or she is assigned. A judge serving on senior judge status also shall be eligible for travel, board, and lodging expenses, as provided in Section 68543.5.

(Amended by Stats. 1988, Ch. 1310, Sec. 3.)



75028.1

(a) At the time of the filing of a notice of retirement under the Judges’ Retirement Law to be effective after 691/2 years of age but before the end of the term of office during which the judge attains 70 years of age, a judge may apply to the chairperson of the Judicial Council for senior judge status.

(b) A retired judge who retired under the Judges’ Retirement Law before July 1, 1985, and who has attained 60 years of age, may apply to the Chairperson of the Judicial Council for senior judge status.

(c) A judge who has left office at 60 years of age or older on or after July 1, 1985, and who has 20 years or more of retirement service credit under the Judges’ Retirement Law, may apply to the Chairperson of the Judicial Council for senior judge status.

(d) A judge serving on senior judge status shall serve full time as assigned for up to five consecutive years and by accepting that status waives the right to refuse any assignment as otherwise provided by law. A judge who elects to retire under this section is deemed retired, and the judicial office from which the judge retired shall become vacant and a successor shall then be appointed to fill the vacancy.

(Amended by Stats. 1992, Ch. 1032, Sec. 11. Effective January 1, 1993.)



75028.2

A retired judge on senior judge status shall not receive a retirement allowance, except for health and welfare benefits generally available to judges of courts on which the judge served as an active judge.

The Controller shall administer payment of salary to retired judges on senior judge status and for making any appropriate deductions.

(Amended by Stats. 1988, Ch. 544, Sec. 2.)



75028.3

Notwithstanding any other provision of law, senior judge status shall terminate at the end of five years, except that the status shall terminate earlier when any of the following occurs:

(a) The judge on senior judge status requests termination.

(b) The judge fails to perform service as assigned.

(c) The Commission on Judicial Performance so orders.

(Amended by Stats. 1992, Ch. 1032, Sec. 12. Effective January 1, 1993.)



75028.4

(a) A judge whose senior judge status is terminated may elect to receive the retirement benefits for which the judge was eligible at the time he or she elected senior judge status.

(b) If the senior judge status is terminated before the end of five years because of the judge’s death, any surviving spouse benefit that is payable, as provided in the section under which the judge retired prior to electing the senior judge status, shall be paid.

(Amended by Stats. 1992, Ch. 1032, Sec. 13. Effective January 1, 1993.)



75028.5

After a judge has withdrawn his or her accumulated contributions upon discontinuance of his or her service, that service shall not count in the event he or she later becomes a judge again, until he or she pays into the Judges’ Retirement Fund the amount of accumulated contributions withdrawn by him or her, plus interest thereon at the rate of interest then being required to be paid by members of the Public Employees’ Retirement System under Section 20750 from the date of withdrawal to the date of his or her payment.

(Amended by Stats. 2009, Ch. 130, Sec. 36. Effective January 1, 2010.)



75028.6

The senior judge status program shall terminate on January 1, 1997. No person may elect senior judge status or exercise any of the rights thereof on or after that date, except that all persons holding senior judge status on that date may exercise the termination rights specified in Section 75028.4.

(Added by Stats. 1992, Ch. 1032, Sec. 14. Effective January 1, 1993.)



75029

For any judge who, prior to becoming a judge, served as a “judge of an excluded court” as defined below, there shall be included in the computation of the number of years of service as a judge the number of years he or she served as a “judge of an excluded court” if prior to the effective date of his or her retirement he or she has paid into the Judges’ Retirement Fund a sum equal to the amount that would have been deducted from his or her salary and paid into that fund had he or she been a judge, during the time he or she was a “judge of an excluded court,” computed by applying to the rate of salary that he or she actually received during his or her first year of service as a judge the rate of deduction applicable to judges’ salaries during that year.

As used in this section “judge of an excluded court” means a judge of a justice court or a judge, justice of the peace, or recorder of a court provided for by law prior to January 1, 1952.

A judge shall not, under this section, receive credit for that portion, if any, of his or her service as a judge of an excluded court, if other provisions of this chapter provide for the inclusion of that service in the computation of his or her years of service as a judge.

(Amended by Stats. 2002, Ch. 664, Sec. 127.1. Effective January 1, 2003.)



75029.1

On and after January 1, 1990, the right to elect to receive credit for prior service as a judge of an excluded court pursuant to Section 75029 shall apply only to a justice of the Supreme Court or a court of appeal or a judge of a superior or municipal court.

(Added by Stats. 1989, Ch. 1417, Sec. 20.)



75029.5

Notwithstanding any other provision of law, any justice court judge who was a member of the Public Employees’ Retirement System on December 31, 1989, and became a member of this system on January 1, 1990, pursuant to Chapter 1417 of the Statutes of 1989, may irrevocably elect to be restored to membership in the Public Employees’ Retirement System effective January 1, 1990. The board shall provide the affected members with an election period commencing on July 1, 1992, and ending on September 30, 1992.

Any justice court judge who elects membership in the Public Employees’ Retirement System pursuant to this section shall be refunded his or her accumulated contributions in this system for the period January 1, 1990, through the date of election and deposit in the Public Employees’ Retirement Fund the amount required by that system.

(Added by Stats. 1992, Ch. 176, Sec. 3. Effective July 13, 1992.)



75030.5

Any judge who first becomes a judge on or after May 1, 1962, and who has served as an elected state constitutional officer before becoming a judge, or any judge who first became a judge prior to that date who has served as a constitutional officer or as a public legal officer before becoming a judge, has a right to elect, by written election filed with the Judges’ Retirement System at any time prior to retirement, to make contributions pursuant to this section for, and receive credit in this system as, service for all or any part of the time he or she served as that officer, excluding any period of time for which the judge is receiving, or is entitled to receive, a retirement allowance from any other public retirement system.

As used in this chapter, the term “elected state constitutional officer” means the holder of the office of Member of the Senate or Assembly, Governor, Lieutenant Governor, Secretary of State, Controller, Treasurer, Attorney General, Superintendent of Public Instruction, or member of the State Board of Equalization.

As used in this chapter, the term “constitutional officer” means the holder of an office created by the California Constitution, and “public legal officer” means the holder of any legal office of the state or any agency of the state or of any county or city in the state who is paid a salary or other fixed regular compensation and who is admitted and licensed to practice law in the State of California during the time of holding the office and whose principal duties in the office are legal in nature, such as the Attorney General, Legislative Counsel, Commissioner of Corporations, a district attorney, county counsel, city attorney, city prosecutor, public defender, or a deputy of any such office, or a secretary to the Governor whose duties include the hearing of extradition matters, admitted and licensed to practice law in the State of California during the time of holding the office and whose principal duties in the office are legal in nature.

Every judge electing to receive credit for service pursuant to this section shall at the time of filing his or her election, and as a condition to receiving that credit, pay into the Judges’ Retirement Fund a sum equal to the amount which would have been deducted from his or her salary and paid into that fund pursuant to Section 75102 had he or she been a judge during the time for which he or she elects to receive credit for service, computed by applying the rates of deduction applicable to judges’ salaries during that time to the rate of salary the judge actually received during the first year as a judge, plus interest at 3 percent a year, to the date of his or her payment, upon the amounts of the deductions and from the respective dates they would have been paid had he or she been a judge during the time for which he or she elects to receive credit for service. The amount and interest shall be determined by the Judges’ Retirement System in accordance with this section. Funds transferred to the Judges’ Retirement Fund pursuant to Section 9356.5 shall be deducted from the payment. Any funds so transferred which are in excess of the amount required by this section shall be refunded to the judge.

This section shall not apply to any person who, on or after January 1, 1986, first becomes or continues as an elected state constitutional officer, in a term which commences on or after January 1, 1986.

(Amended by Stats. 1987, Ch. 56, Sec. 97.)



75030.6

On and after October 1, 1961, the right to elect to receive credit for service pursuant to Section 75030.5 shall apply only to a judge who has served as a judge as defined by Section 75002 for at least six years or who is elected to the office of judge as defined by Section 75002. This section shall not apply to any judge who is a member of this system on September 30, 1961, or to any person who, on or after January 1, 1986, first becomes or continues as an elected state constitutional officer, as defined by Section 75030.5, in a term which commences on or after January 1, 1986.

(Amended by Stats. 1985, Ch. 1359, Sec. 4.)



75030.7

Any judge has a right to elect, by written election filed with the Judges’ Retirement System at any time prior to retirement, to make contributions pursuant to this section for, and receive service credit in this system for all of the time he or she served as a federal judicial officer, excluding any period of time for which the judge is receiving, or is entitled to receive, a retirement allowance from any other public retirement system.

As used in this section, the term “federal judicial officer” means federal justice, federal judge, and federal magistrate judge.

Every judge electing to receive credit for service pursuant to this section shall at the time of filing his or her election, pay into the Judges’ Retirement Fund a sum equal to actuarial present value of the increase in benefit due to the additional service. The amount shall be determined by the Judges’ Retirement System in accordance with this section.

(Added by Stats. 1998, Ch. 996, Sec. 8. Effective January 1, 1999.)



75030.8

(a) A judge may elect, by written election filed with the board at any time prior to retirement, to make contributions and receive service credit for all of the time he or she served as a full-time subordinate judicial officer, as defined in Section 71601, prior to becoming a judge, excluding any period of time for which the judge is receiving, or is entitled to receive, a retirement allowance from any other public retirement system.

(b) A judge electing to receive credit for service pursuant to subdivision (a) shall, at the time of filing his or her election, pay to the Judges’ Retirement Fund, a sum equal to the actuarial present value of the increase in benefits due to the additional service. The amount shall be determined by the Judges’ Retirement System in accordance with this section.

(Added by renumbering Section 75030.9 (as added by Stats. 2001, Ch. 433) by Stats. 2003, Ch. 10, Sec. 34. Effective May 14, 2003.)



75030.9

A Member of the Senate or Assembly whose contributions as a judge remain on deposit in the fund under Section 75033, shall, during the term of office for which he or she was elected:

(a) Have a right under Section 75030.5 to elect by written election filed with the Judges’ Retirement System at any time prior to his or her retirement, to make contributions pursuant to Section 75030.5 and to receive credit in this system as service rendered for all or any part of his or her service as an elected state constitutional officer, or as a public legal officer, as defined in Section 75030.5, either before or after his or her service as a judge, excluding any period of time for which he or she is receiving or is entitled to receive a retirement allowance from any other public retirement system. This subdivision does not apply to any person who, on or after January 1, 1986, first becomes or continues as an elected state constitutional officer, as defined by Section 75030.5, in a term which commences on or after January 1, 1986.

(b) Be retired as a judge under Section 75025 upon attaining, as provided in this section, the age and service requirements specified in that section.

For the purposes of this section, “service as an elected state constitutional officer” includes all or any portion of the term of office for which he or she was duly elected as an elected state constitutional officer as specified by law at the time of his or her election.

(Amended (as amended by Stats. 1986, Ch. 115) by Stats. 2002, Ch. 664, Sec. 127.2. Effective January 1, 2003.)



75030.10

Any person who filed a declaration of candidacy for a judicial office pursuant to Section 8023 or 8201 of the Elections Code prior to May 1, 1962, and was elected to that office at the subsequent election, may elect pursuant to the provisions of Section 75030.5 to make contribution for, and receive credit in this system as service, time served as a public legal officer as defined in Section 75030.5. The contributions authorized by this section shall be made at the rate provided in Section 75102 on the effective date of this section.

(Amended by Stats. 1994, Ch. 923, Sec. 103. Effective January 1, 1995.)



75031

In computing the number of years a person has been a judge for the purposes of retirement under Sections 75025 or 75060, there shall be included any time as he or she was absent from his or her position as judge by reason of service with the armed forces of the United States during a war involving the United States as a belligerent or in any other national emergency, and for six months thereafter.

This section shall be retroactively applied to extend its benefits to all judges who served in the military service in time of war, including the period September 16, 1940, to December 7, 1941, and who return or have returned to their positions upon the termination of their military service or within six months thereafter. The provisions of this section apply to any person who resigned judicial office to enter military service in time of national emergency declared by the President prior to the authorization by law of military leave, if he or she returned to judicial office within 90 days after his or her separation from military service.

(Amended by Stats. 2002, Ch. 664, Sec. 127.3. Effective January 1, 2003.)



75031.5

(a) A judge may elect, in writing filed with the Judges’ Retirement System, to make contributions and receive service credit in this system for active service, performed prior to entering the system, of not less than one year in the Armed Forces of the United States or not less than one year in the Merchant Marine of the United States prior to January 1, 1950, excluding any period of that active service for which the judge is receiving, or is entitled to receive, a retirement allowance from any other retirement system supported wholly or in part by public funds. The service credit for that service may be granted on the basis of one year of credit for each year of credited service in this system, but may not exceed a total of four years of service credit regardless of the number of years of either that service or subsequent judicial service. A judge electing to receive credit for that service shall have at least one year of judicial service credited on the date of election or the date of retirement. If the service described in this subdivision terminated with a dishonorable discharge, service credit in the system may not be granted under this section.

(b) For purposes of this section, a judge means a judge as defined in Section 75002 or a judge who has retired pursuant to Section 75025 or has elected a deferred retirement subject to Section 75033.5.

(c) The retirement allowance of a retired judge who elects to receive service credit pursuant to this section shall be increased only with respect to the allowance payable on and after the date of election.

(d) A judge who elects to receive credit for service pursuant to this section shall contribute to the Judges’ Retirement Fund a sum equal to the actuarial present value of the increase in benefits due to the additional service, as determined by the chief actuary and approved by the board.

(e) An election by a judge to receive credit for service under this section shall be effective only if accompanied by a lump-sum payment or an authorization for payment, other than a lump-sum payment, in accordance with regulations adopted by the board.

(Added by Stats. 2004, Ch. 231, Sec. 11. Effective January 1, 2005.)



75032

Every judge who has retired or who retires pursuant to Section 75025 before or after September 11, 1957, shall, during the remainder of his or her life, receive an allowance equal to one-half the salary payable, at the time payment of the allowance falls due, to the judge holding the judicial office to which he or she was last appointed or elected by the people. The allowance shall be paid by the state at the times and in the manner provided for the payment of salaries of justices of the Supreme Court.

This amendment to this section enacted by the Legislature at its 1957 Regular Session does not give any retired judge a claim against the state for any increase in retirement allowance or other benefit for time prior to September 11, 1957.

(Amended by Stats. 1986, Ch. 115, Sec. 6.)



75032.5

Retired judges, and beneficiaries, who are entitled to receive allowances under the provisions of this chapter, may authorize deductions to be made from their retirement allowance payments, in accordance with regulations established by the Controller for payment of group life insurance premiums for a group life insurance plan approved by the Director of Finance.

(Added by Stats. 1963, Ch. 1627.)



75033

Notwithstanding any other provision of this chapter, if the service of a judge, who has been elected or appointed as such, is discontinued by any means other than death, resignation, recall, impeachment, or retirement pursuant to this chapter, he or she shall have the right to elect in writing filed with the Judges’ Retirement System within 90 days thereafter, and without right of revocation, whether to allow his or her accumulated contributions to remain in the fund. A judge who after the effective date of the 1972 amendments to this section leaves his or her office to accept any lucrative office under the United States within the purview of Section 7 of Article VII of the California Constitution shall not be eligible for deferred retirement under this section. Failure to make the election shall be deemed an irrevocable election to withdraw his or her accumulated contributions. A judge who so elects to allow his or her accumulated contributions to remain in the fund shall, upon his or her application therefor to the Judges’ Retirement System be retired, and after attaining age 65 receive a retirement allowance based upon the judicial service with which he or she is credited, in the same manner as other judges, except that his or her retirement allowance is an annual amount equal to 5 percent of the compensation payable, at the time payments of the allowance fall due, to the judge holding the office that the retired judge last held prior to the discontinuance of his or her service as judge, multiplied by the number of years and fractions of years of service with which the retired judge is entitled to be credited at the time of such discontinuance of his or her service, not to exceed eight years.

This section does not apply to any person who becomes a judge after January 1, 1974.

The amendments to this section during 1977 are also applicable to persons who elected to allow their accumulated contributions to remain in the fund prior to January 1, 1978.

(Amended by Stats. 2002, Ch. 664, Sec. 127.4. Effective January 1, 2003.)



75033.1

Any judge who is removed from office by the Supreme Court shall not receive any of the benefits provided by Section 75033. The amount of his accumulated contributions shall be paid to him by the Judges’ Retirement System.

This section shall be applicable only to a person who becomes a judge after the effective date of this section.

(Amended by Stats. 1986, Ch. 115, Sec. 8.)



75033.2

A judge who pleads guilty or no contest or is found guilty of a crime committed while holding judicial office which is punishable as a felony under California or federal law and which either involves moral turpitude under that law or was committed in the course and scope of performing the judge’s duties, and the conviction becomes final shall not receive any benefits from the Judges’ Retirement System, except that the amount of his or her accumulated contributions shall be paid to him or her by the Judges’ Retirement System.

(Added by Stats. 1988, Ch. 993, Sec. 1.)



75033.5

Notwithstanding any other provision of this chapter, any judge with at least five years of service, may retire, and upon his or her application therefor to the Judges’ Retirement System after reaching the age which would have permitted him or her to retire for age and length of service under Section 75025 had he or she remained continuously in service as a judge up to that age, receive a retirement allowance based upon the judicial service as a judge of a court of record, with which he or she is credited, in the same manner as other judges, except as otherwise provided by this section the retirement allowance is an annual amount equal to 3.75 percent of the compensation payable, at the time payments of the allowance fall due, to the judge holding the office which the retired judge last held prior to his or her discontinuance of his or her service as judge, multiplied by the number of years and fractions of years of service with which the retired judge is entitled to be credited at the time of his or her retirement, not to exceed 20 years.

A judge of a justice court who renders part-time service after January 1, 1990, shall receive a reduced retirement allowance based upon actual service rendered.

If a judge has served more than five years but less than 12 years, the above percentage of compensation payable shall be reduced 0.25 percent for each year that the service of the judge is less than 12 years. For the purposes of calculating the percentage of compensation payable, part-time service shall be the equivalent of full-time service.

No judge shall be eligible to receive an allowance pursuant to this section until the attainment of at least age 63 unless the judge is credited with 20 years of judicial service and has attained age 60.

The surviving spouse of any judge who has so elected to retire under this section shall receive for life an allowance equal to one-half of the retirement allowance that would be payable to the judge were he or she living and receiving the benefits accorded by this section, commencing with the day following the date of the death, if the judge dies after commencement of receipt of benefits, or the date the judge would have been able to commence receipt of benefits but for his or her death, if his or her death occurs prior to commencement of receipt of benefits.

An election to retire under this section shall be made in writing and filed with the Judges’ Retirement System, and shall be without right of revocation, and upon that filing the judge shall be deemed retired with receipt of benefits deferred until herein provided, and the judicial office from which he or she has retired shall become vacant. The notice and election of retirement shall be sufficient if it states in substance that the judge elects to retire under the benefits of this section.

A judge who leaves his or her office prior to July 21, 1997, to accept any lucrative office under the United States within the purview of Section 7 of Article VII of the Constitution shall have any benefits receivable hereunder reduced by the amount of any salary or retirement benefits he or she receives by virtue of his or her service in that office. This paragraph shall not apply to any judge who left office on or after July 21, 1997.

(Amended by Stats. 1998, Ch. 212, Sec. 1. Effective January 1, 1999.)



75033.6

If a judge retires pursuant to Section 75033 or 75033.5 and there has been a community property benefit awarded to the judge’s ex-spouse pursuant to Article 2.5 (commencing with Section 75050), the retirement allowance percentage payable to the judge shall be calculated at the rate specified in Section 75033 or 75033.5 less the percentage factor awarded to the ex-spouse. In no instance, regardless of the total number of years of credited service in the Judges’ Retirement System, shall the retirement allowance percentage awarded the judge, when combined with the percentage awarded the ex-spouse, exceed the maximum amount allowable under the pertinent section under which the judge retired.

(Added by Stats. 1989, Ch. 1379, Sec. 1. Applicable from June 1, 1988, by Sec. 7 of Ch. 1379.)



75035

“Resignation,” as used in this article, does not include a resignation, express or implied, which is for the purpose of accepting an elective or appointive public office.

(Added by Stats. 1967, Ch. 853.)






ARTICLE 2.5 - Community Property

75050

(a) Upon the legal separation or dissolution of marriage of a member, the court shall include in the judgment or a court order the date on which the parties separated.

(b) If the court orders the division of the community property interest in the system pursuant to paragraph (3) of subdivision (a) of Section 2610 of the Family Code, the accumulated contributions and service credit attributable to periods of service during the marriage shall be divided into two separate and distinct accounts in the name of the member and nonmember, respectively. Any service credit or accumulated contributions which are not explicitly awarded by the judgment or court order shall be deemed the exclusive property of the member.

(c) Upon receipt of the court order separating the account of the member and the nonmember pursuant to this section, the board shall determine the rights of the nonmember, taking into consideration the court order and the account of the member. These rights may include the following:

(1) The right to a retirement allowance.

(2) The right to a refund of accumulated retirement contributions.

(3) The right to redeposit accumulated contributions which are eligible for redeposit by the member under Section 75028.5.

(4) The right to purchase service credit which is eligible for purchase by the member under Sections 75029 to 75030.5.

(5) The right to designate a beneficiary to receive his or her accumulated contributions payable where death occurs prior to retirement.

(6) The right to designate a beneficiary for any unpaid allowance payable at the time of the nonmember’s death.

(d) In the capacity of nonmember, the nonmember shall not be entitled to any disability retirement allowance.

(Amended by Stats. 1998, Ch. 932, Sec. 36. Effective January 1, 1999.)



75051

“Nonmember,” as used in this article, means the spouse or former spouse of a member, who as a result of petitioning the court for the division of community property, has been awarded a distinct and separate account reflecting specific credited service and accumulated contributions.

(Added by Stats. 1989, Ch. 1379, Sec. 2. Applicable from June 1, 1988, by Sec. 7 of Ch. 1379.)



75052

(a) The nonmember who is awarded a separate account shall have the right to a refund of accumulated retirement contributions in the separate account of the nonmember.

(b) The nonmember shall file an application on a form provided by the system to obtain the refund.

(c) The refund is effective when the system deposits in the United States mail an initial warrant drawn in favor of the nonmember and addressed to the latest address for the nonmember on file in the system.

(d) The nonmember is deemed to have permanently waived all rights in the system and all rights to any future retirement benefits pertaining to the service credit, accumulated contributions, or both, when the refund becomes effective.

(e) The nonmember may not cancel a refund once the refund has become effective.

(f) The nonmember shall have no right to elect to redeposit the refunded accumulated contributions from the nonmember’s account after the refund is effective, and shall have no right to redeposit under Section 75028.5, or to purchase service credit under Section 75029 or Section 75030.5.

(g) If at the time the parties separate, the member does not have the necessary minimum credited service to retire, the nonmember shall receive a refund of the accumulated contributions placed in the nonmember’s account. “Minimum credited service” means at least five years of service credit under the Judges’ Retirement System.

(Added by Stats. 1989, Ch. 1379, Sec. 2. Applicable from June 1, 1988, by Sec. 7 of Ch. 1379.)



75052.5

If the nonmember withdraws accumulated contributions in accordance with Section 75052, the member may redeposit those contributions pursuant to this part.

(Added by Stats. 1991, Ch. 892, Sec. 10. Effective October 14, 1991.)



75053

(a) The nonmember who is awarded a separate account may redeposit accumulated contributions previously refunded to the member in accordance with the determination of the court required by Section 75050.

(b) The nonmember may redeposit only those accumulated contributions which were previously refunded to the member and which the court has determined to be the community property interest of the nonmember in the accumulated retirement contributions.

(c) If the nonmember elects to redeposit, he or she shall repay the accumulated contributions pursuant to Section 75028.5.

(d) An election to redeposit shall be considered an election to repay all accumulated contributions previously refunded that the nonmember is entitled to redeposit.

(e) The right of the nonmember spouse to redeposit is subject to the regulations of the Board of Administration of the Public Employees’ Retirement System which administers the Judges’ Retirement System.

(f) The member has no right to redeposit the share of the nonmember in the previously refunded accumulated contributions whether or not the nonmember elects to redeposit. However, any right to redeposit previously refunded accumulated contributions not explicitly awarded to the nonmember by the judgment or court order shall be deemed the exclusive property of the member.

(g) If the nonmember elected to redeposit upon retirement and has subsequently died, prior to completing the redeposit, the board shall file a claim against the estate of the decedent to recover benefit payments which exceeded those for which payment was made.

(Added by Stats. 1989, Ch. 1379, Sec. 2. Applicable from June 1, 1988, by Sec. 7 of Ch. 1379.)



75054

(a) The nonmember shall have the right to purchase service credit pursuant to the determination of the court required by Section 75050.

(b) The nonmember may purchase only that service credit which the court, pursuant to Section 75050 has determined to be the community property interest of the nonmember spouse.

(c) If the nonmember elects to purchase service credit, he or she shall pay, prior to retirement the contributions and interest required.

(d) The nonmember shall have no right to purchase service credit after the effective date of a refund of the accumulated contributions in the separate account of the nonmember.

(e) The member has no right to purchase the community property interest of the nonmember in the service credit whether or not the nonmember elects to purchase the service credit. However, any service credit eligible for purchase that is not explicity awarded to the nonmember by the judgment or court order shall be deemed the exclusive property of the member.

(f) If the nonmember elected to purchase service credit upon retirement and has subsequently died, prior to completing the purchase, the board shall file a claim against the estate of the deceased to recover benefit payments which exceeded those for which payment was made.

(Added by Stats. 1989, Ch. 1379, Sec. 2. Applicable from June 1, 1988, by Sec. 7 of Ch. 1379.)



75055

A nonmember shall be retired upon his or her written application to the board if all of the following conditions are met:

(a) The nonmember has attained the age of 50.

(b) On the date the parties separated, the member had at least five years’ credited service, as defined by Section 75004.

(c) On the date of application of the nonmember, the member is eligible to retire and receive an allowance as provided in Section 75025, 75032, 75033, or 75033.5.

(Amended by Stats. 1992, Ch. 176, Sec. 5. Effective July 13, 1992. Applicable from June 1, 1988, by Sec. 13 of Ch. 176.)



75056

Retirement shall be effective and the retirement allowance shall begin to accrue as of the date designated in the nonmember’s application as the effective date of retirement, or the day following the date of the court order dividing the community property of the member and nonmember, if later. In no event shall the retirement become effective or the retirement allowance begin to accrue earlier than the first day of the month in which the nonmember’s application is received at an office of the board or by an employee of the system designated by the board, or, if the nonmember has been incompetent to act on his or her own behalf continuously from the date of dissolution or legal separation, one year prior to the month in which an application by the guardian of his or her estate is so received. An application for retirement may only be filed by or for a nonmember who is living on the date the application is actually received by this system.

(Added by Stats. 1989, Ch. 1379, Sec. 2. Applicable from June 1, 1988, by Sec. 7 of Ch. 1379.)



75057

For a nonmember, the retirement allowance shall be based on the salary payable, at the time payment of the allowance falls due, to the judge holding the judicial office to which the member judge was last appointed or elected, or from which the member is eligible to retire.

(Amended by Stats. 1992, Ch. 176, Sec. 6. Effective July 13, 1992. Applicable from June 1, 1988, by Sec. 13 of Ch. 176.)



75058

(a) A nonmember shall be entitled to a retirement allowance based on service accrued by the judge during their years of marriage and in accordance with the community property settlement. The retirement allowance percentage to the nonmember shall be calculated based upon the applicable percentages available to the judge at the time he or she becomes eligible to retire and to receive an allowance, multiplied by the number of years and fraction of years of service specified in the court order, not to exceed 20 years.

(b) If the nonmember chooses to retire before attaining age 60, his or her percent of salary shall be reduced by an additional 2 percent for each year by which the nonmember’s age at the time of retirement is below age 60.

(Repealed and added by Stats. 1992, Ch. 176, Sec. 8. Effective July 13, 1992.)



75059

(a) Upon the legal separation or dissolution of marriage of a retired member, the court shall include in a judgment or court order the date on which the parties separated.

(b) If the court orders the division of the community property interest in the system pursuant to paragraph (4) of subdivision (a) of Section 2610 of the Family Code, the retirement allowance payable to the member attributable to periods of service during the marriage shall be irrevocably divided into two separate and distinct payments in the names of the member and nonmember former spouse, respectively. Benefits under this section shall be based on the actuarial equivalent of the member’s retirement allowance as of the effective date of the order dividing the benefit. The share of the actuarially reduced monthly allowance payable to the former spouse pursuant to that division shall be a lifetime benefit, and the former spouse shall have the right to designate a beneficiary for any unpaid allowance payable at the time of his or her death.

(c) Any retirement allowance not explicitly awarded by the judgment or court order shall be deemed the exclusive property of the member.

(d) Any survivor benefits payable to any eligible surviving spouse of a retired member whose allowance was reduced under this section shall be based solely on the reduced allowance.

(Added by Stats. 2000, Ch. 988, Sec. 1. Effective January 1, 2001.)



75059.1

(a) A former spouse of a judge retired or deceased as of January 1, 2001, shall be eligible for the benefits provided by this section if the community property interest in the system was divided by court order pursuant to paragraph (4) of subdivision (a) of Section 2610 of the Family Code, the former spouse retained an interest in the system, and the parties did not divide the member’s account pursuant to Section 75050. The monthly allowance payable pursuant to that division to the former spouse shall be a lifetime benefit and the former spouse shall have the right to designate a beneficiary for any unpaid allowance payable at the time of his or her death.

(b) The section shall apply retroactively to establish eligibility for a former spouse to the benefits provided by this section, but any payment made to the former spouse shall be prospective and shall commence no earlier than (1) the first day of the month in which the application was received by the system in those cases where the member is deceased, or (2) the first day of the month in which a valid court order is received in cases where the retired judge is still living.

(c) The board has no duty to locate or notify the members or former spouses who may be eligible to apply for the benefits under this section.

(d) The benefits provided by this section shall be applicable to persons otherwise eligible who notify the system in writing prior to January 1, 2002.

(Amended by Stats. 2001, Ch. 159, Sec. 123. Effective January 1, 2002.)






ARTICLE 3 - Disability Retirement

75060

(a) Any judge who is unable to discharge efficiently the duties of his or her office by reason of mental or physical disability that is or is likely to become permanent may, with his or her consent and with the approval of the Chief Justice or Acting Chief Justice and the Commission on Judicial Performance, be retired from office. The consent of the judge shall be made on a written application to the Commission on Judicial Performance. The retirement shall be effective upon approval by the designated officers, except as provided in subdivision (b). A certificate evidencing the approval shall be filed with the Secretary of State. Upon the filing of the certificate, a successor shall be appointed to fill the vacancy.

(b) Any judge who dies after executing an application evidencing his or her consent that has been received in the office of the commission and before the approval of both of the designated officers has been obtained shall be deemed to have retired on the date of his or her death if the designated officers, prior to the filling of the vacancy created by the judge’s death, file with the Secretary of State their certificate of approval.

(c) No retirement under this section may be approved unless a written statement by a physician or psychiatrist that he or she has personally examined the judge applying for retirement under this section and that he or she is of the opinion that the judge is unable to discharge efficiently the duties of the judge’s office by reason of a mental or physical disability that is or is likely to become permanent is presented to the persons having the responsibility to approve or disapprove the retirement.

(Amended by Stats. 1987, Ch. 56, Sec. 98.)



75060.1

Notwithstanding any provision of law to the contrary, every judge retired for disability before or after the effective date of this section shall receive a retirement allowance in an amount that he or she would have received had he or she retired after the effective date of this section. This section does not give any retired judge a claim against the state for any increase in retirement allowance or other benefit for time prior to the effective date of this section.

(Amended by Stats. 2002, Ch. 664, Sec. 127.5. Effective January 1, 2003.)



75060.5

Every judge retired under Section 75060, who on the ninetieth day after the final adjournment of the 1957 Regular Session of the Legislature is receiving a retirement allowance computed pursuant to Section 75061, shall, notwithstanding the repeal of Section 75061, continue to receive such allowance pursuant to the terms of Section 75061 as if such section were not repealed and shall not receive the retirement allowance provided for by Section 75060.6.

(Added by Stats. 1957, Ch. 2065.)



75060.6

The Commission on Judicial Performance, in its discretion, but not more often than once every two years, may require any judge who is receiving an allowance under this section and who is under the age of 65 years to undergo medical examination. The examination shall be made by one or more physicians or surgeons, appointed by the Commission on Judicial Performance, at the place of residence of the judge or other place mutually agreed upon. Upon the basis of the examination the commission shall determine whether he or she is still incapacitated, physically or mentally, for service as a judge. If the commission determines, on the basis of the results of the medical examination, that he or she is not so incapacitated, he or she shall be a judicial officer of the state, but shall not exercise any of the powers of a justice or judge except while under assignment to a court by the Chairman of the Judicial Council. The allowance of the judge shall cease if he or she refuses an assignment while he or she is not so incapacitated. The provisions of Section 68543.5 are applicable to such a judge. The provisions of this section and of Section 75060 are applicable to all judges of courts of record in this state.

(Amended by Stats. 1988, Ch. 993, Sec. 3.)



75061

(a) Any person who becomes a judge during the period of January 1, 1980, through December 31, 1988, shall not be eligible to be retired for disability unless the judge is credited with at least two years of judicial service or unless the disability is a result of injury or disease arising out of and in the course of judicial service.

(b) Any person who becomes a judge on or after January 1, 1989, shall not be eligible to be retired for disability unless the judge is credited with at least four years of judicial service or unless the disability is a result of injury or disease arising out of and in the course of judicial service.

(Amended by Stats. 1989, Ch. 986, Sec. 1.)



75062

A judge who applies for disability retirement and against whom there is pending a criminal charge of the commission of, or who has been convicted of, a felony under California or federal law (allegedly committed or committed while holding judicial office), prior to the approval of the application:

(a) Shall be presumed not to be disabled and this presumption is a presumption affecting the burden of proof.

(b) Shall, in a disability retirement proceeding before the commission, be subject to the standard of proof of clear and convincing evidence sufficient to sustain a claim to a reasonable certainty.

(c) Shall support the application with written statements described in subdivision (c) of Section 75060 from each of at least two physicians or two psychiatrists.

(Added by Stats. 1988, Ch. 993, Sec. 5.)



75063

A judge against whom there is pending a disciplinary proceeding which could lead to his or her removal from office or who has been removed from office for judicial misconduct, prior to the approval of his or her application for disability retirement:

(a) Shall be presumed not to be disabled and this presumption is a presumption affecting the burden of proof.

(b) Shall, in a disability retirement proceeding before the commission, be subject to the standard of proof of clear and convincing evidence sufficient to sustain a claim to a reasonable certainty.

(c) Shall support the application with written statements described in subdivision (c) of Section 75060 from each of at least two physicians or two psychiatrists.

(Added by Stats. 1988, Ch. 993, Sec. 6.)



75064

A member who is defeated at an election and who either had submitted, prior to the date of the election, an application for disability retirement or submits, on or after the date of the election, an application for disability retirement:

(a) Shall be presumed not to be disabled and this presumption is a presumption affecting the burden of proof.

(b) Shall, in a disability retirement proceeding before the commission, be subject to the standard of proof of clear and convincing evidence sufficient to sustain a claim to a reasonable certainty.

(c) Shall support the application with written statements described in subdivision (c) of Section 75060 from each of at least two physicians or two psychiatrists.

(Added by Stats. 1988, Ch. 993, Sec. 7.)






ARTICLE 3.5 - Payment of Benefits

75070

In lieu of the retirement allowance for his or her life alone, a judge may elect, or revoke or change a previous election prior to the approval of the previous election, to have the actuarial equivalent of his retirement allowance as of the date of retirement applied to a lesser retirement allowance, in accordance with one of the optional settlements specified in Section 75071.

That election, revocation, or change of election shall be made by a writing filed with the Judges’ Retirement System within 30 calendar days after the making of the first payment on account of any retirement allowance.

(Amended by Stats. 2014, Ch. 237, Sec. 9. Effective January 1, 2015.)



75071

(a) Optional settlement one consists of the right to have a retirement allowance paid to the judge for life and if he or she dies before receiving the amount of his or her accumulated contributions at retirement, to have the balance at death paid to his or her designated beneficiary or, if no beneficiary designation is in effect on the date of death, to his or her estate.

(b) (1) Optional settlement two consists of the right to have a retirement allowance paid to him or her for life and thereafter to his or her designated beneficiary for life.

(2) If the judge’s designated beneficiary predeceases the judge and the judge elected this optional settlement to be effective on or after January 1, 2002, the judge’s allowance shall be adjusted effective the first day of the month following the death of the beneficiary to reflect the benefit that would have been paid had the judge not elected an optional settlement.

(3) If the marriage of a retired judge is dissolved or annulled or if the retired judge and his or her beneficiary spouse are legally separated and the judgment dividing their community property awards the total interest in this system to the retired judge, and the retired judge elected this optional settlement to be effective on or after January 1, 2002, the retired judge’s allowance shall be adjusted effective the first day of the month following the filing of the judgment with the board to reflect the benefit that would have been paid had the judge not elected an optional settlement.

(c) (1) Optional settlement three consists of the right to have a retirement allowance paid him or her for life, and thereafter to have one-half of his or her retirement allowance paid to his or her designated beneficiary for life.

(2) If the judge’s designated beneficiary predeceases the judge and the judge elected this optional settlement to be effective on or after January 1, 2002, the judge’s allowance shall be adjusted effective the first day of the month following the death of the beneficiary to reflect the benefit that would have been paid had the judge not elected an optional settlement.

(3) If the marriage of a retired judge is dissolved or annulled or if the retired judge and his or her beneficiary spouse are legally separated and the judgment dividing their community property awards the total interest in this system to the retired judge, and the retired judge elected this optional settlement to be effective on or after January 1, 2002, the retired judge’s allowance shall be adjusted effective the first day of the month following the filing of the judgment with the board to reflect the benefit that would have been paid had the judge not elected an optional settlement.

(d) Optional settlement four consists of other benefits that are the actuarial equivalent of his or her retirement allowance, that he or she may select subject to the approval of the Judges’ Retirement System.

(e) When a judge elects, on or after January 1, 2003, to receive benefits provided by paragraph (2) of subdivision (b) or paragraph (2) of subdivision (c), and the judge and his or her optional settlement beneficiary both die before receiving in annuity payments the full amount of the judge’s accumulated contributions at retirement, the balance of the judge’s accumulated contributions shall be paid to the beneficiary designated by the judge. If the judge had no designated beneficiary in effect on the date of death, payment shall be made to the judge’s estate.

(Amended by Stats. 2005, Ch. 328, Sec. 38. Effective January 1, 2006.)



75072

If, during the life of a judge who has elected to receive an optional settlement in lieu of a retirement allowance for his or her life alone, or during the life of a beneficiary under an optional settlement upon whose life contingency the optional settlement elected depends, the compensation payable to the judge holding the judicial office to which the retired judge was last appointed or elected by the people prior to his or her retirement is increased, the amounts payable to the retired judge or to his or her beneficiary, or both, shall be recomputed and increased to be the actuarial equivalent of the increased amount of the retirement allowance to which the retired judge would be entitled if he or she had not elected an optional settlement. However, this section does not give any retired judge or his or her beneficiary any claim against the state for any increase in retirement allowance or other benefit for time prior to the increase in the compensation of the incumbent judge.

(Amended by Stats. 2002, Ch. 661, Sec. 3. Effective January 1, 2003.)



75073

A judge who elects to receive optional settlement two or three may concurrently and irrevocably elect to waive the provision for an increase to his or her allowance, as specified in subdivisions (b) and (c) of Section 75071, and shall, instead, have his or her allowance based upon the waiver of this benefit.

(Added by Stats. 2001, Ch. 433, Sec. 7. Effective January 1, 2002.)



75074

(a) Except as provided in subdivision (b), a judge may, at any time, including, but not limited to, at any time after reaching retirement age, designate a beneficiary to receive the benefits as may be payable to his or her beneficiary under this article, by a writing filed with the board.

(b) No designation may be made in derogation of the community property share of any nonmember spouse when any benefit is derived, in whole or in part, from community property contributions or service credited during the period of marriage, unless the nonmember spouse has previously obtained an alternative order for division pursuant to Section 2610 of the Family Code.

(c) The designation, subject to conditions imposed by board rule, may be by class, in which case the members of the class at the time of the judge’s death shall be entitled as beneficiaries. The designation shall also be subject to the board’s conclusive determination, upon evidence satisfactory to it, of the existence, identity, or other facts relating to entitlement of any person designated as beneficiary, and payment made by this system in reliance on any determination made in good faith, notwithstanding that it may not have discovered a beneficiary otherwise entitled to share in the benefit, shall constitute a complete discharge and release of this system for further liability for the benefit.

(Added by Stats. 2002, Ch. 661, Sec. 4. Effective January 1, 2003.)



75074.5

(a) Notwithstanding any other provision of law, the designated beneficiary or beneficiaries of any judge who designated a beneficiary to receive an optional settlement benefit by a writing filed with the board, in compliance with Section 75074, on or after January 1, 2003, and before January 1, 2007, and who dies while in office, shall be entitled to receive the optional settlement benefit the judge elected pursuant to Section 75071, subject to the provisions of subdivisions (b) and (c).

(b) The benefit payable under this section shall be actuarially adjusted to an amount equal in value to the amount the judge would have received if the judge retired on the date of death. If the judge was not eligible to retire on the date of death, the allowance shall not be payable until the date upon which the judge would have been eligible to begin receiving a service retirement allowance under Section 75025.

(c) If the designated beneficiary of a judge who dies while in office receives an allowance pursuant to this section, no person shall have any other claim to benefits otherwise available to the judge’s designated or statutory beneficiaries with respect to the Judges’ Retirement Fund or with respect to any other provision of the Judges’ Retirement Law. However, if the judge’s surviving spouse is eligible for an allowance under Section 75104.4, the allowance provided for by Section 75104.4 shall be paid and the allowance payable under this section shall be actuarially adjusted to reflect the benefit provided by Section 75104.4. All benefits paid under this section are subject to the provisions of subdivision (b) of Section 75074.

(d) This section does not prevent a beneficiary from claiming or receiving payments to which he or she may be entitled under the Extended Service Incentive Program set forth in Article 4.5 (commencing with Section 75085).

(Added by Stats. 2008, Ch. 1, Sec. 1. Effective January 1, 2009.)






ARTICLE 3.6 - Benefits Payable

75075

Any judge hereafter retiring pursuant to Section 75025 or 75060 may elect to receive the benefits accorded by this article if he or she retires for service or disability.

Every judge who qualifies under this section shall be deemed to elect to receive the benefits accorded by this article, unless he or she makes an election to the contrary by filing written notice thereof with the Judges’ Retirement System at or prior to retirement.

Any judge whose service would qualify him or her for any benefits under this article if the total of the service included an additional 60 days, shall be deemed to have credited to him or her, sufficient service to qualify for the benefit.

(Amended by Stats. 1998, Ch. 212, Sec. 2. Effective January 1, 1999.)



75075.01

(a) Notwithstanding any other provision of this part, the benefits payable to any person who for the first time becomes a member on or after January 1, 1990, shall be subject to the limitations set forth in Section 415 of the Internal Revenue Code.

(b) Notwithstanding any other law, the benefits payable to any person who became a member prior to January 1, 1990, shall be subject to the greater of the following limitations as provided in Section 415(b)(10) of the Internal Revenue Code:

(1) The limitations set forth in Section 415 of the Internal Revenue Code.

(2) The accrued benefit of a member under this system (determined without regard to any amendment to the system made after October 14, 1987).

(Added by Stats. 1989, Ch. 1305, Sec. 4. Effective October 2, 1989.)



75075.02

The benefits payable to any person who first becomes a member of this system on or after July 1, 1996, shall not exceed the limitations in Section 401(a) of Title 26 of the United States Code upon public retirement systems, as that section may be amended from time to time and as that limit may be adjusted by the Commissioner of Internal Revenue for increases in cost of living. The determination of compensation for each 12-month period shall be subject to the annual compensation limit in effect for that calendar year. In a determination of average annual compensation over more than one 12-month period, the amount of compensation taken into account for each 12-month period shall be subject to the applicable annual compensation limit.

(Added by Stats. 1995, Ch. 829, Sec. 14. Effective January 1, 1996.)



75076

(a) A judge who qualifies, as prescribed in Section 75075, to receive the benefits accorded by this article shall receive a retirement allowance equal to 65 percent of the salary payable, at the time payment of the allowance falls due, to the judge holding the judicial office to which he or she was last elected or appointed; except that if upon retirement a judge has received credit for 20 or more years of service rendered prior to the expiration of the time within which the judge is eligible to elect to receive the benefits accorded by this article and for which he or she has contributed to the Judges’ Retirement Fund his or her retirement allowance shall equal 75 percent of that salary.

(b) Any judge retiring after July 7, 1960, who has or shall become entitled to credit for service as a judge of a court of record prior to the inclusion of the judges of those courts, or of all of those courts, under the Judges’ Retirement Law, or as a “judge of an excluded court” as defined by Section 75029, or as a “constitutional officer” or “public legal officer” as defined by Section 75030.5, without having contributed therefor to the Judges’ Retirement Fund, may at any time prior to retirement contribute for all or any part of that service by paying into the fund a sum of money computed by applying to the rate of salary which he or she actually received during his or her first year of service as a judge the rate of deduction first applicable to his or her salary as a judge after the inclusion of the judges of his or her court under the Judges’ Retirement Law, multiplied by the period of service for which contributions are elected to be made, plus interest at 3 percent a year to the date of his or her payment upon the amounts of the deductions and from the respective dates they would have been made if he or she had been the holder of a judicial office subject to the provisions of the Judges’ Retirement Law at the time of the rendition of the services for which he or she has received or hereafter receives that credit.

The amount of any contribution authorized by this subdivision and interest thereon shall be determined by the Judges’ Retirement System in accordance with this subdivision.

(c) If the judge retires pursuant to Section 75025, the allowance is payable during the remainder of his or her life; if pursuant to Section 75060, it is payable as provided in Section 75060.6.

(Amended by Stats. 1998, Ch. 212, Sec. 3. Effective January 1, 1999.)



75076.1

If a community property benefit has been awarded to a judge’s ex-spouse pursuant to Article 2.5 (commencing with Section 75050), the percent of the salary payable to the judge who retires under Section 75025 or 75060 shall be computed at the rate of 65 percent of the salary payable, at the time payment of the allowance falls due, to the judge holding the judicial office to which he or she was last elected or appointed, less the percentage awarded to the ex-spouse, or 75 percent of the salary payable less the percentage of the amount awarded to the ex-spouse if the judge has served at least 20 years of service at the time of his or her retirement. In no instance, regardless of the total number of years of judicial service, shall the retirement allowance percentage awarded the judge when combined with the percentage awarded the ex-spouse exceed the maximum amount allowable under the pertinent section under which the judge retired.

(Added by Stats. 1989, Ch. 1379, Sec. 3. Applicable from June 1, 1988, by Sec. 7 of Ch. 1379.)



75076.2

A judge who renders part-time service after January 1, 1990, shall receive a reduced retirement allowance. The reduction shall be based upon the relationship between the actual service rendered by the judge, including service rendered by reason of sitting on assignment, and a full-time judge’s service during the period from January 1, 1990, until the date of retirement. Computations under this section and subdivision (a) of Section 75076 shall consider the salary payable to the judge of a municipal or justice court to be equal to 91.3225 percent of the salary of a superior court judge. For purposes of qualifying for retirement, part-time service shall be the equivalent of full-time service.

(Amended by Stats. 2002, Ch. 784, Sec. 498. Effective January 1, 2003.)



75076.5

Notwithstanding any other provision of law, in no event shall an allowance payable pursuant to this chapter to a retired member on the effective date of a reduction in judges’ salaries ever be reduced to an amount less than the amount produced by multiplying the amount of the highest salary the retired member was paid while serving as a judge by the following percentages:

(a) For an allowance computed pursuant to Section 75032, 50 percent.

(b) For an allowance computed pursuant to the first clause of subdivision (a) of Section 75076, 65 percent.

(c) For an allowance computed pursuant to the second clause of subdivision (a) of Section 75076, 75 percent.

(d) For an allowance computed pursuant to Section 75033 or 75033.5, the percentage used to calculate the original retirement allowance pursuant to Section 75033 or 75033.5.

(Amended by Stats. 1988, Ch. 992, Sec. 8.)



75077

The surviving spouse of a judge who qualifies, as prescribed in Section 75075, to receive the benefits accorded by this article and who dies during retirement shall receive, until death, an allowance equal to one-half of the retirement allowance that would be payable to the judge if he or she were living and receiving the benefits accorded by this article.

(Amended by Stats. 2004, Ch. 231, Sec. 13. Effective January 1, 2005.)



75077.5

For a judge who dies after retirement, the spouse of a judge at death may receive benefits payable to a surviving spouse under this chapter only if the spouse was married to the judge as of January 1, 1980, or continuously for a period beginning one year prior to the date of retirement and ending with the judge’s death.

It is the intent of the Legislature that this section apply to all judges first appointed or elected to office on and after January 1, 1980, or to any judge who marries on or after January 1, 1980.

(Added by Stats. 1979, Ch. 709.)



75078

The allowance to the judge and to his surviving spouse under this article shall be paid by the State at the times and in the manner provided for the payment of salaries of justices of the Supreme Court.

(Added by Stats. 1959, Ch. 1363.)



75079

(a) When a judge elects and becomes entitled to receive the benefits accorded by this article, he or she does not have the right to select an optional settlement under the provisions of Article 3.5 (commencing with Section 75070) of this chapter.

(b) When a judge becomes entitled on and after January 1, 1987, to receive the benefits accorded by this article, the judge may instead elect an actuarially reduced retirement allowance payable for life and if the judge dies before he or she receives the amount of his or her accumulated contributions at retirement, the remaining unpaid amount of his or her accumulated contributions shall be paid to his or her designated beneficiary, if he or she has so designated, and if none, to his or her estate.

The election shall be made in writing and filed with the Judges’ Retirement System within 30 calendar days after the making of the first payment on account of any retirement allowance.

(c) The surviving spouse of a judge who qualifies, as prescribed in Section 75075, to receive the benefits accorded by Section 75076 but who elected to receive the actuarially reduced retirement allowance as provided in subdivision (b) and who dies during retirement shall receive, until death, an allowance equal to one-half of the retirement allowance that would have been payable to the judge if he or she were living and had elected to receive the benefits accorded by Section 75076.

(Amended by Stats. 2014, Ch. 237, Sec. 10. Effective January 1, 2015.)



75079.5

Notwithstanding any other provision of this part, a judge who retires on or after January 1, 2002, and who elects to retire pursuant to Section 75025 shall have the right to elect an optional settlement pursuant to Article 3.5 (commencing with Section 75070).

(Added by Stats. 2001, Ch. 433, Sec. 8. Effective January 1, 2002.)






ARTICLE 4 - Employment of Retired Judges

75080

(a) If, after retirement for disability, a retired judge engages in the practice of law or other gainful occupation, the retirement allowance otherwise payable to him or her shall continue and shall not be reduced, except as provided in this section.

(b) If a retired judge becomes entitled to any salary for assignment to a court by the Chairperson of the Judicial Council after retirement under Section 75060, the retirement allowance otherwise payable to him or her shall, during the time he or she is entitled to receive that salary or other compensation, be reduced by the amount of that salary or compensation.

(c) Except as provided in subdivision (d), if a judge who is retired for disability engages in the practice of law or any other gainful occupation in which the compensation earned in any month when combined with the judge’s allowance exceeds 75 percent of the salary payable to the judge holding the judicial office to which the retired judge was last elected or appointed, the retirement allowance otherwise payable to the judge shall be reduced by the amount of any earnings in excess of that amount. The judge shall report the compensation earned during each month to the board by the eighth day of the following month.

(d) If a judge who is retired for disability engages in the practice of law or other gainful occupation that requires the discharge of duties substantially similar to those duties that he or she was found, pursuant to Section 75060, to be unable to discharge efficiently because of his or her mental or physical disability, the retirement allowance otherwise payable to him or her shall cease permanently.

(e) Persons affected by this section shall report all compensation earned in a form and manner required by the Board of Administration of the Public Employees’ Retirement System under penalty of perjury. The board shall have the authority to require these persons to grant the board permission to request wage information for the purposes of verifying the reported compensation earned. The Employment Development Department shall report compensation in a form and manner required by the board in accordance with Section 1798.24 of the Civil Code. The board shall reimburse the Employment Development Department for the costs that the department incurs in searching for and providing that information.

(f) When a person described in subdivision (c) reaches the age at which he or she would have been eligible for retirement, pursuant to Section 75025, had he or she not incurred the disability, his or her retirement allowance shall be made equal to the amount it would be if not reduced under that subdivision, and shall not again be modified for any cause.

(g) A judge who is retired for disability or becomes entitled to any salary for assignment to a court by the Chairperson of the Judicial Council after retirement under Section 75060 shall not be eligible to receive service credit in another public retirement system or under this chapter or to be reinstated to this system.

(h) The Legislature reserves the right to increase or reduce the benefits prescribed by this section as it may find appropriate.

(Amended by Stats. 1999, Ch. 671, Sec. 2. Effective January 1, 2000.)



75080.5

(a) Except as described in subdivision (b), if a person who is retired under this system is appointed or elected to serve as a judge, he or she shall reinstate from retirement and again become a member of the Judges’ Retirement System pursuant to this chapter.

(b) This section shall not apply to a retired judge who is assigned to serve in a court pursuant to Section 68543.5, and he or she shall not earn service credit or be entitled to retirement benefits under this part for that assignment.

(Added by Stats. 2009, Ch. 130, Sec. 37. Effective January 1, 2010.)



75083

Any judge retired pursuant to this chapter who is appointed by the Supreme Court or any court of appeal, or division thereof, to act as a master or referee in any proceeding pending before those courts or before the Commission on Judicial Performance, shall be paid while so acting, in addition to his or her retirement allowance (taken without reduction on account of any election pursuant to Article 3.5 (commencing with Section 75070)) the difference, if any, between the retirement allowance and the compensation of a judge of the court from which he or she retired.

When appointed to act as referee in a county other than that in which he or she resides, he or she shall also be allowed his or her necessary expenses for travel, board, and lodging incurred in the discharge of that appointment.

The extra compensation and expenses, if any, shall be chargeable to the state.

(Amended by Stats. 2002, Ch. 664, Sec. 127.7. Effective January 1, 2003.)






ARTICLE 4.5 - Extended Service Incentive Program

75085

The Extended Service Incentive Program is hereby created to provide an incentive to judges who are eligible to receive the maximum retirement benefit to remain in public service. The program is intended to address the growing problem of judges retiring when they are first eligible to do so. The people of California are continuing to lose vital judicial resources and experience when long-serving judges leave public service. The Extended Service Incentive Program shall provide certain judges who retire with more than 23 years of creditable service with a lump sum payment in addition to their normal monthly retirement allowance. It is intended that the program shall operate at no cost to the state, due to the anticipated delayed retirement of the participating judges.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75085.1

The design and administration of the Extended Service Incentive Program shall conform to the applicable provisions of Title 26 of the United States Code and the Revenue and Taxation Code.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75085.2

If any provision of this article or application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75085.3

The board shall implement the Extended Service Incentive Program pursuant to the provisions of this article no later than July 1, 2001, unless the board determines, by resolution, that the implementation tasks cannot be completed until a later date, in which case the board shall implement the program pursuant to this article no later than January 1, 2002.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75085.4

The board may adopt regulations to implement the program.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75085.5

“Program” means the Extended Service Incentive Program.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75085.6

“Extended service calculation date” means the later of (a) January 1, 2001, or (b) the date the judge first becomes eligible to participate in the program pursuant to Section 75086.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75085.7

“Extended service period” means a period of time commencing on the extended service calculation date and ending (a) on the date of the judge’s retirement or his or her earlier termination of service, as provided in subdivision (b) of Section 75086.1, or (b) 120 months after the extended service calculation date, whichever is earlier. Nothing in this article shall be deemed to prohibit a judge from continuing to perform creditable service beyond the extended service period.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75085.8

“Program payment” means the amount to be paid to the judge as a result of his or her participation in the program, as calculated in Section 75087.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75086

A judge shall be eligible to participate in the program if the judge has performed at least 20 years of creditable service and is at least 60 years of age.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75086.1

(a) A judge described in Section 75086 shall be entitled to receive a program payment at the time of his or her termination of employment and retirement if the judge continued to perform creditable service for at least 36 months after the extended service calculation date.

(b) Notwithstanding subdivision (a), if a judge described in Section 75086 ceases to perform creditable service within 36 months after the extended service calculation date due to the judge’s death or disability, or because the judge was unsuccessful in his or her efforts to be reelected or retained in office, the judge, or the judge’s beneficiary, shall be entitled to receive a program payment. No program payment shall be distributed pursuant to this subdivision prior to the implementation of the program as provided in Section 75085.3.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75086.2

The judge’s retirement contribution shall continue during the extended service period.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75087

The program payment shall be calculated by the system as an aggregate amount equal to a percentage of the judge’s monthly salary for each month of the extended service period, taking into account any salary increases occurring during the period, plus monthly interest thereon at a rate indexed to 30 year United States Treasury Bonds. For the first to the 60th month, inclusive, of the extended service period, the calculation amount shall be 20 percent of the judge’s monthly salary. For the 61st to the 120th month, inclusive, of the extended service period, the calculation amount shall be 8 percent of the judge’s monthly salary.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75088

Upon the termination of employment and retirement of a judge who is entitled to a program payment, as described in subdivision (a) of Section 75086.1, the judge shall receive the program payment, calculated pursuant to Section 75087, in the form of a single, lump-sum payment, in addition to any other retirement benefit to which the judge is entitled pursuant to this chapter.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75088.3

The required beginning date of distributions that reflect the entire interest of the judge shall be as follows:

(a) In the case of a lump-sum distribution to the judge, the lump-sum payment shall be made not later than April 1 of the calendar year following the later of the calendar year in which the judge attains the age of 70 and one-half years or the calendar year in which the judge terminates employment.

(b) In the case of a program payment payable on account of the judge’s death, the distribution shall be made no later than December 31 of the calendar year in which the fifth anniversary of the judge’s date of death occurs unless the beneficiary is the judge’s spouse in which case distributions shall commence on or before the later of either:

(1) December 31 of the calendar year immediately following the calendar year in which the judge dies.

(2) December 31 of the calendar year in which the judge would have attained the age of 70 and one-half years.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75088.4

A judge described in Section 75086 may, at any time, designate a beneficiary to receive the benefits that may be payable to his or her beneficiary or estate under this article by a writing filed with the board, except that no designation may be made in derogation of the community property share of any nonmember spouse when any benefit is derived, in whole or in part, from community property contributions or service credited during the period of marriage, unless the nonmember spouse has previously obtained an alternative order for division pursuant to Section 2610 of the Family Code. If a judge has not filed a beneficiary designation with the board, all benefits payable pursuant to this article shall be paid to the survivors of the judge in the order set forth in Section 21493.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75089

Notwithstanding any other provision of law, a judge shall have no vested rights under this article unless and until the judge satisfies the eligibility requirements specified in Section 75086. Nothing in this article shall be construed to limit the right of the Legislature to subsequently modify or repeal any provision of this article as it relates, or may relate, to all other judges subject to this chapter.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)



75089.1

The Judicial Council shall, on or before January 1, 2006, prepare a report to the Legislature that analyzes the effects of the Extended Service Incentive Program, including the effect, if any, of the program on the length of service of judges. The report shall include recommendations on ways to encourage long service by judges in the Judges’ Retirement System II, including whether and how to establish an Extended Service Incentive Program for members of the Judges’ Retirement System II. The recommendations should also ensure that the Judges’ Retirement System and the Judges’ Retirement System II provide appropriate incentives to attract and retain judges of the highest quality from all areas of legal practice.

In addition, the board shall, on or before January 1, 2006, conduct an actuarial valuation to determine the costs of the program and report the results thereof to the Legislature.

(Added by Stats. 2000, Ch. 961, Sec. 1. Effective January 1, 2001.)






ARTICLE 5 - Survivor Benefits

75090

The benefits of this article are payable only to the surviving spouse of a judge who elects to come within this article. Any person who becomes a judge after August 22, 1964, may elect to come within this article within six months after becoming a judge or three months after notice is mailed to him or her by the Judges’ Retirement System, except as otherwise provided in this section. Election to come within this article is made by filing written notice thereof with the Judges’ Retirement System. Any election by a judge may thereafter be revoked by the judge and a reelection may be made at any time after that revocation.

Any judge who was married prior to January 1, 1990, and who had not previously elected to come within this article, shall exercise his or her election prior to April 1, 1990. A judge so electing shall pay all the contributions he or she would have made pursuant to Section 75092 had he or she been covered by this article as soon as originally eligible pursuant to this section.

(Amended by Stats. 1989, Ch. 1379, Sec. 4.)



75091

(a) If a judge who is credited with at least 10 years of service but less than 20 years of service under this chapter dies prior to retiring under this chapter, and while serving as a judge, his or her surviving spouse shall receive a monthly allowance, payable from the Judges’ Retirement Fund, equal to 1.625 percent of the monthly salary payable, at the time payment of the allowance falls due, to the judge holding the judicial office to which the deceased judge was last elected or appointed multiplied by the number of years of service of the deceased judge.

(b) If a judge who is credited with 20 years or more of service under this chapter dies prior to retiring under this chapter, and while serving as a judge, his or her surviving spouse shall receive a monthly allowance, payable from the Judges’ Retirement Fund, equal to 371/2 percent of the monthly salary payable, at the time the payment of the allowance falls due, to the judge holding the judicial office to which the deceased judge was last elected or appointed.

(c) For the purposes of this section any fraction of a year equals one year. The allowance is payable commencing upon the death of the judge and continuing until the death of the surviving spouse.

(d) If the surviving spouse is eligible for an allowance under Section 75104.4, the allowance provided for by Section 75104.4 shall be paid and no allowance shall be made under this article. If an allowance is paid under this section, no payment shall be made pursuant to Section 75104 or 75104.5.

(Amended by Stats. 2004, Ch. 231, Sec. 15. Effective January 1, 2005.)



75092

Any judge electing to come within this article shall contribute two dollars ($2) a month to the Judges’ Retirement Fund. Such contribution shall be deducted from the monthly salary of each judge so electing by the State Controller and each county auditor in the same manner as deductions are made pursuant to Sections 75102 and 75103. The Legislature reserves the right to increase the rate of contribution prescribed by this section in such amount as it may find appropriate.

(Added by Stats. 1961, Ch. 2136.)



75093

(a) Notwithstanding any other provisions of this article to the contrary, the surviving spouse of any judge who died in office on or after January 1, 1987, shall receive a monthly allowance, equal to 25 percent of the monthly salary payable at the time payment of the allowance falls due, to the judge last holding the judicial office to which the deceased judge was last elected or appointed.

(b) A surviving spouse who receives an allowance pursuant to this section shall have no other claim with respect to the Judges’ Retirement Fund or with respect to any other provisions of the Judges’ Retirement Law except that a surviving spouse who receives an allowance pursuant to this section on account of a death in office on or after January 1, 1987, and who was eligible to elect the allowance payable pursuant to Section 75091, may elect, within a 24-month period after the date of the death of the judge, to become subject to Section 75091 in lieu of the benefit payable pursuant to this section, and that any surviving spouse who was, prior to January 1, 1987, eligible to elect the monthly allowance provided by Section 75091 but, instead, had elected at the time of the judge’s death, the monthly allowance payable pursuant to this section, may elect, within a 24-month period after the date of the death of the judge, to receive the monthly allowance provided by Section 75091 in lieu of the benefit payable pursuant to this section. An election revoking the benefit payable pursuant to this section and electing to receive the monthly allowance payable pursuant to Section 75091 shall be filed with the Judges’ Retirement System and the effective date of payment provided by Section 75091 shall be the first of the month following the date on which that election was filed.

(c) This section does not prevent a surviving spouse from claiming or receiving any payments to which he or she may be entitled as a beneficiary under the Extended Service Incentive Program set forth in Article 4.5 (commencing with Section 75085).

(d) If the surviving spouse has received a benefit under Division 4 (commencing with Section 3201) of the Labor Code, on account of the death of a judge, the amount of that benefit shall be deducted from the allowance payable under this section.

(e) The allowance provided by this section shall be payable commencing with the day following the date of the judge’s death.

(f) This section does not apply to the death of any retired judge while serving on assignment in any court.

(Amended by Stats. 2003, Ch. 10, Sec. 35. Effective May 14, 2003.)



75094

(a) Notwithstanding any other provision of this article to the contrary, the surviving spouse of a judge shall receive an allowance that is equal to the amount that the judge would have received had the judge been retired from service on the date of his or her death and had elected optional settlement 2 specified in subdivision (b) of Section 75071, if all of the following apply to the judge:

(1) The judge died in office on or after January 1, 2005.

(2) The judge had attained the minimum age for service retirement applicable to the judge preceding his or her death, with a minimum of 20 years of service.

(3) The judge was eligible to receive an allowance pursuant to Section 75025 or 75033.5.

(b) A surviving spouse receiving an allowance pursuant to this section shall have no other claim to benefits with respect to the Judges’ Retirement Fund or with respect to any other provision of the Judges’ Retirement Law.

(c) The benefits provided by this section are only payable to the surviving spouse of a judge who elects to come within this section. Notwithstanding Section 75090, that election may be made at any time while the judge is in office and, once made, the election is irrevocable.

(d) This section does not prevent a surviving spouse from claiming or receiving any payments to which he or she may be entitled as a beneficiary under the Extended Service Incentive Program set forth in Article 4.5 (commencing with Section 75085).

(Added by Stats. 2008, Ch. 1, Sec. 2. Effective January 1, 2009.)






ARTICLE 5.1 - Surviving Children Benefits

75095

The benefits of this article are payable only to the surviving children of a judge who elects to come within this article. Any person who becomes a judge after November 23, 1970, may elect to come within this article within six months after becoming a judge, or within six months of accepting or acquiring a legal duty to support one or more eligible children, whether his or her own or those of another person.

Any judge who accepted or acquired a legal duty to support one or more eligible children prior to January 1, 1988, and who had not previously elected to come within this article, shall exercise his or her election prior to July 1, 1988. A judge so electing shall pay all the contributions he or she would have made pursuant to Section 75097 had he or she been covered by this article as soon as originally eligible pursuant to this section.

Any person who is a judge on November 23, 1970, may elect to come within the provisions of this article on or before July 1, 1971.

(Amended by Stats. 1987, Ch. 1380, Sec. 1.)



75096

The monthly allowance payable pursuant to Section 75091 shall be paid to the guardian of surviving unmarried children while under 18 years of age and the surviving unmarried children over age 18 and under the age of 22 who are full-time students, and to the child or guardian of a surviving unmarried child over age 18 who is disabled by a condition which disabled that child prior to attaining age 18 and which has continued without interruption after age 18, until the disability ceases, of a judge who dies prior to retirement under this chapter without a surviving spouse or in the event that the surviving spouse of a judge dies after his or her death. The amount paid shall be divided equally among the children.

“Children,” for the purposes of this section, shall be limited to dependent children and stepchildren of the judge at the time of his or her death.

“Disabled” or “disability” means, with respect to qualification for an allowance to a surviving child, inability to engage in any substantial gainful occupation by reason of any physical or mental impairment which is determined by the board, on the basis of competent medical or psychiatric opinion, to be of permanent or extended duration.

Election to come within this article shall be made by filing a written notice thereof with the Judges’ Retirement System. Any election by a judge may thereafter be revoked by the judge and a reelection may be made at any time after revocation.

The benefit payable under this section to a disabled child shall not exceed 25 percent of the compensation payable, at the time payments of the allowance fall due, to the judge holding the office which the judge last held prior to discontinuance of service as a judge.

The amendments to this section made during the 1991–92 Regular Session shall be applicable to any retired judge who elects to be subject to the amended provisions of this section on or before January 1, 1993.

(Amended by Stats. 1992, Ch. 176, Sec. 9. Effective July 13, 1992.)



75096.1

Notwithstanding any other provisions of this article to the contrary, the guardian of surviving unmarried children while under 18 years of age and the surviving unmarried children over age 18 and under age 22 who are full-time students, of a judge who dies prior to retirement without a surviving spouse, or in the event that the surviving spouse of such judge dies after his death while receiving an allowance payable pursuant to Section 75093, may elect to receive in lieu of any other surviving children’s benefits an allowance equivalent to that payable pursuant to Section 75093, including, in the event of the death of the judge without a surviving spouse, the deduction therein provided. The amount paid shall be divided equally among the children.

“Children” for the purposes of this section shall be limited to dependent children and stepchildren of the judge at the time of his death.

Election to come within the benefits of this article as provided in Section 75096 shall be deemed to include the judge’s election that his children should enjoy the election granted by this section, and contributions shall be made by the judge so electing as provided in Section 75097.

(Amended by Stats. 1983, Ch. 395, Sec. 26.)



75096.2

A monthly allowance equivalent to the allowance payable pursuant to Section 75104.4 shall be paid, in lieu of the allowance provided in Section 75096, or any other surviving children’s benefits, to the guardian of surviving unmarried children while under 18 years of age and the surviving unmarried children over age 18 and under age of 22 who are full-time students, of a judge who, although eligible for retirement, dies prior to retirement under this chapter without a surviving spouse, or in the event that the surviving spouse dies after his death while receiving an allowance payable pursuant to Section 75104.4. The amount paid shall be divided equally among the children.

“Children” for the purposes of this section shall be limited to dependent children and stepchildren of the judge at the time of his death.

Election to come within the benefits of this article as provided in Section 75096 shall be deemed to include an election to enjoy the benefit of this section, and contributions shall be made by the judge so electing as provided in Section 75097.

(Amended by Stats. 1983, Ch. 395, Sec. 27.)



75096.3

A monthly allowance equivalent to the allowance payable pursuant to Section 75077 shall be paid, in lieu of any other surviving children’s benefits, to the guardian of surviving unmarried children while under 18 years of age and the surviving unmarried children over age 18 and under age 22 who are full-time students, and to the guardian of a surviving unmarried child over age 18 who is disabled by a condition which disabled that child prior to attaining age 18 and which has continued without interruption after age 18, until the disability ceases, of a judge who dies after retirement under this chapter without a surviving spouse or in the event that the surviving spouse of a judge dies after his or her death while receiving an allowance payable pursuant to Section 75077. The amount paid shall be divided equally among the children.

“Children,” for the purposes of this section, shall be limited to dependent children and stepchildren of the judge at the time of his or her retirement.

“Disabled” or “disability” means, with respect to qualification for an allowance to a surviving child, inability to engage in any substantial gainful occupation by reason of any physical or mental impairment which is determined by the board, on the basis of competent medical or psychiatric opinion, to be of permanent or extended duration.

Election to come within the benefits of this article as provided in Section 75096 shall be deemed to include an election to enjoy the benefits of this section, and contributions shall be made by any retired judge so electing as fixed by Section 75097 to be deducted from the judge’s retirement allowance during his or her lifetime as provided in Section 75106.5.

The benefit payable under this section to a disabled child shall not exceed 25 percent of the compensation payable, at the time payments of the allowance fall due, to the judge holding the office which the retired judge last held prior to discontinuance of service as a judge.

The amendments made to this section during the 1991–92 Regular Session shall be applicable to any retired judge who elects to be subject to the amended provisions of this section on or before January 1, 1993. A retired judge so electing shall pay all the contributions he or she would have made pursuant to Section 75097 had he or she been covered by this article at the time of retirement.

(Amended by Stats. 1992, Ch. 176, Sec. 10. Effective July 13, 1992.)



75097

Any judge electing to come within this article shall contribute three dollars ($3) a month to the Judges’ Retirement Fund. The contribution shall be deducted from the monthly salary of each judge so electing by the Controller and each county auditor in the same manner as deductions are made pursuant to Sections 75102 and 75103. The Legislature reserves the right to increase the rate of contribution prescribed by this section in such amount as it may find appropriate.

(Amended by Stats. 1992, Ch. 176, Sec. 11. Effective July 13, 1992.)



75098

If an allowance is paid under this article no payment shall be made pursuant to Section 75104 or Section 75104.5, provided however, that if the prospective allowance payable to the children under the provisions of this article upon the death of a judge or retired judge without a surviving spouse is less than the aggregate amount payable under the provisions of Sections 75104 and 75104.5, and the judge has designated his children as his beneficiaries, the guardian of the children under age 18 and the children over 18 may elect to take the latter amount and waive the allowance otherwise payable under this article.

(Amended by Stats. 1983, Ch. 395, Sec. 29.)






ARTICLE 6 - Judges’ Retirement Fund

75100

There is in the State Treasury a fund known as the Judges’ Retirement Fund. All retirement allowances payable by law to judges shall be paid out of this fund. The fund shall consist of all cash, securities, or other assets paid into it in accordance with this article.

(Added by Stats. 1953, Ch. 206.)



75101

The Controller shall at the end of each month ascertain the aggregate amount of the annual salaries of judges covered by the system, and out of the General Fund he or she shall transfer monthly into the Judges’ Retirement Fund a sum equal to 8 percent of one-twelfth of the aggregate amount of those salaries.

(Amended by Stats. 1999, Ch. 785, Sec. 19. Effective January 1, 2000.)



75102

Except as provided in Section 75103.3, the Controller shall at the end of each month commencing with the salary for the month of July 1964 deduct 8 percent from the monthly salary, not including the additional compensation pursuant to Section 68203.1, of each Justice of the Supreme Court and of the courts of appeal and of the portion paid by the state of the monthly salary of each judge of the superior court and shall cause this amount to be paid into the Judges’ Retirement Fund.

(Amended by Stats. 2001, Ch. 118, Sec. 9. Effective July 30, 2001.)



75103

Except as provided in Section 75103.3, the auditor of each county shall deduct 8 percent from the portion paid by a county of the monthly salary, not including the additional compensation pursuant to Section 68203.1, of each judge of the superior court and cause this amount to be paid into the Judges’ Retirement Fund.

(Amended by Stats. 2002, Ch. 784, Sec. 500. Effective January 1, 2003.)



75103.1

The Legislature reserves the right to increase the rates of contribution prescribed by Sections 75101 to 75103, inclusive, in such amounts as it may find appropriate.

(Added by Stats. 1959, Ch. 1363.)



75103.2

The Legislature reserves the right to reduce any benefits applicable to any person who becomes a judge on and after January 1, 1980.

(Added by Stats. 1979, Ch. 709.)



75103.3

Notwithstanding any other provision of law, the state and the county may pick up, for the sole purpose of deferring income taxes thereon, as authorized by Section 414(h)(2) of the Internal Revenue Code (26 U.S.C.A. Sec. 414(h)(2)) and Section 17501 of the Revenue and Taxation Code, all of the normal contributions required to be deducted under Sections 75102 to 75103, inclusive, and paid into the Judges’ Retirement Fund. The payments shall be reported as employer-paid normal contributions and shall be credited to the judge’s account.

Nothing in this section shall be construed to limit the authority of the state or the county to periodically eliminate the pickup by the state of all of the normal contributions required to be paid by a judge, as authorized by this section.

This section shall not affect the computation of a judge’s retirement allowance.

(Added by Stats. 1985, Ch. 524, Sec. 4. Effective September 9, 1985.)



75103.5

No county shall directly or indirectly pay from its funds the member contributions to the Judges’ Retirement Fund required by this article.

(Added by Stats. 1990, Ch. 1232, Sec. 9. Operative January 9, 1991, by Sec. 10 of Ch. 1232.)



75103.6

Calculations of retirement benefits and Extended Service Incentive Program benefits under this chapter for any judge in the Voluntary Waiver of Salary Program, as described in paragraph (4) of subdivision (b) of Section 68106, shall include salary and contributions that would have been paid had the judge not been in the program. The state shall pay the costs that result from the increased benefits and monetary credits.

(Added by Stats. 2009, Ch. 240, Sec. 4. Effective January 1, 2010.)



75104

(a) Except as otherwise provided in subdivisions (b) and (c), should any judge die, resign, or cease to be a judge prior to his or her retirement, or die after electing to allow his or her accumulated contributions to remain in the fund pursuant to Section 75033 but prior to attaining age 65, the amount of his or her accumulated contribution shall be paid to his or her beneficiary nominated by written designation duly filed with the Judges’ Retirement System, or to him or her, as the case may be. If an allowance is paid to a surviving spouse pursuant to this chapter, no payment shall be made pursuant to this section.

(b) A judge who has filed a declaration of candidacy for election or reelection to any judicial office may not withdraw his or her contributions until after the election. If a judge is elected or reelected to a judicial office, he or she may not withdraw his or her contributions until he or she has declined to accept the office or has ceased to hold the office to which he or she has been elected.

(c) A judge who has been appointed, commissioned, or nominated to any judicial office of this state may not withdraw his or her contributions until he or she has declined to serve or terminated his or her service in the latter office.

(Amended by Stats. 2002, Ch. 664, Sec. 127.9. Effective January 1, 2003.)



75104.4

(a) The surviving spouse of any judge who dies on or after January 1, 1954, but before retirement and after becoming eligible for retirement pursuant to Section 75025 or 75033 or who dies on or after January 1, 1954, while serving as judge and has served as a judge for 30 years, shall receive an allowance equal to one-half of the amount of the unmodified retirement allowance that would be payable to the judge were he or she living and retired under this chapter. The allowance is payable commencing upon the day following the date of the death of the judge and continuing until the death of the surviving spouse. If, pursuant to this section, an allowance is paid to the surviving spouse of a judge, no payment shall be made pursuant to Section 75104 or 75104.5.

(b) The Legislature hereby finds and declares that the payment of allowances to the surviving spouse of a judge pursuant to this section, as amended at the 1959 Regular Session of the Legislature, serves a public purpose in that it promotes the public welfare by encouraging experienced jurists to continue their service in the expectation that the Legislature will fairly provide for their surviving spouses under changing circumstances, as the Legislature is now doing for spouses of judges who have heretofore died. Continued service by, and increased efficiency of, judges secure in this knowledge will more than compensate the state for any increased expense for allowances to surviving spouses provided by the amendment enacted at the 1959 session of the Legislature.

(Amended by Stats. 2004, Ch. 231, Sec. 17. Effective January 1, 2005.)



75104.5

Upon the death of a judge before retirement there shall be paid to his or her beneficiary, if he or she has designated one, and if not, to his or her estate, in addition to any other benefits provided by this chapter or by Division 4 of the Labor Code, an amount equal to one-twelfth of the annual compensation of that judge during the 12 months immediately preceding his or her death, multiplied by the completed number of years of service as a judge, but not to exceed one-half of the judge’s annual compensation. The benefit accorded by this section is not payable if the deceased judge’s spouse survives him or her and is entitled to receive an allowance for life pursuant to the provisions of this chapter.

(Amended by Stats. 2002, Ch. 664, Sec. 128.1. Effective January 1, 2003.)



75105

The Board of Administration of the Public Employees’ Retirement System shall have authority to invest the money contained in the Judges’ Retirement Fund in the same manner and subject to the same restrictions as investments of the Public Employees’ Retirement Fund.

(Amended by Stats. 1978, Ch. 384.)



75106

The State Treasurer is the custodian of the Judges’ Retirement Fund. At the end of each month the Judges’ Retirement System shall ascertain the written notices of voluntary retirement and the written certificates of involuntary retirement that have been filed with the Judges’ Retirement System and cause warrants to be drawn upon the State Treasury in favor of each retired judge for the amount of the retirement allowance to which he or she is entitled.

(Amended by Stats. 2002, Ch. 664, Sec. 128.2. Effective January 1, 2003.)



75106.5

A retired judge or the surviving spouse of a judge, entitled to receive an allowance under the provisions of this chapter, may authorize deductions to be made from the allowance, in accordance with regulations established for the payment of group insurance premiums and other premiums provided for under the provisions of Section 1156 of this code as well as shares or obligations of any regularly chartered credit union.

(Amended by Stats. 1969, Ch. 281.)



75107

Whenever it appears to the Judges’ Retirement System that the money in the Judges’ Retirement Fund is insufficient, or is likely to become insufficient, to pay all retirement allowances payable by law to retired judges and all other obligations of the fund which will become payable during the ensuing fiscal year, the Judges’ Retirement System shall report such condition of the fund to the Legislature at its next regular session, and upon receipt of such report it shall be the duty and obligation of the Legislature to appropriate, in the State Budget Act, or otherwise, such sums as may be necessary to make the Judges’ Retirement Fund fully sufficient to pay all of the obligations of the fund which will become payable during the ensuing fiscal year.

(Amended by Stats. 1986, Ch. 115, Sec. 20.)



75108

Notwithstanding any other provision, all expenses of administration of this article shall be paid by appropriation from the fund.

(Amended by Stats. 1983, Ch. 639, Sec. 9. Effective September 1, 1983.)



75109

If the Judges’ Retirement System determines that there has been an overpayment of contributions or that any amount not required to be paid under this chapter has been paid by a judge, the Judges’ Retirement System shall refund the amount of the overpayment or excess payment to the judge. So much money as may be necessary is hereby appropriated from the Judges’ Retirement Fund for the purpose of making refunds under this section.

(Amended by Stats. 1986, Ch. 115, Sec. 21.)



75109.1

(a) When there has been a payment of death benefits, a return of accumulated contributions, a contribution adjustment, or a deposit of contributions, this system may refrain from collecting an underpayment of accumulated contributions if the amount to be collected is two hundred fifty dollars ($250) or less.

(b) Notwithstanding Section 75109, when there has been a payment of death benefits, a return of accumulated contributions, a contribution adjustment, or a deposit of contributions, and there is a balance of fifty dollars ($50) or less remaining posted to a member’s individual account, or an overpayment of fifty dollars ($50) or less was received, this system may dispense with a return of accumulated contributions.

(c) When there is a positive or negative balance of two hundred fifty dollars ($250) or less remaining posted to a member’s individual account, or the balance exceeds two hundred fifty dollars ($250) but the difference to the monthly allowance unmodified by any optional settlement is less than five dollars ($5), this system may dispense with any recalculation of, or other adjustment to, benefit payments.

(d) The dollar amounts specified in subdivisions (a) and (c) shall be adjusted in accordance with any changes in the dollar amounts specified in Section 13943.2.

(Added by Stats. 2004, Ch. 231, Sec. 18. Effective January 1, 2005.)



75109.5

The Judges’ Retirement System shall keep in convenient form such data as is necessary for the actuarial valuation of this retirement law. As of June 30, 1973, and thereafter at the ends of periods not to exceed four years, the Judges’ Retirement System shall cause to be made an actuarial investigation into the mortality, service and compensation experience of members and persons receiving benefits and an actuarial valuation of the assets and liabilities of this retirement law. From time to time the Judges’ Retirement System shall determine the rate of interest being earned on the Judges’ Retirement Fund.

The Judges’ Retirement System shall cause to be published, as of the date of the investigation and valuation, a financial statement showing an actuarial valuation of the assets and liabilities of the system and a certified statement as to the accumulated cash and securities in the Judges’ Retirement Fund. The Judges’ Retirement System shall include recommendations for financing the retirement law in the financial statement.

(Amended by Stats. 1986, Ch. 115, Sec. 22.)



75109.6

When there is insufficient data upon which to establish mortality rates or other actuarial assumptions required to evaluate the obligations of the system, the board may adopt appropriate assumptions which are necessary, upon the advice and recommendation of the actuary.

All computations, payments, and other acts previously made or done by the board or its officers and employees which would be valid if this section has been in effect at the time the computations, payments, or other acts were made or done are hereby ratified, confirmed, and validated.

(Added by Stats. 1981, Ch. 388, Sec. 6.)



75109.7

The board may assess a county a reasonable amount to cover costs incurred because of the county’s failure to submit reports within 30 days of the date the reports are due. The payments of the assessments shall be credited to the Judges’ Retirement Fund.

The board may charge interest on the amount of any payment due and unpaid by a county until payment is received. Interest shall be charged at a rate approximating the average rate received on moneys then being invested. The interest charged shall be deemed interest earnings in the year in which received.

(Added by Stats. 1982, Ch. 863, Sec. 5.)



75111

(a) Whenever a person entitled to payment of a member’s contributions or any other benefit fails to claim the payment or cannot be located or a warrant in payment is canceled pursuant to Section 17070, the amount owed from the retirement fund shall be administered in accordance with subdivision (c).

(b) Whenever the amount of a benefit payable by this system cannot be determined because the recipient cannot be identified or information necessary to determination of the benefit to be paid cannot be acertained, the contributions of the member on whose account the benefit is payable shall be administered in accordance with subdivision (c).

(c) Notwithstanding any provision of law to the contrary, the amounts described in subdivisions (a) and (b) shall be held, or if a warrant has been drawn the warrant shall be redeposited in the retirement fund and held for the claimant without accumulation of interest, and the redeposit shall not operate to reinstate the membership of the person with respect to whose membership the refund or benefit was payable in this system. If the proceeds, whether heretofore or hereafter redeposited, are not claimed within four years after the date of the redeposit, they shall revert to and become a part of the fund. Transfer to the fund shall be made as of the June 30th next following the expiration of the four-year period.

The board may at any time after transfer of proceeds to the fund upon receipt of proper information satisfactory to it, return the proceeds to the credit of the claimant, to be administered in the manner provided under this system.

(Added by Stats. 1983, Ch. 773, Sec. 9.)









CHAPTER 11.5 - Judges’ Retirement System II

ARTICLE 1 - General Provisions

75500

(a) This chapter shall be known and may be cited as the Judges’ Retirement System II Law.

(b) Chapter 11 (commencing with Section 75000) shall not apply to this chapter and shall not apply to judges, as defined in Section 75502.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75501

Unless the context otherwise requires, the definitions and general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75502

(a) “Judge” means a justice of the Supreme Court or of a court of appeal, or a judge of a superior court, municipal court, or justice court who is first elected or appointed to judicial office on or after November 9, 1994, and is not a member of the Judges’ Retirement System pursuant to Chapter 11 (commencing with Section 75000). A retired judge does not acquire status as a judge for the purposes of this chapter by reason of designation as a temporary judge of, or assignment by the Chairperson of the Judicial Council to, any of these courts.

A former member of the Judges’ Retirement System under Section 75002 who withdrew his or her contributions upon leaving office, and who takes judicial office on or after November 9, 1994, becomes a member of the system existing under Chapter 11 (commencing with Section 75000) and does not become a member of the Judges’ Retirement System II. No person shall be a member of the Judges’ Retirement System II who is or ever has been a member of the Judges’ Retirement System pursuant to Chapter 11 (commencing with Section 75000).

(b) “System” means the Judges’ Retirement System II established by this chapter.

(c) “Service” means the period of time a judge received a salary and made contributions to the system by reason of holding office as a judge of any one or more of the courts of this state specified in subdivision (a), computed in years and fractions of years.

(d) “Final compensation” means the average monthly salary of a judge during the 12 months immediately preceding his or her retirement from or otherwise leaving judicial office and as limited by Section 75572.

(e) “Benefit factor” means the percentage used in calculating a judge’s monthly retirement allowance under Section 75522.

(f) “Contributions” means the accumulated deductions from the judge’s salary under Sections 75601 and 75602. References to payment to a judge of his or her contributions or to the determination of a judge’s and spouse’s shares in the contributions include both the contributions and interest thereon at the rates determined by the Board of Administration of the Public Employees’ Retirement System.

(g) “Salary” means the compensation received by a judge as the emolument of the office of judge, but does not include any additional compensation received by reason of designation as a temporary judge or assignment by the Chairperson of the Judicial Council or the additional compensation pursuant to Section 68203.1.

(h) “Board” means the Board of Administration of the Public Employees’ Retirement System.

(i) “Fund” or “retirement fund” means the Judges’ Retirement System II Fund established pursuant to Section 75600.

(j) All references to “spouse,” “surviving spouse,” or “marriage” in this chapter apply equally to a domestic partner or domestic partnership, as defined in Section 297 of the Family Code, and all rights and responsibilities granted to a spouse or surviving spouse shall be granted equally to a domestic partner to the extent provided by Section 297.5 of the Family Code.

(Amended by Stats. 2012, Ch. 833, Sec. 11. Effective January 1, 2013.)



75505

(a) This chapter shall be administered and governed pursuant to the Public Employees’ Retirement Law to the same extent and with the same effect as if those provisions are contained in this chapter, except for those provisions that provide for the payment of an allowance or other benefit and except for those provisions that conflict with any provision of this chapter. To the extent applicable, the Board of Administration of the Public Employees’ Retirement System shall administer this chapter in conformance with the California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1) to the same extent and with the same effect as if the provisions of the act are contained in the Judges’ Retirement System II Law. If the Board of Administration of the Public Employees’ Retirement System determines that there is a conflict between the provisions of the California Public Employees’ Pension Reform Act of 2013 and this chapter, the provisions of the California Public Employees’ Pension Reform Act of 2013 shall control.

(b) All payments from the Judges’ Retirement System II Fund shall be made upon warrants drawn by the Controller upon demands by the Board of Administration of the Public Employees’ Retirement System.

(Amended by Stats. 2013, Ch. 526, Sec. 26. Effective January 1, 2014.)



75506

The board shall, annually, send each judge a member statement which shall include information regarding accrued service credit, accrued monetary credits, retirement eligibility dates, and other pertinent information.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75506.5

(a) Any judge may elect, by written election filed with the board at any time prior to retirement, to make contributions, and receive service credit for, all of the time he or she served as a full-time subordinate judicial officer, as defined in Section 71601, prior to becoming a judge, excluding any period of time for which the judge is receiving, or is entitled to receive, a retirement allowance from any other public retirement system.

(b) A judge electing to receive credit for service pursuant to this section shall, at the time of filing his or her election, pay into the Judges’ Retirement Fund II, a sum equal to the actuarial present value of the increase in benefits due to the additional service. The amount shall be determined by the board in accordance with this section.

(Added by Stats. 2001, Ch. 433, Sec. 9. Effective January 1, 2002.)



75506.6

(a) A judge may elect, in writing filed with the Judges’ Retirement System II, to make contributions and receive service credit in this system for active service, performed prior to entering this system, of not less than one year in the Armed Forces of the United States or not less than one year in the Merchant Marine of the United States prior to January 1, 1950, excluding any period of that active service for which the judge is receiving, or is entitled to receive, a retirement allowance from any other retirement system supported wholly or in part by public funds. The service credit for that service shall be granted on the basis of one year of credit for each year of credited service in this system, but may not exceed a total of four years of service credit regardless of the number of years of either that service or subsequent judicial service. A judge electing to receive credit for that service shall have at least one year of judicial service credited on the date of the election or the date of retirement. If the service described in this subdivision terminated with a dishonorable discharge, service credit in the system may not be granted under this section.

(b) For purposes of this section, a judge means a judge as defined under Section 75502 or a judge who has retired under Section 75521 or 75522.

(c) The retirement allowance of a retired judge who elects to receive service credit pursuant to this section shall be increased only with respect to the allowance payable on and after the date of election.

(d) A judge who elects to receive credit for service pursuant to this section shall contribute to the Judges’ Retirement Fund II a sum equal to the actuarial present value of the increase in benefits due to the additional service, as determined by the chief actuary and approved by the board.

(e) An election by a judge to receive credit for service under this section shall be effective only if accompanied by a lump-sum payment or an authorization for payment, other than a lump-sum payment, in accordance with regulations adopted by the board.

(Added by Stats. 2004, Ch. 231, Sec. 19. Effective January 1, 2005.)



75506.7

(a) A judge may receive service credit for the purposes of retirement under Section 75522 or 75560, or for purposes of calculating survivor benefits under Section 75590, for the time during which he or she was absent from his or her position as a judge by reason of service with the uniformed services, if the judge returns to judicial office within six months of separation from an eligible period of service in the uniformed services, as prescribed in Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code, and the judge elects and satisfies the requirements of subdivision (b).

(b) In order to receive service credit under subdivision (a) a judge shall contribute an amount equal to the member contributions that would have been made by the judge during the absence as required under Sections 75061 and 75602. The judge’s contributions shall be made prior to the judge’s retirement and shall be effective only if accompanied by a lump-sum payment of the contributions due for the period during which the judge was absent due to service with the uniformed services. The judge’s payment of contributions shall not exceed the amount the judge would have been required to contribute had the judge not served in the uniformed services and remained in judicial office continuously throughout the eligible period of service in the uniformed services.

(c) Upon satisfaction of the requirements of subdivisions (a) and (b), the judge shall be credited with the service that would have accrued had the judge remained continuously employed and not undertaken service in the uniformed services.

(d) Upon satisfaction of the requirements of subdivisions (a) and (b), the judge shall receive the monetary credits that would have accrued under Section 75520 if the member had not served in the uniformed services and had remained in judicial office continuously.

(e) The system shall comply with Chapter 43 (commencing with Section 4301) of Title 38 of the United States Code, as that chapter may be amended from time to time.

(f) For the purposes of this section:

(1) “Uniformed services” means the Armed Forces, the Army National Guard and the Air National Guard when engaged in active duty for training, inactive duty training, or full-time National Guard duty, the commissioned corps of the Public Health Service, and any other category of persons designated by the President in time of war or national emergency.

(2) “Service in the uniformed services” means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes: active duty, active duty for training, initial active duty for training, inactive duty training, full-time National Guard, or a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the employment for the purpose of performing funeral honors duty as provided in Section 12503 of Title 10 or Section 115 of Title 32 of the United States Code.

(Added by Stats. 2008, Ch. 626, Sec. 1. Effective September 30, 2008.)



75506.8

When a judge that satisfies the requirements of Section 75506.7 makes the contributions required to receive service credit for service with the uniformed services, the state shall contribute an amount equal to the contributions that would have been made by the state during the judge’s absence. The state’s contribution shall be based upon the judge’s compensation earnable and the contribution rates in effect at the commencement of the absence.

(Added by Stats. 2008, Ch. 626, Sec. 2. Effective September 30, 2008.)



75507

(a) Any allowance payable to a retired judge or to a surviving spouse or to an eligible surviving child that has accrued and remained unpaid at the time of the death of the judge or the death of a surviving spouse or surviving child, or any unclaimed warrant issued prior to the date of death and returned to the board, shall be paid pursuant to the following order:

(1) The survivor entitled to an allowance payable by the board.

(2) The beneficiary designated by the surviving spouse, eligible surviving child, or retired judge if there is no eligible survivor.

(3) The estate of the deceased, if there is no one entitled to payment under paragraph (1) or (2). The payment to the estate shall be paid to either the estate of the deceased or the duly authorized representative or representatives of the estate when this system receives a court order appointing an executor, administrator, or personal representative.

(4) If the estate does not require probate and the deceased has a trust, the payment may, in the judgment of the board, be paid to the successor trustee named in the trust.

(5) If the estate does not require probate and the deceased does not have a trust, the payment may, in the judgment of the board, be paid to the beneficiary or beneficiaries of the deceased named in a valid will.

(b) If there is no qualifying beneficiary pursuant to paragraphs (1) to (5), inclusive, of subdivision (a), the payment shall be paid to the surviving next of kin of the deceased pursuant to the order of distribution specified in Section 21493.

(Amended by Stats. 2009, Ch. 130, Sec. 38. Effective January 1, 2010.)



75508

The surviving spouse or eligible surviving child of a deceased judge who is receiving a monthly allowance from the system, or a retired judge, if there is no spouse or eligible child, may designate a beneficiary to receive the pro rata allowance remaining payable in the month of his or her death. The designation may be made, changed, or revoked at any time, and shall be in writing and filed with the system.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)






ARTICLE 2 - Early Retirement and Normal Retirement

75520

(a) A judge shall, monthly, accrue monetary credits equal to 18 percent of the judge’s monthly salary.

(b) To the total monetary credits in each judge’s account, an additional amount shall be credited monthly at a rate, not less than zero, equal to the annual net earnings rate achieved by the Judges’ Retirement System II Fund on its investments of moneys in the Judges’ Retirement System II Fund during the preceding fiscal year.

(Amended by Stats. 1999, Ch. 785, Sec. 20. Effective January 1, 2000.)



75521

(a) A judge who leaves judicial office before accruing at least five years of service shall be paid the amount of his or her contributions to the system, and no other amount.

(b) A judge who leaves judicial office after accruing five or more years of service and who is not eligible to elect to retire under Section 75522 shall be paid the amount of his or her monetary credits determined pursuant to Section 75520, including the credits added under subdivision (b) of that section computed to the last day of the month preceding the date of distribution, and no other amount.

(c) Judges who leave office as described in subdivision (b) are “retired judges” for purposes of a concurrent retirement with respect to the benefits provided under Section 20639 and assignment pursuant to Article 2 (commencing with Section 66540) of Chapter 2 and are eligible for benefits provided under Section 22814.

(d) After a judge has withdrawn his or her accumulated contributions or the amount of his or her monetary credits upon leaving judicial office, the service shall not count in the event he or she later becomes a judge again, until he or she pays into the Judges’ Retirement System II Fund the amount withdrawn, plus interest thereon at the rate of interest then being required to be paid by members of the Public Employees’ Retirement System under Section 20750 from the date of withdrawal to the date of payment.

(Amended by Stats. 2004, Ch. 69, Sec. 32. Effective June 24, 2004.)



75522

(a) A judge is eligible to retire pursuant to this section upon attaining both 65 years of age and 20 or more years of service, or upon attaining 70 years of age with a minimum of five years of service.

(b) The office of a judge who retires under this section becomes vacant on the date of the retirement.

(c) A judge who retires pursuant to this section shall, within 30 days after the effective date of the retirement, elect to receive either the benefits provided by subdivision (d) or the benefits provided by subdivision (e). Under rules adopted by the board, the time for the election may be extended in cases of illness or other hardship, but once made, the election shall be final and irrevocable.

(d) The judge may elect to receive for life a monthly retirement allowance equal to the benefit factor multiplied by the judge’s final compensation multiplied by the number of years of service credit.

(1) The benefit factor for a judge eligible to retire pursuant to this section equals 3.75 percent per year of service.

(2) In no event shall the retirement allowance at the time of retirement exceed 75 percent of the judge’s final compensation.

(e) The judge may elect to receive the amount of his or her monetary credits determined pursuant to Section 75520, including the credits added under subdivision (b) of that section computed to the last day of the month preceding the date of distribution. Under rules adopted by the board, the judge may elect to receive that amount in a single payment, or may direct that it be paid in an annuity of actuarially equivalent value for the judge’s life or in one of the optional forms provided for in Section 75571.

(f) If a retired judge fails or refuses to make an election pursuant to subdivision (c) within the time allowed, he or she shall be deemed to have elected to receive a monthly retirement allowance under subdivision (d).

(Amended by Stats. 1998, Ch. 212, Sec. 6. Effective January 1, 1999.)



75523

(a) The retirement allowance of retired judges who have elected to receive a monthly allowance under subdivision (d) of Section 75522 or who have retired for disability and are receiving an allowance under Section 75560.4 shall be adjusted effective in January of each year after a judge has been retired under this chapter for more than six months, to reflect any increase in the cost of living occurring after January 1 of the immediately preceding fiscal year. The United States city average of the “Consumer Price Index for all Urban Consumers,” as published by the United States Bureau of Statistics, shall be used as the basis for determining changes in the cost of living.

(b) No adjustment shall be made unless the cost-of-living increase equals or exceeds 1 percent. The allowance shall not be increased more than 3 percent in a single year. Increases shall be compounded.

(c) The allowance shall not be decreased as a result of the cost-of-living adjustment.

(d) The board shall provide, by rule, any details needed for the implementation of this section.

(Amended by Stats. 1999, Ch. 785, Sec. 22. Effective January 1, 2000.)



75524

Any designation as a temporary judge or any assignment by the Chairperson of the Judicial Council shall be disregarded for purposes of this chapter. For the purposes of this chapter, no person shall acquire status as a judge, nor shall any person’s status as a judge be affected, by that designation or assignment.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75525

Retired judges, and beneficiaries, who are entitled to receive allowances under this chapter, may authorize deductions to be made from their retirement allowance payments, in accordance with regulations established by the board for payment of group life insurance premiums for a group life insurance plan approved by the Director of Finance.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75526

A judge who pleads guilty or no contest or is found guilty of a crime committed while holding judicial office that is punishable as a felony under California or federal law and which either involves moral turpitude under that law or was committed in the course and scope of performing the judge’s duties, and the conviction becomes final shall not receive any benefits from the system, except that the amount of his or her contributions to the system shall be paid to him or her by the system.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75527

Notwithstanding any other provision of this chapter, the benefits payable to any person shall be subject to the limitations set forth in the Internal Revenue Code.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75528

A judge must have a minimum of six years of judicial service to be eligible for benefits provided by retiring concurrently from this system and the Public Employees’ Retirement System or a retirement system subject to the County Employees Retirement Law of 1937 pursuant to Section 20639 or 31840.8.

(Added by Stats. 2001, Ch. 433, Sec. 11. Effective January 1, 2002.)






ARTICLE 3 - Community Property

75550

In this article, unless the context indicates otherwise:

(a) “Member” means a judge as defined in Section 75502.

(b) “Nonmember” means the spouse or former spouse of a member, who as a result of petitioning the court for the division of community property has been awarded a distinct and separate account reflecting specific monetary credits, specific credited service, and accumulated contributions.

(c) “Court” means the court with jurisdiction over the marriage.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75551

(a) If a member’s marriage is dissolved or a member and his or her spouse are legally separated while the member is an active judge, the court shall make the following determinations:

(1) The number of years of service that accrued during the marriage of the member and nonmember, down to the date of their separation.

(2) The date of the parties’ separation.

(3) If the member had been a judge for fewer than five years on the date of separation, the court shall determine the member’s and nonmember’s shares of the judge’s contributions to the fund, based on Section 2610 of the Family Code, and on the law generally applicable to property earned during marriage.

(4) If the member had been a judge for five years or more on the date of separation, the court shall determine the member’s and nonmember’s shares of the judge’s monetary credits that have accrued pursuant to Section 75520, based on Section 2610 of the Family Code, and on the law generally applicable to property earned during marriage. The monetary credits include the credits computed pursuant to subdivision (b) of Section 75520 computed to the date the court finds appropriate.

(b) The determinations made pursuant to paragraphs (1) and (2) and pursuant to paragraph (3) or (4) of subdivision (a) shall be included in the judgment of dissolution or separation. The system shall deem any portion of the judge’s contributions or of the judge’s monetary credits that were not allocated by the judgment to the nonmember, to be allocated to the member.

(c) Promptly after receiving a certified copy of a judgment dissolving the marriage of a member or legally separating a member and nonmember and allocating shares of the member’s contributions pursuant to paragraph (3) of subdivision (a), the fund shall pay to the nonmember the amount allocated to him or her in the judgment. The nonmember shall have no further interest in the fund.

(d) Promptly after receiving a certified copy of a judgment dissolving the marriage of a member or legally separating a member and nonmember and allocating shares of the member’s monetary credits pursuant to paragraph (4) of subdivision (a), the fund shall pay to the nonmember the amount allocated to him or her in the judgment. The nonmember shall have no further interest in the fund.

(e) The amount of the payment pursuant to subdivision (c) or (d) shall be subtracted from the member’s monetary credits as computed pursuant to Section 75520. Until the amount is redeposited pursuant to Section 75552, the additional credits accorded pursuant to subdivision (b) of Section 75520 shall be computed on the amount so reduced.

(Amended by Stats. 1996, Ch. 482, Sec. 3. Effective January 1, 1997.)



75552

(a) After payment of a portion of the member’s contributions to a nonmember pursuant to subdivision (b) of Section 75551, the member may redeposit the full amount in the fund at any time before he or she retires or otherwise leaves judicial office. The redeposit shall include interest at the rate of interest then being required to be paid by members of the Public Employees’ Retirement System under Section 20750 from the date of payment to the date of redeposit. A partial redeposit shall not be accepted.

(b) After payment of a portion of the member’s monetary credits to a nonmember pursuant to subdivision (c) of Section 75551, the member may redeposit the full amount in the fund at any time before he or she retires or otherwise leaves judicial office. The redeposit shall include interest at the greater of: (1) the rate of interest then being required to be paid by members of the Public Employees’ Retirement System under Section 20750 from the date of payment to the date of redeposit; or (2) the compounded amounts that would have been credited to the member’s monetary account pursuant to subdivision (b) of Section 75520 had the payment not been made to the nonmember. A partial redeposit shall not be accepted.

(Amended by Stats. 2014, Ch. 237, Sec. 11. Effective January 1, 2015.)



75553

(a) If a member leaves judicial office after a nonmember has received a share of the member’s contributions or a share of the member’s monetary credits pursuant to Section 75551, the member’s retirement fund rights shall be determined pursuant to this section.

(b) If the member has redeposited the amount paid to the nonmember, with interest, pursuant to Section 75552, the payment to the nonmember shall be ignored and the member’s rights shall be determined as though the payment to the nonmember had not occurred; and subdivisions (c), (d), and (e) shall not apply.

(c) If the member leaves judicial office before accruing at least five years of service, he or she shall be paid the dollar amount of his or her contributions to the system minus the amount paid to the nonmember, and no other amount.

(d) If the member leaves office after accruing five or more years of service and either: (1) elects, pursuant to subdivision (e) of Section 75522, to receive the amount of his or her monetary credits; or (2) is entitled, pursuant to subdivision (b) or (c) of Section 75521 to receive only the amount of his or her monetary credits, the member shall be paid the amount of his or her monetary credits as provided in Section 75521 or subdivision (e) of Section 75522, reduced as provided in subdivision (d) of Section 75551.

(e) If the member is eligible for retirement pursuant to Section 75522 and elects, pursuant to subdivision (d) of Section 75522, to receive a monthly allowance, the judge’s monthly allowance shall equal the monthly allowance that would have been payable pursuant to subdivision (d) of Section 75522 based on the judge’s service and salary, multiplied by a fraction equal to:

NMS

S

+

50% (MS)

S

where:

_____ “S”
_____ “MS”

_____ “NMS”

=
=

=

the member’s total service
the member’s service while married to
the nonmember prior to their separation
the member’s service while not married
to the nonmember

(f) If, notwithstanding paragraph (1) of subdivision (a) of Section 75551, the judgment did not specify the number of years of service that accrued during the marriage or other necessary facts, the system may make its own determination in order to make the computation in subdivision (e).

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)






ARTICLE 4 - Disability Retirement

75560

No judge shall be eligible to be retired for disability unless the judge is credited with at least five years of judicial service or unless the disability is a result of injury or disease arising out of and in the course of judicial service.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75560.1

(a) Any judge who is unable to discharge efficiently the duties of his or her office by reason of mental or physical disability that is or is likely to become permanent may, with his or her consent and with the approval of the Chief Justice or Acting Chief Justice and the Commission on Judicial Performance, be retired from office. The consent of the judge shall be made on a written application to the Commission on Judicial Performance, signed by the judge or a family member or legal representative acting on the judge’s behalf. The retirement shall be effective upon approval by the designated officers, except as provided in subdivision (b). A certificate evidencing the approval shall be filed with the Secretary of State. Upon the filing of the certificate, a successor shall be appointed to fill the vacancy.

(b) Any judge who dies after executing an application evidencing his or her consent that has been received in the office of the commission and before the approval of both of the designated officers has been obtained shall be deemed to have retired on the date of his or her death if the designated officers, prior to the filling of the vacancy created by the judge’s death, file with the Secretary of State their certificate of approval.

(c) No retirement under this section may be approved unless a written statement by a physician or psychiatrist that he or she has personally examined the judge applying for retirement under this section and that he or she is of the opinion that the judge is unable to discharge efficiently the duties of the judge’s office by reason of a mental or physical disability that is or is likely to become permanent is presented to the persons having the responsibility to approve or disapprove the retirement.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75560.4

(a) A judge who retires for disability shall receive a retirement allowance in an amount equal to the lower of the following:

(1) The benefit factor under subdivision (d) of Section 75522 multiplied by the judge’s final compensation on the effective date of the disability retirement, multiplied by the number of years of service the judge would have been credited if the judge’s service had continued to the age the judge would have first been eligible to retire under subdivision (a) of Section 75522.

(2) Sixty-five percent of the judge’s final compensation on the effective date of the disability retirement.

(b) Notwithstanding subdivision (a), the retirement allowance of a judge who retires for disability shall equal 65 percent of the judge’s final compensation on the effective date of the disability retirement regardless of the judge’s age or length of service, if the Commission on Judicial Performance determines that the disability is predominantly a result of injury arising out of and in the course of judicial service.

(Amended by Stats. 2006, Ch. 538, Sec. 332. Effective January 1, 2007.)



75560.6

The Commission on Judicial Performance, in its discretion, but not more often than once every two years, may require any judge who is receiving an allowance under this article and who is under the age of 65 years to undergo medical examination. The examination shall be made by one or more physicians and surgeons, appointed by the Commission on Judicial Performance, at the place of residence of the judge or other place mutually agreed upon. Upon the basis of the examination the commission shall determine whether he or she is still incapacitated, physically or mentally, for service as a judge. If the commission determines, on the basis of the results of the medical examination, that he or she is not so incapacitated, he or she shall be a judicial officer of the state, but shall not exercise any of the powers of the justice or judge except while under assignment to a court by the Chairperson of the Judicial Council. The allowance of the judge shall cease if he or she refuses an assignment while he or she is not so incapacitated. Section 68543.5 is applicable to the judge.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75562

A judge who applies for disability retirement and against whom there is pending a criminal charge of the commission of, or who has been convicted of, a felony under California or federal law, allegedly committed or committed while holding judicial office, prior to the approval of the application:

(a) Shall be presumed not to be disabled and this presumption is a presumption affecting the burden of proof.

(b) Shall, in a disability retirement proceeding before the commission, be subject to the standard of proof of clear and convincing evidence sufficient to sustain a claim to a reasonable certainty.

(c) Shall support the application with written statements described in subdivision (c) of Section 75560.1 from each of at least two physicians or two psychiatrists.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75563

A judge against whom there is pending a disciplinary proceeding that could lead to his or her removal from office or who has been removed from office for judicial misconduct, prior to the approval of his or her application for disability retirement:

(a) Shall be presumed not to be disabled and this presumption is a presumption affecting the burden of proof.

(b) Shall, in a disability retirement proceeding before the commission, be subject to the standard of proof of clear and convincing evidence sufficient to sustain a claim to a reasonable certainty.

(c) Shall support the application with written statements described in subdivision (c) of Section 75560.1 from each of at least two physicians or two psychiatrists.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75564

A member who is defeated at an election and who either had submitted, prior to the date of the election, an application for disability retirement or submits, on or after the date of the election, an application for disability retirement:

(a) Shall be presumed not to be disabled and this presumption is a presumption affecting the burden of proof.

(b) Shall, in a disability retirement proceeding before the commission, be subject to the standard of proof of clear and convincing evidence sufficient to sustain a claim to a reasonable certainty.

(c) Shall support the application with written statements described in subdivision (c) of Section 75560.1 from each of at least two physicians or two psychiatrists.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)






ARTICLE 5 - Payment of Benefits

75570

(a) In lieu of the retirement allowance under subdivision (d) of Section 75522 for his or her life alone, a judge who elects to retire with a monthly allowance under subdivision (d) of Section 75522 may elect, or revoke or change a previous election prior to the approval of the previous election, to have the actuarial equivalent of his or her retirement allowance as of the date of retirement applied to a lesser retirement allowance, in accordance with one of the optional settlements specified in Section 75571.

(b) That election, revocation, or change of election shall be made by a writing filed with the system within 30 calendar days after the making of the first payment on account of any retirement allowance.

(Amended by Stats. 2014, Ch. 237, Sec. 12. Effective January 1, 2015.)



75571

(a) Optional settlement one consists of the right to have a retirement allowance paid him or her until his or her death and if he or she dies before he or she receives the amount of his or her accumulated contributions at retirement, to have the balance at death paid to his or her surviving spouse or estate.

(b) (1) Optional settlement two consists of the right to have a retirement allowance paid him or her until his or her death and thereafter to his or her surviving spouse for life.

(2) If the judge’s spouse predeceases the judge and the judge elected this optional settlement to be effective on or after January 1, 2002, the judge’s allowance shall be adjusted effective the first day of the month following the death of the spouse to reflect the benefit that would have been paid had the judge not elected an optional settlement.

(3) If the marriage of a retired judge is dissolved or annulled or if the retired judge and his or her spouse are legally separated and the judgment dividing their community property awards the total interest in this system to the retired judge, and the retired judge elected this optional settlement to be effective on or after January 1, 2002, the retired judge’s allowance shall be adjusted effective the first day of the month following the filing of the judgment with the board to reflect the benefit that would have been paid had the judge not elected an optional settlement.

(c) (1) Optional settlement three consists of the right to have a retirement allowance paid him or her until his or her death, and thereafter to have one-half of his or her retirement allowance paid to his or her surviving spouse for life.

(2) If the judge’s spouse predeceases the judge and the judge elected this optional settlement to be effective on or after January 1, 2002, the judge’s allowance shall be adjusted effective the first day of the month following the death of the spouse to reflect the benefit that would have been paid had the judge not elected an optional settlement.

(3) If the marriage of a retired judge is dissolved or annulled or if the retired judge and his or her spouse are legally separated and the judgment dividing their community property awards the total interest in this system to the retired judge, and the retired judge elected this optional settlement to be effective on or after January 1, 2002, the retired judge’s allowance shall be adjusted effective the first day of the month following the filing of the judgment with the board to reflect the benefit that would have been paid had the judge not elected an optional settlement.

(d) Optional settlement four consists of other benefits that are the actuarial equivalent of his or her retirement allowance, that he or she may select subject to the approval of the board.

(Amended by Stats. 2001, Ch. 433, Sec. 12. Effective January 1, 2002.)



75572

The benefits payable to any person who first becomes a member of this system on or after July 1, 1996, shall not exceed the limitations in Section 401(a) of Title 26 of the United States Code upon public retirement systems, as that section may be amended from time to time and as that limit may be adjusted by the Commissioner of Internal Revenue for increases in cost of living. The determination of compensation for each 12-month period shall be subject to the annual compensation limit in effect for that calendar year. In a determination of average annual compensation over more than one 12-month period, the amount of compensation taken into account for each 12-month period shall be subject to the applicable annual compensation limit.

(Added by Stats. 1995, Ch. 829, Sec. 16. Effective January 1, 1996.)



75573

A judge who elects to receive optional settlement two or three may concurrently and irrevocably elect to waive the provision for an increase to his or her allowance, as specified in subdivisions (b) and (c) of Section 75571, and shall, instead, have his or her allowance based upon the waiver of this benefit.

(Added by Stats. 2001, Ch. 433, Sec. 13. Effective January 1, 2002.)






ARTICLE 6 - Employment of Retired Judges

75580

(a) If a judge who is retired for disability engages in the practice of law or other gainful occupation that requires the discharge of duties substantially similar to those duties that the judge was found, pursuant to Section 75560.1, to be unable to perform due to mental or physical disability, the retirement allowance otherwise payable to him or her shall cease permanently, except as provided in this section.

(b) If a retired judge becomes entitled to any salary for assignment to a court by the Chairperson of the Judicial Council after retirement for disability, the retirement allowance otherwise payable shall, during the time he or she is entitled to receive that salary or other compensation, be reduced by the amount of that salary or compensation.

(c) A judge who is retired for disability may, without loss or reduction in allowance, engage in the practice of law or any other gainful occupation that does not require the discharge of duties substantially similar to those duties the judge was found, pursuant to Section 75560.1, to be unable to perform due to mental or physical disability, other than a public office, as long as the compensation earned in any month when combined with the judge’s allowance does not exceed 75 percent of the salary payable to the judge holding the judicial office to which the retired judge was last elected or appointed, and the retirement allowance otherwise payable to the judge shall be reduced by the amount of any earning in excess of that amount. The judge shall report the compensation earned during each month to the board by the eighth day of the following month.

(d) Persons affected by this section shall report all compensation earned in a form and manner required by the board under penalty of perjury. The board shall have the authority to require these persons to grant the board permission to request wage information for the purposes of verifying the reported compensation earned. The Employment Development Department shall report compensation in a form and manner required by the board in accordance with Section 1798.24 of the Civil Code. The board shall reimburse the Employment Development Department for the costs that the department incurs in searching for and providing that information.

(e) When a judge affected by subdivision (c) reaches the age at which the judge would be eligible to retire for services pursuant to Section 75522 had the judge not retired for disability, the judge’s retirement allowance shall be made equal to the amount it would be if not reduced pursuant to this section, and may not again be modified for any cause.

(f) A judge who is retired for disability pursuant to this chapter or becomes entitled to any salary for assignment to a court by the Chairperson of the Judicial Council after retirement for disability pursuant to this chapter is not eligible to receive service credit in another public retirement system or pursuant to this chapter or to be reinstated to this system.

(g) The Legislature reserves the right to increase or reduce the benefits prescribed by this section as it may find appropriate.

(Amended by Stats. 2003, Ch. 10, Sec. 37. Effective May 14, 2003.)



75580.5

(a) Except as provided in subdivision (b), if a person who is retired for service or disability under this system is appointed or elected to serve as a judge, he or she shall reinstate from retirement and again become a member of the system pursuant to this chapter.

(b) This section shall not apply to a retired judge who is assigned to serve in a court pursuant to Section 68543.5, and he or she shall not earn service credit or be entitled to retirement benefits under this part for that service.

(Added by Stats. 2014, Ch. 237, Sec. 13. Effective January 1, 2015.)



75583

(a) Any judge retired pursuant to this chapter who is appointed by the Supreme Court or any court of appeal, or division thereof, to act as a master or referee in any proceeding pending before any such court or before the Commission on Judicial Performance, shall be paid while so acting, in addition to his or her retirement allowance (taken without reduction on account of any election pursuant to Article 6 (commencing with Section 75570)) the difference, if any, between the retirement allowance and the compensation of a judge of the court from which he or she retired.

(b) When appointed to act as referee in a county other than that in which he or she resides, he or she shall also be allowed his or her necessary expenses for travel, board, and lodging incurred in the discharge of that appointment.

(c) The extra compensation and expenses, if any, shall be chargeable to the state.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)






ARTICLE 7 - Survivor and Insurance Benefits

75590

(a) A surviving spouse of a judge who was eligible to retire pursuant to subdivision (a) of Section 75522 shall, within 90 days after the judge’s death, elect to receive either of the following:

(1) A monthly retirement allowance equal to one-half of the judge’s benefit factor computed as stated in subdivision (d) of Section 75522 as of the date of death, multiplied by the judge’s final compensation multiplied by the number of years of service credit. This allowance shall be adjusted for changes in the cost of living as provided in Section 75523.

(2) The judge’s monetary credits determined pursuant to Section 75520, including the credits added under subdivision (b) of that section computed to the last day of the month preceding the date of distribution.

(b) A surviving spouse of a retired judge who elected to receive a monthly allowance under subdivision (d) of Section 75522 or who was retired for disability and receiving an allowance under Section 75560.4 shall receive a monthly allowance equal to 50 percent of the deceased judge’s last monthly retirement allowance. This allowance shall be adjusted for changes in the cost of living as provided in Section 75523.

(c) (1) Notwithstanding any other provision of this article to the contrary, the surviving spouse of a judge who (A) died in office, (B) had attained the minimum age for service retirement applicable to the judge preceding his or her death, with a minimum of 20 years of service, and (C) was eligible to receive an allowance pursuant to Section 75522, shall receive an allowance that is equal to the amount that the judge would have received if the judge had been retired from service on the date of death and had elected optional settlement 2 specified in subdivision (b) of Section 75571.

(2) A surviving spouse receiving an allowance pursuant to this subdivision shall have no other claim to benefits with respect to the Judges’ Retirement Fund or with respect to any other provision of the Judges’ Retirement System II Law.

(3) The benefits provided by this subdivision are only payable to the surviving spouse of a judge who elects to come within this subdivision. That election may be made at any time while the judge is in office and, once made, the election is irrevocable.

(d) A monthly allowance payable to a surviving spouse pursuant to this section is payable commencing upon the death of the judge and continuing until the death of the surviving spouse.

(Amended by Stats. 2003, Ch. 10, Sec. 38. Effective May 14, 2003.)



75591

(a) A surviving spouse of a judge who dies before becoming eligible to retire pursuant to subdivision (a) of Section 75522 shall receive the greater of one of the following:

(1) The judge’s monetary credits determined pursuant to Section 75520, including the credits added under subdivision (b) of that section computed to the last day of the month preceding the date of distribution.

(2) Three times the judge’s annual salary at the time of his or her death. The amount shall be paid in equal monthly installments for a period of 36 months.

(b) If there is no surviving spouse, the greater of the amounts prescribed in subdivision (a) shall be paid to the surviving children of the judge; or if none, to the judge’s designated beneficiary, or if none, to the judge’s estate.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75592

Each judge shall receive the same group term life insurance benefits as is granted to other constitutional officers and state managerial employees. The Administrative Office of the Courts shall administer the insurance benefit.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)






ARTICLE 8 - Fund

75600

There is in the State Treasury, subject to the control of the board, a trust fund known as the Judges’ Retirement System II Fund. The fund shall receive all assets paid into it including, without limitation, judges’ contributions made pursuant to Sections 75601 and 75602 and the state’s contributions made pursuant to Section 75600.5. All retirement allowances payable by law to judges to whom this chapter is applicable shall be paid from that fund. Notwithstanding Section 13340, all moneys in the fund are continuously appropriated without regard to fiscal years, for payments which shall be made upon warrants drawn by the Controller upon demands made by the board.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75600.5

(a) The Controller shall at the end of each month ascertain the aggregate amount of the annual salaries, not including the additional compensation pursuant to Section 68203.1, of all judges covered by the Judges’ Retirement System II, and out of the General Fund he or she shall transfer monthly into the Judges’ Retirement System II Fund a sum equal to 18.8 percent of one-twelfth of the aggregate amount of those salaries.

(b) As of June 30 of the first year this chapter is in effect, and annually thereafter, the board shall make an actuarial investigation into the fund’s experience, the ages of member judges, and other facts necessary to determine the actuarial soundness of the fund. Based on its investigation, the board shall determine the state contribution necessary to maintain or restore the actuarial soundness of the fund, stated as a percentage of judges’ salaries.

(c) The state’s contribution as fixed under this chapter shall be adjusted thereafter from time to time in the annual Budget Act according to the following method. As part of the proposed budget submitted pursuant to Section 12 of Article IV of the California Constitution, the Governor shall include the contribution rate submitted by the board pursuant to subdivision (b). The Legislature shall adopt the contribution rate and authorize the appropriation in the Budget Act.

(Amended by Stats. 2001, Ch. 118, Sec. 12. Effective July 30, 2001.)



75601

Except as provided in Section 75605, the Controller shall at the end of each month deduct 8 percent from the monthly salary, not including the additional compensation pursuant to Section 68203.1, of each justice of the Supreme Court and of the courts of appeal and of the portion paid by the state of the monthly salary of each judge of the superior court and shall cause this amount to be paid into the Judges’ Retirement System II Fund.

(Amended by Stats. 2001, Ch. 118, Sec. 13. Effective July 30, 2001.)



75602

Except as provided in Section 75605, the Controller or the auditor of each county shall deduct 8 percent from the portion paid by a county, or the Controller and the auditor, if appropriate, of the monthly salary, not including the additional compensation pursuant to Section 68203.1, of each judge of the superior court and cause this amount to be paid into the Judges’ Retirement System II Fund.

(Amended by Stats. 2002, Ch. 784, Sec. 501. Effective January 1, 2003.)



75603

The Legislature reserves the right to increase the rates of contribution prescribed by Sections 75601 and 75602 in the amounts as it may find appropriate.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75604

The Legislature reserves the right to reduce any benefits applicable to any person who becomes a judge who is subject to this chapter.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75605

(a) Notwithstanding any other provision of law, the state and the county may pick up, for the sole purpose of deferring income taxes thereon, as authorized by Section 414(h)(2) of the Internal Revenue Code (26 U.S.C.A. Sec. 414(h)(2)) and Section 17501 of the Revenue and Taxation Code, all of the normal contributions required to be deducted under Sections 75601 and 75602, inclusive, and paid into the Judges’ Retirement System II Fund. The payments shall be reported as employer-paid normal contributions and shall be credited to the judge’s account.

(b) Nothing in this section shall be construed to limit the authority of the state or the county to periodically eliminate the pickup by the state of all of the normal contributions required to be paid by a judge, as authorized by this section.

(c) This section shall not affect the computation of a judge’s retirement allowance pursuant to this chapter.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75605.1

Calculations of retirement benefits and monetary credit under this chapter for any judge in the Voluntary Waiver of Salary Program, as described in paragraph (4) of subdivision (b) of Section 68106, shall include salary and contributions that would have been paid had the judge not been in the program. The state shall pay the costs that result from the increased benefits and monetary credits.

(Added by Stats. 2009, Ch. 240, Sec. 5. Effective January 1, 2010.)



75606

(a) A judge who has filed a declaration of candidacy for election or reelection to a judicial office may not withdraw his or her contributions under Section 75520 until after the election. If a judge is elected or reelected to a judicial office, he or she may not withdraw the contributions until that time as the judge has declined to accept the office or has ceased to hold the office to which he or she has been elected.

(b) A judge who has been appointed, commissioned, or nominated to a judicial office of this state may not withdraw his or her contributions under Section 75520 until the judge has declined to serve or terminated his or her service in the latter office.

(Amended by Stats. 2006, Ch. 118, Sec. 18. Effective January 1, 2007.)



75607

The board may invest the money contained in the Judges’ Retirement System II Fund in the same manner and subject to the same restrictions as investments of the Public Employees’ Retirement Fund.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75608

The Treasurer is the custodian of the Judges’ Retirement System II Fund. At the end of each month the board shall ascertain the written notices of voluntary retirement and the written certificates of involuntary retirement that have been filed with the Judges’ Retirement System II and cause warrants to be drawn upon the State Treasury in favor of each retired judge for the amount of the retirement allowance to which he or she is entitled.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75609

A retired judge or the surviving spouse of a judge, entitled to receive an allowance pursuant to this chapter, may authorize deductions to be made from the allowance, in accordance with regulations established for the payment of group insurance premiums and other premiums provided for under Section 1157, as well as shares or obligations of any regularly chartered credit union.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75610

Notwithstanding any other provision of law, all expenses of administration of this article shall be paid by appropriation from the Judges’ Retirement System II Fund.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75611

If the board determines that there has been an overpayment of contributions or that any amount not required to be paid under this chapter has been paid by a judge, the board shall refund the amount of the overpayment or excess payment to the judge. So much money as may be necessary is hereby appropriated from the Judges’ Retirement System II Fund to the board for the purpose of making refunds pursuant to this section.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75611.5

(a) When there has been a payment of death benefits, a return of accumulated contributions, a contribution adjustment, or a deposit of contributions, this system may refrain from collecting an underpayment of accumulated contributions if the amount to be collected is two hundred fifty dollars ($250) or less.

(b) Notwithstanding Section 75611, when there has been a payment of death benefits, a return of accumulated contributions, a contribution adjustment, or a deposit of contributions, and there is a balance of fifty dollars ($50) or less remaining posted to a member’s individual account, or an overpayment of fifty dollars ($50) or less was received, this system may dispense with a return of accumulated contributions.

(c) When there is a positive or negative balance of two hundred fifty dollars ($250) or less remaining posted to a member’s individual account, or the balance exceeds two hundred fifty dollars ($250) but the difference to the monthly allowance unmodified by any optional settlement is less than five dollars ($5), this system may dispense with any recalculation of, or other adjustment to, benefit payments.

(d) The dollar amounts specified in subdivisions (a) and (c) shall be adjusted in accordance with any changes in the dollar amounts specified in Section 13943.2.

(Added by Stats. 2004, Ch. 231, Sec. 20. Effective January 1, 2005.)



75612

(a) The board may assess a county a reasonable amount to cover costs incurred because of the county’s failure to submit reports within 30 days of the date the reports are due. The payments of the assessments shall be credited to the Judges’ Retirement System II Fund.

(b) The board may charge interest on the amount of any payment due and unpaid by a county until payment is received. Interest shall be charged at a rate approximating the average rate received on moneys then being invested. The interest charged shall be deemed interest earnings in the year in which received.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)



75613

(a) Whenever a person entitled to payment of a member’s contributions or any other benefit fails to claim the payment or cannot be located or a warrant in payment is canceled pursuant to Section 17070, the amount owed from the Judges’ Retirement System II Fund shall be administered pursuant to subdivision (c).

(b) Whenever the amount of a benefit payable by this program cannot be determined because the recipient cannot be identified or information necessary to determination of the benefit to be paid cannot be ascertained, the contributions of the member on whose account the benefit is payable shall be administered pursuant to subdivision (c).

(c) Notwithstanding any provision of law to the contrary, the amounts described in subdivisions (a) and (b) shall be held, or if a warrant has been drawn the warrant shall be redeposited in the fund and held for the claimant without accumulation of interest, and the redeposit shall not operate to reinstate the membership of the person with respect to whose membership the refund or benefit was payable in this system. If the proceeds, whether heretofore or hereafter redeposited, are not claimed within four years after the date of the redeposit, they shall revert to and become a part of the fund. Transfer to the fund shall be made as of the June 30 next following the expiration of the four-year period.

(d) The board may at any time after transfer of proceeds to the fund upon receipt of proper information satisfactory to it, return the proceeds to the credit of the claimant, to be administered in the manner provided under this system.

(Added by Stats. 1994, Ch. 879, Sec. 11. Effective September 27, 1994. Operative November 9, 1994, by Sec. 16 of Ch. 879.)









CHAPTER 12 - County Penalties

ARTICLE 1 - Penalties

76000

(a) (1) Except as otherwise provided elsewhere in this section, in each county there shall be levied an additional penalty in the amount of seven dollars ($7) for every ten dollars ($10), or part of ten dollars ($10), upon every fine, penalty, or forfeiture imposed and collected by the courts for all criminal offenses, including all offenses involving a violation of the Vehicle Code or any local ordinance adopted pursuant to the Vehicle Code.

(2) This additional penalty shall be collected together with and in the same manner as the amounts established by Section 1464 of the Penal Code. These moneys shall be taken from fines and forfeitures deposited with the county treasurer prior to any division pursuant to Section 1463 of the Penal Code. The county treasurer shall deposit those amounts specified by the board of supervisors by resolution in one or more of the funds established pursuant to this chapter. However, deposits to these funds shall continue through whatever period of time is necessary to repay any borrowings made by the county on or before January 1, 1991, to pay for construction provided for in this chapter.

(3) This additional penalty does not apply to the following:

(A) Any restitution fine.

(B) Any penalty authorized by Section 1464 of the Penal Code or this chapter.

(C) Any parking offense subject to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code.

(D) The state surcharge authorized by Section 1465.7 of the Penal Code.

(b) In each authorized county, provided that the board of supervisors has adopted a resolution stating that the implementation of this subdivision is necessary to the county for the purposes authorized, with respect to each authorized fund established pursuant to Section 76100 or 76101, for every parking offense where a parking penalty, fine, or forfeiture is imposed, an added penalty of two dollars and fifty cents ($2.50) shall be included in the total penalty, fine, or forfeiture. Except as provided in subdivision (c), for each parking case collected in the courts of the county, the county treasurer shall place in each authorized fund two dollars and fifty cents ($2.50). These moneys shall be taken from fines and forfeitures deposited with the county treasurer prior to any division pursuant to Section 1462.3 or 1463.009 of the Penal Code. The judges of the county shall increase the bail schedule amounts as appropriate to reflect the added penalty provided for by this section. In those cities, districts, or other issuing agencies which elect to accept parking penalties, and otherwise process parking violations pursuant to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code, that city, district, or issuing agency shall observe the increased bail amounts as established by the court reflecting the added penalty provided for by this section. Each agency which elects to process parking violations shall pay to the county treasurer two dollars and fifty cents ($2.50) for each fund for each parking penalty collected on each violation which is not filed in court. Those payments to the county treasurer shall be made monthly, and the county treasurer shall deposit all those sums in the authorized fund. No issuing agency shall be required to contribute revenues to any fund in excess of those revenues generated from the surcharges established in the resolution adopted pursuant to this chapter, except as otherwise agreed upon by the local governmental entities involved.

(c) The county treasurer shall deposit one dollar ($1) of every two dollars and fifty cents ($2.50) collected pursuant to subdivision (b) into the general fund of the county.

(d) The authority to impose the two-dollar-and-fifty-cent ($2.50) penalty authorized by subdivision (b) shall be reduced to one dollar ($1) as of the date of transfer of responsibility for facilities from the county to the Judicial Council pursuant to Article 3 (commencing with Section 70321) of Chapter 5.1, except as money is needed to pay for construction provided for in Section 76100 and undertaken prior to the transfer of responsibility for facilities from the county to the Judicial Council.

(e) The seven-dollar ($7) additional penalty authorized by subdivision (a) shall be reduced in each county by the additional penalty amount assessed by the county for the local courthouse construction fund established by Section 76100 as of January 1, 1998, when the money in that fund is transferred to the state under Section 70402. The amount each county shall charge as an additional penalty under this section shall be as follows:

Alameda

$5.00

Marin

$5.00

San Luis Obispo

$5.00

Alpine

$5.00

Mariposa

$2.50

San Mateo

$4.75

Amador

$5.00

Mendocino

$7.00

Santa Barbara

$3.50

Butte

$7.00

Merced

$4.75

Santa Clara

$5.50

Calaveras

$3.00

Modoc

$3.50

Santa Cruz

$7.00

Colusa

$6.00

Mono

$4.00

Shasta

$3.50

Contra Costa

$5.00

Monterey

$5.00

Sierra

$7.00

Del Norte

$7.00

Napa

$3.00

Siskiyou

$5.00

El Dorado

$5.00

Nevada

$4.75

Solano

$5.00

Fresno

$7.00

Orange

$5.29

Sonoma

$5.00

Glenn

$4.00

Placer

$4.75

Stanislaus

$5.00

Humboldt

$5.00

Plumas

$7.00

Sutter

$6.00

Imperial

$6.00

Riverside

$4.60

Tehama

$7.00

Inyo

$4.00

Sacramento

$5.00

Trinity

$4.50

Kern

$7.00

San Benito

$5.00

Tulare

$5.00

Kings

$7.00

San Bernardino

$5.00

Tuolumne

$7.00

Lake

$7.00

San Diego

$7.00

Ventura

$5.00

Lassen

$2.00

San Francisco

$6.99

Yolo

$7.00

Los Angeles

$5.00

San Joaquin

$3.75

Yuba

$3.00

Madera

$7.00

_____

_____

_____

_____

(Amended by Stats. 2010, Ch. 720, Sec. 26. Effective October 19, 2010.)



76000.3

(a) Notwithstanding any other law, for each parking offense where a parking penalty, fine, or forfeiture is imposed, an added penalty of three dollars ($3) shall be imposed in addition to the penalty, fine, or forfeiture set by the city, district, or other issuing agency.

(b) For each infraction parking violation for which a penalty or fine is collected in the courts of the county, the county treasurer shall transmit the penalty imposed pursuant to subdivision (a) to the Treasurer for deposit in the Trial Court Trust Fund established by Section 68085. These moneys shall be taken from the penalties, fines, and forfeitures deposited with the county treasurer prior to any division pursuant to Section 1463.009 of the Penal Code. The judges of the county shall increase the bail schedule amounts as appropriate for infraction parking violations to reflect the added penalty provided for by subdivision (a).

(c) In those cities, districts, or other issuing agencies which elect to accept parking penalties, and otherwise process parking violations pursuant to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code, that city, district, or issuing agency shall collect the added penalty imposed by this section. Each agency that elects to process parking violations shall pay to the Treasurer for deposit in the Trial Court Trust Fund three dollars ($3) for each civil parking penalty collected on each violation. Those payments to the Treasurer shall be made monthly.

(Amended by Stats. 2012, Ch. 41, Sec. 53. Effective June 27, 2012.)



76000.5

(a) (1) Except as otherwise provided in this section, for purposes of supporting emergency medical services pursuant to Chapter 2.5 (commencing with Section 1797.98a) of Division 2.5 of the Health and Safety Code, in addition to the penalties set forth in Section 76000, the county board of supervisors may elect to levy an additional penalty in the amount of two dollars ($2) for every ten dollars ($10), or part of ten dollars ($10), upon every fine, penalty, or forfeiture imposed and collected by the courts for all criminal offenses, including violations of Division 9 (commencing with Section 23000) of the Business and Professions Code relating to the control of alcoholic beverages, and all offenses involving a violation of the Vehicle Code or a local ordinance adopted pursuant to the Vehicle Code. This penalty shall be collected together with and in the same manner as the amounts established by Section 1464 of the Penal Code.

(2) This additional penalty does not apply to the following:

(A) A restitution fine.

(B) A penalty authorized by Section 1464 of the Penal Code or this chapter.

(C) A parking offense subject to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code.

(D) The state surcharge authorized by Section 1465.7 of the Penal Code.

(b) Funds shall be collected pursuant to subdivision (a) only if the county board of supervisors provides that the increased penalties do not offset or reduce the funding of other programs from other sources, but that these additional revenues result in increased funding to those programs.

(c) Moneys collected pursuant to subdivision (a) shall be taken from fines and forfeitures deposited with the county treasurer prior to any division pursuant to Section 1463 of the Penal Code.

(d) Funds collected pursuant to this section shall be deposited into the Maddy Emergency Medical Services (EMS) Fund established pursuant to Section 1797.98a of the Health and Safety Code.

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 600, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions.)



76000.10

(a) This section shall be known, and may be cited, as the Emergency Medical Air Transportation Act.

(b) For purposes of this section:

(1) “Department” means the State Department of Health Care Services.

(2) “Director” means the Director of Health Care Services.

(3) “Provider” means a provider of emergency medical air transportation services.

(4) “Rotary wing” means a type of aircraft, commonly referred to as a helicopter, that generates lift through the use of wings, known as rotor blades, that revolve around a mast.

(5) “Fixed wing” means a type of aircraft, commonly referred to as an airplane, that generates lift through the use of the forward motion of the aircraft and wings that do not revolve around a mast but are fixed in relation to the fuselage of the aircraft.

(6) “Air mileage rate” means the per-mileage reimbursement rate paid for services rendered by rotary-wing and fixed-wing providers.

(c) (1) For purposes of implementing this section, a penalty of four dollars ($4) shall be imposed upon every conviction for a violation of the Vehicle Code or a local ordinance adopted pursuant to the Vehicle Code, except parking offenses subject to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code.

(2) The penalty described in this subdivision shall be in addition to the state penalty assessed pursuant to Section 1464 of the Penal Code. However, this penalty shall not be included in the base fine used to calculate the state penalty assessment pursuant to subdivision (a) of Section 1464 of the Penal Code, the state surcharge levied pursuant to Section 1465.7 of the Penal Code, and the state court construction penalty pursuant to Section 70372 of this code, and to calculate the other additional penalties levied pursuant to this chapter.

(d) The county or the court that imposed the fine shall, in accordance with the procedures set out in Section 68101, transfer moneys collected pursuant to this section to the Treasurer for deposit into the Emergency Medical Air Transportation Act Fund, which is hereby established in the State Treasury. Notwithstanding Section 16305.7, the Emergency Medical Air Transportation Act Fund shall include interest and dividends earned on money in the fund.

(e) (1) The Emergency Medical Air Transportation Act Fund shall be administered by the State Department of Health Care Services. Moneys in the Emergency Medical Air Transportation Act Fund shall be made available, upon appropriation by the Legislature, to the department to be used as follows:

(A) For payment of the administrative costs of the department in administering this section.

(B) Twenty percent of the fund remaining after payment of administrative costs pursuant to subparagraph (A) shall be used to offset the state portion of the Medi-Cal reimbursement rate for emergency medical air transportation services.

(C) Eighty percent of the fund remaining after payment of administrative costs pursuant to subparagraph (A) shall be used to augment emergency medical air transportation reimbursement payments made through the Medi-Cal program, as set forth in paragraphs (2) and (3).

(2) (A) The department shall seek to obtain federal matching funds by using the moneys in the Emergency Medical Air Transportation Act Fund for the purpose of augmenting Medi-Cal reimbursement paid to emergency medical air transportation providers.

(B) The director shall do all of the following:

(i) By March 1, 2011, meet with medical air transportation providers to determine the most appropriate methodology to distribute the funds for medical air services.

(ii) Implement the methodology determined most appropriate in a timely manner.

(iii) Develop the methodology in collaboration with the medical air providers.

(iv) Submit any state plan amendments or waiver requests that may be necessary to implement this section.

(v) Submit any state plan amendment or waiver request that may be necessary to implement this section.

(vi) Seek federal approvals or waivers as may be necessary to implement this section and to obtain federal financial participation to the maximum extent possible for the payments under this section. If federal approvals are not received, moneys in the fund may be distributed pursuant to this section until federal approvals are received.

(C) The director may give great weight to the needs of the emergency medical air services providers, as discussed through the development of the methodology.

(3) (A) Upon appropriation by the Legislature, the department shall use moneys in the Emergency Medical Air Transportation Act Fund and any federal matching funds to increase the Medi-Cal reimbursement for emergency medical air transportation services in an amount not to exceed normal and customary charges charged by the providers.

(B) Notwithstanding any other provision of law, and pursuant to this section, the department shall increase the Medi-Cal reimbursement for emergency medical air transportation services provided that both of the following conditions are met:

(i) Moneys in the Emergency Medical Air Transportation Act Fund will cover the cost of increased payments pursuant to subparagraph (A).

(ii) The state does not incur any General Fund expense to pay for the Medi-Cal emergency medical air transportation services increase.

(f) The assessment of penalties pursuant to this section shall terminate commencing January 1, 2016. Penalties assessed prior to January 1, 2016, shall continue to be collected, administered, and distributed pursuant to this section until exhausted or until June 30, 2017, whichever occurs first. On June 30, 2017, moneys remaining unexpended and unencumbered in the Emergency Medical Air Transportation Act Fund shall be transferred to the General Fund, to be available, upon appropriation by the Legislature, for the purposes of augmenting Medi-Cal reimbursement for emergency medical air transportation and related costs, generally.

(g) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, the department may implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions without taking regulatory action.

(h) This section shall remain in effect until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 162, Sec. 79. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)






ARTICLE 2 - Allocation of Penalties

76100

(a) Except as provided in Article 3 (commencing with Section 76200), for the purpose of assisting any county in the acquisition, rehabilitation, construction, and financing of courtrooms, a courtroom building or buildings containing facilities necessary or incidental to the operation of the justice system, or court facilities, the board of supervisors may establish in the county treasury a Courthouse Construction Fund into which shall be deposited the amounts specified in the resolutions adopted by the board of supervisors in accordance with this chapter. The moneys of the Courthouse Construction Fund shall be payable only for the purposes set forth in this subdivision and in subdivision (b) and at the time necessary therefor, subject to the requirements set forth in Chapter 5.7 (commencing with Section 70301).

(b) In conjunction with the acquisition, rehabilitation, construction, or financing of court buildings referred to in subdivision (a), the county may use the moneys of the Courthouse Construction Fund for either of the following:

(1) To rehabilitate existing courtrooms, an existing courtroom building or buildings, or court facilities, for other uses if a new courtroom, a courtroom building or buildings, or court facilities are acquired, constructed, or financed.

(2) To acquire, rehabilitate, construct, or finance excess courtrooms, an excess courtroom building or buildings, or excess court facilities, if that excess is anticipated to be needed at a later time.

(c) Any excess courtroom, excess courtroom building or buildings, or excess court facilities, that are acquired, rehabilitated, constructed, or financed pursuant to subdivision (b) may be leased or rented for uses other than the operation of the justice system until the excess courtrooms, excess courtroom building or buildings, or excess court facilities, are needed for the operation of the justice system. Any amount received as lease or rental payments pursuant to this subdivision shall be deposited in the Courthouse Construction Fund.

(d) The fund moneys shall be held by the county treasurer separate from any funds subject to transfer or division pursuant to Section 1463 of the Penal Code.

(e) The amendments made to subdivision (a) by the act adding this subdivision are declarative of existing law and shall be used for determinations made pursuant to subdivision (c) of Section 70403.

(Amended by Stats. 2005, Ch. 410, Sec. 7. Effective January 1, 2006.)



76101

(a) Except as provided in Article 3 (commencing with Section 76200), for the purpose of assisting any county in the construction, reconstruction, expansion, improvement, operation, or maintenance of county criminal justice and court facilities and for improvement of criminal justice automated information systems, the board of supervisors may by resolution establish in the county treasury a Criminal Justice Facilities Construction Fund. All amounts collected pursuant to resolutions adopted by a county in accordance with this chapter shall be deposited into the fund. The moneys of the Criminal Justice Facilities Construction Fund shall be payable only for the purposes set forth in subdivision (b) and at the time necessary therefor.

(b) For purposes of this chapter, “county criminal justice facilities” includes, but is not limited to, jails, women’s centers, detention facilities, juvenile halls, and courtrooms. Any new jail, or any addition to an existing jail that provides new cells or beds, which is constructed with moneys from the Criminal Justice Facilities Construction Fund shall comply with the “Minimum Standards for Local Detention Facilities” promulgated by the Board of Corrections.

(c) The fund moneys shall be held by the county treasurer separate from any funds subject to transfer or division pursuant to Section 1463 of the Penal Code.

(Amended by Stats. 2002, Ch. 1082, Sec. 7. Effective January 1, 2003.)



76101.5

Notwithstanding any other provision of this article or Article 3 (commencing with Section 76200), following a public hearing, the board of supervisors of a county of the first class or a county of the 47th class which has established both a Courthouse Construction Fund and a Criminal Justice Facilities Construction Fund pursuant to the provisions of this chapter may by resolution provide for the transfer of deposits from one fund to the other.

(Amended by Stats. 1995, Ch. 454, Sec. 1. Effective January 1, 1996.)



76102

(a) For the purpose of assisting any county in the establishment of adequate fingerprint facilities and adequate suspect booking identification facilities, including, but not limited to, digital image photographic suspect booking identification facilities, in the county, the board of supervisors may establish in the county treasury an Automated Fingerprint Identification and Digital Image Photographic Suspect Booking Identification System Fund into which shall be deposited the amounts specified in the resolutions adopted by the board of supervisors as authorized in accordance with this title. The moneys of the fund shall be payable only for the purchase, lease, operation, including personnel and related costs, and maintenance of automated fingerprint equipment and digital image photographic equipment, replacement of existing automated fingerprint equipment, digital image photographic equipment, and other equipment needed for the suspect booking process, and for the reimbursement of local agencies within the county which have previously purchased, leased, operated, or maintained automated fingerprint equipment and digital image photographic equipment from other funding sources.

(b) For purposes of this section, the following terms have the following meanings:

(1) “Automated fingerprint equipment” means that equipment designated for the storage or retrieval of fingerprint data which is compatible with the California Identification System Remote Access Network.

(2) “Digital photographic equipment” means that equipment designed for the capture, storage, retrieval, or transmittal of digital photographic images of persons who are booked as a result of having been arrested or charged with a crime.

(c) The fund moneys shall be held by the county treasurer separate from any funds subject to transfer or division pursuant to Section 1463 of the Penal Code.

(Amended by Stats. 2007, Ch. 49, Sec. 1. Effective January 1, 2008.)



76103

To assist any county in the funding and maintenance of a criminal justice forensic laboratory, the board of supervisors may, by resolution, establish in the county treasury a forensic laboratory fund. The fund moneys, together with any interest earned thereon, shall be held by the county treasurer separate from any funds subject to transfer or division pursuant to Section 1463 of the Penal Code. The moneys in the Forensic Laboratory Fund together with any interest earned thereon shall be payable only for the construction, reconstruction, expansion, improvement, operation, including personnel or related costs, or maintenance of Forensic Laboratory Facilities. The money in the fund may be used through any public agency funding mechanism including, but not limited to, retirement of bonded indebtedness, loan repayments, and monthly payments involving lease-purchase programs, which reduce an obligation incurred in reliance upon the authority granted by this section.

(Amended by Stats. 1992, Ch. 1199, Sec. 5. Effective September 30, 1992.)



76104

(a) For purposes of supporting emergency medical services pursuant to Chapter 2.5 (commencing with Section 1797.98a) of Division 2.5 of the Health and Safety Code, the board of supervisors of any county which established in the county treasury an Emergency Medical Services Fund prior to June 1, 1991, shall continue that fund using penalty revenues pursuant to Section 76000 as specified in the resolution or resolutions adopted by the board of supervisors prior to June 1, 1991, to create that fund. Except as provided in subdivision (d), the amount deposited in that fund shall be at and shall not exceed the corresponding amount for the 1990–91 fiscal year, plus a percentage representing the growth, if any, in the fines and forfeitures collected in comparison with the 1990–91 fiscal year, not to exceed 10 percent per fiscal year.

(b) For any county which established an Emergency Medical Services Fund prior to June 1, 1991, and for which that fund has not received deposits for 12 full months of collections of the penalty, the 1990–91 fiscal year shall be computed by projecting actual collection experience to produce an estimated annual amount.

(c) The board of supervisors of a county that has not established an Emergency Medical Services Fund prior to July 1, 1991, may set aside up to 28 percent of the total revenue from the penalty established pursuant to Section 76000 in the county treasury for purposes of supporting emergency medical services pursuant to Chapter 2.5 (commencing with Section 1797.98a) of Division 2.5 of the Health and Safety Code.

(d) Notwithstanding any other provision of law, in complying with this section, a county shall not be required to contribute an amount in excess of the receipts of the penalty assessment authorized for this purpose.

(e) The fund moneys shall be held by the county treasurer separate from any funds subject to transfer or division pursuant to Section 1463 of the Penal Code. The moneys of the Emergency Medical Services Fund shall be payable only for the purposes specified in Chapter 2.5 (commencing with Section 1797.98a) of Division 2.5 of the Health and Safety Code.

(Amended by Stats. 1999, Ch. 674, Sec. 1. Effective January 1, 2000.)



76104.5

(a) For the purpose of assisting any county in the establishment of automated photographic or DNA (genetic fingerprint) identification systems, or any new technology in the county, the board of supervisors may establish in the county treasury a DNA Identification Fund into which shall be deposited the amounts specified in the resolutions adopted by the board of supervisors as authorized in accordance with this title, up to fifty cents ($0.50) for every seven dollars ($7) collected pursuant to Section 76000. The moneys of the fund shall be payable only for the purchase, lease, operation, including personnel and related costs, and maintenance of automated photographic or DNA (genetic fingerprint) identification systems, or any new technology.

(b) The fund moneys described in subdivision (a), together with any interest earned thereon, shall be held by the county treasurer separate from any funds subject to transfer or division pursuant to Section 1463 of the Penal Code. Deposits to the fund may continue through and including the 20th year after the initial calendar year in which the surcharge is collected, or longer if and as necessary to make payments upon any lease or leaseback arrangement utilized to finance any of the projects specified herein.

(c) For purposes of this section, “DNA (genetic fingerprint) identification system” means equipment, procedures, and methodologies compatible with and meeting the standards set for DNA testing by the Department of Justice pursuant to the DNA and Forensic Identification Data Base and Data Bank Act of 1998 (Chapter 6 (commencing with Section 295) of Title 9 of Part 1 of the Penal Code).

(Amended by Stats. 1999, Ch. 475, Sec. 1. Effective January 1, 2000.)



76104.6

(a) (1) Except as otherwise provided in this section, for the purpose of implementing the DNA Fingerprint, Unsolved Crime and Innocence Protection Act (Proposition 69), as approved by the voters at the November 2, 2004, statewide general election, there shall be levied an additional penalty of one dollar ($1) for every ten dollars ($10), or part of ten dollars ($10), in each county upon every fine, penalty, or forfeiture imposed and collected by the courts for all criminal offenses, including all offenses involving a violation of the Vehicle Code or a local ordinance adopted pursuant to the Vehicle Code.

(2) The penalty imposed by this section shall be collected together with and in the same manner as the amounts established by Section 1464 of the Penal Code. The moneys shall be taken from fines and forfeitures deposited with the county treasurer prior to any division pursuant to Section 1463 of the Penal Code. The board of supervisors shall establish in the county treasury a DNA Identification Fund into which shall be deposited the moneys collected pursuant to this section. The moneys of the fund shall be allocated pursuant to subdivision (b).

(3) The additional penalty does not apply to the following:

(A) A restitution fine.

(B) A penalty authorized by Section 1464 of the Penal Code or this chapter.

(C) A parking offense subject to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code.

(D) The state surcharge authorized by Section 1465.7 of the Penal Code.

(b) (1) The fund moneys described in subdivision (a), together with any interest earned thereon, shall be held by the county treasurer separate from any funds subject to transfer or division pursuant to Section 1463 of the Penal Code. Deposits to the fund may continue through and including the 20th year after the initial calendar year in which the surcharge is collected, or longer if and as necessary to make payments upon any lease or leaseback arrangement utilized to finance any of the projects specified herein.

(2) On the last day of each calendar quarter of the year specified in this subdivision, the county treasurer shall transfer fund moneys in the county’s DNA Identification Fund to the Controller for credit to the state’s DNA Identification Fund, which is hereby established in the State Treasury, as follows:

(A) In the first two calendar years following the effective date of this section, 70 percent of the amounts collected, including interest earned thereon.

(B) In the third calendar year following the effective date of this section, 50 percent of the amounts collected, including interest earned thereon.

(C) In the fourth calendar year following the effective date of this section and in each calendar year thereafter, 25 percent of the amounts collected, including interest earned thereon.

(3) Funds remaining in the county’s DNA Identification Fund shall be used only for the following purposes:

(A) To reimburse local sheriff or other law enforcement agencies for the collection of DNA specimens, samples, and print impressions pursuant to this chapter.

(B) For expenditures and administrative costs made or incurred to comply with the requirements of paragraph (5) of subdivision (b) of Section 298 of the Penal Code, including the procurement of equipment and software integral to confirming that a person qualifies for entry into the Department of Justice DNA and Forensic Identification Database and Data Bank Program.

(C) To reimburse local sheriff, police, district attorney, and regional state crime laboratories for expenditures and administrative costs made or incurred in connection with the processing, analysis, tracking, and storage of DNA crime scene samples from cases in which DNA evidence would be useful in identifying or prosecuting suspects, including the procurement of equipment and software for the processing, analysis, tracking, and storage of DNA crime scene samples from unsolved cases.

(D) (i) If authorized by a resolution of the board of supervisors, and after the distributions provided in subparagraphs (A), (B), and (C), a local sheriff or police department, or the district attorney’s office, may use remaining funds, either independently or in combination with remaining funds from another county, to provide supplemental funding to a qualified local or regional state forensic laboratory for expenditures and administrative costs made or incurred in connection with the processing, analysis, and comparison of DNA crime scene samples and forensic identification samples, and testimony related to that analysis. This subparagraph shall apply only to those counties that do not have a local public law enforcement laboratory, and does not authorize any transfer that will interfere with the operation of subparagraph (A). Any supplemental funding provided pursuant to this subparagraph shall not be used to supplant funds already allocated to a qualified local or regional state forensic laboratory by the state’s DNA Identification Fund.

(ii) For purposes of this subparagraph, a qualified local or regional state forensic laboratory is a Department of Justice regional forensic laboratory or a local law enforcement agency forensic laboratory that meets state and federal requirements for contributing DNA profiles for inclusion in California’s DNA databank, including the FBI Quality Assurance Standards and accreditation requirements, and shall be accredited by an organization approved by the National DNA Index System (NDIS) Procedures Board.

(4) The state’s DNA Identification Fund shall be administered by the Department of Justice. Funds in the state’s DNA Identification Fund, upon appropriation by the Legislature, shall be used by the Attorney General only to support DNA testing in the state and to offset the impacts of increased testing and shall be allocated as follows:

(A) Of the amount transferred pursuant to subparagraph (A) of paragraph (2) of subdivision (b), 90 percent to the Department of Justice DNA Laboratory, first, to comply with the requirements of Section 298.3 of the Penal Code and, second, for expenditures and administrative costs made or incurred in connection with the processing, analysis, tracking, and storage of DNA specimens and samples including the procurement of equipment and software for the processing, analysis, tracking, and storage of DNA samples and specimens obtained pursuant to the DNA and Forensic Identification Database and Data Bank Act of 1998, as amended by Chapter 6 (commencing with Section 295) of Title 9 of Part 1 of the Penal Code, and 10 percent to the Department of Justice Information Bureau Criminal History Unit for expenditures and administrative costs that have been approved by the Chief of the Department of Justice Bureau of Forensic Services made or incurred to update equipment and software to facilitate compliance with the requirements of subdivision (e) of Section 299.5 of the Penal Code.

(B) Of the amount transferred pursuant to subparagraph (B) of paragraph (2) of subdivision (b), funds shall be allocated by the Department of Justice DNA Laboratory, first, to comply with the requirements of Section 298.3 of the Penal Code and, second, for expenditures and administrative costs made or incurred in connection with the processing, analysis, tracking, and storage of DNA specimens and samples including the procurement of equipment and software for the processing, analysis, tracking, and storage of DNA samples and specimens obtained pursuant to the DNA and Forensic Identification Database and Data Bank Act of 1998, as amended.

(C) Of the amount transferred pursuant to subparagraph (C) of paragraph (2) of subdivision (b), funds shall be allocated by the Department of Justice to the DNA Laboratory to comply with the requirements of Section 298.3 of the Penal Code and for expenditures and administrative costs made or incurred in connection with the processing, analysis, tracking, and storage of DNA specimens and samples including the procurement of equipment and software for the processing, analysis, tracking, and storage of DNA samples and specimens obtained pursuant to the DNA and Forensic Identification Database and Data Bank Act of 1998, as amended.

(c) On or before April 1 in the year following adoption of this section, and annually thereafter, the board of supervisors of each county shall submit a report to the Legislature and the Department of Justice. The report shall include the total amount of fines collected and allocated pursuant to this section, and the amounts expended by the county for each program authorized pursuant to paragraph (3) of subdivision (b). The Department of Justice shall make the reports publicly available on the department’s Internet Web site.

(d) All requirements imposed on the Department of Justice pursuant to the DNA Fingerprint, Unsolved Crime and Innocence Protection Act are contingent upon the availability of funding and are limited by revenue, on a fiscal year basis, received by the Department of Justice pursuant to this section and any additional appropriation approved by the Legislature for purposes related to implementing this act.

(e) Upon approval of the DNA Fingerprint, Unsolved Crime and Innocence Protection Act, the Legislature shall lend the Department of Justice General Fund in the amount of seven million dollars ($7,000,000) for purposes of implementing the act. The loan shall be repaid with interest calculated at the rate earned by the Pooled Money Investment Account at the time the loan is made. Principal and interest on the loan shall be repaid in full no later than four years from the date the loan was made and shall be repaid from revenue generated pursuant to this section.

(f) Notwithstanding any other law, the Controller may use the state’s DNA Identification Fund, created pursuant to paragraph (2) of subdivision (b), for loans to the General Fund as provided in Sections 16310 and 16381. Any such loan shall be repaid from the General Fund with interest computed at 110 percent of the Pooled Money Investment Account rate, with the interest commencing to accrue on the date the loan is made from the fund. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the state’s DNA Identification Fund was created.

(Amended by Stats. 2011, Ch. 195, Sec. 1. Effective January 1, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 69.)



76104.7

(a) Except as otherwise provided in this section, in addition to the penalty levied pursuant to Section 76104.6, there shall be levied an additional state-only penalty of four dollars ($4) for every ten dollars ($10), or part of ten dollars ($10), in each county upon every fine, penalty, or forfeiture imposed and collected by the courts for all criminal offenses, including all offenses involving a violation of the Vehicle Code or any local ordinance adopted pursuant to the Vehicle Code.

(b) This additional penalty shall be collected together with, and in the same manner as, the amounts established by Section 1464 of the Penal Code. These moneys shall be taken from fines and forfeitures deposited with the county treasurer prior to any division pursuant to Section 1463 of the Penal Code. These funds shall be deposited into the county treasury DNA Identification Fund. One hundred percent of these funds, including any interest earned thereon, shall be transferred to the state Controller at the same time that moneys are transferred pursuant to paragraph (2) of subdivision (b) of Section 76104.6, for deposit into the state’s DNA Identification Fund. These funds shall be used to fund the operations of the Department of Justice forensic laboratories, including the operation of the DNA Fingerprint, Unsolved Crime and Innocence Protection Act, and to facilitate compliance with the requirements of subdivision (e) of Section 299.5 of the Penal Code.

(c) This additional penalty does not apply to the following:

(1) Any restitution fine.

(2) Any penalty authorized by Section 1464 of the Penal Code or this chapter.

(3) Any parking offense subject to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code.

(4) The state surcharge authorized by Section 1465.7 of the Penal Code.

(d) The fees collected pursuant to this section shall not be subject to subdivision (e) of Section 1203.1d of the Penal Code, but shall be disbursed under paragraph (3) of subdivision (b) of Section 1203.1d of the Penal Code.

(Amended by Stats. 2012, Ch. 32, Sec. 25. Effective June 27, 2012.)



76105

In any county authorized to establish one or more special purpose funds pursuant to Article 3 (commencing with Section 76200), the county treasurer shall deposit in those funds that portion of the penalties collected pursuant to Section 76000 specified by the board of supervisors by resolution. The moneys of the fund shall be payable only for the purposes set forth in the authorizing section and at the time necessary therefor.

Except as otherwise provided by statute, deposits to the fund in accordance with this section shall continue through and including the 20th year after the initial year for which the additional penalty is collected.

(Added by Stats. 1991, Ch. 189, Sec. 11. Effective July 29, 1991.)



76106

With respect to any fund established pursuant to this chapter, the penalty amounts to be deposited in the fund shall be specified by resolution adopted by the board of supervisors of each county consistent with the authorizations set forth in this article and Article 3 (commencing with Section 76200). Each resolution shall state that the implementation of the applicable sections is necessary to the county for the establishment of adequate courtroom or criminal justice facilities or other authorized purposes of the fund. The resolution shall set forth the amounts to be placed in the fund and shall instruct the clerk of the board of supervisors to transmit, on the next business day following the adoption of the resolution, a copy of the resolution to the clerk of each court in the county.

(Amended by Stats. 2002, Ch. 221, Sec. 43. Effective January 1, 2003.)



76110

Notwithstanding any other provision of this article or Article 3 (commencing with Section 76200), the board of supervisors that has established a Courthouse Construction Fund or a Criminal Justice Facilities Construction Fund pursuant to the provisions of this chapter may, by resolution, provide for the transfer of excess deposits from such a fund to the county general fund for the purposes of meeting the public safety or emergency medical services needs of the county, provided that any transfer pursuant to this section shall not interfere with the purposes for which the fund was created or impair any obligations of the fund and shall not occur until the need for courthouse construction or the construction of criminal justice facilities has been met.

(Added by Stats. 1995, Ch. 454, Sec. 2. Effective January 1, 1996.)






ARTICLE 3 - County Provisions

76200

Alameda County is authorized to establish a Courthouse Construction Fund pursuant to Section 76100 so long as the county maintains a courtroom building in the City of Berkeley. In the event that the courtroom building in the City of Berkeley is closed, Alameda County may not collect those funds.

(Amended by Stats. 2002, Ch. 784, Sec. 502. Effective January 1, 2003.)



76213

To assist Imperial County in the improvement of criminal justice automated information systems and the funding and maintenance of a criminal justice forensic laboratory, the board of supervisors may by resolution establish in the county treasury a Criminal Justice Investigation Fund pursuant to Section 76105.

The fund moneys together with any interest earned thereon shall be held by the treasurer separate from any funds subject to transfer or division pursuant to Section 1463 of the Penal Code. The moneys in the Criminal Justice Investigation Fund together with any interest earned thereon shall be payable only for the improvement of criminal justice automated information systems and the construction, reconstruction, expansion, improvement, operation, or maintenance of the forensic laboratory facilities. The money in the fund may be used through any public agency funding mechanism including, but not limited to, retirement of bonded indebtedness, loan repayments, and monthly payments involving lease-purchase programs, which reduce an obligation incurred in reliance upon the authority granted by this section.

(Amended by Stats. 1991, Ch. 613, Sec. 4.)



76214

(a) Deposits collected in the Monterey County Courthouse Construction Fund shall continue through the 30th year after the initial year for which the surcharge or additional penalty, as defined in Section 76000, is collected, or through the 30th year after any borrowings are made for any construction funded pursuant to Section 76100.

(b) The Monterey County Treasurer shall deposit those amounts specified by the board of supervisors by resolution into the Monterey County Courthouse Construction Fund pursuant to Section 76000. However, deposits to the fund shall continue through whatever period of time is necessary to repay any borrowings made by Monterey County on or before January 1, 1998, to pay for construction provided in this chapter.

(Added by Stats. 1996, Ch. 317, Sec. 1. Effective January 1, 1997.)



76215

To assist Kern County in the improvement of county juvenile justice facilities or county juvenile justice rehabilitation facilities, the board of supervisors may by resolution establish in the county treasury a Juvenile Justice Facilities Construction Fund pursuant to Section 76105. The moneys in the Juvenile Justice Facilities Construction Fund shall be payable only for construction, reconstruction, expansion, improvement, operation, or maintenance of county juvenile justice or county juvenile justice rehabilitation facilities.

The money in the fund may be used to finance any public agency funding mechanism which reduces an obligation incurred in reliance upon the authority granted by this section, including, but not limited to, retirement of bonded indebtedness, loan repayments, and monthly payments involving lease-purchase programs.

(Added by Stats. 1991, Ch. 189, Sec. 11. Effective July 29, 1991.)



76219

(a) The Courthouse Construction Fund established in Los Angeles County pursuant to Section 76100 shall be known as the Courthouse Construction Fund.

(b) All courtroom construction in the County of Los Angeles which utilizes moneys from the Courthouse Construction Fund or moneys borrowed and owed against the Courthouse Construction Fund shall be within the boundaries of the San Fernando Valley Statistical Area and the Los Cerritos Municipal Court District, until the time that the County of Los Angeles has spent a total of at least forty-three million dollars ($43,000,000) on courthouse construction within the San Fernando Valley Statistical Area and at least eight million dollars ($8,000,000) within the Los Cerritos Municipal Court District for the Bellflower Courthouse.

(c) All courtroom construction in the County of Los Angeles which utilizes moneys from the Courthouse Construction Fund or moneys borrowed against the Courthouse Construction Fund shall be within the boundaries of the San Fernando Valley Statistical Area, within the boundaries of the Los Cerritos Municipal Court District, within the boundaries of the East Los Angeles Municipal Court District, within the Downey Municipal Court District, within the community of Hollywood, or within the West Los Angeles Branch of the Los Angeles Municipal Court District, until the time that the County of Los Angeles has fulfilled the requirements of subdivision (b) and has additionally spent at least sixteen million five hundred thousand dollars ($16,500,000) on courthouse construction within the East Los Angeles Municipal Court District, has spent at least ten million dollars ($10,000,000) on courthouse construction within the Downey Municipal Court District, has commenced construction on a courthouse with at least six courtrooms in the West San Fernando Valley, has commenced construction on a courthouse with at least two courtrooms in the community of Hollywood, and has commenced construction on a courthouse for the West Los Angeles Branch of the Los Angeles Municipal Court District.

(d) All courtroom construction in the County of Los Angeles which utilizes moneys from the Courthouse Construction Fund or moneys borrowed against the Courthouse Construction Fund shall be within the boundaries of the San Fernando Valley Statistical Area, within the boundaries of the Los Cerritos Municipal Court District, within the boundaries of the East Los Angeles Municipal Court District, within the Downey Municipal Court District, within the community of Hollywood, within the West Los Angeles Branch of the Los Angeles Municipal Court District, within the Pasadena Judicial District, within the Southeast Municipal Court District, within the South Bay Judicial District, within the Santa Monica Judicial District, within the Antelope Valley Judicial District, or within the Long Beach Judicial District until the time that the County of Los Angeles has fulfilled the requirements of subdivisions (b) and (c), and has commenced construction of new facilities or the expansion of existing facilities for the municipal courts in the Pasadena Judicial District, the north and south branches of the Southeast Municipal Court District, and the South Bay Judicial District, has commenced construction on a courthouse for the superior court with at least 18 courtrooms in the North Hollywood Redevelopment Project Area of the City of Los Angeles or immediately adjacent thereto, and has commenced construction of new facilities for the superior and municipal courts in the Santa Monica Judicial District, the Antelope Valley Judicial District, and the Long Beach Judicial District.

(e) For purposes of this section, the San Fernando Valley Statistical Area includes all land within the San Fernando Valley Statistical Area (as defined in subdivision (e) of Section 11093) as well as the City of San Fernando, the City of Hidden Hills, and the unincorporated areas of Los Angeles County located west of the City of Los Angeles, east and south of the Ventura County line, and north of a line extended westerly from the southern boundary of the San Fernando Valley Statistical Area (as defined in subdivision (c) of Section 11093).

(f) The moneys of the Courthouse Construction Fund together with any interest earned thereon shall be payable only for courtroom construction and land acquisition as authorized in subdivision (b) and, after the requirement of subdivision (b) has been met, shall be payable only for courtroom construction and land acquisition as authorized in subdivision (c) and, after the requirements of subdivisions (b) and (c) have been met, shall be payable only for courtroom construction and land acquisition as authorized in subdivision (d).

(g) Deposits into the fund shall continue through and including either (1) the 25th year after the initial calendar year in which the surcharge is selected or (2) whatever period of time is necessary to repay any borrowings made by the county to pay for construction provided for in this section, whichever time is longer.

(h) The resolution adopted by the Board of Supervisors of the County of Los Angeles on September 2, 1980, stating that the provisions of Chapter 578 of the Statutes of 1980 are necessary to the establishment of adequate courtroom facilities in the County of Los Angeles shall be deemed a resolution stating that the provisions of this section are necessary to the establishment of adequate courtroom facilities in the county, and shall satisfy the requirements of this section.

(Amended by Stats. 2000, Ch. 375, Sec. 10. Effective January 1, 2001.)



76221

Deposits to the Criminal Justice Facilities Construction Fund established in Marin County pursuant to Section 76101 shall continue through and including the 20th year after the initial calendar year in which the surcharge is collected, or until such time as any debt incurred prior to the year 2000 for the purposes of this section has been retired, whichever is longer.

(Added by Stats. 1991, Ch. 189, Sec. 11. Effective July 29, 1991.)



76223

Notwithstanding any other provision of law, the following conditions pertain to the construction of court facilities in Merced County by the County of Merced for any construction pursuant to a written agreement entered into prior to January 1, 2004, between the board of supervisors and the presiding judge of the superior court:

(a) Revenue received in Merced County from civil assessments for Failure to Appear, pursuant to Section 1214.1 of the Penal Code, shall be available, in an annual amount not to exceed the amount agreed upon by the board of supervisors and the presiding judge of the superior court, for the purpose of augmenting other funds made available for construction.

(b) The presiding judge of the superior court may agree to make available court funds, up to a stated amount, other than funds received from the Trial Court Trust Fund or other state sources, in the courthouse construction fund.

(c) The total amounts deposited under subdivision (a) may not exceed in any fiscal year the amount payable on the construction costs less (1) any amounts paid by the courthouse construction fund and (2) any other amounts paid from other sources except for any amounts paid pursuant to subdivision (b).

(d) The total amounts deposited under subdivision (b) shall not exceed in any fiscal year the amount payable on the construction costs less (1) any amounts paid by the courthouse construction fund, (2) any amounts paid pursuant to subdivision (a) of this section, and (3) any other amounts paid from other sources except for any amounts paid pursuant to subdivision (b).

(e) If legislation is passed and becomes effective transferring the responsibility for court facilities to the state, and the legislation permits the transfer of the bonded indebtedness or other encumbrance on court facilities together with revenue sources for payment of the bonded indebtedness or other encumbrance, the revenue sources provided for by this section may also be transferred to the state.

(f) As used in this section, the costs of construction also includes the payment on the bonded indebtedness or other encumbrance used to finance the construction.

(Added by Stats. 2002, Ch. 1082, Sec. 8. Effective January 1, 2003.)



76224

Deposits to the Courthouse Construction Fund established in Merced or Sonoma County pursuant to Section 76100 and the Criminal Justice Facilities Construction Fund established in Merced or Sonoma County pursuant to Section 76101 shall continue through and including the 30th year after the initial year in which the surcharge is collected or the 30th year after any borrowings are made for any construction under those sections, whichever comes later.

(Amended by Stats. 2002, Ch. 500, Sec. 1. Effective January 1, 2003.)



76225

If Merced County has not executed the transfer of its responsibilities and titles for the New Downtown Merced Courthouse, New Courts Building (Departments 1 to 3, inclusive), Jail Court (Department 4), Department 5 Modular, Departments 7 and 8 Trailer, Adobe Building, Criminal Trailer, and Jury Assembly, to the state as required under Chapter 1082 of the Statutes of 2002, on or before April 1, 2007, then Merced County shall pay back to the state the construction funds used for these projects.

(Added by Stats. 2006, Ch. 567, Sec. 22.5. Effective January 1, 2007.)



76230

To assist Orange County in the operation of the county jail, the board of supervisors may establish by resolution a County Jail Fund to be funded with a transfer of any funds remaining in the Orange County Transition Planning Fund collected prior to July 1, 1990. The fund moneys, together with any interest earned thereon, shall be held by the county treasurer, separate from any other funds and shall be expended through any public agency funding mechanism which reduces an obligation incurred in the operation of the county jail, including, but not limited to, retirement of bonded indebtedness, loan repayments, and monthly payments involving lease-purchase programs.

(Amended by Stats. 1992, Ch. 55, Sec. 1. Effective May 14, 1992.)



76245

(a) The fund established in Shasta County pursuant to Section 76100 shall be known as the Statham Courthouse Construction Fund.

(b) The fund established in Shasta County pursuant to Section 76101 shall be known as the Statham Criminal Justice Facilities Construction Fund.

(Amended by Stats. 2002, Ch. 784, Sec. 504. Effective January 1, 2003.)



76248

To assist Solano County in county jail operations, the board of supervisors may establish by resolution a County Jail Fund pursuant to Section 76105.

(a) The moneys in the fund, together with any interest earned thereon, shall be payable only for county jail operations. The money in the fund may be used through any public agency funding mechanism, including, but not limited to, retirement of bonded indebtedness, loan repayments, and monthly payments involving lease-purchase programs, which reduce an obligation incurred in reliance upon the authority granted by this section.

(b) Deposits to the County Jail Fund shall continue until January 1, 2000.

(Added by Stats. 1991, Ch. 189, Sec. 11. Effective July 29, 1991.)



76251

(a) To assist the County of Ventura in the improvement of county juvenile justice facilities or county juvenile justice rehabilitation facilities, the board of supervisors may by resolution establish in the county treasury a Juvenile Justice Facilities Construction Fund pursuant to Section 76105. The moneys in the Juvenile Justice Facilities Construction Fund shall be payable for construction, reconstruction, expansion, improvement, operation, or maintenance of county juvenile justice or county juvenile justice rehabilitation facilities.

(b) The money in the fund may be used to finance any public agency funding mechanism which reduces an obligation incurred in reliance upon the authority granted by this section, including, but not limited to, retirement of bonded indebtedness, loan repayments, and monthly payments involving lease-purchase programs.

(c) Deposits into the fund shall continue to and including either (1) the 20th year after the enactment of this section or (2) whatever period of time is necessary to repay all borrowings or bonded indebtedness incurred by the county to pay for construction provided for in this section, whichever is longer.

(Added by Stats. 2001, Ch. 432, Sec. 1. Effective January 1, 2002.)



76252

Deposits to the Courthouse Construction Fund established in Ventura County pursuant to Section 76100 shall continue to and including the 25th year after the initial year in which the surcharge is collected or the 25th year after any borrowings are made for any construction funded pursuant to that section, whichever comes later.

(Added by Stats. 2001, Ch. 432, Sec. 2. Effective January 1, 2002.)









CHAPTER 13 - State Funding of Trial Courts

ARTICLE 1 - General Provisions

77000

This chapter shall be known and may be cited as the Brown-Presley Trial Court Funding Act.

(Repealed and added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Conditionally inoperative as provided in Section 77400.)



77001

The Judicial Council shall adopt rules which establish a decentralized system of trial court management. These rules shall ensure:

(a) Local authority and responsibility of trial courts to manage day-to-day operations.

(b) Countywide administration of the trial courts.

(c) The authority and responsibility of trial courts to manage all of the following, consistent with statute, rules of court, and standards of judicial administration:

(1) Annual allocation of funding, including policies and procedures about moving funding between functions or line items or programs.

(2) Local personnel plans, including the promulgation of personnel policies.

(3) Processes and procedures to improve court operations and responsiveness to the public.

(4) The trial courts of each county shall establish the means of selecting presiding judges, assistant presiding judges, executive officers or court administrators, clerks of court, and jury commissioners.

(d) Trial court input into the Judicial Council budget process.

(e) Equal access to justice throughout California utilizing standard practices and procedures whenever feasible.

(Amended by Stats. 2001, Ch. 812, Sec. 19. Effective January 1, 2002. Conditionally inoperative as provided in Section 77400.)



77001.5

On or before November 1, 2007, the Judicial Council shall adopt, and shall report to the Legislature annually thereafter upon, judicial administration standards and measures that promote the fair and efficient administration of justice, including, but not limited to, the following subjects:

(1) Providing equal access to courts and respectful treatment for all court participants.

(2) Case processing, including the efficient use of judicial resources.

(3) General court administration.

(Added by Stats. 2006, Ch. 390, Sec. 4. Effective January 1, 2007. Conditionally inoperative as provided in Section 77400.)



77002

As used in this chapter, “board” means the board of supervisors of a county.

(Repealed and added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Conditionally inoperative as provided in Section 77400.)



77003

(a) As used in this chapter, “court operations” means all of the following:

(1) Salaries, benefits, and public agency retirement contributions for superior court judges and for subordinate judicial officers. For purposes of this paragraph, “subordinate judicial officers” includes all commissioner or referee positions created prior to July 1, 1997, including positions created in the municipal court prior to July 1, 1997, which thereafter became positions in the superior court as a result of unification of the municipal and superior courts in a county, and including those commissioner positions created pursuant to former Sections 69904, 70141, 70141.9, 70142.11, 72607, 73794, 74841.5, and 74908; and includes any staff who provide direct support to commissioners; but does not include commissioners or staff who provide direct support to the commissioners whose positions were created after July 1, 1997, unless approved by the Judicial Council, subject to availability of funding.

(2) The salary, benefits, and public agency retirement contributions for other court staff.

(3) Court security, but only to the extent consistent with court responsibilities under Article 8.5 (commencing with Section 69920) of Chapter 5.

(4) Court-appointed counsel in juvenile court dependency proceedings and counsel appointed by the court to represent a minor pursuant to Chapter 10 (commencing with Section 3150) of Part 2 of Division 8 of the Family Code.

(5) Services and supplies relating to court operations.

(6) Collective bargaining under Sections 71630 and 71639.3 with respect to court employees.

(7) Subject to paragraph (1) of subdivision (d) of Section 77212, actual indirect costs for county and city and county general services attributable to court operations, but specifically excluding, but not limited to, law library operations conducted by a trust pursuant to statute; courthouse construction; district attorney services; probation services; indigent criminal defense; grand jury expenses and operations; and pretrial release services.

(8) Except as provided in subdivision (b), and subject to Article 8.5 (commencing with Section 69920) of Chapter 5, other matters listed as court operations in Rule 10.810 of the California Rules of Court as it read on January 1, 2007.

(b) However, “court operations” does not include collection enhancements as defined in Rule 10.810 of the California Rules of Court as it read on January 1, 2007.

(Amended by Stats. 2012, Ch. 41, Sec. 54. Effective June 27, 2012. Conditionally inoperative as provided in Section 77400.)



77004

As used in this chapter, “option county” means a county which has adopted the provisions of this chapter for the current fiscal year.

(Added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Conditionally inoperative as provided in Section 77400.)



77005

As used in this chapter, “state-mandated local program” means any and all reimbursements owed or owing by operation of either Section 6 of Article XIII B of the California Constitution, or Section 17561 of the Government Code, or both.

(Added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Conditionally inoperative as provided in Section 77400.)



77006

As used in this chapter, “subordinate judicial officer” means a court commissioner or referee authorized by statute.

(Added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Conditionally inoperative as provided in Section 77400.)



77006.5

As used in this chapter, “trial court funding” means the amount of state funds provided for the operation of the trial courts, as defined in Section 77003, appropriated in the Budget Act, and allocated or reallocated by the Judicial Council.

(Amended by Stats. 2004, Ch. 811, Sec. 13. Effective January 1, 2005. Conditionally inoperative as provided in Section 77400.)



77007

As used in this chapter, “trial court” means a superior court.

(Amended by Stats. 2002, Ch. 784, Sec. 506. Effective January 1, 2003. Conditionally inoperative as provided in Section 77400.)



77008

As used in this chapter, “filing fees” means any and all fees and charges, liberally construed, collected or collectible for filing, processing, including service of process, copying, endorsing, or for any other service related to court operations as defined in Section 77003.

(Amended by Stats. 2002, Ch. 784, Sec. 507. Effective January 1, 2003. Conditionally inoperative as provided in Section 77400.)



77009

(a) The Judicial Council may establish bank accounts for the superior courts and require the courts to deposit moneys for trial court operations, and any other moneys under the control of the courts, into those accounts. Deposits to these accounts shall include, but are not limited to, the following:

(1) Moneys appropriated in the Budget Act and allocated or reallocated to the superior court by the Judicial Council.

(2) Moneys held in trust.

(3) Other moneys as deemed necessary or appropriate.

(b) Subdivision (a) shall not apply to payments from a party or a defendant received by the superior court for any criminal fees, fines, or forfeitures. However, the court and county may enter into a contract for the court to provide depository services in an account established by the Judicial Council for criminal fees, fines, and forfeitures, with the approval of the Administrative Director of the Courts. The contract shall identify the scope of service, method of service delivery, term of agreement, anticipated service outcomes, and the cost of the service. The amount of any indirect or overhead costs shall be individually stated with the method of calculation of the indirect or overhead costs.

(c) Moneys deposited into a bank account established pursuant to subdivision (a) for the Trial Court Operations Fund that are appropriated in the Budget Act and allocated or reallocated to the superior court by the Judicial Council shall be payable only for the purposes set forth in Sections 77003 and 77006.5, and for services purchased by the court pursuant to subdivisions (b) and (c) of Section 77212.

(d) (1) All moneys received by a superior court from any source for court operating and program purposes shall be deposited into a bank account established pursuant to subdivision (a) and accounted for in the Trial Court Operations Fund. Moneys that are received to fulfill the requirements of Article 4 (commencing with Section 4250) of Chapter 2 of Part 2 of Division 9 and Division 14 (commencing with Section 10000) of the Family Code shall be identified and maintained in a separate account established in the fund for this purpose.

(2) All other moneys deposited into a bank account established pursuant to subdivision (a) and accounted for in the Trial Court Operations Fund that are received for purposes other than court operations, as defined in Section 77003 and Rule 10.810 of the California Rules of Court, shall be identified and maintained in separate accounts in the fund.

(3) This subdivision shall not apply to either of the following:

(A) Moneys received by the courts pursuant to paragraph (2) of subdivision (a) of this section and Section 68084, if those moneys are not for court operating or program purposes.

(B) Payments from a party or a defendant received by the county for any fees, fines, or forfeitures; moneys collected by the superior court under Chapter 5.8 (commencing with Section 70600); or fees and fines to which Section 68085.1 applies.

(e) The presiding judge of the superior court, or his or her designee, shall authorize and direct all expenditures by the court for operating and program purposes from any account established under subdivision (b) or (c).

(f) The Judicial Council, in consultation with the Controller’s office, shall establish procedures to implement this section and to provide for payment of trial court operations expenses, as described in Sections 77003 and 77006.5, incurred on July 1, 1997, and thereafter.

(g) (1) If the Judicial Council has not established bank accounts pursuant to subdivision (a), the court shall contract with the county for fiscal services. Each board of supervisors shall maintain in the county treasury a Trial Court Operations Fund, which will operate as an agency fund. All moneys appropriated in the Budget Act and allocated and reallocated to the superior court in the county by the Judicial Council shall be deposited into the fund.

(2) Moneys deposited into the fund that are appropriated for the Trial Court Operations Fund in the Budget Act and allocated or reallocated to the superior court by the Judicial Council shall be payable only for the purposes set forth in Sections 77003 and 77006.5, and for services purchased by the court pursuant to subdivisions (b) and (c) of Section 77212. The presiding judge of the superior court, or his or her designee, shall authorize and direct expenditures from the fund and the county auditor-controller shall make payments from the funds as directed. Approval of the board of supervisors is not required for expenditure from this fund.

(3) All moneys received by a superior court from any source for court operating and program purposes shall be deposited in the fund, except as provided in this subdivision. Moneys that are received to fulfill the requirements of Article 4 (commencing with Section 4250) of Chapter 2 of Part 2 of Division 9 and Division 14 (commencing with Section 10000) of the Family Code shall be identified and maintained in a separate account established in the fund for this purpose. All other moneys that are received for purposes other than court operations, as defined in Section 77003 and Rule 10.810 of the California Rules of Court, shall be identified and maintained in one or more separate accounts established in the fund pursuant to procedures adopted by the Judicial Council. This subdivision shall only apply to moneys received by the courts for operating and program purposes. This subdivision shall not apply to either of the following:

(A) Moneys received by the courts pursuant to Section 68084, if those funds are not for court operating or program purposes.

(B) Payments from a party or a defendant received by the county for any fees, fines, or forfeitures; moneys collected by the superior court under Chapter 5.8 (commencing with Section 70600); or fees and fines to which Section 68085.1 applies.

(4) Interest received by a county that is attributable to investment of moneys, which interest is required by this subdivision to be deposited in the superior court’s fund, shall be deposited in the fund and shall be used for trial court operations purposes.

(5) In no event shall interest be charged to the superior court’s fund, except as provided in Section 77009.1.

(6) Reasonable administrative expenses incurred by the county associated with the operation of this fund shall be charged to the superior court.

(7) A county, or city and county, may bill the superior court within its jurisdiction for costs for services provided by the county, or city and county, as described in Sections 77003 and 77212, including indirect costs as described in paragraph (7) of subdivision (a) of Section 77003 and Section 77212. The costs billed by the county, or the city and the county, pursuant to this subdivision shall not exceed the costs incurred by the county, or the city and the county, of providing similar services to county departments or special districts.

(8) Pursuant to Section 77206, the Controller, at the request of the Legislature, may perform financial and fiscal compliance audits of this fund. The Judicial Council or its representatives may perform audits, reviews, and investigations of this fund wherever the records may be located.

(h) The Judicial Council or its representatives may perform audits, reviews, and investigations of superior court operations and records wherever they may be located.

(Amended by Stats. 2007, Ch. 130, Sec. 141. Effective January 1, 2008. Conditionally inoperative as provided in Section 77400.)



77009.1

(a) Notwithstanding any other provision of law, a county or city and county may, pursuant to this section, lend money to the trial courts of that county to help the courts with cash-flow problems or other emergency monetary needs. If a county lends a trial court money pursuant to this section, it may charge interest at the county pooled money investment account rate.

(b) A trial court may seek a loan of funds under this section only after the Judicial Council has given notice of the loan to the Department of Finance and has thereafter approved the loan.

(c) The Judicial Council shall adopt procedures and criteria concerning any loans of funds pursuant to this section and may delegate to the Administrative Director of the Courts the authority to approve the loan.

(d) A trial court budget approved by the Judicial Council shall not be increased as a result of a loan made pursuant to this section.

(e) A county or city and county shall not be compelled or required to provide a loan to the trial courts of that county pursuant to this section.

(Added by Stats. 1998, Ch. 1004, Sec. 6. Effective January 1, 1999. Conditionally inoperative as provided in Section 77400.)



77012

As used in this chapter, “county” includes a city and county.

(Added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Conditionally inoperative as provided in Section 77400.)



77013

As used in this chapter, “Controller” means the State Controller.

(Added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Conditionally inoperative as provided in Section 77400.)






ARTICLE 2 - Legislative Findings

77100

The Legislature finds and declares that:

(a) The trial of civil and criminal actions is an integral and necessary function of the judicial branch of state government under Article VI of the California Constitution.

(b) All citizens of this state should enjoy equal and ready access to the trial courts.

(c) Local funding of trial courts may create disparities in the availability of the courts for the resolution of disputes and the dispensation of justice.

(d) The method of funding trial courts should not create financial barriers to the fair and proper resolution of civil and criminal actions.

(e) Many people defend their personal and property rights in the courts, and seek redress through the judicial system only when compelled by sheer necessity of circumstance.

(f) This chapter is enacted to promote the general welfare and to protect the public interest in a viable and accessible judicial system.

(Repealed and added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Conditionally inoperative as provided in Section 77400.)



77101

The Legislature further finds and declares that the expenditure of the state funds under the provisions of this chapter is in the public interest and necessary to the accomplishment of the purposes set forth above.

(Repealed and added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Conditionally inoperative as provided in Section 77400.)






ARTICLE 3 - State Finance Provisions

77200

On and after July 1, 1997, the state shall assume sole responsibility for the funding of court operations, as defined in Section 77003 and Rule 10.810 of the California Rules of Court as it read on January 1, 2007. In meeting this responsibility, the state shall do all of the following:

(a) Deposit in the Trial Court Trust Fund, for subsequent allocation to or for the trial courts, all county funds remitted to the state pursuant to Section 77201 until June 30, 1998, pursuant to Section 77201.1 from July 1, 1998, until June 30, 2006, inclusive, and pursuant to Section 77201.3, thereafter.

(b) Be responsible for the cost of court operations incurred by the trial courts in the 1997–98 fiscal year and subsequent fiscal years.

(c) Allocate funds to the individual trial courts pursuant to an allocation schedule adopted by the Judicial Council, but in no case shall the amount allocated to the trial court in a county be less than the amount remitted to the state by the county in which that court is located pursuant to paragraphs (1) and (2) of subdivision (b) of Section 77201 until June 30, 1998, pursuant to paragraphs (1) and (2) of subdivision (b) of Section 77201.1 from July 1, 1998, until June 30, 2006, inclusive, and pursuant to paragraphs (1) and (2) of subdivision (a) of Section 77201.3, thereafter.

(d) The Judicial Council shall submit its allocation schedule to the Controller at least five days before the due date of any allocation.

(Amended by Stats. 2008, Ch. 179, Sec. 130. Effective January 1, 2009. Conditionally inoperative as provided in Section 77400.)



77201

(a) Commencing on July 1, 1997, no county shall be responsible for funding court operations, as defined in Section 77003 and Rule 10.810 of the California Rules of Court as it read on January 1, 2007.

(b) In the 1997–98 fiscal year, each county shall remit to the state in installments due on January 1, April 1, and June 30, the amounts specified in paragraphs (1) and (2), as follows:

(1) Except as otherwise specifically provided in this section, each county shall remit to the state the amount listed below which is based on an amount expended by the respective county for court operations during the 1994–95 fiscal year:

Jurisdiction

Amount

Alameda  ........................

$ 42,045,093

Alpine  ........................

46,044

Amador  ........................

900,196

Butte  ........................

2,604,611

Calaveras  ........................

420,893

Colusa  ........................

309,009

Contra Costa  ........................

21,634,450

Del Norte  ........................

780,786

El Dorado  ........................

3,888,927

Fresno  ........................

13,355,025

Glenn  ........................

371,607

Humboldt  ........................

2,437,196

Imperial  ........................

2,055,173

Inyo  ........................

546,508

Kern  ........................

16,669,917

Kings  ........................

2,594,901

Lake  ........................

975,311

Lassen  ........................

517,921

Los Angeles  ........................

291,872,379

Madera  ........................

1,242,968

Marin  ........................

6,837,518

Mariposa  ........................

177,880

Mendocino  ........................

1,739,605

Merced  ........................

1,363,409

Modoc  ........................

114,249

Mono  ........................

271,021

Monterey  ........................

5,739,655

Napa  ........................

2,866,986

Nevada  ........................

815,130

Orange  ........................

76,567,372

Placer  ........................

6,450,175

Plumas  ........................

413,368

Riverside  ........................

32,524,412

Sacramento  ........................

40,692,954

San Benito  ........................

460,552

San Bernardino  ........................

31,516,134

San Diego  ........................

77,637,904

San Francisco  ........................

31,142,353

San Joaquin  ........................

9,102,834

San Luis Obispo  ........................

6,840,067

San Mateo  ........................

20,383,643

Santa Barbara  ........................

10,604,431

Santa Clara  ........................

49,876,177

Santa Cruz  ........................

6,449,104

Shasta  ........................

3,369,017

Sierra  ........................

40,477

Siskiyou  ........................

478,144

Solano  ........................

10,780,179

Sonoma  ........................

9,273,174

Stanislaus  ........................

8,320,727

Sutter  ........................

1,718,287

Tehama  ........................

1,352,370

Trinity  ........................

620,990

Tulare  ........................

6,981,681

Tuolumne  ........................

1,080,723

Ventura  ........................

16,721,157

Yolo  ........................

2,564,985

Yuba  ........................

842,240

(2) Except as otherwise specifically provided in this section, each county shall also remit to the state the amount listed below which is based on an amount of fine and forfeiture revenue remitted to the state pursuant to Sections 27361 and 76000 of this code, Sections 1463.001 and 1464 of the Penal Code, and Sections 42007, 42007.1, and 42008 of the Vehicle Code during the 1994–95 fiscal year:

Jurisdiction

Amount

Alameda  ........................

$12,769,882

Alpine  ........................

58,757

Amador ........................

377,005

Butte  ........................

1,437,671

Calaveras  ........................

418,558

Colusa  ........................

485,040

Contra Costa  ........................

6,138,742

Del Norte  ........................

235,438

El Dorado  ........................

1,217,093

Fresno  ........................

4,505,786

Glenn  ........................

455,389

Humboldt  ........................

1,161,745

Imperial  ........................

1,350,760

Inyo  ........................

878,321

Kern  ........................

6,688,247

Kings  ........................

1,115,601

Lake  ........................

424,070

Lassen  ........................

513,445

Los Angeles  ........................

89,771,310

Madera  ........................

1,207,998

Marin  ........................

2,700,045

Mariposa  ........................

135,457

Mendocino  ........................

948,837

Merced  ........................

2,093,355

Modoc  ........................

122,156

Mono  ........................

415,136

Monterey  ........................

3,855,457

Napa  ........................

874,219

Nevada  ........................

1,378,796

Orange  ........................

24,830,542

Placer  ........................

2,182,230

Plumas  ........................

225,080

Riverside  ........................

13,328,445

Sacramento  ........................

7,548,829

San Benito  ........................

346,451

San Bernardino  ........................

11,694,120

San Diego  ........................

21,410,586

San Francisco  ........................

5,925,950

San Joaquin  ........................

4,753,688

San Luis Obispo  ........................

2,573,968

San Mateo  ........................

7,124,638

Santa Barbara  ........................

4,094,288

Santa Clara  ........................

15,561,983

Santa Cruz  ........................

2,267,327

Shasta  ........................

1,198,773

Sierra  ........................

46,778

Siskiyou  ........................

801,329

Solano  ........................

3,757,059

Sonoma  ........................

2,851,883

Stanislaus  ........................

2,669,045

Sutter  ........................

802,574

Tehama  ........................

761,188

Trinity  ........................

137,087

Tulare  ........................

2,299,167

Tuolumne  ........................

440,496

Ventura  ........................

6,129,411

Yolo  ........................

1,516,065

Yuba  ........................

402,077

(3) The installment due on January 1 shall be for 25 percent of the amounts specified in paragraphs (1) and (2). The installments due on April 1 and June 30 shall be prorated uniformly to reflect any adjustments made by the Department of Finance, as provided in this section. If no adjustment is made by April 1, 1998, the April 1, 1998, installment shall be for 15 percent of the amounts specified in paragraphs (1) and (2). If no adjustment is made by June 30, 1998, the June 30, 1998, installment shall be for the balance of the amounts specified in paragraphs (1) and (2).

(4) Except as otherwise specifically provided in this section, county remittances specified in paragraphs (1) and (2) shall not be increased in subsequent years.

(5) Any change in statute or rule of court that either reduces the bail schedule or redirects or reduces a county’s portion of fee, fine, and forfeiture revenue to an amount that is less than (A) the fees, fines, and forfeitures retained by that county and (B) the county’s portion of fines and forfeitures transmitted to the state in the 1994–95 fiscal year, shall reduce that county’s remittance specified in paragraph (2) by an equal amount. Nothing in this paragraph is intended to limit judicial sentencing discretion.

(c) The Department of Finance shall adjust the amount specified in paragraph (1) of subdivision (b) that a county is required to submit to the state, pursuant to the following:

(1) A county shall submit a declaration to the Department of Finance, no later than February 15, 1998, that the amount it is required to submit to the state pursuant to paragraph (1) of subdivision (b) either includes or does not include the costs for local judicial benefits which are court operation costs as defined in Section 77003 and Rule 10.810 of the California Rules of Court. The trial courts in a county that submits such a declaration shall be given a copy of the declaration and the opportunity to comment on the validity of the statements in the declaration. The Department of Finance shall verify the facts in the county’s declaration and comments, if any. Upon verification that the amount the county is required to submit to the state includes the costs of local judicial benefits, the department shall reduce on or before June 30, 1998, the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) by an amount equal to the cost of those judicial benefits, in which case the county shall continue to be responsible for the cost of those benefits. If a county disagrees with the Department of Finance’s failure to verify the facts in the county’s declaration and reduce the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b), the county may request that the Controller conduct an audit to verify the facts in the county’s declaration. The Controller shall conduct the requested audit which shall be at the requesting county’s expense. If the Controller’s audit verifies the facts in the county’s declaration, the department shall reduce the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) by an amount equal to the amount verified by the Controller’s audit and the state shall reimburse the requesting county for the cost of the audit.

(d) The Department of Finance shall adjust the amount specified in paragraph (1) of subdivision (b) of Section 77201.1 that a county is required to submit to the state, pursuant to the following procedures:

(1) A county may submit a declaration to the Department of Finance, no later than February 15, 1998, that declares that (A) the county incorrectly reported county costs as court operations costs as defined in Section 77003 in the 1994–95 fiscal year, and that incorrect report resulted in the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) being too high, (B) the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) includes amounts that were specifically appropriated, funded, and expended by a county or city and county during the 1994–95 fiscal year to fund extraordinary one-time expenditures for court operation costs, or (C) the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) includes expenses that were funded from grants or subventions from any source, for court operation costs that could not have been funded without those grants or subventions being available. A county submitting that declaration shall concurrently transmit a copy of the declaration to the trial courts of that county. The trial courts in a county that submits that declaration shall have the opportunity to comment to the Department of Finance on the validity of the statements in the declaration. Upon receipt of the declaration and comments, if any, the Department of Finance shall determine and certify which costs identified in the county’s declaration were incorrectly reported as court operation costs or were expended for extraordinary one-time expenditures or funded from grants or subventions in the 1994–95 fiscal year. The Department of Finance shall reduce the amount a county must submit to the state pursuant to paragraph (1) of subdivision (b) of Section 77201.1 by an amount equal to the amount the department certifies was incorrectly reported as court operations costs or were expended for extraordinary one-time expense or funded from grants or subventions in the 1994–95 fiscal year. If a county disagrees with the Department of Finance’s failure to verify the facts in the county’s declaration and reduce the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) of Section 77201.1, the county may request that the Controller conduct an audit to verify the facts in the county’s declaration. The Controller shall conduct the requested audit, which shall be at the requesting county’s expense. If the Controller’s audit verifies the facts in the county’s declaration, the department shall reduce the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) of Section 77201.1 by an amount equal to the amount verified by the Controller’s audit and the state shall reimburse the requesting county for the cost of the audit. A county shall provide, at no charge to the court, any service for which the amount in paragraph (1) of subdivision (b) of Section 77201.1 was adjusted downward, if the county is required to provide that service at no cost to the court by any other provision of law.

(2) A court may submit a declaration to the Department of Finance, no later than February 15, 1998, that the county failed to report county costs as court operations costs as defined in Section 77003 in the 1994–95 fiscal year, and that this failure resulted in the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) being too low. A court submitting that declaration shall concurrently transmit a copy of the declaration to the county. A county shall have the opportunity to comment to the Department of Finance on the validity of statements in the declaration and comments, if any. Upon receipt of the declaration, the Department of Finance shall determine and certify which costs identified in the court’s declaration should have been reported by the county as court operation costs in the 1994–95 fiscal year and whether this failure resulted in the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) being too low. The Department of Finance shall notify the county, the trial courts in the county, and the Judicial Council of its certification and decision. Within 30 days, the county shall either notify the Department of Finance, trial courts in the county, and the Judicial Council that the county shall assume responsibility for the costs the county has failed to report, or that the department shall increase the amount the county is required to submit to the state pursuant to paragraph (1) of subdivision (b) of Section 77201.1 by an amount equal to the amount certified by the department. A county shall not be required to continue to provide services for which the amount in paragraph (1) of subdivision (b) of Section 77201.1 was adjusted upward.

(e) The Legislature hereby finds and declares that to ensure an orderly transition to state trial court funding, it is necessary to delay the adjustments to county obligation payments provided for by Article 3 (commencing with Section 77200) of Chapter 13 of Title 8, as added by Chapter 850 of the Statutes of 1997, until the 1998–99 fiscal year. The Legislature also finds and declares that since increase adjustments to the county obligation amounts will not take effect in the 1997–98 fiscal year, county charges for those services related to the increase adjustments shall not occur in the 1997–98 fiscal year. It is recognized that the counties have an obligation to provide, and the trial courts have an obligation to pay, for services provided by the county pursuant to Section 77212. In the 1997–98 fiscal year, the counties shall charge for, and the courts shall pay, these obligations consistent with paragraphs (1) and (2).

(1) For the 1997–98 fiscal year, a county shall reduce the charges to a court for those services for which the amount in paragraph (1) of subdivision (b) of Section 77201.1 is adjusted upward, by an amount equal to the lesser of the following:

(A) The amount of the increase adjustment certified by the department pursuant to paragraph (2) of subdivision (d).

(B) The difference between the actual amount charged and paid for from the trial court operations fund, and the amount charged in the 1994–95 fiscal year.

(2) For the 1997–98 fiscal year, any funds paid out of the trial court operations fund established pursuant to Section 77009 during the 1997–98 fiscal year to pay for those services for which there was an upward adjustment, shall be returned to the trial court operations fund in the amount equal to the lesser of the following:

(A) The amount of the increase adjustment certified by the department pursuant to paragraph (2) of subdivision (d).

(B) The difference between the actual amount charged and paid for from the trial court operations fund, and the amount charged in the 1994–95 fiscal year.

(3) The Judicial Council shall reduce the allocation to the courts by an amount equal to the amount of any increase adjustment certified by the Department of Finance, if the cost of those services was used in determining the Judicial Council’s allocation of funding for the 1997–98 fiscal year.

(4) In the event the charges are not reduced as provided in paragraph (1) or the funds are not returned to the trial court operations fund as provided in paragraph (2), the trial court operations fund shall be refunded for the 1998–99 fiscal year. Funds provided to the trial court operations fund pursuant to this paragraph shall be available to the trial courts to meet financial obligations incurred during the 1997–98 fiscal year. To the extent that a trial court receives total resources for trial court funding from the county and the state for the 1997–98 fiscal year that exceeded the amount of the allocation approved by the Judicial Council by November 30, 1997, these amounts shall be available for expenditure in the 1998–99 fiscal year and the Judicial Council shall reduce the 1998–99 fiscal year allocation of the court by an equal amount.

(f) Nothing in this section is intended to relieve a county of the responsibility to provide necessary and suitable court facilities pursuant to Section 68073.

(g) Nothing in this section is intended to relieve a county of the responsibility for justice-related expenses not included in Section 77003 which are otherwise required of the county by law, including, but not limited to, indigent defense representation and investigation, and payment of Division of Juvenile Justice charges.

(h) The Department of Finance shall notify the county, trial courts in the county, and Judicial Council of the final decision and resulting adjustment.

(i) On or before February 15, 1998, each county shall submit to the Department of Finance a report of the amount it expended for trial court operations as defined in Section 77003 and Rule 10.810 of the California Rules of Court as it read on January 1, 2007, between the start of the 1997–98 fiscal year and the effective date of this section. The department shall reduce the amount a county is required to remit to the state pursuant to paragraph (1) of subdivision (b) in the 1997–98 fiscal year by an amount equal to the amount a county expended for court operation costs between the start of the 1997–98 fiscal year and the effective date of this section. The department shall also reduce the amount a county is required to remit to the state pursuant to paragraph (2) of subdivision (b) in the 1997–98 fiscal year by an amount equal to the amount of fine and forfeiture revenue that a county remitted to the state between the start of the 1997–98 fiscal year and the effective date of this section. The department shall notify the county, the trial courts of the county, and the Judicial Council of the amount it has reduced a county’s obligation to remit to the state pursuant to this subdivision.

(Amended (as amended by Stats. 2000, Ch. 671) by Stats. 2007, Ch. 130, Sec. 144. Effective January 1, 2008. Conditionally inoperative as provided in Section 77400.)



77201.1

(a) Commencing on July 1, 1997, no county shall be responsible for funding court operations, as defined in Section 77003 and Rule 10.810 of the California Rules of Court as it read on January 1, 2007.

(b) Commencing in the 1999–2000 fiscal year, and each fiscal year thereafter until the 2006–07 fiscal year, each county shall remit to the state in four equal installments due on October 1, January 1, April 1, and May 1, the amounts specified in paragraphs (1) and (2). For the purpose of determining the counties’ payments commencing in the 2006–07 fiscal year, and each fiscal year thereafter, the amounts listed in subdivision (a) of Section 77201.3 shall be used in lieu of the amounts listed in this subdivision.

(1) Except as otherwise specifically provided in this section, each county shall remit to the state the amount listed below, which is based on an amount expended by the respective county for court operations during the 1994–95 fiscal year:

Jurisdiction

Amount

Alameda  ........................

$ 22,509,905

Alpine  ........................

-

Amador  ........................

-

Butte  ........................

-

Calaveras  ........................

-

Colusa  ........................

-

Contra Costa  ........................

11,974,535

Del Norte  ........................

-

El Dorado  ........................

-

Fresno  ........................

11,222,780

Glenn  ........................

-

Humboldt  ........................

-

Imperial  ........................

-

Inyo  ........................

-

Kern  ........................

9,234,511

Kings  ........................

-

Lake  ........................

-

Lassen  ........................

-

Los Angeles  ........................

175,330,647

Madera  ........................

-

Marin  ........................

-

Mariposa  ........................

-

Mendocino  ........................

-

Merced  ........................

-

Modoc  ........................

-

Mono  ........................

-

Monterey  ........................

4,520,911

Napa  ........................

-

Nevada  ........................

-

Orange  ........................

38,846,003

Placer  ........................

-

Plumas  ........................

-

Riverside  ........................

17,857,241

Sacramento  ........................

20,733,264

San Benito  ........................

-

San Bernardino  ........................

20,227,102

San Diego  ........................

43,495,932

San Francisco  ........................

19,295,303

San Joaquin  ........................

6,543,068

San Luis Obispo  ........................

-

San Mateo  ........................

12,181,079

Santa Barbara  ........................

6,764,792

Santa Clara  ........................

28,689,450

Santa Cruz  ........................

-

Shasta  ........................

-

Sierra  ........................

-

Siskiyou  ........................

-

Solano  ........................

6,242,661

Sonoma  ........................

6,162,466

Stanislaus  ........................

3,506,297

Sutter  ........................

-

Tehama  ........................

-

Trinity  ........................

-

Tulare  ........................

-

Tuolumne  ........................

-

Ventura  ........................

9,734,190

Yolo  ........................

-

Yuba  ........................

-

(2) Except as otherwise specifically provided in this section, each county shall also remit to the state the amount listed below, which is based on an amount of fee, fine, and forfeiture revenue remitted to the state pursuant to Sections 27361 and 76000 of this code, Sections 1463.001, 1463.07, and 1464 of the Penal Code, and Sections 42007, 42007.1, and 42008 of the Vehicle Code during the 1994–95 fiscal year:

Jurisdiction

Amount

Alameda  ........................

$ 9,912,156

Alpine  ........................

58,757

Amador  ........................

265,707

Butte  ........................

1,217,052

Calaveras  ........................

310,331

Colusa  ........................

397,468

Contra Costa  ........................

4,486,486

Del Norte  ........................

124,085

El Dorado  ........................

1,028,349

Fresno  ........................

3,695,633

Glenn ........................

360,974

Humboldt  ........................

1,025,583

Imperial  ........................

1,144,661

Inyo  ........................

614,920

Kern  ........................

5,530,972

Kings  ........................

982,208

Lake  ........................

375,570

Lassen  ........................

430,163

Los Angeles  ........................

71,002,129

Madera  ........................

1,042,797

Marin  ........................

2,111,712

Mariposa  ........................

135,457

Mendocino  ........................

717,075

Merced  ........................

1,733,156

Modoc  ........................

104,729

Mono  ........................

415,136

Monterey  ........................

3,330,125

Napa  ........................

719,168

Nevada  ........................

1,220,686

Orange  ........................

19,572,810

Placer  ........................

1,243,754

Plumas  ........................

193,772

Riverside  ........................

7,681,744

Sacramento ........................

5,937,204

San Benito  ........................

302,324

San Bernardino  ........................

8,163,193

San Diego  ........................

16,166,735

San Francisco  ........................

4,046,107

San Joaquin  ........................

3,562,835

San Luis Obispo  ........................

2,036,515

San Mateo  ........................

4,831,497

Santa Barbara  ........................

3,277,610

Santa Clara  ........................

11,597,583

Santa Cruz  ........................

1,902,096

Shasta  ........................

1,044,700

Sierra  ........................

42,533

Siskiyou  ........................

615,581

Solano  ........................

2,708,758

Sonoma  ........................

2,316,999

Stanislaus  ........................

1,855,169

Sutter ........................

678,681

Tehama  ........................

640,303

Trinity  ........................

137,087

Tulare  ........................

1,840,422

Tuolumne  ........................

361,665

Ventura  ........................

4,575,349

Yolo  ........................

880,798

Yuba  ........................

289,325

(3) Except as otherwise specifically provided in this section, county remittances specified in paragraphs (1) and (2) shall not be increased in subsequent years.

(4) Except for those counties with a population of 70,000 or fewer on January 1, 1996, the amount a county is required to remit pursuant to paragraph (1) shall be adjusted by the amount equal to any adjustment resulting from the procedures in subdivisions (c) and (d) of Section 77201 as that section read on June 30, 1998, to the extent a county filed an appeal with the Controller with respect to the findings made by the Department of Finance. This paragraph shall not be construed to establish a new appeal process beyond what was provided by Section 77201, as that section read on June 30, 1998.

(5) A change in statute or rule of court that either reduces the bail schedule or redirects or reduces a county’s portion of fee, fine, and forfeiture revenue to an amount that is less than (A) the fees, fines, and forfeitures retained by that county, and (B) the county’s portion of fines and forfeitures transmitted to the state in the 1994–95 fiscal year, shall reduce that county’s remittance specified in paragraph (2) of this subdivision by an equal amount. This paragraph is not intended to limit judicial sentencing discretion.

(6) In the 2005–06 fiscal year, the amount that the County of Santa Clara is required to remit to the state under paragraph (2) shall be reduced as described in this paragraph, rather than as described in subdivision (b) of Section 68085.7. It is the intent of the Legislature that this paragraph have retroactive effect.

(A) For the County of Santa Clara, the remittance under this subdivision for the 2005–06 fiscal year shall be reduced by an amount equal to one-half of the amount calculated by subtracting the budget reduction for the Superior Court of Santa Clara County for that fiscal year attributable to the reduction of the counties’ payment obligation from thirty-one million dollars ($31,000,000) pursuant to subdivision (a) of Section 68085.6 from the net civil assessments received in that county in that fiscal year. “Net civil assessments” as used in this paragraph means the amount of civil assessments collected minus the costs of collecting those civil assessments, under the guidelines of the Controller.

(B) The reduction under this paragraph of the amount that the County of Santa Clara is required to remit to the state for the 2005–06 fiscal year shall not exceed two million five hundred thousand dollars ($2,500,000). If the reduction reaches two million five hundred thousand dollars ($2,500,000), the amount the county is required to remit to the state under paragraph (2) of subdivision (a) of Section 77201.3 in each subsequent fiscal year shall be eight million four hundred sixty-one thousand two hundred ninety-three dollars ($8,461,293).

(C) This paragraph does not affect the reduction of the annual remittance for the County of Santa Clara as provided in Section 68085.2.

(7) Notwithstanding the changes to the amounts in paragraph (2) made by Section 68085.7 or any other section, the amounts in paragraph (2) shall not be changed for purposes of the calculation required by subdivision (a) of Section 77205.

(c) This section is not intended to relieve a county of the responsibility to provide necessary and suitable court facilities pursuant to Section 70311.

(d) This section is not intended to relieve a county of the responsibility for justice-related expenses not included in Section 77003 which are otherwise required of the county by law, including, but not limited to, indigent defense representation and investigation, and payment of juvenile justice charges.

(e) County base year remittance requirements specified in paragraph (2) of subdivision (b) incorporate specific reductions to reflect those instances where the Department of Finance has determined that a county’s remittance to both the General Fund and the Trial Court Trust Fund during the 1994–95 fiscal year exceeded the aggregate amount of state funding from the General Fund and the Trial Court Trust Fund. The amount of the reduction was determined by calculating the difference between the amount the county remitted to the General Fund and the Trial Court Trust Fund and the aggregate amount of state support from the General Fund and the Trial Court Trust Fund allocated to the county’s trial courts. In making its determination of whether a county is entitled to a reduction pursuant to paragraph (2) of subdivision (b), the Department of Finance subtracted from county revenues remitted to the state, all moneys derived from the fee required by Section 42007.1 of the Vehicle Code and the parking surcharge required by subdivision (c) of Section 76000 of this code.

(f) Notwithstanding subdivision (e), the Department of Finance shall not reduce a county’s base year remittance requirement, as specified in paragraph (2) of subdivision (b), if the county’s trial court funding allocation was modified pursuant to the amendments to the allocation formula set forth in paragraph (4) of subdivision (d) of Section 77200, as amended by Chapter 2 of the Statutes of 1993, to provide a stable level of funding for small county courts in response to reductions in the General Fund support for the trial courts.

(g) In any fiscal year in which a county of the first class pays the employer-paid retirement contribution for court employees, or other employees of the county who provide a service to the court, and the amounts of those payments are charged to the budget of the courts, the sum the county is required to pay to the state pursuant to paragraph (1) of subdivision (b) shall be increased by the actual amount charged to the trial court up to twenty-three million five hundred twenty-seven thousand nine hundred forty-nine dollars ($23,527,949) in that fiscal year. The county and the trial court shall report to the Controller and the Department of Finance the actual amount charged in that fiscal year.

(Amended by Stats. 2008, Ch. 179, Sec. 131. Effective January 1, 2009. Conditionally inoperative as prescribed in Section 77400.)



77201.2

All moneys required to be paid to the Trial Court Trust Fund pursuant to Sections 77201, 77201.1, and 77201.3 shall be considered delinquent if not received by the dates therein specified, and shall be subject to the penalties set forth in Section 68085.

(Amended by Stats. 2007, Ch. 383, Sec. 3. Effective January 1, 2008. Conditionally inoperative as provided in Section 77400.)



77201.3

(a) Commencing with the 2006–07 fiscal year, and each fiscal year thereafter, except as otherwise specifically provided in this section, each county shall remit to the state the amounts described in this subdivision in four equal installments due on October 1, January 1, April 1, and May 1. The amounts listed in this subdivision are in lieu of the amounts listed in subdivision (b) of Section 77201.1. However, for purposes of the calculation required by subdivision (a) of Section 77205, the amounts in paragraph (2) of subdivision (b) of Section 77201.1 shall be used.

(1) Each county shall remit to the state the amount listed below, which is based on an amount expended by the respective county for court operations during the 1994–95 fiscal year. The amount listed for Los Angeles County includes the twenty-three million five hundred twenty-seven thousand nine hundred forty-nine dollars ($23,527,949) increase required by subdivision (g) of Section 77201.1.

Jurisdiction

Amount

Alameda  ........................

$ 22,509,905

Alpine  ........................

-

Amador  ........................

-

Butte  ........................

-

Calaveras  ........................

-

Colusa  ........................

-

Contra Costa  ........................

11,974,535

Del Norte  ........................

-

El Dorado  ........................

-

Fresno  ........................

11,222,780

Glenn  ........................

-

Humboldt  ........................

-

Imperial  ........................

-

Inyo  ........................

-

Kern  ........................

9,234,511

Kings  ........................

-

Lake  ........................

-

Lassen  ........................

-

Los Angeles  ........................

198,858,596

Madera  ........................

-

Marin  ........................

-

Mariposa  ........................

-

Mendocino  ........................

-

Merced  ........................

-

Modoc  ........................

-

Mono  ........................

-

Monterey  ........................

4,520,911

Napa  ........................

-

Nevada  ........................

-

Orange  ........................

38,846,003

Placer  ........................

-

Plumas  ........................

-

Riverside  ........................

17,857,241

Sacramento  ........................

20,733,264

San Benito  ........................

-

San Bernardino  ........................

20,227,102

San Diego  ........................

43,495,932

San Francisco  ........................

19,295,303

San Joaquin  ........................

6,543,068

San Luis Obispo  ........................

-

San Mateo  ........................

12,181,079

Santa Barbara  ........................

6,764,792

Santa Clara  ........................

28,689,450

Santa Cruz  ........................

-

Shasta  ........................

-

Sierra  ........................

-

Siskiyou  ........................

-

Solano  ........................

6,242,661

Sonoma  ........................

6,162,466

Stanislaus  ........................

3,506,297

Sutter  ........................

-

Tehama  ........................

-

Trinity  ........................

-

Tulare  ........................

-

Tuolumne  ........................

-

Ventura  ........................

9,734,190

Yolo  ........................

-

Yuba  ........................

-

(2) (A) This paragraph sets forth the amount of the revenue maintenance of effort payment as modified by the reductions in Sections 68085.2 and 68085.7, including, if applicable, any adjustment made pursuant to paragraph (1) of subdivision (b) of Section 68085.8.

Jurisdiction

Amount

Alameda  ........................

$ 7,529,814

Alpine  ........................

58,459

Amador  ........................

261,618

Butte  ........................

797,512

Calaveras  ........................

298,247

Colusa  ........................

394,002

Contra Costa  ........................

3,136,407

Del Norte  ........................

120,598

El Dorado  ........................

732,606

Fresno  ........................

3,536,164

Glenn  ........................

293,014

Humboldt  ........................

933,601

Imperial  ........................

1,075,275

Inyo  ........................

610,438

Kern  ........................

5,247,051

Kings  ........................

759,717

Lake  ........................

133,003

Lassen  ........................

379,561

Los Angeles  ........................

47,023,566

Madera  ........................

1,025,684

Marin  ........................

2,010,028

Mariposa  ........................

131,611

Mendocino  ........................

441,037

Merced  ........................

1,600,227

Modoc  ........................

103,798

Mono  ........................

409,747

Monterey  ........................

2,662,998

Napa  ........................

710,832

Nevada  ........................

1,197,947

Orange  ........................

15,603,484

Placer  ........................

835,467

Plumas  ........................

154,384

Riverside  ........................

7,108,548

Sacramento  ........................

1,829,692

San Benito  ........................

270,940

San Bernardino  ........................

3,325,704

San Diego  ........................

13,501,132

San Francisco  ........................

3,123,814

San Joaquin  ........................

2,158,803

San Luis Obispo  ........................

1,754,131

San Mateo  ........................

2,527,355

Santa Barbara  ........................

3,117,677

Santa Cruz  ........................

1,495,691

Shasta  ........................

574,383

Sierra  ........................

41,810

Siskiyou  ........................

482,082

Solano  ........................

1,931,765

Sonoma  ........................

1,439,187

Stanislaus  ........................

1,079,927

Sutter  ........................

644,174

Tehama  ........................

627,958

Trinity  ........................

102,233

Tulare  ........................

1,345,686

Tuolumne  ........................

277,573

Ventura  ........................

2,283,494

Yolo  ........................

464,030

Yuba  ........................

273,437

(B) The amount remitted by the County of Santa Clara shall be ten million nine hundred sixty-one thousand two hundred ninety-three dollars ($10,961,293) reduced as described in clauses (i) and (ii).

(i) The amount remitted by the County of Santa Clara pursuant to this paragraph for each fiscal year shall be reduced by an amount equal to one-half of the amount calculated by subtracting the budget reduction for the Superior Court of Santa Clara County for that fiscal year attributable to the reduction of the counties’ payment obligation from thirty-one million dollars ($31,000,000) pursuant to subdivision (a) of Section 68085.6 from the net civil assessments received in that county in that fiscal year. “Net civil assessments” as used in this paragraph means the amount of civil assessments collected minus the costs of collecting those civil assessments, under the guidelines of the Controller.

(ii) The reduction calculated pursuant to paragraph (i) shall not exceed two million five hundred thousand dollars ($2,500,000) in any fiscal year. If the reduction for a fiscal year reaches two million five hundred thousand dollars ($2,500,000), the amount that the county is required to remit to the state under this paragraph in that fiscal year and in each subsequent fiscal year shall be eight million four hundred sixty-one thousand two hundred ninety-three dollars ($8,461,293).

(b) Except as otherwise specifically provided in this section, county remittances specified in subdivision (a) shall not be increased in subsequent years.

(c) Except for those counties with a population of 70,000, or less, on January 1, 1996, the amount a county is required to remit pursuant to paragraph (1) of subdivision (a) shall be adjusted by the amount equal to any adjustment resulting from the procedures in subdivisions (c) and (d) of Section 77201 as that section read on June 30, 1998, to the extent a county filed an appeal with the Controller with respect to the findings made by the Department of Finance. This subdivision shall not be construed to establish a new appeal process beyond what was provided by Section 77201, as that section read on June 30, 1998.

(d) Any change in statute or rule of court that either reduces the bail schedule or redirects or reduces a county’s portion of fee, fine, and forfeiture revenue to an amount that is less than (1) the fees, fines, and forfeitures retained by that county, and (2) the county’s portion of fines and forfeitures transmitted to the state in the 1994–95 fiscal year, shall reduce that county’s remittance specified in paragraph (2) of subdivision (a) by an equal amount. Nothing in this subdivision is intended to limit judicial sentencing discretion.

(e) Nothing in this section is intended to relieve a county of the responsibility to provide necessary and suitable court facilities pursuant to Section 68073.

(f) Nothing in this section is intended to relieve a county of the responsibility for justice-related expenses not included in Section 77003 which are otherwise required of the county by law, including, but not limited to, indigent defense representation and investigation, and payment of juvenile justice charges.

(Added by Stats. 2007, Ch. 383, Sec. 4. Effective January 1, 2008. Conditionally inoperative as provided in Section 77400.)



77202

(a) The Legislature shall make an annual appropriation to the Judicial Council for the general operations of the trial courts based on the request of the Judicial Council. The Judicial Council’s trial court budget request, which shall be submitted to the Governor and the Legislature, shall meet the needs of all trial courts in a manner that ensures a predictable fiscal environment for labor negotiations in accordance with the Trial Court Employment Protection and Governance Act (Chapter 7 (commencing with Section 71600) of Title 8), that promotes equal access to the courts statewide, and that promotes court financial accountability. The annual budget request shall include the following components:

(1) Commencing with the 2006–07 fiscal year, annual General Fund appropriations to support the trial courts shall be comprised of both of the following:

(A) The current fiscal year General Fund appropriations, which include all of the following:

(i) General Fund moneys appropriated for transfer or direct local assistance in support of the trial courts.

(ii) Transfers to the State Trial Court Improvement and Modernization Fund.

(iii) Local assistance grants made by the Judicial Council, including the Equal Access Fund.

(iv) The full year cost of budget change proposals approved through the 2006–07 fiscal year or subsequently approved in accordance with paragraph (2), but excluding lease-revenue payments and funding for costs specifically and expressly reimbursed through other state or federal funding sources, excluding the cost of one-time or expiring programs.

(B) A cost-of-living and growth adjustment computed by multiplying the year-to-year percentage change in the state appropriation limit as described in Section 3 of Article XIII B of the California Constitution by the sum of all of the following:

(i) The current year General Fund appropriations for the trial courts, as defined in subparagraph (A).

(ii) The amount of county obligations established pursuant to subdivision (b) of Section 77201.1 in effect as of June 30, 2005, six hundred ninety-eight million sixty-eight thousand dollars ($698,068,000).

(iii) The level of funding required to be transferred from the State Trial Court Improvement and Modernization Fund to the Trial Court Trust Fund pursuant to subdivision (k) of Section 77209, thirteen million three hundred ninety-seven thousand dollars ($13,397,000).

(iv) Funding deposited into the Court Facilities Trust Fund associated with each facility that was transferred to the state not less than two fiscal years earlier than the fiscal year for which the cost-of-living and growth adjustment is being calculated.

(v) The court filing fees and surcharges projected to be deposited into the Trial Court Trust Fund in the 2005–06 fiscal year, adjusted to reflect the full-year implementation of the uniform civil fee structure implemented on January 1, 2006, three hundred sixty-nine million six hundred seventy-two thousand dollars ($369,672,000).

(2) In addition to the moneys to be applied pursuant to subdivision (b), the Judicial Council may identify and request additional funding for the trial courts for costs resulting from the implementation of statutory changes that result in either an increased level of service or a new activity that directly affects the programmatic or operational needs of the courts.

(b) The Judicial Council shall allocate the funding from the Trial Court Trust Fund to the trial courts in a manner that best ensures the ability of the courts to carry out their functions, promotes implementation of statewide policies, and promotes the immediate implementation of efficiencies and cost-saving measures in court operations, in order to guarantee access to justice to citizens of the state.

The Judicial Council shall ensure that allocations to the trial courts recognize each trial court’s implementation of efficiencies and cost-saving measures.

These efficiencies and cost-saving measures shall include, but not be limited to, the following:

(1) The sharing or merger of court support staff among trial courts across counties.

(2) The assignment of any type of case to a judge for all purposes commencing with the filing of the case and regardless of jurisdictional boundaries.

(3) The establishment of a separate calendar or division to hear a particular type of case.

(4) In rural counties, the use of all court facilities for hearings and trials of all types of cases and the acceptance of filing documents in any case.

(5) The use of alternative dispute resolution programs, such as arbitration.

(6) The development and use of automated accounting and case-processing systems.

(c) (1) The Judicial Council shall adopt policies and procedures governing practices and procedures for budgeting in the trial courts in a manner that best ensures the ability of the courts to carry out their functions and may delegate the adoption to the Administrative Director of the Courts. The Administrative Director of the Courts shall establish budget procedures and an annual schedule of budget development and management consistent with these rules.

(2) The trial court policies and procedures shall specify the process for a court to transfer existing funds between or among the budgeted program components to reflect changes in the court’s planned operation or to correct technical errors. If the process requires a trial court to request approval of a specific transfer of existing funds, the Administrative Office of the Courts shall review the request to transfer funds and respond within 30 days of receipt of the request. The Administrative Office of the Courts shall respond to the request for approval or denial to the affected court, in writing, with copies provided to the Department of Finance, the Legislative Analyst’s Office, the Legislature’s budget committees, and the court’s affected labor organizations.

(3) The Judicial Council shall circulate for comment to all affected entities any amendments proposed to the trial court policies and procedures as they relate to budget monitoring and reporting. Final changes shall be adopted at a meeting of the Judicial Council.

(Amended by Stats. 2012, Ch. 41, Sec. 55. Effective June 27, 2012. Conditionally inoperative as provided in Section 77400.)



77202.5

(a) The Judicial Council shall report all approved allocations and reimbursements to the trial courts in each fiscal year, including funding received through augmentations in accordance with paragraph (2) of subdivision (a) of Section 77202, to the chairs of the Senate Committees on Budget and Fiscal Review and Judiciary and the Assembly Committees on Budget and Judiciary on or before September 30 following the close of each fiscal year. The report shall include all of the following:

(1) A statement of the intended purpose for which each allocation or reimbursement was made.

(2) The policy governing trial court reserves.

(b) The trial courts shall report to the Judicial Council on or before September 15 following the close of each fiscal year all court revenues, expenditures, reserves, and fund balances from the prior fiscal year for funding from all fund sources. The report shall specify all expenditures, including those associated with administrative costs, by program, component, and object. The Judicial Council shall summarize this information by court and report it to the chairs of the Senate and Assembly Committees on Budget and the Judiciary and post that information on a public Internet Web site on or before December 31, 2009, and on or before December 31 following the close of each fiscal year thereafter.

(c) Nothing in this section is intended to restrict public access to information otherwise authorized by statute, rule, or case law.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 27. Effective July 28, 2009. Conditionally inoperative as provided in Section 77400.)



77203

(a) Prior to June 30, 2014, a trial court may carry over all unexpended funds from the courts operating budget from the prior fiscal year.

(b) Commencing June 30, 2014, a trial court may carry over unexpended funds in an amount not to exceed 1 percent of the court’s operating budget from the prior fiscal year. The calculation of the 1 percent authorized to be carried over from the previous fiscal year shall not include funds received by the court pursuant to the following:

(1) Section 470.5 of the Business and Professions Code.

(2) Section 116.230 of the Code of Civil Procedure, except for those funds transmitted to the Controller for deposit in the Trial Court Trust Fund pursuant to subdivision (h) of that section.

(3) Subdivision (f) of Section 13963, Sections 26731, 66006, 68090.8, 70640, 70678, and 76223, subdivision (b) of Section 77207.5, and subdivision (h) of Section 77209.

(4) The portion of filing fees collected for conversion to micrographics pursuant to former Section 26863, as that section read immediately before its repeal, and Section 27361.4.

(5) Sections 1027 and 1463.007, subdivision (a) of Section 1463.22, and Sections 4750 and 6005, of the Penal Code.

(6) Sections 11205.2 and 40508.6 of the Vehicle Code.

(Amended by Stats. 2013, Ch. 31, Sec. 8. Effective June 27, 2013. Section conditionally inoperative as provided in Section 77400.)



77204

(a) The Judicial Council shall have the authority to allocate funds appropriated annually to the State Trial Court Improvement and Modernization Fund for the purpose of paying legal costs resulting from lawsuits or claims involving the state, the Judicial Council, or a member or employee of the Judicial Council or Administrative Office of the Court and arising out of (1) the actions or conduct of a trial court, trial court bench officer, or trial court employee, (2) a challenge to a California rule of court, form, local trial court rule, or policy, or (3) the actions or conduct of the Judicial Council or the Administrative Office of the Court affecting one or more trial courts and for which the state is named as a defendant or alleged to be the responsible party.

(b) For the purposes of this section, legal costs are defined to be (1) the state’s or Judicial Council’s portion of any agreement, settlement decree, stipulation, or stipulated judgment; (2) the state’s or Judicial Council’s portion of any payment required pursuant to a judgment or order; or (3) attorneys’ fees, legal assistant fees, and any litigation costs and expenses, including, but not limited to, experts’ fees incurred by the state or Judicial Council.

(Amended by Stats. 2012, Ch. 41, Sec. 58. Effective June 27, 2012. Conditionally inoperative as provided in Section 77400.)



77205

(a) Notwithstanding any other provision of law, in any year in which a county collects fee, fine, and forfeiture revenue for deposit into the county general fund pursuant to Sections 1463.001 and 1464 of the Penal Code, Sections 42007, 42007.1, and 42008 of the Vehicle Code, and Sections 27361 and 76000 of, and subdivision (f) of Section 29550 of, the Government Code that would have been deposited into the General Fund pursuant to these sections as they read on December 31, 1997, and pursuant to Section 1463.07 of the Penal Code, and that exceeds the amount specified in paragraph (2) of subdivision (b) of Section 77201 for the 1997–98 fiscal year, and paragraph (2) of subdivision (b) of Section 77201.1 for the 1998–99 fiscal year, and thereafter, the excess amount shall be divided between the county or city and county and the state, with 50 percent of the excess transferred to the state for deposit in the State Trial Court Improvement and Modernization Fund and 50 percent of the excess deposited into the county general fund. The Judicial Council shall allocate 80 percent of the amount deposited in the State Trial Court Improvement and Modernization Fund pursuant to this subdivision each fiscal year that exceeds the amount deposited in the 2002–03 fiscal year among:

(1) The trial court in the county from which the revenue was deposited.

(2) Other trial courts, as provided in paragraph (1) of subdivision (a) of Section 68085.

(3) For retention in the State Trial Court Improvement and Modernization Fund.

For the purpose of this subdivision, fee, fine, and forfeiture revenue shall only include revenue that would otherwise have been deposited in the General Fund prior to January 1, 1998.

(b) Any amounts required to be distributed to the state pursuant to subdivision (a) shall be remitted to the Controller no later than 45 days after the end of the fiscal year in which those fees, fines, and forfeitures were collected. This remittance shall be accompanied by a remittance advice identifying the quarter of collection and stating that the amount should be deposited in the State Trial Court Improvement and Modernization Fund.

(c) Notwithstanding subdivision (a), the following counties whose base-year remittance requirement was reduced pursuant to subdivision (c) of Section 77201.1 shall not be required to split their annual fee, fine, and forfeiture revenues as provided in this section until such revenues exceed the following amounts:

County

Amount

Placer  ........................

$ 1,554,677

Riverside  ........................

11,028,078

San Joaquin  ........................

3,694,810

San Mateo  ........................

5,304,995

Ventura  ........................

4,637,294

(Amended by Stats. 2012, Ch. 41, Sec. 59. Effective June 27, 2012. Conditionally inoperative as provided in Section 77400.)



77206

(a) Notwithstanding any other law, the Judicial Council may regulate the budget and fiscal management of the trial courts. The Judicial Council, in consultation with the Controller, shall maintain appropriate regulations for recordkeeping and accounting by the courts. The Judicial Council shall seek to ensure, by these provisions, both of the following:

(1) That the fiscal affairs of the trial courts are managed efficiently, effectively, and responsibly.

(2) That all moneys collected by the courts, including filing fees, fines, forfeitures, and penalties, and all revenues and expenditures relating to court operations are known.

The Judicial Council may delegate its authority under this section, when appropriate, to the Administrative Director of the Courts.

(b) Regulations, rules, and reporting requirements adopted pursuant to this chapter shall be exempt from review and approval or other processing by the Office of Administrative Law as provided for in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2.

(c) The Controller, at the request of the Legislature, may perform and publish financial and fiscal compliance audits of the reports of court revenues and expenditures. The Controller shall report the results of these audits to the Legislature and the Judicial Council.

(d) The Judicial Council shall provide for the transmission of summary information concerning court revenues and expenditures to the Controller.

(e) The Judicial Council shall adopt rules to provide for reasonable public access to budget allocation and expenditure information at the state and local levels.

(f) The Judicial Council shall adopt rules ensuring that, upon written request, the trial courts provide, in a timely manner, information relating to the administration of the courts, including financial information and other information that affects the wages, hours, and working conditions of trial court employees.

(g) (1) The Judicial Council or its representatives may do any of the following:

(A) Inspect, review, and perform comprehensive oversight and analysis of court financial records wherever they may be located.

(B) Investigate allegations of financial impropriety or mismanagement.

(2) The authority granted pursuant to this subdivision shall not substitute for, or conflict with, the audits conducted pursuant to subdivisions (h) and (i).

(h) (1) Commencing not earlier than July 1, 2011, and not later than December 15, 2012, the entity contracted with pursuant to subdivision (j) shall establish a pilot program to audit six trial courts. That entity shall select the trial courts using the following criteria:

(A) Two trial courts selected from counties with a population of 200,000 or less.

(B) Two trial courts selected from counties with a population greater than 200,000 and less than 750,000.

(C) Two trial courts selected from counties with a population of 750,000 or greater.

The audits shall be performed in accordance with generally accepted government auditing standards and shall determine the trial court’s compliance with governing statutes, rules, and regulations relating to the revenues, expenditures, and fund balances of all material and significant funds, including state General Fund funds, funds generated from fees or fines, federal funds, grants, and any other funds within the trial court’s administration or control. The audits required by this section shall be in addition to any audit regularly conducted pursuant to any other provision of law.

(2) Based on the results of the pilot program audits described in paragraph (1), the entity contracted with pursuant to subdivision (j) shall, on or before December 15, 2013, commence an audit of the trial courts, provided that every trial court is audited in the manner prescribed by this section at least once every four years. The audits shall be performed in accordance with generally accepted government auditing standards and shall determine the trial court’s compliance with governing statutes, rules, and regulations relating to the revenues, expenditures, and fund balances of all material and significant funds, including state General Fund funds, funds generated from fees or fines, federal funds, grants, or any other funds within the trial court’s administration or control. The audits required by this paragraph shall be in addition to any audit regularly conducted pursuant to any other provision of law.

(3) Notwithstanding Section 10231.5, the auditing entity shall compile the trial court audit findings and report the results of these audits to the Legislature, the Judicial Council, and the Department of Finance no later than April 1 of each year. An audit report shall not be considered final until the audited entity is provided a reasonable opportunity to respond and the response is included with, or incorporated into, the report.

(4) The reasonable and necessary contracted cost of the audit conducted pursuant to this subdivision shall be paid from funds of the local trial court being audited.

(i) (1) On or before December 15, 2013, and biennially thereafter, the entity contracted with pursuant to subdivision (j) shall perform an audit of the Administrative Office of the Courts in accordance with generally accepted government auditing standards and shall determine the Administrative Office of the Court’s compliance with governing statutes, rules, regulations, and policies relating to the revenues, expenditures, and fund balances of all material and significant funds under the administration, jurisdiction, or control of the Administrative Office of the Courts.

(2) Notwithstanding Section 10231.5, the auditing entity shall provide a copy of the final audit report of the Administrative Office of the Courts to the Legislature, the Judicial Council, and the Department of Finance upon issuance. An audit report shall not be considered final until the audited entity is provided a reasonable opportunity to respond and the response is included with, or incorporated into, the report.

(3) Any reasonable and necessary contracted costs incurred by the auditing entity pursuant to this subdivision shall be reimbursed by the Administrative Office of the Courts.

(j) The Administrative Office of the Courts shall contract with the Controller to perform the audits described in subdivisions (h) and (i), unless either the Bureau of State Audits or the Department of Finance demonstrates that it can perform the audits pursuant to the same timeframes, scope, and methodology as the Controller for a cost that is less than that proposed by the Controller. In that case, the Administrative Office of the Courts may contract with the state entity named in this subdivision that is most cost effective. The Administrative Office of the Courts shall provide written notification to the chairs of the Senate Committee on Budget and Fiscal Review, the Assembly Committee on Budget, and the Senate and Assembly Committees on Judiciary, if the Administrative Office of the Courts contracts with an entity other than the Controller. The contract period for any contract entered into pursuant to this section shall not exceed four years from the date of commencement.

(k) A report submitted pursuant to subdivision (h) or (i) shall be submitted in compliance with Section 9795.

(Amended by Stats. 2011, Ch. 36, Sec. 17. Effective June 30, 2011. Conditionally inoperative as provided in Section 77400.)



77206.1

(a) The presiding judge, or the person designated by the presiding judge to authorize expenditures from the Trial Court Operations Fund, shall approve no claim, and shall authorize no warrant, for any obligation in excess of that authorized therefor in the budget authorized by the Judicial Council.

(b) The Administrative Director of the Courts shall advise the Judicial Council, and the Judicial Council may appoint a person or entity to manage the expenditures from the Trial Court Operations Fund, of any court found to be in violation of this section.

(Added by Stats. 1998, Ch. 1004, Sec. 9. Effective January 1, 1999. Conditionally inoperative as provided in Section 77400.)



77207

The Legislature shall appropriate trial court funding. The Controller shall apportion trial court funding payments to the courts as provided in Section 68085 pursuant to an allocation schedule adopted by the Judicial Council.

(Amended by Stats. 1998, Ch. 146, Sec. 11. Effective July 13, 1998. Conditionally inoperative as provided in Section 77400.)



77207.5

(a) The Judicial Council shall make monthly allocations to the trial courts from the Trial Court Trust Fund for automated administrative systems as provided in this section. These funds shall be used for the development and implementation of automated systems as described in subdivision (a) of Section 68090.8. As used in this subdivision, “automated administrative systems” does not include electronic reporting systems for use in a courtroom.

(b) The amount allocated annually to each trial court shall be the amount stated in this subdivision, which is based on the revenue collected in the local 2 percent automation funds in the 1994–95 fiscal year. The amounts are as follows:

Jurisdiction

Amount

Alameda  ........................

$424,792

Alpine ........................

2,034

Amador  ........................

11,006

Butte  ........................

59,332

Calaveras  ........................

18,652

Colusa  ........................

13,708

Contra Costa  ........................

218,186

Del Norte  ........................

11,208

El Dorado  ........................

54,374

Fresno  ........................

181,080

Glenn  ........................

19,264

Humboldt  ........................

48,160

Imperial  ........................

67,678

Inyo  ........................

30,402

Kern  ........................

277,328

Kings  ........................

57,026

Lake  ........................

20,328

Lassen  ........................

20,156

Los Angeles  ........................

3,144,530

Madera  ........................

52,502

Marin  ........................

114,766

Mariposa  ........................

3,904

Mendocino  ........................

30,068

Merced  ........................

55,652

Modoc  ........................

6,134

Mono  ........................

12,446

Monterey  ........................

183,464

Napa  ........................

30,550

Nevada  ........................

49,946

Orange  ........................

923,882

Placer  ........................

77,378

Plumas  ........................

9,206

Riverside  ........................

532,226

Sacramento  ........................

340,254

San Benito  ........................

14,700

San Bernardino  ........................

435,474

San Diego  ........................

718,442

San Francisco  ........................

272,528

San Joaquin  ........................

201,698

San Luis Obispo  ........................

130,020

San Mateo  ........................

329,518

Santa Barbara  ........................

162,858

Santa Clara  ........................

452,782

Santa Cruz  ........................

113,210

Shasta  ........................

44,394

Sierra  ........................

1,830

Siskiyou  ........................

37,000

Solano  ........................

119,364

Sonoma  ........................

119,004

Stanislaus  ........................

88,718

Sutter  ........................

37,382

Tehama  ........................

28,100

Trinity  ........................

7,648

Tulare  ........................

204,932

Tuolumne  ........................

16,642

Ventura  ........................

205,304

Yolo  ........................

48,556

Yuba  ........................

15,788

(Amended by Stats. 2005, Ch. 706, Sec. 33. Effective January 1, 2006. Conditionally inoperative as provided in Section 77400.)



77209

(a) There is in the State Treasury the State Trial Court Improvement and Modernization Fund. The State Trial Court Improvement and Modernization Fund is the successor fund of the Trial Court Improvement Fund and the Judicial Administration Efficiency and Modernization Fund. All assets, liabilities, revenues, and expenditures of the Trial Court Improvement Fund and the Judicial Administration Efficiency and Modernization Fund shall be transferred to and become a part of the State Trial Court Improvement and Modernization Fund. Any reference in state law to the Trial Court Improvement Fund or the Judicial Administration Efficiency and Modernization Fund shall be construed to refer to the State Trial Court Improvement and Modernization Fund.

(b) Any funds in the State Trial Court Improvement and Modernization Fund that are unencumbered at the end of the fiscal year shall be reappropriated to the State Trial Court Improvement and Modernization Fund for the following fiscal year.

(c) Moneys deposited in the State Trial Court Improvement and Modernization Fund shall be placed in an interest-bearing account. Any interest earned shall accrue to the fund and shall be disbursed pursuant to subdivision (d).

(d) Moneys deposited in the State Trial Court Improvement and Modernization Fund may be disbursed for purposes of this section.

(e) Moneys deposited in the State Trial Court Improvement and Modernization Fund pursuant to Section 68090.8 shall be allocated by the Judicial Council for automated administrative system improvements pursuant to that section and in furtherance of former Rule 991 of the California Rules of Court, as it read on July 1, 1996. As used in this subdivision, “automated administrative system” does not include electronic reporting systems for use in a courtroom.

(f) Moneys deposited in the State Trial Court Improvement and Modernization Fund shall be administered by the Judicial Council. The Judicial Council may, with appropriate guidelines, delegate to the Administrative Director of the Courts the administration of the fund. Moneys in the fund may be expended to implement trial court projects approved by the Judicial Council. Expenditures may be made to vendors or individual trial courts that have the responsibility to implement approved projects.

(g) Notwithstanding other provisions of this section, the 2-percent automation fund moneys deposited in the State Trial Court Improvement and Modernization Fund pursuant to Section 68090.8 shall be allocated by the Judicial Council to statewide initiatives related to trial court automation and their implementation. The Judicial Council shall allocate the remainder of the moneys deposited in the Trial Court Improvement Fund as specified in this section.

For the purposes of this subdivision, “2-percent automation fund” means the fund established pursuant to Section 68090.8 as it read on June 30, 1996. As used in this subdivision, “statewide initiatives related to trial court automation and their implementation” does not include electronic reporting systems for use in a courtroom.

(h) Royalties received from the publication of uniform jury instructions shall be deposited in the State Trial Court Improvement and Modernization Fund and used for the improvement of the jury system.

(i) The Judicial Council shall present an annual report to the Legislature on the use of the State Trial Court Improvement and Modernization Fund. The report shall include appropriate recommendations.

(j) Each fiscal year, the Controller shall transfer thirteen million three hundred ninety-seven thousand dollars ($13,397,000) from the State Trial Court Improvement and Modernization Fund to the Trial Court Trust Fund for allocation to trial courts for court operations.

(Amended by Stats. 2012, Ch. 41, Sec. 60. Effective June 27, 2012. Conditionally inoperative as provided in Section 77400.)



77210

(a) The state shall provide municipal court judges retired under the Judges’ Retirement System with retiree health, dental, and vision care plans equal to and in the same manner as the health, dental, and vision benefits provided to retired superior court judges.

(b) No judge shall have any salary or benefits reduced solely by reason of the enactment of this section.

(Added by Stats. 1997, Ch. 850, Sec. 46. Effective January 1, 1998. Conditionally inoperative as provided in Section 77400.)



77211

Any trial court may establish a “900” telephone number or numbers for traffic, misdemeanor, and other telephonic arraignment, for court scheduling, and for rendering tentative civil decisions, provided the court provides an alternative method of obtaining the service or information in a free and timely manner, and informs individuals of this alternative in the message preceding the “900” information. The proceeds from these “900” telephone numbers shall be continuously and solely appropriated to the use of that court for staff, information, and data-processing services for the purposes specified in this section.

(Added by Stats. 1997, Ch. 850, Sec. 46. Effective January 1, 1998. Conditionally inoperative as provided in Section 77400.)



77212

(a) The State of California, the counties of California, and the trial courts of California, recognize that a unique and interdependent relationship has evolved between the courts and the counties over a sustained period of time. While it is the intent of this act to transfer all fiscal responsibility for the support of the trial courts from the counties to the State of California, it is imperative that the activities of the state, the counties, and the trial courts be maintained in a manner that ensures that services to the people of California not be disrupted. Therefore, to this end, during the 1997–98 fiscal year, commencing on July 1, 1997, counties shall continue to provide and courts shall continue to use, county services provided to the trial courts on July 1, 1997, including, but not limited to: auditor/controller services, coordination of telephone services, data-processing and information technology services, procurement, human resources services, affirmative action services, treasurer/tax collector services, county counsel services, facilities management, and legal representation. These services shall be provided to the court at a rate that shall not exceed the costs of providing similar services to county departments or special districts. If the cost was not included in the county base pursuant to paragraph (1) of subdivision (b) of Section 77201 or was not otherwise charged to the court prior to July 1, 1997, and were court operation costs as defined in Section 77003 in fiscal year 1994–95, the court may seek adjustment of the amount the county is required to submit to the state pursuant Section 77201.

(b) In fiscal year 1998–99 commencing on July 1, 1998, and thereafter the county may give notice to the court that the county will no longer provide a specific service except that the county shall cooperate with the court to ensure that a vital service for the court shall be available from the county or other entities that provide the service. The notice must be given at least 90 days prior to the end of the fiscal year and shall be effective only upon the first day of the succeeding fiscal year.

(c) In fiscal year 1998–99, commencing on July 1, 1998, and thereafter, the court may give notice to the county that the court will no longer use a specific county service. The notice shall be given at least 90 days prior to the end of the fiscal year and shall be effective only upon the first day of the succeeding fiscal year. However, for three years from the effective date of this section, a court shall not terminate a service that involved the acquisition of equipment, including, but not limited to, computer and data processing systems, financed by a long-term financing plan whereby the county is dependent upon the court’s continued financial support for a portion of the cost of the acquisition.

(d) (1) If a trial court desires to receive or continue to receive a specific service from a county or city and county as provided in subdivision (c), and the county or city and county desires to provide or continue to provide that service as provided in subdivision (b), the presiding judge of that court and the county or city and county shall enter into a contract for that service. The contract shall identify the scope of service, method of service delivery, term of agreement, anticipated service outcomes, and the cost of the service. The court and the county or city and county shall cooperate in developing and implementing the contract.

For any contract entered into after January 1, 2002, the amount of any indirect or overhead costs shall be individually stated in any contract together with the method of calculation of the indirect or overhead costs. This amount shall not contain items that are not otherwise allowable court operations. The Judicial Council may audit the county figures to ensure compliance with this section and to determine the reasonableness of the figures.

(2) This subdivision applies to services to be provided in fiscal year 1999–2000 and thereafter.

(Amended by Stats. 2001, Ch. 812, Sec. 24. Effective January 1, 2002. Conditionally inoperative as provided in Section 77400.)






ARTICLE 5 - Nonseverability

77400

If any portion of this chapter is declared to be unconstitutional or void, the entire chapter shall become inoperative.

(Repealed and added by Stats. 1988, Ch. 945, Sec. 10. Effective September 16, 1988. Note: Termination clause applies to Chapter 13, commencing with Section 77000.)









CHAPTER 14 - Trial Court Funding and Improvement Act of 1997

ARTICLE 1 - The Task Force on Trial Court Employees

77600

The Task Force on Trial Court Employees shall be established pursuant to this article on or before January 1, 1998, and is charged with recommending an appropriate system of employment and governance for trial court employees.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77601

The task force shall be comprised of the following members:

(a) Four representatives of trial courts, appointed by the Chief Justice, representing two urban, one suburban, and one rural courts.

(b) Four representatives of counties, appointed by the Governor from a list of nominees submitted by the California State Association of Counties, representing urban, suburban, and rural counties.

(c) Three representatives appointed by the Senate Rules Committee, at least two of whom shall represent trial court employee organizations.

(d) Three representatives appointed by the Speaker of the Assembly, at least two of whom shall represent trial court employee organizations.

(e) The Director of Human Resources or his or her representative.

(f) The Chief Executive Officer of PERS or his or her representative.

(g) The Director of Finance or his or her representative.

(h) The Chief Justice shall designate a justice of the court of appeal as nonvoting chairperson.

(Amended by Stats. 2012, Ch. 665, Sec. 168. Effective January 1, 2013.)



77602

The Judicial Council shall provide staff support for the task force and shall develop guidelines for procedures and practices for the task force, which shall include input from and approval of the task force. The Department of Human Resources, the Department of Finance, and the Legislative Analyst shall provide additional support, at the request of the Judicial Council. The California State Association of Counties is encouraged to provide additional staff support.

(Amended by Stats. 2012, Ch. 665, Sec. 169. Effective January 1, 2013.)



77603

The duties of the task force shall include, but not be limited to, the following:

(a) Complete a survey of all trial courts regarding court employee status, classification, and salary.

(b) Document the local retirement systems in which trial court employees are members and the terms of the systems, and identify future retirement options.

(c) Determine the costs associated with a change in retirement benefits for court employees, including the cost to counties resulting from such change, including, but not limited to, the impact of such a change on pension obligation bonds, unfunded liabilities, and changes in actuarial assumptions.

(d) Document existing contractual agreements and the terms and conditions of employment, and document exclusive bargaining agents representing court employees by court, county, and unit.

(e) Document existing constitutional, statutory, and other provisions relating to classification, compensation, and benefits of court employees.

(f) Identify functions relating to trial courts that are provided by county employees.

(g) Examine and outline issues relating to the establishment of a local personnel structure for trial court employees under (1) court employment, (2) county employment, with the concurrence of the county and the courts in the county (3) state employment with the concurrence of the state and the courts in the county, or (4) other options identified by the task force. The task force, in recommending options for employee status, shall consider the complexity of the interests of employees and various governmental entities. Their recommendations shall, to the greatest extent possible, recognize the need for achieving the concurrence of the affected parties.

In outlining these issues, consideration shall be given to contractual obligations, minimizing disruption of the trial court work force, and protecting the rights accrued by employees under their current systems.

(h) Prepare a method for submitting the issue of employment status to an advisory vote of trial court employees in each county.

(i) Recommend a personnel structure for trial court employees.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77604

(a) The task force shall be appointed by October 1, 1997.

(b) The task force shall meet and establish its operating procedures on or before January 1, 1998.

(Amended by Stats. 2001, Ch. 745, Sec. 116. Effective October 12, 2001.)



77605

(a) It is the intent of the Legislature to enact a personnel system, that shall take effect on or before January 1, 2001, for employment of trial court employees. The personnel system shall have uniform statewide applicability and promote organizational and operational flexibility in accordance with Section 77001.

(b) Nothing in this chapter is intended to prejudge or compel a finding by the task force that court or county or state employment is preferred.

(c) No provision of this article is intended to reduce judicial or court employee salary or benefits.

(d) No provision of this chapter shall be deemed to affect the current employment status of, or reduce benefits for, any peace officer involved in court operations.

(Amended by Stats. 2001, Ch. 745, Sec. 117. Effective October 12, 2001.)



77606

The recommendations of the task force shall take effect only upon subsequent action of the Legislature.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)






ARTICLE 2 - The Task Force on Court Facilities

77650

The Task Force on Court Facilities is hereby established in state government and charged with identifying the needs related to trial and appellate court facilities, and options and recommendations for funding court facility maintenance, improvements, and expansion, including the specific responsibilities of each entity of government.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77651

The task force shall be composed of 18 members, appointed as follows:

(a) Six members appointed by the Chief Justice who shall be from urban, suburban, and rural courts. Four representatives may be either trial court judges or trial court administrators. One representative shall be a justice of the courts of appeal.

(b) Six members appointed by the Governor from a list of nominees submitted by the California State Association of Counties, who represent urban, suburban, and rural counties. Four representatives may be either county supervisors or county administrators. One representative shall be a person with court security responsibility.

(c) Two members appointed by the Senate Rules Committee, one of whom shall represent the State Bar or an associated attorney organization, neither of whom would be eligible for appointment under subdivision (a) or (b).

(d) Two members appointed by the Speaker of the Assembly, one of whom shall represent the State Bar or an associated attorney organization, neither of whom would be eligible for appointment under subdivision (a) or (b).

(e) The Director of General Services and the Director of Finance.

(f) The Chief Justice shall designate one of these representatives as the chairperson of the task force.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77652

The Judicial Council shall provide staff support for the task force and shall develop guidelines for procedures and practices for the task force. The Department of General Services, the Department of Finance, and the Legislative Analyst shall provide additional support, at the request of the Judicial Council. The California State Association of Counties is encouraged to provide additional staff support.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77653

The duties of the task force shall include all of the following:

(a) Document the state of existing court facilities.

(b) Document the need for new or modified court facilities and the extent to which current court facilities are fully utilized.

(c) Document the funding mechanisms currently available for maintenance, operation, construction, and renovation of court facilities.

(d) Examine existing standards for court facility construction.

(e) Document the impacts of state actions on court facilities and other state and local justice system facilities.

(f) Review and recommend operational changes which may mitigate the need for additional court facilities, including the implementation of methods to more fully utilize existing facilities.

(g) Review and provide recommendations on concepts regarding security; operational flexibility; alternative dispute resolution; meeting space; special needs of children, families, victims, and disabled persons; technology; the dignity of the participants; and any other special needs of court facilities.

(h) Recommend specific funding responsibilities among the various entities of government for support of trial court facilities and facility maintenance including, but not limited to, full state responsibility or continued county responsibility.

(i) Recommend funding sources and financing mechanisms for support of court facilities and facility maintenance.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77654

(a) The task force shall be appointed on or before October 1, 1997.

(b) The task force shall meet and establish its operating procedures on or before September 1, 1998, and submit its plan for the entire review of court facilities by October 1, 1998, to the Judicial Council, Legislature, and Governor.

(c) The task force shall review all available court facility standards and make preliminary determinations of acceptable standards for construction, renovation, and remodeling of court facilities, and shall report those preliminary determinations to the Judicial Council, the Legislature, and the Governor in an interim report on or before July 1, 1999.

(d) The task force shall complete a survey of all trial and appellate court facilities in the state and report its findings to the Judicial Council, the Legislature, and the Governor in a second interim report on or before January 1, 2001. The report shall document all of the following:

(1) The state of existing court facilities.

(2) The need for new or modified court facilities.

(3) The currently available funding options for constructing or renovating court facilities.

(4) The impact which creating additional judgeships has upon court facility and other justice system facility needs.

(5) The effects which trial court coordination and consolidation have upon court and justice system facilities needs.

(6) Administrative and operational changes which can reduce or mitigate the need for added court or justice system facilities.

(7) Recommendations for specific funding responsibilities among the entities of government including full state responsibility, full county responsibility, or shared responsibility.

(8) A proposed transition plan if responsibility is to be changed.

(9) Recommendations regarding funding sources for court facilities and funding mechanisms to support court facilities.

(e) The interim reports shall be circulated for comment to the counties, the judiciary, the Legislature, and the Governor. The task force may also circulate these reports to users of the court facilities.

(f) The task force shall submit a final report to the Judicial Council, the Legislature, and the Governor on or before July 1, 2001. The report shall include all elements of the interim reports incorporating any changes recommended by the task force in response to comments received.

(g) Notwithstanding any other provision of law, during the period from July 1, 1997 to December 31, 2002, inclusive, the board of supervisors of each county shall be responsible for providing suitable and necessary facilities for judicial officers and court support staff for judicial positions created prior to July 1, 1996, to the extent required by Section 68073. The board of supervisors of each county shall also be responsible for providing suitable and necessary facilities for judicial officers and court support staff for judgeships authorized by statutes chaptered in 1996 to the extent required by Section 68073, provided that the board of supervisors agrees that new facilities are either not required or that the county is willing to provide funding for court facilities. Unless a court and a county otherwise mutually agree, the state shall assume responsibility for suitable and necessary facilities for judicial officers and support staff for any judgeships authorized during the period from January 1, 1998, to December 31, 2002, inclusive.

(Amended by Stats. 2001, Ch. 852, Sec. 1. Effective October 13, 2001.)



77655

Notwithstanding any other provision of law, including Section 68073, the findings of the task force shall not be considered or entered into evidence in any action brought by trial courts to compel a county to provide facilities that the trial court contends are necessary and suitable.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)












TITLE 8.5 - LOCAL PENALTIES

77650

The Task Force on Court Facilities is hereby established in state government and charged with identifying the needs related to trial and appellate court facilities, and options and recommendations for funding court facility maintenance, improvements, and expansion, including the specific responsibilities of each entity of government.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77651

The task force shall be composed of 18 members, appointed as follows:

(a) Six members appointed by the Chief Justice who shall be from urban, suburban, and rural courts. Four representatives may be either trial court judges or trial court administrators. One representative shall be a justice of the courts of appeal.

(b) Six members appointed by the Governor from a list of nominees submitted by the California State Association of Counties, who represent urban, suburban, and rural counties. Four representatives may be either county supervisors or county administrators. One representative shall be a person with court security responsibility.

(c) Two members appointed by the Senate Rules Committee, one of whom shall represent the State Bar or an associated attorney organization, neither of whom would be eligible for appointment under subdivision (a) or (b).

(d) Two members appointed by the Speaker of the Assembly, one of whom shall represent the State Bar or an associated attorney organization, neither of whom would be eligible for appointment under subdivision (a) or (b).

(e) The Director of General Services and the Director of Finance.

(f) The Chief Justice shall designate one of these representatives as the chairperson of the task force.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77652

The Judicial Council shall provide staff support for the task force and shall develop guidelines for procedures and practices for the task force. The Department of General Services, the Department of Finance, and the Legislative Analyst shall provide additional support, at the request of the Judicial Council. The California State Association of Counties is encouraged to provide additional staff support.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77653

The duties of the task force shall include all of the following:

(a) Document the state of existing court facilities.

(b) Document the need for new or modified court facilities and the extent to which current court facilities are fully utilized.

(c) Document the funding mechanisms currently available for maintenance, operation, construction, and renovation of court facilities.

(d) Examine existing standards for court facility construction.

(e) Document the impacts of state actions on court facilities and other state and local justice system facilities.

(f) Review and recommend operational changes which may mitigate the need for additional court facilities, including the implementation of methods to more fully utilize existing facilities.

(g) Review and provide recommendations on concepts regarding security; operational flexibility; alternative dispute resolution; meeting space; special needs of children, families, victims, and disabled persons; technology; the dignity of the participants; and any other special needs of court facilities.

(h) Recommend specific funding responsibilities among the various entities of government for support of trial court facilities and facility maintenance including, but not limited to, full state responsibility or continued county responsibility.

(i) Recommend funding sources and financing mechanisms for support of court facilities and facility maintenance.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)



77654

(a) The task force shall be appointed on or before October 1, 1997.

(b) The task force shall meet and establish its operating procedures on or before September 1, 1998, and submit its plan for the entire review of court facilities by October 1, 1998, to the Judicial Council, Legislature, and Governor.

(c) The task force shall review all available court facility standards and make preliminary determinations of acceptable standards for construction, renovation, and remodeling of court facilities, and shall report those preliminary determinations to the Judicial Council, the Legislature, and the Governor in an interim report on or before July 1, 1999.

(d) The task force shall complete a survey of all trial and appellate court facilities in the state and report its findings to the Judicial Council, the Legislature, and the Governor in a second interim report on or before January 1, 2001. The report shall document all of the following:

(1) The state of existing court facilities.

(2) The need for new or modified court facilities.

(3) The currently available funding options for constructing or renovating court facilities.

(4) The impact which creating additional judgeships has upon court facility and other justice system facility needs.

(5) The effects which trial court coordination and consolidation have upon court and justice system facilities needs.

(6) Administrative and operational changes which can reduce or mitigate the need for added court or justice system facilities.

(7) Recommendations for specific funding responsibilities among the entities of government including full state responsibility, full county responsibility, or shared responsibility.

(8) A proposed transition plan if responsibility is to be changed.

(9) Recommendations regarding funding sources for court facilities and funding mechanisms to support court facilities.

(e) The interim reports shall be circulated for comment to the counties, the judiciary, the Legislature, and the Governor. The task force may also circulate these reports to users of the court facilities.

(f) The task force shall submit a final report to the Judicial Council, the Legislature, and the Governor on or before July 1, 2001. The report shall include all elements of the interim reports incorporating any changes recommended by the task force in response to comments received.

(g) Notwithstanding any other provision of law, during the period from July 1, 1997 to December 31, 2002, inclusive, the board of supervisors of each county shall be responsible for providing suitable and necessary facilities for judicial officers and court support staff for judicial positions created prior to July 1, 1996, to the extent required by Section 68073. The board of supervisors of each county shall also be responsible for providing suitable and necessary facilities for judicial officers and court support staff for judgeships authorized by statutes chaptered in 1996 to the extent required by Section 68073, provided that the board of supervisors agrees that new facilities are either not required or that the county is willing to provide funding for court facilities. Unless a court and a county otherwise mutually agree, the state shall assume responsibility for suitable and necessary facilities for judicial officers and support staff for any judgeships authorized during the period from January 1, 1998, to December 31, 2002, inclusive.

(Amended by Stats. 2001, Ch. 852, Sec. 1. Effective October 13, 2001.)



77655

Notwithstanding any other provision of law, including Section 68073, the findings of the task force shall not be considered or entered into evidence in any action brought by trial courts to compel a county to provide facilities that the trial court contends are necessary and suitable.

(Added by Stats. 1997, Ch. 850, Sec. 48. Effective January 1, 1998.)






TITLE 9 - POLITICAL REFORM

CHAPTER 1 - General

81000

This title shall be known and may be cited as the “Political Reform Act of 1974.”

(Added June 4, 1974, by initiative Proposition 9. Note: This descriptive title (the Political Reform Act of 1974) for Title 9 implies a short title for Prop. 9.)



81001

The people find and declare as follows:

(a) State and local government should serve the needs and respond to the wishes of all citizens equally, without regard to their wealth;

(b) Public officials, whether elected or appointed, should perform their duties in an impartial manner, free from bias caused by their own financial interests or the financial interests of persons who have supported them;

(c) Costs of conducting election campaigns have increased greatly in recent years, and candidates have been forced to finance their campaigns by seeking large contributions from lobbyists and organizations who thereby gain disproportionate influence over governmental decisions;

(d) The influence of large campaign contributors is increased because existing laws for disclosure of campaign receipts and expenditures have proved to be inadequate;

(e) Lobbyists often make their contributions to incumbents who cannot be effectively challenged because of election laws and abusive practices which give the incumbent an unfair advantage;

(f) The wealthy individuals and organizations which make large campaign contributions frequently extend their influence by employing lobbyists and spending large amounts to influence legislative and administrative actions;

(g) The influence of large campaign contributors in ballot measure elections is increased because the ballot pamphlet mailed to the voters by the state is difficult to read and almost impossible for a layman to understand; and

(h) Previous laws regulating political practices have suffered from inadequate enforcement by state and local authorities.

(Added June 4, 1974, by initiative Proposition 9.)



81002

The people enact this title to accomplish the following purposes:

(a) Receipts and expenditures in election campaigns should be fully and truthfully disclosed in order that the voters may be fully informed and improper practices may be inhibited.

(b) The activities of lobbyists should be regulated and their finances disclosed in order that improper influences will not be directed at public officials.

(c) Assets and income of public officials which may be materially affected by their official actions should be disclosed and in appropriate circumstances the officials should be disqualified from acting in order that conflicts of interest may be avoided.

(d) The state ballot pamphlet should be converted into a useful document so that voters will not be entirely dependent on paid advertising for information regarding state measures.

(e) Laws and practices unfairly favoring incumbents should be abolished in order that elections may be conducted more fairly.

(f) Adequate enforcement mechanisms should be provided to public officials and private citizens in order that this title will be vigorously enforced.

(Amended by Stats. 1980, Ch. 289. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



81003

This title should be liberally construed to accomplish its purposes.

(Added June 4, 1974, by initiative Proposition 9.)



81004

(a) All reports and statements filed under this title shall be signed under penalty of perjury and verified by the filer. The verification shall state that the filer has used all reasonable diligence in its preparation, and that to the best of his knowledge it is true and complete.

(b) A report or statement filed by a committee which qualifies under subdivision (a) of Section 82013 shall be signed and verified by the treasurer, and a report or statement filed by any other person shall be signed and verified by the filer. If the filer is an entity other than an individual, the report or statement shall be signed and verified by a responsible officer of the entity or by an attorney or a certified public accountant acting as agent for the entity. Every person who signs and verifies any report or statement required to be filed under this title which contains material matter which he knows to be false is guilty of perjury.

(Amended by Stats. 1985, Ch. 775, Sec. 1. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



81004.5

Any report or statement filed pursuant to this title may be amended by the filer at any time. Amending an incorrect or incomplete report or statement may be considered as evidence of good faith.

(Added by Stats. 1976, Ch. 1161.)



81006

Except as provided in this title, no fee or charge shall be collected by any officer for the filing of any report or statement or for the forms upon which reports or statements are to be prepared.

(Amended by Stats. 1985, Ch. 1183, Sec. 1. Effective September 29, 1985. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



81007

When a report or statement or copies thereof required to be filed with any officer under this title have been sent by first-class mail or by any other guaranteed overnight delivery service addressed to the officer, it shall for purposes of any deadline be deemed to have been received by him or her on the date of the deposit in the mail or of receipt by that delivery service. It shall be presumed until the contrary is established that any date stamped by the post office on the envelope or contained on the delivery service receipt containing the report or statement is the date it was deposited in the mail or received by the delivery service. Mail which is not received by the filing officer shall be presumed not to have been sent unless the filer possesses a post office or delivery service receipt establishing the date of deposit and the name and address of the addressee.

(Amended by Stats. 1994, Ch. 638, Sec. 1. Effective January 1, 1995. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



81007.5

(a) Any report or statement or copies thereof required to be filed with any official under Chapter 4 (commencing with Section 84100) or Chapter 7 (commencing with Section 87100) may be faxed by the applicable deadline, provided that the required originals or paper copies are sent by first-class mail or by any other personal delivery or guaranteed overnight delivery service within 24 hours of the applicable deadline and provided that the total number of pages of each report or statement faxed is no more than 30 pages.

(b) A faxed report or statement shall not be deemed filed if the faxed report or statement is not a true and correct copy of the original or copy of the report or statement personally delivered or sent by first-class mail or guaranteed overnight delivery service pursuant to subdivision (a).

(c) A filing officer who receives a faxed report or statement shall make the report or statement available to the public in the same manner as provided in Section 81008. If the faxed report or statement is requested prior to the receipt of the original or copy of the report or statement by the filing officer, the filing officer shall inform the requester that the faxed report or statement will not be considered a filed report or statement if the requirements of subdivision (b) have not been met by the filer.

(Amended by Stats. 1997, Ch. 394, Sec. 1. Effective January 1, 1998.)



81008

Every report and statement filed pursuant to this title is a public record open for public inspection and reproduction during regular business hours, commencing as soon as practicable, but in any event not later than the second business day following the day on which it was received. No conditions whatsoever shall be imposed upon persons desiring to inspect or reproduce reports and statements filed under this title, nor shall any information or identification be required from these persons. Copies shall be provided at a charge not to exceed ten cents ($0.10) per page. In addition, the filing officer may charge a retrieval fee not to exceed five dollars ($5) per request for copies of reports and statements which are five or more years old. A request for more than one report or statement or report and statement at the same time shall be considered a single request.

(Amended by Stats. 2013, Ch. 654, Sec. 1. Effective January 1, 2014. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



81009

(a) Statements of organization, registration statements, and original campaign statements of persons holding elective state office, candidates for any such office, committees supporting any such officeholder or candidate, and committees supporting or opposing statewide measures, shall be retained by filing officers indefinitely.

(b) Original campaign statements of mayors, city council members, county supervisors, candidates for any of these offices, and committees supporting any officeholder or candidate shall be retained indefinitely, except that original campaign statements of candidates not elected to these offices and of committees supporting candidates not elected to these offices shall be retained by filing officers for a period of not less than five years.

(c) Original campaign statements of all other persons shall be retained by filing officers for a period of not less than seven years.

(d) Original statements of economic interests of persons holding statewide elective office shall be retained by filing officers indefinitely.

(e) Original reports and statements not specified above in this section shall be retained by filing officers for a period of not less than seven years.

(f) Copies of reports or statements shall be retained by the officer with whom they are filed for a period of not less than four years, provided, however, that a filing officer is not required to retain more than one copy of a report or statement.

(g) After an original report or statement or a copy has been on file for at least two years, the officer with whom it is filed may comply with this section by retaining a copy on microfilm or other space-saving materials available for public inspection instead of the original report or statement or copy. Upon request, the officer shall provide copies of such statements pursuant to Section 81008.

(Amended by Stats. 1985, Ch. 1183, Sec. 2. Effective September 29, 1985. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



81009.5

(a) Any local government agency which has enacted, enacts, amends, or repeals an ordinance or other provision of law affecting campaign contributions and expenditures shall file a copy of the action with the commission.

(b) Notwithstanding Section 81013, no local government agency shall enact any ordinance imposing filing requirements additional to or different from those set forth in Chapter 4 (commencing with Section 84100) for elections held in its jurisdiction unless the additional or different filing requirements apply only to the candidates seeking election in that jurisdiction, their controlled committees or committees formed or existing primarily to support or oppose their candidacies, and to committees formed or existing primarily to support or oppose a candidate or to support or oppose the qualification of, or passage of, a local ballot measure which is being voted on only in that jurisdiction, and to city or county general purpose committees active only in that city or county, respectively.

(Amended by Stats. 1991, Ch. 674, Sec. 1.)



81010

With respect to reports and statements filed with him pursuant to this title, the filing officer shall:

(a) Supply the necessary forms and manuals prescribed by the Commission;

(b) Determine whether required documents have been filed and, if so, whether they conform on their face with the requirements of this title;

(c) Notify promptly all persons and known committees who have failed to file a report or statement in the form and at the time required by this title;

(d) Report apparent violations of this title to the appropriate agencies; and

(e) Compile and maintain a current list of all reports and statements filed with this office.

(Added June 4, 1974, by initiative Proposition 9.)



81011.5

Any provision of law to the contrary notwithstanding, the election precinct of a person signing a statewide petition shall not be required to appear on the petition when it is filed with the county elections official, nor any additional information regarding a signer other than the information required to be written by the signer.

(Amended by Stats. 2002, Ch. 221, Sec. 44. Effective January 1, 2003.)



81012

This title may be amended or repealed by the procedures set forth in this section. If any portion of subdivision (a) is declared invalid, then subdivision (b) shall be the exclusive means of amending or repealing this title.

(a) This title may be amended to further its purposes by statute, passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring and signed by the Governor, if at least 12 days prior to passage in each house the bill in its final form has been delivered to the commission for distribution to the news media and to every person who has requested the commission to send copies of such bills to him or her.

(b) This title may be amended or repealed by a statute that becomes effective only when approved by the electors.

(Amended by Stats. 1985, Ch. 1200, Sec. 1. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



81013

Nothing in this title prevents the Legislature or any other state or local agency from imposing additional requirements on any person if the requirements do not prevent the person from complying with this title. If any act of the Legislature conflicts with the provisions of this title, this title shall prevail.

(Added June 4, 1974, by initiative Proposition 9.)



81014

Whenever any reference is made in this title to a federal or state statute and that statute has been or is subsequently repealed or amended, the Commission may promulgate regulations to carry out the intent of this title as nearly as possible.

(Added June 4, 1974, by initiative Proposition 9.)



81015

If any provision of this title, or the application of any such provision to any person or circumstances, shall be held invalid, the remainder of this title to the extent it can be given effect, or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby, and to this end the provisions of this title are severable.

(Added June 4, 1974, by initiative Proposition 9.)



81016

Chapter 8 of this title shall go into effect immediately. The Director of Finance shall make sufficient funds available to the Secretary of State out of the emergency fund or any other fund of the state for the immediate implementation of Chapter 8. The remainder of this title shall go into effect on January 7, 1975. Wherever reference is made in this title to the effective date of this title, the date referred to is January 7, 1975.

(Added June 4, 1974, by initiative Proposition 9.)






CHAPTER 2 - Definitions

82000

Unless the contrary is stated or clearly appears from the context, the definitions set forth in this chapter shall govern the interpretation of this title.

(Added June 4, 1974, by initiative Proposition 9.)



82001

“Adjusting an amount for cost-of-living changes” means adjusting the amount received the previous year by an amount determined at the beginning of each fiscal year by the Director of Finance corresponding to amounts authorized from the salary and price increase items as set forth in the Budget Act and other cost-of-living adjustments on the same basis as those applied routinely to other state agencies.

(Amended by Stats. 1978, Ch. 199. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82002

(a) “Administrative action” means either of the following:

(1) The proposal, drafting, development, consideration, amendment, enactment, or defeat by any state agency of any rule, regulation, or other action in any ratemaking proceeding or any quasi-legislative proceeding, which shall include any proceeding governed by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2.

(2) With regard only to placement agents, the decision by any state agency to enter into a contract to invest state public retirement system assets on behalf of a state public retirement system.

(b) “Ratemaking proceeding” means, for the purposes of a proceeding before the Public Utilities Commission, any proceeding in which it is reasonably foreseeable that a rate will be established, including, but not limited to, general rate cases, performance-based ratemaking, and other ratesetting mechanisms.

(c) “Quasi-legislative proceeding” means, for purposes of a proceeding before the Public Utilities Commission, any proceeding that involves consideration of the establishment of a policy that will apply generally to a group or class of persons, including, but not limited to, rulemakings and investigations that may establish rules affecting an entire industry.

(Amended by Stats. 2010, Ch. 668, Sec. 4. Effective January 1, 2011. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82003

“Agency” means any state agency or local government agency.

(Added June 4, 1974, by initiative Proposition 9.)



82004

“Agency official” means any member, officer, employee or consultant of any state agency who as part of his official responsibilities participates in any administrative action in other than a purely clerical, secretarial or ministerial capacity.

(Added June 4, 1974, by initiative Proposition 9.)



82005

“Business entity” means any organization or enterprise operated for profit, including but not limited to a proprietorship, partnership, firm, business trust, joint venture, syndicate, corporation or association.

(Added June 4, 1974, by initiative Proposition 9.)



82006

“Campaign statement” means an itemized report which is prepared on a form prescribed by the Commission and which provides the information required by Chapter 4 of this title.

(Added June 4, 1974, by initiative Proposition 9.)



82007

“Candidate” means an individual who is listed on the ballot or who has qualified to have write-in votes on his or her behalf counted by election officials, for nomination for or election to any elective office, or who receives a contribution or makes an expenditure or gives his or her consent for any other person to receive a contribution or make an expenditure with a view to bringing about his or her nomination or election to any elective office, whether or not the specific elective office for which he or she will seek nomination or election is known at the time the contribution is received or the expenditure is made and whether or not he or she has announced his or her candidacy or filed a declaration of candidacy at such time. “Candidate” also includes any officeholder who is the subject of a recall election. An individual who becomes a candidate shall retain his or her status as a candidate until such time as that status is terminated pursuant to Section 84214. “Candidate” does not include any person within the meaning of Section 301(b) of the Federal Election Campaign Act of 1971.

(Amended by Stats. 1980, Ch. 289. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82008

“City” means a general law or a chartered city.

(Added June 4, 1974, by initiative Proposition 9.)



82009

“Civil service employee” means any state employee who is covered by the state civil service system or any employee of a local government agency who is covered by a similar personnel system.

(Added June 4, 1974, by initiative Proposition 9.)



82009.5

“Clerk” refers to the city or county clerk unless the city council or board of supervisors has designated any other agency to perform the specified function.

(Added June 4, 1974, by initiative Proposition 9.)



82010

“Closing date” means the date through which any report or statement filed under this title is required to be complete.

(Added June 4, 1974, by initiative Proposition 9.)



82011

“Code reviewing body” means all of the following:

(a) The commission, with respect to the conflict-of-interest code of a state agency other than an agency in the judicial branch of government, or any local government agency with jurisdiction in more than one county.

(b) The board of supervisors, with respect to the conflict-of-interest code of any county agency other than the board of supervisors, or any agency of the judicial branch of government, and of any local government agency, other than a city agency, with jurisdiction wholly within the county.

(c) The city council, with respect to the conflict-of-interest code of any city agency other than the city council.

(d) The Attorney General, with respect to the conflict-of-interest code of the commission.

(e) The Chief Justice of California or his or her designee, with respect to the conflict-of-interest code of the members of the Judicial Council, Commission on Judicial Performance, and Board of Governors of the State Bar of California.

(f) The Board of Governors of the State Bar of California with respect to the conflict-of-interest code of the State Bar of California.

(g) The Chief Justice of California, the administrative presiding judges of the courts of appeal, and the presiding judges of superior courts, or their designees, with respect to the conflict-of-interest code of any agency of the judicial branch of government subject to the immediate administrative supervision of that court.

(h) The Judicial Council of California, with respect to the conflict-of-interest code of any state agency within the judicial branch of government not included under subdivisions (e), (f), and (g).

(Amended by Stats. 2003, Ch. 62, Sec. 176. Effective January 1, 2004. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82012

“Commission” means the Fair Political Practices Commission.

(Added June 4, 1974, by initiative Proposition 9.)



82013

“Committee” means any person or combination of persons who directly or indirectly does any of the following:

(a) Receives contributions totaling one thousand dollars ($1,000) or more in a calendar year.

(b) Makes independent expenditures totaling one thousand dollars ($1,000) or more in a calendar year; or

(c) Makes contributions totaling ten thousand dollars ($10,000) or more in a calendar year to or at the behest of candidates or committees.

A person or combination of persons that becomes a committee shall retain its status as a committee until such time as that status is terminated pursuant to Section 84214.

(Amended by Stats. 1987, Ch. 632, Sec. 1. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82014

“Conflict of Interest Code” means a set of rules and regulations adopted by an agency pursuant to Chapter 7 of this title.

(Added June 4, 1974, by initiative Proposition 9.)



82015

(a) “Contribution” means a payment, a forgiveness of a loan, a payment of a loan by a third party, or an enforceable promise to make a payment except to the extent that full and adequate consideration is received, unless it is clear from the surrounding circumstances that it is not made for political purposes.

(b) (1) A payment made at the behest of a committee, as defined in subdivision (a) of Section 82013, is a contribution to the committee unless full and adequate consideration is received from the committee for making the payment.

(2) A payment made at the behest of a candidate is a contribution to the candidate unless the criteria in either subparagraph (A) or (B) are satisfied:

(A) Full and adequate consideration is received from the candidate.

(B) It is clear from the surrounding circumstances that the payment was made for purposes unrelated to his or her candidacy for elective office. The following types of payments are presumed to be for purposes unrelated to a candidate’s candidacy for elective office:

(i) A payment made principally for personal purposes, in which case it may be considered a gift under the provisions of Section 82028. Payments that are otherwise subject to the limits of Section 86203 are presumed to be principally for personal purposes.

(ii) A payment made by a state, local, or federal governmental agency or by a nonprofit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code.

(iii) A payment not covered by clause (i), made principally for legislative, governmental, or charitable purposes, in which case it is neither a gift nor a contribution. However, payments of this type that are made at the behest of a candidate who is an elected officer shall be reported within 30 days following the date on which the payment or payments equal or exceed five thousand dollars ($5,000) in the aggregate from the same source in the same calendar year in which they are made. The report shall be filed by the elected officer with the elected officer’s agency and shall be a public record subject to inspection and copying pursuant to subdivision (a) of Section 81008. The report shall contain the following information: name of payor, address of payor, amount of the payment, date or dates the payment or payments were made, the name and address of the payee, a brief description of the goods or services provided or purchased, if any, and a description of the specific purpose or event for which the payment or payments were made. Once the five-thousand-dollar ($5,000) aggregate threshold from a single source has been reached for a calendar year, all payments for the calendar year made by that source shall be disclosed within 30 days after the date the threshold was reached or the payment was made, whichever occurs later. Within 30 days after receipt of the report, state agencies shall forward a copy of these reports to the Commission, and local agencies shall forward a copy of these reports to the officer with whom elected officers of that agency file their campaign statements.

(C) For purposes of subparagraph (B), a payment is made for purposes related to a candidate’s candidacy for elective office if all or a portion of the payment is used for election-related activities. For purposes of this subparagraph, “election-related activities” shall include, but are not limited to, the following:

(i) Communications that contain express advocacy of the nomination or election of the candidate or the defeat of his or her opponent.

(ii) Communications that contain reference to the candidate’s candidacy for elective office, the candidate’s election campaign, or the candidate’s or his or her opponent’s qualifications for elective office.

(iii) Solicitation of contributions to the candidate or to third persons for use in support of the candidate or in opposition to his or her opponent.

(iv) Arranging, coordinating, developing, writing, distributing, preparing, or planning of any communication or activity described in clause (i), (ii), or (iii).

(v) Recruiting or coordinating campaign activities of campaign volunteers on behalf of the candidate.

(vi) Preparing campaign budgets.

(vii) Preparing campaign finance disclosure statements.

(viii) Communications directed to voters or potential voters as part of activities encouraging or assisting persons to vote if the communication contains express advocacy of the nomination or election of the candidate or the defeat of his or her opponent.

(D) A contribution made at the behest of a candidate for a different candidate or to a committee not controlled by the behesting candidate is not a contribution to the behesting candidate.

(3) A payment made at the behest of a member of the Public Utilities Commission, made principally for legislative, governmental, or charitable purposes, is not a contribution. However, payments of this type shall be reported within 30 days following the date on which the payment or payments equal or exceed five thousand dollars ($5,000) in the aggregate from the same source in the same calendar year in which they are made. The report shall be filed by the member with the Public Utilities Commission and shall be a public record subject to inspection and copying pursuant to subdivision (a) of Section 81008. The report shall contain the following information: name of payor, address of payor, amount of the payment, date or dates the payment or payments were made, the name and address of the payee, a brief description of the goods or services provided or purchased, if any, and a description of the specific purpose or event for which the payment or payments were made. Once the five-thousand-dollar ($5,000) aggregate threshold from a single source has been reached for a calendar year, all payments for the calendar year made by that source shall be disclosed within 30 days after the date the threshold was reached or the payment was made, whichever occurs later. Within 30 days after receipt of the report, the Public Utilities Commission shall forward a copy of these reports to the Fair Political Practices Commission.

(c) “Contribution” includes the purchase of tickets for events such as dinners, luncheons, rallies, and similar fundraising events; the candidate’s own money or property used on behalf of his or her candidacy, other than personal funds of the candidate used to pay either a filing fee for a declaration of candidacy or a candidate statement prepared pursuant to Section 13307 of the Elections Code; the granting of discounts or rebates not extended to the public generally or the granting of discounts or rebates by television and radio stations and newspapers not extended on an equal basis to all candidates for the same office; the payment of compensation by any person for the personal services or expenses of any other person if the services are rendered or expenses incurred on behalf of a candidate or committee without payment of full and adequate consideration.

(d) “Contribution” further includes any transfer of anything of value received by a committee from another committee, unless full and adequate consideration is received.

(e) “Contribution” does not include amounts received pursuant to an enforceable promise to the extent those amounts have been previously reported as a contribution. However, the fact that those amounts have been received shall be indicated in the appropriate campaign statement.

(f) (1) Except as provided in paragraph (2) or (3), “contribution” does not include a payment made by an occupant of a home or office for costs related to any meeting or fundraising event held in the occupant’s home or office if the costs for the meeting or fundraising event are five hundred dollars ($500) or less.

(2) “Contribution” includes a payment made by a lobbyist or a cohabitant of a lobbyist for costs related to a fundraising event held at the home of the lobbyist, including the value of the use of the home as a fundraising event venue. A payment described in this paragraph shall be attributable to the lobbyist for purposes of Section 85702.

(3) “Contribution” includes a payment made by a lobbying firm for costs related to a fundraising event held at the office of the lobbying firm, including the value of the use of the office as a fundraising event venue.

(g) Notwithstanding the foregoing definition of “contribution,” the term does not include volunteer personal services or payments made by any individual for his or her own travel expenses if the payments are made voluntarily without any understanding or agreement that they shall be, directly or indirectly, repaid to him or her.

(h) “Contribution” further includes the payment of public moneys by a state or local governmental agency for a communication to the public that satisfies both of the following:

(1) The communication expressly advocates the election or defeat of a clearly identified candidate or the qualification, passage, or defeat of a clearly identified measure, or, taken as a whole and in context, unambiguously urges a particular result in an election.

(2) The communication is made at the behest of the affected candidate or committee.

(i) “Contribution” further includes a payment made by a person to a multipurpose organization as defined and described in Section 84222.

(Amended by Stats. 2014, Ch. 930, Sec. 1. Effective January 1, 2015. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82016

(a) “Controlled committee” means a committee that is controlled directly or indirectly by a candidate or state measure proponent or that acts jointly with a candidate, controlled committee, or state measure proponent in connection with the making of expenditures. A candidate or state measure proponent controls a committee if he or she, his or her agent, or any other committee he or she controls has a significant influence on the actions or decisions of the committee.

(b) Notwithstanding subdivision (a), a political party committee, as defined in Section 85205, is not a controlled committee.

(Amended by Stats. 2000, Ch. 102, Sec. 2. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82017

“County” includes a city and county.

(Added June 4, 1974, by initiative Proposition 9.)



82018

(a) Except as provided in subdivisions (b), (c), and (d), “cumulative amount” means the amount of contributions received or expenditures made in the calendar year.

(b) For a filer required to file a campaign statement or independent expenditure report in one year in connection with an election to be held in another year, the period over which the cumulative amount is calculated shall end on the closing date of the first semiannual statement filed after the election.

(c) For a filer required to file a campaign statement in connection with the qualification of a measure which extends into two calendar years, the period over which the cumulative amount is calculated shall end on December 31 of the second calendar year.

(d) For a person filing a campaign statement with a period modified by the provisions of this section, the next period over which the cumulative amount is calculated shall begin on the day after the closing date of the statement.

(Amended by Stats. 1993, Ch. 769, Sec. 1. Effective January 1, 1994. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82019

(a) “Designated employee” means any officer, employee, member, or consultant of any agency whose position with the agency:

(1) Is exempt from the state civil service system by virtue of subdivision (a), (c), (d), (e), (f), (g), or (m) of Section 4 of Article VII of the Constitution, unless the position is elective or solely secretarial, clerical, or manual.

(2) Is elective, other than an elective state office.

(3) Is designated in a Conflict of Interest Code because the position entails the making or participation in the making of decisions which may foreseeably have a material effect on any financial interest.

(4) Is involved as a state employee at other than a clerical or ministerial level in the functions of negotiating or signing any contract awarded through competitive bidding, in making decisions in conjunction with the competitive bidding process, or in negotiating, signing, or making decisions on contracts executed pursuant to Section 10122 of the Public Contract Code.

(b) (1) “Designated employee” does not include an elected state officer, any unsalaried member of any board or commission which serves a solely advisory function, any public official specified in Section 87200, and also does not include any unsalaried member of a nonregulatory committee, section, commission, or other such entity of the State Bar of California.

(2) “Designated employee” does not include a federal officer or employee serving in an official federal capacity on a state or local government agency. The state or local government agency shall annually obtain, and maintain in its files for public inspection, a copy of any public financial disclosure report filed by the federal officer or employee pursuant to federal law.

(Amended by Stats. 2004, Ch. 484, Sec. 1. Effective January 1, 2005. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82020

“Elected officer” means any person who holds an elective office or has been elected to an elective office but has not yet taken office. A person who is appointed to fill a vacant elective office is an elected officer.

(Added June 4, 1974, by initiative Proposition 9.)



82021

“Elected state officer” means any person who holds an elective state office or has been elected to an elective state office but has not yet taken office. A person who is appointed to fill a vacant elective state office is an elected state officer.

(Added June 4, 1974, by initiative Proposition 9.)



82022

“Election” means any primary, general, special or recall election held in this state. The primary and general or special elections are separate elections for purposes of this title.

(Added June 4, 1974, by initiative Proposition 9.)



82023

“Elective office” means any state, regional, county, municipal, district or judicial office that is filled at an election. “Elective office” also includes membership on a county central committee of a qualified political party, and membership through election on the Board of Administration of the Public Employees’ Retirement System or the Teachers’ Retirement Board.

(Amended by Stats. 2010, Ch. 633, Sec. 1. Effective January 1, 2011. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82024

“Elective state office” means the office of Governor, Lieutenant Governor, Attorney General, Insurance Commissioner, Controller, Secretary of State, Treasurer, Superintendent of Public Instruction, Member of the Legislature, member elected to the Board of Administration of the Public Employees’ Retirement System, member elected to the Teachers’ Retirement Board, and member of the State Board of Equalization.

(Amended by Stats. 2010, Ch. 633, Sec. 2. Effective January 1, 2011. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82025

“Expenditure” means a payment, a forgiveness of a loan, a payment of a loan by a third party, or an enforceable promise to make a payment, unless it is clear from the surrounding circumstances that it is not made for political purposes. “Expenditure” does not include a candidate’s use of his or her own money to pay for either a filing fee for a declaration of candidacy or a candidate statement prepared pursuant to Section 13307 of the Elections Code. An expenditure is made on the date the payment is made or on the date consideration, if any, is received, whichever is earlier.

(Amended by Stats. 1997, Ch. 394, Sec. 3. Effective January 1, 1998. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82025.3

(a) “External manager” means either of the following:

(1) A person who is seeking to be, or is, retained by a state public retirement system in California or an investment vehicle to manage a portfolio of securities or other assets for compensation.

(2) A person who manages an investment fund and who offers or sells, or has offered or sold, an ownership interest in the investment fund to a state public retirement system in California or an investment vehicle.

(b) For purposes of this section, “investment fund” has the same meaning as set forth in Section 7513.8.

(c) For purposes of this section, “investment vehicle” has the same meaning as set forth in Section 82047.3.

(Amended by Stats. 2011, Ch. 704, Sec. 3. Effective October 9, 2011.)



82025.5

“Fair market value” means the estimated fair market value of goods, services, facilities or anything of value other than money. Whenever the amount of goods, services, facilities, or anything of value other than money is required to be reported under this title, the amount reported shall be the fair market value, and a description of the goods, services, facilities, or other thing of value shall be appended to the report or statement. “Full and adequate consideration” as used in this title means fair market value.

(Added by Stats. 1985, Ch. 775, Sec. 3.)



82026

“Filer” means the person filing or required to file any statement or report under this title.

(Added June 4, 1974, by initiative Proposition 9.)



82027

“Filing officer” means the office or officer with whom any statement or report is required to be filed under this title. If copies of a statement or report are required to be filed with more than one office or officer, the one first named is the filing officer, and the copy filed with him shall be signed in the original and shall be deemed the original copy.

(Added June 4, 1974, by initiative Proposition 9.)



82027.5

(a) “General purpose committee” means all committees pursuant to subdivision (b) or (c) of Section 82013, and any committee pursuant to subdivision (a) of Section 82013 which is formed or exists primarily to support or oppose more than one candidate or ballot measure, except as provided in Section 82047.5.

(b) A “state general purpose committee” is a political party committee, as defined in Section 85205, or a committee to support or oppose candidates or measures voted on in a state election, or in more than one county.

(c) A “county general purpose committee” is a committee to support or oppose candidates or measures voted on in only one county, or in more than one jurisdiction within one county.

(d) A “city general purpose committee” is a committee to support or oppose candidates or measures voted on in only one city.

(Amended by Stats. 2004, Ch. 623, Sec. 1. Effective September 21, 2004.)



82028

(a) “Gift” means, except as provided in subdivision (b), any payment that confers a personal benefit on the recipient, to the extent that consideration of equal or greater value is not received and includes a rebate or discount in the price of anything of value unless the rebate or discount is made in the regular course of business to members of the public without regard to official status. Any person, other than a defendant in a criminal action, who claims that a payment is not a gift by reason of receipt of consideration has the burden of proving that the consideration received is of equal or greater value.

(b) The term “gift” does not include:

(1) Informational material such as books, reports, pamphlets, calendars, or periodicals. No payment for travel or reimbursement for any expenses shall be deemed “informational material.”

(2) Gifts which are not used and which, within 30 days after receipt, are either returned to the donor or delivered to a nonprofit entity exempt from taxation under Section 501(c)(3) of the Internal Revenue Code without being claimed as a charitable contribution for tax purposes.

(3) Gifts from an individual’s spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin or the spouse of any such person; provided that a gift from any such person shall be considered a gift if the donor is acting as an agent or intermediary for any person not covered by this paragraph.

(4) Campaign contributions required to be reported under Chapter 4 of this title.

(5) Any devise or inheritance.

(6) Personalized plaques and trophies with an individual value of less than two hundred fifty dollars ($250).

(Amended by Stats. 1997, Ch. 450, Sec. 2. Effective September 24, 1997. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82029

“Immediate family” means the spouse and dependent children.

(Amended by Stats. 1980, Ch. 1000. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82030

(a) “Income” means, except as provided in subdivision (b), a payment received, including but not limited to any salary, wage, advance, dividend, interest, rent, proceeds from any sale, gift, including any gift of food or beverage, loan, forgiveness or payment of indebtedness received by the filer, reimbursement for expenses, per diem, or contribution to an insurance or pension program paid by any person other than an employer, and including any community property interest in the income of a spouse. Income also includes an outstanding loan. Income of an individual also includes a pro rata share of any income of any business entity or trust in which the individual or spouse owns, directly, indirectly or beneficially, a 10-percent interest or greater. “Income,” other than a gift, does not include income received from any source outside the jurisdiction and not doing business within the jurisdiction, not planning to do business within the jurisdiction, or not having done business within the jurisdiction during the two years prior to the time any statement or other action is required under this title.

(b) “Income” also does not include:

(1) Campaign contributions required to be reported under Chapter 4 (commencing with Section 84100).

(2) Salary and reimbursement for expenses or per diem, and social security, disability, or other similar benefit payments received from a state, local, or federal government agency and reimbursement for travel expenses and per diem received from a bona fide nonprofit entity exempt from taxation under Section 501(c)(3) of the Internal Revenue Code.

(3) Any devise or inheritance.

(4) Interest, dividends, or premiums on a time or demand deposit in a financial institution, shares in a credit union or any insurance policy, payments received under any insurance policy, or any bond or other debt instrument issued by any government or government agency.

(5) Dividends, interest, or any other return on a security which is registered with the Securities and Exchange Commission of the United States government or a commodity future registered with the Commodity Futures Trading Commission of the United States government, except proceeds from the sale of these securities and commodities futures.

(6) Redemption of a mutual fund.

(7) Alimony or child support payments.

(8) Any loan or loans from a commercial lending institution which are made in the lender’s regular course of business on terms available to members of the public without regard to official status.

(9) Any loan from or payments received on a loan made to an individual’s spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, uncle, aunt, or first cousin, or the spouse of any such person, provided that a loan or loan payment received from any such person shall be considered income if he or she is acting as an agent or intermediary for any person not covered by this paragraph.

(10) Any indebtedness created as part of a retail installment or credit card transaction if made in the lender’s regular course of business on terms available to members of the public without regard to official status.

(11) Payments received under a defined benefit pension plan qualified under Internal Revenue Code Section 401(a).

(12) Proceeds from the sale of securities registered with the Securities and Exchange Commission of the United States government or from the sale of commodities futures registered with the Commodity Futures Trading Commission of the United States government if the filer sells the securities or the commodities futures on a stock or commodities exchange and does not know or have reason to know the identity of the purchaser.

(Amended by Stats. 2004, Ch. 484, Sec. 2. Effective January 1, 2005. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82030.5

(a) For purposes of this title, “earned income” means, except as provided in subdivision (b), income from wages, salaries, professional fees, and other amounts received or promised to be received as compensation for personal services rendered.

(b) Income which is not “earned income” includes, but is not limited to, the following:

(1) Any income derived from stocks, bonds, property, or other investments, or from retail or wholesale sales.

(2) Any amount paid by, or on behalf of, an elected state officer to a tax-qualified pension, profit sharing, or stock bonus plan and received by the elected state officer from the plan.

(3) The community property interest in the income of a spouse.

(Added by Stats. 1990, Ch. 1075, Sec. 1.)



82031

“Independent expenditure” means an expenditure made by any person, including a payment of public moneys by a state or local governmental agency, in connection with a communication which expressly advocates the election or defeat of a clearly identified candidate or the qualification, passage or defeat of a clearly identified measure, or taken as a whole and in context, unambiguously urges a particular result in an election but which is not made to or at the behest of the affected candidate or committee.

(Amended by Stats. 2009, Ch. 363, Sec. 2. Effective January 1, 2010. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82032

“Influencing legislative or administrative action” means promoting, supporting, influencing, modifying, opposing or delaying any legislative or administrative action by any means, including but not limited to the provision or use of information, statistics, studies or analyses.

(Added June 4, 1974, by initiative Proposition 9.)



82033

“Interest in real property” includes any leasehold, beneficial or ownership interest or an option to acquire such an interest in real property located in the jurisdiction owned directly, indirectly or beneficially by the public official, or other filer, or his or her immediate family if the fair market value of the interest is two thousand dollars ($2,000) or more. Interests in real property of an individual includes a pro rata share of interests in real property of any business entity or trust in which the individual or immediate family owns, directly, indirectly or beneficially, a 10-percent interest or greater.

(Amended by Stats. 2000, Ch. 130, Sec. 1. Effective January 1, 2001. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82034

“Investment” means any financial interest in or security issued by a business entity, including, but not limited to, common stock, preferred stock, rights, warrants, options, debt instruments, and any partnership or other ownership interest owned directly, indirectly, or beneficially by the public official, or other filer, or his or her immediate family, if the business entity or any parent, subsidiary, or otherwise related business entity has an interest in real property in the jurisdiction, or does business or plans to do business in the jurisdiction, or has done business within the jurisdiction at any time during the two years prior to the time any statement or other action is required under this title. An asset shall not be deemed an investment unless its fair market value equals or exceeds two thousand dollars ($2,000). The term “investment” does not include a time or demand deposit in a financial institution, shares in a credit union, any insurance policy, interest in a diversified mutual fund registered with the Securities and Exchange Commission under the Investment Company Act of 1940 or in a common trust fund created pursuant to Section 1564 of the Financial Code, interest in a government defined-benefit pension plan, or any bond or other debt instrument issued by any government or government agency. Investments of an individual includes a pro rata share of investments of any business entity, mutual fund, or trust in which the individual or immediate family owns, directly, indirectly, or beneficially, a 10-percent interest or greater. The term “parent, subsidiary or otherwise related business entity” shall be specifically defined by regulations of the commission.

(Amended by Stats. 2007, Ch. 348, Sec. 1. Effective January 1, 2008. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82035

“Jurisdiction” means the state with respect to a state agency and, with respect to a local government agency, the region, county, city, district or other geographical area in which it has jurisdiction. Real property shall be deemed to be “within the jurisdiction” with respect to a local government agency if the property or any part of it is located within or not more than two miles outside the boundaries of the jurisdiction or within two miles of any land owned or used by the local government agency.

(Amended by Stats. 1993, Ch. 769, Sec. 2. Effective January 1, 1994. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82035.5

“LAFCO proposal” means a proposal, as defined in Section 56069, including a proceeding, as defined by Section 56067.

(Amended by Stats. 2009, Ch. 113, Sec. 4. Effective January 1, 2010.)



82036

“Late contribution” means any of the following:

(a) A contribution, including a loan, that totals in the aggregate one thousand dollars ($1,000) or more and is made to or received by a candidate, a controlled committee, or a committee formed or existing primarily to support or oppose a candidate or measure within 90 days before the date of the election at which the candidate or measure is to be voted on. For purposes of the Board of Administration of the Public Employees’ Retirement System and the Teachers’ Retirement Board, “the date of the election” is the deadline to return ballots.

(b) A contribution, including a loan, that totals in the aggregate one thousand dollars ($1,000) or more and is made to or received by a political party committee, as defined in Section 85205, within 90 days before the date of a state election.

(Amended by Stats. 2012, Ch. 496, Sec. 1. Effective January 1, 2013. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82036.5

“Late independent expenditure” means an independent expenditure that totals in the aggregate one thousand dollars ($1,000) or more and is made for or against a specific candidate or measure involved in an election within 90 days before the date of the election. For purposes of the Board of Administration of the Public Employees’ Retirement System and the Teachers’ Retirement Board, “the date of the election” is the deadline to return ballots.

(Amended by Stats. 2012, Ch. 496, Sec. 2. Effective January 1, 2013.)



82037

“Legislative action” means the drafting, introduction, consideration, modification, enactment or defeat of any bill, resolution, amendment, report, nomination or other matter by the Legislature or by either house or any committee, subcommittee, joint or select committee thereof, or by a member or employee of the Legislature acting in his official capacity. “Legislative action” also means the action of the Governor in approving or vetoing any bill.

(Added June 4, 1974, by initiative Proposition 9.)



82038

“Legislative official” means any employee or consultant of the Legislature whose duties are not solely secretarial, clerical or manual.

(Added June 4, 1974, by initiative Proposition 9.)



82038.5

(a) “Lobbying firm” means any business entity, including an individual contract lobbyist, which meets either of the following criteria:

(1) The business entity receives or becomes entitled to receive any compensation, other than reimbursement for reasonable travel expenses, for the purpose of influencing legislative or administrative action on behalf of any other person, and any partner, owner, officer, or employee of the business entity is a lobbyist.

(2) The business entity receives or becomes entitled to receive any compensation, other than reimbursement for reasonable travel expenses, to communicate directly with any elective state official, agency official, or legislative official for the purpose of influencing legislative or administrative action on behalf of any other person, if a substantial or regular portion of the activities for which the business entity receives compensation is for the purpose of influencing legislative or administrative action.

(b) No business entity is a lobbying firm by reason of activities described in Section 86300.

(Amended by Stats. 1986, Ch. 905, Sec. 1.)



82039

(a) “Lobbyist” means either of the following:

(1) Any individual who receives two thousand dollars ($2,000) or more in economic consideration in a calendar month, other than reimbursement for reasonable travel expenses, or whose principal duties as an employee are, to communicate directly or through his or her agents with any elective state official, agency official, or legislative official for the purpose of influencing legislative or administrative action.

(2) A placement agent, as defined in Section 82047.3.

(b) An individual is not a lobbyist by reason of activities described in Section 86300.

(c) For the purposes of subdivision (a), a proceeding before the Public Utilities Commission constitutes “administrative action” if it meets any of the definitions set forth in subdivision (b) or (c) of Section 82002. However, a communication made for the purpose of influencing this type of Public Utilities Commission proceeding is not within subdivision (a) if the communication is made at a public hearing, public workshop, or other public forum that is part of the proceeding, or if the communication is included in the official record of the proceeding.

(Amended by Stats. 2010, Ch. 668, Sec. 6. Effective January 1, 2011. Note: This section was added on June 4, 1974, by initiative Prop. 9, and amended on Nov. 5, 1996, by initiative Prop. 208.)



82039.5

“Lobbyist employer” means any person, other than a lobbying firm, who:

(a) Employs one or more lobbyists for economic consideration, other than reimbursement for reasonable travel expenses, for the purpose of influencing legislative or administrative action, or

(b) Contracts for the services of a lobbying firm for economic consideration, other than reimbursement for reasonable travel expense, for the purpose of influencing legislative or administrative action.

(Added by Stats. 1985, Ch. 1183, Sec. 4. Effective September 29, 1985.)



82041

“Local government agency” means a county, city or district of any kind including school district, or any other local or regional political subdivision, or any department, division, bureau, office, board, commission or other agency of the foregoing.

(Amended by Stats. 1984, Ch. 727, Sec. 4. Operative July 1, 1985, by Sec. 12 of Ch. 727. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82041.5

“Mass mailing” means over two hundred substantially similar pieces of mail, but does not include a form letter or other mail which is sent in response to an unsolicited request, letter or other inquiry.

(Amended (as amended June 7, 1988, by Prop. 73) by Stats. 1988, Ch. 1027, Sec. 1. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82042

“Mayor” of a city includes mayor of a city and county.

(Added June 4, 1974, by initiative Proposition 9.)



82043

“Measure” means any constitutional amendment or other proposition which is submitted to a popular vote at an election by action of a legislative body, or which is submitted or is intended to be submitted to a popular vote at an election by initiative, referendum or recall procedure whether or not it qualifies for the ballot.

(Added June 4, 1974, by initiative Proposition 9.)



82044

“Payment” means a payment, distribution, transfer, loan, advance, deposit, gift or other rendering of money, property, services or anything else of value, whether tangible or intangible.

(Added June 4, 1974, by initiative Proposition 9.)



82045

“Payment to influence legislative or administrative action” means any of the following types of payment:

(a) Direct or indirect payment to a lobbyist whether for salary, fee, compensation for expenses, or any other purpose, by a person employing or contracting for the services of the lobbyist separately or jointly with other persons;

(b) Payment in support or assistance of a lobbyist or his activities, including but not limited to the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(c) Payment which directly or indirectly benefits any elective state official, legislative official or agency official or a member of the immediate family of any such official;

(d) Payment, including compensation, payment or reimbursement for the services, time or expenses of an employee, for or in connection with direct communication with any elective state official, legislative official or agency official;

(e) Payment for or in connection with soliciting or urging other persons to enter into direct communication with any elective state official, legislative official or agency official.

(Added June 4, 1974, by initiative Proposition 9.)



82046

(a) “Period covered” by a statement or report required to be filed by this title, other than a campaign statement, means, unless a different period is specified, the period beginning with the day after the closing date of the most recent statement or report which was required to be filed, and ending with the closing date of the statement or report in question. If the person filing the statement or report has not previously filed a statement or report of the same type, the period covered begins on the day on which the first reportable transaction occurred. Nothing in this chapter shall be interpreted to exempt any person from disclosing transactions which occurred prior to the effective date of this title according to the laws then in effect.

(b) “Period covered” by a campaign statement required to be filed by this title means, unless a different period is specified, the period beginning the day after the closing date of the most recent campaign statement which was required to be filed and ending with the closing date of the statement in question. If a person has not previously filed a campaign statement, the period covered begins on January 1.

(Amended by Stats. 1980, Ch. 289. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82047

“Person” means an individual, proprietorship, firm, partnership, joint venture, syndicate, business trust, company, corporation, limited liability company, association, committee, and any other organization or group of persons acting in concert.

(Amended by Stats. 1994, Ch. 1010, Sec. 144. Effective January 1, 1995. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82047.3

(a) “Placement agent” means an individual directly or indirectly hired, engaged, or retained by, or serving for the benefit of or on behalf of, an external manager or an investment fund managed by an external manager, and who acts or has acted for compensation as a finder, solicitor, marketer, consultant, broker, or other intermediary in connection with the offer or sale to a state public retirement system in California or an investment vehicle either of the following:

(1) In the case of an external manager within the meaning of paragraph (1) of subdivision (a) of Section 82025.3, the investment management services of the external manager.

(2) In the case of an external manager within the meaning of paragraph (2) of subdivision (a) of Section 82025.3, an ownership interest in an investment fund managed by the external manager.

(b) Notwithstanding subdivision (a), an individual who is an employee, officer, director, equityholder, partner, member, or trustee of an external manager and who spends one-third or more of his or her time, during a calendar year, managing the securities or assets owned, controlled, invested, or held by the external manager is not a placement agent.

(c) Notwithstanding subdivision (a), an employee, officer, or director of an external manager, or of an affiliate of an external manager, is not a placement agent with respect to an offer or sale of investment management services described in subdivision (a) if all of the following apply:

(1) The external manager is registered as an investment adviser or a broker-dealer with the Securities and Exchange Commission or, if exempt from or not subject to registration with the Securities and Exchange Commission, any appropriate state securities regulator.

(2) The external manager is participating in a competitive bidding process, such as a request for proposals, subject to subdivision (a) of Section 22364 of the Education Code or subdivision (a) of Section 20153 of this code, as applicable, or has been selected through that process, and is providing services pursuant to a contract executed as a result of that competitive bidding process.

(3) The external manager, if selected through a competitive bidding process described in paragraph (2), has agreed to a fiduciary standard of care, as defined by the standards of conduct applicable to the retirement board of a public pension or retirement system and set forth in Section 17 of Article XVI of the California Constitution, when managing a portfolio of assets of a state public retirement system in California.

(d) For purposes of this section, “investment fund” has the same meaning as set forth in Section 7513.8.

(e) For purposes of this section, “investment vehicle” means a corporation, partnership, limited partnership, limited liability company, association, or other entity, either domestic or foreign, managed by an external manager in which a state public retirement system in California is the majority investor and that is organized in order to invest with, or retain the investment management services of, other external managers.

(Amended by Stats. 2011, Ch. 704, Sec. 4. Effective October 9, 2011.)



82047.5

“Primarily formed committee” means a committee pursuant to subdivision (a) of Section 82013 which is formed or exists primarily to support or oppose any of the following:

(a) A single candidate.

(b) A single measure.

(c) A group of specific candidates being voted upon in the same city, county, or multicounty election.

(d) Two or more measures being voted upon in the same city, county, multicounty, or state election.

(Amended by Stats. 1995, Ch. 295, Sec. 1. Effective January 1, 1996.)



82047.6

(a) “Principal officer” means the individual primarily responsible for approving the political activities of a committee, including, but not limited to, the following activities:

(1) Authorizing the content of communications made by the committee.

(2) Authorizing expenditures, including contributions, on behalf of the committee.

(3) Determining the committee’s campaign strategy.

(b) If two or more individuals share the primary responsibility for approving the political activities of a committee, each individual is a principal officer.

(Added by Stats. 2012, Ch. 496, Sec. 4. Effective January 1, 2013.)



82047.7

“Proponent of a state ballot measure” means “proponent” as defined in Section 9002 of the Elections Code.

(Added by renumbering Section 82047.6 by Stats. 2012, Ch. 496, Sec. 3. Effective January 1, 2013.)



82048

(a) “Public official” means every member, officer, employee or consultant of a state or local government agency.

(b) Notwithstanding subdivision (a), “public official” does not include the following:

(1) A judge or court commissioner in the judicial branch of government.

(2) A member of the Board of Governors and designated employees of the State Bar of California.

(3) A member of the Judicial Council.

(4) A member of the Commission on Judicial Performance, provided that he or she is subject to the provisions of Article 2.5 (commencing with Section 6035) of Chapter 4 of Division 3 of the Business and Professions Code as provided in Section 6038 of that article.

(5) A federal officer or employee serving in an official federal capacity on a state or local government agency.

(Amended by Stats. 2004, Ch. 484, Sec. 3. Effective January 1, 2005. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82048.3

“Slate mailer” means a mass mailing which supports or opposes a total of four or more candidates or ballot measures.

(Added by Stats. 1987, Ch. 905, Sec. 1.)



82048.4

(a) “Slate mailer organization” means, except as provided in subdivision (b), any person who, directly or indirectly, does all of the following:

(1) Is involved in the production of one or more slate mailers and exercises control over the selection of the candidates and measures to be supported or opposed in the slate mailers.

(2) Receives or is promised payments totaling five hundred dollars ($500) or more in a calendar year for the production of one or more slate mailers.

(b) Notwithstanding subdivision (a), a slate mailer organization shall not include any of the following:

(1) A candidate or officeholder or a candidate’s or officeholder’s controlled committee.

(2) An official committee of any political party.

(3) A legislative caucus committee.

(4) A committee primarily formed to support or oppose a candidate, officeholder, or ballot measure.

(c) The production and distribution of slate mailers by a slate mailer organization shall not be considered making contributions or expenditures for purposes of subdivision (b) or (c) of Section 82013. If a slate mailer organization makes contributions or expenditures other than by producing or distributing slate mailers, and it reports those contributions and expenditures pursuant to Sections 84218 and 84219, no additional campaign reports shall be required of the slate mailer organization pursuant to Section 84200 or 84200.5.

(Added by renumbering Section 82048.5 (as added by Stats. 1987, Ch. 905) by Stats. 1988, Ch. 160, Sec. 77.)



82048.5

“Special district” means any agency of the state established for the local performance of governmental or proprietary functions within limited boundaries. “Special district” includes a county service area, a maintenance district or area, an improvement district or zone, an air pollution control district, or a redevelopment agency. “Special district” shall not include a city, county, city and county, or school district.

(Added by Stats. 1994, Ch. 36, Sec. 2. Effective January 1, 1995.)



82048.7

(a) “Sponsored committee” means a committee, other than a candidate controlled committee, that has one or more sponsors. Any person, except a candidate or other individual, may sponsor a committee.

(b) A person sponsors a committee if any of the following apply:

(1) The committee receives 80 percent or more of its contributions from the person or its members, officers, employees, or shareholders.

(2) The person collects contributions for the committee by use of payroll deductions or dues from its members, officers, or employees.

(3) The person, alone or in combination with other organizations, provides all or nearly all of the administrative services for the committee.

(4) The person, alone or in combination with other organizations, sets the policies for soliciting contributions or making expenditures of committee funds.

(c) A sponsor that is a multipurpose organization, as defined in subdivision (a) of Section 84222, and that makes contributions or expenditures from its general treasury funds shall comply with Section 84222.

(Amended by Stats. 2014, Ch. 16, Sec. 4. Effective May 14, 2014. Operative July 1, 2014, by Stats. 2014, Ch. 16, Sec. 10.)



82049

“State agency” means every state office, department, division, bureau, board and commission, and the Legislature.

(Amended by Stats. 1984, Ch. 727, Sec. 6. Operative July 1, 1985, by Sec. 12 of Ch. 727. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82050

“State candidate” means a candidate who seeks nomination or election to any elective state office.

(Added June 4, 1974, by initiative Proposition 9.)



82051

“State measure” means any measure which is submitted or is intended to be submitted to the voters of the state.

(Added June 4, 1974, by initiative Proposition 9.)



82052

“Statewide candidate” means a candidate who seeks election to any statewide elective office.

(Added June 4, 1974, by initiative Proposition 9.)



82052.5

“Statewide election” means an election for statewide elective office.

(Added June 4, 1974, by initiative Proposition 9.)



82053

“Statewide elective office” means the office of Governor, Lieutenant Governor, Attorney General, Insurance Commissioner, Controller, Secretary of State, Treasurer, Superintendent of Public Instruction and member of the State Board of Equalization.

(Amended by Stats. 2000, Ch. 102, Sec. 3. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



82054

“Statewide petition” means a petition to qualify a proposed state measure.

(Added June 4, 1974, by initiative Proposition 9.)






CHAPTER 3 - Fair Political Practices Commission

83100

There is hereby established in state government the Fair Political Practices Commission. The Commission shall have five members, including the chairman. No more than three members of the Commission shall be members of the same political party.

(Added June 4, 1974, by initiative Proposition 9.)



83101

The chairman and one additional member of the Commission shall be appointed by the Governor. The Governor’s appointees shall not be members of the same political party.

(Added June 4, 1974, by initiative Proposition 9.)



83102

(a) The Attorney General, the Secretary of State and the Controller shall each appoint one member of the Commission.

(b) If the Attorney General, the Secretary of State and the Controller are all members of the same political party, the chairman of the state central committee of any other political party with a registration of more than five hundred thousand may submit to the Controller a list of not less than five persons who are qualified and willing to be members of the Commission. The list shall be submitted not less than ten days after the effective date of this chapter for the Controller’s initial appointment, and not later than January 2 immediately prior to any subsequent appointment by the Controller. If the Controller receives one or more lists pursuant to this section, his appointment shall be made from one of such lists.

(Added June 4, 1974, by initiative Proposition 9.)



83103

Members and the chairman of the Commission shall serve four-year terms beginning on February 1 and ending on January 31 or as soon thereafter as their successors are qualified, except that the initial appointees under Section 83102 shall serve six-year terms. No member or chairman who has been appointed at the beginning of a term is eligible for reappointment.

(Amended by Stats. 1987, Ch. 624, Sec. 1. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



83104

Vacancies on the Commission shall be filled, within thirty days, by appointment of the same official who appointed the prior holder of the position. The provisions of Section 83102 (b) are not applicable to the filling of vacancies. Appointments to fill vacancies shall be for the unexpired term of the member or chairman whom the appointee succeeds. A vacancy or vacancies shall not impair the right of the remaining members to exercise all of the powers of the board. Three members shall constitute a quorum.

(Added June 4, 1974, by initiative Proposition 9.)



83105

Each member of the commission shall be an elector. No member of the commission, during his or her tenure, shall hold any other public office, serve as an officer of any political party or partisan organization, participate in or contribute to an election campaign, or employ or be employed as a lobbyist nor, during his or her term of appointment, seek election to any other public office. Members of the commission may be removed by the Governor, with concurrence of the Senate, for substantial neglect of duty, gross misconduct in office, inability to discharge the powers and duties of office or violation of this section, after written notice and opportunity for a reply.

(Amended by Stats. 1986, Ch. 620, Sec. 1. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



83106

The chairman of the Commission shall be compensated at the same rate as the president of the Public Utilities Commission. Each remaining member shall be compensated at the rate of one hundred dollars ($100) for each day on which he engages in official duties. The members and chairman of the Commission shall be reimbursed for expenses incurred in performance of their official duties.

(Added June 4, 1974, by initiative Proposition 9.)



83107

The Commission shall appoint an executive director who shall act in accordance with Commission policies and regulations and with applicable law. The Commission shall appoint and discharge officers, counsel and employees, consistent with applicable civil service laws, and shall fix the compensation of employees and prescribe their duties.

(Added June 4, 1974, by initiative Proposition 9.)



83108

The Commission may delegate authority to the chairman or the executive director to act in the name of the Commission between meetings of the Commission.

(Added June 4, 1974, by initiative Proposition 9.)



83109

For purposes of Section 19818.6, a nonclerical position under the Commission shall not be included in the same class in the civil service classification plan with any position of any other department or agency.

(Amended by Stats. 2013, Ch. 654, Sec. 2. Effective January 1, 2014. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



83110

The principal office of the Commission shall be in Sacramento but it may establish offices, meet, and exercise its powers at any other place in the state. Meetings of the Commission shall be public except that the Commission may provide otherwise for discussions of personnel and litigation.

(Added June 4, 1974, by initiative Proposition 9.)



83111

The Commission has primary responsibility for the impartial, effective administration and implementation of this title.

(Added June 4, 1974, by initiative Proposition 9.)



83111.5

The commission shall take no action to implement this title that would abridge constitutional guarantees of freedom of speech, that would deny any person of life, liberty, or property without due process of law, or that would deny any person the equal protection of the laws.

(Added by Stats. 1999, Ch. 225, Sec. 1. Effective August 24, 1999.)



83112

The Commission may adopt, amend and rescind rules and regulations to carry out the purposes and provisions of this title, and to govern procedures of the Commission. These rules and regulations shall be adopted in accordance with the Administrative Procedure Act (Government Code, Title 2, Division 3, Part 1, Chapter 4.5, Sections 11371 et seq.) and shall be consistent with this title and other applicable law.

(Added June 4, 1974, by initiative Proposition 9.)



83113

The commission shall, in addition to its other duties, do all of the following:

(a) Prescribe forms for reports, statements, notices and other documents required by this title.

(b) Prepare and publish manuals and instructions setting forth methods of bookkeeping and preservation of records to facilitate compliance with and enforcement of this title, and explaining the duties of persons and committees under this title.

(c) Provide assistance to agencies and public officials in administering the provisions of this title.

(d) Maintain a central file of local campaign contribution and expenditure ordinances forwarded to it by local government agencies.

(e) Annually publish a booklet not later than March 1 that sets forth the provisions of this title and includes other information the commission deems pertinent to the interpretation and enforcement of this title. The commission shall provide a reasonable number of copies of the booklet at no charge for the use of governmental agencies and subdivisions thereof that request copies of the booklet. The commission may charge a fee, not to exceed the prorated cost of producing the booklet, for providing copies of the booklet to other persons and organizations.

(Amended by Stats. 1999, Ch. 855, Sec. 1. Effective January 1, 2000. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



83114

(a) Any person may request the commission to issue an opinion with respect to his duties under this title. The commission shall, within 14 days, either issue the opinion or advise the person who made the request whether an opinion will be issued. No person who acts in good faith on an opinion issued to him by the commission shall be subject to criminal or civil penalties for so acting, provided that the material facts are as stated in the opinion request. The commission’s opinions shall be public records and may from time to time be published.

(b) Any person may request the commission to provide written advice with respect to the person’s duties under this title. Such advice shall be provided within 21 working days of the request, provided that the time may be extended for good cause. It shall be a complete defense in any enforcement proceeding initiated by the commission, and evidence of good faith conduct in any other civil or criminal proceeding, if the requester, at least 21 working days prior to the alleged violation, requested written advice from the commission in good faith, disclosed truthfully all the material facts, and committed the acts complained of either in reliance on the advice or because of the failure of the commission to provide advice within 21 days of the request or such later extended time.

(Amended by Stats. 1976, Ch. 1080. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



83115

Upon the sworn complaint of any person or on its own initiative, the commission shall investigate possible violations of this title relating to any agency, official, election, lobbyist or legislative or administrative action. Within 14 days after receipt of a complaint under this section, the commission shall notify in writing the person who made the complaint of the action, if any, the commission has taken or plans to take on the complaint, together with the reasons for such action or nonaction. If no decision has been made within 14 days, the person who made the complaint shall be notified of the reasons for the delay and shall subsequently receive notification as provided above.

(Amended by Stats. 1985, Ch. 775, Sec. 4. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



83115.5

No finding of probable cause to believe this title has been violated shall be made by the commission unless, at least 21 days prior to the commission’s consideration of the alleged violation, the person alleged to have violated this title is notified of the violation by service of process or registered mail with return receipt requested, provided with a summary of the evidence, and informed of his right to be present in person and represented by counsel at any proceeding of the commission held for the purpose of considering whether probable cause exists for believing the person violated this title. Notice to the alleged violator shall be deemed made on the date of service, the date the registered mail receipt is signed, or if the registered mail receipt is not signed, the date returned by the post office. A proceeding held for the purpose of considering probable cause shall be private unless the alleged violator files with the commission a written request that the proceeding be public.

(Added by Stats. 1976, Ch. 1080.)



83116

When the commission determines there is probable cause for believing this title has been violated, it may hold a hearing to determine if a violation has occurred. Notice shall be given and the hearing conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2, Government Code). The commission shall have all the powers granted by that chapter. When the commission determines on the basis of the hearing that a violation has occurred, it shall issue an order that may require the violator to do all or any of the following:

(a) Cease and desist violation of this title.

(b) File any reports, statements, or other documents or information required by this title.

(c) Pay a monetary penalty of up to five thousand dollars ($5,000) per violation to the General Fund of the state. When the Commission determines that no violation has occurred, it shall publish a declaration so stating.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 6. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102.)



83116.3

Whenever the commission rejects the decision of an administrative law judge made pursuant to Section 11517, the commission shall state the reasons in writing for rejecting the decision.

(Added by Stats. 1999, Ch. 297, Sec. 1. Effective January 1, 2000.)



83116.5

Any person who violates any provision of this title, who purposely or negligently causes any other person to violate any provision of this title, or who aids and abets any other person in the violation of any provision of this title, shall be liable under the provisions of this chapter. However, this section shall apply only to persons who have filing or reporting obligations under this title, or who are compensated for services involving the planning, organizing, or directing any activity regulated or required by this title, and a violation of this section shall not constitute an additional violation under Chapter 11 (commencing with Section 91000).

(Repealed and added by Stats. 2000, Ch. 102, Sec. 9. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102.)



83117

The Commission may:

(a) Accept grants, contributions and appropriations;

(b) Contract for any services which cannot satisfactorily be performed by its employees;

(c) Employ legal counsel. Upon request of the Commission, the Attorney General shall provide legal advice and representation without charge to the Commission.

(Added June 4, 1974, by initiative Proposition 9.)



83117.5

It shall be unlawful for a member of the commission to receive a gift of ten dollars ($10) or more per month.

“Gift” as used in this section means a gift made directly or indirectly by a state candidate, an elected state officer, a legislative official, an agency official, or a lobbyist or by any person listed in Section 87200.

(Added by Stats. 1975, Ch. 797.)



83118

The Commission may subpoena witnesses, compel their attendance and testimony, administer oaths and affirmations, take evidence and require by subpoena the production of any books, papers, records or other items material to the performance of the Commission’s duties or exercise of its powers.

(Added June 4, 1974, by initiative Proposition 9.)



83119

The Commission may refuse to excuse any person from testifying, or from producing books, records, correspondence, documents or other evidence in obedience to the subpoena of the Commission notwithstanding an objection that the testimony or evidence required of him may tend to incriminate him. No individual shall be prosecuted in any manner or subjected to any penalty or forfeiture whatever for or on account of any transaction, act, matter or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. No immunity shall be granted to any witness under this section unless the Commission has notified the Attorney General of its intention to grant immunity to the witness at least thirty days in advance, or unless the Attorney General waives this requirement.

(Added June 4, 1974, by initiative Proposition 9.)



83120

An interested person may seek judicial review of any action of the Commission.

(Added June 4, 1974, by initiative Proposition 9.)



83121

If judicial review is sought of any action of the Commission relating to a pending election, the matter shall be advanced on the docket of the court and put ahead of other actions. The court may, consistent with due process of law, shorten deadlines and take other steps necessary to permit a timely decision.

(Added June 4, 1974, by initiative Proposition 9.)



83122

There is hereby appropriated from the General Fund of the state to the Fair Political Practices Commission the sum of five hundred thousand dollars ($500,000) during the fiscal year of 1974–1975, and the sum of one million dollars ($1,000,000), adjusted for cost-of-living changes, during each fiscal year thereafter, for expenditure to support the operations of the commission pursuant to this title. The expenditure of funds under this appropriation shall be subject to the normal administrative review given to other state appropriations. The Legislature shall appropriate such additional amounts to the commission and other agencies as may be necessary to carry out the provisions of this title.

The Department of Finance, in preparing the state budget and the Budget Bill submitted to the Legislature, shall include an item for the support of the Political Reform Act of 1974, which item shall indicate all of the following: (1) the amounts to be appropriated to other agencies to carry out their duties under this title, which amounts shall be in augmentation of the support items of such agencies; (2) the additional amounts required to be appropriated by the Legislature to the commission to carry out the purposes of this title, as provided for in this section; and (3) in parentheses, for informational purposes, the continuing appropriation during each fiscal year of one million dollars ($1,000,000) adjusted for cost-of-living changes made to the commission by this section.

The definition of “expenditure” in Section 82025 is not applicable to this section.

(Amended by Stats. 1976, Ch. 1075. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



83123

The commission shall establish a division of local enforcement to administer, interpret, and enforce, in accordance with the findings, declarations, purposes, and provisions of this title, those provisions relating to local government agencies as defined in Section 82041.

(Added by Stats. 1984, Ch. 1681, Sec. 1. Effective September 30, 1984.)



83123.5

(a) Upon mutual agreement between the Commission and the Board of Supervisors of the County of San Bernardino, the Commission is authorized to assume primary responsibility for the impartial, effective administration, implementation, and enforcement of a local campaign finance reform ordinance passed by the Board of Supervisors of the County of San Bernardino. The Commission is authorized to be the civil prosecutor responsible for the civil enforcement of that local campaign finance reform ordinance in accordance with this title. As the civil prosecutor of the County of San Bernardino’s local campaign finance reform ordinance, the Commission may do both of the following:

(1) Investigate possible violations of the local campaign finance reform ordinance.

(2) Bring administrative actions in accordance with this title and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2.

(b) Any local campaign finance reform ordinance of the County of San Bernardino enforced by the Commission pursuant to this section shall comply with this title.

(c) The Board of Supervisors of the County of San Bernardino shall consult with the Commission prior to adopting and amending any local campaign finance reform ordinance that is subsequently enforced by the Commission pursuant to this section.

(d) (1) The Board of Supervisors of the County of San Bernardino and the Commission may enter into any agreements necessary and appropriate to carry out the provisions of this section, including agreements pertaining to any necessary reimbursement of state costs with county funds for costs incurred by the Commission in administering, implementing, or enforcing a local campaign finance reform ordinance pursuant to this section.

(2) An agreement entered into pursuant to this subdivision shall not contain any form of a cancellation fee, a liquidated damages provision, or other financial disincentive to the exercise of the right to terminate the agreement pursuant to subdivision (e), except that the Commission may require the Board of Supervisors of the County of San Bernardino to pay the Commission for services rendered and any other expenditures reasonably made by the Commission in anticipation of services to be rendered pursuant to the agreement in the event that the Board of Supervisors of the County of San Bernardino terminates the agreement.

(e) The Board of Supervisors of the County of San Bernardino or the Commission may, at any time, by ordinance or resolution, terminate any agreement made pursuant to this section for the Commission to administer, implement, or enforce a local campaign finance reform ordinance or any provision thereof.

(f) If an agreement is entered into pursuant to this section, the Commission shall report to the Legislature regarding the performance of that agreement on or before January 1, 2017, and shall submit that report in compliance with Section 9795. The Commission shall develop the report in consultation with the County of San Bernardino. The report shall include, but not be limited to, all of the following:

(1) The status of the agreement.

(2) The estimated annual cost savings, if any, for the County of San Bernardino.

(3) A summary of relevant annual performance metrics, including measures of utilization, enforcement, and customer satisfaction.

(4) Any public comments submitted to the Commission or the County of San Bernardino relative to the operation of the agreement.

(5) Any legislative recommendations.

(g) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 169, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)



83124

The commission shall adjust the contribution limitations and voluntary expenditure limitations provisions in Sections 85301, 85302, 85303, and 85400 in January of every odd-numbered year to reflect any increase or decrease in the Consumer Price Index. Those adjustments shall be rounded to the nearest one hundred dollars ($100) for limitations on contributions and one thousand dollars ($1,000) for limitations on expenditures.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 11. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102.)






CHAPTER 4 - Campaign Disclosure

ARTICLE 1 - Organization of Committees

84100

Every committee shall have a treasurer. No expenditure shall be made by or on behalf of a committee without the authorization of the treasurer or that of his or her designated agents. No contribution or expenditure shall be accepted or made by or on behalf of a committee at a time when there is a vacancy in the office of treasurer.

(Repealed and added by Stats. 1979, Ch. 779. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84101

(a) A committee that is a committee by virtue of subdivision (a) of Section 82013 shall file a statement of organization. The committee shall file the original of the statement of organization with the Secretary of State and shall also file a copy of the statement of organization with the local filing officer, if any, with whom the committee is required to file the originals of its campaign reports pursuant to Section 84215. The original and copy of the statement of organization shall be filed within 10 days after the committee has qualified as a committee. The Secretary of State shall assign a number to each committee that files a statement of organization and shall notify the committee of the number. The Secretary of State shall send a copy of statements filed pursuant to this section to the county elections official of each county that he or she deems appropriate. A county elections official who receives a copy of a statement of organization from the Secretary of State pursuant to this section shall send a copy of the statement to the clerk of each city in the county that he or she deems appropriate.

(b) In addition to filing the statement of organization as required by subdivision (a), if a committee qualifies as a committee under subdivision (a) of Section 82013 before the date of an election in connection with which the committee is required to file preelection statements, but after the closing date of the last campaign statement required to be filed before the election pursuant to Section 84200.7, 84200.8, or 84200.9, the committee shall file, by facsimile transmission, guaranteed overnight delivery, or personal delivery within 24 hours of qualifying as a committee, the information required to be reported in the statement of organization. The information required by this subdivision shall be filed with the filing officer with whom the committee is required to file the originals of its campaign reports pursuant to Section 84215.

(c) If an independent expenditure committee qualifies as a committee pursuant to subdivision (a) of Section 82013 during the time period described in Section 82036.5 and makes independent expenditures of one thousand dollars ($1,000) or more to support or oppose a candidate or candidates for office, the committee shall file, by facsimile transmission, online transmission, guaranteed overnight delivery, or personal delivery within 24 hours of qualifying as a committee, the information required to be reported in the statement of organization. The information required by this section shall be filed with the filing officer with whom the committee is required to file the original of its campaign reports pursuant to Section 84215, and shall be filed at all locations required for the candidate or candidates supported or opposed by the independent expenditures. The filings required by this section are in addition to filings that may be required by Sections 84203.5 and 84204.

(d) For purposes of this section, in calculating whether one thousand dollars ($1,000) in contributions has been received, payments for a filing fee or for a statement of qualifications to appear in a sample ballot shall not be included if these payments have been made from the candidate’s personal funds.

(Amended by Stats. 2010, Ch. 633, Sec. 5. Effective January 1, 2011. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84101.5

(a) Notwithstanding Section 81006, the Secretary of State shall charge each committee that is required to file a statement of organization pursuant to subdivision (a) of Section 84101, and each committee that is required to file a statement of organization pursuant to subdivision (a) of Section 84101 shall pay, a fee of fifty dollars ($50) per year until the committee is terminated pursuant to Section 84214.

(b) A committee shall pay the fee prescribed in subdivision (a) no later than 15 days after filing its statement of organization.

(c) (1) A committee annually shall pay the fee prescribed in subdivision (a) no later than January 15 of each year.

(2) A committee that is created and pays the initial fee pursuant to subdivision (b) in the final three months of a calendar year is not subject to the annual fee pursuant to paragraph (1) for the following calendar year.

(3) A committee that existed prior to January 1, 2013, shall pay the fee prescribed in subdivision (a) no later than February 15, 2013, and in accordance with paragraph (1) in each year thereafter. A committee that terminates pursuant to Section 84214 prior to January 31, 2013, is not required to pay a fee pursuant to this paragraph.

(d) (1) A committee that fails to timely pay a fee required by this section is subject to a penalty equal to three times the amount of the fee.

(2) The Commission shall enforce the requirements of this section.

(Added by Stats. 2012, Ch. 506, Sec. 1. Effective January 1, 2013.)



84102

The statement of organization required by Section 84101 shall include all of the following:

(a) The name, street address, and telephone number, if any, of the committee. In the case of a sponsored committee, the name of the committee shall include the name of its sponsor. If a committee has more than one sponsor, and the sponsors are members of an industry or other identifiable group, a term identifying that industry or group shall be included in the name of the committee.

(b) In the case of a sponsored committee, the name, street address, and telephone number of each sponsor.

(c) The full name, street address, and telephone number, if any, of the treasurer and any other principal officers.

(1) A committee with more than one principal officer shall identify its principal officers as follows:

(A) A committee with three or fewer principal officers shall identify all principal officers.

(B) A committee with more than three principal officers shall identify no fewer than three principal officers.

(2) If no individual other than the treasurer is a principal officer, the treasurer shall be identified as both the treasurer and the principal officer.

(d) The full name and office sought by a candidate, and the title and ballot number, if any, of any measure, that the committee supports or opposes as its primary activity. A committee that does not support or oppose one or more candidates or ballot measures as its primary activity shall provide a brief description of its political activities, including whether it supports or opposes candidates or measures and whether such candidates or measures have common characteristics, such as a political party preference.

(e) A statement whether the committee is independent or controlled and, if it is controlled, the name of each candidate or state measure proponent by which it is controlled, or the name of any controlled committee with which it acts jointly. If a committee is controlled by a candidate for partisan or voter-nominated office, the controlled committee shall indicate the political party, if any, for which the candidate has disclosed a preference.

(f) For a committee that is a committee by virtue of subdivision (a) or (b) of Section 82013, the name and address of the financial institution in which the committee has established an account and the account number.

(g) Other information as shall be required by the rules or regulations of the Commission consistent with the purposes and provisions of this chapter.

(Amended by Stats. 2013, Ch. 654, Sec. 3. Effective January 1, 2014. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84103

(a) Whenever there is a change in any of the information contained in a statement of organization, an amendment shall be filed within 10 days to reflect the change. The committee shall file the original of the amendment with the Secretary of State and shall also file a copy of the amendment with the local filing officer, if any, with whom the committee is required to file the originals of its campaign reports pursuant to Section 84215.

(b) In addition to filing an amendment to a statement of organization as required by subdivision (a), a committee as defined in subdivision (a) of Section 82013 shall, by facsimile transmission, online transmission, guaranteed overnight delivery, or personal delivery within 24 hours, notify the filing officer with whom it is required to file the originals of its campaign reports pursuant to Section 84215 when the change requiring the amendment occurs before the date of the election in connection with which the committee is required to file a preelection statement, but after the closing date of the last preelection statement required to be filed for the election pursuant to Section 84200.7 or 84200.8, if any of the following information is changed:

(1) The name of the committee.

(2) The name of the treasurer or other principal officers.

(3) The name of any candidate or committee by which the committee is controlled or with which it acts jointly.

The notification shall include the changed information, the date of the change, the name of the person providing the notification, and the committee’s name and identification number.

A committee may file a notification online only if the appropriate filing officer is capable of receiving the notification in that manner.

(Amended by Stats. 2004, Ch. 478, Sec. 3. Effective September 10, 2004. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84104

It shall be the duty of each candidate, treasurer, principal officer, and elected officer to maintain detailed accounts, records, bills, and receipts necessary to prepare campaign statements, to establish that campaign statements were properly filed, and to otherwise comply with the provisions of this chapter. The detailed accounts, records, bills, and receipts shall be retained by the filer for a period specified by the Commission. However, the Commission shall not require retention of records for a period longer than the statute of limitations specified in Section 91000.5 or two years after the adoption of an audit report pursuant to Chapter 10 (commencing with Section 90000), whichever is less.

(Amended by Stats. 2012, Ch. 496, Sec. 6. Effective January 1, 2013.)



84105

A candidate or committee that receives contributions of five thousand dollars ($5,000) or more from any person shall inform the contributor within two weeks of receipt of the contributions that he or she may be required to file campaign reports, and shall include a reference to the filing requirements for multipurpose organizations under Section 84222. However, a candidate or committee that receives a contribution of ten thousand dollars ($10,000) or more from any person during any period in which late contribution reports are required to be filed pursuant to Section 84203 shall provide the information to the contributor within one week. The notification required by this section is not required to be sent to any contributor who has an identification number assigned by the Secretary of State issued pursuant to Section 84101.

(Amended by Stats. 2014, Ch. 16, Sec. 5. Effective May 14, 2014. Operative July 1, 2014, by Stats. 2014, Ch. 16, Sec. 10.)



84106

(a) Whenever identification of a sponsored committee is required by this title, the identification shall include the full name of the committee as required in its statement of organization.

(b) A sponsored committee shall use only one name in its statement of organization.

(Amended by Stats. 2004, Ch. 484, Sec. 4. Effective January 1, 2005.)



84107

Within 30 days of the designation of the numerical order of propositions appearing on the ballot, any committee which is primarily formed to support or oppose a ballot measure, shall, if supporting the measure, include the statement, “a committee for Proposition ____,” or, if opposing the measure, include the statement, “a committee against Proposition ____,” in any reference to the committee required by law.

(Amended by Stats. 2000, Ch. 853, Sec. 3. Effective January 1, 2001.)



84108

(a) Every slate mailer organization shall comply with the requirements of Sections 84100, 84101, 84103, and 84104.

(b) The statement of organization of a slate mailer organization shall include:

(1) The name, street address, and telephone number of the organization. In the case of an individual or business entity that qualifies as a slate mailer organization, the name of the slate mailer organization shall include the name by which the individual or entity is identified for legal purposes. Whenever identification of a slate mailer organization is required by this title, the identification shall include the full name of the slate mailer organization as contained in its statement of organization.

(2) The full name, street address, and telephone number of the treasurer and other principal officers.

(3) The full name, street address, and telephone number of each person with final decisionmaking authority as to which candidates or measures will be supported or opposed in the organization’s slate mailers.

(c) The statement of organization shall be filed with the Secretary of State within 10 days after the slate mailer organization receives or is promised five hundred dollars ($500) or more for producing one or more slate mailers. However, if an entity qualifies as a slate mailer organization before the date of an election in which it is required to file preelection statements, but after the closing date of the last campaign statement required to be filed before the election pursuant to Section 84218, the slate mailer organization shall file with the Secretary of State, by facsimile transmission, guaranteed overnight delivery, or personal delivery within 24 hours of qualifying as a slate mailer organization, the information required to be reported in the statement of organization.

(Amended by Stats. 2004, Ch. 478, Sec. 4. Effective September 10, 2004.)






ARTICLE 2 - Filing of Campaign Statements

84200

(a) Except as provided in paragraphs (1), (2), and (3), elected officers, candidates, and committees pursuant to subdivision (a) of Section 82013 shall file semiannual statements each year no later than July 31 for the period ending June 30, and no later than January 31 for the period ending December 31.

(1) A candidate who, during the past six months has filed a declaration pursuant to Section 84206 shall not be required to file a semiannual statement for that six-month period.

(2) Elected officers whose salaries are less than two hundred dollars ($200) a month, judges, judicial candidates, and their controlled committees shall not file semiannual statements pursuant to this subdivision for any six-month period in which they have not made or received any contributions or made any expenditures.

(3) A judge who is not listed on the ballot for reelection to, or recall from, any elective office during a calendar year shall not file semiannual statements pursuant to this subdivision for any six-month period in that year if both of the following apply:

(A) The judge has not received any contributions.

(B) The only expenditures made by the judge during the calendar year are contributions from the judge’s personal funds to other candidates or committees totaling less than one thousand dollars ($1,000).

(b) All committees pursuant to subdivision (b) or (c) of Section 82013 shall file campaign statements each year no later than July 31 for the period ending June 30, and no later than January 31 for the period ending December 31, if they have made contributions or independent expenditures, including payments to a slate mailer organization, during the six-month period before the closing date of the statements.

(Amended by Stats. 2000, Ch. 130, Sec. 3. Effective January 1, 2001. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84200.5

In addition to the campaign statements required by Section 84200, elected officers, candidates, and committees shall file preelection statements as follows:

(a) During an even-numbered year, all candidates for elective state office being voted upon in the statewide direct primary election or the statewide general election, their controlled committees, and committees primarily formed to support or oppose an elected state officer or a state candidate being voted upon shall file the applicable preelection statements specified in Section 84200.7 or 84200.8. All elected state officers who, during the applicable reporting periods covered by Section 84200.7 or 84200.8, contribute to any committee required to report receipts, expenditures, or contributions pursuant to this title, or make an independent expenditure, shall file the applicable preelection statements specified in Section 84200.7 or 84200.8. However, a candidate for an office that is not being voted upon in the November election, his or her controlled committee, and any committee primarily formed to support or oppose that candidate is not required to file statements in connection with the November election pursuant to subdivision (b) of Section 84200.7 unless, during the reporting periods covered by Section 84200.7, the candidate, his or her controlled committee, or any committee primarily formed to support or oppose that candidate contributes to any committee required to report receipts, expenditures, or contributions pursuant to this title or makes independent expenditures.

(b) During an even-numbered year, all candidates not specified in subdivision (a) who are running for offices being voted upon on the first Tuesday after the first Monday in June or November, their controlled committees, and committees primarily formed to support or oppose those candidates or a measure being voted upon on the first Tuesday after the first Monday in June or November of an even-numbered year shall file the preelection statements specified in subdivision (a) of Section 84200.7 in the case of a June election, or subdivision (b) of Section 84200.7 in the case of a November election.

(c) All candidates for offices being voted upon on a date other than the first Tuesday after the first Monday in June or November of an even-numbered year, their controlled committees, and committees primarily formed to support or oppose a candidate or a measure being voted upon on a date other than the first Tuesday after the first Monday in June or November of an even-numbered year shall file the preelection statements specified in Section 84200.8.

(d) During an election period for the Board of Administration of the Public Employees’ Retirement System or the Teachers’ Retirement Board, all candidates for these boards, their controlled committees, and committees primarily formed to support or oppose the candidates shall file the preelection statements specified in Section 84200.9.

(e) In an even-numbered year in which the statewide direct primary election is held on the first Tuesday after the first Monday in June, a state or county general purpose committee formed pursuant to subdivision (a) of Section 82013, other than a political party committee as defined in Section 85205, shall file the preelection statements specified in Section 84200.7 if it makes contributions or independent expenditures totaling five hundred dollars ($500) or more during the period covered by the preelection statement. A state or county general purpose committee formed pursuant to subdivision (b) or (c) of Section 82013 is not required to file the statements specified in Section 84200.7.

(f) During an even-numbered year in which the statewide direct primary election is held on a date other than the first Tuesday after the first Monday in June, a state or county general purpose committee formed pursuant to subdivision (a) of Section 82013, other than a political party committee as defined in Section 85205, shall file the preelection statements specified in Section 84200.8 if it makes contributions or independent expenditures totaling five hundred dollars ($500) or more during the period covered by the preelection statement. A state or county general purpose committee formed pursuant to subdivision (b) or (c) of Section 82013 is not required to file the statements specified in Section 84200.8.

(g) During an election period for the Board of Administration of the Public Employees’ Retirement System or the Teachers’ Retirement Board, a state or county general purpose committee formed pursuant to subdivision (a) of Section 82013 shall file the preelection statements specified in Section 84200.9 if it makes contributions or independent expenditures totaling five hundred dollars ($500) or more during the period covered by the preelection statement to support or oppose a candidate, or a committee primarily formed to support or oppose a candidate, on the ballot for the Board of Administration of the Public Employees’ Retirement System or the Teachers’ Retirement Board. A state or county general purpose committee formed pursuant to subdivision (b) or (c) of Section 82013 is not required to file the statements specified in Section 84200.9.

(h) A political party committee as defined in Section 85205 shall file the applicable preelection statements specified in Section 84200.7 or 84200.8 in connection with a state election if the committee receives contributions totaling one thousand dollars ($1,000) or more, or if it makes contributions or independent expenditures totaling five hundred dollars ($500) or more, during the period covered by the preelection statement.

(i) City general purpose committees shall file statements as follows:

(1) City general purpose committees in a city that has an election on the first Tuesday after the first Monday in June or November of an even-numbered year shall file the statements specified in subdivision (a) or (b) of Section 84200.7 for the six-month period in which the city election is held, if they make contributions or independent expenditures totaling five hundred dollars ($500) or more during the period covered by the preelection statement.

(2) City general purpose committees in a city that has an election on a date other than the first Tuesday after the first Monday in June or November of an even-numbered year shall file the preelection statements specified in Section 84200.8 if they make contributions or independent expenditures totaling five hundred dollars ($500) or more during the period covered by the preelection statement.

(Amended by Stats. 2010, Ch. 633, Sec. 6. Effective January 1, 2011.)



84200.6

In addition to the campaign statements required by Sections 84200 and 84200.5, all candidates and committees shall file the following special statements and reports:

(a) Supplemental preelection statements when required by Section 84202.5.

(b) Late contribution reports when required by Section 84203.

(c) Independent expenditure reports when required by Section 84203.5.

(d) Late independent expenditure reports when required by Section 84204.

(Added by Stats. 1985, Ch. 1456, Sec. 9.)



84200.7

(a) Preelection statements for the June election period shall be filed as follows:

(1) For the period ending March 17, a statement to be filed no later than March 22. However, for a special election called after March 17, or for which the period for filing nomination documents, as defined in Section 333 of the Elections Code, ends after March 17, a preelection statement for the period ending 45 days before the election shall be filed no later than 40 days before the election.

(2) For the period ending 17 days before the election, a statement to be filed no later than 12 days before the election. All candidates being voted upon in the June election, their controlled committees, and committees formed primarily to support or oppose a candidate or measure being voted upon in the June election shall file this statement by guaranteed overnight delivery service or by personal delivery.

(b) Preelection statements for the November election period shall be filed as follows:

(1) For the period ending September 30, a statement to be filed no later than October 5.

(2) For the period ending 17 days before the election, a statement to be filed no later than 12 days before the election. All candidates being voted upon in the November election, their controlled committees, and committees formed primarily to support or oppose a candidate or measure being voted upon in the November election shall file this statement by guaranteed overnight delivery service or by personal delivery.

(Amended by Stats. 1994, Ch. 923, Sec. 105. Effective January 1, 1995.)



84200.8

Preelection statements shall be filed under this section as follows:

(a) For the period ending 45 days before the election, the statement shall be filed no later than 40 days before the election.

(b) For the period ending 17 days before the election, the statement shall be filed no later than 12 days before the election. All candidates being voted upon in the election in connection with which the statement is filed, their controlled committees, and committees formed primarily to support or oppose a candidate or measure being voted upon in that election shall file this statement by guaranteed overnight delivery service or by personal delivery.

(c) For runoff elections held within 60 days of the qualifying election, an additional preelection statement for the period ending 17 days before the runoff election shall be filed no later than 12 days before the election. All candidates being voted upon in the election in connection with which the statement is filed, their controlled committees, and committees formed primarily to support or oppose a candidate or measure being voted upon in that election shall file this statement by guaranteed overnight delivery service or personal delivery.

(Amended by Stats. 1986, Ch. 984, Sec. 2.)



84200.9

Preelection statements for an election period for the Board of Administration of the Public Employees’ Retirement System or the Teachers’ Retirement Board shall be filed as follows:

(a) For the period ending five days before the beginning of the ballot period, as determined by the relevant board, a statement shall be filed no later than two days before the beginning of the ballot period.

(b) For the period ending five days before the deadline to return ballots, as determined by the relevant board, a statement shall be filed no later than two days before the deadline to return ballots.

(c) In the case of a runoff election, for the period ending five days before the deadline to return runoff ballots, as determined by the relevant board, a statement shall be filed no later than two days before the deadline to return runoff ballots.

(d) All candidates being voted upon, their controlled committees, and committees primarily formed to support or oppose a candidate being voted upon in that election shall file the statements specified in subdivisions (b) and (c) by guaranteed overnight delivery service or by personal delivery.

(Added by Stats. 2010, Ch. 633, Sec. 7. Effective January 1, 2011.)



84202.3

(a) In addition to the campaign statements required by Section 84200, committees pursuant to subdivision (a) of Section 82013 that are primarily formed to support or oppose the qualification, passage, or defeat of a measure and proponents of a state ballot measure who control a committee formed or existing primarily to support the qualification, passage, or defeat of a state ballot measure, shall file campaign statements on the following dates:

(1) No later than April 30 for the period January 1 through March 31.

(2) No later than October 31 for the period July 1 through September 30.

(b) This section shall not apply to a committee during any semiannual period in which the committee is required to file preelection statements pursuant to subdivision (a), (b), or (c) of Section 84200.5.

(c) This section shall not apply to a committee following the election at which the measure is voted upon unless the committee makes contributions or expenditures to support or oppose the qualification or passage of another ballot measure.

(Amended by Stats. 1993, Ch. 769, Sec. 4. Effective January 1, 1994.)



84202.5

(a) Any candidate or any committee pursuant to subdivision (a) of Section 82013 which makes contributions totaling ten thousand dollars ($10,000) or more in connection with an election, including a runoff election, shall file a supplemental preelection statement no later than 12 days before the election, for the period ending 17 days before the election. This statement shall be filed by guaranteed overnight delivery service or by personal delivery with each office with which the candidate or committee filing the statement is required to file its next campaign statement pursuant to Section 84215.

(b) This section shall not apply to candidates or committees during any semiannual period in which the candidate or committee is required to file preelection statements pursuant to Section 84200.5.

(c) If a candidate or committee makes contributions totaling ten thousand dollars ($10,000) or more in connection with an election and all of those contributions are reported pursuant to Section 84200 or 84202.7 on or before the closing date specified in subdivision (a), the candidate or committee shall not be required to file additional statements for that period pursuant to this section.

(Amended by Stats. 2004, Ch. 484, Sec. 5. Effective January 1, 2005.)



84202.7

(a) Except as provided in subdivision (b), during an odd-numbered year, any committee by virtue of Section 82013 that makes contributions totaling ten thousand dollars ($10,000) or more to elected state officers, their controlled committees, or committees primarily formed to support or oppose any elected state officer during a period specified below shall file campaign statements on the following dates:

(1) No later than April 30 for the period of January 1 through March 31.

(2) No later than October 31 for the period of July 1 through September 30.

(b) If a committee makes contributions totaling ten thousand dollars ($10,000) or more to elected state officers, their controlled committees, or committees primarily formed to support or oppose any elected state officer during a period specified in subdivision (a), and all of those contributions are reported pursuant to Section 84202.5 on or before the time specified in subdivision (a), the committee shall not be required to file additional statements for that period pursuant to this section.

(Amended by Stats. 2000, Ch. 130, Sec. 5. Effective January 1, 2001.)



84203

(a) Each candidate or committee that makes or receives a late contribution, as defined in Section 82036, shall report the late contribution to each office with which the candidate or committee is required to file its next campaign statement pursuant to Section 84215. The candidate or committee that makes the late contribution shall report his or her full name and street address and the full name and street address of the person to whom the late contribution has been made, the office sought if the recipient is a candidate, or the ballot measure number or letter if the recipient is a committee primarily formed to support or oppose a ballot measure, and the date and amount of the late contribution. The recipient of the late contribution shall report his or her full name and street address, the date and amount of the late contribution, and whether the contribution was made in the form of a loan. The recipient shall also report the full name of the contributor, his or her street address, occupation, and the name of his or her employer, or if self-employed, the name of the business.

(b) A late contribution shall be reported by facsimile transmission, guaranteed overnight delivery, or personal delivery within 24 hours of the time it is made in the case of the candidate or committee that makes the contribution and within 24 hours of the time it is received in the case of the recipient. If a late contribution is required to be reported to the Secretary of State, the report to the Secretary of State shall be by online or electronic transmission only. A late contribution shall be reported on subsequent campaign statements without regard to reports filed pursuant to this section.

(c) A late contribution need not be reported nor shall it be deemed accepted if it is not cashed, negotiated, or deposited and is returned to the contributor within 24 hours of its receipt.

(d) A report filed pursuant to this section shall be in addition to any other campaign statement required to be filed by this chapter.

(e) The report required pursuant to this section is not required to be filed by a candidate or committee that has disclosed the late contribution pursuant to subdivision (a) or (b) of Section 85309.

(Amended by Stats. 2010, Ch. 18, Sec. 1. Effective January 1, 2011. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84203.3

(a) Any candidate or committee that makes a late contribution that is an in-kind contribution shall notify the recipient in writing of the value of the in-kind contribution. The notice shall be received by the recipient within 24 hours of the time the contribution is made.

(b) Nothing in this section shall relieve a candidate or committee that makes a late in-kind contribution or the recipient of a late in-kind contribution from the requirement to file late contribution reports pursuant to Section 84203. However, a report filed by the recipient of a late in-kind contribution shall be deemed timely filed if it is received by the filing officer within 48 hours of the time the contribution is received.

(Added by Stats. 1995, Ch. 77, Sec. 1. Effective January 1, 1996.)



84203.5

(a) In addition to any campaign statements required by this article, if a candidate or committee has made independent expenditures totaling one thousand dollars ($1,000) or more in a calendar year to support or oppose a candidate, a measure or qualification of a measure, it shall file independent expenditure reports at the same time, covering the same periods, and in the places where the candidate or committee would be required to file campaign statements under this article, as if it were formed or existing primarily to support or oppose the candidate or measure or qualification of the measure. No independent expenditure report need be filed to cover a period for which there has been no activity to report.

(b) An independent expenditure report shall contain the following information:

(1) The name, street address, and telephone number of the candidate or committee making the expenditure and of the committee’s treasurer, and the number assigned to the committee by the Secretary of State.

(2) If the report is related to a candidate, the full name of the candidate and the office and district for which the candidate seeks nomination or election. If the report is related to a measure or qualification of a measure, the number or letter of the measure, or if none has yet been assigned, a brief description of the subject matter of the measure, and the jurisdiction in which the measure is to be voted on or would be voted on if it qualified.

(3) The total amount of expenditures related to the candidate or measure during the period covered by the report made to persons who have received less than one hundred dollars ($100).

(4) The total amount of expenditures related to the candidate or measure during the period covered by the report made to persons who have received one hundred dollars ($100) or more.

(5) For each person to whom an expenditure of one hundred dollars ($100) or more related to the candidate or measure has been made during the period covered by the report and for each person who has provided consideration for an expenditure of one hundred dollars ($100) or more during the period covered by the report:

(A) His or her full name.

(B) His or her street address.

(C) If the person is a committee, the name of the committee, the number assigned to the committee by the Secretary of State, or if no number has been assigned, the full name and street address of the treasurer of the committee.

(D) The date of the expenditure.

(E) The amount of the expenditure.

(F) A brief description of the consideration for which each expenditure was made and the value of the consideration if less than the total amount of the expenditure.

(G) The cumulative amount of expenditures to such person.

(6) A list of all the filing officers with whom the committee filed its most recent campaign statement.

(c) Filing officers shall maintain paper reports filed pursuant to this section under the name of the candidate or measure supported or opposed by the independent expenditure.

(Amended by Stats. 2004, Ch. 483, Sec. 2. Effective January 1, 2005.)



84204

(a) A committee that makes a late independent expenditure, as defined in Section 82036.5, shall report the late independent expenditure by facsimile transmission, guaranteed overnight delivery, or personal delivery within 24 hours of the time it is made. If a late independent expenditure is required to be reported to the Secretary of State, the report to the Secretary of State shall be by online or electronic transmission only. A late independent expenditure shall be reported on subsequent campaign statements without regard to reports filed pursuant to this section.

(b) A committee that makes a late independent expenditure shall report its full name and street address, as well as the name, office, and district of the candidate if the report is related to a candidate, or if the report is related to a measure, the number or letter of the measure, the jurisdiction in which the measure is to be voted upon, and the amount and the date, as well as a description of goods or services for which the late independent expenditure was made. In addition to the information required by this subdivision, a committee that makes a late independent expenditure shall include with its late independent expenditure report the information required by paragraphs (1) to (5), inclusive, of subdivision (f) of Section 84211, covering the period from the day after the closing date of the last campaign report filed to the date of the late independent expenditure, or if the committee has not previously filed a campaign statement, covering the period from the previous January 1 to the date of the late independent expenditure. No information required by paragraphs (1) to (5), inclusive, of subdivision (f) of Section 84211 that is required to be reported with a late independent expenditure report by this subdivision is required to be reported on more than one late independent expenditure report.

(c) A committee that makes a late independent expenditure shall file a late independent expenditure report in the places where it would be required to file campaign statements under this article as if it were formed or existing primarily to support or oppose the candidate or measure for or against which it is making the late independent expenditure.

(d) A report filed pursuant to this section shall be in addition to any other campaign statement required to be filed by this article.

(e) Expenditures that have been disclosed by candidates and committees pursuant to Section 85500 are not required to be disclosed pursuant to this section.

(Amended by Stats. 2010, Ch. 18, Sec. 2. Effective January 1, 2011. Note: This section was added on June 4, 1974, by initiative Prop. 9. The Legislature's amendment by Stats. 2000, Ch. 102, was approved in Prop. 34 on Nov. 7, 2000.)



84204.5

(a) In addition to any other report required by this title, a committee pursuant to subdivision (a) of Section 82013 that is required to file reports pursuant to Section 84605 shall file online or electronically with the Secretary of State each time it makes contributions totaling five thousand dollars ($5,000) or more or each time it makes independent expenditures totaling five thousand dollars ($5,000) or more to support or oppose the qualification or passage of a single state ballot measure. The report shall be filed within 10 business days of making the contributions or independent expenditures and shall contain all of the following:

(1) The full name, street address, and identification number of the committee.

(2) The number or letter of the measure if the measure has qualified for the ballot and has been assigned a number or letter; the title of the measure if the measure has not been assigned a number or letter but has been issued a title by the Attorney General; or the subject of the measure if the measure has not been assigned a number or letter and has not been issued a title by the Attorney General.

(3) In the case of a contribution, the date and amount of the contribution and the name, address, and identification number of the committee to whom the contribution was made. In addition, the report shall include the information required by paragraphs (1) to (5), inclusive, of subdivision (f) of Section 84211, regarding contributions or loans received from a person described in that subdivision, covering the period from the day after the closing date of the last campaign report filed to the date of the contribution requiring a report under this section, or if the committee has not previously filed a campaign statement, covering the period from the previous January 1 to the date of the contribution requiring a report under this section. No information described in paragraphs (1) to (5), inclusive, of subdivision (f) of Section 84211 that is required to be reported pursuant to this subdivision is required to be reported in more than one report provided for in this subdivision for each contribution or loan received from a person described in subdivision (f) of Section 84211.

(4) In the case of an independent expenditure, the date, amount, and a description of the goods or services for which the expenditure was made. In addition, the report shall include the information required by paragraphs (1) to (5), inclusive, of subdivision (f) of Section 84211 regarding contributions or loans received from a person described in that subdivision, covering the period from the day after the closing date of the last campaign report filed to the date of the expenditure, or if the committee has not previously filed a campaign statement, covering the period from the previous January 1 to the date of the expenditure. No information described in paragraphs (1) to (5), inclusive, of subdivision (f) of Section 84211 that is required to be reported pursuant to this subdivision is required to be reported in more than one report provided for in this subdivision for each contribution or loan received from a person described in subdivision (f) of Section 84211.

(b) Reports required by this section are not required to be filed by a committee primarily formed to support or oppose the qualification or passage of a state ballot measure for expenditures made on behalf of the ballot measure or measures for which it is formed.

(c) Independent expenditures that have been disclosed by a committee pursuant to Section 84204 or 85500 are not required to be disclosed pursuant to this section.

(Added by Stats. 2006, Ch. 438, Sec. 1. Effective January 1, 2007.)



84205

The commission may by regulation or written advice permit candidates and committees to file campaign statements combining statements and reports required to be filed by this title.

(Repealed and added by Stats. 1985, Ch. 1456, Sec. 21. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84206

(a) The commission shall provide by regulation for a short form for filing reports required by this article for candidates or officeholders who receive contributions of less than one thousand dollars ($1,000), and who make expenditures of less than one thousand dollars ($1,000), in a calendar year.

(b) For the purposes of this section, in calculating whether one thousand dollars ($1,000) in expenditures have been made, payments for a filing fee or for a statement of qualification shall not be included if these payments have been made from the candidate’s personal funds.

(c) Every candidate or officeholder who has filed a short form pursuant to subdivision (a), and who thereafter receives contributions or makes expenditures totaling one thousand dollars ($1,000) or more in a calendar year, shall send written notification to the Secretary of State, the local filing officer, and each candidate contending for the same office within 48 hours of receiving or expending a total of one thousand dollars ($1,000). The written notification shall revoke the previously filed short form statement.

(Amended by Stats. 1993, Ch. 391, Sec. 1. Effective January 1, 1994. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84207

(a) An elected member of, or a candidate for election to, a county central committee of a qualified political party who receives contributions of less than one thousand dollars ($1,000) and who makes expenditures of less than one thousand dollars ($1,000) in a calendar year shall not be required to file any campaign statements required by this title.

(b) Notwithstanding Sections 81009.5 and 81013, a local government agency shall not impose any filing requirements on an elected member of, or a candidate for election to, a county central committee of a qualified political party who receives contributions of less than one thousand dollars ($1,000) and who makes expenditures of less than one thousand dollars ($1,000) in a calendar year.

(Added by Stats. 2012, Ch. 502, Sec. 1. Effective January 1, 2013. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84209

A candidate or state measure proponent and any committee or committees which the candidate or a state measure proponent controls may file consolidated campaign statements under this chapter. Such consolidated statements shall be filed in each place each of the committees and the candidate or state measure proponent would be required to file campaign statements if separate statements were filed.

(Amended by Stats. 1983, Ch. 898, Sec. 3. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84211

Each campaign statement required by this article shall contain all of the following information:

(a) The total amount of contributions received during the period covered by the campaign statement and the total cumulative amount of contributions received.

(b) The total amount of expenditures made during the period covered by the campaign statement and the total cumulative amount of expenditures made.

(c) The total amount of contributions received during the period covered by the campaign statement from persons who have given a cumulative amount of one hundred dollars ($100) or more.

(d) The total amount of contributions received during the period covered by the campaign statement from persons who have given a cumulative amount of less than one hundred dollars ($100).

(e) The balance of cash and cash equivalents on hand at the beginning and the end of the period covered by the campaign statement.

(f) If the cumulative amount of contributions (including loans) received from a person is one hundred dollars ($100) or more and a contribution or loan has been received from that person during the period covered by the campaign statement, all of the following:

(1) His or her full name.

(2) His or her street address.

(3) His or her occupation.

(4) The name of his or her employer, or if self-employed, the name of the business.

(5) The date and amount received for each contribution received during the period covered by the campaign statement and if the contribution is a loan, the interest rate for the loan.

(6) The cumulative amount of contributions.

(g) If the cumulative amount of loans received from or made to a person is one hundred dollars ($100) or more, and a loan has been received from or made to a person during the period covered by the campaign statement, or is outstanding during the period covered by the campaign statement, all of the following:

(1) His or her full name.

(2) His or her street address.

(3) His or her occupation.

(4) The name of his or her employer, or if self-employed, the name of the business.

(5) The original date and amount of each loan.

(6) The due date and interest rate of the loan.

(7) The cumulative payment made or received to date at the end of the reporting period.

(8) The balance outstanding at the end of the reporting period.

(9) The cumulative amount of contributions.

(h) For each person, other than the filer, who is directly, indirectly, or contingently liable for repayment of a loan received or outstanding during the period covered by the campaign statement, all of the following:

(1) His or her full name.

(2) His or her street address.

(3) His or her occupation.

(4) The name of his or her employer, or if self-employed, the name of the business.

(5) The amount of his or her maximum liability outstanding.

(i) The total amount of expenditures made during the period covered by the campaign statement to persons who have received one hundred dollars ($100) or more.

(j) The total amount of expenditures made during the period covered by the campaign statement to persons who have received less than one hundred dollars ($100).

(k) For each person to whom an expenditure of one hundred dollars ($100) or more has been made during the period covered by the campaign statement, all of the following:

(1) His or her full name.

(2) His or her street address.

(3) The amount of each expenditure.

(4) A brief description of the consideration for which each expenditure was made.

(5) In the case of an expenditure which is a contribution to a candidate, elected officer, or committee or an independent expenditure to support or oppose a candidate or measure, in addition to the information required in paragraphs (1) to (4) above, the date of the contribution or independent expenditure, the cumulative amount of contributions made to a candidate, elected officer, or committee, or the cumulative amount of independent expenditures made relative to a candidate or measure; the full name of the candidate, and the office and district for which he or she seeks nomination or election, or the number or letter of the measure; and the jurisdiction in which the measure or candidate is voted upon.

(6) The information required in paragraphs (1) to (4), inclusive, for each person, if different from the payee, who has provided consideration for an expenditure of five hundred dollars ($500) or more during the period covered by the campaign statement.

For purposes of subdivisions (i), (j), and (k) only, the terms “expenditure” or “expenditures” mean any individual payment or accrued expense, unless it is clear from surrounding circumstances that a series of payments or accrued expenses are for a single service or product.

(l) In the case of a controlled committee, an official committee of a political party, or an organization formed or existing primarily for political purposes, the amount and source of any miscellaneous receipt.

(m) If a committee is listed pursuant to subdivision (f), (g), (h), (k), (l), or (q), the number assigned to the committee by the Secretary of State shall be listed, or if no number has been assigned, the full name and street address of the treasurer of the committee.

(n) In a campaign statement filed by a candidate who is a candidate in both a state primary and general election, his or her controlled committee, or a committee primarily formed to support or oppose such a candidate, the total amount of contributions received and the total amount of expenditures made for the period January 1 through June 30 and the total amount of contributions received and expenditures made for the period July 1 through December 31.

(o) The full name, residential or business address, and telephone number of the filer, or in the case of a campaign statement filed by a committee defined by subdivision (a) of Section 82013, the name, street address, and telephone number of the committee and of the committee treasurer. In the case of a committee defined by subdivision (b) or (c) of Section 82013, the name that the filer uses on campaign statements shall be the name by which the filer is identified for other legal purposes or any name by which the filer is commonly known to the public.

(p) If the campaign statement is filed by a candidate, the name, street address, and treasurer of any committee of which he or she has knowledge which has received contributions or made expenditures on behalf of his or her candidacy and whether the committee is controlled by the candidate.

(q) A contribution need not be reported nor shall it be deemed accepted if it is not cashed, negotiated, or deposited and is returned to the contributor before the closing date of the campaign statement on which the contribution would otherwise be reported.

(r) If a committee primarily formed for the qualification or support of, or opposition to, an initiative or ballot measure is required to report an expenditure to a business entity pursuant to subdivision (k) and 50 percent or more of the business entity is owned by a candidate or person controlling the committee, by an officer or employee of the committee, or by a spouse of any of these individuals, the committee’s campaign statement shall also contain, in addition to the information required by subdivision (k), that person’s name, the relationship of that person to the committee, and a description of that person’s ownership interest or position with the business entity.

(s) If a committee primarily formed for the qualification or support of, or opposition to, an initiative or ballot measure is required to report an expenditure to a business entity pursuant to subdivision (k), and a candidate or person controlling the committee, an officer or employee of the committee, or a spouse of any of these individuals is an officer, partner, consultant, or employee of the business entity, the committee’s campaign statement shall also contain, in addition to the information required by subdivision (k), that person’s name, the relationship of that person to the committee, and a description of that person’s ownership interest or position with the business entity.

(t) If the campaign statement is filed by a committee, as defined in subdivision (b) or (c) of Section 82013, information sufficient to identify the nature and interests of the filer, including:

(1) If the filer is an individual, the name and address of the filer’s employer, if any, or his or her principal place of business if the filer is self-employed, and a description of the business activity in which the filer or his or her employer is engaged.

(2) If the filer is a business entity, a description of the business activity in which it is engaged.

(3) If the filer is an industry, trade, or professional association, a description of the industry, trade, or profession which it represents, including a specific description of any portion or faction of the industry, trade, or profession which the association exclusively or primarily represents.

(4) If the filer is not an individual, business entity, or industry, trade, or professional association, a statement of the person’s nature and purposes, including a description of any industry, trade, profession, or other group with a common economic interest which the person principally represents or from which its membership or financial support is principally derived.

(Amended by Stats. 2000, Ch. 853, Sec. 4. Effective January 1, 2001. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84212

The forms promulgated by the commission for disclosure of the information required by this chapter shall provide for the reporting of loans and similar transactions in a manner that does not result in substantial overstatement or understatement of total contributions and expenditures.

(Amended by Stats. 1985, Ch. 1456, Sec. 26.5. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84213

(a) A candidate and state measure proponent shall verify his or her campaign statement and the campaign statement of each committee subject to his or her control. The verification shall be in accordance with the provisions of Section 81004 except that it shall state that to the best of his or her knowledge the treasurer of each controlled committee used all reasonable diligence in the preparation of the committee’s statement. This section does not relieve the treasurer of any committee from the obligation to verify each campaign statement filed by the committee pursuant to Section 81004.

(b) If a committee is required to file a campaign statement or report disclosing an independent expenditure pursuant to this title, a principal officer of the committee or, in the case of a controlled committee, the candidate or state measure proponent or opponent who controls the committee shall sign a verification on a report prescribed by the Commission. Notwithstanding any other provision of this title, the report containing the verification required by this subdivision shall be filed only with the Commission. The verification shall read as follows:

I have not received any unreported contributions or reimbursements to make these independent expenditures. I have not coordinated any expenditure made during this reporting period with the candidate or the opponent of the candidate who is the subject of the expenditure, with the proponent or the opponent of the state measure that is the subject of the expenditure, or with the agents of the candidate or the opponent of the candidate or the state measure proponent or opponent.

(Amended by Stats. 2012, Ch. 496, Sec. 7. Effective January 1, 2013. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84214

Committees and candidates shall terminate their filing obligation pursuant to regulations adopted by the commission which insure that a committee or candidate will have no activity which must be disclosed pursuant to this chapter subsequent to the termination. Such regulations shall not require the filing of any campaign statements other than those required by this chapter. In no case shall a committee which qualifies solely under subdivision (b) or (c) of Section 82013 be required to file any notice of its termination.

(Repealed and added by Stats. 1980, Ch. 289. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84215

All candidates and elected officers and their controlled committees, except as provided in subdivisions (d) and (e), shall file one copy of the campaign statements required by Section 84200 with the elections official of the county in which the candidate or elected official is domiciled, as defined in subdivision (b) of Section 349 of the Elections Code. In addition, campaign statements shall be filed at the following places:

(a) Statewide elected officers, including members of the State Board of Equalization; Members of the Legislature; Supreme Court justices, court of appeal justices, and superior court judges; candidates for those offices and their controlled committees; committees formed or existing primarily to support or oppose these candidates, elected officers, justices and judges, or statewide measures, or the qualification of state ballot measures; and all state general purpose committees and filers not specified in subdivisions (b) to (e), inclusive, shall file a campaign statement by online or electronic means, as specified in Section 84605, and shall file the original and one copy of the campaign statement in paper format with the Secretary of State.

(b) Elected officers in jurisdictions other than legislative districts, State Board of Equalization districts, or appellate court districts that contain parts of two or more counties, candidates for these offices, their controlled committees, and committees formed or existing primarily to support or oppose candidates or local measures to be voted upon in one of these jurisdictions shall file the original and one copy with the elections official of the county with the largest number of registered voters in the jurisdiction.

(c) County elected officers, candidates for these offices, their controlled committees, committees formed or existing primarily to support or oppose candidates or local measures to be voted upon in any number of jurisdictions within one county, other than those specified in subdivision (d), and county general purpose committees shall file the original and one copy with the elections official of the county.

(d) City elected officers, candidates for city office, their controlled committees, committees formed or existing primarily to support or oppose candidates or local measures to be voted upon in one city, and city general purpose committees shall file the original and one copy with the clerk of the city and are not required to file with the local elections official of the county in which they are domiciled.

(e) Elected members of the Board of Administration of the Public Employees’ Retirement System, elected members of the Teachers’ Retirement Board, candidates for these offices, their controlled committees, and committees formed or existing primarily to support or oppose these candidates or elected members shall file the original and one copy with the Secretary of State, and a copy shall be filed at the relevant board’s office in Sacramento. These elected officers, candidates, and committees need not file with the elections official of the county in which they are domiciled.

(f) Notwithstanding any other provision of this section, a committee, candidate, or elected officer is not required to file more than the original and one copy, or one copy, of a campaign statement with any one county elections official or city clerk or with the Secretary of State.

(g) If a committee is required to file campaign statements required by Section 84200 or 84200.5 in places designated in subdivisions (a) to (d), inclusive, it shall continue to file these statements in those places, in addition to any other places required by this title, until the end of the calendar year.

(Amended by Stats. 2010, Ch. 633, Sec. 8. Effective January 1, 2011.)



84216

(a) Notwithstanding Section 82015, a loan received by a candidate or committee is a contribution unless the loan is received from a commercial lending institution in the ordinary course of business, or it is clear from the surrounding circumstances that it is not made for political purposes.

(b) A loan, whether or not there is a written contract for the loan, shall be reported as provided in Section 84211 when any of the following apply:

(1) The loan is a contribution.

(2) The loan is received by a committee.

(3) The loan is received by a candidate and is used for political purposes.

(Amended by Stats. 2000, Ch. 853, Sec. 5. Effective January 1, 2001.)



84216.5

A loan of campaign funds, whether or not there is a written contract for the loan, made by a candidate or committee shall be reported as provided in Section 84211.

(Amended by Stats. 2000, Ch. 853, Sec. 6. Effective January 1, 2001.)



84217

When the Secretary of State receives any campaign statement filed pursuant to the federal Election Campaign Act, (2 U.S.C.A. Section 431 et seq.) the Secretary of State shall send a copy of the statement to the following officers:

(a) Statements of candidates for President, Vice President or United States Senator and committees supporting such candidates—one copy with the Registrar-Recorder of Los Angeles County and one copy with the Registrar of Voters of the City and County of San Francisco;

(b) Statements of candidates for United States Representative in Congress and committees supporting such candidates—one copy with the clerk of the county which contains the largest percentage of the registered voters in the election district which the candidate or any of the candidates seek nomination or election and one copy with the clerk of the county within which the candidate resides or in which the committee is domiciled, provided that if the committee is not domiciled in California the statement shall be sent to the Registrar-Recorder of Los Angeles County. No more than one copy of each statement need be filed with the clerk of any county.

(Added by renumbering Section 84226 by Stats. 1980, Ch. 289.)



84218

(a) A slate mailer organization shall file semiannual campaign statements no later than July 31 for the period ending June 30, and no later than January 31 for the period ending December 31.

(b) In addition to the semiannual statements required by subdivision (a), slate mailer organizations shall file preelection statements as follows:

(1) Any slate mailer organization which produces a slate mailer supporting or opposing candidates or measures being voted on in an election held upon the first Tuesday after the first Monday in June or November of an even-numbered year shall file the statements specified in Section 84200.7 if, during the period covered by the preelection statement, the slate mailer organization receives payments totaling five hundred dollars ($500) or more from any person for the support of or opposition to candidates or ballot measures in one or more slate mailers, or expends five hundred dollars ($500) or more to produce one or more slate mailers.

(2) Any slate mailer organization which produces a slate mailer supporting or opposing candidates or measures being voted on in an election held on a date other than the first Tuesday after the first Monday in June or November of an even-numbered year shall file the statements specified in Section 84200.8 if, during the period covered by the preelection statement, the slate mailer organization receives payments totaling five hundred dollars ($500) or more from any person for the support of or opposition to candidates or ballot measures in one or more slate mailers, or expends five hundred dollars ($500) or more to produce one or more slate mailers.

(c) A slate mailer organization shall file two copies of its campaign reports with the clerk of the county in which it is domiciled. A slate mailer organization is domiciled at the address listed on its statement of organization unless it is domiciled outside California, in which case its domicile shall be deemed to be Los Angeles County for purposes of this section.

In addition, slate mailer organizations shall file campaign reports as follows:

(1) A slate mailer organization which produces one or more slate mailers supporting or opposing candidates or measures voted on in a state election, or in more than one county, shall file campaign reports in the same manner as state general purpose committees pursuant to subdivision (a) of Section 84215.

(2) A slate mailer organization which produces one or more slate mailers supporting or opposing candidates or measures voted on in only one county, or in more than one jurisdiction within one county, shall file campaign reports in the same manner as county general purpose committees pursuant to subdivision (c) of Section 84215.

(3) A slate mailer organization which produces one or more slate mailers supporting or opposing candidates or measures voted on in only one city shall file campaign reports in the same manner as city general purpose committees pursuant to subdivision (d) of Section 84215.

(4) Notwithstanding the above, no slate mailer organization shall be required to file more than the original and one copy, or two copies, of a campaign report with any one county or city clerk or with the Secretary of State.

(Amended by Stats. 2010, Ch. 77, Sec. 1.5. Effective January 1, 2011.)



84219

Whenever a slate mailer organization is required to file campaign reports pursuant to Section 84218, the campaign report shall include the following information:

(a) The total amount of receipts during the period covered by the campaign statement and the total cumulative amount of receipts. For purposes of this section only, “receipts” means payments received by a slate mailer organization for production and distribution of slate mailers.

(b) The total amount of disbursements made during the period covered by the campaign statement and the total cumulative amount of disbursements. For purposes of this section only, “disbursements” means payment made by a slate mailer organization for the production or distribution of slate mailers.

(c) For each candidate or committee that is a source of receipts totaling one hundred dollars ($100) or more during the period covered by the campaign statement:

(1) The name of the candidate or committee, identification of the jurisdiction and the office sought or ballot measure number or letter, and if the source is a committee, the committee’s identification number, street address, and the name of the candidate or measure on whose behalf or in opposition to which the payment is made.

(2) The date and amount received for each receipt totaling one hundred dollars ($100) or more during the period covered by the campaign statement.

(3) The cumulative amount of receipts on behalf of or in opposition to the candidate or measure.

(d) For each person other than a candidate or committee who is a source of receipts totaling one hundred dollars ($100) or more during the period covered by the campaign statement:

(1) Identification of the jurisdiction, office or ballot measure, and name of the candidate or measure on whose behalf or in opposition to which the payment was made.

(2) Full name, street address, name of employer, or, if self-employed, name of business of the source of receipts.

(3) The date and amount received for each receipt totaling one hundred dollars ($100) or more during the period covered by the campaign statement.

(4) The cumulative amount of receipts on behalf of or in opposition to the candidate or measure.

(e) For each candidate or ballot measure not reported pursuant to subdivision (c) or (d), but who was supported or opposed in a slate mailer sent by the slate mailer organization during the period covered by the report, identification of jurisdiction, office or ballot measure, and name of the candidate or measure who was supported or opposed.

(f) The total amount of disbursements made during the period covered by the campaign statement to persons who have received one hundred dollars ($100) or more.

(g) The total amount of disbursements made during the period covered by the campaign statement to persons who have received less than one hundred dollars ($100).

(h) For each person to whom a disbursement of one hundred dollars ($100) or more has been made during the period covered by the campaign statement:

(1) His or her full name.

(2) His or her street address.

(3) The amount of each disbursement.

(4) A brief description of the consideration for which each disbursement was made.

(5) The information required in paragraphs (1) to (4), inclusive, for each person, if different from the payee, who has provided consideration for a disbursement of five hundred dollars ($500) or more during the period covered by the campaign statement.

(i) Cumulative disbursements, totaling one thousand dollars ($1,000) or more, made directly or indirectly to any person listed in the slate mailer organization’s statement of organization. For purposes of this subdivision, a disbursement is made indirectly to a person if it is intended for the benefit of or use by that person or a member of the person’s immediate family, or if it is made to a business entity in which the person or member of the person’s immediate family is a partner, shareholder, owner, director, trustee, officer, employee, consultant, or holds any position of management or in which the person or member of the person’s immediate family has an investment of one thousand dollars ($1,000) or more. This subdivision shall not apply to any disbursement made to a business entity whose securities are publicly traded.

(j) The full name, street address, and telephone number of the slate mailer organization and of the treasurer.

(k) Whenever a slate mailer organization also qualifies as a general purpose committee pursuant to Section 82027.5, the campaign report shall include, in addition to the information required by this section, the information required by Section 84211.

(Amended by Stats. 2000, Ch. 853, Sec. 7. Effective January 1, 2001.)



84220

If a slate mailer organization receives a payment of two thousand five hundred dollars ($2,500) or more for purposes of supporting or opposing any candidate or ballot measure in a slate mailer, and the payment is received at a time when, if the payment were a contribution it would be considered a late contribution, then the slate mailer organization shall report the payment in the manner set forth in Section 84203 for candidates and committees when reporting late contributions received. The slate mailer organization shall, in addition to reporting the information required by Section 84203, identify the candidates or measures whose support or opposition is being paid for, in whole or in part, by each late payment.

(Added by Stats. 1987, Ch. 905, Sec. 6.)



84221

Slate mailer organizations shall terminate their filing obligations in the same manner as applies to committees qualifying under subdivision (a) of Section 82013.

(Added by Stats. 1987, Ch. 905, Sec. 7.)



84222

(a) For purposes of this title, “multipurpose organization” means an organization described in Sections 501(c)(3) to 501(c)(10), inclusive, of the Internal Revenue Code and that is exempt from taxation under Section 501(a) of the Internal Revenue Code, a federal or out-of-state political organization, a trade association, a professional association, a civic organization, a religious organization, a fraternal society, an educational institution, or any other association or group of persons acting in concert, that is operating for purposes other than making contributions or expenditures. “Multipurpose organization” does not include a business entity, an individual, or a federal candidate’s authorized committee, as defined in Section 431 of Title 2 of the United States Code, that is registered and filing reports pursuant to the Federal Election Campaign Act of 1971 (Public Law 92-225).

(b) A multipurpose organization that makes expenditures or contributions and does not qualify as a committee pursuant to subdivision (c) may qualify as an independent expenditure committee or major donor committee if the multipurpose organization satisfies subdivision (b) or (c) of Section 82013.

(c) Except as provided in subparagraph (A) of paragraph (5), a multipurpose organization is a recipient committee within the meaning of subdivision (a) of Section 82013 only under one or more of the following circumstances:

(1) The multipurpose organization is a political committee registered with the Federal Election Commission, except as provided in subdivision (a) of this section, or a political committee registered with another state, and the multipurpose organization makes contributions or expenditures in this state in an amount equal to or greater than the amount identified in subdivision (a) of Section 82013.

(2) The multipurpose organization solicits and receives payments from donors in an amount equal to or greater than the amount identified in subdivision (a) of Section 82013 for the purpose of making contributions or expenditures.

(3) The multipurpose organization accepts payments from donors in an amount equal to or greater than the amount identified in subdivision (a) of Section 82013 subject to a condition, agreement, or understanding with the donor that all or a portion of the payments may be used for making contributions or expenditures.

(4) The multipurpose organization has existing funds from a donor and a subsequent agreement or understanding is reached with the donor that all or a portion of the funds may be used for making contributions or expenditures in an amount equal to or greater than the amount identified in subdivision (a) of Section 82013. The date of the subsequent agreement or understanding is deemed to be the date of receipt of the payment.

(5) The multipurpose organization makes contributions or expenditures totaling more than fifty thousand dollars ($50,000) in a period of 12 months or more than one hundred thousand dollars ($100,000) in a period of four consecutive calendar years.

(A) A multipurpose organization shall not qualify as a committee within the meaning of subdivision (a) of Section 82013 pursuant to this paragraph if the multipurpose organization makes contributions or expenditures using only available nondonor funds. A multipurpose organization that makes contributions or expenditures with nondonor funds shall briefly describe the source of the funds used on its major donor or independent expenditure report.

(B) For purposes of this paragraph, “nondonor funds” means investment income, including capital gains, or income earned from providing goods, services, or facilities, whether related or unrelated to the multipurpose organization’s program, sale of assets, or other receipts that are not donations.

(d) A multipurpose organization that is a committee pursuant to paragraph (1) of subdivision (c) shall comply with the registration and reporting requirements of this chapter, subject to the following:

(1) The multipurpose organization is not required to comply with subdivision (k) of Section 84211 for contributions and expenditures made to influence federal or out-of-state elections, which shall instead be reported as a single expenditure and be described as such on the campaign statement.

(2) A multipurpose organization registered with the Federal Election Commission is not subject to subdivisions (d) and (f) of Section 84211 but shall disclose the total amount of contributions received pursuant to subdivision (a) of Section 84211, and shall disclose the multipurpose organization’s name and identification number registered with the Federal Election Commission on the campaign statement.

(e) (1) A multipurpose organization that is a committee pursuant to paragraph (2), (3), (4), or (5) of subdivision (c) shall comply with the registration and reporting requirements of this chapter, subject to the following, except that if the multipurpose organization is the sponsor of a committee as described in subdivision (f) it may report required information on its sponsored committee statement pursuant to subdivision (f):

(A) The multipurpose organization shall register in the calendar year in which it satisfies any of the criteria in subdivision (c). The statement of organization filed pursuant to Section 84101 shall indicate that the organization is filing pursuant to this section as a multipurpose organization and state the organization’s nonprofit tax exempt status, if any. The statement of organization shall also describe the organization’s mission or most significant activities, and describe the organization’s political activities. A multipurpose organization may comply with the requirement to describe the mission or significant activities and political activities by referencing where the organization’s Internal Revenue Service Return of Organization Exempt From Income Tax form may be accessed.

(B) Except as provided in this subparagraph, the registration of a multipurpose organization that meets the criteria of paragraph (5) of subdivision (c) shall terminate automatically on December 31 of the calendar year in which the multipurpose organization is registered. The multipurpose organization shall not be required to file a semiannual statement pursuant to subdivision (b) of Section 84200, unless the multipurpose organization has undisclosed contributions or expenditures to report, in which case termination shall occur automatically upon filing the semiannual statement that is due no later than January 31. After the multipurpose organization’s registration has terminated, the multipurpose organization’s reporting obligations are complete, unless the organization qualifies as a committee for purposes of subdivision (a) of Section 82013 again in the following calendar year pursuant to subdivision (c) of this section. Notwithstanding this subdivision, a multipurpose organization may elect to remain registered as a committee by submitting written notification to the Secretary of State prior to the end of the calendar year.

(C) A multipurpose organization shall report all contributions received that satisfy the criteria of paragraph (2), (3), or (4) of subdivision (c) of this section in the manner required by subdivision (f) of Section 84211, and for the balance of its contributions or expenditures shall further report contributors based on a last in, first out accounting method.

(2) A multipurpose organization reporting pursuant to this subdivision shall disclose total contributions received in an amount equal to the multipurpose organization’s total contributions and expenditures made in the reporting period. When a multipurpose organization reports donors based on the last in, first out accounting method, it shall attribute to and include the information required by subdivision (f) of Section 84211 for any donor who donates one thousand dollars ($1,000) or more in a calendar year, except for the following:

(A) A donor who designates or restricts the donation for purposes other than contributions or expenditures.

(B) A donor who prohibits the multipurpose organization’s use of its donation for contributions or expenditures.

(C) A private foundation, as defined by subdivision (a) of Section 509 of the Internal Revenue Code, that provides a grant that does not constitute a taxable expenditure for purposes of paragraph (1) or (2) of subdivision (d) of Section 4945 of the Internal Revenue Code.

(3) A multipurpose organization that qualifies as a committee pursuant to paragraph (5) of subdivision (c) shall not be required to include contributions or expenditures made in a prior calendar year on the reports filed for the calendar year in which the multipurpose organization qualifies as a committee.

(4) If a multipurpose organization qualifies as a committee solely pursuant to paragraph (5) of subdivision (c) and the committee is required to report donors based on a last in, first out accounting method pursuant to paragraph (1), the multipurpose organization shall not be required to disclose donor information for a donation received by the multipurpose organization prior to July 1, 2014. This paragraph shall not apply with respect to a donation made by a donor who knew that the multipurpose organization would use the donation to support or oppose a candidate or ballot measure in the state by requesting that the donation be used for that purpose or by making the donation in response to a message or solicitation indicating the multipurpose organization’s intent to use the donation for that purpose.

(5) A contributor identified and reported in the manner provided in subparagraph (C) of paragraph (1) that is a multipurpose organization and receives contributions that satisfy the criteria in subdivision (c) shall be subject to the requirements of this subdivision.

(6) The commission shall adopt regulations establishing notice requirements and reasonable filing deadlines for donors reported as contributors based on the last in, first out accounting method.

(f) A multipurpose organization that is the sponsor of a committee as defined in Section 82048.7, that is a membership organization, that makes all of its contributions and expenditures from funds derived from dues, assessments, fees, and similar payments that do not exceed ten thousand dollars ($10,000) per calendar year from a single source, and that elects to report its contributions and expenditures on its sponsored committee’s campaign statement pursuant to paragraph (1) of subdivision (e) shall report as follows:

(1) The sponsored committee shall report all contributions and expenditures made from the sponsor’s treasury funds on statements and reports filed by the committee. The sponsor shall use a last in, first out accounting method and disclose the information required by subdivision (f) of Section 84211 for any person who pays dues, assessments, fees, or similar payments of one thousand dollars ($1,000) or more to the sponsor’s treasury funds in a calendar year and shall disclose all contributions and expenditures made, as required by subdivision (k) of Section 84211, on the sponsored committee’s campaign statements.

(2) The sponsored committee shall report all other contributions and expenditures in support of the committee by the sponsor, its intermediate units, and the members of those entities. A sponsoring organization makes contributions and expenditures in support of its sponsored committee when it provides the committee with money from its treasury funds, with the exception of establishment or administrative costs. With respect to dues, assessments, fees, and similar payments channeled through the sponsor or an intermediate unit to a sponsored committee, the original source of the dues, assessments, fees, and similar payments is the contributor.

(3) A responsible officer of the sponsor, as well as the treasurer of the sponsored committee, shall verify the committee’s campaign statement pursuant to Section 81004.

(g) For purposes of this section, “last in, first out accounting method” means an accounting method by which contributions and expenditures are attributed to the multipurpose organization’s contributors in reverse chronological order beginning with the most recent of its contributors or, if there are any prior contributions or expenditures, beginning with the most recent contributor for which unattributed contributions remain.

(Added by Stats. 2014, Ch. 16, Sec. 6. Effective May 14, 2014. Operative July 1, 2014, by Stats. 2014, Ch. 16, Sec. 10.)



84223

(a) A committee primarily formed to support or oppose a state ballot measure or state candidate that raises one million dollars ($1,000,000) or more for an election shall maintain an accurate list of the committee’s top 10 contributors, as specified by Commission regulations. A current list of the top 10 contributors shall be provided to the Commission for disclosure on the Commission’s Internet Web site, as provided in subdivision (c).

(b) (1) Except as provided in paragraph (4), the list of top 10 contributors shall identify the names of the 10 persons who have made the largest cumulative contributions to the committee, the total amount of each person’s contributions, the city and state of the person, the person’s committee identification number, if any, and any other information deemed necessary by the Commission. If any of the top 10 contributors identified on the list are committees pursuant to subdivision (a) of Section 82013, the Commission may require, by regulation, that the list also identify the top 10 contributors to those contributing committees.

(2) (A) A committee primarily formed to support or oppose a state ballot measure shall count the cumulative amount of contributions received by the committee from a person for the period beginning 12 months prior to the date the committee made its first expenditure to qualify, support, or oppose the measure and ending with the current date.

(B) A committee primarily formed to support or oppose a state candidate shall count the cumulative amount of contributions received by the committee from a person for the primary and general elections combined.

(3) The aggregation rules of Section 85311 and any implementing regulations adopted by the Commission shall apply in identifying the persons who have made the top 10 cumulative contributions to a committee.

(4) A person who makes contributions to a committee in a cumulative amount of less than ten thousand dollars ($10,000) shall not be identified or disclosed as a top 10 contributor to a committee pursuant to this section.

(c) (1) The Commission shall adopt regulations to govern the manner in which the Commission shall display top 10 contributor lists provided by a committee that is subject to this section, and the Commission shall post the top 10 contributor lists on its Internet Web site in the manner prescribed by those regulations. The Commission shall provide the top 10 contributor lists to the Secretary of State, upon the request of the Secretary of State, for the purpose of additionally posting the contributor lists on the Secretary of State’s Internet Web site.

(2) A committee shall provide an updated top 10 contributor list to the Commission when any of the following occurs:

(A) A new person qualifies as a top 10 contributor to the committee.

(B) A person who is an existing top 10 contributor makes additional contributions to the committee.

(C) A change occurs that alters the relative ranking order of the top 10 contributors.

(3) The 10 persons who have made the largest cumulative contributions to a committee shall be listed in order from largest contribution amount to smallest amount. If two or more contributors of identical amounts meet the threshold for inclusion in the list of top 10 contributors, the order of disclosure shall be made beginning with the most recent contributor of that amount.

(4) The Commission shall post or update a top 10 contributor list within five business days or, during the 16 days before the election, within 48 hours of a contributor qualifying for the list or of any change to the list.

(d) In listing the top 10 contributors, a committee shall use reasonable efforts to identify and state the actual individuals or corporations that are the true sources of the contributions made to the committee from other persons or committees.

(e) In addition to any other lists that the Commission is required to post on its Internet Web site, the Commission shall compile, maintain, and display on its Internet Web site a current list of the top 10 contributors supporting and opposing each state ballot measure, as prescribed by Commission regulations.

(Added by Stats. 2014, Ch. 16, Sec. 7. Effective May 14, 2014. Operative July 1, 2014, by Stats. 2014, Ch. 16, Sec. 10.)



84225

The provisions of this title apply to candidates for election to the Board of Administration of the Public Employees’ Retirement System or the Teachers’ Retirement Board, and to committees formed or existing primarily to support or oppose those candidates. The Commission may adopt regulations to tailor the reporting and disclosure requirements for these candidates and committees consistent with the purposes and provisions of this title.

(Repealed and added by Stats. 2010, Ch. 633, Sec. 10. Effective January 1, 2011.)






ARTICLE 2.5 - LAFCO Proposal Requirements

84250

All requirements of this title applicable to a measure, as defined in Section 82043, also apply to a LAFCO proposal, as defined in Section 82035.5, except as set forth in Section 84252.

(Added by Stats. 2008, Ch. 192, Sec. 2. Effective January 1, 2009.)



84251

A payment made for “political purposes,” as that term is used in Sections 82015 and 82025, includes a payment made for the purpose of influencing or attempting to influence the actions of voters or a local agency formation commission for or against the qualification, adoption, or passage of a LAFCO proposal.

(Added by Stats. 2008, Ch. 192, Sec. 2. Effective January 1, 2009.)



84252

(a) A committee primarily formed to support or oppose a LAFCO proposal shall file all statements required under this chapter except that, in lieu of the statements required by Sections 84200 and 84202.3, the committee shall file monthly campaign statements from the time circulation of a petition begins until a measure is placed on the ballot or, if a measure is not placed on the ballot, until the committee is terminated pursuant to Section 84214. The committee shall file an original and one copy of each statement on the 15th day of each calendar month, covering the prior calendar month, with the clerk of the county in which the measure may be voted on. If the petition results in a measure that is placed on the ballot, the committee thereafter shall file campaign statements required by this chapter.

(b) In addition to any other statements required by this chapter, a committee that makes independent expenditures in connection with a LAFCO proposal shall file statements pursuant to Section 84203.5.

(Added by Stats. 2008, Ch. 192, Sec. 2. Effective January 1, 2009.)






ARTICLE 3 - Prohibitions

84300

(a) No contribution of one hundred dollars ($100) or more shall be made or received in cash.

A cash contribution shall not be deemed received if it is not negotiated or deposited and is returned to the contributor before the closing date of the campaign statement on which the contribution would otherwise be reported. If a cash contribution, other than a late contribution, as defined in Section 82036, is negotiated or deposited, it shall not be deemed received if it is refunded within 72 hours of receipt. In the case of a late contribution, as defined in Section 82036, it shall not be deemed received if it is returned to the contributor within 48 hours of receipt.

(b) No expenditure of one hundred dollars ($100) or more shall be made in cash.

(c) No contribution of one hundred dollars ($100) or more other than an in-kind contribution shall be made unless in the form of a written instrument containing the name of the donor and the name of the payee and drawn from the account of the donor or the intermediary, as defined in Section 84302.

(d) The value of all in-kind contributions of one hundred dollars ($100) or more shall be reported in writing to the recipient upon the request in writing of the recipient.

(Amended by Stats. 1996, Ch. 898, Sec. 1. Effective January 1, 1997. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84301

No contribution shall be made, directly or indirectly, by any person in a name other than the name by which such person is identified for legal purposes.

(Added June 4, 1974, by initiative Proposition 9.)



84302

No person shall make a contribution on behalf of another, or while acting as the intermediary or agent of another, without disclosing to the recipient of the contribution both his own full name and street address, occupation, and the name of his employer, if any, or his principal place of business if he is self-employed, and the full name and street address, occupation, and the name of employer, if any, or principal place of business if self-employed, of the other person. The recipient of the contribution shall include in his campaign statement the full name and street address, occupation, and the name of the employer, if any, or the principal place of business if self-employed, of both the intermediary and the contributor.

(Added June 4, 1974, by initiative Proposition 9.)



84303

(a) An expenditure of five hundred dollars ($500) or more shall not be made, other than for overhead or normal operating expenses, by an agent or independent contractor, including, but not limited to, an advertising agency, on behalf of or for the benefit of a candidate or committee unless it is reported by the candidate or committee as if the expenditure were made directly by the candidate or committee.

(b) A subagent or subcontractor who provides goods or services to or for the benefit of a candidate or committee shall make known to the agent or independent contractor all of the information required to be reported by this section, and the agent or independent contractor shall then make known to the candidate or committee all of the information required to be reported by this section no later than three working days prior to the time the campaign statement reporting the expenditure is required to be filed, except that an expenditure that is required to be reported by Section 84203 or 84204 shall be reported to the candidate or committee within 24 hours of the time that it is made.

(Amended by Stats. 2014, Ch. 9, Sec. 2. Effective April 3, 2014. Operative July 1, 2014, by Sec. 11 of Ch. 9. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84304

No person shall make an anonymous contribution or contributions to a candidate, committee or any other person totaling one hundred dollars ($100) or more in a calendar year. An anonymous contribution of one hundred dollars ($100) or more shall not be kept by the intended recipient but instead shall be promptly paid to the Secretary of State for deposit in the General Fund of the state.

(Amended by Stats. 1978, Ch. 650. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84305

(a) Except as provided in subdivision (b), no candidate or committee shall send a mass mailing unless the name, street address, and city of the candidate or committee are shown on the outside of each piece of mail in the mass mailing and on at least one of the inserts included within each piece of mail of the mailing in no less than 6-point type which shall be in a color or print which contrasts with the background so as to be easily legible. A post office box may be stated in lieu of a street address if the organization’s address is a matter of public record with the Secretary of State.

(b) If the sender of the mass mailing is a single candidate or committee, the name, street address, and city of the candidate or committee need only be shown on the outside of each piece of mail.

(c) If the sender of a mass mailing is a controlled committee, the name of the person controlling the committee shall be included in addition to the information required by subdivision (a).

(Amended by Stats. 1989, Ch. 764, Sec. 1. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



84305.5

(a) No slate mailer organization or committee primarily formed to support or oppose one or more ballot measures shall send a slate mailer unless:

(1) The name, street address, and city of the slate mailer organization or committee primarily formed to support or oppose one or more ballot measures are shown on the outside of each piece of slate mail and on at least one of the inserts included with each piece of slate mail in no less than 8-point roman type which shall be in a color or print which contrasts with the background so as to be easily legible. A post office box may be stated in lieu of a street address if the street address of the slate mailer organization or the committee primarily formed to support or oppose one or more ballot measure is a matter of public record with the Secretary of State’s Political Reform Division.

(2) At the top or bottom of the front side or surface of at least one insert or at the top or bottom of one side or surface of a postcard or other self-mailer, there is a notice in at least 8-point roman boldface type, which shall be in a color or print which contrasts with the background so as to be easily legible, and in a printed or drawn box and set apart from any other printed matter. The notice shall consist of the following statement:

NOTICE TO VOTERS

THIS DOCUMENT WAS PREPARED BY (name of slate mailer organization or committee primarily formed to support or oppose one or more ballot measures), NOT AN OFFICIAL POLITICAL PARTY ORGANIZATION. Appearance in this mailer does not necessarily imply endorsement of others appearing in this mailer, nor does it imply endorsement of, or opposition to, any issues set forth in this mailer. Appearance is paid for and authorized by each candidate and ballot measure which is designated by an *.

(3) The name, street address, and city of the slate mailer organization or committee primarily formed to support or oppose one or more ballot measures as required by paragraph (1) and the notice required by paragraph (2) may appear on the same side or surface of an insert.

(4) Each candidate and each ballot measure that has paid to appear in the slate mailer is designated by an *. Any candidate or ballot measure that has not paid to appear in the slate mailer is not designated by an *.

The * required by this subdivision shall be of the same type size, type style, color or contrast, and legibility as is used for the name of the candidate or the ballot measure name or number and position advocated to which the * designation applies except that in no case shall the * be required to be larger than 10-point boldface type. The designation shall immediately follow the name of the candidate, or the name or number and position advocated on the ballot measure where the designation appears in the slate of candidates and measures. If there is no slate listing, the designation shall appear at least once in at least 8-point boldface type, immediately following the name of the candidate, or the name or number and position advocated on the ballot measure.

(5) The name of any candidate appearing in the slate mailer who is a member of a political party differing from the political party which the mailer appears by representation or indicia to represent is accompanied, immediately below the name, by the party designation of the candidate, in no less than 9-point roman type which shall be in a color or print that contrasts with the background so as to be easily legible. The designation shall not be required in the case of candidates for nonpartisan office.

(b) For purposes of the designations required by paragraph (4) of subdivision (a), the payment of any sum made reportable by subdivision (c) of Section 84219 by or at the behest of a candidate or committee, whose name or position appears in the mailer, to the slate mailer organization or committee primarily formed to support or oppose one or more ballot measures, shall constitute a payment to appear, requiring the * designation. The payment shall also be deemed to constitute authorization to appear in the mailer.

(Repealed and added by Stats. 2004, Ch. 478, Sec. 9. Effective September 10, 2004.)



84305.7

(a) If a slate mailer organization sends a slate mailer or other mass mailing that displays a logo, insignia, emblem, or trademark that is identical or substantially similar to the logo, insignia, emblem, or trademark of a governmental agency, and that would reasonably be understood to imply the participation or endorsement of that governmental agency, the slate mailer organization shall obtain the express written consent of the governmental agency associated with the logo, insignia, emblem, or trademark prior to using the logo, insignia, emblem, or trademark in the slate mailer or other mass mailing.

(b) If a slate mailer organization sends a slate mailer or other mass mailing that displays a logo, insignia, emblem, or trademark that is identical or substantially similar to the logo, insignia, emblem, or trademark of a nongovernmental organization that represents law enforcement, firefighting, emergency medical, or other public safety personnel, and that would reasonably be understood to imply the participation or endorsement of that nongovernmental organization, the slate mailer organization shall obtain the express written consent of the nongovernmental organization associated with the logo, insignia, emblem, or trademark prior to using the logo, insignia, emblem, or trademark in the slate mailer or other mass mailing.

(c) If a slate mailer organization sends a slate mailer or other mass mailing that identifies itself or its source material as representing a nongovernmental organization with a name that includes the term “peace officer,” “reserve officer,” “deputy,” “deputy sheriff,” “sheriff,” “police,” “highway patrol,” “California Highway Patrol,” “law enforcement,” “firefighter,” “fire marshal,” “paramedic,” “emergency medical technician,” “public safety,” or any other term that would reasonably be understood to imply that the organization is composed of, or affiliated with, law enforcement, firefighting, emergency medical, or other public safety personnel, the slate mailer or mass mailing shall disclose on the outside of each piece of mail and on at least one of the inserts included with each piece of mail in no less than 12-point roman type, which shall be in a color or print that contrasts with the background so as to be easily legible, the total number of members in the organization identified in the slate mailer or mass mailing.

(Added by Stats. 2012, Ch. 865, Sec. 2. Effective January 1, 2013.)



84306

All contributions received by a person acting as an agent of a candidate shall be reported promptly to the candidate or any of his or her designated agents. All contributions received by a person acting as an agent of a committee shall be reported promptly to the committee’s treasurer or any of his or her designated agents. “Promptly” as used in this section means not later than the closing date of any campaign statement the committee or candidate for whom the contribution is intended is required to file.

(Added by Stats. 1979, Ch. 779.)



84307

No contribution shall be commingled with the personal funds of the recipient or any other person.

(Added by Stats. 1979, Ch. 779.)



84307.5

A spouse or domestic partner of an elected officer or a candidate for elective office shall not receive, in exchange for services rendered, compensation from campaign funds held by a controlled committee of the elected officer or candidate for elective office.

(Amended by Stats. 2014, Ch. 902, Sec. 1. Effective January 1, 2015.)



84308

(a) The definitions set forth in this subdivision shall govern the interpretation of this section.

(1) “Party” means any person who files an application for, or is the subject of, a proceeding involving a license, permit, or other entitlement for use.

(2) “Participant” means any person who is not a party but who actively supports or opposes a particular decision in a proceeding involving a license, permit, or other entitlement for use and who has a financial interest in the decision, as described in Article 1 (commencing with Section 87100) of Chapter 7. A person actively supports or opposes a particular decision in a proceeding if he or she lobbies in person the officers or employees of the agency, testifies in person before the agency, or otherwise acts to influence officers of the agency.

(3) “Agency” means an agency as defined in Section 82003 except that it does not include the courts or any agency in the judicial branch of government, local governmental agencies whose members are directly elected by the voters, the Legislature, the Board of Equalization, or constitutional officers. However, this section applies to any person who is a member of an exempted agency but is acting as a voting member of another agency.

(4) “Officer” means any elected or appointed officer of an agency, any alternate to an elected or appointed officer of an agency, and any candidate for elective office in an agency.

(5) “License, permit, or other entitlement for use” means all business, professional, trade and land use licenses and permits and all other entitlements for use, including all entitlements for land use, all contracts (other than competitively bid, labor, or personal employment contracts), and all franchises.

(6) “Contribution” includes contributions to candidates and committees in federal, state, or local elections.

(b) No officer of an agency shall accept, solicit, or direct a contribution of more than two hundred fifty dollars ($250) from any party, or his or her agent, or from any participant, or his or her agent, while a proceeding involving a license, permit, or other entitlement for use is pending before the agency and for three months following the date a final decision is rendered in the proceeding if the officer knows or has reason to know that the participant has a financial interest, as that term is used in Article 1 (commencing with Section 87100) of Chapter 7. This prohibition shall apply regardless of whether the officer accepts, solicits, or directs the contribution for himself or herself, or on behalf of any other officer, or on behalf of any candidate for office or on behalf of any committee.

(c) Prior to rendering any decision in a proceeding involving a license, permit or other entitlement for use pending before an agency, each officer of the agency who received a contribution within the preceding 12 months in an amount of more than two hundred fifty dollars ($250) from a party or from any participant shall disclose that fact on the record of the proceeding. No officer of an agency shall make, participate in making, or in any way attempt to use his or her official position to influence the decision in a proceeding involving a license, permit, or other entitlement for use pending before the agency if the officer has willfully or knowingly received a contribution in an amount of more than two hundred fifty dollars ($250) within the preceding 12 months from a party or his or her agent, or from any participant, or his or her agent if the officer knows or has reason to know that the participant has a financial interest in the decision, as that term is described with respect to public officials in Article 1 (commencing with Section 87100) of Chapter 7.

If an officer receives a contribution which would otherwise require disqualification under this section, returns the contribution within 30 days from the time he or she knows, or should have known, about the contribution and the proceeding involving a license, permit, or other entitlement for use, he or she shall be permitted to participate in the proceeding.

(d) A party to a proceeding before an agency involving a license, permit, or other entitlement for use shall disclose on the record of the proceeding any contribution in an amount of more than two hundred fifty dollars ($250) made within the preceding 12 months by the party, or his or her agent, to any officer of the agency. No party, or his or her agent, to a proceeding involving a license, permit, or other entitlement for use pending before any agency and no participant, or his or her agent, in the proceeding shall make a contribution of more than two hundred fifty dollars ($250) to any officer of that agency during the proceeding and for three months following the date a final decision is rendered by the agency in the proceeding. When a closed corporation is a party to, or a participant in, a proceeding involving a license, permit, or other entitlement for use pending before an agency, the majority shareholder is subject to the disclosure and prohibition requirements specified in subdivisions (b), (c), and this subdivision.

(e) Nothing in this section shall be construed to imply that any contribution subject to being reported under this title shall not be so reported.

(Amended by Stats. 1989, Ch. 764, Sec. 2.)



84309

(a) No person shall receive or personally deliver or attempt to deliver a contribution in the State Capitol, in any state office building, or in any office for which the state pays the majority of the rent other than a legislative district office.

(b) For purposes of this section:

(1) “Personally deliver” means delivery of a contribution in person or causing a contribution to be delivered in person by an agent or intermediary.

(2) “Receive” includes the receipt of a campaign contribution delivered in person.

(Added by Stats. 1982, Ch. 920, Sec. 1.)



84310

(a) A candidate, committee, or slate mailer organization may not expend campaign funds, directly or indirectly, to pay for telephone calls that are similar in nature and aggregate 500 or more in number, made by an individual, or individuals, or by electronic means and that advocate support of, or opposition to, a candidate, ballot measure, or both, unless during the course of each call the name of the organization that authorized or paid for the call is disclosed to the recipient of the call. Unless the organization that authorized the call and in whose name it is placed has filing obligations under this title, and the name announced in the call either is the full name by which the organization or individual is identified in any statement or report required to be filed under this title or is the name by which the organization or individual is commonly known, the candidate, committee, or slate mailer organization that paid for the call shall be disclosed. This section shall not apply to telephone calls made by the candidate, the campaign manager, or individuals who are volunteers.

(b) Campaign and ballot measure committees are prohibited from contracting with any phone bank vendor that does not disclose the information required to be disclosed by subdivision (a).

(c) A candidate, committee, or slate mailer organization that pays for telephone calls as described in subdivision (a) shall maintain a record of the script of the call for the period of time set forth in Section 84104. If any of the calls qualifying under subdivision (a) were recorded messages, a copy of the recording shall be maintained for that period.

(Added by Stats. 2006, Ch. 439, Sec. 1. Effective January 1, 2007.)






ARTICLE 4 - Exemptions

84400

Notwithstanding any other provision of the law, the commission shall have no power to exempt any person, including any candidate or committee, from any of the requirements imposed by the provisions of this chapter.

(Added by Stats. 1977, Ch. 403.)






ARTICLE 5 - Disclosure in Advertisements

84501

(a) “Advertisement” means any general or public advertisement which is authorized and paid for by a person or committee for the purpose of supporting or opposing a candidate for elective office or a ballot measure or ballot measures.

(b) “Advertisement” does not include a communication from an organization other than a political party to its members, a campaign button smaller than 10 inches in diameter, a bumper sticker smaller than 60 square inches, or other advertisement as determined by regulations of the commission.

(Added November 5, 1996, by initiative Proposition 208, Sec. 37. Effective January 1, 1997.)



84502

“Cumulative contributions” means the cumulative amount of contributions received by a committee beginning 12 months prior to the date the committee made its first expenditure to qualify, support, or oppose the measure and ending within seven days of the time the advertisement is sent to the printer or broadcast station.

(Amended by Stats. 2004, Ch. 478, Sec. 11. Effective September 10, 2004. Note: This section was added on Nov. 5, 1996, by initiative Prop. 208.)



84503

(a) Any advertisement for or against any ballot measure shall include a disclosure statement identifying any person whose cumulative contributions are fifty thousand dollars ($50,000) or more.

(b) If there are more than two donors of fifty thousand dollars ($50,000) or more, the committee is only required to disclose the highest and second highest in that order. In the event that more than two donors meet this disclosure threshold at identical contribution levels, the highest and second highest shall be selected according to chronological sequence.

(Added November 5, 1996, by initiative Proposition 208, Sec. 37. Effective January 1, 1997.)



84504

(a) Any committee that supports or opposes one or more ballot measures shall name and identify itself using a name or phrase that clearly identifies the economic or other special interest of its major donors of fifty thousand dollars ($50,000) or more in any reference to the committee required by law, including, but not limited, to its statement of organization filed pursuant to Section 84101.

(b) If the major donors of fifty thousand dollars ($50,000) or more share a common employer, the identity of the employer shall also be disclosed.

(c) Any committee which supports or opposes a ballot measure, shall print or broadcast its name as provided in this section as part of any advertisement or other paid public statement.

(d) If candidates or their controlled committees, as a group or individually, meet the contribution thresholds for a person, they shall be identified by the controlling candidate’s name.

(Added November 5, 1996, by initiative Proposition 208, Sec. 37. Effective January 1, 1997.)



84505

In addition to the requirements of Sections 84503, 84504, 84506, and 84506.5, the committee placing the advertisement or persons acting in concert with that committee shall be prohibited from creating or using a noncandidate-controlled committee or a nonsponsored committee to avoid, or that results in the avoidance of, the disclosure of any individual, industry, business entity, controlled committee, or sponsored committee as a major funding source.

(Amended by Stats. 2007, Ch. 495, Sec. 1. Effective January 1, 2008. Note: This section was added on Nov. 5, 1996, by initiative Prop. 208.)



84506

(a) An advertisement supporting or opposing a candidate or ballot measure, that is paid for by an independent expenditure, shall include a disclosure statement that identifies both of the following:

(1) The name of the committee making the independent expenditure.

(2) The names of the persons from whom the committee making the independent expenditure has received its two highest cumulative contributions of fifty thousand dollars ($50,000) or more during the 12-month period prior to the expenditure. If the committee can show, on the basis that contributions are spent in the order they are received, that contributions received from the two highest contributors have been used for expenditures unrelated to the candidate or ballot measure featured in the communication, the committee shall disclose the contributors making the next largest cumulative contributions of fifty thousand dollars ($50,000) or more.

(b) If an acronym is used to identify any committee names required by this section, the names of any sponsoring organization of the committee shall be printed on print advertisements or spoken in broadcast advertisements.

(Amended by Stats. 2012, Ch. 496, Sec. 8. Effective January 1, 2013. Note: This section was added on Nov. 5, 1996, by initiative Prop. 208.)



84506.5

An advertisement supporting or opposing a candidate that is paid for by an independent expenditure must include a statement that it was not authorized by a candidate or a committee controlled by a candidate.

(Added by Stats. 2007, Ch. 495, Sec. 2. Effective January 1, 2008.)



84507

Any disclosure statement required by this article shall be printed clearly and legibly in no less than 10-point type and in a conspicuous manner as defined by the commission or, if the communication is broadcast, the information shall be spoken so as to be clearly audible and understood by the intended public and otherwise appropriately conveyed for the hearing impaired.

(Added November 5, 1996, by initiative Proposition 208, Sec. 37. Effective January 1, 1997.)



84508

If disclosure of two major donors is required by Sections 84503 and 84506, the committee shall be required to disclose, in addition to the committee name, only its highest major contributor in any advertisement which is:

(a) An electronic broadcast of 15 seconds or less, or

(b) A newspaper, magazine, or other public print media advertisement which is 20 square inches or less.

(Added November 5, 1996, by initiative Proposition 208, Sec. 37. Effective January 1, 1997.)



84509

When a committee files an amended campaign statement pursuant to Section 81004.5, the committee shall change its advertisements to reflect the changed disclosure information.

(Added November 5, 1996, by initiative Proposition 208, Sec. 37. Effective January 1, 1997.)



84510

(a) In addition to the remedies provided for in Chapter 11 (commencing with Section 91000) of this title, any person who violates this article is liable in a civil or administrative action brought by the commission or any person for a fine up to three times the cost of the advertisement, including placement costs.

(b) The remedies provided in subdivision (a) shall also apply to any person who purposely causes any other person to violate any provision of this article or who aids and abets any other person in a violation.

(c) If a judgment is entered against the defendant or defendants in an action brought under this section, the plaintiff shall receive 50 percent of the amount recovered. The remaining 50 percent shall be deposited in the General Fund of the state. In an action brought by a local civil prosecutor, 50 percent shall be deposited in the account of the agency bringing the action and 50 percent shall be paid to the General Fund of the state.

(Added November 5, 1996, by initiative Proposition 208, Sec. 37. Effective January 1, 1997.)



84511

(a) This section applies to a committee that does either of the following:

(1) Makes an expenditure of five thousand dollars ($5,000) or more to an individual for his or her appearance in an advertisement that supports or opposes the qualification, passage, or defeat of a ballot measure.

(2) Makes an expenditure of any amount to an individual for his or her appearance in an advertisement that supports or opposes the qualification, passage, or defeat of a ballot measure and that states or suggests that the individual is a member of an occupation that requires licensure, certification, or other specialized, documented training as a prerequisite to engage in that occupation.

(b) A committee described in subdivision (a) shall file, within 10 days of the expenditure, a report that includes all of the following:

(1) An identification of the measure that is the subject of the advertisement.

(2) The date of the expenditure.

(3) The amount of the expenditure.

(4) The name of the recipient of the expenditure.

(5) For a committee described in paragraph (2) of subdivision (a), the occupation of the recipient of the expenditure.

(c) An advertisement paid for by a committee described in paragraph (1) of subdivision (a) shall include a disclosure statement stating “(spokesperson’s name) is being paid by this campaign or its donors” in highly visible roman font shown continuously if the advertisement consists of printed or televised material, or spoken in a clearly audible format if the advertisement is a radio broadcast or telephonic message.

(d) (1) An advertisement paid for by a committee described in paragraph (2) of subdivision (a) shall include a disclosure statement stating “Persons portraying members of an occupation in this advertisement are compensated spokespersons not necessarily employed in those occupations” in highly visible roman font shown continuously if the advertisement consists of printed or televised material, or spoken in a clearly audible format if the advertisement is a radio broadcast or telephonic message.

(2) A committee may omit the disclosure statement required by this subdivision if all of the following are satisfied with respect to each individual identified in the report filed pursuant to subdivision (b) for that advertisement:

(A) The occupation identified in the report is substantially similar to the occupation portrayed in the advertisement.

(B) The committee maintains credible documentation of the appropriate license, certification, or other training as evidence that the individual may engage in the occupation identified in the report and portrayed in the advertisement and makes that documentation immediately available to the Commission upon request.

(Repealed and added by Stats. 2014, Ch. 868, Sec. 2. Effective January 1, 2015.)









CHAPTER 4.6 - Online Disclosure Act of 1997

84600

This chapter may be known and may be cited as the Online Disclosure Act.

(Amended by Stats. 2001, Ch. 917, Sec. 1. Effective October 14, 2001.)



84601

The Legislature finds and declares as follows:

(a) The people of California enacted one of the nation’s most comprehensive campaign and lobbying financial disclosure laws when they voted for Proposition 9, the Political Reform Act of 1974, an initiative statute.

(b) Public access to campaign and lobbying disclosure information is a vital and integral component of a fully informed electorate.

(c) Advances in technology have made it viable for disclosure statements and reports required by the Political Reform Act to be filed online and placed on the Internet, thereby maximizing availability to the public.

(Added by Stats. 1997, Ch. 866, Sec. 1. Effective October 11, 1997.)



84602

To implement the Legislature’s intent, the Secretary of State, in consultation with the Commission, notwithstanding any other provision of this code, shall do all of the following:

(a) Develop online and electronic filing processes for use by persons and entities specified in Section 84605 that are required to file statements and reports with the Secretary of State’s office pursuant to Chapter 4 (commencing with Section 84100) and Chapter 6 (commencing with Section 86100). Those processes shall each enable a user to comply with all the disclosure requirements of this title and shall include, at a minimum, the following:

(1) A means or method whereby filers subject to this chapter may submit required filings free of charge. Any means or method developed pursuant to this provision shall not provide any additional or enhanced functions or services that exceed the minimum requirements necessary to fulfill the disclosure provisions of this title. At least one means or method shall be made available no later than December 31, 2002.

(2) The definition of a nonproprietary standardized record format or formats using industry standards for the transmission of the data that is required of those persons and entities specified Section 84605 and that conforms with the disclosure requirements of this title. The Secretary of State shall hold public hearings prior to development of the record format or formats as a means to ensure that affected entities have an opportunity to provide input into the development process. The format or formats shall be made public no later than July 1, 1999, to ensure sufficient time to comply with this chapter.

(b) Accept test files from software vendors and others wishing to file reports electronically, for the purpose of determining whether the file format is in compliance with the standardized record format developed pursuant to subdivision (a) and is compatible with the Secretary of State’s system for receiving the data. A list of the software and service providers who have submitted acceptable test files shall be published by the Secretary of State and made available to the public. Acceptably formatted files shall be submitted by a filer in order to meet the requirements of this chapter.

(c) Develop a system that provides for the online or electronic transfer of the data specified in this section utilizing telecommunications technology that assures the integrity of the data transmitted and that creates safeguards against efforts to tamper with or subvert the data.

(d) Make all the data filed available on the Internet in an easily understood format that provides the greatest public access. The data shall be made available free of charge and as soon as possible after receipt. All late contribution and late independent expenditure reports, as defined by Sections 84203 and 84204, respectively, shall be made available on the Internet within 24 hours of receipt. The data made available on the Internet shall not contain the street name and building number of the persons or entity representatives listed on the electronically filed forms or any bank account number required to be disclosed pursuant to this title.

(e) Develop a procedure for filers to comply with the requirement that they sign under penalty of perjury pursuant to Section 81004.

(f) Maintain all filed data online for 10 years after the date it is filed, and then archive the information in a secure format.

(g) Provide assistance to those seeking public access to the information.

(h) Implement sufficient technology to seek to prevent unauthorized alteration or manipulation of the data.

(i) Provide the Commission with necessary information to enable it to assist agencies, public officials, and others with the compliance with and administration of this title.

(j) Report to the Legislature on the implementation and development of the online and electronic filing and disclosure requirements of this chapter. The report shall include an examination of system security, private security issues, software availability, compliance costs to filers, use of the filing system and software provided by the Secretary of State, and other issues relating to this chapter, and shall recommend appropriate changes if necessary. In preparing the report, the Commission may present to the Secretary of State and the Legislature its comments regarding this chapter as it relates to the duties of the Commission and suggest appropriate changes if necessary. There shall be one report due before the system is operational as set forth in Section 84603, one report due no later than June 1, 2002, and one report due no later than January 31, 2003.

(k) Review the current filing and disclosure requirements of this chapter and report to the Legislature, no later than June 1, 2005, recommendations on revising these requirements so as to promote greater reliance on electronic and online submissions.

(Amended by Stats. 2012, Ch. 503, Sec. 1. Effective January 1, 2013.)



84602.1

(a) The Secretary of State shall, on or before June 30, 2007, fully implement this chapter as specified in Section 84602, including completing online lobbying registration forms so that all forms can be filed online as specified in Section 84602.

(b) On or before February 1, 2007, the Secretary of State shall report to the Legislature on all of the following:

(1) The implementation and development of the online and electronic filing and disclosure requirements of this chapter, with specific emphasis on the status of the development of a means or method described in paragraph (1) of subdivision (a) of Section 84602.

(2) Whether and to what extent any means or method has been deployed that allows filers to submit required filings free of charge, with an emphasis on the types of filers who are not yet able to complete all required online or electronic filings free of charge, what aspects of the filings are missing that prevent those filers from being able to complete all required online or electronic filings free of charge, the costs to those filers, and, if applicable, why a means or method has not yet been deployed and when one is likely to be deployed.

(3) What resources are necessary to complete efforts to allow filers to submit required filings free of charge, when completion is expected, and an explanation of why the original full allocation of requested funding did not provide the statutorily required free filing system.

(c) Additional reports to the Legislature pursuant to subdivision (b) shall be due on July 1, and December 1, of each year, until a means or method has been deployed that allows all filers who are required to file reports online or electronically to file those reports free of charge.

(Added by Stats. 2006, Ch. 69, Sec. 19. Effective July 12, 2006.)



84602.5

The Secretary of State shall disclose online pursuant to this chapter an index of the identification numbers, as assigned pursuant to subdivision (a) of Section 84101, of every person, entity, or committee that is obligated to make a disclosure pursuant to Chapter 4. This index shall be updated monthly except for the six-week period preceding any statewide regular or special election, during which period the index shall be updated weekly.

(Added by Stats. 1999, Ch. 208, Sec. 1. Effective January 1, 2000.)



84603

The Secretary of State, once all state-mandated development, procurement, and oversight requirements have been met, shall make public their availability to accept reports online or electronically. Any filer may then commence voluntarily filing online or electronically any required report or statement that is otherwise required to be filed with the Secretary of State pursuant to Chapter 4 (commencing with Section 84100) or Chapter 6 (commencing with Section 86100) of this title.

(Amended by Stats. 1999, Ch. 433, Sec. 3. Effective September 16, 1999.)



84605

(a) The following persons shall file online or electronically with the Secretary of State:

(1) Any candidate, including superior court, appellate court, and Supreme Court candidates and officeholders, committee, or other persons who are required, pursuant to Chapter 4 (commencing with Section 84100), to file statements, reports, or other documents in connection with a state elective office or state measure, provided that the total cumulative reportable amount of contributions received, expenditures made, loans made, or loans received is twenty-five thousand dollars ($25,000) or more. In determining the cumulative reportable amount, all controlled committees, as defined by Section 82016, shall be included. For a committee subject to this title prior to January 1, 2000, the beginning date for calculating cumulative totals is January 1, 2000. For a committee that is first subject to this title on or after January 1, 2000, the beginning date for calculating cumulative totals is the date the committee is first subject to this title. A committee, as defined in subdivision (c) of Section 82013, shall file online or electronically if it makes contributions of twenty-five thousand dollars ($25,000) or more in a calendar year.

(2) Any general purpose committees, as defined in Section 82027.5, including the general purpose committees of political parties, and small contributor committees, as defined in Section 85203, that cumulatively receive contributions or make expenditures totaling twenty-five thousand dollars ($25,000) or more to support or oppose candidates for any elective state office or state measure. For a committee subject to this title prior to January 1, 2000, the beginning date for calculating cumulative totals is January 1, 2000. For a committee that first is subject to this title on or after January 1, 2000, the beginning date for calculating cumulative totals is the date the committee is first subject to this title.

(3) Any slate mailer organization with cumulative reportable payments received or made for the purposes of producing slate mailers of twenty-five thousand dollars ($25,000) or more. For a slate mailer organization subject to this title prior to January 1, 2000, the beginning date for calculating cumulative totals is January 1, 2000. For a slate mailer organization that first is subject to this title on or after January 1, 2000, the beginning date for calculating cumulative totals is the date the organization is first subject to this title.

(4) Any lobbyist, lobbying firm, lobbyist employer, or other persons required, pursuant to Chapter 6 (commencing with Section 86100), to file statements, reports, or other documents, provided that the total amount of any category of reportable payments, expenses, contributions, gifts, or other items is two thousand five hundred dollars ($2,500) or more in a calendar quarter.

(b) The Secretary of State shall also disclose on the Internet any late contribution or late independent expenditure report, as defined by Sections 84203 and 84204, respectively, not covered by paragraph (1), (2), or (3) of subdivision (a) or any other provision of law.

(c) Committees and other persons that are not required to file online or electronically by this section may do so voluntarily.

(d) Once a person or entity is required to file online or electronically, subject to subdivision (a) or (c), the person or entity shall be required to file all subsequent reports online or electronically.

(e) It shall be presumed that online or electronic filers file under penalty of perjury.

(f) Persons filing online or electronically shall also continue to file required disclosure statements and reports in paper format. The paper copy shall continue to be the official filing for audit and other legal purposes until the Secretary of State, pursuant to Section 84606, determines the system is operating securely and effectively.

(g) The Secretary of State shall maintain at all times a secured, official version of all original online and electronically filed statements and reports required by this chapter. Upon determination by the Secretary of State, pursuant to Section 84606, that the system is operating securely and effectively, this online or electronic version shall be the official version for audit and other legal purposes.

(h) Except for statements related to a local elective office or a local ballot measure filed by a candidate for local elective office who is also a candidate for elective state office, a copy of a statement, report, or other document filed by online or electronic means with the Secretary of State shall not be filed with a local filing officer.

(Amended by Stats. 2010, Ch. 18, Sec. 6. Effective January 1, 2011.)



84606

The Secretary of State shall determine and publicly disclose when the online and electronic disclosure systems are operating effectively. In making this determination, the Secretary of State shall consult with the commission, the Department of Information Technology, and any other appropriate public or private entity. The online or electronic disclosure system shall not become operative until the Department of Information Technology approves the system. Upon this determination, filers required by this chapter to file online or electronically will no longer be required to file a paper copy or with local filing officers. Furthermore, the date that a filer transmits an online or electronic report shall be the date the filed report is received by the Secretary of State.

(Amended by Stats. 1999, Ch. 433, Sec. 6. Effective September 16, 1999.)



84607

Pursuant to Section 8314, no employee or official of a state or local government agency shall utilize, for political or campaign purposes, public facilities or resources to retrieve or maintain any of the data produced by the requirements of this chapter.

(Added by Stats. 1997, Ch. 866, Sec. 1. Effective October 11, 1997.)



84612

If the Secretary of State rejects a filing made under this chapter, the Secretary of State shall immediately notify the filer, by electronic mail, of the reason or reasons for rejection using plain, straightforward language, avoiding technical terms as much as possible, and using a coherent and easily readable style. The notice shall be written or displayed so that the meaning will be easily understood by those persons directly affected by it.

(Added by Stats. 2001, Ch. 79, Sec. 1. Effective January 1, 2002.)



84613

(a) The Political Disclosure, Accountability, Transparency, and Access Fund is hereby established in the State Treasury. Moneys collected pursuant to Section 84101.5 and one-half of the moneys collected pursuant to Section 86102 shall be deposited in the Political Disclosure, Accountability, Transparency, and Access Fund.

(b) (1) Moneys deposited in the Political Disclosure, Accountability, Transparency, and Access Fund are subject to appropriation by the Legislature and shall be expended for the maintenance, repair, and improvement of the online or electronic disclosure program implemented by the Secretary of State pursuant to this chapter.

(2) In addition to paragraph (1), the Secretary of State may also use moneys deposited in the Political Disclosure, Accountability, Transparency, and Access Fund for purposes of implementing the act that added this section.

(c) Any expenditure of moneys from the Political Disclosure, Accountability, Transparency, and Access Fund for the purposes described in paragraph (1) of subdivision (b) is subject to the project approval and oversight process established by the California Technology Agency pursuant to Section 11546.

(Added by Stats. 2012, Ch. 506, Sec. 2. Effective January 1, 2013.)



84615

A local government agency may require an elected officer, candidate, committee, or other person required to file statements, reports, or other documents required by Chapter 4 (commencing with Section 84100), except an elected officer, candidate, committee, or other person who receives contributions totaling less than one thousand dollars ($1,000), and makes expenditures totaling less than one thousand dollars ($1,000), in a calendar year, to file those statements, reports, or other documents online or electronically with a local filing officer. A local government agency that requires online or electronic filing pursuant to this section shall comply with all of the following:

(a) The legislative body for the local government agency shall adopt an ordinance approving the use of online or electronic filing, which shall include a legislative finding that the online or electronic filing system will operate securely and effectively and would not unduly burden filers. The ordinance adopted by the legislative body for the local government agency may, at the discretion of that legislative body, specify that the electronic or online filing requirements apply only to specifically identified types of filings or are triggered only by identified monetary thresholds. In any instance in which the original statement, report, or other document is required to be filed with the Secretary of State and a copy of that statement, report, or other document is required to be filed with the local government agency, the ordinance may permit, but shall not require, that the copy be filed online or electronically.

(b) The online or electronic filing system shall only accept a filing in the standardized record format that is developed by the Secretary of State pursuant to paragraph (2) of subdivision (a) of Section 84602 and that is compatible with the Secretary of State’s system for receiving an online or electronic filing.

(c) The online or electronic filing system shall ensure the integrity of the data transmitted and shall include safeguards against efforts to tamper with, manipulate, alter, or subvert the data.

(d) (1) The local filing officer shall issue to a person who files a statement, report, or other document online or electronically an electronic confirmation that notifies the filer that the statement, report, or other document was received. The confirmation shall include the date and the time that the statement, report, or other document was received by the filing officer and the method by which the filer may view and print the data received by the filing officer.

(2) A copy retained by the filer of a statement, report, or other document that was filed online or electronically and the confirmation issued pursuant to paragraph (1) that shows the filer timely filed the statement, report, or other document shall create a rebuttable presumption that the filer timely filed the statement, report, or other document.

(e) The date of filing for a statement, report, or other document that is filed online or electronically shall be the day that it is received by the local filing officer.

(f) The local filing officer shall make all the data filed available on the Internet in an easily understood format that provides the greatest public access. The data shall be made available free of charge and as soon as possible after receipt. The data made available on the Internet shall not contain the street name and building number of the persons or entity representatives listed on the electronically filed forms or any bank account number required to be disclosed by the filer. The local filing officer shall make a complete, unredacted copy of any statement, report, or other document filed pursuant to this section, including any street names, building numbers, and bank account numbers disclosed by the filer, available to any person upon request.

(g) The online or electronic filing system shall include a procedure for filers to comply with the requirement that they sign statements and reports under penalty of perjury pursuant to Section 81004.

(h) The local government agency shall enable filers to complete and submit filings free of charge.

(i) The local filing officer shall maintain, for a period of at least 10 years commencing from the date filed, a secured, official version of each online or electronic statement, report, or other document filed pursuant to this section, which shall serve as the official version of that record for purpose of audits and any other legal purpose. Data that has been maintained for at least 10 years may then be archived in a secure format.

(j) Notwithstanding any other provision of law, any statement, report, or other document filed online or electronically pursuant to this section shall not be required to be filed with the local filing officer in paper format.

(Added by Stats. 2012, Ch. 126, Sec. 1. Effective January 1, 2013.)






CHAPTER 5 - Limitations on Contributions

ARTICLE 1 - Title of Chapter

85100

This chapter shall be known as the “Campaign Contribution and Voluntary Expenditure Limits Without Taxpayer Financing Amendments to the Political Reform Act of 1974.”

(Repealed and added by Stats. 2000, Ch. 102, Sec. 18. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, as amended by Stats. 2001, Ch. 241, Sec. 18.)






ARTICLE 2 - Candidacy

85200

Prior to the solicitation or receipt of any contribution or loan, an individual who intends to be a candidate for an elective state office, as that term is defined by Section 82024, shall file with the Secretary of State an original statement, signed under penalty of perjury, of intention to be a candidate for a specific office.

An individual who intends to be a candidate for any other elective office shall file the statement of intention with the same filing officer and in the same location as the individual would file an original campaign statement pursuant to subdivisions (b), (c), and (d) of Section 84215.

For purposes of this section, “contribution” and “loan” do not include any payments from the candidate’s personal funds for a candidate filing fee or a candidate statement of qualifications fee.

(Amended by Stats. 2010, Ch. 18, Sec. 7. Effective January 1, 2011. Note: This section was added on June 7, 1988, by initiative Prop. 73.)



85201

(a) Upon the filing of the statement of intention pursuant to Section 85200, the individual shall establish one campaign contribution account at an office of a financial institution located in the state.

(b) As required by subdivision (f) of Section 84102, a candidate who raises contributions of one thousand dollars ($1,000) or more in a calendar year shall set forth the name and address of the financial institution where the candidate has established a campaign contribution account and the account number on the committee statement of organization filed pursuant to Sections 84101 and 84103.

(c) All contributions or loans made to the candidate, to a person on behalf of the candidate, or to the candidate’s controlled committee shall be deposited in the account.

(d) Any personal funds which will be utilized to promote the election of the candidate shall be deposited in the account prior to expenditure.

(e) All campaign expenditures shall be made from the account.

(f) Subdivisions (d) and (e) do not apply to a candidate’s payment for a filing fee and statement of qualifications from his or her personal funds.

(g) This section does not apply to a candidate who will not receive contributions and who makes expenditures from personal funds of less than one thousand dollars ($1,000) in a calendar year to support his or her candidacy. For purposes of this section, a candidate’s payment for a filing fee and statement of qualifications shall not be included in calculating the total expenditures made.

(h) An individual who raises contributions from others for his or her campaign, but who raises or spends less than one thousand dollars ($1,000) in a calendar year, and does not qualify as a committee under Section 82013, shall establish a campaign contribution account pursuant to subdivision (a), but is not required to file a committee statement of organization pursuant to Section 84101 or other statement of bank account information.

(Amended by Stats. 2000, Ch. 853, Sec. 10. Effective January 1, 2001. Note: This section was added on June 7, 1988, by initiative Prop. 73.)






ARTICLE 2.5 - Applicability of the Political Reform Act of 1974

85202

Unless specifically superseded by the act that adds this section, the definitions and provisions of this title shall govern the interpretation of this chapter.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 20. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, as amended by Stats. 2001, Ch. 241, Sec. 18.)



85203

“Small contributor committee” means any committee that meets all of the following criteria:

(a) The committee has been in existence for at least six months.

(b) The committee receives contributions from 100 or more persons.

(c) No one person has contributed to the committee more than two hundred dollars ($200) per calendar year.

(d) The committee makes contributions to five or more candidates.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 20. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, as amended by Stats. 2001, Ch. 241, Sec. 18.)



85204

“Election cycle,” for purposes of Sections 85309 and 85500, means the period of time commencing 90 days prior to an election and ending on the date of the election. For purposes of the Board of Administration of the Public Employees’ Retirement System and the Teachers’ Retirement Board, “the date of the election” is the deadline to return ballots.

(Amended by Stats. 2010, Ch. 633, Sec. 11. Effective January 1, 2011.)



85204.5

With respect to special elections, the following terms have the following meanings:

(a) “Special election cycle” means the day on which the office becomes vacant until the day of the special election.

(b) “Special runoff election cycle” means the day after the special election until the day of the special runoff election.

(Added by Stats. 2000, Ch. 102, Sec. 20. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, as amended by Stats. 2001, Ch. 241, Sec. 18.)



85205

“Political party committee” means the state central committee or county central committee of an organization that meets the requirements for recognition as a political party pursuant to Section 5100 or 5151 of the Elections Code.

(Amended by Stats. 2013, Ch. 511, Sec. 11. Effective January 1, 2014.)



85206

“Public moneys” has the same meaning as defined in Section 426 of the Penal Code.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 20. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, as amended by Stats. 2001, Ch. 241, Sec. 18.)






ARTICLE 3 - Contribution Limitations

85300

No public officer shall expend and no candidate shall accept any public moneys for the purpose of seeking elective office.

(Added June 7, 1988, by initiative Proposition 73. Operative January 1, 1989. Note: Stats. 2000, Ch. 102, Sec. 83 (as amended by Stats. 2001, Ch. 241) makes most provisions of Article 3 inapplicable to candidates for statewide elective office until November 6, 2002.)



85301

(a) A person, other than a small contributor committee or political party committee, may not make to any candidate for elective state office other than a candidate for statewide elective office, and a candidate for elective state office other than a candidate for statewide elective office may not accept from a person, any contribution totaling more than three thousand dollars ($3,000) per election.

(b) Except to a candidate for Governor, a person, other than a small contributor committee or political party committee, may not make to any candidate for statewide elective office, and except a candidate for Governor, a candidate for statewide elective office may not accept from a person other than a small contributor committee or a political party committee, any contribution totaling more than five thousand dollars ($5,000) per election.

(c) A person, other than a small contributor committee or political party committee, may not make to any candidate for Governor, and a candidate for governor may not accept from any person other than a small contributor committee or political party committee, any contribution totaling more than twenty thousand dollars ($20,000) per election.

(d) The provisions of this section do not apply to a candidate’s contributions of his or her personal funds to his or her own campaign.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 23. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, but not applicable to candidates for statewide elective office until November 6, 2002.)



85302

(a) A small contributor committee may not make to any candidate for elective state office other than a candidate for statewide elective office, and a candidate for elective state office, other than a candidate for statewide elective office may not accept from a small contributor committee, any contribution totaling more than six thousand dollars ($6,000) per election.

(b) Except to a candidate for Governor, a small contributor committee may not make to any candidate for statewide elective office and except for a candidate for Governor, a candidate for statewide elective office may not accept from a small contributor committee, any contribution totaling more than ten thousand dollars ($10,000) per election.

(c) A small contributor committee may not make to any candidate for Governor, and a candidate for governor may not accept from a small contributor committee, any contribution totaling more than twenty thousand dollars ($20,000) per election.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 26. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, but not applicable to candidates for statewide elective office until November 6, 2002.)



85303

(a) A person may not make to any committee, other than a political party committee, and a committee other than a political party committee may not accept, any contribution totaling more than five thousand dollars ($5,000) per calendar year for the purpose of making contributions to candidates for elective state office.

(b) A person may not make to any political party committee, and a political party committee may not accept, any contribution totaling more than twenty-five thousand dollars ($25,000) per calendar year for the purpose of making contributions for the support or defeat of candidates for elective state office. Notwithstanding Section 85312, this limit applies to contributions made to a political party used for the purpose of making expenditures at the behest of a candidate for elective state office for communications to party members related to the candidate’s candidacy for elective state office.

(c) Except as provided in Section 85310, nothing in this chapter shall limit a person’s contributions to a committee or political party committee provided the contributions are used for purposes other than making contributions to candidates for elective state office.

(d) Nothing in this chapter limits a candidate for elected state office from transferring contributions received by the candidate in excess of any amount necessary to defray the candidate’s expenses for election related activities or holding office to a political party committee, provided those transferred contributions are used for purposes consistent with paragraph (4) of subdivision (b) of Section 89519.

(Amended by Stats. 2001, Ch. 241, Sec. 3. Effective September 4, 2001. Pursuant to Stats. 2000, Ch. 102, Sec. 83, this section applies to candidates for statewide elective office on and after November 6, 2002.)



85304

(a) A candidate for elective state office or an elected state officer may establish a separate account to defray attorney’s fees and other related legal costs incurred for the candidate’s or officer’s legal defense if the candidate or officer is subject to one or more civil or criminal proceedings or administrative proceedings arising directly out of the conduct of an election campaign, the electoral process, or the performance of the officer’s governmental activities and duties. These funds may be used only to defray those attorney fees and other related legal costs.

(b) A candidate may receive contributions to this account that are not subject to the contribution limits set forth in this article. However, all contributions shall be reported in a manner prescribed by the commission.

(c) Once the legal dispute is resolved, the candidate shall dispose of any funds remaining after all expenses associated with the dispute are discharged for one or more of the purposes set forth in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 89519.

(d) (1) For purposes of this section and Section 85304.5, “attorney’s fees and other related legal costs” includes only the following:

(A) Attorney’s fees and other legal costs related to the defense of the candidate or officer.

(B) Administrative costs directly related to compliance with the requirements of this title.

(2) “Attorney’s fees and other related legal costs” does not include expenses for fundraising, media or political consulting fees, mass mailing or other advertising, or, except as expressly authorized by subdivision (c) of Section 89513, a payment or reimbursement for a fine, penalty, judgment or settlement, or a payment to return or disgorge contributions made to any other committee controlled by the candidate or officer.

(Amended by Stats. 2014, Ch. 884, Sec. 1. Effective January 1, 2015.)



85304.5

(a) A candidate for elective office other than an elective state office or an elected officer other than an elected state officer may establish a separate account pursuant to subdivision (a) of Section 85304 and may use these funds only to defray attorney’s fees and other related legal costs.

(b) A candidate for an elective office other than an elective state office may receive contributions to the separate account subject to any limitations provided by local ordinance. However, all contributions to these separate accounts shall be reported in a manner prescribed by the commission.

(c) Once the legal dispute is resolved, the candidate or elected officer shall dispose of any funds remaining in the separate accounts after all expenses associated with the dispute are discharged for one or more of the purposes set forth in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 89519.

(d) For purposes of this section, “attorney’s fees and other related legal costs” has the same meaning as in Section 85304.

(Amended by Stats. 2014, Ch. 884, Sec. 2. Effective January 1, 2015.)



85305

A candidate for elective state office or committee controlled by that candidate may not make any contribution to any other candidate for elective state office in excess of the limits set forth in subdivision (a) of Section 85301.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 35. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, but not applicable to candidates for statewide elective office until November 6, 2002.)



85306

(a) A candidate may transfer campaign funds from one controlled committee to a controlled committee for elective state office of the same candidate. Contributions transferred shall be attributed to specific contributors using a “last in, first out” or “first in, first out” accounting method, and these attributed contributions when aggregated with all other contributions from the same contributor may not exceed the limits set forth in Section 85301 or 85302.

(b) Notwithstanding subdivision (a), a candidate for elective state office, other than a candidate for statewide elective office, who possesses campaign funds on January 1, 2001, may use those funds to seek elective office without attributing the funds to specific contributors.

(c) Notwithstanding subdivision (a), a candidate for statewide elective office who possesses campaign funds on November 6, 2002, may use those funds to seek elective office without attributing the funds to specific contributors.

(Amended by Stats. 2001, Ch. 241, Sec. 4. Effective September 4, 2001. Pursuant to Stats. 2000, Ch. 102, Sec. 83, this section applies to candidates for statewide elective office on and November 6, 2002.)



85307

(a) The provisions of this article regarding loans apply to extensions of credit, but do not apply to loans made to a candidate by a commercial lending institution in the lender’s regular course of business on terms available to members of the general public for which the candidate is personally liable.

(b) Notwithstanding subdivision (a), a candidate for elective state office may not personally loan to his or her campaign, including the proceeds of a loan obtained by the candidate from a commercial lending institution, an amount, the outstanding balance of which exceeds one hundred thousand dollars ($100,000). A candidate may not charge interest on any loan he or she made to his or her campaign.

(Amended by Stats. 2004, Ch. 815, Sec. 1. Effective September 27, 2004.)



85308

(a) Contributions made by a husband and wife may not be aggregated.

(b) A contribution made by a child under 18 years of age is presumed to be a contribution from the parent or guardian of the child.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 43. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, but not applicable to candidates for statewide elective office until November 6, 2002.)



85309

(a) In addition to any other report required by this title, a candidate for elective state office who is required to file reports pursuant to Section 84605 shall file online or electronically with the Secretary of State a report disclosing receipt of a contribution of one thousand dollars ($1,000) or more received during an election cycle. Those reports shall disclose the same information required by subdivision (a) of Section 84203 and shall be filed within 24 hours of receipt of the contribution.

(b) In addition to any other report required by this title, any committee primarily formed to support or oppose one or more state ballot measures that is required to file reports pursuant to Section 84605 shall file online or electronically with the Secretary of State a report disclosing receipt of a contribution of one thousand dollars ($1,000) or more received during an election cycle. Those reports shall disclose the same information required by subdivision (a) of Section 84203 and shall be filed within 24 hours of receipt of the contribution.

(c) In addition to any other report required by this title, a candidate for elective state office who is required to file reports pursuant to Section 84605 shall file online or electronically with the Secretary of State a report disclosing receipt of a contribution of five thousand dollars ($5,000) or more received at any time other than during an election cycle. Those reports shall disclose the same information required by subdivision (a) of Section 84203 and shall be filed within 10 business days of receipt of the contribution.

(d) In addition to any other report required by this title, a committee primarily formed to support or oppose a state ballot measure that is required to file reports pursuant to Section 84605 shall file online or electronically with the Secretary of State a report disclosing receipt of a contribution of five thousand dollars ($5,000) or more received at any time other than during an election cycle. Those reports shall disclose the same information required by subdivision (a) of Section 84203 and shall be filed within 10 business days of receipt of the contribution.

(Amended by Stats. 2001, Ch. 241, Sec. 5. Effective September 4, 2001. Pursuant to Stats. 2000, Ch. 102, Sec. 83 (as amended by Sec. 18 of Ch. 241), subdivision (b) applies to candidates for statewide elective office on and after November 6, 2002.)



85310

(a) Any person who makes a payment or a promise of payment totaling fifty thousand dollars ($50,000) or more for a communication that clearly identifies a candidate for elective state office, but does not expressly advocate the election or defeat of the candidate, and that is disseminated, broadcast, or otherwise published within 45 days of an election, shall file online or electronically with the Secretary of State a report disclosing the name of the person, address, occupation, and employer, and amount of the payment. The report shall be filed within 48 hours of making the payment or the promise to make the payment.

(b) (1) Except as provided in paragraph (2), if any person has received a payment or a promise of a payment from other persons totaling five thousand dollars ($5,000) or more for the purpose of making a communication described in subdivision (a), the person receiving the payments shall disclose on the report the name, address, occupation and employer, and date and amount received from the person.

(2) A person who receives or is promised a payment that is otherwise reportable under paragraph (1) is not required to report the payment if the person is in the business of providing goods or services and receives or is promised the payment for the purpose of providing those goods or services.

(c) Any payment received by a person who makes a communication described in subdivision (a) is subject to the limits specified in subdivision (b) of Section 85303 if the communication is made at the behest of the clearly identified candidate.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 47. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, but not applicable to candidates for statewide elective office until November 6, 2002.)



85311

(a) For purposes of the contribution limits of this chapter, the following terms have the following meanings:

(1) “Entity” means any person, other than an individual.

(2) “Majority owned” means an ownership of more than 50 percent.

(b) The contributions of an entity whose contributions are directed and controlled by any individual shall be aggregated with contributions made by that individual and any other entity whose contributions are directed and controlled by the same individual.

(c) If two or more entities make contributions that are directed and controlled by a majority of the same persons, the contributions of those entities shall be aggregated.

(d) Contributions made by entities that are majority owned by any person shall be aggregated with the contributions of the majority owner and all other entities majority owned by that person, unless those entities act independently in their decisions to make contributions.

(Amended by Stats. 2001, Ch. 241, Sec. 6. Effective September 4, 2001. Pursuant to Stats. 2000, Ch. 102, Sec. 83, this section applies to candidates for statewide elective office on and after November 6, 2002.)



85312

For purposes of this title, payments for communications to members, employees, shareholders, or families of members, employees, or shareholders of an organization for the purpose of supporting or opposing a candidate or a ballot measure are not contributions or expenditures, provided those payments are not made for general public advertising such as broadcasting, billboards, and newspaper advertisements. However, payments made by a political party for communications to a member who is registered as expressing a preference for that party on his or her affidavit of registration pursuant to Sections 2150, 2151, and 2152 of the Elections Code that would otherwise qualify as contributions or expenditures shall be reported in accordance with Article 2 (commencing with Section 84200) of Chapter 4, and Chapter 4.6 (commencing with Section 84600), of this title.

(Amended by Stats. 2012, Ch. 3, Sec. 47. Effective February 10, 2012.)



85314

The contribution limits of this chapter apply to special elections and apply to special runoff elections. A special election and a special runoff election are separate elections for purposes of the contribution and voluntary expenditure limits set forth in this chapter.

(Added by Stats. 2000, Ch. 102, Sec. 53. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, but not applicable to candidates for statewide elective office until November 6, 2002.)



85315

(a) Notwithstanding any other provision of this chapter, an elected state officer may establish a committee to oppose the qualification of a recall measure, and the recall election. This committee may be established when the elected state officer receives a notice of intent to recall pursuant to Section 11021 of the Elections Code. An elected state officer may accept campaign contributions to oppose the qualification of a recall measure, and if qualification is successful, the recall election, without regard to the campaign contributions limits set forth in this chapter. The voluntary expenditure limits do not apply to expenditures made to oppose the qualification of a recall measure or to oppose the recall election.

(b) After the failure of a recall petition or after the recall election, the committee formed by the elected state officer shall wind down its activities and dissolve. Any remaining funds shall be treated as surplus funds and shall be expended within 30 days after the failure of the recall petition or after the recall election for a purpose specified in subdivision (b) of Section 89519.

(Added by Stats. 2000, Ch. 102, Sec. 54. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, but not applicable to candidates for statewide elective office until November 6, 2002.)



85316

(a) Except as provided in subdivision (b), a contribution for an election may be accepted by a candidate for elective state office after the date of the election only to the extent that the contribution does not exceed net debts outstanding from the election, and the contribution does not otherwise exceed the applicable contribution limit for that election.

(b) Notwithstanding subdivision (a), an elected state officer may accept contributions after the date of the election for the purpose of paying expenses associated with holding the office provided that the contributions are not expended for any contribution to any state or local committee. Contributions received pursuant to this subdivision shall be deposited into a bank account established solely for the purposes specified in this subdivision.

(1) No person shall make, and no elected state officer shall receive from a person, a contribution pursuant to this subdivision totaling more than the following amounts per calendar year:

(A) Three thousand dollars ($3,000) in the case of an elected state officer of the Assembly or Senate.

(B) Five thousand dollars ($5,000) in the case of a statewide elected state officer other than the Governor.

(C) Twenty thousand dollars ($20,000) in the case of the Governor.

(2) No elected state officer shall receive contributions pursuant to paragraph (1) that, in the aggregate, total more than the following amounts per calendar year:

(A) Fifty thousand dollars ($50,000) in the case of an elected state officer of the Assembly or Senate.

(B) One hundred thousand dollars ($100,000) in the case of a statewide elected state officer other than the Governor.

(C) Two hundred thousand dollars ($200,000) in the case of the Governor.

(3) Any contribution received pursuant to this subdivision shall be deemed to be a contribution to that candidate for election to any state office that he or she may seek during the term of office to which he or she is currently elected, including, but not limited to, reelection to the office he or she currently holds, and shall be subject to any applicable contribution limit provided in this title. If a contribution received pursuant to this subdivision exceeds the allowable contribution limit for the office sought, the candidate shall return the amount exceeding the limit to the contributor on a basis to be determined by the Commission. None of the expenditures made by elected state officers pursuant to this subdivision shall be subject to the voluntary expenditure limitations in Section 85400.

(4) The commission shall adjust the calendar year contribution limitations and aggregate contribution limitations set forth in this subdivision in January of every odd-numbered year to reflect any increase or decrease in the Consumer Price Index. Those adjustments shall be rounded to the nearest one hundred dollars ($100).

(Amended by Stats. 2007, Ch. 130, Sec. 149. Effective January 1, 2008.)



85317

Notwithstanding subdivision (a) of Section 85306, a candidate for elective state office may carry over contributions raised in connection with one election for elective state office to pay campaign expenditures incurred in connection with a subsequent election for the same elective state office.

(Amended by Stats. 2001, Ch. 241, Sec. 8. Effective September 4, 2001. Pursuant to Stats. 2000, Ch. 102, Sec. 83, this section applies to candidates for statewide elective office on and after November 6, 2002.)



85318

A candidate for elective state office may raise contributions for a general election prior to the primary election, and for a special general election prior to a special primary election, for the same elective state office if the candidate sets aside these contributions and uses these contributions for the general election or special general election. If the candidate for elective state office is defeated in the primary election or special primary election, or otherwise withdraws from the general election or special general election, the general election or special general election funds shall be refunded to the contributors on a pro rata basis less any expenses associated with the raising and administration of general election or special general election contributions. Notwithstanding Section 85201, candidates for elective state office may establish separate campaign contribution accounts for the primary and general elections or special primary and special general elections.

(Amended by Stats. 2001, Ch. 241, Sec. 9. Effective September 4, 2001. Pursuant to Stats. 2000, Ch. 102, Sec. 83, this section applies to candidates for statewide elective office on and after November 6, 2002.)



85319

A candidate for state elective office may return all or part of any contribution to the donor who made the contribution at any time, whether or not other contributions are returned, except a contribution that the candidate made for state elective office to his or her own controlled committee.

(Amended by Stats. 2002, Ch. 212, Sec. 1. Effective January 1, 2003.)



85320

(a) No foreign government or foreign principal shall make, directly or through any other person, any contribution, expenditure, or independent expenditure in connection with the qualification or support of, or opposition to, any state or local ballot measure.

(b) No person and no committee shall solicit or accept a contribution from a foreign government or foreign principal in connection with the qualification or support of, or opposition to, any state or local ballot measure.

(c) For the purposes of this section, a “foreign principal” includes the following:

(1) A foreign political party.

(2) A person outside the United States, unless either of the following is established:

(A) The person is an individual and a citizen of the United States.

(B) The person is not an individual and is organized under or created by the laws of the United States or of any state or other place subject to the jurisdiction of the United States and has its principal place of business within the United States.

(3) A partnership, association, corporation, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country.

(4) A domestic subsidiary of a foreign corporation if the decision to contribute or expend funds is made by an officer, director, or management employee of the foreign corporation who is neither a citizen of the United States nor a lawfully admitted permanent resident of the United States.

(d) This section shall not prohibit a contribution, expenditure, or independent expenditure made by a lawfully admitted permanent resident.

(e) Any person who violates this section shall be guilty of a misdemeanor and shall be fined an amount equal to the amount contributed or expended.

(Amended by Stats. 2000, Ch. 349, Sec. 1. Effective January 1, 2001. Note: Stats. 2000, Ch. 102, Sec. 83 (as amended by Stats. 2001, Ch. 241) makes most provisions of Article 3 inapplicable to candidates for statewide elective office until November 6, 2002.)



85321

Notwithstanding any other provision of this chapter, if a candidate for elective state office or the candidate’s controlled committee had net debts resulting from an election held prior to January 1, 2001, contributions to that candidate or committee for that election are not subject to the limits of Sections 85301 and 85302.

(Added by Stats. 2001, Ch. 241, Sec. 10. Effective September 4, 2001. Note: Stats. 2000, Ch. 102, Sec. 83 (as amended by Sec. 18 of Ch. 241) makes most provisions of Article 3 inapplicable to candidates for statewide elective office until November 6, 2002.)






ARTICLE 4 - Voluntary Expenditure Ceilings

85400

(a) A candidate for elective state office, other than the Board of Administration of the Public Employees’ Retirement System, who voluntarily accepts expenditure limits may not make campaign expenditures in excess of the following:

(1) For an Assembly candidate, four hundred thousand dollars ($400,000) in the primary or special primary election and seven hundred thousand dollars ($700,000) in the general or special general election.

(2) For a Senate candidate, six hundred thousand dollars ($600,000) in the primary or special primary election and nine hundred thousand dollars ($900,000) in the general or special general election.

(3) For a candidate for the State Board of Equalization, one million dollars ($1,000,000) in the primary election and one million five hundred thousand dollars ($1,500,000) in the general election.

(4) For a statewide candidate other than a candidate for Governor or the State Board of Equalization, four million dollars ($4,000,000) in the primary election and six million dollars ($6,000,000) in the general election.

(5) For a candidate for Governor, six million dollars ($6,000,000) in the primary election and ten million dollars ($10,000,000) in the general election.

(b) For purposes of this section, “campaign expenditures” has the same meaning as “election-related activities” as defined in clauses (i) to (vi), inclusive, and clause (viii) of subparagraph (C) of paragraph (2) of subdivision (b) of Section 82015.

(c) A campaign expenditure made by a political party on behalf of a candidate may not be attributed to the limitations on campaign expenditures set forth in this section.

(Amended by Stats. 2001, Ch. 241, Sec. 11. Effective September 4, 2001. Pursuant to Stats. 2000, Ch. 102, Sec. 83, this section applies to candidates for statewide elective office on and after November 6, 2002.)



85401

(a) Each candidate for elective state office shall file a statement of acceptance or rejection of the voluntary expenditure limits set forth in Section 85400 at the time he or she files the statement of intention specified in Section 85200.

(b) A candidate may, until the deadline for filing nomination papers set forth in Section 8020 of the Elections Code, change his or her statement of acceptance or rejection of voluntary expenditure limits provided he or she has not exceeded the voluntary expenditure limits. A candidate may not change his or her statement of acceptance or rejection of voluntary expenditure limits more than twice after the candidate’s initial filing of the statement of intention for that election and office.

(c) Any candidate for elective state office who declined to accept the voluntary expenditure limits but who nevertheless does not exceed the limits in the primary, special primary, or special election, may file a statement of acceptance of the expenditure limits for a general or special runoff election within 14 days following the primary, special primary, or special election.

(d) Notwithstanding Section 81004.5 or any other provision of this title, a candidate may not change his or her statement of acceptance or rejection of voluntary expenditure limits other than as provided for by this section and Section 85402.

(Amended by Stats. 2004, Ch. 207, Sec. 1. Effective January 1, 2005.)



85402

(a) Any candidate for elective state office who has filed a statement accepting the voluntary expenditure limits is not bound by those limits if an opposing candidate contributes personal funds to his or her own campaign in excess of the limits set forth in Section 85400.

(b) The commission shall require by regulation timely notification by candidates for elective state office who make personal contributions to their own campaign.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 60. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, but not applicable to candidates for statewide elective office until November 6, 2002.)



85403

Any candidate who files a statement of acceptance pursuant to Section 85401 and makes campaign expenditures in excess of the limits shall be subject to the remedies in Chapter 3 (commencing with Section 83100) and Chapter 11 (commencing with Section 91000).

(Repealed and added by Stats. 2000, Ch. 102, Sec. 60. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, but not applicable to candidates for statewide elective office until November 6, 2002.)






ARTICLE 5 - Independent Expenditures

85500

(a) In addition to any other report required by this title, a committee, including a political party committee, that is required to file reports pursuant to Section 84605 and that makes independent expenditures of one thousand dollars ($1,000) or more during an election cycle in connection with a candidate for elective state office or state ballot measure, shall file online or electronically a report with the Secretary of State disclosing the making of the independent expenditure. This report shall disclose the same information required by subdivision (b) of Section 84204 and shall be filed within 24 hours of the time the independent expenditure is made.

(b) An expenditure may not be considered independent, and shall be treated as a contribution from the person making the expenditure to the candidate on whose behalf, or for whose benefit, the expenditure is made, if the expenditure is made under any of the following circumstances:

(1) The expenditure is made with the cooperation of, or in consultation with, the candidate on whose behalf, or for whose benefit, the expenditure is made, or any controlled committee or any agent of the candidate.

(2) The expenditure is made in concert with, or at the request or suggestion of, the candidate on whose behalf, or for whose benefit, the expenditure is made, or any controlled committee or any agent of the candidate.

(3) The expenditure is made under any arrangement, coordination, or direction with respect to the candidate or the candidate’s agent and the person making the expenditure.

(Amended by Stats. 2001, Ch. 241, Sec. 12. Effective September 4, 2001.)



85501

A controlled committee of a candidate may not make independent expenditures and may not contribute funds to another committee for the purpose of making independent expenditures to support or oppose other candidates.

(Amended by Stats. 2001, Ch. 241, Sec. 13. Effective September 4, 2001.)



85505

(a) The Secretary of State shall include on the Internet Web site of the Secretary of State’s office, as part of the campaign finance activity that is publicly disclosed, any independent expenditure, as defined in Section 82031, that is reported pursuant to Section 85500 with respect to a candidate for elective state office and a statewide ballot measure. This information shall be linked to the part of the Web site that the Secretary of State maintains concerning that candidate or ballot measure.

(b) It is the intent of the Legislature that all forms created for the purpose of filing the online or electronic report required pursuant to Section 85500 include a separate field for the filer to input the legislative district number and the number or letter of a statewide ballot measure.

(Added by Stats. 2002, Ch. 511, Sec. 1. Effective January 1, 2003.)






ARTICLE 6 - Ballot Pamphlet

85600

The Secretary of State shall designate in the state ballot pamphlet those candidates for statewide elective office, as defined in Section 82053, who have voluntarily agreed to the expenditure limitations set forth in Section 85400. Local elections officers shall designate in the voter information portion of the sample ballot those candidates for State Senate and Assembly who have voluntarily agreed to the expenditure limitations set forth in Section 85400.

(Amended by Stats. 2001, Ch. 241, Sec. 14. Effective September 4, 2001. Pursuant to Stats. 2000, Ch. 102, Sec. 83, this section applies to candidates for statewide elective office on and after November 6, 2002.)



85601

(a) A candidate for statewide elective office, as defined in Section 82053, who accepts the voluntary expenditure limits set forth in Section 85400 may purchase the space to place a statement in the state ballot pamphlet that does not exceed 250 words. The statement may not make any reference to any opponent of the candidate. The statement shall be submitted in accordance with timeframes and procedures set forth by the Secretary of State for the preparation of the state ballot pamphlets.

(b) Notwithstanding subdivision (e) of Section 88001 of this code or subdivision (e) of Section 9084 of the Elections Code, on and after November 6, 2002, the Secretary of State may not include in the state ballot pamphlet a statement from a candidate who has not voluntarily agreed to the expenditure limitations set forth in Section 85400.

(c) A candidate for State Senate or Assembly who accepts the voluntary expenditure limits set forth in Section 85400 may purchase the space to place a statement in the voter information portion of the sample ballot that does not exceed 250 words. The statement may not make any reference to any opponent of the candidate. The statement shall be submitted in accordance with the timeframes and procedures set forth in the Elections Code for the preparation of the voter information portion of the sample ballot.

(Amended by Stats. 2001, Ch. 241, Sec. 15. Effective September 4, 2001. Pursuant to Stats. 2000, Ch. 102, Sec. 83, this section applies to candidates for statewide elective office on and after November 6, 2002.)






ARTICLE 7 - Additional Contribution Requirements

85700

(a) A candidate or committee shall return not later than 60 days of receipt by the candidate or committee any contribution of one hundred dollars ($100) or more for which the candidate or committee does not have on file in the records of the candidate or committee the name, address, occupation, and employer of the contributor.

(b) A candidate or committee may return a contribution pursuant to subdivision (a) after the date that the candidate or committee has reported the contribution under any provision of this title.

(Amended by Stats. 2001, Ch. 241, Sec. 16. Effective September 4, 2001.)



85701

Any candidate or committee that receives a contribution in violation of Section 84301 shall pay to the General Fund of the state the amount of the contribution.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 66. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, as amended by Stats. 2001, Ch. 241, Sec. 18.)



85702

An elected state officer or candidate for elected state office may not accept a contribution from a lobbyist, and a lobbyist may not make a contribution to an elected state officer or candidate for elected state office, if that lobbyist is registered to lobby the governmental agency for which the candidate is seeking election or the governmental agency of the elected state officer.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 66. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, as amended by Stats. 2001, Ch. 241, Sec. 18.)



85703

(a) Nothing in this act shall nullify contribution limitations or prohibitions of any local jurisdiction that apply to elections for local elective office, except that these limitations and prohibitions may not conflict with Section 85312. However, a local jurisdiction shall not impose any contribution limitations or prohibitions on an elected member of, or a candidate for election to, a county central committee of a qualified political party, or on a committee primarily formed to support or oppose a person seeking election to a county central committee of a qualified political party.

(b) Limitations and prohibitions imposed by a local jurisdiction on payments for a member communication, as defined in subdivision (c), that conflict with Section 85312 and which are thereby prohibited by subdivision (a) include, but are not limited to, any of the following:

(1) Source restrictions on payments for member communications that are not expressly made applicable to member communications by a state statute or by a regulation adopted by the Commission pursuant to Section 83112.

(2) Limitations on payments to a political party committee for a member communication that are not expressly made applicable to member communications by a state statute or by a regulation adopted by the Commission pursuant to Section 83112.

(3) Limitations on the scope of payments considered directly related to the making of a member communication, including costs associated with the formulation, design, production, and distribution of the communication such as surveys, list acquisition, and consulting fees that are not expressly made applicable to member communications by a state statute or by a regulation adopted by the Commission pursuant to Section 83112.

(c) For purposes of this section, “member communication” means a communication, within the meaning of Section 85312, to members, employees, shareholders, or families of members, employees, or shareholders of an organization, including a communication by a political party to a member who is registered as expressing a preference for that party on his or her affidavit of registration pursuant to Sections 2150, 2151, and 2152 of the Elections Code.

(Amended by Stats. 2012, Ch. 502, Sec. 2. Effective January 1, 2013.)



85704

A person may not make any contribution to a committee on the condition or with the agreement that it will be contributed to any particular candidate unless the contribution is fully disclosed pursuant to Section 84302.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 66. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102, as amended by Stats. 2001, Ch. 241, Sec. 18.)



85802

There is hereby appropriated from the General Fund of the state to the Fair Political Practices Commission the sum of five hundred thousand dollars ($500,000) annually above and beyond the appropriations established for the commission in the fiscal year immediately prior to the effective date of this act, adjusted for cost-of-living changes, for expenditures to support the operations of the commission pursuant to this act. If any provision of this act is successfully challenged, any attorney’s fees and costs shall be paid from the General Fund and the commission’s budget shall not be reduced accordingly.

(Added November 5, 1996, by initiative Proposition 208, Sec. 40. Effective January 1, 1997. Note: This section is not part of Article 7 (Sections 85700 to 85704).)









CHAPTER 6 - Lobbyists

ARTICLE 1 - Registration and Reporting

86100

(a) Individual lobbyists shall prepare lobbyist certifications pursuant to Section 86103 for filing with the Secretary of State as part of the registration of the lobbying firm in which the lobbyist is a partner, owner, officer, or employee or as part of the registration of the lobbyist employer by which the lobbyist is employed.

(b) Lobbying firms shall register with the Secretary of State.

(c) Lobbyist employers as defined in subdivision (a) of Section 82039.5 shall register with the Secretary of State.

(d) Lobbyist employers as defined in subdivision (b) of Section 82039.5 and persons described in subdivision (b) of Section 86115 are not required to register with the Secretary of State but shall file statements pursuant to this article.

(e) A registration statement shall be filed both by online or electronic means and physically, submitting the original statement and one copy, in paper format.

(Amended by Stats. 2010, Ch. 18, Sec. 8. Effective January 1, 2011. Note: Before it was repealed and added by Stats. 1985, Ch. 1183, this section originally was added on June 4, 1974, by initiative Prop. 9.)



86101

Every lobbying firm and lobbyist employer who is required to file a registration statement under this chapter shall register with the Secretary of State no later than 10 days after qualifying as a lobbying firm or lobbyist employer.

(Repealed and added by Stats. 1985, Ch. 1183, Sec. 7. Effective September 29, 1985. Note: The previous Section 86101 was added on June 4, 1974, by initiative Prop. 9.)



86102

(a) The Secretary of State shall charge each lobbying firm and lobbyist employer required to file a registration statement under this chapter a fee of fifty dollars ($50) per year for each lobbyist required to be listed on its registration statement.

(b) One-half of the moneys collected pursuant to this section shall be deposited in the Political Disclosure, Accountability, Transparency, and Access Fund, and the other one-half of the moneys shall be deposited in the General Fund.

(Amended by Stats. 2012, Ch. 506, Sec. 3. Effective January 1, 2013. Note: Before it was repealed and added by Stats. 1985, Ch. 1183, this section originally was added on June 4, 1974, by initiative Prop. 9.)



86103

A lobbyist certification shall include all of the following:

(a) A recent photograph of the lobbyist, the size of which shall be prescribed by the Secretary of State.

(b) The full name, business address, and telephone number of the lobbyist.

(c) A statement that the lobbyist has read and understands the prohibitions contained in Sections 86203 and 86205.

(d) (1) In the case of a lobbyist who filed a completed lobbyist certification in connection with the last regular session of the Legislature, a statement that the lobbyist has completed, within the previous 12 months or will complete no later than June 30 of the following year, the course described in subdivision (b) of Section 8956. If the lobbyist certification states that the lobbyist will complete the course no later than June 30 of the following year, the certification shall be accepted on a conditional basis. Thereafter, if the lobbyist completes the course no later than June 30 of the following year, the lobbyist shall file a new lobbyist certification with the Secretary of State which shall replace the conditional lobbyist certification previously filed. If the lobbyist certification states that the lobbyist will complete the course no later than June 30 of the following year and the lobbyist fails to do so, the conditional lobbyist certification shall be void and the individual shall not act as a lobbyist pursuant to this title until he or she has completed the course and filed with the Secretary of State a lobbyist certification stating that he or she has completed the course and the date of completion. It shall be a violation of this section for any individual to act as a lobbyist pursuant to this title once his or her conditional certification is void.

(2) If, in the case of a new lobbyist certification, the lobbyist has not completed the course within the previous 12 months, the lobbyist certification shall include a statement that the lobbyist will complete a scheduled course within 12 months, and the lobbyist certification shall be accepted on a conditional basis. Following the lobbyist’s completion of the ethics course, the lobbyist shall file a new lobbyist certification with the Secretary of State which shall replace the conditional lobbyist certification previously filed. If the new lobbyist certification states that the lobbyist will complete the course within 12 months and the lobbyist fails to do so, the conditional lobbyist certification shall be void and the individual shall not act as a lobbyist pursuant to this title until he or she has completed the course and filed with the Secretary of State a lobbyist certification stating he or she has completed the course and the date of completion. It shall be a violation of this section for any individual to act as a lobbyist pursuant to this title once his or her conditional certification is void.

(e) Any other information required by the commission consistent with the purposes and provisions of this chapter.

(Amended by Stats. 1997, Ch. 574, Sec. 2. Effective January 1, 1998. Note: Before it was repealed and added by Stats. 1985, Ch. 1183, this section originally was added on June 4, 1974, by initiative Prop. 9.)



86104

The registration of a lobbying firm shall include:

(a) The full name, business address, and telephone number of the lobbying firm.

(b) A list of the lobbyists who are partners, owners, officers, or employees of the lobbying firm.

(c) The lobbyist certification of each lobbyist in the lobbying firm.

(d) For each person with whom the lobbying firm contracts to provide the following lobbying services:

(1) The full name, business address, and telephone number of the person.

(2) A written authorization signed by the person.

(3) The time period of the contract.

(4) Information sufficient to identify the nature and interests of the person including:

(A) If the person is an individual, the name and address of his or her employer, if any, or his or her principal place of business if the person is self-employed, and a description of the business activity in which the person or his or her employer is engaged.

(B) If the person is a business entity, a description of the business activity in which it is engaged.

(C) If the person is an industry, trade, or professional association, a description of the industry, trade, or profession which it represents including a specific description of any portion or faction of the industry, trade, or profession which the association exclusively or primarily represents and, if the association has not more than 50 members, the names of the members.

(D) If the person is not an individual, business entity, or industry, trade, or professional association, a statement of the person’s nature and purposes, including a description of any industry, trade, profession, or other group with a common economic interest which the person principally represents or from which its membership or financial support is principally derived.

(5) The lobbying interests of the person.

(6) A list of the state agencies whose legislative or administrative actions the lobbying firm will attempt to influence for the person.

(e) The name and title of a partner, owner, or officer of the lobbying firm who is responsible for filing statements and reports and keeping records required by this chapter on behalf of the lobbying firm, and a statement signed by the designated responsible person that he or she has read and understands the prohibitions contained in Sections 86203 and 86205.

(f) Any other information required by the commission consistent with the purposes and provisions of this chapter.

(Amended by Stats. 1987, Ch. 459, Sec. 1. Note: Before it was repealed and added by Stats. 1985, Ch. 1183, this section originally was added on June 4, 1974, by initiative Prop. 9.)



86105

The registration of a lobbyist employer shall include:

(a) The full name, business address, and telephone number of the lobbyist employer.

(b) A list of the lobbyists who are employed by the lobbyist employer.

(c) The lobbyist certification of each lobbyist employed by the lobbyist employer.

(d) Information sufficient to identify the nature and interests of the filer, including:

(1) If the filer is an individual, the name and address of the filer’s employer, if any, or his or her principal place of business if the filer is self-employed, and a description of the business activity in which the filer or his or her employer is engaged.

(2) If the filer is a business entity, a description of the business activity in which it is engaged.

(3) If the filer is an industry, trade, or professional association, a description of the industry, trade, or profession which it represents including a specific description of any portion or faction of the industry, trade, or profession which the association exclusively or primarily represents and, if the association has not more than 50 members, the names of the members.

(4) If the filer is not an individual, business entity, or industry, trade, or professional association, a statement of the person’s nature and purposes, including a description of any industry, trade, profession, or other group with a common economic interest which the person principally represents or from which its membership or financial support is principally derived.

(e) The lobbying interests of the lobbyist employer, and a list of the state agencies whose legislative or administrative actions the lobbyist employer will attempt to influence.

(f) Any other information required by the commission consistent with the purposes and provisions of this chapter.

(Amended by Stats. 1987, Ch. 459, Sec. 2. Note: Before it was repealed and added by Stats. 1985, Ch. 1183, this section originally was added on June 4, 1974, by initiative Prop. 9.)



86106

Each registered lobbying firm and lobbyist employer which will be conducting activities which require registration shall renew its registration by filing photographs of its lobbyists, authorizations, and a registration statement between November 1 and December 31, of each even-numbered year. Each lobbyist shall renew his or her lobbyist certification in connection with the renewal of registration by the lobbyist’s lobbying firm or employer.

(Amended by Stats. 1997, Ch. 574, Sec. 3. Effective January 1, 1998. Note: Before it was repealed and added by Stats. 1985, Ch. 1183, this section originally was added on June 4, 1974, by initiative Prop. 9.)



86107

(a) If any change occurs in any of the information contained in a registration statement, an appropriate amendment shall be filed both by online or electronic means and physically, submitting the original one copy of the amendment, in paper format, with the Secretary of State within 20 days after the change. However, if the change includes the name of a person by whom a lobbying firm is retained, the registration statement of the lobbying firm shall be amended and filed to show that change prior to the lobbying firm’s attempting to influence any legislative or administrative action on behalf of that person. Lobbying firms and lobbyist employers that, during a regular session of the Legislature, cease all activity that required registration shall file a notice of termination within 20 days after the cessation. Lobbying firms and lobbyist employers that, at the close of a regular session of the Legislature, cease all activity that required registration are not required to file a notice of termination.

(b) If any change occurs in any of the information contained in a lobbyist certification or if a lobbyist terminates all activity that required the certification, the lobbyist shall submit an amended certification or notice of termination to his or her lobbying firm or lobbyist employer for filing with the Secretary of State within the time limits specified in subdivision (a). A lobbyist who, at the close of a regular session of the Legislature, ceases all activity that required certification is not required to file a notice of termination.

(c) Lobbyists and lobbying firms are subject to Section 86203 for the earlier of six months after filing a notice of termination or six months after the close of a regular session of the Legislature at the close of which the lobbyist or lobbying firm ceased all activity that required certification or registration.

(Amended by Stats. 2010, Ch. 18, Sec. 9. Effective January 1, 2011. Note: Before it was repealed and added by Stats. 1985, Ch. 1183, this section originally was added on June 4, 1974, by initiative Prop. 9.)



86108

All information listed on any registration statement and on any amendment, renewal, or notice of termination shall be printed by the Secretary of State and made public within 30 days after filing.

(Repealed and added by Stats. 1985, Ch. 1183, Sec. 7. Effective September 29, 1985. Note: The previous Section 86108 was added on June 4, 1974, by initiative Prop. 9.)



86109

Within 140 days after the commencement of each regular session of the Legislature, the Secretary of State shall publish a directory of registered individual lobbyists, lobbying firms, and lobbyist employers. The Secretary of State shall publish, from time to time, such supplements to the directory as may be necessary.

(Amended by Stats. 1991, Ch. 391, Sec. 2. Note: Before it was repealed and added by Stats. 1985, Ch. 1183, this section originally was added on June 4, 1974, by initiative Prop. 9.)



86109.5

(a) The Secretary of State shall establish and maintain on the Internet an online version of the Directory of Lobbyists, Lobbying Firms, and Lobbyist Employers. The Secretary of State shall update the directory weekly.

(b) The Secretary of State shall also display on the Internet a list of the specific changes made to the Directory of Lobbyist, Lobbying Firms, and Lobbying Employers, including new registrations and listings, additions, deletions, and other revisions, during the seven days preceding the update required by subdivision (a).

(c) This section may not be implemented until July 1, 2001, unless otherwise authorized by the Department of Information Technology pursuant to Executive Order D-3-99.

(d) Notwithstanding any other provision of this title, the lobbying data made available on the Internet shall include the street name and building number of the persons or entity representatives listed on all the documents submitted to the Secretary of State pursuant to Chapter 6 (commencing with Section 86100).

(Added by Stats. 1999, Ch. 855, Sec. 4. Effective January 1, 2000.)



86110

Lobbyists, lobbying firms, and lobbyist employers which receive payments, make payments or incur expenses or expect to receive payments, make payments or incur expenses in connection with activities which are reportable pursuant to this chapter shall keep detailed accounts, records, bills, and receipts as shall be required by regulations adopted by the commission to expedite the performance of all obligations imposed by this chapter.

(Repealed and added by Stats. 1985, Ch. 1183, Sec. 7. Effective September 29, 1985. Note: The previous Section 86110 was added on June 4, 1974, by initiative Prop. 9.)



86111

(a) “Activity expense” as used in this chapter means any expense incurred or payment made by a lobbyist, lobbying firm, lobbyist employer or a person described in subdivision (b) of Section 86115, or arranged by a lobbyist or lobbying firm, which benefits in whole or in part any elective state official, legislative official, agency official, state candidate, or a member of the immediate family of one of these individuals. Activity expenses include gifts, honoraria, consulting fees, salaries, and any other form of compensation but do not include campaign contributions.

(b) “Agency official” as used in this chapter means any official of a state agency whose administrative actions the lobbyist, lobbying firm, lobbyist employer, or person described in subdivision (b) of Section 86115 has attempted or is attempting to influence.

(Repealed and added by Stats. 1985, Ch. 1183, Sec. 7. Effective September 29, 1985. Note: The previous Section 86111 was added on June 4, 1974, by initiative Prop. 9.)



86112

When a person is required to report activity expenses pursuant to this article, the following information shall be provided:

(a) The date and amount of each activity expense.

(b) The full name and official position, if any, of the beneficiary of each expense, a description of the benefit, and the amount of benefit.

(c) The full name of the payee of each expense if other than the beneficiary.

(d) Any other information required by the commission consistent with the purposes and provisions of this chapter.

(Added by Stats. 1985, Ch. 1183, Sec. 7. Effective September 29, 1985.)



86112.3

(a) Each person filing a report pursuant to this article who sends any written or printed invitation to an elected state officer, candidate for elective state office, legislative official or agency official, shall include on the invitation or on a letter attached to the invitation the following typed, printed, or handwritten statement that is at least as large and readable as 8-point Roman boldface type, in a color or print that contrasts with the background so as to be easily legible:
Attendance at this event by a public official will constitute acceptance of a reportable gift.

(b) The notice specified in subdivision (a) shall not be required to appear on any invitation wherein attendance at the event described in the invitation will not constitute acceptance of a reportable gift by an elected state officer, candidate for elective state office, legislative official or agency official, pursuant to paragraph (1) of subdivision (a) of Section 87207.

(c) The remedies provided in Chapter 3 (commencing with Section 83100) constitute the exclusive penalty for a violation of this section. The remedies provided in Chapter 11 (commencing with Section 91000) do not apply to this section.

(Added by Stats. 1993, Ch. 1140, Sec. 2. Effective January 1, 1994.)



86112.5

(a) Each person filing a report pursuant to this article shall provide each beneficiary of a gift listed within the report the following information:

(1) The date and amount of each gift reportable by the beneficiary.

(2) A description of the goods or services provided to the beneficiary.

(b) The information required to be disclosed pursuant to subdivision (a) shall be provided to the beneficiary within 30 days following the end of each calendar quarter in which the gift was provided. For the purposes of meeting the disclosure requirements of this section, a lobbyist firm or lobbyist employer may provide the beneficiary a copy of the activity expense section of the report submitted to the Secretary of State pursuant to this article.

(c) The remedies provided in Chapter 3 (commencing with Section 83100) constitute the exclusive penalty for a violation of this section. The remedies provided in Chapter 11 (commencing with Section 91000) do not apply to this section.

(Added by Stats. 1991, Ch. 322, Sec. 1.)



86113

(a) A lobbyist shall complete and verify a periodic report which contains:

(1) A report of all activity expenses by the lobbyist during the reporting period; and

(2) A report of all contributions of one hundred dollars ($100) or more made or delivered by the lobbyist to any elected state officer or state candidate during the reporting period.

(b) A lobbyist shall provide the original of his or her periodic report to his or her lobbyist employer or lobbying firm within two weeks following the end of each calendar quarter.

(Added by Stats. 1985, Ch. 1183, Sec. 7. Effective September 29, 1985.)



86114

(a) Lobbying firms shall file periodic reports containing all of the following:

(1) The full name, address, and telephone number of the lobbying firm.

(2) The full name, business address, and telephone number of each person who contracted with the lobbying firm for lobbying services, a description of the specific lobbying interests of the person, and the total payments, including fees and the reimbursement of expenses, received from the person for lobbying services during the reporting period.

(3) The total amount of payments received for lobbying services during the period.

(4) A periodic report completed and verified by each lobbyist in the lobbying firm pursuant to Section 86113.

(5) Each activity expense incurred by the lobbying firm including those reimbursed by a person who contracts with the lobbying firm for lobbying services. A total of all activity expenses of the lobbying firm and all of its lobbyists shall be included.

(6) If the lobbying firm subcontracts with another lobbying firm for lobbying services:

(A) The full name, address, and telephone number of the subcontractor.

(B) The name of the person for whom the subcontractor was retained to lobby.

(C) The total amount of all payments made to the subcontractor.

(7) The date, amount, and the name of the recipient of any contribution of one hundred dollars ($100) or more made by the filer to an elected state officer, a state candidate, a committee controlled by an elected state officer or state candidate, or a committee primarily formed to support such officers or candidates. If this contribution is reported by the lobbying firm or by a committee sponsored by the lobbying firm in a campaign statement filed pursuant to Chapter 4 which is required to be filed with the Secretary of State, the filer may report only the name of the committee and the identification number of the committee.

(8) Any other information required by the commission consistent with the purposes and provisions of this chapter.

(b) In addition to the information required by subdivision (a), lobbying firms which qualify pursuant to paragraph (2) of subdivision (a) of Section 82038.5 shall also report the name and title of each partner, owner, officer, and employee of the lobbying firm who, on at least five separate occasions during the reporting period, engaged in direct communication with any elective state official, legislative official, or agency official, for the purpose of influencing legislative or administrative action on behalf of a person who contracts with the lobbying firm for lobbying services. This does not include individuals whose actions were purely clerical.

(Amended by Stats. 1986, Ch. 905, Sec. 3.)



86115

Subject to the exceptions in Section 86300, the following persons shall file the statements required by Section 86116:

(a) Any lobbyist employer; and

(b) Any person who directly or indirectly makes payments to influence legislative or administrative action of five thousand dollars ($5,000) or more in value in any calendar quarter, unless all of the payments are of the type described in subdivision (c) of Section 82045.

(Added by Stats. 1985, Ch. 1183, Sec. 7. Effective September 29, 1985.)



86116

Every person described in Section 86115 shall file periodic reports containing the following information:

(a) The name, business address, and telephone number of the lobbyist employer or other person filing the report.

(b) The total amount of payments to each lobbying firm.

(c) The total amount of all payments to lobbyists employed by the filer.

(d) A description of the specific lobbying interests of the filer.

(e) A periodic report completed and verified by each lobbyist employed by a lobbyist employer pursuant to Section 86113.

(f) Each activity expense of the filer. A total of all activity expenses of the filer shall be included.

(g) The date, amount, and the name of the recipient of any contribution of one hundred dollars ($100) or more made by the filer to an elected state officer, a state candidate, or a committee controlled by an elected state officer or state candidate, or a committee primarily formed to support the officer or candidate. If this contribution is reported by the filer or by a committee sponsored by the filer in a campaign statement filed pursuant to Chapter 4 which is required to be filed with the Secretary of State, the filer may report only the name of the committee, and the identification number of the committee.

(h) (1) Except as set forth in paragraph (2), the total of all other payments to influence legislative or administrative action including overhead expenses and all payments to employees who spend 10 percent or more of their compensated time in any one month in activities related to influencing legislative or administrative action.

(2) A filer that makes payments to influence a ratemaking or quasi-legislative proceeding before the Public Utilities Commission, as defined in subdivision (b) or (c), respectively, of Section 82002, may, in lieu of reporting those payments pursuant to paragraph (1), report only the portion of those payments made to or for the filer’s attorneys for time spent appearing as counsel and preparing to appear as counsel, or to or for the filer’s witnesses for time spent testifying and preparing to testify, in this type of Public Utilities Commission proceeding. This alternative reporting of these payments made during a calendar month is not required to include payments made to an attorney or witness who is an employee of the filer if less than 10 percent of his or her compensated time in that month was spent in appearing, testifying, or preparing to appear or testify before the Public Utilities Commission in a ratemaking or quasi-legislative proceeding. For the purposes of this paragraph, time spent preparing to appear or preparing to testify does not include time spent preparing written testimony.

(i) Any other information required by the commission consistent with the purposes and provisions of this chapter.

(Amended by Stats. 2001, Ch. 921, Sec. 3. Effective January 1, 2002.)



86116.5

(a) In addition to the information required pursuant to Section 86116, all state and local agencies that file reports pursuant to Sections 86115 and 86116 shall disclose, except for overhead expenses, all payments of two hundred fifty dollars ($250) or more made in a reporting period, including, but not limited to, all of the following:

(1) Goods and services used by a lobbyist or used to support or assist a lobbyist in connection with his or her activities as a lobbyist.

(2) Payments of any other expenses which would not have been incurred but for the filer’s activities to influence or attempt to influence legislative or administrative action.

(3) Dues or similar payments made to any organization, including a federation, confederation, or trade, labor, or membership organization, that makes expenditures equal to 10 percent of its total expenditures, or fifteen thousand dollars ($15,000), or more, during any calendar quarter, to influence legislative or administrative action.

(b) Reports required pursuant to this section may be disclosed on a separate schedule and shall include all of the following information:

(1) The name and the address of the payee.

(2) The total payments made during the reporting period.

(3) The cumulative amount paid during the calendar year.

(c) All statements required by this section shall be filed as specified by Sections 86117 and 86118.

(Added by Stats. 1992, Ch. 214, Sec. 1. Effective January 1, 1993.)



86117

(a) Reports required by Sections 86114 and 86116 shall be filed during the month following each calendar quarter. The period covered shall be from the first day of January of each new biennial legislative session through the last day of the calendar quarter prior to the month during which the report is filed, except as specified in subdivision (b), and except that the period covered shall not include any information reported in previous reports filed by the same person. When total amounts are required to be reported, totals shall be stated both for the period covered by the statement and for the entire legislative session to date.

(b) The period covered by the first report a person is required to file pursuant to Sections 86114 and 86116 shall begin with the first day of the calendar quarter in which the filer first registered or qualified. On the first report a person is required to file, the total amount shall be stated for the entire calendar quarter covered by the first report.

(Amended by Stats. 1994, Ch. 1139, Sec. 1. Effective January 1, 1995.)



86118

The original and one copy of each report required by Sections 86114 and 86116 shall be filed with the Secretary of State, unless filing in paper format is no longer required by Sections 84605 and 84606.

(Amended by Stats. 2010, Ch. 18, Sec. 10. Effective January 1, 2011.)






ARTICLE 2 - Prohibitions

86201

“Gift” as used in this article means a gift made directly or indirectly to any state candidate, elected state officer, or legislative official, or to an agency official of any agency required to be listed on the registration statement of the lobbying firm or the lobbyist employer of the lobbyist.

(Amended by Stats. 1985, Ch. 1183, Sec. 8. Effective September 29, 1985. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



86203

It shall be unlawful for a lobbyist, or lobbying firm, to make gifts to one person aggregating more than ten dollars ($10) in a calendar month, or to act as an agent or intermediary in the making of any gift, or to arrange for the making of any gift by any other person.

(Amended by Stats. 1985, Ch. 1183, Sec. 9. Effective September 29, 1985. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



86204

It shall be unlawful for any person knowingly to receive any gift which is made unlawful by Section 86203.

(Amended by Stats. 1984, Ch. 161, Sec. 7. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



86205

No lobbyist or lobbying firm shall:

(a) Do anything with the purpose of placing any elected state officer, legislative official, agency official, or state candidate under personal obligation to the lobbyist, the lobbying firm, or the lobbyist’s or the firm’s employer.

(b) Deceive or attempt to deceive any elected state officer, legislative official, agency official, or state candidate with regard to any material fact pertinent to any pending or proposed legislative or administrative action.

(c) Cause or influence the introduction of any bill or amendment thereto for the purpose of thereafter being employed to secure its passage or defeat.

(d) Attempt to create a fictitious appearance of public favor or disfavor of any proposed legislative or administrative action or to cause any communication to be sent to any elected state officer, legislative official, agency official, or state candidate in the name of any fictitious person or in the name of any real person, except with the consent of such real person.

(e) Represent falsely, either directly or indirectly, that the lobbyist or the lobbying firm can control the official action of any elected state officer, legislative official, or agency official.

(f) Accept or agree to accept any payment in any way contingent upon the defeat, enactment, or outcome of any proposed legislative or administrative action.

(Amended by Stats. 1985, Ch. 1183, Sec. 10. Effective September 29, 1985. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



86206

Nothing in this article prohibits the payment of fees for contractual services provided to an investment manager by a placement agent, as defined in Section 82047.3, who is registered with the Securities and Exchange Commission and regulated by the Financial Industry Regulatory Authority, except as provided in subdivision (f) of Section 86205.

(Added by Stats. 2010, Ch. 668, Sec. 8. Effective January 1, 2011.)






ARTICLE 3 - Exemptions

86300

The provisions of this chapter are not applicable to:

(a) Any elected public official acting in his official capacity, or any employee of the State of California acting within the scope of his employment; provided that, an employee of the State of California, other than a legislative official, who attempts to influence legislative action and who would be required to register as a lobbyist except for the provisions of this subdivision shall not make gifts of more than ten dollars ($10) in a calendar month to an elected state officer or legislative official.

(b) Any newspaper or other periodical of general circulation, book publisher, radio or television station (including any individual who owns, publishes, or is employed by any such newspaper or periodical, radio or television station) which in the ordinary course of business publishes news items, editorials, or other comments, or paid advertisement, which directly or indirectly urge legislative or administrative action if such newspaper, periodical, book publisher, radio or television station or individual, engages in no further or other activities in connection with urging legislative or administrative action other than to appear before a committee of the Legislature or before a state agency in support of or in opposition to such action; or

(c) A person when representing a bona fide church or religious society solely for the purpose of protecting the public right to practice the doctrines of such church.

(Amended by Stats. 1975, Ch. 1079. Note: This section was added on June 4, 1974, by initiative Prop. 9.)









CHAPTER 7 - Conflicts of Interest

ARTICLE 1 - General Prohibition

87100

No public official at any level of state or local government shall make, participate in making or in any way attempt to use his official position to influence a governmental decision in which he knows or has reason to know he has a financial interest.

(Added June 4, 1974, by initiative Proposition 9.)



87100.1

(a) A registered professional engineer or licensed land surveyor who renders professional services as a consultant to a state or local government, either directly or through a firm in which he or she is employed or is a principal, does not have a financial interest in a governmental decision pursuant to Section 87100 where the consultant renders professional engineering or land surveying services independently of the control and direction of the public agency and does not exercise public agency decisionmaking authority as a contract city or county engineer or surveyor.

(b) For purposes of this section, the consultant renders professional engineering or land surveying services independently of the control and direction of the public agency when the consultant is in responsible charge of the work pursuant to Section 6703 or 8703 of the Business and Professions Code.

(c) Subdivision (a) does not apply to that portion of the work that constitutes the recommendation of the actual formula to spread the costs of an assessment district’s improvements if both of the following apply:

(1) The engineer has received income of two hundred fifty dollars ($250) or more for professional services in connection with any parcel included in the benefit assessment district within 12 months prior to the creation of the district.

(2) The district includes other parcels in addition to those parcels for which the engineer received the income.

The recommendation of the actual formula does not include preliminary site studies, preliminary engineering, plans, specifications, estimates, compliance with environmental laws and regulations, or the collection of data and information, utilized in applying the formula.

(Added by Stats. 1991, Ch. 887, Sec. 1. Effective October 14, 1991.)



87101

Section 87100 does not prevent any public official from making or participating in the making of a governmental decision to the extent his participation is legally required for the action or decision to be made. The fact that an official’s vote is needed to break a tie does not make his participation legally required for purposes of this section.

(Added June 4, 1974, by initiative Proposition 9.)



87102

The requirements of Section 87100 are in addition to the requirements of Articles 2 (commencing with Section 87200) and 3 (commencing with Section 87300) and any Conflict of Interest Code adopted thereunder. Except as provided in Section 87102.5, the remedies provided in Chapters 3 (commencing with Section 83100) and 11 (commencing with Section 91000) shall not be applicable to elected state officers for violations or threatened violations of this article.

(Amended by Stats. 1990, Ch. 84, Sec. 6. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87102.5

(a) The remedies provided in Chapter 3 (commencing with Section 83100) shall apply to any Member of the Legislature who makes, participates in making, or in any way attempts to use his or her official position to influence any of the following governmental decisions in which he or she knows or has reason to know that he or she has a financial interest:

(1) Any state governmental decision, other than any action or decision before the Legislature, made in the course of his or her duties as a member.

(2) Approval, modification, or cancellation of any contract to which either house or a committee of the Legislature is a party.

(3) Introduction as a lead author of any legislation that the member knows or has reason to know is nongeneral legislation.

(4) Any vote in a legislative committee or subcommittee on what the member knows or has reason to know is nongeneral legislation.

(5) Any rollcall vote on the Senate or Assembly floor on an item which the member knows is nongeneral legislation.

(6) Any action or decision before the Legislature in which all of the following occur:

(A) The member has received any salary, wages, commissions, or similar earned income within the preceding 12 months from a lobbyist employer.

(B) The member knows or has reason to know the action or decision will have a direct and significant financial impact on the lobbyist employer.

(C) The action or decision will not have an impact on the public generally or a significant segment of the public in a similar manner.

(7) Any action or decision before the Legislature on legislation that the member knows or has reason to know will have a direct and significant financial impact on any person, distinguishable from its impact on the public generally or a significant segment of the public, from whom the member has received any compensation within the preceding 12 months for the purpose of appearing, agreeing to appear, or taking any other action on behalf of that person, before any local board or agency.

(b) For purposes of this section, all of the following apply:

(1) “Any action or decision before the Legislature” means any vote in a committee or subcommittee, or any rollcall vote on the floor of the Senate or Assembly.

(2) “Financial interest” means an interest as defined in Section 87103.

(3) “Legislation” means a bill, resolution, or constitutional amendment.

(4) “Nongeneral legislation” means legislation that is described in Section 87102.6 and is not of a general nature pursuant to Section 16 of Article IV of the Constitution.

(5) A Member of the Legislature has reason to know that an action or decision will have a direct and significant financial impact on a person with respect to which disqualification may be required pursuant to subdivision (a) if either of the following apply:

(A) With the knowledge of the member, the person has attempted to influence the vote of the member with respect to the action or decision.

(B) Facts have been brought to the member’s personal attention indicating that the action or decision will have a direct and significant impact on the person.

(6) The prohibitions specified in subdivision (a) do not apply to a vote on the Budget Bill as a whole, or to a vote on a consent calendar, a motion for reconsideration, a waiver of any legislative rule, or any purely procedural matter.

(7) A Member of the Legislature has reason to know that legislation is nongeneral legislation if facts have been brought to his or her personal attention indicating that it is nongeneral legislation.

(8) Written advice given to a Member of the Legislature regarding his or her duties under this section by the Legislative Counsel shall have the same effect as advice given by the commission pursuant to subdivision (b) of Section 83114 if both of the following apply:

(A) The member has made the same written request based on the same material facts to the commission for advice pursuant to Section 83114 as to his or her duties under this section, as the written request and facts presented to the Legislative Counsel.

(B) The commission has not provided written advice pursuant to the member’s request prior to the time the member acts in good faith reliance on the advice of the Legislative Counsel.

(Amended (as added by Stats. 1990, Ch. 84) by Stats. 1990, Ch. 1075, Sec. 2.)



87102.6

(a) “Nongeneral legislation” means legislation as to which both of the following apply:

(1) It is reasonably foreseeable that the legislation will have direct and significant financial impact on one or more identifiable persons, or one or more identifiable pieces of real property.

(2) It is not reasonably foreseeable that the legislation will have a similar impact on the public generally or on a significant segment of the public.

(b) For purposes of this section and Section 87102.5, all of the following apply:

(1) “Legislation” means a bill, resolution, or constitutional amendment.

(2) “Public generally” includes an industry, trade, or profession.

(3) Any recognized subgroup or specialty of the industry, trade, or profession constitutes a significant segment of the public.

(4) A legislative district, county, city, or special district constitutes a significant segment of the public.

(5) More than a small number of persons or pieces of real property is a significant segment of the public.

(6) Legislation, administrative action, or other governmental action impacts in a similar manner all members of the public, or all members of a significant segment of the public, on which it has a direct financial effect, whether or not the financial effect on individual members of the public or the significant segment of the public is the same as the impact on the other members of the public or the significant segment of the public.

(7) The Budget Bill as a whole is not nongeneral legislation.

(8) Legislation that contains at least one provision that constitutes nongeneral legislation is nongeneral legislation, even if the legislation also contains other provisions that are general and do not constitute nongeneral legislation.

(Amended by Stats. 2006, Ch. 538, Sec. 334. Effective January 1, 2007.)



87102.8

(a) No elected state officer, as defined in subdivision (f) of Section 14 of Article V of the California Constitution, shall make or participate in the making of, or use his or her official position to influence, any governmental decision before the agency in which the elected state officer serves, where he or she knows or has reason to know that he or she has a financial interest.

(b) An elected state officer knows or has reason to know that he or she has a financial interest in any action by, or a decision before the agency in which he or she serves where either of the following occur:

(1) The action or decision will have a direct and significant financial impact on a lobbyist employer from which the officer has received any salary, wages, commissions, or similar earned income within the preceding 12 months and the action or decision will not have an impact on the public generally or a significant segment of the public in a similar manner.

(2) The action or decision will have a direct and significant financial impact on any person, distinguishable from its impact on the public generally or a significant segment of the public, from whom the officer has received any compensation within the preceding 12 months for the purpose of appearing, agreeing to appear, or taking any other action on behalf of that person, before any local board or agency.

(c) The definitions of “public generally” and “significant segment of the public” contained in Section 87102.6 shall apply to this section.

(d) Notwithstanding Section 87102, the remedies provided in Chapter 3 (commencing with Section 83100) shall apply to violations of this section.

(Amended by Stats. 1991, Ch. 674, Sec. 5.)



87103

A public official has a financial interest in a decision within the meaning of Section 87100 if it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the official, a member of his or her immediate family, or on any of the following:

(a) Any business entity in which the public official has a direct or indirect investment worth two thousand dollars ($2,000) or more.

(b) Any real property in which the public official has a direct or indirect interest worth two thousand dollars ($2,000) or more.

(c) Any source of income, except gifts or loans by a commercial lending institution made in the regular course of business on terms available to the public without regard to official status, aggregating five hundred dollars ($500) or more in value provided or promised to, received by, the public official within 12 months prior to the time when the decision is made.

(d) Any business entity in which the public official is a director, officer, partner, trustee, employee, or holds any position of management.

(e) Any donor of, or any intermediary or agent for a donor of, a gift or gifts aggregating two hundred fifty dollars ($250) or more in value provided to, received by, or promised to the public official within 12 months prior to the time when the decision is made. The amount of the value of gifts specified by this subdivision shall be adjusted biennially by the commission to equal the same amount determined by the commission pursuant to subdivision (f) of Section 89503.

For purposes of this section, indirect investment or interest means any investment or interest owned by the spouse or dependent child of a public official, by an agent on behalf of a public official, or by a business entity or trust in which the official, the official’s agents, spouse, and dependent children own directly, indirectly, or beneficially a 10-percent interest or greater.

(Amended by Stats. 2000, Ch. 130, Sec. 7. Effective January 1, 2001. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87103.5

(a) Notwithstanding subdivision (c) of Section 87103, a retail customer of a business entity engaged in retail sales of goods or services to the public generally is not a source of income to an official who owns a 10-percent or greater interest in the entity if the retail customers of the business entity constitute a significant segment of the public generally, and the amount of income received by the business entity from the customer is not distinguishable from the amount of income received from its other retail customers.

(b) Notwithstanding subdivision (c) of Section 87103, in a jurisdiction with a population of 10,000 or less which is located in a county with 350 or fewer retail businesses, a retail customer of a business entity engaged in retail sales of goods or services to the public generally is not a source of income to an official of that jurisdiction who owns a 10-percent or greater interest in the entity, if the retail customers of the business entity constitute a significant segment of the public generally, and the amount of income received by the business entity from the customer does not exceed one percent of the gross sales revenues that the business entity earned during the 12 months prior to the time the decision is made.

(c) For the purposes of subdivision (b):

(1) Population in a jurisdiction shall be established by the United States Census.

(2) The number of retail businesses in a county shall be established by the previous quarter’s Covered Employment and Wages Report (ES-202) of the Labor Market Information Division of the California Employment Development Department.

(Amended by Stats. 2002, Ch. 654, Sec. 1. Effective January 1, 2003.)



87103.6

Notwithstanding subdivision (c) of Section 87103, any person who makes a payment to a state agency or local government agency to defray the estimated reasonable costs to process any application, approval, or any other action, including but not limited to, holding public hearings and evaluating or preparing any report or document, shall not by reason of the payments be a source of income to a person who is retained or employed by the agency.

(Added by Stats. 1991, Ch. 887, Sec. 2. Effective October 14, 1991.)



87104

(a) No public official of a state agency shall, for compensation, act as an agent or attorney for, or otherwise represent, any other person by making any formal or informal appearance before, or any oral or written communication to, his or her state agency or any officer or employee thereof, if the appearance or communication is for the purpose of influencing a decision on a contract, grant, loan, license, permit, or other entitlement for use.

(b) For purposes of this section, “public official” includes a member, officer, employee, or consultant of an advisory body to a state agency, whether the advisory body is created by statute or otherwise, except when the public official is representing his or her employing state, local, or federal agency in an appearance before, or communication to, the advisory body.

(Amended (as added by Stats. 1994, Ch. 414) by Stats. 1997, Ch. 145, Sec. 1. Effective January 1, 1998.)



87105

(a) A public official who holds an office specified in Section 87200 who has a financial interest in a decision within the meaning of Section 87100 shall, upon identifying a conflict of interest or a potential conflict of interest and immediately prior to the consideration of the matter, do all of the following:

(1) Publicly identify the financial interest that gives rise to the conflict of interest or potential conflict of interest in detail sufficient to be understood by the public, except that disclosure of the exact street address of a residence is not required.

(2) Recuse himself or herself from discussing and voting on the matter, or otherwise acting in violation of Section 87100.

(3) Leave the room until after the discussion, vote, and any other disposition of the matter is concluded, unless the matter has been placed on the portion of the agenda reserved for uncontested matters.

(4) Notwithstanding paragraph (3), a public official described in subdivision (a) may speak on the issue during the time that the general public speaks on the issue.

(b) This section does not apply to Members of the Legislature.

(Added by Stats. 2002, Ch. 233, Sec. 1. Effective January 1, 2003.)






ARTICLE 2 - Disclosure

87200

This article is applicable to elected state officers, judges and commissioners of courts of the judicial branch of government, members of the Public Utilities Commission, members of the State Energy Resources Conservation and Development Commission, members of the Fair Political Practices Commission, members of the California Coastal Commission, members of the High-Speed Rail Authority, members of planning commissions, members of the board of supervisors, district attorneys, county counsels, county treasurers, and chief administrative officers of counties, mayors, city managers, city attorneys, city treasurers, chief administrative officers and members of city councils of cities, and other public officials who manage public investments, and to candidates for any of these offices at any election.

(Amended by Stats. 2012, Ch. 626, Sec. 1. Effective September 27, 2012. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87201

Every candidate for an office specified in Section 87200 other than a justice of an appellate court or the Supreme Court shall file no later than the final filing date of a declaration of candidacy, a statement disclosing his or her investments, his or her interests in real property, and any income received during the immediately preceding 12 months.

This statement shall not be required if the candidate has filed, within 60 days prior to the filing of his or her declaration of candidacy, a statement for the same jurisdiction pursuant to Section 87202 or 87203.

(Amended by Stats. 1992, Ch. 1141, Sec. 1. Effective January 1, 1993. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87202

(a) Every person who is elected to an office specified in Section 87200 shall, within 30 days after assuming the office, file a statement disclosing his or her investments and his or her interests in real property held on the date of assuming office, and income received during the 12 months before assuming office. Every person who is appointed or nominated to an office specified in Section 87200 shall file such a statement not more than 30 days after assuming office, provided, however, that a person appointed or nominated to such an office who is subject to confirmation by the Commission on Judicial Appointments or the State Senate shall file such a statement no more than 10 days after the appointment or nomination.

The statement shall not be required if the person has filed, within 60 days prior to assuming office, a statement for the same jurisdiction pursuant to Section 87203.

(b) Every elected state officer who assumes office during the month of December or January shall file a statement pursuant to Section 87203 instead of this section, except that:

(1) The period covered for reporting investments and interests in real property shall begin on the date the person filed his or her declarations of candidacy.

(2) The period covered for reporting income shall begin 12 months prior to the date the person assumed office.

(Amended by Stats. 1997, Ch. 36, Sec. 1. Effective January 1, 1998. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87203

Every person who holds an office specified in Section 87200 shall, each year at a time specified by commission regulations, file a statement disclosing his investments, his interests in real property and his income during the period since the previous statement filed under this section or Section 87202. The statement shall include any investments and interest in real property held at any time during the period covered by the statement, whether or not they are still held at the time of filing.

(Amended by Stats. 1976, Ch. 1161. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87204

Every person who leaves an office specified in Section 87200 shall, within thirty days after leaving the office, file a statement disclosing his investments, his interests in real property, and his income during the period since the previous statement filed under Sections 87202 or 87203. The statement shall include any investments and interests in real property held at any time during the period covered by the statement, whether or not they are still held at the time of filing.

(Added June 4, 1974, by initiative Proposition 9.)



87205

A person who completes a term of an office specified in Section 87200 and within 45 days begins a term of the same office or another such office of the same jurisdiction is deemed not to assume office or leave office.

(Amended by Stats. 2005, Ch. 200, Sec. 6. Effective January 1, 2006. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87206

If an investment or an interest in real property is required to be disclosed under this article, the statement shall contain:

(a) A statement of the nature of the investment or interest.

(b) The name of the business entity in which each investment is held, and a general description of the business activity in which the business entity is engaged.

(c) The address or other precise location of the real property.

(d) A statement whether the fair market value of the investment or interest in real property equals or exceeds two thousand dollars ($2,000) but does not exceed ten thousand dollars ($10,000), whether it exceeds ten thousand dollars ($10,000) but does not exceed one hundred thousand dollars ($100,000), whether it exceeds one hundred thousand dollars ($100,000) but does not exceed one million dollars ($1,000,000), or whether it exceeds one million dollars ($1,000,000).

(e) In the case of a statement filed under Sections 87203 or 87204, if the investment or interest in real property was partially or wholly acquired or disposed of during the period covered by the statement, the date of acquisition or disposal.

(f) For purposes of disclosure under this article, “interest in real property” does not include the principal residence of the filer or any other property which the filer utilizes exclusively as the personal residence of the filer.

(Amended by Stats. 2000, Ch. 130, Sec. 8. Effective January 1, 2001. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87207

(a) When income is required to be reported under this article, the statement shall contain, except as provided in subdivision (b):

(1) The name and address of each source of income aggregating five hundred dollars ($500) or more in value, or fifty dollars ($50) or more in value if the income was a gift, and a general description of the business activity, if any, of each source.

(2) A statement whether the aggregate value of income from each source, or in the case of a loan, the highest amount owed to each source, was at least five hundred dollars ($500) but did not exceed one thousand dollars ($1,000), whether it was in excess of one thousand dollars ($1,000) but was not greater than ten thousand dollars ($10,000), whether it was greater than ten thousand dollars ($10,000) but not greater than one hundred thousand dollars ($100,000), or whether it was greater than one hundred thousand dollars ($100,000).

(3) A description of the consideration, if any, for which the income was received.

(4) In the case of a gift, the amount and the date on which the gift was received.

(5) In the case of a loan, the annual interest rate, the security, if any, given for the loan, and the term of the loan.

(b) When the filer’s pro rata share of income to a business entity, including income to a sole proprietorship, is required to be reported under this article, the statement shall contain:

(1) The name, address, and a general description of the business activity of the business entity.

(2) The name of every person from whom the business entity received payments if the filer’s pro rata share of gross receipts from that person was equal to or greater than ten thousand dollars ($10,000) during a calendar year.

(c) When a payment, including an advance or reimbursement, for travel is required to be reported pursuant to this section, it may be reported on a separate travel reimbursement schedule which shall be included in the filer’s statement of economic interest. A filer who chooses not to use the travel schedule shall disclose payments for travel as a gift, unless it is clear from all surrounding circumstances that the services provided were equal to or greater in value than the payments for the travel, in which case the travel may be reported as income.

(Amended by Stats. 2000, Ch. 130, Sec. 9. Effective January 1, 2001. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87208

Except in statements required by Section 87203, investments and interests in real property which have been disclosed on a statement of economic interests filed in the same jurisdiction within the previous 60 days may be incorporated by reference.

(Added by Stats. 1976, Ch. 1161.)



87209

When a statement is required to be filed under this article, every person specified in Section 87200 shall disclose any business positions held by that person. For purposes of this section, “business position” means any business entity in which the filer is a director, officer, partner, trustee, employee, or holds any position of management, if the business entity or any parent, subsidiary, or otherwise related business entity has an interest in real property in the jurisdiction, or does business or plans to do business in the jurisdiction or has done business in the jurisdiction at any time during the two years prior to the date the statement is required to be filed.

(Added by Stats. 1997, Ch. 455, Sec. 3. Effective September 24, 1997.)



87210

No person shall make a gift totaling fifty dollars ($50) or more in a calendar year to a person described in Article 2 on behalf of another, or while acting as the intermediary or agent of another, without disclosing to the recipient of the gift both his own full name, street address, and business activity, if any, and the full name, street address, and business activity, if any, of the actual donor. The recipient of the gift shall include in his Statement of Economic Interests the full name, street address, and business activity, if any, of the intermediary or agent and the actual donor.

(Amended by Stats. 1982, Ch. 29, Sec. 3.)






ARTICLE 3 - Conflict of Interest Codes

87300

Every agency shall adopt and promulgate a Conflict of Interest Code pursuant to the provisions of this article. A Conflict of Interest Code shall have the force of law and any violation of a Conflict of Interest Code by a designated employee shall be deemed a violation of this chapter.

(Added June 4, 1974, by initiative Proposition 9.)



87301

It is the policy of this act that Conflict of Interest Codes shall be formulated at the most decentralized level possible, but without precluding intra-departmental review. Any question of the level of a department which should be deemed an “agency” for purposes of Section 87300 shall be resolved by the code reviewing body.

(Added June 4, 1974, by initiative Proposition 9.)



87302

Each Conflict of Interest Code shall contain the following provisions:

(a) Specific enumeration of the positions within the agency, other than those specified in Section 87200, which involve the making or participation in the making of decisions which may foreseeably have a material effect on any financial interest and for each such enumerated position, the specific types of investments, business positions, interests in real property, and sources of income which are reportable. An investment, business position, interest in real property, or source of income shall be made reportable by the Conflict of Interest Code if the business entity in which the investment or business position is held, the interest in real property, or the income or source of income may foreseeably be affected materially by any decision made or participated in by the designated employee by virtue of his or her position.

(b) Requirements that each designated employee, other than those specified in Section 87200, file statements at times and under circumstances described in this section, disclosing reportable investments, business positions, interests in real property and income. The information disclosed with respect to reportable investments, interests in real property, and income shall be the same as the information required by Sections 87206 and 87207. The first statement filed under a Conflict of Interest Code by a designated employee shall disclose any reportable investments, business positions, interests in real property, and income. An initial statement shall be filed by each designated employee within 30 days after the effective date of the Conflict of Interest Code, disclosing investments, business positions, and interests in real property held on the effective date of the Conflict of Interest Code and income received during the 12 months before the effective date of the Conflict of Interest Code. Thereafter, each new designated employee shall file a statement within 30 days after assuming office, or if subject to State Senate confirmation, 30 days after being appointed or nominated, disclosing investments, business positions, and interests in real property held on, and income received during the 12 months before, the date of assuming office or the date of being appointed or nominated, respectively. Each designated employee shall file an annual statement, at the time specified in the Conflict of Interest Code, disclosing reportable investments, business positions, interest in real property and income held or received at any time during the previous calendar year or since the date the designated employee took office if during the calendar year. Every designated employee who leaves office shall file, within 30 days of leaving office, a statement disclosing reportable investments, business positions, interests in real property, and income held or received at any time during the period between the closing date of the last statement required to be filed and the date of leaving office.

(c) Specific provisions setting forth any circumstances under which designated employees or categories of designated employees must disqualify themselves from making, participating in the making, or using their official position to influence the making of any decision. Disqualification shall be required by the Conflict of Interest Code when the designated employee has a financial interest as defined in Section 87103, which it is reasonably foreseeable may be affected materially by the decision. No designated employee shall be required to disqualify himself or herself with respect to any matter which could not legally be acted upon or decided without his or her participation.

(d) For any position enumerated pursuant to subdivision (a), an individual who resigns the position within 12 months following initial appointment or within 30 days of the date of a notice mailed by the filing officer of the individual’s filing obligation, whichever is earlier, is not deemed to assume or leave office, provided that during the period between appointment and resignation, the individual does not make, participate in making, or use the position to influence any decision of the agency or receive, or become entitled to receive, any form of payment by virtue of being appointed to the position. Within 30 days of the date of a notice mailed by the filing officer, the individual shall do both of the following:

(1) File a written resignation with the appointing power.

(2) File a written statement with the filing officer on a form prescribed by the commission and signed under the penalty of perjury stating that the individual, during the period between appointment and resignation, did not make, participate in the making, or use the position to influence any decision of the agency or receive, or become entitled to receive, any form of payment by virtue of being appointed to the position.

(Amended by Stats. 1992, Ch. 441, Sec. 1. Effective January 1, 1993. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87302.3

(a) Every candidate for an elective office that is designated in a conflict of interest code shall file a statement disclosing his or her investments, business positions, interests in real property, and income received during the immediately preceding 12 months, as enumerated in the disclosure requirements for that position. The statement shall be filed with the election official with whom the candidate’s declaration of candidacy or other nomination documents to appear on the ballot are required to be filed and shall be filed no later than the final filing date for the declaration or nomination documents.

(b) This section does not apply to either of the following:

(1) A candidate for an elective office designated in a conflict of interest code who has filed an initial, assuming office, or annual statement pursuant to that conflict of interest code within 60 days before the deadline specified in subdivision (a).

(2) A candidate for an elective office who has filed a statement for the office pursuant to Section 87302.6 within 60 days before the deadline specified in subdivision (a).

(Added by Stats. 2007, Ch. 348, Sec. 3. Effective January 1, 2008.)



87302.6

Notwithstanding Section 87302, a member of a board or commission of a newly created agency shall file a statement at the same time and in the same manner as those individuals required to file pursuant to Section 87200. A member shall file his or her statement pursuant to Section 87302 once the agency adopts an approved conflict-of-interest code.

(Added by Stats. 2002, Ch. 264, Sec. 1. Effective January 1, 2003.)



87303

No conflict of interest code shall be effective until it has been approved by the code reviewing body. Each agency shall submit a proposed conflict of interest code to the code reviewing body by the deadline established for the agency by the code reviewing body. The deadline for a new agency shall be not later than six months after it comes into existence. Within 90 days after receiving the proposed code or receiving any proposed amendments or revisions, the code reviewing body shall do one of the following:

(a) Approve the proposed code as submitted.

(b) Revise the proposed code and approve it as revised.

(c) Return the proposed code to the agency for revision and resubmission within 60 days. The code reviewing body shall either approve the revised code or revise it and approve it. When a proposed conflict of interest code or amendment is approved by the code reviewing body, it shall be deemed adopted and shall be promulgated by the agency.

(Amended by Stats. 1997, Ch. 455, Sec. 4. Effective September 24, 1997. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87304

If any agency fails to submit a proposed conflict of interest code or amendments, or if any state agency fails to report amendments pursuant to subdivision (b) of Section 87306 within the time limits prescribed pursuant to Section 87303 or 87306, the code reviewing body may issue any appropriate order directed to the agency or take any other appropriate action, including the adoption of a conflict of interest code for the agency. If the code reviewing body does not issue an appropriate order or take other action within 90 days of the deadline imposed on the agency as prescribed in Section 87303 or 87306, the commission may issue any appropriate order directed to the agency or take any other appropriate action, including the adoption of a conflict of interest code for the agency. The commission shall consult with the agency before ordering the adoption of a conflict of interest code for the agency.

(Amended by Stats. 1991, Ch. 491, Sec. 4. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87305

If after six months following the deadline for submission of the proposed Conflict of Interest Code to the code reviewing body no Conflict of Interest Code has been adopted and promulgated, the superior court may, in an action filed by the commission, the agency, the code reviewing body, any officer, employee, member or consultant of the agency, or any resident of the jurisdiction, prepare a Conflict of Interest Code and order its adoption by the agency or grant any other appropriate relief. The agency and the code reviewing body shall be parties to any action filed pursuant to this section.

(Amended by Stats. 1980, Ch. 765. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87306

(a) Every agency shall amend its Conflict of Interest Code, subject to the provisions of Section 87303, when change is necessitated by changed circumstances, including the creation of new positions which must be designated pursuant to subdivision (a) of Section 87302 and relevant changes in the duties assigned to existing positions. Amendments or revisions shall be submitted to the code reviewing body within 90 days after the changed circumstances necessitating the amendments have become apparent. If after nine months following the occurrence of those changes the Conflict of Interest Code has not been amended or revised, the superior court may issue any appropriate order in an action brought under the procedures set forth in Section 87305.

(b) Notwithstanding subdivision (a), every state agency shall submit to the code reviewing body a biennial report identifying changes in its code, including, but not limited to, all new positions designated pursuant to subdivision (a) of Section 87302, changes in the list of reportable sources of income, and relevant changes in the duties assigned to existing positions. These reports shall be submitted no later than March 1 of each odd-numbered year.

(Amended by Stats. 1991, Ch. 491, Sec. 5. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87306.5

(a) No later than July 1 of each even-numbered year, the code reviewing body shall direct every local agency which has adopted a Conflict of Interest Code in accordance with this title to review its Conflict of Interest Code and, if a change in its code is necessitated by changed circumstances, submit an amended Conflict of Interest Code in accordance with subdivision (a) of Section 87302 and Section 87303 to the code reviewing body.

(b) Upon review of its code, if no change in the code is required, the local agency head shall submit a written statement to that effect to the code reviewing body no later than October 1 of the same year.

(Added by Stats. 1990, Ch. 1075, Sec. 5.)



87307

An agency may at any time amend its Conflict of Interest Code, subject to the provisions of Section 87303, either upon its own initiative or in response to a petition submitted by an officer, employee, member or consultant of the agency, or a resident of the jurisdiction. If the agency fails to act upon such a petition within ninety days, the petition shall be deemed denied. Within thirty days after the denial of a petition, the petitioner may appeal to the code reviewing body. The code reviewing body shall either dismiss the appeal or issue an appropriate order to the agency within ninety days.

(Added June 4, 1974, by initiative Proposition 9.)



87308

Judicial review of any action of a code reviewing body under this chapter may be sought by the commission, by the agency, by an officer, employee, member or consultant of the agency, or by a resident of the jurisdiction.

(Amended by Stats. 1980, Ch. 765. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



87309

No Conflict of Interest Code or amendment shall be approved by the code reviewing body or upheld by a court if it:

(a) Fails to provide reasonable assurance that all foreseeable potential conflict of interest situations will be disclosed or prevented;

(b) Fails to provide to each affected person a clear and specific statement of his duties under the Code; or

(c) Fails to adequately differentiate between designated employees with different powers and responsibilities.

(Added June 4, 1974, by initiative Proposition 9.)



87310

If the duties of a designated employee are so broad or indefinable that the requirements of Section 87309 cannot be complied with, the Conflict of Interest Code shall require the designated employee to comply with the requirements of Article 2 of this chapter.

(Added June 4, 1974, by initiative Proposition 9.)



87311

The review of proposed Conflict of Interest Codes by the Commission and by the Attorney General and the preparation of proposed Conflict of Interest Codes by state agencies shall be subject to the Administrative Procedure Act. The review and preparation of Conflict of Interest Codes by local government agencies shall be carried out under procedures which guarantee to officers, employees, members, and consultants of the agency and to residents of the jurisdiction adequate notice and a fair opportunity to present their views.

(Added June 4, 1974, by initiative Proposition 9.)



87311.5

(a) Notwithstanding the provisions of Section 87311, the review of the Conflict of Interest Code of an agency in the judicial branch of government shall not be subject to the provisions of the Administrative Procedure Act. The review and preparation of Conflict of Interest Codes by these agencies shall be carried out under procedures which guarantee to officers, employees, members, and consultants of the agency and to residents of the jurisdiction adequate notice and a fair opportunity to present their views.

(b) Conflict of Interest Codes of the Judicial Council, the Commission on Judicial Performance, and the Board of Governors and designated employees of the State Bar of California shall not be subject to the provisions of subdivision (c) of Section 87302.

(Added by Stats. 1984, Ch. 727, Sec. 8. Operative July 1, 1985, by Sec. 12 of Ch. 727.)



87312

The Commission shall, upon request, provide technical assistance to agencies in the preparation of Conflict of Interest Codes. Such assistance may include the preparation of model provisions for various types of agencies. Nothing in this section shall relieve each agency of the responsibility for adopting a Conflict of Interest Code appropriate to its individual circumstances.

(Added June 4, 1974, by initiative Proposition 9.)



87313

No person shall make a gift of fifty dollars ($50) or more in a calendar month on behalf of another, or while acting as the intermediary or agent of another to a person whom he knows or has reason to know may be required to disclose the gift pursuant to a conflict of interest code, without disclosing to the recipient of the gift both his own full name, street address, and business activity, if any, and the full name, street address, and business activity, if any, of the actual donor. The recipient of the gift shall include in his Statement of Economic Interests the full name, street address, and business activity, if any, of the intermediary or agent and the actual donor.

(Amended by Stats. 1984, Ch. 931, Sec. 9.)



87314

(a) A board, commission, or agency of a public pension or retirement system shall attach to its Conflict of Interest Code an appendix entitled “Agency Positions that Manage Public Investments for Purposes of Section 87200 of the Government Code.” The appendix shall list each position with the board, commission, or agency for which an individual occupying the position is required to file a Statement of Economic Interests as a public official who manages public investments within the meaning of Section 87200. The board, commission, or agency shall post the appendix on its Internet Web site in a manner that makes it easily identifiable and accessible by persons who view that Web site.

(b) (1) For purposes of this section, “public official who manages public investments” includes a salaried or unsalaried member of a committee, board, commission, or other entity that exists as, or within, a governmental agency and that possesses decisionmaking authority.

(2) A committee, board, commission, or other entity possesses decisionmaking authority for purposes of this section if any of the following apply:

(A) The entity may make a final governmental decision.

(B) The entity may compel a governmental decision or prevent a governmental decision, either by virtue of possessing exclusive power to initiate the decision or by having veto authority that may not be overridden.

(C) The entity makes substantive recommendations that are, and over an extended period of time have been, regularly approved, without significant amendment or modification, by another public official or governmental agency.

(3) A committee, board, commission, or other entity does not possess decisionmaking authority for purposes of this section if it is formed for the sole purpose of researching a subject and preparing a report or recommendation for submission to another governmental entity that has final decisionmaking authority.

(Added by Stats. 2010, Ch. 702, Sec. 1. Effective January 1, 2011.)






ARTICLE 3.5 - Multiagency Filers

87350

Notwithstanding any other provision of this title, a person required to file more than one assuming office statement, statement of economic interests, or leaving office statement, due to his or her status as a designated employee for more than one joint powers insurance agency, may elect to file a multiagency statement disclosing all investments in entities doing business in the state, all interests in real property located within the state, and all income received during the applicable time period, in lieu of filing the disclosure statements for each agency.

The filer shall notify the commission of his or her decision to become a multiagency filer. This status shall continue until revoked by the filer.

(Added by Stats. 1990, Ch. 69, Sec. 1.)






ARTICLE 4 - Disqualification of Former Officers and Employees

87400

Unless the contrary is stated or clearly appears from the context, the definitions set forth in this section shall govern the interpretation of this article.

(a) “State administrative agency” means every state office, department, division, bureau, board and commission, but does not include the Legislature, the courts or any agency in the judicial branch of government.

(b) “State administrative official” means every member, officer, employee or consultant of a state administrative agency who as part of his or her official responsibilities engages in any judicial, quasi-judicial or other proceeding in other than a purely clerical, secretarial or ministerial capacity.

(c) “Judicial, quasi-judicial or other proceeding” means any proceeding, application, request for a ruling or other determination, contract, claim, controversy, investigation, charge, accusation, arrest or other particular matter involving a specific party or parties in any court or state administrative agency, including but not limited to any proceeding governed by Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code.

(d) “Participated” means to have taken part personally and substantially through decision, approval, disapproval, formal written recommendation, rendering advice on a substantial basis, investigation or use of confidential information as an officer or employee, but excluding approval, disapproval or rendering of legal advisory opinions to departmental or agency staff which do not involve a specific party or parties.

(Added by Stats. 1980, Ch. 66.)



87401

No former state administrative official, after the termination of his or her employment or term of office, shall for compensation act as agent or attorney for, or otherwise represent, any other person (other than the State of California) before any court or state administrative agency or any officer or employee thereof by making any formal or informal appearance, or by making any oral or written communication with the intent to influence, in connection with any judicial, quasi-judicial or other proceeding if both of the following apply:

(a) The State of California is a party or has a direct and substantial interest.

(b) The proceeding is one in which the former state administrative official participated.

(Amended by Stats. 1985, Ch. 775, Sec. 5.)



87402

No former state administrative official, after the termination of his or her employment or term of office shall for compensation aid, advise, counsel, consult or assist in representing any other person (except the State of California) in any proceeding in which the official would be prohibited from appearing under Section 87401.

(Added by Stats. 1980, Ch. 66.)



87403

The prohibitions contained in Sections 87401 and 87402 shall not apply:

(a) To prevent a former state administrative official from making or providing a statement, which is based on the former state administrative official’s own special knowledge in the particular area that is the subject of the statement, provided that no compensation is thereby received other than that regularly provided for by law or regulation for witnesses; or

(b) To communications made solely for the purpose of furnishing information by a former state administrative official if the court or state administrative agency to which the communication is directed makes findings in writing that:

(1) The former state administrative official has outstanding and otherwise unavailable qualifications;

(2) The former state administrative official is acting with respect to a particular matter which requires such qualifications; and

(3) The public interest would be served by the participation of the former state administrative official; or

(c) With respect to appearances or communications in a proceeding in which a court or state administrative agency has issued a final order, decree, decision or judgment but has retained jurisdiction if the state administrative agency of former employment gives its consent by determining that:

(1) At least five years have elapsed since the termination of the former state administrative official’s employment or term of office; and

(2) The public interest would not be harmed.

(Added by Stats. 1980, Ch. 66.)



87404

Upon the petition of any interested person or party, the court or the presiding or other officer, including but not limited to a hearing officer serving pursuant to Section 11512 of the Government Code, in any judicial, quasi-judicial or other proceeding, including but not limited to any proceeding pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code may, after notice and an opportunity for a hearing, exclude any person found to be in violation of this article from further participation, or from assisting or counseling any other participant, in the proceeding then pending before such court or presiding or other officer.

(Added by Stats. 1980, Ch. 66.)



87405

The requirements imposed by this article shall not apply to any person who left government service prior to the effective date of this article except that any such person who returns to government service on or after the effective date of this article shall thereafter be covered thereby.

(Added by Stats. 1980, Ch. 66.)



87406

(a) This section shall be known, and may be cited, as the Milton Marks Postgovernment Employment Restrictions Act of 1990.

(b) No Member of the Legislature, for a period of one year after leaving office, shall, for compensation, act as agent or attorney for, or otherwise represent, any other person by making any formal or informal appearance, or by making any oral or written communication, before the Legislature, any committee or subcommittee thereof, any present Member of the Legislature, or any officer or employee thereof, if the appearance or communication is made for the purpose of influencing legislative action.

(c) No elected state officer, other than a Member of the Legislature, for a period of one year after leaving office, shall, for compensation, act as agent or attorney for, or otherwise represent, any other person by making any formal or informal appearance, or by making any oral or written communication, before any state administrative agency, or any officer or employee thereof, if the appearance or communication is for the purpose of influencing administrative action, or influencing any action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, grant, or contract, or the sale or purchase of goods or property. For purposes of this subdivision, an appearance before a “state administrative agency” does not include an appearance in a court of law, before an administrative law judge, or before the Workers’ Compensation Appeals Board.

(d) (1) No designated employee of a state administrative agency, any officer, employee, or consultant of a state administrative agency who holds a position which entails the making, or participation in the making, of decisions which may foreseeably have a material effect on any financial interest, and no member of a state administrative agency, for a period of one year after leaving office or employment, shall, for compensation, act as agent or attorney for, or otherwise represent, any other person, by making any formal or informal appearance, or by making any oral or written communication, before any state administrative agency, or officer or employee thereof, for which he or she worked or represented during the 12 months before leaving office or employment, if the appearance or communication is made for the purpose of influencing administrative or legislative action, or influencing any action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, grant, or contract, or the sale or purchase of goods or property. For purposes of this paragraph, an appearance before a state administrative agency does not include an appearance in a court of law, before an administrative law judge, or before the Workers’ Compensation Appeals Board. The prohibition of this paragraph shall only apply to designated employees employed by a state administrative agency on or after January 7, 1991.

(2) For purposes of paragraph (1), a state administrative agency of a designated employee of the Governor’s office includes any state administrative agency subject to the direction and control of the Governor.

(e) The prohibitions contained in subdivisions (b), (c), and (d) shall not apply to any individual subject to this section who is or becomes any of the following:

(1) An officer or employee of another state agency, board, or commission if the appearance or communication is for the purpose of influencing legislative or administrative action on behalf of the state agency, board, or commission.

(2) An official holding an elective office of a local government agency if the appearance or communication is for the purpose of influencing legislative or administrative action on behalf of the local government agency.

(f) This section shall become operative on January 1, 1991, but only if Senate Constitutional Amendment No. 32 of the 1989–90 Regular Session is approved by the voters. With respect to Members of the Legislature whose current term of office on January 1, 1991, began in December 1988, this section shall not apply until January 1, 1993.

(Amended by Stats. 1999, Ch. 10, Sec. 1. Effective April 15, 1999.)



87406.1

(a) For purposes of this section, “district” means an air pollution control district or air quality management district and “district board” means the governing body of an air pollution control district or an air quality management district.

(b) No former member of a district board, and no former officer or employee of a district who held a position which entailed the making, or participation in the making, of decisions which may foreseeably have a material effect on any financial interest, shall, for a period of one year after leaving that office or employment, act as agent or attorney for, or otherwise represent, for compensation, any other person, by making any formal or informal appearance before, or by making any oral or written communication to, that district board, or any committee, subcommittee, or present member of that district board, or any officer or employee of the district, if the appearance or communication is made for the purpose of influencing regulatory action.

(c) Subdivision (b) shall not apply to any individual who is, at the time of the appearance or communication, a board member, officer, or employee of another district or an employee or representative of a public agency.

(d) This section applies to members and former members of district hearing boards.

(Added by Stats. 1994, Ch. 747, Sec. 1. Effective January 1, 1995.)



87406.3

(a) A local elected official, chief administrative officer of a county, city manager, or general manager or chief administrator of a special district who held a position with a local government agency as defined in Section 82041 shall not, for a period of one year after leaving that office or employment, act as agent or attorney for, or otherwise represent, for compensation, any other person, by making any formal or informal appearance before, or by making any oral or written communication to, that local government agency, or any committee, subcommittee, or present member of that local government agency, or any officer or employee of the local government agency, if the appearance or communication is made for the purpose of influencing administrative or legislative action, or influencing any action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, grant, or contract, or the sale or purchase of goods or property.

(b) Subdivision (a) shall not apply to any individual who is, at the time of the appearance or communication, a board member, officer, or employee of another local government agency or an employee or representative of a public agency and is appearing or communicating on behalf of that agency.

(c) Nothing in this section shall preclude a local government agency from adopting an ordinance or policy that restricts the appearance of a former local official before that local government agency if that ordinance or policy is more restrictive than subdivision (a).

(d) Notwithstanding Sections 82002 and 82037, the following definitions shall apply for purposes of this section only:

(1) “Administrative action” means the proposal, drafting, development, consideration, amendment, enactment, or defeat by any local government agency of any matter, including any rule, regulation, or other action in any regulatory proceeding, whether quasi-legislative or quasi-judicial. Administrative action does not include any action that is solely ministerial.

(2) “Legislative action” means the drafting, introduction, modification, enactment, defeat, approval, or veto of any ordinance, amendment, resolution, report, nomination, or other matter by the legislative body of a local government agency or by any committee or subcommittee thereof, or by a member or employee of the legislative body of the local government agency acting in his or her official capacity.

(e) This section shall become operative on July 1, 2006.

(Added by Stats. 2005, Ch. 680, Sec. 1. Effective January 1, 2006. Section operative July 1, 2006, by its own provisions.)



87407

No public official shall make, participate in making, or use his or her official position to influence, any governmental decision directly relating to any person with whom he or she is negotiating, or has any arrangement concerning, prospective employment.

(Amended by Stats. 2003, Ch. 778, Sec. 1. Effective January 1, 2004.)



87408

(a) A member of the Board of Administration of the Public Employees’ Retirement System, an individual in a position designated in subdivision (a) or (e) of Section 20098, or an information technology or health benefits manager with a career executive assignment designation with the Public Employees’ Retirement System, for a period of four years after leaving that office or position, shall not, for compensation, act as an agent or attorney for, or otherwise represent, any other person, except the state, by making a formal or informal appearance before, or an oral or written communication to, the Public Employees’ Retirement System, or an officer or employee thereof, if the appearance or communication is made for the purpose of influencing administrative or legislative action, or influencing an action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, grant, or contract, or the sale or purchase of goods or property.

(b) A member of the Teachers’ Retirement Board, an individual in a position designated in subdivision (a) or (d) of Section 22212.5 of the Education Code, or an information technology manager with a career executive assignment designation with the State Teachers’ Retirement System, for a period of four years after leaving that office or position, shall not, for compensation, act as an agent or attorney for, or otherwise represent, any other person, except the state, by making a formal or informal appearance before, or an oral or written communication to, the State Teachers’ Retirement System, or an officer or employee thereof, if the appearance or communication is made for the purpose of influencing administrative or legislative action, or influencing an action or proceeding involving the issuance, amendment, awarding, or revocation of a permit, license, grant, or contract, or the sale or purchase of goods or property.

(Added by Stats. 2011, Ch. 551, Sec. 1. Effective January 1, 2012.)



87409

(a) A member of the Board of Administration of the Public Employees’ Retirement System, an individual in a position designated in subdivision (a) or (e) of Section 20098, or an information technology or health benefits manager with a career executive assignment designation with the Public Employees’ Retirement System, for a period of two years after leaving that office or position, shall not, for compensation, aid, advise, consult with, or assist a business entity in obtaining the award of, or in negotiating, a contract or contract amendment with the Public Employees’ Retirement System.

(b) A member of the Teachers’ Retirement Board, an individual in a position designated in subdivision (a) or (d) of Section 22212.5 of the Education Code, or an information technology manager with a career executive assignment designation with the State Teachers’ Retirement System, for a period of two years after leaving that office or position, shall not, for compensation, aid, advise, consult with, or assist a business entity in obtaining the award of, or in negotiating, a contract or contract amendment with the State Teachers’ Retirement System.

(c) For purposes of this section, “business entity” has the same meaning as set forth in Section 82005, and includes a parent or subsidiary of a business entity.

(Added by Stats. 2011, Ch. 551, Sec. 2. Effective January 1, 2012.)



87410

(a) A member of the Board of Administration of the Public Employees’ Retirement System or an individual in a position designated in subdivision (a) or (e) of Section 20098, for a period of 10 years after leaving that office or position, shall not accept compensation for providing services as a placement agent in connection with investments or other business of the Public Employees’ Retirement System or the State Teachers’ Retirement System.

(b) A member of the Teachers’ Retirement Board or an individual in a position designated in subdivision (a) or (d) of Section 22212.5 of the Education Code, for a period of 10 years after leaving that office or position, shall not accept compensation for providing services as a placement agent in connection with investments or other business of the State Teachers’ Retirement System or the Public Employees’ Retirement System.

(Added by Stats. 2011, Ch. 551, Sec. 3. Effective January 1, 2012.)






ARTICLE 4.5 - Disqualification of State Officers and Employees

87450

(a) In addition to the provisions of Article 1 (commencing with Section 87100), no state administrative official shall make, participate in making, or use his or her official position to influence any governmental decision directly relating to any contract where the state administrative official knows or has reason to know that any party to the contract is a person with whom the state administrative official, or any member of his or her immediate family, has engaged in any business transaction or transactions on terms not available to members of the public, regarding any investment or interest in real property, or the rendering of goods or services totaling in value one thousand dollars ($1,000) or more within 12 months prior to the time the official action is to be performed.

(b) As used in subdivision (a), “state administrative official” has the same meaning as defined in Section 87400.

(Added by Stats. 1986, Ch. 653, Sec. 1.)






ARTICLE 4.6 - Loans to Public Officials

87460

(a) No elected officer of a state or local government agency shall, from the date of his or her election to office through the date that he or she vacates office, receive a personal loan from any officer, employee, member, or consultant of the state or local government agency in which the elected officer holds office or over which the elected officer’s agency has direction and control.

(b) No public official who is required to file a statement of economic interests pursuant to Section 87200 and no public official who is exempt from the state civil service system pursuant to subdivisions (c), (d), (e), (f), and (g) of Section 4 of Article VII of the Constitution shall, while he or she holds office, receive a personal loan from any officer, employee, member, or consultant of the state or local government agency in which the public official holds office or over which the public official’s agency has direction and control. This subdivision shall not apply to loans made to a public official whose duties are solely secretarial, clerical, or manual.

(c) No elected officer of a state or local government agency shall, from the date of his or her election to office through the date that he or she vacates office, receive a personal loan from any person who has a contract with the state or local government agency to which that elected officer has been elected or over which that elected officer’s agency has direction and control. This subdivision shall not apply to loans made by banks or other financial institutions or to any indebtedness created as part of a retail installment or credit card transaction, if the loan is made or the indebtedness created in the lender’s regular course of business on terms available to members of the public without regard to the elected officer’s official status.

(d) No public official who is required to file a statement of economic interests pursuant to Section 87200 and no public official who is exempt from the state civil service system pursuant to subdivisions (c), (d), (e), (f), and (g) of Section 4 of Article VII of the Constitution shall, while he or she holds office, receive a personal loan from any person who has a contract with the state or local government agency to which that elected officer has been elected or over which that elected officer’s agency has direction and control. This subdivision shall not apply to loans made by banks or other financial institutions or to any indebtedness created as part of a retail installment or credit card transaction, if the loan is made or the indebtedness created in the lender’s regular course of business on terms available to members of the public without regard to the elected officer’s official status. This subdivision shall not apply to loans made to a public official whose duties are solely secretarial, clerical, or manual.

(e) This section shall not apply to the following:

(1) Loans made to the campaign committee of an elected officer or candidate for elective office.

(2) Loans made by a public official’s spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin, or the spouse of any such persons, provided that the person making the loan is not acting as an agent or intermediary for any person not otherwise exempted under this section.

(3) Loans from a person which, in the aggregate, do not exceed two hundred fifty dollars ($250) at any given time.

(4) Loans made, or offered in writing, before the operative date of this section.

(Added by Stats. 1997, Ch. 638, Sec. 2. Effective January 1, 1998.)



87461

(a) Except as set forth in subdivision (b), no elected officer of a state or local government agency shall, from the date of his or her election to office through the date he or she vacates office, receive a personal loan of five hundred dollars ($500) or more, except when the loan is in writing and clearly states the terms of the loan, including the parties to the loan agreement, date of the loan, amount of the loan, term of the loan, date or dates when payments shall be due on the loan and the amount of the payments, and the rate of interest paid on the loan.

(b) This section shall not apply to the following types of loans:

(1) Loans made to the campaign committee of the elected officer.

(2) Loans made to the elected officer by his or her spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin, or the spouse of any such person, provided that the person making the loan is not acting as an agent or intermediary for any person not otherwise exempted under this section.

(3) Loans made, or offered in writing, before the operative date of this section.

(c) Nothing in this section shall exempt any person from any other provisions of this title.

(Added by Stats. 1997, Ch. 638, Sec. 2. Effective January 1, 1998.)



87462

(a) Except as set forth in subdivision (b), a personal loan shall become a gift to the debtor for the purposes of this title in the following circumstances:

(1) If the loan has a defined date or dates for repayment, when the statute of limitations for filing an action for default has expired.

(2) If the loan has no defined date or dates for repayment, when one year has elapsed from the later of the following:

(A) The date the loan was made.

(B) The date the last payment of one hundred dollars ($100) or more was made on the loan.

(C) The date upon which the debtor has made payments on the loan aggregating to less than two hundred fifty dollars ($250) during the previous 12 months.

(b) This section shall not apply to the following types of loans:

(1) A loan made to the campaign committee of an elected officer or a candidate for elective office.

(2) A loan that would otherwise not be a gift as defined in this title.

(3) A loan that would otherwise be a gift as set forth under paragraph (a), but on which the creditor has taken reasonable action to collect the balance due.

(4) A loan that would otherwise be a gift as set forth under paragraph (a), but on which the creditor, based on reasonable business considerations, has not undertaken collection action. Except in a criminal action, a creditor who claims that a loan is not a gift on the basis of this paragraph has the burden of proving that the decision for not taking collection action was based on reasonable business considerations.

(5) A loan made to a debtor who has filed for bankruptcy and the loan is ultimately discharged in bankruptcy.

(c) Nothing in this section shall exempt any person from any other provisions of this title.

(Added by Stats. 1997, Ch. 638, Sec. 2. Effective January 1, 1998.)






ARTICLE 5 - Filing

87500

Statements of economic interests required by this chapter shall be filed as follows:

(a) Statewide elected officer—one original with the agency, which shall make and retain a copy and forward the original to the Commission. The Commission shall be the filing officer.

(b) Candidates for statewide elective office—one original and one copy with the person with whom the candidate’s declaration of candidacy is filed, who shall forward the original to the Commission. The Commission shall be the filing officer.

(c) Members of the Legislature and State Board of Equalization—one original with the agency, which shall make and retain a copy and forward the original to the Commission. The Commission shall be the filing officer.

(d) Candidates for the Legislature or the State Board of Equalization—one original and one copy with the person with whom the candidate’s declaration of candidacy is filed, who shall forward the original to the Commission. The Commission shall be the filing officer.

(e) Persons holding the office of chief administrative officer and candidates for and persons holding the office of district attorney, county counsel, county treasurer, and member of the board of supervisors—one original with the county clerk, who shall make and retain a copy and forward the original to the Commission, which shall be the filing officer.

(f) Persons holding the office of city manager or, if there is no city manager, the chief administrative officer, and candidates for and persons holding the office of city council member, city treasurer, city attorney, and mayor—one original with the city clerk, who shall make and retain a copy and forward the original to the Commission, which shall be the filing officer.

(g) Members of the Public Utilities Commission, members of the State Energy Resources Conservation and Development Commission, planning commissioners, and members of the California Coastal Commission—one original with the agency, which shall make and retain a copy and forward the original to the Commission, which shall be the filing officer.

(h) Persons appointed to other state boards, commissions, or similar multimember bodies of the state—one original with the respective board, commission, or body. The original shall be handled as set forth in the Conflict of Interest Code of the respective board, commission, or body. If the board, commission, or body is not required by its Conflict of Interest Code to send the original to the Commission, it shall forward a copy to the Commission.

(i) Members of the Fair Political Practices Commission—one original with the Commission, which shall make and retain a copy and forward the original to the office of the Attorney General, which shall be the filing officer.

(j) Judges and court commissioners—one original with the clerk of the court, who shall make and retain a copy and forward the original to the Commission, which shall be the filing officer. Original statements of candidates for the office of judge shall be filed with the person with whom the candidate’s declaration of candidacy is filed, who shall retain a copy and forward the original to the Commission, which shall be the filing officer.

(k) Except as provided in subdivision (l), heads of agencies, members of boards or commissions not under a department of state government, and members of boards or commissions not under the jurisdiction of a local legislative body—one original with the agency, which shall make and retain a copy and forward the original to the code reviewing body, which shall be the filing officer. The code reviewing body may provide that the original be filed directly with the code reviewing body and that no copy be retained by the agency.

(l) Heads of local government agencies and members of local government boards or commissions, for which the Fair Political Practices Commission is the code reviewing body—one original to the agency or board or commission, which shall be the filing officer, unless, at its discretion, the Fair Political Practices Commission elects to act as the filing officer. In this instance, the original shall be filed with the agency, board, or commission, which shall make and retain a copy and forward the original to the Fair Political Practices Commission.

(m) Designated employees of the Legislature—one original with the house of the Legislature by which the designated employee is employed. Each house of the Legislature may provide that the originals of statements filed by its designated employees be filed directly with the Commission, and that no copies be retained by that house.

(n) Designated employees under contract to more than one joint powers insurance agency and who elect to file a multiagency statement pursuant to Section 87350—the original of the statement with the Commission, which shall be the filing officer, and, with each agency with which they are under contract, a statement declaring that their statement of economic interests is on file with the Commission and available upon request.

(o) Members of a state licensing or regulatory board, bureau, or commission—one original with the agency, which shall make and retain a copy and forward the original to the Commission, which shall be the filing officer.

(p) Persons not mentioned above—one original with the agency or with the code reviewing body, as provided by the code reviewing body in the agency’s conflict of interest code.

(Amended by Stats. 2011, Ch. 252, Sec. 1. Effective January 1, 2012.)



87500.2

(a) An agency may permit the electronic filing of a statement of economic interests required by Article 2 (commencing with Section 87200) or Article 3 (commencing with Section 87300), including amendments, in accordance with regulations adopted by the Commission.

(b) In consultation with interested agencies, the Commission shall use common database integration features in developing database design requirements for all electronic filings that may be used.

(c) (1) An agency that intends to permit electronic filing of a statement of economic interests shall submit a proposal, which shall include a description of the electronic filing system that the agency proposes to use, to the Commission for approval and certification. An agency that submits a proposal shall include a fee of one thousand dollars ($1,000) that is payable to the Commission for the costs of approving and certifying the proposal. However, the Counties of Los Angeles, Orange, Santa Clara, and Ventura and the City of Long Beach, which participated in the pilot program pursuant to Section 87500.1, shall not be required to pay the one thousand dollar ($1,000) fee.

(2) An agency shall not charge a person to electronically file a statement of economic interests.

(3) The Commission shall review an agency’s proposal for compliance with the system requirement regulations adopted pursuant to subdivisions (a) and (b) and the requirements of subdivision (d). If the proposed system complies with these requirements, the Commission shall approve and certify the agency’s electronic filing system as soon as practicable after receiving the agency’s submitted proposal.

(d) An agency’s proposed electronic filing system shall meet the following requirements:

(1) A statement of economic interests filed electronically shall include an electronic transmission that is submitted under penalty of perjury and that conforms to subdivision (b) of Section 1633.11 of the Civil Code.

(2) (A) The agency’s filing officer shall issue to a person who electronically files his or her statement of economic interests or amendment an electronic confirmation that notifies the filer that his or her statement of economic interests or amendment was received. The confirmation shall include the date and the time that the statement of economic interests or amendment was received by the filing officer and the method by which the filer may view and print the data received by the filing officer.

(B) A copy retained by the filer of a statement of economic interests or amendment that was electronically filed and the confirmation issued pursuant to subparagraph (A) that shows that the filer timely filed his or her statement of economic interests or amendment shall create a rebuttable presumption that the filer timely filed his or her statement of economic interests or amendment.

(3) The agency shall utilize an electronic filing system that includes layered security to ensure data integrity. The system shall have the capability to uniquely identify a filer electronically when he or she accesses the electronic filing system. The operational process for the system shall include industry best practices to ensure that the security and integrity of the data and information contained in the statement of economic interests are not jeopardized or compromised.

(4) The agency shall provide the public with a copy of an official’s statement of economic interests upon request, in accordance with Section 81008. The copy of the electronically filed statement of economic interests shall be identical to the statement of economic interests published by the Commission and shall include the date that the statement was filed.

(e) The Commission may adopt regulations to require that an agency redact information on a statement of economic interests prior to posting the statement of economic interests on the Internet.

(f) The Commission may conduct discretionary audits of an agency’s approved and certified electronic filing system to evaluate its performance and compliance with the requirements of this section.

(g) The Commission shall accept an electronic copy of a statement of economic interests that is forwarded to it by an agency that has received an electronically filed statement from a filer pursuant to this section.

(h) A city or county that developed an electronic filing system pursuant to the pilot program established by Section 87500.1 may continue to use that system for purposes of this section, including, but not limited to, the time during which the Commission is adopting the regulations required by this section. However, after the Commission’s regulations take effect, the city or county shall submit a description of its electronic filing system to the Commission for approval and certification, within a reasonable time to be determined by the Commission. A city or county shall not continue to use an electronic filing system originally developed for purposes of Section 87500.1 if the Commission does not approve and certify that electronic filing system as complying with the requirements of the Commission’s regulations and the other requirements of this section.

(Added by Stats. 2012, Ch. 500, Sec. 1. Effective September 24, 2012.)



87500.3

(a) The Commission may develop and operate an online system for filing statements of economic interests required by Article 2 (commencing with Section 87200) and Article 3 (commencing with Section 87300). Consistent with Section 87500.4, the online system shall enable a filer to comply with the requirements of this chapter relating to the filing of statements of economic interests and shall include, but not be limited to, both of the following:

(1) A means or method whereby a filer may electronically file, free of charge, a statement of economic interests that includes an electronic transmission that is submitted under penalty of perjury in conformity with Section 81004 of this code and subdivision (b) of Section 1633.11 of the Civil Code.

(2) Security safeguards that include firewalls, data encryption, secure authentication, and all necessary hardware and software and industry best practices to ensure that the security and integrity of the data and information contained in each statement of economic interests are not jeopardized or compromised.

(b) (1) A system developed pursuant to subdivision (a) shall issue to a person who electronically files his or her statement of economic interests, or an amendment to a statement of economic interests, an electronic confirmation that notifies the filer that his or her statement of economic interests or amendment was received. The confirmation shall include the date and the time that the statement of economic interests or amendment was received and the method by which the filer may view and print the data received.

(2) A paper copy retained by the filer of a statement of economic interests or amendment that was electronically filed and the confirmation issued pursuant to paragraph (1) that shows that the filer timely filed his or her statement of economic interests or amendment shall create a rebuttable presumption that the filer filed his or her statement of economic interests or amendment on time.

(c) If the Commission develops an online system pursuant to subdivision (a), it shall conduct public hearings to receive input on the implementation of that system, maintain ongoing coordination among affected state and local agencies as necessary, and develop training and assistance programs for state and local filing officers and filers regarding use of the online system for filing statements of economic interests.

(d) (1) Except as provided in paragraph (2), the Commission may make all the data filed on a system developed pursuant to subdivision (a) available on the Commission’s Internet Web site in an easily understood format that provides the greatest public access, and shall provide assistance to those seeking public access to the information.

(2) The Commission shall redact private information, including, but not limited to, the signatures of filers, from the data that is made available on the Internet pursuant to this subdivision. The Commission shall develop and implement a policy regarding redaction of private information for the purposes of this paragraph, and shall conduct one or more public hearings to receive input on the development of that policy.

(Added by Stats. 2013, Ch. 643, Sec. 1. Effective October 8, 2013.)



87500.4

(a) If the Commission establishes an online system pursuant to Section 87500.3, the Commission shall specify which categories of persons described in Section 87500 may file statements of economic interests electronically through the online system established by the Commission.

(b) (1) If the Commission, pursuant to subdivision (a), specifies that persons described in Section 87500 may file statements of economic interests electronically through the online system established by the Commission, the Commission, upon authorization by the filing officer designated by Section 87500, shall assume the duties of the filing officer for each filer within each category of filers authorized to file electronically through the online system, irrespective of whether the filer elects to file his or her statement of economic interests electronically or on paper with the Commission. A filing officer who does not authorize the Commission to assume his or her duties as described in this paragraph shall continue to perform the duties prescribed in Section 81010. The filing officer duties assumed by the Commission with respect to each filer in each authorized category shall include, but not be limited to, all of the following:

(A) Notifying the filer of his or her filing obligation.

(B) Receiving the filer’s statement of economic interests.

(C) Ensuring compliance with filing requirements in the event the filer fails to file in a timely manner or is required to amend his or her statement of economic interests.

(D) Distributing to filing officers copies of the completed statement of economic interests of a person who is required by this chapter to file more than one statement of economic interests for each period, and who, despite being authorized to file the statement with the Commission electronically, elects to file the statement with the Commission using a paper form.

(2) If the Commission assumes the duties of a filing officer pursuant to this subdivision, the filing officer whose duties are assumed shall provide to the Commission, in a manner prescribed by the Commission, the name and contact information for each filer in the filing officer’s jurisdiction.

(c) The Commission shall notify a filing officer who may be affected by a determination of the Commission pursuant to this section to authorize a category of filers to file electronically, no later than six months before the implementation of that determination, in order to allow adequate preparation for implementation.

(d) A person who is required by this chapter to file more than one statement of economic interests for each reporting period and who files his or her statements of economic interests with the Commission electronically after being authorized to do so pursuant to Section 87500.3 is not required to file a statement of economic interests with any other person or agency. If a filer authorized to file electronically with the Commission files with the Commission on paper, the Commission shall distribute copies of the statement to any other filing officers pursuant to subparagraph (D) of paragraph (1) of subdivision (b).

(e) (1) After the Commission makes an initial determination pursuant to subdivision (a) regarding which categories of persons described in Section 87500 are permitted to file statements of economic interests electronically through the online system established by the Commission, the Commission may subsequently revise its determination at any time.

(2) In accordance with Section 87500.3, the Commission shall continue to conduct public hearings and receive input on the implementation of the online system, and that input shall inform any decision by the Commission to revise, pursuant to paragraph (1), its determination of which categories of persons described in Section 87500 are permitted to file statements of economic interests electronically through the online system established by the Commission.

(Added by Stats. 2013, Ch. 643, Sec. 2. Effective October 8, 2013.)



87505

Each city clerk or county clerk who maintains an Internet Web site shall post on that Internet Web site a notification that includes all of the following:

(a) A list of the elected officers identified in Section 87200 who file statements of economic interests with that city clerk or county clerk pursuant to Section 87500.

(b) A statement that copies of the statements of economic interests filed by the elected officers described in subdivision (a) may be obtained by visiting the offices of the Commission or that city clerk or county clerk, as appropriate. The statement shall include the physical address for the Commission’s office and the city clerk’s office or the county clerk’s office, as appropriate.

(c) A link to the Commission’s Internet Web site and a statement that statements of economic interests for some state and local government agency elected officers may be available in an electronic format on the Commission’s Internet Web site.

(Added by Stats. 2012, Ch. 498, Sec. 1. Effective January 1, 2013.)









CHAPTER 8 - Ballot Pamphlet

88000

There shall be a state ballot pamphlet which shall be prepared by the Secretary of State.

(Added June 4, 1974, by initiative Proposition 9.)



88001

The ballot pamphlet shall contain all of the following:

(a) A complete copy of each state measure.

(b) A copy of the specific constitutional or statutory provision, if any, that would be repealed or revised by each state measure.

(c) A copy of the arguments and rebuttals for and against each state measure.

(d) A copy of the analysis of each state measure.

(e) Tables of contents, indexes, art work, graphics, and other materials that the Secretary of State determines will make the ballot pamphlet easier to understand or more useful for the average voter.

(f) A notice, conspicuously printed on the cover of the ballot pamphlet, indicating that additional copies of the ballot pamphlet will be mailed by the county elections official upon request.

(g) A written explanation of the judicial retention procedure as required by Section 9083 of the Elections Code.

(h) The Voter Bill of Rights pursuant to Section 2300 of the Elections Code.

(i) If the ballot contains an election for the office of United States Senator, information on candidates for United States Senator. A candidate for United States Senator may purchase the space to place a statement in the state ballot pamphlet that does not exceed 250 words. The statement may not make any reference to any opponent of the candidate. The statement shall be submitted in accordance with timeframes and procedures set forth by the Secretary of State for the preparation of the state ballot pamphlet.

(j) If the ballot contains a question as to the confirmation or retention of a justice of the Supreme Court, information on justices of the Supreme Court who are subject to confirmation or retention.

(k) If the ballot contains an election for the offices of President and Vice President of the United States, a notice that refers voters to the Secretary of State’s Internet Web site for information about candidates for the offices of President and Vice President of the United States.

(l) A written explanation of the appropriate election procedures for party-nominated, voter-nominated, and nonpartisan offices as required by Section 9083.5 of the Elections Code.

(m) A written explanation of the top 10 contributor lists required by Section 84223, including a description of the Internet Web sites where those lists are available to the public.

(Amended by Stats. 2014, Ch. 16, Sec. 8. Effective May 14, 2014. Operative July 1, 2014, by Stats. 2014, Ch. 16, Sec. 10. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



88002

The ballot pamphlet shall contain as to each state measure to be voted upon, the following in the order set forth in this section:

(a) (1) Upon the top portion of the first page and not exceeding one-third of the page shall appear:

(A) The identification of the measure by number and title.

(B) The official summary prepared by the Attorney General.

(C) The total number of votes cast for and against the measure in both the State Senate and Assembly if the measure was passed by the Legislature.

(2) The space in the title and summary that is used for an explanatory table prepared pursuant to paragraph (2) of subdivision (e) of Section 9087 of the Elections Code and Section 88003 shall not be included when measuring the amount of space the information described in paragraph (1) has taken for purposes of determining compliance with the restriction prohibiting the information described in paragraph (1) from exceeding one-third of the page.

(b) Beginning at the top of the right page shall appear the analysis prepared by the Legislative Analyst, provided that the analysis fits on a single page. If it does not fit on a single page, then the analysis shall begin on the lower portion of the first left page and shall continue on subsequent pages until it is completed.

(c) Immediately below the analysis prepared by the Legislative Analyst shall appear a printed statement that refers voters to the Secretary of State’s Internet Web site for a list of committees primarily formed to support or oppose a ballot measure, and information on how to access the committee’s top 10 contributors.

(d) Arguments for and against the measure shall be placed on the next left and right pages, respectively, following the page on which the analysis of the Legislative Analyst ends. The rebuttals shall be placed immediately below the arguments.

(e) If no argument against the measure has been submitted, the argument for the measure shall appear on the right page facing the analysis.

(f) The complete text of each measure shall appear at the back of the pamphlet. The text of the measure shall contain the provisions of the proposed measure and the existing provisions of law repealed or revised by the measure. The provisions of the proposed measure differing from the existing provisions of law affected shall be distinguished in print, so as to facilitate comparison.

(g) The following statement shall be printed at the bottom of each page where arguments appear: “Arguments printed on this page are the opinions of the authors and have not been checked for accuracy by any official agency.”

(Amended by Stats. 2014, Ch. 920, Sec. 3. Effective January 1, 2015. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



88002.5

(a) The ballot pamphlet shall also contain a section, located near the front of the pamphlet, that provides a concise summary of the general meaning and effect of “yes” and “no” votes on each state measure.

(b) The summary statements required by this section shall be prepared by the Legislative Analyst. These statements are not intended to provide comprehensive information on each measure. The Legislative Analyst shall be solely responsible for determining the contents of these statements. The statements shall be available for public examination and amendment pursuant to Section 88006.

(Added by Stats. 1999, Ch. 312, Sec. 29. Effective January 1, 2000.)



88003

The Legislative Analyst shall prepare an impartial analysis of the measure describing the measure and including a fiscal analysis of the measure showing the amount of any increase or decrease in revenue or cost to state or local government. Any estimate of increased cost to local governments shall be set out in boldface print in the ballot pamphlet. The analysis shall be written in clear and concise terms which will easily be understood by the average voter, and shall avoid the use of technical terms wherever possible. The analysis may contain background information, including the effect of the measure on existing law and the effect of enacted legislation which will become effective if the measure is adopted, and shall generally set forth in an impartial manner the information which the average voter needs to understand the measure adequately. The Legislative Analyst may contract with professional writers, educational specialists, or other persons for assistance in writing an analysis that fulfills the requirements of this section, including the requirement that the analysis be written so that it will be easily understood by the average voter. The Legislative Analyst may also request the assistance of any state department, agency, or official in preparing his or her analysis. Prior to submission of the analysis to the Secretary of State, the Legislative Analyst shall submit the analysis to a committee of five persons appointed by the Legislative Analyst for the purpose of reviewing the analysis to confirm its clarity and easy comprehension to the average voter. The committee shall be drawn from the public at large, and one member shall be a specialist in education, one shall be bilingual, and one shall be a professional writer. Members of the committee shall be reimbursed for reasonable and necessary expenses incurred in performing their duties. Within five days of the submission of the analysis to the committee, the committee shall make such recommendations to the Legislative Analyst as it deems appropriate to guarantee that the analysis can be easily understood by the average voter. The Legislative Analyst shall consider the committee’s recommendations, and he or she shall incorporate in the analysis those changes recommended by the committee that he or she deems to be appropriate. The Legislative Analyst is solely responsible for determining the content of the analysis required by this section. The title and summary of any measure which appears on the ballot shall be amended to contain a summary of the Legislative Analyst’s estimate of the net state and local government financial impact. For state bond measures that are submitted to the voters for their approval or rejection, the summary of the Legislative Analyst’s estimate of the net state and local government fiscal impact shall include an explanatory table of the information in the summary.

(Amended by Stats. 2011, Ch. 453, Sec. 4. Effective January 1, 2012. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



88004

Measures shall be printed in the ballot pamphlet, so far as possible, in the same order, manner and form in which they are designated upon the ballot.

(Added June 4, 1974, by initiative Proposition 9.)



88005

The ballot pamphlet shall be printed according to the following specifications:

(a) The pamphlet shall be printed in clear readable type, no less than 10-point, except that the text of any measure may be set forth in 8-point type.

(b) It shall be of a size and printed on a quality and weight of paper which in the judgment of the Secretary of State best serves the voters.

(c) The pamphlet shall contain a certificate of correctness by the Secretary of State.

(Amended by Stats. 2008, Ch. 133, Sec. 3. Effective July 17, 2008. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



88005.5

The Legislative Counsel shall prepare and proofread the texts of all measures and the provisions which are repealed or revised.

(Added June 4, 1974, by initiative Proposition 9.)



88006

Not less than 20 days before he or she submits the copy for the ballot pamphlet to the State Printer, the Secretary of State shall make the copy available for public examination. Any elector may seek a writ of mandate requiring the copy to be amended or deleted from the ballot pamphlet. A peremptory writ of mandate shall issue only upon clear and convincing proof that the copy in question is false, misleading or inconsistent with the requirements of this chapter or the Elections Code, and that issuance of the writ will not substantially interfere with the printing and distribution of the ballot pamphlet as required by law. Venue for a proceeding under this section shall be exclusively in Sacramento County. The Secretary of State shall be named as the respondent and the State Printer and the person or official who authored the copy in question shall be named as real parties in interest. If the proceeding is initiated by the Secretary of State, the State Printer shall be named as the respondent.

(Amended by Stats. 1996, Ch. 724, Sec. 22. Effective January 1, 1997. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



88007

Notwithstanding the provisions of Section 81012, the Legislature may without restriction amend this chapter to add to the ballot pamphlet information regarding candidates or any other information.

(Added June 4, 1974, by initiative Proposition 9.)






CHAPTER 9 - Incumbency

89000

Any provision of law to the contrary notwithstanding, the order of names of candidates on the ballot in every election shall be determined without regard to whether the candidate is an incumbent.

(Added June 4, 1974, by initiative Proposition 9.)



89001

No newsletter or other mass mailing shall be sent at public expense.

(Amended June 7, 1988, by initiative Proposition 73, Sec. 3. Note: This section was added on June 4, 1974, by initiative Prop. 9.)






CHAPTER 9.5 - Ethics

ARTICLE 1 - Honoraria

89501

(a) For purposes of this chapter, “honorarium” means, except as provided in subdivision (b), any payment made in consideration for any speech given, article published, or attendance at any public or private conference, convention, meeting, social event, meal, or like gathering.

(b) The term “honorarium” does not include:

(1) Earned income for personal services which are customarily provided in connection with the practice of a bona fide business, trade, or profession, such as teaching, practicing law, medicine, insurance, real estate, banking, or building contracting, unless the sole or predominant activity of the business, trade, or profession is making speeches. The commission shall adopt regulations to implement this subdivision.

(2) Any honorarium which is not used and, within 30 days after receipt, is either returned to the donor or delivered to the State Controller for donation to the General Fund, or in the case of a public official for local government agency, delivered to his or her agency for donation to an equivalent fund, without being claimed as a deduction from income for tax purposes.

(c) Section 89506 shall apply to all payments, advances, or reimbursements for travel and related lodging and subsistence.

(Repealed and added by Stats. 1995, Ch. 690, Sec. 2. Effective January 1, 1996.)



89502

(a) No elected state officer, elected officer of a local government agency, or other individual specified in Section 87200 shall accept any honorarium.

(b) (1) No candidate for elective state office, for judicial office, or for elective office in a local government agency shall accept any honorarium. A person shall be deemed a candidate for purposes of this subdivision when the person has filed a statement of organization as a committee for election to a state or local office, a declaration of intent, or a declaration of candidacy, whichever occurs first. A person shall not be deemed a candidate for purposes of this subdivision after he or she is sworn into the elective office, or, if the person lost the election after the person has terminated his or her campaign statement filing obligations for that office pursuant to Section 84214 or after certification of the election results, whichever is earlier.

(2) Paragraph (1) shall not apply to any person who is a candidate as described in paragraph (1) for judicial office on or before December 31, 1996.

(c) No member of a state board or commission and no designated employee of a state or local government agency shall accept an honorarium from any source if the member or employee would be required to report the receipt of income or gifts from that source on his or her statement of economic interests.

(d) This section shall not apply to a person in his or her capacity as judge. This section shall not apply to a person in his or her capacity as a part-time member of the governing board of any public institution of higher education unless that position is an elective office.

(Amended by Stats. 1996, Ch. 1056, Sec. 1. Effective January 1, 1997.)






ARTICLE 2 - Gifts

89503

(a) No elected state officer, elected officer of a local government agency, or other individual specified in Section 87200 shall accept gifts from any single source in any calendar year with a total value of more than two hundred fifty dollars ($250).

(b) (1) No candidate for elective state office, for judicial office, or for elective office in a local government agency shall accept gifts from any single source in any calendar year with a total value of more than two hundred fifty dollars ($250). A person shall be deemed a candidate for purposes of this subdivision when the person has filed a statement of organization as a committee for election to a state or local office, a declaration of intent, or a declaration of candidacy, whichever occurs first. A person shall not be deemed a candidate for purposes of this subdivision after he or she is sworn into the elective office, or, if the person lost the election, after the person has terminated his or her campaign statement filing obligations for that office pursuant to Section 84214 or after certification of the election results, whichever is earlier.

(2) Paragraph (1) shall not apply to any person who is a candidate as described in paragraph (1) for judicial office on or before December 31, 1996.

(c) No member of a state board or commission or designated employee of a state or local government agency shall accept gifts from any single source in any calendar year with a total value of more than two hundred fifty dollars ($250) if the member or employee would be required to report the receipt of income or gifts from that source on his or her statement of economic interests.

(d) This section shall not apply to a person in his or her capacity as judge. This section shall not apply to a person in his or her capacity as a part-time member of the governing board of any public institution of higher education unless that position is an elective office.

(e) This section shall not prohibit or limit the following:

(1) Payments, advances, or reimbursements for travel and related lodging and subsistence permitted by Section 89506.

(2) Wedding gifts and gifts exchanged between individuals on birthdays, holidays, and other similar occasions, provided that the gifts exchanged are not substantially disproportionate in value.

(f) Beginning on January 1, 1993, the commission shall adjust the gift limitation in this section on January 1 of each odd-numbered year to reflect changes in the Consumer Price Index, rounded to the nearest ten dollars ($10).

(g) The limitations in this section are in addition to the limitations on gifts in Section 86203.

(Amended by Stats. 1996, Ch. 1056, Sec. 2. Effective January 1, 1997.)






ARTICLE 3 - Travel

89506

(a) Payments, advances, or reimbursements, for travel, including actual transportation and related lodging and subsistence that is reasonably related to a legislative or governmental purpose, or to an issue of state, national, or international public policy, are not prohibited or limited by this chapter if either of the following apply:

(1) The travel is in connection with a speech given by the elected state officer, local elected officeholder, candidate for elected state office or local elected office, an individual specified in Section 87200, member of a state board or commission, or designated employee of a state or local government agency, the lodging and subsistence expenses are limited to the day immediately preceding, the day of, and the day immediately following the speech, and the travel is within the United States.

(2) The travel is provided by a government, a governmental agency, a foreign government, a governmental authority, a bona fide public or private educational institution, as defined in Section 203 of the Revenue and Taxation Code, a nonprofit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, or by a person domiciled outside the United States which substantially satisfies the requirements for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code.

(b) Gifts of travel not described in subdivision (a) are subject to the limits in Section 89503.

(c) Subdivision (a) applies only to travel that is reported on the recipient’s statement of economic interests.

(d) For purposes of this section, a gift of travel does not include any of the following:

(1) Travel that is paid for from campaign funds, as permitted by Article 4 (commencing with Section 89510), or that is a contribution.

(2) Travel that is provided by the agency of a local elected officeholder, an elected state officer, member of a state board or commission, an individual specified in Section 87200, or a designated employee.

(3) Travel that is reasonably necessary in connection with a bona fide business, trade, or profession and that satisfies the criteria for federal income tax deduction for business expenses in Sections 162 and 274 of the Internal Revenue Code, unless the sole or predominant activity of the business, trade, or profession is making speeches.

(4) Travel that is excluded from the definition of a gift by any other provision of this title.

(e) This section does not apply to payments, advances, or reimbursements for travel and related lodging and subsistence permitted or limited by Section 170.9 of the Code of Civil Procedure.

(Amended by Stats. 1997, Ch. 455, Sec. 5. Effective September 24, 1997.)






ARTICLE 4 - Campaign Funds

89510

(a) A candidate for elective state office may only accept contributions within the limits provided in Chapter 5 (commencing with Section 85100).

(b) All contributions deposited into the campaign account shall be deemed to be held in trust for expenses associated with the election of the candidate or for expenses associated with holding office.

(Amended by Stats. 2001, Ch. 241, Sec. 17. Effective September 4, 2001. Note: The amendment of this section by Stats. 2000, Ch. 102, was approved in Prop. 34 on Nov. 7, 2000.)



89511

(a) This article applies to campaign funds held by candidates for elective office, elected officers, controlled committees, ballot measure committees, committees opposed to a candidate or measure, and any committee which qualifies as a committee pursuant to subdivision (a) of Section 82013.

(b) (1) For purposes of this chapter, “campaign funds” includes any contributions, cash, cash equivalents, and other assets received or possessed by a committee as defined by subdivision (a) of Section 82013.

(2) For purposes of this chapter, “committee” means a controlled committee, ballot measure committee, committee opposed to a candidate or measure, and any committee which qualifies as a committee pursuant to subdivision (a) of Section 82013.

(3) For purposes of this chapter, “substantial personal benefit” means an expenditure of campaign funds which results in a direct personal benefit with a value of more than two hundred dollars ($200) to a candidate, elected officer, or any individual or individuals with authority to approve the expenditure of campaign funds held by a committee.

(4) For purposes of this article, “household” includes the candidate’s or elected officer’s spouse, dependent children, and parents who reside with the candidate or elected officer.

(5) (A) For purposes of this article, “attorney’s fees and other costs” includes only the following:

(i) Attorney’s fees and other legal costs related to the defense of the candidate or officer.

(ii) Administrative costs directly related to compliance with the requirements of this title.

(B) “Attorney’s fees and other costs” does not include expenses for fundraising, media or political consulting fees, mass mailing or other advertising, or, except as expressly authorized by subdivision (c) of Section 89513, a payment or reimbursement for a fine, penalty, judgment or settlement, or a payment to return or disgorge contributions made to any other committee controlled by the candidate or officer.

(Amended by Stats. 2014, Ch. 884, Sec. 3. Effective January 1, 2015.)



89511.5

(a) An incumbent elected officer may utilize his or her personal funds for expenditures authorized by subdivision (b) of Section 89510 without first depositing those funds in his or her controlled committee’s campaign bank account, if both of the following conditions are met:

(1) The expenditures are not campaign expenses.

(2) The treasurer of the committee is provided with a dated receipt and a written description of the expenditure.

(b) An incumbent elected officer may be reimbursed for expenditures of his or her personal funds, from either the controlled committee campaign bank account established pursuant to Section 85201 with respect to election to the incumbent term of office, or from a controlled committee campaign bank account established pursuant to Section 85201 with respect to election to a future term of office, if all of the following conditions are met:

(1) The expenditures are not campaign expenses.

(2) The incumbent elected officer, prior to reimbursement, provides the treasurer of the committee with a dated receipt and a written description of each expenditure.

(3) Reimbursement is paid within 90 days of the expenditure, in the case of a cash expenditure, or within 90 days of the end of the billing period in which it was included, in the case of an expenditure charged to a credit card or charge account.

(c) When the elected officer’s controlled committee is notified that expenditures totaling one hundred dollars ($100) or more in a fiscal year have been made by the incumbent elected officer, the committee shall report, pursuant to subdivision (k) of Section 84211, the expenditures on the campaign statement for the period in which the expenditures were made and the reimbursements on the campaign statement for the period in which the reimbursements were made.

(d) If reimbursement is not paid within the time authorized by this section, the expenditure shall be reported on the campaign statement as a nonmonetary contribution received on the 90th day after the expenditure is paid, in the case of a cash expenditure, or within 90 days of the end of the billing period in which it was included, in the case of an expenditure charged to a credit card or charge account.

(e) This section shall not be construed to authorize an incumbent elected officer to make expenditures from any campaign bank account for expenses other than those expenses associated with his or her election to the specific office for which the account was established and expenses associated with holding that office.

(Amended by Stats. 2007, Ch. 348, Sec. 5. Effective January 1, 2008.)



89512

(a) An expenditure to seek office is within the lawful execution of the trust imposed by Section 89510 if it is reasonably related to a political purpose. An expenditure associated with holding office is within the lawful execution of the trust imposed by Section 89510 if it is reasonably related to a legislative or governmental purpose. Expenditures which confer a substantial personal benefit shall be directly related to a political, legislative, or governmental purpose.

(b) Except as expressly authorized by this article, an expenditure for a fine, penalty, judgment, or settlement is not within the lawful execution of the trust imposed by Section 89510.

(Amended by Stats. 2014, Ch. 884, Sec. 4. Effective January 1, 2015.)



89512.5

(a) Subject to the provisions of subdivision (b), any expenditure by a committee not subject to the trust imposed by subdivision (b) of Section 89510 shall be reasonably related to a political, legislative, or governmental purpose of the committee.

(b) Any expenditure by a committee that confers a substantial personal benefit on any individual or individuals with authority to approve the expenditure of campaign funds held by the committee, shall be directly related to a political, legislative, or governmental purpose of the committee.

(Added by Stats. 1991, Ch. 546, Sec. 2.)



89513

This section governs the use of campaign funds for the specific expenditures set forth in this section. It is the intent of the Legislature that this section shall guide the interpretation of the standard imposed by Section 89512 as applied to other expenditures not specifically set forth in this section.

(a) (1) Campaign funds shall not be used to pay or reimburse the candidate, the elected officer, or any individual or individuals with authority to approve the expenditure of campaign funds held by a committee, or employees or staff of the committee or the elected officer’s governmental agency for travel expenses and necessary accommodations except when these expenditures are directly related to a political, legislative, or governmental purpose.

(2) For the purposes of this section, payments or reimbursements for travel and necessary accommodations shall be considered as directly related to a political, legislative, or governmental purpose if the payments would meet standards similar to the standards of the Internal Revenue Service pursuant to Sections 162 and 274 of the Internal Revenue Code for deductions of travel expenses under the federal income tax law.

(3) For the purposes of this section, payments or reimbursement for travel by the household of a candidate or elected officer when traveling to the same destination in order to accompany the candidate or elected officer shall be considered for the same purpose as the candidate’s or elected officer’s travel.

(4) Whenever campaign funds are used to pay or reimburse a candidate, elected officer, his or her representative, or a member of the candidate’s household for travel expenses and necessary accommodations, the expenditure shall be reported as required by Section 84211.

(5) Whenever campaign funds are used to pay or reimburse for travel expenses and necessary accommodations, any mileage credit that is earned or awarded pursuant to an airline bonus mileage program shall be deemed personally earned by or awarded to the individual traveler. Neither the earning or awarding of mileage credit, nor the redeeming of credit for actual travel, shall be subject to reporting pursuant to Section 84211.

(b) (1) Campaign funds shall not be used to pay for or reimburse the cost of professional services unless the services are directly related to a political, legislative, or governmental purpose.

(2) Expenditures by a committee to pay for professional services reasonably required by the committee to assist it in the performance of its administrative functions are directly related to a political, legislative, or governmental purpose.

(3) Campaign funds shall not be used to pay health-related expenses for a candidate, elected officer, or any individual or individuals with authority to approve the expenditure of campaign funds held by a committee, or members of his or her household. “Health-related expenses” includes, but is not limited to, examinations by physicians, dentists, psychiatrists, psychologists, or counselors, expenses for medications, treatments or medical equipment, and expenses for hospitalization, health club dues, and special dietary foods. However, campaign funds may be used to pay employer costs of health care benefits of a bona fide employee or independent contractor of the committee.

(c) (1) Campaign funds shall not be used to pay or reimburse fines, penalties, judgments, or settlements, except those resulting from either of the following:

(A) Parking citations incurred in the performance of an activity that was directly related to a political, legislative, or governmental purpose.

(B) Any other action for which payment of attorney’s fees from contributions would be permitted pursuant to this title. However, campaign funds shall not be used to pay a fine, penalty, judgment, or settlement relating to an expenditure of campaign funds that resulted in either of the following:

(i) A personal benefit to the candidate or officer if it is determined that the expenditure was not reasonably related to a political, legislative, or governmental purpose.

(ii) A substantial personal benefit to the candidate or officer if it is determined that the expenditure was not directly related to a political, legislative, or governmental purpose.

(2) Campaign funds shall not be used to pay a restitution fine imposed under Section 86 of the Penal Code.

(d) Campaign funds shall not be used for campaign, business, or casual clothing except specialty clothing that is not suitable for everyday use, including, but not limited to, formal wear, if this attire is to be worn by the candidate or elected officer and is directly related to a political, legislative, or governmental purpose.

(e) (1) Except where otherwise prohibited by law, campaign funds may be used to purchase or reimburse for the costs of purchase of tickets to political fundraising events for the attendance of a candidate, elected officer, or his or her immediate family, or an officer, director, employee, or staff of the committee or the elected officer’s governmental agency.

(2) Campaign funds shall not be used to pay for or reimburse for the costs of tickets for entertainment or sporting events for the candidate, elected officer, or members of his or her immediate family, or an officer, director, employee, or staff of the committee, unless their attendance at the event is directly related to a political, legislative, or governmental purpose.

(3) The purchase of tickets for entertainment or sporting events for the benefit of persons other than the candidate, elected officer, or his or her immediate family are governed by subdivision (f).

(f) (1) Campaign funds shall not be used to make personal gifts unless the gift is directly related to a political, legislative, or governmental purpose. The refund of a campaign contribution does not constitute the making of a gift.

(2) Nothing in this section shall prohibit the use of campaign funds to reimburse or otherwise compensate a public employee for services rendered to a candidate or committee while on vacation, leave, or otherwise outside of compensated public time.

(3) An election victory celebration or similar campaign event, or gifts with a total cumulative value of less than two hundred fifty dollars ($250) in a single year made to an individual employee, a committee worker, or an employee of the elected officer’s agency, are considered to be directly related to a political, legislative, or governmental purpose. For purposes of this paragraph, a gift to a member of a person’s immediate family shall be deemed to be a gift to that person.

(g) Campaign funds shall not be used to make loans other than to organizations pursuant to Section 89515, or, unless otherwise prohibited, to a candidate for elective office, political party, or committee.

(Amended by Stats. 2014, Ch. 884, Sec. 5.1. Effective January 1, 2015.)



89514

Expenditures of campaign funds for attorney’s fees and other costs in connection with administrative, civil, or criminal litigation are not directly related to a political, legislative, or governmental purpose except where the litigation is directly related to activities of a committee that are consistent with its primary objectives or arises directly out of a committee’s activities or out of a candidate’s or elected officer’s activities, duties, or status as a candidate or elected officer, including, but not limited to, an action to enjoin defamation, defense of an action to enjoin defamation, defense of an action brought for a violation of state or local campaign, disclosure, or election laws, and an action arising from an election contest or recount.

(Amended by Stats. 1991, Ch. 546, Sec. 4.)



89515

Campaign funds may be used to make donations or loans to bona fide charitable, educational, civic, religious, or similar tax-exempt, nonprofit organizations, where no substantial part of the proceeds will have a material financial effect on the candidate, elected officer, campaign treasurer, or any individual or individuals with authority to approve the expenditure of campaign funds held by a committee, or member of his or her immediate family, and where the donation or loan bears a reasonable relation to a political, legislative, or governmental purpose.

(Amended by Stats. 1991, Ch. 546, Sec. 5.)



89516

Notwithstanding Sections 89512 and 89513, this section governs the use of campaign funds for vehicle expenses.

(a) Campaign funds shall not be used to purchase a vehicle unless both of the following apply:

(1) Title to the vehicle is held by the committee and not the candidate, elected officer, campaign treasurer, or any other individual or individuals with authority to approve the expenditure of campaign funds held by a committee, or a member of his or her immediate family.

(2) The use of the vehicle is directly related to a political, legislative, or governmental purpose.

(b) Campaign funds shall not be used to lease a vehicle unless both of the following apply:

(1) The lessee is the committee, or a state or local government agency and not the candidate, elected officer, or a member of his or her immediate family; or the lessor is a state or local government agency.

(2) The use of the vehicle is directly related to a political, legislative, or governmental purpose.

(c) Campaign funds may be used to pay for or reimburse the operating costs, including, but not limited to, insurance, maintenance, and repairs, for any vehicle for which campaign funds may be spent pursuant to this section.

(d) Campaign funds may be used to reimburse a candidate, elected officer, his or her immediate family, or any individual or individuals with authority to approve the expenditure of campaign funds held by a committee, or an employee or member of the staff of the committee or of the elected officer’s governmental agency, for the use of his or her vehicle at the rate approved by the Internal Revenue Service pursuant to Section 162 of the Internal Revenue Code in connection with deductible mileage expenses under the federal income tax law, if both of the following requirements are met:

(1) The vehicle use for which reimbursement is sought is directly related to political, governmental, or legislative purposes.

(2) The specific purpose and mileage in connection with each expenditure is documented in a manner approved by the Internal Revenue Service in connection with deductible mileage expenses.

(e) For the purposes of this section, use of a vehicle is considered to be directly related to a political, legislative, or governmental purpose as long as its use for other purposes is only incidental to its use for political, legislative, or governmental purposes.

(Amended by Stats. 1991, Ch. 546, Sec. 6.)



89517

(a) Campaign funds shall not be used for payment or reimbursement for the lease of real property or for the purchase, lease, or refurbishment of any appliance or equipment, where the lessee or sublessor is, or the legal title resides, in whole or in part, in a candidate, elected officer, campaign treasurer, or any individual or individuals with authority to approve the expenditure of campaign funds, or member of his or her immediate family.

(b) Campaign funds shall not be used to purchase real property. Except as prohibited by subdivision (a), campaign funds may be used to lease real property for up to one year at a time where the use of that property is directly related to political, legislative, or governmental purposes.

(c) For the purposes of this section, real property, appliance, or equipment is considered to be directly related to a political, legislative, or governmental purpose as long as its use for other purposes is only incidental to its use for political, legislative, or governmental purposes.

(Amended by Stats. 1991, Ch. 546, Sec. 7.)



89517.5

Notwithstanding Section 89517, campaign funds may be used to pay, or reimburse the state, for the costs of installing and monitoring an electronic security system in the home or office, or both, of a candidate or elected officer who has received threats to his or her physical safety, provided that the threats arise from his or her activities, duties, or status as a candidate or elected officer and that the threats have been reported to and verified by an appropriate law enforcement agency. Verification shall be determined solely by the law enforcement agency to which the threat was reported. The candidate or elected officer shall report any expenditure of campaign funds made pursuant to this section to the commission. The report to the commission shall include the date that the candidate or elected officer informed the law enforcement agency of the threat, the name and phone number of the law enforcement agency, and a brief description of the threat. No more than five thousand dollars ($5,000) in campaign funds may be used, cumulatively, by a candidate or elected officer pursuant to this subdivision. The candidate or elected officer shall reimburse the campaign fund account for the costs of the security system upon sale of the property where the security equipment is installed, based on the fair market value of the security equipment at the time the property is sold.

(Added by Stats. 1993, Ch. 1143, Sec. 2. Effective January 1, 1994.)



89518

(a) Campaign funds shall not be used to compensate a candidate or elected officer for the performance of political, legislative, or governmental activities, except for reimbursement of out-of-pocket expenses incurred for political, legislative, or governmental purposes.

(b) Campaign funds shall not be used to compensate any individual or individuals with authority to approve the expenditure of campaign funds for the performance of political, legislative, or governmental activities, except as provided in subdivision (b) of Section 89513 and for reimbursement of out-of-pocket expenses incurred for political, legislative, or governmental purposes.

(Amended by Stats. 1991, Ch. 546, Sec. 8.)



89519

(a) Upon the 90th day after leaving an elective office, or the 90th day following the end of the postelection reporting period following the defeat of a candidate for elective office, whichever occurs last, campaign funds under the control of the former candidate or elected officer shall be considered surplus campaign funds and shall be disclosed pursuant to Chapter 4 (commencing with Section 84100).

(b) Surplus campaign funds shall be used only for the following purposes:

(1) The payment of outstanding campaign debts or elected officer’s expenses.

(2) The repayment of contributions.

(3) Donations to a bona fide charitable, educational, civic, religious, or similar tax-exempt, nonprofit organization, where no substantial part of the proceeds will have a material financial effect on the former candidate or elected officer, any member of his or her immediate family, or his or her campaign treasurer.

(4) Contributions to a political party committee, provided the campaign funds are not used to support or oppose candidates for elective office. However, the campaign funds may be used by a political party committee to conduct partisan voter registration, partisan get-out-the-vote activities, and slate mailers as that term is defined in Section 82048.3.

(5) Contributions to support or oppose a candidate for federal office, a candidate for elective office in a state other than California, or a ballot measure.

(6) The payment for professional services reasonably required by the committee to assist in the performance of its administrative functions, including payment for attorney’s fees and other costs for litigation that arises directly out of a candidate’s or elected officer’s activities, duties, or status as a candidate or elected officer, including, but not limited to, an action to enjoin defamation, defense of an action brought for a violation of state or local campaign, disclosure, or election laws, and an action from an election contest or recount.

(c) For purposes of this section, the payment for, or the reimbursement to the state of, the costs of installing and monitoring an electronic security system in the home or office, or both, of a candidate or elected officer who has received threats to his or her physical safety shall be deemed an outstanding campaign debt or elected officer’s expense, provided that the threats arise from his or her activities, duties, or status as a candidate or elected officer and that the threats have been reported to and verified by an appropriate law enforcement agency. Verification shall be determined solely by the law enforcement agency to which the threat was reported. The candidate or elected officer shall report an expenditure of campaign funds made pursuant to this section to the Commission. The report to the Commission shall include the date that the candidate or elected officer informed the law enforcement agency of the threat, the name and the telephone number of the law enforcement agency, and a brief description of the threat. No more than five thousand dollars ($5,000) in surplus campaign funds may be used, cumulatively, by a candidate or elected officer pursuant to this subdivision. Payments made pursuant to this subdivision shall be made during the two years immediately following the date upon which the campaign funds become surplus campaign funds. The candidate or elected officer shall reimburse the surplus fund account for the fair market value of the security system no later than two years immediately following the date upon which the campaign funds became surplus campaign funds. The campaign funds become surplus campaign funds upon sale of the property on which the system is installed, or prior to the closing of the surplus campaign fund account, whichever comes first. The electronic security system shall be the property of the campaign committee of the candidate or elected officer.

(Amended (as amended by Stats. 2014, Ch. 9) by Stats. 2014, Ch. 884, Sec. 6. Effective January 1, 2015. Note: This section was previously affected by Prop. 34 on Nov. 7, 2000.)



89520

The remedies provided in Chapter 11 (commencing with Section 91000) shall not apply to violations of this chapter.

(Added by Stats. 1990, Ch. 84, Sec. 13.)



89521

Any person who makes or receives an honorarium, gift, or expenditure in violation of this chapter is liable in a civil action brought by the commission for an amount of up to three times the amount of the unlawful honorarium, gift, or expenditure.

(Added by Stats. 1990, Ch. 84, Sec. 13.)



89522

This chapter shall not be construed to permit an expenditure of campaign funds prohibited by Section 18680 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 108. Effective January 1, 1995.)









CHAPTER 10 - Auditing

90000

Except as provided in Section 90006, the Franchise Tax Board shall make audits and field investigations with respect to the following:

(a) Reports and statements filed with the Secretary of State under Chapter 4 (commencing with Section 84100), Chapter 5 (commencing with Section 85100), and Chapter 6 (commencing with Section 86100).

(b) Local candidates and their controlled committees selected for audit pursuant to subdivision (i) of Section 90001.

(Amended by Stats. 2004, Ch. 483, Sec. 3. Effective January 1, 2005. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



90001

Audits and investigations shall be made pursuant to Section 90000 with respect to the reports and statements of:

(a) Each lobbying firm and each lobbyist employer who employs one or more lobbyists shall be subject to an audit on a random basis with these lobbying firms or lobbyist employers having a 25-percent chance of being audited. When a lobbying firm or lobbyist employer is audited, the individual lobbyists who are employed by the lobbying firm or the lobbyist employer shall also be audited.

(b) Each statewide, Supreme Court, court of appeal, or Board of Equalization candidate in a direct primary or general election for whom it is determined that twenty-five thousand dollars ($25,000) or more in contributions have been raised or twenty-five thousand dollars ($25,000) or more in expenditures have been made, whether by the candidate or by a committee or committees controlled by the candidate or whose participation in the direct primary or general election is primarily in support of his or her candidacy. Each statewide candidate whose contributions and expenditures are less than twenty-five thousand dollars ($25,000) shall be subject to an audit on a random basis of 10 percent of the number of such candidates.

(c) Each candidate for the Legislature or superior court judge in a direct primary or general election shall be subject to audit by random selection if it is determined that fifteen thousand dollars ($15,000) or more in contributions have been received or fifteen thousand dollars ($15,000) or more in expenditures have been made, whether by the candidate or by a committee or committees controlled by the candidate or primarily supporting his or her candidacy. Random selection shall be made of 25 percent of the Senate districts, 25 percent of the Assembly districts and 25 percent of the judicial offices contested in an election year.

(d) Each candidate for the Legislature in a special primary or special runoff election for whom it is determined that fifteen thousand dollars ($15,000) or more in contributions have been raised or fifteen thousand dollars ($15,000) or more in expenditures have been made, whether by the candidate or by a committee or committees controlled by the candidate or primarily supporting his or her candidacy.

(e) Each controlled committee of any candidate who is being audited pursuant to subdivision (b), (c), or (d).

(f) Each committee, other than a committee specified in subdivision (c) of Section 82013, primarily supporting or opposing a candidate who is being audited pursuant to subdivision (b), (c), or (d) if it is determined that the committee has expended more than ten thousand dollars ($10,000).

(g) Each committee, other than a committee specified in subdivision (c) of Section 82013, whose participation is primarily in support of or in opposition to a state measure or state measures if it is determined that the committee has expended more than ten thousand dollars ($10,000) on such measure or measures.

(h) Each committee, other than a committee defined in subdivision (c) of Section 82013, a controlled committee or a committee primarily supporting or opposing a state candidate or measure, if it is determined that the committee has raised or expended more than ten thousand dollars ($10,000) supporting or opposing state candidates or state measures during any calendar year, except that if the commission determines from an audit report that a committee is in substantial compliance with the provisions of the act, the committee thereafter shall be subject to an audit on a random basis with each such committee having a 25-percent chance of being audited.

(i) (1) With respect to local candidates and their controlled committees, the commission shall promulgate regulations which provide a method of selection for these audits.

(2) With respect to candidates for the Board of Administration of the Public Employees’ Retirement System, the commission shall promulgate regulations that provide a method for selection of these audits. The Public Employees’ Retirement System shall reimburse the commission for all reasonable expenses incurred pursuant to this section.

(j) In accordance with subdivisions (a), (b), (c), and (h), the Fair Political Practices Commission shall select by lot the persons or districts to be audited on a random basis. For campaign audits the selection shall be made in public after the last date for filing the first report or statement following the general or special election for which the candidate ran, or following the election at which the measure was adopted or defeated. For lobbying firm and lobbyist employer audits, the selection shall be made in public in February of odd-numbered years.

(Amended by Stats. 1998, Ch. 923, Sec. 11. Effective January 1, 1999. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



90002

(a) Audits and investigations of lobbying firms and lobbyist employers shall be performed on a biennial basis and shall cover reports filed during a period of two years.

(b) If a lobbying firm or lobbyist employer keeps a separate account for all receipts and payments for which reporting is required by this chapter, the requirement of an audit under subdivision (a) of Section 90001 shall be satisfied by an audit of that account and the supporting documentation required to be maintained by Section 86110.

(Amended by Stats. 2014, Ch. 9, Sec. 4. Effective April 3, 2014. Operative July 1, 2014, by Sec. 11 of Ch. 9. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



90003

In addition to the audits and investigations required by Section 90001, the Franchise Tax Board and the Commission may make investigations and audits with respect to any reports or statements required by this title.

(Amended by Stats. 2014, Ch. 9, Sec. 5. Effective April 3, 2014. Operative July 1, 2014, by Sec. 11 of Ch. 9. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



90004

(a) The Franchise Tax Board shall periodically prepare reports, which, except as otherwise provided in this section, shall be sent to the Commission, the Secretary of State, and the Attorney General. If the reports relate to candidates for or committees supporting or opposing candidates for the office of Attorney General, the reports shall be sent to the Commission, the Secretary of State, and the District Attorneys of the Counties of Los Angeles, Sacramento, and San Francisco. If the reports relate to local candidates and their controlled committees, the reports shall be sent to the Commission, the local filing officer with whom the candidate or committee is required to file the originals of campaign reports pursuant to Section 84215, and the district attorney for the candidate’s county of domicile.

(b) The Franchise Tax Board shall complete its report of any audit conducted on a random basis pursuant to Section 90001 within two years after the person or entity subject to the audit is selected by the Commission to be audited.

(c) The reports of the Franchise Tax Board shall be public documents and shall contain in detail the Franchise Tax Board’s findings with respect to the accuracy and completeness of each report and statement reviewed and its findings with respect to any report or statement that should have been but was not filed. The Secretary of State and the local filing officer shall place the audit reports in the appropriate campaign statement or lobbying files.

(Amended by Stats. 2014, Ch. 9, Sec. 6. Effective April 3, 2014. Operative July 1, 2014, by Sec. 11 of Ch. 9. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



90005

A member, employee, or agent of the Franchise Tax Board or the Commission shall not divulge or make known in any manner the particulars of any record, documents, or information that he or she receives by virtue of this chapter, except in furtherance of the work of the Franchise Tax Board or the Commission or in connection with a court proceeding or the lawful investigation of any agency.

(Amended by Stats. 2014, Ch. 9, Sec. 7. Effective April 3, 2014. Operative July 1, 2014, by Sec. 11 of Ch. 9. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



90006

Audits and field investigations of candidates for Controller and member of the Board of Equalization and of committees supporting such candidates shall be made by the Commission instead of the Franchise Tax Board.

(Added June 4, 1974, by initiative Proposition 9.)



90007

(a) The commission shall adopt auditing guidelines and standards which shall govern audits and field investigations conducted under Section 90001. The guidelines and standards shall be formulated to accomplish the following purposes:

(1) The audits should encourage compliance and detect violations of this title;

(2) The audits should be conducted with maximum efficiency in a cost-effective manner; and

(3) The audits should be as unobtrusive as possible consistent with the foregoing purposes.

(b) In adopting its guidelines and standards the commission shall consider relevant guidelines and standards of the American Institute of Certified Public Accountants to the extent such guidelines and standards are applicable and consistent with the purposes set forth in this section.

(Added by Stats. 1978, Ch. 779.)



90008

(a) It is the intent of the Legislature that the people of California have timely access to information concerning the campaign contributions and expenditures of all committees, corporations, and individuals, and that this information be provided before the election, when it is relevant, in accordance with the requirements of this title. It is the further intent of the Legislature that the Commission ensure that these disclosures are being made, and that this title be liberally construed and any judicial process be expedited to achieve this purpose.

(b) The Commission, and the Franchise Tax Board at the direction of the Commission, may audit any record required to be maintained under this title to ensure compliance with this title prior to an election, even if the record is a report or statement that has not yet been filed.

(Added by Stats. 2014, Ch. 9, Sec. 8. Effective April 3, 2014. Operative July 1, 2014, by Sec. 11 of Ch. 9.)



90009

(a) To further the purposes of this title, the Commission may seek injunctive relief in a superior court to compel disclosure consistent with this title.

(b) A court shall grant expedited review to an action filed pursuant to subdivision (a) as follows:

(1) The court shall conduct an expedited hearing with an opportunity for the defendant to respond.

(2) Briefs of the parties shall be required pursuant to an expedited schedule.

(c) A superior or appellate court may, at its discretion, grant a stay of an order granting relief pursuant to subdivision (a).

(Added by Stats. 2014, Ch. 9, Sec. 9. Effective April 3, 2014. Operative July 1, 2014, by Sec. 11 of Ch. 9.)






CHAPTER 11 - Enforcement

91000

(a) Any person who knowingly or willfully violates any provision of this title is guilty of a misdemeanor.

(b) In addition to other penalties provided by law, a fine of up to the greater of ten thousand dollars ($10,000) or three times the amount the person failed to report properly or unlawfully contributed, expended, gave or received may be imposed upon conviction for each violation.

(c) Prosecution for violation of this title must be commenced within four years after the date on which the violation occurred.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 73. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102.)



91000.5

No administrative action brought pursuant to Chapter 3 (commencing with Section 83100) alleging a violation of any of the provisions of this title shall be commenced more than five years after the date on which the violation occurred.

(a) The service of the probable cause hearing notice, as required by Section 83115.5, upon the person alleged to have violated this title shall constitute the commencement of the administrative action.

(b) If the person alleged to have violated this title engages in the fraudulent concealment of his or her acts or identity, the five-year period shall be tolled for the period of the concealment. For purposes of this subdivision, “fraudulent concealment” means the person knows of material facts related to his or her duties under this title and knowingly conceals them in performing or omitting to perform those duties, for the purpose of defrauding the public of information to which it is entitled under this title.

(c) If, upon being ordered by a superior court to produce any documents sought by a subpoena in any administrative proceeding under Chapter 3 (commencing with Section 83100), the person alleged to have violated this title fails to produce documents in response to the order by the date ordered to comply therewith, the five-year period shall be tolled for the period of the delay from the date of filing of the motion to compel until the date the documents are produced.

(Added by Stats. 1997, Ch. 179, Sec. 1. Effective January 1, 1998.)



91001

(a) The Attorney General is responsible for enforcing the criminal provisions of this title with respect to state agencies, lobbyists and state elections. The district attorney of any county in which a violation occurs has concurrent powers and responsibilities with the Attorney General.

(b) The civil prosecutor is primarily responsible for enforcement of the civil penalties and remedies of this title. The civil prosecutor is the commission with respect to the state or any state agency, except itself. The Attorney General is the civil prosecutor with respect to the commission. The district attorneys are the civil prosecutors with respect to any other agency. The civil prosecutor may bring any civil action under this title which could be brought by a voter or resident of the jurisdiction. Upon written authorization from a district attorney, the commission may bring any civil action under this title which could be brought by a voter or resident of the jurisdiction. Under such circumstances, Section 91007 shall not apply to the commission.

(c) Whether or not a violation is inadvertent, negligent or deliberate, and the presence or absence of good faith shall be considered in applying the remedies and sanctions of this title.

(Amended by Stats. 1979, Ch. 357. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



91001.5

In any case in which a district attorney could act as the civil or criminal prosecutor under the provisions of this title, the elected city attorney of any charter city may act as the civil or criminal prosecutor with respect to any violations of this title occurring within the city.

(Added by Stats. 1976, Ch. 594.)



91002

No person convicted of a misdemeanor under this title shall be a candidate for any elective office or act as a lobbyist for a period of four years following the date of the conviction unless the court at the time of sentencing specifically determines that this provision shall not be applicable. A plea of nolo contendere shall be deemed a conviction for purposes of this section. Any person violating this section is guilty of a felony.

(Added June 4, 1974, by initiative Proposition 9.)



91003

(a) Any person residing in the jurisdiction may sue for injunctive relief to enjoin violations or to compel compliance with the provisions of this title. The court may in its discretion require any plaintiff other than the commission to file a complaint with the commission prior to seeking injunctive relief. The court may award to a plaintiff or defendant who prevails his costs of litigation, including reasonable attorney’s fees.

(b) Upon a preliminary showing in an action brought by a person residing in the jurisdiction that a violation of Article 1 (commencing with Section 87100), Article 4 (commencing with Section 87400), or Article 4.5 (commencing with Section 87450) of Chapter 7 of this title or of a disqualification provision of a Conflict of Interest Code has occurred, the court may restrain the execution of any official action in relation to which such a violation occurred, pending final adjudication. If it is ultimately determined that a violation has occurred and that the official action might not otherwise have been taken or approved, the court may set the official action aside as void. The official actions covered by this subsection include, but are not limited to orders, permits, resolutions and contracts, but do not include the enactment of any state legislation. In considering the granting of preliminary or permanent relief under this subsection, the court shall accord due weight to any injury that may be suffered by innocent persons relying on the official action.

(Amended by Stats. 1987, Ch. 628, Sec. 1. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



91003.5

Any person who violates a provision of Article 2 (commencing with Section 87200), 3 (commencing with Section 87300), or 4.5 (commencing with Section 87450) of Chapter 7 is subject to discipline by his or her agency, including dismissal, consistent with any applicable civil service or other personnel laws, regulations, and procedures.

(Amended by Stats. 1986, Ch. 653, Sec. 2. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



91004

Any person who intentionally or negligently violates any of the reporting requirements of this title shall be liable in a civil action brought by the civil prosecutor or by a person residing within the jurisdiction for an amount not more than the amount or value not properly reported.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 76. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102.)



91005

(a) Any person who makes or receives a contribution, gift, or expenditure in violation of Section 84300, 84304, 86203, or 86204 is liable in a civil action brought by the civil prosecutor or by a person residing within the jurisdiction for an amount up to one thousand dollars ($1,000) or three times the amount of the unlawful contribution, gift, or expenditure, whichever amount is greater.

(b) Any designated employee or public official specified in Section 87200, except an elected state officer, who realizes an economic benefit as a result of a violation of Section 87100 or of a disqualification provision of a conflict of interest code is liable in a civil action brought by the civil prosecutor or by a person residing within the jurisdiction for an amount up to three times the value of the benefit.

(Amended by Stats. 2000, Ch. 130, Sec. 11. Effective January 1, 2001. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



91005.5

Any person who violates any provision of this title, except Sections 84305, 84307, and 89001, for which no specific civil penalty is provided, shall be liable in a civil action brought by the commission or the district attorney pursuant to subdivision (b) of Section 91001, or the elected city attorney pursuant to Section 91001.5, for an amount up to five thousand dollars ($5,000) per violation.

No civil action alleging a violation of this title may be filed against a person pursuant to this section if the criminal prosecutor is maintaining a criminal action against that person pursuant to Section 91000.

The provisions of this section shall be applicable only as to violations occurring after the effective date of this section.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 79. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102.)



91006

If two or more persons are responsible for any violation, they shall be jointly and severally liable.

(Repealed and added by Stats. 2000, Ch. 102, Sec. 82. Approved November 7, 2000, by adoption of Proposition 34. Operative January 1, 2001, by Sec. 83 of Ch. 102.)



91007

(a) Any person, before filing a civil action pursuant to Sections 91004 and 91005, must first file with the civil prosecutor a written request for the civil prosecutor to commence the action. The request shall include a statement of the grounds for believing a cause of action exists. The civil prosecutor shall respond to the person in writing, indicating whether he or she intends to file a civil action.

(1) If the civil prosecutor responds in the affirmative and files suit within 120 days from receipt of the written request to commence the action, no other action may be brought unless the action brought by the civil prosecutor is dismissed without prejudice as provided for in Section 91008.

(2) If the civil prosecutor responds in the negative within 120 days from receipt of the written request to commence the action, the person requesting the action may proceed to file a civil action upon receipt of the response from the civil prosecutor. If, pursuant to this subdivision, the civil prosecutor does not respond within 120 days, the civil prosecutor shall be deemed to have provided a negative written response to the person requesting the action on the 120th day and the person shall be deemed to have received that response.

(3) The time period within which a civil action shall be commenced, as set forth in Section 91011, shall be tolled from the date of receipt by the civil prosecutor of the written request to either the date that the civil action is dismissed without prejudice or the date of receipt by the person of the negative response from the civil prosecutor, but only for a civil action brought by the person who requested the civil prosecutor to commence the action.

(b) Any person filing a complaint, cross-complaint, or other initial pleading in a civil action pursuant to Section 91003, 91004, 91005, or 91005.5 shall, within 10 days of filing the complaint, cross-complaint, or initial pleading, serve on the commission a copy of the complaint, cross-complaint, or initial pleading or a notice containing all of the following:

(1) The full title and number of the case.

(2) The court in which the case is pending.

(3) The name and address of the attorney for the person filing the complaint, cross-complaint, or other initial pleading.

(4) A statement that the case raises issues under the Political Reform Act of 1974.

(c) No complaint, cross-complaint, or other initial pleading shall be dismissed for failure to comply with subdivision (b).

(Amended by Stats. 2000, Ch. 135, Sec. 85. Effective January 1, 2001. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



91008

Not more than one judgment on the merits with respect to any violation may be obtained under Sections 91004 and 91005. Actions brought for the same violation or violations shall have precedence for purposes of trial in order of the time filed. Such actions shall be dismissed once judgment has been entered or a settlement approved by the court in a previously filed action. The court may dismiss a pending action without prejudice to any other action for failure of the plaintiff to proceed diligently and in good faith. The action may be so dismissed on motion of the civil prosecutor or any plaintiff in an action based on the same violation.

(Added June 4, 1974, by initiative Proposition 9.)



91008.5

No civil action may be filed under Section 91004, 91005, or 91005.5 with regard to any person for any violations of this title after the commission has issued an order pursuant to Section 83116 against that person for the same violation.

(Added by Stats. 1984, Ch. 670, Sec. 4.)



91009

In determining the amount of liability under Sections 91004 or 91005, the court may take into account the seriousness of the violation and the degree of culpability of the defendant. If a judgment is entered against the defendant or defendants in an action brought under Section 91004 or 91005, the plaintiff shall receive fifty percent of the amount recovered. The remaining fifty percent shall be deposited in the General Fund of the state. In an action brought by the civil prosecutor, the entire amount recovered shall be paid to the general fund or treasury of the jurisdiction.

(Added June 4, 1974, by initiative Proposition 9.)



91010

No request to the civil prosecutor pursuant to Section 91007 shall be made or filed in connection with a report or statement required by Chapter 4 (commencing with Section 84100) until the time when an audit and investigation could be begun under subdivision (c) of Section 90002.

(Amended by Stats. 1992, Ch. 405, Sec. 5. Effective January 1, 1993. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



91011

(a) No civil action alleging a violation in connection with a report or statement required by Chapter 4 (commencing with Section 84100) shall be filed more than four years after an audit could begin as set forth in subdivision (c) of Section 90002, or more than one year after the Franchise Tax Board forwards its report to the commission, pursuant to Section 90004, of any audit conducted of the alleged violator, whichever period is less.

(b) No civil action alleging a violation of any provisions of this title, other than those described in subdivision (a), shall be filed more than four years after the date the violation occurred.

(Amended by Stats. 2004, Ch. 591, Sec. 2. Effective January 1, 2005. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



91012

The court may award to a plaintiff or defendant other than an agency, who prevails in any action authorized by this title his costs of litigation, including reasonable attorney’s fees. On motion of any party, a court shall require a private plaintiff to post a bond in a reasonable amount at any stage of the litigation to guarantee payment of costs.

(Added June 4, 1974, by initiative Proposition 9.)



91013

(a) If any person files an original statement or report after any deadline imposed by this act, he or she shall, in addition to any other penalties or remedies established by this act, be liable in the amount of ten dollars ($10) per day after the deadline until the statement or report is filed, to the officer with whom the statement or report is required to be filed. Liability need not be enforced by the filing officer if on an impartial basis he or she determines that the late filing was not willful and that enforcement of the liability will not further the purposes of the act, except that no liability shall be waived if a statement or report is not filed within 30 days for a statement of economic interest, other than a candidate’s statement filed pursuant to Section 87201, five days for a campaign statement required to be filed 12 days before an election, and 10 days for all other statements or reports, after the filing officer has sent specific written notice of the filing requirement.

(b) If any person files a copy of a statement or report after any deadline imposed by this act, he or she shall, in addition to any other penalties or remedies established by this chapter, be liable in the amount of ten dollars ($10) per day, starting 10 days, or five days in the case of a campaign statement required to be filed 12 days before an election, after the officer has sent specific written notice of the filing requirement and until the statement is filed.

(c) The officer shall deposit any funds received under this section into the general fund of the jurisdiction of which he or she is an officer. No liability under this section shall exceed the cumulative amount stated in the late statement or report, or one hundred dollars ($100), whichever is greater.

(Amended by Stats. 1993, Ch. 1140, Sec. 4. Effective January 1, 1994. Note: This section was added on June 4, 1974, by initiative Prop. 9.)



91013.5

(a) In addition to any other available remedies, the commission or the filing officer may bring a civil action and obtain a judgment in superior court for the purpose of collecting any unpaid monetary penalties, fees, or civil penalties imposed pursuant to this title. The action may be filed as a small claims, limited civil, or unlimited civil case, depending on the jurisdictional amount. The venue for this action shall be in the county where the monetary penalties, fees, or civil penalties were imposed by the commission or the filing officer. In order to obtain a judgment in a proceeding under this section, the commission or filing officer shall show, following the procedures and rules of evidence as applied in ordinary civil actions, all of the following:

(1) That the monetary penalties, fees, or civil penalties were imposed following the procedures set forth in this title and implementing regulations.

(2) That the defendant or defendants in the action were notified, by actual or constructive notice, of the imposition of the monetary penalties, fees, or civil penalties.

(3) That a demand for payment has been made by the commission or the filing officer and full payment has not been received.

(b) A civil action brought pursuant to subdivision (a) shall be commenced within four years after the date on which the monetary penalty, fee, or civil penalty was imposed.

(Amended by Stats. 2004, Ch. 483, Sec. 5. Effective January 1, 2005.)



91013.7

(a) If the time for judicial review of a final Commission order or decision has lapsed, or if all means of judicial review of the order or decision have been exhausted, the Commission may apply to the clerk of the court for a judgment to collect the penalties imposed by the order or decision, or the order as modified in accordance with a decision on judicial review.

(b) The application, which shall include a certified copy of the order or decision, or the order as modified in accordance with a decision on judicial review, and proof of service of the order or decision, constitutes a sufficient showing to warrant issuance of the judgment to collect the penalties. The clerk of the court shall enter the judgment immediately in conformity with the application.

(c) An application made pursuant to this section shall be made to the clerk of the superior court in the county where the monetary penalties, fees, or civil penalties were imposed by the Commission.

(d) A judgment entered in accordance with this section has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action and may be enforced in the same manner as any other judgment of the court in which it is entered.

(e) The Commission may bring an application pursuant to this section only within four years after the date on which the monetary penalty, fee, or civil penalty was imposed.

(f) The remedy available under this section is in addition to those available under Section 91013.5 or any other law.

(Added by Stats. 2013, Ch. 645, Sec. 1. Effective January 1, 2014.)



91014

Nothing in this chapter shall exempt any person from applicable provisions of any other laws of this state.

(Added June 4, 1974, by initiative Proposition 9.)









TITLE 10 - CALIFORNIA INDUSTRIAL DEVELOPMENT FINANCING ACT

CHAPTER 1 - California Industrial Development Financing

ARTICLE 1 - General Provisions and Definitions

91500

This title may be cited as the California Industrial Development Financing Act.

(Added by Stats. 1980, Ch. 1358.)



91501

The Legislature hereby finds that it is necessary and essential that the state, in cooperation with the federal government, use all practical means and measures to promote and enhance economic development and increase opportunities for useful employment. The Legislature further finds the alternative method of financing provided in this title will benefit economically distressed communities with concentrated unemployment by employing a labor force from those communities and areas where persons are displaced due to industrial failures. The Legislature further finds that the alternative method of financing provided in this title will benefit economically distressed areas of the state and localities that are making diligent efforts to maintain and provide services to existing companies and to prevent the loss of existing jobs. The Legislature further finds that the alternative method of financing provided in this title will benefit those projects that would employ persons living within an economically distressed area, or projects that are partially funded by the federal government, including, but not limited to, the United States Department of Labor, the United States Department of Housing and Urban Development, or the Economic Development Administration of the United States Department of Commerce. The Legislature further finds and determines that businesses within this state that create, produce, or manufacture tangible goods and require new methods to finance the capital outlays required to acquire, construct, or rehabilitate facilities, equipment, and furnishings that will result in an increase in employment opportunities, the retention of existing jobs, or otherwise contribute to economic development, and the alternate method of financing provided in this division is in the public interest and serves a public purpose and will promote the health, welfare, and safety of the citizens of the State of California.

The Legislature further finds that regional research and development facilities are beneficial to the state and the regions where they are located by providing jobs, contributing to economic development in the state and the surrounding community, and being a source of intellectual capital and intangible assets that ultimately aid California businesses in entering, expanding, and competing in, world markets.

Therefore, the Legislature finds that research and development facilities should be designated “permitted activities” under the state’s industrial development bond program.

(Amended by Stats. 2009, Ch. 648, Sec. 2. Effective November 5, 2009.)



91502

It is the purpose of this title to carry out and make effective the findings of the Legislature, and to that end, to provide business with an alternative method of financing in acquiring, constructing, or rehabilitating facilities, including, but not limited to, equipment and furnishings, in accordance with the criteria set forth in Section 91502.1, all to the mutual benefit of the people of the state and to protect their health, welfare, and safety.

(Amended by Stats. 2009, Ch. 648, Sec. 3. Effective November 5, 2009.)



91502.1

(a) The Legislature declares that it is the policy of this state, consistent with environmental, resource conservation, and other policies, to facilitate for and on behalf of private enterprise the acquisition of property, either suitable for or evidencing an obligation respecting any one or more of the activities or uses set forth in Section 91503, through the issuance of revenue bonds by authorities in accordance with the criteria set forth in subdivision (b), and that this additional method of financing when made available in accordance with that policy serves a public purpose and will promote the prosperity, health, safety, and welfare of the citizens of the State of California.

(b) The Legislature declares that the criteria to be utilized to determine whether this method of financing may be made available shall include the following:

(1) Whether employment benefits arising out of the use of the facilities may ensue by securing or increasing (A) the number of employees of the company and any other direct users of the facilities or (B) compensation for that employment, the value of which may be expressed in terms of aggregate direct employment earnings.

(2) Whether energy, mineral or natural or cultivated resource conservation benefits arising out of the use of the facilities may ensue by the reduction of waste, improvement of recovery or intensification of utilization of resources that otherwise would be less intensively utilized, or wasted, or not recovered, the value of which may be expressed in terms of the price and amount of the energy, minerals, or other resources saved or recovered, or the price and amount of equivalent energy, minerals, or other resources that would be utilized were the resources not utilized as intensively.

(3) Whether consumer benefits arising out of the use of the facilities may ensue by any of the following:

(A) Improvement of the quantity or quality or reduction in the price of products, energy, or related services or facilities, the value of which may be expressed in terms of quantity and price differentials.

(B) Production of new or improved products, or related services or facilities, the value of which may be expressed in terms of quantity and price.

(C) The transfer of ownership of a business or place of work that has closed or is in danger of closing, to its employees for the purpose of formation of an employee-owned corporation, as defined by subdivision (c).

(4) Whether economic benefits to the surrounding community or state may ensue.

(c) For purposes of this section, “employee-owned corporation” means a corporation that is under employee ownership. “Employee ownership” means the majority ownership of a business in this state by a majority of its employees under either of the following methods:

(1) Establishment of an Employee Stock Ownership Plan (ESOP) pursuant to the federal Employee Retirement Income and Security Act (ERISA). All stock initially issued at the time of formation of the employee-owned corporation shall be allocated to the employees and become fully vested within five years of the date the employee-owned corporation begins operation. Voting rights of the employees are established in accordance with Section 409A(e) of the Internal Revenue Code as effective on January 1, 1983.

(2) Establishment of a worker-owned cooperative.

(Amended by Stats. 2009, Ch. 648, Sec. 4. Effective November 5, 2009.)



91503

The property acquired pursuant to this article shall be suitable for, or shall evidence an obligation respecting, certain activities or uses. The activities or uses shall include one or more of the activities or uses described in subdivision (a) and, unless incidental to those activities or uses, shall not include any of the activities described in, and not excepted from, subdivision (b).

(a) (1) Industrial uses including, without limitation, assembling, fabricating, manufacturing, processing, or warehousing activities with respect to any products of agriculture, forestry, mining, or manufacture, if these activities have demonstrated job creation or retention potential.

(2) Energy development, production, collection, or conversion from one form of energy to another.

(3) Research and development activities relating to commerce or industry, including, without limitation, professional, administrative, and scientific office and laboratory activities or uses.

(4) Commercial uses located within an enterprise zone designated pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1, commercial activities within an empowerment zone and enterprise community designated pursuant to Section 1391 of the Internal Revenue Code of 1986, in effect on January 1, 1998, commercial uses located within a recovery zone designated pursuant to Section 1401 of the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), or any amendments thereto, or other commercial needs.

(5) Processing or manufacturing recycled or reused products and materials by manufacturing facilities.

(6) Business activities with the purpose of creating or producing intangible property.

(b) (1) Residential real property for family unit or other housing activities.

(2) Airport, dock, wharf, or mass commuting activities, or storage or training activities related to any of those activities, unless the property acquired is suitable for one or more of the activities described in paragraph (4) of subdivision (a).

(3) Sewage or solid waste disposal activities or electric energy or gas furnishing activities, unless the property acquired is suitable for one or more of the activities described in paragraph (2) or (4) of subdivision (a).

(4) Water furnishing activities, unless the property acquired is suitable for one or more of the activities described in paragraph (4) of subdivision (a).

(5) Any activities of persons qualifying as exempt persons under Section 501 of the Internal Revenue Code of 1986, as amended, undertaken by those persons, other than activities constituting an unrelated trade or business as described in Section 513 of that code.

(Amended by Stats. 2009, Ch. 648, Sec. 5. Effective November 5, 2009.)



91504

Unless the context otherwise requires, the definitions in this article shall govern the construction of this title, as follows:

(a) “Acquire” and its variants means acquire, construct, improve, furnish, equip, repair, reconstruct, or rehabilitate.

(b) “Administration expenses” means the reasonable and necessary expenses incurred by an authority in the administration of this title, including, without limitation, fees and costs of paying agents, trustees, attorneys, consultants, and others.

(c) “Authority” means any industrial development authority established pursuant to this title.

(d) “Board” means the board of directors of an authority.

(e) “Bonds” means the revenue obligations, inclusive of principal (premium, if any) and interest authorized to be issued by any authority pursuant to this title, including a single bond, a promissory note or notes, including bond anticipation notes, or other instruments evidencing an indebtedness or obligation.

(f) “Bond proceeds” means all amounts received by an authority upon sale or other disposition of any bonds.

(g) “Commission” means the California Industrial Development Financing Advisory Commission established pursuant to Article 3 (commencing with Section 91550).

(h) “Company” means a person, partnership, corporation, whether for profit or not, limited liability company, trust, or other private enterprise of whatever legal form, for which a project is undertaken or proposed to be undertaken pursuant to this title or which is in possession of property owned by an authority, and may include more than a single enterprise.

(i) “Cost” as applied to any project, may embrace:

(1) The cost of construction, improvement, repair, rehabilitation, and reconstruction.

(2) The cost of acquisition, including rights in land and other property, both real and personal and improved and unimproved, and franchises, and disposal rights.

(3) The cost of demolishing, removing, or relocating any building or structures on lands so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved or relocated.

(4) The cost of machinery, equipment and furnishings, of engineering and architectural surveys, plans, and specifications, and of transportation and storage until the facility is operational.

(5) The cost of agents or consultants, including, without limitation, legal, financial, engineering, accounting, and auditing, necessary or incident to a project and of the determination as to the feasibility or practicability of undertaking the project.

(6) The cost of issuance of any bonds and of financing, interest prior to, during, and for a reasonable period after completion of a project, and reserves for principal and interest and for extensions, enlargements, additions, repairs, replacements, renovations, rehabilitations, and improvements.

(7) The cost of acquiring or refinancing existing obligations incident to the undertaking and carrying out, including the financing, of a project, and the reimbursement to any governmental entity or agency, or any company, of expenditures made by or on behalf of the entity, agency, or company that are costs of the project hereunder, without regard to whether or not the expenditures may have been made before or after the adoption of a resolution of intention with respect to that project by an authority.

(8) The cost of making relocation assistance payments as provided by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1.

(9) In the case only of taxable bonds, the cost of refunding or refinancing any outstanding debt or obligations with respect to any facilities, or the cost of any other working capital.

(10) Except as provided in paragraph (9), “cost” does not otherwise include working capital.

(j) “Facilities” mean property suitable for any one or more of the activities or uses described in Section 91503 and includes incidental facilities.

(k) “Governing body” means the board of supervisors, city council, or board of directors of a redevelopment agency, as the case may be.

(l) “Indenture” means any mortgage, deed of trust, trust indenture, security agreement, or other instrument relating to establishing a lien or security interest in, or on, property, any pledge or other instrument relating to the possession of property, and any assignment or other instrument relating to establishing any right, title, or interest in, or related to, property, including the revenues therefrom, given by an authority to a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state, or bondholder or agent, for the security of its bonds and the benefit of the bondholders.

(m) “Proceedings” means the actions taken by an authority in undertaking, carrying out, and completing a project, including, without limitation, the project agreements, indenture, bonds, and resolutions.

(n) “Project” means the acquisition, construction, improvement, repair, rehabilitation, and reconstruction of facilities and the acquisition and rehabilitation of machinery, equipment, and furnishings, and the acquisition of engineering and architectural surveys, plans, and specifications, and all other necessary and related capital expenditures by the issuance of bonds upon the application of and to be repaid by payments from a company for the purposes of this title.

(o) “Project agreements” means the agreements between an authority and a company respecting a project, and may include, without limitation, leases, subleases, options, and installment or other contracts of purchase or sale, loan, or guaranty agreements, notes, mortgages, deeds of trust, and security agreements.

(p) “Property” means any land, air rights, water rights, disposal rights, improvements, buildings or other structures, and any personal property, tangible or intangible, and includes, but is not limited to, machinery and equipment, whether or not in existence or under construction, and interests in any of the foregoing, or promissory notes or other obligations of any kind respecting such interests.

(q) “Public agency” means any county, city and county, city, or redevelopment agency.

(r) “Revenues” means all rents, purchase payments, and other income derived by an authority from, or with respect to, the sale, lease, or other voluntary or involuntary disposition of, or repayment of loans with respect to, property, bond proceeds, and any receipts derived from the deposit or investment of any such income or proceeds in any fund or account of an authority, but does not include receipts designated to cover administration expenses.

(s) “Tax-exempt” means, with respect to any bonds, that the interest on the bonds is excluded from gross income of the holders thereof for federal income tax purposes.

(t) “Taxable” means, with respect to any bonds, that the bonds are not tax-exempt.

(Amended by Stats. 2009, Ch. 648, Sec. 6. Effective November 5, 2009.)






ARTICLE 2 - Industrial Development Authorities

91520

(a) There is in each public agency a public, corporate instrumentality of the State of California, known as the industrial development authority of the public agency. Each public agency is authorized to utilize that authority in the issuance of revenue bonds in the accomplishment of the public purposes as provided in Section 91502. The purposes provided in Section 91502 shall be deemed to constitute public purposes of the public agency, and the exercise by each authority of the powers conferred by this title, including the power to issue revenue bonds, shall be deemed to be the performance of an essential governmental function of the public agency; provided, however, that exercise of the powers conferred by this title in the achievement of the purposes provided in Section 91502 shall be subject to the provisions of, and exclusively as provided in, this article.

(b) An authority shall not transact any business or exercise any powers under this article unless, by ordinance, or, in the case of a redevelopment agency, by resolution, the governing body declares that there is a need for the authority and that the authority shall function. The ordinance shall be subject to referendum in the manner prescribed by law for ordinances of the public agency. With respect to a redevelopment agency, the resolution provided for herein shall be subject to referendum in the manner prescribed by law for ordinances of the community in which the agency is located.

(c) An authority shall conclusively be deemed to have been established and authorized to transact business and exercise its powers upon proof of the adoption of such an ordinance or resolution.

(d) Notwithstanding any other provision contained in this article, a public agency shall have the power to transact any business or exercise any powers of an authority conferred by this title without having to establish an authority. However, a public agency may, at its option, establish an authority pursuant to the provisions of this article to exercise any powers conferred by this article. In the event that a public agency acts as an industrial development authority, any reference to authority and board contained in this title shall mean public agency and governing body, respectively.

(Amended by Stats. 1999, Ch. 61, Sec. 3. Effective January 1, 2000.)



91521

(a) The sole purpose of an authority is to undertake projects through the issuance of bonds in accomplishment of the purposes provided in Section 91502, and to carry out and complete such projects and perform and exercise derivative obligations and powers.

(b) The jurisdiction of an authority to undertake projects shall be coincident as to territory with the territory of the public agency.

(Added by Stats. 1980, Ch. 1358.)



91522

(a) All powers vested in authorities shall be exercisable as their respective boards shall provide, solely in the accomplishment of the purposes of authorities.

(b) A board shall consist of any authorized number of directors not less than three. The authorized number of directors shall be established by resolution of the governing body from time to time, except that when the resolution provided for by Section 91523 shall have been adopted, the authorized number of directors shall be the same as the authorized number of members of the governing body.

(c) Each director shall reside within the territory of the public agency and, unless the resolution provided for by Section 91523 has been adopted, shall not be an officer or employee of the public agency. Failure of a director to reside within the territory of the public agency or the existence of an official or employment relationship with the public agency shall not affect the validity of any project agreements, indentures, bonds or other proceedings or actions taken by an authority or public agency.

(d) Unless the resolution provided for by Section 91523 has been adopted, the directors shall be appointed by the governing body and they shall be appointed in such a manner that they shall hold office for overlapping terms. At the time of the appointment of the first directors, the governing body shall divide the directors into three groups containing as nearly equal whole numbers as possible. The first term of the directors included in the first group shall be approximately one year, the first term of the directors included in the second group shall be approximately two years, the first term of the directors included in the third group shall be approximately three years, as determined by the governing body, and thereafter the terms of all directors shall be three years. Directors shall be eligible for reappointment for an unlimited number of terms.

(e) The directors shall serve without compensation, except that they may be reimbursed for their actual and necessary expenses incurred in the performance of their duties, or at the discretion of the governing body, may receive a reasonable per diem payment and mileage charge as reimbursement for living and traveling expenses incurred in the performance of duties away from the principal office. In addition, at the discretion of the governing body, they may also receive a reasonable mileage charge as reimbursement for traveling expenses to and from the principal office of the authority or the place of meeting, if other than at the principal office.

(f) Should the authorized number of directors be increased by a resolution authorized by subdivision (b), the additional directors shall be appointed for terms such that, when the number of directors is divided into three groups containing as nearly equal whole numbers as possible, the expiration of the first terms of the additional directors shall coincide with the expiration of the current terms of the directors within the same group. Should the authorized number of directors be reduced by such a resolution, the reduction shall be accomplished in accordance with the same criterion, except that a reduction, the effect of which would be to shorten the tenure of any director, shall not become effective until vacancy or expiration of term.

(g) Vacancies shall be filled by appointment of the governing body for the unexpired term, unless the authorized number of directors is reduced as provided in subdivision (f).

(h) A director’s tenure shall continue until his successor has been appointed and qualified; provided, however, that a director may be removed from office by the governing body for cause after notice and opportunity for hearing.

(Amended by Stats. 1982, Ch. 1605, Sec. 3.)



91523

As an alternate to the appointment of directors pursuant to Section 91522, the governing body may, at its sole discretion and at any time regardless of the incumbency of any directors appointed pursuant to Section 91522, by resolution, declare itself to be the board, in which case all the rights, powers, privileges, duties, liabilities, disabilities, and immunities vested in a board shall be vested in the governing body as such board and the terms of office of any incumbents appointed pursuant to Section 91522 shall be deemed terminated. A governing body which has adopted a resolution pursuant to this section may at any time adopt the resolution provided for by Section 91522 and, thereupon, the resolution provided for by this section shall, upon the effectiveness of such resolution, be deemed repealed.

(Added by Stats. 1980, Ch. 1358.)



91524

(a) The principal office of an authority shall be located at the principal office of the public agency.

(b) Each authority shall have a chairperson of its board, who shall be elected by the members of the board from among its membership.

(c) Public officers of an authority consist of the chairperson and members of the board, a secretary, a treasurer, and such assistants for the secretary and the treasurer as the board may appoint. The corresponding officers of the public agency may, by designation by resolution of the board, be the secretary, the treasurer, and assistants of the authority. The secretary, the treasurer, and assistants may be compensated.

(d) An authority shall file, with the clerk of the public agency, a certificate of a majority of the authorized number of directors as to the secretary and any assistant secretaries of the authority, and such certificate shall, until superseded by a later certificate, be conclusive with respect to the authority that such person is the secretary or assistant secretary, as the case may be, of the authority.

(e) A certificate of the clerk of the public agency as to the secretary or assistant secretary of the authority, and of the secretary or assistant secretary so certified as to the incumbents of any offices, shall be conclusive with respect to the public agency and the authority that such persons are the incumbents of such offices in any transactions of the authority authorized by this title.

(Added by Stats. 1980, Ch. 1358.)



91525

(a) An authority may appoint such employees and agents, including without limitation financial advisers or consultants, accountants, architects, engineers, or other experts or advisers as it requires, and determine their qualifications, duties, terms of employment or engagement, and compensation. Officers, agents, or employees of a public agency may also be agents or employees of an authority. Officers, agents, or employees of an authority shall not, by reason thereof, be deemed to be officers, agents, or employees of a public agency. An authority shall adopt personnel rules and regulations applicable to its employees.

(b) An authority may contract for such legal counsel as in its judgment is necessary or advisable to enable it to carry out its purposes, including such bond counsel as it deems advisable in connection with any proceedings.

(c) No attorney or firm of attorneys employed as counsel by a company may serve at the same time as legal counsel, including bond counsel, and no person or firm employed as financial adviser by a company may at the same time serve as financial adviser, to the authority in connection with any project or proposed project for such company.

(Added by Stats. 1980, Ch. 1358.)



91525.5

A member of the board or other officer of an authority or a member of the governing body who has any financial interest, other than an interest as defined by Section 1091 or 1091.5, in any project, project agreement, indenture, bonds, or the sale thereof, shall fully disclose the nature of the interest to the board, or governing body, and shall not cast a vote upon any matter concerning that project, project agreement, indenture, bonds, or the sale thereof, in any manner whatsoever, except that the presence of the member may be considered in determining the existence of a quorum.

(Added by Stats. 1982, Ch. 1605, Sec. 4.)



91526

An authority may:

(a) Sue and be sued in its own name.

(b) Have an official seal.

(c) Have perpetual succession.

(d) Make and execute contracts and other instruments and documents.

(e) Make, amend, and repeal bylaws governing procedures and meetings of the board and the duties of its officers, and make, amend, and repeal rules, regulations, and policies governing the transaction of its business and the exercise of its powers.

(f) Use premises of, subject to the regulation thereof by, the public agency.

(g) Administer its funds and deposit, invest, and reinvest funds in the types of securities or obligations permitted the public agency in accordance with law.

(h) Use discretion in the undertaking of projects, including the establishment of reasonable priorities and criteria among the types and locations of projects and regarding companies.

(Amended by Stats. 1982, Ch. 1605, Sec. 5.)



91527

Authorities shall have all powers necessary or appropriate for carrying out the purposes of this title including, without limitation, the following powers, together with all powers incidental thereto:

(a) To acquire property by purchase, exchange, gift, lease, contract, or otherwise, except by eminent domain. The power to acquire real property shall not be exercised for other than authority use except pursuant to project agreement or indenture.

(b) To maintain property.

(c) To dispose of property by lease, sale, exchange, donation, release, relinquishment, or otherwise.

(d) With respect to property, to: (1) charge and collect rent under any lease; (2) sell at public or private sale, with or without public notice; (3) sell at a discount or below appraised value or for a nominal consideration, only; (4) sell on an installment payment or a conditional sales basis; (5) convey, or provide for the transfer of, property without further act of the authority, upon exercise of an option; (6) sell at a fixed or formula price, and receive for any such sale the note or notes of a company and mortgages, deeds of trust, or other security agreements respecting the property.

(e) To acquire and hold property, including funds, project agreements and other obligations of any kind, and pledge, encumber or assign the same, or the revenues therefrom or any portion of such revenues, or other rights, whether then owned or possessed, or thereafter acquired, for the benefit of the bondholders, and as security or additional security for any bonds or the performance of obligations under an indenture.

(f) To provide for the advance of bond proceeds and other funds pursuant to project agreements as necessary to pay or reimburse for project costs.

(g) To exercise all rights and to perform all obligations of the authority under the project agreements and indenture, including the right, upon any event of default by or the failure to comply with any of the obligations thereof by the lessee, purchaser, or other company thereunder, to dispose of all or part of the property to the extent authorized by the project agreements or indenture.

(h) To borrow money and issue its bonds for the purpose of paying all or any part of the costs of a project, and for any other authorized purpose, as provided in this title.

(i) To contract and pay compensation for professional, financial, and other services.

(j) To refund outstanding bonds of the authority without regard to the purposes of this title when the board determines that the refunding will be of benefit to a company or holders of the bonds, subject to the provisions of the proceedings.

(k) To invest, deposit, and reinvest funds under the control of an authority and bond proceeds in the types of securities or obligations authorized, pending application thereof to the purposes authorized by, subject to the provisions of, the proceedings.

(l) To acquire insurance against any liability or loss in connection with property, in such amounts as it deems desirable.

(m) To expressly waive any immunity of the political subdivisions of this state provided by the Constitution or laws of the United States of America to taxation by the United States of interest on bonds issued by an authority, in obtaining federal benefits.

(n) To fund administration and cost of issuance expenses (1) by the establishment and collection of reasonable fees in amounts as may be determined by the board, but in no event shall the fees exceed 1 percent of the estimated maximum amount of bonds proposed by an application to be issued, (2) by the acceptance of funds and other aid from the public agency and from other governmental sources authorized to provide such funds or aid, (3) by the acceptance of contributions from business, trade, labor, community, and other associations, and (4) by other authorized means.

(Amended by Stats. 2009, Ch. 648, Sec. 7. Effective November 5, 2009.)



91528

An authority shall not have the power to operate any facility as a business, except in the event of a default on any bonds, through a trustee, for the minimum reasonable time needed to sell or otherwise dispose of the facility in accordance with the resolution or indenture.

(Added by Stats. 1980, Ch. 1358.)



91529

Companies may apply for financing pursuant to this article by filing with an authority an application therefor which includes all of the following:

(a) Such financial, legal, and other information as is required by an authority.

(b) An estimate of the amount of bonds proposed to be issued, of the sources of amounts otherwise required for the project, and an itemization of the estimated cost and any other expenses which aggregate not less than the estimated amount of bonds.

(c) Sufficient other information as is necessary to the determinations required to be made by subdivision (c) of Section 91530.

An application may be amended, supplemented or clarified from time to time, with such information as is required for the making of the determinations desired at the time in accordance with commission procedures.

(Amended by Stats. 1982, Ch. 1605, Sec. 7.)



91530

(a) Applications for projects or companies not in accordance with the reasonable priorities and criteria that an authority may establish need not be accepted and further processed by an authority.

(b) Acceptance of any application in no way obligates an authority to adopt a resolution of intention or undertake the project proposed.

(c) Upon acceptance of any application and request of a company, the board shall determine whether it is likely that the undertaking of the project by the authority will be a substantial factor in the accrual of one or more of the public benefits from the use of the facilities, including equipment, as proposed in the application, whether the activities or uses are in accord with Section 91503, and whether the project is otherwise in accord with the purposes and requirements of this title.

(d) Upon affirmative determinations under subdivision (c), the board may express the present intention of the authority to issue bonds in connection with the project and shall evidence the same by the adoption of a resolution of intention to undertake the project. The resolution of intention shall briefly describe the facilities, state the estimated principal amount of the bond issue (which estimate shall not limit the amount of bonds which may be issued), indicate whether it is expected that the bonds will be tax-exempt or taxable, and identify the company that is the applicant, and may include other provisions as the board shall prescribe.

(e) A notice of the filing of an application, naming the company that is the applicant, briefly describing the facilities, stating the estimated principal amount of the bond issue and referring to the application for further particulars, shall be published by the secretary of the authority pursuant to Section 6061, and in the event the facilities are proposed to be located in a city and the project is proposed to be undertaken by an authority the jurisdiction of which is countywide, a copy of the notice shall be mailed by the secretary of the authority to the governing body of the city. Any amendment, supplement, or clarification of an application that changes the company that is the applicant, the description of the facilities, or the estimated principal amount of the bond issue, as previously noticed, shall be noticed in the same manner.

(f) A copy of the application shall be filed with the public agency. The authority shall not issue bonds with respect to any project unless the public agency shall approve, conditionally or unconditionally, the project, including the issuance of bonds therefor. Action to approve or disapprove a project shall be taken within 45 days of the filing with the public agency. Certification of approval or disapproval shall be made by the clerk of the public agency to the authority. If the governing body has declared itself to be the board pursuant to Section 91523, the approvals and other actions required of the authority or the public agency by this section may be taken and performed on a joint and consolidated basis, as may be deemed practicable in the discretion of the public agency.

(g) A resolution of intention may be revoked, amended, supplemented or clarified by the board, at any time prior to entry into the project agreements. The project agreements, indenture, bonds and other proceedings shall be consistent with the resolution of intention, and shall supersede it except to the extent otherwise expressed.

(Amended by Stats. 2010, Ch. 328, Sec. 104. Effective January 1, 2011.)



91531

(a) At any time following adoption of the resolution of intention, the board shall request that the commission make the determinations authorized by this section and shall provide for transmission to the commission of the fee required by the commission and such information as may be required by the commission.

(b) The commission shall review the submission and shall, by express findings on the basis of the submission, determine compliance with the following criteria:

(1) Public benefits, determined in accordance with the policy stated in Section 91502.1, from the use of the facilities, including equipment, likely will substantially exceed any public detriment from issuance of bonds in the estimated principal amount proposed in the application.

(2) Neither the completion of the project nor the operation of the facilities will have the proximate effect of relocation of any substantial operations of the company from one area of the state to another or in the abandonment of any substantial operations of the company within other areas of the state, or, if the completion or operation will have either of the effects, then the completion or operation is reasonably necessary to prevent the relocation of any substantial operations of the company from an area within the state to an area outside the state.

(3) The proposed issuance of bonds qualifies for issuance under the provisions of Article 5 (commencing with Section 91570).

(c) For those projects qualified under Section 1401 of the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), or any amendments thereto, the commission shall review the submission and shall, by express findings on the basis of the submission, determine compliance with criteria contained in that act.

(d) Written notification of the determinations of the commission shall be given to the authority.

(e) Upon failure of the commission to make determinations as to compliance with the criteria within 60 days of the receipt of the submission, unless the time is extended by written consent of the authority, the commission shall lose jurisdiction to make the determinations, and the authority shall determine compliance with the criteria.

(f) A proposed issuance of refunding bonds shall be evaluated solely under the requirement of paragraph (3) of subdivision (b), upon request of the board following the determination provided for in subdivision (j) of Section 91527.

(g) Determinations of the commission or of an authority as provided in subdivision (j) of Section 91527, Section 91530, and this section shall be final and conclusive.

(h) The authority shall not deliver bonds for the project until this section has been complied with.

(i) It is the intention of the Legislature that submissions be reviewed by the commission individually and not comparatively and that determinations be made generally in the order of receipt of the submissions. To the extent consistent with accomplishment of the public purposes as provided in Section 91502, priority consideration shall be given submissions on behalf of small and medium-size companies. To the extent that the public benefits finding under paragraph (1) of subdivision (b) of this section is based on employment benefits under paragraph (1) of subdivision (b) of Section 91502.1, the following considerations, as alternatives to each other, may in accordance with the submission, additionally be considered in making such finding:

(1) The willingness of the company to provide for the screening for employment of (i) individuals affected by industrial relocations or abandonments, (ii) new entrants or reentrants to the workforce, (iii) unemployed or partially unemployed individuals who are registered for work at a public employment office or other approved place pursuant to Section 1253 of the Unemployment Insurance Code, or (iv) individuals participating in job training or placement programs directly calculated to increase employability or improve the employment of these individuals.

(2) The location of the facilities in or conveniently accessible to a portion of the workforce residing within an economically distressed area of the state or an area of the state affected by industrial depression or decline.

An adverse finding shall not be made merely because each of such alternative considerations is inapplicable if the facilities are located in or are conveniently accessible to a portion of the workforce residing within a pocket of economic distress or an area of the state largely rural in character.

(Amended by Stats. 2009, Ch. 648, Sec. 9. Effective November 5, 2009.)



91532

(a) The commission may provide, by regulation, that at the option of an authority, the commission will make determinations pursuant to subdivision (b) of Section 91531 under any of the three criteria, separately, without at the same time making determinations under the remaining criteria.

(b) In the event an authority elects to request determinations under less than all of the three criteria, the 60-day period of subdivision (d) of Section 91531 is applicable only to determinations under the designated criteria and the commission retains jurisdiction to make determinations under the remaining criteria, upon request, and prior to the expiration of a 60-day period applicable to each separate determination requested.

(c) The commission may provide that at the option of an authority, the commission will make a determination with regard to the qualification of bonds for issuance under the provisions of Article 5 (commencing with Section 91570), upon the basis of statements and descriptions. In such event bonds shall not be delivered in return for the purchase price until the submission is supplemented with proposed forms of project agreements, indentures and other proceedings not differing substantially from the statements and descriptions.

(d) An authority acting pursuant to subdivision (d) of Section 91531 may follow the same procedures as are followed by the commission pursuant to this section.

(Amended by Stats. 1982, Ch. 1605, Sec. 10.)



91533

Authorities shall undertake projects by entry into project agreements in substance not inconsistent with the following:

(a) The company shall comply with (or cause to be complied with) all legal requirements relating to the project and the operation, repair, and maintenance of the facilities, including (1) obtaining any rezonings or variances, building, development, and other permits and approvals, and licenses and other entitlements for use, without regard to any exemption for public projects and (2) securing the issuance of any certificates of need, convenience, and necessity or other certificates or franchises; and shall provide satisfactory evidence of compliance.

(b) The company shall comply with all conditions imposed by the public agency in its approval of the project pursuant to subdivision (f) of Section 91530.

(c) The company shall provide, or cause to be provided by others, all amounts required for the project and all property relating to the project that are not to be provided as or by expenditure of bond proceeds, and in the case of any amounts and property that the company proposes to cause to be provided by others, as by contract, grant, subsidy, loan, or other form of assistance, shall provide satisfactory evidence that those amounts and property will be provided when required.

(d) Expenditure of bond proceeds shall be supervised to assure proper application to the project.

(e) The company shall at its own expense insure, repair, and maintain the facilities, pay taxes with respect to its interests in the property relating to the project as Part 1 (commencing with Section 101) of Division 1 of the Revenue and Taxation Code requires, and pay assessments and other public charges secured by liens, upon those interests as constitute the tax base for property taxation on the same basis as other property, or shall cause the same to be provided by others to the satisfaction of the authority.

(f) The amounts payable pursuant to the project agreements to or for the benefit of an authority shall in the aggregate not be less than amounts sufficient (1) to pay any bonds that shall be issued by the authority to pay the cost of the project, (2) to maintain any required reserves, (3) to make payments as may be required into any sinking fund or other similar fund, and (4) to pay those administration expenses that relate to the administration of the project agreements, the indenture, and the bonds.

(g) The term shall extend at least until the date on which all those bonds and all other obligations incurred by an authority in connection with a project shall have been paid in full or adequate funds for that payment shall have been otherwise provided.

(h) The additional provisions as in the determination of the board are necessary or appropriate to effectuate the purposes of this article, including provisions for the following:

(1) For payments pursuant to the project agreements that include amounts for administration expenses in addition to the amounts that the agreement is required to obligate the company or others to pay.

(2) For payment before a facility exists or becomes functional, or after a facility has ceased to exist or be functional to any extent and from any cause.

(3) For payment whether or not the company is in possession or is entitled to be in possession of the facilities or for payment in the event of sale or other transfer of ownership of or the encumbering of the facilities.

(4) Relating to the carrying out and completion of the project, including the allocation of responsibility between the authority and the company regarding the payment of administrative expenses and costs of issuance, the acquisition of property, the making of other purchases, the contracting for construction of the facilities, with or without competitive bidding, and the payment therefor and the designation of particular deposits or investments otherwise authorized for the deposit, investment, and reinvestment of revenues.

(5) That some or all of the obligations of a company shall be unconditional and shall be binding and enforceable in all circumstances whatsoever notwithstanding any other law.

(6) Relating to the use, maintenance, repair, insurance, and replacement of property relating to the project, such as the authority and the company deem necessary for the protection of themselves or others, including, but not limited to, liability insurance, and indemnification in the event of default.

(7) Defining events of default and providing remedies therefor, which may include an acceleration of future payments thereunder.

(i) The company shall provide for the payment of relocation assistance as provided by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1, and shall reimburse the authority or the public agency, as the case may be, for relocation assistance services, and notwithstanding any other provision of this title, the authority shall determine that those services are provided and that relocation assistance payments are made.

(j) Notwithstanding any other provision of this title, projects undertaken and carried out pursuant to this title shall be consistent with the requirements of the general plan as contained in Article 5 (commencing with Section 65300) of Chapter 3 of Division 1 of Title 7 at the time of entry into the project agreement, or in the event inconsistent at that time, then at the time of delivery of any bonds.

(k) The company may, pursuant to project agreements, provide or cause to be provided other security, such as, but not limited to, an agreement of guaranty, either of itself or another person, or other consideration directly to the bondholders, their agent or the trustee under an indenture, and neither the company nor any such other person shall be precluded by the project agreements from having other contractual relationships with those bondholders or that agent or trustee.

(l) Authorities shall require, whether or not authorities, companies, or others are the contract-awarding bodies, that on any construction, improvement, reconstruction, or rehabilitation financed in whole or in part by means of bonds issued pursuant to this title, the resolution of intention for which is adopted on or after January 1, 1983, all workers employed in that work, exclusive of maintenance work, shall be paid not less than the general prevailing rate of per diem wages for work of a similar character in the locality in which the work is performed, and not less than the general prevailing rate of per diem wages for holiday and overtime work. Those rates shall be determined by the Director of Industrial Relations in accordance with the standards set forth in Section 1773 of the Labor Code. The director’s determination shall be final, and Sections 1773.1, 1773.5, 1774, and 1776 (excepting subdivision (f) of Section 1776) of the Labor Code shall apply.

(Amended by Stats. 2010, Ch. 328, Sec. 105. Effective January 1, 2011.)



91534

No company shall, by reason of any project agreement, be deemed the agent of an authority in the carrying out of such agreement unless (and in such case only to the extent) such agreement specifically provides otherwise.

(Added by Stats. 1980, Ch. 1358.)



91535

(a) All bonds issued by an authority in connection with a project shall be special obligations, only, of the authority, payable solely out of the revenues or out of the other sources specified in the proceedings.

(b) The bonds prescribed by subdivision (a) may:

(1) Be executed and delivered by the authority at any time and from time to time;

(2) Be in such type and denominations and of such terms and maturities;

(3) Be in registered or bearer form either as to principal or interest or both and carry such conversion and reconversion privileges;

(4) Be payable as term bonds or in such installments and at such time or times not exceeding 40 years from the date thereof;

(5) Be payable in such mediums and at such place or places within or without the state;

(6) Be sold below par or face value thereof, but the sale price of tax-exempt bonds shall not be less than 95 percent of the par or face value of the bond;

(7) Be exchangeable for, or issuable in lieu of, such bonds;

(8) Be issuable in temporary form pending preparation of and exchange for definitive bonds; and

(9) Be executed by such officers, be authenticated, and contain such provisions not inconsistent with this article; all as shall be provided in the proceedings.

(c) If deemed advisable by the board, there may be retained in or granted by the proceedings an option to redeem or to cause to be redeemed prior to maturity all or any part of any bonds as may be specified in the proceedings, at the price or prices and after any notice or notices and on any terms and conditions which may be set forth in the proceedings and as may be briefly recited in the bond. Nothing in this title shall be construed to confer on an authority or any bondholder or trustee any right or option to redeem or cause the redemption of any bonds, except as may be provided in the proceedings under which they shall have been issued.

(d) Issuance by an authority of one or more issues of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, subject to any agreements with bondholders which may then exist.

(e) Any bonds of an authority at any time outstanding may at any time, and from time to time, be refunded, including the payment of any redemption premium and accrued interest to the date of redemption, by an authority by the issuance of its refunding bonds in any amount which the board may deem necessary or appropriate. Bonds may be issued as one issue for refunding and other authorized purposes. Any refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds to the payment, purchase or redemption of the bonds to be refunded thereby or to the deposit or investment in securities or obligations yielding amounts sufficient to pay or redeem the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby or bonds and claims with the consent of the holders of the bonds so to be refunded and with such cash or property adjustments as may be agreed, and regardless of whether or not the bonds proposed to be refunded shall be payable at the same date or different dates or shall be due serially or otherwise.

(f) Each bond shall be deemed to be an investment security under the Uniform Commerical Code and a negotiable instrument, subject only to any provisions thereof for registration or other provisions restricting transfer, and shall be deemed to have been issued for an authorized purpose of the authority in exercise of the powers granted by this article, provided that the board so determines in the proceedings and the determination is recited in the bond.

(Amended by Stats. 1987, Ch. 1109, Sec. 8. Effective September 25, 1987.)



91536

In the discretion of an authority, any bonds issued under the provisions of this title may be secured by an indenture. Such indenture may vest in bondholders the right to remove and appoint a new trustee or agent. The trustee or agent may at any time own all or any part of the bonds, unless otherwise provided in the indenture. Such indenture may vest in such trustee, bondholder, or agent, as provided therein, property, rights, powers and duties, and may pledge, encumber, or assign the revenues, the project agreements and any other rights as security for the bonds and for the benefit of the bondholders, subject to such agreements with bondholders as may then exist. Such indenture may contain covenants of the authority as to the acquisition of property, the disposition of any property, or part thereof, the subjecting of additional property thereto or to the lien thereof, the issuance of additional bonds, the custody, deposit, investment and application of all moneys, the creation and maintenance of reserves, the disposition of insurance or condemnation proceeds, and the use of surplus bond proceeds. Any such indenture may define events of default thereunder, which may include events of default of a company under the project agreements, may specify the action to be taken by the trustee, bondholder, or agent upon an event of default, may set forth the rights and remedies of the bondholders and of the trustee or agent, and may, in the case of a trustee, restrict the individual right of action by bondholders. In addition, any such indenture may contain such other provisions as the board may deem reasonable and proper and which relate in any way to the security or protection of bondholders. All expenses incurred in carrying out the provisions of such indenture shall be treated as an administration expense. Any lien or other interest established by any indenture shall be valid and binding from the date thereof, and any revenues or amounts to cover administration expenses thereafter received by, or on behalf of, an authority or trustee or agent thereunder shall immediately be subject to the lien thereof or other interest established thereby without any further act, which lien or other interest shall be valid and binding as against all persons, irrespective of notice, without any filing or recording except a filing in the records of the authority. If so provided in the indenture, all or designated revenues shall further be deemed to be trust funds and shall be held and applied solely as provided in such indenture, and no bondholder shall, as such, be in any manner obligated to see to the proper application thereof.

(Amended by Stats. 1982, Ch. 1605, Sec. 13.)



91537

The issuance of bonds shall be authorized by resolution of the board adopted at any time following the determinations provided for in subdivision (j) of Section 91527 or Section 91530. The resolution may, as the board deems advisable and in accordance with the provisions of this article, provide for, or authorize the execution of a loan agreement, the repayment obligation of which is evidenced by the bonds, providing for, or authorize the execution of an indenture providing for:

(a) The fixing and collection of revenues;

(b) The creation and maintenance of special funds, including reserve and sinking funds;

(c) Limitations on expenditures of bond proceeds;

(d) The procedure, if any, by which any contract represented by bonds may be amended or abrogated;

(e) The acts and omissions which shall constitute, and the rights and remedies available, in an event of default. In such an event of default, the obligations of the authority may be enforced, as appropriate, by mandamus, by the appointment of a receiver, by foreclosure or sale, by injunction, by specific performance, by equitable relief, or by any one or more of such remedies or any other remedy; and

(f) Any additional matters authorized to be included in an indenture or which relate to the security, protection, or return of bondholders.

(Amended by Stats. 1982, Ch. 1605, Sec. 14.)



91537.5

The bonds may bear interest on the amount or amounts, payable at the time or times, evidenced in the manner and at the fixed or variable rate or rates as shall be established by or pursuant to a method approved by the board, but the maximum rate of interest to be paid on any tax-exempt bonds shall not exceed 12 percent per annum or such higher rate as is at the time of accrual of interest then stated in Section 53531 or other applicable law. In the case of taxable bonds, or tax-exempt bonds the interest on which becomes includable in federal gross income after original issuance, the maximum rate of interest to be paid on the bonds shall not exceed 16 percent per annum. Project agreements may bear up to the same rate of interest as the underlying bonds.

(Amended by Stats. 1987, Ch. 1109, Sec. 9. Effective September 25, 1987.)



91538

Bonds may be sold at the prices that the board directs, at public or private sale, subject to subdivision (b) of Section 91535.

(Amended by Stats. 2009, Ch. 648, Sec. 11. Effective November 5, 2009.)



91539

Notwithstanding any other provision of law:

(a) Authorities and their revenues, amounts for administration or costs of issuance expenses, and any other income shall be exempt from all taxes on, or measured by, income.

(b) Bonds issued by authorities shall be exempt from all property taxation and the interest on such bonds shall be exempt from all taxes on income.

(c) All property owned by authorities shall be exempt from property taxes, assessments, and other public charges secured by liens.

(d) All interests of companies in the property of projects shall, for purposes of property taxation, be subject to the provisions of Division 1 (commencing with Section 101) of the Revenue and Taxation Code, and such interests as constitute the tax base for property taxation shall be subject to such assessments and charges on the same basis as other property.

(e) “Sale” and “purchase,” for the purposes of Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code, do not include any lease or transfer of title of tangible or intangible personal property constituting any project or facility to an authority by a company, nor any lease or transfer of title of tangible or intangible personal property constituting any project or facility by such authority to any company, when the transfer or lease is made pursuant to this title.

(Amended by Stats. 2009, Ch. 648, Sec. 12. Effective November 5, 2009.)



91540

(a) All property, revenues, and funds, owned or possessed by an authority for the purposes of this title, shall be exempt from levy and sale by virtue of execution or other judicial process. Execution or other judicial process shall not issue against such property, revenues, or funds nor shall any judgment against an authority be a charge or lien upon such property, revenues, or funds.

(b) This section does not apply to or limit the right of obligees to enforce, as appropriate, any indenture or the right of obligees to pursue any remedies for the enforcement of any assignment by an authority of or any pledge or lien given by an authority on revenues, project agreements, administration expenses or any other assets.

(c) This section does not apply to interests of companies.

(Amended by Stats. 1982, Ch. 1605, Sec. 16.)



91541

(a) None of the bonds of an authority or any other obligations of an authority shall be deemed to constitute a debt or liability of the state or any public agency, or a pledge of the faith and credit of the state or any public agency, but shall be payable solely from the funds provided therefor in the proceedings.

(b) The issuance of bonds shall not directly or indirectly or contingently obligate the state or any public agency to levy or to pledge any form of taxation whatsoever therefor or to make any appropriation for their payment.

(c) All bonds shall contain on the face thereof a statement to the following effect:

“Neither the faith and credit nor the taxing power of the State of California or the (insert name of public agency) is pledged to the payment of the principal of, premium, if any, or interest on any bond, nor is the state or such (insert “city,” “county,” or “city and county” as appropriate) in any manner obligated to make any appropriation for payment.”

(d) Neither the members of governing bodies or of boards nor any persons executing the bonds shall in any event be subject to any personal liability or accountability by reason of the issuance of those bonds.

(e) The bonds shall be only a special obligation of an authority as provided by subdivision (a) of Section 91535, and an authority shall under no circumstances be obligated to pay bonds or project costs (other than administration expenses), except from revenues and other funds received under the project agreements for those purposes, nor to pay administration and costs of issuance expenses except from funds received under project agreements for those purposes or from funds that are made available as otherwise authorized by the proceeding or by law. All bonds shall contain on the face thereof a statement of their special obligation nature.

(Amended by Stats. 2009, Ch. 648, Sec. 13. Effective November 5, 2009.)



91542

At such time as all obligations under the project agreements respecting any particular project have been satisfied or otherwise discharged or adequately provided for and all the bonds issued to finance such project have been repaid or payment thereof has been adequately provided for, and all other obligations of the authority of any nature whatsoever with respect to such project have been satisfied or otherwise discharged or adequately provided for, the authority is authorized to execute such deeds and conveyances as may be necessary to convey the funds and property provided by the project agreements to be conveyed to the company and shall deliver and pay over to the public agency any remaining funds and properties of the authority which were derived from or are attributable to such project.

(Amended by Stats. 1982, Ch. 1605, Sec. 17.)



91543

All general or special laws or parts thereof inconsistent with this title shall be inapplicable to the exercise of any of the powers conferred under the provisions of this title. Without limiting the generality of the foregoing, the provisions of Divisions 3 (commencing with Section 11000), 4 (commencing with Section 16100), and 5 (commencing with Section 18000) of Title 2 of this code, relating to the executive department of the state, and of Division 13 (commencing with Section 21000) of the Public Resources Code, shall not be applicable to authorities.

(Amended by Stats. 1982, Ch. 1605, Sec. 18.)



91544

(a) Whenever the governing body, by ordinance, shall declare that there is no longer a need for an authority to, and that the authority shall not further, function, thereafter the authority shall transact no further business and exercise no further powers, the offices shall be deemed vacated, and all funds and properties shall vest in the public agency. Any net earnings of an authority shall, pursuant to this section or Section 91542, inure solely to the benefit of the public agency and not to the benefit of any company or other private person. The ordinance shall be subject to referendum in the manner prescribed by law for ordinances of the public agency. The adoption of such an ordinance shall not preclude the subsequent adoption of an ordinance pursuant to Section 91520.

(b) The state may, by appropriate legislation at any time and at its sole discretion, alter or change, consistent with the other provisions of this title, the structure, organization, programs, or activities of authorities, including cause their dissolution. Any funds or properties, or net earnings, of an authority shall, upon dissolution, be disposed of as provided in subdivision (a).

(Added by Stats. 1980, Ch. 1358.)



91545

Any action pursuant to Section 91544 shall have no effect on, and shall not be deemed to impair, any contracts previously entered into by an authority, including any bonds theretofore issued or other obligations theretofore incurred (relating to the subsequent issuance of bonds or otherwise), and, in the event that at the time of the taking of such action any such contracts remain unsatisfied or otherwise undischarged, the governing body shall, in such ordinance, or by other appropriate means in the event of state action and a failure of the state to provide otherwise, make provision for their satisfaction or discharge, and to that end, the public agency may undertake any performance or observance the authority is authorized to perform or observe relating to their satisfaction or discharge.

(Added by Stats. 1980, Ch. 1358.)



91546

This title, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.

(Added by Stats. 1980, Ch. 1358.)



91547

The State of California does hereby pledge to and agree with the holders of any bonds issued, and with those companies which may enter into project agreements with authorities, pursuant to the provisions of this article, that the state will not alter or change the structure, organization, programs, or activities hereby vested in public agencies or authorities until such bonds are fully met or discharged and such project agreements are fully performed or discharged, on the part of authorities or public agencies, as the case may be; provided, however, that nothing herein contained shall preclude such alteration or change, if, and when, adequate provision shall have been made by law for the protection from impairment of the contracts represented by such bonds and project agreements, and such right to so alter or change is hereby reserved. Authorities are authorized to include this pledge and undertaking of the state in such bonds and project agreements.

(Added by Stats. 1980, Ch. 1358.)



91548

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Part 2 of Title 10 of the Code of Civil Procedure, to determine the validity of bonds, proceedings, project agreements, or indentures, including, without limiting the generality of the foregoing, the legality of all proceedings theretofore taken for or in any way connected with the establishment of the authority and its authorization to transact business and exercise its powers, and also including the legality of all proceedings, as proposed to be taken in the proceedings, project agreements, and indentures theretofore undertaken, for the authorization, issuance, sale, and delivery of bonds and the payment thereof and interest thereon, and all such matters respecting which an action may be brought pursuant to such chapter shall be subject to the provisions thereof regarding validity and incontestability.

(Added by Stats. 1980, Ch. 1358.)



91549

(a) Except as may be authorized by other state legislation, this title provides the exclusive authority of public agencies for the undertaking, carrying out, and completion of projects authorized by this title.

(b) Except as limited by subdivision (a), the authorizations of this title shall be regarded as supplemental and additional to powers conferred by other laws. However, all projects authorized by this title which are undertaken, carried out, or completed by redevelopment agencies shall be subject to the terms and limitations of this title, notwithstanding the authorities and provisions created by and under other laws.

(c) In the exercise of any of the powers conferred, including powers relating to the offer, issuance, and sale of bonds, under this title, authorities need not comply with any law applicable to the exercise of similar powers except as referred to in this article.

(d) A charter city which is otherwise authorized to undertake, carry out and complete projects hereunder authorized need not comply with this title as to warehousing activities.

(Amended by Stats. 1987, Ch. 1109, Sec. 11. Effective September 25, 1987.)






ARTICLE 3 - California Industrial Development Financing Advisory Commission

91550

There is in state government the California Industrial Development Financing Advisory Commission, consisting of five members, as follows:

(a) The Treasurer, who shall serve as chairperson.

(b) The Controller.

(c) The Director of Finance.

(d) The Director of the Governor’s Office of Business and Economic Development.

(e) The Commissioner of Business Oversight.

Members of the commission may each designate a deputy or employee in his or her agency to act for him or her at all meetings of the commission. The first meeting shall be convened by the Treasurer.

(Amended by Stats. 2013, Ch. 353, Sec. 109. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



91551

All members of the commission shall serve thereon without compensation.

(Added by Stats. 1980, Ch. 1358.)



91552

The commission shall meet on the call of the chairperson, or at the request of a majority of the members, or at the request of the Governor. A majority of all members of the advisory commission constitutes a quorum for the transaction of business.

(Added by Stats. 1980, Ch. 1358.)



91553

The chairperson of the commission on its behalf shall appoint an executive director who shall serve at the pleasure of the commission and shall receive an annual salary which shall be established by the chairperson of the commission. The commission may delegate to the executive director the authority to enter contracts on behalf of the commission. The commission may employ such additional staff as it deems necessary and appropriate to carry out the provisions of this title. The commission shall charge fees commensurate with its direct expenses and those of the office of the State Treasurer in performing its duties pursuant to this title. Amounts received under this section shall be deposited in the Industrial Development Fund which is hereby created and shall be available, when appropriated, for the expenses of the commission. Until such time as fees are received by the commission and appropriated pursuant to this section for the expenses of the commission, the commission may borrow such moneys as may be required for the purpose of meeting necessary expenses of initial organization and operation of the commission.

(Amended by Stats. 1992, Ch. 509, Sec. 10. Effective January 1, 1993.)



91554

Upon order of the commission, any surplus in the Industrial Development Fund not required for the expenses of the commission shall be transferred, in accordance with the commission’s order, to common reserve funds established by the commission pursuant to Section 91560. These moneys may be used, without further appropriation by the Legislature, for the purposes authorized by Section 91560.

(Added by Stats. 1988, Ch. 984, Sec. 6. Effective September 20, 1988.)



91555

The commission may do the following:

(a) Assist authorities and state agencies in the planning, preparation, marketing, and sale of bonds, pursuant to this chapter, to reduce cost, protect the issuer’s credit, and determine public benefits and detriments.

(b) Collect, maintain, and provide financial, economic, governmental, and social data on local government units pertinent to their ability to administer industrial development revenue bonds.

(c) Prepare guidelines or assist in preparation of informational documents necessary for such offerings.

(d) Collect, maintain, and provide information on debt authorized, sold and outstanding, and serve as a clearinghouse for local issues of industrial development revenue bonds.

(e) Maintain contact with municipal bond underwriters, credit rating agencies, investors, and others to improve the market for local government debt issues.

(f) Undertake or commission studies on methods to reduce the costs of state and local issues.

(g) Recommend changes in state law and local practices to improve the sale and servicing of such local bonds.

(Amended by Stats. 2009, Ch. 648, Sec. 14. Effective November 5, 2009.)



91556

The commission may assist authorities in making the determinations required by Section 91530 and may establish by regulation the nature of the information required for the making of such determinations.

(Added by Stats. 1980, Ch. 1358.)



91557

The commission may establish by regulation the nature of the information required for the making of the determinations pursuant to Section 91531.

(Amended by Stats. 1981, Ch. 1091, Sec. 5.5.)



91558

(a) The commission may, upon request of two or more authorities, in order to share expenses and facilitate bond issuance, act as a pooling agent to issue bonds on a joint or composite basis for companies which have applied for financing to the participating authorities. Authorities shall enter into written agreements with the commission specifying the projects which are to be delegated to the commission for financing pursuant to this section.

(b) Prior to issuance of any bonds pursuant to this section, the authority and public agency shall have completed the procedures required by Section 91530.

(c) The commission may issue bonds as requested and authorized by this section. For these purposes, the commission is granted all of the powers of an authority and may enter into project agreements and take all steps toward the sale, issuance, and security of bonds in the same manner as authorities may do. The resolution required by Section 91537 shall be adopted by the commission rather than by an authority.

(Added by Stats. 1987, Ch. 1109, Sec. 12. Effective September 25, 1987.)



91559

(a) The commission is authorized from time to time to issue its negotiable bonds, notes, debentures, or other securities, collectively called “bonds,” in order to provide funds for financing projects or achieving any of its other purposes, except that the commission is not authorized to issue industrial development bonds. Without limiting the generality of the foregoing, the bonds may be authorized to finance a single project for a single company, a series of projects for a single company, or several projects for several participating parties. In anticipation of the sale of these bonds, the commission may issue negotiable bond anticipation notes and may renew the notes from time to time. The notes shall be paid from any revenues of the commission or other moneys available therefor and not otherwise pledged, or from the proceeds of the sale of the bonds of the commission in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. The notes and agreements relating to notes and bond anticipation notes, collectively called “notes,” and the resolution or resolutions authorizing the notes may contain any provisions, conditions, or limitations which a bond, agreement relating to the bond, and bond resolution of the commission may contain.

(b) Except as may otherwise be expressly provided by the commission, every issue of its bonds or notes shall be general obligations of the commission payable from any revenues or moneys of the commission available therefor and not otherwise pledged, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or moneys and subject to any agreements with any company. Notwithstanding that the bonds, notes, or obligations may be payable from a special fund, they shall be, and shall be deemed to be, for all purposes negotiable instruments, subject only to the provisions of the bonds, notes, or other obligations for registration.

(c) The bonds may be issued as serial bonds or as term bonds, or the commission, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the commission and shall bear the date or dates, mature at the time or times, not exceeding 40 years from their respective dates, bear interest at the rate or rates, be payable at the time or times, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in lawful money of the United States at the place or places, and be subject to the terms of redemption, as the resolution or resolutions may provide. The bonds or notes may be sold by the Treasurer at public or private sale, for the price or prices and on the terms and conditions as the commission shall determine, after giving due consideration to the recommendations of any company to be assisted from the proceeds of the bonds or notes. Pending preparation of definitive bonds, the Treasurer may issue interim receipts, certificates, or temporary bonds that shall be exchanged for the definitive bonds. The Treasurer may sell any bonds, notes, or other evidence of indebtedness at a price below the par value thereof.

(d) Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to the following:

(1) Pledging the full faith and credit of the commission or pledging all or any part of the revenues of any project or any revenue-producing contract or contracts made by the commission with any individual, partnership, corporation, or association or other body, public or private, or other moneys of the commission, to secure the payment of the bonds or of any particular issue of bonds, subject to those agreements with bondholders as may then exist.

(2) The rentals, fees, purchase payments, loan repayments, and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(3) The setting aside of reserves or sinking funds, and the regulation and disposition thereof.

(4) Limitations on the right of the commission or its agent to restrict or regulate the use of the project or projects to be financed out of the proceeds of the bonds or any particular issue of bonds.

(5) Limitations on the purpose to which the proceeds of the sale of any issue of bonds then or thereafter to be issued may be applied, and pledging those proceeds to secure the payment of the bonds or any issue of the bonds.

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(7) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bond that the holders of which are required to consent thereto, and the manner in which the consent may be given.

(8) Limitations on expenditures for operating, administrative, cost of issuance, or other expenses of the commission.

(9) Defining the acts or omissions to act that constitute a default in the duties of the commission to holders of its obligations, and providing the rights and remedies of the holders in the event of a default.

(10) The mortgaging of any project and the site of the project for the purpose of securing the bondholders.

(11) The mortgaging of land, improvements, or other assets owned by a company for the purpose of securing the bondholders.

(12) Procedures for the selection of projects to be financed with the proceeds of the bonds authorized by the resolution, if the bonds are sold in advance of designation of the projects, and participating parties to receive the financing.

(e) Neither the members of the commission, nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The commission shall have the power out of any funds available for these purposes to purchase its bonds or notes. The commission may hold, pledge, cancel, or resell those bonds, subject to and in accordance with agreements with the bondholders.

(g) Any funds of the commission, including without limitation, proceeds from the sale of bonds or notes, may be invested in any obligations of any state or local government meeting the requirements of subsection (a) of Section 103 of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 103(a)) including mutual funds, trusts, and similar instruments representing a pool of obligations. The Treasurer may adopt regulations providing appropriate investment standards for those investments. If the Treasurer determines it to be necessary to assure compliance with federal tax laws or regulations, the commission may, notwithstanding any other law, deposit funds received as fees from the issuance of its obligations with a bank or trust company acting on behalf of the commission.

(Amended by Stats. 2009, Ch. 648, Sec. 15. Effective November 5, 2009.)



91559.1

In the discretion of the commission, any bonds issued under the provisions of this article may be secured by a trust agreement by and between the commission and a corporate trustee or trustee, which may be the Treasurer or any trust company or bank having the powers of a trust company within or without the state. The trust agreement or the resolution providing for the issuance of the bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or projects, or any portion thereof, to be financed out of the proceeds of the bonds. The trust agreement or resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of the law, including particularly provisions that have been specifically authorized in this article to be included in any resolution or resolutions of the commission authorizing bonds thereof. Any bank or trust company doing business under the laws of this state which may act as depositary of the proceeds of bonds or of revenues or other moneys may furnish indemnifying bonds or pledge securities as may be required by the commission. Any trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any trust agreement or resolution may contain other provisions as the commission may deem reasonable and proper for the security of the bondholders. Notwithstanding any other provision of law, the Treasurer shall not be deemed to have a conflict of interest by reason of acting as trustee pursuant to this division. All expenses incurred in carrying out the provisions of the trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(Added by Stats. 1999, Ch. 863, Sec. 4. Effective January 1, 2000.)



91559.2

Bonds issued under the provisions of this article shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the commission, or a pledge of the faith and credit of the state or of any political subdivision, other than the commission, but shall be payable solely from the funds herein provided therefor. All bonds shall contain on the face thereof a statement to the effect: “Neither the faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of or interest on this bond.” The issuance of bonds under the provisions of this article shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. Nothing contained in this section shall prevent nor be construed to prevent the commission from pledging its full faith and credit to the payment of bonds or issue of bonds authorized pursuant to this article.

(Added by Stats. 1999, Ch. 863, Sec. 5. Effective January 1, 2000.)



91559.3

(a) The commission is authorized to issue bonds of the commission for the purpose of refunding any bonds, notes, or securities of the commission then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of those bonds, and, if deemed advisable by the commission, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion thereof.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds, notes, or securities may, in the discretion of the commission, be applied to the purchase, retirement at maturity, or redemption prior to maturity, of any outstanding bonds either on their earliest redemption date or dates, any subsequent redemption date or dates, upon their purchase or maturity, or paid to a third person to assume the commission’s obligation to make the payments, and may, pending that application, be placed in escrow to be applied to the purchase, retirement at maturity, or redemption on the date or dates determined by the commission.

(c) Any proceeds placed in escrow may, pending their use, be invested and reinvested in obligations or securities authorized by resolutions of the commission, payable or maturing at the time or times as are appropriate to assure the prompt payment of the principal, interest, and redemption premium, if any, of the outstanding bonds to be refunded at maturity or redemption of the bonds to be refunded either at their earliest redemption date or dates or any subsequent redemption date or dates. The interest, income, and profits, if any, earned or realized on any investment may also be applied to the payment of the outstanding bonds to be refunded or to the payment of interest on the refunding bonds. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the commission for use by the commission.

(d) The portion of the proceeds of any bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project may be invested and reinvested in obligations or securities authorized by resolution of the commission, maturing not later than the time or times when the proceeds will be needed for the purpose of paying all or any part of the cost. The interest, income, and profits, if any, earned or realized on the investments may be applied to the payment of all or any part of the cost or may be used by the commission in any lawful manner.

(e) All of those refunding bonds are subject to this article in the same manner and to the same extent as other bonds issued pursuant to this article.

(Added by Stats. 1999, Ch. 863, Sec. 6. Effective January 1, 2000.)



91559.4

The State of California does pledge to and agree with the holders of the bonds, notes, and other obligations issued pursuant to this article, and with those parties who may enter into contracts with the commission pursuant to the provisions of this article, that the state will not limit, alter, or restrict the rights hereby vested in the commission until the bonds, together with the interest thereon, are fully paid and discharged and those contracts are fully performed on the part of the commission. The commission as agent for the state is authorized to include this pledge and undertaking for the state in those bonds or contracts.

(Added by Stats. 1999, Ch. 863, Sec. 7. Effective January 1, 2000.)






ARTICLE 4 - Small Business Financing

91560

(a) The Legislature finds and declares that small businesses may have difficulty establishing adequate security for bonds issued by an authority in their behalf; that establishing common reserve funds will help to provide reasonable security for these bonds and will help to make the authority’s services available to various small businesses that may be otherwise unable to use them.

(b) For the purpose of establishing and maintaining the common reserve funds it deems necessary or desirable to secure its bonds or any issuance thereof, the commission pursuant to this section or an authority, pursuant to its project agreements with companies, may levy fees or other charges on, or require deposits from, companies receiving financing for projects under this title. Prior to levying any of these fees or charges or requiring deposits, the commission or an authority shall adopt regulations for the operation of the common reserve funds and governing the amounts and any payment schedule for the fees, charges, or deposits.

(c) Subject to any prior contractual obligations to any of its bondholders, the commission or an authority may establish one or more common reserve funds for any or all of its bonds. The commission shall establish its own liability limits of the common reserve fund with respect to any single issue of bonds issued by the commission, and each authority shall establish its liability limits of the common reserve fund with respect to any single issue of bonds issued by the authority subject to the approval of the commission.

(d) Each common reserve fund established pursuant to this section shall be deposited in a special account that shall be established by the Controller. Notwithstanding any other provision of law, all interest or other increment earned by investment or deposit of moneys in such an account pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2 or pursuant to any other provision of law shall be credited to, and deposited in, the account.

(Amended by Stats. 1999, Ch. 61, Sec. 5. Effective January 1, 2000.)



91561

Upon the request of an authority, the commission may act as a pooling agent in the issuance of bonds for the benefit of small businesses, when it is more expedient for the commission to do so, or at the request of the local authority, or both. As a pooling agent, the commission shall issue pooled bonds pursuant to Sections 91520, and following, of this code, based on a combination by the commission, or by an authority, of small business loan requests. Pooled bond issues shall be in multiples of one million dollars ($1,000,000).

(Added by Stats. 1984, Ch. 1166, Sec. 3.)



91561.3

(a) Each local authority shall be empowered to enter into joint powers agreements with other local authorities to issue pooled bonds in response to small business loan requests after receiving commission approval, and pursuant to Section 11256.

(b) The commission shall be designated as the agency to administer such agreements pursuant to Section 6506.

(Added by Stats. 1984, Ch. 1166, Sec. 4.)



91561.5

“Small business” means small business as defined in Section 14837.

(Added by Stats. 1984, Ch. 1166, Sec. 5.)



91562

A small business loan issued pursuant to this chapter, shall be for no less than seventy-five thousand dollars ($75,000), nor more than five hundred thousand ($500,000).

(Added by Stats. 1984, Ch. 1166, Sec. 6.)



91562.5

The commission shall consider small business requests on a quarterly basis.

(Added by Stats. 1984, Ch. 1166, Sec. 7.)






ARTICLE 5 - Industrial Revenue Bond Review

91570

(a) The commission established by Article 3 (commencing with Section 91550) shall review each issue of bonds and shall determine whether the issue is qualified for issuance under the provisions of this article. Upon failure of the commission to make determinations, the authority shall do so in its stead as provided in subdivision (d) of Section 91531.

(b) No bonds shall be delivered by an authority in return for the purchase price unless the bond issue has been qualified under this article and no notification of the suspension or revocation of that qualification has been received by the authority which has not been vacated or modified so that the bonds qualify for issuance.

(Amended by Stats. 1982, Ch. 1605, Sec. 20.)



91571

(a) All issues of bonds may be qualified for issuance under this section.

(b) The commission may refuse to qualify an issue unless it finds that the proposed issuance is fair, just, and equitable to a purchaser of the bonds, and that the bonds proposed to be issued and the methods to be used by an authority in issuing them are not such as, in its opinion, will work a fraud upon the purchaser thereof.

(c) The commission may impose when qualifying an issue under this section conditions imposing a legend condition restricting the transferability thereof, impounding the proceeds from the sale thereof, or any other condition, if the commission finds that without the condition the issuance will be unfair, unjust, or inequitable to a purchaser of the bonds. The commission may in its discretion modify or remove any of the conditions when, in its opinion, they are no longer necessary or appropriate.

(d) The commission may refuse to qualify an issue of bonds under this section that is proposed to be issued in exchange for one or more outstanding bonds, or bonds and claims, or partly in the exchange and partly for cash or property, unless it approves the terms and conditions of the issuance and exchange and the fairness of the terms and conditions, and may hold a hearing upon the fairness of the terms and conditions, at which all persons to whom it is proposed to issue bonds or to deliver any other consideration in the exchange have the right to appear.

(e) The commission may refuse to qualify an issue unless it finds that the bonds issued in connection with the project by the authority will be adequately secured and the revenues and other funds applicable to the payment of the bonds are, or upon the acquisition of the facilities that the bonds finance, will be sufficient to pay the principal of and the interest on the bonds.

(f) The commission may refuse to qualify an issue of bonds proposed pursuant to Section 1401 of the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), or any amendments thereto, unless it finds that the issuer has approved the issuance of bonds for the project pursuant to a resolution in compliance with the American Recovery and Reinvestment Act of 2009 and that the project meets the criteria established by the American Recovery and Reinvestment Act of 2009.

(g) (1) The commission may establish one or more reserve funds to provide financial assistance to businesses on behalf of issuers of qualifying bond issues. The reserve may be established and replenished with grants, allocations, reimbursements, appropriations, awards, or other funds from federal, state, or nonprofit agencies, programs, or sources. The commission shall adopt criteria and procedures for funding cost of issuance for qualifying bond issues through a secure fund under this subdivision. The commission shall not levy taxes or impose fees, except the fees as authorized by this act.

(2) The commission may establish one or more reserve funds to provide financial assistance, the form of which may be, but is not limited to, any of the following:

(A) Payments of part or all of the cost of acquiring letters of credit for qualified bonds.

(B) Payments of part or all of the cost of acquiring insurance for qualified bonds.

(C) Payments of part or all of the cost of acquiring guarantees for qualified bonds.

(D) Payments of part or all of the cost of acquiring other forms of credit support for qualifying bonds.

(E) Payments of part or all of the cost of issuance for qualified bonds.

(3) Each reserve fund established pursuant to this subdivision shall be deposited in a special account established by the Controller. Notwithstanding any other law, and subject to any requirements of federal tax law or regulations relative to maintaining the tax-exempt status of the obligations of any qualified bonds, all interest or other gains earned by investment or deposit of money in the special account pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2 or pursuant to any other provision of law shall be credited to, and deposited in, the account.

(4) Any funds of the commission, including proceeds from the sale of bonds or notes issued on or after January 1, 2010, money set aside for the commission’s administrative expenses, and reserve funds created under this subdivision, may be invested in any obligations of any state or local government including mutual funds, trusts, and similar instruments representing a pool of obligations. The Treasurer may adopt regulations providing appropriate investment standards for these investments. If the Treasurer determines it is necessary to ensure compliance with federal tax laws or regulations, the commission may, notwithstanding any other law, deposit funds received as fees from the issuance of obligations or received as reserve funds pursuant to this subdivision, with a bank or trust company acting on behalf of the authority.

(Amended by Stats. 2009, Ch. 648, Sec. 16. Effective November 5, 2009.)



91572

(a) Prior to the delivery by an authority of any bonds of an issue in return for the purchase price, the commission may summarily suspend any qualification of the issue pending final determination of any proceeding under this section. Upon the taking of that action, the commission shall promptly notify each person specified in subdivision (b) of the action and of the reasons therefor and that upon the receipt of a written request of the authority the matter will be set for hearing to commence within 20 business days after that receipt unless the authority consents to a later date. If no hearing is requested within 35 business days of notification to the authority of the taking of that action, and none is ordered by the commission, the commission may summarily revoke the qualification, pending which the suspension shall remain in effect. If a hearing is requested or ordered, the commission, after notice and hearing in accordance with subdivision (b), may modify or vacate the suspension or extend it until final determination.

(b) The authority, the company, and the underwriter and the proposed purchaser, if any, shall be notified of the taking of action pursuant to subdivision (a) and of the opportunity of the authority for a hearing thereon before the commission.

(c) Prior to the delivery by an authority of any bonds of an issue in return for the purchase price, the commission may revoke any qualification if it finds that the proposed issuance is not fair, just, or equitable to a purchaser of the bonds, or that the bonds proposed to be issued or the method to be used by an authority in issuing them will tend to work a fraud upon the purchaser thereof.

(d) The commission may vacate or modify a suspension or revocation of qualification if it finds that the reasons for the suspension or revocation do not or no longer exist or that the reasons which do exist are not those which support a conclusion that the proposed issuance is not fair, just, or equitable to a purchaser of the bonds, or that the bonds proposed to be issued or the method to be used by an authority in issuing them will tend to work a fraud upon the purchaser thereof.

(Added by renumbering Section 91562 by Stats. 1981, Ch. 714, Sec. 203.)



91573

(a) (1) The aggregate amount of bonds qualified pursuant to this title in each calendar year shall not exceed three hundred fifty million dollars ($350,000,000) of the tax-exempt bonds and three hundred fifty million dollars ($350,000,000) of taxable bonds, per calendar year, commencing January 1, 1987. Until October 1 of each year, a minimum of 10 percent of the aggregate amount of taxable bond authority and a minimum of 10 percent of the aggregate amount of tax-exempt bond authority shall be reserved for projects located in enterprise zones pursuant to subdivision (d) of Section 7073 and program areas pursuant to subdivision (i) of Section 7082. Any unused portion of the above reserved amounts as of October 1 of each year shall be made available for projects without regard to enterprise zones and program areas.

(2) The limitation on the aggregate amount of bonds authorized pursuant to this title in paragraph (1) does not apply to bonds for projects supported by funds received from the federal government pursuant to the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5).

(b) Each authority shall file with the commission reports at those times that are required by the commission, setting forth with respect to each project the bonds of an issue qualified by the commission or the authority, the bonds that have been issued and the dates of delivery and receipt of the purchase prices thereof, and the passage of the period or periods for lapse of qualification.

(c) Bonds may be delivered in return for the purchase price within a six-month period of the making of the determinations required to be made pursuant to Section 91531 or the making of the last determinations to be made pursuant to Section 91532, unless extended for a definite period by further commission action or further authority action in the event the determinations were made by an authority pursuant to subdivision (d) of Section 91531. The unissued amount of a qualification lapses upon the expiration of such period or periods.

(Amended by Stats. 2009, Ch. 648, Sec. 17. Effective November 5, 2009.)



91574

(a) Neither (1) the fact that an application for qualification has been filed nor (2) the fact that an issue of bonds has been qualified constitutes a finding by the authority or commission that any document filed in connection with the qualification is true, complete, or not misleading. No such fact means that the commission has passed in any way upon the merits of or recommended or given approval to any issue of bonds except as provided in subdivision (d) of Section 91571.

(b) It is unlawful to make or cause to be made to any purchaser any representation inconsistent with subdivision (a).

(c) Every notification of qualification issued by the commission shall recite that the qualification is permissive only, and does not constitute a recommendation or endorsement of the bonds so qualified.

(Amended by Stats. 1982, Ch. 1605, Sec. 23.)












TITLE 11 - CALIFORNIA PASSENGER RAIL FINANCING COMMISSION ACT

CHAPTER 1 - General Provisions and Definitions

ARTICLE 1 - General Provisions

92000

This title may be cited as the California Passenger Rail Financing Commission Act.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92001

The Legislature hereby finds that it is necessary and essential that the state use all means and measures to promote rapid rail transit systems within the state in order to reduce air pollution and reduce congestion on freeways, streets, and highways.

The Legislature further finds that the alternative methods of financing provided in this title are needed to finance the cost of acquiring, constructing, and developing facilities for rapid rail transit systems within the state and that these methods will increase economic opportunities, contribute to economic development, be in the public interest and serve a public purpose, and will promote the health, safety, and welfare of citizens within the State of California.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92002

It is the purpose of this title to carry out and make effective the findings of the Legislature and, to that end, to provide an alternative method of financing in acquiring, constructing, or rehabilitating facilities to be used as part of rapid rail systems, all to the mutual benefit of the people of the state and to protect their health and welfare.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)






ARTICLE 2 - Definitions

92010

Unless the context otherwise requires, the definitions in this article govern the construction of this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92011

“Commission” means the California Passenger Rail Financing Commission established pursuant to Section 92100 and any board, commission, department, or officer succeeding to the functions thereof or to whom the powers conferred upon the commission by this title is granted by law.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92012

“Cost,” as applied to a project or portion thereof financed under this title, embraces all or any part of the cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any land to which the buildings or structures may be removed, the cost of all machinery and equipment, rolling stock, financing charges, interest prior to, during, and for a period after completion of construction as determined by the commission, provisions for working capital, reserves for principal and interest, and for extensions, enlargements, additions, replacements, renovations, and improvements, the cost of architectural, engineering, financial, and legal services, plans, specifications, estimates, and administrative expenses, and other expenses necessary or incident to determining the feasibility of constructing any project or incident to the construction or acquisition or financing of any project.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92013

“Participating party” means any person, company, corporation, partnership, firm, or other entity, or group of entities, engaged in operations within this state which requires financing pursuant to the terms of this title to aid and assist in the development of a rapid rail transportation system within the state.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92014

“Rapid rail transit” means the rapid rail transportation of passengers and their incidental luggage at peak speeds exceeding 120 miles per hour.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92015

“Rapid rail transit system” or “project” means land, buildings, all improvements thereto, work, property, or structures, real or personal, rolling stock, rights-of-way, easements, rail lines, rail beds, stations, platforms, switches, yards, terminals, parking lots, and any and all other facilities and equipment necessary or convenient for the conduct of rapid rail transit service, and all other structures, facilities, or equipment now or hereafter developed or useful for the conduct of rapid rail transit service, underground, upon or above the ground, and under, upon, or over public streets, highways, bridges, or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons and vehicles thereto.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92016

“Public agency” means any state agency, department, board, or commission, any county, city and county, city, regional agency, district, or other political subdivision.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92017

“Revenues” means all rents, receipts, purchase payments, and all other income or receipts derived by the commission from the sale, lease, or other disposition of rapid rail transit facilities and any income or revenue derived from the investment of any money in any fund or account of the commission.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)









CHAPTER 2 - Organization of Commission

92100

There is in the state government the California Passenger Rail Financing Commission.

The commission constitutes a public instrumentality and a political subdivision of the State of California, and the exercise by the commission of the powers conferred by this title shall be deemed and held to be the performance of an essential public function.

(Amended by Stats. 1985, Ch. 106, Sec. 74.)



92101

The commission shall consist of the Treasurer and three appointed members, one each by the Governor, the Senate Rules Committee, and the Speaker of the Assembly.

The Treasurer is an elected public official for purposes of federal tax laws.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92102

The first meeting of the commission shall be convened by the Treasurer, who shall be the chairman.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92103

All members of the commission shall serve thereon without compensation.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92104

The Treasurer shall have and is hereby vested with all powers reasonably necessary to carry out the administrative responsibilities expressly granted or imposed upon him under this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92105

The commission shall maintain an office in the City of Sacramento.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92106

The Treasurer may employ an executive secretary and other persons as are necessary to enable him to perform properly the duties imposed upon him by this title.

The executive secretary shall serve at the pleasure of the Treasurer and shall receive compensation as fixed by the Treasurer.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92107

The commission shall, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, adopt all necessary rules and regulations to carry out its powers and duties under this title.

(Amended by Stats. 1985, Ch. 392, Sec. 1.)



92108

The Attorney General shall be the legal counsel for the commission, but with the approval of the Attorney General, the commission may employ legal counsel as, in its judgment, is necessary or advisable to enable it to carry out the duties and functions imposed upon it by this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92109

The Treasurer shall be the treasurer for the commission.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92110

On behalf of the commission, the Treasurer may employ and fix the compensation of bond counsel, financial consultants, and advisers as may be necessary, in his judgment, in connection with the issuance and sale of any bonds, notes, bond anticipation notes, or other obligations of the commission.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92111

The commission may do all of the following:

(a) Adopt an official seal.

(b) Sue and be sued in its own name.

(c) Do all things generally necessary or convenient to carry out its powers and the purposes under this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)






CHAPTER 3 - Projects

92150

The commission may charge reasonable application and project fees to reimburse the commission for costs incurred in administering applications for financing pursuant to this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92151

The commission may determine the projects to be financed under this title; lend financial assistance to any participating party to construct, reconstruct, renovate, replace, lease, as lessor or lessee, and regulate a project; and enter into contracts for the sale of any rapid rail transit facilities.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92152

The commission may issue bonds, notes, bond anticipation notes (including commercial paper), and other obligations of the commission for any of its corporate purposes, and to fund or refund them, pursuant to this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92153

The commission may do all of the following:

(a) Fix fees and charges for project facilities and revise, from time to time, those fees and charges.

(b) Collect rates, rents, fees, and charges for the use of and for any facilities or service furnished, or to be furnished, by a project or any part thereof.

(c) Contract with any person, partnership, association, corporation, or public agency with respect to a project.

(d) Fix the terms and conditions upon which any project facilities may be sold or disposed of, whether by installment sales contracts or otherwise.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92154

The commission may contract for engineering, architectural, accounting, or other services of appropriate agencies as may be necessary, in its judgment, for the successful development of any project and pay the reasonable costs of consulting engineers, architects, accountants, and construction experts employed by any participating party if, in its judgment, those services are necessary to the successful development of any project and are not obtainable from any public agency.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)






CHAPTER 4 - General Powers and Duties

92200

All expenses incurred in carrying out the provisions of this title shall be payable solely from funds provided under the authority of this title, and no liability or obligation shall be imposed upon the State of California.

Except as provided in Section 92270, no expenses shall be incurred by the commission in excess of the amount of money which has been provided under this title.

Under no circumstances shall the commission create any debt, liability, or obligation on the part of the State of California payable from any source whatsoever other than from the money provided under this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92201

(a) The commission is authorized to acquire by deed, purchase, lease, contract, gift, devise, or otherwise, any real or personal property, structures, rights, rights-of-way, franchises, easements, and other interests in lands located within this state necessary or convenient for the construction or operation of a project, upon terms and conditions it deems advisable, and to lease, sell, or dispose of the property or interest therein in the manner that may be necessary or desirable to carry out the objects and purposes of this title.

(b) Nothing in this division shall authorize the commission to exercise the power of eminent domain.

(Amended by Stats. 2006, Ch. 538, Sec. 337. Effective January 1, 2007.)



92202

When the principal of, and interest on, bonds of the commission issued to finance the cost of a particular project for a participating party, including any refunding bonds issued to refund and refinance the bonds, have been fully paid and retired or when adequate provision has been made for the payment and retirement of the bonds, and all other conditions of the resolution, indenture, or agreement authorizing and securing the bonds have been released in accordance with the provision thereof, the commission, upon terms and conditions that may be prescribed by the commission, execute deeds and conveyances that are necessary or required to convey title to the project to the participating party.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92203

(a) No project, or portion thereof, is eligible for financing under this title for which, at the time an application is submitted to the commission, financing has been otherwise obtained.

(b) No project is eligible for financing under this title unless it is intended to reduce traffic congestion on freeways, streets, and highways, is intended to improve the quality of rail transportation within the area to be served by the project, and is otherwise in accord with the purposes and requirements of this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)






CHAPTER 5 - Bonds and Notes

92250

The commission may incur indebtedness and issue securities of any kind or class, and renew them, if all indebtedness is payable solely from revenues of the commission.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92251

(a) At times that the commission desires to issue bonds, as defined in Section 92252, it shall adopt a resolution specifying the total amount of bonds proposed to be issued.

(b) The maximum aggregate principal amount of bonds that may be issued under the authority of this title is one billion two hundred fifty million dollars ($1,250,000,000) plus the amount of any indebtedness authorized by Section 92270.

(c) The limitation in subdivision (b) does not apply to bonds or other evidence of indebtedness, including bond anticipation notes and commercial paper, issued to refund bonds, bond anticipation notes, or commercial paper.

(Amended by Stats. 2006, Ch. 538, Sec. 338. Effective January 1, 2007.)



92252

The commission may, from time to time, issue its negotiable bonds, notes, debentures, or other securities, collectively called “bonds” for any corporate purpose.

The bonds may be authorized, without limiting the generality of the foregoing, to finance a single project for a single participating party, a series of projects for a single participating party, a single project for several participating parties, or several projects for several participating parties.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92253

In anticipation of the sale of the bonds as authorized by Section 92250, or as may be authorized pursuant to Section 92251, the commission may issue, may renew from time to time, negotiable bond anticipation notes or commercial paper. The bond anticipation notes and commercial paper may be paid from the proceeds of sale of the bonds of the commission in anticipation of which they were issued.

Notes and agreements relating thereto and bond anticipation notes and commercial paper, collectively called “notes,” and the resolution authorizing the notes or commercial paper, may contain any provisions, conditions, or limitations which a bond, an agreement relating thereto, and a bond resolution of the commission may contain, except that the notes and commercial paper, and renewals thereof, shall mature at a time not exceeding three years from the date of issue of the original notes or commercial paper.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92254

Except as may be otherwise expressly provided by the commission, every issue of its bonds, notes, or other obligation shall be general obligations of the commission payable from any revenues or money of the commission available therefor and not otherwise pledged, subject only to any agreement with the holders of particular bonds, notes, or other obligations pledging any particular revenues or money and subject to any agreement with any participating party.

Notwithstanding that the bonds, notes, or other obligations may be payable from a special fund, they shall be, and be deemed to be, for all purposes negotiable instruments, subject only to the provisions of the bonds, notes, or other obligations for registration.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92255

(a) The bonds may be issued as serial bonds or as term bonds, or the commission, in its discretion, may issue bonds of both types.

(b) The bonds shall be authorized by resolution of the commission and shall bear the date or dates, mature at the time or times, not exceeding 50 years from their respective dates, bear interest at the rate or rates, be payable at the time or times, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in lawful money of the United States of America at the place or places, and be subject to the terms of redemption, as the resolution or resolutions may provide.

(c) The bonds or notes shall be sold by the Treasurer within 60 days of receipt of a certified copy of the commission’s resolution authorizing the sale of the bonds, except that the commission, at its discretion, may adopt a resolution extending the 60-day period. The sales may be at public or private sale, and for the price or prices and on the terms and conditions, as the commission shall determine after giving due consideration to the recommendations of any participating party to be assisted from the proceeds of the bonds or notes.

(d) Pending preparation of the definitive bonds, the Treasurer may issue interim receipts, certificates, or temporary bonds which shall be exchanged for the definitive bonds. The Treasurer may sell any bonds, notes, or other evidence of indebtedness at a price or prices below the par value thereof without any limitation on price or prices.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92256

Any resolution or resolutions authorizing any bonds, or any issue of bonds, may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to the following:

(a) Pledging the full faith and credit of the commission or pledging all or any part of the revenues of any project or any revenue-producing contract or contracts made by the commission with any individual, partnership, corporation, or association or other body, public or private, or other money of the commission, to secure the payment of the bonds or of any particular issue of bonds, subject to any agreement with bondholders that may then exist.

(b) The rentals, fees, purchase payments, and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(c) The setting aside of reserves or sinking funds, and the regulation and disposition thereof.

(d) Limitations on the right of the commission or its agent to regulate the use of the project or projects to be financed out of the proceeds of the bonds or any particular issue of bonds.

(e) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied, and pledging the proceeds to secure the payment of the bonds or any issue of the bonds.

(f) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds.

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds that the holders who are required to consent thereto, and the manner in which the consent may be given.

(h) Limitations on expenditures for operating, administrative, or other expenses of the commission.

(i) Defining the acts or omissions to act which constitute a default in the duties of the commission to holders of its obligations, and providing the rights and remedies of the holders in the event of a default.

(j) The mortgaging of any project, or any part thereof, for the purpose of securing the bondholders.

(k) The mortgaging of land, improvements, or other assets owned by a participating party for the purpose of securing the bondholders.

(l) Procedures for the selection of projects to be financed with the proceeds of the bonds authorized by the resolution, if the bonds are to be sold in advance of the designation of the projects, and participating parties to receive the financing.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92257

Neither the members of the commission, nor any person executing the bonds or notes shall be liable personally on the bonds or notes, or be subject to any personal liablility or accountability by reason of the issuance thereof.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92258

The commission may, from any funds available therefor, purchase its bonds or notes. The commission may hold, pledge, cancel, or resell the bonds, subject to and in accordance with agreements with the bondholders.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92259

(a) All bonds, notes, and commercial paper issued by the commission under this chapter shall be issued only after a public hearing on the issuance thereof has been held at the offices of the commission in Sacramento, California, not less than 14 days following the date of publication of a notice of the hearing in a financial publication generally circulated throughout the state and in a newspaper of general circulation published within each county in which is located any portion of the project to be financed with the bonds, notes or commercial paper.

(b) The notice shall include the date, time and place of the hearing, the principal amount of bonds, notes, or commercial paper which may be issued, and a brief description of the project to be financed with the proceeds thereof, including its location and routing.

(c) In addition, no bonds, notes, or commercial paper shall be issued by the commission, unless approved for issuance following the hearing by a majority of the commission and by the Treasurer.

(d) Any or all of the requirements of this section may be waived by the commission, upon the request of a participating party, if the requirement to be waived is not necessary to qualify interest on the bonds, notes, or commercial paper for exemption from federal income taxes.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92260

(a) At the discretion of the commission, any bonds issued under this title may be secured by a trust agreement by and between the commission and a trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92261

(a) The trust agreement or the resolution providing for the issuance of the bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or projects, or any portion thereof, to be financed out of the proceeds of the bonds. The trust agreement or resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly provisions specifically authorized to be included in any resolution of the commission authorizing bonds thereof.

(b) Any bank or trust company doing business under the laws of this state which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish indemnifying bonds or pledge securities as may be required by the commission.

(c) Any trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition, any trust agreement or resolution may contain other provisions that the commission may deem reasonable and proper for the security of the bondholders.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92262

Notwithstanding any other provision of law, the Treasurer shall not be deemed to have a conflict of interest by reason of acting as trustee pursuant to this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92263

All expenses incurred in carrying out the provisions of the trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92264

Bonds issued under this title shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the commission, or a pledge of the faith and credit of the state or of any such political subdivision, other than the commission, but shall be payable solely from the funds herein provided therefor. All the bonds shall contain on the face thereof a statement to the following effect:

“Neither the faith and credit nor the taxing power of the State of California or any local agency is pledged to the payment of the principal of or interest on this bond.”

The issuance of bonds under this title shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy, or to pledge any form of, taxation therefor or to make any appropriation for their payment.

Nothing in this section shall prevent, or be construed to prevent, the commission from pledging its full faith and credit to the payment of bonds or issue of bonds authorized pursuant to this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92265

(a) The commission may provide for the issuance of bonds of the commission for the purpose of refunding any bond, notes, or other securities of the commission then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of the bonds and, if deemed advisable by the commission, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion thereof.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92266

(a) The proceeds of any bonds issued for the purpose of refunding outstanding bonds, notes, or other securities may, in the discretion of the commission, be applied to the purchase or retirement at maturity or redemption of outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending such application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on the date as may be determined by the commission.

(b) Pending that use, the escrowed proceeds may be invested and reinvested by the Treasurer in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing at time or times appropriate to assure the prompt payment, as to principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investments thereof may be returned to the commission for use by it in any lawful manner.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92267

The proceeds of any bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project may be invested and reinvested by the Treasurer in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing not later than the time or times when the proceeds will be needed for the purpose of paying all or any part of the cost. The interest, income, and profits, if any, earned or realized on the investment may be applied to the payment of all or any part of the cost or may be used by the commission in any lawful manner.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92268

Bonds issued pursuant to Section 92265 are subject to this title in the same manner and to the same extent as other bonds issued pursuant to this title.

(Amended by Stats. 2006, Ch. 538, Sec. 339. Effective January 1, 2007.)



92269

If, in the opinion of the Treasurer, any bonds issued by the commission under this title are adequately secured and the revenues and other funds applicable to the payments of the bonds are, or upon the acquisition, construction, or improvement of the project or projects which the bonds finance, will be sufficient to pay the principal of and interest on the bonds, the Treasurer shall certify that the bonds are legal investments for all trust funds, the funds of all insurance companies, banks (both commercial and savings), trust companies, savings and loan associations, and investment companies, for executors, administrators, guardians, conservators, trustees, and other fiduciaries, for state school funds, and for any funds which may be invested in county, municipal, or school district bonds, and that the bonds are securities which may properly and legally be deposited with, and received by, any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be, authorized by law, including deposits to secure public funds.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92270

No liability shall be incurred by the commission in excess of the amount of money which has been provided under this title, except that, for the purposes of meeting the necessary expenses of initial organization and operation until such date that the commission derives revenues or proceeds from bonds or notes as provided under this title, the commission may borrow money as needed for those expenses from private sources.

The borrowed money shall be repaid with interest within a reasonable time after the commission receives revenues or proceeds from bonds or notes as provided under this title.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)






CHAPTER 6 - Construction and Lease of Facilities

92300

The commission may contract with any participating party for the construction of a project by the participating party.

All contracts for the construction of a project by a participating party shall provide that the participating party shall be responsible for the architectural and engineering design and for the construction and completion thereof, subject to those standards for architectural and engineering design that may be established, and subject to any supervision that the commission deems necessary.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92301

The commission may agree to pay the cost of a project constructed by any participating party and to advance the costs from time to time in installments or otherwise as required by the contract for the construction thereof.

Title to all projects shall be vested in the commission, subject to the terms of any lease thereof to the participating party or the rights of a participating party under any contract for the purchase of the project, including the payment of the purchase price under installment sales contracts.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92302

The commission may, as lessor or lessee, enter into leases and agreements with any participating party relating to the acquisition, construction, and installation of any project or part thereof.

The terms and conditions of the leases may be as mutually agreed upon.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92303

Any lease may provide the means or methods by which title shall vest in a participating party upon the termination of the lease and shall contain other terms and conditions that the commission may determine.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92304

The commission may fix, revise, charge, and collect rates, rents, fees, and charges for each project.

The rates, rents, fees, and charges shall be fixed and adjusted with respect to the aggregate of rates, rents, fees, and charges from all projects so as to provide funds sufficient with other revenues and moneys available therefor, if any, to do all of the following:

(a) Pay the principal of, and the interest on, outstanding bonds, notes, or other evidences of indebtedness of the commission financing project that shall become due and payable.

(b) Create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, the bonds, notes, or other evidences of indebtedness. A sufficient amount of the revenues derived from a project may be set aside at such regular intervals as may be provided in the resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of, and interest on, the bonds, notes, or other evidences of indebtedness as they become due, and the redemption price or the purchase price of bonds, notes, or other evidences of indebtedness retired by call or purchase as therein provided. The pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees, and charges and other revenues or other moneys so pledged and thereafter received by the commission shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission, regardless of whether the parties have notice thereof. No resolution, trust agreement or other agreement, or lease by which a pledge is created need be filed or recorded except in the records of the commission. The use and disposition of money to the credit of sinking or other similar fund shall be subject to the resolution authorizing the issuance of the bonds or of the trust agreement. Except as may be otherwise provided in the resolution or the trust agreement, the sinking or other similar fund may be a fund for all bonds, notes, or other evidences of indebtedness of the commission financing projects of a particular participating party without distinction or priority of one over another. However, the commission, in any resolution or trust agreement, may provide that the sinking or other similar fund shall be the fund for a particular project or projects and for the bonds financing a particular project or projects and may, additionally, permit and provide for the issuance of bonds having a subordinate lien with respect to the security authorized for other bonds, notes, or other evidences of indebtedness of the commission, and, in such case, the commission may create separate sinking or other similar funds for the subordinate lien bonds, notes, or other evidences of indebtedness.

(c) Pay operating and administrative costs of the commission.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92305

The commission may enter into contracts of sale with any participating party covering any project financed by the commission.

The purchase price pursuant to the contract of sale shall be sufficient to provide funds for all the purposes provided in Section 92304 and may be paid in installments, together with interest on the unpaid balance, or otherwise, as may be mutually agreed and set forth in the contract of sale.

All payments received by the commission under any installment sale or conditional sales contract shall be applied by the commission substantially in the same manner as provided in Section 92302 in the case of lease payments or rental charges received by the commission.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92306

As an alternative to leasing or selling a project or part thereof to a participating party, the commission may finance the acquisition, construction, or installation of a project, or any part thereof, by means of a loan to the participating party.

The principal amount of the participating party’s obligation as borrower shall be sufficient to provide funds for all the purposes specified in subdivisions (a), (b), and (c) of Section 92304 and may be paid in installments, together with interest on the unpaid balance, or otherwise as may be mutually agreed by the commission and the participating party and set forth in the loan agreement.

Loans made pursuant to this section may be secured or unsecured, in the discretion of the commission.

Section 92300 shall not be applicable to projects constructed with moneys loaned pursuant to this section.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92307

All money received pursuant to this title, whether as proceeds from the sale of bonds, notes, or other evidences of indebtedness or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this title.

Any bank or trust company with which the money is deposited shall act as trustee of the money and shall hold and apply it for the purposes hereof, subject to the resolution authorizing the bonds of any issue or the trust agreement securing the bonds may provide.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92308

Any holder of bonds, notes, or other obligations issued under this title, or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any trust agreement securing, the bonds, notes, or other obligations, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder, or under the resolution or trust agreement, and may enforce and compel the performance of all duties required by this title, or by resolution or trust agreement, to be performed by the commission or by an officer, employee, or agent thereof, including the fixing, charging, and collecting of the rates, rents, fees, and charges authorized by this title and required by the resolution or trust agreement to be fixed, established, and collected.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92309

Notwithstanding any other provision of law:

(a) The commission and its revenues, amounts for administration expenses, and any other income shall be exempt from all taxes on, or measured by, income.

(b) Bonds issued by the commission shall be exempt from all property taxation, and the interest on the bonds shall be exempt from all taxes on income.

(c) All property owned by the commission shall be exempt from property taxes, assessments, and other public charges secured by liens.

(d) All interest of the participating party in the property of any project shall, for purposes of property taxation, be subject to Division 1 (commencing with Section 101) of the Revenue and Taxation Code, and the interests that constitute the tax base for property taxation is subject to assessments and charges on the same basis as other property.

(e) “Sale” and “purchase,” for the purposes of Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code, do not include any lease or transfer of title of tangible personal property constituting any project or facility to the commission by a participating party, nor any lease or transfer of title of tangible personal property constituting any project or facility by the commission to a participating party, when the transfer or lease is made pursuant to this title.

(Amended by Stats. 2006, Ch. 538, Sec. 340. Effective January 1, 2007.)



92310

Subject to Section 92352, the existence of the commission may be terminated at any time by the Legislature. Upon dissolution of the commission, the title to all properties owned by it shall vest in and become the property of the State of California and shall not inure to the benefit of any private party.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)






CHAPTER 7 - Supplemental Provisions

92350

This title, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92351

This title shall be deemed to provide a complete, additional, and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws.

The issuance of bonds and refunding bonds under this title need not comply with the requirements of any other law applicable to the issuance of bonds, and, in the construction and acquisition of a project pursuant to this title, the commission need not comply with the requirements of any other law applicable to the construction or acquisition of public works except as specifically provided in this title.

Rapid rail transit system facilities and projects, as defined in Section 92015, may be acquired, constructed, completed, repaired, altered, improved, or extended, and bonds may be issued for any of those purposes under this title, notwithstanding that any other law may provide for such acquisition, construction, completion, repair, alteration, improvement, or extension of similar facilities or for the issuance of bonds for similar purposes and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92352

The State of California does hereby pledge to, and agree with, the holders of any obligations issued under this title, and with those parties who may enter into contracts with the commission pursuant to this title, that the state will not limit or alter the rights hereby vested in the commission until the obligations, together with the interest thereon, are fully met and discharged and the contracts are fully performed on the part of the commission. However, nothing in this section precludes such limitation or alteration if and when adequate provision has been made by law for the protection of the holders of obligations of the commission or those entering into contracts with the commission.

The commission, as agent for the state, may include this pledge and undertaking for the state in its obligations and contracts.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92353

To the extent that the provisions of this title, with respect to the financing of rapid rail systems, are inconsistent with the provisions of any general statute or special act or parts thereof, with respect to the financing of rapid rail transit facilities, the provisions of this title shall be deemed controlling.

(Added by Stats. 1982, Ch. 1553, Sec. 2.)



92354

Any state agency whose support is provided for in the Budget Act shall require any railroad corporation proposing to construct or modify a rapid rail transit system or project, as defined in Section 92015, to reimburse the agency for its costs for processing any application or approval related to the system or project. The corporation shall reimburse the agency for all costs directly related to any application or approval including, but not limited to, costs of agency staff, consultants, and any advisory services which the agency deems necessary.

(Added by Stats. 1983, Ch. 323, Sec. 59.6. Effective July 1, 1983.)









TITLE 12 - NORTH COAST RAILROAD AUTHORITY

CHAPTER 1 - General Provisions

93000

This title shall be known and may be cited as the North Coast Railroad Authority Act.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)



93001

It is the intent of the Legislature, in enacting this title, to provide an alternative for ensuring railroad service if the Interstate Commerce Commission authorizes the abandonment or discontinuance of service on, or in the event of the bankruptcy or sale of, the current Eureka Southern Railroad line, the Northwestern Pacific Railroad line, or the California Western Railroad line.

It is the intent of the Legislature to provide a means to consider and, if justified, to pursue economic development opportunities and projects related to rail service along these railroad lines.

It is the further intent of the Legislature that this title not provide a justification for the commission to grant a petition for abandonment or discontinuance of service on any of those lines.

(Amended by Stats. 1991, Ch. 61, Sec. 1. Effective June 17, 1991.)



93002

It is the intent of the Legislature that the authority be expanded to include the County of Del Norte if the extension of rail service to that county becomes feasible at a future date.

(Amended by Stats. 1992, Ch. 489, Sec. 1. Effective January 1, 1993.)



93003

The Legislature finds and declares that maintaining railroad service to the north coast area of California will provide economic benefits and, in addition, do all of the following:

(a) Ensure continuing passenger and freight railroad service to the north coast area.

(b) Explore opportunities for the improvement of rail service extending from Humboldt County through Mendocino County, and the potential extension of rail service to Del Norte County.

(c) Enhance tourist access to the north coast area and encourage the establishment of tourist-related facilities.

(d) Reduce reliance on motor vehicles and encourage the use of rail service as an alternative transportation means.

(e) Reduce traffic congestion on and deterioration of State Highway Route 101.

(f) Provide convenient and attractive transportation service for residents of and visitors to the north coast area.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)



93004

As used in this title “authority” means the North Coast Railroad Authority.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)



93005

The authority is a local agency for purposes of the Disaster Assistance Act (Chapter 7.5 (commencing with Section 8680) of Division 1 of Title 2).

(Amended by Stats. 2002, Ch. 461, Sec. 18. Effective January 1, 2003.)






CHAPTER 2 - Creation of Authority

93010

(a) The authority is hereby created, having a service area comprised of the Counties of Humboldt, Mendocino, Sonoma, and Trinity, to provide rail passenger and freight service within those counties.

(b) The County of Marin may elect to join the authority and, if that election is made, the authority is expanded to include that county.

(Amended by Stats. 1995, Ch. 726, Sec. 1. Effective January 1, 1996.)



93011

(a) The authority shall be governed by a board of directors, composed as follows:

(1) Two persons appointed by each of the boards of supervisors of the Counties of Humboldt and Mendocino. If the County of Marin or the County of Sonoma elects to join the authority, the board of supervisors of the county so joining shall appoint two persons to the board of directors.

(2) A city representative, selected by the cities served by the rail line.

(3) A board member of the Golden Gate Bridge, Highway and Transportation District, who shall serve as a nonvoting, ex officio director of the authority.

(b) All directors, except the ex officio director, shall serve for terms of two years and until their successors have qualified.

(c) Notwithstanding any other provision of law including the common law doctrine that precludes the simultaneous holding of incompatible offices, a local government officer may be appointed and may serve as a member of the authority’s board of directors if the person also meets the other applicable qualifications of this title.

(Amended by Stats. 2003, Ch. 11, Sec. 1. Effective May 21, 2003.)



93012

The authority shall conduct its first meeting not later than 120 days after the abandonment or discontinuance of service on any of the railroad lines specified in Section 93001.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)






CHAPTER 3 - Powers and Duties of Authority

93020

The authority has all of the following powers:

(a) To acquire, own, operate, and lease real and personal property reasonably related to the operation and maintenance of railroads.

(b) To issue revenue bonds pursuant to Section 93024 for any purpose of the authority.

(c) To acquire property by purchase, lease, gift, or through exercise of the power of eminent domain.

(d) To operate railroads, including those outside its boundaries in order to connect its lines with the lines of another railroad corporation.

(e) To accept grants or loans from state or federal agencies.

(f) To select a franchisee, which may be a public or private entity, to acquire or operate a rail transportation system within the area of the authority’s jurisdiction.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)



93021

The authority may acquire, own, lease, and operate railroad lines and equipment, including, but not limited to, real and personal property, tracks, rights-of-way, equipment, and facilities.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)



93022

The authority may prepare a plan for the acquisition and operation of any railroad line specified in Section 93001, at no expense to the state, to achieve the purposes set forth in Section 93003.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)



93023

After preparation of a plan pursuant to Section 93022, the authority may do any of the following:

(a) Conduct engineering and other studies related to the acquisition of any railroad line.

(b) Evaluate alternative plans from the private sector to acquire, finance, and operate a railroad system in a manner which achieves the purposes specified in Section 93003.

(c) Establish criteria for the award of a franchise.

(d) Select a franchisee to acquire, finance, and operate the railroad system.

(e) Accept grants, gifts, fees, or allocations from other entities, including private and public sources.

(f) Employ an executive officer, other staff, and consultants deemed appropriate for support of the activities of the authority.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)



93024

(a) The authority may issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the authority, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code).

However, an election is not required in the case of revenue bonds authorized by the board of directors for railroad facilities, and any addition, extension, and improvement thereto, and all other facilities authorized to be acquired, constructed, or completed by the authority under this title.

(b) The authority is a local agency within the meaning of the Revenue Bond Law of 1941. The term “enterprise,” as used in that law, includes railroad facilities, and any addition, extension, and improvement thereto, and all other facilities authorized to be acquired, constructed, or completed by the authority under this title.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)



93025

The state is not liable for any contracts, debts, or other obligations of the authority.

(Added by Stats. 1989, Ch. 1085, Sec. 1.)









TITLE 12.3 - SISKIYOU RAILROAD AUTHORITY

93100

This title shall be known and may be cited as the Siskiyou Railroad Authority Act.

(Added by Stats. 1994, Ch. 132, Sec. 1. Effective January 1, 1995.)



93102

As used in this title, “authority” means the Siskiyou Railroad Authority.

(Added by Stats. 1994, Ch. 132, Sec. 1. Effective January 1, 1995.)



93103

The authority is hereby created within the County of Siskiyou.

(Added by Stats. 1994, Ch. 132, Sec. 1. Effective January 1, 1995.)



93104

The authority shall be governed by a board of five directors, three appointed by the board of supervisors of the County of Siskiyou, one of whom shall be a resident of the community of McCloud, and two appointed by the City Council of the City of Mount Shasta. Members of the board of supervisors and the city council may be appointed to and serve on the board of directors of the authority.

(Amended by Stats. 1995, Ch. 79, Sec. 1. Effective January 1, 1996.)



93105

The authority may do any of the following:

(a) Acquire, own, operate, and lease real and personal property directly related to the operation and maintenance of railroads.

(b) Acquire property by purchase, lease, or gift.

(c) Operate railroads.

(d) Accept grants or loans from state or federal agencies.

(e) Select a franchisee, which may be a public or private entity, to acquire or operate a rail transportation system within the area of the authority’s jurisdiction.

(Added by Stats. 1994, Ch. 132, Sec. 1. Effective January 1, 1995.)



93107

The authority may prepare a plan for the acquisition and operation of a railroad line, at no expense to the state.

(Added by Stats. 1994, Ch. 132, Sec. 1. Effective January 1, 1995.)



93108

After preparation of a plan pursuant to Section 93107, the authority may do any of the following:

(a) Conduct engineering and other studies related to the acquisition of any railroad line.

(b) Evaluate alternative plans from the private sector to acquire, finance, and operate a railroad system.

(c) Establish criteria for the award of a franchise.

(d) Select a franchisee to acquire, finance, and operate the railroad system.

(e) Accept grants, gifts, fees, or allocations from other entities, including private and public sources.

(f) Employ an executive officer, other staff, and consultants deemed appropriate for support of the activities of the authority.

(g) Establish rates, rentals, charges, and classifications of transportation services operated by, and for, the authority.

(Amended by Stats. 1995, Ch. 79, Sec. 2. Effective January 1, 1996.)



93110

The state is not liable for any contracts, debts, or other obligations of the authority.

(Added by Stats. 1994, Ch. 132, Sec. 1. Effective January 1, 1995.)






TITLE 12.5 - CENTRAL CALIFORNIA RAILROAD AUTHORITY

CHAPTER 1 - General Provisions

93300

This title shall be known, and may be cited, as the Central California Railroad Authority Act.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93301

The Legislature finds and declares all of the following:

(a) It is the intent of the Legislature, in enacting this title, to provide an alternative for ensuring railroad service if the Surface Transportation Board authorizes the abandonment or discontinuance of service on, or in the event of bankruptcy or sale of, short-line railroads in the Counties of Kern, Kings, Tulare, Fresno, and Merced.

(b) It is the intent of the Legislature to provide a means to consider and, if justified, to pursue economic development opportunities and projects related to rail service along railroad lines in participating counties.

(c) It is the intent of the Legislature that enactment of this title not provide a justification for the Surface Transportation Board to grant a petition for abandonment or discontinuance of service on the affected short lines.

(d) It is the intent of the Legislature that the authority be expanded to include the Counties of Madera, Stanislaus, and San Joaquin if those counties request to be included at a future date.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93302

The Legislature finds and declares that maintaining a railroad service through central California will provide economic benefits and do all of the following:

(a) Ensure continuing short-line freight railroad service between Kern County and Merced County.

(b) Enable opportunities for the improvement of short-line rail service, including passenger service connecting to high-speed rail stations, extending from Kern County to the Port of Oakland.

(c) Reduce reliance on motor vehicles and encourage the use of rail service as an alternative transportation means.

(d) Reduce traffic congestion on and deterioration of state and federal highway systems and local roads in central California.

(e) Provide convenient and attractive short-line transportation service for shippers and receivers through central California.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93303

As used in this title, “authority” means the Central California Railroad Authority.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93304

The authority is a local agency for purposes of the Disaster Assistance Act (Chapter 7.5 (commencing with Section 8680) of Division 1 of Title 2).

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)






CHAPTER 2 - Creation of the Central California Railroad Authority

93307

(a) The Central California Railroad Authority is hereby created, having a service area comprised of the Counties of Kern, Kings, Tulare, Fresno, and Merced, to provide rail freight service within those counties.

(b) The Counties of Madera, Stanislaus, and San Joaquin may elect to join the authority and, if that election is made, the service area of the authority is expanded to include those counties.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93308

(a) The authority shall be governed by a board of directors, composed as follows:

(1) One member appointed by the Kern Council of Governments.

(2) One member appointed by the Kings County Association of Governments.

(3) One member appointed by the Tulare County Association of Governments.

(4) One member appointed by the Fresno Council of Governments.

(5) One member appointed by the Merced County Association of Governments.

(b) If the Counties of Madera, Stanislaus, or San Joaquin elect to join the authority, the regional transportation planning agencies of the counties so joining shall each appoint one person to the board of directors.

(c) A board member appointed pursuant to subdivision (a) or (b) shall be both an elected official of a city or county that belongs to the regional transportation planning agency or council of governments appointing him or her and a board member of that planning agency or council of governments.

(d) All members of the board of directors shall serve for terms of two years and until their successors have qualified.

(e) Notwithstanding any other provision of law that precludes the simultaneous holding of incompatible offices, a local government officer may be appointed and may serve as a member of the authority’s board of directors if the person also meets the other applicable qualifications of this title.

(f) (1) The board of directors may provide, by motion, ordinance, or resolution, that each of its members may receive compensation in an amount not to exceed one hundred dollars ($100) for each day of service. A member of the board of directors shall not receive compensation for more than six days of service in a month.

(2) The board of directors, by ordinance adopted pursuant to the procedures and standards specified in Chapter 2 (commencing with Section 20200) of Division 10 of the Water Code, may increase the amount of compensation that may be received by members of the board of directors.

(3) The board of directors may provide, by motion, ordinance, or resolution, that its members may receive their actual and necessary traveling and incidental expenses incurred while on official business. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3.

(4) A member of the board of directors may waive any or all of the payments permitted by this section.

(5) For the purposes of this subdivision, a “day of service” means any of the following:

(A) A meeting conducted pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5).

(B) Representation of the authority at a public event, provided that the board of directors has previously approved the member’s representation at a board of directors’ meeting and that the member delivers a written report to the board of directors regarding the member’s representation at the next board of directors’ meeting following the public event.

(C) Representation of the authority at a public meeting or a public hearing conducted by another public agency, provided that the board of directors has previously approved the member’s representation at a board of directors’ meeting and that the member delivers a written report to the board of directors regarding the member’s representation at the next board of directors’ meeting following the public meeting or public hearing.

(D) Representation of the authority at a meeting of a public benefit nonprofit corporation on whose board the authority has membership, provided that the board of directors has previously approved the member’s representation at a board of directors’ meeting and the member delivers a written report to the board of directors regarding the member’s representation at the next board of directors’ meeting following the corporation’s meeting.

(E) Participation in a training program on a topic that is directly related to the authority, provided that the board of directors has previously approved the member’s participation at a board of directors’ meeting, and that the member delivers a written report to the board of directors regarding the member’s participation at the next board of directors’ meeting following the training program.

(g) A majority of the members of the authority constitutes a quorum for the transaction of business, and all official acts of the authority require the affirmative vote of a majority of the members of the authority.

(h) The acts of the authority shall be expressed by motion, resolution, or ordinance.

(i) All meetings of the authority shall be conducted pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5).

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93309

(a) The authority shall do all of the following:

(1) Adopt an annual budget.

(2) Adopt an administrative code, by ordinance, which prescribes the powers and duties of the authority officers, the method of appointment of the authority employees, and methods, procedures, and systems of operation and management of the authority.

(3) Cause a postaudit of the financial transactions and records of the authority to be made at least annually by a certified public accountant.

(4) Do any and all things necessary to carry out the purposes of this title.

(b) Notice of the time and place of a public hearing on the adoption of the annual budget shall be published pursuant to Section 6061 not later than 15 days prior to the hearing.

(c) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(d) The authority may sue and be sued, except as provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(e) All claims for money or damages against the authority are governed by Division 3.6 (commencing with Section 810) of Title 1, except as provided therein, or by other statute or regulation expressly applicable thereto.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93310

The authority shall conduct its first meeting no later than 120 days after abandonment or discontinuance of service on any railroad line specified in Section 93301, provided the member regional transportation agencies or councils of governments have formed a joint exercise of powers agreement to implement and manage the authority.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93311

The regional transportation planning agencies or councils of governments for the Counties of Fresno, Merced, Kern, Kings, and Tulare, and any regional transportation planning agencies of other counties that may elect to join the authority, may operate freight rail service within the area of jurisdiction of the authority.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)






CHAPTER 3 - Powers and Duties of the Authority

93312

The authority has all of the following powers:

(a) To acquire, own, operate, and lease real and personal property reasonably related to the operation and maintenance of railroads.

(b) To issue revenue bonds pursuant to Section 93316 for any purpose of the authority.

(c) To acquire property by purchase, lease, gift, or through exercise of the power of eminent domain, within its area of jurisdiction.

(d) To operate railroads, including those outside its boundaries in order to connect its lines with the lines of another railroad corporation, provided the service begins within the authority’s area of jurisdiction.

(e) To accept grants or loans from federal agencies.

(f) To select a franchisee, which may be a public or private entity, to acquire or operate a rail transportation system within the area of the authority’s jurisdiction.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93313

The authority may acquire, own, lease, and operate railroad lines and equipment, including, but not limited to, real and personal property, tracks, rights-of-way, equipment, and facilities.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93314

The authority may prepare a plan for the acquisition and operation of any railroad line specified in Section 93301, at no expense to the state, to achieve the purposes set forth in Section 93302.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93315

After preparation of a plan pursuant to Section 93314, the authority may do any of the following:

(a) Conduct engineering and other studies related to the acquisition of any railroad line.

(b) Evaluate alternative plans from the private sector to acquire, finance, and operate a railroad system in a manner which achieves the purposes specified in Section 93302.

(c) Establish criteria for the award of a franchise.

(d) Select a franchisee to acquire, finance, and operate the railroad system.

(e) Accept grants, gifts, fees, or allocations from other entities, including private and public sources.

(f) Employ an executive officer, other staff, and consultants deemed appropriate for support of the activities of the authority.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93316

(a) The authority may issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the authority, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5).

However, an election is not required in the case of revenue bonds authorized by the board of directors for railroad facilities, and any addition, extension, and improvement thereto, and all other facilities authorized to be acquired, constructed, or completed by the authority under this title.

(b) The authority is a local agency within the meaning of the Revenue Bond Law of 1941. The term “enterprise,” as used in that law, includes railroad facilities, and any addition, extension, and improvement thereto, and all other facilities authorized to be acquired, constructed, or completed by the authority under this title.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93317

The state is not liable for any contracts, debts, or other obligations of the authority.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93318

Agencies forming the joint powers agreement implementing the authority shall be liable for all debts and obligations of the authority.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)



93319

The authority may not utilize or be a claimant for Transportation Development Act funds and shall not be entitled to receive funds from the Public Transportation Account.

(Added by Stats. 2011, Ch. 234, Sec. 1. Effective January 1, 2012.)









TITLE 13 - CALIFORNIA SAVINGS AND ASSET PROJECT

95500

An individual development account program, to be known as the California Savings and Asset Project, is hereby established. The program shall be administered by the Employment Development Department.

(Added by Stats. 2002, Ch. 1024, Sec. 2. Effective January 1, 2003. Conditionally operative as prescribed in Section 95501.)



95501

This title shall become operative upon an appropriation of funds by the Legislature, or the allocation of existing discretionary funds by the Governor pursuant to Section 128(a) of the Workforce Investment Act of 1998 (29 U.S.C. Sec. 2853(a)), for the specific stated purpose of establishing the California Savings and Asset Project. This title shall be implemented to the extent that funding is appropriated in the annual Budget Act or any future act by the Legislature, or allocated by the Governor.

(Added by Stats. 2002, Ch. 1024, Sec. 2. Effective January 1, 2003. Note: This section prescribes conditions for operation of Title 13, comprising Sections 95500 to 95508.)



95502

For purposes of this title, the following definitions apply:

(a) “Community development credit union” means any credit union chartered under federal or state law.

(b) “Community development financial institution” means any community development financial institution certified by the Community Development Financial Institution Fund.

(c) “Department” means the Employment Development Department.

(d) “Indian tribe” means any Indian tribe, as defined in Section 4(12) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. Sec. 4103(12)), and includes any tribal subsidiary, subdivision, or other wholly owned tribal entity.

(e) “Individual development account” means a matched savings account held in a financial institution, created or organized for an individual as part of an individual development account program earmarked for specific asset-building purposes.

(f) “Nonprofit facilitator” means the nonprofit organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code that contracts with the department for the project.

(g) “Participant” means any individual who has contracted with a service provider to participate in the California Savings and Asset Project.

(h) “Project” means the California Savings and Asset Project.

(i) “Qualified business capitalization” means qualified business expenditures for the capitalization of a qualified business pursuant to a qualified plan.

(j) “Qualified business expenditures” means expenditures included in a qualified plan, including capital, plant, equipment, working capital, and inventory expenses.

(k) “Qualified plan” means a business plan or a plan to use a business asset purchase that is approved by a financial institution, a business development training or technical assistance organization, or a nonprofit loan fund having demonstrated fiduciary integrity; contains a description of services, or goods to be sold, a marketing plan, and a projected financial statement; and requires the eligible individual to obtain the assistance of an experienced entrepreneurial adviser to review the plan for quality and completeness.

(l) “Service providers” means entities that contract with the nonprofit facilitator, and that are nonprofit organizations exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, community development credit unions, community development financial institutions, or Indian tribes that are eligible to receive funds appropriated or allocated for the project.

(Added by Stats. 2002, Ch. 1024, Sec. 2. Effective January 1, 2003. Conditionally operative as prescribed in Section 95501.)



95503

(a) The department shall issue by July 1, 2003, a request for proposals to entities that may apply to become the nonprofit facilitator of the project. Applications shall include, but need not be limited to, all of the following components:

(1) A description of the organization submitting the proposal.

(2) A description of the planning process used to design the project.

(3) A business plan, including a market assessment, to be developed and used during the planning process, describing a target group or target area and the needs to be served, and cultural considerations.

(4) A marketing plan, including a description of the outreach and recruitment of participants for the project that uses information developed in the planning and market assessments.

(5) A description of project operations, including a description of the fiscal management plan, staffing pattern, arrangements with financial institutions, data management plan, and partnerships with other organizations.

(6) A description of the accounting methods to be used and evidence that the entity has the capacity to monitor pooled matching funds and project funding.

(7) A financial projection, including a proposed budget and fund development strategies.

(8) An annual audit.

(9) A description of primary project policies and procedures.

(10) A description and plan for delivery of personal financial management training and asset-specific training.

(b) The department shall, with the cooperation of the nonprofit facilitator, submit an annual report to the Legislature on the first day of January, commencing in 2004. The report shall include, but is not limited to, all of the following:

(1) The number of enrolled participants.

(2) The number of individual development accounts established.

(3) The aggregate savings achievements.

(4) The number of participants who have completed the program.

(5) The number of participants who have completed financial education.

(6) A minimum of two participant profiles.

(7) A financial report, including the use of state funds, other leveraged funds, and the status of other committed funds.

(8) A summary of program achievements and obstacles.

(9) Program and fiscal projections for the next year.

(c) (1) The department shall assemble a review committee to read and score proposals by interested nonprofit facilitators in response to the request for proposals. The review committee shall include a staff member from the department and other experienced individual development account practitioners from diverse communities.

(2) The review committee shall score the proposals according to the components required in Section 95504, as well as best practice standards agreed upon by the asset-building field and a demonstrated capacity to conduct statewide activities and subcontract with service providers around the state.

(d) The department shall select a nonprofit facilitator to participate in the project based on the proposals submitted and scored pursuant to this section.

(e) The department shall allocate funding to the nonprofit facilitator for the project, subject to the requirements and limitations of the funding source.

(f) The department shall annually pay the nonprofit facilitator up to 10 percent of the project’s total annual allocation for the purpose described in Section 95504, and may reserve up to 5 percent of the project’s total annual allocation for its own administrative purposes.

(Added by Stats. 2002, Ch. 1024, Sec. 2. Effective January 1, 2003. Conditionally operative as prescribed in Section 95501.)



95504

(a) The nonprofit facilitator shall subcontract with service providers to implement the project around the state. The nonprofit facilitator shall make an attempt to select service providers for programs of different size, geographical distribution, and target population to be served. Additionally, the nonprofit facilitator may consider giving special consideration to service providers that demonstrate partnerships with local public agencies.

(b) The service providers shall perform all of the following duties in implementing the project:

(1) Recruit and select participants who meet the following criteria:

(A) The individual is at least 18 years of age.

(B) The individual is a member of a household with an income of not more than 80 percent of the area median income based on United States Department of Housing and Urban Development guidelines at the time of program enrollment.

(C) The individual is not a dependent of another person for federal income tax purposes.

(D) The individual is not a debtor for a judgment resulting from nonpayment of a court-ordered child support obligation.

(E) The individual meets eligibility criteria as defined by the funding source for the program created under this title.

(2) Develop and sign contracts with each participant, to include all program requirements and policies governing the participant’s account.

(3) Assist participants in opening individual development accounts. CalWORKs recipients participating in the project may consider using a restricted account as described in Section 11155.2 of the Welfare and Institutions Code. Otherwise, the accounts shall be established using a parallel account structure that meets both of the following requirements:

(A) One separate account shall be established for each participant in a federally or state insured financial institution, community development financial institution, any financial institution eligible to hold an individual retirement account, or community development credit union, in which each participant’s savings are deposited and maintained. The program participant may withdraw his or her own savings at any time.

(B) Another separate, parallel account shall be established and maintained by service providers in which the matching funds from state, federal, and private donations are kept. The parallel account may contain all matching funds for a pool of any service provider’s participants.

(4) Help individuals receive their matching funds at the conclusion of the program.

(5) Provide participants with a minimum of 12 hours of financial education and training. The education and training shall include, but need not be limited to, all of the following:

(A) Household and personal budget management.

(B) Economic literacy.

(C) Credit repair.

(6) Develop a program dismissal process for participants who do not fulfill program participation requirements, and seek to ensure that matching funds are used for their intended purposes.

(7) Collect and maintain information about their programs, in a manner that provides the capacity to report semiannually all of the following information to the department:

(A) The number and demographic characteristics of participants enrolled in the program.

(B) The number of accounts established.

(C) The individual and aggregate savings level of participants.

(D) The number of participants who closed accounts and the amount of associated savings.

(E) The actual and proposed program budget.

(F) The size and origin of matching pool funds received, obligated, and paid to participants.

(G) The program achievements and obstacles.

(H) Twelve-month program and financial projections.

(I) At least one participant profile.

(Added by Stats. 2002, Ch. 1024, Sec. 2. Effective January 1, 2003. Conditionally operative as prescribed in Section 95501.)



95505

(a) Prior to receiving funds under this title, each service provider shall, within six months of being selected to act as a service provider, provide written documentation to the department that it has secured matching funds from nonstate sources to match each state dollar provided under this title.

(b) Service providers shall recruit and select participants who meet the following criteria:

(1) The individual is at least 18 years of age.

(2) The individual is a member of a household with an income of not more than 80 percent of the area median income based on United States Department of Housing and Urban Development guidelines at the time of program enrollment.

(3) The individual is not a dependent or another person for federal income tax purposes.

(4) The individual is not a debtor for a judgment resulting from nonpayment of a court-ordered child support obligation.

(c) Service providers shall develop and sign contracts with each participant, to include all program requirements and policies governing the participant’s account.

(d) Service providers shall assist participants in opening individual development accounts. The accounts shall be established using a parallel account structure that meets both of the following requirements:

(1) One separate account is established for each participant in a federally or state insured financial institution, community development financial institution, any financial institution eligible to hold an individual retirement account, or community development credit union, in which each participant’s savings are deposited and maintained. The program participant may withdraw his or her own savings at any time.

(2) Another separate, parallel account is established and maintained by service providers in which the matching funds from state, federal, and private donations are kept. The parallel account may contain all matching funds for a pool of any service provider’s participants.

(e) Service providers shall help individuals receive their matching funds at the conclusion of the program. All state matching funds shall be paid directly to the vendor as specified by the program participant.

(f) Service providers shall provide participants with a minimum of 12 hours of financial education and training. The education and training shall include, but is not limited to, all of the following:

(1) Household and personal budget management.

(2) Economic literacy.

(3) Credit repair.

(g) Service providers shall develop a program dismissal process for participants who do not fulfill program participation requirements, and seek to ensure that matching funds are used for their intended purposes.

(h) Service providers shall collect and maintain information about their programs, and participants shall do so in a manner that provides the capacity to report all of the following information, semiannually, to the department:

(1) The number and demographic characteristics of participants enrolled in the program.

(2) The number of accounts established.

(3) The individual and aggregate savings level of participants.

(4) The number of participants who closed accounts and the amount of associated savings.

(5) The actual and proposed program budget.

(6) The size and origin of matching pool funds received, obligated, and paid to participants.

(7) The program achievements and obstacles.

(8) Twelve-month program and financial projections.

(9) At least one participant profile, and state maintenance of effort requirements.

(i) Each participant may save up to a maximum of three thousand dollars ($3,000) in total, over the life of his or her individual development account.

(Added by Stats. 2002, Ch. 1024, Sec. 2. Effective January 1, 2003. Conditionally operative as prescribed in Section 95501.)



95506

Individuals selected to participate in the project shall do all of the following:

(a) Contract with his or her service provider.

(b) Regularly deposit funds into the individual development account. Participants may contribute to the individual development account using resources generated from the following sources:

(1) Earned income.

(2) Federal Earned Income Tax Credit refunds.

(3) Disability benefits.

(4) Child support payments.

(5) AmeriCorps stipends.

(6) Wages earned through self-employment.

(7) Job training program stipends.

(c) Select purchase goals for which the savings will be used. Participants may use savings generated by individual development accounts for any of the following purposes:

(1) Postsecondary and vocational education expenses, including tuition, fees, books, supplies, and equipment.

(2) Home purchase costs with respect to a principal residence.

(3) Major home repair.

(4) Assistive technology equipment or services for disabled participants when used to access employment, education, or training.

(5) Purchase of a vehicle to be used for employment, education, or training purposes.

(6) Qualified business capitalization.

(d) Communicate regularly with the service provider regarding the account.

(e) Participate in a minimum of 12 hours of training and education provided by the service provider.

(f) Maintain savings in the individual development account for a minimum of six months from the time the account was established.

(Added by Stats. 2002, Ch. 1024, Sec. 2. Effective January 1, 2003. Conditionally operative as prescribed in Section 95501.)



95507

Pursuant to Internal Revenue Service Ruling 99-44, interest earned on funds deposited in the individual development account by the participant is taxable to the participant in the year it is earned, and funds matched to an individual development account are considered a gift at the time they are paid and, therefore, are not considered taxable income to the participant.

(Added by Stats. 2002, Ch. 1024, Sec. 2. Effective January 1, 2003. Conditionally operative as prescribed in Section 95501.)



95508

The financial institution in which an individual development account is established shall:

(a) Have no greater duties or responsibilities as to an individual development account than it has to any other savings account.

(b) Have no duty or responsibility to any withdrawal restriction established in the contract between the participant and the service provider.

(Added by Stats. 2002, Ch. 1024, Sec. 2. Effective January 1, 2003. Conditionally operative as prescribed in Section 95501.)






TITLE 14 - CALIFORNIA EARLY INTERVENTION SERVICES ACT

CHAPTER 1 - General Provisions

95000

This title may be cited as the California Early Intervention Services Act.

(Repealed and added by Stats. 1993, Ch. 945, Sec. 2. Effective October 8, 1993. Repealed conditionally as prescribed in Section 95003. See same-numbered section in the later operative Title 14 that was added by Sec. 4 of Ch. 945.)



95001

(a) The Legislature hereby finds and declares all of the following:

(1) There is a need to provide appropriate early intervention services individually designed for infants and toddlers from birth to two years of age, inclusive, who have disabilities or are at risk of having disabilities, to enhance their development and to minimize the potential for developmental delays.

(2) Early intervention services for infants and toddlers with disabilities or who are at risk of having disabilities represent an investment of resources, in that these services reduce the ultimate costs to our society, by minimizing the need for special education and related services in later school years and by minimizing the likelihood of institutionalization. These services also maximize the ability of families to better provide for the special needs of their children. Early intervention services for infants and toddlers with disabilities maximize the potential of the individuals to be effective in the context of daily life and activities, including the potential to live independently, and exercise the full rights of citizenship. The earlier intervention is started, the greater is the ultimate cost-effectiveness and the higher is the educational attainment and quality of life achieved by children with disabilities.

(3) The family is the constant in the child’s life, while the service system and personnel within those systems fluctuate. Because the primary responsibility of an infant’s or toddler’s well-being rests with the family, services should support and enhance the family’s capability to meet the special developmental needs of their infant or toddler with disabilities.

(4) Family-to-family support strengthens families’ ability to fully participate in services planning and their capacity to care for their infants or toddlers with disabilities.

(5) Meeting the complex needs of infants with disabilities and their families requires active state and local coordinated, collaborative, and accessible service delivery systems that are flexible, culturally competent, and responsive to family-identified needs. When health, developmental, educational, and social programs are coordinated, they are proven to be cost effective, not only for systems, but for families as well.

(6) Family-professional collaboration contributes to changing the ways that early intervention services are provided and to enhancing their effectiveness.

(7) Infants and toddlers with disabilities are a part of their communities, and as citizens make valuable contributions to society as a whole.

(b) Therefore, it is the intent of the Legislature that:

(1) Funding provided under Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.) be used to improve and enhance early intervention services as defined in this title by developing innovative ways of providing family focused, coordinated services, which are built upon existing systems.

(2) The State Department of Developmental Services, the State Department of Education, the State Department of Health Care Services, and the State Department of Social Services coordinate services to infants and toddlers with disabilities and their families. These agencies need to collaborate with families and communities to provide a family-centered, comprehensive, multidisciplinary, interagency, community-based, early intervention system for infants and toddlers with disabilities.

(3) Families be well informed, supported, and respected as capable and collaborative decisionmakers regarding services for their child.

(4) Professionals be supported to enhance their training and maintain a high level of expertise in their field, as well as knowledge of what constitutes most effective early intervention practices.

(5) Families and professionals join in collaborative partnerships to develop early intervention services that meet the needs of infants and toddlers with disabilities, and that those partnerships be the basis for the development of services that meet the needs of the culturally and linguistically diverse population of California.

(6) To the maximum extent possible, infants and toddlers with disabilities and their families be provided services in the most natural environment, and include the use of natural supports and existing community resources.

(7) The services delivery system be responsive to the families and children it serves within the context of cooperation and coordination among the various agencies.

(8) Early intervention program quality be ensured and maintained through established early intervention program and personnel standards.

(9) The early intervention system be responsive to public input and participation in the development of implementation policies and procedures for early intervention services through the forum of an interagency coordinating council established pursuant to federal regulations under Part C of the federal Individuals with Disabilities Education Act.

(c) It is not the intent of the Legislature to require the State Department of Education to implement this title unless adequate reimbursement, as specified and agreed to by the department, is provided to the department from federal funds from Part C of the federal Individuals with Disabilities Education Act.

(Amended by Stats. 2013, Ch. 22, Sec. 10. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22. Repealed conditionally as prescribed in Section 95003.)



95001.5

In order to prevent any potential conflict of interest and pursuant to Section 303.604 of Title 34 of the Code of Federal Regulations, no member of the interagency coordinating council may cast a vote on any matter that would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest.

(Added by Stats. 1997, Ch. 294, Sec. 2. Effective August 18, 1997. Repealed conditionally as prescribed in Section 95003.)



95002

The purpose of this title is to provide a statewide system of coordinated, comprehensive, family-centered, multidisciplinary, interagency programs, responsible for providing appropriate early intervention services and support to all eligible infants and toddlers and their families.

(Repealed and added by Stats. 1993, Ch. 945, Sec. 2. Effective October 8, 1993. Repealed conditionally as prescribed in Section 95003. See same-numbered section in the later operative Title 14 that was added by Sec. 4 of Ch. 945.)



95003

(a) The state’s participation in Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.) shall be contingent on the receipt of federal funds to cover the costs of complying with the federal statutes and regulations that impose new requirements on the state. The State Department of Developmental Services and the State Department of Education annually shall report to the Department of Finance during preparation of the Governor’s Budget, and the May Revision, the budget year costs and federal funds projected to be available.

(b) If the amount of funding provided by the federal government pursuant to Part C of the federal Individuals with Disabilities Education Act for the 1993–94 fiscal year, or any fiscal year thereafter, is not sufficient to fund the full increased costs of participation in this federal program by the local educational agencies, as required pursuant to this title, for infants and toddlers from birth to two years of age, inclusive, identified pursuant to Section 95014, and that lack of federal funding would require an increased contribution from the General Fund or a contribution from a local educational agency in order to fund those required and supplemental costs, the state shall terminate its participation in the program. Termination of the program shall occur on July 1 if local educational agencies have been notified of the termination prior to March 10 of that calendar year. If this notification is provided after March 10 of a calendar year, then termination shall not occur earlier than July 1 of the subsequent calendar year. The voluntary contribution by a state or local agency of funding for any of the programs or services required pursuant to this title shall not constitute grounds for terminating the state’s participation in that federal program. It is the intent of the Legislature that if the program terminates, the termination shall be carried out in an orderly manner with notification of parents and certificated personnel.

(c) This title shall remain in effect only until the state terminates its participation in Part C of the federal Individuals with Disabilities Education Act for individuals from birth to two years of age, inclusive, and notifies the Secretary of the Senate of the termination, and as of that later date is repealed. As the lead agency, the State Department of Developmental Services, upon notification by the Department of Finance or the State Department of Education as to the insufficiency of federal funds and the termination of this program, shall be responsible for the payment of services pursuant to this title when no other agency or department is required to make these payments.

(Amended (as amended by Stats. 2007, Ch. 56, Sec. 106) by Stats. 2008, Ch. 179, Sec. 133. Effective January 1, 2009. Repealed conditionally by its own provisions. See same-numbered section in the later operative Title 14 that was added by Stats. 1993, Ch. 945, Sec. 4.)



95004

The early intervention services specified in this title shall be provided as follows:

(a) Direct services for eligible infants and toddlers and their families shall be provided pursuant to the existing regional center system under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code) and the existing local education agency system under appropriate sections of Part 30 (commencing with Section 56000) of the Education Code and regulations adopted pursuant thereto, and Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.).

(b) (1) In providing services under this title, regional centers shall comply with the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code, and its implementing regulations (Division 2 (commencing with Section 50201) of Title 17 of the California Code of Regulations) including, but not limited to, those provisions relating to vendorization and ratesetting, and the Family Cost Participation Program, except where compliance with those provisions would result in any delays in, the provision of early intervention, or otherwise conflict with this title and the regulations implementing this title (Chapter 2 (commencing with Section 52000) of Division 2 of Title 17 of the California Code of Regulations), or Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.), and applicable federal regulations contained in Part 303 (commencing with Section 303.1) of Title 34 of the Code of Federal Regulations. Notwithstanding any other law or regulation to the contrary, private health insurance for medical services or a health care service plan identified in the individualized family service plan, other than for evaluation and assessment, shall be used in compliance with applicable federal and state law and regulation.

(2) When compliance with this subdivision would result in any delays in the provision of early intervention services for the provision of any of these services, the department may authorize a regional center to use a special service code that allows immediate procurement of the service.

(c) The use of private health insurance or a health care service plan to pay for early intervention services under Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.) shall not:

(1) Count towards or result in a loss of benefits due to the annual or lifetime health insurance or health care service plan coverage caps for the infant or toddler with a disability, the parent, or the child’s family members who are covered under that health insurance policy or health care service plan contract.

(2) Negatively affect the availability of health coverage for the infant or toddler with a disability, the parent, or the child’s family members who are covered under that health insurance policy or health care service plan contract, or result in a discontinuance of the health insurance policy or the health care service plan contract or coverage under the health insurance policy or health care service plan contract for these individuals.

(3) Be the basis for increasing the health insurance or health care service plan premium of the infant or toddler with a disability, the parent, or the child’s family members covered under that health insurance policy or health care service plan contract.

(d) Services shall be provided by family resource centers that provide, but are not limited to, parent-to-parent support, information dissemination and referral, public awareness, family professional collaboration activities, and transition assistance for families.

(e) Existing obligations of the state to provide these services at state expense shall not be expanded.

(f) It is the intent of the Legislature that services be provided in accordance with Sections 303.124, 303.126, and 303.527 of Title 34 of the Code of Federal Regulations.

(Amended (as amended by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 1) by Stats. 2012, Ch. 25, Sec. 1. Effective June 27, 2012. Repealed conditionally as prescribed in Section 95003. See same-numbered section in the later operative Title 14 that was added by Stats. 1993, Ch. 945, Sec. 4.)






CHAPTER 2 - Administration

95006

This title shall be administered under the shared direction of the Secretary of the Health and Human Services Agency and the Superintendent of Public Instruction. The planning, development, implementation, and monitoring of the statewide system of early intervention services shall be conducted by the State Department of Developmental Services in collaboration with the State Department of Education with the advice and assistance of an interagency coordinating council established pursuant to federal regulations.

(Amended by Stats. 2007, Ch. 56, Sec. 107. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)



95007

The State Department of Developmental Services shall serve as the lead agency responsible for administration and coordination of the statewide system. The specific duties and responsibilities of the State Department of Developmental Services shall include, but are not limited to, all of the following:

(a) Establishing a single point of contact with the federal Office of Special Education Programs for the administration of Part C of the federal Individuals with Disabilities Education Act.

(b) Administering the state early intervention system in accordance with Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.), applicable regulations, and an approved state application.

(c) Administering mandatory and discretionary components as specified in Sections 95022 and 95024.

(d) Administering fiscal arrangements and interagency agreements with participating agencies and community-based organizations to implement this title.

(e) Establishing interagency procedures, including the designation of local coordinating structures, as are necessary to share agency information and to coordinate policymaking activities.

(f) Adopting written procedures for receiving and resolving complaints regarding violations of Part C of the federal Individuals with Disabilities Education Act by public agencies covered under this title, as specified in Section 1435(a)(10) of Title 20 of the United States Code and appropriate federal regulations.

(g) Establishing, adopting, and implementing procedural safeguards that comply with the requirements of Part C of the federal Individuals with Disabilities Education Act, as specified in Section 1439 of Title 20 of the United States Code and appropriate federal regulations.

(h) (1) Monitoring of agencies, institutions, and organizations receiving assistance under this title.

(2) Monitoring shall be conducted by interagency teams that are sufficiently trained to ensure compliance. Interagency teams shall consist of, but not be limited to, representatives from the State Department of Developmental Services, the State Department of Education, the interagency coordinating council, or a local family resource center or network, parent, direct service provider, or any other agency responsible for providing early intervention services.

(3) All members of an interagency team shall have access to all information that is subject to review. Members of each interagency team shall maintain the confidentiality of the information, and each member of the interagency team shall sign a written agreement of confidentiality.

(4) A summary of monitoring issues and findings shall be forwarded biannually to the interagency coordinating council for review.

(i) Establishing innovative approaches to information distribution, family support services, and interagency coordination at the local level.

(j) Ensuring the provision of appropriate early intervention services to all infants eligible under Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.) and under Section 95014, except for those infants who have solely a low incidence disability as defined in Section 56026.5 of the Education Code and who are not eligible for services under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code).

The development and implementation of subdivisions (e) to (h), inclusive, shall be a collaborative effort between the State Department of Developmental Services and the State Department of Education. In establishing the written procedures for receiving and resolving complaints as specified in subdivision (f) and in establishing and implementing procedural safeguards as specified in subdivision (g), it is the intent of the Legislature that these procedures be identical for all infants served under this act and shall be in accordance with Sections 303.400 and 303.420(b) of Title 34 of the Code of Federal Regulations. The procedural safeguards and due process requirements established under this title shall replace and be used in lieu of due process procedures contained in Chapter 1 (commencing with Section 4500) of Division 4.5 of the Welfare and Institutions Code and Part 30 (commencing with Section 56500) of the Education Code for infants and their families eligible under this title.

(Amended by Stats. 2007, Ch. 56, Sec. 108. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)



95008

The State Department of Education shall be responsible for administering services and programs for infants with solely visual, hearing, and severe orthopedic impairments, and any combination thereof, who meet the criteria in Sections 56026 and 56026.5 of the Education Code, and in Section 3030(a), (b), (d), or (e) of, and Section 3031 of, Title 5 of the California Code of Regulations and Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.) and who are not eligible for services under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code).

(Amended by Stats. 2007, Ch. 56, Sec. 109. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)



95009

The development of joint regulations for meeting the requirements of this title shall be the shared responsibility of the State Department of Developmental Services on behalf of the Secretary of the Health and Welfare Agency, and the State Department of Education on behalf of the Superintendent of Public Instruction. The joint regulations shall be agreed upon by both departments. These regulations shall be developed and approved by October 1, 1995. The Department of Finance shall review and comment upon the joint regulations prior to any public hearing on them.

(Added by Stats. 1993, Ch. 945, Sec. 2. Effective October 8, 1993. Repealed conditionally as prescribed in Section 95003.)






CHAPTER 3 - State Interagency Coordination

95012

(a) The following departments shall cooperate and coordinate their early intervention services for eligible infants and their families under this title, and need to collaborate with families and communities, to provide a family-centered, comprehensive, multidisciplinary, interagency, community-based early intervention system:

(1) State Department of Developmental Services.

(2) State Department of Education.

(3) State Department of Health Care Services.

(4) State Department of Social Services.

(b) Each participating department shall enter into an interagency agreement with the State Department of Developmental Services. Each interagency agreement shall specify, at a minimum, the agency’s current and continuing level of financial participation in providing services to infants and toddlers with disabilities and their families. Each interagency agreement shall also specify procedures for resolving disputes in a timely manner. Interagency agreements shall also contain provisions for ensuring effective cooperation and coordination among agencies concerning policymaking activities associated with the implementation of this title, including legislative proposals, regulation development, and fiscal planning. All interagency agreements shall be reviewed annually and revised as necessary.

(Amended by Stats. 2013, Ch. 22, Sec. 11. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22. Repealed conditionally as prescribed in Section 95003.)






CHAPTER 4 - Eligibility

95014

(a) The term “eligible infant or toddler” for the purposes of this title means infants and toddlers from birth through two years of age, for whom a need for early intervention services, as specified in the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.) and applicable regulations, is documented by means of assessment and evaluation as required in Sections 95016 and 95018 and who meet one of the following criteria:

(1) Infants and toddlers with a developmental delay in one or more of the following five areas: cognitive development; physical and motor development, including vision and hearing; communication development; social or emotional development; or adaptive development. Developmentally delayed infants and toddlers are those who are determined to have a significant difference between the expected level of development for their age and their current level of functioning. This determination shall be made by qualified personnel who are recognized by, or part of, a multidisciplinary team, including the parents. A significant difference is defined as a 33-percent delay in one or more developmental areas.

(2) Infants and toddlers with established risk conditions, who are infants and toddlers with conditions of known etiology or conditions with established harmful developmental consequences. The conditions shall be diagnosed by a qualified personnel recognized by, or part of, a multidisciplinary team, including the parents. The condition shall be certified as having a high probability of leading to developmental delay if the delay is not evident at the time of diagnosis.

(3) Infants and toddlers who are at high risk of having substantial developmental disability due to a combination of biomedical risk factors, the presence of which are diagnosed by qualified personnel recognized by, or part of, a multidisciplinary team, including the parents.

(b) Regional centers and local educational agencies shall be responsible for ensuring that eligible infants and toddlers are served as follows:

(1) The State Department of Developmental Services and regional centers shall be responsible for the provision of appropriate early intervention services that are required for California’s participation in Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.) for all infants eligible under Section 95014, except for those infants with solely a visual, hearing, or severe orthopedic impairment, or any combination of those impairments, who meet the criteria in Sections 56026 and 56026.5 of the Education Code, and in Section 3030(a), (b), (d), or (e) of, and Section 3031 of, Title 5 of the California Code of Regulations.

(2) The State Department of Education and local educational agencies shall be responsible for the provision of appropriate early intervention services in accordance with Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.) for infants with solely a visual, hearing, or severe orthopedic impairment, or any combination of those impairments, who meet the criteria in Sections 56026 and 56026.5 of the Education Code, and in Section 3030(a), (b), (d), or (e) of, and Section 3031 of, Title 5 of the California Code of Regulations, and who are not eligible for services under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code).

(3) The transfer procedures and timelines, as provided under subdivision (d) of Section 4643.5 of the Welfare and Institutions Code, shall apply if the circumstances pertaining to an eligible infant or toddler are that the child (A) has an order for foster care placement, is awaiting foster care placement, or is placed in out-of-home care through voluntary placement as defined in subdivision (o) of Section 11400 of the Welfare and Institutions Code, and (B) transfers between regional centers.

(c) For infants and toddlers and their families who are eligible to receive services from both a regional center and a local educational agency, the regional center shall be the agency responsible for providing or purchasing appropriate early intervention services that are beyond the mandated responsibilities of local educational agencies and that are required for California’s participation in Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.). The local educational agency shall provide special education services up to its funded program capacity as established annually by the State Department of Education in consultation with the State Department of Developmental Services and the Department of Finance.

(d) No agency or multidisciplinary team, including any agency listed in Section 95012, shall presume or determine eligibility, including eligibility for medical services, for any other agency. However, regional centers and local educational agencies shall coordinate intake, evaluation, assessment, and individualized family service plans for infants and toddlers and their families who are served by an agency.

(e) Upon termination of the program pursuant to Section 95003, the State Department of Developmental Services shall be responsible for the payment of services pursuant to this title.

(f) This section shall become operative on January 1, 2015.

(Amended (as added by Stats. 2014, Ch. 30, Sec. 3) by Stats. 2014, Ch. 761, Sec. 2. Effective January 1, 2015. Repealed conditionally as prescribed in Section 95003.)






CHAPTER 5 - Services

95016

(a) Each infant or toddler referred for evaluation for early intervention services shall have a timely, comprehensive, multidisciplinary evaluation of his or her needs and level of functioning in order to determine eligibility. In the process of determining eligibility of an infant or toddler, an assessment shall be conducted by qualified personnel, and shall include a family interview, to identify the child’s unique strengths and needs and the services appropriate to meet those needs; and the resources, priorities, and concerns of the family and the supports and services necessary to enhance the family’s capacity to meet the developmental needs of their infant or toddler. Evaluations and assessments shall be shared and utilized between the regional center and the local educational agency, and any other agency providing services for the eligible infant or toddler, as appropriate. Family assessments shall be family directed and voluntary on the part of the family. Families shall be afforded the opportunity to participate in all decisions regarding eligibility and services.

(b) Regional centers and local educational agencies or their designees shall be responsible for ensuring that the requirements of this section are implemented. The procedures, requirements, and timelines for evaluation and assessment shall be consistent with the statutes and regulations under Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.), applicable regulations, and this title, and shall be specified in regulations adopted pursuant to Section 95028.

(Amended by Stats. 2007, Ch. 56, Sec. 111. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)



95018

Each eligible infant or toddler and family shall be provided a service coordinator who will be responsible for facilitating the implementation of the individualized family service plan and for coordinating with other agencies and persons providing services to the family. The qualifications, responsibilities, and functions of service coordinators shall be consistent with the statutes and regulations under Part C and this title, and shall be specified in regulations adopted pursuant to Section 95028. The State Department of Developmental Services shall ensure that service coordinators, as defined in federal law, meet federal and state regulation requirements, are trained to work with infants and their families, and meet competency requirements set forth in Section 303.22(d) of Title 34 of the Code of Federal Regulations. Service coordinator caseloads shall be an overall average of 62 consumers to each staff member. Pursuant to Section 303.521 of Title 34 of the Code of Federal Regulations, service coordination is not subject to any fees that might be established for any other federal or state program.

(Amended by Stats. 2007, Ch. 56, Sec. 112. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)



95020

(a) An eligible infant or toddler shall have an individualized family service plan. The individualized family service plan shall be used in place of an individualized education program required pursuant to Sections 4646 and 4646.5 of the Welfare and Institutions Code, the individualized program plan required pursuant to Section 56340 of the Education Code, or any other applicable service plan.

(b) For an infant or toddler who has been evaluated for the first time, a meeting to share the results of the evaluation, to determine eligibility and, for children who are eligible, to develop the initial individualized family service plan shall be conducted within 45 calendar days of receipt of the written referral. Evaluation results and determination of eligibility may be shared in a meeting with the family prior to the individualized family service plan. Written parent consent to evaluate and assess shall be obtained within the 45-day timeline. A regional center, local educational agency, or the designee of one of those entities shall initiate and conduct this meeting. Families shall be afforded the opportunity to participate in all decisions regarding eligibility and services. During intake and assessment, but no later than the individualized family service plan meeting, the parents, legal guardian, or conservator shall provide copies of any health benefit cards under which the consumer is eligible to receive health benefits, including, but not limited to, private health insurance, a health care service plan, Medi-Cal, Medicare, and TRICARE. If the individual, or, where appropriate, the parents, legal guardians, or conservators, have no such benefits, the regional center shall not use that fact to negatively impact the services that the individual may or may not receive from the regional center.

(c) Parents shall be fully informed of their rights, including the right to invite another person, including a family member or an advocate or peer parent, or any or all of them, to accompany them to any or all individualized family service plan meetings. With parental consent, a referral shall be made to the local family resource center or network.

(d) The individualized family service plan shall be in writing and shall address all of the following:

(1) A statement of the infant’s or toddler’s present levels of physical development including vision, hearing, and health status, cognitive development, communication development, social and emotional development, and adaptive developments.

(2) With the concurrence of the family, a statement of the family’s concerns, priorities, and resources related to meeting the special developmental needs of the eligible infant or toddler.

(3) A statement of the major outcomes expected to be achieved for the infant or toddler and family where services for the family are related to meeting the special developmental needs of the eligible infant or toddler.

(4) The criteria, procedures, and timelines used to determine the degree to which progress toward achieving the outcomes is being made and whether modifications or revisions are necessary.

(5) (A) A statement of the specific early intervention services necessary to meet the unique needs of the infant or toddler as identified in paragraph (3), including, but not limited to, the frequency, intensity, location, duration, and method of delivering the services, and ways of providing services in natural generic environments, including group training for parents on behavioral intervention techniques in lieu of some or all of the in-home parent training component of the behavior intervention services, and purchase of neighborhood preschool services and needed qualified personnel in lieu of infant development programs.

(B) Effective July 1, 2009, at the time of development, review, or modification of an infant’s or toddler’s individualized family service plan, the regional center shall consider both of the following:

(i) The use of group training for parents on behavior intervention techniques, in lieu of some or all of the in-home parent training component of the behavior intervention services.

(ii) The purchase of neighborhood preschool services and needed qualified personnel, in lieu of infant development programs.

(6) A statement of the agency responsible for providing the identified services.

(7) The name of the service coordinator who shall be responsible for facilitating implementation of the plan and coordinating with other agencies and persons.

(8) The steps to be taken to ensure transition of the infant or toddler upon reaching three years of age to other appropriate services. These may include, as appropriate, special education or other services offered in natural environments.

(9) The projected dates for the initiation of services in paragraph (5) and the anticipated duration of those services.

(e) Each service identified on the individualized family service plan shall be designated as one of three types:

(1) An early intervention service, as defined in subsection (4) of Section 1432 of Title 20 of the United States Code, and applicable regulations, that is provided or purchased through the regional center, local educational agency, or other participating agency. The State Department of Health Care Services and the State Department of Social Services shall provide services in accordance with state and federal law and applicable regulations, and up to the level of funding as appropriated by the Legislature. Early intervention services identified on an individualized family service plan that exceed the funding, statutory, and regulatory requirements of these departments shall be provided or purchased by regional centers or local educational agencies under subdivisions (b) and (c) of Section 95014. The State Department of Health Care Services and the State Department of Social Services shall not be required to provide early intervention services over their existing funding, statutory, and regulatory requirements.

(2) Another service, other than those specified in paragraph (1), which the eligible infant or toddler or his or her family may receive from other state programs, subject to the eligibility standards of those programs.

(3) A referral to a nonrequired service that may be provided to an eligible infant or toddler or his or her family. Nonrequired services are those services that are not defined as early intervention services or do not relate to meeting the special developmental needs of an eligible infant or toddler related to the disability, but that may be helpful to the family. The granting or denial of nonrequired services by a public or private agency is not subject to appeal under this title. Notwithstanding any other provision of law or regulation to the contrary, effective July 1, 2009, with the exception of durable medical equipment, regional centers shall not purchase nonrequired services, but may refer a family to a nonrequired service that may be available to an eligible infant or toddler or his or her family.

(f) An annual review, and other periodic reviews, of the individualized family service plan for an infant or toddler and the infant’s or toddler’s family shall be conducted to determine the degree of progress that is being made in achieving the outcomes specified in the plan and whether modification or revision of the outcomes or services is necessary. The frequency, participants, purpose, and required processes for annual and periodic reviews shall be consistent with the statutes and regulations under Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and this title, and shall be specified in regulations adopted pursuant to Section 95028. At the time of the review, the parents, legal guardian, or conservator shall provide copies of any health benefit cards under which the consumer is eligible to receive health benefits, including, but not limited to, private health insurance, a health care service plan, Medi-Cal, Medicare, and TRICARE. If the parents, legal guardian, or conservator have no such benefit cards, the regional center shall not use that fact to negatively impact the services that the individual may or may not receive from the regional center.

(g) (1) A regional center shall communicate and provide written materials in the family’s native language during the assessment, evaluation, and planning process for the individualized family service plan, as required by Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and implementing regulations, and as required by Sections 11135 to 11139.7, inclusive, and implementing regulations, including providing alternative communication services pursuant to Sections 98210 to 98211, inclusive, of Title 22 of the California Code of Regulations.

(2) The family’s native language shall be documented in the individualized family service plan.

(Amended by Stats. 2013, Ch. 685, Sec. 2. Effective January 1, 2014. Repealed conditionally as prescribed in Section 95003.)



95020.5

(a) Effective July 1, 2011, regional centers shall begin transitioning providers of early intervention services purchased through a regional center to electronic billing. All providers of early intervention services provided or purchased through a regional center shall submit all billings electronically for services provided on or after July 1, 2012, with the exception of the following:

(1) A provider whose services are paid for by vouchers, as that term is defined in subdivision (i) of Section 4512 of the Welfare and Institutions Code.

(2) A provider who demonstrates that submitting billings electronically for services presents a substantial financial hardship.

(b) For purposes of this section, “electronic billing” is defined as the Regional Center e-Billing System web application provided by the State Department of Developmental Services.

(Added by Stats. 2011, Ch. 37, Sec. 2. Effective June 30, 2011. Repealed conditionally as prescribed in Section 95003.)



95021

(a) Effective July 1, 2009, notwithstanding any other provision of law or regulation to the contrary, any vendor who provides applied behavioral analysis (ABA) services or intensive behavioral intervention services, or both, as defined in subdivision (d), shall:

(1) Conduct a behavioral assessment of each infant or toddler to whom the vendor provides these services.

(2) Design an intervention plan that shall include the service type, number of hours, and parent participation needed to achieve the goals and objectives of the infant or toddler, as set forth in his or her individualized family service plan (IFSP). The intervention plan shall also set forth the frequency at which the progress of the infant or toddler shall be evaluated and reported.

(3) Provide a copy of the intervention plan to the regional center for review and consideration by the planning team members.

(b) Effective July 1, 2009, notwithstanding any other provision of law or regulation to the contrary, regional centers shall:

(1) Only purchase ABA services or intensive behavioral intervention services that reflect evidence-based practices, promote positive social behaviors, and ameliorate behaviors that interfere with learning and social interactions.

(2) Only purchase ABA or intensive behavioral intervention services when the parent or parents of an infant or toddler receiving services participate in the intervention plan for the infant or toddler, given the critical nature of parent participation to the success of the intervention plan.

(3) Not purchase either ABA or intensive behavioral intervention services for purposes of providing respite, day care, or school services.

(4) Discontinue purchasing ABA or intensive behavioral intervention services for an infant or toddler when his or her treatment goals and objectives, as described under subdivision (a), are achieved. ABA or intensive behavioral intervention services shall not be discontinued until the goals and objectives are reviewed and updated as required in paragraph (5) and shall be discontinued only if those updated treatment goals and objectives do not require ABA or intensive behavioral intervention services.

(5) For each infant or toddler, evaluate the vendor’s intervention plan and number of service hours for ABA or intensive behavioral intervention no less than every six months, consistent with evidence-based practices. If necessary, the intervention plan’s treatment goals and objectives shall be updated and revised.

(6) Not reimburse a parent for participating in a behavioral services treatment program.

(c) For infants and toddlers receiving ABA or behavioral intervention services on July 1, 2009, as part of their IFSP, subdivision (b) shall apply on August 1, 2009.

(d) For purposes of this section the following definitions shall apply:

(1) “Applied behavioral analysis” means the design, implementation, and evaluation of systematic instructional and environmental modifications to promote positive social behaviors and reduce or ameliorate behaviors which interfere with learning and social interaction.

(2) “Intensive behavioral intervention” means any form of applied behavioral analysis that is comprehensive, designed to address all domains of functioning, and provided in multiple settings for no more than 40 hours per week, across all settings, depending on the individual’s needs and progress. Interventions can be delivered in a one-to-one ratio or small group format, as appropriate.

(3) “Evidence-based practice” means a decisionmaking process which integrates the best available scientifically rigorous research, clinical expertise, and individual’s characteristics. Evidence-based practice is an approach to treatment rather than a specific treatment. Evidence-based practice promotes the collection, interpretation, integration, and continuous evaluation of valid, important, and applicable individual- or family-reported, clinically-observed, and research-supported evidence. The best available evidence, matched to infant or toddler circumstances and preferences, is applied to ensure the quality of clinical judgments and facilitates the most cost-effective care.

(4) “Parent” has the same meaning as defined in paragraph (15) of subdivision (b) of Section 52000 of Title 17 of the California Code of Regulations.

(5) “Parent participation” shall include, but shall not be limited to, the following meanings:

(A) Completion of group instruction on the basics of behavior intervention.

(B) Implementation of intervention strategies according to the intervention plan.

(C) If needed, collection of data on behavioral strategies and submission of that data to the provider for incorporation into progress reports.

(D) Participation in any needed clinical meetings.

(E) Purchase of suggested behavior modification materials or community involvement if a reward system is used.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 4. Effective July 28, 2009. Repealed conditionally as prescribed in Section 95003.)



95022

The statewide system of early intervention shall be administered by the State Department of Developmental Services in collaboration with the State Department of Education and with the advice and assistance of an interagency coordinating council established pursuant to federal regulations and shall include all of the following mandatory components:

(a) A central directory that includes information about early intervention services, resources, and experts available in the state, professionals and other groups providing services to eligible infants and toddlers, and research and demonstration projects being conducted in the state. The central directory shall specify the nature and scope of the services available and the telephone number and address for each of the sources listed in the directory.

(b) A public awareness program focusing on early identification of eligible infants and toddlers and the dissemination of information about the purpose and scope of the system of early intervention services and how to access evaluation and other early intervention services.

(c) Personnel standards that ensure that personnel are appropriately and adequately prepared and trained.

(d) A comprehensive system of personnel development that provides training for personnel including, but not limited to, public and private providers, primary referral sources, paraprofessionals, and persons who will serve as service coordinators. The training shall specifically address at least all of the following:

(1) Understanding the early intervention services system, including the family service plan process.

(2) Meeting the interrelated social, emotional, and health needs of eligible infants and toddlers.

(3) Assisting families in meeting the special developmental needs of the infant or toddler, assisting professionals to utilize best practices in family focused early intervention services and promoting family professional collaboration.

(4) Reflecting the unique needs of local communities and promoting culturally competent service delivery.

(e) A comprehensive child-find system, including policies and procedures that ensure that all infants and toddlers who may be eligible for services under this title are identified, located, and evaluated, that services are coordinated between participating agencies, and that infants and toddlers are referred to the appropriate agency.

(f) A surrogate parent program established pursuant to Section 303.406 of Title 34 of the Code of Federal Regulations to be used by regional centers and local education agencies.

(Amended by Stats. 1998, Ch. 485, Sec. 103. Effective January 1, 1999. Repealed conditionally as prescribed in Section 95003.)






CHAPTER 6 - Funding

95024

(a) Any increased cost to local educational agencies due to the implementation of this title shall be funded from the Part C federal funds provided for the purposes of this title.

(b) Any increased costs to regional centers due to the implementation of this title shall be funded from the Part C federal funds provided for the purposes of this title.

(c) The annual Budget Act shall specify the amount of federal Part C funds allocated for local assistance and for state operations individually, for the State Department of Developmental Services, and for the State Department of Education.

(d) If federal funds are available after mandatory components and increased costs in subdivisions (a) and (b), if any, are funded, the lead agency, in consultation with the State Department of Education, may do the following:

(1) Designate local interagency coordination areas throughout the state and allocate available Part C federal funds to fund interagency coordination activities, including, but not limited to, outreach and public awareness, and interagency approaches to service planning and delivery. If the lead agency chooses to designate and fund local interagency coordination areas, the lead agency shall first offer to enter into a contract with the regional center or a local educational agency. If the regional center or any of the local educational agencies do not accept the offer, the lead agency, in consultation with the State Department of Education and the approval of the regional center and local educational agencies in the area, directly may enter into a contract with a private, nonprofit organization. Nothing in this section shall preclude a regional center or local educational agency that enters into a contract with the lead agency from subcontracting with a private, nonprofit organization.

(2) Allocate funds to support family resource services, including, but not limited to, parent-to-parent support, information dissemination and referral, public awareness, family-professional collaboration activities, and transition assistance for families.

(e) If an expenditure plan is developed under subdivision (d), the lead agency, in consultation with the State Department of Education, shall give high priority to funding family resource services.

(f) Nothing in this section shall be construed to limit the lead agency’s authority, in consultation with the State Department of Education, to allocate discretionary Part C federal funds for any legitimate purpose consistent with the statutes and regulations under Part C (20 U.S.C. Secs. 1431 to 1444, inclusive) and this title.

(Amended by Stats. 2007, Ch. 56, Sec. 114. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)






CHAPTER 7 - Data Collection

95026

The lead agency shall maintain a system for compiling data required by the federal Office of Special Education Programs, through Part C of the federal Individuals with Disabilities Education Act, including the number of eligible infants and toddlers and their families in need of appropriate early intervention services, the number of eligible infants and toddlers and their families served, the types of services provided, and other information required by the federal Office of Special Education Programs. All participating agencies listed in Section 95012 shall assist in the development of the system and shall cooperate with the lead agency in meeting federal data requirements. The feasibility of using existing systems and including social security numbers shall be explored to facilitate data collection.

(Amended by Stats. 2007, Ch. 56, Sec. 115. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)






CHAPTER 8 - Regulations

95028

(a) On or before October 1, 1995, the State Department of Developmental Services, on behalf of the Secretary of the Health and Human Services Agency, and the State Department of Education, on behalf of the Superintendent of Public Instruction, jointly shall develop, approve, and implement regulations, as necessary, to comply with the requirements of this title and Part C, as specified in federal statutes and regulations.

(b) The regulations developed pursuant to this section shall include, but are not limited to, the following requirements:

(1) The administrative structure for planning and implementation of the requirements of this title and Part C.

(2) Eligibility for Part C services.

(3) Evaluation and assessment.

(4) Individualized family service plans.

(5) Service coordination.

(6) The program and service components of the statewide system for early intervention services.

(7) The duties and responsibilities of the lead agency as specified in Section 95006, including procedural safeguards and the process for resolving complaints against a public agency for violation of the requirements of Part C.

(c) The State Department of Developmental Services shall adopt regulations to implement this title in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2. Initial regulations to implement this title shall be adopted as emergency regulations. The adoption of these initial emergency regulations shall be considered by the Office of Administrative Law to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The initial emergency regulations shall remain in effect for no more than 180 days. These regulations shall be jointly developed by the State Department of Developmental Services and the State Department of Education by July 1, 1994. The Department of Finance shall review and comment upon the emergency regulations prior to their adoption.

(Amended by Stats. 2007, Ch. 56, Sec. 116. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)






CHAPTER 9 - Evaluation

95029

The State Department of Developmental Services and the State Department of Education shall ensure that an independent evaluation of the program and its structure is completed by October 1, 1996. The evaluation shall address the following issues:

(a) The efficiency and cost-effectiveness of the state administrative structure, the local interagency coordinating structure, and the mandatory program components.

(b) The degree to which programs and services provided through regional centers and local educational agencies fulfill the purpose of Part C of the federal Individuals with Disabilities Education Act.

(c) The extent to which implementation of the program has resulted in improved services for infants and their families, and greater satisfaction with service delivery by families.

(d) The outcomes and effectiveness of family resource centers.

(e) The adequacy of the Part C funding models. The evaluation shall be funded with federal funds.

(Amended by Stats. 2007, Ch. 56, Sec. 117. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)



95029.5

(a) The State Department of Education shall conduct a study of the current methods of providing special instruction and other services to infants and toddlers who are deaf or hard of hearing. The study shall be funded, upon appropriation by the Legislature, by any available federal funds administered by the State Department of Education and shall include, but not be limited to, all of the following:

(1) The personnel utilized.

(2) The varying approaches utilized in providing services to individuals with single disabilities, as compared to the approaches used in providing services to individuals with multiple disabilities, including hearing impairments.

(3) The adequacy of the resources and personnel standards.

(4) The costs associated with ensuring that infants and toddlers who are deaf or hard of hearing received special instruction from credentialed teachers of the deaf.

(b) The department shall report to the Legislature by January 1, 2006, recommendations regarding how to best provide and fund appropriate quality services for these children.

(Added by Stats. 2004, Ch. 456, Sec. 1. Effective January 1, 2005. Repealed conditionally as prescribed in Section 95003.)






CHAPTER 10 - Termination

95029

The State Department of Developmental Services and the State Department of Education shall ensure that an independent evaluation of the program and its structure is completed by October 1, 1996. The evaluation shall address the following issues:

(a) The efficiency and cost-effectiveness of the state administrative structure, the local interagency coordinating structure, and the mandatory program components.

(b) The degree to which programs and services provided through regional centers and local educational agencies fulfill the purpose of Part C of the federal Individuals with Disabilities Education Act.

(c) The extent to which implementation of the program has resulted in improved services for infants and their families, and greater satisfaction with service delivery by families.

(d) The outcomes and effectiveness of family resource centers.

(e) The adequacy of the Part C funding models. The evaluation shall be funded with federal funds.

(Amended by Stats. 2007, Ch. 56, Sec. 117. Effective January 1, 2008. Repealed conditionally as prescribed in Section 95003.)



95029.5

(a) The State Department of Education shall conduct a study of the current methods of providing special instruction and other services to infants and toddlers who are deaf or hard of hearing. The study shall be funded, upon appropriation by the Legislature, by any available federal funds administered by the State Department of Education and shall include, but not be limited to, all of the following:

(1) The personnel utilized.

(2) The varying approaches utilized in providing services to individuals with single disabilities, as compared to the approaches used in providing services to individuals with multiple disabilities, including hearing impairments.

(3) The adequacy of the resources and personnel standards.

(4) The costs associated with ensuring that infants and toddlers who are deaf or hard of hearing received special instruction from credentialed teachers of the deaf.

(b) The department shall report to the Legislature by January 1, 2006, recommendations regarding how to best provide and fund appropriate quality services for these children.

(Added by Stats. 2004, Ch. 456, Sec. 1. Effective January 1, 2005. Repealed conditionally as prescribed in Section 95003.)









TITLE 14a - CALIFORNIA EARLY INTERVENTION SERVICES ACT

CHAPTER 1 - General Provisions and Definitions

ARTICLE 1 - General Provisions

95000

The Legislature finds that disabled and high-risk infants now survive the newborn period due to greatly improved surgical and medical care services. However, in many communities, services that provide the careful nurturing and stimulation that these infants need to develop to their potential are not available. The Legislature hereby finds and declares that individualized early intervention services for infants who are at high risk or who have a disabling condition, and for their families, which provide educational, developmental, health, and social services with active parent involvement, can significantly reduce the potential impact of many disabling conditions and positively influence later development when the child reaches school age.

The Legislature further finds that infants have unique needs and therefore require both a unique service delivery model, which may be different from any system currently in place in California, and unique program and personnel standards specific to the needs of infants who are at high risk or who have a disabling condition and their families.

The Legislature further acknowledges that early intervention services are cost effective in that these services frequently make productive citizens of children and eliminate the far greater costs of long-term remedial treatment for, and unnecessary lifelong dependency on, others.

(Amended (as added by Stats. 1993, Ch. 945, Sec. 4) by Stats. 2004, Ch. 183, Sec. 184. Effective January 1, 2005. Operation contingent as provided in Section 95004.)



95002

It is the intent of the Legislature that those agencies which possess the greatest expertise in providing early intervention services to infants and their families in the past continue to provide these services. It is the further intent of the Legislature that existing early intervention services rendered by state and local public agencies and private agencies be coordinated and maximized through interagency services with specific state and local government responsibilities.

(Repealed (in Sec. 2) and added by Stats. 1993, Ch. 945, Sec. 4. Effective October 8, 1993. Operation contingent as provided in Section 95004.)



95003

It is the intent of the Legislature that the State Department of Health Care Services, the State Department of Developmental Services, the State Department of Social Services, and the State Department of Education work together to provide coordinated, interagency services to high-risk and disabled infants and their families.

(Amended (as added by Stats. 1993, Ch. 945, Sec. 4) by Stats. 2012, Ch. 438, Sec. 5. Effective September 22, 2012. Operation contingent as provided in Section 95004.)



95004

This title shall become operative upon the repeal of Title 14 (commencing with Section 95000) as added by Section 2 of Chapter 945 of the Statutes of 1993.

(Amended (as added by Stats. 1993, Ch. 945, Sec. 4) by Stats. 1994, Ch. 146, Sec. 86. Effective January 1, 1995.)












TITLE 15 - OFFICE OF CHILD DEVELOPMENT AND EDUCATION

CHAPTER 3 - Academic Volunteers and Mentors

ARTICLE 1 - General Provisions

96100

This act shall be known, and may be cited, as the “California Academic Volunteer and Mentor Service Act of 1992.”

(Added by Stats. 1992, Ch. 901, Sec. 1. Effective January 1, 1993.)



96101

The Legislature finds and declares all of the following:

(a) Every California child is encouraged to have a caring adult who, along with parents and teachers, is able to offer support, friendship, encouragement, and motivation to help the child excel academically and lead a productive life.

(b) As a society, we look to a child’s family to provide a supportive home environment and realize that the primary responsibility for childrearing must remain with the family. However, we are keenly aware of increases in child abuse and neglect, the escalation of drug and alcohol abuse, and that many children who could excel in school are not receiving all the help and support they need to succeed.

(c) Untapped human resources exist in local communities throughout the state that can provide many children with an additional caring person, in support of the family and school system, to volunteer as a positive academic role model or mentor. These individuals will help those children progress in school and help direct and reinforce the many opportunities that will further enhance each child’s life.

(d) The private sector throughout California should be commended for its generous financial support of public schools. Now there is another significant contribution they can and must make to California’s children and youth— the investment of human capital in our children’s future as academic volunteers and mentors.

(e) Programs such as the 100 Black Men, which provides encouragement and support to children through the use of mentors, have resulted in significant increases in graduation rates at the secondary level and in much improved enrollment rates in postsecondary education for some of our most vulnerable youth.

(f) Local, regional, and statewide resource referral systems must be established to more efficiently link children and potential academic volunteers and mentors with existing programs and organizations.

(g) Volunteer and mentor service must be encouraged and appropriately recognized.

(Added by Stats. 1992, Ch. 901, Sec. 1. Effective January 1, 1993.)






ARTICLE 2 - Administration

96102

In order to develop a statewide strategy to provide academic support and guidance to each child who requires it, there is hereby created the Academic Volunteer and Mentor Service Program, to be administered by the office of the Governor. The Governor shall do all of the following:

(a) Develop a statewide plan with the goal of matching every child who needs one with an academic mentor. For purposes of this chapter, “academic mentor” or “academic volunteer and mentor” means a volunteer who, as a participant in a local project funded under this chapter, supports the needs of the individual child with whom the volunteer is matched, including, but not limited to, strengthening the child’s academic preparation and achievement.

(b) Develop state standards for the operation of local projects for the provision of academic volunteer and mentor services.

(c) Develop a system for funding school districts and county superintendents of schools. These procedures shall be based on local need, including, but not limited to, all of the following indicators:

(1) Size of schoolage population.

(2) School dropout rates.

(3) Pupil achievement.

(d) Develop and implement a statewide public awareness and recruitment campaign for academic mentors.

(e) Develop and implement a strategy to encourage and promote state employees to become academic mentors within their community.

(f) Compile a statewide resource directory of successful academic mentor programs and organizations.

(Amended by Stats. 1995, Ch. 308, Sec. 23. Effective August 3, 1995.)






ARTICLE 3 - Local Planning Councils

96102

In order to develop a statewide strategy to provide academic support and guidance to each child who requires it, there is hereby created the Academic Volunteer and Mentor Service Program, to be administered by the office of the Governor. The Governor shall do all of the following:

(a) Develop a statewide plan with the goal of matching every child who needs one with an academic mentor. For purposes of this chapter, “academic mentor” or “academic volunteer and mentor” means a volunteer who, as a participant in a local project funded under this chapter, supports the needs of the individual child with whom the volunteer is matched, including, but not limited to, strengthening the child’s academic preparation and achievement.

(b) Develop state standards for the operation of local projects for the provision of academic volunteer and mentor services.

(c) Develop a system for funding school districts and county superintendents of schools. These procedures shall be based on local need, including, but not limited to, all of the following indicators:

(1) Size of schoolage population.

(2) School dropout rates.

(3) Pupil achievement.

(d) Develop and implement a statewide public awareness and recruitment campaign for academic mentors.

(e) Develop and implement a strategy to encourage and promote state employees to become academic mentors within their community.

(f) Compile a statewide resource directory of successful academic mentor programs and organizations.

(Amended by Stats. 1995, Ch. 308, Sec. 23. Effective August 3, 1995.)






ARTICLE 4 - Local Projects

96109

(a) The office of the Governor shall award grants to school districts and county superintendents of schools to administer the academic volunteer and mentor service program within the jurisdiction of each school district and county superintendents of schools to which a grant is awarded.

(b) Grant funding awarded under this chapter shall be expended exclusively for the recruitment, screening, training, and placement of academic mentors in accordance with the purposes of this chapter, and for evaluation of the program established in this chapter. Each entity receiving grant funding under this chapter shall consult, and cooperate with, any teacher in whose classroom it is proposed that an academic mentor be placed.

(c) No funds appropriated for the purposes of this chapter shall be allocated to any private school.

(d) No displacement of any certificated or classified school employee shall occur as a result of the use of any academic mentor pursuant to this chapter.

(Amended by Stats. 1995, Ch. 308, Sec. 26. Effective August 3, 1995.)



96110

(a) Any school district or county superintendents of schools desiring a grant under this article shall submit an application at the time, in the manner, and with the information that the office of the Governor may require. No funding shall be made available to any entity pursuant to this chapter unless all of the following conditions apply:

(1) The project facility and services are open to children without regard to any child’s religious beliefs or any other factor related to religion.

(2) No religious instruction is included in the project.

(3) The space in which the project is operated is not utilized in any manner to foster religion during the time used for the project.

(b) Each application shall include all of the following:

(1) A description of activities for which assistance is requested.

(2) A list of coapplicants, if any.

(3) The number of children expected to be served.

(4) A statement of goals of the program to be supported by the grant.

(5) A statement of the applicant’s experience in the recruitment, placement, and training of volunteers and mentors. School districts and county superintendents of schools may contract with nonprofit organizations, experienced in operating volunteer mentor projects, for program operations.

(6) A statement of how the applicant intends to recruit, screen, train, and place academic mentors.

(7) A statement of how the entity will ensure that (A) academic volunteers and mentors will be required to undergo the same criminal and health checks that school employees are subject to prior to employment, and (B) no displacement of existing school employees will occur as a result of the use of academic volunteers and mentors.

(8) A statement of the efforts the applicant will make to maximize the use of existing state, federal, and local funds from both public and private sources for the purposes of the project.

(9) A plan for integration of the applicant’s efforts with other community-based children’s services.

(c) Each recipient of grant funding under this chapter shall comply with the standards developed by the office of the Governor pursuant to subdivision (b) of Section 96102.

(Amended by Stats. 1995, Ch. 308, Sec. 27. Effective August 3, 1995.)






ARTICLE 5 - Governor’s Award for Outstanding Academic Volunteer and Mentor Service

96111

Outstanding academic volunteer and mentor service should be encouraged and recognized. For that purpose, the Governor is authorized to provide an award to recognize outstanding academic volunteer or mentor service in the schools for the 1993–94 fiscal year and for each subsequent fiscal year. The award shall be called the Governor’s Award for Excellence in Academic Volunteer and Mentor Service.

(Added by Stats. 1992, Ch. 901, Sec. 1. Effective January 1, 1993.)



96112

Each local planning council may nominate, to be considered for the Governor’s Award for Excellence in Academic Volunteer and Mentor Service, an individual or individual program that has had significant and positive impact upon the lives of children. A local planning council desiring to submit a nomination for consideration shall submit to the office of the Governor the name of the individual or organization and the reasons for the nomination, for consideration on or before January 1 of each year.

(Added by Stats. 1992, Ch. 901, Sec. 1. Effective January 1, 1993.)






ARTICLE 6 - Funding

96114

(a) It is the intent of the Legislature that funding for purposes of this chapter be appropriated in the annual Budget Act.

(b) Of any amount appropriated for the purposes of this chapter for any fiscal year, an amount not exceeding five percent may be applied to the administrative expenses of the office of the Governor with regard to this chapter. To the extent that the amount made available pursuant to this subdivision is not sufficient to meet those administrative expenses, the responsibilities of the office of the Governor under this chapter shall be performed, to the extent feasible, with funding from other available sources.

(Added by Stats. 1992, Ch. 901, Sec. 1. Effective January 1, 1993.)












TITLE 15.8 - Social Innovation Financing Program

97008

For purposes of this title, the following definitions apply:

(a) “Board” means the Board of State and Community Corrections.

(b) “Social innovation financing contract,” which may also be known and referred to as a “pay for success contract,” refers to a contractual agreement between government, private investors, and service providers pursuant to which private investors agree to provide financing to service providers to achieve social outcomes agreed upon in advance and the government agency agrees to pay a return on the investment to the investors if successful programmatic outcomes are achieved by the service provider.

(Added by Stats. 2014, Ch. 802, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 97015.)



97009

(a) It is the intent of the Legislature that as part of the package to reduce recidivism in California, the concept of “pay for success” or social innovation financing should be included to take advantage of available philanthropic and private investment.

(b) The Legislature hereby declares that a variety of approaches have been shown to be successful in reducing recidivism, including addressing homelessness, substance use disorder and unemployment among specific demographic groups.

(Added by Stats. 2014, Ch. 802, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 97015.)



97010

(a) There is hereby established the Social Innovation Financing Program.

(b) The board shall administer the Social Innovation Financing Program.

(c) (1) The board shall solicit proposals for social innovation financing from county boards of supervisors and shall select three counties to receive grant funding.

(2) Before awarding a grant pursuant to paragraph (1), the board shall evaluate the quality of the proposal for which the grant is to be awarded.

(3) At a minimum, each application for a grant shall include all of the following:

(A) A description of the proposed social program.

(B) A description of the organization’s experience in providing the proposed social program.

(C) A description of the financial stability of the organization.

(D) An identification of each component of the social program to be provided.

(E) A description of the manner in which the social program will be provided.

(F) A description of the recruitment or selection process, or both, for participants in the social program.

(G) The proposed quantifiable results and performance thresholds upon which success of the social program will be measured.

(H) An itemization of all expenses proposed to be reimbursed under the contract.

(I) The amount of matching funds provided by the county.

(J) A description of how the final payments for successful programmatic outcomes will be calculated and structured in the contract.

(K) A description of all parties to the proposed contract, including prospective investors and philanthropic foundations.

(Added by Stats. 2014, Ch. 802, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 97015.)



97011

(a) Upon appropriation of funds by the Legislature for deposit in the Recidivism Reduction Fund for the purposes of this title, the board shall award a grant in an amount of not less than five hundred thousand dollars ($500,000) and not more than two million dollars ($2,000,000) to each county selected pursuant to Section 97010 for the purposes of entering into a pay for success or social innovation financing contract. The total amount of the grants awarded pursuant to this section shall not exceed five million dollars ($5,000,000). Any unused state moneys shall revert to the General Fund.

(b) Each county contract described in subdivision (a) shall include all of the following:

(1) A requirement that the payment be conditioned on the achievement of specific outcomes based upon defined performance targets.

(2) An objective process by which an independent evaluator, selected by the county, will determine whether the performance targets have been achieved. This process shall include defined performance metrics and a monitoring plan.

(3) A calculation of the amount and timing of payments that would be earned by the service provider during each year of the agreement if performance targets are achieved as determined by the independent evaluator.

(4) A determination by the county that the contract will result in significant performance improvements, such as a reduction in rearrests or an increase in the number of jail days avoided, and budgetary savings if the performance targets are achieved.

(5) A requirement that an amount equal to a minimum of 100 percent of the Social Innovation Financing Program grant awarded to the county be matched by other county, federal, private, or philanthropic, funds. The board may adopt regulations allowing in-kind contributions in lieu of monetary contributions for this purpose.

(c) Up to 10 percent of the grant funds awarded pursuant to this title may be used by the counties for administrative expenses related to the development of the pay for success or social innovation financing contract. The remainder of the grant shall be contributed toward final payments to investors for successful programmatic outcomes achieved, as stipulated in the contract.

(d) If, after receiving a grant pursuant to this title, a county does not enter into a contract for which the grant was awarded, the county shall return all moneys awarded by the board pursuant to this title, to the state.

(Added by Stats. 2014, Ch. 802, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 97015.)



97012

The board is encouraged to form an executive steering committee with members from relevant state agencies and departments with expertise in public health, homelessness and housing, workforce development, economic development, and effective rehabilitative treatment for adult and juvenile offenders in the evaluation of the social innovation financing program, including, but not limited to, the Governor’s Office of Business and Economic Development, the Department of Housing and Community Development, the California Workforce Investment Board, and the Office of Health Equity, to make recommendations to the board regarding the efficacy and viability of proposals.

(Added by Stats. 2014, Ch. 802, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 97015.)



97013

(a) Each county receiving an award shall report annually to the board on the status of its ongoing social innovation financing program. The report shall also contain an accounting of the moneys awarded.

(b) The board shall compile the county reports and submit a summary report to the Governor and Legislature annually.

(c) A report made pursuant to this section shall be made in accordance with the requirements of Section 9795.

(d)  This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 802, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions.)



97014

This title does not create a statutory entitlement to services or any contractual obligation on the part of the state.

(Added by Stats. 2014, Ch. 802, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 97015.)



97015

This title shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 802, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Title 15.8, commencing with Section 97008.)






TITLE 16 - STATE–TRIBAL AGREEMENTS GOVERNING INDIAN GAMING

CHAPTER 1 - The Tribal Government Gaming and Economic Self-Sufficiency Act of 1998

98000

This chapter shall be known and may be cited as “The Tribal Government Gaming and Economic Self-Sufficiency Act of 1998.”

(Added November 3, 1998, by initiative Proposition 5. Note: The title of Chapter 1 (the Tribal-Government Gaming and Economic Self-Sufficiency Act of 1998) implies a short title for Prop. 5)



98001

(a) The people of the State of California find that, historically, Indian tribes within the state have long suffered from high rates of unemployment and inadequate educational, housing, elderly care, and health care opportunities, while typically being located on lands that are not conducive to economic development in order to meet those needs. Federal law provides a statutory basis for conducting licensed and regulated tribal government gaming on, and limited to, qualified Indian lands, as a means of strengthening tribal self-sufficiency through the creation of jobs and tribal economic development. Federal law also provides that certain forms of gaming, known as “class III gaming,” will be the subject of an agreement between a tribe and the state (a “Tribal-State compact”), pursuant to which that gaming will be governed.

(b) The people of the state find that uncertainties have developed over various issues concerning class III gaming and the development of Tribal-State compacts between the state and tribes, and that those uncertainties have led to delays and considerable expense. The Tribal-State compact terms set forth in Section 98004 (the “Gaming Compact”), including the geographic confinement of that gaming to certain tribal lands, the agreement and limitations on the kinds of class III gaming in which a tribe operating thereunder may be engaged, and the regulation and licensing required thereunder, are intended to resolve those uncertainties in an efficient and cost-effective way, while meeting the basic and mutual needs of the state and the tribes without undue delay. The resolution of uncertainty regarding class III gaming in California, the generation of employment and tribal economic development that will result therefrom, and the limitations on the growth of gaming in California that are inherent therein, are in the best and immediate interest of all citizens of the state. This chapter has been enacted as a matter of public policy and in recognition that it fulfills important state needs. All of the factors the state could consider in negotiating a Tribal-State compact under federal law have been taken into account in offering to tribes the terms set forth in the Gaming Compact.

(c) The people of the state further find that casinos of the type currently operating in Nevada and New Jersey are materially different from the tribal gaming facilities authorized under this chapter, including those in which the gaming activities under the Gaming Compact are conducted, in that the casinos in those states (1) commonly offer their patrons a broad spectrum of house-banked games, including but not limited to house-banked card games, roulette, dice games, and slot machines that dispense coins or currency, none of which games are authorized under this chapter; and (2) are owned by private companies, individuals, or others that are not restricted on how their profits may be expended, whereas tribal governments must be the primary beneficiaries of the gaming facilities under this chapter and the Gaming Compact, and are limited to using their gaming revenues for various tribal purposes, including tribal government services and programs such as those that address reservation housing, elderly care, education, economic development, health care, and other tribal programs and needs, in conformity with federal law.

(Added November 3, 1998, by initiative Proposition 5.)



98002

(a) The Governor is authorized to execute on behalf of this state a Gaming Compact containing the terms set forth in Section 98004, and shall do so as a ministerial act, without preconditions, within 30 days after receiving a request from a tribe, accompanied by or in the form of a duly enacted resolution of the tribe’s governing body, to enter into such a compact.

(b) If any federally recognized tribe having jurisdiction over Indian lands in California requests that the Governor enter into negotiations for a Tribal-State compact under federal law, including but not limited to the Indian Gaming Regulatory Act (25 U.S.C. Sec. 2701 et seq.) (hereafter “IGRA”), on terms different than those prescribed in the Gaming Compact in Section 98004, the Governor shall enter into those negotiations pursuant to that federal law and without preconditions, and is authorized to reach agreement and execute that compact on behalf of the state, which authority shall not require action by the Legislature so long as the compact does not expand the scope of class III gaming permitted under a Gaming Compact under this chapter, create or confer additional powers on any agency of this state that are inconsistent with the terms of a Gaming Compact, or infringe upon the power of the Legislature to appropriate and authorize the expenditure of funds from the State Treasury. Any action by the Legislature that expands the scope of class III gaming permitted in any Tribal-State compact between the state and a tribe beyond that authorized and permitted in the Gaming Compact set forth in Section 98004 may not be deemed to be in conflict with, or prohibited by, this chapter.

(c) The Governor is authorized and directed to execute, as a ministerial act on behalf of the state, any additional documents that may be necessary to implement this chapter or any Tribal-State compact entered into pursuant to this chapter. In the event that federal law regarding the process for entry into or approval of Tribal-State gaming compacts is changed in any way that would require a change in any procedure under this chapter in order for a Tribal-State gaming compact to become effective, this chapter shall be deemed amended to conform to and incorporate that changed federal law.

(Added November 3, 1998, by initiative Proposition 5.)



98003

Any state department or agency, or other subdivision of the state, providing gaming regulatory services to a tribe pursuant to the terms of this chapter, including a Gaming Compact entered into hereunder, is authorized to require and receive reimbursement from the tribe for the actual and reasonable costs of those services in accordance with a fee schedule to be agreed to by the tribe and the state that is based on what the state gaming agency reasonably charges other government agencies for comparable services. Any funds received from a tribe in reimbursement for those services are hereby continuously appropriated to that department, agency, or subdivision for those purposes. Any disputes concerning the reasonableness of any claim for reimbursement shall be resolved in accordance with the dispute resolution procedures set forth in the Gaming Compact.

(Added November 3, 1998, by initiative Proposition 5.)



98004

The State of California hereby offers to any federally recognized Indian tribe that is recognized by the Secretary of the Interior as having jurisdiction over Indian lands in California that are eligible for gaming under IGRA, and any such tribe may request, and enter into with the state, a Gaming Compact containing the following terms and conditions:

‛TRIBAL-STATE GAMING COMPACT

Between the

(OFFICIAL NAME OF TRIBE),

a federally recognized Indian Tribe,

and the

STATE OF CALIFORNIA

This Tribal-State Gaming Compact is entered into on a government-to-government basis by and between the (Official Name of Tribe), a federally recognized sovereign Indian tribe (hereafter “Tribe”), and the State of California, a sovereign State of the United States (hereafter “State”), pursuant to the Indian Gaming Regulatory Act of 1988 (P.L. 100-497, codified at 18 U.S.C. Sec. 1166 et seq. and 25 U.S.C. Sec. 2701 et seq.) (hereafter “IGRA”), and any successor statute or amendments, and the Tribal Government Gaming and Economic Self-Sufficiency Act of 1998 (Chapter 1 (commencing with Section 98000) of Title 16 of the Government Code).

Section 1.0.PURPOSES AND OBJECTIVES.  The terms of this Gaming Compact are designed and intended to:

(a) Evidence the good will and cooperation of the Tribe and State in fostering a mutually respectful government-to-government relationship that will serve the mutual interests of the parties.

(b) Develop and implement a means of regulating class III gaming on the Tribe’s Indian lands to ensure its fair and honest operation in accordance with IGRA, and, through that regulated class III gaming, enable the Tribe to develop self-sufficiency, promote tribal economic development, and generate jobs and revenues to support the Tribe’s government and governmental services and programs.

(c) Promote ethical practices in conjunction with that gaming, through the licensing and control of persons and entities employed in, or providing goods and services to, the Tribe’s gaming operation and protecting against the presence or participation of persons whose criminal backgrounds, reputations, character, or associations make them unsuitable for participation in gaming, thereby maintaining a high level of integrity in government gaming.

Sec. 2.0.DEFINITIONS

Sec. 2.1.“Act” means the Tribal Government Gaming and Economic Self-Sufficiency Act of 1998 (Section 98000 et seq. of the Government Code).

Sec. 2.2.“Applicant” means an individual or entity that applies for a Tribal license or State certification.

Sec. 2.3.“Class III gaming” means the forms of class III gaming defined as such in 25 U.S.C. Sec. 2703(8) and by regulations of the National Indian Gaming Commission.

Sec. 2.4.“Gaming activities” means the class III gaming activities authorized under this Gaming Compact.

Sec. 2.5.“Gaming Compact” means this compact.

Sec. 2.6.“Gaming device” means any electronic, electromechanical, electrical, or video device that, for consideration, permits: individual play with or against that device or the participation in any electronic, electromechanical, electrical, or video system to which that device is connected; the playing of games thereon or therewith, including, but not limited to, the playing of facsimiles of games of chance or skill; the possible delivery of, or entitlement by the player to, a prize or something of value as a result of the application of an element of chance; and a method for viewing the outcome, prize won, and other information regarding the playing of games thereon or therewith.

Sec. 2.7.“Gaming employee” means any person who (a) operates, maintains, repairs, assists in any gaming activity, or is in any way responsible for supervising gaming activities or persons who conduct, operate, account for, or supervise any gaming activity, (b) is in a category under federal or tribal gaming law requiring licensing, or (c) is a person whose employment duties require or authorize access to areas of the gaming facility that are not open to the public. In defining those categories of persons who are required to be licensed under tribal gaming law, the Tribe shall consider the inclusion of persons who are required to be licensed pursuant to state gaming law.

Sec. 2.8.“Gaming facility” means any building or room in which class III gaming activities or gaming operations occur, or in which the business records, receipts, or other funds of the gaming operation are maintained (but excluding offsite facilities primarily dedicated to storage of those records, and financial institutions), and all rooms, buildings, and areas, including parking lots, walkways, and means of ingress and egress associated therewith, provided that nothing herein prevents the conduct of class II gaming (as defined under IGRA) therein.

Sec. 2.9.“Gaming operation” means the business enterprise that offers and operates gaming activities.

Sec. 2.10.“Gaming ordinance” means a tribal ordinance or resolution duly authorizing the conduct of gaming activities on the Tribe’s Indian lands and approved under IGRA.

Sec. 2.11.“Gaming resources” means any goods or services used in connection with gaming activities, including, but not limited to, equipment, furniture, gambling devices and ancillary equipment, implements of gaming activities such as playing cards and dice, furniture designed primarily for gaming activities, maintenance or security equipment and services, and gaming consulting services. “Gaming resources” does not include professional accounting and legal services.

Sec. 2.12.“Gaming resource supplier” means any manufacturer, distributor, supplier, vendor, lessor, or other purveyor of gaming resources to the gaming operation or gaming facility, provided that the Tribal gaming agency may exclude any such purveyor if the subject equipment or furniture is not specifically designed for, and is distributed generally for use other than in connection with, gaming activities.

Sec. 2.13.“IGRA” means the Indian Gaming Regulatory Act of 1988 (P.L. 100-497, 18 U.S.C. Sec. 1166 et seq. and 25 U.S.C. Sec. 2701 et seq.) any amendments and successors thereto, and all regulations promulgated thereunder.

Sec. 2.14.“Management contractor” means any person with whom the Tribe has contracted for the management of any gaming activity or gaming facility, including, but not limited to, any person who would be regarded as a management contractor under IGRA.

Sec. 2.15.“Net win” means the wagering revenue from gaming activities retained by the Tribe after prizes or winnings have been paid to players or to pools dedicated to the payment of those prizes and winnings, and prior to the payment of operating or other expenses.

Sec. 2.16.“Players’ pool prize system” means one or more segregated pools of funds that have been collected from player wagers, that are irrevocably dedicated to the prospective award of prizes in authorized gaming activities, and in which the house neither has nor can acquire any interest. The Tribe may set and collect a fee from players on a per play, per amount wagered, or time-period basis, and may seed the player pools in the form of loans or promotional expenses, provided that seeding is not used to pay prizes previously won.

Sec. 2.17.“State” means the State of California.

Sec. 2.18.“State gaming agency” means the person, agency, board, commission, or official that the State duly authorizes to fulfill the functions assigned to it under this Gaming Compact. As of the effective date of this Act, this agency is the entity or entities authorized to investigate, approve, and regulate gaming licenses pursuant to the Gambling Control Act (Chapter 5 (commencing with Section 19800) of Division 8 of the Business and Professions Code) or its successors. In the event no agency is authorized to conduct this function, the State shall designate such an agency by statute. If the State fails to designate an agency authorized to investigate, approve, and regulate gaming licenses, any function assigned to the State gaming agency in this Gaming Compact shall be assumed by the Tribal gaming agency until the State so designates an agency as provided herein.

Sec. 2.19.“Tribal Chairperson” means the person duly elected or selected under the Tribe’s organic documents, customs, or traditions to serve as the primary spokesperson for the Tribe.

Sec. 2.20.“Tribal gaming agency” means the person, agency, board, committee, commission, or council designated under tribal law, including, but not limited to, an intertribal gaming regulatory agency approved to fulfill those functions by the National Indian Gaming Commission, as primarily responsible for carrying out the Tribe’s regulatory responsibilities under IGRA and the Tribal gaming ordinance. No person employed in, or in connection with, the management, supervision, or conduct of any gaming activity may be a member or employee of the Tribal gaming agency.

Sec. 2.21.“Tribal gaming terminal” means a gaming device that does not dispense coins or currency and is not activated by a handle.

Sec. 2.22.“Tribe” means the [official name of Tribe], a federally recognized Indian tribe.

Sec. 3.0.CLASS III GAMING AUTHORIZED AND PERMITTED.  The Tribe is hereby authorized and permitted to engage in the gaming activities expressly referred to in Section 4.0.

Sec. 4.0.SCOPE OF CLASS III GAMING

Sec. 4.1.Authorized and Permitted Class III Gaming.  To the extent regarded as forms or types of class III gaming, the Tribe is hereby authorized and permitted to operate the following gaming activities under the terms and conditions set forth in this Gaming Compact:

(a) The operation of Tribal gaming terminals, provided that such devices shall meet the technical standards adopted pursuant to Section 8.1.15 and shall pay prizes solely in accordance with a players’ pool prize system.

(b) The operation of any card games that were actually operated in any tribal gaming facility in California on or before January 1, 1998, and are not within class II of IGRA (which class II games are not affected by this Gaming Compact), provided that such non-class II card games shall pay prizes solely in accordance with a players’ pool prize system.

(c) The operation of any lottery game, including, but not limited to, drawings, raffles, match games, and instant lottery ticket games.

(d) The simulcasting and offering of off-track betting on horse races, if offered in accordance with the terms and conditions of the Tribal-State compact between the State and the Sycuan Band of Mission Indians that existed on March 31, 1997 (“Sycuan compact”), the terms of which shall be adjusted for northern California racing if required by the geographic location of the Tribe, and which compact is hereby incorporated by reference on the effective date of this Gaming Compact, unless the Tribe elects to adopt the provisions of an existing compact pursuant to the next sentence. If the Tribe and the State have already entered into a compact governing off-track wagering, that compact, at the Tribe’s option, may continue in full force and effect as the off-track wagering provisions intended by this section, or the Sycuan compact terms and conditions may be substituted therefor. The Tribe may notify the State, at the time the notice under Section 98002 of the Act is given, or at any later date as the Tribe may deem appropriate, of its election with regard to which off-track wagering compact it has elected to incorporate herein. With regard to any Tribal-State compact governing off-track wagering, including this Gaming Compact, if the State lacks jurisdiction under federal law to collect a license fee or other charge on wagers placed at a tribal facility, which fee or charge would ordinarily be collected on wagers at nontribal facilities, an amount equal to that fee or charge shall be deducted from any off-track wagers made at the Tribe’s facility and shall be distributed to the Tribe.

Sec. 4.2.Authorized Gaming Facilities.  The Tribe may establish and operate gaming facilities in which the gaming activities authorized under this Gaming Compact may be conducted, provided that the facilities are located on Indian lands within California over which the Tribe has jurisdiction, and qualify under federal law as lands upon which gaming can lawfully be conducted. The Tribe may combine and operate in those gaming facilities any forms and kinds of gaming permitted under law, except to the extent limited under IGRA or the Tribe’s gaming ordinance.

Sec. 5.0.TRIBAL, STATE, AND LOCAL TRUST FUNDS

Sec. 5.1.Conditional Obligation to Contribute to Trust Funds; Contribution Formula.  (a) The parties acknowledge that the operation of Tribal gaming terminals authorized under this Gaming Compact is expected to occupy a unique place in gaming within the State that is material to the ability of the Tribe and other tribal governments operating under similar compacts to achieve the economic development and other goals intended by IGRA. The Tribe therefore agrees to make the contributions to the trust funds described in Sections 5.2, 5.3, and 5.4, only for as long as it and other tribes that have entered into Gaming Compacts are not deprived of that unique opportunity. Accordingly, in the event that any other person or entity, including, but not limited to, the California State Lottery, lawfully operates gaming devices within the State at any time after January 2, 1998, any and all obligations by the Tribe to make the trust fund contributions required under Sections 5.2, 5.3, and 5.4 shall immediately and permanently cease and terminate. For the purposes of this section only, no equipment or type of game played thereon or therewith that was offered by the California State Lottery or any race track in California prior to January 2, 1998, may be deemed to cause the cessation and termination of those trust fund contributions.

(b) The contributions due under Sections 5.2, 5.3, and 5.4 shall be determined and made on a calendar quarter basis, by first determining the total number of all Tribal gaming terminals operated by a Tribe during a given quarter (“Quarterly Terminal Base”). Notwithstanding anything in this Section 5.0 to the contrary, the Tribe shall have no obligation to make any contribution to any trust fund on the net win derived from the first 200 terminals in the Quarterly Terminal Base; shall contribute at one-half of the percentage rates specified in Sections 5.2, 5.3, and 5.4 on the net win derived from the next 200 terminals in the Quarterly Terminal Base; and shall contribute at the full percentage rates specified in the above sections on the net win derived from any additional terminals in the Quarterly Terminal Base. In making those computations, the total net win from all terminals in the Quarterly Terminal Base during a given quarter shall be included and evenly divided among all such terminals (“Average Terminal Net Win”), regardless of the actual performance or net win of any particular terminal. The Average Terminal Net Win shall be used as the basis for calculating the foregoing exclusions or reductions that are based on the number of terminals in the Quarterly Terminal Base.

Sec. 5.2.Nongaming Tribal Assistance Fund.

Sec. 5.2.1.The Tribe shall participate in a trust fund with all other tribes, if any, that enter into Gaming Compacts under Section 98004 of the Act, into which it shall deposit 2 percent of its net win from Tribal gaming terminals each calendar quarter. The trust fund shall be distributed on an equitable basis for education, economic development, cultural preservation, health care, and other tribal purposes to federally recognized tribes located in California that have not participated in any form of gaming within the 12-month period preceding the anticipated receipt of such trust funds.

Sec. 5.2.2.The trust shall have a board of 12 trustees, consisting of one representative from each of three federally recognized tribes in each federal judicial district in California, elected by nomination as set forth below and majority vote of those tribal representatives attending a meeting at which all federally recognized tribes in the district have been given at least 15 days’ written notice to attend. Each such tribe shall have one vote. The State shall assist the trust fund in assuring that adequate notice is given to all tribes who are to be represented at the meeting. Two of the trustees from each district shall consist of representatives of tribes in the district that have entered into Gaming Compacts under the Act, and one trustee shall be from a nongaming tribe. If there are no tribes that fit into one category, the trustee positions shall be filled by the other category of tribes. Gaming tribes shall nominate and elect the gaming tribe representatives, and nongaming tribes shall nominate and elect the nongaming tribe representative. Trustees shall serve for two-year terms, and shall receive reimbursement for reasonable costs actually incurred to attend meetings and serve as a trustee that have been approved by the board of trustees.

Sec. 5.2.3.All contributions to the fund shall be combined on a statewide basis and shall be distributed from the trust fund on a quarterly basis statewide in accordance with a fair and equitable formula established by the trustees by majority vote. All moneys in the trust fund shall be distributed annually, less reasonable costs of administering the trust fund, which may not exceed 5 percent of the moneys contributed to the trust fund in each year, and pursuant to a budget approved by the board of trustees.

Sec. 5.2.4.The first meeting of the trustees shall take place within the earlier of 60 days after at least three Gaming Compacts have become effective in the applicable federal judicial district, or six months following the effective date of the first Gaming Compact in that district. Distributions that are due from the Tribe prior to the formal creation of the trust fund specified herein shall be held in trust by the Tribe for such purposes.

Sec. 5.2.5.Contributions to the fund from the Tribe shall be made on the 15th day of the month following the close of the second calendar quarter in which this Gaming Compact has been in effect, based on the net win in the first calendar quarter of operations under the Gaming Compact derived from all Tribal gaming terminals in the Quarterly Terminal Base, and on the 15th day of the month following the close of each calendar quarter thereafter (July 15, October 15, January 15, and April 15; hereafter “contribution dates”) based on the second preceding calendar quarter net win. For example, if this Gaming Compact becomes effective on October 10, the first contribution will be due on April 15, based on the total net win from Tribal gaming terminals in the Quarterly Terminal Base for the calendar quarter ending December 31. The next contribution date will be July 15, for the quarter ending March 31, and so forth.

Sec. 5.3.Statewide Trust Fund.

Sec. 5.3.1.The Tribe shall participate in a trust fund with the other Gaming Compact tribes, if any, into which it shall deposit, on a quarterly basis on each contribution date, an amount equal to 3 percent of the net win from the Tribal gaming terminals in the Quarterly Terminal Base. Except as otherwise provided herein, the creation of the trust, board of trustees, and method for making contributions and distributions shall be identical to the manner in which contributions are made, trust funds are distributed, and the board of trustees is created and administered under Section 5.2, provided that nongaming tribes may not be represented or vote for trustees on the board.

Sec. 5.3.2.For each quarter, the board of trustees shall determine, based on a formula, established with the approval of the State, that takes into account the population, ratio, and emergency medical needs of persons over 55 years of age in each county, a method for distributing annually all funds in the trust, except for reasonable administrative expenses (including said trustee costs) not to exceed 5 percent of the amounts contributed to the trust fund in each year, and pursuant to a budget approved by the board of trustees. The funds in trust shall be used solely to supplement emergency medical care resources within each county, including, but not limited to, those provided by any federally recognized tribes within the county, provided that, without increasing said 3 percent amount, one-half of 1 percent of the net win on which said contribution is based shall be used to establish or supplement programs within the county that address compulsive and addictive gambling.

Sec. 5.4.Local Benefits Grant Fund.

Sec. 5.4.1.The Tribe shall establish a trust fund into which it shall deposit, on a quarterly basis on each contribution date, an amount equal to 1 percent of the net win from Tribal gaming terminals in the Tribe’s gaming operation.

Sec. 5.4.2.Within 60 days after commencing operations under this Gaming Compact, the Tribe shall invite discussion, on a government-to-government basis, with governmental representatives of any city or county within the boundaries of which the Tribe’s gaming facilities are located. Those discussions shall address community needs that could be met by grants of funds from the trust to any such cities and counties. Any federally recognized tribes within the county that are also providing services to meet those community needs shall also be included in those discussions and shall be eligible for those grants. The procedure and criteria for receiving such funds shall be submitted in writing to, and approved by, a committee comprised of representatives of each of the eligible local community and tribal governments and the Tribe. The Tribe shall distribute annually all of such trust funds, less reasonable administrative costs of no more than 5 percent, in accordance with a distribution plan agreed upon by the committee that is fair and equitable. Funds not distributed in any year despite good faith efforts to do so shall be carried over to the following year.

Sec. 6.0.REGULATION OF GAMING

Sec. 6.1.Tribal Gaming Ordinance.  All gaming activities conducted under this Gaming Compact shall at a minimum comply with a Tribal gaming ordinance duly adopted by the Tribe and approved in accordance with IGRA.

Sec. 6.2.Tribal Ownership, Management, and Control of Gaming Facility and Gaming Operation.  All gaming operations and facilities authorized under this Gaming Compact shall be owned solely by the Tribe. The parties acknowledge that most tribal gaming operations and facilities within the State presently are controlled and conducted solely by a tribe, and that a goal of the Act is to enable all tribes to control and conduct their own gaming operations and facilities, provide tribal job training and employment, and achieve tribal self-sufficiency. Therefore, although the Tribe shall be entitled to contract for the management of the gaming facility and operation in accordance with IGRA, any such management contract shall provide that, to the extent permitted by law, members of the Tribe will be trained for and advanced to key management positions, and that a goal of the management contractor is to prepare the Tribe to assume the control and conduct of the operation and facility.

Sec. 6.3.Prohibition Regarding Minors.  Tribal gaming facilities operated pursuant to this Gaming Compact shall be subject to the same minimum-age restrictions for patrons that currently apply to the California State Lottery. If alcoholic beverages are served in any area of a Tribal gaming facility operated pursuant to this Gaming Compact, prohibitions regarding age limits in that area shall be governed by applicable law.

Sec. 6.4.Licensing Requirements and Procedures.

Sec. 6.4.1.Summary of Licensing Principles.  All persons in any way connected with the gaming operation or facility who are required to be licensed under IGRA and any others required to be licensed under this Gaming Compact, including, but not limited to, all gaming employees and gaming resource suppliers, must be licensed by the Tribal gaming agency. The Tribal gaming agency shall have the primary responsibility for licensing those persons and entities and for the regulation of the gaming operation and facility. The Tribal gaming agency shall also certify, through the use of experts and with participation by the State gaming agency if it so desires, that the gaming facility and any construction to be undertaken in regard thereto meet specified building and safety standards. The State gaming agency shall be provided with licensing application information and reports regarding facility inspections and compliance. The State gaming agency may review that information and object or refrain from objecting thereto. In the event that the State gaming agency fails to object to a gaming license application within 90 days after receipt of that information and notification that the Tribal gaming agency intends to issue a temporary or permanent license, the State gaming agency is deemed to have certified that it has no objection to that issuance, but the State gaming agency shall be free at any time to revoke that certification, or to request the Tribal gaming agency to suspend or revoke a gaming license. The dispute resolution processes between the State and the Tribe provided for herein shall be available to resolve disputes between the Tribe and the State regarding such requests and building and safety certifications. The parties intend that the licensing process provided for in this Gaming Compact shall involve joint cooperation between the Tribal gaming agency and the State gaming agency, as more particularly described herein.

Sec. 6.4.2.Gaming Facility.  (a) The gaming facility authorized by this Gaming Compact shall be licensed by the Tribal gaming agency in conformity with the requirements of this Gaming Compact, the Tribal gaming ordinance, and IGRA. The license shall be reviewed and renewed, if appropriate, every two years thereafter. Verification that this requirement has been met shall be provided to the State gaming agency. The Tribal gaming agency’s certification to that effect shall be posted in a conspicuous and public place in the gaming facility at all times.

(b) In order to protect the health and safety of all gaming facility patrons, guests, and employees, all gaming facilities of the Tribe constructed after the effective date of this Gaming Compact shall meet the building and safety codes of the Tribe, which, as a condition for engaging in that construction, shall amend its existing building and safety codes if necessary, or enact such codes if there are none, so that they meet the standards of either the building and safety codes of any county within the boundaries of which the site of the facility is located, or the Uniform Building Codes, including all uniform fire, plumbing, electrical, mechanical, and related codes then in effect, provided that nothing herein shall be deemed to confer jurisdiction upon any county or the State with respect to any reference to such building and safety codes.

(c) Any gaming facility in which gaming authorized by this Gaming Compact is conducted shall be licensed by the Tribal gaming agency prior to occupancy if it was not used for any gaming activities under IGRA prior to the effective date of this Gaming Compact, or, if it was so used, within one year thereafter. The issuance of this license shall be reviewed and renewed every two years thereafter. Inspections by qualified building and safety experts shall be conducted under the direction of the Tribal gaming agency as the basis for issuing or renewing any license hereunder. The Tribal gaming agency shall determine and certify that, as to new construction or new use for gaming, the facility meets the Tribe’s building and safety code, or, as to facilities or portions of facilities that were used for the Tribe’s gaming activities prior to this Gaming Compact, that the facility or portions thereof do not endanger the health or safety of occupants or the integrity of the gaming operation.

(d) The State gaming agency shall be given at least 30 days’ notice of each inspection by those experts, and, after 10 days’ notice to the Tribe, may accompany any such inspection. The Tribe agrees to correct any facility condition noted in an inspection that does not meet the standards set forth in subdivision (b). The Tribal gaming agency and State gaming agency shall exchange any reports of an inspection within 10 days after its completion, which reports shall also be separately and simultaneously forwarded by both agencies to the Tribal Chairperson. Upon certification by those experts that a facility meets applicable standards, the Tribal gaming agency shall forward the experts’ certification to the State within 10 days of issuance. If the State objects to that certification, the Tribe shall make a good faith effort to address the State’s concerns, but if the State does not withdraw its objection, the matter will be resolved in accordance with the dispute resolution provisions of Section 9.0.

Sec. 6.4.3.Suitability Standard Regarding Gaming Licenses.  In reviewing an application for a gaming license, and in addition to any standards set forth in the Tribal gaming ordinance, the Tribal gaming agency shall consider whether issuance of the license is inimical to public health, safety, or welfare, and whether issuance of the license will undermine public trust that the Tribe’s gaming operations, or tribal government gaming generally, are free from criminal and dishonest elements and would be conducted honestly. A license may not be issued unless, based on all information and documents submitted, the Tribal gaming agency is satisfied that the applicant is all of the following, in addition to any other criteria in IGRA or the Tribal gaming ordinance:

(a) A person of good character, honesty, and integrity.

(b) A person whose prior activities, criminal record, if any, reputation, habits, and associations do not pose a threat to the public interest or to the effective regulation and control of gambling, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, or activities in the conduct of gambling or in the carrying on of the business and financial arrangements incidental thereto.

(c) A person who is in all other respects qualified to be licensed as provided in this Gaming Compact, IGRA, the Tribal gaming ordinance, and any other criteria adopted by the Tribal gaming agency or the Tribe, provided that any applicant who supplied services or equipment to a tribal gaming operation prior to the effective date of this Act, such as, but not limited to, a person who would be deemed to be a gaming employee or gaming resource supplier under this Gaming Compact, or any person who may have been deemed to have violated a law in the exercise of or protection of a tribe’s sovereignty rights in connection with fishing, hunting, protection of burial grounds, repatriation of remains or artifacts, or gaming, may not, for that reason, be deemed unsuitable. Nothing herein may be deemed to exempt any such applicant from otherwise qualifying for licensing or certification under this Gaming Compact.

Sec. 6.4.4.Gaming Employees.  Every gaming employee shall obtain, and thereafter maintain, a valid Tribal gaming license, which shall be subject to biannual renewal, provided that in accordance with Section 6.4.9, those persons may be employed on a temporary or conditional basis pending completion of the licensing process.

Sec. 6.4.5.Gaming Resource Supplier.  Any gaming resource supplier who provides, has provided, or is deemed likely to provide at least twenty-five thousand dollars ($25,000) in gaming resources in any 12-month period shall be licensed by the Tribal gaming agency prior to the sale, lease, or distribution, or further sale, lease, or distribution, of any such gaming resources to or in connection with the Tribe’s operation or facility. These licenses shall be renewed at least every two years.

Sec. 6.4.6.Financial Sources.  Any party extending financing, directly or indirectly, to the Tribe’s gaming facility or gaming operation shall be licensed by the Tribal gaming agency prior to extending that financing. Licensing shall be effective for no more than two years before a renewal must be obtained, provided that, if a lender’s gaming license is revoked or not renewed, reasonable arrangements may be made with regard to payment of any balance due to that lender so as to not impose undue hardship on the Tribe, provided that reasonable attempts shall be made to avoid ongoing conflicts with any licensing standard herein. A gaming resource supplier who provides financing in connection with the sale or lease of gaming resources obtained from that supplier may be licensed solely in accordance with licensing procedures applicable, if at all, to gaming resource suppliers. The Tribal gaming agency may, at its discretion, exclude, from the licensing requirements of this section, financing provided by a federally regulated or state-regulated bank, savings and loan, or other lending institution, a federally recognized tribal government or tribal entity thereof, or any agency of the federal, state, or local government.

Sec. 6.4.7.Processing Tribal Gaming License Applications.  Each applicant for a Tribal gaming license shall submit the completed application along with the required information and an application fee, if required, to the Tribal gaming agency in accordance with the rules and regulations of that agency. At a minimum, the Tribal gaming agency shall require submission and consideration of all information required under IGRA, including Section 556.4 of Title 25 of the Code of Federal Regulations, for licensing primary management officials and key employees. For applicants who are business entities, these licensing provisions shall apply to the entity as well as: (i) each of its officers and directors; (ii) each of its principal management employees, including any chief executive officer, chief financial officer, chief operating officer, or general manager; (iii) each of its owners or partners, if an unincorporated business; (iv) each of its shareholders who owns more than 10 percent of the shares of the corporation, if a corporation; and (v) each person or entity (other than a financial institution that the Tribal gaming agency has determined does not require a license under the preceding section) that has provided financing in connection with any gaming authorized under this Gaming Compact, if that person or entity provided more than 10 percent of (a) the start-up capital, (b) the operating capital over a 12-month period, or (c) a combination thereof. For purposes of this section, where there is any commonality of the characteristics identified in clauses (i) to (iv), inclusive, between any two or more entities, those entities may be deemed to be a single entity. Nothing herein precludes the Tribe or Tribal gaming agency from requiring more stringent licensing requirements.

Sec. 6.4.8.Background Investigations of Applicants.  The Tribal gaming agency shall conduct or cause to be conducted all necessary background investigations reasonably required to determine that the applicant is qualified for a gaming license under the standards set forth in Section 6.4.3, and to fulfill all requirements for licensing under IGRA, the Tribal gaming ordinance, and this Gaming Compact. The Tribal gaming agency may not issue a license until a determination is made that those qualifications have been met. In lieu of completing its own background investigation, and to the extent that doing so does not conflict with or violate IGRA and the Tribal gaming ordinance, the Tribal gaming agency may rely on a State certification of nonobjection previously issued under a Gaming Compact involving another tribe, or a State gaming license previously issued to the applicant, to fulfill some or all of the Tribal gaming agency’s background investigation obligation. An applicant for a Tribal gaming license shall be required to provide releases to the State gaming agency to make available to the Tribal gaming agency background information regarding the applicant. The State gaming agency shall cooperate in furnishing to the Tribal gaming agency that information, unless doing so would violate any agreement the State gaming agency has with a source of the information other than the applicant, or would impair or impede a criminal investigation, or unless the Tribal gaming agency cannot provide sufficient safeguards to assure the State gaming agency that the information will remain confidential.

Sec. 6.4.9.Temporary Licensing.  Notwithstanding anything herein to the contrary, if the applicant has completed a license application in a manner satisfactory to the Tribal gaming agency, and that agency has conducted a preliminary background investigation, and the investigation or other information held by that agency does not indicate that the applicant has a criminal history or other information in his or her background that would either automatically disqualify the applicant from obtaining a license or cause a reasonable person to investigate further before issuing a license, or is otherwise unsuitable for licensing, the Tribal gaming agency may issue a temporary license and may impose such specific conditions thereon pending completion of the applicant’s background investigation as the Tribal gaming agency in its sole discretion shall determine. Special fees may be required by the Tribal gaming agency to issue or maintain a temporary license. A temporary license shall remain in effect until suspended or revoked, or a final determination is made on the application. At any time after issuance of a temporary license, the Tribal gaming agency may suspend or revoke it in accordance with Sections 6.5.1 and 6.5.5, and the State gaming agency may request suspension or revocation in accordance with subdivision (d) of Section 6.5.6.

Sec. 6.5.Gaming License Issuance.  Upon completion of the necessary background investigation (including any reliance in whole or in part on a State certification of nonobjection, or a State gaming license under Section 6.4.8), receipt and review of such further information as the Tribal gaming agency may require, and as to applicants who are not Tribal members, actual or constructive receipt by the Tribal gaming agency of a certificate of nonobjection by the State gaming agency, and payment of all necessary fees by the applicant, the Tribal gaming agency may issue a license on a conditional or unconditional basis. Nothing herein shall create a property or other right of an applicant in an opportunity to be licensed, or in a license itself, both of which shall be considered to be privileges granted to the applicant in the sole discretion of the Tribal gaming agency.

Sec. 6.5.1.Denial, Suspension, or Revocation of Licenses.  Any application for a gaming license may be denied, and any license issued may be revoked, if the Tribal gaming agency determines that the application is incomplete or deficient, the applicant is determined to be unsuitable or otherwise unqualified for a gaming license, or the State objects to the issuance of that license pursuant to subdivision (c) of Section 6.5.6. Pending consideration of revocation, the Tribal gaming agency may suspend a license in accordance with Section 6.5.5. All rights to notice and hearing shall be governed by Tribal law, as to which the applicant will be notified in writing along with notice of an intent to suspend or revoke the license.

Sec. 6.5.2.Renewal of Licenses; Extensions; Further Investigation.  In the event a licensee has applied for renewal prior to expiration of a license and the Tribal gaming agency has, through no fault of the applicant, been unable to complete the renewal process prior to that expiration, the license shall be deemed to be automatically extended until formal action has been taken on the renewal application or a suspension or revocation has occurred. Applicants for renewal of a license shall provide updated material as requested, on the appropriate renewal forms, but, at the discretion of the Tribal gaming agency, may not be required to resubmit historical data previously submitted or that is otherwise available to the Tribal gaming agency. At the discretion of the Tribal gaming agency, an additional background investigation may be required at any time if the Tribal gaming agency determines the need for further information concerning the applicant’s continuing suitability or eligibility for a license.

Sec. 6.5.3.Identification Cards.  The Tribal gaming agency shall require that all persons who are required to be licensed shall wear, in plain view at all times while in the gaming facility, identification badges issued by the Tribal gaming agency. Identification badges must include information including, but not limited to, a photograph and an identification number, which is sufficient to enable agents of the Tribal gaming agency to readily identify the employees and determine the validity and date of expiration of their license.

Sec. 6.5.4.Fees for Tribal License.  The fees for all tribal licenses shall be set by the Tribal gaming agency.

Sec. 6.5.5.Suspension of Tribal License.  The Tribal gaming agency may summarily suspend the license of any employee if the Tribal gaming agency determines that the continued licensing of the person or entity could constitute a threat to the public health or safety or may be in violation of the Tribe’s licensing standards. Any right to notice or hearing in regard thereto shall be governed by Tribal law.

Sec. 6.5.6.State Certification Process.  (a) Except for enrolled members of a federally recognized California tribe, who shall be licensed exclusively by the Tribe, upon receipt of a completed license application and a determination by the Tribal gaming agency that it intends to issue the earlier of a temporary or permanent license, the Tribal gaming agency shall transmit to the State gaming agency a copy of all Tribal license application materials together with a set of fingerprint cards, a current photograph, and such releases of information, waivers, and other completed and executed forms as have been obtained by the Tribal gaming agency, unless the State gaming agency waives some or all of those submissions, together with a notice of intent to license that applicant. Additional information may be required by the State gaming agency to assist it in its background investigation, provided that such State gaming agency requirement shall be no greater than that which is typically required of applicants for a State gaming license in connection with nontribal gaming activities and at a similar level of participation or employment. The State gaming agency and the Tribal gaming agency (together with Tribal gaming agencies under other Gaming Compacts) shall cooperate in developing standard licensing forms for Tribal gaming license applicants, on a statewide basis, that reduce or eliminate duplicative or excessive paperwork, which forms and procedures shall take into account the Tribe’s requirements under IGRA and the expense thereof.

(b) Temporary License Objection.  The State gaming agency shall notify the Tribal gaming agency as promptly as possible if it has an objection to the issuance of a temporary license, but the Tribal gaming agency may not be required to await objection or nonobjection by the State gaming agency in issuing a temporary license. Any objection shall be made in good faith, and shall be given prompt and thorough consideration in good faith by the Tribal gaming agency. Nothing herein prevents the State gaming agency from at any time requesting suspension or revocation of a temporary license pursuant to subdivision (d) of Section 6.5.6. Any dispute over the issuance of a temporary license shall be resolved in accordance with the procedures set forth in Section 9.0.

(c) Background Investigations of Applicants.  Upon receipt of completed license application information from the Tribal gaming agency, the State gaming agency may conduct a background investigation to determine whether the applicant is suitable to be licensed in accordance with the standards set forth in Section 6.4.3. The State gaming agency and Tribal gaming agency shall cooperate in sharing as much background information as possible, both to maximize investigative efficiency and thoroughness and to minimize investigative costs. Upon completion of the necessary background investigation or other verification of suitability, the State gaming agency shall issue a notice to the Tribal gaming agency certifying that the State has no objection to the issuance of a license to the applicant by the Tribal gaming agency (“certification of nonobjection”), or that it objects to that issuance. If notice of objection is given, a statement setting forth the grounds for the objection shall be forwarded to the Tribal gaming agency together with the information upon which the objection was based, unless doing so would violate a confidentiality agreement or compromise a pending criminal investigation. If a notice of objection or a certificate of nonobjection is not received by the Tribal gaming agency within 90 days of the first receipt by the State gaming agency of the application information and intent to issue a temporary or permanent license, as provided herein, the State gaming agency shall be deemed to have issued a certificate of nonobjection.

(d) Grounds for Requesting Tribal License Revocation or Suspension or Denying State Certification of Nonobjection.  The State gaming agency may revoke a State certification of nonobjection if it determines at any time that the applicant or license holder does not meet the standards for suitability set forth in Section 6.4.3. Upon the Tribal gaming agency’s receipt of notice of that action, it shall immediately and in good faith consider the action of the State gaming agency and, if the circumstances warrant it, take action to suspend or revoke the licensee’s Tribal license, unless within seven days of receipt of that notice it has notified the State gaming agency that good cause exists to defer taking that action, including the need for further investigation. Disputes regarding the action taken or not taken in response to the State gaming agency request shall be resolved pursuant to Section 9.0. If at any time the State gaming agency becomes aware of information that would constitute good cause to deny or revoke the Tribal license of any person, including members of federally recognized Indian tribes in California who are exempt from the State review process, it shall convey that information to the Tribal gaming agency promptly after being made aware of that information, and may request that appropriate action be taken by the Tribal gaming agency as to that person.

Sec. 6.5.Licenses Required.  A person may not be employed by, or act as a gaming resource supplier to, any gaming activity or facility of the Tribe unless that person, if required to be licensed, has obtained all licenses required hereunder.

Sec. 7.0.TRIBAL ENFORCEMENT OF GAMING COMPACT PROVISIONS

Sec. 7.1.On-Site Regulation.  It is the responsibility of the Tribal gaming agency to conduct on-site gaming regulation and control in order to enforce the terms of this Gaming Compact, IGRA, and the Tribal gaming ordinance with respect to gaming operation and facility compliance, and to protect the integrity of the gaming activities, the reputation of the Tribe and the gaming operation for honesty and fairness, and the confidence of patrons that tribal government gaming in California meets the highest standards of regulation and internal controls. To meet those responsibilities, the Tribal gaming agency shall adopt regulations, procedures, and practices as set forth herein.

Sec. 7.2.Investigation and Sanctions.  The Tribal gaming agency shall investigate any reported violation of this Gaming Compact and shall require the gaming operation to correct the violation upon such terms and conditions as the Tribal gaming agency determines are necessary. The Tribal gaming agency shall be empowered by the Tribal ordinance to impose fines or other sanctions within the jurisdiction of the Tribe against gaming licensees or other persons who interfere with or violate the Tribe’s gaming regulatory requirements and obligations under IGRA, the Tribal gaming ordinance, or this Gaming Compact. The Tribal gaming agency shall report continued violations or failures to comply with its orders to the State gaming agency, provided that the continued violations and compliance failures have first been reported to the Tribe and no corrective action has been taken within a reasonable period of time.

Sec. 7.3.Assistance by State Gaming Agency.  If requested by the Tribal gaming agency, the State gaming agency shall assist in any investigation initiated by the Tribal gaming agency and provide other requested services to ensure proper compliance with this Gaming Compact. The State shall be reimbursed for its reasonable costs of that assistance provided that it has received approval from the Tribe in advance for those expenditures.

Sec. 7.4.Access to Premises by State Gaming Agency; Notification; Inspections.  Notwithstanding that the Tribe has the primary responsibility to administer and enforce the regulatory requirements, the State gaming agency shall have the right to inspect the Tribe’s gaming facilities with respect to class III gaming activities only, and all gaming operation or facility records relating thereto, subject to the following conditions:

Sec. 7.4.1.Inspection of public areas of a gaming facility may be made at any time without prior notice during normal gaming facility business hours.

Sec. 7.4.2.Inspection of private areas of a gaming facility not accessible to the public may be made at any time during normal gaming facility business hours, immediately after the State gaming agency’s authorized inspector notifies the Tribal gaming agency and gaming facility management of his or her presence on the premises, presents proper identification, and requests access to the nonpublic areas of the gaming facility. The Tribal gaming agency, in its sole discretion, may require an employee of the gaming facility or the Tribal gaming agency to accompany the State gaming agency inspector at all times that the State gaming agency inspector is on the premises of a gaming facility. If the Tribal gaming agency imposes such a requirement, it shall require such an employee of the gaming facility or the Tribal gaming agency to be available at all times for those purposes.

Sec. 7.4.3.Inspection and copying of gaming operation records may occur at any time, immediately after notice to the Tribal gaming agency, during the normal hours of the facility’s business office, provided that the inspection and copying of those records may not interfere with the normal functioning of the gaming operation or facility. Notwithstanding any other provision of the law of this State, all information and records, and copies thereof, that the State gaming agency obtains, inspects, or copies pursuant to this Gaming Compact shall be and remain the property solely of the Tribe, and may not be released or divulged for any purpose without the Tribe’s prior written consent, except that the production of those records may be compelled by subpoena in a criminal prosecution or in a proceeding for violation of this Gaming Compact without the Tribe’s prior written consent, and provided further that, prior to the disclosure of the contents of any such records, the Tribe shall be given at least 10 court days’ notice and an opportunity to object or to require the redaction of trade secrets or other confidential information that is not relevant to the proceeding in which the records are to be produced.

Sec. 7.4.4.Whenever a representative of the State gaming agency enters the premises of the gaming facility for any such inspection, that representative shall immediately identify himself or herself to security or supervisory personnel of the gaming facility.

Sec. 7.4.5.Any person associated with the State gaming agency who is expected to have access to nonpublic areas of the gaming facility shall first be identified to the Tribal gaming agency as so authorized, and following a sufficient period of time for the Tribal gaming agency to conduct a reasonable inquiry into the person’s character and background, and to grant approval to that person’s presence, which approval may not be unreasonably withheld.

Sec. 8.0.RULES AND REGULATIONS FOR THE OPERATION AND MANAGEMENT OF THE TRIBAL GAMING OPERATION

Sec. 8.1.Adoption of Regulations for Operation and Management; Minimum Standards.  In order to meet the goals set forth in this Gaming Compact and required of the Tribe by law, the Tribal gaming agency shall be vested with the authority to promulgate, at a minimum, rules and regulations governing the following subjects, and to ensure their enforcement in an effective manner:

Sec. 8.1.1.The enforcement of all relevant laws and rules with respect to the gaming operation and facility, and the power to conduct investigations and hearings with respect thereto and to any other subject within its jurisdiction.

Sec. 8.1.2.The physical safety of gaming operation patrons, employees, and any other person while in the gaming facility.

Sec. 8.1.3.The physical safeguarding of assets transported to, within, and from the gaming facility.

Sec. 8.1.4.The prevention of illegal activity from occurring within the facility or with regard to the gaming operation, including, but not limited to, the maintenance of employee procedures and a surveillance system as provided below.

Sec. 8.1.5.The detention of persons who may be involved in illegal acts for the purpose of notifying appropriate law enforcement authorities.

Sec. 8.1.6.The recording of any and all occurrences within the gaming facility that deviate from normal operating policies and procedures (hereafter “incidents”). The procedure for recording incidents shall (1) specify that security personnel record all incidents, regardless of an employee’s determination that the incident may be immaterial (all incidents shall be identified in writing); (2) require the assignment of a sequential number to each report; (3) provide for permanent reporting in indelible ink in a bound notebook from which pages cannot be removed and in which entries are made on each side of each page; and (4) require that each report include, at a minimum, all of the following:

(a) The record number.

(b) The date.

(c) The time.

(d) The location of the incident.

(e) A detailed description of the incident.

(f) The persons involved in the incident.

(g) The security department employee assigned to the incident.

Sec. 8.1.7.The establishment of employee procedures designed to permit detection of any irregularities, theft, cheating, fraud, or the like.

Sec. 8.1.8.Maintenance of a list of persons barred from the gaming facility who, because of their past behavior, criminal history, or association with persons or organizations, pose a threat to the integrity of the gaming activities of the Tribe or to the integrity of regulated gaming within the State.

Sec. 8.1.9.The conduct of an audit of the gaming operation, not less than annually, by an independent certified public accountant, in accordance with the auditing and accounting standards for audits of casinos of the American Institute of Certified Public Accountants.

Sec. 8.1.10.Submission to and prior approval from the Tribal gaming agency of the rules and regulations of each class III game to be operated by the Tribe, and of any changes in those rules and regulations. No class III game may be played that has not received Tribal gaming agency approval.

Sec. 8.1.11.Maintenance of a copy of the rules, regulations, and procedures for each game as presently played, including, but not limited to, the method of play and the odds and method of determining amounts paid to winners. Information regarding the method of play, odds, payoff determinations, and player pool balances shall be visibly displayed or available to patrons in written form in the gaming facility. Betting limits applicable to any gaming station shall be displayed at that gaming station. In the event of a patron dispute over the application of any gaming rule or regulation, the matter shall be handled in accordance with the Tribal gaming ordinance and any rules and regulations promulgated by the Tribal gaming agency.

Sec. 8.1.12.Maintenance of a closed-circuit television surveillance system consistent with industry standards for gaming facilities of the type and scale operated by the Tribe, which system shall be approved by, and may not be modified without the approval of, the Tribal gaming agency. The Tribal gaming agency shall have current copies of the gaming facility floor plan and closed-circuit television system at all times, and any modifications thereof first shall be approved by the Tribal gaming agency.

Sec. 8.1.13.Maintenance of a cashier’s cage in accordance with industry standards for such facilities.

Sec. 8.1.14. A description of minimum staff and supervisory requirements for each gaming activity to be conducted.

Sec. 8.1.15.Regulations specific to technical standards for the operation of Tribal gaming terminals and other games authorized herein to be adopted by the Tribe, which technical specifications may be no less stringent than those approved by a recognized gaming testing laboratory in the gaming industry.

Sec. 8.2.Criminal Jurisdiction.  Nothing in this Gaming Compact affects the criminal jurisdiction of the State under Public Law 280 (18 U.S.C. Sec. 1162) or IGRA, to the extent applicable, provided that no gaming activity conducted in compliance with this Gaming Compact and the Act may be deemed to be a civil or criminal violation of any law of the State. Except as otherwise provided herein, to the extent the State contends that a violation of this Gaming Compact or any law of the State regarding the regulation or conduct of gambling has occurred at or in relation to the Tribe’s gaming operation or facility, the violation shall be treated solely as a civil matter to be resolved pursuant to Section 9.0.

Sec. 9.0.DISPUTE RESOLUTION PROVISIONS

Sec. 9.1.Voluntary Resolution; Reference to Other Means of Resolution.  In recognition of the government-to-government relationship of the Tribe and the State, the parties shall make their best efforts to resolve disputes that occur under this Gaming Compact by good faith negotiations whenever possible. Therefore, without prejudice to the right of either party to seek injunctive relief against the other when circumstances require that immediate relief, the parties hereby establish a threshold requirement that disputes between the Tribe and the State first be subjected to a process of meeting and conferring in order to foster a spirit of cooperation and efficiency in the administration and monitoring of performance and compliance by each other with the terms, provisions, and conditions of this Gaming Compact, as follows:

(a) Either party shall give the other, as soon as possible after the event giving rise to the concern, a written notice setting forth the issues to be resolved.

(b) The parties shall meet and confer in a good faith attempt to resolve the dispute through negotiation not later than 10 days after receipt of the notice, unless both parties agree in writing to an extension of time.

(c) If the dispute is not resolved to the satisfaction of the parties within 20 days after the first meeting, then a party may seek to have the dispute resolved by an arbitrator in accordance with this section. “Dispute,” for purposes of this subdivision, means any disagreement between the State gaming agency and the Tribal gaming agency in reference to the provisions of Sections 4.0 to 8.1.15, inclusive.

(d) Disagreements other than disputes as defined in subdivision (c) shall be resolved in federal district court and all applicable courts of appeal (or, if those federal courts lack jurisdiction, in any court of competent jurisdiction and its related courts of appeal). The disputes to be submitted to court action include, but are not limited to, any other dispute, including, but not limited to, claims of breach or failure to negotiate in good faith. In no event may the Tribe be precluded from pursuing any arbitration or judicial remedy against the State on the grounds that the Tribe has failed to exhaust its state administrative remedies.

Sec. 9.2.Arbitration Rules.  Arbitration shall be conducted in accordance with the policies and procedures of the Commercial Arbitration Rules of the American Arbitration Association, and shall be held on the Tribe’s reservation. Each side shall bear its own costs, attorneys’ fees, and one-half the cost of the arbitration. Only one arbitrator may be named, unless the Tribe and the State agree otherwise. The decision of the arbitrator shall be binding.

Sec. 9.3.No Waiver or Preclusion of Other Means of Dispute Resolution.  This section may not be construed to waive, limit, or restrict any remedy that is otherwise available to either party, nor may this section be construed to preclude, limit, or restrict the ability of the parties to pursue, by mutual agreement, any other method of dispute resolution, including, but not limited to, mediation or utilization of a technical advisor to the Tribal and State gaming agencies, provided that neither party is under any obligation to agree to such alternative method of dispute resolution.

Sec. 9.4.Limited Waiver of Sovereign Immunity.  (a) In the event that a dispute is to be resolved in federal court or a court of competent jurisdiction as provided in Section 9.1, the State and the Tribe expressly consent to be sued therein and waive any immunity therefrom that they may have, provided that:

(1) The dispute is limited solely to issues arising under this Gaming Compact;

(2) Neither side makes any claim for monetary damages (that is, only injunctive, specific performance, or declaratory relief is sought); and

(3) No person or entity other than the Tribe and the State are parties to the action.

(b) In the event of intervention by any additional party into any such action without the consent of the Tribe and the State, the waivers of both the Tribe and State provided for herein shall be deemed to be revoked and void.

(c) The waivers and consents provided for under this Section 9.0 shall extend to any actions to compel arbitration, any arbitration proceeding herein, any action to confirm or enforce any arbitration award as provided herein, and any appellate proceedings emanating from a matter in which an immunity waiver has been granted. Except as stated herein, no other waivers or consents to be sued, either express or implied, are granted by either party.

Sec. 10.0.PUBLIC HEALTH, SAFETY, AND LIABILITY

Sec. 10.1.Compliance.  For the purposes of this Gaming Compact, the Tribal gaming operation shall comply with and enforce standards no less stringent than the following with respect to public health and safety:

(a) Public health standards for food and beverage handling in accordance with United States Public Health Service requirements.

(b) Federal water quality and safe drinking water standards.

(c) The building and safety standards set forth in Section 6.4.

(d) A requirement that the Tribe carry no less than two million dollars ($2,000,000) in public liability insurance for patron claims, and that the Tribe provide reasonable assurance that those claims will be promptly and fairly adjudicated, and that legitimate claims will be paid, provided that nothing herein requires the Tribe to agree to liability for punitive damages or attorneys’ fees.

(e) Tribal codes and other applicable federal law regarding public health and safety.

(f) The creation and maintenance of a system that provides redress for employee work-related injuries, disabilities, and unemployment through requiring insurance or self-insurance, or by other means, which system includes the right to notice, hearings, and a means of enforcement and provides benefits comparable to those mandated for comparable workplaces under State law.

Sec. 10.2.Emergency Service Accessibility.  The Tribal gaming operation shall ensure that it has made reasonable provisions for adequate emergency fire, medical, and related relief and disaster services for patrons and employees of the facility.

Sec. 10.3.Alcoholic Beverage Service.  Standards for alcohol service shall be subject to applicable law.

Sec. 11.0.AMENDMENTS, DURATION, AND EFFECTIVE DATE

Sec. 11.1.Effective Date.  This Gaming Compact shall constitute the agreement between the State and the Tribe pursuant to IGRA and may be amended and modified only under the provisions set forth herein. This Gaming Compact shall take effect upon publication of notice of approval by the United States Secretary of the Interior in the Federal Register in accordance with applicable federal law (25 U.S.C. Sec. 2710(d)(3)(B)).

Sec. 11.2.Voluntary Termination.  Once effective, this Gaming Compact shall be in effect until terminated either by the written agreement of both parties or by the Tribe unilaterally upon 60 days’ written notice to the Governor.

Sec. 12.0.AMENDMENTS; RENEGOTIATIONS

Sec. 12.1.The terms and conditions of this Gaming Compact may be amended at any time by the mutual and written agreement of both parties, and such amendment is approved hereby as part of the Act.

Sec. 12.2.In the event that federal or State law is changed or is interpreted, by enactment, a final court decision, a practice of the State gaming agency, or the inclusion of such gaming in a tribal-state compact, to permit gaming in California that is not now permitted to any person or entity for any purpose, or, if permitted, is being lawfully offered for the first time, this Gaming Compact shall be automatically amended to include that permitted or offered gaming, which shall be deemed to be included within the definition of “gaming activities” hereunder.

Sec. 12.3.This Gaming Compact is subject to renegotiation in the event the Tribe wishes to engage in forms of class III gaming other than those games authorized or automatically included herein and requests renegotiation for that purpose, provided that, except for a change in law or a court ruling that establishes the right of the Tribe to engage in other forms of gaming, no such renegotiation may be sought for 12 months following the effective date of this Gaming Compact.

Sec. 12.4.Process and Negotiation Standards.  All requests to amend or renegotiate shall be in writing, addressed to the State gaming agency, and shall include the activities or circumstances to be negotiated together with a statement of the basis supporting the request. If the request meets the requirements of this section, the parties shall confer promptly and determine a schedule for commencing negotiations within 30 days of the request. Unless expressly provided otherwise herein, all matters involving negotiations or other amendatory processes under this section shall be governed, controlled, and conducted (a) in conformity with the provisions and requirements of IGRA, including those provisions regarding the obligation of the State to negotiate in good faith and the enforcement of that obligation in federal court, as to which obligation and actions in federal court the State hereby agrees and consents to be sued in that court system, and (b) in conformity with the authority of the Secretary of the Interior to adopt procedures for the Tribe’s engagement in class III gaming if no agreement in a Gaming Compact can be reached and the State has failed to negotiate in good faith. The Chairperson of the Tribe and the Governor of the State are hereby authorized to designate the person or agency responsible for conducting the negotiations, and shall execute any documents necessary as a result thereof.

Sec. 13.0.NOTICES.  Unless otherwise indicated by this Gaming Compact, all notices required or authorized to be served shall be served by first-class mail at the following addresses:

Governor Tribal Chairperson

State of California [Formal Name of Tribe]

State Capitol

Sacramento, California

Sec. 14.0.SEVERABILITY.  In the event that any section or provision of this Gaming Compact is held invalid, or its application to any particular activity is held invalid, it is the intent of the parties that the remaining sections of this Gaming Compact continue in full force and effect, provided that, in the event provisions must be added to this Gaming Compact in order to preserve the intentions of the parties in light of that invalidity, the parties shall promptly negotiate those provisions in good faith.

Sec. 15.0.CHANGES IN IGRA.  This Gaming Compact is intended to meet the requirements of IGRA or any successor statute, as in effect on the date this Gaming Compact becomes effective. Subsequent changes to IGRA that diminish the rights of the State or the Tribe may not be applied retroactively to this Gaming Compact, except to the extent that federal law validly mandates that diminishment without the State’s or the Tribe’s respective consent.

Sec. 16.0.MISCELLANEOUS

Sec. 16.1.The parties agree that, in order to further the intent of the parties and the goals of the Act, and to implement this Gaming Compact in a manner consistent therewith, this Gaming Compact shall be amended by mutual consent, arrived at as the result of good faith negotiations, if necessary to clarify or effectuate the goals and intent of this Gaming Compact and the Act, to the extent that the goals and intent are not addressed, or are ambiguously or incompletely provided for herein, provided that nothing in this section may delay the effective date or implementation of this Gaming Compact.

Sec. 16.2.Any State agency or other subdivision of the State providing regulatory or other services to the Tribe pursuant to this Gaming Compact shall be entitled to reimbursement from the Tribe for the actual and reasonable cost of those services, and the Tribe shall promptly pay that reimbursement to that agency or subdivision upon receipt of itemized invoices therefor. Any disputes concerning the reasonableness of any claim for reimbursement shall be resolved in accordance with the dispute resolution procedures set forth in Section 9.0.

Sec. 16.3.This Gaming Compact sets forth the full and complete agreement of the parties and supersedes any prior agreements or understandings with respect to the subject matter hereof.

[FORMAL NAME OF TRIBE]

By ___________ DATED: __ day of __, __

Chairperson

THE STATE OF CALIFORNIA

By ___________ DATED: __ day of __, __.”

Governor

(Added November 3, 1998, by initiative Proposition 5. Note: The Tribal-State Gaming Compact is set out in this section.)



98005

The Gaming Compact offered in Section 98004 shall, to the extent permitted by law, be deemed agreed to, approved, and executed by the State of California in the event a request therefor is duly made by a federally recognized Indian tribe in accordance with Section 98002 and it is not executed by the Governor within the time prescribed in this chapter, provided that, in the event this provision is deemed to be unlawful or ineffective for any reason, or if the tribe in its discretion seeks to compel execution of the Gaming Compact through court action, the State of California hereby submits to the jurisdiction of the courts of the United States in any action brought against the state by any federally recognized Indian tribe asserting any cause of action arising from the state’s refusal to execute the Gaming Compact offered in Section 98004 upon a tribe’s request therefor. Without limiting the foregoing, the State of California also submits to the jurisdiction of the courts of the United States in any action brought against the state by any federally recognized California Indian tribe asserting any cause of action arising from the state’s refusal to enter into negotiations with that tribe for the purpose of entering into a different Tribal-State compact pursuant to IGRA or to conduct those negotiations in good faith, the state’s refusal to enter into negotiations concerning the amendment of a Tribal-State compact to which the state is a party, or to negotiate in good faith concerning that amendment, or the state’s violation of the terms of any Tribal-State compact to which the state is or may become a party.

(Added November 3, 1998, by initiative Proposition 5.)



98006

The gaming authorized pursuant to this chapter, including, but not limited to, the gaming authorized pursuant to the Gaming Compact set forth in Section 98004, is not subject to any prohibition in state law now or hereafter enacted. Without limiting the foregoing, and notwithstanding any other provision of law, the following forms of gaming specifically are permitted and authorized to be conducted on Indian lands by a tribe that has entered into a Tribal-State compact with the state pursuant to this chapter, IGRA, or any other law:

(a) Any card games that were operated on any Indian reservation in California on or before January 1, 1998, provided that, with respect to card games that are not within class II of IGRA (which class II games are not affected by this chapter), those card games shall pay prizes solely in accordance with a players’ pool prize system in which one or more segregated pools of funds that have been collected from player wagers are irrevocably dedicated to the prospective award of prizes in those card games or other lottery games, promotions, or contests and in which the house neither has acquired nor can acquire any interest. The tribe may set and collect a fee from players on a per play, per amount wagered, or time-period basis, and may seed the pools in the form of loans or promotional expenses, provided that the seeding is not used to pay prizes previously won.

(b) Any gaming or gambling device, provided that the devices do not dispense coins or currency and are not activated by handles, and prizes therefrom are awarded solely from one or more segregated pools of funds (1) that have been collected from player wagers, (2) that are irrevocably dedicated to the prospective award of prizes in such games or in other lottery games, contests, tournaments, or prize pool promotions, and (3) in which the house neither has acquired nor can acquire any interest. The tribe may set and collect a fee from players on a per play, per amount wagered, or time-period basis, and may seed the pools in the form of loans or promotional expenses, provided that the seeding is not used to pay prizes previously won. The introduction, possession, manufacture, repair, or transportation of gaming devices that are authorized by the terms of any Tribal-State gaming compact between the State of California and any federally recognized Indian tribe exercising jurisdiction over Indian lands in California is lawful in this state.

(c) The operation of any lottery game, including, but not limited to, drawings, raffles, match games, and instant lottery ticket games.

(Added November 3, 1998, by initiative Proposition 5.)



98007

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, that invalidity may not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added November 3, 1998, by initiative Proposition 5.)



98008

The Governor is authorized and directed to execute any documents that may be necessary to implement this chapter.

(Added November 3, 1998, by initiative Proposition 5.)



98009

The provisions of the Gaming Compact set forth in Section 98004 are hereby incorporated into state law, and all gaming activities, including but not limited to gaming devices, authorized therein are expressly declared to be permitted as a matter of state law to any Indian tribe entering into the Gaming Compact in accordance with this chapter.

(Added November 3, 1998, by initiative Proposition 5.)



98010

Nothing in this chapter may be construed to limit the ability of a federally recognized Indian tribe to request that a Tribal-State compact be negotiated with the state on terms that are different from those set forth in the Gaming Compact under this chapter, or the ability of the state to engage in those negotiations and to reach agreement under IGRA. Nothing in this chapter may be construed to mean that, in offering the Gaming Compact to Indian tribes in California under Section 98004, and, except for assessments by the state as provided therein of such amounts as are necessary to defray its costs of regulating activities as provided under the Gaming Compact, (a) the state is imposing any tax, fee, charge, or other assessment upon an Indian tribe or upon any other person or entity authorized by an Indian tribe as a condition to engaging in a class III activity, or (b) the state is refusing to enter into Tribal-State compact negotiations based upon the lack of authority of the state, or of any political subdivision of the state, to impose such a tax, fee, charge, or other assessment.

(Added November 3, 1998, by initiative Proposition 5.)



98011

No amendment to the Gaming Compact as provided for therein or under this chapter requires further approval by the Legislature or the electorate.

(Added November 3, 1998, by initiative Proposition 5.)



98012

This chapter may be amended by a two-thirds vote of the Legislature, but only to further the purposes of this Act.

(Added November 3, 1998, by initiative Proposition 5.)









TITLE 17 - CALIFORNIA FISCAL RECOVERY FINANCING ACT

CHAPTER 1 - General Provisions

99000

This title shall be known and may be cited as the California Fiscal Recovery Financing Act.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99001

It is the intent of the Legislature in enacting this title to provide for an efficient, equitable, and economical means of funding the accumulated budget deficit in order to preserve public education and critical health and safety programs.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99002

The Legislature finds and declares as follows:

(a) The bonds authorized to be issued by the authority under this title, and any ancillary obligations entered into with respect to the bonds, are not a debt or liability of the state subject to Section 1 of Article XVI of the California Constitution. The appropriation, if any, by the Legislature of special sales tax revenues to the California Fiscal Recovery Financing Authority created in Section 99004 is not payment on a debt or liability of the state subject to Section 1 of Article XVI of the California Constitution.

(b) Temporary special sales tax revenues deposited in the Fiscal Recovery Fund created in Section 99008 do not constitute General Fund revenues for the purposes of Section 8 of Article XVI of the California Constitution or any other provision of law.

(c) It is the intent of the Legislature that the moneys deposited in the Fiscal Recovery Fund shall not be available for any purpose other than payment of the principal, interest, premium, if any, and replenishment of reserves of the bonds, payment of ancillary obligations, or payment of administrative expenses of the California Fiscal Recovery Financing Authority.

(d) It is the intent of the Legislature that the proceeds of the bonds issued pursuant to this title shall be used solely to eliminate the accumulated budget deficit identified as of June 30, 2003, or to refund outstanding bonds issued for that purpose. It is further the intent of the Legislature that any bonds issued pursuant to this title, and any ancillary obligations entered into in relation to those bonds, be repaid in the shortest practicable time consistent with favorable bond ratings and marketing considerations. Any legislation that results in an extension of the period during which the additional special sales taxes provided for in Sections 6051.5 and 6201.5 of the Revenue and Taxation Code are imposed beyond the time necessary to satisfy any obligations incurred to eliminate the accumulated budget deficit identified as of June 30, 2003 shall be deemed to be an increase in taxes requiring a two-thirds vote of each house of the Legislature.

(e) It is the intent of the Legislature that the only appropriation made by this title is set forth in subdivision (d) of Section 99008.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99003

Unless the context requires otherwise, the following definitions shall govern the construction of this title:

(a) “Accumulated budget deficit” means the estimated negative balance, excluding any projected deficit financing proceeds, of the Special Fund for Economic Uncertainties as of June 30, 2003, as certified by the Director of Finance prior to the issuance of any bonds pursuant to this title.

(b) “Ancillary obligation” means the obligation of the authority under any of the following, entered into by the authority in connection with any bonds issued under this title:

(1) A credit enhancement or liquidity agreement, including any credit enhancement or liquidity agreement in the form of bond insurance, letter of credit, standby bond purchase agreement, reimbursement agreement, liquidity facility, or other similar arrangement.

(2) A remarketing agreement.

(3) An auction agent agreement.

(4) A broker-dealer agreement or other agreement relating to the marketing of the bonds.

(5) An interest rate or other type of swap or hedging contract.

(6) An investment agreement, forward purchase agreement, or similar structured investment contract.

(c) “Authority” means the California Fiscal Recovery Financing Authority created by Section 99004.

(d) “Available revenues” means the special sales tax revenues appropriated pursuant to this title by the Legislature to pay principal, interest, premium, if any, replenishment of reserves, and any related costs on the bonds issued pursuant to this title or to pay amounts relating to any ancillary obligations, together with any reserves or other amounts that have been deposited with the trustee to pay the bonds or to pay ancillary obligations and any investment earnings on any of those funds. Notwithstanding any other provision of law, the Legislature shall not be obligated to appropriate or otherwise make available any other funds to pay the bonds or to pay ancillary obligations.

(e) “Board” means the State Board of Equalization.

(f) “Bonds” means any bonds, notes, bond anticipation notes, interim certificates, debentures, or similar instruments issued by the authority pursuant to this title.

(g) “Fiscal Recovery Fund” means the special fund created by Section 99008.

(h) “Indenture” means any resolution, trust agreement, indenture, certificate, or other instrument authorizing the issuance of bonds by the authority pursuant to this title, and providing for their security and repayment.

(i) “Special sales tax revenues” means the proceeds of that portion of the sales and use tax temporarily imposed by the state pursuant to Section 6051.5 or 6201.5 of the Revenue and Taxation Code.

(j) “Trustee” means the Treasurer or a bank or trust company within or without the state acting as trustee for any issue of bonds under this title and, if there is more than one issue of bonds, shall refer to the trustee for each issue of bonds respectively. In the event there are cotrustees for an issue of bonds, “trustee” shall refer to those cotrustees collectively.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)






CHAPTER 2 - California Fiscal Recovery Financing Authority

99004

(a) The California Fiscal Recovery Financing Authority is hereby created in state government solely for the purpose of the issuance and sale of the bonds and ancillary obligations authorized by this title and the performance of any necessary obligations related thereto. The authority is a public instrumentality of the state, and the exercise by the authority of the powers granted in this title is deemed and held to be the performance of an essential public function.

(b) (1) The authority consists of all of the following members:

(A) The Governor or his or her designee.

(B) The Director of Finance.

(C) The Treasurer.

(D) The Controller.

(E) The Secretary of Business, Transportation and Housing.

(F) The Director of General Services.

(G) The Director of Transportation.

(2) Notwithstanding Section 7.5 or any other provision of law, any member may designate a deputy to act as that member in his or her place and stead for all purposes, as though the member were personally present.

(3) The Legislature finds and declares that each member of the authority has previously acted as a member of a similar state agency or authority that issues revenue bonds and a finance committee that issues general obligation bonds, and has duties in relation to the payment of the accumulated budget deficit.

(c) A majority of the members of the authority shall constitute a quorum of the authority and may act for the authority.

(d) The Director of Finance shall serve as chairperson of the authority.

(e) The Attorney General shall be the legal counsel for the authority. With the approval of the Attorney General, the authority may employ any legal counsel that in its judgment is necessary or advisable to enable it to carry out its duties and functions, including, but not limited to, the employment of any bond counsel deemed advisable in connection with the issuance and sale of bonds.

(f) A member, officer, or agent of the authority shall not be subject to personal liability on any bonds or ancillary obligations or other obligations issued or entered into under this title or for any acts or omissions of members, officers, or agents in carrying out the powers and duties conferred by this title.

(g) The members of the authority shall serve without compensation.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99005

The authority may do all of the following:

(a) Sue and be sued.

(b) Issue taxable or tax-exempt bonds for the purpose of funding the accumulated budget deficit and paying costs related thereto, including, but not limited to, reserves, capitalized interest, costs of obtaining or entering into any ancillary obligations, and costs of issuance, or for the purpose of refunding any bonds previously issued pursuant to this title and paying the costs related thereto.

(c) Enter into ancillary obligations and other contracts deemed necessary or appropriate by the authority in connection with any bonds issued under this title.

(d) Establish the terms and conditions for the financing program undertaken pursuant to this title.

(e) Employ or contract for any services, including, but not limited to, consulting services and legal services authorized pursuant to subdivision (e) of Section 99004, or engage other agents or advisers in connection with the financing program, as deemed necessary by the authority.

(f) In addition to all other powers specifically granted in this title, do all things necessary or convenient, including the delegation of necessary duties to the Director of Finance, as chairperson, and to the Treasurer, as agent for sale of the bonds, to carry out the powers and purposes of this title.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99006

(a) The Director of Finance shall, as chairperson of the authority, take all actions necessary to have included in the annual Governor’s Budget for each fiscal year in which the Fiscal Recovery Fund is in existence and any bonds or ancillary obligations remain outstanding, an appropriation of the special sales tax revenues received in that fiscal year to pay those obligations. The director shall further use his or her best efforts to have included in the annual Budget Bill or another bill separate from the annual Budget Bill, for each fiscal year in which the Fiscal Recovery Fund is in existence and any bonds or ancillary obligations remain outstanding, an appropriation of the special sales tax revenues received in that fiscal year for the purposes of this title. The director shall notify the trustee and, if the trustee is not the Treasurer, notify the Treasurer, in each applicable year of the actions taken pursuant to this subdivision, including providing copies of the Governor’s Budget and either the annual Budget Bill or other bill proposing an appropriation of the special sales tax revenue.

(b) The Director of Finance shall notify the Treasurer, the trustee, and the board when, in each case, (1) and (2) of the following events have occurred:

(1) Any of the following has occurred:

(A) All bonds issued pursuant to this title and all related ancillary obligations have been paid or retired.

(B) Payment of the principal of and interest on all bonds issued pursuant to this title and ancillary obligations have been irrevocably provided for pursuant to the indenture and no bonds are deemed “outstanding” pursuant to the indenture.

(C) The Fiscal Recovery Fund holds sufficient funds to pay the principal of, and interest to final maturity on, all bonds issued pursuant to this title that are outstanding and to pay all ancillary obligations, if those funds were appropriated for that purpose by the Legislature.

(D) No bonds were issued pursuant to this title and the Director of Finance, as chairperson of the authority, announces that no bonds will be issued pursuant to this title.

(2) Any of the following has occurred:

(A) All bonds issued pursuant to Title 18 (commencing with Section 99050) and all ancillary obligations relating thereto have been paid or retired.

(B) Payment of the principal of and interest on all of those bonds and the payment of ancillary obligations identified in subparagraph (A) has been irrevocably provided for pursuant to the related resolution and no bonds or ancillary obligations are deemed “outstanding” pursuant to that resolution.

(C) The Fiscal Recovery Fund holds sufficient funds to pay the principal of, and interest to final maturity on, all of the bonds and to pay ancillary obligations identified in subparagraph (A) that are outstanding.

(D) The Economic Recovery Bond Act was not approved by the voters.

(c) Notwithstanding any other provision of law, Section 5924 shall not apply to payment of any fees or costs of any ancillary obligations entered into by the authority or the Treasurer in connection with any bonds issued pursuant to this title.

(d) For purposes of subdivision (d) of Section 6051.5, and subdivision (d) of Section 6201.5, of the Revenue and Taxation Code, and Section 99010 of this code, notification pursuant to subdivision (b) shall be deemed to be given by the Director of Finance only when the notifications described in both paragraph (1) and paragraph (2) of subdivision (b) have been given.

(Amended by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 1.5. Effective December 12, 2003. Operative March 3, 2004, pursuant to Sec. 8 of Ch. 2.)



99007

Section 10295 of, and Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of, the Public Contract Code do not apply to agreements entered into by the authority or any individual to whom the authority delegates contracting authority in connection with the sale of bonds or other matters authorized under this title.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)






CHAPTER 3 - Fiscal Recovery Fund

99008

(a) The Fiscal Recovery Fund is hereby created as a special fund in the State Treasury.

(b) Moneys in the Fiscal Recovery Fund shall be invested in the Surplus Money Investment Fund, except as otherwise provided in a resolution adopted pursuant to Title 18 (commencing with Section 99050), and any income from that investment shall be credited to the Fiscal Recovery Fund.

(c) (1)  Except for funds appropriated pursuant to subdivision (d), amounts in the Fiscal Recovery Fund, together with earnings thereon, shall be available solely for the purposes set forth in subdivision (c) of Section 99002 upon appropriation by the Legislature in each fiscal year. Upon an appropriation, if any, by the Legislature for the purposes specified in subdivision (c) of Section 99002 in a fiscal year, for the balance of that fiscal year all appropriated moneys then held or to be received in the Fiscal Recovery Fund for that purpose shall constitute available revenues and shall be disbursed to the trustee not less frequently than once per month. Available revenues shall belong to the authority, absolutely and unconditionally, and without any right of setoff, recoupment, or counterclaim.

(2) Paragraph (1) and subdivision (d) shall become inoperative on the date on which all bonds and ancillary obligations issued pursuant to this title are not outstanding, as certified by the Director of Finance pursuant to paragraph (1) of subdivision (b) of Section 99006. On and after the date on which paragraph (1) and subdivision (d) become inoperative, the Fiscal Recovery Fund shall be used solely for the purpose set forth in Section 99072 and, as provided in Section 99072, shall be continuously appropriated for that purpose.

(d) Notwithstanding Section 13340, an amount not to exceed one million dollars ($1,000,000) per fiscal year is hereby continuously appropriated from the Fiscal Recovery Fund to the authority, without regard to fiscal years, sufficient to pay administrative costs as approved by the Director of Finance.

(Amended by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 2. Effective December 12, 2003. Operative March 3, 2004, pursuant to Sec. 8 of Ch. 2.)



99009

Moneys held in the Fiscal Recovery Fund may not be borrowed by, or available for transfer to, the General Fund pursuant to Section 16310 or any similar authority, or the General Cash Revolving Fund pursuant to Section 16381 or any similar authority.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99010

The Fiscal Recovery Fund may not be terminated until the Director of Finance provides the notification described in subdivision (b) of Section 99006. Notwithstanding any limitations contained in this title on the use of moneys in the Fiscal Recovery Fund and the interest earnings thereon, after the Director of Finance has provided that notification, and the board has ceased to collect the special sales tax revenues, any amounts remaining in the fund shall be disbursed as provided in an appropriation bill enacted by the Legislature, including, but not limited to, providing for a rebate to taxpayers of the excess special sales tax revenues collected.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)






CHAPTER 4 - Bond Provisions

99011

(a) The authority, at any time or from time to time, upon the request of the Director of Finance, may issue bonds for the purposes set forth in subdivision (b) of Section 99005. Each issue of bonds may be in an amount sufficient to provide for the funding of all or a portion of the accumulated budget deficit, for funding any necessary reserves and capitalized interest, for obtaining or entering into any ancillary obligations deemed necessary or desirable by the authority, for paying costs of issuance of the bonds as approved by the Director of Finance, or for refunding any bonds previously issued by the authority.

(b) Bonds issued pursuant to this title, and any ancillary obligations entered into with respect to those bonds, are not a debt or liability of the state or of any political subdivision thereof or a pledge of the full faith and credit of the state or of any political subdivision thereof, and shall be payable by the authority solely from available revenues. Notwithstanding any other provision of law, the Legislature is not obligated to appropriate special sales tax revenues or any other funds or otherwise make any other funds available to pay debt service on the bonds or to pay ancillary obligations issued or entered into pursuant to this title. All bonds shall contain on the face thereof a statement to the effect that the bonds are a special obligation of the authority payable solely from available revenues, including moneys deposited in the Fiscal Recovery Fund, if and to the extent appropriated in each fiscal year for that purpose by the Legislature; that the Legislature is not obligated to make such an appropriation or to provide any other funds for the repayment of the bonds; that neither the state nor any political subdivision thereof, except the authority to the extent provided in this subdivision, is obligated to pay the bonds or the interest thereon; that neither the full faith and credit nor the taxing power of the state or any political subdivision thereof is pledged to the payment of the principal of or interest on the bonds; and that the authority has no taxing power.

(c) (1) On request of the Director of Finance, the authority may issue bond anticipation notes, payable within a period not to exceed two years, from the proceeds of the sale of bonds or from available revenues, or both, as provided in the indenture pertaining to the bond anticipation notes.

(2) Notwithstanding paragraph (1), if bonds that are not bond anticipation notes have not been issued at the maturity date of an issue of bond anticipation notes, the authority may renew those notes from time-to-time, provided the final maturity date of any such renewal notes shall not be later than six years from the date of initial issuance of a series of bond anticipation notes. The authority may not renew any bond anticipation notes after issuance of bonds in an amount sufficient to refund those notes.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99012

(a) The indenture may provide any or all of the following for the bonds:

(1) The form of the bonds, which may be issued as serial bonds, term bonds, or installment bonds, or any combination thereof.

(2) The date or dates to be borne by the bonds.

(3) The time or times of maturity of the bonds.

(4) The interest, fixed or variable, to be borne by the bonds.

(5) The time or times that the bonds shall be payable.

(6) The denominations, form, and registration privileges of the bonds.

(7) The manner of execution of the bonds.

(8) The place or places the bonds are payable, which may include one or more paying agents within or outside of the state.

(9) The terms of redemption, tender, or purchase of the bonds.

(10) The establishment of funds and accounts to be held by a trustee to provide for payment or security for the bonds or ancillary obligations or related costs.

(11) Any other terms and conditions deemed necessary by the authority.

(b) Pursuant to Section 5702, the Treasurer shall serve as agent for the offer and sale of the bonds. The bonds may be sold at either a competitive or negotiated sale, at the time or times, at a premium or a discount, or with neither, and with all other terms and conditions that the Treasurer, in his or her capacity as agent for sale of state bonds, shall determine.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99013

The proceeds of the bonds, exclusive of amounts required to be held by the authority for reserves, capitalized interest, or costs of issuance and ancillary obligations, as authorized by subdivision (a) of Section 99011, shall be deposited in the General Fund to fund all or a portion of the accumulated budget deficit, or shall be used to refund bonds previously issued pursuant to this title.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99014

(a) At the discretion of the authority, any bonds issued pursuant to this title may be secured by an indenture by and between the authority and a trustee. The indenture may contain any provision to protect and enforce the rights and remedies of the bond owners that is reasonable and proper and not in violation of law. The indenture may set forth the rights and remedies of the bond owners and of the trustee or trustees and may restrict the individual right of action by bond owners.

(b) Any trust funds or accounts created by the indenture may be held outside the State Treasury. Available revenues deposited in a trust fund or account held outside the State Treasury are hereby pledged to secure the bonds and ancillary obligations, subject to application for the purposes and pursuant to the terms set forth in the indenture. The available revenues so pledged shall immediately be subject to the lien of the pledge without filing, physical delivery, or other act, and the lien of the pledge shall be superior to all other claims and liens of any kind whatsoever.

(c) In addition to the requirements of subdivisions (a) and (b), any indenture described in this section may contain any other provisions the authority may deem reasonable and proper for the security of the bond owners.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99015

(a) The authority may provide for the issuance of bonds any portion of which is to be used for the purpose of refunding outstanding bonds, including the payment of the principal thereof and interest and redemption premiums, if any, thereon. The proceeds of bonds issued to refund any outstanding bonds may be applied to the retirement of those outstanding bonds at maturity, or the redemption, on any redemption date, or purchase of the outstanding bonds prior to maturity, upon the terms and subject to the conditions the authority shall deem advisable.

(b) Notwithstanding any other provision of this title, the authority may not issue refunding bonds with a final maturity date later than the final maturity date of the series of bonds being refunded, unless the Legislature has adopted legislation by a two-thirds vote of each house, extending the imposition of a special sales tax or taxes to provide for payment of the refunding bonds. This subdivision shall not apply to bonds issued to refund bond anticipation notes issued pursuant to subdivision (c) of Section 99011.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99016

The exercise of the powers granted by this title shall be in all respects for the benefit of the people of the state. Any and all bonds issued by the authority, their transfer, and the income therefrom, shall at all times be free from taxation of every kind by the state and by all political subdivisions of the state.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)






CHAPTER 5 - Miscellaneous Provisions

99017

This title, being necessary for the health, welfare, and safety of the people of the state, shall be liberally construed to effect its purposes.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99018

This title shall be deemed to provide a complete, additional, and alternative method for doing the things authorized in its provisions, and shall be regarded as supplemental and additional to the powers conferred by other laws. The sale and issuance of bonds, the application of proceeds to the funding of the accumulated budget deficit, and the refunding of prior bonds and the entering into of any ancillary obligation under this title, are not required to comply with the requirements of any other state or local law applicable to the issuance of bonds or ancillary obligations. The purposes authorized in subdivision (c) of Section 99002 may be effectuated and bonds are authorized to be issued for any of those purposes, notwithstanding that any other state or local law may provide for those purposes or for the issuance of bonds for the same or similar purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any other state or local law.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99019

Bonds issued pursuant to this title are a legal investment for any state special fund or trust fund, notwithstanding any provision of state or local law limiting the investments that may be made by the fund. The bonds shall be legal investments in which all public officers and public bodies of the state and its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking institutions, including savings and loan associations, building and loan associations, trust companies, savings banks and savings associations, investment companies, and other persons carrying on banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all persons authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The bonds may be used by any such private financial institution, person, or association as security for public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is authorized by law, including deposits to secure public funds.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99020

(a) The authority may bring an action to determine the validity of any bonds to be issued, or ancillary obligations and other contracts to be entered into, under this title pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. For the purposes of Section 860 of the Code of Civil Procedure, any action initiated pursuant to this section shall be brought in the Superior Court in the County of Sacramento.

(b) Any action brought to enforce any provision of this title shall be brought in the Superior Court in the County of Sacramento and shall have priority over civil matters not themselves having priority.

(c) Notwithstanding any other provision of law, the exclusive means to obtain review of a superior court judgment entered in an action brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any bonds to be issued, or ancillary obligations or other contracts to be entered into, under this title shall be by petition to the Supreme Court for writ of review. Any such petition shall be filed within 15 days following the notice of entry of the superior court judgment, and no extension of that period may be allowed. If no petition is filed within the time allowed therefor, or the petition is denied, with or without opinion, the decision of the superior court shall be final and enforceable as provided in subdivision (a) of Section 870 of the Code of Civil Procedure. In any case in which a petition has been filed within the time allowed therefor, the Supreme Court shall make any orders it deems proper in the circumstances. If no answering party appeared in the superior court action, the only issues that may be raised in the petition are those related to the jurisdiction of the superior court.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 2. Effective October 28, 2003.)



99040

The Director of Finance shall immediately notify the Joint Legislative Budget Committee, the Executive Officer of the Franchise Tax Board, the Executive Director of the State Board of Equalization, and the Director of the Department of Motor Vehicles when and if an amendment to the California Constitution is approved at a statewide election held during the 2009 calendar year, that limits the total amount that, under Section 20 of Article XVI of the California Constitution, may be transferred by statute from the Budget Stabilization Account, or any successor to that account, to the General Fund.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 18, Sec. 1. Effective February 20, 2009.)



99047

The Director of Finance shall immediately notify the Joint Legislative Budget Committee, the Executive Director of the State Board of Equalization, and the Controller upon the occurrence of a legislative or administrative action that does any of the following effective prior to July 1, 2012:

(a) Transitions any enrollee in the Healthy Families Program pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code to the Medi-Cal program under Chapter 7 (commencing with Section 14000) and Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code or any other state program. For the purpose of this section, a “transition” shall not include the enrollment of a Healthy Families Program enrollee into Medi-Cal or any other state program based upon Medi-Cal or any other state program eligibility criterion as it exists at the time of enactment.

(b) Transfers any administrative functions for the Healthy Families Program, including, but not limited to, eligibility processing and health care service delivery, away from the Managed Risk Medical Insurance Board or vendors with whom the Managed Risk Medical Insurance Board chooses to contract for performance of these functions.

(c) Ceases operation of, or repeals, the Healthy Families Program pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code.

(d) Ceases operation of, or repeals authorization for, the Managed Risk Medical Insurance Board.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 11, Sec. 1. Effective September 16, 2011. Conditionally inoperative as provided in Sec. 92 of Ch. 11.)









TITLE 18 - THE ECONOMIC RECOVERY BOND ACT

CHAPTER 1 - General Provisions

99050

(a) This title shall be known and may be cited as the Economic Recovery Bond Act.

(b) The Legislature finds and declares that it is essential to the public welfare that an efficient, equitable, and alternative source of funding be established in order to preserve public education and critical health and safety programs that otherwise could not be funded in light of the accumulated state budget deficit, and that securing the availability of the proceeds of the bonds proposed to be issued and sold pursuant to this title is the most efficient, equitable, and economical means available.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99051

As used in this title, the following terms have the following meanings:

(a) (1) “Accumulated state budget deficit” has the same meaning as in Section 1.3 of Article XVI of the California Constitution.

(2) The amount referred to in paragraph (1) shall be as certified by the Director of Finance.

(b) “Ancillary obligation” means an obligation of the state entered into in connection with any bonds issued under this title, including the following:

(1) A credit enhancement or liquidity agreement, including any credit enhancement or liquidity agreement in the form of bond insurance, letter of credit, standby bond purchase agreement, reimbursement agreement, liquidity facility, or other similar arrangement.

(2) A remarketing agreement.

(3) An auction agent agreement.

(4) A broker-dealer agreement or other agreement relating to the marketing of the bonds.

(5) An interest rate or other type of swap or hedging contract.

(6) An investment agreement, forward purchase agreement, or similar structured investment contract.

(c) “Committee” means the Economic Recovery Financing Committee created pursuant to Section 99055.

(d) “Fund” means the Economic Recovery Fund created pursuant to Section 99060.

(e) “Resolution” means any resolution, trust agreement, indenture, certificate, or other instrument authorizing the issuance of bonds pursuant to this title and providing for their security and repayment.

(f) “Trustee” means the Treasurer or a bank or trust company within or without the state acting as trustee for any issue of bonds under this title and, if there is more than one issue of bonds, the term means the trustee for each issue of bonds, respectively. If there are cotrustees for an issue of bonds, “trustee” means those cotrustees collectively.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)






CHAPTER 2 - Economic Recovery Financing Committee

99055

(a) Solely for the purpose of authorizing the issuance and sale pursuant to the State General Obligation Bond Law of the bonds authorized by this title and the making of those determinations and the taking of other actions as are authorized by this title, the Economic Recovery Financing Committee is hereby created. For purposes of this title, the Economic Recovery Financing Committee is “the committee” as that term is used in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2).

(b) The committee consists of all of the following members:

(1) The Governor or his or her designee.

(2) The Director of Finance.

(3) The Treasurer.

(4) The Controller.

(5) The Director of the Governor’s Office of Business and Economic Development.

(6) The Director of General Services.

(7) The Director of Transportation.

(c) Notwithstanding any other provision of law, any member may designate a deputy to act as that member in his or her place and stead for all purposes, as though the member were personally present.

(d) The Legislature finds and declares that each member of the committee has previously acted as a member of a similar finance committee.

(e) A majority of the members of the committee shall constitute a quorum of the committee and may act for the committee.

(f) The Director of Finance shall serve as chairperson of the committee.

(Amended by Stats. 2013, Ch. 353, Sec. 110. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353. Note: The addition of this section by Stats. 2003, 5th Ex., Ch. 2, was approved on March 2, 2004, by adoption of Prop. 57.)






CHAPTER 3 - Economic Recovery Fund

99060

(a) The proceeds of bonds issued and sold pursuant to this title shall be deposited in the Economic Recovery Fund, which is hereby established in the State Treasury.

(b) Moneys in the fund shall be invested in the Surplus Money Investment Fund, and any income from that investment shall be credited to the fund.

(c) Except for amounts necessary to pay costs of issuance, administrative costs, and any other costs payable in connection with the bonds, and to retire or refund bonds issued and sold pursuant to this title or bonds issued and sold under Title 17 (commencing with Section 99000), the remaining balance of the fund, as determined by the committee, shall be transferred to the General Fund to fund the purposes set forth in this title.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99062

Out of the first money realized from the sale of bonds as provided in this chapter, there shall be redeposited in the General Obligation Bond Expense Revolving Fund, established by Section 16724.5, the amount of all expenditures made for purposes specified in that section, and this money may be used for the same purpose and repaid in the same manner whenever additional bond sales are made.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99064

The proceeds of the bonds issued and sold pursuant to this chapter shall be available for the purpose of providing an efficient, equitable, and economical means of doing both of the following:

(a) Funding the accumulated state budget deficit, which may be accomplished in part by refunding or repaying bonds issued pursuant to Title 17 (commencing with Section 99000).

(b) Paying costs relating to the issuance of bonds under this title, including, but not limited to, providing reserves, capitalized interest, and the costs of obtaining or entering into any ancillary obligation, costs associated with the repayment or refunding of the fiscal recovery bonds issued pursuant to Title 17 (commencing with Section 99000), and administrative and other costs associated with implementing the purposes of this title.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)






CHAPTER 4 - Bond Provisions

99065

(a) Subject to subdivision (b), bonds in the total amount of fifteen billion dollars ($15,000,000,000), not including the amount of any refunding bonds issued in accordance with Section 99075, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this title and to reimburse the General Obligation Bond Expense Revolving Fund, pursuant to Section 16724.5. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable. Additionally, the bonds, when sold, shall be secured by a pledge of revenues and any other amounts in the Fiscal Recovery Fund created pursuant to Section 99008. The bonds may be secured by different lien priorities on amounts in the Fiscal Recovery Fund.

(b) The amount of bonds that may be issued and sold pursuant to subdivision (a) shall be reduced by the amount of bonds issued pursuant to Title 17 (commencing with Section 99000), and by the amount of bonds issued pursuant to the California Pension Obligation Financing Act (Chapter 7 (commencing with Section 16910) of Part 3 of Division 4 of Title 2), except to the extent those bonds will be retired, defeased, or redeemed with the proceeds of bonds authorized by this title.

(c) Pursuant to this section, the Treasurer shall sell the bonds authorized by the committee. The bonds shall be sold upon the terms and conditions specified in a resolution to be adopted by the committee pursuant to Section 16731 and Section 99070. Whenever the committee deems it necessary for an effective sale of the bonds, the committee may authorize the Treasurer to sell any issue of bonds at less than their par value. Notwithstanding Section 16754.3, the discount with respect to any issue of the bonds shall not exceed 3 percent of the par value thereof, net of any premium.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99066

The bonds authorized by this title shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2), and all of the provisions of that law, except subdivisions (a) and (b) of Section 16727 or any other provision in that law that is inconsistent with the terms of this title, apply to the bonds and to this title and are hereby incorporated in this title as though set forth in full in this title.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99067

For purposes of this title, the Department of Finance is designated the “board” as that term is used in the State General Obligation Bond Law.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99069

Notwithstanding any other provision of this title, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this title that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes subject to designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and for the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds that is required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99070

(a) (1) The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this title in order to carry out the purposes of this title and, if so, the amount of bonds to be issued and sold, the times at which the proceeds of the bonds authorized by this title shall be required to be available, and those other terms and conditions for the bonds authorized by this title as it shall determine necessary or desirable.

(2) In addition to all other powers specifically granted in this title and the State General Obligation Bond Law, the committee may do all things necessary or convenient to carry out the powers and purposes of this title, including the approval of any indenture and any ancillary obligation relating to those bonds, and the delegation of necessary duties to the chairperson, and to the Treasurer as agent for sale of the bonds.

(3) The committee shall determine the amount of the bonds to be issued so that the net proceeds of the bonds issued to fund the accumulated budget deficit, when added to the net proceeds of any bonds issued pursuant to Title 17 (commencing with Section 99000) for that purpose, exclusive of bonds issued pursuant to this title for the purpose of refunding bonds issued pursuant to this title or Title 17 (commencing with Section 99000), will not exceed fifteen billion dollars ($15,000,000,000) in the aggregate. Nothing in this section shall be construed to limit the ability of the committee to authorize the issuance of any amount of bonds that it shall determine necessary or appropriate to accomplish the purposes of this title, including the refunding or redemption of the bonds issued pursuant to Title 17 (commencing with Section 99000), subject to the limit on the total amount of bonds set forth in Section 99065.

(b) Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time. In addition to all other powers specifically granted in this title and the State General Obligation Bond Law, the committee may do all things necessary or convenient, including the delegation of necessary duties to the chairperson and to the Treasurer as agent for sale of the bonds, to carry out the powers and purposes of this title.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99071

The principal of and interest on the bonds and the payment of any ancillary obligations shall be payable from and secured by a pledge of all state sales and use tax revenues in the Fiscal Recovery Fund established pursuant to Section 99008 and any earnings thereon. To the extent that moneys in the Fiscal Recovery Fund are deemed insufficient to make these payments, pursuant to an estimate certified by the Director of Finance and approved by the committee, there shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds and the payment of any ancillary obligations for which payment is authorized by this title and for which the full faith and credit of the state has been pledged. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99072

(a) Notwithstanding Section 13340, there is hereby continuously appropriated from the Fiscal Recovery Fund established pursuant to Section 99008 an amount that will equal the total of the following:

(1) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold as described in Section 99070, as the principal and interest become due and payable, together with any amount necessary to satisfy any reserve and coverage requirements in the resolution.

(2) The sum necessary to pay any ancillary obligations entered into in connection with the bonds.

(3) Any trustee and other administrative costs incurred in connection with servicing the bonds and ancillary obligations.

(4) Redemption, retirement, defeasance or purchase of any bonds as authorized by the committee prior to their stated maturity dates.

(b) Notwithstanding Section 13340, if the funds appropriated by subdivision (a) are estimated to be insufficient to meet the requirement specified in paragraphs (1) to (4), inclusive, of subdivision (a), as approved pursuant to Section 99071, there is hereby continuously appropriated from the General Fund, for the purposes of this chapter, an amount that will provide sufficient revenues to meet whatever requirements specified in paragraphs (1) to (4), inclusive, of subdivision (a) cannot be met from revenues appropriated from the Fiscal Recovery Fund.

(c) The sales and use tax revenues received pursuant to Sections 6051.5 and 6201.5 of the Revenue and Taxation Code and deposited into the Fiscal Recovery Fund are hereby irrevocably pledged to the payment of principal and interest on the bonds issued pursuant to this title, to payment of any ancillary obligations, and to costs necessary for servicing and administering the bonds and ancillary obligations. The Legislature may elect to deposit additional revenues in the Fiscal Recovery Fund. The pledge of this subdivision shall vest automatically upon execution and delivery of any resolution or agreement relating to ancillary obligations, without the need for any notice or filing in any office or location.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99074

All money deposited in the Economic Recovery Fund that is derived from accrued interest on bonds sold shall be reserved in that fund and shall be available for transfer to the Fiscal Recovery Fund as a credit to expenditures for bond interest.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99075

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2, which is a part of the State General Obligation Bond Law. Approval by the electors of the state for the issuance of the bonds described in this title shall include approval of the issuance of any bonds issued to refund any bonds originally issued under this title or any previously issued refunding bonds.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99076

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this title are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)



99077

The state hereby pledges and agrees with the holders of any bonds issued pursuant to this title that it will not reduce the rate of imposition of either of the taxes imposed pursuant to Sections 6051.5 and 6201.5 of the Revenue and Taxation Code, which generate the revenue deposited in the Fiscal Recovery Fund.

(Added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 3. Approved March 2, 2004, by adoption of Proposition 57.)









TITLE 20 - INTERNATIONAL RELATIONS

CHAPTER 1 - General Provisions

99500

(a) The Governor is the primary state officer representing California’s interest in international affairs, to the extent that representation is not in conflict with federal law or the California Constitution, and except as otherwise specified in this title, to the extent this title is not in conflict with federal law or the California Constitution.

(b) The Lieutenant Governor is the Chair of the California Commission for Economic Development, to improve trade opportunities for California. The Legislature finds that the commission has developed international partnerships that provide venues for foreign companies to do business in the state and for California-based companies to access foreign markets.

(c) The Attorney General is the chief law officer of California and as such assists the federal government in defending against international challenges to California laws.

(d) The Secretary of State oversees the International Business Relations Program, which aims to develop stronger connections between the international business community and the state by assisting foreign business entities with the various filing processes and procedures in California.

(e) The Department of Food and Agriculture is the primary state agency for the promotion of California agriculture, fish, and forest exports.

(f) The Natural Resources Agency and the California Environmental Protection Agency are the primary state agencies for the promotion of international exchange of environmental protection technologies, alternative energy technologies, and the promotion of the transfer of environmental technology to and from the state.

(g) The Governor’s Office of Business and Economic Development is the primary state agency responsible for international trade and investment activities in areas other than those covered by the Department of Food and Agriculture.

(h) Subdivisions (a) to (f), inclusive, are declaratory of, and do not constitute a change in, existing law.

(Amended by Stats. 2012, Ch. 294, Sec. 12. Effective September 11, 2012.)



99501

(a) (1) The state point of contact, within the executive branch, acts, in compliance with federal practice, as the liaison between the state and the Office of the United States Trade Representative on trade-related matters.

(2) The state point of contact who, in compliance with federal practice, receives updates from the federal government on trade policies, is often provided the opportunity to review and comment on ongoing trade negotiations.

(b) The state point of contact shall, in addition to any other duties assigned by the Governor, do all of the following:

(1) Promptly disseminate correspondence or information from the United States Trade Representative to the appropriate state agencies and departments and legislative committees.

(2) Work with the appropriate state agencies and departments, and the Legislature, to review the effects on the California environment, and California businesses, workers, and general lawmaking authority, of any proposed or enacted trade agreement provisions, and communicate those findings to the United States Trade Representative.

(3) Serve as liaison to the Legislature on matters of trade policy oversight.

(Added by Stats. 2006, Ch. 663, Sec. 3. Effective January 1, 2007.)



99502

(a) The Office of Planning and Research shall maintain and update, a full and comprehensive list of all state agreements made with foreign governments. The list shall be updated within 30 days of the effective date of each new agreement. The list shall include at least all of the following:

(1) The dates of enactment or approval and termination.

(2) The agency, department, board, commission, or other governmental entity responsible for implementation.

(3) Activities proposed.

(4) Expected outcomes.

(b) Agencies may separately maintain detailed information or reports on these activities as those agencies determine to be appropriate, but that information or those reports shall not be deemed to meet the requirements of this section.

(Added by Stats. 2006, Ch. 663, Sec. 3. Effective January 1, 2007.)



99503

(a) (1) All state employees working under the jurisdiction of an agency secretary shall, within 30 days of traveling out of the country on official state business provide, to the secretary to whom they report, a memorandum detailing dates of the trip, countries and localities visited, a description of attendees of any official meetings or events, and the goals, outcomes, and followup expected from the trip. However, attendance at formal conferences may be described in more general detail, including dates, location, types of groups represented in the audience, and general topics covered during the course of the conference.

(2) Except as provided in paragraphs (3) and (4), state employees who do not work within an agency structure shall report the information as described in paragraph (1) to the Governor’s office.

(3) Legislative employees shall provide the information as described in paragraph (1) to their respective Committee on Rules.

(4) State employees working under the jurisdiction of a constitutional officer shall provide the information as described in paragraph (1) to the constitutional officer to whom they report.

(5) Except as provided in paragraphs (3) and (4), state employees who undertake official state business that could impact California international trade or investment shall also provide a copy of the memorandum to the Director of the Governor’s Office of Business and Economic Development.

(b) Travel out of the country on official state business when the Governor, a Member of the Legislature, or a constitutional officer, or all of these persons, is present, is exempt from the requirements of subdivision (a).

(Amended by Stats. 2013, Ch. 352, Sec. 319. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 2 - California-Mexico Border Relations Council

99520

The Legislature finds and declares the following:

(a) The United States and Mexican economies have become increasingly integrated, particularly since the 1994 adoption of the North American Free Trade Agreement, or NAFTA.

(b) As the second largest United States exporter to Mexico, California has the potential to increase its exports at a faster pace and capitalize on Mexico’s growing economy.

(c) In 2012, the value of California’s exports to Mexico totaled $26.3 billion, equivalent to more than one and one-half times California’s trade with its closest trade partner Canada, at $17.2 billion, and almost twice its second closest trade partner, China, at $13.9 billion.

(d) The relationship between Mexico and California generates over $20.9 billion per year for California.

(e) According to the United States Chamber of Commerce, trade with Mexico in 2010 represented 692,240 California jobs, making California the state with the most trade-related jobs with Mexico in the United States. California is the second largest exporter to Mexico among the 50 states, ranking behind Texas.

(f) Among California’s international trading partners, only Mexico shares a border with California. In fact, California has four major international border crossings supporting the movement of both persons and goods: San Ysidro, Otay Mesa, Tecate, and Calexico. Of these, Otay Mesa and Calexico accommodate the largest volume of trade. Otay Mesa is the largest California crossing, ranking sixth in the nation. In 2010, these California gateways with Mexico moved $46.9 billion in merchandise.

(g) At issue is border crossing delays between Mexico and the United States along the Imperial County-Baja California border.

(h) In California, losses due to border crossing delays accounted for an estimated revenue loss of $1.16 billion and 25,000 jobs in 2008.

(i) While California remains the largest recipient of foreign domestic investment (FDI) in the United States, faster FDI is occurring elsewhere.

(j) Despite this critical economic relationship, California has not had a formal mechanism for the past decade devoted to maximizing trade, addressing challenges, and coordinating cross-border programs for trade development between the two countries. This has left California employers and businesses without formal access to Mexican government officials, a major disadvantage to California’s trade industries.

(k) In 2006, the Office of California-Mexico Affairs was established to further and develop favorable relations with Mexican states by cooperating with similar organizations and agencies situated within California, the United States, or Mexico. Important areas of activity include, but are not limited to, enhancing economic development opportunities among the participating states, improving working conditions and living standards, and fostering the protection and improvement of the environment in Mexico and California.

(l) To help carry out these duties the California-Mexico Border Relations Council was also established to identify new border priorities and fundable projects in the areas of infrastructure, trade, environment, health, and security while supporting current and ongoing activities such as the Border Governors Conference, trade missions, and border workgroups, and coordinating specific future projects with Mexico.

(m) It is critical for California that state agencies continue to address important United States-Mexico issues.

(n) Furthermore, California should maximize its economic relationship with Mexico to improve the state’s economy, to maximize the amount of exports, and create more California jobs.

(o) Therefore, the Legislature finds that California needs a formalized trade relationship with Mexico. Establishing an official trade relationship with Mexico will help ensure that the state can improve its global competitiveness and protect California industry, proactively support the expansion and location of businesses in California, provide international business assistance to California businesses, and support their entry and successful participation in the growing Mexican marketplace.

(p) The California-Mexico Border Relations Council provides a focal point in state government to serve as a clearinghouse for information and assistance to other state agencies that are involved with Mexico.

(Added by Stats. 2014, Ch. 716, Sec. 3. Effective January 1, 2015.)



99521

The following definitions shall govern the construction of this chapter:

(a) “Border” means the line of demarcation between California and Mexico.

(b) “Council” means the California-Mexico Border Relations Council.

(c) “Public agency” means a city, county, city and county, district, or the state or any agency or department of the state.

(Added by Stats. 2014, Ch. 716, Sec. 3. Effective January 1, 2015.)



99522

(a) The California-Mexico Border Relations Council is hereby established in state government. The council shall consist of the Director of the Governor’s Office of Business and Economic Development, the Secretary of the Natural Resources Agency, the Secretary for Environmental Protection, the Secretary of California Health and Human Services, the Secretary of Transportation, the Secretary of Food and Agriculture, and the Director of Emergency Services.

(b) The Secretary for Environmental Protection shall chair the council.

(Added by Stats. 2014, Ch. 716, Sec. 3. Effective January 1, 2015.)



99523

The council shall do all of the following:

(a) Coordinate activities of state agencies that are related to cross-border programs, initiatives, projects, and partnerships that exist within state government, to improve the effectiveness of state and local efforts that are of concern between California and Mexico.

(b) Establish policies to coordinate the collection and sharing of data related to cross-border issues between and among agencies.

(c) Identify and recommend to the Legislature changes in law needed to achieve the goals of this section.

(Added by Stats. 2014, Ch. 716, Sec. 3. Effective January 1, 2015.)



99524

Beginning January 1, 2008, the council shall submit a report to the Legislature on the council’s activities annually.

(Added by Stats. 2014, Ch. 716, Sec. 3. Effective January 1, 2015.)









TITLE 21 - THE CALIFORNIA SECURE CHOICE RETIREMENT SAVINGS TRUST ACT

100000

For purposes of this title, the following definitions shall apply:

(a) “Board” means the California Secure Choice Retirement Savings Investment Board.

(b) “California Secure Choice Retirement Savings Program” or “program” means a retirement savings program offered by the California Secure Choice Retirement Savings Trust.

(c) (1) “Eligible employee” means a person who is employed by an eligible employer.

(2) “Eligible employee” does not include:

(A) Any employee covered under the federal Railway Labor Act (45 U.S.C. Sec. 151), or any employee engaged in interstate commerce so as not to be subject to the legislative powers of the state, except insofar as application of this title is authorized under the United States Constitution or laws of the United States.

(B) Any employee covered by a valid collective bargaining agreement that expressly provides for a multiemployer Taft-Hartley pension plan.

(d) “Eligible employer” means a person or entity engaged in a business, industry, profession, trade, or other enterprise in the state, whether for profit or not for profit, excluding the federal government, the state, any county, any municipal corporation, or any of the state’s units or instrumentalities, that has five or more employees and that satisfies the requirements to establish or participate in a payroll deposit retirement savings arrangement.

(e) “IRA” means an individual retirement account or individual retirement annuity under Section 408(a) or 408(b) of Title 26 of the United States Code.

(f) “Participating employer” means an eligible employer that provides a payroll deposit retirement savings arrangement provided for by this title for eligible employees.

(g) “Payroll deposit retirement savings arrangement” means an arrangement by which an employer allows employees to remit payroll deduction contributions to a retirement savings program.

(h) “Stated interest rate” means the rate of interest allocated to program accounts as determined by the board pursuant to subdivision (c) of Section 100008.

(i) “Trust” means the California Secure Choice Retirement Savings Trust established by this title.

(j) “Vendor” means a registered investment company or admitted life insurance company qualified to do business in California that provides retirement investment products. “Vendor” also includes a company that is registered to do business in California that provides payroll services or recordkeeping services and offers retirement plans or payroll deposit IRA arrangements using products of regulated investment companies and insurance companies qualified to do business in California. “Vendor” does not include individual registered representatives, brokers, financial planners, or agents.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100002

(a) (1) There is hereby created within state government the California Secure Choice Retirement Savings Investment Board, which shall consist of nine members, with the Treasurer serving as chair, as follows:

(A) The Treasurer.

(B) The Director of Finance, or his or her designee.

(C) The Controller.

(D) An individual with retirement savings and investment expertise appointed by the Senate Committee on Rules.

(E) An employee representative appointed by the Speaker of the Assembly.

(F) A small business representative appointed by the Governor.

(G) A public member appointed by the Governor.

(H) Two additional members appointed by the Governor.

(2) Members of the board appointed by the Governor, the Senate Committee on Rules, and the Speaker of the Assembly shall serve at the pleasure of the appointing authority.

(b) All members of the board shall serve without compensation. Members of the board shall be reimbursed for necessary travel expenses incurred in connection with their board duties.

(c) A board member, program administrator, and other staff of the board shall not do any of the following:

(1) Directly or indirectly have any interest in the making of any investment made for the program, or in the gains or profits accruing from any investment made for the program.

(2) Borrow any funds or deposits of the trust, or use those funds or deposits in any manner, for himself or herself or as an agent or partner of others.

(3) Become an endorser, surety, or obligor on investments by the board.

(d) The board and the program administrator and staff shall discharge their duties with respect to the trust solely in the interest of the program participants as follows:

(1) For the exclusive purposes of providing benefits to program participants and defraying reasonable expenses of administering the program.

(2) By investing with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an enterprise of a like character and with like aims.

(e) (1) The board shall annually prepare and adopt a written statement of investment policy that includes a risk management and oversight program. The board shall consider the statement of investment policy and any changes in the investment policy at a public hearing.

(2) The investment policy shall adhere to the following guiding principles:

(A) The primary objective of the investment policy is to preserve the safety of principal and provide a stable and low-risk rate of return.

(B) The investment policy shall mitigate risk by maintaining a balanced investment portfolio that provides assurance that no single investment or class of investments will have a disproportionate impact on the total portfolio.

(3) The following list represents the entire range of asset categories that the board may consider and the only types of investments which shall be permitted for the investment of funds:

(A) Domestic equities and international equities.

(B) Medium-term and long-term debt obligations of domestic corporations.

(C) United States government and government sponsored entity debt obligations.

(D) Real estate commingled funds that invest in publicly traded real estate securities.

(E) Money market instruments, cash, and money market mutual funds that are registered in the United States and denominated in United States dollars.

(F) Investments in mutual funds, but limited to existing, rated mutual funds, that are registered in the United States and denominated in United States dollars.

(G) Insurance agreements.

(H) FDIC-insured bank products.

(4) Equities shall not exceed 50 percent of the overall asset allocation of the fund.

(5) The investment policy shall also adhere to the following restrictions:

(A) Borrowing for investment purposes, or leverage, is prohibited.

(B) Instruments known as variable rate demand notes, floaters, inverse floaters, leveraged floaters, and equity-linked securities are not permitted. Investment in any instrument, which is commonly considered a “derivative” instrument, including, but not limited to, options, futures, swaps, caps, floors, and collars, is prohibited.

(C) Contracting to sell securities not yet acquired in order to purchase other securities for purposes of speculating on developments or trends in the market is prohibited.

(6) The risk management and oversight program shall be designed to ensure that an effective risk management system is in place to monitor the risk levels of the California Secure Choice Retirement Savings Program investment portfolio and ensure that the risks taken are prudent and properly managed. The program shall be managed to provide an integrated process for overall risk management on both a consolidated and disaggregated basis, and to monitor investment returns as well as risk to determine if the risks taken are adequately compensated compared to applicable performance benchmarks and standards.

(f) The board shall approve an investment management entity or entities, the costs of which shall be paid out of funds held in the trust and shall not be attributed to the administrative costs of the board in operating the trust. Not later than 30 days after the close of each month, the board shall place on file for public inspection during business hours a report with respect to investments made pursuant to this section and a report of deposits in financial institutions. The investment manager shall report the following information to the board within 20 days following the end of the each month:

(1) The type of investment, name of the issuer, date of maturity, and the par and dollar amount invested in each security, investment, and money within the program fund.

(2) The weighted average maturity of the investments within the program fund.

(3) Any amounts in the program fund that are under the management of private money managers.

(4) Any amounts in the program fund that are under the management of the Board of Administration of the Public Employees’ Retirement System.

(5) The market value as of the date of the report and the source of this valuation for each security within the program fund.

(6) A description of compliance with the statement of investment policy.

(Added by Stats. 2012, Ch. 737, Sec. 1. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100004

(a) There is hereby established a retirement savings trust known as the California Secure Choice Retirement Savings Trust to be administered by the board for the purpose of promoting greater retirement savings for California private employees in a convenient, voluntary, low-cost, and portable manner. After sufficient funds are made available for this title to be operative pursuant to Section 100042, the California Secure Choice Retirement Savings Trust, as a self-sustaining trust, shall pay all costs of administration only out of moneys on deposit therein.

(b) The board shall segregate moneys received by the California Secure Choice Retirement Savings Trust into two funds, which shall be identified as the program fund and the administrative fund. Notwithstanding Section 13340, moneys in the trust are hereby continuously appropriated, without regard to fiscal years, to the board for the purposes of this title.

(c) Moneys in the program fund may be invested or reinvested by the Treasurer or may be invested in whole or in part under contract with the Board of Administration of the Public Employees’ Retirement System or private money managers, or both, as determined by the board.

(d) Transfers may be made from the program fund to the administrative fund for the purpose of paying operating costs associated with administering the trust and as required by this title. On an annual basis, expenditures from the administrative fund shall not exceed more than 1 percent of the total program fund. All costs of administration of the trust shall be paid out of the administrative fund. Operating costs associated with administering the trust do not include the procurement of private underwriting for the retirement savings’ return.

(e) Any contributions paid by employees and employers into the trust shall be used exclusively for the purpose of paying benefits to the participants of the California Secure Choice Retirement Savings Program, for the cost of administration of the program, and for investments made for the benefit of the program.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100006

(a) The board may establish a segregated account within the program fund to be known as the Gain and Loss Reserve Account. The board shall have sole authority over the Gain and Loss Reserve Account, if established. The Gain and Loss Reserve Account may be used to allocate interest at the stated interest rate for program years in which the board determines that the stated interest rate cannot be met from investment earnings.

(b) The board shall establish a goal for the balance of the Gain and Loss Reserve Account and shall periodically review the sufficiency of the reserve account based on the recommendations of the board’s actuary.

(c) The board may allocate excess earnings of the program with respect to assets attributable to the program to the Gain and Loss Reserve Account. In addition, the board may allocate any liability gains and losses to the Gain and Loss Reserve Account. Based on an actuarial valuation following each program year, the board shall determine annually the amount, if any, that is to be allocated to the Gain and Loss Reserve Account for that program year. In determining whether to allocate excess earnings to the Gain and Loss Reserve Account, the board shall consider all of the following:

(1) Whether or not the program has excess earnings.

(2) The sufficiency of the Gain and Loss Reserve Account in light of the goal established pursuant to subdivision (b).

(3) The amount required for the program’s administrative costs.

(4) The amount required for making allocations to individuals’ accounts at the stated interest rate.

(d) In determining whether to allocate liability gains and losses to the Gain and Loss Reserve Account, the board shall consider the matters described in paragraphs (2), (3), and (4) of subdivision (c).

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100008

(a) The California Secure Choice Retirement Savings Program shall include, as determined by the board, one or more payroll deposit IRA arrangements.

(b) (1) Prior to July 1 of the initial program year, and prior to the beginning of each program year thereafter, the board shall adopt a program amendment in coordination with the investment management entity or entities with respect to the program to declare the stated rate at which interest shall be allocated to program accounts for the following program year.

(2) Interest shall be allocated to program accounts and shall be computed at the stated interest rate on the balance of an individual’s account and shall be compounded daily.

(c) An individual’s retirement savings benefit under the program shall be an amount equal to the balance in the individual’s program account on the date the retirement savings benefit becomes payable.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100010

(a) The board, in the capacity of trustee, shall have the power and authority to do all of the following:

(1) Make and enter into contracts necessary for the administration of the trust.

(2) Adopt a seal and change and amend it from time to time.

(3) Cause moneys in the program fund to be held and invested and reinvested.

(4) Accept any grants, gifts, legislative appropriation, and other moneys from the state, any unit of federal, state, or local government or any other person, firm, partnership, or corporation for deposit to the administrative fund or the program fund.

(5) Appoint a program administrator, the costs of which shall be paid out of funds held in the trust and shall not be attributed to the administrative costs of the board in operating the trust, and determine the duties of the program administrator and other staff as necessary and set their compensation.

(6) Make provisions for the payment of costs of administration and operation of the trust.

(7) Employ staff.

(8) Retain and contract with the Board of Administration of the Public Employees’ Retirement System, private financial institutions, other financial and service providers, consultants, actuaries, counsel, auditors, third-party administrators, and other professionals as necessary.

(9) Procure insurance against any loss in connection with the property, assets, or activities of the trust, and secure private underwriting and reinsurance to manage risk and insure the retirement savings rate of return.

(10) Procure insurance indemnifying each member of the board from personal loss or liability resulting from a member’s action or inaction as a member of the board.

(11) Set minimum and maximum investment levels in accordance with contribution limits set for IRAs by the Internal Revenue Code.

(12) Collaborate and cooperate with the Board of Administration of the Public Employees’ Retirement System, private financial institutions, service providers, and business, financial, trade, membership, and other organizations to the extent necessary or desirable for the effective and efficient design, implementation, and administration of the program and to maximize outreach to eligible employers and eligible employees.

(13) Cause expenses incurred to initiate, implement, maintain, and administer the program to be paid from contributions to, or investment returns or assets of, the program or arrangements established under the program, to the extent permitted under state and federal law.

(14) Facilitate compliance by the retirement savings program or arrangements established under the program with all applicable requirements for the program under the Internal Revenue Code of 1986, including tax qualification requirements or any other applicable law and accounting requirements, including providing or arranging for assistance to program sponsors and individuals in complying with applicable law and tax qualification requirements in a cost-effective manner.

(15) Carry out the duties and obligations of the California Secure Choice Retirement Savings Trust pursuant to this title and exercise any and all other powers as may be reasonably necessary for the effectuation of the purposes, objectives, and provisions of this title pertaining to the trust.

(b) The board shall adopt regulations it deems necessary to implement this title consistent with the Internal Revenue Code and regulations issued pursuant to that code to ensure that the program meets all criteria for federal tax-deferral or tax-exempt benefits, or both.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100012

In addition to the powers and authority granted to the board pursuant to Section 100010, the board shall have the power and authority to do the following:

(a) Cause the retirement savings program or arrangements established under the program to be designed, established, and operated, in a manner consistent with all of the following:

(1) In accordance with best practices for retirement savings vehicles.

(2) To maximize participation, saving, and sound investment practices, and appropriate selection of default investments.

(3) With simplicity, ease of administration for participating employers, and portability of benefits.

(b) Arrange for collective, common, and pooled investment of assets of the retirement savings program or arrangements, including investments in conjunction with other funds with which those assets are permitted to be collectively invested, with a view to saving costs through efficiencies and economies of scale.

(c) Explore and establish investment options that offer employees returns on contributions and the conversion of individual retirement savings account balances to secure retirement income without incurring debt or liabilities to the state.

(d) Disseminate educational information concerning saving and planning for retirement.

(e) Disseminate information concerning the tax credits available to small business owners for establishing new retirement plans and the federal Retirement Savings Contribution Credit (Saver’s Credit) available to lower and moderate-income households for qualified savings contributions.

(f) Submit progress and status reports to participating employers and eligible employees.

(g) If necessary, determine the eligibility of an employer, employee, or other individual to participate in the program.

(h) Evaluate and establish the process by which an eligible employee of an eligible employer is able to contribute a portion of his or her salary or wages to the program for automatic deposit of those contributions and the participating employer provides a payroll deposit retirement savings arrangement to forward the employee contribution and related information to the program or its agents. This may include, but is not limited to, financial services companies and third-party administrators with the capability to receive and process employee information and contributions for payroll deposit retirement savings arrangements or other arrangements authorized by this title.

(i) Design and establish the process for the enrollment of program participants.

(j) Allow participating employers to use the program to remit employees’ contributions to their individual retirement accounts on their employees’ behalf.

(k) Allow participating employers to make their own contributions to their employees’ individual retirement accounts, provided that the contributions would be permitted under the Internal Revenue Code and would not cause the program to be treated as an employee benefit plan under the federal Employee Retirement Income Security Act.

(l) Evaluate and establish the process by which an individual or an employee of a nonparticipating employer may enroll in and make contributions to the program.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100013

The board shall ensure that an insurance, annuity, or other funding mechanism is in place at all times that protects the value of individuals’ accounts. The funding mechanism shall protect, indemnify, and hold the state harmless at all times against any and all liability in connection with funding retirement benefits pursuant to this title. The costs of the funding mechanism shall be paid out of the funds held in the trust and shall not be attributed to the administrative costs of the board in operating the trust.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100014

(a) Prior to opening the California Secure Choice Retirement Savings Program for enrollment, the board shall design and disseminate to employers through the Employment Development Department (EDD) an employee information packet. The packet shall include background information on the program and appropriate disclosures for employees.

(b) The disclosure form shall include, but not be limited to, all of the following:

(1) The benefits and risks associated with making contributions to the program.

(2) The mechanics of how to make contributions to the program.

(3) How to opt out of the program.

(4) The process for withdrawal of retirement savings.

(5) How to obtain additional information on the program.

(c) In addition, the disclosure form shall clearly articulate the following:

(1) Employees seeking financial advice should contact financial advisors, that employers are not in a position to provide financial advice, and that employers are not liable for decisions employees make pursuant to Section 100034.

(2) The program is not an employer-sponsored retirement plan.

(3) The program fund is privately insured and is not guaranteed by the State of California.

(d) The disclosure form shall include a signature line for the employee to sign and date acknowledging that the employee has read all of the disclosures and understands their content.

(e) The employee information packet shall also include an opt-out form for an eligible employee to note his or her decision to opt out of participation in the program. The opt-out notation shall be simple and concise and drafted in a manner that the board deems necessary to appropriately evidence the employee’s understanding that he or she is choosing not to automatically deduct earnings to save for retirement.

(f) The employee information packet shall be made available to employers through EDD and supplied to employees at the time of hiring. All new employees shall review the packet and acknowledge having read it by signing the signature line accompanied by the date of the signature.

(g) The employee information packet shall be supplied to existing employees when the program is initially launched for that participating employer pursuant to Section 100032 and employees shall review and sign the disclosure form at that time.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100016

(a) Prior to opening the California Secure Choice Retirement Savings Program for enrollment, if there is sufficient interest by vendors to participate and provide the necessary funding, the board shall establish both of the following:

(1) A Retirement Investments Clearinghouse on its Internet Web site.

(2) A vendor registration process through which information about employer-sponsored retirement plans, and payroll deduction IRAs offered by private sector providers is made available for consideration by eligible employers.

(b) Vendors that would like to participate in the board’s Retirement Investments Clearinghouse and be listed on the board’s Internet Web site as a registered vendor shall provide all of the following information:

(1) A statement of experience in California and in other states in providing employer-sponsored retirement plans, and payroll deduction IRAs.

(2) A description by the vendor of the types of retirement investment products offered.

(3) A disclosure of all expenses paid directly or indirectly by retirement plan participants, including, but not limited to, penalties for early withdrawals, declining or fixed withdrawal charges, surrender or deposit charges, management fees, and annual fees, supported by documentation as required for prospectus disclosure by the National Association of Securities Dealers and the Securities and Exchange Commission. Vendors shall be required to provide information regarding the impact of product fees upon a hypothetical investment, as described in Section 100022.

(4) The types of products, product features, services offered to participants, and information about how to access product prospectuses or other relevant product information.

(5) A discussion of the ability, experience, and commitment of the vendor to provide retirement counseling and education services, including, but not limited to, access to group meetings and individual counseling by various means, including telephone and telecommunications devices for the deaf (TDD), Internet, and face-to-face consultations by registered representatives.

(6) A statement of the financial strength of the vendor by identifying its ratings assigned by nationally recognized rating services that evaluate the financial strength of similar companies.

(7) The location of offices and counselors, individual registered representatives, brokers, financial planners, agents, or other methods of distribution, of the vendor that would serve employers and their employees in California.

(8) A description of the ability of the vendor to comply with all applicable provisions of federal and state law governing retirement plans, including minimum distribution requirements and contribution limits.

(9) To the extent applicable, the demonstrated ability of the vendor to offer an appropriate array of accumulation funding options, including, but not limited to, investment options that offer guaranteed returns on contributions and the conversion of retirement savings account balances to secure retirement income, a diversified mix of value, growth, growth and income, hybrid, and index funds or accounts across large, medium, and small capitalization asset classes, both domestic and international.

(10) A discussion of the range of administrative and customer services provided, including asset allocation, accounting and administration of benefits for individual participants, recordkeeping for individual participants, asset purchase, control, and safekeeping, execution of a participant’s instructions as to asset and contribution allocation, calculation of daily net asset values, direct access for participants to their account information, periodic reporting that is not less than quarterly to active participants on their account balances and transactions, and compliance with the standard of care consistent with federal law and applicable to the provision of investment services.

(11) Certification by the vendor that the information provided to the board accurately reflects the provisions of the retirement investment products it registers.

(c) Vendors shall supply information and data in the format prescribed by the board.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100018

Registration shall be offered to vendors once annually, and renewal of registration shall be required at least once every five years thereafter for vendors that wish to continue to participate in the Retirement Investments Clearinghouse. The board shall provide public notice prior to the initial registration, annual registration, and registration renewal periods.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100020

(a) The board may remove a vendor from the registry if the vendor submits materially inaccurate information to the board, does not remit assessed fees within 60 days, or fails to submit notice of material changes to its registered investment products. Vendors found to have submitted materially inaccurate information to the board shall be allowed 60 days to correct the information.

(b) The board shall remove a vendor from the registry if investments offered by the vendor are products of a regulated investment company or insurance company that is not licensed or has had its license revoked by the Financial Industry Regulatory Authority or the Department of Insurance for engaging in conduct prohibited by those entities.

(c) The board shall establish an appeals process for vendors that are denied registration or removed from the registry.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100022

(a) The board shall maintain the Retirement Investments Clearinghouse containing the information required in Section 100016 about the retirement investment products offered by each registered vendor and objective comparisons of vendors and types of products.

(b) The clearinghouse shall include information on investment performance based upon the investment’s average annual total return as measured by a nationally recognized rating service selected by the board for standard periods of time of not less than one year.

(c) The board’s Internet Web site shall include a table showing, for each registered fund, the total fee cost in dollars incurred by a shareholder who initially invested five thousand dollars ($5,000), earned a 5 percent rate of return for one-, five-, 10-, 15-, and 20-year time periods. This table shall be accompanied by a disclaimer that the rate of return is for purposes of illustrating the respective impacts of different fee amounts on each investment, and is not to predict future investment returns.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100024

The board shall include a notice of the existence of, and the Internet Web site address for, the Retirement Investments Clearinghouse in a notice disseminated to eligible employers through the Employment Development Department.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100026

A vendor may not charge a fee associated with a registered product that is not disclosed.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100028

(a) The actual cost of establishing the vendor registration system and the Retirement Investments Clearinghouse shall be borne equally by registered vendors, based on the total number of registered vendors. Each registered vendor shall pay a one-time establishment fee equal to a pro rata share of the establishment costs charged to vendors that register with the board prior to the close of the initial registration period, as determined by the board. The one-time establishment fee charged to vendors that register with the board after the completion of the initial registration period shall be distributed equally among registered vendors that have paid the establishment fee and credited toward subsequent maintenance and administrative fees charged to each vendor.

(b) The actual cost of maintaining the vendor registration system and the Retirement Investments Clearinghouse, and the costs associated with publicizing the availability of the clearinghouse to eligible employers, shall be borne equally by registered vendors, based on the total number of registered vendors. Each registered vendor shall pay a renewal fee equal to a pro rata share of the maintenance costs, as determined by the board.

(c) Each registered vendor shall pay an administrative fee for each retirement investment product it offers to employers, which shall represent the actual costs associated with processing the information related to the investment option and presenting it on the Retirement Investments Clearinghouse, as determined by the board.

(d) The board shall not divert California Secure Choice Retirement Savings Trust funds to establish or maintain the vendor registration system or the Retirement Investments Clearinghouse.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100030

(a) The board and the program, and its officers and employees, are not responsible for, and shall not be held liable for, the adequacy of the information provided by the participating vendors and contained in the clearinghouse. The clearinghouse maintained by the board serves only to provide information supplied by the participating vendors for the consideration of the selection of retirement investment products.

(b) Participating vendors shall not utilize the program’s logo, or claim or infer endorsement or recommendation by the board or the program with respect to products and services identified by the vendors in the clearinghouse. At the discretion of the board, a violation of this section may lead to removal from the registry.

(c) The board and the program shall not be held liable for the actions of registered vendors.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100032

(a) After the board opens the California Secure Choice Retirement Savings Program for enrollment, any employer may choose to have a payroll deposit retirement savings arrangement to allow employee participation in the program.

(b) Beginning three months after the board opens the program for enrollment, eligible employers with more than 100 eligible employees and that do not offer an employer-sponsored retirement plan or automatic enrollment payroll deduction IRA shall have a payroll deposit retirement savings arrangement to allow employee participation in the program.

(c) Beginning six months after the board opens the program for enrollment, eligible employers with more than 50 eligible employees and that do not offer an employer-sponsored retirement plan or automatic enrollment payroll deduction IRA shall have a payroll deposit retirement savings arrangement to allow employee participation in the program.

(d) Beginning nine months after the board opens the program for enrollment, all other eligible employers that do not offer an employer-sponsored retirement plan or automatic enrollment payroll deduction IRA shall have a payroll deposit retirement savings arrangement to allow employee participation in the program.

(e) (1) Each eligible employee shall be enrolled in the program unless the employee elects not to participate in the program. An eligible employee may elect to opt out of the program by making a notation on the opt-out form.

(2) Following initial implementation of the program pursuant to this section, at least once every two years, participating employers shall designate an open enrollment period during which eligible employees that previously opted out of the program shall be enrolled in the program unless the employee again elects to opt out as provided in this subdivision.

(3) An employee who elects to opt out of the program who subsequently wants to participate through the employer’s payroll deposit retirement savings arrangement may only enroll during the employer’s designated open enrollment period or if permitted by the employer at an earlier time.

(f) Employers shall retain the option at all times to set up any type of employer-sponsored retirement plan, such as a defined benefit plan or a 401(k), Simplified Employee Pension (SEP) plan, or Savings Incentive Match Plan for Employees (SIMPLE) plan, or to offer an automatic enrollment payroll deduction IRA, instead of having a payroll deposit retirement savings arrangement to allow employee participation in the California Secure Choice Retirement Savings Program.

(g) An eligible employee may also terminate his or her participation in the program at any time in a manner prescribed by the board and thereafter by making a notation on the opt-out form.

(h) Unless otherwise specified by the employee, a participating employee shall contribute 3 percent of the employee’s annual salary or wages to the program.

(i) By regulation, the board may adjust the contribution amount set in subdivision (h) to no less than 2 percent and no more than 4 percent and may vary that amount within that 2 percent to 4 percent range for participating employees according to the length of time the employee has contributed to the program.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100034

(a) Employers shall not have any liability for an employee’s decision to participate in, or opt out of, the California Secure Choice Retirement Savings Program, or for the investment decisions of employees whose assets are deposited in the program.

(b) Employers shall not be a fiduciary, or considered to be a fiduciary, over the California Secure Choice Retirement Savings Trust or the program. An employer shall not bear responsibility for the administration, investment, or investment performance of the program. An employer shall not be liable with regard to investment returns, program design, and benefits paid to program participants.

(c) An employer’s voluntary contribution under subdivision (j) of Section 100012 shall not in any way contradict the provisions of this section or change the employer’s relationship to the program or an employer’s obligations to employees.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100036

The state shall not have any liability for the payment of the retirement savings benefit earned by program participants pursuant to this title. Any financial liability for the payment of benefits in excess of funds available under the program shall be borne by the entities with whom the board contracts to provide an insurance, annuity, or other funding mechanism to protect the value of individuals’ accounts pursuant to Section 100013. The state, and any of the funds of the state, shall have no obligation for payment of the benefits arising from this title.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100038

(a) Notwithstanding Section 10231.5, the board shall submit an annual audited financial report, prepared in accordance with generally accepted accounting principles, on the operations of the California Secure Choice Retirement Savings Trust by August 1 to the Governor, the Controller, the State Auditor, and the Legislature, pursuant to Section 9795. The annual audit shall be made by an independent certified public accountant and shall include, but not be limited to, direct and indirect costs attributable to the use of outside consultants, independent contractors, and any other persons who are not state employees.

(b) The annual audit shall be supplemented by the following information prepared by the board:

(1) Any studies or evaluations prepared in the preceding year.

(2) A summary of the benefits provided by the trust including the number of participants in the trust.

(3) Any other information that is relevant in order to make a full, fair, and effective disclosure of the operations of the California Secure Choice Retirement Savings Trust.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100040

The board shall initially conduct a market analysis to determine whether the necessary conditions for implementation of this title can be met, including, but not limited to, likely participation rates, participants’ comfort with various investment vehicles and degree of risk, contribution levels, and the rate of account closures and rollovers. The board shall conduct this analysis only if sufficient funds to initiate and complete the required market analysis are made available through a nonprofit or private entity, or from federal funding. The Secure Choice Retirement Savings Program Fund is hereby created in the State Treasury. Moneys made available to conduct the market analysis shall be deposited in this fund. The board shall forward and offer to present its findings to the Chair of the Senate Committee on Labor and Industrial Relations, the Chair of the Assembly Committee on Labor and Employment, the Chair of the Senate Committee on Public Employment and Retirement, and the Chair of the Assembly Committee on Public Employees, Retirement and Social Security.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100042

With the exceptions of subdivision (a) of Section 100002, and Sections 100040, 100043, and 100044, the provisions of this title shall become operative only if the board determines that, based on the market analysis, the provisions of this title will be self-sustaining, and funds are made available through a nonprofit or other private entity, federal funding, or an annual Budget Act appropriation in amounts sufficient to allow the board to implement this title until the trust has sufficient funds to be self-sustaining.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Note: This section prescribes conditions for operation of Title 21, commencing with Section 100000.)



100043

The board shall not implement the program if the IRA arrangements offered fail to qualify for the favorable federal income tax treatment ordinarily accorded to IRAs under the Internal Revenue Code, or if it is determined that the program is an employee benefit plan under the federal Employee Retirement Income Security Act.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100043.5

The board shall not open the program for enrollment until a subsequent authorizing statute is enacted that expresses the approval of the Legislature for the program to be fully implemented.

(Added by Stats. 2012, Ch. 737, Sec. 2. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)



100044

This title shall be construed liberally in order to effectuate its legislative intent. The purposes of this title and all of its provisions with respect to the powers granted shall be broadly interpreted to effectuate that intent and purposes and not as to any limitation of powers.

(Added by Stats. 2012, Ch. 734, Sec. 3. Effective January 1, 2013. Conditionally operative as provided in Section 100042.)






TITLE 22 - CALIFORNIA HEALTH BENEFIT EXCHANGE

100500

(a) There is in state government the California Health Benefit Exchange, an independent public entity not affiliated with an agency or department, which shall be known as the Exchange. The Exchange shall be governed by an executive board consisting of five members who are residents of California. Of the members of the board, two shall be appointed by the Governor, one shall be appointed by the Senate Committee on Rules, and one shall be appointed by the Speaker of the Assembly. The Secretary of California Health and Human Services or his or her designee shall serve as a voting, ex officio member of the board.

(b) Members of the board, other than an ex officio member, shall be appointed for a term of four years, except that the initial appointment by the Senate Committee on Rules shall be for a term of five years, and the initial appointment by the Speaker of the Assembly shall be for a term of two years. Appointments by the Governor made after January 2, 2011, shall be subject to confirmation by the Senate. A member of the board may continue to serve until the appointment and qualification of his or her successor. Vacancies shall be filled by appointment for the unexpired term. The board shall elect a chairperson on an annual basis.

(c) (1) Each person appointed to the board shall have demonstrated and acknowledged expertise in at least two of the following areas:

(A) Individual health care coverage.

(B) Small employer health care coverage.

(C) Health benefits plan administration.

(D) Health care finance.

(E) Administering a public or private health care delivery system.

(F) Purchasing health plan coverage.

(G) Marketing of health insurance products.

(H) Information technology system management.

(I) Management information systems.

(J) Enrollment counseling assistance, with priority to cultural and linguistic competency.

(2) Appointing authorities shall consider the expertise of the other members of the board and attempt to make appointments so that the board’s composition reflects a diversity of expertise.

(d) Each member of the board shall have the responsibility and duty to meet the requirements of this title, the federal act, and all applicable state and federal laws and regulations, to serve the public interest of the individuals and small businesses seeking health care coverage through the Exchange, and to ensure the operational well-being and fiscal solvency of the Exchange.

(e) In making appointments to the board, the appointing authorities shall take into consideration the cultural, ethnic, and geographical diversity of the state so that the board’s composition reflects the communities of California.

(f) (1) A member of the board or of the staff of the Exchange shall not be employed by, a consultant to, a member of the board of directors of, affiliated with, or otherwise a representative of, a carrier or other insurer, an agent or broker, a health care provider, or a health care facility or health clinic while serving on the board or on the staff of the Exchange. A member of the board or of the staff of the Exchange shall not be a member, a board member, or an employee of a trade association of carriers, health facilities, health clinics, or health care providers while serving on the board or on the staff of the Exchange. A member of the board or of the staff of the Exchange shall not be a health care provider unless he or she receives no compensation for rendering services as a health care provider and does not have an ownership interest in a professional health care practice.

(2) A board member shall not receive compensation for his or her service on the board, but may receive a per diem and reimbursement for travel and other necessary expenses, as provided in Section 103 of the Business and Professions Code, while engaged in the performance of official duties of the board.

(3) For purposes of this subdivision, “health care provider” means a person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or licensed pursuant to the Osteopathic Act or the Chiropractic Act.

(g)  A member of the board shall not make, participate in making, or in any way attempt to use his or her official position to influence the making of a decision that he or she knows or has reason to know will have a reasonably foreseeable material financial effect, distinguishable from its effect on the public generally, on him or her or a member of his or her immediate family, or on either of the following:

(1) Any source of income, other than gifts and other than loans by a commercial lending institution in the regular course of business on terms available to the public without regard to official status aggregating two hundred fifty dollars ($250) or more in value provided to, received by, or promised to the member within 12 months prior to the time when the decision is made.

(2) Any business entity in which the member is a director, officer, partner, trustee, employee, or holds any position of management.

(h) There shall not be liability in a private capacity on the part of the board or a member of the board, or an officer or employee of the board, for or on account of an act performed or obligation entered into in an official capacity, when done in good faith, without intent to defraud, and in connection with the administration, management, or conduct of this title or affairs related to this title.

(i) The board shall hire an executive director to organize, administer, and manage the operations of the Exchange. The executive director shall be exempt from civil service and shall serve at the pleasure of the board.

(j) The board shall be subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2), except that the board may hold closed sessions when considering matters related to litigation, personnel, contracting, and rates.

(k) (1) The board shall apply for planning and establishment grants made available to the Exchange pursuant to Section 1311 of the federal act. If an executive director has not been hired under subdivision (i) when the United States Secretary of Health and Human Services makes the planning and establishment grants available, the California Health and Human Services Agency shall, upon request of the board, submit the initial application for planning and establishment grants to the United States Secretary of Health and Human Services.

(2) If a majority of the board has not been appointed when the United States Secretary of Health and Human Services makes the planning and establishment grants available, the California Health and Human Services Agency shall submit the initial application for planning and establishment grants to the United States Secretary of Health and Human Services. Any subsequent applications shall be made as described in paragraph (1) once a majority of the members have been appointed to the board.

(3) The board shall be responsible for using the funds awarded by the United States Secretary of Health and Human Services for the planning and establishment of the Exchange, consistent with subdivision (b) of Section 1311 of the federal act.

(Amended by Stats. 2014, Ch. 172, Sec. 1. Effective January 1, 2015.)



100501

For purposes of this title, the following definitions shall apply:

(a) “Board” means the board described in subdivision (a) of Section 100500.

(b) “Bridge plan product” means an individual health benefit plan as defined in subdivision (f) of Section 1399.845 of the Health and Safety Code that is offered by a health care service plan licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) or as defined in subdivision (a) of Section 10198.6 of the Insurance Code that is offered by a health insurer licensed under the Insurance Code that contracts with the Exchange pursuant to this title.

(c) “Carrier” means either a private health insurer holding a valid outstanding certificate of authority from the Insurance Commissioner or a health care service plan, as defined under subdivision (f) of Section 1345 of the Health and Safety Code, licensed by the Department of Managed Health Care.

(d) “Exchange” means the California Health Benefit Exchange established by Section 100500.

(e) “Federal act” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any amendments to, or regulations or guidance issued under, those acts.

(f) “Fund” means the California Health Trust Fund established by Section 100520.

(g) “Health plan” and “qualified health plan” have the same meanings as those terms are defined in Section 1301 of the federal act.

(h) “Healthy Families coverage” means coverage under the Healthy Families Program pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code.

(i) “Medi-Cal coverage” means coverage under the Medi-Cal program pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(j) “Modified adjusted gross income” shall have the same meaning as the term is used in Section 1401(d)(2)(B) (26 U.S.C. Sec. 36B) of the federal act.

(k) “Members of the modified adjusted gross income household” shall mean any individual who would be included in the calculation for modified adjusted gross income pursuant to Section 1401(a) (26 U.S.C. Sec. 36B(d)) of the federal act and as otherwise determined by the Exchange as permitted by the federal act and this title.

(l) “SHOP Program” means the Small Business Health Options Program established by subdivision (m) of Section 100502.

(m) “Supplemental coverage” means coverage through a specialized health care service plan contract, as defined in subdivision (o) of Section 1345 of the Health and Safety Code, or a specialized health insurance policy, as defined in Section 106 of the Insurance Code.

(n) This section shall become inoperative on the October 1 that is five years after the date that federal approval of the bridge plan option occurs, and, as of the second January 1 thereafter, is repealed, unless a later enacted statute that is enacted before that date deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 2. Effective September 30, 2013. Conditionally inoperative, on date prescribed by its own provisions. Repealed, by its own provisions, on second January 1 after inoperative date. See later operative version added by Sec. 3 of Ch. 5.)



100501-1

For purposes of this title, the following definitions shall apply:

(a) “Board” means the board described in subdivision (a) of Section 100500.

(b) “Carrier” means either a private health insurer holding a valid outstanding certificate of authority from the Insurance Commissioner or a health care service plan, as defined under subdivision (f) of Section 1345 of the Health and Safety Code, licensed by the Department of Managed Health Care.

(c) “Exchange” means the California Health Benefit Exchange established by Section 100500.

(d) “Federal act” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any amendments to, or regulations or guidance issued under, those acts.

(e) “Fund” means the California Health Trust Fund established by Section 100520.

(f) “Health plan” and “qualified health plan” have the same meanings as those terms are defined in Section 1301 of the federal act.

(g) “SHOP Program” means the Small Business Health Options Program established by subdivision (m) of Section 100502.

(h) “Supplemental coverage” means coverage through a specialized health care service plan contract, as defined in subdivision (o) of Section 1345 of the Health and Safety Code, or a specialized health insurance policy, as defined in Section 106 of the Insurance Code.

(i) This section shall become operative only if Section 2 of the act that added this section becomes inoperative pursuant to subdivision (n) of that Section 2.

(Repealed (in Sec. 2) and added by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 3. Effective September 30, 2013. Section conditionally operative by its own provisions.)



100501.1

For purposes of this title, the following definitions shall apply:

(a) “Insurance affordability program” means a program that is one of the following:

(1) The state’s Medi-Cal program under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(2) The state’s children’s health insurance program (CHIP) under Title XXI of the federal Social Security Act (42 U.S.C. Sec. 1397aa et seq.).

(3) A program that makes available to qualified individuals coverage in a qualified health plan through the Exchange with advance payment of the premium tax credit established under Section 36B of the Internal Revenue Code.

(4) A program that makes available coverage in a qualified health plan through the Exchange with cost-sharing reductions established under Section 1402 of the federal act.

(b) “Combined eligibility notice” means an eligibility notice that informs an individual, or multiple family members of a household, of eligibility for each of the insurance affordability programs and for enrollment in a qualified health plan through the Exchange, for which a determination of eligibility was made.

(Added by Stats. 2014, Ch. 869, Sec. 1. Effective January 1, 2015.)



100502

The board shall, at a minimum, do all of the following to implement Section 1311 of the federal act:

(a) Implement procedures for the certification, recertification, and decertification, consistent with guidelines established by the United States Secretary of Health and Human Services, of health plans as qualified health plans. The board shall require health plans seeking certification as qualified health plans to do all of the following:

(1) Submit a justification for any premium increase prior to implementation of the increase. The plans shall prominently post that information on their Internet Web sites. The board shall take this information, and the information and the recommendations provided to the board by the Department of Insurance or the Department of Managed Health Care under paragraph (1) of subdivision (b) of Section 2794 of the federal Public Health Service Act, into consideration when determining whether to make the health plan available through the Exchange. The board shall take into account any excess of premium growth outside the Exchange as compared to the rate of that growth inside the Exchange, including information reported by the Department of Insurance and the Department of Managed Health Care.

(2) (A) Make available to the public and submit to the board, the United States Secretary of Health and Human Services, and the Insurance Commissioner or the Department of Managed Health Care, as applicable, accurate and timely disclosure of the following information:

(i) Claims payment policies and practices.

(ii) Periodic financial disclosures.

(iii) Data on enrollment.

(iv) Data on disenrollment.

(v) Data on the number of claims that are denied.

(vi) Data on rating practices.

(vii) Information on cost sharing and payments with respect to any out-of-network coverage.

(viii) Information on enrollee and participant rights under Title I of the federal act.

(ix) Other information as determined appropriate by the United States Secretary of Health and Human Services.

(B) The information required under subparagraph (A) shall be provided in plain language, as defined in subparagraph (B) of paragraph (3) of subdivision (e) of Section 1311 of the federal act.

(3) Permit individuals to learn, in a timely manner upon the request of the individual, the amount of cost sharing, including, but not limited to, deductibles, copayments, and coinsurance, under the individual’s plan or coverage that the individual would be responsible for paying with respect to the furnishing of a specific item or service by a participating provider. At a minimum, this information shall be made available to the individual through an Internet Web site and through other means for individuals without access to the Internet.

(b) Provide for the operation of a toll-free telephone hotline to respond to requests for assistance.

(c) Maintain an Internet Web site through which enrollees and prospective enrollees of qualified health plans may obtain standardized comparative information on those plans.

(d) Assign a rating to each qualified health plan offered through the Exchange in accordance with the criteria developed by the United States Secretary of Health and Human Services.

(e) Utilize a standardized format for presenting health benefits plan options in the Exchange, including the use of the uniform outline of coverage established under Section 2715 of the federal Public Health Service Act.

(f) Inform individuals of eligibility requirements for the Medi-Cal program, the Healthy Families Program, or any applicable state or local public program and, if, through screening of the application by the Exchange, the Exchange determines that an individual is eligible for any such program, enroll that individual in the program.

(g) Establish and make available by electronic means a calculator to determine the actual cost of coverage after the application of any premium tax credit under Section 36B of the Internal Revenue Code of 1986 and any cost-sharing reduction under Section 1402 of the federal act.

(h) Grant a certification attesting that, for purposes of the individual responsibility penalty under Section 5000A of the Internal Revenue Code of 1986, an individual is exempt from the individual requirement or from the penalty imposed by that section because of either of the following:

(1) There is no affordable qualified health plan available through the Exchange or the individual’s employer covering the individual.

(2) The individual meets the requirements for any other exemption from the individual responsibility requirement or penalty.

(i) Transfer to the Secretary of the Treasury all of the following:

(1) A list of the individuals who are issued a certification under subdivision (h), including the name and taxpayer identification number of each individual.

(2) The name and taxpayer identification number of each individual who was an employee of an employer but who was determined to be eligible for the premium tax credit under Section 36B of the Internal Revenue Code of 1986 because of either of the following:

(A) The employer did not provide minimum essential coverage.

(B) The employer provided the minimum essential coverage but it was determined under subparagraph (C) of paragraph (2) of subsection (c) of Section 36B of the Internal Revenue Code of 1986 to either be unaffordable to the employee or not provide the required minimum actuarial value.

(3) The name and taxpayer identification number of each individual who notifies the Exchange under paragraph (4) of subsection (b) of Section 1411 of the federal act that they have changed employers and of each individual who ceases coverage under a qualified health plan during a plan year and the effective date of that cessation.

(j) Provide to each employer the name of each employee of the employer described in paragraph (2) of subdivision (i) who ceases coverage under a qualified health plan during a plan year and the effective date of that cessation.

(k) Perform duties required of, or delegated to, the Exchange by the United States Secretary of Health and Human Services or the Secretary of the Treasury related to determining eligibility for premium tax credits, reduced cost sharing, or individual responsibility exemptions.

(l) Establish the navigator program in accordance with subdivision (i) of Section 1311 of the federal act. Any entity chosen by the Exchange as a navigator shall do all of the following:

(1) Conduct public education activities to raise awareness of the availability of qualified health plans.

(2) Distribute fair and impartial information concerning enrollment in qualified health plans, and the availability of premium tax credits under Section 36B of the Internal Revenue Code of 1986 and cost-sharing reductions under Section 1402 of the federal act.

(3) Facilitate enrollment in qualified health plans.

(4) Provide referrals to any applicable office of health insurance consumer assistance or health insurance ombudsman established under Section 2793 of the federal Public Health Service Act, or any other appropriate state agency or agencies, for any enrollee with a grievance, complaint, or question regarding his or her health plan, coverage, or a determination under that plan or coverage.

(5) Provide information in a manner that is culturally and linguistically appropriate to the needs of the population being served by the Exchange.

(m) Establish the Small Business Health Options Program, separate from the activities of the board related to the individual market, to assist qualified small employers in facilitating the enrollment of their employees in qualified health plans offered through the Exchange in the small employer market in a manner consistent with paragraph (2) of subdivision (a) of Section 1312 of the federal act.

(Added by Stats. 2010, Ch. 655, Sec. 6. Effective January 1, 2011.)



100503

In addition to meeting the minimum requirements of Section 1311 of the federal act, the board shall do all of the following:

(a) Determine the criteria and process for eligibility, enrollment, and disenrollment of enrollees and potential enrollees in the Exchange and coordinate that process with the state and local government entities administering other health care coverage programs, including the State Department of Health Care Services, the Managed Risk Medical Insurance Board, and California counties, in order to ensure consistent eligibility and enrollment processes and seamless transitions between coverage.

(b) Develop processes to coordinate with the county entities that administer eligibility for the Medi-Cal program and the entity that determines eligibility for the Healthy Families Program, including, but not limited to, processes for case transfer, referral, and enrollment in the Exchange of individuals applying for assistance to those entities, if allowed or required by federal law.

(c) Determine the minimum requirements a carrier must meet to be considered for participation in the Exchange, and the standards and criteria for selecting qualified health plans to be offered through the Exchange that are in the best interests of qualified individuals and qualified small employers. The board shall consistently and uniformly apply these requirements, standards, and criteria to all carriers. In the course of selectively contracting for health care coverage offered to qualified individuals and qualified small employers through the Exchange, the board shall seek to contract with carriers so as to provide health care coverage choices that offer the optimal combination of choice, value, quality, and service.

(d) Provide, in each region of the state, a choice of qualified health plans at each of the five levels of coverage contained in subsections (d) and (e) of Section 1302 of the federal act, subject to subdivision (e) of this section, paragraph (2) of subdivision (d) of Section 1366.6 of the Health and Safety Code, and paragraph (2) of subdivision (d) of Section 10112.3 of the Insurance Code.

(e) Require, as a condition of participation in the individual market of the Exchange, carriers to fairly and affirmatively offer, market, and sell in the individual market of the Exchange at least one product within each of the five levels of coverage contained in subsections (d) and (e) of Section 1302 of the federal act and require, as a condition of participation in the SHOP Program, carriers to fairly and affirmatively offer, market, and sell in the SHOP Program at least one product within each of the four levels of coverage contained in subsection (d) of Section 1302 of the federal act. The board may require carriers to offer additional products within each of those levels of coverage. This subdivision shall not apply to a carrier that solely offers supplemental coverage in the Exchange under paragraph (10) of subdivision (a) of Section 100504.

(f) (1) Except as otherwise provided in this section and Section 100504.5, require, as a condition of participation in the Exchange, carriers that sell any products outside the Exchange to do both of the following:

(A) Fairly and affirmatively offer, market, and sell all products made available to individuals in the Exchange to individuals purchasing coverage outside the Exchange.

(B) Fairly and affirmatively offer, market, and sell all products made available to small employers in the Exchange to small employers purchasing coverage outside the Exchange.

(2) For purposes of this subdivision, “product” does not include contracts entered into pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code between the Managed Risk Medical Insurance Board and carriers for enrolled Healthy Families beneficiaries or contracts entered into pursuant to Chapter 7 (commencing with Section 14000) of, or Chapter 8 (commencing with Section 14200) of, Part 3 of Division 9 of the Welfare and Institutions Code between the State Department of Health Care Services and carriers for enrolled Medi-Cal beneficiaries. “Product” also does not include a bridge plan product offered pursuant to Section 100504.5.

(3) Except as required by Section 1301(a)(1)(C)(ii) of the federal act, a carrier offering a bridge plan product in the Exchange may limit the products it offers in the Exchange solely to a bridge plan product contract.

(g) Determine when an enrollee’s coverage commences and the extent and scope of coverage.

(h) Provide for the processing of applications and the enrollment and disenrollment of enrollees.

(i) Determine and approve cost-sharing provisions for qualified health plans.

(j) Establish uniform billing and payment policies for qualified health plans offered in the Exchange to ensure consistent enrollment and disenrollment activities for individuals enrolled in the Exchange.

(k) Undertake activities necessary to market and publicize the availability of health care coverage and federal subsidies through the Exchange. The board shall also undertake outreach and enrollment activities that seek to assist enrollees and potential enrollees with enrolling and reenrolling in the Exchange in the least burdensome manner, including populations that may experience barriers to enrollment, such as the disabled and those with limited English language proficiency.

(l) Select and set performance standards and compensation for navigators selected under subdivision (l) of Section 100502.

(m) Employ necessary staff.

(1) The board shall hire a chief fiscal officer, a chief operations officer, a director for the SHOP Exchange, a director of Health Plan Contracting, a chief technology and information officer, a general counsel, and other key executive positions, as determined by the board, who shall be exempt from civil service.

(2) (A) The board shall set the salaries for the exempt positions described in paragraph (1) and subdivision (i) of Section 100500 in amounts that are reasonably necessary to attract and retain individuals of superior qualifications. The salaries shall be published by the board in the board’s annual budget. The board’s annual budget shall be posted on the Internet Web site of the Exchange. To determine the compensation for these positions, the board shall cause to be conducted, through the use of independent outside advisors, salary surveys of both of the following:

(i) Other state and federal health insurance exchanges that are most comparable to the Exchange.

(ii) Other relevant labor pools.

(B) The salaries established by the board under subparagraph (A) shall not exceed the highest comparable salary for a position of that type, as determined by the surveys conducted pursuant to subparagraph (A).

(C) The Department of Human Resources shall review the methodology used in the surveys conducted pursuant to subparagraph (A).

(3) The positions described in paragraph (1) and subdivision (i) of Section 100500 shall not be subject to otherwise applicable provisions of the Government Code or the Public Contract Code and, for those purposes, the Exchange shall not be considered a state agency or public entity.

(n) Assess a charge on the qualified health plans offered by carriers that is reasonable and necessary to support the development, operations, and prudent cash management of the Exchange. This charge shall not affect the requirement under Section 1301 of the federal act that carriers charge the same premium rate for each qualified health plan whether offered inside or outside the Exchange.

(o) Authorize expenditures, as necessary, from the California Health Trust Fund to pay program expenses to administer the Exchange.

(p) Keep an accurate accounting of all activities, receipts, and expenditures, and annually submit to the United States Secretary of Health and Human Services a report concerning that accounting. Commencing January 1, 2016, the board shall conduct an annual audit.

(q) (1) Annually prepare a written report on the implementation and performance of the Exchange functions during the preceding fiscal year, including, at a minimum, the manner in which funds were expended and the progress toward, and the achievement of, the requirements of this title. The report shall also include data provided by health care service plans and health insurers offering bridge plan products regarding the extent of health care provider and health facility overlap in their Medi-Cal networks as compared to the health care provider and health facility networks contracting with the plan or insurer in their bridge plan contracts. This report shall be transmitted to the Legislature and the Governor and shall be made available to the public on the Internet Web site of the Exchange. A report made to the Legislature pursuant to this subdivision shall be submitted pursuant to Section 9795.

(2) The Exchange shall prepare, or contract for the preparation of, an evaluation of the bridge plan program using the first three years of experience with the program. The evaluation shall be provided to the health policy and fiscal committees of the Legislature in the fourth year following federal approval of the bridge plan option. The evaluation shall include, but not be limited to, all of the following:

(A) The number of individuals eligible to participate in the bridge plan program each year by category of eligibility.

(B) The number of eligible individuals who elect a bridge plan option each year by category of eligibility.

(C) The average length of time, by region and statewide, that individuals remain in the bridge plan option each year by category of eligibility.

(D) The regions of the state with a bridge plan option, and the carriers in each region that offer a bridge plan, by year.

(E) The premium difference each year, by region, between the bridge plan and the first and second lowest cost plan for individuals in the Exchange who are not eligible for the bridge plan.

(F) The effect of the bridge plan on the premium subsidy amount for bridge plan eligible individuals each year by each region.

(G) Based on a survey of individuals enrolled in the bridge plan:

(i) Whether individuals enrolling in the bridge plan product are able to keep their existing health care providers.

(ii) Whether individuals would want to retain their bridge plan product, buy a different Exchange product, or decline to purchase health insurance if there was no bridge plan product available. The Exchange may include questions designed to elicit the information in this subparagraph as part of an existing survey of individuals receiving coverage in the Exchange.

(3) In addition to the evaluation required by paragraph (2), the Exchange shall post the items in subparagraphs (A) to (F), inclusive, on its Internet Web site each year.

(4) In addition to the report described in paragraph (1), the board shall be responsive to requests for additional information from the Legislature, including providing testimony and commenting on proposed state legislation or policy issues. The Legislature finds and declares that activities including, but not limited to, responding to legislative or executive inquiries, tracking and commenting on legislation and regulatory activities, and preparing reports on the implementation of this title and the performance of the Exchange, are necessary state requirements and are distinct from the promotion of legislative or regulatory modifications referred to in subdivision (d) of Section 100520.

(r) Maintain enrollment and expenditures to ensure that expenditures do not exceed the amount of revenue in the fund, and if sufficient revenue is not available to pay estimated expenditures, institute appropriate measures to ensure fiscal solvency.

(s) Exercise all powers reasonably necessary to carry out and comply with the duties, responsibilities, and requirements of this act and the federal act.

(t) Consult with stakeholders relevant to carrying out the activities under this title, including, but not limited to, all of the following:

(1) Health care consumers who are enrolled in health plans.

(2) Individuals and entities with experience in facilitating enrollment in health plans.

(3) Representatives of small businesses and self-employed individuals.

(4) The State Medi-Cal Director.

(5) Advocates for enrolling hard-to-reach populations.

(u) Facilitate the purchase of qualified health plans in the Exchange by qualified individuals and qualified small employers no later than January 1, 2014.

(v) Report, or contract with an independent entity to report, to the Legislature by December 1, 2018, on whether to adopt the option in Section 1312(c)(3) of the federal act to merge the individual and small employer markets. In its report, the board shall provide information, based on at least two years of data from the Exchange, on the potential impact on rates paid by individuals and by small employers in a merged individual and small employer market, as compared to the rates paid by individuals and small employers if a separate individual and small employer market is maintained. A report made pursuant to this subdivision shall be submitted pursuant to Section 9795.

(w) With respect to the SHOP Program, collect premiums and administer all other necessary and related tasks, including, but not limited to, enrollment and plan payment, in order to make the offering of employee plan choice as simple as possible for qualified small employers.

(x) Require carriers participating in the Exchange to immediately notify the Exchange, under the terms and conditions established by the board when an individual is or will be enrolled in or disenrolled from any qualified health plan offered by the carrier.

(y) Ensure that the Exchange provides oral interpretation services in any language for individuals seeking coverage through the Exchange and makes available a toll-free telephone number for the hearing and speech impaired. The board shall ensure that written information made available by the Exchange is presented in a plainly worded, easily understandable format and made available in prevalent languages.

(z) This section shall become inoperative on the October 1 that is five years after the date that federal approval of the bridge plan option occurs, and, as of the second January 1 thereafter, is repealed, unless a later enacted statute that is enacted before that date deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 4) by Stats. 2014, Ch. 572, Sec. 1. Effective January 1, 2015. Conditionally inoperative, on date prescribed by its own provisions. Repealed, by its own provisions, on second January 1 after inoperative date. See later operative version, as amended by Sec. 2 of Stats. 2014, Ch. 572.)



100503-1

In addition to meeting the minimum requirements of Section 1311 of the federal act, the board shall do all of the following:

(a) Determine the criteria and process for eligibility, enrollment, and disenrollment of enrollees and potential enrollees in the Exchange and coordinate that process with the state and local government entities administering other health care coverage programs, including the State Department of Health Care Services, the Managed Risk Medical Insurance Board, and California counties, in order to ensure consistent eligibility and enrollment processes and seamless transitions between coverage.

(b) Develop processes to coordinate with the county entities that administer eligibility for the Medi-Cal program and the entity that determines eligibility for the Healthy Families Program, including, but not limited to, processes for case transfer, referral, and enrollment in the Exchange of individuals applying for assistance to those entities, if allowed or required by federal law.

(c) Determine the minimum requirements a carrier must meet to be considered for participation in the Exchange, and the standards and criteria for selecting qualified health plans to be offered through the Exchange that are in the best interests of qualified individuals and qualified small employers. The board shall consistently and uniformly apply these requirements, standards, and criteria to all carriers. In the course of selectively contracting for health care coverage offered to qualified individuals and qualified small employers through the Exchange, the board shall seek to contract with carriers so as to provide health care coverage choices that offer the optimal combination of choice, value, quality, and service.

(d) Provide, in each region of the state, a choice of qualified health plans at each of the five levels of coverage contained in subsections (d) and (e) of Section 1302 of the federal act, subject to subdivision (e) of this section, paragraph (2) of subdivision (d) of Section 1366.6 of the Health and Safety Code and paragraph (2) of subdivision (d) of Section 10112.3 of the Insurance Code.

(e) Require, as a condition of participation in the Exchange, carriers to fairly and affirmatively offer, market, and sell in the Exchange at least one product within each of the five levels of coverage contained in subsections (d) and (e) of Section 1302 of the federal act and require, as a condition of participation in the SHOP Program, carriers to fairly and affirmatively offer, market, and sell in the SHOP Program at least one product within each of the four levels of coverage contained in subsection (d) of Section 1302 of the federal act. The board may require carriers to offer additional products within each of those levels of coverage. This subdivision shall not apply to a carrier that solely offers supplemental coverage in the Exchange under paragraph (10) of subdivision (a) of Section 100504.

(f) (1) Require, as a condition of participation in the Exchange, carriers that sell any products outside the Exchange to do both of the following:

(A) Fairly and affirmatively offer, market, and sell all products made available to individuals in the Exchange to individuals purchasing coverage outside the Exchange.

(B) Fairly and affirmatively offer, market, and sell all products made available to small employers in the Exchange to small employers purchasing coverage outside the Exchange.

(2) For purposes of this subdivision, “product” does not include contracts entered into pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code between the Managed Risk Medical Insurance Board and carriers for enrolled Healthy Families beneficiaries or contracts entered into pursuant to Chapter 7 (commencing with Section 14000) of, or Chapter 8 (commencing with Section 14200) of, Part 3 of Division 9 of the Welfare and Institutions Code between the State Department of Health Care Services and carriers for enrolled Medi-Cal beneficiaries.

(g) Determine when an enrollee’s coverage commences and the extent and scope of coverage.

(h) Provide for the processing of applications and the enrollment and disenrollment of enrollees.

(i) Determine and approve cost-sharing provisions for qualified health plans.

(j) Establish uniform billing and payment policies for qualified health plans offered in the Exchange to ensure consistent enrollment and disenrollment activities for individuals enrolled in the Exchange.

(k) Undertake activities necessary to market and publicize the availability of health care coverage and federal subsidies through the Exchange. The board shall also undertake outreach and enrollment activities that seek to assist enrollees and potential enrollees with enrolling and reenrolling in the Exchange in the least burdensome manner, including populations that may experience barriers to enrollment, such as the disabled and those with limited English language proficiency.

(l) Select and set performance standards and compensation for navigators selected under subdivision (l) of Section 100502.

(m) Employ necessary staff.

(1) The board shall hire a chief fiscal officer, a chief operations officer, a director for the SHOP Exchange, a director of Health Plan Contracting, a chief technology and information officer, a general counsel, and other key executive positions, as determined by the board, who shall be exempt from civil service.

(2) (A) The board shall set the salaries for the exempt positions described in paragraph (1) and subdivision (i) of Section 100500 in amounts that are reasonably necessary to attract and retain individuals of superior qualifications. The salaries shall be published by the board in the board’s annual budget. The board’s annual budget shall be posted on the Internet Web site of the Exchange. To determine the compensation for these positions, the board shall cause to be conducted, through the use of independent outside advisors, salary surveys of both of the following:

(i) Other state and federal health insurance exchanges that are most comparable to the Exchange.

(ii) Other relevant labor pools.

(B) The salaries established by the board under subparagraph (A) shall not exceed the highest comparable salary for a position of that type, as determined by the surveys conducted pursuant to subparagraph (A).

(C) The Department of Human Resources shall review the methodology used in the surveys conducted pursuant to subparagraph (A).

(3) The positions described in paragraph (1) and subdivision (i) of Section 100500 shall not be subject to otherwise applicable provisions of the Government Code or the Public Contract Code and, for those purposes, the Exchange shall not be considered a state agency or public entity.

(n) Assess a charge on the qualified health plans offered by carriers that is reasonable and necessary to support the development, operations, and prudent cash management of the Exchange. This charge shall not affect the requirement under Section 1301 of the federal act that carriers charge the same premium rate for each qualified health plan whether offered inside or outside the Exchange.

(o) Authorize expenditures, as necessary, from the California Health Trust Fund to pay program expenses to administer the Exchange.

(p) Keep an accurate accounting of all activities, receipts, and expenditures, and annually submit to the United States Secretary of Health and Human Services a report concerning that accounting. Commencing January 1, 2016, the board shall conduct an annual audit.

(q) (1) Annually prepare a written report on the implementation and performance of the Exchange functions during the preceding fiscal year, including, at a minimum, the manner in which funds were expended and the progress toward, and the achievement of, the requirements of this title. This report shall be transmitted to the Legislature and the Governor and shall be made available to the public on the Internet Web site of the Exchange. A report made to the Legislature pursuant to this subdivision shall be submitted pursuant to Section 9795.

(2) In addition to the report described in paragraph (1), the board shall be responsive to requests for additional information from the Legislature, including providing testimony and commenting on proposed state legislation or policy issues. The Legislature finds and declares that activities including, but not limited to, responding to legislative or executive inquiries, tracking and commenting on legislation and regulatory activities, and preparing reports on the implementation of this title and the performance of the Exchange, are necessary state requirements and are distinct from the promotion of legislative or regulatory modifications referred to in subdivision (d) of Section 100520.

(r) Maintain enrollment and expenditures to ensure that expenditures do not exceed the amount of revenue in the fund, and if sufficient revenue is not available to pay estimated expenditures, institute appropriate measures to ensure fiscal solvency.

(s) Exercise all powers reasonably necessary to carry out and comply with the duties, responsibilities, and requirements of this act and the federal act.

(t) Consult with stakeholders relevant to carrying out the activities under this title, including, but not limited to, all of the following:

(1) Health care consumers who are enrolled in health plans.

(2) Individuals and entities with experience in facilitating enrollment in health plans.

(3) Representatives of small businesses and self-employed individuals.

(4) The State Medi-Cal Director.

(5) Advocates for enrolling hard-to-reach populations.

(u) Facilitate the purchase of qualified health plans in the Exchange by qualified individuals and qualified small employers no later than January 1, 2014.

(v) Report, or contract with an independent entity to report, to the Legislature by December 1, 2018, on whether to adopt the option in Section 1312(c)(3) of the federal act to merge the individual and small employer markets. In its report, the board shall provide information, based on at least two years of data from the Exchange, on the potential impact on rates paid by individuals and by small employers in a merged individual and small employer market, as compared to the rates paid by individuals and small employers if a separate individual and small employer market is maintained. A report made pursuant to this subdivision shall be submitted pursuant to Section 9795.

(w) With respect to the SHOP Program, collect premiums and administer all other necessary and related tasks, including, but not limited to, enrollment and plan payment, in order to make the offering of employee plan choice as simple as possible for qualified small employers.

(x) Require carriers participating in the Exchange to immediately notify the Exchange, under the terms and conditions established by the board when an individual is or will be enrolled in or disenrolled from any qualified health plan offered by the carrier.

(y) Ensure that the Exchange provides oral interpretation services in any language for individuals seeking coverage through the Exchange and makes available a toll-free telephone number for the hearing and speech impaired. The board shall ensure that written information made available by the Exchange is presented in a plainly worded, easily understandable format and made available in prevalent languages.

(z) This section shall become operative only if Section 4 of the act that added this section becomes inoperative pursuant to subdivision (z) of that Section 4.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 5) by Stats. 2014, Ch. 572, Sec. 2. Effective January 1, 2015. Section conditionally operative by its own provisions.)



100503.1

The board shall ensure that the Internet Web site maintained under subdivision (c) of Section 100502 provides a direct link to the formulary, or formularies, for each qualified health plan offered through the Exchange that is posted by the carrier pursuant to Section 1367.205 of the Health and Safety Code or Section 10123.192 of the Insurance Code.

(Added by Stats. 2014, Ch. 575, Sec. 1. Effective January 1, 2015.)



100503.2

The board shall use the information received pursuant to Section 12712.5 of the Insurance Code to provide an individual a notice that he or she may be eligible for reduced-cost coverage through the Exchange or no-cost coverage through Medi-Cal. The notice shall include information on obtaining coverage pursuant to those programs.

(Added by Stats. 2013, Ch. 442, Sec. 1. Effective January 1, 2014.)



100504

(a) The board may do the following:

(1) With respect to individual coverage made available in the Exchange, collect premiums and assist in the administration of subsidies.

(2) Enter into contracts.

(3) Sue and be sued.

(4) Receive and accept gifts, grants, or donations of moneys from any agency of the United States, any agency of the state, and any municipality, county, or other political subdivision of the state.

(5) Receive and accept gifts, grants, or donations from individuals, associations, private foundations, and corporations, in compliance with the conflict of interest provisions to be adopted by the board at a public meeting.

(6) Adopt rules and regulations, as necessary. Until January 1, 2016, any necessary rules and regulations may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2). The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, including subdivisions (e) and (h) of Section 11346.1, any emergency regulation adopted pursuant to this section shall not be repealed by the Office of Administrative Law until revised or repealed by the board, except that an emergency regulation adopted pursuant to this section shall be repealed by operation of law unless the adoption, amendment, or repeal of the regulation is promulgated by the board pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code within two years of the initial adoption of the emergency regulation. Notwithstanding subdivision (h) of Section 11346.1, until January 1, 2017, the Office of Administrative Law may approve more than two readoptions of an emergency regulation adopted pursuant to this section.

(7) Collaborate with the State Department of Health Care Services and the Managed Risk Medical Insurance Board, to the extent possible, to allow an individual the option to remain enrolled with his or her carrier and provider network in the event the individual experiences a loss of eligibility of premium tax credits and becomes eligible for the Medi-Cal program or the Healthy Families Program, or loses eligibility for the Medi-Cal program or the Healthy Families Program and becomes eligible for premium tax credits through the Exchange.

(8) Share information with relevant state departments, consistent with the confidentiality provisions in Section 1411 of the federal act, necessary for the administration of the Exchange.

(9) Require carriers participating in the Exchange to make available to the Exchange and regularly update an electronic directory of contracting health care providers so that individuals seeking coverage through the Exchange can search by health care provider name to determine which health plans in the Exchange include that health care provider in their network. The board may also require a carrier to provide regularly updated information to the Exchange as to whether a health care provider is accepting new patients for a particular health plan. The Exchange may provide an integrated and uniform consumer directory of health care providers indicating which carriers the providers contract with and whether the providers are currently accepting new patients. The Exchange may also establish methods by which health care providers may transmit relevant information directly to the Exchange, rather than through a carrier.

(10) Make available supplemental coverage for enrollees of the Exchange to the extent permitted by the federal act, provided that no General Fund money is used to pay the cost of that coverage. Any supplemental coverage offered in the Exchange shall be subject to the charge imposed under subdivision (n) of Section 100503.

(b) The Exchange shall only collect information from individuals or designees of individuals necessary to administer the Exchange and consistent with the federal act.

(c) The board shall have the authority to standardize products to be offered through the Exchange.

(Amended by Stats. 2014, Ch. 31, Sec. 3. Effective June 20, 2014.)



100504.5

(a) To the extent approved by the appropriate federal agency, for the purpose of implementing the option in paragraph (7) of subdivision (a) of Section 100504, the Exchange shall make available bridge plan products to individuals specified in Section 14005.70 of the Welfare and Institutions Code. In implementing this requirement, the Exchange, using the selective contracting authority described in subdivision (c) of Section 100503, shall contract with, and certify as a qualified health plan, a bridge plan product that is, at a minimum, certified by the Exchange as a qualified bridge plan product. For purposes of this section, in order to be a qualified bridge plan product, the plan shall do all of the following:

(1) Be a health care service plan or health insurer that contracts with the State Department of Health Care Services to provide Medi-Cal managed care plan services pursuant to Section 14005.70 of the Welfare and Institutions Code.

(2) Meet minimum requirements to contract with the Exchange as a qualified health plan pursuant to Section 1301 of the federal Patient Protection and Affordable Care Act (Public Law 111-148) and Sections 100502, 100503, and 100507 of this code.

(3) Enroll in the bridge plan product only individuals who meet the requirements of Section 14005.70 of the Welfare and Institutions Code.

(4) Comply with the medical loss ratio requirements of Section 1399.864 of the Health and Safety Code or Section 10961 of the Insurance Code.

(5) Demonstrate the bridge plan product has, at minimum, a substantially similar provider network as the Medi-Cal managed care plan offered by the health care service plan or health insurer.

(b) The Exchange shall provide information on all of the available Exchange-qualified health plans in the area, including, but not limited to, bridge plan product options for selection by individuals eligible to enroll in a bridge plan product.

(c) Nothing in this section shall be implemented in a manner that conflicts with a requirement of the federal act.

(d) This section shall become inoperative on the October 1 that is five years after the date that federal approval of the bridge plan option occurs, and, as of the second January 1 thereafter, is repealed, unless a later enacted statute that is enacted before that date deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 6. Effective September 30, 2013. Conditionally inoperative, on date prescribed by its own provisions. Repealed, by its own provisions, on second January 1 after inoperative date.)



100504.6

(a) The Exchange shall have the authority to adopt regulations to implement the provisions of Section 100504.5. Prior to the adoption of regulations, the board and its staff shall meet the requirement of subdivision (t) of Section 100503 in implementing the bridge plan option. Until January 1, 2016, the adoption, amendment, or repeal of a regulation authorized by this section shall be exempted from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2).

(b) This section shall become inoperative on the October 1 that is five years after the date that federal approval of the bridge plan option occurs, and, as of the second January 1 thereafter, is repealed, unless a later enacted statute that is enacted before that date deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 7. Effective September 30, 2013. Conditionally inoperative, on date prescribed by its own provisions. Repealed, by its own provisions, on second January 1 after inoperative date.)



100505

The board shall establish and use a competitive process to select participating carriers and any other contractors under this title. Any contract entered into pursuant to this title shall be exempt from Chapter 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, and shall be exempt from the review or approval of any division of the Department of General Services.

(Added by Stats. 2010, Ch. 655, Sec. 9. Effective January 1, 2011.)



100506

(a) The board shall establish an appeals process for prospective and current enrollees of the Exchange that complies with all requirements of the federal act concerning the role of a state Exchange in facilitating federal appeals of Exchange-related determinations. In no event shall the scope of those appeals be construed to be broader than the requirements of the federal act. Once the federal regulations concerning appeals have been issued in final form by the United States Secretary of Health and Human Services, the board may establish additional requirements related to appeals, provided that the board determines, prior to adoption, that any additional requirement results in no cost to the General Fund and no increase in the charge imposed under subdivision (n) of Section 100503.

(b) The board shall not be required to provide an appeal if the subject of the appeal is within the jurisdiction of the Department of Managed Health Care pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and its implementing regulations, or within the jurisdiction of the Department of Insurance pursuant to the Insurance Code and its implementing regulations.

(Added by Stats. 2010, Ch. 655, Sec. 10. Effective January 1, 2011.)



100506.1

An applicant or enrollee has the right to appeal any of the following:

(a) Any action or inaction related to the individual’s eligibility for or enrollment in an insurance affordability program, or for advance payment of premium tax credits and cost-sharing reductions, or the amount of the advance payment of the premium tax credit and level of cost sharing, or eligibility for affordable plan options.

(b) An eligibility determination for an exemption from the individual responsibility penalty pursuant to Section 1311(d)(4)(H) of the federal act.

(c) A failure to provide timely or adequate notice of an eligibility determination or redetermination or an enrollment-related determination.

(Added by Stats. 2014, Ch. 869, Sec. 2. Effective January 1, 2015.)



100506.2

(a) The entity making an eligibility or enrollment determination described in Section 100506.1 shall provide notice of the appeals process at the time of application and at the time of eligibility or enrollment determination or redetermination.

(b) The entity making an eligibility or enrollment determination described in Section 100506.1 shall also issue a combined eligibility notice after the Director of Health Care Services determines in writing that the California Healthcare Eligibility, Enrollment, and Retention System (CalHEERS) has been programmed for the implementation of this section, but no later than July 1, 2017. The combined eligibility notice shall contain all of the following:

(1) Information about eligibility or ineligibility for Medi-Cal, premium tax credits and cost-sharing reductions, and, if applicable, for the Medi-Cal Access Program, for each individual, or multiple family members of a household, that has applied, including all of the following:

(A) An explanation of the action reflected in the notice, including the effective date of the action.

(B) Any factual bases upon which the decision is made.

(C) Citations to, or identification of, the legal authority supporting the action.

(D) Contact information for available customer service resources, including local legal aid and welfare rights offices.

(E) The effective date of eligibility and enrollment.

(2) Information regarding the bases of eligibility for non-modified adjusted gross income (MAGI) Medi-Cal and the benefits and services afforded to individuals eligible on those bases, sufficient to enable the individual to make an informed choice as to whether to appeal the eligibility determination or the date of enrollment, which may be included with the notice in a separate document.

(3) An explanation that the applicant or enrollee may appeal any action or inaction related to an individual’s eligibility for or enrollment in an insurance affordability program with which the applicant or enrollee is dissatisfied by requesting a state fair hearing consistent with this title and the provisions of Chapter 7 (commencing with Section 10950) of Part 2 of Division 9 of the Welfare and Institutions Code.

(4) Information on the applicant or enrollee’s right to represent himself or herself or to be represented by legal counsel or an authorized representative as provided in subdivision (f) of Section 100506.4.

(5) An explanation of the circumstances under which the applicant’s or enrollee’s eligibility shall be maintained or reinstated pending an appeal decision, pursuant to Section 100506.5.

(c) This section shall be implemented only to the extent it does not conflict with federal law.

(Added by Stats. 2014, Ch. 869, Sec. 3. Effective January 1, 2015.)



100506.3

(a) The board shall enter into a contract with the State Department of Social Services to serve as the Exchange appeals entity designated to hear appeals of eligibility or enrollment determination or redetermination for persons in the individual market, or exemption determinations within the Exchange’s jurisdiction. To the extent applicable, the provisions of this title, Subpart F of Part 155 of Title 45 of the Code of Federal Regulations, and Article 7 of Chapter 12 of Title 10 of the California Code of Regulations shall govern the Exchange hearing process. If those provisions are not applicable, the Medi-Cal hearing process established in Chapter 7 (commencing with Section 10950) of Part 2 of Division 9 of the Welfare and Institutions Code shall govern the Exchange hearing process.

(b) This section shall be implemented only to the extent it does not conflict with federal law.

(Added by Stats. 2014, Ch. 869, Sec. 4. Effective January 1, 2015.)



100506.4

(a) (1) Except as provided in paragraph (2), the State Department of Social Services, acting as the appeals entity, shall allow an applicant or enrollee to request an appeal within 90 days of the date of the notice of an eligibility or enrollment determination, or exemption determination within the Exchange’s jurisdiction, unless there is good cause as provided in Section 10951 of the Welfare and Institutions Code.

(2) The appeals entity shall establish and maintain a process for an applicant or enrollee to request an expedited appeals process where there is immediate need for health services because a standard appeal could seriously jeopardize the appellant’s life, health, or the ability to attain, maintain, or regain maximum function. If an expedited appeal is granted, the decision shall be issued as expeditiously as possible, but no later than five working days after the hearing, unless the appellant agrees to a delay to submit additional documents for the appeals record. If an expedited appeal is denied, the appeals entity shall notify the appellant within three days by telephone or through other commonly available secure electronic means, to be followed by a notice in writing, within five working days of the denial of an expedited appeal. If an expedited appeal is denied, the appeal shall be handled through the standard appeal process.

(b) Appeal requests may be submitted to the appeals entity by telephone, by mail, in person, through the Internet, through other commonly available electronic means, or by facsimile.

(c) The staff of the Exchange, the county, or the State Department of Health Care Services or its designee shall assist the applicant or enrollee in making the appeal request.

(d) (1) Upon receipt of an appeal, the appeals entity shall send timely acknowledgment to the appellant that the appeal has been received. The acknowledgment shall include information relating to the appellant’s eligibility for benefits while the appeal is pending, an explanation that advance payments of the premium tax credit while the appeal is pending may be subject to reconciliation if the appeal is unsuccessful, an explanation that the appellant may participate in informal resolution pursuant to subdivision (g), information regarding how to initiate informal resolution, and an explanation that the appellant shall have the opportunity to review his or her entire eligibility file, including information on how an income determination was made and all papers, requests, documents, and relevant information in the possession of the entity that made the decision that is the subject of the appeal at any time from the date on which an appeal request is filed to the date on which the appeal decision is issued.

(2) Upon receipt of an appeal request, the appeals entity shall send, via secure electronic means, timely notice of the appeal to the Exchange and the county, and the State Department of Health Care Services or its designee if applicable.

(3) Upon receipt of the notice of appeal from the appeals entity, the entity that made the determination of eligibility or enrollment being appealed shall transmit, either as a hardcopy or electronically, the appellant’s eligibility and enrollment records for use in the adjudication of the appeal to the appeals entity.

(e) A member of the board, employee of the Exchange, a county, the State Department of Health Care Services or its designee, or the appeals entity shall not limit or interfere with an applicant’s or enrollee’s right to make an appeal or attempt to direct the individual’s decisions regarding the appeal.

(f) An applicant or enrollee may be represented by counsel or designate an authorized representative to act on his or her behalf, including, but not limited to, when making an appeal request and participating in the informal resolution process provided in subdivision (g).

(g) An applicant or enrollee who files an appeal shall have the opportunity for informal resolution, prior to a hearing, that conforms with all of the following:

(1) A representative of the entity that made the eligibility or enrollment determination shall contact the appellant or the appellant’s appropriately authorized representative and offer to discuss the determination with the appellant if he or she agrees.

(2) The appellant’s right to a hearing shall be preserved if the appellant is dissatisfied with the outcome of the informal resolution process. The appellant or the authorized representative may withdraw the hearing request voluntarily or may agree to a conditional withdrawal that shall list the agreed-upon conditions that the appellant and the Exchange, county, or the State Department of Health Care Services or its designee shall meet.

(3) If the appeal advances to a hearing, the appellant shall not be required to provide duplicative information or documentation that he or she previously provided during the application, redetermination, enrollment, or informal resolution processes.

(4) The informal resolution process shall not delay the timeline for a provision of a hearing.

(5) The informal resolution process is voluntary and neither an appellant’s participation nor nonparticipation in the informal resolution process shall affect the right to a hearing under this section.

(6) For eligibility or enrollment determinations for insurance affordability programs based on modified adjusted gross income (MAGI), the appellant or the appellant’s appropriately authorized representative may initiate the informal resolution process with the entity that made the determination, except that all of the following shall apply:

(A) The Exchange shall conduct informal resolution involving issues related only to the Exchange, including, but not limited to, exemption from the individual responsibility penalty pursuant to Section 1311(d)(4)(H) of the federal act, offers of affordable employer coverage, special enrollment periods, and eligibility for affordable plan options.

(B) Counties shall conduct informal resolution involving issues related to non-MAGI Medi-Cal eligibility or enrollment decisions.

(C) The State Department of Health Care Services or its designee shall conduct informal resolution involving issues related to eligibility or enrollment determinations for programs when the State Department of Health Care Services is the entity making the determination.

(7) The staff involved in the informal resolution process shall try to resolve the issue through a review of case documents, in person or through electronic means as desired by the appellant, and shall give the appellant the opportunity to review case documents, verify the accuracy of submitted documents, and submit updated information or provide further explanation of previously submitted documents.

(8) The informal resolution process set forth by the State Department of Social Services for Medi-Cal fair hearings shall be used for the informal resolutions pursuant to this subdivision and shall require the Exchange, county representative, or the State Department of Health Care Services or its designee to do the following:

(A) Review the file to determine the appropriateness of the action and whether a hearing is needed.

(B) Attempt to resolve the matter if the action was incorrect.

(C) Determine whether a dual agency appeal is required to resolve the matter at hearing and notice the other agency if not already included.

(D) Determine whether interpretation services are necessary and arrange for those services accordingly.

(E) Inform appellants of other agencies that may also be available to resolve the controversy.

(h) (1) A position statement, as required by Section 10952.5 of the Welfare and Institutions Code, shall be made available at least two working days before the hearing on the appeal. The position statement shall be made available electronically by the entity that determined eligibility if the entity has the capacity to send information electronically in a secure manner.

(2) The appeals entity shall send written notice, electronically or in hard copy, to the appellant of the date, time, and location of the hearing no later than 15 days prior to the date of the hearing. If the date, time, and location of the hearing are prohibitive of participation by the appellant, the appeals entity shall make reasonable efforts to set a reasonable, mutually convenient date, time, and location. The notice shall explain what format the hearing shall be held in, via telephone or video conference or in person, and include the right of the appellant to request that the hearing be held via telephone or video conference or in person. The notice shall include instructions for submitting the request on the notice, by telephone or through other commonly available electronic means.

(3) The hearing format may be held via telephone or video conference, unless the appellant requests the hearing be held in person pursuant to paragraph (2).

(4) The hearing shall be an evidentiary hearing where the appellant may present evidence, bring witnesses, establish all relevant facts and circumstances, and question or refute any testimony or evidence, including, but not limited to, the opportunity to confront and cross-examine adverse witnesses, if any.

(5) The hearing shall be conducted by one or more impartial officials who have not been directly involved in the eligibility or enrollment determination or any prior appeal decision in the same matter.

(6) The appellant shall have the opportunity to review his or her appeal record, case file, and all documents to be used by the appeals entity at the hearing, at a reasonable time before the date of the hearing as well as during the hearing.

(7) Cases and evidence shall be reviewed de novo by the appeals entity.

(i) Decisions shall be made within 90 days from the date the appeal is filed and shall be based exclusively on the application of the applicable laws and eligibility and enrollment rules to the information used to make the eligibility or enrollment decision, as well as any other information provided by the appellant during the course of the appeal. The content of the decision of appeal shall include a decision with a plain language description of the effect of the decision on the appellant’s eligibility or enrollment, a summary of the facts relevant to the appeal, an identification of the legal basis for the decision, and the effective date of the decision, which may be retroactive at the election of the appellant if the appellant is otherwise eligible.

(j) Upon adjudication of the appeal, the appeals entity shall transmit the decision of appeal to the entity that made the eligibility or enrollment determination via a secure electronic means.

(k) If an appellant disagrees with the decision of the appeals entity, he or she may make an appeal request regarding coverage in a qualified health plan through the Exchange to the federal Department of Health and Human Services within 30 days of the notice of decision through any of the methods in subdivision (b).

(l) An appellant may also seek judicial review to the extent provided by law. Appeal to the federal Department of Health and Human Services is not a prerequisite for seeking judicial review, nor shall seeking an appeal to the federal Department of Health and Human Services preclude a judicial review.

(m) Nothing in this section, or in Sections 100506.1 and 100506.2, shall limit or reduce an appellant’s rights to notice, hearing, and appeal under Medi-Cal, county indigent programs, or any other public programs.

(n) This section shall be implemented only to the extent it does not conflict with federal law.

(Added by Stats. 2014, Ch. 869, Sec. 5. Effective January 1, 2015.)



100506.5

For appeals of redetermination of Exchange advance premium tax credits or cost-sharing reductions, upon receipt of notice from the appeals entity that it has received an appeal, the entity that made the redetermination shall continue to consider the applicant or enrollee eligible for the same level of advance premium tax credits or cost-sharing reductions while the appeal is pending in accordance with the level of eligibility immediately before the redetermination being appealed.

(Added by Stats. 2014, Ch. 869, Sec. 6. Effective January 1, 2015.)



100507

(a) Notwithstanding any other provision of law, the Exchange shall not be subject to licensure or regulation by the Department of Insurance or the Department of Managed Health Care.

(b) Carriers that contract with the Exchange shall have a license or certificate of authority from, and shall be in good standing with, their respective regulatory agencies.

(Added by Stats. 2010, Ch. 655, Sec. 11. Effective January 1, 2011.)



100508

(a) Records of the Exchange that reveal any of the following shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1):

The deliberative processes, discussions, communications, or any other portion of the negotiations with entities contracting or seeking to contract with the Exchange, entities with which the Exchange is considering a contract, or entities with which the Exchange is considering or enters into any other arrangement under which the Exchange provides, receives, or arranges services or reimbursement.

(b) The following records of the Exchange shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1) as follows:

(1) (A) Except for the portion of a contract that contains the rates of payments, contracts with participating carriers entered into pursuant to this title on or after the date the act that added this subparagraph becomes effective, shall be open to inspection one year after the effective dates of the contracts.

(B) If contracts with participating carriers entered into pursuant to this title are amended, the amendments shall be open to inspection one year after the effective date of the amendments.

(c) Three years after a contract or amendment is open to inspection pursuant to subdivision (b), the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(d) Notwithstanding any other law, entire contracts with participating carriers or amendments to contracts with participating carriers shall be open to inspection by the Joint Legislative Audit Committee. The committee shall maintain the confidentiality of the contracts and amendments until the contracts or amendments to a contract are open to inspection pursuant to subdivisions (b) and (c).

(Amended by Stats. 2013, Ch. 446, Sec. 1. Effective October 1, 2013.)



100510

(a) No individual or entity shall hold himself, herself, or itself out as representing, constituting, or otherwise providing services on behalf of the Exchange unless that individual or entity has a valid agreement with the Exchange to engage in those activities.

(b) Any individual or entity who aids or abets another individual or entity in violation of this section shall also be in violation of this section.

(Added by Stats. 2012, Ch. 876, Sec. 1. Effective January 1, 2013.)



100520

(a)  The California Health Trust Fund is hereby created in the State Treasury for the purpose of this title. Notwithstanding Section 13340, all moneys in the fund shall be continuously appropriated without regard to fiscal year for the purposes of this title. Any moneys in the fund that are unexpended or unencumbered at the end of a fiscal year may be carried forward to the next succeeding fiscal year.

(b) Notwithstanding any other provision of law, moneys deposited in the fund shall not be loaned to, or borrowed by, any other special fund or the General Fund, or a county general fund or any other county fund.

(c) The board of the California Health Benefit Exchange shall establish and maintain a prudent reserve in the fund.

(d) The board or staff of the Exchange shall not utilize any funds intended for the administrative and operational expenses of the Exchange for staff retreats, promotional giveaways, excessive executive compensation, or promotion of federal or state legislative or regulatory modifications.

(e) Notwithstanding Section 16305.7, all interest earned on the moneys that have been deposited into the fund shall be retained in the fund and used for purposes consistent with the fund.

(f) Effective January 1, 2016, if at the end of any fiscal year, the fund has unencumbered funds in an amount that equals or is more than the board approved operating budget of the Exchange for the next fiscal year, the board shall reduce the charges imposed under subdivision (n) of Section 100503 during the following fiscal year in an amount that will reduce any surplus funds of the Exchange to an amount that is equal to the agency’s operating budget for the next fiscal year.

(Added by Stats. 2010, Ch. 655, Sec. 13. Effective January 1, 2011.)



100521

(a) The board shall ensure that the establishment, operation, and administrative functions of the Exchange do not exceed the combination of federal funds, private donations, and other non-General Fund moneys available for this purpose. No state General Fund moneys shall be used for any purpose under this title without a subsequent appropriation. No liability incurred by the Exchange or any of its officers or employees may be satisfied using moneys from the General Fund.

(b) The implementation of the provisions of this title, other than this section, Section 100500, and paragraphs (4) and (5) of subdivision (a) of Section 100504, shall be contingent on a determination by the board that sufficient financial resources exist or will exist in the fund. The determination shall be based on at least the following:

(1) Financial projections identifying that sufficient resources exist or will exist in the fund to implement the Exchange.

(2) A comparison of the projected resources available to support the Exchange and the projected costs of activities required by this title.

(3) The financial projections demonstrate the sufficiency of resources for at least the first two years of operation under this title.

(c) The board shall provide notice to the Joint Legislative Budget Committee and the Director of Finance that sufficient financial resources exist in the fund to implement this title.

(d) If the board determines that the level of resources in the fund cannot support the actions and responsibilities described in subdivision (a), it shall provide the Department of Finance and the Joint Legislative Budget Committee a detailed report on the changes to the functions, contracts, or staffing necessary to address the fiscal deficiency along with any contingency plan should it be impossible to operate the Exchange without the use of General Fund moneys.

(e) The board shall assess the impact of the Exchange’s operations and policies on other publicly funded health programs administered by the state and the impact of publicly funded health programs administered by the state on the Exchange’s operations and policies. This assessment shall include, at a minimum, an analysis of potential cost shifts or cost increases in other programs that may be due to Exchange policies or operations. The assessment shall be completed on at least an annual basis and submitted to the Secretary of California Health and Human Services and the Director of Finance.

(Amended by Stats. 2011, Ch. 296, Sec. 136. Effective January 1, 2012.)






TITLE 23 - IN-HOME SUPPORTIVE SERVICES EMPLOYER-EMPLOYEE RELATIONS ACT

CHAPTER 1 - General Provisions

110000

This title shall be known and may be cited as the In-Home Supportive Services Employer-Employee Relations Act.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110001

It is the purpose of this title to promote full communication between the California In-Home Supportive Services Authority (the Statewide Authority) and the recognized employee organization representing individual providers by providing a reasonable method of resolving disputes regarding wages, benefits, and other terms and conditions of employment, as defined in Section 110023, between the Statewide Authority for in-home supportive services and recognized employee organizations. It is also the purpose of this title to promote the improvement of personnel management and employer-employee relations within the Statewide Authority by providing a uniform basis for recognizing the right of individual providers to join organizations of their own choice and be represented by those organizations for purposes of collective bargaining with the Statewide Authority. This title is intended to strengthen methods of administering employer-employee relations through the establishment of uniform and orderly methods of communication between the recognized employee organizations and the Statewide Authority. Except as expressly provided herein, this title is not intended to require changes in existing bargaining units or memoranda of agreement or understanding.

(Amended by Stats. 2012, Ch. 439, Sec. 4. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110002

Except as otherwise provided by the Legislature, employees shall have the right to form, join, and participate in the activities of employee organizations of their own choosing for the purpose of representation on all matters within the scope of representation. Employees also shall have the right to refuse to join or participate in the activities of employee organizations.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110003

As used in this title:

(a) “Board” means the Public Employment Relations Board established pursuant to Section 3541.

(b) “Employee” or “individual provider” means any person authorized to provide in-home supportive services pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code, and Sections 14132.95, 14132.952, and 14132.956 of the Welfare and Institutions Code, pursuant to the individual provider mode, as referenced in Section 12302.2 of the Welfare and Institutions Code. As used in this title, “employee” or “individual provider” does not include any person providing in-home supportive services pursuant to the county-employed homemaker mode or the contractor mode, as authorized in Section 12302 of the Welfare and Institutions Code. Individual providers shall not be deemed to be employees of the Statewide Authority for any other purpose, except as expressly set forth in this title.

(c) “Employee organization” means an organization that includes employees, as defined in subdivision (b), and that has as one of its primary purposes representing those employees in their relations with the Statewide Authority.

(d) “Employer” means, for the purposes of collective bargaining, the Statewide Authority established pursuant to Section 6531.5. The in-home supportive services recipient shall be the employer of an individual in-home supportive services provider with the unconditional and exclusive right to hire, fire, and supervise his or her provider.

(e) “In-home supportive services” or “IHSS” means services provided pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code, and Sections 14132.95, 14132.952, and 14132.956 of the Welfare and Institutions Code.

(f) “In-home supportive services recipient” means the individual who receives the in-home supportive services provided by the individual provider. The in-home supportive services recipient is the employer for the purposes of hiring, firing, and supervising his or her respective individual provider.

(g) “Mediation” means effort by an impartial third party to assist in reconciling a dispute regarding wages, benefits, and other terms and conditions of employment, as defined in Section 110023, between representatives of the employer and the recognized employee organization or recognized employee organizations through interpretation, suggestion, and advice.

(h) “Meet and confer in good faith” means that the employer, or those representatives as it may designate, and representatives of recognized employee organizations, shall have the mutual obligation personally to meet and confer promptly upon request by either party and continue for a reasonable period of time in order to exchange freely information, opinions, and proposals, and to endeavor to reach agreement on matters within the scope of representation prior to the adoption of the annual Budget Act.

(i) “Predecessor agency” means a county or an entity established pursuant to Section 12301.6 of the Welfare and Institutions Code before the effective date of this title.

(j) “Recognized employee organization” means an employee organization that has been formally acknowledged as follows:

(1) Before the county implementation date as described in subdivision (a) of Section 12300.7 of the Welfare and Institutions Code, by a county or an entity established pursuant to Section 12301.6 of the Welfare and Institutions Code, as the representative of individual providers in its jurisdiction.

(2) On or after the county implementation date as described in subdivision (a) of Section 12300.7 of the Welfare and Institutions Code, by the Statewide Authority, as the representative of individual providers subject to this title.

(k) “Statewide Authority” means the California In-Home Supportive Services Authority established pursuant to Section 6531.5.

(Amended by Stats. 2012, Ch. 439, Sec. 5. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)






CHAPTER 2 - Transitional Provisions

110004

It is the intent of the Legislature to stabilize the labor and employment relations of individual providers in order to provide continuity of care and services to the maximum extent possible, and consistent with the responsibilities of the Statewide Authority under the act adding this title.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110005

For the purposes of this title, the county implementation date is defined in subdivision (a) of Section 12300.7 of the Welfare and Institutions Code.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110006

For purposes of collective bargaining, and as expressly set forth in subdivision (d) of Section 110003, the Statewide Authority is deemed to be the employer of record of individual providers in each county as of the county implementation date. In-home supportive services recipients shall retain the right to hire, fire, and supervise the work of the individual providers providing services to them.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110007

Individual providers employed by any predecessor agency as of the county implementation date shall retain employee status and shall not be required by the Statewide Authority to requalify to receive payment for providing services pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code. In the same manner as set forth in subdivision (e) of Section 12305.86 of the Welfare and Institutions Code, the Statewide Authority shall accept a clearance that was obtained or accepted by any predecessor agency pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code. Existence of a clearance shall be determined by verification through the case management, information, and payroll system of the predecessor agency that the predecessor agency has deemed the provider to be eligible to receive payment for providing services pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110008

On the county implementation date, separate bargaining units shall be created consistent with the bargaining units that have been recognized by predecessor agencies. Bargaining units consisting of employees in a single county shall be the only appropriate unit for collective bargaining under this title. In those counties where no recognized employee organization exists as of the county implementation date, a bargaining unit consisting of all employees in that county shall be deemed an appropriate unit for collective bargaining.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110009

If, on the county implementation date, individual providers are represented by a recognized employee organization, the Statewide Authority shall be deemed the successor employer of the predecessor agency for the purposes of negotiating a collective bargaining agreement, and shall be obligated to recognize and to meet and confer in good faith with the recognized employee organization on all matters within the scope of representation, as defined in Section 110023, as to those individual providers.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110010

Negotiations between the Statewide Authority and recognized employee organizations shall be conducted only in the following manner:

(a) As of July 1, 2012, all recognized employee organizations affiliated with the same national parent union shall negotiate as a coalition on behalf of all bargaining units they represent. If recognized employee organizations are affiliated with two or more different national parent unions, those recognized employee organizations shall also negotiate as a coalition on behalf of all bargaining units they represent.

(b) An employee organization obtaining recognition after July 1, 2012, which is affiliated with the same national parent union or unions as the coalitions described in subdivision (a), shall become a part of the coalition affiliated with its same national parent union or unions.

(c) An employee organization not affiliated with a national parent union covered by subdivision (a), that obtains recognition after July 1, 2012, and represents fewer than 100,000 employees subject to this title, shall negotiate as a member of a coalition, separate from the coalitions described in subdivision (a) and comprised of all those recognized employee organizations on behalf of all units they collectively represent. If that employee organization represents 100,000 or more employees subject to this title, it shall have the right to negotiate as its own coalition on behalf of all bargaining units it represents.

(d) Each coalition negotiating with the Statewide Authority may enter into supplemental bargaining of unit-specific issues for inclusion in, or as an addendum to, collective bargaining agreements, subject to the parties’ agreement regarding the issues and procedures for supplemental bargaining. This section does not prohibit coordination of bargaining between two or more bargaining coalitions.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110011

(a) Except as otherwise expressly provided in this title, the enactment of this title shall not be a cause for the employer or any predecessor agency to modify or eliminate any existing memorandum of agreement or understanding, or to modify existing wages, benefits, or other terms and conditions of employment. Except to the extent set forth in this title, the enactment of this title shall not prevent the modification of existing wages, benefits, or terms and conditions of employment through the meet and confer in good faith process or, in those situations in which the employees are not represented by a recognized employee organization, through appropriate procedures.

(b) On the county implementation date, subject to Section 12306.15 of the Welfare and Institutions Code, the Statewide Authority shall assume the predecessor agency’s rights and obligations under any memorandum of understanding or agreement between the predecessor agency and a recognized employee organization that is in effect on the county implementation date for the duration thereof. Absent mutual consent to reopen, the terms of any transferred memorandum of understanding or agreement shall continue until the memorandum of understanding or agreement has expired. If a memorandum of understanding or agreement between a recognized employee organization and a predecessor agency has expired and has not been replaced by a successor memorandum of understanding or agreement as of the county implementation date, the Statewide Authority shall assume the obligation to meet and confer in good faith with the recognized employee organization.

(c) Notwithstanding any other provision of law, except to the extent set forth in this chapter and as limited by Section 110023, the terms and conditions of any memorandum of understanding or agreement between a predecessor agency and a recognized employee organization in effect on the county implementation date shall not be reduced, except by mutual agreement between the recognized employee organization and the Statewide Authority.

(d) Nothing in this title shall be construed to relieve any predecessor agency of its obligation to meet and confer in good faith with a recognized employee organization pursuant to the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1) until the county implementation date. Nothing in this title shall permit the predecessor agency to meet and confer after the Statewide Authority assumes the predecessor agency’s rights and obligations on the county implementation date.

(e) With the exception of all economic terms covered by Section 12306.15 of the Welfare and Institutions Code and notwithstanding any other provision of law, beginning July 1, 2012, and ending on the county implementation date as set forth in subdivision (a) of Section 12300.7 of the Welfare and Institutions Code, any alterations or modifications to either current or expired memoranda of understanding that were in effect on July 1, 2012, and any newly negotiated memoranda of understanding or agreements reached after July 1, 2012, shall be submitted for review to the State Department of Social Services, hereafter referred to as the department. This review requirement shall not begin until a county commences transition pursuant to subdivision (g) of Section 14132.275 of the Welfare and Institutions Code, and shall be performed by the department until the Statewide Authority becomes operational, after which date the Statewide Authority shall continue to perform this review requirement. If, upon review, but not later than 180 days after the county commences transition pursuant to subdivision (g) of Section 14132.275 of the Welfare and Institutions Code, the department or Statewide Authority reasonably determines that there are one or more newly negotiated or amended noneconomic terms in the memorandum of understanding or agreement to which it objects for a bona fide business-related reason, the department or Statewide Authority shall provide written notice to the signatory recognized employee organization of each objection and the reason for it. Upon demand from the recognized employee organization, the department, or the Statewide Authority, those parties shall meet and confer regarding the objection and endeavor to reach agreement prior to the county implementation date. If an agreement is reached, it shall not become effective prior to the county implementation date. If an agreement is not reached by the county implementation date, the objectionable language is deemed inoperable as of the county implementation date. All terms to which no objection is made shall be deemed accepted by the Statewide Authority. If the Statewide Authority or the department fails to provide the 180 days’ notice of objection, it shall be deemed waived.

(Amended by Stats. 2012, Ch. 439, Sec. 6. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110012

If the Statewide Authority and the recognized employee organization negotiate changes to locally administered health benefits for individual providers, the Statewide Authority shall give 90 days’ notice to the county and an entity established pursuant to Section 12301.6 of the Welfare and Institutions Code prior to implementation of the agreed-upon changes.

(Amended by Stats. 2012, Ch. 439, Sec. 7. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)






CHAPTER 3 - Administration

110013

The Legislature hereby finds and declares that collective bargaining for individual providers under this title constitutes a matter of statewide concern. Therefore, this title is applicable to all counties, notwithstanding charter provisions to the contrary, as set forth in Section 110005.

(Amended by Stats. 2012, Ch. 439, Sec. 8. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110014

Where the language of this title is the same or substantially the same as that contained in Chapter 10 (commencing with Section 3500) of Division 4 of Title 1, it shall be interpreted and applied by the board in a manner consistent with and in accordance with judicial interpretations of the same language.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110015

Except as provided in this title, the powers and duties of the board described in Sections 3541.3 and 3541.5 shall also apply, as appropriate, to this title. Included among the appropriate powers of the board are the powers to order elections, to conduct any election the board orders, to order unit modifications consistent with Section 110008, and to adopt rules.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110016

Notwithstanding any other law, if a decision by an administrative law judge regarding the recognition, certification, decertification, or unit modification, consistent with Section 110008, of an employee organization is appealed, the decision shall be deemed the final order of the board if the board does not issue a ruling that supersedes the decision no later than 180 days after the appeal is filed.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110017

(a) Any charging party, respondent, or intervener aggrieved by a final decision or order of the board in an unfair practice case, except a decision of the board not to issue a complaint in such a case, and any party to a final decision or order of the board in a unit determination consistent with Section 110008, or in a representation, recognition, or election matter that is not brought as an unfair practice case, may petition for a writ of extraordinary relief from that decision or order. A board order directing an election shall not be stayed pending judicial review.

(b) A petition for a writ of extraordinary relief shall be filed in the district court of appeal having jurisdiction over the county where the events giving rise to the decision or order occurred. The petition shall be filed within 30 days from the date of the issuance of the board’s final decision or order, or order denying reconsideration, as applicable. Upon the filing of the petition, the court shall cause notice to be served upon the board and thereafter shall have jurisdiction of the proceeding. The board shall file in the court the record of the proceeding, certified by the board, within 10 days after the clerk’s notice unless that time is extended by the court for good cause shown. The court shall have jurisdiction to grant any temporary relief or restraining order it deems just and proper, and in like manner to make and enter a decree enforcing, modifying, and enforcing as modified, or setting aside in whole or in part the decision or order of the board. The findings of the board with respect to questions of fact, including ultimate facts, if supported by substantial evidence on the record considered as a whole, shall be conclusive. Title 1 (commencing with Section 1067) of Part 3 of the Code of Civil Procedure relating to writs shall, except where specifically superseded by this section, apply to proceedings pursuant to this section.

(c) If the time to petition for extraordinary relief from a board decision or order has expired, the board may seek enforcement of any final decision or order in a district court of appeal or superior court having jurisdiction over the county where the events giving rise to the decision or order occurred. The board shall respond within 10 days to any inquiry from a party to the action as to why the board has not sought court enforcement of the final decision or order. If the response does not indicate that there has been compliance with the board’s final decision or order, the board shall seek enforcement of the final decision or order upon the request of the party. The board shall file in the court the record of the proceeding, certified by the board, and appropriate evidence disclosing the failure to comply with the decision or order. If, after hearing, the court determines that the order was issued pursuant to the procedures established by the board and that the person or entity refuses to comply with the order, the court shall enforce the order by writ of mandamus or other proper process. The court may not review the merits of the order.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)






CHAPTER 4 - Labor Relations

110018

No individual provider shall be subject to punitive action or denied promotion, or threatened with any such treatment, for the exercise of lawful action as an elected, appointed, or recognized representative of any employee bargaining unit.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110019

(a) Notwithstanding Section 110002, any other provision of this title, or any other law, rule, or regulation, an agency shop agreement may be negotiated between the employer and a recognized public employee organization that has been recognized as the exclusive or majority bargaining agent, in accordance with this title. As used in this title, “agency shop” means an arrangement that requires an employee, as a condition of continued employment, either to join the recognized employee organization or to pay the organization a service fee in an amount not to exceed the standard initiation fee, periodic dues, and general assessments of the organization, to be determined by the organization in accordance with applicable law.

(b) In addition to the procedure prescribed in subdivision (a), an agency shop arrangement between the Statewide Authority and a recognized employee organization that has been recognized as the exclusive or majority bargaining agent shall be placed in effect, without a negotiated agreement, upon (1) a signed petition of 30 percent of the employees in the applicable bargaining unit requesting an agency shop agreement and an election to implement an agency fee arrangement, and (2) the approval of a majority of employees who cast ballots and vote in a secret ballot election in favor of the agency shop agreement. The petition may be filed only after the recognized employee organization has requested the Statewide Authority to negotiate on an agency shop arrangement and, beginning seven working days after the Statewide Authority received this request, the two parties have had 30 calendar days to attempt good faith negotiations in an effort to reach agreement. An election that shall not be held more frequently than once a year shall be conducted by the State Mediation and Conciliation Service in the event that the Statewide Authority and the recognized employee organization cannot agree within 10 days from the filing of the petition to select jointly a neutral person or entity to conduct the election. In the event of an agency fee arrangement outside of an agreement that is in effect, the recognized employee organization shall indemnify and hold the Statewide Authority harmless against any liability arising from a claim, demand, or other action relating to the Statewide Authority’s compliance with the agency fee obligation.

(c) An individual provider who is a member of a bona fide religion, body, or sect that has historically held conscientious objections to joining or financially supporting public employee organizations shall not be required to join or financially support a public employee organization as a condition of employment. The employee may be required, in lieu of periodic dues, initiation fees, or agency shop fees, to pay sums equal to the dues, initiation fees, or agency shop fees to a nonreligious, nonlabor charitable fund exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, chosen by the employee from a list of at least three of these funds, designated in a memorandum of understanding between the employer and the recognized employee organization, or if the memorandum of understanding fails to designate the funds, then to a fund of that type chosen by the employee. Proof of the payments shall be made on a monthly basis to the employer as a condition of continued exemption from the requirement of financial support to the public employee organization.

(d) An agency shop provision in a memorandum of understanding that is in effect may be rescinded by a majority vote of all the employees in the unit covered by the memorandum of understanding, provided that: (1) a request for that type of vote is supported by a petition containing the signatures of at least 30 percent of the employees in the unit, (2) the vote is by secret ballot, and (3) the vote may be taken at any time during the term of the memorandum of understanding, but in no event shall there be more than one vote taken during that term.

(e) A recognized employee organization that has agreed to an agency shop provision or is a party to an agency shop arrangement shall keep an adequate itemized record of its financial transactions and shall make available annually, to the employer with which the agency shop provision was negotiated, and to the employees who are members of the organization, within 60 days after the end of its fiscal year, a detailed written financial report thereof in the form of a balance sheet and an operating statement, certified as to accuracy by its president and treasurer or corresponding principal officer, or by a certified public accountant. An employee organization required to file financial reports under the federal Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. Sec. 401 et seq.) covering employees governed by this title, or required to file financial reports under Section 3546.5, may satisfy the financial reporting requirement of this section by providing the employer with a copy of the financial reports.

(Amended by Stats. 2012, Ch. 439, Sec. 9. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110020

(a) Nothing in this title shall affect the right of an employee to authorize a dues or service fees deduction from his or her salary or wages pursuant to Article 6 (commencing with Section 1150) of Chapter 1 of Division 4 of Title 1.

(b) Either the Controller or the State Department of Social Services shall deduct the payment of dues or service fees to a recognized employee organization as required by an agency shop arrangement between the recognized employee organization and the Statewide Authority.

(c) Agency fee obligations, including, but not limited to, dues or agency fee deductions on behalf of a recognized employee organization, shall continue in effect as long as the employee organization is the recognized bargaining representative, notwithstanding the expiration of any agreement between the employer and the recognized employee organization.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110021

If a predecessor agency is party to any memorandum of understanding or agreement with any bargaining unit that includes individual providers that contains an agency shop provision as of the effective date of this title, the predecessor agency and the employer shall be obligated to honor the terms of the agency shop provision, including indemnification provisions, if any, for the duration of the memorandum of understanding or agreement, and until the adoption of a successor memorandum of understanding or agreement. However, upon the request of a recognized employee organization, an agency shop provision in effect on the county implementation date may be reopened for the sole purpose of renegotiating the terms of that provision in accordance with this title. The implementation of this title shall not be a cause for a new agency shop election.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110022

Recognized employee organizations shall have the right to represent their members in their employment relations with the employer. Employee organizations may establish reasonable restrictions regarding who may join and may make reasonable provisions for the dismissal of individuals from membership. Nothing in this section shall prohibit an employee from appearing on his or her own behalf in his or her employment relations with the Statewide Authority.

(Amended by Stats. 2012, Ch. 439, Sec. 10. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110023

(a) The scope of representation shall include all matters relating to wages, benefits, and other terms and conditions of employment. The scope of representation shall exclude the following functions performed by, or on behalf of, a county:

(1) Determining an applicant’s eligibility for IHSS benefits.

(2) Assessing, approving, and authorizing an IHSS recipient’s initial and continuing need for services.

(3) Enrolling providers and conducting provider orientation.

(4) Conducting criminal background checks on all potential providers.

(5) Providing assistance to IHSS recipients in finding eligible providers through the establishment of a provider registry, as well as providing orientation to recipients.

(6) Pursuing overpayment recovery recollection.

(7) Performing quality assurance activities.

(8) Providing assistance to IHSS recipients through the establishment of emergency backup services.

(9) Performing any other function or responsibility required pursuant to statute or regulation to be performed by the county.

(b) The scope of representation shall also exclude the IHSS recipient’s right to hire, fire, and supervise the individual provider.

(Amended by Stats. 2012, Ch. 439, Sec. 11. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110024

(a) Except in cases of emergency as provided in this section, the Statewide Authority shall give reasonable written notice to each recognized employee organization affected by any rule, practice, or policy directly relating to matters within the scope of representation proposed to be adopted by the Statewide Authority and shall give each recognized employee organization the opportunity to meet with the Statewide Authority.

(b) In cases of emergency when the Statewide Authority determines that any rule, policy, or procedure must be adopted immediately without prior notice or meeting with a recognized employee organization, the Statewide Authority shall provide notice and an opportunity to meet at the earliest practicable time following the adoption of the rule, policy, or procedure.

(Amended by Stats. 2012, Ch. 439, Sec. 12. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110025

(a) Consistent with Section 12300.5 of the Welfare and Institutions Code, the Statewide Authority shall meet and confer in good faith regarding matters within the scope of representation with representatives of recognized employee organizations and shall consider fully those presentations as are made by the employee organization on behalf of its members prior to arriving at a determination of policy or course of action.

(b) The process should include adequate time for the resolution of impasses pursuant to any impasse resolution procedure set forth in this title.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110026

The Statewide Authority and employee organizations shall not interfere with, intimidate, restrain, coerce, or discriminate against employees because of the exercise of their rights under Section 110002.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110027

(a) The Statewide Authority shall grant exclusive recognition to employee organizations designated or selected pursuant to rules established by the board for employees of the Statewide Authority or an appropriate unit thereof, subject to the right of an employee to represent himself or herself. The board shall establish reasonable procedures for petitions and holding elections and determining appropriate units consistent with Section 110008. In a representation election, a majority of the votes cast by the employees in the appropriate bargaining unit shall be required.

(b) A bargaining unit in existence as of the effective date of this title shall remain in existence unless changed pursuant to subdivision (a).

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110028

If an agreement is reached by the representatives of the Statewide Authority and a recognized employee organization or recognized employee organizations, they shall jointly prepare a written memorandum of the understanding, which shall not be binding, and present it to the Legislature for determination by majority vote.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110029

(a) If, after a reasonable period of time, representatives of the Statewide Authority and the recognized employee organization fail to reach agreement, the dispute shall be referred to mediation before a mediator mutually agreeable to the parties. If the parties are unable to agree upon the mediator, either party may request the board to appoint a mediator in accordance with rules adopted by the board.

(b) The costs of mediation shall be divided one-half to the Statewide Authority and one-half to the recognized employee organization or recognized employee organizations.

(Amended by Stats. 2012, Ch. 439, Sec. 13. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110030

(a) If the parties are unable to effect settlement of the controversy within 30 days after the appointment of a mediator, the parties shall submit their differences to a factfinding panel. Within five days after receipt of the written request, each party shall select a person to serve as its member of the factfinding panel. The board shall, within five days after the selection of panel members by the parties, select a chairperson of the factfinding panel.

(b) Within five days after the board selects a chairperson of the factfinding panel, the parties may mutually agree upon a person to serve as chairperson in lieu of the person selected by the board.

(c) The panel shall, within 10 days after its appointment, meet with the parties or their representatives, either jointly or separately, and may make inquiries and investigations, hold hearings, and take any other steps it deems appropriate. For the purpose of the hearings, investigations, and inquiries, the panel shall have the power to issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence. Any state agency, as defined in Section 11000, or any political subdivision of the state, shall furnish the panel, upon its request, with all records, papers, and information in their possession relating to any matter under investigation by or in issue before the panel.

(d) In arriving at their findings and recommendations, the factfinders shall consider, weigh, and be guided by all the following criteria:

(1) State and federal laws that are applicable to the employer.

(2) Local rules, regulations, or ordinances.

(3) Stipulations of the parties.

(4) The interests and welfare of the public and the financial ability of the employer.

(5) Comparison of the wages, benefits, and terms and conditions of employment of the employees involved in the factfinding proceeding with the wages, benefits, and terms and conditions of employment of other employees performing similar services in comparable counties.

(6) The consumer price index for goods and services, commonly known as the cost of living.

(7) The overall compensation presently received by the employees, including direct wage compensation, vacations, holidays, and other excused time, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment, and all other benefits received.

(8) Any other facts, not confined to those specified in paragraphs (1) to (7), inclusive, which are normally or traditionally taken into consideration in making the findings and recommendations.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110031

(a) If the dispute is not settled within 30 days after the appointment of the factfinding panel, or, upon agreement by both parties within a longer period, the panel shall make findings of fact and recommend terms of settlement, which shall be advisory only. The factfinders shall submit, in writing, any findings of fact and recommended terms of settlement to the parties before they are made available to the public. The Statewide Authority shall make these findings and recommendations publicly available within 10 days after their receipt.

(b) The costs for the services of the panel chairperson, whether selected by the board or agreed upon by the parties, shall be equally divided between the parties, and shall include per diem fees, if any, and actual and necessary travel and subsistence expenses. The per diem fees shall not exceed the per diem fees stated on the chairperson’s résumé on file with the board. The chairperson’s bill showing the amount payable by the parties shall accompany his or her final report to the parties and the board. The chairperson may submit interim bills to the parties in the course of the proceedings, and copies of the interim bills shall also be sent to the board. The parties shall make payment directly to the chairperson.

(c) Any other mutually incurred costs shall be borne equally by the Statewide Authority and the employee organization. Any separately incurred costs for the panel member selected by each party shall be borne by that party.

(d) Nothing in this chapter shall be construed to prohibit the mediator appointed pursuant to Section 110029, upon mutual agreement of the parties, from continuing mediation efforts on the basis of the findings of fact and recommended terms of settlement made pursuant to Section 110031.

(Amended by Stats. 2012, Ch. 439, Sec. 14. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110032

After the applicable mediation procedure has been exhausted, fact finding has been completed and made public, and no resolution has been reached by the parties, the Statewide Authority may declare an impasse and implement any or all of its last, best, and final offer. Any proposal in the Statewide Authority’s last, best, and final offer that, if implemented, would conflict with existing statutes or require the expenditure of funds shall be presented to the Legislature for approval. The unilateral implementation of the Statewide Authority’s last, best, and final offer shall not deprive a recognized employee organization of the right each year to meet and confer on matters within the scope of representation, whether or not those matters are included in the unilateral implementation, prior to the adoption of the annual budget or as otherwise required by law.

(Amended (as added by Stats. 2012, Ch. 45) by Stats. 2013, Ch. 21, Sec. 1. Effective June 27, 2013. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110033

The Statewide Authority shall allow a reasonable number of representatives of recognized employee organizations reasonable time off without loss of compensation or other benefits when formally meeting and conferring with representatives of the employer on matters within the scope of representation.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110034

The Statewide Authority shall not do any of the following:

(a) Impose or threaten to impose reprisals on individual providers, to discriminate or threaten to discriminate against individual providers, or otherwise to interfere with, restrain, or coerce individual providers because of their exercise of rights guaranteed by this title.

(b) Deny to employee organizations the rights guaranteed to them by this title.

(c) Refuse or fail to meet and negotiate in good faith with a recognized employee organization. For purposes of this subdivision, knowingly providing a recognized employee organization with inaccurate information regarding the financial resources of the Statewide Authority, whether or not in response to a request for information, constitutes a refusal or failure to meet and negotiate in good faith.

(d) Dominate or interfere with the formation or administration of any employee organization, contribute financial or other support to any employee organization, or in any way encourage individual providers to join any organization in preference to another.

(e) Refuse to participate in good faith in any applicable impasse procedure.

(Amended by Stats. 2012, Ch. 439, Sec. 15. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110034.5

All of the following proceedings are exempt from the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2) and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5), unless the parties agree otherwise:

(a) Any meeting, negotiation, or discussion between the Statewide Authority or its designated representative and a recognized or certified employee organization.

(b) Any meeting of a mediator with either party or both parties to the meeting and negotiation process described in subdivision (a).

(c) Any hearing, meeting, or investigation conducted by a factfinder or arbitrator in connection with the activities described in subdivision (a).

(d) Any executive session of the Statewide Authority or between the Statewide Authority and its designated representative, including, but not limited to, the Department of Human Resources, for the purpose of discussing its position regarding any matter within the scope of representation and its designated representatives.

(Added by Stats. 2013, Ch. 21, Sec. 2. Effective June 27, 2013. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34. Note: Stats. 2013, Ch. 21, Sec. 47, contains a Legislative finding and declaration regarding this section.)



110035

(a) The Statewide Authority may adopt reasonable rules and regulations for all of the following:

(1) Registering employee organizations.

(2) Determining the status of organizations and associations as employee organizations or bona fide associations.

(3) Identifying the officers and representatives who officially represent employee organizations and bona fide associations.

(4) Any other matters that are necessary to carry out the purposes of this title.

(b) The board shall establish procedures whereby recognition of employee organizations formally recognized as majority representatives pursuant to a vote of the employees may be revoked by a majority vote of the employees only after a period of not less than 12 months following the date of recognition.

(c) The Statewide Authority shall not unreasonably withhold recognition of employee organizations.

(d) Employees and employee organizations may challenge a rule or regulation of the Statewide Authority as a violation of this title. This subdivision shall not be construed to restrict or expand the board’s jurisdiction or authority as set forth in subdivisions (a) to (c), inclusive, of Section 3541.3.

(Amended by Stats. 2012, Ch. 439, Sec. 16. Effective September 22, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



110036

The provisions of this title are severable. If any provision of this title or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2012, Ch. 45, Sec. 3. Effective June 27, 2012. Conditionally inoperative (as part of Title 23) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)












Harbors and Navigation Code - HNC

GENERAL PROVISIONS

This act shall be known as the Harbors and Navigation Code.

(Enacted by Stats. 1937, Ch. 368.)

2.

The provisions of this code in so far as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations, and not as new enactments.

(Enacted by Stats. 1937, Ch. 368.)

3.

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold them according to their former tenure.

(Enacted by Stats. 1937, Ch. 368.)

4.

Any action or proceeding commenced before this code takes effect, and any right accrued, is not affected by this code, but all procedure taken shall conform to the provisions of this code as far as possible.

(Enacted by Stats. 1937, Ch. 368.)

5.

Unless the provision or the context otherwise requires, these definitions, rules of construction and general provisions shall govern the construction of this code.

(Enacted by Stats. 1937, Ch. 368.)

6.

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1937, Ch. 368.)

7.

Whenever a power is granted to, or a duty is imposed upon, a public officer, the power may be exercised or the duty may be performed by a deputy of the officer or by a person authorized, pursuant to law, by the officer, unless this code expressly provides otherwise.

(Enacted by Stats. 1937, Ch. 368.)

8.

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement, or record is required or authorized by this code, it shall be made in writing in the English language unless it is expressly provided otherwise.

(Enacted by Stats. 1937, Ch. 368.)

9.

Whenever reference is made to any portion of this code or of any other law of this state, such reference applies to all amendments and additions now or hereafter made.

(Enacted by Stats. 1937, Ch. 368.)

10.

“Section” means a section of this code unless some other statute is specifically mentioned. Subdivision means a subdivision of the section in which that term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1937, Ch. 368.)

11.

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1937, Ch. 368.)

12.

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1937, Ch. 368.)

13.

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1937, Ch. 368.)

14.

“County” includes city and county.

(Enacted by Stats. 1937, Ch. 368.)

15.

“City” includes city and county.

(Enacted by Stats. 1937, Ch. 368.)

16.

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1937, Ch. 368.)

17.

“Oath” includes affirmation.

(Enacted by Stats. 1937, Ch. 368.)

18.

“Signature” or “subscription” includes mark when the signer or subscriber can not write, such signer’s or subscriber’s name being written near the mark by a witness who writes his own name near the signer’s or subscriber’s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1937, Ch. 368.)

19.

“Person” means any person, firm, association, organization, partnership, limited liability company, business trust, corporation, or company.

(Amended by Stats. 1994, Ch. 1010, Sec. 146. Effective January 1, 1995.)

20.

“State” means the State of California, unless applied to the different parts of the United States. In the latter case, it includes the District of Columbia and the territories.

(Enacted by Stats. 1937, Ch. 368.)

21.

“Vessel” includes ships of all kinds, steamboats, steamships, canal boats, barges, sailing vessels, and every structure adapted to be navigated from place to place for the transportation of merchandise or persons.

(Enacted by Stats. 1937, Ch. 368.)

22.

“Steam vessel” means any vessel which is propelled by machinery.

(Enacted by Stats. 1937, Ch. 368.)

23.

“Wharf” includes pier, quay, or landing.

(Enacted by Stats. 1937, Ch. 368.)

24.

“Goods” includes wares or merchandise.

(Enacted by Stats. 1937, Ch. 368.)

25.

If any provision of this code, or the application thereof to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1937, Ch. 368.)



DIVISION 1 - DEPARTMENT OF BOATING AND WATERWAYS AND THE BOATING AND WATERWAYS COMMISSION

CHAPTER 1 - General Provisions and Definitions

30

Unless the context otherwise requires, the general provisions and definitions in this chapter govern the construction of this division.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



30.5

Whenever the term “Business, Transportation and Housing Agency” appears within the Harbors and Navigation Code, it shall refer to the Transportation Agency, and whenever the term “Secretary of Business, Transportation and Housing” appears within the Harbors and Navigation Code, it shall refer to the Secretary of Transportation.

(Added by Stats. 2013, Ch. 352, Sec. 320. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



32

“Department” or “Division” means the Division of Boating and Waterways in the Department of Parks and Recreation.

(Amended by Stats. 2013, Ch. 352, Sec. 322. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



33

“Director” or “deputy director” means the Deputy Director of Boating and Waterways.

(Amended by Stats. 2013, Ch. 352, Sec. 323. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



34

“Harbor” means a portion of the ocean or inland waters within the jurisdiction of this state either naturally or artificially protected so as to be a place of safety for vessels, including the artificially protective works, the public lands ashore and the structures and facilities provided within the enclosed body of water and ashore for the mooring and servicing of vessels and the servicing of their crews and passengers.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



35

“Channel” means any waterway now navigable in fact by vessels or artificially improved or created so as to be navigable by vessels, including the structures and facilities created to facilitate navigation.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



36

“Navigable waters” means waters which come under the jurisdiction of the United States Corps of Engineers and any other waters within the state with the exception of those privately owned.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



38

The adoption, repeal, amendment, or modification of any rules and regulations pursuant to this division shall be made in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1982, Ch. 454, Sec. 89.)



39

Any construction or development authorized by this division that also constitutes a project within the definition of Section 10105 of the Public Contract Code, when performed by the state, shall be subject to the State Contract Act.

(Amended by Stats. 2001, Ch. 597, Sec. 7. Effective January 1, 2002.)



40

Facilities in harbors and connecting waterways established under the provisions of this division shall be open to all on equal and reasonable terms; provided that the department may authorize construction of separate facilities and reasonable allocations within the same harbor for separate use by commercial and recreational vessels, and project funding may not be denied solely on the basis that such separate facilities and allocations for such separate use within the same harbor is required by a regulatory agency so long as such requirement is determined by the director, after consultation with the affected regulatory agencies, to be reasonable.

(Amended by Stats. 1978, Ch. 673.)






CHAPTER 2 - Department of Boating and Waterways

ARTICLE 1 - Administration

50

(a) The Department of Harbors and Watercraft and its successor, the Department of Navigation and Ocean Development, and the Department of Boating and Waterways are continued in existence in the Department of Parks and Recreation as the Division of Boating and Waterways. The Division of Boating and Waterways is the successor to, and is vested with, the powers, functions, and jurisdiction of the following state departments and agencies as hereinafter specified:

(1) All of the powers, functions, and jurisdiction previously vested in the Division of Small Craft Harbors of the Department of Parks and Recreation.

(2) All of the powers, functions, and jurisdiction of the State Lands Commission with respect to the acquisition, construction, development, improvement, maintenance, and operation of small craft harbors.

(3) All of the powers, functions, and jurisdiction of the Department of Parks and Recreation with respect to boating facility planning, design, and construction, except as specifically provided with respect to boating trails in the California Recreational Trails Act (commencing with Section 5070 of the Public Resources Code) and in Article 2.6 (commencing with Section 68) of this chapter.

(4) All of the powers, functions, and jurisdiction of the Office of Architecture and Construction in the Department of General Services with respect to boating facility planning and design.

(5) All of the powers, functions, and jurisdiction of the Department of Water Resources with respect to beach erosion control.

(6) All of the policymaking and regulatory powers, functions, and jurisdiction of the Harbors and Watercraft Commission as to matters within the jurisdiction of the department.

(b) Regulations adopted by the former Department of Boating and Waterways shall remain in effect until revised or repealed by the Division of Boating and Waterways.

(Amended by Stats. 2013, Ch. 352, Sec. 324. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50.1

(a) Whenever the term “Division of Small Craft Harbors” or the term “Small Craft Harbors Commission” or the term “Department of Boating and Waterways” is used in any provision of law, it shall be construed as referring to the Division of Boating and Waterways.

(b) Whenever, by any statute now in force or that may be hereafter enacted, any power, function, or jurisdiction, as specified in Section 50, is imposed or conferred upon the State Lands Commission, the Department of Parks and Recreation, the Office of Architecture and Construction in the Department of General Services, or the Department of Water Resources, such power, function, or jurisdiction shall be deemed to be imposed or conferred upon the Division of Boating and Waterways.

(c) This section and this code do not divest the State Lands Commission of jurisdiction with respect to the leasing of state lands, including state lands used for small craft harbors, swamps and overflowed lands, or tide and submerged lands, for the extraction and removal of oil and gas and other minerals.

(Amended by Stats. 2013, Ch. 352, Sec. 325. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50.2

The division shall be administered by an executive officer known as the Deputy Director of Boating and Waterways. Any reference to the Director of Boating and Waterways shall be deemed to refer to the Deputy Director of Boating and Waterways. The deputy director shall be appointed by and hold office at the pleasure of the Governor and shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code. The appointment of any deputy director appointed by the Governor shall be subject to confirmation by the Senate.

(Amended by Stats. 2013, Ch. 352, Sec. 326. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50.4

The director, before entering upon his duties, shall execute and deliver to the state an official bond in the sum of twenty-five thousand dollars ($25,000) conditioned upon the faithful performance of his duties.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



50.6

The provisions of Chapter 2 (commencing with Section 11150), Part 1, Division 3, Title 2 of the Government Code apply to the director. The director may appoint, in accordance with civil service, such deputies, officers, and other employees as may be necessary.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



50.8

The director, with the approval of the Governor, may arrange and classify the work of the department and consolidate, abolish, or create divisions thereof.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)






ARTICLE 2 - General Powers

60

The Resources Agency shall represent the State of California and the Governor of California in relationships with the Chief of Engineers, United States Army, and his authorized agents for the purposes set forth in this division.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



60.2

The department may enter into agreements with the United States and with any county, city, district, or other political subdivision of this state in connection with participation with the United States in any project in which the department may act and may, also, provide such adjustments which, in the judgment of the department, are in the best interest of the State of California.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



60.4

The department may enter into any contract of agreement with the United States Department of the Army or any other agency or instrumentality of the United States, for the dredging of harbors and the erection of breakwaters, piers, or any other device for the protection of vessels.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



60.6

The department may enter into any contracts or agreements that may be necessary in carrying out the provisions of this division including agreements to hold and save the United States free from damages due to the construction and maintenance by the United States of such works as the United States shall undertake.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



60.8

The department may do any act or enter into any contract or agreement desirable in carrying out the purposes of this division.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



61

The department may take such action as may be necessary to take advantage of any act of Congress heretofore or hereafter enacted which may be of assistance in carrying out the purposes of this division.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



61.2

For the purposes of this division, the department may receive and accept for the state any gift, devise, grant or other conveyance of title to or any interest in real property. It may receive and accept gifts, donations, contributions, or bequests of money to be used in acquiring title to or any interest in real property or in improving it, in connection with the development and operation of small craft harbors and connecting waterways. It may also receive and accept personal property for such purposes.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



61.4

The director, with approval of the Director of Finance, may accept on behalf of the department federal grants for the purposes for which the department is established. Such grants shall be deposited in the Special Deposit Fund in the State Treasury provided for by Section 16370 of the Government Code, and may be expended under such terms and conditions as may be required by the federal government.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



61.6

The department may expend the money in any appropriation or in any special fund in the State Treasury made available by law for the administration of the statutes the administration of which is committed to the department, or for the use, support, or maintenance of any board, bureau, commission, department, office or officer whose duties, powers, and functions have been transferred to and conferred upon the department. Such expenditures by the department shall be made in accordance with law in carrying out the purposes for which the appropriations were made or the special funds created.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



61.8

The department shall have possession and control of all records, books, papers, offices, equipment, supplies, moneys, funds, appropriations, land and other property, real or personal, held for the benefit or use of all bodies, offices, and officers whose duties, powers, and functions have been transferred to and conferred upon the department.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



62

The department, with the approval of the Department of General Services, may transfer, sell or otherwise dispose of personal property under its jurisdiction, and may contract with other public agencies for its custody.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



62.4

Whenever the department has received and deposited any money in the State Treasury to the credit of the General Fund in an excessive amount or in error, or whenever a refund of all or a portion of such money is due any person, firm, or corporation because of the termination of an agreement or other lawful reason, payment of such refund shall be made upon the filing of a claim by the director with the State Controller. The State Controller shall draw his warrant for payment of the refund from any appropriation made for that purpose.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



62.6

The department, with the approval of the Department of General Services, may procure insurance on vessels owned or operated by the department against the usual hazards in addition to the special hazards occasioned by the existence of a state of war.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



62.8

For the purpose of disseminating information relating to its activities, powers, duties, or functions, the department may issue publications, construct and maintain exhibits, and perform such acts and carry on such functions as in the opinion of the director will best tend to disseminate that information.

The publications may be distributed free of charge to public libraries and to other state departments and state officers. The department may exchange copies with contemporary publications.

All money received by the department from the sale of publications, exclusive of money received by any separate division of the department from the sale of publications, shall be paid into the State Treasury to the credit of the Harbors and Watercraft Revolving Fund.

(Amended by Stats. 1987, Ch. 745, Sec. 1.)



62.9

Upon request, the department shall make available to persons owning or operating small craft harbors, such information as is available to the commission concerning the following:

(a) The maintenance and improvement of existing small craft harbor facilities.

(b) The application of new technical materials and concepts.

(c) The preparation of feasibility reports, environmental impact reports, permits, and other steps required to develop new small craft harbor facilities.

(Added by Stats. 1978, Ch. 655.)



63.2

The department may sell copies of all or any part of its records at a charge sufficient to pay at least the entire actual cost to the department of the copies. The charge for the records and the conditions under which they may be sold shall be determined by the director, with the approval of the Department of Finance. This section does not apply to boating accident reports filed with the department pursuant to Section 656 of this code.

(Amended by Stats. 1974, Ch. 1221.)



63.4

The director may recommend to the Legislature such action as may be necessary to provide the finances required of local agencies as a condition for the participation of the United States in any project in which the department may act.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



63.9

In addition to other powers specified in this division and in Division 3 (commencing with Section 399), the department may do any of the following:

(a) Apply for and accept grants, contributions, and appropriations.

(b) Contract for professional services if such work or services cannot be satisfactorily performed by its employees or by any other state agency.

(c) Sue and be sued in all actions and proceedings and in all courts and tribunals of competent jurisdiction, including, but not limited to, prohibitory and mandatory injunctions to restrain violations of this division and Division 3 (commencing with Section 399).

(d) Request and utilize the advice and services of all federal, state, local, and regional agencies.

(e) Adopt any rule or regulation or take any action it deems reasonable and necessary to carry out the provisions of this division.

(Added by Stats. 1978, Ch. 365.)



64

(a) The Legislature hereby finds and declares that the growth of water hyacinth (Eichhornia crassipes), Brazilian elodea (Egeria densa), and South American spongeplant (Limnobium laevigatum) in the Sacramento-San Joaquin Delta, its tributaries, and the Suisun Marsh has occurred at an unprecedented level and that the resulting accumulations of water hyacinth (Eichhornia crassipes), Brazilian elodea (Egeria densa), and South American spongeplant (Limnobium laevigatum) obstruct navigation, impair other recreational uses of waterways, have the potential for damaging manmade facilities, and may threaten the health and stability of fisheries and other ecosystems within the delta and marsh. Accordingly, it is necessary that the state, in cooperation with agencies of the United States, undertake an aggressive program for the effective control of water hyacinth (Eichhornia crassipes), Brazilian elodea (Egeria densa), and South American spongeplant (Limnobium laevigatum) in the delta, its tributaries, and the marsh.

(b) The department is designated as the lead agency of the state for the purpose of cooperating with agencies of the United States and other public agencies in controlling water hyacinth (Eichhornia crassipes), Brazilian elodea (Egeria densa), and South American spongeplant (Limnobium laevigatum) in the delta, its tributaries, and the marsh.

(c) The department, other state agencies, cities, counties, and districts are hereby authorized to cooperate with one another and with agencies of the United States in controlling water hyacinth (Eichhornia crassipes), Brazilian elodea (Egeria densa), and South American spongeplant (Limnobium laevigatum) in the delta, its tributaries, and the marsh and may furnish money, services, equipment, and other property to that end.

(d) Up to five thousand dollars ($5,000) per year of the funds available for expenditure by the Department of Fish and Game to implement this section shall be paid from the Harbors and Watercraft Revolving Fund.

(e) Whenever any control program is proposed to take place in Rock Slough, the department and the Contra Costa Water District shall develop a memorandum of understanding establishing the parameters of the control program. This subdivision does not apply to any control program proposed for Sand Mound Slough.

(Amended by Stats. 2012, Ch. 188, Sec. 2. Effective January 1, 2013.)



64.5

(a) The division is designated as the lead agency of the state for the purpose of cooperating with other state, local, and federal agencies in identifying, detecting, controlling, and administering programs to manage invasive aquatic plants in the Sacramento-San Joaquin Delta, its tributaries, and the Suisun Marsh. The division, in consultation with appropriate state, local, and federal agencies, may take such action it determines is necessary, upon concurrence from the Department of Fish and Wildlife following the completion of the risk assessment described in subdivision (c), to implement control and, when feasible, eradication measures for invasive aquatic plants. Any actions taken to control invasive aquatic plants shall be in compliance with all applicable laws and regulations and conducted in an environmentally sound manner.

(b) The division shall regularly consult with the United States Department of Agriculture, the United States Fish and Wildlife Service, the National Oceanic and Atmospheric Administration, the University of California, and other members of the scientific and research communities, as well as other state agencies with authority over the control of invasive aquatic plants to determine which species of those plants should be given the highest priority for management and determine the best control and, when feasible, eradication measures.

(c) (1) After consulting with the various entities as required in subdivision (b), if the division identifies a species of aquatic plant that may be invasive and need to be controlled or eradicated, the division shall notify the Department of Fish and Wildlife of the potential threat from that aquatic plant species. After receipt of that notice, the Department of Fish and Wildlife, in consultation with other appropriate local, state, and federal agencies, including, but not limited to, the Department of Food and Agriculture, the Department of Water Resources, the State Water Resources Control Board, the Department of Pesticide Regulation, and the Office of Environmental Health Hazard Assessment, shall conduct a risk assessment of the aquatic plant species identified by the division to determine whether the plant species is invasive and presents a threat to the environment, economy, or human health. In making that determination, the Department of Fish and Wildlife shall take prompt action to minimize detrimental impacts and costs of management, and shall consider all of the following:

(A) Whether the aquatic plant species may obstruct navigation and recreational uses of waterways.

(B) Whether the aquatic plant species may cause environmental damage, including threats to the health and stability of fisheries, impairment to birds’ access to waterways and nesting, roosting, and foraging areas, deterioration of water quality resulting from plant decay, and harm to native plants.

(C) Whether the aquatic plant species may cause harm to the state’s economy, infrastructure, or manmade facilities such as state water storage facilities and pumping operations, by increasing flood risk, threatening water supplies by blocking pumps, canals, and dams necessitating early control efforts.

(2) Based on factors specified in subparagraphs (A), (B), and (C) of paragraph (1) and any other environmental, economic, or human health impacts, the risk assessment shall specify whether the plant species under consideration has been determined to be an invasive aquatic plant. Findings from the risk assessment shall be documented in a way that clearly describes the severity and types of impacts caused by a plant species determined to be an invasive aquatic plant.

(3) Within 60 days after completing the risk assessment required by paragraph (1), the Department of Fish and Wildlife shall report its findings to the division so that the division may take any necessary action to control and, when feasible, eradicate an invasive aquatic plant, as authorized under subdivision (a).

(d) For purposes of this section, “invasive aquatic plant” means an aquatic plant or algae species, including its seeds, fragments, and other biological materials capable of propagating that species, whose proliferation or dominant colonization of an area causes or is likely to cause economic or environmental harm or harm to human health.

(e) Aquatic plants shall be determined to be invasive through the risk assessment required to be completed by the Department of Fish and Wildlife in consultation with the division and other state, local, and federal agencies pursuant to subdivision (c).

(Added by Stats. 2013, Ch. 330, Sec. 2. Effective January 1, 2014.)



64.7

(a) Each marina that is developed or improved with funds loaned by the department pursuant to Article 3 (commencing with Section 70) or Article 5 (commencing with Section 76) on or after January 1, 2002, shall have all of its electrical systems that extend into or over water inspected biennially, during the term of the loan, by a licensed electrical contractor or electrical engineer, for compliance with the safety-related provisions of the California Electrical Code (Part 3 of Title 24 of the California Code of Regulations). A marina shall comply with all of the California Electrical Code provisions in effect at the time that the marina is developed. If the marina is improved with a loan, the areas of the marina in which electrical improvements were made shall comply with the California Electrical Code in effect at the time of the improvement.

(b) For purposes of this section, “marina” means a marina that meets all of the following criteria:

(1) Is privately owned and operated or owned or operated by a local government.

(2) Contains seven or more berths.

(3) Is used by the public primarily for recreational purposes.

(Added by Stats. 2001, Ch. 360, Sec. 1. Effective January 1, 2002.)






ARTICLE 2.5 - Beach Erosion Control

65

The department, either independently or in cooperation with any person or any county, state, federal, or other agency, to the extent that funds are available therefor, shall study and report upon problems of beach erosion and means for the stabilization of beaches and shoreline areas.

(Added by Stats. 1970, Ch. 1428.)



65.1

To the extent that funds are available therefor, the department shall cooperate with all agencies of government, federal, state, and local, for the purposes of beach erosion control and stabilization of beaches and shoreline areas, and shall act in an advisory capacity on beach erosion control and stabilization of beaches and shoreline areas when requested by any public agency of the state or by any agency of the federal government.

(Added by Stats. 1970, Ch. 1428.)



65.2

The department shall prepare plans for and construct such works as its studies and investigations indicate to be necessary for beach erosion control and stabilization of beaches and shoreline areas, to the extent that funds are available therefor. In the preparation of such plans and construction of works therefor the department may cooperate by contract or otherwise with the Beach Erosion Board of the United States or with any other federal, state, county, or municipal agency, or with any or all such agencies, upon such terms and conditions and in such manner as will be for the best interests of the state.

(Added by Stats. 1970, Ch. 1428.)



65.3

When state funds are made available on a matching basis to be expended in connection with any federal project for beach erosion control or stabilization of beaches and shoreline areas, such funds shall be administered by the department, subject to approval of the Director of Finance.

(Added by Stats. 1970, Ch. 1428.)



65.5

Whenever a beach erosion control project has been authorized by Congress for federal financial participation in accordance with Public Law 727, 79th Congress, 2nd Session, as amended by Public Law 826, 84th Congress, 2nd Session, or as it may hereafter be amended, or any other act of Congress relating to beach erosion control in which local participation is required, it shall be the policy of the state to bear one-half the costs of local participation required by the authorizing federal legislation, including construction costs and costs of lands, easements, and rights-of-way; provided, any affected city, county, or other public agency furnishes assurances satisfactory to the department that it will provide all other local cooperation required by the authorizing federal legislation, will hold and save the state free from damages for all time due to the construction, operation, and maintenance of the project, and will maintain and operate the project during its useful life, as may be required to serve its intended purpose, subject to such regulations as may be prescribed therefor by the department.

(Added by Stats. 1970, Ch. 1428.)



65.6

Notwithstanding the provisions of Section 65.5, appropriations may be made by the state, from time to time by law, to pay for the costs of sharing in such participation in beach erosion control projects following state authorization of a specific project, but such participation shall apply only to costs incurred for the project as finally authorized by the Congress and the state, and appropriations for such costs shall not be expended by the state until after the appropriation of construction funds by the Congress.

(Added by Stats. 1970, Ch. 1428.)



65.7

Small beach erosion control projects not specifically authorized by Congress and undertaken by the United States Corps of Engineers pursuant to Section 103 of the River and Harbor Act of 1962, Title I of Public Law 87-874, 76 Stat. 1173, and Section 310(b) of the River and Harbor Act of 1965, Title III of Public Law 89-298, 79 Stat. 1073 (33 U.S.C. 426(f) and 426(g)), are authorized for state participation pursuant to Section 65.5 without further specific authorization by the Legislature, at such costs as may be appropriated by the Legislature upon the recommendation and advice of the department. Such state participation shall not take precedence over other pending projects of higher priority.

(Added by Stats. 1970, Ch. 1428.)



65.9

Whenever beach erosion control works are included in a small boat harbor development project, the report of the department required by Section 65.8 shall be approved by the Director of Finance prior to submission to the Legislature.

(Added by Stats. 1970, Ch. 1428.)



66

The department, with the approval of the Director of Finance, and on terms satisfactory to the department may advance moneys appropriated for this purpose in the amount required to meet the federal share of any project described in Section 65.5 in order to carry out construction of the project. Reimbursement from the federal government shall be reimbursed to the fund from which the advance was made.

(Added by Stats. 1970, Ch. 1428.)



66.1

Where the department is the construction agency, the city, county or other public agency acting in cooperation with the department in the construction of any federally authorized beach erosion control project shall transmit funds representing its share of the costs to the department for deposit in the State Treasury in advance of commencement of construction work.

(Added by Stats. 1970, Ch. 1428.)



67

The San Diego County Beach Erosion Control Project (Imperial Beach) is authorized for state participation pursuant to Section 65.5 substantially in accordance with the plan set forth in House Document 399, 84th Congress, and authorized by the River and Harbor Act of 1958, Title I of Public Law 85-500, 72 Stat. 297. Such state participation shall be subject to appropriations applicable thereto or funds available therefor and shall not take precedence over other pending projects of higher priority.

(Added by Stats. 1970, Ch. 1428.)



67.1

The San Diego (Sunset Cliffs), California, Beach Erosion Control Project is authorized for state participation pursuant to Section 65.5 substantially in accordance with the plan set forth in House Document 477, 89th Congress, and authorized by the River and Harbor Act of 1966, Title I of Public Law 89-789, 80 Stat. 1405. Such state participation shall be subject to appropriations applicable thereto or funds available therefor and shall not take precedence over other pending projects of higher priority. Notwithstanding the provisions of Section 65.6, state funds appropriated for this project may be expended prior to the appropriation of construction funds for such project by the Congress.

(Added by Stats. 1970, Ch. 1428.)



67.2

The Orange County, California, Beach Erosion Control Project is authorized for state participation pursuant to Section 65.5 substantially in accordance with the plan set forth in House Document 602, 87th Congress, and authorized by the River and Harbor Act of 1962, Title I of Public Law 87-874, 76 Stat. 1173. Notwithstanding the provisions of Section 65.6, state funds appropriated for this project may be expended prior to the appropriation of construction funds for said project by the Congress. Such state participation shall be subject to appropriations applicable thereto or funds available therefor and shall not take precedence over other pending projects of higher priority.

(Added by Stats. 1970, Ch. 1428.)



67.3

The Los Angeles County (Redondo Beach to Malaga Cove) Beach Erosion Control Project is authorized for state participation pursuant to Section 65.5 substantially in accordance with the plans set forth in House Document 277, 83rd Congress, and authorized by the River and Harbor Act of 1954, Title I of Public Law 780, 83rd Congress, Second Session, 68 Stat. 1248. Such state participation shall be subject to appropriations applicable thereto or funds available therefor and shall not take precedence over other pending projects of higher priority.

(Added by Stats. 1970, Ch. 1428.)



67.4

The department shall conduct the repair and restoration of the beach and shoreline located adjacent to the Pacific Ocean and in the City of Oceanside if the city does all of the following:

(a) Prepares a plan for the repair and restoration which is approved by the department and the State Coastal Conservancy.

(b) Agrees to commit funds for the repair and restoration equal to the amount of state funds appropriated for the repair and restoration.

(Added by Stats. 1980, Ch. 1198.)






ARTICLE 2.6 - California Recreational Boating Trails

68

The director shall cause to be prepared, and continuously maintained, a comprehensive plan for the development and operation of a statewide system of recreational boating trails. The plan shall be the boating trails element of the California Recreational Trails System Plan as required pursuant to the California Recreational Trails Act (commencing with Section 5070 of the Public Resources Code). The plan shall be prepared and continually maintained in accordance with provisions of the California Recreational Trails Act and shall, to the maximum extent practicable, be compatible with other elements of the California Recreational Trails System Plan.

(Added by Stats. 1978, Ch. 365.)



68.2

In conformance with the California Recreational Trails Act, the Legislature hereby finds and declares that there is a statewide and continuing interest in the public’s use of the state’s inland waterways for recreational purposes. The Legislature further finds and declares that there exists a need to provide for recreational resource planning of the waterways in a manner that provides access and utilization for recreational purposes, consistent with the provisions of the California Recreational Trails Act.

(Added by Stats. 1978, Ch. 365.)






ARTICLE 2.8 - California Public Beach Restoration Act

69.5

This chapter shall be known, and may be cited, as the California Public Beach Restoration Act.

(Added by Stats. 1999, Ch. 798, Sec. 2. Effective January 1, 2000. Pursuant to Sec. 3 of Ch. 798, operation of provisions is contingent upon funding in the annual budget act.)



69.6

(a) The California Public Beach Restoration Program is hereby established, to be administered by the department for all of the following purposes:

(1) The restoration, enhancement, and nourishment of public beaches, as determined to be necessary by the department, through the cost-effective engineered placement of sand on the beach or in the nearshore environment.

(2) The planning, design, and permitting of the beach restoration, nourishment, or enhancement projects specified in paragraph (1), which shall not exceed 15 percent of the total project cost.

(3) The preparation of studies to inventory, characterize, and assess the physical and biological resources of the ocean, and nearshore, shoreline, and inland areas that are determined by the department to be necessary to construct the projects specified in paragraph (1) that are environmentally and economically sound. The cost of the studies shall not exceed 5 percent of the annual program funding.

(4) The funding of 100 percent of the nonfederal project construction cost for restoration, nourishment, or enhancement of coastal state parks and state beaches with placement of sand on the beach or in the nearshore.

(5) The funding of 85 percent of the nonfederal project cost for restoration, nourishment, or enhancement of nonstate public beaches with placement of sand on the beach or in the nearshore, with a 15 percent match from the local sponsors, provided as funds or in-kind services.

(6) The active pursuit and promotion of federal and local partnerships to cost-share beach restoration, nourishment, or enhancement projects specified in paragraph (1) that have significant state benefits.

(b) Prior to funding any project under this section, the department shall develop guidelines that include application requirements and criteria for evaluating a project. The guidelines shall be consistent with the Resources Agency’s policies for shoreline erosion protection. Only beaches that are in public ownership and that are open and accessible to the public are eligible for funding under this section.

(Added by Stats. 1999, Ch. 798, Sec. 2. Effective January 1, 2000. Pursuant to Sec. 3 of Ch. 798, operation of provisions is contingent upon funding in the annual budget act.)



69.9

(a) The Public Beach Restoration Fund is hereby created in the State Treasury. The moneys in the fund shall be available for expenditure by the department only for the purposes of the California Public Beach Restoration Program established pursuant to this article.

(b) Of the moneys in the fund, 60 percent shall be available for allocation by the department to projects south of the point at which the Pacific Ocean meets the border between the County of San Luis Obispo and the County of Monterey and 40 percent shall be available for allocation to projects located north of that point.

(Added by Stats. 1999, Ch. 798, Sec. 2. Effective January 1, 2000. Pursuant to Sec. 3 of Ch. 798, operation of provisions is contingent upon funding in the annual budget act.)






ARTICLE 3 - Small Craft Harbors and Connecting Waterways

70

The department may prepare plans for, and acquire, construct, develop, and improve, small craft harbors, facilities in connection with the harbors, and connecting waterways. A small craft harbor so acquired or developed may be transferred, and its operation relinquished, to a county or city, or a district having power to operate a small craft harbor, in which any part of it is located, upon the request of the city, county, or district, if the city, county, or district enters into an agreement with the department for repayment to the state of all costs incurred by the department in acquiring and developing the small craft harbor, including planning costs. The city, county, or district shall be required by the department to repay those costs. The payments shall be made in the amounts and at the times that are provided by the agreement.

(Amended by Stats. 2009, Ch. 610, Sec. 1. Effective January 1, 2010.)



70.2

(a) The department may prepare or contract for the preparation of plans for, acquire or contract for the acquisition of, construct or contract for the construction of, develop and improve, or contract for the development and improvement of any portion of coastal small craft harbors that are normally nonrevenue producing, such as jetties, breakwaters, dredging, seawalls, piers, and communication centers.

(b) This program may be conducted in cooperation with the federal government for harbor development along the coastline of California. In those cooperative projects, the department may assume the role of “local sponsor” as that term is used in agreements with the federal government with regard to those projects referred to in this section if before the department assumes the role of “local sponsor” it determines to its satisfaction that the local entity that would otherwise be designated as local sponsor cannot fulfill the obligations commensurate with that designation.

(c) If the nonrevenue producing facilities are to be a portion of an existing harbor, the department, prior to construction of those facilities, shall enter into an agreement with the local governing body of the harbor that provides that revenues from harbor operations and harbor district taxes shall serve as security for repayment of the state contribution to the cost of construction and the local governing body shall assume responsibility for the operation and maintenance of the facilities constructed under the agreement.

(d) If nonrevenue producing facilities are to be constructed at a location where no harbor operation is being conducted by a governmental entity, the department may initiate construction of the facilities after securing an agreement with the appropriate local jurisdiction that the local entity shall assume the responsibility of operation and maintenance of the facilities, as well as repayment of all related costs of the department, as agreed to in writing.

(e) Harbor facilities provided by the department pursuant to this section shall be defined as nonrevenue producing features for the purpose of the term of repayment under subdivision (a) of Section 71.8.

(Amended by Stats. 2009, Ch. 610, Sec. 2. Effective January 1, 2010.)



70.3

“Harbor of safe refuge” means a port, harbor, inlet, or other body of water normally sheltered from heavy seas by land and in which a vessel can navigate and safely moor, as set forth in Section 70.5.

(Added by Stats. 2000, Ch. 282, Sec. 1. Effective January 1, 2001.)



70.4

No city, county, or district that has received, or is receiving, money under this division for the design, planning, construction, or improvement of a small craft harbor of refuge shall exclude, consistent with the intent of Section 40, the use of that harbor by a commercial boat, or any vessel in need of a safe harbor for refuge purposes. Each vessel entering and using a harbor of safe refuge pursuant to this section shall pay the published fees for services rendered while in the harbor and shall comply with all other applicable local, state, and federal laws while in the harbor and while using any facilities in the harbor.

(Amended by Stats. 2009, Ch. 610, Sec. 3. Effective January 1, 2010.)



70.5

(a) The following are harbors of safe refuge:

(1) Bodega Bay Harbor.

(2) Channel Islands Harbor.

(3) Crescent City Harbor.

(4) Dana Point Harbor.

(5) Fort Bragg Harbor.

(6) Humboldt Bay Harbor.

(7) Kings Harbor.

(8) Marina del Rey Harbor.

(9) Monterey Harbor.

(10) Morro Bay Harbor.

(11) Moss Landing.

(12) Newport Beach Harbor.

(13) Oceanside Harbor.

(14) Pillar Point Harbor.

(15) Port San Luis Harbor.

(16) Santa Barbara Harbor.

(17) Santa Cruz Harbor.

(18) Ventura Harbor.

(b) The use of any harbor listed in subdivision (a) for safe refuge purposes is subject to the suitability of that location as a harbor of safe refuge as determined by the cognizant Officer in Charge, Marine Inspection, United States Coast Guard, as described in the definition of “harbor of safe refuge” in Section 175.400 of Title 46 of the Code of Federal Regulations.

(Added by Stats. 2000, Ch. 282, Sec. 3. Effective January 1, 2001.)



70.6

If the department acquires, constructs, develops, or improves a small craft harbor pursuant to Section 70 but receives no request for transfer of its operation to a city, county, or district willing and able to meet the requisite conditions for such a transfer, the department may maintain and operate the harbor.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



70.8

The department may contract with a federal agency, state agency, or city, county, or district, in the design, planning, construction, development, and improvement of small craft harbors pursuant to this chapter, or for the maintenance and operation of any small craft harbors under the jurisdiction of the department.

(Amended by Stats. 2009, Ch. 610, Sec. 4. Effective January 1, 2010.)



71

The department may provide for the granting of concessions within the boundaries of harbors under the jurisdiction of the department in order to furnish the public with fuel, oil, food, and other facilities, and may grant easements, rights of way, and permits with respect to such harbors.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



71.2

(a) The department shall protect small craft harbors under its jurisdiction from damage and preserve the peace in those harbors. The director and the employees of the department that the director designates have the authority and powers conferred by law upon peace officers listed in Section 830.33 of the Penal Code for those harbors. The department may adopt rules and regulations that may be necessary for the purposes of this section. A violation of those rules or regulations is a misdemeanor.

(b) A person found guilty of a misdemeanor violation of this section shall be subject to a fine not to exceed one thousand dollars ($1,000) or imprisonment in the county jail not to exceed six months, or both that fine and imprisonment.

(Amended by Stats. 2009, Ch. 610, Sec. 5. Effective January 1, 2010.)



71.4

(a) (1) The division, subject to the approval of the Legislature in accordance with Section 85.2, may make loans to qualified cities, counties, or districts having power to acquire, construct, and operate small craft harbors, for the design, planning, acquisition, construction, improvement, maintenance, or operation of small craft harbors and facilities in connection with the harbors, and connecting waterways, if the division finds that the project is feasible.

(2) The minimum annual rate of interest charged by the division for a loan shall be set annually by the division and shall be based on the Pooled Money Investment Account interest rate.

(b) The division shall establish, by rules and regulations, policies and standards to be followed in making loans pursuant to this section so as to further the proper development and maintenance of a statewide system of small craft harbors and connecting waterways. To the greatest extent possible, the division shall adhere to customary commercial practices to ensure that loans made pursuant to this section are adequately secured and that the loans are repaid consistent with the terms of the loan agreement. Any rules and regulations shall include policies and standards for restrooms, vessel pumpout facilities, oil recycling facilities, and receptacles for the purpose of separating, reusing, or recycling all solid waste materials.

(c) The division shall develop weighing and ranking criteria to qualify and prioritize the public loans.

(d) A loan under this section shall be repaid as provided in Section 70.

(e) Rates to be charged for the use of the boating facilities shall be established by the city, county, or district, subject to the approval of the division, in every loan contract. The division shall concern itself with the rates charged only as prescribed in Section 71.8. The rates set shall be based on a monthly berthing charge, and the division shall monitor these rates to ensure that the berthing charges are sufficient to ensure timely and complete repayment of the loan.

(f) The division shall submit any project for which it recommends any loan be made to the Governor for inclusion in the Budget Bill.

(g) The division may restate an existing loan under this article, upon written request by the borrower.

(Amended by Stats. 2013, Ch. 353, Sec. 111. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



71.5

(a) The department shall encourage cities, counties, and districts that propose to apply for initial loan funding for new small craft harbor development projects pursuant to Section 71.4 to communicate and to work with private enterprise in order to determine if private business could construct and operate the projects’ revenue producing facilities under fair and reasonable terms.

(b) No loan shall be made for the initial phase of new small craft harbor projects pursuant to Section 71.4 for those project facilities that produce revenues, unless the city, county, or district applying for the loan has held a public hearing on the feasibility of a private concessionaire or lessee constructing and operating the proposed project under a contract with the applicable public agency.

(c) Notice of a hearing held pursuant to subdivision (b) shall be published in accordance with Section 6066 of the Government Code and in two publications of general circulation of special interest to the recreational boating community.

(Added by Stats. 1984, Ch. 721, Sec. 1.)



71.6

A transfer pursuant to Section 70 or a loan pursuant to Section 71.4 shall not be made to a city, county, or district if it would provide for an indebtedness or liability contrary to the provisions of Section 18 of Article XI of the Constitution unless, at an election called by the governing body of the city, county, or district two-thirds of the qualified electors thereof voting thereat have authorized the governing body to accept, expend, and repay the amount of the indebtedness or liability under this chapter; nor shall such transfer or loan be made if written protest thereto signed by owners of one-half or more of the assessed valuation of taxable property in said city, county, or district is received by the governing body of such city, county, or district. Such election shall be held in accordance with provisions of law for the incurring of bonded indebtedness by the city, county, or district, as near as the same may be applicable. Except as may be prohibited by this section, a transfer pursuant to Section 70 or a loan pursuant to Section 71.4 may be made to a city, county, or district and it may accept such a transfer or loan, notwithstanding any other provision of law limiting or prohibiting the creation of any indebtedness on the part of the city, county, or district.

A transfer pursuant to Section 70 or a loan pursuant to Section 71.4 may be made to a city, county, or district without an election if the transfer or loan agreement provides that payments shall be made from the gross revenues of a small craft harbor, and that such gross revenues shall constitute security for such payments. Gross revenues of a small craft harbor include all charges received from, and all other income and receipts derived by the city, county, or district from, the operation of a small craft harbor.

Gross revenues include any income received by such governmental entity from any concession or other contract operations had by the entity on its harbor facilities, but does not include gross revenues to a concessioner.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



71.7

Notwithstanding any other provision of this chapter, Section 82, or any contract or agreement to the contrary, loan payments on the loan on behalf of Spud Point Marina in the County of Sonoma, as authorized by Schedule (b)(8) of Item 3680-101-516 of Section 2.00 of the Budget Act of 1982, and administered by the division, may be renegotiated by the division and the County of Sonoma, to solve the fiscal problems involving the marina existing on the effective date of this section as enacted during the 1994 portion of the 1993–94 Regular Session.

(Amended by Stats. 2013, Ch. 353, Sec. 112. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



71.7.5

Notwithstanding any other provision of this chapter, Section 40 of this code, Section 30233 of the Public Resources Code, or any contract or agreement to the contrary, Sonoma County may provide facilities at the Spud Point Marina for commercial, recreational, or other vessels, in numbers that it determines appropriate, subject only to the following:

(a) Sonoma County may maintain an advisory committee for the Spud Point Marina, whose membership is representative of the marina users, and shall give the advisory committee at least 30 days’ notice before changing any berthing rates at the Spud Point Marina, and shall consider, but is not obligated to follow, any recommendations of the advisory committee.

(b) Sonoma County may establish different berthing rates and any other charges for commercial, recreational, or other vessels, if the board of supervisors determines that the differing rates or charges are in the public interest, and if any loans from the department are outstanding, are necessary to provide revenue to repay those loans. However, if any loans are outstanding, berthing rates at the Spud Point Marina for recreational vessels shall not exceed the highest rates charged for berthing within the Spud Point Marina market area for recreational vessels.

(Added by Stats. 2008, Ch. 298, Sec. 1. Effective January 1, 2009.)



71.8

(a) A contract or agreement for a transfer pursuant to Section 70 or a loan pursuant to Section 71.4, for which gross revenues of a small craft harbor are made the security for repayment shall include, but is not limited to, provisions requiring the governing body of the city, county, or district to perform all the following:

(1) Punctually pay all installments of principal and interest on money owed to the state.

(2) Continuously operate in an efficient and economical manner all small craft harbor facilities acquired, constructed, improved, or completed in full or in part as a result of transfers or loans by the state.

(3) Make all repairs, renewals, and replacements necessary to the efficient operation of the small craft harbor facilities and to keep the facilities in good repair at all times.

(4) Preserve and protect the security interest of the state in all respects by procuring insurance on the facilities in an amount and of the type approved by the department.

(5) Subject to subdivision (c), periodically fix, prescribe, and collect fees, rentals, or other charges for services and facilities of the small craft harbor facilities sufficient to produce gross revenues adequate for payment of the following amounts in the order set forth:

(A) All installments of principal and interest on money owed the state as they come due.

(B) All expenses of operation, maintenance, and repair of the small craft harbor facilities.

(C) Any additional sums as may be required by the department for any sinking fund, reserve fund, or other special fund established for the further security of the loan or transfer or as a depreciation or other charge in connection with the small craft harbor facilities.

(6) Repay loans with regard to the revenue-producing features, as determined by the department, constructed under the loan over a period not to exceed 30 years.

(7) Repay loans with regard to the non-revenue-producing features, as determined by the department, constructed under the loan over a period not to exceed 50 years.

(b) The department may require the contract or agreement to include a requirement that installments of principal and interest on money owed the state shall be paid from gross revenues prior to any other expenditures from those revenues. No loan of funds shall be made to a city, county, or district unless the loan is approved by the department as conforming to the policies established by the department. A contract or agreement shall not be effective until approved by the Department of General Services for legality, form, and completeness.

(c) The fees for the use of launching ramps in a small craft harbor shall not exceed the sum of the following:

(1) The costs of operation and maintenance of the launching ramp and related harbor facilities, including, but not limited to, access to the ramp from the shore and the ocean.

(2) The prorated capital costs of that portion of the facility which is determined by the governing body of the small craft harbor or boating facility to be necessary to pay amounts specified in paragraph (5) of subdivision (a).

(d) If the city, county, or district defaults on the payment of money owed the state, or otherwise fails to perform in accordance with the terms and conditions of the contract or agreement, the state shall recover the defaulted loan and the department may assume the operation and maintenance of the harbor or facility or enter into one or more contracts for its operation and maintenance.

(Amended by Stats. 2009, Ch. 610, Sec. 7. Effective January 1, 2010.)



71.9

A city, county, or district may use any excess revenues from rates enacted pursuant to Section 71.4 or from other fees, rates, rents, or charges for services in excess of those revenues required to comply with Section 71.8 and with any agreement entered into pursuant to Section 70, for waterfront improvements, waterfront recreational programs, and purchases of other waterfront property in the waterfront area under its jurisdiction.

This section does not in any way affect the duties and obligations imposed upon a city, county, or district by any statute granting to any city, county, or district any state-owned tide or submerged lands.

(Added by Stats. 1979, Ch. 432.)



72

(a) If the legislative body of a city, county, or district has acquired, constructed, or improved small craft harbor facilities pursuant to an agreement or contract for a transfer pursuant to Section 70, or a loan pursuant to Section 71.4, the facilities may not be leased in whole or in part to a private concessionaire or lessee until the legislative body has published a notice pursuant to Section 6066 of the Government Code inviting bids and has otherwise complied with this section. Prior to publication of the notice, the legislative body shall obtain the approval of the department to the proposed leasing of the harbor facility and to the terms and conditions of the proposed lease. The notice shall distinctly and specifically describe the harbor facilities that are to be leased and set forth the period of the time for which the facilities are to be leased, and the minimum rental to be paid under the lease. The notice shall recite that the lease will reserve to the legislative body the power to fix and determine the rates to be charged by the lessee for the use by the public of the facilities. The notice also shall prominently display the statement that award of the lease by the legislative body is subject to final approval by the department, and fix a time and place for the opening of bids by the legislative body.

(b) At the time and place fixed in the notice, the legislative body shall meet and consider all bids that have been submitted. The lease shall be awarded to the highest responsible bidder, but the award shall become final only after the award by the legislative body has been approved by the department.

(Amended by Stats. 2009, Ch. 610, Sec. 8. Effective January 1, 2010.)



72.2

(a) Notwithstanding other provisions of this chapter, if the legislative body of a city, county, or district has acquired, constructed or improved small craft harbor facilities pursuant to an agreement or contract for a transfer pursuant to Section 70 or a loan pursuant to Section 71.4 under circumstances in which the proposed lease area is land or water area and the terms of the proposed lease call for the lessee to install or construct all improvements, the land or water area may be leased by the legislative body without public bidding, but only after a public hearing, public notice of which shall be given by publication for not less than once a week for two weeks in a newspaper of general circulation published in the county in which the land lies.

(b) Prior to publication of the public notice the legislative body shall obtain the written approval of the department to the proposed leasing of the harbor facility and the provisions of the proposed public notice. The public notice shall describe the land or water area that is to be leased, describe in general terms the nature of the development desired by the legislative body, and set forth the period of time for which the land or water area is to be leased, and the minimum rental to be paid under the lease. The public notice shall recite that the lease will reserve to the legislative body the power to fix and determine the rates to be charged by the lessee for the use by the public of facilities developed by the lessee. The public notice also shall contain a prominent statement that award of the lease by the legislative body is subject to final approval by the department, and fix a time and place for the public hearing by the legislative body. The public notice shall invite proposals for leasing from any and all interested parties.

(c) At the time and place fixed in the public notice of hearing, the legislative body shall meet and consider the lease proposal submitted. The award of the lease shall become final only after the award by the legislative body has been approved by the department.

(Amended by Stats. 2009, Ch. 610, Sec. 9. Effective January 1, 2010.)



72.4

An agreement or contract for a transfer pursuant to former Section 5823 of the Public Resources Code or a loan pursuant to former Section 5827 or 6499.5 of that code, executed prior to the effective date of this chapter, shall, for the purposes of this chapter, be considered as an agreement or contract executed pursuant to this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 341. Effective January 1, 2007.)



72.5

The department, subject to the approval of the Legislature in accordance with Section 85.2, may grant funds to a county, city, district, or other public agency for the construction and development of small craft launching facilities and shall establish general policies for determining those projects for launching facilities which the department will recommend to the Legislature for grants of Harbors and Watercraft Revolving Fund moneys on the basis of which facilities will serve the public recreational boating needs.

This program is to build launching facilities in areas not normally considered by other state agencies as suitable to provide for conservation, propagation, and utilization of the fish and game resources of the state.

The department shall submit any project for which it recommends any grant be made to the Governor for inclusion in the Budget Bill.

(Amended by Stats. 1972, Ch. 581.)



72.6

Transfers pursuant to Section 70, loans pursuant to Section 71.4, and grants pursuant to Section 72.5 shall be made by the division with the advice of the commission.

(Amended by Stats. 2013, Ch. 353, Sec. 113. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



72.7

(a) The department may grant funds to any public agency for the construction or procurement of floating restrooms and ancillary items.

(b) The department may prepare plans and arrange for the procurement of floating restrooms and ancillary items for later transfer to other public agencies. All procurements shall be conducted under the supervision of the Department of General Services, in accordance with the requirements for state procurement of materials, supplies, and equipment established in Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(c) The department shall establish general policies for determining appropriate bodies of water and locations thereon for placing floating restrooms. The department may adopt such rules and regulations as may be necessary to carry out the provisions of this section.

(d) It is the intent of the Legislature that the purpose of this section is to furnish restroom facilities on bodies of water where conventional restrooms cannot meet the needs of boaters and where the presence of floating restrooms may lessen environmental degradation of those bodies of water.

(Amended by Stats. 1987, Ch. 195, Sec. 1.)



72.75

(a) The department may grant funds to any public agency for the construction or procurement of vessel pumpout or dump stations and ancillary items.

(b) The department shall establish general policies for determining appropriate bodies of water and locations thereon for placing vessel pumpout or dump stations. The department may adopt rules and regulations that it finds necessary to carry out this section.

(c) The Legislature finds and declares that the purpose of this section is to furnish vessel pumpout or dump station facilities on bodies of water where needed to meet the needs of boaters and where the presence of the vessel pumpout or dump stations may lessen environmental degradation of those bodies of water.

(Added by Stats. 1994, Ch. 1233, Sec. 8. Effective September 30, 1994.)



72.8

The department, subject to a line item appropriation by the Legislature for each proposed project, may grant funds to a county, city, district, or federal agency for the construction of waterway public access facilities used primarily by rafters, canoeists, tubers, and kayakers.

Funds used to implement this section shall be derived from any bond act approved by the voters.

(Added by Stats. 1990, Ch. 7, Sec. 1.)



72.9

The department, subject to a line item appropriation by the Legislature for each proposed project, may acquire property to provide for waterway public access facilities used primarily by rafters, canoeists, tubers, and kayakers, and may also provide for the construction of those facilities, subject to the approval of any state agency that owns the property upon which the facilities will be constructed.

Funds used to implement this section shall be derived from any bond act approved by the voters.

(Added by Stats. 1990, Ch. 7, Sec. 2.)






ARTICLE 4 - Vessels and Vessel Operators

75

The department has such powers and duties relating to vessels and vessel operators as are imposed upon the department by Chapter 5 (commencing with Section 650) of Division 3.

(Amended by Stats. 1984, Ch. 193, Sec. 73.)






ARTICLE 5 - Recreational Marinas

76

It is the intent of the Legislature that Harbors and Watercraft Revolving Fund moneys be used to implement the intent of Section 71.5 by providing loans directly to private recreational marina owners for the design, acquisition, development, expansion, and improvement of boating facilities. It is the further intent of the Legislature that borrowers receiving loans not charge unreasonably high boat berthing fees at their harbor facilities, but that those borrowers be entitled to charge rates that provide for servicing of borrowed indebtedness obtained to develop those facilities, provide for other expenses incurred in operating the facilities, establish reasonable reserves for repairs, maintenance, and replacement of those facilities, and provide a reasonable return on the borrower’s invested capital.

(Amended by Stats. 2009, Ch. 610, Sec. 10. Effective January 1, 2010.)



76.1

“Private marina owner” means a profit-oriented business enterprise which owns and operates, or intends to develop and operate, a small boat recreational facility providing boat berthing on a wet or dry storage basis and other improvements commonly found in a facility of that type on privately or publicly owned waters within this state.

(Added by Stats. 1985, Ch. 1307, Sec. 2.)



76.2

“Recreational marina” means a marina owned by a private marina owner which is used by the public primarily for recreational purposes.

(Added by Stats. 1985, Ch. 1307, Sec. 2.)



76.3

(a) The department may make loans to private marina owners to develop a recreational marina. Loan funds from the department may be utilized for both of the following:

(1) Construction costs for berthing facilities, dredging, parking, public access facilities, restrooms, vessel pumpout facilities, oil recycling facilities, utilities, landscaping, receptacles for the purpose of separating, reusing, or recycling all solid waste materials, and other incidental boating-related amenities.

(2) Acquisition, collateral appraisals, permit fees, planning, engineering, and design expenses directly related to the items specified in paragraph (1).

(b) The department shall not make a loan to a recreational marina that restricts access or bars the public other than that which is consistent with general commercial business practices.

(c) Any private marina owner who purchases facilities previously developed with a department loan is eligible to apply for a new construction loan from the department.

(d) (1) The department may also make a loan to a recreational marina for the purpose of refinancing an existing loan, subject to the following conditions:

(A) Not more than 70 percent of the proceeds from the loan shall be used to refinance an existing loan.

(B) Not less than 30 percent of the loan proceeds shall be used for construction activity authorized under this section.

(C) The loan applicant shall meet all other requirements under law for loan qualification and any other applicable term or condition of law.

(2) This subdivision does not prohibit a person from applying for a loan under subdivision (a).

(Amended by Stats. 2009, Ch. 610, Sec. 11. Effective January 1, 2010.)



76.4

(a) An application for a loan under Section 76.3 shall be filed with the department and shall:

(1) Include a feasibility study containing sufficient information and detail to demonstrate that the project is engineeringly and financially feasible.

(2) Be processed with due diligence, giving consideration to the needs of the borrower and the interest of the public in preserving the integrity of the Harbors and Watercraft Revolving Fund.

(3) Include evidence of compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(4) Include all costs incurred by the applicant in processing and obtaining loan proceeds.

(b) The costs of brokerage fees, planning studies, and all other costs for the preparation of the loan application shall be borne by the applicant.

(Added by Stats. 1985, Ch. 1307, Sec. 2.)



76.5

In processing applications under this article, the division shall give priority to applications from qualified private marina owners who have not received previous loans from the department. If the department finds a proposed loan project is feasible, the loan request shall be submitted to the commission for its advice.

(Amended by Stats. 2013, Ch. 353, Sec. 114. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



76.6

Loans made under this article shall include, but are not limited to, the following terms and conditions:

(a) The minimum annual rate of interest charged by the division for a loan shall be set annually by the division and shall be a rate equal to 1 percent per annum plus the prime or base rate of interest.

(b) The division shall require collateral in a minimum amount of 110 percent of the loan.

(c) The repayment period of a loan shall not exceed 20 years, or be longer than the length of the borrower’s leasehold estate, including renewal options, if the loan is based upon a leasehold estate of the borrower.

(d) All loans shall amortize the principal over the term of the loan. However, a loan shall become due and payable in full if the borrower sells or otherwise transfers the recreational marina developed with divisional funds, unless the transfer is, by reason of the death of the borrower, to the borrower’s heirs.

(e) The division’s loans shall not be subordinated to any future loans obtained by a private marina owner, except in those cases involving loans acquired for refinancing previous senior loans.

(f) The division may allow assumption of loans from the original borrower by future parties, subject to completion of the application process and upon approval by the division.

(g) The division may, upon written request by the borrower, restate an existing loan.

(Amended by Stats. 2013, Ch. 353, Sec. 115. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



76.7

(a) All loans made by the department to private marina owners shall be funded from the Harbors and Watercraft Revolving Fund.

(b) All loans, including those loans previously made under Section 35300 of the Financial Code, shall be repaid by private marina owners to the Harbors and Watercraft Revolving Fund.

(c) Private marina owners receiving loans made by the department shall not charge unreasonably high boat berthing fees.

(d) The department shall monitor the berthing fees of the private marina owners receiving department loans to ensure that these rates are reasonable and not exorbitant.

(Amended by Stats. 1990, Ch. 1428, Sec. 4.)



76.8

The department shall adopt regulations to implement or make this article more specific, including standards for the approval of loans, which shall include, but not be limited to, definitions of collateral, standards for the payment of loans, weighing and ranking criteria to qualify and prioritize the loans, and the form of documents to be used to evidence loans. The purpose of the regulations shall be to ensure that loans made under this article conform with customary commercial practices. No loans shall be made pursuant to this article from funds appropriated in the Budget Act of 1999 until the loan approval standards have been approved by the Department of Finance. Any subsequent changes to the loan approval standards shall also be approved by the Department of Finance.

(Amended by Stats. 1999, Ch. 66, Sec. 3. Effective July 6, 1999.)



77

(a) The department, subject to the approval of the Director of Finance, may borrow funds from the Harbors and Watercraft Revolving Fund when a borrower has defaulted from any financial obligation and funds are required to protect the security interest of the department with respect to any loan made under Section 76.3.

(b) The funds borrowed under this section shall be repaid within three years from the date of the approval of the Director of Finance. The repayment shall include the principal amount of the loan, plus interest equal to the rate of earnings of money deposited in the Surplus Money Investment Fund at the time the loan is approved by the Director of Finance.

(c) A maximum of ten million dollars ($10,000,000) per year may be used for purposes of this section.

(d) The borrowed funds may be used to do any of the following:

(1) Pay any administrative and legal expenses incurred in connection with those defaults.

(2) Acquire through negotiated purchase or bid at auction any property which serves as collateral for those defaulted loans.

(3) Pay any costs of operating and maintaining a recreational marina acquired as a result of a failed loan, until the marina is sold.

(Added by Stats. 1990, Ch. 1500, Sec. 3.)



77.1

The department, upon whatever terms and conditions it deems proper, may sell or otherwise dispose of property serving as collateral for a defaulted loan made under Section 76.3 or may operate, contract to operate, or let property involved in the default. All proceeds from any action of the department pursuant to this section shall be deposited in the Harbors and Watercraft Revolving Fund and credited towards the repayment of the defaulted loan.

(Added by Stats. 1990, Ch. 1500, Sec. 4.)









CHAPTER 3 - Boating and Waterways Commission

80

(a) The Harbors and Watercraft Commission and its successor, the Navigation and Ocean Development Commission, are continued in existence in the Department of Parks and Recreation and within the Division of Boating and Waterways as the Boating and Waterways Commission, but with only the powers and duties imposed upon it by this chapter.

(b) The Legislature finds all of the following:

(1) Recreational boating and recreational watercraft use continue to be popular activities enjoyed by Californians and others visiting the state.

(2) Harbors, docks, waterways, piers, and other similar water bodies or infrastructure governed by this chapter should remain open to all members of the public equally.

(3) Absent deliberate and thoughtful planning and regulation, those activities have the potential to be dangerous or deadly, difficult, and expensive for the general public to access and enjoy, and environmentally unsound.

(c) The Legislature hereby declares that effectively managed waterways and adequate facilities for the use of boating and watercraft vessels are essential for safe, accessible, and ecologically balanced boating and waterway recreation throughout the state.

(d) It is therefore the intent of the Legislature that:

(1) Existing boating and watercraft recreational areas, facilities, and opportunities should be expanded and managed in a manner consistent with this chapter, in particular, to maintain safe, publicly accessible, and sustained long-term use.

(2) New recreational boating and watercraft facilities, including harbors, docks, and piers, should be provided and managed pursuant to this chapter in a manner that will sustain long-term use by the public.

(3) Waterways, harbors, ports, piers, and other boating or watercraft infrastructure should be maintained to ensure sustainable long-term public utility.

(4) Boating and watercraft recreation should be managed in accordance with this chapter through financial assistance to local governments and joint undertakings with agencies of the United States and with federally recognized Native American tribes.

(Repealed and added by Stats. 2012, Ch. 136, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)



80.2

The commission shall be composed of seven members appointed by the Governor, with the advice and consent of the Senate. The members shall have experience and background consistent with the functions of the commission. In making appointments to the commission, the Governor shall give primary consideration to geographical location of the residence of members as related to boating activities and harbors. In addition to the geographical considerations, the members of the commission shall be appointed with regard to their special interests in recreational boating. At least one of the members shall be a member of a recognized statewide organization representing recreational boaters. One member of the commission shall be a private small craft harbor owner and operator. One member of the commission shall be an officer or employee of a law enforcement agency responsible for enforcing boating laws.

The Governor shall appoint the first seven members of the commission for the following terms to expire on January 15: one member for one year, two members for two years, two members for three years, and two members for four years. Thereafter, appointments shall be for a four-year term. Vacancies occurring prior to the expiration of the term shall be filled by appointment for the unexpired term.

(Amended (as added by Stats. 2012, Ch. 136, Sec. 2) by Stats. 2013, Ch. 76, Sec. 104. Effective January 1, 2014.)



80.6

Members of the commission may receive a salary for their services in an amount of one hundred dollars ($100) for each day, up to a maximum of 14 days per year. A member of the commission may also be reimbursed for the actual and necessary expenses which are incurred in the performance of the member’s duties.

(Repealed and added by Stats. 2012, Ch. 136, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)



80.8

The members of the commission may be removed from office by the Governor for inefficiency, neglect of duty, misuse of office, or misfeasance in office, in the manner provided by law for the removal of other public officers for like causes.

(Repealed and added by Stats. 2012, Ch. 136, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)



81

The commission shall, immediately after the effective date of this section, organize and elect from its members a chairman and a vice chairman who shall serve for one year or until their successors are elected and qualified. Annually thereafter, the commission shall elect a chairman and a vice chairman.

(Repealed and added by Stats. 2012, Ch. 136, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)



81.2

The commission shall adopt a seal.

(Repealed and added by Stats. 2012, Ch. 136, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)



81.4

No action shall be taken by the commission by less than a majority of its members.

(Repealed and added by Stats. 2012, Ch. 136, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)



81.6

The Department of General Services shall furnish suitable offices and equipment for the use of the commission.

(Repealed and added by Stats. 2012, Ch. 136, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)



81.8

The deputy director shall act as the secretary of the commission.

(Amended (as added by Stats. 2012, Ch. 136, Sec. 2) by Stats. 2013, Ch. 352, Sec. 328. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



82

The division, consistent with Section 82.3, and in furtherance of the public interest and in accordance therewith, shall have only the following duties with respect to the commission:

(a) To submit any proposed changes in regulations pertaining to boating functions and responsibilities of the division to the commission for its advice and comment prior to enactment of changes.

(b) To submit proposals for transfers pursuant to Section 70, loans pursuant to Section 71.4 or 76.3, and grants pursuant to Section 72.5 to the commission for its advice and comment.

(c) To submit any proposed project for which it is making a determination of eligibility for funding from the Harbors and Watercraft Revolving Fund to the commission if that project could have a potentially significant impact on either public health or safety, public access, or the environment for the commission’s advice and comment prior to making that determination.

(d) To annually submit a report on its budget and expenditures to the commission for its advice and comment.

(e) To cause studies and surveys to be made of the need for small craft harbors and connecting waterways throughout the state and the most suitable sites therefore, and submit those studies and surveys to the commission for advice and comment.

(Amended (as added by Stats. 2012, Ch. 136, Sec. 2) by Stats. 2013, Ch. 353, Sec. 116. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



82.3

The commission shall have the following particular duties and responsibilities:

(a) To be fully informed regarding all governmental activities affecting programs administered by the division.

(b) To meet at least four times per year at various locations throughout the state to receive comments on the implementation of the programs administered by the division and establish an annual calendar of proposed meetings at the beginning of each calendar year. The meetings shall include a public meeting, before the beginning of each funding cycle of a loan and grant program funded from the Harbors and Watercraft Revolving Fund, to collect public input concerning the program, recommendations for program improvements, and specific project needs for the system.

(c) To hold a public hearing to receive public comment regarding any proposed project subject to subdivision (c) of Section 82 at a location in close geographic proximity to the proposed project, unless a hearing consistent with federal law or regulation has already been held regarding the project.

(d) To consider, upon the request of any owner or tenant whose property is in the vicinity of any proposed project subject to subdivision (c) of Section 82, any alleged adverse impacts occurring on that person’s property from activities undertaken pursuant to this code, and recommend to the division suitable measures for the prevention of any adverse impacts determined by the commission to be occurring, and suitable measures for the restoration of adversely impacted property.

(e) To review and comment annually to the division on the proposed budget of expenditures from the revolving fund.

(f) To review all proposals for local and regional waterways, piers, harbors, docks, or other recreational areas that have applied for grant or loan funds from the division prior to a final determination of eligibility by the division.

(g) (1) With support and assistance from the division, to prepare and submit a program report to the Governor, the Assembly Committee on Water, Parks and Wildlife, the Senate Committee on Natural Resources and Water, the Senate Committee on Appropriations, and the Assembly Committee on Appropriations on or before January 1, 2013, and every three years thereafter. The report shall be adopted by the commission after discussing the contents during two or more public meetings. The report shall address the status of any regulations adopted or being considered by the division and any loan or grant that has been or is being considered for a determination of eligibility by the division pending the previous report.

(2) A report required to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2013, Ch. 353, Sec. 117. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



82.4

All meetings of the commission shall be open and public and all persons shall be permitted to attend any meetings of the commission.

(Repealed and added by Stats. 2012, Ch. 136, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)



82.6

All records of the commission shall be open to inspection by the public during regular office hours.

(Repealed and added by Stats. 2012, Ch. 136, Sec. 2. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)






CHAPTER 4 - Harbors and Watercraft Revolving Fund

85

All moneys received by the department, including any moneys received by the department from the purchase or condemnation by any other person or agency of any property acquired by the department for the purposes of this division, shall be deposited in the State Treasury and credited to the Harbors and Watercraft Revolving Fund, which fund is hereby created. The Harbors and Watercraft Revolving Fund is the successor to the Small Craft Harbor Revolving Fund, which fund is hereby abolished. All references in any law to the Small Craft Harbor Revolving Fund shall be deemed to refer to the Harbors and Watercraft Revolving Fund.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 61.)



85.2

(a) All moneys in the Harbors and Watercraft Revolving Fund are available, upon appropriation by the Legislature, for expenditure by the Department of Parks and Recreation for boating facilities development, boating safety, and boating regulation programs, and for the purposes of Section 656.4, including refunds, and for expenditure for construction of small craft harbor and boating facilities planned, designed, and constructed by the division, as specified in subdivision (c) of Section 50, at sites owned or under the control of the state.

(b) (1) The money in the fund is also available, upon appropriation by the Legislature, for the operation and maintenance of units of the state park system that have boating-related activities. Funds appropriated may also be used for boating safety and enforcement programs.

(2) The Department of Parks and Recreation shall submit to the Legislature, on or before January 1 of each year, a report describing the allocation and expenditure of funds made available to the Department of Parks and Recreation from the Harbors and Watercraft Revolving Fund and from the Motor Vehicle Fuel Account in the Transportation Tax Fund attributable to taxes imposed on the distribution of motor vehicle fuel used or usable in propelling vessels during the previous fiscal year. The report shall list the special project or use, project location, amount of money allocated or expended, the source of funds allocated or expended, and the relation of the project or use to boating activities.

(c) The money in the fund shall also be available, upon appropriation by the Legislature, to the State Water Resources Control Board for boating-related water quality regulatory activities.

(d) The money in the fund is also available, upon appropriation by the Legislature, to the Department of Fish and Game for activities addressing the boating-related spread of invasive species.

(e) The money in the fund is also available, upon appropriation by the Legislature, to the Department of Food and Agriculture for activities addressing the boating-related spread of invasive species.

(Amended by Stats. 2013, Ch. 352, Sec. 329. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



86

(a) The local public agency shall annually certify to the department that for a small craft harbor or boating facility project that is, or has been, funded pursuant to Section 70, 70.2, 70.8, 71.4, 72.5, or 76.3, or a harbor constructed with funds from the State Lands Commission from tidelands oil revenues, adequate restroom and sanitary facilities, parking, refuse disposal, vessel pumpout facilities as required pursuant to Section 776, walkways, oil recycling facilities, receptacles for the purpose of separating, reusing, or recycling all solid waste materials, and other necessary shoreside facilities sufficient for the use and operation of all vessels using the harbor or facility are provided or provide written findings showing why the facility cannot certify to these conditions.

(b) A city, county, or district, which has received or is receiving moneys under this division for the construction or improvement of small craft harbors that provides facilities for the operation of commercial fishing vessels registered pursuant to Article 4 (commencing with Section 7880) of Chapter 1 of Part 3 of Division 6 of the Fish and Game Code, shall not prohibit the commercial operation and use of those facilities by commercial passenger fishing vessels of the same or similar displacement, which are licensed pursuant to Section 7920 of the Fish and Game Code, or the use by private recreational vessels unless otherwise expressly provided by law, unless the city, county, or district provides, elsewhere in the same harbor, alternative, equivalent facilities available at comparable cost for the commercial operation and use of commercial passenger fishing vessels and private recreational vessels or unless the city, county, or district adopts written findings showing why the existing facility cannot accommodate the operation of commercial fishing vessels, including commercial passenger fishing vessels, or private recreational vessels and why the facility cannot be modified to do so or why alternative, equivalent facilities cannot be provided in the same harbor to accommodate those operations. This subdivision does not require a facility to accept an application for the operation of an additional commercial passenger fishing boat at that facility if the harbor provides alternative, equivalent, adequate, safe facilities at comparable cost for the operation and use of commercial passenger fishing boats or if accommodations for the operation of the additional commercial passenger fishing boat are not reasonably available at the facility under the contract or agreement.

For the purposes of this subdivision, an alternative, equivalent facility in the same harbor shall provide, at comparable cost, adequate restroom and sanitary facilities, parking, refuse disposal, vessel pumpout facilities, walkways, oil recycling facilities, receptacles for the purpose of separating, reusing, or recycling all solid waste materials, power and water service, and other shoreside facilities and equivalent docks, water channels, navigation aids, and weather protection, including, but not limited to, breakwaters, which are equivalent to the facility funded pursuant to Section 70, 70.2, 70.8, 71.4, 72.5, or 76.3.

(c) (1) A loan, grant, contract or agreement, or plan funded pursuant to Section 70, 70.2, 70.8, 71.4, 72.5, or 76.3 for a small craft harbor or boating facility project shall provide for construction, development, or improvement of facilities to meet the provisions of subdivisions (a) and (b), and provide vehicular access roads to the harbor or facility, as recommended by the Department of Transportation pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code, unless the reasons for not meeting those provisions and recommendations are set forth in the contract or agreement with the department, or an addendum thereto.

(2) The small craft harbor or boating facility shall be designed, constructed, developed, improved, and operated to meet, at a minimum, applicable certification standards described in the Tier 1 standards of the California Green Building Standards Code (Part 11 of Title 24 of the California Code of Regulations).

(d) During the term of any existing or new loan contract made pursuant to Section 71.4 or 76.3, or any existing or new contract or agreement pursuant to Section 70, 70.2, or 70.8, the department shall supervise and monitor compliance with this section and the operation and maintenance of the harbor or facility to assure that the planning, construction, development, or improvement fully complies with this section and the contract or agreement terms and conditions.

(e) For the purposes of this chapter and Article 3 (commencing with Section 70) of Chapter 2, a harbor or facility that is the subject of a contract or agreement as described in subdivision (d), is under the jurisdiction of the department.

(Amended by Stats. 2010, Ch. 328, Sec. 106. Effective January 1, 2011.)



87

The department shall give consideration for funding the planning, construction, development, or improvement of small craft harbors to projects which are financially feasible and which make existing small craft harbors, which are subject to the jurisdiction of the department, substantially meet the provisions of Section 86.

(Added by Stats. 1990, Ch. 775, Sec. 3.)



88

A small craft harbor or boating facility funded pursuant to Section 70, 70.2, 70.8, 71.4, 72.5, or 76.3 is not liable for any damages which occur on a vessel using those facilities or pursuant to operation of the vessel, other than on the facilities of the harbor or boating facility. This section does not provide immunity from liability for a small craft harbor or boating facility for its negligent acts.

(Added by Stats. 1991, Ch. 922, Sec. 2.)









DIVISION 1.5 - NAVIGABLE WATERS

CHAPTER 1 - Scope of Division

90

The provisions of this Division, in so far as they are not in conflict with the admiralty and maritime jursidiction and laws of the United States, apply to navigable waters of the United States.

(Enacted by Stats. 1937, Ch. 368.)






CHAPTER 2 - Definition and Description

100

Navigable waters and all streams of sufficient capacity to transport the products of the country are public ways for the purposes of navigation and of such transportation. However, the floodwaters of any navigable river, stream, slough, or other watercourse while temporarily flowing above the normal high-water mark over public or private lands outside any established banks of such river, stream, slough, or other watercourse are not navigable waters and nothing in this section shall be construed as permitting trespass on any such lands. For the purposes of this section, “floodwaters” refers to that elevation of water which occurs at extraordinary times of flood and does not mean the water elevation of ordinary annual or recurring high waters resulting from normal runoff.

(Amended by Stats. 1972, Ch. 1072.)



101

The following streams and waters are declared navigable and are public ways:

Albion River, to a point three miles from its mouth.

Alviso Slough, sometimes called Steamboat Slough, lying between the bay of San Francisco and the place where it was crossed by the tracks of the Southern Pacific Railroad Company on June 10, 1913.

Big River, to a point three miles from its mouth.

Channel Street, in the city of San Francisco, from the bay to the northeasterly line of Seventh Street, the width thereof to be one hundred forty feet.

Clear Lake, in Lake County; but this declaration shall not interfere with any rights of owners and claimants to reclaim swamp or overflowed land around the margin of Clear Lake.

Corte Madera Creek, in Marin County, from its mouth to a point as far as tidewater flows.

Coyote River between the bay of San Francisco and the place where it was crossed by the tracks of the Southern Pacific Railroad Company on June 10, 1913.

(Enacted by Stats. 1937, Ch. 368.)



102

The following streams and waters are also navigable and are public ways:

Deer Creek, between its mouth and the house of Peter Lassen.

Devil’s Slough, lying within the corporate limits of the city of San Jose, or of the town of Sunnyvale in Santa Clara County, and extending to San Francisco Bay.

Diablo Creek, from its junction with the Neuces, to a point opposite the warehouse of Frank Such, in Contra Costa County.

Feather River, between its mouth and a point fifty feet below the first bridge crossing Feather River above the mouth of the Yuba River.

Galinas, or Guyanas Slough or creek, in Marin County, from its mouth to the line of the Sonoma and Marin Railroad as it existed on March 18, 1907.

Guadalupe Slough, which is the outlet or mouth of the Guadalupe River, and lies between San Francisco Bay and its junction with Alviso Slough.

(Enacted by Stats. 1937, Ch. 368.)



103

The following streams and waters are also navigable and are public ways:

Johnson’s Creek, from its mouth at San Francisco Bay to Simpson’s Landing.

Keys Creek, also known as the Arroyo de San Antonio, in Marin County, from its mouth at Tomales Bay to the warehouses on the point at Keys embarcadero.

Klamath River, from its mouth in Del Norte County to its confluence with the Shasta River in the county of Siskiyou; but this shall not abrogate or infringe upon mining rights or the rights of locating or operating mining claims on the Klamath River, existing on August 21, 1933, otherwise than by being made subject to the public rights of way herein declared.

Arroyo del Medo, in the county of Santa Clara, from its mouth to the upper line of the town of New Haven.

Mission Creek, in the county of San Francisco.

Mokelumne River, between its mouth and the first falls.

Moro Cojo Slough, in Monterey County, from Salinas River to tidewater.

(Enacted by Stats. 1937, Ch. 368.)



104

The following streams and waters are also navigable and are public ways:

Napa River, between its mouth and a point sixty feet below the westerly line of Lawrence Street in the city of Napa; First Napa Creek, Second Napa Creek, and Third Napa Creek, in Sonoma County, between Napa and Sonoma rivers.

Neuces Creek, from its mouth at Suisun Bay to a point one-half mile above the warehouse of George P. Loucks.

Newport Bay, in the county of Orange, and all its arms, and the sloughs connecting with the bay in which the tide ebbs and flows, including “The Rialto” and “The Rivo Alto” as shown upon a map of Canal Section, Newport Beach, recorded in Book 4, page 98 of Miscellaneous Maps, records of Orange County, California.

Novato Creek, or estuary, in Marin County, from its mouth to Sweetzer’s Landing.

Noyo River, to a point three miles from its mouth.

Petaluma River, from its mouth to the southerly line of Washington Street, in the city of Petaluma.

(Amended by Stats. 1939, Ch. 613.)



105

The following streams and waters are also navigable and are public ways:

Sacramento River, between its mouth and a point 100 feet below Reid’s Ferry, in Shasta County.

Salinas River and Elkhorn Slough, or Estero Viejo, in Monterey County, from its mouth to a point as far up as tidewater flows.

San Joaquin River, between its mouth and Sycamore Point.

San Leandro Bay, in the County of Alameda, the waters included in the estuary of San Antonio and the tidal canal connecting it with San Leandro; and the airport channel extending from the bay.

San Rafael Creek, in Marin County, from its mouth to a point as far as tidewater flows therein.

Sonoma River, between its mouth and a point opposite Fowler’s hotel in the town of San Luis.

Stockton Slough, between its mouth and a line 160 feet west of the east line of Center Street extended in Stockton.

Suisun River, between its mouth and the Town of Suisun embarcadero.

Tuolumne River, between its mouth and Dickinson’s Ferry.

Yuba River, between its mouth and a point at the mouth of the slough at the foot of F Street, in the City of Marysville.

(Amended by Stats. 1952, 1st Ex. Sess., Ch. 2.)



106

The following streams and waters are also navigable and are public ways:

The north branch of Alameda Creek, from its mouth to Eden Landing.

The streams and sloughs emptying into Eel River.

The streams and sloughs south of Eureka, in Humboldt County, which prior to January 2, 1873, were used for the purpose of floating logs or timber.

The sloughs south of Humboldt Point, in Humboldt County, which at high water mark have a depth of two feet of water, and which are wide enough to float and admit a boat carrying five tons or more of freight.

That part of a slough which lies between Simonds Canal in the town of Alviso and the bay of San Francisco.

That certain creek running through the tideland survey numbered 68, and swamp and overflowed land survey numbered 145, from its mouth to the head of the tidewater therein.

(Enacted by Stats. 1937, Ch. 368.)



107

The coast line of the State of California from the boundary line between it and Mexico on the south, to the boundary line between it and Oregon on the north, is as defined and determined, on August 21, 1933, by the United States Coast and Geodetic Survey, and the names of the islands, rocks, headlands, bays, bodies of water and other geographic features are in accordance with nomenclature adopted by the United States Coast and Geodetic Survey as shown on its charts.

This section is not to be construed as defining or affecting property rights or property boundaries.

(Enacted by Stats. 1937, Ch. 368.)






CHAPTER 3 - Offenses

130

Every person who cuts or causes to be cut down any tree, so that it falls into any navigable waters, and who does not remove it within twenty-four hours after it falls into the water, is liable to a penalty of five dollars for each tree.

(Enacted by Stats. 1937, Ch. 368.)



131

(a) A person who unlawfully obstructs the navigation of any navigable waters is guilty of a misdemeanor.

(b) A person found guilty of a misdemeanor violation of this section shall be subject to a fine not to exceed one thousand dollars ($1,000) or imprisonment in the county jail not to exceed six months, or both that fine and imprisonment.

(Amended by Stats. 2009, Ch. 610, Sec. 16. Effective January 1, 2010.)



132

Every person who, within the anchorage of any port, harbor, or cove of this State, into which vessels may enter for the purpose of receiving or discharging cargo, throws overboard from any vessel all or any part of the ballast, or who otherwise places or causes to be placed in such port, harbor, or cove, any obstructions to navigation, is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 368.)



133

(a) Except in case of emergency imperiling life or property, or unavoidable accident, collision, or stranding, or as otherwise permitted by law, it is unlawful and constitutes a misdemeanor for a person to discharge, or suffer the discharge of, oil by any methods, means, or manner, into or upon the navigable waters of the state from any vessel using oil as fuel for the generation of propulsion power, or any vessel carrying or having oil in excess of that necessary for its lubricating requirements, and as may be required under the laws and prescribed rules and regulations of the United States and this state.

(b) As used in this section, the term “oil” means oil of any kind or in any form, including fuel oil, oil sludge, and oil refuse, and the term, “navigable waters of the state,” means all portions of the sea within the territorial jurisdiction of the state, and all inland waters navigable in fact in which the tide ebbs and flows.

(c) A person found guilty of a misdemeanor violation of this section shall be subject to a fine not to exceed one thousand dollars ($1,000) or imprisonment in the county jail not to exceed six months, or both that fine and imprisonment.

(Amended by Stats. 2009, Ch. 610, Sec. 17. Effective January 1, 2010.)



134

Every person who throws, deposits, or permits another in his employ to throw or deposit, any sawdust, slabs, or refuse lumber, in any place where it may be carried or fall into the waters of Humboldt Bay, without first having constructed piers, bulkheads, dams, or other contrivances, approved by the board of supervisors of Humboldt County, to prevent their escape into the channels of the bay, is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 368.)



135

(a) It is unlawful to cause or permit any petroleum, chemical, or other hazardous substance to be transferred between a vessel and a shore facility or another vessel by means of a pipeline or similar conduit unless the flow is continuously monitored by a properly installed, operated, and maintained mechanism that will warn of the imminent occurrence of an overflow of the substance being transferred so that the flow can be terminated in time to avert the overflow, and unless the vessel and the shore facility are each equipped with a properly installed, operated, and maintained mechanism that will warn whenever any person is no longer properly discharging his duties in connection with the transfer, is inattentive, or becomes disabled for any reason. Violation of this section is a misdemeanor. However, it shall be a defense to any prosecution for a violation of this section if the mechanism was properly installed and was at all times properly operated and maintained by the person responsible for the mechanism.

(b) A vessel subject to Part 35 of Title 46, or to Parts 155 and 156 of Title 33, of the Code of Federal Regulations, or a shore facility subject to Parts 154 and 156 of Title 33 of the Code of Federal Regulations, satisfies the requirements of subdivision (a) if such vessel or shore facility formulates and establishes methods or operating procedures which are designed to satisfy such requirements and which are in accordance with applicable provisions of the Code of Federal Regulations. However, such methods and procedures shall require that the persons in charge of a transfer operation communicate with each other as frequently as is necessary to warn whenever any person is no longer properly discharging his duties in connection with the transfer, is inattentive, or becomes disabled for any reason.

(c) This section does not apply to any transfer of fuel to any self-propelled vessel of less than 65 feet in length at any facility equipped with dispensing nozzles of the automatic shut-off type that do not have catch-locks and meet all federal standards.

(d) This section does not apply to any on-shore receiving tankage if appropriate containment or diversionary structures, or both, or other equipment that is adequate to prevent the overflowed substance from reaching the waters of the state is provided.

(e) This section shall become operative with respect to a tank vessel that is subject to examination by the United States Coast Guard not later than the first occasion on or after January 1, 1980, that it is required to be drydocked or hauled out for such examination, as provided in Section 31.10-20 of Title 46 of the Code of Federal Regulations. This section shall become operative on July 1, 1980, with respect to any vessel that is not subject to any such examination; any tank barge, regardless of whether it is subject to such an examination; and any shore facility not made exempt by subdivision (d).

(f) As used in this section, “vessel” means every description of watercraft or other contrivance used, or capable of being used, as a means of transportation through or on water, including, but not limited to, a barge.

(g) As used in this section, “hazardous substance” means any such substance defined in paragraph (2) of subsection (b) of Section 1321 of Title 33 of the United States Code.

(Amended by Stats. 1980, Ch. 62.)






CHAPTER 4 - Civil Offenses

151

Except where permitted pursuant to the provisions of Chapter 4 (commencing with Section 13200) of Division 7 of the Water Code, any person that intentionally or negligently causes or permits any oil to be deposited in the water of this state, including but not limited to navigable waters, shall be liable civilly in an amount not exceeding six thousand dollars ($6,000) and, in addition, shall be liable to any governmental agency charged with the responsibility for cleaning up or abating any such oil for all actual damages, in addition to the reasonable costs actually incurred in abating or cleaning up the oil deposit in such waters. The amount of the civil penalty which is assessed pursuant to this section shall be based upon the amount of discharge and the likelihood of permanent injury and shall be recoverable in a civil action by, and paid to, such governmental agency. If more than one such agency has responsibility for the waters in question, the agency which conducts the cleaning or abating activities shall be the agency authorized to proceed under this section.

(Amended by Stats. 1971, Ch. 438.)



153

Any recovery or settlement of money damages, including, but not limited to, civil penalties, arising out of any civil action filed and maintained by the Attorney General in the enforcement of this chapter shall be deposited in the Fish and Wildlife Pollution Cleanup and Abatement Account in the Fish and Game Preservation Fund established pursuant to Section 12017 of the Fish and Game Code.

(Added by Stats. 1986, Ch. 977, Sec. 4.)









DIVISION 2 - NAVIGATION

CHAPTER 1 - Scope of Division

240

The provisions of this Division, in so far as they are not in conflict with the admiralty and maritime jurisdiction and laws of the United States, apply to navigation on the navigable waters of the United States, as well as to navigation on the navigable waters of this state.

(Enacted by Stats. 1937, Ch. 368.)






CHAPTER 2 - Penalties

250

When steam vessels meet each shall turn to the right, so as to pass without interference.

(Enacted by Stats. 1937, Ch. 368.)



251

When a passenger is to be landed from a steam vessel by means of a small boat, he shall not be permitted to get into it until it is completely afloat and wholly disengaged from the steam vessel except by the painter.

(Enacted by Stats. 1937, Ch. 368.)



252

No line used for the purpose of landing or receiving passengers may be attached in any way to the machinery of any steam vessel nor may the small boat used for such purpose be hauled in by means of such machinery.

(Enacted by Stats. 1937, Ch. 368.)



253

During the landing and receiving of a passenger, and the going and returning of the small boat for the purpose, the engine shall be stopped, and may not be put in motion, except to give sufficient force to keep the steam vessel in a proper direction and safe position.

(Enacted by Stats. 1937, Ch. 368.)



254

There shall be kept in every small boat a good and suitable pair of oars. In the night-time a signal, by means of a horn or trumpet, shall be given to the steam vessel from the small boat, when having landed or received its passengers, it is ready to leave the shore.

(Enacted by Stats. 1937, Ch. 368.)



255

A steam vessel going in the same direction as a steam vessel ahead of it shall not approach or pass within the distance of ten yards; and the steam vessel ahead shall not be so navigated as unnecessarily to bring it within ten yards of the steam vessel following.

(Enacted by Stats. 1937, Ch. 368.)



256

When any steam vessel is running in the night-time the master shall cause to be shown two conspicuous lights, one exposed near the bow and the other near the stern, the latter to be at least twenty feet above the deck.

(Enacted by Stats. 1937, Ch. 368.)



257

Every person in charge of a steam vessel who violates any of the provisions of the preceding seven sections, incurs a penalty of two hundred and fifty dollars for each offense.

(Enacted by Stats. 1937, Ch. 368.)



258

The person in charge of any vessel at anchor in the night-time in any of the harbors or ports within the jurisdiction of this state, who fails to cause a conspicuous light to be shown in the rigging at least twenty feet above the deck, and another light to be shown from the taffrail, incurs a penalty of fifty dollars for every neglect.

(Enacted by Stats. 1937, Ch. 368.)



259

Neither the master nor the owner of any vesel can recover damages for injuries to the vessel or to himself resulting from a collision growing out of a failure to comply with the provisions of the preceding six sections.

(Enacted by Stats. 1937, Ch. 368.)



260

Every raft of timber floated on the Sacramento or San Joaquin rivers at night which fails to show two red lights, one at each end, and at least ten feet above the upper logs or plank, incurs a penalty of fifty dollars for each neglect.

(Enacted by Stats. 1937, Ch. 368.)



261

Every steam vessel navigating any waters of this State and carrying passengers, shall be equipped with boats as follows:

(a) If of five hundred tons measurement, one first-class life-boat and one row-boat, twenty-five feet long by seven wide, each capable of carrying fifty persons; and at least one other good row-boat.

(b) If of two hundred and fifty and less than five hundred tons measurement, at least two ordinary row-boats.

(c) If of less than two hundred and fifty tons burden, at least one small row-boat.

The boats shall be so attached that they can be launched at any time for immediate use.

(Enacted by Stats. 1937, Ch. 368.)



262

Every master or owner, and each of them, of any vessel not provided with boats as required by this chapter, incurs a penalty of not exceeding two hundred and fifty dollars.

(Enacted by Stats. 1937, Ch. 368.)



263

Every person in charge of a steam vessel navigating any of the waters of this State which is used for the conveyance of passengers, and every person in charge of the boiler or other apparatus for the generation of steam who, for the purpose of increasing speed or excelling any other vessel in speed, permits to be created an undue or an unsafe quantity of steam, incurs a penalty of five hundred dollars.

(Enacted by Stats. 1937, Ch. 368.)



264

(a) A captain or other person having charge of any steam vessel used for the conveyance of passengers, or of its boilers and engines, who, from ignorance or gross neglect, or for the purpose of excelling any other boat in speed, creates, or allows to be created, such an undue quantity of steam as to burst or break the boiler, or any apparatus or machinery connected with the boiler, by which bursting or breaking human life is endangered, is guilty of a felony.

(b) Notwithstanding any other provision of law, a person found guilty of a felony violation of this section shall be subject to a fine not to exceed five thousand dollars ($5,000) or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two or three years, or both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 135. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



265

The owners of every steam vessel are responsible for the good conduct of the master or other person in charge employed by them, and they are jointly and severally liable as sureties for any penalty established by this chapter.

(Enacted by Stats. 1937, Ch. 368.)



266

The penalties established by this chapter may be recovered by the district attorney of any county bordering on the water where the offense was committed or the penalty incurred, to whom notice is first given, and when recovered shall be equally divided between the county unapportioned elementary school fund and the indigent-sick fund of the county.

Any judgment pursuant to this section is a lien on the vessel against whose owners or master it is recovered.

(Enacted by Stats. 1937, Ch. 368.)



268

(a) Counties or cities may adopt restrictions concerning the navigation and operation of vessels and water skis, aquaplanes, or similar devices subject to the provisions of subdivision (a) of Section 660, and may grant permits to bona fide yacht clubs, water ski clubs, or civic organizations to conduct vessel or water ski races or other marine events over courses established, marked, and patrolled by authority of the United States Coast Guard, city harbormaster, or other officer having authority over the waters on which such race or other marine event is proposed to be conducted and on such days and between such hours as may be approved thereby. These provisions shall not apply to marine events authorized by United States Coast Guard permit.

(b) The provisions of this section shall apply to all waters which are in fact navigable regardless of whether they are declared navigable by this code.

(Amended by Stats. 1973, Ch. 345.)






CHAPTER 3 - Losses

ARTICLE 1 - Navigation Rules

280

The provisions of this article in addition to the provisions of other parts of this code which relate to navigation shall be observed by vessels when they meet.

(Enacted by Stats. 1937, Ch. 368.)



281

Whenever any vessel, whether a steam vessel or sailing vessel, proceeding in one direction, meets another vessel, whether a steam vessel or sailing vessel, proceeding in the opposite direction, so that if both were to continue their respective courses they would pass so near as to involve the risk of a collision, each shall give right rudder, so as to pass on the port side of each other. This rule applies to all steam vessels and all sailing vessels whether on the port or starboard tack, and whether close-hauled or not, except where the circumstances of the case are such as to render a departure from the rule necessary in order to avoid immediate danger. It is subject to a due regard to the dangers of navigation, and, as regards sailing vessels on the starboard tack close-hauled, it is subject also to the keeping of such sailing vessels under command.

(Enacted by Stats. 1937, Ch. 368.)



282

Sailing vessels, having the wind fair, shall give way to those on a wind. When both are going by the wind, the vessel on the starboard tack shall keep its wind, and the one on the port tack shall bear up strongly, so as to pass each other on the port side. When both vessels which have the wind large or abeam meet, they shall pass each other in the same way on the port side. To effect the two last-mentioned movements each shall give right rudder. Steam vessels shall be regarded as vessels navigating with a fair wind, and shall give way to sailing vessels on a wind of either tack.

(Enacted by Stats. 1937, Ch. 368.)



283

A steam vessel navigating a narrow channel shall, whenever it is safe and practicable, keep to that side of the fairway or mid-channel which lies on its starboard side, and a steam vessel when passing another in such a channel, shall always leave the other upon the port side.

(Enacted by Stats. 1937, Ch. 368.)



284

When steam vessels will inevitably or necessarily cross so near that by continuing their respective courses, there would be a risk of collision, each shall give right rudder, so as always to pass on the port side of the other.

(Enacted by Stats. 1937, Ch. 368.)



285

The rules of this article do not apply to any case for which a different rule is provided by the regulations concerning lights upon steam vessels, or for the government of pilots of steam vessels approaching each other within the sound of the steam-whistle or other audible signal, prescribed by or under authority of the laws of the United States.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Liability

290

If a collision is occasioned by failure to observe any rule of Article 1 of this chapter, the owner of the vessel by which the rule is infringed can not recover compensation for damages sustained by the vessel unless the circumstances of the case made a departure from the rule necessary.

(Enacted by Stats. 1937, Ch. 368.)



291

Damage to person or property arising from the failure of a vessel to observe any rule of Article 1 of this chapter, shall be deemed to have been occasioned by the wilful default of the person in charge of the deck at the time, unless the circumstances of the case made a departure from the rule necessary.

(Enacted by Stats. 1937, Ch. 368.)



292

Losses caused by collision are to be borne as follows:

(a) If either party was exclusively in fault he shall bear his own loss, and he shall compensate the other for any loss he has sustained.

(b) If neither was in fault, the loss shall be borne by him upon whom it falls.

(c) If both were in fault, the loss shall be equally divided, unless it appears that there was a great disparity in fault, in which case the loss shall be equitably apportioned.

(d) If it can not be ascertained where the fault lies, the loss shall be equally divided.

(Enacted by Stats. 1937, Ch. 368.)



293

Where damage arises out of, or is caused directly and proximately by, the acts of an owner or operator, without the interposition of any external or independent agency which could not reasonably be foreseen, any owner or operator of any vessel engaged in the commercial transportation, storage in a vessel, or transfer of petroleum, fuel oil, or hazardous substances shall be absolutely liable without regard to fault for any property damage incurred by the state or by any county, city or district, or by any person, within the state, and for any damage or injury to the natural resources of the state, including, but not limited to, marine and wildlife resources, caused by the discharge or leakage of petroleum, fuel oil, or hazardous substances from such vessel into or upon the navigable waters of the state.

As used in this section, “owner or operator” means any person owning or operating, or chartering by demise, such vessel; “person” means an individual, firm, corporation, limited liability company, association, or partnership; and “navigable waters of the state” means all portions of the sea within the territorial jurisdiction of the state and all inland waters navigable in fact.

As used in this section, “hazardous substance” means any substance designated as such pursuant to paragraph (2) of subdivision (b) of Section 1321 of Title 33 of the United States Code.

This section shall be known and may be cited as the Miller Anti-Pollution Act of 1971.

(Amended by Stats. 1994, Ch. 1010, Sec. 147. Effective January 1, 1995.)



294

(a) Any person responsible for natural gas, oil, drilling waste, or exploration, as defined in paragraph (4) of subdivision (g), shall be absolutely liable without regard to fault for any damages incurred by any injured party which arise out of, or are caused by, the discharge or leaking of natural gas, oil, or drilling waste into or onto marine waters, or by any exploration in or upon marine waters, from any of the following sources:

(1) Any offshore well or undersea site at which there is exploration for or extraction or recovery of natural gas or oil.

(2) Any offshore facility, oil rig, or oil platform at which there is exploration for, or extraction, recovery, processing, or storage of, natural gas or oil.

(3) Any vessel offshore in which natural gas, oil, or drilling waste is transported, processed, or stored.

(4) Any pipeline located offshore in which natural gas, oil, or drilling waste is transported.

(b) A responsible person is not liable to an injured party under this section for any of the following:

(1) Damages, other than costs of removal incurred by the state or a local government, caused solely by any act of war, hostilities, civil war, or insurrection or by an unanticipated grave natural disaster or other act of God of an exceptional, inevitable, and irresistible character, which could not have been prevented or avoided by the exercise of due care or foresight.

(2) Damages caused solely by the negligence or intentional malfeasance of that injured party.

(3) Damages caused solely by the criminal act of a third party other than the defendant or an agent or employee of the defendant.

(4) Natural seepage not caused by a responsible party.

(5) Discharge or leaking of oil or natural gas from a private pleasure boat or vessel.

(6) Damages which arise out of, or are caused by, a discharge which is authorized by a state or federal permit.

(c) Upon motion and sufficient showing by a person deemed to be responsible under this section, the court shall join to the action any other person who may be responsible under this section.

(d) In determining whether a party is a responsible person under this section, the court shall consider the results of any chemical or other scientific tests conducted to determine whether oil or other substances produced, discharged, or controlled by the defendant matches the oil or other substance which caused the damage to the injured party. The defendant shall have the burden of producing the results of tests of samples of the substance which caused the injury and of substances for which the defendant is responsible, unless it is not possible to conduct the tests because of unavailability of samples to test or because the substance is not one for which reliable tests have been developed. At the request of any party, any other party shall provide samples of oil or other substances within its possession or control for testing.

(e) The court may award reasonable costs of the suit, attorneys’ fees, and the costs of any necessary expert witnesses, to any prevailing plaintiff. The court may award reasonable costs of the suit and attorneys’ fees to any prevailing defendant if the court finds that the plaintiff commenced or prosecuted the suit under this section in bad faith or solely for purposes of harassing the defendant.

(f) This section does not prohibit any person from bringing an action for damages caused by natural gas, oil, or drilling waste, or by exploration, under any other provision or principle of law, including, but not limited to, common law. However, damages shall not be awarded pursuant to this section to an injured party for any loss or injury for which the party is or has been awarded damages under any other provision or principle of law. Subdivision (b) does not create any defense not otherwise available regarding any action brought under any other provision or principle of law, including, but not limited to, common law.

(g) As used in this section, the following definitions apply:

(1) “Damages” are damages for any of the following:

(A) Injury or harm to real or personal property.

(B) Business loss, including loss of income.

(C) Costs of cleanup, removal, or treatment of natural gas, oil, or drilling waste.

(D) Cost of wildlife rehabilitation.

(E) When the injured party is the state, or a city, county, or district, in addition to any injury described in subparagraphs (A) to (D), inclusive, damages include all of the following:

(i) Injury to natural resources or wildlife, and loss of use and enjoyment of public beaches and other public resources or facilities, within the jurisdiction of the state, city, county, or district.

(ii) Costs incurred to monitor the cleanup of the natural gas, oil, or drilling waste.

(iii) Loss of taxes.

(iv) Costs to assess damages to natural resources, wildlife, or habitat.

(2) “Injured party” means any person who suffers damages from natural gas, oil, or drilling waste, which is discharged or leaks into marine waters, or from offshore exploration. The state, or a city, county, or district, may be an injured party.

(3) “Natural gas” includes natural gas, liquified natural gas, and natural gas byproducts. “Natural gas” does not include natural gas carried in a vessel for use as fuel in that vessel.

(4) “Exploration” means boring and soil sampling.

(5) “Oil” and “drilling wastes” include, but are not limited to, petroleum, refined or processed petroleum, petroleum byproducts, oil sludge, oil refuse, oil mixed with wastes, and chemicals or other materials used in the exploration, recovery, or processing of oil. “Oil” does not include oil carried in a vessel for use as fuel in that vessel.

(6) “Person” means an individual, proprietorship, firm, partnership, joint venture, corporation, limited liability company, or other business entity, or an association or other organization.

(7) “Responsible person” means any of the following:

(A) The owner or transporter of natural gas, oil, or drilling waste which causes an injury covered by this section.

(B) The owner, operator, or lessee of, or person who charters by demise, any offshore well, undersea site, facility, oil rig, oil platform, vessel, or pipeline which is the source of natural gas, oil, drilling waste, or is the source or location of exploration which causes an injury covered by this section.

“Responsible party” does not include the United States, the state, or any public agency.

(h) Liability under this section shall be joint and several. However, this section does not bar a cause of action that a responsible party has or would have, by reason of subrogation or otherwise, against any person.

(i) Section 3291 of the Civil Code applies to actions brought under this section.

(j) This section does not apply to claims for damages for personal injury or wrongful death, and does not limit the right of any person to bring an action for personal injury or wrongful death under any provision or theory of law.

(Amended by Stats. 1994, Ch. 1010, Sec. 148. Effective January 1, 1995.)









CHAPTER 4 - Offenses

300

A person who willfully and maliciously cuts, breaks, injures, sinks, or sets adrift a vessel of less than ten gross tons that is the property of another is guilty of a misdemeanor.

(Amended by Stats. 2009, Ch. 610, Sec. 19. Effective January 1, 2010.)



301

A person who willfully and maliciously cuts, breaks, or injures a vessel of ten gross tons and upwards that is the property of another is guilty of a misdemeanor.

(Amended by Stats. 2009, Ch. 610, Sec. 20. Effective January 1, 2010.)



302

A person who willfully and maliciously sinks or sets adrift a vessel of ten gross tons and upwards that is the property of another is guilty of a felony.

(Amended by Stats. 2009, Ch. 610, Sec. 21. Effective January 1, 2010.)



303

A person who willfully and maliciously burns, injures, or destroys any part of, or the whole of, a pile or raft of wood, plank, boards, or other lumber, or cuts loose or sets adrift the raft or part of the raft, that is the property of another, is guilty of a misdemeanor.

(Amended by Stats. 2006, Ch. 538, Sec. 342. Effective January 1, 2007.)



304

A person in command or charge of a vessel, who, within this state, willfully wrecks, sinks, or otherwise injures or destroys it or any of its cargo, or willfully permits the same to be wrecked, sunk, or otherwise injured or destroyed, with intent to prejudice or defraud a person, is guilty of a felony.

(Amended by Stats. 2009, Ch. 610, Sec. 22. Effective January 1, 2010.)



305

A person, other than one described in Section 304 who is guilty of any act specified in that section is guilty of a felony.

(Amended by Stats. 2009, Ch. 610, Sec. 23. Effective January 1, 2010.)



306

A person who prepares, makes, or subscribes a false or fraudulent manifest, invoice, bill of lading, ship’s register, or protest, with intent to defraud another, is guilty of a felony.

(Amended by Stats. 2009, Ch. 610, Sec. 24. Effective January 1, 2010.)



307

(a) A person who moors a vessel to, or hangs on with a vessel to, a buoy or beacon, except a designated mooring buoy, is guilty of an infraction, punishable by a fine of not more than one hundred dollars ($100).

(b) A person who willfully removes, damages, or destroys a buoy or beacon, placed by competent authority in any navigable waters of this state, is guilty of a misdemeanor.

(Amended by Stats. 2014, Ch. 67, Sec. 1. Effective January 1, 2015.)



308

A person who moors a vessel of any kind, to a buoy or beacon, except a designated mooring buoy, placed in the waters of the state by authority of the United States Coast Guard, or who in any manner hangs on to the same, with a vessel, or who willfully removes, damages, or destroys any such buoy or beacon, or any part of the buoy or beacon, or who cuts down, removes, damages, or destroys a beacon erected on land in this state by that authority, is, for every offense, guilty of a misdemeanor.

(Amended by Stats. 2009, Ch. 610, Sec. 26. Effective January 1, 2010.)



309

A person found guilty of a misdemeanor violation as provided in this chapter shall be subject to a fine not to exceed one thousand dollars ($1,000) or imprisonment in the county jail not to exceed six months, or both that fine and imprisonment.

(Added by Stats. 2009, Ch. 610, Sec. 27. Effective January 1, 2010.)



310

Notwithstanding any other provision of law, a person found guilty of a felony violation as provided in this chapter shall be subject to a fine not to exceed five thousand dollars ($5,000) or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two or three years, or both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 136. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









DIVISION 3 - VESSELS

CHAPTER 1 - Vessels Generally

ARTICLE 1 - General Provisions and Definitions

399

The provisions of this Division shall not be construed to apply to the extent to which they are not within the legislative power of this state, except in so far as they may be permitted to apply under the provisions of the Constitution of the United States or the acts of Congress.

(Enacted by Stats. 1937, Ch. 368.)



400

“Appurtenances” include all things belonging to the owners, which are on board a vessel, and which are connected with its proper use and the objects of the voyage and adventure in which it is engaged.

(Enacted by Stats. 1937, Ch. 368.)



401

Vessels are engaged in foreign or domestic navigation, or in the fisheries. Vessels are engaged in foreign navigation when passing to or from a foreign country; and in domestic navigation, when passing from place to place within the United States.

(Enacted by Stats. 1937, Ch. 368.)



402

A vessel in a port of the country in which it is registered is called a domestic vessel, in another port it is called a foreign vessel.

(Enacted by Stats. 1937, Ch. 368.)



403

If a vessel belongs to several persons, not partners, and they differ as to its use or repair, the controversy may be determined by any court of competent jurisdiction.

(Enacted by Stats. 1937, Ch. 368.)



404

If the owner of a vessel commits its possession and navigation to another, that other, and not the owner, is responsible for its repairs and supplies.

(Enacted by Stats. 1937, Ch. 368.)



405

The registry, enrollment, and license of vessels are regulated by acts of Congress.

(Enacted by Stats. 1937, Ch. 368.)



406

Any and all rights and obligations created pursuant to the provisions of Chapter 2 (commencing with Section 450) of this division are subordinate to any superseding federal law.

(Added by Stats. 1970, Ch. 1341.)






ARTICLE 1.5 - Vessel Repair

410

As used in this article, the following definitions apply:

(a) “Customer” means any person who requests a repairperson to do work on a vessel which is in the possession of that person.

(b) “Repairperson” means any person engaged in the business of repairing vessels.

(c) “Vessel” means any vessel which is subject to registration with the Department of Motor Vehicles and which is manufactured or used for noncommercial purposes or is leased, rented, or chartered to another for noncommercial use.

(Added by Stats. 1986, Ch. 305, Sec. 1.)



411

This article applies only to work done on a vessel with an estimated cost of one hundred dollars ($100) or more.

(Added by Stats. 1986, Ch. 305, Sec. 1.)



412

Notwithstanding Section 502, a repairperson has no lien on a vessel under this article for compensation for services rendered to the vessel, unless the repairperson has complied with this article.

(Added by Stats. 1986, Ch. 305, Sec. 1.)



413

No repairperson shall commence work for compensation without specific authorization from the customer or his or her agent in accordance with all of the following requirements:

(a) The repairperson shall give to the customer either of the following:

(1) A written estimated price for labor and parts for a specific job.

(2) A written estimate of the maximum cost for a specific job which does not differentiate between labor and parts, but which shall not be exceeded by the actual cost of the job, including labor and parts.

No work shall be done or parts supplied in excess of, or different from, the original written estimate without the separate oral or written consent of the customer. If the consent is oral, the repairperson shall make a notation on the work order and on the invoice of the date, time, name of person authorizing the additional work or change in work, and the telephone number called, if any, together with a specification of the additional parts and labor and the total additional cost.

(b) If it is necessary to disassemble a vessel or its component in order to prepare a written estimated price for required work, the repairperson shall first give the customer a written estimated price for the disassembly and reassembly. The estimate shall also include the cost of parts and necessary labor to replace items such as gaskets, seals, and O rings that are normally destroyed by disassembling the component. If the disassembling might prevent the restoration of the component to its former condition, the repairperson shall write that information on the work order containing the estimate before the work order is signed by the customer.

The repairperson shall inform the customer orally, and conspicuously in writing on the work order, of the maximum time it will take the repairperson to reassemble the vessel or its component if the customer elects not to proceed with the work. The repairperson shall not charge the customer for more time than the specified maximum time if the customer elects not to proceed with the work.

After the disassembling has been performed, the repairperson shall prepare a written estimated price for labor and parts necessary for the requested work. Before performing the requested work, the repairperson shall obtain the customer’s authorization to either perform the work or to reassemble the vessel or its components.

(c) When the customer is unable to deliver the vessel to the repairperson during business hours, and the customer has requested the repairperson to take possession of the vessel for the purpose of performing work on the vessel or estimating the cost of the work, the repairperson shall not undertake work on the vessel for compensation unless the repairperson has done all of the following:

(1) The repairperson has prepared a work order stating the written estimated price for labor and parts necessary to perform the work.

(2) By telephone or otherwise, the customer has been given all of the information on the work order, and the customer has approved the work order.

(3) The customer has given oral or written authorization to the repairperson to make the repairs pursuant to the work order.

If the authorization is oral, the repairperson shall make, on both the work order and the invoice, a notation of the name of the customer, the date, the time, and the telephone number called, if any.

(Added by Stats. 1986, Ch. 305, Sec. 1.)



414

Any repairperson who gives an original estimate in good faith, shall not be obligated to complete a job within the quoted or written estimated price if additional, unforeseen work is necessary to complete the job and the customer refuses to consent to payment for the cost of that additional work.

(Added by Stats. 1986, Ch. 305, Sec. 1.)



415

All work done by a repairperson, including all warranty work, shall be recorded on an invoice and shall describe all work done and parts supplied.

Work and parts shall be listed separately on the invoice, which shall also state separately the subtotal prices for work and for parts, not including sales tax, and shall state separately the sales tax, if any, applicable to each.

If any used, rebuilt, or reconditioned parts are supplied, the invoice shall clearly state that fact. If a part of a component system is composed of new and used, rebuilt, or reconditioned parts, the invoice shall clearly state that fact.

One copy of the invoice shall be given to the customer and one copy shall be retained by the repairperson.

(Added by Stats. 1986, Ch. 305, Sec. 1.)



416

The invoice shall show the repairperson’s business name and address.

If the repairperson’s telephone number is on the invoice, it shall be the telephone number that appears in any advertisement or on an advertising sign, and shall be the same number as that listed for the repairperson’s firm name and address in the telephone directory, or on the telephone company records if the number is assigned to the repairperson subsequent to the publication of the telephone directory.

(Added by Stats. 1986, Ch. 305, Sec. 1.)



417

Notwithstanding Section 413, upon authorization from the customer as to a specific job, a repairperson may work on a vessel on a time and materials basis.

(Added by Stats. 1986, Ch. 305, Sec. 1.)



418

(a) This article does not apply to a vessel in distress which is in need of immediate work critical to its preservation and safety, for which consent cannot expeditiously be obtained.

(b) This section does not include any situation or accident caused to the vessel by the negligence or conduct of the repairperson or the repairperson’s agent.

(Added by Stats. 1986, Ch. 305, Sec. 1.)






ARTICLE 2 - Liability, Generally

420

A marine carrier is liable in like manner as an inland carrier, except for loss or injury caused by the perils of the sea or fire.

(Enacted by Stats. 1937, Ch. 368.)



421

The liability of a common carrier by sea is further regulated by acts of Congress.

(Enacted by Stats. 1937, Ch. 368.)



422

Perils of the sea are:

(a) Storms and waves.

(b) Rocks, shoals, and rapids.

(c) Other obstacles, though of human origin.

(d) Changes of climate.

(e) The confinement necessary at sea.

(f) Animals peculiar to the sea.

(g) All other dangers peculiar to the sea.

(Enacted by Stats. 1937, Ch. 368.)



423

A marine carrier shall not stow freight upon deck during the voyage, except where it is usual so to do, nor make any improper deviation from or delay in the voyage, nor do any other unnecessary act which would avoid an insurance in the usual form upon the freight.

(Enacted by Stats. 1937, Ch. 368.)



424

The owner of a vessel is bound to pay to the owner of her cargo the market value, at the time of arrival of the ship at the port of her destination, of that portion of her cargo which has been sold to enable the master to pay for the necessary repairs and supplies of the vessel.

(Enacted by Stats. 1937, Ch. 368.)



425

A carrier by water may, when in case of extreme peril it is necessary for the safety of the vessel or cargo, throw overboard, or otherwise sacrifice, any or all of the cargo or appurtenances of the vessel. Throwing property overboard for such purpose is called jettison, and the loss incurred is called a general average loss.

(Enacted by Stats. 1937, Ch. 368.)



426

So far as possible, a jettison shall begin with the most bulky and least valuable articles.

(Enacted by Stats. 1937, Ch. 368.)



427

A jettison can be made only by authority of the master of a vessel, except in case of his disability, or of an overruling necessity, when it may be made by any other person.

(Enacted by Stats. 1937, Ch. 368.)



428

The loss incurred by a jettison, when lawfully made, shall be borne in due proportion by all that part of the vessel, appurtenances, freightage, and cargo for the benefit of which the sacrifice is made, as well as by the owner of the thing sacrificed.

(Enacted by Stats. 1937, Ch. 368.)



429

The proportions in which a general average loss is to be borne shall be ascertained by an adjustment, in which the owner of each separate interest shall be charged with that proportion of the value of the thing lost which the value of his part of the property affected bears to the value of the whole. But an adjustment made at the end of the voyage, if valid there, is valid everywhere.

(Enacted by Stats. 1937, Ch. 368.)



430

In estimating values for the purpose of a general average, the vessel and appurtenances shall be valued as at the end of the voyage, the freightage at one-half the amount due on delivery, and the cargo as at the time and place of its discharge; adding, in each case, the amount made good by contribution.

(Enacted by Stats. 1937, Ch. 368.)



431

The owner of things stowed on deck, in case of their jettison, is entitled to the benefit of a general average contribution only if it is usual to stow such things on deck upon such a voyage.

(Enacted by Stats. 1937, Ch. 368.)



432

The law concerning jettison and general average is equally applicable to every other voluntary sacrifice of property on a vessel, or to an expense necessarily incurred, for the preservation of the vessel and cargo from extraordinary perils.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 3 - Liability of Licensed Pilots for San Pedro Bay

440

Pilots holding valid licenses for San Pedro Bay and its approaches and tributaries, their associations, employers, and others providing piloting services in San Pedro Bay are authorized to limit liability for the rendering and performance of those services by contracts or tariffs containing substantially the terms and provisions set forth in this article.

(Added by Stats. 1983, Ch. 785, Sec. 2.)



441

The rates and charges for pilotage services do not include insurance covering the vessel or its owners, agents, charterers, or operators from the consequences of negligence of the pilot supplying the pilotage services, the pilot’s employer, or other employees of the pilot’s employer.

(Added by Stats. 1983, Ch. 785, Sec. 2.)



442

Upon reasonable notice from the owners, agents, charterers, or operators, a pilot shall provide insurance covering the vessel, its owners, agents, charterers, or operators from the consequences of negligence of the pilot supplying the pilotage services, the pilot’s employer, or other employees of the pilot’s employer on a trip insurance basis with limits of coverage established by agreement between the pilot and the party requesting the insurance, the premium of which will be assessed in addition to the rates and charges for the pilotage services.

(Added by Stats. 1983, Ch. 785, Sec. 2.)



443

The election of the owners, agents, charterers, or operators to use a pilot through whom trip insurance could have been obtained shall constitute a binding and irrevocable agreement on the part of the owners, agents, charterers, and operators to the terms and conditions set forth in Section 444.

(Added by Stats. 1983, Ch. 785, Sec. 2.)



444

It shall be understood and agreed, and shall be the essence of an agreement under which services of the pilot are tendered to and are accepted by owners, agents, charterers, or operators, as follows:

(a) The vessel requesting pilotage services and its owners, agents, charterers, and operators covenant and agree not to assert a claim against the pilot, the pilot’s employer, or other employees of the pilot’s employer for damages, including any rights over, arising out of, or connected with, directly or indirectly, any damage, loss, or expense sustained by the vessel, its owners, agents, charterers, operators, or crew, and by any third parties, even though resulting in whole or in part from acts, omissions, or negligence of the pilot, the pilot’s employer, or other employees of the pilot’s employer. The vessel and its owners, agents, charterers, and operators further covenant and agree, subject to any limitation of liability to which they are entitled by reason of any contract, bill of lading, statute, or other provision of law in force, to indemnify and hold harmless the pilot, the pilot’s employer, and other employees of the pilot’s employer with respect to liability arising from any and all claims, suits, or actions, by whomsoever asserted, resulting in whole or in part from acts, omissions, or negligence of the pilot, the pilot’s employer, or other employees of the pilot’s employer. These covenants and agreements do not apply to liability and rights that may arise from the willful misconduct or gross negligence of the pilot, the pilot’s employer, or other employees of the pilot’s employer.

(b) If any vessel on whose behalf pilotage services are requested is not owned by the person or entity ordering the services, that person or entity warrants its authority to bind the vessel and its owners, charterers, and operators to all the provisions contained in subdivision (a), and that person and entity agree to indemnify and hold harmless the pilot, the pilot’s employer, and other employees of the pilot’s employer with respect to all losses, damages, and expenses that may be suffered or incurred in consequence of the person or entity not having that authority.

(c) Pilotage services are voluntarily requested and are voluntarily rendered in reliance upon the terms specified in subdivisions (a) and (b).

(d) This article does not affect the rights of third parties against a vessel, its master, owners, agents, charterers, or operators, or a pilot, the pilot’s employer, or other employees of a pilot’s employer.

(e) This article does not preclude any pilot or pilot’s employer from entering into contracts with the owners, agents, charterers, or operators of a vessel that contain additional pilotage terms and conditions.

(Amended by Stats. 2006, Ch. 538, Sec. 343. Effective January 1, 2007.)






ARTICLE 4 - Vessel Traffic Service

445

(a) The Marine Exchange of Los Angeles-Long Beach Harbor, Inc., hereafter referred to as the marine exchange, a corporation organized under the Non-Profit Mutual Benefit Corporation Law, Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code, may operate a vessel traffic service, in cooperation with, and subject to the supervision of, the United States Coast Guard, for the waters of San Pedro Bay, San Pedro Channel, and Santa Monica Bay, within a radius of 25 nautical miles of the Point Fermin Light. These waters shall be known in this article as the “VTS area.”

(b) This article applies only to the VTS area.

(Amended by Stats. 1996, Ch. 362, Sec. 4. Effective January 1, 1997.)



445.5

“Covered vessel,” as used in this article, means any of the following:

(a) Every power-driven vessel of 40 meters (approximately 131 feet) or more in length, while navigating.

(b) Every towing vessel of 8 meters (approximately 26 feet) or more in length, while navigating. “Towing vessel,” as used in this article, means any commercial vessel engaged in towing another vessel astern or alongside or by pushing it ahead.

(c) Every vessel issued a certificate to carry 50 or more passengers for hire, when engaged in trade.

(Repealed and added by Stats. 1996, Ch. 362, Sec. 6. Effective January 1, 1997.)



446

Prior to entering the VTS area, every covered vessel shall report to the marine exchange the vessel’s name, call sign, location, course, speed, destination, estimated time of arrival, and any impairment to the operation or navigation of the vessel, and, while transiting the VTS area, every covered vessel shall comply with the requirements of Section 447.5.

(Amended by Stats. 1996, Ch. 362, Sec. 7. Effective January 1, 1997.)



446.5

The Ports of Los Angeles and Long Beach may impose fees upon all covered vessels within the VTS area to pay the cost of operating the vessel traffic service.

(Added by Stats. 1991, Ch. 969, Sec. 2.)



447

The following vessels, while transiting the VTS area, shall comply with the requirements of Section 447.5:

(a) Every power-driven vessel of 20 meters or more in length.

(b) Every vessel of 100 gross tons or more carrying one or more passengers for hire.

(c) Every dredge and floating plant.

(Added by Stats. 1996, Ch. 362, Sec. 9. Effective January 1, 1997.)



447.5

While transiting the VTS area, every vessel described in Sections 445.5 and 447 shall do all of the following:

(a) Maintain continuous radio monitoring or communication with the marine exchange on the radio channel dedicated to the vessel traffic service.

(b) Respond promptly when hailed by the marine exchange.

(c) Communicate with the marine exchange in the English language.

(d) Comply with all VTS measures established by the marine exchange that do not conflict with federal and state statutes or regulations or the Los Angeles and Long Beach Harbor Safety Plan prepared pursuant to Section 8670.23.1 of the Government Code.

(Added by Stats. 1996, Ch. 362, Sec. 10. Effective January 1, 1997.)



448

The vessel traffic service shall be advisory in nature. Nothing in this article relieves, or is intended to relieve, any vessel, its owners, agents, charterers, operators, or other responsible or designated parties of command of the vessel or of any responsibilities they would otherwise have respecting the navigation and operation of any vessel. Each vessel within the VTS area shall be responsible for its safe navigation in accordance with the International Regulations for Preventing Collisions at Sea (1972) and any other international and local rules and regulations.

(Added by renumbering Section 447 by Stats. 1996, Ch. 362, Sec. 8. Effective January 1, 1997.)



448.5

(a) It shall be understood and agreed, and shall be the essence of the marine exchange’s operation of the vessel traffic service, that the marine exchange act as agent of each vessel subject to the requirements of this article within the VTS area in providing vessel traffic information and performing all other acts incidental to operation of the vessel traffic service.

(b) No vessel subject to the requirements of this article shall assert any claim against the marine exchange or any officer, director, employee, or representative of the marine exchange for any damage, loss, or expense, including any rights of indemnity or other rights of any kind, sustained by the vessel or its owners, agents, charterers, operators, crew, or third parties arising out of, or connected with, directly or indirectly, the marine exchange’s operation of the vessel traffic service, even though resulting in whole or in part from negligent acts or omissions, of the marine exchange or any officer, director, employee, or representative of the marine exchange.

(c) Each vessel subject to the requirements of this article shall defend, indemnify, and hold harmless the marine exchange and its officers, directors, employees, and representatives from any and all claims, suits, or actions of any nature by whomsoever asserted, even though resulting or alleged to have resulted from negligent acts or omissions of the marine exchange or an officer, director, employee, or representative of the marine exchange.

(d) Nothing in subdivisions (b) and (c) shall affect liability or rights that may arise by reason of the gross negligence or intentional or willful misconduct of the marine exchange or an officer, director, employee, or representative of the marine exchange in the operation of the vessel traffic service.

(Added by renumbering Section 448 by Stats. 1996, Ch. 362, Sec. 11. Effective January 1, 1997.)



449

(a) The marine exchange and its officers and directors are subject to Section 5047.5 of the Corporations Code to the extent that the marine exchange meets the criteria specified in that section.

(b) Nothing in this section shall be deemed to include the marine exchange or its officers, directors, employees, or representatives within the meaning of “responsible party” as defined in Section 8670.3 of the Government Code and subdivision (p) of Section 8750 of the Public Resources Code for the purposes of the Lempert-Keene-Seastrand Oil Spill Prevention and Response Act (Article 3.5 (commencing with Section 8574.1) of Chapter 7 and Chapter 7.4 (commencing with Section 8670.1) of Division 1 of Title 2 of the Government Code and Division 7.8 (commencing with Section 8750) of the Public Resources Code).

(Amended by Stats. 2014, Ch. 35, Sec. 61. Effective June 20, 2014.)



449.3

The marine exchange shall cooperate fully with the administrator appointed pursuant to Section 8670.4 of the Government Code in the development and implementation of the vessel traffic service system required by Section 8670.21 of the Government Code. Upon certification by the administrator that, pursuant to Section 8670.21, the Coast Guard has commenced operation of a fully federally funded vessel traffic service system for the Los Angeles/Long Beach harbor, the authorization contained in Section 445 for the marine exchange to operate a vessel traffic service is revoked.

(Amended by Stats. 2004, Ch. 796, Sec. 40. Effective January 1, 2005.)



449.5

(a) Upon request by the administrator, the marine exchange shall submit a complete description and operational status report of the vessel traffic service. After a public hearing, the administrator shall, in accordance with paragraph (8) of subdivision (f) of Section 8670.21 of the Government Code, determine whether the elements and operation of the vessel traffic service are consistent with the harbor safety plan for the Los Angeles and Long Beach harbors developed pursuant to Section 8670.23.1 of the Government Code and the standards of a statewide vessel traffic service plan or system developed pursuant to Section 8670.21 of the Government Code.

(b) If, pursuant to subdivision (a), the administrator determines that the vessel traffic service is inconsistent with the harbor safety plan for the Los Angeles and Long Beach harbors developed pursuant to Section 8670.23.1 of the Government Code and the standards of a statewide vessel traffic service plan or vessel traffic monitoring and communications system developed pursuant to Section 8670.21 of the Government Code, the administrator shall issue an order to the marine exchange which specifies modifications to the vessel traffic service to eliminate the inconsistencies.

(c) If the marine exchange has not complied with an order within six months of issuance, then the administrator, after a public hearing, may take any or all of the following actions:

(1) Impose on the marine exchange an administrative fine of not more than five thousand dollars ($5,000) for each day the marine exchange does not comply with the administrator’s order.

(2) Administratively revoke the authorization provided to the marine exchange by Section 445 to operate the vessel traffic service.

(d) If authorization for the marine exchange to operate the vessel traffic service is revoked pursuant to this section, the administrator shall take any action that is necessary to expeditiously establish a vessel traffic service for the Los Angeles and Long Beach harbors. The action may include the assessment of fees on vessels, port users, and ports, and the making of needed expenditures, as provided in subdivision (d) of Section 8670.21.

(Amended by Stats. 2004, Ch. 796, Sec. 41. Effective January 1, 2005.)









CHAPTER 2 - Civil Actions and Liens

ARTICLE 1 - Bottomry

450

Bottomry is a contract by which a vessel or its freightage is hypothecated as security for a loan, which is to be repaid only if the vessel survives a particular risk, voyage, or period.

(Enacted by Stats. 1937, Ch. 368.)



451

The owner of a vessel may hypothecate it or its freightage, upon bottomry, for any lawful purpose, and at any time and place.

(Enacted by Stats. 1937, Ch. 368.)



452

The master of a vessel may hypothecate it upon bottomry only for the purpose of procuring repairs or supplies which are necessary for accomplishing the objects of the voyage, or for securing the safety of the vessel.

(Enacted by Stats. 1937, Ch. 368.)



453

The master of a vessel can hypothecate it upon bottomry only when he can not otherwise relieve the necessities of the vessel, and is unable to reach adequate funds of the owner, or to obtain any funds upon the personal credit of the owner, and when previous communication with the owner is precluded by the urgent necessity of the case.

(Enacted by Stats. 1937, Ch. 368.)



454

The master of a vessel may hypothecate freightage upon bottomry, under the same circumstances as those which authorize an hypothecation of the vessel by him.

(Enacted by Stats. 1937, Ch. 368.)



455

Upon a contract of bottomry, the parties may lawfully stipulate for a rate of interest higher than that allowed by the law upon other contracts. But a competent court may reduce the rate stipulated when it appears unjustifiable and exorbitant.

(Enacted by Stats. 1937, Ch. 368.)



456

A lender upon a contract of bottomry, made by the master of a vessel, as such, may enforce the contract, though the circumstances necessary to authorize the master to hypothecate the vessel did not in fact exist, if, after due diligence and inquiry, the lender had reasonable grounds to believe, and did in good faith believe, in the existence of such circumstances.

(Enacted by Stats. 1937, Ch. 368.)



457

A stipulation in a contract of bottomry, imposing any liability for the loan independent of the maritime risks, is void.

(Enacted by Stats. 1937, Ch. 368.)



458

If there is a total loss of the thing hypothecated, from a risk to which the loan was subject, the lender upon bottomry can recover nothing; if a partial loss, he can recover only to the extent of the net value to the owner of the part saved.

(Enacted by Stats. 1937, Ch. 368.)



459

Unless it is otherwise expressly agreed, a bottomry loan becomes due immediately upon the termination of the risk, although a term of credit is specified in the contract.

(Enacted by Stats. 1937, Ch. 368.)



460

A bottomry lien is independent of possession, and is lost by omission to enforce it within a reasonable time.

(Enacted by Stats. 1937, Ch. 368.)



461

A bottomry lien, if created out of a real or apparent necessity, in good faith, is preferred to every other lien or claim upon the same thing, excepting only a lien for seamen’s wages, a subsequent lien of material-men for supplies or repairs indispensable to the safety of the vessel, and a subsequent lien for salvage.

(Enacted by Stats. 1937, Ch. 368.)



462

Of two or more bottomry liens on the same subject, the latter in date has preference, if created out of necessity.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Respondentia

470

Respondentia is a contract by which all or part of a cargo is hypothecated as security for a loan, the repayment of which is dependent on maritime risks.

(Enacted by Stats. 1937, Ch. 368.)



471

The owner of cargo may hypothecate it upon respondentia, at any time and place, and for any purpose.

(Enacted by Stats. 1937, Ch. 368.)



472

The master of a vessel may hypothecate its cargo upon respondentia only if all of the following conditions exist:

(a) He would be authorized to hypothecate the vessel and freightage.

(b) He is unable to borrow sufficient money on the vessel and freightage for repairs or supplies which are necessary for the successful accomplishment of the voyage.

(c) There is a reasonable prospect of benefiting the cargo.

(Enacted by Stats. 1937, Ch. 368.)



473

The owner of a vessel is bound to repay to the owner of its cargo all which the latter is compelled to pay in order to discharge a lien under a contract of respondentia made by the master.

(Enacted by Stats. 1937, Ch. 368.)



474

The provisions of sections 455 to 462 of this code apply equally to loans on respondentia.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 3 - Actions Against Vessels

490

Debts amounting to at least fifty dollars ($50), contracted for the benefit of vessels, are liens in the cases provided in Section 491.

Actions for any of the causes specified in Section 491 shall be brought against the owners by name, if known, but if not known, that fact shall be stated in the complaint, and the defendants shall be designated as unknown owners. Other persons having a lien upon the vessel may be made defendants to the action, the nature and amount of such lien being stated in the complaint.

(Amended by Stats. 1970, Ch. 1341.)



491

All vessels are liable for:

(a) Services rendered on board at the request of, or under contract with, their respective owners, masters, agents, or consignees.

(b) Supplies furnished in this State for their use, at the request of their respective owners, masters, agents, or consignees.

(c) Work done or materials furnished in this State for their construction, repair, or equipment.

(d) Their wharfage and anchorage within this State.

(e) Breach of any contract for the transportation of persons or property between places within this State, made by their respective owners, masters, agents, or consignees.

(f) Injuries caused by them to persons or property, in this State.

Demands for these several causes constitute liens upon all vessels, have priority in the order enumerated, and have preference over all other demands; but such liens only continue in force for the period of one year from the time the cause of action accrued.

(Enacted by Stats. 1937, Ch. 368.)



492

The master of a vessel has a general lien, independent of possession, upon the vessel and freightage, for advances necessarily made or liability necessarily incurred by him for the benefit of the vessel, but he has no lien for wages.

(Enacted by Stats. 1937, Ch. 368.)



493

The mate and seamen of a vessel have a general lien, independent of possession, upon the vessel and freightage, for their wages, which is superior to every other lien.

(Enacted by Stats. 1937, Ch. 368.)



494

The cost of repairing or replacing any buoy or beacon which is maintained by authority of the United States Bureau of Lighthouses which may be misplaced, damaged, or destroyed by any vessel being made fast to it, is, when the cost is legally ascertained, a lien upon the vessel, and is recoverable against it and its owner.

(Enacted by Stats. 1937, Ch. 368.)



495

In any action brought pursuant to the provisions of this chapter, the complaint shall designate the vessel by name, and shall be verified by the oath of the plaintiff, or someone on his behalf.

The summons and copy of the complaint shall be served on the owners if they can be found; otherwise, they may be served on the master, mate, or person having charge of the vessel.

(Added by Stats. 1970, Ch. 1341.)



495.1

Notwithstanding Section 483.010 of the Code of Civil Procedure, the plaintiff, at the time of issuing the summons, or at any time afterwards, may have the vessel, with its tackle, appurtenances, appliances, furnishings, and furniture, attached as security for the satisfaction of any judgment that may be recovered in the action. A writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Amended by Stats. 1974, Ch. 1516.)



495.3

The writ shall be directed to the sheriff of the county within which the vessel lies, or the marshal of the court, and direct him or her to attach the vessel, with its tackle, appurtenances, appliances, furnishings, and furniture, and keep the same in his or her custody until discharged in due course of law.

(Amended by Stats. 1996, Ch. 872, Sec. 93. Effective January 1, 1997.)



495.4

The sheriff or marshal to whom the writ is directed and delivered shall execute it without delay, and shall attach and keep in his or her custody the vessel, named therein, with its tackle, appurtenances, appliances, furnishings, and furniture, until discharged in due course of law; but the sheriff or marshal is not authorized by any such writ to interfere with the discharge of any merchandise on board of the vessel or with the removal of any trunks or other property of passengers, or of the captain, mate, seamen, steward, cook, or other persons employed on board.

(Amended by Stats. 1996, Ch. 872, Sec. 94. Effective January 1, 1997.)



495.5

The owner, or the master agent, or consignee of the vessel, may, on behalf of the owner, appear and answer or plead to the action and may object to the undertaking filed on behalf of the plaintiff.

(Amended by Stats. 1982, Ch. 517, Sec. 261.)



495.6

After the attachment is levied, the owner, or the master, agent, or consignee of the vessel, may, in behalf of the owner, have the attachment discharged, upon filing with the court, subject to the provisions of Section 489.060 of the Code of Civil Procedure, an undertaking in an amount sufficient to satisfy the demand in the suit, besides costs. Upon receiving notice of the filing of the undertaking with the court, the sheriff or marshal shall restore to the owner, or the master, agent, or consignee of the owner, the vessel attached.

(Amended by Stats. 1996, Ch. 872, Sec. 95. Effective January 1, 1997.)



495.7

After the appearance in the action of the owner, the attachment may, on motion, also be discharged in the same manner, and on like terms and conditions, as attachments in other cases, subject to the provisions of Section 495.9.

(Added by Stats. 1970, Ch. 1341.)



495.8

If the attachment is not discharged, and a judgment is recovered in the action in favor of the plaintiff, and an execution is issued thereon, the sheriff or marshal shall sell at public auction, after publication of notice pursuant to Section 6062 of the Government Code, the vessel, with its tackle, appurtenances, appliances, furnishings, and furniture, or such interest therein as may be necessary, and shall apply the proceeds of the sale as follows:

(a) When the action is brought for demands other than the wages of mariners, boatmen, and others employed in the service of the vessel sold, to the payment of the amount of those wages, as specified in the execution.

(b) To the payment of the judgment and costs, including his or her fees.

The sheriff or marshal shall pay any balance remaining to the owner, or to the master, agent, or consignee who may have appeared on behalf of the owner, or if there is no appearance, then into court, subject to the claim of any party or parties legally entitled thereto.

(Amended by Stats. 1996, Ch. 872, Sec. 96. Effective January 1, 1997.)



495.9

Any mariner, boatman, or other person employed in the service of the vessel attached, who may wish to assert his or her claim for wages against the vessel, the attachments being issued for other demands than those wages, may file an affidavit of his or her claim, setting forth the amount and the particular service rendered, with the clerk of the court; and thereafter no attachment can be discharged upon filing an undertaking, unless the amount of the claim, or the amount determined as provided in Section 496, is covered thereby, in addition to the other requirements; and any execution issued against that vessel, upon judgment recovered thereafter shall direct the application of the proceeds of any sale:

(a) To the payment of the amount of such claims filed, or the amount determined, as provided in Section 496, which amount the clerk shall insert in the writ.

(b) To the payment of the judgment and costs, and sheriff’s or marshal’s fees, and shall direct the payment of any balance to the owner, master, or consignee, who may have appeared in the action; but if no appearance by them is made therein, it shall direct a deposit of the balance in court.

(Amended by Stats. 1996, Ch. 872, Sec. 97. Effective January 1, 1997.)



496

If the claim of the mariner, boatman, or other person filed with the clerk of the court, as provided in Section 495.9, is not contested within five days after notice of the filing thereof by the owner, master, agent, or consignee of the vessel against which the claim is filed, or by any creditor, it shall be deemed admitted; but if contested, the clerk shall indorse upon the affidavit thereof a statement that it is contested, and the grounds of the contest, and shall immediately thereafter order the matter to a single referee for his determination, or he may hear the proofs and determine the matter himself. The determination of the clerk or referee may be reviewed by a court in which the action is pending or a judge thereof immediately after such determination is made, and the judgment of the court or judge is final. On the review the court or judge may use the minutes of the evidence taken by the clerk or referee, or may take the evidence anew.

(Added by Stats. 1970, Ch. 1341.)



497

The notice of sale published by the sheriff or marshal must contain a statement of the measurement and tonnage of the vessel and a general description of her condition.

(Amended by Stats. 1996, Ch. 872, Sec. 98. Effective January 1, 1997.)






ARTICLE 4 - Boaters Lien Law

500

This article shall be known and may be cited as the “Boaters Lien Law”.

(Repealed and added by Stats. 1982, Ch. 941, Sec. 2.)



501

As used in this article:

(a) “Department” means the Department of Motor Vehicles or any successor agency thereto which registers vehicles.

(b) “Mail” means first-class mail, postage prepaid, unless registered mail is specified. Registered mail includes certified mail.

(c) “Services” means the making of repairs or performing labor upon or to, and the furnishing of supplies or materials for, any vessel or any trailer used in connection with a vessel.

(d) “Storage” means the safekeeping, mooring, berthage, wharfage, or anchorage of a vessel and the providing of parking space for any trailer used in connection with the vessel.

(e) “Vessel” means every description of watercraft, other than a seaplane on the water or a floating home, used or capable of being used as a means of transportation on the water and required to be registered, excluding any vessel which has a valid marine document issued by the United States or any agency thereof. For the purposes of this article, “vessel” includes any trailer used in connection with the vessel which is in the possession of the lienholder at the time the lien arises.

(Repealed and added by Stats. 1982, Ch. 941, Sec. 2.)



501.3

The time a notice or statement is given or sent, unless otherwise expressly provided, means the time a written notice to a person is deposited in the United States mails; or the time any other written notice is personally delivered to the recipient.

(Added by Stats. 1982, Ch. 941, Sec. 2.)



501.5

The possessory vessel lien procedures described by the provisions of this article shall supersede any local ordinance and shall provide the exclusive means of enforcing these liens. Nothing in this article shall be construed as affecting any maritime lien cognizable under any federal law.

(Repealed and added by Stats. 1982, Ch. 941, Sec. 2.)



502

(a) Except as provided in Article 1.5 (commencing with Section 410) of Chapter 1 of Division 3, every person has a lien dependent upon possession of the vessel for the compensation to which he or she is legally entitled for services rendered to or storage of any vessel subject to registration with the Department of Motor Vehicles. The lien shall arise at the time a written statement of lien is sent to the registered owner of the vessel which specifies the charges for services or storage rendered and states that the vessel is subject to sale pursuant to the California Boater’s Lien Law.

(b) Notwithstanding subdivision (a), no lien provided by this section for storage or service provided upon the request of any person other than the legal owner as shown on the registration certificate of the vessel shall be valid against the interest of the legal owner to the extent that the lien exceeds one thousand five hundred dollars ($1,500) unless the person performing the storage or service obtains the consent of the legal owner to the amount of the excess. The legal owner may limit his or her consent to a specified dollar amount or period of time. The lien claimant shall give actual notice in writing, prior to exceeding that amount, either by personal service or by registered mail to the legal and registered owner or owners as named and at the addresses as shown on the registration certificate, on a standard form provided by the department, containing a description of the storage or services, or both, a description and registration number of the vessel, the name of the registered owner or owners, the dollar amount or rate of the charges for the storage or services, and a statement in boldface type that, with respect to storage charges, consent of the legal owner shall be presumed unless the legal owner notifies the lien claimant within 15 days of receipt of the request for consent that he or she declines to consent to the storage. The lien claimant shall notify the legal owner as shown on the registration certificate of the vessel, by certified mail, that the vessel is subject to sale pursuant to the California Boater’s Lien Law and that the lien claimed exceeds one thousand five hundred dollars ($1,500).

(c) Notwithstanding subdivision (b), any claim for the cost of services may exceed the estimate given therefor by an amount not in excess of 10 percent thereof and the lien of the lien claimant shall be valid against the legal owner to the full amount of such excess to the same extent as would be a lien for the original estimate.

(d) With respect to claims for storage charges, a legal owner shall be presumed to consent to storage charges if he or she fails to respond to the request for consent set forth in subdivision (b) within 15 days after receipt thereof, such response to be addressed to the lien claimant at the address stated in the request for consent. In addition, consent in all cases is presumed for the 30-day period immediately following the giving of the request for consent notice.

(e) The legal owner may, upon declining consent, remove the vessel from the lien claimant only upon satisfying the lien of the lien claimant.

(f) Any lien arising under this section shall be extinguished, and no lien sale shall be conducted unless, 60 days after the lien arises, the lienholder does either of the following:

(1) Applies to the department for an authorization to conduct a lien sale.

(2) Files an action on the claim in court.

(g) Nothing in this section shall impair any rights or remedies which are otherwise available to the lien claimant against the registered owner under any other provisions of law.

(Amended by Stats. 1987, Ch. 745, Sec. 4.)



503

(a) A lienholder shall apply to the department for the issuance of an authorization to conduct a lien sale pursuant to the provisions of this section for any vessel with a value determined to be over one thousand five hundred dollars ($1,500). A fee shall be charged by the department and may be recovered by the lienholder if a lien sale is conducted or if the vessel is redeemed. The application shall be executed under penalty of perjury and shall include all of the following information:

(1) A description of the vessel, including make, hull identification number, and state of registration, to the extent available.

(2) The names and addresses of the registered and legal owners of the vessel, if ascertainable from the registration certificate within the vessel, and the name and address of any person whom the lienholder knows or reasonably should know claims a proprietary interest in the vessel.

(3) A statement of the amount of the lien and the facts which give rise to the lien. The statement shall include, as a separate item, an estimate of any additional storage costs accruing pending the lien sale.

(b) Upon receipt of an application made pursuant to subdivision (a), the department shall within 15 days thereafter do the following:

(1) Notify the vessel registry agency of a foreign state of the pending lien sale, if the vessel bears indicia of registration in that state.

(2) By mail, send a notice, a copy of the application, and a return envelope preaddressed to the department to the registered and legal owners at their addresses of record with the department, and to any other person whose name and address is listed in the application.

(3) A vessel registration stop order or title transfer stop order shall be applied by the department at the time the lien claimant requests authorization to conduct the sale.

(4) Notify the applicant of any outstanding property tax lien on the vessel of which the department has been notified pursuant to subdivision (b) of Section 3205 of the Revenue and Taxation Code. The notice required by this paragraph shall identify the county in which any outstanding lien is held.

(c) The notice required pursuant to subdivision (b) shall include all of the following statements:

(1) An application has been made with the department for authorization to conduct a lien sale and the department has placed a vessel registration stop order or title transfer stop order on the vessel.

(2) Each person to whom notice is sent pursuant to subdivision (b) is entitled to a hearing in court if that person so desires.

(3) If a hearing in court is desired, a declaration of opposition, signed under penalty of perjury, is required to be signed and returned to the department within 15 days of the date that the notice required pursuant to subdivision (b) was mailed.

(4) If the declaration of opposition is signed and returned to the department, the lienholder will be allowed to sell the vessel only if he or she obtains a court judgment or a subsequent release from the declarant.

(5) If a court action is filed, the declarant will be served by mail with legal process in the court proceedings at the address shown on the declaration of opposition and may appear to contest the claim.

(6) The person may be liable for court costs if a judgment is entered in favor of the lienholder.

(d) If the department receives the declaration of opposition in the time provided, the department shall notify the lienholder within 16 days of the receipt of the declaration of opposition that a lien sale shall not be conducted unless the lienholder files an action in court within 60 days of the notice. A lien sale of the vessel shall not be conducted unless judgment is subsequently entered in favor of the lienholder or the declarant subsequently releases his or her interest in the vessel.

(e) Service of legal process on the declarant, with return receipt requested signed by the declarant or an authorized agent of the declarant at the address shown on the declaration of opposition, shall be effective. Return of a declaration of opposition shall constitute consent by the declarant to service of legal process for the desired court hearing upon him or her in the foregoing manner. Notwithstanding subdivision (d) of Section 415.3 of the Code of Civil Procedure, if the lienholder has attempted service upon declarant by that method at the address shown on the declaration of opposition and the mail has been returned unclaimed, the department shall promptly authorize the sale.

(f) Upon receipt of authorization to conduct the lien sale, the lienholder shall do all of the following:

(1) At least 10 days, but not more than 30 days, prior to the lien sale, not counting the day of the sale, give notice of the sale by advertising once in a newspaper of general circulation published in the county in which the vessel is located. If there is no newspaper published in the county, notice shall be given by posting a notice of sale form in three of the most public places in the area in which the vessel is located and at the place where the vessel is to be sold for 10 consecutive days prior to and including the day of the sale.

(2) Send a notice of pending lien sale 20 days prior to the sale, but not counting the day of sale, by mail with return receipt requested, to each of the following:

(A) The registered and legal owners of the vessel, if registered in this state.

(B) All persons known to have an interest in the vessel.

(C) The department.

(g) Upon receipt of the notice, the department shall mark its records and thereafter notify any person having a proprietary interest in the vessel that there is a pending lien sale and that title will not be transferred until the lien is satisfied or released.

(h) All notices required by this section, including the notice forms prescribed by the department, shall specify the make, hull identification number, and state of registration, if available, and the specific date, exact time, and place of sale.

(Amended by Stats. 1994, Ch. 940, Sec. 1. Effective January 1, 1995. Operative July 1, 1995, by Sec. 6 of Ch. 940.)



504

(a) For vessels with a value determined to be one thousand five hundred dollars ($1,500) or less, the department shall promptly furnish the lienholder with the names and addresses of the registered and legal owners of record.

(b) The lienholder shall, immediately upon receipt of the names and addresses, send by mail, with return receipt requested, a completed notice of pending lien sale form, a blank declaration of opposition form, and a return envelope preaddressed to the department, to the registered owner and legal owner at their addresses of record with the department, to any other person known to have a proprietary interest in the vessel, and to the department.

(c) Upon receipt of the notice, the department shall mark its records and thereafter notify any person having a proprietary interest in the vessel that there is a pending lien sale and that title will not be transferred until the lien is satisfied or released.

(d) All notices shall be signed under penalty of perjury and shall include all of the following information and statements:

(1) A description of the vessel, including make, identification number, and state of registration, to the extent available.

(2) The specific date, exact time, and place of sale, which shall be set not less than 35 days, but not more than 60 days, from the date of mailing.

(3) The names and addresses of the registered and legal owners of the vessel and any other person known to have an interest in the vessel.

(4) All of the following statements:

(A) The amount of the lien and the facts that give rise to the lien. The statement shall include, as a separate item, an estimate of any additional storage costs accruing pending the lien sale.

(B) The person has a right to a hearing in court.

(C) If a court hearing is desired, a declaration of opposition signed under penalty of perjury is required to be signed and returned to the department within 15 days of the date the notice of pending lien sale was mailed.

(D) If the declaration of opposition is signed and returned, the lienholder will be allowed to sell the vessel only if he or she obtains a court judgment or if he or she obtains a subsequent release from the declarant.

(E) If a court action is filed, the declarant will be served by mail with legal process in the court proceedings at the address shown on the declaration of opposition and may appear to contest the claim.

(F) The person may be liable for court costs if a judgment is entered in favor of the lienholder.

(e) If the department receives the completed declaration of opposition within the time provided, the department shall notify the lienholder within 16 days that a lien sale shall not be conducted unless the lienholder files an action in court within 20 days of the notice and judgment is subsequently entered in favor of the lienholder or the declarant subsequently releases his or her interest in the vessel.

(f) Service on the declarant by mail with return receipt requested, signed by the declarant or an authorized agent of the declarant at the address shown on the declaration of opposition, shall be effective. Return of a declaration of opposition shall constitute consent by the declarant to service of legal process for the desired court hearing upon him or her in the foregoing manner. If the lienholder has attempted service upon the declarant by that method at the address shown on the declaration of opposition and the mail has been returned unclaimed, the lienholder may proceed with the sale.

(Amended by Stats. 2006, Ch. 538, Sec. 344. Effective January 1, 2007.)



505

(a) A registered or legal owner of a vessel may release any interest in the vessel after the lien has arisen. The release shall be dated when signed and a copy shall be given at the time the release is signed to the person releasing the interest.

(b) The release shall be in at least 12-point type and shall contain all of the following information in simple, nontechnical language:

(1) A description of the vessel, including the make, the identification number, and the state of registration, to the extent available.

(2) The names and addresses of the registered and legal owners of record with the department, to the extent available.

(3) A statement of the amount of the lien and the facts which give rise to the lien.

(4) A statement that the person releasing the interest understands that (i) he or she has a legal right to a hearing in court prior to any sale of the vessel to satisfy the lien and (ii) he or she is giving up the right to appear to contest the claim of the lienholder.

(5) A statement that (i) the person releasing the interest gives up any interest he or she may have in the vessel and (ii) he or she is giving the lienholder permission to sell the vessel.

(c) The release required by this section shall be filed with the department in connection with any transfer of interest in a vessel following a lien sale.

(Repealed and added by Stats. 1982, Ch. 941, Sec. 2.)



505.5

(a) Whenever the lien upon any vessel is lost by reason of the loss of possession through trick, fraud, or device, the repossession of the vessel by the former lienholder claimant revives the lien, but a lien so revived is subordinate to any right, title, or interest of a person under a sale, transfer, encumbrance, lien, or other interest acquired or secured in good faith and for value between the time of the loss of possession and the time of repossession.

(b) It is a misdemeanor for a person to obtain possession of a vessel or any part of the vessel subject to a lien pursuant to the provisions of this chapter by trick, fraud, or device.

(c) It is a misdemeanor for a person claiming a lien on a vessel to knowingly violate this article.

(d) A person found guilty of a misdemeanor violation of subdivision (b) or (c) shall be subject to a fine not to exceed one thousand dollars ($1,000) or imprisonment in the county jail not to exceed six months, or both that fine and imprisonment.

(Amended by Stats. 2009, Ch. 610, Sec. 29. Effective January 1, 2010.)



506

No lien sale shall be undertaken pursuant to Section 503 or 504 unless the vessel has been available for inspection at a location easily accessible to the public for at least one hour before the sale and is at the place of sale at the time and date specified on the notice of sale. Sealed bids shall not be accepted. The lienholder shall conduct the sale in a commercially reasonable manner.

(Added by Stats. 1982, Ch. 941, Sec. 2.)



506.5

Within 10 days after the sale of any vessel pursuant to the provisions of Section 503 or 504, the legal or registered owner may redeem the vessel upon the payment of the amount of the lien, all costs and expenses of the lien, together with interest on that sum at the legal rate from the due date thereof until the repayment. If the vessel is not redeemed, all lien sale documents required by the department to effect transfer of title shall then be completed and delivered to the buyer.

(Added by Stats. 1982, Ch. 941, Sec. 2.)



507

(a)  Except as provided in subdivision (b), at the time a lienholder applies to the department to conduct a sale under Section 504, the lienholder shall submit with the application a declaration by a licensed yacht and ship broker of the fair market value of the described vessel at a specific date within 30 days of that submission. The opinion need not be based upon a marine survey, but shall be based on a physical inspection of the vessel. No cause of action shall lie against the declarant on account of the opinion given.

(b) The declaration specified in subdivision (a) is not required if a public agency removes an abandoned vessel, or arranges, by contract, for the removal of the vessel, from a highway or from public or private property.

(1) For lien sale purposes, the public agency which removed the vessel, or arranged for the removal, shall determine if the estimated value of the vessel that has been ordered removed or stored is one thousand five hundred dollars ($1,500) or less.

(2) If the public agency fails or refuses to determine the estimated value of the vessel within three days after the date of removal of the vessel, the lienholder or the lienholder’s agent shall determine, under penalty of perjury, if the estimated value of the vessel that has been ordered removed or stored is one thousand five hundred dollars ($1,500) or less.

(Amended by Stats. 1986, Ch. 310, Sec. 1.)



507.5

The proceeds of a vessel lien sale shall be disposed of as follows:

(a) The amount necessary to discharge the lien and the actual cost of selling the vessel shall be paid to the lienholder. Actual cost of sale shall include any fees charged by the department, publication fees, postage and service of notices, whether incurred as a result of a sale or redemption by the registered or legal owner without a sale. The actual cost of sale shall not exceed one hundred dollars ($100) for a vessel without a trailer and one hundred twenty-five dollars ($125) for a vessel with a trailer, exclusive of the charges of the department.

(b) The balance, if any, shall be forwarded to the department within 15 days of any sale. Within 30 days thereafter, the department shall send notice of the receipt of the funds, if the amount thereof exceeds ten dollars ($10), to the legal and registered owners at the most current addresses shown in the department’s records.

(c) Any person claiming an interest in the vessel may file a claim with the department for any portion of the funds forwarded to the department pursuant to subdivision (b). Upon determination of the department that the claimant is entitled to a portion of those funds, the department shall pay any entitled amount which does not exceed the balance of the funds remaining on deposit with the department that pertain to the vessel. The department shall not honor any claim unless the claim has been filed within three years of the date the funds were received. At the end of each fiscal year the department shall deposit in the Harbors and Watercraft Revolving Fund all funds held by it for which no claim was filed within the three-year period.

(Added by Stats. 1982, Ch. 941, Sec. 2.)



508

A lien provided for in this article for repairs, labor, supplies, or materials for, or for storage or safekeeping of, a vessel may be assigned by written instrument accompanied by delivery of possession of the vessel subject to the lien, and the assignee may exercise the rights of a lienholder as provided in this article. A lienholder assigning a lien as authorized in this section shall at the time of assigning the lien give written notice of the assignment either by personal delivery or by certified mail, to the registered and legal owners of the vessel, indicating the name and address of the person to whom the lien is assigned.

(Amended by Stats. 2006, Ch. 538, Sec. 345. Effective January 1, 2007.)



508.5

All forms required pursuant to this article shall be prescribed by the department. Language used in the notices and declarations shall be simple and nontechnical.

(Added by Stats. 1982, Ch. 941, Sec. 2.)



509

No lien shall attach to any personal property in or on the vessel except that which is carried on the vessel for lifesaving, safety, mooring, and operating purposes. Personal property not subject to lien shall be given to the registered owner or the owner’s authorized agent upon demand.

(Added by Stats. 1982, Ch. 941, Sec. 2.)









CHAPTER 3 - Wrecks and Salvage

ARTICLE 1 - Wrecks and Wrecked Property

510

The sheriff of each county shall give all possible aid and assistance to vessels stranded on its coast, and to the persons on board. He shall exert himself to save and preserve such persons, vessels, and their cargoes, and all goods and merchandise which may be cast by the sea upon the land, and to this end he may employ as many persons as he may think proper. All citizens shall aid the sheriff when required.

(Enacted by Stats. 1937, Ch. 368.)



511

Wrecked property may be kept or reclaimed at the time of the wreck by the owner, consignee, or other person entitled to possession; but if any person has a just claim for salvage and necessary expenses incurred in saving it, the claim shall be paid before the property can be reclaimed.

(Enacted by Stats. 1937, Ch. 368.)



512

The sheriff of any county in which any wrecked property is found, when no person entitled to possession appears, shall take possession of it in the name of the people, cause its value to be appraised by disinterested persons, and keep it in some safe place to answer the owner’s claims.

(Enacted by Stats. 1937, Ch. 368.)



513

If wrecked property is in a perishable state, the sheriff shall apply to the judge of the superior court, upon a verified petition, for an order authorizing the sheriff to sell it. If the judge is satisfied that a sale of the property would be beneficial to the persons interested, he or she shall make the order applied for, and the property shall then be sold at public auction, as specified in the order. The proceeds, deducting the expenses of salvage, storage, and sale as settled and allowed by the judge, shall be transmitted to the Treasurer for deposit in the General Fund.

(Amended by Stats. 1997, Ch. 930, Sec. 1. Effective January 1, 1998.)



514

If, within 90 days after wrecked property is found, any person claims the property, or its proceeds, and establishes his or her claim by evidence satisfactory to the judge of the superior court, the judge shall make an order directing the officer in whose possession the property or its proceeds may be, to deliver it to the claimant, upon the payment of a reasonable salvage and the necessary expenses of preservation.

(Amended by Stats. 1997, Ch. 930, Sec. 2. Effective January 1, 1998.)



515

Before making the order, the judge shall require from the claimant a bond to the people to be approved by the judge and filed with the clerk of the court, in a penalty double the value of the property or proceeds. The bond shall be conditioned upon the payment of all damages that may be recovered against the claimant or the claimant’s representatives, within three years after its date, by any person establishing title to the property or proceeds.

(Amended by Stats. 2002, Ch. 784, Sec. 511. Effective January 1, 2003.)



516

If the bond becomes forfeited, the judge of the superior court, upon the application, supported by proof of the person entitled to its benefit shall make an order for its prosecution for such person’s benefit, and at his risk and expense.

(Enacted by Stats. 1937, Ch. 368.)



517

The rejection by the judge of any claim shall not preclude the claimant from maintaining an action against the officer for the recovery of the property or its proceeds. If the plaintiff prevails, there shall be deducted from the damages, in addition to salvage and expenses, all the defendant’s costs.

(Enacted by Stats. 1937, Ch. 368.)



518

If, within 60 days after saving wrecked property, no claimant of the property appears, or, if within 60 days after a claim, the salvage and expenses are not paid, or a suit for the recovery of the property is not commenced, the officer who has custody of the property may sell it at public auction and transmit the proceeds of the sale, after deducting salvage, storage, property tax liens, other liens, and other expenses, to the Treasurer for deposit in the General Fund. Deduction of salvage, storage, and other expenses shall not be made, unless the amount has been determined by the superior court of the county. A copy of the order, and the evidence in its support, shall be transmitted by the judge to the Controller.

(Amended by Stats. 2005, Ch. 311, Sec. 1. Effective January 1, 2006.)



519

Public notice of every sale of wrecked property under the provisions of this article shall be published by the officer making the sale for at least two weeks in succession in one or more newspapers printed in the county, or if none is printed in the county, then by written or printed notices posted in three of the most public places in the county at least fifteen days previous to the sale. Every notice shall state the time and place of the sale and contain a particular description of the property to be sold.

(Enacted by Stats. 1937, Ch. 368.)



520

Every sheriff into whose possession any wrecked property comes, shall forthwith cause to be published for at least two weeks in succession, in one or more of the newspapers printed in this State, a notice directed to all persons interested. The notice shall contain a minute description of the property, and of every bale, box, case, piece, or parcel, and the marks, brands, letters, and figures on each. It shall state:

(a) Where the property then is and its actual condition.

(b) The name, if known, of the vessel from which it came.

(c) The names of its master and super-cargo.

(d) The place where the vessel then is, and its actual condition.

(Enacted by Stats. 1937, Ch. 368.)



521

The expense of publishing notices under the provisions of this article is a charge upon the property or proceeds to which it relates.

(Enacted by Stats. 1937, Ch. 368.)



522

(a) Any hulk, derelict, wreck, or parts of any ship, vessel, or other watercraft sunk, beached, or allowed to remain in an unseaworthy or dilapidated condition upon publicly owned submerged lands, salt marsh, or tidelands within the corporate limits of any municipal corporation or other public corporation or entity having jurisdiction or control over those lands, without its consent expressed by resolution of its legislative body, for a period longer than 30 days without a watchman or other person being maintained upon or near and in charge of the property, is abandoned property.

Thereafter, that municipal corporation or other public corporation or entity may, notwithstanding any other provision of law, take title to the abandoned property for purposes of abatement without satisfying any property tax lien on that property, and also may cause the property to be sold, destroyed, or otherwise disposed of in any manner it determines is expedient or convenient. Any property tax lien on the abandoned property shall be satisfied within 30 days following the sale of the abandoned property by a municipal corporation or public entity. Any sale in accordance with this section shall vest complete title in the purchaser who shall forthwith take steps to remove the property. Any proceeds derived from the sale shall be transmitted to the Treasurer for deposit in the General Fund.

(b) However, if the owner of the property securely affixes to the property a notice in plain view setting forth the owner’s name and address and claim of ownership, together with the name and address of an agent or representative whom the owner may designate to act within the State of California if the owner does not reside in the state, and files a copy of the notice with the secretary of the municipal corporation or other public corporation or entity having jurisdiction or control over the lands at least 10 days prior to the removal, the municipal corporation or other public corporation or entity may not sell, destroy, or otherwise dispose of the property until the corporation or entity has first given the owner or the owner’s agent, at the address specified in the claim of ownership, 15 days’ notice to remove or cause the property to be removed, and then only if the property is not removed by the owner or the owner’s agent within that time or reasonable extensions of time as the corporation or entity may grant by resolution. If a registration number appears on the watercraft, the municipal corporation or other public corporation or entity shall send the notice to the last registered owner and the disposition shall be handled as a lien sale under Section 504.

(c) Any municipal corporation or other public corporation may charge a fee to any person who is determined by that municipal or other public corporation to have caused property of a type described in subdivision (a) to become abandoned as described in that subdivision within its corporate limits, in an amount not to exceed the amount of that municipal or other public corporation’s actual and reasonable costs incurred pursuant to this section with respect to the abandoned property.

(Amended by Stats. 1997, Ch. 930, Sec. 4. Effective January 1, 1998.)



523

(a) Any peace officer, as described in Section 663, or any lifeguard or marine safety officer employed by a county, city, or district while engaged in the performance of official duties, may remove, and, if necessary, store a vessel removed from a public waterway under any of the following circumstances:

(1) When the vessel is left unattended and is moored, docked, beached, or made fast to land in a position that obstructs the normal movement of traffic or in a condition that creates a hazard to other vessels using the waterway, to public safety, or to the property of another.

(2) When the vessel is found upon a waterway and a report has previously been made that the vessel has been stolen or a complaint has been filed and a warrant thereon issued charging that the vessel has been embezzled.

(3) When the person or persons in charge of the vessel are by reason of physical injuries or illness incapacitated to an extent as to be unable to provide for its custody or removal.

(4) When an officer arrests any person operating or in control of the vessel for an alleged offense, and the officer is, by any provision of this code or other statute, required or permitted to take, and does take, the person arrested before a magistrate without unnecessary delay.

(5) When the vessel interferes with, or otherwise poses a danger to, navigation or to the public health, safety, or welfare.

(6) When the vessel poses a threat to adjacent wetlands, levies, sensitive habitat, any protected wildlife species, or water quality.

(7) When a vessel is found or operated upon a waterway with a registration expiration date in excess of one year before the date on which it is found or operated on the waterway.

(b) Costs incurred by a public entity pursuant to removal of vessels under subdivision (a) may be recovered through appropriate action in the courts of this state.

(Amended by Stats. 2011, Ch. 595, Sec. 1. Effective January 1, 2012.)



524

(a) Any peace officer, as described in Section 663, may store any vessel removed from private property when the vessel is found on, or attached to, private property and a report has previously been made that the vessel has been stolen or a complaint has been filed and a warrant thereon issued charging that the vessel has been embezzled.

(b) Any peace officer, as described in Section 663, may, after a reasonable period of time, remove a vessel from private property if the vessel has been involved in, and left at, the scene of a boating accident and no owner is available to grant permission to remove the vessel. This subdivision does not authorize the removal of a vessel if the owner has been contacted and has refused to grant permission to remove the vessel.

(c) Nothing in this section is intended to expand the territorial jurisdiction of peace officers beyond the provisions of Sections 830.1 and 830.2 of the Penal Code.

(Amended by Stats. 1997, Ch. 930, Sec. 6. Effective January 1, 1998.)



525

(a) Except for the urgent and immediate concern for the safety of those aboard a vessel, a person shall not abandon a vessel upon a public waterway or public or private property without the express or implied consent of the owner or person in lawful possession or control of the property.

(b) The abandonment of a vessel in a manner as provided in subdivision (a) is prima facie evidence that the last registered owner of record, not having notified the appropriate registration or documenting agency of any relinquishment of title or interest therein, is responsible for the abandonment and is thereby liable for the cost of the removal and disposition of the vessel.

(c) A violation of this section is an infraction and shall be punished by a fine of not less than one thousand dollars ($1,000), nor more than three thousand dollars ($3,000). In addition, the court may order the defendant to pay to the agency that removes and disposes of the vessel the actual costs incurred by the agency for that removal and disposition.

(d) Fines imposed and collected pursuant to this section shall be allocated as follows:

(1) (A) Eighty percent of the moneys shall be deposited in the Abandoned Watercraft Abatement Fund, which is hereby created as a special fund. Moneys in the fund shall be used exclusively, upon appropriation by the Legislature, for grants to be awarded by the department to local agencies for the abatement, removal, storage, and disposal as public nuisances of any abandoned property as described in Section 522 or for the disposal of surrendered vessels as defined in Section 526.1, wrecked or dismantled vessels, or parts thereof, or any other partially submerged objects that pose a substantial hazard to navigation, from navigable waterways or adjacent public property, or private property with the landowner’s consent. These grants shall not be utilized for abatement, removal, storage, or disposal of commercial vessels.

(B) In evaluating a grant request submitted by a local agency pursuant to subparagraph (A), the department shall place great weight on the following two factors:

(i) The existence of an active local enforcement program to control and prevent the abandonment of watercraft within the local agency’s jurisdiction.

(ii) The existence of a submerged navigational hazard abatement plan at the local level that provides for the control or abatement of water hazards, including, but not limited to, abandoned watercraft, wrecked watercraft, hazardous floating debris, submerged vessels and objects, and abandoned piers and pilings.

(C) A grant awarded by the department pursuant to subparagraph (A) shall be matched by a 10-percent contribution from the local agency receiving the grant.

(D) As a condition of receiving grant funding pursuant to this paragraph, a local agency shall report to the department data, as deemed appropriate by the department, regarding abandoned and surrendered vessels removed or anticipated for removal pursuant to this article.

(2) Twenty percent shall be allocated as set forth in Section 1463.001 of the Penal Code.

(e) The state shall not assume liability for any injuries or damages to a person or entity, public or private, connected to or resulting from the processing or disposal of a surrendered vessel, as defined in Section 526.1.

(f) The department may adopt rules and regulations for the purpose of administering this section.

(Amended (as amended by Stats. 2009, Ch. 416, Sec. 1) by Stats. 2013, Ch. 204, Sec. 1. Effective January 1, 2014.)



525.5

(a) On or before January 1, 2005, the department shall submit recommendations to the Legislature on strategies to prevent recreational vessels from being abandoned and to facilitate the ability of owners to turn in their recreational vessels to public agencies for disposal in lieu of abandonment.

(b) The recommendations shall be based on the expertise and data available to the department in relation to the existing abandoned watercraft abatement program administered by the department.

(c) The recommendations shall consider all of the following:

(1) The needs and desires of the recreational boating community in being able to properly and economically dispose of recreational vessels in lieu of abandoning them.

(2) Any environmental, economic, safety, or practical problems that need to be addressed before initiating a program to allow recreational vessels to be turned in to a public agency in lieu of abandonment, and the associated benefits of that program or any program that can prevent recreational vessels from being abandoned.

(3) An estimate of the number of vessels that may be turned in to local agencies in lieu of abandonment.

(d) (1) The director shall appoint an Abandoned Vessel Advisory Committee to assist the department in preparing recommendations.

(2) The membership of the committee shall include, but need not be limited to, representatives of all of the following:

(A) Boating law enforcement agencies.

(B) Entities that engage in the salvage or disposal of recreational vessels.

(C) Boat dealers.

(D) Boating, sailing, and yachting organizations.

(E) Owners and operators of public and private marina facilities.

(3) The members of the committee shall serve without compensation and may not be reimbursed by the state for expenses.

(4) The department shall assist the committee in carrying out its duties.

(Added by Stats. 2003, Ch. 357, Sec. 1. Effective January 1, 2004.)



526

(a) Notwithstanding any other provision of law, any wrecked property that is an unseaworthy derelict or hulk, abandoned property as described in Section 522, or property removed from a navigable waterway pursuant to Section 523 or 524 that is an unseaworthy derelict or hulk, may be sold or otherwise disposed of by the public agency that removed or caused the removal of the property pursuant to this section, subject to the following conditions, except a surrendered vessel, as defined in Section 526.1, may be disposed of immediately upon acceptance by a public agency and is not subject to the following conditions:

(1) The property has been appraised by disinterested persons, and has an estimated value of less than two thousand dollars ($2,000).

(2) There is no discernable registration, license, hull identification number, or other identifying insignia on the property, or the Department of Motor Vehicles is unable to produce any record of the registered or legal owners or lienholders.

(3) Not less than 72 hours before the property was removed, the peace officer or authorized public employee securely attached to the property a distinctive notice stating that the property would be removed by the public agency.

(4) Within 48 hours after the removal, excluding weekends and holidays, the public agency that removed or caused the removal of the property sent notice of the removal to the registered and legal owners, if known or discovered subsequent to the removal, at their addresses of record with the Department of Motor Vehicles, and to any other person known to have an interest in the property. A notice sent by the public agency shall be sent by certified or first-class mail.

(5) If the public agency is unable to locate the registered and legal owners of the property or persons known to have an interest in the property as provided in paragraph (4), the public agency published, or caused to be published, the notice of removal for at least two weeks in succession in one or more daily newspapers circulated in the county.

(b) The notice of removal required by paragraphs (3) to (5), inclusive, of subdivision (a) shall state all of the following:

(1) The name, address, and telephone number of the public agency providing the notice.

(2) A description of the property removed.

(3) The location from which the property is to be or was removed.

(4) The location of the intended or actual place of storage.

(5) The authority and purpose for removal of the property.

(6) A statement that the property may be claimed and recovered within 15 days of the date the notice of removal was issued pursuant to paragraph (4) or (5) of subdivision (a), whichever is later, after payment of any costs incurred by the public agency related to salvage and storage of the property, and that following the expiration of the 15-day period, the property will be sold or otherwise disposed of by the public agency.

(7) A statement that the registered or legal owners or any other person known to have an interest in the property has the opportunity for a poststorage hearing before the public agency that removed, or caused the removal of, the property to determine the validity of the removal and storage if a request for a hearing is made in person or in writing to that public agency within 10 days from the date of notice; that if the registered or legal owners or any other person known to have an interest in the property disagree with the decision of the public agency, the decision may be reviewed pursuant to Section 11523 of the Government Code; and that during the time of the initial hearing, or during the time the decision is being reviewed pursuant to Section 11523 of the Government Code, the vessel in question shall not be sold or otherwise disposed of.

(c) (1) Any requested hearing shall be conducted within 48 hours of the time the request for a hearing is received by the public agency, excluding weekends and holidays. The public agency that removed the vehicle may authorize its own officers or employees to conduct the hearing, but the hearing officer shall not be the same person who directed the removal and storage of the property.

(2) The failure of either the registered or legal owners or any other person known to have an interest in the property to request or attend a scheduled hearing shall not affect the validity of the hearing.

(d) The property may be claimed and recovered by its registered and legal owners, or by any other person known to have an interest in the property, within 15 days of the date the notice of removal was issued pursuant to paragraph (4) or (5) of subdivision (a), whichever is later, after payment of any costs incurred by the public agency related to salvage and storage of the property.

(e) The property may be sold or otherwise disposed of by the public agency not less than 15 days from the date the notice of removal was issued pursuant to paragraph (4) or (5) of subdivision (a), whichever is later, or the date of actual removal, whichever is later.

(f) The proceeds from the sale of the property, after deducting expenses for salvage, storage, sales costs, and any property tax liens, shall be deposited in the Abandoned Watercraft Abatement Fund for grants to local agencies, as specified in paragraph (1) of subdivision (d) of Section 525.

(g) It is the intent of the Legislature that this section shall not be construed to authorize the lien sale or destruction of any seaworthy vessel, other than a surrendered vessel as defined in Section 526.1, that is currently registered and operated in accordance with local, state, and federal law.

(Amended (as amended by Stats. 2009, Ch. 416, Sec. 3) by Stats. 2013, Ch. 204, Sec. 3. Effective January 1, 2014.)



526.1

For purposes of this article, “surrendered vessel” means a recreational vessel that the verified titleholder has willingly surrendered to a willing public agency under both of the following conditions:

(a) The public agency has determined, in its sole discretion, that the vessel is in danger of being abandoned, and therefore has a likelihood of causing environmental degradation or becoming a hazard to navigation.

(b) The decision to accept a vessel is based solely on the potential of the vessel to likely be abandoned and cause environmental degradation or become a hazard to navigation.

(Amended by Stats. 2013, Ch. 204, Sec. 5. Effective January 1, 2014.)



527

It is the intent of the Legislature that a sum of not more than one million dollars ($1,000,000) be appropriated from the Harbors and Watercraft Revolving Fund to the Abandoned Watercraft Abatement Fund for grants to local agencies pursuant to paragraph (1) of subdivision (d) of Section 525 in each fiscal year and that grants from the Abandoned Watercraft Abatement Fund be matched by not less than a 10-percent contribution from the local agency receiving the grant.

(Added by Stats. 1997, Ch. 930, Sec. 9. Effective January 1, 1998.)






ARTICLE 2 - Salvage

530

Sheriffs and all persons employed by them or aiding in the recovery and preservation of wrecked property, are entitled to a reasonable allowance as salvage for their services, and to all expenses incurred by them in their performance, out of the property saved. The officer having the custody of the property shall detain it until the allowance is paid or tendered. But the whole salvage claimed shall not exceed one-half of the value of the property or proceeds on which it is charged, and every agreement, order, or adjustment allowing a greater salvage is void, unless ordered and allowed by the superior court of the county.

(Enacted by Stats. 1937, Ch. 368.)



531

Every officer to whom an order for the delivery of wrecked property or the payment of its proceeds is directed, shall present to the claimant of the property or proceeds, a written statement of the claims for salvage and expenses. If the claimant refuses to allow that amount, it shall be adjusted as provided in this article.

(Enacted by Stats. 1937, Ch. 368.)



532

If, in any case, the amount of salvage and expenses is not settled by agreement, on the application of the owner or consignee of the property, or the master or supercargo having charge at the time of the wreck, or of a claimant having an order for the property, or of a person claiming salvage or expenses, the superior court of the county shall determine the amount of salvage and expenses in a summary way, either by itself hearing the allegations and proofs, or by referring the questions to three disinterested freeholders of the county, who shall have the same powers and shall proceed in the same manner as referees in civil actions. Their decisions as to the whole amount and as to the sums to be paid to each person interested shall be entered as the judgment of the court.

(Enacted by Stats. 1937, Ch. 368.)



533

The fees and expenses of the contest shall be paid by the person upon whose application it was had, and are a charge on the property saved. Each referee is entitled to such per diem and expenses as the court may order.

(Enacted by Stats. 1937, Ch. 368.)



534

Any person, other than the master, mate, or a seaman of a wrecked vessel, who rescues it, or its appurtenances or cargo from danger, is entitled to a reasonable compensation, to be paid out of the property saved. He shall have a lien for salvage upon the vessel and its appurtenances or cargo, as the case may be. A claim for salvage, as such, can not accrue against any vessel, or its freight, or cargo, in favor of the owners, officers, or crew of another vessel belonging to the same owners; but the actual cost at the time of the services rendered by one such vessel to another, when in distress, are payable through a general average contribution on the property saved.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 4 - Offenses

570

Any person who keeps any wrecked property, or its proceeds, after the salvage and expenses have been agreed to or adjusted, and the amount paid to him, is punishable by fine not exceeding one thousand dollars, or by imprisonment in the county jail not exceeding one year, or both.

(Enacted by Stats. 1937, Ch. 368.)



571

(a) A person who takes away any goods from a stranded vessel, or any goods cast by the sea upon the land, or found in a bay or creek, or who knowingly has in his or her possession any goods so taken or found, and does not deliver them to the sheriff of the county where they were found, or notify him or her of his or her readiness to do so within 30 days after they have been taken by him or her or have come into his or her possession, is guilty of a misdemeanor.

(b) A person found guilty of a misdemeanor violation of this section shall be subject to a fine not to exceed one thousand dollars ($1,000) or imprisonment in the county jail not to exceed six months, or both that fine and imprisonment.

(Amended by Stats. 2009, Ch. 610, Sec. 30. Effective January 1, 2010.)









CHAPTER 4 - Service of Process

600

As used in this chapter:

(a) “Watercraft” means any boat, ship, barge, craft or floating thing designed for navigation in the water; and

(b) “Nonresident” means a person who is not a resident of this State at the time the accident or collision occurs or at the time a cause of action or claim for relief arises against him, and also means a person who, at the time the accident or collision occurs or at the time a cause of action or claim for relief arises against him is a resident of this State but subsequently becomes a nonresident of this State.

(Added by Stats. 1963, Ch. 1280.)



605

Where the nonresident has died prior to the commencement of a suit, action or proceeding brought pursuant to this chapter service of process shall be made on the executor or administrator of the nonresident in the same manner and on the same notice as is provided in the case of the nonresident. Where a suit, action or proceeding has been duly commenced under the provisions of this chapter by service upon a defendant or respondent who dies thereafter, the court shall allow the suit, action or proceeding to be continued against his executor or administrator upon motion with such notice as the court deems proper.

(Added by Stats. 1963, Ch. 1280.)



606

Proof of compliance with Section 604 shall be made in the event of service by mail by affidavit of the plaintiff or libelant or by affidavit of his attorney showing said mailing, together with the return receipt of the United States post office bearing the signature of the defendant or respondent. The affidavit and receipt shall be appended to the original summons or original citation, which shall be filed with the court from out of which the summons or citation issued within such time as the court may allow for the return of the summons or citation.

In the event of personal service outside this State, compliance with Section 604 may be proved by the return of any duly constituted public officer, qualified to serve like process of and in the state or jurisdiction where the defendant or respondent is found, showing such service to have been made. The return shall be appended to the original summons or original citation which shall be filed as aforesaid.

(Added by Stats. 1963, Ch. 1280.)



607

The court in which the suit, action or proceeding is pending may order such continuances as may be necessary to afford the defendant or respondent reasonable opportunity to defend the suit, action or proceeding.

(Added by Stats. 1963, Ch. 1280.)



608

In the event of service of process pursuant to this chapter upon a nonresident outside this State, the person so served shall have 60 days from receipt of the notice required under Section 604 in which to appear in the suit, action or proceeding in which the summons or citation was issued.

(Added by Stats. 1963, Ch. 1280.)



609

Nothing in this chapter shall be construed as affecting other methods of service of process upon nonresidents as now provided by existing laws.

(Added by Stats. 1963, Ch. 1280.)






CHAPTER 4.5 - Marinas

630

The operator of every privately or publicly owned marina or small craft harbor, or facilities in connection therewith, furnishing electrical power to slips or berths for use aboard any vessel, may provide facilities for submetering to measure the electrical power actually used by or aboard each vessel and may base charges therefor upon that use including the actual cost of inspection, testing, and registration of submeters that may be charged by any authority having jurisdiction thereof.

(Amended by Stats. 1998, Ch. 205, Sec. 2. Effective January 1, 1999.)






CHAPTER 5 - Operation and Equipment of Vessels

ARTICLE 1 - Operation and Equipment

650

It is the policy of this state to promote safety for persons and property in and connected with the use and equipment of vessels and to promote uniformity of laws relating thereto.

(Amended by Stats. 1976, Ch. 744.)



650.1

(a) This chapter shall apply to vessels and associated equipment used, to be used, or carried in vessels used on waters subject to the jurisdiction of this state.

(b) This chapter, except those sections which expressly indicate otherwise, shall not apply to the following:

(1) Foreign vessels temporarily using waters subject to state jurisdiction.

(2) Military or public vessels of the United States, except recreational-type public vessels.

(3) A vessel whose owner is a state or subdivision thereof, which is used principally for governmental purposes, and which is clearly identifiable as such.

(4) Ship’s lifeboats.

(Added by Stats. 1976, Ch. 744.)



651

As used in this chapter, unless the context clearly requires a different meaning:

(a) “Alcohol” means any form or derivative of ethyl alcohol (ethanol).

(b) “Alcohol concentration” means either grams of alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.

(c) “Associated equipment” means any of the following, excluding radio equipment:

(1) Any system, part, or component of a boat as originally manufactured or any similar part or component manufactured or sold for replacement, repair, or improvement of the system, part, or component.

(2) Any accessory or equipment for, or appurtenance to, a boat.

(3) Any marine safety article, accessory, or equipment intended for use by a person on board a boat.

(d) “Boat” means any vessel that is any of the following:

(1) Manufactured or used primarily for noncommercial use.

(2) Leased, rented, or chartered to another for the latter’s noncommercial use.

(3) Engaged in the carrying of six or fewer passengers, including those for-hire vessels carrying more than three passengers while using inland waters of the state that are not declared navigable by the United States Coast Guard.

(4) Commercial vessels required to be numbered pursuant to Section 9850 of the Vehicle Code.

(e) “Chemical test” means a test that analyzes an individual’s breath, blood, or urine for evidence of drug or alcohol use.

(f) “Controlled substance” means controlled substance as defined in Section 11007 of the Health and Safety Code.

(g) “Department” means the Department of Boating and Waterways.

(h) “Director” means the Director of Boating and Waterways.

(i) “Drug” means any substance or combination of substances other than alcohol that could so affect the nervous system, brain, or muscles of a person as to impair to an appreciable degree his or her ability to operate a vessel in the manner that an ordinarily prudent person, in full possession of his or her faculties, using reasonable care, would operate a similar vessel under like conditions.

(j) “Intoxicant” means any form of alcohol, drug, or combination thereof.

(k) “Legal owner” is a person holding the legal title to a vessel under a conditional sale contract, the mortgagee of a vessel, or the renter or lessor of a vessel to the state, or to any county, city, district, or political subdivision of the state, under a lease, lease-sale, or rental-purchase agreement that grants possession of the vessel to the lessee for a period of 30 consecutive days or more.

(l) “Manufacturer” means any person engaged in any of the following:

(1) The manufacture, construction, or assembly of boats or associated equipment.

(2) The manufacture or construction of components for boats and associated equipment to be sold for subsequent assembly.

(3) The importation into this state for sale of boats, associated equipment, or components thereof.

(m) “Marine employer” means the owner, managing operator, charterer, agent, master, or person in charge of a vessel other than a recreational vessel.

(n) “Motorboat” means any vessel propelled by machinery, whether or not the machinery is the principal source of propulsion, but shall not include a vessel that has a valid marine document issued by the United States Coast Guard or any federal agency successor thereto.

(o) “Operator” means the person on board who is steering the vessel while underway.

(p) “Owner” is a person having all the incidents of ownership, including the legal title, of a vessel whether or not that person lends, rents, or pledges the vessel; the person entitled to the possession of a vessel as the purchaser under a conditional sale contract; or the mortgagor of a vessel. “Owner” does not include a person holding legal title to a vessel under a conditional sale contract, the mortgagee of a vessel, or the renter or lessor of a vessel to the state or to any county, city, district, or political subdivision of the state under a lease, lease-sale, or rental-purchase agreement that grants possession of the vessel to the lessee for a period of 30 consecutive days or more.

(q) “Passenger” means every person carried on board a vessel other than any of the following:

(1) The owner or his or her representative.

(2) The operator.

(3) Bona fide members of the crew engaged in the business of the vessel who have contributed no consideration for their carriage and who are paid for their services.

(4) Any guest on board a vessel that is being used exclusively for pleasure purposes who has not contributed any consideration, directly or indirectly, for his or her carriage.

(r) “Person” means an individual, partnership, firm, corporation, limited liability company, association, or other entity, but does not include the United States, the state, or a municipality or subdivision thereof.

(s) “Personal watercraft” means a vessel 13 feet in length or less, propelled by machinery, that is designed to be operated by a person sitting, standing, or kneeling on the vessel, rather than in the conventional manner of sitting or standing inside the vessel.

(t) “Recreational vessel” means a vessel that is being used only for pleasure.

(u) “Registered owner” is the person registered by the Department of Motor Vehicles as the owner of the vessel.

(v) “Special-use area” means all or a portion of a waterway that is set aside for specified uses or activities to the exclusion of other incompatible uses or activities.

(w) “State” means a state of the United States, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the District of Columbia.

(x) “State of principal use” means the state on which waters a vessel is used or intended to be used most during a calendar year.

(y) “Undocumented vessel” means any vessel that is not required to have, and does not have, a valid marine document issued by the United States Coast Guard or any federal agency successor thereto.

(z) “Use” means operate, navigate, or employ.

(aa) “Vessel” includes every description of a watercraft or other artificial contrivance used or capable of being used as a means of transportation on water, except either of the following:

(1) A seaplane on the water.

(2) A watercraft specifically designed to operate on a permanently fixed course, the movement of which is restricted to a fixed track or arm to which the watercraft is attached or by which the watercraft is controlled.

(ab) “Water skis, an aquaplane, or a similar device” includes all forms of water skiing, barefoot skiing, skiing on skim boards, knee boards, or other contrivances, parasailing, ski kiting, or any activity where a person is towed behind or alongside a boat.

(ac) “Waters of this state” means any waters within the territorial limits of this state.

(Amended by Stats. 2013, Ch. 256, Sec. 1. Effective January 1, 2014.)



651.1

As used in this chapter, unless the context clearly requires a different meaning, “bather” or “bathing” means a person floating, swimming, wading, or bodysurfing, with or without the use of a flotation device, including, but not limited to, floating upon or with the aid of a surfboard, paddle board, surfmat, innertube, life preserver, or air mattress, except a flotation device which is designed to be propelled by sail, mechanical means, power, oars, or paddle.

(Added by Stats. 1990, Ch. 975, Sec. 1.)



651.5

The Department of Motor Vehicles shall provide every person who originally registers, or who acquires the ownership certificate of, a vessel required to be numbered pursuant to Division 3.5 (commencing with Section 9840) of the Vehicle Code with a copy of guidelines for safe vessel operation prepared by the Department of Boating and Waterways.

(Amended by Stats. 1988, Ch. 216, Sec. 3. Effective June 29, 1988.)



652

(a) The department may issue regulations to do all of the following:

(1) Establish minimum safety standards for boats and associated equipment.

(2) Require the installation, carrying, or using of associated equipment.

(3) Prohibit the installation, carrying, or using of associated equipment that does not conform with safety standards established pursuant to this chapter.

(b) The regulations shall conform with the federal navigation laws or with the navigation rules promulgated by the United States Coast Guard, or any successor thereto.

(c) A person or public agency shall not use or give permission for the use of a vessel that does not carry the equipment or meet the standards established pursuant to this chapter.

(d) A peace officer or harbor police officer authorized to enforce this chapter may order the termination of the operation of a vessel that is found to be unsafe for operation pursuant to Section 6550.5 of Title 14 of the California Code of Regulations. A violation of an order under this subdivision is a misdemeanor.

(e) A person found guilty of a misdemeanor violation of subdivision (d), or of any regulation adopted by the department pursuant to this section, shall be subject to a fine not to exceed one thousand dollars ($1,000), imprisonment in a county jail not to exceed six months, or both that fine and imprisonment.

(Amended by Stats. 2010, Ch. 328, Sec. 107. Effective January 1, 2011.)



652.5

(a) The use of a distinctive blue light as prescribed by the department is reserved for law enforcement vessels and may be displayed during the day or night whenever the vessel may be engaged in direct law enforcement activities, including, but not limited to, those activities specified in subdivision (a) of Section 663.7, where identification of a law enforcement vessel is desirable or where necessary for safety reasons.

(b) That light when used shall be in addition to prescribed lights and day signals required by law.

(c) The display of such blue lights on vessels for other purposes is prohibited.

(d) Any vessel approaching, overtaking, being approached, or being overtaken by a moving law enforcement vessel operating with a siren or an illuminated blue light, or any vessel approaching a stationary law enforcement vessel displaying an illuminated blue light, shall immediately slow to a speed sufficient to maintain steerage only, shall alter its course, within its ability, so as not to inhibit or interfere with the operation of the law enforcement vessel, and shall proceed, unless otherwise directed by the operator of the law enforcement vessel, at the reduced speed until beyond the area of operation of the law enforcement vessel.

(e) The operator of every cable ferry shall take whatever reasonable action is necessary to provide a clear course for any law enforcement vessel operating with a siren or an illuminated blue light, or both.

(Amended by Stats. 1990, Ch. 975, Sec. 2.)



654

(a) (1) For the purposes of this section, a “muffler” or “muffler system” is a sound suppression device or system that is designed and installed to abate the sound of exhaust gases emitted from an internal combustion engine and prevents excessive or unusual noise.

(2) For the purposes of this section, an underwater through-the-propeller-hub exhaust outlet system is a muffler system.

(b) A motorized recreational vessel that is operated in or upon the inland waters, or in or upon ocean waters that are within one mile of the coastline of the state shall be equipped at all times with a muffler or a muffler system that is all of the following:

(1) In good working condition.

(2) In constant operation.

(3) Installed in a manner that effectively brings the vessel into compliance with Section 654.05.

(c) This section does not apply to motorized recreational vessels competing under a local public entity or United States Coast Guard permit in a regatta, in a boat race, while on trial runs, or while on official trials for speed records during the time and in the designated area authorized by the permit. In addition, this section does not apply to motorized recreational vessels preparing for a race or regatta if authorized by a permit issued by the local entity having jurisdiction over the area where the preparations occur.

(d) This section shall become operative on January 1, 2005.

(Repealed (in Sec. 1) and added by Stats. 2003, Ch. 496, Sec. 2. Effective January 1, 2004. Section operative January 1, 2005, by its own provisions.)



654.03

(a) A person may not manufacture for sale a motorized recreational vessel that is not equipped with a muffler or muffler system, as defined in subdivision (a) of Section 654, that brings the vessel into compliance with paragraph (2) of subdivision (a) of Section 654.05, except as authorized under subdivision (b).

(b) A person may manufacture for sale a motorized recreational vessel that is not equipped as required under subdivision (a) if the vessel is designed, manufactured, and sold for the sole purpose of competing in racing events.

(c) A person may not sell a vessel that is exempted under subdivision (b) unless there is compliance with both of the following:

(1) The sales agreement includes a statement that the vessel is designed, manufactured, and sold for the sole purpose of competing in racing events and may not be operated in or upon the inland waters, or in or upon ocean waters that are within one mile of the coastline of the state, except under the conditions described in subdivision (c) of Section 654.

(2) The statement described in paragraph (1) is signed by both the buyer and the seller.

(d) Both the buyer and the seller of a vessel exempted under subdivision (b) shall maintain copies of the sales agreement described in paragraph (1) of subdivision (c).

(e) A person may not operate a vessel that is exempted under subdivision (b) unless a copy of the sales agreement described in paragraph (1) of subdivision (c) is on board the vessel.

(f) A person may not operate a vessel that is exempted under subdivision (b) in or upon the inland waters, or in or upon ocean waters within one mile of the coastline of the state, except under the conditions described in subdivision (c) of Section 654.

(g) This section shall become operative on January 1, 2005.

(Added by Stats. 2003, Ch. 496, Sec. 3. Effective January 1, 2004. Section operative January 1, 2005, by its own provisions.)



654.05

(a) The owner of a motorized recreational vessel that is numbered pursuant to Section 9850 of the Vehicle Code, or that is documented by an agency of the federal government, shall not operate, or authorize the operation of, the vessel in or upon the inland waters, or in or upon ocean waters that are within one mile of the coastline of the state, in a manner that exceeds the following noise levels:

(1) For engines manufactured before January 1, 1993, a noise level of 90 dB(A) when subjected to the Society of Automotive Engineers Recommended Practice SAE J2005 (Stationary Sound Level Measurement Procedure for Pleasure Motorboats).

(2) For engines manufactured on or after January 1, 1993, a noise level of 88 dB(A) when subjected to the Society of Automotive Engineers Recommended Practice SAE J2005 (Stationary Sound Level Measurement Procedure for Pleasure Motorboats).

(3) A noise level of 75 dB(A) measured as specified in the Society of Automotive Engineers Recommended Practice SAE J1970 (Shoreline Sound Level Measurement Procedure). However, a measurement of noise level that is in compliance with this paragraph does not preclude the conducting of a test of noise levels under paragraph (1) or (2).

(b) A law enforcement officer utilizing a decibel measuring device for the purposes of enforcing this section shall be knowledgeable and proficient in the use of that device.

(c) The department may, by regulation, revise the measurement procedure when deemed necessary to adjust to advances in technology.

(d) This section does not apply to motorized recreational vessels competing under a local public entity or United States Coast Guard permit in a regatta, in a boat race, while on trial runs, or while on official trials for speed records during the time and in the designated area authorized by the permit. In addition, this section does not apply to motorized recreational vessels preparing for a race or regatta if authorized by a permit issued by the local entity having jurisdiction over the area where these preparations occur.

(e) This section shall become operative on January 1, 2005.

(Amended by Stats. 2004, Ch. 130, Sec. 1. Effective January 1, 2005.)



654.06

No person shall sell or offer for sale at retail any internal combustion engine for use on any motorized recreational vessel which, when operated, exceeds the following noise levels:

(a) For engines manufactured on or after January 1, 1974, and before January 1, 1976, a noise level of 86 dbA measured at a distance of 50 feet from the motorized recreational vessel.

(b) For engines manufactured on or after January 1, 1976, and before January 1, 1978, a noise level of 84 dbA measured at a distance of 50 feet from the motorized recreational vessel.

(c) For engines manufactured on or after January 1, 1978, a noise level of 82 dbA measured at a distance of 50 feet from the motorized recreational vessel.

(Amended by Stats. 1997, Ch. 666, Sec. 3. Effective January 1, 1998.)



654.1

Boating facilities constructed with funds derived from the state shall be required as a condition for the receipt of such funds to provide shoreside facilities for purposes of emptying waste matter holding tanks from vessels in accordance with needs and standards as established by the department.

(Amended by Stats. 1970, Ch. 1428.)



654.3

(a) Each diesel powered vessel operating exclusively in California, engaged in the commercial transport of passengers with the capacity to transport 75 passengers or more, shall use only California diesel fuel formulated as specified in Sections 2281 and 2282 of Title 13 of the California Code of Regulations.

(b) This section shall become operative on January 1, 2003.

(Added by Stats. 2000, Ch. 502, Sec. 1. Effective January 1, 2001. Section operative January 1, 2003, by its own provisions.)



654.5

A person who maliciously throws, hurls, or projects an object by manual, mechanical, or other means at a vessel or an occupant of a vessel on any of the waters within or bordering on this state, which act does not constitute a violation of either Section 242 or 594 of the Penal Code, is guilty of a misdemeanor, and upon first conviction the punishment shall be a fine not to exceed one thousand dollars ($1,000) or imprisonment in the county jail not to exceed 30 days, or both that fine and imprisonment. Upon a second conviction, the punishment shall be a fine not to exceed five thousand dollars ($5,000) or imprisonment in the county jail not to exceed 90 days, or both that fine and imprisonment. Upon a third or subsequent conviction, the punishment shall be a fine not to exceed ten thousand dollars ($10,000) or imprisonment in the county jail not to exceed one year, or both that fine and imprisonment.

(Amended by Stats. 2009, Ch. 610, Sec. 32. Effective January 1, 2010.)



655

(a) No person shall use any vessel or manipulate water skis, an aquaplane, or a similar device in a reckless or negligent manner so as to endanger the life, limb, or property of any person. The department shall adopt regulations for the use of vessels, water skis, aquaplanes, or similar devices in a manner that will minimize the danger to life, limb, or property consistent with reasonable use of the equipment for the purpose for which it was designed.

(b) No person shall operate any vessel or manipulate water skis, an aquaplane, or a similar device while under the influence of an alcoholic beverage, any drug, or the combined influence of an alcoholic beverage and any drug.

(c) No person shall operate any recreational vessel or manipulate any water skis, aquaplane, or similar device if the person has an alcohol concentration of 0.08 percent or more in his or her blood.

(d) No person shall operate any vessel other than a recreational vessel if the person has an alcohol concentration of 0.04 percent or more in his or her blood.

(e) No person shall operate any vessel, or manipulate water skis, an aquaplane, or a similar device who is addicted to the use of any drug. This subdivision does not apply to a person who is participating in a narcotic treatment program approved pursuant to Article 3 (commencing with Section 11875) of Chapter 1 of Part 3 of Division 10.5 of the Health and Safety Code.

(f) No person shall operate any vessel or manipulate water skis, an aquaplane, or a similar device while under the influence of an alcoholic beverage, any drug, or under the combined influence of an alcoholic beverage and any drug, and while so operating, do any act forbidden by law, or neglect any duty imposed by law in the use of the vessel, water skis, aquaplane, or similar device, which act or neglect proximately causes bodily injury to any person other than himself or herself.

(g) Notwithstanding any other provision of law, information, verbal or otherwise, which is obtained from a commissioned, warrant, or petty officer of the United States Coast Guard who directly observed the offense may be used as the sole basis for establishing the necessary reasonable cause for a peace officer of this state to make an arrest pursuant to the United States Constitution, the California Constitution, and Section 836 of the Penal Code for violations of subdivisions (b), (c), (d), and (e) of this section.

(h) In any prosecution under subdivision (c), it is a rebuttable presumption that the person had 0.08 percent or more, by weight, of alcohol in his or her blood at the time of operation of a recreational vessel if the person had an alcohol concentration of 0.08 percent or more in his or her blood at the time of the performance of a chemical test within three hours after the operation.

(i) In any prosecution under subdivision (d), it is a rebuttable presumption that the person had 0.04 percent or more, by weight, of alcohol in his or her blood at the time of operation of a vessel other than a recreational vessel if the person had an alcohol concentration of 0.04 percent or more in his or her blood at the time of the performance of a chemical test within three hours after the operation.

(j) Upon the trial of any criminal action, or preliminary proceeding in a criminal action, arising out of acts alleged to have been committed by any person who was operating a vessel or manipulating water skis, an aquaplane, or a similar device while under the influence of an alcoholic beverage in violation of subdivision (b) or (f), the amount of alcohol in the person’s blood at the time of the test, as shown by a chemical test of that person’s blood, breath, or urine, shall give rise to the following presumptions affecting the burden of proof:

(1) If there was at that time less than 0.05 percent, by weight, of alcohol in the person’s blood, it shall be presumed that the person was not under the influence of an alcoholic beverage at the time of the alleged offense.

(2) If there was at that time 0.05 percent or more, but less than 0.08 percent, by weight, of alcohol in the person’s blood, that fact shall not give rise to any presumption that the person was or was not under the influence of an alcoholic beverage, but the fact may be considered with other competent evidence in determining whether the person was under the influence of an alcoholic beverage at the time of the alleged offense.

(3) If there was at that time 0.08 percent or more, by weight, of alcohol in the person’s blood, it shall be presumed that the person was under the influence of an alcoholic beverage at the time of the alleged offense.

(k) This section does not limit the introduction of any other competent evidence bearing upon the question whether the person ingested any alcoholic beverage or was under the influence of an alcoholic beverage at the time of the alleged offense.

(l) This section applies to foreign vessels using waters subject to state jurisdiction.

(Amended by Stats. 1997, Ch. 23, Sec. 1. Effective January 1, 1998.)



655.05

(a) No person shall operate a vessel other than a recreational vessel for 24 hours if the person is found by a peace officer to have an alcohol concentration of 0.01 percent or more in his or her blood. The peace officer shall order the person out of service for 24 hours.

(b) This section shall become operative on January 1, 1992.

(Added by Stats. 1989, Ch. 1114, Sec. 6. Section operative January 1, 1992, by its own provisions.)



655.1

(a) As used in this section, “mechanically propelled vessel” means any vessel actively propelled by machinery, whether or not the machinery is the principal source of propulsion.

(b) A peace officer, having reasonable cause to believe that any person was operating a mechanically propelled vessel or manipulating any water skis, aquaplane, or similar device under the influence of an alcoholic beverage or any drug, or under the combined influence of an alcoholic beverage and any drug, who lawfully arrests the person for any violation of subdivision (b), (c), (d), (e), or (f) of Section 655, may request that person to submit to chemical testing of his or her blood, breath, or urine for the purpose of determining the drug or alcoholic content of the blood. The arrested person shall be informed that a refusal to submit to, or failure to complete, the required chemical testing may be used against the person in a court of law and that the court may impose increased penalties for that refusal or failure, upon conviction.

(c) (1) If the person is lawfully arrested for operating a mechanically propelled vessel or manipulating any water skis, aquaplane, or similar device under the influence of an alcoholic beverage and submits to the chemical testing, the person has the choice of whether the chemical test shall be of his or her blood or breath and the person shall be advised by the arresting officer that he or she has that choice. If the person arrested either is incapable, or states that he or she is incapable, of completing the chosen test, the person shall submit to the remaining test. If a blood or breath test, or both, are unavailable, then subdivision (n) applies.

(2) If the person is lawfully arrested for operating a mechanically propelled vessel or manipulating any water skis, aquaplane, or similar device under the influence of any drug or the combined influence of an alcoholic beverage and any drug and submits to the chemical testing, the person has the choice of whether the chemical test shall be of his or her blood, breath, or urine, and the officer shall advise the person that he or she has that choice.

(d) The arresting officer shall advise a person submitting to chemical testing under this section that he or she does not have the right to have an attorney present before stating whether he or she will submit to the chemical testing, before deciding which chemical test or tests to take, or during the administration of the chemical test or tests chosen.

(e) A person who chooses to submit to a breath test may also be requested to submit to a blood or urine test if the arresting officer has reasonable cause to believe that the person was operating a mechanically propelled vessel or manipulating any water skis, aquaplane, or similar device under the influence of any drug, or the combined influence of an alcoholic beverage and any drug, and if the arresting officer has a clear indication that a blood or urine test will reveal evidence of the person being under the influence. The arresting officer shall state in his or her report the facts upon which that belief and that clear indication are based. The person shall have the choice of submitting to and completing a blood or urine test, and shall be advised by the arresting officer that he or she is requested to submit to an additional test, and that he or she may choose a test of either blood or urine. If the person arrested is either incapable, or states that he or she is incapable, of completing either chosen chemical test, the person shall submit to and complete the other remaining chemical test.

(f) (1) A person who chooses to submit to a breath test shall be advised before or after the breath test that the breath-testing equipment does not retain any sample of the breath, and that no breath sample will be available after the breath test which could be analyzed later by the person or any other person.

(2) The person shall also be advised that, because no breath sample is retained, the person will be given an opportunity to provide a blood or urine sample that will be retained at no cost to the person so that there will be something retained that may be subsequently analyzed for the alcoholic content of the persons’s blood. If the person completes a breath test and wishes to provide a blood or urine sample to be retained, the sample shall be collected and retained in the same manner as if the person had chosen a blood or urine test initially.

(3) The person shall also be advised that the blood or urine sample may be tested by either party in any criminal prosecution. The failure of either party to perform this chemical test shall place no duty upon the opposing party to perform the chemical test nor affect the admissibility of any other evidence of the drug or alcoholic content of the blood of the person arrested.

(g) If the person is lawfully arrested for any offense allegedly committed in violation of subdivision (b), (c), (d), (e), or (f) of Section 655, and because of the need for medical treatment, the person is first transported to a medical facility where it is not feasible to administer a particular chemical test of, or to obtain a particular sample of, the person’s blood, breath, or urine, the person has the choice of submitting to those chemical tests which are available at the facility to which that person has been transported. In this event, the arresting officer shall advise the person of those chemical tests which are available at the medical facility, and that the person’s choice is limited to those chemical tests which are available.

(h) Any person who is unconscious or otherwise in a condition rendering him or her incapable of refusal may be subjected to chemical testing of his or her blood, breath, or urine for the purpose of determining the drug or alcoholic content of the blood, whether or not the person is informed that a refusal to submit to, or failure to complete, the required chemical testing may be used against the person in a court of law, and that the court may impose increased penalties upon conviction.

(i) Any person who is afflicted with hemophilia is exempt from the blood test provided for in this section.

(j) Any person who is afflicted with a heart condition and is using an anticoagulant under the direction of a licensed physician and surgeon is exempt from the blood test provided for in this section.

(k) A person lawfully arrested for any offense allegedly committed while the person was operating a mechanically propelled vessel or manipulating any water skis, aquaplane, or similar device in violation of subdivision (b), (c), (d), (e), or (f) of Section 655 may request the arresting officer to have a chemical test made of his or her blood or breath for the purpose of determining the drug or alcoholic content of the blood and, if so requested, the arresting officer shall have the chemical test performed. However, if a blood or breath test, or both, are unavailable, then subdivision (n) applies.

(l) Any chemical test of blood, breath, or urine to determine the percentage, by weight, of alcohol in the blood shall be performed in accordance with Section 23158 of the Vehicle Code.

(m) Nothing in this section limits the authority of a peace officer to gather evidence from a person lawfully arrested for a violation of subdivision (b), (c), (d), (e), or (f) of Section 655.

(n) If a blood or breath test is not available under paragraph (1) of subdivision (c) or under subdivision (k), the person shall submit to the remaining test in order to determine the percent, by weight, of alcohol in the person’s blood. If both the blood and breath tests are unavailable, the person shall be deemed to have given his or her consent to chemical testing of his or her urine and shall submit to a urine test.

(Amended by Stats. 1998, Ch. 740, Sec. 1. Effective January 1, 1999.)



655.2

(a) Every owner, operator, or person in command of any vessel propelled by machinery is guilty of an infraction who uses it, or permits it to be used, at a speed in excess of five miles per hour in any portion of the following areas not otherwise regulated by local rules and regulations:

(1) Within 100 feet of any person who is engaged in the act of bathing. A person engaged in the sport of water skiing shall not be considered as engaged in the act of bathing for the purposes of this section.

(2) Within 200 feet of any of the following:

(A) A beach frequented by bathers.

(B) A swimming float, diving platform, or lifeline.

(C) A way or landing float to which boats are made fast or which is being used for the embarkation or discharge of passengers.

(b) This section does not apply to vessels engaged in direct law enforcement activities that are displaying the lights prescribed by Section 652.5. Those vessels are also exempt from any locally imposed speed regulation adopted pursuant to Section 660.

(Amended by Stats. 2014, Ch. 67, Sec. 2. Effective January 1, 2015.)



655.3

The department may adopt regulations to establish and maintain for the use of vessels and the equipment on vessels on the waters of this state rules of the road and pilot rules in conformity with those contained in the federal navigation laws or the navigation rules promulgated by the United States Coast Guard.

(Amended by Stats. 1997, Ch. 666, Sec. 4. Effective January 1, 1998.)



655.4

(a) No person shall serve as a crew member on any charter boat while under the influence of intoxicating liquor, any drug, or the combined influence of intoxicating liquor and any drug.

(b) No person shall serve as a crew member on any charter boat while under the influence of intoxicating liquor, any drug, or under the combined influence of intoxicating liquor and any drug, and while so serving, do any act forbidden by law, or neglect any duty imposed by law in the use of the vessel, which act or neglect proximately causes bodily injury to any person other than himself or herself.

(Added by Stats. 1987, Ch. 910, Sec. 1.)



655.5

(a) Whenever a person convicted of any violation of subdivision (b), (c), (d), (e), or (f) of Section 655 is found by the court to have willfully refused the request of a peace officer to submit to chemical testing of the blood, breath, or urine pursuant to Section 655.1, the court may impose enhanced penalties either by fine or imprisonment, or both, not to exceed the maximum of the penalties prescribed in Section 668.

(b) A willful refusal to submit to chemical testing pursuant to subdivision (a) shall be pled and proven.

(c) This section shall become operative on January 1, 1992.

(Repealed (in Sec. 9) and added by Stats. 1989, Ch. 1114, Sec. 10. Section operative January 1, 1992, by its own provisions.)



655.6

(a) It is an infraction for a person under the age of 21 years who has 0.01 percent or more, by weight, of alcohol in his or her blood to operate any motorized vessel or manipulate water skis, an aquaplane, or a similar device.

(b) A person may be found to be in violation of subdivision (a) if the person was, at the time of operating any motorized vessel or manipulating water skis, an aquaplane, or a similar device, under the age of 21 years and under the influence of, or affected by, an alcoholic beverage regardless of whether a chemical test was made to determine that person’s blood-alcohol concentration and if the trier of fact finds that the person had consumed an alcoholic beverage and was operating any motorized vessel or manipulating water skis, an aquaplane, or a similar device while having a concentration of 0.01 percent or more, by weight, of alcohol in his or her blood.

(c) Section 655.1 applies to violations of this section.

(d) A violation of this section is punishable by a fine not exceeding one hundred dollars ($100). A second violation occurring within one year of a prior violation which resulted in a conviction is punishable by a fine not exceeding two hundred dollars ($200). A third or any subsequent conviction within a period of one year of two or more prior infractions which resulted in convictions is punishable by a fine not exceeding two hundred fifty dollars ($250). A person found to have committed a violation of this section shall be required to participate in an alcohol education or community service program as provided in Section 23502 of the Vehicle Code.

(Amended by Stats. 1998, Ch. 118, Sec. 1.2. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



655.7

(a) A person operating a personal watercraft equipped by the manufacturer with a lanyard-type engine cutoff switch shall attach the lanyard to his or her person, clothing, or personal flotation device, as appropriate for the specific vessel.

(b) No person shall operate a personal watercraft equipped by the manufacturer with a self-circling device if the self-circling device or engine throttle has been altered in any way that would impede or prevent the self-circling device from operating in its intended manner.

(c) Every personal watercraft shall, at all times, be operated in a reasonable and prudent manner. Maneuvers that unreasonably or unnecessarily endanger life, limb, or property, including, but not limited to, jumping or attempting to jump the wake of another vessel within 100 feet of that other vessel, operating the personal watercraft toward any person or vessel in the water and turning sharply at close range so as to spray the vessel or person, or operating at a rate of speed and proximity to another vessel so that either operator is required to swerve at the last minute to avoid collision, is unsafe or reckless operation of a vessel.

(d) A person shall not operate a personal watercraft at any time between the hours from sunset to sunrise. This subdivision does not apply to marine patrol, harbor police, or emergency personnel in the performance of their duties.

(e) This section does not apply to a performer who is engaged in a professional exhibition or to a person who is participating in a regatta, race, marine parade, tournament, exhibition, or other event sanctioned by the United States Coast Guard or authorized by a permit issued by the local entity having jurisdiction over the area where the event is held.

(f) Any violation of this section is an infraction.

(Amended by Stats. 2014, Ch. 54, Sec. 5. Effective January 1, 2015.)



656

(a) It is the duty of the operator of a vessel involved in a collision, accident, or other casualty, so far as the operator can do so without serious danger to his or her own vessel, crew, and passengers, to render to other persons affected by the collision, accident, or other casualty that assistance that is practicable and necessary in order to save them from, or minimize any, danger caused by the collision, accident, or other casualty.

(b) Any person who complies with subdivision (a) or Section 656.1, 656.2, or 656.3 or who gratuitously and in good faith renders assistance at the scene of a vessel collision, accident, or other casualty without objection by any person assisted, shall not be held liable for any civil damages sought as a result of the rendering of assistance or for any act or omission in providing or arranging salvage, towage, medical treatment, or other assistance, if the assisting person has acted as an ordinary, reasonably prudent person would have acted under the same or similar circumstances.

(c) (1) An individual employee of a public entity engaged in rescue pursuant to this code shall not be a proper party defendant and shall be dismissed on motion, unless the employee has violated a statute other than a statute creating a general obligation to rescue or is guilty of oppression, fraud, malice, or the conscious disregard of the safety of others.

(2) The public entity employing such an individual shall be liable in civil damages if the individual employee has failed to act as a reasonably prudent person would have acted under the same or similar circumstances.

(3) If a public entity has given a reasonable printed, electronic, or verbal warning of the danger causing the distress that created the necessity for the rescue, and there has been a reasonable opportunity for the party in distress to receive the warning, the public entity is liable only for acts or omissions of its employee that were taken in a grossly negligent manner.

(d) The owner, operator, or other person who is on board a vessel involved in a casualty or accident shall report the casualty or accident in accordance with regulations adopted by the department. The department shall adopt regulations to maintain a uniform casualty and accident reporting system for vessels subject to this code in conformity with federal casualty and accident reporting regulations promulgated by the United States Coast Guard or any successor to those regulations. Consistent with Public Law 92-75 and the federal regulations contained in Part 173 of Title 33 of the Code of Federal Regulations, a peace officer or harbor police officer upon receiving an initial report of a casualty involving the death or disappearance of a person as a result of a boating accident, shall immediately forward the report, by quickest means available, to the department.

(1) A public agency that is under contract with the department to receive law enforcement grant funds from the department shall, pursuant to regulations adopted by the department, complete and submit to the department a report for any boating accident to which it responds or for which it receives a report.

(2) A public agency that has received any law enforcement grant funds from the department that does not submit an accident report as required under paragraph (1) shall be determined by the department to be ineligible to receive future grant funds for up to five fiscal years following the date of the failure to submit a report, except upon a showing of good cause by that public agency.

(3) The department shall use reasonable means to do both of the following:

(A) Obtain from a public agency any complete report required to be submitted pursuant to paragraph (1).

(B) Notify a public agency of the failure to submit a report required under paragraph (1) before taking action pursuant to paragraph (2).

(e) Neither the report required by this section nor any action taken by the department with regard to the report shall be referred to in any way, or be any evidence of negligence or due care of any party, at the trial of any action at law to recover damages.

(f) All required accident reports, and supplemental reports, shall be without prejudice to the individual so reporting and shall be for the confidential use of the department and any peace officer actually engaged in the enforcement of this chapter, except that the department shall disclose the names and addresses of persons involved in, or witnesses to, an accident, the registration numbers and descriptions of vessels involved, and the date, time, and location of an accident to any person who may have a proper interest in that information, including the operator involved or the legal guardian of that operator, the parent of a minor operator, the authorized representative of an operator, or any person injured, and the owners of vessels or property damaged, in the accident.

(g) This section applies to foreign vessels, military or public recreational-type vessels, vessels owned by a state or subdivision of a state, and ship’s lifeboats otherwise exempted from this chapter pursuant to Section 650.1.

(Amended by Stats. 2013, Ch. 165, Sec. 1. Effective January 1, 2014.)



656.1

The operator of any vessel involved in an accident in the waters of this state who knows or has reason to know that the accident resulted in damage to other property shall, if reasonable to do so under the circumstances, stop at the scene of the accident and shall do either of the following:

(a) Locate and notify the owner or person in charge of the damaged property of the name and address of the operator and owner of the vessel involved, and upon locating the owner or operator of any other vessel involved, or the owner or person in charge of any other property damaged, upon being requested, exhibit the vessel registration and furnish the current residence address of the vessel’s owner and operator to the other person.

(b) If the owner or person in charge of the damaged property or the owner or operator of any other vessel involved cannot be located, leave, in a conspicuous place on the property damaged or other vessel involved, a written notice giving the name and address of the operator and of the owner of the vessel involved and a statement of the circumstances of the accident, and, without unnecessary delay, notify the law enforcement agency having jurisdiction over the waterway or, if unknown, the sheriff of the county in which the accident occurred.

(Added by Stats. 1986, Ch. 877, Sec. 3.5.)



656.2

In addition to the requirements of Section 656.1, the operator of any vessel involved in an accident in the waters of this state who knows or has reason to know that the accident resulted in injury to any person shall furnish his or her name, address, and the registration number of the vessel, and the name of the owner, to the person injured, or occupant of any other vessel involved, or shall furnish that information to any peace officer at the scene of the accident, and shall render to any injured person reasonable assistance, including transportation for medical treatment if required or requested by the injured person, so far as the operator can do so without serious danger to the vessel or passengers.

(Added by Stats. 1986, Ch. 877, Sec. 4.)



656.3

In addition to the requirements of Sections 656.1 and 656.2, the operator of any vessel involved in an accident in the waters of this state who knows or has reason to know that the accident resulted in the death or disappearance of any person shall, after fulfilling the requirements of this division, and if there is no peace officer at the scene of the accident to whom to furnish the information required by Section 656.2, without delay, report the accident to the law enforcement agency having jurisdiction over the waterway or, if unknown, the sheriff of the county in which the accident occurred.

(Added by Stats. 1986, Ch. 877, Sec. 5.)



656.4

The department is authorized to develop a program of public information and research in the interest of reducing loss of life and property in the operation of vessels covered by this chapter.

(Added by renumbering Section 685.4 by Stats. 1967, Ch. 842.)



657

In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the department pursuant to Section 656 shall be transmitted to said official or agency of the United States.

(Amended by Stats. 1973, Ch. 930.)



658

(a) No person shall operate a vessel on any waters for towing a person or persons on water skis, an aquaplane, or a similar device unless there is in the vessel a person at least 12 years of age, in addition to the operator, in a position to observe the progress of the persons being towed.

This subdivision does not apply to motorboats less than 16 feet in length actually operated by the person or persons being towed and so constructed as to be incapable of carrying the operator in or on the motorboat. The department may establish rules and regulations governing the operation of those watercraft, which rules and regulations shall provide the greatest possible safety of persons and vessels.

(b) No person shall operate a vessel on any waters of this state towing a person or persons on water skis, an aquaplane, or a similar device nor shall any person engage in water skiing, aquaplaning, or other similar activity at any time between the hours from sunset to sunrise, except that those hours do not apply to those waters of this state as to which prohibited hours for those activities are fixed by local ordinances, laws, or regulations enacted pursuant to this chapter.

(c) Subdivisions (a) and (b) of this section do not apply to a performer engaged in a professional exhibition or a person or persons engaged in a regatta, vessel or water ski race, or other marine event authorized pursuant to Section 268.

(d) No person shall operate or manipulate any vessel, towrope, or other device by which the direction or location of water skis, an aquaplane, or a similar device may be affected or controlled so as to cause the water skis, aquaplane, or similar device, or any person thereon, to collide with, or strike against, any object or person. This subdivision does not apply to collisions of two or more persons on water skis, aquaplanes, or similar devices being towed by the same vessel.

(e) No person shall operate water skis, an aquaplane, or a similar device so as to endanger the life, limb, or property of any person.

(Amended by Stats. 1987, Ch. 745, Sec. 10.)



658.3

(a) A person shall not operate a motorboat, sailboat, or vessel that is 26 feet or less in length, unless every person on board who is under 13 years of age is wearing a United States Coast Guard-approved wearable personal flotation device used in accordance with approval labels and manufacturer’s instructions while that motorboat, sailboat, or vessel is underway.

(b) Subdivision (a) does not apply to a person operating a sailboat on which a person who is under 13 years of age is restrained by a harness tethered to the vessel, or to a person operating a vessel on which a person who is under 13 years of age is in an enclosed cabin.

(c) A person on board a personal watercraft or a person being towed behind a vessel on water skis, an aquaplane, or similar device, except for an underwater maneuvering device intended for use by a submerged swimmer, shall wear a United States Coast Guard-approved wearable personal flotation device used in accordance with approval labels and manufacturer’s instructions. An underwater maneuvering device is a towed or self-powered apparatus that a person can pilot through diving, turning, and surfacing maneuvers that is designed for underwater use.

(1) This subdivision does not apply to a person aboard a personal watercraft or a person being towed behind a vessel on water skis, if that person is a performer engaged in a professional exhibition, or preparing to participate or participating with authorization pursuant to a United States Coast Guard permit or other permit granted pursuant to subdivision (a) of Section 268 in an official regatta, marine parade, tournament, or exhibition.

(2) In lieu of wearing a United States Coast Guard-approved wearable personal flotation device as described in this subdivision, a person engaged in slalom skiing on a marked course or a person engaged in barefoot, jump, or trick waterskiing may elect to wear a wetsuit designed for the activity and labeled by the manufacturer as a water ski wetsuit. A United States Coast Guard-approved personal flotation device as described in this subdivision shall be carried in the tow vessel for each skier electing to wear a water ski wetsuit pursuant to this paragraph.

(d) The requirements set forth in subdivisions (a) and (c) do not apply to a person 13 years of age or older operating a motorboat, sailboat, or vessel if the vessel is engaged in an emergency rescue situation.

(e) The following definitions govern the construction of this section:

(1) “Enclosed cabin” means a space on board a vessel that is surrounded by bulkheads and covered by a roof.

(2) “Operate a motorboat, sailboat, or vessel” means to be in control or in charge of a motorboat, sailboat, or vessel while it is underway.

(3) “Underway” means all times except when the motorboat, sailboat, or vessel is anchored, moored, or aground.

(f) A violation of this section is an infraction punishable as provided in subdivision (a) of Section 668.

(Amended by Stats. 2013, Ch. 256, Sec. 2. Effective January 1, 2014.)



658.5

(a) Except as provided in subdivision (b), no person under 16 years of age shall operate a vessel powered by a motor of greater than 15 horsepower, except for a vessel that does not exceed 30 feet in length and is designed to use wind as its principal source of propulsion, or a dinghy used directly between a moored vessel and the shoreline or between a moored vessel and another moored vessel.

(b) Except as provided in subdivision (a), no person 12, 13, 14, or 15 years of age shall operate a vessel powered by a motor of greater than 15 horsepower, or a vessel that exceeds 30 feet in length and is designed to use wind as its principal source of propulsion, unless the person is accompanied in the vessel by a person who is at least 18 years of age and who is attentive and supervising the operation of the vessel.

(c) Subdivisions (a) and (b) do not apply to any of the following:

(1) A person who operates a vessel as a performer in a professional exhibition.

(2) A person engaged in an organized regatta, vessel race, or water ski race.

(3) A person engaged in a marine event authorized pursuant to Section 268.

(d) Any person who violates this section, and any person who permits any other person under 16 years of age to operate a vessel in violation of this section, is guilty of an infraction.

(Repealed and added by Stats. 1997, Ch. 747, Sec. 2. Effective January 1, 1998.)



658.7

(a) Failure of the operator of a vessel involved in towing a skier to display or cause to be displayed a ski flag, as described in subdivision (a) of Section 7009 of Title 14 of the California Code of Regulations, to indicate any of the following conditions, is an infraction punishable by a fine not exceeding fifteen dollars ($15):

(1) A downed skier.

(2) A skier in the water preparing to ski.

(3) A ski line extended from the vessel.

(4) A ski in the water in the vicinity of the vessel.

(b) Subdivision (a) does not apply to a performer engaged in a professional exhibition or a person engaged in a regatta, vessel or water ski race or competition, or other marine event authorized pursuant to Section 268.

(Added by Stats. 1990, Ch. 751, Sec. 1.)



659

The department may make rules and regulations for the uniform navigational marking of the waters of this state. Such rules and regulations shall not be in conflict with markings prescribed by the United States Coast Guard. No city, county, or person shall mark the waters of this state in any manner in conflict with the markings prescribed by the department.

(Amended by Stats. 1970, Ch. 1428.)



660

(a) Any ordinance, law, regulation, or rule relating to vessels, which is adopted pursuant to provisions of law other than this chapter by any entity other than the department, including, but not limited to, any county, city, port authority, district, or any state agency other than the department, shall, notwithstanding any other provision of law, pertain only to time-of-day restrictions, speed zones, special-use areas, and sanitation and pollution control, and the measure shall not conflict with this chapter or the regulations adopted by the department. Except as provided in subdivision (c), any measure relating to boats or vessels adopted by any governmental entity other than the department shall be submitted to the department prior to adoption and at least 30 days prior to the effective date thereof.

(b) The department may make special rules and regulations governing the use of boats or vessels on any body of water within the territorial limits of two or more counties, cities, or other political subdivisions if no special rules or regulations exist or if the department determines that the local laws regulating the use of boats or vessels on that body of water are not uniform and that uniformity is practicable and necessary.

(c) (1) Any entity, including, but not limited to, any county, city, port authority, district, or state agency, otherwise authorized by law to adopt measures governing the use and equipment, and matters relating thereto, of boats or vessels, may adopt emergency rules and regulations that are not in conflict with the general laws of the state relating to boats and vessels using any waters within the jurisdiction of the entity if those emergency rules and regulations are required to ensure the safety of persons and property because of disaster or other public calamity.

(2) The emergency rules and regulations adopted under paragraph (1) shall become effective immediately upon adoption and may remain in effect for not to exceed 60 days thereafter. The emergency rules and regulations shall be submitted to the department on or before their adoption.

(3) After submission of emergency rules and regulations adopted pursuant to paragraph (1) to the department, the department may authorize the adopting entity to make the emergency rules and regulations effective for the period of time greater than 60 days that is necessary in view of the disaster or circumstances.

(Amended by Stats. 2004, Ch. 501, Sec. 1. Effective January 1, 2005.)



661

(a) Every owner of an undocumented vessel numbered under this code is liable and responsible for the death of or injury to person or property resulting from negligence in the operation of such vessel, in the business of the owner or otherwise, by any person using and operating the same with the permission, express or implied, of the owner, and the negligence of such person shall be imputed to the owner for all purposes of civil damage. It shall be presumed that such vessel is being operated with the knowledge and consent of the owner if at the time of the injury, death or damage it is under the control of his or her spouse, father, mother, brother, sister, son, daughter, or other immediate member of the owner’s family. Nothing contained in this chapter shall be construed to relieve any person from any liability which he would otherwise have, but nothing contained in this chapter shall be construed to authorize or permit any recovery in excess of injury or damage actually incurred.

(b) The liability of an owner for imputed negligence imposed by this section and not arising through the relationship of principal and agent or master and servant is limited to the amount of ten thousand dollars ($10,000) for the death of or injury to one person in any one accident and, subject to the limit as to one person, is limited to the amount of twenty thousand dollars ($20,000) for the death of or injury to more than one person in any one accident and is limited to the amount of ten thousand dollars ($10,000) for damage to property of others in any one accident.

(c) In any action against an owner on account of imputed negligence as imposed by this section the operator of the vessel whose negligence is imputed to the owner shall be made a party defendant if personal service of process can be had upon the operator within this State. Upon recovery of judgment, recourse shall first be had against the property of the operator so served.

(d) If there is recovery under this section against an owner based on imputed negligence, the owner is subrogated to all the rights of the person injured or whose property has been injured and may recover from the operator the total amount of any judgment and costs recovered against the owner.

(e) If the bailee of an owner with the permission, expressed or implied, of the owner permits another to operate the vessel of the owner, then the bailee and such operator shall both be deemed operators of the vessel of the owner within the meaning of subdivisions (c) and (d) of this section.

(f) Where two or more persons are injured or killed in one accident, the owner may settle and pay any bona fide claims for damages arising out of personal injuries or death, whether reduced to judgment or not, and the payments shall diminish to the extent thereof the owner’s total liability on account of the accident. Payments aggregating the full sum of twenty thousand dollars ($20,000) shall extinguish all liability of the owner for death or personal injury arising out of the accident which exists by reason of imputed negligence, pursuant to this section, and did not arise through the negligence of the owner nor through the relationship of principal and agent or master and servant.

(g) If a vessel is sold under a contract of conditional sale whereby the title to such vessel remains in the vendor, such vendor or his assignee shall not be deemed an owner within the provisions of this section relating to imputed negligence, but the vendee or his assignee shall be deemed the owner notwithstanding the terms of such contract, until the vendor or his assignee retakes possession of the vessel. A chattel mortgagee of a vessel out of possession is not an owner within the provisions of this section relating to imputed negligence.

(h) No action based on imputed negligence under this section shall abate by reason of the death of any injured person or of any person liable or responsible under the provisions of this section. In any action for physical injury based on imputed negligence under this section by the executor, administrator, or personal representative of any deceased person, the damages recoverable shall be the same as those recoverable under Section 956 of the Civil Code.

(Repealed and added by Stats. 1961, Ch. 2132.)



662

A copy of the ordinances or local laws adopted pursuant to this chapter, and of any amendments thereto, shall be filed in the office of the department.

(Added by Stats. 1959, Ch. 1454.)



663

Every peace officer of this state or of any city, county, city and county, or other political subdivision of the state shall enforce this chapter and any regulations adopted by the department pursuant to this chapter and in the exercise of that duty shall have the authority to stop and board any vessel subject to this chapter, where the peace officer has probable cause to believe that a violation of state law or regulations or local ordinance exists.

(Amended by Stats. 1987, Ch. 745, Sec. 11.)



663.1

Notwithstanding any other provision of law, a peace officer may, without a warrant, arrest a person who is involved in an accident in the waters of this state involving a vessel when the officer has reasonable cause to believe that the person had been operating the vessel while under the influence of an alcoholic beverage or any drug, or under the combined influence of an alcoholic beverage and any drug.

(Added by Stats. 1986, Ch. 877, Sec. 7.)



663.5

Within the territorial limits of a county, city, or district, a harbor policeman regularly employed and paid as such by the county, city, or district shall also enforce the provisions of this chapter and any rules or regulations adopted by the department pursuant to this chapter and the provisions of Chapter 2 (commencing with Section 9850) of Division 3.5 of the Vehicle Code.

In the exercise of his duties, a harbor policeman shall have the authority to stop any vessel subject to this chapter and to issue written notices to appear in court pursuant to Section 664. As used in Section 664, the term “officer” shall include a harbor policeman regularly employed and paid as such by a county, city, or district.

Every harbor policeman who is on duty for the purpose of enforcing the provisions of this chapter, and the rules and regulations adopted by the department pursuant to this chapter, shall wear a full distinctive uniform, and, if he uses a vessel, the vessel shall be painted a distinctive color and appropriately marked as specified by the department to identify it as a harbor police vessel.

(Amended by Stats. 1970, Ch. 1544.)



663.6

Every vessel subject to this chapter, if under way and lawfully ordered to stop and lie to by a peace officer or harbor policeman authorized to enforce the provisions of this chapter who is either in a uniform of a law enforcement agency or the harbor police or in a vessel that is distinctly marked as belonging to a law enforcement agency or to the harbor police, shall stop immediately and lie to, or shall maneuver in such a way as to permit the peace officer or harbor police vessel to come alongside.

(Added by Stats. 1972, Ch. 454.)



663.7

(a) Each county of the state is entitled to receive state financial aid for boating safety and enforcement programs on waters under its jurisdiction as provided in this section. A boating safety and enforcement program, as used in this section, includes search and rescue operations, recovery of drowned bodies, enforcement of state and local measures for regulation of boating activities, inspection of vessels, and supervision of organized water events.

(b) A public agency within a county and the Department of Parks and Recreation are entitled to receive aid for boating safety and enforcement programs on waters under their jurisdiction through the county in which it lies, and that aid shall be counted as aid to the county; except that aid provided under subdivision (h) for boating safety and enforcement programs of the Department of Parks and Recreation for waters under its jurisdiction shall not be counted as aid to a county.

(c) (1) Of the funds appropriated for boating safety and enforcement programs pursuant to Section 85.2, the department shall adopt and utilize a formula that first allocates funds to counties so that no county receives less than the amount it was allocated in the 1996–97 fiscal year, unless the county’s program is reduced, or the county does not meet the eligibility requirements of this section. If the total amount of money in the Harbors and Watercraft Revolving Fund is less than the amount available for the 1996–97 fiscal year, the funds allocated to each county shall be reduced in proportion to the reduction in the overall fund relative to the 1996–97 fiscal year.

(2) Second, from funds remaining, the department shall allocate funds to eligible counties which have submitted a grant application pursuant to subdivision (i) but which do not receive an allocation pursuant to paragraph (1).

(3) The funds allocated pursuant to paragraph (1) shall not be greater in total amount than 50 percent of the funds appropriated for boating safety programs, unless the department determines that an amount greater than 50 percent is needed to meet the minimum allocation requirements set forth in paragraph (1).

(d) The amount of aid for which a county or a public agency within a county is eligible under this section shall not exceed the total cost of its boating safety and enforcement program. Notwithstanding paragraph (1) of subdivision (c), no county shall receive an amount greater than 20 percent of the total funds appropriated to all counties for boating safety and enforcement programs in any fiscal year. Notwithstanding any other provision of this section, any county that receives a boating safety and enforcement allocation during the 1997–98 fiscal year as a result of a prior appropriation shall not receive an additional allocation for the 1997–98 fiscal year pursuant to this section.

(e) The department shall not allocate funds to any county or a public agency within a county unless the department receives a resolution adopted annually by the board of supervisors authorizing the county to participate in the program and certifying that the county will expend for boating safety programs during that year not less than an amount equal to 100 percent of the amount received by the county from personal property taxes on vessels. The money allocated to a county pursuant to subdivision (a) shall be used only for boating safety and enforcement programs, as specified in subdivision (a), that are conducted in that county.

(f) Any county that receives an allocation of funds pursuant to subdivision (c) shall submit a report to the department on or before 60 days after the end of the fiscal year that provides all of the following:

(1) The purpose for which funds received in the immediately preceding fiscal year were spent.

(2) The total amount expended on boating safety and enforcement programs in the immediately preceding fiscal year.

(3) All pertinent boating safety and enforcement and accident statistics from the immediately preceding fiscal year.

(4) All other data that may be required by the department relating to improved boating safety in California.

(g) The department shall provide in its biennial report to the Legislature a summary of boating safety activities undertaken by the counties receiving financial aid from the department in the immediately preceding two fiscal years along with a summary of the information received pursuant to subdivision (f).

(h) Aid for boating safety and enforcement programs shall be made available to the Department of Parks and Recreation for waters under its jurisdiction in accordance with a boat entry unit cost factor derived by dividing the most recent annual boat entry count into the maximum amount available and appropriated for those programs in the 1969–70 fiscal year. Budgets for those programs shall be estimated for each fiscal year and adjustments shall be made thereto for the previous year in accordance with the actual boat entry count as it becomes available multiplied by the boat entry unit cost factor. The amount thus determined shall be available to the Department of Parks and Recreation from the Harbors and Watercraft Revolving Fund.

(i) Entities or agencies desiring aid under this section shall submit grant applications to the department at least six months prior to the period for which aid is required. Grant applications shall be in the form and contain the information that the department may require.

(j) Within 60 days after the close of any period for which aid is received, the entity or agency shall submit to the department a statement of the expenditures actually incurred, in the form and containing the information that the department may require.

(k) The department shall be responsible for the administration of this section, and may adopt rules and regulations that may be necessary to carry out its provisions. The department shall make periodic evaluations of the effectiveness of programs receiving aid under this section.

(Amended by Stats. 1996, Ch. 971, Sec. 2.5. Effective January 1, 1997.)



664

(a) When any person is arrested for a violation of this chapter or any regulation adopted by the department pursuant to this chapter or any ordinance or local law relating to the operation and equipment of vessels, and that person is not immediately taken before a magistrate, the arresting officer shall prepare in duplicate a written notice to appear in court, containing the name and address of that person, the offense charged, and the time and place where and when that person shall appear in court.

(b) The time specified in the notice to appear must be at least five days after the arrest.

(c) The place specified in the notice to appear shall be any of the following:

(1) Before a superior court judge who is within the county in which the offense charged is alleged to have been committed and who is nearest and most accessible to the place where the arrest is made.

(2) Upon demand of the person arrested, before a superior court judge at the county seat of the county in which the offense is alleged to have been committed.

(3) Before an officer authorized by the county, city, or city and county, to receive a deposit of bail.

(4) Before a superior court judge within 50 miles by the nearest road to the place of the alleged offense and whose county contains any portion of the body of water upon which the offense charged is alleged to have been committed.

(d) The officer shall deliver one copy of the notice to appear to the arrested person and the arrested person in order to secure release must give a written promise so to appear in court by signing the duplicate notice which shall be retained by the officer. Thereupon the arresting officer shall forthwith release the person arrested from custody.

(e) The officer shall, as soon as practicable, file the duplicate notice with the magistrate specified therein. Thereupon the magistrate shall fix the amount of bail which in the magistrate’s judgment, in accordance with the provisions of Section 1275 of the Penal Code, will be reasonable and sufficient for the appearance of the defendant and shall indorse upon the notice a statement signed by the defendant in the form set forth in Section 815a of the Penal Code. The defendant may, prior to the date upon which the defendant promised to appear in court, deposit with the magistrate the amount of bail thus set. Thereafter, at the time when the case is called for arraignment before the magistrate, if the defendant shall not appear, either in person or by counsel, the magistrate may declare the bail forfeited, and may in the magistrate’s discretion order that no further proceedings shall be had in the case.

Upon the making of any order that no further proceedings be had, all sums deposited as bail shall forthwith be paid into the county treasury for distribution pursuant to Section 1463 of the Penal Code.

(f) No warrant shall issue on any charge for the arrest of a person who has given a written promise to appear in court, unless and until the person has violated that promise or has failed to deposit bail, to appear for arraignment, trial or judgment, or to comply with the terms and provisions of the judgment, as required by law.

(Amended by Stats. 2003, Ch. 449, Sec. 22. Effective January 1, 2004.)



665

Any person willfully violating his written promise to appear in court is guilty of a misdemeanor regardless of the disposition of the charge upon which he was originally arrested.

(Added by Stats. 1959, Ch. 1454.)



666

When a person signs a written promise to appear at the time and place specified in the written promise to appear and has not posted bail as provided in Section 664, the magistrate shall issue and have delivered for execution a warrant for his arrest within twenty (20) days after his failure to appear as promised, or if such person promises to appear before an officer authorized to accept bail other than a magistrate and fails to do so on or before the date which he promised to appear, then, within twenty (20) days after the delivery of such written promise to appear by the officer to a magistrate having jurisdiction over the offense.

When such person violates his promise to appear before an officer authorized to receive bail other than a magistrate, the officer shall immediately deliver to the magistrate having jurisdiction over the offense charged the written promise to appear and the complaint, if any, filed by the arresting officer.

(Added by Stats. 1959, Ch. 1454.)



667

In addition to any other court which may be a proper place of trial, any superior court location where cases of that type are tried, within 50 miles by the nearest road to the place of the alleged offense, shall be a proper place of trial of any person on a charge of violation of this chapter or any regulation adopted by the department pursuant to this chapter or any ordinance or local law relating to the operation and equipment of vessels if the county in which the court is located includes any portion of the body of water upon which the offense charged is alleged to have been committed.

(Amended by Stats. 2003, Ch. 449, Sec. 23. Effective January 1, 2004.)



668

(a) Any person who violates subdivision (c) of Section 652, Section 654, 654.05, 654.06, 655.7, 658.3, 659, 673, 674, or 754, or any regulations adopted pursuant thereto, or any regulation adopted pursuant to Section 655.3 relating to vessel equipment requirements, is guilty of an infraction, punishable by a fine of not more than two hundred fifty dollars ($250).

(b) (1) (A) Except as provided in subdivision (a), any person who violates any regulation adopted pursuant to Section 655.3 is guilty of a misdemeanor and shall be punished by a fine of not more than one hundred dollars ($100) or imprisonment in a county jail for not more than five days, or by both that fine and imprisonment, for each violation.

(B) Notwithstanding subparagraph (A), any person who violates subdivision (b) of Section 6695 of Article 5 of Chapter 1 of Division 4 of Title 14 of the California Code of Regulations relating to blinding lights, is guilty of an infraction, punishable by a fine of not more than one hundred dollars ($100).

(C) Notwithstanding subparagraph (A), any person who violates Section 6600.1 of Article 5 of Chapter 1 of Division 4 of Title 14 of the California Code of Regulations, by violating United States Coast Guard Navigation Rule 20, relating to navigation lights, is guilty of an infraction, punishable by a fine of not more than one hundred dollars ($100).

(2) Any person who violates subdivision (a) or (b) of Section 658 is guilty of an infraction and shall be punished by a fine of not more than two hundred dollars ($200) for each violation.

(3) (A) Any person who violates subdivision (d) of Section 652, subdivision (a) of Section 655, Section 655.05, 656, or 656.1, subdivision (d) or (e) of Section 658, Section 663.6 or 665, or any rules and regulations adopted pursuant to subdivision (b) or (c) of Section 660, is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisonment in a county jail for not more than six months, or by both that fine and imprisonment, for each violation.

(B) Notwithstanding subparagraph (A), any person who violates subdivision (a) of Section 655 by violating subdivision (a) of Section 6697 of Article 5 of Chapter 1 of Division 4 of Title 14 of the California Code of Regulations, relating to riding on the bow, gunwale, or transom of a vessel propelled by machinery is guilty of an infraction, punishable by a fine of not more than two hundred fifty dollars ($250).

(4) Any person who violates Section 652.5 is guilty of an infraction, punishable by a fine of not more than one hundred dollars ($100).

(5) Any person who violates Section 655.2, or any regulation adopted pursuant thereto, is guilty of an infraction, punishable by a fine of not more than one hundred dollars ($100).

(c) (1) Any person convicted of a violation of Section 656.2 or 656.3 shall be punished by a fine of not less than one thousand dollars ($1,000) or more than ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or by both that fine and imprisonment.

(2) In imposing the minimum fine required by this subdivision, the court shall take into consideration the defendant’s ability to pay the fine and, in the interest of justice for reasons stated in the record, may reduce the amount of that minimum fine to less than the amount otherwise required by this subdivision.

(d) Any person convicted of a violation of Section 658.5 shall be punished by a fine of not more than one hundred dollars ($100).

(e) Any person convicted of a first violation of subdivision (b), (c), (d), or (e) of Section 655, or of a violation of Section 655.4, shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisonment in a county jail for not more than six months, or by both that fine and imprisonment. If probation is granted, the court, as a condition of probation, may require the person to participate in, and successfully complete, an alcohol or drug education, training, or treatment program, in addition to imposing any penalties required by this code. In order to enable all persons to participate in licensed programs, every person referred to a program licensed pursuant to Section 11836 of the Health and Safety Code shall pay that program’s costs commensurate with that person’s ability to pay as determined by Section 11837.4 of the Health and Safety Code.

(f) Any person convicted of a second or subsequent violation of subdivision (b), (c), (d), or (e) of Section 655 within seven years of the first conviction of any of those subdivisions or subdivision (f) of Section 655, or any person convicted of a violation of subdivision (b), (c), (d), or (e) of Section 655 within seven years of a separate conviction of subdivision (a) or (b) of Section 192.5 of the Penal Code, or a separate conviction of Section 23152 or 23153 of the Vehicle Code or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, when the separate conviction resulted from the operation of a motor vehicle, shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment. If probation is granted, the court, as a condition of probation, may require the person to do either of the following, if available in the county of the person’s residence or employment:

(1) Participate, for at least 18 months subsequent to the underlying conviction and in a manner satisfactory to the court, in a program licensed pursuant to Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code, as designated by the court. In order to enable all required persons to participate, each person shall pay the program costs commensurate with the person’s ability to pay as determined pursuant to Section 11837.4 of the Health and Safety Code.

(2) Participate, for at least 30 months subsequent to the underlying conviction and in a manner satisfactory to the court, in a program licensed pursuant to Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code. A person ordered to treatment pursuant to this paragraph shall apply to the court or to a board of review, as designated by the court, at the conclusion of the program to obtain the court’s order of satisfaction. Only upon the granting of that order of satisfaction by the court may the program issue its certificate of successful completion. A failure to obtain an order of satisfaction at the conclusion of the program is a violation of probation. In order to enable all required persons to participate, each person shall pay the program costs commensurate with the person’s ability to pay as determined pursuant to Section 11837.4 of the Health and Safety Code. No condition of probation required pursuant to this paragraph is a basis for reducing any other probation requirement.

(g) Any person convicted of a violation of subdivision (f) of Section 655 shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not less than 90 days or more than one year, and by a fine of not less than two hundred fifty dollars ($250) or more than five thousand dollars ($5,000). If probation is granted, the court, as a condition of probation, may require the person to participate in, and successfully complete, a program licensed pursuant to Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code, if available in the person’s county of residence or employment, as designated by the court. In order to enable all required persons to participate, each person shall pay the program costs commensurate with the person’s ability to pay as determined pursuant to Section 11837.4 of the Health and Safety Code.

(h) (1) If any person is convicted of a violation of subdivision (f) of Section 655 within seven years of a separate conviction of a violation of subdivision (b), (c), (d), or (e) of Section 655 and is granted probation, the court shall impose as a condition of probation that the person be confined in a county jail for not less than five days or more than one year and pay a fine of not less than two hundred fifty dollars ($250) or more than five thousand dollars ($5,000).

(2) If any person is convicted of a violation of subdivision (f) of Section 655 within seven years of a separate conviction of a violation of subdivision (f) of Section 655, of subdivision (a) or (b) of Section 192.5 of the Penal Code, or Section 23152 or 23153 of the Vehicle Code, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, when the separate conviction resulted from the operation of a motor vehicle, and is granted probation, the court shall impose as a condition of probation that the person be confined in a county jail for not less than 90 days or more than one year, and pay a fine of not less than two hundred fifty dollars ($250) or more than five thousand dollars ($5,000), and the court, as a condition of probation, may order that the person participate in a manner satisfactory to the court, in a program licensed pursuant to Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code, if available in the county of the person’s residence or employment. In order to enable all required persons to participate, each person shall pay the program costs commensurate with the person’s ability to pay as determined pursuant to Section 11837.4 of the Health and Safety Code.

(i) The court shall not absolve a person who is convicted of a violation of subdivision (f) of Section 655 within seven years of a separate conviction of a violation of subdivision (b), (c), (d), (e), or (f) of Section 655, of subdivision (a) or (b) of Section 192.5 of the Penal Code, or Section 23152 or 23153 of the Vehicle Code, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, when the separate conviction resulted from the operation of a motor vehicle, from the minimum time in confinement provided in this section and a fine of at least two hundred fifty dollars ($250), except as provided in subdivision (h).

(j) Except in unusual cases where the interests of justice demand an exception, the court shall not strike a separate conviction of an offense under subdivision (b), (c), (d), (e), or (f) of Section 655 or of subdivision (a) or (b) of Section 192.5 of the Penal Code, or Section 23152 or 23153 of the Vehicle Code, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, when the separate conviction resulted from the operation of a motor vehicle, for purposes of sentencing in order to avoid imposing, as part of the sentence or as a term of probation, the minimum time in confinement and the minimum fine, as provided in this section. When a separate conviction is stricken by the court for purposes of sentencing, the court shall specify the reason or reasons for the striking order. On appeal by the people from an order striking a separate conviction, it shall be conclusively presumed that the order was made only for the reasons specified in the order, and the order shall be reversed if there is no substantial basis in the record for any of those reasons.

(k) A person who flees the scene of the crime after committing a violation of subdivision (a), (b), or (c) of Section 192.5 of the Penal Code shall be subject to subdivision (c) of Section 20001 of the Vehicle Code.

(l) Any person who violates Section 654.3 is guilty of an infraction punishable by a fine of not more than five hundred dollars ($500) for each separate violation.

(Amended by Stats. 2014, Ch. 67, Sec. 3. Effective January 1, 2015.)



668.1

(a) A person convicted of a violation of subdivision (a), (b), (c), (d), (e), or (f) of Section 655, or of Section 655.2, 655.6, 655.7, 658, or 658.5, or of subdivision (a) or (b) of Section 681, or of Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, or of the federal rules of the road and pilot rules, not including equipment requirements, incorporated by reference in Section 6600.1 of Title 14 of the California Code of Regulations, or found by a court to have performed any of the acts described in Section 6697 of Title 14 of the California Code of Regulations, pertaining to a mechanically propelled vessel but not to manipulating any water skis, an aquaplane, or similar device, when the conviction resulted from the operation of a vessel, shall be ordered by the court to complete and pass a boating safety course approved by the department pursuant to Section 668.3.

(b) A person who has been ordered by the court to complete and pass a boating safety course pursuant to this section shall submit to the court proof of completion and passage of the course within seven months of the time of his or her conviction. The proof shall be in a form that has been approved by the department and that provides for the ability to submit the form to the court through the United States Postal Service. If the person who has been required to complete and pass a boating safety course is under 18 years of age, the court may require that the person obtain parental consent to enroll in the course. If the person does not complete and pass the boating safety course, the court may extend the period for completion or impose another penalty as prescribed by statute.

(c) The department shall adopt regulations to carry out this section, including approval of boating safety education courses, as specified in Section 668.3, prescribing the forms for proof of completion and passage, approval of testing to indicate appropriate mastery of the course subject matter, and setting forth any fees to be charged to course participants, which fees shall not exceed the expenses associated with providing the course.

(Amended by Stats. 2009, Ch. 610, Sec. 35. Effective January 1, 2010.)



668.2

The department may grant funds from the Harbors and Watercraft Revolving Fund to local public agencies, nonprofit organizations, and colleges and universities for scholarship funding relating to boating safety education, to finance the purchase of vessels and related safety equipment for use in boating safety education classes, and to provide voluntary personal watercraft education course materials developed by the department pursuant to subdivision (b) of Section 668.3 in those situations where the department determines the course would not otherwise be available to a significant number of personal watercraft operators. The department shall adopt regulations necessary to implement this section.

(Amended by Stats. 2000, Ch. 396, Sec. 3. Effective January 1, 2001.)



668.3

(a) For the purposes of Section 668.1, the department shall approve boating safety courses that it determines provides the course taker with information that effectively educates the course taker as to the basic rules of California waterways, the proper and safe manner to operate recreational vessels, and actions that can be taken to avoid boating-related environmental pollution.

(b) The department shall develop a personal watercraft education course that provides the course taker with information that effectively educates the course taker as to the basic rules of California waterways, the proper and safe manner to operate personal watercraft, and actions that can be taken to avoid personal watercraft-related environmental pollution. The course shall be voluntary and shall be made available to groups, individuals, and clubs. The course shall be made available on the department’s website and may be made available in other formats, as determined by the department. The department shall consult with the California State Sheriff’s Association in developing the course and making it available on the Internet.

(Added by Stats. 2000, Ch. 396, Sec. 4. Effective January 1, 2001.)



669

The regulations adopted by the department pursuant to this chapter shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1982, Ch. 454, Sec. 90.)



673

The owner of a boat livery shall cause to be kept a record of the name and address of the person or persons hiring any boat or vessel subject to this code, the registered identification number of such vessel, the departure date and time, and the expected time of return. The record shall be preserved for at least six months.

(Amended by Stats. 1976, Ch. 744.)



674

Neither the owner of a boat livery nor his agent or employees shall permit any vessel to be delivered to a renter unless it shall have been provided, either by the owner or renter, with the equipment required pursuant to the applicable laws and regulations.

(Added by Stats. 1969, Ch. 145.)






ARTICLE 1.3 - Quagga and Zebra Mussel Infestation Prevention Fee

675

(a) In addition to the fees imposed pursuant to paragraphs (1) and (2) of subdivision (b) of Section 9853 or Section 9860 of the Vehicle Code, there shall also be imposed an additional quagga and zebra mussel infestation prevention fee in an amount to be determined by the department as follows:

(1) The additional prevention fee imposed with the registration fee collected pursuant to paragraph (1) of subdivision (b) of Section 9853 of the Vehicle Code shall be not more than ten dollars ($10).

(2) The additional prevention fee imposed with the registration fee collected pursuant to paragraph (2) of subdivision (b) of Section 9853 of the Vehicle Code shall be not more than twenty dollars ($20).

(3) The additional prevention fee imposed with the registration fee collected pursuant to Section 9860 of the Vehicle Code shall be not more than twenty dollars ($20).

(b) In determining the amount of the fee imposed pursuant to this subdivision, the department shall establish, and consult with, a technical advisory group consisting of interested persons, including, but not limited to, recreational boating and reservoir operation representatives. The members of the advisory group shall be appointed by the director.

(c) The department shall adopt an emergency regulation to prescribe procedures for the collection and use of the quagga and zebra mussel infestation prevention fee for the purposes of this article. The emergency regulations shall include rules for administering the grants awarded pursuant to Section 676.

(d) All revenues collected from the fee shall be deposited into the Harbors and Watercraft Revolving Fund, and shall be expended solely for the purposes set forth in Section 676.

(e) The fee established by this section shall not apply to vessels that are used exclusively in marine waters.

(Added by Stats. 2012, Ch. 485, Sec. 2. Effective January 1, 2013.)



676

(a) All moneys deposited in the Harbors and Watercraft Revolving Fund pursuant to Section 675 shall be available, upon appropriation by the Legislature, for the following purposes:

(1) For reasonable costs incurred by the department associated with determining the prevention fee and adoption of regulations pursuant to Section 675, and with administering the grants pursuant to subdivision (b).

(2) (A) For reasonable costs, not to exceed 15 percent of the remaining revenues deposited into the fund, of the Department of Fish and Game for implementation of subparagraph (A) or (C) of paragraph (2) of, or paragraph (1) of, subdivision (a) of Section 2301 or Section 2302 of the Fish and Game Code in those areas of the state where a dreissenid mussel infestation prevention plan has not been implemented.

(B) The amount specified in subparagraph (A) is in addition to moneys available pursuant to subdivision (d) of Section 85.2.

(3) An amount not less than 85 percent of the remaining revenues deposited into the fund shall be made available for grants to entities subject to subdivision (a) of Section 2302 of the Fish and Game Code for the reasonable regulatory costs incident to the implementation of a dreissenid mussel infestation prevention plan implemented either before or after January 1, 2013, that is consistent with the requirements of Section 2302 of the Fish and Game Code.

(b) For the purposes of awarding grants pursuant to paragraph (3) of subdivision (a), the department shall do all of the following:

(1) Give priority to dreissenid mussel infestation prevention plans that are consistent with Section 2302 of the Fish and Game Code and that also include visual and manual inspection standards and other infestation prevention procedures consistent with either the Department of Fish and Game’s Invasive Mussel Guidebook for Recreational Water Managers and Users, dated September 2010, or the Natural Resource Agency’s Aquatic Invasive Species Management Plan, dated January 2008, or subsequently adopted guidebooks and management plans.

(2) Take into consideration the benefits of regional-scale dreissenid mussel infestation prevention plans.

(3) Take into consideration the unique economic, ecological, and recreational impacts to rural and urban reservoirs from dreissenid mussel infestation.

(c) For purposes of this article, reasonable regulatory costs include costs associated with the investigation and inspection of a conveyance for the presence of dreissenid mussels prior to contact with a reservoir, as defined in Section 6004.5 of the Water Code. None of the revenues collected pursuant to subdivision (a) of Section 675 shall be used for any purpose other than those explicitly authorized by this section.

(d) For the purposes of this section, conveyances include boats and other watercraft, and associated vehicles, containers, and trailers that may carry or contain adult or larval dreissenid mussels.

(e) As a condition of receiving grant funding pursuant to this section, an entity shall report to the department data, as deemed appropriate by the department, regarding dreissenid mussel prevention and inspection programs implemented with the funding.

(Added by Stats. 2012, Ch. 485, Sec. 2. Effective January 1, 2013.)



677

This article does not preempt a special district, city, county, or joint powers authority from adopting local regulations or ordinances related to the prevention and eradication of invasive aquatic species.

(Added by Stats. 2012, Ch. 485, Sec. 2. Effective January 1, 2013.)






ARTICLE 1.4 - Vessel Operators’ Education and Certification Cards

678

(a) On or before January 1, 2018, the division shall develop a vessel operator card to be issued pursuant to this article.

(b) The division shall issue, or cause to be issued, a vessel operator card to a person who provides the division with proof that the person has passed a vessel operator examination approved by the division or a vessel operator course that includes an examination and is approved by the division pursuant to Section 668.1 or 668.3.

(c) A vessel operator card shall be valid for the life of the person to whom it is issued.

(Added by Stats. 2014, Ch. 433, Sec. 1. Effective January 1, 2015.)



678.3

(a) (1) The division shall determine the fees required under this section in amounts sufficient to cover the reasonable costs of the development, establishment, and operation of the program. The fees shall not exceed those costs.

(2) The division shall charge a fee not to exceed thirty dollars ($30) for the initial vessel operator card issued pursuant to subdivision (b) of Section 678.

(3) The division shall charge a fee not to exceed ten dollars ($10) for a duplicate vessel operator card issued pursuant to subdivision (b) of Section 678.

(b) In determining the amount of the fees imposed pursuant to this section, the division shall establish, and consult with, a technical advisory group consisting of interested persons, including, but not limited to, representatives of the boating community. The director shall appoint the members of the advisory group.

(c) The fees collected pursuant to this section shall be deposited in the Vessel Operator Certification Account, which is hereby established within the Harbors and Watercraft Revolving Fund.

(d) The division may expend the moneys in the Vessel Operator Certification Account, upon appropriation by the Legislature, for purposes of implementing this article.

(Added by Stats. 2014, Ch. 433, Sec. 1. Effective January 1, 2015.)



678.5

(a) The division may develop and provide a vessel operator examination on the division’s Internet Web site. The division shall provide links from the division’s Internet Web site to other vessel operator examinations approved by the division that are available through a provider whose course has been approved by the National Association of State Boating Law Administrators.

(b) If the division contracts for the provision of vessel operator examination services with test vendors, the division shall conduct a formal competitive bid process and shall contract with more than one vendor for those services.

(c) A vessel operator examination developed or approved by the division shall be consistent with the National Association of State Boating Law Administrators’ National Boating Education Standards, as applicable to basic vessel operations, rules of navigation, and boating safety only.

(Added by Stats. 2014, Ch. 433, Sec. 1. Effective January 1, 2015.)



678.7

(a) An amount not to exceed four million dollars ($4,000,000) shall, upon appropriation in the annual Budget Act, be transferred from the Harbors and Watercraft Revolving Fund to the Vessel Operator Certification Account in the form of a loan to be used by the division to develop and establish the program under this article.

(b) The division shall repay the loan described in subdivision (a) from fees received pursuant to Section 678.3 within eight years of the effective date of this article.

(c) If the division has not repaid the loan within the time period specified in subdivision (b), the division shall notify the Joint Legislative Budget Committee.

(d) The loan shall not impair the intended expenditure purposes of the Harbors and Watercraft Revolving Fund.

(Added by Stats. 2014, Ch. 433, Sec. 1. Effective January 1, 2015.)



678.9

(a) On or before April 1, 2019, and on or before April 1 annually thereafter, the division shall prepare a report that includes all of the following information with respect to the prior calendar year:

(1) The total number of vessel operator cards issued pursuant to this article.

(2) The fees collected, and the costs incurred, by the division pursuant to this article.

(3) The correlation between vessel operator cards issued and the number of accidents, injuries, and fatalities related to the operation of vessels in the state that are reported pursuant to Section 656.

(4) The number of violations of this article reported to the division.

(b) The report shall be posted on the division’s Internet Web site.

(c) On or before April 1, 2023, and again on April 1, 2028, the report prepared by the division and posted on its Internet Web site shall include recommendations, developed by the division, in consultation with the technical advisory group established pursuant to subdivision (b) of Section 678.3, relating to any program changes to improve boater safety in California or, alternatively, reasons why the program should not be continued.

(Added by Stats. 2014, Ch. 433, Sec. 1. Effective January 1, 2015.)



678.11

(a) Subject to the schedule in subdivision (b), a person shall not operate on waters subject to the jurisdiction of the state a vessel that is propelled by an engine, regardless of whether the engine is the principal source of propulsion, unless the person has in his or her possession a vessel operator card issued by the division pursuant to subdivision (b) of Section 678.

(b) A person is subject to subdivision (a) according to the following schedule:

(1) On and after January 1, 2018: A person 20 years of age or younger.

(2) On and after January 1, 2019: A person 25 years of age or younger.

(3) On and after January 1, 2020: A person 35 years of age or younger.

(4) On and after January 1, 2021: A person 40 years of age or younger.

(5) On and after January 1, 2022: A person 45 years of age or younger.

(6) On and after January 1, 2023: A person 50 years of age or younger.

(7) On and after January 1, 2024: A person 60 years of age or younger.

(8) On and after January 1, 2025: All persons, regardless of age.

(c) This section does not apply to any of the following:

(1) A person who is a resident of another state or a foreign country who is operating a vessel and meets either of the following requirements:

(A) The person is temporarily using the waters of this state for a period not to exceed 60 days, and meets the applicable requirements, if any, of his or her state of residency.

(B) The person is temporarily using the waters of this state for a period not to exceed 90 days, and meets the applicable requirements, if any, of his or her country of residency.

(2) A person operating a vessel while under the direct supervision of a person 18 years of age or older who is in possession of a vessel operator card issued pursuant to subdivision (b) of Section 678 or who is not required to possess a vessel operator card pursuant to paragraph (6).

(3) A person operating a vessel in an organized regatta or vessel race, or water ski race.

(4) A person operating a rental vessel.

(5) A person who is in possession of a current commercial fishing license.

(6) A person who is in possession of a valid marine operator license, for the waters upon which the licensee is operating, issued by the United States Coast Guard, or who is in possession of a valid certificate issued pursuant to the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended.

(7) A person who has successfully completed a boating course approved by the Commission on Peace Officer Standards and Training.

(Added by Stats. 2014, Ch. 433, Sec. 1. Effective January 1, 2015.)



678.15

(a) A violation of this article is an infraction.

(b) A person convicted of an infraction for a violation of this article shall be punished as follows:

(1) For an initial conviction, by a fine of not more than one hundred dollars ($100).

(2) For a second conviction, by a fine of not more than two hundred fifty dollars ($250).

(3) For a third or subsequent conviction, by a fine of not more than five hundred dollars ($500).

(c) A fine imposed on a vessel operator pursuant to subdivision (b) shall be waived, if the vessel operator provides proof that he or she had a valid vessel operator card at the time of the citation.

(d) (1) In addition to the fines imposed by subdivision (b), the court shall order a person convicted of violating this article to complete and pass a boating safety course approved by the division pursuant to Section 668.3.

(2) If a person who is ordered to complete and pass a boating safety course pursuant to paragraph (1) is 18 years of age or younger, the court may require that person to obtain the consent of a parent or guardian to enroll in that course.

(3) A person who has been ordered by a court to complete a boating safety course pursuant to paragraph (1) shall submit to the court proof of completion and passage of the course within seven months of the date of his or her conviction. The proof shall be in a form that has been approved by the division and that is capable of being submitted to the court or a state or local agency approved by the division through the United States Postal Service or another certified means of transmission.

(Added by Stats. 2014, Ch. 433, Sec. 1. Effective January 1, 2015.)






ARTICLE 1.5 - Anthony Farr and Stacy Beckett Boating Safety Act of 2004

680

This act shall be known as the Anthony Farr and Stacy Beckett Boating Safety Act of 2004, and may be cited as Anthony and Stacy’s Law.

(Added by Stats. 2004, Ch. 565, Sec. 3. Effective January 1, 2005.)



681

(a) It is unlawful to operate a motorized vessel or have the engine of a motorized vessel run idle while an individual is teak surfing, platform dragging, or bodysurfing behind the motorized vessel.

(b) It is unlawful to operate a motorized vessel or have the engine of a motorized vessel run idle while an individual is occupying or holding onto the swim platform, swim deck, swim step, or swim ladder of the vessel.

(c) Subdivision (b) does not apply when an individual is occupying the swim platform, swim deck, swim step, or swim ladder for a very brief period of time while assisting with the docking or departure of the vessel, while exiting or entering the vessel, or while the vessel is engaged in law enforcement or emergency rescue activity.

(d) “Teak surfing” or “platform dragging” means holding onto the swim platform, swim deck, swim step, swim ladder, or any portion of the exterior of the transom of a motorized vessel for any amount of time while the motorized vessel is underway at any speed.

(e) “Bodysurfing” means swimming or floating on one’s stomach or on one’s back on or in the wake directly behind a motorized vessel that is underway.

(f) “Vessel” has the same meaning as set forth in subdivision (e) of Section 775.5.

(g) A violation of this section is an infraction punishable by a fine of up to one hundred dollars ($100). Nothing in this subdivision shall be considered in relation to a suspension, restriction, or delay of driving privileges, or in the determination of a violation point count as provided in Section 12810 of the Vehicle Code.

(Added by Stats. 2004, Ch. 565, Sec. 3. Effective January 1, 2005.)



682

All state-sponsored boating safety courses and all boating safety courses that require state approval by the Department of Boating and Waterways shall incorporate information about the dangers of being overcome by carbon monoxide poisoning at the stern of a motorized vessel and how to prevent that poisoning.

(Added by Stats. 2004, Ch. 565, Sec. 3. Effective January 1, 2005.)



683

(a) When a new or used motorized vessel is sold in California, the two carbon monoxide poisoning warning stickers developed by the Department of Boating and Waterways shall be placed on the motorized vessel. The smaller sticker shall be placed in the interior of the motorized vessel where it is immediately visible to the person operating the motorized vessel the larger sticker shall be placed facing out on the exterior of the stern or transom of the motorized vessel, unless the motorized vessel is inflatable and the sticker would not adhere to the surface of the stern.

(b) For a motorized vessel sold by a dealer, the dealer shall ensure that both warning stickers have been affixed prior to the completion of the transaction.

(c) For a motorized vessel sold by an individual, both stickers shall be included by the Department of Motor Vehicles in the new registration material provided to the new owner, and the new owner of the motorized vessel shall be notified that he or she is required to affix the smaller sticker in the interior of the motorized vessel where it is immediately visible to the operator of the motorized vessel and the larger sticker facing out on the exterior of the stern or transom of the motorized vessel, unless the motorized vessel is inflatable and the sticker would not adhere to the surface of the stern.

(d) A warning sticker already developed by the boating manufacturer may satisfy the requirements of this section if it has been approved in advance by the Department of Boating and Waterways.

(e) This section shall become operative on May 1, 2005.

(Added by Stats. 2004, Ch. 565, Sec. 3. Effective January 1, 2005. Section operative May 1, 2005, by its own provisions.)



684

(a) The Department of Motor Vehicles shall insert the Department of Boating and Waterways’ informational brochure and warning stickers about the dangers of carbon monoxide poisoning and boats into the registration renewal materials mailed by the Department of Motor Vehicles to vessel owners for two consecutive two-year registration cycles and, thereafter, upon the recommendation of the Director of Boating and Waterways. These materials shall instruct vessel owners to place the two stickers in the motorized vessel so that the smaller sticker is visible to the person operating the motorized vessel and the larger sticker is facing out on the exterior of the stern or transom of the motorized vessel, unless the motorized vessel is inflatable and the sticker would not adhere to the surface of the stern.

(b) This section shall become operative on May 1, 2005.

(Added by Stats. 2004, Ch. 565, Sec. 3. Effective January 1, 2005. Section operative May 1, 2005, by its own provisions.)



685

The Department of Boating and Waterways pursuant to subdivision (a) of Section 85.2 may use funds in the Harbors and Watercraft Revolving Fund, created pursuant to Section 85, to administer this chapter and to reimburse the Department of Motor Vehicles for its costs to administer this chapter.

(Added by Stats. 2004, Ch. 565, Sec. 3. Effective January 1, 2005.)






ARTICLE 2 - Yacht and Ship Brokers

700

This article shall be known and may be cited as the Yacht and Ship Brokers Act.

(Added by Stats. 1978, Ch. 453.)



701

Unless the context otherwise requires, the following definitions shall govern the construction of this article:

(a) “Broker” means a person who, except as otherwise excluded by Section 710, for compensation or in expectation of compensation, does, or negotiates to do, one or more of the following acts for another or others:

(1) Sells or offers to sell, buys or offers to buy, solicits or obtains listings of, or negotiates the purchase, sale, or exchange of yachts, and who does not own those yachts.

(2) Leases or rents, offers to lease or rent, places for rent, solicits a listing of a yacht for rent, or negotiates the sale, purchase, or exchange of a lease on a yacht, for a rental or lease period of more than 90 consecutive days to any one person or business during any 12-month period, and who does not own that yacht.

(b) “Salesman” refers to a natural person who, except as otherwise excluded by Section 710, for compensation or in expectation of compensation, is employed by a licensed broker to do one or more of the acts set forth in subdivision (a). The term includes “saleswoman” and “salesperson.”

(c) “Yacht” or “ship” refers to any vessel 16 feet or more in length and under 300 gross tons used for navigating in water and designed to be propelled by machinery or sail.

(Amended by Stats. 1996, Ch. 445, Sec. 1. Effective January 1, 1997.)



702

Except as otherwise provided by law, all records of the department relating to yacht brokers and yacht salesmen shall be open to inspection by the public during regular office hours.

(Added by Stats. 1978, Ch. 453.)



702.5

Any declaration, license, or other record electronically generated or transmitted pursuant to this article shall meet the requirements of a “record” under Title 2.5 (commencing with Section 1633.1) of Part 2 of Division 3 of the Civil Code.

(Added by Stats. 2000, Ch. 380, Sec. 1. Effective January 1, 2001.)



703

(a) The director may, in accordance with the State Civil Service Act (commencing with Section 18500 of the Government Code), select, employ, and fix the compensation of such employees as may be necessary properly to administer this article, provided that no employee of the department shall have an interest for financial or other personal gain in the business of a licensed broker as director, stockholder, officer, member, agent, salesman, or employee.

(b) The director may prescribe the duties of all employees.

(c) The director may regulate and control the issuance, denial, suspension, and revocation, both temporary and permanent, of the licenses issued under this article.

(d) The director may perform all other acts and duties necessary for the proper enforcement of this article.

(e) The director may institute proceedings in any court of competent jurisdiction to enforce the provisions of this article by injunction or otherwise.

(f) The director or any member of the department may administer oaths for the purpose of executing this article.

(g) The director may prescribe rules and regulations to carry this article into effect in accordance with Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code, and may authorize the department to establish branch offices in such other cities as may be necessary for the proper administration of this article.

(Added by Stats. 1978, Ch. 453.)



704

In accordance with the provisions of Section 82 of this code, the commission shall advise the department with respect to all matters relating to the administration of this act. The department shall submit any proposed regulations or changes in regulations pertaining to this act for review and comment by the commission prior to enactment.

(Added by Stats. 1978, Ch. 453.)



705

(a) The director may adopt a seal and such other device for use by the department as it may desire, which may be used to authenticate all papers and documents required by this article which are under the control of the department.

(b) Copies of all records and papers required by this article which are in the department’s office shall be received in evidence in all cases, when certified under the hand and seal of the department, equally and with like effect as the originals.

(Added by Stats. 1978, Ch. 453.)



706

The Attorney General shall act as the attorney for the department in all actions and proceedings pursuant to this article and shall render to the department opinions upon all questions of law arising under this article or in its administration.

(Added by Stats. 1978, Ch. 453.)



707

The division shall publish or cause to be published on or before July 1 of each year a directory of licensed brokers and salespersons and shall post the directory on its Internet Web site. The division may publish such additional information as it deems expedient and may also issue a periodical bulletin concerning affairs arising under the administration of this article.

(Amended by Stats. 2013, Ch. 425, Sec. 1. Effective January 1, 2014.)



708

(a) No person shall engage in the business of, act in the capacity of, advertise as, or assume to act as a broker or salesperson within this state without first obtaining a license under this article to do so.

(b) Only the person to whom a license is issued may perform or offer to perform any act subject to this article.

(c) No fictitious name shall be used by a broker in the conduct of any business for which a license is required under this article, unless a license bearing that fictitious name has been issued to the broker.

(d) The department shall not issue a license under a fictitious business name which is the same as or similar to the fictitious business name on a license previously issued and in effect.

(Amended by Stats. 1990, Ch. 561, Sec. 1.)



709

No licensed broker or licensed salesman shall practice any fraud or deceit or make any fraudulent or grossly negligent representation with respect to any act for which a license is required under this article.

(Amended by Stats. 1983, Ch. 630, Sec. 1.)



710

The definitions of “broker” and “salesperson,” as set forth in Section 701, do not include the following:

(a) A person who directly performs any act subject to this article with reference to a yacht owned by that person or, in the case of a corporation which, through its regular officers receiving no special compensation therefor, performs any act subject to this article with reference to the corporation’s yacht.

(b) Services rendered by an attorney at law in performing duties as an attorney at law.

(c) Any receiver, trustee in bankruptcy, or other person acting under the order of any court.

(d) Any transaction involving the sale of property subject to foreclosure of a security interest in a yacht which is conducted only by the holder of the security interest or by a person licensed pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code when liquidating repossessed collateral pursuant to the written request of the holder of the security interest.

(e) Any transaction involving the sale, lease, or rental of a yacht in excess of 300 gross tons or tenders thereof sold at the same time.

(f) Any transaction involving the sale, lease, or rental of a new yacht or ship.

(g) Any transaction in the regular course of business by a wholesale motor vehicle auction subject to regulation by the Department of Motor Vehicles.

(Amended by Stats. 1995, Ch. 526, Sec. 2. Effective January 1, 1996.)



711

No person engaged in the business or acting in the capacity of a licensed broker or salesman within this state shall bring or maintain any action in the courts of this state for the collection of compensation for the performance of any of the acts mentioned in this article without alleging and proving that he was a duly licensed broker or licensed salesman at the time the alleged cause of action arose.

(Added by Stats. 1978, Ch. 453.)



712

(a) No licensed broker shall employ or compensate, directly or indirectly, any person for performing any of the acts within the scope of this article who is not a licensed broker or salesman licensed under the broker employing or compensating him or her, except that a licensed broker may pay a commission to a broker of another state or country.

(b) No salesman shall accept compensation for performing any of the acts within the scope of this article from any person other than the broker under whom the salesman is at the time licensed.

(c) No licensed salesman shall pay any compensation for performing any of the acts within the scope of this article to any broker licensed under this article, except through the licensed broker under whom the salesman is at the time licensed.

(Amended by Stats. 1983, Ch. 630, Sec. 2.)



713

Nothing contained in this article shall preclude a partnership from performing acts for which a broker’s license is required, provided every partner through whom the partnership so acts is a licensed broker.

(Added by Stats. 1978, Ch. 453.)



714

A licensed broker who accepts funds from others in connection with any transaction subject to this article who does not, as soon as possible, place those funds into a neutral escrow depository, shall place the funds into a trust fund account maintained by the broker in some bank or recognized depository and shall retain all the funds in the account until the broker makes a disbursement of the funds in accordance with written instructions from the person entrusting the money. The written instructions shall also set forth the specific purposes for which the broker may use money deposited with him or her. If the broker wishes to use money from the deposit for a purpose not included in the written instructions, the broker shall first obtain the written consent of the person entrusting the money specifically authorizing the use proposed by the broker for the money. The written consent may be given to the broker by a letter or facsimile. A separate record shall be maintained of all moneys received subject to this section and shall further indicate the disposition thereof. Any funds received by a licensed salesperson shall be delivered by the salesperson to the broker under whom the salesperson is at the time licensed.

As used in this section, “neutral escrow” means an escrow business conducted by a person licensed under Division 6 (commencing with Section 17000) of the Financial Code or by any person described by subdivision (a) or (c) of Section 17006 of the Financial Code.

(Amended by Stats. 2000, Ch. 508, Sec. 2. Effective January 1, 2001.)



715

Within one month after the closing of a transaction in which title to a yacht is conveyed from a seller to a purchaser through a licensed broker, the licensee shall provide, or cause to be provided to the seller and purchaser, a closing statement in writing of the selling price thereof, including all charges and credits which shall be itemized, and in the event an exchange of yachts is involved, the information shall include a description of the yachts and amount of added money consideration, if any. The licensee shall affix his or her signature to the closing statement to attest to the facts provided in the closing statement. If the transaction is closed through escrow and the escrowholder renders a closing statement which reveals the information, that shall be deemed compliance with this section on the part of the licensed broker.

(Amended by Stats. 1998, Ch. 475, Sec. 1. Effective January 1, 1999.)



716

(a) No broker shall engage in any transaction for which a license is required under this article without first obtaining a signed written authorization to do so from the broker’s principal. An authorization to sell shall contain a description of the vessel, including the undocumented vessel’s registration number or the name, official number, and home port if the vessel is documented with a federal agency. The written authorization shall also state the type of listing, the gross listing price, the agreed upon commission or other compensation of the broker, and any repairs authorized to be made.

(b) An offer to purchase shall contain the description of the yacht, including the undocumented vessel’s registration number or the name, official number, and home port if the vessel is documented with a federal agency. The written authorization to purchase shall also state the amount of deposit, terms of the sale, and any contingencies or conditions under which a deposit shall not be returned if the sale is not completed.

(c) When a broker prepares, or there is prepared on behalf of a broker, a written authorization to sell or purchase, the broker shall deliver a copy of the written authorization to the person executing it. Receipt of the copy shall be made on the face of the original written authorization.

(Amended by Stats. 1990, Ch. 561, Sec. 3.)



717

Application for a license as a broker shall be made on forms prescribed by the department and shall be signed by the applicant. The application shall be accompanied by the broker license examination fee.

(Added by Stats. 1978, Ch. 453.)



718

Application for a license as a salesman shall be made on forms prescribed by the department and shall be signed by the applicant and by the employing broker. The application shall be accompanied by the salesman license examination fee.

(Added by Stats. 1978, Ch. 453.)



719

(a) A person shall be deemed qualified to submit an application for a broker’s license if, as shown on the department’s records, the person meets all of the following requirements:

(1) Is at least 18 years of age.

(2) Has not been cited for a violation of this article within the preceding two years.

(3) Possesses a working knowledge and understanding of the principles of the yacht brokerage business and profession.

(4) Either has been employed within five years preceding his or her application as a California licensed salesperson for at least one year, has been licensed as a California broker within five years preceding his or her application, has owned and operated a marine business selling new or used yachts for a minimum of three continuous years, or has been employed as a broker or a yacht salesperson in another state where that employment was a primary occupation for a minimum of three continuous years immediately preceding application for a broker’s license in California. Proof of employment as a broker in another state or as an employee of a marine business selling new or used yachts in California shall be in the form of all of the following:

(A) State, if applicable, and federal income tax returns, or a proof of earning statement made by the applicant under penalty of perjury, for the three-year period preceding the filing of the application in California.

(B) If bonded, a statement issued by the applicant’s bonding company that no action has been taken against the bond for fraud or gross misrepresentation for the period for which the bond has been issued.

(C) A copy of all business permits, issued by any state, county, or city agency, which, if applicable, includes the fictitious business name (“dba” or “doing business as”) under which the applicant conducted a yacht or ship brokerage business or a marine business selling new or used yachts in California for the three-year period preceding application for a California broker’s license.

(D) If the applicant conducts a yacht or ship brokerage business in another state that requires broker or salesperson licensing, evidence of a current license issued by that state.

(b) If the applicant is a partnership, then one of the partners of the applicant shall have the foregoing qualifications.

(c) If the applicant is a corporation, then the officer or officers of the corporation to be designated for a license as provided in this article shall have the foregoing qualifications.

(Amended by Stats. 2000, Ch. 380, Sec. 2. Effective January 1, 2001.)



720

The department may require proof as it deems advisable concerning the honesty, truthfulness, and good reputation of the applicant for a broker’s or salesperson’s license or of the officers of any corporation making application before the issuance of a broker’s license. For this purpose, the director may call a hearing in accordance with this article, and at the request of the applicant shall call a hearing.

(Amended by Stats. 2000, Ch. 508, Sec. 2.5. Effective January 1, 2001.)



721

(a) In addition to any proof of honesty, truthfulness, and good reputation required of any applicant for a broker’s license, the department shall ascertain by written examination that the applicant, and in case of a partnership or corporation applicant for a broker’s license that an officer or partner thereof through whom it proposes to act as a yacht broker, has all of the following:

(1) Appropriate knowledge of the English language, including reading, writing, and spelling, and of arithmetical computations common to the yacht brokerage business.

(2) An understanding of the principles of the yacht brokerage business and profession, including an understanding of a certificate of ownership, certificate of number, security agreement, bill of sale, and other documents required to register and number, and to transfer title of an undocumented vessel pursuant to the Vehicle Code.

(3) An understanding that transfer of title of a documented vessel shall be performed in accordance with federal law as administered by the United States Coast Guard.

(4) An understanding of maritime and admiralty liens with respect to vessels and the requirements of the Department of Transportation or other federal agency and the United States Coast Guard with respect to documentation, mortgaging, and transferring of title of documented vessels.

(5) An understanding of agency contracts and of types and kinds of listings and deposit receipts with respect to vessels.

(6) A general knowledge of equipment legally required on a yacht.

(7) A general understanding of the obligations between principal and agent, and of the fiduciary relationship between them, and of business ethics pertaining to the business and profession of yacht brokers and yacht salespersons.

(8) A general knowledge of yachts.

(b) (1) If an applicant fails to pass the required examination, the department shall so notify the applicant, may suggest further study, and, upon payment of the required fee, shall schedule a reexamination.

(2) Notwithstanding paragraph (1), whenever an applicant fails to pass the written examination on the third attempt to do so, he or she shall be prohibited from retaking the examination for a period of six months from the date of taking the third examination.

(Amended by Stats. 1996, Ch. 445, Sec. 3. Effective January 1, 1997.)



722

The license first issued to a broker shall be for a period of one year. Such license may be renewed for periods of two years upon filing of the required application and payment of the required fee.

(Added by Stats. 1978, Ch. 453.)



723

The license first issued to a salesman shall be for a period of one year. Such license may be renewed for periods of two years. Applicants for renewal of such licenses shall submit a recommendation of the broker who is to be his employer certifying that the applicant is honest, truthful, and of good reputation. The license of a salesman may be renewed upon filing the required application and payment of the renewal fee.

(Added by Stats. 1978, Ch. 453.)



724

(a) An application on the form prescribed by the department for the renewal of a broker or salesman license shall be filed with the department prior to the last day of the period for which a previous license was issued, accompanied by the applicable renewal fee.

(b) Every license not renewed in accordance with subdivision (a) shall expire at midnight of the last day of the period for which it was issued and shall immediately be returned to the department. The license may thereafter be reinstated only upon the filing of an application therefor, accompanied by the payment of the renewal fee required by this article, together with a penalty equal to 50 percent of the renewal fee. No examination shall be required for the reinstatement of a license which has expired solely for nonpayment of the renewal fee as required by this subdivision, subject to Section 726.

(c) An application for the reinstatement of a license which has expired pursuant to subdivision (b) shall be executed under penalty of perjury. The department may refuse to grant reinstatement if the applicant, after the expiration of the license, has performed any act or participated in any transaction for which a license is required by this article or, during the period, has committed any offense or performed any act which would be cause for the suspension or revocation of a license under this article. However, the department shall not refuse to grant reinstatement unless written notice of the grounds of the refusal is mailed or delivered to the applicant.

(d) A salesman’s license which expires other than pursuant to subdivision (b) and under conditions beyond the control of the salesman may be reinstated with another broker on payment of the transfer fee and the renewal fee if applicable and without penalty.

(e) All fees charged and collected under this article shall be paid by the department at least once a month, accompanied by detailed statement, into the State Treasury to the credit of the Harbors and Watercraft Revolving Fund.

(f) All fees charged and collected under this article and paid into the State Treasury are continuously appropriated to carry out the provisions of this article and shall be paid in the manner provided by law.

(g) The department may establish a revolving fund in an amount that it may determine subject to the approval of the director.

(Amended by Stats. 1983, Ch. 630, Sec. 4.)



725

Temporary licenses may be issued to salespersons under the following conditions:

(a) The licenses shall be issued for a period not to exceed 60 days and only one license shall be issued to each applicant.

(b) An application shall be filed for a temporary license and for a permanent license and at the same time the applicant shall pay all the prescribed fees.

(c) The application shall be in the form and upon the conditions required by the department as provided in this article with respect to a permanent salesperson’s license.

(d) On or before the expiration date of the temporary license, the licensee shall take a written examination for a permanent license. If, without a valid excuse, the licensee fails to appear for the examination at the time prescribed, the examination fee shall be forfeited. In the event of failure to pass the required examination, the department shall notify the applicant, may suggest further study, and upon payment of fees, shall schedule a reexamination.

(e) The applicant shall be at least 18 years of age.

(Amended by Stats. 2000, Ch. 380, Sec. 3. Effective January 1, 2001.)



726

(a) A person who fails to renew his license within two years after its expiration may not renew it pursuant to Section 724. Such person may apply and obtain a new license, in which case all of the provisions hereof shall apply as if such person were applying for a license for the first time.

(b) In the event a salesman’s license expires only because that salesman procured a broker’s license or a broker’s license expires only because that broker procured a salesman’s license, either former license may be reinstated under the provisions of Section 724 within two years of the expiration of the latter license.

(Added by Stats. 1978, Ch. 453.)



727

The department may issue a certificate of convenience to the executor or administrator of the estate of a deceased broker, or if no executor or administrator has been appointed, and until a certified copy of an order making such appointment is filed with the department, to the widow or other heir otherwise entitled to conduct the business of the deceased, permitting such person to act as a broker in the conduct of the business of the estate for a period of 90 days from and after the date of death pending, but not later than, disposal of the business unless such person qualifies by examination for and obtains a permanent broker’s license. The department may extend the certificate of convenience beyond the 90 days on the showing of a just and reasonable cause.

(Added by Stats. 1978, Ch. 453.)



728

(a) Every license issued to a corporation entitles one officer thereof on behalf of the corporation to engage in the business of broker without the payment of any further fee and such officer shall be designated in the application of the corporation for a license. When a broker’s license is issued to a corporation, if it desires any of its officers other than the officer designated by it in the application as provided in this section to act under its license as a broker, it shall procure an additional broker’s license to so employ each of such additional officers. For each officer other than the officer so designated through whom the corporation engages in the business of broker, the appropriate original or renewal fee shall be paid in addition to the fee paid by the corporation.

(b) Each officer of a corporation through whom it is licensed to act as a broker is, while so employed under such license, a licensed yacht broker, but licensed only to act as such for and on behalf of the corporation as an officer.

(c) An officer of a corporation licensed to act as a broker on behalf of the corporation who desires also to act as a broker or salesman under this article on his own behalf shall procure a separate license in accordance with the provisions of this article.

(d) The department may deny, suspend, or revoke the broker’s license of a corporation as to any officer acting under its license without revoking the license of the corporation. Every corporation making application for a license under this article shall furnish the department with a resolution of its board of directors giving the name of the officer or officers who shall act for and on behalf of the corporation.

(e) Every corporation licensed under the provisions of this article may by resolution of its board of directors substitute another officer for the one named in the corporation license, provided the person to be substituted qualifies as provided for in this article for a broker’s license and the corporation pays the appropriate original, renewal, or transfer fee as set forth in this article.

(Added by Stats. 1978, Ch. 453.)



729

(a) Every license issued to a partnership entitles one partner thereof on behalf of the partnership to engage in the business of yacht broker without the payment of any further fee and such partner shall be designated in the application of the partnership for a license.

(b) When a broker’s license is issued to a partnership, if the partnership desires any partner or partners other than the partner designated by it as provided in this section to act under its license as a broker, the partnership shall procure an additional broker’s license for each of such additional partner or partners. For each partner other than the partner designated through whom the partnership engages in the business of yacht broker, the appropriate original or renewal fee shall be paid in addition to the fee paid by the partnership.

(c) Each partner of a partnership is licensed to act as a broker while such a partner under such license is a licensed broker, but is licensed only to act as such for and on behalf of the partnership.

(d) A partner of a partnership licensed to act as a broker on behalf of the partnership who desires also to act as a broker or salesman under this article on the partner’s own behalf shall procure a separate license in accordance with the provisions of this article.

(e) The department may deny, suspend, or revoke the broker’s license of a partnership as to any partner acting under its license without revoking the license of the partnership.

(f) Every partnership making an application for a license under this article shall set forth in the application the name of the partner who is to act under the license for and on behalf of the partnership.

(g) Every partnership licensed under the provisions of this article may substitute another partner for the one named in the partnership license provided the person to be substituted qualifies as provided for in this article for a broker’s license and the partnership pays the appropriate original, renewal, or transfer fee as set forth in this article.

(Added by Stats. 1978, Ch. 453.)



729.5

(a) Any limited liability company licensed by the department as a yacht broker on July 1, 2001, in order to continue to be licensed after that date, shall apply to the department in the form of an individual, partnership, or corporation for a broker’s license on or before the expiration date of its existing license.

(b) On or before February 1, 2001, the department shall provide notice of the requirements imposed by subdivision (a) to any limited liability company licensed by the department.

(Added by Stats. 2000, Ch. 508, Sec. 3. Effective January 1, 2001.)



730

(a) Before any broker’s license shall be issued or renewed by the department for any applicant, the applicant shall procure, file, and maintain with the department a good and sufficient bond in the amount of fifteen thousand dollars ($15,000) with a corporate surety duly licensed to do business within the State of California, and conditioned that the applicant shall not practice any fraud or deceit or make any fraudulent or grossly negligent representations that will cause a monetary loss to any person for whom the broker acts under this article.

(b) If any person suffers any loss or damage by reason of any fraud or deceit practiced on that person or any fraudulent or grossly negligent representation made to that person by a licensed broker or the broker’s sales personnel acting for the broker on the broker’s behalf or within the scope of the employment of the sales personnel, which fraud, deceit, or fraudulent or grossly negligent representation is practiced or made with respect to any act of the broker or the sales personnel for which a license is required under this article, that person has a right of action against the broker, the sales personnel, the surety upon the broker’s bond, or the deposit held by the department in accordance with Section 731. If any action is commenced upon the bond, the surety thereunder and the licensed yacht broker with respect to whom the bond has been issued shall immediately notify the department of the action.

(c) If an action is commenced on the bond of a licensed broker, the department may require the filing of an additional bond, and immediately upon the recovery in any action on the bond, the broker described therein shall file a new bond. Failure to file an additional bond within 15 days after notification that an additional bond is required by reason of action against the bond or after recovery on a bond constitutes a failure to comply with this article, in which case the license of the licensed broker whose bond has been canceled or on whose bond recovery has been made may be suspended.

(d) If a broker’s bond is canceled for a reason other than an action being commenced upon it, a new bond shall be filed by the broker. Failure to file a new bond within 30 days after notification that a new bond is required because a previous bond has been canceled constitutes a failure to comply with this article, in which case the license of the licensed broker whose bond has been canceled may be suspended.

(Amended by Stats. 1996, Ch. 445, Sec. 4. Effective January 1, 1997.)



731

(a) A cash deposit given instead of the bond required by Section 730 shall be held by the department during the life of the license and for a period of four years after the expiration of the license.

(b) If an action is commenced on the cash deposit of a licensed broker pursuant to subdivision (a), the department may require the filing of an additional cash deposit, and immediately, upon the recovery in any action on the deposit, the broker described therein shall file a new cash deposit, equal to the amount specified in the action or recovery, but no greater than the amount specified in subdivision (a) of Section 730, whichever is less. Failure to file an additional cash deposit within 30 days after notification that an additional cash deposit is required by reason of an action filed against the cash deposit, or after the recovery on a cash deposit, shall constitute a failure to comply with this article, in which case the department may suspend the license of the licensed broker whose cash deposit has been acted on, or where a cash deposit recovery has been made.

(Amended by Stats. 1998, Ch. 475, Sec. 2. Effective January 1, 1999.)



732

The department may deny an application or temporarily suspend or permanently revoke the license of a broker or a salesperson at any time if the licensee, while a broker or salesperson, in performing or attempting to perform any of the acts within the scope of this article, has committed any of the following acts:

(a) Makes any substantial misrepresentation, including a false advertisement or an omission of relevant facts upon which any person has relied.

(b) Makes a false warranty of a character likely to influence, persuade, or induce any person with whom business is transacted under this article.

(c) Engages in a continued and flagrant course of misrepresentation or makes false warranties whether or not relied upon by another person.

(d) Acts for the buyer and seller in a transaction without full disclosure of that fact to the buyer and seller and their written consent, except in the case where the selling broker is not the listing broker.

(e) Commingles the money or other property of his or her principal with that of his or her own or uses it for any purpose other than that for which it was entrusted, when the yacht involved in the transaction is not his or her own.

(f) Disburses or uses entrusted money for purposes other than those specifically authorized by Section 714.

(g) Uses coercive or oppressive methods for the purpose of obtaining business or of procuring a listing or participating in a transaction.

(h) Quotes prices different from the gross listing prices without the consent of the seller.

(i) Engages in any other conduct constituting fraud or dishonest dealings, either with respect to his or her principal or other persons.

(j) Permits his or her name to be used for the purpose of assisting any person who is not a licensed broker or salesperson to evade this article.

(k) Demonstrates negligence or incompetence in performing any act for which he or she is required to hold a license.

(l) As a broker licensee, fails to exercise reasonable supervision over the activities of his or her salespersons, or, as the person designated by a corporate or partnership licensee, fails to exercise reasonable supervision and control over the activities of the corporation or partnership for which a yacht and ship broker’s license is required.

(m) Fails to act in accordance with, or disregards, his or her fiduciary duty toward a principal.

(n) Violates any provisions of Section 708, 712, 714, 715, 716, 730, or 731, or the rules and regulations of the department implementing this article.

(Amended by Stats. 2000, Ch. 508, Sec. 4. Effective January 1, 2001.)



733

The department may deny an application or may suspend or revoke the license of a yacht broker or yacht salesperson who, within four years immediately preceding, has committed any of the following acts:

(a) Has procured a license under this article for himself or herself or another by fraud, misrepresentation, or deceit.

(b) Has been convicted of a felony or any crime involving moral turpitude.

(c) Has withheld information from the department that he or she at any time has been convicted of a felony or any crime involving moral turpitude.

(d) Knowingly authorizes, directs, connives, or aids in the publication, advertisement, distribution, or circulation of any material false statements or misrepresentation concerning his or her business or any transaction under this article.

(e) Has acted or conducted himself or herself in a manner that would warrant the denial of his or her application for a broker’s or salesperson’s license pursuant to Section 720.

(Amended by Stats. 2000, Ch. 508, Sec. 5. Effective January 1, 2001.)



734

(a) The department shall not deny, suspend, or revoke a license granted under this article without a hearing, except the department may suspend a license without a hearing for failure of a broker to maintain a bond as specified in subdivision (d) of Section 730, or for failure of a broker to make available to the department, for inspection, any records, as set forth in Section 735.1.

(b) The department may upon its own motion, and shall upon the verified written complaint of any person which sets forth facts which could be grounds for the denial, suspension, or revocation of a license pursuant to this article, investigate the actions of any broker or salesman whether or not licensed.

(c) The suspension, expiration, or revocation by operation of law of a license issued by the department, or its surrender, whether voluntary or not, does not deprive the department of its authority, during the period in which the license may be renewed, reinstated, or reissued, to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law, to enter an order suspending or revoking the license, or to take any action against the licensee on any other ground provided by law.

(d) A broker whose license has been suspended pursuant to subdivision (a) for failure to make records available to the department for inspection, may request that an expedited hearing be held within 30 days of the suspension before an administrative law judge to appeal the suspension. Upon a showing of good cause to reinstate the license, the broker’s license shall be reinstated. If no good cause is found, the broker’s license may be revoked.

(e) (1) Except as otherwise provided by law, in any order issued in resolution of a disciplinary proceeding under this article, the department may request the administrative law judge to direct a licensee found to have committed a violation or violations of this article to pay a sum not to exceed the reasonable costs of the investigation, prosecution, and enforcement of the case.

For purposes of this paragraph, “reasonable costs” shall include, but not be limited to, all of the following:

(A) Attorney, paralegal, and investigator fees and costs, including salary, travel, and other expenses attributable to hours expended on the case by employees of the office of the Attorney General and the department.

(B) Witness fees, travel, and other expenses paid to or in connection with witnesses to facilitate their attendance and testimony at the disciplinary proceeding or to facilitate their appearance at a deposition, by video or by other means.

(C) Fees and costs attributable to expert review, including, but not limited to, laboratory analysis, physical examination, and psychological examination, whether by an independent expert or a staff member of the department.

(D) Administrative expenses attributable to case preparation and presentation, including, but not limited to, exhibit preparation and document copying, postage, telephone calls, word processing, whether by an independent contractor or a staff member of the department, and costs for obtaining certified public documents.

(2) In the case of a disciplined licensee that is a corporation or a partnership, the order may be made against the licensed corporate entity or licensed partnership.

(3) A declaration under penalty of perjury of the actual costs, or a good faith estimate of costs if the actual costs are not available, signed by the director, and containing sufficient information by which the administrative law judge can determine the costs incurred in connection with the matter and the reasonableness of the costs, shall be prima facie evidence of reasonable costs of investigation, prosecution, and enforcement of the case.

(4) The administrative law judge shall make a proposed finding of the amount of reasonable costs of investigation and prosecution of the case when requested pursuant to paragraph (1). The department may reduce or eliminate the award of any costs by the administrative law judge, and may request the administrative law judge to reconsider his or her decision if the proposed decision does not make a finding on costs as requested pursuant to paragraph (1).

(5) Where an order for recovery of costs is made and timely payment is not made as directed, the department may enforce the order for repayment in any appropriate court. This right of enforcement shall be in addition to any other rights the department may have as to any licensee to pay costs.

(6) In any action for recovery of costs, proof of the department’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(7) The department shall not renew or reinstate the license of any licensee who does not pay all of the costs ordered under this section.

(8) All costs recovered under this section shall be considered a reimbursement for costs incurred and shall be deposited in the Harbors and Watercraft Revolving Fund.

(9) Nothing in this section shall preclude the department from including the recovery of the costs of investigation, prosecution, and enforcement of a case in any stipulated settlement.

(Amended by Stats. 1998, Ch. 475, Sec. 3. Effective January 1, 1999.)



735

(a) Every broker shall maintain a definite place of business in this state as his principal office and may establish other branch offices throughout the state. Every broker maintaining more than one place of business within this state shall procure an additional license for every branch office maintained by him. Every broker shall keep the department informed at all times of the address of his principal and branch offices and any changes of address.

(b) Every broker’s license shall be prominently displayed in the broker’s principal office. The license for each branch office, if any, of such broker shall be prominently displayed in such branch office. Every salesman’s license shall be prominently displayed in the principal office or branch office of the broker in which the business of such salesman is transacted. When a broker or any branch office to which a license was issued, for any reason ceases to be licensed, or when there is a name or address change, such license shall be immediately returned to the department.

(c) Every salesman’s license shall remain in the control of the broker by whom the salesman is employed until the license is canceled or until he leaves the employment of the broker. Immediately upon the salesman’s withdrawal from the employment of the broker, such broker shall return such salesman’s license to the department for cancellation and shall notify the department of the exact date of termination.

(d) Upon the issuance of a license, a pocket card of such size, design, and content as may be determined by the department may be issued without charge to such licensee, which card shall be evidence that the licensee is duly licensed pursuant to this article. When any broker to whom a card is issued ceases for any reason to be licensed as a broker, the card issued to such broker shall be mailed or delivered by the broker to the department for cancellation. When any salesman to whom a card is issued ceases to be a salesman for any reason, the card issued to him shall be mailed or delivered to the department for cancellation.

(Amended by Stats. 1980, Ch. 421.)



735.1

A licensed broker shall retain, for four years, copies of all listings, deposit receipts, canceled checks, trust records, and other documents executed or obtained by the broker in connection with a transaction for which a broker’s license is required. These records shall be made available to the department for inspection upon request. If the records have not been made available within 30 days of a request by the department, the department may subpoena the requested records. If the records have not been made available within 14 days from the requested day of production on the subpoena, and the director determines that the public may be at risk if the broker continues to be licensed, the department may suspend the broker’s license pursuant to Section 734.

(Added by Stats. 1998, Ch. 475, Sec. 4. Effective January 1, 1999.)



735.2

The department shall accept any electronic record or electronic or digital signature created, generated, sent, communicated, received, or stored by electronic means on or after January 1, 2000. A “digital signature” means a signature that complies with the regulations adopted by the Secretary of State relating to digital signatures.

(Added by Stats. 2000, Ch. 380, Sec. 4. Effective January 1, 2001.)



736

(a) The division shall adopt regulations setting forth the fees to be charged and collected under this article. The fees shall be sufficient to reimburse the division for the reasonable costs of implementing this article.

(b) A criminal records investigation fee shall be collected for both a salesperson’s and broker’s license in an amount determined by the Department of Justice, or by any other state or federal custodian of criminal records from which the division has requested information concerning an applicant’s criminal record, not to exceed the amount needed to reimburse the division for conducting the criminal records investigation.

(c) The following fees shall apply until such time that the division adopts regulations pursuant to subdivision (a):

(1) Two hundred dollars ($200) for each original broker’s license.

(2) Seventy-five dollars ($75) per year for the renewal of an original broker’s license.

(3) One hundred dollars ($100) for each original salesperson’s license.

(4) Fifty dollars ($50) per year for the renewal of an original salesperson’s license.

(5) Twenty-five dollars ($25) for a salesperson’s temporary license.

(6) Twenty-five dollars ($25) for each license obtained by a broker for a branch office and for each renewal thereof.

(7) Ten dollars ($10) for each transfer of a salesperson’s license for each change of employment.

(8) Ten dollars ($10) for each duplicate license.

(9) Ten dollars ($10) for each substitution of a name in the license of a corporation or a partnership.

(10) Ten dollars ($10) for the granting of each certificate of convenience under Section 727.

(11) Twenty-five dollars ($25) for each examination.

(Amended by Stats. 2013, Ch. 425, Sec. 2. Effective January 1, 2014.)



737

(a) The proceedings and hearings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, including the right of judicial review as provided for in Section 11523 of the Government Code.

(b) In addition to any other disciplinary action and in lieu of a separate action in civil court, the department, as part of a disciplinary hearing conducted by an administrative law judge, may impose a civil penalty as provided in Section 739.

(Amended by Stats. 1998, Ch. 475, Sec. 5. Effective January 1, 1999.)



738

(a) Each violation of a section or subdivision of a section of this article, excepting Section 709, is a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000), provided that a violation committed willfully and with knowledge of the provisions of the violated section or subdivision is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding one year, or by both that fine and imprisonment.

(b) Each violation of Section 709 is a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2009, Ch. 610, Sec. 36. Effective January 1, 2010.)



739

Any person who violates any provision of this article, or any regulation adopted pursuant to this article, is liable for a penalty in an amount not less than one hundred dollars ($100) and not to exceed one thousand five hundred dollars ($1,500) for each separate violation. The penalties provided in this section are in addition to the remedies or penalties available under all other laws of this state.

Every civil or administrative action brought under this article at the request of the director shall be brought by the Attorney General in the name of the people of the State of California, in any court of competent jurisdiction, or through the Office of Administrative Hearings pursuant to Section 737, except that, when the civil action is to be filed in a small claims court, the director may bring the action.

The amount of penalty that is assessed pursuant to this section on each count of violation shall be based upon the nature of the violation and the seriousness of the effect of the violation upon the implementation of the purposes and provisions of this article. Any sum that is recovered under this section shall be deposited in the State Treasury to the credit of the Harbors and Watercraft Revolving Fund.

(Amended by Stats. 2000, Ch. 508, Sec. 6. Effective January 1, 2001.)



740

Any action taken in the enforcement of this article shall be commenced within three years of the department’s discovery of the facts constituting the grounds for that action.

(Added by Stats. 1990, Ch. 561, Sec. 5.)






ARTICLE 2.5 - Stored Vessels

754

(a) Every keeper of a storage facility shall keep a written record of every vessel subject to registration with the Department of Motor Vehicles which is stored therein for compensation for a period longer than 12 hours.

(b) The record shall contain the name and address of the person storing the same and a brief description of the vessel including its builder and builder’s hull number.

(c) All records shall be open to inspection by any peace officer.

(Added by Stats. 1970, Ch. 1341.)






ARTICLE 3 - For-Hire Vessel Operators’ Licenses

760

As used in this article, “for-hire vessel” includes any vessel propelled by machinery carrying more than three passengers for hire, except the following:

(a) A sea plane on the water.

(b) A watercraft specifically designed to operate on a permanently fixed course, the movement of which is restricted to or guided on such permanently fixed course by means of a mechanical device on a fixed track or arm to which the watercraft is attached or by which the watercraft is controlled, or by means of a mechanical device attached to the watercraft itself.

(Added by Stats. 1963, Ch. 1337.)



761

No for-hire vessel, while carrying passengers for hire, shall be operated or navigated on the waters of this state except by a person who holds a valid license issued by the department pursuant to the provisions of this article. This requirement, however, shall not apply to persons who operate a for-hire vessel on waters of this state which have been declared to be navigable by agencies of the federal government.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 61.)



762

An applicant for an operator’s license shall submit his written verified application to the department. The application shall be in such form and contain such information as the department requires.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 61.)



764

Upon application for an operator’s license, the department shall require an examination of the applicant. The department shall adopt rules and regulations establishing the requirements for the examination which will demonstrate to the department the applicant’s competency in the operation of vessels.

If an applicant presents a valid operator’s license issued pursuant to the provisions of the Federal Motorboat Act of 1940 (Title 46, U.S.C., Section 526f) or the federal act of May 10, 1956, (Title 46, U.S.C. 390–390g), the department may issue an operator’s license without requiring an examination.

(Amended by Stats. 1970, Ch. 1428.)



765

The examination may include a test of the applicant’s knowledge of safety rules, an actual demonstration of his ability to exercise ordinary and reasonable control in operating a vessel, and his mental and physical fitness. The examination may also include an inspection of the for-hire vessel.

(Added by Stats. 1963, Ch. 1337.)



766

Upon completion of the examination, the department may, with or without hearing, issue the operator’s license or issue it for the partial exercise only of the privilege sought, and may attach to the exercise of the rights granted by the license such terms and conditions as, in its judgment, the public safety requires.

If the department refuses to grant an operator’s license the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and in all cases the department shall have all the powers granted therein.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 61.)



767

An operator’s license issued by the department pursuant to the provisions of this article shall be valid for five years from the date of issuance or renewal and may be renewed every five years thereafter unless suspended or revoked pursuant to Section 768. The department may adopt rules and regulations establishing the requirments for renewal of any license issued under this article, including therein requirements for acuity of vision, color sense and general physical condition.

(Amended by Stats. 1970, Ch. 1428.)



768

(a) The department may suspend or revoke any license issued pursuant to this article on a finding that the licensee has violated any of the provisions in this chapter, or has violated any of the regulations promulgated pursuant to carrying out the provisions of this article. The department may also revoke any license issued pursuant to this article upon any of the grounds which authorize the refusal to issue a license.

If the department suspends or revokes an operator’s license, the proceedings shall be in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and in all cases the department shall have all the powers granted therein.

(b) The period of time for suspension during which the person may not apply for his license shall be determined by the department. The department shall not renew an operator’s license which has been revoked until the expiration of one year after the date of such revocation unless the revocation was for a cause which has been removed.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 61.)



769

The department shall be responsible for administering the licensing of operators of for-hire vessels and for enforcing the provisions of this article, and in this connection may inspect for-hire vessels as defined in Section 760 on waters of this state other than those waters which have been declared to be navigable by agencies of the federal government.

(Amended by Stats. 1967, Ch. 1133.)



770

The division shall make rules and regulations to carry out the provisions of this article, including adopting a schedule to establish reasonable fees that cover the division’s cost for exams, licensing, renewals, and other services provided by the division under this article.

(Amended by Stats. 2013, Ch. 425, Sec. 3. Effective January 1, 2014.)



771

It is unlawful and constitutes a misdemeanor for any person to violate, or to fail to comply with, any provision of this article after April 1, 1964.

(Added by Stats. 1963, Ch. 1337.)



772

The authority and power granted to the department in this article shall not be construed to conflict with or diminish in any manner the jurisdiction of the Public Utilities Commission over for-hire vessels or common carriers, as those terms are defined in the Public Utilities Code.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 61.)






ARTICLE 4 - Charter Boat Safety

773

The Legislature finds and declares that the charter boat industry operates in the public interest by providing jobs, nutritious food, education, recreation, and joy for Californians and their visitors. The appreciation of whales in their natural habitat has increased enormously in recent years, along with the number of off-shore excursions embarking from California harbors, carrying people from all over the world close to whales that pass along our shore. Because Pacific Ocean conditions, especially in winter, may suddenly turn rough or even hazardous, the public health and safety, as well as the continued vitality of the charter boat industry, is best served by appropriate safety regulation.

(Added by Stats. 1983, Ch. 1049, Sec. 1. Effective September 26, 1983.)



773.1

This article shall be known and may be cited as the Charter Boat Safety Act of 1983.

(Added by Stats. 1983, Ch. 1049, Sec. 1. Effective September 26, 1983.)



773.2

As used in this article, the following definitions shall apply:

(a) “For-hire vessel” means a for-hire vessel as defined in Section 4661 of the Public Utilities Code, irrespective of the number of passengers carried.

(b) “Charter boat” means a for-hire vessel operating on navigable water of the state in the coastal zone, as defined in Section 30103 of the Public Resources Code, whether or not the vessel is licensed by the state. However, “charter boat” does not include any boat operating solely within a harbor, as defined in Section 34, or any boat licensed for point-to-point service while operating within the scope of that license.

(c) “Operator” means a person owning, controlling, operating, or managing a for-hire vessel.

(d) “Charterer” means a person who receives compensation for contracting with an operator to transport three or more passengers.

(e) “Coast Guard” means the United States Coast Guard.

(f) “Life preserver” means a life preserver approved and certified by the Coast Guard and capable of providing at least 90 percent of factory-rated flotation capacity.

(g) “Person” means any individual, firm, partnership, for-profit corporation, nonprofit corporation, limited liability company, company, association, joint stock association, trustee, receiver, assignee, or other similar entity or representative.

(Amended by Stats. 2006, Ch. 538, Sec. 346. Effective January 1, 2007.)



773.3

No person shall take or offer to take seven or more passengers on a charter boat unless the vessel is licensed by the United States Coast Guard.

(Added by Stats. 1983, Ch. 1049, Sec. 1. Effective September 26, 1983.)



773.4

(a) No operator or charterer shall prevent any person from complying with, or direct any person to violate, any provision of this article, or direct the captain to get underway over the captain’s objection that the condition of the vessel, or the weather, or a combination of both, makes the trip inadvisable.

(b) It shall be a full and complete defense to a charge of violating this section that, given the then-existing conditions of the vessel and the weather, the captain’s or other person’s compliance, however obtained, did not violate and would not have violated any provision of this article or any regulation of the Coast Guard, and was and would have been consistent with all safety precautions and procedures recommended by the Coast Guard.

(c) As used in this section:

(1) “Direct” means to coerce or attempt to coerce by threat of loss of employment or charter earnings or, if by an operator but not a charterer, to make a demand in violation of this section under circumstances in which it would be reasonable for the captain or other person to believe that failure to comply could lead to the loss of his or her employment or charter earnings.

(2) “Captain” means the individual responsible for the operation of the vessel while underway.

(Added by Stats. 1983, Ch. 1049, Sec. 1. Effective September 26, 1983.)



773.5

The operator of a charter boat, or the operator’s employee or agent, shall require each passenger to don a life preserver under any of the following conditions:

(a) When conditions of rough weather or heavy seas pose a threat to the vessel or its passengers.

(b) When there is a casualty to the vessel including, but not limited to, any of the following:

(1) Loss of watertight integrity.

(2) Loss of propulsion or steering in close proximity to a shoal or shore.

(3) Fire at sea.

(4) When under tow.

(c) When crossing or navigating the bar or shoal at or near the entrance of any California harbor where weather conditions, surface current, breaking seas, or severely reduced visibility, cause an increase in the possibility of a sudden emergency that might prevent passengers from donning life preservers before entering the water.

(d) As used in this section:

(1) “An increase in the possibility” means a decrease in the certainty of a reasonably prudent operator that normal operation of the charter boat would avoid any sudden mishap.

(2) “Normal operation” means operation without resort to emergency procedures or other extraordinary measures to maintain course.

(Added by Stats. 1983, Ch. 1049, Sec. 1. Effective September 26, 1983.)



773.6

An operator, or the operator’s employee or agent, who directs the passengers to the life preservers while announcing that the passengers are required for their safety to don them shall be deemed to have complied with Section 773.5, if the operator, or the operator’s employee or agent, or the operator’s employee at least once instructs any passenger who fails to don a life preserver to do so, and if the life preservers are unwrapped, ready to be donned, and stowed in a conveniently accessible place.

(Added by Stats. 1983, Ch. 1049, Sec. 1. Effective September 26, 1983.)



773.7

The operator, or the operator’s employee or agent, of a charter boat, prior to getting underway, shall orient each passenger concerning emergency procedures. A public announcement shall be made at the beginning of each trip to afford all passengers knowledge of the stowage location of life preservers, a demonstration of the proper method of donning and adjusting life preservers, the type and location of all lifesaving devices carried on the vessel, and the location of and contents of the emergency check-off list as prescribed in 46 C.F.R. 185.25-1. This public announcement shall be identified as a safety briefing in compliance with state law so as to differentiate it from a general information announcement.

(Amended by Stats. 1987, Ch. 910, Sec. 3.)



773.8

(a) A charterer or operator who organizes charter boat trips shall inform each adult passenger as soon as practicable after the passenger contracts or pays for passage or boards the charter boat, whichever occurs first, that life jackets will be provided at the adult passenger’s request. Adult and minor passengers shall be informed that life jackets are required to be worn at the direction of the operator or the operator’s employee or agent.

(b) When leaving or returning to port, the operator shall use reasonable care in securing or causing to be secured objects which may cause injury to passengers.

(Amended by Stats. 1987, Ch. 910, Sec. 4.)



774

(a) Every charterer and every charter boat operator shall include in all advertising for any charter trips in the coastal zone, as defined in Section 30103 of the Public Resources Code, the statement that for the public safety all personal flotation devices carried aboard these United States Coast Guard Certificated Vessels are inspected and approved by the United States Coast Guard.

(b) Any operator or charterer who violates this section shall be liable for a civil penalty not less than fifty dollars ($50) and not more than one hundred dollars ($100) for each violation. The action shall be brought in the manner specified in Section 17206 of the Business and Professions Code.

(Added by Stats. 1983, Ch. 1049, Sec. 1. Effective September 26, 1983.)



774.1

No operator of a for-hire vessel shall leave or enter Morro Bay after being directed by the harbormaster of the harbor not to do so because of the condition of the weather, the sea, the vessel, or a combination thereof.

(Added by Stats. 1983, Ch. 1049, Sec. 1. Effective September 26, 1983.)



774.2

The operation of Section 655, 773.5, 773.7, or 774.1 or subdivision (b) of Section 773.8 shall be suspended if the Coast Guard or other appropriate federal agency has adopted and is enforcing a substantially similar regulation which conflicts with those sections.

(Amended by Stats. 1987, Ch. 910, Sec. 5.)



774.3

(a) Except as provided in Section 774, violation of any provision of this article is a misdemeanor punishable by imprisonment for not more than six months in the county jail, or a fine of not more than one thousand dollars ($1,000), or both the fine and imprisonment.

(b) Any operator who violates any provision of this article shall be liable for a civil penalty of not more than fifty thousand dollars ($50,000) for each violation. The action shall be brought in the manner specified in Section 17206 of the Business and Professions Code.

(c) Any violation of this article may be enjoined by the manner specified in Section 17203 of the Business and Professions Code and a violation of an injunction may be punished to the extent provided in Section 17207 of the Business and Professions Code.

(Amended by Stats. 1987, Ch. 910, Sec. 6.)



774.4

(a) This article does not impose any mandatory duties upon any public entity to monitor sea or weather conditions or to warn or prevent vessels from leaving or entering a harbor entrance during unsafe conditions.

(b) No public entity or employee thereof is liable for any injury which results from any act, or omission to act, prohibiting an operator for a for-hire vessel from leaving or entering a harbor.

(Added by Stats. 1983, Ch. 1049, Sec. 1. Effective September 26, 1983.)









CHAPTER 6 - Vessel Sanitation

775

(a) The Legislature hereby finds and declares all of the following:

(1) Marine sanitation devices should be regulated pursuant to uniform standards and procedures, and California vessel owners should not be subject to any local or state regulation as to the type of marine sanitation devices installed on their vessels.

(2) The proper use of marine sanitation devices is critical to the protection of water quality throughout California, and use of marine sanitation devices is required to be in conformance with the Federal Water Pollution Control Act (33 U.S.C. Sec. 1321 et seq.).

(3) For proper utilization of retention-type marine sanitation devices installed in conformance with the federal Water Pollution Control Act and for the protection of the quality of the waters of this state, adequate vessel pumpout facilities are essential.

(b) It is the intent of the Legislature that every vessel with a toilet shall comply with federal standards for marine sanitation devices.

(Amended by Stats. 1991, Ch. 548, Sec. 1.)



775.5

The definitions in this section govern the construction of this chapter:

(a) “Vessel terminal” means any private or public shoreside installation on any waters of this state which provides mooring, docking, berthing, and other facilities for the use of vessels.

(b) “Marine sanitation device” means any equipment on board a vessel which is designed to receive, retain, treat, or discharge sewage and any process to treat the sewage.

(c) “Promulgation date” means the date upon which the initial standards and regulations for marine sanitation devices are promulgated by an appropriate federal agency in accordance with Section 312 of the Federal Water Pollution Control Act, as amended (33 U.S.C. Sec. 1322).

(d) “Sewage” means human body wastes and the wastes from toilets and other receptacles intended to receive or retain body waste.

(e) “Vessel” means every watercraft or other contrivance used or capable of being used as a means of transportation on the waters of the state, excepting foreign and domestic vessels engaged in interstate or foreign commerce upon the waters of the state.

(f) “State board” means the State Water Resources Control Board.

(g) “Regional board” means a California regional water quality control board.

(h) “Waters of this state” shall mean all waters of the state except waters beyond three nautical miles of any shore of the state.

(i) “Department” means the Department of Boating and Waterways.

(j) “No-discharge area” means a body of water designated as a no-discharge area under subsection (f) of Section 312 of the Federal Water Pollution Control Act (33 U.S.C. Sec. 1322 (f)).

(k) “Discharge” means spilling, leaking, pumping, pouring, emitting, emptying, or dumping.

(l) “Secured” means, for a marine sanitation device not approved for use in a no-discharge area, mechanically controlling valves or facilities in an identifiable manner to prevent any overboard discharge of sewage.

(Amended by Stats. 1991, Ch. 548, Sec. 2.)



776

(a) Every vessel terminal shall, as required by the regional board for the protection of the quality of the waters of this state, be equipped with vessel pumpout facilities for the transfer and disposal of sewage from marine sanitation devices. In imposing this requirement, the regional board shall take into account the number and type of vessels that use or are berthed at the vessel terminal and whether there exists at other locations pumpout facilities that have a total capacity sufficient for, and are convenient and accessible to, vessels that use or are berthed at the vessel terminal. In addition, the regional board may require any vessel pumpout facility to be equipped with a meter for the purpose of measuring use of the facility. All pumpout facilities installed after the operative date of the statute adding this section shall be equipped with a meter.

(b) This section does not apply to the following:

(1) Small craft launching facilities.

(2) Dockage adjacent to and serving private residences in areas where vessel pumpout facilities are conveniently available to vessels so docked, as determined by the regional board.

(3) Other types of facilities designated by the regional board after consulting with the department.

(c) Any violation of this section is a misdemeanor. In addition, any violation of this section is subject to any remedy provided for in Chapter 5 (commencing with Section 13300) of Division 7 of the Water Code.

(Amended by Stats. 1990, Ch. 1428, Sec. 6.)



777

(a) Vessel pumpout facilities for the transfer and disposal of sewage from marine sanitation devices, floating restrooms, and onshore toilets shall be operated and maintained in a manner that will prevent the discharge of any sewage to the waters of the state and shall be maintained in good working order and regularly cleaned.

(b) Every vessel pumpout facility shall have a notice posted on the facility identifying the city, county, local public health officer, or boating law enforcement officer responsible for enforcing this chapter pursuant to Section 779, with the telephone number where a violation of subdivision (a) may be reported.

(c) Any violation of this section is a misdemeanor. In addition, any violation of this section is subject to any remedy provided for in Chapter 5 (commencing with Section 13300) of Division 7 of the Water Code.

(Amended by Stats. 1991, Ch. 842, Sec. 2.)



778

The state board shall adopt standards for the location, construction, operation, and maintenance of vessel pumpout facilities.

(Amended by Stats. 1991, Ch. 842, Sec. 3.)



779

Every peace officer of the state and of any city, county, or other public agency, all state and local public health officers, and all boating law enforcement officers shall enforce this chapter and any regulations adopted pursuant to this chapter.

(Amended by Stats. 1986, Ch. 1119, Sec. 9. Effective September 24, 1986.)



780

(a) A person shall not disconnect, bypass, or operate a marine sanitation device so as to discharge sewage into the waters of this state, unless the particular discharge is expressly authorized or permitted pursuant to state or federal law or regulations. A violation of this subdivision is a misdemeanor.

(b) The following prohibitions apply in no-discharge areas:

(1) A person shall not disconnect, bypass, or operate a marine sanitation device so as to potentially discharge sewage.

(2) A person shall not occupy or operate a vessel in which a marine sanitation device is installed unless the marine sanitation device is properly secured.

The first violation of this subdivision is an infraction punishable by a fine of up to five hundred dollars ($500). A second or subsequent violation of this subdivision by any one person is a misdemeanor.

(c) A person found guilty of a misdemeanor violation of subdivision (a) or (b) shall be subject to a fine not to exceed one thousand dollars ($1,000) or imprisonment in the county jail not to exceed six months, or both that fine and imprisonment.

(Amended by Stats. 2009, Ch. 610, Sec. 37. Effective January 1, 2010.)



781

The Attorney General, at the request of the department, the state board, any regional board, or any aggreived person, shall petition the superior court for injunctive relief, as may be appropriate, to secure compliance with this chapter.

(Amended by Stats. 1986, Ch. 1119, Sec. 11. Effective September 24, 1986.)



782

(a) Excepting laws regulating the discharge of sewage into or upon the navigable waters of any lake, reservoir, or freshwater impoundment of this state, and notwithstanding Section 660, no vessel, as defined in subdivision (e) of Section 775.5, is subject to any other state or local government law, ordinance, or regulation with respect to the design, manufacture, installation, or use within any vessel of any marine sanitation device.

(b) Notwithstanding any other provision of law, nothing in this chapter precludes or restricts a city, county, or other public agency from adopting rules and regulations with respect to the discharge of sewage from vessels.

(c) State and local peace officers may enforce state laws relating to marine sanitation devices and may inspect vessels if there is reasonable cause to suspect noncompliance with those laws.

(d) A state or local peace officer who reasonably suspects that a vessel is discharging sewage in an area where the discharge is prohibited may board that vessel, if the owner or operator is aboard, for the purpose of inspecting the marine sanitation device for proper operation and placing a dye tablet in the holding tank.

(Amended by Stats. 2002, Ch. 293, Sec. 2. Effective January 1, 2003.)



783

Nothing in this chapter precludes the regulation of houseboats, as defined in Section 13901 of the Water Code, under other provisions of law by the state board, any regional board, or any local agency.

(Added by Stats. 1974, Ch. 902.)



784

Nothing in this chapter is intended to affect the operation of Section 117505 of the Health and Safety Code. The state board and any regional board may also regulate nonsewage discharges excepting vessel washdown water, liquid galley, shower, or bath waste, or water discharges necessary for the propulsion or stability of a vessel.

(Amended by Stats. 1996, Ch. 1023, Sec. 104. Effective September 29, 1996.)



785

Nothing in this chapter shall prevent the state board from taking any action pursuant to subdivision (f) of Section 312 of the Federal Water Pollution Control Act.

(Added by Stats. 1974, Ch. 902.)



786

(a) Any loan made pursuant to Section 71.4 or 76.3, and any lease or concession contract entered into pursuant to Section 72, shall be subject to the express condition that the borrower comply with all applicable requirements of this chapter.

(b) Any loan made pursuant to Section 71.4 or 76.3 for, respectively, a project or a recreational marina that is required, pursuant to Section 776, to provide vessel pumpout facilities shall be subject to the following express conditions:

(1) The pumpout facility shall be opened to public use within six months of receiving any funds, or when any part of the project is opened to public use, whichever is later, unless the department determines that the facility cannot be opened to public use within this period due to circumstances beyond the control of the borrower.

(2) The borrower shall agree to budget funds each year for the maintenance and operation of the pumpout facility for its expected life.

(3) The location of the pumpout facility shall be publicized, by any convenient means available, and shall be marked with a distinctive and prominent sign that is readily identifiable from offshore locations.

(4) Charges imposed for the use of the pumpout facility shall not, in the aggregate, exceed the cost of maintaining and operating the pumpout facility and a pro rata share of the amount necessary for repayment of the loan.

(5) The portion of the loan equal to the cost of the pumpout facility shall become immediately due, if the borrower does not perform any requirement imposed pursuant to this subdivision.

(c) Any lessee or concessionaire that is required, pursuant to Section 776, to provide vessel pumpout facilities, shall be required through the lease or concession contract to comply with requirements that are not less restrictive than the requirements imposed by paragraphs (1) to (4), inclusive, of subdivision (b).

(d) Any loan made pursuant to Section 71.4 or 76.3, and any concession contract entered into pursuant to Section 72, shall be subject to the express condition that restrooms be opened to public use within six months of the date the project is opened to public use, unless the department determines that the facility cannot be opened to public use within this period due to circumstances beyond the control of the borrower.

(Amended by Stats. 1990, Ch. 1428, Sec. 8.)









DIVISION 4 - MASTERS, CREWS AND CARGOES

CHAPTER 1 - Scope of Division

790

The provisions of this Division shall not be construed to apply to the extent to which they are not within the legislative power of this state, except in so far as they may be permitted to apply under the provisions of the Constitution of the United States or the acts of Congress.

(Enacted by Stats. 1937, Ch. 368.)






CHAPTER 2 - Ship Masters and Cargoes

800

The master of a vessel is appointed by and holds his appointment at the pleasure of the owner.

(Enacted by Stats. 1937, Ch. 368.)



801

The master of a vessel shall be always on board when it is entering or leaving a port, harbor, or river unless the vessel is in charge of a mate who possesses a master’s license.

(Enacted by Stats. 1937, Ch. 368.)



802

On entering or leaving a port, harbor, or river, the master of a vessel, the navigation of which is not in charge of a pilot, licensed for that port, harbor, or river, shall take a pilot if one offers himself. While the pilot is on board the navigation of the vessel devolves on him.

(Enacted by Stats. 1937, Ch. 368.)



803

The master of a vessel may enforce the obedience of the mate and seamen to his lawful commands by confinement and other reasonable corporal punishment; but the master is responsible for the abuse of his power.

(Enacted by Stats. 1937, Ch. 368.)



804

The master of a vessel may confine any person on board, during a voyage, for wilful disobedience to his lawful commands.

(Enacted by Stats. 1937, Ch. 368.)



805

If, during a voyage, the vessel’s supplies fail, the master, with the advice of the officers, may compel persons who have private supplies on board to surrender them for the common want, or payment of, or on giving security for, their value.

(Enacted by Stats. 1937, Ch. 368.)



806

The master of a vessel shall not abandon it during the voyage, without the advice of the other officers.

(Enacted by Stats. 1937, Ch. 368.)



807

The master of a vessel, upon abandoning it, shall carry with him, so far as it is in his power, the money and the most valuable of the goods on board, under penalty of being personally responsible. If the articles thus taken are lost from causes beyond his control, he is exonerated from liability.

(Enacted by Stats. 1937, Ch. 368.)



808

The master of a vessel, who engages for a common profit on the cargo, shall not trade on his own account, and if he does, he shall account to his employer for all profits thus made by him.

(Enacted by Stats. 1937, Ch. 368.)



809

The master of a vessel shall use great care and diligence in the performance of his duties, and he is responsible for all damage occasioned by his negligence.

(Enacted by Stats. 1937, Ch. 368.)



810

The master of a vessel is a general agent for its owner in all matters concerning the vessel.

(Enacted by Stats. 1937, Ch. 368.)



811

The master of a vessel has authority to borrow money on the credit of its owner, if it is necessary to enable him to complete the voyage, and if neither the owner nor his proper agent for such matters can be consulted without injurious delay.

(Enacted by Stats. 1937, Ch. 368.)



812

During a voyage, the master of a vessel is a general agent for each of the owners of the cargo, and has authority to do whatever they might do for the preservation of their respective interests, but he can not sell or hypothecate the cargo, except in the cases mentioned in this chapter.

(Enacted by Stats. 1937, Ch. 368.)



813

The master of a vessel may procure all its necessary repairs and supplies, may engage cargo and passengers for carriage, and, in a foreign port, may enter into a charter-party. His contracts for these purposes bind the owner to the full amount of the value of the vessel and freightage.

(Enacted by Stats. 1937, Ch. 368.)



814

The master of a vessel may hypothecate the vessel, freightage, and cargo, and sell part of the cargo, in the cases prescribed by the articles on bottomry and respondentia, and in no others, except that the master may also sell the cargo, or any part of it, short of the port of destination, if it is found to be of such perishable nature, or in such damaged condition that if left on board or reshipped it would be entirely lost or seriously endanger the interests of its owners.

(Enacted by Stats. 1937, Ch. 368.)



815

When a vessel, whether foreign or domestic, is seriously damaged, or the voyage is otherwise broken up beyond the possibility of pursuing it, the master, in case of necessity, may sell the vessel without instructions from the owners, unless by the earliest use of ordinary means of communication he can inform the owners and await their instructions.

(Enacted by Stats. 1937, Ch. 368.)



816

The master of a vessel may sell the cargo if the voyage is broken up beyond the possibility of pursuing it, and no other vessel can be obtained to carry it to its destination, and the sale is otherwise absolutely necessary.

(Enacted by Stats. 1937, Ch. 368.)



817

The master of a vessel in case of its capture may engage to pay a ransom for it in money or in part of the cargo, and his engagement will bind the vessel, freightage, and cargo.

(Enacted by Stats. 1937, Ch. 368.)



818

The power of the master of a vessel to bind its owner, or the owners of the cargo, ceases upon the abandonment of the vessel and freightage to insurers.

(Enacted by Stats. 1937, Ch. 368.)



819

Unless otherwise expressly agreed, or unless the contracting parties give exclusive credit to the owner, the master of a vessel is personally liable upon his contracts relative to the vessel, even when the owner is also liable.

(Enacted by Stats. 1937, Ch. 368.)



820

The master of a vessel is liable to third persons for the acts or negligence of persons employed in its navigation, whether appointed by him or not, to the same extent as the owner of the vessel; but neither the owner nor the master of a vessel is responsible for the negligence of a pilot whom he is bound by law to employ, unless an option is allowed between pilots, some of whom are competent, or unless he is required only to pay compensation to the pilot, but is not required to use his services.

(Enacted by Stats. 1937, Ch. 368.)



821

The owner of a vessel is bound to pay to the owner of the cargo, at the time of arrival of the vessel at the port of the destination, the market value of that portion of the cargo which has been sold to enable the master to pay for the necessary repairs and supplies of the vessel.

(Enacted by Stats. 1937, Ch. 368.)






CHAPTER 2.5 - Ship’s Managers

830

The general agent for the owners, in respect to the care of a ship and freight, is called the manager. If he is a part owner, he is also called the managing owner.

(Enacted by Stats. 1937, Ch. 368.)



831

Unless otherwise directed, it is the duty of the manager of a vessel to provide for its complete seaworthiness; to take care of it in port; and to see that it is provided with necessary papers, with a proper master, mate, and crew, and supplies of provisions and stores.

(Enacted by Stats. 1937, Ch. 368.)



832

A managing owner is presumed to be without right to compensation for his own services.

(Enacted by Stats. 1937, Ch. 368.)



833

A manager may make contracts requisite for the performance of his duties. He may enter into charter parties, make contracts for carriage, settle for freightage, and adjust averages.

(Enacted by Stats. 1937, Ch. 368.)



834

Without special authority a manager shall not borrow money or give up the lien for freightage, or purchase a cargo, or bind the owners of the vessel to an insurance.

(Enacted by Stats. 1937, Ch. 368.)






CHAPTER 3 - Mates and Seamen

860

The mate is the officer next in rank to the master, and in case of the master’s disability the mate becomes the master. By so doing he does not lose any of his rights as mate.

(Enacted by Stats. 1937, Ch. 368.)



861

All persons employed in the navigation of a vessel, or upon a voyage, other than the master and mate, are seamen within the provisions of this code.

(Enacted by Stats. 1937, Ch. 368.)



862

The mate and seamen of a vessel are engaged by the master, and may be discharged by him at any period of the voyage for wilful and persistent disobedience or gross disqualification, but they can not be discharged for other reasons before the termination of the voyage.

(Enacted by Stats. 1937, Ch. 368.)



863

A mate or seaman is not bound to go to sea in a vessel that is not seaworthy. If there is reasonable doubt of its seaworthiness he may refuse to proceed until a proper survey has been had.

(Enacted by Stats. 1937, Ch. 368.)



864

A seaman can not by agreement be deprived of his lien upon the vessel, or of any remedy for the recovery of his wages to which he would otherwise have been entitled. Any agreement, by which he consents to abandon his right to wages in case of the loss of the vessel, or to abandon any right he may have or may obtain in the nature of salvage is void.

(Enacted by Stats. 1937, Ch. 368.)



865

A seaman can not, by special agreement, impair any of his rights, or add to any of his obligations, as defined by law, unless he fully understands the effect of the agreement and receives for it a fair compensation.

(Enacted by Stats. 1937, Ch. 368.)



866

Except as otherwise provided by law, the wages of seamen are due when, and so far only as, freightage is earned, unless the loss of freightage is due to the fault of the owner or master.

(Enacted by Stats. 1937, Ch. 368.)



867

The right of a mate or seaman to wages and provisions begins either from the time he begins work, or from the time specified in the agreement for his beginning work, or from his presence on board, whichever first happens.

(Enacted by Stats. 1937, Ch. 368.)



868

If a voyage is broken up before departure of the vessel, the seamen shall be paid for the time they have served, and they may retain for their indemnity any advances they may have received.

(Enacted by Stats. 1937, Ch. 368.)



869

When a mate or seaman is wrongfully discharged, or is driven to leave the vessel by the cruelty of the master on the voyage, it is then ended with respect to him, and he may recover his full wages.

(Enacted by Stats. 1937, Ch. 368.)



870

If a vessel is wrecked or lost, a seaman is entitled to his wages up to the time of the loss or wreck, whether freightage has been earned or not, if he exerts himself to the utmost to save the vessel, cargo, and stores.

(Enacted by Stats. 1937, Ch. 368.)



871

A certificate from the master or chief surviving officer of a vessel, to the effect that a seaman exerted himself to the utmost to save the vessel, cargo, and stores, is presumptive evidence of the fact.

(Enacted by Stats. 1937, Ch. 368.)



872

When a mate or seaman is prevented from rendering service by illness or injury, incurred without his fault in the discharge of his duty on the voyage, or by being wrongfully discharged, or by a capture of the vessel, he is entitled to wages notwithstanding. In case of a capture, a ratable deduction for salvage shall be made.

(Enacted by Stats. 1937, Ch. 368.)



873

If a mate or seaman becomes sick or disabled during the voyage, without his fault, the expense of furnishing him with suitable medical advice, medicine, attendance, and other provision for his wants, shall be borne by the vessel till the close of the voyage.

(Enacted by Stats. 1937, Ch. 368.)



874

If a mate or seaman dies during the voyage, his personal representatives are entitled to his wages to the time of his death, if he would have been entitled to them had he lived to the end of the voyage.

(Enacted by Stats. 1937, Ch. 368.)



875

A mate or seaman who deserts his vessel without cause, or who is justifiably discharged by the master during the voyage for misconduct, or for a theft of any part of the cargo or appurtenances of the vessel, or for a wilful injury thereto or to the vessel, forfeits all wages due for the voyage.

(Enacted by Stats. 1937, Ch. 368.)



876

A mate or seaman may not, under any pretext, ship goods on his own account without permission from the master.

(Enacted by Stats. 1937, Ch. 368.)









DIVISION 5 - PILOTS FOR MONTEREY BAY AND THE BAYS OF SAN FRANCISCO, SAN PABLO, AND SUISUN

CHAPTER 1 - Pilots

ARTICLE 1 - Legislative Policy and Findings

1100

The Legislature finds and declares that it is the policy of the state to ensure the safety of persons, vessels, and property using Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun, and the tributaries thereof, and to avoid damage to those waters and surrounding ecosystems as a result of vessel collision or damage, by providing competent, efficient, and regulated pilotage for vessels required by this division to secure pilotage services.

(Amended by Stats. 2001, Ch. 177, Sec. 2. Effective January 1, 2002.)



1101

The Legislature further finds and declares all of the following:

(a) The maritime industry is necessary for the continued economic well-being and cultural development of all California citizens.

(b) The Bays of San Francisco, San Pablo, and Suisun provide a vital transportation route for the maritime industry.

(c) The increase in vessel size and traffic, and the increase in cargoes carried in bulk, particularly oil and gas and hazardous chemicals, create substantial hazards to the life, property, and values associated with the environment of those waters.

(d) The federal government has long adopted the policy of providing minimum standards that ensure port and waterway safety while encouraging state control over pilot qualifications and licensing.

(e) A program of pilot regulation and licensing is necessary in order to ascertain and guarantee the qualifications, fitness, and reliability of qualified personnel who can provide safe pilotage of vessels entering and using Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun.

(f) The need to ensure safe and pollution-free waterborne commerce requires that pilotage services be employed in the confined, crowded, and environmentally sensitive waters of those bays.

(g) Bar pilotage in the Bays of San Francisco, San Pablo, and Suisun has continuously been regulated by a single-purpose state board since 1850, and that regulation and licensing should be continued.

(h) The individual physical safety and well-being of pilots is of vital importance in providing required pilot services.

(Amended by Stats. 2001, Ch. 177, Sec. 3. Effective January 1, 2002.)



1102

The Legislature finds and declares that the enhancement of navigational safety is of the utmost concern in state pilotage. In order to ensure and promote the highest level of safety in pilotage, the board is empowered to effectively monitor and oversee the practices of pilots and prevent fatigue resulting from extended hours of service, insufficient rest within a 24-hour period, and disruption of circadian rhythms.

(Added by Stats. 2012, Ch. 794, Sec. 1. Effective January 1, 2013.)






ARTICLE 2 - Application

1105

This division applies to pilots for Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun.

(Amended by Stats. 2001, Ch. 177, Sec. 4. Effective January 1, 2002.)



1106

No fine or other penalty authorized by the provisions of this division, nor any revocation or suspension of a pilot license or commission except as provided in Section 1180, may be imposed by the board without a full and open prior public hearing on the matter.

(Added by Stats. 1974, Ch. 1256.)



1107

If any provision of this division or the application thereof to any person or circumstance is held invalid, the validity of the remainder of the provisions of this division and their application to other persons or circumstances shall not be affected.

(Added by Stats. 1974, Ch. 1256.)






ARTICLE 3 - Definitions

1110

(a) “Bays of San Francisco, San Pablo, and Suisun” means all the waters of those bays and of the tributaries, ports, and harbors of those bays, and includes the water areas from the south end of San Francisco Bay and from the Ports of Sacramento and Stockton to the Golden Gate Bridge. “Bay of San Francisco, San Pablo, or Suisun” means any of those waters, respectively.

(b) “Monterey Bay” means all the waters of that bay and of the tributaries, ports, and harbors of that bay.

(Amended by Stats. 2001, Ch. 177, Sec. 5. Effective January 1, 2002.)



1111

“Board” means the Board of Pilot Commissioners for the Bays of San Francisco, San Pablo, and Suisun.

(Amended by Stats. 1990, Ch. 1422, Sec. 3.)



1112

“High seas” includes all the navigable waters of the Pacific Ocean west of the Golden Gate Bridge, and all navigable waters west of the westward boundary of the pilotage grounds for Monterey Bay.

(Amended by Stats. 2001, Ch. 177, Sec. 6. Effective January 1, 2002.)



1113

“Inland pilot” means a person holding an inland pilot license prior to January 1, 2011.

(Amended by Stats. 2011, Ch. 324, Sec. 1. Effective January 1, 2012.)



1114

“Pilot” means any of the following:

(a) Any person licensed under the authority of this division to pilot vessels other than an inland pilot.

(b) Any person licensed as a bar pilot for the Bays of San Francisco, San Pablo, and Suisun prior to January 1, 1985.

(c) Any existing inland pilot who becomes a pilot pursuant to Section 1141.

(d) Any pilot licensed pursuant to subdivision (b) of Section 1171.

(Amended by Stats. 2001, Ch. 177, Sec. 7. Effective January 1, 2002.)



1114.5

“Pilotage grounds” means all waters extending eastward from the precautionary area surrounding buoy SF to, and including, the Bays of San Francisco, San Pablo, and Suisun, and also includes the waters of Monterey Bay, eastward of a straight line drawn between Point Santa Cruz Light and Point Pinos Light.

(Amended by Stats. 2001, Ch. 177, Sec. 8. Effective January 1, 2002.)



1115

“Plan” or “pension” or “pension plan” means the San Francisco Pilot Pension Plan established pursuant to Chapter 3 (commencing with Section 1160) of this division.

(Added by renumbering Section 1113 by Stats. 1984, Ch. 1653, Sec. 8.)



1116

“Vessel” means all vessels not exempted under provisions of this division.

(Added by renumbering Section 1114 by Stats. 1984, Ch. 1653, Sec. 10.)



1117

“Commission investigator” means a person employed by or under contract with the board and assigned to investigate and report on a navigational incident involving a vessel piloted by a pilot or inland pilot licensed by the board, or other matter, incident, misconduct, suspected safety violation, or other activity reported to, or identified by, the board.

(Added by Stats. 2008, Ch. 567, Sec. 3. Effective January 1, 2009.)






ARTICLE 4 - Liability of Persons Using Pilot Services

1120

Vessels which use pilotage services, and their tackle, apparel, furniture, and other appurtenances, and their owners, operators, and agents are jointly and severally liable for pilotage fees and for the surcharges established pursuant to this division.

(Amended by Stats. 1990, Ch. 468, Sec. 1. Effective August 8, 1990.)



1121

If any pilot, in endeavoring to assist or relieve any vessel in distress, suffers loss or damage to the pilot’s vessel, the owner and operator of the distressed vessel are jointly and severally liable for the loss or damage.

(Amended by Stats. 1984, Ch. 1653, Sec. 12.)



1122

(a) A pilot carried to sea against the pilot’s will, or unnecessarily detained on board a vessel when a pilot vessel is in attendance to receive the pilot, shall receive six hundred dollars ($600) per day while so carried to sea or detained, plus reimbursement for any expenses incurred by the pilot in returning to the pilot station.

(b) The owner, operator, and agents of the detaining vessel are jointly and severally liable for paying the amount specified in subdivision (a).

(Amended by Stats. 1990, Ch. 1422, Sec. 4.)






ARTICLE 5 - Exclusive Rights of Pilotage

1125

(a) Pilots licensed by the board have exclusive authority, to the extent not provided otherwise by federal law, to pilot vessels from the high seas to Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun and the ports thereof, and from those bays and ports to the high seas. They shall also have exclusive authority to pilot vessels within and along the waters of those bays, except as otherwise set forth in this division.

(b) Nothing in this division shall interfere with pilotage regulations of Monterey Bay and of the Ports of Sacramento and Stockton, nor prevent the regulatory authority of those ports from utilizing the pilots licensed pursuant to this division.

(Amended by Stats. 2001, Ch. 177, Sec. 9. Effective January 1, 2002.)



1126

(a) A person who does not hold a license as a pilot issued pursuant to this division, and who pilots any vessel into or out of any harbor or port of Monterey Bay and the Bay of San Francisco, San Pablo, or Suisun, or who acts as a pilot for ship movements or special operations upon the waters of any of those bays, is guilty of a misdemeanor. In addition to the fines or other penalties provided by law, the court may order that person to pay to the pilot who is entitled to pilot the vessel the amount of pilotage fees collected. No fees shall be paid for pilotage if a state-licensed pilot refuses to join the vessel under paragraph (5) of subdivision (c).

(b) A person may also be enjoined from engaging in the pilotage prescribed by subdivision (a) by a court of competent jurisdiction.

(c) This section does not apply to any of the following persons:

(1) The master of a vessel who has relieved the pilot to ensure the safe operation of the vessel, but only from the point where the pilot is relieved to the closest safe berth or anchorage, or the high seas if closer than a safe berth or anchorage.

(2) Persons piloting vessels pursuant to the valid regulatory authority of the Port of Sacramento or the Port of Stockton.

(3) Persons piloting vessels sailing under an enrollment, as specified in Section 1127.

(4) Persons piloting vessels pursuant to Section 1179.

(5) Persons piloting vessels if a state-licensed pilot refuses to join the vessel. However, a vessel may not hire a pilot not licensed by the state until a representative of the vessel notifies the port agent or his or her designee that the vessel will hire a pilot not licensed by the state unless a state-licensed pilot offers to join the vessel immediately. The port agent or his or her designee shall notify the executive director of the board or his or her designee that this paragraph applies.

(d) The exemption set forth in paragraph (5) of subdivision (c) does not apply in instances in which a state licensed pilot refuses to join a vessel because of suspected safety violations concerning that vessel’s pilot hoists or pilot ladders.

(Amended by Stats. 2011, Ch. 324, Sec. 2. Effective January 1, 2012.)






ARTICLE 6 - Exempt Vessels and Vessels Liable for Pilotage

1127

(a) The Legislature finds and declares that it is the policy of the state to ensure the safety of persons, property, and vessels using the waters of Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun and to avoid damage to those waters and surrounding ecosystems as a result of vessel collision or damage by providing competent, efficient, and regulated pilotage for vessels required by this division to secure pilotage services.

(b) This section does not supersede, modify, or otherwise alter pilot practices that are not safety related, including, but not limited to, the determination of rates charged for pilot services or employer-employee relationships for individuals, agencies, or organizations involved in providing pilotage services between any port of Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun and any other port of the United States that is in existence on December 31, 1995, or otherwise abridge the authority of local port or harbor districts relating to pilotage in effect on December 31, 1995.

(c) The board shall regulate pilotage on waters of the state as provided in this division.

(d) A vessel sailing under a coastwise license or appropriately endorsed registry and engaged in the coasting trade between a port of Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun and another port of the United States is exempt from all pilotage charges unless a pilot is actually employed. A foreign vessel and a vessel bound between a foreign port and a port of Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun, and a vessel sailing under a register between a port of Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun and another port of the United States, shall use a pilot holding a license issued pursuant to this division, except as otherwise provided by law.

(e) Subdivision (d) does not apply to a vessel that is less than 750 gross tons and is manufactured and used for private recreation.

(Amended by Stats. 2011, Ch. 324, Sec. 3. Effective January 1, 2012.)



1128

Any nonself-propelled vessel in tow of a tug within Monterey Bay and the Bay of San Francisco, San Pablo, or Suisun, or between those bays, is exempt from pilotage charges unless a pilot is actually employed.

(Amended by Stats. 2001, Ch. 177, Sec. 12. Effective January 1, 2002.)






ARTICLE 7 - Duties of Pilots

1130

(a) A majority of all of the pilots licensed by the board shall appoint one pilot to act as port agent to carry out the orders of the board and other applicable laws, and to otherwise administer the affairs of the pilots. The appointment is subject to the confirmation of the board.

(b) The port agent shall be responsible for the general supervision and management of all matters related to the business and official duties of pilots licensed by the board.

(c) The port agent shall immediately notify the executive director of the board of a suspected violation, navigational incident, misconduct, or other rules violation that is reported to him or her or to which he or she is a witness. The board shall adopt regulations for the manner and content of a notice provided pursuant to this section.

(Amended by Stats. 2009, Ch. 576, Sec. 1. Effective January 1, 2010.)



1131

Pilots shall at all times keep, for their exclusive use, vessels of such description and condition as the board may direct.

(Added by Stats. 1974, Ch. 1256.)



1132

Every pilot in charge of a vessel arriving in Monterey Bay and the Bay of San Francisco, San Pablo, or Suisun, shall safely moor the vessel in place and position as directed by the master of the vessel, consistent with safe navigation and not contrary to law.

(Amended by Stats. 2001, Ch. 177, Sec. 14. Effective January 1, 2002.)



1133

Every pilot in charge of a vessel leaving the Bays of San Francisco, San Pablo, and Suisun shall pilot it from its point of departure to a point beyond the San Francisco bar. Every pilot in charge of a vessel leaving Monterey Bay shall pilot it from its point of departure to a point westward of the pilotage grounds.

(Amended by Stats. 2001, Ch. 177, Sec. 15. Effective January 1, 2002.)



1134

When a pilot goes aboard a vessel, the pilot becomes a servant of the vessel and its owner and operator. Nothing in this division exempts the vessel or its owner or operator from liability to persons or property for damage or loss caused by the vessel or its operation on the ground that (1) the vessel was piloted by a pilot, or (2) the damage or loss was incurred as a result of the error, omission, fault, or neglect of a pilot.

(Added by Stats. 1986, Ch. 669, Sec. 7.)



1136

A pilot licensed pursuant to this division shall do all of the following:

(a) Take an oath of office in the manner prescribed by law.

(b) Submit monthly to the board a verified account of all moneys or other compensation received by the pilot as a result of pilotage services, or by any other person for the pilot, or on the pilot’s account, on the forms furnished by the board.

(Amended by Stats. 2011, Ch. 324, Sec. 4. Effective January 1, 2012.)



1137

(a) The account required pursuant to Section 1136 shall show all of the following:

(1) The name of each vessel piloted.

(2) The name of each vessel for which pilotage has been charged or collected.

(3) The amount charged to or collected for each vessel.

(4) Any rebates made and allowed and for what amounts.

(5) The amount of the fees and surcharges not collected pursuant to Section 1193.

(6) The depth of each vessel’s draft and its highest gross tonnage.

(7) Whether the vessel was inward or outward bound.

(b) The board shall record the accounts in full detail in a book prepared for that purpose. The account book is a public record.

(Amended by Stats. 2010, Ch. 455, Sec. 2. Effective January 1, 2011.)



1138

(a) When cruising offshore or standing out to sea, pilots shall go to the vessel nearest to shore or in the most distress, or incur a penalty of one hundred dollars ($100). For each refusal by a pilot to board a vessel when required, a penalty of one hundred dollars ($100) shall be incurred.

(b) A pilot may be suspended or expelled by the board for a violation of subdivision (a).

(Added by Stats. 1974, Ch. 1256.)



1139

(a) Every pilot boarding a vessel shall exhibit his commission or license as pilot when requested by the master of such vessel.

(b) The board may suspend or revoke the commission or license of a pilot for refusal to exhibit such commission or license upon the proper request, and it may impose a liability of fifty dollars ($50) on the bond of such pilot.

(Added by Stats. 1974, Ch. 1256.)






ARTICLE 8 - State Certified Pilotage

1140

(a) It is the intent of the Legislature to provide for a unified system of state regulated pilotage for Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun.

(b) The Legislature finds and declares that unified pilotage will be beneficial to the safety of people, vessels, and property using those bays and tributaries.

(c) The Legislature further finds and declares that unified systems of regulated pilotage are common to the ports of the world and are most familiar to, and best able to serve, both foreign and domestic vessels.

(Amended by Stats. 2011, Ch. 324, Sec. 5. Effective January 1, 2012.)



1141

(a) Each pilot license shall be valid for a period of one year and shall be renewed upon application and successful completion of the physical examination required by Section 1176.

(b) A pilot license shall not be renewed if the pilot possessing the license does not actively pilot vessels for any consecutive period of one year, unless the board determines the pilot is qualified and makes one of the following findings:

(1) The pilot has presented satisfactory proof of medical disability during that period.

(2) The board has granted the pilot a leave of absence without pay during that period.

(3) The pilot has been serving as port agent under Section 1130.

(c) A pilot licensee shall at all times hold an active and proper license to pilot vessels on the waters on which the pilot operates.

(d) The board may revoke or suspend the license of any pilot who does not use proper equipment maintained exclusively for pilotage or who operates on territorial waters not described in the license. This subdivision shall not be construed to require the use of a pilot boat in order to provide pilotage services for Monterey Bay.

(Amended by Stats. 2001, Ch. 177, Sec. 17. Effective January 1, 2002.)



1144

Any continuing education program adopted by the board shall regularly inform pilots of the hazards of fatigue and of effective strategies to prevent fatigue while on duty.

(Added by Stats. 2012, Ch. 794, Sec. 2. Effective January 1, 2013.)



1146

A pilot shall refuse a pilotage assignment if he or she is physically or mentally fatigued and has a reasonable belief that the assignment cannot be carried out in a competent and safe manner.

(Added by Stats. 2012, Ch. 794, Sec. 3. Effective January 1, 2013.)









CHAPTER 2 - Board of Pilot Commissioners

1150

(a) There is in the Transportation Agency a Board of Pilot Commissioners for the Bays of San Francisco, San Pablo, and Suisun, consisting of seven members appointed by the Governor, with the consent of the Senate, as follows:

(1) Two members shall be pilots licensed pursuant to this division.

(2) Two members shall represent the industry and shall be persons currently engaged as owners, officers, directors, employees, or representatives of a firm or association of firms that is a substantial user of pilotage service in the Bay of San Francisco, San Pablo, Suisun, or Monterey, one of whom shall be engaged in the field of tanker company operations, and one of whom shall be engaged in dry cargo operations. The board of directors of a regional maritime trade association controlled by West Coast vessel operators that specifically represents the owners and operators of vessels or barges engaged in transportation by water of cargo or passengers from or to the Pacific area of the United States shall nominate, rank, and submit to the Governor the names of three persons for each category of industry member to be appointed.

(3) Three members shall be public members. Any person may serve as a public member unless otherwise prohibited by law, except that during his or her term of office or within the two years preceding his or her appointment, a public member appointed shall not have (A) any financial or proprietary interest in the ownership, operation, or management of tugs, cargo, or passenger vessels, (B) sailed under the authority of a federal or state pilot license in waters under the jurisdiction of the board, (C) been employed by a company that is a substantial user of pilot services, or (D) been a consultant or other person providing professional services who had received more than 20 percent in the aggregate of his or her income from a company that is a substantial user of pilot services or an association of companies that are substantial users of pilot services. Ownership of less than one-tenth of 1 percent of the stock of a publicly traded corporation is not a financial or proprietary interest in the ownership of tugs, cargo, or passenger vessels.

(4) Notwithstanding any other provision of law, this chapter does not prohibit the Governor from notifying the nominating authority identified in paragraph (2) that persons nominated are unacceptable for appointment. Following that notification, the nominating authority shall submit a new list of nominees to the Governor, naming three persons, none of whom were previously nominated, from which the Governor may make the appointment. This process shall be continued until a person nominated by the nominating authority and satisfactory to the Governor has been appointed.

(b) Members appointed pursuant to subdivision (a) shall be appointed with staggered terms as follows:

(1) Each of the members appointed pursuant to paragraphs (1) and (2) of subdivision (a) shall be appointed for a four-year term, except that the first member appointed after December 31, 2012, to an initial term pursuant to paragraph (1) of subdivision (a) shall be appointed to a term expiring on December 31, 2014, and the first member appointed after December 31, 2012, to an initial term pursuant to paragraph (2) of subdivision (a) shall be appointed to a term expiring on December 31, 2014.

(2) Members appointed pursuant to paragraph (3) of subdivision (a) shall be appointed with staggered four-year terms with the initial four-year terms expiring on December 31 of the years 1988, 1990, and 1991, respectively.

(3) A person shall not be appointed for more than two terms.

(4) Vacancies on the board for both expired and unexpired terms shall be filled by the appointing power in the manner prescribed by subdivision (a).

(c) A quorum of the board members consists of four members. All actions of the board shall require the vote of four members, a quorum being present.

(d) The Secretary of Transportation shall serve as an ex officio member of the board who, without vote, may exercise all other privileges of a member of the board.

(Amended by Stats. 2013, Ch. 352, Sec. 330. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1151

Each member of the board shall be a citizen of the United States and a resident of California. Each member appointed pursuant to paragraphs (1) and (3) of subdivision (a) of Section 1150 shall be a resident of one of the following counties: San Francisco, Alameda, Contra Costa, Marin, Mendocino, Monterey, Sacramento, San Mateo, Santa Clara, Santa Cruz, Solano, San Joaquin, Napa, Sonoma, or Yolo. The member shall hold office during the pleasure of the power appointing the member, not to exceed four years from the date of the member’s commission.

(Amended by Stats. 1997, Ch. 660, Sec. 2. Effective January 1, 1998.)



1152

(a) The public members of the board shall receive, as compensation for their services, the amount that the board may, from time to time, determine, which shall not exceed six hundred dollars ($600) each per month.

(b) The appointed members and employees of the board shall also be allowed necessary traveling and other verified expenses incurred by them in the performance of their duties.

(Amended by Stats. 2008, Ch. 567, Sec. 7. Effective January 1, 2009.)



1153

(a) The board shall organize itself by electing a president, and shall provide offices in San Francisco or Alameda County, in which it shall meet once a month, and it may adjourn its regular meetings from time to time.

(b) Meetings of the board are subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2008, Ch. 567, Sec. 8. Effective January 1, 2009.)



1154

(a) The board is vested with all functions and duties relating to the administration of this division, except those functions and duties vested in the Secretary of Business, Transportation and Housing.

(b) The board’s vested powers include the power to make and enforce rules and regulations that are reasonably necessary to carry out its provisions and to govern its actions. These rules and regulations shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2008, Ch. 567, Sec. 9. Effective January 1, 2009.)



1155

The president of the board may administer oaths in regard to any matter properly before it and he or she may issue subpoenas for witnesses in like cases. A witness disobeying the subpoena served on him or her shall incur a penalty of five hundred dollars ($500), for which judgment may be recovered by the board in a civil action. This section shall not apply to proceedings conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2008, Ch. 567, Sec. 10. Effective January 1, 2009.)



1156

(a) The board may appoint, fix the compensation of, and from time to time adjust the compensation of, an executive director who is exempt from the civil service laws, and other employees as may be necessary. The executive director may perform all duties, exercise all powers, discharge all responsibilities, and administer and enforce all laws, rules, and regulations under the jurisdiction of the board, with the approval of the board, including, but not limited to, all of the following:

(1) The administration of personnel employed by the board in accordance with the civil service laws.

(2) To serve as treasurer of the board and keep, maintain, and provide the board with all statements of accounts, records of receipts, and disbursements of the board in accordance with the law.

(3) The issuance and countersigning of licenses that shall also be signed by the president of the board.

(4) The administration of matters and the maintenance of files pertaining to action taken against licenses issued by the board.

(5) The administration of investigations of, and reporting on, a navigational incident or other matter for which a license issued by the board may be revoked or suspended.

(6) To work with board members, staff, and other interested stakeholders to recommend improvements in the pilot training program.

(7) Under the direction of the board, to coordinate with other state and federal agencies charged with protecting the environment and with the oil and hazardous chemical shipping industry.

(8) Any other function, task, or duty as may reasonably be assigned by the president of the board, including, but not limited to, performing research and obtaining documents and other evidence for board activities, including rate hearings.

(b) The Secretary of Business, Transportation and Housing shall appoint one assistant director to serve in a career executive assignment at the pleasure of the secretary. The assistant director shall have the duties as assigned by the executive director, and shall be responsible to the executive director for the performance of his or her duties.

(c) The board may employ personnel necessary to carry out the purposes of this chapter. All personnel shall be appointed pursuant to the State Civil Service Act (Part 1 (commencing with Section 18000) of Division 5 of Title 2 of the Government Code), except for the executive director and the assistant director, who shall be exempt from state civil service. The board may fix the compensation of, and from time to time adjust the compensation of, any employees as may be necessary.

(d) All personnel of the board shall be appointed, directed, and controlled by the board, the executive director, or the board’s authorized deputies or agents to whom it may delegate its powers.

(e) The board may contract and employ commission investigators. The board shall adopt regulations for the minimum standards for a commission investigator that shall include, but are not limited to, a basic knowledge of investigative techniques and maritime issues.

(Amended by Stats. 2011, Ch. 324, Sec. 7. Effective January 1, 2012.)



1156.5

(a) The executive director shall serve at the pleasure of the board and shall be under the direct supervision of the board. The term of office to which the executive director is appointed is five years.

(b) The Secretary of Business, Transportation and Housing, or his or her designee, shall act as the executive director during the absence from the state or other temporary absence, disability, or unavailability of the executive director, or during a vacancy in that position.

(Amended by Stats. 2008, Ch. 567, Sec. 11.5. Effective January 1, 2009.)



1156.6

(a) If suspected safety standard violations concerning pilot hoists, pilot ladders, or the proper rigging of pilot hoists or pilot ladders are reported to the board, the executive director shall investigate the report. The executive director may personally inspect or assign a commission investigator to personally inspect the equipment for its compliance with the relevant safety standards promulgated by the United States Coast Guard and the International Maritime Organization. If, in the preliminary investigation, the equipment is found to be in violation, or in likely violation in the opinion of the executive director, of the relevant safety standards, the executive director shall immediately alert the appropriate United States Coast Guard office. The executive director shall report his or her findings and recommendations, if any, to the board. The board shall receive the executive director’s findings, which may include other reports, information, or statements from interested parties. The board shall specify, by regulation, the information that shall be contained in the report.

(b) This section applies to the pilotage grounds, as defined in Section 1114.5. If a vessel passes outside of the pilotage grounds, the executive director’s report shall include that fact along with a description of the incident.

(c) The record of the investigation and the board’s findings and recommendations, if any, shall be a public record maintained by the board.

(Amended by Stats. 2012, Ch. 162, Sec. 80. Effective January 1, 2013.)



1156.7

If the executive director of the board alerts the United States Coast Guard to a violation or likely violation of safety standards pursuant to Section 1156.6 and has reason to believe that the violation or likely violation will not be corrected prior to the vessel reaching its next port of call, the executive director shall request the United States Coast Guard to report the suspected safety standard violation to the port state control officer or a pilot organization in an expected future port of call. This section does not preclude any other party from disseminating any report of the findings and recommendations of the executive director of the board pursuant to Section 1156.6, and all of those reports and findings shall be considered public records.

(Added by Stats. 2012, Ch. 794, Sec. 4. Effective January 1, 2013.)



1157

The board shall keep a written record of all the board’s proceedings and acts.

(a) The board shall also keep a complete record of each pilot appointed and licensed by the board that includes, at a minimum, his or her current mailing address, residence, the date of the initial issuance and renewal of the license, the date of completion for initial and any subsequent training, and a record of any reports of meritorious activities, commendation, misconduct, safety violations, or other incidents or information related or relevant to the issuance and use of his or her pilot license.

(b) All pilots licensed by the board shall provide the board with written notice of any change of name, mailing address, or residence within 30 days of that change in a manner prescribed by the board.

(Amended by Stats. 2011, Ch. 324, Sec. 9. Effective January 1, 2012.)



1157.1

(a) Except as provided in Section 1157.4, all records of the board relating to the personal information of a pilot, a pilot trainee, or an applicant to the pilot trainee training program are confidential and shall not be open to public inspection.

(b) For purposes of this section, “personal information” means information, other than the name and mailing address, that identifies an individual, including an individual’s photograph, social security number, address, telephone number, and medical or disability information, but does not include other information related to licensing such as incidents, rules or safety violations, misconduct, training records, commendations, and license status.

(Amended by Stats. 2011, Ch. 324, Sec. 10. Effective January 1, 2012.)



1157.2

The board shall establish procedures for access to confidential or restricted information from its records to protect the confidentiality of its employees and licensees. If confidential or restricted information is released to an agent of a person authorized to obtain information, the person shall require the agent to take all steps necessary to ensure confidentiality and prevent the release of information to a third party. An agent shall not obtain or use confidential or restricted records for any purpose other than the reason the information was requested.

(Added by Stats. 2008, Ch. 567, Sec. 15. Effective January 1, 2009.)



1157.3

A member of the board, the executive director, the assistant director, or an employee of the board who willfully discloses confidential information from the board record to a person not authorized to receive it shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which may be assessed and recovered in a civil action.

(Added by Stats. 2008, Ch. 567, Sec. 16. Effective January 1, 2009.)



1157.4

Upon a request to the board by a federal, state, or local law enforcement agency, the executive director shall make available to the requesting agency any information contained in the board’s records.

(Added by Stats. 2008, Ch. 567, Sec. 17. Effective January 1, 2009.)



1157.5

On or before April 15, 2010, and annually thereafter, the board shall submit to the Secretary of the Senate, the Chief Clerk of the Assembly, and the Secretary of Business, Transportation and Housing a report describing the board’s activities for the preceding calendar year. The report shall include, but not be limited to, all of the following:

(a) The number of vessel movements across the bar, on the bays, and on the rivers within the board’s jurisdiction.

(b) The name of each licensed pilot and pilot trainee, and the status of each person. If a person has had more than one status during the reporting year, each status and the length of time in that status shall be indicated. For the purposes of this section, “status” includes all of the following designations:

(1) Licensed and fit for duty.

(2) Licensed and not fit for duty.

(3) Licensed and on authorized training.

(4) Licensed and on active military duty.

(5) Licensed and on leave of absence.

(6) Licensed but license suspended.

(c) A summary of each report of misconduct or a navigational incident involving a pilot or pilot trainee, or other matters for which a license issued by the board may be revoked or suspended. For those cases that have been closed, the summary shall include a description of findings made by the incident review committee and of the resulting action taken by the board. For those cases that are still under investigation, the summary shall include a description of the reported incident and an estimated completion date for the investigation. For those closed cases involving a pilot who has been involved in a prior incident and a finding of pilot error had been made, the report shall also include a summary of that incident.

(Amended by Stats. 2011, Ch. 324, Sec. 11. Effective January 1, 2012.)



1158

The public members, the executive director, the assistant director, and employees of the board shall not engage in an employment, activity, or enterprise that is clearly inconsistent, incompatible, in conflict with, or inimical to his or her duties as a state officer or employee or make, participate in making, or attempt to use his or her official position to in any way influence a governmental decision in which he or she knows or has reason to know that he or she, or any member of his or her immediate family, has a financial interest.

(Amended by Stats. 2008, Ch. 567, Sec. 18. Effective January 1, 2009.)



1158.1

The executive director shall not, during the term of his or her office, serve as a member of the board or as a pilot, or otherwise be concurrently employed in the maritime industry.

(Amended by Stats. 2011, Ch. 324, Sec. 12. Effective January 1, 2012.)



1159

(a) All moneys received by the board pursuant to the provisions of any law shall be accounted for at the close of each month to the Controller in the form that the Controller may prescribe and, at the same time on the order of the Controller, all these moneys shall be paid into the State Treasury to the credit of the Board of Pilot Commissioners’ Special Fund.

(b) Notwithstanding Section 13340 of the Government Code, the moneys deposited in the State Treasury to the credit of the Board of Pilot Commissioners’ Special Fund are appropriated without regard to fiscal years for the payment of the compensation and expenses of the board and its officers and employees.

(Amended by Stats. 2008, Ch. 567, Sec. 19. Effective January 1, 2009.)



1159.1

The board shall impose a board operations surcharge, the purpose of which is to fully compensate the board for its official services, for the services of its staff, and for all its incidental expenses. The amount of the surcharge shall not exceed 71/2 percent of all pilotage fees charged by pilots and inland pilots, unless the board establishes, with the approval of the Department of Finance, a lesser percentage. The board shall quarterly review its ongoing and anticipated expenses and adjust the surcharge to reflect any changes which have occurred since the last adjustment.

(Added by Stats. 1990, Ch. 468, Sec. 3. Effective August 8, 1990. See similar subject matter and prevailing provisions in Section 1159.2, which derives from the Section 1159.1 added by Stats. 1990, Ch. 1423.)



1159.2

(a) The vessel shall pay a board operations surcharge, the purpose of which is to fully compensate the board and the Business, Transportation and Housing Agency for the official services, staff services, and incidental expenses of the board and agency. The amount of the surcharge shall be 7.5 percent of all pilotage fees charged by pilots pursuant to Sections 1190 and 1191 unless the board establishes, with the approval of the Department of Finance, a lesser percentage, not to exceed any percentage consistent with subdivision (d).

(b) The surcharge shall be billed and collected by the pilots. The pilots shall pay all surcharges collected by them to the board monthly or at a later time that the board may direct.

(c) The board shall quarterly review its ongoing and anticipated expenses and adjust the surcharge to reflect any changes that have occurred since the last adjustment.

(d) The board operations surcharge shall not represent a percentage significantly more than that required to support the board and any costs of the Business, Transportation and Housing Agency related to the administration of the board pursuant to subdivision (a) in addition to the maintenance of a reasonable reserve.

(Added by renumbering Section 1159.1 (as amended by Stats. 2008, Ch. 567) by Stats. 2011, Ch. 324, Sec. 13. Effective January 1, 2012. Note: This section derives from the Section 1159.1 added by Stats. 1990, Ch. 1423.)






CHAPTER 3 - Pension Plan

1160

There is hereby established a San Francisco Bar Pilot Pension Plan which is continued in existence as the San Francisco Pilot Pension Plan.

(Amended by Stats. 1984, Ch. 1653, Sec. 30.)



1161

All amounts generated by the pension plan shall be used solely to pay pensions to retired pilots and inland pilots, disabled pilots and inland pilots, the surviving spouses of pilots and inland pilots, and to pay the expenses of the plan.

(Amended by Stats. 1993, Ch. 1192, Sec. 1. Effective January 1, 1994.)



1162

(a) The pension plan shall be administered and all benefit payments shall be made by one or more fiduciary agents selected by the board. Except for the collection of revenues in accordance with Section 1165 and the pilots serving as members of the board, and unless otherwise directed by the board, the pilots shall have no control of any kind or manner over the operation, administration, or management of the plan.

(b) All revenues pursuant to the plan shall be collected by the pilots, at no cost to the state or board, and transmitted monthly to the fiduciary agent or agents. The revenues shall not be included in the account required by Section 1136.

(Amended by Stats. 1992, Ch. 639, Sec. 2. Effective January 1, 1993.)



1163

(a) (1) (A) Each retired pilot and inland pilot, who has completed 25 full years of service as a pilot or inland pilot, or both, shall receive, as a target monthly pension, an amount that is initially equal to 46 percent of an amount that is an average of the highest three of the last five years of audited annual average net income per pilot, prior to the pilot’s or inland pilot’s retirement, divided by 12, which initial target monthly pension amount shall be subject to periodic adjustment pursuant to Section 1167. Pilots or inland pilots with other than 25 full years of service as a pilot or inland pilot, or both, shall receive a monthly pension in an amount that is determined by multiplying the above calculated target monthly pension by a fraction, the numerator of which shall be the number of full years of service that the pilot or inland pilot has rendered and the denominator of which shall be 25 years, which initial monthly pension amount shall be subject to periodic adjustment pursuant to Section 1167.

(B) Each disabled pilot or inland pilot shall receive as an initial target monthly pension an amount that is based on 46 percent of the greater of the following, which amount shall be subject to periodic adjustment pursuant to Section 1167:

(i) An amount that is the average of the highest three of the last five years of audited annual average net income per pilot divided by 12 and multiplied by a fraction, the numerator of which shall be the number of full years of service that the pilot or inland pilot has rendered and the denominator of which shall be 25 years.

(ii) The audited annual average net income per pilot, for the last year prior to the pilot’s or inland pilot’s disability, divided by 12 and multiplied by a fraction, the numerator of which shall be the number of full years of service that the pilot or inland pilot has rendered and the denominator of which shall be 25 years.

(C) Each pilot who retired before January 1, 1985, shall receive as an initial target monthly pension an amount that is one hundred seventy-eight dollars ($178) multiplied by the number of full years of service he or she performed as a pilot licensed under this division, which amount shall be subject to periodic adjustment pursuant to Section 1167.

(D) Each pilot who retired on or after January 1, 1985, or each inland pilot who retired after January 1, 1993, shall receive as an initial target monthly pension an amount that is the greater of the following, which amount shall be subject to periodic adjustment pursuant to Section 1167:

(i) An amount that is calculated by multiplying one hundred seventy-eight dollars ($178) by the number of full years of service the pilot or inland pilot performed as a pilot or inland pilot licensed under this division.

(ii) An amount that is 46 percent of the average of the highest three of the last five years of audited annual average net income per pilot, prior to the pilot’s or inland pilot’s retirement, divided by 12 and multiplied by a fraction, the numerator of which is the pilot’s or inland pilot’s actual number of full years of service and the denominator of which is 25 years.

(2) A pilot or inland pilot who retires or becomes disabled shall not begin to receive a pension until the beginning of the benefit payment period next following the date on which the pilot or inland pilot retires or becomes disabled.

(3) A pilot or inland pilot shall not receive any benefits pursuant to the pension plan in any benefit payment period unless the pilot’s or inland pilot’s resignation as an active pilot or inland pilot specifying a proposed date of retirement was submitted, in writing, to the board, prior to November if the pilot’s or inland pilot’s retirement is to be effective the first day of the following January, prior to February if the pilot’s or inland pilot’s retirement is to be effective the first day of the following April, prior to May if the pilot’s or inland pilot’s retirement is to be effective the first day of the following July, or prior to August if the pilot’s or inland pilot’s retirement is to be effective the first day of the following October. The pilot’s or inland pilot’s resignation as an active pilot or inland pilot shall become effective on either January 1, April 1, July 1, or October 1, as specified in the written resignation.

(4) If a retired or disabled pilot or inland pilot who is receiving a pension dies without a surviving spouse, the pilot’s or inland pilot’s successor in interest shall receive the monthly pension for the remainder of the benefit payment period within which the death occurs, after which time the monthly pension shall cease.

(b) (1) The surviving spouse of a deceased pilot who is eligible for a pension pursuant to paragraph (1) of subdivision (e) of Section 1164 and the surviving spouse of a deceased inland pilot who is eligible for a pension pursuant to paragraph (2) of subdivision (e) of Section 1164 shall each receive, as a monthly pension, three-fourths of the amount that the deceased pilot or inland pilot would have received as a monthly pension pursuant to this section had the pilot or inland pilot lived, calculated as if the deceased pilot or inland pilot had been disabled pursuant to subparagraph (B) of paragraph (1) of subdivision (a).

(2) If a retired or disabled pilot or inland pilot who was receiving a pension dies, the surviving spouse shall continue to receive the full amount of the monthly pension to which the deceased pilot or inland pilot was entitled for the balance of the benefit payment period within which the death occurs, after which the surviving spouse shall receive the amount specified in paragraph (1).

(3) If a surviving spouse receiving a pension dies, the surviving spouse’s successor in interest shall receive the monthly pension for the remainder of the benefit payment period within which the death occurs, after which time the monthly pension shall cease.

(c) For the purpose of the computations described in paragraph (1) of subdivision (a), six months or more of service by a pilot or inland pilot shall be considered a full year.

(d) Except as provided otherwise in this section and paragraph (4) of subdivision (e) of Section 1164, monthly pension amounts payable pursuant to this section to retired pilots and inland pilots and to their surviving spouses are payable for the life of that retired pilot, inland pilot, or spouse.

(e) To determine an inland pilot’s full years of service under this chapter, any periods of service that an inland pilot has performed as a pilot shall be added to any service time performed as an inland pilot after January 1, 1987.

(f) In calculating the benefits of a retired or disabled pilot who was issued an original pilot’s license in 1985 and who was not thereafter issued an inland pilot’s license, or in calculating the benefits of the widow of such a pilot who is deceased, the number of years of service used in the calculation shall be the greater of the following:

(1) The actual number of full years of service the pilot has rendered.

(2) Ten years.

(Amended by Stats. 1999, Ch. 261, Sec. 1. Effective January 1, 2000.)



1164

(a) Except as provided in subdivision (b), a pilot shall be eligible for the pension provided in Section 1163 if the pilot meets all of the following requirements:

(1) Held a license as a pilot and served at least 10 years in that capacity or has attained 62 years of age, whichever occurs first.

(2) Retired after January 1, 1972.

(3) Is at least 60 years of age.

(b) A disabled pilot shall be eligible for the pension provided in Section 1163 if it has been determined by the board, based upon competent medical evidence, that the pilot is unable to perform the duties of a pilot. As used in this chapter, “disabled” means a disability of permanent or extended and uncertain duration, as determined by the board, on the basis of competent medical opinion.

(c) Except as provided in subdivision (d), an inland pilot shall be eligible for the pension provided in Section 1163 if the inland pilot meets all of the following requirements:

(1) Held a license as an inland pilot and served at least 10 years in that capacity after January 1, 1987, or has attained 62 years of age, whichever occurs first.

(2) Retired after January 1, 1987.

(3) Is at least 60 years of age.

(4) Since January 1, 1987, has held himself or herself out as providing pilotage assistance to the entire shipping industry consistent with the inland pilot’s license.

(5) For services provided after January 1, 1994, performs a minimum of 75 assignments per calendar year unless excused from performance of that requirement due to medical needs satisfactory to the board.

(d) A disabled inland pilot who meets the requirements of paragraph (4) of subdivision (c) shall be eligible for the pension provided in Section 1163 if it has been determined by the board, based upon competent medical evidence, that the inland pilot is unable to perform the duties of an inland pilot.

(e) (1) A surviving spouse of a deceased pilot shall be eligible for the pension provided in subdivision (b) of Section 1163 if that deceased pilot died after January 1, 1972, and that deceased pilot had held a license as a pilot.

(2) A surviving spouse of a deceased inland pilot shall be eligible for the pension provided in subdivision (b) of Section 1163 if the deceased inland pilot died after January 1, 1987, had held a license as an inland pilot, and since January 1, 1987, had held himself or herself out as providing pilotage assistance to the entire shipping industry consistent with the inland pilot’s license.

(3) In order for a surviving spouse to be eligible for any pension benefits pursuant to this chapter, the surviving spouse shall have been legally married to the deceased pilot or inland pilot for at least one year prior to the deceased pilot’s or inland pilot’s death.

(4) A surviving spouse of a deceased pilot or inland pilot shall neither be eligible for, nor receive, pension benefits pursuant to this chapter if the surviving spouse remarries. If a surviving spouse who is receiving a monthly pension under this chapter remarries, the surviving spouse’s successor in interest shall receive the amount of the monthly pension for the remainder of the benefit payment period as if the surviving spouse had died, in accordance with paragraph (3) of subdivision (b) of Section 1163.

(Amended by Stats. 1999, Ch. 261, Sec. 2. Effective January 1, 2000.)



1165

(a) In addition to, and concurrently with, the basic pilotage rate described in Section 1190, a charge shall be levied for pilotage services at a rate necessary to provide the benefits to be paid out pursuant to the pension plan. The additional rate shall be determined as follows:

(1) On March 1, June 1, September 1, and December 1 of each year, the number of persons eligible to receive benefits under the plan, their identities, the calculated amount each shall be entitled to receive, and the total amount to be paid out to all of those persons during each month of the next three-month period shall be determined by the fiduciary agent or agents.

(2) After the total amount to be paid out monthly under the plan has been determined, the rate necessary to provide that amount each month shall be calculated by the fiduciary agent or agents. The rate shall be based upon the volume of shipping, in gross registered tons, handled by pilots licensed under this division for the 12-month periods ending the previous September 30 for benefit periods commencing the following January 1, ending the previous December 31 for benefit periods commencing the following April 1, ending the previous March 31 for benefit periods commencing the following July 1, and ending the previous June 30 for benefit periods commencing the following October 1, respectively. The rate shall be expressed as mills per gross registered ton and shall be calculated to the nearest one-hundredth of a mill.

(3) The estimated cost of the services of the fiduciary agent or agents to administer the pension plan shall be calculated by the fiduciary agent or agents for the benefit periods described in paragraph (2), shall be expressed as mills per gross registered ton, and shall be calculated to the nearest one-hundredth of a mill.

(b) The rate determined pursuant to paragraphs (1), (2), and (3) of subdivision (a) shall become effective on January 1 of the following year with respect to the September 30 calculations, on April 1 of the following year with respect to the December 31 calculations, on July 1 of that year with respect to the March 31 calculations, and on October 1 of that year with respect to the June 30 calculations. The rates shall be in effect for the succeeding benefit payment period.

(Amended by Stats. 1992, Ch. 639, Sec. 5. Effective January 1, 1993.)



1166

(a) The benefits actually paid out each month by the fiduciary agent or agents designated by the board to all retired and disabled pilots and inland pilots, to surviving spouses of deceased pilots and inland pilots, and to successors in interest shall be equal to the revenue received pursuant to Section 1165 during the preceding month less the expenses of the fiduciary agent or agents incurred during that month. The revenue, whether greater or less than the amount used in determining the tonnage rates under this chapter to provide the aggregate target pensions to which those persons are entitled according to Section 1163, shall be paid to each of them in proportion to the relative target amounts to which they are entitled, after payment of the expenses of the fiduciary agent or agents.

(b) Revenues for any month or year are the amounts to be received pursuant to the pension plan for pilotage during that month or year. The fiduciary agent or agents shall determine which accounting system shall be used to make the payment, provided that, if the accrual method is used, it shall be subject to later equitable adjustments for unpaid receivables.

(c) Benefits pursuant to the new rate calculations shall be paid commencing in February, May, August, and November of each year and shall continue through, and include, the next following April, July, October, and January, respectively, so that each benefit pension period equals three months of payments. The period during which benefits are paid is the benefit payment period.

(Amended by Stats. 1993, Ch. 1192, Sec. 4. Effective January 1, 1994.)



1167

(a) The board shall review the benefits received by retired or disabled pilots and inland pilots and their surviving spouses every three years or when the cumulative percentage increase in the Consumer Price Index (San Francisco Bay Area) has exceeded 12 percent, whichever occurs first.

(b) The board may increase the monthly pensions specified in Section 1163. Those increases shall take into consideration the maritime industry practice in the United States as brought to the attention of the board by the pilots, inland pilots, or the industry. The increase shall not exceed 50 percent of the cumulative increase in the Consumer Price Index (San Francisco Bay Area). Monthly pensions for retired pilots, inland pilots, or their surviving spouses who have been retired less than the full three-year interval between adjustments shall increase on a pro rata basis according to the number of months that those persons have been retired prior to that adjustment.

(Amended by Stats. 1993, Ch. 1192, Sec. 5. Effective January 1, 1994.)



1168

The board may review the pension plan and make any recommendations it deems necessary for changes in the plan. Monthly pensions shall not be adjusted except as provided by Section 1167.

(Added by Stats. 1992, Ch. 639, Sec. 8. Effective January 1, 1993.)






CHAPTER 4 - Licensing of Pilots

ARTICLE 1 - Issuance of License

1170

The board shall appoint and license the number of pilots which is sufficient to carry out the purposes of this division.

(Amended by Stats. 1990, Ch. 1422, Sec. 19.)



1170.1

In determining the number of pilots needed, pursuant to Section 1170, the board shall take into consideration the findings and declarations in Sections 1100 and 1101, the results of an audit made pursuant to, and the factors specified in, Section 1203, the industry’s current economic trends, fluctuations in the number of vessel calls, the size of vessels, and whether the need for pilotage is increasing or decreasing.

(Added by Stats. 1984, Ch. 1653, Sec. 35.)



1170.2

Before changing the number of pilots which may be licensed pursuant to this division, the board shall conduct a hearing pursuant to Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1984, Ch. 1653, Sec. 36.)



1170.3

(a) The board shall adopt, by regulation, a pilot’s conflict-of-interest code, which shall include, but need not be limited to, a provision specifying that a pilot shall not have any interest in, or derive any income from, any tugboat in operation on Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun. This requirement of divestiture does not apply to the ownership of barges and vessels similar to barges.

(b) The conflict-of-interest code shall not prohibit the ownership of stock in any corporation registered on a national securities exchange or on the National Market System of the NASDAQ Stock Market, pursuant to Section 78f of Title 15 of the United States Code, which may own tugboats in operation on Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun.

(Amended by Stats. 2001, Ch. 177, Sec. 19. Effective January 1, 2002.)



1171

(a)  The board shall have the sole authority to determine the qualifications for obtaining a license as a pilot pursuant to this division, determine who shall have the license, and issue the license.

(b) A person possessing a valid state pilot’s license on January 1, 1985, is hereby licensed as if the license was granted by the board.

(Amended by Stats. 2011, Ch. 324, Sec. 14. Effective January 1, 2012.)



1171.5

(a) The board shall adopt, by regulation, licensing standards that equal or exceed standards for obtaining federal endorsements and that conform with and support the state policy specified in Sections 1100 and 1101.

(b) The board shall adopt reasonable rules and regulations that require pilots to be qualified to perform all pilot duties.

(c) The board shall adopt, by regulation, training standards and a training program for pilot trainees, and continuing education standards and a continuing education program for pilots. In the case of pilot trainees, the training program shall be for a minimum of one year and a maximum of three years. In the case of pilots, the board shall specify the type, nature, duration, and frequency of the continuing education required and the identity of the pilots who are required to undergo continuing education in the next 12-month period. Pursuant to Section 1182, the license of a pilot may be revoked or suspended if he or she fails to complete the continuing education required by this subdivision during the period specified. The board shall also require that an evaluation of the pilot’s performance be prepared by the institution selected by the board to provide pilot continuing education, and the institution shall provide copies of the evaluation to the pilot and to the board.

(d) The board shall adopt, by regulation, the qualifications, standards, and rating criteria for admission of pilot trainees to the training program. Notwithstanding subdivision (f), the board shall administer and conduct the pilot trainee admission selection in accordance with the regulations for admission.

(e) The board shall establish a pilot evaluation committee consisting of five active pilots who each have at least 10 years’ experience as a pilot on the Bays of San Francisco, San Pablo, and Suisun. The board shall select the members of the pilot evaluation committee. A member may not serve for more than two four-year terms, except that two of the initial members appointed to the pilot evaluation committee shall serve terms of two years.

(f) The pilot evaluation committee shall conduct and supervise the pilot trainee training program pursuant to the direction and regulation of the board and consistent with the intent of this division.

(g) The board shall issue a certificate of completion to each pilot trainee who satisfactorily completes the training program. The board shall not issue a pilot’s license to a person who does not receive a certificate of completion of the training program from the board, although the board may refuse to issue a pilot license to a pilot trainee who has received this certificate.

(h) The training program for pilot trainees and the continuing education program for pilots shall be funded from revenues collected for these purposes as determined by the board pursuant to Sections 1195 and 1196 and deposited into the Board of Pilot Commissioners’ Special Fund pursuant to Section 1159.

(Amended by Stats. 2011, Ch. 324, Sec. 15. Effective January 1, 2012.)



1171.6

(a) There shall be an examination fee to be charged in an amount established by the board to each applicant to the pilot trainee training program who participates in any written or simulator examinations established by the board for the purposes of determining admission to the pilot trainee training program pursuant to subdivision (d) of Section 1171.5. The fee shall be charged only to those who actually participate in an examination and shall not exceed the administrative costs to the board of preparing and administering the examination.

(b) The moneys charged and collected from the applicant pursuant to subdivision (a) shall be paid to the board and deposited into the Board of Pilot Commissioners’ Special Fund pursuant to Section 1159. The moneys shall be used only to fund the pilot trainee training program in the manner established by the board.

(Added by Stats. 2011, Ch. 324, Sec. 16. Effective January 1, 2012.)



1172

Pilots licensed by the board shall be carefully examined as to their qualifications. A license as a pilot shall be granted for a term of 12 months. The license shall be renewed annually unless the board has good cause to withhold renewal pursuant to Article 2 (commencing with Section 1180) of this chapter.

(Repealed and added by Stats. 1974, Ch. 1256.)



1173

An application for a pilot’s license shall be made in writing to the board, stating such information as the board by rule and regulation may require.

(Repealed and added by Stats. 1974, Ch. 1256.)



1174

A pilot’s license shall be issued in the name of the State of California and contain a designation of the waters for which it is intended. The license shall be signed by the president of the board.

(Repealed and added by Stats. 1974, Ch. 1256.)



1175

No person shall be licensed as a pilot unless all of the following requirements are met:

(a) The person can meet the qualifications set by the board, including age limitations, if any.

(b) The person is of good mental and physical health and good moral character.

(c) The person possesses the requisite skill and experience as a navigator and pilot, together with practical knowledge of the currents, tide, soundings, bearings, and distances of the several shoals, and the rocks, bars, points of landings, lights, and fog signals of, or pertaining to, the navigation of the pilot ground for which the person applies for a license to act as a pilot.

(d) The person can satisfy the board that the person has means available for boarding and leaving vessels which the person may be called upon to pilot.

(Amended by Stats. 1984, Ch. 1653, Sec. 40.)



1176

(a) The board shall appoint a physician or physicians who are qualified to determine the suitability of a person to perform his or her duties as a pilot or a pilot trainee in accordance with subdivision (c).

(b) An applicant for a pilot trainee position or for a pilot license, a pilot trainee, or a pilot seeking renewal of his or her license shall undergo a physical examination by a board-appointed physician in accordance with standards prescribed by the board. Within 30 days prior to the examination, the applicant or licensee shall submit to the physician conducting the physical examination a complete list of all prescribed medications being taken by or administered to the applicant or licensee.

(c) On the basis of both the examination and an evaluation of the effects of the prescription medications named on the submitted list, the physician shall designate to the board whether or not the pilot or pilot trainee is fit to perform his or her duties as a pilot or a pilot trainee.

(d) The license of a pilot shall not be renewed unless he or she is found fit for duty pursuant to subdivision (c).

(e) If a pilot or a pilot trainee is prescribed either a new dosage of a medication or a new medication, or suspends the use of a prescribed medication, he or she shall, within 10 days, submit that information to the board-appointed physician having possession of the prescribed medication list submitted pursuant to subdivision (b). If the physician receives the updated information, the physician shall determine whether or not the medication change affects the licensee’s or trainee’s fitness for duty. If the physician determines that the medication change results in the pilot or pilot trainee being unfit for duty, the physician shall inform the board.

(f) The board may terminate a pilot trainee or suspend or revoke the license of a pilot who fails to submit the prescribed medication information required by this section.

(Amended by Stats. 2011, Ch. 324, Sec. 17. Effective January 1, 2012.)



1176.5

(a) At the time of the physical examination required by Section 1176, a trainee or an applicant for a trainee position shall disclose to the board-appointed physician conducting the physical examination all of the following information, if applicable:

(1) If at any time prior to the examination the trainee or applicant for a trainee position has been rendered incapable of safely operating a vessel or any other motor vehicle because of alcoholism, excessive and chronic use of alcoholic beverages, or addiction to, or habitual use of, any drug.

(2) If at any time prior to the examination the trainee or applicant for a trainee position has been addicted to the use of narcotic drugs or has participated in a narcotic treatment program.

(3) If at any time prior to the examination the trainee or applicant for a trainee position has suffered from a disorder characterized by lapses of consciousness or has experienced, within the last three years, either a lapse of consciousness or an episode of marked confusion caused by any medical condition that may bring about recurrent lapses, or has any physical or mental disability, disease, or disorder that could affect the safe operation of a vessel or motor vehicle.

(b) At the time of the physical examination, a licensee shall disclose to the board-appointed physician conducting the physical examination pursuant to Section 1176 all of the following information, if applicable:

(1) If at any time during the year prior to the examination the licensee applicant has been rendered incapable of safely operating a vessel or any other motor vehicle because of alcoholism, excessive and chronic use of alcoholic beverages, or addiction to, or habitual use of, any drug.

(2) If at any time during the year prior to the examination the licensee has been addicted to the use of narcotic drugs or participated in a narcotic treatment program.

(3) If at any time during the year prior to the examination the licensee has suffered from a disorder characterized by lapses of consciousness or has experienced either a lapse of consciousness or an episode of marked confusion caused by any medical condition that may bring about recurrent lapses, or has any physical or mental disability, disease, or disorder that could affect the safe operation of a vessel or any other motor vehicle.

(c) The board may refuse to admit an applicant to the training program, continue a trainee in the training program, or issue or renew a license to any person if the board-appointed physician conducting the physical examination required pursuant to Section 1176 determines that the trainee applicant, trainee, license applicant, or licensee excessively or habitually uses, or is addicted to, alcoholic beverages, narcotics, or dangerous drugs.

(d) The board shall not admit an applicant to the training program, continue a trainee in the program, issue a license to a pilot license applicant, or renew a pilot license for any applicant who fails to submit the information required by this section.

(Added by Stats. 2012, Ch. 794, Sec. 5. Effective January 1, 2013.)



1177

(a) All pilots licensed pursuant to this division shall have and maintain proper federal endorsements allowing them to pilot on the high seas and on all waters of the Bays of San Francisco, San Pablo, and Suisun, excluding the San Joaquin River and the Sacramento deep water ship channel.

(b) Notwithstanding subdivision (a), all pilots issued original licenses pursuant to this division after December 31, 1987, shall have and maintain proper federal endorsements allowing them to pilot on the high seas and on all waters of the Bays of San Francisco, San Pablo, and Suisun, including the San Joaquin River and the Sacramento deep water ship channel.

(c) All pilots licensed pursuant to this division for Monterey Bay shall have and maintain proper federal endorsements allowing them to pilot on the high seas and on all the waters of Monterey Bay.

(Amended by Stats. 2001, Ch. 177, Sec. 20. Effective January 1, 2002.)



1177.5

(a) The board’s proceedings with regard to the refusal to issue or renew a pilot license shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The board may deny an application for a license without a hearing, if within one year previously, and after proceedings conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, an application from the same applicant has been denied upon the same grounds.

(Added by Stats. 2012, Ch. 794, Sec. 6. Effective January 1, 2013.)



1178

Persons applying for an original license shall not receive a license unless they have proper federal endorsements allowing them to pilot on the high seas and all the waters of those bays pursuant to Section 1171.

(Amended by Stats. 1991, Ch. 282, Sec. 9.)



1178.5

(a) Subject to this section, the board shall participate in a pull-notice system, pursuant to Section 1808.1 of the Vehicle Code, with respect to all pilot trainees and all licensees.

(b) The purpose of board participation in a pull-notice system pursuant to this section is to provide the board with a report showing each pilot’s current public record as recorded by the Department of Motor Vehicles, and any subsequent convictions, failures to appear, accidents, driver’s license suspensions, driver’s license revocations, or any other actions taken against the driving privilege or certificate, added to the driver’s record while the notification request remains valid and uncanceled.

(c) As used in this section, participation in the pull-notice system means obtaining a requester code and enrolling all pilots and trainees who are subject to the board’s jurisdiction under that requester code.

(d) The board shall, additionally, obtain a periodic report from the Department of Motor Vehicles at least every 12 months. The board shall verify that each pilot’s and pilot trainee’s driver’s license has not been suspended or revoked and whether the pilot or pilot trainee has been convicted of a violation of Section 23152 or 23153 of the Vehicle Code or Section 655.

(e) Upon the termination of a pilot’s license or the removal of a trainee from the training program, the board shall notify the Department of Motor Vehicles to discontinue the driver’s enrollment in the pull-notice system.

(f) For the purposes of the pull-notice system, a pilot and pilot trainee shall be enrolled as if he or she were an employee of the board.

(g) The board shall be exempt from any fees required under the pull-notice system, pursuant to Section 1808.1 of the Vehicle Code.

(h) The board, on an individual basis, shall also request the driving record of every applicant for admission into the pilot training program before granting admission to the training program, and shall request the driving record of every applicant for an original pilot license before issuing a pilot license.

(i) The board, after notice and hearing, may refuse to issue a pilot license or may suspend or revoke the license issued to a pilot if that person has been convicted of a violation of Section 23152 or 23153 of the Vehicle Code, or Section 655. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(j) The board may refuse to admit an applicant into the pilot training program or may dismiss a pilot trainee from the pilot training program if that person has been convicted of a violation of Section 23152 or 23153 of the Vehicle Code or Section 655. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(Added by Stats. 2012, Ch. 794, Sec. 7. Effective January 1, 2013.)



1179

Notwithstanding any other provision of this division, any shipping company which regularly employed its employees, or expressed its intent to the board to use its employees, for piloting vessels on the Bays of San Francisco, San Pablo, and Suisun on or before July 1, 1983, may employ and use its employees in that manner in lieu of pilots provided under this chapter. However, this use of employees as pilots on foreign flag vessels shall be limited to five vessel calls per year for those shipping companies that have only expressed their intent to use their employees in lieu of pilots. This limitation shall not apply to those shipping companies which regularly employed their employees for piloting vessels prior to July 1, 1983.

(Amended by Stats. 1990, Ch. 1422, Sec. 24.)






ARTICLE 2 - Suspension or Revocation of Licenses

1180

If, in the opinion of the board, there is reasonable cause to believe that the public interest requires that a pilot be summarily suspended pending hearing on charges of misconduct that include any of the causes for suspension or revocation specified in Section 1181 or if the board has information that leads it to believe that a pilot has become unable to comply with the standards of health or physical condition requisite to a pilot’s duties, the board may, without hearing, temporarily suspend the license of the pilot for not exceeding 40 days pending hearing and decision on the charges. Unless an accusation on the charge is served on the pilot as provided in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, prior to the close of the sixth day after the suspension becomes effective, the temporary suspension terminates at the close of the sixth day.

(Amended by Stats. 2011, Ch. 324, Sec. 18. Effective January 1, 2012.)



1180.3

(a) The board shall establish an incident review committee, which shall be composed of one public member of the board and the executive director. The board shall delegate to the incident review committee the responsibility to review all reports of misconduct or navigational incidents involving pilots or other matters for which a license issued by the board may be revoked or suspended. This subdivision does not apply to an incident involving a pilot aboard a vessel of less than 300 gross tons unless a pilot is required by law.

(b) The incident review committee, with the assistance of one or more investigators, shall investigate the incident, misconduct, or other matter and prepare a written report. The incident review committee may call witnesses and request additional information if the incident review committee considers it necessary to conduct a complete investigation. In performing their duties, the members of the incident review committee and its investigators shall act fairly and impartially and shall treat all matters developed or maintained as required by law. The members of the incident review committee and the investigators shall not discuss any investigation with the board or any member of the board until the matter has been finally disposed of by the incident review committee or final action has been taken by the board, as appropriate. The board shall specify, by regulation, the information to be contained in the report, which shall include, but need not be limited to, the following information relating to the incident, misconduct, or other matter:

(1) The name of the vessel, date, location, and identification of the pilot.

(2) A description of the weather and sea conditions.

(3) An illustration and description of the incident, misconduct, or other matter under investigation.

(4) An estimate of the damages, if any.

(5) The names of the witnesses providing information relating to the incident, misconduct, or other matter under investigation.

(6) The nature and extent of any injuries.

(7) A summary of any prior investigations of incidents, misconduct, or other matters involving the same pilot designated pursuant to paragraph (1).

(8) Any relevant correspondence or records from the United States Coast Guard relating to the incident, misconduct, or other matter under investigation.

(9) A historical record of the actions taken in the investigation and the action taken pursuant to Section 1180.6.

(10) A summary of the factual background of the incident, misconduct, or other matter investigated.

(11) The following information that is not a part of the public record:

(A) The report from the pilot.

(B) The confidential report of the investigator.

(c) Unless an accusation for suspension or revocation of the pilot’s license is served on the pilot as provided in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the incident review committee shall present the completed investigation report to the board at the first monthly meeting of the board after the completion of the report. Unless an extension is granted by the board, the report shall be presented within 90 days of the date of the incident, misconduct, or other matter investigated.

(d) The record of the investigation prepared pursuant to subdivision (b) and the final disposition of the incident, misconduct, or other matter shall be retained in the records of the board for 10 years after the completion of the investigation and, except for the items listed in paragraph (11) of subdivision (b), shall be a public record.

(Amended by Stats. 2011, Ch. 324, Sec. 19. Effective January 1, 2012.)



1180.6

(a) The board, after full consideration of the evidence, report, and recommendations presented by the incident review committee relating to an incident, misconduct, or other matter pursuant to Section 1180.3, shall take one or more of the following actions:

(1) Serve an accusation for suspension or revocation of the pilot’s license on the pilot as provided in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, pursuant to Sections 1181 and 1182.

(2) Enter into a written stipulation for corrective action to be performed by the pilot, which may include, but is not limited to, further training or supervised practice trips.

(3) Provide counseling for the pilot relating to the duties and obligations of a pilot.

(4) Issue a warning letter of reprimand to the pilot.

(5) Take any other action, as provided in the guidelines adopted pursuant to subdivision (e).

(6) Close the investigation without further action.

(7) Remand the matter to the incident review committee for further investigation.

(b) Action required pursuant to subdivision (a) shall be taken by a majority vote of the board.

(c) A member of the board shall not sit on the board as a trier of fact for those cases in which he or she has served on the incident review committee recommending action to the board.

(d) The executive director shall note any action taken by the board pursuant to this section in a pilot’s record and shall establish a suspense file to ensure that all training, practice trips, or other corrective action required to be performed pursuant to subdivision (a) by the pilot are completed as required. The executive director shall report to the board each month on the progress of any training, supervised practice trips, or other corrective action or the completion of any other action required pursuant to subdivision (a).

(e) The executive director shall notify the board of a pilot who fails, or refuses, to complete training, practice trips, or other corrective action imposed by the board pursuant to subdivision (a). If the board determines that the pilot has intentionally failed to complete training, practice trips, or other corrective action, the board may take additional action as specified in subdivision (a).

(f) The board shall adopt guidelines for the determination by the incident review committee of the action to be taken pursuant to subdivision (a) at the completion of an investigation conducted pursuant to Section 1180.3.

(Amended by Stats. 2011, Ch. 324, Sec. 20. Effective January 1, 2012.)



1181

The license of a pilot may be revoked or suspended before its expiration only for reasons of misconduct, which shall include, but not be limited to, the following:

(a) Neglect, for 30 days after it becomes due, to render an account to the board of all money received for pilotage.

(b) Neglect, for 30 days after it becomes due, to pay over to the board the percentage of all pilotage money received, as set by the board.

(c) Rendering to the board a false account of pilotage received.

(d) Absence from duty for more than one month at any one time without leave granted by the board, unless sickness or personal injury causes the absence.

(e) Refusing to exhibit the pilot license when requested to do so by the master of any vessel boarded.

(f) Intoxication or being under the influence of any substance or combination of substances that so affects the nervous system, brain, or muscles as to impair, to an appreciable degree, the ability to conduct the duties of a pilot while on duty.

(g) Negligently, ignorantly, or willfully running a vessel on shore, or otherwise rendering it liable to damage, or otherwise causing injury to persons or damage to property. However, this subdivision does not apply to a vessel of less than 300 gross tons unless a pilot is required by law.

(h) Willful violation of the rules and regulations adopted by the board for the government of pilots.

(i) Inability to comply with the standards of health or physical condition requisite to the duties of a pilot, but in that case the burden of proving compliance with these standards is upon the licensee, unless prior to the hearing the licensee takes and passes those tests or examinations required by the board.

(j) Failure or refusal, to complete training, practice trips, or other corrective action imposed on that pilot by the board pursuant to Section 1180.6.

(Amended by Stats. 2011, Ch. 324, Sec. 21. Effective January 1, 2012.)



1182

If, after a hearing, the board finds that the pilot is guilty of misconduct sufficient for deprivation of the license, the board shall revoke or suspend the license of the pilot. The order shall be entered in the minutes and placed in the record of the pilot maintained pursuant to Section 1157. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the board shall have all the powers granted pursuant to that chapter.

(Amended by Stats. 2011, Ch. 324, Sec. 22. Effective January 1, 2012.)



1183

(a) Upon notification of nonrenewal of the license, a pilot is entitled to a trial and hearing in the same manner that other charges and accusations against pilots are tried.

(b) In every case of nonrenewal, suspension, or revocation of the license of a pilot for cause, the final decision of the board is subject to judicial review in accordance with law, and the court shall exercise its independent judgment on the evidence.

(Amended by Stats. 2011, Ch. 324, Sec. 23. Effective January 1, 2012.)



1184

The board shall formally review the executive director with respect to the performance of his or her duties pursuant to this article at least once each year.

(Added by Stats. 1993, Ch. 1197, Sec. 5. Effective January 1, 1994.)









CHAPTER 5 - Pilotage Rates

1190

(a) Every vessel spoken inward or outward bound shall pay the following rate of bar pilotage through the Golden Gate and into or out of the Bays of San Francisco, San Pablo, and Suisun:

(1) Eight dollars and eleven cents ($8.11) per draft foot of the vessel’s deepest draft and fractions of a foot pro rata, and an additional charge of 73.01 mills per high gross registered ton as changed pursuant to law in effect on December 31, 1999. The mill rates established by this paragraph may be changed as follows:

(A) (i) On and after January 1, 2010, if the number of pilots licensed by the board is 58 or 59 pilots, the mill rate in effect on December 31, 2006, shall be decreased by an incremental amount that is proportionate to one-half of the last audited annual average net income per pilot for each pilot licensed by the board below 60 pilots.

(ii) On and after January 1, 2010, if the number of pilots licensed by the board is fewer than 58 pilots, the mill rate in effect on December 31, 2006, shall be adjusted in accordance with the method described in clause (i) as though there are 58 pilots licensed by the board.

(iii) The incremental mill rate adjustment authorized by this subparagraph shall be calculated using the data reported to the board for the number of gross registered tons handled by pilots licensed under this division during the same 12-month period as the audited annual average net income per pilot. The incremental mill rate adjustment shall become effective at the beginning of the immediately following quarter, commencing January 1, April 1, July 1, or October 1, as directed by the board.

(iv) On and after January 1, 2010, if, during any quarter described in this paragraph, the number of pilots licensed by the board is equal to or greater than 60, clauses (i) to (iii), inclusive, shall become inoperative on the first day of the immediately following quarter.

(B) There shall be an incremental rate of additional mills per high gross registered ton as is necessary and authorized by the board to recover the pilots’ costs of obtaining new pilot boats and of funding design and engineering modifications for the purposes of extending the service life of existing pilot boats, excluding costs for repair or maintenance. The incremental mill rate charge authorized by this subparagraph shall be identified as a pilot boat surcharge on the pilots’ invoices and separately accounted for in the accounting required by Section 1136. Net proceeds from the sale of existing pilot boats shall be used to reduce the debt on the new pilot boats and any debt associated with the modification of pilot boats under this subparagraph. The board may adjust a pilot boat surcharge to reflect any associated operational savings resulting from the modification of pilot boats under this subparagraph, including, but not limited to, reduced repair and maintenance expenses.

(C) In addition to the incremental rate specified in subparagraph (B), the mill rate established by this subdivision may be adjusted at the direction of the board if, after a hearing conducted pursuant to Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, the board determines that there has been a catastrophic cost increase to the pilots that would result in at least a 2-percent increase in the overall annual cost of providing pilot services.

(2) A minimum charge for bar pilotage shall be six hundred sixty-two dollars ($662) for each vessel piloted.

(3) The vessel’s deepest draft shall be the maximum draft attained, on a stillwater basis, at any part of the vessel during the course of such transit inward or outward.

(b) The rate specified in subdivision (a) shall apply only to a pilotage that passes through the Golden Gate to or from the high seas to or from a berth within an area bounded by the Union Pacific Railroad Bridge to the north and Hunter’s Point to the south. The rate for pilotage to or from the high seas to or from a point past the Union Pacific Railroad Bridge or Hunter’s Point shall include a movement fee in addition to the basic bar pilotage rate as specified by the board pursuant to Section 1191.

(c) The rate established in paragraph (1) of subdivision (a) shall be for a trip from the high seas to dock or from the dock to high seas. The rate specified in Section 1191 shall not be charged by pilots for docking and undocking vessels. This subdivision does not apply to the rates charged by inland pilots for their services.

(d) The board shall determine the number of pilots to be licensed based on the 1986 manpower study adopted by the board.

(e) Consistent with the board’s May 2002 adoption of rate recommendations, the rates imposed pursuant to paragraph (1) of subdivision (a) that are in effect on December 31, 2002, shall be increased by 4 percent on January 1, 2003; those in effect on December 31, 2003, shall be increased by 4 percent on January 1, 2004; those in effect on December 31, 2004, shall be increased by 3 percent on January 1, 2005; and those in effect on December 31, 2005, shall be increased by 3 percent on January 1, 2006.

(f) (1) There shall be a movement fee as is necessary and authorized by the board to recover a pilot’s costs for the purchase, lease, or maintenance of navigation software, hardware, and ancillary equipment purchased after November 5, 2008, and before January 1, 2011.

(2) The software, equipment, and technology covered by this subdivision shall be used strictly and exclusively to aid in piloting on the pilotage grounds. The movement fee authorized by this subdivision shall be identified as a navigation technology surcharge on a pilot’s invoices and separately accounted for in the accounting required by Section 1136. The board shall review and adjust as necessary the navigation technology surcharge at least quarterly. This subdivision shall become inoperative on January 1, 2011.

(Amended by Stats. 2009, Ch. 576, Sec. 8. Effective January 1, 2010.)



1190.1

Every vessel that uses a pilot under this division while navigating the waters of Monterey Bay shall pay the rate provided by subdivisions (a) and (e) of Section 1190.

(Added by Stats. 2001, Ch. 177, Sec. 21. Effective January 1, 2002.)



1191

(a) The board, pursuant to Chapter 6 (commencing with Section 1200), shall recommend that the Legislature, by statute, adopt a schedule of pilotage rates providing fair and reasonable return to pilots engaged in ship movements or special operations if rates for those movements or operations are not specified in Section 1190.

(b) A vessel using pilots for ship movements or special operations that do not constitute bar pilotage shall pay the rate specified in the schedule of pilotage rates adopted by the Legislature.

(c) Consistent with the board’s adoption of rate recommendations in May 2002, the minimum rates imposed pursuant to this section that are in effect on December 31, 2002, shall be increased by 26 percent on January 1, 2003; those in effect on December 31, 2003, shall be increased by 26 percent on January 1, 2004; those in effect on December 31, 2004, shall be increased by 14 percent on January 1, 2005; and those in effect on December 31, 2005, shall be increased by 14 percent on January 1, 2006.

(Amended by Stats. 2011, Ch. 324, Sec. 24. Effective January 1, 2012.)



1192

If a vessel that is subject to the payment of pilotage enters any port of Monterey Bay and the Bays of San Francisco, San Pablo, or Suisun solely by reason of being in distress or requiring care, it shall pay one-half the full pilotage rates.

(Amended by Stats. 2001, Ch. 177, Sec. 22. Effective January 1, 2002.)



1193

(a) Notwithstanding Section 1120, only the following noncommercial vessels that use pilotage services are exempt from the pilotage fees and surcharges established pursuant to this division, except for the board operations surcharge as established and calculated pursuant to Section 1159.1:

(1) Maritime academy training vessels, whether foreign or domestic.

(2) Vessels owned and operated by a nonprofit museum or foundation.

(b) The vessels specified in subdivision (a) are subject to Section 1198.

(Added by Stats. 2010, Ch. 455, Sec. 4. Effective January 1, 2011.)



1195

(a) In addition to other fees for pilotage, there shall be a surcharge in an amount established by the board for each movement of a vessel using pilot services for each pilot trainee who is enrolled in the pilot trainee training program established by the board.

(b) The moneys charged and collected each month from the pilot trainee surcharge shall be paid to the board. The moneys shall be used only to fund the pilot trainee training program in the manner established by the board.

(c) By action of the board, the board may adjust the amount established pursuant to subdivision (a) as necessary to efficiently administer the pilot trainee training program.

(Amended by Stats. 1990, Ch. 468, Sec. 7. Effective August 8, 1990.)



1195.1

(a) The moneys charged and collected each month from the pilot trainee surcharge pursuant to Section 1195 shall be paid to the Board of Pilot Commissioners’ Special Fund pursuant to Section 1159. The moneys shall be used only to fund the pilot trainee training program referred to in subdivision (h) of Section 1171.5 and Section 1195.3.

(b) Information regarding moneys remitted to the Board of Pilot Commissioners’ Special Fund pursuant to Section 1159 collected from the surcharge authorized pursuant to Section 1195, or otherwise collected by the board for that purpose, and information regarding moneys spent as pilot trainee training program expenses authorized by Section 1195.3 shall be made available to the public upon request and to the board or its finance committee.

(Added by Stats. 2008, Ch. 567, Sec. 27. Effective January 1, 2009.)



1195.3

Expenses of the pilot trainee program shall include all costs incurred by the board in the operation and administration of the pilot trainee training program and all costs resulting from any contracts entered into for the purchase or lease of goods and services required by the board, including, but not limited to, the costs of testing, test preparation, advertising and soliciting for trainee applicants, trainee stipends, worker’s compensation insurance premiums, reimbursement of costs of services provided to the board by other governmental entities, and for the costs for any other goods and services necessary for effectuating the purposes of training as determined by the board.

(Added by Stats. 2008, Ch. 567, Sec. 28. Effective January 1, 2009.)



1196

(a) In addition to other fees for pilotage, there shall be a surcharge in an amount established by the board for each movement of a vessel using pilot services for the pilot continuing education program established by the board.

(b) The moneys charged and collected each month from the pilot continuing education program surcharge shall be paid to the board. The moneys shall be used only to fund the pilot continuing education program in the manner established by the board.

(c) By action of the board, the board may adjust the amount established pursuant to subdivision (a) as necessary to efficiently administer the pilot continuing education program.

(Amended by Stats. 2011, Ch. 324, Sec. 25. Effective January 1, 2012.)



1196.1

(a) The moneys charged and collected each month from the pilot continuing education surcharge pursuant to Section 1196 shall be paid to the Board of Pilot Commissioners’ Special Fund pursuant to Section 1159. The moneys shall be used only to fund the pilot continuing education program referred to in subdivision (h) of Section 1171.5 and Section 1196.3.

(b) Information regarding moneys remitted to the Board of Pilot Commissioners’ Special Fund pursuant to Section 1159 collected from the surcharge authorized pursuant to Section 1196, or otherwise collected by the board for that purpose, and information regarding moneys spent as pilot continuing education expenses authorized by Section 1196.3 shall be made available to the public upon request and to the board or its finance committee.

(Amended by Stats. 2011, Ch. 324, Sec. 26. Effective January 1, 2012.)



1196.3

Pilot continuing education expenses shall include all costs incurred by the board in the operation and administration of the pilot continuing education program and all costs resulting from any contracts entered into for the purchase or lease of goods and services required by the board, including, but not limited to, the reimbursement of costs of services provided to the board by other governmental entities and for the costs for any other goods and services necessary for effectuating the purposes of continuing education as determined by the board.

(Amended by Stats. 2011, Ch. 324, Sec. 27. Effective January 1, 2012.)



1196.4

(a) Costs resulting from the provision of continuing education for currently licensed pilots regarding instruction in the proper utilization of portable pilot unit equipment and software, if determined to be necessary for effectuating the purposes of continuing education by the board, shall be considered pilot continuing education expenses pursuant to Section 1196.3.

(b) Subdivision (a) shall apply only to those costs incurred after January 1, 2013.

(Added by Stats. 2012, Ch. 794, Sec. 8. Effective January 1, 2013.)



1196.5

(a) The board shall contract with an independent entity to conduct a study of the effects of work and rest periods on psychological ability and safety for pilots. The study shall evaluate sleep- and human-related factors for pilots, and shall include information and recommendations on how to prevent pilot fatigue and ensure the safe operation of vessels.

(b) The board shall, based on the results of, and recommendations contained in, the study, promulgate regulations for pilots establishing requirements for adequate rest periods intended to prevent pilot fatigue.

(c) The study required to be conducted pursuant to subdivision (a) shall be funded by revenues received by the board from the board operation surcharge, as described in Section 1159.2. The board shall have authority, consistent with Section 1159.2, to collect and appropriate adequate funding to ensure that the study is completed.

(Added by Stats. 2012, Ch. 794, Sec. 9. Effective January 1, 2013.)



1198

(a) Except as provided in subdivision (c), the rates and charges for pilotage services shall not include the cost of primary marine insurance insuring a pilot, an organization of pilots, or their officers or employees, from liability arising from negligence or errors in judgment in connection with the provision of pilotage service by pilots, organizations of pilots, or their officers or employees.

(b) A pilot who holds a state license for the Bays of San Francisco, San Pablo, and Suisun shall arrange to have available, upon advance written notice, trip insurance, with coverage limits of thirty-six million dollars ($36,000,000), naming as insureds the pilot, any organization of pilots to which the pilot belongs, and their officers and employees, and insuring the named insureds against any civil claim, demand, suit, or action by whomsoever asserted, arising out of, or relating to, directly or indirectly, acts or omissions of the insureds in connection with the provision of pilotage service, except willful misconduct.

(c) Every vessel, owner, operator, or demise or bareboat charterer hiring a pilot with a state license for the Bays of San Francisco, San Pablo, and Suisun shall either defend, indemnify, and hold harmless pilots pursuant to paragraph (1), or alternatively, notify pilots of an intent to pay for trip insurance pursuant to paragraph (2). If a vessel or its owner, operator, or demise or bareboat charterer does not provide written notice pursuant to paragraph (2) of an intent to exercise the trip insurance option, then the vessel and its owner, operator, and demise or bareboat charterer will be deemed to have elected the obligation to defend, indemnify, and hold harmless pilots pursuant to paragraph (1).

(1) (A) Except for a vessel electing trip insurance pursuant to paragraph (2), a vessel subject to this subdivision, and its owner, operator, demise or bareboat charterer, and agent shall not assert any claim, demand, suit, or action against the pilot, any organization of pilots to which the pilot belongs, and their officers and employees, for damages, including any rights over, arising out of, or connected with, directly or indirectly, any damage, loss, or expense sustained by the vessel, its owners, agents, demise or bareboat charterers, operators, or crew, or by any third parties, even if the damage results, in whole, or in part, from any act, omission, or negligence of the pilot, any organization of pilots to which the pilot belongs, and their officers and employees.

(B) A vessel subject to this paragraph and its owner, operator, and demise or bareboat charterer shall defend, indemnify, and hold harmless the pilot, any organization of pilots to which the pilot belongs, and their officers and employees, with respect to liability arising from any claim, suit, or action, by whomsoever asserted, resulting in whole, or in part, from any act, omission, or negligence of the pilot, any organization of pilots to which the pilot belongs, and their officers and employees. The obligation to indemnify under this paragraph shall not apply to the extent that it causes the amount recoverable from a vessel, its owner, operator, or demise or bareboat charterer to exceed the limits of liability to which it is entitled under any bill of lading, charter party, contract of affreightment, or provision of law.

(C) The prohibition on claims by vessels, owners, operators, demise or bareboat charterers, and agents imposed by subparagraph (A) and the obligation to defend, indemnify, and hold harmless the pilot imposed by subparagraph (B) shall not apply in cases of willful misconduct by a pilot, any organization of pilots to which the pilot belongs, and their officers and employees.

(D) A pilot who is the prevailing party shall be awarded attorney’s fees and costs incurred in any action to enforce a right to indemnification provided pursuant to this subdivision.

(2) In lieu of paragraph (1), a vessel subject to this subdivision and its owner, operator, demise or bareboat charterer, and agent may elect to notify the pilot, or the organization of pilots to which the pilot belongs, of intent to pay for trip insurance, as described in subdivision (b). If notice of this election is received, in writing, by the pilot, or the organization of pilots to which the pilot belongs, at least 24 hours prior to the time pilotage services are requested, the vessel, and its owner, operator, demise or bareboat charterer, and agent are not subject to the requirements of paragraph (1). The pilot shall take all steps necessary to have trip insurance coverage in place during the vessel movement for which it is requested. The pilot shall assess to the vessel the premium for the trip insurance at the pilot’s cost, in addition to any other applicable rates and charges for the pilotage services provided.

(d) Nothing in this section is intended to limit, alter, or diminish the liability of a vessel, owner, operator, or demise or bareboat charterer to any person who sustains loss or damage.

(Added by Stats. 2000, Ch. 786, Sec. 1. Effective January 1, 2001.)






CHAPTER 6 - Pilotage Rate Recommendations

1200

The board shall, from time to time, review pilotage expenses and establish guidelines for the evaluation and application of these expenses regarding its recommendations for adjustments in rates.

(Amended by Stats. 2001, Ch. 745, Sec. 123. Effective October 12, 2001.)



1201

Any party directly affected by pilotage rates established under this chapter may petition the board for a public hearing on any of the matters set forth in Section 1200. Within 10 days from the filing of the petition the board shall call public hearings to be held not less than 30 nor more than 60 days of the date of call for the purpose of obtaining information and data relating to the issues raised in the petition. The board shall give notice of the hearings to all interested parties who have requested the notification. At the conclusion of the hearing or hearings, the board shall review and evaluate all evidence obtained and, within 120 days from the filing of the petition, shall submit to the Secretary of the Senate and the Chief Clerk of the Assembly a copy of its findings and recommendations for final determination, supported by a transcript of these proceedings of the board.

(Repealed and added by Stats. 1984, Ch. 1653, Sec. 51.)



1201.5

(a) The board shall not receive written evidence at a public hearing held for the purpose of considering pilotage rates unless 10 or more copies of the evidence have been deposited with the board as public documents by the party proposing a rate adjustment 30 or more days prior to the date set for the commencement of the hearing.

(b) The board shall not receive written evidence at the hearing from any party responding to the request unless the evidence is deposited with the board 10 or more days prior to the date set for the commencement of the hearing.

(Added by Stats. 1988, Ch. 334, Sec. 3. Effective July 14, 1988.)



1202

Public hearings for the purpose of investigating pilotage rates shall be conducted in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code) and a full record shall be kept of all evidence offered.

(Amended by Stats. 1986, Ch. 248, Sec. 102.)



1203

In preparing recommendations to the Legislature with relationship to pilotage rates, the board may require an independent audit or audits by a public accountant selected by the board. The audits required by the board shall cover pilotage operations for those years which the board may specify. In preparing the recommendations, the board shall also give consideration to other relevant factors, including, but not limited to, the following:

(a) The costs to the pilots, individually or jointly, of providing pilot service as required.

(b) A net return to the pilot sufficient to attract and hold persons capable of performing this service with safety to the public and protection to the property of persons using the service; and the relationship of that income to any changes in cost-of-living indices.

(c) Pilotage rates charged for comparable services rendered in other ports and harbors in the United States.

(d) The methods of determining pilotage rates in other ports and harbors in the United States.

(e) Economic factors affecting the local shipping industry, including prospective increases or decreases in income and labor costs.

(f) Additional factors affecting income to pilots such as the volume of shipping traffic using pilotage, numbers of pilots available to perform services, income paid for comparable services, and other factors of related nature.

(g) Changes in, or additions to, navigational and safety equipment necessary to insure protection of persons, ships, and waterways.

(Amended by Stats. 1990, Ch. 1423, Sec. 12.)









DIVISION 6 - HARBORS AND PORTS

PART 1 - PORT INFRASTRUCTURE FINANCING

CHAPTER 1 - Findings and Definitions

ARTICLE 1 - Legislative Findings

1690

The Legislature finds and declares all of the following:

(a) The state has a compelling interest in the success of her ports and harbors because they provide significant economic benefit to the state in terms of jobs, personal income, business revenue, and taxes.

(b) Ports and harbors are the vital interface between water and land transportation for trade with the Pacific Rim countries and other trade.

(c) Historically, California’s ports and harbors have been self-supporting.

(d) The report of the California Transportation Commission entitled “Improving Access to California’s Ports,” dated February 1990, found that $897 million is needed for port access transportation projects.

(e) In addition to port access transportation projects, there is a need for new harbor facilities and to restore facilities damaged in the Loma Prieta earthquake.

(f) Because of shrinking federal and state funding and the increasing demand for those limited funds, ports and harbors are no longer able to finance projects of this magnitude without a new funding mechanism.

(g) It is the intent of the Legislature to assist in the reduction of local borrowing costs, help accelerate the construction, repair, and maintenance of port capital improvements, and promote greater use of existing and new financial instruments and mechanisms.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)






ARTICLE 2 - Definitions

1691

The definitions in this article govern the construction of this part.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1692

“Authority” means a joint powers entity or nonprofit public benefit corporation created in accordance with Section 1700.

(Amended by Stats. 1993, Ch. 1197, Sec. 6. Effective January 1, 1994.)



1693

“Bonds” means bonds, notes, bond anticipation notes, commercial paper, or other evidences of indebtedness or lease, installment sale, or other agreements or certificates of participation therein.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1694

“Harbor agency” means any state or local agency, city, county, city and county, harbor district, port district, harbor improvement district, river port district, small craft harbor district, or other public district, entity, board, commission, or agency that operates a port or harbor in the State of California.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1695

“Infrastructure fund” means a port or harbor infrastructure fund established by an authority pursuant to Section 1700.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1696

“Joint powers laws” means Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1697

“Member” means any harbor agency that is party to an agreement establishing an authority pursuant to Section 1700.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1698

(a) “Port or harbor infrastructure” means any of the following, if its primary or predominant use is of direct benefit to the port or harbor:

(1) Streets, roads, highways, bridges, sidewalks, curbs, gutters, tunnels, subways, alleyways, viaducts, pipelines, rail lines, or other facilities for the transportation or movement of people, vehicles, equipment, or goods.

(2) Piers, docks, wharves, slips, quays, platforms, decks, cranes, or other facilities for the mooring, docking, loading, or unloading of vessels.

(3) Lands, tidelands, submerged lands, easements, port access routes, channel improvements, rights-of-way, dredge disposal sites, safety zones, breakwaters, levees, bulkheads, or walls of rock or other material to protect property or traffic.

(4) Parking, warehouse, or storage facilities.

(5) Parks, recreation, or open space facilities.

(6) Remediation.

(7) Water, wastewater, drainage, electric, or telecommunication systems or facilities.

(8) Buildings, structures, facilities, improvements, or equipment necessary or convenient to any of paragraphs (1) to (7), inclusive, or to the operation of a port or harbor.

(9) Public improvements authorized pursuant to the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), and the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code).

(b) Any port or harbor infrastructure may be privately operated. Except for any port or harbor infrastructure financed or subsidized with public trust revenues, any privately owned port or harbor infrastructure may be eligible in whole or in part for financing or other support or subsidy from money deposited in the infrastructure fund pursuant to subdivision (a) of Section 1701.

(c) If a port or harbor infrastructure financed wholly or partly with public funds is privately owned and if the use for which the port or harbor infrastructure was originally constructed changes or is incompatible with the port authority’s master plan, the private owner shall pay the public agency the percentage of the full appreciated value of the port or harbor infrastructure that was originally financed with public funds.

(d) Any port or harbor infrastructure may be located within, partly within and partly outside, or outside the boundaries of any harbor agency.

(e) Any port or harbor infrastructure that has been purchased, constructed, expanded, improved, or rehabilitated by the expenditure or use of public trust revenues shall be held as an asset of the trust in a share proportionate to the investment of public trust revenues.

(Amended by Stats. 2014, Ch. 201, Sec. 9. Effective January 1, 2015.)









CHAPTER 2 - Formation and Powers of an Authority

1700

(a) Any two or more harbor agencies may, pursuant to the joint powers law, establish an authority, separate from the parties to the agreement, for the purpose, in addition to any other purpose permitted under the joint powers law, of establishing an infrastructure fund and financing port or harbor infrastructure pursuant to this part.

(b) An authority may be formed as a nonprofit public benefit corporation subject to the nonprofit corporation law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code), for the purpose of establishing an infrastructure fund and financing port or harbor infrastructure pursuant to this part.

(Amended by Stats. 1993, Ch. 1197, Sec. 7. Effective January 1, 1994.)



1701

An authority established pursuant to Section 1700 shall deposit into an infrastructure fund established by the authority all of the following:

(a) Any federal, state, or private grants received by the authority directly or by assignment or other transfer from the state, any member, or any other public body.

(b) Any other money of, or received by, the authority, which the authority determines to deposit in the infrastructure fund.

(c) Any public trust revenues deposited into an infrastructure account shall continue to be public trust assets subject to Section 6306 of the Public Resources Code.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1702

An authority may establish one or more subaccounts within the infrastructure fund, and may treat each subaccount as separate and distinct. Money in the infrastructure fund may be invested in any instrument permitted by Section 53601 of the Government Code. However, any money in any subaccount which is separately pledged to secure or pay bonds may be invested in, or may be limited to investments in, any instrument permitted by the resolution or indenture providing for the issuance of the bonds. Any investment income earned on the investment of money in an infrastructure fund shall be credited to the infrastructure fund unless, and to the extent that, federal or state law or agreement, pursuant to which moneys were deposited into the fund, requires otherwise. Any income earned on the investment of money in any subaccount shall be credited to the subaccount unless, and to the extent that, the authority establishing the fund determines otherwise.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1703

Subject to the terms and conditions determined by an authority that establishes an infrastructure fund, including, but not limited to, any terms and conditions related to interest rates, payment, prepayment, pledges, security, remedy for defaults, the funds in an infrastructure fund, or any subaccount therein, may be used for one or more of the following purposes:

(a) To make loans to, or to enter into an installment sale or other agreement with, any member or other harbor agency for the purpose of financing or refinancing any port or harbor infrastructure.

(b) To purchase, refinance, or restructure bonds issued by any member or other harbor agency in whole or in part to finance or refinance any port or harbor infrastructure.

(c) To secure or guarantee, or to purchase, pay for, or reimburse any guaranty, insurance, or other credit enhancement of, any bonds issued by the authority, any member, or any harbor agency, if the bonds were issued in whole or in part to finance or refinance any port or harbor infrastructure.

(d) To pay the costs of administering the infrastructure fund or the authority, including any costs of issuance of bonds issued by the authority to finance or refinance port or harbor infrastructure.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1704

In addition to any purpose authorized under the joint powers law for which bonds may be issued, an authority may issue bonds in the manner set forth in Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code, to finance or refinance any port or harbor infrastructure or to make deposits into the infrastructure fund or any subaccount thereof, except that a nonprofit public benefit corporation may issue bonds only to the extent authorized by a joint powers agreement.

(Amended by Stats. 1993, Ch. 1197, Sec. 8. Effective January 1, 1994.)



1705

Exclusively for purposes of securing the financing of port or harbor infrastructure, any harbor agency may borrow funds from, or otherwise secure financing through, an authority at the interest rate or rates, with the maturity date or dates, payment, pledge, security, default, remedy, and other terms and conditions specified in bonds of the harbor agency or obtain a loan, loan purchase, installment purchase, lease, or other agreement between the authority and the harbor agency. The harbor agency also may enter into any agreement for liquidity or credit enhancement that may be necessary or appropriate, as determined by the authority and consistent with other provisions of law, in connection with the borrowing or loan. This section provides a complete, additional, and alternative method for performing the acts authorized by this section.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)



1706

(a) Before any public funds are allocated pursuant to this part for a privately owned port or harbor infrastructure, as specified in subdivision (b) of Section 1698, approval of the Treasurer is required.

(b) Each authority shall submit an annual report regarding receipts and expenditures from the infrastructure fund and all financing activities to the Controller and to the California Debt Advisory Commission.

(Added by Stats. 1992, Ch. 1235, Sec. 3. Effective January 1, 1993.)









PART 2 - HARBORS AND PORTS MITIGATION PROJECTS

CHAPTER 1 - Port Facility Construction

1720

Any public agency with authority to approve or deny port projects that result in the filling of subtidal habitats within the ocean ports of California or habitats in the water of inland ports of California shall approve, as mitigation for those fill projects, any subtidal or in-water mitigation project proposed by the port authority that the public agency determines provides appropriate and adequate mitigation for the adverse impacts on the affected subtidal or in-water habitat in a manner consistent with other law that is then existing.

(Added by Stats. 1993, Ch. 752, Sec. 2. Effective January 1, 1994.)



1730

(a) For purposes of this section, “council” means the California Marine and Intermodal Transportation System Advisory Council, a regional subunit of the Marine Transportation System National Advisory Council chartered by the federal Secretary of Transportation under the Federal Advisory Committee Act (Public Law 92-463).

(b) The council is requested to do all of the following:

(1) Meet, hold public hearings, and compile data on issues that include, but need not be limited to, all of the following:

(A) The projected growth of each maritime port in the state.

(B) The costs and benefits of developing a coordinated state program to obtain federal funding for maritime port growth, security, and congestion relief.

(C) Impacts of maritime port growth on the state’s transportation system.

(D) Air pollution caused by movement of goods through the state’s maritime ports, and proposed methods of mitigating or alleviating that pollution.

(E) Maritime port security, including, but not limited to, training, readiness, certification of port personnel, exercise planning and conduct, and critical marine transportation system infrastructure protection.

(F) A statewide plan for continuing operation of maritime ports in cooperation with the United States Coast Guard, the federal Department of Homeland Security, the California Emergency Management Agency, and the California National Guard, consistent with the state’s emergency management system and the national emergency management system, in the event of a major incident or disruption of port operations in one or more of the state’s maritime ports.

(G) State marine transportation policy, legislation, and planning; regional infrastructure project funding; competitiveness; environmental impacts; port safety and security; and any other matters affecting the marine transportation system of the United States within, or affecting, the state.

(2) Identify all state agencies that are involved with the development, planning, or coordination of maritime ports in the state.

(3) Identify other states that have a statewide port master plan and determine whether that plan has assisted those states in improving their maritime ports.

(4) Compile all information obtained pursuant to paragraphs (1) to (3), inclusive, and submit its findings in a report to the Legislature not later than January 1, 2006. The report should include, but need not be limited to, recommendations on methods to better manage the growth of maritime ports and address the environmental impacts of moving goods through those ports.

(c) The activities of the council pursuant to this section shall not be funded with appropriations from the General Fund.

(Added by renumbering Section 1760 by Stats. 2011, Ch. 427, Sec. 3. Effective January 1, 2012.)






CHAPTER 2 - Port Congestion Relief and Port Mitigation Relief

1740

The Legislature hereby finds and declares all of the following:

(a) The Ports of Long Beach, Los Angeles, and Oakland operate in unique communities, environments, and markets that require infrastructure improvements and air pollution reduction measures tailored to the nature and degree of need in each port of each community.

(b) There is a need to mitigate the enormous burden imposed on the highway transportation system serving the Ports of Long Beach, Los Angeles, and Oakland by the overland movement of container cargo shipped to and from those ports.

(c) The operations at the ports, including the movement of locomotives, ships, and trucks that move cargo containers to and from the ports, cause air pollution that requires mitigation. This pollution contributes to the thousands of premature deaths and billions of dollars of health costs each year attributable to goods movement pollution in California.

(Added by Stats. 2011, Ch. 427, Sec. 2. Effective January 1, 2012.)



1750

(a) Beginning January 1, 2012, the Port of Long Beach shall assess its infrastructure and air quality improvement needs.

(b) The port, when assessing infrastructure projects, shall consult with the Southern California Association of Governments on projects that improve the efficiency of cargo movement and reduce congestion impacts associated with the movement of cargo to and from the port through the southern California region. The port shall identify any project lists and provide any updated information for the projects on those lists. In the assessment, the port, at a minimum, shall identify the projects, funding source or possible funding source, and estimated timelines for completion.

(c) The port, when assessing air quality projects, shall consult with the South Coast Air Quality Management District on projects that reduce pollution associated with the movement of cargo to and from the port through the southern California region, including, but not limited to, projects that reduce pollution from trucks, cargo handling equipment, locomotives, and ships that move cargo within and to and from the port. The port shall identify any project lists, such as the Goods Movement Emission Reduction Plan or the San Pedro Bay Ports Clean Air Action Plan, and provide updated information for the projects on those lists, where feasible. In the assessment, the port, at a minimum, shall identify the projects, funding source or possible funding source, and estimated timelines for implementation.

(d) On or before July 1, 2012, the port shall provide this assessment to the Assembly Committee on Natural Resources, Assembly Committee on Transportation, Senate Committee on Environmental Quality, and Senate Committee on Transportation and Housing. The report shall include, but not be limited to, an assessment of total costs, including updating cost estimates from previous reports or project lists, for the infrastructure and air quality improvements, as well as identifying funding for projects that may have a source of funding and identifying possible funding options for projects without a funding source.

(1) The requirement for submitting a report imposed under this subdivision is inoperative on January 1, 2016, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2011, Ch. 427, Sec. 2. Effective January 1, 2012.)



1760

(a) Beginning January 1, 2012, the Port of Los Angeles shall assess its infrastructure and air quality improvement needs.

(b) The port, when assessing infrastructure projects, shall consult with the Southern California Association of Governments on projects that improve the efficiency of cargo movement and reduce congestion impacts associated with the movement of cargo to and from the port through the southern California region. The port shall identify any project lists and provide any updated information for the projects on those lists. In the assessment, the port, at a minimum, shall identify the projects, funding source or possible funding source, and estimated timelines for completion.

(c) The port, when assessing air quality projects, shall consult with the South Coast Air Quality Management District on projects that reduce pollution associated with the movement of cargo to and from the port through the southern California region, including, but not limited to, projects that reduce pollution from trucks, cargo handling equipment, locomotives, and ships that move cargo within and to and from the port. The port shall identify any project lists, such as the Goods Movement Emission Reduction Plan or the San Pedro Bay Ports Clean Air Action Plan, and provide updated information for the projects on those lists, where feasible. In the assessment, the port, at a minimum, shall identify the projects, funding source or possible funding source, and estimated timelines for implementation.

(d) On or before July 1, 2012, the port shall provide this assessment to the Assembly Committee on Natural Resources, Assembly Committee on Transportation, Senate Committee on Environmental Quality, and Senate Committee on Transportation and Housing and shall include, but not be limited to, an assessment of total costs, including updating cost estimates from previous reports or project lists, for the infrastructure and air quality improvements, as well as identifying funding for projects that may have a source of funding and identifying possible funding options for projects without a funding source.

(1) The requirement for submitting a report imposed under this subdivision is inoperative on July 1, 2016, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2011, Ch. 427, Sec. 2. Effective January 1, 2012.)



1770

(a) Beginning January 1, 2012, the Port of Oakland shall assess its infrastructure and air quality improvement needs.

(b) The port, when assessing infrastructure projects, shall consult with the Metropolitan Transportation Commission on projects that improve the efficiency of cargo movement and reduce congestion impacts associated with the movement of cargo to and from the port through the northern California region. The port shall identify any project lists and provide any updated information for the projects on those lists. In the assessment, the port, at a minimum, shall identify the projects, funding source or possible funding source, and estimated timelines for completion.

(c) The port, when assessing air quality projects, shall consult with the Bay Area Air Quality Management District on projects that reduce pollution associated with the movement of cargo to and from the port through the northern California region, including, but not limited to, projects that reduce pollution from trucks, cargo handling equipment, locomotives, and ships that move cargo within and to and from the port. The port shall identify any project lists, such as the Goods Movement Emission Reduction Plan, and provide updated information for the projects on those lists, where feasible. In the assessment, the port, at a minimum, shall identify the projects, funding source or possible funding source, and estimated timelines for implementation.

(d) On or before July 1, 2012, the port shall provide this assessment to the Assembly Committee on Natural Resources, Assembly Committee on Transportation, Senate Committee on Environmental Quality, and Senate Committee on Transportation and Housing. The report shall include, but not be limited to, an assessment of total costs, including updating cost estimates from previous reports or project lists, for the infrastructure and air quality improvements, as well as identifying funding for projects that may have a source of funding and identifying possible funding options for projects without a funding source.

(1) The requirement for submitting a report imposed under this subdivision is inoperative on January 1, 2016, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2011, Ch. 427, Sec. 2. Effective January 1, 2012.)









PART 4 - HARBOR DEVELOPMENT BOND LAW OF 1958

CHAPTER 1 - General Provisions

3900

This part may be cited as the Harbor Development Bond Law of 1958.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3901

As used in this chapter the following words shall have the following meanings:

(a) “Committee” means the Harbor Improvement Bond Committee.

(b) “Authority” means the San Francisco Port Authority, as the same is constituted by Part 1 (commencing at Section 1690) of Division 6 of the Harbors and Navigation Code, or any successor thereof.

(c) “Commission” means the Harbors and Watercraft Commission, as the same is constituted by Division 1 (commencing with Section 30) of this code, or any successor thereof.

(d) “San Francisco Harbor Improvement Fund” means the fund now existing in the State Treasury and created by Section 1706.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 61.)



3902

The following funds are created in the State Treasury for the purposes of this part:

(a) Harbor Bond Sinking Fund.

(b) Fifth San Francisco Seawall Fund.

(c) Small Craft Harbor Bond Fund.

(d) Small Craft Harbor Improvement Fund.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3903

There is in the State Government the Harbor Improvement Bond Committee. The committee shall consist of the State Controller, the State Treasurer, and the Director of Finance. The Director of Finance shall be the chairman of the committee. A majority of the members of the committee shall be empowered to act for the committee. The committee shall hold meetings at such times and places as the chairman shall direct or upon the written request of any two members of the board.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3904

The members of the committee shall not receive additional compensation for their services under this part.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3905

For the purpose of creating funds to provide for the construction, improvement and development of harbors in this State as provided in this part, the Harbor Improvement Bond Committee is authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the manner and to the extent hereinafter provided, but not otherwise, nor in excess thereof.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3906

After adoption of any resolution by the committee, provided for in Section 3907, the State Treasurer shall arrange for the preparation of the requisite number of suitable bonds in accordance with the specifications contained in such resolution. The aggregate par value of all bonds issued under this part shall not exceed the sum of sixty million dollars ($60,000,000).

The authorization to issue bonds as herein set forth shall be a continuing authorization until all of said bonds shall have been issued and sold, but no bonds shall be issued or sold pursuant to this part subsequent to July 1, 1999.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3907

Whenever the authority pursuant to Section 3940 or the commission pursuant to Section 3950 determines by resolution that a bond issue under this part is necessary or desirable in order to make any of the expenditures authorized by this part, and so certifies to the committee, then the said committee shall approve or disapprove said resolution, and if it approves said resolution, the committee shall adopt a resolution authorizing and directing the State Treasurer to arrange for the preparation of the requisite number of suitable bonds and shall specify as to such bonds then to be sold:

(a) The aggregate number, aggregate par value, demoninations and the date of the bonds to be then sold. The bonds may be issued in series or divisions of the total authorized issue. Such demoninations shall be in the sum of one thousand dollars ($1,000), or multiples thereof. The date appearing on the bonds or series or division shall be deemed to be the date of issuance of such series or division for all purposes of this part, irrespective of the actual date of delivery of such bonds of such series or division and the payment of the purchase price thereof.

(b) The dates of maturity, and the amount and numercial sequence of the bonds maturing at each date of maturity, which amounts need not be equal, but which dates shall be at annual or semiannual intervals, and the first of which dates of maturity shall be not more than five years, and the last of which dates of maturity shall be not more than 50 years, after the date of the bonds or any series or division thereof.

(c) Whether or not the bonds are to be subject to redemption at the option of the authority or the commission, as the case may be, prior to maturity, and, if so, the provisions for such redemption, the manner of the call thereof, and the price or prices at which the bonds shall be subject to redemption.

(d) The annual rate, or rates, of interest which the bonds to be issued shall bear, which rate, or rates, at the discretion of the committee, may be determined by the bidder at the time of sale of said bonds, not to exceed 6 percent per annum. Such interest may be payable at such periods as may be fixed by the committee.

(e) The technical form and language of the bonds and interest coupons.

(f) Whether or not the right is reserved to make delivery in the form of temporary or interim bonds, certificates, or receipts, exchangeable for definitive bonds when executed and available for delivery, and if such right is reserved the denominations and form of such temporary securities.

(g) Whether or not the bonds are to be subject to registration, the demoninations of registered bonds and the provisions, if any, for the interexchange of bonds of different denominations, the issuance of new bonds of different denominations in lieu of, or in exchange for, bonds of a like aggregate principal amount but of different denominations and the form and all of the terms and conditions of such registration and of such exchange. If such registration is provided for, all of the provisions of this part with reference to the payment of bonds and interest coupons shall be subject to the terms and conditions of such registration with respect to the payment of registered bonds and the interest thereon.

(h) All other terms and conditions of the bonds and of the execution, issuance and sale thereof, which shall be consistent with all of the provisions of this part.

(i) The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3908

The aggregate par value of all bonds issued under this part at the instance of the authority shall not exceed fifty million dollars ($50,000,000) and the aggregate par value of all bonds issued under this part at the instance of the commission shall not exceed ten million dollars ($10,000,000).

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3909

All bonds issued under this part shall bear the facsimile signature of the Governor and the facsimile countersignature of the Controller and shall be endorsed by the State Treasurer by facsimile signature and the bonds shall be signed, countersigned and endorsed by the officers who shall be in office on the date of the adoption of the resolution of the committee, and each of the bonds shall bear a facsimile of the Great Seal of the State of California. Interest coupons attached to each bond shall bear the facsimile signature of the State Treasurer who shall be in office on the date of the adoption of the resolution of the committee. The bonds and coupons so signed, countersigned, endorsed and sealed, when sold and delivered, shall be and constitute a valid and binding obligation upon the State of California, although the sale or delivery thereof be made at a date or dates upon which the officers having signed, countersigned and endorsed the bonds, or any or either of such officers, shall have ceased to be the incumbents of the offices held by them at the time of signing, countersigning, or endorsing such bonds. Each bond issued under this part shall contain a clause or clauses stating that interest shall cease to accrue thereon from and after the date of maturity thereof, and referring to the resolution of the committee, by virtue of which the bond is issued.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3910

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof. There is hereby appropriated from any available moneys in the account established in the Harbor Bond Sinking Fund pursuant to subdivision (a) of Section 3918.5, or if such moneys are insufficient, then from the General Fund of the State of California, such sum annually as will be necessary to pay the principal of and interest on the bonds issued and sold at the instance of the authority pursuant to the provisions of this part, as such principal and interest become due and payable. There is hereby appropriated from any available moneys in the account established in the Harbor Bond Sinking Fund pursuant to subdivision (b) of Section 3918.5, or if such moneys are insufficient then from the General Fund of the State of California, such sum annually as will be necessary to pay the principal of and interest on the bonds issued and sold at the instance of the commission pursuant to the provisions of this part, as such principal and interest become due and payable. Any sums withdrawn from the General Fund for the payment of principal of or interest on the bonds shall be returned to the General Fund as soon as moneys are available for that purpose in the Harbor Bond Sinking Fund account for the benefit of which the appropriation had been made from the General Fund, together with interest thereon at the same rate as, at the time of appropriation, is earned by short term current investments through the pooled money investment account, such earnings to be determined by the Controller.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the State, as shall be required to pay the principal and interest on said bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collections of said revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3911

In determining the dates of maturity of the bonds, and the amount thereof to mature at each date of maturity, the committee shall be guided, so far as it may deem to be practicable, by the amounts of the revenue estimated to accrue to the Harbor Bond Sinking Fund. The committee shall fix and determine the dates and amounts of such maturities in such manner that, together with the dates and amounts of interest payments on the bonds, they shall coincide, as nearly as it may deem to be practicable, with the dates and amounts of such estimated revenue.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3912

The rate of interest to be borne by the bonds need not be uniform for all bonds of the same issue, series or division and shall be the rate or rates fixed and determined by the committee in a resolution adopted prior to the sale of the bonds or as specified in the bid accepted by the State Treasurer if the bonds are sold on the basis of the bidder naming the interest rate or rates, in which event the State Treasurer shall fix such rate or rates in conformity with the bid of the successful bidder.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3913

Both principal of and interest on the bonds shall be payable in lawful money of the United States, at the Office of the State Treasurer, or at the office of any duly authorized fiscal agent of the State.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3914

Each bond shall contain a reference to this part and if subject to call or redemption prior to maturity, a recital to that effect.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3915

The bonds authorized to be issued under this part shall be sold by the State Treasurer to the highest bidder for cash, either at public auction or upon sealed bids as the committee may by resolution determine. Highest bidder shall be the bidder whose bid will result in the lowest net interest cost on account of said bonds. If the State Treasurer determines that the bids received are not satisfactory as to price or responsibility of the bidders, the State Treasurer may reject all bids received. The Treasurer may from time to time, by public announcement at the place and time fixed for the sale, continue such sale, as to the whole of the bonds offered, or any part thereof offered, at such time and place as he may select. If the bonds are offered for sale upon sealed bids, then each bid shall be in writing and signed by the bidder and sealed, and shall be accompanied by the deposit of a certified check or cashier’s check for one-half of one percent (0.5%) of the par value of the bonds so offered for sale, but not exceeding one hundred thousand dollars ($100,000), drawn on a bank or trust company authorized to transact and transacting business in the State of California, payable to the Treasurer of the State of California, such deposit not to bear interest. The deposit of each unsuccessful bidder shall be returned to him immediately upon the nonacceptance of his bid, and the deposit of the successful bidder shall immediately upon the acceptance of his bid become and be the property of the State of California and be placed in the State Treasury to the credit of the Fifth San Francisco Seawall Fund with respect to bonds issued at the instance of the authority and to the credit of the Small Craft Harbor Bond Fund with respect to bonds issued at the instance of the commission, and shall be credited to the successful purchaser upon the purchase price of the bonds bid for in case such purchase price is paid in full by him within the time mutually agreed upon between the successful bidder and the Treasurer. If the purchase price is not so paid, the successful bidder shall have no right in and to the bonds or by reason of such bid, or to the recovery of the deposit accompanying the bid, or to any allowance or credit by reason of such deposit unless it shall appear that the bonds would not be validly issued if delivered to the purchaser in the form and manner proposed. In case the purchase price is not so paid, the bonds so sold but not paid for shall be resold by the State Treasurer upon notice as provided in case of original sale.

Temporary or interim bonds, certificates, or receipts of any denomination whatever and with or without coupons attached thereto, to be signed by the State Treasurer, may be issued and delivered until the definitive bonds are executed and available for delivery. Signature of the State Treasurer may be by facsimile or signature stamp.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3916

Due notice of the time and place of sale of all bonds shall be given by the State Treasurer by publication in one newspaper published in the City and County of San Francisco and also by publication in one newspaper published in the City of Sacramento and by publication in one newspaper published in the City of Los Angeles once a week during two weeks prior to such sale. In addition to the notice last above provided for, the State Treasurer may give such further notice as he may deem advisable.

All money secured from the sale of bonds issued at the instance of the authority, other than such amount as may have been paid as premium or accrued interest thereon, and excluding any amount paid pursuant to Section 3916.5, shall be placed in the State Treasury to the credit of the Fifth San Francisco Seawall Fund. All money secured from the sale of bonds issued at the instance of the commission, other than such amount as may have been paid as premium or accrued interest thereon, and excluding any amount paid pursuant to Section 3916.5 shall be placed in the State Treasury to the credit of the Small Craft Harbor Bond Fund. Any premium or accrued interest received on the sale of bonds issued and sold at the instance of the authority shall be deposited in the account established in the Harbor Bond Sinking Fund pursuant to subdivision (a) of Section 3918.5, and any premium or accrued interest received on the sale of bonds issued and sold at the instance of the commission shall be deposited in the account established in the Harbor Bond Sinking Fund pursuant to subdivision (b) of Section 3918.5.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3916.5

The sum of seventy-five thousand dollars ($75,000) is hereby appropriated out of the General Fund to be used as a revolving fund to pay the expenses incurred by the State Treasurer in having the bonds prepared and in advertising their sale or their prior redemption, for expenses incurred by the committee, and for legal services. Whenever bonds are sold at the instance of the authority out of the first money realized from their sale, there shall be redeposited in the revolving fund such sums as have been expended for the above purposes with respect to such bonds, which may be used for the same purpose and repaid in the same manner whenever additional sales are made. Whenever bonds are sold at the instance of the commission, out of the first money realized from their sale, there shall be redeposited in the revolving fund such sums as have been expended for the above purposes with respect to such bonds, which may be used for the same purpose and repaid in the same manner whenever additional sales are made. Whenever all the bonds authorized by this part have been sold, the amount of the appropriation made by this section shall revert to the unappropriated surplus in the General Fund.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3917

The committee may provide for the issuance, sale or exchange of refunding bonds out of the bonds issued under this part for the purpose of redeeming or retiring any bond issued by the committee if, under the terms of that issue, the bonds issued thereunder may be redeemed or retired. Any bonds issued hereunder may be redeemed or retired if the resolution under which the bonds are issued so permits.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3918

For the payment of the principal and interest of the bonds the Harbor Bond Sinking Fund shall consist of the following:

(a) Payments from any available moneys in the San Francisco Harbor Improvement Fund, from time to time on order of the authority, of amounts equaling, in the aggregate:

(1) That required under this part to be expended from the Harbor Bond Sinking Fund and the General Fund, to pay the principal and interest on all bonds issued at the instance of the authority;

(2) Plus interest as required to be paid to the General Fund under Section 3910 on any amounts paid from the General Fund by reason of insufficient payments having been made from the San Francisco Harbor Improvement Fund to pay, when due, the principal and interest on any bonds issued at the instance of the authority;

(3) Less the amount equal to any interest that accrues from the investment of money in the Harbor Bond Sinking Fund which has been paid into that fund from the San Francisco Harbor Improvement Fund.

(b) Payments from any available moneys in the Small Craft Harbor Improvement Fund from time to time, on order of the commission, of amounts equaling, in the aggregate:

(1) That required under this part to be expended from the Harbor Bond Sinking Fund and the General Fund, to pay the principal and interest on all bonds issued at the instance of the commission;

(2) Plus interest required to be paid to the General Fund under Section 3910 on any amounts paid from the General Fund by reason of insufficient payments having been made from the Small Craft Harbor Improvement Fund to pay, when due, the principal and interest on any bonds issued at the instance of the commission.

(3) Less the amount equal to any interest that accrues from the investment of money in the Harbor Bond Sinking Fund which has been paid into that fund from the Small Craft Harbor Improvement Fund.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3918.5

(a) A separate account shall be established in the Harbor Bond Sinking Fund, in which shall be deposited all money paid into such fund from the San Francisco Harbor Improvement Fund. The money deposited to such account shall be expended only for the purposes described in subsections (1) and (2) of subdivision (a) of Section 3918.

(b) A separate account shall be established in the Harbor Bond Sinking Fund, in which shall be deposited all money paid into such fund from the Small Craft Harbor Improvement Fund. The money deposited in such account shall be expended only for the purposes described in subsections (1) and (2) of subdivision (b) of Section 3918.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3919

The State Treasurer shall on Controller’s warrants duly drawn for that purpose, invest the moneys in the Harbor Bond Sinking Fund in the purchase of the bonds of the United States, or of the State of California, including any bonds authorized, issued and theretofore sold under authority of this part or of the several counties, municipalities, school districts, or other public agencies of the State of California, which bonds shall be kept in a proper receptacle, appropriately labeled; but he shall keep on hand a sufficient amount of money in the sinking fund with which to pay the principal and interest on such of the state bonds as the same become due. The State Treasurer may only purchase such bonds authorized and issued under authority of this part with moneys in the sinking fund as have been theretofore sold.

Interest accruing upon investment made from moneys in the Harbor Bond Sinking Fund shall be deposited in the respective accounts thereof from which the money invested was derived unless otherwise required under any resolution providing for the issuance of revenue bonds to be credited to the San Francisco Harbor Improvement Fund.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3919.3

The authority is authorized with the approval of the Department of Finance, to invest any surplus moneys in the Fifth San Francisco Seawall Fund in bonds or other obligations of the United States, or of the several counties, municipalities, school districts, or other public agencies of the State of California, and to sell such bonds or obligations, or any of them, at the governing market rates, upon approval of the Department of Finance; or the authority may, with the approval of the Director of Finance, invest money in such fund, in interest-bearing certificates of deposit of state banks having a paid-up capital of five hundred thousand dollars ($500,000) or more; provided, the total amount of money so deposited with any one bank shall not exceed a sum equal to 50 percent of the paid-up capital of such bank; provided, however, nothing herein contained shall inhibit the depositing in banks in accordance with Chapter 4 (commencing at Section 16500), Part 2, Division 4, Title 2 of the Government Code, of money of any of the funds subject to the control of the authority or appropriated for their use.

Interest accruing upon the deposit of money of the fund shall be paid into and credited to the San Francisco Harbor Improvement Fund.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3920

Whenever the committee deems that it will increase the salability or the price of the bonds to obtain, prior to or after sale, a legal opinion, other than that of the Attorney General, as to the validity of the bonds, the committee may authorize the State Treasurer or the Department of Finance, or both, to obtain such a legal opinion. Payment for such legal services shall be made from the proceeds of the sale of the bonds, or any other funds available to the authority with respect to bonds authorized pursuant to Section 3940 or the commission with respect to bonds authorized pursuant to Section 3950.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3921

The State Treasurer directly or through a state fiscal agent, or agents, shall, on the respective dates of maturity of all bonds, or on the date fixed for the prior redemption of any thereof which may be duly called for redemption, and on the respective due dates of all coupons pertaining to any of said bonds, other than coupons canceled because of the redemption of any of said bonds prior to maturity, or as soon thereafter as said bonds or coupons respectively are surrendered to him, or to such state fiscal agent, or agents, pay the same.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3922

Upon the payment of any such bond or coupon, the State Treasurer, or such state fiscal agent, or agents, shall perforate the same with a suitable device in a manner to indicate such payment and a record of such payment shall be made thereof. The State Treasurer, or such state fiscal agent, or agents, shall also on the respective dates of maturity of any such bonds which have been executed but which remain unsold, cancel the same by perforation with a suitable device in a manner to indicate such cancellation and the date thereof, and on the respective due dates of all coupons attached to any such bond remaining unsold, shall detach all such coupons the due date of which has been reached, and cancel them in the same manner as provided for the cancellation of bonds remaining unsold. After proceedings set forth in Section 3907 new bonds conforming to the directions of the committee may be prepared and executed in lieu of any bonds so canceled, and may be sold and issued in the same manner as provided for other bonds in this part.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3923

The State Treasurer, or such state fiscal agent, or agents, with the approval of the State Treasurer, may destroy or cremate any or all bonds and any or all coupons pertaining thereto which have been previously paid or canceled as provided herein in accordance with the provisions of Government Code Section 16772.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3924

It shall be the duty of the State Treasurer to pay the interest of said bonds, when the same falls due, out of the moneys provided for in this part, on Controller’s warrants duly drawn for that purpose.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3925

All bonds issued under this part and sold shall be deemed to have been called in at their respective dates of maturity and the State Treasurer shall, on the respective dates of maturity of said bonds, or as soon thereafter as said matured bonds are surrendered to him, pay the same upon Controller’s warrants duly drawn for that purpose. The provisions of this section shall be applicable also to the interest coupons pertaining to the bonds authorized by this part to be issued.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3926

Whenever the committee shall determine that any bonds then outstanding, and which by their terms are subject to redemption prior to maturity, should be redeemed, and that money sufficient for such redemption will be available at the time proposed for such redemption, it may, by resolution, direct the State Treasurer to call and redeem any such bonds, at a time specified in such resolution, and the State Treasurer shall thereupon give notice of such proposed redemption and redeem the bonds in accordance with the provisions for redemption provided for in the resolution of the committee adopted under Section 3907 pursuant to which the bonds were issued.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3927

The State Controller and the State Treasurer shall keep full and particular account and record of all their proceedings under this part, and they shall transmit to the Governor an abstract of all such proceedings thereunder. All books and papers pertaining to the matter provided for in this part shall at all times be open to the inspection of any party interested, or the Governor, or the Attorney General, or a committee of either house of the Legislature, or a joint committee of both, or any citizen of the State.

(Amended by Stats. 2001, Ch. 745, Sec. 124. Effective October 12, 2001.)



3928

All money remaining in the account of the Harbor Bond Sinking Fund, established pursuant to subdivision (a) of Section 3918.5, after the principal of and interest upon all bonds issued under this part at the instance of the authority have been paid in full and after all such bonds and interest coupons therefrom have been canceled, shall be paid into the San Francisco Harbor Improvement Fund to be expended in accordance with law. All money remaining in the account of the Harbor Bond Sinking Fund, established pursuant to subdivision (b) of Section 3918.5, after the principal of and interest upon all bonds issued under this part at the instance of the commission have been paid in full and after all such bonds and interest coupons therefrom have been canceled, shall be paid into the Small Craft Harbor Improvement Fund to be expended in accordance with law.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)






CHAPTER 2 - San Francisco Harbor

3940

Whenever the authority determines by resolution that it is necessary or desirable to obtain funds through the sale of bonds as provided for in this part to provide for the improvement of San Francisco Harbor and its facilities, including wharves, piers, seawalls, railroads, spurs, streets, and appurtenances to any of the foregoing, and personal or real property used in connection therewith, and any necessary dredging and filling in connection therewith by the authority, and to redeem bonds authorized prior to the enactment of this part and outstanding, the authority shall so certify to the committee. Funds so secured shall not exceed, in the aggregate, fifty million dollars ($50,000,000).

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3941

The authority may make improvements or purchases specified in Section 3940 and expend from the Fifth San Francisco Seawall Fund, in the manner authorized by law, any and all funds therein, derived from the sale of bonds as provided in this part.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3942

The authority shall make payments from the San Francisco Harbor Improvement Fund to the Harbor Bond Sinking Fund as required under Section 3918.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)






CHAPTER 3 - Small Craft Harbors

3950

Whenever the commission determines by resolution that it is necessary or desirable to obtain funds through the sale of bonds as provided for in this part to provide loans to cities, cities and counties, counties, and districts having power to acquire, construct, and operate small craft harbors, for the planning, acquisition, construction, improvement, maintenance, or operation of small craft harbors and facilities in connection therewith, and connecting waterways, in accordance with the provisions of the Division 1 (commencing with Section 30) of this code, the commission shall so certify to the committee. Funds so secured shall not exceed, in the aggregate, ten million dollars ($10,000,000).

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 61.)



3951

The commission may expend from the Small Craft Harbor Bond Fund in the manner authorized by law any and all funds therein derived from the sale of bonds as provided in this part for the purposes specified in Section 3950.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3952

All money received by the commission in repayment of the principal and interest of any loan made from funds secured under this part shall be paid into the State Treasury to the credit of the Small Craft Harbor Improvement Fund.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)



3953

The commission shall make payments from the Small Craft Harbor Improvement Fund to the Harbor Bond Sinking Fund as required under Section 3918.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 103.)









PART 6 - Emergency Response and Evacuation

3980

Local, regional, and statewide agencies responsible for emergency preparation and response activities shall work with all harbor agencies, as defined in Section 1694, within their jurisdiction, to ensure integration of the harbor agencies’ respective emergency preparation, response, and evacuation procedures with the agencies’ activities.

(Added by Stats. 2006, Ch. 859, Sec. 1. Effective January 1, 2007.)









DIVISION 7 - COUNTY PROVISIONS

CHAPTER 1 - Private Wharves and Piers

4000

The board of supervisors of any county may, upon approval of the Public Utilities Commission, grant authority to any person to construct a wharf, chute, or pier, on any lands bordering on any navigable bay, lake, inlet, creek, slough, or arm of the sea, situated in or bounding the county, with a license to take tolls for its use for the term of 20 years.

(Amended by Stats. 1983, Ch. 142, Sec. 63.)



4001

The board of supervisors of each county may upon approval of the Department of Finance through the Chief of the Division of State Lands, grant authority to any city, county or person, to construct a wharf for recreational, pleasure or boating purposes, on any lands bordering the seashore other than lands referred to in section 4000, situated in or bounding the county, with a license to take tolls for its use for a term of twenty years.

(Enacted by Stats. 1937, Ch. 368.)



4002

Application for such authority is made by publishing notice as required in the next section, and by filing a petition in writing, containing:

(a) The name and residence of the applicant; and if a corporation, a certified copy of the articles of incorporation.

(b) A map of the waters, and the name and location thereof, and of the adjoining lands.

(c) A plan of the wharf or chute proposed to be constructed, and of the land within three hundred feet thereof.

(d) The names of the owners of the lands, and the quantity sought to be used, and whether the right to use it has been or is to be acquired by the applicant.

(e) The distance it is proposed to extend the wharf or chute into the waters.

(f) The estimated cost of the construction of the wharf or chute.

(g) The time when the application will be made.

(Enacted by Stats. 1937, Ch. 368.)



4003

Each applicant shall publish a notice in at least one newspaper in each county which the wharf or chute touches, and in which it is located or which it will touch or in which it will be located. If there is no newspaper located in the county, then publication shall be made in a newspaper published in an adjoining county and notices shall be posted in three public places in the proper counties for four successive weeks. The notices shall specify the proposed location of the wharf or chute and shall also state the time and place at which the application will be made.

(Enacted by Stats. 1937, Ch. 368.)



4004

When any lands sought to be appropriated and used for a wharf or chute are not owned by the applicant or if a right of way and use has not been obtained by agreement, these facts and the particular description of the land shall be set forth in the petition of the applicant, and a copy of the notice of application shall be served on the owner by the sheriff of the county, at least ten days prior to the day set for the hearing. The sheriff’s official return is conclusive evidence of service.

(Enacted by Stats. 1937, Ch. 368.)



4005

If the owner of the land is a nonresident of the county the sheriff may make service by leaving a copy of the notice of application with the occupant, or agent of the owner. If there is no occupant, or agent of the owner, the sheriff may place a copy in the post office addressed to the owner thirty days prior to the day set for the hearing. If the owner is a minor, insane, mentally incapacitated, or a decedent, notice shall be served on his guardian, administrator, or other legal representative.

(Amended by Stats. 2007, Ch. 31, Sec. 1. Effective January 1, 2008.)



4006

On the day named in the notice, or to which the hearing is adjourned, the board shall hear proof of the publication and service of notice. If the proof is satisfactory, the board shall hear the allegations of the petition and any objections to the granting of the application, and proofs in support of each. If from the proofs it appears that the public good or convenience will be promoted thereby, the board may grant to the applicant the right to erect or construct a wharf or chute as prayed for, and to take tolls for its use for the term of twenty years.

(Enacted by Stats. 1937, Ch. 368.)



4007

The grant conveys to the grantee or applicant the right of way and all necessary use, for the purposes of the wharf or chute, of any of the overflowed, submerged, or tidelands belonging to the State, and a right of way over any swamp, overflowed, marsh, or tidelands lying between the wharf or chute and high or dry land, fifty feet in width, for twenty years. The grant shall particularly describe the extent of the property subject to the right of way.

(Enacted by Stats. 1937, Ch. 368.)



4008

The grant carries with it the right to have unencumbered and unobstructed the land and water on each side of the wharf or chute from high-water mark to navigable water, for a distance of one hundred and fifty feet, for the convenience of landing, loading, and unloading vessels, but for no other purpose.

(Enacted by Stats. 1937, Ch. 368.)



4009

After authority to construct a wharf or chute has been granted, until the grantee has procured from the owner the right-of-way and other necessary incidental uses of any lands necessary for the wharf or chute, there is no authority to construct a wharf or chute or to take tolls thereon.

(Amended by Stats. 1975, Ch. 1240.)



4010

The wharf or chute shall not be of a greater width than seventy-five feet, and it may extend to navigable water. A wharf constructed upon any of the navigable rivers, straits, sloughs, and inlets in this State may extend along the shores for a distance not exceeding one thousand feet if it does not obstruct the free navigation of the water on which it is situated. This section does not apply to the water fronts of incorporated cities or towns.

(Enacted by Stats. 1937, Ch. 368.)



4011

The orders granting authority, and agreements, contracts, deeds, and decrees of courts granting the right of way and other use of lands, shall be filed and recorded in the office of the recorder of the county in which the wharf or chute is situated, and constitutes the franchise of the applicant. The fees of the recorder, as also the fees of the clerk, sheriff, and other officers, for services rendered, shall be paid by the applicant.

(Enacted by Stats. 1937, Ch. 368.)



4012

The board shall annually fix the rate of tolls or wharfage for the use of the wharf or chute, to produce an income of not less than fifteen nor more than twenty-five per cent per annum on the fair cash value of the wharf or chute, and on the cost of its repair and maintenance, exclusive of the amount paid for the license required by this chapter. The value, and the cost of repair and maintenance shall be fixed by the board when fixing the rates of tolls or wharfage, by hearing evidence and examining the assessment rolls of the county. When fixed, the rates shall be furnished the owner, and a printed or written copy conspicuously posted on the wharf or chute.

(Enacted by Stats. 1937, Ch. 368.)



4013

When the wharf or chute is completed and the tolls or wharfage fixed, the owner is entitled to a license to take tolls for the term of one year. The license shall be issued by the county auditor on the payment of such license tax as the board may fix, which tax, except for the first year, shall not be more than ten per cent of the gross receipts for tolls or wharfage for the previous year. The fee shall be paid to the county treasury for general road purposes.

(Enacted by Stats. 1937, Ch. 368.)



4014

An owner or keeper of a wharf or chute who takes toll or wharfage for its use forfeits the sum of twenty-five dollars, and is liable for all damage occasioned, if he fails to keep it in good repair, or if it is unsafe or dangerous. The penalty may be recovered by order of the board which granted the authority, for the use of the general road fund of the county.

(Enacted by Stats. 1937, Ch. 368.)



4015

Authority shall not be granted under this chapter which will interfere with vested rights, or interfere with or infringe grants made by State authority. Authority to construct a wharf or chute does not continue for a longer period than two years, unless it is completed within that time.

(Enacted by Stats. 1937, Ch. 368.)



4016

The lands of the State situated in the city of San Francisco, and those otherwise disposed of or situated within the limits of any incorporated town or city of this State, are excluded from the provisions of this chapter. The municipal authorities of any incorporated city or town other than San Francisco may grant authority to construct wharves or chutes as is herein provided for the boards of supervisors.

(Enacted by Stats. 1937, Ch. 368.)



4017

A board of supervisors of a county may grant any railroad corporation authority to construct a wharf on or in front of any lands owned by it bordering on any navigable bay, inlet, lake, creek, slough or arm of the sea situated in or bounding the county, with a license to take tolls for its use for the term of the corporate existence of the railroad corporation, not exceeding fifty years, whenever the board finds the use of the wharf or pier is necessary to the exercise of the franchise of the railroad corporation for terminal purposes. The authority may be granted without offering it for sale.

Nothing contained in this chapter shall be construed to limit the powers of a board to grant the right to railroad corporations to build and construct for terminal purposes on and in front of any land owned by it a wharf of the width necessary for the carrying on of the business of such railroad at such terminal. The wharf may extend to the length that may be desirable, not exceeding one thousand feet, if it does not prevent navigation.

There is excluded from the operation of this section any and all territory and property under the jurisdiction or control of any incorporated city or town or any board of State harbor commissioners.

All of the provisions of this chapter not in conflict with anything in this section contained are applicable to all proceedings under this section.

(Enacted by Stats. 1937, Ch. 368.)






CHAPTER 2 - Harbor Improvement Bonds

ARTICLE 1 - Harbor Commission

4040

In any county of this State in which there exists any harbor, bay, inlet, or other arm of the sea, the board of supervisors, upon receiving a petition signed by persons who are both freeholders and electors in such county, equal in number to at least fifteen per cent of the vote cast in the county for the office of Governor at the last preceding election, asking that the matter of issuing bonds of the county for the purpose of improving, developing or protecting the harbor, naming it by the name by which it is commonly called, be submitted to the electors of the county, may appoint a harbor commission for the county, which shall perform the duties and exercise the powers specified in this chapter.

(Enacted by Stats. 1937, Ch. 368.)



4041

The harbor commission shall consist of five members, each of whom, at the time of his appointment, is and has been for two years a bona fide resident, elector, and freeholder of the county.

The commissioners shall be appointed to serve for the term of four years, and until their successors are appointed and qualified, and any vacancy shall be filled by appointment by the board of supervisors.

(Enacted by Stats. 1937, Ch. 368.)



4042

(a) Each commissioner shall, within 20 days after receiving notice of appointment, qualify by taking and subscribing the constitutional oath of office, and by executing and filing with the clerk of the county in which the commissioner is appointed, a bond in a sum to be fixed by the board of supervisors, which bond, when approved by the superior court of the county, shall be recorded in the office of the county recorder, as other official bonds are recorded, at any time subsequent to 20 days after the appointment.

(b) The commissioners, or a majority of them having qualified, shall meet at a convenient place in the county and organize by electing a chairperson.

(Amended by Stats. 2003, Ch. 149, Sec. 65. Effective January 1, 2004.)



4043

Each member of the commission shall receive five dollars for each day actually and necessarily spent in the discharge of his duties under this chapter, together with his necessary traveling expenses to be allowed and paid monthly by the board upon verified demands presented by each commissioner.

(Enacted by Stats. 1937, Ch. 368.)



4044

When a harbor commission appointed under the provisions of this chapter ceases to exist another harbor commission may thereafter be created by the board without requiring an additional petition, and the harbor commission when so created may exercise all of the powers and is governed by the provisions of this chapter to the same extent as the commission first appointed.

(Enacted by Stats. 1937, Ch. 368.)



4045

If, after a careful survey, investigation and examination, the commission reports to the board of supervisors that the improvement, development or protection of the harbor is not practicable, or would involve too great an expense, and if the report is approved by the board, the harbor commission shall cease to exist.

If the proposition for the issuance of the bonds of the county for the improvement, development, or protection of the harbor, when submitted to the electors, fails to carry by the requisite number of votes, or when any proposed improvement, development or protection of the harbor is completed, and that fact is established by a finding of the board, the harbor commission shall cease to exist, unless the board shall, by an order entered upon its minutes continue the commission in existence for the purpose of carrying out any additional improvement, development or protection of the harbor, bay, inlet, or other arm of the sea.

(Enacted by Stats. 1937, Ch. 368.)



4046

When any improvement, development or protection of a bay, inlet, or other arm of the sea, commenced under this chapter is accomplished, and if the board continues the commission in existence, or if it thereafter creates another commission, the commission shall proceed to examine the harbor, bay, inlet or other arm of the sea in connection with the proposed further or additional improvement, development or protection and it shall provide detail plans and specifications therefor and report to the board the practicability and estimated cost.

The board shall then proceed as if the report was an original one.

(Enacted by Stats. 1937, Ch. 368.)



4047

The commission may, with the approval of the board of supervisors, appoint and fix the compensation of a clerk, and his necessary office assistants, and it may also employ and appoint an engineer or engineers and other experts, and, if in its judgment it is necessary, employ an attorney. All employees and appointees shall hold office at the pleasure of the commission.

(Enacted by Stats. 1937, Ch. 368.)



4048

Whenever the commission ceases to exist, it shall make a final report to the board and file all books, records and papers appurtenant to the commission and to all work done by it with the board, and, if the report is approved by the board, the commission is discharged from duty and its bonds from that date exonerated.

(Enacted by Stats. 1937, Ch. 368.)



4049

This chapter does not apply to any harbor, bay, inlet, or other arm of the sea, or any portion thereof, maintained or operated by the State or any municipality or to any harbor, bay, inlet, or other arm of the sea, in which the State, since the present State constitution was adopted, has ceded or granted to any municipality the whole or any portion of the salt-marsh or tidelands.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Bond Election

4060

With all diligence, the commission shall:

(a) Proceed to cause proper surveys to be made of any harbor intended to be improved, developed or protected.

(b) Collect, compile and preserve all proper data and information concerning the harbor, and the necessity, advantage and benefit to be derived by its improvement, development or protection.

(c) Carefully investigate and examine the condition of the harbor.

(d) Ascertain the best, most feasible and practical plan and system of improvement, development or protection to be used and employed, and its cost.

(Enacted by Stats. 1937, Ch. 368.)



4061

If the commission, after a careful survey, investigation and examination, finds and reports to the board that the improvement, development or protection of the harbor is not practicable, or that it would involve too great an expense, its report shall be filed, and if it is approved by the board, the harbor commission shall cease to exist.

If the commission finds that the harbor can be improved, developed or protected, and that the public will be benefited by its improvement, development or protection, and the cost will not be disproportionate to the benefits to be derived, it shall provide detailed plans and specifications for the best and most feasible plan of improvement, development or protection of the harbor. It shall estimate the cost and the amount necessary to be raised by the issuance and sale of bonds to do the work, and it shall make a complete, full and comprehensive report of its investigation and examination and file it with the board of supervisors.

(Enacted by Stats. 1937, Ch. 368.)



4062

The board shall then fix a date for hearing the report which is not more than thirty nor less than twenty days after the filing, and it shall cause notice of the fact that the report has been filed, and of the date fixed for the hearing to be published by at least two publications in one or more newspapers published in the county.

On the day fixed the board shall hear the report, and it may adjourn the hearing from time to time not exceeding four weeks in all. It shall finally pass upon it, or may refer the report back to the commission for further examination and investigation, or for correction or amendment.

(Enacted by Stats. 1937, Ch. 368.)



4063

If the plans and specifications and report are finally approved by the board, it shall adopt a resolution to that effect. The resolution shall set forth:

(a) The harbor to be improved, developed or protected, designating it by the name by which it is commonly called.

(b) The plan or system of improvement, development or protection to be employed.

(c) The estimated cost, and the amount to be raised by the sale of bonds to carry out the plan or system of improvement, development or protection.

(Enacted by Stats. 1937, Ch. 368.)



4064

The board shall without delay call an election to determine whether the bonds of the county shall be issued and sold in the amount estimated by the commission in its report and set forth in the resolution of the board adopting it.

(Enacted by Stats. 1937, Ch. 368.)



4065

The election shall be conducted, and the bonds issued and sold and paid for, pursuant to the law concerning the issuance, sale and payment of county bonds, and all proceedings had in regard to the bonds shall be in accordance with these laws.

(Enacted by Stats. 1937, Ch. 368.)



4066

Every election held for the purpose of submitting the question of the issuance and sale of bonds, authorized by this chapter, shall be a special election and no question other than propositions relating to the issuance and sale of bonds for one or more purposes may be submitted.

(Enacted by Stats. 1937, Ch. 368.)



4067

For the holding of the special election the board may form bond election precincts by adopting the precincts established for general election purposes, or by consolidating such precincts inside of incorporated cities and towns, to a number not exceeding six in each bond election precinct. It shall appoint only one inspector, two judges and one clerk for each bond election precinct.

(Enacted by Stats. 1937, Ch. 368.)



4068

It is sufficient to set forth the purpose for which the bonds are to be issued and sold, to state that they are for the improvement, development or protection of ____ harbor, naming the harbor by the name by which it is commonly called. Any defect or irregularity in the proceedings prior to the calling of the election does not affect the validity of the bonds.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 3 - Improvement and Construction

4080

Whenever funds necessary for any improvement, development, or protection for which bonds have been voted, are in the county treasury, the commission shall carry into effect the improvement, development, or protection of the harbor. The board of supervisors may sell only that portion of the authorized bonds that will provide funds as they are needed to carry on the work.

(Added by Stats. 1986, Ch. 195, Sec. 5.)



4081

The improvement, development, or protection of any harbor, and all work, labor, or service employed therein, shall be under the control and management of the commission.

(Added by Stats. 1986, Ch. 195, Sec. 6.)



4086

The board may at any time require from the commissioners a report of the progress of any work and of the condition of the harbor being improved, developed or protected, and such other information as the board may deem necessary.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 4 - Funds

4100

All bonds sold for any purpose contemplated by this chapter shall be sold for not less than their par value and accrued interest. The proceeds shall be deposited in the treasury of the county and placed to the credit of a special fund designated, ____ harbor fund, created by order of the commission for that purpose, and the proceeds of the sale of the bonds shall be used solely and exclusively for the purpose for which they were issued.

The commission may receive donations and place them to the credit of the fund. These shall be used only for the purpose for which they were donated. Money shall not be paid out of the fund except upon warrant of the county auditor, issued upon the written order of the commission, and duly allowed and approved by the board.

(Enacted by Stats. 1937, Ch. 368.)



4101

Prior to the voting of bonds, the board may in all work under this chapter, incur, permit to accrue, audit, approve and pay any demand, debt or obligation against the county in a sum not to exceed five thousand dollars in the aggregate.

(Enacted by Stats. 1937, Ch. 368.)



4102

Upon a showing of necessity by the commission, the board may, by a four-fifths vote, permit the expenditure of an additional five thousand dollars. More than one thousand dollars shall not be appropriated at any one time.

(Enacted by Stats. 1937, Ch. 368.)



4103

All money shall be paid out of the general fund of the county until there is money in the harbor fund sufficient to reimburse the general fund of the county, when it shall be reimbursed, and thereafter all sums shall be paid out of the harbor fund.

(Enacted by Stats. 1937, Ch. 368.)



4104

The board, on recommendation of the commission, may use any and all moneys in the harbor fund in conjunction with the State or Federal Government, in any harbor improvement, development or protection undertaken by the State or Federal Government, or it may place all or any moneys in such fund at the disposal of the State or Federal Government for use in the improvement, development or protection of the harbor.

(Enacted by Stats. 1937, Ch. 368.)



4105

The commission shall, once in each six months, make out and verify under oath, and file with the board, a detailed statement of its proceedings, showing:

(a) The amount of money in the harbor fund at the time of the last report.

(b) The amounts of all donations since received and the purpose for which the donations were made.

(c) The amount since expended, and the purpose for which it was expended.

(d) The balance remaining on hand in the fund.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 5 - Control of Harbor

4120

Whenever the improvement, development or protection of any such harbor, bay, inlet or other arm of the sea is completed and the commission created under this chapter ceases to exist, then the management and control of the harbor in so far as it has been improved, developed or protected under this chapter passes to, and vests in the board of supervisors of the county. The future cost and expense of the maintenance of the harbor is a charge upon the county.

(Enacted by Stats. 1937, Ch. 368.)



4121

The board of supervisors in which the control and management of any harbor, bay, inlet or other arm of the sea is vested, as provided in this chapter, may appoint, define the duties of, and pay, all officers, agents and employees, necessary for the complete control of the harbor, and it may make and enforce all necessary and proper regulations for that purpose.

(Enacted by Stats. 1937, Ch. 368.)



4122

The board of supervisors of any county in which the control and management of any harbor, bay, inlet or other arm of the sea has vested, as provided for in this chapter, may establish and collect all anchorage, wharfage, dock and warehouse fees, which shall be paid in to a proper fund for the maintenance of the harbor and for its further development, maintenance and protection.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 6 - County Harbor Improvement

4130

“Harbor,” as used in this article, includes any bay, inlet, or other arm of the sea in which the tides of the Pacific Ocean ebb and flow, except such as are excluded from the application of this chapter by the provisions of Section 4049 of this code.

(Added by Stats. 1945, Ch. 1500.)



4131

Any county may improve, develop, protect, and maintain one or more or all of the harbors within its boundaries, upon the conditions, in accordance with the procedure, and in the manner provided in this article and in the Public Contract Code.

(Added by Stats. 1986, Ch. 195, Sec. 7.)



4132

Upon receiving a petition signed by persons who are both freeholders and electors in the county, equal in number to at least 15 per cent of the vote cast for the office of Governor at the last preceding election at which a Governor was elected, proposing that the matter of the improvement, development, protection and maintenance of one or more such harbors, naming them, be submitted to the electors of the county, the board of supervisors may appoint a harbor commission for the county in accordance with the provisions of Article 1 of this chapter, which provisions are incorporated herein to the extent that they are not inconsistent herewith.

(Added by Stats. 1945, Ch. 1500.)



4133

With all diligence, the harbor commission shall proceed with surveys of the harbor or harbors intended to be improved, developed, or protected, the preparation of plans therefor and estimates of cost thereof, and shall report to the board of supervisors thereon, with its recommendations concerning the necessity, advantage, and benefit to be derived by the improvement, development, or protection of such harbor or harbors; all as provided in Article 2 of this chapter, which provisions are incorporated herein to the extent that they are not inconsistent herewith.

(Added by Stats. 1945, Ch. 1500.)



4134

Upon receiving the report and recommendations of the Harbor Commission, the board of supervisors shall consider and determine the feasibility of the project or projects submitted, may call upon the commission for further surveys and reports and shall determine (1) what harbor or harbors, and by what specific project or projects, or parts thereof, it will be in the interest of the county to improve, develop, or protect, (2) for which thereof, if any, moneys should be provided by the issuance of bonds of the county and the amount of bonds required to be issued and sold therefor, and (3) for which thereof, if any, moneys should be raised by the levy of a special tax at a specified rate over a specified number of years not exceeding 20 years.

(Added by Stats. 1945, Ch. 1500.)



4135

For such a purpose, the county may incur a bonded indebtedness, upon the conditions, in the manner and in accordance with the procedure prescribed by applicable provisions of law, including Sections 4088, 4088a and 4089 of the Political Code and Article 2 of this chapter.

(Added by Stats. 1945, Ch. 1500.)



4136

Any tax for such a purpose may be levied only if a proposal therefor (specifying the purpose, the rate of tax, and the number of years for which the tax is to be levied) is submitted to the qualified electors of the county, at a general or special election, and is approved by a majority of the electors voting thereon. No such tax may be levied if it operates to increase the maximum rate of taxation otherwise prescribed for the county unless the proposal therefor is approved by two-thirds of the electors voting thereon.

Any such proposal for a tax levy shall be submitted to the electors of the county, and the election thereon held, in conformity, as nearly as may be practicable, with the provisions of law applicable to the submission to the electors of a proposition for the issuance of bonds of the county and the conduct of an election thereon.

(Added by Stats. 1945, Ch. 1500.)



4137

The work of improving, developing, or protecting the harbor, whether the moneys therefor are the proceeds of the sale of bonds of the county or of a tax levy, shall be done under the control and management of the harbor commission pursuant to applicable provisions of law, including the provisions of the Public Contract Code and the preceding articles of this chapter, which latter provisions are incorporated herein to the extent that they are not inconsistent herewith.

(Added by Stats. 1986, Ch. 195, Sec. 8.)



4138

When the improvement, development, or protection of a particular harbor is completed, and the board of supervisors so find and determine, the management and control of that harbor vests in the board of supervisors. Thereafter the costs of maintaining the harbor is a county charge.

(Added by Stats. 1945, Ch. 1500.)



4139

In managing and controlling a harbor, the board of supervisors has authority, upon such terms and conditions as the board shall prescribe, to grant franchises, permits and leases for the use of lands and facilities belonging to the county, and to prescribe the rate or rates of wharfage and other charges which are appropriate for the use of any of the facilities owned or services furnished or provided by the county. All revenues derived from such franchises, permits, leases, and charges, are available solely for payment of the cost of maintaining harbors that are under the control and management of the board of supervisors, except that the board may from time to time, out of any surplus of such revenues, transfer to the appropriate funds of the county such sums as in its judgment may be available for payment of principal and interest of county bonds issued pursuant to the provisions of this article.

(Added by Stats. 1945, Ch. 1500.)



4140

In any year a tax may be levied for the maintenance of the harbor or harbors in the county at a rate calculated to raise a sum of money equal to the amount of the excess, if any, of the amount of the estimated cost of such maintenance over the estimated amount of revenues (derived from such franchises, permits, leases, and charges) that are or will become available to defray such cost. The rate of such tax shall not in any year exceed fifteen cents ($0.15) per one hundred dollars ($100) of the assessed valuation of all taxable property within the county, unless a proposal for a specified higher rate for a particular year is submitted to the qualified electors of the county at a general or special election and is approved by a majority of the electors voting thereon.

(Added by Stats. 1945, Ch. 1500.)









CHAPTER 3 - General Powers of Counties

ARTICLE 1 - Towpaths

4150

The board of supervisors of each county may, when public convenience for the purpose of commerce requires it, cause to be located and opened a towpath, not exceeding ten feet in width, along the banks of any navigable stream within the county.

(Enacted by Stats. 1937, Ch. 368.)



4151

In order to locate and open a towpath, the same proceedings shall be taken as are required by law to be taken in the respective counties of this State for the purpose of locating and opening public highways.

(Enacted by Stats. 1937, Ch. 368.)



4152

The owner of any land over which a towpath is located and opened shall not be deprived of the water frontage. He has the free use and enjoyment of his land, subject only to the right of the public to use it for the purposes of commerce.

(Enacted by Stats. 1937, Ch. 368.)



4153

It is not necessary to construct or maintain fences on either side of any towpath, but the board of supervisors may make all necessary regulations for the government and management of towpaths, and may provide for the erection of gates and for the full and complete protection of the property through which the towpath passes.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Miscellaneous

4160

The board of supervisors of any county in which there is a port of entry or harbor, for which there is not otherwise provided quarantine regulations, may by an ordinance adopt the whole or any part of the provisions of Article 2 of Chapter 10 of Part 1 of Divison VI, of this code, appoint a board of health, or health officer, locate quarantine grounds when necessary, and provide for the enforcement of quarantine regulations.

(Enacted by Stats. 1937, Ch. 368.)












DIVISION 8 - HARBOR AND PORT DISTRICTS

PART 2 - HARBOR IMPROVEMENT DISTRICTS

General 1 - Provisions

CHAPTER 1 - Formation

ARTICLE 1 - Petition and Hearing

5820

Any portion of a county in this state, the exterior boundaries of which include a bay, harbor, inlet, or navigable water of the Pacific Ocean, may be formed into a district for the improvement or development of a harbor.

The work may include the dredging of channels, shipways, ship berths, anchorage places, and turning basins, and the construction of jetties, breakwaters, bulkheads, seawalls, wharves, ferry slips, and warehouses.

(Added by Stats. 1986, Ch. 195, Sec. 9.)



5821

Whenever fifty or more persons in any county of this State, the exterior boundaries of which include a harbor, desire to form a district within the county for the improvement or development of a harbor, they may present a petition in writing signed by them to the board of supervisors of the county.

(Enacted by Stats. 1937, Ch. 368.)



5822

The petition shall show:

(a) The name of the proposed district.

(b) The official name or name by which the harbor is commonly known.

(c) Whether the improvement, development, protection, maintenance, management or control of the harbor, or any part of it, is vested in or exercised by a harbor commission.

(d) The exterior boundaries of the proposed district, which may include incorporated territory, or both incorporated and unincorporated territory, but shall include the whole or some part of the harbor proposed to be improved or developed.

(e) A general description of the proposed improvement and development work.

(f) The estimated cost of the improvement or development, and the incidental expenses.

(Enacted by Stats. 1937, Ch. 368.)



5823

The petition shall contain a request that the territory included within the boundaries be formed into a harbor district for the purpose of the improvement or development of the harbor.

(Enacted by Stats. 1937, Ch. 368.)



5824

Each signer of the petition shall be a registered voter, resident, and freeholder within the proposed district.

(Enacted by Stats. 1937, Ch. 368.)



5825

The petition shall be published for at least two weeks preceding the hearing in a newspaper of general circulation printed in the county, together with a notice signed by not exceeding three of the petitioners. The notice shall state the day, hour and place at which the petition will be presented to the board of supervisors for hearing, and that all persons interested may appear and be heard at this time and place.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Hearing

5830

At the time and place specified in the notice the board of supervisors shall consider the petition and may continue the hearing from time to time not exceeding a period of ninety days.

(Enacted by Stats. 1937, Ch. 368.)



5831

A certificate issued by the assessor of the county and filed in the proceedings, which states that the name of any signer of the petition appears upon the last equalized assessment-roll of the county for land assessed to him or her and located within the boundaries of the proposed district, is prima facie evidence that the signer is a freeholder within the proposed district.

A certificate signed by the county elections official, which states that the name of any signer of the petition is registered and uncanceled as a voter of the county and that he or she resides within the boundaries of the proposed district, is prima facie evidence that the signer is a registered voter within the proposed district.

(Amended by Stats. 2002, Ch. 221, Sec. 47. Effective January 1, 2003.)



5832

At the hearing, the board of supervisors may change the exterior boundaries of the proposed district, as set forth in the petition, by excluding lands which would not be benefited by the improvement or development of the harbor.

(Enacted by Stats. 1937, Ch. 368.)



5833

The board of supervisors may also change the exterior boundaries of the proposed district, as set forth in the petition by adding to the proposed district other contiguous lands which will be benefited by the improvement or development of the harbor.

(Enacted by Stats. 1937, Ch. 368.)



5834

Land may not be added to the proposed district until notice is served upon the owner of the lands proposed to be added.

The notice may be personally served upon the owner or published for the same period of time and in the same paper as the original petition and notice of hearing.

The notice shall state the day, hour, and place at which the owner will be heard and shall generally describe the lands proposed to be added to the proposed district.

(Enacted by Stats. 1937, Ch. 368.)



5835

The board of supervisors shall investigate and determine:

(a) If the improvement or development work generally described in the petition is feasible.

(b) If, when completed it will result in the improvement or development of the harbor.

(c) If the estimated cost and incidental expenses are the reasonable and necessary costs of the improvement or development work and incidental expenses.

For the purpose of investigation and determination, it may submit the improvement or development work described in the petition to engineers for examination and report.

(Enacted by Stats. 1937, Ch. 368.)



5836

If it appears, and the board of supervisors finds that it is necessary, in order to make a sufficient and adequate examination, to continue the hearing beyond ninety days, the board may for that purpose continue the hearing for not longer than six months from the date of the presentation of the petition.

(Enacted by Stats. 1937, Ch. 368.)



5837

If the improvement, development, protection, maintenance, management or control of a harbor or any part thereof, proposed to be imporved or developed, is vested in or exercised by a harbor commission, the petition shall be submitted to and approved by the harbor commission, before it is presented to the board of supervisors, and all investigations of the improvement or development work, and its estimated cost, ordered or directed to be made by the board of supervisors, shall be made by or under and subject to the approval of the harbor commission.

(Enacted by Stats. 1937, Ch. 368.)



5838

Neither the board of supervisors or the harbor commission, if one exists, is bound by the improvement or development work described in the petition, or by the estimated cost set forth, but it may find that other, different, or less amount of improvement or development work should be done, and find the estimated cost and the incidental expenses.

(Enacted by Stats. 1937, Ch. 368.)



5839

Upon final hearing, the board of supervisors shall have a finding of facts entered upon the minutes of the meeting if it appears that:

(a) The petition and notice of hearing have been duly published.

(b) The petition is signed by a sufficient number of persons who possess the required qualifications.

(c) A harbor exists within the county, some portion of which is contained within the exterior boundaries set forth in the petition.

(d) It can be improved and developed as generally described in the petition at a cost not disproportionate to the benefit to be derived from the improvement and development.

(e) The improvement or development has the approval of the harbor commission, if one exists.

(Enacted by Stats. 1937, Ch. 368.)



5840

The finding of facts required to be made by the board of supervisors shall set forth:

(a) The name of the proposed district, as set forth in the petition.

(b) The official name or name by which the harbor is commonly known.

(c) A description of the exterior boundaries of the territory to be included within the proposed district, as originally set forth in the petition, or as they may have been changed by the inclusion or exclusion of lands.

(d) The improvement or development work to be done.

(e) The estimated cost, and the incidental expenses.

(Enacted by Stats. 1937, Ch. 368.)



5841

The findings are conclusive evidence of the existence of every fact found by the board of supervisors and of the due signing and publication of the petition and of the publication or personal service of all prior notices, and vest the board with authority to proceed pursuant to this part.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 3 - Election for Formation and Issuance of Bonds

5859

The board of supervisors shall make and have entered in the minutes an order finally determining the exterior boundaries of the district, the improvement or development work to be done in the harbor, and the estimated cost, and the incidental expenses.

(Enacted by Stats. 1937, Ch. 368.)



5860

The board shall pass a resolution calling an election for the purpose of submitting to the qualified voters the proposition of the formation of the district and incurring a bonded debt and issuing and selling bonds, to pay the cost of the improvement or development work, in a sum not greater than the estimated cost, and the incidental expenses as found by the board.

(Enacted by Stats. 1937, Ch. 368.)



5861

This resolution of the board of supervisors shall:

(a) Fix the date of the election which shall be not less than 130 days after the date of the passage of the resolution.

(b) Designate one or more voting precincts and generally describe the boundaries of each precinct.

(c) Designate a place within each precinct at which the polls will be opened for the purpose of the election on the date of the election.

(d) Appoint a board of election for each precinct, consisting of one inspector, one judge, and one clerk, each of whom shall be a registered elector of, and reside within, the precinct for which he or she is appointed.

(e) State the object and purposes for which the indebtedness is proposed to be incurred and the amount of the principal of the indebtedness.

(f) Recite a maximum rate of interest to be paid on indebtedness, not exceeding seven per cent per annum, payable semiannually.

(Amended by Stats. 2002, Ch. 221, Sec. 48. Effective January 1, 2003.)



5862

The resolution shall also prescribe the manner of voting for or against the incurring of the indebtedness and for or against the formation of the district, and in all particulars not recited in the resolution or as otherwise provided for in this part, the election shall be held in accordance with the general election law of the state, so far as it is applicable, but it is not necessary to mail or send out sample ballots or precinct polling cards.

(Enacted by Stats. 1937, Ch. 368.)



5863

The resolution shall invite the qualified voters residing in the proposed district to vote upon the proposition by marking on the ballot opposite the proposition of the formation of the district and of the incurring of indebtedness thereby.

(Amended by Stats. 2002, Ch. 221, Sec. 49. Effective January 1, 2003.)



5864

The ballot to be used at the election shall be substantially in the following form:

HARBOR DISTRICT

OFFICIAL BALLOT

Instructions to voters: To vote in favor of the formation of the harbor district and the incurring of the indebtedness thereby, mark in the voting area at the right of the words “For the harbor district.”

To vote against the formation of the harbor district and the incurring of the indebtedness thereby, mark in the voting area at the right of the words “Against the harbor district.”

All erasures and distinguishing marks are forbidden and make the ballot void. If you wrongly stamp, tear, or deface this ballot, return it to the inspector of elections and obtain another.

PROPOSITION

“For the harbor district” (here set forth a general statement of the purposes for which the indebtedness is to be incurred, and the amount of the indebtedness).

“Against the harbor district” (here set forth a general statement of the purposes for which the indebtedness is to be incurred and the amount of the indebtedness).

(Amended by Stats. 2010, Ch. 328, Sec. 109. Effective January 1, 2011.)



5865

The resolution calling the election shall be published pursuant to Section 6061 of the Government Code.

The passage of the resolution and its publication constitute the notice of election and no other notice need be given.

(Amended by Stats. 2002, Ch. 221, Sec. 51. Effective January 1, 2003.)



5866

On the day of the election the polls at each of the polling places designated by the board of supervisors shall be opened at the hour of seven o’clock a.m. and shall be kept opened until the hour of eight o’clock p.m. of the same day, when the polls shall be closed. Any elector within the polling place or standing in line thereat who has not had an opportunity to vote and desires to vote shall be permitted to vote after the hour of eight o’clock p.m. of the day of election.

(Amended by Stats. 2002, Ch. 221, Sec. 52. Effective January 1, 2003.)



5867

When the polls are closed, the board of election in each precinct shall close the polls in accordance with the election laws of the state governing general elections, and deposit the ballots with the county elections official of the county in which the election is held.

(Amended by Stats. 2002, Ch. 221, Sec. 53. Effective January 1, 2003.)



5868

The board of supervisors at its first regular meeting after the date of the election shall canvass the returns of the election, and shall have entered upon the minutes of the meeting a finding showing the number of votes cast in each precinct for the district and the incurring of the indebtedness, and the number of votes cast against the district and the incurring of the indebtedness, and the total number of votes cast in all the precincts for and against the harbor district and the incurring of the indebtedness.

(Enacted by Stats. 1937, Ch. 368.)



5869

If from the canvass it appears and the board of supervisors finds that a majority of the votes were not cast for the proposed district and the incurring of indebtedness thereby, it shall enter that fact upon its minutes, and no further proceedings shall be taken under the petition, but a new petition and notice may be signed, published, and filed and a new proceeding had after the expiration of one year from the date of the election.

(Enacted by Stats. 1937, Ch. 368.)



5870

If it appears and the board of supervisors finds that more than a majority of the votes cast at the election were cast for the district and the incurring of the indebtedness, it shall have that fact entered upon the minutes, together with a description of the boundaries of the district, its name, and the official name or names by which the district is commonly known, and enter an order declaring the district duly formed, and existing in the county in which the proceedings were had, and that an indebtedness of the district is authorized in the principal sum specified, to pay the cost of making the improvement or development, as set forth in the resolution.

(Enacted by Stats. 1937, Ch. 368.)



5871

The clerk of the board of supervisors shall thereupon immediately make up and certify a copy of these minutes and order and transmit them to the Secretary of State.

(Enacted by Stats. 1937, Ch. 368.)



5872

The Secretary of State shall file the certificate in his or her office, and within five days thereafter shall execute under the great seal of the State, and transmit to the clerk of the board of supervisors of the county in which the proceedings were had, a certificate that a harbor district under the name set forth in the petition has been formed and exists in that county.

(Amended by Stats. 2002, Ch. 221, Sec. 54. Effective January 1, 2003.)



5873

The clerk of the board of supervisors shall file the certificate in his or her office and upon the filing of the certificate of the Secretary of State in the office of the clerk of the board of supervisors, the formation of the district is complete, and an indebtedness is authorized in the sum specified in the resolution calling the election.

(Amended by Stats. 2002, Ch. 221, Sec. 55. Effective January 1, 2003.)



5874

An action or proceeding shall not be maintained or prosecuted in any court whatever to test or to invalidate the formation of the district or the authorized indebtedness unless it is commenced in a court of competent jurisdiction within 60 days after the date of the filing of the certificate of the Secretary of State in the office of the clerk of the board of supervisors.

(Amended by Stats. 2002, Ch. 221, Sec. 56. Effective January 1, 2003.)









CHAPTER 2 - Bonds

ARTICLE 1 - Issuance and Sale

5880

The board of supervisors shall pass a resolution providing for the issuance and sale of bonds to represent the principal of the indebtedness authorized to pay the cost of the improvement or development work in the harbor, and shall prescribe the form of the bonds.

(Enacted by Stats. 1937, Ch. 368.)



5881

All bonds issued under this part shall be payable substantially in the following manner:

A part to be determined by the board of supervisors, which shall be not less than one-fortieth part of the whole indebtedness, shall be paid each year on a date, and at a place to be fixed by the board of supervisors, and designated in the bonds, together with interest on all sums unpaid at that date.

(Enacted by Stats. 1937, Ch. 368.)



5882

The board of supervisors of the county may determine the denomination of the bonds, except that no one bond shall be of a denomination less than one hundred nor more than one thousand dollars. The bonds shall be payable on the date and at the place fixed in the bond, with interest payable semiannually at the rate specified in the bond, which shall not exceed the maximum fixed by the resolution calling the election.

(Enacted by Stats. 1937, Ch. 368.)



5883

The bonds shall be signed by the chairman of the board of supervisors, and the treasurer, and countersigned by the auditor of the county.

The coupons upon the bonds shall be numbered consecutively and signed by the county treasurer.

If any officer whose signature or counter-signature appears on the bonds or coupons ceases to be an officer before the delivery of the bonds to the purchaser, his signature or counter-signature is as valid as if he had remained in office.

(Enacted by Stats. 1937, Ch. 368.)



5884

Bonds may be issued and sold by the board of supervisors of the county for not less than their par value and accrued interest at the date of delivery, and the proceeds shall be placed in the treasury of the county to the credit of the proper improvement fund, and applied exclusively to the purposes mentioned in the resolution and for which the bonds were voted.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Payment of Bonds, Taxation

5890

Bonds issued are obligations of the district and the board of supervisors of the county shall, at the time of fixing the general tax levy and in the manner provided for the general tax levy, levy and collect annually until the bonds are paid, or until there is a sufficient sum in the treasury of the county set apart to meet all sums coming due for principal and interest on the bonds, a tax sufficient to pay the annual interest on the bonds and the part of the principal which will become due before the time for fixing the next general tax levy.

(Enacted by Stats. 1937, Ch. 368.)



5891

The taxes shall:

(a) Be levied upon all of the property within the district taxable for county purposes.

(b) Be in addition to all other taxes levied for county purposes.

(c) Be collected at the same time and in the same manner as other county taxes are collected.

(d) Be used for no purpose other than payment of the bonds and accruing interest.

(Enacted by Stats. 1937, Ch. 368.)



5892

The board of supervisors may at the same time and in the same manner levy upon all of the property in the district a tax sufficient to pay the ordinary annual expenses of maintenance of the district and it may also levy a tax sufficient to meet expenditures for any further improvement and development of the harbor which the board deems necessary and advisable.

(Amended by Stats. 1937, Ch. 844.)



5893

In no event shall the district levy a tax in excess of twenty cents ($0. 20) for each one hundred dollars ($100) of assessed valuation within the district.

(Added by Stats. 1971, Ch. 1356.)









CHAPTER 3 - Management and Control

5900

Whenever any district is formed pursuant to this part and its control is vested in the board of supervisors of the county in which the district is situated, the board of supervisors may pass all necessary ordinances for the regulation of the district and provide that the violation of such ordinances constitutes a misdemeanor.

(Amended by Stats. 1937, Ch. 844.)



5900.1

The board may sue and be sued in the name of the district.

(Added by Stats. 1937, Ch. 844.)



5900.2

The board may adopt a seal and alter it at pleasure.

(Added by Stats. 1937, Ch. 844.)



5900.3

The board may take by grant, purchase, gift, devise, lease and dispose of real and personal property of every kind within or without the district necessary to the full or convenient exercise of their powers.

(Added by Stats. 1937, Ch. 844.)



5900.4

The board may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers conferred by this part.

(Amended by Stats. 1975, Ch. 582.)



5900.5

The board may borrow money and incur indebtedness and issue bonds or other evidence of the indebtedness in the manner, and to the extent, deemed necessary by the board for further improvement and development of the harbor. The board also may do any other acts, and exercise any other powers, which may be necessary or convenient for the full exercise of the powers specifically granted by this part.

(Added by Stats. 1986, Ch. 195, Sec. 10.)



5900.6

When any improvement or development work done under the authority of the board is completed, the maintenance, management, and control of the work done, and of the harbor as so improved, shall pass to and be vested in the board. The board may employ and pay all necessary agents, servants, and employees to manage, maintain, and control the harbor.

(Added by Stats. 1986, Ch. 195, Sec. 11.)



5900.7

If any portion of the harbor is situated within the boundaries of any incorporated city, the board of supervisors may enter into arrangements or contracts with the governing body of that city, upon such terms as may be agreed upon, for the purchase and maintenance of fireboats, patrol boats, sanitary and other equipment which the board deems necessary for the proper protection of the harbor.

(Added by Stats. 1986, Ch. 195, Sec. 12.)



5900.8

The board shall exercise general supervision over the harbor and may adopt general rules and regulations for the government thereof, which in its judgment will best promote the interests thereof, if these rules and regulations do not conflict with the right of any city to exercise its police powers, or with the right of the city to license and regulate business enterprises within its corporate limits. If any business or enterprise is located adjacent to or affects the use and enjoyment of the waters of the harbor, the approval of the board of supervisors shall be necessary to the licensing and regulation thereof.

(Added by Stats. 1937, Ch. 844.)



5900.9

The board may provide by ordinance for the regulation of anchorages, wharfages and dockage of vessels within the harbor and it may establish and collect fees and licenses therefor. The proceeds when collected shall be deposited to the credit of the harbor district fund.

(Added by Stats. 1937, Ch. 844.)



5900.10

Every person who violates the provisions of any ordinance enacted by the board of supervisors pursuant to this part, is guilty of a misdemeanor.

(Added by Stats. 1937, Ch. 844.)



5900.11

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 13. Effective January 1, 2006.)



5901

The governing body of a city within which a portion of the harbor is situated may establish by ordinance any regulations which are proper in the exercise of its police powers which regulations do not conflict with the provisions of this part, or with any lawful ordinance of the board of supervisors.

(Amended by Stats. 1937, Ch. 844.)



5902

The board of supervisors may by ordinance provide for the appointment of a harbor commission consisting of seven persons, and shall by ordinance define its powers and duties.

(Amended by Stats. 1971, Ch. 1356.)



5903

If the purposes for which the bonds were voted are being or shall be carried out by cooperation or agreement between the United States of America or any department, officer or agency thereof, and the district, the proceeds of the bonds may be turned over to the United States of America, or any department, officer or agency thereof, to be expended by it in the performance of the improvement or development work for which the bonds were voted.

If the improvement or development work for which the bonds of the district were voted is to be done jointly with the United States of America, or any department, officer or agency thereof, the portion of the cost to be borne by the district may be turned over to the United States of America, or any department, officer or agency thereof, to be expended by it in the performance of the improvement or development work, and all cooperative arrangements or agreements heretofore entered into are hereby validated, legalized and confirmed, and the payment and turning over to the United States of America or to any department, officer or agency thereof, heretofore or hereafter of the proceeds of any harbor district bonds for expenditure by the United States of America, or any department, officer or agency thereof, in the performance of the improvement or development work for which the bonds were voted is hereby validated, legalized and confirmed for all purposes and the performance of the work by or under the supervision of the United States of America, or any department, officer or agency thereof, is hereby validated, legalized and confirmed.

(Enacted by Stats. 1937, Ch. 368.)



5904

(a) The district may, in any year, levy assessments, reassessments, or special taxes and issue bonds to finance waterway construction projects and related operations and maintenance, or operations and maintenance projects independent of construction projects in accordance with, and pursuant to, the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), the Benefit Assessment Act of 1982 (Chapter 6.4 (commencing with Section 54703) of the Government Code), the Integrated Financing District Act (Chapter 1.5 (commencing with Section 53175) of Division 2 of Title 5 of the Government Code), the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code), and the Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code).

(b) Sections 5116, 5117, 5118, 5119, 5190, 5191, 5192, 5193, 10104, and 10302 of the Streets and Highways Code shall not apply to assessment proceedings undertaken pursuant to this section.

(c) Notwithstanding the related provisions of any assessment act which the district is authorized to use, any assessment diagram which any of those acts requires to be prepared prior to final approval of the assessment district may show only the exterior boundaries of the assessment district and the boundaries of any assessment zones or improvement areas within the district. The diagram may refer to the county assessor’s maps and records for a detailed description of each lot or parcel.

(d) Notwithstanding any other provision of law, the district may levy and collect assessments and reassessments in the same manner as provided in Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code, to pay any or all of the following:

(1) For the operation and maintenance of projects, including maintenance of lands, easements, rights-of-way, dredge material disposal areas, and remediation.

(2) For the satisfaction of liabilities arising from projects.

(3) To accumulate a fund which may be used to advance the cost of district projects, provided that the advances be repaid, with interest as determined by the commissioners, from assessments, reassessments, special taxes, or fees charged by the district pursuant to this section.

(4) To acquire real property, easements, or rights-of-way for a navigation project or the maintenance of a navigation project.

(5) To acquire real property within the district for the disposal of dredged material.

(e) For purposes of this section, functions designated by Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code to be performed by the board of supervisors, the board of trustees, or valuation commissioners shall be performed by the district’s board.

(f) For purposes of this section, the board may order the creation of a separate assessment roll to pay the allowable expenses of any single project or any group or system of projects.

(g) Notwithstanding any other provision of law, all assessments, reassessments, and taxes levied by the district may be collected together with, and not separately from, taxes for county purposes. Any county in which the district is located may collect, at the request of the district, all assessments, reassessments, and special taxes levied by the district and shall cause those revenues to be deposited into the county treasury to the credit of the district. Each county may deduct its reasonable collection and administrative costs.

(h) Notwithstanding any other provision of law, any assessment or reassessment levied pursuant to this section may be apportioned on the basis of land use category, tonnage shipped on the waterway, size and type of vessel using the waterway, front footage, acreage, capital improvements, or other reasonable basis, separately or in combination, as determined by the district commissioners.

(i) Notwithstanding any other provision of law, Division 4 (commencing with Section 2800) of the Streets and Highways Code shall not apply to any assessment levied by the district.

(j) Notwithstanding any other provision of law, no bond issued pursuant to this section shall be used to fund the routine maintenance dredging of channels.

(Added by Stats. 1991, Ch. 978, Sec. 1.)






CHAPTER 3.5 - Claims

5905

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 4 - Improvement of Other Harbor or Harbors Within the District

5910

Any harbor improvement district organized and existing pursuant to Part 2 (commencing with Section 5800) of Division 8 may improve, develop, protect, and maintain any or all harbors within its boundaries in accordance with the procedure, and in the manner provided, in this chapter and in the Public Contract Code, except that nothing in this chapter or in the Public Contract Code affects state-owned tidelands and submerged lands or the jurisdiction of the State Lands Commission over tidelands and submerged lands.

(Added by Stats. 1986, Ch. 195, Sec. 13.)



5911

The board of supervisors of any county in which the district is situated may direct the harbor commission, appointed pursuant to Section 5902 of this part, to prepare surveys for the improvement, development or protection of any harbor or harbors within the district, prepare plans therefor and estimates of cost thereof, and to report to the board of supervisors thereon, with its recommendations covering the necessity, advantages and benefits to be derived by the improvement, development or protection of such harbor or harbors.

(Added by Stats. 1949, Ch. 565.)



5912

Upon receiving the report and recommendation of the harbor commission, the board shall fix a date for hearing on the report to consider and determine the feasibility of the project or projects submitted. The hearing shall be held not more than thirty (30) days nor less than twenty (20) days after the filing of the report, and the board shall cause notice of the fact that the report has been filed and of the date fixed for the hearing to be published by at least two (2) publications in a newspaper published within the district.

(Added by Stats. 1949, Ch. 565.)



5913

The hearing, investigation, determination and findings of the board of supervisors shall be conducted and made in accordance with the provisions of Sections 5835 to 5841, inclusive, of this part, which sections are incorporated herein to the extent that they are not inconsistent with the provisions of this chapter.

(Added by Stats. 1949, Ch. 565.)



5914

Upon final hearing, if the board finds that the harbor or harbors can be improved, developed and protected as generally described in the report and recommendation of the harbor commission at a cost not disproportionate to the benefits to be derived from the proposed project, the board may order the development, improvement or protection of the harbor or harbors in accordance with its findings.

(Added by Stats. 1949, Ch. 565.)



5915

For the purpose of financing the improvement, development, protection and maintenance of such additional harbor or harbors, the board may issue bonds, borrow money, incur indebtedness and levy taxes, all in the same manner and to the same extent as in the improvement, development, protection and maintenance of the harbor for which the district was originally formed, and shall in all other respects have the same powers and duties with respect to the improvement, development, protection and maintenance of such additional harbor or harbors as it has with respect to the original harbor for which the district was formed.

The board may issue no bonds hereunder unless the incurring of the bonded indebtedness for the improvement, development, protection and maintenance of such additional harbor or harbors shall first have been approved at an election held in the manner provided in Article 3, Chapter 1, Part 2 of Division 8 of this code, and pursuant to the provisions of said article with reference to the incurring of bonded indebtedness.

(Added by Stats. 1949, Ch. 565.)






CHAPTER 5 - Acquisition, Improvement or Maintenance of Lands for Public Beaches

5940

Any harbor improvement district organized and existing pursuant to this part may purchase, lease or obtain by gift lands for public beaches located within the boundaries of the district and may hold, improve or maintain such lands. Any and all such acquisition, improvement or maintenance as is authorized herein shall be accomplished and carried out in accordance with the procedure and in the manner hereinafter provided in this chapter, except that nothing in this chapter shall affect state-owned tidelands and submerged lands or the jurisdiction of the State Lands Commission over tidelands and submerged lands.

(Added by Stats. 1961, Ch. 441.)



5941

The board of supervisors of any county in which a district is situated may direct the harbor commission, appointed pursuant to Section 5902, to prepare surveys for the acquisition, improvement or maintenance of such lands as is herein authorized, prepare plans therefor and estimates of cost thereof, and to report to the board of supervisors thereon, with its recommendations covering the necessity, advantages and benefits to be derived by the acquisition, improvement or maintenance of such lands as public beaches.

(Added by Stats. 1961, Ch. 441.)



5942

Upon receiving the report and recommendation of the harbor commission, the board shall fix a date for hearing on the report to consider and determine the feasibility of the project or projects submitted. The hearing shall be held not more than 30 days nor less than 20 days after the filing of the report, and the board shall cause notice of the fact that the report has been filed and of the date fixed for the hearing to be published by at least two publications in a newspaper published within the district.

(Added by Stats. 1961, Ch. 441.)



5943

The hearing, investigation, determination and findings of the board of supervisors shall be conducted and made in accordance with the provisions of Sections 5835 to 5841, inclusive, of the Harbors and Navigations Code which sections are incorporated herein to the extent that they are not inconsistent with the provisions of this chapter.

(Added by Stats. 1961, Ch. 441.)



5944

Upon final hearing, if the board finds that the lands considered in the commission’s report can be acquired, improved or maintained as generally described in the report and recommendation of the harbor commission at a cost not disproportionate to the benefits to be derived from the proposed project, the board may order the acquisition, improvement or maintenance of the lands considered in the commission’s report in accordance with the board’s findings.

(Added by Stats. 1961, Ch. 441.)



5945

For the purpose of financing the acquisition, improvement or maintenance of such lands as is authorized herein, the board may issue bonds, borrow money, incur indebtedness and levy taxes, all in the same manner and to the same extent as in the improvement, development, protection or maintenance of the harbor for which the district was originally formed, and shall in all other respects have the same general powers and duties with respect to the acquisition, improvement or maintenance of such lands as it has with respect to the original harbor for which the district was formed.

The board may issue no bonds hereunder unless the incurring of the bonded indebtedness for the acquisition, improvement or maintenance of such lands shall first have been approved at an election held in the manner provided in Article 3, (commencing with Section 5859) Chapter 1, Part 2, Division 8 of this code, and pursuant to the provisions of that article with reference to the incurring of bonded indebtedness.

(Added by Stats. 1961, Ch. 441.)






CHAPTER 6 - Inland Parks and Recreation Areas

5950

The board of supervisors may manage the business of the district and promote the commercial interest of the harbor by advertisement of its advantages and by the solicitation of business within or without the district, in other states, or in foreign countries, through employees or agencies as are expedient, and it may organize, promote, conduct, and advertise programs of community recreation and the advantages of the district’s park and recreational facilities.

Nothing in this section authorizes revenues derived from tide and submerged lands granted in trust by the state to a district, or from lands acquired with those trust revenues, to be used by the district for any purpose other than for proper trust purposes on the granted lands, or for the acquisition, improvement, and maintenance of property adjacent to the granted lands when the property is necessary to further the purposes of the trust grant.

(Added by Stats. 1984, Ch. 550, Sec. 1.)



5950.1

The term “inland parks and recreation areas,” as used in this chapter, includes, but is not limited to, open-space land, as defined by the provisions of subdivision (b) of Section 65560 of the Government Code, except that such term shall not include open-space land, as defined in paragraph (2) of such subdivision.

The provisions of Section 5900.4 shall not apply to the acquisition of forest lands, rangeland, or agricultural lands when the acquisition is for the purpose of establishing hiking, bicycling, or equestrian trails or where the lands are being acquired for their scenic or aesthetic values.

(Added by Stats. 1976, Ch. 1276.)



5950.5

The board of supervisors of any harbor improvement district organized and existing pursuant to Part 2 (commencing with Section 5800) may authorize the district to acquire, develop, operate, and maintain inland parks and recreation areas pursuant to this chapter.

(Added by renumbering Section 5950 (as added by Stats. 1986, Ch. 195) by Stats. 1987, Ch. 56, Sec. 100.)



5951

If the district is authorized to acquire, develop, operate, and maintain inland parks and recreation areas, the board of supervisors shall, by resolution, adopt a new name for the district which will reflect its new duties and responsibilities.

(Added by Stats. 1971, Ch. 1356.)



5952

If the district is authorized to acquire, develop, operate, and maintain inland parks and recreation areas, at least 75 percent of its annual expenditures shall be devoted to that purpose until such time as the total expenditure of district and county funds for land, structures, and improvements which is used for inland park and recreation purposes shall have equaled the total expenditure of district and county funds for land, structures, and improvements which is used for beach and harbor purposes. Thereafter, the district shall devote at least 50 percent of its annual expenditures averaged over each five-year period for inland park and recreation purposes.

(Added by Stats. 1971, Ch. 1356.)



5953

For the purpose of determining the annual expenditures required by Section 5952, only such expenditures for land, structures, and improvements as are raised by local taxation within the district shall be included and the district shall be both charged and credited with the expenditures for land, structures, and improvements made by the county in which the district is located, both for beach and harbor purposes and for inland park and recreational purposes. Within 90 days after the effective date of this section, the auditor-controller of the county in which the district is located shall report to the board of supervisors the moneys raised by local taxation for land, structures, and improvements by the district and by the county for beach and harbor purposes and inland park and recreational purposes. The future annual expenditures, at the ratio set forth in Section 5952, shall be for those expenditures paid from funds raised by the levy of taxes by the district.

(Added by Stats. 1971, Ch. 1356.)



5954

In acquiring, developing, operating, or maintaining inland parks and recreaton areas, the district shall follow and comply with, as nearly as possible, the procedures provided in Chapter 5 (commencing with Section 5940) of this part in regard to the acquisition, improvement, or maintenance of lands for public beaches.

(Added by Stats. 1971, Ch. 1356.)



5955

Notwithstanding the provisions of Sections 5940 to 5954, inclusive, the district may acquire, develop, operate, or maintain public beaches or inland parks and recreation areas without holding the hearings and making the findings required by such provisions if there is compliance with Section 21151 of the Public Resources Code and Section 65402 of the Government Code; provided, however, that the board of supervisors shall hold at least one public hearing prior to the approval of any such project. Harbor improvement district funds may be expended prior to the public hearing for the purpose of obtaining compliance with Section 21151 of the Public Resources Code and Section 65402 of the Government Code.

(Amended by Stats. 1978, Ch. 125.)



5956

The district may purchase, collect, trade, exchange, or otherwise acquire exhibition or study material necessary or proper for the use of museums or exhibits maintained by the district, and may sell, lend, or exchange the material, according to the established custom of museums.

(Added by Stats. 1985, Ch. 328, Sec. 1.)












PART 3 - HARBOR DISTRICTS

General 1 - Provisions

CHAPTER 1 - Formation

ARTICLE 1 - Petition

6010

A county or portion of a county or city or portion of a city or more than one city with or without a portion of the unincorporated territory of a county, the exterior boundary of which includes a harbor, may be formed into a harbor district for the improvement or development of the harbor upon proceedings being taken pursuant to this part.

(Enacted by Stats. 1937, Ch. 368.)



6011

Whenever fifty or more persons in any area which may be formed into a district pursuant to this part, desire the formation of a district for the improvement or development of a harbor, they may sign and present to the board of supervisors of the county in which the harbor is situated, a petition in writing.

(Enacted by Stats. 1937, Ch. 368.)



6012

The petition shall contain:

(a) The name of the proposed district.

(b) The official name or names by which the harbor is commonly known.

(c) The exterior boundaries of the proposed district which shall include the whole or a portion of the harbor proposed to be improved or developed and which may include any of the following alternatives:

(1) All or a portion of a county.

(2) All or a portion of a city.

(3) All of one or more cities.

(4) All of one or more cities and unincorporated territory situated in any county.

(d) A general description of the improvement and development work proposed to be done in the harbor, which work may include the dredging of channels, shipways, berths, anchorage places and turning basins, the construction of jetties, breakwaters, bulkheads, seawalls, wharves, ferry slips, warehouses, roads and spur tracks or belt line railways, together with any other work necessary for the development and improvement of the harbor.

(e) A request that the territory included within such boundaries be formed into a district for the improvement and development of the harbor.

(Enacted by Stats. 1937, Ch. 368.)



6013

Each signer of the petition shall be a registered voter, resident and freeholder within the proposed district.

(Enacted by Stats. 1937, Ch. 368.)



6014

The petition shall be published for a least two weeks preceding the hearing thereon in a newspaper of general circulation printed in the proposed district, if there is such a newspaper so printed. If not, publication shall be so made in a newspaper published in the county.

With the petition there shall be published a notice signed by not exceeding three of the petitioners, setting forth the day, hour and place at which the petition will be presented to the board of supervisors of the county for hearing, which date shall not be less than twenty nor more than forty days from the first publication. All persons interested may appear at that time and place before the board of supervisors and be heard.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Hearing

6020

At the time and place specified in the notice, the board of supervisors shall consider the petition and may continue the hearing from time to time, not exceeding a period of 90 days.

At the hearing by the board of supervisors a certificate issued by the assessor of the county and filed with the clerk of the board of supervisors in the proceedings stating that the name of any signer of the petition appears upon the last equalized assessment roll of the county for land assessed to that signer and located within the boundaries of the proposed district, is prima facie evidence that the signer is a freeholder within the proposed district.

A certificate signed by the county elections official that the name of any signer of the petition is a registered and uncanceled voter of the county, residing within the boundaries of the proposed district, is prima facie evidence that the signer is a registered voter within the boundaries of the proposed district.

(Amended by Stats. 2002, Ch. 221, Sec. 57. Effective January 1, 2003.)



6021

At the hearing, the board of supervisors may change the exterior boundaries of the proposed district, as set forth in the petition, by excluding lands which would not be benefited by the improvement or development of the harbor.

The board of supervisors may also change the exterior boundaries of the proposed district by adding to the district and including therein other contiguous lands which will be benefited by the improvement or development of the harbor.

(Enacted by Stats. 1937, Ch. 368.)



6022

Land may not be added to or included in the proposed district until notice is served upon the owner of the lands affected.

The notice may be served personally upon the owner or be published for the same period of time in the same newspaper as the original petition and notice of hearing.

The notice shall state the day, hour and place at which any objections of the owner will be heard and shall generally describe the lands affected.

(Enacted by Stats. 1937, Ch. 368.)



6023

The board of supervisors shall investigate and determine whether or not the improvement and development work generally described in the petition is feasible and whether, when completed, it will result in the improvement and development of the harbor and become a benefit to the property within the district.

If it appears, and the board of supervisors finds, that it is necessary in order to make sufficient and adequate investigation upon which to determine such questions to continue the hearing beyond ninety days, the board of supervisors may do so, but the hearing shall be completed within six months from the date of the presentation of the petition.

(Enacted by Stats. 1937, Ch. 368.)



6024

Upon the completion of the hearing, the board of supervisors shall have a finding of facts entered upon the minutes if it appears that:

(a) The petition and notice of hearing have been duly published.

(b) The petition is signed by a sufficient number of persons who possess the required qualifications.

(c) A harbor exists within the proposed district.

(d) The harbor can be improved and developed as generally described in the petition.

(Enacted by Stats. 1937, Ch. 368.)



6025

The findings of fact required to be made by the board of supervisors shall set forth:

(a) The name of the proposed district as set forth in the petition.

(b) The official name or name by which the harbor is commonly known.

(c) A description of the exterior boundaries of the territory to be included within the proposed district.

(Enacted by Stats. 1937, Ch. 368.)



6026

The findings are conclusive evidence of the existence of every fact so found by the board of supervisors and of the due signing and publication of the petition and of the publication or personal service of all notices and vest the board of supervisors with authority to proceed pursuant to this part.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 3 - Election for Formation and for Harbor Commissioners

6030

The board of supervisors shall have entered in its minutes an order finally determining and establishing the exterior boundaries of the proposed district, and it shall pass a resolution calling an election within the district for the purpose of submitting to the qualified voters the proposition of the formation of the district.

(Enacted by Stats. 1937, Ch. 368.)



6031

The board of supervisors, by resolution, shall fix the date of the election, which shall not be less than 130 days from the date of its passage and it shall divide the proposed district into one or more voting precincts and generally describe or otherwise designate the boundaries of each precinct and designate a place within each precinct at which the polls will be opened for the purpose of the election on the day of the election.

(Amended by Stats. 2002, Ch. 221, Sec. 58. Effective January 1, 2003.)



6032

The board of supervisors for the first election in the proposed district and the board at any subsequent election in the district, shall appoint a board of election for each precinct, consisting of at least one inspector, one judge and one clerk. Each member of the board of election shall be a registered elector of and reside within the precinct for which he is appointed.

(Amended by Stats. 1949, Ch. 777.)



6033

The resolution shall also prescribe the manner of voting for or against the formation of the district, and in all particulars not recited in the resolution or otherwise provided for in this part, the election shall be held in accordance with the general election laws, so far as they are applicable. It is not necessary to mail or send out sample ballots or precinct polling cards.

(Enacted by Stats. 1937, Ch. 368.)



6034

The resolution shall invite the qualified voters residing in the district to vote upon the propositions of its formation and the election of a board.

(Enacted by Stats. 1937, Ch. 368.)



6035

The ballot to be used at the election shall be substantially in the following form:

(Name) Harbor District Official Ballot

Instructions to voters: to vote in favor of the formation of the harbor district, mark in the voting area at the right of the words “For the harbor district.” To vote against the formation of the harbor district mark in the voting area at the right of the words “Against the harbor district.” To vote for a candidate for harbor commissioner mark after the name of the candidate; but no more persons shall be voted for than there are offices of harbor commissioner to be filled at this election.

All erasures and distinguishing marks are forbidden and make the ballot void. If you wrongfully stamp, tear, or deface this ballot, return it to the inspector of elections and obtain another.

“For the harbor district.”

“Against the harbor district.”

“For harbor commissioners.”

(Amended by Stats. 2010, Ch. 328, Sec. 110. Effective January 1, 2011.)



6036

The official ballot at the first election in the proposed district shall provide voting squares after the words “For the harbor district” and after the words “Against the harbor district” and shall also have printed thereon the names of all candidates for harbor commissioner, together with five blank spaces for the purpose of permitting an elector to write in the name of a candidate, with voting squares after the name of each candidate and the five blank spaces.

All official ballots used at any subsequent election in the district shall conform, as near as practicable, to the above ballot, excepting that all reference to voting for or against the formation of the district shall be eliminated; and any question or proposition authorized to be submitted to the voters of the district may be placed on the ballot in addition to the names of any candidate or candidates for harbor commissioner.

(Amended by Stats. 1941, Ch. 997.)



6037

The resolution calling the first election and the resolution of the board calling any subsequent election shall be published pursuant to Section 6066 of the Government Code in a newspaper published, printed and circulated in the district.

The passage and publication of the resolution of the board of supervisors calling the first election and the passage and publication of the resolution of the board calling any subsequent election and publication, as provided for in this part, constitute the notice of election and other or additional notice need not be given.

(Amended by Stats. 1965, Ch. 540.)



6037.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer’s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



6037.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



6037.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



6037.4

(a) The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

(b) The ballot pamphlet shall contain the following in the order prescribed:

(1) The complete text of the proposition.

(2) The impartial analysis of the proposition, prepared by the local agency formation commission.

(3) The argument for the proposed district formation.

(4) The argument against the proposed district formation.

(c) The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 2006, Ch. 538, Sec. 348. Effective January 1, 2007.)



6038

On the day of any election held pursuant to this part, the polls at each of the polling places designated, shall be opened and closed as provided in Section 14212 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 110. Effective January 1, 1995.)



6039

When the polls are closed, the board of election in every precinct at the election to be held for the formation of the district, shall close the polls in accordance with the general laws governing the election, and deposit the ballots with the county elections official in the county in which the election is held. At all subsequent elections, the returns shall be deposited with the board.

(Amended by Stats. 2002, Ch. 221, Sec. 60. Effective January 1, 2003.)



6040

The board of supervisors at its first regular meeting after the date of the election for the formation of the district shall canvass all of the returns of the election and shall have a finding entered in the minutes of the meeting showing the number of votes cast in each precinct for and against the district and the total number of votes cast and the names of the harbor commissioners for whom the votes were cast.

(Enacted by Stats. 1937, Ch. 368.)



6041

If from the canvass it appears and the board of supervisors finds that a majority of the votes were cast in favor of the formation of the district, it shall enter that fact upon its minutes, together with a description of the boundaries of the district, its name, the official name or names by which the district is commonly known and enter its order declaring the district duly formed and existing in the county in which the proceedings were had. The board of supervisors shall also make an order declaring the five candidates for harbor commissioner receiving the highest number of votes to have been elected to such office and cause a certificate of election to be issued to the successful candidates.

(Amended by Stats. 1941, Ch. 997.)



6042

The clerk of the board of supervisors shall thereupon make up and certify a copy of the minutes and order and transmit them to the Secretary of State.

(Enacted by Stats. 1937, Ch. 368.)



6043

The Secretary of State shall file the certificate in his office and within five days thereafter execute under the great seal of the State and transmit to the clerk of the county in which the proceedings were had, his certificate that a harbor district under the name set forth in the petition has been formed and exists in that county.

(Enacted by Stats. 1937, Ch. 368.)



6044

The clerk of the board of supervisors shall file the certificate in his or her office and from the filing of the certificate of the Secretary of State in the office of the clerk of the board of supervisors, the formation of the district is complete.

(Amended by Stats. 2002, Ch. 221, Sec. 61. Effective January 1, 2003.)



6045

An action or proceeding shall not be thereafter maintained or prosecuted in any court whatever to test or to invalidate the formation of the district unless it is commenced in a court of competent jurisdiction within 60 days after the date of the filing of the certificate of the Secretary of State in the office of the clerk of the board of supervisors.

(Amended by Stats. 2002, Ch. 221, Sec. 62. Effective January 1, 2003.)









CHAPTER 2 - Harbor Commission

ARTICLE 1 - Election and Terms

6050

Each district formed pursuant to this part shall be governed by a board of five harbor commissioners, who shall hold office for the term of four years from 12 o'clock noon on the first Monday after the first day of January succeeding their election, and until their successors are elected and qualified.

(Amended by Stats. 1941, Ch. 997.)



6051

The first board shall be elected at the election for the formation of the district, and the two candidates for commissioner receiving the highest number of votes shall hold office until the expiration of four years from 12 o'clock noon of the first Monday after the first day of January of the odd-numbered year next succeeding the formation of the district, and until their successors are elected and qualified, and the candidates for commissioner receiving the third, fourth and fifth highest number of votes shall hold office until the expiration of two years from 12 o'clock noon of the first Monday after the first day of January of the odd-numbered year next succeeding the formation of the district, and until their successors are elected and qualified.

(Amended by Stats. 1941, Ch. 997.)



6052

There shall be an election for harbor commissioners within each district on the first Tuesday after the first Monday of November of each even-numbered year.

(Amended by Stats. 1965, Ch. 540.)



6053

A candidate for harbor commissioner shall be a registered voter of the proposed or existing district, and shall qualify for election by securing a nomination paper proposing his or her candidacy for the office of harbor commissioner signed by not less than 25 but not more than 50 qualified electors of the district.

(Amended by Stats. 2002, Ch. 221, Sec. 63. Effective January 1, 2003.)



6054

Any qualified voter in the proposed or existing district may sign as many nomination papers as there are commissioners to be elected.

At the first and any subsequent election for commissioners, all candidates shall file their nomination papers with the county elections official of the county, not more than 113 nor less than 88 days before the day of election.

(Amended by Stats. 2002, Ch. 221, Sec. 64. Effective January 1, 2003.)



6054.1

If on the 60th day prior to a general district election only one person has been nominated for each of the offices to be filled at that election or no person has been nominated for any such office or offices, and a petition signed by 5 percent of the voters requesting that the election be held has not been presented to the district board, an election shall not be held.

(Amended by Stats. 1971, Ch. 74.)



6054.2

If, pursuant to Section 6054.1, no election is held, the board of supervisors of the county in which the district is situated shall appoint those nominated for the offices or shall, if no person has been nominated, appoint any qualified person to the office. Any person thus appointed shall qualify, take office, and serve as if elected at a general district election.

(Added by Stats. 1965, Ch. 540.)



6054.3

Where the office of a commissioner becomes vacant during his term the vacancy shall be filled for the unexpired portion of the term by appointment by the majority of remaining commissioners, and if not so filled within 30 days after the vacancy, it shall be filled by appointment by the board of supervisors pursuant to Section 1778 of the Government Code.

(Added by Stats. 1967, Ch. 663.)



6055

The commissioners elected at the first election shall, within 10 days from the date of the canvass of the returns of the election, enter upon the duties of office. Before entering upon the duties of his or her office, each commissioner shall take and subscribe the official oath before the secretary or an officer authorized by law to administer oaths and shall file it with the county elections official of the county in which the district is situated.

They shall elect one of their number as president or chairperson and one of their number as secretary. The president or chairperson and secretary shall serve at the pleasure of the board.

(Amended by Stats. 2003, Ch. 389, Sec. 1. Effective January 1, 2004.)



6056

Each commissioner upon taking the oath of office, and for each term, shall file with the county elections official of the county in which the district is situated, a bond in the sum of five thousand dollars ($5,000), made payable to the district and conditioned on the faithful performance of his or her duties; the bonds are subject to approval by the board of supervisors of the county.

(Amended by Stats. 2002, Ch. 221, Sec. 66. Effective January 1, 2003.)






ARTICLE 2 - Administrative Provisions

6060

The commissioners shall serve without salary until the yearly gross income of the district, exclusive of taxes levied by the district, exceeds twenty thousand dollars ($20,000) per year, when the board may, by ordinance, fix their salaries, which shall not exceed the sum of six hundred dollars ($600) per month each.

In addition to any salary received pursuant to this section, the commissioners shall be allowed any actual and necessary expenses incurred in the performance of their duties. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 6. Effective January 1, 2006.)



6061

The board shall fix the compensation or salary of all subordinate officers or employees of the district.

(Enacted by Stats. 1937, Ch. 368.)



6062

The board shall provide for a yearly audit of its books by a certified public accountant or a public accountant and compile a statement of its finances. The statement shall be open to the inspection of any qualified electors of the district.

(Amended by Stats. 1959, Ch. 230.)



6063

The board shall hold at least one meeting a month, at such time as is fixed by ordinance of the board. The meeting shall be held within the district and shall be open to the public.

(Enacted by Stats. 1937, Ch. 368.)



6064

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 14. Effective January 1, 2006.)






ARTICLE 3 - Powers

6070

Except as otherwise provided in Section 660, the board may pass all necessary ordinances for the regulation of the district, including, but not limited to, ordinances to provide for the protection and safety of persons or the property of persons using district facilities, and persons and property in and upon waters subject to the jurisdiction of the district, and adjacent property owned or controlled by the district.

(Amended by Stats. 1970, Ch. 128.)



6070.2

Before any ordinance may be adopted, the violation of which shall be a misdemeanor, a notice shall be published once in a newspaper of general circulation published within the district, or if none, in any newspaper of general circulation published in the county in which the district, or a part thereof, is located, stating generally the nature of the ordinance proposed, stating where and when a copy thereof may be inspected, and specifying the date, not less than 20 days from the date of publication of such notice, on which the board will meet for the purpose of adopting the ordinance. The ordinance shall become effective immediately upon adoption by the board, unless another effective date is set forth by the board.

(Added by Stats. 1970, Ch. 128.)



6070.4

Every person who violates any of the provisions of a district ordinance adopted pursuant to Sections 6070 and 6070.2 is guilty of a misdemeanor.

(Added by Stats. 1970, Ch. 128.)



6070.6

The district’s manager, harbormaster or wharfinger, or any duly authorized representative of one of these persons, shall have the power to issue citations for violation of district ordinances in the manner provided by Chapter 5c (commencing with Section 853.6) of Title 3, Part 2 of the Penal Code.

(Added by Stats. 1970, Ch. 128.)



6071

It may employ engineers, attorneys and any other officers and employees necessary in the work of the district. It shall appoint a treasurer, who shall hold office at the pleasure of the board, and whose duty it shall be to receive and safely keep all moneys of the district. He shall comply with all provisions of law governing the deposit and securing of public funds. He shall pay out moneys only on warrants duly authorized by the board and not otherwise; provided, however, that no warrants need be issued for the payment of principal and interest on bonds of the district. He shall at regular intervals, at least once each month, submit to the secretary of the district a written report and accounting of all receipts and disbursements and fund balances, a copy of which report he shall file with the board.

The treasurer may appoint a deputy or deputies for whose acts he and his bondsman shall be responsible. Such deputy or deputies shall hold office subject to the pleasure of the treasurer and shall receive such compensation as may be provided by the board. Said treasurer shall execute a bond covering the faithful performance by him of the duties of his office and his duties with respect to all moneys coming into his hands as treasurer in such amount as shall be fixed by resolution of said board. The surety bond herein required shall be executed only by a surety company authorized to do business in the State of California and the premium therefor shall be paid by the district out of its general fund. Said bond shall be approved by the board and filed with the secretary of the district. Said treasurer before entering upon the duties of his office shall take and file with the secretary of the district the oath of office required by the Constitution of this State.

(Amended by Stats. 1939, Ch. 1031.)



6072

It may sue and be sued in the name of the district in all courts and tribunals of competent jurisdiction.

(Enacted by Stats. 1937, Ch. 368.)



6073

It may adopt a seal.

(Enacted by Stats. 1973, Ch. 368.)



6074

It may take by grant, purchase, gift, devise, lease or otherwise acquire, hold and enjoy and lease and dispose of real and personal property of every kind, within or without the district, necessary to the full or convenient exercise of its power.

(Enacted by Stats. 1937, Ch. 368.)



6075

Notwithstanding Section 6012:

(a) A harbor district may acquire, construct, own, operate, control, or develop any and all harbor works or facilities within the limits of its established boundaries. No interest in lands may be acquired, either by lease, purchase, or the exercise of the power of eminent domain within any port district, chartered port, harbor improvement district, incorporated city, or recreational harbor district without the prior consent to the acquisition by resolution of the governing body of each district, port, or city in which the lands are located.

(b) Notwithstanding subdivision (a), a harbor district that does not operate on tide and submerged lands that have been granted by legislative enactment may acquire, construct, own, operate, control, or develop any and all harbor works or facilities within or outside the boundaries of the district. No interest in lands may be acquired, either by lease, purchase, or the exercise of the power of eminent domain within any port district, chartered port, harbor improvement district, incorporated city, county, or recreational harbor district without the prior consent to the acquisition by resolution of the governing body of the district, port, city, or county in which the lands are located.

(Amended by Stats. 1996, Ch. 770, Sec. 1. Effective January 1, 1997.)



6076

It may exercise the right of eminent domain to take any property necessary or convenient to the exercise of its powers.

(Amended by Stats. 1975, Ch. 582.)



6077

It may borrow money and incur indebtedness and issue bonds or other evidence of indebtedness. All bond elections called by the board shall be conducted and held pursuant to Article 1 (commencing with Section 43600) of Chapter 4 of Division 4, Title 4 of the Government Code.

When in that article, the word “city” is used it includes the district and whenever the words “legislative body” are used they mean the board.

The purposes for which bonded indebtedness may be incurred by the district are described in Section 6075.

All bonds issued shall be signed by the board and a district shall not incur a bonded indebtedness which in the aggregate exceeds 15 percent of the assessed value of all the real and personal property in the district.

(Amended by Stats. 1959, Ch. 530.)



6077.1

Whenever the improvement and development work for which any issue of bonds has been voted has been constructed and the proceeds of the bonds sold have not been entirely expended, the board may by resolution order that the unexpended proceeds be placed in the fund provided for the purpose of paying principal and interest of said bonds or said board may by resolution direct that all or a part of said unexpended proceeds be used for the purpose of purchasing outstanding bonds of said district. Said bonds may be purchased only after the publication at least twice in a newspaper of general circulation in the district of a notice inviting sealed proposals for the sale of bonds to the district. The notice shall state the time and place when the proposals will be opened and the amount of money available for the purchase of the bonds. The legislative body may reject any or all proposals and if it rejects all thereof, may within a period of thirty days thereafter purchase for cash any outstanding bonds of the district but in that event the purchase price shall not be more than the lowest purchase price at which bonds were tendered to the district in the public bidding.

Any bonds purchased under the authority of this section shall be canceled immediately.

(Added by Stats. 1939, Ch. 1031.)



6077.2

It may provide for, and supervise pilots and the pilotage of sea-going vessels within the harbor and it may regulate and control the anchoring, mooring, towing, and docking of all vessels.

(Added by Stats. 1939, Ch. 1031.)



6077.3

It may perform the functions of warehousemen, stevedores, lighterers, reconditioners, shippers and reshippers of properties of all kinds.

(Added by Stats. 1939, Ch. 1031.)



6077.4

It may manage the business of the district and promote the maritime and commercial interest by proper advertisement of its advantages and by the solicitation of business within or without the district, within other States or in foreign countries, through such employees or agencies as are expedient.

(Added by Stats. 1939, Ch. 1031.)



6077.5

A harbor district may acquire, purchase, takeover, construct, maintain, operate, develop, and regulate grain elevators, bunkering facilities, belt or other railroads, floating plants, lighterage, towage facilities, and any and all other facilities, aids, equipment, or property necessary for, or incident to, the development and operation of a harbor or for the accommodation and promotion of commerce, navigation, or fishery in the harbor district.

(Added by Stats. 1986, Ch. 195, Sec. 16.)



6077.5.5

Notwithstanding any other provision of this part, the Oxnard Harbor District may acquire, purchase, take over, construct, maintain, operate, develop, and regulate airports and roads with the prior consent of each district, port, city, or county in which the lands are located.

(Added by Stats. 1996, Ch. 770, Sec. 2. Effective January 1, 1997.)



6077.6

A harbor district may by resolution order that all or any of the funds under its control and not necessary for current operating expenses be invested in accordance with Section 53601 of the Government Code.

(Amended by Stats. 2003, Ch. 389, Sec. 2. Effective January 1, 2004.)



6078

The board may do all other acts necessary and convenient for the full exercise of its powers.

(Enacted by Stats. 1937, Ch. 368.)



6079

The board shall by ordinance fix the rate of wharfage charges and other charges which are appropriate for the use of any of the facilities owned and constructed or services furnished or provided by the district.

(Amended by Stats. 1939, Ch. 1031.)



6081

By resolution, the board may provide for the creation and accumulation of a fund for capital outlays.

(Added by Stats. 1953, Ch. 905.)



6082

At any time after the creation of the fund, the board may transfer to the capital outlay fund any unencumbered surplus funds raised for any purpose whatever, remaining on hand at the end of any fiscal year or years.

(Added by Stats. 1953, Ch. 905.)



6083

The capital outlay fund shall remain inviolate for the making of any capital outlays and the money shall not be disbursed from the fund except for such a purpose unless the district board submits a proposition to the electors of the district to obtain their consent to use the money in the fund for some other specific purpose. The proposition may be submitted at any election. A two-thirds vote of all the voters voting at the election is necessary to authorize the expenditure of the money for such other purpose.

(Added by Stats. 1953, Ch. 905.)



6084

(a) Notwithstanding any other provision of this part, the board may borrow money by issuance of promissory notes, or execute conditional sales contracts to purchase personal property, in an amount or of a value not exceeding in the aggregate at any one time the sum of one million dollars ($1,000,000), for the purposes of acquiring land for and constructing or operating any work, project, or facility authorized by subdivision (d) of Section 6012 or Section 6075 or for the making of improvements or the purchase of equipment or for the maintenance thereof.

All moneys borrowed pursuant to this section shall not be borrowed for a term exceeding five years, and the indebtednesses shall not incur a rate of interest in excess of 12 percent per annum. The indebtedness shall be authorized by a resolution of the board of commissioners adopted by a two-thirds vote of the members of the board.

As a condition precedent to the borrowing of any money or the execution of any conditional sales contract, as provided in this section, in excess of one hundred thousand dollars ($100,000), the board shall first by a two-thirds vote approve by resolution and have on file a report on the engineering and economic feasibility relating to the project contemplated for the expenditure of the borrowed money or conditional sales contract. The feasibility report shall be prepared and signed by an engineer or engineers licensed and registered under the laws of the State of California.

The district shall budget, levy, and collect taxes and pay for all indebtedness without limitation by any other provision of this part.

(b) Subdivision (a) does not apply to any money borrowed from any agency or department of the United States government or of the State of California.

(Amended by Stats. 2001, Ch. 177, Sec. 23. Effective January 1, 2002.)



6084.2

(a) A district may issue limited obligation notes after the adoption, by a four-fifths vote of all the commissioners of the board, of a resolution reciting each of the following:

(1) That the resolution is being adopted pursuant to this subdivision.

(2) The purposes of incurring the indebtedness.

(3) The estimated amount of the indebtedness.

(4) The maximum amount of notes to be issued, and the source of revenue or revenues to be used to secure the limited obligation notes.

(5) The maturity date of the limited obligation notes.

(6) The form of the limited obligation notes.

(7) The manner of execution of the limited obligation notes.

(b) The resolution may also provide for one or more of the following matters:

(1) Insurance for the limited obligation notes.

(2) Procedures in the event of default, terms upon which the limited obligation notes may be declared due before maturity, and the terms upon which that declaration may be waived.

(3) The rights, liabilities, powers, and duties arising upon the district’s breach of an agreement with regard to the limited obligation notes.

(4) The terms upon which the holders of the limited obligation notes may enforce agreements authorized by this section.

(5) A procedure for amending or abrogating the terms of the resolution with the consent of the holders of a specified percentage of the limited obligation notes. If the resolution contains this procedure, the resolution shall specifically state the effect of amendment upon the rights of the holders of all of the limited obligation notes.

(6) The manner in which the holders of the limited obligation notes may take action.

(7) Other actions necessary or desirable to secure the limited obligation notes or tending to make the notes more marketable.

(c) The limited obligation notes shall bear interest at a rate not exceeding the rate permitted under Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(d) The limited obligation notes may not mature later than 10 years after the date of the issuance of the notes, and the total amount of the limited obligation notes outstanding at any one time for the district may not exceed the sum of ten million dollars ($10,000,000).

(e) The agreement between the district and the purchasers of the limited obligation notes shall state that the notes are limited obligation notes payable solely from specified revenue of the district. The pledged revenue shall be sufficient to pay the following amounts annually, as they become due and payable:

(1) The interest and principal on the notes.

(2) Payments required for compliance with the resolution authorizing issuance of the notes or agreements with the purchasers of the notes.

(3) Payments to meet any other obligations of the district that are charges, liens, or encumbrances on the pledged revenue.

(f) The limited obligation notes are special obligations of the district, and shall be a charge against, and secured by a lien upon, and payable, as to the principal thereof and interest thereon, from the pledged revenue. If the revenue described in the authorizing resolution is insufficient for the payment of interest and principal on the notes, the district may make payments from any other funds or revenues that may be applied to their payment. The revenue and any interest earned on the revenue constitute a trust fund for the security and payment of the interest on and principal of the notes.

(g) So long as any limited obligation notes or interest thereon are unpaid following their maturity, the pledged revenue and interest thereon may not be used for any other new purpose.

(h) If the interest and principal on the limited obligation notes and all charges to protect them are paid when due, the district may expend the pledged revenue for other purposes.

(i) Limited obligation notes of the same issue shall be equally secured.

(j) The general fund of the district is not liable for the payment of the principal or the interest on the limited obligation notes.

(k) The holders of the limited obligation notes may not compel the exercise of the taxing power by the district, other than the revenue pledged, or the forfeiture of the district’s property.

(l) Every agreement shall recite in substance that the principal of, and interest on, the limited obligation notes are payable solely from the revenue pledged to the payment of the principal and interest and that the district is not obligated to pay the principal or interest except from the pledged revenue.

(Added by Stats. 2003, Ch. 389, Sec. 3. Effective January 1, 2004.)



6085

Notwithstanding any other provision in this part, the Crescent City Harbor District may borrow money and incur indebtedness under Section 6077 or under Section 6084 and may accept financial or other assistance from the state or federal government, and may expend such funds for the acquisition, construction, development, ownership, and leasing of fish processing plants and facilities, and for any other buildings, plants, equipment, aids, facilities and improvements necessary for or incident to the accommodation and promotion of commerce and fishery in the harbor district.

(Added by Stats. 1968, Ch. 787.)



6086

Notwithstanding any other provision of this part, the Port San Luis Harbor District may operate, itself only and not pursuant to a lease agreement with a third party, the portion of its property known as the Port San Luis Trailer Park as a mobilehome park, as defined in Section 798.4 of the Civil Code, until the current occupants of the mobilehome park cease to occupy the park. When any current occupant ceases to occupy his or her mobilehome, the real property on which that occupant’s mobilehome is located shall cease to be used as a location for a mobilehome residence. No current occupant of the park shall acquire, or be entitled to acquire, through occupancy or any other means, a transferable or assumable interest in occupancy in the park.

As used in this section, “current occupant” means any individual occupying a mobilehome as a residence in the Port San Luis Trailer Park on the effective date of this section.

Nothing in this section shall be construed to affect a current occupant’s right to file a claim against a local public agency as provided in Section 905 of the Government Code.

Nothing in this section shall be construed to allow the use of tide or submerged lands belonging to the Port San Luis Harbor District in any manner inconsistent with the California Constitution or with the public trust.

(Added by Stats. 1984, Ch. 1081, Sec. 1. Effective September 12, 1984.)



6087

(a) (1) Notwithstanding the borrowing limit set forth in Section 6084, the Oxnard Harbor District may borrow money by issuance of promissory notes, or execute conditional sales contracts to purchase personal property, in an amount or of a value not exceeding in the aggregate at any one time the sum of ten million dollars ($10,000,000), for the purposes of acquiring land for and constructing or operating any work, project, or facility authorized by subdivision (d) of Section 6012 or Section 6075 or for the making of improvements or the purchase of equipment or for the maintenance thereof.

(2) All moneys borrowed pursuant to this section shall not be borrowed for a term exceeding five years, and the indebtednesses shall not incur a rate of interest in excess of 12 percent per annum. The indebtedness shall be authorized by a resolution of the board of commissioners adopted by a two-thirds vote of the members of the board.

(3) As a condition precedent to the borrowing of any money or the execution of any conditional sales contract, as provided in this section, in excess of one hundred thousand dollars ($100,000), the board shall first by a two-thirds vote approve by resolution and have on file a report on the engineering and economic feasibility relating to the project contemplated for the expenditure of the borrowed money or conditional sales contract. The feasibility report shall be prepared and signed by an engineer or engineers licensed and registered under the laws of the State of California.

(4) The district shall budget, levy, and collect taxes and pay for all indebtedness without limitation by any other provision of this part.

(b) Subdivision (a) does not apply to any money borrowed from any agency or department of the United States government or of the State of California.

(Added by Stats. 2014, Ch. 293, Sec. 2. Effective January 1, 2015.)









CHAPTER 3 - Taxation and Bonds

6090

All bonds issued pursuant to this part and Chapter 32, Statutes of 1901, page 27, are obligations of the district and so long as the bonds are outstanding and unpaid the board of supervisors of the county shall at the time of fixing the general tax levy and in the manner provided for such general tax levy until the bonds are paid or until there is a sum in the treasury of the district set apart for that purpose, sufficient to meet all sums coming due for principal and interest, levy and collect annually a tax sufficient to pay the annual interest on such bonds as it comes due and such part of the principal thereof as will become due before the proceeds of another tax levy made at the time of the next general tax levy for county purposes can be made available for the payment of said principal.

In the event the district has moneys on hand in any year sufficient to meet all or part of the sum coming due for principal and interest on said bonds prior to the time that the proceeds of a tax levy made at the time of the next general tax levy for county purposes can be made available for the payment of said principal and interest and said moneys have been placed in a fund for the purpose of payment of said principal and interest the amount of moneys to be raised by the annual tax for that year may be reduced to a sum sufficient to provide the balance of moneys necessary for the purpose of payment of said principal and interest.

All taxes collected for the payment of principal and interest, shall when collected by the county tax collector, be paid to the treasurer of said district.

(Amended by Stats. 1939, Ch. 1031.)



6091

The board shall, at least thirty days before the meeting of the board of supervisors at which the general tax levy is fixed, notify the board of supervisors in writing of the amount of money necessary to be raised by taxation to meet the payment of principal and interest on outstanding bonds which will become payable before the proceeds of another tax levy made at the time of the next general tax levy for county purposes can be made available for payment of said principal and interest. In fixing the amount of money to be raised by taxation the Board of Harbor Commissioners may take into account all moneys on hand and set aside in a fund for the purpose of paying said principal and interest and the amount of moneys to be raised by taxation shall be the amount required in addition to any moneys on hand and so set aside for the purpose of payment of said principal and interest.

(Amended by Stats. 1939, Ch. 1031.)



6092

The taxes shall be levied upon all of the taxable property within the district taxable for county purposes and are in addition to all other taxes levied for all other county purposes and shall be collected at the same time and in the same manner as other county taxes are collected and shall be used for no purpose other than for the payment of the bonds and accrued interest.

(Enacted by Stats. 1937, Ch. 368.)



6092.5

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 3.)



6093

On or before June 15 of each year, the district board shall estimate and determine the amount of money required by the harbor district and shall adopt a preliminary budget which shall be divided into the following main classes:

(a) Ordinary annual expenses.

(b) Capital outlay and capital outlay fund.

(c) Prior indebtedness.

(Amended by Stats. 1984, Ch. 193, Sec. 76.)



6093.1

On or before June 15 of each year, the board shall publish a notice pursuant to Section 6061 of the Government Code throughout the district stating both of the following:

(a) That the preliminary budget has been adopted and is available at a time and at a place within the district specified in the notice for inspection by interested taxpayers.

(b) That on a specified date not less than one month after the publication of the notice and at a specified time and place, the district board will meet for the purposes of fixing the final budget, and that any taxpayer may appear and be heard regarding the increase, decrease, or omission of any item in the budget or for the inclusion of additional items.

(Amended by Stats. 1984, Ch. 193, Sec. 77.)



6093.2

At the time and place designated in the published notice for the meeting, any taxpayer may appear and be heard regarding the increase, decrease or omission of any item in the budget or for the inclusion of additional items. The hearing on the budget may be continued from time to time.

(Added by Stats. 1953, Ch. 905.)



6093.3

The district board shall report the final budget to the board of supervisors after the budget hearing but not later than the first day of August each year after making any changes in the preliminary budget it deems advisable during or after the hearing, including deductions, increases or additions.

(Added by Stats. 1953, Ch. 905.)



6093.4

The board of supervisors shall at the time of levying the county taxes, levy a tax upon all the taxable property within the district sufficient to meet the amounts set forth in the final budget submitted by the district board; provided, that no taxes shall be levied for any capital outlay or capital outlay fund included in the final budget submitted by the district board, if not less than 10 percent of the qualified electors of the district have signed a petition filed with the board of supervisors protesting the levy for any capital outlay or capital outlay fund included in the final budget submitted by the district board, or if a written protest against the proposed capital outlay or capital outlay fund signed by a majority in number of the assessees of real property representing one-half or more of the assessed valuation of the taxable real property within the district, as shown by the last preceding equalized assessment roll, is filed with the board of supervisors, the board of supervisors shall delete said levy for capital outlay or capital outlay fund from the final budget before levying a tax to raise the amount required by the final budget. Such protest petition must be filed with the board of supervisors not later than five days prior to the final day on which the board of supervisors is required by law to make the annual tax levy. The money when collected by the tax collector of the county shall be paid to the treasurer of said district; provided further, that any levy for capital outlay or for capital outlay fund shall not exceed three cents ($0.03) per one hundred dollars ($100) assessed valuation of all the real and personal property in the district.

(Amended by Stats. 1965, Ch. 540.)



6094

(a) The district may, in any year, levy assessments, reassessments, or special taxes and issue bonds to finance waterway construction projects and related operations and maintenance, or operations and maintenance projects independent of construction projects in accordance with, and pursuant to, the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), the Benefit Assessment Act of 1982 (Chapter 6.4 (commencing with Section 54703) of the Government Code), the Integrated Financing District Act (Chapter 1.5 (commencing with Section 53175) of Division 2 of Title 5 of the Government Code), the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code), and the Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code).

(b) Sections 5116, 5117, 5118, 5119, 5190, 5191, 5192, 5193, 10104, and 10302 of the Streets and Highways Code shall not apply to assessment proceedings undertaken pursuant to this section.

(c) Notwithstanding the related provisions of any assessment act which the district is authorized to use, any assessment diagram which any of those acts requires to be prepared prior to final approval of the assessment district may show only the exterior boundaries of the assessment district and the boundaries of any assessment zones or improvement areas within the district. The diagram may refer to the county assessor’s maps and records for a detailed description of each lot or parcel.

(d) Notwithstanding any other provision of law, the district may levy and collect assessments and reassessments in the same manner as provided in Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code, to pay any or all of the following:

(1) For the operation and maintenance of projects, including maintenance of lands, easements, rights-of-way, dredge material disposal areas, and remediation.

(2) For the satisfaction of liabilities arising from projects.

(3) To accumulate a fund which may be used to advance the cost of district projects, provided that the advances be repaid, with interest as determined by the commissioners, from assessments, reassessments, special taxes, or fees charged by the district pursuant to this section.

(4) To acquire real property, easements, or rights-of-way for a navigation project or the maintenance of a navigation project.

(5) To acquire real property within the district for disposal of dredged material.

(e) For purposes of this section, functions designated by Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code to be performed by the board of supervisors, the board of trustees, or valuation commissioners shall be performed by the district’s board.

(f) For purposes of this section, the board may order the creation of a separate assessment roll to pay the allowable expenses of any single project or any group or system of projects.

(g) Notwithstanding any other provision of law, all assessments, reassessments, and taxes levied by the district may be collected together with, and not separately from, taxes for county purposes. Any county in which the district is located may collect, at the request of the district, all assessments, reassessments, and special taxes levied by the district and shall cause those revenues to be deposited into the county treasury to the credit of the district. Each county may deduct its reasonable collection and administrative costs.

(h) Notwithstanding any other provision of law, any assessment or reassessment levied pursuant to this section may be apportioned on the basis of land use category, tonnage shipped on the waterway, size and type of vessel using the waterway, front footage, acreage, capital improvements, or other reasonable basis, separately or in combination, as determined by the district commissioners.

(i) Notwithstanding any other provision of law, Division 4 (commencing with Section 2800) of the Streets and Highways Code shall not apply to any assessment levied by the district.

(j) Notwithstanding any other provision of law, no bond issued pursuant to this section shall be used to fund the routine maintenance dredging of channels.

(Added by Stats. 1991, Ch. 978, Sec. 3.)






CHAPTER 3.5 - Claims

6095

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 4 - Revenue Bonds

6100

Pursuant to this chapter a district may create a revenue bond indebtedness for the acquisition and construction, or acquisition or construction of any improvements or property or facilities contained within its powers.

(Added by Stats. 1945, Ch. 1131.)



6101

The issuance of said bonds shall be authorized by ordinance adopted by two-thirds of all the members of the board, to take effect upon its publication.

(Added by Stats. 1945, Ch. 1131.)



6102

The secretary shall publish said ordinance once in a newspaper of general circulation printed in said district, and if there is none, then in such newspaper published in the county in which said district is located.

(Added by Stats. 1945, Ch. 1131.)



6103

The ordinance shall specify the total amount, denomination, method of maturity, and the rate or maximum rate of interest of the bonds, whether other parity revenue bonds may be issued, and in general terms, the acquisitions and improvements to be constructed thereby; and, in addition, shall contain other and further provisions as in the judgment of the board are deemed advisable.

(Amended by Stats. 1991, Ch. 978, Sec. 4.)



6104

The proceeds of said bonds shall be placed in an account in the treasury of the district to be entitled ____ Harbor District Revenue Construction Fund No. ____, and used exclusively for the objects and purposes mentioned in the ordinance.

(Added by Stats. 1945, Ch. 1131.)



6105

(a) The lien of the bonds of the same issue shall be prior and superior to all revenue bonds subsequently issued.

(b) The district shall only issue parity revenue bonds if the district board determines, based on an audit of the district’s finances conducted under generally accepted accounting principles, that both of the following conditions exist:

(1) The district is not in default in the repayment of any prior issuance of its bonds.

(2) The net revenues of the district for the prior fiscal year have amounted to at least 125 percent of the maximum annual debt service in any fiscal year thereafter, including all indebtedness incurred as the result of additional issues of bonds.

(A) For purposes of calculating the net revenues of the district for the prior fiscal year pursuant to this paragraph, the district may include up to 75 percent of the district’s estimated additional annual net revenue to be derived from either of the following:

(i) Any additions, improvements, or extensions to the district’s properties, works, or facilities, or the pro rata portion thereof, which were not in service during the prior fiscal year, and that were, or are to be, made using funds from any source, including, but not limited to, the parity revenue bonds.

(ii) Any increase in the charges made for the district’s services that became effective prior to the authorization of the parity revenue bonds but which were not in effect during the prior fiscal year.

(Amended by Stats. 1996, Ch. 770, Sec. 3. Effective January 1, 1997.)



6106

Proceedings for the issuance of the bonds shall commence, the board shall have those powers and duties, and the bondholders shall have those rights and remedies provided in Sections 54344 to 54346, inclusive, Sections 54347, 54348, 54350, 54351, 54352, and Article 4 (commencing with Section 54400) to Article 11.5 (commencing with Section 54664), inclusive, of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code. As used in those provisions, “resolution” means ordinance, “local agency” means district, and “legislative body” means board.

(Amended by Stats. 1996, Ch. 770, Sec. 4. Effective January 1, 1997.)






CHAPTER 5 - Annexation

6110

There may be annexed to a district any of the following territory which is in the same county as the district, or in any other county:

a. Any territory contiguous to the district.

b. Any territory, any point of which touches the district.

c. Any territory separated from the district by a “separating barrier,” which term includes a street, road, highway, railway line, railway crossing, railway right-of-way, watercourse, lagoon, or other natural barrier.

d. Any territory specified in this section may consist of one or more separate parcels of land, but it is not necessary that all parcels shall constitute in the aggregate one tract of land.

(Amended by Stats. 1965, Ch. 2043.)












PART 4 - PORT DISTRICTS

General 1 - Provisions

CHAPTER 1 - Formation

ARTICLE 1 - Petition and Hearing

6210

A district may be organized pursuant to this part. It shall include one municipal corporation and any contiguous unincorporated territory in any one county but a municipal corporation shall not be divided in the formation of a district.

Territory which may be annexed to a municipal corporation, which is in a district, is by virtue of the annexation a part of the district.

(Enacted by Stats. 1937, Ch. 368.)



6211

The formation of a district is initiated by a petition presented at a regular meeting of the board of supervisors of the county in which the proposed district is situated.

The petition shall be signed by a number of registered voters, residing within the proposed district, equal to not less than five per cent of the number of registered voters, residing in the district, who voted at the last preceding general State election at which a Governor was elected. The petition may consist of any number of instruments.

(Enacted by Stats. 1937, Ch. 368.)



6212

The petition shall state the name of the proposed district, and describe the proposed boundaries and it shall pray that the territory included be created a district pursuant to this part.

(Enacted by Stats. 1937, Ch. 368.)



6213

Upon presentation, the petition shall be filed with the clerk of the board of supervisors, and upon filing, or at its next regular meeting, the board of supervisors shall fix a time for hearing it, which shall not be less than thirty nor more than sixty days from the date of filing.

(Enacted by Stats. 1937, Ch. 368.)



6214

A notice of the time and place of the hearing of the petition, including a copy of the petition, excepting the names thereon, shall be published at least four times in a newspaper of general circulation published in the territory included within the proposed district, and in case no such newspaper is published in the territory, then in a newspaper published in the county in which the proposed district is situated.

(Enacted by Stats. 1937, Ch. 368.)



6215

At the hearing of the petition, the board of supervisors shall hear those appearing in support, and all protests or objections. The hearing may be adjourned from time to time, not exceeding sixty days in all.

(Enacted by Stats. 1937, Ch. 368.)



6215.5

If the board of supervisors finds that protests have been made, prior to its final determination for formation of the district, by the owners of real property within the proposed district the assessed value of which, as shown by the last equalized assessment roll, constitutes more than one-half of the total assessed value of the real property within the proposed district, the proceeding shall terminate. The board of supervisors shall order the proceeding terminated when such protests are received.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 70.)



6216

The board of supervisors may make such changes in the proposed boundaries of the district as are advisable, and it shall define and establish the boundaries.

If the board of supervisors deems it proper to include any territory not included within the boundaries proposed in the petition, it shall first give notice of its intention so to do, by publication of notice in a newspaper published in the county in which the district is located, for two times. The hearing on a proposed inclusion of additional territory shall not be continued beyond sixty days after the board determines to give notice of its intention to increase the boundaries. Within ten days of the final hearing of the matter, the board of supervisors shall make its order fixing the boundaries of the district.

(Enacted by Stats. 1937, Ch. 368.)



6217

The boundaries of any district shall be fixed by the board of supervisors so as not to include more than fifty square miles of unincorporated territory. This area shall have a frontage upon the waterway which it is contemplated will be improved, and the board of supervisors shall only include within the boundaries land which will be benefited by the creation and operation of the district.

(Enacted by Stats. 1937, Ch. 368.)



6218

At the time of making its order fixing the boundaries of the district the board of supervisors shall call an election to determine whether the proposed district shall be organized.

A defect in the contents of the petition or in the title to or in the form or publication of the notice shall not vitiate any proceedings thereon, if the petition has a sufficient number of qualified signatures.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Election on Formation

6230

An election shall be held within 130 days of the call, to determine whether the district shall be organized. The election shall be conducted in conformity with the general election laws. At the election the proposition shall be placed on the ballot, permitting each voter to vote “yes” or “no.”

(Amended by Stats. 2002, Ch. 221, Sec. 67. Effective January 1, 2003.)



6231

The board of supervisors shall canvass the results of the election and if a majority of those voting have voted “yes” the proposition is carried, and the board of supervisors shall certify the result to the Secretary of State, who shall file it. From and after the filing of the certificate by the Secretary of State, the district is in existence.

(Enacted by Stats. 1937, Ch. 368.)



6232

A certified copy of the certificate filed with the Secretary of State, shall be recorded in the office of the county recorder in the county in which the district is situated.

(Enacted by Stats. 1937, Ch. 368.)



6233

Any informality in procedure or in the conduct of the election shall not invalidate the establishment of the district.

Any proceedings in which the validity of its establishment is denied shall be commenced within sixty days after the date of filing in the office of the Secretary of State of the certificate mentioned in this article. Otherwise, the establishment and legal existence of the district and all proceedings in respect thereto are valid in every respect and incontestable.

(Enacted by Stats. 1937, Ch. 368.)









CHAPTER 2 - Board of Port Commissioners

ARTICLE 1 - Administrative Provisions

6240

The district shall be governed by a board of port commissioners. The board consists of five members. Two of the commissioners shall be appointed by the board of supervisors of the county in which the district is located. Two of the commissioners shall be appointed by the city council of the municipal corporation situated in the district. The board of supervisors, together with five members of the city council, appointed by the mayor of the municipality in the district constitute a board of election to appoint the other commissioner. This commissioner shall be chairman of the board. A majority vote is necessary for the appointment of the chairman of the board. An auditor shall be appointed by the board of port commissioners and approved by the board of supervisors and the city council.

(Amended by Stats. 1959, Ch. 2103.)



6240.3

(a) The Stockton Port District shall be governed by a board of port commissioners consisting of seven members who shall have the qualifications prescribed by Section 6244. Three of the commissioners shall be appointed by the Board of Supervisors of San Joaquin County and four of the commissioners shall be appointed by the City Council of the City of Stockton.

(b) Commissioners may be removed from office during their term at pleasure by a two-thirds vote of the appointing authority.

(c) The terms of members of the board of port commissioners in office on the effective date of this section shall expire on the succeeding calendar day. Within 10 days thereafter, members of the board of port commissioners shall be appointed in the manner prescribed by subdivision (a). The terms of office of the members of the board of port commissioners shall be four years from the time of appointment, unless removed from office during their term pursuant to subdivision (b), except that the commissioners first appointed shall classify themselves by lot, so that the terms of such initial members shall expire, as follows:

(1) One member January 15, 1975.

(2) Two members January 15, 1976.

(3) Two members January 15, 1977.

(4) Two members January 15, 1978.

(d) At the first meeting of the board of port commissioners, the board shall organize by electing one of its members chairman. The members of the board of port commissioners shall annually elect a chairman. A chairman shall not succeed himself in office.

(Added by Stats. 1973, Ch. 830.)



6240.5

The Santa Cruz Port District shall be governed by a board of port commissioners consisting of five members, elected by the district at large, each of whom shall be an elector of the district at the time of his or her nomination or appointment and during his or her entire term. The Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) shall govern all district elections for port commissioners.

All members of the board of port commissioners of the district shall be elected at the general district election to be held in 1979 and shall take office as provided in the Uniform District Election Law. The district shall continue to be governed by a board of port commissioners appointed in accordance with this chapter until succeeded by the board of port commissioners elected at such general district election at noon on the last Friday in November next following the election. The term of office of each commissioner is four years, and as provided in the Uniform District Election Law, except that the commissioners elected at the first general district election shall classify themselves by lot so that the initial term of office of two commissioners shall be two years and the initial term of office of three commissioners shall be four years.

All vacancies occurring in the office of commissioner shall be filled by appointment by a majority of the remaining commissioners and as provided in Section 1780 of the Government Code.

At the first meeting of the board of port commissioners following the general district election, the board shall organize by electing one of its members chairperson. The members of the board of port commissioners shall annually elect a chairperson. A chairperson shall not succeed himself or herself in office.

(Amended by Stats. 1994, Ch. 923, Sec. 111. Effective January 1, 1995.)



6241

These appointments shall be made within thirty days after the formation of the district.

(Enacted by Stats. 1937, Ch. 368.)



6241.1

Port districts in Ventura County shall be governed by a board of port commissioners consisting of five members appointed by the mayor of the municipal corporation in the district, with the approval of the city council.

The chairperson of the board shall be elected by the commissioners for a term of two years. An auditor shall be appointed by the board with the approval of the city council.

After a public hearing, the city council may remove commissioners from office during their term for cause by a vote of not less than five members of the city council.

(Amended by Stats. 1985, Ch. 626, Sec. 1.)



6242

A vacancy on the board shall be filled by the body which appointed the commissioner whose office is vacated, and the new appointee shall hold his office for the unexpired term.

(Enacted by Stats. 1937, Ch. 368.)



6243

Each commissioner shall, within ten days after his appointment and before entering upon the discharge of the duties of his office, take and subscribe to an oath or affirmation before an officer authorized by law to administer oaths, that he will support the Constitution of the United States and the Constitution of the State of California, and will faithfully discharge the duties of his office according to the best of his ability. The oaths or affirmations shall be filed in the office of the district.

(Enacted by Stats. 1937, Ch. 368.)



6244

A person shall not be appointed a member of the board unless he is, at the time of his appointment, a taxpayer within the district and has resided within the district for at least one year.

(Enacted by Stats. 1937, Ch. 368.)



6245

The term of office of each commissioner is four years from the time of his appointment, except that the chairman first appointed shall hold office for two years, and the remaining commissioners first appointed to the board shall classify themselves by lot, so that they hold office respectively for one, two, three, and four years.

(Enacted by Stats. 1937, Ch. 368.)



6246

The chairman is the presiding officer of the board and he shall vote on propositions passed upon by the board.

(Enacted by Stats. 1937, Ch. 368.)



6247

The first meeting of the board shall be held within ten days of the appointment of its chairman. The board may make its own rules of procedure and determine the place and time of its meeting.

(Enacted by Stats. 1937, Ch. 368.)



6248

The board shall select one of its members vice chairman, who shall preside in the absence of the chairman.

The board shall provide for and select such officers, except the auditor, as it deems necessary to conduct the affairs of the district.

(Enacted by Stats. 1937, Ch. 368.)



6249

The board may prescribe rules and regulations pertaining to the selection of officers and employees of the district, other than the auditor. It shall also fix the salary or wages of all officers and employees of the district. The term of each officer appointed by the board shall be during the pleasure of the board.

The board may adopt and carry into effect a contract or contracts of group insurance or a system of group annuities or both for the benefit of such of the officers and employees of the district as accept the same and who have authorized the board to make deductions from their compensation for the payment of a portion of the premium thereon. Contracts of group insurance or systems of group annuities which include benefits to dependents of officers and employees are contracts of group insurance or systems of group annuities for the benefit of officers and employees for the purpose of this section. The board may make such deductions and may pay the remainder of such premiums from any funds of the district not required to be devoted to a specific purpose. The board may pay such portion of the premiums thereon or attributable thereto as it determines to be advisable. The board may arrange or contract for a contract or contracts of group insurance or a system of group annuities or both with any public agency or any insurance company or agent authorized by or pursuant to law to transact such business within this State.

(Amended by Stats. 1953, Ch. 916.)



6250

A corporation may be selected as treasurer or the board may provide that the duties of the treasurer shall be performed by the county treasurer of the county in which the district is located, or by the city treasurer of the city within the district.

(Enacted by Stats. 1937, Ch. 368.)



6251

The commissioners shall serve without salary or compensation.

(Enacted by Stats. 1937, Ch. 368.)



6252

The auditor of the district shall hold office during the pleasure of the board of election, and it shall fix his salary and require him to file a bond for the faithful performance of his duties in such amount as it may determine. The bonds shall be filed in the office of the board.

(Enacted by Stats. 1937, Ch. 368.)



6253

The mayor of the city within the district, or the chairman of the board of supervisors of the county in which the district is located, may call meetings of the board of election.

(Enacted by Stats. 1937, Ch. 368.)



6254

The fiscal year of any district shall begin on the first day of July of each year and shall end on the thirtieth day of June in the following year, unless otherwise fixed with the consent of the board of supervisors of the county in which the district is located.

(Enacted by Stats. 1937, Ch. 368.)



6255

The board shall annually file a report of the affairs and financial condition of the district for the preceding year. This report shall show the sources of all receipts and purposes of all disbursements during the year.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Jurisdiction and Powers of the Board

6270

The powers of a district established pursuant to this part shall be exercised by the board, by ordinance or resolution passed by a majority vote of the board. All ordinances shall be published in a newspaper of general circulation, printed or published in the county in which the district is situated, at least once before final passage.

Franchises and leases for a period of more than ten years shall not be valid, unless authorized by ordinance.

(Enacted by Stats. 1937, Ch. 368.)



6271

A grant of a franchise or lease of property of the district shall not be made for a longer period than 50 years.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 21.)



6272

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 15. Effective January 1, 2006.)



6273

The district may itself, without letting contracts therefor, do work and make improvements. The work shall be done under the direction of its officers or employees.

(Added by Stats. 1986, Ch. 195, Sec. 17.)



6275

An officer of the district, and any of its employees, shall not be interested, directly or indirectly, in any contract or transaction with the district; or become surety for the performance of any contract made with or for the district, upon bonds given to the district.

An officer or employee of the district shall not receive any commission or thing of value, or derive any profit, benefit, or advantage, directly or indirectly, from or by reason of any dealings with or service for the district by himself or others, except as lawful compensation as such officer or employee.

The violation of the provisions of this section by an officer or employee works a forfeiture of his office or employment.

(Enacted by Stats. 1937, Ch. 368.)



6276

(a) In lieu of the benefits afforded pursuant to Division 4 (commencing with Section 3200) and Division 4.7 (commencing with Section 6200) of the Labor Code, the district may agree to provide workers’ compensation benefits to its stevedore employees in amounts, and under such conditions, as would be payable to stevedore employees of private employers pursuant to the Longshoremen’s and Harbor Workers’ Compensation Act (33 U.S.C. 901, et seq.).

(b) Such an agreement shall be binding upon the parties only if it is in writing and signed by the employee and by a representative of the district. It shall acknowledge, in writing, that the benefits agreed upon are authorized by this section and are expressly in lieu of any benefits available under Division 4 (commencing with Section 3200) and Division 4.7 (commencing with Section 6200) of the Labor Code.

(c) All claims for benefits against the district which are authorized by this section shall be determined pursuant to law and the rules and regulations of the Workers’ Compensation Appeals Board. To the fullest extent possible, the Workers’ Compensation Appeals Board shall attempt to apply the Longshoremen’s and Harbor Workers’ Compensation Act to employees covered by this section in the same manner as applicable to private employees.

(d) Notwithstanding the provisions of Sections 11779 and 11870 of the Insurance Code or any other provision of law, the State Compensation Insurance Fund or any private insurer may provide insurance coverage for the benefits authorized by this section.

(Added by Stats. 1981, Ch. 739.)









CHAPTER 3 - District Powers

ARTICLE 1 - General

6290

A district created under this part is a public corporation created for municipal purposes.

(Enacted by Stats. 1937, Ch. 368.)



6291

It has perpetual succession.

(Enacted by Stats. 1937, Ch. 368.)



6292

It may sue and be sued.

(Enacted by Stats. 1937, Ch. 368.)



6293

It may adopt a seal.

(Enacted by Stats. 1937, Ch. 368.)



6294

It may take by grant, purchase, gift, devise or lease or otherwise acquire and hold and enjoy, and lease or dispose of, real and personal property of every kind, within or without the district, necessary to the full or convenient exercise of its powers.

(Enacted by Stats. 1937, Ch. 368.)



6295

A district may acquire, purchase, takeover, construct, maintain, operate, develop, and regulate wharves, docks, warehouses, grain elevators, bunkering facilities, belt railroads, floating plants, lighterage, lands, towage facilities, and any and all other facilities, aids, or public personnel, incident to, or necessary for, the operation and development of ports, waterways, and the district.

(Added by Stats. 1986, Ch. 195, Sec. 18.)



6296

It may exercise the right of eminent domain to take any property necessary to carry out any of the objects or purposes of the district.

(Amended by Stats. 1975, Ch. 582.)



6297

It may incur indebtedness and issue bonds or other evidence of indebtedness for its purposes.

If any bonds issued for port improvement purposes by any part of a district prior to its creation are refunded, the refunding bonds are a lien only upon the lands upon which the original bonds were a lien at the time of the creation of the district.

(Enacted by Stats. 1937, Ch. 368.)



6298

It may levy and collect or cause to be levied or collected taxes as in this part provided.

(Enacted by Stats. 1937, Ch. 368.)



6299

It has exclusive jurisdiction over, and it may provide for and supervise pilots and the pilotage of sea-going vessels from the end of jurisdiction of existing pilot authorities to points lying upon any navigable waterway project of the United States, entering the district.

(Enacted by Stats. 1937, Ch. 368.)



6300

It may contribute money to the Federal or the State Government or to the county in which it is located or to any city within the district, for the purpose of defraying the whole or a portion of the cost and expenses of work and improvement to be performed, either within or without the territorial limits of the district, by the Federal, State, county or city government, in improving rivers, streams, or in doing other work, when such work will improve navigation and commerce, in or to the navigable waters in the district.

(Enacted by Stats. 1937, Ch. 368.)



6301

A district may do any work or make any improvement within or without the territorial limits of the district, which will aid in the development or the improvement of navigation or commerce to or within the district.

(Added by Stats. 1986, Ch. 195, Sec. 19.)



6302

A district may enact necessary police regulations providing for control of any waterway project of the United States, entering the district, and adopt rules and regulations concerning the construction of wharves, docks, buildings, and improvements of all types, contemplated.

(Added by Stats. 1986, Ch. 195, Sec. 20.)



6302.5

(a) This section is applicable only within the Santa Cruz Port District. The Legislature finds and declares that this section is necessary to meet a serious danger to the public safety within the Santa Cruz Port District caused by surfriding activities within the harbor entrance area.

(b) No person shall swim or surfride, or use any watercraft or device to surfride, on ocean waters within a harbor entrance area, as prescribed by the Santa Cruz Port District by ordinance.

(c) For the purposes of this section, “surfride” includes traveling to or from a surfriding staging area and activities in the staging area which are preparatory or preliminary to, or connected with, riding the surf.

(d) Every person who violates this section is guilty of a misdemeanor, and shall be punished by a fine not to exceed five hundred dollars ($500).

(Added by Stats. 1987, Ch. 407, Sec. 1.)



6303

A district may provide for the opening and laying out of streets leading to the waterfront.

(Added by Stats. 1986, Ch. 195, Sec. 21.)



6304

A district may regulate and control the construction, maintenance, and operation or use of all wharves, warehouses, structures, improvements, or appliances used in connection with or for the accommodation and promotion of transportation or navigation on any improvement project of the federal government applying to the main waterway entering the district and on other navigable streams improved or unimproved which lie within the district, and it may make and enforce necessary police and sanitary regulations in connection therewith.

(Added by Stats. 1986, Ch. 195, Sec. 22.)



6304.1

Notwithstanding any other provision of law, any port district which has received, or is receiving, money pursuant to the provisions of Division 1 (commencing with Section 30) for the construction or improvement of a small craft harbor or facilities in connection therewith, may enter into a lease of any portion of its land and water area which has been freed from the public trust for commerce, navigation, or fisheries for the development of marine-oriented apartments and townhouses. Such lease may authorize the lessee to sublet individual dwelling units, but such lease shall not exceed a term of 50 years, after which time any improvements constructed pursuant to the lease shall revert to the district. Land rental units constructed pursuant to such lease shall be available to all persons on equal and reasonable terms. Any such lease shall contain express provisions requiring the lessee to provide for reasonable public access across the leased lands to adjacent port water areas.

Nothing in this section shall be construed to allow the use of tide or submerged lands in any manner inconsistent with the California Constitution or with the public trust for commerce, navigation, or fisheries.

Any lease of real property so freed from the public trust which is proposed to be let under the provisions of this section shall first be submitted to the State Lands Commission and to the Attorney General for review and approval, and no such lease shall be let unless the State Lands Commission and the Attorney General find that the proposed lease would be in the public interest and would not be in violation of any provision of the California Constitution or of any term of a grant of tidelands or submerged lands and would not be inconsistent with the public trust for commerce, navigation, or fisheries.

(Amended by Stats. 1972, Ch. 1383.)



6305

It may fix, regulate and collect the rates or charges for the use of wharves, warehouses, vessels, railroads and other facilities, structures and appliances owned, controlled or operated by it, in connection with or for the promotion and accommodation of transportation or navigation, and it may also fix, regulate and collect the rates or charges for pilotage and towage.

(Enacted by Stats. 1937, Ch. 368.)



6306

It may lay out, plan and establish the general plan and system of harbor and harbor district improvements and modify the plan and prescribe the specifications for such improvements.

(Enacted by Stats. 1937, Ch. 368.)



6307

It may perform the functions of warehousemen, stevedores, lighterers, reconditioners, shippers and reshippers of properties of all kinds.

(Enacted by Stats. 1937, Ch. 368.)



6308

It may manage the business of the district and promote the maritime and commercial interests by proper advertisement of its advantages, and by the solicitation of business, within or without the district, within other States or in foreign countries, through such employees and agencies as are expedient.

(Enacted by Stats. 1937, Ch. 368.)



6309

Except as otherwise provided in Section 660, the board may adopt all ordinances necessary for the regulation of the district with respect to the parking of vehicles, the speed and operation on vehicles and vessels, berthing of vessels, fire safety ashore and afloat, prohibiting the pumping of raw sewage or waste into port waters, and littering.

(Amended by Stats. 1976, Ch. 878.)



6309.2

Before any ordinance may be adopted, the ordinance shall be published in its entirety on three separate occasions in a newspaper of general circulation published within the district, or if none, in any newspaper of general circulation published in the county in which the district, or a part thereof, is located, together with a notice of the date on which the board will meet for the purpose of adopting the ordinance. The first publication shall occur at least 20 days prior to the date of such meeting, and the second and third publications shall occur at seven-day intervals. The general public shall be allowed to appear at the meeting and be heard on the proposed ordinance. The ordinance shall become effective as provided in Section 9141 of the Elections Code, unless another effective date is set forth by the board.

(Amended by Stats. 1994, Ch. 923, Sec. 112. Effective January 1, 1995.)



6309.4

Every person who violates any of the provisions of a district ordinance adopted pursuant to Sections 6309 and 6309.2 is guilty of an infraction and shall be subject to a fine not to exceed one hundred dollars ($100).

(Amended by Stats. 1983, Ch. 1092, Sec. 143. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



6309.6

The district’s manager, harbormaster or wharfinger, or any duly authorized representative of one of these persons, shall have the power to issue citations for violation of district ordinances in the manner provided by Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code.

(Amended by Stats. 1977, Ch. 579.)



6310

Notwithstanding the enumeration and specific statement herein of particular powers, the district may do and perform all acts and things necessary and appropriate to carry out the purposes of this part and the powers of the district.

(Enacted by Stats. 1937, Ch. 368.)



6311

Upon a four-fifths vote of all the members of the board, it may issue negotiable promissory notes bearing interest at a rate of not exceeding 7 percent per annum; provided, however, that said notes shall be payable from revenues and taxes levied for purposes of the district other than the payment of principal and interest on any bonded debt of the district; and provided further, that the maturity shall not be later than 20 years from the date thereof and that the total aggregate amount of such notes outstanding at any one time shall not exceed 1 percent of the assessed valuation of the taxable property in the district, or if said assessed valuation is not obtainable, 1 percent of the county auditor’s estimate of the assessed valuation of the taxable property in the district evidenced by his certificate.

(Amended by Stats. 1978, Ch. 1289.)









CHAPTER 4 - Bonds

ARTICLE 1 - District Bonds

6330

A district may create a bonded debt pursuant to Article 1 (commencing with Section 43600) of Chapter 4 of Division 4 of Title 4 of the Government Code.

Bonds may be issued for the purpose of raising money for use in carrying out any of the powers and purposes of the district.

(Amended by Stats. 1983, Ch. 101, Sec. 95.)



6331

Bonds issued by any district pursuant to this part are legal investments for all trust funds, and for the funds of all insurers, banks, both commercial and savings, and trust companies, and for the State school funds, and whenever any money or funds may, by law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts or municipalities in this State, such money or funds may be invested in bonds of districts organized pursuant to this part.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Revenue Bonds

6340

Pursuant to this article a district may create a revenue bond indebtedness for the acquisition and construction, or acquisition or construction of any improvements or property or facilities contained within its powers.

(Repealed and added by Stats. 1958, 1st Ex. Sess., Ch. 70.)



6341

The issuance of said bonds shall be authorized by ordinance adopted by two-thirds of all the members of the board, to take effect upon its publication.

(Repealed and added by Stats. 1958, 1st Ex. Sess., Ch. 70.)



6342

The secretary shall publish said ordinance once in a newspaper of general circulation printed in said district, and if there is none, then in such newspaper published in the county in which said district is located.

(Repealed and added by Stats. 1958, 1st Ex. Sess., Ch. 70.)



6343

Said ordinance shall specify the total amount, denomination, method of maturity, and the rate or maximum rate of interest of said bonds, and in general terms, the acquisitions and improvements to be constructed thereby; and, in addition, shall contain such other and further provisions as in the judgment of the board are deemed advisable.

(Repealed and added by Stats. 1958, 1st Ex. Sess., Ch. 70.)



6344

The proceeds of said bonds shall be placed in an account in the treasury of the district to be entitled ____ Port District Revenue Construction Fund No. ____ and used exclusively for the objects and purposes mentioned in the ordinance.

(Repealed and added by Stats. 1958, 1st Ex. Sess., Ch. 70.)



6345

The lien of said bonds of the same issue shall be prior and superior to all revenue bonds subsequently issued.

(Repealed and added by Stats. 1958, 1st Ex. Sess., Ch. 70.)



6346

Proceedings for the issuance of said bonds shall be had, the board shall have such powers and duties, and the bondholders shall have such rights and remedies, all in substantial accordance with and with like legal effect as provided in Sections 54344 to 54346, inclusive, 54347, 54348, 54350, 54351, 54352, and in Articles 4 (commencing at Section 54400) to 11 (commencing at Section 54660), inclusive, of Chapter 6, Part 1, Division 2, Title 5 of the Government Code. As used therein the word “resolution” shall mean ordinance, the word “local agency” shall mean district, and the words “legislative body” shall mean board.

(Repealed and added by Stats. 1958, 1st Ex. Sess., Ch. 70.)






ARTICLE 2.5 - Additional Stockton Port District Bonds

6350

Pursuant to this article, the Stockton Port District may also create an additional bonded debt up to but not in excess of 3 percent of the assessed value of all taxable real and personal property within the district.

(Added by Stats. 1961, Ch. 859.)



6350.1

This bonded indebtedness may be created solely for the purpose of providing funds for the acquisition or construction of revenue-producing harbor improvements of a self-liquidating character.

(Added by Stats. 1961, Ch. 859.)



6350.2

All bonds issued pursuant to this article shall be authorized by ordinance passed by two-thirds of all of the members of the board concurred in by ordinance of the Stockton City Council. But an election need not be held within the district and it is unnecessary to secure the approval of the electors within the district for the issuance of bonds for the purposes and within the limitations of this article.

(Added by Stats. 1961, Ch. 859.)



6350.3

The bonds shall be payable within 30 years from their date and shall mature serially at such times as may be fixed by the board, but the earliest maturity of the principal of the bonds shall be fixed at a date not more than 10 years from the date of issue.

(Added by Stats. 1961, Ch. 859.)



6350.4

The bonds may be issued in such denominations as the board determines, except that no bond shall be of a denomination less than one hundred dollars ($100) nor of a greater denomination than one thousand dollars ($1,000).

The bonds shall be payable on the day and at the place or places fixed in such bonds, with interest at the rate specified in the bonds, which rate shall not be in excess of 7 percent per annum of the face amount, payable annually or semiannually.

The board may provide for redemption of the bonds before maturity at prices and upon terms and conditions determined by it. A bond shall not be subject to call or redemption prior to maturity unless it contains a recital on its face to that effect.

(Amended by Stats. 1969, Ch. 280.)



6350.5

If any officer whose signature or countersignature appears on the bonds or coupons ceases to be an officer before the delivery of the bonds to the purchaser, his signature or countersignature is nevertheless as valid and sufficient for all purposes as if he had remained in office.

The bonds may be issued and sold by the board for not less than their par value and accrued interest to date of delivery, at such time and under such conditions as may be designated by the board.

The proceeds shall be placed in the treasury of the district to the credit of the proper improvement fund and applied exclusively to the objects and purposes mentioned in the ordinance.

(Added by Stats. 1961, Ch. 859.)



6350.6

The form of the bonds shall be prescribed by the board and they shall be signed by the officer or officers that the board designates. The coupons appertaining to the bonds shall be numbered consecutively and shall be signed by the facsimile signature of the officer or officers that the board has designated.

(Added by Stats. 1961, Ch. 859.)



6350.7

The income and revenue derived or to be realized from the harbor improvement acquired or to be acquired from the proceeds of the bonds shall be deposited in a special fund and kept separate and apart from all other revenues of the district. It shall be applied, firstly, to the creation of an interest fund, herein designated as “interest fund,” for the payment of the annual interest due or to become due upon the bonds during the next ensuing fiscal year and before the time for the fixing of the next general tax levy in the county in which the district is located.

(Added by Stats. 1961, Ch. 859.)



6350.8

The special fund shall be applied, secondly, to the creation of a sinking fund, herein designated as “sinking fund,” to provide for the payment of the principal of the bonds at or before their maturity date or dates.

(Added by Stats. 1961, Ch. 859.)



6350.9

Any additional revenues over and above the amounts required to be deposited in the interest fund and the sinking fund, may be deposited in an operation fund, herein designated as “operation fund,” to be applied to the costs of operation and maintenance, including reasonable repairs and depreciation, of the particular revenue-producing harbor improvement acquired by the issuance and sale of the bonds.

(Added by Stats. 1961, Ch. 859.)



6351

Surplus revenues in the operation fund may be deposited either in the interest fund or the sinking fund, but money allocated to the interest fund or the sinking fund shall not be transferred to any other fund or used for any other purpose than the payment of the bonds and the interest thereon so long as the bonds are outstanding.

(Added by Stats. 1961, Ch. 859.)



6351.5

The board, in and by the ordinance authorizing the issuance of the bonds, shall hypothecate and allocate all of the revenues to be realized from the revenue-producing harbor improvement to be acquired or constructed from the proceeds of the bonds to the payment of both principal and interest.

The allocation and hypothecation is irrevocable until all bonds and the accrued interest thereon are paid.

The allocation and hypothecation shall be made in each case for the exclusive benefit of the bonds to be issued for the purpose of acquiring or constructing the particular revenue-producing harbor improvement, and as additional security for the payment of the principal and interest of the bonds.

But the allocation and hypothecation do not constitute the exclusive source of payment. The bonds constitute general obligations of the district and both principal and interest may be paid from any money or sources of revenue of any kind, including taxes, on hand and available for that purpose.

(Added by Stats. 1961, Ch. 859.)



6352

Whenever the revenues of the district are, or in the opinion of the board will be insufficient to provide for the payment in full of the principal or interest on the bonds, the board may, and if the revenues in the interest fund are insufficient to meet the next ensuing fiscal year’s interest on the bonds issued and then outstanding or if the moneys in the sinking fund are insufficient to pay or provide for the payment of any bonds maturing during the next ensuing fiscal year, it shall cause a tax to be levied and collected, upon all of the taxable property in the district, sufficient to meet all sums coming due for principal and interest on the bonds during the next ensuing fiscal year and before the time for fixing the next general tax levy in the county in which the district is located.

The tax shall be levied and collected annually in the manner provided by Chapter 5 (commencing with Section 6360) of this part, and shall be in addition to all other taxes authorized to be levied and collected. When collected, the tax shall not be used for any purpose other than the payment of the bonds and the accruing interest thereon.

(Added by Stats. 1961, Ch. 859.)



6353

The Legislature hereby finds and declares that because of the unique, complex problems existing with respect to the Stockton Port District, as a large inland port district, it is necessary that special legislation be enacted to authorize additional, limited financing provisions for said port district, and that a general law cannot be made applicable.

(Added by Stats. 1961, Ch. 859.)






ARTICLE 3 - County and Municipal Bonds

6355

Whenever, upon the creation of a district any municipality therein or any county in which the district is located which has theretofore authorized or incurred a bonded indebtedness for any work or improvement for which the district may incur a bonded debt pursuant to this part, and such municipality or such county thereafter sells such bonds or any portion thereof, the proceeds of the sale may, upon the order of the appropriate board of supervisors or city council, be paid by the custodian into the treasury of the district and shall be applied by the board, exclusively to the purposes and objects for which the bonds were authorized by the municipal corporation or the county issuing them.

(Enacted by Stats. 1937, Ch. 368.)









CHAPTER 5 - Finances and Taxation

ARTICLE 1 - Levy, Assessment and Collection of Taxes

6360

On or before June first of each year, the port director shall submit to the board a detailed statement of the money required for the ensuing fiscal year for the purpose of conducting the business of the district. There shall be submitted with such estimate, such data and schedules as the board may require.

(Enacted by Stats. 1937, Ch. 368.)



6361

Annually, on or before the date set for the consideration of the budget by the board of supervisors of the county in which the district is located, the board of each district shall furnish to the board of supervisors of the county in which the district is situated, an estimate in writing of the amount of money needed for all purposes by the district during the ensuing fiscal year. Thereupon, it is the duty of the board of supervisors to levy a special tax, on all taxable property of the county lying within the district, sufficient in amount to raise that sum.

(Enacted by Stats. 1937, Ch. 368.)



6362

The tax shall in no event exceed the rate of ten cents ($0.10) on each one hundred dollars ($100) of the assessed value of all taxable property within the district, exclusive of the amount necessary to be raised by taxes to meet bond and promissory note interest and redemption. The tax shall be computed, entered upon the tax rolls and collected in the same manner as county taxes are computed, entered and collected. All money collected shall be paid into the county treasury to the credit of the particular district fund and shall be paid to the treasurer of the district upon the order of the board of port commissioners.

(Amended by Stats. 1963, Ch. 1505.)



6363

From the time of the organization of any district until the next succeeding July first, the district may incur indebtedness for the purpose of operating the port and in the first tax levy, the rate shall be in an amount sufficient to operate the port for the first full fiscal year as well as to pay the obligations thus incurred before the first of the July succeeding the creation of the district.

(Enacted by Stats. 1937, Ch. 368.)



6364

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 4.)



6365

(a) The district may, in any year, levy assessments, reassessments, or special taxes and issue bonds to finance waterway construction projects and related operations and maintenance, or operations and maintenance projects independent of construction projects in accordance with, and pursuant to, the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), the Benefit Assessment Act of 1982 (Chapter 6.4 (commencing with Section 54703) of the Government Code), the Integrated Financing District Act (Chapter 1.5 (commencing with Section 53175) of Division 2 of Title 5 of the Government Code), the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code), and the Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code).

(b) Sections 5116, 5117, 5118, 5119, 5190, 5191, 5192, 5193, 10104, and 10302 of the Streets and Highways Code shall not apply to assessment proceedings undertaken pursuant to this section.

(c) Notwithstanding the related provisions of any assessment act which the district is authorized to use, any assessment diagram which any of those acts requires to be prepared prior to final approval of the assessment district may show only the exterior boundaries of the assessment district and the boundaries of any assessment zones or improvement areas within the district. The diagram may refer to the county assessor’s maps and records for a detailed description of each lot or parcel.

(d) Notwithstanding any other provision of law, the district may levy and collect assessments and reassessments in the same manner as provided in Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code, to pay any or all of the following:

(1) For the operation and maintenance of projects, including maintenance of lands, easements, rights-of-way, dredge material disposal areas, and remediation.

(2) For the satisfaction of liabilities arising from projects.

(3) To accumulate a fund which may be used to advance the cost of district projects, provided that the advances be repaid, with interest as determined by the commissioners, from assessments, reassessments, special taxes, or fees charged by the district pursuant to this section.

(4) To acquire real property, easements, or rights-of-way for a navigation project or the maintenance of a navigation project.

(5) To acquire real property within the district for disposal of dredged material.

(e) For purposes of this section, functions designated by Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code to be performed by the board of supervisors, the board of trustees, or valuation commissioners shall be performed by the district’s board.

(f) For purposes of this section, the board may order the creation of a separate assessment roll to pay the allowable expenses of any single project or any group or system of projects.

(g) Notwithstanding any other provision of law, all assessments, reassessments, and taxes levied by the district may be collected together with, and not separately from, taxes for county purposes. Any county in which the district is located may collect, at the request of the district, all assessments, reassessments, and special taxes levied by the district and shall cause those revenues to be deposited into the county treasury to the credit of the district. Each county may deduct its reasonable collection and administrative costs.

(h) Notwithstanding any other provision of law, any assessment or reassessment levied pursuant to this section may be apportioned on the basis of land use category, tonnage shipped on the waterway, size and type of vessel using the waterway, front footage, acreage, capital improvements, or other reasonable basis, separately or in combination, as determined by the district commissioners.

(i) Notwithstanding any other provision of law, Division 4 (commencing with Section 2800) of the Streets and Highways Code shall not apply to any assessment levied by the district.

(j) Notwithstanding any other provision of law, no bond issued pursuant to this section shall be used to fund the routine maintenance dredging of channels.

(Added by Stats. 1991, Ch. 978, Sec. 6.)






ARTICLE 2 - Claims and Demands

6370

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto. All claims not governed thereby shall be filed with the auditor on forms and blanks prescribed by him. A claim shall not be paid without the endorsement of the auditor certifying to its correctness.

The auditor shall keep a record, which shall be a public record, of all claims against the district showing by whom made, for what purpose, the amount thereof and when paid.

(Amended by Stats. 1963, Ch. 1715.)



6371

If there is not sufficient money in any fund to pay the demands made against it, the demand shall be registered in a book kept by the treasurer, showing its number, when presented, date, amount, name of payee, and on what account allowed and out of what fund payable, and when so registered, the demand shall be returned to the person presenting it with the endorsement of the word “Registered” dated and signed by the treasurer. All registered demands are payable in the order of their registration.

This section does not prevent the payment by the treasurer of bonds of the district or of any city or county, and interest coupons thereof, in accordance with the Constitution of this State and the provisions of this part authorizing the issuance and payment of such bonds.

(Enacted by Stats. 1937, Ch. 368.)



6372

Wages and salaries shall be paid at such intervals as the board may direct, but at least once each month.

(Enacted by Stats. 1937, Ch. 368.)















PART 6 - RIVER PORT DISTRICTS

General 1 - Provisions

CHAPTER 1 - Formation

ARTICLE 1 - Petition and Hearing

6810

A district may be organized pursuant to this part. A district may include any contiguous territory in one or more counties, contiguous to a navigable river or to any channel connected with a navigable river, but a municipal corporation shall not be divided in the formation of a district, and territory situated in a county in which there is located a duly organized and existing port district, created pursuant to Part IV of this division, may not be included. Territory situated within the boundaries of any port or harbor district, organized or designated and existing under the provisions of any city charter, shall not be included. Any territory, annexed to a municipal corporation, which is in a district, becomes a part of the district.

(Enacted by Stats. 1937, Ch. 368.)



6811

Whenever the formation of a district is desired, a petition may be presented at a regular meeting of the board of supervisors of each county in which is located any portion of land within the proposed district. The petition may consist of any number of instruments and shall be signed by not less than five per cent of the registered voters residing within the district, who voted at the last preceding general election at which a Governor was elected. The original petition need not be filed with the board of supervisors of each county, but a certified copy of the original shall be filed.

(Enacted by Stats. 1937, Ch. 368.)



6812

The provisions of Chapters I and II of Division I of the District Organization Act shall govern and control the proceedings for the filing and hearing of the petition and the proceedings for final hearing of the petition and the formation of the district. The “supervising authority” as used in the District Organization Act means the board of supervisors of each county in which is located any portion of land within the proposed district.

All proceedings necessary for the formation of the district, as provided in Chapters I and II of Division I of the District Organization Act, shall be had in each county in which is located any portion of land within the proposed district. Land lying within any county within the proposed district shall not be included unless a majority of the electors in that portion of the district within the county vote in favor thereof.

(Enacted by Stats. 1937, Ch. 368.)









CHAPTER 2 - Port Commission

ARTICLE 1 - Administrative Provisions

6830

The district shall be governed by a port commission, which consists of five members. Two commissioners shall be appointed by the board of supervisors of the county in which is located the largest proportion in value of the lands within the district. Two commissioners shall be appointed by the governing body of the municipal corporation, having the largest proportion in value of lands within the district. One commissioner shall be appointed by joint action of the boards of supervisors of any other counties located in the district.

(Enacted by Stats. 1937, Ch. 368.)



6830.1

Notwithstanding Section 6830, the Sacramento-Yolo Port Commission shall be composed of five members selected and appointed as follows:

(a) Four commissioners shall be appointed by the City Council of the City of West Sacramento, which commissioners may be members of the city council, and notwithstanding Section 6835, shall be residents of the City of West Sacramento. The appointments shall be made in the manner set by law for appointments by the City of West Sacramento.

(b) One commissioner shall be appointed by the Board of Supervisors of Yolo County, which commissioner may be a member of the board of supervisors and, notwithstanding Section 6835, shall be a resident of the City of West Sacramento. The appointment shall be made in the manner set by law for appointments by the County of Yolo.

(Repealed and added by Stats. 2006, Ch. 284, Sec. 2. Effective January 1, 2007.)



6830.2

The boundaries of the Sacramento-Yolo Port District are hereby established to coincide with the first supervisorial district of the County of Yolo, as of October 1, 2005. The boundaries also shall include all property owned by the Sacramento-Yolo Port District in Solano County that was incorporated into the district by the Sacramento County Local Agency Formation Commission on May 29, 1992.

(Added by Stats. 2006, Ch. 284, Sec. 3. Effective January 1, 2007.)



6832

(a) The mayor of the municipality in which is located the largest proportion in value of the land within the district, or any chairperson of any of the boards of supervisors of the counties in which the district is located, may call meetings of the board of election.

(b) This section does not apply to the Sacramento-Yolo Port District.

(Amended by Stats. 2006, Ch. 284, Sec. 4. Effective January 1, 2007.)



6833

Each commissioner shall, within ten days of his appointment and before entering upon the discharge of the duties of his office, take and subscribe to an oath or affirmation before an officer authorized by law to administer oaths, that he will support the Constitution of the United States and the Constitution of the State of California, and will faithfully discharge the duties of his office according to the best of his ability. The oath or affirmation shall be filed in the office of the district.

(Enacted by Stats. 1937, Ch. 368.)



6834

A vacancy on the board shall be filled by the body which appointed the member whose office is vacated, and the newly appointed member shall hold his office for the unexpired term.

(Enacted by Stats. 1937, Ch. 368.)



6835

A person shall not be appointed a member of the board who is not, at the time of his appointment, a taxpayer within the district and who has not resided within the district for at least one year.

(Enacted by Stats. 1937, Ch. 368.)



6835.1

Notwithstanding any other provision of law, a person shall not be ineligible for appointment to the board because he or she is an elected official or employee of an appointing authority to the board. The appointment of a person to the office of the board shall not be deemed incompatible with being an elected official or employee of an appointing authority to the board, and shall not prevent an elected official or employee so appointed from acting on a proposal before the board affecting the appointing authority. Any regulation providing for the disqualification of a person for that reason is null and void.

(Amended by Stats. 2006, Ch. 284, Sec. 5. Effective January 1, 2007.)



6836

The members of the board shall serve without salary or compensation, but are entitled to necessary traveling expenses incurred in the performance of their duties.

(Enacted by Stats. 1937, Ch. 368.)



6837

The term of office of each member of the board is four years from the time of his appointment, except that the first appointed chairman holds office for two years, and the remaining members shall classify themselves by lot, so that they hold office respectively for one, two, three, and four years.

(Enacted by Stats. 1937, Ch. 368.)



6838

The chairman is the presiding officer.

(Amended by Stats. 1947, Ch. 563.)



6839

The first meeting of the board shall be held within ten days of the appointment of the chairman. The board shall make its own rules of procedure and determine the place and time of its meeting.

(Enacted by Stats. 1937, Ch. 368.)



6840

The board shall select one of its members as chairperson and select one of its members as vice chairperson, who shall preside in the absence of the chairperson, and it may provide for and select the officers it deems necessary to conduct the affairs of the district.

(Amended by Stats. 1998, Ch. 876, Sec. 11.4. Effective January 1, 1999.)



6841

A corporation may be selected as treasurer or the board may provide that the duties of the treasurer shall be performed by the county treasurer of the county in which the district or the greater portion is located.

(Enacted by Stats. 1937, Ch. 368.)



6843

The fiscal year of a district shall begin on the first day of July of each year and shall end on the thirtieth day of June of the following year.

(Enacted by Stats. 1937, Ch. 368.)



6844

The board shall annually file a report of the affairs and financial condition of the district for the preceding year with the governing body of every county or city, all or part of which is included in the district. This report shall show the sources of all receipts and the purposes of all disbursements.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - Jurisdiction and Powers of the Board

6860

The powers of a district established pursuant to this part shall be exercised by the board, by ordinance or resolution passed by a majority vote of the board.

All ordinances shall be published in a newspaper of general circulation, printed or published in one of the counties in which the district is situated, at least five days before final passage.

All franchises and leases for a period of more than 10 years, to be valid, shall be authorized by ordinance.

(Amended by Stats. 1963, Ch. 280.)



6860.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 16. Effective January 1, 2006.)



6861

Any grant of a franchise or lease of property of the district shall not be for a longer period than 50 years. Notwithstanding anything herein contained, a district may grant to any common carrier by rail a franchise to operate equipment over any belt railroad, or part thereof, of the district for so long as the district shall own such railroad, and such franchise need not provide for readjustment of compensation therefor during its term.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 21.)



6864

The district, may itself, without letting contracts therefor, do such work and make such improvements as are necessary. The work shall be done under the supervision and direction of its officers or employees.

(Added by Stats. 1986, Ch. 195, Sec. 23.)



6866

An officer of the district, and any of its employees, shall not be interested directly or indirectly in any contract or transaction with the district or become surety for the performance of any contract made with or for the district upon bonds given to the district. An officer or employee of the district shall not receive any commission or thing of value, or derive any profit, benefit, or advantage directly or indirectly from or by reason of any dealings with or service for the district by himself or others, except as lawful compensation as such officer or employee. The violation of the provisions of this section by any such officer or employee works a forfeiture of his office or employment.

(Enacted by Stats. 1937, Ch. 368.)



6867

The board may prescribe rules and regulations pertaining to the selection of officers and employees of the district, other than the auditor. It shall also provide the method of selecting such officers and employees and establish appropriate salary ranges for all officers and employees of the district except the auditor. The term of each officer appointed by the board is during its pleasure.

(Amended by Stats. 1947, Ch. 563.)



6868

The board may adopt and carry into effect a contract or contracts of group insurance or a system of group annuities or both for the benefit of such of the officers and employees of the district as accept the same and who have authorized the board to make deductions from their compensation for the payment of a portion of the premium thereon. Contracts of group insurance or systems of group annuities which include benefits to dependents of officers and employees are contracts of group insurance or systems of group annuities for the benefit of officers and employees for the purpose of this section. The board may make such deductions and may pay the remainder of such premiums from any funds of the district not required to be devoted to a specific purpose. The board may pay such portions of the premiums thereon or attributable thereto as it determines to be advisable. The board may arrange or contract for a contract or contracts of group insurance or a system of group annuities or both with any public agency or any insurance company or agent authorized by or pursuant to law to transact such business within this State.

(Added by Stats. 1959, Ch. 128.)



6869

(a) In lieu of the benefits afforded pursuant to Division 4 (commencing with Section 3200) and Division 4.7 (commencing with Section 6200) of the Labor Code, the district may agree to provide workers’ compensation benefits to its stevedore employees in amounts, and under such conditions, as would be payable to stevedore employees of private employers pursuant to the Longshoremen’s and Harbor Workers’ Compensation Act (33 U.S.C. 901, et seq.).

(b) Such an agreement shall be binding upon the parties only if it is in writing and signed by the employee and by a representative of the district. It shall acknowledge, in writing, that the benefits agreed upon are authorized by this section and are expressly in lieu of any benefits available under Division 4 (commencing with Section 3200) and Division 4.7 (commencing with Section 6200) of the Labor Code.

(c) All claims for benefits against the district which are authorized by this section shall be determined pursuant to law and the rules and regulations of the Workers’ Compensation Appeals Board. To the fullest extent possible, the Workers’ Compensation Appeals Board shall attempt to apply the Longshoremen’s and Harbor Workers’ Compensation Act to employees covered by this section in the same manner as applicable to private employees.

(d) Notwithstanding the provisions of Section 11779 of the Insurance Code or any other provision of law, the State Compensation Insurance Fund may provide insurance coverage for the benefits authorized by this section.

(Added by Stats. 1977, Ch. 463.)









CHAPTER 3 - District Powers

ARTICLE 1 - General

6890

Any district created pursuant to this part is a public corporation created for municipal purposes.

(Enacted by Stats. 1937, Ch. 368.)



6891

It has perpetual succession.

(Enacted by Stats. 1937, Ch. 368.)



6892

It may sue and be sued.

(Enacted by Stats. 1937, Ch. 368.)



6893

It may adopt a seal.

(Enacted by Stats. 1937, Ch. 368.)



6894

It may take by grant, purchase, gift, devise or lease or otherwise acquire and hold and enjoy and lease or dispose of, real and personal property of every kind, within or without the district, necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property, within or without the district, when in its judgment it is for the best interests of the district so to do.

(Amended by Stats. 1947, Ch. 563.)



6894.1

Notwithstanding the provisions of Section 6894, the board of the Sacramento-Yolo Port District shall not do any of the following:

(a) Sell or dismantle the Deepwater Channel or the North Terminal Property without the prior consent of the City of Sacramento, the County of Sacramento, and the County of Yolo.

(b) Sell or lease for nonmaritime purposes, land in excess of 10 acres located north of Southport Parkway and west of Lake Washington, unless, prior to executing a sale or lease, the board makes a written finding, based on substantial evidence in the record, that the proposed sale or lease is necessary to maintain the financial viability of the port.

(Added by Stats. 2006, Ch. 284, Sec. 6. Effective January 1, 2007.)



6894.2

(a) Moneys in the Riverfront Enhancement Fund, created by the Joint Port Governance Agreement dated January 15, 2006, shall be expended exclusively on projects related to the Sacramento and American Rivers, including tributaries and fluvial features, encompassed within the Counties of Sacramento and Yolo. Projects may include, but are not limited to, those of regional significance; capital improvements on riverfronts; maintenance and operation of riverfronts, waterways, and parkways; and conservation and environmental studies and projects.

(b) In order to provide a disincentive for port closure to the host jurisdiction, which would receive properties of the Sacramento-Yolo Port District in event of its closure in accordance with this code, if the Port of Sacramento is closed and liquidated on or after January 15, 2016, and prior to January 15, 2026, the net proceeds from the liquidation shall be distributed to the Riverfront Enhancement Fund, less 10 percent for each year after January 15, 2016, that shall be distributed to the City of West Sacramento.

(c) Nothing in this section shall be construed to authorize or prohibit the sale or lease of any property of the Port of Sacramento.

(Added by Stats. 2006, Ch. 284, Sec. 7. Effective January 1, 2007.)



6895

A district may acquire, purchase, takeover, construct, maintain, operate, develop, and regulate wharves, docks, warehouses, grain elevators, bunkering facilities, cold storage facilities, belt railroads, floating plants, lighterage, lands, towage facilities, and any and all other facilities, aids, or public personnel, incident to, or necessary for, the operation and development of ports, waterways, and the district.

(Added by Stats. 1986, Ch. 195, Sec. 24.)



6896

It may exercise the right of eminent domain to take any property necessary or convenient to carry out any of its purposes.

(Amended by Stats. 1975, Ch. 582.)



6897

It may incur indebtedness and issue bonds or other evidence of indebtedness for its purposes, and if any bonds issued for port improvement purposes by any part of a district prior to its creation are refunded, the refunding bonds are a lien only upon the lands upon which the refunded bonds were a lien, at the time of the creation of the district.

(Enacted by Stats. 1937, Ch. 368.)



6898

It may levy and collect or cause to be levied or collected taxes as in this part provided.

(Enacted by Stats. 1937, Ch. 368.)



6899

It has exclusive jurisdiction over, and it may provide for and supervise pilots and the pilotage of sea-going vessels from the end of jurisdiction of existing pilot authorities to points lying upon any navigable waterway project of the United States, entering the district.

(Enacted by Stats. 1937, Ch. 368.)



6900

It may contribute money to the Federal or the State government or to any county in which the district is located or to any city within the district, for the purpose of defraying the whole or a portion of the cost and expenses of work and improvement to be performed, either within or without the territorial limits of the district, by the Federal, State, county or city government, in improving rivers, streams, or in doing other work, if such work will improve navigation and commerce, in or to the navigable waters in the district.

(Enacted by Stats. 1937, Ch. 368.)



6901

A district may do any work or make any improvement within or without the territorial limits of the district, if the doing of the work or the making of the improvement will aid in the development or the improvement of navigation or commerce to or within the district.

(Added by Stats. 1986, Ch. 195, Sec. 25.)



6901.1

It may by resolution hold and save harmless the State of California, the Reclamation Board of the State of California, and the Sacramento and San Joaquin Drainage District, their officers, agents or employees, from all claims, damages or liability due or incident to the design, construction, operation, repair and maintenance of any waterway project of the United States entering the district or other improvement constructed by or for the district for which the approval of the State Reclamation Board must be obtained, whether the same be caused by negligence of the State or of the officers, agents, employees of the State, or otherwise, and it may levy and collect in the manner provided for the raising of funds under this part such sums as may be required to fulfill any obligation incurred hereunder.

(Added by Stats. 1961, Ch. 671.)



6902

A district may enact necessary police regulations providing for control of any waterway project of the United States, entering the district, and it may adopt rules and regulations concerning the construction of wharves, docks, buildings, and improvements of all types.

(Added by Stats. 1986, Ch. 195, Sec. 26.)



6903

A district may provide for the opening and laying out of streets leading to the waterfront.

(Added by Stats. 1986, Ch. 195, Sec. 27.)



6904

A district may regulate and control the construction, maintenance, and operation, or use, of all wharves, warehouses, structures, improvements, or appliances used in connection with or for the accommodation and promotion of transportation or navigation on any improvement project of the federal government applying to the main waterway entering the district and also on other navigable streams improved or unimproved which lie within the district, and make and enforce necessary police and sanitary regulations in connection therewith.

(Added by Stats. 1986, Ch. 195, Sec. 28.)



6905

It may fix, regulate, and collect the rates or charges for the use of wharves, warehouses, vessels, railroads and other facilities, structures and appliances owned, controlled or operated by the district, in connection with or for the promotion and accommodation of transportation or navigation and the rates or charges for pilotage and towage.

(Enacted by Stats. 1937, Ch. 368.)



6906

It may lay out, plan and establish the general plan and system of harbor and harbor district improvements and modify such plan and prescribe the specifications for such improvements.

(Enacted by Stats. 1937, Ch. 368.)



6907

It may act as warehousemen, stevedores, lighterers, reconditioners, shippers and reshippers of properties of all kinds.

(Enacted by Stats. 1937, Ch. 368.)



6908

It may manage the business of the district and promote the maritime and commercial interests by proper advertisement of its advantages, and by the solicitation of business, within or without the district, within other States or in foreign vessels from the end of jurisdiction of existing pilot authorities to points lying upon any navigable waterway project of the United States, entering the district.

(Enacted by Stats. 1937, Ch. 368.)



6908.5

Upon a four-fifths vote of all the members of the board, it may issue negotiable promissory notes bearing interest at a rate of not exceeding 7 percent per annum; provided, however, that said notes shall be payable from revenues and taxes levied for purposes of the district other than the payment of principal and interest on any bonded debt of the district; and provided further, that the maturity date shall not be later than 20 years from the date thereof and that the total aggregate amount of such notes outstanding at any one time shall not exceed 1 percent of the assessed valuation of the taxable property in the district, or if such assessed valuation is not obtainable, 1 percent of the county auditor’s estimate of the assessed valuation of the taxable property in the district evidenced by his certificate.

(Amended by Stats. 1978, Ch. 1289.)



6909

Notwithstanding the enumeration and specific statement herein of particular powers, the district may do and perform all acts and things necessary and appropriate to carry out the purposes of this part and the powers of the district.

(Enacted by Stats. 1937, Ch. 368.)



6910

(a) Except as provided in subdivision (b), the Sacramento-Yolo Port District shall not exercise the power of eminent domain in the County of Sacramento, the City of Sacramento, the County of Yolo, or the County of Solano, without specific authorization respectively from the County of Sacramento, the City of Sacramento, the County of Yolo, or the County of Solano.

(b) This section does not apply to the Sacramento-Yolo Port District if it exercises the power of eminent domain in the City of West Sacramento.

(Added by Stats. 2006, Ch. 284, Sec. 8. Effective January 1, 2007.)









CHAPTER 4 - Bonds

ARTICLE 1 - District Bonds

6930

Any district organized pursuant to this part may create a bonded debt pursuant to the provisions of Article 1 (commencing with Section 43600) of Chapter 4 of Division 4, Title 4 of the Government Code.

Bonds may be issued for the purpose of raising money for use in carrying out any of the powers and purposes of the district.

(Amended by Stats. 1957, Ch. 45.)



6931

Any bonds issued by any district pursuant to this part are legal investments for all trust funds, and for the funds of all insurers, banks, both commercial and savings, and trust companies, and for the State school funds, and whenever any money or funds may, by law now or hereafter enacted, be invested in bonds of cities, counties, school districts or municipalities in this State, such money or funds may be invested in bonds of a district.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 2 - County and Municipal Bonds

6935

Whenever, upon the creation of a district, any municipality therein or any county in which the district is located, which has theretofore authorized or incurred a bonded indebtedness for any work or improvement for which the district may incur a bonded debt, and the municipality or county thereafter sells the bonds or any portion thereof, the proceeds of the sale, may, upon the order of the appropriate board of supervisors or city council, be paid by the custodian into the treasury of the district. They shall be applied by the board, exclusively to the purposes for which the bonds were authorized by the municipal corporation or the county issuing them.

(Enacted by Stats. 1937, Ch. 368.)






ARTICLE 3 - Revenue Bonds

6936

Pursuant to this article a district may create a revenue bond indebtedness for the acquisition and construction, or acquisition or construction of any improvements or property or facilities contained within its powers.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 91.)



6937

The issuance of said bonds shall be authorized by ordinance adopted by five-sevenths of all the members of the board, to take effect upon its publication.

(Amended by Stats. 1993, Ch. 1195, Sec. 18.1. Effective January 1, 1994.)



6938

The secretary shall publish said ordinance once in a newspaper of general circulation printed in said district, and if there is none, then in such newspaper published in one of the counties in which said district is located.

(Amended by Stats. 1963, Ch. 280.)



6939

Said ordinance shall specify the total amount, denomination, method of maturity, and the rate or maximum rate of interest of said bonds, and in general terms, the acquisitions and improvements to be constructed thereby; and, in addition, shall contain such other and further provisions as in the judgment of the board are deemed advisable.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 91.)



6939.1

The proceeds of said bonds shall be placed in an account in the treasury of the district to be entitled ________ Port District Revenue Construction Fund No. ________ and used exclusively for the objects and purposes mentioned in the ordinance.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 91.)



6939.3

Proceedings for the issuance of said bonds shall be had, the board shall have such powers and duties, and the bondholders shall have such rights and remedies, all in substantial accordance with and with like legal effect as provided in Sections 54344 to 54346, inclusive, 54347, 54348, 54350, 54351, 54352, and in Articles 4 (commencing at Section 54400) to 11 (commencing at Section 54660), inclusive, of Chapter 6, Part 1, Division 2, Title 5 of the Government Code. As used therein the word “resolution” shall mean ordinance, the word “local agency” shall mean district, and the words “legislative body” shall mean board.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 91.)






ARTICLE 4 - Additional Sacramento-Yolo Port District Bonds

6939.4

Pursuant to this article, the Sacramento-Yolo Port District may also create an additional bonded debt, in addition to all other indebtedness authorized by the provisions of this chapter, up to but not in excess of 1 percent of the assessed value of all taxable real and personal property within the district.

(Added by Stats. 1961, Ch. 1457.)



6939.5

This bonded indebtedness may be created solely for the purpose of providing funds for the acquisition, construction, improvement, or extension of revenue-producing harbor improvements of a self-liquidating character.

(Added by Stats. 1961, Ch. 1457.)



6939.6

Any bonds issued pursuant to this article shall be authorized by ordinance passed by two-thirds of all of the members of the board. The ordinance shall not become effective until approved by a two-thirds vote of the county supervisors who represent any portion of the territory which is included within the district. Except as provided in this section, an election need not be held within the district, and it is unnecessary to secure the approval of the electors within the district for the issuance of bonds for the purposes and within the limitations of this article.

The ordinance shall become effective 30 days from the date of its passage, unless a petition protesting the ordinance is presented to the board pursuant to Section 9144 of the Elections Code, prior to the effective date of the ordinance. If the petition is timely filed, proceedings for the adoption of the ordinance shall be conducted pursuant to Article 2 (commencing with Section 9140) of Chapter 2 of Division 9 of the Elections Code, and, as used in these sections, “board of supervisors” means the board of port commissioners, and “county” means the Sacramento-Yolo Port District.

(Amended by Stats. 2006, Ch. 588, Sec. 11. Effective January 1, 2007.)



6939.7

The bonds of any issue may be issued in one or more series. The bonds of such series shall be payable within 30 years from their date and shall mature serially at such times as may be fixed by the board, but the earliest maturityof the principal of the bonds of any series shall be fixed at a date not more than 10 years from the date of issue of such series.

(Added by Stats. 1961, Ch. 1457.)



6939.8

The bonds may be issued in such denominations as the board determines, except that no bond shall be of a denomination less than one hundred dollars ($100) nor of a greater denomination than one thousand dollars ($1,000).

The bonds shall be payable on the day and at the place or places fixed in such bonds, with interest at the rate specified in the bonds, which rate shall not be in excess of 6 percent per annum of the face amount, payable annually or semiannually.

The board may provide for redemption of any bonds before maturity at prices and upon terms and conditions determined by it. A bond shall not be subject to call or redemption prior to maturity unless it contains a recital on its face to that effect.

(Added by Stats. 1961, Ch. 1457.)



6939.9

If any officer whose signature or countersignature appears on the bonds or coupons ceases to be an officer before the delivery of the bonds to the purchaser, his signature or countersignature is nevertheless as valid and sufficient for all purposes as if he had remained in office.

Bonds may be issued and sold by the board for not less than their par value and accrued interest to date of delivery, at such times and under such conditions as may be designated by the board.

The proceeds shall be placed in the treasury of the district to the credit of the proper improvement fund and applied exclusively to the objects and purposes mentioned in the ordinance. Said purposes may include bond interest during construction and for a period not to exceed one year after completion of construction, and creation of a reserve fund to secure payment of bond interest and principal.

(Added by Stats. 1961, Ch. 1457.)



6939.10

The form of the bonds shall be prescribed by the board and they shall be signed by the officer or officers that the board designates. The coupons appertaining to the bonds shall be numbered consecutively and shall be signed by the facsimile signature of the officer or officers that the board has designated.

(Added by Stats. 1961, Ch. 1457.)



6939.11

The income and revenue derived or to be realized from the harbor improvement acquired, constructed, improved or extended from the proceeds of the bonds shall be deposited in a special fund and kept separate and apart from all other revenues of the district. It shall be applied, firstly, to the creation of an interest fund, herein designated as “interest fund,” for the payment of the annual interest due or to become due upon the bonds during the next ensuing fiscal year and before the time for the fixing of the next general tax levy in the counties in which the district is located.

(Added by Stats. 1961, Ch. 1457.)



6939.12

The special fund shall be applied, secondly, to the creation of a sinking fund, herein designated as “sinking fund,” to provide for the payment of the principal of the bonds at or before their maturity date or dates.

(Added by Stats. 1961, Ch. 1457.)



6939.13

Any additional revenues over and above the amounts required to be deposited in the interest fund and the sinking fund, may be deposited in an operation fund, herein designated as “operation fund,” to be applied to the costs of operation and maintenance, including reasonable repairs, depreciation and capital improvements of the particular revenue-producing harbor improvement acquired, constructed, improved or extended by the issuance and sale of the bonds.

(Added by Stats. 1961, Ch. 1457.)



6939.14

Surplus revenues in the operation fund may be deposited either in the interest fund or any reserve fund created to secure any bonds or in the sinking fund, but money allocated to the interest fund or the sinking fund shall not be transferred to any other fund or used for any other purpose than the payment of the bonds and the interest thereon so long as the bonds are outstanding.

(Added by Stats. 1961, Ch. 1457.)



6939.15

The board, in and by the ordinance authorizing the issuance of the bonds, shall hypothecate and allocate all of the revenues to be realized from the revenue-producing harbor improvement to be acquired or constructed, improved or extended from the proceeds of the bonds to the payment of both principal and interest.

The allocation and hypothecation is irrevocable until all bonds and the accrued interest thereon are paid.

The allocation and hypothecation shall be made in each case for the exclusive benefit of the bonds to be issued for the purpose of acquiring, constructing, improving or extending the particular revenue-producing harbor improvement, and as additional security for the payment of the principal and interest of the bonds.

But the allocation and hypothecation do not constitute the exclusive source of payment. The bonds constitute general obligations of the district and both principal and interest may be paid from any money or sources of revenue of any kind, including taxes, on hand and available for that purpose.

(Added by Stats. 1961, Ch. 1457.)



6939.16

Whenever the revenues of the district are, or in the opinion of the board will be insufficient to provide for the payment in full of the principal or interest on the bonds, the board may, and if the revenues in the interest fund are insufficient to meet the next ensuing fiscal year’s interest on the bonds issued and then outstanding or if the moneys in the sinking fund are insufficient to pay or provide for the payment of any bonds maturing during the next ensuing fiscal year, or if any reserve fund has been drawn upon and not replenished it shall cause a tax to be levied and collected, upon all of the taxable property in the district, sufficient to meet all sums coming due for principal and interest on the bonds during the next ensuing fiscal year and before the time for fixing the next general tax levy in the county in which the district is located or to replenish such reserve fund.

The tax shall be levied and collected annually in the manner provided by Chapter 5 (commencing with Section 6940) of this part, and shall be in addition to all other taxes authorized to be levied and collected. When collected, the tax shall not be used for any purpose other than the payment of the bonds and the accruing interest thereon or the replenishment of such reserve fund.

(Added by Stats. 1961, Ch. 1457.)



6939.17

The Legislature hereby finds and declares that because of the unique, complex problems existing with respect to the Sacramento-Yolo Port District, as a large inland port district, it is necessary that special legislation be enacted to authorize additional, limited financing provisions for said port district, and that a general law cannot be made applicable.

(Added by Stats. 1961, Ch. 1457.)









CHAPTER 5 - Finances and Taxation

ARTICLE 1 - Levy, Assessment and Collection of Taxes

6940

On or before June first of each year, the port director shall submit to the board a detailed statement of the money required for the ensuing fiscal year for the purpose of conducting the business of the district. There shall be submitted with the estimate such data and schedules as the board may require.

(Enacted by Stats. 1937, Ch. 368.)



6941

Annually on or before the date set for the consideration of the budget by the board of supervisors of each county in which the district, or any portion thereof, is located, the board of each district shall furnish to the board of supervisors of each county in which the district is situated, an estimate in writing of the amount of money necessary for all purposes by the district during the ensuing fiscal year. Upon approval by the board of supervisors of each county, in which any lands lie within the district, the board of supervisors of each county shall levy a special tax, on all taxable property of the county lying within the district, sufficient in amount to raise the county’s proportionate amount of the sum required.

(Enacted by Stats. 1937, Ch. 368.)



6942

The tax shall not exceed the rate of ten cents on each one hundred dollars of the assessed value of all taxable property within the district, exclusive of the amount necessary to be raised by taxes to meet bond interest and redemption. The tax shall be computed, entered upon the tax rolls and collected in the same manner as county taxes are computed, entered and collected. All money so collected shall be paid into the county treasury to the credit of the particular district fund and shall be paid to the treasurer of the district upon the order of the board of port commissioners.

(Enacted by Stats. 1937, Ch. 368.)



6943

From the time of the organization of any district until the next succeeding July 1st, or in the event that a district is formed between February 1st and July 1st of any year then until one year from the next succeeding July 1st after the formation thereof, the district may incur indebtedness for the purpose of operating the port and the district and in the first tax levy, the rate shall be in an amount sufficient to operate the port and the district for the first full fiscal year as well as to pay the obligations incurred as herein provided for.

(Amended by Stats. 1947, Ch. 563.)



6944

(a) The district may, in any year, levy assessments, reassessments, or special taxes and issue bonds to finance waterway construction projects and related operations and maintenance, or operations and maintenance projects independent of construction projects in accordance with, and pursuant to, the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), the Benefit Assessment Act of 1982 (Chapter 6.4 (commencing with Section 54703) of the Government Code), the Integrated Financing District Act (Chapter 1.5 (commencing with Section 53175) of Division 2 of Title 5 of the Government Code), the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code), and the Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code).

(b) Sections 5116, 5117, 5118, 5119, 5190, 5191, 5192, 5193, 10104, and 10302 of the Streets and Highways Code shall not apply to assessment proceedings undertaken pursuant to this section.

(c) Notwithstanding the related provisions of any assessment act which the district is authorized to use, any assessment diagram which any of those acts requires to be prepared prior to final approval of the assessment district may show only the exterior boundaries of the assessment district and the boundaries of any assessment zones or improvement areas within the district. The diagram may refer to the county assessor’s maps and records for a detailed description of each lot or parcel.

(d) Notwithstanding any other provision of law, the district may levy and collect assessments and reassessments in the same manner as provided in Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code, to pay any or all of the following:

(1) For the operation and maintenance of projects, including maintenance of lands, easements, rights-of-way, dredge material disposal areas, and remediation.

(2) For the satisfaction of liabilities arising from projects.

(3) To accumulate a fund which may be used to advance the cost of district projects, provided that the advances be repaid, with interest as determined by the commissioners, from assessments, reassessments, special taxes, or fees charged by the district pursuant to this section.

(4) To acquire real property, easements, or rights-of-way for a navigation project or the maintenance of a navigation project.

(5) To acquire real property within the district for disposal of dredged material.

(e) For purposes of this section, functions designated by Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code to be performed by the board of supervisors, the board of trustees, or valuation commissioners shall be performed by the district’s board.

(f) For purposes of this section, the board may order the creation of a separate assessment roll to pay the allowable expenses of any single project or any group or system of projects.

(g) Notwithstanding any other provision of law, all assessments, reassessments, and taxes levied by the district may be collected together with, and not separately from, taxes for county purposes. Any county in which the district is located may collect, at the request of the district, all assessments, reassessments, and special taxes levied by the district and shall cause those revenues to be deposited into the county treasury to the credit of the district. Each county may deduct its reasonable collection and administrative costs.

(h) Notwithstanding any other provision of law, any assessment or reassessment levied pursuant to this section may be apportioned on the basis of land use category, tonnage shipped on the waterway, size and type of vessel using the waterway, front footage, acreage, capital improvements, or other reasonable basis, separately or in combination, as determined by the district commissioners.

(i) Notwithstanding any other provision of law, Division 4 (commencing with Section 2800) of the Streets and Highways Code shall not apply to any assessment levied by the district.

(j) Notwithstanding any other provision of law, no bond issued pursuant to this section shall be used to fund the routine maintenance dredging of channels.

(k) Any assessment levied pursuant to subdivision (a) or (d) to be payable in two or more installments over a period of greater than one year shall be authorized by a five-sevenths or greater vote of all of the members of the board.

(Amended by Stats. 1993, Ch. 1195, Sec. 18.3. Effective January 1, 1994.)






ARTICLE 2 - Claims and Demands

6960

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto. All claims not governed thereby shall be filed with the auditor on forms and blanks prescribed by him. A claim shall not be paid without the endorsement of the auditor certifying to its correctness.

The auditor shall keep a record, which shall be a public one, of all claims against the district showing by whom made, for what purpose, the amount thereof and when paid.

(Amended by Stats. 1963, Ch. 1715.)



6961

If there is not sufficient money in any fund to pay the claims made against the fund, the claim shall be registered in a book kept by the treasurer, showing its number, when presented, date, amount, name of payee, and on what account allowed and out of what fund payable. When so registered, the claim shall be returned to the party presenting it with the endorsement of the word “Registered” dated and signed by the treasurer. All registered claims are payable in the order of their registration.

This section does not prevent the payment by the treasurer of bonds of the district or of any city or county, and interest coupons thereof, in accordance with the Constitution of this State and the provisions of this part.

(Enacted by Stats. 1937, Ch. 368.)



6962

Wages and salaries shall be paid at such intervals as the board may direct, but at least once each month.

(Enacted by Stats. 1937, Ch. 368.)



6963

The provisions of Chapter I, Division II of the District Organization Act relating to notices shall govern and control this part.

(Enacted by Stats. 1937, Ch. 368.)















PART 7 - SMALL CRAFT HARBOR DISTRICTS

CHAPTER 1 - General Provisions

7000

This part shall be known and may be cited as the Small Craft Harbor District Law.

(Added by Stats. 1959, Ch. 1598.)



7001

This part and all of its provisions shall be liberally construed to the end that its purpose may be effective. This part does not affect any other law covering the same subject, nor apply to any proceedings had thereunder, nor does it in any manner interfere with existing harbors or prevent the formation, operation or government of harbors within the State under any other law.

(Added by Stats. 1959, Ch. 1598.)



7002

“Harbor” means a portion of the Pacific Ocean or inland waters, including rivers, streams, lakes, bays, estuaries, inlets, straits and other waters within the jurisdiction of the State, naturally or artificially protected or capable of being artificially protected so as to be a place of safety for vessels, including the artificially protective works, the public lands underlying, washed by, ashore of, or abutting any of said waters and the structures and facilities provided within, beneath, abutting or ashore of any enclosed body of any of said waters for any of the uses or purposes set forth in Section 7149, including the moving and servicing of vessels and the servicing of their crews and passengers.

(Added by Stats. 1959, Ch. 1598.)



7003

“District” means any small craft harbor district formed pursuant to this part.

(Added by Stats. 1959, Ch. 1598.)



7004

“Board” means the board of directors of a district.

(Added by Stats. 1959, Ch. 1598.)



7005

“Develop” and “development” includes without limitation the acquisition, construction, repair, leasing improvement or any combination thereof necessary to create or develop a harbor.

(Added by Stats. 1959, Ch. 1598.)






CHAPTER 2 - Formation

ARTICLE 1 - Petition

7010

A district may be formed consisting of any portion or portions of a county, whether contiguous or not, lying entirely within a city or entirely within unincorporated territory of the county or wholly or partially including territory of all or part of one or more cities within the county, including within its boundaries the whole or some part of the harbor proposed to be developed.

(Added by Stats. 1959, Ch. 1598.)



7011

Fifty or more registered, qualified electors in a county residing within the proposed district may sign and present to the board of supervisors of the county a petition in writing for the formation of a district.

(Added by Stats. 1959, Ch. 1598.)



7012

The petition shall:

(a) Set forth the exterior boundaries of the proposed district.

(b) Generally describe the proposed harbor development.

(c) A request that the territory included within the described boundaries be formed into a district pursuant to this part.

(Added by Stats. 1959, Ch. 1598.)



7013

Within 10 days from the filing thereof the county registrar of voters, or if there be none, the county clerk, shall examine the petition and report in writing to the board of supervisors as to the sufficiency thereof. If the report shows the petition to be insufficient a supplemental petition may be filed within one month from the date of the report.

(Added by Stats. 1959, Ch. 1598.)



7014

If the report shows the petition to be sufficient the petition shall be published as provided in Section 6066 of the Government Code in a newspaper of general circulation in the county in which the proposed district is located together with a notice setting forth the day, hour and place at which the petition will be heard by the board of supervisors and stating that at the designated time and place all persons interested may appear and be heard. The notice shall also state that any interested person, including any owner of taxable real property within the proposed district, may file with the clerk of the body conducting the hearing at any time prior to the time fixed for the hearing a written protest or objection to the formation of the district. The names of only three signers of the petition need be published. The time fixed for the hearing shall not be less than 30 nor more than 60 days after the first publication of the petition and notice of hearing.

(Added by Stats. 1959, Ch. 1598.)






ARTICLE 2 - Hearing

7020

At the time and place specified in the notice the board of supervisors shall hold the hearing, consider the petition and may continue the hearing from time to time.

(Added by Stats. 1959, Ch. 1598.)



7021

At the hearing the board of supervisors, without further notice, may change the exterior boundaries of the proposed district, as set forth in the petition, by excluding lands which would not be benefited by the proposed harbor development.

The board of supervisors may also change the exterior boundaries of the proposed district by adding to the district and including therein other lands which will be benefited by the proposed harbor development. Land may not be added to the proposed district unless notice is given by the board of supervisors of the proposed addition or additions to the district by publication of its intention to do so. The notice shall contain a description of the additional lands to be included in the proposed district, and it shall state the day, hour and place for the owners of land within the proposed addition to appear before the board of supervisors and state their objections, if any, to the inclusion. The notice shall be published as provided in Section 6066 of the Government Code in a newspaper of general circulation in the county in which the proposed district is located, the first publication to be at least 15 days before the day so fixed.

(Added by Stats. 1959, Ch. 1598.)



7022

If the territory included within the proposed district lies entirely within one city, the petition shall be filed with the city clerk and the clerk and the legislative body of the city shall conduct all the formation proceedings in the same manner as herein provided for the board of supervisors.

(Added by Stats. 1959, Ch. 1598.)



7023

Except for proceedings to which Section 7022 applies, no territory lying within a city may be included in a district formed pursuant to this part without the consent of the city given by its legislative body, and filed with the board of supervisors prior to the adoption by the board of supervisors of the resolution provided for in Section 7024.

(Added by Stats. 1959, Ch. 1598.)



7023.5

If, prior to the time fixed for the hearing, the owners of taxable real property in the proposed district having an assessed valuation of more than one-half of the assessed valuation of all taxable real property in the proposed district have filed with the clerk of the body conducting the hearing written protest or objection to the formation of the district, the body conducting the hearing shall so find and the proceeding shall be terminated and no further proceedings shall be had or taken pursuant to the petition. If the proceeding is so terminated by the filing of a written majority protest or objection, a new petition for the same or substantially the same district may not be filed until the expiration of two years from the date of the finding that such protest or objection has been filed.

(Added by Stats. 1959, Ch. 1598.)



7024

If, after concluding the hearing, the board of supervisors determines that the proposed harbor development will benefit the property within the proposed district, as originally proposed or as changed by the board of supervisors, and that the proceedings have been regularly had and taken it shall so find by resolution. The resolution shall also contain:

(a) The name of the proposed district, as determined by the board of supervisors.

(b) The official name by which the harbor will be known, as determined by the board of supervisors.

(c) A description of the exterior boundaries of the proposed district, as finally determined by the board of supervisors.

(Added by Stats. 1959, Ch. 1598.)



7025

A finding of the board of supervisors of the genuineness and sufficiency of the petition and that notice shall be conclusive against all persons.

(Added by Stats. 1959, Ch. 1598.)






ARTICLE 3 - Election on Formation

7030

After adoption of the resolution provided for in Section 7024 the board of supervisors shall call and give notice of an election to be held in the proposed district for the purpose of determining whether or not it shall be formed and for the election of five persons who shall serve as the first directors of the district if the district is formed.

(Added by Stats. 1959, Ch. 1598.)



7031

The resolution calling the election shall contain:

(a) The date of the election.

(b) The name of the proposed district.

(c) The official name by which the harbor will be known.

(d) A description of the exterior boundaries of the proposed district.

(e) The hours that the polls will be open, the election precincts, the polling place or places and the election board or boards appointed to conduct the election.

(f) The statement of the proposition to be voted upon.

(Added by Stats. 1959, Ch. 1598.)



7032

The election shall be called and conducted and candidates nominated in the manner provided for general district elections, except that the board of supervisors shall establish election precincts, designate the polling place or places, appoint the election board or boards and canvass the returns.

(Added by Stats. 1959, Ch. 1598.)



7033

The resolution calling the election shall be published pursuant to Section 6066 of the Government Code in a newspaper of general circulation in the county in which the proposed district is located, the first publication to be at least 30 days prior to the date of election.

(Added by Stats. 1959, Ch. 1598.)



7033.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer’s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



7033.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



7033.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



7033.4

The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following, in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition, prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 114. Effective January 1, 1995.)



7034

The vote shall be canvassed by the board of supervisors not more than 10 days after the election.

(Added by Stats. 1959, Ch. 1598.)



7035

If less than a majority of the votes cast upon the proposition are in favor of forming the district the board of supervisors shall declare the proceedings terminated.

(Added by Stats. 1959, Ch. 1598.)



7036

If a majority of the votes cast upon the proposition are in favor of forming the district the board of supervisors shall by resolution declare the district duly organized under this part. Said resolution shall state:

(a) The name of the district.

(b) The official name by which the harbor will be known.

(c) The exterior boundaries of the district.

A certified copy of the resolution declaring the district formed shall be filed with the Secretary of State. The organization of the district shall then be complete.

(Added by Stats. 1959, Ch. 1598.)



7037

No informality in any proceeding, including informality in the conduct of the election not substantially affecting adversely the legal rights of any person, shall invalidate the formation of the district. Any proceedings wherein the validity of the formation of a district is denied shall be commenced within six months from the date of filing of the certified copy of the resolution declaring the district formed with the Secretary of State; otherwise the formation and legal existence of the district and all proceedings in respect thereto shall be incontestable.

(Added by Stats. 1959, Ch. 1598.)









CHAPTER 3 - Internal Organization

ARTICLE 1 - Directors

7040

Each district shall have a board of five directors all of whom shall be registered electors residing within the boundaries of the district and all of whom shall be elected at large. The directors first elected upon the formation of the district shall classify themselves by lot so that two of them shall hold office until the election and qualification of their successors at the first succeeding general district election, and three of them shall hold office until the election and qualification of their successors in the second general district election.

(Added by Stats. 1959, Ch. 1598.)



7041

The term of office of each director, other than directors first elected or directors appointed to fill an unexpired term, shall be four years.

(Added by Stats. 1959, Ch. 1598.)



7042

If a person elected fails to qualify, the office shall be filled as if there were a vacancy in the office.

(Added by Stats. 1959, Ch. 1598.)



7043

All vacancies occurring in the office of director shall be filled by appointment by the remaining directors.

(Added by Stats. 1959, Ch. 1598.)



7044

An appointment to fill a vacancy in the office of director shall be for the unexpired term of the office in which the vacancy exists.

(Added by Stats. 1959, Ch. 1598.)



7045

Each director elected or appointed shall hold office until his successor qualifies.

(Added by Stats. 1959, Ch. 1598.)



7046

If and when the territory included within the district lies entirely within a single city, the legislative body of such city shall be ex officio the board of directors of the district. In such a case, the presiding officer of such legislative body shall be ex officio the president of the district.

(Amended by Stats. 1974, Ch. 378.)



7047

Each director shall receive a sum as may be fixed by the board, not exceeding fifty dollars ($50) for each meeting of the board attended by him or her, for not exceeding four meetings in any calendar month. A director may also receive traveling and other expenses incurred by him or her when performing duties for the district other than attending board meetings. For purposes of this section, the determination of whether a director’s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 7. Effective January 1, 2006.)



7048

Before entering upon the duties of his office each director shall take and subscribe the official oath and file it with the secretary. The oath of office may be taken before the secretary, any member of the board of directors, or any officers authorized by law to administer oaths.

(Added by Stats. 1959, Ch. 1598.)






ARTICLE 2 - The Board

7050

The board is the governing body of the district.

(Added by Stats. 1959, Ch. 1598.)



7051

The powers of the district shall, except as otherwise provided in this part, be exercised by the board.

(Added by Stats. 1959, Ch. 1598.)



7052

Within 30 days after the formation of the district the directors shall meet and organize as a board. The board shall:

(a) Elect one of its members president except in a case where Section 7046 applies.

(b) Provide for the time and place of holding its regular meetings.

(Added by Stats. 1959, Ch. 1598.)



7053

At its organization meeting the board may transact any business of the district.

(Added by Stats. 1959, Ch. 1598.)



7053.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 17. Effective January 1, 2006.)



7054

A majority of the board shall constitute a quorum for the transaction of business.

(Added by Stats. 1959, Ch. 1598.)



7055

The board may act either by ordinance, resolution, order or motion. No ordinance or resolution shall be passed or become effective without at least the affirmative votes of a majority of the then members of the board.

(Added by Stats. 1959, Ch. 1598.)



7056

Separate books may be maintained for the filing of ordinances and resolutions but the ayes and noes shall be taken upon the passage of all ordinances and resolutions and entered upon the minutes of the board.

(Added by Stats. 1959, Ch. 1598.)



7057

The enacting clause of all ordinances passed by the board shall be in substantially the following form: “Be it Ordained by the Board of Directors of (____ naming the district) as follows:”.

(Added by Stats. 1959, Ch. 1598.)



7058

The board may pass all ordinances necessary for the regulation of the district. All ordinances shall be signed by the president and attested by the secretary.

(Added by Stats. 1959, Ch. 1598.)



7059

The board shall establish rules for its proceedings.

(Added by Stats. 1959, Ch. 1598.)



7060

The board may adopt a seal for the district and alter it at pleasure.

(Added by Stats. 1959, Ch. 1598.)



7061

By resolution the board may change the name of the district. A change of name shall be effective upon the filing of a certified copy of the resolution with the Secretary of State and recording a certified copy in the office of the county recorder of the county in which the district is situated.

(Amended by Stats. 1973, Ch. 665.)






ARTICLE 3 - Officers and Employees

7070

The board shall at its first meeting, or as soon thereafter as practical, appoint a secretary and treasurer. The board shall also appoint other officers that are necessary or convenient for the business of the district.

(Amended by Stats. 1974, Ch. 378.)



7071

A director shall not be treasurer. The secretary and treasurer shall receive the compensation determined by the board and shall serve at its pleasure.

(Added by Stats. 1959, Ch. 1598.)



7072

The board may, at any time, appoint or employ, fix the compensation of and prescribe the authority and duties of other officers, employees, attorneys, engineers and consultants necessary or convenient for the business of the district, each of whom shall serve at the pleasure of the board.

When, pursuant to Section 7046, the legislative body of a city is the board of directors of a district, and appoints the administrative officer of the district, he shall have the authority to appoint, employ, and to fix the compensation of and prescribe the authority and duties of, the employees of the district, excluding attorneys, auditors or consultants. The employees employed or appointed by the administrative officer shall serve at his pleasure.

(Amended by Stats. 1965, Ch. 651.)



7073

The board may require the secretary, treasurer or other officers, employees or assistants of the district to give a bond to the district conditioned upon the faithful performance of his duties in an amount as the board may provide.

(Added by Stats. 1959, Ch. 1598.)



7074

The treasurer shall receive and safely keep all moneys of the district. He shall comply with all provisions of law governing the deposit and securing of public funds.

(Added by Stats. 1959, Ch. 1598.)









CHAPTER 4 - Elections

ARTICLE 1 - Elections Generally

7080

(a) Except for the first election, directors shall be elected at general district elections. All other elections are special district elections. The first general district election shall be held on the same day as and shall be fully consolidated with the next statewide direct primary which is held more than six months subsequent to the formation of the district and succeeding general district elections shall be held on the same day and shall be fully consolidated with the succeeding statewide direct primaries.

(b) No notice of a general district election need be given. The precincts, polling places and election officers shall, within the district, be the same as those provided for the statewide direct primary and the elections shall be held in all respects as if there were only one election and only one form of ballot shall be used unless some precincts are not entirely the same for both elections, in which case separate ballots may be provided as necessary.

(c) The district shall pay to the county the actual cost of the services rendered in conducting the election upon presentation to the board of a properly approved bill from the county. The returns shall be canvassed by the county officer or officers required to canvass the returns of the statewide direct primary and a certificate stating the result of the canvass shall be filed with the board who shall declare the result and declare elected the persons having the highest number of votes given for each office.

(d) The certificate shall be retained in the district records and the results and declaration shall be entered on the minutes of the board. The secretary shall deliver to each person elected a certificate of election signed by the secretary and authenticated with the seal of the district.

(Added by Stats. 1959, Ch. 1598.)



7081

Nomination papers for the office of director shall be signed by 25 or more registered electors in the district and filed with the secretary not more than 65 nor less than 40 days before the day of election. Otherwise the directors shall be nominated in accordance with the provisions for independent nominations set forth in Part 2 (commencing at Section 8300) of Division 8 of the Elections Code so far as they may be applicable.

(Amended by Stats. 1994, Ch. 923, Sec. 115. Effective January 1, 1995.)



7082

The provisions of the Elections Code relating to the qualifications of electors, the manner of voting, the duties of election officers, the canvassing of returns, and all other particulars in respect to the management of general elections so far as they may be applicable shall govern all district elections, except:

(a) To the extent that the provisions of the Elections Code pertaining to the conduct of local elections are inconsistent with the provisions of that code pertaining to general elections the provisions of the Elections Code pertaining to local elections shall control.

(b) Inconsistent provisions of this part shall control over any provisions of the Elections Code.

(Added by Stats. 1959, Ch. 1598.)



7083

If there is but one person to be elected to an office, the candidate receiving the highest number of votes cast for the candidates for that office shall be declared elected.

(Added by Stats. 1959, Ch. 1598.)



7084

If there are two or more persons to be elected to an office, those candidates equal in number to the number to be elected who receive the highest number of votes for the office shall be declared elected.

(Added by Stats. 1959, Ch. 1598.)



7085

If a proposition has been submitted at the election it shall be declared carried if a majority of those voting thereon, or a higher number as may be required by law, vote in favor thereof. Otherwise it shall be declared defeated.

(Added by Stats. 1959, Ch. 1598.)



7086

Special district elections held under this part or under any other law shall be called, held and conducted as provided in this part or in said other law if it so provides, but if no provision is made therein the election shall be called by resolution which shall state:

(a) The date of the election.

(b) The hours during which the polls shall remain open.

(c) The election precinct or precincts, the polling place or places and the names of the officers selected to conduct the election, who shall consist of one inspector, one judge and two clerks in each precinct.

(d) The measure or measures to be submitted to the voters.

(Added by Stats. 1959, Ch. 1598.)



7087

Notice of the holding of the election shall be given by publishing the resolution calling the election pursuant to Section 6066 of the Government Code in at least one newspaper published in the district, the first publication to be at least two weeks prior to the date of the election. If there is no newspaper published in the district the resolution shall be posted in three public places in the district not less than two weeks prior to the date of the election. No other notice of the election need be given.

(Added by Stats. 1959, Ch. 1598.)



7088

The returns of the election shall be made, the votes canvassed at least seven days following the election, and the results thereof ascertained and declared in accordance with the provisions of the Elections Code, so far as they may be applicable, except as otherwise provided in this part. The secretary, as soon as the result is declared, shall enter in the district records a statement of the result.

(Added by Stats. 1959, Ch. 1598.)



7089

No irregularities or informalities in conducting any district election shall invalidate the same, if the election shall have been otherwise fairly conducted.

(Added by Stats. 1959, Ch. 1598.)



7090

All the expenses of district elections shall be borne by the district.

(Added by Stats. 1959, Ch. 1598.)






ARTICLE 2 - Appointments in Lieu of Election

7100

If, on the tenth day after the time for nominating directors has expired, only one person has been nominated for each of the positions of director to be filled at that election and a petition signed by 5 percent of the voters of the district requesting that the election be held has not been presented to the board of supervisors, an election shall not be held.

(Added by Stats. 1959, Ch. 1598.)



7101

In such case the board of supervisors of the county in which the district is situated shall, at its next regular meeting, appoint to the positions of directors those persons nominated, and the person shall qualify, take office, and serve exactly as if elected at the general district election.

(Added by Stats. 1959, Ch. 1598.)






ARTICLE 3 - Initiative; Referendum; Recall

7120

Ordinances may be enacted by and for any district by initiative in the same manner and with the same effect as ordinances of counties under Article 1 (commencing at Section 9100) of Chapter 2 of Division 9 of the Elections Code and the terms used therein shall have the following meanings:

(a) “County” shall mean district.

(b) “Board of supervisors” shall mean board.

(c) “Elections official” shall mean secretary.

(Amended by Stats. 1994, Ch. 923, Sec. 116. Effective January 1, 1995.)



7121

(a) No ordinance shall become effective until 30 days from and after the date of its passage, except the following:

(1) An ordinance calling or otherwise relating to an election.

(2) An ordinance for the immediate preservation of the public peace, health, or safety, that contains a declaration of, and the facts constituting, its urgency, and is passed by a four-fifths vote of the board.

(b) Prior to the effective date thereof ordinances shall be subject to referendum in the same manner and with the same effect as ordinances of counties under Article 2 (commencing with Section 9140) of Chapter 2 of Division 9 of the Elections Code and terms used therein shall have the meanings set forth in Section 7120.

(Amended by Stats. 1994, Ch. 923, Sec. 117. Effective January 1, 1995.)









CHAPTER 5 - Powers

7140

The district may exercise the powers expressly granted in this part or in any other law or necessarily implied therefrom. The district has the power generally to perform all acts necessary to carry out fully the provisions, powers and purposes of this part.

(Added by Stats. 1959, Ch. 1598.)



7141

The district has perpetual succession.

(Added by Stats. 1959, Ch. 1598.)



7142

The district may sue and be sued in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1959, Ch. 1598.)



7143

The district may levy and cause to be collected taxes for the purpose of paying the principal of and interest on any indebtedness, whether evidenced by bonds, notes, or other similar evidences of indebtedness, or to pay amounts required by contracts or leases, or to pay any other expenses or claims incurred in carrying out fully the provisions, powers and purposes of this part.

(Added by Stats. 1959, Ch. 1598.)



7144

The district may make contracts for any and all purposes necessary or convenient for the full exercise of its powers.

(Added by Stats. 1959, Ch. 1598.)



7145

The district may employ labor, professional services, agents, servants and employees necessary to manage, maintain, and control the harbor and to enable the district to exercise its powers.

(Added by Stats. 1959, Ch. 1598.)



7146

The district may take by grant, purchase, gift, devise or lease or other acquisition, hold, use, enjoy, lease or dispose of real and personal property of every kind, within or without the district necessary to the full or convenient exercise of its powers.

(Added by Stats. 1959, Ch. 1598.)



7147

The district may acquire by eminent domain any property necessary, convenient or useful to the exercise of its powers, but may exercise the power to acquire property outside the district by eminent domain only with the consent of the governing body of the county, or city if any, in which the property is located.

(Amended by Stats. 1975, Ch. 582.)



7148

Any county, city and county, city, or other political subdivision or agency of the State, in this section referred to as “public agency,” which has been invested by grant from the State with the ownership, possession, control or management of tide and submerged lands or any other lands lying under, washed by or abutting the Pacific Ocean, or inland waters of the State, including the beds of navigable rivers, streams, lakes, bays, estuaries, inlets and straits, may, with the prior written consent of the State Lands Commission, agree in writing that any district formed pursuant to this part shall for the term stated in the writing have all or any right, title and interests of any such public agency and exercise all or any jurisdiction of any such public agency in the lands over the lands or any portion thereof.

(Added by Stats. 1959, Ch. 1598.)



7149

The district may acquire, construct, reconstruct, improve, repair, develop, maintain, and operate a harbor and all facilities appurtenant thereto, connected therewith, or incidental thereto, including, but not limited to, all of the following:

(a) The dredging of channels, shipways, berths, anchorage places, and turning basins.

(b) The acquisition, reconstruction, repair, and maintenance of jetties, breakwaters, bulkheads, seawalls, wharves, docks, ways, ferry slips, warehouses, streets, roads, drives, parkways, avenues, approaches, marinas, aquatic playgrounds, beach parks, bathing beaches, and other recreation facilities, together with structures and facilities incidental thereto.

(c) The acquisition, construction, reconstruction, repair, maintenance, operation, development, and regulation of fueling, loading and unloading, towing, repair, warehousing, shipping and reshipping, and other facilities, aids, equipment, or property necessary for, or incidental to, the development and operation of the harbor.

(d) The acquisition, construction, reconstruction, repair, maintenance, and operation of fireboats, sanitary, and other facilities necessary for the proper protection of the harbor.

(Added by Stats. 1986, Ch. 195, Sec. 29.)



7150

The district may lease any property, whether real or personal, and any interest therein to, of and from any person, firm or public or private corporation, or public agency with the privilege of purchasing or otherwise.

(Added by Stats. 1959, Ch. 1598.)



7151

The district may join with the United States or any department or agency thereof, the State or any department or agency thereof, any county, city and county, city, district or other public or private corporation, or one or more or any other combination of the foregoing, for the purpose of carrying out any of the powers of the district, including, without limitation, provisions for the financing of acquisitions, constructions, developments and operations.

(Added by Stats. 1959, Ch. 1598.)



7152

The board may, by ordinance, establish general rules for the government of the harbor, including, without limiting the generality of the foregoing:

(a) The regulation of anchoring, mooring, towing, wharfage and dockage of vessels and the establishment and collection of rates, fees and charges therefor.

(b) The establishment and collection of rates, fees and charges for service from or use of any of the facilities owned, controlled, furnished or operated by the district.

(c) The supervision of pilots and the pilotage of all vessels within the harbor and the establishment and collection of fees and charges therefor.

(d) The regulation of the construction of wharves, docks, buildings and improvements of all types on property owned or controlled by the district.

(e) The issuance of licenses and permits for privileges to be exercised in and about the harbor upon equal terms and the establishment and collection of rates, fees and charges therefor.

(Added by Stats. 1959, Ch. 1598.)



7153

The district may construct any works along, under, or across any street, road, or watercourse upon payment of compensation therefor, if required, in a manner that will afford security for life and property.

(Added by Stats. 1986, Ch. 195, Sec. 30.)



7154

The district may use any lands acquired or owned by the district for street or highway purposes. If it is necessary or expedient to convey any of the lands owned by the district for street or highway purposes, the board, by resolution, may authorize the president and secretary to execute the deed to the public entity entitled thereto and deliver it to the proper authority representing the grantee.

(Added by Stats. 1986, Ch. 195, Sec. 31.)



7155

The district may sell and issue franchises relating to the harbor and its works, appurtenances, properties, and rights in accordance with procedure as may be prescribed by ordinance.

(Added by Stats. 1986, Ch. 195, Sec. 32.)



7156

The district may advertise its advantages and solicit business within or without the district, within other states or any foreign countries through such employees or agents as are expedient.

(Added by Stats. 1986, Ch. 195, Sec. 33.)



7158

The district may accept aid from the United States or any department or agency thereof or from the State or any department or agency thereof and from any county, city and county, city, district or other public or private corporation or person. Any county, or city and county, or city, any portion of which is within the district may provide such money as in the opinion of its legislative body may be required, necessary or expedient to be provided in aid of any of the uses or purposes set forth in Section 7149.

(Added by Stats. 1959, Ch. 1598.)






CHAPTER 6 - Financial Provisions

ARTICLE 1 - General

7170

A district may borrow money, incur indebtedness, and issue bonds or other evidences of indebtedness as provided in this part.

(Added by Stats. 1959, Ch. 1598.)



7171

A district may issue warrants payable in not to exceed two years from their date, to pay the formation expenses of the district, which warrants may bear interest at a rate of not exceeding 6 percent per annum from date of issue until paid, which formation expenses may include fees of attorneys and others employed to conduct formation proceedings.

(Added by Stats. 1959, Ch. 1598.)



7172

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto. Except for bonds and interest coupons which shall be paid when due, all claims shall be approved in writing by the president or a member of the board designated for such purpose, or approved by the board in open meeting.

(Amended by Stats. 1963, Ch. 1715.)



7173

Warrants shall be drawn by the treasurer and signed by the president, or a member of the board designated for the purpose and by the secretary.

(Added by Stats. 1959, Ch. 1598.)



7174

The treasurer shall install and maintain a system of auditing and accounting that shall completely and at all times show the financial condition of the district.

(Added by Stats. 1959, Ch. 1598.)



7175

The treasurer shall make annual, or oftener if the board so orders, written reports to the board as to the receipts and disbursements and balances in the several accounts under his control. The report shall be signed by him and filed with the secretary. At least yearly the books and accounts of the district shall be audited by an independent certified public accountant or public accountant or firm of certified public accountants or public accountants employed by the district.

(Added by Stats. 1959, Ch. 1598.)



7176

A bank may act as depositary, paying agent or fiscal agent for the holding or handling of district funds, notwithstanding the fact that a member of the board is an officer, employee or stockholder of the bank, or of a holding company that owns any of the stock of the bank.

(Added by Stats. 1959, Ch. 1598.)






ARTICLE 2 - Alternative—County Treasurer as Depositary

7190

As an alternative to the procedures of Article 1 (commencing at Section 7170) the board may by resolution designate the county treasurer of the county in which the district is situated to be the depositary and have the custody of all the district’s money. The resolution shall be filed with the county treasurer.

(Added by Stats. 1959, Ch. 1598.)



7191

The county treasurer shall:

(a) Receive and receipt for all the district’s money and place it in the county treasury to the credit of the district.

(b) Be responsible upon his official bond for the safekeeping and disbursing of all district money so held by him.

(Added by Stats. 1959, Ch. 1598.)



7192

The county treasurer shall pay, when due, out of district money, all sums payable on outstanding bonds and coupons of the district; and the county treasurer shall pay any other sums out of district money, or any portion thereof, only upon warrants of the county auditor.

(Added by Stats. 1959, Ch. 1598.)



7193

The county auditor shall draw warrants to pay claims made against the district when the claims have been approved in writing by the president or a member of the board designated for the purpose or approved by the board in open meeting.

(Amended by Stats. 1961, Ch. 2012.)



7194

The county treasurer shall report in writing on the first day of July, October, January and March of each year to the board with respect to each of the following:

(a) The amount of money he then holds for the district.

(b) The amount of receipts since his last report.

(c) The amount paid out since his last report. The report shall be verified and filed with the secretary.

(Added by Stats. 1959, Ch. 1598.)



7195

The board of supervisors of the county shall determine the charge to be made against the district for any services of either or both of:

(a) The county treasurer as custodian of the district’s money.

(b) The county auditor in drawing warrants to pay demands, made and approved, against the district.

(Added by Stats. 1959, Ch. 1598.)






ARTICLE 3 - Short Term Borrowing

7200

A district may incur indebtedness for any purpose for which the district is authorized to expend funds by the issuance of negotiable promissory notes pursuant to this article without an election.

(Added by Stats. 1959, Ch. 1598.)



7201

Said notes shall be payable in not to exceed five years from their date and shall bear interest at not exceeding 6 percent per annum, payable as provided therein.

(Added by Stats. 1959, Ch. 1598.)



7202

The total aggregate amount of said notes outstanding at any one time shall not exceed a limit of 2 percent of the assessed valuation of the taxable property in the district or, if the assessed valution is not obtainable, 2 percent of the county auditor’s estimate of the taxable property in the district evidenced by his certificate, provided:

(a) A district which has been formed for less than 18 months may exceed said limit and in the event may borrow an aggregate amount of not to exceed thirty-five thousand dollars ($35,000).

(b) No district shall borrow more than an aggregate amount of one hundred fifty thousand dollars ($150,000).

(Added by Stats. 1959, Ch. 1598.)






ARTICLE 4 - General Obligation Bonds

7210

Whenever the board deems if necessary for the district to incur a general obligation bonded indebtedness for (a) the acquisition, construction, completion or repair of any or all improvements, works or property mentioned in this part, or (b) the funding or refunding of any outstanding indebtedness of the district, including premiums, if any be payable, the board shall, by resolution, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters the proposition of incurring indebtedness by the issuance of bonds of the district.

(Added by Stats. 1959, Ch. 1598.)



7211

The resolution shall state:

(a) The purpose for which the proposed debt is to be incurred, which may include expenses of all proceedings for the authorization, issuance and sale of the bonds.

(b) The amount of debt to be incurred.

(c) The maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 40 years.

(d) The maximum rate of interest to be paid, which shall not exceed 6 percent per annum, payable semiannualy, except that interest for the first year may be payable at the end of the year.

(e) The measure to be submitted to the voters.

(f) The date upon which an election shall be held for the purpose of authorizing the bonded indebtedness to be incurred; and

(g) The designation of the precincts, the location of the polling places and the names of the officers selected to conduct the election, who shall consist of one inspector, one judge, and two clerks in each precinct.

(Added by Stats. 1959, Ch. 1598.)



7212

Notice of the holding of the election shall be given by publishing the resolution calling the election pursuant to Section 6066 of the Government Code in at least one newspaper published in the district. The first publication to be at least two weeks prior to the date of the election. If there is no newspaper published in the district the resolutions shall be posted in three public places in the district for not less than two weeks prior to the date of the election. No other notice of the election need be given.

(Added by Stats. 1959, Ch. 1598.)



7213

The returns of the election shall be made, the votes canvassed at least seven days following the election, and the results thereof ascertained and declared in accordance with the provisions of the Elections Code, so far as they may be applicable, except as otherwise provided in this part. The secretary, as soon as the result is declared, shall enter in the district records a statement of the result of the election.

(Added by Stats. 1959, Ch. 1598.)



7214

No irregularities or informalities in conducting the election shall invalidate the same, if the election shall have been otherwise fairly conducted.

(Added by Stats. 1959, Ch. 1598.)



7215

Any action or proceeding wherein the validity of the election or of the proceedings in relation thereto is contested, questioned or denied, shall be commenced within three months from the date of the election; otherwise the election and all proceedings in relation thereto shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1959, Ch. 1598.)



7216

If from the election returns it appears that more than two-thirds of the votes cast upon the measure were in favor of and assented to the incurring of the general obligation bonded indebtedness, then the board may, by resolution, at the time or times it deems proper, issue bonds of the district for the whole or any part of the amount of the indebtedness so authorized, and may from time to time provide for the issuance of such amounts as the necessity thereof may appear, until the full amount of the bonds authorized shall have been issued.

(Added by Stats. 1959, Ch. 1598.)



7217

The full amount of bonds may be divided into two or more series and different dates fixed for the bonds of each series. The maximum term which the bonds of any series shall run before maturity shall not exceed 40 years from the date of each series respectively.

(Added by Stats. 1959, Ch. 1598.)



7218

The board shall, by resolution, prescribe the form of the bonds and the form of the coupons attached thereto and fix the time when the whole or any part of the principal shall become due and payable. The payment of the first installment of principal may be deferred for a period of not more than five years from the date of the bonds or the date of the bonds of each series respectively.

(Added by Stats. 1959, Ch. 1598.)



7219

The bonds shall bear interest at a rate or rates not to exceed 6 percent per annum payable semiannually, except that interest for the first year shall be payable at the end of the year.

(Added by Stats. 1959, Ch. 1598.)



7220

The board may also provide for the call and redemption of bonds prior to maturity at the time and prices and upon such other terms as it may specify. A bond shall not be subject to call or redemption prior to maturity unless it contains a recital to that effect, or unless a statement to that effect is printed thereon.

(Added by Stats. 1959, Ch. 1598.)



7221

The denomination of the bonds shall be stated in the resolution providing for their issuance, but shall not be less than one hundred dollars ($100).

(Added by Stats. 1959, Ch. 1598.)



7222

The principal and interest shall be payable in lawful money of the United States at the office of the treasurer of the district or at any other place or places as may be designated, or at either place or places at the option of the holder of the bond.

(Added by Stats. 1959, Ch. 1598.)



7223

The bonds shall be dated, numbered consecutively, and be signed by the president of the board and the treasurer of the district and countersigned by the secretary of the district and the official seal of the district affixed. The interest coupons of the bonds shall be signed by the treasurer of the district. All the signatures and countersignatures may be printed, lithographed or mechanically reproduced, except that one of said signatures or countersignatures to said bonds shall be manually affixed.

If any officer whose signature or countersignature appears on any bonds or coupons ceases to be an officer before the delivery of the bonds to the purchaser, the signature or countersignature either on the bonds or the coupons, or on both, is nevertheless valid and sufficient for all purposes the same as if the officer had remained in office until the delivery of the bonds, and the signature upon the coupons of the person who is treasurer at the date of the bonds, is valid although the bonds themselves may be attested by a different person who is treasurer at the time of delivery of the bonds.

(Added by Stats. 1959, Ch. 1598.)



7224

Before selling the bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as it may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, it may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1959, Ch. 1598.)



7225

The proceeds from the sale of the bonds shall be paid into the treasury of the district and placed to the credit of a special improvement fund and expended only for the purpose for which the indebtedness was created; however, when the purpose has been accomplished, any moneys remaining in the special improvement fund may be transferred to the fund to be used for the payment of the principal of and interest on the bonds.

(Added by Stats. 1959, Ch. 1598.)



7226

Any action or proceeding, wherein the validity of any such bonds or of proceedings in relation thereto is contested, questioned or denied, shall be commenced within three months from the date of the issuance thereof; otherwise said bonds and all proceedings in relation thereto shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1959, Ch. 1598.)



7227

Any general obligation bonds issued by a district shall have the same force, value and use as bonds issued by any city and shall be exempt from all taxation within the State of California.

(Added by Stats. 1959, Ch. 1598.)






ARTICLE 5 - Revenue Bonds

7240

The district may issue revenue bonds for any purpose mentioned in this part under the provisions of the Revenue Bond Law of 1941 (Chapter 6 (commencing at Section 54300) of Division 2 of Title 5 of the Government Code).

(Added by Stats. 1959, Ch. 1598.)



7241

If revenue bonds are issued, the bonds shall be authorized by a majority of the qualified electors as provided in the Revenue Bond Law of 1941 (Chapter 6 (commencing at Section 54300) of Division 2 of Title 5 of the Government Code).

(Added by Stats. 1959, Ch. 1598.)



7243

In any ordinance or resolution calling an election to authorize the issuance of revenue bonds of the district, the board may insert a provision that it intends to provide, as further security for the bonds, for a limited tax levy (stating the limit as to rate) which shall be levied from time to time to the extent to which revenues pledged to the payment of the principal of and interest on the bonds have been or are expected to be insufficient in any year to pay said principal and interest or to the extent to which any reserve fund established for said bonds has been or will be used to pay, or to provide for the payment of, such principal or interest. If such provision is so inserted and if the bonds are authorized by a fifty-one percent (51%) favorable vote, the board may insert in the ordinance or resolution providing for the issuance of such bonds a provision for such limited tax levy and such terms, conditions and covenants as may be necessary or convenient for the carrying out of such provision. The limited tax levies authorized by this section shall not in the aggregate exceed in any one year seventy-five cents ($0.75) on each one hundred dollars ($100) of assessed valuation.

(Added by Stats. 1959, Ch. 1598.)









CHAPTER 7 - Taxation

7260

After the incurring of any general obligation indebtedness, evidenced by general obligation bonds, and annually thereafter until the indebtedness is paid or until there is a sum in the treasury of the district set apart for that purpose sufficient to meet all payments of principal of and interest on the indebtedness as it becomes due, the board shall cause a tax to be levied, as herein provided sufficient to pay the interest and principal as will become due before the proceeds of a tax levied at the next general tax levy will be available.

(Added by Stats. 1959, Ch. 1598.)



7261

To the extent to which moneys are in the treasury from a source other than the annual tax levy required by Section 7260 and are set apart for the payment of principal of and interest on indebtedness as provided in Section 7260, the tax therein required may be reduced.

(Added by Stats. 1959, Ch. 1598.)



7262

On or before the first day of August the board of directors of the district shall furnish to the board of supervisors and to the auditor, respectively, in writing:

(a) An estimate of the minimum amount of money required by Section 7243 to be raised by taxation during the fiscal year.

(b) An estimate of the minimum amount of money required to be raised by taxation to comply with, but subject to the limitations of, any provision inserted pursuant to Section 7243 in any ordinance or resolution providing for the issuance of revenue bonds.

(c) An estimate of the minimum amount of money required to be raised by taxation during the fiscal year for all other purposes of the district. Taxes levied for purposes of the district other than pursuant to Section 7243 or Section 7260 shall not in the aggregate exceed in any one year seventy-five cents ($0.75) on each one hundred dollars ($100) of assessed valuation.

(Amended by Stats. 1974, Ch. 208.)



7263

After the board has furnished the estimate, the board of supervisors, annually, at the time and in the manner of levying other county taxes, shall levy upon the property within the district and cause to be collected a tax sufficient to pay the amounts set forth in Section 7262.

(Added by Stats. 1959, Ch. 1598.)



7264

All district taxes shall be collected at the same time and in the same manner and form as county taxes and shall be paid to the district for which they were levied and collected.

(Added by Stats. 1959, Ch. 1598.)



7265

All district taxes whether for the payment of indebtedness and the interest thereon or for other purposes are of the same force and effect as other liens for taxes, and their collection shall be enforced by the same means as provided for the enforcement of liens for state and county taxes.

(Added by Stats. 1959, Ch. 1598.)



7266

(a) The district may, in any year, levy assessments, reassessments, or special taxes and issue bonds to finance waterway construction projects and related operations and maintenance, or operations and maintenance projects independent of construction projects in accordance with, and pursuant to, the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), the Benefit Assessment Act of 1982 (Chapter 6.4 (commencing with Section 54703) of the Government Code), the Integrated Financing District Act (Chapter 1.5 (commencing with Section 53175) of Division 2 of Title 5 of the Government Code), the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code), and the Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code).

(b) Sections 5116, 5117, 5118, 5119, 5190, 5191, 5192, 5193, 10104, and 10302 of the Streets and Highways Code shall not apply to assessment proceedings undertaken pursuant to this section.

(c) Notwithstanding the related provisions of any assessment act which the district is authorized to use, any assessment diagram which any of those acts requires to be prepared prior to final approval of the assessment district may show only the exterior boundaries of the assessment district and the boundaries of any assessment zones or improvement areas within the district. The diagram may refer to the county assessor’s maps and records for a detailed description of each lot or parcel.

(d) Notwithstanding any other provision of law, the district may levy and collect assessments and reassessments in the same manner as provided in Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code, to pay any or all of the following:

(1) For the operation and maintenance of projects, including maintenance of lands, easements, rights-of-way, dredge material disposal areas, and remediation.

(2) For the satisfaction of liabilities arising from projects.

(3) To accumulate a fund which may be used to advance the cost of district projects, provided that the advances be repaid, with interest as determined by the commissioners, from assessments, reassessments, special taxes, or fees charged by the district pursuant to this section.

(4) To acquire real property, easements, or rights-of-way for a navigation project or the maintenance of a navigation project.

(5) To acquire real property within the district for disposal of dredged material.

(e) For purposes of this section, functions designated by Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of Division 15 of the Water Code to be performed by the board of supervisors, the board of trustees, or valuation commissioners shall be performed by the district’s board.

(f) For purposes of this section, the board may order the creation of a separate assessment roll to pay the allowable expenses of any single project or any group or system of projects.

(g) Notwithstanding any other provision of law, all assessments, reassessments, and taxes levied by the district may be collected together with, and not separately from, taxes for county purposes. Any county in which the district is located may collect, at the request of the district, all assessments, reassessments, and special taxes levied by the district and shall cause those revenues to be deposited into the county treasury to the credit of the district. Each county may deduct its reasonable collection and administrative costs.

(h) Notwithstanding any other provision of law, any assessment or reassessment levied pursuant to this section may be apportioned on the basis of land use category, tonnage shipped on the waterway, size and type of vessel using the waterway, front footage, acreage, capital improvements, or other reasonable basis, separately or in combination, as determined by the district commissioners.

(i) Notwithstanding any other provision of law, Division 4 (commencing with Section 2800) of the Streets and Highways Code shall not apply to any assessment levied by the district.

(j) Notwithstanding any other provision of law, no bond issued pursuant to this section shall be used to fund the routine maintenance dredging of channels.

(Added by Stats. 1991, Ch. 978, Sec. 8.)






CHAPTER 8 - Changes in Organization

ARTICLE 1 - Annexation

7280

Land in the same county in which the district is located, whether contiguous or not or incorporated or not, which is not a part of the district may be annexed thereto.

(Added by Stats. 1959, Ch. 1598.)









CHAPTER 9 - Construction

7340

If any section, subsection, sentence, clause, or phrase of this part, or the application thereof to any person or circumstance, is for any reason held invalid, the validity of the remainder of this part, or the application of the provision to other persons or circumstances, shall not be affected thereby. The Legislature hereby declares that it would have passed this part, and each section, subsection, sentence, clause, and phrase thereof, irrespective of the fact that one or more sections, subsections, sentences, clauses or phrases, or the application thereof to any person or circumstance, be held invalid.

(Added by Stats. 1959, Ch. 1598.)















Health and Safety Code - HSC

GENERAL PROVISIONS

This act shall be known as the Health and Safety Code.

(Enacted by Stats. 1939, Ch. 60.)

2.

The provisions of this code in so far as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations, and not as new enactments.

(Enacted by Stats. 1939, Ch. 60.)

3.

All persons who, at the time this code takes effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold them according to their former tenure.

(Enacted by Stats. 1939, Ch. 60.)

4.

Any action or proceeding commenced before this code takes effect, and any right accrued, is not affected by this code, but all procedure thereafter taken therein shall conform to the provisions of this code as far as possible.

(Enacted by Stats. 1939, Ch. 60.)

5.

Unless the provision or the context otherwise requires, these definitions, rules of construction, and general provisions shall govern the construction of this code.

(Enacted by Stats. 1939, Ch. 60.)

6.

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1939, Ch. 60.)

7.

Whenever a power is granted to, or a duty is imposed upon, a public officer, the power may be exercised or the duty may be performed by a deputy of the officer or by a person authorized, pursuant to law, by the officer, unless this code expressly provides otherwise.

(Enacted by Stats. 1939, Ch. 60.)

8.

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement, or record is required or authorized by this code, it shall be made in writing in the English language unless it is expressly provided otherwise.

(Enacted by Stats. 1939, Ch. 60.)

9.

Whenever reference is made to any portion of this code or of any other law of this State, the reference applies to all amendments and additions now or hereafter made.

(Enacted by Stats. 1939, Ch. 60.)

10.

“Section” means a section of this code unless some other statute is specifically mentioned. Subdivision means a subdivision of the section in which that term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1939, Ch. 60.)

11.

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1939, Ch. 60.)

12.

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1939, Ch. 60.)

13.

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1939, Ch. 60.)

14.

“County” includes city and county.

(Enacted by Stats. 1939, Ch. 60.)

15.

Unless expressly otherwise provided, any notice required to be given to any person by any provision of this code may be given by mailing notice, postage prepaid, addressed to the person to be notified, at his residence or principal place of business in this State. The affidavit of the person who mails the notice, stating the facts of such mailing, is prima facie evidence that the notice was thus mailed.

(Enacted by Stats. 1939, Ch. 60.)

16.

“Shall” is mandatory and “may” is permissive.

(Enacted by Stats. 1939, Ch. 60.)

17.

“Oath” includes affirmation.

(Enacted by Stats. 1939, Ch. 60.)

18.

“Signature” or “subscription” includes mark when the signer or subscriber can not write, such signer’s or subscriber’s name being written near the mark by a witness who writes his own name near the signer’s or subscriber’s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1939, Ch. 60.)

19.

“Person” means any person, firm, association, organization, partnership, business trust, corporation, limited liability company, or company.

(Amended by Stats. 1994, Ch. 1010, Sec. 151. Effective January 1, 1995.)

20.

“State department” or “department” means State Department of Health Services. Commencing July 1, 2007, any reference to the former State Department of Health Services regarding a function vested by Chapter 2 (commencing with Section 131050) of Part 1 of Division 112, in the State Department of Public Health is deemed to, instead, refer to the State Department of Public Health, and any reference to the former State Department of Health Services regarding a function not vested by Chapter 2 (commencing with Section 131050) of Part 1 of Division 112, in the State Department of Public Health, is deemed to, instead, refer to the State Department of Health Care Services.

(Amended by Stats. 2006, Ch. 241, Sec. 8. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)

21.

“Director” means “State Director of Health Services.” Commencing July 1, 2007, any reference to the former State Director of Health Services regarding a function vested by Chapter 2 (commencing with Section 131050) of Part 1 of Division 112, in the State Department of Public Health is deemed to, instead, refer to the State Public Health Officer.

(Amended by Stats. 2006, Ch. 241, Sec. 9. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)

22.

“Board” or “State Board of Public Health” means “State Department of Health Services,” with respect to regulatory functions heretofore performed by the State Board of Public Health or the “Advisory Health Council” with respect to all other functions heretofore performed by the board.

(Amended by Stats. 1977, Ch. 1252.)

23.

“State” means the State of California, unless applied to the different parts of the United States. In the latter case, it includes the District of Columbia and the territories.

(Enacted by Stats. 1939, Ch. 60.)

24.

If any provision of this code, or the application thereof to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1939, Ch. 60.)

25.

Wherever, pursuant to this code, any state department, officer, board, agency, committee, or commission is authorized to adopt rules and regulations, such rules and regulations which are building standards, as defined in Section 18909 of the Health and Safety Code, shall be adopted pursuant to the provisions of Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the provision of this code under which the authority to adopt the specific building standard is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted prior to January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Added by Stats. 1979, Ch. 1152.)

27.

For purposes of this code:

(a)  “Communicable Disease Prevention and Control Act” means Sections 104730, 104830 to 104860, inclusive, 113150, 113155, Part 1 (commencing with Section 120100) of, Chapter 1 (commencing with Section 120325, but excluding Section 120380) of Part 2 of, Part 3 (commencing with Section 120500) of, and Part 5 (commencing with Section 121350) of, Division 105.

(b)  “Hereditary Disorders Act” means Article 1 (commencing with Section 124975) of Chapter 1 of Part 5 of Division 106, and Sections 125050, 125055, 125060, and 125065.

(c)  “Maternal and Child Health Program Act” means Section 120380, Chapter 4 (commencing with Section 103925) of Part 2 of Division 102, Article 4 (commencing with Section 116875) of Chapter 5 of Part 12 of Division 104, Article 1 (commencing with Section 123225) of Chapter 1 of Part 2 of Division 106, Article 2 (commencing with Section 125000) of Chapter 1 of Part 5 of Division 106, and Sections 125075 to 125110, inclusive.

(d)  “Miscellaneous Food, Food Facility, and Hazardous Substances Act” means Chapter 4 (commencing with Section 108100), Chapter 6 (commencing with Section 108675), and Chapter 7 (commencing with Section 108750) of Part 3 of, Chapter 3 (commencing with Section 111940), Chapter 4 (commencing with Section 111950), Chapter 5 (commencing with Section 112150), Chapter 6 (commencing with Section 112350), Chapter 7 (commencing with Section 112500), Chapter 8 (commencing with Section 112650), Chapter 9 (commencing with Section 112875), Chapter 10 (commencing with Section 113025), and Article 3 (commencing with Section 113250) of Chapter 11, of Part 6 of, and Chapter 4 (commencing with Section 113700) of Part 7 of, Division 104.

(e)  “Primary Care Services Act” means Chapter 1 (commencing with Section 124400), Chapter 2 (commencing with Section 124475), Chapter 3 (commencing with Section 124550), Chapter 4 (commencing with Section 124575), Chapter 5 (commencing with Section 124600), Chapter 6 (commencing with Section 124800), and Article 1 (commencing with Section 124875) of Chapter 7 of, Part 4 of Division 106.

(f)  “Radiologic Technology Act” means Sections 106965 to 107120, inclusive, and Chapter 6 (commencing with Section 114840) of Part 9 of Division 104.

(Added by Stats. 1995, Ch. 415, Sec. 1. Effective January 1, 1996.)

28.

For the purposes of this code, “recycled water” or “reclaimed water” has the same meaning as recycled water as defined in subdivision (n) of Section 13050 of the Water Code.

(Added by renumbering Section 27 (as added by Stats. 1995, Ch. 28) by Stats. 1996, Ch. 1023, Sec. 105. Effective September 29, 1996.)



DIVISION 1 - ADMINISTRATION OF PUBLIC HEALTH

PART 1 - STATE DEPARTMENT OF HEALTH SERVICES

CHAPTER 1.3 - Women’s Health

137

(a) The State Department of Public Health shall develop a coordinated state strategy for addressing the health-related needs of women, including implementation of goals and objectives for women’s health.

(b) The approved programmatic costs associated with this strategy shall be the responsibility of the State Department of Public Health unless otherwise provided by law.

(Amended by Stats. 2012, Ch. 23, Sec. 8. Effective June 27, 2012.)



138.4

(a) The State Department of Public Health shall place priority on providing information to consumers, patients, and health care providers regarding women’s gynecological cancers, including signs and symptoms, risk factors, the benefits of early detection through appropriate diagnostic testing, and treatment options.

(b) In exercising the powers under this section, the State Department of Public Health shall consult with appropriate health care professionals and providers, consumers, and patients, or organizations representing them.

(c) The duties of the State Department of Public Health pursuant to this section are contingent upon the receipt of funds appropriated for this purpose.

(d) The State Department of Public Health may adopt any regulations necessary and appropriate for the implementation of this section.

(Amended by Stats. 2012, Ch. 23, Sec. 10. Effective June 27, 2012.)



138.6

(a) The State Department of Public Health shall include in any literature that it produces regarding breast cancer information that shall include, but not be limited to, all of the following:

(1) Summarized information on risk factors for breast cancer in younger women, including, but not limited to, information on the increased risk associated with a family history of the disease.

(2) Summarized information regarding detection alternatives to mammography that may be available and more effective for at-risk women between the ages of 25 and 40 years.

(3) Information on Internet Web sites of relevant organizations, government agencies, and research institutions where information on mammography alternatives may be obtained.

(b) The information required by subdivision (a) shall be produced consistent with the department’s protocols and procedures regarding the production and dissemination of information on breast cancer, including, but not limited to, the following factors:

(1) Restrictions imposed by space limitation on materials currently produced and distributed by the department.

(2) Future regular production and replacement schedules.

(3) Translation standards governing the number of languages and literacy levels.

(4) The nature, content, and purpose of the material into which this new information will be incorporated.

(c) It is the intent of the Legislature that subdivisions (a) and (b) apply to information that is distributed by any branch of the department, including, but not limited to, the Cancer Detection Section and the Office of Health Equity.

(Amended by Stats. 2012, Ch. 23, Sec. 11. Effective June 27, 2012.)






CHAPTER 1.5 - Multicultural Health

152

(a) The State Department of Public Health Office of Health Equity shall do all of the following:

(1) Perform strategic planning to develop departmentwide plans for implementation of goals and objectives to close the gaps in health status and access to care among the state’s diverse racial and ethnic communities, women, persons with disabilities, and the lesbian, gay, bisexual, transgender, queer, and questioning (LGBTQQ) communities.

(2) Conduct departmental policy analysis on specific issues related to multicultural health.

(3) Coordinate projects funded by the state that are related to improving the effectiveness of services to ethnic and racial communities, women, and the LGBTQQ communities.

(4) Identify the unnecessary duplication of services and future service needs.

(5) Communicate and disseminate information and perform a liaison function within the department and to providers of health, social, educational, and support services to racial and ethnic communities, women, persons with disabilities, and the LGBTQQ communities. The department shall consult regularly with representatives from diverse racial and ethnic communities, women, persons with disabilities, and the LGBTQQ communities, including health providers, advocates, and consumers.

(6) Perform internal staff training, an internal assessment of cultural competency, and training of health care professionals to ensure more linguistically and culturally competent care.

(7) Serve as a resource for ensuring that programs collect and keep data and information regarding ethnic and racial health statistics, including those statistics described in reports released by Healthy People 2020, and information based on sexual orientation, gender identity, and gender expression, strategies and programs that address multicultural health issues, including, but not limited to, infant and maternal mortality, cancer, cardiovascular disease, diabetes, human immunodeficiency virus (HIV), acquired immunodeficiency syndrome (AIDS), child and adult immunization, osteoporosis, menopause, and full reproductive health, asthma, unintentional and intentional injury, and obesity, as well as issues that impact the health of racial and ethnic communities, women, and the LGBTQQ communities, including substance abuse, mental health, housing, teenage pregnancy, environmental disparities, immigrant and migrant health, and health insurance and delivery systems.

(8) Encourage innovative responses by public and private entities that are attempting to address multicultural health issues.

(9) Provide technical assistance to counties, other public entities, and private entities seeking to obtain funds for initiatives in multicultural health, including identification of funding sources and assistance with writing grants.

(b) Notwithstanding Section 10231.5 of the Government Code, the State Department of Public Health shall biennially prepare and submit a report to the Legislature on the status of the activities required by this chapter. This report shall be included in the report required under paragraph (1) of subdivision (d) of Section 131019.5.

(Amended by Stats. 2012, Ch. 23, Sec. 14. Effective June 27, 2012.)






CHAPTER 2 - Powers and Duties

ARTICLE 7.5 - Conservatorship and Guardianship for Developmentally Disabled Persons

416

The Director of Developmental Services may be appointed as either guardian or conservator of the person and estate, or person or estate, of any developmentally disabled person, who is either of the following:

(1)  Eligible for the services of a regional center.

(2)  A patient in any state hospital, and who was admitted or committed to such hospital from a county served by a regional center.

Any reference in this article to the Director of Health shall be deemed a reference to the Director of Developmental Services.

(Amended by Stats. 1977, Ch. 1252.)



416.1

Unless exceptions are expressly made in this article, the provisions of Division 4 (commencing with Section 1400) of the Probate Code shall apply to guardianship and conservatorship appointments made under this article.

(Amended by Stats. 1979, Ch. 730.)



416.5

The director may be nominated by any one of the following to act as guardian or conservator for any developmentally disabled person; (1) who is or may become eligible for the services of a regional center, or (2) who is a patient in any state hospital, and who was admitted or committed to such hospital from a county served by a regional center:

(a)  A parent, relative or friend.

(b)  The guardian or conservator of the person or estate, or person and estate, of the developmentally disabled person to act as his successor.

(c)  The developmentally disabled person.

Such nomination shall be in writing and may provide that the authority of the director is to take effect at some date or occurrence in the future that may be fixed in the nomination.

The director shall promptly accept or reject such nomination in writing. His acceptance shall be binding upon him and his successors. Any nomination to take effect in the future may be withdrawn by the nominator before its effective date.

(Amended by Stats. 1973, Ch. 546.)



416.6

In every case in which he has agreed to do so, the director may petition for his appointment to act as conservator or guardian of the alleged developmentally disabled person and his estate or his person or estate in the superior court of the county where the main administrative office of the regional center serving such developmentally disabled person is located.

(Amended by Stats. 1973, Ch. 546.)



416.7

If the alleged developmentally disabled person is within the state and is able to attend, he shall be present at the hearing. If he is unable to attend by reason of physical or other inability, such inability shall be evidenced by the affidavit or certificate of a duly licensed medical practitioner as provided in Section 1825 of the Probate Code. Such affidavit or certificate shall be filed no later than 10 days prior to the time of the hearing.

(Amended by Stats. 1979, Ch. 730.)



416.8

In addition to the requirements of Division 4 (commencing with Section 1400) of the Probate Code, the court shall be provided by the regional center with a complete evaluation of the developmentally disabled person for whose protection the appointment is sought. The report shall include a current diagnosis of his physical condition prepared under the direction of a licensed medical practitioner and a report of his current mental condition and social adjustment prepared by a licensed and qualified social worker or psychologist. The evaluation report required by this section shall not be made part of the public record of the guardianship or conservatorship proceedings and shall be open to inspection only by court personnel, the person who is the subject of the proceeding, his parents, guardian or conservator, the attorneys for such parties, and such other persons as may be designated by the court. If an affidavit or certificate has been filed as provided in Section 416.7 evidencing the inability of the alleged developmentally disabled person to be present at the hearing, the psychologist or social worker who assists in preparing the report shall visit the alleged developmentally disabled person and be prepared to testify as to his present condition.

(Amended by Stats. 1979, Ch. 730.)



416.9

The court may appoint the Director of Developmental Services as guardian or conservator of the person and estate or person or estate of a minor or adult developmentally disabled person. The preferences established in Section 1812 of the Probate Code for appointment of a conservator shall not apply. An appointment of the Director of Developmental Services as conservator shall not of itself constitute a judicial finding that the developmentally disabled person is legally incompetent. The petition for the appointment of the Director of Developmental Services as conservator of an adult developmentally disabled person may include a request that the court adjudge the developmentally disabled person to be legally incompetent or such an adjudication may be made subsequently upon a petition made, noticed, and heard by the court in the same manner as a petition for the appointment of the director as conservator. If the Director of Developmental Services is serving as the guardian of an adult developmentally disabled person on December 31, 1980, after that date such appointment shall be deemed to be the appointment of a conservator and the conservatee shall be deemed to have been adjudged to be legally incompetent.

(Amended by Stats. 1979, Ch. 730.)



416.95

Prior to the appointment of the Director of Developmental Services as guardian or conservator of the person or estate of a minor or adult developmentally disabled person, the court shall inform the person of the nature and purpose of the guardianship or conservatorship proceedings and the effect of the proceedings on the basic rights of the person. After communicating the information to the alleged developmentally disabled person and prior to the appointment of the Director of Developmental Services as guardian or conservator, the court shall consult with the person to determine the person’s opinion concerning the appointment.

Any adult developmentally disabled person for whom guardianship or conservatorship is sought pursuant to this article shall be informed by a member or designee of the regional center and by the court of the person’s right to counsel; and if the person does not have an attorney for the proceedings the court shall immediately appoint the public defender or other attorney to represent the person. The person shall pay the cost for such legal service if able.

If an affidavit or certificate has been filed, as provided in Section 416.7, evidencing the inability of the alleged developmentally disabled person to be present at the hearing, the psychologist or social worker assisting in preparing the report and who is required to visit each person as provided in Section 416.8 shall communicate such information to the person during the visit, consult the person to determine the person’s opinion concerning the appointment, and be prepared to testify as to the person’s opinion, if any.

(Amended by Stats. 1979, Ch. 730.)



416.10

No appointment of both the Director of Developmental Services and a private guardian or conservator shall be made for the same person and estate, or person or estate. The Director of Developmental Services may be appointed as provided in this article to succeed an existing guardian or conservator upon the death, resignation or removal of such guardian or conservator.

(Amended by Stats. 1977, Ch. 1252.)



416.11

No costs or fees shall be charged or received by the county clerk for the filing of any conservatorship or guardianship petition as provided in this article, or for any official services performed by him in the course of the proceeding under this article.

(Added by Stats. 1968, Ch. 1099.)



416.12

The Director of Developmental Services shall file an official bond in no event less than twenty-five thousand dollars ($25,000), which bond shall inure to the joint benefit of the several guardianship or conservatorship estates and the State of California, and the Director of Developmental Services shall not be required to file bonds in individual cases.

(Amended by Stats. 1978, Ch. 429.)



416.13

The appointment by the court of the Director of Developmental Services as conservator or guardian shall be by the title of his office. The authority of the Director of Developmental Services as conservator or guardian shall cease upon the termination of his term of office as such Director of Developmental Services and his authority shall vest in his successor or successors in office without further court proceedings. The Director of Developmental Services shall not resign as conservator or guardian unless his resignation is approved by the court.

(Amended by Stats. 1977, Ch. 1252.)



416.14

The Director of Developmental Services shall:

(a)  Consult with developmentally disabled persons and their families with respect to the services the director offers.

(b)  Act as adviser for those developmentally disabled persons who request the director’s advice and guidance or for whose benefit it is requested.

(c)  Accept appointment as guardian or conservator of the person and estate, or person or estate, of those developmentally disabled persons who need the director’s assistance and protection.

(Amended by Stats. 1979, Ch. 730.)



416.15

The Director of Developmental Services, when acting as adviser, may provide advice and guidance to the developmentally disabled person without prior appointment by a court. The provision for such services shall not be dependent upon a finding of incompetency, nor shall it abrogate any civil right otherwise possessed by the developmentally disabled person.

(Amended by Stats. 1977, Ch. 1252.)



416.16

The Director of Developmental Services shall have the same powers and duties as those established for guardians and conservators in Division 4 (commencing with Section 1400) of the Probate Code and shall succeed the State Director of Health as guardian or conservator of developmentally disabled individuals for whom the State Director of Health was appointed guardian or conservator.

(Amended by Stats. 1979, Ch. 730.)



416.17

It is the intent of this article that the director when acting as guardian or conservator of the person of a developmentally disabled person through the regional center as provided in Section 416.19 of this article, shall maintain close contact with the developmentally disabled person no matter where such person is living in this state; shall act as a wise parent would act in caring for his developmentally disabled child; and shall permit and encourage maximum self-reliance on the part of the developmentally disabled person under his protection.

(Amended by Stats. 1973, Ch. 546.)



416.18

The director shall provide for at least an annual review in writing of the physical, mental, and social condition of each developmentally disabled person for whom he has been appointed conservator or guardian, or for whom he is otherwise acting in his official capacity under this article. These records shall be confidential but may be made available to persons approved by the director or the court.

(Amended by Stats. 1973, Ch. 546.)



416.19

The services to be rendered by the director as adviser or as guardian or conservator of the person shall be performed through the regional centers or by other agencies or individuals designated by the regional centers.

(Amended by Stats. 1975, Ch. 694.)



416.20

The director shall receive such reasonable fees for his services as guardian or conservator of the estate as the court allows and such fees shall be paid into the General Fund of the State Treasury.

(Added by Stats. 1968, Ch. 1099.)



416.23

This article does not authorize the care, treatment, or supervision or any control over any developmentally disabled person without the written consent of his parent or guardian or conservator.

(Amended by Stats. 1979, Ch. 730.)






ARTICLE 9 - Air Sanitation

425

The State Department of Health Services shall submit to the State Air Resources Board recommendations for ambient air quality standards reflecting the relationship between the intensity and composition of air pollution and the health, illness, irritation to the senses, and the death of human beings.

(Amended by Stats. 1977, Ch. 1252.)






ARTICLE 21 - Mandated County Advisory Boards

429.997

Notwithstanding any provision of state law, and unless prohibited by federal law, a county may eliminate or consolidate any health advisory boards that are required by state law or regulation, or in any existing contract with the department. Where advisory boards are required only by contract between the department and a county, that contract shall be amended by the department, upon written request of the county, to remove a requirement for an advisory board from the contract.

(Added by Stats. 1993, Ch. 64, Sec. 2. Effective June 30, 1993.)












PART 1.6 - HEALTH RESEARCH FAIRNESS

439.900

This act shall be known and may be cited as the Health Research Fairness Act.

(Added by Stats. 1991, Ch. 792, Sec. 1.)



439.901

The Legislature finds and declares all of the following:

(a)  The National Institutes of Health (NIH), the nation’s major source of funding for medical research conducted in the United States, spends approximately 13 percent of its budget for research on conditions and diseases that are primarily women’s health issues. Although it is true that the great majority of the NIH research funds are expended for studies of diseases that affect both men and women, or for fundamental research that has significance for diseases affecting all segments of our population, women have not been adequately represented in research populations in major NIH-funded studies of diseases which affect both men and women.

(b)  Today many medical treatments currently used on women are based on studies conducted entirely on men. For example, although cardiovascular illness is the number one cause of death and disability in American women, women have consistently been excluded from major research studies in this area.

(c)  It is estimated that 175,000 American women will develop breast cancer, and 44,000 women will die from the disease this year. Currently, one in nine women born in the United States will develop breast cancer in her lifetime.

(d)  Women constitute 11 percent of all reported AIDS cases. Eighty percent of all HIV-infected women are women of color.

(e)  Osteoporosis, a condition characterized by excessive loss of bone tissue, affects an estimated 24 million Americans and results annually in an estimated $10 billion in direct medical costs. The cost of this disease will continue to escalate as the population ages and the incidence of osteoporosis increases. If current trends continue, the cost of osteoporosis treatment could be as much as $62 billion by the year 2020.

(f)  Eighty percent of individuals affected by osteoporosis are women. One-half of all women over age 45 years, and 90 percent of all women over age 75 years, suffer from osteoporosis.

(g)  Nearly one million couples seek medical advice or treatment for infertility. In the last 20 years, the number of infertility-related visits to doctors has nearly quadrupled. The risk of infertility is one and one-half times greater for blacks than for whites.

(h)  Despite these facts, women’s health issues—which are defined as diseases or conditions that are unique to women, are more prevalent or more serious in women, or for which specific risk factors or interventions differ for women—have received insufficient attention both in terms of funding and research.

(i)  The best way to treat women’s health problems is to prevent them from occurring, or to catch them in their earliest stages when they are most treatable. Without research into the causes and cures of diseases affecting women, these diseases cannot be effectively treated.

(j)  On August 24, 1990, the NIH published a revised, strengthened “NIH/ADHMA Policy Concerning Inclusion of Women in Study Populations.” That policy clearly stated that adequate numbers of women must be included in NIH-funded clinical studies, in proportion to the prevalence of the condition under study, unless an appropriate justification is provided. The revised policy also states that NIH will not fund grants that do not comply with its provisions.

(k)  The majority of biomedical research funded by, or based at, the University of California is fundamental research that investigates basic life processes and disease mechanisms, often at the cellular or molecular level, and that yields benefits for all segments of our population.

(Added by Stats. 1991, Ch. 792, Sec. 1.)



439.902

(a)  On or before June 30, 1992, state agencies shall adopt, and it is the intent of the Legislature that the Regents of the University of California adopt, policies based on the publication “NIH/ADHMA Policy Concerning Inclusion of Women in Study Populations,” so that women and members of minority groups are appropriately included as subjects of health research projects carried out by state agencies or University of California researchers. The review of research proposals funded by state agencies or the University of California should include consideration of the appropriateness of the composition of research populations.

(b)  On or before September 30, 1992, state agencies and the University of California shall transmit to the Legislature copies of the policies adopted pursuant to this section, along with copies of the specific procedures put in place to carry out those policies.

(Added by Stats. 1991, Ch. 792, Sec. 1.)



439.903

State agencies shall, and it is the intent of the Legislature that the University of California:

(a)  Provide special opportunities for funding research projects devoted to diseases, disorders, or other health conditions of particular concern to women and minorities, or in health research areas in which women and minorities have been traditionally underrepresented.

(b)  At the same time, ensure that funding will enable researchers to adapt to changing population distribution of diseases.

(Added by Stats. 1991, Ch. 792, Sec. 1.)



439.904

(a)  State agencies and the University of California shall report, consistent with available data, on the extent to which state funds administered by those agencies and the University of California are used to support research on diseases, disorders, or other health conditions that meet one or more of the following criteria, as determined by the state agency or the University of California:

(1)  Are unique to women or minorities, more prevalent in women or minorities, or more serious for women or minorities.

(2)  For which the risk factors or interventions are different for women or minorities.

(b)  On or before June 30, 1992, state agencies and the University of California shall adopt procedures for collecting and classifying data on the extent to which state-funded research projects address medical issues of particular concern to women and minorities. On and after June 30, 1993, information concerning the extent to which research supported by particular programs of state agencies and the University of California addresses medical issues of particular concern to women and minorities shall be incorporated into the appropriate periodic program reports required under existing law.

(Added by Stats. 1991, Ch. 792, Sec. 1.)



439.905

It is the intent of the Legislature to encourage research on the effectiveness of RU-486 (mifepristone) in treating breast and ovarian cancer, meningioma, endometriosis, Cushing’s syndrome, osteoporosis, diabetes, and AIDS.

(Added by Stats. 1991, Ch. 792, Sec. 1.)



439.906

For purposes of this part, “state agency” has the same meaning as defined in Section 11000 of the Government Code.

(Added by Stats. 1991, Ch. 792, Sec. 1.)






PART 1.7 - HEALTH FACILITIES DISCLOSURE ACT

440.10

“Health facility,” as used in this chapter, means any general acute care hospital required to be licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2.

(Added by Stats. 1993, Ch. 1049, Sec. 1. Effective January 1, 1994.)



440.20

Within seven days after completion of the patient’s itemized bill, every health facility shall provide to the primary attending health care practitioner a copy, upon written request specifying the individual patient, of the complete itemized charges for services rendered by the health facility to the health care practitioner’s patient when the primary attending health care practitioner is not employed by the health facility nor is a member of an integrated group practice that provided the health facility services.

(Added by Stats. 1993, Ch. 1049, Sec. 2. Effective January 1, 1994.)



440.30

The primary attending health care practitioner’s written request to the health facility shall specify the records to be copied pursuant to Section 440.20 and shall include a fee to defray the cost of copying, not to exceed twenty-five cents ($0.25) per page, plus any reasonable costs of clerical services incurred in locating and making the records available.

(Added by Stats. 1993, Ch. 1049, Sec. 3. Effective January 1, 1994.)



440.40

The primary attending health care practitioner shall obtain prior written consent from each patient for whom a billing is requested, authorizing the release of the patient’s billing. A copy of this signed patient consent form shall be forwarded to the health care facility as part of the written request for itemized billings.

(Added by Stats. 1993, Ch. 1049, Sec. 4. Effective January 1, 1994.)



440.50

No information, other than the itemized billing set forth in Section 440.20, that is prohibited from being released by any other provision of law shall be made available pursuant to Section 440.20.

(Added by Stats. 1993, Ch. 1049, Sec. 5. Effective January 1, 1994.)






PART 1.8 - END-OF-LIFE CARE

442

For the purposes of this part, the following definitions shall apply:

(a) “Actively dying” means the phase of terminal illness when death is imminent.

(b) “Disease-targeted treatment” means treatment directed at the underlying disease or condition that is intended to alter its natural history or progression, irrespective of whether or not a cure is a possibility.

(c) “Health care provider” means an attending physician and surgeon. It also means a nurse practitioner or physician assistant practicing in accordance with standardized procedures or protocols developed and approved by the supervising physician and surgeon and the nurse practitioner or physician assistant.

(d) “Hospice” means a specialized form of interdisciplinary health care that is designed to provide palliative care, alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phases of life due to the existence of a terminal disease, and provide supportive care to the primary caregiver and the family of the hospice patient, and that meets all of the criteria specified in subdivision (b) of Section 1746.

(e) “Palliative care” means medical treatment, interdisciplinary care, or consultation provided to a patient or family members, or both, that has as its primary purpose the prevention of, or relief from, suffering and the enhancement of the quality of life, rather than treatment aimed at investigation and intervention for the purpose of cure or prolongation of life as described in subdivision (b) of Section 1339.31. In some cases, disease-targeted treatment may be used in palliative care.

(f) “Refusal or withdrawal of life-sustaining treatment” means forgoing treatment or medical procedures that replace or support an essential bodily function, including, but not limited to, cardiopulmonary resuscitation, mechanical ventilation, artificial nutrition and hydration, dialysis, and any other treatment or discontinuing any or all of those treatments after they have been used for a reasonable time.

(Added by Stats. 2008, Ch. 683, Sec. 2. Effective January 1, 2009.)



442.5

(a) When a health care provider makes a diagnosis that a patient has a terminal illness, the health care provider shall do both of the following:

(1) Notify the patient of his or her right, or when applicable, the right of another person authorized to make health care decisions for the patient, to comprehensive information and counseling regarding legal end-of-life options. This notification may be provided at the time of diagnosis or at a subsequent visit in which the provider discusses treatment options with the patient or the other authorized person.

(2) Upon the request of the patient or another person authorized to make health care decisions for the patient, provide the patient or other authorized person with comprehensive information and counseling regarding legal end-of-life care options pursuant to this section. When a terminally ill patient is in a health facility, as defined in Section 1250, the health care provider, or medical director of the health facility if the patient’s health care provider is not available, may refer the patient or other authorized person to a hospice provider or private or public agencies and community-based organizations that specialize in end-of-life care case management and consultation to receive comprehensive information and counseling regarding legal end-of-life care options.

(b) If a patient or another person authorized to make health care decisions for the patient, requests information and counseling pursuant to paragraph (2) of subdivision (a), the comprehensive information shall include, but not be limited to, the following:

(1) Hospice care at home or in a health care setting.

(2) A prognosis with and without the continuation of disease-targeted treatment.

(3) The patient’s right to refusal of or withdrawal from life-sustaining treatment.

(4) The patient’s right to continue to pursue disease-targeted treatment, with or without concurrent palliative care.

(5) The patient’s right to comprehensive pain and symptom management at the end of life, including, but not limited to, adequate pain medication, treatment of nausea, palliative chemotherapy, relief of shortness of breath and fatigue, and other clinical treatments useful when a patient is actively dying.

(6) The patient’s right to give individual health care instruction pursuant to Section 4670 of the Probate Code, which provides the means by which a patient may provide written health care instruction, such as an advance health care directive, and the patient’s right to appoint a legally recognized health care decisionmaker.

(c) The information described in subdivision (b) may, but is not required to, be in writing. Health care providers may utilize information from organizations specializing in end-of-life care that provide information on factsheets and Internet Web sites to convey the information described in subdivision (b).

(d) Counseling may include, but is not limited to, discussions about the outcomes for the patient and his or her family, based on the interest of the patient. Information and counseling, as described in subdivision (b), may occur over a series of meetings with the health care provider or others who may be providing the information and counseling based on the patient’s needs.

(e) The information and counseling sessions may include a discussion of treatment options in a culturally sensitive manner that the patient and his or her family, or, when applicable, another person authorized to make health care decisions for the patient, can easily understand. If the patient or other authorized person requests information on the costs of treatment options, including the availability of insurance and eligibility of the patient for coverage, the patient or other authorized person shall be referred to the appropriate entity for that information.

(f) The notification made pursuant to paragraph (1) of subdivision (a) shall not be required if the patient or other person authorized to make health care decisions, as defined in Section 4617 of the Probate Code, for the patient has already received the notification.

(g) For purposes of this section, “health care decisions” has the meaning set fourth in Section 4617 of the Probate Code.

(h) This section shall not be construed to interfere with the clinical judgment of a health care provider in recommending the course of treatment.

(Amended by Stats. 2014, Ch. 568, Sec. 1. Effective January 1, 2015.)



442.7

If a health care provider does not wish to comply with his or her patient’s request or, when applicable, the request of another person authorized to make health care decisions, as defined in Section 4617 of the Probate Code, for the patient for information on end-of-life options, the health care provider shall do both of the following:

(a) Refer or transfer a patient to another health care provider that shall provide the requested information.

(b) Provide the patient or other person authorized to make health care decisions for the patient with information on procedures to transfer to another health care provider that shall provide the requested information.

(Amended by Stats. 2014, Ch. 568, Sec. 2. Effective January 1, 2015.)






PART 1.9 - MEDICAL REFERRAL SERVICES

445

No person, firm, partnership, association or corporation, or agent or employee thereof, shall for profit refer or recommend a person to a physician, hospital, health-related facility, or dispensary for any form of medical care or treatment of any ailment or physical condition. The imposition of a fee or charge for any such referral or recommendation creates a presumption that the referral or recommendation is for profit.

The provisions of this section shall not apply to referrals or recommendations which are made under the crippled children services program or prepaid health plans.

A physician, hospital, health-related facility or dispensary shall not enter into a contract or other form of agreement to accept for medical care or treatment any person referred or recommended for such care or treatment by a medical referral service business located in or doing business in another state if the medical referral service business would be prohibited under this part if the business were located in or doing business in this state.

A violation of the provisions of this section shall constitute a misdemeanor and upon conviction thereof may be punished by imprisonment in the county jail for not longer than one year, or a fine of not more than five thousand dollars ($5,000), or by both such fine and imprisonment.

Any violation of this section may be enjoined in a civil action brought in the name of the people of the State of California by the Attorney General, except that the plaintiff shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Amended by Stats. 1974, Ch. 1333.)






PART 2 - LOCAL ADMINISTRATION

CHAPTER 5 - Local Health and Safety Regulations

851

Any board of supervisors may adopt such rules and regulations with regard to keeping and storing of every description of gunpowder, hercules powder, giant powder, or other explosives or combustible material, as the safety and protection of the lives and property of individuals may require.

(Enacted by Stats. 1939, Ch. 60.)









PART 3 - OFFICE OF BINATIONAL BORDER HEALTH

900

There is hereby created the Children’s Environmental Health Center within the Environmental Protection Agency. The primary purposes of the center shall include all of the following:

(a)  To serve as the chief advisor to the Secretary for Environmental Protection and to the Governor on matters within the jurisdiction of the Environmental Protection Agency relating to environmental health and environmental protection as each of those matters relates to children.

(b)  To assist the boards, departments, and offices within the Environmental Protection Agency to assess the effectiveness of statutes, regulations, and programs designed to protect children from environmental hazards.

(c)  To coordinate within the Environmental Protection Agency and with other state agencies, regulatory efforts, research and data collection, and other programs and services that impact the environmental health of children, and coordinate with appropriate federal agencies conducting related regulatory efforts and research and data collection.

(d)  In consultation with the State Air Resources Board and the Office of Environmental Health Hazard Assessment, and notwithstanding Section 7550.5 of the Government Code, to report to the Legislature and the Governor no later than December 31, 2001, on the progress of the state board and the office toward implementing the act that added this part during the 1999–2000 Regular Session and to make recommendations for any statutory or regulatory changes that may be necessary to carry out the intent of that act to protect the public health, including infants and children, from air pollutants and toxic air contaminants.

(Added by Stats. 1999, Ch. 731, Sec. 2. Effective January 1, 2000.)



901

(a) As used in this section:

(1) “Center” means the Children’s Environmental Health Center established pursuant to Section 900.

(2) “Office” means the Office of Environmental Health Hazard Assessment.

(b) On or before June 30, 2001, the office shall review cancer risk assessment guidelines for use by the office and the other entities within the California Environmental Protection Agency to establish cancer potency values or numerical health guidance values that adequately address carcinogenic exposures to the fetus, infants, and children.

(c) The review required by subdivision (b) shall include a review of existing state and federal cancer risk guidelines, as well as new information on carcinogenesis, and shall consider the extent to which those guidelines address risks from exposures occurring early in life.

(d) The review required by subdivision (b) shall also include, but not be limited to, all of the following:

(1) The development of criteria for identifying carcinogens likely to have a greater impact if exposures occur early in life.

(2) The assessment of methodologies used in existing guidelines to address early-in-life exposures.

(3) The construction of a database of animal studies to evaluate increases in risks from short-term early-in-life exposures.

(e) On or before June 30, 2004, the office shall finalize and publish children’s cancer guidelines that shall be protective of children’s health. These guidelines shall be revised and updated as needed by the office.

(f) (1) On or before December 31, 2002, the office shall publish a guidance document, for use by the Department of Toxic Substances Control and other state and local environmental and public health agencies, to assess exposures and health risks at existing and proposed schoolsites. The guidance document shall include, but not be limited to, all of the following:

(A) Appropriate child-specific routes of exposure unique to the school environment, in addition to those in existing exposure assessment models.

(B) Appropriate available child-specific numerical health effects guidance values, and plans for the development of additional child-specific numerical health effects guidance values.

(C) The identification of uncertainties in the risk assessment guidance, and those actions that should be taken to address those uncertainties.

(2) The office shall consult with the Department of Toxic Substances Control and the State Department of Education in the preparation of the guidance document required by paragraph (1) to ensure that it provides the information necessary for these two agencies to meet the requirements of Sections 17210.1 and 17213.1 of the Education Code.

(g) On or before January 1, 2002, the office, in consultation with the appropriate entities within the California Environmental Protection Agency, shall identify those chemical contaminants commonly found at schoolsites and determined by the office to be of greatest concern based on criteria that identify child-specific exposures and child-specific physiological sensitivities. On or before December 31, 2002, and annually thereafter, the office shall publish and make available to the public and to other state and local environmental and public health agencies and school districts, numerical health guidance values for five of those chemical contaminants identified pursuant to this subdivision until the contaminants identified have been exhausted.

(h) On and after January 1, 2002, and biennially thereafter, the center shall report to the Legislature and the Governor on the implementation of this section as part of the report required by subdivision (d) of Section 900. The report shall include, but not be limited to, information on revisions or modifications made by the office and other entities within the California Environmental Protection Agency to cancer potency values and other numerical health guidance values in order to be protective of children’s health. The report shall also describe the use of the revised health guidance values in the programs and activities of the office and the other boards and departments within the California Environmental Protection Agency.

(i) Nothing in this section relieves any entity within the California Environmental Protection Agency of complying with Chapter 3.5 (commencing with Section 11340) of Part 2 of Division 3 of Title 2 of the Government Code, to the extent that chapter is applicable to the entity on or before July 19, 2000, or January 1, 1998.

(Amended by Stats. 2004, Ch. 644, Sec. 7. Effective January 1, 2005.)






PART 3a - CHILDREN'S ENVIRONMENTAL HEALTH CENTER

900

There is hereby created the Children’s Environmental Health Center within the Environmental Protection Agency. The primary purposes of the center shall include all of the following:

(a)  To serve as the chief advisor to the Secretary for Environmental Protection and to the Governor on matters within the jurisdiction of the Environmental Protection Agency relating to environmental health and environmental protection as each of those matters relates to children.

(b)  To assist the boards, departments, and offices within the Environmental Protection Agency to assess the effectiveness of statutes, regulations, and programs designed to protect children from environmental hazards.

(c)  To coordinate within the Environmental Protection Agency and with other state agencies, regulatory efforts, research and data collection, and other programs and services that impact the environmental health of children, and coordinate with appropriate federal agencies conducting related regulatory efforts and research and data collection.

(d)  In consultation with the State Air Resources Board and the Office of Environmental Health Hazard Assessment, and notwithstanding Section 7550.5 of the Government Code, to report to the Legislature and the Governor no later than December 31, 2001, on the progress of the state board and the office toward implementing the act that added this part during the 1999–2000 Regular Session and to make recommendations for any statutory or regulatory changes that may be necessary to carry out the intent of that act to protect the public health, including infants and children, from air pollutants and toxic air contaminants.

(Added by Stats. 1999, Ch. 731, Sec. 2. Effective January 1, 2000.)



901

(a) As used in this section:

(1) “Center” means the Children’s Environmental Health Center established pursuant to Section 900.

(2) “Office” means the Office of Environmental Health Hazard Assessment.

(b) On or before June 30, 2001, the office shall review cancer risk assessment guidelines for use by the office and the other entities within the California Environmental Protection Agency to establish cancer potency values or numerical health guidance values that adequately address carcinogenic exposures to the fetus, infants, and children.

(c) The review required by subdivision (b) shall include a review of existing state and federal cancer risk guidelines, as well as new information on carcinogenesis, and shall consider the extent to which those guidelines address risks from exposures occurring early in life.

(d) The review required by subdivision (b) shall also include, but not be limited to, all of the following:

(1) The development of criteria for identifying carcinogens likely to have a greater impact if exposures occur early in life.

(2) The assessment of methodologies used in existing guidelines to address early-in-life exposures.

(3) The construction of a database of animal studies to evaluate increases in risks from short-term early-in-life exposures.

(e) On or before June 30, 2004, the office shall finalize and publish children’s cancer guidelines that shall be protective of children’s health. These guidelines shall be revised and updated as needed by the office.

(f) (1) On or before December 31, 2002, the office shall publish a guidance document, for use by the Department of Toxic Substances Control and other state and local environmental and public health agencies, to assess exposures and health risks at existing and proposed schoolsites. The guidance document shall include, but not be limited to, all of the following:

(A) Appropriate child-specific routes of exposure unique to the school environment, in addition to those in existing exposure assessment models.

(B) Appropriate available child-specific numerical health effects guidance values, and plans for the development of additional child-specific numerical health effects guidance values.

(C) The identification of uncertainties in the risk assessment guidance, and those actions that should be taken to address those uncertainties.

(2) The office shall consult with the Department of Toxic Substances Control and the State Department of Education in the preparation of the guidance document required by paragraph (1) to ensure that it provides the information necessary for these two agencies to meet the requirements of Sections 17210.1 and 17213.1 of the Education Code.

(g) On or before January 1, 2002, the office, in consultation with the appropriate entities within the California Environmental Protection Agency, shall identify those chemical contaminants commonly found at schoolsites and determined by the office to be of greatest concern based on criteria that identify child-specific exposures and child-specific physiological sensitivities. On or before December 31, 2002, and annually thereafter, the office shall publish and make available to the public and to other state and local environmental and public health agencies and school districts, numerical health guidance values for five of those chemical contaminants identified pursuant to this subdivision until the contaminants identified have been exhausted.

(h) On and after January 1, 2002, and biennially thereafter, the center shall report to the Legislature and the Governor on the implementation of this section as part of the report required by subdivision (d) of Section 900. The report shall include, but not be limited to, information on revisions or modifications made by the office and other entities within the California Environmental Protection Agency to cancer potency values and other numerical health guidance values in order to be protective of children’s health. The report shall also describe the use of the revised health guidance values in the programs and activities of the office and the other boards and departments within the California Environmental Protection Agency.

(i) Nothing in this section relieves any entity within the California Environmental Protection Agency of complying with Chapter 3.5 (commencing with Section 11340) of Part 2 of Division 3 of Title 2 of the Government Code, to the extent that chapter is applicable to the entity on or before July 19, 2000, or January 1, 1998.

(Amended by Stats. 2004, Ch. 644, Sec. 7. Effective January 1, 2005.)






PART 5 - OFFICE OF RURAL HEALTH

1179

The Legislature finds and declares all of the following:

(a)  Outside of California’s four major metropolitan areas, the majority of the state is rural. In general, the rural population is older, sicker, poorer, and more likely to be unemployed, uninsured, or underinsured. The lack of primary care, specialty providers and transportation continue to be significant barriers to access to health services in rural areas.

(b)  There is no coordinated or comprehensive plan of action for rural health care in California to ensure the health of California’s rural residents. Most of the interventions that have taken place on behalf of rural communities have been limited in scope and purpose and were not conceived or implemented with any comprehensive or systematic approach in mind. Because health planning tends to focus on approaches for population centers, the unique needs of rural communities may not be addressed. A comprehensive plan and approach is necessary to obtain federal support and relief, as well as to realistically institute state and industry interventions.

(c)  Rural communities lack the resources to make the transition from present practices to managed care, and to make other changes that may be necessary as the result of health care reform efforts. With numerous health care reform proposals being debated and with the extensive changes in the current health care delivery system, a comprehensive and coordinated analysis must take place regarding the impact of these proposals on rural areas.

(d)  Rural areas lack the technical expertise and resources to improve and coordinate their local data collection activities, which are necessary for well-targeted health planning, program development, and resource development. Data must be available to local communities to enable them to plan effectively.

(e)  The Legislature recognizes the need to take a comprehensive approach to strengthen and coordinate rural health programs and health care delivery systems in order to:

(1)  Facilitate access to high quality health care for California’s rural communities.

(2)  Promote coordinated planning and policy development among state departments and between the State and local public and private providers.

(Added by Stats. 1995, Ch. 305, Sec. 1. Effective August 3, 1995.)



1179.1

(a)  The Secretary of the Health and Welfare Agency shall establish an Office of Rural Health, or an alternative organizational structure, in one of the departments of the Health and Welfare Agency to promote a strong working relationship between state government and local and federal agencies, universities, private and public interest groups, rural consumers, health care providers, foundations, and other offices of rural health, as well as to develop health initiatives and maximize the use of existing resources without duplicating existing effort. The office or alternative organizational structure shall serve as a key information and referral source to promote coordinated planning for the delivery of health services in rural California.

(b)  To the extent funds are appropriated by the Legislature, these efforts may include:

(1)  Educating the public and recommending appropriate public policies regarding the viability of rural health care in California.

(2)  Monitoring and working with state and federal agencies to assess the impact of proposed rules and regulations on rural areas.

(3)  Promoting community involvement and community support in maintaining, rebuilding, and diversifying local health services in rural areas.

(4)  Encouraging and evaluating the use of advanced communications technology to provide access to health promotion and disease prevention information, specialty expertise, clinical consultation, and continuing education for health professionals.

(5)  Encouraging the development of regional health care and public health networks and collaborative efforts, including, but not limited to, emergency transportation networks.

(6)  Working with state and local agencies, universities, and private and public interest groups to promote research on rural health issues.

(7)  Soliciting the assistance of other offices or programs of rural health in California to carry out the duties of this part.

(8)  Disseminating information and providing technical assistance to communities, health care providers, and consumers of health care services.

(9)  Promoting strategies to improve health care professional recruitment and retention in rural areas.

(10)  Encouraging innovative responses by public and private entities to address rural health issues.

(Added by Stats. 1995, Ch. 305, Sec. 1. Effective August 3, 1995.)



1179.3

(a) (1) The Office of Statewide Health Planning and Development shall develop and administer a competitive grants program for projects located in rural areas of California.

(2) The office shall define “rural area” for the purposes of this section after receiving public input and upon recommendation of the Interdepartmental Rural Health Coordinating Committee and the Rural Health Programs Liaison.

(3) The purpose of the grants program shall be to fund innovative, collaborative, cost-effective, and efficient projects that pertain to the delivery of health and medical services in rural areas of the state.

(4) The office shall develop and establish uses for the funds to fund special projects that alleviate problems of access to quality health care in rural areas and to compensate public and private health care providers associated with direct delivery of patient care. The funds shall be used for medical and hospital care and treatment of patients who cannot afford to pay for services and for whom payment will not be made through private or public programs.

(5) The office shall administer the funds appropriated by the Legislature for purposes of this section. Entities eligible for these funds shall include rural health providers served by the programs operated by the office, the Emergency Medical Services Authority, the State Department of Health Care Services, the State Department of Public Health, and the Managed Risk Medical Insurance Board. The grant funds shall be used to expand existing services or establish new services and shall not be used to supplant existing levels of service. Funds appropriated by the Legislature for this purpose may be expended in the fiscal year of the appropriation or the subsequent fiscal year.

(b) The Office of Statewide Health Planning and Development shall establish the criteria and standards for eligibility to be used in requests for proposals or requests for application, the application review process, determining the maximum amount and number of grants to be awarded, preference and priority of projects, compliance monitoring, and the measurement of outcomes achieved after receiving comment from the public at a meeting held pursuant to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(c) The Office of Statewide Health Planning and Development shall make information regarding the status of the funded projects available at the public meetings described in subdivision (b).

(Amended by Stats. 2013, Ch. 22, Sec. 13. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



1179.6

(a)  (1)  In order to provide improved delivery of services to the families of agricultural workers, the State Department of Health Services shall review and survey the extent to which agricultural workers and their families utilize those public health programs for which they are eligible. In conducting the survey, the department shall ensure the full participation of entities that provide services to agricultural workers, including clinics, community-based agencies, public health departments, and organizations and associations involved with agricultural worker health and well-being. Programs considered in the survey shall include, but shall not be limited to, all of the following:

(A)  The Medi-Cal program.

(B)  The Healthy Families program.

(C)  The Early and Periodic Screening, Diagnostic, and Treatment Program (EPSDT).

(D)  The Child Health and Disability Prevention Program (CHDP).

(E)  Health clinics.

(F)  Public health prevention programs.

(G)  Immunization programs.

(H)  Community mental health programs.

(I)  Programs funded under the California Children and Families Program.

(J)  Parenting programs.

(K)  Teen pregnancy prevention and case management programs.

(L)  Domestic violence and child abuse prevention programs.

(M)  Any other relevant programs available in communities of agricultural workers.

(2)  The department shall use the results of the survey to prepare an implementation plan that maximizes access and streamlines service delivery, in order to make comprehensive family wellness programs readily available to agricultural workers and their families. In developing the implementation plan, the department shall ensure the full participation of entities contributing to the survey of available services. The implementation plan shall be based on the principles set forth in subdivision (g) of Section 50517.5, including all of the following:

(A)  Involvement of agricultural workers and their families in program design and delivery.

(B)  Community collaboration on the local level among available public and private agencies.

(C)  Coordination with the provision of adequate housing.

(b)  (1)  The survey shall address the extent to which outreach programs are directed to, and succeed in, reaching agricultural workers and their families, and shall identify any geographical, cultural, linguistic, or other barriers that may prevent full utilization of available services.

(2)  The survey shall place significant emphasis on actual experiences of agricultural workers and their families.

(c)  The department shall report the results of the survey required by this section to the Legislature on or before March 1, 2001, and shall present the Legislature with the implementation plan required by paragraph (2) of subdivision (a) on or before December 31, 2001.

(Added by Stats. 2000, Ch. 312, Sec. 1. Effective September 7, 2000.)






PART 6 - CHILDREN'S HOSPITAL BOND ACT OF 2004

CHAPTER 1 - General Provisions

1179.10

This part shall be known and may be cited as the Children’s Hospital Bond Act of 2004.

(Added November 2, 2004, by initiative Proposition 61.)



1179.11

As used in this part, the following terms have the following meanings:

(a)  “Authority” means the California Health Facilities Financing Authority established pursuant to Section 15431 of the Government Code.

(b)  “Children’s hospital” means either:

(1)  A University of California general acute care hospital described below:

(A)  University of California, Davis Children’s Hospital.

(B)  Mattel Children’s Hospital at University of California, Los Angeles.

(C)  University Children’s Hospital at University of California, Irvine.

(D)  University of California, San Francisco Children’s Hospital.

(E)  University of California, San Diego Children’s Hospital.

(2)  A general acute care hospital that is, or is an operating entity of, a California nonprofit corporation incorporated prior to January 1, 2003, whose mission of clinical care, teaching, research, and advocacy focuses on children, and that provides comprehensive pediatric services to a high volume of children eligible for governmental programs and to children with special health care needs eligible for the California Children’s Services program and:

(A)  Provided at least 160 licensed beds in the categories of pediatric acute, pediatric intensive care and neonatal intensive care in the fiscal year ending between June 30, 2001, and June 29, 2002, as reported to the Office of Statewide Health Planning and Development on or before July 1, 2003.

(B)  Provided over 30,000 total pediatric patient (census) days, excluding nursery acute days, in the fiscal year ending between June 30, 2001, and June 29, 2002, as reported to the Office of Statewide Health Planning and Development on or before July 1, 2003.

(C)  Provided medical education of at least eight (rounded to the nearest integer) full-time equivalent pediatric or pediatric subspecialty residents in the fiscal year ending between June 30, 2001, and June 29, 2002, as reported to the Office of Statewide Health Planning and Development on or before July 1, 2003.

(c)  “Committee” means the Children’s Hospital Bond Act Finance Committee created pursuant to Section 1179.32.

(d)  “Fund” means the Children’s Hospital Fund created pursuant to Section 1179.20.

(e)  “Grant” means the distribution of money in the fund by the authority to children’s hospitals for projects pursuant to this part.

(f)  “Program” means the Children’s Hospital Program established pursuant to this part.

(g)  “Project” means constructing, expanding, remodeling, renovating, furnishing, equipping, financing, or refinancing of a children’s hospital to be financed or refinanced with funds provided in whole or in part pursuant to this part. “Project” may include reimbursement for the costs of constructing, expanding, remodeling, renovating, furnishing, equipping, financing, or refinancing of a children’s hospital where such costs are incurred after January 31, 2003. “Project” may include any combination of one or more of the foregoing undertaken jointly by any participating children’s hospital that qualifies under this part.

(Added November 2, 2004, by initiative Proposition 61.)






CHAPTER 2 - The Children’s Hospital Program

1179.20

The proceeds of bonds issued and sold pursuant to this part shall be deposited in the Children’s Hospital Fund, which is hereby created.

(Added November 2, 2004, by initiative Proposition 61.)



1179.21

The purpose of the Children’s Hospital Program is to improve the health and welfare of California’s critically ill children, by providing a stable and ready source of funds for capital improvement projects for children’s hospitals. The program provided for in this part is in the public interest, serves a public purpose, and will promote the health, welfare, and safety of the citizens of the state.

(Added November 2, 2004, by initiative Proposition 61.)



1179.22

The authority is authorized to award grants to any children’s hospital for purposes of funding projects, as defined in subdivision (g) of Section 1179.11.

(Added November 2, 2004, by initiative Proposition 61.)



1179.23

(a)  Twenty percent of the total funds available for grants pursuant to this part shall be awarded to children’s hospitals as defined in paragraph (1) of subdivision (b) of Section 1179.11.

(b)  Eighty percent of the total funds available for grants pursuant to this part shall be awarded to children’s hospitals as defined in paragraph (2) of subdivision (b) of Section 1179.11.

(Added November 2, 2004, by initiative Proposition 61.)



1179.24

(a)  The authority shall develop a written application for the awarding of grants under this part within 90 days of the adoption of this act. The authority shall award grants to eligible children’s hospitals, subject to the limitations of this part and to further the purposes of this part based on the following factors:

(1)  The grant will contribute toward expansion or improvement of health care access by children eligible for governmental health insurance programs and indigent, underserved, and uninsured children.

(2)  The grant will contribute toward the improvement of child health care or pediatric patient outcomes.

(3)  The children’s hospital provides uncompensated or undercompensated care to indigent or public pediatric patients.

(4)  The children’s hospital provides services to vulnerable pediatric populations.

(5)  The children’s hospital promotes pediatric teaching or research programs.

(6)  Demonstration of project readiness and project feasibility.

(b)  An application for funds shall be submitted to the authority for approval as to its conformity with the requirements of this part. The authority shall process and award grants in a timely manner, not to exceed 60 days.

(c)  A children’s hospital identified in paragraph (1) of subdivision (b) of Section 1179.11 shall not apply for, and the authority shall not award to that children’s hospital, a grant that would cause the total amount of grants awarded to that children’s hospital to exceed one-fifth of the total funds available for grants to all children’s hospitals pursuant to subdivision (a) of Section 1179.23. Notwithstanding this grant limitation, any funds available under subdivision (a) of Section 1179.23 that have not been exhausted by June 30, 2014, shall become available for an application from any children’s hospital identified in paragraph (1) of subdivision (b) of Section 1179.11.

(d)  A children’s hospital identified in paragraph (2) of subdivision (b) of Section 1179.11 shall not apply for, and the authority shall not award to that children’s hospital, a grant that would cause the total amount of grants awarded to that children’s hospital to exceed seventy-four million dollars ($74,000,000) from funds available for grants to all children’s hospitals pursuant to subdivision (b) of Section 1179.23. Notwithstanding this grant limitation, any funds available under subdivision (b) of Section 1179.23 that have not been exhausted by June 30, 2014, shall become available for an application from any children’s hospital defined in paragraph (2) of subdivision (b) of Section 1179.11.

(e)  In no event shall a grant to finance a project exceed the total cost of the project, as determined by the children’s hospital and approved by the authority.

(f)  All projects that are awarded grants shall be completed within a reasonable period of time. If the authority determines that the children’s hospital has failed to complete the project under the terms specified in awarding the grant, the authority may require remedies, including the return of all or a portion of the grant. A children’s hospital receiving a grant under this part shall submit certification of project completion to the authority.

(g)  Grants shall only be available pursuant to this section if the authority determines that it has sufficient money available in the fund. Nothing in this section shall require the authority to award grants if the authority determines that it has insufficient moneys available in the fund to do so.

(h)  The authority may annually determine the amount available for purposes of this part. Administrative costs for this program shall not exceed the actual costs or one percent, whichever is less.

(Added November 2, 2004, by initiative Proposition 61.)



1179.25

The Bureau of State Audits may conduct periodic audits to ensure that bond proceeds are awarded in a timely fashion and in a manner consistent with the requirements of this part, and that awardees of bond proceeds are using funds in compliance with applicable provisions of this part.

(Added November 2, 2004, by initiative Proposition 61.)






CHAPTER 3 - Fiscal Provisions

1179.30

Bonds in the total amount of seven hundred fifty million dollars ($750,000,000), not including the amount of any refunding bonds, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this part and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added November 2, 2004, by initiative Proposition 61.)



1179.31

The bonds authorized by this part shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this part and are hereby incorporated in this part as though set forth in full in this part.

(Added November 2, 2004, by initiative Proposition 61.)



1179.32

(a)  Solely for the purpose of authorizing the issuance and sale pursuant to the State General Obligation Bond Law of the bonds authorized by this part, the Children’s Hospital Bond Act Finance Committee is hereby created. For purposes of this part, the Children’s Hospital Bond Act Finance Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Controller, Director of Finance, and the Treasurer, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b)  The authority is designated the “board” for purposes of the State General Obligation Bond Law, and shall administer the fund pursuant to this part.

(Added November 2, 2004, by initiative Proposition 61.)



1179.33

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this part in order to carry out the actions specified in Section 1179.21 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds be issued or sold at any one time.

(Added November 2, 2004, by initiative Proposition 61.)



1179.34

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added November 2, 2004, by initiative Proposition 61.)



1179.35

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated continuously from the General Fund in the State Treasury, for the purposes of this part, an amount that will equal the total of the following:

(a)  The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this part, as the principal and interest become due and payable.

(b)  The sum necessary to carry out Section 1179.36, appropriated without regard to fiscal years.

(Added November 2, 2004, by initiative Proposition 61.)



1179.36

For the purposes of carrying out this part, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold for the purpose of carrying out this part. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund from proceeds received from the sale of bonds for the purpose of carrying out this part.

(Added November 2, 2004, by initiative Proposition 61.)



1179.37

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added November 2, 2004, by initiative Proposition 61.)



1179.38

Pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, the cost of bond issuance shall be paid out of the bond proceeds. These costs shall be shared proportionally by each program funded through this bond act.

(Added November 2, 2004, by initiative Proposition 61.)



1179.39

The authority may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account in accordance with Section 16312 of the Government Code, for purposes of carrying out this part. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this part. The authority shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this part.

(Added November 2, 2004, by initiative Proposition 61.)



1179.40

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this part includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this part or any previously issued refunding bonds.

(Added November 2, 2004, by initiative Proposition 61.)



1179.41

Notwithstanding any other provision of this part, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this part that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment of earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added November 2, 2004, by initiative Proposition 61.)



1179.42

The people hereby find and declare that, inasmuch as the proceeds from the sale of bonds authorized by this part are not “proceeds of taxes” as that term is used in Article XIII  B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that part.

(Added November 2, 2004, by initiative Proposition 61.)



1179.43

Notwithstanding any other provision of this part, the provisions of this part are severable. If any provision of this part or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added November 2, 2004, by initiative Proposition 61.)









PART 6.1 - CHILDREN'S HOSPITAL BOND ACT OF 2008

CHAPTER 1 - General Provisions

1179.50

(a) This part shall be known and may be cited as the Children’s Hospital Bond Act of 2008.

(b) California’s network of regional children’s hospitals provide vital health care services to children facing life-threatening illness or injury. Over one million times each year, children are cared for at these hospitals without regard to their family’s ability to pay.

(c) Children’s hospitals also provide specialized treatment and care that has increased the survival of children suffering from serious diseases and illnesses such as childhood leukemia, cancer, heart defects, diabetes, sickle cell anemia, and cystic fibrosis.

(d) Children’s hospitals also provide essential training for pediatricians, pediatric specialists and others who treat children, and they conduct critically important medical research that benefits all of California’s children.

(e) However, the burden of providing uncompensated care and the increasing costs of health care seriously impair our children’s hospitals’ ability to modernize and expand their facilities and to purchase the latest medical technologies and special medical equipment necessary to take care of sick children.

(f) Therefore, the people desire to provide a steady and ready source of funds for capital improvement programs for children’s hospitals to improve the health, welfare, and safety of California’s children.

(Added November 4, 2008, by initiative Proposition 3.)



1179.51

As used in this part, the following terms have the following meanings:

(a) “Authority” means the California Health Facilities Financing Authority established pursuant to Section 15431 of the Government Code.

(b) “Children’s hospital” means either of the following:

(1) A University of California general acute care hospital described below:

(A) University of California, Davis Children’s Hospital.

(B) Mattel Children’s Hospital at University of California, Los Angeles.

(C) University Children’s Hospital at University of California, Irvine.

(D) University of California, San Francisco Children’s Hospital.

(E) University of California, San Diego Children’s Hospital.

(2) A general acute care hospital that is, or is an operating entity of, a California nonprofit corporation incorporated prior to January 1, 2003, whose mission of clinical care, teaching, research, and advocacy focuses on children, and that provides comprehensive pediatric services to a high volume of children eligible for governmental programs and to children with special health care needs eligible for the California Children’s Services program and that meets all of the following:

(A) The hospital had at least 160 licensed beds in the categories of pediatric acute, pediatric intensive care and neonatal intensive care in the fiscal year ending between June 30, 2001, and June 29, 2002, as reported to the Office of Statewide Health Planning and Development on or before July 1, 2003.

(B) The hospital provided over 30,000 total pediatric patient (census) days, excluding nursery acute days, in the fiscal year ending between June 30, 2001, and June 29, 2002, as reported to the Office of Statewide Health Planning and Development on or before July 1, 2003.

(C) The hospital provided medical education to at least eight, rounded to the nearest whole integer, full-time equivalent pediatric or pediatric subspecialty residents in the fiscal year ending between June 30, 2001, and June 29, 2002, as reported to the Office of Statewide Health Planning and Development on or before July 1, 2003.

(c) “Committee” means the Children’s Hospital Bond Act Finance Committee created pursuant to Section 1179.61.

(d) “Fund” means the Children’s Hospital Bond Act Fund created pursuant to Section 1179.53.

(e) “Grant” means the distribution of money in the fund by the authority to children’s hospitals for projects pursuant to this part.

(f) “Program” means the Children’s Hospital Program established pursuant to this part.

(g) “Project” means constructing, expanding, remodeling, renovating, furnishing, equipping, financing, or refinancing of a children’s hospital to be financed or refinanced with funds provided in whole or in part pursuant to this part. “Project” may include reimbursement for the costs of constructing, expanding, remodeling, renovating, furnishing, equipping, financing, or refinancing of a children’s hospital where these costs are incurred after January 31, 2008. “Project” may include any combination of one or more of the foregoing undertaken jointly by any participating children’s hospital that qualifies under this part.

(Added November 4, 2008, by initiative Proposition 3.)






CHAPTER 2 - The Children’s Hospital Program

1179.53

The proceeds of bonds issued and sold pursuant to this part shall be deposited in the Children’s Hospital Bond Act Fund, which is hereby created.

(Added November 4, 2008, by initiative Proposition 3.)



1179.54

The purpose of the Children’s Hospital Program is to improve the health and welfare of California’s critically ill children, by providing a stable and ready source of funds for capital improvement projects for children’s hospitals. The program provided for in this part is in the public interest, serves a public purpose, and will promote the health, welfare, and safety of the citizens of the state.

(Added November 4, 2008, by initiative Proposition 3.)



1179.55

The authority is authorized to award grants to any children’s hospital for purposes of funding projects, as defined in subdivision (g) of Section 1179.51.

(Added November 4, 2008, by initiative Proposition 3.)



1179.56

(a) Twenty percent of the total funds available for grants pursuant to this part shall be awarded to children’s hospitals as defined in paragraph (1) of subdivision (b) of Section 1179.51.

(b) Eighty percent of the total funds available for grants pursuant to this part shall be awarded to children’s hospitals as defined in paragraph (2) of subdivision (b) of Section 1179.51.

(Added November 4, 2008, by initiative Proposition 3.)



1179.57

(a) The authority shall develop a written application for the awarding of grants under this part within 90 days of the adoption of this act. The authority shall award grants to eligible children’s hospitals, subject to the limitations of this part and to further the purposes of this part based on the following factors:

(1) The grant will contribute toward expansion or improvement of health care access by children eligible for governmental health insurance programs and indigent, underserved, and uninsured children.

(2) The grant will contribute toward the improvement of child health care or pediatric patient outcomes.

(3) The children’s hospital provides uncompensated or undercompensated care to indigent or public pediatric patients.

(4) The children’s hospital provides services to vulnerable pediatric populations.

(5) The children’s hospital promotes pediatric teaching or research programs.

(6) Demonstration of project readiness and project feasibility.

(b) (1) An application for funds shall be submitted to the authority for approval as to its conformity with the requirements of this part.

(2) The authority shall process and award grants in a timely manner, not to exceed 60 days.

(c) A children’s hospital identified in paragraph (1) of subdivision (b) of Section 1179.51 shall not apply for, and the authority shall not award to that children’s hospital, a grant that would cause the total amount of grants awarded to that children’s hospital to exceed one-fifth of the total funds available for grants to all children’s hospitals pursuant to subdivision (a) of Section 1179.56. Notwithstanding this grant limitation, any funds available under subdivision (a) of Section 1179.56 that have not been exhausted by June 30, 2018, shall become available for an application from any children’s hospital identified in paragraph (1) of subdivision (b) of Section 1179.51.

(d) A children’s hospital identified in paragraph (2) of subdivision (b) of Section 1179.51 shall not apply for, and the authority shall not award to that children’s hospital, a grant that would cause the total amount of grants awarded to that children’s hospital to exceed ninety-eight million dollars ($98,000,000) from funds available for grants to all children’s hospitals pursuant to subdivision (b) of Section 1179.56. Notwithstanding this grant limitation, any funds available under subdivision (b) of Section 1179.56 that have not been exhausted by June 30, 2018, shall become available for an application from any children’s hospital defined in paragraph (2) of subdivision (b) of Section 1179.51.

(e) In no event shall a grant to finance a project exceed the total cost of the project, as determined by the children’s hospital and approved by the authority.

(f) All projects that are awarded grants shall be completed within a reasonable period of time. If the authority determines that the children’s hospital has failed to complete the project under the terms specified in awarding the grant, the authority may require remedies, including the return of all or a portion of the grant. A children’s hospital receiving a grant under this part shall submit certification of project completion to the authority.

(g) Grants shall only be available pursuant to this section if the authority determines that it has sufficient money available in the fund. Nothing in this section shall require the authority to award grants if the authority determines that it has insufficient moneys available in the fund to do so.

(h) The authority may annually determine the amount available for purposes of this part. Administrative costs for this program shall not exceed the actual costs or 1 percent, whichever is less.

(Added November 4, 2008, by initiative Proposition 3.)



1179.58

The Bureau of State Audits may conduct periodic audits to ensure that bond proceeds are awarded in a timely fashion and in a manner consistent with the requirements of this part, and that awardees of bond proceeds are using funds in compliance with applicable provisions of this part.

(Added November 4, 2008, by initiative Proposition 3.)






CHAPTER 3 - Fiscal Provisions

1179.59

Bonds in the total amount of nine hundred eighty million dollars ($980,000,000), not including the amount of any refunding bonds, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this part and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added November 4, 2008, by initiative Proposition 3.)



1179.60

The bonds authorized by this part shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this part and are hereby incorporated in this part as though set forth in full in this part.

(Added November 4, 2008, by initiative Proposition 3.)



1179.61

(a) Solely for the purpose of authorizing the issuance and sale pursuant to the State General Obligation Bond Law of the bonds authorized by this part, the Children’s Hospital Bond Act Finance Committee is hereby created. For purposes of this part, the Children’s Hospital Bond Act Finance Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Controller, Director of Finance, and the Treasurer, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) The authority is designated the “board” for purposes of the State General Obligation Bond Law, and shall administer the program pursuant to this part.

(Added November 4, 2008, by initiative Proposition 3.)



1179.62

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this part in order to carry out the actions specified in Section 1179.54 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds be issued or sold at any one time.

(Added November 4, 2008, by initiative Proposition 3.)



1179.63

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added November 4, 2008, by initiative Proposition 3.)



1179.64

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated continuously from the General Fund in the State Treasury, for the purposes of this part, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this part, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 1179.65, appropriated without regard to fiscal years.

(Added November 4, 2008, by initiative Proposition 3.)



1179.65

For the purposes of carrying out this part, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold for the purpose of carrying out this part. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund from proceeds received from the sale of bonds for the purpose of carrying out this part.

(Added November 4, 2008, by initiative Proposition 3.)



1179.66

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added November 4, 2008, by initiative Proposition 3.)



1179.67

Pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, the cost of bond issuance shall be paid out of the bond proceeds. These costs shall be shared proportionally by each children’s hospital funded through this bond act.

(Added November 4, 2008, by initiative Proposition 3.)



1179.68

The authority may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, including other authorized forms of interim financing that include, but are not limited to, commercial paper, in accordance with Section 16312 of the Government Code, for purposes of carrying out this part. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this part. The authority shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this part.

(Added November 4, 2008, by initiative Proposition 3.)



1179.69

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this part includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this part or any previously issued refunding bonds.

(Added November 4, 2008, by initiative Proposition 3.)



1179.70

Notwithstanding any other provision of this part, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this part that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment of earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added November 4, 2008, by initiative Proposition 3.)



1179.71

The people hereby find and declare that, inasmuch as the proceeds from the sale of bonds authorized by this part are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that part.

(Added November 4, 2008, by initiative Proposition 3.)



1179.72

Notwithstanding any other provision of this part, the provisions of this part are severable. If any provision of this part or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added November 4, 2008, by initiative Proposition 3.)












DIVISION 1.5 - USE OF SECLUSION AND BEHAVIORAL RESTRAINTS IN FACILITIES

1180

(a)  The California Health and Human Services Agency, in accordance with their mission, shall provide the leadership and coordination necessary to reduce the use of seclusion and behavioral restraints in facilities that are licensed, certified, or monitored by departments that fall within its jurisdiction.

(b)  The agency may make recommendations to the Legislature for additional facilities, or for additional units or departments within facilities, that should be included within the requirements of this division in the future, including, but not limited to, emergency rooms.

(c)  At the request of the secretary, the involved state departments shall provide information regarding existing training protocols and requirements related to the utilization of seclusion and behavioral restraints by direct care staff who work in facilities within their jurisdiction. All involved state departments shall cooperate in implementing any training protocols established pursuant to this division. It is the intent of the Legislature that training protocols developed pursuant to this division be incorporated into existing training requirements and opportunities. It is further the intent of the Legislature that, to the extent feasible, the training protocols developed pursuant to Section 1180.2 be utilized in the development of training protocols developed pursuant to Section 1180.3.

(d)  The secretary, or his or her designee, is encouraged to pursue federal and private funding to support the development of a training protocol that can be incorporated into the existing training activities for direct care staff conducted by the state, facilities, and educational institutions in order to reduce the use of seclusion and behavioral restraints.

(e)  The secretary or his or her designee shall make recommendations to the Legislature on how to best assess the impact of serious staff injuries sustained during the use of seclusion or behavioral restraints, on staffing costs, and on workers’ compensation claims and costs.

(f)  The agency shall not be required to implement this section if implementation cannot be achieved within existing resources, unless additional funding for this purpose becomes available. The agency and involved departments may incrementally implement this section in order to accomplish its goals within existing resources, through the use of federal or private funding, or upon the subsequent appropriation of funds by the Legislature for this purpose, or all of these.

(Added by Stats. 2003, Ch. 750, Sec. 2. Effective January 1, 2004.)



1180.1

For purposes of this division, the following definitions apply:

(a) “Behavioral restraint” means “mechanical restraint” or “physical restraint” as defined in this section, used as an intervention when a person presents an immediate danger to self or to others. It does not include restraints used for medical purposes, including, but not limited to, securing an intravenous needle or immobilizing a person for a surgical procedure, or postural restraints, or devices used to prevent injury or to improve a person’s mobility and independent functioning rather than to restrict movement.

(b) “Containment” means a brief physical restraint of a person for the purpose of effectively gaining quick control of a person who is aggressive or agitated or who is a danger to self or others.

(c) “Mechanical restraint” means the use of a mechanical device, material, or equipment attached or adjacent to the person’s body that he or she cannot easily remove and that restricts the freedom of movement of all or part of a person’s body or restricts normal access to the person’s body, and that is used as a behavioral restraint.

(d) “Physical restraint” means the use of a manual hold to restrict freedom of movement of all or part of a person’s body, or to restrict normal access to the person’s body, and that is used as a behavioral restraint. “Physical restraint” is staff-to-person physical contact in which the person unwillingly participates. “Physical restraint” does not include briefly holding a person without undue force in order to calm or comfort, or physical contact intended to gently assist a person in performing tasks or to guide or assist a person from one area to another.

(e) “Seclusion” means the involuntary confinement of a person alone in a room or an area from which the person is physically prevented from leaving. “Seclusion” does not include a “timeout,” as defined in regulations relating to facilities operated by the State Department of Developmental Services.

(f) “Secretary” means the Secretary of California Health and Human Services.

(g) “Serious injury” means significant impairment of the physical condition as determined by qualified medical personnel, and includes, but is not limited to, burns, lacerations, bone fractures, substantial hematoma, or injuries to internal organs.

(Amended by Stats. 2008, Ch. 179, Sec. 135. Effective January 1, 2009.)



1180.2

(a) This section shall apply to the state hospitals operated by the State Department of State Hospitals and facilities operated by the State Department of Developmental Services that utilize seclusion or behavioral restraints.

(b) The State Department of State Hospitals and the State Department of Developmental Services shall develop technical assistance and training programs to support the efforts of facilities described in subdivision (a) to reduce or eliminate the use of seclusion and behavioral restraints in those facilities.

(c) Technical assistance and training programs should be designed with the input of stakeholders, including clients and direct care staff, and should be based on best practices that lead to the avoidance of the use of seclusion and behavioral restraints, including, but not limited to, all of the following:

(1) Conducting an intake assessment that is consistent with facility policies and that includes issues specific to the use of seclusion and behavioral restraints as specified in Section 1180.4.

(2) Utilizing strategies to engage clients collaboratively in assessment, avoidance, and management of crisis situations in order to prevent incidents of the use of seclusion and behavioral restraints.

(3) Recognizing and responding appropriately to underlying reasons for escalating behavior.

(4) Utilizing conflict resolution, effective communication, deescalation, and client-centered problem solving strategies that diffuse and safely resolve emerging crisis situations.

(5) Individual treatment planning that identifies risk factors, positive early intervention strategies, and strategies to minimize time spent in seclusion or behavioral restraints. Individual treatment planning should include input from the person affected.

(6) While minimizing the duration of time spent in seclusion or behavioral restraints, using strategies to mitigate the emotional and physical discomfort and ensure the safety of the person involved in seclusion or behavioral restraints, including input from the person about what would alleviate his or her distress.

(7) Training in conducting an effective debriefing meeting as specified in Section 1180.5, including the appropriate persons to involve, the voluntary participation of the person who has been in seclusion or behavioral restraints, and strategic interventions to engage affected persons in the process. The training should include strategies that result in maximum participation and comfort for the involved parties to identify factors that lead to the use of seclusion and behavioral restraints and factors that would reduce the likelihood of future incidents.

(d) (1) The State Department of State Hospitals and the State Department of Developmental Services shall take steps to establish a system of mandatory, consistent, timely, and publicly accessible data collection regarding the use of seclusion and behavioral restraints in facilities described in this section. It is the intent of the Legislature that data be compiled in a manner that allows for standard statistical comparison.

(2) The State Department of State Hospitals and the State Department of Developmental Services shall develop a mechanism for making this information publicly available on the Internet.

(3) Data collected pursuant to this section shall include all of the following:

(A) The number of deaths that occur while persons are in seclusion or behavioral restraints, or where it is reasonable to assume that a death was proximately related to the use of seclusion or behavioral restraints.

(B) The number of serious injuries sustained by persons while in seclusion or subject to behavioral restraints.

(C) The number of serious injuries sustained by staff that occur during the use of seclusion or behavioral restraints.

(D) The number of incidents of seclusion.

(E) The number of incidents of use of behavioral restraints.

(F) The duration of time spent per incident in seclusion.

(G) The duration of time spent per incident subject to behavioral restraints.

(H) The number of times an involuntary emergency medication is used to control behavior, as defined by the State Department of State Hospitals.

(e) A facility described in subdivision (a) shall report each death or serious injury of a person occurring during, or related to, the use of seclusion or behavioral restraints. This report shall be made to the agency designated in subdivision (i) of Section 4900 of the Welfare and Institutions Code no later than the close of the business day following the death or injury. The report shall include the encrypted identifier of the person involved, and the name, street address, and telephone number of the facility.

(Amended by Stats. 2012, Ch. 24, Sec. 8. Effective June 27, 2012.)



1180.3

(a)  This section shall apply to psychiatric units of general acute care hospitals, acute psychiatric hospitals, psychiatric health facilities, crisis stabilization units, community treatment facilities, group homes, skilled nursing facilities, intermediate care facilities, community care facilities, and mental health rehabilitation centers.

(b)  (1)  The secretary or his or her designee shall develop technical assistance and training programs to support the efforts of facilities to reduce or eliminate the use of seclusion and behavioral restraints in those facilities that utilize them.

(2)  Technical assistance and training programs should be designed with the input of stakeholders, including clients and direct care staff, and should be based on best practices that lead to the avoidance of the use of seclusion and behavioral restraints. In order to avoid redundancies and to promote consistency across various types of facilities, it is the intent of the Legislature that the technical assistance and training program, to the extent possible, be based on that developed pursuant to Section 1180.2.

(c)  (1)  The secretary or his or her designee shall take steps to establish a system of mandatory, consistent, timely, and publicly accessible data collection regarding the use of seclusion and behavioral restraints in all facilities described in subdivision (a) that utilize seclusion and behavioral restraints. In determining a system of data collection, the secretary should utilize existing efforts, and direct new or ongoing efforts, of associated state departments to revise or improve their data collection systems. The secretary or his or her designee shall make recommendations for a mechanism to ensure compliance by facilities, including, but not limited to, penalties for failure to report in a timely manner. It is the intent of the Legislature that data be compiled in a manner that allows for standard statistical comparison and be maintained for each facility subject to reporting requirements for the use of seclusion and behavioral restraints.

(2)  The secretary shall develop a mechanism for making this information, as it becomes available, publicly available on the Internet. For data currently being collected, this paragraph shall be implemented as soon as it reasonably can be achieved within existing resources. As new reporting requirements are developed and result in additional data becoming available, this additional data shall be included in the data publicly available on the Internet pursuant to this paragraph.

(3)  At the direction of the secretary, the departments shall cooperate and share resources for developing uniform reporting for all facilities. Uniform reporting of seclusion and behavioral restraint utilization information shall, to the extent possible, be incorporated into existing reporting requirements for facilities described in subdivision (a).

(4)  Data collected pursuant to this subdivision shall include all of the data described in paragraph (3) of subdivision (d) of Section 1180.2.

(5)  The secretary or his or her designee shall work with the state departments that have responsibility for oversight of the use of seclusion and behavioral restraints to review and eliminate redundancies and outdated requirements in the reporting of data on the use of seclusion and behavioral restraints in order to ensure cost-effectiveness.

(d)  Neither the agency nor any department shall be required to implement this section if implementation cannot be achieved within existing resources, unless additional funding for this purpose becomes available. The agency and involved departments may incrementally implement this section in order to accomplish its goals within existing resources, through the use of federal or private funding, or upon the subsequent appropriation of funds by the Legislature for this purpose, or all of these.

(Added by Stats. 2003, Ch. 750, Sec. 2. Effective January 1, 2004.)



1180.4

(a)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 shall conduct an initial assessment of each person prior to a placement decision or upon admission to the facility, or as soon thereafter as possible. This assessment shall include input from the person and from someone whom he or she desires to be present, such as a family member, significant other, or authorized representative designated by the person, and if the desired third party can be present at the time of admission. This assessment shall also include, based on the information available at the time of initial assessment, all of the following:

(1)  A person’s advance directive regarding deescalation or the use of seclusion or behavioral restraints.

(2)  Identification of early warning signs, triggers, and precipitants that cause a person to escalate, and identification of the earliest precipitant of aggression for persons with a known or suspected history of aggressiveness, or persons who are currently aggressive.

(3)  Techniques, methods, or tools that would help the person control his or her behavior.

(4)  Preexisting medical conditions or any physical disabilities or limitations that would place the person at greater risk during restraint or seclusion.

(5)  Any trauma history, including any history of sexual or physical abuse that the affected person feels is relevant.

(b)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 may use seclusion or behavioral restraints for behavioral emergencies only when a person’s behavior presents an imminent danger of serious harm to self or others.

(c)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 may not use either of the following:

(1)  A physical restraint or containment technique that obstructs a person’s respiratory airway or impairs the person’s breathing or respiratory capacity, including techniques in which a staff member places pressure on a person’s back or places his or her body weight against the person’s torso or back.

(2)  A pillow, blanket, or other item covering the person’s face as part of a physical or mechanical restraint or containment process.

(d)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 may not use physical or mechanical restraint or containment on a person who has a known medical or physical condition, and where there is reason to believe that the use would endanger the person’s life or seriously exacerbate the person’s medical condition.

(e)  (1)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 may not use prone mechanical restraint on a person at risk for positional asphyxiation as a result of one of the following risk factors that are known to the provider:

(A)  Obesity.

(B)  Pregnancy.

(C)  Agitated delirium or excited delirium syndromes.

(D)  Cocaine, methamphetamine, or alcohol intoxication.

(E)  Exposure to pepper spray.

(F)  Preexisting heart disease, including, but not limited to, an enlarged heart or other cardiovascular disorders.

(G)  Respiratory conditions, including emphysema, bronchitis, or asthma.

(2)  Paragraph (1) shall not apply when written authorization has been provided by a physician, made to accommodate a person’s stated preference for the prone position or because the physician judges other clinical risks to take precedence. The written authorization may not be a standing order, and shall be evaluated on a case-by-case basis by the physician.

(f)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 shall avoid the deliberate use of prone containment techniques whenever possible, utilizing the best practices in early intervention techniques, such as deescalation. If prone containment techniques are used in an emergency situation, a staff member shall observe the person for any signs of physical duress throughout the use of prone containment. Whenever possible, the staff member monitoring the person shall not be involved in restraining the person.

(g)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 may not place a person in a facedown position with the person’s hands held or restrained behind the person’s back.

(h)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 may not use physical restraint or containment as an extended procedure.

(i)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 shall keep under constant, face-to-face human observation a person who is in seclusion and in any type of behavioral restraint at the same time. Observation by means of video camera may be utilized only in facilities that are already permitted to use video monitoring under federal regulations specific to that facility.

(j)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 shall afford to persons who are restrained the least restrictive alternative and the maximum freedom of movement, while ensuring the physical safety of the person and others, and shall use the least number of restraint points.

(k)  A person in a facility described in subdivision (a) of Section 1180.2 and subdivision (a) of Section 1180.3 has the right to be free from the use of seclusion and behavioral restraints of any form imposed as a means of coercion, discipline, convenience, or retaliation by staff. This right includes, but is not limited to, the right to be free from the use of a drug used in order to control behavior or to restrict the person’s freedom of movement, if that drug is not a standard treatment for the person’s medical or psychiatric condition.

(Added by Stats. 2003, Ch. 750, Sec. 2. Effective January 1, 2004.)



1180.5

(a)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 shall conduct a clinical and quality review for each episode of the use of seclusion or behavioral restraints.

(b)  A facility described in subdivision (a) of Section 1180.2 or subdivision (a) of Section 1180.3 shall, as quickly as possible but no later than 24 hours after the use of seclusion or behavioral restraints, conduct a debriefing regarding the incident with the person, and, if the person requests it, the person’s family member, domestic partner, significant other, or authorized representative, if the desired third party can be present at the time of the debriefing at no cost to the facility, as well as with the staff members involved in the incident, if reasonably available, and a supervisor, to discuss how to avoid a similar incident in the future. The person’s participation in the debriefing shall be voluntary. The purposes of the debriefing shall be to do all of the following:

(1)  Assist the person to identify the precipitant of the incident, and suggest methods of more safely and constructively responding to the incident.

(2)  Assist the staff to understand the precipitants to the incident, and to develop alternative methods of helping the person avoid or cope with those incidents.

(3)  Help treatment team staff devise treatment interventions to address the root cause of the incident and its consequences, and to modify the treatment plan.

(4)  Help assess whether the intervention was necessary and whether it was implemented in a manner consistent with staff training and facility policies.

(c)  The facility shall, in the debriefing, provide both the person and staff the opportunity to discuss the circumstances resulting in the use of seclusion or behavioral restraints, and strategies to be used by the staff, the person, or others that could prevent the future use of seclusion or behavioral restraints.

(d)  The facility staff shall document in the person’s record that the debriefing session took place and any changes to the person’s treatment plan that resulted from the debriefing.

(Added by Stats. 2003, Ch. 750, Sec. 2. Effective January 1, 2004.)



1180.6

The State Department of Public Health, the State Department of State Hospitals, the State Department of Social Services, the State Department of Developmental Services, and the State Department of Health Care Services shall annually provide information to the Legislature, during Senate and Assembly budget committee hearings, about the progress made in implementing this division. This information shall include the progress of implementation and barriers to achieving full implementation.

(Amended by Stats. 2013, Ch. 23, Sec. 6. Effective June 27, 2013.)






DIVISION 2 - LICENSING PROVISIONS

CHAPTER 1 - Clinics

ARTICLE 1 - Definitions and General Provisions

1200

(a) As used in this chapter, “clinic” means an organized outpatient health facility that provides direct medical, surgical, dental, optometric, or podiatric advice, services, or treatment to patients who remain less than 24 hours, and that may also provide diagnostic or therapeutic services to patients in the home as an incident to care provided at the clinic facility. Nothing in this section shall be construed to prohibit the provision of nursing services in a clinic licensed pursuant to this chapter. In no case shall a clinic be deemed to be a health facility subject to the provisions of Chapter 2 (commencing with Section 1250). A place, establishment, or institution that solely provides advice, counseling, information, or referrals on the maintenance of health or on the means and measures to prevent or avoid sickness, disease, or injury, where that advice, counseling, information, or referral does not constitute the practice of medicine, surgery, dentistry, optometry, or podiatry, shall not be deemed a clinic for purposes of this chapter.

(b) For purposes of this chapter:

(1) “Primary care clinics” means all the types of clinics specified in subdivision (a) of Section 1204, including community clinics and free clinics.

(2) “Specialty clinics” means all the types of clinics specified in subdivision (b) of Section 1204, including surgical clinics, chronic dialysis clinics, and rehabilitation clinics.

(3) “Clinic corporation” means a nonprofit organization that operates one or more primary care clinics, as defined in paragraph (1) of subdivision (a) of Section 1204, that are required to be licensed under Section 1205, one or more mobile health care units required to be licensed or approved pursuant to the Mobile Health Care Services Act (Chapter 9 (commencing with Section 1765.101)) and operated as primary care clinics, or one or more primary care clinics and one or more mobile health care units.

(4) “Department” means the Licensing and Certification Division of the State Department of Public Health, or its successor.

(5) “Centralized applications unit” means the centralized applications unit in the Licensing and Certification Division of the department, or a successor entity.

(Amended by Stats. 2010, Ch. 502, Sec. 2. Effective January 1, 2011.)



1200.1

(a)  As used in this chapter, “clinic” also means an organized outpatient health facility which, pursuant to Section 1204.1, provides direct psychological advice, services, or treatment to patients who remain less than 24 hours, and which may also provide diagnostic or therapeutic services authorized under Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code to patients in the home as an incident to care provided at the clinic facility.

(b)  Psychological clinics, as defined in Section 1204.1, shall not be considered primary care clinics for the purposes of any state grants, state loans, or other state aid.

Nothing contained in this section shall prohibit psychological clinics from receiving payment to which they are otherwise entitled from the state or in which the state participates financially, for services rendered pursuant to their license.

(c)  Any reference in any statute to Section 1200 shall be deemed and construed to also be a reference to this section.

(Added by Stats. 1980, Ch. 1315.)



1201

“License” means a basic permit to operate a clinic. A license may only be granted to a clinic of a type enumerated in Section 1204 or 1204.1, and the license shall not be transferable. However, the issuance of a license upon a change of ownership shall not of itself constitute a project within the meaning of Section 127170.

(Amended by Stats. 1996, Ch. 1023, Sec. 148. Effective September 29, 1996.)



1201.5

“Nonprofit speech and hearing center” means a nonprofit agency which provides an integrated program of speech pathology and audiology services in an outpatient setting designed to improve the functioning of persons with communicative disorders. A nonprofit speech and hearing center provides diagnostic and therapeutic services for such individuals, together with related counseling, pursuant to policies and procedures governing all aspects of the program formulated with the aid of one or more physicians and surgeons, who shall additionally serve on separate committees which determine patient care policy and perform utilization review functions. A multidisciplinary panel, which includes one or more physicians and surgeons, shall serve as a consulting advisory body to the center. All patients of the center shall be referred by a physician and surgeon, or by a dentist or psychologist as appropriate. A center shall prepare, maintain, and revise, as necessary, a treatment plan for all active patients, and shall provide periodic progress reports to the physician and surgeon or other professional referring the patient. A center shall maintain a complete record of all services rendered with respect to each patient.

(Added by Stats. 1979, Ch. 478.)



1202

“Special permit” means a permit issued in addition to a license authorizing the clinic to offer one or more special services, as defined in Section 1203 or regulations adopted pursuant thereto.

(Repealed and added by Stats. 1978, Ch. 1147.)



1203

“Special service” means a functional division, department, or unit of a clinic, or a clinic that is organized, staffed, and equipped to provide a specific type or types of care which have been identified by this section or by regulations of the state department, and for which the state department has established special standards for ensuring the quality of such care. Special services shall include, but need not be limited to, birth services.

(Repealed and added by Stats. 1978, Ch. 1147.)



1204

Clinics eligible for licensure pursuant to this chapter are primary care clinics and specialty clinics.

(a)  (1)  Only the following defined classes of primary care clinics shall be eligible for licensure:

(A)  A “community clinic” means a clinic operated by a tax-exempt nonprofit corporation that is supported and maintained in whole or in part by donations, bequests, gifts, grants, government funds or contributions, that may be in the form of money, goods, or services. In a community clinic, any charges to the patient shall be based on the patient’s ability to pay, utilizing a sliding fee scale. No corporation other than a nonprofit corporation, exempt from federal income taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code of 1954 as amended, or a statutory successor thereof, shall operate a community clinic; provided, that the licensee of any community clinic so licensed on the effective date of this section shall not be required to obtain tax-exempt status under either federal or state law in order to be eligible for, or as a condition of, renewal of its license. No natural person or persons shall operate a community clinic.

(B)  A “free clinic” means a clinic operated by a tax-exempt, nonprofit corporation supported in whole or in part by voluntary donations, bequests, gifts, grants, government funds or contributions, that may be in the form of money, goods, or services. In a free clinic there shall be no charges directly to the patient for services rendered or for drugs, medicines, appliances, or apparatuses furnished. No corporation other than a nonprofit corporation exempt from federal income taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code of 1954 as amended, or a statutory successor thereof, shall operate a free clinic; provided, that the licensee of any free clinic so licensed on the effective date of this section shall not be required to obtain tax-exempt status under either federal or state law in order to be eligible for, or as a condition of, renewal of its license. No natural person or persons shall operate a free clinic.

(2)  Nothing in this subdivision shall prohibit a community clinic or a free clinic from providing services to patients whose services are reimbursed by third-party payers, or from entering into managed care contracts for services provided to private or public health plan subscribers, as long as the clinic meets the requirements identified in subparagraphs (A) and (B). For purposes of this subdivision, any payments made to a community clinic by a third-party payer, including, but not limited to, a health care service plan, shall not constitute a charge to the patient. This paragraph is a clarification of existing law.

(b)  The following types of specialty clinics shall be eligible for licensure as specialty clinics pursuant to this chapter:

(1)  A “surgical clinic” means a clinic that is not part of a hospital and that provides ambulatory surgical care for patients who remain less than 24 hours. A surgical clinic does not include any place or establishment owned or leased and operated as a clinic or office by one or more physicians or dentists in individual or group practice, regardless of the name used publicly to identify the place or establishment, provided, however, that physicians or dentists may, at their option, apply for licensure.

(2)  A “chronic dialysis clinic” means a clinic that provides less than 24-hour care for the treatment of patients with end-stage renal disease, including renal dialysis services.

(3)  A “rehabilitation clinic” means a clinic that, in addition to providing medical services directly, also provides physical rehabilitation services for patients who remain less than 24 hours. Rehabilitation clinics shall provide at least two of the following rehabilitation services: physical therapy, occupational therapy, social, speech pathology, and audiology services. A rehabilitation clinic does not include the offices of a private physician in individual or group practice.

(4)  An “alternative birth center” means a clinic that is not part of a hospital and that provides comprehensive perinatal services and delivery care to pregnant women who remain less than 24 hours at the facility.

(Amended by Stats. 2000, Ch. 27, Sec. 1. Effective January 1, 2001.)



1204.1

In addition to the primary care clinics and specialty clinics specified in Section 1204, clinics eligible for licensure pursuant to this chapter include psychology clinics. A “psychology clinic” is a clinic which provides psychological advice, services, or treatment to patients, under the direction of a clinical psychologist as defined in Section 1316.5, and is operated by a tax-exempt nonprofit corporation which is supported and maintained in whole or in part by donations, bequests, gifts, grants, government funds, or contributions which may be in the form of money, goods, or services. In a psychology clinic, any charges to the patient shall be based on the patient’s ability to pay, utilizing a sliding fee scale. No corporation other than a nonprofit corporation, exempt from federal taxation under paragraph (3), subsection (c) of Section 501 of the Internal Revenue Code of 1954, as amended, or a statutory successor thereof, shall operate a psychology clinic.

Each psychology clinic licensed pursuant to this section shall comply with the provisions of Part 2 (commencing with Section 13100) of Division 12.

Only a psychology clinic may be licensed under this chapter to exclusively provide psychological advice, services, or treatment. However, nothing in this subdivision precludes clinics specified in Section 1204 from providing psychological advice, services, or treatment as included within, or adjunctive to, medical advice, services, or treatment provided by such clinics. Failure to comply with the requirements of this section may be grounds for denial, revocation, or suspension of the license.

(Amended by Stats. 1987, Ch. 456, Sec. 1.)



1204.3

(a) An alternative birth center that is licensed as an alternative birth center specialty clinic pursuant to paragraph (4) of subdivision (b) of Section 1204 shall, as a condition of licensure, and a primary care clinic licensed pursuant to subdivision (a) of Section 1204 that provides services as an alternative birth center shall, meet all of the following requirements:

(1) Be a provider of comprehensive perinatal services as defined in Section 14134.5 of the Welfare and Institutions Code.

(2) Maintain a quality assurance program.

(3) Meet the standards for certification established by the American Association of Birth Centers, or at least equivalent standards as determined by the state department.

(4) In addition to standards of the American Association of Birth Centers regarding proximity to hospitals and presence of attendants at births, meet both of the following conditions:

(A) Be located in proximity, in time and distance, to a facility with the capacity for management of obstetrical and neonatal emergencies, including the ability to provide cesarean section delivery, within 30 minutes from time of diagnosis of the emergency.

(B) Require the presence of at least two attendants at all times during birth, one of whom shall be a physician and surgeon, a licensed midwife, or a certified nurse-midwife.

(5) Have a written policy relating to the dissemination of the following information to patients:

(A) A summary of current state laws requiring child passenger restraint systems to be used when transporting children in motor vehicles.

(B) A listing of child passenger restraint system programs located within the county, as required by Section 27362 of the Vehicle Code.

(C) Information describing the risks of death or serious injury associated with the failure to utilize a child passenger restraint system.

(b) The state department shall issue a permit to a primary care clinic licensed pursuant to subdivision (a) of Section 1204 certifying that the primary care clinic has met the requirements of this section and may provide services as an alternative birth center. Nothing in this section shall be construed to require that a licensed primary care clinic obtain an additional license in order to provide services as an alternative birth center.

(c) (1) Notwithstanding subdivision (a) of Section 1206, no place or establishment owned or leased and operated as a clinic or office by one or more licensed health care practitioners and used as an office for the practice of their profession, within the scope of their license, shall be represented or otherwise held out to be an alternative birth center licensed by the state unless it meets the requirements of this section.

(2) Nothing in this subdivision shall be construed to prohibit licensed health care practitioners from providing birth related services, within the scope of their license, in a place or establishment described in paragraph (1).

(Amended by Stats. 2013, Ch. 665, Sec. 8. Effective January 1, 2014.)



1204.4

The State Department of Health Services shall provide information to the California Health Facilities Financing Authority with respect to primary care clinic grant applicants for capital outlay projects as specified in Section 15438.6 of the Government Code.

(Added by Stats. 2000, Ch. 99, Sec. 3. Effective January 1, 2001.)



1204.5

A primary care clinic may submit verification of certification from the Joint Commission, the Accreditation Association for Ambulatory Health Care (AAAHC), or any other accrediting organization recognized by the department to the Licensing and Certification Division within the State Department of Public Health for entry into the electronic Licensing Management System for purposes of data collection and extraction for licensing and certification fee calculations.

(Amended by Stats. 2013, Ch. 583, Sec. 1. Effective January 1, 2014.)



1205

Except as provided in Section 1206, no person, firm, partnership, association, corporation, or public agency shall operate, establish, manage, conduct or maintain a clinic in this state without first obtaining a license therefor as provided in this chapter; nor shall any such person, firm, partnership, association, corporation, or public agency provide any special service without obtaining a special permit therefor. However, any licensed clinic offering any service which is later designated by regulation of the state department as a special service shall be allowed to continue offering such service until the state department evaluates the quality of such service and issues a special permit therefor or notifies the licensee that it is not eligible for a special permit and must cease and desist from offering such service.

(Repealed and added by Stats. 1978, Ch. 1147.)



1205.5

A clinic that has been verified by the Licensing and Certification Division of the State Department of Health Services and the Office of Statewide Health Planning and Development as having (1) provided chronic dialysis and (2) been licensed as an outpatient clinic, before September 26, 1978, shall not be required to have a certificate of need pursuant to Chapter 1 (commencing with Section 127125) of Part 2 of Division 107 in order to obtain licensure as a chronic dialysis clinic. A clinic that has been verified by the Licensing and Certification Division of the State Department of Health Services and the Office of Statewide Health Planning and Development as having (1) provided surgical services, (2) been licensed as an outpatient clinic and (3) been eligible to receive Medi-Cal reimbursement as an outpatient clinic in connection with the surgical services, before September 26, 1978, shall not be required to have a certificate of need pursuant to Chapter 1 (commencing with Section 127125) of Part 2 of Division 107 in order to obtain licensure as a surgical clinic.

Nothing in this section shall, however, be construed to exempt a clinic subject to this section from the requirement for a certificate of need with respect to projects specified in subdivision (c), (d), or (e) of Section 127170, or with respect to changes of licensure category occurring subsequent to initial licensure as a specialty clinic pursuant to this section.

A clinic that has been verified by the Licensing and Certification Division of the State Department of Health Services and the Office of Statewide Health Planning and Development as having (1) provided surgical services, (2) been licensed as an outpatient clinic and (3) been eligible to receive Medi-Cal reimbursement as an outpatient clinic in connection with the surgical services, before September 26, 1978, and that meets the requirements for licensure as a surgical clinic, need not operate on an open-staff basis in order to be licensed as a surgical clinic.

A clinic that has been verified by the Licensing and Certification Division of the State Department of Health Services and the Office of Statewide Health Planning and Development as having (1) provided rehabilitation service and (2) been licensed as an outpatient clinic, a community clinic, or free clinic, before September 26, 1978, shall not be required to have a certificate of need pursuant to Chapter 1 (commencing with Section 127125) of Part 2 of Division 107 in order to obtain licensure as a rehabilitation clinic.

(Amended by Stats. 1996, Ch. 1023, Sec. 149. Effective September 29, 1996.)



1206

This chapter does not apply to the following:

(a) Except with respect to the option provided with regard to surgical clinics in paragraph (1) of subdivision (b) of Section 1204 and, further, with respect to specialty clinics specified in paragraph (2) of subdivision (b) of Section 1204, any place or establishment owned or leased and operated as a clinic or office by one or more licensed health care practitioners and used as an office for the practice of their profession, within the scope of their license, regardless of the name used publicly to identify the place or establishment.

(b) Any clinic directly conducted, maintained, or operated by the United States or by any of its departments, officers, or agencies, and any primary care clinic specified in subdivision (a) of Section 1204 that is directly conducted, maintained, or operated by this state or by any of its political subdivisions or districts, or by any city. Nothing in this subdivision precludes the state department from adopting regulations that utilize clinic licensing standards as eligibility criteria for participation in programs funded wholly or partially under Title XVIII or XIX of the federal Social Security Act.

(c) Any clinic conducted, maintained, or operated by a federally recognized Indian tribe or tribal organization, as defined in Section 450 or 1601 of Title 25 of the United States Code, that is located on land recognized as tribal land by the federal government.

(d) Clinics conducted, operated, or maintained as outpatient departments of hospitals.

(e) Any facility licensed as a health facility under Chapter 2 (commencing with Section 1250).

(f) Any freestanding clinical or pathological laboratory licensed under Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code.

(g) A clinic operated by, or affiliated with, any institution of learning that teaches a recognized healing art and is approved by the state board or commission vested with responsibility for regulation of the practice of that healing art.

(h) A clinic that is operated by a primary care community or free clinic and that is operated on separate premises from the licensed clinic and is only open for limited services of no more than 20 hours a week. An intermittent clinic as described in this subdivision shall, however, meet all other requirements of law, including administrative regulations and requirements, pertaining to fire and life safety.

(i) The offices of physicians in group practice who provide a preponderance of their services to members of a comprehensive group practice prepayment health care service plan subject to Chapter 2.2 (commencing with Section 1340).

(j) Student health centers operated by public institutions of higher education.

(k) Nonprofit speech and hearing centers, as defined in Section 1201.5. Any nonprofit speech and hearing clinic desiring an exemption under this subdivision shall make application therefor to the director, who shall grant the exemption to any facility meeting the criteria of Section 1201.5. Notwithstanding the licensure exemption contained in this subdivision, a nonprofit speech and hearing center shall be deemed to be an organized outpatient clinic for purposes of qualifying for reimbursement as a rehabilitation center under the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(l) A clinic operated by a nonprofit corporation exempt from federal income taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code of 1954, as amended, or a statutory successor thereof, that conducts medical research and health education and provides health care to its patients through a group of 40 or more physicians and surgeons, who are independent contractors representing not less than 10 board-certified specialties, and not less than two-thirds of whom practice on a full-time basis at the clinic.

(m) Any clinic, limited to in vivo diagnostic services by magnetic resonance imaging functions or radiological services under the direct and immediate supervision of a physician and surgeon who is licensed to practice in California. This shall not be construed to permit cardiac catheterization or any treatment modality in these clinics.

(n) A clinic operated by an employer or jointly by two or more employers for their employees only, or by a group of employees, or jointly by employees and employers, without profit to the operators thereof or to any other person, for the prevention and treatment of accidental injuries to, and the care of the health of, the employees comprising the group.

(o) A community mental health center, as defined in Section 5601.5 of the Welfare and Institutions Code.

(p) (1) A clinic operated by a nonprofit corporation exempt from federal income taxation under paragraph (3) of subsection (c) of Section 501 of the Internal Revenue Code of 1954, as amended, or a statutory successor thereof, as an entity organized and operated exclusively for scientific and charitable purposes and that satisfied all of the following requirements on or before January 1, 2005:

(A) Commenced conducting medical research on or before January 1, 1982, and continues to conduct medical research.

(B) Conducted research in, among other areas, prostatic cancer, cardiovascular disease, electronic neural prosthetic devices, biological effects and medical uses of lasers, and human magnetic resonance imaging and spectroscopy.

(C) Sponsored publication of at least 200 medical research articles in peer-reviewed publications.

(D) Received grants and contracts from the National Institutes of Health.

(E) Held and licensed patents on medical technology.

(F) Received charitable contributions and bequests totaling at least five million dollars ($5,000,000).

(G) Provides health care services to patients only:

(i) In conjunction with research being conducted on procedures or applications not approved or only partially approved for payment (I) under the Medicare program pursuant to Section 1359y(a)(1)(A) of Title 42 of the United States Code, or (II) by a health care service plan registered under Chapter 2.2 (commencing with Section 1340), or a disability insurer regulated under Chapter 1 (commencing with Section 10110) of Part 2 of Division 2 of the Insurance Code; provided that services may be provided by the clinic for an additional period of up to three years following the approvals, but only to the extent necessary to maintain clinical expertise in the procedure or application for purposes of actively providing training in the procedure or application for physicians and surgeons unrelated to the clinic.

(ii) Through physicians and surgeons who, in the aggregate, devote no more than 30 percent of their professional time for the entity operating the clinic, on an annual basis, to direct patient care activities for which charges for professional services are paid.

(H) Makes available to the public the general results of its research activities on at least an annual basis, subject to good faith protection of proprietary rights in its intellectual property.

(I) Is a freestanding clinic, whose operations under this subdivision are not conducted in conjunction with any affiliated or associated health clinic or facility defined under this division, except a clinic exempt from licensure under subdivision (m). For purposes of this subparagraph, a freestanding clinic is defined as “affiliated” only if it directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a clinic or health facility defined under this division, except a clinic exempt from licensure under subdivision (m). For purposes of this subparagraph, a freestanding clinic is defined as “associated” only if more than 20 percent of the directors or trustees of the clinic are also the directors or trustees of any individual clinic or health facility defined under this division, except a clinic exempt from licensure under subdivision (m). Any activity by a clinic under this subdivision in connection with an affiliated or associated entity shall fully comply with the requirements of this subdivision. This subparagraph shall not apply to agreements between a clinic and any entity for purposes of coordinating medical research.

(2) By January 1, 2007, and every five years thereafter, the Legislature shall receive a report from each clinic meeting the criteria of this subdivision and any other interested party concerning the operation of the clinic’s activities. The report shall include, but not be limited to, an evaluation of how the clinic impacted competition in the relevant health care market, and a detailed description of the clinic’s research results and the level of acceptance by the payer community of the procedures performed at the clinic. The report shall also include a description of procedures performed both in clinics governed by this subdivision and those performed in other settings. The cost of preparing the reports shall be borne by the clinics that are required to submit them to the Legislature pursuant to this paragraph.

(Amended by Stats. 2005, Ch. 135, Sec. 1. Effective January 1, 2006.)



1206.1

The provisions of this chapter do not require licensure of any place or establishment owned or leased and operated as a clinic or office by one or more licensed psychologists and used as an office for the practice of psychology, regardless of the name used publicly to identify such place or establishment.

(Added by Stats. 1980, Ch. 1315.)



1207

The state department shall inspect and license clinics, and shall inspect and approve clinics to offer special services.

(Added by Stats. 1978, Ch. 1147.)



1208

The state department may provide consulting services upon request to any clinic to assist in the identification or correction of deficiencies or the upgrading of the quality of care provided by the clinic.

(Added by Stats. 1978, Ch. 1147.)



1209

This chapter does not authorize any person other than a licensed practitioner of a healing art, or any corporation except charitable or professional corporations as expressly provided in this chapter, to furnish to any person any advice, services, or treatment within the scope of such professional licensure.

This chapter does not authorize any person, other than a licentiate of a healing art acting within the scope of his or her license, to engage directly or indirectly in the practice of medicine and surgery, dentistry, optometry, podiatry, psychology, or pharmacy.

This chapter does not regulate, govern, or affect in any manner the practice of medicine and surgery, pharmacy, dentistry, optometry, chiropractic, podiatry, psychology, or drugless healing by any person duly licensed to engage in such practice.

(Amended by Stats. 1980, Ch. 1315.)






ARTICLE 2 - Administration

1212

(a)  Any person, firm, association, partnership, or corporation desiring a license for a clinic or a special permit for special services under the provisions of this chapter, shall file with the department a verified application on forms prescribed and furnished by the department, containing the following:

(1)  Evidence satisfactory to the department that the applicant is of reputable and responsible character. If the applicant is a firm, association, partnership, trust, corporation, or other artificial or legal entity, like evidence shall be submitted as to the members, partners, trustees or shareholders, directors, and officers thereof and as to the person who is to be the administrator of, and exercise control, management, and direction of the clinic for which application is made.

(2)  If the applicant is a partnership, the name and principal business address of each partner, and, if any partner is a corporation, the name and principal business address of each officer and director of the corporation and name and business address of each stockholder owning 10 percent or more of the stock thereof.

(3)  If the applicant is a corporation, the name and principal business address of each officer and director of the corporation, and where the applicant is a stock corporation, the name and principal business address of each stockholder holding 10 percent or more of the applicant’s stock and, where any stockholder is a corporation, the name and principal business address of each officer and director of the corporate stockholder.

(4)  Evidence satisfactory to the department of the ability of the applicant to comply with the provisions of this chapter and rules and regulations promulgated under this chapter by the department.

(5)  The name and address of the clinic, and if the applicant is a professional corporation, firm, partnership, or other form of organization, evidence that the applicant has complied with the requirements of the Business and Professions Code governing the use of fictitious names by practitioners of the healing arts.

(6)  The name and address of the professional licentiate responsible for the professional activities of the clinic and the licentiate’s license number and professional experience.

(7)  The class of clinic to be operated, the character and scope of advice and treatment to be provided, and a complete description of the building, its location, facilities, equipment, apparatus, and appliances to be furnished and used in the operation of the clinic.

(8)  Sufficient operational data to allow the department to determine the class of clinic that the applicant proposes to operate and the initial license fee to be charged.

(9)  Any other information as may be required by the department for the proper administration and enforcement of this chapter, including, but not limited to, evidence that the clinic has a written policy relating to the dissemination of the following information to patients:

(A)  A summary of current state laws requiring child passenger restraint systems to be used when transporting children in motor vehicles.

(B)  A listing of child passenger restraint system programs located within the county, as required by Section 27360 or 27362 of the Vehicle Code.

(C)  Information describing the risks of death or serious injury associated with the failure to utilize a child passenger restraint system.

(b)  (1)  No application is required where a licensed primary care clinic adds a service that is not a special service, as defined in Section 1203, or any regulation adopted thereunder, or remodels or modifies an existing primary care clinic site. However, the clinic shall notify the department, in writing, of the change in service or physical plant no less than 60 days prior to adding the service or remodeling or modifying an existing primary care clinic site. Nothing in this subdivision shall be construed to limit the authority of the department to conduct an inspection at any time pursuant to Section 1227, in order to ensure compliance with, or to prevent a violation of, this chapter, or any regulation adopted under this chapter.

(2)  Where applicable city, county, or state law obligates the primary care clinic to obtain a building permit with respect to the remodeling or modification to be performed by the clinic, the primary care clinic shall provide a signed certification or statement as described in Section 1226.3 to the department within 60 days following completion of the remodeling or modification project covered by the building permit.

(c)  In the course of fulfilling its obligations under Section 1221.09, the department shall ensure that any application form utilized by a primary care clinic, requiring information of the type specified in paragraph (1), (4), (8), or (9) of subdivision (a), is consistent with the requirements of Section 1225, including the requirement that rules and regulations for primary care clinics be separate and distinct from the rules and regulations for specialty clinics. Nothing in this section shall be construed to require the department to issue a separate application form for primary care clinics.

(Amended by Stats. 2003, Ch. 602, Sec. 2. Effective January 1, 2004.)



1213

A person, firm, association, partnership, corporation, or other legal entity desiring a license for a clinic shall be exempt from the requirements of Chapter 2 (commencing with Section 16000) of Division 12.5.

(Amended by Stats. 2010, Ch. 502, Sec. 3. Effective January 1, 2011.)



1214

Each application under this chapter for an initial license, renewal license, license upon change of ownership, or special permit shall be accompanied by a Licensing and Certification Program fee, as follows:

(a)  For all primary care clinics licensed pursuant to this chapter, the annual fee shall be set in accordance with Section 1266.

(b)  For all specialty clinics licensed pursuant to this chapter, the annual fee shall be set in accordance with Section 1266.

(c)  For all rehabilitation clinics, the annual fee shall be set in accordance with Section 1266.

(Amended by Stats. 2006, Ch. 74, Sec. 2. Effective July 12, 2006.)



1214.1

Notwithstanding the provisions of Section 1214, each application for a surgical clinic or a chronic dialysis clinic under this chapter for an initial license, renewal license, license upon change of ownership, or special permit shall be accompanied by an annual Licensing and Certification Program fee set in accordance with Section 1266.

(Amended by Stats. 2006, Ch. 74, Sec. 3. Effective July 12, 2006.)



1214.5

Each application under this chapter for an initial license, renewal license, license upon change of ownership, or special permit for a psychology clinic shall be accompanied by a Licensing and Certification Program fee set in accordance with Section 1266.

(Amended by Stats. 2006, Ch. 74, Sec. 4. Effective July 12, 2006.)



1215

Each new license issued pursuant to this chapter shall expire 12 months from the date of its issuance, and each special permit shall expire on the expiration date of the underlying license. The state department shall transmit to the licensee a renewal fee invoice at least 45 days prior to the expiration date of the license. Failure by the clinic licensee to make timely payment of the renewal fee shall result in the expiration of the license and special permit, if any. A renewal license or special permit may be issued for a period not to exceed two years if the holder of the license or special permit has not been found to be in violation of any statutory requirements, regulations, or standards during the preceding license period. In all other cases, the renewal license or special permit shall be issued for a period not to exceed one year. Timely application for renewal, accompanied by the necessary fee, shall be deemed equivalent to renewal of a license or special permit, where the department is unable to issue a renewal license or special permit on or before the expiration date.

(Repealed and added by Stats. 1978, Ch. 1147.)



1216

(a)  Every clinic holding a license shall, on or before the 15th day of February each year, file with the Office of Statewide Health Planning and Development upon forms to be furnished by the office, a verified report showing the following information relating to the previous calendar year:

(1)  Number of patients served and descriptive information, including age, gender, race, and ethnic background of patients.

(2)  Number of patient visits by type of service, including all of the following:

(A)  Child health and disability prevention screens, treatment, and followup services.

(B)  Medical services.

(C)  Dental services.

(D)  Other health services.

(3)  Total clinic operating expenses.

(4)  Gross patient charges by payer category, including Medicare, Medi-Cal, the Child Health Disability Prevention Program, county indigent programs, other county programs, private insurance, self-paying patients, nonpaying patients, and other payers.

(5)  Deductions from revenue by payer category, bad debts, and charity care charges.

(6)  Additional information as may be required by the office or the department.

(b)  In the event a clinic fails to file a timely report, the department may suspend the license of the clinic until the report is completed and filed with the office.

(c)  In order to promote efficient reporting of accurate data, the office shall consider the unique operational characteristics of different classifications of licensed clinics, including, but not limited to, the limited scope of services provided by some specialty clinics, in its design of forms for the collection of data required by this section.

(d)  For the purpose of administering funds appropriated from the Cigarette and Tobacco Products Surtax Fund for support of licensed clinics, clinics receiving those funds may be required to report any additional data the office or the department may determine necessary to ensure the equitable distribution and appropriate expenditure of those funds. This shall include, but not be limited to, information about the poverty level of patients served and communicable diseases reported to local health departments.

(e)  This section shall apply to all primary care clinics.

(f)  This section shall apply to all specialty clinics, as defined in paragraph (2) of subdivision (a) of Section 1204 of the Health and Safety Code that receive tobacco tax funds pursuant to Article 2 (commencing with Section 30121) of Chapter 2 of Part 13 of Division 2 of the Revenue and Taxation Code.

(g)  Specialty clinics that are not required to report pursuant to subdivision (f) shall report data as directed in Section 1216 as it existed prior to the enactment of Chapter 1331 of the Statutes of 1989 and Chapter 51 of the Statutes of 1990.

(Amended by Stats. 1991, Ch. 278, Sec. 5. Effective July 30, 1991.)



1217

(a)  An applicant for a license to operate a primary care clinic, as specified in subdivision (a) of Section 1204 that meets all requirements for licensure under this chapter, except that it proposes to operate its clinic out of an existing facility that does not satisfy all of the applicable building requirements for the physical plant, other than fire and life safety requirements, shall be issued a license by the state department if both of the following requirements are met:

(1)  The applicant establishes, by evidence satisfactory to the state department, that, where possible and feasible, the applicable building requirements have been met.

(2)  The applicant submits a plan of modernization acceptable to the state department that sets forth the proposed changes to be made, during a period not to exceed three years from the date of initial licensure, to bring the applicant’s facility into substantial conformance with applicable building requirements.

(b)  Failure to complete the plan of modernization as approved and within the time allowed shall constitute a basis for revocation or nonrenewal of the applicant’s license unless the applicant earlier applies for and obtains a waiver from the department. The director shall waive building requirements for primary care clinics where he or she determines all of the following conditions are met:

(1)  That the requirements cannot be met by an applicant, or that they can be met only at an unreasonable and prohibitive cost.

(2)  That the requirements are not essential to protect the health and safety of the clinic staff or the public it serves.

(3)  That the granting of the waiver applied for is in the public interest.

(Amended by Stats. 2003, Ch. 602, Sec. 3. Effective January 1, 2004.)



1218

Upon the filing of an application for a license or for a special permit, or for renewal of a license or special permit, the state department shall investigate the facts set forth in the application and, if the state department finds that the statements contained in the application are true, that the establishment or the continued operation of the clinic and any special services it provides are in conformity with the intent and purpose of this chapter, and that the applicant is in compliance with the provisions of this chapter and the rules and regulations of the state department, the state department shall issue to the applicant the license or special permit, or renewal thereof, applied for. However, if the director finds that the statements contained in the application are not true, or that the establishment or the continued operation of the clinic, or its special services, is not in conformity with the intent and purpose of this chapter, or that applicant is not in compliance with the provisions of this chapter and the rules and regulations promulgated hereunder, he shall deny the applicant the license or special permit or renewal thereof applied for. The state department shall either grant or deny a license or special permit within 100 days of the filing of a completed application for such license or special permit.

(Added by Stats. 1978, Ch. 1147.)



1218.1

(a)  A clinic corporation on behalf of a primary care clinic that has held a valid, unrevoked, and unsuspended license for at least the immediately preceding five years, with no demonstrated history of repeated or uncorrected violations of this chapter or a regulation adopted under this chapter that pose immediate jeopardy to a patient, as defined in subdivision (f), and that has no pending action to suspend or revoke its license, may file an affiliate clinic application under this section to establish a primary care clinic at an additional site or a mobile health care unit, either of which shall hereafter be referred to as the affiliate clinic. The department, upon receipt of the completed affiliate clinic application submitted by the clinic corporation, shall approve a license for the affiliate clinic, without the necessity of first conducting an initial onsite survey, if all of the following conditions are met:

(1)  The clinic corporation that operates the existing licensed primary care clinic, which shall hereafter be referred to as the parent clinic, has submitted a completed affiliate clinic application and the associated application fee.

(2)  The parent and affiliate clinics’ corporate officers, as specified in Section 5213 of the Corporations Code, are the same.

(3)  The parent and affiliate clinics are owned and operated by the same nonprofit organization with the same board of directors.

(4)  The parent and affiliate clinics have the same medical director or directors and medical policies, procedures, protocols, and standards.

(b) The affiliate clinic application shall consist solely of a simple form and required supporting documents giving the following information:

(1) The name and address of the clinic corporation’s administrative office.

(2) The name and contact information of the clinic corporation’s chief executive officer or executive director.

(3) The name and address of the new affiliate primary care clinic site or the location of the new affiliate mobile health care unit.

(4) The name and contact information of the administrator of the new affiliate primary care clinic site or mobile health care unit.

(5) The expected days and hours of operation and the services to be provided at the new affiliate primary care clinic site or mobile health care unit.

(6) Evidence that the new affiliate mobile health care unit meets the requirements of the Mobile Health Care Services Act (Chapter 9 (commencing with Section 1765.101)).

(7) The type and the manufacturer of the new affiliate mobile health care unit and the proposed area or areas where the new affiliate mobile health care unit will be providing services.

(8) To the extent otherwise required by law, evidence of compliance with the minimum construction standards for adequacy and safety of the new affiliate clinic’s physical plant, pursuant to the OSHPD 3 requirements of the most recent version of the California Building Code applicable to clinics and subdivision (b) of Section 1226. The compliance may be established in the form prescribed by Section 1226.3.

(9) Evidence of fire clearance for the new affiliate clinic site.

(10) A copy of the lease or purchase agreement for the new affiliate clinic site.

(11) A copy of the transfer agreement between the new affiliate clinic and a local hospital.

(12) A current list of clinic corporation board members.

(c) The affiliate clinic application shall be signed by an officer of the clinic corporation’s board of directors or the clinic corporation’s chief executive officer or executive director.

(d) The department shall issue a clinic license under this section within 30 days of receipt of a completed affiliate clinic application. If approved, a clinic license shall be issued within seven days of approval. If the department determines that an applicant does not meet the conditions stated in subdivision (a), it shall identify, in writing and with particularity, the grounds for that determination, and shall instead process the application in accordance with the time specified in Section 1218.

(e) Nothing in this section shall prohibit the department from conducting a licensing inspection of the affiliate clinic at any time after receipt of the completed affiliate clinic application.

(f) For purposes of this section, “immediate jeopardy to a patient” means a situation in which the clinic’s noncompliance with one or more requirements of licensure has caused, or is likely to cause, serious injury, harm, impairment, or death to a patient.

(Amended by Stats. 2010, Ch. 502, Sec. 4. Effective January 1, 2011.)



1218.2

Notwithstanding any other provision of law, two or more primary care clinics that are operated by a single nonprofit corporation shall be entitled to consolidate their administrative functions within the State of California without first obtaining the approval of the department. The department shall have access to offsite records. Upon request for access by the department, offsite records shall either be transferred to a clinic or administrative site or be available at the offsite facility within 48 hours. The administrative functions are limited to the following:

(a)  Offsite storage and maintenance of patient medical records that have been inactive for at least three years.

(b)  Offsite storage and maintenance of personnel records, except that copies of specific records documenting the employees’ date of hire, general qualifications, proof of current licensure if applicable, training, and annual health checks shall be kept at the site at which the employee provides all or a majority of his or her services.

(c)  Billing and related financial functions.

(d)  Purchasing functions.

(Added by Stats. 2003, Ch. 602, Sec. 5. Effective January 1, 2004.)



1218.3

(a) In order to reduce paperwork, eliminate errors, and streamline communications between the department and licensed primary care clinics, a clinic corporation that operates one or more affiliate clinics shall, on behalf of all licensed clinics it operates, act as the administrative headquarters for purposes of receiving from and submitting to the department communications regarding primary care clinic license applications or license renewals, primary care clinic operations, requests for prior approval, additions of services, primary care clinic relocations, required reports of changes in primary care clinic administration and board of directors, notices of deficiencies, and all communications from the department to primary care clinics licensed by the department including communications by mail, e-mail, facsimile, or any other electronic or telephonic means.

(b) The department shall maintain a complete corporate file containing information about each clinic corporation operating one or more affiliate clinics, including all of the following:

(1) A copy of the clinic corporation’s articles of incorporation and bylaws.

(2) Unless exempt under paragraph (1) of subdivision (a) of Section 1204, a copy of the determination letter to show the clinic corporation’s exempt status under paragraph (3) of subsection (c) of the Internal Revenue Code of 1954, as amended.

(3) A copy of the clinic corporation’s organizational chart.

(4) Information identifying the clinic corporation’s governing body, including the clinic corporation’s board of directors and corporate officers and required documents.

(5) Information identifying the clinic corporation’s administrators, including the chief executive officer or executive director and medical director.

(c) A clinic corporation shall not be required to resubmit information, materials, or documents identified in subdivision (b) as part of an affiliate clinic application, unless the information, materials, or documents are necessary to complete the corporate file.

(d) A clinic corporation shall submit to the department, on behalf of all licensed primary care clinics operated by the clinic corporation, a single report of change that is applicable to all primary care clinics operated by the clinic corporation, including a change in a principal officer or general manager of the governing body, the medical director, and the clinic administrator, as required by law.

(e) A clinic corporation may submit to the department, on behalf of all licensed primary care clinics operated by the clinic corporation that are within the same license renewal month, a single payment for all primary care clinic licensure renewal fees.

(Added by Stats. 2010, Ch. 502, Sec. 5. Effective January 1, 2011.)



1219

(a) Except for affiliate clinics, as defined in Section 1218.1, if a clinic or an applicant for a license has not been previously licensed, the department may only issue a provisional license to the clinic as provided in this section.

(b) A provisional license to operate a clinic shall terminate six months from the date of issuance.

(c) Within 30 days prior to the termination of a provisional license, the department shall give the clinic a full and complete inspection, and, if the clinic meets all applicable requirements for licensure, a regular license shall be issued. If the clinic does not meet the requirements for licensure but has made substantial progress towards meeting such requirements, as determined by the department, the initial provisional license shall be renewed for six months.

(d) If the department determines that there has not been substantial progress towards meeting licensure requirements at the time of the first full inspection provided by this section, or, if the department determines upon its inspection made within 30 days of the termination of a renewed provisional license that there is a lack of full compliance with such requirements, no further license shall be issued.

(e) If an applicant for a provisional license to operate a clinic has been denied by the department, the applicant may contest the denial by filing a statement of issues, as provided in Section 11504 of the Government Code. The proceedings to review the denial shall be conducted pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2008, Ch. 90, Sec. 1. Effective January 1, 2009.)



1219.1

(a)  The state department may issue a provisional license to a clinic if:

(1)  The clinic and the applicant for licensure substantially meet the standards specified by this chapter and regulations adopted pursuant to this chapter.

(2)  No violation of this chapter or regulations adopted under this chapter exists in the clinic which jeopardizes the health or safety of patients.

(3)  The applicant has adopted a plan for correction of any existing violations which is satisfactory to the state department.

(b)  A provisional license issued under this section shall expire not later than six months after the date of issuance, or at such earlier time as determined by the state department at the time of issuance, and may not be renewed.

(Added by Stats. 1987, Ch. 1456, Sec. 2.)



1220

Immediately upon the denial of any application for a license or special permit or a renewal thereof, the state department shall notify the applicant in writing. Within 15 days after the state department mails the notice, the applicant may present his written petition for a hearing to the state department. Upon receipt by the state department of the petition in proper form, such petition shall be set for hearing. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the state department has all powers granted therein.

The director may issue a temporary license to operate a community clinic or free clinic when the director determines that the facility is in compliance with the provisions of this chapter, except that the facility has applied for but not yet been granted an exemption from federal taxation as required by subdivision (a) of Section 1204. In such cases, the prospective licensee shall submit to the director a copy of its application for exemption from federal taxation which it has sent to the federal Internal Revenue Service. The director shall request the Franchise Tax Board to review the application and to render an opinion regarding whether it is likely that the exemption will be granted. If the Franchise Tax Board so determines, the director may proceed to issue a temporary license. Such temporary license shall expire 12 months from the date of its issuance or upon the facility being granted such exemption from federal taxation. The director shall issue no more than three successive temporary licenses to one facility.

(Added by Stats. 1978, Ch. 1147.)






ARTICLE 2.5 - Licensing of Clinics

1221

For purposes of this article, the following definitions shall apply:

(a)  “Centralized applications unit” means the centralized applications unit in the Licensing and Certification Division of the State Department of Health Services, or a successor entity.

(b)  “Clinic” means nonprofit primary care clinics, nonprofit community health centers, nonprofit community clinics, and free clinics.

(Added by Stats. 2001, Ch. 525, Sec. 2. Effective January 1, 2002.)



1221.05

Commencing July 1, 2002, all new applications for licenses for clinics shall be reviewed by the centralized applications unit.

(Added by Stats. 2001, Ch. 525, Sec. 2. Effective January 1, 2002.)



1221.09

Commencing January 1, 2002, the centralized applications unit shall work with organizations that are among and advocate on behalf of, clinics to streamline application forms and clarify information needed to qualify as completed.

(Added by Stats. 2001, Ch. 525, Sec. 2. Effective January 1, 2002.)



1221.11

Commencing January 1, 2002, a telephone number shall be provided for applicants to verify receipt of their application by the Licensing and Certification Division.

(Added by Stats. 2001, Ch. 525, Sec. 2. Effective January 1, 2002.)



1221.13

All new applications submitted to the centralized applications unit shall be reviewed within two weeks for completeness. The centralized applications unit shall resolve minor issues directly with the applicant.

(Added by Stats. 2001, Ch. 525, Sec. 2. Effective January 1, 2002.)



1221.15

(a)  Commencing January 1, 2002, the Licensing and Certification Division shall designate at least one surveyor in each of the four regions to specialize in clinic surveys and complaint investigations. The program shall cross-train additional staff in this specialty.

(b)  Commencing January 1, 2002, all completed packages forwarded by the centralized applications unit to the regional clinic specialists shall be scheduled for survey within 30 days of receipt.

(Added by Stats. 2001, Ch. 525, Sec. 2. Effective January 1, 2002.)



1221.17

The Licensing and Certification Program training unit shall work with organizations that are among and advocate on behalf of clinics and other stakeholders to develop a training curriculum on clinic specialization, including the special needs of rural clinics.

(Added by Stats. 2001, Ch. 525, Sec. 2. Effective January 1, 2002.)



1221.19

The centralized applications unit and regional offices shall be routinely reviewed by the department beginning January 31, 2003, to determine if applications for clinic licenses are processed in a timely and effective manner.

(Added by Stats. 2001, Ch. 525, Sec. 2. Effective January 1, 2002.)






ARTICLE 2.6 - Provider Enrollment for Clinics

1222

The department shall, on or before July 1, 2005, implement a process that allows an applicant for licensure as a primary care clinic, as defined in subdivision (a) of Section 1204, at the applicant’s option, to submit an application for review of the clinic’s qualifications for participation in any of the following programs simultaneous with any review for enrollment and certification as a provider in the Medi-Cal program, and if approved for participation in a program, to be enrolled or certified, or both, as a provider in the program, subsequent to certification and enrollment as a provider in the Medi-Cal program:

(a) Medi-Cal Presumptive Eligibility under Section 14148.7 of the Welfare and Institutions Code.

(b) Child Health and Disability Prevention Program provided for pursuant to Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106.

(c) Perinatal Services Program provided for pursuant to Article 4.7 (commencing with Section 14148) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code.

(d) Family Planning, Access, Care, and Treatment (Family PACT) Waiver Program provided for pursuant to subdivision (aa) of Section 14132 of the Welfare and Institutions Code.

(Added by Stats. 2004, Ch. 449, Sec. 1. Effective January 1, 2005.)






ARTICLE 3 - Regulations

1225

(a) The department shall adopt, and may from time to time amend or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, reasonable rules and regulations as may be necessary or proper to carry out the purposes and intent of this chapter and to enable the department to exercise the powers and perform the duties conferred upon it by this chapter, not inconsistent with any of the provisions of any statute of this state.

(b) The rules and regulations for primary care clinics shall be separate and distinct from the rules and regulations for specialty clinics.

(c) All regulations relating to licensed clinics in effect on December 31, 1977, that were adopted by the department, shall remain in full force and effect until altered, amended, or repealed by the director.

(d) Until the department adopts regulations relating to the provision of services by a chronic dialysis clinic, a surgical clinic, or a rehabilitation clinic, the following clinics licensed or seeking licensure shall comply with the following federal certification standards in effect immediately preceding January 1, 2013:

(1) A chronic dialysis clinic shall comply with federal certification standards for an end stage renal disease clinic, as specified in Sections 494.1 to 494.180, inclusive, of Title 42 of the Code of Federal Regulations.

(2) A surgical clinic, as defined in subdivision (b) of Section 1204, shall comply with federal certification standards for an ambulatory surgical clinic, as specified in Sections 416.1 to 416.52, inclusive, of Title 42 of the Code of Federal Regulations.

(3) A rehabilitation clinic shall comply with federal certification standards for a comprehensive outpatient rehabilitation facility, as specified in Sections 485.50 to 485.74, inclusive, of Title 42 of the Code of Federal Regulations.

(e) The department shall, by July 1, 2017, conduct at least one public hearing and submit a report to the appropriate legislative committees that describes the extent to which the federal certification standards are or are not sufficient as a basis for state licensing standards. The report shall make recommendations for any California-specific standards that may be necessary.

(f) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 722, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Ch. 722.)



1225-1

(a) The department shall adopt, and may from time to time amend or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, such reasonable rules and regulations as may be necessary or proper to carry out the purposes and intent of this chapter and to enable the department to exercise the powers and perform the duties conferred upon it by this chapter, not inconsistent with any of the provisions of any statute of this state. The rules and regulations for primary care clinics shall be separate and distinct from the rules and regulations for specialty clinics.

(b) All regulations relating to licensed clinics in effect on December 31, 1977, which were adopted by the department, shall remain in full force and effect until altered, amended, or repealed by the director.

(c) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 722, Sec. 2. Effective January 1, 2014. Section operative January 1, 2018, by its own provisions.)



1226

(a)  The regulations shall prescribe the kinds of services which may be provided by clinics in each category of licensure and shall prescribe minimum standards of adequacy, safety, and sanitation of the physical plant and equipment, minimum standards for staffing with duly qualified personnel, and minimum standards for providing the services offered. These minimum standards shall be based on the type of facility, the needs of the patients served, and the types and levels of services provided.

(b)  The Office of Statewide Health Planning and Development, in consultation with the Community Clinics Advisory Committee, shall prescribe minimum construction standards of adequacy and safety for the physical plant of clinics as found in the California Building Standards Code.

(c)  A city or county, as applicable, shall have plan review and building inspection responsibilities for the construction or alteration of buildings described in paragraph (1) and paragraph (2) of subdivision (b) of Section 1204 and shall apply the provisions of the latest edition of the California Building Standards Code in conducting these plan review responsibilities. For these buildings, construction and alteration shall include conversion of a building to a purpose specified in paragraphs (1) and (2) of subdivision (b) of Section 1204.

Upon the initial submittal to a city or county by the governing authority or owner of these clinics for plan review and building inspection services, the city or county shall reply in writing to the clinic whether or not the plan review by the city or county will include a certification as to whether or not the clinic project submitted for plan review meets the standards as propounded by the office in the California Building Standards Code.

If the city or county indicates that its review will include this certification it shall do all of the following:

(1)  Apply the applicable clinic provisions of the latest edition of the California Building Standards Code.

(2)  Certify in writing, to the applicant within 30 days of completion of construction whether or not these standards have been met.

(d)  If upon initial submittal, the city or county indicates that its plan review will not include this certification, the governing authority or owner of the clinic shall submit the plans to the Office of Statewide Health Planning and Development who shall review the plans for certification whether or not the clinic project meets the standards, as propounded by the office in California Building Standards Code.

(e)  When the office performs review for certification, the office shall charge a fee in an amount that does not exceed its actual costs.

(f)  The office of the State Fire Marshal shall prescribe minimum safety standards for fire and life safety in surgical clinics.

(g)  Notwithstanding subdivision (c), the governing authority or owner of a clinic may request the office to perform plan review services for buildings described in subdivision (c). If the office agrees to perform these services, after consultation with the local building official, the office shall charge an amount not to exceed its actual costs. The construction or alteration of these buildings shall conform to the applicable provisions of the latest edition of the California Building Standards Code for purposes of the plan review by the office pursuant to this subdivision.

(h)  Regulations adopted pursuant to this chapter establishing standards for laboratory services shall not be applicable to any clinic that operates a clinical laboratory licensed pursuant to Section 1265 of the Business and Professions Code.

(Amended by Stats. 1997, Ch. 732, Sec. 1. Effective January 1, 1998.)



1226.1

(a) A primary care clinic shall comply with the following requirements regarding health examinations and other public health protections for individuals working in a primary care clinic:

(1) An employee working in a primary care clinic who has direct contact with patients shall have a health examination within six months prior to employment or within 15 days after employment. Each examination shall include a medical history and physical evaluation. A written examination report, signed by the person performing the examination, shall verify that the employee is able to perform his or her assigned duties.

(2) At the time of employment, testing for tuberculosis shall consist of a purified protein derivative intermediate strength intradermal skin test or any other test for tuberculosis infection recommended by the federal Centers for Disease Control and Prevention (CDC) and licensed by the federal Food and Drug Administration (FDA). If a positive reaction is obtained from the skin test, or any other test for tuberculosis infection recommended by the CDC and licensed by the FDA, the employee shall be referred to a physician to determine if a chest X-ray is necessary. Annual examinations shall be performed only when medically indicated.

(3) The clinic shall maintain a health record for each employee that includes reports of all employment-related health examinations. These records shall be kept for a minimum of three years following termination of employment.

(4) An employee known to have or exhibiting signs or symptoms of a communicable disease shall not be permitted to work until he or she submits a physician’s certification that the employee is sufficiently free of the communicable disease to return to his or her assigned duties.

(b) Any regulation adopted before January 1, 2004, that imposes a standard on a primary care clinic that is more stringent than described in this section is void.

(Amended by Stats. 2007, Ch. 24, Sec. 3. Effective January 1, 2008.)



1226.2

The Community Clinics Advisory Committee provided for in subdivision (b) of Section 1226 shall meet on an ad hoc basis and shall be comprised of at least 15 individuals who are employed by, or under contract to provide service to, a community clinic on a full-time basis, either directly or as a representative of a clinic association. Members of the committee shall be appointed by the three statewide primary care clinic associations in California that represent the greatest number of community or free clinic sites.

(Added by Stats. 2003, Ch. 602, Sec. 7. Effective January 1, 2004.)



1226.3

A primary care clinic may establish compliance with the minimum construction standards of adequacy and safety for the physical plant described in subdivision (b) of Section 1226 by submitting a written certification, as described in Section 5536.26 of the Business and Professions Code, from a licensed architect or a written statement from a local building department that the applicable construction, remodeling, alteration, or other applicable modification of the physical plant is in compliance with these standards. No particular form of certification or statement shall be required by the department. Any form of statement utilized by a city or county building department, or certification by a licensed architect, indicating that the premises conform to the requirements of the California Building Standards Code, shall be accepted by the department as sufficient proof of compliance. Enforcement of compliance with applicable provisions of the California Building Standards Code, pursuant to subdivision (b) of Section 1226, shall be within the exclusive jurisdiction of the local building department.

(Added by Stats. 2003, Ch. 602, Sec. 8. Effective January 1, 2004.)



1226.5

(a)  It is the intent of the Legislature to establish seismic safety standards for facilities licensed as surgical clinics pursuant to this chapter, and for facilities certified for participation in the federal Medicare program as ambulatory surgical centers, which accommodate surgical patients under general anesthesia, but are not required to remain open and usable after an earthquake to accommodate emergency patients.

(b)  A facility described in subdivision (a) which, after January 1, 1991, anchors fixed medical equipment to the floor or roof of the facility with a gross operating weight of more than 400 pounds or anchors fixed medical equipment to the walls or ceiling with a gross operating weight of more than 20 pounds shall retain the services of an architect licensed in California, a structural engineer licensed in California, or a civil engineer registered in California to assure that the equipment is anchored in such a manner to meet the requirements of an occupancy importance factor of 1.00, as set forth in Title 24 of the California Code of Regulations.

(c)  A facility described in subdivision (a) which retains the services of an architect or engineer for the anchorage of fixed medical equipment shall keep available for inspection by the department for a period of five years following the installation, a current written certification from the architect or engineer that the equipment is mounted in accordance with the applicable requirements.

(Added by Stats. 1990, Ch. 1579, Sec. 1.)



1227

Any duly authorized officer, employee, or agent of the state department may upon presentation of proper identification, enter and inspect any building or premises at any time, with or without advance notice, to secure compliance with, or to prevent a violation of, any provision of this chapter or any regulations adopted pursuant to this chapter.

(Added by Stats. 1978, Ch. 1147.)



1228

(a)  Except as provided in subdivision (c), every clinic for which a license or special permit has been issued shall be periodically inspected. The frequency of inspections shall depend upon the type and complexity of the clinic or special service to be inspected. Inspections shall be conducted no less often than once every three years and as often as necessary to ensure the quality of care being provided.

(b)  (1)  During inspections, representatives of the department shall offer any advice and assistance to the clinic as they deem appropriate. The department may contract with local health departments for the assumption of any of the department’s responsibilities under this chapter. In exercising this authority, the local health department shall conform to the requirements of this chapter and to the rules, regulations, and standards of the department.

(2)  The department shall reimburse local health departments for services performed pursuant to this section, and these payments shall not exceed actual cost. Reports of each inspection shall be prepared by the representative conducting it upon forms prepared and furnished by the department and filed with the department.

(c)  This section shall not apply to any of the following:

(1)  A rural health clinic.

(2)  A primary care clinic accredited by the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), the Accreditation Association for Ambulatory Health Care (AAAHC), or any other accrediting organization recognized by the department.

(3)  An ambulatory surgical center.

(4)  An end stage renal disease facility.

(5)  A comprehensive outpatient rehabilitation facility that is certified to participate either in the Medicare program under Title XVIII (42 U.S.C. Sec. 1395 et seq.) of the federal Social Security Act, or the medicaid program under Title XIX (42 U.S.C. Sec. 1396 et seq.) of the federal Social Security Act, or both.

(d)  Notwithstanding paragraph (2) of subdivision (c), the department shall retain the authority to inspect a primary care clinic pursuant to Section 1227, or as necessary to ensure the quality of care being provided.

(Amended by Stats. 2003, Ch. 602, Sec. 9. Effective January 1, 2004.)



1229

The state department shall notify any clinic of all deficiencies in its compliance with the provisions of this chapter or the rules and regulations adopted hereunder, which are discovered or confirmed by inspection, and the clinic shall agree with the state department upon a plan of correction which shall give the clinic a reasonable time to correct such deficiencies. During such allotted time, a list of deficiencies and the plan of correction shall be conspicuously posted in a clinic location accessible to public view. If at the end of the allotted time, as provided in the plan of correction, the clinic has failed to correct the deficiencies, the state department shall assess the licensee a civil penalty not to exceed fifty dollars ($50) per day, until the state department finds the clinic in compliance. In such case, the state department may also initiate action against the clinic to revoke or suspend the license. Nothing in this chapter shall be deemed to prohibit a clinic which is unable to correct the deficiencies, as specified in a plan of corrections, for reasons beyond its control from voluntarily surrendering its license pursuant to Section 1245 prior to the assessment of any civil penalty or the initiation of any revocation or suspension proceeding.

(Repealed and added by Stats. 1978, Ch. 1147.)



1229.1

No notification of deficiency, civil or criminal penalty, fine, sanction, or denial, suspension, or revocation of licensure, may be imposed against a primary care clinic, or any person acting on behalf of the clinic, for a violation of a regulation, as defined in Section 11342.600 of the Government Code, including every rule, regulation, order, or standard of general application, or the amendment, supplement, or revision of any rule, regulation, order, or standard adopted by a state agency to implement, interpret, or make specific the law enforced or administered by it, or to govern its procedure, unless the regulation has been adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2003, Ch. 602, Sec. 10. Effective January 1, 2004.)



1230

Reports on the results of each inspection shall be kept on file in the state department along with the plan of correction and clinic comments. The inspection report may include a recommendation for reinspection. All inspection reports, lists of deficiencies, and plans of correction shall be public records open to public inspection.

(Added by Stats. 1978, Ch. 1147.)



1231

(a)  All clinics shall maintain compliance with the licensing requirements. These requirements shall not, however, prohibit the use of alternate concepts, methods, procedures, techniques, space, equipment, personnel qualifications, or the conducting of pilot projects, provided these exceptions are carried out with provision for safe and adequate patient care and with prior written approval of the department. A written request and substantiating evidence supporting the request shall be submitted by the applicant or licensee to the state department. Where a licensee submits a single program flexibility request and substantiating evidence on behalf of more than one similarly situated primary care clinic, the department may approve the program flexibility request as to each of the primary care clinics identified in the request. The department shall approve or deny any request within 60 days of submission. This approval shall be in writing and shall provide for the terms and conditions under which the exception is granted. A denial shall be in writing and shall specify the basis therefor.

(b)  Substantiating evidence of a shortage of a specific health care professional that is submitted in support of a request for utilization of alternatives to personnel requirements contained in regulations adopted under this chapter may include documentation that the clinic is located in a geographic area that is either deemed under federal law, or designated by the Office of Statewide Health Planning and Development, as a medically underserved area, a health professional shortage area, or as serving, in whole or in part, a medically underserved population.

(c)  If after investigation the department determines that a clinic granted a waiver pursuant to this section is operating in a manner contrary to the terms or conditions of the waiver, the director shall immediately revoke the waiver as to that clinic site.

(Amended by Stats. 2003, Ch. 602, Sec. 11. Effective January 1, 2004.)



1231.5

The department may grant to a PACE program, as defined in Chapter 8.75 (commencing with Section 14591) of Part 3 of Division 9 of the Welfare and Institutions Code, exemptions from the provisions contained in this chapter in accordance with the requirements of Section 100315.

(Amended by Stats. 2011, Ch. 367, Sec. 1. Effective January 1, 2012.)



1232

No clinic which permits sterilization operations for contraceptive purposes to be performed therein, nor the medical staff of such clinic, shall require the individual upon whom such a sterilization operation is to be performed to meet any special nonmedical qualifications, which are not imposed on individuals seeking other types of operations in the clinic. Such prohibited nonmedical qualifications shall include, but not be limited to, age, marital status, and number of natural children.

Nothing in this section shall prohibit requirements relating to the physical or mental condition of the individual or affect the right of the attending physician to counsel or advise his patient as to whether or not sterilization is appropriate. This section shall not affect existing law with respect to individuals below the age of majority.

(Added by Stats. 1978, Ch. 1147.)



1233

A surgical clinic may restrict use of its facilities to members of the medical staff of the surgical clinic and other physicians and surgeons approved by the medical staff to practice at the clinic.

(Added by Stats. 1979, Ch. 1186.)



1233.5

By June 30, 1995, a licensed clinic board of directors and its medical director shall establish and adopt written policies and procedures to screen patients for purposes of detecting spousal or partner abuse. The policies shall include procedures to accomplish all of the following:

(a)  Identifying, as part of its medical screening, spousal or partner abuse among patients.

(b)  Documenting in the medical record patient injuries or illnesses attributable to spousal or partner abuse.

(c)  Providing to patients who exhibit signs of spousal or partner abuse a current referral list of private and public community agencies that provide, or arrange for, the evaluation, counseling, and care of persons experiencing spousal or partner abuse, including, but not limited to, hot lines, local battered women’s shelters, legal services, and information about temporary restraining orders.

(d)  Designating licensed clinical staff to be responsible for the implementation of these guidelines.

It is the intent of the Legislature that clinics, for purposes of satisfying the requirements of this section, adopt guidelines similar to those developed by the American Medical Association regarding domestic violence detection and referral. The Legislature recognizes that while guidelines evolve and change, the American Medical Association’s guidelines may serve, at this time, as a model for clinics to follow.

(Amended by Stats. 1994, Ch. 147, Sec. 4. Effective July 11, 1994.)



1234

(a)  Smoking shall not be permitted in patient areas of a clinic except those rooms designated for occupancy exclusively by smokers.

(b)  Clearly legible signs shall either:

(1)  State that smoking is unlawful and be conspicuously posted by, or on behalf of, the owner or manager of such clinic, in all areas of a clinic where smoking is unlawful.

(2)  Identify “smoking permitted” areas, and be posted by, or on behalf of, the owner or manager of such clinic, only in areas of a clinic where smoking is lawfully permitted.

If “smoking permitted” signs are posted, there shall also be conspicuously posted, near all major entrances, clearly legible signs stating that smoking is unlawful except in areas designated “smoking permitted.”

(c)  This section shall not apply to skilled nursing facilities, intermediate care facilities, and intermediate care facilities for the developmentally disabled.

(Added by Stats. 1980, Ch. 193.)






ARTICLE 4 - Offenses

1235

(a)  Except as provided in subdivision (b), any person who violates any of the provisions of this chapter or who willfully or repeatedly violates any rule or regulation promulgated under this chapter is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed 180 days or by both such fine and imprisonment.

(b)  Any person who violates the provisions of Section 1234 is guilty of an infraction and shall be punished by a fine of not more than one hundred dollars ($100).

(Amended by Stats. 1983, Ch. 1092, Sec. 144. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1236

The director may bring an action to enjoin the violation or threatened violation of Section 1205 in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss.

(Repealed and added by Stats. 1978, Ch. 1147.)



1237

Any action brought by the director against a clinic shall not abate by reason of a sale or other transfer of ownership of the facility which is a party to the action, except with express written consent of the director.

(Repealed and added by Stats. 1978, Ch. 1147.)



1238

The district attorney of every county shall, upon application by the state department or its authorized representative, institute and conduct the prosecution of any action for violation within his county of any provision of this chapter or regulations adopted hereunder.

(Added by Stats. 1978, Ch. 1147.)






ARTICLE 5 - Suspension and Revocation

1240

The state department may suspend or revoke any license or special permit issued under the provisions of this chapter upon any of the following grounds and in the manner provided in this chapter:

(a)  Violation by the licensee or holder of a special permit of any of the provisions of this chapter or of the rules and regulations promulgated under this chapter.

(b)  Aiding, abetting, or permitting the violation of any provision of this chapter or of the rules and regulations promulgated under this chapter.

(c)  Conduct inimical to the public health, welfare, or safety of the people of the State of California in the maintenance and operation of the premises or services for which a license or special permit is issued.

(Added by Stats. 1978, Ch. 1147.)



1241

Proceedings for the suspension, revocation, or denial of licenses or special permits under this chapter shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the state department shall have all the powers granted by such provisions. In the event of conflict between the provisions of this chapter and such provisions of the Government Code, the provisions of the Government Code shall prevail.

(Added by Stats. 1978, Ch. 1147.)



1242

The director may temporarily suspend any license issued to a specialty clinic or special permit prior to any hearing, when in his opinion such action is necessary to protect the public welfare. The director shall notify the licensee or holder of a special permit of the temporary suspension and the effective date thereof, and at the same time shall serve such provider with an accusation. Upon receipt of a notice of defense by the licensee or holder of a special permit, the director shall set the matter for hearing within 30 days after receipt of such notice. The temporary suspension shall remain in effect until such time as the hearing is completed and the director has made a final determination on the merits; provided, however, that the temporary suspension shall be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed.

If the provisions of this chapter or the rules or regulations promulgated by the director are violated by a licensed surgical clinic or chronic dialysis clinic or holder of a special permit which is a group, corporation, or other association, the director may suspend the license or special permit of such organization or may suspend the license or special permit as to any individual person within such organization who is responsible for such violation.

(Added by Stats. 1978, Ch. 1147.)



1243

The withdrawal of an application for a license or a special permit after it has been filed with the state department, shall not, unless the state department consents in writing to such withdrawal, deprive the state department of its authority to institute or continue a proceeding against the applicant for the denial of the license or special permit upon any ground provided by law, or to enter an order denying the license or special permit upon any such ground.

The suspension, expiration, or forfeiture by operation of law of a license or a special permit issued by the state department, or its suspension, forfeiture or cancellation by order of the state department or by order of a court of law, or its surrender without the written consent of the state department, shall not deprive the department of its authority to institute or continue a disciplinary proceeding against the licensee or holder of a special permit upon any ground provided by law or to enter an order suspending or revoking the license or special permit or otherwise taking disciplinary action against the licensee or holder of a special permit on any such ground.

(Added by Stats. 1978, Ch. 1147.)



1244

Any license or special permit revoked pursuant to this chapter may be reinstated pursuant to the provisions of Section 11522 of the Government Code.

(Added by Stats. 1978, Ch. 1147.)



1245

Any licensee or holder of a special permit may, with the approval of the state department, surrender his license or special permit for suspension by the state department for a temporary period not to exceed 24 consecutive months. Any license or special permit suspended pursuant to this section may be reinstated by the state department on receipt of an application and after an inspection showing full compliance with all applicable licensing requirements.

(Added by Stats. 1978, Ch. 1147.)









CHAPTER 1.3 - Outpatient Settings

1248

For purposes of this chapter, the following definitions shall apply:

(a) “Division” means the Medical Board of California. All references in this chapter to the division, the Division of Licensing of the Medical Board of California, or the Division of Medical Quality shall be deemed to refer to the Medical Board of California pursuant to Section 2002 of the Business and Professions Code.

(b) (1) “Outpatient setting” means any facility, clinic, unlicensed clinic, center, office, or other setting that is not part of a general acute care facility, as defined in Section 1250, and where anesthesia, except local anesthesia or peripheral nerve blocks, or both, is used in compliance with the community standard of practice, in doses that, when administered have the probability of placing a patient at risk for loss of the patient’s life-preserving protective reflexes.

(2) “Outpatient setting” also means facilities that offer in vitro fertilization, as defined in subdivision (b) of Section 1374.55.

(3) “Outpatient setting” does not include, among other settings, any setting where anxiolytics and analgesics are administered, when done so in compliance with the community standard of practice, in doses that do not have the probability of placing the patient at risk for loss of the patient’s life-preserving protective reflexes.

(c) “Accreditation agency” means a public or private organization that is approved to issue certificates of accreditation to outpatient settings by the board pursuant to Sections 1248.15 and 1248.4.

(Amended by Stats. 2011, Ch. 645, Sec. 2. Effective January 1, 2012.)



1248.1

No association, corporation, firm, partnership, or person shall operate, manage, conduct, or maintain an outpatient setting in this state, unless the setting is one of the following:

(a)  An ambulatory surgical center that is certified to participate in the Medicare program under Title XVIII (42 U.S.C. Sec. 1395 et seq.) of the federal Social Security Act.

(b)  Any clinic conducted, maintained, or operated by a federally recognized Indian tribe or tribal organization, as defined in Section 450 or 1601 of Title 25 of the United States Code, and located on land recognized as tribal land by the federal government.

(c)  Any clinic directly conducted, maintained, or operated by the United States or by any of its departments, officers, or agencies.

(d)  Any primary care clinic licensed under subdivision (a) and any surgical clinic licensed under subdivision (b) of Section 1204.

(e)  Any health facility licensed as a general acute care hospital under Chapter 2 (commencing with Section 1250).

(f)  Any outpatient setting to the extent that it is used by a dentist or physician and surgeon in compliance with Article 2.7 (commencing with Section 1646) or Article 2.8 (commencing with Section 1647) of Chapter 4 of Division 2 of the Business and Professions Code.

(g)  An outpatient setting accredited by an accreditation agency approved by the division pursuant to this chapter.

(h)  A setting, including, but not limited to, a mobile van, in which equipment is used to treat patients admitted to a facility described in subdivision (a), (d), or (e), and in which the procedures performed are staffed by the medical staff of, or other healthcare practitioners with clinical privileges at, the facility and are subject to the peer review process of the facility but which setting is not a part of a facility described in subdivision (a), (d), or (e).

Nothing in this section shall relieve an association, corporation, firm, partnership, or person from complying with all other provisions of law that are otherwise applicable.

(Added by Stats. 1994, Ch. 1276, Sec. 2. Effective January 1, 1995.)



1248.15

(a) The board shall adopt standards for accreditation and, in approving accreditation agencies to perform accreditation of outpatient settings, shall ensure that the certification program shall, at a minimum, include standards for the following aspects of the settings’ operations:

(1) Outpatient setting allied health staff shall be licensed or certified to the extent required by state or federal law.

(2) (A) Outpatient settings shall have a system for facility safety and emergency training requirements.

(B) There shall be onsite equipment, medication, and trained personnel to facilitate handling of services sought or provided and to facilitate handling of any medical emergency that may arise in connection with services sought or provided.

(C) In order for procedures to be performed in an outpatient setting as defined in Section 1248, the outpatient setting shall do one of the following:

(i) Have a written transfer agreement with a local accredited or licensed acute care hospital, approved by the facility’s medical staff.

(ii) Permit surgery only by a licensee who has admitting privileges at a local accredited or licensed acute care hospital, with the exception that licensees who may be precluded from having admitting privileges by their professional classification or other administrative limitations, shall have a written transfer agreement with licensees who have admitting privileges at local accredited or licensed acute care hospitals.

(iii) Submit for approval by an accrediting agency a detailed procedural plan for handling medical emergencies that shall be reviewed at the time of accreditation. No reasonable plan shall be disapproved by the accrediting agency.

(D) In addition to the requirements imposed in subparagraph (C), the outpatient setting shall submit for approval by an accreditation agency at the time of accreditation a detailed plan, standardized procedures, and protocols to be followed in the event of serious complications or side effects from surgery that would place a patient at high risk for injury or harm or to govern emergency and urgent care situations. The plan shall include, at a minimum, that if a patient is being transferred to a local accredited or licensed acute care hospital, the outpatient setting shall do all of the following:

(i) Notify the individual designated by the patient to be notified in case of an emergency.

(ii) Ensure that the mode of transfer is consistent with the patient’s medical condition.

(iii) Ensure that all relevant clinical information is documented and accompanies the patient at the time of transfer.

(iv) Continue to provide appropriate care to the patient until the transfer is effectuated.

(E) All physicians and surgeons transferring patients from an outpatient setting shall agree to cooperate with the medical staff peer review process on the transferred case, the results of which shall be referred back to the outpatient setting, if deemed appropriate by the medical staff peer review committee. If the medical staff of the acute care facility determines that inappropriate care was delivered at the outpatient setting, the acute care facility’s peer review outcome shall be reported, as appropriate, to the accrediting body or in accordance with existing law.

(3) The outpatient setting shall permit surgery by a dentist acting within his or her scope of practice under Chapter 4 (commencing with Section 1600) of Division 2 of the Business and Professions Code or physician and surgeon, osteopathic physician and surgeon, or podiatrist acting within his or her scope of practice under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code or the Osteopathic Initiative Act. The outpatient setting may, in its discretion, permit anesthesia service by a certified registered nurse anesthetist acting within his or her scope of practice under Article 7 (commencing with Section 2825) of Chapter 6 of Division 2 of the Business and Professions Code.

(4) Outpatient settings shall have a system for maintaining clinical records.

(5) Outpatient settings shall have a system for patient care and monitoring procedures.

(6) (A)  Outpatient settings shall have a system for quality assessment and improvement.

(B) Members of the medical staff and other practitioners who are granted clinical privileges shall be professionally qualified and appropriately credentialed for the performance of privileges granted. The outpatient setting shall grant privileges in accordance with recommendations from qualified health professionals, and credentialing standards established by the outpatient setting.

(C) Clinical privileges shall be periodically reappraised by the outpatient setting. The scope of procedures performed in the outpatient setting shall be periodically reviewed and amended as appropriate.

(7) Outpatient settings regulated by this chapter that have multiple service locations shall have all of the sites inspected.

(8) Outpatient settings shall post the certificate of accreditation in a location readily visible to patients and staff.

(9) Outpatient settings shall post the name and telephone number of the accrediting agency with instructions on the submission of complaints in a location readily visible to patients and staff.

(10) Outpatient settings shall have a written discharge criteria.

(b) Outpatient settings shall have a minimum of two staff persons on the premises, one of whom shall either be a licensed physician and surgeon or a licensed health care professional with current certification in advanced cardiac life support (ACLS), as long as a patient is present who has not been discharged from supervised care. Transfer to an unlicensed setting of a patient who does not meet the discharge criteria adopted pursuant to paragraph (10) of subdivision (a) shall constitute unprofessional conduct.

(c) An accreditation agency may include additional standards in its determination to accredit outpatient settings if these are approved by the board to protect the public health and safety.

(d) No accreditation standard adopted or approved by the board, and no standard included in any certification program of any accreditation agency approved by the board, shall serve to limit the ability of any allied health care practitioner to provide services within his or her full scope of practice. Notwithstanding this or any other provision of law, each outpatient setting may limit the privileges, or determine the privileges, within the appropriate scope of practice, that will be afforded to physicians and allied health care practitioners who practice at the facility, in accordance with credentialing standards established by the outpatient setting in compliance with this chapter. Privileges may not be arbitrarily restricted based on category of licensure.

(e) The board shall adopt standards that it deems necessary for outpatient settings that offer in vitro fertilization.

(f) The board may adopt regulations it deems necessary to specify procedures that should be performed in an accredited outpatient setting for facilities or clinics that are outside the definition of outpatient setting as specified in Section 1248.

(g) As part of the accreditation process, the accrediting agency shall conduct a reasonable investigation of the prior history of the outpatient setting, including all licensed physicians and surgeons who have an ownership interest therein, to determine whether there have been any adverse accreditation decisions rendered against them. For the purposes of this section, “conducting a reasonable investigation” means querying the Medical Board of California and the Osteopathic Medical Board of California to ascertain if either the outpatient setting has, or, if its owners are licensed physicians and surgeons, if those physicians and surgeons have, been subject to an adverse accreditation decision.

(Amended by Stats. 2013, Ch. 515, Sec. 36. Effective January 1, 2014.)



1248.2

(a) Any outpatient setting may apply to an accreditation agency for a certificate of accreditation. Accreditation shall be issued by the accreditation agency solely on the basis of compliance with its standards as approved by the board under this chapter.

(b) The board shall obtain and maintain a list of accredited outpatient settings from the information provided by the accreditation agencies approved by the board, and shall notify the public, by placing the information on its Internet Web site, whether an outpatient setting is accredited or the setting’s accreditation has been revoked, suspended, or placed on probation, or the setting has received a reprimand by the accreditation agency.

(c) The list of outpatient settings shall include all of the following:

(1) Name, address, and telephone number of any owners, and their medical license numbers.

(2) Name and address of the facility.

(3) The name and telephone number of the accreditation agency.

(4) The effective and expiration dates of the accreditation.

(d) Accrediting agencies approved by the board shall notify the board and update the board on all outpatient settings that are accredited.

(Amended by Stats. 2011, Ch. 645, Sec. 4. Effective January 1, 2012.)



1248.25

If an outpatient setting does not meet the standards approved by the board, accreditation shall be denied by the accreditation agency, which shall provide the outpatient setting notification of the reasons for the denial. An outpatient setting may reapply for accreditation at any time after receiving notification of the denial. The accreditation agency shall report within three business days to the board if the outpatient setting’s certificate for accreditation has been denied.

(Amended by Stats. 2011, Ch. 645, Sec. 5. Effective January 1, 2012.)



1248.3

(a)  Certificates of accreditation issued to outpatient settings by an accreditation agency shall be valid for not more than three years.

(b)  The outpatient setting shall notify the accreditation agency within 30 days of any significant change in ownership, including, but not limited to, a merger, change in majority interest, consolidation, name change, change in scope of services, additional services, or change in locations.

(c)  Except for disclosures to the division or to the Division of Medical Quality under this chapter, an accreditation agency shall not disclose information obtained in the performance of accreditation activities under this chapter that individually identifies patients, individual medical practitioners, or outpatient settings. Neither the proceedings nor the records of an accreditation agency or the proceedings and records of an outpatient setting related to performance of quality assurance or accreditation activities under this chapter shall be subject to discovery, nor shall the records or proceedings be admissible in a court of law. The prohibition relating to discovery and admissibility of records and proceedings does not apply to any outpatient setting requesting accreditation in the event that denial or revocation of that outpatient setting’s accreditation is being contested. Nothing in this section shall prohibit the accreditation agency from making discretionary disclosures of information to an outpatient setting pertaining to the accreditation of that outpatient setting.

(Added by Stats. 1994, Ch. 1276, Sec. 2. Effective January 1, 1995.)



1248.35

(a) Every outpatient setting which is accredited shall be inspected by the accreditation agency and may also be inspected by the Medical Board of California. The Medical Board of California shall ensure that accreditation agencies inspect outpatient settings.

(b) Unless otherwise specified, the following requirements apply to inspections described in subdivision (a).

(1) The frequency of inspection shall depend upon the type and complexity of the outpatient setting to be inspected.

(2) Inspections shall be conducted no less often than once every three years by the accreditation agency and as often as necessary by the Medical Board of California to ensure the quality of care provided.

(3) The Medical Board of California or the accreditation agency may enter and inspect any outpatient setting that is accredited by an accreditation agency at any reasonable time to ensure compliance with, or investigate an alleged violation of, any standard of the accreditation agency or any provision of this chapter.

(c) If an accreditation agency determines, as a result of its inspection, that an outpatient setting is not in compliance with the standards under which it was approved, the accreditation agency may do any of the following:

(1) Require correction of any identified deficiencies within a set timeframe. Failure to comply shall result in the accrediting agency issuing a reprimand or suspending or revoking the outpatient setting’s accreditation.

(2) Issue a reprimand.

(3) Place the outpatient setting on probation, during which time the setting shall successfully institute and complete a plan of correction, approved by the board or the accreditation agency, to correct the deficiencies.

(4) Suspend or revoke the outpatient setting’s certification of accreditation.

(d) (1) Except as is otherwise provided in this subdivision, before suspending or revoking a certificate of accreditation under this chapter, the accreditation agency shall provide the outpatient setting with notice of any deficiencies and the outpatient setting shall agree with the accreditation agency on a plan of correction that shall give the outpatient setting reasonable time to supply information demonstrating compliance with the standards of the accreditation agency in compliance with this chapter, as well as the opportunity for a hearing on the matter upon the request of the outpatient setting. During the allotted time to correct the deficiencies, the plan of correction, which includes the deficiencies, shall be conspicuously posted by the outpatient setting in a location accessible to public view. Within 10 days after the adoption of the plan of correction, the accrediting agency shall send a list of deficiencies and the corrective action to be taken to the board and to the California State Board of Pharmacy if an outpatient setting is licensed pursuant to Article 14 (commencing with Section 4190) of Chapter 9 of Division 2 of the Business and Professions Code. The accreditation agency may immediately suspend the certificate of accreditation before providing notice and an opportunity to be heard, but only when failure to take the action may result in imminent danger to the health of an individual. In such cases, the accreditation agency shall provide subsequent notice and an opportunity to be heard.

(2) If an outpatient setting does not comply with a corrective action within a timeframe specified by the accrediting agency, the accrediting agency shall issue a reprimand, and may either place the outpatient setting on probation or suspend or revoke the accreditation of the outpatient setting, and shall notify the board of its action. This section shall not be deemed to prohibit an outpatient setting that is unable to correct the deficiencies, as specified in the plan of correction, for reasons beyond its control, from voluntarily surrendering its accreditation prior to initiation of any suspension or revocation proceeding.

(e) The accreditation agency shall, within 24 hours, report to the board if the outpatient setting has been issued a reprimand or if the outpatient setting’s certification of accreditation has been suspended or revoked or if the outpatient setting has been placed on probation. If an outpatient setting has been issued a license by the California State Board of Pharmacy pursuant to Article 14 (commencing with Section 4190) of Chapter 9 of Division 2 of the Business and Professions Code, the accreditation agency shall also send this report to the California State Board of Pharmacy within 24 hours.

(f) The accreditation agency, upon receipt of a complaint from the board that an outpatient setting poses an immediate risk to public safety, shall inspect the outpatient setting and report its findings of inspection to the board within five business days. If an accreditation agency receives any other complaint from the board, it shall investigate the outpatient setting and report its findings of investigation to the board within 30 days.

(g) Reports on the results of any inspection shall be kept on file with the board and the accreditation agency along with the plan of correction and the comments of the outpatient setting. The inspection report may include a recommendation for reinspection. All final inspection reports, which include the lists of deficiencies, plans of correction or requirements for improvements and correction, and corrective action completed, shall be public records open to public inspection.

(h) If one accrediting agency denies accreditation, or revokes or suspends the accreditation of an outpatient setting, this action shall apply to all other accrediting agencies. An outpatient setting that is denied accreditation is permitted to reapply for accreditation with the same accrediting agency. The outpatient setting also may apply for accreditation from another accrediting agency, but only if it discloses the full accreditation report of the accrediting agency that denied accreditation. Any outpatient setting that has been denied accreditation shall disclose the accreditation report to any other accrediting agency to which it submits an application. The new accrediting agency shall ensure that all deficiencies have been corrected and conduct a new onsite inspection consistent with the standards specified in this chapter.

(i) If an outpatient setting’s certification of accreditation has been suspended or revoked, or if the accreditation has been denied, the accreditation agency shall do all of the following:

(1) Notify the board of the action.

(2) Send a notification letter to the outpatient setting of the action. The notification letter shall state that the setting is no longer allowed to perform procedures that require outpatient setting accreditation.

(3) Require the outpatient setting to remove its accreditation certification and to post the notification letter in a conspicuous location, accessible to public view.

(j) The board may take any appropriate action it deems necessary pursuant to Section 1248.7 if an outpatient setting’s certification of accreditation has been suspended or revoked, or if accreditation has been denied.

(Amended by Stats. 2012, Ch. 454, Sec. 5. Effective January 1, 2013.)



1248.4

(a)  It is the intent of the Legislature that an accreditation agency operating on or before January 1, 1995, or a successor thereof, or an accreditation agency thereafter operating as part of a joint program granted temporary certification as an accreditation agency by the division, whether operating as part of a joint program or independently, and meeting the standards set forth in this chapter, as determined by the division, not be required to go through the entire application process with the division. Therefore, the division may grant a temporary certificate of approval to such an accreditation agency. The temporary approval issued to an accreditation agency under this subdivision shall expire on January 1, 1998. In order to continue its status as an accreditation agency, an accreditation agency approved by the division under this subdivision shall apply for renewal of approval by the division on or before January 1, 1998, and shall establish that it is in compliance with the standards set forth in this chapter and any regulations adopted pursuant thereto.

(b)  Each accreditation agency approved by the division shall, on and after January 1, 1995, promptly forward to the division a list of each outpatient setting to which it has granted a certificate of accreditation, as well as settings that have lost accreditation or were denied accreditation.

(c)  The division shall approve an accreditation agency that applies for approval on a form prescribed by the division, accompanied by payment of the fee prescribed by this chapter and evidence that the accreditation agency meets the following criteria:

(1)  Includes within its accreditation program, at a minimum, the standards for accreditation of outpatient settings approved by the division as well as standards for patient care and safety at the setting.

(2)  Submits its current accreditation standards to the division every three years, or upon request for continuing approval by the division.

(3)  Maintains internal quality management programs to ensure quality of the accreditation process.

(4)  Has a process by which accreditation standards can be reviewed and revised no less than every three years.

(5)  Maintains an available pool of allied health care practitioners to serve on accreditation review teams as appropriate.

(6)  Has accreditation review teams that shall do all of the following:

(A)  Consist of at least one physician and surgeon who practices in an outpatient setting; any other members shall be practicing actively in these settings.

(B)  Participate in formal educational training programs provided by the accreditation agency in evaluation of the certification standards at least every three years.

(7)  The accreditation agency shall demonstrate that professional members of its review team have experience in conducting review activities of freestanding outpatient settings.

(8)  Standards for accreditation shall be developed with the input of the medical community and the ambulatory surgery industry.

(9)  Accreditation reviewers shall be credentialed and screened by the accreditation agency.

(10)  The accreditation agency shall not have an ownership interest in nor be involved in the operation of a freestanding outpatient setting, nor in the delivery of health care services to patients.

(d)  Accreditation agencies approved by the division shall forward to the division copies of all certificates of accreditation and shall notify the division promptly whenever the agency denies or revokes a certificate of accreditation.

(e)  A certification of an accreditation agency by the division shall expire at midnight on the last day of a three-year term if not renewed. The division shall establish by regulation the procedure for renewal. To renew an unexpired approval, the accreditation agency shall, on or before the date upon which the certification would otherwise expire, apply for renewal on a form, and pay the renewal fee, as prescribed by the division.

(Amended by Stats. 1997, Ch. 769, Sec. 1. Effective October 8, 1997.)



1248.5

The board shall evaluate the performance of an approved accreditation agency no less than every three years, or in response to complaints against an agency, or complaints against one or more outpatient settings accreditation by an agency that indicates noncompliance by the agency with the standards approved by the board.

(Amended by Stats. 2011, Ch. 645, Sec. 7. Effective January 1, 2012.)



1248.55

(a)  If the accreditation agency is not meeting the criteria set by the division, the division may terminate approval of the agency.

(b)  Before terminating approval of an accreditation agency, the division shall provide the accreditation agency with notice of any deficiencies and reasonable time to supply information demonstrating compliance with the requirements of this chapter, as well as the opportunity for a hearing on the matter in compliance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c)  (1)  If approval of the accreditation agency is terminated by the division, outpatient settings accredited by that agency shall be notified by the division and, except as provided in paragraph (2), shall be authorized to continue to operate for a period of 12 months in order to seek accreditation through an approved accreditation agency, unless the time is extended by the division for good cause.

(2)  The division may require that an outpatient setting, that has been accredited by an accreditation agency whose approval has been terminated by the division, cease operations immediately in the event that the division is in possession of information indicating that continued operation poses an imminent risk of harm to the health of an individual. In such cases, the division shall provide the outpatient setting with notice of its action, the reason underlying it, and a subsequent opportunity for a hearing on the matter. An outpatient setting that is ordered to cease operations under this paragraph may reapply for a certificate of accreditation after six months and shall notify the division promptly of its reapplication.

(Added by Stats. 1994, Ch. 1276, Sec. 2. Effective January 1, 1995.)



1248.6

(a)  The Division of Licensing shall establish by regulation a reasonable fee for an application for approval as an accreditation agency in an amount that is reasonably necessary to recover the cost of implementing and administering this chapter, and not to exceed five thousand dollars ($5,000). The division shall establish by regulation a reasonable fee for a temporary certificate of approval, as outlined in subdivision (a) of Section 1248.4, not to exceed two thousand dollars ($2,000). The division shall also establish a reasonable fee for renewal. The renewal fee shall be proportionate to the number of outpatient settings accredited by the approved accrediting body seeking renewal, and shall not exceed one hundred dollars ($100) per outpatient setting accreditation reviewed.

(b)  All fees paid to and received by the division or the Medical Board of California under this chapter shall be paid into the State Treasury and shall be credited to a special fund that is hereby created as the Outpatient Setting Fund of the Medical Board of California. Funds in the Outpatient Setting Fund of the Medical Board of California shall be expended by the board for the purpose of implementing and administering this chapter upon appropriation by the Legislature. No surplus in the fund shall be deposited in or transferred to the General Fund or any other fund.

(Added by Stats. 1994, Ch. 1276, Sec. 2. Effective January 1, 1995.)



1248.65

It shall constitute unprofessional conduct for a physician and surgeon to willfully and knowingly violate this chapter.

(Added by Stats. 1994, Ch. 1276, Sec. 2. Effective January 1, 1995.)



1248.7

(a) The board shall investigate all complaints concerning a violation of this chapter. With respect to any complaints relating to a violation of Section 1248.1, or upon discovery that an outpatient setting is not in compliance with Section 1248.1, the board shall investigate and, where appropriate, the board, through or in conjunction with the local district attorney, shall bring an action to enjoin the outpatient setting’s operation. The board or the local district attorney may bring an action to enjoin a violation or threatened violation of any other provision of this chapter in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the Division of Medical Quality shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss.

(b) With respect to any and all actions brought pursuant to this section alleging an actual or threatened violation of any requirement of this chapter, the court shall, if it finds the allegations to be true, issue an order enjoining the person or facility from continuing the violation. For purposes of Section 1248.1, if an outpatient setting is operating without a certificate of accreditation, this shall be prima facie evidence that a violation of Section 1248.1 has occurred and additional proof shall not be necessary to enjoin the outpatient setting’s operation.

(Amended by Stats. 2011, Ch. 645, Sec. 8. Effective January 1, 2012.)



1248.75

(a)  Except as may otherwise be provided in this section, before the Division of Medical Quality may seek an injunction as provided under Section 1248.7, the Division of Medical Quality shall notify the outpatient setting of all deficiencies in its compliance with this chapter, and any rules and regulations adopted pursuant to this chapter, and the Division of Medical Quality and the outpatient setting shall reach an agreement upon a plan of correction that shall give the outpatient setting reasonable time to correct the deficiencies. The Division of Medical Quality shall also inform the outpatient setting that failure to reach an agreement or to correct deficiencies may lead to corrective action by the Division of Medical Quality, which may include imposition of fines under Section 1248.8. If at the end of the allotted time the division and the outpatient setting have failed to reach an agreement or the outpatient setting has failed to correct the deficiencies, as revealed by inspection, the Division of Medical Quality may take corrective action to include, as appropriate, seeking an injunction under Section 1248.7, revoking or requesting that the accreditation agency revoke accreditation, or communicating with any agency that has oversight authority over the outpatient setting, such as the Department of Health Services or other appropriate licensing authority, to request that the agency take corrective action against the outpatient setting.

(b)  For purposes of this section, and at the sole discretion of the Division of Medical Quality, any notifications, inspections, and corrective action plans of the Division of Medical Quality relating to outpatient settings that have been accredited by an accreditation agency may be performed or coordinated by the accreditation agency rather than by the Division of Medical Quality.

(c)  If the Division of Medical Quality determines that an outpatient setting poses an immediate and substantial hazard to the health or safety of the patient, that may not reasonably be corrected through a plan of correction, the Division of Medical Quality may immediately institute injunction proceedings pursuant to Section 1248.7.

(Added by Stats. 1994, Ch. 1276, Sec. 2. Effective January 1, 1995.)



1248.8

(a)  Any person or entity that willfully violates this chapter or any rule or regulation adopted under this chapter shall be guilty of a misdemeanor and subject to a fine not to exceed one thousand dollars ($1,000) per day of violation.

(b)  In determining the punishment to be imposed under this section, the court shall consider all relevant facts, including, but not limited to, the following:

(1)  Whether the violation exposed a patient or other individual to the risk of death or serious physical harm.

(2)  Whether the violation had a direct or immediate relationship to health, safety, or security of a patient or other individual.

(3)  Evidence, if any, of willfulness in the violation.

(4)  The presence or absence of good faith efforts by the outpatient setting to prevent the violation.

(c)  For purposes of this section, “willfully” or “willful” means that the person doing an act or omitting to do an act intends the act or omission, and knows the relevant circumstances connected with the act or omission.

(d)  The district attorney of every county shall, upon application by the Division of Medical Quality or its authorized representative, institute and conduct the prosecution of any action or violation within the county of any provisions of this chapter.

(Added by Stats. 1994, Ch. 1276, Sec. 2. Effective January 1, 1995.)



1248.85

This chapter shall not preclude an approved accreditation agency from adopting additional standards consistent with Section 1248.15, establishing procedures for the conduct of onsite inspections, selecting onsite inspectors to perform accreditation onsite inspections, or establishing and collecting reasonable fees for the conduct of accreditation onsite inspections.

(Amended by Stats. 2011, Ch. 645, Sec. 9. Effective January 1, 2012.)






CHAPTER 2 - Health Facilities

ARTICLE 1 - General

1250

As used in this chapter, “health facility” means a facility, place, or building that is organized, maintained, and operated for the diagnosis, care, prevention, and treatment of human illness, physical or mental, including convalescence and rehabilitation and including care during and after pregnancy, or for any one or more of these purposes, for one or more persons, to which the persons are admitted for a 24-hour stay or longer, and includes the following types:

(a) “General acute care hospital” means a health facility having a duly constituted governing body with overall administrative and professional responsibility and an organized medical staff that provides 24-hour inpatient care, including the following basic services: medical, nursing, surgical, anesthesia, laboratory, radiology, pharmacy, and dietary services. A general acute care hospital may include more than one physical plant maintained and operated on separate premises as provided in Section 1250.8. A general acute care hospital that exclusively provides acute medical rehabilitation center services, including at least physical therapy, occupational therapy, and speech therapy, may provide for the required surgical and anesthesia services through a contract with another acute care hospital. In addition, a general acute care hospital that, on July 1, 1983, provided required surgical and anesthesia services through a contract or agreement with another acute care hospital may continue to provide these surgical and anesthesia services through a contract or agreement with an acute care hospital. The general acute care hospital operated by the State Department of Developmental Services at Agnews Developmental Center may, until June 30, 2007, provide surgery and anesthesia services through a contract or agreement with another acute care hospital. Notwithstanding the requirements of this subdivision, a general acute care hospital operated by the Department of Corrections and Rehabilitation or the Department of Veterans Affairs may provide surgery and anesthesia services during normal weekday working hours, and not provide these services during other hours of the weekday or on weekends or holidays, if the general acute care hospital otherwise meets the requirements of this section.

A “general acute care hospital” includes a “rural general acute care hospital.” However, a “rural general acute care hospital” shall not be required by the department to provide surgery and anesthesia services. A “rural general acute care hospital” shall meet either of the following conditions:

(1) The hospital meets criteria for designation within peer group six or eight, as defined in the report entitled Hospital Peer Grouping for Efficiency Comparison, dated December 20, 1982.

(2) The hospital meets the criteria for designation within peer group five or seven, as defined in the report entitled Hospital Peer Grouping for Efficiency Comparison, dated December 20, 1982, and has no more than 76 acute care beds and is located in a census dwelling place of 15,000 or less population according to the 1980 federal census.

(b) “Acute psychiatric hospital” means a health facility having a duly constituted governing body with overall administrative and professional responsibility and an organized medical staff that provides 24-hour inpatient care for persons with mental health disorders or other patients referred to in Division 5 (commencing with Section 5000) or Division 6 (commencing with Section 6000) of the Welfare and Institutions Code, including the following basic services: medical, nursing, rehabilitative, pharmacy, and dietary services.

(c) (1) “Skilled nursing facility” means a health facility that provides skilled nursing care and supportive care to patients whose primary need is for availability of skilled nursing care on an extended basis.

(2) “Skilled nursing facility” includes a “small house skilled nursing facility (SHSNF),” as defined in Section 1323.5.

(d) “Intermediate care facility” means a health facility that provides inpatient care to ambulatory or nonambulatory patients who have recurring need for skilled nursing supervision and need supportive care, but who do not require availability of continuous skilled nursing care.

(e) “Intermediate care facility/developmentally disabled habilitative” means a facility with a capacity of 4 to 15 beds that provides 24-hour personal care, habilitation, developmental, and supportive health services to 15 or fewer persons with developmental disabilities who have intermittent recurring needs for nursing services, but have been certified by a physician and surgeon as not requiring availability of continuous skilled nursing care.

(f) “Special hospital” means a health facility having a duly constituted governing body with overall administrative and professional responsibility and an organized medical or dental staff that provides inpatient or outpatient care in dentistry or maternity.

(g) “Intermediate care facility/developmentally disabled” means a facility that provides 24-hour personal care, habilitation, developmental, and supportive health services to persons with developmental disabilities whose primary need is for developmental services and who have a recurring but intermittent need for skilled nursing services.

(h) “Intermediate care facility/developmentally disabled-nursing” means a facility with a capacity of 4 to 15 beds that provides 24-hour personal care, developmental services, and nursing supervision for persons with developmental disabilities who have intermittent recurring needs for skilled nursing care but have been certified by a physician and surgeon as not requiring continuous skilled nursing care. The facility shall serve medically fragile persons with developmental disabilities or who demonstrate significant developmental delay that may lead to a developmental disability if not treated.

(i) (1) “Congregate living health facility” means a residential home with a capacity, except as provided in paragraph (4), of no more than 12 beds, that provides inpatient care, including the following basic services: medical supervision, 24-hour skilled nursing and supportive care, pharmacy, dietary, social, recreational, and at least one type of service specified in paragraph (2). The primary need of congregate living health facility residents shall be for availability of skilled nursing care on a recurring, intermittent, extended, or continuous basis. This care is generally less intense than that provided in general acute care hospitals but more intense than that provided in skilled nursing facilities.

(2) Congregate living health facilities shall provide one of the following services:

(A) Services for persons who are mentally alert, persons with physical disabilities, who may be ventilator dependent.

(B) Services for persons who have a diagnosis of terminal illness, a diagnosis of a life-threatening illness, or both. Terminal illness means the individual has a life expectancy of six months or less as stated in writing by his or her attending physician and surgeon. A “life-threatening illness” means the individual has an illness that can lead to a possibility of a termination of life within five years or less as stated in writing by his or her attending physician and surgeon.

(C) Services for persons who are catastrophically and severely disabled. A person who is catastrophically and severely disabled means a person whose origin of disability was acquired through trauma or nondegenerative neurologic illness, for whom it has been determined that active rehabilitation would be beneficial and to whom these services are being provided. Services offered by a congregate living health facility to a person who is catastrophically disabled shall include, but not be limited to, speech, physical, and occupational therapy.

(3) A congregate living health facility license shall specify which of the types of persons described in paragraph (2) to whom a facility is licensed to provide services.

(4) (A) A facility operated by a city and county for the purposes of delivering services under this section may have a capacity of 59 beds.

(B) A congregate living health facility not operated by a city and county servicing persons who are terminally ill, persons who have been diagnosed with a life-threatening illness, or both, that is located in a county with a population of 500,000 or more persons, or located in a county of the 16th class pursuant to Section 28020 of the Government Code, may have not more than 25 beds for the purpose of serving persons who are terminally ill.

(C) A congregate living health facility not operated by a city and county serving persons who are catastrophically and severely disabled, as defined in subparagraph (C) of paragraph (2) that is located in a county of 500,000 or more persons may have not more than 12 beds for the purpose of serving persons who are catastrophically and severely disabled.

(5) A congregate living health facility shall have a noninstitutional, homelike environment.

(j) (1) “Correctional treatment center” means a health facility operated by the Department of Corrections and Rehabilitation, the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, or a county, city, or city and county law enforcement agency that, as determined by the department, provides inpatient health services to that portion of the inmate population who do not require a general acute care level of basic services. This definition shall not apply to those areas of a law enforcement facility that houses inmates or wards who may be receiving outpatient services and are housed separately for reasons of improved access to health care, security, and protection. The health services provided by a correctional treatment center shall include, but are not limited to, all of the following basic services: physician and surgeon, psychiatrist, psychologist, nursing, pharmacy, and dietary. A correctional treatment center may provide the following services: laboratory, radiology, perinatal, and any other services approved by the department.

(2) Outpatient surgical care with anesthesia may be provided, if the correctional treatment center meets the same requirements as a surgical clinic licensed pursuant to Section 1204, with the exception of the requirement that patients remain less than 24 hours.

(3) Correctional treatment centers shall maintain written service agreements with general acute care hospitals to provide for those inmate physical health needs that cannot be met by the correctional treatment center.

(4) Physician and surgeon services shall be readily available in a correctional treatment center on a 24-hour basis.

(5) It is not the intent of the Legislature to have a correctional treatment center supplant the general acute care hospitals at the California Medical Facility, the California Men’s Colony, and the California Institution for Men. This subdivision shall not be construed to prohibit the Department of Corrections and Rehabilitation from obtaining a correctional treatment center license at these sites.

(k) “Nursing facility” means a health facility licensed pursuant to this chapter that is certified to participate as a provider of care either as a skilled nursing facility in the federal Medicare Program under Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.) or as a nursing facility in the federal Medicaid Program under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), or as both.

(l) Regulations defining a correctional treatment center described in subdivision (j) that is operated by a county, city, or city and county, the Department of Corrections and Rehabilitation, or the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, shall not become effective prior to, or if effective, shall be inoperative until January 1, 1996, and until that time these correctional facilities are exempt from any licensing requirements.

(m) “Intermediate care facility/developmentally disabled-continuous nursing (ICF/DD-CN)” means a homelike facility with a capacity of four to eight, inclusive, beds that provides 24-hour personal care, developmental services, and nursing supervision for persons with developmental disabilities who have continuous needs for skilled nursing care and have been certified by a physician and surgeon as warranting continuous skilled nursing care. The facility shall serve medically fragile persons who have developmental disabilities or demonstrate significant developmental delay that may lead to a developmental disability if not treated. ICF/DD-CN facilities shall be subject to licensure under this chapter upon adoption of licensing regulations in accordance with Section 1275.3. A facility providing continuous skilled nursing services to persons with developmental disabilities pursuant to Section 14132.20 or 14495.10 of the Welfare and Institutions Code shall apply for licensure under this subdivision within 90 days after the regulations become effective, and may continue to operate pursuant to those sections until its licensure application is either approved or denied.

(n) “Hospice facility” means a health facility licensed pursuant to this chapter with a capacity of no more than 24 beds that provides hospice services. Hospice services include, but are not limited to, routine care, continuous care, inpatient respite care, and inpatient hospice care as defined in subdivision (d) of Section 1339.40, and is operated by a provider of hospice services that is licensed pursuant to Section 1751 and certified as a hospice pursuant to Part 418 of Title 42 of the Code of Federal Regulations.

(Amended by Stats. 2014, Ch. 144, Sec. 25. Effective January 1, 2015.)



1250.02

Article 9 (commencing with Section 70901) of Chapter 1 of Division 5 of Title 22 of the California Code of Regulations, as adopted to implement the requirements of Section 2 of Chapter 67 of the Statutes of 1988, shall apply to a rural general acute care hospital as defined in Section 1250. Any reference in those provisions to the Office of Statewide Health Planning and Development shall instead refer to the department. Any reference in those provisions to a small and rural hospital shall instead refer to a rural general acute care hospital. The department may adopt regulations to implement or administer this action.

(Added by Stats. 1993, Ch. 931, Sec. 3. Effective January 1, 1994.)



1250.03

A rural general acute care hospital that does not provide surgical and anesthesia services shall maintain written transfer agreements with one or more general acute care hospitals that provide surgical and anesthesia services.

(Added by renumbering Section 1250.1 (as added by Stats. 1993, Ch. 931) by Stats. 1994, Ch. 146, Sec. 94. Effective January 1, 1995.)



1250.05

(a)  All general acute care hospitals licensed under this chapter shall maintain a medical records system, based upon current standards for medical record retrieval and storage, that organizes all medical records for each patient under a unique identifier.

(b)  This section shall not require electronic records or require that all portions of patients’ records be stored in a single location.

(c)  In addition, all general acute care hospitals shall have the ability to identify the location of all portions of a patient’s medical record that are maintained under the general acute care hospital’s license.

(d)  All general acute care hospitals, including those holding a consolidated general acute care license pursuant to Section 1250.8, shall develop and implement policies and procedures to ensure that relevant portions of patients’ medical records can be made available within a reasonable period of time to respond to the request of a treating physician, other authorized medical professionals, authorized representatives of the department, or any other person authorized by law to make such a request, taking into consideration the physical location of the records and hours of operation of the facility where those records are located, as well as the best interests of the patients.

(Added by Stats. 1998, Ch. 310, Sec. 12. Effective August 19, 1998.)



1250.06

A licensed general acute care hospital, as defined pursuant to subdivision (a) of Section 1250, or an acute psychiatric hospital, as defined pursuant to subdivision (b) of Section 1250, shall adopt policies and procedures regarding the responsibility for ensuring proper methods of repackaging and labeling of bulk cleaning agents, solvents, chemicals, and nondrug hazardous substances used throughout the hospital. The hospital is not required to consult a pharmacist regarding the repackaging and labeling of these substances, except for areas where sterile compounding is performed.

(Added by Stats. 2014, Ch. 319, Sec. 4. Effective January 1, 2015.)



1250.1

(a) The department shall adopt regulations that define all of the following bed classifications for health facilities:

(1) General acute care.

(2) Skilled nursing.

(3) Intermediate care-developmental disabilities.

(4) Intermediate care—other.

(5) Acute psychiatric.

(6) Specialized care, with respect to special hospitals only.

(7) Chemical dependency recovery.

(8) Intermediate care facility/developmentally disabled habilitative.

(9) Intermediate care facility/developmentally disabled nursing.

(10) Congregate living health facility.

(11) Pediatric day health and respite care facility, as defined in Section 1760.2.

(12) Correctional treatment center. For correctional treatment centers that provide psychiatric and psychological services provided by county mental health agencies in local detention facilities, the State Department of State Hospitals shall adopt regulations specifying acute and nonacute levels of 24-hour care. Licensed inpatient beds in a correctional treatment center shall be used only for the purpose of providing health services.

(13) Hospice facility.

(b) Except as provided in Section 1253.1, beds classified as intermediate care beds, on September 27, 1978, shall be reclassified by the department as intermediate care—other. This reclassification shall not constitute a “project” within the meaning of Section 127170 and shall not be subject to any requirement for a certificate of need under Chapter 1 (commencing with Section 127125) of Part 2 of Division 107, and regulations of the department governing intermediate care prior to the effective date shall continue to be applicable to the intermediate care—other classification unless and until amended or repealed by the department.

(Amended by Stats. 2012, Ch. 673, Sec. 3. Effective January 1, 2013.)



1250.2

(a) (1) As defined in Section 1250, “health facility” includes a “psychiatric health facility,” defined to mean a health facility, licensed by the State Department of Health Care Services, that provides 24-hour inpatient care for people with mental health disorders or other persons described in Division 5 (commencing with Section 5000) or Division 6 (commencing with Section 6000) of the Welfare and Institutions Code. This care shall include, but not be limited to, the following basic services: psychiatry, clinical psychology, psychiatric nursing, social work, rehabilitation, drug administration, and appropriate food services for those persons whose physical health needs can be met in an affiliated hospital or in outpatient settings.

(2) It is the intent of the Legislature that the psychiatric health facility shall provide a distinct type of service to psychiatric patients in a 24-hour acute inpatient setting. The State Department of Health Care Services shall require regular utilization reviews of admission and discharge criteria and lengths of stay in order to ensure that these patients are moved to less restrictive levels of care as soon as appropriate.

(b) (1) The State Department of Health Care Services may issue a special permit to a psychiatric health facility for it to provide structured outpatient services (commonly referred to as SOPS) consisting of morning, afternoon, or full daytime organized programs, not exceeding 10 hours, for acute daytime care for patients admitted to the facility. This subdivision shall not be construed as requiring a psychiatric health facility to apply for a special permit to provide these alternative levels of care.

(2) The Legislature recognizes that, with access to structured outpatient services, as an alternative to 24-hour inpatient care, certain patients would be provided with effective intervention and less restrictive levels of care. The Legislature further recognizes that, for certain patients, the less restrictive levels of care eliminate the need for inpatient care, enable earlier discharge from inpatient care by providing a continuum of care with effective aftercare services, or reduce or prevent the need for a subsequent readmission to inpatient care.

(c) Any reference in any statute to Section 1250 of the Health and Safety Code shall be deemed and construed to also be a reference to this section.

(d) Notwithstanding any other law, and to the extent consistent with federal law, a psychiatric health facility shall be eligible to participate in the medicare program under Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.), and the medicaid program under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), if all of the following conditions are met:

(1) The facility is a licensed facility.

(2) The facility is in compliance with all related statutes and regulations enforced by the State Department of Health Care Services, including regulations contained in Chapter 9 (commencing with Section 77001) of Division 5 of Title 22 of the California Code of Regulations.

(3) The facility meets the definitions and requirements contained in subdivisions (e) and (f) of Section 1861 of the federal Social Security Act (42 U.S.C. Sec. 1395x(e) and (f)), including the approval process specified in Section 1861(e)(7)(B) of the federal Social Security Act (42 U.S.C. Sec. 1395x(e)(7)(B)), which requires that the state agency responsible for licensing hospitals has ensured that the facility meets licensing requirements.

(4) The facility meets the conditions of participation for hospitals pursuant to Part 482 of Title 42 of the Code of Federal Regulations.

(Amended by Stats. 2014, Ch. 144, Sec. 26. Effective January 1, 2015.)



1250.3

(a) As defined in Section 1250, “health facility” includes the following type: “Chemical dependency recovery hospital” means a health facility that provides 24-hour inpatient care for persons who have a dependency on alcohol or other drugs, or both alcohol and other drugs. This care shall include, but not be limited to, the following basic services: patient counseling, group therapy, physical conditioning, family therapy, outpatient services, and dietetic services. Each facility shall have a medical director who is a physician and surgeon licensed to practice in this state.

(b) The Legislature finds and declares that problems related to the inappropriate use of alcohol or other drugs, or both alcohol and other drugs, are widespread and adversely affect the general welfare of the people of the State of California. It is the intent of the Legislature that the chemical dependency recovery hospital will provide an innovative inpatient treatment program for persons who have a dependency on alcohol or drugs, or both alcohol and other drugs. The Legislature further finds and declares that significant cost reductions can be achieved by chemical dependency recovery hospitals when both of the following conditions exist:

(1) Architectural requirements established by the department encourage a flexible and open construction approach that significantly reduces capital construction costs.

(2) Programs are designed to provide comprehensive inpatient treatment while permitting substantial flexibility in the use of qualified personnel to meet the specific needs of the patients of the facility.

(c) Beds classified as chemical dependency recovery beds in a general acute care hospital or acute psychiatric hospital or a freestanding facility that is owned or leased by the general acute care hospital or the acute psychiatric hospital, that is located on the same premises or adjacent premises thereof, not to exceed a 15-mile radius within the same health facility planning area, as defined January 1, 1981, by the Office of Statewide Health Planning and Development, and that is under the administrative control of the general acute care hospital or the acute psychiatric hospital, shall be used exclusively for alcohol or other drug dependency treatment, or both alcohol and other drug dependency treatment. No general acute care hospital or acute psychiatric hospital or a freestanding facility, as defined in this subdivision, shall, without fulfilling the requirements of the licensing laws and health planning laws, convert beds classified as chemical dependency recovery beds to any other bed classification or provide new chemical dependency recovery beds by increasing bed capacity.

(d) (1) Chemical dependency recovery services may be provided as a supplemental service in existing general acute care beds and acute psychiatric beds in a general acute care hospital or in existing acute psychiatric beds in an acute psychiatric hospital or in existing beds in a freestanding facility, as defined in subdivision (c). When providing chemical dependency recovery services as a supplemental service, the general acute care hospital, acute psychiatric hospital, or freestanding facility, as defined in subdivision (c), shall provide the supplemental services in a distinct part of the hospital or freestanding facility, if the distinct part satisfies the criteria established by law and regulation for approval as a chemical dependency recovery supplemental service.

(2) For purposes of this subdivision, “distinct part” means an identifiable unit of a hospital or a freestanding facility, as defined in subdivision (c), accommodating beds, and related services, including, but not limited to, contiguous rooms, a wing, a floor, or a building that is approved by the department for a specific purpose. Notwithstanding any other provisions of this subdivision, an acute psychiatric hospital that provides all of the basic services specified in subdivision (b) of Section 1250 may, subject to the approval of the department, have all of its licensed acute psychiatric beds approved for chemical dependency recovery services. Chemical dependency recovery services provided pursuant to this subdivision shall not require a separate license or reclassification of beds under the health planning laws.

(e) If the chemical dependency recovery hospital is not a supplemental service of a general acute care hospital, it shall have agreements with one or more general acute care hospitals providing for 24-hour emergency service and pharmacy, laboratory, and any other services that the department may require.

(f) Any reference in any statute to Section 1250 shall be deemed and construed to also be a reference to this section.

(Amended by Stats. 2006, Ch. 538, Sec. 349. Effective January 1, 2007.)



1250.4

(a)  As used in this section:

(1)  “Department” means the Department of Corrections or the Department of the Youth Authority.

(2)  “Communicable, contagious, or infectious disease” means any disease that is capable of being transmitted from person to person with or without contact and as established by the State Department of Health Services pursuant to Section 120130, and Section 2500 et seq. of Title 17 of the California Code of Regulations.

(3)  “Inmate or ward” means any person incarcerated within the jurisdiction of the Department of Corrections or the Department of the Youth Authority, with the exception of a person on parole.

(4)  “Institution” means any state prison, camp, center, office, or other facility under the jurisdiction of the Department of Corrections or the Department of the Youth Authority.

(5)  “Medical director,” “chief of medical services,” or “chief medical officer” means the medical officer, acting medical officer, medical director, or the physician designated by the department to act in that capacity, who is responsible for directing the medical treatment programs and medical services for all health services and services supporting the health services provided in the institution.

(b)  Each health care facility in the Department of Corrections and in the Department of the Youth Authority shall have a medical director in charge of the health care services of that facility who shall be a physician and surgeon licensed to practice in California and who shall be appointed by the directors of the departments. The medical director shall direct the medical treatment programs for all health services and services supporting the health services provided in the facility.

(c)  The medical director, chief of medical services, chief medical officer, or the physician designated by the department to act in that capacity, shall use every available means to ascertain the existence of, and to immediately investigate, all reported or suspected cases of any communicable, contagious, or infectious disease and to ascertain the source or sources of the infections and prevent the spread of the disease. In carrying out these investigations, the medical director, chief of medical services, chief medical officer, or the physician designated by the department to act in that capacity, is hereby invested with full powers of inspection, examination, and quarantine or isolation of all inmates or wards known to be, or reasonably suspected to be, infected with a communicable, contagious, or infectious disease.

(d)  The medical director, chief of medical services, chief medical officer, or the physician designated by the department to act in that capacity, shall order an inmate or ward to receive an examination or test, or may order an inmate or ward to receive treatment if the medical director, chief of medical services, chief medical officer, or the physician designated by the department to act in that capacity, has reasonable suspicion that the inmate or ward has, has had, or has been exposed to a communicable, contagious, or infectious disease and the medical director, chief of medical services, chief medical officer, or the physician designated by the department to act in that capacity, has reasonable grounds to believe that it is necessary for the preservation and protection of staff and inmates or wards.

(e)  Notwithstanding Section 2600 or 2601 of the Penal Code, or any other provision of law, any inmate or ward who refuses to submit to an examination, test, or treatment for any communicable, contagious, or infectious disease or who refuses treatment for any communicable, contagious, or infectious disease, or who, after notice, violates, or refuses or neglects to conform to any rule, order, guideline, or regulation prescribed by the department with regard to communicable disease control shall be tested involuntarily and may be treated involuntarily. This inmate or ward shall be subject to disciplinary action as described in Title 15 of the California Code of Regulations.

(f)  This section shall not apply to HIV or AIDS. Testing, treatment, counseling, prevention, education, or other procedures dealing with HIV and AIDS shall be conducted as prescribed in Title 8 (commencing with Section 7500) of Part 3 of the Penal Code.

(g)  This section shall not apply to tuberculosis. Tuberculosis shall be addressed as prescribed in Title 8.7 (commencing with Section 7570) of the Penal Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 152. Effective September 29, 1996.)



1250.5

“Council” means the Advisory Health Council.

(Added by Stats. 1973, Ch. 1202.)



1250.6

Any requirement placed upon, or reference to, a corporation in this chapter, shall also apply to a limited liability company.

(Added by Stats. 2001, Ch. 685, Sec. 2. Effective January 1, 2002.)



1250.7

(a)  (1)  With respect to each hospital designated by the department as a critical access hospital, and certified as such by the Secretary of the United States Department of Health and Human Services under the federal Medicare Rural Hospital Flexibility Program, the department may develop criteria to waive any requirements of Division 5 (commencing with Section 70001) of Title 22 of the California Code of Regulations that are in conflict with the federal requirements for designation in the federal program, if the department finds that it is in the public interest to do so, and the department determines that the waiver would not negatively affect the quality of patient care.

(2)  The criteria established pursuant to this subdivision shall not be considered regulations within the meaning of Section 11342 of the Government Code, and shall not be subject to adoption as regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b)  Nothing in this section shall be construed to mean that a critical access hospital is not a general acute care hospital. Every hospital designated by the department as a critical access hospital and certified as such by the United States Department of Health and Human Services shall be deemed to be a general acute care hospital, as defined in subdivision (a) of Section 1250, even if the department waives regulatory requirements otherwise applicable to general acute care hospitals pursuant to this section.

(Added by Stats. 2002, Ch. 752, Sec. 2. Effective January 1, 2003.)



1250.8

(a) Notwithstanding subdivision (a) of Section 127170, the department, upon application of a general acute care hospital that meets all the criteria of subdivision (b), and other applicable requirements of licensure, shall issue a single consolidated license to a general acute care hospital that includes more than one physical plant maintained and operated on separate premises or that has multiple licenses for a single health facility on the same premises. A single consolidated license shall not be issued where the separate freestanding physical plant is a skilled nursing facility or an intermediate care facility, whether or not the location of the skilled nursing facility or intermediate care facility is contiguous to the general acute care hospital unless the hospital is exempt from the requirements of subdivision (b) of Section 1254, or the facility is part of the physical structure licensed to provide acute care.

(b) The issuance of a single consolidated license shall be based on the following criteria:

(1) There is a single governing body for all the facilities maintained and operated by the licensee.

(2) There is a single administration for all the facilities maintained and operated by the licensee.

(3) There is a single medical staff for all the facilities maintained and operated by the licensee, with a single set of bylaws, rules, and regulations, which prescribe a single committee structure.

(4) Except as provided otherwise in this paragraph, the physical plants maintained and operated by the licensee which are to be covered by the single consolidated license are located not more than 15 miles apart. If an applicant provides evidence satisfactory to the department that it can comply with all requirements of licensure and provide quality care and adequate administrative and professional supervision, the director may issue a single consolidated license to a general acute care hospital that operates two or more physical plants located more than 15 miles apart under any of the following circumstances:

(A) One or more of the physical plants is located in a rural area, as defined by regulations of the director.

(B) One or more of the physical plants provides only outpatient services, as defined by the department.

(C) If Section 14105.986 of the Welfare and Institutions Code is implemented and the applicant meets all of the following criteria:

(i) The applicant is a nonprofit corporation.

(ii) The applicant is a children’s hospital listed in Section 10727 of the Welfare and Institutions Code.

(iii) The applicant is affiliated with a major university medical school and located adjacent thereto.

(iv) The applicant operates a regional tertiary care facility.

(v) One of the physical plants is located in a county that has a consolidated and county government structure.

(vi) One of the physical plants is located in a county having a population between 1,000,000 and 2,000,000.

(vii) The applicant is located in a city with a population between 50,000 and 100,000.

(c) In issuing the single consolidated license, the state department shall specify the location of each supplemental service and the location of the number and category of beds provided by the licensee. The single consolidated license shall be renewed annually.

(d) To the extent required by Chapter 1 (commencing with Section127125) of Part 2 of Division 107, a general acute care hospital that has been issued a single consolidated license:

(1) Shall not transfer from one facility to another a special service described in Section 1255 without first obtaining a certificate of need.

(2) Shall not transfer, in whole or in part, from one facility to another, a supplemental service, as defined in regulations of the director pursuant to this chapter, without first obtaining a certificate of need, unless the licensee, 30 days prior to the relocation, notifies the Office of Statewide Health Planning and Development, the applicable health systems agency, and the state department of the licensee’s intent to relocate the supplemental service, and includes with this notice a cost estimate, certified by a person qualified by experience or training to render the estimates, which estimates that the cost of the transfer will not exceed the capital expenditure threshold established by the Office of Statewide Health Planning and Development pursuant to Section 127170.

(3) Shall not transfer beds from one facility to another facility, without first obtaining a certificate of need unless, 30 days prior to the relocation, the licensee notifies the Office of Statewide Health Planning and Development, the applicable health systems agency, and the state department of the licensee’s intent to relocate health facility beds, and includes with this notice both of the following:

(A) A cost estimate, certified by a person qualified by experience or training to render the estimates, which estimates that the cost of the relocation will not exceed the capital expenditure threshold established by the Office of Statewide Health Planning and Development pursuant to Section 127170.

(B) The identification of the number, classification, and location of the health facility beds in the transferor facility and the proposed number, classification, and location of the health facility beds in the transferee facility.

Except as otherwise permitted in Chapter 1 (commencing with Section 127125) of Part 2 of Division 107, or as authorized in an approved certificate of need pursuant to that chapter, health facility beds transferred pursuant to this section shall be used in the transferee facility in the same bed classification as defined in Section 1250.1, as the beds were classified in the transferor facility.

Health facility beds transferred pursuant to this section shall not be transferred back to the transferor facility for two years from the date of the transfer, regardless of cost, without first obtaining a certificate of need pursuant to Chapter 1 (commencing with Section 127125) of Part 2 of Division 107.

(e) Transfers pursuant to subdivision (d) shall satisfy all applicable requirements of licensure and shall be subject to the written approval, if required, of the state department. The state department may adopt regulations that are necessary to implement this section. These regulations may include a requirement that each facility of a health facility subject to a single consolidated license have an onsite full-time or part-time administrator.

(f) As used in this section, “facility” means a physical plant operated or maintained by a health facility subject to a single, consolidated license issued pursuant to this section.

(g) For purposes of selective provider contracts negotiated under the Medi-Cal program, the treatment of a health facility with a single consolidated license issued pursuant to this section shall be subject to negotiation between the health facility and the California Medical Assistance Commission. A general acute care hospital that is issued a single consolidated license pursuant to this section may, at its option, be enrolled in the Medi-Cal program as a single business address or as separate business addresses for one or more of the facilities subject to the single consolidated license. Irrespective of whether the general acute care hospital is enrolled at one or more business addresses, the department may require the hospital to file separate cost reports for each facility pursuant to Section 14170 of the Welfare and Institutions Code.

(h) For purposes of the Annual Report of Hospitals required by regulations adopted by the state department pursuant to this part, the state department and the Office of Statewide Health Planning and Development may require reporting of bed and service utilization data separately by each facility of a general acute care hospital issued a single consolidated license pursuant to this section.

(i) The amendments made to this section during the 1985–86 Regular Session of the Legislature pertaining to the issuance of a single consolidated license to a general acute care hospital in the case where the separate physical plant is a skilled nursing facility or intermediate care facility shall not apply to the following facilities:

(1) A facility that obtained a certificate of need after August 1, 1984, and prior to February 14, 1985, as described in this subdivision. The certificate of need shall be for the construction of a skilled nursing facility or intermediate care facility that is the same facility for which the hospital applies for a single consolidated license, pursuant to subdivision (a).

(2) A facility for which a single consolidated license has been issued pursuant to subdivision (a), as described in this subdivision, prior to the effective date of the amendments made to this section during the 1985–86 Regular Session of the Legislature.

A facility that has been issued a single consolidated license pursuant to subdivision (a), as described in this subdivision, shall be granted renewal licenses based upon the same criteria used for the initial consolidated license.

(j) If the state department issues a single consolidated license pursuant to this section, the state department may take any action authorized by this chapter, including, but not limited to, any action specified in Article 5 (commencing with Section 1294), with respect to a facility, or a service provided in a facility, that is included in the consolidated license.

(k) The eligibility for participation in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code) of a facility that is included in a consolidated license issued pursuant to this section, provides outpatient services, and is located more than 15 miles from the health facility issued the consolidated license shall be subject to a determination of eligibility by the state department. This subdivision shall not apply to a facility that is located in a rural area and is included in a consolidated license issued pursuant to subparagraphs (A), (B), and (C) of paragraph (4) of subdivision (b). Regardless of whether a facility has received or not received a determination of eligibility pursuant to this subdivision, this subdivision shall not affect the ability of a licensed professional, providing services covered by the Medi-Cal program to a person eligible for Medi-Cal in a facility subject to a determination of eligibility pursuant to this subdivision, to bill the Medi-Cal program for those services provided in accordance with applicable regulations.

(l) Notwithstanding any other provision of law, the director may issue a single consolidated license for a general acute care hospital to Children’s Hospital Oakland and San Ramon Regional Medical Center.

(m) Notwithstanding any other provision of law, the director may issue a single consolidated license for a general acute care hospital to Children’s Hospital Oakland and the John Muir Medical Center, Concord Campus.

(n) (1) To the extent permitted by federal law, payments made to Children’s Hospital Oakland pursuant to Section 14166.11 of the Welfare and Institutions Code shall be adjusted as follows:

(A) The number of Medi-Cal payment days and net revenues calculated for the John Muir Medical Center, Concord Campus under the consolidated license shall not be used for eligibility purposes for the private hospital disproportionate share hospital replacement funds for Children’s Hospital Oakland.

(B) The number of Medi-Cal payment days calculated for hospital beds located at John Muir Medical Center, Concord Campus that are included in the consolidated license beginning in the 2007–08 fiscal year shall only be used for purposes of calculating disproportionate share hospital payments authorized under Section 14166.11 of the Welfare and Institutions Code at Children’s Hospital Oakland to the extent that the inclusion of those days does not exceed the total Medi-Cal payment days used to calculate Children’s Hospital Oakland payments for the 2006–07 fiscal year disproportionate share replacement.

(2) This subdivision shall become inoperative in the event that the two facilities covered under the consolidated license described in subdivision (a) are located within a 15-mile radius of each other.

(Amended by Stats. 2008, Ch. 179, Sec. 136. Effective January 1, 2009.)



1250.11

The State Department of Health Services shall develop written guidelines and regulations as necessary to minimize the risk of transmission of blood-borne infectious diseases from health care worker to patient, from patient to patient, and from patient to health care worker. In so doing, the state department shall consider the recommendations made by the federal Centers for Disease Control for preventing transmission of HIV and Hepatitis B. The state department shall also take into account existing regulations of the state department as well as standards, guidelines, and regulations pursuant to the California Occupational Safety and Health Act of 1973 (Part 1 (commencing with Section 6300), Division 5, Labor Code) regarding infection control to prevent infection or disease as a result of the transmission of blood-borne pathogens. In so doing, the state department shall consult with the Medical Board of California, the Board of Dental Examiners, and the Board of Registered Nursing as well as associations representing health care professions, associations of licensed health facilities, organizations which advocate on behalf of those infected with HIV and organizations representing consumers of health care. The department shall complete its review of the need for guidelines and regulations by January 1, 1993.

(Added by Stats. 1991, Ch. 1180, Sec. 6.)



1251

“License” means a basic permit to operate a health facility with an authorized number and classification of beds. A license shall not be transferable.

(Amended by Stats. 1976, Ch. 854.)



1251.3

A health facility licensed as a general acute care hospital, providing alcohol recovery services, may convert its licensure category to an acute psychiatric hospital and it may reclassify all of its general acute care beds to acute psychiatric without first obtaining a certificate of need pursuant to Section 127170 if all of the following conditions are met:

(a)  The health facility notifies, in writing, the State Department and the Office of Statewide Health Planning and Development on or before September 3, 1982.

(b)  The project would reclassify all of the facility’s general acute care beds to acute psychiatric.

(c)  The total licensed capacity of the facility to be converted does not exceed 31 beds.

(Amended by Stats. 1996, Ch. 1023, Sec. 155. Effective September 29, 1996.)



1251.4

(a) Notwithstanding any other law, upon application of the Department of Corrections and Rehabilitation, the department shall change the license category of a general acute care hospital licensed to the Department of Corrections and Rehabilitation to a correctional treatment center license. No licensing inspection is required for this change of license category.

(b) Notwithstanding any other law, upon application of the Department of Corrections and Rehabilitation, the department shall change the license category of a general acute care hospital or any other licensed health facility located on the grounds of a prison to a correctional treatment center license regardless of the location of the buildings included in those licenses. No licensing inspection is required for this change of license category.

(Added by Stats. 2014, Ch. 26, Sec. 10. Effective June 20, 2014.)



1251.5

A “special permit” is a permit issued in addition to a license, authorizing a health facility to offer one or more of the special services specified in Section 1255 when the state department has determined that the health facility has met the standards for quality of care established by state department pursuant to Article 3 (commencing with Section 1275).

(Added by Stats. 1973, Ch. 1202.)



1252

(a) “Special service” means a functional division, department, or unit of a health facility that is organized, staffed, and equipped to provide a specific type or types of patient care and that has been identified by regulations of the state department and for which the state department has established special standards for quality of care. “Special service” does not include a functional division, department, or unit of a nursing facility, as defined in subdivision (k) of Section 1250, that is organized, staffed, and equipped to provide inpatient physical therapy services, occupational therapy services, or speech pathology and audiology services to residents of the facility if these services are provided solely to meet the federal Centers for Medicare and Medicaid Services certification requirements. “Special service” includes physical therapy services, occupational therapy services, or speech pathology and audiology services provided by a nursing facility, as defined in subdivision (k) of Section 1250, to outpatients.

(b) This section does not limit the department’s ability to evaluate compliance with the therapy requirements for nursing facilities and skilled nursing facilities established in Title 22 of the California Code of Regulations during investigations or inspections, including, but not limited to, inspections conducted pursuant to Section 1422, or to limit the department’s ability to enforce the therapy requirements.

(Amended by Stats. 2014, Ch. 288, Sec. 1. Effective January 1, 2015.)



1253

(a)  No person, firm, partnership, association, corporation, or political subdivision of the state, or other governmental agency within the state shall operate, establish, manage, conduct, or maintain a health facility in this state, without first obtaining a license therefor as provided in this chapter, nor provide, after July 1, 1974, special services without approval of the state department. However, any health facility offering any special service on the effective date of this section shall be approved by the state department to continue those services until the state department evaluates the quality of those services and takes permitted action.

(b)  This section shall not apply to a receiver appointed by the court to temporarily operate a long-term health care facility pursuant to Article 8 (commencing with Section 1325).

(Amended by Stats. 2000, Ch. 451, Sec. 3. Effective January 1, 2001.)



1253.1

(a)  Any skilled nursing facility or intermediate care facility that on the effective date of this section is providing care for the developmentally disabled may utilize beds designated for that purpose to provide intermediate care for the developmentally disabled without obtaining a certificate of need, a change in licensure category, or a change in bed classification pursuant to subdivision (c) of Section 1250.1, provided the facility meets and continues to meet the following criteria:

(1)  The facility was surveyed on or before July 18, 1977, by the State Department of Health for certification under the federal ICF/MR program pursuant to Section 449.13 of Title 42 of the Code of Federal Regulations, and the beds designated for intermediate care for the developmentally disabled were certified by the state department, either before or after that date, to meet the standards set forth in Section 449.13 of Title 42 of the Code of Federal Regulations.

(2)  Not less than 95 percent of the beds so certified for intermediate care for the developmentally disabled are utilized exclusively for provision of care to residents with a developmental disability, as defined in subdivision (a) of Section 4512 of the Welfare and Institutions Code. Nothing in this paragraph shall require continuous bed occupancy, but a bed certified for intermediate care for the developmentally disabled shall be deemed to be converted to another use if occupied by a resident who is not developmentally disabled.

(3)  On and after the effective date of regulations implementing this section, no change of ownership has occurred with respect to the facility requiring issuance of a new license, except a change occurring because of a decrease in the number of partners of a licensed partnership or a reorganization of the governing structure of a licensee in which there is no change in the relative ownership interests.

(b)  Any facility receiving an exemption under subdivision (a) shall, with respect to beds designated for intermediate care for the developmentally disabled, be subject to regulations of the state department applicable to that level of care, rather than the level of care for which the beds are licensed. The state department shall indicate on the license of any facility receiving an exemption pursuant to subdivision (a) that the licensee has been determined by the state department to meet the criteria of subdivision (a).

(c)  The licensee of any facility receiving an exemption under this section shall notify the state department not less than 30 days prior to taking action that will cause the facility to cease meeting the criteria specified in paragraph (2) or (3) of subdivision (a).

(d)  Upon a change of ownership of the facility or change in ownership interests not meeting the criterion for continued exemption specified in paragraph (3) of subdivision (a), the applicant for relicensure shall elect as follows:

(1)  To reclassify all skilled nursing beds that have been exempted under this section to the intermediate care-developmental disabilities classification, or to continue the skilled nursing classification with respect to skilled nursing beds that have received the exemption.

(2)  To reclassify intermediate care beds that have been exempted under this section to the intermediate care-developmental disabilities classification, or to reclassify intermediate care beds that have received the exemption to the intermediate care-other classification.

Reclassification of beds pursuant to this subdivision shall not constitute a “project” within the meaning of Section 127170 and shall not be subject to any requirement for a certificate of need under Chapter 1 (commencing with Section 127125) of Part 2 of Division 107.

(Amended by Stats. 1996, Ch. 1023, Sec. 155.5. Effective September 29, 1996.)



1253.5

(a) The State Department of Public Health, upon issuance and renewal of a license for a general acute care hospital as defined in subdivision (a) of Section 1250, an acute psychiatric hospital as defined in subdivision (b) of Section 1250, or a special hospital as defined in subdivision (f) of Section 1250, shall separately identify on the license each supplemental service, including the address of where each outpatient service is provided and the type of services provided at each outpatient location.

(b) On or before July 1, 2010, the department shall post and make available on its Web site a listing of all outpatient services of licensed hospitals identified on the hospital’s license as a supplemental service pursuant to subdivision (a). The listing shall include the name and physical address of where the outpatient service is provided. The department’s Web site shall include a disclaimer that the information contained in the listing is limited to the outpatient service information reported to the department by licensed hospitals.

(c) The department shall work with stakeholders to review, streamline, and revise the initial and renewal license application form prescribed and furnished by the department to any person, firm, association, partnership, or corporation desiring a license, a change in licensed beds or services, or renewing a license for a hospital, acute psychiatric hospital, or special hospital.

(Added by Stats. 2008, Ch. 396, Sec. 1. Effective January 1, 2009.)



1253.6

(a) This section shall govern applications by general acute care hospitals for supplemental services approval for outpatient clinic services.

(b) Upon receipt of an initial application by a licensed general acute care hospital to add a new or modify an existing outpatient service as a supplemental service, the department shall, within 30 days of receipt of the initial application, review the entire application, determine whether the application is missing information or has insufficient information, and, on the basis of this determination, provide the hospital with guidance on how to provide the missing information.

(c) Upon determination by the department that an application for an outpatient clinic service as a supplemental service is complete pursuant to subdivision (b), the department shall investigate the facts set forth in the application and, if the department finds that the statements contained in the application are true, that the establishment of the operation of the supplemental service are in conformity with the intent and purpose of this chapter, and that the applicant is in compliance with this chapter and the rules and regulations of the department, the department shall approve the additional or modified outpatient clinic service, add it to the hospital license, and issue a new license. However, if the department determines in the course of the investigation that additional information is needed to determine whether the statements contained in the application are true or that the establishment or the continued operation of the supplemental service are in conformity with the intent and purpose of this chapter, or that the applicant is in compliance with this chapter and the rules and regulations of the department, the applicant shall provide the additional information to the department upon request. If the department finds that the statements contained in the application are not true, or that the establishment of the outpatient service as a supplemental service is not in conformity with the intent and purpose of this chapter, or if the applicant fails to provide any additional information to the department within 30 days of the request, the department shall deny the outpatient clinic services application. The department shall either grant or deny the application for the outpatient clinic service as a supplemental service within 100 days of the filing of a completed application.

(d) If a licensed general acute care hospital has previously been approved for an outpatient clinic service within 30 days after receipt of a completed application for an additional outpatient clinic service, the department shall approve the additional or modified outpatient clinic service, add it to the hospital license, and issue a new license, unless the applicant does not meet the requirements of this section. Notwithstanding any other law, the department shall not be required to conduct an onsite inspection prior to approval of an outpatient clinic service pursuant to this section. However, nothing shall preclude the department from conducting an onsite inspection at any time, or denying an application, in accordance with subdivision (c). If the department determines that the applicant does not meet the requirements of this section, the department shall provide the hospital, in writing, the particular basis for this determination.

(e) A completed application for purposes of this section shall include all of the following:

(1) The appropriate forms, fees, and documentation, as determined by the department.

(2) A description of the type of outpatient clinic service to be operated, the character and scope of the service to be provided, and a complete description of the building, its location and proximity to the main hospital building, facilities, equipment, apparatus, and appliances to be furnished and used in the operation of the outpatient clinic service and evidence satisfactory to the department that the hospital owns and will operate the outpatient clinic service that is the subject of the application.

(3) Written policies and procedures governing the operation of the outpatient clinic service and its reporting relationship to the applicant.

(4) Evidence of the hospital’s compliance with applicable building standards and possession of a fire clearance for the outpatient clinic service space.

(f) The outpatient clinic service that is the subject of the application shall be limited to providing nonemergency primary health care services in a clinical environment to patients who remain in the outpatient clinic for less than 24 hours.

(g) For purposes of this section “outpatient clinic services” shall have the same meaning as the services that may be provided by a primary care clinic in accordance with subdivision (a) of Section 1204. Nothing in this section shall be interpreted to mean that supplemental outpatient services established by a general acute care hospital pursuant to this section shall be considered primary care clinics for licensing, regulatory, or enforcement purposes.

(Added by Stats. 2009, Ch. 543, Sec. 2. Effective January 1, 2010.)



1254

(a) Except as provided in subdivision (e), the state department shall inspect and license health facilities. The state department shall license health facilities to provide their respective basic services specified in Section 1250. Except as provided in Section 1253, the state department shall inspect and approve a general acute care hospital to provide special services as specified in Section 1255. The state department shall develop and adopt regulations to implement the provisions contained in this section.

(b) Upon approval, the state department shall issue a separate license for the provision of the basic services enumerated in subdivision (c) or (d) of Section 1250 whenever these basic services are to be provided by an acute care hospital, as defined in subdivision (a), (b), or (f) of that section, where the services enumerated in subdivision (c) or (d) of Section 1250 are to be provided in any separate freestanding facility, whether or not the location of the separate freestanding facility is contiguous to the acute care hospital. The same requirement shall apply to any new freestanding facility constructed for the purpose of providing basic services, as defined in subdivision (c) or (d) of Section 1250, by any acute care hospital on or after January 1, 1984.

(c) (1) Those beds licensed to an acute care hospital which, prior to January 1, 1984, were separate freestanding beds and were not part of the physical structure licensed to provide acute care, and which beds were licensed to provide those services enumerated in subdivision (c) or (d) of Section 1250, are exempt from the requirements of subdivision (b).

(2) All beds licensed to an acute care hospital and located within the physical structure in which acute care is provided are exempt from the requirements of subdivision (b) irrespective of the date of original licensure of the beds, or the licensed category of the beds.

(3) All beds licensed to an acute care hospital owned and operated by the State of California or any other public agency are exempt from the requirements of subdivision (b).

(4) All beds licensed to an acute care hospital in a rural area as defined by Chapter 1010, of the Statutes of 1982, are exempt from the requirements of subdivision (b), except where there is a freestanding skilled nursing facility or intermediate care facility which has experienced an occupancy rate of 95 percent or less during the past 12 months within a 25-mile radius or which may be reached within 30 minutes using a motor vehicle.

(5) All beds licensed to an acute care hospital which meet the criteria for designation within peer group six or eight, as defined in the report entitled Hospital Peer Grouping for Efficiency Comparison, dated December 20, 1982, and published by the California Health Facilities Commission, and all beds in hospitals which have fewer than 76 licensed acute care beds and which are located in a census designation place of 15,000 or less population, are exempt from the requirements of subdivision (b), except where there is a freestanding skilled nursing facility or intermediate care facility which has experienced an occupancy rate of 95 percent or less during the past 12 months within a 25-mile radius or which may be reached within 30 minutes using a motor vehicle.

(6) All beds licensed to an acute care hospital which has had a certificate of need approved by a health systems agency on or before July 1, 1983, are exempt from the requirements of subdivision (b).

(7) All beds licensed to an acute care hospital are exempt from the requirements of subdivision (b), if reimbursement from the Medi-Cal program for beds licensed for the provision of services enumerated in subdivision (c) or (d) of Section 1250 and not otherwise exempt does not exceed the reimbursement which would be received if the beds were in a separately licensed facility.

(d) Except as provided in Section 1253, the state department shall inspect and approve a general acute care hospital to provide special services as specified in Section 1255. The state department shall develop and adopt regulations to implement subdivisions (a) to (d), inclusive, of this section.

(e) The State Department of Health Care Services shall inspect and license psychiatric health facilities. The State Department of Health Care Services shall license psychiatric health facilities to provide their basic services specified in Section 1250.2. The State Department of Health Care Services shall develop, adopt, or amend regulations to implement this subdivision.

(Amended by Stats. 2013, Ch. 23, Sec. 8. Effective June 27, 2013.)



1254.1

(a) The State Department of Health Care Services shall license psychiatric health facilities to provide their basic services specified in Section 1250.

(b) Any reference in any statute to Section 1254 shall be deemed and construed to also be a reference to this section.

(Amended by Stats. 2013, Ch. 23, Sec. 9. Effective June 27, 2013.)



1254.2

(a)  The state department, in addition to the licensing duties imposed by Section 1254, shall license chemical dependency recovery hospitals to provide the basic services specified in subdivision (a) of Section 1250.3.

(b)  Any reference in any statute to Section 1254 shall be deemed and construed to also be a reference to this section.

(Added by Stats. 1980, Ch. 707.)



1254.4

(a) A general acute care hospital shall adopt a policy for providing family or next of kin with a reasonably brief period of accommodation, as described in subdivision (b), from the time that a patient is declared dead by reason of irreversible cessation of all functions of the entire brain, including the brain stem, in accordance with Section 7180, through discontinuation of cardiopulmonary support for the patient. During this reasonably brief period of accommodation, a hospital is required to continue only previously ordered cardiopulmonary support. No other medical intervention is required.

(b) For purposes of this section, a “reasonably brief period” means an amount of time afforded to gather family or next of kin at the patient’s bedside.

(c) (1) A hospital subject to this section shall provide the patient’s legally recognized health care decisionmaker, if any, or the patient’s family or next of kin, if available, with a written statement of the policy described in subdivision (a), upon request, but no later than shortly after the treating physician has determined that the potential for brain death is imminent.

(2) If the patient’s legally recognized health care decisionmaker, family, or next of kin voices any special religious or cultural practices and concerns of the patient or the patient’s family surrounding the issue of death by reason of irreversible cessation of all functions of the entire brain of the patient, the hospital shall make reasonable efforts to accommodate those religious and cultural practices and concerns.

(d) For purposes of this section, in determining what is reasonable, a hospital shall consider the needs of other patients and prospective patients in urgent need of care.

(e) There shall be no private right of action to sue pursuant to this section.

(Added by Stats. 2008, Ch. 465, Sec. 1. Effective January 1, 2009.)



1254.5

(a)  The Legislature finds and declares that the disease of eating disorders is not simply medical or psychiatric, but involves biological, sociological, psychological, family, medical, and spiritual components. In addition, the Legislature finds and declares that the treatment of eating disorders is multifaceted, and like the treatment of chemical dependency, does not fall neatly into either the traditional medical or psychiatric milieu.

(b)  The inpatient treatment of eating disorders shall be provided only in state licensed hospitals, which may be general acute care hospitals as defined in subdivision (a) of Section 1250, acute psychiatric hospitals as defined in subdivision (b) of Section 1250, or any other licensed health facility designated by the State Department of Health Services.

(c)  “Eating disorders,” for the purposes of this section, means anorexia nervosa and bulimia as defined by the 1980 Diagnostic and Statistical Manual of Mental Disorders (DSM-III) published by the American Psychiatric Association.

(Added by Stats. 1987, Ch. 1142, Sec. 1.)



1254.6

(a)  A hospital shall provide, free of charge, information and instructional materials regarding sudden infant death syndrome, as described in Section 1596.847, explaining the medical effects upon infants and young children and emphasizing measures that may reduce the risk.

(b)  The information and materials described in subdivision (a) shall be provided to parents or guardians of each newborn, upon discharge from the hospital. In the event of home birth attended by a licensed midwife, the midwife shall provide the information and instructional materials to the parents or guardians of the newborn.

(c)  To the maximum extent practicable, the materials provided to parents or guardians of each newborn shall substantially reflect the information contained in materials approved by the state department for public circulation. The state department shall make available to hospitals, free of charge, information in camera-ready typesetting format. Nothing in this section prohibits a hospital from obtaining free and suitable information from any other public or private agency.

(Added by Stats. 1997, Ch. 263, Sec. 2. Effective January 1, 1998.)



1254.7

(a)  It is the intent of the Legislature that pain be assessed and treated promptly, effectively, and for as long as pain persists.

(b)  Every health facility licensed pursuant to this chapter shall, as a condition of licensure, include pain as an item to be assessed at the same time as vital signs are taken. The health facility shall ensure that pain assessment is performed in a consistent manner that is appropriate to the patient. The pain assessment shall be noted in the patient’s chart in a manner consistent with other vital signs.

(Added by Stats. 1999, Ch. 403, Sec. 2. Effective January 1, 2000.)



1255

(a) In addition to the basic services offered under the license, a general acute care hospital may be approved in accordance with subdivision (c) of Section 1277 to offer special services, including, but not limited to, the following:

(1) Radiation therapy department.

(2) Burn center.

(3) Emergency center.

(4) Hemodialysis center (or unit).

(5) Psychiatric.

(6) Intensive care newborn nursery.

(7) Cardiac surgery.

(8) Cardiac catheterization laboratory.

(9) Renal transplant.

(10) Other special services as the department may prescribe by regulation.

(b) A general acute care hospital that exclusively provides acute medical rehabilitation center services may be approved in accordance with subdivision (b) of Section 1277 to offer special services not requiring surgical facilities.

(c) The department shall adopt standards for special services and other regulations as may be necessary to implement this section.

(d) (1) For cardiac catheterization laboratory service, the department shall, at a minimum, adopt standards and regulations that specify that only diagnostic services, and what diagnostic services, may be offered by a general acute care hospital or a multispecialty clinic as defined in subdivision (l) of Section 1206 that is approved to provide cardiac catheterization laboratory service but is not also approved to provide cardiac surgery service, together with the conditions under which the cardiac catheterization laboratory service may be offered.

(2) Except as provided in paragraph (3), a cardiac catheterization laboratory service shall be located in a general acute care hospital that is either licensed to perform cardiovascular procedures requiring extracorporeal coronary artery bypass that meets all of the applicable licensing requirements relating to staff, equipment, and space for service, or shall, at a minimum, have a licensed intensive care service and coronary care service and maintain a written agreement for the transfer of patients to a general acute care hospital that is licensed for cardiac surgery or shall be located in a multispecialty clinic as defined in subdivision (l) of Section 1206. The transfer agreement shall include protocols that will minimize the need for duplicative cardiac catheterizations at the hospital in which the cardiac surgery is to be performed.

(3) Commencing March 1, 2013, a general acute care hospital that has applied for program flexibility on or before July 1, 2012, to expand cardiac catheterization laboratory services may utilize cardiac catheterization space that is in conformance with applicable building code standards, including those promulgated by the Office of Statewide Health Planning and Development, provided that all of the following conditions are met:

(A) The expanded laboratory space is located in the building so that the space is connected to the general acute care hospital by an enclosed all-weather passageway that is accessible by staff and patients who are accompanied by staff.

(B) The service performs cardiac catheterization services on no more than 25 percent of the hospital’s inpatients who need cardiac catheterizations.

(C) The service complies with the same policies and procedures approved by hospital medical staff for cardiac catheterization laboratories that are located within the general acute care hospital, and the same standards and regulations prescribed by the department for cardiac catheterization laboratories located inside general acute care hospitals, including, but not limited to, appropriate nurse-to-patient ratios under Section 1276.4, and with all standards and regulations prescribed by the Office of Statewide Health Planning and Development. Emergency regulations allowing a general acute care hospital to operate a cardiac catheterization laboratory service shall be adopted by the department and by the Office of Statewide Health Planning and Development by February 28, 2013.

(D) Emergency regulations implementing this paragraph have been adopted by the department and by the Office of Statewide Health Planning and Development by February 28, 2013.

(E) This paragraph shall not apply to more than two general acute care hospitals.

(4) After March 1, 2014, an acute care hospital may only operate a cardiac catheterization laboratory service pursuant to paragraph (3) if the department and the Office of Statewide Health Planning and Development have adopted regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code that provide adequate protection to patient health and safety including, but not limited to, building standards contained in Part 2.5 (commencing with Section 18901) of Division 13.

(5) Notwithstanding Section 129885, cardiac catheterization laboratory services expanded in accordance with paragraph (3) shall be subject to all applicable building standards. The Office of Statewide Health Planning and Development shall review the services for compliance with the OSHPD 3 requirements of the most recent version of the California Building Standards Code.

(e) For purposes of this section, “multispecialty clinic,” as defined in subdivision (l) of Section 1206, includes an entity in which the multispecialty clinic holds at least a 50-percent general partner interest and maintains responsibility for the management of the service, if all of the following requirements are met:

(1) The multispecialty clinic existed as of March 1, 1983.

(2) Prior to March 1, 1985, the multispecialty clinic did not offer cardiac catheterization services, dynamic multiplane imaging, or other types of coronary or similar angiography.

(3) The multispecialty clinic creates only one entity that operates its service at one site.

(4) These entities shall have the equipment and procedures necessary for the stabilization of patients in emergency situations prior to transfer and patient transfer arrangements in emergency situations that shall be in accordance with the standards established by the Emergency Medical Services Authority, including the availability of comprehensive care and the qualifications of any general acute care hospital expected to provide emergency treatment.

(f) Except as provided in this section and in Sections 128525 and 128530, under no circumstances shall cardiac catheterizations be performed outside of a general acute care hospital or a multispecialty clinic, as defined in subdivision (l) of Section 1206, that qualifies for this definition as of March 1, 1983.

(Amended by Stats. 2012, Ch. 772, Sec. 1. Effective September 29, 2012.)



1255.1

(a)  Any hospital that provides emergency medical services under Section 1255 shall, as soon as possible, but not later than 90 days prior to a planned reduction or elimination of the level of emergency medical services, provide notice of the intended change to the state department, the local government entity in charge of the provision of health services, and all health care service plans or other entities under contract with the hospital to provide services to enrollees of the plan or other entity.

(b)  In addition to the notice required by subdivision (a), the hospital shall, within the time limits specified in subdivision (a), provide public notice of the intended change in a manner that is likely to reach a significant number of residents of the community serviced by that facility.

(c)  A hospital shall not be subject to this section or Section 1255.2 if the state department does either of the following:

(1)  Determines that the use of resources to keep the emergency center open substantially threatens the stability of the hospital as a whole.

(2)  Cites the emergency center for unsafe staffing practices.

(Added by Stats. 1998, Ch. 995, Sec. 1. Effective January 1, 1999.)



1255.2

A health facility implementing a downgrade or change shall make reasonable efforts to ensure that the community served by its facility is informed of the downgrade or closure. Reasonable efforts may include, but not be limited to, advertising the change in terms likely to be understood by a layperson, soliciting media coverage regarding the change, informing patients of the facility of the impending change, and notifying contracting health care service plans as required in Section 1255.1.

(Added by Stats. 1998, Ch. 995, Sec. 2. Effective January 1, 1999.)



1255.25

(a) (1) Not less than 30 days prior to closing a health facility, as defined in subdivision (a) or (b) of Section 1250, or eliminating a supplemental service, as defined in Section 70067 of Chapter 1 of Division 5 of Title 22 of the California Code of Regulations, the facility shall provide public notice of the proposed closure or elimination of the supplemental service, including a notice posted at the entrance to all affected facilities and a notice to the department and the board of supervisors of the county in which the health facility is located.

(2) Not less than 30 days prior to relocating the provision of supplemental services to a different campus, a health facility, as defined in subdivision (a) or (b) of Section 1250, shall provide public notice of the proposed relocation of supplemental services, including a notice posted at the entrance to all affected facilities and notice to the department and the board of supervisors of the county in which the health facility is located.

(b) The notice required by paragraph (1) or (2) of subdivision (a) shall include all of the following:

(1) A description of the proposed closure, elimination, or relocation. The description shall be limited to publicly available data, including the number of beds eliminated, if any, the probable decrease in the number of personnel, and a summary of any service that is being eliminated, if applicable.

(2) A description of the three nearest available comparable services in the community. If the health facility closing these services serves Medi-Cal or Medicare patients, this health facility shall specify if the providers of the nearest available comparable services serve these patients.

(3) A telephone number and address for each of the following, where interested parties may offer comments:

(A) The health facility.

(B) The parent entity, if any, or contracted company, if any, that acts as the corporate administrator of the health facility.

(C) The chief executive officer.

(c) Notwithstanding subdivisions (a) and (b), this section shall not apply to county facilities subject to Section 1442.5.

(Added by Stats. 2008, Ch. 459, Sec. 2. Effective January 1, 2009.)



1255.3

On or before June 30, 1999, with the state department as the lead agency, the state department and the Emergency Medical Services Authority, in consultation with hospitals and other health care providers and local emergency medical services agencies, shall designate signage requirements for a health facility holding a special permit for a standby emergency medical service located in an urban area. The signage shall not include the word “emergency” and shall reflect the type of emergency services provided by the facility, and be easily understood by the average person. The facility shall not post signs, distribute literature, or advertise that emergency services are available at the facility. Nothing in this section shall be construed to mean that a facility is no longer providing emergency services for purposes of billing or reimbursement. A small and rural hospital, as defined in Section 124840, is not subject to the requirements of this section.

(Added by Stats. 1998, Ch. 995, Sec. 3. Effective January 1, 1999.)



1255.5

For purposes of Section 1255, the following definitions apply:

(a)  “Cardiac catheterization” includes an intravascular insertion of a catheter into the heart for the primary definition and diagnosis of an anatomic cardiac lesion. For the purposes of this definition, the insertion of a Swan-Ganz thermodilution cardiac output catheter, a venous line, and a temporary pacemaking electrode catheter are excluded.

(b)  “Cardiac surgery” means surgery on the heart or great vessels requiring a thoracotomy and extracorporeal circulation.

(c)   “Cardiovascular surgery service” means a program of a general acute care hospital which has the capability of performing cardiac catheterizations and cardiac surgery as defined in this section. Under no circumstances shall there exist in a general acute care hospital a cardiac surgery service without a cardiac catheterization laboratory service.

(d)  “Cardiac catheterization laboratory service” means a program of a general acute care hospital which has the capability of performing cardiac catheterization. Cardiac catheterization laboratory service does not include pediatric cardiac catheterization laboratory service.

(e)  “Pediatric cardiac surgery service” means a program of a general acute care hospital which has the capability of performing cardiac catheterization and cardiac surgery, as defined in this section, for the diagnosis and treatment of congenital defects in children. Cardiac catheterization for pediatric patients shall be performed only in a general acute care hospital that has the capability to perform cardiac surgery on pediatric patients.

(f)  “Intensive care newborn nursery services” means the provision of comprehensive and intensive care for all contingencies of the newborn infant, including intensive, intermediate, and continuing care. Policies, procedures, and space requirements for intensive, intermediate, and continuing care services shall be based upon the standards and recommendations of the American Academy of Pediatrics Guidelines for Perinatal Care, 1983.

(Amended by Stats. 1998, Ch. 775, Sec. 2. Effective January 1, 1999.)



1255.6

During cardiovascular surgery, a perfusionist, as defined by Chapter 5.67 (commencing with Section 2590) of Division 2 of the Business and Professions Code, shall operate the extracorporeal equipment under the immediate supervision of the cardiovascular surgeon or anesthesiologist. The determination of the qualifications and competence of a perfusionist, and the awarding of appropriate privileges, shall be the responsibility of the general acute care hospital or its medical staff.

(Added by Stats. 1998, Ch. 775, Sec. 3. Effective January 1, 1999.)



1255.7

(a) (1) For purposes of this section, “safe-surrender site” means either of the following:

(A) A location designated by the board of supervisors of a county or by a local fire agency, upon the approval of the appropriate local governing body of the agency, to be responsible for accepting physical custody of a minor child who is 72 hours old or younger from a parent or individual who has lawful custody of the child and who surrenders the child pursuant to Section 271.5 of the Penal Code. Before designating a location as a safe-surrender site pursuant to this subdivision, the designating entity shall consult with the governing body of a city, if the site is within the city limits, and with representatives of a fire department and a child welfare agency that may provide services to a child who is surrendered at the site, if that location is selected.

(B) A location within a public or private hospital that is designated by that hospital to be responsible for accepting physical custody of a minor child who is 72 hours old or younger from a parent or individual who has lawful custody of the child and who surrenders the child pursuant to Section 271.5 of the Penal Code.

(2) For purposes of this section, “parent” means a birth parent of a minor child who is 72 hours old or younger.

(3) For purposes of this section, “personnel” means a person who is an officer or employee of a safe-surrender site or who has staff privileges at the site.

(4) A hospital and a safe-surrender site designated by the county board of supervisors or by a local fire agency, upon the approval of the appropriate local governing body of the agency, shall post a sign displaying a statewide logo that has been adopted by the State Department of Social Services that notifies the public of the location where a minor child 72 hours old or younger may be safely surrendered pursuant to this section.

(b) Personnel on duty at a safe-surrender site shall accept physical custody of a minor child 72 hours old or younger pursuant to this section if a parent or other individual having lawful custody of the child voluntarily surrenders physical custody of the child to personnel who are on duty at the safe-surrender site. Safe-surrender site personnel shall ensure that a qualified person does all of the following:

(1) Places a coded, confidential ankle bracelet on the child.

(2) Provides, or makes a good faith effort to provide, to the parent or other individual surrendering the child a copy of a unique, coded, confidential ankle bracelet identification in order to facilitate reclaiming the child pursuant to subdivision (f). However, possession of the ankle bracelet identification, in and of itself, does not establish parentage or a right to custody of the child.

(3) Provides, or makes a good faith effort to provide, to the parent or other individual surrendering the child a medical information questionnaire, which may be declined, voluntarily filled out and returned at the time the child is surrendered, or later filled out and mailed in the envelope provided for this purpose. This medical information questionnaire shall not require identifying information about the child or the parent or individual surrendering the child, other than the identification code provided in the ankle bracelet placed on the child. Every questionnaire provided pursuant to this section shall begin with the following notice in no less than 12-point type:

NOTICE: THE BABY YOU HAVE BROUGHT IN TODAY MAY HAVE SERIOUS MEDICAL NEEDS IN THE FUTURE THAT WE DON’T KNOW ABOUT TODAY. SOME ILLNESSES, INCLUDING CANCER, ARE BEST TREATED WHEN WE KNOW ABOUT FAMILY MEDICAL HISTORIES. IN ADDITION, SOMETIMES RELATIVES ARE NEEDED FOR LIFE-SAVING TREATMENTS. TO MAKE SURE THIS BABY WILL HAVE A HEALTHY FUTURE, YOUR ASSISTANCE IN COMPLETING THIS QUESTIONNAIRE FULLY IS ESSENTIAL. THANK YOU.

(c) Personnel of a safe-surrender site that has physical custody of a minor child pursuant to this section shall ensure that a medical screening examination and any necessary medical care is provided to the minor child. Notwithstanding any other provision of law, the consent of the parent or other relative shall not be required to provide that care to the minor child.

(d) (1) As soon as possible, but in no event later than 48 hours after the physical custody of a child has been accepted pursuant to this section, personnel of the safe-surrender site that has physical custody of the child shall notify child protective services or a county agency providing child welfare services pursuant to Section 16501 of the Welfare and Institutions Code, that the safe-surrender site has physical custody of the child pursuant to this section. In addition, medical information pertinent to the child’s health, including, but not limited to, information obtained pursuant to the medical information questionnaire described in paragraph (3) of subdivision (b) that has been received by or is in the possession of the safe-surrender site shall be provided to that child protective services or county agency.

(2) Any personal identifying information that pertains to a parent or individual who surrenders a child that is obtained pursuant to the medical information questionnaire is confidential and shall be exempt from disclosure by the child protective services or county agency under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). Personal identifying information that pertains to a parent or individual who surrenders a child shall be redacted from any medical information provided to child protective services or the county agency providing child welfare services.

(e) Child protective services or the county agency providing child welfare services pursuant to Section 16501 of the Welfare and Institutions Code shall assume temporary custody of the child pursuant to Section 300 of the Welfare and Institutions Code immediately upon receipt of notice under subdivision (d). Child protective services or the county agency providing child welfare services pursuant to Section 16501 of the Welfare and Institutions Code shall immediately investigate the circumstances of the case and file a petition pursuant to Section 311 of the Welfare and Institutions Code. Child protective services or the county agency providing child welfare services pursuant to Section 16501 of the Welfare and Institutions Code shall immediately notify the State Department of Social Services of each child to whom this subdivision applies upon taking temporary custody of the child pursuant to Section 300 of the Welfare and Institutions Code. As soon as possible, but no later than 24 hours after temporary custody is assumed, child protective services or the county agency providing child welfare services pursuant to Section 16501 of the Welfare and Institutions Code shall report all known identifying information concerning the child, except personal identifying information pertaining to the parent or individual who surrendered the child, to the California Missing Children Clearinghouse and to the National Crime Information Center.

(f) If, prior to the filing of a petition under subdivision (e), a parent or individual who has voluntarily surrendered a child pursuant to this section requests that the safe-surrender site that has physical custody of the child pursuant to this section return the child and the safe-surrender site still has custody of the child, personnel of the safe-surrender site shall either return the child to the parent or individual or contact a child protective agency if any personnel at the safe-surrender site knows or reasonably suspects that the child has been the victim of child abuse or neglect. The voluntary surrender of a child pursuant to this section is not in and of itself a sufficient basis for reporting child abuse or neglect. The terms “child abuse,” “child protective agency,” “mandated reporter,” “neglect,” and “reasonably suspects” shall be given the same meanings as in Article 2.5 (commencing with Section 11164) of Title 1 of Part 4 of the Penal Code.

(g) Subsequent to the filing of a petition under subdivision (e), if within 14 days of the voluntary surrender described in this section, the parent or individual who surrendered custody returns to claim physical custody of the child, the child welfare agency shall verify the identity of the parent or individual, conduct an assessment of his or her circumstances and ability to parent, and request that the juvenile court dismiss the petition for dependency and order the release of the child, if the child welfare agency determines that none of the conditions described in subdivisions (a) to (d), inclusive, of Section 319 of the Welfare and Institutions Code currently exist.

(h) A safe-surrender site, or the personnel of a safe-surrender site, shall not have liability of any kind for a surrendered child prior to taking actual physical custody of the child. A safe-surrender site, or personnel of the safe-surrender site, that accepts custody of a surrendered child pursuant to this section shall not be subject to civil, criminal, or administrative liability for accepting the child and caring for the child in the good faith belief that action is required or authorized by this section, including, but not limited to, instances where the child is older than 72 hours or the parent or individual surrendering the child did not have lawful physical custody of the child. A safe-surrender site, or the personnel of a safe-surrender site, shall not be subject to civil, criminal, or administrative liability for a surrendered child prior to the time that the site or its personnel know, or should know, that the child has been surrendered. This subdivision does not confer immunity from liability for personal injury or wrongful death, including, but not limited to, injury resulting from medical malpractice.

(i) (1) In order to encourage assistance to persons who voluntarily surrender physical custody of a child pursuant to this section or Section 271.5 of the Penal Code, no person who, without compensation and in good faith, provides assistance for the purpose of effecting the safe surrender of a minor 72 hours old or younger shall be civilly liable for injury to or death of the minor child as a result of his or her acts or omissions. This immunity does not apply to an act or omission constituting gross negligence, recklessness, or willful misconduct.

(2) For purposes of this section, “assistance” means transporting the minor child to the safe-surrender site as a person with lawful custody, or transporting or accompanying the parent or person with lawful custody at the request of that parent or person to effect the safe surrender, or performing any other act in good faith for the purpose of effecting the safe surrender of the minor.

(j) For purposes of this section, “lawful custody” means physical custody of a minor 72 hours old or younger accepted by a person from a parent of the minor, who the person believes in good faith is the parent of the minor, with the specific intent and promise of effecting the safe surrender of the minor.

(k) Any identifying information that pertains to a parent or individual who surrenders a child pursuant to this section, that is obtained as a result of the questionnaire described in paragraph (3) of subdivision (b) or in any other manner, is confidential, shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), and shall not be disclosed by any personnel of a safe-surrender site that accepts custody of a child pursuant to this section.

(Amended by Stats. 2010, Ch. 567, Sec. 1. Effective January 1, 2011.)



1255.8

(a) For purposes of this section, the following terms have the following meanings:

(1) “Colonized” means that a pathogen is present on the patient’s body, but is not causing any signs or symptoms of an infection.

(2) “Committee” means the Healthcare Associated Infection Advisory Committee established pursuant to Section 1288.5.

(3) “Health facility” means a facility as defined in subdivision (a) of Section 1250.

(4) “Health-care-associated infection,” “health-facility-acquired infection,” or “HAI” means a health-care-associated infection as defined by the National Healthcare Safety Network of the federal Centers for Disease Control and Prevention, unless the department adopts a definition consistent with the recommendations of the committee or its successor.

(5) “MRSA” means Methicillin-resistant Staphylococcus aureus.

(b) (1) Each patient who is admitted to a health facility shall be tested for MRSA in the following cases, within 24 hours of admission:

(A) The patient is scheduled for inpatient surgery and has a documented medical condition making the patient susceptible to infection, based either upon federal Centers for Disease Control and Prevention findings or the recommendations of the committee or its successor.

(B) It has been documented that the patient has been previously discharged from a general acute care hospital within 30 days prior to the current hospital admission.

(C) The patient will be admitted to an intensive care unit or burn unit of the hospital.

(D) The patient receives inpatient dialysis treatment.

(E) The patient is being transferred from a skilled nursing facility.

(2) The department may interpret this subdivision to take into account the recommendations of the federal Centers for Disease Control and Prevention, or recommendations of the committee or its successor.

(3) If a patient tests positive for MRSA, the attending physician shall inform the patient or the patient’s representative immediately or as soon as practically possible.

(4) A patient who tests positive for MRSA infection shall, prior to discharge, receive oral and written instruction regarding aftercare and precautions to prevent the spread of the infection to others.

(c) Commencing January 1, 2011, a patient tested in accordance with subdivision (b) and who shows evidence of increased risk of invasive MRSA shall again be tested for MRSA immediately prior to discharge from the facility. This subdivision shall not apply to a patient who has tested positive for MRSA infection or colonization upon entering the facility.

(d) A patient who is tested pursuant to subdivision (c) and who tests positive for MRSA infection shall receive oral and written instructions regarding aftercare and precautions to prevent the spread of the infection to others.

(e) The infection control policy required pursuant to Section 70739 of Title 22 of the California Code of Regulations, at a minimum, shall include all of the following:

(1) Procedures to reduce health care associated infections.

(2) Regular disinfection of all restrooms, countertops, furniture, televisions, telephones, bedding, office equipment, and surfaces in patient rooms, nursing stations, and storage units.

(3) Regular removal of accumulations of bodily fluids and intravenous substances, and cleaning and disinfection of all movable medical equipment, including point-of-care testing devices such as glucometers, and transportable medical devices.

(4) Regular cleaning and disinfection of all surfaces in common areas in the facility such as elevators, meeting rooms, and lounges.

(f) Each facility shall designate an infection control officer who, in conjunction with the hospital infection control committee, shall ensure implementation of the testing and reporting provisions of this section and other hospital infection control efforts. The reports shall be presented to the appropriate committee within the facility for review. The name of the infection control officer shall be made publicly available, upon request.

(g) The department shall establish a health care acquired infection program pursuant to this section.

(Added by Stats. 2008, Ch. 296, Sec. 3. Effective January 1, 2009.)



1256

(a)  The use of the name or title “hospital” by any person or persons to identify or represent a facility for the diagnosis, care, and treatment of human illness other than a facility subject to or specifically exempted from the licensure provisions of this chapter is prohibited. Notwithstanding any other provisions of the laws of this state, the name or title “hospital” shall not be used by any sanitarium, nursing home, convalescent home, or maternity home, unless preceded by some qualifying descriptive word such as convalescent, geriatric, rehabilitation, or nursing.

(b)  This section shall not prohibit the use of the word “hospital” to identify or represent an approved pediatric supplemental service of a general acute care hospital that is either of the following:

(1)  A children’s hospital as defined by Section 10727 of the Welfare and Institutions Code.

(2)  A University of California children’s hospital as defined by Section 10728 of the Welfare and Institutions Code.

(Amended by Stats. 2001, Ch. 290, Sec. 1. Effective January 1, 2002.)



1256.01

(a) The Elective Percutaneous Coronary Intervention (PCI) Program is hereby established in the department. The purpose of the program is to allow the department to certify general acute care hospitals that are licensed to provide urgent and emergent cardiac catheterization laboratory service in California, and that meet the requirements of this section, to perform scheduled, elective percutaneous transluminal coronary angioplasty and stent placement for eligible patients.

(b) For purposes of this section, the following terms have the following meanings:

(1) “Certified hospital” means an eligible hospital that is certified by the department to participate in the Elective Percutaneous Coronary Intervention (PCI) Program established by this section.

(2) “Elective Percutaneous Coronary Intervention (elective PCI)” means scheduled percutaneous transluminal coronary angioplasty and stent placement. Elective PCI does not include urgent or emergent PCI that is scheduled on an ad hoc basis.

(3) “Eligible hospital” means a general acute care hospital that has an approved cardiac catheterization laboratory, does not have onsite cardiac surgery, and is in substantial compliance with all applicable state and federal licensing laws and regulations.

(4) “Interventionalist” means a licensed cardiologist who meets the requirements for performing elective PCI.

(c) To participate in the Elective PCI Program, an eligible hospital shall obtain certification from the department and shall meet all of the following requirements:

(1) Demonstrate that it complies with the recommendations of the Society for Cardiovascular Angiography and Interventions (SCAI), the American College of Cardiology Foundation, and the American Heart Association, for performance of PCI without onsite cardiac surgery, as those recommendations may evolve over time.

(2) Provide evidence showing the full support from hospital administration in fulfilling the necessary institutional requirements, including, but not limited to, appropriate support services such as respiratory care and blood banking.

(3) Participate in, and provide timely submission of data to, the American College of Cardiology-National Cardiovascular Data Registry.

(4) Confer rights to transfer the data submitted pursuant to paragraph (3) to the Office of Statewide Health Planning and Development.

(5) Any additional requirements the department deems necessary to protect patient safety or ensure quality of care.

(d) An eligible hospital shall submit an application to the department pursuant to Section 1265 to obtain certification to participate in the Elective PCI Program. The application shall include sufficient information to demonstrate compliance with the standards set forth in this section, and shall also include the effective date for initiating elective PCI service, the general service area, a description of the population to be served, a description of the services to be provided, a description of backup emergency services, the availability of comprehensive care, and the qualifications of the eligible hospital. The department may require that additional information be submitted with the application. Failure to submit any required criteria or additional information shall disqualify the applicant from the application process and from consideration for participation in the program. The department may deny an Elective PCI Program applicant pursuant to Article 2 (commencing with Section 1265).

(e) An eligible hospital that, as of December 31, 2014, was participating in the Elective Percutaneous Coronary Intervention Pilot Program established under Chapter 295 of the Statutes of 2008, as amended by Chapter 202 of the Statutes of 2013, may continue to perform elective PCI and shall be considered a certified hospital until January 1, 2016. On and after January 1, 2016, a hospital described in this subdivision shall not be considered a certified hospital unless the hospital has obtained a certification under this section.

(f) The Office of Statewide Health Planning and Development shall, using the data transferred pursuant to paragraph (4) of subdivision (c), annually develop and make available to the public a report regarding each certified hospital’s performance on mortality, stroke rate, and emergency coronary artery bypass graft rate.

(g) The department may establish an advisory oversight committee composed of two interventionalists from certified hospitals, two interventionalists from general acute care hospitals that are not certified hospitals, and a representative of the department, for the purpose of analyzing the report issued under subdivision (f) and making recommendations for changing the data to be included in future reports issued under subdivision (f).

(h) If at any time a certified hospital fails to meet the criteria set forth in this section for being a certified hospital or fails to safeguard patient safety, as determined by the department, the department may suspend or revoke, pursuant to Section 70309 of Title 22 of the California Code of Regulations, the certification issued to that hospital under this section. A hospital whose certification is revoked pursuant to this subdivision may request an appeal with the department and is not precluded from reapplying for certification under this section.

(i) The department may charge certified hospitals a supplemental licensing fee, the amount of which shall not exceed the reasonable cost to the department of overseeing the program.

(j) The department may contract with a professional entity with medical program knowledge to meet the requirements of this section.

(Added by Stats. 2014, Ch. 368, Sec. 1. Effective January 1, 2015.)



1256.1

No general acute care hospital shall hold itself out directly or indirectly by any sign, brochure, or advertisement as providing any service or services which require a supplemental or special service unless that general acute care hospital has first obtained a supplemental or special service approval from the State Department of Health Services to operate such a service.

(Added by Stats. 1982, Ch. 421, Sec. 1.)



1256.2

(a)  (1)  No general acute care hospital may promulgate policies or implement practices that determine differing standards of obstetrical care based upon a patient’s source of payment or ability to pay for medical services.

(2)  Each hospital holding an obstetrical services permit shall provide the licensing and certification division of the department with a written policy statement reflecting paragraph (1) and shall post written notices of this policy in the obstetrical admitting areas of the hospital by July 1, 1999. Notices posted pursuant to this section shall be posted in the predominant language or languages spoken in the hospital’s service area.

(b)  It shall constitute unprofessional conduct within the meaning of the Medical Practice Act, Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, for a physician or surgeon to deny, or threaten to withhold pain management services from a woman in active labor, based upon that patient’s source of payment, or ability to pay for medical services.

(Added by Stats. 1998, Ch. 652, Sec. 2. Effective January 1, 1999.)



1257

The state department may delegate to local health departments the authority to verify compliance with the licensing and approval provisions of this chapter, to provide consultation, and to recommend disciplinary action by the department against those licensed or approved under the provisions of this chapter. In exercising the authority so delegated, the local health department shall conform to the requirements of this chapter and to the rules and regulations of the state department. Payment to the local health departments for services performed pursuant to this section shall be in accordance with a budget submitted by the local health department and approved by the state department. Such expenditures shall not exceed amounts appropriated by the Legislature for the purpose of such inspection and enforcement.

(Added by Stats. 1973, Ch. 1202.)



1257.5

(a) All registered nurses, certified nurse assistants, licensed vocational nurses, and physicians working in skilled nursing facilities, as defined in subdivision (c) of Section 1250, or congregate living health facilities, as defined in subdivision (i) of Section 1250, shall participate in a training program, to be prescribed by the department, that focuses on preventing and eliminating discrimination based on sexual orientation and gender identity.

(b) The department may incorporate the training prescribed in subdivision (a) into any existing training program that is designed to prevent or eliminate discrimination in senior care facilities.

(c) The department may charge each licensee who is subject to subdivision (a) a fee associated with determining compliance. The fee shall not exceed the department’s costs for the enforcement of this section.

(d) “Sexual orientation” and “gender identity” have the same meanings as those terms are used in Section 422.56 of the Penal Code.

(Added by Stats. 2008, Ch. 550, Sec. 2. Effective January 1, 2009.)



1257.7

(a) After July 1, 2010, all hospitals licensed pursuant to subdivisions (a), (b), and (f) of Section 1250 shall conduct, not less than annually, a security and safety assessment and, using the assessment, develop, and annually update based on the assessment, a security plan with measures to protect personnel, patients, and visitors from aggressive or violent behavior. The security and safety assessment shall examine trends of aggressive or violent behavior at the facility. These hospitals shall track incidents of aggressive or violent behavior as part of the quality assessment and improvement program and for the purposes of developing a security plan to deter and manage further aggressive or violent acts of a similar nature. The plan may include, but shall not be limited to, security considerations relating to all of the following:

(1) Physical layout.

(2) Staffing.

(3) Security personnel availability.

(4) Policy and training related to appropriate responses to violent acts.

(5) Efforts to cooperate with local law enforcement regarding violent acts in the facility.

In developing this plan, the hospital shall consider guidelines or standards on violence in health care facilities issued by the department, the Division of Occupational Safety and Health, and the federal Occupational Safety and Health Administration. As part of the security plan, a hospital shall adopt security policies including, but not limited to, personnel training policies designed to protect personnel, patients, and visitors from aggressive or violent behavior. In developing the plan and the assessment, the hospital shall consult with affected employees, including the recognized collective bargaining agent or agents, if any, and members of the hospital medical staff organized pursuant to Section 2282 of the Business and Professions Code. This consultation may occur through hospital committees.

(b) The individual or members of a hospital committee responsible for developing the security plan shall be familiar with all of the following:

(1) The role of security in hospital operations.

(2) Hospital organization.

(3) Protective measures, including alarms and access control.

(4) The handling of disturbed patients, visitors, and employees.

(5) Identification of aggressive and violent predicting factors.

(6) Hospital safety and emergency preparedness.

(7) The rudiments of documenting and reporting crimes, including, by way of example, not disturbing a crime scene.

(c) The hospital shall have sufficient personnel to provide security pursuant to the security plan developed pursuant to subdivision (a). Persons regularly assigned to provide security in a hospital setting shall be trained regarding the role of security in hospital operations, including the identification of aggressive and violent predicting factors and management of violent disturbances.

(d) Any act of assault, as defined in Section 240 of the Penal Code, or battery, as defined in Section 242 of the Penal Code, that results in injury or involves the use of a firearm or other dangerous weapon, against any on-duty hospital personnel shall be reported to the local law enforcement agency within 72 hours of the incident. Any other act of assault, as defined in Section 240 of the Penal Code, or battery, as defined in Section 242 of the Penal Code, against any on-duty hospital personnel may be reported to the local law enforcement agency within 72 hours of the incident. No health facility or employee of a health facility who reports a known or suspected instance of assault or battery pursuant to this section shall be civilly or criminally liable for any report required by this section. No health facility or employee of a health facility who reports a known or suspected instance of assault or battery that is authorized, but not required, by this section, shall be civilly or criminally liable for the report authorized by this section unless it can be proven that a false report was made and the health facility or its employee knew that the report was false or was made with reckless disregard of the truth or falsity of the report, and any health facility or employee of a health facility who makes a report known to be false or with reckless disregard of the truth or falsity of the report shall be liable for any damages caused. Any individual knowingly interfering with or obstructing the lawful reporting process shall be guilty of a misdemeanor. “Dangerous weapon,” as used in this section, means any weapon the possession or concealed carrying of which is prohibited by any provision listed in Section 16590 of the Penal Code.

(Amended by Stats. 2010, Ch. 178, Sec. 36. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



1257.8

(a)  All hospital employees regularly assigned to the emergency department shall receive, by July 1, 1995, and thereafter, on a continuing basis as provided for in the security plan developed pursuant to Section 1257.7, security education and training relating to the following topics:

(1)  General safety measures.

(2)  Personal safety measures.

(3)  The assault cycle.

(4)  Aggression and violence predicting factors.

(5)  Obtaining patient history from a patient with violent behavior.

(6)  Characteristics of aggressive and violent patients and victims.

(7)  Verbal and physical maneuvers to diffuse and avoid violent behavior.

(8)  Strategies to avoid physical harm.

(9)  Restraining techniques.

(10)  Appropriate use of medications as chemical restraints.

(11)  Any resources available to employees for coping with incidents of violence, including, by way of example, critical incident stress debriefing or employee assistance programs.

(b)  As provided in the security plan developed pursuant to Section 1257.7, members of the medical staff of each hospital and all other practitioners, including, but not limited to, nurse practitioners, physician assistants, and other personnel, who are regularly assigned to the emergency department or other departments identified in the security plan shall receive the same training as that provided to hospital employees or, at a minimum, training determined to be sufficient pursuant to the security plan.

(c)  Temporary personnel shall be oriented as required pursuant to the security plan. This section shall not be construed to preempt state law or regulations generally affecting temporary personnel in hospitals.

(Added by Stats. 1993, Ch. 936, Sec. 3. Effective January 1, 1994.)



1257.9

(a) (1) The department shall recommend training for general acute care hospitals, as defined in subdivision (a) of Section 1250, and special hospitals, as defined in subdivision (f) of Section 1250, that is intended to improve breast-feeding rates among mothers and infants. This recommended training should be designed for general acute care hospitals that provide maternity care and have exclusive patient breast-feeding rates in the lowest 25 percent, according to the data published yearly by the State Department of Public Health, when ranked from highest to lowest rates. The training offered shall include a minimum of eight hours of training provided to appropriate administrative and supervisory staff on hospital policies and recommendations that promote exclusive breast-feeding. Hospitals that meet the minimum criteria for exclusive breast-feeding rates prescribed in the most current Healthy People Guidelines of the United States Department of Health and Human Services shall be excluded from the training requirements recommended by this paragraph.

(2) The department shall notify the hospital director or other person in charge of a hospital to which paragraph (1) applies, that the eight-hour model training course developed pursuant to subdivision (b) of Section 123360, is available, upon request, to the hospital.

(b) The recommendations provided for in this section are advisory only. Nothing in this section shall require a hospital to comply with the training recommended by this section. Section 1290 shall not apply to this section, nor shall meeting the recommendations of this section be a condition of licensure.

(Added by Stats. 2007, Ch. 460, Sec. 2. Effective January 1, 2008.)



1258

No health facility which permits sterilization operations for contraceptive purposes to be performed therein, nor the medical staff of such health facility, shall require the individual upon whom such a sterilization operation is to be performed to meet any special nonmedical qualifications, which are not imposed on individuals seeking other types of operations in the health facility. Such prohibited nonmedical qualifications shall include, but not be limited to, age, marital status, and number of natural children.

Nothing in this section shall prohibit requirements relating to the physical or mental condition of the individual or affect the right of the attending physician to counsel or advise his patient as to whether or not sterilization is appropriate. This section shall not affect existing law with respect to individuals below the age of majority.

(Added by Stats. 1974, Ch. 755.)



1259

(a)  The Legislature finds and declares that California is becoming a land of people whose languages and cultures give the state a global quality. The Legislature further finds and declares that access to basic health care services is the right of every resident of the state, and that access to information regarding basic health care services is an essential element of that right.

Therefore, it is the intent of the Legislature that where language or communication barriers exist between patients and the staff of any general acute care hospital, arrangements shall be made for interpreters or bilingual professional staff to ensure adequate and speedy communication between patients and staff.

(b)  As used in this section:

(1)  “Interpreter” means a person fluent in English and in the necessary second language, who can accurately speak, read, and readily interpret the necessary second language, or a person who can accurately sign and read sign language. Interpreters shall have the ability to translate the names of body parts and to describe competently symptoms and injuries in both languages. Interpreters may include members of the medical or professional staff.

(2)  “Language or communication barriers” means:

(A)  With respect to spoken language, barriers which are experienced by individuals who are limited-English-speaking or non-English-speaking individuals who speak the same primary language and who comprise at least 5 percent of the population of the geographical area served by the hospital or of the actual patient population of the hospital. In cases of dispute, the state department shall determine, based on objective data, whether the 5 percent population standard applies to a given hospital.

(B)  With respect to sign language, barriers which are experienced by individuals who are deaf and whose primary language is sign language.

(c)  To ensure access to health care information and services for limited-English-speaking or non-English-speaking residents and deaf residents, licensed general acute care hospitals shall:

(1)  Review existing policies regarding interpreters for patients with limited-English proficiency and for patients who are deaf, including the availability of staff to act as interpreters.

(2)  Adopt and review annually a policy for providing language assistance services to patients with language or communication barriers. The policy shall include procedures for providing, to the extent possible, as determined by the hospital, the use of an interpreter whenever a language or communication barrier exists, except where the patient, after being informed of the availability of the interpreter service, chooses to use a family member or friend who volunteers to interpret. The procedures shall be designed to maximize efficient use of interpreters and minimize delays in providing interpreters to patients. The procedures shall ensure, to the extent possible, as determined by the hospital, that interpreters are available, either on the premises or accessible by telephone, 24 hours a day. The hospital shall annually transmit to the state department a copy of the updated policy and shall include a description of its efforts to ensure adequate and speedy communication between patients with language or communication barriers and staff.

(3)  Develop, and post in conspicuous locations, notices that advise patients and their families of the availability of interpreters, the procedure for obtaining an interpreter and the telephone numbers where complaints may be filed concerning interpreter service problems, including, but not limited to, a T.D.D. number for the hearing impaired. The notices shall be posted, at a minimum, in the emergency room, the admitting area, the entrance, and in outpatient areas. Notices shall inform patients that interpreter services are available upon request, shall list the languages for which interpreter services are available, shall instruct patients to direct complaints regarding interpreter services to the state department, and shall provide the local address and telephone number of the state department, including, but not limited to, a T.D.D. number for the hearing impaired.

(4)  Identify and record a patient’s primary language and dialect on one or more of the following: patient medical chart, hospital bracelet, bedside notice, or nursing card.

(5)  Prepare and maintain as needed a list of interpreters who have been identified as proficient in sign language and in the languages of the population of the geographical area serviced who have the ability to translate the names of body parts, injuries, and symptoms.

(6)  Notify employees of the hospital’s commitment to provide interpreters to all patients who request them.

(7)  Review all standardized written forms, waivers, documents, and informational materials available to patients upon admission to determine which to translate into languages other than English.

(8)  Consider providing its nonbilingual staff with standardized picture and phrase sheets for use in routine communications with patients who have language or communication barriers.

(9)  Consider developing community liaison groups to enable the hospital and the limited-English-speaking and deaf communities to ensure the adequacy of the interpreter services.

(d)  Noncompliance with this section shall be reportable to licensing authorities.

(e)  Section 1290 shall not apply to this section.

(Added by Stats. 1990, Ch. 672, Sec. 1.)



1259.5

By January 1, 1995, each general acute care hospital, acute psychiatric hospital, special hospital, psychiatric health facility, and chemical dependency recovery hospital shall establish written policies and procedures to screen patients routinely for the purpose of detecting spousal or partner abuse. The policies shall include guidelines on all of the following:

(a)  Identifying, through routine screening, spousal or partner abuse among patients.

(b)  Documenting patient injuries or illnesses attributable to spousal or partner abuse.

(c)  Educating appropriate hospital staff about the criteria for identifying, and the procedures for handling, patients whose injuries or illnesses are attributable to spousal or partner abuse.

(d)  Advising patients exhibiting signs of spousal or partner abuse of crisis intervention services that are available either through the hospital facility or through community-based crisis intervention and counseling services.

(e)  Providing to patients who exhibit signs of spousal or partner abuse information on domestic violence and a referral list, to be updated periodically, of private and public community agencies that provide, or arrange for, evaluation of and care for persons experiencing spousal or partner abuse, including, but not limited to, hot lines, local battered women’s shelters, legal services, and information about temporary restraining orders.

(Amended by Stats. 1994, Ch. 146, Sec. 95. Effective January 1, 1995.)



1260

(a)  Except as provided in subdivision (b), any member of the board of directors of a nonprofit corporation that is subject to Section 5914 of the Corporations Code, who negotiates the terms and conditions of a sale or transfer of assets, as described in Section 5914 of the Corporations Code, is prohibited from receiving, directly or indirectly, any salary, compensation, payment, or other form of remuneration from the for-profit corporation or entity or mutual benefit corporation following the close of the sale or other transfer of assets. This prohibition shall not apply to any reimbursement or payment made to a member of the board of directors, who is a physician or other health care provider, for direct patient care services provided to patients covered by a health insurer, health care service plan, employer, or other entity that provides health care coverage, and that is owned, operated, or affiliated with the purchasing for-profit corporation or entity, provided that the amounts payable for the services rendered are no greater than the amounts payable to other physicians or health care providers providing the same or similar services.

For the purpose of this section, “direct patient care services” mean health care services provided directly to a patient, and do not include services provided through an intermediary. Further, in order to qualify for the exemption in this subdivision, the direct patient care services must be health care services that are regularly provided by other physicians or other health care providers in the community who are also receiving reimbursements or payments from the same health insurer, health care service plan, employer, or other entity that is owned or operated by, or affiliated with, the purchasing for-profit corporation or entity.

(b)  After a period of two years following the close of the sale or other transfer of assets, a person who was a member of the board of directors of the nonprofit corporation who is prohibited from receiving any remuneration from the for-profit corporation or entity or mutual benefit corporation under subdivision (a) may enter into usual and customary business transactions with the for-profit corporation or entity or mutual benefit corporation so long as the following facts are established:

(1)  Prior to authorizing or approving the transaction, the representative of the for-profit corporation or entity or mutual benefit corporation considered and in good faith determined after reasonable investigation under the circumstances that the corporation could not have obtained a more advantageous arrangement with reasonable effort under the circumstances.

(2)  The for-profit corporation or entity or mutual benefit corporation, in fact could not have obtained a more advantageous arrangement with reasonable effort under the circumstances.

(c)  Any person who is a member of management of the nonprofit corporation and who presents information or opinions to the board regarding the sale or other transfer of assets as described in subdivision (a) that are relied upon, or considered by, any of the board members in making decisions regarding the sale or transfer, may make a written affirmative declaration that he or she will not work for, or receive any form of remuneration from, the for-profit corporation or entity or the mutual benefit corporation in the future.

(d)  In making any decision regarding the sale or other transfer of the nonprofit corporation’s assets, as described in Section 5914 of the Corporations Code, the board of the nonprofit corporation is prohibited from substantially relying on any information presented by any person to whom subdivision (c) applies who has not made a written affirmative declaration pursuant to subdivision (c). This subdivision shall not apply to any person whose only role in the sale or transfer is to provide to the nonprofit corporation exclusively factual information about the nonprofit corporation, community, financial status, or other similar data.

(e)  In performing those duties of a director set forth in subdivision (d), the board of directors may contract with independent counsel, accountants, financial analysts, or other professionals whom the board believes to be reliable and competent in the matters presented, to review and evaluate information and advice presented by an employee who has not signed an affirmative declaration pursuant to subdivision (c). Any director who substantially relies on information and advice presented by such an independent professional shall be deemed to have not violated subdivision (d).

(Added by Stats. 1997, Ch. 890, Sec. 1. Effective October 12, 1997.)



1260.1

(a)  Except as provided in subdivision (b), any member of the board of directors of a nonprofit corporation that is subject to Section 5920 of the Corporations Code, who negotiates the terms and conditions of a sale or transfer of assets, as described in Section 5920 of the Corporations Code, is prohibited from receiving, directly or indirectly, any salary, compensation, payment, or other form of remuneration from the purchasing public benefit corporation or entity following the close of the sale or other transfer of assets. This prohibition shall not apply to any reimbursement or payment made to a member of the board of directors, who is a physician or other health care provider, for direct patient care services provided to patients covered by a health insurer, health care service plan, employer, or other entity that provides health care coverage, and that is owned, operated, or affiliated with the purchasing public benefit corporation or entity, provided that the amounts payable for the services rendered are no greater than the amounts payable to other physicians or health care providers providing the same or similar services.

For the purpose of this section, “direct patient care services” means health care services provided directly to a patient, and does not include services provided through an intermediary. Further, in order to qualify for the exemption in this subdivision, the direct patient care services must be health care services that are regularly provided by other physicians or other health care providers in the community who are also receiving reimbursements or payments from the same health insurer, health care service plan, employer, or other entity that is owned or operated by, or affiliated with, the purchasing public benefit corporation or entity.

(b)  After a period of two years following the close of the sale or other transfer of assets, a person who was a member of the board of directors of the selling nonprofit corporation who is prohibited from receiving any remuneration from the purchasing public benefit corporation or entity under subdivision (a) may enter into usual and customary business transactions with the purchasing public benefit corporation or entity so long as the following facts are established:

(1)  Prior to authorizing or approving the transaction, the representative of the purchasing public benefit corporation or entity considered and in good faith determined after reasonable investigation under the circumstances that the purchasing public benefit corporation could not have obtained a more advantageous arrangement with reasonable effort under the circumstances.

(2)  The purchasing public benefit corporation or entity, in fact, could not have obtained a more advantageous arrangement with reasonable effort under the circumstances.

(c)  Any person who is a member of management of the selling nonprofit corporation and who presents information or opinions to the board regarding the sale or other transfer of assets as described in subdivision (a) that are relied upon, or considered by, any of the board members in making decisions regarding the sale or transfer, may make a written affirmative declaration that he or she will not work for, or receive any form of remuneration from, the purchasing public benefit corporation or entity in the future.

(d)  In making any decision regarding the sale or other transfer of the nonprofit corporation’s assets, as described in Section 5920 of the Corporations Code, the board of the selling nonprofit corporation is prohibited from substantially relying on any information presented by any person to whom subdivision (c) applies who has not made a written affirmative declaration pursuant to subdivision (c). This subdivision shall not apply to any person whose only role in the sale or transfer is to provide to the selling nonprofit corporation exclusively factual information about the selling nonprofit corporation, community, financial status, or other similar data.

(e)  In performing those duties of a director set forth in subdivision (d), the board of directors may contract with independent counsel, accountants, financial analysts, or other professionals whom the board believes to be reliable and competent in the matters presented, to review and evaluate information and advice presented by an employee who has not signed an affirmative declaration pursuant to subdivision (c). Any director who substantially relies on information and advice presented by the independent professional shall be deemed to have not violated subdivision (d).

(Added by Stats. 1999, Ch. 850, Sec. 12. Effective January 1, 2000.)



1261

(a)  A health facility shall allow a patient’s domestic partner, the children of the patient’s domestic partner, and the domestic partner of the patient’s parent or child to visit, unless one of the following is met:

(1)  No visitors are allowed.

(2)  The facility reasonably determines that the presence of a particular visitor would endanger the health or safety of a patient, member of the health facility staff, or other visitor to the health facility, or would significantly disrupt the operations of a facility.

(3)  The patient has indicated to health facility staff that the patient does not want this person to visit.

(b)  This section may not be construed to prohibit a health facility from otherwise establishing reasonable restrictions upon visitation, including restrictions upon the hours of visitation and number of visitors.

(c)  For purposes of this section, “domestic partner” has the same meaning as that term is used in Section 297 of the Family Code.

(Added by Stats. 1999, Ch. 588, Sec. 4. Effective January 1, 2000.)



1261.3

(a) Notwithstanding any other provision of law, for a patient aged 50 years or older, a registered nurse or licensed pharmacist may administer in a skilled nursing facility, as defined in subdivision (c) of Section 1250, influenza and pneumococcal immunizations pursuant to standing orders and without patient-specific orders if all of the following criteria are met:

(1) The skilled nursing facility medical director, as defined in Section 72305 of Title 22 of the California Code of Regulations, has approved the immunization standing orders established by the facility.

(2) The standing orders meet the recommendations of the Advisory Committee on Immunization Practices (ACIP) of the federal Centers for Disease Control and Prevention.

(b) Nothing in this section amends, alters, or restricts the scope of registered nurse practice including, but not limited to, the scope of practice set forth in Article 2 (commencing with Section 2725) of Chapter 6 of Division 2 of the Business and Professions Code, the implementing regulations, and interpretative bulletins or practice advisories issued by the Board of Registered Nursing.

(Added by Stats. 2005, Ch. 58, Sec. 1. Effective January 1, 2006.)



1261.5

(a) The number of oral dosage form or suppository form drugs provided by a pharmacy to a health facility licensed pursuant to subdivision (c) or (d), or both subdivisions (c) and (d), of Section 1250 of this code for storage in a secured emergency supplies container, pursuant to Section 4119 of the Business and Professions Code, shall be limited to 48. The State Department of Public Health may limit the number of doses of each drug available to not more than 16 doses of any separate drug dosage form in each emergency supply.

(b) Not more than four of the 48 oral form or suppository form drugs secured for storage in the emergency supplies container shall be psychotherapeutic drugs, except that the department may grant a program flexibility request to the facility to increase the number of psychotherapeutic drugs in the emergency supplies container to not more than 10 if the facility can demonstrate the necessity for an increased number of drugs based on the needs of the patient population at the facility. In addition, the four oral form or suppository form psychotherapeutic drug limit shall not apply to a special treatment program service unit distinct part, as defined in Section 1276.9. The department shall limit the number of doses of psychotherapeutic drugs available to not more than four doses in each emergency supply. Nothing in this section shall alter or diminish informed consent requirements, including, but not limited to, the requirements of Section 1418.9.

(c) Any limitations established pursuant to subdivisions (a) and (b) on the number and quantity of oral dosage or suppository form drugs provided by a pharmacy to a health facility licensed pursuant to subdivision (c) or (d), or both subdivisions (c) and (d), of Section 1250 for storage in a secured emergency supplies container shall not apply to an automated drug delivery system, as defined in Section 1261.6, when a pharmacist controls access to the drugs.

(Amended by Stats. 2010, Ch. 328, Sec. 111. Effective January 1, 2011.)



1261.6

(a) (1) For purposes of this section and Section 1261.5, an “automated drug delivery system” means a mechanical system that performs operations or activities, other than compounding or administration, relative to the storage, dispensing, or distribution of drugs. An automated drug delivery system shall collect, control, and maintain all transaction information to accurately track the movement of drugs into and out of the system for security, accuracy, and accountability.

(2) For purposes of this section, “facility” means a health facility licensed pursuant to subdivision (c), (d), or (k), of Section 1250 that has an automated drug delivery system provided by a pharmacy.

(3) For purposes of this section, “pharmacy services” means the provision of both routine and emergency drugs and biologicals to meet the needs of the patient, as prescribed by a physician.

(b) Transaction information shall be made readily available in a written format for review and inspection by individuals authorized by law. These records shall be maintained in the facility for a minimum of three years.

(c) Individualized and specific access to automated drug delivery systems shall be limited to facility and contract personnel authorized by law to administer drugs.

(d) (1) The facility and the pharmacy shall develop and implement written policies and procedures to ensure safety, accuracy, accountability, security, patient confidentiality, and maintenance of the quality, potency, and purity of stored drugs. Policies and procedures shall define access to the automated drug delivery system and limits to access to equipment and drugs.

(2) All policies and procedures shall be maintained at the pharmacy operating the automated drug delivery system and the location where the automated drug delivery system is being used.

(e) When used as an emergency pharmaceutical supplies container, drugs removed from the automated drug delivery system shall be limited to the following:

(1) A new drug order given by a prescriber for a patient of the facility for administration prior to the next scheduled delivery from the pharmacy, or 72 hours, whichever is less. The drugs shall be retrieved only upon authorization by a pharmacist and after the pharmacist has reviewed the prescriber’s order and the patient’s profile for potential contraindications and adverse drug reactions.

(2) Drugs that a prescriber has ordered for a patient on an as-needed basis, if the utilization and retrieval of those drugs are subject to ongoing review by a pharmacist.

(3) Drugs designed by the patient care policy committee or pharmaceutical service committee of the facility as emergency drugs or acute onset drugs. These drugs may be retrieved from an automated drug delivery system pursuant to the order of a prescriber for emergency or immediate administration to a patient of the facility. Within 48 hours after retrieval under this paragraph, the case shall be reviewed by a pharmacist.

(f) When used to provide pharmacy services pursuant to Section 4119.1 of the Business and Professions Code, the automated drug delivery system shall be subject to all of the following requirements:

(1) Drugs removed from the automated drug delivery system for administration to a patient shall be in properly labeled units of administration containers or packages.

(2) A pharmacist shall review and approve all orders prior to a drug being removed from the automated drug delivery system for administration to a patient. The pharmacist shall review the prescriber’s order and the patient’s profile for potential contraindications and adverse drug reactions.

(3) The pharmacy providing services to the facility pursuant to Section 4119.1 of the Business and Professions Code shall control access to the drugs stored in the automated drug delivery system.

(4) Access to the automated drug delivery system shall be controlled and tracked using an identification or password system or biosensor.

(5) The automated drug delivery system shall make a complete and accurate record of all transactions that will include all users accessing the system and all drugs added to, or removed from, the system.

(6) After the pharmacist reviews the prescriber’s order, access by licensed personnel to the automated drug delivery system shall be limited only to drugs ordered by the prescriber and reviewed by the pharmacist and that are specific to the patient. When the prescriber’s order requires a dosage variation of the same drug, licensed personnel shall have access to the drug ordered for that scheduled time of administration.

(7) (A) Systems that allow licensed personnel to have access to multiple drugs and are not patient specific in their design, shall be allowed under this subdivision if those systems have electronic and mechanical safeguards in place to ensure that the drugs delivered to the patient are specific to that patient. Each facility using such an automated drug system shall notify the department in writing prior to the utilization of the system. The notification submitted to the department pursuant to this paragraph shall include, but is not limited to, information regarding system design, personnel with system access, and policies and procedures covering staff training, storage, and security, and the facility’s administration of these types of systems.

(B) As part of its routine oversight of these facilities, the department shall review a facility’s medication training, storage, and security, and its administration procedures related to its use of an automated drug delivery system to ensure that adequate staff training and safeguards are in place to make sure that the drugs delivered are appropriate for the patient. If the department determines that a facility is not in compliance with this section, the department may revoke its authorization to use automated drug delivery systems granted under subparagraph (A).

(C) This paragraph shall remain in effect only until January 1, 2012, unless a later enacted statute is enacted on or before January 1, 2012, deletes or extends that date.

(g) The stocking of an automated drug delivery system shall be performed by a pharmacist. If the automated drug delivery system utilizes removable pockets, cards, drawers, or similar technology, the stocking system may be done outside of the facility and be delivered to the facility if all of the following conditions are met:

(1) The task of placing drugs into the removable pockets, cards, or drawers is performed by a pharmacist or by an intern pharmacist or a pharmacy technician working under the direct supervision of a pharmacist.

(2) The removable pockets, cards, or drawers are transported between the pharmacy and the facility in a secure tamper-evident container.

(3) The facility, in conjunction with the pharmacy, has developed policies and procedures to ensure that the pockets, cards, or drawers are properly placed into the automated drug delivery system.

(h) Review of the drugs contained within, and the operation and maintenance of, the automated drug delivery system shall be done in accordance with law and shall be the responsibility of the pharmacy. The review shall be conducted on a monthly basis by a pharmacist and shall include a physical inspection of the drugs in the automated drug delivery system, an inspection of the automated drug delivery system machine for cleanliness, and a review of all transaction records in order to verify the security and accountability of the system.

(i) Drugs dispensed from an automated drug delivery system that meets the requirements of this section shall not be subject to the labeling requirements of Section 4076 of the Business and Professions Code or Section 111480 of this code if the drugs to be placed into the automated drug delivery system are in unit dose packaging or unit of use and if the information required by Section 4076 of the Business and Professions Code and Section 111480 of this code is readily available at the time of drug administration. For purposes of this section, unit dose packaging includes blister pack cards.

(Amended by Stats. 2006, Ch. 775, Sec. 1. Effective January 1, 2007.)



1262

(a)  When a mental health patient is being discharged from one of the facilities specified in subdivision (c), the patient and the patient’s conservator, guardian, or other legally authorized representative shall be given a written aftercare plan prior to the patient’s discharge from the facility. The written aftercare plan shall include, to the extent known, all of the following components:

(1)  The nature of the illness and followup required.

(2)  Medications including side effects and dosage schedules. If the patient was given an informed consent form with his or her medications, the form shall satisfy the requirement for information on side effects of the medications.

(3)  Expected course of recovery.

(4)  Recommendations regarding treatment that are relevant to the patient’s care.

(5)  Referrals to providers of medical and mental health services.

(6)  Other relevant information.

(b)  The patient shall be advised by facility personnel that he or she may designate another person to receive a copy of the aftercare plan. A copy of the aftercare plan shall be given to any person designated by the patient.

(c)  Subdivision (a) applies to all of the following facilities:

(1)  A state mental hospital.

(2)  A general acute care hospital as described in subdivision (a) of Section 1250.

(3)  An acute psychiatric hospital as described in subdivision (b) of Section 1250.

(4)  A psychiatric health facility as described in Section 1250.2.

(5)  A mental health rehabilitation center as described in Section 5675 of the Welfare and Institutions Code.

(6)  A skilled nursing facility with a special treatment program, as described in Section 51335 and Sections 72443 to 72475, inclusive, of Title 22 of the California Code of Regulations.

(d)  For purposes of this section, “mental health patient” means a person who is admitted to the facility primarily for the diagnosis or treatment of a mental disorder.

(Amended by Stats. 1998, Ch. 346, Sec. 1. Effective January 1, 1999.)



1262.4

(a) No hospital, as defined in subdivisions (a), (b), and (f) of Section 1250, may cause the transfer of homeless patients from one county to another county for the purpose of receiving supportive services from a social services agency, health care service provider, or nonprofit social services provider within the other county, without prior notification to, and authorization from, the social services agency, health care service provider, or nonprofit social services provider.

(b)  For purposes of this section, “homeless patient” means an individual who lacks a fixed and regular nighttime residence, or who has a primary nighttime residence that is a supervised publicly or privately operated shelter designed to provide temporary living accommodations, or who is residing in a public or private place that was not designed to provide temporary living accommodations or to be used as a sleeping accommodation for human beings.

(Amended by Stats. 2007, Ch. 130, Sec. 152. Effective January 1, 2008.)



1262.5

(a) Each hospital shall have a written discharge planning policy and process.

(b) The policy required by subdivision (a) shall require that appropriate arrangements for posthospital care, including, but not limited to, care at home, in a skilled nursing or intermediate care facility, or from a hospice, are made prior to discharge for those patients who are likely to suffer adverse health consequences upon discharge if there is no adequate discharge planning. If the hospital determines that the patient and family members or interested persons need to be counseled to prepare them for posthospital care, the hospital shall provide for that counseling.

(c) The process required by subdivision (a) shall require that the patient be informed, orally or in writing, of the continuing health care requirements following discharge from the hospital. The right to information regarding continuing health care requirements following discharge shall apply to the person who has legal responsibility to make decisions regarding medical care on behalf of the patient, if the patient is unable to make those decisions for himself or herself. In addition, a patient may request that friends or family members be given this information, even if the patient is able to make his or her own decisions regarding medical care.

(d) (1) A transfer summary shall accompany the patient upon transfer to a skilled nursing or intermediate care facility or to the distinct part-skilled nursing or intermediate care service unit of the hospital. The transfer summary shall include essential information relative to the patient’s diagnosis, hospital course, pain treatment and management, medications, treatments, dietary requirement, rehabilitation potential, known allergies, and treatment plan, and shall be signed by the physician.

(2) A copy of the transfer summary shall be given to the patient and the patient’s legal representative, if any, prior to transfer to a skilled nursing or intermediate care facility.

(e) A hospital shall establish and implement a written policy to ensure that each patient receives, at the time of discharge, information regarding each medication dispensed, pursuant to Section 4074 of the Business and Professions Code.

(f) A hospital shall provide every patient anticipated to be in need of long-term care at the time of discharge with contact information for at least one public or nonprofit agency or organization dedicated to providing information or referral services relating to community-based long-term care options in the patient’s county of residence and appropriate to the needs and characteristics of the patient. At a minimum, this information shall include contact information for the area agency on aging serving the patient’s county of residence, local independent living centers, or other information appropriate to the needs and characteristics of the patient.

(g) A contract between a general acute care hospital and a health care service plan that is issued, amended, renewed, or delivered on or after January 1, 2002, may not contain a provision that prohibits or restricts any health care facility’s compliance with the requirements of this section.

(Amended by Stats. 2007, Ch. 472, Sec. 3. Effective January 1, 2008.)



1262.6

(a)  Each hospital shall provide each patient, upon admission or as soon thereafter as reasonably practical, written information regarding the patient’s right to the following:

(1)  To be informed of continuing health care requirements following discharge from the hospital.

(2)  To be informed that, if the patient so authorizes, that a friend or family member may be provided information about the patient’s continuing health care requirements following discharge from the hospital.

(3)  Participate actively in decisions regarding medical care. To the extent permitted by law, participation shall include the right to refuse treatment.

(4)  Appropriate pain assessment and treatment consistent with Sections 124960 and 124961.

(b)  A hospital may include the information required by this section with other notices to the patient regarding patient rights. If a hospital chooses to include this information along with existing notices to the patient regarding patient rights, this information shall be provided when the hospital exhausts its existing inventory of written materials and prints new written materials.

(Added by Stats. 2001, Ch. 691, Sec. 3. Effective January 1, 2002.)



1262.7

(a)  A skilled nursing facility, as defined in subdivision (c) of Section 1250, shall admit a patient only upon a physician’s order and only if the facility is able to provide necessary care for the patient.

(b)  The administrator or designee of a skilled nursing facility shall be responsible for screening patients for admission to the facility to ensure that the facility admits only those patients for whom it can provide necessary care. The administrator, or his or her designee, shall conduct preadmission personal interviews as appropriate with the patient’s physician, the patient, the patient’s next of kin or sponsor, or the representative of the facility from which the patient is being transferred. A telephone interview may be conducted when a personal interview is not feasible.

(Added by Stats. 2001, Ch. 691, Sec. 4. Effective January 1, 2002.)



1262.8

(a) A noncontracting hospital shall not bill a patient who is an enrollee of a health care service plan for poststabilization care, except for applicable copayments, coinsurance, and deductibles, unless one of the following conditions are met:

(1) The patient or the patient’s spouse or legal guardian refuses to consent, pursuant to subdivision (f), for the patient to be transferred to the contracting hospital as requested and arranged for by the patient’s health care service plan.

(2) The hospital is unable to obtain the name and contact information of the patient’s health care service plan as provided in subdivision (c).

(b) If a patient with an emergency medical condition, as defined by Section 1317.1, is covered by a health care service plan that requires prior authorization for poststabilization care, a noncontracting hospital, except as provided in subdivision (n), shall, prior to providing poststabilization care, do all of the following once the emergency medical condition has been stabilized, as defined by Section 1317.1:

(1) Seek to obtain the name and contact information of the patient’s health care service plan. The hospital shall document its attempt to ascertain this information in the patient’s medical record, which shall include requesting the patient’s health care service plan member card or asking the patient, or a family member or other person accompanying the patient, if he or she can identify the patient’s health care service plan, or any other means known to the hospital for accurately identifying the patient’s health care service plan.

(2) Contact the patient’s health care service plan, or the health plan’s contracting medical provider, for authorization to provide poststabilization care, if identification of the plan was obtained pursuant to paragraph (1).

(A) The hospital shall make the contact described in this subparagraph by either following the instructions on the patient’s health care service plan member card or using the contact information provided by the patient’s health care service plan pursuant to subdivision (j) or (k).

(B) A representative of the hospital shall not be required to make more than one telephone call to the health care service plan, or its contracting medical provider, provided that in all cases the health care service plan, or its contracting medical provider, shall be able to reach a representative of the hospital upon returning the call, should the plan, or its contracting medical provider, need to call back. The representative of the hospital who makes the telephone call may be, but is not required to be, a physician and surgeon.

(3) Upon request of the patient’s health care service plan, or the health plan’s contracting medical provider, provide to the plan, or its contracting medical provider, the treating physician and surgeon’s diagnosis and any other relevant information reasonably necessary for the health care service plan or the plan’s contracting medical provider to make a decision to authorize poststabilization care or to assume management of the patient’s care by prompt transfer.

(c) A noncontracting hospital that is not able to obtain the name and contact information of the patient’s health care service plan pursuant to subdivision (b) is not subject to the requirements of this section.

(d) (1) A health care service plan, or its contracting medical provider, that is contacted by a noncontracting hospital pursuant to paragraph (2) of subdivision (b), shall, within 30 minutes from the time the noncontracting hospital makes the initial contact, do either of the following:

(A) Authorize poststabilization care.

(B) Inform the noncontracting hospital that it will arrange for the prompt transfer of the enrollee to another hospital.

(2) If the health care service plan, or its contracting medical provider, does not notify the noncontracting hospital of its decision pursuant to paragraph (1) within 30 minutes, the poststabilization care shall be deemed authorized, and the health care service plan, or its contracting medical provider, shall pay charges for the care, in accordance with the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2) and any regulation adopted thereunder.

(3) If the health care service plan, or its contracting medical provider, notified the noncontracting hospital that it would assume management of the patient’s care by prompt transfer, but either the health care service plan or its contracting medical provider fails to transfer the patient within a reasonable time, the poststabilization care shall be deemed authorized, and the health care service plan, or its contracting medical provider, shall pay charges, in accordance with the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and any regulation adopted thereunder, for the care until the enrollee is transferred.

(4) If the health care service plan, or its contracting medical provider, provides authorization to the noncontracting hospital for specified poststabilization care and services, the health care service plan, or its contracting medical provider, shall be responsible to pay for that authorized care.

(e) If a health care service plan, or its contracting medical provider, decides to assume management of the patient’s care by prompt transfer, the health care service plan, or its contracting medical provider, shall do all of the following:

(1) Arrange and pay the reasonable charges associated with the transfer of the patient.

(2) Pay for all of the immediately required medically necessary care rendered to the patient prior to the transfer in order to maintain the patient’s clinical stability.

(3) Be responsible for making all arrangements for the patient’s transfer, including, but not limited to, finding a contracted facility available for the transfer of the patient.

(f) (1) If the patient, or the patient’s spouse or legal guardian refuses to consent to the patient’s transfer under subdivision (e), the noncontracting hospital shall promptly provide a written notice to the patient or the patient’s spouse or legal guardian indicating that the patient will be financially responsible for any further poststabilization care provided by the hospital.

(2) For patients whose primary language is one of the Medi-Cal threshold languages, the notice shall be delivered to them in their primary language.

(3) The Department of Managed Health Care shall translate the notice required by this subdivision in all Medi-Cal threshold languages and make the translations available to the hospitals subject to this section.

(4) The written notice provided pursuant to this subdivision shall include the following statement:

THIS NOTICE MUST BE PROVIDED TO YOU UNDER CALIFORNIA LAW

“You have received emergency care at a hospital that is not a part of your health plan’s provider network. Under state law, emergency care must be paid by your health plan no matter where you get that care. The doctor who is caring for you has decided that you may be safely moved to another hospital for the additional care you need. Because you no longer need emergency care, your health plan has not authorized further care at this hospital. Your health plan has arranged for you to be moved to a hospital that is in your health plan’s provider network.

If you agree to be moved, your health plan will pay for your care at that hospital. You will only have to pay for your deductible, copayments, or coinsurance for care. You will not have to pay for your deductible, copayments, or coinsurance for transportation costs to another hospital that is covered by your health plan.

IF YOU CHOOSE TO STAY AT THIS HOSPITAL FOR YOUR ADDITIONAL CARE, YOU WILL HAVE TO PAY THE FULL COST OF CARE NOW THAT YOU NO LONGER NEED EMERGENCY CARE. This cost may include the cost of the doctor or doctors, the hospital, and any laboratory, radiology, or other services that you receive.

If you do not think you can be safely moved, talk to the doctor about your concerns. If you would like additional help, you may contact:

Your health plan member services department. Look on your health plan member card for that phone number. You can file a grievance with your plan.

The HMO Helpline at 888-HMO-2219. The HMO Helpline is available 24 hours a day, 7 days a week. The HMO Helpline can work with your health plan to address your concerns, but you may still have to pay the full cost of care at this hospital if you stay.”

(5) The hospital shall give one copy of the written notice required by this subdivision to the patient, or the patient’s spouse or legal guardian, for signature and may retain a copy in the patient’s medical record.

(6) The hospital shall ensure prompt delivery of the notice to the patient or his or her spouse or legal guardian. The hospital shall obtain signed acceptance of the written notice required by this subdivision, and signed acceptance of any other documents the hospital requires for any further poststabilization care, from the patient or the patient’s spouse or legal guardian, and shall provide the health care service plan, or its contracting medical provider, with confirmation of the patient’s, or his or her spouse or legal guardian’s, receipt of the written notice.

(7) If the noncontracting hospital fails to meet the requirements of this subdivision, the hospital shall not bill the patient or the patient’s health care service plan, or its contracting medical provider, for poststabilization care provided to the patient.

(8) If the patient, or the patient’s spouse or legal guardian, refuses to sign the notice, the noncontracting hospital shall document in the patient’s medical record that the notice was provided and signature was refused. Upon the patient’s refusal to sign, the patient shall assume financial responsibility for any further poststabilization care provided by the hospital.

(9) The Department of Managed Health Care may, by regulation, modify the wording of the notice required under this subdivision for clarity, readability, and accuracy of the information provided.

(10) The Department of Managed Health Care may, in conjunction with consumer groups, health care service plans, and hospitals, modify the wording of the notice to include language regarding Medicare beneficiaries, if appropriate under Medicare rules. The initial modification shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340, et. seq.) of Part 1 of Division 3 of Title 2 of the Government Code).

(g) If poststabilization care has been authorized by the health care service plan, the noncontracting hospital shall request the patient’s medical record from the patient’s health care service plan or its contracting medical provider.

(h) The health care service plan, or its contracting medical provider, shall, upon conferring with the noncontracting hospital, transmit any appropriate portion of the patient’s medical record, if the records are in the plan’s possession, via facsimile transmission or electronic mail, whichever method is requested by the noncontracting hospital’s representative or the noncontracting physician and surgeon. The health care service plan, or its contracting medical provider, shall transmit the patient’s medical record in a manner that complies with all legal requirements to protect the patient’s privacy.

(i) A health care service plan, or its contracting medical provider, that requires prior authorization for poststabilization care shall provide 24-hour access for patients and providers, including noncontracting hospitals, to obtain timely authorization for medically necessary poststabilization care.

(j) A health care service plan shall provide all noncontracting hospitals in the state with specific contact information needed to make the contact required by this section. The contact information provided to hospitals shall be updated as necessary, but no less than once a year.

(k) In addition to meeting the requirements of subdivision (j), a health care service plan shall provide the contact information described in subdivision (j) to the Department of Managed Health Care. The contact information provided pursuant to this subdivision shall be updated as necessary, but no less than once a year. The receiving department shall post this contact information on its Internet Web site no later than January 1 of each calendar year.

(l) This section shall only apply to a noncontracting hospital.

(m) For purposes of this section, the following definitions shall apply:

(1) “Health care service plan” means a health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 that covers hospital, medical, or surgical expenses.

(2) “Noncontracting hospital” means a general acute care hospital, as defined in subdivision (a) of Section 1250 or an acute psychiatric hospital, as defined in subdivision (b) of Section 1250, that does not have a written contract with the patient’s health care service plan to provide health care services to the patient.

(3) “Poststabilization care” means medically necessary care provided after an emergency medical condition has been stabilized, as defined by subdivision (j) of Section 1317.1.

(4) “Contracting medical provider” means a medical group, independent practice association, or any other similar organization that, pursuant to a signed written contract, has agreed to accept responsibility for provision or reimbursement of a noncontracting hospital for emergency and poststabilization services provided to a health plan’s enrollees.

(n) Subdivisions (b) to (h), inclusive, shall not apply to minor treatment procedures, if all of the following apply:

(1) The procedure is provided in the treatment area of the emergency department.

(2) The procedure concludes the treatment of the presenting emergency medical condition of a patient and is related to that condition, even though the treatment may not resolve the underlying medical condition.

(3) The procedure is performed according to accepted standards of practice.

(4) The procedure would result in the direct discharge or release of the patient from the emergency department following this care.

(o) Nothing in this section is intended to prevent a health care service plan or its contracting medical provider from assuming management of the patient’s care at any time after the initial provision of poststabilization care by the noncontracting hospital before the patient has been discharged. Upon the request of the health care service plan or its contracting medical provider, the noncontracting hospital shall provide the health care service plan or its contracting medical provider with any information specified in paragraph (3) of subdivision (b).

(p) Nothing in this section shall authorize a provider of health care services to bill a Medi-Cal beneficiary enrolled in a Medi-Cal managed care plan or otherwise alter the provisions of subdivision (a) of Section 14019.3 of the Welfare and Institutions Code.

(Repealed and added by Stats. 2008, Ch. 603, Sec. 2. Effective January 1, 2009.)



1263

(a)  This section shall be known and may be cited as the Dementia Training Standards Act of 2001.

(b)  (1)  Any certified nurse assistant employed by a skilled nursing facility or intermediate care facility shall have completed at least two hours of initial dementia-specific training as part of the facility’s orientation program. The training shall be completed within the first 40 hours of employment.

(2)  The facility shall develop a dementia-specific training component within the existing orientation program, to be implemented no later than July 1, 2002.

(3)  The facility’s modified orientation program shall be reviewed by the department in a phasein schedule that begins no later than July 1, 2002, and is completed no later than July 1, 2005.

(c)  Any certified nursing assistant employed by a skilled nursing facility or intermediate care facility shall participate in a minimum of five hours of dementia-specific in-service training per year, as part of the facility’s in-service training.

(d)  Freestanding and hospital-based pediatric skilled nursing facilities with exclusively pediatric occupancy shall be exempt from the requirements set forth in this section.

(Added by Stats. 2001, Ch. 339, Sec. 1. Effective January 1, 2002.)



1264

(a) Any health facility licensed under Section 1250 that provides prenatal screening ultrasound to detect congenital heart defects shall require that the ultrasound be performed by a sonographer who is nationally certified in obstetrical ultrasound by the American Registry for Diagnostic Medical Sonography (ARDMS), nationally certified in cardiac sonography by Cardiovascular Credentialing International (CCI), or credentialed in sonography by the American Registry of Radiologic Technologists (ARRT).

(b) For purposes of this section, the following shall apply:

(1) A sonographer is also known as an “ultrasound technologist” or “sonologist.”

(2) “Sonographer” means any nonphysician who is qualified by national certification or academic or clinical experience to perform diagnostic medical ultrasound, with a subspecialty in obstetrical ultrasound.

(c) (1) Any sonographer who is certified as required in subdivision (a) or otherwise meets the requirements of this section, shall, in performing a prenatal ultrasound to detect congenital heart defects, perform the work under the supervision of a licensed physician and surgeon.

(2) For purposes of this section, licensed physician and surgeon means any physician and surgeon, licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(d) Any person with a minimum of two years of full-time work experience in this state as a sonographer in prenatal ultrasound and has obtained, or is in the process of obtaining, 30 continuing medical education credits over a three-year period in ultrasound shall be deemed to be in compliance with the requirements of this section.

(e) A health facility shall develop policies and procedures to implement the requirements of this section.

(f) This section and policies and procedures adopted pursuant to this section shall not prohibit any physician and surgeon licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code from performing a prenatal ultrasound nor in any other way limit the ability of a licensed physician and surgeon to practice medicine in a manner consistent with that license.

(g) This section and policies and procedures adopted pursuant to this section shall not apply to any physician and surgeon, sonologist, certified nurse-midwife, or nurse practitioner who performs limited prenatal ultrasounds for the purpose of obtaining an amniotic fluid index, fetal position, a biophysical profile or dating a pregnancy prior to 20 weeks gestation.

(h) Article 4 (commencing with Section 1235) and any other provision relating to criminal sanctions for violations of this chapter shall not apply to any person who violates this section or any regulation adopted pursuant to this section.

(i) This section shall become operative on July 1, 2006.

(Added by Stats. 2004, Ch. 770, Sec. 2. Effective January 1, 2005. Section operative July 1, 2006, by its own provisions.)






ARTICLE 2 - Administration

1265

Any person, political subdivision of the state, or governmental agency desiring a license for a health facility, approval for a special service under this chapter, or approval to manage a health facility currently licensed as a health facility, as defined in subdivision (a), (b), (c), (d), or (f) of Section 1250, that has not filed an application for a license to operate that facility shall file with the department a verified application on forms prescribed and furnished by the department, containing all of the following:

(a)  The name of the applicant and, if an individual, whether the applicant has attained the age of 18 years.

(b)  The type of facility or health facility.

(c)  The location thereof.

(d)  The name of the person in charge thereof.

(e)  Evidence satisfactory to the department that the applicant is of reputable and responsible character. If the applicant is a firm, association, organization, partnership, business trust, corporation, or company, like evidence shall be submitted as to the members or shareholders thereof, and the person in charge of the health facility for which application for license is made. If the applicant is a political subdivision of the state or other governmental agency, like evidence shall be submitted as to the person in charge of the health facility for which application for license is made.

(f)  Evidence satisfactory to the department of the ability of the applicant to comply with this chapter and of rules and regulations promulgated under this chapter by the department.

(g)  Evidence satisfactory to the department that the applicant to operate a skilled nursing facility or intermediate care facility possesses financial resources sufficient to operate the facility for a period of at least 45 days. A management company shall not be required to submit this information.

(h)  Each applicant for a license to operate a skilled nursing facility or intermediate care facility shall disclose to the department evidence of the right to possession of the facility at the time the application will be granted, which may be satisfied by the submission of a copy of applicable portions of a lease agreement or deed of trust. The names and addresses of any persons or organizations listed as owner of record in the real estate, including the buildings and the grounds appurtenant to the buildings, shall be disclosed to the department.

(i)  Any other information as may be required by the department for the proper administration and enforcement of this chapter.

(j)  Upon submission of an application to the department by an intermediate care facility/developmentally disabled habilitative or an intermediate care facility/developmentally disabled-nursing, the application shall include a statement of need signed by the chairperson of the area board pursuant to Chapter 4 (commencing with Section 4570) of Division 4.5 of the Welfare and Institutions Code. In the event the area board has not provided the statement of need within 30 days of receipt of the request from the applicant, the department may process the application for license without the statement.

(k)  The information required pursuant to this section, other than individuals’ social security numbers, shall be made available to the public upon request, and shall be included in the department’s public file regarding the facility.

(l) With respect to a facility licensed as a health facility, as defined in subdivision (a), (b), or (f) of Section 1250, for purposes of this section, “manage” means to assume operational control of the facility.

(Amended by Stats. 2005, Ch. 507, Sec. 1. Effective January 1, 2006.)



1265.1

(a)  An application for licensure under this chapter may be denied by the state department if the applicant for a license has been convicted of a crime, as defined in Section 1265.2, or on the ground of knowingly making a false statement of fact required to be revealed in an application for such licensure.

(b)  If the applicant is a firm, partnership, association, or corporation, the conviction of any officer, director, shareholder with a beneficial ownership interest in the applicant exceeding 10 percent, or the person in charge of the health facility may serve as the basis for denial of the license by the state department. If the applicant is a political subdivision of the state or other governmental agency, the conviction of such a crime by the person in charge of the health facility may serve as the basis for denial of the license by the state department.

(c)  The record of conviction or a certified copy thereof certified by the clerk of the court or by the judge in whose court the conviction is had, shall be conclusive evidence thereof.

(Added by Stats. 1980, Ch. 708.)



1265.2

A “crime,” within the meaning of this chapter, means a violation of a law or regulation which is substantially related to the qualifications or duties of the applicant or licensee or which is substantially related to the functions of the business for which the license was, or is to be, issued.

A “conviction,” within the meaning of this chapter, means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action which the state department is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to the provisions of Section 1203.4 of the Penal Code permitting such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

Evidence of conviction of a misdemeanor following a plea of nolo contendere pursuant to the provisions of Section 1290 shall not be admissible in any hearing conducted under Section 1269 or 1295.

No application for licensure shall be denied nor shall a license be suspended or revoked solely on the basis of the conviction of a crime if the director determines that the person has been rehabilitated in accordance with standards for rehabilitation developed by the director. The director shall take into account all competent evidence of rehabilitation furnished by the applicant or licensee.

(Amended by Stats. 1980, Ch. 1285.)



1265.3

(a) For any individual or entity that seeks approval to operate or manage a health facility licensed pursuant to subdivision (a), (b), or (f) of Section 1250 and is subject to Section 1265, the department shall consider the following:

(1) To determine whether the applicant is of reputable and responsible character, the department shall consider any available information that the applicant has demonstrated a pattern and practice of violations of state or federal laws and regulations. The department shall give particular consideration to those violations that affect the applicant’s ability to deliver safe patient care.

(2) To determine whether the applicant has the ability to comply with this chapter and the rules and regulations adopted under this chapter, the department shall consider evidence that shall include all of the following:

(A) If any, prior history of operating in this state any other facility licensed pursuant to Section 1250, and the applicant’s history of substantial compliance with the requirements imposed under that license, applicable federal laws and regulations, and requirements governing the operators of those facilities.

(B) If any, prior history of operating in any other state any facility authorized to receive Medicare Program reimbursement or Medicaid Program reimbursement, and the applicant’s history of substantial compliance with that state’s requirements, and applicable federal laws, regulations, and requirements.

(C) If any, prior history of providing health services as a licensed health professional or an individual or entity contracting with a health care service plan or insurer, and the applicant’s history of substantial compliance with state requirements, and applicable federal law, regulations, and requirements.

(b) The department may also require the entity described in subdivision (a) to furnish other information or documents for the proper administration and enforcement of the licensing laws.

(Added by Stats. 2005, Ch. 507, Sec. 2. Effective January 1, 2006.)



1265.4

(a) A licensed health facility, as defined in subdivision (a), (b), (c), (d), (f), or (k) of Section 1250, shall employ a full-time, part-time, or consulting dietitian. A health facility that employs a registered dietitian less than full time, shall also employ a full-time dietetic services supervisor who meets the requirements of subdivision (b) to supervise dietetic service operations. The dietetic services supervisor shall receive frequently scheduled consultation from a qualified dietitian.

(b) The dietetic services supervisor shall have completed at least one of the following educational requirements:

(1) A baccalaureate degree with major studies in food and nutrition, dietetics, or food management and has one year of experience in the dietetic service of a licensed health facility.

(2) A graduate of a dietetic technician training program approved by the American Dietetic Association, accredited by the Commission on Accreditation for Dietetics Education, or currently registered by the Commission on Dietetic Registration.

(3) A graduate of a dietetic assistant training program approved by the American Dietetic Association.

(4) Is a graduate of a dietetic services training program approved by the Dietary Managers Association and is a certified dietary manager credentialed by the Certifying Board of the Dietary Managers Association, maintains this certification, and has received at least six hours of in-service training on the specific California dietary service requirements contained in Title 22 of the California Code of Regulations prior to assuming full-time duties as a dietetic services supervisor at the health facility.

(5) Is a graduate of a college degree program with major studies in food and nutrition, dietetics, food management, culinary arts, or hotel and restaurant management and is a certified dietary manager credentialed by the Certifying Board of the Dietary Managers Association, maintains this certification, and has received at least six hours of in-service training on the specific California dietary service requirements contained in Title 22 of the California Code of Regulations prior to assuming full-time duties as a dietetic services supervisor at the health facility.

(6) A graduate of a state approved program that provides 90 or more hours of classroom instruction in dietetic service supervision, or 90 hours or more of combined classroom instruction and instructor led interactive Web-based instruction in dietetic service supervision.

(7) Received training experience in food service supervision and management in the military equivalent in content to paragraph (2), (3), or (6).

(c) Pursuant to Section 1276, the State Department of Public Health may grant a program flexibility request to the facility to modify the requirements in subdivision (b) for any individual who has at least five years experience prior to January 1, 2009, as a dietetic services supervisor in a health facility specified in subdivision (a) to allow that individual to function as a dietetic services supervisor for a period not to exceed 18 months, as long as the individual is enrolled in a program that meets the requirements listed in subdivision (b). The department may extend the program flexibility request for a period not to exceed six months if the individual can demonstrate to the department that the coursework could not otherwise be completed within the original 18-month period. Program flexibility requests shall be submitted not later than December 31, 2009.

(Added by Stats. 2008, Ch. 225, Sec. 1. Effective January 1, 2009.)



1265.5

(a) (1) Prior to the initial licensure or renewal of a license of any person or persons to operate or manage an intermediate care facility/developmentally disabled habilitative, an intermediate care facility/developmentally disabled-nursing, an intermediate care facility/developmentally disabled-continuous nursing, or an intermediate care facility/developmentally disabled, other than an intermediate care facility/developmentally disabled operated by the state, that secures criminal record clearances for its employees through a method other than as specified in this section or upon the hiring of direct care staff by any of these facilities, the department shall secure from the Department of Justice criminal offender record information to determine whether the applicant, facility administrator or manager, any direct care staff, or any other adult living in the same location, has ever been convicted of a crime other than a minor traffic violation.

(2) (A) The criminal record clearance shall require the applicant to submit electronic fingerprint images and related information of the facility administrator or manager, and any direct care staff, or any other adult living in the same location, to the Department of Justice. Applicants shall be responsible for any cost associated with capturing or transmitting the fingerprint images and related information.

(B) The criminal record clearance shall be completed prior to direct staff contact with residents of the facility. A criminal record clearance shall be complete when the department has obtained the person’s criminal record information from the Department of Justice and has determined that he or she is not disqualified from engaging in the activity for which clearance is required.

(3) (A) The Licensing and Certification Program shall issue an All Facilities Letter (AFL) to facility licensees when it determines that both of the following criteria have been met for a period of 30 days:

(i) The program receives, within three business days, 95 percent of its total responses indicating no evidence of recorded criminal information from the Department of Justice.

(ii) The program processes 95 percent of its total responses requiring disqualification in accordance with subdivision (b), with notices mailed to the facility no later than 45 days after the date that the criminal offender record information report is received from the Department of Justice.

(B) After the AFL is issued, facilities shall not allow newly hired facility administrators, managers, direct care staff, or any other adult living in the same location to have direct contact with clients or residents of the facility prior to completion of the criminal record clearance. A criminal record clearance shall be complete when the department has obtained the person’s criminal offender record information search response from the Department of Justice and has determined that the person is not disqualified from engaging in the activity for which clearance is required.

(C) An applicant or certificate holder who may be disqualified on the basis of a criminal conviction shall provide the department with a certified copy of the judgment of each conviction. In addition, the individual may, during a period of two years after the department receives the criminal record report, provide the department with evidence of good character and rehabilitation in accordance with subdivision (c). Upon receipt of a new application for certification of the individual, the department may receive and consider the evidence during the two-year period without requiring additional fingerprint imaging to clear the individual.

(D) The department’s Licensing and Certification Program shall explore and implement methods for maximizing its efficiency in processing criminal record clearances within the requirements of law, including a streamlined clearance process for persons that have been disqualified on the basis of criminal convictions that do not require automatic denial pursuant to subdivision (b).

(4) An applicant and any other person specified in this subdivision, as part of the background clearance process, shall provide information as to whether or not the person has any prior criminal convictions, has had any arrests within the past 12-month period, or has any active arrests, and shall certify that, to the best of his or her knowledge, the information provided is true. This requirement is not intended to duplicate existing requirements for individuals who are required to submit fingerprint images as part of a criminal background clearance process. Every applicant shall provide information on any prior administrative action taken against him or her by any federal, state, or local governmental agency and shall certify that, to the best of his or her knowledge, the information provided is true. An applicant or other person required to provide information pursuant to this section that knowingly or willfully makes false statements, representations, or omissions may be subject to administrative action, including, but not limited to, denial of his or her application or exemption or revocation of any exemption previously granted.

(b) (1) The application for licensure or renewal shall be denied if the criminal record indicates that the person seeking initial licensure or renewal of a license referred to in subdivision (a) has been convicted of a violation or attempted violation of any one or more of the following Penal Code provisions: Section 187, subdivision (a) of Section 192, Section 203, 205, 206, 207, 209, 210, 210.5, 211, 220, 222, 243.4, 245, 261, 262, or 264.1, Sections 265 to 267, inclusive, Section 273a, 273d, 273.5, or 285, subdivisions (c), (d), (f), and (g) of Section 286, Section 288, subdivisions (c), (d), (f), and (g) of Section 288a, Section 288.5, 289, 289.5, 368, 451, 459, 470, 475, 484, or 484b, Sections 484d to 484j, inclusive, Section 487, subdivision (a) of Section 487a, or Section 488, 496, 503, 518, or 666, unless any of the following applies:

(A) The person was convicted of a felony and has obtained a certificate of rehabilitation under Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code and the information or accusation against the person has been dismissed pursuant to Section 1203.4 of the Penal Code with regard to that felony.

(B) The person was convicted of a misdemeanor and the information or accusation against the person has been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(C) The person was convicted of a felony or a misdemeanor, but has previously disclosed the fact of each conviction to the department and the department has made a determination in accordance with law that the conviction does not disqualify the person.

(2) The application for licensure or renewal shall be denied if the criminal record of the person includes a conviction in another state for an offense that, if committed or attempted in this state, would have been punishable as one or more of the offenses set forth in paragraph (1), unless evidence of rehabilitation comparable to the dismissal of a misdemeanor or a certificate of rehabilitation as set forth in subparagraph (A) or (B) of paragraph (1) is provided to the department.

(c) If the criminal record of a person described in subdivision (a) indicates any conviction other than a minor traffic violation or other than a conviction listed in subdivision (b), the department may deny the application for licensure or renewal. In determining whether or not to deny the application for licensure or renewal pursuant to this subdivision, the department shall take into consideration the following factors as evidence of good character and rehabilitation:

(1) The nature and seriousness of the offense under consideration and its relationship to their employment duties and responsibilities.

(2) Activities since conviction, including employment or participation in therapy or education, that would indicate changed behavior.

(3) The time that has elapsed since the commission of the conduct or offense referred to in paragraph (1) or (2) and the number of offenses.

(4) The extent to which the person has complied with any terms of parole, probation, restitution, or any other sanction lawfully imposed against the person.

(5) Any rehabilitation evidence, including character references, submitted by the person.

(6) Employment history and current employer recommendations.

(7) Circumstances surrounding the commission of the offense that would demonstrate the unlikelihood of repetition.

(8) The granting by the Governor of a full and unconditional pardon.

(9) A certificate of rehabilitation from a superior court.

(d) Nothing in this section shall be construed to require a criminal record check of a person receiving services in an intermediate care facility/developmentally disabled habilitative, intermediate care facility/developmentally disabled-nursing, intermediate care facility/developmentally disabled-continuous nursing, or intermediate care facility/developmentally disabled.

(e) For purposes of this section, “direct care staff” means all facility staff who are trained and experienced in the care of persons with developmental disabilities and who directly provide program and nursing services to clients. Administrative and licensed personnel shall be considered direct care staff when directly providing program and nursing services to clients. Persons employed as consultants and acting as direct care staff shall be subject to the same requirements for a criminal record clearance as other direct care staff. However, the employing facility shall not be required to pay any costs associated with that criminal record clearance.

(f) Upon the employment of any person specified in subdivision (a), and prior to any contact with clients or residents, the facility shall ensure that electronic fingerprint images are submitted to the Department of Justice for the purpose of obtaining a criminal record check.

(g) The department shall develop procedures to ensure that any licensee, direct care staff, or certificate holder for whom a criminal record has been obtained pursuant to this section or Section 1338.5 or 1736 shall not be required to obtain multiple criminal record clearances.

(h) In addition to the persons who are not required to obtain multiple criminal record clearances pursuant to subdivision (g), a person shall not be required to obtain a separate criminal record clearance if the person meets all of the following criteria:

(1) The person is employed as a consultant and acts as direct care staff.

(2) The person is a registered nurse, licensed vocational nurse, physical therapist, occupational therapist, or speech-language pathologist.

(3) The person has obtained a criminal record clearance as a prerequisite to holding a license or certificate to provide direct care services.

(4) The person has a license or certificate to provide direct care service that is in good standing with the appropriate licensing or certification board.

(5) The person is providing time-limited specialized clinical care or services.

(6) The person is not left alone with the client.

(i) If, at any time, the department determines that it does not meet the standards specified in clauses (i) and (ii) of subparagraph (A) of paragraph (3) of subdivision (a), for a period of 90 consecutive days, the requirements in paragraph (3) of subdivision (a) shall be suspended until the department determines that it has met those standards for a period of 90 consecutive days.

(j) During any period of time in which paragraph (3) of subdivision (a) is inoperative, facilities may allow newly hired facility administrators, managers, direct care staff, or any other adult living in the same location to have direct contact with clients or residents of the facility after those persons have submitted live-scan fingerprint images to the Department of Justice, and the department shall issue an AFL advising of this change in the statutory requirement.

(k) Notwithstanding any other provision of law, the department is authorized to provide an individual with a copy of his or her state or federal level criminal offender record information search response as provided to that department by the Department of Justice if the department has denied a criminal background clearance based on this information and the individual makes a written request to the department for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in his or her written request. The department shall retain a copy of the individual’s written request and the response and date provided.

(Amended by Stats. 2013, Ch. 618, Sec. 2. Effective January 1, 2014.)



1265.6

Notwithstanding any other provision of law, a registered nurse within his or her scope of practice may require direct care staff in an intermediate care facility/developmentally disabled habilitative or an intermediate care facility/developmentally disabled-nursing to administer blood glucose testing for a person with developmental disabilities who resides at the facility and who has diabetes, if all of the following criteria are met:

(a) The blood glucose testing is specifically ordered by a physician. The results of the testing shall be reported to a registered nurse as specified in the physician’s order.

(b) Prior to performing the blood glucose testing, the direct care staff shall be trained by the registered nurse to perform the testing and shall demonstrate proficiency in performing the testing while under the immediate supervision of the registered nurse.

(c) Training of direct care staff to perform blood glucose testing shall include, but not be limited to, an overview of the basic disease process of type I and type II diabetes, recognition of the signs and symptoms of hypoglycemia and hyperglycemia, the role of nutrition management in diabetes, diabetes and blood sugar control, long-term complications of diabetes, specific instruction in utilizing and the use of a specific over-the-counter glucose monitoring device that is approved by the FDA, including the cleaning and maintaining the accuracy of the client-specific glucose monitoring device, proper infection control practices related to the use of the device, including the handling and disposal of infectious waste, and recording accurate records of blood glucose readings in the client medical record. Records of blood glucose readings shall be reviewed by the facility registered nurse at least monthly.

(d) A signed written statement shall be prepared by the registered nurse that includes a certification of the direct care staff’s competence to perform the testing and that identifies the clients residing at the facility for whom the certification is applicable. This certification shall be placed and maintained in the direct care staff’s training record.

(e) The certification of competence to perform the blood glucose testing shall be procedure and client specific, and shall not be transferred between clients residing at the facility or other facilities.

(f) The registered nurse shall be responsible for monitoring and implementing the direct care staff blood glucose testing. At least once every three months, the registered nurse shall observe and confirm the direct care staff person’s proficiency in performing the approved testing and shall update the certification. The proficiency determination shall include a determination by the registered nurse that the direct care staff remains proficient in demonstrating the specified method for cleaning and recalibration of the glucose monitoring device.

(g) A registered nurse shall provide continuing in-service education on the management of diabetes and the use of blood glucose monitoring devices not less than once per year and include documentation of the content of the training and the staff who were in attendance.

(h) A facility shall develop a written policy and procedure governing blood glucose testing for clients residing at the facility that shall include procedures for the training and competency assessment of direct care staff as required by this section.

(i) A facility shall have received a certificate of waiver pursuant to subdivision (n) of Section 483.460 of Title 42 of the Code of Federal Regulations prior to the implementation of blood glucose testing and shall retain a copy of the CLIA waiver for inspection by the department.

(Amended by Stats. 2007, Ch. 130, Sec. 154. Effective January 1, 2008.)



1265.7

(a)  (1)  The state department shall adopt regulations for the licensure of congregate living health facilities. The regulations shall include minimum standards of adequacy, safety, and sanitation of the physical plant and equipment, minimum standards for staffing with duly qualified personnel, and training of the staff, and minimum standards for providing the services offered.

(2)  Regulations for facilities approved to provide services for persons who may be ventilator dependent shall ensure that residents of these facilities are assured appropriate supportive health services in the most normal, least restrictive physical and rehabilitative environment appropriate to individual resident needs.

(3)  Regulations for facilities approved to provide services for persons who are terminally ill, who have a diagnosis of a life-threatening illness, who are catastrophically and severely disabled, or any combination of those persons, shall ensure that residents of these facilities receive supportive health services, based on individual resident acuity levels in the most normal, least restrictive physical environment for individual resident needs.

(b)  Pending adoption of the regulations pursuant to paragraphs (2) and (3) of subdivision (a), an entity shall be licensed as a congregate living health facility serving persons who are terminally ill, persons who are catastrophically and severely disabled, persons who are mentally alert but physically disabled, or any combination of these persons, by the state department beginning July 1, 1988, if it meets the requirements identified in subdivision (i) of Section 1250 and in Section 1267.13.

(Amended by Stats. 1992, Ch. 494, Sec. 1. Effective January 1, 1993.)



1265.8

In addition to the requirements of this chapter, any person, political subdivision of the state, or governmental agency desiring a license for a health facility shall file with the state department a verified statement that it has complied with the requirements of Chapter 1 (commencing with Section 15000) of Division 12.5, and it has received approval pursuant to that chapter. The state department shall not issue any license until such requirement has been met.

(Added by Stats. 1973, Ch. 1202.)



1265.9

(a) On and after July 1, 2015, any acute psychiatric hospital that submits a completed application and is operated by the State Department of State Hospitals may be approved by the State Department of Public Health to offer, as a supplemental service, an Enhanced Treatment Program (ETP) that meets the requirements of this section, Section 4144 of the Welfare and Institutions Code, and applicable regulations.

(b) This section shall remain in effect for each pilot ETP until January 1 of the fifth calendar year after each pilot ETP site has admitted its first patient, and is repealed as of January 1 of the fifth calendar year after each pilot ETP site has admitted its first patient, unless a later enacted statute extending the program is enacted prior to those dates. The State Department of State Hospitals shall post a declaration on its Internet Web site when the condition for repealing this section is met stating that this section is repealed.

(c) (1) Prior to the admission of the first patient into the last pilot ETP, the State Department of Public Health may adopt emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) to implement this section. The adoption of an emergency regulation under this paragraph is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the State Department of Public Health is hereby exempted for this purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code.

(2) As an alternative to paragraph (1) and notwithstanding the rulemaking provisions of Administrative Procedures Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the director of the State Department of Public Health may implement this section, in whole or in part, by means of an all facility letter or other similar instruction.

(d) An ETP shall meet all of the following requirements:

(1) Maintain a staff-to-patient ratio of one to five.

(2) Limit each room to one patient.

(3) Each patient room shall allow visual access by staff 24 hours per day.

(4) Each patient room shall have a toilet and sink in the room.

(5) Each patient room door shall have the capacity to be locked externally. The door may be locked when clinically indicated and determined to be the least restrictive treatment environment for the patient’s care and treatment pursuant to Section 4144 of the Welfare and Institutions Code, but shall not be considered seclusion, as defined by subdivision (e) of Section 1180.1, for purposes of Division 1.5 (commencing with Section 1180).

(6) Provide emergency egress for ETP patients.

(7) In the event seclusion or restraints, as defined by Section 1180.1, are used in an ETP, all state licensing and regulations shall be followed.

(8) A full-time independent patients’ rights advocate who provides patients’ rights advocacy services shall be assigned to each ETP.

(e) The ETPs shall adopt and implement policies and procedures necessary to encourage patient improvement, recovery, and a return to a standard treatment environment, and to create identifiable facility requirements and bench marks. The policies and procedures shall also provide all of the following:

(1) Criteria and process for admission into an ETP pursuant to Section 4144 of the Welfare and Institutions Code.

(2) Clinical assessment and review focused on behavior, history, high risk of most dangerous behavior, and clinical need for patients to receive treatment in an ETP as the least restrictive treatment environment.

(3) A process for identifying an ETP along a continuum of care that will best meet the patient’s needs, including least restrictive treatment environment.

(4) A process for creating and implementing a treatment plan with regular clinical review and reevaluation of placement back into a standard treatment environment and discharge and reintegration planning as specified in subdivision (e) of Section 4144 of the Welfare and Institutions Code.

(f) Patients who have been admitted to an ETP shall have the same rights guaranteed to patients not in an ETP with the exception set forth in paragraph (5) of subdivision (d).

(g) For purposes of paragraph (1) of subdivision (d), “staff” means licensed nurses and psychiatric technicians providing direct patient care.

(Added by Stats. 2014, Ch. 718, Sec. 2. Effective January 1, 2015. Repealed on date prescribed by its own provisions.)



1266

(a) The Licensing and Certification Division shall be supported entirely by federal funds and special funds by no earlier than the beginning of the 2009–10 fiscal year unless otherwise specified in statute, or unless funds are specifically appropriated from the General Fund in the annual Budget Act or other enacted legislation. For the 2007–08 fiscal year, General Fund support shall be provided to offset licensing and certification fees in an amount of not less than two million seven hundred eighty-two thousand dollars ($2,782,000).

(b) (1) The Licensing and Certification Program fees for the 2006–07 fiscal year shall be as follows:

Type of Facility

General Acute Care Hospitals

$134.10

per bed

Acute Psychiatric Hospitals

$134.10

per bed

Special Hospitals

$134.10

per bed

Chemical Dependency Recovery Hospitals

$123.52

per bed

Skilled Nursing Facilities

$202.96

per bed

Intermediate Care Facilities

$202.96

per bed

Intermediate Care Facilities- Developmentally Disabled

$592.29

per bed

Intermediate Care Facilities- Developmentally Disabled-Habilitative

$1,000.00

per facility

Intermediate Care Facilities- Developmentally Disabled-Nursing

$1,000.00

per facility

Home Health Agencies

$2,700.00

per facility

Referral Agencies

$5,537.71

per facility

Adult Day Health Centers

$4,650.02

per facility

Congregate Living Health Facilities

$202.96

per bed

Psychology Clinics

$600.00

per facility

Primary Clinics- Community and Free

$600.00

per facility

Specialty Clinics- Rehab Clinics

(For profit)

$2,974.43

per facility

(Nonprofit)

$500.00

per facility

Specialty Clinics- Surgical and Chronic

$1,500.00

per facility

Dialysis Clinics

$1,500.00

per facility

Pediatric Day Health/Respite Care

$142.43

per bed

Alternative Birthing Centers

$2,437.86

per facility

Hospice

$1,000.00

per provider

Correctional Treatment Centers

$590.39

per bed

(2) (A) In the first year of licensure for intermediate care facility/developmentally disabled-continuous nursing (ICF/DD-CN) facilities, the licensure fee for those facilities shall be equivalent to the licensure fee for intermediate care facility/developmentally disabled-nursing facilities during the same year. Thereafter, the licensure fee for ICF/DD-CN facilities shall be established pursuant to the same procedures described in this section.

(B) In the first year of licensure for hospice facilities, the licensure fee shall be equivalent to the licensure fee for congregate living health facilities during the same year. Thereafter, the licensure fee for hospice facilities shall be established pursuant to the same procedures described in this section.

(c) Commencing February 1, 2007, and every February 1 thereafter, the department shall publish a list of estimated fees pursuant to this section. The calculation of estimated fees and the publication of the report and list of estimated fees shall not be subject to the rulemaking requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) Notwithstanding Section 10231.5 of the Government Code, by February 1 of each year, the department shall prepare the following reports and shall make those reports, and the list of estimated fees required to be published pursuant to subdivision (c), available to the public by submitting them to the Legislature and posting them on the department’s Internet Web site:

(1) A report of all costs for activities of the Licensing and Certification Program. At a minimum, this report shall include a narrative of all baseline adjustments and their calculations, a description of how each category of facility was calculated, descriptions of assumptions used in any calculations, and shall recommend Licensing and Certification Program fees in accordance with the following:

(A) Projected workload and costs shall be grouped for each fee category, including workload costs for facility categories that have been established by statute and for which licensing regulations and procedures are under development.

(B) Cost estimates, and the estimated fees, shall be based on the appropriation amounts in the Governor’s proposed budget for the next fiscal year, with and without policy adjustments to the fee methodology.

(C) The allocation of program, operational, and administrative overhead, and indirect costs to fee categories shall be based on generally accepted cost allocation methods. Significant items of costs shall be directly charged to fee categories if the expenses can be reasonably identified to the fee category that caused them. Indirect and overhead costs shall be allocated to all fee categories using a generally accepted cost allocation method.

(D) The amount of federal funds and General Fund moneys to be received in the budget year shall be estimated and allocated to each fee category based upon an appropriate metric.

(E) The fee for each category shall be determined by dividing the aggregate state share of all costs for the Licensing and Certification Program by the appropriate metric for the category of licensure. Amounts actually received for new licensure applications, including change of ownership applications, and late payment penalties, pursuant to Section 1266.5, during each fiscal year shall be calculated and 95 percent shall be applied to the appropriate fee categories in determining Licensing and Certification Program fees for the second fiscal year following receipt of those funds. The remaining 5 percent shall be retained in the fund as a reserve until appropriated.

(2) (A) A staffing and systems analysis to ensure efficient and effective utilization of fees collected, proper allocation of departmental resources to licensing and certification activities, survey schedules, complaint investigations, enforcement and appeal activities, data collection and dissemination, surveyor training, and policy development.

(B) The analysis under this paragraph shall be made available to interested persons and shall include all of the following:

(i) The number of surveyors and administrative support personnel devoted to the licensing and certification of health care facilities.

(ii) The percentage of time devoted to licensing and certification activities for the various types of health facilities.

(iii) The number of facilities receiving full surveys and the frequency and number of followup visits.

(iv) The number and timeliness of complaint investigations.

(v) Data on deficiencies and citations issued, and numbers of citation review conferences and arbitration hearings.

(vi) Other applicable activities of the licensing and certification division.

(3) The annual program fee report described in subdivision (d) of Section 1416.36.

(e) The reports required pursuant to subdivision (d) shall be submitted in compliance with Section 9795 of the Government Code.

(f) (1) The department shall adjust the list of estimated fees published pursuant to subdivision (c) if the annual Budget Act or other enacted legislation includes an appropriation that differs from those proposed in the Governor’s proposed budget for that fiscal year.

(2) The department shall publish a final fee list, with an explanation of any adjustment, by the issuance of an all facilities letter, by posting the list on the department’s Internet Web site, and by including the final fee list as part of the licensing application package, within 14 days of the enactment of the annual Budget Act. The adjustment of fees and the publication of the final fee list shall not be subject to the rulemaking requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(g) (1) Fees shall not be assessed or collected pursuant to this section from any state department, authority, bureau, commission, or officer, unless federal financial participation would become available by doing so and an appropriation is included in the annual Budget Act for that state department, authority, bureau, commission, or officer for this purpose. Fees shall not be assessed or collected pursuant to this section from any clinic that is certified only by the federal government and is exempt from licensure under Section 1206, unless federal financial participation would become available by doing so.

(2) For the 2006–07 state fiscal year, a fee shall not be assessed or collected pursuant to this section from any general acute care hospital owned by a health care district with 100 beds or less.

(h) The Licensing and Certification Program may change annual license expiration renewal dates to provide for efficiencies in operational processes or to provide for sufficient cashflow to pay for expenditures. If an annual license expiration date is changed, the renewal fee shall be prorated accordingly. Facilities shall be provided with a 60-day notice of any change in their annual license renewal date.

(Amended by Stats. 2012, Ch. 673, Sec. 4.5. Effective January 1, 2013.)



1266.1

(a) Each new or renewal application for a license for a psychiatric health facility shall be accompanied by a fee credited to the State Department of Health Care Services for its costs incurred in the review of psychiatric health facility programs, in connection with the licensing of these facilities. The amount of the fees shall be determined and collected by the State Department of Health Care Services, but the total amount of the fees collected shall not exceed the actual costs of licensure and review of psychiatric health facility programs, including, but not limited to, the costs of processing the application, inspection costs, and other related costs.

(b) New or renewal licensure application fees for psychiatric health facilities shall be collected by the State Department of Health Care Services.

(c) The annual fees shall be waived for any psychiatric health facility conducted, maintained, or operated by this state or any state department, authority, bureau, commission, or officer, or by the Regents of the University of California, or by a local hospital district, city, county, or city and county.

(d) If additional private psychiatric health facilities seek new licensure on or after January 1, 1991, the State Department of Health Care Services may increase the fees for all private psychiatric health facilities with more than nine beds sufficient to accommodate the increased level of workload and costs.

(e) (1) Any licensee desiring to obtain a special permit to offer and provide structured outpatient services shall file an application with the State Department of Health Care Services.

(2) The application for a special permit, if any, shall be submitted with each new or renewal application for a license for a psychiatric health facility, and shall be accompanied by a reasonable fee, as determined by the State Department of Health Care Services, not to exceed the actual costs of administration related to the special permit. An application for a special permit submitted by a psychiatric health facility operated by a public entity shall be exempt from the fee required pursuant to this section for the issuance of the special permit.

(3) The State Department of Health Care Services shall not issue a special permit unless the applicant furnishes all of the following:

(A) Its annual licensing fee required pursuant to subdivision (a).

(B) A completed application submitted on forms furnished by the department.

(C) A written agreement ensuring that the facility will have additional staffing for the services to be provided under the special permit, that the additional staffing will meet the same professional standards as required by regulation for inpatient services, and that a coordinator of these services will be appointed.

(D) Any other information or documentation as may be required by the department for its proper and efficient administration and enforcement of special permit services.

(4) The provision of structured outpatient services pursuant to a special permit may be as an alternative to admission to inpatient services, as aftercare services following discharge from inpatient care, or as both.

(Amended by Stats. 2013, Ch. 23, Sec. 10. Effective June 27, 2013.)



1266.5

(a) Whenever any entity required to pay fees pursuant to Section 1266 continues to operate beyond its license expiration date, without the Licensing and Certification Program renewal fees first having been paid as required by this division, those fees are delinquent.

(b) A late payment penalty shall be added to any delinquent fees due with an application for license renewal made later than midnight of the license expiration date. The late payment penalty shall be computed as follows:

(1) For a delinquency period of 30 days or less, the penalty shall be 10 percent of the fee.

(2) For a delinquency period of more than 30 days to and including 60 days, the penalty shall be 20 percent of the fee.

(3) For a delinquency period of more than 60 days, the penalty shall be 60 percent of the fee.

(c) The department may, upon written notification to the licensee, offset any moneys owed to the licensee by the Medi-Cal program or any other payment program administered by the department, to recoup the license renewal fee and any associated late payment penalties.

(d) No license may be renewed without payment of the Licensing and Certification Program fee plus any late payment penalty.

(Added by Stats. 2006, Ch. 74, Sec. 7. Effective July 12, 2006.)



1266.7

The annual Licensing and Certification Program fee for a congregate living health facility shall be set in accordance with Section 1266.

(Added by Stats. 2006, Ch. 74, Sec. 8. Effective July 12, 2006.)



1266.9

There is hereby created in the State Treasury the State Department of Public Health Licensing and Certification Program Fund. The revenue collected in accordance with Section 1266 shall be deposited in the State Department of Public Health Licensing and Certification Program Fund and shall be available for expenditure, upon appropriation by the Legislature, to support the department’s Licensing and Certification Program’s operation. Interest earned on the moneys in the fund shall be deposited as revenue into the fund to support the department’s Licensing and Certification Program’s operation.

(Amended by Stats. 2007, Ch. 483, Sec. 15. Effective January 1, 2008.)



1266.10

The amount of three million two hundred four thousand three hundred seventy dollars ($3,204,370) is appropriated from the General Fund to the State Department of Health Services, for a loan for use to support the operations of the Licensing and Certification Program. Repayment of this loan shall be made with proceeds from fees collected pursuant to Section 1266, in three equal annual installments of one million sixty-eight thousand one hundred twenty-three dollars ($1,068,123), commencing on July 1, 2007, or upon the enactment of the Budget Act of 2007, whichever is later.

(Added by Stats. 2006, Ch. 74, Sec. 10. Effective July 12, 2006.)



1266.12

(a) The annual Licensing and Certification Program fee for a skilled nursing facility, intermediate care facility, general acute care hospital, acute psychiatric hospital, special hospital, chemical dependency recovery hospital, correctional treatment center, intermediate care facility/developmentally disabled, intermediate care facility/developmentally disabled nursing, and intermediate care facility/developmentally disabled habilitative shall be set in accordance with Section 1266.

(b) Commencing January 1, 2007, the department shall give priority in conducting initial licensing surveys to each intermediate care facility/developmentally disabled, intermediate care facility/developmentally disabled habilitative, and intermediate care facility/developmentally disabled nursing. Upon successful completion of licensure, and upon notification by the facility that it is ready for an initial certification survey, the department shall schedule and initiate a certification survey within 60 days.

(Added by Stats. 2006, Ch. 74, Sec. 11. Effective July 12, 2006.)



1267

(a)  (1)  Each license issued pursuant to this chapter shall expire 12 months from the date of its issuance and each special permit shall expire on the expiration date of the license. Application for renewal of a license or special permit accompanied by the necessary fee shall be filed with the state department not less than 30 days prior to the expiration date. Failure to make a timely renewal shall result in expiration of the license or special permit.

(2)  Notwithstanding paragraph (1), the license of a facility operated by a receiver appointed pursuant to Article 8 (commencing with Section 1325) shall not expire during the period of the receivership, and for 30 days thereafter.

(b)  A renewal license or special permit may be issued for a period not to exceed two years if the holder of the license or special permit has been found in substantial compliance with any statutory requirements, regulations, or standards during the preceding license period. However, for a health facility specified in subdivision (a) or (b) of Section 1250, a renewal license or special permit may be issued for a period not to exceed three years, if the holder of the license or special permit has been found in substantial compliance with statutory requirements, regulations, or standards during the preceding license period.

(c)  Notwithstanding the length of the period for which a renewal license is issued, a license fee shall be due and payable annually.

(Amended by Stats. 2000, Ch. 451, Sec. 5. Effective January 1, 2001.)



1267.5

(a)  (1)  Each applicant for a license to operate a skilled nursing facility or intermediate care facility shall disclose to the state department the name and business address of each general partner if the applicant is a partnership, or each director and officer if the applicant is a corporation, and each person having a beneficial ownership interest of 5 percent or more in the applicant corporation or partnership.

(2)  If any person described in paragraph (1) has served or currently serves as an administrator, general partner, trustee or trust applicant, sole proprietor of any applicant or licensee who is a sole proprietorship, executor, or corporate officer or director of, or has held a beneficial ownership interest of 5 percent or more in, any other skilled nursing facility or intermediate care facility or in any community care facility licensed pursuant to Chapter 3 (commencing with Section 1500) of this division, the applicant shall disclose the relationship to the state department, including the name and current or last address of the health facility or community care facility and the date the relationship commenced and, if applicable, the date it was terminated.

(3)  (A)  If the facility is operated by, or proposed to be operated in whole or part under, a management contract, the names and addresses of any person or organization, or both, having an ownership or control interest of 5 percent or more in the management company shall be disclosed to the state department. This provision shall not apply if the management company has submitted an application for licensure with the state department and has complied with paragraph (1).

(B)  If the management company is a subsidiary of one or more other organizations, the information shall include the names and addresses of the parent organizations of the management company and the names and addresses of any officer or director of the parent organizations. The failure to comply with this subparagraph may result in action to revoke or deny a license. However, once the information that is required under this subparagraph is provided, the action to revoke the license shall terminate.

(4)  If the applicant or licensee is a subsidiary of one or more other organizations, the information shall include the names and addresses of the parent organizations of the subsidiary and the names and addresses of any officer or director of the parent organizations.

(5)  The information required by this subdivision shall be provided to the state department upon initial application for licensure, and any change in the information shall be provided to the state department within 30 calendar days of that change.

(6)  Except as provided in subparagraph (B) of paragraph (3), the failure to comply with this section may result in action to revoke or deny a license.

(7)  The information required by this section shall be made available to the public upon request, shall be included in the public file of the facility, and by July 1, 2002, shall be included in the department’s automated certification licensing administration information management system.

(b)  On and after January 1, 1990, no person may acquire a beneficial interest of 5 percent or more in any corporation or partnership licensed to operate a skilled nursing facility or intermediate care facility, or in any management company under contract with a licensee of a skilled nursing facility or intermediate care facility, nor may any person become an officer or director of, or general partner in, a corporation, partnership, or management company of this type without the prior written approval of the state department. Each application for departmental approval pursuant to this subdivision shall include the information specified in subdivision (a) as regards the person for whom the application is made.

The state department shall approve or disapprove the application within 30 days after receipt thereof, unless the state department, with just cause, extends the application review period beyond 30 days.

(c)  The state department may deny approval of a license application or of an application for approval under subdivision (b) if a person named in the application, as required by this section, was an officer, director, general partner, or owner of a 5-percent or greater beneficial interest in a licensee of, or in a management company under contract with a licensee of, a skilled nursing facility, intermediate care facility, community care facility, or residential care facility for the elderly at a time when one or more violations of law were committed therein that resulted in suspension or revocation of its license, or at a time when a court-ordered receiver was appointed pursuant to Section 1327, or at a time when a final Medi-Cal decertification action was taken under federal law. However, the prior suspension, revocation, or court-ordered receivership of a license shall not be grounds for denial of the application if the applicant shows to the satisfaction of the state department (1) that the person in question took every reasonably available action to prevent the violation or violations that resulted in the disciplinary action and (2) that he or she took every reasonably available action to correct the violation or violations once he or she knew, or with the exercise of reasonable diligence should have known of, the violation or violations.

(d)  No application shall be denied pursuant to this section until the state department first (1) provides the applicant with notice in writing of grounds for the proposed denial of application, and (2) affords the applicant an opportunity to submit additional documentary evidence in opposition to the proposed denial.

(e)  Nothing in this section shall cause any individual to be personally liable for any civil penalty assessed pursuant to Chapter 2.4 (commencing with Section 1417) or create any new criminal or civil liability contrary to general laws limiting that liability.

(f)  This section shall not apply to a bank, trust company, financial institution, title insurer, controlled escrow company, or underwritten title company to which a license is issued in a fiduciary capacity.

(g)  As used in this section, “person” has the same meaning as specified in Section 19.

(h)  This section shall not apply to the directors of a nonprofit corporation exempt from taxation under Section 23701d of the Revenue and Taxation Code that operates a skilled nursing facility or intermediate care facility in conjunction with a licensed residential facility, where the directors serve without financial compensation and are not compensated by the nonprofit corporation in any other capacity.

(Amended by Stats. 2001, Ch. 685, Sec. 4. Effective January 1, 2002.)



1267.7

The State Department of Health Services and the State Department of Developmental Services shall jointly develop and implement licensing and Medi-Cal regulations appropriate to intermediate care facility/developmentally disabled-habilitative facilities. These regulations shall ensure that residents of these facilities are assured appropriate developmental and supportive health services in the most normal, least restrictive physical and programmatic environments appropriate to individual resident needs. Regulations adopted pursuant to this section shall include provision for maximum utilization of generic community resources in the provision of services to residents and participation of the residents in community activities.

(Repealed and added by Stats. 1987, Ch. 1456, Sec. 2.5.)



1267.75

(a) A licensee of an intermediate care facility/developmentally disabled habilitative, as defined in subdivision (e) of Section 1250, or of an intermediate care facility/developmentally disabled, as defined in subdivision (g) of Section 1250, for no more than 15 residents, that is eligible for and serving clients eligible for federal Medicaid funding may, with the approval of the State Department of Public Health and contingent upon continued eligibility for federal Medicaid funding, install and utilize delayed egress devices of the time delay type in combination with secured perimeters in accordance with the provisions of this section.

(b) For purposes of this section, the following definitions shall apply:

(1) “Delayed egress device” means a device that precludes the use of exits for a predetermined period of time. These devices shall not delay any resident’s departure from the facility for longer than 30 seconds.

(2) “Secured perimeters” means fences that meet the requirements prescribed by this section.

(c) Only individuals meeting all of the following conditions may be admitted to or reside in a facility described in subdivision (a) utilizing delayed egress devices of the time delay type in combination with secured perimeters:

(1) The person shall have a developmental disability as defined in Section 4512 of the Welfare and Institutions Code.

(2) The person shall be receiving services and case management from a regional center under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code).

(3) (A) The person shall be 14 years of age or older.

(B) Notwithstanding subparagraph (A), a child who is at least 10 years of age and less than 14 years of age may be placed in a licensed facility described in subdivision (a) using delayed egress devices of the time delay type in combination with secured perimeters only if both of the following occur:

(i) A comprehensive assessment is conducted and an individual program plan meeting is convened to determine the services and supports needed for the child to receive services in a less restrictive, unlocked residential setting in California, and the regional center requests assistance from the State Department of Developmental Services’ statewide specialized resource service to identify options to serve the child in a less restrictive, unlocked residential setting in California.

(ii) The regional center requests placement of the child in a facility described in subdivision (a) using delayed egress devices of the time delay type in combination with secured perimeters on the basis that the placement is necessary to prevent out-of-state placement or placement in a more restrictive, locked residential setting and the State Department of Developmental Services approves the request.

(4) An interdisciplinary team, through the individual program plan (IPP) process pursuant to Section 4646.5 of the Welfare and Institutions Code, shall have determined that the person lacks hazard awareness or impulse control and, for his or her safety and security, requires the level of supervision afforded by a facility equipped with delayed egress devices of the time delay type in combination with secured perimeters and that, but for this placement, the person would be at risk of admission to, or would have no option but to remain in, a more restrictive placement. The individual program planning team shall determine the continued appropriateness of the placement at least annually.

(d) The licensee shall be subject to all applicable fire and building codes, regulations, and standards, and shall receive approval by the county or city fire department, the local fire prevention district, or the State Fire Marshal for the installed devices and secured perimeters.

(e) The licensee shall provide staff training regarding the use and operation of the delayed egress devices of the time delay type and secured perimeters, protection of residents’ personal rights, lack of hazard awareness and impulse control behavior, and emergency evacuation procedures.

(f) The licensee shall revise its facility plan of operation. These revisions shall first be approved by the State Department of Developmental Services. The plan of operation shall not be approved by the State Department of Public Health unless the licensee provides certification that the plan was approved by the State Department of Developmental Services. The plan shall include, but not be limited to, all of the following:

(1) A description of how the facility is to be equipped with secured perimeters that are consistent with regulations adopted by the State Fire Marshal pursuant to Section 13143.6.

(2) A description of how the facility will provide training for staff.

(3) A description of how the facility will ensure the protection of the residents’ personal rights consistent with Sections 4502, 4503, and 4504 of the Welfare and Institutions Code, and any applicable personal rights provided in Title 22 of the California Code of Regulations.

(4) A description of how the facility will manage residents’ lack of hazard awareness and impulse control behavior.

(5) A description of the facility’s emergency evacuation procedures.

(g) Delayed egress devices of the time delay type in combination with secured perimeters shall not substitute for adequate staff.

(h) Emergency fire and earthquake drills shall be conducted on each shift in accordance with existing licensing requirements, and shall include all facility staff providing resident care and supervision on each shift.

(i) Interior and exterior space shall be available on the facility premises to permit clients to move freely and safely.

(j) For the purposes of using secured perimeters, the licensee shall not be required to obtain a waiver or exception to a regulation that would otherwise prohibit the locking of a perimeter fence or gate.

(k) This section shall become operative only upon the filing of emergency regulations by the State Department of Developmental Services. These regulations shall be developed with stakeholders, including the State Department of Public Health, consumer advocates, and regional centers. The regulations shall establish program standards for homes that include delayed egress devices of the time delay type in combination with secured perimeters, including requirements and timelines for the completion and updating of a comprehensive assessment of the consumer’s needs, including the identification through the individual program plan process of the services and supports needed to transition the consumer to a less restrictive living arrangement, and a timeline for identifying or developing those services and supports. The regulations shall establish a statewide limit on the total number of beds in homes with delayed egress devices of the time delay type in combination with secured perimeters. The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(l) This section shall not apply to developmental centers and state-operated community facilities.

(Added by Stats. 2012, Ch. 25, Sec. 2. Effective June 27, 2012. Section operative June 13, 2013, pursuant to subd. (k).)



1267.8

(a)  An intermediate care facility/developmentally disabled habilitative or an intermediate care facility/developmentally disabled—nursing or a congregate living health facility shall meet the same fire safety standards adopted by the State Fire Marshal pursuant to Sections 13113, 13113.5, 13143, and 13143.6 that apply to community care facilities, as defined in Section 1502, of similar size and with residents of similar age and ambulatory status. No other state or local regulations relating to fire safety shall apply to these facilities and the requirements specified in this section shall be uniformly enforced by state and local fire authorities.

(b)  An intermediate care facility/developmentally disabled habilitative or an intermediate care facility/developmentally disabled—nursing or a congregate living health facility shall meet the same seismic safety requirements applied to community care facilities of similar size with residents of similar age and ambulatory status. No additional requirements relating to seismic safety shall apply to such facilities.

(c)  Whether or not unrelated persons are living together, an intermediate care facility/developmentally disabled habilitative which serves six or fewer persons or an intermediate care facility/developmentally disabled—nursing which serves six or fewer persons or a congregate living health facility shall be considered a residential use of property for the purposes of this article. In addition, the residents and operators of the facility shall be considered a family for the purposes of any law or zoning ordinance that is related to the residential use of property pursuant to this article.

(d) For the purposes of all local ordinances, an intermediate care facility/developmentally disabled habilitative that serves six or fewer persons or an intermediate care facility/developmentally disabled—nursing that serves six or fewer persons or a congregate living health facility shall not be included within the definition of a boarding house, rooming house, institution or home for the care of minors, the aged, or persons with mental health disorders, foster care home, guest home, rest home, community residence, or other similar term that implies that the intermediate care facility/developmentally disabled habilitative or intermediate care facility/developmentally disabled—nursing or a congregate living health facility is a business run for profit or differs in any other way from a single-family residence.

(e) This section does not forbid a city, county, or other local public entity from placing restrictions on building heights, setback, lot dimensions, or placement of signs of an intermediate care facility/developmentally disabled habilitative that serves six or fewer persons or an intermediate care facility/developmentally disabled—nursing that serves six or fewer persons or a congregate living health facility as long as those restrictions are identical to those applied to other single-family residences.

(f) This section does not forbid the application to an intermediate care facility/developmentally disabled habilitative or an intermediate care facility/developmentally disabled—nursing or a congregate living health facility of any local ordinance that deals with health and safety, building standards, environmental impact standards, or any other matter within the jurisdiction of a local public entity, as long as that ordinance does not distinguish intermediate care facility/developmentally disabled habilitative that serves six or fewer persons or an intermediate care facility/developmentally disabled—nursing or a congregate living health facility from other single-family dwellings and that the ordinance does not distinguish residents of the intermediate care facility/developmentally disabled habilitative or intermediate care facility/developmentally disabled—nursing that serves six or fewer persons or a congregate living health facility from persons who reside in other single-family dwellings.

(g) No conditional use permit, zoning variance, or other zoning clearance shall be required of an intermediate care facility/developmentally disabled habilitative that serves six or fewer persons or an intermediate care facility/developmentally disabled—nursing that serves six or fewer persons or a congregate living health facility that is not required of a single-family residence in the same zone.

(h) Use of a single-family dwelling for purposes of an intermediate care facility/developmentally disabled habilitative serving six or fewer persons or an intermediate care facility/developmentally disabled—nursing that serves six or fewer persons or a congregate living health facility shall not constitute a change of occupancy for purposes of Part 1.5 (commencing with Section 17910) of Division 13 or local building codes. However, nothing in this section supersedes Section 13143 to the extent these provisions are applicable to intermediate care facility/developmentally disabled habilitative providing care for six or fewer residents or an intermediate care facility/developmentally disabled—nursing serving six or fewer persons or a congregate living health facility.

(Amended by Stats. 2014, Ch. 144, Sec. 27. Effective January 1, 2015.)



1267.9

(a)  The Legislature hereby declares it to be the policy of the state to prevent overconcentrations of intermediate care facilities/development ally disabled habilitative, intermediate care facilities/developmentally disabled-nursing, congregate living health facilities, or pediatric day health and respite care facilities, as defined in Section 1760.2, which impair the integrity of residential neighborhoods. Therefore, the director shall deny an application for a new intermediate care facility/developmentally disabled habilitative license, a new intermediate care facility/developmentally disabled-nursing license, a congregate living health facility, or a pediatric day health and respite care facility license if the director determines that the location is in such proximity to an existing intermediate care facility/developmentally disabled habilitative, an intermediate care facility/developmentally disabled-nursing, a congregate living health facility, or a pediatric day health and respite care facility as would result in overconcentration.

(b)  As used in this section, “overconcentration” means that if a new license is issued, either of the following will occur:

(1)  There will be intermediate care facilities/developmentally disabled habilitative, intermediate care facilities/developmentally disabled-nursing, residential care facilities, as defined in Section 1502, or pediatric day health and respite care facilities which are separated by a distance of less than 300 feet, as measured from any point upon the outside walls of the structures housing the facilities.

(2)  There will be congregate living health facilities serving persons who are terminally ill, diagnosed with a life-threatening illness, or catastrophically and severely disabled, as defined in Section 1250, which are separated by a distance of less than 1,000 feet, as measured from any point upon the outside walls of the structures housing the facilities.

Based on special local needs and conditions, the director may approve a separation distance of less than 300 feet or 1,000 feet, whichever is applicable, with the approval of the city or county in which the proposed facility will be located.

(c)  At least 45 days prior to approving any application for a new intermediate care facility/developmentally disabled habilitative, a new intermediate care facility/developmentally disabled-nursing, a congregate living health facility, or a pediatric day health and respite care facility, the director shall notify, in writing, the city or county planning authority in which the facility will be located, of the proposed location of the facility.

(d)  Any city or county may request denial of the license applied for on the basis of overconcentration of intermediate care facilities/developmentally disabled habilitative, intermediate care facilities/developmentally disabled-nursing, a congregate living health facility, or a pediatric day health and respite care facility.

(e)  Nothing in this section authorizes the director, on the basis of overconcentration, to refuse to renew an intermediate care facility/development ally disabled habilitative license, an intermediate care facility/developmental ly disabled-nursing license, a congregate living health facility license, or a pediatric day health and respite care facility license, or to refuse to grant a license upon a change of ownership of an existing intermediate care facility/developmentally disabled habilitative, intermediate care facility/developmentally disabled-nursing, a congregate living health facility, or a pediatric day health and respite care facility where there is no change in the location of the facility.

(f)  Foster family homes and residential care facilities for the elderly shall not be considered in determining overconcentration of intermediate care facilities/developmentally disabled-habilitative, intermediate care facilities/developmentally disabled-nursing, residential care facilities, as defined in Section 1502, congregate living health facilities, or pediatric day health and respite care facilities.

(Amended by Stats. 1990, Ch. 1227, Sec. 5. Effective September 24, 1990.)



1267.11

Each intermediate care facility/developmentally disabled-habilitative shall designate direct care staff persons to supervise the direct care services to clients for at least 56 hours per week. The hours of these supervisory staff persons shall be applied against the total number of direct care hours required in regulations developed by the department pursuant to Section 1267.7. These supervisory staff persons shall, at a minimum, meet one of the following criteria:

(a)  Possession of a valid vocational nurse or psychiatric technician license issued by the Board of Vocational Nurse and Psychiatric Technician Examiners.

(b)  Completion of at least 30 college or university units in education, social services, behavioral sciences, health sciences, or related fields, and six months experience providing direct services to developmentally disabled persons.

(c)  Eighteen months experience providing direct services to developmentally disabled persons while under the supervision of a person who meets the requirements of a mental retardation professional as defined in regulations promulgated pursuant to Section 1267.7.

(Added by Stats. 1987, Ch. 1456, Sec. 2.7.)



1267.12

No person shall be admitted, or accepted for care, or discharged, by a congregate living health facility except upon the order of a physician and surgeon. Admission criteria shall be subject to review and approval by the state department. All persons admitted or accepted for care by the congregate living health facility shall remain under the care of a physician and surgeon who shall see the resident at least every 30 calendar days or more frequently if required by the resident’s medical condition.

(Added by Stats. 1988, Ch. 1478, Sec. 8. Effective September 28, 1988.)



1267.13

Pursuant to paragraph (3) of subdivision (a) and subdivision (b) of Section 1265.7, this section shall be effective until the adoption of permanent regulations. Notwithstanding, the state department has authority to make reasonable accommodation for exceptions to the standards in this section, providing the health, safety, and quality of patient care is not compromised. No exceptions shall be made for building standards. Prior written approval communicating the terms and conditions under which the exception is granted shall be required. Applicants shall request the exception in writing accompanied by detailed, supporting documentation.

Congregate living health facilities serving persons who are terminally ill, persons who are catastrophically and severely disabled, persons who are mentally alert but physically disabled, or any combination of these persons, shall conform to the following:

(a)  Facilities shall obtain and maintain a valid fire clearance from the appropriate authority having jurisdiction over the facility, based on compliance with state regulations concerning fire and life safety, as adopted by the State Fire Marshal.

(b)  The State Fire Marshal, with the advice of the State Board of Fire Services, shall adopt regulations on or before January 1, 1991, following a public hearing, establishing minimum requirements for the protection of life and property for congregate living health facilities serving terminally ill persons, catastrophically and severely disabled persons, persons who are mentally alert but physically disabled, or any combination of these persons. These minimum requirements shall recognize the residential and noninstitutional setting of congregate living health facilities serving terminally ill persons, catastrophically and severely disabled persons, persons who are mentally alert but physically disabled, or any combination of these persons.

(c)  Facilities shall be in a homelike residential setting. Living accommodations and grounds shall be related to the facility’s function and clientele. Facilities shall provide sufficient space for comfortable living accommodations and privacy for residents, staff, and others who may reside in the facility.

(d)  Common rooms, including, but not limited to, living rooms, dining rooms, and dens or other recreation or activity rooms, shall be provided and shall have sufficient space, separation, or both to promote and facilitate the program of activities and to prevent these activities from interfering with other functions. Accommodations shall ensure adequate space for residents to have visitors and for privacy during visits, if desired.

(e)  Resident bedrooms shall have adequate space to allow easy passage throughout; permit comfortable usage of furnishings; promote ease of nursing care; and accommodate use of assistive devices, including, but not limited to, wheelchairs, walkers, and patient lifts, when needed.

(f)  No room commonly used for other purposes, including, but not limited to, a hall, stairway, attic, garage, storage area, shed, or similar detached building, shall be used as a sleeping room for any resident.

(g)  No resident bedroom shall be used as a passageway to another room, bath, or toilet.

(h)  Not more than two residents shall share a bedroom.

(i)  Equipment and supplies necessary for personal care and maintenance of adequate hygiene shall be readily available to all residents.

(j)  Toilets and bathrooms shall be conveniently located. At least one toilet and washbasin shall be provided per six residents. At least one bathtub or shower shall be provided per 10 residents. Individual privacy shall be provided in all toilet, bath and shower areas. Separate toilet, washbasin, and bathtub or shower accommodations shall be provided for staff.

(k)  Sufficient room shall be available throughout the facility to accommodate and serve all persons in comfort and safety. The premises shall be maintained in good repair and shall provide a safe, clean, and healthful environment.

( l)  Facilities shall have equipment and supplies appropriate to meet the routine and specialized needs of all residents.

(m)  All persons shall be protected from hazards throughout the premises:

(1)  Stairways, inclines, ramps, open porches, and other areas of potential hazard to residents with poor balance or eyesight shall be made inaccessible unless well lighted and equipped with sturdy hand railings.

(2)  Night lights shall be maintained in hallways and passages to nonprivate bathrooms.

(3)  All indoor and outdoor passageways and stairways shall be kept free of obstructions.

(4)  Fireplaces, woodstoves, and open-faced heaters shall be adequately screened.

(5)  Facilities shall assure the inaccessibility of fishponds, wading pools, hot tubs, swimming pools, or similar bodies of water or other areas of potential hazard when not in active use.

(n)  Facilities serving persons who are terminally ill, catastrophically and severely disabled, mentally alert but physically disabled, or any combination of these persons, shall, in addition to the requirements of this chapter and until specific regulations governing their operation are filed, conform to regulations contained in Chapter 3 of Division 5 of Title 22 of the California Code of Regulations of April 1, 1988, with the exception of the following sections or portions of sections: 72007, 72053, 72073, subdivision (a) of Section 72077, 72097, 72099, 72103, 72203, subdivision (a) of Section 72205, 72301, 72305, subdivision (a) of Section 72325, 72327, 72329, 72331, 72337, subdivisions (b), (g), and (h) of Section 72351, 72353, subdivision (a) of Section 72367, 72373, subdivision (b) of Section 72375, 72401, 72403, 72405, 72407, 72409, 72411, 72413, 72415, 72417, 72419, 72421, 72423, 72425, 72427, 72429, 72431, 72433, 72435, 72437, 72439, 72441, 72443, 72445, 72447, 72449, 72451, 72453, 72455, 72457, 72459, 72461, 72463, 72465, 72467, 72469, 72471, 72473, 72475, 72503, paragraph (2) of subdivision (a) of Section 72513, 72520, 72535, 72555, 72557, subdivisions (a) and (b) of Section 72601, subdivision (d) of Section 72607, subdivisions (a) and (d) of Section 72609, 72611, 72615, 72617, 72629, 72631, 72633, 72635, subdivisions (b), (c), and (d) of Section 72639, 72641, and 72665.

(o)  (1)  Facilities serving persons who are terminally ill, catastrophically and severely disabled, mentally alert but physically disabled, or any combination of these persons, shall have an administrator who is responsible for the day-to-day operation of the facility. The administrator may be either a licensed registered nurse, a nursing home administrator, or the licensee. The administrator shall be present at the facility a sufficient number of hours to ensure the smooth operation of the facility. If the administrator is also the registered nurse fulfilling the duties specified in paragraph (2), the administrator shall not be responsible for more than one facility. In all other circumstances, the administrator shall not be responsible for more than three facilities with an aggregate total of 75 beds and these facilities shall be within one hour’s surface travel time of each other.

(2)  (A)  For each congregate living health facility of more than six beds serving persons who are terminally ill, catastrophically and severely disabled, mentally alert but physically disabled, or any combination of these persons, there shall be, at a minimum, a registered nurse or licensed vocational nurse awake and on duty at all times. A registered nurse shall be awake and on duty eight hours a day, five days a week.

(B)  For each congregate living health facility of six or fewer beds serving persons who are terminally ill, catastrophically and severely disabled, mentally alert but physically disabled, or any combination of these persons, a registered nurse shall visit each patient at least twice a week for approximately two hours, or more as patient care requires.

(C)  For all congregate living health facilities serving persons who are terminally ill, catastrophically and severely disabled, mentally alert but physically disabled, or any combination of these persons, a registered nurse shall be available for consultation and able to come into the facility within 30 minutes, if necessary, when no registered nurse is on duty. In addition, certified nurse assistants, or persons with similar training and experience as determined by the department, shall be awake and on duty in the facility in at least the following ratios: facilities with six beds or less, one per shift; facilities with 7 to 12 beds, two per shift; facilities with 13 to 25 beds, three per day and evening shifts and two per nocturnal shift. No nursing services personnel shall be assigned housekeeping or dietary duties.

(3)  Notwithstanding the provisions of this subdivision, the facility shall provide appropriately qualified staff in sufficient numbers to meet patient care needs.

(4)  Nursing service personnel shall be employed and on duty in at least the number and with the qualifications determined by the department to provide the necessary nursing services for patients admitted for care. The department may require a facility to provide additional professional, administrative, or supportive personnel whenever the state department determines through a written evaluation, that additional personnel are needed to provide for the health and safety of patients.

(5)  All staff members shall receive orientation regarding care appropriate for the patients’ diagnoses and individual resident needs. Orientation shall include a minimum of 16 hours during the first 40 hours of employment.

(6)  Nothing in this chapter shall prevent the use of volunteers; however, volunteers shall not be used as substitutes for the personnel required in the above sections. Volunteers providing patient care services shall:

(A)  Be provided clearly defined roles and written job descriptions.

(B)  Receive orientation and training equivalent to that provided paid staff.

(C)  Possess education and experience equal to that required of paid staff performing similar functions.

(D)  Conform to the facility’s policies and procedures.

(E)  Receive periodic performance evaluations.

(p)  The interim standards prescribed by this section shall become inoperative upon the filing of the regulations with the Secretary of State.

(Amended by Stats. 1993, Ch. 1020, Sec. 1. Effective January 1, 1994.)



1267.15

(a) Congregate living health facilities shall be freestanding, but this does not preclude their location on the premises of a hospital. Congregate living health facilities shall be separately licensed.

(b) Notwithstanding subdivision (a), multiple congregate living health facilities may exist in one multifloor building if all of the following requirements are satisfied:

(1) Each facility meets other applicable building standards not related to multiple floors.

(2) Each facility is separated by a wall, floor, or other permanent partition but may share an elevator, stairs, or stairwell, and need not be freestanding.

(3) Proposals to develop proximate congregate living health facilities are supported by the county health department and the board of supervisors in the county in which the facilities are to be located.

(4) The congregate living health facilities are proposed for one of the following locations:

(A) McClellan Air Force Base Building No. 522, located at 3201 James Way, McClellan, California.

(B) McClellan Air Force Base Building No. 523, located at 3207 James Way, McClellan, California.

(C) McClellan Air Force Base Building No. 524, located at 5621 Dudley Blvd., McClellan, California.

(D) McClellan Air Force Base Building No. 525, located at 5327 Dudley Blvd., McClellan, California.

(Amended by Stats. 2013, Ch. 722, Sec. 3. Effective January 1, 2014.)



1267.16

(a)  A congregate living health facility which serves six or fewer persons shall be considered a residential use of property for purposes of any zoning ordinance or law related to the residential use of property. This article does not forbid any city, county, or local public entity from placing restrictions on building heights, setback, lot dimensions, or placement of signs of a congregate living health facility as long as these restrictions are identical to those applied to single-family residences.

(b)  This article does not forbid the application to a congregate living health facility of any local ordinance which deals with health and safety, building standards, environmental impact standards, or any other matter within the jurisdiction of a local public entity, except as provided in subdivisions (a) and (b) of Section 1267.9 and this section.

(c)  Any congregate living health facility of more than six beds for persons who are terminally ill and any congregate living health facility of more than six beds for persons who are catastrophically and severely disabled shall be subject to the conditional use permit requirements of the city or county in which it is located unless those requirements are waived by the city or county. However, any facility that, on the effective date of this section, is performing the functions of a congregate living health facility for persons who are terminally ill and that is subsequently licensed as a congregate living health facility within 18 months of the effective date of this section shall not be subject to the conditional use permit requirements of the city or county in which it is located, unless the number of beds is increased.

(Amended by Stats. 1989, Ch. 1393, Sec. 7. Effective October 2, 1989.)



1267.17

Each congregate living health facility shall conspicuously post the license, or a true copy thereof in a location accessible to public view.

(Added by Stats. 1988, Ch. 1478, Sec. 12. Effective September 28, 1988.)



1267.19

Congregate living health facilities shall not be subject to architectural plan review by the Office of Statewide Health Planning and Development. As part of the application for licensure, the prospective licensee shall submit evidence of compliance with local building code requirements. In addition, the physical environment shall be adequate to provide for the level of care and service required by the residents of the facility, as determined by the department.

(Amended by Stats. 2006, Ch. 538, Sec. 350. Effective January 1, 2007.)



1268

(a)  Upon the filing of the application for licensure or for a special permit for special services and full compliance with this chapter and the rules and regulations of the state department, the state department shall issue to the applicant the license or special permit applied for. A license shall not be issued or renewed for beds permanently converted to other than patient use and that do not meet construction and operational requirements. However, if the director finds that the applicant is not in compliance with the laws or regulations of this part, the director shall deny the applicant a license or a special permit for special services. Additionally, the director shall not issue a license covering a project within the meaning of Section 127170 for which there is no valid, subsisting, and unexpired certificate of need issued pursuant to Chapter 1 (commencing with Section 127125) of Part 2 of Division 107.

(b)  As a condition of licensure, the director shall require evidence that the applicant have a written policy relating to the dissemination of the following information to patients:

(1)  A summary of current state laws requiring child passenger restraint systems to be used when transporting children in motor vehicles.

(2)  A listing of child passenger restraint system programs located within the county, as required by Section 27360 or 27362 of the Vehicle Code.

(3)  Information describing the risks of death or serious injury associated with the failure to utilize a child passenger restraint system.

A hospital may satisfy the requirements of this paragraph by reproducing for distribution materials specified in Section 27366 of the Vehicle Code, describing the risks of injury or death as a result of the failure to utilize passenger restraints for infants and children, as provided, without charge, by the Department of the California Highway Patrol. A hospital that does not have these materials, but demonstrates that it has made a written request to the Department of the California Highway Patrol for the materials, is in compliance with this paragraph.

(c)  The conversion of a general acute care hospital or special hospital to a general acute care hospital that exclusively provides acute medical rehabilitation center services shall not require a certificate of need, as required by Section 127170, if the health facility is rendering the services specified in subdivision (f) of Section 1250 on January 1, 1979.

(Amended (as amended by Stats. 1995, Ch. 512) by Stats. 1996, Ch. 1023, Sec. 157. Effective September 29, 1996.)



1268.5

(a)  Notwithstanding the provisions of Section 1268 requiring full compliance with this chapter and the rules and regulations of the state department as a condition to the issuance of a license or special permit, the state department may issue a provisional license to a health facility except for a health facility defined in subdivisions (a) and (b) of Section 1250, if:

(1)  The facility and the applicant for licensure substantially meet the standards specified by this chapter and regulations adopted pursuant to this chapter.

(2)  No violation of this chapter or regulations adopted pursuant to this chapter exists in the facility which jeopardizes the health or safety of patients.

(3)  The applicant has adopted a plan for correction of any existing violations which is satisfactory to the state department.

(b)  A provisional license issued under this section shall expire not later than six months after the date of issuance, or at an earlier time as determined by the state department at the time of issuance, and may not be renewed. At the end of the provisional license period under this section or Section 1437 the state department shall assess the facility’s full compliance with licensure requirements. The state department may extend a provisional license for a period of no longer than six months from the time of the extension for one of the following purposes:

(1)  Requiring the facility’s full compliance with a plan of correction, which includes time frames, as specified by the state department.

(2)  Allowing the provisional licensee to comply with Section 1336.2.

(3)  Providing for a change of ownership.

(4)  Instituting a receivership of the facility.

The length of the extension period shall be determined by the state department at the time of the issuance of the extension.

(c)  The department shall not apply less stringent criteria when issuing a provisional license pursuant to this section than it applies when issuing a license pursuant to Section 1268.

It is the intent of the Legislature in enacting this section to additionally provide for continuity of reimbursement under the Medi-Cal Act, Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, whenever ownership of a skilled nursing facility or intermediate care facility is transferred.

(Amended by Stats. 1989, Ch. 811, Sec. 1.)



1268.6

(a) Commencing October 1, 2011, as a requirement of initial licensure of an intermediate care facility/developmentally disabled-habilitative or an intermediate care facility/developmentally disabled-nursing, the applicant or designee of the applicant shall attend a sixteen-hour orientation program approved by the State Department of Developmental Services.

(b) The sixteen-hour orientation program shall contain both of the following:

(1) Eight hours of the orientation program shall outline the role, requirements, and regulations of each of the following:

(A) The scope of responsibility for operation including regulatory requirements and statutes governing the facility type.

(B) Local planning.

(C) Regional center and other community support services.

(D) All federal and state agencies responsible for licensing and certification, and data collection.

(E) Government and private agencies responsible for ensuring the rights of the developmentally disabled.

(2) Eight hours of the orientation program shall outline the statutory and regulatory requirements related to business management. The program shall include, but need not be limited to, all of the following:

(A) Cost reporting.

(B) General accounting principles.

(C) The State Department of Health Care Services’ audit process.

(D) The regional center vendorization process.

(c) The orientation shall be conducted by relevant community services and provider organizations. Organizations conducting the orientation class shall be responsible for keeping a record of all attendees and shall provide the department with the information within 15 working days or upon request. Instructors of the orientation shall have knowledge or experience in the subject area to be taught, and shall meet any of the following criteria:

(1) Possession of a four-year college degree relevant to the course or courses to be taught.

(2) Be a health professional with a valid and current license to practice in California.

(3) Have at least two years experience in California as an administrator of a long-term health care facility that provides services to persons with developmental disabilities within the last eight years.

(d) If the licensee can demonstrate to the satisfaction of the department that the licensee, or a representative of the licensee, has taken the orientation program any year prior to opening a new facility, the licensee shall not be required to repeat the program to open the facility.

(e) This section shall become operative on October 1, 2011.

(Repealed (in Sec. 1) and added by Stats. 2010, Ch. 473, Sec. 2. Effective January 1, 2011. Section operative October 1, 2011, by its own provisions.)



1269

Immediately upon the denial of any application for a license or for a special permit for special services, the state department shall notify the applicant in writing. Within 20 days after the state department mails the notice, the applicant may present his written petition for a hearing to the state department. Upon receipt by the state department of the petition in proper form, such petition shall be set for hearing. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the state department has all the powers granted therein.

(Added by Stats. 1973, Ch. 1202.)



1270

The provisions of this chapter do not apply to the following institutions:

(a)  Any facility conducted by and for the adherents of any well-recognized church or religious denomination for the purpose of providing facilities for the care or treatment of the sick who depend upon prayer or spiritual means for healing in the practice of the religion of that church or denomination.

(b)  Hotels or other similar places that furnish only board and room, or either, to their guests.

(c)  Any house or institution supplying board and room only, or room only, or board only; provided, that no resident thereof requires any element of medical care as determined by the department.

For the purpose of this subdivision “medical care” means those services required to be provided by health professionals in accordance with the provisions of Division 2 (commencing with Section 500) of the Business and Professions Code. In addition, medical services means those services provided by health facilities as defined in Sections 1250, 1250.2, and 1250.3 which includes nursing care to patients whose primary need is for the availability of licensed nursing care on an extended, continuous, intermittent, or part-time basis.

(d)  Any facility as defined in Section 1502.

(Amended by Stats. 1988, Ch. 1478, Sec. 14. Effective September 28, 1988.)



1271

(a)  The Legislature finds and declares that uniform orientation and training are fundamental to ensuring a high level of competency of state personnel charged with enforcing state law regulating the licensure, certification, and inspection of long-term health care facilities.

(b)  The state department shall develop, adopt, and implement comprehensive continuing orientation and in-service training programs. The comprehensive programs shall, at a minimum, include, but not be limited to, both of the following:

(1)  An orientation program consisting of instruction in basic enforcement, inspection, investigation, and survey skills and techniques, patients’ rights and safety, health facility, clinic, and agency licensing regulations, and supervised on-the-job training in long-term health care facilities.

(2)  Ongoing in-service training to maintain continuing competency in existing and new inspection, investigation, and enforcement skills, patient care modalities, and to assure statewide uniform interpretation and application of long-term health care facility licensing regulations.

(c)  The state department shall establish and maintain a program review function responsible for inspecting, monitoring, evaluating, and providing consultative support and assistance to licensing and certification field offices. The program review shall ensure that the licensing and certification field offices implement, enforce, and interpret applicable state statutes, licensing regulations, certification standards, and departmental policies and procedures in an effective and uniform manner statewide.

(Added by Stats. 1985, Ch. 11, Sec. 3. Effective March 6, 1985.)



1271.1

(a)  A health facility may place up to 50 percent of its licensed bed capacity in voluntary suspension for a period not exceeding three years, upon submitting written notification to the state department and to the Office of Statewide Health Planning and Development. However, this section does not authorize a health facility to deactivate all beds utilized for the provision of a basic service or to deactivate all beds utilized for a special service or other supplemental service for which the health facility holds a special permit or licensure approval. Prior to the expiration of the voluntary suspension, the health facility may request an extension, that may be granted by the director if the director finds, after consultation with the Director of the Office of Statewide Health Planning and Development, that there is no identified need for additional beds (of the category suspended) in the service area of the health facility. If during a period of voluntary suspension under this section the statewide Health Facilities and Services Plan identifies a need for additional beds (of the category suspended) in the health facility’s service area, the Director of the Office of Statewide Health Planning and Development may require the health facility to terminate the voluntary suspension and exercise one of the following options, at the discretion of the health facility: (1) place some or all of the suspended beds in operation, in accordance with the identified need, within one year following his or her order, or (2) alternatively have the beds deemed permanently converted to other than patient use within the meaning of Section 1268.

(b)  A health facility may remove all or any portion of its voluntarily suspended bed capacity from voluntary suspension by request to the state department, which request shall be granted unless the areas housing the suspended beds fail to meet currently applicable operational requirements or fail to meet construction requirements for the health facility in effect at the time the request for suspension of the beds was received by the state department.

(c)  While health facility beds are in suspension pursuant to subdivision (a), the beds shall not be deemed to be permanently converted to other than patient use, for purposes of Section 1268. The requirements of this section shall not apply to any temporary deactivation of beds necessitated by the work of construction or other activities required with respect to a project for which a certificate of need or certificate of exemption has been granted pursuant to Chapter 1 (commencing with Section 127125) of Part 2 of Division 107. Nothing in this section shall in any way limit or affect the authority of a health facility to use a portion of its beds in one bed classification in another bed classification as permitted by subdivision (a) of Section 127170, including the use of general acute care beds as skilled nursing beds; provided, however, that when beds in a particular classification are suspended pursuant to this section, the remainder of the health facility’s beds in the same classification may not be used so as to result in elimination of all beds utilized for provision of a basic service or utilized for provision of a special service or other supplemental service for which the health facility holds a special permit or licensure approval.

(Amended by Stats. 1996, Ch. 1023, Sec. 158. Effective September 29, 1996.)



1271.15

(a) Notwithstanding any provision of law to the contrary, including, but not limited to, Section 1271.1, a health facility may do any of the following:

(1) (A) It may place all or a portion of its licensed bed capacity in voluntary suspension for the purposes of using the facility to operate a licensed mental health rehabilitation center pursuant to Section 5675 of the Welfare and Institutions Code after submitting written notification to the State Department of Health Services and to the Office of Statewide Health Planning and Development. During the period of voluntary suspense, the facility shall remain under the jurisdiction of the office. The office shall enforce both the mental health rehabilitation center requirements and the health facility requirements of the California Building Standards Code.

(B) A mental health rehabilitation center operating under this paragraph may remove all or any portion of its voluntarily suspended bed capacity from voluntary suspension by submitting a request to the State Department of Health Services.

(C) The department shall grant the request under subparagraph (B) to remove bed capacity from voluntary suspension and to reinstatement of the health facility bed capacity, unless the facility fails to meet currently applicable operational requirements for a health facility.

(b) This section authorizes the voluntary suspension of bed capacity or surrender of a license by a health facility only for the purpose of converting the facility for use as a licensed mental health rehabilitation center pursuant to Section 5675 of the Welfare and Institutions Code.

(Added by Stats. 2004, Ch. 509, Sec. 1. Effective January 1, 2005.)






ARTICLE 2.5 - Health Care Advisory Committee

1273

Members of the committee shall serve without compensation, but shall receive the current per diem, subsistence, and travel reimbursement paid to state managers, supervisors, and confidential employees for expenses incurred in the performance of their duties.

(Repealed and added by Stats. 1985, Ch. 11, Sec. 4. Effective March 6, 1985.)



1274

The committee shall meet on call of the director but no less than one time per year.

(Amended by Stats. 1986, Ch. 1351, Sec. 2.)






ARTICLE 3 - Regulations

1275

(a)  The state department shall adopt, amend, or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13, any reasonable rules and regulations as may be necessary or proper to carry out the purposes and intent of this chapter and to enable the state department to exercise the powers and perform the duties conferred upon it by this chapter, not inconsistent with any statute of this state including, but not limited to, the State Building Standards Law, Part 2.5 (commencing with Section 18901) of Division 13.

All regulations in effect on December 31, 1973, which were adopted by the State Board of Public Health, the State Department of Public Health, the State Department of Mental Hygiene, or the State Department of Health relating to licensed health facilities shall remain in full force and effect until altered, amended, or repealed by the director or pursuant to Section 25 or other provisions of law.

(b)  Notwithstanding this section or any other provision of law, the Office of Statewide Health Planning and Development shall adopt and enforce regulations prescribing building standards for the adequacy and safety of health facility physical plants.

(c)  The building standards adopted by the State Fire Marshal, and the Office of Statewide Health Planning and Development pursuant to subdivision (b), for the adequacy and safety of freestanding physical plants housing outpatient services of a health facility licensed under subdivision (a) or (b) of Section 1250 shall not be more restrictive or comprehensive than the comparable building standards established, or otherwise made applicable, by the State Fire Marshal and the Office of Statewide Health Planning and Development to clinics and other facilities licensed pursuant to Chapter 1 (commencing with Section 1200).

(d)  Except as provided in subdivision (f), the licensing standards adopted by the state department under subdivision (a) for outpatient services located in a freestanding physical plant of a health facility licensed under subdivision (a) or (b) of Section 1250 shall not be more restrictive or comprehensive than the comparable licensing standards applied by the state department to clinics and other facilities licensed under Chapter 1 (commencing with Section 1200).

(e)  Except as provided in subdivision (f), the state agencies specified in subdivisions (c) and (d) shall not enforce any standard applicable to outpatient services located in a freestanding physical plant of a health facility licensed pursuant to subdivision (a) or (b) of Section 1250, to the extent that the standard is more restrictive or comprehensive than the comparable licensing standards applied to clinics and other facilities licensed under Chapter 1 (commencing with Section 1200).

(f)  All health care professionals providing services in settings authorized by this section shall be members of the organized medical staff of the health facility to the extent medical staff membership would be required for the provision of the services within the health facility. All services shall be provided under the respective responsibilities of the governing body and medical staff of the health facility.

(g)  For purposes of this section, “freestanding physical plant” means any building which is not physically attached to a building in which inpatient services are provided.

(Amended by Stats. 1990, Ch. 1051, Sec. 1. Effective September 19, 1990.)



1275.1

(a) Notwithstanding any rules or regulations governing other health facilities, the regulations developed by the State Department of Health Care Services, or a predecessor, for psychiatric health facilities shall prevail. The regulations applying to psychiatric health facilities shall prescribe standards of adequacy, safety, and sanitation of the physical plant, of staffing with duly qualified licensed personnel, and of services based on the needs of the persons served thereby.

(b) The regulations shall include standards appropriate for two levels of disorder:

(1) Involuntary ambulatory psychiatric patients.

(2) Voluntary ambulatory psychiatric patients.

For purposes of this subdivision, “ambulatory patients” shall include, but not be limited to, deaf, blind, and physically handicapped persons. Disoriented persons who are not bedridden or confined to a wheelchair shall also be considered as ambulatory patients.

(c) The regulations shall not require, but may permit building and services requirements for hospitals which are only applicable to physical health care needs of patients that can be met in an affiliated hospital or in outpatient settings including, but not limited to, such requirements as surgical, dietary, laboratory, laundry, central supply, radiologic, and pharmacy.

(d) The regulations shall include provisions for an “open planning” architectural concept.

(e) The regulations shall exempt from seismic requirements all structures of Type V and of one-story construction.

(f) Standards for involuntary patients shall include provisions to allow for restraint and seclusion of patients. These standards shall provide for adequate safeguards for patient safety and protection of patient rights.

(g) The regulations shall provide for the retention by the psychiatric health facility of a consultant pharmacist, who shall supervise and review pharmaceutical services within the facility and perform any other services, including prevention of the unlawful diversion of controlled substances subject to abuse, as the State Department of Health Care Services may by regulation require. Regulations adopted pursuant to this subdivision shall take into consideration the varying bed sizes of psychiatric health facilities.

(Amended by Stats. 2013, Ch. 23, Sec. 11. Effective June 27, 2013.)



1275.2

(a)  Notwithstanding any rules or regulations governing other health facilities, the regulations adopted by the state department for chemical dependency recovery hospitals shall prevail. The regulations applying to chemical dependency recovery hospitals shall prescribe standards of adequacy, safety, and sanitation of the physical plant, of staffing with duly qualified personnel, and of services based on the needs of the persons served thereby.

(b)  The regulations shall include provisions for an “open planning” architectural concept.

(c)  Notwithstanding the provisions of Chapter 1 (commencing with Section 15000) of Division 12.5, the regulations shall exempt from seismic requirements all freestanding structures of a chemical dependency recovery hospital. Chemical dependency recovery services provided as a supplemental service in general acute care beds or general acute psychiatric beds shall not be exempt from seismic requirements.

(d)  Regulations shall be developed pursuant to this section and presented for adoption at a public hearing within 180 days of the effective date of this section.

(e)  In order to assist in the rapid development of regulations for chemical dependency recovery hospitals, the director of the state department, not later than 30 days after the effective date of this section, shall convene an advisory committee composed of two representatives of the State Department of Health Care Services, one representative of the Office of Statewide Health Planning and Development, two persons with experience operating facilities with alcohol or medicinal drug dependency programs, and any other persons having a professional or personal nonfinancial interest in development of such regulations. The members of such advisory committee who are not state officers or employees shall pay their own expenses related to participation on the committee. The committee shall meet at the call of the director until such time as the proposed regulations are presented for adoption at public hearing.

(Amended by Stats. 2013, Ch. 22, Sec. 14. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



1275.3

(a) The State Department of Public Health and the State Department of Developmental Services shall jointly develop and implement licensing regulations appropriate for an intermediate care facility/developmentally disabled-nursing and an intermediate care facility/developmentally disabled-continuous nursing.

(b) The regulations adopted pursuant to subdivision (a) shall ensure that residents of an intermediate care facility/developmentally disabled-nursing and an intermediate care facility/developmentally disabled-continuous nursing receive appropriate medical and nursing services, and developmental program services in a normalized, least restrictive physical and programmatic environment appropriate to individual resident need.

In addition, the regulations shall do all of the following:

(1) Include provisions for the completion of a clinical and developmental assessment of placement needs, including medical and other needs, and the degree to which they are being met, of clients placed in an intermediate care facility/developmentally disabled-nursing and an intermediate care facility/developmentally disabled-continuous nursing and for the monitoring of these needs at regular intervals.

(2) Provide for maximum utilization of generic community resources by clients residing in a facility.

(3) Require the State Department of Developmental Services to review and approve an applicant’s facility program plan as a prerequisite to the licensing and certification process.

(4) Require that the physician providing the certification that placement in the intermediate care facility/developmentally disabled-nursing or intermediate care facility/developmentally disabled-continuous nursing is needed, consult with the physician who is the physician of record at the time the person’s proposed placement is being considered by the interdisciplinary team.

(c) Until the departments adopt regulations pursuant to this section relating to services by an intermediate care facility/developmentally disabled-nursing, the licensed intermediate care facilities/developmentally disabled-nursing shall comply with federal certification standards for intermediate care facilities for individuals with intellectual disabilities, as specified in Sections 483.400 to 483.480, inclusive, of Title 42 of the Code of Federal Regulations, in effect immediately preceding January 1, 2013.

(d) This section shall not supersede the authority of the State Fire Marshal pursuant to Sections 13113, 13113.5, 13143, and 13143.6 to the extent that these sections are applicable to community care facilities.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 722, Sec. 4) by Stats. 2014, Ch. 71, Sec. 81. Effective January 1, 2015. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 82 of Stats. 2014, Ch. 71.)



1275.3-1

(a) The State Department of Public Health and the State Department of Developmental Services shall jointly develop and implement licensing regulations appropriate for an intermediate care facility/developmentally disabled-nursing and an intermediate care facility/developmentally disabled-continuous nursing.

(b) The regulations adopted pursuant to subdivision (a) shall ensure that residents of an intermediate care facility/developmentally disabled-nursing and an intermediate care facility/developmentally disabled-continuous nursing receive appropriate medical and nursing services, and developmental program services in a normalized, least restrictive physical and programmatic environment appropriate to individual resident need.

In addition, the regulations shall do all of the following:

(1) Include provisions for the completion of a clinical and developmental assessment of placement needs, including medical and other needs, and the degree to which they are being met, of clients placed in an intermediate care facility/developmentally disabled-nursing and an intermediate care facility/developmentally disabled-continuous nursing and for the monitoring of these needs at regular intervals.

(2) Provide for maximum utilization of generic community resources by clients residing in a facility.

(3) Require the State Department of Developmental Services to review and approve an applicant’s program plan as part of the licensing and certification process.

(4) Require that the physician providing the certification that placement in the intermediate care facility/developmentally disabled-nursing or intermediate care facility/developmentally disabled-continuous nursing is needed, consult with the physician who is the physician of record at the time the person’s proposed placement is being considered by the interdisciplinary team.

(c) Regulations developed pursuant to this section shall include licensing fee schedules appropriate to facilities which will encourage their development.

(d) This section shall not supersede the authority of the State Fire Marshal pursuant to Sections 13113, 13113.5, 13143, and 13143.6 to the extent that these sections are applicable to community care facilities.

(e) This section shall become operative on January 1, 2018.

(Amended (as added by Stats. 2013, Ch. 722, Sec. 5) by Stats. 2014, Ch. 71, Sec. 82. Effective January 1, 2015. Section operative January 1, 2018, by its own provisions.)



1275.5

(a) The regulations relating to the licensing of hospitals, heretofore adopted by the State Department of Public Health pursuant to former Chapter 2 (commencing with Section 1400) of Division 2, and in effect immediately prior to July 1, 1973, shall remain in effect and shall be fully enforceable with respect to any hospital required to be licensed by this chapter, unless and until the regulations are readopted, amended, or repealed by the director.

(b) The regulations relating to private institutions receiving or caring for persons with mental health disorders, persons with developmental disabilities, and persons who lack legal competence to make decisions heretofore adopted by the Department of Mental Hygiene pursuant to Chapter 1 (commencing with Section 7000) of Division 7 of the Welfare and Institutions Code, and in effect immediately prior to July 1, 1973, shall remain in effect and shall be fully enforceable with respect to any facility, establishment, or institution for the reception and care of persons with mental health disorders, persons with developmental disabilities, and persons who lack legal competence to make decisions required to be licensed by the provisions of this chapter unless and until those regulations are readopted, amended, or repealed by the director.

(c) (1) All regulations relating to the licensing of psychiatric health facilities heretofore adopted by the State Department of Health Services, pursuant to authority now vested in the State Department of Health Care Services by Section 4080 of the Welfare and Institutions Code, and in effect immediately preceding September 20, 1988, shall remain in effect and shall be fully enforceable by the State Department of Health Care Services with respect to any facility or program required to be licensed as a psychiatric health facility, unless and until readopted, amended, or repealed by the Director of Health Care Services.

(2) The State Department of Health Care Services shall succeed to and be vested with all duties, powers, purposes, functions, responsibilities, and jurisdiction as they relate to licensing psychiatric health facilities.

(Amended by Stats. 2014, Ch. 144, Sec. 28. Effective January 1, 2015.)



1275.6

(a)  A health facility licensed pursuant to subdivision (a) or (b) of Section 1250 may provide in any alternative setting health care services and programs which may be provided by any other provider of health care outside of a hospital building or which are not otherwise specifically prohibited by this chapter. In addition, the state department and the Office of Statewide Health Planning and Development shall adopt and enforce standards which permit the ability of a health facility licensed pursuant to subdivision (a) or (b) of Section 1250 to use its space for alternative purposes.

(b)  In adopting regulations implementing this section, and in reviewing an application or other request by a health facility licensed pursuant to subdivision (a) or (b) of Section 1250, pursuant to Section 1265, and subdivision (b) of Section 1276, relating to services provided in alternative settings, the state department may adopt or impose reasonable standards and conditions which promote and protect patient health, safety, security, and quality of health care.

(c)  Pending the adoption of regulations referred to in subdivision (b), the state department may condition approval of the alternative service or alternative setting on reasonable standards consistent with this section and subdivisions (d) and (e) of Section 1275. The state department and the Office of Statewide Health Planning and Development may adopt these standards by mutual agreement with a health facility proposing a service and may, after consultation with appropriate professional and trade associations, establish guidelines for hospitals wishing to institute an alternative service or to provide a service in an alternative setting. Services provided outside of a hospital building under this section shall be subject to the licensing standards, if any, that are applicable to the same or similar service provided by nonhospital providers outside of a hospital building. The intent of this subdivision is to assure timely introduction of safe and efficacious innovations in health care services by providing a mechanism for the temporary implementation and evaluation of standards for alternative services and settings and to facilitate the adoption of appropriate regulations by the state department.

(d)  All health care professionals providing services in settings authorized by this section shall be members of the organized medical staff of the health facility to the extent medical staff membership would be required for the provision of the services within the health facility. All services shall be provided under the respective responsibilities of the governing body and medical staff of the health facility. Nothing in this section shall be construed to repeal or otherwise affect Section 2400 of the Business and Professions Code, or to exempt services provided under this section from licensing standards, if any, established by or otherwise applicable to, the same or similar service provided by nonhospital providers outside of a hospital building.

(e)  For purposes of this section, “hospital building” shall have the same meaning as that term is defined in Section 15026.

(Added by Stats. 1987, Ch. 1171, Sec. 2.)



1275.7

(a)  The Legislature makes the following findings and declarations:

(1)  The theft of newborn babies from hospitals is a serious societal problem that must be addressed.

(2)  There is no statutory requirement that hospitals offering maternity services establish policies and procedures that protect newborns and their parents from physical harm and emotional distress resulting from baby thefts.

(3)  Societal change has popularized a more open and natural birthing process, which, unfortunately, increases the risk of thefts of newborns from hospitals and other health facilities offering maternity services.

(4)  Baby thefts detrimentally affect the emotional and physical health of newborns and their families.

(5)  It is the intent of the Legislature in enacting this chapter to take reasonable steps toward reducing baby thefts.

(b)  On or before July 1, 1991, the state department shall adopt regulations requiring any hospital or other health facility offering maternity services to establish written policies and procedures designed to promote the protection of babies and the reduction of baby thefts from hospitals or other health facilities offering maternity services. Those hospitals and facilities shall establish the policies and procedures no later than 60 days after the regulations become effective.

(c)  The state department shall review the policies and procedures established by the hospitals and other health facilities, as required by subdivision (b), to determine compliance with the regulations adopted by the state department, pursuant to subdivision (b).

(d)  Hospitals and other health facilities offering maternity services shall periodically review their policies and procedures established pursuant to this section. The review need not occur more frequently than every two years.

(Added by Stats. 1990, Ch. 768, Sec. 1.)



1276

(a) The building standards published in the State Building Standards Code by the Office of Statewide Health Planning and Development, and the regulations adopted by the state department shall, as applicable, prescribe standards of adequacy, safety, and sanitation of the physical plant, of staffing with duly qualified licensed personnel, and of services, based on the type of health facility and the needs of the persons served thereby.

(b) These regulations shall permit program flexibility by the use of alternate concepts, methods, procedures, techniques, equipment, personnel qualifications, bulk purchasing of pharmaceuticals, or conducting of pilot projects as long as statutory requirements are met and the use has the prior written approval of the department or the office, as applicable. The approval of the department or the office shall provide for the terms and conditions under which the exception is granted. A written request plus supporting evidence shall be submitted by the applicant or licensee to the department or office regarding the exception, as applicable.

(c) While it is the intent of the Legislature that health facilities shall maintain continuous, ongoing compliance with the licensing rules and regulations, it is the further intent of the Legislature that the state department expeditiously review and approve, if appropriate, applications for program flexibility. The Legislature recognizes that health care technology, practice, pharmaceutical procurement systems, and personnel qualifications and availability are changing rapidly. Therefore, requests for program flexibility require expeditious consideration.

(d) The state department shall, on or before April 1, 1989, develop a standardized form and format for requests by health facilities for program flexibility. Health facilities shall thereafter apply to the state department for program flexibility in the prescribed manner. After the state department receives a complete application requesting program flexibility, it shall have 60 days within which to approve, approve with conditions or modifications, or deny the application. Denials and approvals with conditions or modifications shall be accompanied by an analysis and a detailed justification for any conditions or modifications imposed. Summary denials to meet the 60-day timeframe shall not be permitted.

(e) Notwithstanding any other provision of law or regulation, the State Department of Health Services shall provide flexibility in its pharmaceutical services requirements to permit any state department that operates state facilities subject to these provisions to establish a single statewide formulary or to procure pharmaceuticals through a departmentwide or multidepartment bulk purchasing arrangement. It is the intent of the Legislature that consolidation of these activities be permitted in order to allow the more cost-effective use and procurement of pharmaceuticals for the benefit of patients and residents of state facilities.

(Amended by Stats. 2005, Ch. 80, Sec. 1. Effective July 19, 2005.)



1276.05

(a)  The Office of Statewide Health Planning and Development shall allow any general acute care hospital facility that needs to relocate services on an interim basis as part of its approval plan for compliance with Article 8 (commencing with Section 130000) or Article 9 (commencing with Section 130050) in the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983 (Chapter 1 (commencing with Section 129675) of Part 7 of Division 107) flexibility in achieving compliance with, or in substantial satisfaction of the objectives of, building standards adopted pursuant to Section 1276 with regard to the use of interim space for the provision of hospital services, or both, on a case-by-case basis so long as public safety is not compromised.

(b)  The state department shall allow any facility to which subdivision (a) applies flexibility in achieving compliance with, or in substantial satisfaction of, the objectives of licensing standards, or both, with regard to the use of interim space for the provision of hospital services, or both, on a case-by-case basis so long as public safety is not compromised.

(c)  Hospital licensees, upon application for program flexibility under this section, shall provide public notice of the proposed interim use of space that houses at least one of the eight basic services that are required in a general acute care hospital in a manner that is likely to reach a substantial number of residents of the community served by the facility and employees of the facility.

(d)  No request shall be approved under this section for a waiver of any primary structural system, fire and life safety requirements, or any requirement with respect to accessibility for persons with disabilities.

(e)  In approving any request pursuant to this section for flexibility, the office shall consider public comments.

(f)  The state department shall establish a unit with two statewide liaisons for the purposes of the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983 (Chapter 1 (commencing with Section 129675) of Part 7 of Division 107), to do all of the following:

(1)  Serve as a central resource for hospital representatives on licensing issues relative to Article 8 or Article 9 in the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983 and provide licensing information to the public, upon request.

(2)  Serve as liaison with the Office of Statewide Health Planning and Development, the State Fire Marshal, the Seismic Safety Commission, and other entities as necessary on hospital operational issues with respect to Article 8 or Article 9 in the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983.

(3)  Ensure statewide compliance with respect to licensing issues relative to hospital buildings that are required to meet standards established by Article 8 or Article 9 in the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983.

(4)  Process requests for program flexibility under subdivision (a).

(5)  Accept and consider public comments on requests for flexibility.

(g)  Each compliance plan, in providing for an interim use of space in which flexibility is requested, shall identify the duration of time proposed for the interim use of the space. Upon any amendment of a hospital’s approved compliance plan, any hospital for which a flexibility plan has been approved pursuant to subdivision (a) shall provide a copy of the amended plan to the State Department of Health Services within 30 days.

(Amended by Stats. 2001, Ch. 228, Sec. 1. Effective September 4, 2001.)



1276.1

In setting personnel standards for licensed health facilities pursuant to Section 1276, the department may set such standards itself or may adopt them by reference to named standard-setting organizations. If the department adopts standards for a category of health personnel by reference to a specified organization, the department shall either:

(a)  List in the regulation the education, training, experience, examinations, or other requirements set by the specified organization; or

(b)  Retain on file and available for public inspection a listing of the education, training, experience, examinations, or other requirements set by the specified organization; or

(c)  Have direct statutory authority or requirement to use the standards of the specified organization.

(Added by Stats. 1978, Ch. 1106.)



1276.2

Standards and regulations adopted by the state department pursuant to Section 1276 shall not require the use of a registered nurse for the performance of any service or staffing of any position in freestanding skilled nursing facilities that may lawfully be performed or staffed by a licensed vocational nurse pursuant to the Vocational Nursing Practice Act (Chapter 6.5 (commencing with Section 2840) of Division 2 of the Business and Professions Code) and applicable federal regulations, when a facility is unable to obtain a registered nurse, except that a licensed vocational nurse employed in accordance with this section shall be a permanent employee of the facility. The facility shall make a good faith effort to obtain a registered nurse prior to determining that it is unable to obtain a registered nurse for the relevant shift, and this effort shall be noted in the facility’s records. The facility shall make provision for a registered nurse to be available for consultation and professional assistance during the hours in which a licensed vocational nurse is used as provided by this section. The facility shall maintain a record of the identity and phone number of the registered nurse that is to be available for consultation and professional assistance, as required by this section. If the substitution of a licensed vocational nurse for a registered nurse occurs more often than seven days per month, the facility shall obtain program flexibility approval from the state department pursuant to subdivision (b) of Section 1276. Nothing in this section shall permit a licensed vocational nurse to act as director of nurses pursuant to the Vocational Nursing Practice Act. This section applies to staffing for the evening and night shifts only, except that if the level of care is determined by the state department to be inadequate, the state department may require the facility to provide additional staffing.

This section shall not apply to the Medi-Cal regulations adopted pursuant to Sections 14114 and 14132.25 of the Welfare and Institutions Code.

(Added by Stats. 1994, Ch. 645, Sec. 1. Effective January 1, 1995.)



1276.3

(a)  The Legislature finds and declares that the citizens of California are in danger of being injured and killed in the state’s surgical suites and procedural rooms in licensed health facilities, because of the many intense heat sources present in an oxygen-rich environment. It is the intent of the Legislature that this section promote maximum fire and panic safety standards in surgical suites and procedural rooms in licensed health facilities, and other areas that pose a danger due to the presence of oxygen, in California.

(b)  (1)  The state department, shall promote safety by requiring that licensed health facilities that have surgical suites and procedural rooms provide information and training in fire and panic safety in oxygen rich environments, including equipment, safety, and emergency plans, as part of an orientation for new employees, and ongoing inservice training.

(2)  The licensed health facilities described in paragraph (1) shall use the fire safety guidelines in oxygen rich environments published by the Association of Operating Room Nurses or any other nationally recognized body or organization, and approved by the state department.

(c)  The licensed health facilities described in paragraph (1) of subdivision (b) shall determine the modality of training and the number of hours of training required.

(Added by Stats. 1992, Ch. 992, Sec. 1. Effective January 1, 1993.)



1276.4

(a) By January 1, 2002, the State Department of Public Health shall adopt regulations that establish minimum, specific, and numerical licensed nurse-to-patient ratios by licensed nurse classification and by hospital unit for all health facilities licensed pursuant to subdivision (a), (b), or (f) of Section 1250. The State Department of Public Health shall adopt these regulations in accordance with the department’s licensing and certification regulations as stated in Sections 70053.2, 70215, and 70217 of Title 22 of the California Code of Regulations, and the professional and vocational regulations in Section 1443.5 of Title 16 of the California Code of Regulations. The department shall review these regulations five years after adoption and shall report to the Legislature regarding any proposed changes. Flexibility shall be considered by the department for rural general acute care hospitals in response to their special needs. As used in this subdivision, “hospital unit” means a critical care unit, burn unit, labor and delivery room, postanesthesia service area, emergency department, operating room, pediatric unit, step-down/intermediate care unit, specialty care unit, telemetry unit, general medical care unit, subacute care unit, and transitional inpatient care unit. The regulation addressing the emergency department shall distinguish between regularly scheduled core staff licensed nurses and additional licensed nurses required to care for critical care patients in the emergency department.

(b) These ratios shall constitute the minimum number of registered and licensed nurses that shall be allocated. Additional staff shall be assigned in accordance with a documented patient classification system for determining nursing care requirements, including the severity of the illness, the need for specialized equipment and technology, the complexity of clinical judgment needed to design, implement, and evaluate the patient care plan and the ability for self-care, and the licensure of the personnel required for care.

(c) “Critical care unit” as used in this section means a unit that is established to safeguard and protect patients whose severity of medical conditions requires continuous monitoring, and complex intervention by licensed nurses.

(d) All health facilities licensed under subdivision (a), (b), or (f) of Section 1250 shall adopt written policies and procedures for training and orientation of nursing staff.

(e) No registered nurse shall be assigned to a nursing unit or clinical area unless that nurse has first received orientation in that clinical area sufficient to provide competent care to patients in that area, and has demonstrated current competence in providing care in that area.

(f) The written policies and procedures for orientation of nursing staff shall require that all temporary personnel shall receive orientation and be subject to competency validation consistent with Sections 70016.1 and 70214 of Title 22 of the California Code of Regulations.

(g) Requests for waivers to this section that do not jeopardize the health, safety, and well-being of patients affected and that are needed for increased operational efficiency may be granted by the department to rural general acute care hospitals meeting the criteria set forth in Section 70059.1 of Title 22 of the California Code of Regulations.

(h) In case of conflict between this section and any provision or regulation defining the scope of nursing practice, the scope of practice provisions shall control.

(i) The regulations adopted by the department shall augment and not replace existing nurse-to-patient ratios that exist in regulation or law for the intensive care units, the neonatal intensive care units, or the operating room.

(j) The regulations adopted by the department shall not replace existing licensed staff-to-patient ratios for hospitals operated by the State Department of State Hospitals.

(k) The regulations adopted by the department for health facilities licensed under subdivision (b) of Section 1250 that are not operated by the State Department of State Hospitals shall take into account the special needs of the patients served in the psychiatric units.

(l) The department may take into consideration the unique nature of the University of California teaching hospitals as educational institutions when establishing licensed nurse-to-patient ratios. The department shall coordinate with the Board of Registered Nursing to ensure that staffing ratios are consistent with the Board of Registered Nursing approved nursing education requirements. This includes nursing clinical experience incidental to a work-study program rendered in a University of California clinical facility approved by the Board of Registered Nursing provided there will be sufficient direct care registered nurse preceptors available to ensure safe patient care.

(Amended by Stats. 2012, Ch. 24, Sec. 11. Effective June 27, 2012.)



1276.5

(a) The department shall adopt regulations setting forth the minimum number of equivalent nursing hours per patient required in skilled nursing and intermediate care facilities, subject to the specific requirements of Section 14110.7 of the Welfare and Institutions Code. However, notwithstanding Section 14110.7 or any other law, commencing January 1, 2000, the minimum number of actual nursing hours per patient required in a skilled nursing facility shall be 3.2 hours, except as provided in Section 1276.9.

(b) (1) For the purposes of this section, “nursing hours” means the number of hours of work performed per patient day by aides, nursing assistants, or orderlies plus two times the number of hours worked per patient day by registered nurses and licensed vocational nurses (except directors of nursing in facilities of 60 or larger capacity) and, in the distinct part of facilities and freestanding facilities providing care for persons with developmental disabilities or mental health disorders by licensed psychiatric technicians who perform direct nursing services for patients in skilled nursing and intermediate care facilities, except when the skilled nursing and intermediate care facility is licensed as a part of a state hospital, and except that nursing hours for skilled nursing facilities means the actual hours of work, without doubling the hours performed per patient day by registered nurses and licensed vocational nurses.

(2) Concurrent with implementation of the first year of rates established under the Medi-Cal Long Term Care Reimbursement Act of 1990 (Article 3.8 (commencing with Section 14126) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code), for the purposes of this section, “nursing hours” means the number of hours of work performed per patient day by aides, nursing assistants, registered nurses, and licensed vocational nurses (except directors of nursing in facilities of 60 or larger capacity) and, in the distinct part of facilities and freestanding facilities providing care for persons with developmental disabilities or mental health disorders, by licensed psychiatric technicians who performed direct nursing services for patients in skilled nursing and intermediate care facilities, except when the skilled nursing and intermediate care facility is licensed as a part of a state hospital.

(c) Notwithstanding Section 1276, the department shall require the utilization of a registered nurse at all times if the department determines that the services of a skilled nursing and intermediate care facility require the utilization of a registered nurse.

(d) (1) Except as otherwise provided by law, the administrator of an intermediate care facility/developmentally disabled, intermediate care facility/developmentally disabled habilitative, or an intermediate care facility/developmentally disabled—nursing shall be either a licensed nursing home administrator or a qualified intellectual disability professional as defined in Section 483.430 of Title 42 of the Code of Federal Regulations.

(2) To qualify as an administrator for an intermediate care facility for the developmentally disabled, a qualified intellectual disability professional shall complete at least six months of administrative training or demonstrate six months of experience in an administrative capacity in a licensed health facility, as defined in Section 1250, excluding those facilities specified in subdivisions (e), (h), and (i).

(Amended by Stats. 2014, Ch. 144, Sec. 29. Effective January 1, 2015.)



1276.6

Each facility shall certify, under penalty of perjury and to the best of their knowledge, on a form provided by the department, that funds received pursuant to increasing the staffing ratio to 3.2, as provided for in Section 1276.5, were expended for this purpose. The facility shall return the form to the department within 30 days of receipt by the facility.

(Added by Stats. 2000, Ch. 93, Sec. 6. Effective July 7, 2000.)



1276.65

(a)  For purposes of this section, the following definitions shall apply:

(1)  “Direct caregiver” means a registered nurse, as referred to in Section 2732 of the Business and Professions Code, a licensed vocational nurse, as referred to in Section 2864 of the Business and Professions Code, a psychiatric technician, as referred to in Section 4516 of the Business and Professions Code, and a certified nurse assistant, as defined in Section 1337.

(2)  “Skilled nursing facility” means a skilled nursing facility as defined in subdivision (c) of Section 1250.

(b)  A person employed to provide services such as food preparation, housekeeping, laundry, or maintenance services shall not provide nursing care to residents and shall not be counted in determining ratios under this section.

(c)  (1)  Notwithstanding any other provision of law, the State Department of Health Services shall develop regulations that become effective August 1, 2003, that establish staff-to-patient ratios for direct caregivers working in a skilled nursing facility. These ratios shall include separate licensed nurse staff-to-patient ratios in addition to the ratios established for other direct caregivers.

(2)  The department, in developing staff-to-patient ratios for direct caregivers and licensed nurses required by this section, shall convert the existing requirement under Section 1276.5 of this code and Section 14110.7 of the Welfare and Institutions Code for 3.2 nursing hours per patient day of care and shall ensure that no less care is given than is required pursuant to Section 1276.5 of this code and Section 14110.7 of the Welfare and Institutions Code. Further, the department shall develop the ratios in a manner that minimizes additional state costs, maximizes resident access to care, and takes into account the length of the shift worked. In developing the regulations, the department shall develop a procedure for facilities to apply for a waiver that addresses individual patient needs except that in no instance shall the minimum staff-to-patient ratios be less than the 3.2 nursing hours per patient day required under Section 1276.5 of this code and Section 14110.7 of the Welfare and Institutions Code.

(d)  The staffing ratios to be developed pursuant to this section shall be minimum standards only. Skilled nursing facilities shall employ and schedule additional staff as needed to ensure quality resident care based on the needs of individual residents and to ensure compliance with all relevant state and federal staffing requirements.

(e)  No later than January 1, 2006, and every five years thereafter, the department shall consult with consumers, consumer advocates, recognized collective bargaining agents, and providers to determine the sufficiency of the staffing standards provided in this section and may adopt regulations to increase the minimum staffing ratios to adequate levels.

(f)  In a manner pursuant to federal requirements, effective January 1, 2003, every skilled nursing facility shall post information about staffing levels that includes the current number of licensed and unlicensed nursing staff directly responsible for resident care in the facility. This posting shall include staffing requirements developed pursuant to this section.

(g)  (1)  Notwithstanding any other provision of law, the department shall inspect for compliance with this section during state and federal periodic inspections, including, but not limited to, those inspections required under Section 1422. This inspection requirement shall not limit the department’s authority in other circumstances to cite for violations of this section or to inspect for compliance with this section.

(2)  A violation of the regulations developed pursuant to this section may constitute a class “B,” “A,” or “AA” violation pursuant to the standards set forth in Section 1424.

(h)  The requirements of this section are in addition to any requirement set forth in Section 1276.5 of this code and Section 14110.7 of the Welfare and Institutions Code.

(i)  Initial implementation of the staffing ratio developed pursuant to requirements set forth in this section shall be contingent on an appropriation in the annual Budget Act or another statute.

(j)  In implementing this section, the department may contract as necessary, on a bid or nonbid basis, for professional consulting services from nationally recognized higher education and research institutions, or other qualified individuals and entities not associated with a skilled nursing facility, with demonstrated expertise in long-term care. This subdivision establishes an accelerated process for issuing contracts pursuant to this section and contracts entered into pursuant to this section shall be exempt from the requirements of Chapter 1 (commencing with Section 10100) and Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(k)  This section shall not apply to facilities defined in Section 1276.9.

(Amended by Stats. 2002, Ch. 664, Sec. 128.5. Effective January 1, 2003.)



1276.7

(a)  (1)  On or before May 1, 2001, the department shall determine the need, and provide subsequent recommendations, for any increase in the minimum number of nursing hours per patient day in skilled nursing facilities. The department shall analyze the relationship between staffing levels and quality of care in skilled nursing facilities. The analysis shall include, but not be limited to, all of the following:

(A)  A determination of average staffing levels in this state.

(B)  A review of facility expenditures on nursing staff, including salary, wages, and benefits.

(C)  A review of other states’ staffing requirements as relevant to this state.

(D)  A review of available research and reports on the issue of staffing levels and quality of care.

(E)  The number of Medi-Cal beds in a facility.

(F)  The corporate status of the facility.

(G)  Information on compliance with both state and federal standards.

(H)  Work force availability trends.

(2)  The department shall prepare a report on its analysis and recommendations and submit this report to the Legislature, including its recommendations for any staffing increases and proposed timeframes and costs for implementing any increase.

(b)  It is the intent of the Legislature to establish sufficient staffing levels required to provide quality skilled nursing care. It is further the intent of the Legislature to increase the minimum number of direct care nursing hours per patient day in skilled nursing facilities to 3.5 hours by 2004 or to whatever staffing levels the department determines are required to provide California nursing home residents with a safe environment and quality skilled nursing care.

(Added by Stats. 2000, Ch. 451, Sec. 7. Effective January 1, 2001.)



1276.8

Notwithstanding any other provision of law, including, but not limited to, Section 1276, the following shall apply:

(a) As used in this code, “respiratory care practitioner,” “respiratory therapist,” “respiratory therapy technician,” and “inhalation therapist” mean a respiratory care practitioner certified under the Respiratory Care Practice Act (Chapter 8.3 (commencing with Section 3700) of Division 2 of the Business and Professions Code).

(b) The definition of respiratory care services, respiratory therapy, inhalation therapy, or the scope of practice of respiratory care, shall be as described in Section 3702 of the Business and Professions Code.

(c) Respiratory care may be performed in hospitals, ambulatory or in-home care, and other settings where respiratory care is performed under the supervision of a medical director in accordance with the prescription of a physician and surgeon. Respiratory care may also be provided during the transportation of a patient, and under any circumstances where an emergency necessitates respiratory care.

(d) In addition to other licensed health care practitioners authorized to administer respiratory care, a certified respiratory care practitioner may accept, transcribe, and implement the written and verbal orders of a physician and surgeon pertaining to the practice of respiratory care.

(Amended by Stats. 2006, Ch. 538, Sec. 351. Effective January 1, 2007.)



1276.9

(a) A special treatment program service unit distinct part shall have a minimum 2.3 nursing hours per patient per day.

(b) For purposes of this section, “special treatment program service unit distinct part” means an identifiable and physically separate unit of a skilled nursing facility or an entire skilled nursing facility that provides therapeutic programs to an identified population group of persons with mental health disorders.

(c) For purposes of this section, “nursing hours” means the number of hours of work performed per patient day by aides, nursing assistants, or orderlies, plus two times the number of hours worked per patient day by registered nurses and licensed vocational nurses (except directors of nursing in facilities of 60 or larger capacity), and, in the distinct part of facilities and freestanding facilities providing care for persons with developmental disabilities or mental health disorders, by licensed psychiatric technicians who perform direct nursing services for patients in skilled nursing and intermediate care facilities, except when the skilled nursing and intermediate care facility is licensed as a part of a state hospital.

(d) A special treatment program service unit distinct part shall also have an overall average weekly staffing level of 3.2 hours per patient per day, calculated without regard to the doubling of nursing hours, as described in paragraph (1) of subdivision (b) of Section 1276.5, for the special treatment program service unit distinct part.

(e) The calculation of the overall staffing levels in these facilities for the special treatment program service unit distinct part shall include staff from all of the following categories:

(1) Certified nurse assistants.

(2) Licensed vocational nurses.

(3) Registered nurses.

(4) Licensed psychiatric technicians.

(5) Psychiatrists.

(6) Psychologists.

(7) Social workers.

(8) Program staff who provide rehabilitation, counseling, or other therapeutic services.

(Amended by Stats. 2014, Ch. 144, Sec. 30. Effective January 1, 2015.)



1277

(a) No license shall be issued by the state department unless it finds that the premises, the management, the bylaws, rules and regulations, the equipment, the staffing, both professional and nonprofessional, and the standards of care and services are adequate and appropriate, and that the health facility is operated in the manner required by this chapter and by the rules and regulations adopted hereunder.

(b) (1) Notwithstanding any provision of Part 2 (commencing with Section 5600) of Division 5 of, or Division 7 (commencing with Section 7100) of, the Welfare and Institutions Code or any other law to the contrary, except Sections 2072 and 2073 of the Business and Professions Code, the licensure requirements for professional personnel, including, but not limited to, physicians and surgeons, dentists, podiatrists, psychologists, marriage and family therapists, pharmacists, registered nurses, clinical social workers, and professional clinical counselors in the state and other governmental health facilities licensed by the state department shall not be less than for those professional personnel in health facilities under private ownership.

(2) Persons employed as psychologists and clinical social workers, while continuing in their employment in the same class as of January 1, 1979, in the same state or other governmental health facility licensed by the state department, including those persons on authorized leave, but not including intermittent personnel, shall be exempt from the requirements of paragraph (1).

(3) The requirements of paragraph (1) may be waived by the state department solely for persons in the professions of psychology, marriage and family therapy, clinical social work, or professional clinical counseling who are gaining qualifying experience for licensure in such profession in this state. A waiver granted pursuant to this paragraph shall not exceed three years from the date the employment commences in this state in the case of psychologists, or four years from commencement of the employment in this state in the case of marriage and family therapists, clinical social workers, and professional clinical counselors, at which time licensure shall have been obtained or the employment shall be terminated, except that an extension of a waiver of licensure for marriage and family therapists, clinical social workers, and professional clinical counselors may be granted for one additional year, based on extenuating circumstances determined by the state department pursuant to subdivision (e). For persons employed as psychologists, clinical social workers, marriage and family therapists, or professional clinical counselors less than full time, an extension of a waiver of licensure may be granted for additional years proportional to the extent of part-time employment, as long as the person is employed without interruption in service, but in no case shall the waiver of licensure exceed six years in the case of clinical social workers, marriage and family therapists, or professional clinical counselors, or five years in the case of psychologists.

(4) The durational limitation upon waivers pursuant to paragraph (3) shall not apply to any of the following:

(A) Active candidates for a doctoral degree in social work, social welfare, or social science, who are enrolled at an accredited university, college, or professional school, but these limitations shall apply following completion of this training.

(B) Active candidates for a doctoral degree in marriage and family therapy who are enrolled at a school, college, or university, specified in subdivision (b) of Section 4980.36 of, or subdivision (b) of Section 4980.37 of, the Business and Professions Code, but the limitations shall apply following completion of the training.

(C) Active candidates for a doctoral degree in professional clinical counseling who are enrolled at a school, college, or university, specified in subdivision (b) of Section 4999.32 of, or subdivision (b) of Section 4999.33 of, the Business and Professions Code, but the limitations shall apply following the completion of the training.

(5) A waiver pursuant to paragraph (3) shall be granted only to the extent necessary to qualify for licensure, except that personnel recruited for employment from outside this state and whose experience is sufficient to gain admission to a licensing examination shall nevertheless have one year from the date of their employment in California to become licensed, at which time licensure shall have been obtained or the employment shall be terminated, provided that the employee shall take the licensure examination at the earliest possible date after the date of his or her employment, and if the employee does not pass the examination at that time, he or she shall have a second opportunity to pass the next possible examination, subject to the one-year limit for marriage and family therapists, clinical social workers, and professional clinical counselors, and subject to a two-year limit for psychologists.

(c) A special permit shall be issued by the state department when it finds that the staff, both professional and nonprofessional, and the standards of care and services are adequate and appropriate, and that the special services unit is operated in the manner required in this chapter and by the rules and regulations adopted hereunder.

(d) The state department shall apply the same standards to state and other governmental health facilities that it licenses as it applies to health facilities in private ownership, including standards specifying the level of training and supervision of all unlicensed practitioners. Except for psychologists, the department may grant an extension of a waiver of licensure for personnel recruited from outside this state for one additional year, based upon extenuating circumstances as determined by the department pursuant to subdivision (e).

(e) The department shall grant a request for an extension of a waiver based on extenuating circumstances, pursuant to subdivision (b) or (d), if any of the following circumstances exist:

(1) The person requesting the extension has experienced a recent catastrophic event which may impair the person’s ability to qualify for and pass the license examination. Those events may include, but are not limited to, significant hardship caused by a natural disaster, serious and prolonged illness of the person, serious and prolonged illness or death of a child, spouse, or parent, or other stressful circumstances.

(2) The person requesting the extension has difficulty speaking or writing the English language, or other cultural and ethnic factors exist which substantially impair the person’s ability to qualify for and pass the license examination.

(3) The person requesting the extension has experienced other personal hardship which the department, in its discretion, determines to warrant the extension.

(Amended by Stats. 2011, Ch. 381, Sec. 27. Effective January 1, 2012.)



1278

Any officer, employee, or agent of the state department may, upon presentation of proper identification, enter and inspect any building or premises at any reasonable time to secure compliance with, or to prevent a violation of, any provision of this chapter.

(Added by Stats. 1973, Ch. 1202.)



1278.5

(a) The Legislature finds and declares that it is the public policy of the State of California to encourage patients, nurses, members of the medical staff, and other health care workers to notify government entities of suspected unsafe patient care and conditions. The Legislature encourages this reporting in order to protect patients and in order to assist those accreditation and government entities charged with ensuring that health care is safe. The Legislature finds and declares that whistleblower protections apply primarily to issues relating to the care, services, and conditions of a facility and are not intended to conflict with existing provisions in state and federal law relating to employee and employer relations.

(b) (1) No health facility shall discriminate or retaliate, in any manner, against any patient, employee, member of the medical staff, or any other health care worker of the health facility because that person has done either of the following:

(A) Presented a grievance, complaint, or report to the facility, to an entity or agency responsible for accrediting or evaluating the facility, or the medical staff of the facility, or to any other governmental entity.

(B) Has initiated, participated, or cooperated in an investigation or administrative proceeding related to, the quality of care, services, or conditions at the facility that is carried out by an entity or agency responsible for accrediting or evaluating the facility or its medical staff, or governmental entity.

(2) No entity that owns or operates a health facility, or which owns or operates any other health facility, shall discriminate or retaliate against any person because that person has taken any actions pursuant to this subdivision.

(3) A violation of this section shall be subject to a civil penalty of not more than twenty-five thousand dollars ($25,000). The civil penalty shall be assessed and recovered through the same administrative process set forth in Chapter 2.4 (commencing with Section 1417) for long-term health care facilities.

(c) Any type of discriminatory treatment of a patient by whom, or upon whose behalf, a grievance or complaint has been submitted, directly or indirectly, to a governmental entity or received by a health facility administrator within 180 days of the filing of the grievance or complaint, shall raise a rebuttable presumption that the action was taken by the health facility in retaliation for the filing of the grievance or complaint.

(d) (1) There shall be a rebuttable presumption that discriminatory action was taken by the health facility, or by the entity that owns or operates that health facility, or that owns or operates any other health facility, in retaliation against an employee, member of the medical staff, or any other health care worker of the facility, if responsible staff at the facility or the entity that owns or operates the facility had knowledge of the actions, participation, or cooperation of the person responsible for any acts described in paragraph (1) of subdivision (b), and the discriminatory action occurs within 120 days of the filing of the grievance or complaint by the employee, member of the medical staff or any other health care worker of the facility.

(2) For purposes of this section, discriminatory treatment of an employee, member of the medical staff, or any other health care worker includes, but is not limited to, discharge, demotion, suspension, or any unfavorable changes in, or breach of, the terms or conditions of a contract, employment, or privileges of the employee, member of the medical staff, or any other health care worker of the health care facility, or the threat of any of these actions.

(e) The presumptions in subdivisions (c) and (d) shall be presumptions affecting the burden of producing evidence as provided in Section 603 of the Evidence Code.

(f) Any person who willfully violates this section is guilty of a misdemeanor punishable by a fine of not more than twenty thousand dollars ($20,000).

(g) An employee who has been discriminated against in employment pursuant to this section shall be entitled to reinstatement, reimbursement for lost wages and work benefits caused by the acts of the employer, and the legal costs associated with pursuing the case, or to any remedy deemed warranted by the court pursuant to this chapter or any other applicable provision of statutory or common law. A health care worker who has been discriminated against pursuant to this section shall be entitled to reimbursement for lost income and the legal costs associated with pursuing the case, or to any remedy deemed warranted by the court pursuant to this chapter or other applicable provision of statutory or common law. A member of the medical staff who has been discriminated against pursuant to this section shall be entitled to reinstatement, reimbursement for lost income resulting from any change in the terms or conditions of his or her privileges caused by the acts of the facility or the entity that owns or operates a health facility or any other health facility that is owned or operated by that entity, and the legal costs associated with pursuing the case, or to any remedy deemed warranted by the court pursuant to this chapter or any other applicable provision of statutory or common law.

(h) The medical staff of the health facility may petition the court for an injunction to protect a peer review committee from being required to comply with evidentiary demands on a pending peer review hearing from the member of the medical staff who has filed an action pursuant to this section, if the evidentiary demands from the complainant would impede the peer review process or endanger the health and safety of patients of the health facility during the peer review process. Prior to granting an injunction, the court shall conduct an in camera review of the evidence sought to be discovered to determine if a peer review hearing, as authorized in Section 805 and Sections 809 to 809.5, inclusive, of the Business and Professions Code, would be impeded. If it is determined that the peer review hearing will be impeded, the injunction shall be granted until the peer review hearing is completed. Nothing in this section shall preclude the court, on motion of its own or by a party, from issuing an injunction or other order under this subdivision in the interest of justice for the duration of the peer review process to protect the person from irreparable harm.

(i) For purposes of this section, “health facility” means any facility defined under this chapter, including, but not limited to, the facility’s administrative personnel, employees, boards, and committees of the board, and medical staff.

(j) This section shall not apply to an inmate of a correctional facility or juvenile facility of the Department of Corrections and Rehabilitation, or to an inmate housed in a local detention facility including a county jail or a juvenile hall, juvenile camp, or other juvenile detention facility.

(k) This section shall not apply to a health facility that is a long-term health care facility, as defined in Section 1418. A health facility that is a long-term health care facility shall remain subject to Section 1432.

(l) Nothing in this section shall be construed to limit the ability of the medical staff to carry out its legitimate peer review activities in accordance with Sections 809 to 809.5, inclusive, of the Business and Professions Code.

(m) Nothing in this section abrogates or limits any other theory of liability or remedy otherwise available at law.

(Amended by Stats. 2007, Ch. 683, Sec. 1. Effective January 1, 2008.)



1279

(a) Every health facility for which a license or special permit has been issued shall be periodically inspected by the department, or by another governmental entity under contract with the department. The frequency of inspections shall vary, depending upon the type and complexity of the health facility or special service to be inspected, unless otherwise specified by state or federal law or regulation. The inspection shall include participation by the California Medical Association consistent with the manner in which it participated in inspections, as provided in Section 1282 prior to September 15, 1992.

(b) Except as provided in subdivision (c), inspections shall be conducted no less than once every two years and as often as necessary to ensure the quality of care being provided.

(c) For a health facility specified in subdivision (a), (b), or (f) of Section 1250, inspections shall be conducted no less than once every three years, and as often as necessary to ensure the quality of care being provided.

(d) During the inspection, the representative or representatives shall offer such advice and assistance to the health facility as they deem appropriate.

(e) For acute care hospitals of 100 beds or more, the inspection team shall include at least a physician, registered nurse, and persons experienced in hospital administration and sanitary inspections. During the inspection, the team shall offer advice and assistance to the hospital as it deems appropriate.

(f) The department shall ensure that a periodic inspection conducted pursuant to this section is not announced in advance of the date of inspection. An inspection may be conducted jointly with inspections by entities specified in Section 1282. However, if the department conducts an inspection jointly with an entity specified in Section 1282 that provides notice in advance of the periodic inspection, the department shall conduct an additional periodic inspection that is not announced or noticed to the health facility.

(g) Notwithstanding any other provision of law, the department shall inspect for compliance with provisions of state law and regulations during a state periodic inspection or at the same time as a federal periodic inspection, including, but not limited to, an inspection required under this section. If the department inspects for compliance with state law and regulations at the same time as a federal periodic inspection, the inspection shall be done consistent with the guidance of the federal Centers for Medicare and Medicaid Services for the federal portion of the inspection.

(h) The department shall emphasize consistency across the state and its district offices when conducting licensing and certification surveys and complaint investigations, including the selection of state or federal enforcement remedies in accordance with Section 1423. The department may issue federal deficiencies and recommend federal enforcement actions in those circumstances where they provide more rigorous enforcement action.

(Amended by Stats. 2008, Ch. 758, Sec. 2. Effective September 30, 2008.)



1279.1

(a) A health facility licensed pursuant to subdivision (a), (b), or (f) of Section 1250 shall report an adverse event to the department no later than five days after the adverse event has been detected, or, if that event is an ongoing urgent or emergent threat to the welfare, health, or safety of patients, personnel, or visitors, not later than 24 hours after the adverse event has been detected. Disclosure of individually identifiable patient information shall be consistent with applicable law.

(b) For purposes of this section, “adverse event” includes any of the following:

(1) Surgical events, including the following:

(A) Surgery performed on a wrong body part that is inconsistent with the documented informed consent for that patient. A reportable event under this subparagraph does not include a situation requiring prompt action that occurs in the course of surgery or a situation that is so urgent as to preclude obtaining informed consent.

(B) Surgery performed on the wrong patient.

(C) The wrong surgical procedure performed on a patient, which is a surgical procedure performed on a patient that is inconsistent with the documented informed consent for that patient. A reportable event under this subparagraph does not include a situation requiring prompt action that occurs in the course of surgery, or a situation that is so urgent as to preclude the obtaining of informed consent.

(D) Retention of a foreign object in a patient after surgery or other procedure, excluding objects intentionally implanted as part of a planned intervention and objects present prior to surgery that are intentionally retained.

(E) Death during or up to 24 hours after induction of anesthesia after surgery of a normal, healthy patient who has no organic, physiologic, biochemical, or psychiatric disturbance and for whom the pathologic processes for which the operation is to be performed are localized and do not entail a systemic disturbance.

(2) Product or device events, including the following:

(A) Patient death or serious disability associated with the use of a contaminated drug, device, or biologic provided by the health facility when the contamination is the result of generally detectable contaminants in the drug, device, or biologic, regardless of the source of the contamination or the product.

(B) Patient death or serious disability associated with the use or function of a device in patient care in which the device is used or functions other than as intended. For purposes of this subparagraph, “device” includes, but is not limited to, a catheter, drain, or other specialized tube, infusion pump, or ventilator.

(C) Patient death or serious disability associated with intravascular air embolism that occurs while being cared for in a facility, excluding deaths associated with neurosurgical procedures known to present a high risk of intravascular air embolism.

(3) Patient protection events, including the following:

(A) An infant discharged to the wrong person.

(B) Patient death or serious disability associated with patient disappearance for more than four hours, excluding events involving adults who have competency or decisionmaking capacity.

(C) A patient suicide or attempted suicide resulting in serious disability while being cared for in a health facility due to patient actions after admission to the health facility, excluding deaths resulting from self-inflicted injuries that were the reason for admission to the health facility.

(4) Care management events, including the following:

(A) A patient death or serious disability associated with a medication error, including, but not limited to, an error involving the wrong drug, the wrong dose, the wrong patient, the wrong time, the wrong rate, the wrong preparation, or the wrong route of administration, excluding reasonable differences in clinical judgment on drug selection and dose.

(B) A patient death or serious disability associated with a hemolytic reaction due to the administration of ABO-incompatible blood or blood products.

(C) Maternal death or serious disability associated with labor or delivery in a low-risk pregnancy while being cared for in a facility, including events that occur within 42 days postdelivery and excluding deaths from pulmonary or amniotic fluid embolism, acute fatty liver of pregnancy, or cardiomyopathy.

(D) Patient death or serious disability directly related to hypoglycemia, the onset of which occurs while the patient is being cared for in a health facility.

(E) Death or serious disability, including kernicterus, associated with failure to identify and treat hyperbilirubinemia in neonates during the first 28 days of life. For purposes of this subparagraph, “hyperbilirubinemia” means bilirubin levels greater than 30 milligrams per deciliter.

(F) A Stage 3 or 4 ulcer, acquired after admission to a health facility, excluding progression from Stage 2 to Stage 3 if Stage 2 was recognized upon admission.

(G) A patient death or serious disability due to spinal manipulative therapy performed at the health facility.

(5) Environmental events, including the following:

(A) A patient death or serious disability associated with an electric shock while being cared for in a health facility, excluding events involving planned treatments, such as electric countershock.

(B) Any incident in which a line designated for oxygen or other gas to be delivered to a patient contains the wrong gas or is contaminated by a toxic substance.

(C) A patient death or serious disability associated with a burn incurred from any source while being cared for in a health facility.

(D) A patient death associated with a fall while being cared for in a health facility.

(E) A patient death or serious disability associated with the use of restraints or bedrails while being cared for in a health facility.

(6) Criminal events, including the following:

(A) Any instance of care ordered by or provided by someone impersonating a physician, nurse, pharmacist, or other licensed health care provider.

(B) The abduction of a patient of any age.

(C) The sexual assault on a patient within or on the grounds of a health facility.

(D) The death or significant injury of a patient or staff member resulting from a physical assault that occurs within or on the grounds of a facility.

(7) An adverse event or series of adverse events that cause the death or serious disability of a patient, personnel, or visitor.

(c) The facility shall inform the patient or the party responsible for the patient of the adverse event by the time the report is made.

(d) “Serious disability” means a physical or mental impairment that substantially limits one or more of the major life activities of an individual, or the loss of bodily function, if the impairment or loss lasts more than seven days or is still present at the time of discharge from an inpatient health care facility, or the loss of a body part.

(e) Nothing in this section shall be interpreted to change or otherwise affect hospital reporting requirements regarding reportable diseases or unusual occurrences, as provided in Section 70737 of Title 22 of the California Code of Regulations. The department shall review Section 70737 of Title 22 of the California Code of Regulations requiring hospitals to report “unusual occurrences” and consider amending the section to enhance the clarity and specificity of this hospital reporting requirement.

(Amended by Stats. 2007, Ch. 130, Sec. 156. Effective January 1, 2008.)



1279.2

(a) (1) In any case in which the department receives a report from a facility pursuant to Section 1279.1, or a written or oral complaint involving a health facility licensed pursuant to subdivision (a), (b), or (f) of Section 1250, that indicates an ongoing threat of imminent danger of death or serious bodily harm, the department shall make an onsite inspection or investigation within 48 hours or two business days, whichever is greater, of the receipt of the report or complaint and shall complete that investigation within 45 days.

(2) Until the department has determined by onsite inspection that the adverse event has been resolved, the department shall, not less than once a year, conduct an unannounced inspection of any health facility that has reported an adverse event pursuant to Section 1279.1.

(b) In any case in which the department is able to determine from the information available to it that there is no threat of imminent danger of death or serious bodily harm to that patient or other patients, the department shall complete an investigation of the report within 45 days.

(c) The department shall notify the complainant and licensee in writing of the department’s determination as a result of an inspection or report.

(d) For purposes of this section, “complaint” means any oral or written notice to the department, other than a report from the health facility, of an alleged violation of applicable requirements of state or federal law or an allegation of facts that might constitute a violation of applicable requirements of state or federal law.

(e) The costs of administering and implementing this section shall be paid from funds derived from existing licensing fees paid by general acute care hospitals, acute psychiatric hospitals, and special hospitals.

(f) In enforcing this section and Sections 1279 and 1279.1, the department shall take into account the special circumstances of small and rural hospitals, as defined in Section 124840, in order to protect the quality of patient care in those hospitals.

(g) In preparing the staffing and systems analysis required pursuant to Section 1266, the department shall also report regarding the number and timeliness of investigations of adverse events initiated in response to reports of adverse events.

(Added by Stats. 2006, Ch. 647, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 5 of Ch. 647.)



1279.3

(a) By January 1, 2015, the department shall provide information regarding reports of substantiated adverse events pursuant to Section 1279.1 and the outcomes of inspections and investigations conducted pursuant to Section 1279.1, on the department’s Internet Web site and in written form in a manner that is readily accessible to consumers in all parts of California, and that protects patient confidentiality.

(b) By January 1, 2009, and until January 1, 2015, the department shall make information regarding reports of substantiated adverse events pursuant to Section 1279.1, and outcomes of inspections and investigations conducted pursuant to Section 1279.1, readily accessible to consumers throughout California. The department shall also compile and make available, to entities deemed appropriate by the department, data regarding these reports of substantiated adverse events pursuant to Section 1279.1 and outcomes of inspections and investigations conducted pursuant to Section 1279.1, in order that these entities may post this data on their Internet Web sites. Entities deemed appropriate by the department shall enter into a memorandum of understanding with the department that requires the inclusion of all data and all hospital information provided by the department. These entities may include universities, consumer organizations, or health care quality organizations.

(c) The information required pursuant to this section shall include, but not be limited to, information regarding each substantiated adverse event, as defined in Section 1279.1, reported to the department, and may include compliance information history. The names of the health care professionals and health care workers shall not be included in the information released by the department to the public.

(Added by Stats. 2006, Ch. 647, Sec. 3. Effective January 1, 2007. Operative July 1, 2007, by Sec. 5 of Ch. 647.)



1279.6

(a) A health facility, as defined in subdivision (a), (b), (c), or (f) of Section 1250, shall develop, implement, and comply with a patient safety plan for the purpose of improving the health and safety of patients and reducing preventable patient safety events. The patient safety plan shall be developed by the facility, in consultation with the facility’s various health care professionals.

(b) The patient safety plan required pursuant to subdivision (a) shall, at a minimum, provide for the establishment of all of the following:

(1) A patient safety committee or equivalent committee in composition and function. The committee shall be composed of the facility’s various health care professionals, including, but not limited to, physicians, nurses, pharmacists, and administrators. The committee shall do all of the following:

(A) Review and approve the patient safety plan.

(B) Receive and review reports of patient safety events as defined in subdivision (c).

(C) Monitor implementation of corrective actions for patient safety events.

(D) Make recommendations to eliminate future patient safety events.

(E) Review and revise the patient safety plan, at least once a year, but more often if necessary, to evaluate and update the plan, and to incorporate advancements in patient safety practices.

(2) A reporting system for patient safety events that allows anyone involved, including, but not limited to, health care practitioners, facility employees, patients, and visitors, to make a report of a patient safety event to the health facility.

(3) A process for a team of facility staff to conduct analyses, including, but not limited to, root cause analyses of patient safety events. The team shall be composed of the facility’s various categories of health care professionals, with the appropriate competencies to conduct the required analyses.

(4) A reporting process that supports and encourages a culture of safety and reporting patient safety events.

(5) A process for providing ongoing patient safety training for facility personnel and health care practitioners.

(c) For the purposes of this section, patient safety events shall be defined by the patient safety plan and shall include, but not be limited to, all adverse events or potential adverse events as described in Section 1279.1 that are determined to be preventable, and health-care-associated infections (HAI), as defined in the federal Centers for Disease Control and Prevention’s National Healthcare Safety Network, or its successor, unless the department accepts the recommendation of the Healthcare Associated Infection Advisory Committee, or its successor, that are determined to be preventable.

(Added by Stats. 2008, Ch. 294, Sec. 2. Effective January 1, 2009.)



1279.7

(a) A health facility, as defined in subdivision (a), (b), (c), or (f) of Section 1250, shall implement a facility-wide hand hygiene program.

(b) Commencing January 1, 2016, a health facility, as defined in subdivision (a), (b), (c), or (f) of Section 1250, is prohibited from using an epidural connector that would fit into a connector other than the type it was intended for, unless an emergency or urgent situation exists and the prohibition would impair the ability to provide health care.

(c) Commencing January 1, 2016, a health facility, as defined in subdivision (a), (b), (c), or (f) of Section 1250, is prohibited from using an intravenous connector or an enteral feeding connector that would fit into a connector other than the type it was intended for, unless an emergency or urgent situation exists and the prohibition would impair the ability to provide health care.

(d) The Advanced Medical Technology Association shall, on January 1 of each year until the standards are developed, provide the Legislature with a report on the progress of the International Organization for Standardization in developing new design standards for connectors for intravenous, epidural, or enteral applications.

(e) A health facility that is required to develop a patient safety plan pursuant to Section 1279.6 shall include in the patient safety plan measures to prevent adverse events associated with misconnecting intravenous, enteral feeding, and epidural lines. This subdivision shall become inoperative as to epidural connectors upon the operative date of subdivision (b) and as to intravenous and enteral connectors upon the operative date of subdivision (c).

(Amended by Stats. 2012, Ch. 194, Sec. 1. Effective January 1, 2013.)



1279.8

(a) Every health facility, as defined in subdivision (c), (d), (e), (g), (h), (i), or (m) of Section 1250, shall, for the purpose of addressing issues that arise when a patient is missing from the facility, develop and comply with an absentee notification plan as part of the written plans and procedures that are required pursuant to federal or state law. The plan shall include and be limited to the following: a requirement that an administrator of the facility, or his or her designee, inform the patient’s authorized representative when that patient is missing from the facility and the circumstances in which an administrator of the facility, or his or her designee, shall notify local law enforcement when a patient is missing from the facility.

(b) This section shall not apply to state hospitals under the jurisdiction of the State Department of State Hospitals when the executive director of the state hospital, or his or her designee, determines that informing the patient’s authorized representative that a patient is missing will create a risk to the safety and security of the state hospital.

(Added by Stats. 2013, Ch. 674, Sec. 1. Effective January 1, 2014.)



1280

(a)  The state department may provide consulting services upon request to any health facility to assist in the identification or correction of deficiencies or the upgrading of the quality of care provided by the health facility.

(b)  The state department shall notify the health facility of all deficiencies in its compliance with this chapter and the rules and regulations adopted hereunder, and the health facility shall agree with the state department upon a plan of correction that shall give the health facility a reasonable time to correct these deficiencies. If at the end of the allotted time, as revealed by inspection, the health facility has failed to correct the deficiencies, the director may take action to revoke or suspend the license.

(c)  (1)  In addition to subdivision (a), if the health facility is licensed under subdivision (a), (b), or (f) of Section 1250, and if the facility fails to implement a plan of correction that has been agreed upon by both the facility and the state department within a reasonable time, the state department may order implementation of the plan of correction previously agreed upon by the facility and the state department. If the facility and the state department fail to agree upon a plan of correction within a reasonable time and if the deficiency poses an immediate and substantial hazard to the health or safety of patients, then the director may take action to order implementation of a plan of correction devised by the state department. The order shall be in writing and shall contain a statement of the reasons for the order. If the facility does not agree that the deficiency poses an immediate and substantial hazard to the health or safety of patients or if the facility believes that the plan of correction will not correct the hazard, or if the facility proposes a more efficient or effective means of remedying the deficiency, the facility may, within 10 days of receiving the plan of correction from the department, appeal the order to the director. The director shall review information provided by the facility, the department, and other affected parties and within a reasonable time render a decision in writing that shall include a statement of reasons for the order. During the period which the director is reviewing the appeal, the order to implement the plan of correction shall be stayed. The opportunity for appeal provided pursuant to this subdivision shall not be deemed to be an adjudicative hearing and is not required to comply with Section 100171.

(2)  If any condition within a health facility licensed under subdivision (a), (b), or (f) of Section 1250 poses an immediate and substantial hazard to the health or safety of patients, the state department may order either of the following until the hazardous condition is corrected:

(A)  Reduction in the number of patients.

(B)  Closure of the unit or units within the facility that pose the risk. If the unit to be closed is an emergency room in a designated facility, as defined in Section 1797.67, the state department shall notify and coordinate with the local emergency medical services agency.

(3)  The facility may appeal an order pursuant to paragraph (2) by appealing to the superior court of the county in which the facility is located.

(4)  Paragraph (2) shall not apply to a deficiency for which the facility was cited prior to January 1, 1994.

(d)  Reports on the results of each inspection of a health facility shall be prepared by the inspector or inspector team and shall be kept on file in the state department along with the plan of correction and health facility comments. The inspection report may include a recommendation for reinspection. Inspection reports of an intermediate care facility/developmentally disabled habilitative or an intermediate care facility/developmentally disabled—nursing shall be provided by the state department to the appropriate regional center pursuant to Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code.

(e)  All inspection reports and lists of deficiencies shall be open to public inspection when the state department has received verification that the health facility has received the report from the state department. All plans of correction shall be open to public inspection upon receipt by the state department.

(f)  In no event shall the act of providing a plan of correction, the content of the plan of correction, or the execution of a plan of correction, be used in any legal action or administrative proceeding as an admission within the meaning of Sections 1220 to 1227, inclusive, of the Evidence Code against the health facility, its licensee, or its personnel.

(Amended by Stats. 1997, Ch. 220, Sec. 10. Effective August 4, 1997.)



1280.1

(a) Subject to subdivision (d), prior to the effective date of regulations adopted to implement Section 1280.3, if a licensee of a health facility licensed under subdivision (a), (b), or (f) of Section 1250 receives a notice of deficiency constituting an immediate jeopardy to the health or safety of a patient and is required to submit a plan of correction, the department may assess the licensee an administrative penalty in an amount not to exceed twenty-five thousand dollars ($25,000) per violation.

(b) If the licensee disputes a determination by the department regarding the alleged deficiency or the alleged failure to correct a deficiency, or regarding the reasonableness of the proposed deadline for correction or the amount of the penalty, the licensee may, within 10 days, request a hearing pursuant to Section 131071. Penalties shall be paid when appeals have been exhausted and the department’s position has been upheld.

(c) For purposes of this section “immediate jeopardy” means a situation in which the licensee’s noncompliance with one or more requirements of licensure has caused, or is likely to cause, serious injury or death to the patient.

(d) This section shall apply only to incidents occurring on or after January 1, 2007. With respect to incidents occurring on or after January 1, 2009, the amount of the administrative penalties assessed under subdivision (a) shall be up to one hundred thousand dollars ($100,000) per violation. With respect to incidents occurring on or after January 1, 2009, the amount of the administrative penalties assessed under subdivision (a) shall be up to fifty thousand dollars ($50,000) for the first administrative penalty, up to seventy-five thousand dollars ($75,000) for the second subsequent administrative penalty, and up to one hundred thousand dollars ($100,000) for the third and every subsequent violation. An administrative penalty issued after three years from the date of the last issued immediate jeopardy violation shall be considered a first administrative penalty so long as the facility has not received additional immediate jeopardy violations and is found by the department to be in substantial compliance with all state and federal licensing laws and regulations. The department shall have full discretion to consider all factors when determining the amount of an administrative penalty pursuant to this section.

(e) No new regulations are required or authorized for implementation of this section.

(f) This section shall become inoperative on the effective date of regulations promulgated by the department pursuant to Section 1280.3.

(g) In enforcing this section, the department shall take into consideration the special circumstances of small and rural hospitals, as defined in Section 124840, in order to protect access to quality care in those hospitals.

(Amended by Stats. 2008, Ch. 605, Sec. 1. Effective January 1, 2009. Inoperative on date prescribed in subd. (f).)



1280.2

(a)  No deficiency cited pursuant to paragraph (2) of subdivision (b) of Section 1280 or Section 1280.1 shall be for the failure of a facility to meet the requirements of the California Building Standards Code if, as of January 1, 1994, the hospital building was approved under Chapter 12.5 (commencing with Section 15000) of Division 12.5, or if the hospital building was exempt from that approval under any other provision of law in effect on that date.

(b)  It is the intent of the Legislature that neither the amendments made to Section 1280 by the act that added this section, nor Section 1280.1 shall be construed to require the retrofitting of hospital buildings built prior to January 1, 1994, to meet seismic standards in effect on that date.

(Added by Stats. 1993, Ch. 1152, Sec. 3. Effective January 1, 1994.)



1280.3

(a) Commencing on the effective date of the regulations adopted pursuant to this section, the director may assess an administrative penalty against a licensee of a health facility licensed under subdivision (a), (b), or (f) of Section 1250 for a deficiency constituting an immediate jeopardy violation as determined by the department up to a maximum of seventy-five thousand dollars ($75,000) for the first administrative penalty, up to one hundred thousand dollars ($100,000) for the second subsequent administrative penalty, and up to one hundred twenty-five thousand dollars ($125,000) for the third and every subsequent violation. An administrative penalty issued after three years from the date of the last issued immediate jeopardy violation shall be considered a first administrative penalty so long as the facility has not received additional immediate jeopardy violations and is found by the department to be in substantial compliance with all state and federal licensing laws and regulations. The department shall have full discretion to consider all factors when determining the amount of an administrative penalty pursuant to this section.

(b) Except as provided in subdivision (c), for a violation of this chapter or the rules and regulations promulgated thereunder that does not constitute a violation of subdivision (a), the department may assess an administrative penalty in an amount of up to twenty-five thousand dollars ($25,000) per violation. This subdivision shall also apply to violation of regulations set forth in Article 3 (commencing with Section 127400) of Chapter 2 of Part 2 of Division 107 or the rules and regulations promulgated thereunder.

The department shall promulgate regulations establishing the criteria to assess an administrative penalty against a health facility licensed pursuant to subdivisions (a), (b), or (f) of Section 1250. The criteria shall include, but need not be limited to, the following:

(1) The patient’s physical and mental condition.

(2) The probability and severity of the risk that the violation presents to the patient.

(3) The actual financial harm to patients, if any.

(4) The nature, scope, and severity of the violation.

(5) The facility’s history of compliance with related state and federal statutes and regulations.

(6) Factors beyond the facility’s control that restrict the facility’s ability to comply with this chapter or the rules and regulations promulgated thereunder.

(7) The demonstrated willfulness of the violation.

(8) The extent to which the facility detected the violation and took steps to immediately correct the violation and prevent the violation from recurring.

(c) The department shall not assess an administrative penalty for minor violations.

(d) The regulations shall not change the definition of immediate jeopardy as established in this section.

(e) The regulations shall apply only to incidents occurring on or after the effective date of the regulations.

(f) If the licensee disputes a determination by the department regarding the alleged deficiency or alleged failure to correct a deficiency, or regarding the reasonableness of the proposed deadline for correction or the amount of the penalty, the licensee may, within 10 working days, request a hearing pursuant to Section 131071. Penalties shall be paid when all appeals have been exhausted and the department’s position has been upheld.

(g) For purposes of this section, “immediate jeopardy” means a situation in which the licensee’s noncompliance with one or more requirements of licensure has caused, or is likely to cause, serious injury or death to the patient.

(h) In enforcing subdivision (a) the department shall take into consideration the special circumstances of small and rural hospitals, as defined in Section 124840, in order to protect access to quality care in those hospitals.

(Amended by Stats. 2008, Ch. 605, Sec. 3. Effective January 1, 2009.)



1280.4

(a) If a licensee of a health facility licensed under subdivision (a), (b), or (f) of Section 1250 fails to report an adverse event pursuant to Section 1279.1, the department may assess the licensee a civil penalty in an amount not to exceed one hundred dollars ($100) for each day that the adverse event is not reported following the initial five-day period or 24-hour period, as applicable, pursuant to subdivision (a) of Section 1279.1.

(b) If a licensee of a health facility licensed under subdivision (a) or (b) of Section 1250 is required to, and fails to, immediately report an incident under subdivision (a) of Section 4427.5 of the Welfare and Institutions Code, the department may assess the licensee a civil penalty in the amount not to exceed one hundred dollars ($100) for each day that the incident was not reported to law enforcement.

(c) If a licensee disputes a determination by the department regarding an alleged failure to report as described in this section, the licensee may, within 10 days, request a hearing pursuant to Section 131071. Penalties shall be paid when appeals pursuant to those provisions have been exhausted.

(Amended by Stats. 2013, Ch. 724, Sec. 1. Effective January 1, 2014.)



1280.5

The state department shall accept, consider, and resolve written appeals by a licensee or health facility administrator of findings made upon the inspection of a health facility.

(Added by Stats. 1988, Ch. 595, Sec. 1.)



1280.6

In assessing an administrative penalty pursuant to Section 1280.1 or Section 1280.3 against a licensee of a health facility licensed under subdivision (a) of Section 1250 owned by a nonprofit corporation that shares an identical board of directors with a nonprofit health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340), the director shall consider whether the deficiency arises from an incident that is the subject of investigation of, or has resulted in a fine to, the health care service plan by the Department of Managed Health Care. If the deficiency results from the same incident, the director shall limit the administrative penalty to take into consideration the penalty imposed by the Department of Managed Health Care.

(Added by Stats. 2006, Ch. 895, Sec. 5.5. Effective January 1, 2007.)



1280.15

(a) A clinic, health facility, home health agency, or hospice licensed pursuant to Section 1204, 1250, 1725, or 1745 shall prevent unlawful or unauthorized access to, and use or disclosure of, patients’ medical information, as defined in Section 56.05 of the Civil Code and consistent with Section 1280.18. For purposes of this section, internal paper records, electronic mail, or facsimile transmissions inadvertently misdirected within the same facility or health care system within the course of coordinating care or delivering services shall not constitute unauthorized access to, or use or disclosure of, a patient’s medical information. The department, after investigation, may assess an administrative penalty for a violation of this section of up to twenty-five thousand dollars ($25,000) per patient whose medical information was unlawfully or without authorization accessed, used, or disclosed, and up to seventeen thousand five hundred dollars ($17,500) per subsequent occurrence of unlawful or unauthorized access, use, or disclosure of that patient’s medical information. For purposes of the investigation, the department shall consider the clinic’s, health facility’s, agency’s, or hospice’s history of compliance with this section and other related state and federal statutes and regulations, the extent to which the facility detected violations and took preventative action to immediately correct and prevent past violations from recurring, and factors outside its control that restricted the facility’s ability to comply with this section. The department shall have full discretion to consider all factors when determining whether to investigate and the amount of an administrative penalty, if any, pursuant to this section.

(b) (1) A clinic, health facility, home health agency, or hospice to which subdivision (a) applies shall report any unlawful or unauthorized access to, or use or disclosure of, a patient’s medical information to the department no later than 15 business days after the unlawful or unauthorized access, use, or disclosure has been detected by the clinic, health facility, home health agency, or hospice.

(2) Subject to subdivision (c), a clinic, health facility, home health agency, or hospice shall also report any unlawful or unauthorized access to, or use or disclosure of, a patient’s medical information to the affected patient or the patient’s representative at the last known address, or by an alternative means or at an alternative location as specified by the patient or the patient’s representative in writing pursuant to Section 164.522(b) of Title 45 of the Code of Federal Regulations, no later than 15 business days after the unlawful or unauthorized access, use, or disclosure has been detected by the clinic, health facility, home health agency, or hospice. Notice may be provided by email only if the patient has previously agreed in writing to electronic notice by email.

(c) (1) A clinic, health facility, home health agency, or hospice shall delay the reporting, as required pursuant to paragraph (2) of subdivision (b), of any unlawful or unauthorized access to, or use or disclosure of, a patient’s medical information beyond 15 business days if a law enforcement agency or official provides the clinic, health facility, home health agency, or hospice with a written or oral statement that compliance with the reporting requirements of paragraph (2) of subdivision (b) would likely impede the law enforcement agency’s investigation that relates to the unlawful or unauthorized access to, and use or disclosure of, a patient’s medical information and specifies a date upon which the delay shall end, not to exceed 60 days after a written request is made, or 30 days after an oral request is made. A law enforcement agency or official may request an extension of a delay based upon a written declaration that there exists a bona fide, ongoing, significant criminal investigation of serious wrongdoing relating to the unlawful or unauthorized access to, and use or disclosure of, a patient’s medical information, that notification of patients will undermine the law enforcement agency’s investigation, and that specifies a date upon which the delay shall end, not to exceed 60 days after the end of the original delay period.

(2) If the statement of the law enforcement agency or official is made orally, then the clinic, health facility, home health agency, or hospice shall do both of the following:

(A) Document the oral statement, including, but not limited to, the identity of the law enforcement agency or official making the oral statement and the date upon which the oral statement was made.

(B) Limit the delay in reporting the unlawful or unauthorized access to, or use or disclosure of, the patient’s medical information to the date specified in the oral statement, not to exceed 30 calendar days from the date that the oral statement is made, unless a written statement that complies with the requirements of this subdivision is received during that time.

(3) A clinic, health facility, home health agency, or hospice shall submit a report that is delayed pursuant to this subdivision not later than 15 business days after the date designated as the end of the delay.

(d) If a clinic, health facility, home health agency, or hospice to which subdivision (a) applies violates subdivision (b), the department may assess the licensee a penalty in the amount of one hundred dollars ($100) for each day that the unlawful or unauthorized access, use, or disclosure is not reported to the department or the affected patient, following the initial 15-day period specified in subdivision (b). However, the total combined penalty assessed by the department under subdivision (a) and this subdivision shall not exceed two hundred fifty thousand dollars ($250,000) per reported event. For enforcement purposes, it shall be presumed that the facility did not notify the affected patient if the notification was not documented. This presumption may be rebutted by a licensee only if the licensee demonstrates, by a preponderance of the evidence, that the notification was made.

(e) In enforcing subdivisions (a) and (d), the department shall take into consideration the special circumstances of small and rural hospitals, as defined in Section 124840, and primary care clinics, as defined in subdivision (a) of Section 1204, in order to protect access to quality care in those hospitals and clinics. When assessing a penalty on a skilled nursing facility or other facility subject to Section 1423, 1424, 1424.1, or 1424.5, the department shall issue only the higher of either a penalty for the violation of this section or a penalty for violation of Section 1423, 1424, 1424.1, or 1424.5, not both.

(f) All penalties collected by the department pursuant to this section, Sections 1280.1, 1280.3, and 1280.4, shall be deposited into the Internal Departmental Quality Improvement Account, which is hereby created within the Special Deposit Fund under Section 16370 of the Government Code. Upon appropriation by the Legislature, moneys in the account shall be expended for internal quality improvement activities in the Licensing and Certification Program.

(g) If the licensee disputes a determination by the department regarding a failure to prevent or failure to timely report unlawful or unauthorized access to, or use or disclosure of, patients’ medical information, or the imposition of a penalty under this section, the licensee may, within 10 days of receipt of the penalty assessment, request a hearing pursuant to Section 131071. Penalties shall be paid when appeals have been exhausted and the penalty has been upheld.

(h) In lieu of disputing the determination of the department regarding a failure to prevent or failure to timely report unlawful or unauthorized access to, or use or disclosure of, patients’ medical information, transmit to the department 75 percent of the total amount of the administrative penalty, for each violation, within 30 business days of receipt of the administrative penalty.

(i) For purposes of this section, the following definitions shall apply:

(1) “Reported event” means all breaches included in any single report that is made pursuant to subdivision (b), regardless of the number of breach events contained in the report.

(2) “Unauthorized” means the inappropriate access, review, or viewing of patient medical information without a direct need for medical diagnosis, treatment, or other lawful use as permitted by the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code) or any other statute or regulation governing the lawful access, use, or disclosure of medical information.

(Amended by Stats. 2014, Ch. 412, Sec. 1. Effective January 1, 2015.)



1280.16

For purposes of Sections 1280.17, 1280.18, 1280.19, and 1280.20, the following definitions apply:

(a) “Department” means the State Department of Public Health.

(b) “Director” means the State Public Health Officer.

(c) “Medical information” means the term as defined in Section 56.05 of the Civil Code.

(d) “Provider of health care” means the term as defined in Sections 56.05 and 56.06 of the Civil Code.

(e) “Unauthorized access” means the inappropriate review or viewing of patient medical information without a direct need for diagnosis, treatment, or other lawful use as permitted by the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code) or by other statutes or regulations governing the lawful access, use, or disclosure of medical information.

(Added by renumbering Section 130201 by Stats. 2014, Ch. 31, Sec. 24. Effective June 20, 2014.)



1280.17

(a) (1)  The department may assess an administrative fine against any person or any provider of health care, whether licensed or unlicensed, for any violation of Section 1280.18 of this code or Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code in an amount as provided in Section 56.36 of the Civil Code. Proceedings against any person or entity for a violation of this section shall be held in accordance with administrative adjudication provisions of Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) Paragraph (1) shall not apply to a clinic, health facility, agency, or hospice licensed pursuant to Section 1204, 1250, 1725, or 1745.

(b) The department shall adopt, amend, or repeal, in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, rules and regulations as may be reasonable and proper to carry out the purposes and intent of Sections 1280.18, 1280.19, and 1280.20, and to enable the authority to exercise the powers and perform the duties conferred upon it by those sections not inconsistent with any other provision of law.

(Added by renumbering Section 130202 by Stats. 2014, Ch. 31, Sec. 25. Effective June 20, 2014.)



1280.18

(a) Every provider of health care shall establish and implement appropriate administrative, technical, and physical safeguards to protect the privacy of a patient’s medical information. Every provider of health care shall reasonably safeguard confidential medical information from any unauthorized access or unlawful access, use, or disclosure.

(b) In exercising its duties pursuant to Section 1280.17, the department shall consider the provider’s capability, complexity, size, and history of compliance with this section and other related state and federal statutes and regulations, the extent to which the provider detected violations and took steps to immediately correct and prevent past violations from reoccurring, and factors beyond the provider’s immediate control that restricted the facility’s ability to comply with this section.

(c) The department may conduct joint investigations of individuals and health facilities for violations of this section and Section 1280.15, respectively.

(Added by renumbering Section 130203 by Stats. 2014, Ch. 31, Sec. 26. Effective June 20, 2014.)



1280.19

The Internal Health Information Integrity Quality Improvement Account is hereby created in the State Treasury. All administrative fines assessed by the department pursuant to Section 56.36 of the Civil Code shall be deposited in the Internal Health Information Integrity Quality Improvement Account. Notwithstanding Section 16305.7 of the Government Code, all interest earned on the moneys deposited in the account shall be retained in the account. Upon appropriation by the Legislature, money in the account shall be used for the purpose of supporting quality improvement activities in the department.

(Added by renumbering Section 130204 by Stats. 2014, Ch. 31, Sec. 27. Effective June 20, 2014.)



1280.20

Notwithstanding any other law, the director may send a recommendation for further investigation of, or discipline for, a potential violation of the licensee’s relevant licensing authority. The recommendation shall include all documentary evidence collected by the director in evaluating whether or not to make that recommendation. The recommendation and accompanying evidence shall be deemed in the nature of an investigative communication and be protected by Section 6254 of the Government Code. The licensing authority of the provider of health care shall review all evidence submitted by the director and may take action for further investigation or discipline of the licensee.

(Added by renumbering Section 130205 by Stats. 2014, Ch. 31, Sec. 28. Effective June 20, 2014.)



1281

All public and private general acute care hospitals either shall comply with the standards for the examination and treatment of victims of sexual assault and attempted sexual assault, including child molestation, and the collection and preservation of evidence therefrom, specified in Section 13823.11 of the Penal Code, and the protocol and guidelines therefor established pursuant to Section 13823.5 of the Penal Code, or they shall adopt a protocol for the immediate referral of these victims to a local hospital that so complies, and shall notify local law enforcement agencies, the district attorney, and local victim assistance agencies of the adoption of the referral protocol.

(Added by Stats. 1985, Ch. 812, Sec. 1.)



1282

(a) The state department shall have the authority to contract for outside personnel to perform inspections of health facilities as the need arises. The state department, when feasible, shall contract with nonprofit, professional organizations which have demonstrated the ability to carry out the provisions of this chapter. The organizations shall include, but not be limited to, the California Medical Association Committee on Medical Staff Surveys and participants in the Consolidated Hospital Survey Program.

Quality of care inspections have been performed in recent years by the California Medical Association Committee on Staff Surveys and other organizations which have combined their efforts in the Consolidated Hospital Survey Program. It is the intent of the Legislature that these organizations or comparable organizations shall continue to perform these inspections by contract when sufficient manpower is available from the organizations to do so, unless the state department demonstrates that the inspections fail to assure compliance with the quality of care standards set by this chapter.

(b)  If, pursuant to this section, the state department contracts with the Joint Commission on Accreditation of Hospitals to perform all or any part of a quality of care inspection for a health facility specified in subdivision (a) of Section 1250, and if that health facility contracts with the Joint Commission on Accreditation of Hospitals to perform an accreditation inspection and survey at the same time as the quality of care inspection, the health facility shall transmit to the state department, within 30 days of receipt, a copy of the final accreditation report of the Joint Commission on the Accreditation of Hospitals. However, if the Joint Commission on Accreditation of Hospitals conducts an accreditation inspection and survey at a health facility at a time other than the time at which, pursuant to this section, it participates in a quality of care inspection at that facility, then the health facility shall not be required to transmit a copy of the final accreditation report to the state department.

(Amended by Stats. 1983, Ch. 992, Sec. 3.)



1283

(a)  No health facility shall surrender the physical custody of a minor under 16 years of age to any person unless such surrender is authorized in writing by the child’s parent, the person having legal custody of the child, or the caregiver of the child who is a relative of the child and who may authorize medical care and dental care under Section 6550 of the Family Code.

(b)  A health facility shall report to the State Department of Health Services, on forms supplied by the department, the name and address of any person and, in the case of a person acting as an agent for an organization, the name and address of the organization, into whose physical custody a minor under the age of 16 is surrendered, other than a parent, relative by blood or marriage, or person having legal custody. This report shall be transmitted to the department within 48 hours of the surrendering of custody. No report to the department is required if a minor under the age of 16 is transferred to another health facility for further care or if this minor comes within Section 300, 601, or 602 of the Welfare and Institutions Code and is released to an agent of a public welfare, probation, or law enforcement agency.

(Amended by Stats. 1996, Ch. 563, Sec. 4. Effective January 1, 1997.)



1284

A licensed inpatient mental health facility shall be subject to the provisions of Section 5622 of the Welfare and Institutions Code.

(Amended by Stats. 1987, Ch. 835, Sec. 1.)



1285

(a)  No patient shall be detained in a health facility solely for the nonpayment of a bill.

(b)  For the purposes of this section, “detained” means the intentional confinement of a patient in a health facility without authorization of the patient or any other person who may be authorized to provide consent to care on behalf of the patient.

(c)  Any person who is detained in a health facility solely for the nonpayment of a bill has a cause of action against the health facility for the detention, which may be brought by that person or that person’s parent, guardian, conservator, or other legal representative.

The cause of action may be brought against the health facility, proprietor, lessee or their agents, or against any person, corporation, association, or directors thereof. Any person who has been detained in a health facility, solely for the nonpayment of a bill, who has brought an action for the detention, may recover general and punitive damages, court costs, and reasonable attorney’s fees actually incurred and any other relief which the court in its discretion may allow.

(d)  Violation of subdivision (a) is a misdemeanor punishable as prescribed in Section 1290.

(Amended by Stats. 1981, Ch. 714.)



1286

(a)  Smoking shall be prohibited in patient care areas, waiting rooms, and visiting rooms of a health facility, except those areas specifically designated as smoking areas, and in patient rooms as specified in subdivision (b).

(b)  Smoking shall not be permitted in a patient room unless all persons assigned to such room have requested a room where smoking is permitted. In the event that the health facility occupancy has reached capacity, the health facility shall have reasonable time to reassign patients to appropriate rooms.

(c)  Clearly legible signs shall either:

(1)  State that smoking is unlawful and be conspicuously posted by, or on behalf of, the owner or manager of such health facility, in all areas of a health facility where smoking is unlawful, or

(2)  Identify “smoking permitted” areas, and be posted by, or on behalf of, the owner or manager of such health facility, only in areas of the health facility where smoking is lawfully permitted.

If “smoking permitted” signs are posted, there shall also be conspicuously posted, near all major entrances, clearly legible signs stating that smoking is unlawful except in areas designated “smoking permitted.”

(d)  No signs pertaining to smoking are required to be posted in patient rooms.

(e)  This section shall not apply to skilled nursing facilities, intermediate care facilities, and intermediate care facilities for the developmentally disabled.

(Added by Stats. 1980, Ch. 193.)



1288

(a)  Except as provided in subdivision (b), the licensee of each skilled nursing or intermediate care facility shall notify, in writing, all patients for whom the facility’s services are not reimbursed pursuant to the provisions of Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, or such patient’s responsible agent, of any scheduled room rate increase at least 30 calendar days in advance of the increase.

(b)  The licensee need not delay rate increases in order to provide the notice prescribed by subdivision (a) during any period when such delay would result in a loss to the facility of Medi-Cal reimbursement revenues available to it under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code due to increases in allowable Medi-Cal reimbursement rates (1) implemented by emergency regulation or (2) made retroactive. In such cases, the licensee shall provide the notice as many days in advance as is possible without loss of Medi-Cal revenues or, if not possible without Medi-Cal revenue losses, at the time of effectuating the rate increase. Nothing contained in this subdivision shall be construed as authorizing retroactive room rate increases for facility services to patients that are not reimbursed under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1980, Ch. 891.)



1288.4

A health facility licensed under subdivision (a), (b), or (f) of Section 1250 shall post conspicuously, in a prominent location within the premises and accessible to public view, a notice providing the telephone number of the state department’s regional licensing office where complaints regarding the facility may be reported. The state department shall inform the health facility of the telephone number to be included in the notice.

(Added by Stats. 1993, Ch. 1152, Sec. 4. Effective January 1, 1994.)



1289

(a)  No owner, employee, agent, or consultant of a long-term health care facility, as defined in Section 1418, or member of his or her immediate family, or representative of a public agency or organization operating within the long-term health care facility with state, county, or city authority, or member of his or her immediate family, shall purchase or receive any item or property with a fair market value of more than one hundred dollars ($100) from a resident in the long-term health care facility, unless the purchase or receipt is made or conducted in the presence of a representative of the Office of the State Long-Term Care Ombudsman, as defined in subdivision (c) of Section 9701 of the Welfare and Institutions Code. The role of the ombudsman is to witness the transaction and to question the resident and others as appropriate, about the transaction. The ombudsman may submit written comments pertaining to the transaction into the health records of the resident. The Office of the State Long-Term Care Ombudsman shall establish guidelines concerning activities of ombudsmen pursuant to this section. Additionally, the transaction described in this subdivision shall be recorded by the facility in the health records of the resident. The record of the transaction shall include the name and address of the purchaser, date and location of the transaction, description of property sold, and purchase price. The instrument shall include signatures of the resident, the purchaser, and the witnessing ombudsman.

(b)  Any owner, employee, agent, or consultant of a long-term health care facility, or member of his or her immediate family, or representative of a public agency or organization operating within the long-term health care facility with state, county, or city authority, or member of his or her immediate family, who violates subdivision (a) shall be required to return the item or property he or she purchased to the person from whom it was purchased, if he or she still possesses it. If the employee no longer possesses the item or property, he or she shall pay the person who sold the item or property the fair market value at the time he or she would otherwise be required to return the property.

(c)  Craft items, which are those items made by residents of a long-term health care facility, are exempt from the provisions of this section.

(d)  Any violation of this section shall be subject to a civil penalty not to exceed one thousand dollars ($1,000) which shall be enforced by the Department of Aging. The Department of Aging may bring a cause of action in a court of competent jurisdiction to enforce the provisions of this subdivision.

(e)  Notwithstanding Section 1290, any person who violates this section is guilty of an infraction and shall be punished by a fine of not more than one hundred dollars ($100).

(Added by Stats. 1984, Ch. 1182, Sec. 1.)



1289.3

(a)  A long-term health care facility, as defined in Section 1418, which fails to make reasonable efforts to safeguard patient property shall reimburse a patient for or replace stolen or lost patient property at its then current value. The facility shall be presumed to have made reasonable efforts to safeguard patient property if the facility has shown clear and convincing evidence of its efforts to meet each of the requirements specified in Section 1289.4. The presumption shall be a rebuttable presumption, and the resident or the resident’s representative may pursue this matter in any court of competent jurisdiction.

(b)  A citation shall be issued if the long-term health care facility has no program in place or if the facility has not shown clear and convincing evidence of its efforts to meet all of the requirements set forth in Section 1289.4. The department shall issue a deficiency in the event that the manner in which the policies have been implemented is inadequate or the individual facility situation warrants additional theft and loss protections.

(c)  The department shall not determine that a long-term health care facility’s program is inadequate based solely on the occasional occurrence of theft or loss in a facility.

(Added by Stats. 1987, Ch. 1235, Sec. 2.)



1289.4

A theft and loss program shall be implemented by the long-term health care facilities within 90 days after January 1, 1988. The program shall include all of the following:

(a) Establishment and posting of the facility’s policy regarding theft and investigative procedures.

(b) Orientation to the policies and procedures for all employees within 90 days of employment.

(c) Documentation of lost and stolen patient property with a value of twenty-five dollars ($25) or more and, upon request, the documented theft and loss record for the past 12 months shall be made available to the State Department of Public Health, the county health department or law enforcement agencies, and to the office of the State Long-Term Care Ombudsman in response to a specific complaint. The documentation shall include, but not be limited to, the following:

(1) A description of the article.

(2) Its estimated value.

(3) The date and time the theft or loss was discovered.

(4) If determinable, the date and time the loss or theft occurred.

(5) The action taken.

(d) A written patient personal property inventory is established upon admission and retained during the resident’s stay in the long-term health care facility. A copy of the written inventory shall be provided to the resident or the person acting on the resident’s behalf. Subsequent items brought into or removed from the facility shall be added to or deleted from the personal property inventory by the facility at the written request of the resident, the resident’s family, a responsible party, or a person acting on behalf of a resident. The facility shall not be liable for items which have not been requested to be included in the inventory or for items which have been deleted from the inventory. A copy of a current inventory shall be made available upon request to the resident, responsible party, or other authorized representative. The resident, resident’s family, or a responsible party may list those items that are not subject to addition or deletion from the inventory, such as personal clothing or laundry, that are subject to frequent removal from the facility.

(e) Inventory and surrender of the resident’s personal effects and valuables upon discharge to the resident or authorized representative in exchange for a signed receipt.

(f) Inventory and surrender of personal effects and valuables following the death of a resident to the authorized representative in exchange for a signed receipt. Immediate notice to the public administrator of the county upon the death of a resident without known next of kin as provided in Section 7600.5 of the Probate Code.

(g) Documentation, at least semiannually, of the facility’s efforts to control theft and loss, including the review of theft and loss documentation and investigative procedures and results of the investigation by the administrator and, when feasible, the resident council.

(h) Establishment of a method of marking, to the extent feasible, personal property items for identification purposes upon admission and, as added to the property inventory list, including engraving of dentures and tagging of other prosthetic devices.

(i) Reports to the local law enforcement agency within 36 hours when the administrator of the facility has reason to believe patient property with a then-current value of one hundred dollars ($100) or more has been stolen. Copies of those reports for the preceding 12 months shall be made available to the State Department of Public Health and law enforcement agencies.

(j) Maintenance of a secured area for patients’ property which is available for safekeeping of patient property upon the request of the patient or the patient’s responsible party. Provide a lock for the resident’s bedside drawer or cabinet upon request of and at the expense of the resident, the resident’s family, or authorized representative. The facility administrator shall have access to the locked areas upon request.

(k) A copy of this section and Sections 1289.3 and 1289.5 is provided by a facility to all of the residents and their responsible parties, and, available upon request, to all of the facility’s prospective residents and their responsible parties.

(l) Notification to all current residents and all new residents, upon admission, of the facility’s policies and procedures relating to the facility’s theft and loss prevention program.

(Amended by Stats. 2010, Ch. 328, Sec. 112. Effective January 1, 2011.)



1289.5

No provision of a contract of admission, which includes all documents which a resident or his or her representative is required to sign at the time of, or as a condition of, admission to a long-term health care facility, shall require or imply a lesser standard of responsibility for the personal property of residents than is required by law.

(Added by Stats. 1987, Ch. 1235, Sec. 4.)






ARTICLE 3.5 - Hospital Infectious Disease Control Program

1288.45

For purposes of this article, the following definitions shall apply:

(a) “Advisory committee” or “HAI-AC” means the Healthcare Associated Infection Advisory Committee established pursuant to Section 1288.5.

(b) “Health-care-associated infection,” “health facility acquired infection,” or “HAI” means an infection defined by the National Health and Safety Network of the federal Centers for Disease Control and Prevention, unless the department adopts a definition consistent with the recommendations of the advisory committee or its successor.

(c) “Hospital” means a general acute care hospital as defined pursuant to subdivision (a) of Section 1250.

(d) “Infection prevention professional” means a registered nurse, medical technologist, or other salaried employee or consultant who, within two years of appointment, will meet the education and experience requirements for certification established by the national Certification Board for Infection Control and Epidemiology (CBIC), but does not include a physician who is appointed or receives a stipend as the infection prevention and control committee chairperson or hospital epidemiologist.

(e) “MRSA” means methicillin-resistant Staphylococcus aureus.

(f) “National Healthcare Safety Network” or “NHSN” means a secure, Internet-based system developed and managed by the federal Centers for Disease Control and Prevention (CDC) to collect, analyze, and report risk-adjusted HAI data related to the incidence of HAI and the process measures implemented to prevent these infections.

(g) “Program” means the health care infection surveillance, prevention, and control program within the department.

(Added by Stats. 2008, Ch. 294, Sec. 4. Effective January 1, 2009.)



1288.5

(a) By July 1, 2007, the department shall appoint a Healthcare Associated Infection Advisory Committee (HAI-AC) that shall make recommendations related to methods of reporting cases of hospital acquired infections occurring in general acute care hospitals, and shall make recommendations on the use of national guidelines and the public reporting of process measures for preventing the spread of HAI that are reported to the department pursuant to subdivision (b) of Section 1288.8.

(b) The advisory committee shall include persons with expertise in the surveillance, prevention, and control of hospital-acquired infections, including department staff, local health department officials, health care infection control professionals, hospital administration professionals, health care providers, health care consumers, physicians with expertise in infectious disease and hospital epidemiology, and integrated health care systems experts or representatives.

(c) The advisory committee shall meet at least every quarter and shall serve without compensation, but shall be reimbursed for travel-related expenses that include transportation, lodging, and meals at the state per diem reimbursement rate.

(d) In addition to the responsibilities enumerated in subdivision (a), the advisory committee shall do all of the following:

(1) Review and evaluate federal and state legislation, regulations, and accreditation standards and communicate to the department how hospital infection prevention and control programs will be impacted.

(2) In accordance with subdivision (a) of Section 1288.6, recommend a method by which the number of infection prevention professionals would be assessed in each hospital.

(3) Recommend an educational curriculum by which health facility evaluator nurses and department consultants would be trained to survey for hospital infection surveillance, prevention, and control programs.

(4) Recommend a method by which hospitals are audited to determine the validity and reliability of data submitted to the NHSN and the department.

(5) Recommend a standardized method by which an HAI occurring after hospital discharge would be identified.

(6) Recommend a method by which risk-adjusted HAI data would be reported to the public, the Legislature, and the Governor.

(7) Recommend a standardized method by which department health facility evaluator nurses and consultants would evaluate health care workers for compliance with infection prevention procedures including, but not limited to, hand hygiene and environmental sanitation procedures.

(8) Recommend a method by which all hospital infection prevention professionals would be trained to use the NHSN HAI surveillance reporting system.

(Amended by Stats. 2008, Ch. 294, Sec. 5. Effective January 1, 2009.)



1288.55

(a) (1) Each health facility, as defined in paragraph (3) of subdivision (a) of Section 1255.8, shall quarterly report all cases of health-care-associated MRSA bloodstream infection, health-care-associated clostridium difficile infection, and health-care-associated Vancomycin-resistant enterococcal bloodstream infection, and the number of inpatient days.

(2) Each health facility shall report quarterly to the department all central line associated bloodstream infections and the total central line days.

(3) Each health facility shall report quarterly to the department all health-care-associated surgical site infections of deep or organ space surgical sites, health-care-associated infections of orthopedic surgical sites, cardiac surgical sites, and gastrointestinal surgical sites designated as clean and clean-contaminated, and the number of surgeries involving deep or organ space, and orthopedic, cardiac, and gastrointestinal surgeries designated clean and clean-contaminated.

(b) The department’s licensing and certification program shall do all of the following:

(1) Commencing January 1, 2011, post on the department’s Web site information regarding the incidence rate of health-care-acquired central line associated bloodstream infections acquired at each health facility in California, including information on the number of inpatient days.

(2) Commencing January 1, 2012, post on the department’s Web site information regarding the incidence rate of deep or organ space surgical site infections, orthopedic, cardiac, and gastrointestinal surgical procedures designated as clean and clean-contaminated, acquired at each health facility in California, including information on the number of inpatient days.

(3) No later than January 1, 2011, post on the department’s Web site information regarding the incidence rate of health-care-associated MRSA bloodstream infection, health-care-associated clostridium difficile infection, and health-care-associated Vancomycin-resistant enterococcal bloodstream infection, at each health facility in California, including information on the number of inpatient days.

(c) Any information reported publicly as required under this section shall meet all of the following requirements:

(1) The department shall follow a risk adjustment process that is consistent with the federal Centers for Disease Control and Prevention’s National Healthcare Safety Network (NHSN), or its successor, risk adjustment, and use its definitions, unless the department adopts, by regulation, a fair and equitable risk adjustment process that is consistent with the recommendations of the Healthcare Associated Infection Advisory Committee (HAI-AC), established pursuant to Section 1288.5, or its successor.

(2) For purposes of reporting, as required in subdivisions (a) and (b), an infection shall be reported using the NHSN definitions unless the department accepts the recommendation of the HAI-AC or its successor.

(3) If the federal Centers for Disease Control and Prevention do not use a public reporting model for specific health-care-acquired infections, then the department shall base its public reporting of incidence rate on the number of inpatient days for infection reporting, or the number of specified device days for relevant device-related infections, and the number of specified surgeries conducted for surgical site infection reporting, unless the department adopts a public reporting model that is consistent with recommendations of the HAI-AC or its successor.

(d) Health facilities that report data pursuant to the system shall report this data to the NHSN and the department, as appropriate.

(Added by Stats. 2008, Ch. 296, Sec. 4. Effective January 1, 2009.)



1288.6

(a) (1) Each general acute care hospital, in collaboration with infection prevention and control professionals, and with the participation of senior health care facility leadership shall, as a component of its strategic plan, at least once every three years, prepare a written report that examines the hospital’s existing resources and evaluates the quality and effectiveness of the hospital’s infection surveillance and prevention program.

(2) The report shall evaluate and include information on all of the following:

(A) The risk and cost of the number of invasive patient procedures performed at the hospital.

(B) The number of intensive care beds.

(C) The number of emergency department visits to the hospital.

(D) The number of outpatient visits by departments.

(E) The number of licensed beds.

(F) Employee health and occupational health measures implemented at the hospital.

(G) Changing demographics of the community being served by the hospital.

(H) An estimate of the need and recommendations for additional resources for infection prevention and control programs necessary to address the findings of the plan.

(3) The report shall be updated annually, and shall be revised at regular intervals, if necessary, to accommodate technological advances and new information and findings contained in the triennial strategic plan with respect to improving disease surveillance and the prevention of HAI.

(b) Each general acute care hospital that uses central venous catheters (CVCs) shall implement policies and procedures to prevent occurrences of health care associated infection, as recommended by the Centers for Disease Control and Prevention intravascular bloodstream infection guidelines or other evidence-based national guidelines, as recommended by the advisory committee. A general acute care hospital that uses CVCs shall internally report CVC associated blood stream infection rates in intensive care units, utilizing device days to calculate the rate for each type of intensive care unit, to the appropriate medical staff committee of the hospital on a regular basis.

(Added by Stats. 2006, Ch. 526, Sec. 2. Effective January 1, 2007.)



1288.7

By July 1, 2007, the department shall require that each general acute care hospital, in accordance with the Centers for Disease Control guidelines, take all of the following actions:

(a)  Annually offer onsite influenza vaccinations, if available, to all hospital employees at no cost to the employee. Each general acute care hospital shall require its employees to be vaccinated, or if the employee elects not to be vaccinated, to declare in writing that he or she has declined the vaccination.

(b) Institute respiratory hygiene and cough etiquette protocols, develop and implement procedures for the isolation of patients with influenza, and adopt a seasonal influenza plan.

(c) Revise an existing or develop a new disaster plan that includes a pandemic influenza component. The plan shall also document any actual or recommended collaboration with local, regional, and state public health agencies or officials in the event of an influenza pandemic.

(Added by Stats. 2006, Ch. 526, Sec. 2. Effective January 1, 2007.)



1288.8

(a) By January 1, 2008, the department shall take all of the following actions to protect against HAI in general acute care hospitals statewide:

(1) Implement an HAI surveillance and prevention program designed to assess the department’s resource needs, educate health facility evaluator nurses in HAI, and educate department staff on methods of implementing recommendations for disease prevention.

(2) Revise existing and adopt new administrative regulations, as necessary, to incorporate current federal Centers for Disease Control and Prevention (CDC) guidelines and standards for HAI prevention.

(3) Require that general acute care hospitals develop a process for evaluating the judicious use of antibiotics, the results of which shall be monitored jointly by appropriate representatives and committees involved in quality improvement activities.

(b) On and after January 1, 2008, each general acute care hospital shall implement and annually report to the department on its implementation of infection surveillance and infection prevention process measures that have been recommended by the federal Centers for Disease Control and Prevention Healthcare Infection Control Practices Advisory Committee, as suitable for a mandatory public reporting program. Initially, these process measures shall include the CDC guidelines for central line insertion practices, surgical antimicrobial prophylaxis, and influenza vaccination of patients and healthcare personnel. In consultation with the advisory committee, the department shall make this information public no later than six months after receiving the data.

(c) The advisory committee shall make recommendations for phasing in the implementation and public reporting of additional process measures and outcome measures by January 1, 2008, and, in doing so, shall consider the measures recommended by the CDC.

(d)  Each general acute care hospital shall also submit data on implemented process measures to the National Healthcare Safety Network of the CDC, or to any other scientifically valid national HAI reporting system based upon the recommendation of the federal Centers for Disease Control and Prevention Healthcare Infection Control Practices Advisory Committee or to another scientifically valid reporting database, as determined by the department based on the recommendations of the HAI-AC. Hospitals shall utilize the federal Centers for Disease Control and Prevention definitions and methodology for surveillance of HAI. Hospitals participating in the California Hospital Assessment and Reporting Task Force (CHART) shall publicly report those HAI measures as agreed to by all CHART hospitals.

(e) In addition to the requirements in subdivision (a), the department shall establish an infection surveillance, prevention, and control program to do all of the following:

(1) Designate infection prevention professionals to serve as consultants to the licensing and certification program.

(2) Provide education and training to department health facility evaluator nurses and consultants to effectively survey hospitals for compliance with infection surveillance, prevention, and control recommendations, as well as state and federal statutes and regulations.

(3) By January 1, 2011, in consultation with the HAI-AC, develop a scientifically valid statewide electronic reporting system or utilize an existing scientifically valid database system capable of receiving electronically transmitted reports from hospitals related to HAI.

(4) Provide current infection prevention and control information to the public on the Internet.

(5) Beginning January 1, 2011, provide to the Governor, the Legislature, and the Chairs of the Senate Committee on Health and Assembly Committee on Health, and post on the department’s Web site, an annual report of publicly reported HAI infection information received and reported pursuant to this article.

(Amended by Stats. 2008, Ch. 294, Sec. 6. Effective January 1, 2009.)



1288.85

Each general acute care hospital, as defined in subdivision (a) of Section 1250, shall do all of the following by July 1, 2015:

(a) Adopt and implement an antimicrobial stewardship policy in accordance with guidelines established by the federal government and professional organizations. This policy shall include a process to evaluate the judicious use of antibiotics in accordance with paragraph (3) of subdivision (a) of Section 1288.8.

(b) Develop a physician supervised multidisciplinary antimicrobial stewardship committee, subcommittee, or workgroup.

(c) Appoint to the physician supervised multidisciplinary antimicrobial stewardship committee, subcommittee, or workgroup, at least one physician or pharmacist who is knowledgeable about the subject of antimicrobial stewardship through prior training or attendance at continuing education programs, including programs offered by the federal Centers for Disease Control and Prevention, the Society for Healthcare Epidemiology of America, or similar recognized professional organizations.

(d) Report antimicrobial stewardship program activities to each appropriate hospital committee undertaking clinical quality improvement activities.

(Added by Stats. 2014, Ch. 843, Sec. 1. Effective January 1, 2015.)



1288.9

By January 1, 2009, the department shall do all of the following:

(a) Require each general acute care hospital to develop, implement, and periodically evaluate compliance with policies and procedures to prevent secondary surgical site infections (SSI). The results of this evaluation shall be monitored by the infection prevention committee and reported to the surgical committee of the hospital.

(b) Require each general acute care hospital to develop policies and procedures to implement the current Centers for Disease Control and Prevention guidelines and Institute for Healthcare Improvement (IHI) process measures designed to prevent ventilator associated pneumonia.

(c) During surveys, evaluate the facility’s compliance with existing policies and procedures to prevent HAI, including any externally or internally reported HAI process and outcome measures.

(Added by Stats. 2006, Ch. 526, Sec. 2. Effective January 1, 2007.)



1288.95

(a) No later than January 1, 2010, a physician designated as a hospital epidemiologist or infection surveillance, prevention, and control committee chairperson shall participate in a continuing medical education (CME) training program offered by the federal Centers for Disease Control and Prevention (CDC) and the Society for Healthcare Epidemiologists of America, or other recognized professional organization. The CME program shall be specific to infection surveillance, prevention, and control. Documentation of attendance shall be placed in the physician’s credentialing file.

(b) Beginning January 2010, all staff and contract physicians and all other licensed independent contractors, including, but not limited to, nurse practitioners and physician assistants, shall be trained in methods to prevent transmission of HAI, including, but not limited to, MRSA and Clostridium difficile infection.

(c) By January 2010, all permanent and temporary hospital employees and contractual staff, including students, shall be trained in hospital-specific infection prevention and control policies, including, but not limited to, hand hygiene, facility-specific isolation procedures, patient hygiene, and environmental sanitation procedures. The training shall be given annually and when new policies have been adopted by the infection surveillance, prevention, and control committee.

(d) Environmental services staff shall be trained by the hospital and shall be observed for compliance with hospital sanitation measures. The training shall be given at the start of employment, when new prevention measures have been adopted, and annually thereafter. Cultures of the environment may be randomly obtained by the hospital to determine compliance with hospital sanitation procedures.

(Added by Stats. 2008, Ch. 294, Sec. 7. Effective January 1, 2009.)






ARTICLE 4 - Offenses

1290

(a)  Except as provided in subdivision (b) or (c), any person who violates this chapter or Section 127050 or 128600, or who willfully or repeatedly violates any rule or regulation adopted under this chapter or Section 127050 or 128600 is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed 180 days, or by both the fine and imprisonment.

(b)  Any person who violates Section 1286 is guilty of an infraction and shall be punished by a fine of not more than one hundred dollars ($100).

(c)  Any person who willfully or repeatedly violates this chapter or Chapter 2.4 (commencing with Section 1417), excluding Sections 1425 and 1432, or any rule or regulation adopted under this chapter, relating to the operation or maintenance of a long-term health care facility as defined in Section 1418, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed two thousand five hundred dollars ($2,500) or by imprisonment in the county jail for a period not to exceed 180 days, or by both.

In determining the punishment to be imposed upon a conviction under this subdivision, the court shall consider all relevant facts, including, but not limited to, the following:

(1)  Whether the violation exposed the patient to the risk of death or serious physical harm.

(2)  Whether the violation had a direct or immediate relationship to the health, safety, or security of the patient.

(3)  Evidence, if any, of willfulness.

(4)  The number of repeated violations.

(5)  The presence or absence of good faith efforts by the defendant to prevent the violation.

(d)  For the purposes of this section, “willfully” or “willful” means the person doing an act or omitting to do an act intends the act or omission, and knows the relevant circumstances connected therewith.

(Amended by Stats. 1995, Ch. 415, Sec. 2. Effective January 1, 1996.)



1291

The director may bring an action to enjoin the violation or threatened violation of Section 1253 in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss. Upon a finding by the director that the violations threaten the health or safety of patients in, or served by, a health facility, the health officer of any county or city health department which has been delegated inspection authority as defined in Section 1257 may bring an action to enjoin the violation, threatened violation, or continued violation by any health facility which is located in an area which is under his or her local health jurisdiction. Prior to bringing an action to enjoin the violation, the department shall ensure, to the extent feasible, that written notice of the proposed action is provided to each patient or the party responsible for each patient, each patient’s physician and appropriate agencies which may be able to assist in, or facilitate, the placement of the patient in a licensed facility.

With respect to any and all actions brought pursuant to this section alleging the actual violation of Section 1253, the court shall, if it finds the allegations to be true, issue its order enjoining the facility from continuance of the violation.

(Amended by Stats. 1987, Ch. 233, Sec. 1.)



1292

Any action brought by the director against a health facility shall not abate by reason of a sale or other transfer of ownership of the health facility which is a party to the action except with express written consent of the director.

(Repealed and added by Stats. 1973, Ch. 1202.)



1293

The district attorney of every county shall, upon application by the state department or its authorized representative, institute and conduct the prosecution of any action for violation within his county of any provisions of this chapter.

(Added by Stats. 1973, Ch. 1202.)



1293.2

It is a misdemeanor for any person to do any of the following:

(a)  Willfully prevent, interfere with, or attempt to impede in any way the work of any duly authorized representative of the state department in the lawful enforcement of this chapter.

(b)  Willfully prevent or attempt to prevent the representative from examining any relevant books or records in the conduct of his or her official duties under this chapter.

(c)  Willfully prevent or interfere with the representative in the preserving of evidence of any violation of this chapter or of the rules and regulations adopted under this chapter.

(d)  For purposes of this section, “willfully” means the person doing an act or omitting to do an act, intends the act or omission and knows the relevant circumstances connected therewith.

(Added by Stats. 1985, Ch. 700, Sec. 6.)






ARTICLE 5 - Suspension and Revocation

1294

The state department may suspend or revoke any license or special permit issued under the provisions of this chapter upon any of the following grounds and in the manner provided in this chapter:

(a)  Violation by the licensee or holder of a special permit of any of the provisions of this chapter or of the rules and regulations promulgated under this chapter.

(b)  Violation by a facility certified as a skilled nursing facility under Title XVIII of the Social Security Act or as a nursing facility under Title XIX of the Social Security Act, or as both, of any federal statutes or regulations applicable to its operation.

(c)  Aiding, abetting, or permitting the violation of any provision of this chapter or of the rules and regulations promulgated under this chapter.

(d)  Conduct inimical to the public health, morals, welfare, or safety of the people of the State of California in the maintenance and operation of the premises or services for which a license or special permit is issued.

(e)  The conviction of a licensee, or other person mentioned in subdivision (b) of Section 1265.1, at any time during licensure, of a crime as defined in Section 1265.2.

(Amended by Stats. 2000, Ch. 451, Sec. 7.5. Effective January 1, 2001.)



1294.5

The department may suspend or revoke any license or special permit issued under the provisions of this chapter if the licensee or holder of a special permit willfully fails to comply with the provisions of the regulations contained in Article 6 (commencing with Section 14190), Chapter 7, Part 3, Division 9, of the Welfare and Institutions Code and regulations promulgated thereunder.

(Added by Stats. 1975, Ch. 220.)



1295

Proceedings for the suspension, revocation, or denial of licenses or special permits under this chapter shall be conducted in accordance with Section 100171. In the event of conflict between this chapter and Section 100171, Section 100171 shall prevail.

(Amended by Stats. 1997, Ch. 220, Sec. 12. Effective August 4, 1997.)



1296

The director may temporarily suspend any license or special permit prior to any hearing, when in his or her opinion the action is necessary to protect the public welfare. The director shall notify the licensee or holder of a special permit of the temporary suspension and the effective date thereof and at the same time shall serve the provider with an accusation. Upon receipt of a notice of defense by the licensee or holder of a special permit, the director shall within 15 days set the matter for hearing, which shall be held as soon as possible but not later than 30 days after receipt of the notice. The temporary suspension shall remain in effect until the hearing is completed and the director has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed.

If the provisions of this chapter or the rules or regulations promulgated by the director are violated by a licensee or holder of a special permit which is a group, corporation, or other association, the director may suspend the license or special permit of such organization or may suspend the license or special permit as to any individual person within the organization who is responsible for the violation.

(Amended by Stats. 1987, Ch. 1425, Sec. 1.)



1297

The withdrawal of an application for a license or a special permit after it has been filed with the state department shall not, unless the state department consents in writing to such withdrawal, deprive the state department of its authority to institute or continue a proceeding against the applicant for the denial of the license or a special permit upon any ground provided by law or to enter an order denying the license or special permit upon any such ground.

The suspension, expiration, or forfeiture by operation of law of a license or a special permit issued by the state department, or its suspension, forfeiture, or cancellation by order of the state department or by order of a court of law, or its surrender without the written consent of the state department, shall not deprive the state department of its authority to institute or continue a disciplinary proceeding against the licensee or holder of a special permit upon any ground provided by law or to enter an order suspending or revoking the license or special permit or otherwise taking disciplinary action against the licensee or holder of a special permit on any such ground.

(Added by Stats. 1973, Ch. 1202.)



1298

(a)  (1)  No person, firm, partnership, association, corporation, political subdivision of the state, or other governmental agency within the state shall continue to operate, conduct, or maintain an existing health facility without having applied for and obtained a license or a special permit as provided for in this chapter.

(2)  This subdivision shall not apply to a receiver appointed by the court to temporarily operate a long-term health care facility pursuant to Article 8 (commencing with Section 1325).

(b)  Any license or special permit revoked pursuant to this chapter may be reinstated pursuant to Section 11522 of the Government Code.

(Amended by Stats. 2000, Ch. 451, Sec. 8. Effective January 1, 2001.)



1300

(a)  Any licensee or holder of a special permit may, with the approval of the state department, surrender his or her license or special permit for suspension or cancellation by the state department. Any license or special permit suspended or canceled pursuant to this section may be reinstated by the state department on receipt of an application showing compliance with the requirements of Section 1265.

(b)  Before approving a downgrade or closure of emergency services pursuant to subdivision (a), the state department shall receive a copy of the impact evaluation of the county to determine impacts, including, but not limited to, an impact evaluation of the downgrade or closure upon the community, including community access to emergency care, and how that downgrade or closure will affect emergency services provided by other entities. Development of the impact evaluation shall incorporate at least one public hearing. The county in which the proposed downgrade or closure will occur shall ensure the completion of the impact evaluation, and shall notify the state department of results of an impact evaluation within three days of the completion of that evaluation. The county may designate the local emergency medical services agency as the appropriate agency to conduct the impact evaluation. The impact evaluation and hearing shall be completed within 60 days of the county receiving notification of intent to downgrade or close emergency services. The county or designated local emergency medical services agency shall ensure that all hospital and prehospital health care providers in the geographic area impacted by the service closure or change are consulted with, and that local emergency service agencies and planning or zoning authorities are notified, prior to completing an impact evaluation as required by this section. This subdivision shall be implemented on and after the date that the county in which the proposed downgrade or closure will occur, or its designated local emergency medical services agency, has developed a policy specifying the criteria it will consider in conducting an impact evaluation, as required by subdivision (c).

(c)  The Emergency Medical Services Authority shall develop guidelines for development of impact evaluation policies. On or before June 30, 1999, each county or its designated local emergency medical services agency shall develop a policy specifying the criteria it will consider in conducting an impact evaluation pursuant to subdivision (b). Each county or its designated local emergency medical services agency shall submit its impact evaluation policy to the state department and the Emergency Medical Services Authority within three days of completion of the policy. The Emergency Medical Services Authority shall provide technical assistance upon request to a county or its designated local emergency medical services agency.

(Amended by Stats. 1999, Ch. 83, Sec. 95. Effective January 1, 2000.)






ARTICLE 6 - Malpractice Actions

1305

(a)  Every insurer providing professional liability insurance to a health facility licensed pursuant to this chapter and every health facility or associated group of health facilities licensed pursuant to this chapter under common ownership which are self insured shall report periodically, but in no event less than once each year, to the state department any final judgment over three thousand dollars ($3,000) rendered against such health facility during the preceding year in, or any settlement over three thousand dollars ($3,000) during the preceding year of, a claim or action for damages for personal injuries caused by an error, omission, or negligence in the performance of its professional services, or by the performance of its professional services without consent.

(b)  In the event that there are no final judgments or settlements in excess of three thousand dollars ($3,000) during the year such fact shall also be reported to the department.

(Added by Stats. 1973, Ch. 1202.)



1306

Notwithstanding any other provision of law, no insurer shall enter into a settlement exceeding three thousand dollars ($3,000) to settle a claim or action referred to in Section 1305 without the written consent of the insured, except that this prohibition shall not void any settlement entered into without such written consent.

The requirement of written consent can only be waived by both the insured and the insurer.

The provisions of this section shall only apply to a settlement on a policy of insurance executed or renewed on or after January 1, 1971.

(Added by Stats. 1973, Ch. 1202.)



1307

The state department shall keep a record of all reports made pursuant to Section 1305.

(Amended by Stats. 1992, Ch. 713, Sec. 18. Effective September 15, 1992.)



1308

The state department shall notify every health facility licensed pursuant to this chapter and every insurer providing professional liability insurance to such health facilities of the provisions of this article.

(Added by Stats. 1973, Ch. 1202.)






ARTICLE 6.5 - Release of Sex Offender to Long-Term Health Care Facility

1312

Before a person who is required to register as a sex offender under Section 290 of the Penal Code is released into a long-term health care facility, as defined in Section 1418, the Department of Corrections and Rehabilitation, the State Department of State Hospitals, or any other official in charge of the place of confinement, shall notify the facility, in writing, that the sex offender is being released to reside at the facility.

(Amended by Stats. 2012, Ch. 24, Sec. 12. Effective June 27, 2012.)






ARTICLE 7 - Other Services

1315

Dental services, as defined in the Dental Practice Act, may be provided patients in health facilities licensed under this chapter. Such services shall be provided by persons licensed by the State of California pursuant to Section 1611 of the Business and Professions Code. However, this section shall not limit or restrict the right of a licensed physician and surgeon to perform any acts authorized under the Medical Practice Act.

(Repealed and added by Stats. 1973, Ch. 1202.)



1316

(a)  The rules of a health facility shall include provisions for use of the facility by, and staff privileges for, duly licensed podiatrists within the scope of their respective licensure, subject to rules and regulations governing such use or privileges established by the health facility. Such rules and regulations shall not discriminate on the basis of whether the staff member holds a M. D., D.O., or D.P.M. degree, within the scope of their respective licensure. Each health facility shall establish a staff comprised of physicians and surgeons, podiatrists, or any combination thereof, which shall regulate the admission, conduct suspension, or termination of the staff appointment of the podiatrists while using the facilities. No classification of health facilities by the state department, nor any other classification of health facilities based on quality of service or otherwise, by any person, body, or governmental agency of this state or any subdivision thereof shall be affected by a health facility’s provision for use of its facilities by duly licensed podiatrists, nor shall any such classification be affected by the subjection of the podiatrists, to the rules and regulations of a staff comprising podiatrists, physicians and surgeons, or any combination thereof, which govern the podiatrists’ use of the facilities. No classification of health facilities by any governmental agency of this state or any subdivision thereof pursuant to present law or laws passed hereinafter for the purposes of ascertaining eligibility for compensation, reimbursement, or other benefit for treatment of patients shall be affected by a health facility’s provision for use of its facilities by duly licensed podiatrists, nor shall any such classification be affected by the subjection of the podiatrists and dentists to the rules and regulations of a staff comprising podiatrists, physicians and surgeons, or any combination thereof, which govern the podiatrists’ use of the facilities.

With regard to the practice of podiatry in health facilities throughout this state, medical staff status shall include and provide for the right to pursue and practice full clinical and surgical privileges for holders of M.D., D.O., and D. P.M. degrees within the scope of their respective licensure. Such rights and privileges shall be limited or restricted only upon the basis of an individual practitioner’s demonstrated competence. Such competence shall be determined by health facility rules, regulations, and procedures which are necessary and are applied in good faith, equally and in a nondiscriminatory manner, to all practitioners regardless of whether they hold a M.D., D.O., or D.P.M. degree.

Nothing in this section shall be construed to require a health facility to offer a specific health service or services not otherwise offered. If a health service is offered, the facility shall not discriminate between persons holding M.D. , D.O., or D.P.M. degrees who are authorized by law to perform such services.

This subdivision shall not prohibit a health facility which is a clinical teaching facility owned or operated by a university operating a school of medicine from requiring that a podiatrist have a faculty teaching appointment as a condition for eligibility for staff privileges for that facility.

(b)  The rules of a health facility which include provisions for use of the facility by, and staff privileges for, medical staff shall not discriminate on the basis of whether the staff member holds a M.D., D.O., or D.P.M. degree, within the scope of their respective licensure. The health facility staff processing, reviewing, evaluating, and determining qualifications for staff privileges for medical staff shall include, if possible, staff members that hold M.D., D.O., and D.P.M. degrees.

(c)  Any violation by a health facility of the provisions of this section may be enjoined in an action brought in the name of the people of the State of California by the district attorney of the county in which the health facility is located, upon receipt of a complaint by an aggrieved physician and surgeon or podiatrist.

(Amended by Stats. 1977, Ch. 1214.)



1316.5

(a) (1) Each health facility owned and operated by the state offering care or services within the scope of practice of a psychologist shall establish rules and medical staff bylaws that include provisions for medical staff membership and clinical privileges for clinical psychologists within the scope of their licensure as psychologists, subject to the rules and medical staff bylaws governing medical staff membership or privileges as the facility shall establish. The rules and regulations shall not discriminate on the basis of whether the staff member holds an M.D., D.O., D.D.S., D.P.M., or doctoral degree in psychology within the scope of the member’s respective licensure. Each of these health facilities owned and operated by the state shall establish a staff comprised of physicians and surgeons, dentists, podiatrists, psychologists, or any combination thereof, that shall regulate the admission, conduct, suspension, or termination of the staff appointment of psychologists employed by the health facility.

(2) With regard to the practice of psychology in health facilities owned and operated by the state offering care or services within the scope of practice of a psychologist, medical staff status shall include and provide for the right to pursue and practice full clinical privileges for holders of a doctoral degree of psychology within the scope of their respective licensure. These rights and privileges shall be limited or restricted only upon the basis of an individual practitioner’s demonstrated competence. Competence shall be determined by health facility rules and medical staff bylaws that are necessary and are applied in good faith, equally and in a nondiscriminatory manner, to all practitioners, regardless of whether they hold an M.D., D.O., D.D.S., D.P.M., or doctoral degree in psychology.

(3) Nothing in this subdivision shall be construed to require a health facility owned and operated by the state to offer a specific health service or services not otherwise offered. If a health service is offered in such a health facility that includes provisions for medical staff membership and clinical privileges for clinical psychologists, the facility shall not discriminate between persons holding an M.D., D.O., D.D.S., D.P.M., or doctoral degree in psychology who are authorized by law to perform the service within the scope of the person’s respective licensure.

(4) The rules and medical staff bylaws of a health facility owned and operated by the state that include provisions for medical staff membership and clinical privileges for medical staff and duly licensed clinical psychologists shall not discriminate on the basis of whether the staff member holds an M.D., D.O., D.D.S., D.P.M., or doctoral degree in psychology within the scope of the member’s respective licensure. The health facility staff of these health facilities who process, review, evaluate, and determine qualifications for staff privileges for medical staff shall include, if possible, staff members who are clinical psychologists.

(b) (1) The rules of a health facility not owned or operated by this state may enable the appointment of clinical psychologists on the terms and conditions that the facility shall establish. In these health facilities, clinical psychologists may hold membership and serve on committees of the medical staff and carry professional responsibilities consistent with the scope of their licensure and their competence, subject to the rules of the health facility.

(2) Nothing in this subdivision shall be construed to require a health facility not owned or operated by this state to offer a specific health service or services not otherwise offered. If a health service is offered by a health facility with both licensed physicians and surgeons and clinical psychologists on the medical staff, which both licensed physicians and surgeons and clinical psychologists are authorized by law to perform, the service may be performed by either, without discrimination.

(3) This subdivision shall not prohibit a health facility that is a clinical teaching facility owned or operated by a university operating a school of medicine from requiring that a clinical psychologist have a faculty teaching appointment as a condition for eligibility for staff privileges at that facility.

(4) In any health facility that is not owned or operated by this state that provides staff privileges to clinical psychologists, the health facility staff who process, review, evaluate, and determine qualifications for staff privileges for medical staff shall include, if possible, staff members who are clinical psychologists.

(c) No classification of health facilities by the department, nor any other classification of health facilities based on quality of service or otherwise, by any person, body, or governmental agency of this state or any subdivision thereof shall be affected by a health facility’s provision for use of its facilities by duly licensed clinical psychologists, nor shall any classification of these facilities be affected by the subjection of the psychologists to the rules and regulations of the organized professional staff. No classification of health facilities by any governmental agency of this state or any subdivision thereof pursuant to any law, whether enacted prior or subsequent to the effective date of this section, for the purposes of ascertaining eligibility for compensation, reimbursement, or other benefit for treatment of patients shall be affected by a health facility’s provision for use of its facilities by duly licensed clinical psychologists, nor shall any classification of these facilities be affected by the subjection of the psychologists to the rules and regulations of the organized professional staff which govern the psychologists’ use of the facilities.

(d) “Clinical psychologist,” as used in this section, means a psychologist licensed by this state who meets both of the following requirements:

(1) Possesses an earned doctorate degree in psychology from an educational institution meeting the criteria of subdivision (b) of Section 2914 of the Business and Professions Code.

(2) Has not less than two years clinical experience in a multidisciplinary facility licensed or operated by this or another state or by the United States to provide health care, or, is listed in the latest edition of the National Register of Health Service Providers in Psychology, as adopted by the Council for the National Register of Health Service Providers in Psychology.

(e) Nothing in this section is intended to expand the scope of licensure of clinical psychologists. Notwithstanding the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1 of the Government Code), the Public Employment Relations Board is precluded from creating any additional bargaining units for the purpose of exclusive representation of state psychologist employees that might result because of medical staff membership and/or privilege changes for psychologists due to the enactment of provisions by Assembly Bill No. 3141 of the 1995–96 Regular Session.

(Amended by Stats. 2012, Ch. 24, Sec. 13. Effective June 27, 2012.)



1316.6

Notwithstanding any other provision of this chapter, the exercise of privileges in any health facility may be limited, restricted, or revoked for the violation of such health facility’s rules, regulations, or procedures which are applied, in good faith, in a nondiscriminatory manner to all practitioners in such health facility exercising such privileges or entitled to exercise such privileges.

(Added by Stats. 1978, Ch. 116.)



1317

(a) Emergency services and care shall be provided to any person requesting the services or care, or for whom services or care is requested, for any condition in which the person is in danger of loss of life, or serious injury or illness, at any health facility licensed under this chapter that maintains and operates an emergency department to provide emergency services to the public when the health facility has appropriate facilities and qualified personnel available to provide the services or care.

(b) In no event shall the provision of emergency services and care be based upon, or affected by, the person’s ethnicity, citizenship, age, preexisting medical condition, insurance status, economic status, ability to pay for medical services, or any other characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, except to the extent that a circumstance such as age, sex, preexisting medical condition, or physical or mental disability is medically significant to the provision of appropriate medical care to the patient.

(c) Neither the health facility, its employees, nor any physician and surgeon, dentist, clinical psychologist, or podiatrist shall be liable in any action arising out of a refusal to render emergency services or care if the refusal is based on the determination, exercising reasonable care, that the person is not suffering from an emergency medical condition, or that the health facility does not have the appropriate facilities or qualified personnel available to render those services.

(d) Emergency services and care shall be rendered without first questioning the patient or any other person as to his or her ability to pay therefor. However, the patient or his or her legally responsible relative or guardian shall execute an agreement to pay therefor or otherwise supply insurance or credit information promptly after the services are rendered.

(e) If a health facility subject to this chapter does not maintain an emergency department, its employees shall nevertheless exercise reasonable care to determine whether an emergency exists and shall direct the persons seeking emergency care to a nearby facility that can render the needed services, and shall assist the persons seeking emergency care in obtaining the services, including transportation services, in every way reasonable under the circumstances.

(f) No act or omission of any rescue team established by any health facility licensed under this chapter, or operated by the federal or state government, a county, or by the Regents of the University of California, done or omitted while attempting to resuscitate any person who is in immediate danger of loss of life shall impose any liability upon the health facility, the officers, members of the staff, nurses, or employees of the health facility, including, but not limited to, the members of the rescue team, or upon the federal or state government or a county, if good faith is exercised.

(g) “Rescue team,” as used in this section, means a special group of physicians and surgeons, nurses, and employees of a health facility who have been trained in cardiopulmonary resuscitation and have been designated by the health facility to attempt, in cases of emergency, to resuscitate persons who are in immediate danger of loss of life.

(h) This section shall not relieve a health facility of any duty otherwise imposed by law upon the health facility for the designation and training of members of a rescue team or for the provision or maintenance of equipment to be used by a rescue team.

(Amended by Stats. 2007, Ch. 568, Sec. 37. Effective January 1, 2008.)



1317.1

Unless the context otherwise requires, the following definitions shall control the construction of this article and Section 1371.4:

(a) (1) “Emergency services and care” means medical screening, examination, and evaluation by a physician and surgeon, or, to the extent permitted by applicable law, by other appropriate licensed persons under the supervision of a physician and surgeon, to determine if an emergency medical condition or active labor exists and, if it does, the care, treatment, and surgery, if within the scope of that person’s license, necessary to relieve or eliminate the emergency medical condition, within the capability of the facility.

(2) (A) “Emergency services and care” also means an additional screening, examination, and evaluation by a physician, or other personnel to the extent permitted by applicable law and within the scope of their licensure and clinical privileges, to determine if a psychiatric emergency medical condition exists, and the care and treatment necessary to relieve or eliminate the psychiatric emergency medical condition, within the capability of the facility.

(B) The care and treatment necessary to relieve or eliminate a psychiatric emergency medical condition may include admission or transfer to a psychiatric unit within a general acute care hospital, as defined in subdivision (a) of Section 1250, or to an acute psychiatric hospital, as defined in subdivision (b) of Section 1250, pursuant to subdivision (k). Nothing in this subparagraph shall be construed to permit a transfer that is in conflict with the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code).

(C) For the purposes of Section 1371.4, emergency services and care as defined in subparagraph (A) shall not apply to Medi-Cal managed care plan contracts entered into with the State Department of Health Care Services pursuant to Chapter 7 (commencing with Section 14000), Chapter 8 (commencing with Section 14200), and Chapter 8.75 (commencing with Section 14590) of Part 3 of Division 9 of the Welfare and Institutions Code, to the extent that those services are excluded from coverage under those contracts.

(D) This paragraph does not expand, restrict, or otherwise affect the scope of licensure or clinical privileges for clinical psychologists or other medical personnel.

(b) “Emergency medical condition” means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

(1) Placing the patient’s health in serious jeopardy.

(2) Serious impairment to bodily functions.

(3) Serious dysfunction of any bodily organ or part.

(c) “Active labor” means a labor at a time at which either of the following would occur:

(1) There is inadequate time to effect safe transfer to another hospital prior to delivery.

(2) A transfer may pose a threat to the health and safety of the patient or the unborn child.

(d) “Hospital” means all hospitals with an emergency department licensed by the state department.

(e) “State department” means the State Department of Public Health.

(f) “Medical hazard” means a material deterioration in medical condition in, or jeopardy to, a patient’s medical condition or expected chances for recovery.

(g) “Board” means the Medical Board of California.

(h) “Within the capability of the facility” means those capabilities that the hospital is required to have as a condition of its emergency medical services permit and services specified on Services Inventory Form 7041 filed by the hospital with the Office of Statewide Health Planning and Development.

(i) “Consultation” means the rendering of an opinion or advice, prescribing treatment, or the rendering of a decision regarding hospitalization or transfer by telephone or other means of communication. When determined to be medically necessary, jointly by the treating physician and surgeon, or by other appropriate licensed persons acting within their scope of licensure, under the supervision of a physician and surgeon, and the consulting physician and surgeon, “consultation” includes review of the patient’s medical record, examination, and treatment of the patient in person by a consulting physician and surgeon, or by other appropriate licensed persons acting within their scope of licensure under the supervision of a consulting physician and surgeon, who is qualified to give an opinion or render the necessary treatment in order to stabilize the patient. A request for consultation shall be made by the treating physician and surgeon, or by other appropriate licensed persons acting within their scope of licensure under the supervision of a treating physician and surgeon, provided the request is made with the contemporaneous approval of the treating physician and surgeon. The treating physician and surgeon may request to communicate directly with the consulting physician and surgeon, and when determined to be medically necessary, jointly by the treating physician and surgeon and the consulting physician and surgeon, the consulting physician and surgeon shall examine and treat the patient in person. The consulting physician and surgeon is ultimately responsible for providing the necessary consultation to the patient, regardless of who makes the in-person appearance.

(j) A patient is “stabilized” or “stabilization” has occurred when, in the opinion of the treating physician and surgeon, or other appropriate licensed persons acting within their scope of licensure under the supervision of a treating physician and surgeon, the patient’s medical condition is such that, within reasonable medical probability, no material deterioration of the patient’s condition is likely to result from, or occur during, the release or transfer of the patient as provided for in Section 1317.2, Section 1317.2a, or other pertinent statute.

(k) (1) “Psychiatric emergency medical condition” means a mental disorder that manifests itself by acute symptoms of sufficient severity that it renders the patient as being either of the following:

(A) An immediate danger to himself or herself or to others.

(B) Immediately unable to provide for, or utilize, food, shelter, or clothing, due to the mental disorder.

(2) This subdivision does not expand, restrict, or otherwise affect the scope of licensure or clinical privileges for clinical psychologists or medical personnel.

(l) This section shall not be construed to expand the scope of licensure for licensed persons providing services pursuant to this section.

(Amended (as amended by Stats. 2009, Ch. 423) by Stats. 2011, Ch. 333, Sec. 2. Effective January 1, 2012.)



1317.2

A person needing emergency services and care shall not be transferred from a hospital to another hospital for any nonmedical reason (such as the person’s inability to pay for any emergency service or care) unless each of the following conditions are met:

(a)  The person is examined and evaluated by a physician and surgeon, including, if necessary, consultation, prior to transfer.

(b)  The person has been provided with emergency services and care so that it can be determined, within reasonable medical probability, that the transfer or delay caused by the transfer will not create a medical hazard to the person.

(c)  A physician and surgeon at the transferring hospital has notified and has obtained the consent to the transfer by a physician and surgeon at the receiving hospital and confirmation by the receiving hospital that the person meets the hospital’s admissions criteria relating to appropriate bed, personnel, and equipment necessary to treat the person.

(d)  The transferring hospital provides for appropriate personnel and equipment that a reasonable and prudent physician and surgeon in the same or similar locality exercising ordinary care would use to effect the transfer.

(e)  All of the person’s pertinent medical records and copies of all the appropriate diagnostic test results that are reasonably available are transferred with the person.

(f)  The records transferred with the person include a “Transfer Summary” signed by the transferring physician and surgeon that contains relevant transfer information. The form of the “Transfer Summary” shall, at a minimum, contain the person’s name, address, sex, race, age, insurance status, and medical condition; the name and address of the transferring physician and surgeon or emergency department personnel authorizing the transfer; the time and date the person was first presented at the transferring hospital; the name of the physician and surgeon at the receiving hospital consenting to the transfer and the time and date of the consent; the time and date of the transfer; the reason for the transfer; and the declaration of the signor that the signor is assured, within reasonable medical probability, that the transfer creates no medical hazard to the patient. Neither the transferring physician and surgeon nor transferring hospital shall be required to duplicate, in the “Transfer Summary,” information contained in medical records transferred with the person.

(g)  The transfer conforms with regulations established by the state department. These regulations may prescribe minimum protocols for patient transfers.

(h) The patient shall be asked if there is a preferred contact person to be notified and, prior to the transfer, the hospital shall make a reasonable attempt to contact that person and alert him or her about the proposed transfer, in accordance with subdivision (b) of Section 56.1007 of the Civil Code. If the patient is not able to respond, the hospital shall make a reasonable effort to ascertain the identity of the preferred contact person or the next of kin and alert him or her about the transfer, in accordance with subdivision (b) of Section 56.1007 of the Civil Code. The hospital shall document in the patient’s medical record any attempts to contact a preferred contact person or next of kin.

(i) This section shall not apply to a transfer of a patient for medical reasons.

(j) This section shall not prohibit the transfer or discharge of a patient when the patient or the patient’s representative requests a transfer or discharge and gives informed consent to the transfer or discharge against medical advice.

(Amended by Stats. 2013, Ch. 711, Sec. 1. Effective January 1, 2014.)



1317.2a

(a)  A hospital which has a legal obligation, whether imposed by statute or by contract, to the extent of that contractual obligation, to any third-party payor, including, but not limited to, a health maintenance organization, health care service plan, nonprofit hospital service plan, insurer, or preferred provider organization, a county, or an employer to provide care for a patient under the circumstances specified in Section 1317.2 shall receive that patient to the extent required by the applicable statute or by the terms of the contract, or, when the hospital is unable to accept a patient for whom it has a legal obligation to provide care whose transfer will not create a medical hazard as specified in Section 1317.2, it shall make appropriate arrangements for the patient’s care.

(b)  A county hospital shall accept a patient whose transfer will not create a medical hazard as specified in Section 1317.2 and who is determined by the county to be eligible to receive health care services required under Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code, unless the hospital does not have appropriate bed capacity, medical personnel, or equipment required to provide care to the patient in accordance with accepted medical practice. When a county hospital is unable to accept a patient whose transfer will not create a medical hazard as specified in Section 1317.2, it shall make appropriate arrangements for the patient’s care. The obligation to make appropriate arrangements as set forth in this subdivision does not mandate a level of service or payment, modify the county’s obligations under Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code, create a cause of action, or limit a county’s flexibility to manage county health systems within available resources. However, the county’s flexibility shall not diminish a county’s responsibilities under Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code or the requirements contained in Chapter 2.5 (commencing with Section 1440).

(c)  The receiving hospital shall provide personnel and equipment reasonably required in the exercise of good medical practice for the care of the transferred patient.

(d)  Any third-party payor, including, but not limited to, a health maintenance organization, health care service plan, nonprofit hospital service plan, insurer, or preferred provider organization, or employer which has a statutory or contractual obligation to provide or indemnify emergency medical services on behalf of a patient shall be liable, to the extent of the contractual obligation to the patient, for the reasonable charges of the transferring hospital and the treating physicians for the emergency services provided pursuant to this article, except that the patient shall be responsible for uncovered services, or any deductible or copayment obligation. Notwithstanding this section, the liability of a third-party payor which has contracted with health care providers for the provision of these emergency services shall be set by the terms of that contract. Notwithstanding this section, the liability of a third-party payor that is licensed by the Insurance Commissioner or the Director of the Department of Managed Health Care and has a contractual obligation to provide or indemnify emergency medical services under a contract which covers a subscriber or an enrollee shall be determined in accordance with the terms of that contract and shall remain under the sole jurisdiction of that licensing agency.

(e)  A hospital which has a legal obligation to provide care for a patient as specified by subdivision (a) of Section 1317.2a to the extent of its legal obligation, imposed by statute or by contract to the extent of that contractual obligation, which does not accept transfers of, or make other appropriate arrangements for, medically stable patients in violation of this article or regulations adopted pursuant thereto shall be liable for the reasonable charges of the transferring hospital and treating physicians for providing services and care which should have been provided by the receiving hospital.

(f)  Subdivisions (d) and (e) do not apply to county obligations under Section 17000 of the Welfare and Institutions Code.

(g)  Nothing in this section shall be interpreted to require a hospital to make arrangements for the care of a patient for whom the hospital does not have a legal obligation to provide care.

(Amended by Stats. 2000, Ch. 857, Sec. 17. Effective January 1, 2001.)



1317.3

(a) As a condition of licensure, each hospital shall adopt, in consultation with the medical staff, policies and transfer protocols consistent with this article and regulations adopted hereunder.

(b) As a condition of licensure, each hospital shall adopt a policy prohibiting discrimination in the provision of emergency services and care based on ethnicity, citizenship, age, preexisting medical condition, insurance status, economic status, ability to pay for medical services, or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, except to the extent that a circumstance such as age, sex, preexisting medical condition, or physical or mental disability is medically significant to the provision of appropriate medical care to the patient. Transfer by a hospital of a patient who requires evaluation for involuntary psychiatric treatment, as determined by the receiving hospital or other receiving health facility, based upon the decision of a professional person duly authorized by law to make that decision, shall not constitute discrimination for the purposes of this section, if the transferring hospital has not been designated as an evaluation facility by a county pursuant to Section 5150 of the Welfare and Institutions Code, and if the transfer is in compliance with Section 1317.2.

(c) As a condition of licensure, each hospital shall require that physicians and surgeons who serve on an “on-call” basis to the hospital’s emergency room cannot refuse to respond to a call on the basis of the patient’s ethnicity, citizenship, age, preexisting medical condition, insurance status, economic status, ability to pay for medical services, or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, except to the extent that a circumstance such as age, sex, preexisting medical condition, or physical or mental disability is medically significant to the provision of appropriate medical care to the patient. If a contract between a physician and surgeon and hospital for the provision of emergency room coverage presently prevents the hospital from imposing those conditions, the conditions shall be included in the contract as soon as is legally permissible. Nothing in this section shall be construed as requiring that any physician serve on an “on-call” basis.

(d) As a condition of licensure, all hospitals shall inform all persons presented to an emergency room or their representatives if any are present and the person is unable to understand verbal or written communication, both orally and in writing, of the reasons for the transfer or refusal to provide emergency services and care and of the person’s right to emergency services and care prior to transfer or discharge without regard to ability to pay. Nothing in this subdivision requires notification of the reasons for the transfer in advance of the transfer where a person is unaccompanied and the hospital has made a reasonable effort to locate a representative, and because of the person’s physical or mental condition, notification is not possible. All hospitals shall prominently post a sign in their emergency rooms informing the public of their rights. Both the posted sign and written communication concerning the transfer or refusal to provide emergency services and care shall give the address of the department as the government agency to contact in the event the person wishes to complain about the hospital’s conduct.

(e) If a hospital does not timely adopt the policies and protocols required in this article, the hospital, in addition to denial or revocation of any of its licenses, shall be subject to a fine not to exceed one thousand dollars ($1,000) each day after expiration of 60 days’ written notice from the state department that the hospital’s policies or protocols required by this article are inadequate unless the delay is excused by the state department upon a showing of good and sufficient cause by the hospital. The notice shall include a detailed statement of the state department’s reasons for its determination and suggested changes to the hospital’s protocols which would be acceptable to the state department.

(f) Each hospital’s policies and protocols required in or under this article shall be submitted for approval to the state department by December 31, 1988.

(Amended by Stats. 2007, Ch. 568, Sec. 38. Effective January 1, 2008.)



1317.4

(a)  All hospitals shall maintain records of each transfer made or received, including the “Memorandum of Transfer” described in subdivision (f) of Section 1317.2, for a period of three years.

(b)  All hospitals making or receiving transfers shall file with the state department annual reports on forms prescribed by the department which shall describe the aggregate number of transfers made and received according to the person’s insurance status and reasons for transfers.

(c)  The receiving hospital, and all physicians, other licensed emergency room health personnel, and certified prehospital emergency personnel at the receiving hospital who know of apparent violations of this article or the regulations adopted hereunder shall, and the corresponding personnel at the transferring hospital and the transferring hospital may, report the apparent violations to the state department on a form prescribed by the state department within one week following its occurrence. The state department shall promptly send a copy of the form to the hospital administrator and appropriate medical staff committee of the transferring hospital and the local emergency medical services agency, unless the state department concludes that the complaint does not allege facts requiring further investigation, or is otherwise unmeritorious, or the state department concludes, based upon the circumstances of the case, that its investigation of the allegations would be impeded by disclosure of the form. When two or more persons required to report jointly have knowledge of an apparent violation, a single report may be made by a member of the team selected by mutual agreement in accordance with hospital protocols. Any individual, required to report by this section, who disagrees with the proposed joint report has a right and duty to separately report.

A failure to report under this subdivision shall not constitute a violation within the meaning of Section 1290 or 1317.6.

(d)  No hospital, government agency, or person shall retaliate against, penalize, institute a civil action against, or recover monetary relief from, or otherwise cause any injury to a physician or other personnel for reporting in good faith an apparent violation of this article or the regulations adopted hereunder to the state department, hospital, medical staff, or any other interested party or government agency.

(e)  No hospital, government agency, or person shall retaliate against, penalize, institute a civil action against, or recover monetary relief from, or otherwise cause any injury to a physician who refused to transfer a patient when the physician determines, within reasonable medical probability, that the transfer or delay caused by the transfer will create a medical hazard to the person.

(f)  Any person who violates subdivision (d) or (e) of Section 1317.4 is subject to a civil money penalty of no more than ten thousand dollars ($10,000) per violation. The remedy specified in this section shall be in addition to any other remedy provided by law.

(g)  The state department shall on an annual basis publish and provide to the Legislature a statistical summary by county on the extent of economic transfers of emergency patients, the frequency of medically hazardous transfers, the insurance status of the patient populations being transferred and all violations finally determined by the state department describing the nature of the violations, hospitals involved, and the action taken by the state department in response. These summaries shall not reveal the identity of individual persons transferred.

(h)  Proceedings by the state department to impose a fine under Section 1317.3 or 1317.6, and proceedings by the board to impose a fine under Section 1317.6, shall be conducted as follows:

(1)  If a hospital desires to contest a proposed fine, the hospital shall within 15 business days after service of the notice of proposed fine notify the director in writing of its intention to contest the proposed fine. If requested by the hospital, the director or the director’s designee, shall hold, within 30 business days, an informal conference, at the conclusion of which he or she may affirm, modify, or dismiss the proposed fine. If the director or the director’s designee affirms, modifies, or dismisses the proposed fine, he or she shall state with particularity in writing his or her reasons for that action, and shall immediately transmit a copy thereof to the hospital. If the hospital desires to contest a determination made after the informal conference, the hospital shall inform the director in writing within 15 business days after it receives the decision by the director or director’s designee. The hospital shall not be required to request an informal conference to contest a proposed fine, as specified in this section. If the hospital fails to notify the director in writing that it intends to protest the proposed fine within the times specified in this subdivision, the proposed fine shall be deemed a final order of the state department and shall not be subject to further administrative review.

(2)  If a hospital notifies the director that it intends to contest a proposed fine, the director shall immediately notify the Attorney General. Upon notification, the Attorney General shall promptly take all appropriate action to enforce the proposed fine in a court of competent jurisdiction for the county in which the hospital is located.

(3)  A judicial action to enforce a proposed fine shall be filed by the Attorney General after a hospital notifies the director of its intent to contest the proposed fine. If a judicial proceeding is prosecuted under the provisions of this section, the state department shall have the burden of establishing by a preponderance of the evidence that the alleged facts supporting the proposed fine occurred, that the alleged facts constituted a violation for which a fine may be assessed under Section 1317.3, 1317.4, or 1317.6, and the proposed fine is appropriate. The state department shall also have the burden of establishing by a preponderance of the evidence that the assessment of the proposed fine should be upheld. If a hospital timely notifies the state department of its decision to contest a proposed fine, the fine shall not be due and payable unless and until the judicial proceeding is terminated in favor of the state department.

(4)  Action brought under the provisions of this section shall be set for trial at the earliest possible date and shall take precedence on the court calendar over all other cases except matters to which equal or superior precedence is specifically granted by law. Times for responsive pleading and for hearing any such proceeding shall be set by the judge of the court with the object of securing a decision as to subject matters at the earliest possible time.

(5)  If the proposed fine is dismissed or reduced, the state department shall take action immediately to ensure that the public records reflect in a prominent manner that the proposed fine was dismissed or reduced.

(6)  In lieu of a judicial proceeding, the state department and the hospital may jointly elect to submit the matter to binding arbitration, in which case, the department shall initiate arbitration proceedings. The parties shall agree upon an arbitrator designated by the American Arbitration Association in accordance with the Association’s established rules and procedures. The arbitration hearing shall be set within 45 days of the parties’ joint election, but in no event less than 28 days from the date of selection of an arbitrator. The arbitration hearing may be continued up to 15 days if necessary at the arbitrator’s discretion. The decision of arbitrator shall be based upon substantive law and shall be binding on all parties, subject to judicial review. This review shall be limited to whether there was substantial evidence to support the decision of the arbitrator.

(7)  Proceedings by the board to impose a fine under Section 1317.6 shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1987, Ch. 1240, Sec. 7.)



1317.4a

(a) Notwithstanding subdivision (j) of Section 1317.1, a patient may be transferred for admission to a psychiatric unit within a general acute care hospital, as defined in subdivision (a) of Section 1250, or an acute psychiatric hospital, as defined in subdivision (b) of Section 1250, for care and treatment that is solely necessary to relieve or eliminate a psychiatric emergency medical condition, as defined in subdivision (k) of Section 1317.1, provided that, in the opinion of the treating provider, the patient’s psychiatric emergency medical condition is such that, within reasonable medical probability, no material deterioration of the patient’s psychiatric emergency medical condition is likely to result from, or occur during, a transfer of the patient. A provider shall notify the patient’s health care service plan, or the health plan’s contracting medical provider of the need for the transfer if identification of the plan is obtained pursuant to paragraph (1) of subdivision (b).

(b) A hospital that transfers a patient pursuant to subdivision (a) shall do both of the following:

(1) Seek to obtain the name and contact information of the patient’s health care service plan. The hospital shall document its attempt to ascertain this information in the patient’s medical record. The hospital’s attempt to ascertain the information shall include requesting the patient’s health care service plan member card, asking the patient, the patient’s family member, or other person accompanying the patient if he or she can identify the patient’s health care service plan, or using other means known to the hospital to accurately identify the patient’s health care service plan.

(2) Notify the patient’s health care service plan or the health plan’s contracting medical provider of the transfer, provided that the identification of the plan was obtained pursuant to paragraph (1). The hospital shall provide the plan or its contracting medical provider with the name of the patient, the patient’s member identification number, if known, the location and contact information, including a telephone number, for the location where the patient will be admitted, and the preliminary diagnosis.

(c) (1) A hospital shall make the notification described in paragraph (2) of subdivision (b) by either following the instructions on the patient’s health care service plan member card or by using the contact information provided by the patient’s health care service plan. A health care service plan shall provide all noncontracting hospitals in the state to which one of its members would be transferred pursuant to paragraph (1) of subdivision (b) with specific contact information needed to make the contact required by this section. The contact information provided to hospitals shall be updated as necessary, but no less than once a year.

(2) A hospital making the transfer pursuant to subdivision (a) shall not be required to make more than one telephone call to the health care service plan, or its contracting medical provider, provided that in all cases the health care service plan, or its contracting medical provider, shall be able to reach a representative of the provider upon returning the call, should the plan, or its contracting medical provider, need to call back. The representative of the hospital who makes the telephone call may be, but is not required to be, a physician and surgeon.

(d) If a transfer made pursuant to subdivision (a) is made to a facility that does not have a contract with the patient’s health care service plan, the plan may subsequently require and make provision for the transfer of the patient receiving services pursuant to this section and subdivision (a) of Section 1317.1 from the noncontracting facility to a general acute care hospital, as defined in subdivision (a) of Section 1250, or an acute psychiatric hospital, as defined in subdivision (b) of Section 1250, that has a contract with the plan or its delegated payer, provided that in the opinion of the treating provider the patient’s psychiatric emergency medical condition is such that, within reasonable medical probability, no material deterioration of the patient’s psychiatric emergency medical condition is likely to result from, or occur during, the transfer of the patient.

(e) Upon admission, the hospital to which the patient was transferred shall notify the health care service plan of the transfer, provided that the facility has the name and contact information of the patient’s health care service plan. The facility shall not be required to make more than one telephone call to the health care service plan, or its contracting medical provider, provided that in all cases the health care service plan, or its contracting medical provider, shall be able to reach a representative of the facility upon returning the call, should the plan, or its contracting medical provider, need to call back. The representative of the facility who makes the telephone call may be, but is not required to be, a physician and surgeon.

(f) Nothing in this subdivision shall be construed to require providers to seek authorization to provide emergency services and care, as defined in paragraph (2) of subdivision (a) of Section 1317.1, to a patient who has a psychiatric emergency medical condition, as defined in subdivision (k) of Section 1317.1, that is not otherwise required by law.

(Added by Stats. 2009, Ch. 423, Sec. 2. Effective January 1, 2010.)



1317.5

(a)  All alleged violations of this article and the regulations adopted hereunder shall be investigated by the state department. The state department, with the agreement of the local EMS agency, may refer violations of this article to the local EMS agency for investigation. The investigation shall be conducted pursuant to procedures established by the state department and shall be completed no later than 60 days after the report of apparent violation is received by the state department.

(b)  At the conclusion of its investigation, the state department or the local EMS agency shall refer any alleged violation by a physician to the Medical Board of California unless it is determined that the complaint is without a reasonable basis.

(Amended (as added by Stats. 1987, Ch. 1225) by Stats. 1989, Ch. 886, Sec. 92. See prevailing Section 1317.5 (added by Stats. 1987, Ch. 1240), as amended by Sec. 93 of Ch. 886.)



1317.5-1

(a)  All alleged violations of this article and the regulations adopted hereunder shall be investigated by the state department. The state department, with the agreement of the local EMS agency, may refer violations of this article to the local EMS agency for investigation. The investigation shall be conducted pursuant to procedures established by the state department and shall be completed no later than 60 days after the report of apparent violation is received by the state department.

(b)  At the conclusion of its investigation, the state department or the local EMS agency shall refer any alleged violation by a physician to the Medical Board of California unless it is determined that the complaint is without a reasonable basis.

(Amended (as added by Stats. 1987, Ch. 1240) by Stats. 1989, Ch. 886, Sec. 93.)



1317.6

(a)  Hospitals found by the state department to have committed or to be responsible for a violation of this article or the regulations adopted pursuant thereto shall be subject to a civil penalty by the state department in an amount not to exceed twenty-five thousand dollars ($25,000) for each hospital violation. In determining the amount of the fine for a hospital violation, the state department shall take into account all of the following:

(1)  Whether the violation was knowing or unintentional.

(2)  Whether the violation resulted or was reasonably likely to result in a medical hazard to the patient.

(3)  The frequency or gravity of the violation.

(4)  Other civil fines which have been imposed as a result of the violation under Section 1395 of Title 42 of the United States Code.

(b)  Notwithstanding this section, the director shall refer any alleged violation by a hospital owned and operated by a health care service plan involving a plan member or enrollee to the Department of Managed Health Care unless the director determines the complaint is without reasonable basis. The Department of Managed Health Care shall have sole authority and responsibility to enforce this article with respect to violations involving hospitals owned and operated by health care service plans in their treatment of plan members or enrollees.

(c)  Physicians and surgeons found by the board to have committed, or to be responsible for, a violation of this article or the regulations adopted pursuant thereto shall be subject to any and all penalties which the board may lawfully impose and may be subject to a civil penalty by the board in an amount not to exceed five thousand dollars ($5,000) for each violation. A civil penalty imposed under this subdivision shall not duplicate federal fines, and the board shall credit any federal fine against a civil penalty imposed under this subdivision.

(d)  The board may impose fines when it finds any of the following:

(1)  The violation was knowing or willful.

(2)  The violation was reasonably likely to result in a medical hazard.

(3)  There are repeated violations.

(e)  It is the intent of the Legislature that the state department has primary responsibility for regulating the conduct of hospital emergency departments and that fines imposed under this section should not be duplicated by additional fines imposed by the federal government as a result of the conduct which constituted a violation of this section. To effectuate the Legislature’s intent, the Governor shall inform the Secretary of the federal Department of Health and Human Services of the enactment of this section and request the federal department to credit any penalty assessed under this section against any subsequent civil monetary penalty assessed pursuant to Section 1395dd of Title 42 of the United States Code for the same violation.

(f)  There shall be a cumulative maximum limit of thirty thousand dollars ($30,000) in fines assessed against hospitals under this article and under Section 1395dd of Title 42 of the United States Code for the same circumstances. To effectuate this cumulative maximum limit, the state department shall do both of the following:

(1)  As to state fines assessed prior to the final conclusion, including judicial review, if available, of an action against a hospital by the federal Department of Health and Human Services under Section 1395dd of Title 42 of the United States Code (for the same circumstances finally deemed to have been a violation of this article or the regulations adopted hereunder, because of the state department action authorized by this article), remit and return to the hospital within 30 days after conclusion of the federal action, that portion of the state fine necessary to assure that the cumulative maximum limit is not exceeded.

(2)  Immediately credit against state fines assessed after the final conclusion, including judicial review, if available, of an action against a hospital by the federal Department of Health and Human Services under Section 1395dd of Title 42 of the United States Code, which results in a fine against a hospital (for the same circumstances finally deemed to have been a violation of this article or the regulations adopted hereunder, because of the state department action authorized by this article), the amount of the federal fine, necessary to assure the cumulative maximum limit is not exceeded.

(g)  Any hospital found by the state department pursuant to procedures established by the state department to have committed a violation of this article or the regulations adopted hereunder may have its emergency medical service permit revoked or suspended by the state department.

(h)  Any administrative or medical personnel who knowingly and intentionally violates any provision of this article, may be charged by the local district attorney with a misdemeanor.

(i)  Notification of each violation found by the state department of the provisions of this article or the regulations adopted hereunder shall be sent by the state department to the Joint Commission for the Accreditation of Hospitals, the state emergency medical services authority, and local emergency medical services agencies.

(j)  Any person who suffers personal harm and any medical facility which suffers a financial loss as a result of a violation of this article or the regulations adopted hereunder may recover, in a civil action against the transferring or receiving hospital, damages, reasonable attorney’s fees, and other appropriate relief. Transferring and receiving hospitals from which inappropriate transfers of persons are made or refused in violation of this article and the regulations adopted hereunder shall be liable for the reasonable charges of the receiving or transferring hospital for providing the services and care which should have been provided. Any person potentially harmed by a violation of this article or the regulations adopted hereunder, or the local district attorney or the Attorney General, may bring a civil action against the responsible hospital or administrative or medical personnel, to enjoin the violation, and if the injunction issues, the court shall award reasonable attorney’s fees. The provisions of this subdivision are in addition to other civil remedies and do not limit the availability of the other remedies.

(k)  The civil remedies established by this section do not apply to violations of any requirements established by any county or county agency.

(Amended by Stats. 2000, Ch. 857, Sec. 18. Effective January 1, 2001.)



1317.7

This article does not preempt any county or any other governmental agency acting within its authority from regulating emergency care or patient transfers, including the imposition of more specific duties, consistent with the requirements of this article and its implementing regulations. Any inconsistent requirements imposed by the Medi-Cal program shall preempt this article with respect to Medi-Cal beneficiaries. To the extent hospitals and physicians enter into contractual relationships with county or other governmental agencies which impose more stringent transfer requirements, those contractual agreements shall control.

(Amended (as added by Stats. 1987, Ch. 1240) by Stats. 1988, Ch. 888, Sec. 4. Effective September 14, 1988.)



1317.8

If any provision of this article is declared unlawful or unconstitutional in any judicial action, the remaining provisions of this chapter shall remain in effect.

(Added by Stats. 1987, Ch. 1240, Sec. 11.)



1317.9a

(a)  This article shall not be construed as altering or repealing Section 2400 of the Business and Professions Code.

(b)  Nothing in Sections 1317 et seq. and 1798.170 et seq. shall prevent a physician from exercising his or her professional judgment in conflict with any state or local regulation adopted pursuant to Section 1317 et seq. or 1798.170 et seq., so long as the judgment conforms with Sections 1317, 1317.1, and, except for subdivision (g), Section 1317.2, and acting in compliance with the state or local regulation would be contrary to the best interests of the patient.

(Added by Stats. 1987, Ch. 1240, Sec. 13.)



1317.10

Notwithstanding Sections 1317 and 1317.2, Stanford Hospital and Clinics and Lucile Packard Children’s Hospital at Stanford shall be treated as a single licensed facility for purposes of providing emergency services and care to patients with conditions related to active labor presenting to the emergency department at Stanford Hospital and Clinics if all of the following conditions are met:

(a) The two hospitals have entered into an agreement in which Lucile Packard Children’s Hospital at Stanford accepts and provides emergency services and care to all patients who are in active labor presenting to the emergency department at Stanford Hospital and Clinics, without regard to insurance status, financial status, or other nonclinical factors.

(b) A physician and surgeon, qualified emergency department registered nurse, or other appropriately licensed personnel under the supervision of a physician and surgeon determines, prior to the transfer, that the patient has signs or symptoms, or both, suggestive of active labor, the patient can be safely transferred from the emergency department at Stanford Hospital and Clinics to the labor and delivery department of Lucile Packard Children’s Hospital at Stanford, and the patient does not have a condition, illness, or injury more appropriately treated in the emergency department.

(c) The patient has the right to refuse the transfer.

(d) Each hospital has a prepared plan to promptly transport the patient with an employee escort who has specialized training in transporting women in labor.

(Added by Stats. 2012, Ch. 18, Sec. 2. Effective June 15, 2012.)



1318

(a)  The director shall require as a condition precedent to the issuance, or renewal, of any license for a health facility, if the licensee handles or will handle any money of patients within the health facility, that the applicant for the license or the renewal of the license file or have on file with the state department a bond executed by an admitted surety insurer in a sum to be fixed by the state department based upon the magnitude of the operations of the applicant, but which sum shall not be less than one thousand dollars ($1,000), running to the State of California and conditioned upon the licensee’s faithful and honest handling of the money of patients within the health facility.

(b)  Every person injured as a result of any improper or unlawful handling of the money of a patient of a health facility may bring an action in a proper court on the bond required to be posted by the licensee pursuant to this section for the amount of damage the person suffered as a result thereof to the extent covered by the bond.

(c)  The failure of any licensee under this section to maintain on file with the state department a bond in the amount prescribed by the director or who embezzles any patient’s trust funds shall constitute cause for the revocation of the license.

(d)  The provisions of this section shall not apply if the licensee handles less than twenty-five dollars ($25) per patient and less than five hundred dollars ($500) for all patients in any month.

(e)  The director may exempt licensed health facilities of the types specified in subdivisions (a), (b), (c), and (f) of Section 1250 from the requirements of this section. However, the exemption from the bond purchase requirements of this section shall not affect the financial liability of such health facilities.

(Amended by Stats. 1982, Ch. 517, Sec. 266.)



1319

The rules of a health facility may include provisions that require every member of the medical staff to have professional liability insurance as a condition to being on the medical staff of the health facility.

(Added by Stats. 1974, Ch. 889.)



1320

A skilled nursing facility or intermediate care facility shall not require patients to purchase drugs, or rent or purchase medical supplies or equipment, from any particular pharmacy or other source.

This section shall not preclude a skilled nursing facility or intermediate care facility from requiring that the patient’s pharmacy or other source comply with the facility’s policies and procedures reasonably necessary for the care of the patient or policies and procedures required to meet the intent of state or federal regulations. Nothing in this section shall preclude a skilled nursing facility or intermediate care facility from requiring that controlled substances which are periodically counted by the facility on at least a daily basis be dispensed by the patient’s pharmacy in containers suitable for that purpose.

(Added by Stats. 1980, Ch. 785.)



1321

No health facility shall advertise or represent in any way that it provides occupational therapy services unless such services are provided under the administrative control of the health facility by an occupational therapist or occupational therapy assistant within the meaning of Section 2570 of the Business and Professions Code.

(Added by Stats. 1977, Ch. 836.)



1322

A hospital which contracts with an insurer, nonprofit hospital service plan, or health care service plan shall not determine or condition medical staff membership or clinical privileges upon the basis of a physician and surgeon’s or podiatrist’s participation or nonparticipation in a contract with that insurer, hospital service plan, or health care service plan.

(Amended by Stats. 1992, Ch. 981, Sec. 3. Effective January 1, 1993.)



1323

(a)  A health facility, as defined by subdivisions (c) to (g), inclusive, of Section 1250, which has a significant beneficial interest in an ancillary health service provider or which knows that an ancillary health service provider has a significant beneficial interest in the health facility shall disclose that interest in writing to the patients of the health facility, or their representatives, and advise the patients, or their representatives, that they may choose to have another ancillary health service provider provide any supplies or services ordered by a member of the medical staff of the health facility.

(b)  If supplies or services are provided on an outpatient basis by an ancillary health service provider which is not on the same site as, or which is not on a site which is adjacent to, a health facility, as defined by subdivision (a) or (b) of Section 1250, which has a significant beneficial interest in the ancillary health service provider, or if the ancillary health service provider has a significant beneficial interest in the health facility, the ancillary health service provider shall disclose that interest in writing to the customers of the ancillary health service provider, or their representatives, and advise the customers, or their representatives, that they may choose to have another ancillary health service provider provide any supplies or services ordered by a member of the medical staff of the health facility.

(c)  A health facility, as defined by Section 1250, shall not charge, bill, or otherwise solicit payment from a patient on behalf of, or refer a patient to, another health facility in which the health facility has a significant beneficial interest unless the health facility first discloses in writing to the patient, or his or her representative, that the patient may choose to have another health facility provide any supplies or services ordered by a member of the medical staff of the health facility.

(d)  (1)  Except as provided in paragraph (2), “significant beneficial interest” means any financial interest that is equal to or greater than the lesser of the following:

(A)  Five percent of the whole.

(B)  Five thousand dollars ($5,000).

(2)  “Significant beneficial interest” does not include any of the following interests:

(A)  A lease agreement between a health facility, ancillary health service provider, another health facility, or a parent corporation of the health facility, or any combination thereof.

(B)  Any financial interest held by a health facility or ancillary health service provider in the stock of a publicly held health facility or ancillary health service provider, or any parent corporation of a health facility or ancillary health service provider, if that financial interest does not exceed 5 percent of any class of equity securities of the health facility, ancillary health service provider, or parent corporation.

(C)  An ownership interest in a health facility or ancillary health service provider if more than three-fourths of the patients of the health facility or ancillary health service provider are members of a prepaid group practice health care service plan, as defined by Section 1345.

(e)  (1)  “Ancillary health service provider” includes, but is not limited to, providers of pharmaceutical, laboratory, optometry, prosthetic, or orthopedic supplies or services, suppliers of durable medical equipment, home-health service providers, and providers of mental health or substance abuse services.

(2)  As used in subdivision (b), “adjacent” means real property located within a 400-yard radius of the boundaries of the site on which the health facility is located.

(f)  Neither a health facility nor an ancillary health service provider is required to make any disclosures required by this section to any patients or customers, or their representatives, if the patients or customers are enrolled in organizations or entities which provide or arrange for the provision of health care services in exchange for a prepaid capitation payment or premium.

(Added by Stats. 1985, Ch. 952, Sec. 1.)






ARTICLE 7.2 - Small House Skilled Nursing Facilities

1323.5

(a) (1) The Small House Skilled Nursing Facilities Pilot Program (SHSNF PP) is hereby established within the department. The purpose of the pilot program is to allow the department to authorize the development and operation of up to 10 small house skilled nursing facilities that are licensed to provide skilled nursing care and supportive care to patients in small, homelike, residential settings that incorporate emerging patient-centered health care concepts. The long-range goal of the pilot program is to evaluate the models developed under the pilot program to determine if each model improves patient satisfaction and clinical outcomes in a cost-effective manner. The models developed shall also be eligible for certification for participation in the federal Medicare Program under Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.) as skilled nursing facilities or in the federal Medicaid Program under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), as nursing facilities, or as both.

(2) For purposes of the pilot program, the department shall permit the formulation of standards for long-term care that may extend beyond, or vary from, traditional long-term health care facility models, including, but not limited to, facility layout and design consistent with newly adopted revisions to the California Building Standards Code, nursing care levels, staffing levels, infection control, sanitation, dietary services, and other personal care and habilitation provisions that may be more flexible than those currently required in California for skilled nursing facilities and continuous nursing facilities.

(3) The department shall establish criteria to measure the benefits and successes of this type of long-term care facility, as a whole, and to compare the results achieved by each model variant. The department shall evaluate and analyze the emerging concepts in long-term skilled nursing care developed pursuant to the pilot program for purposes of considering future regulatory modification.

(b) Facilities that are eligible for participation in the pilot program shall have all of the following characteristics:

(1) To the extent permitted under federal law, each home shall consist of a homelike, rather than institutional, environment, including the following characteristics:

(A) The home shall be accessible to disabled persons, and shall be designed as a house, an apartment, or a distinct area within an existing skilled nursing facility that meets the standards described in paragraph (2) of subdivision (a) that is similar to housing available within the surrounding community, and that includes shared areas that would only be commonly shared in a private home or apartment.

(B) The home shall not, to the extent practicable, contain institutional features. These include, but are not limited to, nursing stations, medication carts, room numbers, and wall-mounted licenses or certificates that could appropriately be accessed through other means.

(C) (i) The home shall include resident rooms that accommodate not more than two residents per room. Facilities are encouraged to include private, single-occupancy bedrooms that are shared only at the request of a resident to accommodate a spouse, partner, family member, or friend, and that contain a full private and accessible bathroom.

(ii) Double-occupancy rooms shall contain a full private and accessible bathroom, and each resident’s bedroom area shall be visually separated from the other by a full height wall or a permanently installed sliding door, folding door, or partition. Walls, doors, or partitions used to separate resident bedroom areas shall provide visual and acoustic separation. A door leading to each resident’s bedroom area in addition to the corridor door is not required, unless needed to achieve visual or acoustic separation.

(iii) Each resident shall have direct use of, and access to, an exterior window at all times.

(D) The home shall contain a living area where residents and staff may socialize, dine, and prepare food together that provides, at a minimum, a living room seating area, and a dining area large enough to accommodate all residents and at least two staff members. The home shall contain a full kitchen open to the living and dining rooms that may be utilized by residents that shall provide for separation in accordance with the California Building Standards Code.

(E) The home shall contain ample natural light.

(F) The home shall have built-in safety features to allow all areas of the facility to be accessible to residents during the majority of the day and night.

(G) The home shall provide access to secured outdoor space.

(H) The home shall endeavor to create an aging-in-place environment where long-stay residents may form permanent homes with each other.

(I) The home shall prepare, cook, and serve meals on a daily basis for residents in the home. Nothing in this subparagraph shall prohibit a home from utilizing outside resources in a manner approved by the department.

(c) As used in this article, the following definitions apply:

(1) “Pilot facility” means a Small House Skilled Nursing Facility (SHSNF) participating in the Small House Skilled Nursing Facilities Pilot Program (SHSNF PP) established by this article.

(2) “Small house skilled nursing facility” (SHSNF) means a health facility that provides skilled nursing care and supportive care in a small, homelike, residential setting in an apartment, cottage, house, or similar residential unit, to patients whose primary need is for the availability of skilled nursing care on an extended basis. A SHSNF may consist of a group or cluster of such residential homes, each home having 12 or fewer beds, or a distinct area within an existing skilled nursing facility that otherwise meets the definition of a SHSNF, is physically separate and distinguishable from the remainder of the skilled nursing facility, and has a distinct entry with no through traffic of staff, residents, or visitors not affiliated with the SHSNF. A SHSNF may also be a distinct part of a general acute care hospital or an acute psychiatric hospital, pursuant to subdivision (c) of Section 1418. Regardless of location, all SHSNFs shall meet all standards.

(3) “Home” means an apartment, cottage, house, or other similar residential unit that serves 12 or fewer residents.

(4) “Supportive care” includes the provision of socialization, activity aide services, and homemaker services.

(5) “Homemaker services” means food preparation, housekeeping, laundry, and maintenance services.

(6) “Versatile worker” means a certified nursing assistant who provides personal care, socialization, activity aide services, meal preparation services, and laundry and housekeeping services.

(d) Each pilot facility shall be subject to all licensing enforcement provisions to which other skilled nursing facilities are subject, including, but not limited to, Section 1424.5, Article 7.6 (commencing with Section 1324.20), and Article 8 (commencing with Section 1325).

(e) Unless otherwise operating on an existing skilled nursing facility license, each pilot facility shall be subject to the Licensing and Certification program fee for skilled nursing facilities pursuant to Section 1266.

(f) Each pilot facility shall receive a peer group weighted average Medi-Cal reimbursement rate as calculated by the State Department of Health Care Services.

(g) (1) Each pilot facility shall provide for consistent staff assignments and self-managed work teams of direct care staff, including staff working as versatile workers. Licensed nursing staff shall direct the versatile workers in all activities delegated under the licensed nurses’ scope of practice. A versatile worker may be supervised by nonclinical staff when performing nonclinical duties, at the discretion of the facility.

(2) (A) The pilot facility shall provide training for all staff involved in the operation of the home, to be completed prior to initial operation of the home, concerning the philosophy, operations, and skills required to implement and maintain self-directed care, self-managed work teams, a noninstitutional approach to long-term care, safety and emergency skills, food handling and safety, and other elements necessary for the successful operation of the home. Versatile workers and other staff interacting with residents in the homes shall demonstrate proficiency in these areas as well as the facility’s policies and procedures, conflict resolution, and self-directed care principles.

(B) Replacement staff shall undergo the training described in subparagraph (A) within two weeks of commencing employment with the pilot facility.

(h) A facility may be licensed by the department as a pilot facility pursuant to this article if the facility meets both of the following requirements:

(1) The facility has been determined by the department to comply with all provisions necessary to be certified to participate as a provider of care either as a skilled nursing facility in the federal Medicare Program under Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.) or as a nursing facility in the federal Medicaid Program under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), or as both.

(2) The facility has been determined by the department and the Office of Statewide Health Planning and Development (OSHPD) to fully comply with all pilot program requirements required under the provisions of this article, including payment of the licensing fee for a skilled nursing facility pursuant to Section 1266.

(i) In developing standards for this pilot program, the department shall, together with OSHPD and the Office of the State Long-Term Care Ombudsman, consult long-term care providers, health care advocacy organizations, health care employee organizations, consumer advocates, elder care advocates, and others identified as having a vested interest in long-term health care.

(j) The department shall issue, by July 1, 2013, one or more all facilities letters that provide the standards to be used by providers accepted into the pilot program for the development and operation of all pilot facilities.

(k) The department shall have authority to waive any standard for skilled nursing facilities established elsewhere in this chapter, Chapter 2.4 (commencing with Section 1417), and any regulations adopted thereunder, if the health, safety, and quality of patient care is not adversely affected. Prior written approval communicating the terms and conditions under which the waiver is granted shall be required. Applicants shall request the waiver in writing, accompanied by detailed, supporting documentation.

(l) (1) Consistent with this article, the department shall invite all eligible providers to submit an application to participate in the SHSNF PP at specified intervals over the first two years of the pilot program. The applications shall include sufficient information to demonstrate the provider’s experience in establishing and operating one or more care facilities offering the level of care to be furnished by pilot facilities, including the name and location of each facility currently or previously licensed to the provider, whether within California or in another state.

(2) The department may require that additional information and documents be submitted with, or subsequently in support of, the application. Failure to provide any required information or documentation shall disqualify the applicant from the application process and from consideration for participation in the pilot program. The department may select providers for participation in the SHSNF PP based on the applicant’s ability to meet or exceed the criteria described in this article.

(m) If, at any time, a pilot facility fails to meet the criteria set forth in this article for being a pilot facility, or fails to safeguard patient health, safety, welfare, and security as determined by the department, the department shall remove that pilot facility from participation in the pilot program.

(n) The costs of the creation, administration, and evaluation of the pilot program shall be borne by the facilities participating in the pilot project.

(o) Each pilot facility shall provide any reports to the department that the department deems necessary for modifications to the pilot program, the guidance or regulations governing the pilot facilities, and any other information the pilot facilities deem relevant in evaluating the success of the pilot program in delivering improved patient care. The department may inspect any participating pilot facility at any time.

(p) The department shall prepare and submit a report to the Legislature on the results of the SHSNF PP. The department may prepare the evaluation, analysis, and report itself, or may do so under contract. The report shall be submitted to the Legislature at least 24 months prior to the termination of the pilot program, and shall include an evaluation of the pilot program’s cost, safety, and quality of care.

(q) Nothing in this section or pilot program shall be construed to limit providers not participating in the pilot from pursuing approval for similar practices through program flexibility or similar existing process allowed by law.

(Added by Stats. 2012, Ch. 671, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2020, pursuant to Section 1323.6.)



1323.6

This article shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2012, Ch. 671, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Article 7.2, commencing with Section 1323.5.)






ARTICLE 7.5 - Intermediate Care Facilities’ Quality Assurance Fees

1324

For purposes of this article, the following definitions shall apply:

(a) (1) “Gross receipts” means gross receipts paid as compensation for services provided to residents of a designated intermediate care facility.

(2) “Gross receipts” does not mean charitable contributions.

(3) For state and local government owned facilities, “gross receipts” shall include any contributions from government sources or General Fund expenditures for the care of residents of a designated intermediate care facility.

(b) “Eligible facility” means a designated intermediate care facility that has paid the fee as described in Section 1324.2, for a particular state fiscal year.

(c) “Designated intermediate care facility” or “facility” means a facility as defined in subdivision (e), (g), or (h) of Section 1250.

(Added by Stats. 2003, Ch. 230, Sec. 5. Effective August 11, 2003. Conditionally inoperative as provided in Section 1324.12.)



1324.2

(a) As a condition for participation in the Medi-Cal program, there shall be imposed each state fiscal year upon the entire gross receipts of a designated intermediate care facility a quality assurance fee, as calculated in accordance with subdivision (b).

(b) The quality assurance fee to be paid pursuant to subdivision (c) of Section 1324.4 shall be an amount determined each quarter of the state fiscal year by multiplying the facility’s gross receipts in the preceding quarter by 6 percent. For reporting purposes, the quality assurance fee is considered to be on a cash basis of accounting.

(Added by Stats. 2003, Ch. 230, Sec. 5. Effective August 11, 2003. Conditionally inoperative as provided in Section 1324.12.)



1324.4

(a) On or before August 31 of each year, each designated intermediate care facility subject to Section 1324.2 shall report to the department, in a prescribed form, the facility’s gross receipts for the preceding state fiscal year.

(b) On or before the last day of each calendar quarter, each designated intermediate care facility shall file a report with the department, in a prescribed form, showing the facility’s gross receipts for the preceding quarter.

(c) A newly licensed care facility, as defined by the department, shall be exempt from the requirements of subdivision (a) for its year of operation, but shall complete all requirements of subdivision (b) for any portion of the quarter in which it commences operations.

(d) The quality assurance fee, as calculated pursuant to subdivision (b) of Section 1324.2, shall be paid to the department on or before the last day of the quarter following the quarter for which the fee is imposed.

(e) The payment of the quality assurance fee a designated intermediate care facility shall be reported as an allowable cost for Medi-Cal reimbursement purposes.

(f) The department shall make retrospective adjustments, as necessary, to the amounts calculated pursuant to subdivision (b) of Section 1324.2 in order to assure that the facility’s aggregate quality assurance fee for any particular state fiscal year does not exceed 6 percent of the facility’s aggregate annual gross receipts for that year.

(Added by Stats. 2003, Ch. 230, Sec. 5. Effective August 11, 2003. Conditionally inoperative as provided in Section 1324.12.)



1324.6

(a) The Director of Health Services, or his or her designee, shall administer this article.

(b) The director may adopt regulations as are necessary to implement this article. These regulations may be adopted as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). For purposes of this article, the adoption of regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The regulations shall include, but not be limited to, any regulations necessary for either of the following purposes:

(1) The administration of this article, including the proper imposition and collection of the quality assurance fee.

(2) The development of any forms necessary to obtain required information from facilities subject to the quality assurance fee.

(c) As an alternative to subdivision (b), and notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the director may implement this article by means of a provider bulletin, or other similar instructions, without taking regulatory action.

(Added by Stats. 2003, Ch. 230, Sec. 5. Effective August 11, 2003. Conditionally inoperative as provided in Section 1324.12.)



1324.8

(a) The quality assurance fee assessed and collected pursuant to this article shall be deposited in the General Fund.

(b) Notwithstanding subdivision (a), commencing August 1, 2013, the quality assurance fee assessed and collected pursuant to this article shall be deposited in the Long-Term Care Quality Assurance Fund established pursuant to Section 1324.9.

(Amended by Stats. 2012, Ch. 23, Sec. 15. Effective June 27, 2012. Section conditionally inoperative as provided in Section 1324.12.)



1324.9

(a) The Long-Term Care Quality Assurance Fund is hereby created in the State Treasury. Moneys in the fund shall be available, upon appropriation by the Legislature, for expenditure by the State Department of Health Care Services for the purposes of this article and Article 7.6 (commencing with Section 1324.20). Notwithstanding Section 16305.7 of the Government Code, the fund shall contain all interest and dividends earned on moneys in the fund.

(b) Notwithstanding any other law, beginning August 1, 2013, all revenues received by the State Department of Health Care Services categorized by the State Department of Health Care Services as long-term care quality assurance fees shall be deposited into the Long-Term Care Quality Assurance Fund. Revenue that shall be deposited into this fund shall include quality assurance fees imposed pursuant to this article and quality assurance fees imposed pursuant to Article 7.6 (commencing with Section 1324.20).

(c) Notwithstanding any other law, the Controller may use the funds in the Long-Term Care Quality Assurance Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code.

(Amended by Stats. 2013, Ch. 23, Sec. 13. Effective June 27, 2013. Conditionally inoperative as provided in Section 1324.12.)



1324.10

In addition to the rate of payment that an eligible facility would otherwise receive for intermediate care facility services provided to Medi-Cal beneficiaries, an eligible facility shall receive quarterly supplemental Medi-Cal reimbursement, in an amount determined by the department.

The supplemental Medi-Cal reimbursement provided by this section shall be paid to support the facility’s quality improvement efforts and shall be distributed under a payment methodology based on intermediate care services provided to Medi-Cal patients at the eligible facility, either on a per diem basis, or on any other federally permissible basis.

(Added by Stats. 2003, Ch. 230, Sec. 5. Effective August 11, 2003. Conditionally inoperative as provided in Section 1324.12.)



1324.12

(a) (1) The department shall seek approval from the federal Centers for Medicare and Medicaid Services for the implementation of this article.

(2) If after seeking federal approval, federal approval is not obtained, this article shall not be implemented.

(3) The Director of Health Services may alter the methodology specified in this article to the extent necessary to meet the requirements of federal law or regulations, or to obtain federal approval.

(b) If there is a final judicial determination by any court of appellate jurisdiction or a final determination by the Administrator of the federal Center for Medicare and Medicaid Services that the supplemental reimbursement provided by this article shall be made to any facility not described in this article, this article shall immediately become inoperative.

(Added by Stats. 2003, Ch. 230, Sec. 5. Effective August 11, 2003. Note: Implementation and termination provisions affect Article 7.5, comprising Sections 1324 to 1324.14.)



1324.14

In implementing this article, the department may utilize the services of the Medi-Cal fiscal intermediary through a change order to the fiscal intermediary contract to administer this program, consistent with the requirements of Sections 14104.6, 14104.7, 14104.8, and 14104.9 of the Welfare and Institutions Code.

(Added by Stats. 2003, Ch. 230, Sec. 5. Effective August 11, 2003. Conditionally inoperative as provided in Section 1324.12.)






ARTICLE 7.6 - Skilled Nursing Facility Quality Assurance Fee

1324.20

For purposes of this article, the following definitions shall apply:

(a) (1) “Continuing care retirement community” means a provider of a continuum of services, including independent living services, assisted living services as defined in paragraph (5) of subdivision (a) of Section 1771, and skilled nursing care, on a single campus, that is subject to Section 1791, or a provider of such a continuum of services on a single campus that has not received a Letter of Exemption pursuant to subdivision (d) of Section 1771.3.

(2) Notwithstanding paragraph (1), beginning with the 2010–11 rate year and for every rate year thereafter, the term “continuing care retirement community” shall have the definition contained in paragraph (11) of subdivision (c) of Section 1771.

(b) “Department,” unless otherwise specified, means the State Department of Health Care Services.

(c) (1) “Exempt facility” means a skilled nursing facility that is part of a continuing care retirement community, a skilled nursing facility operated by the state or another public entity, a unit that provides pediatric subacute services in a skilled nursing facility, a skilled nursing facility that is certified by the department for a special treatment program and is an institution for mental disease as defined in Section 1396d(i) of Title 42 of the United States Code, or a skilled nursing facility that is a distinct part of a facility that is licensed as a general acute care hospital.

(2) Notwithstanding paragraph (1), beginning with the 2010–11 rate year and for every rate year thereafter, the term “exempt facility” shall mean a skilled nursing facility that is part of a continuing care retirement community, as defined in paragraph (2) of subdivision (a), a skilled nursing facility operated by the state or another public entity, a unit that provides pediatric subacute services in a skilled nursing facility, a skilled nursing facility that is certified by the department for a special treatment program and is an institution for mental disease as defined in Section 1396d(i) of Title 42 of the United States Code, or a skilled nursing facility that is a distinct part of a facility that is licensed as a general acute care hospital.

(3) Notwithstanding paragraph (1), beginning with the 2010–11 rate year and every rate year thereafter, a multilevel facility, as described in paragraph (1) of subdivision (a), shall not be exempt from the quality assurance fee requirements pursuant to this article, unless it meets the definition of a continuing care retirement community in paragraph (11) of subdivision (c) of Section 1771.

(4) (A) Notwithstanding paragraph (1), beginning with the 2011–12 rate year, and every rate year thereafter, a unit that provides freestanding pediatric subacute care services in a skilled nursing facility, as described in paragraph (1) of subdivision (c), shall not be exempt from the quality assurance fee requirements pursuant to this article.

(B) For the purposes of this article, “freestanding pediatric subacute care unit” has the same meaning as defined in Section 51215.8 of Title 22 of the California Code of Regulations.

(d) (1) “Net revenue” means gross resident revenue for routine nursing services and ancillary services provided to all residents by a skilled nursing facility, less Medicare revenue for routine and ancillary services, including Medicare revenue for services provided to residents covered under a Medicare managed care plan, less payer discounts and applicable contractual allowances as permitted under federal law and regulation.

(2) Notwithstanding paragraph (1), for the 2009–10, 2010–11, and 2011–12 rate years, and each rate year thereafter, “net revenue” means gross resident revenue for routine nursing services and ancillary services provided to all residents by a skilled nursing facility, including Medicare revenue for routine and ancillary services and Medicare revenue for services provided to residents covered under a Medicare managed care plan, less payer discounts and applicable contractual allowances as permitted under federal law and regulation. To implement this paragraph, the department shall request federal approval pursuant to Section 1324.27.

(3) “Net revenue” does not mean charitable contributions and bad debt.

(e) “Payer discounts and contractual allowances” means the difference between the facility’s resident charges for routine or ancillary services and the actual amount paid.

(f) “Skilled nursing facility” means a licensed facility as defined in subdivision (c) of Section 1250.

(Amended by Stats. 2012, Ch. 34, Sec. 12. Effective June 27, 2012. See operational conditions in Section 1324.28. Inoperative after July 31, 2015. Repealed as of January 1, 2016, pursuant to Section 1324.30.)



1324.21

(a) For facilities licensed under subdivision (c) of Section 1250, there shall be imposed each fiscal year a uniform quality assurance fee per resident day. The uniform quality assurance fee shall be based upon the entire net revenue of all skilled nursing facilities subject to the fee, except an exempt facility, as defined in Section 1324.20, calculated in accordance with subdivision (b).

(b) The amount of the uniform quality assurance fee to be assessed per resident day shall be determined based on the aggregate net revenue of skilled nursing facilities subject to the fee, in accordance with the methodology outlined in the request for federal approval required by Section 1324.27 and in regulations, provider bulletins, or other similar instructions. The uniform quality assurance fee shall be calculated as follows:

(1) (A) For the rate year 2004–05, the net revenue shall be projected for all skilled nursing facilities subject to the fee. The projection of net revenue shall be based on prior rate-year data. Once determined, the aggregate projected net revenue for all facilities shall be multiplied by 2.7 percent, as determined under the approved methodology, and then divided by the projected total resident days of all providers subject to the fee.

(B) Notwithstanding subparagraph (A), the Director of Health Care Services may increase the amount of the fee up to 3 percent of the aggregate projected net revenue if necessary for the implementation of Article 3.8 (commencing with Section 14126) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code.

(2) (A) For the rate year 2005–06 and subsequent rate years through and including the 2009–10 rate year, the net revenue shall be projected for all skilled nursing facilities subject to the uniform quality assurance fee. The projection of net revenue shall be based on the prior rate year’s data. Once determined, the aggregate projected net revenue for all facilities shall be multiplied by 6 percent, as determined under the approved methodology, and then divided by the projected total resident days of all providers subject to the fee. The amounts so determined shall be subject to the provisions of subdivision (d).

(B) For the 2010–11 rate year and subsequent rate years, the net revenue shall be projected for all skilled nursing facilities subject to the uniform quality assurance fee. The projection of net revenue shall be based on the prior year’s data trended forward, using historical increases in net revenues. Once determined, the aggregate projected net revenue for all facilities shall be multiplied by 6 percent, as determined under the approved methodology, and then divided by the projected total resident days of all providers subject to the fee. The amounts so determined shall be subject to subdivision (d).

(c) The director may assess and collect a nonuniform fee consistent with the methodology approved pursuant to Section 1324.27.

(d) In no case shall the fees collected annually pursuant to this article, taken together with applicable licensing fees, exceed the amounts allowable under federal law.

(e) If there is a delay in the implementation of this article for any reason, including a delay in the approval of the quality assurance fee and methodology by the federal Centers for Medicare and Medicaid Services, in the 2004–05 rate year or in any other rate year, all of the following shall apply:

(1) Any facility subject to the fee may be assessed the amount the facility will be required to pay to the department, but shall not be required to pay the fee until the methodology is approved and Medi-Cal rates are increased in accordance with paragraph (2) of subdivision (a) of Section 1324.28 and the increased rates are paid to facilities.

(2) The department may retroactively increase and make payment of rates to facilities.

(3) Facilities that have been assessed a fee by the department shall pay the fee assessed within 60 days of the date rates are increased in accordance with paragraph (2) of subdivision (a) of Section 1324.28 and paid to facilities.

(4) The department shall accept a facility’s payment notwithstanding that the payment is submitted in a subsequent fiscal year than the fiscal year in which the fee is assessed.

(Amended by Stats. 2010, Ch. 717, Sec. 4. Effective October 19, 2010. See operational conditions in Section 1324.28. Inoperative after July 31, 2015. Repealed as of January 1, 2016, pursuant to Section 1324.30.)



1324.22

(a) The quality assurance fee, as calculated pursuant to Section 1324.21, shall be paid by the provider to the department for deposit in the State Treasury on a monthly basis on or before the last day of the month following the month for which the fee is imposed, except as provided in subdivision (e) of Section 1324.21.

(b) On or before the last day of each calendar quarter, each skilled nursing facility shall file a report with the department, in a prescribed form, showing the facility’s total resident days for the preceding quarter and payments made. If it is determined that a lesser amount was paid to the department, the facility shall pay the amount owed in the preceding quarter to the department with the report. Any amount determined to have been paid in excess to the department during the previous quarter shall be credited to the amount owed in the following quarter.

(c) On or before August 31 of each year, each skilled nursing facility subject to an assessment pursuant to Section 1324.21 shall report to the department, in a prescribed form, the facility’s total resident days and total payments made for the preceding state fiscal year. If it is determined that a lesser amount was paid to the department during the previous year, the facility shall pay the amount owed to the department with the report.

(d) (1) A newly licensed skilled nursing facility shall complete all requirements of subdivision (a) for any portion of the year in which it commences operations and of subdivision (b) for any portion of the quarter in which it commences operations.

(2) For purposes of this subdivision, “newly licensed skilled nursing facility” means a location that has not been previously licensed as a skilled nursing facility.

(e) (1) When a skilled nursing facility fails to pay all or part of the quality assurance fee within 60 days of the date that payment is due, the department may deduct the unpaid assessment and interest owed from any Medi-Cal reimbursement payments to the facility until the full amount is recovered. Any deduction shall be made only after written notice to the facility and may be taken over a period of time taking into account the financial condition of the facility.

(2) In addition to the provisions of paragraph (1), any unpaid quality assurance fee assessed by this article shall constitute a debt due to the state and may be collected pursuant to Section 12419.5 of the Government Code.

(f) Notwithstanding any other provision of law, the department shall continue to assess and collect the quality assurance fee, including any previously unpaid quality assurance fee, from each skilled nursing facility, irrespective of any changes in ownership or ownership interest or control or the transfer of any portion of the assets of the facility to another owner.

(g) During the time period in which a temporary manager is appointed to a facility pursuant to Section 1325.5 or during which a receiver is appointed by a court pursuant to Section 1327, the State Department of Public Health shall not be responsible for any unpaid quality assurance fee assessed prior to the time period of the temporary manager or receiver. Nothing in this subdivision shall affect the responsibility of the facility to make all payments of unpaid or current quality assurance fees, as required by this section and Section 1324.21.

(h) If all or any part of the quality assurance fee remains unpaid, the department may take either or both of the following actions:

(1) Assess a penalty equal to 50 percent of the unpaid fee amount for unpaid fees assessed during the 2004–05 to 2009–10, inclusive, rate years, and up to 50 percent of the unpaid fee amount for unpaid fees assessed during the 2010–11 rate year and any subsequent rate year.

(2) (A) Delay license renewal.

(B) Beginning with the 2010–11 rate year, the department may recommend to the State Department of Public Health that license renewal be delayed until the full amount of the quality assurance fee, penalties, and interest is recovered.

(i) In accordance with the provisions of the Medicaid State Plan, the payment of the quality assurance fee shall be considered as an allowable cost for Medi-Cal reimbursement purposes.

(j) The assessment process pursuant to this section shall become operative not later than 60 days from receipt of federal approval of the quality assurance fee, unless extended by the department. The department may assess fees and collect payment in accordance with subdivision (e) of Section 1324.21 in order to provide retroactive payments for any rate increase authorized under this article.

(k) The amendments made to subdivision (d) and the addition of subdivision (f) by the act that added this subdivision shall not be construed as substantive changes, but are merely clarifying existing law.

(l) (1) Notwithstanding any other provision of law, for the 2011–12 rate year, the department may waive the actions provided under subdivision (h), or may allow a freestanding pediatric subacute care facility to delay payments for up to six months, to ensure the facility has the financial stability required to pay the fee.

(2) For the purposes of this article, “freestanding pediatric subacute care facility” has the same meaning as defined in Section 51215.8 of Title 22 of the California Code of Regulations.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 4, Sec. 2. Effective June 29, 2011. See operational conditions in Section 1324.28. Inoperative after July 31, 2015. Repealed as of January 1, 2016, pursuant to Section 1324.30.)



1324.23

(a) The Director of Health Care Services, or his or her designee, shall administer this article.

(b) The director may adopt regulations as are necessary to implement this article. These regulations may be adopted as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). For purposes of this article, the adoption of regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The regulations shall include, but need not be limited to, any regulations necessary for any of the following purposes:

(1) The administration of this article, including the proper imposition and collection of the quality assurance fee not to exceed amounts reasonably necessary for purposes of this article.

(2) The development of any forms necessary to obtain required information from facilities subject to the quality assurance fee.

(3) To provide details, definitions, formulas, and other requirements.

(c) As an alternative to subdivision (b), and notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the director may implement this article, in whole or in part, by means of a provider bulletin or other similar instructions, without taking regulatory action, provided that no such bulletin or other similar instructions shall remain in effect after July 31, 2015. It is the intent of the Legislature that the regulations adopted pursuant to subdivision (b) shall be adopted on or before July 31, 2015.

(Amended by Stats. 2012, Ch. 631, Sec. 1. Effective September 27, 2012. See operational conditions in Section 1324.28. Inoperative after July 31, 2015. Repealed as of January 1, 2016, pursuant to Section 1324.30.)



1324.24

(a) The quality assurance fee assessed and collected pursuant to this article shall be deposited in the State Treasury.

(b) Notwithstanding subdivision (a), commencing August 1, 2013, the quality assurance fee assessed and collected pursuant to this article shall be deposited in the Long-Term Care Quality Assurance Fund established pursuant to Section 1324.9.

(Amended by Stats. 2012, Ch. 23, Sec. 17. Effective June 27, 2012. See operational conditions in Section 1324.28. Inoperative after July 31, 2015. Repealed as of January 1, 2016, pursuant to Section 1324.30.)



1324.25

The funds assessed pursuant to this article shall be available to enhance federal financial participation in the Medi-Cal program or to provide additional reimbursement to, and to support facility quality improvement efforts in, licensed skilled nursing facilities.

(Added by Stats. 2004, Ch. 875, Sec. 1. Effective September 29, 2004. See operational conditions in Section 1324.28. Inoperative after July 31, 2015. Repealed as of January 1, 2016, pursuant to Section 1324.30.)



1324.26

In implementing this article, the department may utilize the services of the Medi-Cal fiscal intermediary through a change order to the fiscal intermediary contract to administer this program, consistent with the requirements of Sections 14104.6, 14104.7, 14104.8, and 14104.9 of the Welfare and Institutions Code.

(Added by Stats. 2004, Ch. 875, Sec. 1. Effective September 29, 2004. See operational conditions in Section 1324.28. Inoperative after July 31, 2015. Repealed as of January 1, 2016, pursuant to Section 1324.30.)



1324.27

(a) (1) The department shall request approval from the federal Centers for Medicare and Medicaid Services for the implementation of this article. In making this request, the department shall seek specific approval from the federal Centers for Medicare and Medicaid Services to exempt facilities identified in subdivision (c) of Section 1324.20, including the submission of a request for waiver of broad-based requirement, waiver of uniform fee requirement, or both, pursuant to paragraphs (1) and (2) of subdivision (e) of Section 433.68 of Title 42 of the Code of Federal Regulations.

(2) The director may alter the methodology specified in this article, to the extent necessary to meet the requirements of federal law or regulations or to obtain federal approval. The Director of Health Care Services may also add new categories of exempt facilities or apply a nonuniform fee to the skilled nursing facilities subject to the fee in order to meet requirements of federal law or regulations. The Director of Health Care Services may apply a zero fee to one or more exempt categories of facilities, if necessary to obtain federal approval.

(3) If after seeking federal approval, federal approval is not obtained, this article shall not be implemented.

(b) The department shall make retrospective adjustments, as necessary, to the amounts calculated pursuant to Section 1324.21 in order to assure that the aggregate quality assurance fee for any particular state fiscal year does not exceed 6 percent of the aggregate annual net revenue of facilities subject to the fee.

(Amended by Stats. 2012, Ch. 631, Sec. 2. Effective September 27, 2012. See operational conditions in Section 1324.28. Inoperative after July 31, 2015. Repealed as of January 1, 2016, pursuant to Section 1324.30.)



1324.28

(a) This article shall be implemented as long as both of the following conditions are met:

(1) The state receives federal approval of the quality assurance fee from the federal Centers for Medicare and Medicaid Services.

(2) Legislation is enacted in the 2004 legislative session making an appropriation from the General Fund and from the Federal Trust Fund to fund a rate increase for skilled nursing facilities, as defined under subdivision (c) of Section 1250, for the 2004–05 rate year in an amount consistent with the Medi-Cal rates that specific facilities would have received under the rate methodology in effect as of July 31, 2004, plus the proportional costs as projected by Medi-Cal for new state or federal mandates.

(b) This article shall remain operative only as long as all of the following conditions are met:

(1) The federal Centers for Medicare and Medicaid Services continues to allow the use of the provider assessment provided in this article.

(2) The Medi-Cal Long-Term Care Reimbursement Act, Article 3.8 (commencing with Section 14126) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code, as added during the 2003–04 Regular Session by the act adding this section, is enacted and implemented on or before July 31, 2005, or as extended as provided in that article, and remains in effect thereafter.

(3) The state has continued its maintenance of effort for the level of state funding of nursing facility reimbursement for the 2005–06 rate year, and for every subsequent rate year continuing through the 2011–12 rate year, in an amount not less than the amount that specific facilities would have received under the rate methodology in effect on July 31, 2004, plus Medi-Cal’s projected proportional costs for new state or federal mandates, not including the quality assurance fee.

(4) The full amount of the quality assurance fee assessed and collected pursuant to this article remains available for the purposes specified in Section 1324.25 and for related purposes.

(c) If all of the conditions in subdivision (a) are met, this article is implemented, and subsequently, any one of the conditions in subdivision (b) is not met, on and after the date that the department makes that determination, this article shall not be implemented, notwithstanding that the condition or conditions subsequently may be met.

(d) Notwithstanding subdivisions (a), (b), and (c), in the event of a final judicial determination made by any state or federal court that is not appealed, or by a court of appellate jurisdiction that is not further appealed, in any action by any party, or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services, that federal financial participation is not available with respect to any payment made under the methodology implemented pursuant to this article because the methodology is invalid, unlawful, or contrary to any provision of federal law or regulations, or of state law, this section shall become inoperative.

(Amended by Stats. 2010, Ch. 717, Sec. 8. Effective October 19, 2010. Conditionally inoperative as provided in subd. (d). Inoperative after July 31, 2015. Repealed as of January 1, 2016, pursuant to Section 1324.30. Note: Operational conditions in subds. (a), (b), and (c) apply to Article 7.6, commencing with Section 1324.20.)



1324.29

(a) The quality assurance fee shall cease to be assessed after July 31, 2015.

(b) Notwithstanding subdivision (a) and Section 1324.30, the department’s authority and obligation to collect all quality assurance fees and penalties, including interest, shall continue in effect and shall not cease until the date that all amounts are paid or recovered in full.

(c) This section shall remain operative until the date that all fees and penalties, including interest, have been recovered pursuant to subdivision (b), and as of that date is repealed.

(Amended by Stats. 2012, Ch. 631, Sec. 3. Effective September 27, 2012. See operational conditions in Section 1324.28. Repealed as of date prescribed by its own provisions.)



1324.30

This article shall become inoperative after July 31, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 631, Sec. 4. Effective September 27, 2012. Repealed as of January 1, 2016, by its own provisions. Note: Termination clause affects Article 7.6, commencing with Section 1324.20 (except Section 1324.29).)






ARTICLE 8 - Management of Long-Term Health Care Facilities

1325

The Legislature finds and declares that the transfer trauma which accompanies the abrupt and involuntary transfer of patients from one nursing home to another should be avoided when reasonable alternatives exist.

It is the intent of the Legislature in enacting this article to provide an alternative by establishing a system whereby the State Department of Health Services may apply for a court order appointing a receiver to temporarily operate a long-term health care facility. The receivership is not intended to punish a licensee or to replace attempts to secure cooperative action to protect the patients’ health and security. The receivership is intended to protect the patients in the absence of other reasonably available alternatives.

The receiver may be appointed when a long-term health care facility is found to be in such condition that continued operation by the licensee, or his or her representative, presents a substantial probability or imminent danger of serious physical harm or death to the patients.

The receiver shall assume the operation of such a facility in order to either bring it into compliance with law and return it to the original licensee in accordance with standards set forth in this article, or facilitate a transfer of ownership to a new licensee. The receiver shall assure the orderly transfer of patients should the facility ultimately close.

(Amended by Stats. 1990, Ch. 1385, Sec. 1. Effective September 28, 1990.)



1325.5

(a)  It is the intent of the Legislature in enacting this section to empower the state department to take quick, effective action to protect the health and safety of residents of long-term health care facilities and to minimize the effects of transfer trauma that accompany the abrupt transfer of elderly and disabled residents.

(b)  For purposes of this section, “temporary manager” means the person, corporation, or other entity, appointed temporarily by the state department as a substitute facility manager or administrator with authority to hire, terminate, or reassign staff, obligate facility funds, alter facility procedures, and manage the facility to correct deficiencies identified in the facility’s operation.

(c)  The director may appoint a temporary manager when any of the following circumstances exist:

(1)  The residents of the long-term health care facility are in immediate danger of death or permanent injury by virtue of the failure of the facility to comply with federal or state requirements applicable to the operation of the facility.

(2)  As a result of the change in the status of the license or operation of a long-term health care facility, the facility is required to comply with Section 1336.2, the facility fails to comply with Section 1336.2, and the state department has determined that the facility is unwilling or unable to meet the requirements of Section 1336.2.

(d)  Upon appointment, the temporary manager shall take all necessary steps and make best efforts to eliminate immediate danger of death or permanent injury to residents or complete transfer of residents to alternative placements pursuant to Section 1336.2.

(e)  (1)  The appointment of a temporary manager shall become effective immediately and shall continue until any of the following events occurs:

(A)  The temporary manager notifies the department, and the department verifies, that the facility meets state and, if applicable, federal standards for operation, and will be able to continue to maintain compliance with those standards after the termination of temporary management.

(B)  A receiver is appointed under this article.

(C)  The department approves a new management company.

(D)  A new operator is licensed.

(E)  The state department closes the facility, through an orderly transfer of the residents.

(F)  A hearing or court order ends the temporary manager appointment.

(G)  The appointment is terminated by the department or the temporary manager.

(2)  The appointment of a temporary manager shall authorize the temporary manager to act pursuant to this section. The appointment shall be made pursuant to an agreement between the temporary manager and the state department that outlines the circumstances under which the temporary manager may expend funds. The temporary manager shall make no long-term capital investments to the facility without the permission of the state department. The state department shall provide the licensee and administrator with a statement of allegations at the time of appointment. Within 48 hours, the department shall provide the licensee and the administrator with a formal statement of cause and concerns. The statement of cause and concerns shall specify the factual and legal basis for the imposition of the temporary manager and shall be supported by the declaration of the director or the director’s authorized designee. The statement of cause and concerns shall notify the licensee of the licensee’s right to petition the Office of Administrative Hearings for a hearing to contest the appointment of the temporary manager and shall provide the licensee with a form and appropriate information for the licensee’s use in requesting a hearing.

(f)  (1)  The licensee of a long-term health care facility may contest the appointment of the temporary manager by filing a petition for an order to terminate the appointment of the temporary manager with the Office of Administrative Hearings, within 60 days from the date of mailing of the statement of cause and concerns. On the same day as the petition is filed with the Office of Administrative Hearings, the licensee shall deliver a copy of the petition to the office of the director.

(2)  Upon receipt of a petition of hearing, the Office of Administrative Hearings shall set a hearing date and time within five business days of the receipt of the petition. The office shall promptly notify the licensee and the state department of the date, time, and place of the hearing. The office shall assign the case to an administrative law judge. At the hearing, relevant evidence may be presented pursuant to Section 11513 of the Government Code. The administrative law judge shall issue a written decision on the petition within five business days of the conclusion of the hearing. The five-day time periods for holding the hearing and rendering a decision may be extended by the agreement of the parties.

(3)  The administrative law judge shall uphold the appointment of the temporary manager if the state department proves, by a preponderance of the evidence, that the circumstances specified in subdivision (c) applied to the facility at the time of the appointment. The administrative law judge shall order the termination of the temporary manager if the burden of proof is not satisfied.

(g)  The decision of the administrative law judge is subject to judicial review as provided in Section 1094.5 of the Code of Civil Procedure by the superior court sitting in the county where the facility is located. This review may be requested by the licensee of the facility or the state department by filing a petition seeking relief from the order. The petition may also request the issuance of temporary injunctive relief pending the decision on the petition. The superior court shall hold a hearing within five business days of the filing of the petition and shall issue a decision on the petition within five days of the hearing. The state department may be represented by legal counsel within the state department for purposes of court proceedings authorized under this section.

(h)  If the licensee of the long-term health care facility does not protest the appointment, it shall continue in accordance with subdivision (e).

(i)  (1)  If the licensee of the long-term health care facility petitions the Office of Administrative Hearings pursuant to subdivision (f), the appointment of the temporary manager by the director pursuant to this section shall continue until it is terminated by the administrative law judge or by the superior court, or it shall continue for 30 days from the date the administrative law judge or the superior court upholds the appointment of the temporary manager, whichever is earlier.

(2)  At any time during the appointment of the temporary manager, the director may request an extension of the appointment by filing a petition for hearing with the Office of Administrative Hearings and serving a copy of the petition on the licensee. The office shall proceed as specified in paragraph (2) of subdivision (f). The administrative law judge may extend the appointment of the temporary manager as follows:

(A)  Upon a showing by the state department that the conditions specified in subdivision (c) continue to exist, an additional 60 days.

(B)  Upon a finding that the state department is seeking a receiver, until the state department has secured the services of a receiver pursuant to this article.

(3)  The licensee or the state department may request review of the administrative law judge’s decision on the extension as provided in subdivision (g).

(j)  The temporary manager appointed pursuant to this section shall meet the following qualifications:

(1)  Be qualified to oversee correction of deficiencies on the basis of experience and education.

(2)  Not have been found guilty of misconduct by any licensing board.

(3)  Have no financial ownership interest in the facility and have no member of his or her immediate family who has a financial ownership interest in the facility.

(4)  Not currently serve, or within the past two years have served, as a member of the staff of the facility.

(5)  Be acceptable to the facility.

(k)  Payment of the temporary manager’s salary or fee shall comply with the following requirements:

(1)  Shall be paid directly by the facility while the temporary manager is assigned to that facility.

(2)  Shall be equivalent to the sum of the following:

(A)  The prevailing salary or fee paid by licensees for positions of the same type in the facility’s geographic area.

(B)  Additional costs that reasonably would have been incurred by the licensee if the licensee had been in an employment relationship.

(C)  Any other reasonable costs incurred by the appointed temporary manager in furnishing services pursuant to this section.

(3)  May exceed the amount specified in paragraph (2) if the department is otherwise unable to attract a qualified temporary manager.

( l)  The state department may use funds from the Health Facilities Citation Penalties Account, pursuant to Section 1417.2, to operate the facility after all other facility revenues are exhausted.

(m)  The state department shall adopt regulations for the administration of this section on or before December 31, 2001.

(Amended by Stats. 2001, Ch. 685, Sec. 7. Effective January 1, 2002.)



1326

As used in this article, “long-term health care facility” means any skilled nursing facility, intermediate care facility, intermediate care facility/developmentally disabled, intermediate care facility/developmentally disabled habilitative, intermediate care facility/developmentally disabled-nursing, intermediate care facility/developmentally disabled-continuous nursing, or congregate living health facility licensed pursuant to this chapter.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 7. Effective July 28, 2009.)



1327

(a)  Whenever circumstances exist indicating that continued management of a long-term health care facility by the current licensee would present a substantial probability or imminent danger of serious physical harm or death to the patients, or there exists in the facility a condition in substantial violation of this chapter or the rules and regulations adopted pursuant to this chapter, or the facility exhibits a pattern or practice of habitual violation of this chapter or the rules and regulations adopted pursuant thereto, or the facility is closing or intends to terminate operation as a licensed long-term health care facility and adequate arrangements for relocation of residents have not been made at least 30 days prior to the closing or termination, the director may petition the superior court for the county in which the long-term health care facility is located for an order appointing a receiver to temporarily operate the long-term health care facility in accordance with this article.

The petition shall allege the facts upon which the action is based and shall be supported by an affidavit of the director. A copy of the petition and affidavits, together with an order to appear and show cause why temporary authority to operate the long-term health care facility should not be vested in a receiver pursuant to this article, shall be delivered to the licensee, administrator, or a responsible person at the facility to the attention of the licensee and administrator. The order shall specify a hearing date, which shall be not less than five, nor more than 10, days following delivery of the petition and order upon the licensee, except that the court may shorten or lengthen the time upon a showing of just cause.

(b)  If the director files a petition pursuant to subdivision (a) for appointment of a receiver to operate a long-term health care facility, in accordance with Section 564 of the Code of Civil Procedure, the director may also petition the court, in accordance with Section 527 of the Code of Civil Procedure, for an order appointing a temporary receiver. A temporary receiver appointed by the court pursuant to this subdivision shall serve until the court has made a final determination on the petition for appointment of a receiver filed pursuant to subdivision (a). A receiver appointed pursuant to this subdivision shall have the same powers and duties as a receiver would have if appointed pursuant to subdivision (a).

At the time of the hearing, the state department shall advise the licensee of the name of the proposed receiver. The receiver shall be a licensed nursing home administrator or other responsible person or entity, as determined by the court, from a list of qualified receivers established by the state department, with input from providers of long-term care and consumer representatives. The department shall consult with the Board of Nursing Home Administrators, in order to screen potential receivers who are licensed by the board, and to determine if they are administrators in good standing. Persons appearing on the list shall have experience in the delivery of health care services, and, if feasible, shall have experience with the operation of a long-term health care facility. The receivers shall have sufficient background and experience in management and finances to ensure compliance with orders issued by the court. The owner, licensee, or administrator shall not be appointed as the receiver unless authorized by the court.

If at the conclusion of the hearing, which may include oral testimony and cross-examination at the option of any party, the court determines that adequate grounds exist for the appointment of a receiver and that there is no other reasonably available remedy to protect the patients, the court may issue an order appointing a receiver to temporarily operate the long-term health care facility and enjoining the licensee from interfering with the receiver in the conduct of his or her duties. The court shall in any such proceedings make written findings of fact and conclusions of law, and shall require an appropriate bond to be filed by the receiver and paid for by the licensee. The bond shall be in an amount necessary to protect the licensee in the event of any failure on the part of the receiver to act in a reasonable manner. The bond requirement may be waived by the licensee.

The court may permit the licensee to participate in the continued operation of the facility during the pendency of any receivership ordered pursuant to this section and shall issue an order detailing the nature and scope of participation.

Failure of the licensee to appear at the hearing on the petition shall constitute an admission of all factual allegations contained in the petition for purposes of these proceedings only.

The licensee shall receive notice and a copy of the application each time the receiver applies to the court or the state department for instructions regarding his or her duties under the provisions of this article, when an accounting pursuant to Section 1330 is submitted, and when a report pursuant to Section 1332 or other report is submitted. The licensee shall have an opportunity to present objections or otherwise participate in any such proceeding.

(c)  (1)  The director may petition the superior court pursuant to this section for the county in which any health facility, as defined in subdivision (e), (g), or (h) of Section 1250, providing long-term care for persons with developmental disabilities is located, for an order appointing a temporary receiver to operate the facility for a maximum of 120 days in accordance with this article.

(2)  The state department may provide onsite technical assistance to the receiver appointed pursuant to this subdivision, if requested by the receiver, to continue operation of the facility. The technical assistance may include, but need not be limited to, technical assistance regarding any of the following:

(A)  Staff training and personnel management.

(B)  Rate adjustment applications and appeals.

(C)  Administrative practices and procedures.

(D)  Fiscal management.

(E)  Licensing regulations and review procedures.

(3)  The state department shall notify the State Department of Developmental Services and the appropriate regional center, or centers, of the receivership action.

(4)  When the director has determined that the facility specified in paragraph (1) presents a risk of abruptly closing, but the director determines that the situation does not require the filing of a petition with the court for an order appointing a receiver, the director may provide onsite technical assistance as specified in paragraph (2) to the operator of the facility if the operator requests the assistance.

(Amended by Stats. 1994, Ch. 1275, Sec. 56. Effective January 1, 1995.)



1327.1

The state department shall investigate within 30 days of receipt of a complaint alleging that circumstances permitting a petition for receivership under Section 1327 exist in a long-term health care facility. The result of the investigation shall be documented by the state department in the facility file.

(Added by Stats. 1990, Ch. 940, Sec. 2.)



1327.2

In the event that the state department proceeds with a receivership petition, the state department shall hold an informational meeting in the affected community for residents, family members, and interested parties.

(Added by Stats. 1990, Ch. 940, Sec. 3.)



1327.3

Subdivision (b) of Section 1327 shall not be construed to prohibit the state department from including on its list of qualified receivers a consortium of community agencies that includes one or more licensed nursing home administrators, as long as the consortium is established as a legal entity.

The court may approve receivership arrangements where more than one individual shares receivership duties, as long as one licensed nursing home administrator or other responsible person or entity is the legally appointed receiver.

(Added by Stats. 1990, Ch. 940, Sec. 4.)



1327.5

No person shall impede the operation of a receivership created under Section 1327. There shall be an automatic stay for a 60-day period subsequent to the appointment of a receiver, of any action that would interfere with the functioning of the facility, including, but not limited to, cancellation of insurance policies executed by the licensees, termination of utility services, attachments or set-offs of resident trust funds and working capital accounts and repossession of equipment in the facility.

(Added by Stats. 1987, Ch. 666, Sec. 1.5.)



1328

(a)  Notwithstanding any other provision of law, the receiver shall be liable only for damages resulting from gross negligence in the operation of the facility or intentional tortious acts.

(b)  Notwithstanding any other provision of law, the State of California shall be liable only for damages resulting from negligence of the receiver in the operation of the facility.

(c)  The licensee shall not be liable for any occurrences during the receivership except to the extent that the occurrences are the result of the licensee’s conduct.

(Added by Stats. 1982, Ch. 1456, Sec. 2.)



1329

(a)  When a receiver is appointed, the licensee may, at the discretion of the court, be divested of possession and control of the facility in favor of the receiver. The receiver appointed pursuant to this article:

(1)  May exercise those powers and shall perform those duties ordered by the court, in addition to other duties provided by statute.

(2)  Shall operate the facility in a manner which assures safety and adequate health care for the residents.

(3)  Shall have the same rights to possession of the building in which the facility is located, and of all goods and fixtures in the building at the time the petition for receivership is filed, as the licensee and administrator would have had if the receiver had not been appointed.

(4)  May use the funds, building, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed.

(5)  Shall take title to all revenue coming to the facility in the name of the receiver who shall use it for the following purposes in descending order of priority:

(A)  To pay wages to staff. The receiver shall have full power to hire, direct, manage, and discharge employees of the facility, subject to any contractual rights they may have. The receiver shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the licensee.

(B)  To preserve patient funds. The receiver shall be entitled to, and shall take, possession of all property or assets of residents which are in the possession of the licensee or operator of the facility. The receiver shall preserve all property, assets, and records of residents of which the receiver takes possession.

(C)  To contract for outside services as may be needed for the operation of the long-term health care facility. Any contract for outside services in excess of three thousand dollars ($3,000) shall be approved by the court.

(D)  To pay commercial creditors of the long-term health care facility. Except as provided in Section 1329.5, the receiver shall honor all leases, mortgages, and secured transactions affecting the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of receivership, or which, in the case of a purchase agreement, come due during the period of receivership.

(E)  To receive a salary, as approved by the court.

(F)  To do all things necessary and proper to maintain and operate the facility in accordance with sound fiscal policies. The receiver shall take action as is reasonably necessary to protect or conserve the assets or property of which the receiver takes possession and may use such assets or property only in the performance of the powers and duties set out in this section and by order of the court.

(G)   To ask the court for direction in the treatment of debts incurred prior to the appointment, where the licensee’s debts appear extraordinary, of questionable validity, or unrelated to the normal and expected maintenance and operation of the facility, or where payment of the debts will interfere with the purposes of receivership.

(b)  A person who is served with notice of an order of the court appointing a receiver and of the receiver’s name and address shall be liable to pay the receiver, rather than the licensee, for any goods or services provided by the long-term health care facility after the date of the order. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit amounts received in a special account and shall use this account for all disbursements. Payment to the receiver pursuant to this subdivision shall discharge the obligation to the extent of the payment and shall not thereafter be the basis of a claim by the licensee or any other person. A resident may not be discharged nor may any contract or rights be forfeited or impaired, nor may any forfeiture be effected or liability increased, by reason of an omission to pay the licensee, operator, or other person a sum paid to the receiver pursuant to this subdivision.

(c)  Nothing contained in this section shall be construed to suspend, during the temporary management by the receiver, any obligation of the licensee for payment of local, state, or federal taxes. No licensee may be held liable for acts or omissions of the receiver during the term of the temporary management.

(d)  Upon petition of the receiver, the court may order immediate payment to the receiver for past services which have been rendered and billed, and the court may also order a sum not to exceed one month’s advance payment to the receiver of any sums that will become payable under the Medi-Cal program.

(Amended by Stats. 1990, Ch. 1385, Sec. 3. Effective September 28, 1990.)



1329.5

(a)  A receiver may not be required to honor any lease, mortgage, or secured transaction entered into by the licensee of the facility and another party if the court finds that the agreement between the parties was entered into for a collusive, fraudulent purpose or that the agreement is unrelated to the operation of the facility.

Any lease, mortgage, or secured transaction or any agreement unrelated to the operation of the facility which the receiver is permitted to dishonor pursuant to this subdivision shall only be subject to nonpayment by the receiver for the duration of the receivership, and the dishonoring of the lease, mortgage, security interest, or other agreement, to this extent, by the receiver shall not relieve the owner or operator of the facility from any liability for the full amount due under the lease, mortgage, security interest, or other agreement.

(b)  If the receiver is in possession of real estate or goods subject to a lease, mortgage, or security interest which the receiver is permitted to avoid pursuant to subdivision (a), and if the real estate or goods are necessary for the continued operation of the facility, the receiver may apply to the court to set a reasonable rent, price, or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on this application within 15 days. The receiver shall send notice of the application to any known owner of the property involved at least 10 days prior to the hearing.

Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or possession of the goods or real estate, subject to the lease or mortgage, which is brought by any person who received the notice required by this subdivision. However, payment by the receiver of the amount determined by the court to be reasonable shall not relieve the owner or operator of the facility from any liability for the difference between the amount paid by the receiver and the amount due under the original lease, mortgage, or security interest.

(Amended by Stats. 1987, Ch. 1425, Sec. 3.)



1330

A monthly accounting shall be made by the receiver to the state department of all moneys received and expended by the receiver on or before the 15th day of the following month or as ordered by the court, and the remainder of income over expenses for such month shall be returned to the licensee. A copy of the accounting shall be provided to the licensee. The licensee or owner of the long-term health care facility may petition the court for a determination as to the reasonableness of any expenditure made pursuant to paragraph (5) of subdivision (a) of Section 1329.

(Added by Stats. 1982, Ch. 1456, Sec. 2.)



1331

(a)  The receiver shall be appointed for an initial period of not more than six months. The initial six-month period may be extended for additional periods not exceeding six months, as determined by the court pursuant to this section. At the end of four months, the receiver shall report to the court on its assessment of the probability that the long-term health care facility will meet state standards for operation by the end of the initial six-month period and will continue to maintain compliance with those standards after termination of the receiver’s management. If it appears that the facility cannot be brought into compliance with state standards within the initial six-month period, the court shall take appropriate action as follows:

(1)  Extend the receiver’s management for an additional six months if there is a substantial likelihood that the facility will meet state standards within that period and will maintain compliance with the standards after termination of the receiver’s management. The receiver shall report to the court in writing upon the facility’s progress at the end of six weeks of any extension ordered pursuant to this paragraph.

(2)  Order the director to revoke or temporarily suspend, or both, the license pursuant to Section 1296 and extend the receiver’s management for the period necessary to transfer patients in accordance with the transfer plan, but for not more than six months from the date of initial appointment of a receiver, or 14 days, whichever is greater. An extension of an additional six months may be granted if deemed necessary by the court.

(b)  If it appears at the end of six weeks of an extension ordered pursuant to paragraph (1) of subdivision (a) that the facility cannot be brought into compliance with state standards for operation or that it will not maintain compliance with those standards after the receiver’s management is terminated, the court shall take appropriate action as specified in paragraph (2) of subdivision (a).

(c)  In evaluating the probability that a long-term health care facility will maintain compliance with state standards of operation after the termination of receiver management ordered by the court, the court shall consider at least the following factors:

(1)  The duration, frequency, and severity of past violations in the facility.

(2)  History of compliance in other long-term health care facilities operated by the proposed licensee.

(3)  Efforts by the licensee to prevent and correct past violations.

(4)  The financial ability of the licensee to operate in compliance with state standards.

(5)  The recommendations and reports of the receiver.

(d)  Management of a long-term health care facility operated by a receiver pursuant to this article shall not be returned to the licensee, to any person related to the licensee, or to any person who served as a member of the facility’s staff or who was employed by the licensee prior to the appointment of the receiver unless both of the following conditions are met:

(1)  The department believes that it would be in the best interests of the residents of the facility, requests that the court return the operation of the facility to the former licensee, and provides clear and convincing evidence to the court that it is in the best interests of the facility’s residents to take that action.

(2)  The court finds that the licensee has fully cooperated with the department in the appointment and ongoing activities of a receiver appointed pursuant to this section, and, if applicable, any temporary manager appointed pursuant to Section 1325.5.

(e)  The owner of the facility may at any time sell, lease, or close the facility, subject to the following provisions:

(1)  If the owner closes the facility, or the sale or lease results in the closure of the facility, the court shall determine if a transfer plan is necessary. If the court so determines, the court shall adopt and implement a transfer plan of not more than 30 days.

(2)  If the licensee proposes to sell or lease the facility and the facility will continue to operate as a long-term health care facility, the court and the state department shall reevaluate any proposed transfer plan. If the court and the state department determine that the sale or lease of the facility will result in compliance with licensing standards, the transfer plan and the receivership shall, subject to those conditions that the court may impose and enforce, be terminated upon the effective date of the sale or lease.

(Amended by Stats. 2001, Ch. 685, Sec. 8. Effective January 1, 2002.)



1332

The salary of the receiver shall be set by the court commensurate with long-term health care facility industry standards, giving due consideration to the difficulty of the duties undertaken, and shall be paid from the revenue coming to the facility. If the revenue is insufficient to pay the salary in addition to other expenses of the operating facility, the receiver’s salary shall be paid from the General Fund.

(Amended by Stats. 1987, Ch. 666, Sec. 4.)



1333

(a)  To the extent state funds are advanced for the salary of the receiver or for other expenses in connection with the receivership, as limited by subdivision (d) of Section 1329, the state shall be reimbursed from the revenues accruing to the facility or to the licensee or an entity related to the licensee. Any reimbursement received by the state shall be redeposited in the account from which the state funds were advanced. If the revenues are insufficient to reimburse the state, the unreimbursed amount shall constitute a lien upon the assets of the facility or the proceeds from the sale thereof. The lien shall not attach to the interests of a lessor, unless the lessor is operating the facility.

(b)  For purposes of this section, “entity related to the licensee” means an entity, other than a natural person, of which the licensee is a subsidiary or an entity in which any person who was obligated to disclose information under Section 1267.5 possesses an interest that would also require disclosure pursuant to Section 1267.5.

(Amended by Stats. 2000, Ch. 451, Sec. 12. Effective January 1, 2001.)



1334

(a)  Nothing in this article shall impair the right of the owner of a long-term health care facility to dispose of his or her property interests in the facility, but any facility operated by a receiver pursuant to this article shall remain subject to such administration until terminated by the court. The termination shall be promptly effectuated, provided that the interests of the patients have been safeguarded as determined by the court.

(b)  Nothing in this article shall limit the power of the court to appoint a receiver under any other applicable provision of law or to order any other remedy available under law.

(Added by Stats. 1982, Ch. 1456, Sec. 2.)



1335

The state department shall adopt regulations for the administration of this article. Nothing in this article shall impair the authority of the state department to temporarily suspend licenses under Section 1296 or to reach a voluntary agreement with the licensee for alternate management of a long-term health care facility. Nothing in this article shall authorize the state department to interfere in any labor dispute.

(Added by Stats. 1982, Ch. 1456, Sec. 2.)






ARTICLE 8.5 - Long-Term Care Facility Advance Notification Requirements

1336

Notwithstanding any other provisions of law, a long-term health care facility shall give written notice to the affected patients or to the guardians of the affected patients at least 30 days prior to any change in the status of the license or in the operation of the facility resulting in the inability of the facility to care for its patients.

If patients’ placement problems are encountered which cannot be satisfactorily resolved within this 30-day period, the State Department of Health Services and the health facility shall agree on an extension which shall not exceed an additional 60 days.

The facility shall provide an appropriate team of professional staff to assist patients and families in obtaining alternative placement.

This section shall not apply to actions initiated by the department to suspend or revoke the license.

(Added by Stats. 1983, Ch. 799, Sec. 1.)



1336.1

(a)  After notifying its affected patients, the facility shall, in response to inquiries made by prospective patients or their representatives, include notification of the change in the status of the license or the operation of the facility.

(b)  The facility shall also give oral notification to the office of the State Long-Term Care Ombudsman of the change in the status of the license or the operation of the facility at least 30 days prior to any change in the status of the license or the operation of the facility.

(Added by renumbering Section 1337 (as added by Stats. 1983, Ch. 799) by Stats. 1984, Ch. 193, Sec. 85.)



1336.2

(a)  Before residents are transferred due to any change in the status of the license or operation of a facility, including a facility closure or voluntary or involuntary termination of a facility’s Medi-Cal or Medicare certification, the facility shall take reasonable steps to transfer affected residents safely and minimize possible transfer trauma by, at a minimum, doing all of the following:

(1)  Be responsible for ensuring that the resident’s attending physician, if available, or a facility medical director, if available, completes the medical assessment of the resident’s condition and susceptibility to adverse health consequences, including psychosocial effects, prior to written notice of transfer being given to the resident. The assessment shall not be considered complete unless it provides, in accordance with these assessments, recommendations for counseling, followup visits, and other recommended services, by designated health professionals, and for preventing or ameliorating potential adverse health consequences in the event of transfer.

(2)  Be responsible for ensuring that the facility nursing staff and activity director complete an assessment of the social and physical functioning of the resident based on the relevant portions of the minimum data set, as described in Section 14110.15 of the Welfare and Institutions Code, before written notice of transfer is given to the resident. The assessment shall not be considered complete unless it provides recommendations for preventing or ameliorating potential adverse health consequences in the event of transfer. The assessment may be amended because of a change in the resident’s health care needs. The assessment shall also include a recommendation for the type of facility that would best meet the resident’s needs.

(3)  Be responsible for evaluating the relocation needs of the resident including proximity to the resident’s representative and determine the most appropriate and available type of future care and services for the resident before written notice of transfer is given to the resident or the resident’s representative. The health facility shall discuss the evaluation and medical assessment with the resident or the resident’s representative and make the evaluation and assessment part of the medical records for transfer.

If the resident or resident’s representative chooses to make a transfer prior to completion of assessments, the facility shall inform the resident or the resident’s representative, in writing, of the importance of obtaining the assessments and followup consultation.

(4)  At least 30 days in advance of the transfer, inform the resident or the resident’s representative of alternative facilities that are available and adequate to meet resident and family needs.

(5)  Arrange for appropriate future medical care and services, unless the resident or resident’s representative has otherwise made these arrangements. This requirement does not obligate a facility to pay for future care and services.

(b)  The facility shall provide an appropriate team of professional staff to perform the services required in subdivision (a).

(c)  The facility shall also give written notice to affected residents or their representatives, advising them of the requirements in subdivision (a) at least 30 days in advance of transfer. If a facility is required to give written notice pursuant to Section 1336, then the notice shall advise the affected resident or resident’s representative of the requirements in subdivision (a). If the transfer is made pursuant to subdivision (g), the notice shall include notification to the resident or resident’s representative that the transfer plan is available to the resident or resident’s representative free of charge upon request.

(d)  In the event of a temporary suspension of a facility’s license pursuant to Section 1296, the 30-day notice requirement in subdivision (c) shall not apply, but the facility shall provide the relocation services required in subdivision (a) unless the department provides the services pursuant to subdivision (f).

(e)  The department may make available assistance for the placement of hard-to-place residents based on the department’s determination of the benefit and necessity of that assistance. A hard-to-place resident is a resident whose level of care, physical malady, or behavioral management needs are substantially beyond the norm.

(f)  The department may provide, or arrange for the provision of, necessary relocation services at a facility, including medical assessments, counseling, and placement of patients, if the department determines that these services are needed promptly to prevent adverse health consequences to patients, and the facility refuses, or does not have adequate staffing, to provide the services. In these cases, the facility or the licensee shall reimburse the department for the cost of providing the relocation services. The department’s participation shall not relieve the facility of any responsibility under this section. If the department does not provide or arrange for the provision of the necessary relocation services, and the facility refuses to provide the relocation services required in subdivision (a), then the department shall request that the Attorney General’s office or the local district attorney’s office seek injunctive relief and damages in the same manner as provided for in Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(g)  If 10 or more residents are likely to be transferred due to any voluntary or involuntary change in the status of the license or operation of a facility, including a facility closure or voluntary or involuntary termination of a facility’s Medi-Cal or Medicare certification, the facility shall submit a proposed relocation plan for the affected residents to the department for approval at least 15 days prior to the written transfer notification given to any resident or resident’s representative. The plan shall provide for implementation of the relocation services in subdivision (a) and shall describe the availability of beds in the area for residents to be transferred, the proposed discharge process, and the staffing available to assist in the transfers. The plan shall become effective upon the date the department grants its approval. The department shall base its approval of a relocation plan on the standards specified in this section. The department shall promptly either approve or reject the plan within 10 working days of receipt from the facility. If the department rejects the plan, the facility may resubmit amended relocation plans, each of which the department shall promptly either approve or reject within 10 working days of receipt from the facility. Until one plan has been approved by the department, and until the facility complies with the requirements in subdivision (a), the facility may not issue a notice of transfer. The facility shall submit the relocation plan to the local long-term care ombudsman at the same time the plan is submitted to the department.

(h)  The resident shall have the right to remain in the facility for up to 60 days after the approved written notice of the facility’s intent to transfer the resident if an appropriate placement based on the relocation assessment and relocation recommendations has not been made. The facility shall be required to maintain an appropriate level of staffing in order to ensure the well-being of all the residents as they continue to reside in the facility. The department shall monitor the facility’s staging of transfers, and, if it determines that the facility’s staging of placements is causing a detrimental impact on those residents being transferred, then the department shall limit the number of residents being transferred per day until the department determines that it would be safe to increase the numbers.

(Amended by Stats. 2002, Ch. 554, Sec. 1. Effective January 1, 2003.)



1336.3

(a)  In the event of an emergency, such as earthquake, fire, or flood which threatens the safety or welfare of patients in a facility, the facility shall do all of the following:

(1)  Notify, as soon as possible, family members, patients’ guardians, the state department, and the ombudsperson for that facility of the emergency and the steps that the facility plans to take for the patient’s welfare.

(2)  Provide the services set forth in subdivision (a) of Section 1336.2 if further relocation of the patient is necessary.

(3)  Undertake prompt medical assessment of, and provide counseling as needed to, patients whose further relocation is not necessary but who have suffered or may suffer adverse health consequences due to the emergency or sudden transfer.

(b)  Each facility shall adopt a written emergency preparedness plan and shall make that plan available to the state department upon request. The plan shall comply with the requirements in this section and the state department’s Contingency Plan for Licensed Facilities. The facility, as part of its emergency preparedness planning, shall seek to enter into reciprocal or other agreements with nearby facilities and hospitals to provide temporary care for patients in the event of an emergency. The facility shall report to the state department the name of any facility or hospital which fails or refuses to enter into such agreements and the stated reason for that failure or refusal.

Section 1336.2 shall not apply in the event of transfers made pursuant to an emergency preparedness plan. In any event, however, the facility shall provide the notice and services described in subdivisions (a) to (c), inclusive.

(Added by Stats. 1987, Ch. 1251, Sec. 2.)



1336.4

Failure to comply with the requirements in Sections 1336 to 1336.3, inclusive, shall be subject to issuance of citations and imposition of civil penalties pursuant to Chapter 2.4 (commencing with Section 1417), and Sections 72701 and following of the California Administrative Code.

(Added by Stats. 1987, Ch. 1251, Sec. 3.)






ARTICLE 9 - Training Programs in Skilled Nursing and Intermediate Care Facilities

1337

(a) The Legislature finds that the quality of patient care in skilled nursing and intermediate care facilities is dependent upon the competence of the personnel who staff its facilities. The Legislature further finds that direct patient care in skilled nursing and intermediate care facilities is currently rendered largely by certified nurse assistants. To assure the availability of trained personnel in skilled nursing and intermediate care facilities, the Legislature intends that all such facilities in this state participate in approved training programs established under this article. This article shall not apply to intermediate care facilities/developmentally disabled habilitative, intermediate care facility/developmentally disabled-nursing, and intermediate care facility/developmentally disabled-continuous nursing which have staff training programs approved by the State Department of Developmental Services, general acute care hospitals, acute psychiatric hospitals, or special hospitals.

(b) The requirement that certified nurse assistants obtain a criminal record clearance upon certification and biannually thereafter shall apply regardless of the setting in which the certified nurse assistant is employed.

(c) The department shall develop procedures to ensure that certified nurse assistants employed by intermediate care facilities for the developmentally disabled/habilitative and intermediate care facilities for the developmentally disabled/nursing shall not be required to obtain multiple criminal record clearances.

(d) For the purpose of this article:

(1) “Nurse assistant” means any unlicensed aide, assistant, or orderly, who performs nursing services directed at the safety, comfort, personal hygiene, or protection of patients in a skilled nursing or intermediate care facility.

(2) “Approved training program” means a program for the training of nurse assistants that meets the criteria established and approved under this chapter.

(3) “Certified nurse assistant” means any person who holds himself or herself out as a certified nurse assistant and who, for compensation, performs basic patient care services directed at the safety, comfort, personal hygiene, and protection of patients, and is certified as having completed the requirements of this article. These services shall not include any services which may only be performed by a licensed person and otherwise shall be performed under the supervision of a registered nurse, as defined in Section 2725 of the Business and Professions Code, or a licensed vocational nurse, as defined in Section 2859 of the Business and Professions Code.

(4) “State department” means the State Department of Public Health.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 8. Effective July 28, 2009.)



1337.1

A skilled nursing or intermediate care facility shall adopt an approved training program that meets standards established by the state department. The approved training program shall consist of at least the following:

(a) An orientation program to be given to newly employed nurse assistants prior to providing direct patient care in skilled nursing or intermediate care facilities.

(b) (1) A precertification training program consisting of at least 60 classroom hours of training on basic nursing skills, patient safety and rights, the social and psychological problems of patients, and resident abuse prevention, recognition, and reporting pursuant to subdivision (e). The 60 classroom hours of training may be conducted within a skilled nursing or intermediate care facility or in an educational institution.

(2) In addition to the 60 classroom hours of training required under paragraph (1), the precertification training program shall consist of at least 100 hours of supervised and on-the-job training clinical practice. The 100 hours may consist of normal employment as a nurse assistant under the supervision of either the director of nurse training or a licensed nurse qualified to provide nurse assistant training who has no other assigned duties while providing the training.

(3) At least two hours of the 60 hours of classroom training and at least four hours of the 100 hours of the supervised clinical training shall address the special needs of persons with developmental and mental disorders, including intellectual disability, Alzheimer’s disease, cerebral palsy, epilepsy, dementia, Parkinson’s disease, and mental illness.

(4) In a precertification training program subject to this subdivision, credit shall be given for the training received in an approved precertification training program adopted by another skilled nursing or intermediate care facility.

(5) This subdivision shall not apply to a skilled nursing or intermediate care facility that demonstrates to the state department that it employs only nurse assistants with a valid certification.

(c) Continuing in-service training to assure continuing competency in existing and new nursing skills.

(d) Each facility shall consider including training regarding the characteristics and method of assessment and treatment of acquired immunodeficiency syndrome (AIDS).

(e) (1) The approved training program shall include, within the 60 hours of classroom training, a minimum of six hours of instruction on preventing, recognizing, and reporting instances of resident abuse utilizing those courses developed pursuant to Section 13823.93 of the Penal Code, and a minimum of one hour of instruction on preventing, recognizing, and reporting residents’ rights violations.

(2) A minimum of four hours of instruction on preventing, recognizing, and reporting instances of resident abuse, including instruction on preventing, recognizing, and reporting residents’ rights violations, shall be included within the total minimum hours of continuing education or in-service training required and in effect for certified nursing assistants.

(Amended by Stats. 2012, Ch. 457, Sec. 27. Effective January 1, 2013.)



1337.2

(a)  An applicant for certification as a certified nurse assistant shall comply with each of the following:

(1)  Be at least 16 years of age.

(2)  Have successfully completed a training program approved by the department, which includes an examination to test the applicant’s knowledge and skills related to basic patient care services.

(3)  Obtain a criminal record clearance pursuant to Section 1338.5.

(b)  The state department may establish procedures for issuing certificates which recognize certification programs in other states and countries.

(c)  Upon written application, criminal record clearance pursuant to Section 1338.5, and documentation of passing an appropriate competency examination, the state department may issue a certificate to any applicant who possesses a valid state license as either a licensed vocational nurse or a registered nurse issued by any other state or foreign country, and who, in the opinion of the state department, has the qualifications specified in this article.

(d)  Upon written application, criminal record clearance pursuant to Section 1338.5, and documentation of passing an appropriate examination, the state department may issue a certificate to any applicant who has completed the fundamentals of nursing courses in a school for registered nurses, approved by the Board of Registered Nursing, or in a school for licensed vocational nurses, approved by the Board of Vocational Nurse and Psychiatric Technician Examiners, which are substantially equivalent to the certification training program specified in this article.

(e)  Every person certified as a nurse assistant under this article may be known as a “certified nurse assistant” and may place the letters CNA after his or her name when working in a licensed health facility. An individual working independently, providing personal care services, may not advertise or represent himself or herself as a certified nurse assistant.

(f)  Any person holding a nurse assistant certificate issued by the state department prior to January 1, 1988, may continue to hold himself or herself out as a certified nurse assistant until January 1, 1991. Thereafter, it shall be unlawful for any person not certified under this article to hold himself or herself out to be a certified nurse assistant. Any person willfully making any false representation as being a certified nurse assistant is guilty of a misdemeanor.

(g)  Any person who violates this article is guilty of a misdemeanor and, upon a conviction thereof, shall be punished by imprisonment in the county jail for not more than 180 days, or by a fine of not less than twenty dollars ($20) nor more than one thousand dollars ($1,000), or by both such fine and imprisonment.

(Amended by Stats. 1994, Ch. 1246, Sec. 2. Effective January 1, 1995.)



1337.3

(a) The department shall prepare and maintain a list of approved training programs for nurse assistant certification. The list shall include training programs conducted by skilled nursing or intermediate care facilities, as well as local agencies and education programs. In addition, the list shall include information on whether a training center is currently training nurse assistants, their competency test pass rates, and the number of nurse assistants they have trained. Clinical portions of the training programs may be obtained as on-the-job training, supervised by a qualified director of staff development or licensed nurse.

(b) It shall be the duty of the department to inspect a representative sample of training programs. The department shall protect consumers and students in any training program against fraud, misrepresentation, or other practices that may result in improper or excessive payment of funds paid for training programs. In evaluating a training center’s training program, the department shall examine each training center’s trainees’ competency test passage rate, and require each program to maintain an average 60 percent test score passage rate to maintain its participation in the program. The average test score passage rate shall be calculated over a two-year period. If the department determines that a training program is not complying with regulations or is not meeting the competency passage rate requirements, notice thereof in writing shall be immediately given to the program. If the program has not been brought into compliance within a reasonable time, the program may be removed from the approved list and notice thereof in writing given to it. Programs removed under this article shall be afforded an opportunity to request reinstatement of program approval at any time. The department’s district offices shall inspect facility-based centers as part of their annual survey.

(c) Notwithstanding Section 1337.1, the approved training program shall consist of at least the following:

(1) A 16-hour orientation program to be given to newly employed nurse assistants prior to providing direct patient care, and consistent with federal training requirements for facilities participating in the Medicare or Medicaid programs.

(2) (A) A certification training program consisting of at least 60 classroom hours of training on basic nursing skills, patient safety and rights, the social and psychological problems of patients, and elder abuse recognition and reporting pursuant to subdivision (e) of Section 1337.1. The 60 classroom hours of training may be conducted within a skilled nursing facility, an intermediate care facility, or an educational institution.

(B) In addition to the 60 classroom hours of training required under subparagraph (A), the certification program shall also consist of 100 hours of supervised and on-the-job training clinical practice. The 100 hours may consist of normal employment as a nurse assistant under the supervision of either the director of staff development or a licensed nurse qualified to provide nurse assistant training who has no other assigned duties while providing the training.

(3) At least two hours of the 60 hours of classroom training and at least four hours of the 100 hours of the supervised clinical training shall address the special needs of persons with developmental and mental disorders, including intellectual disability, Alzheimer’s disease, cerebral palsy, epilepsy, dementia, Parkinson’s disease, and mental illness.

(d) The department, in consultation with the State Department of Education and other appropriate organizations, shall develop criteria for approving training programs, that includes program content for orientation, training, inservice and the examination for testing knowledge and skills related to basic patient care services and shall develop a plan that identifies and encourages career ladder opportunities for certified nurse assistants. This group shall also recommend, and the department shall adopt, regulation changes necessary to provide for patient care when facilities utilize noncertified nurse assistants who are performing direct patient care. The requirements of this subdivision shall be established by January 1, 1989.

(e) On or before January 1, 2004, the department, in consultation with the State Department of Education, the American Red Cross, and other appropriate organizations, shall do the following:

(1) Review the current examination for approved training programs for certified nurse assistants to ensure the accurate assessment of whether a nurse assistant has obtained the required knowledge and skills related to basic patient care services.

(2) Develop a plan that identifies and encourages career ladder opportunities for certified nurse assistants, including the application of on-the-job postcertification hours to educational credits.

(f) A skilled nursing or intermediate care facility shall determine the number of specific clinical hours within each module identified by the department required to meet the requirements of subdivision (d), subject to subdivisions (b) and (c). The facility shall consider the specific hours recommended by the state department when adopting the certification training program required by this chapter.

(g) This article shall not apply to a program conducted by any church or denomination for the purpose of training the adherents of the church or denomination in the care of the sick in accordance with its religious tenets.

(h) The Chancellor of the California Community Colleges shall provide to the department a standard process for approval of college credit. The department shall make this information available to all training programs in the state.

(Amended by Stats. 2012, Ch. 457, Sec. 28. Effective January 1, 2013.)



1337.4

Every skilled nursing or intermediate care facility shall designate a licensed nurse as a director of staff development who shall be responsible for the management of the approved training program.

(Amended by Stats. 1988, Ch. 825, Sec. 3.)



1337.5

(a)  Approved training programs shall be conducted during the normal working hours of the nurse assistant unless the nurse assistant receives at least the normal hourly wage for any additional time spent in the training program.

(b)  On or after September 1, 1978, only the following persons may be employed by a skilled nursing facility or intermediate care facility as a nurse assistant:

(1)  A certified nurse assistant.

(2)  A nurse assistant hired on a temporary basis who has been employed less than a maximum total of three months in skilled nursing facilities or intermediate care facilities, including the current period of employment.

(3)  A nurse assistant who, within three months of the date of employment, is enrolled in an approved certification training program which requires completion not more than six months from the date of employment; provided, that the employing facility may apply to the state department for an extension of the deadline under this paragraph for enrollment in a certification training program if the facility has a contract to obtain the training from an educational institution, approved by the facility, which operates on a semester basis and cannot enroll nursing assistant students except at semester intervals; and the delayed enrollment will not postpone completion of certification training beyond nine months from the date of employment.

(Added by renumbering Section 1337.9 by Stats. 1987, Ch. 1177, Sec. 11.)



1337.6

(a) Certificates issued under this article shall be renewed every two years and renewal shall be conditional upon the occurrence of all of the following:

(1) The certificate holder submitting documentation of completion of 48 hours of in-service training every two years obtained through an approved training program or taught by a director of staff development for a licensed skilled nursing or intermediate care facility that has been approved by the department, or by individuals or programs approved by the department. At least 12 of the 48 hours of in-service training shall be completed in each of the two years. Twenty-four of the 48 hours of in-service training may be obtained through an online computer training program approved by the Licensing and Certification Division of the department.

(2) (A) A vendor of online programs for continuing education shall ensure that each online course contains all of the following:

(i) An interactive portion where the participants receive feedback, through online communication, based on input from the participant.

(ii) Required use of a personal identification number or personal identification information to confirm the identity of the participant.

(iii) A final screen displaying a printable statement, to be signed by the participant, certifying that the identified participant completed the course. The vendor shall obtain a copy of the final screen statement with the original signature of the participant prior to the issuance of a certificate of completion. The signed statement of completion shall be maintained by the vendor for a period of three years and shall be made available to the department upon demand.

(B) The department may approve online programs for continuing education that do not meet the requirements of subparagraph (A) if the vendor demonstrates to the department’s satisfaction that, through advanced technology, the course and the course delivery meet the other requirements of this section.

(3) The certificate holder obtaining a criminal record clearance.

(b) Certificates issued under this article shall expire on the certificate holder’s birthday.

(c) To renew an unexpired certificate, the certificate holder shall, on or before the certificate expiration date, apply for renewal on a form provided by the department and submit documentation of the required in-service training.

(d) The department shall give written notice to a certificate holder 90 days in advance of the renewal date and, 90 days in advance of the expiration of the fourth year that a renewal application has not been submitted, and shall give written notice informing the certificate holder, in general terms, of the provisions of this article. Nonreceipt of the renewal notice does not relieve the certificate holder of the obligation to make a timely renewal. Failure to make a timely renewal shall result in expiration of the certificate.

(e) Except as otherwise provided in this article, an expired certificate may be renewed at any time within two years after its expiration on the filing of an application for renewal on a form prescribed by the department and documentation of the required in-service education.

Renewal under this article shall be effective on the date on which the application is filed. If so renewed, the certificate shall continue in effect until the date provided for in this article, when it shall expire if it is not again renewed.

(f) If a certified nurse assistant applies for renewal more than two years after the expiration, the certified nurse assistant shall complete an approved 75-hour competency evaluation training program and competency evaluation program. A suspended certificate is subject to expiration and shall be renewed as provided in this article, but this renewal does not entitle the certificate holder, while the certificate remains suspended, and, until it is reinstated, to engage in the certified activity, or in any other activity or conduct in violation of the order or judgment by which the certificate was suspended.

(g) A revoked certificate is subject to expiration as provided in this article, but it cannot be renewed.

(h) Except as provided in subdivision (i), a certificate that is not renewed within four years after its expiration cannot be renewed, restored, reissued, or reinstated except upon completion of a certification program unless deemed otherwise by the department if both of the following conditions are met:

(1) No fact, circumstance, or condition exists that, if the certificate was issued, would justify its revocation or suspension.

(2) The person takes and passes any examination that may be required of an applicant for a new certificate at that time, that shall be given by an approved provider of a certification training program.

(i) A certified nurse assistant whose certificate has expired after two years may have his or her certificate renewed if he or she completes 75 hours in an approved competency evaluation training program, passes a competency test, and obtains a criminal background clearance prior to the renewal. The department shall develop a training program for these previously certified individuals.

(j) Certificate holders shall notify the department within 60 days of any change of address. Any notice sent by the department shall be effective if mailed to the current address filed with the department.

(k) Certificate holders that have been certified as both nurse assistants pursuant to this article and home health aides pursuant to Chapter 8 (commencing with Section 1725) of Division 2 shall renew their certificates at the same time on one application.

(Amended by Stats. 2006, Ch. 74, Sec. 12. Effective July 12, 2006.)



1337.8

(a)  The state department shall investigate complaints concerning misconduct by certified nurse assistants and may take disciplinary action pursuant to Section 1337.9.

(b)  The state department shall maintain a registry that includes the certification status of all certified nurse assistants, including the status of any proposed or completed disciplinary actions.

(c)  Long-term health care facilities, as defined in Section 1418, that hire certified nursing assistants shall consult the state department’s registry prior to hiring these individuals or placing them in direct contact with patients.

(Repealed and added by Stats. 1994, Ch. 1246, Sec. 6. Effective January 1, 1995.)



1337.9

(a) The Legislature finds and declares all of the following:

(1) Recidivism is reduced when criminal offenders are given the opportunity to secure employment and engage in a trade, occupation, or profession.

(2) It is in the interest of public safety to assist in the rehabilitation of criminal offenders by removing impediments and restrictions upon the offenders’ ability to obtain employment or engage in a trade, occupation, or profession based solely upon the existence of a criminal record.

(3) It is the intent of the Legislature that the state department, in determining eligibility under this section, have discretion to consider a conviction, but that the conviction not operate as an automatic bar to certification.

(b) The state department may deny an application for, initiate an action to suspend or revoke a certificate for, or deny a training and examination application for, a nurse assistant for any of the following:

(1) Unprofessional conduct, including, but not limited to, incompetence, gross negligence, unless due to circumstances beyond the nurse assistant’s control, physical, mental, or verbal abuse of patients, or misappropriation of property of patients or others.

(2) Conviction of a crime substantially related to the qualifications, functions, and duties of a certified nurse assistant if the state department determines that the applicant or certificate holder has not adequately demonstrated that he or she has been rehabilitated and will present a threat to the health, safety, or welfare of patients.

(3) Conviction for, or use of, any controlled substance as defined in Division 10 (commencing with Section 11000), or any dangerous drug, as defined in Section 4022 of the Business and Professions Code, or alcoholic beverages, to an extent or in a manner dangerous or injurious to the certified nurse assistant, any other person, or the public, to the extent that this use would impair the ability to conduct, with safety to the public, the practice authorized by a certificate.

(4) Procuring a certified nurse assistant certificate by fraud or misrepresentation or mistake.

(5) Making or giving any false statement or information in conjunction with the application for issuance of a nurse assistant certificate or training and examination application.

(6) Impersonating any applicant, or acting as proxy for an applicant, in any examination required under this article for the issuance of a certificate.

(7) Impersonating another certified nurse assistant, a licensed vocational nurse, or a registered nurse, or permitting or allowing another person to use a certificate for the purpose of providing nursing services.

(8) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violating of, or conspiring to violate any provision or term of, this article.

(c) In determining whether or not to deny the application for licensure or renewal pursuant to paragraph (2) of subdivision (b), the department shall take into consideration the following factors as evidence of good character and rehabilitation:

(1) The nature and seriousness of the conduct or crime under consideration and its relationship to their employment duties and responsibilities.

(2) Activities since conviction, including employment or participation in therapy or education, that would indicate changed behavior.

(3) The period of time that has elapsed since the commission of the conduct or offense referred to in paragraph (1) or (2) and the number of offenses.

(4) The extent to which the person has complied with any terms of parole, probation, restitution, or any other sanction lawfully imposed against the person.

(5) Any rehabilitation evidence, including character references, submitted by the person.

(6) Employment history and current employer recommendations.

(7) Circumstances surrounding the commission of the offense that would demonstrate the unlikelihood of repetition.

(8) An order from a superior court pursuant to Section 1203.4, 1203.4a, or 1203.41 of the Penal Code.

(9) The granting by the Governor of a full and unconditional pardon.

(10) A certificate of rehabilitation from a superior court.

(d) When the state department determines that a certificate shall be suspended, the state department shall specify the period of actual suspension. The state department may stay the suspension and place the certificate holder on probation with specified conditions for a period not to exceed two years. If the state department determines that probation is the appropriate action, the certificate holder shall be notified that in lieu of the state department proceeding with a formal action to suspend the certification and in lieu of an appeal pursuant to subdivision (g), the certificate holder may request to enter into a diversion program agreement. A diversion program agreement shall specify terms and conditions related to matters, including, but not limited to, work performance, rehabilitation, training, counseling, progress reports, and treatment programs. If a certificate holder successfully completes a diversion program, no action shall be taken upon the allegations that were the basis for the diversion agreement. Upon failure of the certificate holder to comply with the terms and conditions of an agreement, the state department may proceed with a formal action to suspend or revoke the certification.

(e) A plea or verdict of guilty, or a conviction following a plea of nolo contendere shall be deemed a conviction within the meaning of this article. The state department may deny an application or deny, suspend, or revoke a certification based on a conviction as provided in this article when the judgment of conviction is entered or when an order granting probation is made suspending the imposition of sentence.

(f) Upon determination to deny an application or deny, revoke, or suspend a certificate, the state department shall notify the applicant or certificate holder in writing by certified mail of all of the following:

(1) The reasons for the determination.

(2) The applicant’s or certificate holder’s right to appeal the determination.

(g) (1) Upon written notification that the state department has determined that an application shall be denied or a certificate shall be denied, suspended, or revoked, the applicant or certificate holder may request an administrative hearing by submitting a written request to the state department within 20 business days of receipt of the written notification. Upon receipt of a written request, the state department shall hold an administrative hearing pursuant to the procedures specified in Section 100171, except where those procedures are inconsistent with this section.

(2) A hearing under this section shall be conducted within 60 days of the receipt of the written request of the applicant or certificate holder submitted pursuant to paragraph (1) by a hearing officer or administrative law judge designated by the director at a location, other than the work facility, convenient to the applicant or certificate holder unless the applicant or certificate holder agrees to an extension. The hearing shall be tape recorded and a written decision shall be sent by certified mail to the applicant or certificate holder within 30 calendar days of the hearing. Except as specified in subdivision (h), the effective date of an action to revoke or suspend a certificate shall be specified in the written decision, or if no administrative hearing is timely requested, the effective date shall be 21 business days from written notification of the department’s determination to revoke or suspend.

(h) The state department may revoke or suspend a certificate prior to any hearing when immediate action is necessary in the judgment of the director to protect the public welfare. Notice of this action, including a statement of the necessity of immediate action to protect the public welfare, shall be sent in accordance with subdivision (d). If the certificate holder requests an administrative hearing pursuant to subdivision (g), the state department shall hold the administrative hearing as soon as possible but not later than 30 calendar days from receipt of the request for a hearing. A written hearing decision upholding or setting aside the action shall be sent by certified mail to the certificate holder within 30 calendar days of the hearing.

(i) Upon the expiration of the term of suspension, he or she shall be reinstated by the state department and shall be entitled to resume practice unless it is established to the satisfaction of the state department that the person has practiced as a certified nurse assistant in this state during the term of suspension. In this event, the state department shall revoke the person’s certificate.

(j) Upon a determination to deny an application or deny, revoke, or suspend a certificate, the state department shall notify the employer of the applicant and certificate holder in writing of that determination, and whether the determination is final, or whether a hearing is pending relating to this determination. If a licensee or facility is required to deny employment or terminate employment of the employee based upon notice from the state that the employee is determined to be unsuitable for employment under this section, the licensee or facility shall not incur criminal, civil, unemployment insurance, workers’ compensation, or administrative liability as a result of that denial or termination.

(Amended by Stats. 2014, Ch. 847, Sec. 1. Effective January 1, 2015.)



1338

(a)  The state department shall, through the Medi-Cal program, provide rate adjustments to skilled nursing or intermediate care facilities for the portion of additional costs attributable to the requirements of Sections 1337.1, 1337. 3, and 1337.5 with respect to Medi-Cal patients. The portion of such additional costs attributable to Medi-Cal shall be the same as the ratio of Medi-Cal patients to total patients in the facility. Such rate adjustments shall also include provisions for an increase in wages for nurse assistants who receive certificates pursuant to Section 1337.3 and a continuing wage differential between certified and uncertified nurse assistants thereafter.

(b)  On and after September 1, 1978, the rate adjustments specified in subdivision (a) shall not be paid to any skilled nursing facility or intermediate care facility which has not received approval of the state department for an approved training program that meets the standards and requirements of Section 1337.1, unless the facility has had an application for such approval on file with the state department on or before August 1, 1978, which has not been approved or rejected. However, payment of such rate adjustments to facilities with applications on file with the state department on or before August 1, 1978, which have not received action by the state department, shall cease upon rejection of the application.

Within one week after the effective date of this article the state department shall notify all skilled nursing facilities or intermediate care facilities, which have not filed an application with the state department for approval of an approved training program, of the requirements of this subdivision.

(c)  Facilities granted an exemption by the state department prior to the effective date of this section pursuant to subsection (i) of Section 51510 or subsection (h) of Section 51511 of Title 22 of the California Administrative Code shall be entitled to continuance of such exemption unless and until the facility ceases to meet any of the eligibility criteria which are specified in such regulations on the effective date of this section.

(Added by Stats. 1978, Ch. 351.)



1338.1

The state department shall assign sufficient qualified employees to supervise and evaluate training programs required by this article.

(Added by Stats. 1978, Ch. 351.)



1338.2

(a)  The state department shall convene a work group to develop recommendations to the department on ways to expand the availability of training programs and certified nurse assistants available for hire in the state. The work group shall investigate, but not be limited to investigating, all of the following:

(1)  Work-based learning programs for students in the regional occupational programs in the state.

(2)  Utilization of apprenticeships.

(3)  Promotional programs for training centers and certified nurse assistant jobs.

(4)  Utilization of expanded data resources.

(b)  The recommendations required by subdivision (a) shall be submitted by the work group to the state department on or before July 1, 2001.

(c)  The work group shall consist of, but not be limited to, all of the following:

(1)  A representative from the State Department of Education.

(2)  Nurse-Assistant training center representatives.

(3)  A director of staff development for a long-term health care facility.

(4)  A publisher of nurse assistant training and competency curricula.

(5)  An industry representative.

(6)  A currently certified nurse assistant.

(7)  A consumer representative.

(8)  A labor union representative.

(9)  A representative of the American Red Cross.

(10)  The Chancellor of the California Community Colleges.

(11)  A representative from the Office of Statewide Health Planning and Development.

(12)  A registered nurse and a licensed vocational nurse, both of whom are currently providing long-term care nursing services.

(Added by Stats. 1999, Ch. 719, Sec. 5. Effective January 1, 2000.)



1338.3

The State Director of Health Services may adopt emergency regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 3 of the Government Code to implement this article. The adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, or safety. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the State Department of Health Services in order to implement this article shall not be subject to the review and approval of the Office of Administrative Law. These regulations shall become effective immediately upon filing with the Secretary of State.

(Repealed and added by Stats. 1987, Ch. 1177, Sec. 13.)



1338.5

(a) (1) (A) A criminal record clearance shall be conducted for all nurse assistants by the submission of fingerprint images and related information to the state department for processing at the Department of Justice. The licensing and certification program shall issue an All Facilities Letter (AFL) to facility licensees when both of the following criteria are met:

(i) The program receives, within three business days, 95 percent of its total responses indicating no evidence of recorded criminal information from the Department of Justice.

(ii) The program processes 95 percent of its total responses requiring disqualification in accordance with subparagraph (C) of paragraph (2) of subdivision (a) of Section 1337.9, as that section read on January 1, 2014, no later than 45 days after the date that the report is received from the Department of Justice.

(B) After the AFL is issued, licensees shall not allow nurse assistant trainees or newly hired nurse assistants to have direct contact with clients or residents of the facility prior to completion of the criminal record clearance. A criminal record clearance shall be complete when the department has obtained the person’s criminal offender record information search response information from the Department of Justice and has determined that the person is not disqualified from engaging in the activity for which clearance is required. Notwithstanding any other provision of law, the department may, without taking regulatory action pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, implement, interpret, or make specific this paragraph by means of an AFL or similar instruction. The fee to cover the processing costs of the Department of Justice, not including the costs associated with capturing or transmitting the fingerprint images and related information, shall not exceed thirty-two dollars ($32) per submission.

(C) An applicant or certificate holder who may be disqualified on the basis of a criminal conviction shall provide the department with a certified copy of the judgment of each conviction. In addition, the individual may, during a period of two years after the department receives the criminal record report, provide the department with evidence of good character and rehabilitation in accordance with subdivision (c) of Section 1337.9. Upon receipt of a new application for certification of the individual, the department may receive and consider the evidence during the two-year period without requiring additional fingerprint imaging to clear the individual.

(D) The department’s Licensing and Certification Program shall explore and implement methods for maximizing its efficiency in processing criminal record clearances within the requirements of law, including a streamlined clearance process for persons who have been disqualified on the basis of criminal convictions.

(2) (A) Upon enrollment in a training program for nurse assistant certification, and prior to direct contact with residents, a candidate for training shall submit a training and examination application and the fingerprint cards to the state department to receive a criminal record review through the Department of Justice. Submission of the fingerprints to the Federal Bureau of Investigation shall be at the discretion of the state department.

(B) An applicant and any other person specified in this subdivision, as part of the background clearance process, shall provide information as to whether or not the person has any prior criminal convictions, has had any arrests within the past 12-month period, or has any active arrests, and shall certify that, to the best of his or her knowledge, the information provided is true. This requirement is not intended to duplicate existing requirements for individuals who are required to submit fingerprint images as part of a criminal background clearance process. Every applicant shall provide information on any prior administrative action taken against him or her by any federal, state, or local government agency and shall certify that, to the best of his or her knowledge, the information provided is true. An applicant or other person required to provide information pursuant to this section that knowingly or willfully makes false statements, representations, or omissions may be subject to administrative action, including, but not limited to, denial of his or her application or exemption or revocation of any exemption previously granted.

(3) Each health facility that operates and is used as a clinical skills site for certification training, and each health facility, prior to hiring a nurse assistant applicant certified in another state or country, shall arrange for and pay the cost of the fingerprint live scan service and the Department of Justice processing costs for each applicant. Health facilities may not pass these costs through to nurse assistant applicants unless allowed by federal law enacted subsequent to the effective date of this paragraph.

(b) The use of fingerprint live scan technology implemented by the Department of Justice by the year 1999 shall be used by the Department of Justice to generate timely and accurate positive fingerprint identification prior to nurse assistant certification and prior to direct contact with residents by the nurse assistant applicant. The department shall explore options to work with private and governmental agencies to ensure that licensees have adequate access to electronic transmission sites, including requiring the department to maintain a contract for electronic transmission services in each of the district offices where facilities have indicated problems with timely access to electronic transmission sites or consistent delays of more than three business days in obtaining appointments for electronic transmission services through a private entity, government agency, or law enforcement agency.

(c) The state department shall develop procedures to ensure that any licensee, direct care staff, or certificate holder for whom a criminal record has been obtained pursuant to this section or Section 1265.5 or 1736 shall not be required to obtain multiple criminal record clearances.

(d) If the department is experiencing a delay in processing the renewal of the certified nursing assistant’s certification at the time of the expiration of the certified nursing assistant’s certification, the department may extend the expiration of the certified nursing assistant’s certification for six months.

(e) If, at any time, the department determines that it does not meet the standards specified in clauses (i) and (ii) of subparagraph (A) of paragraph (1) of subdivision (a), for a period of 90 consecutive days, the requirements in paragraph (1) of subdivision (a) shall be inoperative until the department can demonstrate it has met those standards for a period of 90 consecutive days.

(f) During any time in which the requirements of paragraph (1) of subdivision (a) are inoperative, facilities may allow newly hired nurse assistants to have direct contact with clients or residents of the facility after those persons have submitted live scan fingerprint images to the Department of Justice, and the department shall issue an AFL advising facilities of this change in the statutory requirements.

(g) Notwithstanding any other law, the department is authorized to provide an individual with a copy of his or her state or federal level criminal offender record information search response as provided to that department by the Department of Justice if the department has denied a criminal background clearance based on this information and the individual makes a written request to the department for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in their written request. The department shall retain a copy of the individual’s written request and the response and date provided.

(Amended by Stats. 2014, Ch. 847, Sec. 2. Effective January 1, 2015.)






ARTICLE 10 - Primary Health Service Hospitals

1339

The Legislature hereby finds and declares that:

(a)  In many areas, small, rural general acute care hospitals are experiencing financial difficulties brought upon partially because of governmental regulations and underutilization of acute care beds.

(b)  Closure of such facilities, in most cases, would represent a direct threat to the health and well-being of both the resident and tourist populations served by these facilities.

(c)  Availability and accessibility to primary and preventive health care services could be greatly improved through coordination with existing resources in the area.

(d)  Because of the special attributes of the small, rural general acute care hospital, such as longevity, focus of community support, critical geographic location, and availability of services, such facilities could serve as the major focal point for the promotion of health and the delivery of health care services within the rural community.

(e)  There is a lack of systematic study and evaluation of the economics of efficiently operating small rural hospitals and the ways in which these hospitals might more effectively meet the health needs of their communities.

(Amended by Stats. 1982, Ch. 1010, Sec. 1.)



1339.3

It is, therefore, the intent of the Legislature to designate certain general acute care hospitals as primary health service hospitals, which will facilitate the diversification of the small rural hospital. The designation shall apply only to those general acute care hospitals that meet the criteria set forth in this article and which are designated by the state department.

(Repealed and added by Stats. 1982, Ch. 1010, Sec. 3.)



1339.5

As used in this article, unless otherwise indicated:

(a)  “Health systems agency” means a health systems agency established pursuant to Public Law 93-641.

(b)  “Primary care mid-level health practitioner” means a physician assistant certified pursuant to Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code and also means a registered nurse who meets the standards for a nurse practitioner adopted pursuant to Article 8 (commencing with Section 2834) of Chapter 6 of Division 2 of the Business and Professions Code, and also means a nurse midwife certified pursuant to Article 2.5 (commencing with Section 2746) of Chapter 6 of Division 2 of the Business and Professions Code.

(c)  “Swing bed” means beds licensed for general acute care pursuant to Section 1250.1 that may, subject to this article, be used as skilled nursing beds, as classified in Section 1250.1. Swing beds shall retain the general acute care bed classification, for the purposes of Chapter 1 (commencing with Section 127125) of Part 2 of Division 107.

(Amended by Stats. 1996, Ch. 1023, Sec. 159. Effective September 29, 1996.)



1339.7

The state department shall administer the program authorized in this article. In administering the program, the state department shall do all of the following:

(a)  Verify hospital eligibility, pursuant to Section 1339.9, and designate those hospitals as primary health service hospitals.

(b)  Establish criteria for the health service plans pursuant to Section 1339.15.

(c)  Review a general acute care hospital’s health service plan based upon recommendations of the local health systems agency, input from local public meetings, recommendations of the medical advisory panel, as appropriate, and the adequacy of the plan in meeting the criteria established pursuant to this section. The state department shall approve, deny, or defer the plan in whole or in part and shall notify the hospital of its findings, in writing, within 120 days after receipt of the plan. The plan shall be deemed approved if the hospital has not received notification from the state department within the 120-day period.

(d)  Negotiate and grant exceptions to the licensure requirements for general acute care hospitals that are necessary to serve the purposes of this article when the granting of such exceptions do not jeopardize the health and welfare of the patients. Exceptions that are granted shall be consistent with the primary health service hospital’s plan and any amendments thereto.

(e)  Convene an advisory panel to review the medical-surgical and obstetrical services proposed as part of the primary hospital service plan and make recommendations to the state department on the medical appropriateness of those services according to the primary health service hospital’s proposed plan. The panel shall include, but not be limited to, a rural hospital administrator, a rural family practice physician and surgeon, a rural hospital nurse administrator, an internist, a primary care mid-level practitioner, and a physician and surgeon from a hospital which serves as a referral center for rural hospitals.

(f)  Issue evidence of primary health service hospital designation and evidence of the number of acute care beds approved as swing beds pursuant to paragraph (4) of subdivision (b) of Section 1339.15.

(g)  Monitor the performance of the primary health service hospital to assure compliance with such hospital’s plan and licensure requirements from which such hospitals are not exempt.

(h)  Immediately upon the denial of a primary health service hospital’s health service plan, or a portion thereof, notify the hospital in writing. Within 20 days after the state department mails the notice, the hospital may present a written petition for a hearing to the state department. Upon receipt by the state department of the petition in proper form, the petition shall be set for hearing. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the state department has all the powers granted therein.

(i)  Compile and make available to health systems agencies and primary health service hospitals, information regarding state and federal funding programs for which the primary health service hospital may be eligible, the procedures necessary to apply for funding, and a description of how such requests may be incorporated into a primary health service hospital’s plan and opportunities for diversification of services, the requirements and feasibility, and the procedures for development of such services.

(j)  On behalf of primary health service hospitals, seek appropriate federal waivers consistent with the intent of this act.

(k)  Contract with one or more health systems agencies to perform the functions specified in subdivision (c) of Section 1339.11.

(l)  Develop or assist hospitals submitting a primary health service plan pursuant to Section 1339.15 to develop the following:

(1)  Alternative methods of filing claims which reduce administrative costs.

(2)  Alternative methods of Medi-Cal payment to hospitals.

(3)  Other methods of filing claims which reduce administrative costs.

(4)  Simplified and abbreviated procedures required by the department of Medi-Cal costs reports.

(5)  An abbreviated medical and social review process and other control processes.

(m)  Provide technical assistance to primary health service hospitals in development of their health service plan.

(Amended by Stats. 1982, Ch. 1010, Sec. 5.)



1339.8

The Office of Statewide Health Planning and Development shall review and approve the number of swing beds that may be designated pursuant to paragraph (4) of subdivision (b) of Section 1339.15, based upon community need and projected utilization and issue a certificate of need pursuant to the review and approval. Except as provided herein, a primary health service hospital shall be subject to the requirements pertaining to approval of projects, as defined in Section 127170, that are set forth in Chapter 1 (commencing with Section 127125) of Part 2 of Division 107.

(Amended by Stats. 1996, Ch. 1023, Sec. 160. Effective September 29, 1996.)



1339.9

In order to be eligible for designation as a primary health service hospital, a hospital shall be licensed pursuant to subdivision (a) of Section 1250 and meet one of the following criteria:

(a)  Be located outside of a standard metropolitan statistical area, be located at least 15 miles from another licensed acute care hospital, and have 60 or fewer acute care beds.

(b)  Be located at least 20 miles from any other licensed acute care hospital and have 60 or fewer acute care beds.

(c)  Be the only licensed acute care hospital in the county and have fewer than 100 acute care beds.

(Repealed and added by Stats. 1982, Ch. 1010, Sec. 9. See same-numbered section added by Stats. 1998, Ch. 716.)



1339.9-1

(a)  The state department may request and maintain employment information for nurse assistants and direct care staff of intermediate care facilities/developmentally disabled, other than state-operated intermediate care facilities/developmentally disabled that secure criminal record clearances for employees through another method, intermediate care facilities/developmentally disabled-habilitative, or intermediate care facilities/developmentally disabled-nursing.

(b)  Within five working days of receipt of a criminal record or information from the Department of Justice pursuant to Section 1338.5, the state department shall notify the licensee and applicant of any criminal convictions.

(c)  The state department shall conduct a feasibility study to assess the additional technology requirements necessary to include previous and current employment information on its registry and to make that information available to potential employers. The state department shall report to the Legislature by July 1, 2000, as to the results of the study.

(Added by Stats. 1998, Ch. 716, Sec. 1. Effective January 1, 1999. See same-numbered section added by Stats. 1982, Ch. 1010.)



1339.11

Health systems agencies shall do all of the following:

(a)  Verify information in the health service plan received from hospitals in their respective health service area.

(b)  Within 45 days make a recommendation, including findings, to the state department regarding the need for, and ability of the hospital to implement its health services plan for hospitals in their respective health service area.

(c)  Upon contracting with the state department, provide technical assistance to primary health service hospitals in the preparation of health services pursuant to Section 1339.15.

(d)  In the event a health systems agency is unable to perform the functions, the state department shall perform those functions.

(Repealed and added by Stats. 1982, Ch. 1010, Sec. 11.)



1339.13

Any primary health service hospital, or any group thereof, may submit a health service plan to the state department when a public meeting, which satisfies the following criteria, has been conducted in the community by the hospital with respect to such hospital’s health service plan for the community, or when more than one hospital is involved, in the communities for which the hospitals propose to provide primary health service hospital services:

(a)  The plan is made available for public review at least two weeks prior to the public meeting.

(b)  Notices announcing the public meeting are posted in publicly visible places in the community and at the hospital at least 10 days prior to the public meeting.

(c)  A public notice is published in a newspaper of general circulation not less than 10 or more than 20 days prior to the public meeting.

(Repealed and added by Stats. 1982, Ch. 1010, Sec. 13.)



1339.15

A primary health service hospital may request waivers pursuant to subdivision (d) of Section 1339.7, and Section 1339.25, authorization for swing beds pursuant to Section 1339.8 and seek the benefits pursuant to subdivision (l) of Section 1339.7 by submitting a health service plan. The health service plan shall be submitted to the state department and the health systems agency and shall contain the following as appropriate and dependent on the needs of the community:

(a)  A description of the hospital’s current capabilities with emphasis on the following:

(1)  Primary and preventive care services including life saving services.

(2)  Community access to health services.

(3)  Cost effectiveness.

(b)  Additionally, and as appropriate, the plan shall include:

(1)  A description of any services to be deleted from those authorized by license at the time the plan is submitted with a description of the impact the deletion of this service will have on the community.

(2)  A description of any services to be added to those authorized by license at the time the plan is submitted, including evidence of market feasibility, methods and schedule for plan implementation, evidence of community and medical staff support of the plan, and evidence of coordination with other health providers and services in the community.

(3)  Requests for waivers or exemptions which do not jeopardize the health, safety, and well-being of patients affected, and which are needed for increased operational efficiency or to implement the health service plan.

(4)  Identification of the number of acute care beds in the hospital, if any, requested for use as swing beds, depending upon community need and projected utilization, including a description of the way in which medical care will be provided to those patients and a description of how the facility will provide for the transfer of long-term care patients when the need for acute care beds develops.

(Repealed and added by Stats. 1982, Ch. 1010, Sec. 15.)



1339.17

A primary health service hospital may amend its health service plan. Such amendments shall be subject to the provisions of subdivision (c) of Section 1337.7 and Section 1339.13. Amendments shall not be made to such plan solely for the purpose of circumventing sanctions administered for noncompliance with such hospital’s health service plan.

(Amended by Stats. 1982, Ch. 1010, Sec. 16.)



1339.19

The primary health service hospital shall operate under the following requirements:

(a)  The primary health service hospital shall be subject to the regulations contained in Division 5 (commencing with Section 70001) of Title 22 of the California Administrative Code that are not waived as a result of the health service plan or subsequent amendments to such plan.

(b)  Services offered by the primary health service hospital shall be limited in scope according to its license or authorized by an approved health service plan, and any subsequent amendments thereto.

(c)  All or a portion of the health service plan shall be implemented, based upon an agreed timetable between the state department and the hospital, and to the extent that state and federal requirements are waived.

(d)  The hospital shall remain in compliance with its plan in accordance with subdivision (c).

(Amended by Stats. 1983, Ch. 1285, Sec. 5.)



1339.21

(a)  In accordance with the procedures prescribed in subdivision (h) of Section 1339.7, the state department shall terminate a hospital’s health service plan or its designation as a primary health service hospital, or both, when it finds that the hospital is not in compliance with Section 1339.19 or the welfare or safety of the patients served by the facility is adversely affected, or both.

(b)  A primary health service hospital may terminate its designation or health service plan, or both, after giving a 30-day notice to the state department.

(c)  Upon termination from the project, as prescribed by this section, the hospital shall revert to the same status it held immediately preceding its designation or approval of its plan, or both.

(Amended by Stats. 1982, Ch. 1010, Sec. 19.)



1339.25

Implementation of this article shall be consistent with federal rules and regulations in effect on January 1, 1979, and as adopted on or after such date. In keeping with the intent in enacting this article and to the extent permitted by federal law, each department within the Health and Welfare Agency may waive requirements, provide exemptions to the enforcement of statutes upon which the requirements were based, allow flexible enforcement of regulations and policies, and make resources available which are necessary for the administration of this article, including technical assistance to primary health service hospitals in developing their health service plans.

(Amended by Stats. 1982, Ch. 1010, Sec. 21.)






ARTICLE 10.5 - Special Hospital: Hospice

1339.30

A Special Hospital: Hospice Pilot Project is hereby created. This pilot project shall be established and administered by the department, and shall consist of up to three pilot projects, one of which shall be located in San Diego. The department shall license facilities that are part of the pilot project for the duration of the pilot project as a special hospital: hospice. No person or entity shall be licensed as a special hospital: hospice unless that person or entity is participating in this pilot project.

The purpose of the pilot project is to determine the need of hospice patients for acute inpatient hospital care.

This article shall not preclude the provision of appropriate hospice services in other settings.

The pilot project does not constitute an approved project as defined in subdivision (b) of Section 128130.

(Amended by Stats. 1996, Ch. 1023, Sec. 161. Effective September 29, 1996.)



1339.31

For the purposes of this article, the following definitions shall apply:

(a)  “Hospice” means a specialized form of multidisciplinary health care which is designed to provide palliative care, alleviate the physical, emotional, social and spiritual discomforts of an individual who is experiencing the last phases of life due to the existence of a terminal disease, and to provide supportive care for the primary care giver and the family of the hospice patient, and which meets all of the following criteria:

(1)  Considers the patient and the patient’s family, in addition to the patient, as the unit of care.

(2)  Utilizes a multidisciplinary team to assess the physical, medical, psychological, social, and spiritual needs of the patient and the patient’s family.

(3)  Requires the multidisciplinary team to develop an overall plan of care and to provide coordinated care, which emphasizes supportive services such as home care, pain control, and limited inpatient services. Limited inpatient services are intended to ensure both continuity of care and appropriateness of services for those patients who cannot be managed at home because of acute complications or the temporary absence of a capable primary care giver.

(4)  Provides for the palliative medical treatment of pain and symptoms associated with a terminal illness but does not provide for efforts to cure disease.

(5)  Provides for bereavement following death to assist the family to cope with social and emotional needs associated with the death of the patient.

(6)  Actively utilizes volunteers in the delivery of hospice services.

(7)  To the extent appropriate, based on the medical needs of the patient, provides services in the patient’s home or primary place of residence.

(b)  “Palliative care” means interventions that focus primarily on reduction or abatement of pain and other disease-related symptoms, rather than treatment aimed at investigation and intervention for the purpose of cure or prolongation of life.

(c)  “Primary care giver” means the individual who is identified as the primary person charged with responsibility for the care of the hospice patient who agrees to accept that responsibility. The individual designated may be a family member, a friend or an individual hired by the hospice patient but shall be an individual who is actually available to provide 24-hour coverage for care of the hospice patient. However, it shall not be necessary that the individual reside in the hospice patient’s home.

(d)  “Primary place of residence” means the patient’s long-term residence and includes the patient’s home, a friend’s home, a congregate living health facility, a hospice residential care facility, or a skilled nursing facility if the patient resides there on a permanent full-time basis.

(e)  “Special hospital: hospice” means a health facility which is a component part of a hospice, as defined in subdivision (a), and which provides general inpatient care, as defined in federal Medicare program regulations adopted pursuant to Section 1861(dd)(2) and Section 1814(a)(7) of the federal Social Security Act.

(f)  “Terminal illness” means a medical condition resulting in a life expectancy of the patient of six months, or less.

(Added by Stats. 1989, Ch. 1, Sec. 2. Effective January 13, 1989.)



1339.32

A special hospital: hospice shall be deemed to provide acute palliative care. All patients receiving inpatient care in a Special Hospital: Hospice Project shall be admitted by, and under the supervision of, a physician member of the organized medical staff.

(Amended by Stats. 1996, Ch. 413, Sec. 1. Effective January 1, 1997.)



1339.33

Notwithstanding any other provisions of law, in order to be licensed as a special hospital: hospice, each project facility shall meet the requirements of Sections 70101 to 70137, inclusive, 70201 to 70219, inclusive, 70241 to 70279, inclusive, 70701 to 70707, inclusive, and 70708 to 70765, inclusive, of Title 22 of the California Code of Regulations; Sections 2-1001A to 2-1015A, inclusive, Section 2-1018A, Sections 2-1020A to 2-1024A, inclusive, Sections 2-1026A to 2-1028A, inclusive, Section 2-1040A, Section 2-1044A, and Section 2-1051A of Title 24 of the California Code of Regulations. In addition to complying with these regulations in Titles 22 and 24 of the California Code of Regulations, each facility shall meet, for the duration of the project, the hospice standards used by the Medicare program (42 C.F.R., Part 418, Sections 418.1 to 418.405, inclusive) the Medi-Cal program (subdivision (e) of Sections 51003 to 51543, inclusive, of Title 22, California Code of Regulations), and the Joint Commission on the Accreditation of Healthcare Organizations’ “Hospice Standards Manual.”

Each facility licensed as a special hospital: hospice shall maintain a transfer agreement with a general acute care hospital.

(Amended by Stats. 1996, Ch. 413, Sec. 2. Effective January 1, 1997.)



1339.34

(a)  Each facility that is part of the project shall report to the Legislature at the end of each year of operation on all of the following factors:

(1)  Acuity levels of patients using the project facilities; relative cost-effectiveness of these facilities.

(2)  Quality of care in the facilities.

(3)  Utilization of the facilities.

(4)  Staffing requirements of the facilities.

(b)  Reports shall be submitted to the Legislature no later than three months after the close of the 12-month period for which the report is made. However, the Legislature may approve requests to extend this deadline that are submitted no later than 30 days prior to the deadline and that state the reason for the delay and corrective measures that have been taken to avoid future delays. No report deadline will be extended for more than three months beyond the original report date.

(Amended by Stats. 1996, Ch. 413, Sec. 3. Effective January 1, 1997.)



1339.35

The project shall commence on January 1, 1990. However, the State Department of Health Services may establish an earlier commencement date for any one of the facilities if that facility has been licensed as a special hospital: hospice prior to January 1, 1990.

(Amended by Stats. 1996, Ch. 413, Sec. 4. Effective January 1, 1997.)



1339.36

The fee for each new or renewal application for a license for a Special Hospital: Hospice Pilot Project facility shall be the annual fee as set forth for general acute care hospitals in subdivision (a) of Section 1266. If the annual fees do not cover the necessary costs which the Division of Licensure and Certification expends to manage this pilot project, the facilities shall be assessed an annual pro rata share of the excess costs.

(Added by Stats. 1989, Ch. 1, Sec. 2. Effective January 13, 1989.)






ARTICLE 10.6 - Hospice Licensing

1339.40

For the purposes of this article, the following definitions apply:

(a) “Bereavement services” has the same meaning as defined in subdivision (a) of Section 1746.

(b) “Hospice care” means a specialized form of interdisciplinary health care that is designed to provide palliative care, alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phases of life due to the existence of a terminal disease, and provide supportive care to the primary caregiver and the family of the hospice patient, and that meets all of the following criteria:

(1) Considers the patient and the patient’s family, in addition to the patient, as the unit of care.

(2) Utilizes an interdisciplinary team to assess the physical, medical, psychological, social, and spiritual needs of the patient and the patient’s family.

(3) Requires the interdisciplinary team to develop an overall plan of care and to provide coordinated care that emphasizes supportive services, including, but not limited to, home care, pain control, and limited inpatient services. Limited inpatient services are intended to ensure both continuity of care and appropriateness of services for those patients who cannot be managed at home because of acute complications or the temporary absence of a capable primary caregiver.

(4) Provides for the palliative medical treatment of pain and other symptoms associated with a terminal disease, but does not provide for efforts to cure the disease.

(5) Provides for bereavement services following death to assist the family in coping with social and emotional needs associated with the death of the patient.

(6) Actively utilizes volunteers in the delivery of hospice services.

(7) To the extent appropriate, based on the medical needs of the patient, provides services in the patient’s home or primary place of residence.

(c) “Hospice facility” means a health facility as defined in subdivision (n) of Section 1250.

(d) “Inpatient hospice care” means hospice care that is provided to patients in a hospice facility, including routine, continuous and inpatient care directly as specified in Section 418.110 of Title 42 of the Code of Federal Regulations, and may include short-term inpatient respite care as specified in Section 418.108 of Title 42 of the Code of Federal Regulations.

(e) “Interdisciplinary team” has the same meaning as defined in subdivision (g) of Section 1746.

(f) “Medical direction” has the same meaning as defined in subdivision (h) of Section 1746.

(g) “Palliative care” has the same meaning as defined in subdivision (j) of Section 1746.

(h) “Plan of care” has the same meaning as defined in subdivision (l) of Section 1746.

(i) “Skilled nursing services” has the same meaning as defined in subdivision (n) of Section 1746.

(j) “Social services/counseling services” has the same meaning as defined in subdivision (o) of Section 1746.

(k) “Terminal disease” or “terminal illness” has the same meaning as defined in subdivision (p) of Section 1746.

(l) “Volunteer services” has the same meaning as defined in subdivision (q) of Section 1746.

(Amended by Stats. 2013, Ch. 289, Sec. 1. Effective January 1, 2014.)



1339.41

(a) A person, governmental agency, or political subdivision of the state shall not be licensed as a hospice facility under this chapter unless the person or entity is a provider of hospice services licensed pursuant to Section 1751 and is certified as a hospice facility under Part 418 of Title 42 of the Code of Federal Regulations.

(b) A hospice provider that intends to provide inpatient hospice care in the hospice provider’s own facility shall submit an application and fee for licensure as a hospice facility under this chapter. Notwithstanding the maximum period for a provisional license under subdivision (b) of Section 1268.5, the department may issue a provisional license to a hospice facility for a period of up to one year.

(c) A verified application for a new license completed on forms furnished by the department shall be submitted to the department upon the occurrence of either of the following:

(1) Establishment of a hospice facility.

(2) Change of ownership.

(d) The licensee shall submit to the department a verified application for a corrected license completed on forms furnished by the department upon the occurrence of any of the following:

(1) Construction of new or replacement hospice facility.

(2) Increase in licensed bed capacity.

(3) Change of name of facility.

(4) Change of licensed category.

(5) Change of location of facility.

(6) Change in bed classification.

(e) (1) A hospice facility that participates in the Medicare and Medicaid programs may obtain initial certification from a federal Centers for Medicare and Medicaid Services (CMS) approved accreditation organization.

(2) If the CMS-approved accreditation organization conducts certification inspections, the hospice facility shall transmit to the department, within 30 days of receipt, a copy of the final accreditation report of the accreditation organization.

(f) A hospice facility shall be separately licensed, irrespective of the location of the facility.

(g) (1) The licensee shall notify the department in writing of any changes in the information provided pursuant to subdivision (d) within 10 days of these changes. This notice shall include information and documentation regarding the changes.

(2) Each licensee shall notify the department within 10 days in writing of any change of the mailing address of the licensee. This notice shall include the new mailing address of the licensee.

(3) When a change in the principal officer of a corporate licensee, including the chairman, president, or general manager occurs, the licensee shall notify the department of this change within 10 days in writing. This notice shall include the name and business address of the officer.

(4) Any decrease in licensed bed capacity of the facility shall require notification by letter to the department and shall result in the issuance of a corrected license.

(Amended by Stats. 2013, Ch. 76, Sec. 107. Effective January 1, 2014.)



1339.42

(a) No private or public organization, including, but not limited to, any partnership, corporation, or political subdivision of the state, or other governmental agency within the state, shall do any of the following without a license issued pursuant to this chapter:

(1) Represent itself to be a hospice facility by its name or advertisement, soliciting, or any other presentments to the public, or in the context of services within the scope of this chapter imply that it is licensed to provide those services or to make any reference to employee bonding in relation to those services.

(2) Use the words “hospice facility,“ “hospice home,” “hospice-facility,” or any combination of those terms, within its name.

(3) Use words to imply that it is licensed as a hospice facility to provide those services.

(b) A hospice facility licensee shall obtain criminal background checks for its employees, volunteers, and contractors in accordance with federal Medicare conditions of participation (42 C.F.R. Part 418 et seq.) and as may be required in accordance with state law. The hospice facility licensee shall pay the costs of obtaining a criminal background check.

(Added by Stats. 2012, Ch. 673, Sec. 5. Effective January 1, 2013.)



1339.43

(a) A hospice facility shall provide a home-like environment that is comfortable and accommodating to both the patient and patient’s visitors.

(b) Building standards for hospice facilities adopted pursuant to this chapter relating to fire and panic safety, and other regulations for hospice facilities adopted pursuant to this chapter, shall apply uniformly throughout the state. No city, county, city and county, including a charter city or charter county, or fire protection district shall adopt or enforce any ordinance or local rule or regulation relating to fire and panic safety in buildings or structures subject to this section that is inconsistent with the rules and regulations for hospice facilities adopted pursuant to this chapter.

(c) The hospice facility shall meet the fire protection standards set forth in the federal Medicare conditions of participation (42 C.F.R. Part 418 et seq.).

(d) A hospice facility may operate as a freestanding health facility.

(1) Until the Office of the State Fire Marshal, in consultation with the Office of Statewide Health Planning and Development, develops and adopts building standards for hospice facilities, a freestanding hospice facility shall meet applicable building standards and requirements relating to the physical environment of the facility as specified in Section 418.110 of Title 42 of the Code of Federal Regulations. The building standards developed shall, at a minimum, maintain the requirements specified in that section.

(2) A freestanding hospice facility shall be under the jurisdiction of the local building department. As part of the license application, the prospective licensee shall submit evidence of compliance with applicable building standards for hospice facilities.

(3) The physical environment of the hospice facility shall be adequate to provide the level of care and service required by the residents of the facility as determined by the department.

(e) A hospice facility may be located within the physical plant of another health facility.

(1) Notwithstanding subdivision (d) and paragraphs (8) and (9) of subdivision (b) of Section 129725, a hospice facility located within the physical plant of another licensed health facility that is under the jurisdiction of the Office of Statewide Health Planning and Development, shall meet the building standards for that category of health facility within which the hospice facility is located, and plans shall be submitted to the office for review of any new construction or renovation of these hospice facilities. As part of the license application, the prospective licensee shall submit evidence of compliance with the building codes enforced by the Office of Statewide Health Planning and Development.

(2) The physical environment of the facility shall be adequate to provide the level of care and service required by the residents of the facility as determined by the department.

(3) In the event the space used by the hospice facility reverts back to the facility with which the hospice facility shared the space, the building standards applicable to the former shared space, as identified by date of enactment of the standards, shall not change due solely to the reversion.

(4) A hospice facility that provides inpatient hospice care and is located within, adjacent to or physically connected to another health facility shall provide all of the following:

(A) A designated nursing station.

(B) Adequate space for the preparation of drugs with lockable, secure storage that is accessible only by authorized personnel.

(C) Signage that shall clearly demarcate the hospice facility area from the facility with which the hospice facility shares space.

(D) Doors for every exit and entrance to the hospice facility.

(E) Contiguous beds within the designated area set aside for the hospice facility.

(f) If a freestanding hospice facility is located on the site of or is physically connected to a health facility that is under the jurisdiction of the Office of Statewide Health Planning and Development or both, the hospice facility shall submit plans for any new construction or renovation of the hospice facility to the office for plan review and approval. The Office of Statewide Health Planning and Development shall review the hospice facility plans to identify any impacts to the health facility under the office’s jurisdiction that may compromise the health facility’s continued compliance with applicable laws and regulations.

(Amended by Stats. 2013, Ch. 289, Sec. 2. Effective January 1, 2014.)



1339.44

(a) A hospice facility shall provide, or make provision for, all of the following services and requirements:

(1) (A) Medical direction and adequate staff. Minimum staffing standards that require at least one registered nurse to be on duty 24 hours per day and a maximum of six patients assigned at any given time per direct caregiver.

(B) For purposes of this section, any additional direct caregiver necessary beyond the registered nurse required pursuant to paragraph (1) may include a registered nurse, as described in Section 2732 of the Business and Professions Code, a licensed vocational nurse, as described in Section 2864 of the Business and Professions Code, and a certified nurse assistant.

(2) Skilled nursing services.

(3) Palliative care.

(4) Social services and counseling services.

(5) Bereavement services.

(6) Volunteer services.

(7) Dietary services.

(8) Pharmaceutical services.

(9) Physical therapy, occupational therapy, and speech-language therapy.

(10) Patient rights.

(11) Disaster preparedness. Disaster preparedness plans for both internal and external disasters shall protect hospice patients, employees, and visitors, and reflect coordination with local agencies that are responsible for disaster preparedness and emergency response.

(12) An adequate, safe, and sanitary physical environment.

(13) Housekeeping services.

(14) Patient medical records.

(15) Other administrative requirements.

(b) The department may adopt regulations that establish standards for the provision of the services in subdivision (a) and any additional qualifications and requirements for licensure above the requirements of this article.

(c) A hospice patient has a right to be informed of his or her rights, and the hospice facility shall protect and promote the exercise of these rights. The hospice facility shall comply with the patients’ rights regulation in Section 418.52 of Title 42 of the Code of Federal Regulations unless the department adopts regulations establishing alternative standards pursuant to Section 1250.1. In addition, the hospice facility shall provide each patient with all of the following:

(1) Information at admission to a hospice facility pursuant to Chapter 3.9 (commencing with Section 1599).

(2) Full information regarding his or her health status and options for end-of-life care.

(3) Care that reflects individual preferences regarding end-of-life care, including the right to refuse any treatment or procedure.

(4) Treatment with consideration, respect, and full recognition of dignity and individuality, including privacy in treatment and care of personal needs.

(5) Right to visitors of the patient’s choosing, at any time the patient chooses, and privacy for those visits.

(d) The hospice facility shall continue to provide services to family and friends after the patient’s stay in the hospice facility in accordance with the patient’s plan of care. These services may be provided by the hospice services program that operates the hospice facility.

(e) The hospice facility shall demonstrate the ability to meet licensing requirements and shall be fully responsible for meeting all licensing requirements, regardless of whether those requirements are met through direct provision by the facility or under contract with another entity. The hospice facility’s reliance on contractors to meet the licensing requirements does not exempt the hospice facility from any requirements or in any way alter the hospice facility’s responsibilities. When a health facility provides services under contract to a hospice facility, nothing shall preclude the department from holding the health facility responsible for violations of the law, if the department determines that the facts also constitute a separate violation for the health facility providing services under contract.

(f) The hospice facility shall provide inpatient hospice care in compliance with Section 418.3 and Sections 418.52 to 418.116, inclusive, of Title 42 of the Code of Federal Regulations until the department adopts regulations establishing alternative standards pursuant to Section 1250.1.

(Added by Stats. 2012, Ch. 673, Sec. 5. Effective January 1, 2013.)






ARTICLE 11 - Payers’ Bill of Rights

1339.50

This article shall be known and may be cited as the Payers’ Bill of Rights.

(Added by Stats. 2003, Ch. 582, Sec. 6. Effective January 1, 2004.)



1339.51

(a)  (1)  Beginning July 1, 2004, a hospital, as defined in paragraph (2) of subdivision (b), shall make a written or electronic copy of its charge description master available, either by posting an electronic copy of the charge description master on the hospital’s Internet Web site, or by making one written or electronic copy available at the hospital location.

(2)  A small and rural hospital, as defined in Section 124840, shall be exempt from paragraph (1).

(b)  For purposes of this article, the following definitions shall apply:

(1)  “Charge description master” means a uniform schedule of charges represented by the hospital as its gross billed charge for a given service or item, regardless of payer type.

(2)  “Hospital” means a hospital, as defined in subdivision (a), (b), or (f) of Section 1250, that uses a charge description master.

(3)  “Office” means the Office of Statewide Health Planning and Development.

(c)  The hospital shall post a clear and conspicuous notice in its emergency department, if any, in its admissions office, and in its billing office that informs patients that the hospital’s charge description master is available in the manner described in subdivision (a).

(d)  Any information about charges provided pursuant to subdivision (a) shall include information about where to obtain information regarding hospital quality, including hospital outcome studies available from the office and hospital survey information available from the Joint Commission for Accreditation of Healthcare Organizations.

(Added by Stats. 2003, Ch. 582, Sec. 6. Effective January 1, 2004.)



1339.52

A hospital may not condition acceptance of a contract with a health care service plan or health insurer upon the health care service plan or health insurer waiving any provision of this article.

(Added by Stats. 2003, Ch. 582, Sec. 6. Effective January 1, 2004.)



1339.54

Any person may file a claim with the department alleging a violation of this article. The department shall investigate and inform the complaining person of its determination whether a violation has occurred and what action it will take.

(Added by Stats. 2003, Ch. 582, Sec. 6. Effective January 1, 2004.)



1339.55

(a)  Beginning July 1, 2004, each hospital shall file a copy of its charge description master annually with the office, in a format determined by the office.

(b)  Each hospital shall calculate an estimate of the percentage increase in the hospital’s gross revenue due to any price increase for charges for patient services during the 12-month period beginning with the effective date of the charge description master filed with the office. Each hospital shall file the calculation and supporting documentation with the office, in a form prescribed by the office, at the time that the charge description master is filed. The office may compile and publish this information on its Internet Web site.

(Added by Stats. 2003, Ch. 582, Sec. 6. Effective January 1, 2004.)



1339.56

(a) Each hospital shall compile a list of 25 common outpatient procedures and shall submit annually to the office a list of its average charges for those procedures, in a method determined by the office. The office may develop a uniform reporting form for the purposes of this subdivision and may require hospitals to file this completed form with the office. The office shall publish this information on its Internet Web site.

(b) The office shall establish a list of the 25 most commonly performed inpatient procedures in California hospitals, as grouped by Medicare diagnostic-related group. The office shall develop a list of each hospital’s average charges for those procedures, if applicable, and shall update the list at least annually. The office shall publish this information on its Internet Web site.

(c) Each hospital shall provide a copy of the lists described in subdivisions (a) and (b) to any person upon request.

(Amended by Stats. 2005, Ch. 532, Sec. 1. Effective January 1, 2006.)



1339.58

Any information provided by the office on its Internet Web site pursuant to Section 1339.56 or 1339.57 may inform persons where quality of care information about hospitals may be obtained, including hospital outcome studies available from the office and hospital survey information available from the Joint Commission for Accreditation of Healthcare Organizations.

(Added by Stats. 2003, Ch. 582, Sec. 6. Effective January 1, 2004.)



1339.585

Upon the request of a person without health coverage, a hospital shall provide the person with a written estimate of the amount the hospital will require the person to pay for the health care services, procedures, and supplies that are reasonably expected to be provided to the person by the hospital, based upon an average length of stay and services provided for the person’s diagnosis. The hospital may provide this estimate during normal business office hours. In addition to the estimate, the hospital shall provide information about its financial assistance and charity care policies and contact information for a hospital employee or office from which the person may obtain further information about these policies. If requested, the hospital shall also provide the person with an application form for financial assistance or charity care. This section shall not apply to emergency services provided to a person pursuant to Section 1317.

(Added by Stats. 2005, Ch. 532, Sec. 3. Effective January 1, 2006.)



1339.59

(a) A hospital shall be in violation of this article if it knowingly or negligently fails to comply with the requirements of this article.

(b) A hospital that does not file with the office the information required by this article may be liable for civil penalties as specified in Section 128770.

(Amended by Stats. 2005, Ch. 532, Sec. 4. Effective January 1, 2006.)









CHAPTER 2.05 - Minimization of Medication-Related Errors

1339.63

(a)  (1)  As a condition of licensure under this division, every general acute care hospital, as defined in subdivision (a) of Section 1250, special hospital, as defined in subdivision (f) of Section 1250, and surgical clinic, as defined in paragraph (1) of subdivision (b) of Section 1204, shall adopt a formal plan to eliminate or substantially reduce medication-related errors. With the exception of small and rural hospitals, as defined in Section 124840, this plan shall include technology implementation, such as, but not limited to, computerized physician order entry or other technology that, based upon independent, expert scientific advice and data, has been shown effective in eliminating or substantially reducing medication-related errors.

(2)  Each facility’s plan shall be provided to the State Department of Health Services no later than January 1, 2002. Within 90 days after submitting a plan, the department shall either approve the plan, or return it to the facility with comments and suggestions for improvement. The facility shall revise and resubmit the plan within 90 days after receiving it from the department. The department shall provide final written approval within 90 days after resubmission, but in no event later than January 1, 2003. The plan shall be implemented on or before January 1, 2005.

(b)  Any of the following facilities that is in the process of constructing a new structure or retrofitting an existing structure for the purposes of complying with seismic safety requirements shall be exempt from implementing a plan by January 1, 2005:

(1)  General acute care hospitals, as defined in subdivision (a) of Section 1250.

(2)  Special hospitals, as defined in subdivision (f) of Section 1250.

(3)  Surgical clinics, as defined in paragraph (1) of subdivision (b) of Section 1204.

(c)  The implementation date for facilities that are in the process of constructing a new structure or retrofitting an existing structure is six months after the date of completion of all retrofitting or new construction. The exemption and new implementation date specified in subdivision (b) and this subdivision apply to those facilities that have construction plans and financing for projects in place no later than July 1, 2002.

(d)  For purposes of this chapter, a “medication-related error” means any preventable medication-related event that adversely affects a patient in a facility listed in subdivision (a), and that is related to professional practice, or health care products, procedures, and systems, including, but not limited to, prescribing, prescription order communications, product labeling, packaging and nomenclature, compounding, dispensing, distribution, administration, education, monitoring, and use.

(e)  Each facility’s plan shall do the following:

(1)  Evaluate, assess, and include a method to address each of the procedures and systems listed under subdivision (d) to identify weaknesses or deficiencies that could contribute to errors in the administration of medication.

(2)  Include an annual review to assess the effectiveness of the implementation of each of the procedures and systems listed under subdivision (d).

(3)  Be modified as warranted when weaknesses or deficiencies are noted to achieve the reduction of medication errors.

(4)  Describe the technology to be implemented and how it is expected to reduce medication-related errors as described in paragraph (1) of subdivision (a).

(5)  Include a system or process to proactively identify actual or potential medication-related errors. The system or process shall include concurrent and retrospective review of clinical care.

(6)  Include a multidisciplinary process, including health care professionals responsible for pharmaceuticals, nursing, medical, and administration, to regularly analyze all identified actual or potential medication-related errors and describe how the analysis will be utilized to change current procedures and systems to reduce medication-related errors.

(7)  Include a process to incorporate external medication-related error alerts to modify current processes and systems as appropriate. Failure to meet this criterion shall not cause disapproval of the initial plan submitted.

(f)  Beginning January 1, 2005, the department shall monitor the implementation of each facility’s plan upon licensure visits.

(g)  The department may work with the facility’s health care community to present an annual symposium to recognize the best practices for each of the procedures and systems listed under subdivision (d).

(Amended by Stats. 2003, Ch. 62, Sec. 177. Effective January 1, 2004.)






CHAPTER 2.1 - Establishment of County Departments Pertaining to Out-of-Home Care Facilities

1339.70

Notwithstanding any other provision of law, a county may by ordinance establish a department of the county which may combine in the department any or all of the functions specified in this section or related functions. The duties of the department shall be specified in the county ordinance establishing the department. Such duties may include the following:

(a)  The performance of any function which is authorized by Section 1257 to be delegated to local health departments, to the extent delegated by the state department to the department established pursuant to this section. For purposes of this section and Section 1257, a department established pursuant to this section shall be deemed to be a local health department.

(b)  The performance of any function which is authorized by Section 1511 to be delegated by the state department to a county, to the extent delegated by the state department to the department authorized by this section.

(c)  The performance of any function in connection with, or related to, the certification of health facilities or community care facilities for participation in programs conducted pursuant to Title XVIII, Title XIX, or other provisions of the federal Social Security Act.

(d)  The performance of any information and referral activities which are authorized by law to be performed by a county or any of its departments or officers in connection with health facilities or community care facilities.

(e)  The performance of any function authorized by law to be performed by a county or any of its officers or departments in connection with the sanitation, maintenance, occupancy, or other aspects of the physical plant or environmental management of or concerning any health facility or community care facility. For purposes of this section, the department authorized by this section shall be deemed to be a county health department under the control of a county health officer with respect to any provision of law authorizing the performance of any function concerning any health facility or community care facility by a local health department or health officer.

(f)  The determination of the suitability for county use, placements, or referrals of particular health facilities or community care facilities.

This section shall not be construed as authorizing the performance of any activity by any county which the county would not otherwise be authorized to perform. This section shall not operate as an independent grant of authority for the performance of any function by a county, but shall permit the consolidation in an existing or new county department of any or all functions which counties are authorized to perform in connection with the matters specified in this section.

For purposes of this section, “health facility” means a health facility as defined in Section 1250, and “community care facility” means a community care facility as defined in Section 1502.

(Added by renumbering Section 1339.50 by Stats. 1985, Ch. 106, Sec. 79.)






CHAPTER 2.15 - Hospital and other Provider Requirements for Dissemination of Information Relating to Reproductive Health Services

1339.80

Hospitals and other providers are not required to post, send, deliver, or otherwise provide the statement described in paragraph (1) of subdivision (b) of Section 1363.02, paragraph (1) of subdivision (b) of Section 10604.1 of the Insurance Code, or paragraph (1) of subdivision (b) of Section 14016.8 of the Welfare and Institutions Code.

(Added by Stats. 2000, Ch. 347, Sec. 1. Effective January 1, 2001.)



1339.81

For purposes of this chapter, “provider” means any professional person, organization, health facility, or other person or institution licensed by the state to deliver or furnish health care services.

(Added by Stats. 2000, Ch. 347, Sec. 1. Effective January 1, 2001.)






CHAPTER 2.2 - Health Care Service Plans

ARTICLE 1 - General

1340

This chapter shall be known and may be cited as the Knox-Keene Health Care Service Plan Act of 1975.

(Added by Stats. 1975, Ch. 941.)



1341

(a)  There is in state government, in the California Health and Human Services Agency, a Department of Managed Health Care that has charge of the execution of the laws of this state relating to health care service plans and the health care service plan business including, but not limited to, those laws directing the department to ensure that health care service plans provide enrollees with access to quality health care services and protect and promote the interests of enrollees.

(b)  The chief officer of the Department of Managed Health Care is the Director of the Department of Managed Health Care. The director shall be appointed by the Governor and shall hold office at the pleasure of the Governor. The director shall receive an annual salary as fixed in the Government Code. Within 15 days from the time of the director’s appointment, the director shall take and subscribe to the constitutional oath of office and file it in the office of the Secretary of State.

(c)  The director shall be responsible for the performance of all duties, the exercise of all powers and jurisdiction, and the assumption and discharge of all responsibilities vested by law in the department. The director has and may exercise all powers necessary or convenient for the administration and enforcement of, among other laws, the laws described in subdivision (a).

(Amended by Stats. 2011, Ch. 552, Sec. 2. Effective January 1, 2012.)



1341.1

The director shall have his or her principal office in the City of Sacramento, and may establish branch offices in the City and County of San Francisco, in the City of Los Angeles, and in the City of San Diego. The director shall from time to time obtain the necessary furniture, stationery, fuel, light, and other proper conveniences for the transaction of the business of the Department of Managed Health Care.

(Amended by Stats. 2000, Ch. 857, Sec. 20. Effective January 1, 2001.)



1341.2

In accordance with the laws governing the state civil service, the director shall employ and, with the approval of the Department of Finance, fix the compensation of such personnel as the director needs to discharge properly the duties imposed upon the director by law, including, but not limited to, a chief deputy, a public information officer, a chief enforcement counsel, and legal counsel to act as the attorney for the director in actions or proceedings brought by or against the director under or pursuant to any provision of any law under the director’s jurisdiction, or in which the director joins or intervenes as to a matter within the director’s jurisdiction, as a friend of the court or otherwise, and stenographic reporters to take and transcribe the testimony in any formal hearing or investigation before the director or before a person authorized by the director. The personnel of the Department of Managed Health Care shall perform such duties as the director assigns to them. Such employees as the director designates by rule or order shall, within 15 days after their appointments, take and subscribe to the constitutional oath of office and file it in the office of the Secretary of State.

(Amended by Stats. 2000, Ch. 857, Sec. 21. Effective January 1, 2001.)



1341.3

The director shall adopt a seal bearing the inscription: “Director, Department of Managed Health Care, State of California.” The seal shall be affixed to or imprinted on all orders and certificates issued by him or her and such other instruments as he or she directs. All courts shall take judicial notice of this seal.

(Amended by Stats. 2000, Ch. 857, Sec. 22. Effective January 1, 2001.)



1341.4

(a) In order to effectively support the Department of Managed Health Care in the administration of this law, there is hereby established in the State Treasury, the Managed Care Fund. The administration of the Department of Managed Health Care shall be supported from the Managed Care Fund.

(b) In any fiscal year, the Managed Care Fund shall maintain not more than a prudent 5 percent reserve unless otherwise determined by the Department of Finance.

(Amended by Stats. 2007, Ch. 577, Sec. 6. Effective October 13, 2007.)



1341.45

(a) There is hereby created in the State Treasury the Managed Care Administrative Fines and Penalties Fund.

(b) The fines and administrative penalties collected pursuant to this chapter, on and after September 30, 2008, shall be deposited into the Managed Care Administrative Fines and Penalties Fund.

(c) The fines and administrative penalties deposited into the Managed Care Administrative Fines and Penalties Fund shall be transferred by the department, beginning September 1, 2009, and annually thereafter, as follows:

(1) The first one million dollars ($1,000,000) shall be transferred to the Medically Underserved Account for Physicians within the Health Professions Education Fund and shall, upon appropriation by the Legislature, be used for the purposes of the Steven M. Thompson Physician Corps Loan Repayment Program, as specified in Article 5 (commencing with Section 128550) or Chapter 5 of Part 3 of Division 107 and, notwithstanding Section 128555, shall not be used to provide funding for the Physician Volunteer Program.

(2) Any amount over the first one million dollars ($1,000,000), including accrued interest, in the fund shall be transferred to the Major Risk Medical Insurance Fund continued pursuant to Section 15893 of the Welfare and Institutions Code and shall, upon appropriation by the Legislature, be used for the Major Risk Medical Insurance Program for the purposes specified in Section 15894 of the Welfare and Institutions Code.

(d) Notwithstanding subdivision (b) of Section 1356 and Section 1356.1, the fines and administrative penalties authorized pursuant to this chapter shall not be used to reduce the assessments imposed on health care service plans pursuant to Section 1356.

(e) The amendments made to this section by the act adding this subdivision shall become operative on July 1, 2014.

(Amended by Stats. 2014, Ch. 31, Sec. 5. Effective June 20, 2014. Amended version operative July 1, 2014, pursuant to immediate operation of new subdivision (e).)



1341.5

(a) The director, as a general rule, shall publish or make available for public inspection any information filed with or obtained by the department, unless the director finds that this availability or publication is contrary to law. No provision of this chapter authorizes the director or any of the director’s assistants, clerks, or deputies to disclose any information withheld from public inspection except among themselves or when necessary or appropriate in a proceeding or investigation under this chapter or to other federal or state regulatory agencies. No provision of this chapter either creates or derogates from any privilege that exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the director or any of his or her assistants, clerks, or deputies.

(b) It is unlawful for the director or any of his or her assistants, clerks, or deputies to use for personal benefit any information that is filed with or obtained by the director and that is not then generally available to the public.

(Added by Stats. 1999, Ch. 525, Sec. 27. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1341.6

(a)  The Attorney General shall render to the director opinions upon all questions of law, relating to the construction or interpretation of any law under the director’s jurisdiction or arising in the administration thereof, that may be submitted to the Attorney General by the director and upon the director’s request shall act as the attorney for the director in actions and proceedings brought by or against the director under or pursuant to any provision of any law under the director’s jurisdiction.

(b)  Sections 11041, 11042, and 11043 of the Government Code do not apply to the Director of the Department of Managed Health Care.

(Amended by Stats. 2000, Ch. 857, Sec. 23. Effective January 1, 2001.)



1341.7

(a)  Neither the director nor any of the director’s assistants, clerks, or deputies shall be interested as a director, officer, shareholder, member other than a member of an organization formed for religious purposes, partner, agent, or employee of any person who, during the period of the official’s or employee’s association with the Department of Managed Health Care, was licensed or applied for a license as a health care service plan under this chapter.

(b)  Nothing contained in subdivision (a) shall prohibit the holdings or purchasing of any securities by the director, an assistant, clerk, or deputy in accordance with rules which shall be adopted for the purpose of protecting the public interest and avoiding conflicts of interest.

(c)  Nothing in this section shall prohibit or preclude the director or any of the director’s assistants, clerks, or deputies or any employee of the Department of Managed Health Care from obtaining health care services as a subscriber or an enrollee from a plan licensed under this chapter, subject to any rules that may be adopted hereunder or pursuant to proper authority.

(Amended by Stats. 2000, Ch. 857, Sec. 24. Effective January 1, 2001.)



1341.8

The director shall have the powers of a head of a department pursuant to Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code. The director may make the agreements that he or she deems necessary or appropriate in exercising his or her powers.

(Added by Stats. 1999, Ch. 525, Sec. 30. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1341.9

The director and department succeed to, and are vested with, all duties, powers, purposes, responsibilities, and jurisdiction of the Commissioner of Corporations and the Department of Corporations as they relate to the Department of Corporations’ Health Plan Program, health care service plans, and the health care service plan business, including those powers and duties specified in this chapter. Nothing in this section abrogates, limits, diminishes, or otherwise restricts the duties, powers, purposes, responsibilities, and jurisdictions of the Commissioner of Corporations and the Department of Corporations under the Investment Program, the Financial Services Program, and the other laws in which jurisdiction is vested in the Commissioner of Corporations and the Department of Corporations.

(Added by Stats. 1999, Ch. 525, Sec. 31. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1341.10

The department may use the unexpended balance of funds available for use in connection with the performance of the functions of the Department of Corporations to which the department succeeds pursuant to Section 1341.9.

(Added by Stats. 1999, Ch. 525, Sec. 32. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1341.11

All officers and employees of the Department of Corporations who, on the operative date of this section, are performing any duty, power, purpose, responsibility, or jurisdiction to which the department succeeds, who are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested by the department by Section 1341.9, shall be transferred to the department. The status, positions, and rights of those persons shall not be affected by the transfer and shall be retained by those persons as officers and employees of the department, pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except as to positions exempted from civil service.

(Added by Stats. 1999, Ch. 525, Sec. 33. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1341.12

The department shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, licenses, permits, agreements, contracts, claims, judgments, land, and other property, real or personal, connected with the administration of, or held for the benefit or use of, the Department of Corporations for the performance of the functions transferred to the department by Section 1341.9.

(Added by Stats. 1999, Ch. 525, Sec. 34. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1341.13

All officers or employees of the department employed after the operative date of this section shall be appointed by the director.

(Added by Stats. 1999, Ch. 525, Sec. 35. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1341.14

(a) Any regulation, order, or other action, adopted, prescribed, taken, or performed by the Department of Corporations or by an officer of the Department of Corporations in the administration of a program or the performance of a duty, responsibility, or authorization transferred to the department by Section 1341.9 shall remain in effect and shall be deemed to be a regulation, order, or action of the department.

(b) No suit, action, or other proceeding lawfully commenced by or against the Department of Corporations or any other officer of the state, in relation to the administration of any program or the discharge of any duty, responsibility, or authorization transferred to the department by Section 1341.9 shall abate by reason of the transfer of the program, duty, responsibility, or authorization.

(Added by Stats. 1999, Ch. 525, Sec. 36. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1342

It is the intent and purpose of the Legislature to promote the delivery and the quality of health and medical care to the people of the State of California who enroll in, or subscribe for the services rendered by, a health care service plan or specialized health care service plan by accomplishing all of the following:

(a)  Ensuring the continued role of the professional as the determiner of the patient’s health needs which fosters the traditional relationship of trust and confidence between the patient and the professional.

(b)  Ensuring that subscribers and enrollees are educated and informed of the benefits and services available in order to enable a rational consumer choice in the marketplace.

(c)  Prosecuting malefactors who make fraudulent solicitations or who use deceptive methods, misrepresentations, or practices which are inimical to the general purpose of enabling a rational choice for the consumer public.

(d)  Helping to ensure the best possible health care for the public at the lowest possible cost by transferring the financial risk of health care from patients to providers.

(e)  Promoting effective representation of the interests of subscribers and enrollees.

(f)  Ensuring the financial stability thereof by means of proper regulatory procedures.

(g)  Ensuring that subscribers and enrollees receive available and accessible health and medical services rendered in a manner providing continuity of care.

(h)  Ensuring that subscribers and enrollees have their grievances expeditiously and thoroughly reviewed by the department.

(Amended by Stats. 2002, Ch. 797, Sec. 2. Effective January 1, 2003.)



1342.4

(a)  The Department of Managed Health Care and the Department of Insurance shall maintain a joint senior level working group to ensure clarity for health care consumers about who enforces their patient rights and consistency in the regulations of these departments.

(b)  The joint working group shall undertake a review and examination of the Health and Safety Code, the Insurance Code, and the Welfare and Institutions Code as they apply to the Department of Managed Health Care and the Department of Insurance to ensure consistency in consumer protection.

(c)  The joint working group shall review and examine all of the following processes in each department:

(1)  Grievance and consumer complaint processes, including, but not limited to, outreach, standard complaints, including coverage and medical necessity complaints, independent medical review, and information developed for consumer use.

(2)  The processes used to ensure enforcement of the law, including, but not limited to, the medical survey and audit process in the Health and Safety Code and market conduct exams in the Insurance Code.

(3)  The processes for regulating the timely payment of claims.

(d)  The joint working group shall report its findings to the Insurance Commissioner and the Director of the Department of Managed Health Care for review and approval. The commissioner and the director shall submit the approved final report under signature to the Legislature by January 1 of every year for five years.

(Added by Stats. 2002, Ch. 793, Sec. 1. Effective January 1, 2003.)



1342.5

The director shall consult with the Insurance Commissioner prior to adopting any regulations applicable to health care service plans subject to this chapter and other entities governed by the Insurance Code for the specific purpose of ensuring, to the extent practical, that there is consistency of regulations applicable to these plans and entities by the Insurance Commissioner and the Director of the Department of Managed Health Care.

(Amended by Stats. 2007, Ch. 577, Sec. 8. Effective October 13, 2007.)



1342.6

It is the intent of the Legislature to ensure that the citizens of this state receive high-quality health care coverage in the most efficient and cost-effective manner possible. In furtherance of this intent, the Legislature finds and declares that it is in the public interest to promote various types of contracts between public or private payers of health care coverage, and institutional or professional providers of health care services. This intent has been demonstrated by the recent enactment of Chapters 328, 329, and 1594 of the Statutes of 1982, authorizing various types of contracts to be entered into between public or private payers of health care coverage, and institutional or professional providers of health care services. The Legislature further finds and declares that individual providers, whether institutional or professional, and individual purchasers, have not proven to be efficient-sized bargaining units for these contracts, and that the formation of groups and combinations of institutional and professional providers and combinations of purchasing groups for the purpose of creating efficient-sized contracting units represents a meaningful addition to the health care marketplace. The Legislature further finds and declares that negotiations between purchasers or payers of health services, and health care service plans governed by the provisions of this chapter, or through a person or entity acting for, or on behalf of, a purchaser or payer of health services, or a health care service plan, are in furtherance of the public’s interest in obtaining quality health care services in the most efficient and cost-effective manner possible. It is the intent of the Legislature, therefore, that the formation of groups and combinations of providers and purchasing groups for the purpose of creating efficient-sized contracting units be recognized as the creation of a new product within the health care marketplace, and be subject, therefore, only to those antitrust prohibitions applicable to the conduct of other presumptively legitimate enterprises.

This section does not change existing antitrust law as it relates to any agreement or arrangement to exclude from any of the above-described groups or combinations, any person who is lawfully qualified to perform the services to be performed by the members of the group or combination, where the ground for the exclusion is failure to possess the same license or certification as is possessed by the members of the group or combination.

(Added by Stats. 1985, Ch. 1592, Sec. 2.)



1342.7

(a) The Legislature finds that in enacting Sections 1367.215, 1367.25, 1367.45, 1367.51, and 1374.72, it did not intend to limit the department’s authority to regulate the provision of medically necessary prescription drug benefits by a health care service plan to the extent that the plan provides coverage for those benefits.

(b) (1) Nothing in this chapter shall preclude a plan from filing relevant information with the department pursuant to Section 1352 to seek the approval of a copayment, deductible, limitation, or exclusion to a plan’s prescription drug benefits. If the department approves an exclusion to a plan’s prescription drug benefits, the exclusion shall not be subject to review through the independent medical review process pursuant to Section 1374.30 on the grounds of medical necessity. The department shall retain its role in assessing whether issues are related to coverage or medical necessity pursuant to paragraph (2) of subdivision (d) of Section 1374.30.

(2) A plan seeking approval of a copayment or deductible may file an amendment pursuant to Section 1352.1. A plan seeking approval of a limitation or exclusion shall file a material modification pursuant to subdivision (b) of Section 1352.

(c) Nothing in this chapter shall prohibit a plan from charging a subscriber or enrollee a copayment or deductible for a prescription drug benefit or from setting forth by contract, a limitation or an exclusion from, coverage of prescription drug benefits, if the copayment, deductible, limitation, or exclusion is reported to, and found unobjectionable by, the director and disclosed to the subscriber or enrollee pursuant to the provisions of Section 1363.

(d) The department in developing standards for the approval of a copayment, deductible, limitation, or exclusion to a plan’s prescription drug benefits, shall consider alternative benefit designs, including, but not limited to, the following:

(1) Different out-of-pocket costs for consumers, including copayments and deductibles.

(2) Different limitations, including caps on benefits.

(3) Use of exclusions from coverage of prescription drugs to treat various conditions, including the effect of the exclusions on the plan’s ability to provide basic health care services, the amount of subscriber or enrollee premiums, and the amount of out-of-pocket costs for an enrollee.

(4) Different packages negotiated between purchasers and plans.

(5) Different tiered pharmacy benefits, including the use of generic prescription drugs.

(6) Current and past practices.

(e) The department shall develop a regulation outlining the standards to be used in reviewing a plan’s request for approval of its proposed copayment, deductible, limitation, or exclusion on its prescription drug benefits.

(f) Nothing in subdivision (b) or (c) shall permit a plan to limit prescription drug benefits provided in a manner that is inconsistent with Sections 1367.215, 1367.25, 1367.45, 1367.51, and 1374.72.

(g) Nothing in this section shall be construed to require or authorize a plan that contracts with the State Department of Health Services to provide services to Medi-Cal beneficiaries or with the Managed Risk Medical Insurance Board to provide services to enrollees of the Healthy Families Program to provide coverage for prescription drugs that are not required pursuant to those programs or contracts, or to limit or exclude any prescription drugs that are required by those programs or contracts.

(h) Nothing in this section shall be construed as prohibiting or otherwise affecting a plan contract that does not cover outpatient prescription drugs except for coverage for limited classes of prescription drugs because they are integral to treatments covered as basic health care services, including, but not limited to, immunosuppressives, in order to allow for transplants of bodily organs.

(i) The department shall periodically review its regulations developed pursuant to this section.

(j) This section shall become operative on January 2, 2003, and shall only apply to contracts issued, amended, or renewed on or after that date.

(Amended by Stats. 2012, Ch. 728, Sec. 81. Effective January 1, 2013.)



1342.8

The State Department of Health Services and the department shall coordinate, to the extent feasible, audits or surveys of physician offices required by this chapter and by the managed care program under the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code) and for any physician office auditing required by this chapter.

(Added by Stats. 1998, Ch. 647, Sec. 2. Effective January 1, 1999.)



1343

(a) This chapter shall apply to health care service plans and specialized health care service plan contracts as defined in subdivisions (f) and (o) of Section 1345.

(b) The director may by the adoption of rules or the issuance of orders deemed necessary and appropriate, either unconditionally or upon specified terms and conditions or for specified periods, exempt from this chapter any class of persons or plan contracts if the director finds the action to be in the public interest and not detrimental to the protection of subscribers, enrollees, or persons regulated under this chapter, and that the regulation of the persons or plan contracts is not essential to the purposes of this chapter.

(c) The director, upon request of the Director of Health Care Services, shall exempt from this chapter any county-operated pilot program contracting with the State Department of Health Care Services pursuant to Article 7 (commencing with Section 14490) of Chapter 8 of Part 3 of Division 9 of the Welfare and Institutions Code. The director may exempt noncounty-operated pilot programs upon request of the Director of Health Care Services. Those exemptions may be subject to conditions the Director of Health Care Services deems appropriate.

(d) Upon the request of the Director of Health Care Services, the director may exempt from this chapter any mental health plan contractor or any capitated rate contract under Chapter 8.9 (commencing with Section 14700) of Part 3 of Division 9 of the Welfare and Institutions Code. Those exemptions may be subject to conditions the Director of Health Care Services deems appropriate.

(e) This chapter shall not apply to:

(1) A person organized and operating pursuant to a certificate issued by the Insurance Commissioner unless the entity is directly providing the health care service through those entity-owned or contracting health facilities and providers, in which case this chapter shall apply to the insurer’s plan and to the insurer.

(2) A plan directly operated by a bona fide public or private institution of higher learning which directly provides health care services only to its students, faculty, staff, administration, and their respective dependents.

(3) A person who does all of the following:

(A) Promises to provide care for life or for more than one year in return for a transfer of consideration from, or on behalf of, a person 60 years of age or older.

(B) Has obtained a written license pursuant to Chapter 2 (commencing with Section 1250) or Chapter 3.2 (commencing with Section 1569).

(C) Has obtained a certificate of authority from the State Department of Social Services.

(4) The Major Risk Medical Insurance Board when engaging in activities under Chapter 8 (commencing with Section 10700) of Part 2 of Division 2 of the Insurance Code, Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code, and Part 6.5 (commencing with Section 12700) of Division 2 of the Insurance Code.

(5) The California Small Group Reinsurance Fund.

(Amended by Stats. 2012, Ch. 34, Sec. 13. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



1343.1

This chapter shall not apply to any program developed under the authority of Chapter 8.75 (commencing with Section 14591) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Amended by Stats. 2011, Ch. 367, Sec. 2. Effective January 1, 2012.)



1343.5

In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(Added by Stats. 1978, Ch. 778.)



1344

(a) The director may from time to time adopt, amend, and rescind any rules, forms, and orders that are necessary to carry out the provisions of this chapter, including rules governing applications and reports, and defining any terms, whether or not used in this chapter, insofar as the definitions are not inconsistent with the provisions of this chapter. For the purpose of rules and forms, the director may classify persons and matters within the director’s jurisdiction, and may prescribe different requirements for different classes. The director may waive any requirement of any rule or form in situations where in the director’s discretion that requirement is not necessary in the public interest or for the protection of the public, subscribers, enrollees, or persons or plans subject to this chapter. The director may adopt rules consistent with federal regulations and statutes to regulate health care coverage supplementing Medicare.

(b) The director may, by regulation, modify the wording of any notice required by this chapter for purposes of clarity, readability, and accuracy, except that a modification shall not change the substantive meaning of the notice.

(c) The director may honor requests from interested parties for interpretive opinions.

(d) No provision of this chapter imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, order, or written interpretive opinion of the director, or any opinion of the Attorney General, notwithstanding that the rule, form, order, or written interpretive opinion may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(Amended by Stats. 2009, Ch. 298, Sec. 3. Effective January 1, 2010.)



1345

As used in this chapter:

(a)  “Advertisement” means any written or printed communication or any communication by means of recorded telephone messages or by radio, television, or similar communications media, published in connection with the offer or sale of plan contracts.

(b)  “Basic health care services” means all of the following:

(1)  Physician services, including consultation and referral.

(2)  Hospital inpatient services and ambulatory care services.

(3)  Diagnostic laboratory and diagnostic and therapeutic radiologic services.

(4)  Home health services.

(5)  Preventive health services.

(6)  Emergency health care services, including ambulance and ambulance transport services and out-of-area coverage. “Basic health care services” includes ambulance and ambulance transport services provided through the “911” emergency response system.

(7)  Hospice care pursuant to Section 1368.2.

(c)  “Enrollee” means a person who is enrolled in a plan and who is a recipient of services from the plan.

(d)  “Evidence of coverage” means any certificate, agreement, contract, brochure, or letter of entitlement issued to a subscriber or enrollee setting forth the coverage to which the subscriber or enrollee is entitled.

(e)  “Group contract” means a contract which by its terms limits the eligibility of subscribers and enrollees to a specified group.

(f)  “Health care service plan” or “specialized health care service plan” means either of the following:

(1)  Any person who undertakes to arrange for the provision of health care services to subscribers or enrollees, or to pay for or to reimburse any part of the cost for those services, in return for a prepaid or periodic charge paid by or on behalf of the subscribers or enrollees.

(2)  Any person, whether located within or outside of this state, who solicits or contracts with a subscriber or enrollee in this state to pay for or reimburse any part of the cost of, or who undertakes to arrange or arranges for, the provision of health care services that are to be provided wholly or in part in a foreign country in return for a prepaid or periodic charge paid by or on behalf of the subscriber or enrollee.

(g)  “License” means, and “licensed” refers to, a license as a plan pursuant to Section 1353.

(h)  “Out-of-area coverage,” for purposes of paragraph (6) of subdivision (b), means coverage while an enrollee is anywhere outside the service area of the plan, and shall also include coverage for urgently needed services to prevent serious deterioration of an enrollee’s health resulting from unforeseen illness or injury for which treatment cannot be delayed until the enrollee returns to the plan’s service area.

(i)  “Provider” means any professional person, organization, health facility, or other person or institution licensed by the state to deliver or furnish health care services.

(j)  “Person” means any person, individual, firm, association, organization, partnership, business trust, foundation, labor organization, corporation, limited liability company, public agency, or political subdivision of the state.

(k)  “Service area” means a geographical area designated by the plan within which a plan shall provide health care services.

( l)  “Solicitation” means any presentation or advertising conducted by, or on behalf of, a plan, where information regarding the plan, or services offered and charges therefor, is disseminated for the purpose of inducing persons to subscribe to, or enroll in, the plan.

(m)  “Solicitor” means any person who engages in the acts defined in subdivision ( l).

(n)  “Solicitor firm” means any person, other than a plan, who through one or more solicitors engages in the acts defined in subdivision ( l).

(o)  “Specialized health care service plan contract” means a contract for health care services in a single specialized area of health care, including dental care, for subscribers or enrollees, or which pays for or which reimburses any part of the cost for those services, in return for a prepaid or periodic charge paid by or on behalf of the subscribers or enrollees.

(p)  “Subscriber” means the person who is responsible for payment to a plan or whose employment or other status, except for family dependency, is the basis for eligibility for membership in the plan.

(q)  Unless the context indicates otherwise, “plan” refers to health care service plans and specialized health care service plans.

(r)  “Plan contract” means a contract between a plan and its subscribers or enrollees or a person contracting on their behalf pursuant to which health care services, including basic health care services, are furnished; and unless the context otherwise indicates it includes specialized health care service plan contracts; and unless the context otherwise indicates it includes group contracts.

(s)  All references in this chapter to financial statements, assets, liabilities, and other accounting items mean those financial statements and accounting items prepared or determined in accordance with generally accepted accounting principles, and fairly presenting the matters which they purport to present, subject to any specific requirement imposed by this chapter or by the director.

(Amended by Stats. 2002, Ch. 760, Sec. 1. Effective January 1, 2003.)






ARTICLE 2 - Administration

1346

(a) The director shall administer and enforce this chapter and shall have the following powers:

(1) Recommend and propose the enactment of any legislation necessary to protect and promote the interests of the public, subscribers, enrollees, and providers of health care services in health care service plans in the State of California.

(2) Provide information to federal and state legislative committees and executive agencies concerning plans.

(3) Assist, advise, and cooperate with federal, state, and local agencies and officials to protect and promote the interests of plans, subscribers, enrollees, and the public.

(4) Study, investigate, research, and analyze matters affecting the interests of plans, subscribers, enrollees, and the public.

(5) Hold public hearings, subpoena witnesses, take testimony, compel the production of books, papers, documents, and other evidence, and call upon other state agencies for information to implement the purposes, and enforce this chapter.

(6) Conduct audits and examinations of the books and records of plans and other persons subject to this chapter, and may prescribe by rule or order, but is not limited to, the following:

(A) The form and contents of financial statements required under this chapter.

(B) The circumstances under which consolidated statements shall be filed.

(C) The circumstances under which financial statements shall be audited by independent certified public accountants or public accountants.

(7) Conduct necessary onsite medical surveys of the health delivery system of each plan.

(8) Propose, develop, conduct, and assist in educational programs for the public, subscribers, enrollees, and licensees.

(9) Promote and establish standards of ethical conduct for the administration of plans and undertake activities to encourage responsibility in the promotion and sale of plan contracts and the enrollment of subscribers or enrollees in the plans.

(10) Advise the Governor on all matters affecting the interests of plans, subscribers, enrollees, and the public.

(11) Determine that investments of a plan’s assets necessary to meet the requirements of Section 1376 are acceptable. For those purposes, reinvestment in the plan and investment in any obligations set forth in Article 3 (commencing with Section 1170) of, and Article 4 (commencing with Section 1190) of, Chapter 2 of Part 2 of Division 1 of the Insurance Code shall be considered acceptable. All other assets shall be invested in a prudent manner.

(b) The powers enumerated in subdivision (a) shall not limit, diminish, or otherwise restrict the other powers of the director specifically set forth in this chapter and other laws.

(Amended by Stats. 1999, Ch. 525, Sec. 43. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1346.1

The department shall maintain a database indicating for each county, the names of the health care service plans that operate in that particular county.

(Added by Stats. 2003, Ch. 80, Sec. 1. Effective January 1, 2004.)



1346.2

The director shall, in coordination with the Insurance Commissioner, review the Internet portal developed by the United States Secretary of Health and Human Services under subdivision (a) of Section 1103 of the federal Patient Protection and Affordable Care Act (Public Law 111-148) and paragraph (5) of subdivision (c) of Section 1311 of that act, and any enhancements to that portal expected to be implemented by the secretary on or before January 1, 2015. The review shall examine whether the Internet portal provides sufficient information regarding all health benefit products offered by health care service plans and health insurers in the individual and small employer markets in California to facilitate fair and affirmative marketing of all individual and small employer products, particularly outside the California Health Benefit Exchange created under Title 22 (commencing with Section 100500) of the Government Code. If the director and the Insurance Commissioner jointly determine that the Internet portal does not adequately achieve those purposes, they shall jointly develop and maintain an electronic clearinghouse to achieve those purposes. In performing this function, the director and the Insurance Commissioner shall routinely monitor individual and small employer benefit filings with, and complaints submitted by individuals and small employers to, their respective departments, and shall use any other available means to maintain the clearinghouse.

(Added by Stats. 2010, Ch. 659, Sec. 3. Effective January 1, 2011.)



1346.4

(a) The Legislature finds and declares all of the following:

(1) That millions of Californians are insured under health care service plans regulated by the Knox-Keene Health Care Service Plan Act of 1975, and that more Californians each year are insuring themselves under these health plans.

(2) That greater awareness of the rights and protections afforded by the Knox-Keene Health Care Service Plan Act of 1975 will further the act’s goal of providing access to quality health care.

(3) That the public, Knox-Keene providers, and those seeking to form health care service plans under the act will benefit from having the text of the act available to them, affording a greater understanding of what the act does and making it easier for providers to comply with its provisions.

(b) The director shall annually publish this chapter and make it available for sale to the public.

(Amended by Stats. 1999, Ch. 525, Sec. 44. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1346.5

If the director determines that an entity purporting to be a health care service plan exempt from the provisions of Section 740 of the Insurance Code is not a health care service plan, the director shall inform the Department of Insurance of that finding. However, if the director determines that an entity is a health care service plan, the director shall prepare and maintain for public inspection a list of those persons or entities described in subdivision (a) of Section 740 of the Insurance Code, which are not subject to the jurisdiction of another agency of this or another state or the federal government and which the director knows to be operating in the state. There shall be no liability of any kind on the part of the state, the director, and employees of the Department of Managed Health Care for the accuracy of the list or for any comments made with respect to it. Additionally, any solicitor or solicitor firm who advertises or solicits health care service plan coverage in this state described in subdivision (a) of Section 740 of the Insurance Code, which is provided by any person or entity described in subdivision (c) of that section, and where such coverage does not meet all pertinent requirements specified in the Insurance Code, and which is not provided or completely underwritten, insured or otherwise fully covered by a health care service plan, shall advise and disclose to any purchaser, prospective purchaser, covered person or entity, all financial and operational information relative to the content and scope of the plan and, specifically, as to the lack of plan coverage.

(Amended by Stats. 2000, Ch. 857, Sec. 28. Effective January 1, 2001.)



1347.15

(a) There is hereby established in the Department of Managed Health Care the Financial Solvency Standards Board composed of eight members. The members shall consist of the director, or the director’s designee, and seven members appointed by the director. The seven members appointed by the director may be, but are not necessarily limited to, individuals with training and experience in the following subject areas or fields: medical and health care economics; accountancy, with experience in integrated or affiliated health care delivery systems; excess loss insurance underwriting in the medical, hospital, and health plan business; actuarial studies in the area of health care delivery systems; management and administration in integrated or affiliated health care delivery systems; investment banking; and information technology in integrated or affiliated health care delivery systems. The members appointed by the director shall be appointed for a term of three years, but may be removed or reappointed by the director before the expiration of the term.

(b) The purpose of the board is to do all of the following:

(1) Advise the director on matters of financial solvency affecting the delivery of health care services.

(2) Develop and recommend to the director financial solvency requirements and standards relating to plan operations, plan-affiliate operations and transactions, plan-provider contractual relationships, and provider-affiliate operations and transactions.

(3) Periodically monitor and report on the implementation and results of the financial solvency requirements and standards.

(c) Financial solvency requirements and standards recommended to the director by the board may, after a period of review and comment not to exceed 45 days, be noticed for adoption as regulations as proposed or modified under the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). During the director’s 45-day review and comment period, the director, in consultation with the board, may postpone the adoption of the requirements and standards pending further review and comment. Nothing in this subdivision prohibits the director from adopting regulations, including emergency regulations, under the rulemaking provisions of the Administrative Procedure Act.

(d) The board shall meet at least quarterly and at the call of the chair. In order to preserve the independence of the board, the director shall not serve as chair. The members of the board may establish their own rules and procedures. All members shall serve without compensation, but shall be reimbursed from department funds for expenses actually and necessarily incurred in the performance of their duties.

(e) For purposes of this section, “board” means the Financial Solvency Standards Board.

(Amended by Stats. 2007, Ch. 577, Sec. 10. Effective October 13, 2007.)



1347.5

(a) A health care service plan providing individual coverage in the Exchange shall cooperate with requests from the Exchange to collaborate in the development of, and participate in the implementation of, the Medi-Cal program’s premium and cost-sharing payments under Sections 14102 and 14148.65 of the Welfare and Institutions Code for eligible Exchange enrollees.

(b) A health care service plan providing individual coverage in the Exchange shall not charge, bill, ask, or require an enrollee receiving benefits under Section 14102 or Section 14148.65 of the Welfare and Institutions Code to make any premium or cost-sharing payments for any services that are subject to premium or cost-sharing payments by the State Department of Health Care Services under Section 14102 or Section 14148.65 of the Welfare and Institutions Code.

(c) For purposes of this section, “Exchange” means the California Health Benefit Exchange established pursuant to Title 22 (commencing with Section 100500) of the Government Code.

(Added by Stats. 2014, Ch. 31, Sec. 6. Effective June 20, 2014.)



1348

(a) Every health care service plan licensed to do business in this state shall establish an antifraud plan. The purpose of the antifraud plan shall be to organize and implement an antifraud strategy to identify and reduce costs to the plans, providers, subscribers, enrollees, and others caused by fraudulent activities, and to protect consumers in the delivery of health care services through the timely detection, investigation, and prosecution of suspected fraud. The antifraud plan elements shall include, but not be limited to, all of the following: the designation of, or a contract with, individuals with specific investigative expertise in the management of fraud investigations; training of plan personnel and contractors concerning the detection of health care fraud; the plan’s procedure for managing incidents of suspected fraud; and the internal procedure for referring suspected fraud to the appropriate government agency.

(b) Every plan shall submit its antifraud plan to the department no later than July 1, 1999. Any changes shall be filed with the department pursuant to Section 1352. The submission shall describe the manner in which the plan is complying with subdivision (a), and the name and telephone number of the contact person to whom inquiries concerning the antifraud plan may be directed.

(c) Every health care service plan that establishes an antifraud plan pursuant to subdivision (a) shall provide to the director an annual written report describing the plan’s efforts to deter, detect, and investigate fraud, and to report cases of fraud to a law enforcement agency. For those cases that are reported to law enforcement agencies by the plan, this report shall include the number of cases prosecuted to the extent known by the plan. This report may also include recommendations by the plan to improve efforts to combat health care fraud.

(d) Nothing in this section shall be construed to limit the director’s authority to implement this section in accordance with Section 1344.

(e) For purposes of this section, “fraud” includes, but is not limited to, knowingly making or causing to be made any false or fraudulent claim for payment of a health care benefit.

(f) Nothing in this section shall be construed to limit any civil, criminal, or administrative liability under any other provision of law.

(Amended by Stats. 1999, Ch. 525, Sec. 48. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1348.5

A health care service plan shall comply with the provisions of Section 56.107 of the Civil Code to the extent required by that section. To the extent this chapter conflicts with Section 56.107 of the Civil Code, the provisions of Section 56.107 of the Civil Code shall control.

(Added by Stats. 2013, Ch. 444, Sec. 10. Effective January 1, 2014.)



1348.6

(a)  No contract between a health care service plan and a physician, physician group, or other licensed health care practitioner shall contain any incentive plan that includes specific payment made directly, in any type or form, to a physician, physician group, or other licensed health care practitioner as an inducement to deny, reduce, limit, or delay specific, medically necessary, and appropriate services provided with respect to a specific enrollee or groups of enrollees with similar medical conditions.

(b)  Nothing in this section shall be construed to prohibit contracts that contain incentive plans that involve general payments, such as capitation payments, or shared-risk arrangements that are not tied to specific medical decisions involving specific enrollees or groups of enrollees with similar medical conditions. The payments rendered or to be rendered to physicians, physician groups, or other licensed health care practitioners under these arrangements shall be deemed confidential information in accordance with subdivision (d) of Section 1351.

(Added by Stats. 1996, Ch. 1014, Sec. 2. Effective January 1, 1997.)



1348.8

(a) A health care service plan that provides, operates, or contracts for telephone medical advice services to its enrollees and subscribers shall do all of the following:

(1) Ensure that the in-state or out-of-state telephone medical advice service is registered pursuant to Chapter 15 (commencing with Section 4999) of Division 2 of the Business and Professions Code.

(2) Ensure that the staff providing telephone medical advice services for the in-state or out-of-state telephone medical advice service are licensed as follows:

(A) For full service health care service plans, the staff hold a valid California license as a registered nurse or a valid license in the state within which they provide telephone medical advice services as a physician and surgeon or physician assistant, and are operating in compliance with the laws governing their respective scopes of practice.

(B) (i) For specialized health care service plans providing, operating, or contracting with a telephone medical advice service in California, the staff shall be appropriately licensed, registered, or certified as a dentist pursuant to Chapter 4 (commencing with Section 1600) of Division 2 of the Business and Professions Code, as a dental hygienist pursuant to Article 7 (commencing with Section 1740) of Chapter 4 of Division 2 of the Business and Professions Code, as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code or the Osteopathic Initiative Act, as a registered nurse pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, as a psychologist pursuant to Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code, as an optometrist pursuant to Chapter 7 (commencing with Section 3000) of Division 2 of the Business and Professions Code, as a marriage and family therapist pursuant to Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code, as a licensed clinical social worker pursuant to Chapter 14 (commencing with Section 4991) of Division 2 of the Business and Professions Code, as a professional clinical counselor pursuant to Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code, or as a chiropractor pursuant to the Chiropractic Initiative Act, and operating in compliance with the laws governing their respective scopes of practice.

(ii) For specialized health care service plans providing, operating, or contracting with an out-of-state telephone medical advice service, the staff shall be health care professionals, as identified in clause (i), who are licensed, registered, or certified in the state within which they are providing the telephone medical advice services and are operating in compliance with the laws governing their respective scopes of practice. All registered nurses providing telephone medical advice services to both in-state and out-of-state business entities registered pursuant to this chapter shall be licensed pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code.

(3) Ensure that every full service health care service plan provides for a physician and surgeon who is available on an on-call basis at all times the service is advertised to be available to enrollees and subscribers.

(4) Ensure that staff members handling enrollee or subscriber calls, who are not licensed, certified, or registered as required by paragraph (2), do not provide telephone medical advice. Those staff members may ask questions on behalf of a staff member who is licensed, certified, or registered as required by paragraph (2), in order to help ascertain the condition of an enrollee or subscriber so that the enrollee or subscriber can be referred to licensed staff. However, under no circumstances shall those staff members use the answers to those questions in an attempt to assess, evaluate, advise, or make any decision regarding the condition of an enrollee or subscriber or determine when an enrollee or subscriber needs to be seen by a licensed medical professional.

(5) Ensure that no staff member uses a title or designation when speaking to an enrollee or subscriber that may cause a reasonable person to believe that the staff member is a licensed, certified, or registered professional described in Section 4999.2 of the Business and Professions Code unless the staff member is a licensed, certified, or registered professional.

(6) Ensure that the in-state or out-of-state telephone medical advice service designates an agent for service of process in California and files this designation with the director.

(7) Requires that the in-state or out-of-state telephone medical advice service makes and maintains records for a period of five years after the telephone medical advice services are provided, including, but not limited to, oral or written transcripts of all medical advice conversations with the health care service plan’s enrollees or subscribers in California and copies of all complaints. If the records of telephone medical advice services are kept out of state, the health care service plan shall, upon the request of the director, provide the records to the director within 10 days of the request.

(8) Ensure that the telephone medical advice services are provided consistent with good professional practice.

(b) The director shall forward to the Department of Consumer Affairs, within 30 days of the end of each calendar quarter, data regarding complaints filed with the department concerning telephone medical advice services.

(c) For purposes of this section, “telephone medical advice” means a telephonic communication between a patient and a health care professional in which the health care professional’s primary function is to provide to the patient a telephonic response to the patient’s questions regarding his or her or a family member’s medical care or treatment. “Telephone medical advice” includes assessment, evaluation, or advice provided to patients or their family members.

(Amended by Stats. 2011, Ch. 381, Sec. 28. Effective January 1, 2012.)



1348.9

(a) On or before July 1, 2003, the director shall adopt regulations to establish the Consumer Participation Program, which shall allow for the director to award reasonable advocacy and witness fees to any person or organization that demonstrates that the person or organization represents the interests of consumers and has made a substantial contribution on behalf of consumers to the adoption of any regulation or to an order or decision made by the director if the order or decision has the potential to impact a significant number of enrollees.

(b) The regulations adopted by the director shall include specifications for eligibility of participation, rates of compensation, and procedures for seeking compensation. The regulations shall require that the person or organization demonstrate a record of advocacy on behalf of health care consumers in administrative or legislative proceedings in order to determine whether the person or organization represents the interests of consumers.

(c) This section shall apply to all proceedings of the department, but shall not apply to resolution of individual grievances, complaints, or cases.

(d) Fees awarded pursuant to this section may not exceed three hundred fifty thousand dollars ($350,000) each fiscal year.

(e) The fees awarded pursuant to this section shall be considered costs and expenses pursuant to Section 1356 and shall be paid from the assessment made under that section. Notwithstanding the provisions of this subdivision, the amount of the assessment shall not be increased to pay the fees awarded under this section.

(f) The department shall report to the appropriate policy and fiscal committees of the Legislature before March 1, 2004, and annually thereafter, the following information:

(1) The amount of reasonable advocacy and witness fees awarded each fiscal year.

(2) The individuals or organization to whom advocacy and witness fees were awarded pursuant to this section.

(3) The orders, decisions, and regulations pursuant to which the advocacy and witness fees were awarded.

(g) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2011, Ch. 31, Sec. 14. Effective June 29, 2011. Repealed as of January 1, 2018, by its own provisions.)



1348.95

Commencing March 1, 2013, and at least annually thereafter, every health care service plan, not including a health care service plan offering specialized health care service plan contracts, shall provide to the department, in a form and manner determined by the department in consultation with the Department of Insurance, the number of enrollees, by product type, as of December 31 of the prior year, that receive health care coverage under a health care service plan contract that covers individuals, small groups, large groups, or administrative services only business lines. Health care service plans shall include the enrollment data in specific product types as determined by the department, including, but not limited to, HMO, point-of-service, PPO, grandfathered, and Medi-Cal managed care. The department shall publicly report the data provided by each health care service plan pursuant to this section, including, but not limited to, posting the data on the department’s Internet Web site. The department shall consult with the Department of Insurance to ensure that the data reported is comparable and consistent, does not duplicate existing reporting requirements, and utilizes existing reporting formats.

(Added by Stats. 2012, Ch. 852, Sec. 1. Effective January 1, 2013.)



1348.96

Any data submitted by a health care service plan to the United States Secretary of Health and Human Services, or his or her designee, for purposes of the risk adjustment program described in Section 1343 of the federal Patient Protection and Affordable Care Act (42 U.S.C. Sec. 18063) shall be concurrently submitted to the department in the same format. The department shall use the information to monitor federal implementation of risk adjustment in the state and to ensure that health care service plans are in compliance with federal requirements related to risk adjustment.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 1. Effective September 30, 2013.)






ARTICLE 3 - Licensing and Fees

1349

It is unlawful for any person to engage in business as a plan in this state or to receive advance or periodic consideration in connection with a plan from or on behalf of persons in this state unless such person has first secured from the director a license, then in effect, as a plan or unless such person is exempted by the provisions of Section 1343 or a rule adopted thereunder. A person licensed pursuant to this chapter need not be licensed pursuant to the Insurance Code to operate a health care service plan or specialized health care service plan unless the plan is operated by an insurer, in which case the insurer shall also be licensed by the Insurance Commissioner.

(Amended by Stats. 1999, Ch. 525, Sec. 49. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1349.1

A health care service plan which satisfies both of the following criteria is exempt from Section 1349:

(a)  Provides only emergency ambulance services or advanced life support services, as defined by Section 1797.52, or both.

(b)  Is operated by the State of California, any city, county, city and county, public district, or public authority.

(Added by Stats. 1986, Ch. 502, Sec. 1.)



1349.2

(a) A health care service plan, including a self-insured reimbursement plan that pays for or reimburses any part of the cost of health care services, operated by any city, county, city and county, public entity, political subdivision, or public joint labor management trust that satisfies all of the following criteria is exempt from this chapter:

(1) Provides services or reimbursement only to employees, retirees, and the dependents of those employees and retirees, of any participating city, county, city and county, public entity, or political subdivision, but not to the general public.

(2) Provides funding for the program.

(3) Provides that providers are reimbursed solely on a fee-for-service basis, so that providers are not at risk in contracting arrangements.

(4) Complies with Section 1378 and, to the extent that a plan contracts directly with providers for health care services, complies with Section 1379.

(5) Does not reduce or change current benefits except in accordance with collective bargaining agreements, or as otherwise authorized by the governing body in the case of unrepresented employees, and provides, pays for, or reimburses at least part of the cost of all basic health care services as defined in subdivision (b) of Section 1345. Plans covering only a single specialized health care service, including dental, vision, or mental health services, shall not be required to cover all basic health care services.

(6) Refrains from any conduct that constitutes fraud or dishonest dealing or unfair competition, as defined by Section 17200 of the Business and Professions Code, and notifies enrollees of their right to file complaints with the director regarding any violation of this exemption.

(7) Maintains a fiscally sound operation and makes adequate provision against the risk of insolvency so that enrollees are not at risk, individually or collectively, as evidenced by audited financial statements submitted to the director as of the end of the plan’s fiscal year, within 180 days after the close of that fiscal year. The financial statements shall be accompanied by a report, certificate, or opinion of an independent certified public accountant. The financial statements shall be prepared in accordance with generally accepted accounting principles. The audit shall be conducted in accordance with generally accepted auditing standards. However, audits of public entities or political subdivisions shall be conducted in accordance with governmental auditing standards. Upon request, the governing body of the plan shall provide copies thereof, without charge, to any enrollee or recognized and participating employee organization.

(8) Submits with the annual financial statements required under paragraph (7), a declaration, which shall conform to Section 2015.5 of the Code of Civil Procedure, executed by a plan official authorized by the governing body of the plan, that the plan complies with this subdivision.

(b) The director’s responsibilities under this section shall be limited to enforcing compliance with this section. Nothing in this section shall impair or impede the director’s enforcement authority or the remedies available under this chapter, including, but not limited to, the termination of the plan’s exemption under this section.

(c) A public joint labor management trust is a trust maintained by one or more participating cities, counties, cities and counties, public entities, or political subdivisions that appoint management representatives, and one or more recognized and participating employee organizations representing the employees of one or more of the cities, counties, cities and counties, public entities, or political subdivisions that appoint labor representatives, in which the management representatives and the labor representatives have equal voting power in the operation of the trust.

(d) A public joint labor management trust shall not be deemed to provide services or reimbursement to the general public if, in addition to providing services or reimbursement to the persons described in paragraph (1) of subdivision (a), it provides services or reimbursement only to employees, retirees, and dependents of those employees and retirees, of the recognized and participating employee organizations or of the trust.

(e) Nothing in this section shall be construed to prohibit a recognized and participating employee organization from filing a complaint with the director regarding a violation of this section.

(Amended by Stats. 1999, Ch. 525, Sec. 50. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1350

(a) Consistent with federal law, a sponsor of a prescription drug plan authorized by the federal Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (P.L. 108-173) shall hold a valid license as a health care service plan issued by the department or as a life and disability insurer by the Department of Insurance.

(b) An entity that is licensed as a health care service plan and that operates a prescription drug plan shall be subject to the provisions of this chapter, unless preempted by federal law.

(Added by Stats. 2005, Ch. 230, Sec. 1. Effective September 6, 2005.)



1351

Each application for licensure as a health care service plan or specialized health care service plan under this chapter shall be verified by an authorized representative of the applicant, and shall be in a form prescribed by the department. This application shall be accompanied by the fee prescribed by subdivision (a) of Section 1356 and shall set forth or be accompanied by each and all of the following:

(a) The basic organizational documents of the applicant; such as, the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents and all amendments thereto.

(b) A copy of the bylaws, rules and regulations, or similar documents regulating the conduct of the internal affairs of the applicant.

(c) A list of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, which shall include among others, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers, each shareholder with over 5-percent interest in the case of a corporation, and all partners or members in the case of a partnership or association, and each person who has loaned funds to the applicant for the operation of its business.

(d) A copy of any contract made, or to be made, between the applicant and any provider of health care services, or persons listed in subdivision (c), or any other person or organization agreeing to perform an administrative function or service for the plan. The director by rule may identify contracts excluded from this requirement and make provision for the submission of form contracts. The payment rendered or to be rendered to such provider of health care services shall be deemed confidential information that shall not be divulged by the director, except that such payment may be disclosed and become a public record in any legislative, administrative, or judicial proceeding or inquiry. The plan shall also submit the name and address of each physician employed by or contracting with the plan, together with his or her license number.

(e) A statement describing the plan, its method of providing for health care services and its physical facilities. If applicable, this statement shall include the health care delivery capabilities of the plan including the number of full-time and part-time primary physicians, the number of full-time and part-time and specialties of all nonprimary physicians; the numbers and types of licensed or state-certified health care support staff, the number of hospital beds contracted for, and the arrangements and the methods by which health care services will be provided. For purposes of this subdivision, primary physicians include general and family practitioners, internists, pediatricians, obstetricians, and gynecologists.

(f) A copy of the forms of evidence of coverage and of the disclosure forms or material which are to be issued to subscribers or enrollees of the plan.

(g) A copy of the form of the individual contract which is to be issued to individual subscribers and the form of group contract which is to be issued to any employers, unions, trustees, or other organizations.

(h) Financial statements accompanied by a report, certificate, or opinion of an independent certified public accountant. However, financial statements from public entities or political subdivisions of the state need not include a report, certificate, or opinion by an independent certified public accountant if the financial statement complies with such requirements as may be established by regulation of the director.

(i) A description of the proposed method of marketing the plan and a copy of any contract made with any person to solicit on behalf of the plan or a copy of the form of agreement used and a list of the contracting parties.

(j) A power of attorney duly executed by any applicant, not domiciled in this state, appointing the director the true and lawful attorney in fact of such applicant in this state for the purposes of service of all lawful process in any legal action or proceeding against the plan on a cause of action arising in this state.

(k) A statement describing the service area or areas to be served, including the service location for each provider rendering professional services on behalf of the plan and the location of any other plan facilities where required by the director.

(l) A description of enrollee-subscriber grievance procedures to be utilized as required by this chapter, and a copy of the form specified by subdivision (c) of Section 1368.

(m) A description of the procedures and programs for internal review of the quality of health care pursuant to the requirements set forth in this chapter.

(n) A description of the mechanism by which enrollees and subscribers will be afforded an opportunity to express their views on matters relating to the policy and operation of the plan.

(o) Evidence of adequate insurance coverage or self-insurance to respond to claims for damages arising out of the furnishing of health care services.

(p) Evidence of adequate insurance coverage or self-insurance to protect against losses of facilities where required by the director.

(q) If required by the director by rule pursuant to Section 1376, a fidelity bond or a surety bond in the amount prescribed.

(r) Evidence of adequate workmen’s compensation insurance coverage to protect against claims arising out of work-related injuries that might be brought by the employees and staff of a plan against the plan.

(s) All relevant information known to the applicant concerning whether the plan, its management company, or any other affiliate of the plan, or any controlling person, officer, director, or other person occupying a principal management or supervisory position in the plan, management company, or other affiliate, has any of the following:

(1) Any history of noncompliance with applicable state or federal laws, regulations, or requirements related to providing, or arranging to provide for, health care services or benefits in this state or any other state.

(2) Any history of noncompliance with applicable state or federal laws, regulations, or requirements related to providing, or arranging to provide for, health care services or benefits authorized for reimbursement under the federal Medicare or Medicaid Program.

(3) Any history of noncompliance with applicable state or federal laws, regulations, or requirements related to providing, or arranging for the provision of, health care services as a licensed health professional or an individual or entity contracting with a health care service plan or insurer in this state or any other state.

(t) Such other information as the director may reasonably require.

(Amended by Stats. 2006, Ch. 758, Sec. 2. Effective January 1, 2007.)



1351.1

In addition to the requirements of Section 1351 and upon request of the director, each application shall be accompanied by authorization for disclosure to the director of financial records of each health care service plan or specialized health care service plan licensed under this chapter pursuant to Section 7473 of the Government Code. For the purpose of this chapter, the authorization for disclosure shall also include the financial records of any association, partnership or corporation controlling, controlled by or otherwise affiliated with a health care service plan or specialized health care service plan.

(Amended by Stats. 1999, Ch. 525, Sec. 52. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1351.2

(a) If a prepaid health plan operating lawfully under the laws of Mexico elects to operate a health care service plan in this state, the prepaid health plan shall apply for licensure as a health care service plan under this chapter by filing an application for licensure in the form prescribed by the department and verified by an authorized representative of the applicant. The prepaid health plan shall be subject to the provisions of this chapter, and the rules adopted by the director thereunder, as determined by the director to be applicable. The application shall be accompanied by the fee prescribed by subdivision (a) of Section 1356 and shall demonstrate compliance with the following requirements:

(1) The prepaid health plan is constituted and operating lawfully under the laws of Mexico and, if required by Mexican law, is authorized as an Insurance Institution Specializing in Health by the Mexican Insurance Commission. If the Mexican Insurance Commission determines that the prepaid health plan is not required to be authorized as an Insurance Institution Specializing in Health under the laws of Mexico, the applicant shall obtain written verification from the Mexican Insurance Commission stating that the applicant is not required to be authorized as an Insurance Institution Specializing in Health in Mexico. A Mexican prepaid health plan that is not required to be an Insurance Institution Specializing in Health shall obtain written verification from the Mexican Ministry of Health that the prepaid health plan and its provider network are operating in full compliance of Mexican law.

(2) The prepaid health plan offers and sells in this state only employer-sponsored group plan contracts exclusively for the benefit of Mexican nationals legally employed in the County of San Diego or the County of Imperial, and for the benefit of their dependents regardless of nationality, that pay for, reimburse the cost of, or arrange for the provision or delivery of health care services that are to be provided or delivered wholly in Mexico, except for the provision or delivery of those health care services set forth in paragraph (4).

(3) Solicitation of plan contracts in this state is made only through insurance brokers and agents licensed in this state or a third-party administrator licensed in this state, each of which is authorized to offer and sell plan group contracts.

(4) Group contracts provide, through a contract of insurance between the prepaid health plan and an insurer admitted in this state, for the reimbursement of emergency and urgent care services provided out of area as required by subdivision (h) of Section 1345.

(5) All advertising, solicitation material, disclosure statements, evidences of coverage, and contracts are in compliance with the appropriate provisions of this chapter and the rules or orders of the director. The director shall require that each of these documents contain a legend in 10-point type, in both English and Spanish, declaring that the health care service plan contract provided by the prepaid health plan may be limited as to benefits, rights, and remedies under state and federal law.

(6) All funds received by the prepaid health plan from a subscriber are deposited in an account of a bank organized under the laws of this state or in an account of a national bank located in this state.

(7) The prepaid health plan maintains a tangible net equity as required by this chapter and the rules of the director, as calculated under United States generally accepted accounting principles, in the amount of a least one million dollars ($1,000,000). In lieu of an amount in excess of the minimum tangible net equity of one million dollars ($1,000,000), the prepaid health plan may demonstrate a reasonable acceptable alternative reimbursement arrangement that the director may in his or her discretion accept. The prepaid health plan shall also maintain a fidelity bond and a surety bond as required by Section 1376 and the rules of the director.

(8) The prepaid health plan agrees to make all of its books and records, including the books and records of health care providers in Mexico, available to the director in the form and at the time and place requested by the director. Books and records shall be made available to the director no later than 24 hours from the date of the request.

(9) The prepaid health plan files a consent to service of process with the director and agrees to be subject to the laws of this state and the United States in any investigation, examination, dispute, or other matter arising from the advertising, solicitation, or offer and sale of a plan contract, or the management or provision of health care services in this state or throughout the United States. The prepaid health plan shall agree to notify the director, immediately and in no case later than one business day, if it is subject to any investigation, examination, or administrative or legal action relating to the prepaid health plan or the operations of the prepaid health plan initiated by the government of Mexico or the government of any state of Mexico against the prepaid health plan or any officer, director, security holder, or contractor owning 10 percent or more of the securities of the prepaid health plan. The prepaid health plan shall agree that in the event of conflict of laws in any action arising out of the license, the laws of California and the United States shall apply.

(10) The prepaid health plan agrees that disputes arising from the group contracts involving group contractholders and providers of health care services in the United States shall be subject to the jurisdiction of the courts of this state and the United States.

(11) The prepaid health plan shall employ or designate a medical director who holds an unrestricted license to practice medicine in this state issued pursuant to Section 2050 of the Business and Professions Code or pursuant to the Osteopathic Act for health care services set forth in paragraph (4). For health care services that are to be provided or delivered wholly in Mexico, the prepaid health plan may employ or designate a medical director operating under the laws of Mexico.

(b) The prepaid health plan shall pay the application processing fee and other fees and assessments set forth in Section 1356. The director, by order, may designate provisions of this chapter and rules adopted thereunder that need not be applied to a prepaid health plan licensed under the laws of Mexico when consistent with the intent and purpose of this chapter, and in the public interest.

(c) If the plan ceases to operate legally in Mexico, the director shall immediately deliver written notice to the health care service plan that it is not in compliance with the provisions of this section. If this occurs, a health care service plan shall do all of the following:

(1) Provide the director with written proof that the prepaid health plan has complied with the laws of Mexico not later than 45 days after the date the written notice is received by the health care service plan.

(2) If, by the 45th day, the health care service plan is unable to provide written confirmation that it is in full compliance with Mexican law, the director shall notify the health care service plan in writing that it is prohibited from accepting any new enrollees or subscribers. The health care service plan shall be given an additional 180 days to comply with Mexican law or to become a licensed health care service plan.

(3) If, at the end of the 180-day notice period in paragraph (2), the health care service plan has not complied with the laws of Mexico or California, the director shall issue an order that the health care service plan cease and desist operations in California.

(Amended (as amended by Stats. 2004, Ch. 491, Sec. 1) by Stats. 2007, Ch. 196, Sec. 1. Effective January 1, 2008.)



1351.3

On and after January 1, 2007, the department, in considering an application for an initial license for any entity under this chapter, shall consider any information provided concerning whether the plan, its management company, or any other affiliate of the plan, or any controlling person, officer, director, or other person occupying a principal management or supervisory position in the plan, management company, or affiliate has any history of noncompliance, as described in subdivision (s) of Section 1351, and any other relevant information concerning misconduct.

(Added by Stats. 2006, Ch. 758, Sec. 3. Effective January 1, 2007.)



1352

(a) A licensed plan shall, within 30 days after any change in the information contained in its application, other than financial or statistical information, file an amendment thereto in the manner the director may by rule prescribe setting forth the changed information. However, the addition of any association, partnership, or corporation in a controlling, controlled, or affiliated status relative to the plan shall necessitate filing, within a 30-day period of an authorization for disclosure to the director of financial records of the person pursuant to Section 7473 of the Government Code.

(b) Prior to a material modification of its plan or operations, a plan shall give notice thereof to the director, who shall, within 20 business days or such additional time as the plan may specify, by order approve, disapprove, suspend, or postpone the effectiveness of the change, subject to Section 1354.

(c) A plan shall, within five days, give written notice to the director in the form as by rule may be prescribed, of a change in the officers, directors, partners, controlling shareholders, principal creditors, or persons occupying similar positions or performing similar functions, of the plan and of a management company of the plan, and of a parent company of the plan or management company. The director may by rule define the positions, duties, and relationships which are referred to in this subdivision.

(d) The fee for filing a notice of material modification pursuant to subdivision (b) shall be the actual cost to the director of processing the notice, including overhead, but shall not exceed seven hundred fifty dollars ($750).

(Amended by Stats. 2007, Ch. 577, Sec. 11. Effective October 13, 2007.)



1352.1

(a) Except as provided in subdivision (b), no plan shall enter into any new or modified plan contract or publish or distribute, or allow to be published or distributed on its behalf, any disclosure form or evidence of coverage, unless (1) a true copy thereof has first been filed with the director, at least 30 days prior to any such use, or any shorter period as the director by rule or order may allow, and (2) the director by notice has not found the plan contract, disclosure form, or evidence of coverage, wholly or in part, to be untrue, misleading, deceptive, or otherwise not in compliance with this chapter or the rules thereunder, and specified the deficiencies, within at least 30 days or any shorter time as the director by rule or order may allow.

(b) Except as provided in subdivision (c), a licensed plan which has been continuously licensed under this chapter for the preceding 18 months and which has had group contracts in effect at all times during that period may enter a new or modified group contract or may publish or distribute, or allow to be published or distributed on its behalf, any group disclosure form or evidence of coverage without having filed the same for the director’s prior approval, if the plan and the materials comply with each of the following conditions:

(1) The contract, disclosure form, or evidence of coverage, or any material provision thereof, has not been previously disapproved by the director by written notice to the plan and the plan reasonably believes that the contract, disclosure form, and evidence of coverage do not violate any requirements of this chapter or the rules thereunder.

(2) The plan files the contract and any related disclosure form and evidence of coverage with the director not later than 10 business days after entering the contract, or within any additional period as the director by rule or order may provide.

(3) If the person or group entering into the contract with the plan is not an employee welfare benefit plan, as defined in the Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.), the person or group is not organized solely or principally for the purpose of providing health benefits to members of the group.

(c) The director by order may require a plan which has entered any group contract or published or distributed, or allowed to be published or distributed on its behalf, any disclosure form or evidence of coverage in violation of this chapter or the rules thereunder to comply with subdivision (a) prior to entering group contracts, or a specified class of group contracts, and prior to publishing or distributing, or allowing to be published or distributed on its behalf, related disclosure forms and evidences of coverage. An order issued pursuant to this subdivision shall be effective for 12 months from its issuance, and may be renewed by order if the contracts, disclosure forms, or evidences of coverage submitted under this subdivision indicate difficulties of voluntary compliance with the applicable provisions of this chapter and the rules thereunder.

(d) A licensed plan or other person regulated under this chapter may, within 30 days after receipt of any notice or order under this section, file a written request for a hearing with the director.

(Amended by Stats. 1999, Ch. 525, Sec. 55. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1353

The director shall issue a license to any person filing an application pursuant to this article, if the director, upon due consideration of the application and of the information obtained in any investigation, including, if necessary, an onsite inspection, determines that the applicant has satisfied the provisions of this chapter and that, in the judgment of the director, a disciplinary action pursuant to Section 1386 would not be warranted against such applicant. Otherwise, the director shall deny the application.

(Amended by Stats. 1999, Ch. 525, Sec. 56. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1354

Upon denial of application for licensure, or the issuance of an order pursuant to Section 1352 disapproving, suspending, or postponing a material modification, the director shall notify the applicant in writing, stating the reason for the denial and that the applicant has the right to a hearing if the applicant makes written request within 30 days after the date of mailing of the notice of denial. Service of the notice required by this subdivision may be made by certified mail addressed to the applicant at the latest address filed by the applicant in writing with the department.

(Amended by Stats. 1999, Ch. 525, Sec. 57. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1355

Every plan’s license issued under this chapter shall remain in effect until revoked or suspended by the director, except that every transitional license shall expire on September 30, 1978, unless such expiration date is extended by the director.

(Amended by Stats. 1999, Ch. 525, Sec. 58. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1356

(a) Each plan applying for licensure under this chapter shall reimburse the director for the actual cost of processing the application, including overhead, up to an amount not to exceed twenty-five thousand dollars ($25,000). The cost shall be billed not more frequently than monthly and shall be remitted by the applicant to the director within 30 days of the date of billing. The director shall not issue a license to an applicant prior to receiving payment in full from that applicant for all amounts charged pursuant to this subdivision.

(b) (1) In addition to other fees and reimbursements required to be paid under this chapter, each licensed plan shall pay to the director an amount as estimated by the director for the ensuing fiscal year, as a reimbursement of its share of all costs and expenses, including, but not limited to, costs and expenses associated with routine financial examinations, grievances, and complaints including maintaining a toll-free telephone number for consumer grievances and complaints, investigation and enforcement, medical surveys and reports, and overhead reasonably incurred in the administration of this chapter and not otherwise recovered by the director under this chapter or from the Managed Care Fund. The amount may be paid in two equal installments. The first installment shall be paid on or before August 1 of each year, and the second installment shall be paid on or before December 15 of each year.

(2) The amount paid by each plan shall be ten thousand dollars ($10,000) plus an amount up to, but not exceeding, an amount computed in accordance with paragraph (3).

(3) (A) In addition to the amount specified in paragraph (2), all plans, except specialized plans, shall pay 65 percent of the total amount of the department’s costs and expenses for the ensuing fiscal year as estimated by the director. The amount per plan shall be calculated on a per enrollee basis as specified in paragraph (4).

(B) In addition to the amount specified in paragraph (2), all specialized plans shall pay 35 percent of the total amount of the department’s costs and expenses for the ensuing fiscal year as estimated by the director. The amount per plan shall be calculated on a per enrollee basis as specified in paragraph (4).

(4) The amount paid by each plan shall be for each enrollee enrolled in its plan in this state as of the preceding March 31, and shall be fixed by the director by notice to all licensed plans on or before June 15 of each year. A plan that is unable to report the number of enrollees enrolled in the plan because it does not collect that data, shall provide the director with an estimate of the number of enrollees enrolled in the plan and the method used for determining the estimate. The director may, upon giving written notice to the plan, revise the estimate if the director determines that the method used for determining the estimate was not reasonable.

(5) In determining the amount assessed, the director shall consider all appropriations from the Managed Care Fund for the support of this chapter and all reimbursements provided for in this chapter.

(c) Each licensed plan shall also pay two thousand dollars ($2,000), plus an amount up to, but not exceeding, forty-eight hundredths of one cent ($0.0048), for each enrollee for the purpose of reimbursing its share of all costs and expenses, including overhead, reasonably anticipated to be incurred by the department in administering Sections 1394.7 and 1394.8 during the current fiscal year. The amount charged shall be remitted within 30 days of the date of billing.

(d) In no case shall the reimbursement, payment, or other fee authorized by this section exceed the cost, including overhead, reasonably incurred in the administration of this chapter.

(e) For the purpose of calculating the assessment under this section, an enrollee who is enrolled in one plan and who receives health care services under arrangements made by another plan or plans, whether pursuant to a contract, agreement, or otherwise, shall be considered to be enrolled in each of the plans.

(f) On and after January 1, 2009, no refunds or reductions of the amounts assessed shall be allowed if any miscalculated assessment is based on a plan’s overestimate of enrollment.

(Amended by Stats. 2008, Ch. 607, Sec. 2. Effective September 30, 2008.)



1356.1

Notwithstanding subdivision (f) of Section 1356, as amended by Section 2.5 of Chapter 722 of the Statutes of 1991, and subdivision (d) of Section 1356, as amended by Section 3 of Chapter 722 of the Statutes of 1991, if the director determines that the charges and assessments set forth in this chapter for any year are in excess of the amount necessary, or are insufficient, to meet the expenses of administration of this chapter, for that year, the assessments and charges for the following year shall be adjusted on a pro rata basis in accordance with the percentage of the excess or insufficiency as related to the actual charges and assessments for the year for which the excess or insufficiency occurred, in order to recover the actual costs of administration.

(Amended by Stats. 1999, Ch. 525, Sec. 60. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1356.2

The director, by notice to all licensed health care service plans on or before October 15, 2010, may require health care service plans to pay an additional assessment to provide the department with sufficient revenues to support costs and expenses of the department as set forth in subdivision (b) of Section 1341.4 and Section 1356 for the 2010–11 fiscal year. The assessment paid pursuant to this section shall be separate and independent of the assessment imposed pursuant to subdivision (b) of Section 1356 and shall not be aggregated with the assessment imposed pursuant to subdivision (b) of Section 1356 for the purposes of limitation or otherwise. The assessment paid pursuant to this section shall not be subject to the limitations imposed on assessments pursuant to Section 1356.1. In imposing an assessment pursuant to this section, the director shall levy on each health care service plan an amount determined by the director using the categories of plans in the schedules set forth in subdivision (b) of Section 1356. The assessments imposed pursuant to this section shall be paid in full by December 1, 2010. On and after July 1, 2011, and until August 31, 2015, the director may raise the assessment limit described in subdivision (b) of Section 1356 to incorporate the annual expenditure levels set forth in this section.

(Added by Stats. 2010, Ch. 717, Sec. 11. Effective October 19, 2010.)






ARTICLE 3.1 - Small Employer Group Access to Contracts for Health Care Services

1357

As used in this article:

(a) “Dependent” means the spouse or child of an eligible employee, subject to applicable terms of the health care plan contract covering the employee, and includes dependents of guaranteed association members if the association elects to include dependents under its health coverage at the same time it determines its membership composition pursuant to subdivision (o).

(b) “Eligible employee” means either of the following:

(1) Any permanent employee who is actively engaged on a full-time basis in the conduct of the business of the small employer with a normal workweek of at least 30 hours, at the small employer’s regular places of business, who has met any statutorily authorized applicable waiting period requirements. The term includes sole proprietors or partners of a partnership, if they are actively engaged on a full-time basis in the small employer’s business and included as employees under a health care plan contract of a small employer, but does not include employees who work on a part-time, temporary, or substitute basis. It includes any eligible employee, as defined in this paragraph, who obtains coverage through a guaranteed association. Employees of employers purchasing through a guaranteed association shall be deemed to be eligible employees if they would otherwise meet the definition except for the number of persons employed by the employer. Permanent employees who work at least 20 hours but not more than 29 hours are deemed to be eligible employees if all four of the following apply:

(A) They otherwise meet the definition of an eligible employee except for the number of hours worked.

(B) The employer offers the employees health coverage under a health benefit plan.

(C) All similarly situated individuals are offered coverage under the health benefit plan.

(D) The employee must have worked at least 20 hours per normal workweek for at least 50 percent of the weeks in the previous calendar quarter. The health care service plan may request any necessary information to document the hours and time period in question, including, but not limited to, payroll records and employee wage and tax filings.

(2) Any member of a guaranteed association as defined in subdivision (o).

(c) “In force business” means an existing health benefit plan contract issued by the plan to a small employer.

(d) “Late enrollee” means an eligible employee or dependent who has declined enrollment in a health benefit plan offered by a small employer at the time of the initial enrollment period provided under the terms of the health benefit plan and who subsequently requests enrollment in a health benefit plan of that small employer, provided that the initial enrollment period shall be a period of at least 30 days. It also means any member of an association that is a guaranteed association as well as any other person eligible to purchase through the guaranteed association when that person has failed to purchase coverage during the initial enrollment period provided under the terms of the guaranteed association’s plan contract and who subsequently requests enrollment in the plan, provided that the initial enrollment period shall be a period of at least 30 days. However, an eligible employee, any other person eligible for coverage through a guaranteed association pursuant to subdivision (o), or an eligible dependent shall not be considered a late enrollee if any of the following is applicable:

(1) The individual meets all of the following requirements:

(A) He or she was covered under another employer health benefit plan, the Healthy Families Program, the Access for Infants and Mothers (AIM) Program, or the Medi-Cal program at the time the individual was eligible to enroll.

(B) He or she certified at the time of the initial enrollment that coverage under another employer health benefit plan, the Healthy Families Program, the AIM Program, or the Medi-Cal program was the reason for declining enrollment, provided that, if the individual was covered under another employer health plan, the individual was given the opportunity to make the certification required by this subdivision and was notified that failure to do so could result in later treatment as a late enrollee.

(C) He or she has lost or will lose coverage under another employer health benefit plan as a result of termination of employment of the individual or of a person through whom the individual was covered as a dependent, change in employment status of the individual or of a person through whom the individual was covered as a dependent, termination of the other plan’s coverage, cessation of an employer’s contribution toward an employee or dependent’s coverage, death of the person through whom the individual was covered as a dependent, legal separation, or divorce; or he or she has lost or will lose coverage under the Healthy Families Program, the AIM Program, or the Medi-Cal program.

(D) He or she requests enrollment within 30 days after termination of coverage or employer contribution toward coverage provided under another employer health benefit plan, or requests enrollment within 60 days after termination of Medi-Cal program coverage, AIM Program coverage, or Healthy Families Program coverage.

(2) The employer offers multiple health benefit plans and the employee elects a different plan during an open enrollment period.

(3) A court has ordered that coverage be provided for a spouse or minor child under a covered employee’s health benefit plan.

(4) (A) In the case of an eligible employee, as defined in paragraph (1) of subdivision (b), the plan cannot produce a written statement from the employer stating that the individual or the person through whom the individual was eligible to be covered as a dependent, prior to declining coverage, was provided with, and signed, acknowledgment of an explicit written notice in boldface type specifying that failure to elect coverage during the initial enrollment period permits the plan to impose, at the time of the individual’s later decision to elect coverage, an exclusion from coverage for a period of 12 months as well as a six-month preexisting condition exclusion, unless the individual meets the criteria specified in paragraph (1), (2), or (3).

(B) In the case of an association member who did not purchase coverage through a guaranteed association, the plan cannot produce a written statement from the association stating that the association sent a written notice in boldface type to all potentially eligible association members at their last known address prior to the initial enrollment period informing members that failure to elect coverage during the initial enrollment period permits the plan to impose, at the time of the member’s later decision to elect coverage, an exclusion from coverage for a period of 12 months as well as a six-month preexisting condition exclusion unless the member can demonstrate that he or she meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1) or meets the requirements of paragraph (2) or (3).

(C) In the case of an employer or person who is not a member of an association, was eligible to purchase coverage through a guaranteed association, and did not do so, and would not be eligible to purchase guaranteed coverage unless purchased through a guaranteed association, the employer or person can demonstrate that he or she meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1), or meets the requirements of paragraph (2) or (3), or that he or she recently had a change in status that would make him or her eligible and that application for enrollment was made within 30 days of the change.

(5) The individual is an employee or dependent who meets the criteria described in paragraph (1) and was under a COBRA continuation provision and the coverage under that provision has been exhausted. For purposes of this section, the definition of “COBRA” set forth in subdivision (e) of Section 1373.621 shall apply.

(6) The individual is a dependent of an enrolled eligible employee who has lost or will lose his or her coverage under the Healthy Families Program, the AIM Program, or the Medi-Cal program and requests enrollment within 60 days after termination of that coverage.

(7) The individual is an eligible employee who previously declined coverage under an employer health benefit plan and who has subsequently acquired a dependent who would be eligible for coverage as a dependent of the employee through marriage, birth, adoption, or placement for adoption, and who enrolls for coverage under that employer health benefit plan on his or her behalf and on behalf of his or her dependent within 30 days following the date of marriage, birth, adoption, or placement for adoption, in which case the effective date of coverage shall be the first day of the month following the date the completed request for enrollment is received in the case of marriage, or the date of birth, or the date of adoption or placement for adoption, whichever applies. Notice of the special enrollment rights contained in this paragraph shall be provided by the employer to an employee at or before the time the employee is offered an opportunity to enroll in plan coverage.

(8) The individual is an eligible employee who has declined coverage for himself or herself or his or her dependents during a previous enrollment period because his or her dependents were covered by another employer health benefit plan at the time of the previous enrollment period. That individual may enroll himself or herself or his or her dependents for plan coverage during a special open enrollment opportunity if his or her dependents have lost or will lose coverage under that other employer health benefit plan. The special open enrollment opportunity shall be requested by the employee not more than 30 days after the date that the other health coverage is exhausted or terminated. Upon enrollment, coverage shall be effective not later than the first day of the first calendar month beginning after the date the request for enrollment is received. Notice of the special enrollment rights contained in this paragraph shall be provided by the employer to an employee at or before the time the employee is offered an opportunity to enroll in plan coverage.

(e) “New business” means a health care service plan contract issued to a small employer that is not the plan’s in force business.

(f) “Preexisting condition provision” means a contract provision that excludes coverage for charges or expenses incurred during a specified period following the employee’s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(g) “Creditable coverage” means:

(1) Any individual or group policy, contract, or program that is written or administered by a disability insurer, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage but does not include accident only, credit, coverage for onsite medical clinics, disability income, Medicare supplement, long-term care, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers’ compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) The Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(3) The Medicaid Program pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(4) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(5) 10 U.S.C. Chapter 55 (commencing with Section 1071) (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(6) A medical care program of the Indian Health Service or of a tribal organization.

(7) A state health benefits risk pool.

(8) A health plan offered under 5 U.S.C. Chapter 89 (commencing with Section 8901) (Federal Employees Health Benefits Program (FEHBP)).

(9) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the Public Health Service Act, as amended by Public Law 104-191, the Health Insurance Portability and Accountability Act of 1996.

(10) A health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C. Sec. 2504(e)).

(11) Any other creditable coverage as defined by subdivision (c) of Section 2701 of Title XXVII of the federal Public Health Services Act (42 U.S.C. Sec. 300gg(c)).

(h) “Rating period” means the period for which premium rates established by a plan are in effect and shall be no less than six months.

(i) “Risk adjusted employee risk rate” means the rate determined for an eligible employee of a small employer in a particular risk category after applying the risk adjustment factor.

(j) “Risk adjustment factor” means the percentage adjustment to be applied equally to each standard employee risk rate for a particular small employer, based upon any expected deviations from standard cost of services. This factor may not be more than 120 percent or less than 80 percent until July 1, 1996. Effective July 1, 1996, this factor may not be more than 110 percent or less than 90 percent.

(k) “Risk category” means the following characteristics of an eligible employee: age, geographic region, and family composition of the employee, plus the health benefit plan selected by the small employer.

(1) No more than the following age categories may be used in determining premium rates:

Under 30

30–39

40–49

50–54

55–59

60–64

65 and over

However, for the 65 and over age category, separate premium rates may be specified depending upon whether coverage under the plan contract will be primary or secondary to benefits provided by the Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(2) Small employer health care service plans shall base rates to small employers using no more than the following family size categories:

(A) Single.

(B) Married couple.

(C) One adult and child or children.

(D) Married couple and child or children.

(3) (A) In determining rates for small employers, a plan that operates statewide shall use no more than nine geographic regions in the state, have no region smaller than an area in which the first three digits of all its ZIP Codes are in common within a county, and divide no county into more than two regions. Plans shall be deemed to be operating statewide if their coverage area includes 90 percent or more of the state’s population. Geographic regions established pursuant to this section shall, as a group, cover the entire state, and the area encompassed in a geographic region shall be separate and distinct from areas encompassed in other geographic regions. Geographic regions may be noncontiguous.

(B) (i) In determining rates for small employers, a plan that does not operate statewide shall use no more than the number of geographic regions in the state that is determined by the following formula: the population, as determined in the last federal census, of all counties that are included in their entirety in a plan’s service area divided by the total population of the state, as determined in the last federal census, multiplied by nine. The resulting number shall be rounded to the nearest whole integer. No region may be smaller than an area in which the first three digits of all its ZIP Codes are in common within a county and no county may be divided into more than two regions. The area encompassed in a geographic region shall be separate and distinct from areas encompassed in other geographic regions. Geographic regions may be noncontiguous. No plan shall have less than one geographic area.

(ii) If the formula in clause (i) results in a plan that operates in more than one county having only one geographic region, then the formula in clause (i) shall not apply and the plan may have two geographic regions, provided that no county is divided into more than one region.

Nothing in this section shall be construed to require a plan to establish a new service area or to offer health coverage on a statewide basis, outside of the plan’s existing service area.

(l) “Small employer” means either of the following:

(1) Any person, firm, proprietary or nonprofit corporation, partnership, public agency, or association that is actively engaged in business or service, that, on at least 50 percent of its working days during the preceding calendar quarter or preceding calendar year, employed at least two, but no more than 50, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health care service plan contracts, and in which a bona fide employer-employee relationship exists. In determining whether to apply the calendar quarter or calendar year test, a health care service plan shall use the test that ensures eligibility if only one test would establish eligibility. However, for purposes of subdivisions (a), (b), and (c) of Section 1357.03, the definition shall include employers with at least three eligible employees until July 1, 1997, and two eligible employees thereafter. In determining the number of eligible employees, companies that are affiliated companies and that are eligible to file a combined tax return for purposes of state taxation shall be considered one employer. Subsequent to the issuance of a health care service plan contract to a small employer pursuant to this article, and for the purpose of determining eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided in this article, provisions of this article that apply to a small employer shall continue to apply until the plan contract anniversary following the date the employer no longer meets the requirements of this definition. It includes any small employer as defined in this paragraph who purchases coverage through a guaranteed association, and any employer purchasing coverage for employees through a guaranteed association.

(2) Any guaranteed association, as defined in subdivision (n), that purchases health coverage for members of the association.

(m) “Standard employee risk rate” means the rate applicable to an eligible employee in a particular risk category in a small employer group.

(n) “Guaranteed association” means a nonprofit organization comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or employer meeting its membership criteria, and that (1) includes one or more small employers as defined in paragraph (1) of subdivision (l), (2) does not condition membership directly or indirectly on the health or claims history of any person, (3) uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered to the association, (4) is organized and maintained in good faith for purposes unrelated to insurance, (5) has been in active existence on January 1, 1992, and for at least five years prior to that date, (6) has included health insurance as a membership benefit for at least five years prior to January 1, 1992, (7) has a constitution and bylaws, or other analogous governing documents that provide for election of the governing board of the association by its members, (8) offers any plan contract that is purchased to all individual members and employer members in this state, (9) includes any member choosing to enroll in the plan contracts offered to the association provided that the member has agreed to make the required premium payments, and (10) covers at least 1,000 persons with the health care service plan with which it contracts. The requirement of 1,000 persons may be met if component chapters of a statewide association contracting separately with the same carrier cover at least 1,000 persons in the aggregate.

This subdivision applies regardless of whether a contract issued by a plan is with an association, or a trust formed for or sponsored by an association, to administer benefits for association members.

For purposes of this subdivision, an association formed by a merger of two or more associations after January 1, 1992, and otherwise meeting the criteria of this subdivision shall be deemed to have been in active existence on January 1, 1992, if its predecessor organizations had been in active existence on January 1, 1992, and for at least five years prior to that date and otherwise met the criteria of this subdivision.

(o) “Members of a guaranteed association” means any individual or employer meeting the association’s membership criteria if that person is a member of the association and chooses to purchase health coverage through the association. At the association’s discretion, it also may include employees of association members, association staff, retired members, retired employees of members, and surviving spouses and dependents of deceased members. However, if an association chooses to include these persons as members of the guaranteed association, the association shall make that election in advance of purchasing a plan contract. Health care service plans may require an association to adhere to the membership composition it selects for up to 12 months.

(p) “Affiliation period” means a period that, under the terms of the health care service plan contract, must expire before health care services under the contract become effective.

(Amended by Stats. 2010, Ch. 328, Sec. 114. Effective January 1, 2011.)



1357.01

Every health care service plan offering plan contracts to small employer groups shall in addition to complying with the provisions of this chapter and the rules adopted thereunder comply with the provisions of this article.

(Added by Stats. 1992, Ch. 1128, Sec. 5. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



1357.02

(a)  A health care service plan providing or arranging for the provision of basic health care services to small employers shall be subject to this article if either of the following conditions are met:

(1)  Any portion of the premium is paid by a small employer, or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium.

(2)  The plan contract is treated by the small employer or any of the covered individuals as part of a plan or program for the purposes of Section 106 or 162 of the Internal Revenue Code.

(b)  This article shall not apply to health plan contracts for coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement, Medi-Cal contracts with the State Department of Health Services, long-term care coverage, or specialized health plan contracts.

(Amended by Stats. 1993, Ch. 1146, Sec. 1.2. Effective October 11, 1993.)



1357.025

Nothing in this article shall be construed to preclude the application of this chapter to either of the following:

(a)  An association, trust, or other organization acting as a “health care service plan” as defined under Section 1345.

(b)  An association, trust, or other organization or person presenting information regarding a health care service plan to persons who may be interested in subscribing or enrolling in the plan.

(Added by Stats. 1993, Ch. 1146, Sec. 1.4. Effective October 11, 1993.)



1357.03

(a) (1) Upon the effective date of this article, a plan shall fairly and affirmatively offer, market, and sell all of the plan’s health care service plan contracts that are sold to small employers or to associations that include small employers to all small employers in each service area in which the plan provides or arranges for the provision of health care services.

(2) Each plan shall make available to each small employer all small employer health care service plan contracts that the plan offers and sells to small employers or to associations that include small employers in this state.

(3) No plan or solicitor shall induce or otherwise encourage a small employer to separate or otherwise exclude an eligible employee from a health care service plan contract that is provided in connection with the employee’s employment or membership in a guaranteed association.

(4) A plan contracting to participate in the voluntary purchasing pool for small employers provided for under Article 4 (commencing with Section 10730) of Chapter 8 of Part 2 of Division 2 of the Insurance Code shall be deemed in compliance with the requirements of paragraph (1) for a contract offered through the voluntary purchasing pool established under Article 4 (commencing with Section 10730) of Chapter 8 of Part 2 of Division 2 of the Insurance Code in those geographic regions in which plans participate in the pool, if the contract is offered exclusively through the pool.

(5) (A) A plan shall be deemed to meet the requirements of paragraphs (1) and (2) with respect to a plan contract that qualifies as a grandfathered health plan under Section 1251 of PPACA if all of the following requirements are met:

(i) The plan offers to renew the plan contract, unless the plan withdraws the plan contract from the small employer market pursuant to subdivision (e) of Section 1357.11.

(ii) The plan provides appropriate notice of the grandfathered status of the contract in any materials provided to an enrollee of the contract describing the benefits provided under the contract, as required under PPACA.

(iii) The plan makes no changes to the benefits covered under the plan contract other than those required by a state or federal law, regulation, rule, or guidance and those permitted to be made to a grandfathered health plan under PPACA.

(B) For purposes of this paragraph, “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder. For purposes of this paragraph, a “grandfathered health plan” shall have the meaning set forth in Section 1251 of PPACA.

(b) Every plan shall file with the director the reasonable employee participation requirements and employer contribution requirements that will be applied in offering its plan contracts. Participation requirements shall be applied uniformly among all small employer groups, except that a plan may vary application of minimum employee participation requirements by the size of the small employer group and whether the employer contributes 100 percent of the eligible employee’s premium. Employer contribution requirements shall not vary by employer size. A health care service plan shall not establish a participation requirement that (1) requires a person who meets the definition of a dependent in subdivision (a) of Section 1357 to enroll as a dependent if he or she is otherwise eligible for coverage and wishes to enroll as an eligible employee and (2) allows a plan to reject an otherwise eligible small employer because of the number of persons that waive coverage due to coverage through another employer. Members of an association eligible for health coverage under subdivision (o) of Section 1357, but not electing any health coverage through the association, shall not be counted as eligible employees for purposes of determining whether the guaranteed association meets a plan’s reasonable participation standards.

(c) The plan shall not reject an application from a small employer for a health care service plan contract if all of the following are met:

(1) The small employer, as defined by paragraph (1) of subdivision (l) of Section 1357, offers health benefits to 100 percent of its eligible employees, as defined by paragraph (1) of subdivision (b) of Section 1357. Employees who waive coverage on the grounds that they have other group coverage shall not be counted as eligible employees.

(2) The small employer agrees to make the required premium payments.

(3) The small employer agrees to inform the small employers’ employees of the availability of coverage and the provision that those not electing coverage must wait one year to obtain coverage through the group if they later decide they would like to have coverage.

(4) The employees and their dependents who are to be covered by the plan contract work or reside in the service area in which the plan provides or otherwise arranges for the provision of health care services.

(d) No plan or solicitor shall, directly or indirectly, engage in the following activities:

(1) Encourage or direct small employers to refrain from filing an application for coverage with a plan because of the health status, claims experience, industry, occupation of the small employer, or geographic location provided that it is within the plan’s approved service area.

(2) Encourage or direct small employers to seek coverage from another plan or the voluntary purchasing pool established under Article 4 (commencing with Section 10730) of Chapter 8 of Part 2 of Division 2 of the Insurance Code because of the health status, claims experience, industry, occupation of the small employer, or geographic location provided that it is within the plan’s approved service area.

(e) A plan shall not, directly or indirectly, enter into any contract, agreement, or arrangement with a solicitor that provides for or results in the compensation paid to a solicitor for the sale of a health care service plan contract to be varied because of the health status, claims experience, industry, occupation, or geographic location of the small employer. This subdivision does not apply to a compensation arrangement that provides compensation to a solicitor on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the small employer.

(f) A policy or contract that covers two or more employees shall not establish rules for eligibility, including continued eligibility, of an individual, or dependent of an individual, to enroll under the terms of the plan based on any of the following health status-related factors:

(1) Health status.

(2) Medical condition, including physical and mental illnesses.

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability, including conditions arising out of acts of domestic violence.

(8) Disability.

(g) A plan shall comply with the requirements of Section 1374.3.

(Amended by Stats. 2010, Ch. 661, Sec. 1. Effective January 1, 2011.)



1357.035

(a)  Between July 26, 1993, and October 24, 1993, as well as 60 days prior to the expiration of an existing plan contract that expires prior to July 1, 1994, or, for plan contracts expiring after July 1, 1994, 60 days prior to July 1, 1994, an association that meets the definition of guaranteed association, as set forth in Section 1357, except for the requirement that 1,000 persons be covered, shall be entitled to purchase small employer health coverage as if the association were a guaranteed association, except that the coverage shall be guaranteed only for those members of an association, as defined in Section 1357, (1) who were receiving coverage or had successfully applied for coverage through the association as of June 30, 1993, (2) who were receiving coverage through the association as of December 31, 1992, and whose coverage lapsed at any time thereafter because the employment through which coverage was received ended or an employer’s contribution to health coverage ended, or (3) who were covered at any time between June 30, 1993, and July 1, 1994, under a contract that was in force on June 30, 1993.

(b)  An association obtaining health coverage for its members pursuant to this section shall otherwise be afforded all the rights of a guaranteed association under this chapter including, but not limited to, guaranteed renewability of coverage.

(c)  No later than August 25, 1993, plans that, at any time during the 1993 calendar year have provided coverage to associations that would be eligible for coverage under this section shall notify those associations of their rights under this section. Ninety days prior to the expiration of a plan contract that expires prior to July 1, 1994, or, for plan contracts expiring after July 1, 1994, 90 days prior to July 1, 1994, health plans that have in force coverage with an association that would be eligible for coverage under this section shall notify the association of its rights under this section.

(Amended by Stats. 1993, Ch. 1146, Sec. 2.5. Effective October 11, 1993.)



1357.04

(a)  After a small employer submits a completed application form for a plan contract, the plan shall, within 30 days, notify the employer of the employer’s actual premium charges for that plan contract established in accordance with Section 1357.12. The employer shall have 30 days in which to exercise the right to buy coverage at the quoted premium charges.

(b) When a small employer submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of the month, coverage under the plan contract shall become effective no later than the first day of the following month. When that payment is neither delivered nor postmarked until after the 15th day of a month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(c)  During the first 30 days after the effective date of the plan contract, the small employer shall have the option of changing coverage to a different plan contract offered by the same health care service plan. If a small employer notifies the plan of the change within the first 15 days of a month, coverage under the new plan contract shall become effective no later than the first day of the following month. If a small employer notifies the plan of the change after the 15th day of a month, coverage under the new plan contract shall become effective no later than the first day of the second month following notification.

(Amended by Stats. 1993, Ch. 113, Sec. 2.5. Effective July 13, 1993.)



1357.05

Except in the case of a late enrollee, or for satisfaction of a preexisting condition clause in the case of initial coverage of an eligible employee, a plan may not exclude any eligible employee or dependent who would otherwise be entitled to health care services on the basis of an actual or expected health condition of that employee or dependent. No plan contract may limit or exclude coverage for a specific eligible employee or dependent by type of illness, treatment, medical condition, or accident, except for preexisting conditions as permitted by Section 1357.06.

(Amended by Stats. 1995, Ch. 668, Sec. 2. Effective January 1, 1996.)



1357.06

(a) (1) Preexisting condition provisions of a plan contract shall not exclude coverage for a period beyond six months following the individual’s effective date of coverage and may only relate to conditions for which medical advice, diagnosis, care, or treatment, including prescription drugs, was recommended or received from a licensed health practitioner during the six months immediately preceding the effective date of coverage.

(2) Notwithstanding paragraph (1), a plan contract offered to a small employer shall not impose any preexisting condition provision upon any child under 19 years of age.

(b) A plan that does not utilize a preexisting condition provision may impose a waiting or affiliation period, not to exceed 60 days, before the coverage issued subject to this article shall become effective. During the waiting or affiliation period no premiums shall be charged to the enrollee or the subscriber.

(c) In determining whether a preexisting condition provision or a waiting or affiliation period applies to any person, a plan shall credit the time the person was covered under creditable coverage, provided the person becomes eligible for coverage under the succeeding plan contract within 62 days of termination of prior coverage, exclusive of any waiting or affiliation period, and applies for coverage with the succeeding plan contract within the applicable enrollment period. A plan shall also credit any time an eligible employee must wait before enrolling in the plan, including any affiliation or employer-imposed waiting or affiliation period. However, if a person’s employment has ended, the availability of health coverage offered through employment or sponsored by an employer has terminated, or an employer’s contribution toward health coverage has terminated, a plan shall credit the time the person was covered under creditable coverage if the person becomes eligible for health coverage offered through employment or sponsored by an employer within 180 days, exclusive of any waiting or affiliation period, and applies for coverage under the succeeding plan contract within the applicable enrollment period.

(d) In addition to the preexisting condition exclusions authorized by subdivision (a) and the waiting or affiliation period authorized by subdivision (b), health plans providing coverage to a guaranteed association may impose on employers or individuals purchasing coverage who would not be eligible for guaranteed coverage if they were not purchasing through the association a waiting or affiliation period, not to exceed 60 days, before the coverage issued subject to this article shall become effective. During the waiting or affiliation period, no premiums shall be charged to the enrollee or the subscriber.

(e) An individual’s period of creditable coverage shall be certified pursuant to subdivision (e) of Section 2701 of Title XXVII of the federal Public Health Services Act (42 U.S.C. Sec. 300gg(e)).

(f) A health care service plan issuing group coverage may not impose a preexisting condition exclusion to a condition relating to benefits for pregnancy or maternity care.

(Amended by Stats. 2010, Ch. 656, Sec. 1. Effective January 1, 2011.)



1357.07

No plan contract may exclude late enrollees from coverage for more than 12 months from the date of the late enrollees application for coverage. No premium shall be charged to the late enrollee until the exclusion period has ended.

(Added by Stats. 1992, Ch. 1128, Sec. 5. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



1357.08

All health care service plan contracts offered to a small employer shall provide to subscribers and enrollees at least all of the basic health care services included in subdivision (b) of Section 1345, and in Section 1300.67 of the California Code of Regulations.

(Added by Stats. 1992, Ch. 1128, Sec. 5. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



1357.09

No plan shall be required to offer a health care service plan contract or accept applications for the contract pursuant to this article in the case of any of the following:

(a) To a small employer, if the small employer is not physically located in a plan’s approved service areas, or if an eligible employee and dependents who are to be covered by the plan contract do not work or reside within a plan’s approved service areas.

(b) (1) Within a specific service area or portion of a service area, if a plan reasonably anticipates and demonstrates to the satisfaction of the director that it will not have sufficient health care delivery resources to assure that health care services will be available and accessible to the eligible employee and dependents of the employee because of its obligations to existing enrollees.

(2) A plan that cannot offer a health care service plan contract to small employers because it is lacking in sufficient health care delivery resources within a service area or a portion of a service area may not offer a contract in the area in which the plan is not offering coverage to small employers to new employer groups with more than 50 eligible employees until the plan notifies the director that it has the ability to deliver services to small employer groups, and certifies to the director that from the date of the notice it will enroll all small employer groups requesting coverage in that area from the plan unless the plan has met the requirements of subdivision (d).

(3) Nothing in this article shall be construed to limit the director’s authority to develop and implement a plan of rehabilitation for a health care service plan whose financial viability or organizational and administrative capacity has become impaired.

(c) Offer coverage to a small employer or an eligible employee as defined under paragraph (2) of subdivision (b) of Section 1357 that, within 12 months of application for coverage, disenrolled from a plan contract offered by the plan.

(d) (1) The director approves the plan’s certification that the number of eligible employees and dependents enrolled under contracts issued during the current calendar year equals or exceeds either of the following:

(A) In the case of a plan that administers any self-funded health coverage arrangements in California, 10 percent of the total enrollment of the plan in California as of December 31 of the preceding year.

(B) In the case of a plan that does not administer any self-funded health coverage arrangements in California, 8 percent of the total enrollment of the plan in California as of December 31 of the preceding year. If that certification is approved, the plan shall not offer any health care service plan contract to any small employers during the remainder of the current year.

(2) If a health care service plan treats an affiliate or subsidiary as a separate carrier for the purpose of this article because one health care service plan is qualified under the federal Health Maintenance Organization Act (42 U.S.C. Sec. 300e et seq.) and does not offer coverage to small employers, while the affiliate or subsidiary offers a plan contract that is not qualified under the federal Health Maintenance Organization Act (42 U.S.C. Sec. 300e et seq.) and offers plan contracts to small employers, the health care service plan offering coverage to small employers shall enroll new eligible employees and dependents, equal to the applicable percentage of the total enrollment of both the health care service plan qualified under the federal Health Maintenance Organization Act (42 U.S.C. Sec. 300e et seq.) and its affiliate or subsidiary.

(3) (A) The certified statement filed pursuant to this subdivision shall state the following:

(i) Whether the plan administers any self-funded health coverage arrangements in California.

(ii) The plan’s total enrollment as of December 31 of the preceding year.

(iii) The number of eligible employees and dependents enrolled under contracts issued to small employer groups during the current calendar year.

(B) The director shall, within 45 days, approve or disapprove the certified statement. If the certified statement is disapproved, the plan shall continue to issue coverage as required by Section 1357.03 and be subject to disciplinary action as set forth in Article 7 (commencing with Section 1386).

(e) A health care service plan that, as of December 31 of the prior year, had a total enrollment of fewer than 100,000 and 50 percent or more of the plan’s total enrollment have premiums paid by the Medi-Cal program.

(f) A social health maintenance organization, as described in subdivision (a) of Section 2355 of the federal Deficit Reduction Act of 1984 (P.L. 98-369), that, as of December 31 of the prior year, had a total enrollment of fewer than 100,000 and has 50 percent or more of the organization’s total enrollment premiums paid by the Medi-Cal program or Medicare programs, or by a combination of Medi-Cal and Medicare. In no event shall this exemption be based upon enrollment in Medicare supplement contracts, as described in Article 3.5 (commencing with Section 1358).

(Amended by Stats. 2006, Ch. 538, Sec. 353. Effective January 1, 2007.)



1357.10

The director may require a plan to discontinue the offering of contracts or acceptance of applications from any small employer or group with more than 50 employees upon a determination by the director that the plan does not have sufficient financial viability, or organizational and administrative capacity to assure the delivery of health care services to its enrollees. In determining whether the conditions of this section have been met, the director shall consider, but not be limited to, the plan’s compliance with the requirements of Section 1367, Article 6 (commencing with Section 1375), and the rules adopted thereunder.

(Amended by Stats. 1999, Ch. 525, Sec. 63. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1357.12

Premiums for contracts offered or delivered by plans on or after the effective date of this article shall be subject to the following requirements:

(a)  (1)  The premium for new business shall be determined for an eligible employee in a particular risk category after applying a risk adjustment factor to the plan’s standard employee risk rates. The risk adjusted employee risk rate may not be more than 120 percent or less than 80 percent of the plan’s applicable standard employee risk rate until July 1, 1996. Effective July 1, 1996, this factor may not be more than 110 percent or less than 90 percent.

(2)  The premium charged a small employer for new business shall be equal to the sum of the risk adjusted employee risk rates.

(3)  The standard employee risk rates applied to a small employer for new business shall be in effect for no less than six months.

(b)  (1)  The premium for in force business shall be determined for an eligible employee in a particular risk category after applying a risk adjustment factor to the plan’s standard employee risk rates. The risk adjusted employee risk rates may not be more than 120 percent or less than 80 percent of the plan’s applicable standard employee risk rate until July 1, 1996. Effective July 1, 1996, this factor may not be more than 110 percent or less than 90 percent. The factor effective July 1, 1996, shall apply to in force business at the earlier of either the time of renewal or July 1, 1997. The risk adjustment factor applied to a small employer may not increase by more than 10 percentage points from the risk adjustment factor applied in the prior rating period. The risk adjustment factor for a small employer may not be modified more frequently than every 12 months.

(2)  The premium charged a small employer for in force business shall be equal to the sum of the risk adjusted employee risk rates. The standard employee risk rates shall be in effect for no less than six months.

(3)  For a contract that a plan has discontinued offering, the risk adjustment factor applied to the standard employee risk rates for the first rating period of the new contract that the small employer elects to purchase shall be no greater than the risk adjustment factor applied in the prior rating period to the discontinued contract. However, the risk adjusted employee risk rate may not be more than 120 percent or less than 80 percent of the plan’s applicable standard employee risk rate until July 1, 1996. Effective July 1, 1996, this factor may not be more than 110 percent or less than 90 percent. The factor effective July 1, 1996, shall apply to in force business at the earlier of either the time of renewal or July 1, 1997. The risk adjustment factor for a small employer may not be modified more frequently than every 12 months.

(c)  (1)  For any small employer, a plan may, with the consent of the small employer, establish composite employee and dependent rates for either new business or renewal of in force business. The composite rates shall be determined as the average of the risk adjusted employee risk rates for the small employer, as determined in accordance with the requirements of subdivisions (a) and (b). The sum of the composite rates so determined shall be equal to the sum of the risk adjusted employee risk rates for the small employer.

(2)  The composite rates shall be used for all employees and dependents covered throughout a rating period of no less than six months nor more than 12 months, except that a plan may reserve the right to redetermine the composite rates if the enrollment under the contract changes by more than a specified percentage during the rating period. Any redetermination of the composite rates shall be based on the same risk adjusted employee risk rates used to determine the initial composite rates for the rating period. If a plan reserves the right to redetermine the rates and the enrollment changes more than the specified percentage, the plan shall redetermine the composite rates if the redetermined rates would result in a lower premium for the small employer. A plan reserving the right to redetermine the composite rates based upon a change in enrollment shall use the same specified percentage to measure that change with respect to all small employers electing composite rates.

(Amended by Stats. 1996, Ch. 50, Sec. 1. Effective May 24, 1996.)



1357.13

Plans shall apply standard employee risk rates consistently with respect to all small employers.

(Added by Stats. 1992, Ch. 1128, Sec. 5. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



1357.14

In connection with the offering for sale of any plan contract to a small employer, each plan shall make a reasonable disclosure, as part of its solicitation and sales materials, of the following:

(a)  The extent to which premium rates for a specified small employer are established or adjusted in part based upon the actual or expected variation in service costs or actual or expected variation in health condition of the employees and dependents of the small employer.

(b)  The provisions concerning the plan’s right to change premium rates and the factors other than provision of services experience that affect changes in premium rates.

(c)  Provisions relating to the guaranteed issue and renewal of contracts.

(d)  Provisions relating to the effect of any preexisting condition provision.

(e)  Provisions relating to the small employer’s right to apply for any contract written, issued, or administered by the plan at the time of application for a new health care service plan contract, or at the time of renewal of a health care service plan contract.

(f)  The availability, upon request, of a listing of all the plan’s contracts and benefit plan designs offered to small employers, including the rates for each contract.

(g)  At the time it offers a contract to a small employer, each plan shall provide the small employer with a statement of all of its plan contracts offered to small employers, including the rates for each plan contract, in the service area in which the employer’s employees and eligible dependents who are to be covered by the plan contract work or reside. For purposes of this subdivision, plans that are affiliated plans or that are eligible to file a consolidated income tax return shall be treated as one health plan.

(h)  Each plan shall do all of the following:

(1)  Prepare a brochure that summarizes all of its plan contracts offered to small employers and to make this summary available to any small employer and to solicitors upon request. The summary shall include for each contract information on benefits provided, a generic description of the manner in which services are provided, such as how access to providers is limited, benefit limitations, required copayments and deductibles, standard employee risk rates, an explanation of the manner in which creditable coverage is calculated if a preexisting condition or affiliation period is imposed, and a phone number that can be called for more detailed benefit information. Plans are required to keep the information contained in the brochure accurate and up to date and, upon updating the brochure, send copies to solicitors and solicitor firms with whom the plan contracts to solicit enrollments or subscriptions.

(2)  For each contract, prepare a more detailed evidence of coverage and make it available to small employers, solicitors, and solicitor firms upon request. The evidence of coverage shall contain all information that a prudent buyer would need to be aware of in making contract selections.

(3)  Provide to small employers and solicitors, upon request, for any given small employer the sum of the standard employee risk rates and the sum of the risk adjusted employee risk rates. When requesting this information, small employers, solicitors, and solicitor firms shall provide the plan with the information the plan needs to determine the small employer’s risk adjusted employee risk rate.

(4)  Provide copies of the current summary brochure to all solicitors and solicitor firms contracting with the plan to solicit enrollments or subscriptions from small employers.

For purposes of this subdivision, plans that are affiliated plans or that are eligible to file a consolidated income tax return shall be treated as one health plan.

(i)  Every solicitor or solicitor firm contracting with one or more plans to solicit enrollments or subscriptions from small employers shall do all of the following:

(1)  When providing information on contracts to a small employer but making no specific recommendations on particular plan contracts:

(A)  Advise the small employer of the plan’s obligation to sell to any small employer any plan contract it offers to small employers and provide them, upon request, with the actual rates that would be charged to that employer for a given contract.

(B)  Notify the small employer that the solicitor or solicitor firm will procure rate and benefit information for the small employer on any plan contract offered by a plan whose contract the solicitor sells.

(C)  Notify the small employer that upon request the solicitor or solicitor firm will provide the small employer with the summary brochure required under paragraph (1) of subdivision (h) for any plan contract offered by a plan with whom the solicitor or solicitor firm has contracted with to solicit enrollments or subscriptions.

(2)  When recommending a particular benefit plan design or designs, advise the small employer that, upon request, the agent will provide the small employer with the brochure required by paragraph (1) of subdivision (h) containing the benefit plan design or designs being recommended by the agent or broker.

(3)  Prior to filing an application for a small employer for a particular contract:

(A)  For each of the plan contracts offered by the plan whose contract the solicitor or solicitor firm is offering, provide the small employer with the benefit summary required in paragraph (1) of subdivision (h) and the sum of the standard employee risk rates for that particular employer.

(B)  Notify the small employer that, upon request, the solicitor or solicitor firm will provide the small employer with an evidence of coverage brochure for each contract the plan offers.

(C)  Notify the small employer that, from July 1, 1993, to July 1, 1996, actual rates may be 20 percent higher or lower than the sum of the standard employee risk rates, and from July 1, 1996, and thereafter, actual rates may be 10 percent higher or lower than the sum of the standard employee risk rates, depending on how the plan assesses the risk of the small employer’s group.

(D)  Notify the small employer that, upon request, the solicitor or solicitor firm will submit information to the plan to ascertain the small employer’s sum of the risk adjusted employee risk rate for any contract the plan offers.

(E)  Obtain a signed statement from the small employer acknowledging that the small employer has received the disclosures required by this section.

(Amended by Stats. 1997, Ch. 336, Sec. 5. Effective August 21, 1997.)



1357.15

(a) At least 20 business days prior to renewing or amending a plan contract subject to this article which will be in force on the operative date of this article, a plan shall file a notice of material modification with the director in accordance with the provisions of Section 1352. The notice of material modification shall include a statement certifying that the plan is in compliance with subdivision (j) of Section 1357 and Section 1357.12. The certified statement shall set forth the standard employee risk rate for each risk category and the highest and lowest risk adjustment factors that will be used in setting the rates at which the contract will be renewed or amended. Any action by the director, as permitted under Section 1352, to disapprove, suspend or postpone the plan’s use of a plan contract shall be in writing, specifying the reasons that the plan contract does not comply with the requirements of this chapter.

(b) At least 20 business days prior to offering a plan contract subject to this article, all plans shall file a notice of material modification with the director in accordance with the provisions of Section 1352. The notice of material modification shall include a statement certifying that the plan is in compliance with subdivision (j) of Section 1357 and Section 1357.12. The certified statement shall set forth the standard employee risk rate for each risk category and the highest and lowest risk adjustment factors that will be used in setting the rates at which the contract will be offered. Plans that will be offering to a small employer plan contracts approved by the director prior to the effective date of this article shall file a notice of material modification in accordance with this subdivision. Any action by the director, as permitted under Section 1352, to disapprove, suspend or postpone the plan’s use of a plan contract shall be in writing, specifying the reasons that the plan contract does not comply with the requirements of this chapter.

(c) Prior to making any changes in the risk categories, risk adjustment factors or standard employee risk rates filed with the director pursuant to subdivision (a) or (b), the plan shall file as an amendment a statement setting forth the changes and certifying that the plan is in compliance with subdivision (j) of Section 1357 and Section 1357.12. A plan may commence offering plan contracts utilizing the changed risk categories set forth in the certified statement on the 31st day from the date of the filing, or at an earlier time determined by the director, unless the director disapproves the amendment by written notice, stating the reasons therefor. If only the standard employee risk rate is being changed, and not the risk categories or risk adjustment factors, a plan may commence offering plan contracts utilizing the changed standard employee risk rate upon filing the certified statement unless the director disapproves the amendment by written notice.

(d) Periodic changes to the standard employee risk rate that a plan proposes to implement over the course of up to 12 consecutive months may be filed in conjunction with the certified statement filed under subdivision (a), (b), or (c).

(e) Each plan shall maintain at its principal place of business all of the information required to be filed with the director pursuant to this section.

(f) Each plan shall make available to the director, on request, the risk adjustment factor used in determining the rate for any particular small employer.

(g) Nothing in this section shall be construed to limit the director’s authority to enforce the rating practices set forth in this article.

(Amended by Stats. 1999, Ch. 525, Sec. 65. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1357.16

(a)  Health care service plans may enter into contractual agreements with qualified associations, as defined in subdivision (b), under which these qualified associations may assume responsibility for performing specific administrative services, as defined in this section, for qualified association members. Health care service plans that enter into agreements with qualified associations for assumption of administrative services shall establish uniform definitions for the administrative services that may be provided by a qualified association or its third-party administrator. The health care service plan shall permit all qualified associations to assume one or more of these functions when the health care service plan determines the qualified association demonstrates the administrative capacity to assume these functions.

For the purposes of this section, administrative services provided by qualified associations or their third-party administrators shall be services pertaining to eligibility determination, enrollment, premium collection, sales, or claims administration on a per-claim basis that would otherwise be provided directly by the health care service plan or through a third-party administrator on a commission basis or an agent or solicitor workforce on a commission basis.

Each health care service plan that enters into an agreement with any qualified association for the provision of administrative services shall offer all qualified associations with which it contracts the same premium discounts for performing those services the health care service plan has permitted the qualified association or its third-party administrator to assume. The health care service plan shall apply these uniform discounts to the health care service plan’s risk adjusted employee risk rates after the health plan has determined the qualified association’s risk adjusted employee risk rates pursuant to Section 1357.12. The health care service plan shall report to the Department of Managed Health Care its schedule of discount for each administrative service.

In no instance may a health care service plan provide discounts to qualified associations that are in any way intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association. In addition to any other remedies available to the director to enforce this chapter, the director may declare a contract between a health care service plan and a qualified association for administrative services pursuant to this section null and void if the director determines any discounts provided to the qualified association are intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association.

(b)  For the purposes of this section, a qualified association is a nonprofit corporation comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, that conforms to all of the following requirements:

(1)  It accepts for membership any individual or small employer meeting its membership criteria.

(2)  It does not condition membership directly or indirectly on the health or claims history of any person.

(3)  It uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association.

(4)  It is organized and maintained in good faith for purposes unrelated to insurance.

(5)  It existed on January 1, 1972, and has been in continuous existence since that date.

(6)  It has a constitution and bylaws or other analogous governing documents that provide for election of the governing board of the association by its members.

(7)  It offered, marketed, or sold health coverage to its members for 20 continuous years prior to January 1, 1993.

(8)  It agrees to offer only to association members any plan contract.

(9)  It agrees to include any member choosing to enroll in the plan contract offered by the association, provided that the member agrees to make required premium payments.

(10)  It complies with all provisions of this article.

(11)  It had at least 10,000 enrollees covered by association sponsored plans immediately prior to enactment of Chapter 1128 of the Statutes of 1992.

(12)  It applies any administrative cost at an equal rate to all members purchasing coverage through the qualified association.

(c)  A qualified association shall comply with Section 1357.52.

(Amended by Stats. 2012, Ch. 728, Sec. 82. Effective January 1, 2013.)



1357.17

The director may issue regulations that are necessary to carry out the purposes of this article. Prior to the public comment period required on the regulations under the Administrative Procedure Act, the director shall provide the Insurance Commissioner with a copy of the proposed regulations. The Insurance Commissioner shall have 30 days to notify the director in writing of any comments on the regulations. The Insurance Commissioner’s comments shall be included in the public notice issued on the regulations. Any rules and regulations adopted pursuant to this article may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Until December 31, 1994, the adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety or general welfare.

(Amended by Stats. 1999, Ch. 525, Sec. 67. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1357.19

This article shall not apply to a health care service plan contract that is subject to Article 3.16 (commencing with Section 1357.500) or Article 3.17 (commencing with Section 1357.600), except as otherwise provided in those articles.

(Added by Stats. 2012, Ch. 852, Sec. 2. Effective January 1, 2013.)






ARTICLE 3.15 - Preexisting Condition Provisions

1357.50

(a) For purposes of this article, the following definitions shall apply:

(1) “Health benefit plan” means a health care service plan contract that provides medical, hospital, and surgical benefits. The term does not include coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement coverage, or coverage under a specialized health care service plan contract.

(2) “Preexisting condition provision” means a contract provision that excludes coverage for charges or expenses incurred during a specified period following the enrollee’s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(3) “Creditable coverage” means:

(A) Any individual or group policy, contract, or program that is written or administered by a health insurer, nonprofit hospital service plan, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage but does not include accident only, credit, coverage for onsite medical clinics, disability income, Medicare supplement, long-term care insurance, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers’ compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(B) The Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(C) The Medicaid Program pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(D) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(E) 10 U.S.C. Chapter 55 (commencing with Section 1071) (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(F) A medical care program of the Indian Health Service or of a tribal organization.

(G) A health plan offered under 5 U.S.C. Chapter 89 (commencing with Section 8901) (Federal Employees Health Benefits Program (FEHBP)).

(H) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the Public Health Service Act, as amended by Public Law 104-191, the Health Insurance Portability and Accountability Act of 1996.

(I) A health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C. Sec. 2504(e)).

(J) Any other creditable coverage as defined by subsection (c) of Section 2704 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-3(c)).

(4) “Waivered condition provision” means a contract provision that excludes coverage for charges or expenses incurred during a specified period of time for one or more specific, identified, medical conditions.

(5) “Affiliation period” means a period that, under the terms of the health benefit plan, must expire before health care services under the plan become effective.

(6) “Waiting period” means a period that is required to pass with respect to an employee before the employee is eligible to be covered for benefits under the terms of the plan.

(7) “Grandfathered health benefit plan” means a health benefit plan that is a grandfathered health plan, as defined in Section 1251 of PPACA.

(8) “Nongrandfathered health benefit plan” means a health benefit plan that is not a grandfathered health plan as defined in Section 1251 of PPACA.

(9) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Repealed (in Sec. 5) and added by Stats. 2012, Ch. 852, Sec. 4. Effective January 1, 2013. Operative January 1, 2014, by Section 1357.55.)



1357.51

(a) A health benefit plan for group coverage shall not impose any preexisting condition provision or waivered condition provision upon any enrollee.

(b) (1) A nongrandfathered health benefit plan for individual coverage shall not impose any preexisting condition provision or waivered condition provision upon any enrollee.

(2) A grandfathered health benefit plan for individual coverage shall not exclude coverage on the basis of a waivered condition provision or preexisting condition provision for a period greater than 12 months following the enrollee’s effective date of coverage, nor limit or exclude coverage for a specific enrollee by type of illness, treatment, medical condition, or accident, except for satisfaction of a preexisting condition provision or waivered condition provision pursuant to this article. Waivered condition provisions or preexisting condition provisions contained in individual grandfathered health benefit plans may relate only to conditions for which medical advice, diagnosis, care, or treatment, including use of prescription drugs, was recommended or received from a licensed health practitioner during the 12 months immediately preceding the effective date of coverage.

(3) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the Public Health Service Act (42 U.S.C. Sec. 300gg-91), paragraph (1) shall become inoperative 12 months after the date of that repeal or amendment and thereafter paragraph (2) shall apply also to nongrandfathered health benefit plans for individual coverage.

(4) In determining whether a preexisting condition provision or a waivered condition provision applies to an individual under this subdivision, a plan shall credit the time the individual was covered under creditable coverage, provided that the individual becomes eligible for coverage under the succeeding plan contract within 62 days of termination of prior coverage and applies for coverage under the succeeding plan within the applicable enrollment period.

(c) A health benefit plan for group or individual coverage shall not impose any waiting or affiliation period.

(Amended by Stats. 2014, Ch. 195, Sec. 2. Effective January 1, 2015.)



1357.52

A health benefit plan for group coverage shall not establish rules for eligibility, including continued eligibility, of an individual, or dependent of an individual, to enroll under the terms of the plan based on any of the following health status-related factors:

(a) Health status.

(b) Medical condition, including physical and mental illnesses.

(c) Claims experience.

(d) Receipt of health care.

(e) Medical history.

(f) Genetic information.

(g) Evidence of insurability, including conditions arising out of acts of domestic violence.

(h) Disability.

(i) Any other health status-related factor as determined by any federal regulations, rules, or guidance issued pursuant to Section 2705 of the Public Health Service Act.

(Repealed (in Sec. 5) and added by Stats. 2012, Ch. 852, Sec. 4. Effective January 1, 2013. Operative January 1, 2014, by Section 1357.55.)



1357.55

This article shall become operative on January 1, 2014.

(Repealed (in Sec. 5) and added by Stats. 2012, Ch. 852, Sec. 4. Effective January 1, 2013. Note: The January 1, 2014, operative date applies to Article 3.15, commencing with Section 1357.50.)






ARTICLE 3.16 - Nongrandfathered Small Employer Plans

1357.500

As used in this article, the following definitions shall apply:

(a) “Child” means a child described in Section 22775 of the Government Code and subdivisions (n) to (p), inclusive, of Section 599.500 of Title 2 of the California Code of Regulations.

(b) “Dependent” means the spouse or registered domestic partner, or child, of an eligible employee, subject to applicable terms of the health care service plan contract covering the employee, and includes dependents of guaranteed association members if the association elects to include dependents under its health coverage at the same time it determines its membership composition pursuant to subdivision (m).

(c) “Eligible employee” means either of the following:

(1) Any permanent employee who is actively engaged on a full-time basis in the conduct of the business of the small employer with a normal workweek of an average of 30 hours per week over the course of a month, at the small employer’s regular places of business, who has met any statutorily authorized applicable waiting period requirements. The term includes sole proprietors or partners of a partnership, if they are actively engaged on a full-time basis in the small employer’s business and included as employees under a health care service plan contract of a small employer, but does not include employees who work on a part-time, temporary, or substitute basis. It includes any eligible employee, as defined in this paragraph, who obtains coverage through a guaranteed association. Employees of employers purchasing through a guaranteed association shall be deemed to be eligible employees if they would otherwise meet the definition except for the number of persons employed by the employer. Permanent employees who work at least 20 hours but not more than 29 hours are deemed to be eligible employees if all four of the following apply:

(A) They otherwise meet the definition of an eligible employee except for the number of hours worked.

(B) The employer offers the employees health coverage under a health benefit plan.

(C) All similarly situated individuals are offered coverage under the health benefit plan.

(D) The employee must have worked at least 20 hours per normal workweek for at least 50 percent of the weeks in the previous calendar quarter. The health care service plan may request any necessary information to document the hours and time period in question, including, but not limited to, payroll records and employee wage and tax filings.

(2) Any member of a guaranteed association as defined in subdivision (m).

(d) “Exchange” means the California Health Benefit Exchange created by Section 100500 of the Government Code.

(e) “In force business” means an existing health benefit plan contract issued by the plan to a small employer.

(f) “Late enrollee” means an eligible employee or dependent who has declined enrollment in a health benefit plan offered by a small employer at the time of the initial enrollment period provided under the terms of the health benefit plan consistent with the periods provided pursuant to Section 1357.503 and who subsequently requests enrollment in a health benefit plan of that small employer, except where the employee or dependent qualifies for a special enrollment period provided pursuant to Section 1357.503. It also means any member of an association that is a guaranteed association as well as any other person eligible to purchase through the guaranteed association when that person has failed to purchase coverage during the initial enrollment period provided under the terms of the guaranteed association’s plan contract consistent with the periods provided pursuant to Section 1357.503 and who subsequently requests enrollment in the plan, except where that member or person qualifies for a special enrollment period provided pursuant to Section 1357.503.

(g) “New business” means a health care service plan contract issued to a small employer that is not the plan’s in force business.

(h) “Preexisting condition provision” means a contract provision that excludes coverage for charges or expenses incurred during a specified period following the enrollee’s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage. No health care service plan shall limit or exclude coverage for any individual based on a preexisting condition whether or not any medical advice, diagnosis, care, or treatment was recommended or received before that date.

(i) “Creditable coverage” means:

(1) Any individual or group policy, contract, or program that is written or administered by a disability insurer, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage but does not include accident only, credit, coverage for onsite medical clinics, disability income, Medicare supplement, long-term care, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers’ compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) The Medicare program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(3) The Medicaid Program pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(4) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(5) 10 U.S.C. Chapter 55 (commencing with Section 1071) (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(6) A medical care program of the Indian Health Service or of a tribal organization.

(7) A health plan offered under 5 U.S.C. Chapter 89 (commencing with Section 8901) (Federal Employees Health Benefits Program (FEHBP)).

(8) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the Public Health Service Act, as amended by Public Law 104-191, the Health Insurance Portability and Accountability Act of 1996.

(9) A health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C. Sec. 2504(e)).

(10) Any other creditable coverage as defined by subsection (c) of Section 2704 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-3(c)).

(j) “Rating period” means the period for which premium rates established by a plan are in effect and shall be no less than 12 months from the date of issuance or renewal of the plan contract.

(k) (1) “Small employer” means any of the following:

(A) For plan years commencing on or after January 1, 2014, and on or before December 31, 2015, any person, firm, proprietary or nonprofit corporation, partnership, public agency, or association that is actively engaged in business or service, that, on at least 50 percent of its working days during the preceding calendar quarter or preceding calendar year, employed at least one, but no more than 50, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health care service plan contracts, and in which a bona fide employer-employee relationship exists. For plan years commencing on or after January 1, 2016, any person, firm, proprietary or nonprofit corporation, partnership, public agency, or association that is actively engaged in business or service, that, on at least 50 percent of its working days during the preceding calendar quarter or preceding calendar year, employed at least one, but no more than 100, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health care service plan contracts, and in which a bona fide employer-employee relationship exists. In determining whether to apply the calendar quarter or calendar year test, a health care service plan shall use the test that ensures eligibility if only one test would establish eligibility. In determining the number of eligible employees, companies that are affiliated companies and that are eligible to file a combined tax return for purposes of state taxation shall be considered one employer. Subsequent to the issuance of a health care service plan contract to a small employer pursuant to this article, and for the purpose of determining eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided in this article, provisions of this article that apply to a small employer shall continue to apply until the plan contract anniversary following the date the employer no longer meets the requirements of this definition. It includes any small employer as defined in this paragraph who purchases coverage through a guaranteed association, and any employer purchasing coverage for employees through a guaranteed association. This subparagraph shall be implemented to the extent consistent with PPACA, except that the minimum requirement of one employee shall be implemented only to the extent required by PPACA.

(B) Any guaranteed association, as defined in subdivision (l), that purchases health coverage for members of the association.

(2) For plan years commencing on or after January 1, 2014, the definition of an employer, for purposes of determining whether an employer with one employee shall include sole proprietors, certain owners of “S” corporations, or other individuals, shall be consistent with Section 1304 of PPACA.

(l) “Guaranteed association” means a nonprofit organization comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or employer meeting its membership criteria, and that (1) includes one or more small employers as defined in subparagraph (A) of paragraph (1) of subdivision (k), (2) does not condition membership directly or indirectly on the health or claims history of any person, (3) uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered to the association, (4) is organized and maintained in good faith for purposes unrelated to insurance, (5) has been in active existence on January 1, 1992, and for at least five years prior to that date, (6) has included health insurance as a membership benefit for at least five years prior to January 1, 1992, (7) has a constitution and bylaws, or other analogous governing documents that provide for election of the governing board of the association by its members, (8) offers any plan contract that is purchased to all individual members and employer members in this state, (9) includes any member choosing to enroll in the plan contracts offered to the association provided that the member has agreed to make the required premium payments, and (10) covers at least 1,000 persons with the health care service plan with which it contracts. The requirement of 1,000 persons may be met if component chapters of a statewide association contracting separately with the same carrier cover at least 1,000 persons in the aggregate.

This subdivision applies regardless of whether a contract issued by a plan is with an association, or a trust formed for or sponsored by an association, to administer benefits for association members.

For purposes of this subdivision, an association formed by a merger of two or more associations after January 1, 1992, and otherwise meeting the criteria of this subdivision shall be deemed to have been in active existence on January 1, 1992, if its predecessor organizations had been in active existence on January 1, 1992, and for at least five years prior to that date and otherwise met the criteria of this subdivision.

(m) “Members of a guaranteed association” means any individual or employer meeting the association’s membership criteria if that person is a member of the association and chooses to purchase health coverage through the association. At the association’s discretion, it also may include employees of association members, association staff, retired members, retired employees of members, and surviving spouses and dependents of deceased members. However, if an association chooses to include these persons as members of the guaranteed association, the association shall make that election in advance of purchasing a plan contract. Health care service plans may require an association to adhere to the membership composition it selects for up to 12 months.

(n) “Affiliation period” means a period that, under the terms of the health care service plan contract, must expire before health care services under the contract become effective.

(o) “Grandfathered health plan” has the meaning set forth in Section 1251 of PPACA.

(p) “Nongrandfathered small employer health care service plan contract” means a small employer health care service plan contract that is not a grandfathered health plan.

(q) “Plan year” has the meaning set forth in Section 144.103 of Title 45 of the Code of Federal Regulations.

(r) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(s) “Small employer health care service plan contract” means a health care service plan contract issued to a small employer.

(t) “Waiting period” means a period that is required to pass with respect to an employee before the employee is eligible to be covered for benefits under the terms of the contract.

(u) “Registered domestic partner” means a person who has established a domestic partnership as described in Section 297 of the Family Code.

(v) “Family” means the subscriber and his or her dependent or dependents.

(w) “Health benefit plan” means a health care service plan contract that provides medical, hospital, and surgical benefits for the covered eligible employees of a small employer and their dependents. The term does not include coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement coverage, or coverage under a specialized health care service plan contract.

(Amended by Stats. 2014, Ch. 572, Sec. 3. Effective January 1, 2015.)



1357.501

This article shall apply only to nongrandfathered small employer health care service plan contracts and only with respect to plan years beginning on or after January 1, 2014.

(Added by Stats. 2012, Ch. 852, Sec. 3. Effective January 1, 2013.)



1357.502

(a) A health care service plan providing or arranging for the provision of essential health benefits, as defined by the state pursuant to Section 1302 of PPACA, to small employers shall be subject to this article if either of the following conditions is met:

(1) Any portion of the premium is paid by a small employer, or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium.

(2) The plan contract is treated by the small employer or any of the covered individuals as part of a plan or program for the purposes of Section 106 or 162 of the Internal Revenue Code.

(b) This article shall not apply to health care service plan contracts for coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement, Medi-Cal contracts with the State Department of Health Care Services, long-term care coverage, or specialized health care service plan contracts.

(Added by Stats. 2012, Ch. 852, Sec. 3. Effective January 1, 2013.)



1357.502.5

Nothing in this article shall be construed to preclude the application of this chapter to either of the following:

(a) An association, trust, or other organization acting as a “health care service plan” as defined under Section 1345.

(b) An association, trust, or other organization or person presenting information regarding a health care service plan to persons who may be interested in subscribing or enrolling in the plan.

(Added by Stats. 2012, Ch. 852, Sec. 3. Effective January 1, 2013.)



1357.503

(a) (1) On and after October 1, 2013, a plan shall fairly and affirmatively offer, market, and sell all of the plan’s small employer health care service plan contracts for plan years on or after January 1, 2014, to all small employers in each service area in which the plan provides or arranges for the provision of health care services.

(2) On and after October 1, 2013, a plan shall make available to each small employer all small employer health care service plan contracts that the plan offers and sells to small employers or to associations that include small employers in this state for plan years on or after January 1, 2014. Health coverage through an association that is not related to employment shall be considered individual coverage pursuant to Section 144.102(c) of Title 45 of the Code of Federal Regulations.

(3) A plan that offers qualified health plans through the Exchange shall be deemed to be in compliance with paragraphs (1) and (2) with respect to small employer health care service plan contracts offered through the Exchange in those geographic regions in which the plan offers plan contracts through the Exchange.

(b) A plan shall provide enrollment periods consistent with PPACA and described in Section 155.725 of Title 45 of the Code of Federal Regulations. Commencing January 1, 2014, a plan shall provide special enrollment periods consistent with the special enrollment periods described in Section 1399.849, to the extent permitted by PPACA, except for the triggering events identified in paragraphs (d)(3) and (d)(6) of Section 155.420 of Title 45 of the Code of Federal Regulations with respect to plan contracts offered through the Exchange.

(c) No plan or solicitor shall induce or otherwise encourage a small employer to separate or otherwise exclude an eligible employee from a health care service plan contract that is provided in connection with employee’s employment or membership in a guaranteed association.

(d) Every plan shall file with the director the reasonable employee participation requirements and employer contribution requirements that will be applied in offering its plan contracts. Participation requirements shall be applied uniformly among all small employer groups, except that a plan may vary application of minimum employee participation requirements by the size of the small employer group and whether the employer contributes 100 percent of the eligible employee’s premium. Employer contribution requirements shall not vary by employer size. A health care service plan shall not establish a participation requirement that (1) requires a person who meets the definition of a dependent in Section 1357.500 to enroll as a dependent if he or she is otherwise eligible for coverage and wishes to enroll as an eligible employee and (2) allows a plan to reject an otherwise eligible small employer because of the number of persons that waive coverage due to coverage through another employer. Members of an association eligible for health coverage under subdivision (m) of Section 1357.500, but not electing any health coverage through the association, shall not be counted as eligible employees for purposes of determining whether the guaranteed association meets a plan’s reasonable participation standards.

(e) The plan shall not reject an application from a small employer for a small employer health care service plan contract if all of the following conditions are met:

(1) The small employer offers health benefits to 100 percent of its eligible employees. Employees who waive coverage on the grounds that they have other group coverage shall not be counted as eligible employees.

(2) The small employer agrees to make the required premium payments.

(3) The small employer agrees to inform the small employer’s employees of the availability of coverage and the provision that those not electing coverage must wait until the next open enrollment or a special enrollment period to obtain coverage through the group if they later decide they would like to have coverage.

(4) The employees and their dependents who are to be covered by the plan contract work or reside in the service area in which the plan provides or otherwise arranges for the provision of health care services.

(f) No plan or solicitor shall, directly or indirectly, engage in the following activities:

(1) Encourage or direct small employers to refrain from filing an application for coverage with a plan because of the health status, claims experience, industry, occupation of the small employer, or geographic location provided that it is within the plan’s approved service area.

(2) Encourage or direct small employers to seek coverage from another plan because of the health status, claims experience, industry, occupation of the small employer, or geographic location provided that it is within the plan’s approved service area.

(3) Employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs or discriminate based on an individual’s race, color, national origin, present or predicted disability, age, sex, gender identity, sexual orientation, expected length of life, degree of medical dependency, quality of life, or other health conditions.

(g) A plan shall not, directly or indirectly, enter into any contract, agreement, or arrangement with a solicitor that provides for or results in the compensation paid to a solicitor for the sale of a health care service plan contract to be varied because of the health status, claims experience, industry, occupation, or geographic location of the small employer. This subdivision does not apply to a compensation arrangement that provides compensation to a solicitor on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the small employer.

(h) (1) A policy or contract that covers a small employer, as defined in Section 1304(b) of PPACA and in Section 1357.500, shall not establish rules for eligibility, including continued eligibility, of an individual, or dependent of an individual, to enroll under the terms of the policy or contract based on any of the following health status-related factors:

(A) Health status.

(B) Medical condition, including physical and mental illnesses.

(C) Claims experience.

(D) Receipt of health care.

(E) Medical history.

(F) Genetic information.

(G) Evidence of insurability, including conditions arising out of acts of domestic violence.

(H) Disability.

(I) Any other health status-related factor as determined by any federal regulations, rules, or guidance issued pursuant to Section 2705 of the federal Public Health Service Act.

(2) Notwithstanding Section 1389.1, a health care service plan shall not require an eligible employee or dependent to fill out a health assessment or medical questionnaire prior to enrollment under a small employer health care service plan contract. A health care service plan shall not acquire or request information that relates to a health status-related factor from the applicant or his or her dependent or any other source prior to enrollment of the individual.

(i) (1) A health care service plan shall consider as a single risk pool for rating purposes in the small employer market the claims experience of all enrollees in all nongrandfathered small employer health benefit plans offered by the health care service plan in this state, whether offered as health care service plan contracts or health insurance policies, including those insureds and enrollees who enroll in coverage through the Exchange and insureds and enrollees covered by the health care service plan outside of the Exchange.

(2) At least each calendar year, and no more frequently than each calendar quarter, a health care service plan shall establish an index rate for the small employer market in the state based on the total combined claims costs for providing essential health benefits, as defined pursuant to Section 1302 of PPACA and Section 1367.005, within the single risk pool required under paragraph (1). The index rate shall be adjusted on a marketwide basis based on the total expected marketwide payments and charges under the risk adjustment and reinsurance programs established for the state pursuant to Sections 1343 and 1341 of PPACA and Exchange user fees, as described in subdivision (d) of Section 156.80 of Title 45 of the Code of Federal Regulations. The premium rate for all of the nongrandfathered small employer health benefit plans within the single risk pool required under paragraph (1) shall use the applicable marketwide adjusted index rate, subject only to the adjustments permitted under paragraph (3).

(3) A health care service plan may vary premium rates for a particular nongrandfathered small employer health care service plan contract from its index rate based only on the following actuarially justified plan-specific factors:

(A) The actuarial value and cost-sharing design of the plan contract.

(B) The plan contract’s provider network, delivery system characteristics, and utilization management practices.

(C) The benefits provided under the plan contract that are in addition to the essential health benefits, as defined pursuant to Section 1302 of PPACA. These additional benefits shall be pooled with similar benefits within the single risk pool required under paragraph (1) and the claims experience from those benefits shall be utilized to determine rate variations for plan contracts that offer those benefits in addition to essential health benefits.

(D) With respect to catastrophic plans, as described in subsection (e) of Section 1302 of PPACA, the expected impact of the specific eligibility categories for those plans.

(E) Administrative costs, excluding any user fees required by the Exchange.

(j) A plan shall comply with the requirements of Section 1374.3.

(k) (1) Except as provided in paragraph (2), if Section 2702 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-1), as added by Section 1201 of PPACA, is repealed, this section shall become inoperative 12 months after the repeal date, in which case health care service plans subject to this section shall instead be governed by Section 1357.03 to the extent permitted by federal law, and all references in this article to this section shall instead refer to Section 1357.03 except for purposes of paragraph (2).

(2) Subdivision (b) shall remain operative with respect to health care service plan contracts offered through the Exchange.

(Amended by Stats. 2014, Ch. 572, Sec. 4. Effective January 1, 2015. Conditionally inoperative as prescribed by its own provisions.)



1357.503.035

(a) For plan contracts subject to this article, an association that meets the definition of a guaranteed association, as set forth in Section 1357.500, except for the requirement that 1,000 persons be covered, shall be entitled to purchase small employer health coverage as if the association were a guaranteed association, except that the coverage shall be guaranteed only for those members of an association, as defined in subdivision (m) of Section 1357.500, (1) who were receiving coverage or had successfully applied for coverage through the association as of June 30, 1993, (2) who were receiving coverage through the association as of December 31, 1992, and whose coverage lapsed at any time thereafter because the employment through which coverage was received ended or an employer’s contribution to health coverage ended, or (3) who were covered at any time between June 30, 1993, and July 1, 1994, under a contract that was in force on June 30, 1993.

(b) An association obtaining health coverage for its members pursuant to this section shall otherwise be afforded all the rights of a guaranteed association under this chapter, including, but not limited to, guaranteed renewability of coverage.

(Added by Stats. 2012, Ch. 852, Sec. 3. Effective January 1, 2013.)



1357.504

(a) With respect to small employer health care service plan contracts offered outside the Exchange, after a small employer submits a completed application form for a plan contract, the health care service plan shall, within 30 days, notify the employer of the employer’s actual premium charges for that plan contract established in accordance with Section 1357.512. The employer shall have 30 days in which to exercise the right to buy coverage at the quoted premium charges.

(b) Except as provided in subdivision (c), when a small employer submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of the month, coverage under the plan contract shall become effective no later than the first day of the following month. When that payment is neither delivered nor postmarked until after the 15th day of a month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(c) (1) With respect to a small employer health care service plan contract offered through the Exchange, a plan shall apply coverage effective dates consistent with those required under Section 155.720 of Title 45 of the Code of Federal Regulations and paragraph (2) of subdivision (e) of Section 1399.849.

(2) With respect to a small employer health care service plan contract offered outside the Exchange for which an individual applies during a special enrollment period described in subdivision (b) of Section 1357.503, the following provisions shall apply:

(A) Coverage under the plan contract shall become effective no later than the first day of the first calendar month beginning after the date the plan receives the request for special enrollment.

(B) Notwithstanding subparagraph (A), in the case of a birth, adoption, or placement for adoption, coverage under the plan contract shall become effective on the date of birth, adoption, or placement for adoption.

(d) During the first 30 days after the effective date of the plan contract, the small employer shall have the option of changing coverage to a different plan contract offered by the same health care service plan. If a small employer notifies the plan of the change within the first 15 days of a month, coverage under the new plan contract shall become effective no later than the first day of the following month. If a small employer notifies the plan of the change after the 15th day of a month, coverage under the new plan contract shall become effective no later than the first day of the second month following notification.

(e) All eligible employees and dependents listed on a small employer’s completed application shall be covered on the effective date of the health benefit plan.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 5. Effective September 30, 2013.)



1357.506

A small employer health care service plan contract shall not impose a preexisting condition provision or a waiting or affiliation period upon any individual.

(Repealed and added by Stats. 2014, Ch. 195, Sec. 4. Effective January 1, 2015.)



1357.507

Nothing in this article shall be construed as prohibiting a health care service plan from restricting enrollment of late enrollees to open enrollment periods provided under Section 1357.503 as authorized under Section 2702 of the federal Public Health Service Act.

(Added by Stats. 2012, Ch. 852, Sec. 3. Effective January 1, 2013.)



1357.508

A small employer health care service plan contract shall provide to subscribers and enrollees at least all of the essential health benefits as defined by the state pursuant to Section 1302 of PPACA.

(Added by Stats. 2012, Ch. 852, Sec. 3. Effective January 1, 2013.)



1357.509

(a) To the extent permitted by PPACA, a plan shall not be required to offer a health care service plan contract or accept applications for the contract pursuant to this article in the case of any of the following:

(1) To a small employer, if the eligible employees and dependents who are to be covered by the plan contract do not live, work, or reside within a plan’s approved service areas.

(2) (A) Within a specific service area or portion of a service area, if a plan reasonably anticipates and demonstrates to the satisfaction of the director all of the following:

(i) It will not have sufficient health care delivery resources to ensure that health care services will be available and accessible to the eligible employee and dependents of the employee because of its obligations to existing enrollees.

(ii) It is applying this subparagraph uniformly to all employers without regard to the claims experience of those employers, and their employees and dependents, or any health status-related factor relating to those employees and dependents.

(iii) The action is not unreasonable or clearly inconsistent with the intent of this chapter.

(B) A plan that cannot offer a health care service plan contract to small employers because it is lacking in sufficient health care delivery resources within a service area or a portion of a service area pursuant to subparagraph (A) may not offer a contract in the area in which the plan is not offering coverage to small employers to new employer groups until the later of the following dates:

(i) The 181st day after the date that coverage is denied pursuant to this paragraph.

(ii) The date the plan notifies the director that it has the ability to deliver services to small employer groups, and certifies to the director that from the date of the notice it will enroll all small employer groups requesting coverage in that area from the plan.

(C) Subparagraph (B) shall not limit the plan’s ability to renew coverage already in force or relieve the plan of the responsibility to renew that coverage as described in Section 1365.

(D) Coverage offered within a service area after the period specified in subparagraph (B) shall be subject to the requirements of this section.

(b) (1) A health care service plan may decline to offer a health care service plan contract to a small employer if the plan demonstrates to the satisfaction of the director both of the following:

(A) It does not have the financial reserves necessary to underwrite additional coverage. In determining whether this subparagraph has been satisfied, the director shall consider, but not be limited to, the plan’s compliance with the requirements of Section 1367, Article 6 (commencing with Section 1375), and the rules adopted thereunder.

(B) It is applying this paragraph uniformly to all employers without regard to the claims experience of those employers and their employees and dependents or any health status-related factor relating to those employees and dependents.

(2) A plan that denies coverage to a small employer under paragraph (1) shall not offer coverage in the group market before the later of the following dates:

(A) The 181st day after the date that coverage is denied pursuant to paragraph (1).

(B) The date the plan demonstrates to the satisfaction of the director that the plan has sufficient financial reserves necessary to underwrite additional coverage.

(3) Paragraph (2) shall not limit the plan’s ability to renew coverage already in force or relieve the plan of the responsibility to renew that coverage as described in Section 1365.

(4) Coverage offered within a service area after the period specified in paragraph (2) shall be subject to the requirements of this section.

(c) Nothing in this article shall be construed to limit the director’s authority to develop and implement a plan of rehabilitation for a health care service plan whose financial viability or organizational and administrative capacity has become impaired, to the extent permitted by PPACA.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 6. Effective September 30, 2013.)



1357.510

The director may require a plan to discontinue the offering of contracts or acceptance of applications from any small employer or group upon a determination by the director that the plan does not have sufficient financial viability, or organizational and administrative capacity to ensure the delivery of health care services to its enrollees. In determining whether the conditions of this section have been met, the director shall consider, but not be limited to, the plan’s compliance with the requirements of Section 1367, Article 6 (commencing with Section 1375), and the rules adopted thereunder.

(Added by Stats. 2012, Ch. 852, Sec. 3. Effective January 1, 2013.)



1357.512

(a) The premium rate for a small employer health care service plan contract issued, amended, or renewed on or after January 1, 2014, shall vary with respect to the particular coverage involved only by the following:

(1) Age, pursuant to the age bands established by the United States Secretary of Health and Human Services and the age rating curve established by the Centers for Medicare and Medicaid Services pursuant to Section 2701(a)(3) of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(a)(3)). Rates based on age shall be determined using the individual’s age as of the date of the contract issuance or renewal, as applicable, and shall not vary by more than three to one for like individuals of different age who are 21 years of age or older as described in federal regulations adopted pursuant to Section 2701(a)(3) of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(a)(3)).

(2) (A) Geographic region. The geographic regions for purposes of rating shall be the following:

(i) Region 1 shall consist of the Counties of Alpine, Amador, Butte, Calaveras, Colusa, Del Norte, Glenn, Humboldt, Lake, Lassen, Mendocino, Modoc, Nevada, Plumas, Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne, and Yuba.

(ii) Region 2 shall consist of the Counties of Marin, Napa, Solano, and Sonoma.

(iii) Region 3 shall consist of the Counties of El Dorado, Placer, Sacramento, and Yolo.

(iv) Region 4 shall consist of the City and County of San Francisco.

(v) Region 5 shall consist of the County of Contra Costa.

(vi) Region 6 shall consist of the County of Alameda.

(vii) Region 7 shall consist of the County of Santa Clara.

(viii) Region 8 shall consist of the County of San Mateo.

(ix) Region 9 shall consist of the Counties of Monterey, San Benito, and Santa Cruz.

(x) Region 10 shall consist of the Counties of Mariposa, Merced, San Joaquin, Stanislaus, and Tulare.

(xi) Region 11 shall consist of the Counties of Fresno, Kings, and Madera.

(xii) Region 12 shall consist of the Counties of San Luis Obispo, Santa Barbara, and Ventura.

(xiii) Region 13 shall consist of the Counties of Imperial, Inyo, and Mono.

(xiv) Region 14 shall consist of the County of Kern.

(xv) Region 15 shall consist of the ZIP Codes in the County of Los Angeles starting with 906 to 912, inclusive, 915, 917, 918, and 935.

(xvi) Region 16 shall consist of the ZIP Codes in the County of Los Angeles other than those identified in clause (xv).

(xvii) Region 17 shall consist of the Counties of Riverside and San Bernardino.

(xviii) Region 18 shall consist of the County of Orange.

(xix) Region 19 shall consist of the County of San Diego.

(B) No later than June 1, 2017, the department, in collaboration with the Exchange and the Department of Insurance, shall review the geographic rating regions specified in this paragraph and the impacts of those regions on the health care coverage market in California, and submit a report to the appropriate policy committees of the Legislature. The requirement for submitting a report under this subparagraph is inoperative June 1, 2021, pursuant to Section 10231.5 of the Government Code.

(3) Whether the contract covers an individual or family, as described in PPACA.

(b) The rate for a health care service plan contract subject to this section shall not vary by any factor not described in this section.

(c) The total premium charged to a small employer pursuant to this section shall be determined by summing the premiums of covered employees and dependents in accordance with Section 147.102(c)(1) of Title 45 of the Code of Federal Regulations.

(d) The rating period for rates subject to this section shall be no less than 12 months from the date of issuance or renewal of the plan contract.

(e) If Section 2701 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg), as added by Section 1201 of PPACA, is repealed, this section shall become inoperative 12 months after the repeal date, in which case rates for health care service plan contracts subject to this section shall instead be subject to Section 1357.12, to the extent permitted by federal law, and all references to this section shall be deemed to be references to Section 1357.12.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 7. Effective September 30, 2013. Conditionally inoperative as prescribed by its own provisions.)



1357.514

In connection with the offering for sale of a small employer health care service plan contract subject to this article, each plan shall make a reasonable disclosure, as part of its solicitation and sales materials, of the following:

(a) The provisions concerning the plan’s right to change premium rates and the factors other than provision of services experience that affect changes in premium rates. The plan shall disclose that claims experience cannot be used.

(b) Provisions relating to the guaranteed issue and renewal of contracts.

(c) A statement that no preexisting condition provisions shall be allowed.

(d) Provisions relating to the small employer’s right to apply for any small employer health care service plan contract written, issued, or administered by the plan at the time of application for a new health care service plan contract, or at the time of renewal of a health care service plan contract, consistent with the requirements of PPACA.

(e) The availability, upon request, of a listing of all the plan’s contracts and benefit plan designs offered, both inside and outside the Exchange, to small employers, including the rates for each contract.

(f) At the time it offers a contract to a small employer, each plan shall provide the small employer with a statement of all of its small employer health care service plan contracts, including the rates for each plan contract, in the service area in which the employer’s employees and eligible dependents who are to be covered by the plan contract work or reside. For purposes of this subdivision, plans that are affiliated plans or that are eligible to file a consolidated income tax return shall be treated as one health plan.

(g) Each plan shall do all of the following:

(1) Prepare a brochure that summarizes all of its plan contracts offered to small employers and to make this summary available to any small employer and to solicitors upon request. The summary shall include for each contract information on benefits provided, a generic description of the manner in which services are provided, such as how access to providers is limited, benefit limitations, required copayments and deductibles, and a telephone number that can be called for more detailed benefit information. Plans are required to keep the information contained in the brochure accurate and up to date and, upon updating the brochure, send copies to solicitors and solicitor firms with whom the plan contracts to solicit enrollments or subscriptions.

(2) For each contract, prepare a more detailed evidence of coverage and make it available to small employers, solicitors, and solicitor firms upon request. The evidence of coverage shall contain all information that a prudent buyer would need to be aware of in making contract selections.

(3) Provide copies of the current summary brochure to all solicitors and solicitor firms contracting with the plan to solicit enrollments or subscriptions from small employers.

For purposes of this subdivision, plans that are affiliated plans or that are eligible to file a consolidated income tax return shall be treated as one health plan.

(h) Every solicitor or solicitor firm contracting with one or more plans to solicit enrollments or subscriptions from small employers shall do all of the following:

(1) When providing information on contracts to a small employer but making no specific recommendations on particular plan contracts:

(A) Advise the small employer of the plan’s obligation to sell to any small employer any small employer health care service plan contract, consistent with PPACA, and provide the small employer, upon request, with the actual rates that would be charged to that employer for a given contract.

(B) Notify the small employer that the solicitor or solicitor firm will procure rate and benefit information for the small employer on any plan contract offered by a plan whose contract the solicitor sells.

(C) Notify the small employer that upon request the solicitor or solicitor firm will provide the small employer with the summary brochure required under paragraph (1) of subdivision (g) for any plan contract offered by a plan with which the solicitor or solicitor firm has contracted to solicit enrollments or subscriptions.

(D) Notify the small employer of the availability of coverage and the availability of tax credits for certain employers consistent with PPACA and state law, including any rules, regulations, or guidance issued in connection therewith.

(2) When recommending a particular benefit plan design or designs, advise the small employer that, upon request, the agent will provide the small employer with the brochure required by paragraph (1) of subdivision (g) containing the benefit plan design or designs being recommended by the agent or broker.

(3) Prior to filing an application for a small employer for a particular contract:

(A) For each of the plan contracts offered by the plan whose contract the solicitor or solicitor firm is offering, provide the small employer with the benefit summary required in paragraph (1) of subdivision (g) and the premium for that particular employer.

(B) Notify the small employer that, upon request, the solicitor or solicitor firm will provide the small employer with an evidence of coverage brochure for each contract the plan offers.

(C) Obtain a signed statement from the small employer acknowledging that the small employer has received the disclosures required by this section.

(Amended by Stats. 2014, Ch. 195, Sec. 5. Effective January 1, 2015.)



1357.515

(a) At least 20 business days prior to renewing or amending a plan contract subject to this article which will be in force on the operative date of this article, a plan shall file a notice of material modification with the director in accordance with the provisions of Section 1352. The notice of material modification shall include a statement certifying that the plan is in compliance with Section 1357.512. Any action by the director, as permitted under Section 1352, to disapprove, suspend, or postpone the plan’s use of a plan contract shall be in writing, specifying the reasons that the plan contract does not comply with the requirements of this chapter.

(b) At least 20 business days prior to offering a plan contract subject to this article, all plans shall file a notice of material modification with the director in accordance with the provisions of Section 1352. The notice of material modification shall include a statement certifying that the plan is in compliance with Section 1357.512. Plans that will be offering to a small employer plan contracts approved by the director prior to the effective date of this article shall file a notice of material modification in accordance with this subdivision. Any action by the director, as permitted under Section 1352, to disapprove, suspend, or postpone the plan’s use of a plan contract shall be in writing, specifying the reasons that the plan contract does not comply with the requirements of this chapter.

(c) Each plan shall maintain at its principal place of business all of the information required to be filed with the director pursuant to this section.

(d) Nothing in this section shall be construed to limit the director’s authority to enforce the rating practices set forth in this article.

(Added by Stats. 2012, Ch. 852, Sec. 3. Effective January 1, 2013.)



1357.516

(a) Health care service plans may enter into contractual agreements with qualified associations, as defined in subdivision (b), under which these qualified associations may assume responsibility for performing specific administrative services, as defined in this section, for qualified association members. Health care service plans that enter into agreements with qualified associations for assumption of administrative services shall establish uniform definitions for the administrative services that may be provided by a qualified association or its third-party administrator. The health care service plan shall permit all qualified associations to assume one or more of these functions when the health care service plan determines the qualified association demonstrates the administrative capacity to assume these functions.

For the purposes of this section, administrative services provided by qualified associations or their third-party administrators shall be services pertaining to eligibility determination, enrollment, premium collection, sales, or claims administration on a per-claim basis that would otherwise be provided directly by the health care service plan or through a third-party administrator on a commission basis or an agent or solicitor workforce on a commission basis. Each health care service plan that enters into an agreement with any qualified association for the provision of administrative services shall offer all qualified associations with which it contracts the same premium discounts for performing those services the health care service plan has permitted the qualified association or its third-party administrator to assume. The health care service plan shall report to the department its schedule of discounts for each administrative service.

In no instance may a health care service plan provide discounts to qualified associations that are in any way intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association. In addition to any other remedies available to the director to enforce this chapter, the director may declare a contract between a health care service plan and a qualified association for administrative services pursuant to this section null and void if the director determines any discounts provided to the qualified association are intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association.

(b) For the purposes of this section, a qualified association is a nonprofit corporation comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry that conforms to all of the following requirements:

(1) It accepts for membership any individual or small employer meeting its membership criteria.

(2) It does not condition membership directly or indirectly on the health or claims history of any person.

(3) It uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association.

(4) It is organized and maintained in good faith for purposes unrelated to insurance.

(5) It existed on January 1, 1972, and has been in continuous existence since that date.

(6) It has a constitution and bylaws or other analogous governing documents that provide for election of the governing board of the association by its members.

(7) It offered, marketed, or sold health coverage to its members for 20 continuous years prior to January 1, 1993.

(8) It agrees to offer only to association members any plan contract.

(9) It agrees to include any member choosing to enroll in the plan contract offered by the association, provided that the member agrees to make required premium payments.

(10) It complies with all provisions of this article.

(11) It had at least 10,000 enrollees covered by association sponsored plans immediately prior to enactment of Chapter 1128 of the Statutes of 1992.

(12) It applies any administrative cost at an equal rate to all members purchasing coverage through the qualified association.

(c) A qualified association shall comply with Section 1357.52.

(Added by Stats. 2012, Ch. 852, Sec. 3. Effective January 1, 2013.)






ARTICLE 3.17 - Grandfathered Small Employer Plans

1357.600

As used in this article, the following definitions shall apply:

(a) “Dependent” means the spouse or registered domestic partner, or child, of an eligible employee, subject to applicable terms of the health care service plan contract covering the employee, and includes dependents of guaranteed association members if the association elects to include dependents under its health coverage at the same time it determines its membership composition pursuant to subdivision (n).

(b) “Eligible employee” means either of the following:

(1) Any permanent employee who is actively engaged on a full-time basis in the conduct of the business of the small employer with a normal workweek of an average of 30 hours per week over the course of a month, at the small employer’s regular places of business, who has met any statutorily authorized applicable waiting period requirements. The term includes sole proprietors or partners of a partnership, if they are actively engaged on a full-time basis in the small employer’s business and included as employees under a health care service plan contract of a small employer, but does not include employees who work on a part-time, temporary, or substitute basis. It includes any eligible employee, as defined in this paragraph, who obtains coverage through a guaranteed association. Employees of employers purchasing through a guaranteed association shall be deemed to be eligible employees if they would otherwise meet the definition except for the number of persons employed by the employer. Permanent employees who work at least 20 hours but not more than 29 hours are deemed to be eligible employees if all four of the following apply:

(A) They otherwise meet the definition of an eligible employee except for the number of hours worked.

(B) The employer offers the employees health coverage under a health benefit plan.

(C) All similarly situated individuals are offered coverage under the health benefit plan.

(D) The employee must have worked at least 20 hours per normal workweek for at least 50 percent of the weeks in the previous calendar quarter. The health care service plan may request any necessary information to document the hours and time period in question, including, but not limited to, payroll records and employee wage and tax filings.

(2) Any member of a guaranteed association as defined in subdivision (n).

(c) “In force business” means an existing health benefit plan contract issued by the plan to a small employer.

(d) “Late enrollee” means an eligible employee or dependent who has declined enrollment in a health benefit plan offered by a small employer at the time of the initial enrollment period provided under the terms of the health benefit plan and who subsequently requests enrollment in a health benefit plan of that small employer, provided that the initial enrollment period shall be a period of at least 30 days. It also means any member of an association that is a guaranteed association as well as any other person eligible to purchase through the guaranteed association when that person has failed to purchase coverage during the initial enrollment period provided under the terms of the guaranteed association’s plan contract and who subsequently requests enrollment in the plan, provided that the initial enrollment period shall be a period of at least 30 days. However, an eligible employee, any other person eligible for coverage through a guaranteed association pursuant to subdivision (n), or an eligible dependent shall not be considered a late enrollee if any of the following is applicable:

(1) The individual meets all of the following requirements:

(A) He or she was covered under another employer health benefit plan, the Healthy Families Program, the Access for Infants and Mothers (AIM) Program, the Medi-Cal program, or coverage through the California Health Benefit Exchange at the time the individual was eligible to enroll.

(B) He or she certified at the time of the initial enrollment that coverage under another employer health benefit plan, the Healthy Families Program, the AIM Program, the Medi-Cal program, or coverage through the California Health Benefit Exchange was the reason for declining enrollment, provided that, if the individual was covered under another employer health benefit plan, including a plan offered through the California Health Benefit Exchange, the individual was given the opportunity to make the certification required by this subdivision and was notified that failure to do so could result in later treatment as a late enrollee.

(C) He or she has lost or will lose coverage under another employer health benefit plan as a result of termination of employment of the individual or of a person through whom the individual was covered as a dependent, change in employment status of the individual or of a person through whom the individual was covered as a dependent, termination of the other plan’s coverage, cessation of an employer’s contribution toward an employee’s or dependent’s coverage, death of the person through whom the individual was covered as a dependent, legal separation, or divorce; or he or she has lost or will lose coverage under the Healthy Families Program, the AIM Program, the Medi-Cal program, or coverage through the California Health Benefit Exchange.

(D) He or she requests enrollment within 30 days after termination of coverage or employer contribution toward coverage provided under another employer health benefit plan, or requests enrollment within 60 days after termination of Medi-Cal program coverage, AIM Program coverage, Healthy Families Program coverage, or coverage through the California Health Benefit Exchange.

(2) The employer offers multiple health benefit plans and the employee elects a different plan during an open enrollment period.

(3) A court has ordered that coverage be provided for a spouse or minor child under a covered employee’s health benefit plan.

(4) (A) In the case of an eligible employee, as defined in paragraph (1) of subdivision (b), the plan cannot produce a written statement from the employer stating that the individual or the person through whom the individual was eligible to be covered as a dependent, prior to declining coverage, was provided with, and signed, acknowledgment of an explicit written notice in boldface type specifying that failure to elect coverage during the initial enrollment period permits the plan to impose, at the time of the individual’s later decision to elect coverage, an exclusion from eligibility for coverage until the next open enrollment period, unless the individual meets the criteria specified in paragraph (1), (2), or (3). This exclusion from eligibility for coverage shall not be considered a waiting period in violation of Section 1357.51 or 1357.607.

(B) In the case of an association member who did not purchase coverage through a guaranteed association, the plan cannot produce a written statement from the association stating that the association sent a written notice in boldface type to all potentially eligible association members at their last known address prior to the initial enrollment period informing members that failure to elect coverage during the initial enrollment period permits the plan to impose, at the time of the member’s later decision to elect coverage, an exclusion from eligibility for coverage until the next open enrollment period, unless the individual meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1) or meets the requirements of paragraph (2) or (3). This exclusion from eligibility for coverage shall not be considered a waiting period in violation of Section 1357.51 or 1357.607.

(C) In the case of an employer or person who is not a member of an association, was eligible to purchase coverage through a guaranteed association, and did not do so, and would not be eligible to purchase guaranteed coverage unless purchased through a guaranteed association, the employer or person can demonstrate that he or she meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1), or meets the requirements of paragraph (2) or (3), or that he or she recently had a change in status that would make him or her eligible and that application for enrollment was made within 30 days of the change.

(5) The individual is an employee or dependent who meets the criteria described in paragraph (1) and was under a COBRA continuation provision and the coverage under that provision has been exhausted. For purposes of this section, the definition of “COBRA” set forth in subdivision (e) of Section 1373.621 shall apply.

(6) The individual is a dependent of an enrolled eligible employee who has lost or will lose his or her coverage under the Healthy Families Program, the AIM Program, the Medi-Cal program, or a health benefit plan offered through the California Health Benefit Exchange and requests enrollment within 60 days after termination of that coverage.

(7) The individual is an eligible employee who previously declined coverage under an employer health benefit plan, including a plan offered through the California Health Benefit Exchange, and who has subsequently acquired a dependent who would be eligible for coverage as a dependent of the employee through marriage, birth, adoption, or placement for adoption, and who enrolls for coverage under that employer health benefit plan on his or her behalf and on behalf of his or her dependent within 30 days following the date of marriage, birth, adoption, or placement for adoption, in which case the effective date of coverage shall be the first day of the month following the date the completed request for enrollment is received in the case of marriage, or the date of birth, or the date of adoption or placement for adoption, whichever applies. Notice of the special enrollment rights contained in this paragraph shall be provided by the employer to an employee at or before the time the employee is offered an opportunity to enroll in plan coverage.

(8) The individual is an eligible employee who has declined coverage for himself or herself or his or her dependents during a previous enrollment period because his or her dependents were covered by another employer health benefit plan, including a plan offered through the California Health Benefit Exchange, at the time of the previous enrollment period. That individual may enroll himself or herself or his or her dependents for plan coverage during a special open enrollment opportunity if his or her dependents have lost or will lose coverage under that other employer health benefit plan. The special open enrollment opportunity shall be requested by the employee not more than 30 days after the date that the other health coverage is exhausted or terminated. Upon enrollment, coverage shall be effective not later than the first day of the first calendar month beginning after the date the request for enrollment is received. Notice of the special enrollment rights contained in this paragraph shall be provided by the employer to an employee at or before the time the employee is offered an opportunity to enroll in plan coverage.

(e) “Preexisting condition provision” means a contract provision that excludes coverage for charges or expenses incurred during a specified period following the enrollee’s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage. No health care service plan shall limit or exclude coverage for any individual based on a preexisting condition whether or not any medical advice, diagnosis, care, or treatment was recommended or received before that date.

(f) “Creditable coverage” means:

(1) Any individual or group policy, contract, or program that is written or administered by a disability insurer, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage but does not include accident only, credit, coverage for onsite medical clinics, disability income, Medicare supplement, long-term care, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers’ compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) The Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(3) The Medicaid Program pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(4) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(5) 10 U.S.C. Chapter 55 (commencing with Section 1071) (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(6) A medical care program of the Indian Health Service or of a tribal organization.

(7) A health plan offered under 5 U.S.C. Chapter 89 (commencing with Section 8901) (Federal Employees Health Benefits Program (FEHBP)).

(8) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the Public Health Service Act, as amended by Public Law 104-191, the Health Insurance Portability and Accountability Act of 1996.

(9) A health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C. Sec. 2504(e)).

(10) Any other creditable coverage as defined by subsection (c) of Section 2704 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-3(c)).

(g) “Rating period” means the period for which premium rates established by a plan are in effect and shall be no less than 12 months from the date of issuance or renewal of the health care service plan contract.

(h) “Risk adjusted employee risk rate” means the rate determined for an eligible employee of a small employer in a particular risk category after applying the risk adjustment factor.

(i) “Risk adjustment factor” means the percentage adjustment to be applied equally to each standard employee risk rate for a particular small employer, based upon any expected deviations from standard cost of services. This factor may not be more than 110 percent or less than 90 percent.

(j) “Risk category” means the following characteristics of an eligible employee: age, geographic region, and family composition of the employee, plus the health benefit plan selected by the small employer.

(1) No more than the following age categories may be used in determining premium rates:

Under 30

30–39

40–49

50–54

55–59

60–64

65 and over

However, for the 65 and over age category, separate premium rates may be specified depending upon whether coverage under the plan contract will be primary or secondary to benefits provided by the Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(2) Small employer health care service plans shall base rates to small employers using no more than the following family size categories:

(A) Single.

(B) Married couple or registered domestic partners.

(C) One adult and child or children.

(D) Married couple or registered domestic partners and child or children.

(3) (A) In determining rates for small employers, a plan that operates statewide shall use no more than nine geographic regions in the state, have no region smaller than an area in which the first three digits of all its ZIP Codes are in common within a county, and divide no county into more than two regions. Plans shall be deemed to be operating statewide if their coverage area includes 90 percent or more of the state’s population. Geographic regions established pursuant to this section shall, as a group, cover the entire state, and the area encompassed in a geographic region shall be separate and distinct from areas encompassed in other geographic regions. Geographic regions may be noncontiguous.

(B) (i) In determining rates for small employers, a plan that does not operate statewide shall use no more than the number of geographic regions in the state that is determined by the following formula: the population, as determined in the last federal census, of all counties that are included in their entirety in a plan’s service area divided by the total population of the state, as determined in the last federal census, multiplied by nine. The resulting number shall be rounded to the nearest whole integer. No region may be smaller than an area in which the first three digits of all its ZIP Codes are in common within a county and no county may be divided into more than two regions. The area encompassed in a geographic region shall be separate and distinct from areas encompassed in other geographic regions. Geographic regions may be noncontiguous. No plan shall have less than one geographic area.

(ii) If the formula in clause (i) results in a plan that operates in more than one county having only one geographic region, then the formula in clause (i) shall not apply and the plan may have two geographic regions, provided that no county is divided into more than one region.

Nothing in this section shall be construed to require a plan to establish a new service area or to offer health coverage on a statewide basis, outside of the plan’s existing service area.

(k) (1) “Small employer” means any of the following:

(A) For plan years commencing on or after January 1, 2014, and on or before December 31, 2015, any person, firm, proprietary or nonprofit corporation, partnership, public agency, or association that is actively engaged in business or service, that, on at least 50 percent of its working days during the preceding calendar quarter or preceding calendar year, employed at least one, but no more than 50, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health care service plan contracts, and in which a bona fide employer-employee relationship exists. For plan years commencing on or after January 1, 2016, any person, firm, proprietary or nonprofit corporation, partnership, public agency, or association that is actively engaged in business or service, that, on at least 50 percent of its working days during the preceding calendar quarter or preceding calendar year, employed at least one, but no more than 100, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health care service plan contracts, and in which a bona fide employer-employee relationship exists. In determining whether to apply the calendar quarter or calendar year test, a health care service plan shall use the test that ensures eligibility if only one test would establish eligibility. In determining the number of eligible employees, companies that are affiliated companies and that are eligible to file a combined tax return for purposes of state taxation shall be considered one employer. Subsequent to the issuance of a health care service plan contract to a small employer pursuant to this article, and for the purpose of determining eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided in this article, provisions of this article that apply to a small employer shall continue to apply until the plan contract anniversary following the date the employer no longer meets the requirements of this definition. It includes any small employer as defined in this subparagraph who purchases coverage through a guaranteed association, and any employer purchasing coverage for employees through a guaranteed association. This subparagraph shall be implemented to the extent consistent with PPACA, except that the minimum requirement of one employee shall be implemented only to the extent required by PPACA.

(B) Any guaranteed association, as defined in subdivision (m), that purchases health coverage for members of the association.

(2) For plan years commencing on or after January 1, 2014, the definition of an employer, for purposes of determining whether an employer with one employee shall include sole proprietors, certain owners of “S” corporations, or other individuals, shall be consistent with Section 1304 of PPACA.

(l) “Standard employee risk rate” means the rate applicable to an eligible employee in a particular risk category in a small employer group.

(m) “Guaranteed association” means a nonprofit organization comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or employer meeting its membership criteria, and that (1) includes one or more small employers as defined in subparagraph (A) of paragraph (1) of subdivision (k), (2) does not condition membership directly or indirectly on the health or claims history of any person, (3) uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered to the association, (4) is organized and maintained in good faith for purposes unrelated to insurance, (5) has been in active existence on January 1, 1992, and for at least five years prior to that date, (6) has included health insurance as a membership benefit for at least five years prior to January 1, 1992, (7) has a constitution and bylaws, or other analogous governing documents that provide for election of the governing board of the association by its members, (8) offers any plan contract that is purchased to all individual members and employer members in this state, (9) includes any member choosing to enroll in the plan contracts offered to the association provided that the member has agreed to make the required premium payments, and (10) covers at least 1,000 persons with the health care service plan with which it contracts. The requirement of 1,000 persons may be met if component chapters of a statewide association contracting separately with the same carrier cover at least 1,000 persons in the aggregate.

This subdivision applies regardless of whether a contract issued by a plan is with an association, or a trust formed for or sponsored by an association, to administer benefits for association members.

For purposes of this subdivision, an association formed by a merger of two or more associations after January 1, 1992, and otherwise meeting the criteria of this subdivision shall be deemed to have been in active existence on January 1, 1992, if its predecessor organizations had been in active existence on January 1, 1992, and for at least five years prior to that date and otherwise met the criteria of this subdivision.

(n) “Members of a guaranteed association” means any individual or employer meeting the association’s membership criteria if that person is a member of the association and chooses to purchase health coverage through the association. At the association’s discretion, it also may include employees of association members, association staff, retired members, retired employees of members, and surviving spouses and dependents of deceased members. However, if an association chooses to include these persons as members of the guaranteed association, the association shall make that election in advance of purchasing a plan contract. Health care service plans may require an association to adhere to the membership composition it selects for up to 12 months.

(o) “Affiliation period” means a period that, under the terms of the health care service plan contract, must expire before health care services under the contract become effective.

(p) “Grandfathered small employer health care service plan contract” means a small employer health care service plan contract that constitutes a grandfathered health plan.

(q) “Grandfathered health plan” has the meaning set forth in Section 1251 of PPACA.

(r) “Nongrandfathered small employer health care service plan contract” means a small employer health care service plan contract that is not a grandfathered health plan.

(s) “Plan year” has the meaning set forth in Section 144.103 of Title 45 of the Code of Federal Regulations.

(t) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(u) “Registered domestic partner” means a person who has established a domestic partnership as described in Section 297 of the Family Code.

(v) “Small employer health care service plan contract” means a health care service plan contract issued to a small employer.

(w) “Waiting period” means a period that is required to pass with respect to an employee before the employee is eligible to be covered for benefits under the terms of the contract.

(Amended by Stats. 2014, Ch. 195, Sec. 6. Effective January 1, 2015.)



1357.601

This article shall apply only to grandfathered small group health care service plan contracts and only with respect to plan years commencing on or after January 1, 2014.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.602

(a) A health care service plan providing or arranging for the provision of basic health care services to small employers shall be subject to this article if either of the following conditions are met:

(1) Any portion of the premium is paid by a small employer, or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium.

(2) The plan contract is treated by the small employer or any of the covered individuals as part of a plan or program for the purposes of Section 106 or 162 of the Internal Revenue Code.

(b) This article shall not apply to health care service plan contracts for coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement, Medi-Cal contracts with the State Department of Health Care Services, long-term care coverage, or specialized health care service plan contracts.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.603

Nothing in this article shall be construed to preclude the application of this chapter to either of the following:

(a) An association, trust, or other organization acting as a “health care service plan” as defined under Section 1345.

(b) An association, trust, or other organization or person presenting information regarding a health care service plan to persons who may be interested in subscribing or enrolling in the plan.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.604

(a) (1) A plan shall fairly and affirmatively renew a grandfathered health plan contract with a small employer.

(2) Each plan shall make available to each small employer all nongrandfathered small employer health care service plan contracts that the plan offers and sells to small employers or to associations that include small employers in this state consistent with Article 3.1 (commencing with Section 1357).

(3) No plan or solicitor shall induce or otherwise encourage a small employer to separate or otherwise exclude an eligible employee from a health care service plan contract that is provided in connection with the employee’s employment or membership in a guaranteed association.

(b) Every plan shall file with the director the reasonable employee participation requirements and employer contribution requirements that will be applied in renewing its grandfathered health care service plan contracts. Participation requirements shall be applied uniformly among all small employer groups, except that a plan may vary application of minimum employee participation requirements by the size of the small employer group and whether the employer contributes 100 percent of the eligible employee’s premium. Employer contribution requirements shall not vary by employer size. A health care service plan shall not establish a participation requirement that (1) requires a person who meets the definition of a dependent in subdivision (a) of Section 1357.600 to enroll as a dependent if he or she is otherwise eligible for coverage and wishes to enroll as an eligible employee and (2) allows a plan to reject an otherwise eligible small employer because of the number of persons that waive coverage due to coverage through another employer. Members of an association eligible for health coverage under subdivision (n) of Section 1357.600, but not electing any health coverage through the association, shall not be counted as eligible employees for purposes of determining whether the guaranteed association meets a plan’s reasonable participation standards.

(c) No plan or solicitor shall, directly or indirectly, engage in the following activities:

(1) Encourage or direct small employers to refrain from filing an application for coverage or renewal of coverage with a plan because of the health status, claims experience, industry, occupation of the small employer, or geographic location provided that it is within the plan’s approved service area.

(2) Encourage or direct small employers to seek coverage from another plan, or coverage offered through the California Health Benefit Exchange, because of the health status, claims experience, industry, occupation of the small employer, or geographic location provided that it is within the plan’s approved service area.

(d) A plan shall not, directly or indirectly, enter into any contract, agreement, or arrangement with a solicitor that provides for or results in the compensation paid to a solicitor for the sale of a health care service plan contract to be varied because of the health status, claims experience, industry, occupation, or geographic location of the small employer. This subdivision does not apply to a compensation arrangement that provides compensation to a solicitor on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the small employer or small employer’s employees.

(e) A policy or contract that covers a small employer, as defined in Section 1304(b) of PPACA and in subdivision (k) of Section 1357.600 shall not establish rules for eligibility, including continued eligibility, of an individual, or dependent of an individual, to enroll under the terms of the plan based on any of the following health status-related factors:

(1) Health status.

(2) Medical condition, including physical and mental illnesses.

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability, including conditions arising out of acts of domestic violence.

(8) Disability.

(9) Any other health status-related factor as determined by any federal regulations, rules, or guidance issued pursuant to Section 2705 of the federal Public Health Service Act.

(f) A plan shall comply with the requirements of Section 1374.3.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.606

(a) For plan contracts expiring after July 1, 1994, 60 days prior to July 1, 1994, an association that meets the definition of a guaranteed association, as set forth in Section 1357.600, except for the requirement that 1,000 persons be covered, shall be entitled to renew grandfathered small employer health care service plan contracts as if the association were a guaranteed association, except that the coverage shall be guaranteed only for those members of an association, as defined in Section 1357.600, (1) who were receiving coverage or had successfully applied for coverage through the association as of June 30, 1993, (2) who were receiving coverage through the association as of December 31, 1992, and whose coverage lapsed at any time thereafter because the employment through which coverage was received ended or an employer’s contribution to health coverage ended, or (3) who were covered at any time between June 30, 1993, and July 1, 1994, under a contract that was in force on June 30, 1993.

(b) An association obtaining health coverage for its members pursuant to this section shall otherwise be afforded all the rights of a guaranteed association under this chapter, including, but not limited to, guaranteed renewability of coverage.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.607

A small employer health care service plan contract shall not impose a preexisting condition provision or a waiting or affiliation period upon any individual.

(Repealed and added by Stats. 2014, Ch. 195, Sec. 8. Effective January 1, 2015.)



1357.608

Nothing in this article shall be construed as prohibiting a health care service plan from restricting enrollment of late enrollees to open enrollment periods consistent with federal law.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.609

All grandfathered small employer health care service plan contracts shall provide to subscribers and enrollees at least all of the basic health care services included in subdivision (b) of Section 1345, and in Section 1300.67 of the California Code of Regulations.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.610

(a) No plan shall be required by the provisions of this article:

(1) To offer coverage under a small employer’s health care service plan contract to an otherwise eligible employee or dependent, when the eligible employee or dependent does not work or reside within the plan’s approved service area, except as provided in Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code.

(2) To offer coverage under a small employer’s health care service plan contract to an eligible employee, as defined in paragraph (2) of subdivision (b) of Section 1357.600, who within 12 months of application for coverage terminated from a small employer health care service plan contract offered by the plan.

(b) Nothing in this article shall be construed to limit the director’s authority to develop and implement a plan of rehabilitation for a health care service plan whose financial viability or organizational and administrative capacity has become impaired.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.611

(a) The director may require a plan to discontinue the renewal of grandfathered small employer health care service plan contracts or the offering or acceptance of applications from any group upon a determination by the director that the plan does not have sufficient financial viability, or organizational and administrative capacity to ensure the delivery of health care services to its enrollees. In determining whether the conditions of this section have been met, the director shall consider, but not be limited to, the plan’s compliance with the requirements of Section 1367, Article 6 (commencing with Section 1375), and the rules adopted thereunder.

(b) Nothing in this article shall be construed to limit the director’s authority to develop and implement a plan of rehabilitation for a health care service plan whose financial viability or organizational and administrative capacity has become impaired.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.612

Premiums for grandfathered contracts renewed by plans on or after January 1, 2014, shall be subject to the following requirements:

(a) (1) The premium for in force business shall be determined for an eligible employee in a particular risk category after applying a risk adjustment factor to the plan’s standard employee risk rates. The risk adjusted employee risk rates may not be more than 110 percent or less than 90 percent. The risk adjustment factor applied to a small employer may not increase by more than 10 percentage points from the risk adjustment factor applied in the prior rating period. The risk adjustment factor for a small employer may not be modified more frequently than every 12 months.

(2) The premium charged a small employer for in force business shall be equal to the sum of the risk adjusted employee risk rates. The standard employee risk rates shall be in effect for no less than 12 months.

(b) (1) For any small employer, a plan may, with the consent of the small employer, establish composite employee and dependent rates for renewal of in force business. The composite rates shall be determined as the average of the risk adjusted employee risk rates for the small employer, as determined in accordance with the requirements of subdivision (a). The sum of the composite rates so determined shall be equal to the sum of the risk adjusted employee risk rates for the small employer.

(2) The composite rates shall be used for all employees and dependents covered throughout a rating period of 12 months, except that a plan may reserve the right to redetermine the composite rates if the enrollment under the contract changes by more than a specified percentage during the rating period. Any redetermination of the composite rates shall be based on the same risk adjusted employee risk rates used to determine the initial composite rates for the rating period. If a plan reserves the right to redetermine the rates and the enrollment changes more than the specified percentage, the plan shall redetermine the composite rates if the redetermined rates would result in a lower premium for the small employer. A plan reserving the right to redetermine the composite rates based upon a change in enrollment shall use the same specified percentage to measure that change with respect to all small employers electing composite rates.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.613

Plans shall apply standard employee risk rates consistently with respect to all small employers.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.614

In connection with the renewal of a grandfathered small employer health care service plan contract, each plan shall make a reasonable disclosure, as part of its solicitation and sales materials, of the following:

(a) The extent to which premium rates for a specified small employer are established or adjusted in part based upon the actual or expected variation in service costs of the employees and dependents of the small employer.

(b) The provisions concerning the plan’s right to change premium rates and the factors other than provision of services experience that affect changes in premium rates.

(c) Provisions relating to the guaranteed issue and renewal of contracts.

(d) Provisions relating to the effect of any waiting or affiliation provision.

(e) Provisions relating to the small employer’s right to apply for any nongrandfathered small employer health care service plan contract written, issued, or administered by the plan at the time of application for a new health care service plan contract, or at the time of renewal of a health care service plan contract, consistent with the requirements of PPACA.

(f) The availability, upon request, of a listing of all the plan’s nongrandfathered small employer health care service plan contracts and benefit plan designs offered, both inside and outside the California Health Benefit Exchange, including the rates for each contract.

(g) At the time it renews a grandfathered small employer health care service plan contract, each plan shall provide the small employer with a statement of all of its nongrandfathered small employer health care service plan contracts, including the rates for each plan contract, in the service area in which the employer’s employees and eligible dependents who are to be covered by the plan contract work or reside. For purposes of this subdivision, plans that are affiliated plans or that are eligible to file a consolidated income tax return shall be treated as one health plan.

(h) Each plan shall do all of the following:

(1) Prepare a brochure that summarizes all of its small employer health care service plan contracts and to make this summary available to any small employer and to solicitors upon request. The summary shall include for each contract information on benefits provided, a generic description of the manner in which services are provided, such as how access to providers is limited, benefit limitations, required copayments and deductibles, standard employee risk rates, and a telephone number that can be called for more detailed benefit information. Plans are required to keep the information contained in the brochure accurate and up to date and, upon updating the brochure, send copies to solicitors and solicitor firms with which the plan contracts to solicit enrollments or subscriptions.

(2) For each contract, prepare a more detailed evidence of coverage and make it available to small employers, solicitors, and solicitor firms upon request. The evidence of coverage shall contain all information that a prudent buyer would need to be aware of in making contract selections.

(3) Provide to small employers and solicitors, upon request, for any given small employer the sum of the standard employee risk rates and the sum of the risk adjusted employee risk rates. When requesting this information, small employers, solicitors, and solicitor firms shall provide the plan with the information the plan needs to determine the small employer’s risk adjusted employee risk rate.

(4) Provide copies of the current summary brochure to all solicitors and solicitor firms contracting with the plan to solicit enrollments or subscriptions from small employers.

For purposes of this subdivision, plans that are affiliated plans or that are eligible to file a consolidated income tax return shall be treated as one health plan.

(Amended by Stats. 2014, Ch. 195, Sec. 9. Effective January 1, 2015.)



1357.615

(a) At least 20 business days prior to renewing or amending a small employer health care service plan contract subject to this article, a plan shall file a notice of material modification with the director in accordance with the provisions of Section 1352. The notice of material modification shall include a statement certifying that the plan is in compliance with subdivision (i) of Section 1357.600 and Section 1357.612. The certified statement shall set forth the standard employee risk rate for each risk category and the highest and lowest risk adjustment factors that will be used in setting the rates at which the contract will be renewed or amended. Any action by the director, as permitted under Section 1352, to disapprove, suspend, or postpone the plan’s use of a plan contract shall be in writing, specifying the reasons that the plan contract does not comply with the requirements of this chapter.

(b) Prior to making any changes in the risk categories, risk adjustment factors or standard employee risk rates filed with the director pursuant to subdivision (a), the plan shall file as an amendment a statement setting forth the changes and certifying that the plan is in compliance with subdivision (i) of Section 1357.600 and Section 1357.612. A plan may commence utilizing the changed risk categories set forth in the certified statement on the 31st day from the date of the filing, or at an earlier time determined by the director, unless the director disapproves the amendment by written notice, stating the reasons therefor. If only the standard employee risk rate is being changed, and not the risk categories or risk adjustment factors, a plan may commence utilizing the changed standard employee risk rate upon filing the certified statement unless the director disapproves the amendment by written notice.

(c) Periodic changes to the standard employee risk rate that a plan proposes to implement over the course of up to 12 consecutive months may be filed in conjunction with the certified statement filed under subdivision (a) or (b).

(d) Each plan shall maintain at its principal place of business all of the information required to be filed with the director pursuant to this section.

(e) Each plan shall make available to the director, on request, the risk adjustment factor used in determining the rate for any particular small employer.

(f) Nothing in this section shall be construed to limit the director’s authority to enforce the rating practices set forth in this article.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.616

(a) Health care service plans may enter into contractual agreements with qualified associations, as defined in subdivision (b), under which these qualified associations may assume responsibility for performing specific administrative services, as defined in this section, for qualified association members. Health care service plans that enter into agreements with qualified associations for assumption of administrative services shall establish uniform definitions for the administrative services that may be provided by a qualified association or its third-party administrator. The health care service plan shall permit all qualified associations to assume one or more of these functions when the health care service plan determines the qualified association demonstrates the administrative capacity to assume these functions.

For the purposes of this section, administrative services provided by qualified associations or their third-party administrators shall be services pertaining to eligibility determination, enrollment, premium collection, sales, or claims administration on a per-claim basis that would otherwise be provided directly by the health care service plan or through a third-party administrator on a commission basis or an agent or solicitor workforce on a commission basis.

Each health care service plan that enters into an agreement with any qualified association for the provision of administrative services shall offer all qualified associations with which it contracts the same premium discounts for performing those services the health care service plan has permitted the qualified association or its third-party administrator to assume. The health care service plan shall apply these uniform discounts to the health care service plan’s risk adjusted employee risk rates after the health plan has determined the qualified association’s risk adjusted employee risk rates pursuant to Section 1357.612. The health care service plan shall report to the department its schedule of discounts for each administrative service.

In no instance may a health care service plan provide discounts to qualified associations that are in any way intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association. In addition to any other remedies available to the director to enforce this chapter, the director may declare a contract between a health care service plan and a qualified association for administrative services pursuant to this section null and void if the director determines any discounts provided to the qualified association are intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association.

(b) For the purposes of this section, a qualified association is a nonprofit corporation comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, that conforms to all of the following requirements:

(1) It accepts for membership any individual or small employer meeting its membership criteria.

(2) It does not condition membership directly or indirectly on the health or claims history of any person.

(3) It uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association.

(4) It is organized and maintained in good faith for purposes unrelated to insurance.

(5) It existed on January 1, 1972, and has been in continuous existence since that date.

(6) It has a constitution and bylaws or other analogous governing documents that provide for election of the governing board of the association by its members.

(7) It offered, marketed, or sold health coverage to its members for 20 continuous years prior to January 1, 1993.

(8) It agrees to offer only to association members any plan contract.

(9) It agrees to include any member choosing to enroll in the plan contract offered by the association, provided that the member agrees to make required premium payments.

(10) It complies with all provisions of this article.

(11) It had at least 10,000 enrollees covered by association sponsored plans immediately prior to enactment of Chapter 1128 of the Statutes of 1992.

(12) It applies any administrative cost at an equal rate to all members purchasing coverage through the qualified association.

(c) A qualified association shall comply with Section 1357.52.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)



1357.618

(a) The department may adopt emergency regulations implementing this article no later than August 31, 2013. The department may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted under this section.

(b) The initial adoption of emergency regulations implementing this section and the one readoption of emergency regulations authorized by this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Added by Stats. 2012, Ch. 852, Sec. 6. Effective January 1, 2013.)






ARTICLE 3.5 - Additional Requirements for Medicare Supplement Contracts

1358.1

Every health care service plan that offers any contract that primarily or solely supplements Medicare or that is advertised or represented as a supplement to Medicare, shall, in addition to complying with this chapter and rules of the director, comply with this article. The basic health care services required to be provided pursuant to Sections 1345 and 1367 shall not be included in Medicare supplement contracts subject to this article, to the extent that California is required to disallow coverage for these health care services under the federal Medicare supplement standardization requirements set forth in Section 1882 of the federal Social Security Act (42 U.S.C.A. Sec. 1395ss).

(Repealed and added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.2

The purpose of this article is to provide for the reasonable standardization of coverage and simplification of terms and benefits of Medicare supplement contracts, to facilitate public understanding and comparison of those contracts, to eliminate provisions contained in those contracts that may be misleading or confusing in connection with the purchase of the contracts or with the settlement of claims, and to provide for full disclosures in the sale of Medicare supplement contracts to persons eligible for Medicare.

(Repealed and added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.3

(a)  Except as otherwise provided in this section or in Sections 1358.7, 1358.12, 1358.13, 1358.16, and 1358.21, this article shall apply to all group and individual Medicare supplement contracts advertised, solicited, or issued for delivery in this state on or after January 1, 2001.

(b)  This article shall not apply to a contract of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees, or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(c)  This article shall not apply to Medicare supplement policies or certificates subject to Article 6 (commencing with Section 10192.1) of Chapter 1 of Part 1 of Division 2 of the Insurance Code.

(Repealed and added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.4

The following definitions apply for the purposes of this article:

(a) “Applicant” means:

(1) An individual enrollee who seeks to contract for health coverage, in the case of an individual Medicare supplement contract.

(2) An enrollee who seeks to obtain health coverage through a group, in the case of a group Medicare supplement contract.

(b) “Bankruptcy” means that situation in which a Medicare Advantage organization that is not an issuer has filed, or has had filed against it, a petition for declaration of bankruptcy and has ceased doing business in the state.

(c) “Continuous period of creditable coverage” means the period during which an individual was covered by creditable coverage, if during the period of the coverage the individual had no breaks in coverage greater than 63 days.

(d) (1) “Creditable coverage” means, with respect to an individual, coverage of the individual provided under any of the following:

(A) Any individual or group contract, policy, certificate, or program that is written or administered by a health care service plan, health insurer, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage.

(B) Part A or B of Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395c et seq.) (Medicare).

(C) Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) (Medicaid), other than coverage consisting solely of benefits under Section 1928 of that act.

(D) Chapter 55 of Title 10 of the United States Code (CHAMPUS).

(E) A medical care program of the Indian Health Service or of a tribal organization.

(F) A state health benefits risk pool.

(G) A health plan offered under Chapter 89 of Title 5 of the United States Code (Federal Employees Health Benefits Program).

(H) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the federal Public Health Service Act, as amended by Public Law 104-191, the federal Health Insurance Portability and Accountability Act of 1996.

(I) A health benefit plan under Section 5(e) of the federal Peace Corps Act (22 U.S.C. Sec. 2504(e)).

(J) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(K) Any other creditable coverage as defined by subsection (c) of Section 2701 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(c)).

(2) “Creditable coverage” shall not include one or more, or any combination of, the following:

(A) Coverage for accident-only or disability income insurance, or any combination thereof.

(B) Coverage issued as a supplement to liability insurance.

(C) Liability insurance, including general liability insurance and automobile liability insurance.

(D) Workers’ compensation or similar insurance.

(E) Automobile medical payment insurance.

(F) Credit-only insurance.

(G) Coverage for onsite medical clinics.

(H) Other similar insurance coverage, specified in federal regulations, under which benefits for medical care are secondary or incidental to other insurance benefits.

(3) “Creditable coverage” shall not include the following benefits if they are provided under a separate policy, certificate, or contract or are otherwise not an integral part of the plan:

(A) Limited scope dental or vision benefits.

(B) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

(C) Other similar, limited benefits as are specified in federal regulations.

(4) “Creditable coverage” shall not include the following benefits if offered as independent, noncoordinated benefits:

(A) Coverage only for a specified disease or illness.

(B) Hospital indemnity or other fixed indemnity insurance.

(5) “Creditable coverage” shall not include the following if offered as a separate policy, certificate, or contract:

(A) Medicare supplemental health insurance as defined under Section 1882(g)(1) of the federal Social Security Act.

(B) Coverage supplemental to the coverage provided under Chapter 55 of Title 10 of the United States Code.

(C) Similar supplemental coverage provided to coverage under a group health plan.

(e) “Employee welfare benefit plan” means a plan, fund, or program of employee benefits as defined in Section 1002 of Title 29 of the United States Code (Employee Retirement Income Security Act).

(f) “Insolvency” means when an issuer, licensed to transact the business of a health care service plan in this state, has had a final order of liquidation entered against it with a finding of insolvency by a court of competent jurisdiction in the issuer’s state of domicile.

(g) “Issuer” means a health care service plan delivering, or issuing for delivery, Medicare supplement contracts in this state, but does not include entities subject to Article 6 (commencing with Section 10192.1) of Chapter 1 of Part 2 of Division 2 of the Insurance Code.

(h) “Medicare” means the federal Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended.

(i) “Medicare Advantage Plan” means a plan of coverage for health benefits under Medicare Part C and includes:

(1) Coordinated care plans that provide health care services, including, but not limited to, health care service plans (with or without a point-of-service option), plans offered by provider-sponsored organizations, and preferred provider organizations plans.

(2) Medical savings account plans coupled with a contribution into a Medicare Advantage medical savings account.

(3) Medicare Advantage private fee-for-service plans.

(j) “Medicare supplement contract” means a group or individual plan contract of hospital and medical service associations or health care service plans, other than a contract issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 U.S.C. Sec. 1395mm) or an issued contract under a demonstration project specified in Section 1395ss(g)(1) of Title 42 of the United States Code, that is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare. “Contract” means “Medicare supplement contract,” unless the context requires otherwise. “Medicare supplement contract” does not include a Medicare Advantage plan established under Medicare Part C, an outpatient prescription drug plan established under Medicare Part D, or a health care prepayment plan that provides benefits pursuant to an agreement under subparagraph (A) of paragraph (1) of subsection (a) of Section 1833 of the federal Social Security Act.

(k) “1990 standardized Medicare supplement benefit plan,” “1990 standardized benefit plan,” or “1990 plan” means a group or individual Medicare supplement contract issued on or after July 21, 1992, and with an effective date prior to June 1, 2010, and includes Medicare supplement contracts renewed on or after that date that are not replaced by the issuer at the request of the enrollee or subscriber.

(l) “2010 standardized Medicare supplement benefit plan,” “2010 standardized benefit plan,” or “2010 plan” means a group or individual Medicare supplement contract issued with an effective date on or after June 1, 2010.

(m) “Secretary” means the Secretary of the United States Department of Health and Human Services.

(Amended by Stats. 2010, Ch. 328, Sec. 116. Effective January 1, 2011.)



1358.5

(a) A contract shall not be advertised, solicited, or issued for delivery as a Medicare supplement contract unless the contract contains definitions or terms that conform to the requirements of this section.

(1) (A) “Accident,” “accidental injury,” or “accidental means” shall be defined to employ “result” language and shall not include words that establish an accidental means test or use words such as “external, violent, visible wounds” or other similar words of description or characterization.

(B) The definition shall not be more restrictive than the following: “injury or injuries for which benefits are provided means accidental bodily injury sustained by the covered person that is the direct result of an accident, independent of disease or bodily infirmity or any other cause, and occurs while coverage is in force.”

(C) The definition may provide that injuries shall not include injuries for which benefits are provided or available under any workers’ compensation, employer’s liability, or similar law, unless prohibited by law.

(2) “Benefit period” or “Medicare benefit period” shall not be defined more restrictively than as defined in the Medicare program.

(3) “Convalescent nursing home,” “extended care facility,” or “skilled nursing facility” shall not be defined more restrictively than as defined in the Medicare program.

(4) “Health care expenses” means for purposes of Section 1358.14, expenses of health care service plans associated with the delivery of health care services, which expenses are analogous to incurred losses of insurers.

(5) “Hospital” may be defined in relation to its status, facilities, and available services or to reflect its accreditation by the Joint Commission on Accreditation of Hospitals, but not more restrictively than as defined in the Medicare Program.

(6) “Medicare” shall be defined in the contract. “Medicare” may be substantially defined as “The Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended,” or “Title I, Part I of Public Law 89-97, as enacted by the 89th Congress and popularly known as the Health Insurance for the Aged Act, as amended,” or words of similar import.

(7) “Medicare eligible expenses” shall mean expenses of the kinds covered by Medicare Parts A and B, to the extent recognized as reasonable and medically necessary by Medicare.

(8) “Physician” shall not be defined more restrictively than as defined in the Medicare Program.

(9) (A) “Sickness” shall not be defined more restrictively than as follows: “sickness means illness or disease of an insured person that first manifests itself after the effective date of insurance and while the insurance is in force.”

(B) The definition may be further modified to exclude sicknesses or diseases for which benefits are provided under any workers’ compensation, occupational disease, employer’s liability, or similar law.

(b) Nothing in this section shall be construed as prohibiting any contract, by definitions or express provisions, from limiting or restricting any or all of the benefits provided under the contract, except in-area and out-of-area emergency services, to those health care services that are delivered by issuer, employed, owned, or contracting providers, and provider facilities, so long as the contract complies with the provisions of Sections 1358.14 and 1367 and with Section 1300.67 of Title 28 of the California Code of Regulations.

(c) Nothing in this section shall be construed as prohibiting any contract that limits or restricts any or all of the benefits provided under the contract in the manner contemplated in subdivision (b) from limiting its obligation to deliver services, and disclaiming any liability from any delay or failure to provide those services (1) in the event of a major disaster or epidemic or (2) in the event of circumstances not reasonably within the control of the issuer, such as the partial or total destruction of facilities, war, riot, civil insurrection, disability of a significant part of its health personnel, or similar circumstances so long as the provisions comply with the provisions of subdivision (h) of Section 1367.

(Amended by Stats. 2005, Ch. 206, Sec. 2. Effective January 1, 2006.)



1358.6

(a) (1) Except for permitted preexisting condition clauses as described in Sections 1358.7, 1358.8, and 1358.81, a contract shall not be advertised, solicited, or issued for delivery as a Medicare supplement contract if the contract contains definitions, limitations, exclusions, conditions, reductions, or other provisions that are more restrictive or limiting than that term as officially used in Medicare, except as expressly authorized by this article.

(2) No issuer may advertise, solicit, or issue for delivery any Medicare supplement contract with hospital or medical coverage if the contract contains any of the prohibited provisions described in subdivision (b).

(b) The following provisions shall be deemed to be unfair, unreasonable, and inconsistent with the objectives of this chapter and shall not be contained in any Medicare supplement contract:

(1) Any waiver, exclusion, limitation, or reduction based on or relating to a preexisting disease or physical condition, unless that waiver, exclusion, limitation, or reduction (A) applies only to coverage for specified services rendered not more than six months from the effective date of coverage, (B) is based on or relates only to a preexisting disease or physical condition defined no more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage, (C) does not apply to any coverage under any group contract, and (D) is approved in advance by the director. Any limitations with respect to a preexisting condition shall appear as a separate paragraph of the contract and be labeled “Preexisting Condition Limitations.”

(2) Except with respect to a group contract subject to, and in compliance with, Section 1399.62, any provision denying coverage, after termination of the contract, for services provided continuously beginning while the contract was in effect, during the continuous total disability of the subscriber or enrollee, except that the coverage may be limited to a reasonable period of time not less than the duration of the contract benefit period, if any, and may be limited to the maximum benefits provided under the contract.

(c) A Medicare supplement contract in force shall not contain benefits that duplicate benefits provided by Medicare.

(d) (1) Subject to paragraphs (4) and (5) of subdivision (a) of Section 1358.8, a Medicare supplement contract with benefits for outpatient prescription drugs that was issued prior to January 1, 2006, shall be renewed for current enrollees and subscribers, at their option, who do not enroll in Medicare Part D.

(2) A Medicare supplement contract with benefits for outpatient prescription drugs shall not be issued on and after January 1, 2006.

(3) On and after January 1, 2006, a Medicare supplement contract with benefits for outpatient prescription drugs shall not be renewed after the enrollee or subscriber enrolls in Medicare Part D unless both of the following conditions exist:

(A) The contract is modified to eliminate outpatient prescription drug coverage for outpatient prescription drug expenses incurred after the effective date of the individual’s coverage under a Medicare Part D plan.

(B) The premium is adjusted to reflect the elimination of outpatient prescription drug coverage at the time of enrollment in Medicare Part D, accounting for any claims paid if applicable.

(Amended by Stats. 2009, Ch. 10, Sec. 2. Effective July 2, 2009.)



1358.7

A contract shall not be advertised, solicited, or issued for delivery as a Medicare supplement contract prior to January 1, 2001, unless it meets or exceeds requirements applicable pursuant to this code that were in effect prior to that date.

(Repealed and added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.8

The following standards are applicable to all Medicare supplement contracts advertised, solicited, or issued for delivery on or after January 1, 2001, and with an effective date prior to June 1, 2010. A contract shall not be advertised, solicited, or issued for delivery as a Medicare supplement contract unless it complies with these benefit standards.

(a) The following general standards apply to Medicare supplement contracts and are in addition to all other requirements of this article:

(1) A Medicare supplement contract shall not exclude or limit benefits for losses incurred more than six months from the effective date of coverage because it involved a preexisting condition. The contract shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

(2) A Medicare supplement contract shall not indemnify against losses resulting from sickness on a different basis than losses resulting from accidents.

(3) A Medicare supplement contract shall provide that benefits designed to cover cost-sharing amounts under Medicare will be changed automatically to coincide with any changes in the applicable Medicare deductible, copayment, or coinsurance amounts. Prepaid or periodic charges may be modified to correspond with those changes.

(4) A Medicare supplement contract shall not provide for termination of coverage of a spouse solely because of the occurrence of an event specified for termination of coverage of the covered person, other than the nonpayment of the prepaid or periodic charge.

(5) Each Medicare supplement contract shall be guaranteed renewable.

(A) The issuer shall not cancel or nonrenew the contract solely on the ground of health status of the individual.

(B) The issuer shall not cancel or nonrenew the contract for any reason other than nonpayment of the prepaid or periodic charge or misrepresentation of the risk by the applicant that is shown by the plan to be material to the acceptance for coverage. The contestability period for Medicare supplement contracts shall be two years.

(C) If a group Medicare supplement contract is terminated by the subscriber and is not replaced as provided under subparagraph (E), the issuer shall offer enrollees an individual Medicare supplement contract that, at the option of the enrollee, either provides for continuation of the benefits contained in the terminated contract or provides for benefits that otherwise meet the requirements of this subsection.

(D) If an individual is an enrollee in a group Medicare supplement contract and the individual membership in the group is terminated, the issuer shall either offer the enrollee the conversion opportunity described in subparagraph (C) or, at the option of the subscriber, shall offer the enrollee continuation of coverage under the group contract.

(E) If a group Medicare supplement contract is replaced by another group Medicare supplement contract purchased by the same subscriber, the issuer of the replacement contract shall offer coverage to all persons covered under the old group contract on its date of termination. Coverage under the new contract shall not result in any exclusion for preexisting conditions that would have been covered under the group contract being replaced.

(F) If a Medicare supplement contract eliminates an outpatient prescription drug benefit as a result of requirements imposed by the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108-173), the contract as modified as a result of that act shall be deemed to satisfy the guaranteed renewal requirements of this paragraph.

(6) Termination of a Medicare supplement contract shall be without prejudice to any continuous loss that commenced while the contract was in force, but the extension of benefits beyond the period during which the contract was in force may be predicated upon the continuous total disability of the covered person, limited to the duration of the contract benefit period, if any, or to payment of the maximum benefits. Receipt of Medicare Part D benefits shall not be considered in determining a continuous loss.

(7) (A) (i) A Medicare supplement contract shall provide that benefits and prepaid or periodic charges under the contract shall be suspended at the request of the enrollee for the period, not to exceed 24 months, in which the enrollee has applied for and is determined to be entitled to medical assistance under Title XIX of the federal Social Security Act, but only if the enrollee notifies the issuer of the contract within 90 days after the date the individual becomes entitled to assistance.

If suspension occurs and if the enrollee loses entitlement to medical assistance, the contract shall be automatically reinstituted (effective as of the date of termination of entitlement) as of the termination of entitlement if the enrollee provides notice of loss of entitlement within 90 days after the date of loss and pays the prepaid or periodic charge attributable to the period, effective as of the date of termination of entitlement. Upon receipt of timely notice, the issuer shall return directly to the enrollee that portion of the prepaid or periodic charge attributable to the period the enrollee was entitled to medical assistance, subject to adjustment for paid claims.

(ii) A Medicare supplement contract shall provide that benefits and premiums under the contract shall be suspended at the request of the enrollee or subscriber for any period that may be provided by federal regulation if the enrollee or subscriber is entitled to benefits under Section 226(b) of the Social Security Act and is covered under a group health plan, as defined in Section 1862(b)(1)(A)(v) of the Social Security Act. If suspension occurs and the enrollee or subscriber loses coverage under the group health plan, the contract shall be automatically reinstituted, effective as of the date of loss of coverage if the enrollee or subscriber provides notice within 90 days of the date of the loss of coverage.

(B) Reinstitution of coverages:

(i) Shall not provide for any waiting period with respect to treatment of preexisting conditions.

(ii) Shall provide for resumption of coverage that is substantially equivalent to coverage in effect before the date of suspension. If the suspended Medicare supplement contract provided coverage for outpatient prescription drugs, reinstitution of the contract for a Medicare Part D enrollee shall not include coverage for outpatient prescription drugs but shall otherwise provide coverage that is substantially equivalent to the coverage in effect before the date of suspension.

(iii) Shall provide for classification of prepaid or periodic charges on terms at least as favorable to the enrollee as the prepaid or periodic charge classification terms that would have applied to the enrollee had the coverage not been suspended.

(8) If an issuer makes a written offer to the Medicare supplement enrollee or subscriber of one or more of its plan contracts, to exchange during a specified period from his or her 1990 standardized plan, as described in Section 1358.9, to a 2010 standardized plan, as described in Section 1358.91, the offer and subsequent exchange shall comply with the following requirements:

(A) An issuer need not provide justification to the director if the enrollee or subscriber replaces a 1990 standardized plan contract with an issue age rated 2010 standardized plan contract at the enrollee or subscriber’s original issue age and duration. If an enrollee or subscriber’s plan contract to be replaced is priced on an issue age rate schedule at the time of that offer, the rate charged to the enrollee or subscriber for the new exchanged plan shall recognize the plan contract reserve buildup, due to the prefunding inherent in the use of an issue age rate basis, for the benefit of the enrollee or subscriber. The method proposed to be used by an issuer shall be filed with the director.

(B) The rating class of the new plan contract shall be the class closest to the enrollee or subscriber’s class of the replaced coverage.

(C) An issuer may not apply new preexisting condition limitations or a new incontestability period to the new plan contract for those benefits contained in the exchanged 1990 standardized plan contract of the enrollee or subscriber, but may apply preexisting condition limitations of no more than six months to any added benefits contained in the new 2010 standardized plan contract not contained in the exchanged plan contract. This subparagraph shall not apply to an applicant who is guaranteed issue under Section 1358.11 or 1358.12.

(D) The new plan contract shall be offered to all enrollees or subscribers within a given plan, except where the offer or issue would be in violation of state or federal law.

(9) A Medicare supplement contract shall not be limited to coverage for a single disease or affliction.

(10) A Medicare supplement contract shall provide an examination period of 30 days after the receipt of the contract by the applicant for purposes of review, during which time the applicant may return the contract as described in subdivision (e) of Section 1358.17.

(11) A Medicare supplement contract shall additionally meet any other minimum benefit standards as established by the director.

(12) Within 30 days prior to the effective date of any Medicare benefit changes, an issuer shall file with the director, and notify its subscribers and enrollees of, modifications it has made to Medicare supplement contracts.

(A) The notice shall include a description of revisions to the Medicare Program and a description of each modification made to the coverage provided under the Medicare supplement contract.

(B) The notice shall inform each subscriber and enrollee as to when any adjustment in the prepaid or periodic charges will be made due to changes in Medicare benefits.

(C) The notice of benefit modifications and any adjustments to the prepaid or periodic charges shall be in outline form and in clear and simple terms so as to facilitate comprehension. The notice shall not contain or be accompanied by any solicitation.

(13) No modifications to existing Medicare supplement coverage shall be made at the time of, or in connection with, the notice requirements of this article except to the extent necessary to eliminate duplication of Medicare benefits and any modifications necessary under the contract to provide indexed benefit adjustment.

(b) With respect to the standards for basic (core) benefits for benefit plans A to J, inclusive, every issuer shall make available a contract including only the following basic “core” package of benefits to each prospective applicant. This “core” package of benefits shall be referred to as standardized Medicare supplement benefit plan “A”. An issuer may make available to prospective applicants any of the other Medicare supplement benefit plans in addition to the basic core package, but not in lieu of that package.

(1) Coverage of Part A Medicare eligible expenses for hospitalization to the extent not covered by Medicare from the 61st day to the 90th day, inclusive, in any Medicare benefit period.

(2) Coverage of Part A Medicare eligible expenses incurred for hospitalization to the extent not covered by Medicare for each Medicare lifetime inpatient reserve day used.

(3) Upon exhaustion of the Medicare hospital inpatient coverage including the lifetime reserve days, coverage of 100 percent of the Medicare Part A eligible expenses for hospitalization paid at the applicable prospective payment system rate or other appropriate Medicare standard of payment, subject to a lifetime maximum benefit of an additional 365 days. The provider shall accept the issuer’s payment as payment in full and may not bill the enrollee or subscriber for any balance.

(4) Coverage under Medicare Parts A and B for the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations.

(5) Coverage for the coinsurance amount, or in the case of hospital outpatient services, the copayment amount, of Medicare eligible expenses under Part B regardless of hospital confinement, subject to the Medicare Part B deductible.

(c) The following additional benefits shall be included in Medicare supplement benefit plans B to J, inclusive, only as provided by Section 1358.9.

(1) With respect to the Medicare Part A deductible, coverage for all of the Medicare Part A inpatient hospital deductible amount per benefit period.

(2) With respect to skilled nursing facility care, coverage for the actual billed charges up to the coinsurance amount from the 21st day to the 100th day, inclusive, in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A.

(3) With respect to the Medicare Part B deductible, coverage for all of the Medicare Part B deductible amount per calendar year regardless of hospital confinement.

(4) With respect to 80 percent of the Medicare Part B excess charges, coverage for 80 percent of the difference between the actual Medicare Part B charge as billed, not to exceed any charge limitation established by the Medicare Program or state law, and the Medicare-approved Part B charge.

(5) With respect to 100 percent of the Medicare Part B excess charges, coverage for all of the difference between the actual Medicare Part B charge as billed, not to exceed any charge limitation established by the Medicare Program or state law, and the Medicare-approved Part B charge.

(6) With respect to the basic outpatient prescription drug benefit, coverage for 50 percent of outpatient prescription drug charges, after a two-hundred-fifty-dollar ($250) calendar year deductible, to a maximum of one thousand two hundred fifty dollars ($1,250) in benefits received by the insured per calendar year, to the extent not covered by Medicare. On and after January 1, 2006, no Medicare supplement contract may be sold or issued if it includes a prescription drug benefit.

(7) With respect to the extended outpatient prescription drug benefit, coverage for 50 percent of outpatient prescription drug charges, after a two-hundred-fifty-dollar ($250) calendar year deductible, to a maximum of three thousand dollars ($3,000) in benefits received by the insured per calendar year, to the extent not covered by Medicare. On and after January 1, 2006, no Medicare supplement contract may be sold or issued if it includes a prescription drug benefit.

(8) With respect to medically necessary emergency care in a foreign country, coverage to the extent not covered by Medicare for 80 percent of the billed charges for Medicare-eligible expenses for medically necessary emergency hospital, physician, and medical care received in a foreign country, which care would have been covered by Medicare if provided in the United States and which care began during the first 60 consecutive days of each trip outside the United States, subject to a calendar year deductible of two hundred fifty dollars ($250), and a lifetime maximum benefit of fifty thousand dollars ($50,000). For purposes of this benefit, “emergency care” shall mean care needed immediately because of an injury or an illness of sudden and unexpected onset.

(9) With respect to the preventive medical care benefit, coverage for the following preventive health services:

(A) An annual clinical preventive medical history and physical examination that may include tests and services from subparagraph (B) and patient education to address preventive health care measures.

(B) The following screening tests or preventive services that are not covered by Medicare, the selection and frequency of which are determined to be medically appropriate by the attending physician:

(i) Fecal occult blood test.

(ii) Mammogram.

(C) Influenza vaccine administered at any appropriate time during the year.

Reimbursement shall be for the actual charges up to 100 percent of the Medicare-approved amount for each service, as if Medicare were to cover the service as identified in American Medical Association Current Procedural Terminology (AMACPT) codes, to a maximum of one hundred twenty dollars ($120) annually under this benefit. This benefit shall not include payment for any procedure covered by Medicare.

(10) With respect to the at-home recovery benefit, coverage for services to provide short-term, at-home assistance with activities of daily living for those recovering from an illness, injury, or surgery.

(A) For purposes of this benefit, the following definitions shall apply:

(i) “Activities of daily living” include, but are not limited to, bathing, dressing, personal hygiene, transferring, eating, ambulating, assistance with drugs that are normally self-administered, and changing bandages or other dressings.

(ii) “Care provider” means a duly qualified or licensed home health aide or homemaker, or a personal care aide or nurse provided through a licensed home health care agency or referred by a licensed referral agency or licensed nurses registry.

(iii) “Home” shall mean any place used by the insured as a place of residence, provided that the place would qualify as a residence for home health care services covered by Medicare. A hospital or skilled nursing facility shall not be considered the insured’s place of residence.

(iv) “At-home recovery visit” means the period of a visit required to provide at-home recovery care, without any limit on the duration of the visit, except that each consecutive four hours in a 24-hour period of services provided by a care provider is one visit.

(B) With respect to coverage requirements and limitations, the following shall apply:

(i) At-home recovery services provided shall be primarily services that assist in activities of daily living.

(ii) The covered person’s attending physician shall certify that the specific type and frequency of at-home recovery services are necessary because of a condition for which a home care plan of treatment was approved by Medicare.

(iii) Coverage is limited to the following:

(I) No more than the number and type of at-home recovery visits certified as necessary by the covered person’s attending physician. The total number of at-home recovery visits shall not exceed the number of Medicare-approved home health care visits under a Medicare-approved home care plan of treatment.

(II) The actual charges for each visit up to a maximum reimbursement of forty dollars ($40) per visit.

(III) One thousand six hundred dollars ($1,600) per calendar year.

(IV) Seven visits in any one week.

(V) Care furnished on a visiting basis in the insured’s home.

(VI) Services provided by a care provider as defined in subparagraph (A).

(VII) At-home recovery visits while the covered person is covered under the contract and not otherwise excluded.

(VIII) At-home recovery visits received during the period the covered person is receiving Medicare-approved home care services or no more than eight weeks after the service date of the last Medicare-approved home health care visit.

(C) Coverage is excluded for the following:

(i) Home care visits paid for by Medicare or other government programs.

(ii) Care provided by family members, unpaid volunteers, or providers who are not care providers.

(d) The standardized Medicare supplement benefit plan “K” shall consist of the following benefits:

(1) Coverage of 100 percent of the Medicare Part A hospital coinsurance amount for each day used from the 61st to the 90th day, inclusive, in any Medicare benefit period.

(2) Coverage of 100 percent of the Medicare Part A hospital coinsurance amount for each Medicare lifetime inpatient reserve day used from the 91st to the 150th day, inclusive, in any Medicare benefit period.

(3) Upon exhaustion of the Medicare hospital inpatient coverage, including the lifetime reserve days, coverage of 100 percent of the Medicare Part A eligible expenses for hospitalization paid at the applicable prospective payment system rate, or other appropriate Medicare standard of payment, subject to a lifetime maximum benefit of an additional 365 days. The provider shall accept the issuer’s payment for this benefit as payment in full and shall not bill the enrollee or subscriber for any balance.

(4) With respect to the Medicare Part A deductible, coverage for 50 percent of the Medicare Part A inpatient hospital deductible amount per benefit period until the out-of-pocket limitation described in paragraph (10) is met.

(5) With respect to skilled nursing facility care, coverage for 50 percent of the coinsurance amount for each day used from the 21st day to the 100th day, inclusive, in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A until the out-of-pocket limitation described in paragraph (10) is met.

(6) With respect to hospice care, coverage for 50 percent of cost sharing for all Medicare Part A eligible expenses and respite care until the out-of-pocket limitation described in paragraph (10) is met.

(7) Coverage for 50 percent, under Medicare Part A or B, of the reasonable cost of the first three pints of blood or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations, until the out-of-pocket limitation described in paragraph (10) is met.

(8) Except for coverage provided in paragraph (9), coverage for 50 percent of the cost sharing otherwise applicable under Medicare Part B after the enrollee or subscriber pays the Part B deductible, until the out-of-pocket limitation is met as described in paragraph (10).

(9) Coverage of 100 percent of the cost sharing for Medicare Part B preventive services, after the enrollee or subscriber pays the Medicare Part B deductible.

(10) Coverage of 100 percent of all cost sharing under Medicare Parts A and B for the balance of the calendar year after the individual has reached the out-of-pocket limitation on annual expenditures under Medicare Parts A and B of four thousand dollars ($4,000) in 2006, indexed each year by the appropriate inflation adjustment specified by the secretary.

(e) The standardized Medicare supplement benefit plan “L” shall consist of the following benefits:

(1) The benefits described in paragraphs (1), (2), (3), and (9) of subdivision (d).

(2) With respect to the Medicare Part A deductible, coverage for 75 percent of the Medicare Part A inpatient hospital deductible amount per benefit period until the out-of-pocket limitation described in paragraph (8) is met.

(3) With respect to skilled nursing facility care, coverage for 75 percent of the coinsurance amount for each day used from the 21st day to the 100th day, inclusive, in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A until the out-of-pocket limitation described in paragraph (8) is met.

(4) With respect to hospice care, coverage for 75 percent of cost sharing for all Medicare Part A eligible expenses and respite care until the out-of-pocket limitation described in paragraph (8) is met.

(5) Coverage for 75 percent, under Medicare Part A or B, of the reasonable cost of the first three pints of blood or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations, until the out-of-pocket limitation described in paragraph (8) is met.

(6) Except for coverage provided in paragraph (7), coverage for 75 percent of the cost sharing otherwise applicable under Medicare Part B after the enrollee or subscriber pays the Part B deductible until the out-of-pocket limitation described in paragraph (8) is met.

(7) Coverage for 100 percent of the cost sharing for Medicare Part B preventive services after the enrollee or subscriber pays the Part B deductible.

(8) Coverage of 100 percent of the cost sharing for Medicare Parts A and B for the balance of the calendar year after the individual has reached the out-of-pocket limitation on annual expenditures under Medicare Parts A and B of two thousand dollars ($2,000) in 2006, indexed each year by the appropriate inflation adjustment specified by the secretary.

(f) A contract shall not contain any provision delaying the effective date of coverage beyond the first day of the month following the date of receipt by the issuer of the applicant’s properly completed application, except that the effective date of coverage may be delayed until the 65th birthday of an applicant who is to become eligible for Medicare by reason of age if the application is received any time during the three months immediately preceding the applicant’s 65th birthday.

(Amended by Stats. 2009, Ch. 10, Sec. 3. Effective July 2, 2009.)



1358.81

The following standards are applicable to all Medicare supplement contracts delivered or issued for delivery in this state with an effective date on or after June 1, 2010. No contract may be advertised, solicited, delivered, or issued for delivery in this state as a Medicare supplement contract unless it complies with these benefit standards. No issuer may offer any 1990 standardized Medicare supplement contract for sale with an effective date on or after June 1, 2010. Benefit standards applicable to Medicare supplement contracts issued with an effective date before June 1, 2010, remain subject to the requirements of Section 1358.8.

(a) The following general standards apply to Medicare supplement contracts and are in addition to all other requirements of this article.

(1) A Medicare supplement contract shall not exclude or limit benefits for losses incurred more than six months from the effective date of coverage because it involved a preexisting condition. The contract shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by, or received from, a physician within six months before the effective date of coverage.

(2) A Medicare supplement contract shall not indemnify against losses resulting from sickness on a different basis than losses resulting from accidents.

(3) A Medicare supplement contract shall provide that benefits designed to cover cost-sharing amounts under Medicare will be changed automatically to coincide with any changes in the applicable Medicare deductible, copayment, or coinsurance amounts. Prepaid or periodic charges may be modified to correspond with those changes.

(4) A Medicare supplement contract shall not provide for termination of coverage of a spouse solely because of the occurrence of an event specified for termination of coverage of the enrollee or subscriber, other than the nonpayment of prepaid or periodic charges.

(5) Each Medicare supplement contract shall be guaranteed renewable.

(A) The issuer shall not cancel or nonrenew the contract solely on the ground of health status of the individual.

(B) The issuer shall not cancel or nonrenew the contract for any reason other than nonpayment of prepaid or periodic charges or misrepresentation of the risk by the applicant that is shown by the plan to be material to the acceptance for coverage. The contestability period for Medicare supplement contracts shall be two years.

(C) If the Medicare supplement contract is terminated by the group contractholder and is not replaced as provided under subparagraph (E), the issuer shall offer enrollees or subscribers an individual Medicare supplement contract which, at the option of the enrollee or subscriber, does one of the following:

(i) Provides for continuation of the benefits contained in the group contract.

(ii) Provides for benefits that otherwise meet the requirements of one of the standardized contracts defined in this article.

(D) If an individual is an enrollee or subscriber in a group Medicare supplement contract and the individual terminates membership in the group, the issuer shall do one of the following:

(i) Offer the enrollee or subscriber the conversion opportunity described in subparagraph (C).

(ii) At the option of the group contractholder, offer the enrollee or subscriber continuation of coverage under the group contract.

(E) (i) If a group Medicare supplement contract is replaced by another group Medicare supplement contract purchased by the same group contractholder, the issuer of the replacement contract shall offer coverage to all persons covered under the old group contract on its date of termination. Coverage under the new contract shall not result in any exclusion for preexisting conditions that would have been covered under the group contract being replaced.

(ii) If a Medicare supplement contract replaces another Medicare supplement contract that has been in force for six months or more, the replacing issuer shall not impose an exclusion or limitation based on a preexisting condition. If the original coverage has been in force for less than six months, the replacing issuer shall waive any time period applicable to preexisting conditions, waiting periods, elimination periods, or probationary periods in the new contract to the extent the time was spent under the original coverage.

(6) Termination of a Medicare supplement contract shall be without prejudice to any continuous loss that commenced while the contract was in force, but the extension of benefits beyond the period during which the contract was in force may be predicated upon the continuous total disability of the enrollee or subscriber, limited to the duration of the contract benefit period, if any, or payment of the maximum benefits. Receipt of Medicare Part D benefits shall not be considered in determining a continuous loss.

(7) (A) (i) A Medicare supplement contract shall provide that benefits and prepaid or periodic charges under the contract shall be suspended at the request of the enrollee or subscriber for the period, not to exceed 24 months, in which the enrollee or subscriber has applied for, and is determined to be entitled to, medical assistance under Medi-Cal under Title XIX of the federal Social Security Act, but only if the enrollee or subscriber notifies the issuer of the contract within 90 days after the date the individual becomes entitled to assistance. Upon receipt of timely notice, the insurer shall return directly to the enrollee or subscriber that portion of the prepaid or periodic charge attributable to the period of Medi-Cal eligibility, subject to adjustment for paid claims.

(ii) If suspension occurs and if the enrollee or subscriber loses entitlement to medical assistance under Medi-Cal, the Medicare supplement contract shall be automatically reinstituted (effective as of the date of termination of entitlement) as of the termination of entitlement if the enrollee or subscriber provides notice of loss of entitlement within 90 days after the date of loss and pays the prepaid or periodic charge attributable to the period, effective as of the date of termination of entitlement or equivalent coverage shall be provided if the prior contract is no longer available.

(iii) Each Medicare supplement contract shall provide that benefits and prepaid or periodic charges under the contract shall be suspended (for any period that may be provided by federal regulation) at the request of the enrollee or subscriber if the enrollee or subscriber is entitled to benefits under Section 226(b) of the Social Security Act and is covered under a group health plan (as defined in Section 1862(b)(1)(A)(v) of the Social Security Act). If suspension occurs and if the enrollee or subscriber loses coverage under the group health plan, the contract shall be automatically reinstituted (effective as of the date of loss of coverage) if the enrollee or subscriber provides notice of loss of coverage within 90 days after the date of the loss and pays the applicable prepaid or periodic charge.

(B) Reinstitution of coverages shall comply with all of the following requirements:

(i) Not provide for any waiting period with respect to treatment of preexisting conditions.

(ii) Provide for resumption of coverage that is substantially equivalent to coverage in effect before the date of suspension.

(iii) Provide for classification of prepaid or periodic charges on terms at least as favorable to the enrollee or subscriber as the classification of the prepaid or periodic charge that would have applied to the enrollee or subscriber had the coverage not been suspended.

(8) A Medicare supplement contract shall not be limited to coverage for a single disease or affliction.

(9) A Medicare supplement contract shall provide an examination period of 30 days after the receipt of the contract by the applicant for purposes of review, during which time the applicant may return the contract as described in subdivision (e) of Section 1358.17.

(10) A Medicare supplement contract shall additionally meet any other minimum benefit standards as established by the director.

(11) Within 30 days prior to the effective date of any Medicare benefit changes, an issuer shall file with the director, and notify its subscribers and enrollees of, modifications it has made to Medicare supplement contracts.

(A) The notice shall include a description of revisions to the Medicare Program and a description of each modification made to the coverage provided under the Medicare supplement contract.

(B) The notice shall inform each subscriber and enrollee as to when any adjustment in the prepaid or periodic charges will be made due to changes in Medicare benefits.

(C) The notice of benefit modifications and any adjustments to the prepaid or periodic charges shall be in outline form and in clear and simple terms so as to facilitate comprehension. The notice shall not contain or be accompanied by any solicitation.

(12) No modifications to existing Medicare supplement coverage shall be made at the time of, or in connection with, the notice requirements of this article except to the extent necessary to eliminate duplication of Medicare benefits and any modifications necessary under the contract to provide indexed benefit adjustment.

(b) With respect to the standards for basic (core) benefits for benefit plans A, B, C, D, F, high deductible F, G, M, and N, every issuer of Medicare supplement benefit plans shall make available a contract including only the following basic “core” package of benefits to each prospective enrollee or subscriber. An issuer may make available to prospective enrollees or subscribers any of the other Medicare supplement benefit plans in addition to the basic core package, but not in lieu of that package.

(1) Coverage of Part A Medicare eligible expenses for hospitalization to the extent not covered by Medicare from the 61st day through the 90th day, inclusive, in any Medicare benefit period.

(2) Coverage of Part A Medicare eligible expenses incurred for hospitalization to the extent not covered by Medicare for each Medicare lifetime inpatient reserve day used.

(3) Upon exhaustion of the Medicare hospital inpatient coverage, including the lifetime reserve days, coverage of 100 percent of the Medicare Part A eligible expenses for hospitalization paid at the applicable prospective payment system (PPS) rate, or other appropriate Medicare standard of payment, subject to a lifetime maximum benefit of an additional 365 days. The provider shall accept the issuer’s payment as payment in full and may not bill the insured for any balance.

(4) Coverage under Medicare Parts A and B for the reasonable cost of the first three pints of blood or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations.

(5) Coverage for the coinsurance amount, or in the case of hospital outpatient department services paid under a prospective payment system, the copayment amount, of Medicare eligible expenses under Part B regardless of hospital confinement, subject to the Medicare Part B deductible.

(6) Coverage of cost sharing for all Part A Medicare eligible hospice care and respite care expenses.

(c) The following additional benefits shall be included in Medicare supplement benefit plans B, C, D, F, high deductible F, G, M, and N, consistent with the plan type and benefits for each plan as provided in Section 1358.91:

(1) With respect to the Medicare Part A deductible, coverage for 100 percent of the Medicare Part A inpatient hospital deductible amount per benefit period.

(2) With respect to the Medicare Part A deductible, coverage for 50 percent of the Medicare Part A inpatient hospital deductible amount per benefit period.

(3) With respect to skilled nursing facility care, coverage for the actual billed charges up to the coinsurance amount from the 21st day through the 100th day in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A.

(4) With respect to the Medicare Part B deductible, coverage for 100 percent of the Medicare Part B deductible amount per calendar year regardless of hospital confinement.

(5) With respect to 100 percent of the Medicare Part B excess charges, coverage for all of the difference between the actual Medicare Part B charges as billed, not to exceed any charge limitation established by the Medicare program or state law, and the Medicare-approved Part B charge.

(6) With respect to medically necessary emergency care in a foreign country, coverage to the extent not covered by Medicare for 80 percent of the billed charges for Medicare-eligible expenses for medically necessary emergency hospital, physician, and medical care received in a foreign country, which care would have been covered by Medicare if provided in the United States and which care began during the first 60 consecutive days of each trip outside the United States, subject to a calendar year deductible of two hundred fifty dollars ($250), and a lifetime maximum benefit of fifty thousand dollars ($50,000). For purposes of this benefit, “emergency care” shall mean care needed immediately because of an injury or an illness of sudden and unexpected onset.

(Added by Stats. 2009, Ch. 10, Sec. 4. Effective July 2, 2009.)



1358.9

The following standards are applicable to all Medicare supplement contracts delivered or issued for delivery in this state on or after July 21, 1992, and with an effective date prior to June 1, 2010.

(a) An issuer shall make available to each prospective enrollee a contract form containing only the basic (core) benefits, as defined in subdivision (b) of Section 1358.8.

(b) No groups, packages, or combinations of Medicare supplement benefits other than those listed in this section shall be offered for sale in this state, except as may be permitted by subdivision (f) and by Section 1358.10.

(c) Benefit plans shall be uniform in structure, language, designation and format to the standard benefit plans A to L, inclusive, listed in subdivision (e), and shall conform to the definitions in Section 1358.4. Each benefit shall be structured in accordance with the format provided in subdivisions (b), (c), (d), and (e) of Section 1358.8 and list the benefits in the order listed in subdivision (e). For purposes of this section, “structure, language, and format” means style, arrangement, and overall content of a benefit.

(d) An issuer may use, in addition to the benefit plan designations required in subdivision (c), other designations to the extent permitted by law.

(e) With respect to the makeup of benefit plans, the following shall apply:

(1) Standardized Medicare supplement benefit plan A shall be limited to the basic (core) benefit common to all benefit plans, as defined in subdivision (b) of Section 1358.8.

(2) Standardized Medicare supplement benefit plan B shall include only the following: the core benefit, plus the Medicare Part A deductible as defined in paragraph (1) of subdivision (c) of Section 1358.8.

(3) Standardized Medicare supplement benefit plan C shall include only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, Medicare Part B deductible, and medically necessary emergency care in a foreign country as defined in paragraphs (1), (2), (3), and (8) of subdivision (c) of Section 1358.8, respectively.

(4) Standardized Medicare supplement benefit plan D shall include only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, medically necessary emergency care in a foreign country, and the at-home recovery benefit as defined in paragraphs (1), (2), (8), and (10) of subdivision (c) of Section 1358.8, respectively.

(5) Standardized Medicare supplement benefit plan E shall include only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, medically necessary emergency care in a foreign country, and preventive medical care as defined in paragraphs (1), (2), (8), and (9) of subdivision (c) of Section 1358.8, respectively.

(6) Standardized Medicare supplement benefit plan F shall include only the following: the core benefit, plus the Medicare Part A deductible, the skilled nursing facility care, the Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country as defined in paragraphs (1), (2), (3), (5), and (8) of subdivision (c) of Section 1358.8, respectively.

(7) Standardized Medicare supplement benefit high deductible plan F shall include only the following: 100 percent of covered expenses following the payment of the annual high deductible plan F deductible. The covered expenses include the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, the Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country as defined in paragraphs (1), (2), (3), (5), and (8) of subdivision (c) of Section 1358.8, respectively. The annual high deductible plan F deductible shall consist of out-of-pocket expenses, other than premiums, for services covered by the Medicare supplement plan F policy, and shall be in addition to any other specific benefit deductibles. The annual high deductible Plan F deductible shall be one thousand five hundred dollars ($1,500) for 1998 and 1999, and shall be based on the calendar year, as adjusted annually thereafter by the secretary to reflect the change in the Consumer Price Index for all urban consumers for the 12-month period ending with August of the preceding year, and rounded to the nearest multiple of ten dollars ($10).

(8) Standardized Medicare supplement benefit plan G shall include only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, 80 percent of the Medicare Part B excess charges, medically necessary emergency care in a foreign country, and the at-home recovery benefit as defined in paragraphs (1), (2), (4), (8), and (10) of subdivision (c) of Section 1358.8, respectively.

(9) Standardized Medicare supplement benefit plan H shall consist of only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, basic outpatient prescription drug benefit, and medically necessary emergency care in a foreign country as defined in paragraphs (1), (2), (6), and (8) of subdivision (c) of Section 1358.8, respectively. The outpatient prescription drug benefit shall not be included in a Medicare supplement contract sold on or after January 1, 2006.

(10) Standardized Medicare supplement benefit plan I shall consist of only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, 100 percent of the Medicare Part B excess charges, basic outpatient prescription drug benefit, medically necessary emergency care in a foreign country, and at-home recovery benefit as defined in paragraphs (1), (2), (5), (6), (8), and (10) of subdivision (c) of Section 1358.8, respectively. The outpatient prescription drug benefit shall not be included in a Medicare supplement contract sold on or after January 1, 2006.

(11) Standardized Medicare supplement benefit plan J shall consist of only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, extended outpatient prescription drug benefit, medically necessary emergency care in a foreign country, preventive medical care, and at-home recovery benefit as defined in paragraphs (1), (2), (3), (5), (7), (8), (9), and (10) of subdivision (c) of Section 1358.8, respectively. The outpatient prescription drug benefit shall not be included in a Medicare supplement contract sold on or after January 1, 2006.

(12) Standardized Medicare supplement benefit high deductible plan J shall consist of only the following: 100 percent of covered expenses following the payment of the annual high deductible plan J deductible. The covered expenses include the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, extended outpatient prescription drug benefit, medically necessary emergency care in a foreign country, preventive medical care benefit, and at-home recovery benefit as defined in paragraphs (1), (2), (3), (5), (7), (8), (9), and (10) of subdivision (c) of Section 1358.8, respectively. The annual high deductible plan J deductible shall consist of out-of-pocket expenses, other than premiums, for services covered by the Medicare supplement plan J policy, and shall be in addition to any other specific benefit deductibles. The annual deductible shall be one thousand five hundred dollars ($1,500) for 1998 and 1999, and shall be based on a calendar year, as adjusted annually thereafter by the secretary to reflect the change in the Consumer Price Index for all urban consumers for the 12-month period ending with August of the preceding year, and rounded to the nearest multiple of ten dollars ($10). The outpatient prescription drug benefit shall not be included in a Medicare supplement contract sold on or after January 1, 2006.

(13) Standardized Medicare supplement benefit plan K shall consist of only those benefits described in subdivision (d) of Section 1358.8.

(14) Standardized Medicare supplement benefit plan L shall consist of only those benefits described in subdivision (e) of Section 1358.8.

(f) An issuer may, with the prior approval of the director, offer contracts with new or innovative benefits in addition to the benefits provided in a contract that otherwise complies with the applicable standards. The new or innovative benefits may include benefits that are appropriate to Medicare supplement contracts, that are not otherwise available and that are cost-effective and offered in a manner that is consistent with the goal of simplification of Medicare supplement contracts. On and after January 1, 2006, the innovative benefit shall not include an outpatient prescription drug benefit.

(Amended by Stats. 2009, Ch. 10, Sec. 5. Effective July 2, 2009.)



1358.91

The following standards are applicable to all Medicare supplement contracts delivered or issued for delivery in this state with an effective date on or after June 1, 2010. No contract may be advertised, solicited, delivered, or issued for delivery in this state as a Medicare supplement contract unless it complies with these benefit plan standards. Benefit plan standards applicable to Medicare supplement contracts issued with an effective date before June 1, 2010, remain subject to the requirements of Section 1358.9.

(a) (1) An issuer shall make available to each prospective enrollee and subscriber a contract containing only the basic (core) benefits, as defined in subdivision (b) of Section 1358.81.

(2) If an issuer makes available any of the additional benefits described in subdivision (c) of Section 1358.81, or offers standardized benefit plan K or L, as described in paragraphs (8) and (9) of subdivision (e), then the issuer shall make available to each prospective enrollee and subscriber, in addition to a contract with only the basic (core) benefits as described in paragraph (1), a contract containing either standardized benefit plan C, as described in paragraph (3) of subdivision (e), or standardized benefit plan F, as described in paragraph (5) of subdivision (e).

(b) No groups, packages or combinations of Medicare supplement benefits other than those listed in this section shall be offered for sale in this state, except as may be permitted in subdivision (f) and by Section 1358.10.

(c) Benefit plans shall be uniform in structure, language, designation, and format to the standard benefit plans listed in subdivision (e) and conform to the definitions in Section 1358.4. Each benefit shall be structured in accordance with the format provided in subdivisions (b) and (c) of Section 1358.81; or, in the case of plan K or L, in paragraph (8) or (9) of subdivision (e) of Section 1358.91 and list the benefits in the order shown in subdivision (e). For purposes of this section, “structure, language, and format” means style, arrangement, and overall content of a benefit.

(d) In addition to the benefit plan designations required in subdivision (c), an issuer may use other designations to the extent permitted by law.

(e) With respect to the makeup of 2010 standardized benefit plans, the following shall apply:

(1) Standardized Medicare supplement benefit plan A shall include only the following: the basic (core) benefits as defined in subdivision (b) of Section 1358.81.

(2) Standardized Medicare supplement benefit plan B shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 1358.81, plus 100 percent of the Medicare Part A deductible as defined in paragraph (1) of subdivision (c) of Section 1358.81.

(3) Standardized Medicare supplement benefit plan C shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 1358.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, 100 percent of the Medicare Part B deductible, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), (4), and (6) of subdivision (c) of Section 1358.81, respectively.

(4) Standardized Medicare supplement benefit plan D shall include only the following: the basic (core) benefit, as defined in subdivision (b) of Section 1358.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), and (6) of subdivision (c) of Section 1358.81, respectively.

(5) Standardized Medicare supplement benefit plan F shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 1358.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, 100 percent of the Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), (4), (5), and (6) of subdivision (c) of Section 1358.81, respectively.

(6) Standardized Medicare supplement benefit high deductible plan F shall include only the following: 100 percent of covered expenses following the payment of the annual deductible set forth in subparagraph (B).

(A) The basic (core) benefit as defined in subdivision (b) of Section 1358.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, 100 percent of the Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), (4), (5), and (6) of subdivision (c) of Section 1358.81, respectively.

(B) The annual deductible in high deductible plan F shall consist of out-of-pocket expenses, other than premiums, for services covered by plan F, and shall be in addition to any other specific benefit deductibles. The basis for the deductible shall be one thousand five hundred dollars ($1,500) and shall be adjusted annually from 1999 by the Secretary of the United States Department of Health and Human Services to reflect the change in the Consumer Price Index for all urban consumers for the 12-month period ending with August of the preceding year, and rounded to the nearest multiple of ten dollars ($10).

(7) Standardized Medicare supplement benefit plan G shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 1358.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), (5), and (6) of subdivision (c) of Section 1358.81, respectively.

(8) Standardized Medicare supplement benefit plan K shall include only the following:

(A) Coverage of 100 percent of the Part A hospital coinsurance amount for each day used from the 61st through the 90th day in any Medicare benefit period.

(B) Coverage of 100 percent of the Part A hospital coinsurance amount for each Medicare lifetime inpatient reserve day used from the 91st through the 150th day in any Medicare benefit period.

(C) Upon exhaustion of the Medicare hospital inpatient coverage, including the lifetime reserve days, coverage of 100 percent of the Medicare Part A eligible expenses for hospitalization paid at the applicable prospective payment system (PPS) rate, or other appropriate Medicare standard of payment, subject to a lifetime maximum benefit of an additional 365 days. The provider shall accept the issuer’s payment as payment in full and may not bill the insured for any balance.

(D) Coverage for 50 percent of the Medicare Part A inpatient hospital deductible amount per benefit period until the out-of-pocket limitation is met as described in subparagraph (J).

(E) Coverage for 50 percent of the coinsurance amount for each day used from the 21st day through the 100th day in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A until the out-of-pocket limitation is met as described in subparagraph (J).

(F) Coverage for 50 percent of cost sharing for all Part A Medicare eligible expenses and respite care until the out-of-pocket limitation is met as described in subparagraph (J).

(G) Coverage for 50 percent, under Medicare Part A or B, of the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations until the out-of-pocket limitation is met as described in subparagraph (J).

(H) Except for coverage provided in subparagraph (I), coverage for 50 percent of the cost sharing otherwise applicable under Medicare Part B after the enrollee or subscriber pays the Part B deductible until the out-of-pocket limitation is met as described in subparagraph (J).

(I) Coverage of 100 percent of the cost sharing for Medicare Part B preventive services after the enrollee or subscriber pays the Part B deductible.

(J) Coverage of 100 percent of all cost sharing under Medicare Parts A and B for the balance of the calendar year after the individual has reached the out-of-pocket limitation on annual expenditures under Medicare Parts A and B of four thousand dollars ($4,000) in 2006, indexed each year by the appropriate inflation adjustment specified by the Secretary of the United States Department of Health and Human Services.

(9) Standardized Medicare supplement benefit plan L shall include only the following:

(A) The benefits described in subparagraphs (A), (B), (C), and (I) of paragraph (8).

(B) The benefits described in subparagraphs (D), (E), (F), (G), and (H) of paragraph (8), but substituting 75 percent for 50 percent.

(C) The benefit described in subparagraph (J) of paragraph (8), but substituting two thousand dollars ($2,000) for four thousand dollars ($4,000).

(10) Standardized Medicare supplement benefit plan M shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 1358.81, plus 50 percent of the Medicare Part A deductible, skilled nursing facility care, and medically necessary emergency care in a foreign country, as defined in paragraphs (2), (3), and (6) of subdivision (c) of Section 1358.81, respectively.

(11) Standardized Medicare supplement benefit plan N shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 1358.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), and (6) of subdivision (c) of Section 1358.81, respectively, with copayments in the following amounts:

(A) The lesser of twenty dollars ($20) or the Medicare Part B coinsurance or copayment for each covered health care provider office visit, including visits to medical specialists.

(B) The lesser of fifty dollars ($50) or the Medicare Part B coinsurance or copayment for each covered emergency room visit; however, this copayment shall be waived if the enrollee or subscriber is admitted to any hospital and the emergency visit is subsequently covered as a Medicare Part A expense.

(f) An issuer may, with the prior approval of the director, offer contracts with new or innovative benefits, in addition to the standardized benefits provided in a contract that otherwise complies with the applicable standards. The new or innovative benefits shall include only benefits that are appropriate to Medicare supplement contracts, are new or innovative, are not otherwise available, and are cost effective. Approval of new or innovative benefits shall not adversely impact the goal of Medicare supplement simplification. New or innovative benefits shall not include an outpatient prescription drug benefit. New or innovative benefits shall not be used to change or reduce benefits, including a change of any cost-sharing provision, in any standardized plan.

(Amended by Stats. 2010, Ch. 328, Sec. 118. Effective January 1, 2011.)



1358.10

(a) (1) This section shall apply to Medicare Select contracts, as defined in this section.

(2) A contract shall not be advertised as a Medicare Select contract unless it meets the requirements of this section.

(b) For the purposes of this section:

(1) “Complaint” means any dissatisfaction expressed by an individual concerning a Medicare Select issuer or its network providers.

(2) “Grievance” means dissatisfaction expressed in writing by an individual covered by a Medicare Select contract with the administration, claims practices, or provision of services concerning a Medicare Select issuer or its network providers.

(3) “Medicare Select issuer” means an issuer offering, or seeking to offer, a Medicare Select contract.

(4) “Medicare Select contract” means a Medicare supplement contract that contains restricted network provisions.

(5) “Network provider” means a provider of health care, or a group of providers of health care, which has entered into a written agreement with the issuer to provide benefits covered under a Medicare Select contract. “Provider network” means a grouping of network providers.

(6) “Restricted network provision” means any provision which conditions the payment of benefits, in whole or in part, on the use of network providers.

(7) “Service area” means the geographic area approved by the director within which an issuer is authorized to offer a Medicare Select contract.

(c) The director may authorize an issuer to offer a Medicare Select contract pursuant to Section 4358 of the federal Omnibus Budget Reconciliation Act (OBRA) of 1990 if the director finds that the issuer’s Medicare Select contracts are in compliance with this chapter and if the director finds that the issuer has satisfied all of the requirements of this section.

(d) A Medicare Select issuer shall not issue a Medicare Select contract in this state until its plan of operation has been approved by the director.

(e) A Medicare Select issuer shall file a proposed plan of operation with the director in a format prescribed by the director. The plan of operation shall contain at least the following information:

(1) Evidence that all covered services that are subject to restricted network provisions are available and accessible through network providers, including a demonstration of all of the following:

(A) That services can be provided by network providers with reasonable promptness with respect to geographic location, hours of operation, and afterhour care. The hours of operation and availability of afterhour care shall reflect usual practice in the local area. Geographic availability shall reflect the usual travel times within the community.

(B) That the number of network providers in the service area is sufficient, with respect to current and expected enrollees, as to either of the following:

(i) To deliver adequately all services that are subject to a restricted network provision.

(ii) To make appropriate referrals.

(C) There are written agreements with network providers describing specific responsibilities.

(D) Emergency care is available 24 hours per day and seven days per week.

(E) In the case of covered services that are subject to a restricted network provision and are provided on a prepaid basis, that there are written agreements with network providers prohibiting the providers from billing or otherwise seeking reimbursement from or recourse against any individual covered under a Medicare Select contract.

This subparagraph shall not apply to supplemental charges or coinsurance amounts as stated in the Medicare Select contract.

(2) A statement or map providing a clear description of the service area.

(3) A description of the grievance procedure to be utilized.

(4) A description of the quality assurance program, including all of the following:

(A) The formal organizational structure.

(B) The written criteria for selection, retention, and removal of network providers.

(C) The procedures for evaluating quality of care provided by network providers, and the process to initiate corrective action when warranted.

(5) A list and description, by specialty, of the network providers.

(6) Copies of the written information proposed to be used by the issuer to comply with subdivision (i).

(7) Any other information requested by the director.

(f) (1) A Medicare Select issuer shall file any proposed changes to the plan of operation, except for changes to the list of network providers, with the director prior to implementing the changes. Changes shall be considered approved by the director after 30 days unless specifically disapproved.

(2) An updated list of network providers shall be filed with the director at least quarterly.

(g) A Medicare Select contract shall not restrict payment for covered services provided by nonnetwork providers if:

(1) The services are for symptoms requiring emergency care or are immediately required for an unforeseen illness, injury, or condition.

(2) It is not reasonable to obtain services through a network provider.

(h) A Medicare Select contract shall provide payment for full coverage under the contract for covered services that are not available through network providers.

(i) A Medicare Select issuer shall make full and fair disclosure in writing of the provisions, restrictions, and limitations of the Medicare Select contract to each applicant. This disclosure shall include at least the following:

(1) An outline of coverage sufficient to permit the applicant to compare the coverage and charges of the Medicare Select contract with both of the following:

(A) Other Medicare supplement contracts offered by the issuer.

(B) Other Medicare Select contracts.

(2) A description, including address, telephone number, and hours of operation, of the network providers, including primary care physicians, specialty physicians, hospitals, and other providers.

(3) A description of the restricted network provisions, including payments for coinsurance and deductibles when providers other than network providers are utilized. The description shall inform the applicant that expenses incurred when using out-of-network providers are excluded from the out-of-pocket annual limit in benefit plans K and L, unless the contract provides otherwise.

(4) A description of coverage for emergency and urgently needed care and other out-of-service area coverage.

(5) A description of limitations on referrals to restricted network providers and to other providers.

(6) A description of the enrollee’s rights to purchase any other Medicare supplement contract otherwise offered by the issuer.

(7) A description of the Medicare Select issuer’s quality assurance program and grievance procedure.

(j) Prior to the sale of a Medicare Select contract, a Medicare Select issuer shall obtain from the applicant a signed and dated form stating that the applicant has received the information provided pursuant to subdivision (i) and that the applicant understands the restrictions of the Medicare Select contract.

(k) A Medicare Select issuer shall have and use procedures for hearing complaints and resolving written grievances from the enrollees. The procedures shall be aimed at mutual agreement for settlement and may include arbitration procedures.

(1) The grievance procedure shall be described in the contract and in the outline of coverage.

(2) At the time the contract is issued, the issuer shall provide detailed information to the enrollee describing how a grievance may be registered with the issuer.

(3) Grievances shall be considered in a timely manner and shall be transmitted to appropriate decisionmakers who have authority to fully investigate the issue and take corrective action.

(4) If a grievance is found to be valid, corrective action shall be taken promptly.

(5) All concerned parties shall be notified about the results of a grievance.

(6) The issuer shall report no later than each March 31st to the director regarding its grievance procedure. The report shall be in a format prescribed by the director and shall contain the number of grievances filed in the past year and a summary of the subject, nature, and resolution of those grievances.

(l) At the time of initial purchase, a Medicare Select issuer shall make available to each applicant for a Medicare Select contract the opportunity to purchase any Medicare supplement contract otherwise offered by the issuer.

(m) (1) At the request of an enrollee under a Medicare Select contract, a Medicare Select issuer shall make available to the enrollee the opportunity to purchase a Medicare supplement contract offered by the issuer that has comparable or lesser benefits and that does not contain a restricted network provision, if a Medicare supplement contract of that nature is offered by the issuer. The issuer shall make the contracts available without regard to the health status of the enrollee and without requiring evidence of insurability after the Medicare Select contract has been in force for six months.

(2) For the purposes of this subdivision, a Medicare supplement contract will be considered to have comparable or lesser benefits unless it contains one or more significant benefits not included in the Medicare Select contract being replaced. For the purposes of this paragraph, a significant benefit means coverage for the Medicare Part A deductible, coverage for at-home recovery services, or coverage for Medicare Part B excess charges.

(n) Medicare Select contracts shall provide for continuation of coverage in the event the secretary determines that Medicare Select contracts issued pursuant to this section should be discontinued due to either the failure of the Medicare Select program to be reauthorized under law or its substantial amendment.

(1) Each Medicare Select issuer shall make available to each enrollee covered by a Medicare Select contract the opportunity to purchase any Medicare supplement contract offered by the issuer that has comparable or lesser benefits and that does not contain a restricted provider network provision, if a Medicare supplement contract of that nature is offered by the issuer. The issuer shall make the contracts available without regard to the health status of the enrollee and without requiring evidence of insurability after the Medicare Select contract has been in force for six months.

(2) For the purposes of this subdivision, a Medicare supplement contract will be considered to have comparable or lesser benefits unless it contains one or more significant benefits not included in the Medicare Select contract being replaced. For the purposes of this paragraph, a significant benefit means coverage for the Medicare Part A deductible, coverage for at-home recovery services, or coverage for Medicare Part B excess charges.

(o) An issuer offering Medicare Select contracts shall comply with reasonable requests for data made by state or federal agencies, including the United States Department of Health and Human Services, for the purpose of evaluating the Medicare Select program. An issuer shall not issue a Medicare Select contract in this state until the contract has been approved by the director.

(Amended by Stats. 2005, Ch. 206, Sec. 6. Effective January 1, 2006.)



1358.11

(a) (1) An issuer shall not deny or condition the offering or effectiveness of any Medicare supplement contract available for sale in this state, nor discriminate in the pricing of a contract because of the health status, claims experience, receipt of health care, or medical condition of an applicant in the case of an application for a contract that is submitted prior to or during the six-month period beginning with the first day of the first month in which an individual is both 65 years of age or older and is enrolled for benefits under Medicare Part B. Each Medicare supplement contract currently available from an issuer shall be made available to all applicants who qualify under this subdivision and who are 65 years of age or older.

(2) An issuer shall make available Medicare supplement benefit plans A, B, C, and F, if currently available, to an applicant who qualifies under this subdivision who is 64 years of age or younger and who does not have end-stage renal disease. An issuer shall also make available to those applicants Medicare supplement benefit plan K or L, if currently available, or Medicare supplement benefit plan M or N, if currently available. The selection between Medicare supplement benefit plan K or L and the selection between Medicare supplement benefit plan M or N shall be made at the issuer’s discretion.

(3) This section and Section 1358.12 do not prohibit an issuer in determining subscriber rates from treating applicants who are under 65 years of age and are eligible for Medicare Part B as a separate risk classification.

(b) (1) If an applicant qualifies under subdivision (a) and submits an application during the time period referenced in subdivision (a) and, as of the date of application, has had a continuous period of creditable coverage of at least six months, the issuer shall not exclude benefits based on a preexisting condition.

(2) If the applicant qualifies under subdivision (a) and submits an application during the time period referenced in subdivision (a) and, as of the date of application, has had a continuous period of creditable coverage that is less than six months, the issuer shall reduce the period of any preexisting condition exclusion by the aggregate of the period of creditable coverage applicable to the applicant as of the enrollment date. The manner of the reduction under this subdivision shall be as specified by the director.

(c) Except as provided in subdivision (b) and Section 1358.23, subdivision (a) shall not be construed as preventing the exclusion of benefits under a contract, during the first six months, based on a preexisting condition for which the enrollee received treatment or was otherwise diagnosed during the six months before the coverage became effective.

(d) An individual enrolled in Medicare by reason of disability shall be entitled to open enrollment described in this section for six months after the date of his or her enrollment in Medicare Part B, or if notified retroactively of his or her eligibility for Medicare, for six months following notice of eligibility. Sales during the open enrollment period shall not be discouraged by any means, including the altering of the commission structure.

(e) (1) An individual enrolled in Medicare Part B is entitled to open enrollment described in this section for six months following:

(A) Receipt of a notice of termination or, if no notice is received, the effective date of termination from any employer-sponsored health plan including an employer-sponsored retiree health plan.

(B) Receipt of a notice of loss of eligibility due to the divorce or death of a spouse or, if no notice is received, the effective date of loss of eligibility due to the divorce or death of a spouse, from any employer-sponsored health plan including an employer-sponsored retiree health plan.

(C) Termination of health care services for a military retiree or the retiree’s Medicare eligible spouse or dependent as a result of a military base closure or loss of access to health care services because the base no longer offers services or because the individual relocates.

(2) For purposes of this subdivision, “employer-sponsored retiree health plan” includes any coverage for medical expenses, including coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) and the California Continuation Benefits Replacement Act (Cal-COBRA), that is directly or indirectly sponsored or established by an employer for employees or retirees, their spouses, dependents, or other included covered persons.

(f) An individual enrolled in Medicare Part B is entitled to open enrollment described in this section if the individual was covered under a policy, certificate, or contract providing Medicare supplement coverage but that coverage terminated because the individual established residence at a location not served by the issuer.

(g) (1) An individual whose coverage was terminated by a Medicare Advantage plan shall be entitled to an additional 60-day open enrollment period to be added on to and run consecutively after any open enrollment period authorized by federal law or regulation, for any and all Medicare supplement coverage available on a guaranteed basis under state and federal law or regulations for persons terminated by their Medicare Advantage plan.

(2) Health plans that terminate Medicare enrollees shall notify those enrollees in the termination notice of the additional open enrollment period authorized by this subdivision. Health plan notices shall inform enrollees of the opportunity to secure advice and assistance from the HICAP in their area, along with the toll-free telephone number for HICAP.

(h) (1) An individual shall be entitled to an annual open enrollment period lasting 30 days or more, commencing with the individual’s birthday, during which time that person may purchase any Medicare supplement coverage that offers benefits equal to or lesser than those provided by the previous coverage. During this open enrollment period, no issuer that falls under this provision shall deny or condition the issuance or effectiveness of Medicare supplement coverage, nor discriminate in the pricing of coverage, because of health status, claims experience, receipt of health care, or medical condition of the individual if, at the time of the open enrollment period, the individual is covered under another Medicare supplement policy, certificate, or contract. An issuer that offers Medicare supplement contracts shall notify an enrollee of his or her rights under this subdivision at least 30 and no more than 60 days before the beginning of the open enrollment period.

(2) For purposes of this subdivision, the following provisions shall apply:

(A) A 1990 standardized Medicare supplement benefit plan A shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan A.

(B) A 1990 standardized Medicare supplement benefit plan B shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan B.

(C) A 1990 standardized Medicare supplement benefit plan C shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan C.

(D) A 1990 standardized Medicare supplement benefit plan D shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan D.

(E) A 1990 standardized Medicare supplement benefit plan E shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare benefit plan D.

(F) (i) A 1990 standardized Medicare supplement benefit plan F shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare benefit plan F.

(ii) A 1990 standardized Medicare supplement benefit high deductible plan F shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit high deductible plan F.

(G) A 1990 standardized Medicare supplement benefit plan G shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan G.

(H) A 1990 standardized Medicare supplement benefit plan H shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan D.

(I) A 1990 standardized Medicare supplement benefit plan I shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan G.

(J) (i) A 1990 standardized Medicare supplement benefit plan J shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan F.

(ii) A 1990 standardized Medicare supplement benefit high deductible plan J shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit high deductible plan F.

(K) A 1990 standardized Medicare supplement benefit plan K shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan K.

(L) A 1990 standardized Medicare supplement benefit plan L shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan L.

(i) An individual enrolled in Medicare Part B is entitled to open enrollment described in this section upon being notified that, because of an increase in the individual’s income or assets, he or she meets one of the following requirements:

(1) He or she is no longer eligible for Medi-Cal benefits.

(2) He or she is only eligible for Medi-Cal benefits with a share of cost and certifies at the time of application that he or she has not met the share of cost.

(Amended by Stats. 2011, Ch. 270, Sec. 1. Effective January 1, 2012.)



1358.12

(a) (1) With respect to the guaranteed issue of a Medicare supplement contract, eligible persons are those individuals described in subdivision (b) who seek to enroll under the contract during the period specified in subdivision (c), and who submit evidence of the date of termination or disenrollment or enrollment in Medicare Part D with the application for a Medicare supplement contract.

(2) With respect to eligible persons, an issuer shall not take any of the following actions:

(A) Deny or condition the issuance or effectiveness of a Medicare supplement contract described in subdivision (e) that is offered and is available for issuance to new enrollees by the issuer.

(B) Discriminate in the pricing of that Medicare supplement contract because of health status, claims experience, receipt of health care, or medical condition.

(C) Impose an exclusion of benefits based on a preexisting condition under that Medicare supplement contract.

(b) An eligible person is an individual described in any of the following paragraphs:

(1) The individual is enrolled under an employee welfare benefit plan that provides health benefits that supplement the benefits under Medicare and either of the following applies:

(A) The plan either terminates or ceases to provide all of those supplemental health benefits to the individual.

(B) The employer no longer provides the individual with insurance that covers all of the payment for the 20-percent coinsurance.

(2) The individual is enrolled with a Medicare Advantage organization under a Medicare Advantage plan under Medicare Part C, and any of the following circumstances apply:

(A) The certification of the organization or plan has been terminated.

(B) The organization has terminated or otherwise discontinued providing the plan in the area in which the individual resides.

(C) The individual is no longer eligible to elect the plan because of a change in the individual’s place of residence or other change in circumstances specified by the secretary. Those changes in circumstances shall not include termination of the individual’s enrollment on the basis described in Section 1851(g)(3)(B) of the federal Social Security Act where the individual has not paid premiums on a timely basis or has engaged in disruptive behavior as specified in standards under Section 1856 of the federal Social Security Act, or the plan is terminated for all individuals within a residence area.

(D) (i) The Medicare Advantage plan in which the individual is enrolled reduces any of its benefits or increases the amount of cost sharing or premium or discontinues for other than good cause relating to quality of care, its relationship or contract under the plan with a provider who is currently furnishing services to the individual. An individual shall be eligible under this subparagraph for a Medicare supplement contract issued by the same issuer through which the individual was enrolled at the time the reduction, increase, or discontinuance described above occurs or, commencing January 1, 2007, for one issued by a subsidiary of the parent company of that issuer or by a network that contracts with the parent company of that issuer. If no Medicare supplement contract is available to the individual from the same issuer, a subsidiary of the parent company of the issuer, or a network that contracts with the parent company of the issuer, the individual shall be eligible for a Medicare supplement contract pursuant to paragraph (1) of subdivision (e) issued by any issuer, if the Medicare Advantage plan in which the individual is enrolled does any of the following:

(I) Increases the premium by 15 percent or more.

(II) Increases physician, hospital, or drug copayments by 15 percent or more.

(III) Reduces any benefits under the plan.

(IV) Discontinues, for other than good cause relating to quality of care, its relationship or contract under the plan with a provider who is currently furnishing services to the individual.

(ii) Enrollment in a Medicare supplement contract from an issuer unaffiliated with the issuer of the Medicare Advantage plan in which the individual is enrolled shall be permitted only during the annual election period for a Medicare Advantage plan, except where the Medicare Advantage plan has discontinued its relationship with a provider currently furnishing services to the individual. Nothing in this section shall be construed to authorize an individual to enroll in a group Medicare supplement policy if the individual does not meet the eligibility requirements for the group.

(E) The individual demonstrates, in accordance with guidelines established by the secretary, either of the following:

(i) The organization offering the plan substantially violated a material provision of the organization’s contract under this article in relation to the individual, including the failure to provide on a timely basis medically necessary care for which benefits are available under the plan or the failure to provide the covered care in accordance with applicable quality standards.

(ii) The organization, or agent or other entity acting on the organization’s behalf, materially misrepresented the plan’s provisions in marketing the plan to the individual.

(F) The individual meets other exceptional conditions as the secretary may provide.

(3) The individual is 65 years of age or older, is enrolled with a Program of All-Inclusive Care for the Elderly (PACE) provider under Section 1894 of the federal Social Security Act, and circumstances similar to those described in paragraph (2) exist that would permit discontinuance of the individual’s enrollment with the provider, if the individual were enrolled in a Medicare Advantage plan.

(4) The individual meets both of the following conditions:

(A) The individual is enrolled with any of the following:

(i) An eligible organization under a contract under Section 1876 of the federal Social Security Act (Medicare cost).

(ii) A similar organization operating under demonstration project authority, effective for periods before April 1, 1999.

(iii) An organization under an agreement under Section 1833(a)(1)(A) of the federal Social Security Act (health care prepayment plan).

(iv) An organization under a Medicare Select policy.

(B) The enrollment ceases under the same circumstances that would permit discontinuance of an individual’s election of coverage under paragraph (2) or (3).

(5) The individual is enrolled under a Medicare supplement contract, and the enrollment ceases because of any of the following circumstances:

(A) The insolvency of the issuer or bankruptcy of the nonissuer organization, or other involuntary termination of coverage or enrollment under the contract.

(B) The issuer of the contract substantially violated a material provision of the contract.

(C) The issuer, or an agent or other entity acting on the issuer’s behalf, materially misrepresented the contract’s provisions in marketing the contract to the individual.

(6) The individual meets both of the following conditions:

(A) The individual was enrolled under a Medicare supplement contract and terminates enrollment and subsequently enrolls, for the first time, with any Medicare Advantage organization under a Medicare Advantage plan under Medicare Part C, any eligible organization under a contract under Section 1876 of the federal Social Security Act (Medicare cost), any similar organization operating under demonstration project authority, any PACE provider under Section 1894 of the federal Social Security Act, or a Medicare Select policy.

(B) The subsequent enrollment under subparagraph (A) is terminated by the individual during any period within the first 12 months of the subsequent enrollment (during which the enrollee is permitted to terminate the subsequent enrollment under Section 1851(e) of the federal Social Security Act).

(7) The individual upon first becoming eligible for benefits under Medicare Part A at 65 years of age, enrolls in a Medicare Advantage plan under Medicare Part C or with a PACE provider under Section 1894 of the federal Social Security Act, and disenrolls from the plan or program not later than 12 months after the effective date of enrollment.

(8) The individual while enrolled under a Medicare supplement contract that covers outpatient prescription drugs enrolls in a Medicare Part D plan during the initial enrollment period, terminates enrollment in the Medicare supplement contract, and submits evidence of enrollment in Medicare Part D along with the application for a contract described in paragraph (4) of subdivision (e).

(c) (1) In the case of an individual described in paragraph (1) of subdivision (b), the guaranteed issue period begins on the later of the following two dates and ends on the date that is 63 days after the date the applicable coverage terminated:

(A) The date the individual receives a notice of termination or cessation of all supplemental health benefits or, if no notice is received, the date of the notice denying a claim because of a termination or cessation of benefits.

(B) The date that the applicable coverage terminates or ceases.

(2) In the case of an individual described in paragraphs (2), (3), (4), (6), and (7) of subdivision (b) whose enrollment is terminated involuntarily, the guaranteed issue period begins on the date that the individual receives a notice of termination and ends 63 days after the date the applicable coverage is terminated.

(3) In the case of an individual described in subparagraph (A) of paragraph (5) of subdivision (b), the guaranteed issue period begins on the earlier of the following two dates and ends on the date that is 63 days after the date the coverage is terminated:

(A) The date that the individual receives a notice of termination, a notice of the issuer’s bankruptcy or insolvency, or other similar notice if any.

(B) The date that the applicable coverage is terminated.

(4) In the case of an individual described in paragraph (2), (3), (6), or (7) of, or in subparagraph (B) or (C) of paragraph (5) of, subdivision (b) who disenrolls voluntarily, the guaranteed issue period begins on the date that is 60 days before the effective date of the disenrollment and ends on the date that is 63 days after the effective date of the disenrollment.

(5) In the case of an individual described in paragraph (8) of subdivision (b), the guaranteed issue period begins on the date the individual receives notice pursuant to Section 1882(v)(2)(B) of the federal Social Security Act from the Medicare supplement issuer during the 60-day period immediately preceding the initial enrollment period for Medicare Part D and ends on the date that is 63 days after the effective date of the individual’s coverage under Medicare Part D.

(6) In the case of an individual described in subdivision (b) who is not included in this subdivision, the guaranteed issue period begins on the effective date of disenrollment and ends on the date that is 63 days after the effective date of disenrollment.

(d) (1) In the case of an individual described in paragraph (6) of subdivision (b), or deemed to be so described pursuant to this paragraph, whose enrollment with an organization or provider described in subparagraph (A) of paragraph (6) of subdivision (b) is involuntarily terminated within the first 12 months of enrollment and who, without an intervening enrollment, enrolls with another such organization or provider, the subsequent enrollment shall be deemed to be an initial enrollment described in paragraph (6) of subdivision (b).

(2) In the case of an individual described in paragraph (7) of subdivision (b), or deemed to be so described pursuant to this paragraph, whose enrollment with a plan or in a program described in paragraph (7) of subdivision (b) is involuntarily terminated within the first 12 months of enrollment and who, without an intervening enrollment, enrolls in another such plan or program, the subsequent enrollment shall be deemed to be an initial enrollment described in paragraph (7) of subdivision (b).

(3) For purposes of paragraphs (6) and (7) of subdivision (b), an enrollment of an individual with an organization or provider described in subparagraph (A) of paragraph (6) of subdivision (b), or with a plan or in a program described in paragraph (7) of subdivision (b), shall not be deemed to be an initial enrollment under this paragraph after the two-year period beginning on the date on which the individual first enrolled with such an organization, provider, plan, or program.

(e) (1) Under paragraphs (1), (2), (3), (4), and (5) of subdivision (b), an eligible individual is entitled to a Medicare supplement contract that has a benefit package classified as Plan A, B, C, F (including a high deductible Plan F), K, L, M, or N offered by any issuer.

(2) (A) Under paragraph (6) of subdivision (b), an eligible individual is entitled to the same Medicare supplement contract in which he or she was most recently enrolled, if available from the same issuer. If that contract is not available, the eligible individual is entitled to a Medicare supplement contract that has a benefit package classified as Plan A, B, C, F (including a high deductible Plan F), K, L, M, or N offered by any issuer.

(B) On and after January 1, 2006, an eligible individual described in this paragraph who was most recently enrolled in a Medicare supplement contract with an outpatient prescription drug benefit, is entitled to a Medicare supplement contract that is available from the same issuer but without an outpatient prescription drug benefit or, at the election of the individual, has a benefit package classified as a Plan A, B, C, F (including high deductible Plan F), K, L, M, or N that is offered by any issuer.

(3) Under paragraph (7) of subdivision (b), an eligible individual is entitled to any Medicare supplement contract offered by any issuer.

(4) Under paragraph (8) of subdivision (b), an eligible individual is entitled to a Medicare supplement contract that has a benefit package classified as Plan A, B, C, F (including a high deductible Plan F), K, L, M, or N and that is offered and is available for issuance to a new enrollee by the same issuer that issued the individual’s Medicare supplement contract with outpatient prescription drug coverage.

(f) (1) At the time of an event described in subdivision (b) by which an individual loses coverage or benefits due to the termination of a contract or agreement, policy, or plan, the organization that terminates the contract or agreement, the issuer terminating the policy or contract, or the administrator of the plan being terminated, respectively, shall notify the individual of his or her rights under this section and of the obligations of issuers of Medicare supplement contracts under subdivision (a). The notice shall be communicated contemporaneously with the notification of termination.

(2) At the time of an event described in subdivision (b) by which an individual ceases enrollment under a contract or agreement, policy, or plan, the organization that offers the contract or agreement, regardless of the basis for the cessation of enrollment, the issuer offering the policy or contract, or the administrator of the plan, respectively, shall notify the individual of his or her rights under this section, and of the obligations of issuers of Medicare supplement contracts under subdivision (a). The notice shall be communicated within 10 working days of the date the issuer received notification of disenrollment.

(g) An issuer shall refund any unearned premium that an enrollee or subscriber paid in advance and shall terminate coverage upon the request of an enrollee or subscriber.

(Amended by Stats. 2011, Ch. 270, Sec. 2. Effective January 1, 2012.)



1358.13

(a) An issuer shall comply with Section 1882(c)(3) of the federal Social Security Act (as enacted by Section 4081(b)(2)(C) of the federal Omnibus Budget Reconciliation Act of 1987 (OBRA), Public Law 100-203) by doing all of the following:

(1) Accepting a notice from a Medicare Administrative Contractor, formerly known as a fiscal intermediary or carrier, on dually assigned claims submitted by participating physicians and suppliers as a claim for benefits in place of any other claim form otherwise required and making a payment determination on the basis of the information contained in that notice.

(2) Notifying the participating physician or supplier and the beneficiary of the payment determination.

(3) Paying the participating physician or supplier directly.

(4) Furnishing, at the time of enrollment, each enrollee with a card listing the contract name, number, and a central mailing address to which notices respecting coverage from a Medicare Administrative Contractor may be sent.

(5) Paying user fees established under Section 1395u(h)(3)(B) of Title 42 of the United States Code, for claim notices that are transmitted electronically or otherwise.

(6) Providing to the secretary, at least annually, a central mailing address to which all claims may be sent by Medicare Administrative Contractors.

(b) Compliance with the requirements set forth in subdivision (a) shall be certified on the Medicare supplement insurance experience reporting form provided by the director.

(Amended by Stats. 2009, Ch. 10, Sec. 9. Effective July 2, 2009.)



1358.14

(a)  (1)  (A)  With respect to loss ratio standards, a Medicare supplement contract shall not be advertised, solicited, or issued for delivery unless the contract can be expected, as estimated for the entire period for which prepaid or periodic charges are computed to provide coverage, to return to subscribers and enrollees in the form of aggregate benefits under the contract, not including anticipated refunds or credits provided under the contract, at least 75 percent of the aggregate amount of charges earned in the case of group contracts, or at least 65 percent of the aggregate amount of charges earned in the case of individual contracts, on the basis of incurred claims or costs of health care services experience and earned prepaid or periodic charges for that period and in accordance with accepted actuarial principles and practices.

(B)  Loss ratio standards shall be calculated on the basis of incurred health care expenses where coverage is provided by a health care service plan on a service rather than reimbursement basis, and earned prepaid or periodic charges shall be calculated for the period and in accordance with accepted actuarial principles and practices. Incurred health care expenses where coverage is provided by a health care service plan shall not include any of the following:

(i) Home office and overhead costs.

(ii) Advertising costs.

(iii) Commissions and other acquisition costs.

(iv) Taxes.

(v) Capital costs.

(vi) Administrative costs.

(vii) Claims processing costs.

(2) All filings of rates and rating schedules shall demonstrate that expected claims in relation to prepaid or periodic charges comply with the requirements of this section when combined with actual experience to date. Filings of rate revisions shall also demonstrate that the anticipated loss ratio over the entire future period for which the revised rates are computed to provide coverage can be expected to meet the appropriate loss ratio standards.

(3) For purposes of applying paragraph (1) of subdivision (a) and paragraph (3) of subdivision (d) of Section 1358.15 only, contracts issued as a result of solicitations of individuals through the mail or by mass media advertising, including both print and broadcast advertising, shall be deemed to be individual contracts.

(b) (1)  With respect to refund or credit calculations, an issuer shall collect and file with the director by May 31 of each year the data contained in the applicable reporting form required by the director (NAIC Appendix A) for each type of coverage in a standard Medicare supplement benefit plan.

(2) If on the basis of the experience as reported the benchmark ratio since inception (ratio 1) exceeds the adjusted experience ratio since inception (ratio 3), then a refund or credit calculation is required. The refund calculation shall be done on a statewide basis for each type of contract offered by the issuer. For purposes of the refund or credit calculation, experience on contracts issued within the reporting year shall be excluded.

(3) For the purposes of this section, with respect to contracts advertised, solicited, or issued for delivery prior to January 1, 2001, the issuer shall make the refund or credit calculation separately for all individual contracts, including all group contracts subject to an individual loss ratio standard when issued, combined and all other group contracts combined for experience after January 1, 2001. The first report pursuant to paragraph (1) shall be due by May 31, 2003.

(4) A refund or credit shall be made only when the benchmark loss ratio exceeds the adjusted experience loss ratio and the amount to be refunded or credited exceeds ten dollars ($10). The refund shall include interest from the end of the calendar year to the date of the refund or credit at a rate specified by the secretary, but in no event shall it be less than the average rate of interest for 13-week Treasury notes. A refund or credit against prepaid or periodic charges due shall be made by September 30 following the experience year upon which the refund or credit is based.

(c) An issuer of Medicare supplement contracts shall file annually its prepaid or periodic charges and supporting documentation including ratios of incurred losses to earned prepaid or periodic charges by contract duration for approval by the director in accordance with the filing requirements and procedures prescribed by the director. The supporting documentation shall also demonstrate in accordance with actuarial standards of practice using reasonable assumptions that the appropriate loss ratio standards can be expected to be met over the entire period for which charges are computed. The demonstration shall exclude active life reserves. An expected third-year loss ratio that is greater than or equal to the applicable percentage shall be demonstrated for contracts in force less than three years.

As soon as practicable, but prior to the effective date of enhancements in Medicare benefits, every issuer of Medicare supplement contracts shall file with the director, in accordance with applicable filing procedures, all of the following:

(1) (A)  Appropriate prepaid or periodic charge adjustments necessary to produce loss ratios as anticipated for the current charge for the applicable contracts. The supporting documents necessary to justify the adjustment shall accompany the filing.

(B) An issuer shall make prepaid or periodic charge adjustments necessary to produce an expected loss ratio under the contract to conform to minimum loss ratio standards for Medicare supplement contracts and that are expected to result in a loss ratio at least as great as that originally anticipated in the rates used to produce current charges by the issuer for the Medicare supplement contracts. No charge adjustment that would modify the loss ratio experience under the contract other than the adjustments described in this section shall be made with respect to a contract at any time other than upon its renewal date or anniversary date.

(C) If an issuer fails to make prepaid or periodic charge adjustments acceptable to the director, the director may order charge adjustments, refunds, or credits deemed necessary to achieve the loss ratio required by this section.

(2) Any appropriate contract amendments needed to accomplish the Medicare supplement contract modifications necessary to eliminate benefit duplications with Medicare. The contract amendments shall provide a clear description of the Medicare supplement benefits provided by the contract.

(d) (1)  The director may conduct a public hearing to gather information concerning a request by an issuer for an increase in a rate for a contract form issued before or after the effective date of January 1, 2001, if the experience of the form for the previous reporting period is not in compliance with the applicable loss ratio standard. The determination of compliance is made without consideration of any refund or credit for the reporting period. Public notice of the hearing shall be furnished in a manner deemed appropriate by the director.

(2) The director may conduct a public hearing to gather information if the experience of the form filed under paragraph (1) of subdivision (b) for the previous reporting period is not in compliance with the applicable loss ratio standard.

The determination of compliance is made without consideration of any refund or credit for the reporting period. Public notice of the hearing shall be furnished in a manner deemed appropriate by the director.

(Amended by Stats. 2005, Ch. 206, Sec. 10. Effective January 1, 2006.)



1358.145

(a)  The calculation of actual or expected loss ratios shall be pursuant to the formula in subdivision (a) of Section 1358.14, and pursuant to definitions, procedures, and other provisions as may be deemed by the director, with due consideration of the circumstances of the particular issuer, to be fair, reasonable, and consistent with the objectives of this chapter.

(b)  Each issuer shall submit to the department a copy of the calculations for the actual or expected loss ratio as required by Section 1358.14. The calculations shall include the following data: the actual loss ratio for the entire period in which the contract has been in force, as well as for the immediate past three years and for each year in which the contract has been in force, the scale of prepaid or periodic charges for the loss ratio calculation period, a description of all assumptions, the formula used to calculate gross prepaid or periodic charges, the expected level of earned prepaid or periodic charges in the loss ratio calculation period, and the expected level of incurred claims for reimbursement, including paid claims and incurred but not paid claims, in the loss ratio calculation period. The calculations shall be accompanied by an actuarial certification, consisting of a signed declaration of an actuary who is a member in good standing of the American Academy of Actuaries in which the actuary states that the assumptions used in calculating the expected loss ratio are appropriate and reasonable, taking into account that the calculations are in accordance with the provisions of subdivision (a) and the provisions referred to therein. In addition, the director may require the issuer to submit actuarial certification, as described above, by one or more unaffiliated actuaries acceptable to the director.

(c)  Notwithstanding the calculations required by subdivision (b), contracts shall be deemed to comply with the loss ratio standards if, and shall be deemed not to comply with the loss standards unless: (1) for the most recent year, the ratio of the incurred losses to earned prepaid charges for contracts that have been in force for three years or more is greater than or equal to the applicable percentages contained in this section; and (2) the expected losses in relation to charges over the entire period for which the contract is rated comply with the requirements of this section. An expected third-year loss ratio that is greater than or equal to the applicable percentage shall be demonstrated for contracts in force less than three years.

(Added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.146

The following format shall be used for reporting loss ratio experience:

MEDICARE SUPPLEMENT
HEALTH CARE SERVICE PLAN
CONTRACT EXPERIENCE EXHIBIT

For the year ended December 31, 20__.
For the State of California.

Of the ____ health care service plan.
Address (City, State, and Zip Code) ____
Person Completing this Exhibit ____
To be filed by June 30th following the filing under Section 1358.14 of the Health and Safety Code.

Costs for Health Care Services

Prepaid or

Percentage

Periodic

of Prepaid

Charges

or Periodic

Classification

Earned

Amount

Charges Earned

Experience on
Individual Plan
Contracts

1. _____ Contracts issued
_____ through 20__

_____ Reporting State

_____ Nationwide

2. _____ Contracts issued
_____ after 20__

_____ Reporting State

_____ Nationwide

Experience on Group
Plan Contracts

1. _____ Contracts Issued
_____ through 20__

_____ Reporting State

_____ Nationwide

2. _____ Contracts Issued
_____ after 20__

_____ Reporting State

_____ Nationwide

The undersigned officer hereby certifies that the company named
above has complied with the requirements contained in the federal
Omnibus Budget Reconciliation Act of 1987, Section 4081.

Signature

Title and name (please type)

INSTRUCTIONS FOR COMPLETING MEDICARE SUPPLEMENT HEALTH CARE SERVICE PLAN CONTRACT EXPERIENCE EXHIBIT

1.  Experience on plan contracts issued more than three years prior to the reporting year should be shown separately as indicated on the form. For example, for the reporting year ended 12/31/88 (filed on June 30, 1989), experience on plan contracts issued in 1985 and prior should be shown separately from that of plan contracts issued in 1986 and later. For group coverage, the year of issue should be based on when the contract was issued if available; otherwise use the master plan contract year of issue.

2.  Allocation of reserves on a state-by-state basis should be on sound actuarial principles and be consistent from year to year.

3.  Membership or plan contract fees, if any, constitute, and should be included with, prepaid or periodic charges earned. Earned prepaid or periodic charges may be shown on an annual basis net of loadings for nonannual modes.

4.  Mass marketing group coverage subject to individual loss ratio standards should be included with individual plan contracts.

5.  Any dividends paid to subscribers should be included with costs for health care.

6.  Neither costs for health care services nor earned prepaid or periodic charges should be adjusted for changes in plan contract (additional) reserves.

DEFINITIONS

For purposes of this form:

1.  “Costs for health care services” means payment for health care services plus the increase in claim reserves. Claim reserves include only those unpaid liabilities for claims that have already been incurred. Costs for health care services in this exhibit do not include plan contract additional reserves.

(Added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.15

(a) An issuer shall not advertise, solicit, or issue for delivery a Medicare supplement contract to a resident of this state unless the contract has been filed with and approved by the director in accordance with filing requirements and procedures prescribed by the director. Until January 1, 2001, or 90 days after approval of Medicare supplement contracts submitted for approval pursuant to this section, whichever is later, issuers may continue to offer and market previously approved Medicare supplement contracts.

(b) An issuer shall file any riders or amendments to contract forms to delete outpatient prescription drug benefits, as required by the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (P.L. 108-173), only in the state where the contract was issued.

(c) An issuer shall not use or change prepaid or periodic charges for a Medicare supplement contract unless the charges and supporting documentation have been filed with and approved by the director in accordance with the filing requirements and procedures prescribed by the director.

(d) (1) Except as provided in paragraph (2), an issuer shall not file for approval more than one contract of each type for each standard Medicare supplement benefit plan.

(2) An issuer may offer, with the approval of the director, up to four additional contracts of the same type for the same standard Medicare supplement benefit plan, one for each of the following cases:

(A) The inclusion of new or innovative benefits.

(B) The addition of either direct response or agent marketing methods.

(C) The addition of either guaranteed issue or underwritten coverage.

(D) The offering of coverage to individuals eligible for Medicare by reason of disability.

(3) For the purposes of this section, a “type” means an individual contract, a group contract, an individual Medicare Select contract, or a group Medicare Select contract.

(e) (1) Except as provided in subdivision (a), an issuer shall continue to make available for purchase any contract issued after January 1, 2001, that has been approved by the director. A contract shall not be considered to be available for purchase unless the issuer has actively offered it for sale in the previous 12 months.

(A) An issuer may discontinue the availability of a contract if the issuer provides to the director in writing its decision at least 30 days prior to discontinuing the availability of the form of the contract. After receipt of the notice by the director, the issuer shall no longer offer for sale the contract in this state.

(B) An issuer that discontinues the availability of a contract pursuant to subparagraph (A) shall not file for approval a new contract of the same type for the same standard Medicare supplement benefit plan as the discontinued contract for a period of five years after the issuer provides notice to the director of the discontinuance. The period of discontinuance may be reduced if the director determines that a shorter period is appropriate.

(2) The sale or other transfer of Medicare supplement business to another issuer shall be considered a discontinuance for the purposes of this section.

(3) A change in the rating structure or methodology shall be considered a discontinuance under paragraph (1) unless the issuer complies with the following requirements:

(A) The issuer provides an actuarial memorandum, in a form and manner prescribed by the director, describing the manner in which the revised rating methodology and resultant rates differ from the existing rating methodology and existing rates.

(B) The issuer does not subsequently put into effect a change of rates or rating factors that would cause the percentage differential between the discontinued and subsequent rates as described in the actuarial memorandum to change. The director may approve a change to the differential that is in the public interest.

(f) (1) Except as provided in paragraph (2), the experience of all contracts of the same type in a standard Medicare supplement benefit plan shall be combined for purposes of the refund or credit calculation prescribed in Section 1358.14.

(2) Contracts assumed under an assumption reinsurance agreement shall not be combined with the experience of other contracts for purposes of the refund or credit calculation.

(g) A Medicare supplement contract shall be deemed not to be fair, just, or consistent with the objectives of this chapter at all times, and shall not be advertised, solicited, or issued for delivery at any time, except during that period of time, if any, beginning with the date of receipt by the plan of notification by the director that the provisions of the contract are deemed to be fair, just, and consistent with the objectives of this chapter, and ending with the earlier to occur of the events indicated in subdivision (h).

(h) The period of time indicated in subdivision (g) shall terminate at the earlier to occur of (1) receipt by the plan of written revocation by the director of the immediate past notification referred to in subdivision (g) specifying the basis for the revocation, (2) the last day of the prepaid or periodic charge calculation period, that in no event may exceed one year, or (3) June 30, of the next succeeding calendar year.

(i) An issuer shall secure the director’s review of a contract subject to this article by submitting, not less than 30 days prior to any proposed advertising or other use of the contract not already protected by a currently effective notice under subdivision (g), the following for the director’s review:

(1) A copy of the contract.

(2) A copy of the disclosure form.

(3) A representation that the contract complies with the provisions of this chapter and the rules adopted thereunder.

(4) A completed copy of the “Medicare Supplement Health Care Service Plan Contract Experience Exhibit” set forth in Section 1358.145.

(5) A copy of the calculations for the actual or expected loss ratio.

(6) Supporting data used in calculating the actual or expected loss ratio as indicated in Section 1358.14.

(7) An actuarial certification, as specified in Section 1358.14, of the loss ratio computations.

(8) If required by the director, actuarial certification, as specified in Section 1358.14, of the loss ratio computations by one or more unaffiliated actuaries acceptable to the director.

(9) An undertaking by the issuer to notify the subscribers in writing within 60 days of decertification, if the contract is identified as a certified contract at the time of sale and later decertified.

(10) A signed statement of the president of the issuer or other officer of the issuer designated by that person attesting that the information submitted for review is accurate and complete and does not misrepresent any material fact.

(j) An issuer that submits information pursuant to subdivision (i) shall provide any additional information as may be requested by the director to enable the director to conclude that the contract complies with the provisions of this chapter and rules adopted thereunder.

(k) For the purposes of this section, the term “decertified,” as applied to a contract, means that the director by written notice has found that the contract no longer complies with the provisions of this chapter and the rules adopted thereunder and has revoked the prior authorization to display on the contract the emblem indicating certification.

(l) Benefits designed to cover cost-sharing amounts under Medicare will be changed automatically to coincide with any changes in the applicable Medicare deductible amount and copayment percentage factors and the amount of prepaid charges may be modified, as indicated in paragraph (6) of subdivision (a) of Section 1300.67.4 of Title 28 of the California Code of Regulations, to correspond with those changes.

(Amended by Stats. 2005, Ch. 206, Sec. 11. Effective January 1, 2006.)



1358.16

(a)  An issuer or other entity may provide a commission or other compensation to a solicitor or other representative for the sale of a Medicare supplement contract only if the first year commission or other first year compensation is no more than 200 percent of the commission or other compensation paid for selling or servicing the contract in the second year or period.

(b)  The commission or other compensation provided in subsequent renewal years shall be the same as that provided in the second year or period and shall be provided for no fewer than five renewal years.

(c)  No issuer shall provide compensation to a solicitor or solicitor firm, and no solicitor or solicitor firm shall receive compensation, greater than the renewal compensation payable by the replacing issuer on renewal contracts if an existing contract is replaced.

(d)  For purposes of this section, “commission” or “compensation” includes pecuniary or nonpecuniary remuneration of any kind relating to the sale or renewal of the contract, including, but not limited to, bonuses, gifts, prizes, awards, and finders’ fees.

(Amended by Stats. 2005, Ch. 206, Sec. 12. Effective January 1, 2006.)



1358.17

(a) (1) Medicare supplement contracts shall include a renewal or continuation provision. The language or specifications of the provision shall be consistent with subdivision (a) of Section 1365 and the rules adopted thereunder. The provision shall be appropriately captioned and shall appear on the first page of the contract, and shall include any reservation by the issuer of the right to change prepaid or periodic charges and any automatic renewal increases based on the enrollee’s age.

(2) The contract shall contain the provisions required to be set forth by Section 1300.67.4 of Title 28 of the California Code of Regulations.

(b) (1) Except for contract amendments by which the issuer effectuates a request made in writing by the enrollee, exercises a specifically reserved right under a Medicare supplement contract, or is required to reduce or eliminate benefits to avoid duplication of Medicare benefits, all amendments to a Medicare supplement contract after the date of issue or upon reinstatement or renewal that reduce or eliminate benefits or coverage in the contract shall require a signed acceptance by the subscriber. After the date of contract issue, any amendment that increases benefits or coverage with a concomitant increase in prepaid or periodic charges during the contract term shall be agreed to in writing signed by the subscriber, unless the benefits are required by the minimum standards for Medicare supplement contracts, or if the increased benefits or coverage is required by law. If a separate additional charge is made for benefits provided in connection with contract amendments, the charge shall be set forth in the contract.

(2) An issuer shall not in any way reduce or eliminate any benefit or coverage under a Medicare supplement contract at any time after the date of entering the contract, including dates of reinstatement or renewal, unless and until the change is voluntarily agreed to in writing signed by the subscriber or enrollee, or is required to reduce or eliminate benefits to avoid duplication of Medicare benefits. The issuer shall not increase benefits or coverage with a concomitant increase in prepaid or periodic charges during the term of the contract unless and until the change is voluntarily agreed to in writing signed by the subscriber or enrollee or unless the increased benefits or coverage is required by law or regulation.

(c) Medicare supplement contracts shall not provide for the payment of benefits based on standards described as “usual and customary,” “reasonable and customary,” or words of similar import.

(d) If a Medicare supplement contract contains any limitations with respect to preexisting conditions, those limitations shall appear as a separate paragraph of the contract and be labeled as “Preexisting Condition Limitations.”

(e) (1) Medicare supplement contracts shall have a notice prominently printed in no less than 10-point uppercase type, on the cover page of the contract or attached thereto stating that the applicant shall have the right to return the contract within 30 days of its receipt via regular mail, and to have any charges refunded in a timely manner if, after examination of the contract, the covered person is not satisfied for any reason. The return shall void the contract from the beginning, and the parties shall be in the same position as if no contract had been issued.

(2) For purposes of this section, a timely manner shall be no later than 30 days after the issuer receives the returned contract.

(3) If the issuer fails to refund all prepaid or periodic charges paid in a timely manner, then the applicant shall receive interest on the paid charges at the legal rate of interest on judgments as provided in Section 685.010 of the Code of Civil Procedure. The interest shall be paid from the date the issuer received the returned contract.

(f) (1) Issuers of health care service plan contracts that provide hospital or medical expense coverage on an expense incurred or indemnity basis to persons eligible for Medicare shall provide to those applicants a guide to health insurance for people with Medicare in the form developed jointly by the National Association of Insurance Commissioners and the Centers for Medicare and Medicaid Services and in a type size no smaller than 12-point type. Delivery of the guide shall be made whether or not the contracts are advertised, solicited, or issued for delivery as Medicare supplement contracts as defined in this article. Except in the case of direct response issuers, delivery of the guide shall be made to the applicant at the time of application, and acknowledgment of receipt of the guide shall be obtained by the issuer. Direct response issuers shall deliver the guide to the applicant upon request, but not later than at the time the contract is delivered.

(2) For the purposes of this section, “form” means the language, format, type size, type proportional spacing, bold character, and line spacing.

(g) As soon as practicable, but no later than 30 days prior to the annual effective date of any Medicare benefit changes, an issuer shall notify its enrollees and subscribers of modifications it has made to Medicare supplement contracts in a format acceptable to the director. The notice shall include both of the following:

(1) A description of revisions to the Medicare Program and a description of each modification made to the coverage provided under the Medicare supplement contract.

(2) Inform each enrollee as to when any adjustment in prepaid or periodic charges is to be made due to changes in Medicare.

(h) The notice of benefit modifications and any adjustments of prepaid or periodic charges shall be in outline form and in clear and simple terms so as to facilitate comprehension.

(i) The notices shall not contain or be accompanied by any solicitation.

(j) (1) Issuers shall provide an outline of coverage to all applicants at the time application is presented to the prospective applicant and, except for direct response policies, shall obtain an acknowledgment of receipt of the outline from the applicant. If an outline of coverage is provided at the time of application and the Medicare supplement contract is issued on a basis which would require revision of the outline, a substitute outline of coverage properly describing the contract shall accompany the contract when it is delivered and contain the following statement, in no less than 12-point type, immediately above the company name:

“NOTICE: Read this outline of coverage carefully. It is not identical to the outline of coverage provided upon application and the coverage originally applied for has not been issued.”

(2) The outline of coverage provided to applicants pursuant to this section consists of four parts: a cover page, information about prepaid or periodic charges, disclosure pages, and charts displaying the features of each benefit plan offered by the issuer. The outline of coverage shall be in the language and format prescribed below in no less than 12-point type. All Medicare supplement plans authorized by federal law shall be shown on the cover page, and the plans that are offered by the issuer shall be prominently identified. Information about prepaid or periodic charges for plans that are offered shall be shown on the cover page or immediately following the cover page and shall be prominently displayed. The charge and mode shall be stated for all plans that are offered to the prospective applicant. All possible charges for the prospective applicant shall be illustrated.

(3) (A) The following shall only apply to contracts sold for effective dates prior to June 1, 2010:

(i) The outline of coverage shall include the items, and in the same order, specified in the chart set forth in Section 17 of the Model Regulation to implement the NAIC Medicare Supplement Insurance Minimum Standards Model Act, as adopted by the National Association of Insurance Commissioners in 2004.

(ii) The cover page shall contain the 14-plan (A-L) charts. The plans offered by the issuer shall be clearly identified. Innovative benefits shall be explained in a manner approved by the director.

(B) The following shall only apply to policies sold for effective dates on or after June 1, 2010:

(i) The outline of coverage shall include the items, and in the same order specified in the chart set forth in Section 17 of the Model Regulation to implement the NAIC Medicare Supplement Insurance Minimum Standards Model Act, as adopted by the National Association of Insurance Commissioners in 2008.

(ii) The cover page shall contain all Medicare supplement benefit plan charts A to D, inclusive, F, high deductible F, G, and K to N, inclusive. The plans offered by the issuer shall be clearly identified. Innovative benefits shall be explained in a manner approved by the director.

The text shall read: “Medicare supplement contracts can be sold in only standard plans. This chart shows the benefits included in each plan. Every insurance company must offer Plan A. Some plans may not be available. Plans E, H, I, and J are no longer available for sale. [This sentence shall not appear after June 1, 2011.]”

(4) The disclosure pages shall be in the language and format described below in no less than 12-point type.

INFORMATION ABOUT PREPAID OR PERIODIC CHARGES

[Insert plan’s name] can only raise your charges if it raises the charge for all contracts like yours in this state. [If the charge is based on the increasing age of the enrollee, include information specifying when charges will change.]

DISCLOSURES

Use this outline to compare benefits and charges among policies.

[The following additional language shall be included under “DISCLOSURES” for contracts with effective dates on or after June 1, 2010, but shall not appear after June 1, 2011.]

This outline shows benefits and premiums of policies sold for effective dates on or after June 1, 2010. Policies sold for effective dates prior to June 1, 2010, have different benefits and premiums. Plans E, H, I, and J are no longer available for sale.

READ YOUR POLICY VERY CAREFULLY

This is only an outline describing the most important features of your Medicare supplement plan contract. This is not the plan contract and only the actual contract provisions will control. You must read the contract itself to understand all of the rights and duties of both you and [insert the health care service plan’s name].

RIGHT TO RETURN POLICY

If you find that you are not satisfied with your contract, you may return it to [insert plan’s address]. If you send the contract back to us within 30 days after you receive it, we will treat the contract as if it had never been issued and return all of your payments.

POLICY REPLACEMENT

If you are replacing other health coverage, do NOT cancel it until you have actually received your new contract and are sure you want to keep it.

NOTICE

This contract may not fully cover all of your medical costs. Neither [insert the health care service plan’s name] nor its agents are connected with Medicare.

This outline of coverage does not give all the details of Medicare coverage. Contact your local social security office or consult “The Medicare Handbook” for further details and limitations applicable to Medicare.

COMPLETE ANSWERS ARE VERY IMPORTANT

When you fill out the application for the new contract, be sure to answer truthfully and completely all questions about your medical and health history. The company may cancel your contract and refuse to pay any claims if you leave out or falsify important medical information. [If the contract is guaranteed issue, this paragraph need not appear.] Review the application carefully before you sign it. Be certain that all information has been properly recorded. [The charts displaying the features of each benefit plan offered by the issuer shall use the uniform format and language shown in the charts set forth in Section 17 of the Model Regulation to Implement the NAIC Medicare Supplement Insurance Minimum Standards Model Act, as most recently adopted by the National Association of Insurance Commissioners. No more than four benefit plans may be shown on one chart. For purposes of illustration, charts for each benefit plan are set forth below. An issuer may use additional benefit plan designations on these charts.]

[Include an explanation of any innovative benefits on the cover page and in the chart, in a manner approved by the director.]

(k) Notwithstanding Section 1300.63.2 of Title 28 of the California Code of Regulations, no issuer shall combine the evidence of coverage and disclosure form into a single document relating to a contract that supplements Medicare, or is advertised or represented as a supplement to Medicare, with hospital or medical coverage.

(l) The director may adopt regulations to implement this article, including, but not limited to, regulations that specify the required information to be contained in the outline of coverage provided to applicants pursuant to this section, including the format of tables, charts, and other information.

(m) (1) Any health care service plan contract, other than a Medicare supplement contract, a contract issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.), a disability income policy, or any other contract identified in subdivision (b) of Section 1358.3, issued for delivery in this state to persons eligible for Medicare, shall notify enrollees under the contract that the contract is not a Medicare supplement contract. The notice shall either be printed or attached to the first page of the outline of coverage delivered to enrollees under the contract, or if no outline of coverage is delivered, to the first page of the contract delivered to enrollees. The notice shall be in no less than 12-point type and shall contain the following language:

“THIS CONTRACT IS NOT A MEDICARE SUPPLEMENT. If you are eligible for Medicare, review the Guide to Health Insurance for People with Medicare available from the company.”

(2) Applications provided to persons eligible for Medicare for the health insurance contracts described in paragraph (1) shall disclose the extent to which the contract duplicates Medicare in a manner required by the director. The disclosure statement shall be provided as a part of, or together with, the application for the contract.

(n) A Medicare supplement contract that does not cover custodial care shall, on the cover page of the outline of coverages, contain the following statement in uppercase type: “THIS POLICY DOES NOT COVER CUSTODIAL CARE IN A SKILLED NURSING CARE FACILITY.”

(o) An issuer shall comply with all notice requirements of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (P.L. 108-173).

(Amended by Stats. 2009, Ch. 10, Sec. 10. Effective July 2, 2009.)



1358.18

In the interest of full and fair disclosure, and to assure the availability of necessary consumer information to potential subscribers or enrollees not possessing a special knowledge of Medicare, health care service plans, or Medicare supplement contracts, an issuer shall comply with the following provisions:

(a) Application forms shall include the following questions designed to elicit information as to whether, as of the date of the application, the applicant currently has Medicare supplement, Medicare Advantage, Medi-Cal coverage, or another health insurance policy or certificate or plan contract in force or whether a Medicare supplement contract is intended to replace any other disability policy or certificate, or plan contract, presently in force. A supplementary application or other form to be signed by the applicant and solicitor containing those questions and statements may be used.

“(Statements)

(1) You do not need more than one Medicare supplement policy or contract.

(2) If you purchase this contract, you may want to evaluate your existing health coverage and decide if you need multiple coverages.

(3) You may be eligible for benefits under Medi-Cal or Medicaid and may not need a Medicare supplement contract.

(4) If after purchasing this contract you become eligible for Medi-Cal, the benefits and premiums under your Medicare supplement contract can be suspended, if requested, during your entitlement to benefits under Medi-Cal or Medicaid for 24 months. You must request this suspension within 90 days of becoming eligible for Medi-Cal or Medicaid. If you are no longer entitled to Medi-Cal or Medicaid, your suspended Medicare supplement contract or if that is no longer available, a substantially equivalent contract, will be reinstituted if requested within 90 days of losing Medi-Cal or Medicaid eligibility. If the Medicare supplement contract provided coverage for outpatient prescription drugs and you enrolled in Medicare Part D while your contract was suspended, the reinstituted contract will not have outpatient prescription drug coverage, but will otherwise be substantially equivalent to your coverage before the date of the suspension.

(5) If you are eligible for, and have enrolled in, a Medicare supplement contract by reason of disability and you later become covered by an employer or union-based group health plan, the benefits and premiums under your Medicare supplement contract can be suspended, if requested, while you are covered under the employer or union-based group health plan. If you suspend your Medicare supplement contract under these circumstances and later lose your employer or union-based group health plan, your suspended Medicare supplement contract or if that is no longer available, a substantially equivalent contract, will be reinstituted if requested within 90 days of losing your employer or union-based group health plan. If the Medicare supplement contract provided coverage for outpatient prescription drugs and you enrolled in Medicare Part D while your contract was suspended, the reinstituted contract will not have outpatient prescription drug coverage, but will otherwise be substantially equivalent to your coverage before the date of the suspension.

(6) Counseling services are available in this state to provide advice concerning your purchase of Medicare supplement coverage and concerning medical assistance through the Medi-Cal or Medicaid Program, including benefits as a qualified Medicare beneficiary (QMB) and a specified low-income Medicare beneficiary (SLMB). Information regarding counseling services may be obtained from the California Department of Aging.

(Questions)

If you lost or are losing other health insurance coverage and received a notice from your prior insurer saying you were eligible for guaranteed issue of a Medicare supplement insurance contract or that you had certain rights to buy such a contract, you may be guaranteed acceptance in one or more of our Medicare supplement plans. Please include a copy of the notice from your prior insurer with your application. PLEASE ANSWER ALL QUESTIONS.

[Please mark Yes or No below with an “X.”]

To the best of your knowledge,

(1) (a) Did you turn 65 years of age in the last 6 months

Yes____ No____

(b) Did you enroll in Medicare Part B in the last 6 months

Yes____ No____

(c) If yes, what is the effective date ___________________

(2) Are you covered for medical assistance through California’s Medi-Cal program

NOTE TO APPLICANT: If you have a share of cost under the Medi-Cal program, please answer NO to this question.

Yes____ No____

If yes,

(a) Will Medi-Cal pay your premiums for this Medicare supplement contract

Yes____ No____

(b) Do you receive benefits from Medi-Cal OTHER THAN payments toward your Medicare Part B premium

Yes____ No____

(3) (a) If you had coverage from any Medicare plan other than original Medicare within the past 63 days (for example, a Medicare Advantage plan or a Medicare HMO or PPO), fill in your start and end dates below. If you are still covered under this plan, leave “END” blank.

START __/__/__ END __/__/__

(b) If you are still covered under the Medicare plan, do you intend to replace your current coverage with this new Medicare supplement contract

Yes____ No____

(c) Was this your first time in this type of Medicare plan

Yes____ No____

(d) Did you drop a Medicare supplement contract to enroll in the Medicare plan

Yes____ No____

(4) (a) Do you have another Medicare supplement policy or certificate or contract in force

Yes____ No____

(b) If so, with what company, and what plan do you have [optional for Direct Mailers]

Yes____ No____

(c) If so, do you intend to replace your current Medicare supplement policy or certificate or contract with this contract

Yes____ No____

(5) Have you had coverage under any other health insurance within the past 63 days (For example, an employer, union, or individual plan)

Yes____ No____

(a) If so, with what companies and what kind of policy

________________________________________________

________________________________________________

________________________________________________

________________________________________________

(b) What are your dates of coverage under the other policy

START __/__/__ END __/__/__

(If you are still covered under the other policy, leave “END” blank).

(b) Solicitors shall list any other health insurance policies or plan contracts they have sold to the applicant as follows:

(1) List policies and contracts sold that are still in force.

(2) List policies and contracts sold in the past five years that are no longer in force.

(c) An issuer issuing Medicare supplement contracts without a solicitor or solicitor firm (a direct response issuer) shall return to the applicant, upon delivery of the contract, a copy of the application or supplemental forms, signed by the applicant and acknowledged by the issuer.

(d) Upon determining that a sale will involve replacement of Medicare supplement coverage, any issuer, other than a direct response issuer, or its agent, shall furnish the applicant, prior to issuance for delivery of the Medicare supplement contract, a notice regarding replacement of Medicare supplement coverage. One copy of the notice signed by the applicant and the agent, except where the coverage is sold without an agent, shall be provided to the applicant and an additional signed copy shall be retained by the issuer. A direct response issuer shall deliver to the applicant at the time of the issuance of the contract the notice regarding replacement of Medicare supplement coverage.

(e) The notice required by subdivision (d) for an issuer shall be provided in substantially the following form in no less than 12-point type:

NOTICE TO APPLICANT REGARDING REPLACEMENT OF MEDICARE SUPPLEMENT COVERAGE OR MEDICARE ADVANTAGE

(Company name and address)

SAVE THIS NOTICE! IT MAY BE IMPORTANT TO YOU IN THE FUTURE

According to [your application] [information you have furnished], you intend to lapse or otherwise terminate an existing Medicare supplement policy or contract or Medicare Advantage plan and replace it with a contract to be issued by [Plan Name]. Your contract to be issued by [Plan Name] will provide 30 days within which you may decide without cost whether you desire to keep the contract. You should review this new coverage carefully. Compare it with all accident and sickness coverage you now have. Terminate your present policy or contract only if, after due consideration, you find that purchase of this Medicare supplement coverage is a wise decision.

STATEMENT TO APPLICANT BY PLAN, SOLICITOR, SOLICITOR FIRM, OR OTHER REPRESENTATIVE:

(1) I have reviewed your current medical or health coverage. To the best of my knowledge, the replacement of coverage involved in this transaction does not duplicate coverage or, if applicable, Medicare Advantage coverage because you intend to terminate your existing Medicare supplement coverage or leave your Medicare Advantage plan. The replacement contract is being purchased for the following reason (check one):

__ Additional benefits.

__ No change in benefits, but lower premiums or charges.

__ Fewer benefits and lower premiums or charges.

__ Plan has outpatient prescription drug coverage and applicant is enrolled in Medicare Part D.

__ Disenrollment from a Medicare Advantage plan. Reasons for disenrollment:

__ Other. (please specify) ________.

(2) If the issuer of the Medicare supplement contract being applied for does not impose, or is otherwise prohibited from imposing, preexisting condition limitations, please skip to statement 3 below. Health conditions that you may presently have (preexisting conditions) may not be immediately or fully covered under the new contract. This could result in denial or delay of a claim for benefits under the new contract, whereas a similar claim might have been payable under your present contract.

(3) State law provides that your replacement Medicare supplement contract may not contain new preexisting conditions, waiting periods, elimination periods, or probationary periods. The plan will waive any time periods applicable to preexisting conditions, waiting periods, elimination periods, or probationary periods in the new coverage for similar benefits to the extent that time was spent (depleted) under the original contract.

(4) If you still wish to terminate your present policy or contract and replace it with new coverage, be certain to truthfully and completely answer any and all questions on the application concerning your medical and health history. Failure to include all material medical information on an application requesting that information may provide a basis for the plan to deny any future claims and to refund your prepaid or periodic payment as though your contract had never been in force. After the application has been completed and before you sign it, review it carefully to be certain that all information has been properly recorded.

(5) Do not cancel your present Medicare supplement coverage until you have received your new contract and are sure you want to keep it.

(Signature of Solicitor, Solicitor Firm, or Other Representative)
[Typed Name and Address of Plan, Solicitor, or Solicitor Firm]

(Applicant’s Signature)

(Date)

(f) The application form or other consumer information for persons eligible for Medicare and used by an issuer shall contain as an attachment a Medicare supplement buyer’s guide in the form approved by the director. The application or other consumer information, containing as an attachment the buyer’s guide, shall be mailed or delivered to each applicant applying for that coverage at or before the time of application and, to establish compliance with this subdivision, the issuer shall obtain an acknowledgment of receipt of the attached buyer’s guide from each applicant. No issuer shall make use of or otherwise disseminate any buyer’s guide that does not accurately outline current Medicare supplement benefits. No issuer shall be required to provide more than one copy of the buyer’s guide to any applicant.

(g) An issuer may comply with the requirement of this section in the case of group contracts by causing the subscriber (1) to disseminate copies of the disclosure form containing as an attachment the buyer’s guide to all persons eligible under the group contract at the time those persons are offered the Medicare supplement plan, and (2) collecting and forwarding to the issuer an acknowledgment of receipt of the disclosure form containing as an attachment the buyer’s guide from each enrollee.

(h) An issuer shall not require, request, or obtain health information as part of the application process for an applicant who is eligible for guaranteed issuance of, or open enrollment for, any Medicare supplement coverage pursuant to Section 1358.11 or 1358.12, except for purposes of paragraph (1) or (2) of subdivision (a) of Section 1358.11 when the applicant is first enrolled in Medicare Part B. The application form shall include a clear and conspicuous statement that the applicant is not required to provide health information during a period where guaranteed issue or open enrollment applies, as specified in Section 1358.11 or 1358.12, except for purposes of paragraph (1) or (2) of subdivision (a) of Section 1358.11 when the applicant is first enrolled in Medicare Part B, and shall inform the applicant of those periods of guaranteed issuance of Medicare supplement coverage. This subdivision shall not prohibit an issuer from requiring proof of eligibility for a guaranteed issuance of Medicare supplement coverage.

(Amended by Stats. 2009, Ch. 10, Sec. 11. Effective July 2, 2009.)



1358.19

An issuer shall provide a copy of any Medicare supplement advertisement intended for use in this state whether through written, radio, or television medium to the director for review or approval.

(Repealed and added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.20

(a) An issuer, directly or through solicitors or other representatives, shall do each of the following:

(1) Establish marketing procedures to ensure that any comparison of Medicare supplement coverage by its solicitors or other representatives will be fair and accurate.

(2) Establish marketing procedures to ensure that excessive coverage is not sold or issued.

(3) Display prominently by type, stamp, or other appropriate means, on the first page of the outline of coverage and contract, the following:

“Notice to buyer: This Medicare supplement contract may not cover all of your medical expenses.”

(4) Inquire and otherwise make every reasonable effort to identify whether a prospective applicant for a Medicare supplement contract already has health care coverage and the types and amounts of that coverage.

(5) Provide, on the application form for Medicare supplement contracts, a statement that reads as follows: “A rate guide is available that compares the policies sold by different insurers. You can obtain a copy of this rate guide by calling the Department of Managed Health Care’s consumer toll-free telephone number (1-888-HMO-2219), by calling the Health Insurance Counseling and Advocacy Program (HICAP) toll-free telephone number (1-800-434-0222), or by accessing the Department of Managed Health Care’s Internet Web site (www.dmhc.ca.gov).”

(6) Establish auditable procedures for verifying compliance with this subdivision.

(b) In addition to the practices prohibited by this code or any other law, the following acts and practices are prohibited:

(1) Twisting, which means knowingly making any misleading representation or incomplete or fraudulent comparison of any coverages or issuers for the purpose of inducing or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any coverage or to take out coverage with another plan or insurer.

(2) High pressure tactics, which means employing any method of marketing having the effect of or tending to induce the purchase of coverage through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend the purchase of coverage.

(3) Cold lead advertising, which means making use directly or indirectly of any method of marketing that fails to disclose in a conspicuous manner that a purpose of the method of marketing is the solicitation of coverage and that contact will be made by a health care service plan or its representative.

(c) The terms “Medicare supplement,” “Medigap,” “Medicare Wrap-Around” and words of similar import shall not be used unless the contract is issued in compliance with this article.

(Amended by Stats. 2009, Ch. 10, Sec. 12. Effective July 2, 2009.)



1358.21

(a)  In recommending the purchase or replacement of any Medicare supplement coverage, an issuer or its representative shall make reasonable efforts to determine the appropriateness of a recommended purchase or replacement.

(b)  Any sale of a Medicare supplement contract that will provide an individual more than one Medicare supplement policy or certificate, or contract, is prohibited.

(c) An issuer shall not issue a Medicare supplement contract to an individual enrolled in Medicare Part C unless the effective date of the coverage is after the termination date of the individual’s coverage under Medicare Part C.

(Amended by Stats. 2005, Ch. 206, Sec. 16. Effective January 1, 2006.)



1358.22

(a) On or before March 1 of each year, an issuer shall report the following information for every individual resident of this state for which the issuer has in force more than one Medicare supplement contract:

(1) Contract number.

(2) Date of issuance.

(b) The items set forth above shall be grouped by enrollee.

(Added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.225

(a)  Every issuer shall, by June 30 of each year, file with the director a list of its Medicare supplement contracts offered or issued or outstanding in this state as of the end of the previous calendar year.

(b)  The list shall identify the filing issuer by name and address, shall identify each type of contract it offers by name and form number, if one is used, and shall differentiate between contracts filed with and approved by the director in years prior to the previous calendar year, and those filed and approved in the previous calendar year.

(c)  The list shall specifically identify all of the following:

(1)  Contracts that are issued and outstanding in this state but are no longer offered for sale.

(2)  Contracts that, for any reason, were not filed and approved by the director.

(3)  Contracts for which the director’s approval was withdrawn within the previous calendar year.

(d)  The director shall, on or before the first day of September of each year provide the secretary with a list identifying each contract by name and address and the information required to be submitted by this section.

(Added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.23

(a)  If a Medicare supplement contract replaces another Medicare supplement policy or certificate, or contract, the replacing issuer shall waive any time periods applicable to preexisting conditions, waiting periods, elimination periods, and probationary periods in the new Medicare supplement contract for similar benefits to the extent that time was spent under the original policy or certificate, or contract.

(b)  If a Medicare supplement contract replaces another Medicare supplement policy or certificate, or contract, that has been in effect for at least six months, the replacing contract shall not provide any time period applicable to preexisting conditions, waiting periods, elimination periods and probationary periods for benefits similar to those contained in the original policy or certificate, or contract.

(Added by Stats. 2000, Ch. 706, Sec. 2. Effective January 1, 2001.)



1358.24

This section applies to all contracts that become effective on or after May 21, 2009.

(a) In addition to the requirements set forth under Sections 1365.5 and 1374.7, an issuer of a Medicare supplement contract shall adhere to the requirements imposed by the federal Genetic Information Nondiscrimination Act of 2008 (Public Law 110-233), as follows:

(1) The issuer shall not deny or condition the issuance or effectiveness of the contract, including the imposition of any exclusion of benefits under the contract based on a preexisting condition, on the basis of the genetic information with respect to that individual or a family member of the individual.

(2) The issuer shall not discriminate in the pricing of the contract, including the adjustment of prepaid or periodic charges, of an individual on the basis of the genetic information with respect to that individual or a family member of the individual.

(b) Nothing in subdivision (a) shall be construed to limit the ability of an issuer, to the extent otherwise permitted by law, to do any of the following:

(1) Deny or condition the issuance or effectiveness of the contract or increase the prepaid or periodic charge for a group based on the manifestation of a disease or disorder of an enrollee, subscriber, or applicant.

(2) Increase the prepaid or periodic charge for any contract issued to an individual based on the manifestation of a disease or disorder of an individual who is covered under the contract. For purposes of this paragraph, the manifestation of a disease or disorder in one individual shall not also be used as genetic information about other group members and to further increase the prepaid or periodic charge for the group.

(c) An issuer of a Medicare supplement contract shall not request or require an individual or a family member of that individual to undergo a genetic test.

(d) Subdivision (c) shall not be construed to preclude an issuer of a Medicare supplement contract from obtaining and using the results of a genetic test in making a determination regarding payment, as defined for the purposes of applying the regulations promulgated under Part C of Title XI and Section 264 of the Health Insurance Portability and Accountability Act of 1996, as may be revised from time to time, and consistent with subdivision (a).

(e) For purposes of carrying out subdivision (d), an issuer of a Medicare supplement contract may request only the minimum amount of information necessary to accomplish the intended purpose.

(f) An issuer of a Medicare supplement contract shall not request, require, seek, or purchase genetic information for underwriting purposes.

(g) An issuer of a Medicare supplement contract shall not request, require, seek, or purchase genetic information with respect to any individual or a family member of that individual prior to the individual’s enrollment under the contract in connection with that enrollment.

(h) If an issuer of a Medicare supplement contract obtains genetic information incidental to the requesting, requiring, or purchasing of other information concerning any individual or a family member of that individual, the request, requirement, or purchase shall not be considered a violation of subdivision (g) if the request, requirement, or purchase is not in violation of subdivision (f). However, the issuer shall not use any genetic information obtained under this section for any prohibited purpose described in this section or in Sections 1365.5 and 1374.7.

(i) For the purposes of this section, the following definitions shall apply:

(1) “Issuer of a Medicare supplement contract” includes a third-party administrator, or other person acting for or on behalf of an issuer.

(2) “Family member” means, with respect to an individual, any other individual who is a first-degree, second-degree, third-degree, or fourth-degree relative of the individual.

(3) “Genetic information” means, with respect to any individual, information about the individual’s genetic tests, the genetic tests of family members of the individual, and the manifestation of a disease or disorder in family members of the individual. The term includes, with respect to any individual, any request for, or receipt of, genetic services, or participation in clinical research which includes genetic services, by the individual or any family member of the individual. Any reference to genetic information concerning an individual or family member of an individual who is a pregnant woman, includes genetic information of any fetus carried by that pregnant woman, or with respect to an individual or family member utilizing reproductive technology, includes genetic information of any embryo legally held by an individual or family member. The term “genetic information” does not include information about the sex or age of any individual.

(4) “Genetic services” means a genetic test, genetic education, genetic counseling, including obtaining, interpreting, or assessing genetic information.

(5) “Genetic test” means an analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that detect genotypes, mutations, or chromosomal changes. The term “genetic test” does not mean an analysis of proteins or metabolites that does not detect genotypes, mutations, or chromosomal changes; or an analysis of proteins or metabolites that is directly related to a manifested disease, disorder, or pathological condition that could reasonably be detected by a health care professional with appropriate training and expertise in the field of medicine involved.

(6) “Underwriting purposes” includes all of the following:

(A) Rules for, or determination of, eligibility, including enrollment and continued eligibility, for benefits under the contract.

(B) The computation of prepaid or periodic charges or contribution amounts under the contract.

(C) The application of any preexisting condition exclusion under the contract.

(D) Other activities related to the creation, renewal, or replacement of a contract of health insurance or health benefits.

(Added by Stats. 2009, Ch. 10, Sec. 13. Effective July 2, 2009.)






ARTICLE 4 - Solicitation and Enrollment

1359

(a) The director may require that solicitors and solicitor firms, and principal persons engaged in the supervision of solicitation for plans of solicitor firms, meet such reasonable and appropriate standards with respect to training, experience, and other qualifications as the director finds necessary and appropriate in the public interest or for the protection of subscribers, enrollees, and plans. For such purposes, the director may do the following:

(1) Appropriately classify such persons and individuals.

(2) Specify that all or any portion of such standards shall be applicable to any such class.

(3) Require individuals in any such class to pass examinations prescribed in accordance with such rules.

(b) The director may prescribe by rule reasonable fees and charges to defray the costs of carrying out this section, including, but not limited to, fees for any examination administered by the director or under his or her direction.

(Amended by Stats. 1999, Ch. 525, Sec. 85. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1360

(a)  No plan, solicitor, solicitor firm, or representative shall use or permit the use of any advertising or solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of this article:

(1)  A written or printed statement or item of information shall be deemed untrue if it does not conform to fact in any respect which is, or may be significant to an enrollee or subscriber, or potential enrollee or subscriber in a plan.

(2)  A written or printed statement or item of information shall be deemed misleading whether or not it may be literally true, if, in the total context in which the statement is made or such item of information is communicated, such statement or item of information may be understood by a person not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage, or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee, or potential enrollee or subscriber, in a plan, and such is not the case.

(3)  An evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge of plans, and evidence of coverage therefor to expect benefits, service charges, or other advantages which the evidence of coverage does not provide or which the plan issuing such coverage or evidence of coverage does not regularly make available to enrollees or subscribers covered under such evidence of coverage.

(b)  No plan, or solicitor, or representative shall use or permit the use of any verbal statement which is untrue, misleading, or deceptive or make any representations about coverage offered by the plan or its cost that does not conform to fact. All verbal statements are to be held to the same standards as those for printed matter provided in subdivision (a).

(Added by Stats. 1975, Ch. 941.)



1360.1

It is unlawful for any person, including a plan, subject to this chapter to represent or imply in any manner that the person or plan has been sponsored, recommended, or approved, or that the person’s or plan’s abilities or qualifications have in any respect been passed upon, by the director. Nothing in this section prohibits a statement (other than in a paid advertisement) that a person or plan holds a license under this chapter, if such statement is true and if the effect of such licensing is not misrepresented.

(Amended by Stats. 1999, Ch. 525, Sec. 86. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1360.5

(a) For purposes of this section, “Exchange” means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(b) It is an unfair business practice for a solicitor or solicitor firm to hold himself, herself, or itself out as representing, constituting, or otherwise providing services on behalf of the Exchange unless the solicitor or solicitor firm has a valid agreement with the Exchange to engage in those activities.

(c) It is an unfair business practice for a health care service plan to hold itself out as representing, constituting, or otherwise providing services on behalf of the Exchange unless the plan has a valid agreement with the Exchange to engage in those activities.

(Added by Stats. 2012, Ch. 876, Sec. 2. Effective January 1, 2013.)



1361

(a) Except as provided in subdivision (b), no plan shall publish or distribute, or allow to be published or distributed on its behalf, any advertisement not subject to Section 1352.1 unless (1) a true copy thereof has first been filed with the director, at least 30 days prior to any such use, or any shorter period as the director by rule or order may allow, and (2) the director by notice has not found the advertisement, wholly or in part, to be untrue, misleading, deceptive, or otherwise not in compliance with this chapter or the rules thereunder, and specified the deficiencies, within the 30 days or any shorter time as the director by rule or order may allow.

(b) Except as provided in subdivision (c), a licensed plan which has been continuously licensed under this chapter for the preceding 18 months may publish or distribute or allow to be published or distributed on its behalf an advertisement not subject to Section 1352.1 without having filed the same for the director’s prior approval, if the plan and the material comply with each of the following conditions:

(1) The advertisement or a material provision thereof has not been previously disapproved by the director by written notice to the plan and the plan reasonably believes that the advertisement does not violate any requirement of this chapter or the rules thereunder.

(2) The plan files a true copy of each new or materially revised advertisement, used by it or by any person acting on behalf of the plan, with the director not later than 10 business days after publication or distribution of the advertisement or within such additional period as the director may allow by rule or order.

(c) If the director finds that any advertisement of a plan has materially failed to comply with this chapter or the rules thereunder, the director may, by order, require the plan to publish in the same or similar medium, an approved correction or retraction of any untrue, misleading, or deceptive statement contained in the advertising, and may prohibit the plan from publishing or distributing, or allowing to be published or distributed on its behalf the advertisement or any new materially revised advertisement without first having filed a copy thereof with the director, 30 days prior to the publication or distribution thereof, or any shorter period specified in the order. An order issued under this subdivision shall be effective for 12 months from its issuance, and may be renewed by order if the advertisements submitted under this subdivision indicate difficulties of voluntary compliance with the applicable provisions of this chapter and the rules thereunder.

(d) A licensed plan or other person regulated under this chapter may, within 30 days after receipt of any notice or order under this section, file a written request for a hearing with the director.

(e) The director by rule or order may classify plans and advertisements and exempt certain classes, wholly or in part, either unconditionally or upon specified terms and conditions or for specified periods, from the application of subdivisions (a) and (b).

(Amended by Stats. 1999, Ch. 525, Sec. 87. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1361.1

(a) It is an unfair business practice for a solicitor, solicitor firm, or representative of a health care service plan to sell, solicit, or negotiate the purchase of health care coverage products by any of the following methods:

(1) The use of a marketing technique known as cold lead advertising when marketing a Medicare product. As used in this section, “cold lead advertising” means making use directly or indirectly of a method of marketing that fails to disclose in a conspicuous manner that a purpose of the marketing is health care service plan sales solicitation and that contact will be made by a solicitor, solicitor firm, or representative of a health care service plan.

(2) The use of an appointment that was made to discuss a particular Medicare product or to solicit the sale of a particular Medicare product in order to solicit the sale of another Medicare product or other health care coverage products, unless the consumer specifically agrees in advance of the appointment to discuss that other Medicare product or other types of health care coverage products during the same appointment.

(b) As used in this section, “Medicare product” includes Medicare Parts A, B, C, and D, and Medicare supplement plans.

(Amended by Stats. 2009, Ch. 140, Sec. 97. Effective January 1, 2010.)



1362

As used in Sections 1363 and 1364:

(a)  “Benefits and coverage” means the health care services available under a plan contract.

(b)  “Exception” means any provision in a plan contract whereby coverage for a specified hazard or condition is entirely eliminated.

(c)  “Reduction” means any provision in a plan contract which reduces the amount of a plan benefit to some amount or period less than would be otherwise payable for medically authorized expenses or services had such a reduction not been used.

(d)  “Limitation” means any provision other than an exception or a reduction which restricts coverage under the plan.

(e)  “Presenting for examination or sale” means either (1) publication and dissemination of any brochure, mailer, advertisement, or form which constitutes a presentation of the provisions of the plan and which provides a plan enrollment or application form, or (2) consultations or discussions between prospective plan members or their contract agents and solicitors or representatives of a plan, when such consultations or discussions include presentation of formal, organized information about the plan which is intended to influence or inform the prospective member or contract holder, such as brochures, summaries, charts, slides, or other modes of information.

(f)  “Disclosure form” means the disclosure form, material, or information required pursuant to Section 1363.

(g)  For the purposes of Sections 1363 and 1364, where the definition of the term “hospital” in the plan contract omits care in any “health facility” defined pursuant to subdivision (a) or (b) of Section 1250 of this code, the omitted coverage shall constitute a limitation; and where the definition of the term “nursing home” in the plan omits care in any “health facility” defined pursuant to subdivision (c) or (d) of Section 1250 of this code, the omitted coverage shall constitute a limitation.

(Added by Stats. 1975, Ch. 941.)



1363

(a) The director shall require the use by each plan of disclosure forms or materials containing information regarding the benefits, services, and terms of the plan contract as the director may require, so as to afford the public, subscribers, and enrollees with a full and fair disclosure of the provisions of the plan in readily understood language and in a clearly organized manner. The director may require that the materials be presented in a reasonably uniform manner so as to facilitate comparisons between plan contracts of the same or other types of plans. Nothing contained in this chapter shall preclude the director from permitting the disclosure form to be included with the evidence of coverage or plan contract.

The disclosure form shall provide for at least the following information, in concise and specific terms, relative to the plan, together with additional information as may be required by the director, in connection with the plan or plan contract:

(1) The principal benefits and coverage of the plan, including coverage for acute care and subacute care.

(2) The exceptions, reductions, and limitations that apply to the plan.

(3) The full premium cost of the plan.

(4) Any copayment, coinsurance, or deductible requirements that may be incurred by the member or the member’s family in obtaining coverage under the plan.

(5) The terms under which the plan may be renewed by the plan member, including any reservation by the plan of any right to change premiums.

(6) A statement that the disclosure form is a summary only, and that the plan contract itself should be consulted to determine governing contractual provisions. The first page of the disclosure form shall contain a notice that conforms with all of the following conditions:

(A) (i) States that the evidence of coverage discloses the terms and conditions of coverage.

(ii) States, with respect to individual plan contracts, small group plan contracts, and any other group plan contracts for which health care services are not negotiated, that the applicant has a right to view the evidence of coverage prior to enrollment, and, if the evidence of coverage is not combined with the disclosure form, the notice shall specify where the evidence of coverage can be obtained prior to enrollment.

(B) Includes a statement that the disclosure and the evidence of coverage should be read completely and carefully and that individuals with special health care needs should read carefully those sections that apply to them.

(C) Includes the plan’s telephone number or numbers that may be used by an applicant to receive additional information about the benefits of the plan or a statement where the telephone number or numbers are located in the disclosure form.

(D) For individual contracts, and small group plan contracts as defined in Article 3.1 (commencing with Section 1357), the disclosure form shall state where the health plan benefits and coverage matrix is located.

(E) Is printed in type no smaller than that used for the remainder of the disclosure form and is displayed prominently on the page.

(7) A statement as to when benefits shall cease in the event of nonpayment of the prepaid or periodic charge and the effect of nonpayment upon an enrollee who is hospitalized or undergoing treatment for an ongoing condition.

(8) To the extent that the plan permits a free choice of provider to its subscribers and enrollees, the statement shall disclose the nature and extent of choice permitted and the financial liability that is, or may be, incurred by the subscriber, enrollee, or a third party by reason of the exercise of that choice.

(9) A summary of the provisions required by subdivision (g) of Section 1373, if applicable.

(10) If the plan utilizes arbitration to settle disputes, a statement of that fact.

(11) A summary of, and a notice of the availability of, the process the plan uses to authorize, modify, or deny health care services under the benefits provided by the plan, pursuant to Sections 1363.5 and 1367.01.

(12) A description of any limitations on the patient’s choice of primary care physician, specialty care physician, or nonphysician health care practitioner, based on service area and limitations on the patient’s choice of acute care hospital care, subacute or transitional inpatient care, or skilled nursing facility.

(13) General authorization requirements for referral by a primary care physician to a specialty care physician or a nonphysician health care practitioner.

(14) Conditions and procedures for disenrollment.

(15) A description as to how an enrollee may request continuity of care as required by Section 1373.96 and request a second opinion pursuant to Section 1383.15.

(16) Information concerning the right of an enrollee to request an independent review in accordance with Article 5.55 (commencing with Section 1374.30).

(17) A notice as required by Section 1364.5.

(b) (1) As of July 1, 1999, the director shall require each plan offering a contract to an individual or small group to provide with the disclosure form for individual and small group plan contracts a uniform health plan benefits and coverage matrix containing the plan’s major provisions in order to facilitate comparisons between plan contracts. The uniform matrix shall include the following category descriptions together with the corresponding copayments and limitations in the following sequence:

(A) Deductibles.

(B) Lifetime maximums.

(C) Professional services.

(D) Outpatient services.

(E) Hospitalization services.

(F) Emergency health coverage.

(G) Ambulance services.

(H) Prescription drug coverage.

(I) Durable medical equipment.

(J) Mental health services.

(K) Chemical dependency services.

(L) Home health services.

(M) Other.

(2) The following statement shall be placed at the top of the matrix in all capital letters in at least 10-point boldface type:

THIS MATRIX IS INTENDED TO BE USED TO HELP YOU COMPARE COVERAGE BENEFITS AND IS A SUMMARY ONLY. THE EVIDENCE OF COVERAGE AND PLAN CONTRACT SHOULD BE CONSULTED FOR A DETAILED DESCRIPTION OF COVERAGE BENEFITS AND LIMITATIONS.

(3) (A) A health care service plan contract subject to Section 2715 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-15), shall satisfy the requirements of this subdivision by providing the uniform summary of benefits and coverage required under Section 2715 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-15) and any rules or regulations issued thereunder. A health care service plan that issues the uniform summary of benefits referenced in this paragraph shall do both of the following:

(i) Ensure that all applicable benefit disclosure requirements specified in this chapter and in Title 28 of the California Code of Regulations are met in other health plan documents provided to enrollees under the provisions of this chapter.

(ii) Consistent with applicable law, advise applicants and enrollees, in a prominent place in the plan documents referenced in subdivision (a), that enrollees are not financially responsible in payment of emergency care services, in any amount that the health care service plan is obligated to pay, beyond the enrollee’s copayments, coinsurance, and deductibles as provided in the enrollee’s health care service plan contract.

(B) Subdivision (c) shall not apply to a health care service plan contract subject to subparagraph (A).

(c) Nothing in this section shall prevent a plan from using appropriate footnotes or disclaimers to reasonably and fairly describe coverage arrangements in order to clarify any part of the matrix that may be unclear.

(d) All plans, solicitors, and representatives of a plan shall, when presenting any plan contract for examination or sale to an individual prospective plan member, provide the individual with a properly completed disclosure form, as prescribed by the director pursuant to this section for each plan so examined or sold.

(e) In the case of group contracts, the completed disclosure form and evidence of coverage shall be presented to the contractholder upon delivery of the completed health care service plan agreement.

(f) Group contractholders shall disseminate copies of the completed disclosure form to all persons eligible to be a subscriber under the group contract at the time those persons are offered the plan. If the individual group members are offered a choice of plans, separate disclosure forms shall be supplied for each plan available. Each group contractholder shall also disseminate or cause to be disseminated copies of the evidence of coverage to all applicants, upon request, prior to enrollment and to all subscribers enrolled under the group contract.

(g) In the case of conflicts between the group contract and the evidence of coverage, the provisions of the evidence of coverage shall be binding upon the plan notwithstanding any provisions in the group contract that may be less favorable to subscribers or enrollees.

(h) In addition to the other disclosures required by this section, every health care service plan and any agent or employee of the plan shall, when presenting a plan for examination or sale to any individual purchaser or the representative of a group consisting of 25 or fewer individuals, disclose in writing the ratio of premium costs to health services paid for plan contracts with individuals and with groups of the same or similar size for the plan’s preceding fiscal year. A plan may report that information by geographic area, provided the plan identifies the geographic area and reports information applicable to that geographic area.

(i) Subdivision (b) shall not apply to any coverage provided by a plan for the Medi-Cal program or the Medicare program pursuant to Title XVIII and Title XIX of the Social Security Act.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 8. Effective September 30, 2013.)



1363.01

(a) Every plan that covers prescription drug benefits shall provide notice in the evidence of coverage and disclosure form to enrollees regarding whether the plan uses a formulary. The notice shall be in language that is easily understood and in a format that is easy to understand. The notice shall include an explanation of what a formulary is, how the plan determines which prescription drugs are included or excluded, and how often the plan reviews the contents of the formulary.

(b) Every plan that covers prescription drug benefits shall provide to members of the public, upon request, information regarding whether a specific drug or drugs are on the plan’s formulary. Notice of the opportunity to secure this information from the plan, including the plan’s telephone number for making a request of this nature and the Internet Web site where the formulary is posted under Section 1367.205, shall be included in the evidence of coverage and disclosure form to enrollees.

(c) Every plan shall notify enrollees, and members of the public who request formulary information, that the presence of a drug on the plan’s formulary does not guarantee that an enrollee will be prescribed that drug by his or her prescribing provider for a particular medical condition.

(Amended by Stats. 2014, Ch. 575, Sec. 2. Effective January 1, 2015.)



1363.02

(a)  The Legislature finds and declares that the right of every patient to receive basic information necessary to give full and informed consent is a fundamental tenet of good public health policy and has long been the established law of this state. Some hospitals and other providers do not provide a full range of reproductive health services and may prohibit or otherwise not provide sterilization, infertility treatments, abortion, or contraceptive services, including emergency contraception. It is the intent of the Legislature that every patient be given full and complete information about the health care services available to allow patients to make well informed health care decisions.

(b)  On or before July 1, 2001, a health care service plan that covers hospital, medical, and surgical benefits shall do both of the following:

(1)  Include the following statement, in at least 12-point boldface type, at the beginning of each provider directory:

“Some hospitals and other providers do not provide one or more of the following services that may be covered under your plan contract and that you or your family member might need: family planning; contraceptive services, including emergency contraception; sterilization, including tubal ligation at the time of labor and delivery; infertility treatments; or abortion. You should obtain more information before you enroll. Call your prospective doctor, medical group, independent practice association, or clinic, or call the health plan at (insert the health plan’s membership services number or other appropriate number that individuals can call for assistance) to ensure that you can obtain the health care services that you need.”

(2)  Place the statement described in paragraph (1) in a prominent location on any provider directory posted on the health plan’s website, if any, and include this statement in a conspicuous place in the plan’s evidence of coverage and disclosure forms.

(c)  A health care service plan shall not be required to provide the statement described in paragraph (1) of subdivision (b) in a service area in which none of the hospitals, health facilities, clinics, medical groups, or independent practice associations with which it contracts limit or restrict any of the reproductive services described in the statement.

(d)  This section shall not apply to specialized health care service plans or Medicare supplement plans.

(Added by Stats. 2000, Ch. 347, Sec. 2. Effective January 1, 2001.)



1363.03

(a)  Every health care service plan that covers prescription drug benefits and that issues a card to enrollees for claims processing purposes shall issue to each of its enrollees a uniform card containing uniform prescription drug information. The uniform prescription drug information card shall, at a minimum, include the following information:

(1)  The name or logo of the benefit administrator or health care service plan issuing the card, which shall be displayed on the front side of the card.

(2)  The enrollee’s identification number, or the subscriber’s identification number when the enrollee is a dependent who accesses services using the subscriber’s identification number, which shall be displayed on the front side of the card.

(3)  A telephone number that pharmacy providers may call for assistance.

(4)  Information required by the benefit administrator or health care service plan that is necessary to commence processing the pharmacy claim, except as provided for in paragraph (5).

(5)  A health care service plan shall not be required to print any of the following information on a member card:

(A)  Any number that is the same for all of its members, provided that the health care service plan provides this number to the pharmacy on an annual basis.

(B)  Any information that may result in fraudulent use of the card.

(C)  Any information that is otherwise prohibited from being included on the card.

(b)  Beginning July 1, 2002, the new uniform prescription drug information card required by subdivision (a) shall be issued by a health care service plan to an enrollee upon enrollment or upon any change in the enrollee’s coverage that impacts the data content or format of the card.

(c)  Nothing in this section requires a health care service plan to issue a separate card for prescription drug coverage if the plan issues a card for health care coverage in general and the card is able to accommodate the information required by subdivision (a).

(d)  This bill shall not apply to a nonprofit health care service plan with at least 3.5 million enrollees that owns or operates its own pharmacies and that provides health care services to enrollees in a specific geographic area through a mutually exclusive contract with a single medical group.

(e)  “Card” as used in this section includes other technology that performs substantially the same function as a card.

(f)  For purposes of this section, if a health care service plan delegates responsibility for issuing the uniform prescription drug information card to a contractor or agent, then the contract between the health care service plan and its contractor or agent shall require compliance with this section.

(Added by Stats. 2001, Ch. 622, Sec. 1. Effective January 1, 2002.)



1363.05

(a)  For every plan contract that provides or supplements Medicare benefits, a plan shall include within its disclosure form the following statement in at least 12-point type:

“For additional information concerning covered benefits, contact the Health Insurance Counseling and Advocacy Program (HICAP) or your agent. HICAP provides health insurance counseling for California senior citizens. Call the HICAP toll-free telephone number, 1-800-434-0222, for a referral to your local HICAP office. HICAP is a service provided free of charge by the State of California.”

(b)  For every plan contract that provides or supplements Medicare benefits, a plan shall modify its disclosure forms to comply with subdivision (a) no later than January 1, 1998.

(c)  Every health care service plan that provides or supplements Medicare benefits shall notify those current enrollees who enrolled prior to the modification of disclosure forms to include the disclosure statement required by subdivision (a) of the availability of the HICAP program. That notification shall include the same language as is required by subdivision (a). That notification may be by free standing document and shall be made no later than January 1, 1998.

(Added by Stats. 1996, Ch. 1113, Sec. 1. Effective January 1, 1997.)



1363.06

(a) The Department of Managed Health Care and the Department of Insurance shall compile information as required by this section and Section 10127.14 of the Insurance Code into two comparative benefit matrices. The first matrix shall compare benefit packages offered pursuant to Section 1373.62 and Section 10127.15 of the Insurance Code. The second matrix shall compare benefit packages offered pursuant to Sections 1366.35, 1373.6, and 1399.804 and Sections 10785, 10901.2, and 12682.1 of the Insurance Code.

(b) The comparative benefit matrix shall include:

(1) Benefit information submitted by health care service plans pursuant to subdivision (d) and by health insurers pursuant to Section 10127.14 of the Insurance Code.

(2) The following statements in at least 12-point type at the top of the matrix:

(A) “This benefit summary is intended to help you compare coverage and benefits and is a summary only. For a more detailed description of coverage, benefits, and limitations, please contact the health care service plan or health insurer.”

(B) “The comparative benefit summary is updated annually, or more often if necessary to be accurate.”

(C) “The most current version of this comparative benefit summary is available on (address of the plan’s or insurer’s Internet Web site).”

This subparagraph applies only to those plans or insurers that maintain an Internet Web site.

(3) The telephone number or numbers that may be used by an applicant to contact either the department or the Department of Insurance, as appropriate, for further assistance.

(c) The Department of Managed Health Care and the Department of Insurance shall jointly prepare two standardized templates for use by health care service plans and health insurers in submitting the information required pursuant to subdivision (d) and subdivision (d) of Section 10127.14 of the Insurance Code. The templates shall be exempt from the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) Health care service plans, except specialized health care service plans, shall submit the following to the department by January 31, 2003, and annually thereafter:

(1) A summary explanation of the following for each product described in subdivision (a).

(A) Eligibility requirements.

(B) The full premium cost of each benefit package in the service area in which the individual and eligible dependents work or reside.

(C) When and under what circumstances benefits cease.

(D) The terms under which coverage may be renewed.

(E) Other coverage that may be available if benefits under the described benefit package cease.

(F) The circumstances under which choice in the selection of physicians and providers is permitted.

(G) Lifetime and annual maximums.

(H) Deductibles.

(2) A summary explanation of coverage for the following, together with the corresponding copayments and limitations, for each product described in subdivision (a):

(A) Professional services.

(B) Outpatient services.

(C) Hospitalization services.

(D) Emergency health coverage.

(E) Ambulance services.

(F) Prescription drug coverage.

(G) Durable medical equipment.

(H) Mental health services.

(I) Residential treatment.

(J) Chemical dependency services.

(K) Home health services.

(L) Custodial care and skilled nursing facilities.

(3) The telephone number or numbers that may be used by an applicant to access a health care service plan customer service representative and to request additional information about the plan contract.

(4) Any other information specified by the department in the template.

(e) Each health care service plan shall provide the department with updates to the information required by subdivision (d) at least annually, or more often if necessary to maintain the accuracy of the information.

(f) The department and the Department of Insurance shall make the comparative benefit matrices available on their respective Internet Web sites and to the health care service plans and health insurers for dissemination as required by Section 1373.6 and Section 12682.1 of the Insurance Code, after confirming the accuracy of the description of the matrices with the health care service plans and health insurers.

(g) As used in this section and Section 1363.07, “benefit matrix” shall have the same meaning as benefit summary.

(h) (1) This section shall be inoperative on January 1, 2014.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-91), this section shall become operative on the date of that repeal or amendment.

(3) For purposes of this subdivision, “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care Education and Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 1. Effective October 1, 2013. Inoperative, by its own provisions, on January 1, 2014, subject to condition for resuming operation.)



1363.07

(a) Each health care service plan shall send copies of the comparative benefit matrix prepared pursuant to Section 1363.06 on an annual basis, or more frequently as the matrix is updated by the department and the Department of Insurance, to solicitors and solicitor firms and employers with whom the plan contracts.

(b) Each health care service plan shall require its representatives and solicitors and soliciting firms with which it contracts, to provide a copy of the comparative benefit matrix to individuals when presenting any benefit package for examination or sale.

(c) Each health care service plan that maintains an Internet Web site shall make a downloadable copy of the comparative benefit matrix described in Section 1363.06 available through a link on its site to the Internet Web sites of the department and the Department of Insurance.

(d) (1) This section shall be inoperative on January 1, 2014.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-91), this section shall become operative on the date of that repeal or amendment.

(3) For purposes of this subdivision, “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care Education and Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 2. Effective October 1, 2013. Inoperative, by its own provisions, on January 1, 2014, subject to condition for resuming operation.)



1363.1

Any health care service plan that includes terms that require binding arbitration to settle disputes and that restrict, or provide for a waiver of, the right to a jury trial shall include, in clear and understandable language, a disclosure that meets all of the following conditions:

(a)  The disclosure shall clearly state whether the plan uses binding arbitration to settle disputes, including specifically whether the plan uses binding arbitration to settle claims of medical malpractice.

(b)  The disclosure shall appear as a separate article in the agreement issued to the employer group or individual subscriber and shall be prominently displayed on the enrollment form signed by each subscriber or enrollee.

(c)  The disclosure shall clearly state whether the subscriber or enrollee is waiving his or her right to a jury trial for medical malpractice, other disputes relating to the delivery of service under the plan, or both, and shall be substantially expressed in the wording provided in subdivision (a) of Section 1295 of the Code of Civil Procedure.

(d)  In any contract or enrollment agreement for a health care service plan, the disclosure required by this section shall be displayed immediately before the signature line provided for the representative of the group contracting with a health care service plan and immediately before the signature line provided for the individual enrolling in the health care service plan.

(Added by Stats. 1994, Ch. 653, Sec. 3. Effective January 1, 1995.)



1363.2

On or before July 1, 1999, the disclosure form required pursuant to Section 1363 shall also contain a statement that enrollees are encouraged to use appropriately the “911” emergency response system, in areas where the system is established and operating, when they have an emergency medical condition that requires an emergency response.

(Added by Stats. 1998, Ch. 979, Sec. 2. Effective January 1, 1999.)



1363.5

(a)  A plan shall disclose or provide for the disclosure to the director and to network providers the process the plan, its contracting provider groups, or any entity with which the plan contracts for services that include utilization review or utilization management functions, uses to authorize, modify, or deny health care services under the benefits provided by the plan, including coverage for subacute care, transitional inpatient care, or care provided in skilled nursing facilities. A plan shall also disclose those processes to enrollees or persons designated by an enrollee, or to any other person or organization, upon request. The disclosure to the director shall include the policies, procedures, and the description of the process that are filed with the director pursuant to subdivision (b) of Section 1367.01.

(b)  The criteria or guidelines used by plans, or any entities with which plans contract for services that include utilization review or utilization management functions, to determine whether to authorize, modify, or deny health care services shall:

(1)  Be developed with involvement from actively practicing health care providers.

(2)  Be consistent with sound clinical principles and processes.

(3)  Be evaluated, and updated if necessary, at least annually.

(4)  If used as the basis of a decision to modify, delay, or deny services in a specified case under review, be disclosed to the provider and the enrollee in that specified case.

(5)  Be available to the public upon request. A plan shall only be required to disclose the criteria or guidelines for the specific procedures or conditions requested. A plan may charge reasonable fees to cover administrative expenses related to disclosing criteria or guidelines pursuant to this paragraph, limited to copying and postage costs. The plan may also make the criteria or guidelines available through electronic communication means.

(c)  The disclosure required by paragraph (5) of subdivision (b) shall be accompanied by the following notice: “The materials provided to you are guidelines used by this plan to authorize, modify, or deny care for persons with similar illnesses or conditions. Specific care and treatment may vary depending on individual need and the benefits covered under your contract.”

(Amended by Stats. 2000, Ch. 1067, Sec. 6. Effective January 1, 2001.)



1364

Where the director finds it necessary in the interest of full and fair disclosure, all advertising and other consumer information disseminated by a plan for the purpose of influencing persons to become members of a plan shall contain such supplemental disclosure information as the director may require.

(Amended by Stats. 1999, Ch. 525, Sec. 90. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1364.1

Within 30 days of receiving the notice required by Section 1255.1, a health care service plan shall notify, or provide for the notification of, enrollees who have selected a medical group or independent practice association that uses a hospital that the hospital will reduce or eliminate its emergency services. The plan may require that its contracting medical groups and independent practice associations that use the hospital provide this notice. The notice shall include a list of alternate hospitals that may be used by enrollees for emergency services.

(Added by Stats. 1998, Ch. 995, Sec. 5. Effective January 1, 1999.)



1364.5

(a)  On or before July 1, 2001, every health care service plan shall file with the director a copy of their policies and procedures to protect the security of patient medical information to ensure compliance with the Confidentiality of Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code). Any amendment to the policies and procedures shall be filed in accordance with Section 1352.

(b)  On and after July 1, 2001, every health care service plan shall, upon request, provide to enrollees and subscribers a written statement that describes how the contracting organization or health care service plan maintains the confidentiality of medical information obtained by and in the possession of the contracting organization or the health care service plan.

(c)  The statement required by subdivision (b) shall be in at least 12-point type and meet the following requirements:

(1)  The statement shall describe how the contracting organization or health care service plan protects the confidentiality of medical information pursuant to this article and inform patients or enrollees and subscribers that any disclosure of medical information beyond the provisions of the law is prohibited.

(2)  The statement shall describe the types of medical information that may be collected and the type of sources that may be used to collect the information, the purposes for which the contracting organization or plan will obtain medical information from other health care providers.

(3)  The statement shall describe the circumstances under which medical information may be disclosed without prior authorization, pursuant to Section 56.10 of the Civil Code.

(4)  The statement shall describe how patients or enrollees and subscribers may obtain access to medical information created by and in the possession of the contracting organization or health care service plan, including copies of medical information.

(d)  On and after July 1, 2001, every health care service plan shall include in its evidence of coverage or disclosure form the following notice, in 12-point type:

A STATEMENT DESCRIBING (NAME OR PLAN OR “OUR”) POLICIES AND PROCEDURES FOR PRESERVING THE CONFIDENTIALITY OF MEDICAL RECORDS IS AVAILABLE AND WILL BE FURNISHED TO YOU UPON REQUEST.

(Amended by Stats. 2000, Ch. 1067, Sec. 7. Effective January 1, 2001.)



1365

(a) An enrollment or a subscription shall not be canceled or not renewed except for the following reasons:

(1) (A) For nonpayment of the required premiums by the individual, employer, or contractholder if the individual, employer, or contractholder has been duly notified and billed for the charge and at least a 30-day grace period has elapsed since the date of notification or, if longer, the period of time required for notice and any other requirements pursuant to Section 2703, 2712, or 2742 of the federal Public Health Service Act (42 U.S.C. Secs. 300gg-2, 300gg-12, and 300gg-42) and any subsequent rules or regulations has elapsed.

(B) Pursuant to subparagraph (A), a health care service plan shall continue to provide coverage as required by the individual’s, employer’s, or contractholder’s health care service plan contract during the period described in subparagraph (A).

(2) The plan demonstrates fraud or an intentional misrepresentation of material fact under the terms of the health care service plan contract by the individual contractholder or employer.

(3) In the case of an individual health care service plan contract, the individual subscriber no longer resides, lives, or works in the plan’s service area, but only if the coverage is terminated uniformly without regard to any health status-related factor of covered individuals.

(4) In the case of a group health care service plan contract, violation of a material contract provision relating to employer contribution or group participation rates by the contractholder or employer.

(5) If the plan ceases to provide or arrange for the provision of health benefits for new health care service plan contracts in the individual or group market, or all markets, in this state, provided, however, that the following conditions are satisfied:

(A) Notice of the decision to cease new or existing health benefit plans in the state is provided to the director, the individual or group contractholder or employer, and the enrollees covered under those contracts, at least 180 days prior to discontinuation of those contracts.

(B) Health benefit plans shall not be canceled for 180 days after the date of the notice required under subparagraph (A) and, for that business of a plan that remains in force, any plan that ceases to offer for sale new health benefit plans shall continue to be governed by this section with respect to business conducted under this section.

(C) Except as authorized under subdivision (b) of Section 1357.09 and Section 1357.10, a plan that ceases to write new health benefit plans in the individual or group market, or all markets, in this state shall be prohibited from offering for sale health benefit plans in that market or markets in this state for a period of five years from the date of the discontinuation of the last coverage not so renewed.

(6) If the plan withdraws a health benefit plan from the market, provided that all of the following conditions are satisfied:

(A) The plan notifies all affected subscribers, contractholders, employers, and enrollees and the director at least 90 days prior to the discontinuation of the plan.

(B) The plan makes available to the individual or group contractholder or employer all health benefit plans that it makes available to new individual or group business, respectively.

(C) In exercising the option to discontinue a health benefit plan under this paragraph and in offering the option of coverage under subparagraph (B), the plan acts uniformly without regard to the claims experience of the individual or contractholder or employer, or any health status-related factor relating to enrollees or potential enrollees.

(D) For small employer health care service plan contracts offered under Article 3.1 (commencing with Section 1357), the premium for the new plan contract complies with the renewal increase requirements set forth in Section 1357.12. This subparagraph shall not apply after December 31, 2013.

(7) In the case of a group health benefit plan, if an individual or employer ceases to be a member of a guaranteed association, as defined in subdivision (n) of Section 1357, but only if that coverage is terminated under this paragraph uniformly without regard to any health status-related factor relating to any enrollee.

(b) (1) An enrollee or subscriber who alleges that an enrollment or subscription has been or will be improperly canceled, rescinded, or not renewed may request a review by the director pursuant to Section 1368.

(2) If the director determines that a proper complaint exists, the director shall notify the plan and the enrollee or subscriber who requested the review.

(3) If, after review, the director determines that the cancellation, rescission, or failure to renew is contrary to existing law, the director shall order the plan to reinstate the enrollee or subscriber. Within 15 days after receipt of that order, the health care service plan shall request a hearing or reinstate the enrollee or subscriber.

(4) If an enrollee or subscriber requests a review of the health care service plan’s determination to cancel or rescind or failure to renew the enrollee’s or subscriber’s health care service plan contract pursuant to this section, the health care service plan shall continue to provide coverage to the enrollee or subscriber under the terms of the contract until a final determination of the enrollee’s or subscriber’s request for review has been made by the director. This paragraph shall not apply if the health care service plan cancels or does not renew the enrollee’s or subscriber’s health care service plan contract for nonpayment of premiums pursuant to paragraph (1) of subdivision (a).

(5) A reinstatement pursuant to this subdivision shall be retroactive to the time of cancellation, rescission, or failure to renew and the plan shall be liable for the expenses incurred by the subscriber or enrollee for covered health care services from the date of cancellation, rescission, or nonrenewal to and including the date of reinstatement. The health care service plan shall reimburse the enrollee or subscriber for any expenses incurred pursuant to this paragraph within 30 days of receipt of the completed claim.

(c) This section shall not abrogate any preexisting contracts entered into prior to the effective date of this chapter between a subscriber or enrollee and a health care service plan or a specialized health care service plan, including, but not limited to, the financial liability of the plan, except that each plan shall, if directed to do so by the director, exercise its authority, if any, under those preexisting contracts to conform them to existing law.

(d) As used in this section, “health benefit plan” means any individual or group insurance policy or health care service plan contract that provides medical, hospital, and surgical benefits. The term does not include accident only, credit, or disability income coverage, coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement coverage, long-term care insurance, dental or vision coverage, coverage issued as a supplement to liability insurance, insurance arising out of workers’ compensation law or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(e) On or before July 1, 2011, the director may issue guidance to health care service plans regarding compliance with this section and that guidance shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Any guidance issued pursuant to this subdivision shall only be effective through December 31, 2013, or until the director adopts and effects regulations pursuant to the Administrative Procedure Act, whichever occurs first.

(Amended by Stats. 2011, Ch. 296, Sec. 140. Effective January 1, 2012.)



1365.5

(a) No health care service plan or specialized health care service plan shall refuse to enter into any contract or shall cancel or decline to renew or reinstate any contract because of the race, color, national origin, ancestry, religion, sex, marital status, sexual orientation, or age of any contracting party, prospective contracting party, or person reasonably expected to benefit from that contract as a subscriber, enrollee, member, or otherwise.

(b) The terms of any contract shall not be modified, and the benefits or coverage of any contract shall not be subject to any limitations, exceptions, exclusions, reductions, copayments, coinsurance, deductibles, reservations, or premium, price, or charge differentials, or other modifications because of the race, color, national origin, ancestry, religion, sex, marital status, sexual orientation, or age of any contracting party, potential contracting party, or person reasonably expected to benefit from that contract as a subscriber, enrollee, member, or otherwise; except that premium, price, or charge differentials because of the age of any individual when based on objective, valid, and up-to-date statistical and actuarial data are not prohibited.

(c) It shall be deemed a violation of subdivision (a) for any health care service plan to utilize marital status, living arrangements, occupation, sex, beneficiary designation, ZIP Codes or other territorial classification, or any combination thereof for the purpose of establishing sexual orientation. Nothing in this section shall be construed to alter in any manner the existing law prohibiting health care service plans from conducting tests for the presence of human immunodeficiency virus or evidence thereof.

(d) This section shall not be construed to limit the authority of the director to adopt or enforce regulations prohibiting discrimination because of sex, marital status, or sexual orientation.

(e) “Sex” as used in this section shall have the same meaning as “gender,” as defined in Section 422.56 of the Penal Code.

(f) The changes made to this section by the act adding this subdivision shall only apply to contracts issued, amended, or renewed on or after January 1, 2011.

(Amended by Stats. 2009, Ch. 365, Sec. 1. Effective January 1, 2010.)



1366

(a)  No plan may use in its name, any of the words “insurance,” “casualty,” “surety,” “mutual,” or any other words descriptive of the insurance, casualty, or surety business or use any name similar to the name or description of any insurance or surety corporation doing business in this state unless such plan controls or is controlled by an entity licensed as an insurer pursuant to the provisions of the Insurance Code and the plan employs a name related to that of such controlled or controlling entity.

(b)  Section 2415 of the Business and Professions Code, pertaining to fictitious names, shall not apply to plans, except specialized health care service plans.

(c)  No plan or solicitor firm may adopt a name style that is deceptive, or one that could cause the public to believe the plan is affiliated with, or recommended by any governmental or private entity unless such affiliation or endorsement exists.

(Amended by Stats. 1980, Ch. 1313.)



1366.1

(a)  The department shall adopt regulations on or before July 1, 2003, that establish an extended geographic accessibility standard for access to health care providers served by a health care service plan in counties with a population of 500,000 or less, and that, as of January 1, 2002, have two or fewer health care service plans providing coverage to the entire county in the commercial market.

(b)  This section shall not apply to specialized health care service plans or health care service plan contracts that provide benefits to enrollees through any of the following:

(1)  Preferred provider contracting arrangements.

(2)  The Medi-Cal program.

(3)  The Healthy Families program.

(c)  (1)  At least 30 days before a health care service plan files for modification of its license with the department in order to withdraw from a county with a population of 500,000 or less, or a portion of that county, the health care service plan shall hold a public meeting in the county or portion of the county from which it intends to withdraw, and shall do all of the following:

(A)  Provide notice announcing the public meeting at least 30 days prior to the public meeting to all affected enrollees, health care providers, advocates, public officials, and other interested parties.

(B)  Provide notice announcing the public meeting at least 30 days prior to the public meeting in a newspaper of general circulation within the affected county or portion of the affected county.

(C)  At the public meeting, allow testimony, which may be limited to a certain length of time by the health care service plan, of all interested parties.

(D)  Send a summary of the comments received at the public meeting to the department.

(E)  Send a summary of the comments received at the public meeting to the Centers for Medicare and Medicaid Services if the modification would affect Medicare beneficiaries.

(F)  File with the department for review, no less than 30 days prior to the date of mailing or publication, the notices required under subparagraphs (A) and (B).

(2)  A representative of the department shall attend the public meeting.

(Added by Stats. 2002, Ch. 549, Sec. 1. Effective January 1, 2003. See somewhat similar section added by Stats. 2002, Ch. 928, which prevails to the extent of any conflicting provisions.)



1366.1-1

(a)  The department shall adopt regulations on or before July 1, 2003, that establish an extended geographic accessibility standard for access to health care providers served by a health care service plan in counties with a population of 500,000 or less, and that, as of January 1, 2002, have two or fewer health care service plans providing coverage to the entire county in the commercial market.

(b)  This section shall not apply to specialized health care service plans or health care service plan contracts that provide benefits to enrollees through any of the following:

(1)  Preferred provider contracting arrangements.

(2)  The Medi-Cal program.

(3)  The Healthy Families Program.

(4)  The federal Medicare program.

(c)  At least 30 days before a health care service plan files a notice of material modification of its license with the department to withdraw from a county with a population of 500,000 or less, the health care service plan shall hold a public meeting in the county from which it is intending to withdraw, and shall do all of the following:

(1)  Provide notice announcing the public meeting at least 30 days prior to the public meeting to all affected enrollees, health care providers with which it contracts, the members of the board of supervisors of the affected county, the members of the city councils of cities in the affected county, and members of the Legislature who represent the affected county.

(2)  Provide notice announcing the public meeting at least 15 days prior to the public meeting in a newspaper of general circulation within the affected county.

(3)  At the public meeting, allow testimony, which may be limited to a certain length of time by the health care service plan, of all interested parties.

(4)  File with the department for review, no less than 30 days prior to the date of mailing or publication, the notices required under paragraphs (1) and (2).

(d)  The department may require a health care service plan that has filed to withdraw from a portion of a county with a population of less than 500,000, to hold a hearing for affected enrollees.

(e)  A representative of the department shall attend the public meeting described in this section.

(Added by Stats. 2002, Ch. 928, Sec. 1. Effective January 1, 2003. See somewhat similar section added by Stats. 2002, Ch. 549.)



1366.2

(a)  A full health care service plan shall make available to a group subscriber, upon request, the termination date of all major health care provider contracts that are for services in the geographic area for which the group subscriber has secured coverage and that include a specified termination date.

(b)  For purposes of this section, the following terms have the following meanings:

(1)  “Enrollee” means a person who is enrolled in a health care service plan and who is a recipient of services from the plan.

(2)  “Full health care service plan” means a plan that meets the definition set forth in subdivision (f) of Section 1345, and that has a total enrolled membership exceeding 499,999 enrollees.

(3)  “Hospital” means a general acute care hospital.

(4)  “Major health care provider contract” means a contract between a full service plan and provider group or hospital covering more than 25,000 of that plan’s enrollees. “Major health care provider contract” does not mean a provider contract between a specialized health care service plan and a provider group or hospital.

(5)  “Provider group” means a medical group, independent practice association, or other similar group of providers with a total enrolled membership exceeding 99,999 enrollees.

(Added by Stats. 2004, Ch. 411, Sec. 1. Effective September 9, 2004.)



1366.3

(a) On and after January 1, 2005, a health care service plan issuing individual plan contracts that ceases to offer individual coverage in this state shall offer coverage to the subscribers who had been covered by those contracts at the time of withdrawal under the same terms and conditions as provided in paragraph (3) of subdivision (a), paragraphs (2) to (4), inclusive, of subdivision (b), subdivisions (c) to (e), inclusive, and subdivision (h) of Section 1373.6.

(b) A health care service plan that ceases to offer individual coverage in a service area shall offer the coverage required by subdivision (a) to subscribers who had been covered by those contracts at the time of withdrawal, if the plan continues to offer group coverage in that service area. This subdivision shall not apply to coverage provided pursuant to a preferred provider organization.

(c) The department may adopt regulations to implement this section.

(d) This section shall not apply when a plan participating in Medi-Cal, Healthy Families, Access for Infants and Mothers, or any other contract between the plan and a government entity no longer contracts with the government entity to provide health coverage in the state, or a specified area of the state, nor shall this section apply when a plan ceases entirely to market, offer, and issue any and all forms of coverage in any part of this state after the effective date of this section.

(e) (1) On and after January 1, 2014, and except as provided in paragraph (2), the reference to Section 1373.6 in subdivision (a) shall not apply to any health plan contracts.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment.

(Amended by Stats. 2013, Ch. 441, Sec. 3. Effective October 1, 2013.)



1366.4

(a) A medical group, physician, or independent practice association that contracts with a health care service plan may enter into contracts with licensed nonphysician providers to provide services, as defined in Section 1300.67(a)(1) of Title 28 of the California Code of Regulations, to plan enrollees covered by the contract between the plan and the group, physician, or association.

(b) The licensed nonphysician provider described in subdivision (a) that contracts with a medical group, physician, or independent practice association may directly bill, if direct billing is otherwise permitted by law, a health care service plan for covered services pursuant to a contract with the health care service plan that specifies direct billing. Direct billing pursuant to this subdivision is permitted only to the extent that the same services are not billed for by the medical group, physician, or independent practice association.

(c) A health care service plan may require the nonphysician provider to complete an appropriate credentialing process.

(d) Every health care service plan may either list licensed nonphysician providers that contract with medical groups, physicians, and independent practice associations pursuant to subdivision (b) in any listing or directory of plan health care providers that is provided to enrollees or to the public, or may include a notification in the plan’s evidence of coverage or provider list that the health care service plan has contracts with nonphysician providers, pursuant to subdivision (b), and may list the types of contracted nonphysician providers. The notification may inform an enrollee that he or she may obtain a list of the nonphysician providers by contacting his or her primary or specialist medical group. The listing may indicate whether licensed nonphysician providers may be accessed directly by enrollees.

(e) Nothing in this section shall be construed to authorize, or otherwise require the director to approve, a risk-sharing arrangement between a plan and a provider.

(Amended by Stats. 2009, Ch. 298, Sec. 4. Effective January 1, 2010.)



1366.6

(a) For purposes of this section, the following definitions shall apply:

(1) “Exchange” means the California Health Benefit Exchange established in Title 22 (commencing with Section 100500) of the Government Code.

(2) “Federal act” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any amendments to, or regulations or guidance issued under, those acts.

(3) “Qualified health plan” has the same meaning as that term is defined in Section 1301 of the federal act.

(4) “Small employer” has the same meaning as that term is defined in Section 1357.500.

(b) (1) Health care service plans participating in the individual market of the Exchange shall fairly and affirmatively offer, market, and sell in the individual market of the Exchange at least one product within each of the five levels of coverage contained in subsections (d) and (e) of Section 1302 of the federal act. Health care service plans participating in the Small Business Health Options Program (SHOP Program) of the Exchange, established pursuant to subdivision (m) of Section 100504 of the Government Code, shall fairly and affirmatively offer, market, and sell in the SHOP Program at least one product within each of the four levels of coverage contained in subsection (d) of Section 1302 of the federal act.

(2) The board established under Section 100500 of the Government Code may require plans to sell additional products within each of the levels of coverage identified in paragraph (1).

(3) This subdivision shall not apply to a plan that solely offers supplemental coverage in the Exchange under paragraph (10) of subdivision (a) of Section 100504 of the Government Code.

(4) This subdivision shall not apply to a bridge plan product that meets the requirements of Section 100504.5 of the Government Code to the extent approved by the appropriate federal agency.

(c) (1) Health care service plans participating in the Exchange that sell any products outside the Exchange shall do both of the following:

(A) Fairly and affirmatively offer, market, and sell all products made available to individuals in the Exchange to individuals purchasing coverage outside the Exchange.

(B) Fairly and affirmatively offer, market, and sell all products made available to small employers in the Exchange to small employers purchasing coverage outside the Exchange.

(2) For purposes of this subdivision, “product” does not include contracts entered into pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code between the Managed Risk Medical Insurance Board and health care service plans for enrolled Healthy Families beneficiaries or to contracts entered into pursuant to Chapter 7 (commencing with Section 14000) of, or Chapter 8 (commencing with Section 14200) of, Part 3 of Division 9 of the Welfare and Institutions Code between the State Department of Health Care Services and health care service plans for enrolled Medi-Cal beneficiaries, or for contracts with bridge plan products that meet the requirements of Section 100504.5 of the Government Code.

(d) (1) Commencing January 1, 2014, a health care service plan shall, with respect to individual plan contracts that cover hospital, medical, or surgical benefits, only sell the five levels of coverage contained in subsections (d) and (e) of Section 1302 of the federal act, except that a health care service plan that does not participate in the Exchange shall, with respect to individual plan contracts that cover hospital, medical, or surgical benefits, only sell the four levels of coverage contained in subsection (d) of Section 1302 of the federal act.

(2) Commencing January 1, 2014, a health care service plan shall, with respect to small employer plan contracts that cover hospital, medical, or surgical expenses, only sell the four levels of coverage contained in subsection (d) of Section 1302 of the federal act.

(e) Commencing January 1, 2014, a health care service plan that does not participate in the Exchange shall, with respect to individual or small employer plan contracts that cover hospital, medical, or surgical benefits, offer at least one standardized product that has been designated by the Exchange in each of the four levels of coverage contained in subsection (d) of Section 1302 of the federal act. This subdivision shall only apply if the board of the Exchange exercises its authority under subdivision (c) of Section 100504 of the Government Code. Nothing in this subdivision shall require a plan that does not participate in the Exchange to offer standardized products in the small employer market if the plan only sells products in the individual market. Nothing in this subdivision shall require a plan that does not participate in the Exchange to offer standardized products in the individual market if the plan only sells products in the small employer market. This subdivision shall not be construed to prohibit the plan from offering other products provided that it complies with subdivision (d).

(f) For purposes of this section, a bridge plan product shall mean an individual health benefit plan, as defined in subdivision (f) of Section 1399.845, that is offered by a health care service plan licensed under this chapter that contracts with the Exchange pursuant to Title 22 (commencing with Section 100500) of the Government Code.

(g) This section shall become inoperative on the October 1 that is five years after the date that federal approval of the bridge plan option occurs, and, as of the second January 1 thereafter, is repealed, unless a later enacted statute that is enacted before that date deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 8) by Stats. 2014, Ch. 572, Sec. 5. Effective January 1, 2015. Conditionally inoperative, on date prescribed by its own provisions. Repealed, by its own provisions, on second January 1 after inoperative date. See later operative version, as amended by Sec. 6 of Stats. 2014, Ch. 572.)



1366.6-1

(a) For purposes of this section, the following definitions shall apply:

(1) “Exchange” means the California Health Benefit Exchange established in Title 22 (commencing with Section 100500) of the Government Code.

(2) “Federal act” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any amendments to, or regulations or guidance issued under, those acts.

(3) “Qualified health plan” has the same meaning as that term is defined in Section 1301 of the federal act.

(4) “Small employer” has the same meaning as that term is defined in Section 1357.500.

(b) (1) Health care service plans participating in the individual market of the Exchange shall fairly and affirmatively offer, market, and sell in the individual market of the Exchange at least one product within each of the five levels of coverage contained in subsections (d) and (e) of Section 1302 of the federal act. Health care service plans participating in the Small Business Health Options Program (SHOP Program) of the Exchange, established pursuant to subdivision (m) of Section 100504 of the Government Code, shall fairly and affirmatively offer, market, and sell in the SHOP Program at least one product within each of the four levels of coverage contained in subsection (d) of Section 1302 of the federal act.

(2) The board established under Section 100500 of the Government Code may require plans to sell additional products within each of the levels of coverage identified in paragraph (1).

(3) This subdivision shall not apply to a plan that solely offers supplemental coverage in the Exchange under paragraph (10) of subdivision (a) of Section 100504 of the Government Code.

(c) (1) Health care service plans participating in the Exchange that sell any products outside the Exchange shall do both of the following:

(A) Fairly and affirmatively offer, market, and sell all products made available to individuals in the Exchange to individuals purchasing coverage outside the Exchange.

(B) Fairly and affirmatively offer, market, and sell all products made available to small employers in the Exchange to small employers purchasing coverage outside the Exchange.

(2) For purposes of this subdivision, “product” does not include contracts entered into pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code between the Managed Risk Medical Insurance Board and health care service plans for enrolled Healthy Families beneficiaries or to contracts entered into pursuant to Chapter 7 (commencing with Section 14000) of, or Chapter 8 (commencing with Section 14200) of, Part 3 of Division 9 of the Welfare and Institutions Code between the State Department of Health Care Services and health care service plans for enrolled Medi-Cal beneficiaries.

(d) (1) Commencing January 1, 2014, a health care service plan shall, with respect to individual plan contracts that cover hospital, medical, or surgical benefits, only sell the five levels of coverage contained in subsections (d) and (e) of Section 1302 of the federal act, except that a health care service plan that does not participate in the Exchange shall, with respect to individual plan contracts that cover hospital, medical, or surgical benefits, only sell the four levels of coverage contained in subsection (d) of Section 1302 of the federal act.

(2) Commencing January 1, 2014, a health care service plan shall, with respect to small employer plan contracts that cover hospital, medical, or surgical expenses, only sell the four levels of coverage contained in subsection (d) of Section 1302 of the federal act.

(e) Commencing January 1, 2014, a health care service plan that does not participate in the Exchange shall, with respect to individual or small employer plan contracts that cover hospital, medical, or surgical benefits, offer at least one standardized product that has been designated by the Exchange in each of the four levels of coverage contained in subdivision (d) of Section 1302 of the federal act. This subdivision shall only apply if the board of the Exchange exercises its authority under subdivision (c) of Section 100504 of the Government Code. Nothing in this subdivision shall require a plan that does not participate in the Exchange to offer standardized products in the small employer market if the plan only sells products in the individual market. Nothing in this subdivision shall require a plan that does not participate in the Exchange to offer standardized products in the individual market if the plan only sells products in the small employer market. This subdivision shall not be construed to prohibit the plan from offering other products provided that it complies with subdivision (d).

(f) This section shall become operative only if Section 8 of the act that added this section becomes inoperative pursuant to subdivision (g) of that Section 8.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 9) by Stats. 2014, Ch. 572, Sec. 6. Effective January 1, 2015. Section conditionally operative by its own provisions.)






ARTICLE 4.5 - California Cobra Program

1366.20

(a)  This article shall be known as the California Continuation Benefits Replacement Act, or “Cal-COBRA.”

(b)  It is the intent of the Legislature that continued access to health insurance coverage is provided to employees, and their dependents, of employers with 2 to 19 eligible employees who are not currently offered continuation coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985.

(c) It is the intent of the Legislature that any federal assistance that is or may become available to qualified beneficiaries under this article be effectively and promptly implemented by the department.

(d) The director, in consultation with the Insurance Commissioner, may adopt emergency regulations to implement this article in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code by making a finding of emergency and demonstrating the need for immediate action in the event that any federal assistance is or becomes available to qualified beneficiaries under this article. The adoption of these regulations shall be considered by the Office of Administrative Law to be necessary to avoid serious harm to the public peace, health, safety, or general welfare. Any regulations adopted pursuant to this subdivision shall be substantially similar to those adopted by the Insurance Commissioner under subdivision (d) of Section 10128.50 of the Insurance Code.

(Amended by Stats. 2009, Ch. 3, Sec. 1. Effective May 12, 2009.)



1366.21

The definitions contained in this section govern the construction of this article.

(a) “Continuation coverage” means extended coverage under the group benefit plan in which an eligible employee or eligible dependent is currently enrolled, or, in the case of a termination of the group benefit plan or an employer open enrollment period, extended coverage under the group benefit plan currently offered by the employer.

(b) “Group benefit plan” means any health care service plan contract provided pursuant to Article 3.1 (commencing with Section 1357) to an employer with 2 to 19 eligible employees, as defined in Section 1357, as well as a specialized health care service plan contract provided to an employer with 2 to 19 eligible employees, as defined in Section 1357.

(c) (1) “Qualified beneficiary” means any individual who, on the day before the qualifying event, is an enrollee in a group benefit plan offered by a health care service plan pursuant to Article 3.1 (commencing with Section 1357) and has a qualifying event, as defined in subdivision (d).

(2) “Qualified beneficiary eligible for premium assistance under ARRA” means a qualified beneficiary, as defined in paragraph (1), who (A) was or is eligible for continuation coverage as a result of the involuntary termination of the covered employee’s employment during the period specified in subparagraph (A) of paragraph (3) of subdivision (a) of Section 3001 of ARRA, (B) elects continuation coverage, and (C) meets the definition of “qualified beneficiary” set forth in paragraph (3) of Section 1167 of Title 29 of the United States Code, as used in subparagraph (E) of paragraph (10) of subdivision (a) of Section 3001 of ARRA or any subsequent rules or regulations issued pursuant to that law.

(3) “ARRA” means Title III of Division B of the federal American Recovery and Reinvestment Act of 2009 or any amendment to that federal law extending federal premium assistance to qualified beneficiaries.

(d) “Qualifying event” means any of the following events that, but for the election of continuation coverage under this article, would result in a loss of coverage under the group benefit plan to a qualified beneficiary:

(1) The death of the covered employee.

(2) The termination of employment or reduction in hours of the covered employee’s employment, except that termination for gross misconduct does not constitute a qualifying event.

(3) The divorce or legal separation of the covered employee from the covered employee’s spouse.

(4) The loss of dependent status by a dependent enrolled in the group benefit plan.

(5) With respect to a covered dependent only, the covered employee’s entitlement to benefits under Title XVIII of the United States Social Security Act (Medicare).

(e) “Employer” means any employer that meets the definition of “small employer” as set forth in Section 1357 and (1) employed 2 to 19 eligible employees on at least 50 percent of its working days during the preceding calendar year, or, if the employer was not in business during any part of the preceding calendar year, employed 2 to 19 eligible employees on at least 50 percent of its working days during the preceding calendar quarter, (2) has contracted for health care coverage through a group benefit plan offered by a health care service plan, and (3) is not subject to Section 4980B of the United States Internal Revenue Code or Chapter 18 of the Employee Retirement Income Security Act, 29 U.S.C. Section 1161 et seq.

(f) “Core coverage” means coverage of basic health care services, as defined in subdivision (b) of Section 1345, and other hospital, medical, or surgical benefits provided by the group benefit plan that a qualified beneficiary was receiving immediately prior to the qualifying event, other than noncore coverage.

(g) “Noncore coverage” means coverage for vision and dental care.

(Amended by Stats. 2010, Ch. 24, Sec. 1. Effective June 3, 2010.)



1366.22

The continuation coverage requirements of this article do not apply to the following individuals:

(a) Individuals who are entitled to Medicare benefits or become entitled to Medicare benefits pursuant to Title XVIII of the United States Social Security Act, as amended or superseded. Entitlement to Medicare Part A only constitutes entitlement to benefits under Medicare.

(b) Individuals who have other hospital, medical, or surgical coverage or who are covered or become covered under another group benefit plan, including a self-insured employee welfare benefit plan, that provides coverage for individuals and that does not impose any exclusion or limitation with respect to any preexisting condition of the individual, other than a preexisting condition limitation or exclusion that does not apply to or is satisfied by the qualified beneficiary pursuant to Sections 1357 and 1357.06. A group conversion option under any group benefit plan shall not be considered as an arrangement under which an individual is or becomes covered.

(c) Individuals who are covered, become covered, or are eligible for federal COBRA coverage pursuant to Section 4980B of the United States Internal Revenue Code or Chapter 18 of the Employee Retirement Income Security Act, 29 U.S.C. Section 1161 et seq.

(d) Individuals who are covered, become covered, or are eligible for coverage pursuant to Chapter 6A of the Public Health Service Act, 42 U.S.C. Section 300bb-1 et seq.

(e) Qualified beneficiaries who fail to meet the requirements of subdivision (b) of Section 1366.24 or subdivision (h) of Section 1366.25 regarding notification of a qualifying event or election of continuation coverage within the specified time limits.

(f) Except as provided in Section 3001 of ARRA, qualified beneficiaries who fail to submit the correct premium amount required by subdivision (b) of Section 1366.24 and Section 1366.26, in accordance with the terms and conditions of the plan contract, or fail to satisfy other terms and conditions of the plan contract.

(Amended by Stats. 2010, Ch. 24, Sec. 2. Effective June 3, 2010.)



1366.23

(a)  Every health care service plan, including a specialized health care service plan contract, that provides coverage under a group benefit plan to an employer, as defined in Section 1366.21, shall offer continuation coverage, pursuant to this section, to a qualified beneficiary under the contract upon a qualifying event without evidence of insurability. The qualified beneficiary shall, upon election, be able to continue his or her coverage under the group benefit plan, subject to the contract’s terms and conditions, and subject to the requirements of this article. Except as otherwise provided in this article, continuation coverage shall be provided under the same terms and conditions that apply to similarly situated individuals under the group benefit plan.

(b)  Every health care service plan shall also offer the continuation coverage to a qualified beneficiary who (1) elects continuation coverage under a group benefit plan, as defined in this article or in Section 10128.51 of the Insurance Code, but whose continuation coverage is terminated pursuant to subdivision (b) of Section 1366.27, prior to any other termination date specified in Section 1366.27, or (2) who elects coverage through the health care service plan during any employer open enrollment, and the employer has contracted with the health care service plan to provide coverage to the employer’s active employees. This continuation coverage shall be provided only for the balance of the period that the qualified beneficiary would have remained covered under the prior group benefit plan had the employer not terminated the group contract with the previous health care service plan or insurer.

(c)  Every health care service plan or specialized health care service plan shall offer a qualified beneficiary the ability to elect the same core, noncore, or core and noncore coverage that the qualified beneficiary had immediately prior to the qualifying event.

(d)  Any child who is born to a former employee who is a qualified beneficiary who has elected continuation coverage pursuant to this article or a child who is placed for adoption with a former employee who is a qualified beneficiary who has elected continuation coverage pursuant to this article during the period of continuation coverage provided by this article shall be considered a qualified beneficiary entitled to receive benefits pursuant to this article for the remainder of the period that the former employee is covered pursuant to this article, if the child is enrolled under a group benefit plan as a dependent of that former employee who is a qualified beneficiary within 30 days of the child’s birth or placement for adoption.

(e)  An individual who becomes a qualified beneficiary pursuant to this article shall continue to receive coverage pursuant to this article until continuation coverage is terminated at the qualified beneficiary’s election or pursuant to Section 1366.27, whichever comes first, even if the employer that sponsored the group benefit plan that is continued subsequently becomes subject to Section 4980B of the United States Internal Revenue Code or Chapter 18 of the Employee Retirement Income Security Act, 29 U.S.C. Sec. 1161 et seq.

(f)  A qualified beneficiary electing coverage pursuant to this section shall be considered part of the group contract and treated as similarly situated employees for contract purposes, unless otherwise specified in this article.

(Amended by Stats. 1998, Ch. 107, Sec. 8. Effective July 6, 1998.)



1366.24

(a) Every health care service plan evidence of coverage, provided for group benefit plans subject to this article, that is issued, amended, or renewed on or after January 1, 1999, shall disclose to covered employees of group benefit plans subject to this article the ability to continue coverage pursuant to this article, as required by this section.

(b) This disclosure shall state that all enrollees who are eligible to be qualified beneficiaries, as defined in subdivision (c) of Section 1366.21, shall be required, as a condition of receiving benefits pursuant to this article, to notify, in writing, the health care service plan, or the employer if the employer contracts to perform the administrative services as provided for in Section 1366.25, of all qualifying events as specified in paragraphs (1), (3), (4), and (5) of subdivision (d) of Section 1366.21 within 60 days of the date of the qualifying event. This disclosure shall inform enrollees that failure to make the notification to the health care service plan, or to the employer when under contract to provide the administrative services, within the required 60 days will disqualify the qualified beneficiary from receiving continuation coverage pursuant to this article. The disclosure shall further state that a qualified beneficiary who wishes to continue coverage under the group benefit plan pursuant to this article must request the continuation in writing and deliver the written request, by first-class mail, or other reliable means of delivery, including personal delivery, express mail, or private courier company, to the health care service plan, or to the employer if the plan has contracted with the employer for administrative services pursuant to subdivision (d) of Section 1366.25, within the 60-day period following the later of (1) the date that the enrollee’s coverage under the group benefit plan terminated or will terminate by reason of a qualifying event, or (2) the date the enrollee was sent notice pursuant to subdivision (e) of Section 1366.25 of the ability to continue coverage under the group benefit plan. The disclosure required by this section shall also state that a qualified beneficiary electing continuation shall pay to the health care service plan, in accordance with the terms and conditions of the plan contract, which shall be set forth in the notice to the qualified beneficiary pursuant to subdivision (d) of Section 1366.25, the amount of the required premium payment, as set forth in Section 1366.26. The disclosure shall further require that the qualified beneficiary’s first premium payment required to establish premium payment be delivered by first-class mail, certified mail, or other reliable means of delivery, including personal delivery, express mail, or private courier company, to the health care service plan, or to the employer if the employer has contracted with the plan to perform the administrative services pursuant to subdivision (d) of Section 1366.25, within 45 days of the date the qualified beneficiary provided written notice to the health care service plan or the employer, if the employer has contracted to perform the administrative services, of the election to continue coverage in order for coverage to be continued under this article. This disclosure shall also state that the first premium payment must equal an amount sufficient to pay any required premiums and all premiums due, and that failure to submit the correct premium amount within the 45-day period will disqualify the qualified beneficiary from receiving continuation coverage pursuant to this article.

(c) The disclosure required by this section shall also describe separately how qualified beneficiaries whose continuation coverage terminates under a prior group benefit plan pursuant to subdivision (b) of Section 1366.27 may continue their coverage for the balance of the period that the qualified beneficiary would have remained covered under the prior group benefit plan, including the requirements for election and payment. The disclosure shall clearly state that continuation coverage shall terminate if the qualified beneficiary fails to comply with the requirements pertaining to enrollment in, and payment of premiums to, the new group benefit plan within 30 days of receiving notice of the termination of the prior group benefit plan.

(d) Prior to August 1, 1998, every health care service plan shall provide to all covered employees of employers subject to this article a written notice containing the disclosures required by this section, or shall provide to all covered employees of employers subject to this section a new or amended evidence of coverage that includes the disclosures required by this section. Any specialized health care service plan that, in the ordinary course of business, maintains only the addresses of employer group purchasers of benefits and does not maintain addresses of covered employees, may comply with the notice requirements of this section through the provision of the notices to its employer group purchasers of benefits.

(e) Every plan disclosure form issued, amended, or renewed on and after January 1, 1999, for a group benefit plan subject to this article shall provide a notice that, under state law, an enrollee may be entitled to continuation of group coverage and that additional information regarding eligibility for this coverage may be found in the plan’s evidence of coverage.

(f) Every disclosure issued, amended, or renewed on and after July 1, 2006, for a group benefit plan subject to this article shall include the following notice:

“Please examine your options carefully before declining this coverage. You should be aware that companies selling individual health insurance typically require a review of your medical history that could result in a higher premium or you could be denied coverage entirely.”

(Amended by Stats. 2005, Ch. 526, Sec. 2. Effective January 1, 2006.)



1366.25

(a) Every group contract between a health care service plan and an employer subject to this article that is issued, amended, or renewed on or after July 1, 1998, shall require the employer to notify the plan, in writing, of any employee who has had a qualifying event, as defined in paragraph (2) of subdivision (d) of Section 1366.21, within 30 days of the qualifying event. The group contract shall also require the employer to notify the plan, in writing, within 30 days of the date, when the employer becomes subject to Section 4980B of the United States Internal Revenue Code or Chapter 18 of the Employee Retirement Income Security Act, 29 U.S.C. Sec. 1161 et seq.

(b) Every group contract between a plan and an employer subject to this article that is issued, amended, or renewed on or after July 1, 1998, shall require the employer to notify qualified beneficiaries currently receiving continuation coverage, whose continuation coverage will terminate under one group benefit plan prior to the end of the period the qualified beneficiary would have remained covered, as specified in Section 1366.27, of the qualified beneficiary’s ability to continue coverage under a new group benefit plan for the balance of the period the qualified beneficiary would have remained covered under the prior group benefit plan. This notice shall be provided either 30 days prior to the termination or when all enrolled employees are notified, whichever is later.

Every health care service plan and specialized health care service plan shall provide to the employer replacing a health care service plan contract issued by the plan, or to the employer’s agent or broker representative, within 15 days of any written request, information in possession of the plan reasonably required to administer the notification requirements of this subdivision and subdivision (c).

(c) Notwithstanding subdivision (a), the group contract between the health care service plan and the employer shall require the employer to notify the successor plan in writing of the qualified beneficiaries currently receiving continuation coverage so that the successor plan, or contracting employer or administrator, may provide those qualified beneficiaries with the necessary premium information, enrollment forms, and instructions consistent with the disclosure required by subdivision (c) of Section 1366.24 and subdivision (e) of this section to allow the qualified beneficiary to continue coverage. This information shall be sent to all qualified beneficiaries who are enrolled in the plan and those qualified beneficiaries who have been notified, pursuant to Section 1366.24, of their ability to continue their coverage and may still elect coverage within the specified 60-day period. This information shall be sent to the qualified beneficiary’s last known address, as provided to the employer by the health care service plan or disability insurer currently providing continuation coverage to the qualified beneficiary. The successor plan shall not be obligated to provide this information to qualified beneficiaries if the employer or prior plan or insurer fails to comply with this section.

(d) A health care service plan may contract with an employer, or an administrator, to perform the administrative obligations of the plan as required by this article, including required notifications and collecting and forwarding premiums to the health care service plan. Except for the requirements of subdivisions (a), (b), and (c), this subdivision shall not be construed to permit a plan to require an employer to perform the administrative obligations of the plan as required by this article as a condition of the issuance or renewal of coverage.

(e) Every health care service plan, or employer or administrator that contracts to perform the notice and administrative services pursuant to this section, shall, within 14 days of receiving a notice of a qualifying event, provide to the qualified beneficiary the necessary benefits information, premium information, enrollment forms, and disclosures consistent with the notice requirements contained in subdivisions (b) and (c) of Section 1366.24 to allow the qualified beneficiary to formally elect continuation coverage. This information shall be sent to the qualified beneficiary’s last known address.

(f) Every health care service plan, or employer or administrator that contracts to perform the notice and administrative services pursuant to this section, shall, during the 180-day period ending on the date that continuation coverage is terminated pursuant to paragraphs (1), (3), and (5) of subdivision (a) of Section 1366.27, notify a qualified beneficiary who has elected continuation coverage pursuant to this article of the date that his or her coverage will terminate, and shall notify the qualified beneficiary of any conversion coverage available to that qualified beneficiary. This requirement shall not apply when the continuation coverage is terminated because the group contract between the plan and the employer is being terminated.

(g) (1) A health care service plan shall provide to a qualified beneficiary who has a qualifying event during the period specified in subparagraph (A) of paragraph (3) of subdivision (a) of Section 3001 of ARRA, a written notice containing information on the availability of premium assistance under ARRA. This notice shall be sent to the qualified beneficiary’s last known address. The notice shall include clear and easily understandable language to inform the qualified beneficiary that changes in federal law provide a new opportunity to elect continuation coverage with a 65-percent premium subsidy and shall include all of the following:

(A) The amount of the premium the person will pay. For qualified beneficiaries who had a qualifying event between September 1, 2008, and May 12, 2009, inclusive, if a health care service plan is unable to provide the correct premium amount in the notice, the notice may contain the last known premium amount and an opportunity for the qualified beneficiary to request, through a toll-free telephone number, the correct premium that would apply to the beneficiary.

(B) Enrollment forms and any other information required to be included pursuant to subdivision (e) to allow the qualified beneficiary to elect continuation coverage. This information shall not be included in notices sent to qualified beneficiaries currently enrolled in continuation coverage.

(C) A description of the option to enroll in different coverage as provided in subparagraph (B) of paragraph (1) of subdivision (a) of Section 3001 of ARRA. This description shall advise the qualified beneficiary to contact the covered employee’s former employer for prior approval to choose this option.

(D) The eligibility requirements for premium assistance in the amount of 65 percent of the premium under Section 3001 of ARRA.

(E) The duration of premium assistance available under ARRA.

(F) A statement that a qualified beneficiary eligible for premium assistance under ARRA may elect continuation coverage no later than 60 days of the date of the notice.

(G) A statement that a qualified beneficiary eligible for premium assistance under ARRA who rejected or discontinued continuation coverage prior to receiving the notice required by this subdivision has the right to withdraw that rejection and elect continuation coverage with the premium assistance.

(H) A statement that reads as follows:

“IF YOU ARE HAVING ANY DIFFICULTIES READING OR UNDERSTANDING THIS NOTICE, PLEASE CONTACT [name of health plan] at [insert appropriate telephone number].”

(2) With respect to qualified beneficiaries who had a qualifying event between September 1, 2008, and May 12, 2009, inclusive, the notice described in this subdivision shall be provided by the later of May 26, 2009, or seven business days after the date the plan receives notice of the qualifying event.

(3) With respect to qualified beneficiaries who had or have a qualifying event between May 13, 2009, and the later date specified in subparagraph (A) of paragraph (3) of subdivision (a) of Section 3001 of ARRA, inclusive, the notice described in this subdivision shall be provided within the period of time specified in subdivision (e).

(4) Nothing in this section shall be construed to require a health care service plan to provide the plan’s evidence of coverage as a part of the notice required by this subdivision, and nothing in this section shall be construed to require a health care service plan to amend its existing evidence of coverage to comply with the changes made to this section by the enactment of Assembly Bill 23 of the 2009–10 Regular Session or by the act amending this section during the second year of the 2009–10 Regular Session.

(5) The requirement under this subdivision to provide a written notice to a qualified beneficiary and the requirement under paragraph (1) of subdivision (h) to provide a new opportunity to a qualified beneficiary to elect continuation coverage shall be deemed satisfied if a health care service plan previously provided a written notice and additional election opportunity under Section 3001 of ARRA to that qualified beneficiary prior to the effective date of the act adding this paragraph.

(h) (1) Notwithstanding any other provision of law, a qualified beneficiary eligible for premium assistance under ARRA may elect continuation coverage no later than 60 days after the date of the notice required by subdivision (g).

(2) For a qualified beneficiary who elects to continue coverage pursuant to this subdivision, the period beginning on the date of the qualifying event and ending on the effective date of the continuation coverage shall be disregarded for purposes of calculating a break in coverage in determining whether a preexisting condition provision applies under subdivision (c) of Section 1357.06 or subdivision (e) of Section 1357.51.

(3) For a qualified beneficiary who had a qualifying event between September 1, 2008, and February 16, 2009, inclusive, and who elects continuation coverage pursuant to paragraph (1), the continuation coverage shall commence on the first day of the month following the election.

(4) For a qualified beneficiary who had a qualifying event between February 17, 2009, and May 12, 2009, inclusive, and who elects continuation coverage pursuant to paragraph (1), the effective date of the continuation coverage shall be either of the following, at the option of the beneficiary, provided that the beneficiary pays the applicable premiums:

(A) The date of the qualifying event.

(B) The first day of the month following the election.

(5) Notwithstanding any other provision of law, a qualified beneficiary who is eligible for the special election opportunity described in paragraph (17) of subdivision (a) of Section 3001 of ARRA may elect continuation coverage no later than 60 days after the date of the notice required under subdivision (j). For a qualified beneficiary who elects coverage pursuant to this paragraph, the continuation coverage shall be effective as of the first day of the first period of coverage after the date of termination of employment, except, if federal law permits, coverage shall take effect on the first day of the month following the election. However, for purposes of calculating the duration of continuation coverage pursuant to Section 1366.27, the period of that coverage shall be determined as though the qualifying event was a reduction of hours of the employee.

(6) Notwithstanding any other provision of law, a qualified beneficiary who is eligible for any other special election opportunity under ARRA may elect continuation coverage no later than 60 days after the date of the special election notice required under ARRA.

(i) A health care service plan shall provide a qualified beneficiary eligible for premium assistance under ARRA written notice of the extension of that premium assistance as required under Section 3001 of ARRA.

(j) A health care service plan, or an administrator or employer if administrative obligations have been assumed by those entities pursuant to subdivision (d), shall give the qualified beneficiaries described in subparagraph (C) of paragraph (17) of subdivision (a) of Section 3001 of ARRA the written notice required by that paragraph by implementing the following procedures:

(1) The health care service plan shall, within 14 days of the effective date of the act adding this subdivision, send a notice to employers currently contracting with the health care service plan for a group benefit plan subject to this article. The notice shall do all of the following:

(A) Advise the employer that employees whose employment is terminated on or after March 2, 2010, who were previously enrolled in any group health care service plan or health insurance policy offered by the employer may be entitled to special health coverage rights, including a subsidy paid by the federal government for a portion of the premium.

(B) Ask the employer to provide the health care service plan with the name, address, and date of termination of employment for any employee whose employment is terminated on or after March 2, 2010, and who was at any time covered by any health care service plan or health insurance policy offered to their employees on or after September 1, 2008.

(C) Provide employers with a format and instructions for submitting the information to the health care service plan, or their administrator or employer who has assumed administrative obligations pursuant to subdivision (d), by telephone, fax, electronic mail, or mail.

(2) Within 14 days of receipt of the information specified in paragraph (1) from the employer, the health care service plan shall send the written notice specified in paragraph (17) of subdivision (a) of Section 3001 of ARRA to those individuals.

(3) If an individual contacts his or her health care service plan and indicates that he or she experienced a qualifying event that entitles him or her to the special election period described in paragraph (17) of subdivision (a) of Section 3001 of ARRA or any other special election provision of ARRA, the plan shall provide the individual with the written notice required under paragraph (17) of subdivision (a) of Section 3001 of ARRA or any other applicable provision of ARRA, regardless of whether the plan receives information from the individual’s previous employer regarding that individual pursuant to Section 24100. The plan shall review the individual’s application for coverage under this special election notice to determine if the individual qualifies for the special election period and the premium assistance under ARRA. The plan shall comply with paragraph (5) if the individual does not qualify for either the special election period or premium assistance under ARRA.

(4) The requirement under this subdivision to provide the written notice described in paragraph (17) of subdivision (a) of Section 3001 of ARRA to a qualified beneficiary and the requirement under paragraph (5) of subdivision (h) to provide a new opportunity to a qualified beneficiary to elect continuation coverage shall be deemed satisfied if a health care service plan previously provided the written notice and additional election opportunity described in paragraph (17) of subdivision (a) of Section 3001 of ARRA to that qualified beneficiary prior to the effective date of the act adding this paragraph.

(5) If an individual does not qualify for either a special election period or the premium assistance under ARRA, the health care service plan shall provide a written notice to that individual that shall include information on the right to appeal as set forth in Section 3001 of ARRA.

(6) A health care service plan shall provide information on its publicly accessible Internet Web site regarding the premium assistance made available under ARRA and any special election period provided under that law. A plan may fulfill this requirement by linking or otherwise directing consumers to the information regarding COBRA continuation coverage premium assistance located on the Internet Web site of the United States Department of Labor. The information required by this paragraph shall be located in a section of the plan’s Internet Web site that is readily accessible to consumers, such as the Web site’s Frequently Asked Questions section.

(k) For purposes of implementing federal premium assistance for continuation coverage, the department may designate a model notice or notices that may be used by health care service plans. Use of the model notice or notices shall not require prior approval of the department. Any model notice or notices designated by the department for purposes of this subdivision shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(l) Notwithstanding any other provision of law, a qualified beneficiary eligible for premium assistance under ARRA may elect to enroll in different coverage subject to the criteria provided under subparagraph (B) of paragraph (1) of subdivision (a) of Section 3001 of ARRA.

(m) A qualified beneficiary enrolled in continuation coverage as of February 17, 2009, who is eligible for premium assistance under ARRA may request application of the premium assistance as of March 1, 2009, or later, consistent with ARRA.

(n) A health care service plan that receives an election notice from a qualified beneficiary eligible for premium assistance under ARRA, pursuant to subdivision (h), shall be considered a person entitled to reimbursement, as defined in Section 6432(b)(3) of the Internal Revenue Code, as amended by paragraph (12) of subdivision (a) of Section 3001 of ARRA.

(o) (1) For purposes of compliance with ARRA, in the absence of guidance from, or if specifically required for state-only continuation coverage by, the United States Department of Labor, the Internal Revenue Service, or the Centers for Medicare and Medicaid Services, a health care service plan may request verification of the involuntary termination of a covered employee’s employment from the covered employee’s former employer or the qualified beneficiary seeking premium assistance under ARRA.

(2) A health care service plan that requests verification pursuant to paragraph (1) directly from a covered employee’s former employer shall do so by providing a written notice to the employer. This written notice shall be sent by mail or facsimile to the covered employee’s former employer within seven business days from the date the plan receives the qualified beneficiary’s election notice pursuant to subdivision (h). Within 10 calendar days of receipt of written notice required by this paragraph, the former employer shall furnish to the health care service plan written verification as to whether the covered employee’s employment was involuntarily terminated.

(3) A qualified beneficiary requesting premium assistance under ARRA may furnish to the health care service plan a written document or other information from the covered employee’s former employer indicating that the covered employee’s employment was involuntarily terminated. This document or information shall be deemed sufficient by the health care service plan to establish that the covered employee’s employment was involuntarily terminated for purposes of ARRA, unless the plan makes a reasonable and timely determination that the documents or information provided by the qualified beneficiary are legally insufficient to establish involuntary termination of employment.

(4) If a health care service plan requests verification pursuant to this subdivision and cannot verify involuntary termination of employment within 14 business days from the date the employer receives the verification request or from the date the plan receives documentation or other information from the qualified beneficiary pursuant to paragraph (3), the health care service plan shall either provide continuation coverage with the federal premium assistance to the qualified beneficiary or send the qualified beneficiary a denial letter which shall include notice of his or her right to appeal that determination pursuant to ARRA.

(5) No person shall intentionally delay verification of involuntary termination of employment under this subdivision.

(p) The provision of information and forms related to the premium assistance available pursuant to ARRA to individuals by a health care service plan shall not be considered a violation of this chapter provided that the plan complies with all of the requirements of this article.

(Amended by Stats. 2010, Ch. 24, Sec. 3. Effective June 3, 2010.)



1366.26

A qualified beneficiary electing continuation coverage shall pay to the health care service plan, on or before the due date of each payment but not more frequently than on a monthly basis, not more than 110 percent of the applicable rate charged for a covered employee or, in the case of dependent coverage, not more than 110 percent of the applicable rate charged to a similarly situated individual under the group benefit plan being continued under the group contract. In the case of a qualified beneficiary who is determined to be disabled pursuant to Title II or Title XVI of the United States Social Security Act, the qualified beneficiary shall be required to pay to the health care service plan an amount no greater than 150 percent of the group rate after the first 18 months of continuation coverage provided pursuant to this section. In no case shall a health care service plan charge an employer an additional fee for administering Cal-COBRA other than those incorporated in the risk adjusted employee risk rate as provided for in subdivision (i) of Section 1357.

(Amended by Stats. 1998, Ch. 107, Sec. 10. Effective July 6, 1998.)



1366.27

(a) The continuation coverage provided pursuant to this article shall terminate at the first to occur of the following:

(1) In the case of a qualified beneficiary who is eligible for continuation coverage pursuant to paragraph (2) of subdivision (d) of Section 1366.21, the date 36 months after the date the qualified beneficiary’s benefits under the contract would otherwise have terminated because of a qualifying event.

(2) Except as provided in Section 3001 of ARRA, the end of the period for which premium payments were made, if the qualified beneficiary ceases to make payments or fails to make timely payments of a required premium, in accordance with the terms and conditions of the plan contract. In the case of nonpayment of premiums, reinstatement shall be governed by the terms and conditions of the plan contract and by Section 3001 of ARRA, if applicable.

(3) In the case of a qualified beneficiary who is eligible for continuation coverage pursuant to paragraph (1), (3), (4), or (5) of subdivision (d) of Section 1366.21, the date 36 months after the date the qualified beneficiary’s benefits under the contract would otherwise have terminated by reason of a qualifying event.

(4) The requirements of this article no longer apply to the qualified beneficiary pursuant to the provisions of Section 1366.22.

(5) In the case of a qualified beneficiary who is eligible for continuation coverage pursuant to paragraph (2) of subdivision (d) of Section 1366.21, and determined, under Title II or Title XVI of the Social Security Act, to be disabled at any time during the first 60 days of continuation coverage, and the spouse or dependent who has elected coverage pursuant to this article, the date 36 months after the date the qualified beneficiary’s benefits under the contract would otherwise have terminated because of a qualifying event. The qualified beneficiary shall notify the plan, or the employer or administrator that contracts to perform administrative services, of the social security determination within 60 days of the date of the determination letter and prior to the end of the original 36-month continuation coverage period in order to be eligible for coverage pursuant to this subdivision. If the qualified beneficiary is no longer disabled under Title II or Title XVI of the Social Security Act, the benefits provided in this paragraph shall terminate on the later of the date provided by paragraph (1), or the month that begins more than 31 days after the date of the final determination under Title II or Title XVI of the United States Social Security Act that the qualified beneficiary is no longer disabled. A qualified beneficiary eligible for 36 months of continuation coverage as a result of a disability shall notify the plan, or the employer or administrator that contracts to perform the notice and administrative services, within 30 days of a determination that the qualified beneficiary is no longer disabled.

(6) In the case of a qualified beneficiary who is initially eligible for and elects continuation coverage pursuant to paragraph (2) of subdivision (d) of Section 1366.21, but who has another qualifying event, as described in paragraph (1), (3), (4), or (5) of subdivision (d) of Section 1366.21, within 36 months of the date of the first qualifying event, and the qualified beneficiary has notified the plan, or the employer or administrator under contract to provide administrative services, of the second qualifying event within 60 days of the date of the second qualifying event, the date 36 months after the date of the first qualifying event.

(7) The employer, or any successor employer or purchaser of the employer, ceases to provide any group benefit plan to his or her employees.

(8) The qualified beneficiary moves out of the plan’s service area or the qualified beneficiary commits fraud or deception in the use of plan services.

(b) If the group contract between the plan and the employer is terminated prior to the date the qualified beneficiary’s continuation coverage would terminate pursuant to this section, coverage under the prior plan shall terminate and the qualified beneficiary may elect continuation coverage under the subsequent group benefit plan, if any, pursuant to the requirements of subdivision (b) of Section 1366.23 and subdivision (c) of Section 1366.24.

(c) The amendments made to this section by Assembly Bill 1401 of the 2001–02 Regular Session shall apply to individuals who begin receiving continuation coverage under this article on or after January 1, 2003.

(Amended by Stats. 2010, Ch. 24, Sec. 4. Effective June 3, 2010.)



1366.28

A health care service plan subject to this article shall not be obligated to provide continuation coverage to a qualified beneficiary pursuant to this article if an enrollee fails to make the notification required by Section 1366.24, or if the employer of the enrollee fails to comply with Section 1366.25.

(Added by Stats. 1997, Ch. 665, Sec. 1. Effective January 1, 1998.)



1366.29

(a)  A health care service plan shall offer an enrollee who has exhausted continuation coverage under COBRA the opportunity to continue coverage for up to 36 months from the date the enrollee’s continuation coverage began, if the enrollee is entitled to less than 36 months of continuation coverage under COBRA. The health care service plan shall offer coverage pursuant to the terms of this article, including the rate limitations contained in Section 1366.26.

(b)  Notification of the coverage available under this section shall be included in the notice of the pending termination of COBRA coverage that is required to be provided to COBRA beneficiaries and that is required to be provided under Section 1366.24.

(c)  For purposes of this section, “COBRA” means Section 4980B of Title 26 of the United States Code, Sections 1161 et seq. of Title 29 of the United States Code, and Section 300bb of Title 42 of the United States Code.

(d)  This section shall not apply to specialized health care service plans providing noncore coverage, as defined in subdivision (g) of Section 1366.21.

(e)  This section shall become operative on September 1, 2003, and shall apply to individuals who begin receiving COBRA coverage on or after January 1, 2003.

(Added by Stats. 2002, Ch. 794, Sec. 4. Effective January 1, 2003. Section operative September 1, 2003, by its own provisions.)






ARTICLE 4.6 - Coverage for Federally Eligible Defined Individuals

1366.35

(a) A health care service plan providing coverage for hospital, medical, or surgical benefits under an individual health care service plan contract may not, with respect to a federally eligible defined individual desiring to enroll in individual health insurance coverage, decline to offer coverage to, or deny enrollment of, the individual or impose any preexisting condition exclusion with respect to the coverage.

(b) For purposes of this section, “federally eligible defined individual” means an individual who, as of the date on which the individual seeks coverage under this section, meets all of the following conditions:

(1) Has had 18 or more months of creditable coverage, and whose most recent prior creditable coverage was under a group health plan, a federal governmental plan maintained for federal employees, or a governmental plan or church plan as defined in the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1002).

(2) Is not eligible for coverage under a group health plan, Medicare, or Medi-Cal, and does not have other health insurance coverage.

(3) Was not terminated from his or her most recent creditable coverage due to nonpayment of premiums or fraud.

(4) If offered continuation coverage under COBRA or Cal-COBRA, has elected and exhausted that coverage.

(c) Every health care service plan shall comply with applicable federal statutes and regulations regarding the provision of coverage to federally eligible defined individuals, including any relevant application periods.

(d) A health care service plan shall offer the following health benefit plan contracts under this section that are designed for, made generally available to, are actively marketed to, and enroll, individuals: (1) either the two most popular products as defined in Section 300gg-41(c)(2) of Title 42 of the United States Code and Section 148.120(c)(2) of Title 45 of the Code of Federal Regulations or (2) the two most representative products as defined in Section 300gg-41(c)(3) of the United States Code and Section 148.120(c)(3) of Title 45 of the Code of Federal Regulations, as determined by the plan in compliance with federal law. A health care service plan that offers only one health benefit plan contract to individuals, excluding health benefit plans offered to Medi-Cal or Medicare beneficiaries, shall be deemed to be in compliance with this article if it offers that health benefit plan contract to federally eligible defined individuals in a manner consistent with this article.

(e) (1)  In the case of a health care service plan that offers health insurance coverage in the individual market through a network plan, the plan may do both of the following:

(A) Limit the individuals who may be enrolled under that coverage to those who live, reside, or work within the service area for the network plan.

(B) Within the service area of the plan, deny coverage to individuals if the plan has demonstrated to the director that the plan will not have the capacity to deliver services adequately to additional individual enrollees because of its obligations to existing group contractholders and enrollees and individual enrollees, and that the plan is applying this paragraph uniformly to individuals without regard to any health status-related factor of the individuals and without regard to whether the individuals are federally eligible defined individuals.

(2) A health care service plan, upon denying health insurance coverage in any service area in accordance with subparagraph (B) of paragraph (1), may not offer coverage in the individual market within that service area for a period of 180 days after the coverage is denied.

(f) (1) A health care service plan may deny health insurance coverage in the individual market to a federally eligible defined individual if the plan has demonstrated to the director both of the following:

(A) The plan does not have the financial reserves necessary to underwrite additional coverage.

(B) The plan is applying this subdivision uniformly to all individuals in the individual market and without regard to any health status-related factor of the individuals and without regard to whether the individuals are federally eligible defined individuals.

(2) A health care service plan, upon denying individual health insurance coverage in any service area in accordance with paragraph (1), may not offer that coverage in the individual market within that service area for a period of 180 days after the date the coverage is denied or until the issuer has demonstrated to the director that the plan has sufficient financial reserves to underwrite additional coverage, whichever is later.

(g) The requirement pursuant to federal law to furnish a certificate of creditable coverage shall apply to health insurance coverage offered by a health care service plan in the individual market in the same manner as it applies to a health care service plan in connection with a group health benefit plan.

(h) A health care service plan shall compensate a life agent or fire and casualty broker-agent whose activities result in the enrollment of federally eligible defined individuals in the same manner and consistent with the renewal commission amounts as the plan compensates life agents or fire and casualty broker-agents for other enrollees who are not federally eligible defined individuals and who are purchasing the same individual health benefit plan contract.

(i) Every health care service plan shall disclose as part of its COBRA or Cal-COBRA disclosure and enrollment documents, an explanation of the availability of guaranteed access to coverage under the Health Insurance Portability and Accountability Act of 1996, including the necessity to enroll in and exhaust COBRA or Cal-COBRA benefits in order to become a federally eligible defined individual.

(j) No health care service plan may request documentation as to whether or not a person is a federally eligible defined individual other than is permitted under applicable federal law or regulations.

(k) This section shall not apply to coverage defined as excepted benefits pursuant to Section 300gg(c) of Title 42 of the United States Code.

(l) This section shall apply to health care service plan contracts offered, delivered, amended, or renewed on or after January 1, 2001.

(m) (1) This section shall be inoperative on January 1, 2014.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), this section shall become operative on the date of that repeal or amendment.

(3) For purposes of this subdivision, “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care Education and Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 4. Effective October 1, 2013. Inoperative, by its own provisions, on January 1, 2014, subject to condition for resuming operation.)



1366.50

(a) On and after January 1, 2014, a health care service plan providing individual or group health care coverage shall provide to enrollees or subscribers who cease to be enrolled in coverage a notice informing them that they may be eligible for reduced-cost coverage through the California Health Benefit Exchange established under Title 22 (commencing with Section 100500) of the Government Code or no-cost coverage through Medi-Cal. The notice shall include information on obtaining coverage pursuant to those programs, shall be in no less than 12-point type, and shall be developed by the department, no later than July 1, 2013, in consultation with the Department of Insurance and the California Health Benefit Exchange.

(b) The notice described in subdivision (a) may be incorporated into or sent simultaneously with and in the same manner as any other notices sent by the health care service plan.

(c) This section shall not apply with respect to a specialized health care service plan contract or a Medicare supplemental plan contract.

(Added by Stats. 2012, Ch. 851, Sec. 3. Effective January 1, 2013.)






ARTICLE 5 - Standards

1367

A health care service plan and, if applicable, a specialized health care service plan shall meet the following requirements:

(a) Facilities located in this state including, but not limited to, clinics, hospitals, and skilled nursing facilities to be utilized by the plan shall be licensed by the State Department of Public Health, where licensure is required by law. Facilities not located in this state shall conform to all licensing and other requirements of the jurisdiction in which they are located.

(b) Personnel employed by or under contract to the plan shall be licensed or certified by their respective board or agency, where licensure or certification is required by law.

(c) Equipment required to be licensed or registered by law shall be so licensed or registered, and the operating personnel for that equipment shall be licensed or certified as required by law.

(d) The plan shall furnish services in a manner providing continuity of care and ready referral of patients to other providers at times as may be appropriate consistent with good professional practice.

(e) (1) All services shall be readily available at reasonable times to each enrollee consistent with good professional practice. To the extent feasible, the plan shall make all services readily accessible to all enrollees consistent with Section 1367.03.

(2) To the extent that telehealth services are appropriately provided through telehealth, as defined in subdivision (a) of Section 2290.5 of the Business and Professions Code, these services shall be considered in determining compliance with Section 1300.67.2 of Title 28 of the California Code of Regulations.

(3) The plan shall make all services accessible and appropriate consistent with Section 1367.04.

(f) The plan shall employ and utilize allied health manpower for the furnishing of services to the extent permitted by law and consistent with good medical practice.

(g) The plan shall have the organizational and administrative capacity to provide services to subscribers and enrollees. The plan shall be able to demonstrate to the department that medical decisions are rendered by qualified medical providers, unhindered by fiscal and administrative management.

(h) (1) Contracts with subscribers and enrollees, including group contracts, and contracts with providers, and other persons furnishing services, equipment, or facilities to or in connection with the plan, shall be fair, reasonable, and consistent with the objectives of this chapter. All contracts with providers shall contain provisions requiring a fast, fair, and cost-effective dispute resolution mechanism under which providers may submit disputes to the plan, and requiring the plan to inform its providers upon contracting with the plan, or upon change to these provisions, of the procedures for processing and resolving disputes, including the location and telephone number where information regarding disputes may be submitted.

(2) A health care service plan shall ensure that a dispute resolution mechanism is accessible to noncontracting providers for the purpose of resolving billing and claims disputes.

(3) On and after January 1, 2002, a health care service plan shall annually submit a report to the department regarding its dispute resolution mechanism. The report shall include information on the number of providers who utilized the dispute resolution mechanism and a summary of the disposition of those disputes.

(i) A health care service plan contract shall provide to subscribers and enrollees all of the basic health care services included in subdivision (b) of Section 1345, except that the director may, for good cause, by rule or order exempt a plan contract or any class of plan contracts from that requirement. The director shall by rule define the scope of each basic health care service that health care service plans are required to provide as a minimum for licensure under this chapter. Nothing in this chapter shall prohibit a health care service plan from charging subscribers or enrollees a copayment or a deductible for a basic health care service consistent with Section 1367.006 or 1367.007, provided that the copayments, deductibles, or other cost sharing are reported to the director and set forth to the subscriber or enrollee pursuant to the disclosure provisions of Section 1363. Nothing in this chapter shall prohibit a health care service plan from setting forth, by contract, limitations on maximum coverage of basic health care services, provided that the limitations are reported to, and held unobjectionable by, the director and set forth to the subscriber or enrollee pursuant to the disclosure provisions of Section 1363.

(j) A health care service plan shall not require registration under the federal Controlled Substances Act (21 U.S.C. Sec. 801 et seq.) as a condition for participation by an optometrist certified to use therapeutic pharmaceutical agents pursuant to Section 3041.3 of the Business and Professions Code.

Nothing in this section shall be construed to permit the director to establish the rates charged subscribers and enrollees for contractual health care services.

The director’s enforcement of Article 3.1 (commencing with Section 1357) shall not be deemed to establish the rates charged subscribers and enrollees for contractual health care services.

The obligation of the plan to comply with this chapter shall not be waived when the plan delegates any services that it is required to perform to its medical groups, independent practice associations, or other contracting entities.

(Amended by Stats. 2013, Ch. 316, Sec. 2. Effective January 1, 2014.)



1367.001

(a) To the extent required by federal law, every health care service plan that issues, sells, renews, or offers contracts for health care coverage in this state shall comply with the requirements of Section 2711 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-11) and any rules or regulations issued under that section, in addition to any state laws or regulations that do not prevent the application of those requirements.

(b) Nothing in this section shall be construed to apply to a health care service plan contract or insurance policy issued, sold, renewed, or offered for health care services or coverage provided in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code), the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code), the Access for Infants and Mothers Program (Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code), the California Major Risk Medical Insurance Program (Part 6.5 (commencing with Section 12700) of Division 2 of the Insurance Code), or the Federal Temporary High Risk Insurance Pool (Part 6.6 (commencing with Section 12739.5) of Division 2 of the Insurance Code), to the extent consistent with the federal Patient Protection and Affordable Care Act (Public Law 111-148).

(Added by Stats. 2011, Ch. 644, Sec. 1. Effective January 1, 2012.)



1367.002

To the extent required by federal law, a group or individual health care service plan contract issued, amended, renewed, or delivered on or after September 23, 2010, shall comply with Section 2713 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-13), as added by Section 1001 of the federal Patient Protection and Affordable Care Act (P.L. 111-148), and any rules or regulations issued under that section.

(Amended by Stats. 2011, Ch. 296, Sec. 141. Effective January 1, 2012.)



1367.003

(a) Every health care service plan that issues, sells, renews, or offers health care service plan contracts for health care coverage in this state, including a grandfathered health plan, but not including specialized health care service plan contracts, shall provide an annual rebate to each enrollee under such coverage, on a pro rata basis, if the ratio of the amount of premium revenue expended by the health care service plan on the costs for reimbursement for clinical services provided to enrollees under such coverage and for activities that improve health care quality to the total amount of premium revenue, excluding federal and state taxes and licensing or regulatory fees and after accounting for payments or receipts for risk adjustment, risk corridors, and reinsurance, is less than the following:

(1) With respect to a health care service plan offering coverage in the large group market, 85 percent.

(2) With respect to a health care service plan offering coverage in the small group market or in the individual market, 80 percent.

(b) Every health care service plan that issues, sells, renews, or offers health care service plan contracts for health care coverage in this state, including a grandfathered health plan, shall comply with the following minimum medical loss ratios:

(1) With respect to a health care service plan offering coverage in the large group market, 85 percent.

(2) With respect to a health care service plan offering coverage in the small group market or in the individual market, 80 percent.

(c) (1) The total amount of an annual rebate required under this section shall be calculated in an amount equal to the product of the following:

(A) The amount by which the percentage described in paragraph (1) or (2) of subdivision (a) exceeds the ratio described in paragraph (1) or (2) of subdivision (a).

(B) The total amount of premium revenue, excluding federal and state taxes and licensing or regulatory fees and after accounting for payments or receipts for risk adjustment, risk corridors, and reinsurance.

(2) A health care service plan shall provide any rebate owing to an enrollee no later than August 1 of the calendar year following the year for which the ratio described in subdivision (a) was calculated.

(d) (1) The director may adopt regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) that are necessary to implement the medical loss ratio as described under Section 2718 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-18), and any federal rules or regulations issued under that section.

(2) The director may also adopt emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) when it is necessary to implement the applicable provisions of this section and to address specific conflicts between state and federal law that prevent implementation of federal law and guidance pursuant to Section 2718 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-18). The initial adoption of the emergency regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare.

(e) The department shall consult with the Department of Insurance in adopting necessary regulations, and in taking any other action for the purpose of implementing this section.

(f) This section shall be implemented to the extent required by federal law and shall comply with, and not exceed, the scope of Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-91) and the requirements of Section 2718 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-18) and any rules or regulations issued under those sections.

(g) Nothing in this section shall be construed to apply to provisions of this chapter pertaining to financial statements, assets, liabilities, and other accounting items to which subdivision (s) of Section 1345 applies.

(h) Nothing in this section shall be construed to apply to a health care service plan contract or insurance policy issued, sold, renewed, or offered for health care services or coverage provided in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code), the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code), the Access for Infants and Mothers Program (Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code), the California Major Risk Medical Insurance Program (Part 6.5 (commencing with Section 12700) of Division 2 of the Insurance Code), or the Federal Temporary High Risk Insurance Pool (Part 6.6 (commencing with Section 12739.5) of Division 2 of the Insurance Code), to the extent consistent with the federal Patient Protection and Affordable Care Act (Public Law 111-148).

(Added by Stats. 2011, Ch. 644, Sec. 2. Effective January 1, 2012.)



1367.004

(a) A health care service plan that issues, sells, renews, or offers a specialized health care service plan contract covering dental services shall, no later than September 30, 2015, and each year thereafter, file a report, which shall be known as the MLR annual report, with the department that is organized by market and product type and contains the same information required in the 2013 federal Medical Loss Ratio (MLR) Annual Reporting Form (CMS-10418).

(b) The MLR reporting year shall be for the calendar year during which dental coverage is provided by the plan. All terms used in the MLR annual report shall have the same meaning as used in the federal Public Health Service Act (42 U.S.C. Sec. 300gg-18), Part 158 (commencing with 158.101) of Title 45 of the Code of Federal Regulations, and Section 1367.003.

(c) If the director decides to conduct a financial examination, as described in Section 1382, because the director finds it necessary to verify the health care service plan’s representations in the MLR annual report, the department shall provide the health care service plan with a notification 30 days before the commencement of the financial examination.

(d) The health care service plan shall have 30 days from the date of notification to electronically submit to the department all requested records, books, and papers specified in subdivision (a) of Section 1381. The director may extend the time for a health care service plan to comply with this subdivision upon a finding of good cause.

(e) The department shall make available to the public all of the data provided to the department pursuant to this section.

(f) This section does not apply to a health care service plan contract issued, sold, renewed, or offered for health care services or coverage provided in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code), the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code), the Access for Infants and Mothers Program (Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code), the California Major Risk Medical Insurance Program (Part 6.5 (commencing with Section 12700) of Division 2 of the Insurance Code), or the Federal Temporary High Risk Insurance Pool (Part 6.6 (commencing with Section 12739.5) of Division 2 of the Insurance Code), to the extent consistent with the federal Patient Protection and Affordable Care Act (Public Law 111-148).

(g) It is the intent of the Legislature that the data reported pursuant to this section be considered by the Legislature in adopting a medical loss ratio standard for health care service plans that cover dental services that would take effect no later than January 1, 2018.

(h) Until January 1, 2018, the director may issue guidance to health care service plans subject to this section regarding compliance with this section. This guidance shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Any guidance issued pursuant to this subdivision shall be effective only until the director adopts regulations pursuant to the Administrative Procedure Act. The department shall consult with the Department of Insurance in issuing guidance pursuant to this subdivision.

(Added by Stats. 2014, Ch. 567, Sec. 1. Effective January 1, 2015.)



1367.005

(a) An individual or small group health care service plan contract issued, amended, or renewed on or after January 1, 2014, shall, at a minimum, include coverage for essential health benefits pursuant to PPACA and as outlined in this section. For purposes of this section, “essential health benefits” means all of the following:

(1) Health benefits within the categories identified in Section 1302(b) of PPACA: ambulatory patient services, emergency services, hospitalization, maternity and newborn care, mental health and substance use disorder services, including behavioral health treatment, prescription drugs, rehabilitative and habilitative services and devices, laboratory services, preventive and wellness services and chronic disease management, and pediatric services, including oral and vision care.

(2) (A) The health benefits covered by the Kaiser Foundation Health Plan Small Group HMO 30 plan (federal health product identification number 40513CA035) as this plan was offered during the first quarter of 2012, as follows, regardless of whether the benefits are specifically referenced in the evidence of coverage or plan contract for that plan:

(i) Medically necessary basic health care services, as defined in subdivision (b) of Section 1345 and in Section 1300.67 of Title 28 of the California Code of Regulations.

(ii) The health benefits mandated to be covered by the plan pursuant to statutes enacted before December 31, 2011, as described in the following sections: Sections 1367.002, 1367.06, and 1367.35 (preventive services for children); Section 1367.25 (prescription drug coverage for contraceptives); Section 1367.45 (AIDS vaccine); Section 1367.46 (HIV testing); Section 1367.51 (diabetes); Section 1367.54 (alpha feto protein testing); Section 1367.6 (breast cancer screening); Section 1367.61 (prosthetics for laryngectomy); Section 1367.62 (maternity hospital stay); Section 1367.63 (reconstructive surgery); Section 1367.635 (mastectomies); Section 1367.64 (prostate cancer); Section 1367.65 (mammography); Section 1367.66 (cervical cancer); Section 1367.665 (cancer screening tests); Section 1367.67 (osteoporosis); Section 1367.68 (surgical procedures for jaw bones); Section 1367.71 (anesthesia for dental); Section 1367.9 (conditions attributable to diethylstilbestrol); Section 1368.2 (hospice care); Section 1370.6 (cancer clinical trials); Section 1371.5 (emergency response ambulance or ambulance transport services); subdivision (b) of Section 1373 (sterilization operations or procedures); Section 1373.4 (inpatient hospital and ambulatory maternity); Section 1374.56 (phenylketonuria); Section 1374.17 (organ transplants for HIV); Section 1374.72 (mental health parity); and Section 1374.73 (autism/behavioral health treatment).

(iii) Any other benefits mandated to be covered by the plan pursuant to statutes enacted before December 31, 2011, as described in those statutes.

(iv) The health benefits covered by the plan that are not otherwise required to be covered under this chapter, to the extent required pursuant to Sections 1367.18, 1367.21, 1367.215, 1367.22, 1367.24, and 1367.25, and Section 1300.67.24 of Title 28 of the California Code of Regulations.

(v) Any other health benefits covered by the plan that are not otherwise required to be covered under this chapter.

(B) Where there are any conflicts or omissions in the plan identified in subparagraph (A) as compared with the requirements for health benefits under this chapter that were enacted prior to December 31, 2011, the requirements of this chapter shall be controlling, except as otherwise specified in this section.

(C) Notwithstanding subparagraph (B) or any other provision of this section, the home health services benefits covered under the plan identified in subparagraph (A) shall be deemed to not be in conflict with this chapter.

(D) For purposes of this section, the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (Public Law 110-343) shall apply to a contract subject to this section. Coverage of mental health and substance use disorder services pursuant to this paragraph, along with any scope and duration limits imposed on the benefits, shall be in compliance with the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (Public Law 110-343), and all rules, regulations, or guidance issued pursuant to Section 2726 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-26).

(3) With respect to habilitative services, in addition to any habilitative services identified in paragraph (2), coverage shall also be provided as required by federal rules, regulations, and guidance issued pursuant to Section 1302(b) of PPACA. Habilitative services shall be covered under the same terms and conditions applied to rehabilitative services under the plan contract.

(4) With respect to pediatric vision care, the same health benefits for pediatric vision care covered under the Federal Employees Dental and Vision Insurance Program vision plan with the largest national enrollment as of the first quarter of 2012. The pediatric vision care benefits covered pursuant to this paragraph shall be in addition to, and shall not replace, any vision services covered under the plan identified in paragraph (2).

(5) With respect to pediatric oral care, the same health benefits for pediatric oral care covered under the dental plan available to subscribers of the Healthy Families Program in 2011–12, including the provision of medically necessary orthodontic care provided pursuant to the federal Children’s Health Insurance Program Reauthorization Act of 2009. The pediatric oral care benefits covered pursuant to this paragraph shall be in addition to, and shall not replace, any dental or orthodontic services covered under the plan identified in paragraph (2).

(b) Treatment limitations imposed on health benefits described in this section shall be no greater than the treatment limitations imposed by the corresponding plans identified in subdivision (a), subject to the requirements set forth in paragraph (2) of subdivision (a).

(c) Except as provided in subdivision (d), nothing in this section shall be construed to permit a health care service plan to make substitutions for the benefits required to be covered under this section, regardless of whether those substitutions are actuarially equivalent.

(d) To the extent permitted under Section 1302 of PPACA and any rules, regulations, or guidance issued pursuant to that section, and to the extent that substitution would not create an obligation for the state to defray costs for any individual, a plan may substitute its prescription drug formulary for the formulary provided under the plan identified in subdivision (a) as long as the coverage for prescription drugs complies with the sections referenced in clauses (ii) and (iv) of subparagraph (A) of paragraph (2) of subdivision (a) that apply to prescription drugs.

(e) No health care service plan, or its agent, solicitor, or representative, shall issue, deliver, renew, offer, market, represent, or sell any product, contract, or discount arrangement as compliant with the essential health benefits requirement in federal law, unless it meets all of the requirements of this section.

(f) This section shall apply regardless of whether the plan contract is offered inside or outside the California Health Benefit Exchange created by Section 100500 of the Government Code.

(g) Nothing in this section shall be construed to exempt a plan or a plan contract from meeting other applicable requirements of law.

(h) This section shall not be construed to prohibit a plan contract from covering additional benefits, including, but not limited to, spiritual care services that are tax deductible under Section 213 of the Internal Revenue Code.

(i) Subdivision (a) shall not apply to any of the following:

(1) A specialized health care service plan contract.

(2) A Medicare supplement plan.

(3) A plan contract that qualifies as a grandfathered health plan under Section 1251 of PPACA or any rules, regulations, or guidance issued pursuant to that section.

(j) Nothing in this section shall be implemented in a manner that conflicts with a requirement of PPACA.

(k) This section shall be implemented only to the extent essential health benefits are required pursuant to PPACA.

(l) An essential health benefit is required to be provided under this section only to the extent that federal law does not require the state to defray the costs of the benefit.

(m) Nothing in this section shall obligate the state to incur costs for the coverage of benefits that are not essential health benefits as defined in this section.

(n) A plan is not required to cover, under this section, changes to health benefits that are the result of statutes enacted on or after December 31, 2011.

(o) (1) The department may adopt emergency regulations implementing this section. The department may, on a one-time basis, readopt any emergency regulation authorized by this section that is the same as, or substantially equivalent to, an emergency regulation previously adopted under this section.

(2) The initial adoption of emergency regulations implementing this section and the readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The initial emergency regulations and the readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(3) The director shall consult with the Insurance Commissioner to ensure consistency and uniformity in the development of regulations under this subdivision.

(4) This subdivision shall become inoperative on March 1, 2016.

(p) For purposes of this section, the following definitions shall apply:

(1) “Habilitative services” means medically necessary health care services and health care devices that assist an individual in partially or fully acquiring or improving skills and functioning and that are necessary to address a health condition, to the maximum extent practical. These services address the skills and abilities needed for functioning in interaction with an individual’s environment. Examples of health care services that are not habilitative services include, but are not limited to, respite care, day care, recreational care, residential treatment, social services, custodial care, or education services of any kind, including, but not limited to, vocational training. Habilitative services shall be covered under the same terms and conditions applied to rehabilitative services under the plan contract.

(2) (A) “Health benefits,” unless otherwise required to be defined pursuant to federal rules, regulations, or guidance issued pursuant to Section 1302(b) of PPACA, means health care items or services for the diagnosis, cure, mitigation, treatment, or prevention of illness, injury, disease, or a health condition, including a behavioral health condition.

(B) “Health benefits” does not mean any cost-sharing requirements such as copayments, coinsurance, or deductibles.

(3) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(4) “Small group health care service plan contract” means a group health care service plan contract issued to a small employer, as defined in Section 1357.500.

(Amended by Stats. 2014, Ch. 572, Sec. 7. Effective January 1, 2015.)



1367.006

(a) This section shall apply to nongrandfathered individual and group health care service plan contracts that provide coverage for essential health benefits, as defined in Section 1367.005, and that are issued, amended, or renewed on or after January 1, 2015.

(b) (1) For nongrandfathered health care service plan contracts in the individual or small group markets, a health care service plan contract, except a specialized health care service plan contract, that is issued, amended, or renewed on or after January 1, 2015, shall provide for a limit on annual out-of-pocket expenses for all covered benefits that meet the definition of essential health benefits in Section 1367.005, including out-of-network emergency care consistent with Section 1371.4.

(2) For nongrandfathered health care service plan contracts in the large group market, a health care service plan contract, except a specialized health care service plan contract, that is issued, amended, or renewed on or after January 1, 2015, shall provide for a limit on annual out-of-pocket expenses for covered benefits, including out-of-network emergency care consistent with Section 1371.4. This limit shall only apply to essential health benefits, as defined in Section 1367.005, that are covered under the plan to the extent that this provision does not conflict with federal law or guidance on out-of-pocket maximums for nongrandfathered health care service plan contracts in the large group market.

(c) (1) The limit described in subdivision (b) shall not exceed the limit described in Section 1302(c) of PPACA, and any subsequent rules, regulations, or guidance issued under that section.

(2) The limit described in subdivision (b) shall result in a total maximum out-of-pocket limit for all covered essential health benefits equal to the dollar amounts in effect under Section 223(c)(2)(A)(ii) of the Internal Revenue Code of 1986 with the dollar amounts adjusted as specified in Section 1302(c)(1)(B) of PPACA.

(d) Nothing in this section shall be construed to affect the reduction in cost sharing for eligible enrollees described in Section 1402 of PPACA, and any subsequent rules, regulations, or guidance issued under that section.

(e) If an essential health benefit is offered or provided by a specialized health care service plan, the total annual out-of-pocket maximum for all covered essential benefits shall not exceed the limit in subdivision (b). This section shall not apply to a specialized health care service plan that does not offer an essential health benefit as defined in Section 1367.005.

(f) The maximum out-of-pocket limit shall apply to any copayment, coinsurance, deductible, and any other form of cost sharing for all covered benefits that meet the definition of essential health benefits in Section 1367.005.

(g) For nongrandfathered health plan contracts in the group market, “plan year” has the meaning set forth in Section 144.103 of Title 45 of the Code of Federal Regulations. For nongrandfathered health plan contracts sold in the individual market, “plan year” means the calendar year.

(h) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(Amended by Stats. 2014, Ch. 572, Sec. 8. Effective January 1, 2015.)



1367.0065

(a) This section shall apply to nongrandfathered individual and group health care service plan contracts that provide coverage for essential health benefits defined in Section 1367.005 and that are issued, amended, or renewed for the 2014 plan year.

(b) (1) For nongrandfathered health care service plan contracts in the individual market, and to the extent allowed by federal law, regulations, and guidance, a health care service plan contract, except a specialized health care service plan contract, shall provide for a limit on annual out-of-pocket expenses for all covered benefits that meet the definition of essential health benefits as defined in Section 1367.005, including out-of-network emergency care consistent with Section 1371.4. The total out-of-pocket maximum shall not exceed six thousand three hundred fifty dollars ($6,350) for individual coverage and twelve thousand seven hundred dollars ($12,700) for family coverage.

(2) For nongrandfathered specialized health care service plan contracts in the individual market that provide the pediatric oral care benefit meeting the definition in Section 1302(b)(1)(j) of PPACA, the out-of-pocket maximum for the pediatric oral care benefit shall not exceed one thousand dollars ($1,000) for one child and two thousand dollars ($2,000) for more than one child.

(3) A health care service plan shall not apply a separate out-of-pocket maximum to mental health or substance use disorder benefits.

(c) For nongrandfathered health care service plan contracts in the small group markets, and to the extent allowed by federal law, regulations, and guidance, a health care service plan contract, except a specialized health care service plan contract, shall provide for a limit on annual out-of-pocket expenses for all covered benefits that meet the definition of essential health benefits, as defined in Section 1367.005, including out-of-network emergency care consistent with Section 1371.4, as follows:

(1) With respect to all essential health benefits, except for the pediatric oral care benefit, the total out-of-pocket maximum shall not exceed six thousand three hundred fifty dollars ($6,350) for individual coverage and twelve thousand seven hundred dollars ($12,700) for family coverage. For small group health plan contracts the total out-of-pocket maximum limit in this paragraph may be split between prescription drug services and all other essential health benefits.

(2) The separate out-of-pocket maximum for pediatric oral care benefits meeting the definition in Section 1302(b)(1)(j) of PPACA shall not exceed one thousand dollars ($1,000) for one child or two thousand dollars ($2,000) for more than one child.

(3) A health care service plan shall not apply a separate out-of-pocket maximum to mental health or substance use disorder benefits.

(d) For nongrandfathered health care service plan contracts in the large group market, a health care service plan contract, except a specialized health care service plan contract, shall provide for a limit on annual out-of-pocket expenses for covered benefits, including out-of-network emergency care consistent with Section 1371.4. This limit shall apply only to essential health benefits, as defined in Section 1367.005, that are covered under the plan contract. This limit shall be as follows:

(1) The total out-of-pocket maximum shall not exceed six thousand three hundred fifty dollars ($6,350) for individual coverage or twelve thousand seven hundred dollars ($12,700) for family coverage with respect to basic health care services as defined in subdivision (b) of Section 1345, and services, except for prescription drugs, required under Sections 1374.72 and 1374.73.

(2) To the extent the plan contract includes an out-of-pocket maximum on coverage other than the coverage defined in paragraph (1), that out-of-pocket maximum shall not exceed six thousand three hundred fifty dollars ($6,350) for individual coverage or twelve thousand seven hundred dollars ($12,700) for family coverage.

(3) An enrollee in a large group plan contract shall not be subject to more than two limits on annual out-of-pocket expenses for covered benefits that meet the definition of essential health benefits.

(4) A health care service plan shall not apply a separate out-of-pocket maximum to mental health or substance use disorder benefits.

(5) This subdivision shall apply only to the extent that it does not conflict with federal law or guidance on out-of-pocket maximums for nongrandfathered health plan contracts in the large group market.

(e) Nothing in this section shall be construed to affect the reduction in cost sharing for eligible enrollees described in Section 1402 of PPACA, and any subsequent rules, regulations, or guidance issued under that section.

(f) The limits described in this section shall apply to any copayment, coinsurance, deductible, and any other form of cost sharing for all covered services that meet the definition of essential health benefits.

(g) For nongrandfathered health plan contracts in the group market, “plan year” has the meaning set forth in Section 144.103 of Title 45 of the Code of Federal Regulations. For nongrandfathered health plan contracts sold in the individual market, “plan year” means the calendar year.

(h) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(i) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2013, Ch. 316, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions.)



1367.007

(a) (1) For a small employer health care service plan contract offered, sold, or renewed on or after January 1, 2014, the deductible under the plan shall not exceed:

(A) Two thousand dollars ($2,000) in the case of a plan contract covering a single individual.

(B) Four thousand dollars ($4,000) in the case of any other plan contract.

(2) The dollar amounts in this section shall be indexed consistent with Section 1302(c)(2) of PPACA and any federal rules or guidance pursuant to that section.

(3) The limitation in this subdivision shall be applied in a manner that does not affect the actuarial value of any small employer health care service plan contract.

(4) For small group products at the bronze level of coverage, as defined in Section 1367.008, the department may permit plans to offer a higher deductible in order to meet the actuarial value requirement of the bronze level. In making this determination, the department shall consider affordability of cost sharing for enrollees and shall also consider whether enrollees may be deterred from seeking appropriate care because of higher cost sharing.

(b) Nothing in this section shall be construed to allow a plan contract to have a deductible that applies to preventive services as defined in Section 1367.002.

(c) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(Added by Stats. 2013, Ch. 316, Sec. 5. Effective January 1, 2014.)



1367.008

(a) Levels of coverage for the nongrandfathered individual market are defined as follows:

(1) Bronze level: A health care service plan contract in the bronze level shall provide a level of coverage that is actuarially equivalent to 60 percent of the full actuarial value of the benefits provided under the plan contract.

(2) Silver level: A health care service plan contract in the silver level shall provide a level of coverage that is actuarially equivalent to 70 percent of the full actuarial value of the benefits provided under the plan contract.

(3) Gold level: A health care service plan contract in the gold level shall provide a level of coverage that is actuarially equivalent to 80 percent of the full actuarial value of the benefits provided under the plan contract.

(4) Platinum level: A health care service plan contract in the platinum level shall provide a level of coverage that is actuarially equivalent to 90 percent of the full actuarial value of the benefits provided under the plan contract.

(b) Actuarial value for nongrandfathered individual health care service plan contracts shall be determined in accordance with the following:

(1) Actuarial value shall not vary by more than plus or minus 2 percent.

(2) Actuarial value shall be determined on the basis of essential health benefits as defined in Section 1367.005 and as provided to a standard, nonelderly population. For this purpose, a standard population shall not include those receiving coverage through the Medi-Cal or Medicare programs.

(3) The department may use the actuarial value methodology developed consistent with Section 1302(d) of PPACA.

(4) The actuarial value for pediatric dental benefits, whether offered by a full service plan or a specialized plan, shall be consistent with federal law and guidance applicable to the plan type.

(5) The department, in consultation with the Department of Insurance and the Exchange, shall consider whether to exercise state-level flexibility with respect to the actuarial value calculator in order to take into account the unique characteristics of the California health care coverage market, including the prevalence of health care service plans, total cost of care paid for by the plan, price of care, patterns of service utilization, and relevant demographic factors.

(c) (1) A catastrophic plan is a health care service plan contract that provides no benefits for any plan year until the enrollee has incurred cost-sharing expenses in an amount equal to the annual limit on out-of-pocket costs as specified in Section 1367.006 except that it shall provide coverage for at least three primary care visits. A carrier that is not participating in the Exchange shall not offer, market, or sell a catastrophic plan in the individual market.

(2) A catastrophic plan may be offered only in the individual market and only if consistent with this paragraph. Catastrophic plans may be offered only if either of the following apply:

(A) The individual purchasing the plan has not yet attained 30 years of age before the beginning of the plan year.

(B) The individual has a certificate of exemption from Section 5000(A) of the Internal Revenue Code because the individual is not offered affordable coverage or because the individual faces hardship.

(d) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(Added by Stats. 2013, Ch. 316, Sec. 6. Effective January 1, 2014.)



1367.009

(a) Levels of coverage for the nongrandfathered small group market are defined as follows:

(1) Bronze level: A health care service plan contract in the bronze level shall provide a level of coverage that is actuarially equivalent to 60 percent of the full actuarial value of the benefits provided under the plan contract.

(2) Silver level: A health care service plan contract in the silver level shall provide a level of coverage that is actuarially equivalent to 70 percent of the full actuarial value of the benefits provided under the plan contract.

(3) Gold level: A health care service plan contract in the gold level shall provide a level of coverage that is actuarially equivalent to 80 percent of the full actuarial value of the benefits provided under the plan contract.

(4) Platinum level: A health care service plan contract in the platinum level shall provide a level of coverage that is actuarially equivalent to 90 percent of the full actuarial value of the benefits provided under the plan contract.

(b) Actuarial value for nongrandfathered small employer health care service plan contracts shall be determined in accordance with the following:

(1) Actuarial value shall not vary by more than plus or minus 2 percent.

(2) Actuarial value shall be determined on the basis of essential health benefits as defined in Section 1367.005 and as provided to a standard, nonelderly population. For this purpose, a standard population shall not include those receiving coverage through the Medi-Cal or Medicare programs.

(3) The department may use the actuarial value methodology developed consistent with Section 1302(d) of PPACA.

(4) The actuarial value for pediatric dental benefits, whether offered by a full service plan or a specialized plan, shall be consistent with federal law and guidance applicable to the plan type.

(5) The department, in consultation with the Department of Insurance and the Exchange, shall consider whether to exercise state-level flexibility with respect to the actuarial value calculator in order to take into account the unique characteristics of the California health care coverage market, including the prevalence of health care service plans, total cost of care paid for by the plan, price of care, patterns of service utilization, and relevant demographic factors.

(6) Employer contributions toward health reimbursement accounts and health savings accounts shall count toward the actuarial value of the product in the manner specified in federal rules and guidance.

(c) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(Added by Stats. 2013, Ch. 316, Sec. 7. Effective January 1, 2014.)



1367.01

(a) A health care service plan and any entity with which it contracts for services that include utilization review or utilization management functions, that prospectively, retrospectively, or concurrently reviews and approves, modifies, delays, or denies, based in whole or in part on medical necessity, requests by providers prior to, retrospectively, or concurrent with the provision of health care services to enrollees, or that delegates these functions to medical groups or independent practice associations or to other contracting providers, shall comply with this section.

(b) A health care service plan that is subject to this section shall have written policies and procedures establishing the process by which the plan prospectively, retrospectively, or concurrently reviews and approves, modifies, delays, or denies, based in whole or in part on medical necessity, requests by providers of health care services for plan enrollees. These policies and procedures shall ensure that decisions based on the medical necessity of proposed health care services are consistent with criteria or guidelines that are supported by clinical principles and processes. These criteria and guidelines shall be developed pursuant to Section 1363.5. These policies and procedures, and a description of the process by which the plan reviews and approves, modifies, delays, or denies requests by providers prior to, retrospectively, or concurrent with the provision of health care services to enrollees, shall be filed with the director for review and approval, and shall be disclosed by the plan to providers and enrollees upon request, and by the plan to the public upon request.

(c) A health care service plan subject to this section, except a plan that meets the requirements of Section 1351.2, shall employ or designate a medical director who holds an unrestricted license to practice medicine in this state issued pursuant to Section 2050 of the Business and Professions Code or pursuant to the Osteopathic Act, or, if the plan is a specialized health care service plan, a clinical director with California licensure in a clinical area appropriate to the type of care provided by the specialized health care service plan. The medical director or clinical director shall ensure that the process by which the plan reviews and approves, modifies, or denies, based in whole or in part on medical necessity, requests by providers prior to, retrospectively, or concurrent with the provision of health care services to enrollees, complies with the requirements of this section.

(d) If health plan personnel, or individuals under contract to the plan to review requests by providers, approve the provider’s request, pursuant to subdivision (b), the decision shall be communicated to the provider pursuant to subdivision (h).

(e) No individual, other than a licensed physician or a licensed health care professional who is competent to evaluate the specific clinical issues involved in the health care services requested by the provider, may deny or modify requests for authorization of health care services for an enrollee for reasons of medical necessity. The decision of the physician or other health care professional shall be communicated to the provider and the enrollee pursuant to subdivision (h).

(f) The criteria or guidelines used by the health care service plan to determine whether to approve, modify, or deny requests by providers prior to, retrospectively, or concurrent with, the provision of health care services to enrollees shall be consistent with clinical principles and processes. These criteria and guidelines shall be developed pursuant to the requirements of Section 1363.5.

(g) If the health care service plan requests medical information from providers in order to determine whether to approve, modify, or deny requests for authorization, the plan shall request only the information reasonably necessary to make the determination.

(h) In determining whether to approve, modify, or deny requests by providers prior to, retrospectively, or concurrent with the provision of health care services to enrollees, based in whole or in part on medical necessity, a health care service plan subject to this section shall meet the following requirements:

(1) Decisions to approve, modify, or deny, based on medical necessity, requests by providers prior to, or concurrent with the provision of health care services to enrollees that do not meet the requirements for the time period for review required by paragraph (2), shall be made in a timely fashion appropriate for the nature of the enrollee’s condition, not to exceed five business days from the plan’s receipt of the information reasonably necessary and requested by the plan to make the determination. In cases where the review is retrospective, the decision shall be communicated to the individual who received services, or to the individual’s designee, within 30 days of the receipt of information that is reasonably necessary to make this determination, and shall be communicated to the provider in a manner that is consistent with current law. For purposes of this section, retrospective reviews shall be for care rendered on or after January 1, 2000.

(2) When the enrollee’s condition is such that the enrollee faces an imminent and serious threat to his or her health, including, but not limited to, the potential loss of life, limb, or other major bodily function, or the normal timeframe for the decisionmaking process, as described in paragraph (1), would be detrimental to the enrollee’s life or health or could jeopardize the enrollee’s ability to regain maximum function, decisions to approve, modify, or deny requests by providers prior to, or concurrent with, the provision of health care services to enrollees, shall be made in a timely fashion appropriate for the nature of the enrollee’s condition, not to exceed 72 hours or, if shorter, the period of time required under Section 2719 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-19) and any subsequent rules or regulations issued thereunder, after the plan’s receipt of the information reasonably necessary and requested by the plan to make the determination. Nothing in this section shall be construed to alter the requirements of subdivision (b) of Section 1371.4. Notwithstanding Section 1371.4, the requirements of this division shall be applicable to all health plans and other entities conducting utilization review or utilization management.

(3) Decisions to approve, modify, or deny requests by providers for authorization prior to, or concurrent with, the provision of health care services to enrollees shall be communicated to the requesting provider within 24 hours of the decision. Except for concurrent review decisions pertaining to care that is underway, which shall be communicated to the enrollee’s treating provider within 24 hours, decisions resulting in denial, delay, or modification of all or part of the requested health care service shall be communicated to the enrollee in writing within two business days of the decision. In the case of concurrent review, care shall not be discontinued until the enrollee’s treating provider has been notified of the plan’s decision and a care plan has been agreed upon by the treating provider that is appropriate for the medical needs of that patient.

(4) Communications regarding decisions to approve requests by providers prior to, retrospectively, or concurrent with the provision of health care services to enrollees shall specify the specific health care service approved. Responses regarding decisions to deny, delay, or modify health care services requested by providers prior to, retrospectively, or concurrent with the provision of health care services to enrollees shall be communicated to the enrollee in writing, and to providers initially by telephone or facsimile, except with regard to decisions rendered retrospectively, and then in writing, and shall include a clear and concise explanation of the reasons for the plan’s decision, a description of the criteria or guidelines used, and the clinical reasons for the decisions regarding medical necessity. Any written communication to a physician or other health care provider of a denial, delay, or modification of a request shall include the name and telephone number of the health care professional responsible for the denial, delay, or modification. The telephone number provided shall be a direct number or an extension, to allow the physician or health care provider easily to contact the professional responsible for the denial, delay, or modification. Responses shall also include information as to how the enrollee may file a grievance with the plan pursuant to Section 1368, and in the case of Medi-Cal enrollees, shall explain how to request an administrative hearing and aid paid pending under Sections 51014.1 and 51014.2 of Title 22 of the California Code of Regulations.

(5) If the health care service plan cannot make a decision to approve, modify, or deny the request for authorization within the timeframes specified in paragraph (1) or (2) because the plan is not in receipt of all of the information reasonably necessary and requested, or because the plan requires consultation by an expert reviewer, or because the plan has asked that an additional examination or test be performed upon the enrollee, provided the examination or test is reasonable and consistent with good medical practice, the plan shall, immediately upon the expiration of the timeframe specified in paragraph (1) or (2) or as soon as the plan becomes aware that it will not meet the timeframe, whichever occurs first, notify the provider and the enrollee, in writing, that the plan cannot make a decision to approve, modify, or deny the request for authorization within the required timeframe, and specify the information requested but not received, or the expert reviewer to be consulted, or the additional examinations or tests required. The plan shall also notify the provider and enrollee of the anticipated date on which a decision may be rendered. Upon receipt of all information reasonably necessary and requested by the plan, the plan shall approve, modify, or deny the request for authorization within the timeframes specified in paragraph (1) or (2), whichever applies.

(6) If the director determines that a health care service plan has failed to meet any of the timeframes in this section, or has failed to meet any other requirement of this section, the director may assess, by order, administrative penalties for each failure. A proceeding for the issuance of an order assessing administrative penalties shall be subject to appropriate notice to, and an opportunity for a hearing with regard to, the person affected, in accordance with subdivision (a) of Section 1397. The administrative penalties shall not be deemed an exclusive remedy for the director. These penalties shall be paid to the Managed Care Administrative Fines and Penalties Fund and shall be used for the purposes specified in Section 1341.45.

(i) A health care service plan subject to this section shall maintain telephone access for providers to request authorization for health care services.

(j) A health care service plan subject to this section that reviews requests by providers prior to, retrospectively, or concurrent with, the provision of health care services to enrollees shall establish, as part of the quality assurance program required by Section 1370, a process by which the plan’s compliance with this section is assessed and evaluated. The process shall include provisions for evaluation of complaints, assessment of trends, implementation of actions to correct identified problems, mechanisms to communicate actions and results to the appropriate health plan employees and contracting providers, and provisions for evaluation of any corrective action plan and measurements of performance.

(k) The director shall review a health care service plan’s compliance with this section as part of its periodic onsite medical survey of each plan undertaken pursuant to Section 1380, and shall include a discussion of compliance with this section as part of its report issued pursuant to that section.

(l) This section shall not apply to decisions made for the care or treatment of the sick who depend upon prayer or spiritual means for healing in the practice of religion as set forth in subdivision (a) of Section 1270.

(m) Nothing in this section shall cause a health care service plan to be defined as a health care provider for purposes of any provision of law, including, but not limited to, Section 6146 of the Business and Professions Code, Sections 3333.1 and 3333.2 of the Civil Code, and Sections 340.5, 364, 425.13, 667.7, and 1295 of the Code of Civil Procedure.

(Amended by Stats. 2010, Ch. 658, Sec. 5. Effective January 1, 2011.)



1367.012

(a) (1) A small employer health care service plan contract in effect on December 31, 2013, and still in effect as of the effective date of this section, that does not qualify as a grandfathered health plan under Section 1251 of PPACA may be renewed until January 1, 2015, and may continue to be in force until December 31, 2015, subject to applicable federal law, and any other requirements imposed by this chapter.

(2) A small employer health care service plan contract described in paragraph (1) may continue to be in force after December 31, 2015, if the contract is amended to comply with all of the provisions listed in subdivision (e) by January 1, 2016, and complies with all other applicable provisions of law.

(b) (1) If a health care service plan offers for renewal a small employer health care service plan contract pursuant to paragraph (1) of subdivision (a), the health care service plan shall provide notice to the group contractholder regarding the option to renew coverage pursuant to subdivision (a) using the relevant notice attached to the guidance entitled “Insurance Standards Bulletin Series – Extension of Transition Policy through October 1, 2016,” issued by the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services on March 5, 2014.

(2) A health care service plan shall include the following notice with the notice issued pursuant to paragraph (1):

“New health care coverage options are available in California. You currently have health care coverage that is not required to comply with many new laws. A new health care service plan contract may be more affordable and/or offer more comprehensive benefits. New plans may also have limits on deductibles and out-of-pocket costs, while your existing plan may have no such limits.

You have the option to remain with your current coverage for one more year or switch to new coverage that complies with the new laws. Covered California, the state’s new health insurance marketplace, offers small employers health insurance from a number of companies through its Small Business Health Options Program (SHOP). Federal tax credits are available through the SHOP to those small employers that qualify. Talk to Covered California (1-877-453-9198), your plan representative, or your insurance agent to discuss your options.”

(3) A health care service plan shall include with the notices issued pursuant to paragraphs (1) and (2), the premium, cost sharing, and benefits associated with the plan’s standard benefit designs approved consistent with subdivision (c) of Section 100504 of the Government Code for the geographic region of the small employer.

(4) A health care service plan that offers for renewal a small employer health care service plan contract pursuant to paragraph (1) of subdivision (a) shall offer renewal to all employers whose health care service plan contract with that health care service plan was in effect on December 31, 2013.

(c) (1) A small employer health care service plan contract in effect on December 31, 2013, and still in effect as of the effective date of this section, that does not qualify as a grandfathered health plan under Section 1251 of PPACA that is renewed on or before January 1, 2015, and that continues to be in force until no later than December 31, 2015, is exempt from the following provisions:

(A) Paragraphs (1) and (2) of subdivision (a) of, and subdivisions (e) and (i) of, Section 1357.503.

(B) Section 1357.512.

(C) Sections 1367.005 and 1357.508.

(D) Section 1367.0065.

(E) Section 1367.006.

(F) Section 1367.007.

(G) Section 1367.009.

(2) Notwithstanding paragraphs (1) and (2) of subdivision (a) of, and subdivision (e) of, Section 1357.503, a small employer health care service plan contract subject to this section shall only be offered, marketed, and sold to an employer whose health care service plan contract with that health care service plan was in effect on December 31, 2013.

(d) A small employer health care service plan contract described in paragraph (1) of subdivision (a) shall be subject to Sections 1357.12 and 1357.13, and shall continue to be subject to Article 3.16 (commencing with Section 1357.500), except as provided in subdivision (c), and to all otherwise applicable provisions of this chapter.

(e) No later than January 1, 2016, a small employer health care service plan contract described in paragraph (1) of subdivision (a) may be amended to comply with all of the following:

(1) Paragraphs (1) and (2) of subdivision (a) of, and subdivisions (e) and (i) of, Section 1357.503.

(2) Section 1357.512.

(3) Sections 1357.508 and 1367.005.

(4) Section 1367.006.

(5) Section 1367.007.

(6) Section 1367.009.

(f) This section shall be implemented only to the extent permitted by PPACA.

(g) For purposes of this section, the following definitions shall apply:

(1) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(2) “Small employer health care service plan contract” means a group health care service plan contract, other than a specialized health care service plan contract, issued to a small employer, as defined in subdivision (s) of Section 1357.500.

(Added by Stats. 2014, Ch. 84, Sec. 1. Effective July 7, 2014.)



1367.015

In addition to complying with subdivision (h) of Section 1367.01, in determining whether to approve, modify, or deny requests by providers prior to, retrospectively, or concurrent with the provision of health care services to enrollees, based in whole or in part on medical necessity, a health care service plan subject to Section 1367.01 shall not base decisions to deny requests by providers for authorization for mental health services or to deny claim reimbursement for mental health services on either of the following:

(a) Whether admission was voluntary or involuntary.

(b) The method of transportation to the health facility.

(Added by Stats. 2008, Ch. 722, Sec. 1. Effective January 1, 2009.)



1367.02

(a) On or before July 1, 1999, for purposes of public disclosure, every health care service plan shall file with the department a description of any policies and procedures related to economic profiling utilized by the plan and its medical groups and individual practice associations. The filing shall describe how these policies and procedures are used in utilization review, peer review, incentive and penalty programs, and in provider retention and termination decisions. The filing shall also indicate in what manner, if any, the economic profiling system being used takes into consideration risk adjustments that reflect case mix, type and severity of patient illness, age of patients, and other enrollee characteristics that may account for higher or lower than expected costs or utilization of services. The filing shall also indicate how the economic profiling activities avoid being in conflict with subdivision (g) of Section 1367, which requires each plan to demonstrate that medical decisions are rendered by qualified medical providers, unhindered by fiscal and administrative management. Any changes to the policies and procedures shall be filed with the director pursuant to Section 1352. Nothing in this section shall be construed to restrict or impair the department, in its discretion, from utilizing the information filed pursuant to this section for purposes of ensuring compliance with this chapter.

(b) The director shall make each plan’s filing available to the public upon request. The director shall not publicly disclose any information submitted pursuant to this section that is determined by the director to be confidential pursuant to state law.

(c) Each plan that uses economic profiling shall, upon request, provide a copy of economic profiling information related to an individual provider, contracting medical group, or individual practice association to the profiled individual, group, or association. In addition, each plan shall require as a condition of contract that its medical groups and individual practice associations that maintain economic profiles of individual providers shall, upon request, provide a copy of individual economic profiling information to the individual providers who are profiled. The economic profiling information provided pursuant to this section shall be provided upon request until 60 days after the date upon which the contract between the plan and the individual provider, medical group, or individual practice association terminates, or until 60 days after the date the contract between the medical group or individual practice association and the individual provider terminates, whichever is applicable.

(d) For the purposes of this article, “economic profiling” shall mean any evaluation of a particular physician, provider, medical group, or individual practice association based in whole or in part on the economic costs or utilization of services associated with medical care provided or authorized by the physician, provider, medical group, or individual practice association.

(Amended by Stats. 1999, Ch. 525, Sec. 95. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1367.03

(a) Not later than January 1, 2004, the department shall develop and adopt regulations to ensure that enrollees have access to needed health care services in a timely manner. In developing these regulations, the department shall develop indicators of timeliness of access to care and, in so doing, shall consider the following as indicators of timeliness of access to care:

(1) Waiting times for appointments with physicians, including primary care and specialty physicians.

(2) Timeliness of care in an episode of illness, including the timeliness of referrals and obtaining other services, if needed.

(3) Waiting time to speak to a physician, registered nurse, or other qualified health professional acting within his or her scope of practice who is trained to screen or triage an enrollee who may need care.

(b) In developing these standards for timeliness of access, the department shall consider the following:

(1) Clinical appropriateness.

(2) The nature of the specialty.

(3) The urgency of care.

(4) The requirements of other provisions of law, including Section 1367.01 governing utilization review, that may affect timeliness of access.

(c) The department may adopt standards other than the time elapsed between the time an enrollee seeks health care and obtains care. If the department chooses a standard other than the time elapsed between the time an enrollee first seeks health care and obtains it, the department shall demonstrate why that standard is more appropriate. In developing these standards, the department shall consider the nature of the plan network.

(d) The department shall review and adopt standards, as needed, concerning the availability of primary care physicians, specialty physicians, hospital care, and other health care, so that consumers have timely access to care. In so doing, the department shall consider the nature of physician practices, including individual and group practices as well as the nature of the plan network. The department shall also consider various circumstances affecting the delivery of care, including urgent care, care provided on the same day, and requests for specific providers. If the department finds that health care service plans and health care providers have difficulty meeting these standards, the department may make recommendations to the Assembly Committee on Health and the Senate Committee on Insurance of the Legislature pursuant to subdivision (i).

(e) In developing standards under subdivision (a), the department shall consider requirements under federal law, requirements under other state programs, standards adopted by other states, nationally recognized accrediting organizations, and professional associations. The department shall further consider the needs of rural areas, specifically those in which health facilities are more than 30 miles apart and any requirements imposed by the State Department of Health Care Services on health care service plans that contract with the State Department of Health Care Services to provide Medi-Cal managed care.

(f) (1) Contracts between health care service plans and health care providers shall ensure compliance with the standards developed under this section. These contracts shall require reporting by health care providers to health care service plans and by health care service plans to the department to ensure compliance with the standards.

(2) Health care service plans shall report annually to the department on compliance with the standards in a manner specified by the department. The reported information shall allow consumers to compare the performance of plans and their contracting providers in complying with the standards, as well as changes in the compliance of plans with these standards.

(3) The department may develop standardized methodologies for reporting that shall be used by health care service plans to demonstrate compliance with this section and any regulations adopted pursuant to it. The methodologies shall be sufficient to determine compliance with the standards developed under this section for different networks of providers if a health care service plan uses a different network for Medi-Cal managed care products than for other products or if a health care service plan uses a different network for individual market products than for small group market products. The development and adoption of these methodologies shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) until January 1, 2020. The department shall consult with stakeholders in developing standardized methodologies under this paragraph.

(g) (1) When evaluating compliance with the standards, the department shall focus more upon patterns of noncompliance rather than isolated episodes of noncompliance.

(2) The director may investigate and take enforcement action against plans regarding noncompliance with the requirements of this section. Where substantial harm to an enrollee has occurred as a result of plan noncompliance, the director may, by order, assess administrative penalties subject to appropriate notice of, and the opportunity for, a hearing in accordance with Section 1397. The plan may provide to the director, and the director may consider, information regarding the plan’s overall compliance with the requirements of this section. The administrative penalties shall not be deemed an exclusive remedy available to the director. These penalties shall be paid to the Managed Care Administrative Fines and Penalties Fund and shall be used for the purposes specified in Section 1341.45. The director shall periodically evaluate grievances to determine if any audit, investigative, or enforcement actions should be undertaken by the department.

(3) The director may, after appropriate notice and opportunity for hearing in accordance with Section 1397, by order, assess administrative penalties if the director determines that a health care service plan has knowingly committed, or has performed with a frequency that indicates a general business practice, either of the following:

(A) Repeated failure to act promptly and reasonably to assure timely access to care consistent with this chapter.

(B) Repeated failure to act promptly and reasonably to require contracting providers to assure timely access that the plan is required to perform under this chapter and that have been delegated by the plan to the contracting provider when the obligation of the plan to the enrollee or subscriber is reasonably clear.

(C) The administrative penalties available to the director pursuant to this section are not exclusive, and may be sought and employed in any combination with civil, criminal, and other administrative remedies deemed warranted by the director to enforce this chapter.

(4) The administrative penalties shall be paid to the Managed Care Administrative Fines and Penalties Fund and shall be used for the purposes specified in Section 1341.45.

(h) The department shall work with the patient advocate to assure that the quality of care report card incorporates information provided pursuant to subdivision (f) regarding the degree to which health care service plans and health care providers comply with the requirements for timely access to care.

(i) The department shall annually review information regarding compliance with the standards developed under this section and shall make recommendations for changes that further protect enrollees. Commencing no later than December 1, 2015, and annually thereafter, the department shall post its final findings from the review on its Internet Web site.

(j) The department shall post on its Internet Web site any waivers or alternative standards that the department approves under this section on or after January 1, 2015.

(Amended by Stats. 2014, Ch. 573, Sec. 1. Effective January 1, 2015.)



1367.035

(a) As part of the reports submitted to the department pursuant to subdivision (f) of Section 1367.03 and regulations adopted pursuant to that section, a health care service plan shall submit to the department, in a manner specified by the department, data regarding network adequacy, including, but not limited to, the following:

(1) Provider office location.

(2) Area of specialty.

(3) Hospitals where providers have admitting privileges, if any.

(4) Providers with open practices.

(5) The number of patients assigned to a primary care provider or, for providers who do not have assigned enrollees, information that demonstrates the capacity of primary care providers to be accessible and available to enrollees.

(6) Grievances regarding network adequacy and timely access that the health care service plan received during the preceding calendar year.

(b) A health care service plan that uses a network for its Medi-Cal managed care product line that is different from the network used for its other product lines shall submit the data required under subdivision (a) for its Medi-Cal managed care product line separately from the data submitted for its other product lines.

(c) A health care service plan that uses a network for its individual market product line that is different from the network used for its small group market product line shall submit the data required under subdivision (a) for its individual market product line separate from the data submitted for its small group market product line.

(d) The department shall review the data submitted pursuant to this section for compliance with this chapter.

(e) In submitting data under this section, a health care service plan that provides services to Medi-Cal beneficiaries pursuant to Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, shall provide the same data to the State Department of Health Care Services pursuant to Section 14456.3 of the Welfare and Institutions Code.

(f) In developing the format and requirements for reports, data, or other information provided by plans pursuant to subdivision (a), the department shall not create duplicate reporting requirements, but, instead, shall take into consideration all existing relevant reports, data, or other information provided by plans to the department. This subdivision does not limit the authority of the department to request additional information from the plan as deemed necessary to carry out and complete any enforcement action initiated under this chapter.

(g) If the department requests additional information or data to be reported pursuant to subdivision (a), which is different or in addition to the information required to be reported in paragraphs (1) to (6), inclusive, of subdivision (a), the department shall provide health care service plans notice of that change by November 1 of the year prior to the change.

(h) A health care service plan may include in the provider contract provisions requiring compliance with the reporting requirements of Section 1367.03 and this section.

(Added by Stats. 2014, Ch. 573, Sec. 2. Effective January 1, 2015.)



1367.04

(a) Not later than January 1, 2006, the department shall develop and adopt regulations establishing standards and requirements to provide health care service plan enrollees with appropriate access to language assistance in obtaining health care services.

(b) In developing the regulations, the department shall require every health care service plan and specialized health care service plan to assess the linguistic needs of the enrollee population, excluding Medi-Cal enrollees, and to provide for translation and interpretation for medical services, as indicated. A health care service plan that participates in the Healthy Families Program may assess the Healthy Families Program enrollee population separately from the remainder of its enrollee population for purposes of subparagraph (A) of paragraph (1). A health care service plan that chooses to separate its Healthy Families Program enrollment from the remainder of its enrollee population shall treat the Healthy Families Program population separately for purposes of determining whether subparagraph (A) of paragraph (1) is applicable, and shall also treat the Healthy Families Program population separately for purposes of applying the percentage and numerical thresholds in subparagraph (A) of paragraph (1). The regulations shall include the following:

(1) Requirements for the translation of vital documents that include the following:

(A) A requirement that all vital documents, as defined pursuant to subparagraph (B), be translated into an indicated language, as follows:

(i) A health care service plan with an enrollment of 1,000,000 or more shall translate vital documents into the top two languages other than English as determined by the needs assessment as required by this subdivision and any additional languages when 0.75 percent or 15,000 of the enrollee population, whichever number is less, excluding Medi-Cal enrollment and treating Healthy Families Program enrollment separately indicates in the needs assessment as required by this subdivision a preference for written materials in that language.

(ii) A health care service plan with an enrollment of 300,000 or more but less than 1,000,000 shall translate vital documents into the top one language other than English as determined by the needs assessment as required by this subdivision and any additional languages when 1 percent or 6,000 of the enrollee population, whichever number is less, excluding Medi-Cal enrollment and treating Healthy Families Program enrollment separately indicates in the needs assessment as required by this subdivision a preference for written materials in that language.

(iii) A health care service plan with an enrollment of less than 300,000 shall translate vital documents into a language other than English when 3,000 or more or 5 percent of the enrollee population, whichever number is less, excluding Medi-Cal enrollment and treating Healthy Families Program enrollment separately indicates in the needs assessment as required by this subdivision a preference for written materials in that language.

(B) Specification of vital documents produced by the plan that are required to be translated. The specification of vital documents shall not exceed that of the Department of Health and Human Services (HHS) Office of Civil Rights (OCR) Policy Guidance (65 Federal Register 52762 (August 30, 2000)), but shall include all of the following:

(i) Applications.

(ii) Consent forms.

(iii) Letters containing important information regarding eligibility and participation criteria.

(iv) Notices pertaining to the denial, reduction, modification, or termination of services and benefits, and the right to file a grievance or appeal.

(v) Notices advising limited-English-proficient persons of the availability of free language assistance and other outreach materials that are provided to enrollees.

(vi) Translated documents shall not include a health care service plan’s explanation of benefits or similar claim processing information that is sent to enrollees, unless the document requires a response by the enrollee.

(C) (i) For those documents described in subparagraph (B) that are not standardized but contain enrollee specific information, health care service plans shall not be required to translate the documents into the threshold languages identified by the needs assessment as required by this subdivision, but rather shall include with the documents a written notice of the availability of interpretation services in the threshold languages identified by the needs assessment as required by this subdivision.

(ii) Upon request, the enrollee shall receive a written translation of the documents described in clause (i). The health care service plan shall have up to, but not to exceed, 21 days to comply with the enrollee’s request for a written translation. If an enrollee requests a translated document, all timeframes and deadline requirements related to the document that apply to the health care service plan and enrollees under the provisions of this chapter and under any regulations adopted pursuant to this chapter shall begin to run upon the health care service plan’s issuance of the translated document.

(iii) For grievances that require expedited plan review and response in accordance with subdivision (b) of Section 1368.01, the health care service plan may satisfy this requirement by providing notice of the availability and access to oral interpretation services.

(D) A requirement that health care service plans advise limited-English-proficient enrollees of the availability of interpreter services.

(2) Standards to ensure the quality and accuracy of the written translations and that a translated document meets the same standards required for the English language version of the document. The English language documents shall determine the rights and obligations of the parties, and the translated documents shall be admissible in evidence only if there is a dispute regarding a substantial difference in the material terms and conditions of the English language document and the translated document.

(3) Requirements for surveying the language preferences and needs assessments of health care service plan enrollees within one year of the effective date of the regulations that permit health care service plans to utilize various survey methods, including, but not limited to, the use of existing enrollment and renewal processes, subscriber newsletters, or other mailings. Health care service plans shall update the needs assessment, demographic profile, and language translation requirements every three years.

(4) Requirements for individual enrollee access to interpretation services.

(5) Standards to ensure the quality and timeliness of oral interpretation services provided by health care service plans.

(c) In developing the regulations, standards, and requirements, the department shall consider the following:

(1) Publications and standards issued by federal agencies, such as the Culturally and Linguistically Appropriate Services (CLAS) in Health Care issued by the United States Department of Health and Human Services Office of Minority Health in December 2000, and the Department of Health and Human Services (HHS) Office of Civil Rights (OCR) Policy Guidance (65 Federal Register 52762 (August 30, 2000)).

(2) Other cultural and linguistic requirements under state programs, such as Medi-Cal Managed Care Policy Letters, cultural and linguistic requirements imposed by the State Department of Health Services on health care service plans that contract to provide Medi-Cal managed care services, and cultural and linguistic requirements imposed by the Managed Risk Medical Insurance Board on health care service plans that contract to provide services in the Healthy Families Program.

(3) Standards adopted by other states pertaining to language assistance requirements for health care service plans.

(4) Standards established by California or nationally recognized accrediting, certifying, or licensing organizations and medical and health care interpreter professional associations regarding interpretation services.

(5) Publications, guidelines, reports, and recommendations issued by state agencies or advisory committees, such as the report card to the public on the comparative performance of plans and reports on cultural and linguistic services issued by the Office of Patient Advocate and the report to the Legislature from the Task Force on Culturally and Linguistically Competent Physicians and Dentists established by Section 852 of the Business and Professions Code.

(6) Examples of best practices relating to language assistance services by health care providers and health care service plans, including existing practices.

(7) Information gathered from complaints to the HMO Helpline and consumer assistance centers regarding language assistance services.

(8) The cost of compliance and the availability of translation and interpretation services and professionals.

(9) Flexibility to accommodate variations in plan networks and method of service delivery. The department shall allow for health care service plan flexibility in determining compliance with the standards for oral and written interpretation services.

(d) The department shall work to ensure that the biennial reports required by this section, and the data collected for those reports, are consistent with reports required by government-sponsored programs and do not require duplicative or conflicting data collection or reporting.

(e) The department shall seek public input from a wide range of interested parties through advisory bodies established by the director.

(f) A contract between a health care service plan and a health care provider shall require compliance with the standards developed under this section. In furtherance of this section, the contract shall require providers to cooperate with the plan by providing any information necessary to assess compliance.

(g) The department shall report biennially to the Legislature and advisory bodies established by the director regarding plan compliance with the standards, including results of compliance audits made in conjunction with other audits and reviews. The reported information shall also be included in the publication required under subparagraph (B) of paragraph (3) of subdivision (c) of Section 1368.02. The department shall also utilize the reported information to make recommendations for changes that further enhance standards pursuant to this section. The department may also delay or otherwise phase-in implementation of standards and requirements in recognition of costs and availability of translation and interpretation services and professionals.

(h) (1) Except for contracts with the State Department of Health Services Medi-Cal program, the standards developed under this section shall be considered the minimum required for compliance.

(2) The regulations shall provide that a health plan is in compliance if the plan is required to meet the same or similar standards by the Medi-Cal program, either by contract or state law, if the standards provide as much access to cultural and linguistic services as the standards established by this section for an equal or higher number of enrollees and therefore meet or exceed the standards of the regulations established pursuant to this section, and the department determines that the health care service plan is in compliance with the standards required by the Medi-Cal program. To meet this requirement, the department shall not be required to perform individual audits. The department shall, to the extent feasible, rely on audits, reports, or other oversight and enforcement methods used by the State Department of Health Services.

(3) The determination pursuant to paragraph (2) shall only apply to the enrollees covered by the Medi-Cal program standards. A health care service plan subject to paragraph (2) shall comply with the standards established by this section with regard to enrollees not covered by the Medi-Cal program.

(i) Nothing in this section shall prohibit a government purchaser from including in their contracts additional translation or interpretation requirements, to meet linguistic or cultural needs, beyond those set forth pursuant to this section.

(Amended by Stats. 2005, Ch. 77, Sec. 29. Effective January 1, 2006.)



1367.041

(a) A health care service plan that advertises or markets products in the individual or small group health care service plan markets, or allows any other person or business to market or advertise on its behalf in the individual or small group health care service plan markets, in a non-English language that does not meet the requirements set forth in Sections 1367.04 and 1367.07, shall provide the following documents in the same non-English language:

(1) Welcome letters or notices of initial coverage, if provided.

(2) Applications for enrollment and any information pertinent to eligibility or participation.

(3) Notices advising limited-English-proficient persons of the availability of no-cost translation and interpretation services.

(4) Notices pertaining to the right and instructions on how an enrollee may file a grievance.

(5) The uniform summary of benefits and coverage required pursuant to subparagraph (A) of paragraph (3) of subdivision (b) of Section 1363.

(b) A health care service plan shall use a trained and qualified translator for all written translations of marketing and advertising materials relating to health care service plan products, and for all of the documents specified in subdivision (a).

(c) This section shall not apply to a specialized health care service plan that does not offer an essential health benefit as defined in Section 1367.005.

(Added by Stats. 2013, Ch. 447, Sec. 1. Effective January 1, 2014.)



1367.05

(a)  Nothing in this chapter shall prohibit a health care service plan from entering into a contract with a dental college approved by the Board of Dental Examiners of California under which the dental college provides for or arranges for the provision of dental care to enrollees of the plan through the practice of dentistry by either of the following:

(1)  Bona fide students of dentistry or dental hygiene operating under subdivision (b) of Section 1626 of the Business and Professions Code.

(2)  Bona fide clinicians or instructors operating under subdivision (c) of Section 1626 of the Business and Professions Code.

(b)  A plan that contracts with a dental college for the delivery of dental care pursuant to subdivision (a) shall disclose to enrollees in the disclosure form and the evidence of coverage, or the combined evidence of coverage and disclosure form, and, if the plan provides a listing of providers to the enrollees, in the listing of providers, that the dental care provided by the dental college will be provided by students of dentistry or dental hygiene and clinicians or instructors of the dental college.

(Added by Stats. 1996, Ch. 492, Sec. 7. Effective January 1, 1997.)



1367.06

(a) A health care service plan contract, except a specialized health care service plan contract, that is issued, amended, delivered, or renewed on or after January 1, 2005, that covers outpatient prescription drug benefits shall include coverage for inhaler spacers when medically necessary for the management and treatment of pediatric asthma.

(b) If a subscriber has coverage for outpatient prescription drugs, a health care service plan contract, except a specialized health care service plan contract, that is issued, amended, delivered, or renewed on or after January 1, 2005, shall include coverage for the following equipment and supplies when medically necessary for the management and treatment of pediatric asthma:

(1) Nebulizers, including face masks and tubing.

(2) Peak flow meters.

(c) The quantity of the equipment and supplies required to be covered pursuant to subdivisions (a) and (b) may be limited by the health care service plan if the limitations do not inhibit appropriate compliance with treatment as prescribed by the enrollee’s physician and surgeon. A health care service plan shall provide for an expeditious process for approving additional or replacement inhaler spacers, nebulizers, and peak flow meters when medically necessary for an enrollee to maintain compliance with his or her treatment regimen. The process required by Section 1367.24 may be used to satisfy the requirements of this section for an inhaler spacer.

(d) Education for pediatric asthma, including education to enable an enrollee to properly use the device identified in subdivisions (a) and (b), shall be consistent with current professional medical practice.

(e) The coverage required by this section shall be provided under the same general terms and conditions, including copayments and deductibles, applicable to all other benefits provided by the plan.

(f) A health care service plan shall disclose the benefits under this section in its evidence of coverage and disclosure forms.

(g) A health care service plan may not reduce or eliminate coverage as a result of the requirements of this section.

(h) Nothing in this section shall be construed to deny or restrict in any way the department’s authority to ensure plan compliance with this chapter, if a plan provides coverage for prescription drugs.

(Added by Stats. 2004, Ch. 711, Sec. 1. Effective January 1, 2005.)



1367.07

Within one year after a health care service plan’s assessment pursuant to subdivision (b) of Section 1367.04, the health care service plan shall report to the department, in a format specified by the department, regarding internal policies and procedures related to cultural appropriateness in each of the following contexts:

(a) Collection of data regarding the enrollee population pursuant to the health care service plan’s assessment conducted in accordance with subdivision (b) of Section 1367.04.

(b) Education of health care service plan staff who have routine contact with enrollees regarding the diverse needs of the enrollee population.

(c) Recruitment and retention efforts that encourage workforce diversity.

(d) Evaluation of the health care service plan’s programs and services with respect to the plan’s enrollee population, using processes such as an analysis of complaints and satisfaction survey results.

(e) The periodic provision of information regarding the ethnic diversity of the plan’s enrollee population and any related strategies to plan providers. Plans may use existing means of communication.

(f) The periodic provision of educational information to plan enrollees on the plan’s services and programs. Plans may use existing means of communication.

(Amended by Stats. 2008, Ch. 179, Sec. 139. Effective January 1, 2009.)



1367.08

A health care service plan shall annually disclose to the governing board of a public agency that is the subscriber of a group contract, the name and address of, and amount paid to, any agent, broker, or individual to whom the plan paid fees or commissions related to the public agency’s group contract. As part of this disclosure, the health care service plan shall include the name, address, and amounts paid to the specific agents, brokers, or individuals involved in transactions with the public agency. The compensation disclosure required by this section is in addition to any other compensation disclosure requirements that exist under law.

(Added by Stats. 2008, Ch. 331, Sec. 1. Effective January 1, 2009.)



1367.09

(a)  An enrollee with coverage for Medicare benefits who is discharged from an acute care hospital shall be allowed to return to a skilled nursing facility in which the enrollee resided prior to hospitalization, or the skilled nursing unit of a continuing care retirement community or multilevel facility in which the enrollee is a resident for continuing treatment related to the acute care hospital stay, if all of the following conditions are met:

(1)  The enrollee is a resident of a continuing care retirement community, as defined in paragraph (10) of subdivision (a) of Section 1771, or is a resident of a multilevel facility, as defined in paragraph (9) of subdivision (d) of Section 15432 of the Government Code, or has resided for at least 60 days in a skilled nursing facility, as defined in Section 1250, that serves the needs of special populations, including religious and cultural groups.

(2)  The primary care physician, and the treating physician if appropriate, in consultation with the patient, determines that the medical care needs of the enrollee, including continuity of care, can be met in the skilled nursing facility, or the skilled nursing unit of the continuing care retirement community, or multilevel facility. If a determination not to return the patient to the facility is made, the physician shall document reasons in the patient’s medical record and share that written explanation with the patient.

(3)  The skilled nursing facility, continuing care retirement facility, or multilevel facility is within the service area and agrees to abide by the plan’s standards and terms and conditions related to the following:

(A)  Utilization review, quality assurance, peer review, and access to health care services.

(B)  Management and administrative procedures, including data and financial reporting that may be required by the plan.

(C)  Licensing and certification as required by Section 1367.

(D)  Appropriate certification of the facility by the Health Care Financing Administration or other federal and state agencies.

(4)  (A)  The skilled nursing facility, multilevel facility, or continuing care retirement community agrees to accept reimbursement from the health care service plan for covered services at either of the following rates:

(i)  The rate applicable to similar skilled nursing coverage for facilities participating in the plan.

(ii)  Upon mutual agreement, at a rate negotiated in good faith by the health care service plan or designated agent on an individual, per enrollee, contractual basis.

(B) Reimbursement shall not necessarily be based on actual costs and may be comparable to similar skilled nursing facility reimbursement methods available for other plan contracted facilities available to the individual member.

(b)  The health care service plan, or designated agent, shall be required to reimburse the skilled nursing facility, continuing care retirement facility, or multilevel facility at the rate agreed to in paragraph (4) of subdivision (a).

(c)  No skilled nursing facility, multilevel facility, or continuing care retirement community shall collect, or attempt to collect, or maintain any action of law, against a subscriber or enrollee to collect reimbursement owed by the health care service plan for health care services provided pursuant to this section, or for any amount in excess of the payment amount that the facility has agreed to accept in its agreement with the health care service plan.

(d)  Reimbursement by the health care service plan or designated agent shall be for those services included in the Medicare risk contract between the health care service plan and enrollee.

(e)  Nothing in this section requires a skilled nursing facility, continuing care retirement facility, or multilevel facility to accept as a skilled nursing unit patient anyone other than a resident of the facility.

(f)  This section shall apply to a health care service plan contract that is issued, amended, or renewed on or after January 1, 1999.

(Added by Stats. 1998, Ch. 124, Sec. 2. Effective January 1, 1999.)



1367.1

Subdivision (i) of Section 1367 shall apply to transitionally licensed plans only insofar as it relates to contracts entered into, amended, delivered, or renewed in this state on or after October 1, 1977.

(Added by Stats. 1977, Ch. 818.)



1367.2

(a)  On and after January 1, 1990, every health care service plan that covers hospital, medical, or surgical expenses on a group basis shall offer coverage for the treatment of alcoholism under such terms and conditions as may be agreed upon between the group subscriber and the health care service plan. Every plan shall communicate the availability of such coverage to all group subscribers and to all prospective group subscribers with whom they are negotiating.

(b)  If the group subscriber or policyholder agrees to such coverage or to coverage for treatment of chemical dependency, or nicotine use, the treatment may take place in facilities licensed to provide alcoholism or chemical dependency services under Chapter 2 (commencing with Section 1250) of Division 2.

(Amended by Stats. 1989, Ch. 688, Sec. 1.)



1367.3

(a) On and after January 1, 1993, every health care service plan that covers hospital, medical, or surgical expenses on a group basis shall offer benefits for the comprehensive preventive care of children. This section shall apply to children 17 and 18 years of age, except as provided in paragraph (4) of subdivision (b). Every plan shall communicate the availability of these benefits to all group contractholders and to all prospective group contractholders with whom they are negotiating. This section shall apply to a plan which, by rule or order of the director, has been exempted from subdivision (i) of Section 1367, insofar as that section and the rules thereunder relate to the provision of the preventive health care services described herein.

(b) For purposes of this section, benefits for the comprehensive preventive care of children shall comply with both of the following:

(1) Be consistent with both of the following:

(A) The Recommendations for Preventive Pediatric Health Care, as adopted by the American Academy of Pediatrics in September of 1987.

(B) The most current version of the Recommended Childhood Immunization Schedule/United States, jointly adopted by the American Academy of Pediatrics, the Advisory Committee on Immunization Practices, and the American Academy of Family Physicians, unless the State Department of Health Services determines, within 45 days of the published date of the schedule, that the schedule is not consistent with the purposes of this section.

(2) Provide for the following:

(A) Periodic health evaluations.

(B) Immunizations.

(C) Laboratory services in connection with periodic health evaluations.

(D) For health care service plan contracts within the scope of this section that are issued, amended, or renewed on and after January 1, 1993, screening for blood lead levels in children at risk for lead poisoning, as determined by a physician and surgeon affiliated with the plan, when the screening is prescribed by a physician and surgeon affiliated with the plan. This subparagraph shall be applicable to all children and shall not be limited to children 17 and 18 years of age.

(Amended by Stats. 1999, Ch. 525, Sec. 96. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1367.35

(a) On and after January 1, 1993, every health care service plan that covers hospital, medical, or surgical expenses on a group basis shall provide benefits for the comprehensive preventive care of children 16 years of age or younger under terms and conditions agreed upon between the group subscriber and the plan. Every plan shall communicate the availability of these benefits to all group contractholders and to all prospective group contractholders with whom they are negotiating. This section shall apply to each plan that, by rule or order of the director, has been exempted from subdivision (i) of Section 1367, insofar as that section and the rules thereunder relate to the provision of the preventive health care services described in this section.

(b) For purposes of this section, benefits for the comprehensive preventive care of children shall comply with both of the following:

(1) Be consistent with both of the following:

(A) The Recommendations for Preventive Pediatric Health Care, as adopted by the American Academy of Pediatrics in September of 1987.

(B) The most current version of the Recommended Childhood Immunization Schedule/United States, jointly adopted by the American Academy of Pediatrics, the Advisory Committee on Immunization Practices, and the American Academy of Family Physicians, unless the State Department of Health Services determines, within 45 days of the published date of the schedule, that the schedule is not consistent with the purposes of this section.

(2) Provide for all of the following:

(A) Periodic health evaluations.

(B) Immunizations.

(C) Laboratory services in connection with periodic health evaluations.

(Amended by Stats. 1999, Ch. 525, Sec. 97. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1367.36

(a)  A risk-based contract between a health care service plan and a physician or physician group that is issued, amended, delivered, or renewed in this state on or after January 1, 2001, shall not include a provision that requires a physician or a physician group to assume financial risk for the acquisition costs of required immunizations for children as a condition of accepting the risk-based contract. A physician or physician group shall not be required to assume financial risk for immunizations that are not part of the current contract.

(b)  Beginning January 1, 2001, with respect to immunizations for children that are not part of the current contract between a health care service plan and a physician or physician group, the health care service plan shall reimburse a physician or physician group at the lowest of the following, until the contract is renegotiated: (1) the physician’s actual acquisition cost, (2) the “average wholesale price” as published in the Drug Topics Red Book, or (3) the lowest acquisition cost through sources made available to the physician by the health care service plan. Reimbursements shall be made within 45 days of receipt by the plan of documents from the physician demonstrating that the immunizations were performed, consistent with Section 1371 or through an alternative funding mechanism mutually agreed to by the health care service plan and the physician or physician group. The alternative funding mechanism shall be based on reimbursements consistent with this subdivision.

(c)  Physicians and physician groups may assume financial risk for providing required immunizations, if the immunizations have experiential data that has been negotiated and agreed upon by the health care service plan and the physician risk-bearing organization. However, a health care service plan shall not require a physician risk-bearing organization to accept financial risk or impose additional risk on a physician risk-bearing organization in violation of subdivision (a).

(d)  A health care service plan shall not include the acquisition costs associated with required immunizations for children in the capitation rate of a physician who is individually capitated.

(Added by Stats. 2000, Ch. 845, Sec. 1. Effective January 1, 2001.)



1367.4

No plan issuing, providing, or administering any contract of individual or group coverage providing medical, surgical, or dental expense benefits applied for and issued on or after January 1, 1986, shall refuse to cover, or refuse to continue to cover, or limit the amount, extent, or kind of coverage available to an individual, or charge a different rate for the same coverage solely because of blindness or partial blindness.

“Blindness or partial blindness” means central visual acuity of not more than 20/200 in the better eye, after correction, or visual acuity greater than 20/200 but with a limitation in the fields of vision so that the widest diameter of the visual field subtends an angle no greater than 20 degrees, certified by a licensed physician and surgeon who specializes in diseases of the eye or a licensed optometrist.

(Added by Stats. 1985, Ch. 971, Sec. 1.)



1367.45

(a)  Every individual or group health care service plan contract that is issued, amended, or renewed on or after January 1, 2002, that covers hospital, medical, or surgery expenses shall provide coverage for a vaccine for acquired immune deficiency syndrome (AIDS) that is approved for marketing by the federal Food and Drug Administration and that is recommended by the United States Public Health Service.

(b)  This section may not be construed to require a health care service plan to provide coverage for any clinical trials relating to an AIDS vaccine or for any AIDS vaccine that has been approved by the federal Food and Drug Administration in the form of an investigational new drug application.

(c)  A health care service plan that contracts directly with an individual provider or provider organization may not delegate the risk adjusted treatment cost of providing services under this section unless the requirements of Section 1375.5 are met.

(d)  Nothing in this section is to be construed in any manner to limit or impede a health care service plan’s power or responsibility to negotiate the most cost-effective price for vaccine purchases.

(e)  Nothing in this section shall be construed to deny or restrict in any way the department’s authority to ensure plan compliance with this chapter when a plan provides coverage for prescription drugs.

(Amended by Stats. 2002, Ch. 791, Sec. 5. Effective January 1, 2003.)



1367.46

Every individual or group health care service plan contract that is issued, amended, or renewed on or after January 1, 2009, that covers hospital, medical, or surgery expenses shall provide coverage for human immunodeficiency virus (HIV) testing, regardless of whether the testing is related to a primary diagnosis.

(Added by Stats. 2008, Ch. 631, Sec. 1. Effective January 1, 2009.)



1367.49

(a) A contract issued, amended, renewed, or delivered on or after January 1, 2015, by or on behalf of a health care service plan and a provider or supplier shall not contain any provision that restricts the ability of the health care service plan to furnish consumers or purchasers information concerning any of the following:

(1) The cost range of a procedure or a full course of treatment, including, but not limited to, facility, professional, and diagnostic services, prescription drugs, durable medical equipment, and other items and services related to the treatment.

(2) The quality of services performed by the provider or supplier.

(b) Any contractual provision inconsistent with this section shall be void and unenforceable.

(c) A health care service plan shall provide the provider or supplier an advance opportunity of 30 days to review the methodology and data developed and compiled by the health care service plan, and used pursuant to subdivision (a), before cost or quality information is provided to consumers or purchasers, including material revisions or additions of new information. At the time the health care service plan provides a provider or supplier with the opportunity to review the methodology and data, it shall also notify the provider or supplier in writing of their opportunity to provide an Internet Web site link pursuant to subdivision (f).

(d) If the information proposed to be furnished to enrollees and subscribers on the quality of services performed by a provider or supplier is data that the plan has developed and compiled, the plan shall utilize appropriate risk adjustment factors to account for different characteristics of the population, such as case mix, severity of patient’s condition, comorbidities, outlier episodes, and other factors to account for differences in the use of health care resources among providers and suppliers.

(e) Any Internet Web site owned or controlled by a health care service plan, or operated by another person or entity under contract with or on behalf of a health care service plan, that displays the information developed and compiled by the health care service plan as referenced by this section shall prominently post the following statement:

“Individual facilities or health care providers may disagree with the methodology used to define the cost ranges, the cost data, or quality measures. Many factors may influence cost or quality, including, but not limited to, the cost of uninsured and charity care, the type and severity of procedures, the case mix of a facility, special services such as trauma centers, burn units, medical and other educational programs, research, transplant services, technology, payer mix, and other factors affecting individual facilities and health care providers.”

A health care service plan and a provider or supplier shall not be precluded from mutually agreeing in writing to an alternative method of conveying this statement.

(f) If a provider or supplier chooses to provide an Internet Web site link where a response to the health care service plan’s posting may be found, it shall do so in a timely manner in order to satisfy the requirements of this section. If a provider or supplier chooses to provide a response, a plan shall post, in an easily identified manner, a prominent link to the provider’s or supplier’s Internet Web site where a response to the plan’s posting may be found. A health care service plan and a provider or supplier shall not be precluded from mutually agreeing in writing to an alternative method to convey a provider’s or supplier’s response.

(g) For the purposes of this section, the following definitions shall apply:

(1) “Consumers” means enrollees or subscribers of the health care service plan or beneficiaries of a self-funded health coverage arrangement administered by the health care service plan or other persons entitled to access services through a network established by the health care service plan.

(2) “Provider” has the same meaning as that term is defined in Section 1367.50.

(3) “Purchasers” means the sponsors of a self-funded health coverage arrangement administered by the health care service plan.

(4) “Supplier” has the same meaning as that term is defined in Section 1367.50.

(h) Section 1390 shall not apply for purposes of this section.

(Amended by Stats. 2014, Ch. 83, Sec. 1. Effective January 1, 2015.)



1367.5

No health care service plan contract that is issued, amended, renewed, or delivered on and after January 1, 2002, shall contain a provision that prohibits or restricts any health facilities’ compliance with the requirements of Section 1262.5.

(Added by Stats. 2001, Ch. 691, Sec. 5. Effective January 1, 2002.)



1367.50

(a) No contract in existence or issued, amended, or renewed on or after January 1, 2013, between a health care service plan and a provider or a supplier shall prohibit, condition, or in any way restrict the disclosure of claims data related to health care services provided to an enrollee or subscriber of the health care service plan or beneficiaries of any self-funded health coverage arrangement administered by the health care service plan, to a qualified entity, as defined in Section 1395kk(e)(2) of Title 42 of the United States Code. All disclosures of data made under this section shall comply with all applicable state and federal laws for the protection of the privacy and security of the data, including, but not limited to, the federal Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191) and the federal Health Information Technology for Economic and Clinical Health Act, Title XIII of the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), and implementing regulations.

(b) For purposes of this section, the following definitions apply:

(1) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152).

(2) “Provider” means a hospital, a skilled nursing facility, a comprehensive outpatient rehabilitation facility, a home health agency, a hospice, a clinic, or a rehabilitation agency.

(3) “Supplier” means a physician and surgeon or other health care practitioner, or an entity that furnishes health care services other than a provider.

(Added by Stats. 2012, Ch. 869, Sec. 2. Effective January 1, 2013.)



1367.51

(a)  Every health care service plan contract, except a specialized health care service plan contract, that is issued, amended, delivered, or renewed on or after January 1, 2000, and that covers hospital, medical, or surgical expenses shall include coverage for the following equipment and supplies for the management and treatment of insulin-using diabetes, non-insulin-using diabetes, and gestational diabetes as medically necessary, even if the items are available without a prescription:

(1)  Blood glucose monitors and blood glucose testing strips.

(2)  Blood glucose monitors designed to assist the visually impaired.

(3)  Insulin pumps and all related necessary supplies.

(4)  Ketone urine testing strips.

(5)  Lancets and lancet puncture devices.

(6)  Pen delivery systems for the administration of insulin.

(7)  Podiatric devices to prevent or treat diabetes-related complications.

(8)  Insulin syringes.

(9)  Visual aids, excluding eyewear, to assist the visually impaired with proper dosing of insulin.

(b)  Every health care service plan contract, except a specialized health care service plan contract, that is issued, amended, delivered, or renewed on or after January 1, 2000, that covers prescription benefits shall include coverage for the following prescription items if the items are determined to be medically necessary:

(1)  Insulin.

(2)  Prescriptive medications for the treatment of diabetes.

(3)  Glucagon.

(c)  The copayments and deductibles for the benefits specified in subdivisions (a) and (b) shall not exceed those established for similar benefits within the given plan.

(d)  Every plan shall provide coverage for diabetes outpatient self-management training, education, and medical nutrition therapy necessary to enable an enrollee to properly use the equipment, supplies, and medications set forth in subdivisions (a) and (b), and additional diabetes outpatient self-management training, education, and medical nutrition therapy upon the direction or prescription of those services by the enrollee’s participating physician. If a plan delegates outpatient self-management training to contracting providers, the plan shall require contracting providers to ensure that diabetes outpatient self-management training, education, and medical nutrition therapy are provided by appropriately licensed or registered health care professionals.

(e)  The diabetes outpatient self-management training, education, and medical nutrition therapy services identified in subdivision (d) shall be provided by appropriately licensed or registered health care professionals as prescribed by a participating health care professional legally authorized to prescribe the service. These benefits shall include, but not be limited to, instruction that will enable diabetic patients and their families to gain an understanding of the diabetic disease process, and the daily management of diabetic therapy, in order to thereby avoid frequent hospitalizations and complications.

(f)  The copayments for the benefits specified in subdivision (d) shall not exceed those established for physician office visits by the plan.

(g)  Every health care service plan governed by this section shall disclose the benefits covered pursuant to this section in the plan’s evidence of coverage and disclosure forms.

(h)  A health care service plan may not reduce or eliminate coverage as a result of the requirements of this section.

(i)  Nothing in this section shall be construed to deny or restrict in any way the department’s authority to ensure plan compliance with this chapter when a plan provides coverage for prescription drugs.

(Amended by Stats. 2002, Ch. 791, Sec. 6. Effective January 1, 2003.)



1367.54

Every group health care service plan contract that provides maternity benefits, except for a specialized health care service plan contract, that is issued, amended, renewed, or delivered on or after January 1, 1999, and every individual health care service plan contract of a type and form first offered for sale on or after January 1, 1999, that provides maternity benefits, except a specialized health care service plan contract, shall provide coverage for participation in the Expanded Alpha Feto Protein (AFP) program, which is a statewide prenatal testing program administered by the State Department of Health Services. Notwithstanding any other provision of law, a health care service plan that provides maternity benefits shall not require participation in the statewide prenatal testing program administered by the State Department of Health Services as a prerequisite to eligibility for, or receipt of, any other service.

(Added by Stats. 1998, Ch. 1064, Sec. 1. Effective January 1, 1999.)



1367.6

(a) Every health care service plan contract, except a specialized health care service plan contract, that is issued, amended, delivered, or renewed on or after January 1, 2000, shall provide coverage for screening for, diagnosis of, and treatment for, breast cancer.

(b) No health care service plan contract shall deny enrollment or coverage to an individual solely due to a family history of breast cancer, or who has had one or more diagnostic procedures for breast disease but has not developed or been diagnosed with breast cancer.

(c) Every health care service plan contract shall cover screening and diagnosis of breast cancer, consistent with generally accepted medical practice and scientific evidence, upon the referral of the enrollee’s participating physician.

(d) Treatment for breast cancer under this section shall include coverage for prosthetic devices or reconstructive surgery to restore and achieve symmetry for the patient incident to a mastectomy. Coverage for prosthetic devices and reconstructive surgery shall be subject to the copayment, or deductible and coinsurance conditions, that are applicable to the mastectomy and all other terms and conditions applicable to other benefits.

(e) As used in this section, “mastectomy” means the removal of all or part of the breast for medically necessary reasons, as determined by a licensed physician and surgeon. Partial removal of a breast includes, but is not limited to, lumpectomy, which includes surgical removal of the tumor with clear margins.

(f) As used in this section, “prosthetic devices” means the provision of initial and subsequent devices pursuant to an order of the patient’s physician and surgeon.

(Amended by Stats. 2012, Ch. 449, Sec. 2. Effective January 1, 2013.)



1367.61

Every health care service plan contract which provides for the surgical procedure known as a laryngectomy and which is issued, amended, delivered, or renewed in this state on or after January 1, 1993, shall include coverage for prosthetic devices to restore a method of speaking for the patient incident to the laryngectomy.

Coverage for prosthetic devices shall be subject to the deductible and coinsurance conditions applied to the laryngectomy and all other terms and conditions applicable to other benefits. As used in this section, “laryngectomy” means the removal of all or part of the larynx for medically necessary reasons, as determined by a licensed physician and surgeon.

Any provision in any contract issued, amended, delivered, or renewed in this state on or after January 1, 1993, which is in conflict with this section shall be of no force or effect.

As used in this section, “prosthetic devices” means and includes the provision of initial and subsequent prosthetic devices, including installation accessories, pursuant to an order of the patient’s physician and surgeon. “Prosthetic devices” does not include electronic voice producing machines.

(Added by Stats. 1992, Ch. 808, Sec. 1. Effective January 1, 1993.)



1367.62

(a)  No health care service plan contract that is issued, amended, renewed, or delivered on or after the effective date of the act adding this section, that provides maternity coverage, shall do any of the following:

(1)  Restrict benefits for inpatient hospital care to a time period less than 48 hours following a normal vaginal delivery and less than 96 hours following a delivery by caesarean section. However, coverage for inpatient hospital care may be for a time period less than 48 or 96 hours if both of the following conditions are met:

(A)  The decision to discharge the mother and newborn before the 48- or 96-hour time period is made by the treating physicians in consultation with the mother.

(B)  The contract covers a postdischarge followup visit for the mother and newborn within 48 hours of discharge, when prescribed by the treating physician. The visit shall be provided by a licensed health care provider whose scope of practice includes postpartum care and newborn care. The visit shall include, at a minimum, parent education, assistance and training in breast or bottle feeding, and the performance of any necessary maternal or neonatal physical assessments. The treating physician shall disclose to the mother the availability of a postdischarge visit, including an in-home visit, physician office visit, or plan facility visit. The treating physician, in consultation with the mother, shall determine whether the postdischarge visit shall occur at home, the plan’s facility, or the treating physician’s office after assessment of certain factors. These factors shall include, but not be limited to, the transportation needs of the family, and environmental and social risks.

(2)  Reduce or limit the reimbursement of the attending provider for providing care to an individual enrollee in accordance with the coverage requirements.

(3)  Provide monetary or other incentives to an attending provider to induce the provider to provide care to an individual enrollee in a manner inconsistent with the coverage requirements.

(4)  Deny a mother or her newborn eligibility, or continued eligibility, to enroll or to renew coverage solely to avoid the coverage requirements.

(5)  Provide monetary payments or rebates to a mother to encourage her to accept less than the minimum coverage requirements.

(6)  Restrict inpatient benefits for the second day of hospital care in a manner that is less than favorable to the mother or her newborn than those provided during the preceding portion of the hospital stay.

(7)  Require the treating physician to obtain authorization from the health care service plan prior to prescribing any services covered by this section.

(b)  (1)  Every health care service plan shall include notice of the coverage specified in subdivision (a) in the plan’s evidence of coverage for evidences of coverage issued on or after January 1, 1998, and except as specified in paragraph (2), shall provide additional written notice of this coverage during the course of the enrollee’s prenatal care. The contract may require the treating physician or the enrollee’s medical group to provide this additional written notice of coverage during the course of the enrollee’s prenatal care.

(2)  Health care service plans that issue contracts that provide for coverage of the type commonly referred to as “preferred provider organizations” shall provide additional written notice to all females between the ages of 10 and 50 who are covered by those contracts of the coverage under subdivision (a) within 60 days of the effective date of this act. The plan shall provide additional written notice of the coverage specified in subdivision (a) during the course of prenatal care if both of the following conditions are met:

(A)  The plan previously notified subscribers that hospital stays for delivery would be inconsistent with the requirement in subparagraph (A) of paragraph (1) of subdivision (a).

(B)  The plan received notice, whether by receipt of a claim, a request for preauthorization for pregnancy-related services, or other actual notice that the enrollee is pregnant.

(c)  Nothing in this section shall be construed to prohibit a plan from negotiating the level and type of reimbursement with a provider for care provided in accordance with this section.

(Amended by Stats. 1997, Ch. 798, Sec. 1. Effective October 9, 1997.)



1367.63

(a) Every health care service plan contract, except a specialized health care service plan contract, that is issued, amended, renewed, or delivered in this state on or after July 1, 1999, shall cover reconstructive surgery, as defined in subdivision (c), that is necessary to achieve the purposes specified in subparagraph (A) or (B) of paragraph (1) of subdivision (c). Nothing in this section shall be construed to require a plan to provide coverage for cosmetic surgery, as defined in subdivision (d).

(b) No individual, other than a licensed physician competent to evaluate the specific clinical issues involved in the care requested, may deny initial requests for authorization of coverage for treatment pursuant to this section. For a treatment authorization request submitted by a podiatrist or an oral and maxillofacial surgeon, the request may be reviewed by a similarly licensed individual, competent to evaluate the specific clinical issues involved in the care requested.

(c) (1) “Reconstructive surgery” means surgery performed to correct or repair abnormal structures of the body caused by congenital defects, developmental abnormalities, trauma, infection, tumors, or disease to do either of the following:

(A) To improve function.

(B) To create a normal appearance, to the extent possible.

(2) As of July 1, 2010, “reconstructive surgery” shall include medically necessary dental or orthodontic services that are an integral part of reconstructive surgery, as defined in paragraph (1), for cleft palate procedures.

(3) For purposes of this section, “cleft palate” means a condition that may include cleft palate, cleft lip, or other craniofacial anomalies associated with cleft palate.

(d) “Cosmetic surgery” means surgery that is performed to alter or reshape normal structures of the body in order to improve appearance.

(e) In interpreting the definition of reconstructive surgery, a health care service plan may utilize prior authorization and utilization review that may include, but need not be limited to, any of the following:

(1) Denial of the proposed surgery if there is another more appropriate surgical procedure that will be approved for the enrollee.

(2) Denial of the proposed surgery or surgeries if the procedure or procedures, in accordance with the standard of care as practiced by physicians specializing in reconstructive surgery, offer only a minimal improvement in the appearance of the enrollee.

(3) Denial of payment for procedures performed without prior authorization.

(4) For services provided under the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code), denial of the proposed surgery if the procedure offers only a minimal improvement in the appearance of the enrollee, as may be defined in any regulations that may be promulgated by the State Department of Health Care Services.

(f) As applied to services described in paragraph (2) of subdivision (c) only, this section shall not apply to Medi-Cal managed care plans that contract with the State Department of Health Care Services pursuant to Chapter 7 (commencing with Section 14000) of, Chapter 8 (commencing with Section 14200) of, or Chapter 8.75 (commencing with Section 14591) of, Part 3 of Division 9 of the Welfare and Institutions Code, where such contracts do not provide coverage for California Children’s Services (CCS) or dental services.

(Amended by Stats. 2011, Ch. 367, Sec. 3. Effective January 1, 2012.)



1367.635

(a) Every health care service plan contract that is issued, amended, renewed, or delivered on or after January 1, 1999, that provides coverage for surgical procedures known as mastectomies and lymph node dissections, shall do all of the following:

(1) Allow the length of a hospital stay associated with those procedures to be determined by the attending physician and surgeon in consultation with the patient, postsurgery, consistent with sound clinical principles and processes. No health care service plan shall require a treating physician and surgeon to receive prior approval from the plan in determining the length of hospital stay following those procedures.

(2) Cover prosthetic devices or reconstructive surgery, including devices or surgery to restore and achieve symmetry for the patient incident to the mastectomy. Coverage for prosthetic devices and reconstructive surgery shall be subject to the deductible and coinsurance conditions applicable to other benefits.

(3) Cover all complications from a mastectomy, including lymphedema.

(b) As used in this section, all of the following definitions apply:

(1) “Coverage for prosthetic devices or reconstructive surgery” means any initial and subsequent reconstructive surgeries or prosthetic devices, and followup care deemed necessary by the attending physician and surgeon.

(2) “Prosthetic devices” means and includes the provision of initial and subsequent prosthetic devices pursuant to an order of the patient’s physician and surgeon.

(3) “Mastectomy” means the removal of all or part of the breast for medically necessary reasons, as determined by a licensed physician and surgeon. Partial removal of a breast includes, but is not limited to, lumpectomy, which includes surgical removal of the tumor with clear margins.

(4) “To restore and achieve symmetry” means that, in addition to coverage of prosthetic devices and reconstructive surgery for the diseased breast on which the mastectomy was performed, prosthetic devices and reconstructive surgery for a healthy breast is also covered if, in the opinion of the attending physician and surgeon, this surgery is necessary to achieve normal symmetrical appearance.

(c) No individual, other than a licensed physician and surgeon competent to evaluate the specific clinical issues involved in the care requested, may deny requests for authorization of health care services pursuant to this section.

(d) No health care service plan shall do any of the following in providing the coverage described in subdivision (a):

(1) Reduce or limit the reimbursement of the attending provider for providing care to an individual enrollee or subscriber in accordance with the coverage requirements.

(2) Provide monetary or other incentives to an attending provider to induce the provider to provide care to an individual enrollee or subscriber in a manner inconsistent with the coverage requirements.

(3) Provide monetary payments or rebates to an individual enrollee or subscriber to encourage acceptance of less than the coverage requirements.

(e) On or after July 1, 1999, every health care service plan shall include notice of the coverage required by this section in the plan’s evidence of coverage.

(f) Nothing in this section shall be construed to limit retrospective utilization review and quality assurance activities by the plan.

(Amended by Stats. 2012, Ch. 449, Sec. 3. Effective January 1, 2013.)



1367.64

(a)  Every individual or group health care service plan contract, except for a specialized health care service plan contract, that is issued, amended, or renewed on or after January 1, 1999, shall be deemed to provide coverage for the screening and diagnosis of prostate cancer, including, but not limited to, prostate-specific antigen testing and digital rectal examinations, when medically necessary and consistent with good professional practice.

(b)  Nothing in this section shall be construed to establish a new mandated benefit or to prevent application of deductible or copayment provisions in a policy or plan, nor shall this section be construed to require that a policy or plan be extended to cover any other procedures under an individual or a group health care service plan contract. Nothing in this section shall be construed to authorize an enrollee to receive the services required to be covered by this section if those services are furnished by a nonparticipating provider, unless the enrollee is referred to that provider by a participating physician or nurse practitioner providing care.

(Added by Stats. 1998, Ch. 839, Sec. 1. Effective January 1, 1999.)



1367.65

(a) On or after January 1, 2000, each health care service plan contract, except a specialized health care service plan contract, that is issued, amended, delivered, or renewed shall be deemed to provide coverage for mammography for screening or diagnostic purposes upon referral by a participating nurse practitioner, participating certified nurse-midwife, participating physician assistant, or participating physician, providing care to the patient and operating within the scope of practice provided under existing law.

(b) This section does not prevent application of copayment or deductible provisions in a plan, nor shall this section be construed to require that a plan be extended to cover any other procedures under an individual or a group health care service plan contract. This section does not authorize a plan enrollee to receive the services required to be covered by this section if those services are furnished by a nonparticipating provider, unless the plan enrollee is referred to that provider by a participating physician, nurse practitioner, or certified nurse-midwife providing care.

(Amended by Stats. 2013, Ch. 76, Sec. 108. Effective January 1, 2014.)



1367.656

(a) Notwithstanding any other law, an individual or group health care service plan contract issued, amended, or renewed on or after January 1, 2015, that provides coverage for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall comply with all of the following:

(1) Notwithstanding any deductible, the total amount of copayments and coinsurance an enrollee is required to pay shall not exceed two hundred dollars ($200) for an individual prescription of up to a 30-day supply of a prescribed orally administered anticancer medication covered by the contract.

(2) For a health care service plan contract that meets the definition of a “high deductible health plan” set forth in Section 223(c)(2) of Title 26 of the United States Code, paragraph (1) shall only apply once an enrollee’s deductible has been satisfied for the year.

(3) Paragraph (1) shall not apply to any coverage under a health care service plan contract for the Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(4) On January 1, 2016, and on January 1 of each year thereafter, health care service plans may adjust the two hundred dollar ($200) limit described in paragraph (1). The adjustment shall not exceed the percentage increase in the Consumer Price Index for that year.

(5) A prescription for an orally administered anticancer medication shall be provided consistent with the appropriate standard of care for that medication.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2013, Ch. 661, Sec. 2. Effective January 1, 2014. Repealed as of January 1 2019, by its own provisions.)



1367.66

Every individual or group health care service plan contract, except for a specialized health care service plan, that is issued, amended, or renewed on or after January 1, 2002, and that includes coverage for treatment or surgery of cervical cancer shall also be deemed to provide coverage for an annual cervical cancer screening test upon the referral of the patient’s physician and surgeon, a nurse practitioner, or a certified nurse midwife, providing care to the patient and operating within the scope of practice otherwise permitted for the licensee.

The coverage for an annual cervical cancer screening test provided pursuant to this section shall include the conventional Pap test, a human papillomavirus screening test that is approved by the federal Food and Drug Administration, and the option of any cervical cancer screening test approved by the federal Food and Drug Administration, upon the referral of the patient’s health care provider.

Nothing in this section shall be construed to establish a new mandated benefit or to prevent application of deductible or copayment provisions in an existing plan contract. The Legislature intends in this section to provide that cervical cancer screening services are deemed to be covered if the plan contract includes coverage for cervical cancer treatment or surgery.

(Amended by Stats. 2010, Ch. 328, Sec. 119. Effective January 1, 2011.)



1367.665

Every individual or group health care service plan contract, except for a specialized health care service plan contract, that is issued, amended, delivered, or renewed on or after July 1, 2000, shall be deemed to provide coverage for all generally medically accepted cancer screening tests, subject to all terms and conditions that would otherwise apply.

(Added by Stats. 1999, Ch. 543, Sec. 1. Effective January 1, 2000.)



1367.67

Every health care service plan contract that provides hospital, medical, or surgical coverage, that is issued, amended, delivered, or renewed in this state on or after January 1, 1994, shall be deemed to include coverage for services related to diagnosis, treatment, and appropriate management of osteoporosis. The services may include, but need not be limited to, all Food and Drug Administration approved technologies, including bone mass measurement technologies as deemed medically appropriate.

(Added by Stats. 1993, Ch. 1208, Sec. 2. Effective January 1, 1994.)



1367.68

(a)  Any provision in a health care service plan contract entered into, amended, or renewed in this state on or after July 1, 1995, that excludes coverage for any surgical procedure for any condition directly affecting the upper or lower jawbone, or associated bone joints, shall have no force or effect as to any enrollee if that provision results in any failure to provide medically-necessary basic health care services to the enrollee pursuant to the plan’s definition of medical necessity.

(b)  For purposes of this section, “plan contract” means every plan contract, except a specialized health care service plan contract, that covers hospital, medical, or surgical expenses.

(c)  Nothing in this section shall be construed to prohibit a plan from excluding coverage for dental services provided that any exclusion does not result in any failure to provide medically-necessary basic health care services.

(Added by Stats. 1994, Ch. 1282, Sec. 1. Effective January 1, 1995.)



1367.69

(a)  On or after January 1, 1995, every health care service plan contract that provides hospital, medical, or surgical coverage, that is issued, amended, delivered, or renewed in this state, shall include obstetrician-gynecologists as eligible primary care physicians, provided they meet the plan’s eligibility criteria for all specialists seeking primary care physician status.

(b)  For purposes of this section, the term “primary care physician” means a physician, as defined in Section 14254 of the Welfare and Institutions Code, who has the responsibility for providing initial and primary care to patients, for maintaining the continuity of patient care, and for initiating referral for specialist care. This means providing care for the majority of health care problems, including, but not limited to, preventive services, acute and chronic conditions, and psychosocial issues.

(Added by Stats. 1994, Ch. 759, Sec. 2. Effective January 1, 1995.)



1367.695

(a)  The Legislature finds and declares that the unique, private, and personal relationship between women patients and their obstetricians and gynecologists warrants direct access to obstetrical and gynecological physician services.

(b)  Commencing January 1, 1999, every health care service plan contract issued, amended, renewed, or delivered in this state, except a specialized health care service plan, shall allow an enrollee the option to seek obstetrical and gynecological physician services directly from a participating obstetrician and gynecologist or directly from a participating family practice physician and surgeon designated by the plan as providing obstetrical and gynecological services.

(c)  In implementing this section, a health care service plan may establish reasonable provisions governing utilization protocols and the use of obstetricians and gynecologists, or family practice physicians and surgeons, as provided for in subdivision (b), participating in the plan network, medical group, or independent practice association, provided that these provisions shall be consistent with the intent of this section and shall be those customarily applied to other physicians and surgeons, such as primary care physicians and surgeons, to whom the enrollee has direct access, and shall not be more restrictive for the provision of obstetrical and gynecological physician services. An enrollee shall not be required to obtain prior approval from another physician, another provider, or the health care service plan prior to obtaining direct access to obstetrical and gynecological physician services, but the plan may establish reasonable requirements for the participating obstetrician and gynecologist or family practice physician and surgeon, as provided for in subdivision (b), to communicate with the enrollee’s primary care physician and surgeon regarding the enrollee’s condition, treatment, and any need for followup care.

(d)  This section shall not be construed to diminish the provisions of Section 1367.69.

(e)  The Department of Managed Health Care shall report to the Legislature, on or before January 1, 2000, on the implementation of this section.

(Amended by Stats. 2000, Ch. 857, Sec. 33. Effective January 1, 2001.)



1367.7

On and after January 1, 1980, every health care service plan contract that covers hospital, medical, or surgical expenses on a group basis, and which offers maternity coverage in such groups, shall also offer coverage for prenatal diagnosis of genetic disorders of the fetus by means of diagnostic procedures in cases of high-risk pregnancy. Every health care service plan shall communicate the availability of such coverage to all group contract holders and to all groups with whom they are negotiating.

(Added by Stats. 1979, Ch. 629.)



1367.71

(a)  Every health care service plan contract, other than a specialized health care service plan contract, that is issued, amended, renewed, or delivered on or after January 1, 2000, shall be deemed to cover general anesthesia and associated facility charges for dental procedures rendered in a hospital or surgery center setting, when the clinical status or underlying medical condition of the patient requires dental procedures that ordinarily would not require general anesthesia to be rendered in a hospital or surgery center setting. The health care service plan may require prior authorization of general anesthesia and associated charges required for dental care procedures in the same manner that prior authorization is required for other covered diseases or conditions.

(b)  This section shall apply only to general anesthesia and associated facility charges for only the following enrollees, and only if the enrollees meet the criteria in subdivision (a):

(1)  Enrollees who are under seven years of age.

(2)  Enrollees who are developmentally disabled, regardless of age.

(3)  Enrollees whose health is compromised and for whom general anesthesia is medically necessary, regardless of age.

(c)  Nothing in this section shall require the health care service plan to cover any charges for the dental procedure itself, including, but not limited to, the professional fee of the dentist. Coverage for anesthesia and associated facility charges pursuant to this section shall be subject to all other terms and conditions of the plan that apply generally to other benefits.

(d)  Nothing in this section shall be construed to allow a health care service plan to deny coverage for basic health care services, as defined in Section 1345.

(e)  A health care service plan may include coverage specified in subdivision (a) at any time prior to January 1, 2000.

(Added by Stats. 1998, Ch. 790, Sec. 1. Effective January 1, 1999.)



1367.8

No plan issuing, providing, or administering any individual or group health care service plan entered into, amended, or issued on or after January 1, 1981, shall refuse to cover, or refuse to continue to cover, or limit the amount, extent or kind of coverage available to an individual, or charge a different rate for the same coverage solely because of a physical or mental impairment, except where the refusal, limitation or rate differential is based on sound actuarial principles applied to actual experience, or, if insufficient actual experience is available, then to sound underwriting practices.

This section shall not apply to a health maintenance organization qualified pursuant to Title XIII of the federal Public Health Service Act if such organization gives public notice 30 days in advance, in a newspaper of general circulation published in the area served by the health maintenance organization, of its open enrollment period required by such act.

(Added by Stats. 1980, Ch. 352.)



1367.9

No health care service plan contract which covers hospital, medical, or surgical expenses shall be issued, amended, delivered, or renewed in this state on or after January 1, 1981, if it contains any exclusion, reduction, or other limitations, as to coverage, deductibles, or coinsurance or copayment provisions applicable solely to conditions attributable to diethylstilbestrol or exposure to diethylstilbestrol.

Any provision in any contract issued, amended, delivered, or renewed in this state on or after January 1, 1981, which is in conflict with this section shall be of no force or effect.

(Added by renumbering Section 1367.8 (as added by Stats. 1980, Ch. 776) by Stats. 1981, Ch. 714.)



1367.10

(a) Every health care service plan shall include within its disclosure form and within its evidence of coverage a statement clearly describing how participation in the plan may affect the choice of physician, hospital, or other health care providers, the basic method of reimbursement, including the scope and general methods of payment made to its contracting providers of health care services, and whether financial bonuses or any other incentives are used. The disclosure form and evidence of coverage shall indicate that if an enrollee wishes to know more about these issues, the enrollee may request additional information from the health care service plan, the enrollee’s provider, or the provider’s medical group or independent practice association regarding the information required pursuant to subdivision (b).

(b) If a plan, medical group, independent practice association, or participating health care provider uses or receives financial bonuses or any other incentives, the plan, medical group, independent practice association, or health care provider shall provide a written summary to any person who requests it that includes all of the following:

(1) A general description of the bonus and any other incentive arrangements used in its compensation agreements. Nothing in this section shall be construed to require disclosure of trade secrets or commercial or financial information that is privileged or confidential, such as payment rates, as determined by the director, pursuant to state law.

(2) A description regarding whether, and in what manner, the bonuses and any other incentives are related to a provider’s use of referral services.

(c) The statements and written information provided pursuant to subdivisions (a) and (b) shall be communicated in clear and simple language that enables consumers to evaluate and compare health care service plans.

(d) The plan shall clearly inform prospective enrollees that participation in that plan will affect the person’s choice of provider by placing the following statement in a conspicuous place on all material required to be given to prospective enrollees including promotional and descriptive material, disclosure forms, and certificates and evidences of coverage:

PLEASE READ THE FOLLOWING INFORMATION SO YOU WILL KNOW FROM WHOM OR WHAT GROUP OF PROVIDERS HEALTH CARE MAY BE OBTAINED

It is not the intent of this section to require that the names of individual health care providers be enumerated to prospective enrollees.

If the health care service plan provides a list of providers to patients or contracting providers, the plan shall include within the provider listing a notification that enrollees may contact the plan in order to obtain a list of the facilities with which the health care service plan is contracting for subacute care and/or transitional inpatient care.

(Amended by Stats. 1999, Ch. 525, Sec. 99. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1367.11

(a)  Every health care service plan issued, amended, or renewed on or after January 1, 1987, that offers coverage for medical transportation services, shall contain a provision providing for direct reimbursement to any provider of covered medical transportation services if the provider has not received payment for those services from any other source.

(b)  Subdivision (a) shall not apply to any transaction between a provider of medical transportation services and a health care service plan if the parties have entered into a contract providing for direct payment.

(c)  For purposes of this subdivision, “direct reimbursement” means the following:

The enrollee shall file a claim for the medical transportation service with the plan; the plan shall pay the medical transportation provider directly; and the medical transportation provider shall not demand payment from the enrollee until having received payment from the plan, at which time the medical transportation provider may demand payment from the enrollee for any unpaid portion of the provider’s fee.

(Added by Stats. 1986, Ch. 930, Sec. 1.)



1367.12

No health care service plan that administers Medicare coverage and federal employee programs may require that more than one form be submitted per claim in order to receive payment or reimbursement under any or all of those policies or programs.

(Added by Stats. 1987, Ch. 1191, Sec. 1.)



1367.15

(a) This section shall apply to individual health care service plan contracts and plan contracts sold to employer groups with fewer than two eligible employees as defined in subdivision (b) of Section 1357 covering hospital, medical, or surgical expenses, which is issued, amended, delivered, or renewed on or after January 1, 1994.

(b) As used in this section, “block of business” means individual plan contracts or plan contracts sold to employer groups with fewer than two eligible employees as defined in subdivision (b) of Section 1357, with distinct benefits, services, and terms. A “closed block of business” means a block of business for which a health care service plan ceases to actively offer or sell new plan contracts.

(c) No block of business shall be closed by a health care service plan unless (1) the plan permits an enrollee to receive health care services from any block of business that is not closed and that provides comparable benefits, services, and terms, with no additional underwriting requirement, or (2) the plan pools the experience of the closed block of business with all appropriate blocks of business that are not closed for the purpose of determining the premium rate of any plan contract within the closed block, with no rate penalty or surcharge beyond that which reflects the experience of the combined pool.

(d) A block of business shall be presumed closed if either of the following is applicable:

(1) There has been an overall reduction in that block of 12 percent in the number of in force plan contracts for a period of 12 months.

(2) That block has less than 1,000 enrollees in this state. This presumption shall not apply to a block of business initiated within the previous 24 months, but notification of that block shall be provided to the director pursuant to subdivision (e).

The fact that a block of business does not meet one of the presumptions set forth in this subdivision shall not preclude a determination that it is closed as defined in subdivision (b).

(e) A health care service plan shall notify the director in writing within 30 days of its decision to close a block of business or, in the absence of an actual decision to close a block of business, within 30 days of its determination that a block of business is within the presumption set forth in subdivision (d). When the plan decides to close a block, the written notice shall fully disclose all information necessary to demonstrate compliance with the requirements of subdivision (c). When the plan determines that a block is within the presumption, the written notice shall fully disclose all information necessary to demonstrate that the presumption is applicable. In the case of either notice, the plan shall provide additional information within 15 days after any request of the director.

(f) A health care service plan shall preserve for a period of not less than five years in an identified location and readily accessible for review by the director all books and records relating to any action taken by a plan pursuant to subdivision (c).

(g) No health care service plan shall offer or sell any contract, or provide misleading information about the active or closed status of a block of business, for the purpose of evading this section.

(h) A health care service plan shall bring any blocks of business closed prior to the effective date of this section into compliance with the terms of this section no later than December 31, 1994.

(i) This section shall not apply to health care service plan contracts providing small employer health coverage to individuals or employer groups with fewer than two eligible employees if that coverage is provided pursuant to Article 3.1 (commencing with Section 1357) and, with specific reference to coverage for individuals or employer groups with fewer than two eligible employees, is approved by the director pursuant to Section 1357.15, provided a plan electing to sell coverage pursuant to this subdivision shall do so until such time as the plan ceases to market coverage to small employers and complies with paragraph (5) of subdivision (a) of Section 1365.

(j) This section shall not apply to coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement, dental, vision, or conversion coverage.

(Amended by Stats. 2010, Ch. 658, Sec. 6. Effective January 1, 2011.)



1367.18

(a) Every health care service plan, except a specialized health care service plan, that covers hospital, medical, or surgical expenses on a group basis shall offer coverage for orthotic and prosthetic devices and services under the terms and conditions that may be agreed upon between the group subscriber and the plan. Every plan shall communicate the availability of that coverage to all group contractholders and to all prospective group contractholders with whom they are negotiating. Any coverage for prosthetic devices shall include original and replacement devices, as prescribed by a physician and surgeon or doctor of podiatric medicine acting within the scope of his or her license. Any coverage for orthotic devices shall provide for coverage when the device, including original and replacement devices, is prescribed by a physician and surgeon or doctor of podiatric medicine acting within the scope of his or her license, or is ordered by a licensed health care provider acting within the scope of his or her license. Every plan shall have the right to conduct a utilization review to determine medical necessity prior to authorizing these services.

(b) Notwithstanding subdivision (a), on and after July 1, 2007, the amount of the benefit for orthotic and prosthetic devices and services shall be no less than the annual and lifetime benefit maximums applicable to the basic health care services required to be provided under Section 1367. If the contract does not include any annual or lifetime benefit maximums applicable to basic health care services, the amount of the benefit for orthotic and prosthetic devices and services shall not be subject to an annual or lifetime maximum benefit level. Any copayment, coinsurance, deductible, and maximum out-of-pocket amount applied to the benefit for orthotic and prosthetic devices and services shall be no more than the most common amounts applied to the basic health care services required to be provided under Section 1367.

(Amended by Stats. 2006, Ch. 756, Sec. 1. Effective January 1, 2007.)



1367.19

On and after January 1, 1991, every health care service plan, except a specialized health care service plan, that covers hospital, medical, or surgical expenses on a group basis shall offer coverage as an option for special footwear needed by persons who suffer from foot disfigurement under such terms and conditions as may be agreed upon between the group contract holder and the plan.

As used in this section, foot disfigurement shall include, but not be limited to, disfigurement from cerebral palsy, arthritis, polio, spinabifida, diabetes, and foot disfigurement caused by accident or developmental disability.

(Added by Stats. 1990, Ch. 1680, Sec. 1.)



1367.20

Every health care service plan that provides prescription drug benefits and maintains one or more drug formularies shall provide to members of the public, upon request, a copy of the most current list of prescription drugs on the formulary of the plan by major therapeutic category, with an indication of whether any drugs on the list are preferred over other listed drugs. If the health care service plan maintains more than one formulary, the plan shall notify the requester that a choice of formulary lists is available.

(Added by Stats. 1998, Ch. 68, Sec. 2. Effective January 1, 1999. See identical section added by Stats. 1998, Ch. 69.)



1367.20-1

Every health care service plan that provides prescription drug benefits and maintains one or more drug formularies shall provide to members of the public, upon request, a copy of the most current list of prescription drugs on the formulary of the plan by major therapeutic category, with an indication of whether any drugs on the list are preferred over other listed drugs. If the health care service plan maintains more than one formulary, the plan shall notify the requester that a choice of formulary lists is available.

(Added by Stats. 1998, Ch. 69, Sec. 1. Effective January 1, 1999.)



1367.205

(a) In addition to the list required to be provided under Section 1367.20, a health care service plan that provides prescription drug benefits and maintains one or more drug formularies shall do all of the following:

(1) Post the formulary or formularies for each product offered by the plan on the plan’s Internet Web site in a manner that is accessible and searchable by potential enrollees, enrollees, and providers.

(2) Update the formularies posted pursuant to paragraph (1) with any change to those formularies on a monthly basis.

(3) No later than six months after the date that a standard formulary template is developed under subdivision (b), use that template to display the formulary or formularies for each product offered by the plan.

(b) (1) By January 1, 2017, the department and the Department of Insurance shall jointly, and with input from interested parties from at least one public meeting, develop a standard formulary template for purposes of paragraph (3) of subdivision (a). In developing the template, the department and Department of Insurance shall take into consideration existing requirements for reporting of formulary information established by the federal Centers for Medicare and Medicaid Services. To the extent feasible, in developing the template, the department and the Department of Insurance shall evaluate a way to include on the template, in addition to the information required to be included under paragraph (2), cost-sharing information for drugs subject to coinsurance.

(2) The standard formulary template shall include the notification described in subdivision (c) of Section 1363.01, and as applied to a particular formulary for a product offered by a plan, shall do all of the following:

(A) Include information on cost-sharing tiers and utilization controls, including prior authorization or step therapy requirements, for each drug covered by the product.

(B) Indicate any drugs on the formulary that are preferred over other drugs on the formulary.

(C) Include information to educate enrollees about the differences between drugs administered or provided under a health care service plan’s medical benefit and drugs prescribed under a health care service plan’s prescription drug benefit and about how to obtain coverage information regarding drugs that are not covered under the plan’s prescription drug benefit.

(D) Include information to educate enrollees that health care service plans that provide prescription drug benefits are required to have a method for enrollees to obtain prescription drugs not listed in the health plan drug formulary if the drugs are deemed medically necessary by a clinician pursuant to Section 1367.24.

(c) For purposes of this section, “formulary” means the complete list of drugs preferred for use and eligible for coverage under a health care service plan product and includes the drugs covered under the pharmacy benefit of the product.

(Added by Stats. 2014, Ch. 575, Sec. 3. Effective January 1, 2015.)



1367.21

(a) No health care service plan contract which covers prescription drug benefits shall be issued, amended, delivered, or renewed in this state if the plan limits or excludes coverage for a drug on the basis that the drug is prescribed for a use that is different from the use for which that drug has been approved for marketing by the federal Food and Drug Administration (FDA), provided that all of the following conditions have been met:

(1) The drug is approved by the FDA.

(2) (A) The drug is prescribed by a participating licensed health care professional for the treatment of a life-threatening condition; or

(B) The drug is prescribed by a participating licensed health care professional for the treatment of a chronic and seriously debilitating condition, the drug is medically necessary to treat that condition, and the drug is on the plan formulary. If the drug is not on the plan formulary, the participating subscriber’s request shall be considered pursuant to the process required by Section 1367.24.

(3) The drug has been recognized for treatment of that condition by any of the following:

(A) The American Hospital Formulary Service’s Drug Information.

(B) One of the following compendia, if recognized by the federal Centers for Medicare and Medicaid Services as part of an anticancer chemotherapeutic regimen:

(i) The Elsevier Gold Standard’s Clinical Pharmacology.

(ii) The National Comprehensive Cancer Network Drug and Biologics Compendium.

(iii) The Thomson Micromedex DrugDex.

(C) Two articles from major peer reviewed medical journals that present data supporting the proposed off-label use or uses as generally safe and effective unless there is clear and convincing contradictory evidence presented in a major peer reviewed medical journal.

(b) It shall be the responsibility of the participating prescriber to submit to the plan documentation supporting compliance with the requirements of subdivision (a), if requested by the plan.

(c) Any coverage required by this section shall also include medically necessary services associated with the administration of a drug, subject to the conditions of the contract.

(d) For purposes of this section, “life-threatening” means either or both of the following:

(1) Diseases or conditions where the likelihood of death is high unless the course of the disease is interrupted.

(2) Diseases or conditions with potentially fatal outcomes, where the end point of clinical intervention is survival.

(e) For purposes of this section, “chronic and seriously debilitating” means diseases or conditions that require ongoing treatment to maintain remission or prevent deterioration and cause significant long-term morbidity.

(f) The provision of drugs and services when required by this section shall not, in itself, give rise to liability on the part of the plan.

(g) Nothing in this section shall be construed to prohibit the use of a formulary, copayment, technology assessment panel, or similar mechanism as a means for appropriately controlling the utilization of a drug that is prescribed for a use that is different from the use for which that drug has been approved for marketing by the FDA.

(h) If a plan denies coverage pursuant to this section on the basis that its use is experimental or investigational, that decision is subject to review under Section 1370.4.

(i) Health care service plan contracts for the delivery of Medi-Cal services under the Waxman-Duffy Prepaid Health Plan Act (Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code) are exempt from the requirements of this section.

(Amended by Stats. 2009, Ch. 479, Sec. 1. Effective January 1, 2010.)



1367.215

(a)  Every health care service plan contract that covers prescription drug benefits shall provide coverage for appropriately prescribed pain management medications for terminally ill patients when medically necessary. The plan shall approve or deny the request by the provider for authorization of coverage for an enrollee who has been determined to be terminally ill in a timely fashion, appropriate for the nature of the enrollee’s condition, not to exceed 72 hours of the plan’s receipt of the information requested by the plan to make the decision. If the request is denied or if additional information is required, the plan shall contact the provider within one working day of the determination, with an explanation of the reason for the denial or the need for additional information. The requested treatment shall be deemed authorized as of the expiration of the applicable timeframe. The provider shall contact the plan within one business day of proceeding with the deemed authorized treatment, to do all of the following:

(1)  Confirm that the timeframe has expired.

(2)  Provide enrollee identification.

(3)  Notify the plan of the provider or providers performing the treatment.

(4)  Notify the plan of the facility or location where the treatment was rendered.

(b)  This section does not apply to coverage for any drug that is prescribed for a use that is different from the use for which that drug has been approved for marketing by the federal Food and Drug Administration. Coverage for different-use drugs is subject to Section 1367.21.

(c)  Nothing in this section shall be construed to deny or restrict in any way the department’s authority to ensure plan compliance with this chapter when a plan provides coverage for prescription drugs.

(Amended by Stats. 2002, Ch. 791, Sec. 2. Effective January 1, 2003.)



1367.22

(a)  A health care service plan contract, issued, amended, or renewed on or after July 1, 1999, that covers prescription drug benefits shall not limit or exclude coverage for a drug for an enrollee if the drug previously had been approved for coverage by the plan for a medical condition of the enrollee and the plan’s prescribing provider continues to prescribe the drug for the medical condition, provided that the drug is appropriately prescribed and is considered safe and effective for treating the enrollee’s medical condition. Nothing in this section shall preclude the prescribing provider from prescribing another drug covered by the plan that is medically appropriate for the enrollee, nor shall anything in this section be construed to prohibit generic drug substitutions as authorized by Section 4073 of the Business and Professions Code. For purposes of this section, a prescribing provider shall include a provider authorized to write a prescription, pursuant to subdivision (a) of Section 4059 of the Business and Professions Code, to treat a medical condition of an enrollee.

(b)  This section does not apply to coverage for any drug that is prescribed for a use that is different from the use for which that drug has been approved for marketing by the federal Food and Drug Administration. Coverage for different-use drugs is subject to Section 1367.21.

(c)  This section shall not be construed to restrict or impair the application of any other provision of this chapter, including, but not limited to, Section 1367, which includes among its requirements that plans furnish services in a manner providing continuity of care and demonstrate that medical decisions are rendered by qualified medical providers unhindered by fiscal and administrative management.

(d)  This section does not prohibit a health care service plan from charging a subscriber or enrollee a copayment or a deductible for prescription drug benefits or from setting forth, by contract, limitations on maximum coverage of prescription drug benefits, provided that the copayments, deductibles, or limitations are reported to, and held unobjectionable by, the director and set forth to the subscriber or enrollee pursuant to the disclosure provisions of Section 1363.

(Amended by Stats. 2002, Ch. 760, Sec. 2. Effective January 1, 2003.)



1367.23

(a)  On and after January 1, 1994, every group health care service plan contract, which is issued, amended, or renewed, shall include a provision requiring the health care service plan to notify the group contractholders in writing of the cancellation of the plan contract and shall include in their contract with group contractholders a provision requiring the group contractholder to mail promptly to each subscriber a legible, true copy of any notice of cancellation of the plan contract which may be received from the plan and to provide promptly to the plan proof of that mailing and the date thereof.

(b)  The notice of cancellation from the group contractholder to the subscriber required by subdivision (a) shall include information regarding the conversion rights of persons covered under the plan contract upon termination of the plan contract. This information shall be in clear and easily understandable language.

(Added by Stats. 1993, Ch. 1154, Sec. 1. Effective January 1, 1994.)



1367.24

(a)  Every health care service plan that provides prescription drug benefits shall maintain an expeditious process by which prescribing providers may obtain authorization for a medically necessary nonformulary prescription drug. On or before July 1, 1999, every health care service plan that provides prescription drug benefits shall file with the department a description of its process, including timelines, for responding to authorization requests for nonformulary drugs. Any changes to this process shall be filed with the department pursuant to Section 1352. Each plan shall provide a written description of its most current process, including timelines, to its prescribing providers. For purposes of this section, a prescribing provider shall include a provider authorized to write a prescription, pursuant to subdivision (a) of Section 4040 of the Business and Professions Code, to treat a medical condition of an enrollee.

(b)  Any plan that disapproves a request made pursuant to subdivision (a) by a prescribing provider to obtain authorization for a nonformulary drug shall provide the reasons for the disapproval in a notice provided to the enrollee. The notice shall indicate that the enrollee may file a grievance with the plan if the enrollee objects to the disapproval, including any alternative drug or treatment offered by the plan. The notice shall comply with subdivision (b) of Section 1368.02.

(c)  The process described in subdivision (a) by which prescribing providers may obtain authorization for medically necessary nonformulary drugs shall not apply to a nonformulary drug that has been prescribed for an enrollee in conformance with the provisions of Section 1367.22.

(d)  The process described in subdivision (a) by which enrollees may obtain medically necessary nonformulary drugs, including specified timelines for responding to prescribing provider authorization requests, shall be described in evidence of coverage and disclosure forms, as required by subdivision (a) of Section 1363, issued on or after July 1, 1999.

(e)  Every health care service plan that provides prescription drug benefits shall maintain, as part of its books and records under Section 1381, all of the following information, which shall be made available to the director upon request:

(1)  The complete drug formulary or formularies of the plan, if the plan maintains a formulary, including a list of the prescription drugs on the formulary of the plan by major therapeutic category with an indication of whether any drugs are preferred over other drugs.

(2)  Records developed by the pharmacy and therapeutic committee of the plan, or by others responsible for developing, modifying, and overseeing formularies, including medical groups, individual practice associations, and contracting pharmaceutical benefit management companies, used to guide the drugs prescribed for the enrollees of the plan, that fully describe the reasoning behind formulary decisions.

(3)  Any plan arrangements with prescribing providers, medical groups, individual practice associations, pharmacists, contracting pharmaceutical benefit management companies, or other entities that are associated with activities of the plan to encourage formulary compliance or otherwise manage prescription drug benefits.

(f)  If a plan provides prescription drug benefits, the department shall, as part of its periodic onsite medical survey of each plan undertaken pursuant to Section 1380, review the performance of the plan in providing those benefits, including, but not limited to, a review of the procedures and information maintained pursuant to this section, and describe the performance of the plan as part of its report issued pursuant to Section 1380.

(g)  The director shall not publicly disclose any information reviewed pursuant to this section that is determined by the director to be confidential pursuant to state law.

(h)  For purposes of this section, “authorization” means approval by the health care service plan to provide payment for the prescription drug.

(i)  Nonformulary prescription drugs shall include any drug for which an enrollee’s copayment or out-of-pocket costs are different than the copayment for a formulary prescription drug, except as otherwise provided by law or regulation or in cases in which the drug has been excluded in the plan contract pursuant to Section 1342.7.

(j)  Nothing in this section shall be construed to restrict or impair the application of any other provision of this chapter, including, but not limited to, Section 1367, which includes among its requirements that a health care service plan furnish services in a manner providing continuity of care and demonstrate that medical decisions are rendered by qualified medical providers unhindered by fiscal and administrative management.

(Amended by Stats. 2002, Ch. 791, Sec. 3. Effective January 1, 2003.)



1367.241

(a) Notwithstanding any other provision of law, on and after January 1, 2013, a health care service plan that provides prescription drug benefits shall accept only the prior authorization form developed pursuant to subdivision (c) when requiring prior authorization for prescription drug benefits. This section does not apply in the event that a physician or physician group has been delegated the financial risk for prescription drugs by a health care service plan and does not use a prior authorization process. This section does not apply to a health care service plan, or to its affiliated providers, if the health care service plan owns and operates its pharmacies and does not use a prior authorization process for prescription drugs.

(b) If a health care service plan fails to utilize or accept the prior authorization form, or fails to respond within two business days upon receipt of a completed prior authorization request from a prescribing provider, pursuant to the submission of the prior authorization form developed as described in subdivision (c), the prior authorization request shall be deemed to have been granted. The requirements of this subdivision shall not apply to contracts entered into pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Article 2.81 (commencing with Section 14087.96), or Article 2.91 (commencing with Section 14089) of Chapter 7 of, or Chapter 8 (commencing with Section 14200) of, Part 3 of Division 9 of the Welfare and Institutions Code.

(c) On or before July 1, 2012, the department and the Department of Insurance shall jointly develop a uniform prior authorization form. Notwithstanding any other provision of law, on and after January 1, 2013, or six months after the form is developed, whichever is later, every prescribing provider shall use that uniform prior authorization form to request prior authorization for coverage of prescription drug benefits and every health care service plan shall accept that form as sufficient to request prior authorization for prescription drug benefits.

(d) The prior authorization form developed pursuant to subdivision (c) shall meet the following criteria:

(1) The form shall not exceed two pages.

(2) The form shall be made electronically available by the department and the health care service plan.

(3) The completed form may also be electronically submitted from the prescribing provider to the health care service plan.

(4) The department and the Department of Insurance shall develop the form with input from interested parties from at least one public meeting.

(5) The department and the Department of Insurance, in development of the standardized form, shall take into consideration the following:

(A) Existing prior authorization forms established by the federal Centers for Medicare and Medicaid Services and the State Department of Health Care Services.

(B) National standards pertaining to electronic prior authorization.

(e) For purposes of this section, a “prescribing provider” shall include a provider authorized to write a prescription, pursuant to subdivision (a) of Section 4040 of the Business and Professions Code, to treat a medical condition of an enrollee.

(Amended by Stats. 2012, Ch. 162, Sec. 81. Effective January 1, 2013.)



1367.25

(a)  A group health care service plan contract, except for a specialized health care service plan contract, that is issued, amended, renewed, or delivered on or after January 1, 2000, through December 31, 2015, inclusive, and an individual health care service plan contract that is amended, renewed, or delivered on or after January 1, 2000, through December 31, 2015, inclusive, except for a specialized health care service plan contract, shall provide coverage for the following, under general terms and conditions applicable to all benefits:

(1)  A health care service plan contract that provides coverage for outpatient prescription drug benefits shall include coverage for a variety of federal Food and Drug Administration (FDA) approved prescription contraceptive methods designated by the plan. In the event the patient’s participating provider, acting within his or her scope of practice, determines that none of the methods designated by the plan is medically appropriate for the patient’s medical or personal history, the plan shall also provide coverage for another FDA approved, medically appropriate prescription contraceptive method prescribed by the patient’s provider.

(2)  Benefits for an enrollee under this subdivision shall be the same for an enrollee’s covered spouse and covered nonspouse dependents.

(b) (1) A health care service plan contract, except for a specialized health care service plan contract, that is issued, amended, renewed, or delivered on or after January 1, 2016, shall provide coverage for all of the following services and contraceptive methods for women:

(A) Except as provided in subparagraphs (B) and (C) of paragraph (2), all FDA-approved contraceptive drugs, devices, and other products for women, including all FDA-approved contraceptive drugs, devices, and products available over the counter, as prescribed by the enrollee’s provider.

(B) Voluntary sterilization procedures.

(C) Patient education and counseling on contraception.

(D) Followup services related to the drugs, devices, products, and procedures covered under this subdivision, including, but not limited to, management of side effects, counseling for continued adherence, and device insertion and removal.

(2) (A) Except for a grandfathered health plan, a health care service plan subject to this subdivision shall not impose a deductible, coinsurance, copayment, or any other cost-sharing requirement on the coverage provided pursuant to this subdivision. Cost sharing shall not be imposed on any Medi-Cal beneficiary.

(B) Where the FDA has approved one or more therapeutic equivalents of a contraceptive drug, device, or product, a health care service plan is not required to cover all of those therapeutically equivalent versions in accordance with this subdivision, as long as at least one is covered without cost sharing in accordance with this subdivision.

(C) If a covered therapeutic equivalent of a drug, device, or product is not available, or is deemed medically inadvisable by the enrollee’s provider, a health care service plan shall provide coverage, subject to a plan’s utilization management procedures, for the prescribed contraceptive drug, device, or product without cost sharing. Any request by a contracting provider shall be responded to by the health care service plan in compliance with the Knox-Keene Health Care Service Plan Act of 1975, as set forth in this chapter and, as applicable, with the plan’s Medi-Cal managed care contract.

(3) Except as otherwise authorized under this section, a health care service plan shall not impose any restrictions or delays on the coverage required under this subdivision.

(4) Benefits for an enrollee under this subdivision shall be the same for an enrollee’s covered spouse and covered nonspouse dependents.

(5) For purposes of paragraphs (2) and (3) of this subdivision, “health care service plan” shall include Medi-Cal managed care plans that contract with the State Department of Health Care Services pursuant to Chapter 7 (commencing with Section 14000) and Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(c) Notwithstanding any other provision of this section, a religious employer may request a health care service plan contract without coverage for FDA approved contraceptive methods that are contrary to the religious employer’s religious tenets. If so requested, a health care service plan contract shall be provided without coverage for contraceptive methods.

(1)  For purposes of this section, a “religious employer” is an entity for which each of the following is true:

(A)  The inculcation of religious values is the purpose of the entity.

(B)  The entity primarily employs persons who share the religious tenets of the entity.

(C)  The entity serves primarily persons who share the religious tenets of the entity.

(D)  The entity is a nonprofit organization as described in Section 6033(a)(3)(A)(i) or (iii) of the Internal Revenue Code of 1986, as amended.

(2)  Every religious employer that invokes the exemption provided under this section shall provide written notice to prospective enrollees prior to enrollment with the plan, listing the contraceptive health care services the employer refuses to cover for religious reasons.

(d) Nothing in this section shall be construed to exclude coverage for contraceptive supplies as prescribed by a provider, acting within his or her scope of practice, for reasons other than contraceptive purposes, such as decreasing the risk of ovarian cancer or eliminating symptoms of menopause, or for contraception that is necessary to preserve the life or health of an enrollee.

(e) Nothing in this section shall be construed to deny or restrict in any way the department’s authority to ensure plan compliance with this chapter when a plan provides coverage for contraceptive drugs, devices, and products.

(f) Nothing in this section shall be construed to require an individual or group health care service plan contract to cover experimental or investigational treatments.

(g) For purposes of this section, the following definitions apply:

(1) “Grandfathered health plan” has the meaning set forth in Section 1251 of PPACA.

(2) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(3) With respect to health care service plan contracts issued, amended, or renewed on or after January 1, 2016, “provider” means an individual who is certified or licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or an initiative act referred to in that division, or Division 2.5 (commencing with Section 1797) of this code.

(Amended by Stats. 2014, Ch. 576, Sec. 2. Effective January 1, 2015.)



1367.26

(a) A health care service plan shall provide, upon request, a list of the following contracting providers, within the enrollee’s or prospective enrollee’s general geographic area:

(1) Primary care providers.

(2) Medical groups.

(3) Independent practice associations.

(4) Hospitals.

(5) All other available contracting physicians and surgeons, psychologists, acupuncturists, optometrists, podiatrists, chiropractors, licensed clinical social workers, marriage and family therapists, professional clinical counselors, and nurse midwives to the extent their services may be accessed and are covered through the contract with the plan.

(b) This list shall indicate which providers have notified the plan that they have closed practices or are otherwise not accepting new patients at that time.

(c) The list shall indicate that it is subject to change without notice and shall provide a telephone number that enrollees can contact to obtain information regarding a particular provider. This information shall include whether or not that provider has indicated that he or she is accepting new patients.

(d) A health care service plan shall provide this information in written form to its enrollees or prospective enrollees upon request. A plan may, with the permission of the enrollee, satisfy the requirements of this section by directing the enrollee or prospective enrollee to the plan’s provider listings on its Internet Web site. Plans shall ensure that the information provided is updated at least quarterly. A plan may satisfy this update requirement by providing an insert or addendum to any existing provider listing. This requirement shall not mandate a complete republishing of a plan’s provider directory.

(e) Each plan shall make information available, upon request, concerning a contracting provider’s professional degree, board certifications, and any recognized subspeciality qualifications a specialist may have.

(f) Nothing in this section shall prohibit a plan from requiring its contracting providers, contracting provider groups, or contracting specialized health care plans to satisfy these requirements. If a plan delegates the responsibility of complying with this section to its contracting providers, contracting provider groups, or contracting specialized health care plans, the plan shall ensure that the requirements of this section are met.

(g) Every health care service plan shall allow enrollees to request the information required by this section through their toll-free telephone number or in writing.

(Amended by Stats. 2011, Ch. 381, Sec. 29. Effective January 1, 2012.)



1367.29

(a) On and after July 1, 2011, in accordance with the requirements of subdivision (b), every health care service plan that provides coverage for professional mental health services, including a specialized health care service plan that provides coverage for professional mental health services, shall issue an identification card to each enrollee in order to assist the enrollee with accessing health benefits coverage information, including, but not limited to, in-network provider access information, and claims processing purposes. The identification card, at a minimum, shall include all of the following information:

(1) The name of the health care service plan issuing the identification card.

(2) The enrollee’s identification number.

(3) A telephone number that enrollees or providers may call for assistance with health benefits coverage information, in-network provider access information, and claims processing information, and when assessment services are provided by the health care service plan, access to assessment services for the purpose of referral to an appropriate level of care or an appropriate health care provider.

(4) The health care service plan’s Internet Web site address.

(b) The identification card required by this section shall be issued by a health care service plan or a specialized health care service plan to an enrollee upon enrollment or upon any change in the enrollee’s coverage that impacts the data content or format of the card.

(c) Nothing in this section requires a health care service plan to issue a separate identification card for professional mental health services coverage if the plan issues a card for health care coverage in general and the card provides the information required by this section.

(d) If a health care service plan or a specialized health care service plan, as described in subdivision (a), delegates responsibility for issuing the identification card to a contractor or an agent, the contractor or agent shall be required to comply with this section.

(e) Nothing in this section shall be construed to prohibit a health care service plan or a specialized health care service plan from meeting the standards of the Workgroup for Electronic Data Interchange (WEDI) or other national uniform standards with respect to identification cards, and a health care service plan shall be deemed compliant with this section if the plan conforms with these standards, as long as the minimum requirements described in subdivision (a) have been met.

(f) For the purposes of this section, “identification card” includes other technology that performs substantially the same function as an identification card.

(g) (1) This section shall not apply to Medicare supplement insurance, Employee Assistance Programs, short-term limited duration health insurance, Champus-supplement insurance, or TRI-CARE supplement insurance, or to hospital indemnity, accident-only, and specified disease insurance. This section shall also not apply to specialized health care service plans, except behavioral health-only plans.

(2) Notwithstanding paragraph (1), this section shall not apply to a behavioral health-only plan that provides coverage for professional mental health services pursuant to a contract with a health care service plan or insurer if that plan or insurer issues an identification card to its subscribers or insureds pursuant to this section or Section 10123.198 of the Insurance Code.

(Added by Stats. 2009, Ch. 575, Sec. 1. Effective January 1, 2010.)



1367.30

Notwithstanding any other provision of law, every group health care service plan contract marketed, issued, or delivered to a resident of this state, regardless of the situs of the contract or the subscriber, shall be subject to Section 1374.58.

(Added by Stats. 2011, Ch. 722, Sec. 1. Effective January 1, 2012.)



1368

(a) Every plan shall do all of the following:

(1) Establish and maintain a grievance system approved by the department under which enrollees may submit their grievances to the plan. Each system shall provide reasonable procedures in accordance with department regulations that shall ensure adequate consideration of enrollee grievances and rectification when appropriate.

(2) Inform its subscribers and enrollees upon enrollment in the plan and annually thereafter of the procedure for processing and resolving grievances. The information shall include the location and telephone number where grievances may be submitted.

(3) Provide forms for grievances to be given to subscribers and enrollees who wish to register written grievances. The forms used by plans licensed pursuant to Section 1353 shall be approved by the director in advance as to format.

(4) (A) Provide for a written acknowledgment within five calendar days of the receipt of a grievance, except as noted in subparagraph (B). The acknowledgment shall advise the complainant of the following:

(i) That the grievance has been received.

(ii) The date of receipt.

(iii) The name of the plan representative and the telephone number and address of the plan representative who may be contacted about the grievance.

(B) Grievances received by telephone, by facsimile, by e-mail, or online through the plan’s Internet Web site pursuant to Section 1368.015, that are not coverage disputes, disputed health care services involving medical necessity, or experimental or investigational treatment and that are resolved by the next business day following receipt are exempt from the requirements of subparagraph (A) and paragraph (5). The plan shall maintain a log of all these grievances. The log shall be periodically reviewed by the plan and shall include the following information for each complaint:

(i) The date of the call.

(ii) The name of the complainant.

(iii) The complainant’s member identification number.

(iv) The nature of the grievance.

(v) The nature of the resolution.

(vi) The name of the plan representative who took the call and resolved the grievance.

(5) Provide subscribers and enrollees with written responses to grievances, with a clear and concise explanation of the reasons for the plan’s response. For grievances involving the delay, denial, or modification of health care services, the plan response shall describe the criteria used and the clinical reasons for its decision, including all criteria and clinical reasons related to medical necessity. If a plan, or one of its contracting providers, issues a decision delaying, denying, or modifying health care services based in whole or in part on a finding that the proposed health care services are not a covered benefit under the contract that applies to the enrollee, the decision shall clearly specify the provisions in the contract that exclude that coverage.

(6) For grievances involving the cancellation, rescission, or nonrenewal of a health care service plan contract, the health care service plan shall continue to provide coverage to the enrollee or subscriber under the terms of the health care service plan contract until a final determination of the enrollee’s or subscriber’s request for review has been made by the health care service plan or the director pursuant to Section 1365 and this section. This paragraph shall not apply if the health care service plan cancels or fails to renew the enrollee’s or subscriber’s health care service plan contract for nonpayment of premiums pursuant to paragraph (1) of subdivision (a) of Section 1365.

(7) Keep in its files all copies of grievances, and the responses thereto, for a period of five years.

(b) (1) (A) After either completing the grievance process described in subdivision (a), or participating in the process for at least 30 days, a subscriber or enrollee may submit the grievance to the department for review. In any case determined by the department to be a case involving an imminent and serious threat to the health of the patient, including, but not limited to, severe pain, the potential loss of life, limb, or major bodily function, cancellations, rescissions, or the nonrenewal of a health care service plan contract, or in any other case where the department determines that an earlier review is warranted, a subscriber or enrollee shall not be required to complete the grievance process or to participate in the process for at least 30 days before submitting a grievance to the department for review.

(B) A grievance may be submitted to the department for review and resolution prior to any arbitration.

(C) Notwithstanding subparagraphs (A) and (B), the department may refer any grievance that does not pertain to compliance with this chapter to the State Department of Public Health, the California Department of Aging, the federal Health Care Financing Administration, or any other appropriate governmental entity for investigation and resolution.

(2) If the subscriber or enrollee is a minor, or is incompetent or incapacitated, the parent, guardian, conservator, relative, or other designee of the subscriber or enrollee, as appropriate, may submit the grievance to the department as the agent of the subscriber or enrollee. Further, a provider may join with, or otherwise assist, a subscriber or enrollee, or the agent, to submit the grievance to the department. In addition, following submission of the grievance to the department, the subscriber or enrollee, or the agent, may authorize the provider to assist, including advocating on behalf of the subscriber or enrollee. For purposes of this section, a “relative” includes the parent, stepparent, spouse, adult son or daughter, grandparent, brother, sister, uncle, or aunt of the subscriber or enrollee.

(3) The department shall review the written documents submitted with the subscriber’s or the enrollee’s request for review, or submitted by the agent on behalf of the subscriber or enrollee. The department may ask for additional information, and may hold an informal meeting with the involved parties, including providers who have joined in submitting the grievance or who are otherwise assisting or advocating on behalf of the subscriber or enrollee. If after reviewing the record, the department concludes that the grievance, in whole or in part, is eligible for review under the independent medical review system established pursuant to Article 5.55 (commencing with Section 1374.30), the department shall immediately notify the subscriber or enrollee, or agent, of that option and shall, if requested orally or in writing, assist the subscriber or enrollee in participating in the independent medical review system.

(4) If after reviewing the record of a grievance, the department concludes that a health care service eligible for coverage and payment under a health care service plan contract has been delayed, denied, or modified by a plan, or by one of its contracting providers, in whole or in part due to a determination that the service is not medically necessary, and that determination was not communicated to the enrollee in writing along with a notice of the enrollee’s potential right to participate in the independent medical review system, as required by this chapter, the director shall, by order, assess administrative penalties. A proceeding for the issuance of an order assessing administrative penalties shall be subject to appropriate notice of, and the opportunity for, a hearing with regard to the person affected in accordance with Section 1397. The administrative penalties shall not be deemed an exclusive remedy available to the director. These penalties shall be paid to the Managed Care Administrative Fines and Penalties Fund and shall be used for the purposes specified in Section 1341.45.

(5) The department shall send a written notice of the final disposition of the grievance, and the reasons therefor, to the subscriber or enrollee, the agent, to any provider that has joined with or is otherwise assisting the subscriber or enrollee, and to the plan, within 30 calendar days of receipt of the request for review unless the director, in his or her discretion, determines that additional time is reasonably necessary to fully and fairly evaluate the relevant grievance. In any case not eligible for the independent medical review system established pursuant to Article 5.55 (commencing with Section 1374.30), the department’s written notice shall include, at a minimum, the following:

(A) A summary of its findings and the reasons why the department found the plan to be, or not to be, in compliance with any applicable laws, regulations, or orders of the director.

(B) A discussion of the department’s contact with any medical provider, or any other independent expert relied on by the department, along with a summary of the views and qualifications of that provider or expert.

(C) If the enrollee’s grievance is sustained in whole or in part, information about any corrective action taken.

(6) In any department review of a grievance involving a disputed health care service, as defined in subdivision (b) of Section 1374.30, that is not eligible for the independent medical review system established pursuant to Article 5.55 (commencing with Section 1374.30), in which the department finds that the plan has delayed, denied, or modified health care services that are medically necessary, based on the specific medical circumstances of the enrollee, and those services are a covered benefit under the terms and conditions of the health care service plan contract, the department’s written notice shall do either of the following:

(A) Order the plan to promptly offer and provide those health care services to the enrollee.

(B) Order the plan to promptly reimburse the enrollee for any reasonable costs associated with urgent care or emergency services, or other extraordinary and compelling health care services, when the department finds that the enrollee’s decision to secure those services outside of the plan network was reasonable under the circumstances.

The department’s order shall be binding on the plan.

(7) Distribution of the written notice shall not be deemed a waiver of any exemption or privilege under existing law, including, but not limited to, Section 6254.5 of the Government Code, for any information in connection with and including the written notice, nor shall any person employed or in any way retained by the department be required to testify as to that information or notice.

(8) The director shall establish and maintain a system of aging of grievances that are pending and unresolved for 30 days or more that shall include a brief explanation of the reasons each grievance is pending and unresolved for 30 days or more.

(9) A subscriber or enrollee, or the agent acting on behalf of a subscriber or enrollee, may also request voluntary mediation with the plan prior to exercising the right to submit a grievance to the department. The use of mediation services shall not preclude the right to submit a grievance to the department upon completion of mediation. In order to initiate mediation, the subscriber or enrollee, or the agent acting on behalf of the subscriber or enrollee, and the plan shall voluntarily agree to mediation. Expenses for mediation shall be borne equally by both sides. The department shall have no administrative or enforcement responsibilities in connection with the voluntary mediation process authorized by this paragraph.

(c) The plan’s grievance system shall include a system of aging of grievances that are pending and unresolved for 30 days or more. The plan shall provide a quarterly report to the director of grievances pending and unresolved for 30 or more days with separate categories of grievances for Medicare enrollees and Medi-Cal enrollees. The plan shall include with the report a brief explanation of the reasons each grievance is pending and unresolved for 30 days or more. The plan may include the following statement in the quarterly report that is made available to the public by the director:

“Under Medicare and Medi-Cal law, Medicare enrollees and Medi-Cal enrollees each have separate avenues of appeal that are not available to other enrollees. Therefore, grievances pending and unresolved may reflect enrollees pursuing their Medicare or Medi-Cal appeal rights.”

If requested by a plan, the director shall include this statement in a written report made available to the public and prepared by the director that describes or compares grievances that are pending and unresolved with the plan for 30 days or more. Additionally, the director shall, if requested by a plan, append to that written report a brief explanation, provided in writing by the plan, of the reasons why grievances described in that written report are pending and unresolved for 30 days or more. The director shall not be required to include a statement or append a brief explanation to a written report that the director is required to prepare under this chapter, including Sections 1380 and 1397.5.

(d) Subject to subparagraph (C) of paragraph (1) of subdivision (b), the grievance or resolution procedures authorized by this section shall be in addition to any other procedures that may be available to any person, and failure to pursue, exhaust, or engage in the procedures described in this section shall not preclude the use of any other remedy provided by law.

(e) Nothing in this section shall be construed to allow the submission to the department of any provider grievance under this section. However, as part of a provider’s duty to advocate for medically appropriate health care for his or her patients pursuant to Sections 510 and 2056 of the Business and Professions Code, nothing in this subdivision shall be construed to prohibit a provider from contacting and informing the department about any concerns he or she has regarding compliance with or enforcement of this chapter.

(f) To the extent required by Section 2719 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-19) and any subsequent rules or regulations, there shall be an independent external review pursuant to the standards required by the United States Secretary of Health and Human Services of a health care service plan’s cancellation, rescission, or nonrenewal of an enrollee’s or subscriber’s coverage.

(Amended by Stats. 2010, Ch. 658, Sec. 7. Effective January 1, 2011.)



1368.01

(a)  The grievance system shall require the plan to resolve grievances within 30 days.

(b)  The grievance system shall include a requirement for expedited plan review of grievances for cases involving an imminent and serious threat to the health of the patient, including, but not limited to, severe pain, potential loss of life, limb, or major bodily function. When the plan has notice of a case requiring expedited review, the grievance system shall require the plan to immediately inform enrollees and subscribers in writing of their right to notify the department of the grievance. The grievance system shall also require the plan to provide enrollees, subscribers, and the department with a written statement on the disposition or pending status of the grievance no later than three days from receipt of the grievance. Paragraph (4) of subdivision (a) of Section 1368 shall not apply to grievances handled pursuant to this section.

(Amended by Stats. 2002, Ch. 796, Sec. 2. Effective January 1, 2003.)



1368.015

(a) Effective July 1, 2003, every plan with an Internet Web site shall provide an online form through its Internet Web site that subscribers or enrollees can use to file with the plan a grievance, as described in Section 1368, online.

(b) The Internet Web site shall have an easily accessible online grievance submission procedure that shall be accessible through a hyperlink on the Internet Web site’s home page or member services portal clearly identified as “GRIEVANCE FORM.” All information submitted through this process shall be processed through a secure server.

(c) The online grievance submission process shall be approved by the Department of Managed Health Care and shall meet the following requirements:

(1) It shall utilize an online grievance form in HTML format that allows the user to enter required information directly into the form.

(2) It shall allow the subscriber or enrollee to preview the grievance that will be submitted, including the opportunity to edit the form prior to submittal.

(3) It shall include a current hyperlink to the California Department of Managed Health Care Internet Web site, and shall include a statement in a legible font that is clearly distinguishable from other content on the page and is in a legible size and type, containing the following language:

“The California Department of Managed Health Care is responsible for regulating health care service plans. If you have a grievance against your health plan, you should first telephone your health plan at (insert health plan’s telephone number) and use your health plan’s grievance process before contacting the department. Utilizing this grievance procedure does not prohibit any potential legal rights or remedies that may be available to you. If you need help with a grievance involving an emergency, a grievance that has not been satisfactorily resolved by your health plan, or a grievance that has remained unresolved for more than 30 days, you may call the department for assistance. You may also be eligible for an Independent Medical Review (IMR). If you are eligible for IMR, the IMR process will provide an impartial review of medical decisions made by a health plan related to the medical necessity of a proposed service or treatment, coverage decisions for treatments that are experimental or investigational in nature and payment disputes for emergency or urgent medical services. The department also has a toll-free telephone number (1-888-HMO-2219) and a TDD line (1-877-688-9891) for the hearing and speech impaired. The department’s Internet Web site http://www.hmohelp.ca.gov has complaint forms, IMR application forms and instructions online.”

The plan shall update the URL, hyperlink, and telephone numbers in this statement as necessary.

(d) A plan that utilizes a hardware system that does not have the minimum system requirements to support the software necessary to meet the requirements of this section is exempt from these requirements until January 1, 2006.

(e) For purposes of this section, the following terms shall have the following meanings:

(1) “Homepage” means the first page or welcome page of an Internet Web site that serves as a starting point for navigation of the Internet Web site.

(2) “HTML” means Hypertext Markup Language, the authoring language used to create documents on the World Wide Web, which defines the structure and layout of a Web document.

(3) “Hyperlink” means a special HTML code that allows text or graphics to serve as a link that, when clicked on, takes a user to another place in the same document, to another document, or to another Internet Web site or Web page.

(4) “Member services portal” means the first page or welcome page of an Internet Web site that can be reached directly by the Internet Web site’s homepage and that serves as a starting point for a navigation of member services available on the Internet Web site.

(5) “Secure server” means an Internet connection to an Internet Web site that encrypts and decrypts transmissions, protecting them against third-party tampering and allowing for the secure transfer of data.

(6) “URL” or “Uniform Resource Locator” means the address of an Internet Web site or the location of a resource on the World Wide Web that allows a browser to locate and retrieve the Internet Web site or the resource.

(7) “Internet Web site” means a site or location on the World Wide Web.

(f) (1) Every health care service plan, except a plan that primarily serves Medi-Cal or Healthy Families Program enrollees, shall maintain an Internet Web site. For a health care service plan that provides coverage for professional mental health services, the Internet Web site shall include, but not be limited to, providing information to subscribers, enrollees, and providers that will assist subscribers and enrollees in accessing mental health services as well as the information described in Section 1368.016.

(2) The provision in paragraph (1) that requires compliance with Section 1368.016 shall not apply to a health care service plan that contracts with a specialized health care service plan, insurer, or other entity to cover professional mental health services for its enrollees, provided that the health care service plan provides a link on its Internet Web site to an Internet Web site operated by the specialized health care service plan, insurer, or other entity with which it contracts, and that plan, insurer, or other entity complies with Section 1368.016.

(Amended by Stats. 2009, Ch. 575, Sec. 2. Effective January 1, 2010.)



1368.016

(a) A health care service plan that provides coverage for professional mental health services, including a specialized health care service plan that provides coverage for professional mental health services, shall, pursuant to subdivision (f) of Section 1368.015, include on its Internet Web site, or provide a link to, the following information:

(1) A telephone number that the enrollee or provider can call, during normal business hours, for assistance obtaining mental health benefits coverage information, including the extent to which benefits have been exhausted, in-network provider access information, and claims processing information.

(2) A link to prescription drug formularies posted pursuant to Section 1367.205, or instructions on how to obtain the formulary, as described in Section 1367.20.

(3) A detailed summary that describes the process by which the plan reviews and authorizes or approves, modifies, or denies requests for health care services as described in Sections 1363.5 and 1367.01.

(4) Lists of providers or instructions on how to obtain the provider list, as required by Section 1367.26.

(5) A detailed summary of the enrollee grievance process as described in Sections 1368 and 1368.015.

(6) A detailed description of how an enrollee may request continuity of care pursuant to subdivisions (a) and (b) of Section 1373.95.

(7) Information concerning the right, and applicable procedure, of an enrollee to request an independent medical review pursuant to Section 1374.30.

(b) Any modified material described in subdivision (a) shall be updated at least quarterly.

(c) The information described in subdivision (a) may be made available through a secured Internet Web site that is only accessible to enrollees.

(d) The material described in subdivision (a) shall also be made available to enrollees in hard copy upon request.

(e) Nothing in this article shall preclude a health care service plan from including additional information on its Internet Web site for applicants, enrollees or subscribers, or providers, including, but not limited to, the cost of procedures or services by health care providers in a plan’s network.

(f) The department shall include on the department’s Internet Web site a link to the Internet Web site of each health care service plan and specialized health care service plan described in subdivision (a).

(g) This section shall not apply to Medicare supplement insurance, Employee Assistance Programs, short-term limited duration health insurance, CHAMPUS-supplement insurance, or TRI-CARE supplement insurance, or to hospital indemnity, accident-only, and specified disease insurance. This section shall also not apply to specialized health care service plans, except behavioral health-only plans.

(h) This section shall not apply to a health care service plan that contracts with a specialized health care service plan, insurer, or other entity to cover professional mental health services for its enrollees, provided that the health care service plan provides a link on its Internet Web site to an Internet Web site operated by the specialized health care service plan, insurer, or other entity with which it contracts, and that plan, insurer, or other entity complies with this section or Section 10123.199 of the Insurance Code.

(Amended by Stats. 2014, Ch. 575, Sec. 4. Effective January 1, 2015.)



1368.02

(a) The director shall establish and maintain a toll-free telephone number for the purpose of receiving complaints regarding health care service plans regulated by the director.

(b) Every health care service plan shall publish the department’s toll-free telephone number, the department’s TDD line for the hearing and speech impaired, the plan’s telephone number, and the department’s Internet Web site address, on every plan contract, on every evidence of coverage, on copies of plan grievance procedures, on plan complaint forms, and on all written notices to enrollees required under the grievance process of the plan, including any written communications to an enrollee that offer the enrollee the opportunity to participate in the grievance process of the plan and on all written responses to grievances. The department’s telephone number, the department’s TDD line, the plan’s telephone number, and the department’s Internet Web site address shall be displayed by the plan in each of these documents in 12-point boldface type in the following regular type statement:

“The California Department of Managed Health Care is responsible for regulating health care service plans. If you have a grievance against your health plan, you should first telephone your health plan at (insert health plan’s telephone number) and use your health plan’s grievance process before contacting the department. Utilizing this grievance procedure does not prohibit any potential legal rights or remedies that may be available to you. If you need help with a grievance involving an emergency, a grievance that has not been satisfactorily resolved by your health plan, or a grievance that has remained unresolved for more than 30 days, you may call the department for assistance. You may also be eligible for an Independent Medical Review (IMR). If you are eligible for IMR, the IMR process will provide an impartial review of medical decisions made by a health plan related to the medical necessity of a proposed service or treatment, coverage decisions for treatments that are experimental or investigational in nature and payment disputes for emergency or urgent medical services. The department also has a toll-free telephone number (1-888-HMO-2219) and a TDD line (1-877-688-9891) for the hearing and speech impaired. The department’s Internet Web site http://www.hmohelp.ca.gov has complaint forms, IMR application forms and instructions online.”

(Amended by Stats. 2011, Ch. 552, Sec. 3. Effective January 1, 2012.)



1368.03

(a) The department may require enrollees and subscribers to participate in a plan’s grievance process for up to 30 days before pursuing a grievance through the department or the independent medical review system. However, the department may not impose this waiting period for expedited review cases covered by subdivision (b) of Section 1368.01 or in any other case where the department determines that an earlier review is warranted.

(b) Notwithstanding subdivision (a), the department may refer any grievance issue that does not pertain to compliance with this chapter to the State Department of Health Services, the California Department of Aging, the federal Health Care Financing Administration, or any other appropriate governmental entity for investigation and resolution.

(c) This section shall become operative on January 1, 2001, and then only if Assembly Bill 55 of the 1999–2000 Regular Session is enacted.

(Repealed (in Sec. 4) and added by Stats. 1999, Ch. 542, Sec. 5. Effective January 1, 2000. Section operative January 1, 2001, by its own provisions.)



1368.04

(a) The director shall investigate and take enforcement action against plans regarding grievances reviewed and found by the department to involve noncompliance with the requirements of this chapter, including grievances that have been reviewed pursuant to the independent medical review system established pursuant to Article 5.55 (commencing with Section 1374.30). Where substantial harm to an enrollee has occurred as a result of plan noncompliance, the director shall, by order, assess administrative penalties subject to appropriate notice of, and the opportunity for, a hearing with regard to the person affected in accordance with Section 1397. The administrative penalties shall not be deemed an exclusive remedy available to the director. These penalties shall be paid to the Managed Care Administrative Fines and Penalties Fund and shall be used for the purposes specified in Section 1341.45. The director shall periodically evaluate grievances to determine if any audit, investigative, or enforcement actions should be undertaken by the department.

(b) The director may, after appropriate notice and opportunity for hearing in accordance with Section 1397, by order, assess administrative penalties if the director determines that a health care service plan has knowingly committed, or has performed with a frequency that indicates a general business practice, either of the following:

(1) Repeated failure to act promptly and reasonably to investigate and resolve grievances in accordance with Section 1368.01.

(2) Repeated failure to act promptly and reasonably to resolve grievances when the obligation of the plan to the enrollee or subscriber is reasonably clear.

(c) The administrative penalties available to the director pursuant to this section are not exclusive, and may be sought and employed in any combination with civil, criminal, and other administrative remedies deemed warranted by the director to enforce this chapter.

(d) The administrative penalties authorized pursuant to this section shall be paid to the Managed Care Administrative Fines and Penalties Fund and shall be used for the purposes specified in Section 1341.45.

(Amended by Stats. 2008, Ch. 607, Sec. 6. Effective September 30, 2008.)



1368.05

(a) (1) By enacting this section, which was originally enacted by Assembly Bill 922 (Chapter 552 of the Statutes of 2011), the Legislature recognizes that, because of the enactment of federal health care reform on March 23, 2010, and the implementation of various provisions by January 1, 2014, and the ongoing complexities of health care reform, it is appropriate to transfer the direct consumer assistance activities that were newly conferred on the Office of the Patient Advocate to the Department of Managed Health Care, and the Legislature recognizes that these new duties are necessary to be carried out by the department in partnership with community-based consumer assistance organizations for the purposes of serving California’s health care consumers.

(2) In addition to maintaining the toll-free telephone number for the purpose of receiving complaints regarding health care service plans as required in Section 1368.02, the department and its contractors shall carry out these new responsibilities, which include assisting consumers in navigating private and public health care coverage and assisting consumers in determining the regulator that regulates the health care coverage of a particular consumer. In order to further assist in implementing health care reform, the department and its contractors shall also receive and respond to inquiries, complaints, and requests for assistance and education concerning health care coverage available in California.

(b) (1) The department shall annually contract with community-based organizations in furtherance of providing assistance to consumers as described in subdivision (a), as authorized by and in accordance with Section 19130 of the Government Code.

(2) These organizations shall be community-based nonprofit consumer assistance programs that shall include in their mission the assistance of, and duty to, health care consumers.

(3) Contracting consumer assistance organizations shall have experience in assisting consumers in navigating the local health care system, advising consumers regarding their health care coverage options, assisting consumers with problems in accessing health care services, and serving consumers with special needs, including, but not limited to, consumers with limited-English language proficiency, consumers requiring culturally competent services, low-income consumers, consumers with disabilities, consumers with low literacy rates, and consumers with multiple health conditions, including behavioral health. The organizations shall also have experience with, and the capacity for, collecting and reporting data regarding the consumers they assist, including demographic data, source of coverage, regulator, type of problem or issue, and resolution of complaints.

(Added by Stats. 2014, Ch. 31, Sec. 7. Effective June 20, 2014.)



1368.1

(a)  A plan that denies coverage to an enrollee with a terminal illness, which for the purposes of this section refers to an incurable or irreversible condition that has a high probability of causing death within one year or less, for treatment, services, or supplies deemed experimental, as recommended by a participating plan provider, shall provide to the enrollee within five business days all of the following information:

(1)  A statement setting forth the specific medical and scientific reasons for denying coverage.

(2)  A description of alternative treatment, services, or supplies covered by the plan, if any. Compliance with this subdivision by a plan shall not be construed to mean that the plan is engaging in the unlawful practice of medicine.

(3)  Copies of the plan’s grievance procedures or complaint form, or both. The complaint form shall provide an opportunity for the enrollee to request a conference as part of the plan’s grievance system provided under Section 1368.

(b)  Upon receiving a complaint form requesting a conference pursuant to paragraph (3) of subdivision (a), the plan shall provide the enrollee, within 30 calendar days, an opportunity to attend a conference, to review the information provided to the enrollee pursuant to paragraphs (1) and (2) of subdivision (a), conducted by a plan representative having authority to determine the disposition of the complaint. The plan shall allow attendance, in person, at the conference, by an enrollee, a designee of the enrollee, or both, or, if the enrollee is a minor or incompetent, the parent, guardian, or conservator of the enrollee, as appropriate. However, the conference required by this subdivision shall be held within five business days if the treating participating physician determines, after consultation with the health plan medical director or his or her designee, based on standard medical practice, that the effectiveness of either the proposed treatment, services, or supplies or any alternative treatment, services, or supplies covered by the plan, would be materially reduced if not provided at the earliest possible date.

(c)  Nothing in this section shall limit the responsibilities, rights, or authority provided in Sections 1370 and 1370.1.

(Added by Stats. 1994, Ch. 582, Sec. 1. Effective January 1, 1995.)



1368.2

(a) On and after January 1, 2002, every group health care service plan contract, except a specialized health care service plan contract, which is issued, amended, or renewed, shall include a provision for hospice care.

(b) The hospice care shall at a minimum be equivalent to hospice care provided by the federal Medicare program pursuant to Title XVIII of the Social Security Act.

(c) The hospice care provided under this section is not required to include preliminary services set forth in subdivision (d) of Section 1749. However, an enrollee who receives those preliminary services shall remain eligible for coverage of curative treatment by a health care service plan during the course of preliminary services and prior to the election of hospice services.

(d) The following are applicable to this section and to paragraph (7) of subdivision (b) of Section 1345:

(1) The definitions in Section 1746, except for subdivisions (o) and (p) of that section.

(2) The “federal regulations” which means the regulations adopted for hospice care under Title XVIII of the Social Security Act in Title 42 of the Code of Federal Regulations, Chapter IV, Part 418, except Subparts A, B, G, and H, and any amendments or successor provisions thereto.

(e) The director no later than January 1, 2001, shall adopt regulations to implement this section. The regulations shall meet all of the following requirements:

(1) Be consistent with all material elements of the federal regulations that are not by their terms applicable only to eligible Medicare beneficiaries. If there is a conflict between a federal regulation and any state regulation, other than those adopted pursuant to this section, the director shall adopt the regulation that is most favorable for plan subscribers, members or enrollees to receive hospice care.

(2) Be consistent with any other applicable federal or state laws.

(3) Be consistent with the definitions of Section 1746, except for subdivisions (o) and (p) of that section.

(f) This section is not applicable to the subscribers, members, or enrollees of a health care service plan who elect to receive hospice care under the Medicare program.

(Amended by Stats. 2005, Ch. 77, Sec. 30. Effective January 1, 2006.)



1368.5

(a)  Every health care service plan that offers coverage for a service that is within the scope of practice of a duly licensed pharmacist may pay or reimburse the cost of the service performed by a pharmacist for the plan if the pharmacist otherwise provides services for the plan.

(b)  Payment or reimbursement may be made pursuant to this section for a service performed by a duly licensed pharmacist only when all of the following conditions are met:

(1)  The service performed is within the lawful scope of practice of the pharmacist.

(2)  The coverage otherwise provides reimbursement for identical services performed by other licensed health care providers.

(c)  Nothing in this section shall require the plan to pay a claim to more than one provider for duplicate service or be interpreted to limit physician reimbursement.

(Added by Stats. 1996, Ch. 527, Sec. 1. Effective January 1, 1997.)



1369

Every plan shall establish procedures to permit subscribers and enrollees to participate in establishing the public policy of the plan. For purposes of this section, public policy means acts performed by a plan or its employees and staff to assure the comfort, dignity, and convenience of patients who rely on the plan’s facilities to provide health care services to them, their families, and the public.

(Amended by Stats. 2005, Ch. 45, Sec. 1. Effective January 1, 2006.)



1370

Every plan shall establish procedures in accordance with department regulations for continuously reviewing the quality of care, performance of medical personnel, utilization of services and facilities, and costs. Notwithstanding any other provision of law, there shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any person who participates in plan or provider quality of care or utilization reviews by peer review committees which are composed chiefly of physicians and surgeons or dentists, psychologists, or optometrists, or any of the above, for any act performed during the reviews if the person acts without malice, has made a reasonable effort to obtain the facts of the matter, and believes that the action taken is warranted by the facts, and neither the proceedings nor the records of the reviews shall be subject to discovery, nor shall any person in attendance at the reviews be required to testify as to what transpired thereat. Disclosure of the proceedings or records to the governing body of a plan or to any person or entity designated by the plan to review activities of the plan or provider committees shall not alter the status of the records or of the proceedings as privileged communications.

The above prohibition relating to discovery or testimony shall not apply to the statements made by any person in attendance at a review who is a party to an action or proceeding the subject matter of which was reviewed, or to any person requesting hospital staff privileges, or in any action against an insurance carrier alleging bad faith by the carrier in refusing to accept a settlement offer within the policy limits, or to the director in conducting surveys pursuant to Section 1380.

This section shall not be construed to confer immunity from liability on any health care service plan. In any case in which, but for the enactment of the preceding provisions of this section, a cause of action would arise against a health care service plan, the cause of action shall exist notwithstanding the provisions of this section.

(Amended by Stats. 1999, Ch. 525, Sec. 105. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1370.1

Nothing in this article shall be construed to prevent a plan from utilizing subcommittees to participate in peer review activities, nor to prevent a plan from delegating the responsibilities required by Section 1370, as it determines to be appropriate, to subcommittees including subcommittees composed of a majority of nonphysician health care providers licensed pursuant to the Business and Professions Code, so long as the plan controls the scope of authority delegated and may revoke all or part of this authority at any time. Persons who participate in the subcommittees shall be entitled to the same immunity from monetary liability and actions for civil damages as persons who participate in plan or provider peer review committees pursuant to Section 1370.

(Amended by Stats. 1988, Ch. 828, Sec. 2.)



1370.2

Upon an appeal to the plan of a contested claim, the plan shall refer the claim to the medical director or other appropriately licensed health care provider. This health care provider or the medical director shall review the appeal and, if he or she determines that he or she is competent to evaluate the specific clinical issues presented in the claim, shall make a determination on the appealed claim. If the health care provider or medical director determines that he or she is not competent to evaluate the specific clinical issues of the appealed claim, prior to making a determination, he or she shall consult with an appropriately licensed health care provider who is competent to evaluate the specific clinical issues presented in the claim. For the purposes of this section, “competent to evaluate the specific clinical issues” means that the reviewer has education, training, and relevant expertise that is pertinent for evaluating the specific clinical issues that serve as the basis of the contested claim. The requirements of this section shall apply to claims that are contested on the basis of a clinical issue, the necessity for treatment, or the type of treatment proposed or utilized. The plan shall determine whether or not to use an appropriate specialist provider in the review of contested claims.

(Added by Stats. 1994, Ch. 614, Sec. 2. Effective January 1, 1995.)



1370.4

(a) Every health care service plan shall provide an external, independent review process to examine the plan’s coverage decisions regarding experimental or investigational therapies for individual enrollees who meet all of the following criteria:

(1) (A) The enrollee has a life-threatening or seriously debilitating condition.

(B) For purposes of this section, “life-threatening” means either or both of the following:

(i) Diseases or conditions where the likelihood of death is high unless the course of the disease is interrupted.

(ii) Diseases or conditions with potentially fatal outcomes, where the end point of clinical intervention is survival.

(C) For purposes of this section, “seriously debilitating” means diseases or conditions that cause major irreversible morbidity.

(2) The enrollee’s physician certifies that the enrollee has a condition, as defined in paragraph (1), for which standard therapies have not been effective in improving the condition of the enrollee, for which standard therapies would not be medically appropriate for the enrollee, or for which there is no more beneficial standard therapy covered by the plan than the therapy proposed pursuant to paragraph (3).

(3) Either (A) the enrollee’s physician, who is under contract with or employed by the plan, has recommended a drug, device, procedure, or other therapy that the physician certifies in writing is likely to be more beneficial to the enrollee than any available standard therapies, or (B) the enrollee, or the enrollee’s physician who is a licensed, board-certified or board-eligible physician qualified to practice in the area of practice appropriate to treat the enrollee’s condition, has requested a therapy that, based on two documents from the medical and scientific evidence, as defined in subdivision (d), is likely to be more beneficial for the enrollee than any available standard therapy. The physician certification pursuant to this subdivision shall include a statement of the evidence relied upon by the physician in certifying his or her recommendation. Nothing in this subdivision shall be construed to require the plan to pay for the services of a nonparticipating physician provided pursuant to this subdivision, that are not otherwise covered pursuant to the plan contact.

(4) The enrollee has been denied coverage by the plan for a drug, device, procedure, or other therapy recommended or requested pursuant to paragraph (3).

(5) The specific drug, device, procedure, or other therapy recommended pursuant to paragraph (3) would be a covered service, except for the plan’s determination that the therapy is experimental or investigational.

(b) The plan’s decision to delay, deny, or modify experimental or investigational therapies shall be subject to the independent medical review process under Article 5.55 (commencing with Section 1374.30) except that, in lieu of the information specified in subdivision (b) of Section 1374.33, an independent medical reviewer shall base his or her determination on relevant medical and scientific evidence, including, but not limited to, the medical and scientific evidence defined in subdivision (d).

(c) The independent medical review process shall also meet the following criteria:

(1) The plan shall notify eligible enrollees in writing of the opportunity to request the external independent review within five business days of the decision to deny coverage.

(2) If the enrollee’s physician determines that the proposed therapy would be significantly less effective if not promptly initiated, the analyses and recommendations of the experts on the panel shall be rendered within seven days of the request for expedited review. At the request of the expert, the deadline shall be extended by up to three days for a delay in providing the documents required. The timeframes specified in this paragraph shall be in addition to any otherwise applicable timeframes contained in subdivision (c) of Section 1374.33.

(3) Each expert’s analysis and recommendation shall be in written form and state the reasons the requested therapy is or is not likely to be more beneficial for the enrollee than any available standard therapy, and the reasons that the expert recommends that the therapy should or should not be provided by the plan, citing the enrollee’s specific medical condition, the relevant documents provided, and the relevant medical and scientific evidence, including, but not limited to, the medical and scientific evidence as defined in subdivision (d), to support the expert’s recommendation.

(4) Coverage for the services required under this section shall be provided subject to the terms and conditions generally applicable to other benefits under the plan contract.

(d) For the purposes of subdivision (b), “medical and scientific evidence” means the following sources:

(1) Peer-reviewed scientific studies published in or accepted for publication by medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff.

(2) Peer-reviewed literature, biomedical compendia, and other medical literature that meet the criteria of the National Institutes of Health’s National Library of Medicine for indexing in Index Medicus, Excerpta Medicus (EMBASE), Medline, and MEDLARS database of Health Services Technology Assessment Research (HSTAR).

(3) Medical journals recognized by the Secretary of Health and Human Services, under Section 1861(t)(2) of the Social Security Act.

(4) Either of the following reference compendia:

(A) The American Hospital Formulary Service’s Drug Information.

(B) The American Dental Association Accepted Dental Therapeutics.

(5) Any of the following reference compendia, if recognized by the federal Centers for Medicare and Medicaid Services as part of an anticancer chemotherapeutic regimen:

(A) The Elsevier Gold Standard’s Clinical Pharmacology.

(B) The National Comprehensive Cancer Network Drug and Biologics Compendium.

(C) The Thomson Micromedex DrugDex.

(6) Findings, studies, or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes, including the Federal Agency for Health Care Policy and Research, National Institutes of Health, National Cancer Institute, National Academy of Sciences, Health Care Financing Administration, Congressional Office of Technology Assessment, and any national board recognized by the National Institutes of Health for the purpose of evaluating the medical value of health services.

(7) Peer-reviewed abstracts accepted for presentation at major medical association meetings.

(e) The independent review process established by this section shall be required on and after January 1, 2001.

(Amended by Stats. 2009, Ch. 479, Sec. 2. Effective January 1, 2010.)



1370.6

(a)  For an enrollee diagnosed with cancer and accepted into a phase I, phase II, phase III, or phase IV clinical trial for cancer, every health care service plan contract, except a specialized health care service plan contract, that is issued, amended, delivered, or renewed in this state, shall provide coverage for all routine patient care costs related to the clinical trial if the enrollee’s treating physician, who is providing covered health care services to the enrollee under the enrollee’s health benefit plan contract, recommends participation in the clinical trial after determining that participation in the clinical trial has a meaningful potential to benefit the enrollee. For purposes of this section, a clinical trial’s endpoints shall not be defined exclusively to test toxicity, but shall have a therapeutic intent.

(b)  (1)  “Routine patient care costs” means the costs associated with the provision of health care services, including drugs, items, devices, and services that would otherwise be covered under the plan or contract if those drugs, items, devices, and services were not provided in connection with an approved clinical trial program, including:

(A)  Health care services typically provided absent a clinical trial.

(B)  Health care services required solely for the provision of the investigational drug, item, device, or service.

(C)  Health care services required for the clinically appropriate monitoring of the investigational item or service.

(D)  Health care services provided for the prevention of complications arising from the provision of the investigational drug, item, device, or service.

(E)  Health care services needed for the reasonable and necessary care arising from the provision of the investigational drug, item, device, or service, including the diagnosis or treatment of the complications.

(2)  For purposes of this section, “routine patient care costs” does not include the costs associated with the provision of any of the following:

(A)  Drugs or devices that have not been approved by the federal Food and Drug Administration and that are associated with the clinical trial.

(B)  Services other than health care services, such as travel, housing, companion expenses, and other nonclinical expenses, that an enrollee may require as a result of the treatment being provided for purposes of the clinical trial.

(C)  Any item or service that is provided solely to satisfy data collection and analysis needs and that is not used in the clinical management of the patient.

(D)  Health care services that, except for the fact that they are being provided in a clinical trial, are otherwise specifically excluded from coverage under the enrollee’s health plan.

(E)  Health care services customarily provided by the research sponsors free of charge for any enrollee in the trial.

(3)  Nothing in this section shall require a health care service plan contracting with the State Department of Health Services for the purpose of providing Medi-Cal benefits to enrolled beneficiaries or contracting with the Managed Risk Medical Insurance Board for the purposes of providing benefits under the Healthy Families Program, the Access for Infants and Mothers Program, or the California Major Risk Medical Insurance Program, to be responsible for reimbursement of services excluded from their contract because another entity is responsible by statute or otherwise for reimbursement of the service provider.

(c)  The treatment shall be provided in a clinical trial that either:

(1)  Involves a drug that is exempt under federal regulations from a new drug application.

(2)  Is approved by one of the following:

(A)  One of the National Institutes of Health.

(B)  The federal Food and Drug Administration, in the form of an investigational new drug application.

(C)  The United States Department of Defense.

(D)  The United States Veterans’ Administration.

(d)  In the case of health care services provided by a participating provider, the payment rate shall be at the agreed-upon rate. In the case of a nonparticipating provider, the payment shall be at the negotiated rate the plan would otherwise pay to a participating provider for the same services, less any applicable copayments and deductibles.

(e)  Nothing in this section shall be construed to prohibit a health care service plan from restricting coverage for clinical trials to participating hospitals and physicians in California unless the protocol for the clinical trial is not provided for at a California hospital or by a California physician.

(f)  The provision of services when required by this section shall not, in itself, give rise to liability on the part of the health care service plan.

(g)  Nothing in this section shall be construed to limit, prohibit, or modify an enrollee’s rights to the independent review process available under Section 1370.4 or to the Independent Medical Review System available under Article 5.55 (commencing with Section 1374.30).

(h)  Nothing in this section shall be construed to otherwise limit or modify any existing requirements under the provisions of this chapter or to prevent application of copayment or deductible provisions in a plan.

(i)  Copayments and deductibles applied to services delivered in a clinical trial shall be the same as those applied to the same services if not delivered in a clinical trial.

(Added by Stats. 2001, Ch. 172, Sec. 1. Effective January 1, 2002.)



1371

A health care service plan, including a specialized health care service plan, shall reimburse claims or any portion of any claim, whether in state or out of state, as soon as practicable, but no later than 30 working days after receipt of the claim by the health care service plan, or if the health care service plan is a health maintenance organization, 45 working days after receipt of the claim by the health care service plan, unless the claim or portion thereof is contested by the plan in which case the claimant shall be notified, in writing, that the claim is contested or denied, within 30 working days after receipt of the claim by the health care service plan, or if the health care service plan is a health maintenance organization, 45 working days after receipt of the claim by the health care service plan. The notice that a claim is being contested shall identify the portion of the claim that is contested and the specific reasons for contesting the claim.

If an uncontested claim is not reimbursed by delivery to the claimants’ address of record within the respective 30 or 45 working days after receipt, interest shall accrue at the rate of 15 percent per annum beginning with the first calendar day after the 30- or 45-working-day period. A health care service plan shall automatically include in its payment of the claim all interest that has accrued pursuant to this section without requiring the claimant to submit a request for the interest amount. Any plan failing to comply with this requirement shall pay the claimant a ten dollar ($10) fee.

For the purposes of this section, a claim, or portion thereof, is reasonably contested if the plan has not received the completed claim and all information necessary to determine payer liability for the claim, or has not been granted reasonable access to information concerning provider services. Information necessary to determine payer liability for the claim includes, but is not limited to, reports of investigations concerning fraud and misrepresentation, and necessary consents, releases, and assignments, a claim on appeal, or other information necessary for the plan to determine the medical necessity for the health care services provided.

If a claim or portion thereof is contested on the basis that the plan has not received all information necessary to determine payer liability for the claim or portion thereof and notice has been provided pursuant to this section, the plan shall have 30 working days or, if the health care service plan is a health maintenance organization, 45 working days after receipt of this additional information to complete reconsideration of the claim. If a plan has received all of the information necessary to determine payer liability for a contested claim and has not reimbursed a claim it has determined to be payable within 30 working days of the receipt of that information, or if the plan is a health maintenance organization, within 45 working days of receipt of that information, interest shall accrue and be payable at a rate of 15 percent per annum beginning with the first calendar day after the 30- or 45-working-day period.

The obligation of the plan to comply with this section shall not be deemed to be waived when the plan requires its medical groups, independent practice associations, or other contracting entities to pay claims for covered services.

(Amended by Stats. 2009, Ch. 140, Sec. 98. Effective January 1, 2010.)



1371.1

(a) Whenever a health care service plan, including a specialized health care service plan, determines that in reimbursing a claim for provider services an institutional or professional provider has been overpaid, and then notifies the provider in writing through a separate notice identifying the overpayment and the amount of the overpayment, the provider shall reimburse the health care service plan within 30 working days of receipt by the provider of the notice of overpayment unless the overpayment or portion thereof is contested by the provider in which case the health care service plan shall be notified, in writing, within 30 working days. The notice that an overpayment is being contested shall identify the portion of the overpayment that is contested and the specific reasons for contesting the overpayment.

If the provider does not make reimbursement for an uncontested overpayment within 30 working days after receipt, interest shall accrue at the rate of 10 percent per annum beginning with the first calendar day after the 30-working-day period.

(b) (1) This subdivision shall only apply to a health care service plan contract covering dental services or a specialized health care service plan contract covering dental services pursuant to this chapter.

(2) The health care service plan’s notice of overpayment shall inform the provider how to access the plan’s dispute resolution mechanism offered pursuant to subdivision (h) of Section 1367. The notice shall include the name and address to which the dispute should be submitted and a statement that Section 1371.1 of the Health and Safety Code requires a provider to reimburse the plan for an overpayment within 30 working days of receipt by the provider of the notice of overpayment unless the provider contests the overpayment within 30 working days. The notice shall also include information clearly identifying the claim, the name of the patient, the date of service, and a clear explanation of the basis upon which the plan or the plan’s capitated provider believes the amount paid on the claim was in excess of the amount due, including interest and penalties on the claim. The notice shall also include a statement that if the provider does not make reimbursement of an uncontested overpayment within 30 working days after receipt of the notice, interest shall accrue at a rate of 10 percent per annum.

(Amended by Stats. 2009, Ch. 140, Sec. 99. Effective January 1, 2010.)



1371.2

No health care service plan, including a specialized health care service plan, shall request reimbursement for overpayment or reduce the level of payment to a provider based solely on the allegation that the provider has entered into a contract with any other licensed health care service plan for participation in a benefit plan that has been approved by the director.

(Amended by Stats. 2002, Ch. 760, Sec. 3. Effective January 1, 2003.)



1371.22

If a contract between a health care service plan and a provider requires that the provider accept, as payment from the plan, the lowest payment rate charged by the provider to any patient or third party, this contract provision shall not be deemed to apply to, or take into consideration, any cash payments made to the provider by individual patients who do not have any private or public form of health care coverage for the service rendered by the provider, as described in subdivision (c) of Section 657 of the Business and Professions Code. This section shall apply to a provider contract that is issued, amended, or renewed on or after the effective date of this section.

(Added by Stats. 1998, Ch. 20, Sec. 2. Effective April 14, 1998.)



1371.25

A plan, any entity contracting with a plan, and providers are each responsible for their own acts or omissions, and are not liable for the acts or omissions of, or the costs of defending, others. Any provision to the contrary in a contract with providers is void and unenforceable. Nothing in this section shall preclude a finding of liability on the part of a plan, any entity contracting with a plan, or a provider, based on the doctrines of equitable indemnity, comparative negligence, contribution, or other statutory or common law bases for liability.

(Added by Stats. 1995, Ch. 774, Sec. 2. Effective January 1, 1996.)



1371.3

On and after January 1, 1994, every group health care service plan that provides hospital, medical, or surgical expense benefits for plan members and their dependents shall authorize and permit assignment of the enrollee’s or subscriber’s right to any reimbursement for health care services covered under the plan contract to the State Department of Health Services when health care services are provided to a Medi-Cal beneficiary. This section, however, shall not apply to a Medi-Cal beneficiary for health care services provided pursuant to a contract with the State Department of Health Services under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1993, Ch. 744, Sec. 1. Effective January 1, 1994.)



1371.35

(a)  A health care service plan, including a specialized health care service plan, shall reimburse each complete claim, or portion thereof, whether in state or out of state, as soon as practical, but no later than 30 working days after receipt of the complete claim by the health care service plan, or if the health care service plan is a health maintenance organization, 45 working days after receipt of the complete claim by the health care service plan. However, a plan may contest or deny a claim, or portion thereof, by notifying the claimant, in writing, that the claim is contested or denied, within 30 working days after receipt of the claim by the health care service plan, or if the health care service plan is a health maintenance organization, 45 working days after receipt of the claim by the health care service plan. The notice that a claim, or portion thereof, is contested shall identify the portion of the claim that is contested, by revenue code, and the specific information needed from the provider to reconsider the claim. The notice that a claim, or portion thereof, is denied shall identify the portion of the claim that is denied, by revenue code, and the specific reasons for the denial. A plan may delay payment of an uncontested portion of a complete claim for reconsideration of a contested portion of that claim so long as the plan pays those charges specified in subdivision (b).

(b)  If a complete claim, or portion thereof, that is neither contested nor denied, is not reimbursed by delivery to the claimant’s address of record within the respective 30 or 45 working days after receipt, the plan shall pay the greater of fifteen dollars ($15) per year or interest at the rate of 15 percent per annum beginning with the first calendar day after the 30- or 45-working-day period. A health care service plan shall automatically include the fifteen dollars ($15) per year or interest due in the payment made to the claimant, without requiring a request therefor.

(c)  For the purposes of this section, a claim, or portion thereof, is reasonably contested if the plan has not received the completed claim. A paper claim from an institutional provider shall be deemed complete upon submission of a legible emergency department report and a completed UB 92 or other format adopted by the National Uniform Billing Committee, and reasonable relevant information requested by the plan within 30 working days of receipt of the claim. An electronic claim from an institutional provider shall be deemed complete upon submission of an electronic equivalent to the UB 92 or other format adopted by the National Uniform Billing Committee, and reasonable relevant information requested by the plan within 30 working days of receipt of the claim. However, if the plan requests a copy of the emergency department report within the 30 working days after receipt of the electronic claim from the institutional provider, the plan may also request additional reasonable relevant information within 30 working days of receipt of the emergency department report, at which time the claim shall be deemed complete. A claim from a professional provider shall be deemed complete upon submission of a completed HCFA 1500 or its electronic equivalent or other format adopted by the National Uniform Billing Committee, and reasonable relevant information requested by the plan within 30 working days of receipt of the claim. The provider shall provide the plan reasonable relevant information within 10 working days of receipt of a written request that is clear and specific regarding the information sought. If, as a result of reviewing the reasonable relevant information, the plan requires further information, the plan shall have an additional 15 working days after receipt of the reasonable relevant information to request the further information, notwithstanding any time limit to the contrary in this section, at which time the claim shall be deemed complete.

(d)  This section shall not apply to claims about which there is evidence of fraud and misrepresentation, to eligibility determinations, or in instances where the plan has not been granted reasonable access to information under the provider’s control. A plan shall specify, in a written notice sent to the provider within the respective 30- or 45-working days of receipt of the claim, which, if any, of these exceptions applies to a claim.

(e)  If a claim or portion thereof is contested on the basis that the plan has not received information reasonably necessary to determine payer liability for the claim or portion thereof, then the plan shall have 30 working days or, if the health care service plan is a health maintenance organization, 45 working days after receipt of this additional information to complete reconsideration of the claim. If a claim, or portion thereof, undergoing reconsideration is not reimbursed by delivery to the claimant’s address of record within the respective 30 or 45 working days after receipt of the additional information, the plan shall pay the greater of fifteen dollars ($15) per year or interest at the rate of 15 percent per annum beginning with the first calendar day after the 30- or 45-working-day period. A health care service plan shall automatically include the fifteen dollars ($15) per year or interest due in the payment made to the claimant, without requiring a request therefor.

(f)  The obligation of the plan to comply with this section shall not be deemed to be waived when the plan requires its medical groups, independent practice associations, or other contracting entities to pay claims for covered services. This section shall not be construed to prevent a plan from assigning, by a written contract, the responsibility to pay interest and late charges pursuant to this section to medical groups, independent practice associations, or other entities.

(g)  A plan shall not delay payment on a claim from a physician or other provider to await the submission of a claim from a hospital or other provider, without citing specific rationale as to why the delay was necessary and providing a monthly update regarding the status of the claim and the plan’s actions to resolve the claim, to the provider that submitted the claim.

(h)  A health care service plan shall not request or require that a provider waive its rights pursuant to this section.

(i)  This section shall not apply to capitated payments.

(j)  This section shall apply only to claims for services rendered to a patient who was provided emergency services and care as defined in Section 1317.1 in the United States on or after September 1, 1999.

(k)  This section shall not be construed to affect the rights or obligations of any person pursuant to Section 1371.

( l)  This section shall not be construed to affect a written agreement, if any, of a provider to submit bills within a specified time period.

(Amended by Stats. 2000, Ch. 827, Sec. 4. Effective January 1, 2001.)



1371.36

(a)  A health care service plan shall not deny payment of a claim on the basis that the plan, medical group, independent practice association, or other contracting entity did not provide authorization for health care services that were provided in a licensed acute care hospital and that were related to services that were previously authorized, if all of the following conditions are met:

(1)  It was medically necessary to provide the services at the time.

(2)  The services were provided after the plan’s normal business hours.

(3)  The plan does not maintain a system that provides for the availability of a plan representative or an alternative means of contact through an electronic system, including voicemail or electronic mail, whereby the plan can respond to a request for authorization within 30 minutes of the time that a request was made.

(b)  This section shall not apply to investigational or experimental therapies, or other noncovered services.

(Added by Stats. 2000, Ch. 825, Sec. 5. Effective January 1, 2001. See identical section added by Stats. 2000, Ch. 827.)



1371.36-1

(a)  A health care service plan shall not deny payment of a claim on the basis that the plan, medical group, independent practice association, or other contracting entity did not provide authorization for health care services that were provided in a licensed acute care hospital and that were related to services that were previously authorized, if all of the following conditions are met:

(1)  It was medically necessary to provide the services at the time.

(2)  The services were provided after the plan’s normal business hours.

(3)  The plan does not maintain a system that provides for the availability of a plan representative or an alternative means of contact through an electronic system, including voicemail or electronic mail, whereby the plan can respond to a request for authorization within 30 minutes of the time that a request was made.

(b)  This section shall not apply to investigational or experimental therapies, or other noncovered services.

(Added by Stats. 2000, Ch. 827, Sec. 5. Effective January 1, 2001.)



1371.37

(a)  A health care service plan is prohibited from engaging in an unfair payment pattern, as defined in this section.

(b)  Consistent with subdivision (a) of Section 1371.39, the director may investigate a health care service plan to determine whether it has engaged in an unfair payment pattern.

(c)  An “unfair payment pattern,” as used in this section, means any of the following:

(1)  Engaging in a demonstrable and unjust pattern, as defined by the department, of reviewing or processing complete and accurate claims that results in payment delays.

(2)  Engaging in a demonstrable and unjust pattern, as defined by the department, of reducing the amount of payment or denying complete and accurate claims.

(3)  Failing on a repeated basis to pay the uncontested portions of a claim within the timeframes specified in Section 1371, 1371.1, or 1371.35.

(4)  Failing on a repeated basis to automatically include the interest due on claims pursuant to Section 1371.

(d)  (1)  Upon a final determination by the director that a health care service plan has engaged in an unfair payment pattern, the director may:

(A)  Impose monetary penalties as permitted under this chapter.

(B)  Require the health care service plan for a period of three years from the date of the director’s determination, or for a shorter period prescribed by the director, to pay complete and accurate claims from the provider within a shorter period of time than that required by Section 1371. The provisions of this subparagraph shall not become operative until January 1, 2002.

(C)  Include a claim for costs incurred by the department in any administrative or judicial action, including investigative expenses and the cost to monitor compliance by the plan.

(2)  For any overpayment made by a health care service plan while subject to the provisions of paragraph (1), the provider shall remain liable to the plan for repayment pursuant to Section 1371.1.

(e)  The enforcement remedies provided in this section are not exclusive and shall not limit or preclude the use of any otherwise available criminal, civil, or administrative remedy.

(f)  The penalties set forth in this section shall not preclude, suspend, affect, or impact any other duty, right, responsibility, or obligation under a statute or under a contract between a health care service plan and a provider.

(g)  A health care service plan may not delegate any statutory liability under this section.

(h)  For the purposes of this section, “complete and accurate claim” has the same meaning as that provided in the regulations adopted by the department pursuant to subdivision (a) of Section 1371.38.

(i)  On or before December 31, 2001, the department shall report to the Legislature and the Governor information regarding the development of the definition of “unjust pattern” as used in this section. This report shall include, but not be limited to, a description of the process used and a list of the parties involved in the department’s development of this definition as well as recommendations for statutory adoption.

(j)  The department shall make available upon request and on its web site, information regarding actions taken pursuant to this section, including a description of the activities that were the basis for the action.

(Added by Stats. 2000, Ch. 825, Sec. 6. Effective January 1, 2001. See identical section added by Stats. 2000, Ch. 827.)



1371.37-1

(a)  A health care service plan is prohibited from engaging in an unfair payment pattern, as defined in this section.

(b)  Consistent with subdivision (a) of Section 1371.39, the director may investigate a health care service plan to determine whether it has engaged in an unfair payment pattern.

(c)  An “unfair payment pattern,” as used in this section, means any of the following:

(1)  Engaging in a demonstrable and unjust pattern, as defined by the department, of reviewing or processing complete and accurate claims that results in payment delays.

(2)  Engaging in a demonstrable and unjust pattern, as defined by the department, of reducing the amount of payment or denying complete and accurate claims.

(3)  Failing on a repeated basis to pay the uncontested portions of a claim within the timeframes specified in Section 1371, 1371.1, or 1371.35.

(4)  Failing on a repeated basis to automatically include the interest due on claims pursuant to Section 1371.

(d)  (1)  Upon a final determination by the director that a health care service plan has engaged in an unfair payment pattern, the director may:

(A)  Impose monetary penalties as permitted under this chapter.

(B)  Require the health care service plan for a period of three years from the date of the director’s determination, or for a shorter period prescribed by the director, to pay complete and accurate claims from the provider within a shorter period of time than that required by Section 1371. The provisions of this subparagraph shall not become operative until January 1, 2002.

(C)  Include a claim for costs incurred by the department in any administrative or judicial action, including investigative expenses and the cost to monitor compliance by the plan.

(2)  For any overpayment made by a health care service plan while subject to the provisions of paragraph (1), the provider shall remain liable to the plan for repayment pursuant to Section 1371.1.

(e)  The enforcement remedies provided in this section are not exclusive and shall not limit or preclude the use of any otherwise available criminal, civil, or administrative remedy.

(f)  The penalties set forth in this section shall not preclude, suspend, affect, or impact any other duty, right, responsibility, or obligation under a statute or under a contract between a health care service plan and a provider.

(g)  A health care service plan may not delegate any statutory liability under this section.

(h)  For the purposes of this section, “complete and accurate claim” has the same meaning as that provided in the regulations adopted by the department pursuant to subdivision (a) of Section 1371.38.

(i)  On or before December 31, 2001, the department shall report to the Legislature and the Governor information regarding the development of the definition of “unjust pattern” as used in this section. This report shall include, but not be limited to, a description of the process used and a list of the parties involved in the department’s development of this definition as well as recommendations for statutory adoption.

(j)  The department shall make available upon request and on its website, information regarding actions taken pursuant to this section, including a description of the activities that were the basis for the action.

(Added by Stats. 2000, Ch. 827, Sec. 6. Effective January 1, 2001.)



1371.38

(a)  The department shall, on or before July 1, 2001, adopt regulations that ensure that plans have adopted a dispute resolution mechanism pursuant to subdivision (h) of Section 1367. The regulations shall require that any dispute resolution mechanism of a plan is fair, fast, and cost-effective for contracting and noncontracting providers and define the term “complete and accurate claim, including attachments and supplemental information or documentation.”

(b)  On or before December 31, 2001, the department shall report to the Governor and the Legislature its recommendations for any additional statutory requirements relating to plan and provider dispute resolution mechanisms.

(Added by Stats. 2000, Ch. 825, Sec. 7. Effective January 1, 2001. See identical section added by Stats. 2000, Ch. 827.)



1371.38-1

(a)  The department shall, on or before July 1, 2001, adopt regulations that ensure that plans have adopted a dispute resolution mechanism pursuant to subdivision (h) of Section 1367. The regulations shall require that any dispute resolution mechanism of a plan is fair, fast, and cost-effective for contracting and non-contracting providers and define the term “complete and accurate claim, including attachments and supplemental information or documentation.”

(b)  On or before December 31, 2001, the department shall report to the Governor and the Legislature its recommendations for any additional statutory requirements relating to plan and provider dispute resolution mechanisms.

(Added by Stats. 2000, Ch. 827, Sec. 7. Effective January 1, 2001.)



1371.39

(a)  Providers may report to the department’s Office of Plan and Provider Relations, either through the toll-free provider line (877-525-1295) or e-mail address (plans-providers@dmhc.ca.gov), instances in which the provider believes a plan is engaging in an unfair payment pattern.

(b)  Plans may report to the department’s Office of Plan and Provider Relations, either through the toll-free provider line (877-525-1295) or e-mail address (plans-providers@dmhc.ca.gov), instances in which the plan believes a provider is engaging in an unfair billing pattern.

(1)  “Unfair billing pattern” means engaging in a demonstrable and unjust pattern of unbundling of claims, upcoding of claims, or other demonstrable and unjustified billing patterns, as defined by the department.

(2)  The department shall convene appropriate state agencies to make recommendations by July 1, 2001, to the Legislature and the Governor for the purpose of developing a system for responding to unfair billing patterns as defined in this section. This section shall include a process by which information is made available to the public regarding actions taken against providers for unfair billing patterns and the activities that were the basis for the action.

(c)  On or before December 31, 2001, the department shall report to the Legislature and the Governor information regarding the development of the definition of “unfair billing pattern” as used in this section. This report shall include, but not be limited to, a description of the process used and a list of the parties involved in the department’s development of this definition as well as recommendations for statutory adoption.

(Added by Stats. 2000, Ch. 825, Sec. 8. Effective January 1, 2001. See identical section added by Stats. 2000, Ch. 827.)



1371.39-1

(a)  Providers may report to the department’s Office of Plan and Provider Relations, either through the toll-free provider line (877-525-1295) or e-mail address (plans-providers@dmhc.ca.gov), instances in which the provider believes a plan is engaging in an unfair payment pattern.

(b)  Plans may report to the department’s Office of Plan and Provider Relations, either through the toll-free provider line (877-525-1295) or e-mail address (plans-providers@dmhc.ca.gov), instances in which the plan believes a provider is engaging in an unfair billing pattern.

(1)  “Unfair billing pattern” means engaging in a demonstrable and unjust pattern of unbundling of claims, upcoding of claims, or other demonstrable and unjustified billing patterns, as defined by the department.

(2)  The department shall convene appropriate state agencies to make recommendations by July 1, 2001, to the Legislature and the Governor for the purpose of developing a system for responding to unfair billing patterns as defined in this section. This section shall include a process by which information is made available to the public regarding actions taken against providers for unfair billing patterns and the activities that were the basis for the action.

(c)  On or before December 31, 2001, the department shall report to the Legislature and the Governor information regarding the development of the definition of “unfair billing pattern” as used in this section. This report shall include, but not be limited to, a description of the process used and a list of the parties involved in the department’s development of this definition as well as recommendations for statutory adoption.

(Added by Stats. 2000, Ch. 827, Sec. 8. Effective January 1, 2001.)



1371.4

(a) A health care service plan that covers hospital, medical, or surgical expenses, or its contracting medical providers, shall provide 24-hour access for enrollees and providers, including, but not limited to, noncontracting hospitals, to obtain timely authorization for medically necessary care, for circumstances where the enrollee has received emergency services and care is stabilized, but the treating provider believes that the enrollee may not be discharged safely. A physician and surgeon shall be available for consultation and for resolving disputed requests for authorizations. A health care service plan that does not require prior authorization as a prerequisite for payment for necessary medical care following stabilization of an emergency medical condition or active labor need not satisfy the requirements of this subdivision.

(b) A health care service plan, or its contracting medical providers, shall reimburse providers for emergency services and care provided to its enrollees, until the care results in stabilization of the enrollee, except as provided in subdivision (c). As long as federal or state law requires that emergency services and care be provided without first questioning the patient’s ability to pay, a health care service plan shall not require a provider to obtain authorization prior to the provision of emergency services and care necessary to stabilize the enrollee’s emergency medical condition.

(c) Payment for emergency services and care may be denied only if the health care service plan, or its contracting medical providers, reasonably determines that the emergency services and care were never performed; provided that a health care service plan, or its contracting medical providers, may deny reimbursement to a provider for a medical screening examination in cases when the plan enrollee did not require emergency services and care and the enrollee reasonably should have known that an emergency did not exist. A health care service plan may require prior authorization as a prerequisite for payment for necessary medical care following stabilization of an emergency medical condition.

(d) If there is a disagreement between the health care service plan and the provider regarding the need for necessary medical care, following stabilization of the enrollee, the plan shall assume responsibility for the care of the patient either by having medical personnel contracting with the plan personally take over the care of the patient within a reasonable amount of time after the disagreement, or by having another general acute care hospital under contract with the plan agree to accept the transfer of the patient as provided in Section 1317.2, Section 1317.2a, or other pertinent statute. However, this requirement shall not apply to necessary medical care provided in hospitals outside the service area of the health care service plan. If the health care service plan fails to satisfy the requirements of this subdivision, further necessary care shall be deemed to have been authorized by the plan. Payment for this care may not be denied.

(e) A health care service plan may delegate the responsibilities enumerated in this section to the plan’s contracting medical providers.

(f) Subdivisions (b), (c), (d), (g), and (h) shall not apply with respect to a nonprofit health care service plan that has 3,500,000 enrollees and maintains a prior authorization system that includes the availability by telephone within 30 minutes of a practicing emergency department physician.

(g) The Department of Managed Health Care shall adopt by July 1, 1995, on an emergency basis, regulations governing instances when an enrollee requires medical care following stabilization of an emergency medical condition, including appropriate timeframes for a health care service plan to respond to requests for treatment authorization.

(h) The Department of Managed Health Care shall adopt, by July 1, 1999, on an emergency basis, regulations governing instances when an enrollee in the opinion of the treating provider requires necessary medical care following stabilization of an emergency medical condition, including appropriate timeframes for a health care service plan to respond to a request for treatment authorization from a treating provider who has a contract with a plan.

(i) The definitions set forth in Section 1317.1 shall control the construction of this section.

(j) (1) A health care service plan that is contacted by a hospital pursuant to Section 1262.8 shall, within 30 minutes of the time the hospital makes the initial telephone call requesting information, either authorize poststabilization care or inform the hospital that it will arrange for the prompt transfer of the enrollee to another hospital.

(2) A health care service plan that is contacted by a hospital pursuant to Section 1262.8 shall reimburse the hospital for poststabilization care rendered to the enrollee if any of the following occur:

(A) The health care service plan authorizes the hospital to provide poststabilization care.

(B) The health care service plan does not respond to the hospital’s initial contact or does not make a decision regarding whether to authorize poststabilization care or to promptly transfer the enrollee within the timeframe set forth in paragraph (1).

(C) There is an unreasonable delay in the transfer of the enrollee, and the noncontracting physician and surgeon determines that the enrollee requires poststabilization care.

(3) A health care service plan shall not require a hospital representative or a noncontracting physician and surgeon to make more than one telephone call pursuant to Section 1262.8 to the number provided in advance by the health care service plan. The representative of the hospital that makes the telephone call may be, but is not required to be, a physician and surgeon.

(4) An enrollee who is billed by a hospital in violation of Section 1262.8 may report receipt of the bill to the health care service plan and the department. The department shall forward that report to the State Department of Public Health.

(5) For purposes of this section, “poststabilization care” means medically necessary care provided after an emergency medical condition has been stabilized.

(Amended by Stats. 2008, Ch. 603, Sec. 4. Effective January 1, 2009.)



1371.5

(a)  No health care service plan that provides basic health care services shall require prior authorization or refuse to pay for any ambulance or ambulance transport services, referred to in paragraph (6) of subdivision (b) of Section 1345, provided to an enrollee as a result of a “911” emergency response system request for assistance if either of the following conditions apply:

(1)  The request was made for an emergency medical condition and ambulance transport services were required.

(2)  An enrollee reasonably believed that the medical condition was an emergency medical condition and reasonably believed that the condition required ambulance transport services.

(b)  As used in this section, “emergency medical condition” has the same meaning as in Section 1317.1.

(c)  The determination as to whether an enrollee reasonably believed that the medical condition was an emergency medical condition that required an emergency response shall not be based solely upon a retrospective analysis of the level of care eventually provided to, or a final discharge of, the person who received emergency assistance.

(d)  A health care service plan shall not be required to pay for any ambulance or ambulance transport services if the health care service plan determines that the ambulance or ambulance transport services were never performed, an emergency condition did not exist, or upon findings of fraud, incorrect billings, the provision of services that were not covered under the member’s current benefit plan, or membership that was invalid at the time services were delivered for the pending emergency claim.

(Added by Stats. 1998, Ch. 979, Sec. 3. Effective January 1, 1999.)



1371.8

A health care service plan that authorizes a specific type of treatment by a provider shall not rescind or modify this authorization after the provider renders the health care service in good faith and pursuant to the authorization for any reason, including, but not limited to, the plan’s subsequent rescission, cancellation, or modification of the enrollee’s or subscriber’s contract or the plan’s subsequent determination that it did not make an accurate determination of the enrollee’s or subscriber’s eligibility. This section shall not be construed to expand or alter the benefits available to the enrollee or subscriber under a plan. The Legislature finds and declares that by adopting the amendments made to this section by Assembly Bill 1324 of the 2007–08 Regular Session it does not intend to instruct a court as to whether or not the amendments are existing law.

(Amended by Stats. 2007, Ch. 702, Sec. 1. Effective January 1, 2008.)



1372

Subject to the applicable provisions of this chapter, a plan may offer one or more plan contracts or specialized health care service plan contracts, except that a specialized health care service plan contract shall not offer one or more basic health care services except as may be permitted by rule or order of the director. Advertising, disclosure forms, contract forms, and evidences of coverage for more than one type of plan contract or specialized health care service plan contract, or both, may not be used except as authorized by the director pursuant to this chapter.

(Amended by Stats. 1999, Ch. 525, Sec. 108. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1373

(a) (1) A plan contract may not provide an exception for other coverage if the other coverage is entitlement to Medi-Cal benefits under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or Medicaid benefits under Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(2) Each plan contract shall be interpreted not to provide an exception for the Medi-Cal or Medicaid benefits.

(3) A plan contract shall not provide an exemption for enrollment because of an applicant’s entitlement to Medi-Cal benefits under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or Medicaid benefits under Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(4) A plan contract may not provide that the benefits payable thereunder are subject to reduction if the individual insured has entitlement to the Medi-Cal or Medicaid benefits.

(b) (1) A plan contract that provides coverage, whether by specific benefit or by the effect of general wording, for sterilization operations or procedures shall not impose any disclaimer, restriction on, or limitation of, coverage relative to the covered individual’s reason for sterilization.

(2) As used in this section, “sterilization operations or procedures” shall have the same meaning as that specified in Section 10120 of the Insurance Code.

(c) Every plan contract that provides coverage to the spouse or dependents of the subscriber or spouse shall grant immediate accident and sickness coverage, from and after the moment of birth, to each newborn infant of any subscriber or spouse covered and to each minor child placed for adoption from and after the date on which the adoptive child’s birth parent or other appropriate legal authority signs a written document, including, but not limited to, a health facility minor release report, a medical authorization form, or a relinquishment form, granting the subscriber or spouse the right to control health care for the adoptive child or, absent this written document, on the date there exists evidence of the subscriber’s or spouse’s right to control the health care of the child placed for adoption. No plan may be entered into or amended if it contains any disclaimer, waiver, or other limitation of coverage relative to the coverage or insurability of newborn infants of, or children placed for adoption with, a subscriber or spouse covered as required by this subdivision.

(d) (1) Every plan contract that provides that coverage of a dependent child of a subscriber shall terminate upon attainment of the limiting age for dependent children specified in the plan, shall also provide that attainment of the limiting age shall not operate to terminate the coverage of the child while the child is and continues to meet both of the following criteria:

(A) Incapable of self-sustaining employment by reason of a physically or mentally disabling injury, illness, or condition.

(B) Chiefly dependent upon the subscriber for support and maintenance.

(2) The plan shall notify the subscriber that the dependent child’s coverage will terminate upon attainment of the limiting age unless the subscriber submits proof of the criteria described in subparagraphs (A) and (B) of paragraph (1) to the plan within 60 days of the date of receipt of the notification. The plan shall send this notification to the subscriber at least 90 days prior to the date the child attains the limiting age. Upon receipt of a request by the subscriber for continued coverage of the child and proof of the criteria described in subparagraphs (A) and (B) of paragraph (1), the plan shall determine whether the child meets that criteria before the child attains the limiting age. If the plan fails to make the determination by that date, it shall continue coverage of the child pending its determination.

(3) The plan may subsequently request information about a dependent child whose coverage is continued beyond the limiting age under this subdivision but not more frequently than annually after the two-year period following the child’s attainment of the limiting age.

(4) If the subscriber changes carriers to another plan or to a health insurer, the new plan or insurer shall continue to provide coverage for the dependent child. The new plan or insurer may request information about the dependent child initially and not more frequently than annually thereafter to determine if the child continues to satisfy the criteria in subparagraphs (A) and (B) of paragraph (1). The subscriber shall submit the information requested by the new plan or insurer within 60 days of receiving the request.

(5) (A) Except as set forth in subparagraph (B), under no circumstances shall the limiting age be less than 26 years of age with respect to plan years beginning on or after September 23, 2010.

(B) For plan years beginning before January 1, 2014, a group health care service plan contract that qualifies as a grandfathered health plan under Section 1251 of the federal Patient Protection and Affordable Care Act (Public Law 111-148) and that makes available dependent coverage of children may exclude from coverage an adult child who has not attained 26 years of age only if the adult child is eligible to enroll in an eligible employer-sponsored health plan, as defined in Section 5000A(f)(2) of the Internal Revenue Code, other than a group health plan of a parent.

(C) (i) With respect to a child (I) whose coverage under a group or individual plan contract ended, or who was denied or not eligible for coverage under a group or individual plan contract, because under the terms of the contract the availability of dependent coverage of children ended before the attainment of 26 years of age, and (II) who becomes eligible for that coverage by reason of the application of this paragraph, the health care service plan shall give the child an opportunity to enroll that shall continue for at least 30 days. This opportunity and the notice described in clause (ii) shall be provided not later than the first day of the first plan year beginning on or after September 23, 2010, consistent with the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any additional federal guidance or regulations issued by the United States Secretary of Health and Human Services.

(ii)  The health care service plan shall provide written notice stating that a dependent described in clause (i) who has not attained 26 years of age is eligible to enroll in the plan for coverage. This notice may be provided to the dependent’s parent on behalf of the dependent. If the notice is included with other enrollment materials for a group plan, the notice shall be prominent.

(iii) In the case of an individual who enrolls under this subparagraph, coverage shall take effect no later than the first day of the first plan year beginning on or after September 23, 2010.

(iv) A dependent enrolling in a group health plan for coverage pursuant to this subparagraph shall be treated as a special enrollee as provided under the rules of Section 146.117(d) of Title 45 of the Code of Federal Regulations. The health care service plan shall offer the recipient of the notice all of the benefit packages available to similarly situated individuals who did not lose coverage by reason of cessation of dependent status. Any difference in benefits or cost-sharing requirements shall constitute a different benefit package. A dependent enrolling in a group health plan for coverage pursuant to this subparagraph shall not be required to pay more for coverage than similarly situated individuals who did not lose coverage by reason of cessation of dependent status.

(D) Nothing in this section shall require a health care service plan to make coverage available for a child of a child receiving dependent coverage. Nothing in this section shall be construed to modify the definition of “dependent” as used in the Revenue and Taxation Code with respect to the tax treatment of the cost of coverage.

(e) A plan contract that provides coverage, whether by specific benefit or by the effect of general wording, for both an employee and one or more covered persons dependent upon the employee and provides for an extension of the coverage for any period following a termination of employment of the employee shall also provide that this extension of coverage shall apply to dependents upon the same terms and conditions precedent as applied to the covered employee, for the same period of time, subject to payment of premiums, if any, as required by the terms of the policy and subject to any applicable collective bargaining agreement.

(f) A group contract shall not discriminate against handicapped persons or against groups containing handicapped persons. Nothing in this subdivision shall preclude reasonable provisions in a plan contract against liability for services or reimbursement of the handicap condition or conditions relating thereto, as may be allowed by rules of the director.

(g) Every group contract shall set forth the terms and conditions under which subscribers and enrollees may remain in the plan in the event the group ceases to exist, the group contract is terminated, or an individual subscriber leaves the group, or the enrollees’ eligibility status changes.

(h) (1) A health care service plan or specialized health care service plan may provide for coverage of, or for payment for, professional mental health services, or vision care services, or for the exclusion of these services. If the terms and conditions include coverage for services provided in a general acute care hospital or an acute psychiatric hospital as defined in Section 1250 and do not restrict or modify the choice of providers, the coverage shall extend to care provided by a psychiatric health facility as defined in Section 1250.2 operating pursuant to licensure by the State Department of Health Care Services. A health care service plan that offers outpatient mental health services but does not cover these services in all of its group contracts shall communicate to prospective group contractholders as to the availability of outpatient coverage for the treatment of mental or nervous disorders.

(2) No plan shall prohibit the member from selecting any psychologist who is licensed pursuant to the Psychology Licensing Law (Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code), any optometrist who is the holder of a certificate issued pursuant to Chapter 7 (commencing with Section 3000) of Division 2 of the Business and Professions Code or, upon referral by a physician and surgeon licensed pursuant to the Medical Practice Act (Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code), (A) any marriage and family therapist who is the holder of a license under Section 4980.50 of the Business and Professions Code, (B) any licensed clinical social worker who is the holder of a license under Section 4996 of the Business and Professions Code, (C) any registered nurse licensed pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, who possesses a master’s degree in psychiatric-mental health nursing and is listed as a psychiatric-mental health nurse by the Board of Registered Nursing, (D) any advanced practice registered nurse certified as a clinical nurse specialist pursuant to Article 9 (commencing with Section 2838) of Chapter 6 of Division 2 of the Business and Professions Code who participates in expert clinical practice in the specialty of psychiatric-mental health nursing, to perform the particular services covered under the terms of the plan, and the certificate holder is expressly authorized by law to perform these services, or (E) any professional clinical counselor who is the holder of a license under Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code.

(3) Nothing in this section shall be construed to allow any certificate holder or licensee enumerated in this section to perform professional mental health services beyond his or her field or fields of competence as established by his or her education, training, and experience.

(4) For the purposes of this section:

(A) “Marriage and family therapist” means a licensed marriage and family therapist who has received specific instruction in assessment, diagnosis, prognosis, and counseling, and psychotherapeutic treatment of premarital, marriage, family, and child relationship dysfunctions, which is equivalent to the instruction required for licensure on January 1, 1981.

(B) “Professional clinical counselor” means a licensed professional clinical counselor who has received specific instruction in assessment, diagnosis, prognosis, counseling, and psychotherapeutic treatment of mental and emotional disorders, which is equivalent to the instruction required for licensure on January 1, 2012.

(5) Nothing in this section shall be construed to allow a member to select and obtain mental health or psychological or vision care services from a certificate holder or licenseholder who is not directly affiliated with or under contract to the health care service plan or specialized health care service plan to which the member belongs. All health care service plans and individual practice associations that offer mental health benefits shall make reasonable efforts to make available to their members the services of licensed psychologists. However, a failure of a plan or association to comply with the requirements of the preceding sentence shall not constitute a misdemeanor.

(6) As used in this subdivision, “individual practice association” means an entity as defined in subsection (5) of Section 1307 of the federal Public Health Service Act (42 U.S.C. Sec. 300e-1(5)).

(7) Health care service plan coverage for professional mental health services may include community residential treatment services that are alternatives to inpatient care and that are directly affiliated with the plan or to which enrollees are referred by providers affiliated with the plan.

(i) If the plan utilizes arbitration to settle disputes, the plan contracts shall set forth the type of disputes subject to arbitration, the process to be utilized, and how it is to be initiated.

(j) A plan contract that provides benefits that accrue after a certain time of confinement in a health care facility shall specify what constitutes a day of confinement or the number of consecutive hours of confinement that are requisite to the commencement of benefits.

(k) If a plan provides coverage for a dependent child who is over 26 years of age and enrolled as a full-time student at a secondary or postsecondary educational institution, the following shall apply:

(1) Any break in the school calendar shall not disqualify the dependent child from coverage.

(2) If the dependent child takes a medical leave of absence, and the nature of the dependent child’s injury, illness, or condition would render the dependent child incapable of self-sustaining employment, the provisions of subdivision (d) shall apply if the dependent child is chiefly dependent on the subscriber for support and maintenance.

(3) (A) If the dependent child takes a medical leave of absence from school, but the nature of the dependent child’s injury, illness, or condition does not meet the requirements of paragraph (2), the dependent child’s coverage shall not terminate for a period not to exceed 12 months or until the date on which the coverage is scheduled to terminate pursuant to the terms and conditions of the plan, whichever comes first. The period of coverage under this paragraph shall commence on the first day of the medical leave of absence from the school or on the date the physician and surgeon determines the illness prevented the dependent child from attending school, whichever comes first. Any break in the school calendar shall not disqualify the dependent child from coverage under this paragraph.

(B) Documentation or certification of the medical necessity for a leave of absence from school shall be submitted to the plan at least 30 days prior to the medical leave of absence from the school, if the medical reason for the absence and the absence are foreseeable, or 30 days after the start date of the medical leave of absence from school and shall be considered prima facie evidence of entitlement to coverage under this paragraph.

(4) This subdivision shall not apply to a specialized health care service plan or to a Medicare supplement plan.

(Amended by Stats. 2013, Ch. 23, Sec. 14. Effective June 27, 2013.)



1373.1

Every group plan entered into, amended, or renewed on or after January 1, 1977, which provides hospital, medical, or surgical expense benefits for employees or subscribers and their dependents, and which contains provisions granting the employee or subscriber the right to convert the coverage in the event of termination of employment or membership, shall include in such conversion provisions the same conversion rights and conditions to a covered dependent spouse of the employee or subscriber in the event the covered dependent spouse ceases to be a qualified family member by reason of termination of marriage or death of the employee or subscriber. Such conversion rights shall not require a physical examination or a statement of health.

(Added by Stats. 1976, Ch. 1173.)



1373.2

Every group health care service plan entered into, amended, or renewed on or after January 1, 1976, which provides hospital, medical, or surgical expense benefits for employees or subscribers and their dependents and which contains provisions granting the employee or subscriber the right to convert the coverage in the event of termination of employment or membership, shall include in such conversion provisions the same conversion rights and conditions to a covered dependent spouse of the employee or subscriber in the event the covered dependent spouse ceases to be a qualified family member by reason of termination of marriage.

(Added by Stats. 1976, Ch. 1079.)



1373.3

An enrollee shall not be prohibited from selecting as a primary care physician any available primary care physician who contracts with the plan in the service area where the enrollee lives or works. This section shall apply to any plan contract issued, amended, renewed, or delivered on or after January 1, 1996.

(Added by Stats. 1995, Ch. 515, Sec. 2. Effective January 1, 1996.)



1373.4

(a) No health care service plan contract that is issued, amended, renewed, or delivered on or after July 1, 2003, that provides maternity coverage shall do either of the following:

(1) Contain a copayment or deductible for inpatient hospital maternity services that exceeds the most common amount of the copayment or deductible contained in the contract for inpatient services provided for other covered medical conditions.

(2) Contain a copayment or deductible for ambulatory care maternity services that exceeds the most common amount of the copayment or deductible contained in the contract for ambulatory care services provided for other covered medical conditions.

(b) No health care service plan that provides maternity benefits for a person covered continuously from conception shall be issued, amended, delivered, or renewed in this state if it contains any exclusion, reduction, or other limitations as to coverage, deductibles, or coinsurance provisions as to involuntary complications of pregnancy, unless the provisions apply generally to all benefits paid under the plan.

(c) If the pregnancy is interrupted, the maternity deductible charged for prenatal care and delivery shall be based on the value of the medical services received, providing it is never more than two-thirds of the plan’s maternity deductible.

(d) For purposes of this section, involuntary complications of pregnancy shall include, but not be limited to, puerperal infection, eclampsia, cesarean section delivery, ectopic pregnancy, and toxemia.

(e) This section shall not permit copayments or deductibles in the Medi-Cal program that are not otherwise authorized under state or federal law.

(f) This section shall become operative on July 1, 2003.

(Repealed (in Sec. 2) and added by Stats. 2002, Ch. 880, Sec. 3. Effective January 1, 2003. Section operative July 1, 2003, by its own provisions.)



1373.5

When a husband and wife are both employed as employees, and both have enrolled themselves and their eligible family members under a group health care service plan provided by their respective employers, and each spouse is covered as an employee under the terms of the same master contract, each spouse may claim on his or her behalf, or on behalf of his or her enrolled dependents, the combined maximum contractual benefits to which an employee is entitled under the terms of the master contract, not to exceed in the aggregate 100 percent of the charge for the covered expense or service.

This section shall apply to every group plan entered into, delivered, amended, or renewed in this state on or after January 1, 1978.

(Added by Stats. 1977, Ch. 616.)



1373.6

This section does not apply to a specialized health care service plan contract or to a plan contract that primarily or solely supplements Medicare. The director may adopt rules consistent with federal law to govern the discontinuance and replacement of plan contracts that primarily or solely supplement Medicare.

(a) (1) Every group contract entered into, amended, or renewed on or after September 1, 2003, that provides hospital, medical, or surgical expense benefits for employees or members shall provide that an employee or member whose coverage under the group contract has been terminated by the employer shall be entitled to convert to nongroup membership, without evidence of insurability, subject to the terms and conditions of this section.

(2) If the health care service plan provides coverage under an individual health care service plan contract, other than conversion coverage under this section, it shall offer one of the two plans that it is required to offer to a federally eligible defined individual pursuant to Section 1366.35. The plan shall provide this coverage at the same rate established under Section 1399.805 for a federally eligible defined individual. A health care service plan that is federally qualified under the federal Health Maintenance Organization Act (42 U.S.C. Sec. 300e et seq.) may charge a rate for the coverage that is consistent with the provisions of that act.

(3) If the health care service plan does not provide coverage under an individual health care service plan contract, it shall offer a health benefit plan contract that is the same as a health benefit contract offered to a federally eligible defined individual pursuant to Section 1366.35. The health care service plan may offer either the most popular health maintenance organization model plan or the most popular preferred provider organization plan, each of which has the greatest number of enrolled individuals for its type of plan as of January 1 of the prior year, as reported by plans that provide coverage under an individual health care service plan contract to the department or the Department of Insurance by January 31, 2003, and annually thereafter. A health care service plan subject to this paragraph shall provide this coverage with the same cost-sharing terms and at the same premium as a health care service plan providing coverage to that individual under an individual health care service plan contract pursuant to Section 1399.805. The health care service plan shall file the health benefit plan it will offer, including the premium it will charge and the cost-sharing terms of the plan, with the Department of Managed Health Care.

(b) A conversion contract shall not be required to be made available to an employee or member if termination of his or her coverage under the group contract occurred for any of the following reasons:

(1) The group contract terminated or an employer’s participation terminated and the group contract is replaced by similar coverage under another group contract within 15 days of the date of termination of the group coverage or the subscriber’s participation.

(2) The employee or member failed to pay amounts due the health care service plan.

(3) The employee or member was terminated by the health care service plan from the plan for good cause.

(4) The employee or member knowingly furnished incorrect information or otherwise improperly obtained the benefits of the plan.

(5) The employer’s hospital, medical, or surgical expense benefit program is self-insured.

(c) A conversion contract is not required to be issued to any person if any of the following facts are present:

(1) The person is covered by or is eligible for benefits under Title XVIII of the United States Social Security Act.

(2) The person is covered by or is eligible for hospital, medical, or surgical benefits under any arrangement of coverage for individuals in a group, whether insured or self-insured.

(3) The person is covered for similar benefits by an individual policy or contract.

(4) The person has not been continuously covered during the three-month period immediately preceding that person’s termination of coverage.

(d) Benefits of a conversion contract shall meet the requirements for benefits under this chapter.

(e) Unless waived in writing by the plan, written application and first premium payment for the conversion contract shall be made not later than 63 days after termination from the group. A conversion contract shall be issued by the plan which shall be effective on the day following the termination of coverage under the group contract if the written application and the first premium payment for the conversion contract are made to the plan not later than 63 days after the termination of coverage, unless these requirements are waived in writing by the plan.

(f) The conversion contract shall cover the employee or member and his or her dependents who were covered under the group contract on the date of their termination from the group.

(g) A notification of the availability of the conversion coverage shall be included in each evidence of coverage. However, it shall be the sole responsibility of the employer to notify its employees of the availability, terms, and conditions of the conversion coverage which responsibility shall be satisfied by notification within 15 days of termination of group coverage. Group coverage shall not be deemed terminated until the expiration of any continuation of the group coverage. For purposes of this subdivision, the employer shall not be deemed the agent of the plan for purposes of notification of the availability, terms, and conditions of conversion coverage.

(h) As used in this section, “hospital, medical, or surgical benefits under state or federal law” do not include benefits under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or Title XIX of the United States Social Security Act.

(i) Every group contract entered into, amended, or renewed before September 1, 2003, shall be subject to the provisions of this section as it read prior to its amendment by Assembly Bill 1401 of the 2001–02 Regular Session.

(j) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plan contracts previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment.

(3) For purposes of this subdivision, the following definitions apply:

(A) “Grandfathered health plan” has the same meaning as that term is defined in Section 1251 of PPACA.

(B) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care Education and Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 5. Effective October 1, 2013.)



1373.620

(a) (1) At least 60 days prior to the plan renewal date, a health care service plan that does not otherwise issue individual health care service plan contracts shall issue the notice described in paragraph (2) to any subscriber enrolled in an individual health benefit plan contract issued pursuant to Section 1373.6 that is not a grandfathered health plan.

(2) The notice shall be in at least 12-point type and shall include all of the following:

(A) Notice that, as of the renewal date, the individual plan contract will not be renewed.

(B) The availability of individual health coverage through Covered California, including at least all of the following:

(i) That, beginning on January 1, 2014, individuals seeking coverage may not be denied coverage based on health status.

(ii) That the premium rates for coverage offered by a health care service plan or a health insurer cannot be based on an individual’s health status.

(iii) That individuals obtaining coverage through Covered California may, depending upon income, be eligible for premium subsidies and cost-sharing subsidies.

(iv) That individuals seeking coverage must obtain this coverage during an open or special enrollment period, and a description of the open and special enrollment periods that may apply.

(b) (1) At least 60 days prior to the plan renewal date, a health care service plan that issues individual health care service plan contracts shall issue the notice described in paragraph (2) to a subscriber enrolled in an individual health benefit plan contract issued pursuant to Section 1366.35 or 1373.6 that is not a grandfathered health plan.

(2) The notice shall be in at least 12-point type and shall include all of the following:

(A) Notice that, as of the renewal date, the individual plan contract will not be renewed.

(B) Information regarding the individual health plan contract that the health plan will issue as of January 1, 2014, which the health plan has reasonably concluded is the most comparable to the individual’s current plan. The notice shall include information on premiums for the possible replacement plan and instructions that the individual can continue their coverage by paying the premium stated by the due date.

(C) Notice of the availability of other individual health coverage through Covered California, including at least all of the following:

(i) That, beginning on January 1, 2014, individuals seeking coverage may not be denied coverage based on health status.

(ii) That the premium rates for coverage offered by a health care service plan or a health insurer cannot be based on an individual’s health status.

(iii) That individuals obtaining coverage through Covered California may, depending upon income, be eligible for premium subsidies and cost-sharing subsidies.

(iv) That individuals seeking coverage must obtain this coverage during an open or special enrollment period, and a description of the open and special enrollment periods that may apply.

(c) No later than September 1, 2013, the department, in consultation with the Department of Insurance, shall adopt uniform model notices that health plans shall use to comply with subdivisions (a) and (b) and Sections 1366.50, 1373.622, and 1399.861. Use of the model notices shall not require prior approval by the department. The model notices adopted by the department for purposes of this section shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The director may modify the wording of these model notices specifically for the purposes of clarity, readability, and accuracy.

(d) The notices required in this section are vital documents, pursuant to clause (iii) of subparagraph (B) of paragraph (1) of subdivision (b) of Section 1367.04, and shall be subject to the applicable requirements of that section.

(e) For purposes of this section, the following definitions shall apply:

(1) “Covered California” means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(2) “Grandfathered health plan” has the same meaning as that term is defined in Section 1251 of PPACA.

(3) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Added by Stats. 2013, Ch. 441, Sec. 6. Effective October 1, 2013.)



1373.621

(a) Except for a specialized health care service plan, every health care service plan contract that is issued, amended, delivered, or renewed in this state on or after January 1, 1999, that provides hospital, medical, or surgical expense coverage under an employer-sponsored group plan for an employer subject to COBRA, as defined in subdivision (e), or an employer group for which the plan is required to offer Cal-COBRA coverage, as defined in subdivision (f), including a carrier providing replacement coverage under Section 1399.63, shall further offer the former employee the opportunity to continue benefits as required under subdivision (b), and shall further offer the former spouse of an employee or former employee the opportunity to continue benefits as required under subdivision (c).

(b) (1) In the event a former employee who worked for the employer for at least five years prior to the date of termination of employment and who is 60 years of age or older on the date employment ends is entitled to and so elects to continue benefits under COBRA or Cal-COBRA for himself or herself and for any spouse, the employee or spouse may further continue benefits beyond the date coverage under COBRA or Cal-COBRA ends, as set forth in paragraph (2). Except as otherwise specified, continuation coverage shall be under the same benefit terms and conditions as if the continuation coverage under COBRA or Cal-COBRA had remained in force. For the employee or spouse, continuation coverage following the end of COBRA or Cal-COBRA is subject to payment of premiums to the health care service plan. Individuals ineligible for COBRA or Cal-COBRA, or who are eligible but have not elected or exhausted continuation coverage under federal COBRA or Cal-COBRA, are not entitled to continuation coverage under this section. Premiums for continuation coverage under this section shall be billed by, and remitted to, the health care service plan in accordance with subdivision (d). Failure to pay the requisite premiums may result in termination of the continuation coverage in accordance with the applicable provisions in the plan’s group subscriber agreement with the former employer.

(2) The employer shall notify the former employee or spouse or both, or the former spouse of the employee or former employee, of the availability of the continuation benefits under this section in accordance with Section 2800.2 of the Labor Code. To continue health care coverage pursuant to this section, the individual shall elect to do so by notifying the plan in writing within 30 calendar days prior to the date continuation coverage under COBRA or Cal-COBRA is scheduled to end. Every health care service plan and specialized health care service plan shall provide to the employer replacing a health care service plan contract issued by the plan, or to the employer’s agent or broker representative, within 15 days of any written request, information in possession of the plan reasonably required to administer the requirements of Section 2800.2 of the Labor Code.

(3) The continuation coverage shall end automatically on the earlier of (A) the date the individual reaches age 65, (B) the date the individual is covered under any group health plan not maintained by the employer or any other health plan, regardless of whether that coverage is less valuable, (C) the date the individual becomes entitled to Medicare under Title XVIII of the Social Security Act, (D) for a spouse, five years from the date on which continuation coverage under COBRA or Cal-COBRA was scheduled to end for the spouse, or (E) the date on which the employer terminates its group subscriber agreement with the health care service plan and ceases to provide coverage for any active employees through that plan, in which case the health care service plan shall notify the former employee or spouse or both of the right to a conversion plan in accordance with Section 1373.6.

(c) (1) If a former spouse of an employee or former employee was covered as a qualified beneficiary under COBRA or Cal-COBRA, the former spouse may further continue benefits beyond the date coverage under COBRA or Cal-COBRA ends, as set forth in paragraph (2) of subdivision (b). Except as otherwise specified in this section, continuation coverage shall be under the same benefit terms and conditions as if the continuation coverage under COBRA or Cal-COBRA had remained in force. Continuation coverage following the end of COBRA or Cal-COBRA is subject to payment of premiums to the health care service plan. Premiums for continuation coverage under this section shall be billed by, and remitted to, the health care service plan in accordance with subdivision (d). Failure to pay the requisite premiums may result in termination of the continuation coverage in accordance with the applicable provisions in the plan’s group subscriber agreement with the employer or former employer.

(2) The continuation coverage for the former spouse shall end automatically on the earlier of (A) the date the individual reaches 65 years of age, (B) the date the individual is covered under any group health plan not maintained by the employer or any other health plan, regardless of whether that coverage is less valuable, (C) the date the individual becomes entitled to Medicare under Title XVIII of the Social Security Act, (D) five years from the date on which continuation coverage under COBRA or Cal-COBRA was scheduled to end for the former spouse, or (E) the date on which the employer or former employer terminates its group subscriber agreement with the health care service plan and ceases to provide coverage for any active employees through that plan.

(d) (1) If the premium charged to the employer for a specific employee or dependent eligible under this section is adjusted for the age of the specific employee, or eligible dependent, on other than a composite basis, the rate for continuation coverage under this section shall not exceed 102 percent of the premium charged by the plan to the employer for an employee of the same age as the former employee electing continuation coverage in the case of an individual who was eligible for COBRA, and 110 percent in the case of an individual who was eligible for Cal-COBRA. If the coverage continued is that of a former spouse, the premium charged shall not exceed 102 percent of the premium charged by the plan to the employer for an employee of the same age as the former spouse selecting continuation coverage in the case of an individual who was eligible for COBRA, and 110 percent in the case of an individual who was eligible for Cal-COBRA.

(2) If the premium charged to the employer for a specific employee or dependent eligible under this section is not adjusted for age of the specific employee, or eligible dependent, then the rate for continuation coverage under this section shall not exceed 213 percent of the applicable current group rate. For purposes of this section, the “applicable current group rate” means the total premiums charged by the health care service plan for coverage for the group, divided by the relevant number of covered persons.

(3) However, in computing the premiums charged to the specific employer group, the health care service plan shall not include consideration of the specific medical care expenditures for beneficiaries receiving continuation coverage pursuant to this section.

(e) For purposes of this section, “COBRA” means Section 4980B of Title 26 of the United States Code, Section 1161 et seq. of Title 29 of the United States Code, and Section 300bb of Title 42 of the United States Code, as added by the Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99-272), and as amended.

(f) For purposes of this section, “Cal-COBRA” means the continuation coverage that must be offered pursuant to Article 4.5 (commencing with Section 1366.20), or Article 1.7 (commencing with Section 10128.50) of Chapter 1 of Part 2 of Division 2 of the Insurance Code.

(g) For the purposes of this section, “former spouse” means either an individual who is divorced from an employee or former employee or an individual who was married to an employee or former employee at the time of the death of the employee or former employee.

(h) Every plan evidence of coverage that is issued, amended, or renewed after July 1, 1999, shall contain a description of the provisions and eligibility requirements for the continuation coverage offered pursuant to this section.

(i) This section does not apply to any individual who is not eligible for its continuation coverage prior to January 1, 2005.

(Amended by Stats. 2013, Ch. 441, Sec. 7. Effective October 1, 2013.)



1373.622

(a)  (1) After the termination of the pilot program under Section 1373.62, a health care service plan shall continue to provide coverage under the same terms and conditions specified in Section 1376.62 as it existed on January 1, 2007, including the terms of the standard benefit plan and the subscriber payment amount, to each individual who was terminated from the program pursuant to subdivision (f) of Section 12725 of the Insurance Code during the term of the pilot program and who enrolled or applied to enroll in a standard benefit plan within 63 days of termination. The Managed Risk Medical Insurance Board shall continue to pay the amount described in Section 1376.62 for each of those individuals. A health care service plan shall not be required to offer the coverage described in Section 1373.62 after the termination of the pilot program to individuals not already enrolled in the program.

(2) Notwithstanding paragraph (1) of this subdivision or Section 1373.62 as it existed on January 1, 2007, the following rules shall apply:

(A) (i) A health care service plan shall not be obligated to provide coverage to any individual pursuant to this section on or after January 1, 2014.

(ii) The Managed Risk Medical Insurance Board shall not be obligated to provide any payment to any health care service plan under this section for (I) health care expenses incurred on or after January 1, 2014, or (II) the standard monthly administrative fee, as defined in Section 1373.62 as it existed on January 1, 2007, for any month after December 2013.

(B) Each health care service plan providing coverage pursuant to this section shall, on or before October 1, 2013, send a notice to each individual enrolled in a standard benefit plan that is in at least 12-point type and with, at minimum, the following information:

(i) Notice as to whether or not the plan will terminate as of January 1, 2014.

(ii) The availability of individual health coverage, including through Covered California, including at least all of the following:

(I) That, beginning on January 1, 2014, individuals seeking coverage may not be denied coverage based on health status.

(II) That the premium rates for coverage offered by a health care service plan or a health insurer cannot be based on an individual’s health status.

(III) That individuals obtaining coverage through Covered California may, depending upon income, be eligible for premium subsidies and cost-sharing subsidies.

(IV) That individuals seeking coverage must obtain this coverage during an open or special enrollment period, and a description of the open and special enrollment periods that may apply.

(C) As a condition of receiving payment for a reporting period pursuant to this section, a health care service plan shall provide the Managed Risk Medical Insurance Board with a complete, final annual reconciliation report by the earlier of December 31, 2014, or an earlier date as prescribed by Section 1373.62, as it existed on January 1, 2007, for that reporting period. To the extent that it receives a complete, final reconciliation report for a reporting period by the date required pursuant to this subparagraph, the Managed Risk Medical Insurance Board shall complete reconciliation with the health care service plan for that reporting period within six months of receiving the report.

(b)  If the state fails to expend, pursuant to this section, sufficient funds for the state’s contribution amount to any health care service plan, the health care service plan may increase the monthly payments that its subscribers are required to pay for any standard benefit plan to the amount that the Managed Risk Medical Insurance Board would charge without a state subsidy for the same plan issued to the same individual within the program.

(c) The adoption and readoption, by the Managed Risk Medical Insurance Board, of regulations implementing the amendments to this section enacted by the legislation adding this subdivision shall be deemed an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the Managed Risk Medical Insurance Board is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(Amended by Stats. 2013, Ch. 441, Sec. 8. Effective October 1, 2013.)



1373.65

(a) At least 75 days prior to the termination date of its contract with a provider group or a general acute care hospital, the health care service plan shall submit an enrollee block transfer filing to the department that includes the written notice the plan proposes to send to affected enrollees. The plan may not send this notice to enrollees until the department has reviewed and approved its content. If the department does not respond within seven days of the date of its receipt of the filing, the notice shall be deemed approved.

(b) At least 60 days prior to the termination date of a contract between a health care service plan and a provider group or a general acute care hospital, the plan shall send the written notice described in subdivision (a) by United States mail to enrollees who are assigned to the terminated provider group or hospital. A plan that is unable to comply with the timeframe because of exigent circumstances shall apply to the department for a waiver. The plan is excused from complying with this requirement only if its waiver application is granted by the department or the department does not respond within seven days of the date of its receipt of the waiver application. If the terminated provider is a hospital and the plan assigns enrollees to a provider group with exclusive admitting privileges to the hospital, the plan shall send the written notice to each enrollee who is a member of the provider group and who resides within a 15-mile radius of the terminated hospital. If the plan operates as a preferred provider organization or assigns members to a provider group with admitting privileges to hospitals in the same geographic area as the terminated hospital, the plan shall send the written notice to all enrollees who reside within a 15-mile radius of the terminated hospital.

(c) The health care service plan shall send enrollees of a preferred provider organization the written notice required by subdivision (b) only if the terminated provider is a general acute care hospital.

(d) If an individual provider terminates his or her contract or employment with a provider group that contracts with a health care service plan, the plan may require that the provider group send the notice required by subdivision (b).

(e) If, after sending the notice required by subdivision (b), a health care service plan reaches an agreement with a terminated provider to renew or enter into a new contract or to not terminate their contract, the plan shall offer each affected enrollee the option to return to that provider. If an affected enrollee does not exercise this option, the plan shall reassign the enrollee to another provider.

(f) A health care service plan and a provider shall include in all written, printed, or electronic communications sent to an enrollee that concern the contract termination or block transfer, the following statement in not less than 8-point type: “If you have been receiving care from a health care provider, you may have a right to keep your provider for a designated time period. Please contact your HMO’s customer service department, and if you have further questions, you are encouraged to contact the Department of Managed Health Care, which protects HMO consumers, by telephone at its toll-free number, 1-888-HMO-2219, or at a TDD number for the hearing impaired at 1-877-688-9891, or online at www.hmohelp.ca.gov.”

(g) For purposes of this section, “provider group” means a medical group, independent practice association, or any other similar organization.

(Amended by Stats. 2004, Ch. 164, Sec. 2. Effective January 1, 2005.)



1373.7

A health care service plan contract, which is written or issued for delivery outside of California and which provides benefits for California residents that are within the scope of psychological practice, shall not be deemed to prohibit persons covered under the contract from selecting a psychologist licensed in California to perform the services in California which are within the terms of the contract even though the psychologist is not licensed in the state where the contract is written or issued for delivery.

(Added by Stats. 1981, Ch. 558.)



1373.8

A health care service plan contract where the plan is licensed to do business in this state and the plan provides coverage that includes California residents, but that may be written or issued for delivery outside of California, and where benefits are provided within the scope of practice of a licensed clinical social worker, a registered nurse licensed pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code who possesses a master’s degree in psychiatric-mental health nursing and is listed as a psychiatric-mental health nurse by the Board of Registered Nursing, an advanced practice registered nurse who is certified as a clinical nurse specialist pursuant to Article 9 (commencing with Section 2838) of Chapter 6 of Division 2 of the Business and Professions Code who participates in expert clinical practice in the specialty of psychiatric-mental health nursing, a marriage and family therapist who is the holder of a license under Section 4980.50 of the Business and Professions Code, or a professional clinical counselor who is the holder of a license under Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code shall not be deemed to prohibit persons covered under the contract from selecting those licensed persons in California to perform the services in California that are within the terms of the contract even though the licensees are not licensed in the state where the contract is written or issued for delivery.

It is the intent of the Legislature in amending this section in the 1984 portion of the 1983–84 Legislative Session that persons covered by the contract and those providers of health care specified in this section who are licensed in California should be entitled to the benefits provided by the plan for services of those providers rendered to those persons.

(Amended by Stats. 2011, Ch. 381, Sec. 31. Effective January 1, 2012.)



1373.9

(a)   Except in the case of a specialized health care service plan, a health care service plan which negotiates and enters into a contract with professional providers to provide services at alternative rates of payment of the type described in Sections 10133 and 11512 of the Insurance Code, shall give reasonable consideration to timely written proposals for affiliation by licensed or certified professional providers.

(b)  For the purposes of this section, the following definitions are applicable:

(1)  “Reasonable consideration” means consideration in good faith of the terms of proposals for affiliation prior to the time that contracts for alternative rates of payment are entered into or renewed. A plan may specify the terms and conditions of affiliation to assure cost efficiency, qualification of providers, appropriate utilization of services, accessibility, convenience to persons who would receive the provider’s services, and consistency with the plan’s basic method of operation, but shall not exclude providers because of their category of license.

(2)  “Professional provider” means a holder of a certificate or license under Division 2 (commencing with Section 500) of the Business and Professions Code, or any initiative act referred to therein, except for those certified or licensed pursuant to Article 3 of Chapter 5 (commencing with Section 2050) or Chapter 11 (commencing with Section 4800), who may, within the scope of their licenses, perform the services of a specific plan benefit defined in the health care service plan’s contracts with its enrollees.

(c)  A plan which has an affiliation with an institutional provider or with professional providers is not required by this section to give consideration to affiliation with professional providers who hold the same category of license or certificate and propose to serve a geographic area served adequately by the affiliated providers that provide their professional services as employees or agents of that institutional or professional provider, or contract with that institutional or professional provider to provide professional services.

(Added by Stats. 1984, Ch. 977, Sec. 1.)



1373.95

(a) (1) A health care service plan, other than a specialized health care service plan that offers professional mental health services on an employer-sponsored group basis, shall file a written continuity of care policy as a material modification with the department before March 31, 2004.

(2) A health care service plan shall include all of the following in its written continuity of care policy:

(A) A description of the plan’s process for the block transfer of enrollees from a terminated provider group or hospital to a new provider group or hospital.

(B) A description of the manner in which the plan facilitates the completion of covered services pursuant to Section 1373.96.

(C) A template of the notice the plan proposes to send to enrollees describing its policy and informing enrollees of their right to completion of covered services.

(D) A description of the plan’s process to review an enrollee’s request for the completion of covered services.

(E) A provision ensuring that reasonable consideration is given to the potential clinical effect on an enrollee’s treatment caused by a change of provider.

(3) If approved by the department, the provisions of the written continuity of care policy shall replace all prior continuity of care policies. The plan shall file a revision of the policy with the department if it makes a material change to it.

(b) (1) The provisions of this subdivision apply to a specialized health care service plan that offers professional mental health services on an employer-sponsored group basis.

(2) The plan shall file with the department a written policy describing the manner in which it facilitates the continuity of care for a new enrollee who has been receiving services from a nonparticipating mental health provider for an acute, serious, or chronic mental health condition when his or her employer changed health plans. The written policy shall allow the new enrollee a reasonable transition period to continue his or her course of treatment with the nonparticipating mental health provider prior to transferring to a participating provider and shall include the provision of mental health services on a timely, appropriate, and medically necessary basis from the nonparticipating provider. The policy may provide that the length of the transition period take into account on a case-by-case basis, the severity of the enrollee’s condition and the amount of time reasonably necessary to effect a safe transfer. The policy shall ensure that reasonable consideration is given to the potential clinical effect of a change of provider on the enrollee’s treatment for the condition. The policy shall describe the plan’s process to review an enrollee’s request to continue his or her course of treatment with a nonparticipating mental health provider. Nothing in this paragraph shall be construed to require the plan to accept a nonparticipating mental health provider onto its panel for treatment of other enrollees. For purposes of the continuing treatment of the transferring enrollee, the plan may require the nonparticipating mental health provider, as a condition of the right conferred under this section, to enter into its standard mental health provider contract.

(3) A plan may require a nonparticipating mental health provider whose services are continued pursuant to the written policy, to agree in writing to the same contractual terms and conditions that are imposed upon the plan’s participating providers, including location within the plan’s service area, reimbursement methodologies, and rates of payment. If the plan determines that an enrollee’s health care treatment should temporarily continue with his or her existing provider or nonparticipating mental health provider, the plan shall not be liable for actions resulting solely from the negligence, malpractice, or other tortious or wrongful acts arising out of the provisions of services by the existing provider or a nonparticipating mental health provider.

(4) The written policy shall not apply to an enrollee who is offered an out-of-network option or to an enrollee who had the option to continue with his or her previous specialized health care service plan that offers professional mental health services on an employer-sponsored group basis or mental health provider and instead voluntarily chose to change health plans.

(5) This subdivision shall not apply to a specialized health care service plan that offers professional mental health services on an employer-sponsored group basis if it includes out-of-network coverage that allows the enrollee to obtain services from his or her existing mental health provider or nonparticipating mental health provider.

(c) The health care service plan, including a specialized health care service plan that offers professional mental health services on an employer-sponsored group basis, shall provide to all new enrollees notice of its written continuity of care policy and information regarding the process for an enrollee to request a review under the policy and shall provide, upon request, a copy of the written policy to an enrollee.

(d) Nothing in this section shall require a health care service plan or a specialized health care service plan that offers professional mental health services on an employer-sponsored group basis to cover services or provide benefits that are not otherwise covered under the terms and conditions of the plan contract.

(e) The following definitions apply for the purposes of this section:

(1) “Hospital” means a general acute care hospital.

(2) “Nonparticipating mental health provider” means a psychiatrist, licensed psychologist, licensed marriage and family therapist, licensed social worker, or licensed professional clinical counselor who does not contract with the specialized health care service plan that offers professional mental health services on an employer-sponsored group basis.

(3) “Provider group” means a medical group, independent practice association, or any other similar organization.

(Amended by Stats. 2011, Ch. 381, Sec. 32. Effective January 1, 2012.)



1373.96

(a) A health care service plan shall, at the request of an enrollee, provide the completion of covered services as set forth in this section by a terminated provider or by a nonparticipating provider.

(b) (1) The completion of covered services shall be provided by a terminated provider to an enrollee who, at the time of the contract’s termination, was receiving services from that provider for one of the conditions described in subdivision (c).

(2) The completion of covered services shall be provided by a nonparticipating provider to a newly covered enrollee who, at the time his or her coverage became effective, was receiving services from that provider for one of the conditions described in subdivision (c).

(c) The health care service plan shall provide for the completion of covered services for the following conditions:

(1) An acute condition. An acute condition is a medical condition that involves a sudden onset of symptoms due to an illness, injury, or other medical problem that requires prompt medical attention and that has a limited duration. Completion of covered services shall be provided for the duration of the acute condition.

(2) A serious chronic condition. A serious chronic condition is a medical condition due to a disease, illness, or other medical problem or medical disorder that is serious in nature and that persists without full cure or worsens over an extended period of time or requires ongoing treatment to maintain remission or prevent deterioration. Completion of covered services shall be provided for a period of time necessary to complete a course of treatment and to arrange for a safe transfer to another provider, as determined by the health care service plan in consultation with the enrollee and the terminated provider or nonparticipating provider and consistent with good professional practice. Completion of covered services under this paragraph shall not exceed 12 months from the contract termination date or 12 months from the effective date of coverage for a newly covered enrollee.

(3) A pregnancy. A pregnancy is the three trimesters of pregnancy and the immediate postpartum period. Completion of covered services shall be provided for the duration of the pregnancy.

(4) A terminal illness. A terminal illness is an incurable or irreversible condition that has a high probability of causing death within one year or less. Completion of covered services shall be provided for the duration of a terminal illness, which may exceed 12 months from the contract termination date or 12 months from the effective date of coverage for a new enrollee.

(5) The care of a newborn child between birth and age 36 months. Completion of covered services under this paragraph shall not exceed 12 months from the contract termination date or 12 months from the effective date of coverage for a newly covered enrollee.

(6) Performance of a surgery or other procedure that is authorized by the plan as part of a documented course of treatment and has been recommended and documented by the provider to occur within 180 days of the contract’s termination date or within 180 days of the effective date of coverage for a newly covered enrollee.

(d) (1) The plan may require the terminated provider whose services are continued beyond the contract termination date pursuant to this section to agree in writing to be subject to the same contractual terms and conditions that were imposed upon the provider prior to termination, including, but not limited to, credentialing, hospital privileging, utilization review, peer review, and quality assurance requirements. If the terminated provider does not agree to comply or does not comply with these contractual terms and conditions, the plan is not required to continue the provider’s services beyond the contract termination date.

(2) Unless otherwise agreed by the terminated provider and the plan or by the individual provider and the provider group, the services rendered pursuant to this section shall be compensated at rates and methods of payment similar to those used by the plan or the provider group for currently contracting providers providing similar services who are not capitated and who are practicing in the same or a similar geographic area as the terminated provider. Neither the plan nor the provider group is required to continue the services of a terminated provider if the provider does not accept the payment rates provided for in this paragraph.

(e) (1) The plan may require a nonparticipating provider whose services are continued pursuant to this section for a newly covered enrollee to agree in writing to be subject to the same contractual terms and conditions that are imposed upon currently contracting providers providing similar services who are not capitated and who are practicing in the same or a similar geographic area as the nonparticipating provider, including, but not limited to, credentialing, hospital privileging, utilization review, peer review, and quality assurance requirements. If the nonparticipating provider does not agree to comply or does not comply with these contractual terms and conditions, the plan is not required to continue the provider’s services.

(2) Unless otherwise agreed upon by the nonparticipating provider and the plan or by the nonparticipating provider and the provider group, the services rendered pursuant to this section shall be compensated at rates and methods of payment similar to those used by the plan or the provider group for currently contracting providers providing similar services who are not capitated and who are practicing in the same or a similar geographic area as the nonparticipating provider. Neither the plan nor the provider group is required to continue the services of a nonparticipating provider if the provider does not accept the payment rates provided for in this paragraph.

(f) The amount of, and the requirement for payment of, copayments, deductibles, or other cost sharing components during the period of completion of covered services with a terminated provider or a nonparticipating provider are the same as would be paid by the enrollee if receiving care from a provider currently contracting with or employed by the plan.

(g) If a plan delegates the responsibility of complying with this section to a provider group, the plan shall ensure that the requirements of this section are met.

(h) This section shall not require a plan to provide for completion of covered services by a provider whose contract with the plan or provider group has been terminated or not renewed for reasons relating to a medical disciplinary cause or reason, as defined in paragraph (6) of subdivision (a) of Section 805 of the Business and Profession Code, or fraud or other criminal activity.

(i) This section shall not require a plan to cover services or provide benefits that are not otherwise covered under the terms and conditions of the plan contract. Except as provided in subdivision (l), this section shall not apply to a newly covered enrollee covered under an individual subscriber agreement who is undergoing a course of treatment on the effective date of his or her coverage for a condition described in subdivision (c).

(j) Except as provided in subdivision (l), this section shall not apply to a newly covered enrollee who is offered an out-of-network option or to a newly covered enrollee who had the option to continue with his or her previous health plan or provider and instead voluntarily chose to change health plans.

(k) The provisions contained in this section are in addition to any other responsibilities of a health care service plan to provide continuity of care pursuant to this chapter. Nothing in this section shall preclude a plan from providing continuity of care beyond the requirements of this section.

(l) (1) A health care service plan shall, at the request of a newly covered enrollee under an individual health care service plan contract, arrange for the completion of covered services as set forth in this section by a nonparticipating provider for one of the conditions described in subdivision (c) if the newly covered enrollee meets both of the following:

(A) The newly covered enrollee’s prior coverage was terminated under paragraph (5) or (6) of subdivision (a) of Section 1365 or subdivision (d) or (e) of Section 10273.6 of the Insurance Code between December 1, 2013, and March 31, 2014, inclusive.

(B) At the time his or her coverage became effective, the newly covered enrollee was receiving services from that provider for one of the conditions described in subdivision (c).

(2) The completion of covered services required to be provided under this subdivision apply to services rendered to the newly covered enrollee on and after the effective date of his or her new coverage.

(3) A violation of this subdivision does not constitute a crime under Section 1390.

(m) The following definitions apply for the purposes of this section:

(1) “Individual provider” means a person who is a licentiate, as defined in Section 805 of the Business and Professions Code, or a person licensed under Chapter 2 (commencing with Section 1000) of Division 2 of the Business and Professions Code.

(2) “Nonparticipating provider” means a provider who is not contracted with the enrollee’s health care service plan to provide services under the enrollee’s plan contract.

(3) “Provider” shall have the same meaning as set forth in subdivision (i) of Section 1345.

(4) “Provider group” means a medical group, independent practice association, or any other similar organization.

(Amended by Stats. 2014, Ch. 4, Sec. 1. Effective March 20, 2014.)



1373.10

(a)  On and after January 1, 1985, every health care service plan, that is not a health maintenance organization or is not a plan that enters exclusively into specialized health care service plan contracts, as defined by subdivision (n) of Section 1345, which provides coverage for hospital, medical, or surgical expenses, shall offer coverage to group contract holders for expenses incurred as a result of treatment by holders of certificates under Section 4938 of the Business and Professions Code, under such terms and conditions as may be agreed upon between the health care service plan and the group contract holder.

A health care service plan is not required to offer the coverage provided by this section as part of any contract covering employees of a public entity.

(b)  For the purposes of this section, “health maintenance organization” or “HMO” means a public or private organization, organized under the laws of this state, which does all of the following:

(1)  Provides or otherwise makes available to enrolled participants health care services, including at least the following basic health care services: usual physician services, hospitalization, laboratory, X-ray, emergency and preventive services, and out-of-area coverage.

(2)  Is compensated, except for copayments, for the provision of basic health care services listed in paragraph (1) to enrolled participants on a predetermined periodic rate basis.

(3)  Provides physician services primarily directly through physicians who are either employees or partners of the organization, or through arrangements with individual physicians or one or more groups of physicians, organized on a group practice or individual practice basis.

(Added by renumbering Section 1373.4 (as amended by Stats. 1985, Ch. 84) by Stats. 1986, Ch. 718, Sec. 3.)



1373.11

A health care service plan that offers or provides one or more podiatry services, as defined in Section 2472 of the Business and Professions Code, as a specific podiatric plan benefit shall not refuse to give reasonable consideration to affiliation with podiatrists for the provision of service solely on the basis that they are podiatrists.

(Added by renumbering Section 1373.7 (as added by Stats. 1984, Ch. 163) by Stats. 1986, Ch. 718, Sec. 4.)



1373.12

A health care service plan which offers or provides one or more chiropractic services, as defined in Section 7 of the Chiropractic Initiative Act, as a specific chiropractic plan benefit, when those services are not provided pursuant to a contract as described in subdivision (a) of Section 1373.9, shall not refuse to give reasonable consideration to affiliation with chiropractors for provision of services solely on the basis that they are chiropractors. Section 1390 shall not apply to this section.

(Added by Stats. 1991, Ch. 1224, Sec. 1.)



1373.13

(a)  It is the intent of the Legislature that all persons licensed in this state to engage in the practice of dentistry shall be accorded equal professional status and privileges, without regard to the degree earned.

(b)  Notwithstanding any other provision of law, no health care service plan shall discriminate, with respect to the provision of, or contracts for, professional services, against a licensed dentist solely on the basis of the educational degree held by the dentist.

(Added by Stats. 1991, Ch. 729, Sec. 2.)



1373.14

Except for a preexisting condition, any health care service plan, except a specialized health care service plan, which provides coverage on a group or individual basis for long-term care facility services or home-based care shall not exclude persons covered by the plan from receiving these benefits, if they are diagnosed as having any significant destruction of brain tissue with resultant loss of brain function, including, but not limited to, progressive, degenerative, and dementing illnesses, including, but not limited to, Alzheimer’s disease, from the coverage offered for long-term care facility services or home-based care.

For purposes of this section, where a particular disease can be determined only with an autopsy, “diagnosed” means clinical diagnosis not dependent on pathological confirmation, but employing nationally accepted criteria.

(Amended by Stats. 1988, Ch. 1049, Sec. 1.)



1373.18

Whenever any health care service plan, except a specialized health care service plan, negotiates and enters into a contract with providers to provide services at alternative rates of payment of the type described in Sections 10133 and 11512 of the Insurance Code, and enrollee copayments are to be based upon a percentage of the fee for services to be rendered, the amount of the enrollee copayment shall be calculated exclusively from the negotiated alternative rate for the service rendered. No health care service plan or provider, negotiating and entering into a contract pursuant to this section, shall charge or collect copayment amounts greater than those calculated in accordance with this section.

This section shall become operative on January 1, 1993.

(Added by Stats. 1991, Ch. 827, Sec. 1. Section operative January 1, 1993, by its own provisions.)



1373.19

Any health care service plan that includes a term that requires the parties to submit to binding arbitration shall, for those cases or disputes for which the total amount of damages claimed is two hundred thousand dollars ($200,000) or less, provide for selection by the parties of a single neutral arbitrator who shall have no jurisdiction to award more than two hundred thousand dollars ($200,000). This provision shall not be subject to waiver, except that nothing in this section shall prevent the parties to an arbitration from agreeing in writing, after a case or dispute has arisen and a request for arbitration has been submitted, to use a tripartite arbitration panel that includes two party-appointed arbitrators or a panel of three neutral arbitrators, or another multiple arbitrator system mutually agreeable to the parties. The agreement shall clearly indicate, in boldface type, that “A case or dispute subject to binding arbitration has arisen between the parties and we mutually agree to waive the requirement that cases or disputes for which the total amount of damages claimed is two hundred thousand dollars ($200,000) or less be adjudicated by a single neutral arbitrator.” If the parties agree to waive the requirement to use a single neutral arbitrator, the enrollee or subscriber shall have three business days to rescind the agreement. If the agreement is also signed by counsel of the enrollee or subscriber, the agreement shall be immediately binding and may not be rescinded. If the parties are unable to agree on the selection of a neutral arbitrator, and the plan does not use a professional dispute resolution organization independent of the plan that has a procedure for a rapid selection or default appointment of a neutral arbitrator, the method provided in Section 1281.6 of the Code of Civil Procedure may be utilized.

(Amended by Stats. 1996, Ch. 1093, Sec. 1. Effective January 1, 1997.)



1373.20

(a)  If a plan uses arbitration to settle disputes with enrollees or subscribers, and does not use a professional dispute resolution organization independent of the plan that has a procedure for a rapid selection, or default appointment, of neutral arbitrators, the following requirements shall be met by the plan with respect to the arbitration of the disputes and shall not be subject to waiver:

(1)  If the party seeking arbitration and the plan against which arbitration is sought, in cases or disputes requiring a single neutral arbitrator, are unable to select a neutral arbitrator within 30 days after service of a written demand requesting the designation, it shall be conclusively presumed that the agreed method of selection has failed and the method provided in Section 1281.6 of the Code of Civil Procedure may be utilized.

(2)  In cases or disputes in which the parties have agreed to use a tripartite arbitration panel consisting of two party arbitrators and one neutral arbitrator, and the party arbitrators are unable to agree on the designation of a neutral arbitrator within 30 days after service of a written demand requesting the designation, it shall be conclusively presumed that the agreed method of selection has failed and the method provided in Section 1281.6 of the Code of Civil Procedure may be utilized.

(b)  If a court reviewing a petition filed pursuant to Section 1373.19 or subdivision (a) finds that a party has engaged in dilatory conduct intended to cause delay in proceeding under the arbitration agreement, the court, by order, may award reasonable costs, including attorney fees, incurred in connection with the filing of the petition.

(c)  If a plan uses arbitration to settle disputes with enrollees or subscribers, the following requirements shall be met with respect to extreme hardship cases:

(1)  The plan contract shall contain a provision for the assumption of all or a portion of an enrollee’s or subscriber’s share of the fees and expenses of the neutral arbitrator in cases of extreme hardship.

(2)  The plan shall disclose this provision to subscribers in any evidence of coverage issued or amended after August 1, 1997.

(3)  The plan shall provide enrollees, upon request, with an application for relief under this subdivision, or information on how to obtain an application from the professional dispute resolution organization that will administer the arbitration process. If the plan uses a professional dispute resolution organization independent of the plan, the provision for assumption of the arbitration fees in cases of extreme hardship shall be established and administered by the dispute resolution organization.

(4)  Approval or denial of the application shall be determined by either (A) a professional dispute resolution organization independent of the plan if the plan uses a professional dispute resolution organization, or (B) a neutral arbitrator who is not assigned to hear the underlying dispute, who has been selected pursuant to paragraph (1) of subdivision (a), and whose fees and expenses are paid for by the plan.

(Added by Stats. 1996, Ch. 1093, Sec. 2. Effective January 1, 1997.)



1373.21

(a)  If a health care service plan uses arbitration to settle disputes with enrollees or subscribers, it shall require that an arbitration award be accompanied by a written decision to the parties that indicates the prevailing party, the amount of any award and other relevant terms of the award, and the reasons for the award rendered.

(b)  A copy of any modified written decision, including the amount of the award and other relevant terms of the award, the reasons for the award rendered, the name of the arbitrator or arbitrators, but excluding the names of the enrollee, the plan, witnesses, attorneys, providers, health plan employees, and health facilities, shall be provided to the department on a quarterly basis. The department shall make these modified decisions available to the public upon request.

(c)  Subdivision (b) shall not preclude the department from requesting and securing from any plan copies of complete arbitration decisions issued pursuant to subdivision (a) for the purposes of administering this chapter.

(d)  If the department receives a request for information about an arbitration decision obtained by the department pursuant to subdivision (b) or (c), the department shall not release information identifying a person or entity whose name has been or should have been removed from the arbitration decision pursuant to subdivision (b).

(e)  Nothing in this section shall be construed to preclude the department, or any plan or person, from disclosing information contained in an arbitration decision if the disclosure is otherwise permitted by law.

(Added by Stats. 1998, Ch. 838, Sec. 1. Effective January 1, 1999.)



1374

If a health care service plan entered into, amended, or renewed in this state on or after the effective date of this section provides in any manner for coverage for an employee and a covered spouse dependent on such employee, the plan shall not provide for coverage under conditions less favorable for employees than coverage provided for covered spouses dependent upon the employees.

(Added by Stats. 1976, Ch. 59.)



1374.3

Notwithstanding any other provision of this chapter or of a health care service plan contract, every health care service plan shall comply with the requirements of Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code and Section 14124.94 of the Welfare and Institutions Code.

(Amended by Stats. 1996, Ch. 1062, Sec. 18. Effective January 1, 1997.)



1374.5

A health care service plan, which is issued, renewed, or amended on or after January 1, 1988, which includes mental health services coverage in nongroup contracts may not include a lifetime waiver for that coverage with respect to any applicant. The lifetime waiver of coverage provision shall be deemed unenforceable.

(Added by Stats. 1987, Ch. 1163, Sec. 1.)



1374.51

No plan may utilize any information regarding whether an enrollee’s psychiatric inpatient admission was made on a voluntary or involuntary basis for the purpose of determining eligibility for claim reimbursement.

(Added by Stats. 2001, Ch. 506, Sec. 3. Effective January 1, 2002.)



1374.55

(a)  On and after January 1, 1990, every health care service plan contract that is issued, amended, or renewed that covers hospital, medical, or surgical expenses on a group basis, where the plan is not a health maintenance organization as defined in Section 1373.10, shall offer coverage for the treatment of infertility, except in vitro fertilization, under those terms and conditions as may be agreed upon between the group subscriber and the plan. Every plan shall communicate the availability of that coverage to all group contractholders and to all prospective group contractholders with whom they are negotiating.

(b)  For purposes of this section, “infertility” means either (1) the presence of a demonstrated condition recognized by a licensed physician and surgeon as a cause of infertility, or (2) the inability to conceive a pregnancy or to carry a pregnancy to a live birth after a year or more of regular sexual relations without contraception. “Treatment for infertility” means procedures consistent with established medical practices in the treatment of infertility by licensed physicians and surgeons including, but not limited to, diagnosis, diagnostic tests, medication, surgery, and gamete intrafallopian transfer. “In vitro fertilization” means the laboratory medical procedures involving the actual in vitro fertilization process.

(c)  On and after January 1, 1990, every health care service plan that is a health maintenance organization, as defined in Section 1373.10, and that issues, renews, or amends a health care service plan contract that provides group coverage for hospital, medical, or surgical expenses shall offer the coverage specified in subdivision (a), according to the terms and conditions that may be agreed upon between the group subscriber and the plan to group contractholders with at least 20 employees to whom the plan is offered. The plan shall communicate the availability of the coverage to those group contractholders and prospective group contractholders with whom the plan is negotiating.

(d)  This section shall not be construed to deny or restrict in any way any existing right or benefit to coverage and treatment of infertility under an existing law, plan, or policy.

(e)  This section shall not be construed to require any employer that is a religious organization to offer coverage for forms of treatment of infertility in a manner inconsistent with the religious organization’s religious and ethical principles.

(f)  (1) This section shall not be construed to require any plan, which is a subsidiary of an entity whose owner or corporate member is a religious organization, to offer coverage for treatment of infertility in a manner inconsistent with that religious organization’s religious and ethical principles.

(2) For purposes of this subdivision, “subsidiary” of a specified corporation means a corporation more than 45 percent of the voting power of which is owned directly, or indirectly through one or more subsidiaries, by the specified corporation.

(g) Consistent with Section 1365.5, coverage for the treatment of infertility shall be offered and, if purchased, provided without discrimination on the basis of age, ancestry, color, disability, domestic partner status, gender, gender expression, gender identity, genetic information, marital status, national origin, race, religion, sex, or sexual orientation. Nothing in this subdivision shall be construed to interfere with the clinical judgment of a physician and surgeon.

(Amended by Stats. 2013, Ch. 644, Sec. 1. Effective January 1, 2014.)



1374.56

(a)  On and after July 1, 2000, every health care service plan contract, except a specialized health care service plan contract, issued, amended, delivered, or renewed in this state that provides coverage for hospital, medical, or surgical expenses shall provide coverage for the testing and treatment of phenylketonuria (PKU) under the terms and conditions of the plan contract.

(b)  Coverage for treatment of phenylketonuria (PKU) shall include those formulas and special food products that are part of a diet prescribed by a licensed physician and managed by a health care professional in consultation with a physician who specializes in the treatment of metabolic disease and who participates in or is authorized by the plan, provided that the diet is deemed medically necessary to avert the development of serious physical or mental disabilities or to promote normal development or function as a consequence of phenylketonuria (PKU).

(c)  Coverage pursuant to this section is not required except to the extent that the cost of the necessary formulas and special food products exceeds the cost of a normal diet.

(d)  For purposes of this section, the following definitions shall apply:

(1)  “Formula” means an enteral product or enteral products for use at home that are prescribed by a physician or nurse practitioner, or ordered by a registered dietician upon referral by a health care provider authorized to prescribe dietary treatments, as medically necessary for the treatment of phenylketonuria (PKU).

(2)  “Special food product” means a food product that is both of the following:

(A)  Prescribed by a physician or nurse practitioner for the treatment of phenylketonuria (PKU) and is consistent with the recommendations and best practices of qualified health professionals with expertise germane to, and experience in the treatment and care of, phenylketonuria (PKU). It does not include a food that is naturally low in protein, but may include a food product that is specially formulated to have less than one gram of protein per serving.

(B)  Used in place of normal food products, such as grocery store foods, used by the general population.

(Added by Stats. 1999, Ch. 541, Sec. 1. Effective January 1, 2000.)



1374.57

(a)  No group health care service plan that provides hospital, medical, or surgical expense benefits for employees or subscribers and their dependents shall exclude a dependent child from eligibility or benefits solely because the dependent child does not reside with the employee or subscriber.

(b)  A health care service plan that provides hospital, medical, or surgical expense benefits for employees or subscribers and their dependents shall enroll, upon application by the employer or group administrator, a dependent child of the noncustodial parent when the parent is the employee or subscriber, at any time the noncustodial or custodial parent makes an application for enrollment to the employer or group administrator when a court order for medical support exists. Except as provided in Section 1374.3, the application to the employer or group administrator shall be made within 90 days of the issuance of the court order. In the case of children who are eligible for medicaid, the State Department of Health Services or the district attorney in whose jurisdiction the child resides may make that application.

(c)  This section shall not be construed to require that a health care service plan enroll a dependent who resides outside the plan’s geographic service area, except as provided in Section 1374.3.

(d)  Notwithstanding any other provision of this section, all health care service plans shall comply with the standards set forth in Section 1374.3.

(Amended by Stats. 1994, Ch. 147, Sec. 9. Effective July 11, 1994.)



1374.58

(a) A group health care service plan that provides hospital, medical, or surgical expense benefits shall provide equal coverage to employers or guaranteed associations, as defined in Section 1357, for the registered domestic partner of an employee or subscriber to the same extent, and subject to the same terms and conditions, as provided to a spouse of the employee or subscriber, and shall inform employers and guaranteed associations of this coverage. A plan shall not offer or provide coverage for a registered domestic partner that is not equal to the coverage provided to the spouse of an employee or subscriber, and shall not discriminate in coverage between spouses or domestic partners of a different sex and spouses or domestic partners of the same sex. The prohibitions and requirements imposed by this section are in addition to any other prohibitions and requirements imposed by law.

(b) If an employer or guaranteed association has purchased coverage for spouses and registered domestic partners pursuant to subdivision (a), a health care service plan that provides hospital, medical, or surgical expense benefits for employees or subscribers and their spouses shall enroll, upon application by the employer or group administrator, a registered domestic partner of an employee or subscriber in accordance with the terms and conditions of the group contract that apply generally to all spouses under the plan, including coordination of benefits.

(c) For purposes of this section, the term “domestic partner” shall have the same meaning as that term is used in Section 297 of the Family Code.

(d) (1) A health care service plan may require that the employee or subscriber verify the status of the domestic partnership by providing to the plan a copy of a valid Declaration of Domestic Partnership filed with the Secretary of State pursuant to Section 298 of the Family Code or an equivalent document issued by a local agency of this state, another state, or a local agency of another state under which the partnership was created. The plan may also require that the employee or subscriber notify the plan upon the termination of the domestic partnership.

(2) Notwithstanding paragraph (1), a health care service plan may require the information described in that paragraph only if it also requests from the employee or subscriber whose spouse is provided coverage, verification of marital status and notification of dissolution of the marriage.

(e) Nothing in this section shall be construed to expand the requirements of Section 4980B of Title 26 of the United States Code, Section 1161, and following, of Title 29 of the United States Code, or Section 300bb-1, and following, of Title 42 of the United States Code, as added by the Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99-272), and as those provisions may be later amended.

(f) A plan subject to this section that is issued, amended, delivered, or renewed in this state on or after January 2, 2005, shall be deemed to provide coverage for registered domestic partners that is equal to the coverage provided to a spouse of an employee or subscriber.

(Amended by Stats. 2011, Ch. 722, Sec. 2. Effective January 1, 2012.)



1374.7

(a)  No plan shall refuse to enroll any person or accept any person as a subscriber or renew any person as a subscriber after appropriate application on the basis of a person’s genetic characteristics that may, under some circumstances, be associated with disability in that person or that person’s offspring. No plan shall require a higher rate or charge, or offer or provide different terms, conditions, or benefits, on the basis of a person’s genetic characteristics that may, under some circumstances, be associated with disability in that person or that person’s offspring.

(b)  No plan shall seek information about a person’s genetic characteristics for any nontherapeutic purpose.

(c)  No discrimination shall be made in the fees or commissions of a solicitor or solicitor firm for an enrollment or a subscription or the renewal of an enrollment or subscription of any person on the basis of a person’s genetic characteristics that may, under some circumstances, be associated with disability in that person or that person’s offspring.

(d)  “Genetic characteristics” as used in this section means either of the following:

(1)  Any scientifically or medically identifiable gene or chromosome, or combination or alteration thereof, that is known to be a cause of a disease or disorder in a person or his or her offspring, or that is determined to be associated with a statistically increased risk of development of a disease or disorder, and that is presently not associated with any symptoms of any disease or disorder.

(2)  Inherited characteristics that may derive from the individual or family member, that are known to be a cause of a disease or disorder in a person or his or her offspring, or that are determined to be associated with a statistically increased risk of development of a disease or disorder, and that are presently not associated with any symptoms of any disease or disorder.

(Amended by Stats. 1999, Ch. 311, Sec. 3. Effective January 1, 2000.)



1374.75

(a)  No health care service plan shall deny, refuse to enroll, refuse to renew, cancel, restrict, or otherwise terminate, exclude, or limit coverage, or charge a different rate for the same coverage, on the basis that the applicant or covered person is, has been, or may be a victim of domestic violence.

(b)  Nothing in this section shall prevent a health care service plan from underwriting coverage on the basis of the medical condition of an individual so long as the consideration of the condition (1) does not take into account whether such an individual’s medical condition was caused by an act of domestic violence, (2) is the same with respect to an applicant or enrollee who is not the subject of domestic violence as with an applicant or enrollee who is the subject of domestic violence, and (3) does not violate any other act, regulation, or rule of law. The fact that an individual is, has been, or may be the subject of domestic violence shall not be considered a medical condition.

(c)  As used in this section, “domestic violence” means domestic violence, as defined in Section 6211 of the Family Code.

(Added by Stats. 1995, Ch. 603, Sec. 1. Effective January 1, 1996.)



1374.8

(a) A health care service plan shall not release any information to an employer that would directly or indirectly indicate to the employer that an employee is receiving or has received services from a health care provider covered by the plan unless authorized to do so by the employee. An insurer that has, pursuant to an agreement, assumed the responsibility to pay compensation pursuant to Article 3 (commencing with Section 3750) of Chapter 4 of Part 1 of Division 4 of the Labor Code, shall not be considered an employer for the purposes of this section.

(b) Nothing in this section prohibits a health care service plan from releasing relevant information described in this section for the purposes set forth in Chapter 12 (commencing with Section 1871) of Part 2 of Division 1 of the Insurance Code.

(c) Nothing in this section prohibits a health care service plan from releasing relevant information described in this section for the purposes set forth in Section 1385.10.

(Amended by Stats. 2014, Ch. 577, Sec. 1. Effective January 1, 2015.)



1374.9

For violations of Section 1374.7, the director may, after appropriate notice and opportunity for hearing, by order, levy administrative penalties as follows:

(a) Any health care service plan that violates Section 1374.7, or that violates any rule or order adopted or issued pursuant to this section, is liable for administrative penalties of not less than two thousand five hundred dollars ($2,500) for each first violation, and of not less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000) for each second violation, and of not less than fifteen thousand dollars ($15,000) and not more than one hundred thousand dollars ($100,000) for each subsequent violation.

(b) The administrative penalties shall be paid to the Managed Care Administrative Fines and Penalties Fund and shall be used for the purposes specified in Section 1341.45.

(c) The administrative penalties available to the director pursuant to this section are not exclusive, and may be sought and employed in any combination with civil, criminal, and other administrative remedies deemed advisable by the director to enforce the provisions of this chapter.

(Amended by Stats. 2008, Ch. 607, Sec. 7. Effective September 30, 2008.)



1374.10

(a)  Every health care service plan that covers hospital, medical or surgical expenses and which is not qualified as a health maintenance organization under Title XIII of the federal Public Health Service Act (42 U.S.C. Sec. 300e, et seq.) shall make available and offer to include in every group contract entered into on or after January 1, 1979, benefits for home health care as set forth in this section provided by a licensed home health agency subject to the right of the subscriber group to reject the benefits or to select any alternative level of benefits as may be offered by the health care service plan.

In rural areas where there are no licensed home health agencies or in which the supply of home health agency services does not meet the needs of the community, the services of visiting nurses, if available, shall be offered under the health care service plan subject to the terms and conditions set forth in subdivision (b).

(b)  As used in this section:

(1)  “Home health care” means the continued care and treatment of a covered person who is under the direct care and supervision of a physician but only if (i) continued hospitalization would have been required if home health care were not provided, (ii) the home health treatment plan is established and approved by a physician within 14 days after an inpatient hospital confinement has ended and such treatment plan is for the same or related condition for which the covered person was hospitalized, and (iii) home health care commences within 14 days after the hospital confinement has ended. “Home health services” consist of, but shall not be limited to, the following: (i) part-time or intermittent skilled nursing services provided by a registered nurse or licensed vocational nurse; (ii) part-time or intermittent home health aide services which provide supportive services in the home under the supervision of a registered nurse or a physical, speech or occupational therapist; (iii) physical, occupational or speech therapy; and (iv) medical supplies, drugs and medicines prescribed by a physician and related pharmaceutical services, and laboratory services to the extent such charges or costs would have been covered under the plan if the covered person had remained in the hospital.

(2)  “Home health agency” means a public or private agency or organization licensed by the State Department of Health Services in accordance with the provisions of Chapter 8 (commencing with Section 1725) of Division 2 of the Health and Safety Code.

(c)  The plan may contain a limitation on the number of home health visits for which benefits are payable, but the number of such visits shall not be less than 100 in any calendar year or in any continuous 12-month period for each person covered under the plan. Except for a home health aide, each visit by a representative of a home health agency shall be considered as one home health care visit. A visit of four hours or less by a home health aide shall be considered as one home health visit.

(d)  Home health benefits in this section shall be subject to all other provisions of this chapter. In addition, such benefits may be subject to an annual deductible of not more than fifty dollars ($50) for each person covered under a plan, and may be subject to a coinsurance provision which provides coverage of not less than 80 percent of the reasonable charges for such services.

(e)  Nothing in this section shall preclude a plan offering other health care benefits provided in the home.

(f)  Nothing in this section shall relieve any plan from providing all basic health care services as required by subdivision (i) of Section 1367 except that a plan subject to this section may fulfill that requirement with respect to home health services in connection with any particular group contract by providing benefits for home health care as set forth in this section if the subscriber group has not rejected such benefits.

(Added by Stats. 1978, Ch. 1130.)



1374.11

No health care service plan shall deny a claim for hospital, medical, surgical, dental, or optometric services for the sole reason that the individual served was confined in a city or county jail or was a juvenile detained in any facility, if such individual is otherwise entitled to reimbursement for such services under such contract and incurs expense for the services so provided during confinement. This provision shall apply to any health care service plan contract entered into or renewed on or after July 1, 1980, whether or not such contract contains any provision terminating benefits under such plan upon an individual’s confinement in a city or county jail or juvenile detention facility.

(Added by Stats. 1980, Ch. 90.)



1374.12

No health care service plan contract issued, entered into, or renewed on or after July 1, 1984, shall be deemed to contain any provision restricting the liability of the plan with respect to expenses solely because the expenses were incurred while the member was in a state hospital, if the policy, contract, or agreement would have paid for the services but for the fact that they were provided in a state hospital. Nothing in this section shall be deemed to require a plan to pay a state hospital for covered expenses incurred by a member at a rate or charge higher than the plan would pay for such services to a hospital with which the plan has entered a contract providing for alternative rates of payment or limiting payments for services secured by members.

(Added by Stats. 1983, Ch. 796, Sec. 1. Effective September 14, 1983.)



1374.13

(a) For the purposes of this section, the definitions in subdivision (a) of Section 2290.5 of the Business and Professions Code shall apply.

(b) It is the intent of the Legislature to recognize the practice of telehealth as a legitimate means by which an individual may receive health care services from a health care provider without in-person contact with the health care provider.

(c) No health care service plan shall require that in-person contact occur between a health care provider and a patient before payment is made for the covered services appropriately provided through telehealth, subject to the terms and conditions of the contract entered into between the enrollee or subscriber and the health care service plan, and between the health care service plan and its participating providers or provider groups.

(d) No health care service plan shall limit the type of setting where services are provided for the patient or by the health care provider before payment is made for the covered services appropriately provided through telehealth, subject to the terms and conditions of the contract entered into between the enrollee or subscriber and the health care service plan, and between the health care service plan and its participating providers or provider groups.

(e) The requirements of this section shall also apply to health care service plan and Medi-Cal managed care plan contracts with the State Department of Health Care Services pursuant to Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(f) Notwithstanding any other provision, this section shall not be interpreted to authorize a health care service plan to require the use of telehealth when the health care provider has determined that it is not appropriate.

(Amended by Stats. 2012, Ch. 782, Sec. 6. Effective January 1, 2013.)



1374.15

Any health care service plan shall, upon request by any public entity or political subdivision of the state with whom it has entered into a contract, disclose within a reasonable time period, not to exceed 60 calendar days, the method and data used in calculating the rates of payment for the contract.

(Added by Stats. 1991, Ch. 898, Sec. 2.)



1374.16

(a) Every health care service plan, except a specialized health care service plan, shall establish and implement a procedure by which an enrollee may receive a standing referral to a specialist. The procedure shall provide for a standing referral to a specialist if the primary care physician determines in consultation with the specialist, if any, and the plan medical director or his or her designee, that an enrollee needs continuing care from a specialist. The referral shall be made pursuant to a treatment plan approved by the health care service plan in consultation with the primary care physician, the specialist, and the enrollee, if a treatment plan is deemed necessary to describe the course of the care. A treatment plan may be deemed to be not necessary provided that a current standing referral to a specialist is approved by the plan or its contracting provider, medical group, or independent practice association. The treatment plan may limit the number of visits to the specialist, limit the period of time that the visits are authorized, or require that the specialist provide the primary care physician with regular reports on the health care provided to the enrollee.

(b) Every health care service plan, except a specialized health care service plan, shall establish and implement a procedure by which an enrollee with a condition or disease that requires specialized medical care over a prolonged period of time and is life-threatening, degenerative, or disabling may receive a referral to a specialist or specialty care center that has expertise in treating the condition or disease for the purpose of having the specialist coordinate the enrollee’s health care. The referral shall be made if the primary care physician, in consultation with the specialist or specialty care center if any, and the plan medical director or his or her designee determines that this specialized medical care is medically necessary for the enrollee. The referral shall be made pursuant to a treatment plan approved by the health care service plan in consultation with the primary care physician, specialist or specialty care center, and enrollee, if a treatment plan is deemed necessary to describe the course of care. A treatment plan may be deemed to be not necessary provided that the appropriate referral to a specialist or specialty care center is approved by the plan or its contracting provider, medical group, or independent practice association. After the referral is made, the specialist shall be authorized to provide health care services that are within the specialist’s area of expertise and training to the enrollee in the same manner as the enrollee’s primary care physician, subject to the terms of the treatment plan.

(c) The determinations described in subdivisions (a) and (b) shall be made within three business days of the date the request for the determination is made by the enrollee or the enrollee’s primary care physician and all appropriate medical records and other items of information necessary to make the determination are provided. Once a determination is made, the referral shall be made within four business days of the date the proposed treatment plan, if any, is submitted to the plan medical director or his or her designee.

(d) Subdivisions (a) and (b) do not require a health care service plan to refer to a specialist who, or to a specialty care center that, is not employed by or under contract with the health care service plan to provide health care services to its enrollees, unless there is no specialist within the plan network that is appropriate to provide treatment to the enrollee, as determined by the primary care physician in consultation with the plan medical director as documented in the treatment plan developed pursuant to subdivision (a) or (b).

(e) For the purposes of this section, “specialty care center” means a center that is accredited or designated by an agency of the state or federal government or by a voluntary national health organization as having special expertise in treating the life-threatening disease or condition or degenerative and disabling disease or condition for which it is accredited or designated.

(f) As used in this section, a “standing referral” means a referral by a primary care physician to a specialist for more than one visit to the specialist, as indicated in the treatment plan, if any, without the primary care physician having to provide a specific referral for each visit.

(g) This section shall become operative on (1) January 1, 2004, or (2) the date of adoption of an accreditation or designation by an agency of the state or federal government or by a voluntary national health organization of an HIV or AIDS specialist, whichever date is earlier.

(Repealed (in Sec. 1) and added by Stats. 2000, Ch. 426, Sec. 2. Effective January 1, 2001. Section operative January 1, 2004, or sooner, by its own provisions.)



1374.17

(a) A health care service plan shall not deny coverage that is otherwise available under the plan contract for the costs of solid organ or other tissue transplantation services based upon the enrollee or subscriber being infected with the human immunodeficiency virus.

(b) Notwithstanding any other provision of law, in the provision of benefits required by this section, a health care service plan may utilize case management, network providers, utilization review techniques, prior authorization, copayments, or other cost sharing, subject to the terms and conditions of the plan contract and consistent with sound clinical processes and guidelines.

(Added by Stats. 2005, Ch. 419, Sec. 1. Effective January 1, 2006.)



1374.19

(a)  This section shall only apply to a health care service plan covering dental services or a specialized health care service plan contract covering dental service pursuant to this chapter.

(b) For purposes of this section, the following terms have the following meanings:

(1) “Coordination of benefits” means the method by which a health care service plan covering dental services or a specialized health care service plan contract, covering dental services, and one or more other health care service plans, specialized health care service plans, or disability insurers, covering dental services, pay their respective reimbursements for dental benefits when an enrollee is covered by multiple health care service plans or specialized health care services plan contracts, or a combination thereof, or a combination of health care service plans or specialized health care service plan contracts and disability insurers.

(2) “Primary dental benefit plan” means a health care service plan or specialized health care service plan contract regulated pursuant to this chapter or a dental insurance policy issued by a disability insurer regulated pursuant to Part 2 (commencing with Section 10110) of Division 2 of the Insurance Code that provides an enrollee or insured with primary dental coverage.

(3) “Secondary dental benefit plan” means a health care service plan or specialized health care service plan contract regulated pursuant to this chapter or a dental insurance policy issued by a disability insurer regulated pursuant to Part 2 (commencing with Section 10110) of Division 2 of the Insurance Code that provides an enrollee or insured with secondary dental coverage.

(c) A health care service plan covering dental services or a specialized health care service plan issuing a specialized health care service plan contract covering dental services shall declare its coordination of benefits policy prominently in its evidence of coverage or contract with both enrollee and subscriber.

(d) When a primary dental benefit plan is coordinating its benefits with one or more secondary dental benefits plans, it shall pay the maximum amount required by its contract with the enrollee or subscriber.

(e) A health care service plan covering dental services or a specialized health care service plan contract covering dental services, when acting as a secondary dental benefit plan, shall pay the lesser of either the amount that it would have paid in the absence of any other dental benefit coverage, or the enrollee’s total out-of-pocket cost payable under the primary dental benefit plan for benefits covered under the secondary plan.

(f) Nothing in this section is intended to conflict with or modify the way in which a health care service plan covering dental services or a specialized health care service plan covering dental services determines which dental benefit plan is primary and which is secondary in coordinating benefits with another plan or insurer pursuant to existing state law or regulation.

(Added by Stats. 2007, Ch. 164, Sec. 2. Effective January 1, 2008.)



1374.195

(a)  With respect to a contract between a health care service plan or specialized health care service plan and a dentist to provide covered dental services to enrollees of the plan, the contract shall not require a dentist to accept an amount set by the plan as payment for dental care services provided to an enrollee that are not covered services under the enrollee’s plan contract. This subdivision shall only apply to provider contracts issued, amended, or renewed on or after January 1, 2011.

(b) A provider shall not charge more for dental services that are not covered services under a plan contract than his or her usual and customary rate for those services. The department shall not be required to enforce this subdivision.

(c) The evidence of coverage and disclosure form, or combined evidence of coverage and disclosure form, for every health care service plan contract covering dental services, or specialized health care service plan contract covering dental services, that is issued, amended, or renewed on or after July 1, 2011, shall include the following statement:

IMPORTANT: If you opt to receive dental services that are not covered services under this plan, a participating dental provider may charge you his or her usual and customary rate for those services. Prior to providing a patient with dental services that are not a covered benefit, the dentist should provide to the patient a treatment plan that includes each anticipated service to be provided and the estimated cost of each service. If you would like more information about dental coverage options, you may call member services at [insert appropriate telephone number] or your insurance broker. To fully understand your coverage, you may wish to carefully review this evidence of coverage document.

(d) For purposes of this section, “covered services” or “covered dental services” means dental care services for which the plan is obligated to pay pursuant to an enrollee’s plan contract, or for which the plan would be obligated to pay pursuant to an enrollee’s plan contract but for the application of contractual limitations such as deductibles, copayments, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, or alternative benefit payments.

(Added by Stats. 2010, Ch. 673, Sec. 1. Effective January 1, 2011.)






ARTICLE 5.5 - Health Care Service Plan Coverage Contract Changes

1374.20

(a)  No group health care service plan shall change the premium rates or applicable copayments or coinsurances or deductibles for the length of the contract, except as specified in subdivision (b), during any of the following time periods:

(1)  After the group contractholder has delivered written notice of acceptance of the contract.

(2)  After the start of the employer’s annual open enrollment period.

(3)  After the receipt of payment of the premium for the first month of coverage in accordance with the contract effective date.

(b)  Changes to the premium rates or applicable copayments or coinsurances or deductibles of a contract shall, subject to the plan meeting the requirements of this article, be allowed in any of the following circumstances:

(1)  When authorized or required in the group contract.

(2)  When the contract was agreed to under a preliminary agreement that states that it is subject to execution of a definitive agreement.

(3)  When the plan and contractholder mutually agree in writing.

(Added by Stats. 2002, Ch. 336, Sec. 4. Effective January 1, 2003.)



1374.21

(a) No change in premium rates or changes in coverage stated in a group health care service plan contract shall become effective unless the plan has delivered in writing a notice indicating the change or changes at least 60 days prior to the contract renewal effective date.

(b) A health care service plan that declines to offer coverage to or denies enrollment for a large group applying for coverage shall, at the time of the denial of coverage, provide the applicant with the specific reason or reasons for the decision in writing, in clear, easily understandable language.

(Amended by Stats. 2014, Ch. 572, Sec. 9. Effective January 1, 2015.)



1374.22

(a) The written notice described in subdivision (a) of Section 1374.21 shall be delivered by mail at the last known address at least 60 days prior to the renewal effective date to the group contract holder.

(b) The written notice shall state in italics and in 12-point type the actual dollar amount and the specific percentage of the premium rate increase. Further, the notice shall describe in plain understandable English and highlighted in italics any changes in the plan design or change in benefits with reduction in benefits, waivers, exclusions, or conditions.

(c) The written notice shall specify in a minimum of 10-point bold typeface the reason or reasons for premium rate changes, plan design, or plan benefit changes.

(Amended by Stats. 2010, Ch. 661, Sec. 3. Effective January 1, 2011.)



1374.23

Notwithstanding subdivision (a) of Section 1374.22, if the plan does not guarantee either premium rates or plan design or benefits for any specified time period greater than 180 days, it shall deliver the written notice by mail to the group contract holder at least 30 days prior to the group contract renewal effective date.

(Added by Stats. 1990, Ch. 949, Sec. 1.)



1374.24

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any health care service plan required to provide the notice or its authorized representatives, or agents, for any statement made, unless shown to have been made with malice in fact, by any of them in (a) any written notice or in any other oral or written communication specifying the reasons for the notice, (b) any communication providing information pertaining to that notice, or (c) evidence submitted at any court proceeding or informal inquiry in which that notice is at issue.

(Added by Stats. 1990, Ch. 949, Sec. 1.)



1374.25

Proof of mailing a notice and the reason therefor to the appropriate entity or individual at the most current policy or plan address shall be sufficient proof of the notice required by this chapter.

(Added by Stats. 1990, Ch. 949, Sec. 1.)



1374.26

The director may, as required by this article, or from time to time as conditions warrant, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, adopt reasonable regulations, and amendments and additions thereto, as are necessary to administer this article.

(Amended by Stats. 1999, Ch. 525, Sec. 112. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1374.27

The director may levy administrative penalties and may suspend or revoke the license or licenses issued to any health care service plan, after notice and hearing, to have violated this article or a regulation adopted pursuant to the authority of this article. Notice of hearing shall be accomplished and a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all of the powers granted therein.

The remedies available to the director pursuant to this article are not exclusive, and may be sought and employed in any combination with other remedies deemed advisable by the director to enforce the provisions of this article.

(Amended by Stats. 1999, Ch. 525, Sec. 113. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1374.28

In addition to any other penalty provided by law or the availability of any administrative procedure, if a health care service plan, after notice and hearing, is found to have violated this article, or regulations adopted pursuant to this article, or knowingly permits any person to do so, the director may suspend the authority of the plan to transact business.

(Amended by Stats. 1999, Ch. 525, Sec. 114. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1374.29

The purpose of this article is to promote the public interest, to prevent unfair and unlawful health care business practices, and to promote adequate consumer and employer advance notice of changes in the cost of health coverage in order to allow for comparative shopping and to reduce the cost of health coverage.

(Added by renumbering Section 1374.20 by Stats. 2002, Ch. 336, Sec. 3. Effective January 1, 2003.)






ARTICLE 5.55 - Appeals Seeking Independent Medical Reviews

1374.30

(a) Commencing January 1, 2001, there is hereby established in the department the Independent Medical Review System.

(b) For the purposes of this chapter, “disputed health care service” means any health care service eligible for coverage and payment under a health care service plan contract that has been denied, modified, or delayed by a decision of the plan, or by one of its contracting providers, in whole or in part due to a finding that the service is not medically necessary. A decision regarding a disputed health care service relates to the practice of medicine and is not a coverage decision. A disputed health care service does not include services provided by a specialized health care service plan, except to the extent that the service (1) involves the practice of medicine, or (2) is provided pursuant to a contract with a health care service plan that covers hospital, medical, or surgical benefits. If a plan, or one of its contracting providers, issues a decision denying, modifying, or delaying health care services, based in whole or in part on a finding that the proposed health care services are not a covered benefit under the contract that applies to the enrollee, the statement of decision shall clearly specify the provision in the contract that excludes that coverage.

(c) For the purposes of this chapter, “coverage decision” means the approval or denial of health care services by a plan, or by one of its contracting entities, substantially based on a finding that the provision of a particular service is included or excluded as a covered benefit under the terms and conditions of the health care service plan contract. A “coverage decision” does not encompass a plan or contracting provider decision regarding a disputed health care service.

(d) (1) All enrollee grievances involving a disputed health care service are eligible for review under the Independent Medical Review System if the requirements of this article are met. If the department finds that an enrollee grievance involving a disputed health care service does not meet the requirements of this article for review under the Independent Medical Review System, the enrollee request for review shall be treated as a request for the department to review the grievance pursuant to subdivision (b) of Section 1368. All other enrollee grievances, including grievances involving coverage decisions, remain eligible for review by the department pursuant to subdivision (b) of Section 1368.

(2) In any case in which an enrollee or provider asserts that a decision to deny, modify, or delay health care services was based, in whole or in part, on consideration of medical necessity, the department shall have the final authority to determine whether the grievance is more properly resolved pursuant to an independent medical review as provided under this article or pursuant to subdivision (b) of Section 1368.

(3) The department shall be the final arbiter when there is a question as to whether an enrollee grievance is a disputed health care service or a coverage decision. The department shall establish a process to complete an initial screening of an enrollee grievance. If there appears to be any medical necessity issue, the grievance shall be resolved pursuant to an independent medical review as provided under this article or pursuant to subdivision (b) of Section 1368.

(e) Every health care service plan contract that is issued, amended, renewed, or delivered in this state on or after January 1, 2000, shall, effective January 1, 2001, provide an enrollee with the opportunity to seek an independent medical review whenever health care services have been denied, modified, or delayed by the plan, or by one of its contracting providers, if the decision was based in whole or in part on a finding that the proposed health care services are not medically necessary. For purposes of this article, an enrollee may designate an agent to act on his or her behalf, as described in paragraph (2) of subdivision (b) of Section 1368. The provider may join with or otherwise assist the enrollee in seeking an independent medical review, and may advocate on behalf of the enrollee.

(f) Medi-Cal beneficiaries enrolled in a health care service plan shall not be excluded from participation. Medicare beneficiaries enrolled in a health care service plan shall not be excluded unless expressly preempted by federal law. Reviews of cases for Medi-Cal enrollees shall be conducted in accordance with statutes and regulations for the Medi-Cal program.

(g) The department may seek to integrate the quality of care and consumer protection provisions, including remedies, of the Independent Medical Review System with related dispute resolution procedures of other health care agency programs, including the Medicare and Medi-Cal programs, in a way that minimizes the potential for duplication, conflict, and added costs. Nothing in this subdivision shall be construed to limit any rights conferred upon enrollees under this chapter.

(h) The independent medical review process authorized by this article is in addition to any other procedures or remedies that may be available.

(i) No later than January 1, 2001, every health care service plan shall prominently display in every plan member handbook or relevant informational brochure, in every plan contract, on enrollee evidence of coverage forms, on copies of plan procedures for resolving grievances, on letters of denials issued by either the plan or its contracting organization, on the grievance forms required under Section 1368, and on all written responses to grievances, information concerning the right of an enrollee to request an independent medical review in cases where the enrollee believes that health care services have been improperly denied, modified, or delayed by the plan, or by one of its contracting providers.

(j) An enrollee may apply to the department for an independent medical review when all of the following conditions are met:

(1) (A) The enrollee’s provider has recommended a health care service as medically necessary, or

(B) The enrollee has received urgent care or emergency services that a provider determined was medically necessary, or

(C) The enrollee, in the absence of a provider recommendation under subparagraph (A) or the receipt of urgent care or emergency services by a provider under subparagraph (B), has been seen by an in-plan provider for the diagnosis or treatment of the medical condition for which the enrollee seeks independent review. The plan shall expedite access to an in-plan provider upon request of an enrollee. The in-plan provider need not recommend the disputed health care service as a condition for the enrollee to be eligible for an independent review.

For purposes of this article, the enrollee’s provider may be an out-of-plan provider. However, the plan shall have no liability for payment of services provided by an out-of-plan provider, except as provided pursuant to subdivision (c) of Section 1374.34.

(2) The disputed health care service has been denied, modified, or delayed by the plan, or by one of its contracting providers, based in whole or in part on a decision that the health care service is not medically necessary.

(3) The enrollee has filed a grievance with the plan or its contracting provider pursuant to Section 1368, and the disputed decision is upheld or the grievance remains unresolved after 30 days. The enrollee shall not be required to participate in the plan’s grievance process for more than 30 days. In the case of a grievance that requires expedited review pursuant to Section 1368.01, the enrollee shall not be required to participate in the plan’s grievance process for more than three days.

(k) An enrollee may apply to the department for an independent medical review of a decision to deny, modify, or delay health care services, based in whole or in part on a finding that the disputed health care services are not medically necessary, within six months of any of the qualifying periods or events under subdivision (j). The director may extend the application deadline beyond six months if the circumstances of a case warrant the extension.

(l) The enrollee shall pay no application or processing fees of any kind.

(m) As part of its notification to the enrollee regarding a disposition of the enrollee’s grievance that denies, modifies, or delays health care services, the plan shall provide the enrollee with a one-page application form approved by the department, and an addressed envelope, which the enrollee may return to initiate an independent medical review. The plan shall include on the form any information required by the department to facilitate the completion of the independent medical review, such as the enrollee’s diagnosis or condition, the nature of the disputed health care service sought by the enrollee, a means to identify the enrollee’s case, and any other material information. The form shall also include the following:

(1) Notice that a decision not to participate in the independent medical review process may cause the enrollee to forfeit any statutory right to pursue legal action against the plan regarding the disputed health care service.

(2) A statement indicating the enrollee’s consent to obtain any necessary medical records from the plan, any of its contracting providers, and any out-of-plan provider the enrollee may have consulted on the matter, to be signed by the enrollee.

(3) Notice of the enrollee’s right to provide information or documentation, either directly or through the enrollee’s provider, regarding any of the following:

(A) A provider recommendation indicating that the disputed health care service is medically necessary for the enrollee’s medical condition.

(B) Medical information or justification that a disputed health care service, on an urgent care or emergency basis, was medically necessary for the enrollee’s medical condition.

(C) Reasonable information supporting the enrollee’s position that the disputed health care service is or was medically necessary for the enrollee’s medical condition, including all information provided to the enrollee by the plan or any of its contracting providers, still in the possession of the enrollee, concerning a plan or provider decision regarding disputed health care services, and a copy of any materials the enrollee submitted to the plan, still in the possession of the enrollee, in support of the grievance, as well as any additional material that the enrollee believes is relevant.

(n) Upon notice from the department that the health care service plan’s enrollee has applied for an independent medical review, the plan or its contracting providers shall provide to the independent medical review organization designated by the department a copy of all of the following documents within three business days of the plan’s receipt of the department’s notice of a request by an enrollee for an independent review:

(1) (A) A copy of all of the enrollee’s medical records in the possession of the plan or its contracting providers relevant to each of the following:

(i) The enrollee’s medical condition.

(ii) The health care services being provided by the plan and its contracting providers for the condition.

(iii) The disputed health care services requested by the enrollee for the condition.

(B) Any newly developed or discovered relevant medical records in the possession of the plan or its contracting providers after the initial documents are provided to the independent medical review organization shall be forwarded immediately to the independent medical review organization. The plan shall concurrently provide a copy of medical records required by this subparagraph to the enrollee or the enrollee’s provider, if authorized by the enrollee, unless the offer of medical records is declined or otherwise prohibited by law. The confidentiality of all medical record information shall be maintained pursuant to applicable state and federal laws.

(2) A copy of all information provided to the enrollee by the plan and any of its contracting providers concerning plan and provider decisions regarding the enrollee’s condition and care, and a copy of any materials the enrollee or the enrollee’s provider submitted to the plan and to the plan’s contracting providers in support of the enrollee’s request for disputed health care services. This documentation shall include the written response to the enrollee’s grievance, required by paragraph (4) of subdivision (a) of Section 1368. The confidentiality of any enrollee medical information shall be maintained pursuant to applicable state and federal laws.

(3) A copy of any other relevant documents or information used by the plan or its contracting providers in determining whether disputed health care services should have been provided, and any statements by the plan and its contracting providers explaining the reasons for the decision to deny, modify, or delay disputed health care services on the basis of medical necessity. The plan shall concurrently provide a copy of documents required by this paragraph, except for any information found by the director to be legally privileged information, to the enrollee and the enrollee’s provider. The department and the independent medical review organization shall maintain the confidentiality of any information found by the director to be the proprietary information of the plan.

(o) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 872, Sec. 1. Effective January 1, 2013. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 872.)



1374.30-1

(a) Commencing January 1, 2001, there is hereby established in the department the Independent Medical Review System.

(b) For the purposes of this chapter, “disputed health care service” means any health care service eligible for coverage and payment under a health care service plan contract that has been denied, modified, or delayed by a decision of the plan, or by one of its contracting providers, in whole or in part due to a finding that the service is not medically necessary. A decision regarding a disputed health care service relates to the practice of medicine and is not a coverage decision. A disputed health care service does not include services provided by a specialized health care service plan, except to the extent that the service (1) involves the practice of medicine, or (2) is provided pursuant to a contract with a health care service plan that covers hospital, medical, or surgical benefits. If a plan, or one of its contracting providers, issues a decision denying, modifying, or delaying health care services, based in whole or in part on a finding that the proposed health care services are not a covered benefit under the contract that applies to the enrollee, the statement of decision shall clearly specify the provision in the contract that excludes that coverage.

(c) For the purposes of this chapter, “coverage decision” means the approval or denial of health care services by a plan, or by one of its contracting entities, substantially based on a finding that the provision of a particular service is included or excluded as a covered benefit under the terms and conditions of the health care service plan contract. A “coverage decision” does not encompass a plan or contracting provider decision regarding a disputed health care service.

(d) (1) All enrollee grievances involving a disputed health care service are eligible for review under the Independent Medical Review System if the requirements of this article are met. If the department finds that an enrollee grievance involving a disputed health care service does not meet the requirements of this article for review under the Independent Medical Review System, the enrollee request for review shall be treated as a request for the department to review the grievance pursuant to subdivision (b) of Section 1368. All other enrollee grievances, including grievances involving coverage decisions, remain eligible for review by the department pursuant to subdivision (b) of Section 1368.

(2) In any case in which an enrollee or provider asserts that a decision to deny, modify, or delay health care services was based, in whole or in part, on consideration of medical necessity, the department shall have the final authority to determine whether the grievance is more properly resolved pursuant to an independent medical review as provided under this article or pursuant to subdivision (b) of Section 1368.

(3) The department shall be the final arbiter when there is a question as to whether an enrollee grievance is a disputed health care service or a coverage decision. The department shall establish a process to complete an initial screening of an enrollee grievance. If there appears to be any medical necessity issue, the grievance shall be resolved pursuant to an independent medical review as provided under this article or pursuant to subdivision (b) of Section 1368.

(e) Every health care service plan contract that is issued, amended, renewed, or delivered in this state on or after January 1, 2000, shall provide an enrollee with the opportunity to seek an independent medical review whenever health care services have been denied, modified, or delayed by the plan, or by one of its contracting providers, if the decision was based in whole or in part on a finding that the proposed health care services are not medically necessary. For purposes of this article, an enrollee may designate an agent to act on his or her behalf, as described in paragraph (2) of subdivision (b) of Section 1368. The provider may join with or otherwise assist the enrollee in seeking an independent medical review, and may advocate on behalf of the enrollee.

(f) Medi-Cal beneficiaries enrolled in a health care service plan shall not be excluded from participation. Medicare beneficiaries enrolled in a health care service plan shall not be excluded unless expressly preempted by federal law. Reviews of cases for Medi-Cal enrollees shall be conducted in accordance with statutes and regulations for the Medi-Cal program.

(g) The department may seek to integrate the quality of care and consumer protection provisions, including remedies, of the Independent Medical Review System with related dispute resolution procedures of other health care agency programs, including the Medicare and Medi-Cal programs, in a way that minimizes the potential for duplication, conflict, and added costs. Nothing in this subdivision shall be construed to limit any rights conferred upon enrollees under this chapter.

(h) The independent medical review process authorized by this article is in addition to any other procedures or remedies that may be available.

(i) Every health care service plan shall prominently display in every plan member handbook or relevant informational brochure, in every plan contract, on enrollee evidence of coverage forms, on copies of plan procedures for resolving grievances, on letters of denials issued by either the plan or its contracting organization, on the grievance forms required under Section 1368, and on all written responses to grievances, information concerning the right of an enrollee to request an independent medical review in cases where the enrollee believes that health care services have been improperly denied, modified, or delayed by the plan, or by one of its contracting providers.

(j) An enrollee may apply to the department for an independent medical review when all of the following conditions are met:

(1) (A) The enrollee’s provider has recommended a health care service as medically necessary, or

(B) The enrollee has received urgent care or emergency services that a provider determined was medically necessary, or

(C) The enrollee, in the absence of a provider recommendation under subparagraph (A) or the receipt of urgent care or emergency services by a provider under subparagraph (B), has been seen by an in-plan provider for the diagnosis or treatment of the medical condition for which the enrollee seeks independent review. The plan shall expedite access to an in-plan provider upon request of an enrollee. The in-plan provider need not recommend the disputed health care service as a condition for the enrollee to be eligible for an independent review.

For purposes of this article, the enrollee’s provider may be an out-of-plan provider. However, the plan shall have no liability for payment of services provided by an out-of-plan provider, except as provided pursuant to subdivision (c) of Section 1374.34.

(2) The disputed health care service has been denied, modified, or delayed by the plan, or by one of its contracting providers, based in whole or in part on a decision that the health care service is not medically necessary.

(3) The enrollee has filed a grievance with the plan or its contracting provider pursuant to Section 1368, and the disputed decision is upheld or the grievance remains unresolved after 30 days. The enrollee shall not be required to participate in the plan’s grievance process for more than 30 days. In the case of a grievance that requires expedited review pursuant to Section 1368.01, the enrollee shall not be required to participate in the plan’s grievance process for more than three days.

(k) An enrollee may apply to the department for an independent medical review of a decision to deny, modify, or delay health care services, based in whole or in part on a finding that the disputed health care services are not medically necessary, within six months of any of the qualifying periods or events under subdivision (j). The director may extend the application deadline beyond six months if the circumstances of a case warrant the extension.

(l) The enrollee shall pay no application or processing fees of any kind.

(m) As part of its notification to the enrollee regarding a disposition of the enrollee’s grievance that denies, modifies, or delays health care services, the plan shall provide the enrollee with a one- or two-page application form approved by the department, and an addressed envelope, which the enrollee may return to initiate an independent medical review. The plan shall include on the form any information required by the department to facilitate the completion of the independent medical review, such as the enrollee’s diagnosis or condition, the nature of the disputed health care service sought by the enrollee, a means to identify the enrollee’s case, and any other material information. The form shall also include the following:

(1) Notice that a decision not to participate in the independent medical review process may cause the enrollee to forfeit any statutory right to pursue legal action against the plan regarding the disputed health care service.

(2) A statement indicating the enrollee’s consent to obtain any necessary medical records from the plan, any of its contracting providers, and any out-of-plan provider the enrollee may have consulted on the matter, to be signed by the enrollee.

(3) Notice of the enrollee’s right to provide information or documentation, either directly or through the enrollee’s provider, regarding any of the following:

(A) A provider recommendation indicating that the disputed health care service is medically necessary for the enrollee’s medical condition.

(B) Medical information or justification that a disputed health care service, on an urgent care or emergency basis, was medically necessary for the enrollee’s medical condition.

(C) Reasonable information supporting the enrollee’s position that the disputed health care service is or was medically necessary for the enrollee’s medical condition, including all information provided to the enrollee by the plan or any of its contracting providers, still in the possession of the enrollee, concerning a plan or provider decision regarding disputed health care services, and a copy of any materials the enrollee submitted to the plan, still in the possession of the enrollee, in support of the grievance, as well as any additional material that the enrollee believes is relevant.

(4) A section designed to collect information on the enrollee’s ethnicity, race, and primary language spoken that includes both of the following:

(A) A statement of intent indicating that the information is used for statistics only, in order to ensure that all enrollees get the best care possible.

(B) A statement indicating that providing this information is optional and will not affect the independent medical review process in any way.

(n) Upon notice from the department that the health care service plan’s enrollee has applied for an independent medical review, the plan or its contracting providers shall provide to the independent medical review organization designated by the department a copy of all of the following documents within three business days of the plan’s receipt of the department’s notice of a request by an enrollee for an independent review:

(1) (A) A copy of all of the enrollee’s medical records in the possession of the plan or its contracting providers relevant to each of the following:

(i) The enrollee’s medical condition.

(ii) The health care services being provided by the plan and its contracting providers for the condition.

(iii) The disputed health care services requested by the enrollee for the condition.

(B) Any newly developed or discovered relevant medical records in the possession of the plan or its contracting providers after the initial documents are provided to the independent medical review organization shall be forwarded immediately to the independent medical review organization. The plan shall concurrently provide a copy of medical records required by this subparagraph to the enrollee or the enrollee’s provider, if authorized by the enrollee, unless the offer of medical records is declined or otherwise prohibited by law. The confidentiality of all medical record information shall be maintained pursuant to applicable state and federal laws.

(2) A copy of all information provided to the enrollee by the plan and any of its contracting providers concerning plan and provider decisions regarding the enrollee’s condition and care, and a copy of any materials the enrollee or the enrollee’s provider submitted to the plan and to the plan’s contracting providers in support of the enrollee’s request for disputed health care services. This documentation shall include the written response to the enrollee’s grievance, required by paragraph (4) of subdivision (a) of Section 1368. The confidentiality of any enrollee medical information shall be maintained pursuant to applicable state and federal laws.

(3) A copy of any other relevant documents or information used by the plan or its contracting providers in determining whether disputed health care services should have been provided, and any statements by the plan and its contracting providers explaining the reasons for the decision to deny, modify, or delay disputed health care services on the basis of medical necessity. The plan shall concurrently provide a copy of documents required by this paragraph, except for any information found by the director to be legally privileged information, to the enrollee and the enrollee’s provider. The department and the independent medical review organization shall maintain the confidentiality of any information found by the director to be the proprietary information of the plan.

(o) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 872, Sec. 2. Effective January 1, 2013. Section operative July 1, 2015, by its own provisions.)



1374.31

(a)  If there is an imminent and serious threat to the health of the enrollee, as specified in subdivision (c) of Section 1374.33, all necessary information and documents shall be delivered to an independent medical review organization within 24 hours of approval of the request for review. In reviewing a request for review, the department may waive the requirement that the enrollee follow the plan’s grievance process in extraordinary and compelling cases, where the director finds that the enrollee has acted reasonably.

(b)  The department shall expeditiously review requests and immediately notify the enrollee in writing as to whether the request for an independent medical review has been approved, in whole or in part, and, if not approved, the reasons therefor. The plan shall promptly issue a notification to the enrollee, after submitting all of the required material to the independent medical review organization, that includes an annotated list of documents submitted and offer the enrollee the opportunity to request copies of those documents from the plan. The department shall promptly approve enrollee requests whenever the enrollee’s plan has agreed that the case is eligible for an independent medical review. The department shall not refer coverage decisions for independent review. To the extent an enrollee request for independent review is not approved by the department, the enrollee request shall be treated as an immediate request for the department to review the grievance pursuant to subdivision (b) of Section 1368.

(c)  An independent medical review organization, specified in Section 1374.32, shall conduct the review in accordance with Section 1374.33 and any regulations or orders of the director adopted pursuant thereto. The organization’s review shall be limited to an examination of the medical necessity of the disputed health care services and shall not include any consideration of coverage decisions or other contractual issues.

(Added by Stats. 1999, Ch. 533, Sec. 1. Effective January 1, 2000.)



1374.32

(a)  By January 1, 2001, the department shall contract with one or more independent medical review organizations in the state to conduct reviews for purposes of this article. The independent medical review organizations shall be independent of any health care service plan doing business in this state. The director may establish additional requirements, including conflict-of-interest standards, consistent with the purposes of this article, that an organization shall be required to meet in order to qualify for participation in the Independent Medical Review System and to assist the department in carrying out its responsibilities.

(b)  The independent medical review organizations and the medical professionals retained to conduct reviews shall be deemed to be medical consultants for purposes of Section 43.98 of the Civil Code.

(c)  The independent medical review organization, any experts it designates to conduct a review, or any officer, director, or employee of the independent medical review organization shall not have any material professional, familial, or financial affiliation, as determined by the director, with any of the following:

(1)  The plan.

(2)  Any officer, director, or employee of the plan.

(3)  A physician, the physician’s medical group, or the independent practice association involved in the health care service in dispute.

(4)  The facility or institution at which either the proposed health care service, or the alternative service, if any, recommended by the plan, would be provided.

(5)  The development or manufacture of the principal drug, device, procedure, or other therapy proposed by the enrollee whose treatment is under review, or the alternative therapy, if any, recommended by the plan.

(6)  The enrollee or the enrollee’s immediate family.

(d)  In order to contract with the department for purposes of this article, an independent medical review organization shall meet all of the following requirements:

(1)  The organization shall not be an affiliate or a subsidiary of, nor in any way be owned or controlled by, a health plan or a trade association of health plans. A board member, director, officer, or employee of the independent medical review organization shall not serve as a board member, director, or employee of a health care service plan. A board member, director, or officer of a health plan or a trade association of health plans shall not serve as a board member, director, officer, or employee of an independent medical review organization.

(2)  The organization shall submit to the department the following information upon initial application to contract for purposes of this article and, except as otherwise provided, annually thereafter upon any change to any of the following information:

(A)  The names of all stockholders and owners of more than 5 percent of any stock or options, if a publicly held organization.

(B)  The names of all holders of bonds or notes in excess of one hundred thousand dollars ($100,000), if any.

(C)  The names of all corporations and organizations that the independent medical review organization controls or is affiliated with, and the nature and extent of any ownership or control, including the affiliated organization’s type of business.

(D)  The names and biographical sketches of all directors, officers, and executives of the independent medical review organization, as well as a statement regarding any past or present relationships the directors, officers, and executives may have with any health care service plan, disability insurer, managed care organization, provider group, or board or committee of a plan, managed care organization, or provider group.

(E)  (i)  The percentage of revenue the independent medical review organization receives from expert reviews, including, but not limited to, external medical reviews, quality assurance reviews, and utilization reviews.

(ii)  The names of any health care service plan or provider group for which the independent medical review organization provides review services, including, but not limited to, utilization review, quality assurance review, and external medical review. Any change in this information shall be reported to the department within five business days of the change.

(F)  A description of the review process including, but not limited to, the method of selecting expert reviewers and matching the expert reviewers to specific cases.

(G)  A description of the system the independent medical review organization uses to identify and recruit medical professionals to review treatment and treatment recommendation decisions, the number of medical professionals credentialed, and the types of cases and areas of expertise that the medical professionals are credentialed to review.

(H)  A description of how the independent medical review organization ensures compliance with the conflict-of-interest provisions of this section.

(3)  The organization shall demonstrate that it has a quality assurance mechanism in place that does the following:

(A)  Ensures that the medical professionals retained are appropriately credentialed and privileged.

(B)  Ensures that the reviews provided by the medical professionals are timely, clear, and credible, and that reviews are monitored for quality on an ongoing basis.

(C)  Ensures that the method of selecting medical professionals for individual cases achieves a fair and impartial panel of medical professionals who are qualified to render recommendations regarding the clinical conditions and the medical necessity of treatments or therapies in question.

(D)  Ensures the confidentiality of medical records and the review materials, consistent with the requirements of this section and applicable state and federal law.

(E)  Ensures the independence of the medical professionals retained to perform the reviews through conflict-of-interest policies and prohibitions, and ensures adequate screening for conflicts of interest, pursuant to paragraph (5).

(4)  Medical professionals selected by independent medical review organizations to review medical treatment decisions shall be physicians or other appropriate providers who meet the following minimum requirements:

(A)  The medical professional shall be a clinician knowledgeable in the treatment of the enrollee’s medical condition, knowledgeable about the proposed treatment, and familiar with guidelines and protocols in the area of treatment under review.

(B)  Notwithstanding any other provision of law, the medical professional shall hold a nonrestricted license in any state of the United States, and for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the condition or treatment under review. The independent medical review organization shall give preference to the use of a physician licensed in California as the reviewer, except when training and experience with the issue under review reasonably requires the use of an out-of-state reviewer.

(C)  The medical professional shall have no history of disciplinary action or sanctions, including, but not limited to, loss of staff privileges or participation restrictions, taken or pending by any hospital, government, or regulatory body.

(5)  Neither the expert reviewer, nor the independent medical review organization, shall have any material professional, material familial, or material financial affiliation with any of the following:

(A)  The plan or a provider group of the plan, except that an academic medical center under contract to the plan to provide services to enrollees may qualify as an independent medical review organization provided it will not provide the service and provided the center is not the developer or manufacturer of the proposed treatment.

(B)  Any officer, director, or management employee of the plan.

(C)  The physician, the physician’s medical group, or the independent practice association (IPA) proposing the treatment.

(D)  The institution at which the treatment would be provided.

(E)  The development or manufacture of the treatment proposed for the enrollee whose condition is under review.

(F)  The enrollee or the enrollee’s immediate family.

(6)  For purposes of this section, the following terms shall have the following meanings:

(A)  “Material familial affiliation” means any relationship as a spouse, child, parent, sibling, spouse’s parent, or child’s spouse.

(B)  “Material professional affiliation” means any physician-patient relationship, any partnership or employment relationship, a shareholder or similar ownership interest in a professional corporation, or any independent contractor arrangement that constitutes a material financial affiliation with any expert or any officer or director of the independent medical review organization. “Material professional affiliation” does not include affiliations that are limited to staff privileges at a health facility.

(C)  “Material financial affiliation” means any financial interest of more than 5 percent of total annual revenue or total annual income of an independent medical review organization or individual to which this subdivision applies. “Material financial affiliation” does not include payment by the plan to the independent medical review organization for the services required by this section, nor does “material financial affiliation” include an expert’s participation as a contracting plan provider where the expert is affiliated with an academic medical center or a National Cancer Institute-designated clinical cancer research center.

(e)  The department shall provide, upon the request of any interested person, a copy of all nonproprietary information, as determined by the director, filed with it by an independent medical review organization seeking to contract under this article. The department may charge a nominal fee to the interested person for photocopying the requested information.

(f) This section shall become inoperative on July 1, 2015, and this section shall be repealed on January 1 of the year after it becomes inoperative.

(Amended by Stats. 2012, Ch. 872, Sec. 3. Effective January 1, 2013. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 4 of Ch. 872.)



1374.32-1

(a)   The department shall contract with one or more independent medical review organizations in the state to conduct reviews for purposes of this article. The independent medical review organizations shall be independent of any health care service plan doing business in this state. The director may establish additional requirements, including conflict-of-interest standards, consistent with the purposes of this article, that an organization shall be required to meet in order to qualify for participation in the Independent Medical Review System and to assist the department in carrying out its responsibilities.

(b)  The independent medical review organizations and the medical professionals retained to conduct reviews shall be deemed to be medical consultants for purposes of Section 43.98 of the Civil Code.

(c)  The independent medical review organization, any experts it designates to conduct a review, or any officer, director, or employee of the independent medical review organization shall not have any material professional, familial, or financial affiliation, as determined by the director, with any of the following:

(1)  The plan.

(2)  Any officer, director, or employee of the plan.

(3)  A physician, the physician’s medical group, or the independent practice association involved in the health care service in dispute.

(4)  The facility or institution at which either the proposed health care service, or the alternative service, if any, recommended by the plan, would be provided.

(5)  The development or manufacture of the principal drug, device, procedure, or other therapy proposed by the enrollee whose treatment is under review, or the alternative therapy, if any, recommended by the plan.

(6)  The enrollee or the enrollee’s immediate family.

(d)  In order to contract with the department for purposes of this article, an independent medical review organization shall meet all of the following requirements:

(1)  The organization shall not be an affiliate or a subsidiary of, nor in any way be owned or controlled by, a health plan or a trade association of health plans. A board member, director, officer, or employee of the independent medical review organization shall not serve as a board member, director, or employee of a health care service plan. A board member, director, or officer of a health plan or a trade association of health plans shall not serve as a board member, director, officer, or employee of an independent medical review organization.

(2)  The organization shall submit to the department the following information upon initial application to contract for purposes of this article and, except as otherwise provided, annually thereafter upon any change to any of the following information:

(A)  The names of all stockholders and owners of more than 5 percent of any stock or options, if a publicly held organization.

(B)  The names of all holders of bonds or notes in excess of one hundred thousand dollars ($100,000), if any.

(C)  The names of all corporations and organizations that the independent medical review organization controls or is affiliated with, and the nature and extent of any ownership or control, including the affiliated organization’s type of business.

(D)  The names and biographical sketches of all directors, officers, and executives of the independent medical review organization, as well as a statement regarding any past or present relationships the directors, officers, and executives may have with any health care service plan, disability insurer, managed care organization, provider group, or board or committee of a plan, managed care organization, or provider group.

(E)  (i)  The percentage of revenue the independent medical review organization receives from expert reviews, including, but not limited to, external medical reviews, quality assurance reviews, and utilization reviews.

(ii)  The names of any health care service plan or provider group for which the independent medical review organization provides review services, including, but not limited to, utilization review, quality assurance review, and external medical review. Any change in this information shall be reported to the department within five business days of the change.

(F)  A description of the review process including, but not limited to, the method of selecting expert reviewers and matching the expert reviewers to specific cases.

(G)  A description of the system the independent medical review organization uses to identify and recruit medical professionals to review treatment and treatment recommendation decisions, the number of medical professionals credentialed, and the types of cases and areas of expertise that the medical professionals are credentialed to review.

(H)  A description of how the independent medical review organization ensures compliance with the conflict-of-interest provisions of this section.

(3)  The organization shall demonstrate that it has a quality assurance mechanism in place that does the following:

(A)  Ensures that the medical professionals retained are appropriately credentialed and privileged.

(B)  Ensures that the reviews provided by the medical professionals are timely, clear, and credible, and that reviews are monitored for quality on an ongoing basis.

(C)  Ensures that the method of selecting medical professionals for individual cases achieves a fair and impartial panel of medical professionals who are qualified to render recommendations regarding the clinical conditions and the medical necessity of treatments or therapies in question.

(D)  Ensures the confidentiality of medical records and the review materials, consistent with the requirements of this section and applicable state and federal law.

(E)  Ensures the independence of the medical professionals retained to perform the reviews through conflict-of-interest policies and prohibitions, and ensures adequate screening for conflicts of interest, pursuant to paragraph (5).

(4)  Medical professionals selected by independent medical review organizations to review medical treatment decisions shall be physicians or other appropriate providers who meet the following minimum requirements:

(A)  The medical professional shall be a clinician expert in the treatment of the enrollee’s medical condition and knowledgeable about the proposed treatment through recent or current actual clinical experience treating patients with the same or a similar medical condition as the enrollee.

(B)  Notwithstanding any other provision of law, the medical professional shall hold a nonrestricted license in any state of the United States, and for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the condition or treatment under review. The independent medical review organization shall give preference to the use of a physician licensed in California as the reviewer, except when training and experience with the issue under review reasonably requires the use of an out-of-state reviewer.

(C)  The medical professional shall have no history of disciplinary action or sanctions, including, but not limited to, loss of staff privileges or participation restrictions, taken or pending by any hospital, government, or regulatory body.

(5)  Neither the expert reviewer, nor the independent medical review organization, shall have any material professional, material familial, or material financial affiliation with any of the following:

(A)  The plan or a provider group of the plan, except that an academic medical center under contract to the plan to provide services to enrollees may qualify as an independent medical review organization provided it will not provide the service and provided the center is not the developer or manufacturer of the proposed treatment.

(B)  Any officer, director, or management employee of the plan.

(C)  The physician, the physician’s medical group, or the independent practice association (IPA) proposing the treatment.

(D)  The institution at which the treatment would be provided.

(E)  The development or manufacture of the treatment proposed for the enrollee whose condition is under review.

(F)  The enrollee or the enrollee’s immediate family.

(6)  For purposes of this section, the following terms shall have the following meanings:

(A)  “Material familial affiliation” means any relationship as a spouse, child, parent, sibling, spouse’s parent, or child’s spouse.

(B)  “Material professional affiliation” means any physician-patient relationship, any partnership or employment relationship, a shareholder or similar ownership interest in a professional corporation, or any independent contractor arrangement that constitutes a material financial affiliation with any expert or any officer or director of the independent medical review organization. “Material professional affiliation” does not include affiliations that are limited to staff privileges at a health facility.

(C)  “Material financial affiliation” means any financial interest of more than 5 percent of total annual revenue or total annual income of an independent medical review organization or individual to which this subdivision applies. “Material financial affiliation” does not include payment by the plan to the independent medical review organization for the services required by this section, nor does “material financial affiliation” include an expert’s participation as a contracting plan provider where the expert is affiliated with an academic medical center or a National Cancer Institute-designated clinical cancer research center.

(e)  The department shall provide, upon the request of any interested person, a copy of all nonproprietary information, as determined by the director, filed with it by an independent medical review organization seeking to contract under this article. The department may charge a nominal fee to the interested person for photocopying the requested information.

(f) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 3) and added by Stats. 2012, Ch. 872, Sec. 4. Effective January 1, 2013. Section operative July 1, 2015, by its own provisions.)



1374.33

(a)  Upon receipt of information and documents related to a case, the medical professional reviewer or reviewers selected to conduct the review by the independent medical review organization shall promptly review all pertinent medical records of the enrollee, provider reports, as well as any other information submitted to the organization as authorized by the department or requested from any of the parties to the dispute by the reviewers. If reviewers request information from any of the parties, a copy of the request and the response shall be provided to all of the parties. The reviewer or reviewers shall also review relevant information related to the criteria set forth in subdivision (b).

(b)  Following its review, the reviewer or reviewers shall determine whether the disputed health care service was medically necessary based on the specific medical needs of the enrollee and any of the following:

(1)  Peer-reviewed scientific and medical evidence regarding the effectiveness of the disputed service.

(2)  Nationally recognized professional standards.

(3)  Expert opinion.

(4)  Generally accepted standards of medical practice.

(5)  Treatments that are likely to provide a benefit to a patient for conditions for which other treatments are not clinically efficacious.

(c)  The organization shall complete its review and make its determination in writing, and in layperson’s terms to the maximum extent practicable, within 30 days of the receipt of the application for review and supporting documentation, or within less time as prescribed by the director. If the disputed health care service has not been provided and the enrollee’s provider or the department certifies in writing that an imminent and serious threat to the health of the enrollee may exist, including, but not limited to, serious pain, the potential loss of life, limb, or major bodily function, or the immediate and serious deterioration of the health of the enrollee, the analyses and determinations of the reviewers shall be expedited and rendered within three days of the receipt of the information. Subject to the approval of the department, the deadlines for analyses and determinations involving both regular and expedited reviews may be extended by the director for up to three days in extraordinary circumstances or for good cause.

(d)  The medical professionals’ analyses and determinations shall state whether the disputed health care service is medically necessary. Each analysis shall cite the enrollee’s medical condition, the relevant documents in the record, and the relevant findings associated with the provisions of subdivision (b) to support the determination. If more than one medical professional reviews the case, the recommendation of the majority shall prevail. If the medical professionals reviewing the case are evenly split as to whether the disputed health care service should be provided, the decision shall be in favor of providing the service.

(e)  The independent medical review organization shall provide the director, the plan, the enrollee, and the enrollee’s provider with the analyses and determinations of the medical professionals reviewing the case, and a description of the qualifications of the medical professionals. The independent medical review organization shall keep the names of the reviewers confidential in all communications with entities or individuals outside the independent medical review organization, except in cases where the reviewer is called to testify and in response to court orders. If more than one medical professional reviewed the case and the result was differing determinations, the independent medical review organization shall provide each of the separate reviewer’s analyses and determinations.

(f)  The director shall immediately adopt the determination of the independent medical review organization, and shall promptly issue a written decision to the parties that shall be binding on the plan.

(g)  After removing the names of the parties, including, but not limited to, the enrollee, all medical providers, the plan, and any of the plan’s employees or contractors, director decisions adopting a determination of an independent medical review organization shall be made available by the department to the public upon request, at the department’s cost and after considering applicable laws governing disclosure of public records, confidentiality, and personal privacy.

(h) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 872, Sec. 5. Effective January 1, 2013. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later opearative version added by Sec. 6 of Ch. 872.)



1374.33-1

(a) Upon receipt of information and documents related to a case, the medical professional reviewer or reviewers selected to conduct the review by the independent medical review organization shall promptly review all pertinent medical records of the enrollee, provider reports, as well as any other information submitted to the organization as authorized by the department or requested from any of the parties to the dispute by the reviewers. If reviewers request information from any of the parties, a copy of the request and the response shall be provided to all of the parties. The reviewer or reviewers shall also review relevant information related to the criteria set forth in subdivision (b).

(b) Following its review, the reviewer or reviewers shall determine whether the disputed health care service was medically necessary based on the specific medical needs of the enrollee and any of the following:

(1) Peer-reviewed scientific and medical evidence regarding the effectiveness of the disputed service.

(2) Nationally recognized professional standards.

(3) Expert opinion.

(4) Generally accepted standards of medical practice.

(5) Treatments that are likely to provide a benefit to a patient for conditions for which other treatments are not clinically efficacious.

(c) The organization shall complete its review and make its determination in writing, and in layperson’s terms to the maximum extent practicable, within 30 days of the receipt of the application for review and supporting documentation, or within less time as prescribed by the director. If the disputed health care service has not been provided and the enrollee’s provider or the department certifies in writing that an imminent and serious threat to the health of the enrollee may exist, including, but not limited to, serious pain, the potential loss of life, limb, or major bodily function, or the immediate and serious deterioration of the health of the enrollee, the analyses and determinations of the reviewers shall be expedited and rendered within three days of the receipt of the information. Subject to the approval of the department, the deadlines for analyses and determinations involving both regular and expedited reviews may be extended by the director for up to three days in extraordinary circumstances or for good cause.

(d) The medical professionals’ analyses and determinations shall state whether the disputed health care service is medically necessary. Each analysis shall cite the enrollee’s medical condition, the relevant documents in the record, and the relevant findings associated with the provisions of subdivision (b) to support the determination. If more than one medical professional reviews the case, the recommendation of the majority shall prevail. If the medical professionals reviewing the case are evenly split as to whether the disputed health care service should be provided, the decision shall be in favor of providing the service.

(e) The independent medical review organization shall provide the director, the plan, the enrollee, and the enrollee’s provider with the analyses and determinations of the medical professionals reviewing the case, and a description of the qualifications of the medical professionals. The independent medical review organization shall keep the names of the reviewers confidential in all communications with entities or individuals outside the independent medical review organization, except in cases where the reviewer is called to testify and in response to court orders. If more than one medical professional reviewed the case and the result was differing determinations, the independent medical review organization shall provide each of the separate reviewer’s analyses and determinations.

(f) The director shall immediately adopt the determination of the independent medical review organization, and shall promptly issue a written decision to the parties that shall be binding on the plan.

(g) After removing the names of the parties, including, but not limited to, the enrollee, all medical providers, the plan, and any of the plan’s employees or contractors, director decisions adopting a determination of an independent medical review organization shall be made available by the department to the public in a searchable database on the department’s Internet Web site, after considering applicable laws governing disclosure of public records, confidentiality, and personal privacy.

(h) (1) Information regarding each director decision provided by the database referenced in subdivision (g) shall include all of the following:

(A) Enrollee demographic profile information, including age and gender.

(B) The enrollee diagnosis and disputed health care service.

(C) Whether the independent medical review was for medically necessary services pursuant to this article or for experimental or investigational therapies pursuant to Section 1370.4.

(D) Whether the independent medical review was standard or expedited.

(E) Length of time from the receipt by the independent medical review organization of the application for review and supporting documentation to the rendering of a determination by the independent medical review organization in writing.

(F) Length of time from receipt by the department of the independent medical review application to the issuance of the director’s determination in writing to the parties that is binding on the health care service plan.

(G) Credentials and qualifications of the reviewer or reviewers.

(H) The nature of the statutory criteria set forth in subdivision (b) that the reviewer or reviewers used to make the case decision.

(I) The final result of the determination.

(J) The year the determination was made.

(K) A detailed case summary that includes the specific standards, criteria, and medical and scientific evidence, if any, that led to the case decision.

(2) The database referenced in subdivision (g) shall be accompanied by all of the following:

(A) The annual rate of independent medical review among the total enrolled population.

(B) The annual rate of independent medical review cases by health care service plan.

(C) The number, type, and resolution of independent medical review cases by health care service plan.

(D) The number, type, and resolution of independent medical review cases by ethnicity, race, and primary language spoken.

(i) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 5) and added by Stats. 2012, Ch. 872, Sec. 6. Effective January 1, 2013. Section operative July 1, 2015, by its own provisions.)



1374.34

(a) Upon receiving the decision adopted by the director pursuant to Section 1374.33 that a disputed health care service is medically necessary, the plan shall promptly implement the decision. In the case of reimbursement for services already rendered, the plan shall reimburse the provider or enrollee, whichever applies, within five working days. In the case of services not yet rendered, the plan shall authorize the services within five working days of receipt of the written decision from the director, or sooner if appropriate for the nature of the enrollee’s medical condition, and shall inform the enrollee and provider of the authorization in accordance with the requirements of paragraph (3) of subdivision (h) of Section 1367.01.

(b) A plan shall not engage in any conduct that has the effect of prolonging the independent review process. The engaging in that conduct or the failure of the plan to promptly implement the decision is a violation of this chapter and, in addition to any other fines, penalties, and other remedies available to the director under this chapter, the plan shall be subject to an administrative penalty of not less than five thousand dollars ($5,000) for each day that the decision is not implemented. The administrative penalties shall be paid to the Managed Care Administrative Fines and Penalties Fund and shall be used for the purposes specified in Section 1341.45.

(c) The director shall require the plan to promptly reimburse the enrollee for any reasonable costs associated with those services when the director finds that the disputed health care services were a covered benefit under the terms and conditions of the health care service plan contract, and the services are found by the independent medical review organization to have been medically necessary pursuant to Section 1374.33, and either the enrollee’s decision to secure the services outside of the plan provider network was reasonable under the emergency or urgent medical circumstances, or the health care service plan contract does not require or provide prior authorization before the health care services are provided to the enrollee.

(d) In addition to requiring plan compliance regarding subdivisions (a), (b), and (c) the director shall review individual cases submitted for independent medical review to determine whether any enforcement actions, including penalties, may be appropriate. In particular, where substantial harm, as defined in Section 3428 of the Civil Code, to an enrollee has already occurred because of the decision of a plan, or one of its contracting providers, to delay, deny, or modify covered health care services that an independent medical review determines to be medically necessary pursuant to Section 1374.33, the director shall impose penalties.

(e) Pursuant to Section 1368.04, the director shall perform an annual audit of independent medical review cases for the dual purposes of education and the opportunity to determine if any investigative or enforcement actions should be undertaken by the department, particularly if a plan repeatedly fails to act promptly and reasonably to resolve grievances associated with a delay, denial, or modification of medically necessary health care services when the obligation of the plan to provide those health care services to enrollees or subscribers is reasonably clear.

(f) A plan’s provision of prescription drugs to a Medi-Cal beneficiary pursuant to paragraph (5) of subdivision (b) of Section 14105.33 of the Welfare and Institutions Code and in accordance with the State Department of Health Care Services coverage policies shall not be a ground for an enforcement action. Nothing in this article is intended to limit a plan’s responsibility to provide medically necessary health care services pursuant to this chapter.

(Amended by Stats. 2014, Ch. 40, Sec. 1. Effective June 20, 2014.)



1374.35

(a)  After considering the results of a competitive bidding process and any other relevant information on program costs, the director shall establish a reasonable, per-case reimbursement schedule to pay the costs of independent medical review organization reviews, which may vary depending on the type of medical condition under review and on other relevant factors.

(b)  The costs of the independent medical review system for enrollees shall be borne by health care service plans pursuant to an assessment fee system established by the director. In determining the amount to be assessed, the director shall consider all appropriations available for the support of this chapter, and existing fees paid to the department. The director may adjust fees upward or downward, on a schedule set by the department, to address shortages or overpayments, and to reflect utilization of the independent review process.

(Added by Stats. 1999, Ch. 533, Sec. 1. Effective January 1, 2000.)



1374.36

(a)  The director shall submit to the Legislature by March 1, 2002, a report on the initial implementation of this article. The report shall include a description of assessments imposed on plans to implement this article, increased staffing and other resources attributable to these new responsibilities, and any redirection of existing staff and resources to carry out these responsibilities. A single copy of the report shall be made available at no cost to members of the public upon request. The department may recover the cost of additional copies that are requested.

(b)  This section shall become operative on January 1, 2001, and then only if Assembly Bill 55 of the 1999–2000 Regular Session is enacted.

(Added by Stats. 1999, Ch. 542, Sec. 11. Effective January 1, 2000. Section operative January 1, 2001, by its own provisions.)






ARTICLE 5.6 - Point-of-Service Health Care Service Plan Contracts

1374.60

For purpose of this article, the following definitions shall apply:

(a) A “point-of-service plan contract” means any plan contract offered by a health care service plan whereby the health care service plan assumes financial risk for both “in-network coverage or services” and “out-of-network coverage or services.”

The term “point-of-service plan contract” shall not apply to a plan contract where the out-of-network coverage or service is underwritten by an insurance company admitted in this state or is provided by a self-insured employer and is offered in conjunction with in-network coverage or services provided pursuant to a health care service plan contract.

(b) “Out-of-network coverage or services” means health care services received either from (1) providers who are not employed by, under contract with, or otherwise affiliated with the health care service plan, except for health care services received from these providers in an emergency or when referred or authorized by the plan under procedures specifically reviewed and approved by the director or (2) providers who are employed by, under contract with, or otherwise affiliated with a health care service plan in instances when the “in-network coverage or services” requirements for care set forth in the health care service plan’s approved evidence of coverage are not met.

(c) “In-network coverage or services” means all of the following:

(1) All the health care services provided or offered under the requirements of this chapter that are received from a provider employed by, under contract with, or otherwise affiliated with the health care service plan and in accordance with the procedures set forth in the plan’s approved evidence of coverage.

(2) Health care services received from a provider not affiliated with the health care service plan when the plan arranges for the enrollee to receive services from that provider.

(3) Out-of-area emergency care provided in accordance with the procedures set by the health care service plan to be followed in securing these services.

(Amended by Stats. 1999, Ch. 525, Sec. 115. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1374.62

A point-of-service plan contract, in which any risk for out-of-network coverage or services is transferred from a health care service plan through reinsurance, shall be subject to this article.

(Added by Stats. 1993, Ch. 987, Sec. 3. Effective January 1, 1994.)



1374.64

(a) Only a plan that has been licensed under this chapter and in operation in this state for a period of five years or more, or a plan licensed under this chapter and operating in this state for a period of five or more years under a combination of (1) licensure under this chapter and (2) pursuant to a certificate of authority issued by the Department of Insurance may offer a point-of-service contract. A specialized health care service plan shall not offer a point-of-service plan contract unless this plan was formerly registered under the Knox-Mills Health Plan Act (Article 2.5 (commencing with Section 12530) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code), as repealed by Chapter 941 of the Statutes of 1975, and offered point-of-service plan contracts previously approved by the director on July 1, 1976, and on September 1, 1993.

(b) A plan may offer a point-of-service plan contract only if the director has not found the plan to be in violation of any requirements, including administrative capacity, under this chapter or the rules adopted thereunder and the plan meets, at a minimum, the following financial criteria:

(1) The minimum financial criteria for a plan that maintains a minimum net worth of at least five million dollars ($5,000,000) shall be:

(A) (i) Initial tangible net equity so that the plan is not required to file monthly reports with the director as required by Section 1300.84.3(d)(1)(G) of Title 28 of the California Code of Regulations and then have and maintain adjusted tangible net equity to be determined pursuant to either of the following:

(I) In the case of a plan that is required to have and maintain a tangible net equity as required by Section 1300.76(a)(1) or (2) of Title 28 of the California Code of Regulations, multiply 130 percent times the sum resulting from the addition of the plan’s tangible net equity required by Section 1300.76(a)(1) or (2) of Title 28 of the California Code of Regulations and the number that equals 10 percent of the plan’s annualized health care expenditures for out-of-network services for point-of-service enrollees.

(II) In the case of a plan that is required to have and maintain a tangible net equity as required by Section 1300.76(a)(3) of Title 28 of the California Code of Regulations, recalculate the plan’s tangible net equity under Section 1300.76(a)(3) of Title 28 of the California Code of Regulations excluding the plan’s annualized health care expenditures for out-of-network services for point-of-service enrollees, add together the number resulting from this recalculation and the number that equals 10 percent of the plan’s annualized health care expenditures for out-of-network services for point-of-service enrollees, and multiply this sum times 130 percent, provided that the product of this multiplication must exceed 130 percent of the tangible net equity required by Section 1300.76(a)(3) of Title 28 of the California Code of Regulations so that the plan is not required to file monthly reports to the director as required by Section 1300.84.3(d)(1)(G) of Title 28 of the California Code of Regulations.

(ii) The failure of a plan offering a point-of-service plan contract under this article to maintain adjusted tangible net equity as determined by this subdivision shall require the filing of monthly reports with the director pursuant to Section 1300.84.3(d) of Title 28 of the California Code of Regulations, in addition to any other requirements that may be imposed by the director on a plan under this article and chapter.

(iii) The calculation of tangible net equity under any report to be filed by a plan offering a point-of-service plan contract under this article and required of a plan pursuant to Section 1384, and the regulations adopted thereunder, shall be on the basis of adjusted tangible net equity as determined under this subdivision.

(B) Demonstrates adequate working capital, including (i) a current ratio (current assets divided by current liabilities) of at least 1:1, after excluding obligations of officers, directors, owners, or affiliates, or (ii) evidence that the plan is now meeting its obligations on a timely basis and has been doing so for at least the preceding two years. Short-term obligations of affiliates for goods or services arising in the normal course of business that are payable on the same terms as equivalent transactions with nonaffiliates shall not be excluded. For purposes of this subdivision, an obligation is considered short term if the repayment schedule is 30 days or fewer.

(C) Demonstrates a trend of positive earnings over the previous eight fiscal quarters.

(2) The minimum financial criteria for a plan that maintains a minimum net worth of at least one million five hundred thousand dollars ($1,500,000) but less than five million dollars ($5,000,000) shall be:

(A) (i) Initial tangible net equity so that the plan is not required to file monthly reports with the director as required by Section 1300.84.3(d)(1)(G) of Title 28 of the California Code of Regulations and then have and maintain adjusted tangible net equity to be determined pursuant to either of the following:

(I) In the case of a plan that is required to have and maintain a tangible net equity as required by Section 1300.76(a)(1) or (2) of Title 28 of the California Code of Regulations, multiply 130 percent times the sum resulting from the addition of the plan’s tangible net equity required by Section 1300.76(a)(1) or (2) of Title 28 of the California Code of Regulations and the number that equals 10 percent of the plan’s annualized health care expenditures for out-of-network services for point-of-service enrollees.

(II) In the case of a plan that is required to have and maintain a tangible net equity as required by Section 1300.76(a)(3) of Title 28 of the California Code of Regulations, recalculate the plan’s tangible net equity under Section 1300.76(a)(3) excluding the plan’s annualized health care expenditures for out-of-network services for point-of-service enrollees, add together the number resulting from this recalculation and the number that equals 10 percent of the plan’s annualized health care expenditures for out-of-network services for point-of-service enrollees, and multiply this sum times 130 percent, provided that the product of this multiplication must exceed 130 percent of the tangible net equity required by Section 1300.76(a)(3) of Title 28 of the California Code of Regulations so that the plan is not required to file monthly reports to the director as required by Section 1300.84.3(d)(1)(G) of Title 28 of the California Code of Regulations.

(ii) The failure of a plan offering a point-of-service plan contract under this article to maintain adjusted tangible net equity as determined by this subdivision shall require the filing of monthly reports with the director pursuant to Section 1300.84.3(d) of Title 28 of the California Code of Regulations, in addition to any other requirements that may be imposed by the director on a plan under this article and chapter.

(iii) The calculation of tangible net equity under any report to be filed by a plan offering a point-of-service plan contract under this article and required of a plan pursuant to Section 1384, and the regulations adopted thereunder, shall be on the basis of adjusted tangible net equity as determined under this subdivision.

(B) Demonstrates adequate working capital, including (i) a current ratio (current assets divided by current liabilities) of at least 1:1, after excluding obligations of officers, directors, owners, or affiliates or (ii) evidence that the plan is now meeting its obligations on a timely basis and has been doing so for at least the preceding two years. Short-term obligations of affiliates for goods or services arising in the normal course of business that are payable on the same terms as equivalent transactions with nonaffiliates shall not be excluded. For purposes of this subdivision, an obligation is considered short term if the repayment schedule is 30 days or fewer.

(C) Demonstrates a trend of positive earnings over the previous eight fiscal quarters.

(D) Demonstrates to the director that it has obtained insurance for the cost of providing any point-of-service enrollee with out-of-network covered health care services, the aggregate value of which exceeds five thousand dollars ($5,000) in any year. This insurance shall obligate the insurer to continue to provide care for the period in which a premium was paid in the event a plan becomes insolvent. Where a plan cannot obtain insurance as required by this subparagraph, then a plan may demonstrate to the director that it has made other arrangements, acceptable to the director, for the cost of providing enrollees out-of-network health care services; but in this case the expenditure for total out-of-network costs for all enrollees in all point-of-service contracts shall be limited to a percentage, acceptable to the director, not to exceed 15 percent of total health care expenditures for all its enrollees.

(c) Within 30 days of the close of each month a plan offering point-of-service plan contracts under paragraph (2) of subdivision (b) shall file with the director a monthly financial report consisting of a balance sheet and statement of operations of the plan, which need not be certified, and a calculation of the adjusted tangible net equity required under subparagraph (A). The financial statements shall be prepared on a basis consistent with the financial statements furnished by the plan pursuant to Section 1300.84.2 of Title 28 of the California Code of Regulations. A plan shall also make special reports to the director as the director may from time to time require. Each report to be filed by a plan pursuant to this subdivision shall be verified by a principal officer of the plan as set forth in Section 1300.84.2(e) of Title 28 of the California Code of Regulations.

(d) If it appears to the director that a plan does not have sufficient financial viability, or organizational and administrative capacity to ensure the delivery of health care services to its enrollees, the director may, by written order, direct the plan to discontinue the offering of a point-of-service plan contract. The order shall be effective immediately.

(Amended by Stats. 2009, Ch. 298, Sec. 5. Effective January 1, 2010.)



1374.65

Point-of-service plan contracts shall:

(a)  Provide incentives, including financial incentives, for enrollees to use in-network coverage or services.

(b)  Only offer coverage or services obtained out-of-network if it also provides coverage or services on an in-network basis.

(c)  Shall not consider the following to be out-of-network coverage or services:

(1)  Health care services received from a provider not affiliated with the health care service plan when the plan arranges for the enrollee to receive services from that provider.

(2)  Out-of-area emergency care provided in accordance with the procedures set by the health care service plan to be followed in securing these services.

(Added by Stats. 1993, Ch. 987, Sec. 3. Effective January 1, 1994.)



1374.66

Any health care service plan that offers a point-of-service plan contract may do all of the following:

(a) Limit or exclude coverage for specific types of services or conditions when obtained out-of-plan.

(b) Include annual out-of-pocket limits, copayments, and annual and lifetime maximum benefit limits for out-of-network coverage or services that are different or separate from any amounts or limits applied to in-network coverage or services, and may impose a deductible on coverage for out-of-network coverage or services.

(c) To the extent permitted under this chapter, may limit the groups to which a point-of-service plan contract is offered, and may adopt nondiscriminatory renewal guidelines under which one or more point-of-service plan contracts would be replaced with other than point-of-service plan contracts. If a point-of-service plan contract is sold to a group, then the group shall offer it to all members of that group who are eligible for coverage by the health care service plan.

(d) Treat as out-of-network services those services that an enrollee obtains from a provider affiliated with the plan, but not in accordance with the authorization procedures set forth in the health care service plan’s approved evidence of coverage.

(e) Contracts between health care service plans and medical providers, for the purpose of providing medical services under point-of-service contracts, may include risk-sharing arrangements for out-of-network services, but only if the risk sharing arrangements meet all of the following conditions:

(1) The contracting medical provider agrees to participate in risk-sharing arrangements applicable to out-of-network services.

(2) If the medical provider is reimbursed on a capitated or prepaid basis, the contract shall clearly disclose the capitation or prepayment amount to be paid to the medical provider for in-network services received by enrollees under point-of-service contracts.

(3) Any capitation or prepayment amounts paid to the medical provider shall not place the medical provider directly at risk for or directly transfer liability for out-of-network services received by enrollees under point-of-service contracts.

(4) The risk-sharing arrangements for out-of-network services may provide a bonus or incentive to the medical provider to attempt to reduce the utilization of out-of-network services, but shall not place the medical provider at risk for any amounts in excess of the amounts used by the plan to budget for or fund the risk-sharing pool for out-of-network services.

(5) The contract between the medical provider and the plan shall clearly disclose the mathematical method by which funding for the risk-sharing arrangement is established, the mathematical method by which and the extent to which payments for out-of-network services are debited against the risk-sharing funds, and the method by which the risk-sharing arrangement is reconciled on no less than an annual basis.

(6) The contract is approved by the director.

(Amended by Stats. 1999, Ch. 525, Sec. 117. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1374.67

A health care service plan offering a point-of-service plan contract is subject to the following limitations:

(a) A health care service plan shall limit its offering of point-of-service plan contracts so that no more than 50 percent of the plan’s total premium revenue in any fiscal quarter is earned from point-of-service plan contracts.

(b) A health care service plan offering a point-of-service plan contract shall not expend in any fiscal-year quarter more than 20 percent of its total health care expenditures for all its enrollees for out-of-network services for point-of-service enrollees.

(c) If the amount specified in subdivision (a) or (b) is exceeded by 2 percent in any quarter, the health care service plan shall come into compliance with subdivisions (a) and (b) by the end of the next following quarter. If compliance with the amount specified in subdivisions (a) and (b) is not demonstrated in the health care service plan’s next quarterly report, the director may prohibit the health care service plan from offering a point-of-service plan contract to new groups, or may require the health care service plan to amend one or more of its point-of-service contracts at the time of renewal to delete some or all of the out-of-network coverage or services as may be necessary for the plan to demonstrate compliance to the director’s satisfaction.

(d) The limitation imposed by this section shall not apply to a plan which in substantial part indemnified subscribers and enrollees pursuant to contracts issued under such plan’s former registration under the Knox-Mills Health Plan Act in 1975 and as of that date, and on September 1, 1993, was offering point-of-service plan contracts previously approved by the director.

(Amended by Stats. 1999, Ch. 525, Sec. 118. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1374.68

A health care service plan that offers a point-of-service plan contract shall do all of the following:

(a) Deposit with the director or, at the discretion of the director, with any organization or trustee acceptable to the director through which a custodial or controlled account is maintained, cash, securities, or any combination of these, which is acceptable to the director, that at all times have a fair market value equal to the greater of either one of the following:

(1) Two hundred thousand dollars ($200,000).

(2) One hundred twenty percent of the plan’s current monthly claims payable plus incurred but not reported balance for coverage out-of-network coverage or services provided under point-of-service contracts.

(b) Track out-of-network point-of-service utilization separately from in-network utilization.

(c) Record point-of-service utilization in a manner that will permit utilization and cost reporting as the director may require.

(d) Demonstrate to the satisfaction of the director that the health care service plan has the fiscal, administrative, and marketing capacity to control its point-of-service plan contract enrollment, utilization, and costs so as not to jeopardize the financial viability or organizational and administrative capacity of the health care service plan.

(e) Maintain the deposit required under subdivision (a) in a manner agreed to by the director, subject to subdivision (a) of Section 1377 and any regulations adopted thereunder.

(f) Any deposit made pursuant to this section shall be a credit against any deposit required by subdivision (a) of Section 1377.

(Amended by Stats. 1999, Ch. 525, Sec. 119. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1374.69

At least 20 business days prior to offering a point-of-service plan contract, a health care service plan shall file a notice of material modification in accordance with Section 1352. The notice of material modification shall include, but not be limited to, provisions specifying how the health care service plan shall accomplish all of the following:

(a) Design the benefit levels and conditions of coverage for in-network coverage and services and out-of-network point-of-service utilization.

(b) Provide or arrange for the provision of adequate systems to do all of the following:

(1) Process and pay claims for all out-of-network coverage and services.

(2) Generate accurate financial and utilization data and reports on a timely basis, so that it and any authorized regulatory agency can evaluate the health care service plan’s experience with point-of-service plan contracts and monitor compliance with point-of-service plan contract projections established by the health care service plan and regulatory requirements.

(3) Track and monitor the quality of health care obtained out-of-network by plan enrollees to the extent reasonable and possible.

(4) Respond promptly to enrollee grievances and complaints, written or oral, including those regarding services obtained out-of-network.

(5) Meet the requirements for a point-of-service plan contract set forth in this section and any additional requirements that may be required by the director.

(c) Comply initially and on an ongoing basis with the requirements of this article.

(d) This section shall become operative July 1, 1995.

(Amended by Stats. 1999, Ch. 525, Sec. 120. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1374.71

No plan formerly registered under the Knox-Mills Health Plan Act (Article 2.5 (commencing with Section 12530) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code) in 1975 shall be required to file a notice of material modification under Section 1374.69 or 1374.70 for any point-of-service plan contract previously approved by the director under this chapter and offered by plan on or before September 1, 1993.

(Amended by Stats. 1999, Ch. 525, Sec. 121. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1374.72

(a)  Every health care service plan contract issued, amended, or renewed on or after July 1, 2000, that provides hospital, medical, or surgical coverage shall provide coverage for the diagnosis and medically necessary treatment of severe mental illnesses of a person of any age, and of serious emotional disturbances of a child, as specified in subdivisions (d) and (e), under the same terms and conditions applied to other medical conditions as specified in subdivision (c).

(b)  These benefits shall include the following:

(1)  Outpatient services.

(2)  Inpatient hospital services.

(3)  Partial hospital services.

(4)  Prescription drugs, if the plan contract includes coverage for prescription drugs.

(c)  The terms and conditions applied to the benefits required by this section, that shall be applied equally to all benefits under the plan contract, shall include, but not be limited to, the following:

(1)  Maximum lifetime benefits.

(2)  Copayments.

(3)  Individual and family deductibles.

(d)  For the purposes of this section, “severe mental illnesses” shall include:

(1)  Schizophrenia.

(2)  Schizoaffective disorder.

(3)  Bipolar disorder (manic-depressive illness).

(4)  Major depressive disorders.

(5)  Panic disorder.

(6)  Obsessive-compulsive disorder.

(7)  Pervasive developmental disorder or autism.

(8)  Anorexia nervosa.

(9)  Bulimia nervosa.

(e)  For the purposes of this section, a child suffering from, “serious emotional disturbances of a child” shall be defined as a child who (1) has one or more mental disorders as identified in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders, other than a primary substance use disorder or developmental disorder, that result in behavior inappropriate to the child’s age according to expected developmental norms, and (2) who meets the criteria in paragraph (2) of subdivision (a) of Section 5600.3 of the Welfare and Institutions Code.

(f)  This section shall not apply to contracts entered into pursuant to Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Division 9 of Part 3 of the Welfare and Institutions Code, between the State Department of Health Services and a health care service plan for enrolled Medi-Cal beneficiaries.

(g)  (1)  For the purpose of compliance with this section, a plan may provide coverage for all or part of the mental health services required by this section through a separate specialized health care service plan or mental health plan, and shall not be required to obtain an additional or specialized license for this purpose.

(2)  A plan shall provide the mental health coverage required by this section in its entire service area and in emergency situations as may be required by applicable laws and regulations. For purposes of this section, health care service plan contracts that provide benefits to enrollees through preferred provider contracting arrangements are not precluded from requiring enrollees who reside or work in geographic areas served by specialized health care service plans or mental health plans to secure all or part of their mental health services within those geographic areas served by specialized health care service plans or mental health plans.

(3)  Notwithstanding any other provision of law, in the provision of benefits required by this section, a health care service plan may utilize case management, network providers, utilization review techniques, prior authorization, copayments, or other cost sharing.

(h)  Nothing in this section shall be construed to deny or restrict in any way the department’s authority to ensure plan compliance with this chapter when a plan provides coverage for prescription drugs.

(Amended by Stats. 2002, Ch. 791, Sec. 7. Effective January 1, 2003.)



1374.73

(a) (1) Every health care service plan contract that provides hospital, medical, or surgical coverage shall also provide coverage for behavioral health treatment for pervasive developmental disorder or autism no later than July 1, 2012. The coverage shall be provided in the same manner and shall be subject to the same requirements as provided in Section 1374.72.

(2) Notwithstanding paragraph (1), as of the date that proposed final rulemaking for essential health benefits is issued, this section does not require any benefits to be provided that exceed the essential health benefits that all health plans will be required by federal regulations to provide under Section 1302(b) of the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152).

(3) This section shall not affect services for which an individual is eligible pursuant to Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code or Title 14 (commencing with Section 95000) of the Government Code.

(4) This section shall not affect or reduce any obligation to provide services under an individualized education program, as defined in Section 56032 of the Education Code, or an individual service plan, as described in Section 5600.4 of the Welfare and Institutions Code, or under the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.) and its implementing regulations.

(b) Every health care service plan subject to this section shall maintain an adequate network that includes qualified autism service providers who supervise and employ qualified autism service professionals or paraprofessionals who provide and administer behavioral health treatment. Nothing shall prevent a health care service plan from selectively contracting with providers within these requirements.

(c) For the purposes of this section, the following definitions shall apply:

(1) “Behavioral health treatment” means professional services and treatment programs, including applied behavior analysis and evidence-based behavior intervention programs, that develop or restore, to the maximum extent practicable, the functioning of an individual with pervasive developmental disorder or autism and that meet all of the following criteria:

(A) The treatment is prescribed by a physician and surgeon licensed pursuant to Chapter 5 (commencing with Section 2000) of, or is developed by a psychologist licensed pursuant to Chapter 6.6 (commencing with Section 2900) of, Division 2 of the Business and Professions Code.

(B) The treatment is provided under a treatment plan prescribed by a qualified autism service provider and is administered by one of the following:

(i) A qualified autism service provider.

(ii) A qualified autism service professional supervised and employed by the qualified autism service provider.

(iii) A qualified autism service paraprofessional supervised and employed by a qualified autism service provider.

(C) The treatment plan has measurable goals over a specific timeline that is developed and approved by the qualified autism service provider for the specific patient being treated. The treatment plan shall be reviewed no less than once every six months by the qualified autism service provider and modified whenever appropriate, and shall be consistent with Section 4686.2 of the Welfare and Institutions Code pursuant to which the qualified autism service provider does all of the following:

(i) Describes the patient’s behavioral health impairments or developmental challenges that are to be treated.

(ii) Designs an intervention plan that includes the service type, number of hours, and parent participation needed to achieve the plan’s goal and objectives, and the frequency at which the patient’s progress is evaluated and reported.

(iii) Provides intervention plans that utilize evidence-based practices, with demonstrated clinical efficacy in treating pervasive developmental disorder or autism.

(iv) Discontinues intensive behavioral intervention services when the treatment goals and objectives are achieved or no longer appropriate.

(D) The treatment plan is not used for purposes of providing or for the reimbursement of respite, day care, or educational services and is not used to reimburse a parent for participating in the treatment program. The treatment plan shall be made available to the health care service plan upon request.

(2) “Pervasive developmental disorder or autism” shall have the same meaning and interpretation as used in Section 1374.72.

(3) “Qualified autism service provider” means either of the following:

(A) A person, entity, or group that is certified by a national entity, such as the Behavior Analyst Certification Board, that is accredited by the National Commission for Certifying Agencies, and who designs, supervises, or provides treatment for pervasive developmental disorder or autism, provided the services are within the experience and competence of the person, entity, or group that is nationally certified.

(B) A person licensed as a physician and surgeon, physical therapist, occupational therapist, psychologist, marriage and family therapist, educational psychologist, clinical social worker, professional clinical counselor, speech-language pathologist, or audiologist pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, who designs, supervises, or provides treatment for pervasive developmental disorder or autism, provided the services are within the experience and competence of the licensee.

(4) “Qualified autism service professional” means an individual who meets all of the following criteria:

(A) Provides behavioral health treatment.

(B) Is employed and supervised by a qualified autism service provider.

(C) Provides treatment pursuant to a treatment plan developed and approved by the qualified autism service provider.

(D) Is a behavioral service provider approved as a vendor by a California regional center to provide services as an Associate Behavior Analyst, Behavior Analyst, Behavior Management Assistant, Behavior Management Consultant, or Behavior Management Program as defined in Section 54342 of Title 17 of the California Code of Regulations.

(E) Has training and experience in providing services for pervasive developmental disorder or autism pursuant to Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code or Title 14 (commencing with Section 95000) of the Government Code.

(5) “Qualified autism service paraprofessional” means an unlicensed and uncertified individual who meets all of the following criteria:

(A) Is employed and supervised by a qualified autism service provider.

(B) Provides treatment and implements services pursuant to a treatment plan developed and approved by the qualified autism service provider.

(C) Meets the criteria set forth in the regulations adopted pursuant to Section 4686.3 of the Welfare and Institutions Code.

(D) Has adequate education, training, and experience, as certified by a qualified autism service provider.

(d) This section shall not apply to the following:

(1) A specialized health care service plan that does not deliver mental health or behavioral health services to enrollees.

(2) A health care service plan contract in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(3) A health care service plan contract in the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code).

(4) A health care benefit plan or contract entered into with the Board of Administration of the Public Employees’ Retirement System pursuant to the Public Employees’ Medical and Hospital Care Act (Part 5 (commencing with Section 22750) of Division 5 of Title 2 of the Government Code).

(e) Nothing in this section shall be construed to limit the obligation to provide services under Section 1374.72.

(f) As provided in Section 1374.72 and in paragraph (1) of subdivision (a), in the provision of benefits required by this section, a health care service plan may utilize case management, network providers, utilization review techniques, prior authorization, copayments, or other cost sharing.

(g) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 680, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions.)



1374.74

(a) The department, in consultation with the Department of Insurance, shall convene an Autism Advisory Task Force by February 1, 2012, in collaboration with other agencies, departments, advocates, autism experts, health plan and health insurer representatives, and other entities and stakeholders that it deems appropriate. The Autism Advisory Task Force shall develop recommendations regarding behavioral health treatment that is medically necessary for the treatment of individuals with autism or pervasive developmental disorder. The Autism Advisory Task Force shall address all of the following:

(1) Interventions that have been scientifically validated and have demonstrated clinical efficacy.

(2) Interventions that have measurable treatment outcomes.

(3) Patient selection, monitoring, and duration of therapy.

(4) Qualifications, training, and supervision of providers.

(5) Adequate networks of providers.

(b) The Autism Advisory Task Force shall also develop recommendations regarding the education, training, and experience requirements that unlicensed individuals providing autism services shall meet in order to secure a license from the state.

(c) The department shall submit a report of the Autism Advisory Task Force to the Governor, the President pro Tempore of the Senate, the Speaker of the Assembly, and the Senate and Assembly Committees on Health by December 31, 2012, on which date the task force shall cease to exist.

(Amended by Stats. 2012, Ch. 162, Sec. 82. Effective January 1, 2013.)



1374.76

(a) No later than January 1, 2015, a large group health care service plan contract shall provide all covered mental health and substance use disorder benefits in compliance with the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (Public Law 110-343) and all rules, regulations, and guidance issued pursuant to Section 2726 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-26).

(b) No later than January 1, 2015, an individual or small group health care service plan contract shall provide all covered mental health and substance use disorder benefits in compliance with the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (Public Law 110-343), all rules, regulations, and guidance issued pursuant to Section 2726 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-26), and Section 1367.005.

(c) Until January 1, 2016, the director may issue guidance to health care service plans regarding compliance with this section. This guidance shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Any guidance issued pursuant to this subdivision shall be effective only until the director adopts regulations pursuant to the Administrative Procedure Act. The department shall consult with the Department of Insurance in issuing guidance under this subdivision.

(Added by Stats. 2014, Ch. 31, Sec. 8. Effective June 20, 2014.)






ARTICLE 6 - Operation and Renewal Requirements and Procedures

1375.1

(a) Every plan shall have and shall demonstrate to the director that it has all of the following:

(1) A fiscally sound operation and adequate provision against the risk of insolvency.

(2) Assumed full financial risk on a prospective basis for the provision of covered health care services, except that a plan may obtain insurance or make other arrangements for the cost of providing to any subscriber or enrollee covered health care services, the aggregate value of which exceeds five thousand dollars ($5,000) in any year, for the cost of covered health care services provided to its members other than through the plan because medical necessity required their provision before they could be secured through the plan, and for not more than 90 percent of the amount by which its costs for any of its fiscal years exceed 115 percent of its income for that fiscal year.

(3) A procedure for prompt payment or denial of provider and subscriber or enrollee claims, including those telehealth services, as defined in subdivision (a) of Section 2290.5 of the Business and Professions Code, covered by the plan. Except as provided in Section 1371, a procedure meeting the requirements of Subchapter G of the regulations (29 C.F.R. Part 2560) under Public Law 93-406 (88 Stats. 829-1035, 29 U.S.C. Secs. 1001 et seq.) shall satisfy this requirement.

(b) In determining whether the conditions of this section have been met, the director shall consider, but not be limited to, the following:

(1) The financial soundness of the plan’s arrangements for health care services and the schedule of rates and charges used by the plan.

(2) The adequacy of working capital.

(3) Agreements with providers for the provision of health care services.

(c) For the purposes of this section, “covered health care services” means health care services provided under all plan contracts.

(Amended by Stats. 2012, Ch. 782, Sec. 7. Effective January 1, 2013.)



1375.2

On and after October 1, 1977, every plan operating under a transitional license shall have a fiscally sound operation.

(Added by Stats. 1977, Ch. 818.)



1375.3

(a)  A health care service plan shall meet and confer with the director and his or her designated representatives at least 10 business days prior to filing a petition commencing a case for bankruptcy under Title 11 of the United States Code, except under extraordinary circumstances. If extraordinary circumstances preclude a meet and confer with the director within the 10-day time period prior to the filing of a petition for bankruptcy, the plan shall meet and confer with the department at least 24 hours prior to filing the petition. A plan shall notify the department concurrently upon filing the petition. These meetings shall be deemed confidential.

(b)  At the director’s request, a plan shall provide within the time period specified by the department, information to assist in ensuring continuity of care and uninterrupted access to health care services for plan subscribers and enrollees. The information may include, but is not limited to, the following:

(1)  A list of all providers with which the plan contracts and material information regarding the contracts including, but not limited to, the grounds for termination of the contract and the term remaining on the contract.

(2)  A list of employer groups who subscribe with the plan.

(3)  A list of the enrollees of the plan.

(4)  A list of enrollees undergoing current treatment and a description of the authorized treatment for the enrollee.

(5)  A list of all brokers and agents involved in the negotiation of subscriber contracts.

(6)  A list of all enrollees who contract as individual subscribers for coverage by the plan.

(c)  Notwithstanding subdivision (a), nothing in this section shall preclude the director from exercising powers and duties authorized under this chapter.

(Added by Stats. 2002, Ch. 928, Sec. 2. Effective January 1, 2003.)



1375.4

(a) Every contract between a health care service plan and a risk-bearing organization that is issued, amended, renewed, or delivered in this state on or after July 1, 2000, shall include provisions concerning the following, as to the risk-bearing organization’s administrative and financial capacity, which shall be effective as of January 1, 2001:

(1) A requirement that the risk-bearing organization furnish financial information to the health care service plan or the plan’s designated agent and meet any other financial requirements that assist the health care service plan in maintaining the financial viability of its arrangements for the provision of health care services in a manner that does not adversely affect the integrity of the contract negotiation process.

(2) A requirement that the health care service plan disclose information to the risk-bearing organization that enables the risk-bearing organization to be informed regarding the financial risk assumed under the contract.

(3) A requirement that the health care service plans provide payments of all risk arrangements, excluding capitation, within 180 days after close of the fiscal year.

(b) In accordance with subdivision (a) of Section 1344, the director shall adopt regulations on or before June 30, 2000, to implement this section which shall, at a minimum, provide for the following:

(1) (A)  A process for reviewing or grading risk-bearing organizations based on the following criteria:

(i) The risk-bearing organization meets criterion 1 if it reimburses, contests, or denies claims for health care services it has provided, arranged, or for which it is otherwise financially responsible in accordance with the timeframes and other requirements described in Section 1371 and in accordance with any other applicable state and federal laws and regulations.

(ii) The risk-bearing organization meets criterion 2 if it estimates its liability for incurred but not reported claims pursuant to a method that has not been held objectionable by the director, records the estimate at least quarterly as an accrual in its books and records, and appropriately reflects this accrual in its financial statements.

(iii) The risk-bearing organization meets criterion 3 if it maintains at all times a positive tangible net equity, as defined in subdivision (e) of Section 1300.76 of Title 28 of the California Code of Regulations.

(iv)  The risk-bearing organization meets criterion 4 if it maintains at all times a positive level of working capital (excess of current assets over current liabilities).

(B) A risk-bearing organization may reduce its liabilities for purposes of calculating tangible net equity, pursuant to clause (iii) of subparagraph (A), and working capital, pursuant to clause (iv) of subparagraph (A), by the amount of any liabilities the payment of which is guaranteed by a sponsoring organization pursuant to a qualified guarantee. A sponsoring organization is one that has a tangible net equity of a level to be established by the director that is in excess of all amounts that it has guaranteed to any person or entity. A qualified guarantee is one that meets all of the following:

(i) It is approved by a board resolution of the sponsoring organization.

(ii) The sponsoring organization agrees to submit audited annual financial statements to the plan within 120 days of the end of the sponsoring organization’s fiscal year.

(iii) The guarantee is unconditional except for a maximum monetary limit.

(iv) The guarantee is not limited in duration with respect to liabilities arising during the term of the guarantee.

(v) The guarantee provides for six months’ advance notice to the plan prior to its cancellation.

(2) The information required from risk-bearing organizations to assist in reviewing or grading these risk-bearing organizations, including balance sheets, claims reports, and designated annual, quarterly, or monthly financial statements prepared in accordance with generally accepted accounting principles, to be used in a manner, and to the extent necessary, provided to a single external party as approved by the director to the extent that it does not adversely affect the integrity of the contract negotiation process between the health care service plan and the risk-bearing organizations.

(3) Audits to be conducted in accordance with generally accepted auditing standards and in a manner that avoids duplication of review of the risk-bearing organization.

(4) A process for corrective action plans, as mutually agreed upon by the health care service plan and the risk-bearing organization and as approved by the director, for cases where the review or grading indicates deficiencies that need to be corrected by the risk-bearing organization, and contingency plans to ensure the delivery of health care services if the corrective action fails. The corrective action plan shall be approved by the director and standardized, to the extent possible, to meet the needs of the director and all health care service plans contracting with the risk-bearing organization. If the health care service plan and the risk-bearing organization are unable to determine a mutually agreeable corrective action plan, the director shall determine the corrective action plan.

(5) The disclosure of information by health care service plans to the risk-bearing organization that enables the risk-bearing organization to be informed regarding the risk assumed under the contract, including:

(A) Enrollee information monthly.

(B) Risk arrangement information, information pertaining to any pharmacy risk assumed under the contract, information regarding incentive payments, and information on income and expenses assigned to the risk-bearing organization quarterly.

(6) Periodic reports from each health care service plan to the director that include information concerning the risk-bearing organizations and the type and amount of financial risk assumed by them, and, if deemed necessary and appropriate by the director, a registration process for the risk-bearing organizations.

(7) The confidentiality of financial and other records to be produced, disclosed, or otherwise made available, unless as otherwise determined by the director.

(c) The failure by a health care service plan to comply with the contractual requirements pursuant to this section shall constitute grounds for disciplinary action. The director shall, as appropriate, within 60 days after receipt of documented violation from a risk-bearing organization, investigate and take enforcement action against a health care service plan that fails to comply with these requirements and shall periodically evaluate contracts between health care service plans and risk-bearing organizations to determine if any audit, evaluation, or enforcement actions should be undertaken by the department.

(d) The Financial Solvency Standards Board established in Section 1347.15 shall study and report to the director on or before January 1, 2001, regarding all of the following:

(1) The feasibility of requiring that there be in force insurance coverage commensurate with the financial risk assumed by the risk-bearing organization to protect against financial losses.

(2) The appropriateness of different risk-bearing arrangements between health care service plans and risk-bearing organizations.

(3) The appropriateness of the four criteria specified in paragraph (1) of subdivision (b).

(e) This section shall not apply to specialized health care service plans.

(f) For purposes of this section, “provider organization” means a medical group, independent practice association, or other entity that delivers, furnishes, or otherwise arranges for or provides health care services, but does not include an individual or a plan.

(g) (1) For purposes of this section, a “risk-bearing organization” means a professional medical corporation, other form of corporation controlled by physicians and surgeons, a medical partnership, a medical foundation exempt from licensure pursuant to subdivision (l) of Section 1206, or another lawfully organized group of physicians that delivers, furnishes, or otherwise arranges for or provides health care services, but does not include an individual or a health care service plan, and that does all of the following:

(A) Contracts directly with a health care service plan or arranges for health care services for the health care service plan’s enrollees.

(B) Receives compensation for those services on any capitated or fixed periodic payment basis.

(C) Is responsible for the processing and payment of claims made by providers for services rendered by those providers on behalf of a health care service plan that are covered under the capitation or fixed periodic payment made by the plan to the risk-bearing organization. Nothing in this subparagraph in any way limits, alters, or abrogates any responsibility of a health care service plan under existing law.

(2) Notwithstanding paragraph (1), risk-bearing organizations shall not be deemed to include a provider organization that meets either of the following requirements:

(A) The health care service plan files with the department consolidated financial statements that include the provider organization.

(B) The health care service plan is the only health care service plan with which the provider organization contracts for arranging or providing health care services and, during the previous and current fiscal years, the provider organization’s maximum potential expenses for providing or arranging for health care services did not exceed 115 percent of its maximum potential revenue for providing or arranging for those services.

(h) For purposes of this section, “claims” include, but are not limited to, contractual obligations to pay capitation or payments on a managed hospital payment basis.

(Amended by Stats. 2009, Ch. 298, Sec. 6. Effective January 1, 2010.)



1375.5

No contract between a risk-bearing organization and a health care service plan that is issued, amended, delivered, or renewed in this state on or after July 1, 2000, shall include any provision that requires the risk-bearing organization to be at financial risk for the provision of health care services, unless the provision has first been negotiated and agreed to between the health care service plan and the risk-bearing organization.

This section shall not prevent a risk-bearing organization from accepting the financial risk pursuant to a contract that meets the requirements of Section 1375.4.

(Amended by Stats. 2002, Ch. 798, Sec. 1. Effective January 1, 2003.)



1375.6

No contract between a risk-bearing organization and a health care service plan that is issued, amended, delivered, or renewed in this state on or after July 1, 2000, shall include any provision that requires a provider to accept rates or methods of payment specified in contracts with health care service plan affiliates or nonaffiliates unless the provision has been first negotiated and agreed to between the health care service plan and the risk-bearing organization.

(Added by Stats. 1999, Ch. 529, Sec. 5. Effective January 1, 2000.)



1375.7

(a) This section shall be known and may be cited as the Health Care Providers’ Bill of Rights.

(b) No contract issued, amended, or renewed on or after January 1, 2003, between a plan and a health care provider for the provision of health care services to a plan enrollee or subscriber shall contain any of the following terms:

(1) (A) Authority for the plan to change a material term of the contract, unless the change has first been negotiated and agreed to by the provider and the plan or the change is necessary to comply with state or federal law or regulations or any accreditation requirements of a private sector accreditation organization. If a change is made by amending a manual, policy, or procedure document referenced in the contract, the plan shall provide 45 business days’ notice to the provider, and the provider has the right to negotiate and agree to the change. If the plan and the provider cannot agree to the change to a manual, policy, or procedure document, the provider has the right to terminate the contract prior to the implementation of the change. In any event, the plan shall provide at least 45 business days’ notice of its intent to change a material term, unless a change in state or federal law or regulations or any accreditation requirements of a private sector accreditation organization requires a shorter timeframe for compliance. However, if the parties mutually agree, the 45-business day notice requirement may be waived. Nothing in this subparagraph limits the ability of the parties to mutually agree to the proposed change at any time after the provider has received notice of the proposed change.

(B) If a contract between a provider and a plan provides benefits to enrollees or subscribers through a preferred provider arrangement, the contract may contain provisions permitting a material change to the contract by the plan if the plan provides at least 45 business days’ notice to the provider of the change and the provider has the right to terminate the contract prior to the implementation of the change.

(C) If a contract between a noninstitutional provider and a plan provides benefits to enrollees or subscribers covered under the Medi-Cal or Healthy Families Program and compensates the provider on a fee-for-service basis, the contract may contain provisions permitting a material change to the contract by the plan, if the following requirements are met:

(i) The plan gives the provider a minimum of 90 business days’ notice of its intent to change a material term of the contract.

(ii) The plan clearly gives the provider the right to exercise his or her intent to negotiate and agree to the change within 30 business days of the provider’s receipt of the notice described in clause (i).

(iii) The plan clearly gives the provider the right to terminate the contract within 90 business days from the date of the provider’s receipt of the notice described in clause (i) if the provider does not exercise the right to negotiate the change or no agreement is reached, as described in clause (ii).

(iv) The material change becomes effective 90 business days from the date of the notice described in clause (i) if the provider does not exercise his or her right to negotiate the change, as described in clause (ii), or to terminate the contract, as described in clause (iii).

(2) A provision that requires a health care provider to accept additional patients beyond the contracted number or in the absence of a number if, in the reasonable professional judgment of the provider, accepting additional patients would endanger patients’ access to, or continuity of, care.

(3) A requirement to comply with quality improvement or utilization management programs or procedures of a plan, unless the requirement is fully disclosed to the health care provider at least 15 business days prior to the provider executing the contract. However, the plan may make a change to the quality improvement or utilization management programs or procedures at any time if the change is necessary to comply with state or federal law or regulations or any accreditation requirements of a private sector accreditation organization. A change to the quality improvement or utilization management programs or procedures shall be made pursuant to paragraph (1).

(4) A provision that waives or conflicts with any provision of this chapter. A provision in the contract that allows the plan to provide professional liability or other coverage or to assume the cost of defending the provider in an action relating to professional liability or other action is not in conflict with, or in violation of, this chapter.

(5) A requirement to permit access to patient information in violation of federal or state laws concerning the confidentiality of patient information.

(c) With respect to a health care service plan contract covering dental services or a specialized health care service plan contract covering dental services, all of the following shall apply:

(1) If a material change is made to the health care service plan’s rules, guidelines, policies, or procedures concerning dental provider contracting or coverage of or payment for dental services, the plan shall provide at least 45 business days’ written notice to the dentists contracting with the health care service plan to provide services under the plan’s individual or group plan contracts, including specialized health care service plan contracts, unless a change in state or federal law or regulations or any accreditation requirements of a private sector accreditation organization requires a shorter timeframe for compliance. For purposes of this paragraph, written notice shall include notice by electronic mail or facsimile transmission. This paragraph shall apply in addition to the other applicable requirements imposed under this section, except that it shall not apply where notice of the proposed change is required to be provided pursuant to subparagraph (C) of paragraph (1) of subdivision (b).

(2) For purposes of paragraph (1), a material change made to a health care service plan’s rules, guidelines, policies, or procedures concerning dental provider contracting or coverage of or payment for dental services is a change to the system by which the plan adjudicates and pays claims for treatment that would reasonably be expected to cause delays or disruptions in processing claims or making eligibility determinations, or a change to the general coverage or general policies of the plan that affect rates and fees paid to providers.

(3) A plan that automatically renews a contract with a dental provider shall annually make available to the provider, within 60 days following a request by the provider, either online, via email, or in paper form, a copy of its current contract and a summary of the changes described in paragraph (1) of subdivision (b) that have been made since the contract was issued or last renewed.

(4) This subdivision shall not apply to a health care service plan that exclusively contracts with no more than two medical groups in the state to provide or arrange for the provision of professional medical services to the enrollees of the plan.

(d) (1) When a contracting agent sells, leases, or transfers a health provider’s contract to a payor, the rights and obligations of the provider shall be governed by the underlying contract between the health care provider and the contracting agent.

(2) For purposes of this subdivision, the following terms shall have the following meanings:

(A) “Contracting agent” has the meaning set forth in paragraph (2) of subdivision (d) of Section 1395.6.

(B) “Payor” has the meaning set forth in paragraph (3) of subdivision (d) of Section 1395.6.

(e) Any contract provision that violates subdivision (b), (c), or (d) shall be void, unlawful, and unenforceable.

(f) The department shall compile the information submitted by plans pursuant to subdivision (h) of Section 1367 into a report and submit the report to the Governor and the Legislature by March 15 of each calendar year.

(g) Nothing in this section shall be construed or applied as setting the rate of payment to be included in contracts between plans and health care providers.

(h) For purposes of this section the following definitions apply:

(1) “Health care provider” means any professional person, medical group, independent practice association, organization, health care facility, or other person or institution licensed or authorized by the state to deliver or furnish health services.

(2) “Material” means a provision in a contract to which a reasonable person would attach importance in determining the action to be taken upon the provision.

(Amended by Stats. 2012, Ch. 447, Sec. 1. Effective January 1, 2013.)



1375.8

(a)  The Legislature finds the following:

(1)  Because of the nature and cost of certain medical items, the financial risk of these items is better retained by the health care service plan than by a health care service provider.

(2)  Allowing a health care service provider to take the financial risk for the items described in this section only if the provider specifically requests in writing to assume that risk, will assist in maintaining patient access to health care service providers.

(b)  (1)  Notwithstanding Section 1375.5, no health care service plan contract that is issued, amended, delivered, or renewed in this state on or after July 1, 2003, shall require or allow a health care service provider to assume or be at any financial risk for any item described in subparagraphs (A) to (F), inclusive, of paragraph (2) when covered under the applicable plan contract and administered in the office of a physician and surgeon or prescribed by a physician and surgeon for self-administration by the patient. “Self-administration,” for the purposes of this section, means an injectable medication that can be safely given intramuscularly, or in the muscle, or subcutaneously, or under the skin, by the patient or his or her family member.

(2)  The items described in subparagraphs (A) to (F), inclusive, shall, instead, be reimbursed on a fee-for-service basis at the negotiated contract rate or through an alternate funding mechanism mutually agreed to by the health care service plan and the health care service provider, subject to any applicable copayment or deductible, by the health care service plan.

(A)  Injectable chemotherapeutic medications and injectable adjunct pharmaceutical therapies for side effects.

(B)  Injectable medications or blood products used for hemophilia.

(C)  Injectable medications related to transplant services.

(D)  Adult vaccines.

(E)  Self-injectable medications.

(F)  Other injectable medication or medication in an implantable dosage form costing more than two hundred fifty dollars ($250) per dose.

(3)  Notwithstanding the provisions of paragraphs (1) and (2), a health care service provider may assume financial risk for the items described in subparagraphs (A) to (F), inclusive, of paragraph (2) after making the request in writing at the time of negotiating an initial contract or renewing a contract with a health care service plan. No health care service plan may request or require that as a condition of the contract agreement a health care service provider shall request to assume the financial risk for any of those items.

(c)  The following definitions apply for the purposes of this section:

(1)  “Financial risk” means any contractual financial agreement between a health care service provider and a health care service plan for services rendered to a patient or enrollee if the reimbursement from a health care service plan is other than a fee for service rate structure. “Financial risk” includes, but is not limited to, capitation payments, case rates, and risk pools.

(2)  “Health care service provider” means an individual, partnership, group, or corporation lawfully licensed or organized under Division 2 (commencing with Section 500) of the Business and Professions Code, unless specifically exempt from those provisions, or licensed under Section 1204 or exempt from licensure under Section 1206 that delivers, furnishes, or otherwise arranges for or provides health care services. “Health care service provider” does not include a health facility as defined in Section 1250, a hospice, a surgical center, or a home infusion provider.

(d)  This section shall not preclude any payment by a health care service plan to a health care service provider for the performance of any services related to quality measures and programs.

(e)  This section shall not apply to a contract that is between a health care service plan and a health care service provider or a provider organization that meets either of the requirements set forth in paragraph (2) of subdivision (g) of Section 1375.4 or to a contract between licensed health care service plans or to a contract between a health care service plan and a health care service plan with waivers.

(Added by Stats. 2002, Ch. 798, Sec. 2. Effective January 1, 2003.)



1375.9

(a) A health care service plan shall ensure that there is at least one full-time equivalent primary care physician for every 2,000 enrollees of the plan. The number of enrollees per primary care physician may be increased by up to 1,000 additional enrollees for each full-time equivalent nonphysician medical practitioner supervised by that primary care physician.

(b) This section shall not require a primary care physician to accept an assignment of enrollees by a health care service plan without his or her approval, or that would be contrary to paragraph (2) of subdivision (b) of Section 1375.7.

(c) This section does not modify subdivision (e) of Section 2836.1 of the Business and Professions Code or subdivision (b) of Section 3516 of the Business and Professions Code.

(d) For purposes of this section, a primary care provider includes a “nonphysician medical practitioner,” which is defined as a physician assistant performing services under the supervision of a primary care physician in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code or a nurse practitioner performing services in collaboration with a physician pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code.

(e) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 71, Sec. 85. Effective January 1, 2015. Repealed as of January 1, 2019, by its own provisions.)



1376

(a) No plan shall conduct any activity regulated by this chapter in contravention of such rules and regulations as the director may prescribe as necessary or appropriate in the public interest or for the protection of plans, subscribers, and enrollees to provide safeguards with respect to the financial responsibility of plans. Such rules and regulations may require a minimum capital or net worth, limitations on indebtedness, procedures for the handling of funds or assets, including segregation of funds, assets and net worth, the maintenance of appropriate insurance and a fidelity bond and the maintenance of a surety bond in an amount not exceeding fifty thousand dollars ($50,000).

(b) The surety bond referred to in subdivision (a) shall be conditioned upon compliance by the licensee with the provisions of this chapter and the rules and regulations adopted pursuant to this chapter and orders issued under this chapter. Every surety bond shall provide that no suit may be maintained to enforce any liability thereon unless brought within two years after the act upon which such suit is based.

(c) For purposes of computing any minimum capital requirement which may be prescribed by the rules and regulations of the director under subdivision (a), any operating cost assistance or direct loan made to a plan by the United States Department of Health and Human Services pursuant to Public Law 93-222, as amended, may be treated as a subordinated loan, notwithstanding any express terms thereof to the contrary.

(d) Each solicitor and solicitor firm shall handle funds received for the account of plans, subscribers, or groups in accordance with such rules as the director may adopt pursuant to this subdivision.

(e) The director may, by regulation, designate requirements of this section or regulations adopted pursuant to this section, from which public entities and political subdivisions of the state shall be exempt.

(Amended by Stats. 1999, Ch. 525, Sec. 123. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1376.1

The deposit requirements of Section 1300.76.1 of Title 28 of the California Code of Regulations shall not apply to any plan operated by a county, or city and county, if both of the following apply:

(a) All of the evidence of indebtedness of the county, or city and county, has been rated “A” or better by Moody’s Investors Service, Inc. or Standard & Poor’s Corporation, based on a rating conducted during the immediately preceding 12 months.

(b) The county, or city and county, has cash or cash equivalents in an amount equal to fifty million dollars ($50,000,000) or more, based on its audited financial statements for the immediately preceding fiscal year. For purposes of this subdivision, the term “equivalents” shall have the same meaning as in Section 1300.77 of Title 28 of the California Code of Regulations.

(Amended by Stats. 2009, Ch. 298, Sec. 7. Effective January 1, 2010.)



1377

(a) Every plan which reimburses providers of health care services that do not contract in writing with the plan to provide health care services, or which reimburses its subscribers or enrollees for costs incurred in having received health care services from providers that do not contract in writing with the plan, in an amount which exceeds 10 percent of its total costs for health care services for the immediately preceding six months, shall comply with the requirements set forth in either paragraph (1) or (2):

(1) (A) Place with the director, or with any organization or trustee acceptable to the director through which a custodial or controlled account is maintained, a noncontracting provider insolvency deposit consisting of cash or securities that are acceptable to the director that at all times have a fair market value in an amount at least equal to 120 percent of the sum of the following:

(i) All claims for noncontracting provider services received for reimbursement, but not yet processed.

(ii) All claims for noncontracting provider services denied for reimbursement during the previous 45 days.

(iii) All claims for noncontracting provider services approved for reimbursement, but not yet paid.

(iv) An estimate of claims for noncontracting provider services incurred, but not reported.

(B) Each plan licensed pursuant to this chapter prior to January 1, 1991, shall, upon that date, make a deposit of 50 percent of the amount required by subparagraph (A), and shall maintain additional cash or cash equivalents as defined by rule of the director, in the amount of 50 percent of the amount required by subparagraph (A), and shall make a deposit of 100 percent of the amount required by subparagraph (A) by January 1, 1992.

(C) The amount of the deposit shall be reasonably estimated as of the first day of the month and maintained for the remainder of the month.

(D) The deposit required by this paragraph is in addition to the deposit that may be required by rule of the director and is an allowable asset of the plan in the determination of tangible net equity as defined in subdivision (b) of Section 1300.76 of Title 28 of the California Code of Regulations. All income from the deposit shall be an asset of the plan and may be withdrawn by the plan at any time.

(E) A health care service plan that has made a deposit may withdraw that deposit or any part of the deposit if (i) a substitute deposit of cash or securities of equal amount and value is made, (ii) the fair market value exceeds the amount of the required deposit, or (iii) the required deposit under this paragraph is reduced or eliminated. Deposits, substitutions, or withdrawals may be made only with the prior written approval of the director, but approval shall not be required for the withdrawal of earned income.

(F) The deposit required under this section is in trust and may be used only as provided by this section. The director or, if a receiver has been appointed, the receiver shall use the deposit of an insolvent health care service plan, as defined in Sections 1394.7 and 1394.8, for payment of covered claims for services rendered by noncontracting providers under circumstances covered by the plan. All claims determined by the director or receiver, in his or her discretion, to be eligible for reimbursement under this section shall be paid on a pro rata basis based on assets available from the deposit to pay the ultimate liability for incurred expenditures. Partial distribution may be made pending final distribution. Any amount of the deposit remaining shall be paid into the liquidation or receivership of the health care service plan. The director may also use the deposit of an insolvent health care service plan for payment of any administrative costs associated with the administration of this section. The department, the director, and any employee of the department shall not be liable, as provided by Section 820.2 of the Government Code, for an injury resulting from an exercise of discretion pursuant to this section. Nothing in this section shall be construed to provide immunity for the acts of a receiver, except when the director is acting as a receiver.

(G) The director may, by regulation, prescribe the time, manner, and form for filing claims.

(H) The director may permit a plan to meet a portion of this requirement by a deposit of tangible assets acceptable to the director, the fair market value of which shall be determined on at least an annual basis by the director. The plan shall bear the cost of any appraisal or valuations required hereunder by the director.

(2) Maintain adequate insurance, or a guaranty arrangement approved in writing by the director, to pay for any loss to providers, subscribers, or enrollees claiming reimbursement due to the insolvency of the plan.

(b) Whenever the reimbursements described in this section exceed 10 percent of the plan’s total costs for health care services over the immediately preceding six months, the plan shall file a written report with the director containing the information necessary to determine compliance with subdivision (a) no later than 30 business days from the first day of the month. Upon an adequate showing by the plan that the requirements of this section should be waived or reduced, the director may waive or reduce these requirements to an amount as the director deems sufficient to protect subscribers and enrollees of the plan consistent with the intent and purpose of this chapter.

(c) Every plan which reimburses providers of health care service on a fee-for-services basis; or which directly reimburses its subscribers or enrollees, to an extent exceeding 10 percent of its total payments for health care services, shall estimate and record in the books of account a liability for incurred and unreported claims. Upon a determination by the director that the estimate is inadequate, the director may require the plan to increase its estimate of incurred and unreported claims. Every plan shall promptly report to the director whenever these reimbursables exceed 10 percent of its total expenditures for health care services.

As used herein, the term “fee-for-services” refers to the situation where the amount of reimbursement paid by the plan to providers of service is determined by the amount and type of service rendered by the provider of service.

(d) In the event an insolvent plan covered by this section fails to pay a noncontracting provider sums for covered services owed, the provider shall first look to the uncovered expenditures insolvency deposit or the insurance or guaranty arrangement maintained by the plan for payment. When a plan becomes insolvent, in no event shall a noncontracting provider, or agent, trustee, or assignee thereof, attempt to collect from the subscriber or enrollee sums owed for covered services by the plan or maintain any action at law against a subscriber or enrollee to collect sums owed by the plan for covered services without having first attempted to obtain reimbursement from the plan.

(Amended by Stats. 2009, Ch. 298, Sec. 8. Effective January 1, 2010.)



1378

No plan shall expend for administrative costs in any fiscal year an excessive amount of the aggregate dues, fees and other periodic payments received by the plan for providing health care services to its subscribers or enrollees. The term “administrative costs,” as used herein, includes costs incurred in connection with the solicitation of subscribers or enrollees for the plan.

This section shall not preclude a plan from expending additional sums of money for administrative costs provided such money is not derived from revenue obtained from subscribers or enrollees of the plan.

(Added by Stats. 1975, Ch. 941.)



1379

(a)  Every contract between a plan and a provider of health care services shall be in writing, and shall set forth that in the event the plan fails to pay for health care services as set forth in the subscriber contract, the subscriber or enrollee shall not be liable to the provider for any sums owed by the plan.

(b)  In the event that the contract has not been reduced to writing as required by this chapter or that the contract fails to contain the required prohibition, the contracting provider shall not collect or attempt to collect from the subscriber or enrollee sums owed by the plan.

(c)  No contracting provider, or agent, trustee or assignee thereof, may maintain any action at law against a subscriber or enrollee to collect sums owed by the plan.

(Added by Stats. 1975, Ch. 941.)



1379.5

(a) On and after July 1, 2008, every contract between a plan and a health care provider who provides health care services in Mexico to an enrollee of the plan shall require the health care provider knowing of, or in attendance on, a case or suspected case of any disease or condition listed in subdivision (j) of Section 2500 of Title 17 of the California Code of Regulations to report the case to the health officer of the jurisdiction in California where the patient in the case resides, or if the patient resides in Mexico and is employed in California, the contract shall require a health care provider to report the case to the health officer of the jurisdiction where the patient in the case is employed. The contract provision shall require the health care provider to make the report in accordance with subdivision (d) of Section 2500 of Title 17 of the California Code of Regulations, except that for reports in cases where the patient resides in Mexico the contract shall require the report to be made to the health officer of the jurisdiction where the patient is employed.

(b) For purposes of this section, the terms “case,” “health care provider,” “health officer,” “in attendance,” and “suspected case” shall have the same meanings as set forth in subdivision (a) of Section 2500 of Title 17 of the California Code of Regulations.

(c) A plan’s obligations under this section shall be limited to the following:

(1) Ensuring that the contracts executed by providers who provide health care services in Mexico satisfy the requirements set forth in subdivision (a).

(2) Giving the following written notice to the provider at the time the signed contract is delivered:

“This contract contains specific requirements regarding reporting of actual or suspected diseases or conditions to California health officers.”

(Added by Stats. 2007, Ch. 385, Sec. 1. Effective January 1, 2008.)



1380

(a)  The department shall conduct periodically an onsite medical survey of the health delivery system of each plan. The survey shall include a review of the procedures for obtaining health services, the procedures for regulating utilization, peer review mechanisms, internal procedures for assuring quality of care, and the overall performance of the plan in providing health care benefits and meeting the health needs of the subscribers and enrollees.

(b)  The survey shall be conducted by a panel of qualified health professionals experienced in evaluating the delivery of prepaid health care. The department shall be authorized to contract with professional organizations or outside personnel to conduct medical surveys and these contracts shall be on a noncompetitive bid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. These organizations or personnel shall have demonstrated the ability to objectively evaluate the delivery of health care by plans or health maintenance organizations.

(c)  Surveys performed pursuant to this section shall be conducted as often as deemed necessary by the director to assure the protection of subscribers and enrollees, but not less frequently than once every three years. Nothing in this section shall be construed to require the survey team to visit each clinic, hospital office, or facility of the plan. To avoid duplication, the director shall employ, but is not bound by, the following:

(1)  For hospital-based health care service plans, to the extent necessary to satisfy the requirements of this section, the findings of inspections conducted pursuant to Section 1279.

(2)  For health care service plans contracting with the State Department of Health Services pursuant to the Waxman-Duffy Prepaid Health Plan Act, the findings of reviews conducted pursuant to Section 14456 of the Welfare and Institutions Code.

(3)  To the extent feasible, reviews of providers conducted by professional standards review organizations, and surveys and audits conducted by other governmental entities.

(d)  Nothing in this section shall be construed to require the medical survey team to review peer review proceedings and records conducted and compiled under Section 1370 or medical records. However, the director shall be authorized to require onsite review of these peer review proceedings and records or medical records where necessary to determine that quality health care is being delivered to subscribers and enrollees. Where medical record review is authorized, the survey team shall insure that the confidentiality of physician-patient relationship is safeguarded in accordance with existing law and neither the survey team nor the director or the director’s staff may be compelled to disclose this information except in accordance with the physician-patient relationship. The director shall ensure that the confidentiality of the peer review proceedings and records is maintained. The disclosure of the peer review proceedings and records to the director or the medical survey team shall not alter the status of the proceedings or records as privileged and confidential communications pursuant to Sections 1370 and 1370.1.

(e)  The procedures and standards utilized by the survey team shall be made available to the plans prior to the conducting of medical surveys.

(f)  During the survey the members of the survey team shall examine the complaint files kept by the plan pursuant to Section 1368. The survey report issued pursuant to subdivision (i) shall include a discussion of the plan’s record for handling complaints.

(g)  During the survey the members of the survey team shall offer such advice and assistance to the plan as deemed appropriate.

(h)  (1)  Survey results shall be publicly reported by the director as quickly as possible but no later than 180 days following the completion of the survey unless the director determines, in his or her discretion, that additional time is reasonably necessary to fully and fairly report the survey results. The director shall provide the plan with an overview of survey findings and notify the plan of deficiencies found by the survey team at least 90 days prior to the release of the public report.

(2)  Reports on all surveys, deficiencies, and correction plans shall be open to public inspection except that no surveys, deficiencies, or correction plans shall be made public unless the plan has had an opportunity to review the report and file a response within 45 days of the date that the department provided the report to the plan. After reviewing the plan’s response, the director shall issue a final report that excludes any survey information and legal findings and conclusions determined by the director to be in error, describes compliance efforts, identifies deficiencies that have been corrected by the plan by the time of the director’s receipt of the plan’s 45-day response, and describes remedial actions for deficiencies requiring longer periods to the remedy required by the director or proposed by the plan.

(3)  The final report shall not include a description of “acceptable” or of “compliance” for any uncorrected deficiency.

(4)  Upon making the final report available to the public, a single copy of a summary of the final report’s findings shall be made available free of charge by the department to members of the public, upon request. Additional copies of the summary may be provided at the department’s cost. The summary shall include a discussion of compliance efforts, corrected deficiencies, and proposed remedial actions.

(5)  If requested by the plan, the director shall append the plan’s response to the final report issued pursuant to paragraph (2), and shall append to the summary issued pursuant to paragraph (4) a brief statement provided by the plan summarizing its response to the report. The plan may modify its response or statement at any time and provide modified copies to the department for public distribution no later than 10 days from the date of notification from the department that the final report will be made available to the public. The plan may file an addendum to its response or statement at any time after the final report has been made available to the public. The addendum to the response or statement shall also be made available to the public.

(6)  Any information determined by the director to be confidential pursuant to statutes relating to the disclosure of records, including the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), shall not be made public.

(i)  (1)  The director shall give the plan a reasonable time to correct deficiencies. Failure on the part of the plan to comply to the director’s satisfaction shall constitute cause for disciplinary action against the plan.

(2)  No later than 18 months following release of the final report required by subdivision (h), the department shall conduct a follow-up review to determine and report on the status of the plan’s efforts to correct deficiencies. The department’s follow-up report shall identify any deficiencies reported pursuant to subdivision (h) that have not been corrected to the satisfaction of the director.

(3)  If requested by the plan, the director shall append the plan’s response to the follow-up report issued pursuant to paragraph (2). The plan may modify its response at any time and provide modified copies to the department for public distribution no later than 10 days from the date of notification from the department that the follow-up report will be made available to the public. The plan may file an addendum to its response at any time after the follow-up report has been made available to the public. The addendum to the response or statement shall also be made available to the public.

(j)  The director shall provide to the plan and to the executive officer of the Board of Dental Examiners a copy of information relating to the quality of care of any licensed dental provider contained in any report described in subdivisions (h) and (i) that, in the judgment of the director, indicates clearly excessive treatment, incompetent treatment, grossly negligent treatment, repeated negligent acts, or unnecessary treatment. Any confidential information provided by the director shall not be made public pursuant to this subdivision. Notwithstanding any other provision of law, the disclosure of this information to the plan and to the executive officer shall not operate as a waiver of confidentiality. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the State of California, the Department of Managed Health Care, the Director of the Department of Managed Health Care, the Board of Dental Examiners, or any officer, agent, employee, consultant, or contractor of the state or the department or the board for the release of any false or unauthorized information pursuant to this section, unless the release of that information is made with knowledge and malice.

(k)  Nothing in this section shall be construed as affecting the director’s authority pursuant to Article 7 (commencing with Section 1386) or Article 8 (commencing with Section 1390) of this chapter.

(Amended by Stats. 2000, Ch. 857, Sec. 41. Effective January 1, 2001.)



1380.1

(a)  The Legislature finds and declares as follows:

(1)  Multiple medical quality audits of health care providers, as many as 25 for some physician offices, increase costs for health care providers and health plans, and thus ultimately increase costs for the purchaser and the consumer, and result in the direction of limited health care resources to administrative costs instead of to patient care.

(2)  Streamlining the multiple medical quality audits required by health care service plans and insurers is vital to increasing the resources directed to patient care.

(3)  Few legislative proposals affecting health care services have the potential of benefiting all of the affected parties, including health plans, health care providers, purchasers, and consumers, through a reduction in administrative costs but without negatively affecting patient care.

(b)  The Advisory Committee on Managed Care shall recommend to the director standards for a uniform medical quality audit system, which shall include a single periodic medical quality audit. The director shall publish proposed regulations in that regard on or before January 1, 2002.

(c)  In developing those standards, the Advisory Committee on Managed Care shall seek comment from a broad and balanced range of interested parties.

(d)  The recommendations shall include all of the following:

(1)  Standards that will serve as the basis of the single periodic medical quality audit necessary to meet the criteria of this section.

(2)  Standards that will not be covered by the single periodic medical quality audit and that may be audited directly by health care service plans.

(3)  A list of those private sector accreditation organizations, if any, that have or can develop systems comparable to the recommended system, and the capability and expertise to accredit, audit, or credential providers.

(e)  (1)  The director may approve private sector accreditation organizations as qualified organizations to perform the single periodic medical quality audits.

(2)  Audits shall be conducted at least annually.

(f)  The single medical quality audit shall not prevent licensed health care service plans from developing performance criteria or conducting separate audits for governmental or regulatory purposes, purchasers, or to address consumer complaints and grievances, management changes, or plan initiatives to improve or monitor quality.

(Repealed and added by Stats. 2000, Ch. 856, Sec. 2. Effective January 1, 2001.)



1380.3

The department shall coordinate the surveys conducted pursuant to Section 1380 with the State Department of Health Care Services, to the extent possible, in order to allow for simultaneous oversight of Medi-Cal managed care plans by both departments, provided that this coordination does not result in a delay of the surveys required under Section 1380 or in the failure of the department to conduct those surveys.

(Repealed and added by Stats. 2014, Ch. 573, Sec. 4. Effective January 1, 2015.)



1381

(a) All records, books, and papers of a plan, management company, solicitor, solicitor firm, and any provider or subcontractor providing health care or other services to a plan, management company, solicitor, or solicitor firm shall be open to inspection during normal business hours by the director.

(b) To the extent feasible, all such records, books, and papers described in subdivision (a) shall be located in this state. In examining such records outside this state, the director shall consider the cost to the plan, consistent with the effectiveness of the director’s examination, and may upon reasonable notice require that such records, books and papers, or a specified portion thereof, be made available for examination in this state, or that a true and accurate copy of such records, books and papers, or a specified portion thereof, be furnished to the director.

(Amended by Stats. 1999, Ch. 525, Sec. 128. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1382

(a) The director shall conduct an examination of the fiscal and administrative affairs of any health care service plan, and each person with whom the plan has made arrangements for administrative, management, or financial services, as often as deemed necessary to protect the interest of subscribers or enrollees, but not less frequently than once every five years.

(b) The expense of conducting any additional or nonroutine examinations pursuant to this section, and the expense of conducting any additional or nonroutine medical surveys pursuant to Section 1380 shall be charged against the plan being examined or surveyed. The amount shall include the actual salaries or compensation paid to the persons making the examination or survey, the expenses incurred in the course thereof, and overhead costs in connection therewith as fixed by the director. In determining the cost of examinations or surveys, the director may use the estimated average hourly cost for all persons performing examinations or surveys of plans for the fiscal year. The amount charged shall be remitted by the plan to the director. If recovery of these costs cannot be made from the plan, these costs may be added to, but subject to the limitation of, the assessment provided for in subdivision (b) of Section 1356.

(c) Reports of all examinations shall be open to public inspection, except that no examination shall be made public, unless the plan has had an opportunity to review the examination report and file a statement or response within 45 days of the date that the department provided the report to the plan. After reviewing the plan’s response, the director shall issue a final report that excludes any survey information, legal findings, or conclusions determined by the director to be in error, describes compliance efforts, identifies deficiencies that have been corrected by the plan on or before the time the director receives the plan’s response, and describes remedial actions for deficiencies requiring longer periods for the remedy required by the director or proposed by the plan.

(d) If requested in writing by the plan, the director shall append the plan’s response to the final report issued pursuant to subdivision (c). The plan may modify its response or statement at any time and provide modified copies to the department for public distribution not later than 10 days from the date of notification from the department that the final report will be made available to the public. The addendum to the response or statement shall also be made available to the public.

(e) Notwithstanding subdivision (c), any health care service plan that contracts with the State Department of Health Services to provide service to Medi-Cal beneficiaries pursuant to Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code may make a written request to the director to permit the State Department of Health Services to review its examination report.

(f) Upon receipt of the written request described in subdivision (e), the director may, consistent with Section 6254.5 of the Government Code, permit the State Department of Health Services to review the plan’s examination report.

(g) Nothing in this section shall be construed as affecting the director’s authority pursuant to Article 7 (commencing with Section 1386) or Article 8 (commencing with Section 1390).

(Amended by Stats. 1999, Ch. 525, Sec. 129. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1383

Every plan that is a health maintenance organization qualified under Section 1310(d) of Title XIII of the federal Public Health Service Act, shall provide the department with a copy of the reports the plan files annually with the United States Department of Health, Education, and Welfare pursuant to Title XIII of the federal Public Health Service Act.

(Repealed and added by Stats. 1979, Ch. 1083.)



1383.1

(a)  On or before July 1, 1997, every health care service plan shall file with the department a written policy, which is not subject to approval or disapproval by the department, describing the manner in which the plan determines if a second medical opinion is medically necessary and appropriate. Notice of the policy and information regarding the manner in which an enrollee may receive a second medical opinion shall be provided to all enrollees in the plan’s evidence of coverage. The written policy shall describe the manner in which requests for a second medical opinion are reviewed by the plan.

(b)  This section shall not apply to any health care service plan contract authorized under Article 5.6 (commencing with Section 1374.60).

(c)  Nothing in this section shall require a health care service plan to cover services or provide benefits that are not otherwise covered under the terms and conditions of the plan contract, nor to provide services through providers who are not under contract with the plan.

(Amended by Stats. 1998, Ch. 215, Sec. 2. Effective January 1, 1999.)



1383.15

(a)  When requested by an enrollee or participating health professional who is treating an enrollee, a health care service plan shall provide or authorize a second opinion by an appropriately qualified health care professional. Reasons for a second opinion to be provided or authorized shall include, but are not limited to, the following:

(1)  If the enrollee questions the reasonableness or necessity of recommended surgical procedures.

(2)  If the enrollee questions a diagnosis or plan of care for a condition that threatens loss of life, loss of limb, loss of bodily function, or substantial impairment, including, but not limited to, a serious chronic condition.

(3)  If the clinical indications are not clear or are complex and confusing, a diagnosis is in doubt due to conflicting test results, or the treating health professional is unable to diagnose the condition, and the enrollee requests an additional diagnosis.

(4)  If the treatment plan in progress is not improving the medical condition of the enrollee within an appropriate period of time given the diagnosis and plan of care, and the enrollee requests a second opinion regarding the diagnosis or continuance of the treatment.

(5)  If the enrollee has attempted to follow the plan of care or consulted with the initial provider concerning serious concerns about the diagnosis or plan of care.

(b)  For purposes of this section, an appropriately qualified health care professional is a primary care physician or specialist who is acting within his or her scope of practice and who possesses a clinical background, including training and expertise, related to the particular illness, disease, condition or conditions associated with the request for a second opinion. For purposes of a specialized health care service plan, an appropriately qualified health care professional is a licensed health care provider who is acting within his or her scope of practice and who possesses a clinical background, including training and expertise, related to the particular illness, disease, condition or conditions associated with the request for a second opinion.

(c)  If an enrollee or participating health professional who is treating an enrollee requests a second opinion pursuant to this section, an authorization or denial shall be provided in an expeditious manner. When the enrollee’s condition is such that the enrollee faces an imminent and serious threat to his or her health, including, but not limited to, the potential loss of life, limb, or other major bodily function, or lack of timeliness that would be detrimental to the enrollee’s ability to regain maximum function, the second opinion shall be authorized or denied in a timely fashion appropriate for the nature of the enrollee’s condition, not to exceed 72 hours after the plan’s receipt of the request, whenever possible. Each plan shall file with the Department of Managed Health Care timelines for responding to requests for second opinions for cases involving emergency needs, urgent care, and other requests by July 1, 2000, and within 30 days of any amendment to the timelines. The timelines shall be made available to the public upon request.

(d)  If a health care service plan approves a request by an enrollee for a second opinion, the enrollee shall be responsible only for the costs of applicable copayments that the plan requires for similar referrals.

(e)  If the enrollee is requesting a second opinion about care from his or her primary care physician, the second opinion shall be provided by an appropriately qualified health care professional of the enrollee’s choice within the same physician organization.

(f)  If the enrollee is requesting a second opinion about care from a specialist, the second opinion shall be provided by any provider of the enrollee’s choice from any independent practice association or medical group within the network of the same or equivalent specialty. If the specialist is not within the same physician organization, the plan shall incur the cost or negotiate the fee arrangements of that second opinion, beyond the applicable copayments which shall be paid by the enrollee. If not authorized by the plan, additional medical opinions not within the original physician organization shall be the responsibility of the enrollee.

(g)  If there is no participating plan provider within the network who meets the standard specified in subdivision (b), then the plan shall authorize a second opinion by an appropriately qualified health professional outside of the plan’s provider network. In approving a second opinion either inside or outside of the plan’s provider network, the plan shall take into account the ability of the enrollee to travel to the provider.

(h)  The health care service plan shall require the second opinion health professional to provide the enrollee and the initial health professional with a consultation report, including any recommended procedures or tests that the second opinion health professional believes appropriate. Nothing in this section shall be construed to prevent the plan from authorizing, based on its independent determination, additional medical opinions concerning the medical condition of an enrollee.

(i)  If the health care service plan denies a request by an enrollee for a second opinion, it shall notify the enrollee in writing of the reasons for the denial and shall inform the enrollee of the right to file a grievance with the plan. The notice shall comply with subdivision (b) of Section 1368.02.

(j)  Unless authorized by the plan, in order for services to be covered the enrollee shall obtain services only from a provider who is participating in, or under contract with, the plan pursuant to the specific contract under which the enrollee is entitled to health care services. The plan may limit referrals to its network of providers if there is a participating plan provider who meets the standard specified in subdivision (b).

(k)  This section shall not apply to health care service plan contracts that provide benefits to enrollees through preferred provider contracting arrangements if, subject to all other terms and conditions of the contract that apply generally to all other benefits, access to and coverage for second opinions are not limited.

(Amended by Stats. 2001, Ch. 328, Sec. 3. Effective January 1, 2002.)



1384

(a) Within 90 days after receipt of a request from the director, a plan or other person subject to this chapter shall submit to the director an audit report containing audited financial statements covering the 12-calendar months next preceding the month of receipt of the request, or another period as the director may require.

(b) On or before 105 days after the date of a notice of surrender or order of revocation, a plan shall file with the director a closing audit report containing audited financial statements. The reporting period for the closing audit report shall be the 12-month period preceding the date of the notice of surrender or order of revocation, or for another period as the director may specify. This report shall include other relevant information as specified by rule of the director. The director shall not consent to a surrender and an order of revocation shall not be considered final until the closing audit report has been filed with the director and all concerns raised by the director therefrom have been resolved by the plan, as determined by the director. For good cause, the director may waive the requirement of a closing audit report.

(c) Except as otherwise provided in this subdivision, each plan shall submit financial statements prepared as of the close of its fiscal year within 120 days after the close of the fiscal year. The financial statements referred to in this subdivision and in subdivisions (a) and (b) of this section shall be accompanied by a report, certificate, or opinion of an independent certified public accountant or independent public accountant. The audits shall be conducted in accordance with generally accepted auditing standards and the rules and regulations of the director. However, financial statements from public entities or political subdivisions of the state whose audits are conducted by a county grand jury shall be submitted within 180 days after the close of the fiscal year and need not include a report, certificate, or opinion by an independent certified public accountant or an independent public accountant, and the audit shall be conducted in accordance with governmental auditing standards.

(d) A plan, solicitor, or solicitor firm shall make any special reports to the director as the director may from time to time require.

(e) For good cause and upon written request, the director may extend the time for compliance with subdivisions (a), (b), and (h) of this section.

(f) A plan, solicitor, or solicitor firm shall, when requested by the director, for good cause, submit its unaudited financial statement, prepared in accordance with generally accepted accounting principles and consisting of at least a balance sheet and statement of income as of the date and for the period specified by the director. The director may require the submission of these reports on a monthly or other periodic basis.

(g) If the report, certificate, or opinion of the independent accountant referred to in subdivision (c) is in any way qualified, the director may require the plan to take any action as the director deems appropriate to permit an independent accountant to remove the qualification from the report, certificate, or opinion.

(h) The director may reject any financial statement, report, certificate, or opinion filed pursuant to this section by notifying the plan, solicitor, or solicitor firm required to make this filing of its rejection and the cause thereof. Within 30 days after the receipt of the notice, the person shall correct the deficiency, and the failure so to do shall be deemed a violation of this chapter. The director shall retain a copy of all filings so rejected.

(i) The director may make rules and regulations specifying the form and content of the reports and financial statements referred to in this section, and may require that these reports and financial statements be verified by the plan or other person subject to this chapter in a manner as the director may prescribe.

(Amended by Stats. 1999, Ch. 525, Sec. 130. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1385

Each plan, solicitor firm, and solicitor shall keep and maintain current such books of account and other records as the director may by rule require for the purposes of this chapter. Every plan shall require all providers who contract with the plan to report to the plan in writing all surcharge and copayment moneys paid by subscribers and enrollees directly to such providers, unless the director expressly approves otherwise.

(Amended by Stats. 1999, Ch. 525, Sec. 131. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)






ARTICLE 6.2 - Review of Rate Increases

1385.01

For purposes of this article, the following definitions shall apply:

(a) “Large group health care service plan contract” means a group health care service plan contract other than a contract issued to a small employer, as defined in Section 1357, 1357.500, or 1357.600.

(b) “Small group health care service plan contract” means a group health care service plan contract issued to a small employer, as defined in Section 1357, 1357.500, or 1357.600.

(c) “PPACA” means Section 2794 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-94), as amended by the federal Patient Protection and Affordable Care Act (Public Law (111-148)), and any subsequent rules, regulations, or guidance issued under that section.

(d) “Unreasonable rate increase” has the same meaning as that term is defined in PPACA.

(Amended by Stats. 2012, Ch. 852, Sec. 7. Effective January 1, 2013.)



1385.02

This article shall apply to health care service plan contracts offered in the individual or group market in California. However, this article shall not apply to a specialized health care service plan contract; a Medicare supplement contract subject to Article 3.5 (commencing with Section 1358.1); a health care service plan contract offered in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code); a health care service plan contract offered in the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code), the Access for Infants and Mothers Program (Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code), the California Major Risk Medical Insurance Program (Part 6.5 (commencing with Section 12700) of Division 2 of the Insurance Code), or the Federal Temporary High Risk Pool (Part 6.6 (commencing with Section 12739.5) of Division 2 of the Insurance Code); a health care service plan conversion contract offered pursuant to Section 1373.6; or a health care service plan contract offered to a federally eligible defined individual under Article 4.6 (commencing with Section 1366.35) or Article 10.5 (commencing with Section 1399.801).

(Added by Stats. 2010, Ch. 661, Sec. 4. Effective January 1, 2011.)



1385.03

(a) All health care service plans shall file with the department all required rate information for individual and small group health care service plan contracts at least 60 days prior to implementing any rate change.

(b) A plan shall disclose to the department all of the following for each individual and small group rate filing:

(1) Company name and contact information.

(2) Number of plan contract forms covered by the filing.

(3) Plan contract form numbers covered by the filing.

(4) Product type, such as a preferred provider organization or health maintenance organization.

(5) Segment type.

(6) Type of plan involved, such as for profit or not for profit.

(7) Whether the products are opened or closed.

(8) Enrollment in each plan contract and rating form.

(9) Enrollee months in each plan contract form.

(10) Annual rate.

(11) Total earned premiums in each plan contract form.

(12) Total incurred claims in each plan contract form.

(13) Average rate increase initially requested.

(14) Review category: initial filing for new product, filing for existing product, or resubmission.

(15) Average rate of increase.

(16) Effective date of rate increase.

(17) Number of subscribers or enrollees affected by each plan contract form.

(18) The plan’s overall annual medical trend factor assumptions in each rate filing for all benefits and by aggregate benefit category, including hospital inpatient, hospital outpatient, physician services, prescription drugs and other ancillary services, laboratory, and radiology. A plan may provide aggregated additional data that demonstrates or reasonably estimates year-to-year cost increases in specific benefit categories in the geographic regions listed in Sections 1357.512 and 1399.855. A health plan that exclusively contracts with no more than two medical groups in the state to provide or arrange for professional medical services for the enrollees of the plan shall instead disclose the amount of its actual trend experience for the prior contract year by aggregate benefit category, using benefit categories that are, to the maximum extent possible, the same or similar to those used by other plans.

(19) The amount of the projected trend attributable to the use of services, price inflation, or fees and risk for annual plan contract trends by aggregate benefit category, such as hospital inpatient, hospital outpatient, physician services, prescription drugs and other ancillary services, laboratory, and radiology. A health plan that exclusively contracts with no more than two medical groups in the state to provide or arrange for professional medical services for the enrollees of the plan shall instead disclose the amount of its actual trend experience for the prior contract year by aggregate benefit category, using benefit categories that are, to the maximum extent possible, the same or similar to those used by other plans.

(20) A comparison of claims cost and rate of changes over time.

(21) Any changes in enrollee cost sharing over the prior year associated with the submitted rate filing.

(22) Any changes in enrollee benefits over the prior year associated with the submitted rate filing.

(23) The certification described in subdivision (b) of Section 1385.06.

(24) Any changes in administrative costs.

(25) Any other information required for rate review under PPACA.

(c) A health care service plan subject to subdivision (a) shall also disclose the following aggregate data for all rate filings submitted under this section in the individual and small group health plan markets:

(1) Number and percentage of rate filings reviewed by the following:

(A) Plan year.

(B) Segment type.

(C) Product type.

(D) Number of subscribers.

(E) Number of covered lives affected.

(2) The plan’s average rate increase by the following categories:

(A) Plan year.

(B) Segment type.

(C) Product type.

(3) Any cost containment and quality improvement efforts since the plan’s last rate filing for the same category of health benefit plan. To the extent possible, the plan shall describe any significant new health care cost containment and quality improvement efforts and provide an estimate of potential savings together with an estimated cost or savings for the projection period.

(d) The department may require all health care service plans to submit all rate filings to the National Association of Insurance Commissioners’ System for Electronic Rate and Form Filing (SERFF). Submission of the required rate filings to SERFF shall be deemed to be filing with the department for purposes of compliance with this section.

(e) A plan shall submit any other information required under PPACA. A plan shall also submit any other information required pursuant to any regulation adopted by the department to comply with this article.

(Amended by Stats. 2014, Ch. 572, Sec. 10. Effective January 1, 2015.)



1385.04

(a) For large group health care service plan contracts, all health plans shall file with the department at least 60 days prior to implementing any rate change all required rate information for unreasonable rate increases. This filing shall be concurrent with the written notice described in subdivision (a) of Section 1374.21.

(b) For large group rate filings, health plans shall submit all information that is required by PPACA. A plan shall also submit any other information required pursuant to any regulation adopted by the department to comply with this article.

(c) A health care service plan subject to subdivision (a) shall also disclose the following aggregate data for all rate filings submitted under this section in the large group health plan market:

(1) Number and percentage of rate filings reviewed by the following:

(A) Plan year.

(B) Segment type.

(C) Product type.

(D) Number of subscribers.

(E) Number of covered lives affected.

(2) The plan’s average rate increase by the following categories:

(A) Plan year.

(B) Segment type.

(C) Product type.

(3) Any cost containment and quality improvement efforts since the plan’s last rate filing for the same category of health benefit plan. To the extent possible, the plan shall describe any significant new health care cost containment and quality improvement efforts and provide an estimate of potential savings together with an estimated cost or savings for the projection period.

(d) The department may require all health care service plans to submit all rate filings to the National Association of Insurance Commissioners’ System for Electronic Rate and Form Filing (SERFF). Submission of the required rate filings to SERFF shall be deemed to be filing with the department for purposes of compliance with this section.

(Added by Stats. 2010, Ch. 661, Sec. 4. Effective January 1, 2011.)



1385.05

Notwithstanding any provision in a contract between a health care service plan and a provider, the department may request from a health care service plan any information required under this article or PPACA.

(Added by Stats. 2010, Ch. 661, Sec. 4. Effective January 1, 2011.)



1385.06

(a) A filing submitted under this article shall be actuarially sound.

(b) (1) The plan shall contract with an independent actuary or actuaries consistent with this section.

(2) A filing submitted under this article shall include a certification by an independent actuary or actuarial firm that the rate increase is reasonable or unreasonable and, if unreasonable, that the justification for the increase is based on accurate and sound actuarial assumptions and methodologies. Unless PPACA requires a certification of actuarial soundness for each large group contract, a filing submitted under Section 1385.04 shall include a certification by an independent actuary, as described in this section, that the aggregate or average rate increase is based on accurate and sound actuarial assumptions and methodologies.

(3) The actuary or actuarial firm acting under paragraph (2) shall not be an affiliate or a subsidiary of, nor in any way owned or controlled by, a health care service plan or a trade association of health care service plans. A board member, director, officer, or employee of the actuary or actuarial firm shall not serve as a board member, director, or employee of a health care service plan. A board member, director, or officer of a health care service plan or a trade association of health care service plans shall not serve as a board member, director, officer, or employee of the actuary or actuarial firm.

(c) Nothing in this article shall be construed to permit the director to establish the rates charged subscribers and enrollees for covered health care services.

(Added by Stats. 2010, Ch. 661, Sec. 4. Effective January 1, 2011.)



1385.07

(a) Notwithstanding Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, all information submitted under this article shall be made publicly available by the department except as provided in subdivision (b).

(b) (1) The contracted rates between a health care service plan and a provider shall be deemed confidential information that shall not be made public by the department and are exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The contracted rates between a health care service plan and a provider shall not be disclosed by a health care service plan to a large group purchaser that receives information pursuant to Section 1385.10.

(2) The contracted rates between a health care service plan and a large group shall be deemed confidential information that shall not be made public by the department and are exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). Information provided to a large group purchaser pursuant to Section 1385.10 shall be deemed confidential information that shall not be made public by the department and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c) All information submitted to the department under this article shall be submitted electronically in order to facilitate review by the department and the public.

(d) In addition, the department and the health care service plan shall, at a minimum, make the following information readily available to the public on their Internet Web sites, in plain language and in a manner and format specified by the department, except as provided in subdivision (b). The information shall be made public for 60 days prior to the implementation of the rate increase. The information shall include:

(1) Justifications for any unreasonable rate increases, including all information and supporting documentation as to why the rate increase is justified.

(2) A plan’s overall annual medical trend factor assumptions in each rate filing for all benefits.

(3) A health plan’s actual costs, by aggregate benefit category to include hospital inpatient, hospital outpatient, physician services, prescription drugs and other ancillary services, laboratory, and radiology.

(4) The amount of the projected trend attributable to the use of services, price inflation, or fees and risk for annual plan contract trends by aggregate benefit category, such as hospital inpatient, hospital outpatient, physician services, prescription drugs and other ancillary services, laboratory, and radiology. A health plan that exclusively contracts with no more than two medical groups in the state to provide or arrange for professional medical services for the enrollees of the plan shall instead disclose the amount of its actual trend experience for the prior contract year by aggregate benefit category, using benefit categories that are, to the maximum extent possible, the same or similar to those used by other plans.

(Amended by Stats. 2014, Ch. 577, Sec. 2. Effective January 1, 2015.)



1385.08

(a) On or before July 1, 2012, the director may issue guidance to health care service plans regarding compliance with this article. This guidance shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(b) The department shall consult with the Department of Insurance in issuing guidance under subdivision (a), in adopting necessary regulations, in posting information on its Internet Web site under this article, and in taking any other action for the purpose of implementing this article.

(Added by Stats. 2010, Ch. 661, Sec. 4. Effective January 1, 2011.)



1385.10

(a) (1) A health care service plan shall annually provide claims data at no charge to a large group purchaser if the large group purchaser requests the information and otherwise meets the requirements of this section.

(2)  The health care service plan shall provide claims data that a qualified statistician has determined are deidentified so that the claims data do not identify or do not provide a reasonable basis from which to identify an individual. If the statistician is unable to determine that the data has been deidentified, then the data that cannot be deidentified shall not be provided by the health care service plan to the large group purchaser. A health care service plan may provide the claims data in an aggregated form as necessary to comply with subdivisions (e) and (f).

(b) (1) As an alternative to providing claims data required pursuant to subdivision (a), the plan shall provide, at no charge to a large group purchaser, all of the following:

(A) Deidentified data sufficient for the large group purchaser to calculate the cost of obtaining similar services from other health plans and evaluate cost-effectiveness by service and disease category.

(B) Deidentified aggregated patient-level data on demographics, prescribing, encounters, inpatient services, outpatient services, and any other data that is comparable to what is required of the health plan to comply with risk adjustment, reinsurance, or risk corridors pursuant to the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(C) Deidentified aggregated patient-level data used to experience rate the large group, including diagnostic and procedure coding and costs assigned to each service that the plan has available.

(2) The health care service plan shall obtain a formal determination from a qualified statistician that the data provided pursuant to this subdivision have been deidentified so that the data do not identify or do not provide a reasonable basis from which to identify an individual. If the statistician is unable to determine that the data has been deidentified, the health care service plan shall not provide the data that cannot be deidentified to the large group purchaser. The statistician shall document the formal determination in writing and shall, upon request, provide the protocol used for deidentification to the department.

(c) Data provided pursuant to this section shall only be provided to a large group purchaser that meets both of the following conditions:

(1) Is able to demonstrate its ability to comply with state and federal privacy laws.

(2) Is a large group purchaser that is either an employer with an enrollment of greater than 1,000 covered lives and at least 500 covered lives enrolled with the health care service plan providing the information or a multiemployer trust with an enrollment of greater than 500 covered lives and at least 250 covered lives enrolled with the health care service plan providing the information.

(d) Nothing in this section shall be construed to prohibit a plan and purchaser from negotiating the release of additional information not described in this section.

(e) All disclosures of data to the large group purchaser made pursuant to this section shall comply with the federal Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191) and the federal Health Information Technology for Economic and Clinical Health Act, Title XIII of the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), and implementing regulations.

(f) All disclosures of data to the large group purchaser made pursuant to this section shall comply with the Confidentiality of Medical Information Act (Chapter 1 (commencing with Section 56) of Part 2.6 of Division 1 of the Civil Code).

(Added by Stats. 2014, Ch. 577, Sec. 3. Effective January 1, 2015.)



1385.11

(a) Whenever it appears to the department that any person has engaged, or is about to engage, in any act or practice constituting a violation of this article, including the filing of inaccurate or unjustified rates or inaccurate or unjustified rate information, the department may review the rate filing to ensure compliance with the law.

(b) The department may review other filings.

(c) The department shall accept and post to its Internet Web site any public comment on a rate increase submitted to the department during the 60-day period described in subdivision (d) of Section 1385.07.

(d) The department shall report to the Legislature at least quarterly on all unreasonable rate filings.

(e) The department shall post on its Internet Web site any changes submitted by the plan to the proposed rate increase, including any documentation submitted by the plan supporting those changes.

(f) If the director makes a decision that an unreasonable rate increase is not justified or that a rate filing contains inaccurate information, the department shall post that decision on its Internet Web site.

(g) Nothing in this article shall be construed to impair or impede the department’s authority to administer or enforce any other provision of this chapter.

(Amended by Stats. 2014, Ch. 572, Sec. 11. Effective January 1, 2015.)



1385.13

The department shall do all of the following in a manner consistent with applicable federal laws, rules, and regulations:

(a) Provide data to the United States Secretary of Health and Human Services on health care service plan rate trends in premium rating areas.

(b) Commencing with the creation of the Exchange, provide to the Exchange such information as may be necessary to allow compliance with federal law, rules, regulations, and guidance.

(Added by Stats. 2010, Ch. 661, Sec. 4. Effective January 1, 2011.)






ARTICLE 7 - Discipline

1386

(a) The director may, after appropriate notice and opportunity for a hearing, by order suspend or revoke any license issued under this chapter to a health care service plan or assess administrative penalties if the director determines that the licensee has committed any of the acts or omissions constituting grounds for disciplinary action.

(b) The following acts or omissions constitute grounds for disciplinary action by the director:

(1) The plan is operating at variance with the basic organizational documents as filed pursuant to Section 1351 or 1352, or with its published plan, or in any manner contrary to that described in, and reasonably inferred from, the plan as contained in its application for licensure and annual report, or any modification thereof, unless amendments allowing the variation have been submitted to, and approved by, the director.

(2) The plan has issued, or permits others to use, evidence of coverage or uses a schedule of charges for health care services that do not comply with those published in the latest evidence of coverage found unobjectionable by the director.

(3) The plan does not provide basic health care services to its enrollees and subscribers as set forth in the evidence of coverage. This subdivision shall not apply to specialized health care service plan contracts.

(4) The plan is no longer able to meet the standards set forth in Article 5 (commencing with Section 1367).

(5) The continued operation of the plan will constitute a substantial risk to its subscribers and enrollees.

(6) The plan has violated or attempted to violate, or conspired to violate, directly or indirectly, or assisted in or abetted a violation or conspiracy to violate any provision of this chapter, any rule or regulation adopted by the director pursuant to this chapter, or any order issued by the director pursuant to this chapter.

(7) The plan has engaged in any conduct that constitutes fraud or dishonest dealing or unfair competition, as defined by Section 17200 of the Business and Professions Code.

(8) The plan has permitted, or aided or abetted any violation by an employee or contractor who is a holder of any certificate, license, permit, registration, or exemption issued pursuant to the Business and Professions Code or this code that would constitute grounds for discipline against the certificate, license, permit, registration, or exemption.

(9) The plan has aided or abetted or permitted the commission of any illegal act.

(10) The engagement of a person as an officer, director, employee, associate, or provider of the plan contrary to the provisions of an order issued by the director pursuant to subdivision (c) of this section or subdivision (d) of Section 1388.

(11) The engagement of a person as a solicitor or supervisor of solicitation contrary to the provisions of an order issued by the director pursuant to Section 1388.

(12) The plan, its management company, or any other affiliate of the plan, or any controlling person, officer, director, or other person occupying a principal management or supervisory position in the plan, management company, or affiliate, has been convicted of or pleaded nolo contendere to a crime, or committed any act involving dishonesty, fraud, or deceit, which crime or act is substantially related to the qualifications, functions, or duties of a person engaged in business in accordance with this chapter. The director may revoke or deny a license hereunder irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code.

(13) The plan violates Section 510, 2056, or 2056.1 of the Business and Professions Code or Section 1375.7.

(14) The plan has been subject to a final disciplinary action taken by this state, another state, an agency of the federal government, or another country for any act or omission that would constitute a violation of this chapter.

(15) The plan violates the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code).

(16) The plan violates Section 806 of the Military and Veterans Code.

(17) The plan violates Section 1262.8.

(c) (1) The director may prohibit any person from serving as an officer, director, employee, associate, or provider of any plan or solicitor firm, or of any management company of any plan, or as a solicitor, if either of the following applies:

(A) The prohibition is in the public interest and the person has committed, caused, participated in, or had knowledge of a violation of this chapter by a plan, management company, or solicitor firm.

(B) The person was an officer, director, employee, associate, or provider of a plan or of a management company or solicitor firm of any plan whose license has been suspended or revoked pursuant to this section and the person had knowledge of, or participated in, any of the prohibited acts for which the license was suspended or revoked.

(2) A proceeding for the issuance of an order under this subdivision may be included with a proceeding against a plan under this section or may constitute a separate proceeding, subject in either case to subdivision (d).

(d) A proceeding under this section shall be subject to appropriate notice to, and the opportunity for a hearing with regard to, the person affected in accordance with subdivision (a) of Section 1397.

(Amended by Stats. 2008, Ch. 603, Sec. 5. Effective January 1, 2009.)



1387

(a) Any person who violates any provision of this chapter, or who violates any rule or order adopted or issued pursuant to this chapter, shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the director in any court of competent jurisdiction.

(b) As applied to the civil penalties for acts in violation of this chapter, the remedies provided by this section and by other sections of this chapter are not exclusive, and may be sought and employed in any combination to enforce this chapter.

(c) No action shall be maintained to enforce any liability created under subdivision (a), unless brought before the expiration of four years after the act or transaction constituting the violation.

(Amended by Stats. 1999, Ch. 525, Sec. 133. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1388

(a) The director may, after appropriate notice and opportunity for hearing, by order, censure a person acting as a solicitor or solicitor firm, or suspend for a period not exceeding 24 months or bar a person from operating as a solicitor or solicitor firm, or assess administrative penalties against a person acting as a solicitor or solicitor firm if the director determines that the person has committed any of the acts or omissions constituting grounds for disciplinary action.

(b) The following acts or omissions constitute grounds for disciplinary action by the director:

(1) The continued operation of the solicitor or solicitor firm in a manner that may constitute a substantial risk to a plan or subscribers and enrollees.

(2) The solicitor or solicitor firm has violated or attempted to violate, or conspired to violate, directly or indirectly, or assisted in or abetted a violation or conspiracy to violate any provision of this chapter, any rule or regulation adopted by the director pursuant to the chapter, or any order issued by the director pursuant to this chapter.

(3) The solicitor or solicitor firm has engaged in any conduct that constitutes fraud or dishonest dealing or unfair competition, as defined by Section 17200 of the Business and Professions Code.

(4) The engagement of a person as an officer, director, employee, or associate of the solicitor firm contrary to the provisions of an order issued by the director pursuant to subdivision (d) of this section or subdivision (c) of Section 1386.

(5) The solicitor or solicitor firm, or its management company, or any other affiliate of the solicitor firm, or any controlling person, officer, director, or other person occupying a principal management or supervisory position in that solicitor firm, management company, or affiliate, has been convicted or pleaded nolo contendere to a crime, or committed any act involving dishonesty, fraud, or deceit, which crime or act is substantially related to the qualifications, functions, or duties of a person engaged in business in accordance with the provisions of this chapter. The director may issue an order hereunder irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code.

(c) The director shall notify plans of any order issued pursuant to subdivision (a) which suspends or bars a person from engaging in operations as a solicitor or solicitor firm. It shall be unlawful for any plan, after receipt of notice of the order, to receive any new subscribers or enrollees through that person or to otherwise utilize any solicitation services of that person in violation thereof.

(d) (1) The director may prohibit any person from serving as an officer, director, employee, or associate of any plan or solicitor firm, or as a solicitor, if that person was an officer, director, employee, or associate of a solicitor firm that has been the subject of an order of suspension or bar from engaging in operations as a solicitor firm pursuant to this section and that person had knowledge of, or participated in, any of the prohibited acts for which the order was issued.

(2) A proceeding for the issuance of an order under this subdivision may be included with a proceeding against a solicitor firm under this section or may constitute a separate proceeding, subject in either case to subdivision (e).

(e) A proceeding for the issuance of an order under this section shall be subject to appropriate notice to, and the opportunity for a hearing with regard to, the person affected in accordance with subdivision (a) of Section 1397.

(Amended by Stats. 1999, Ch. 525, Sec. 134. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1389

(a) A person whose license has been revoked, or suspended for more than one year, may petition the director to reinstate the license as provided by Section 11522 of the Government Code. No petition may be considered if the petitioner is under criminal sentence for a violation of this chapter, or any offense which would constitute grounds for discipline, or denial of licensure under this chapter, including any period of probation or parole.

(b) A person who is barred, or suspended for more than one year, from acting as a solicitor or solicitor firm pursuant to Section 1388, or who is subject to an order, pursuant to subdivision (c) of Section 1386 or subdivision (d) of Section 1388, which by its terms is effective for more than one year, may petition the director to reduce by order such penalty in a manner generally consistent with the provisions of Section 11522 of the Government Code. No petition may be considered if the petitioner is under criminal sentence for a violation of this chapter, or any offense which would constitute grounds for discipline under this chapter, including any period of probation or parole.

(c) The petition for restoration shall be in the form prescribed by the director and the director may condition the granting of such petition upon such additional information and undertakings as the director may require in order to determine whether such person, if restored, would engage in business in full compliance with the objectives and provisions of this chapter and the rules and regulations adopted by the director pursuant to this chapter.

(d) The director may, by rule, prescribe a fee not to exceed five hundred dollars ($500) for the filing of a petition for restoration pursuant to this section. In addition, the director may condition the granting of such a petition to a plan upon payment of the assessment due and unpaid pursuant to subdivision (b) of Section 1356 as of the 15th day of December occurring within the preceding 12-calendar months and, if the plan’s suspension or revocation was in effect for more than 12 months, upon the filing of a new plan application and the payment of the fee prescribed by subdivision (a) of Section 1356.

(Amended by Stats. 1999, Ch. 525, Sec. 135. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)






ARTICLE 7.5 - Underwriting Practices

1389.1

(a) The director shall not approve any plan contract unless the director finds that the application conforms to both of the following requirements:

(1) All applications for coverage which include health-related questions shall contain clear and unambiguous questions designed to ascertain the health condition or history of the applicant.

(2) The application questions related to an applicant’s health shall be based on medical information that is reasonable and necessary for medical underwriting purposes. The application shall include a prominently displayed notice that shall read:

“California law prohibits an HIV test from being required or used by health care service plans as a condition of obtaining coverage.”

(b) Nothing in this section shall authorize the director to establish or require a single or standard application form for application questions.

(Amended by Stats. 1999, Ch. 525, Sec. 136. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1389.2

At the request of the director, a health care service plan shall provide a written statement of the actuarial basis for any medical underwriting decision on any application form, or contract issued or delivered to, or denied a resident of this state.

(Amended by Stats. 1999, Ch. 525, Sec. 137. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1389.21

(a) A health care service plan shall not rescind a plan contract, or limit any provisions of a plan contract, once an enrollee is covered under the contract unless the plan can demonstrate that the enrollee has performed an act or practice constituting fraud or made an intentional misrepresentation of material fact as prohibited by the terms of the contract.

(b) If a plan intends to rescind a plan contract pursuant to subdivision (a), the plan shall send a notice to the enrollee or subscriber via regular certified mail at least 30 days prior to the effective date of the rescission explaining the reasons for the intended rescission and notifying the enrollee or subscriber of his or her right to appeal that decision to the director pursuant to subdivision (b) of Section 1365.

(c) Notwithstanding subdivision (a), Section 1365 or any other provision of law, after 24 months following the issuance of a health care service plan contract, a plan shall not rescind the plan contract for any reason, and shall not cancel the plan contract, limit any of the provisions of the plan contract, or raise premiums on the plan contract due to any omissions, misrepresentations, or inaccuracies in the application form, whether willful or not. Nothing in this subdivision shall be construed to alter existing law that otherwise applies to a health care service plan within the first 24 months following the issuance of a health care service plan contract.

(Amended by Stats. 2010, Ch. 658, Sec. 8. Effective January 1, 2011.)



1389.25

(a) (1) This section shall apply only to a full service health care service plan offering health coverage in the individual market in California and shall not apply to a specialized health care service plan, a health care service plan contract in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code), a health care service plan conversion contract offered pursuant to Section 1373.6, a health care service plan contract in the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code), or a health care service plan contract offered to a federally eligible defined individual under Article 4.6 (commencing with Section 1366.35).

(2) A local initiative, as defined in subdivision (v) of Section 53810 of Title 22 of the California Code of Regulations, that is awarded a contract by the State Department of Health Care Services pursuant to subdivision (b) of Section 53800 of Title 22 of the California Code of Regulations, shall not be subject to this section unless the plan offers coverage in the individual market to persons not covered by Medi-Cal or the Healthy Families Program.

(b) (1) No change in the premium rate or coverage for an individual plan contract shall become effective unless the plan has delivered a written notice of the change at least 15 days prior to the start of the annual enrollment period applicable to the contract or 60 days prior to the effective date of the contract renewal, whichever occurs earlier in the calendar year.

(2) The written notice required pursuant to paragraph (1) shall be delivered to the individual contractholder at his or her last address known to the plan. The notice shall state in italics and in 12-point type the actual dollar amount of the premium rate increase and the specific percentage by which the current premium will be increased. The notice shall describe in plain, understandable English any changes in the plan design or any changes in benefits, including a reduction in benefits or changes to waivers, exclusions, or conditions, and highlight this information by printing it in italics. The notice shall specify in a minimum of 10-point bold typeface, the reason for a premium rate change or a change to the plan design or benefits.

(c) If a plan rejects a dependent of a subscriber applying to be added to the subscriber’s individual grandfathered health plan, rejects an applicant for a Medicare supplement plan contract due to the applicant having end-stage renal disease, or offers an individual grandfathered health plan to an applicant at a rate that is higher than the standard rate, the plan shall inform the applicant about the California Major Risk Medical Insurance Program (MRMIP) (Part 6.5 (commencing with Section 12700) of Division 2 of the Insurance Code) and about the new coverage options, and the potential for subsidized coverage, through Covered California. The plan shall direct persons seeking more information to MRMIP, Covered California, plan or policy representatives, insurance agents, or an entity paid by Covered California to assist with health coverage enrollment, such as a navigator or an assister.

(d) A notice provided pursuant to this section is a private and confidential communication and, at the time of application, the plan shall give the individual applicant the opportunity to designate the address for receipt of the written notice in order to protect the confidentiality of any personal or privileged information.

(e) For purposes of this section, the following definitions shall apply:

(1) “Covered California” means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(2) “Grandfathered health plan” has the same meaning as that term is defined in Section 1251 of PPACA.

(3) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2014, Ch. 572, Sec. 12. Effective January 1, 2015.)



1389.3

No health care service plan shall engage in the practice of postclaims underwriting. For purposes of this section, “postclaims underwriting” means the rescinding, canceling, or limiting of a plan contract due to the plan’s failure to complete medical underwriting and resolve all reasonable questions arising from written information submitted on or with an application before issuing the plan contract. This section shall not limit a plan’s remedies described in subdivision (a) of Section 1389.21.

(Amended by Stats. 2010, Ch. 658, Sec. 9. Effective January 1, 2011.)



1389.4

(a) A full service health care service plan that issues, renews, or amends individual health plan contracts shall be subject to this section.

(b) A health care service plan subject to this section shall have written policies, procedures, or underwriting guidelines establishing the criteria and process whereby the plan makes its decision to provide or to deny coverage to individuals applying for coverage and sets the rate for that coverage. These guidelines, policies, or procedures shall ensure that the plan rating and underwriting criteria comply with Sections 1365.5 and 1389.1 and all other applicable provisions of state and federal law.

(c) On or before June 1, 2006, and annually thereafter, every health care service plan shall file with the department a general description of the criteria, policies, procedures, or guidelines the plan uses for rating and underwriting decisions related to individual health plan contracts, which means automatic declinable health conditions, health conditions that may lead to a coverage decline, height and weight standards, health history, health care utilization, lifestyle, or behavior that might result in a decline for coverage or severely limit the plan products for which they would be eligible. A plan may comply with this section by submitting to the department underwriting materials or resource guides provided to plan solicitors or solicitor firms, provided that those materials include the information required to be submitted by this section.

(d) Commencing January 1, 2011, the director shall post on the department’s Internet Web site, in a manner accessible and understandable to consumers, general, noncompany specific information about rating and underwriting criteria and practices in the individual market and information about the California Major Risk Medical Insurance Program (Part 6.5 (commencing with Section 12700) of Division 2 of the Insurance Code) and the federal temporary high risk pool established pursuant to Part 6.6 (commencing with Section 12739.5) of Division 2 of the Insurance Code. The director shall develop the information for the Internet Web site in consultation with the Department of Insurance to enhance the consistency of information provided to consumers. Information about individual health coverage shall also include the following notification:

“Please examine your options carefully before declining group coverage or continuation coverage, such as COBRA, that may be available to you. You should be aware that companies selling individual health insurance typically require a review of your medical history that could result in a higher premium or you could be denied coverage entirely.”

(e) Nothing in this section shall authorize public disclosure of company specific rating and underwriting criteria and practices submitted to the director.

(f) This section shall not apply to a closed block of business, as defined in Section 1367.15.

(g) (1) This section shall become inoperative on November 1, 2013, or the 91st calendar day following the adjournment of the 2013–14 First Extraordinary Session, whichever date is later.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-4), this section shall become operative 12 months after the date of that repeal or amendment.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 9. Effective September 30, 2013. Inoperative, by its own provisions, on November 1, 2013, subject to condition for resuming operation. See later operative version added by Sec. 10 of Ch. 2.)



1389.4-1

(a) A full service health care service plan that renews individual grandfathered health benefit plans shall be subject to this section.

(b) A health care service plan subject to this section shall have written policies, procedures, or underwriting guidelines establishing the criteria and process whereby the plan makes its decision to provide or to deny coverage to dependents applying for an individual grandfathered health plan and sets the rate for that coverage. These guidelines, policies, or procedures shall ensure that the plan rating and underwriting criteria comply with Sections 1365.5 and 1389.1 and all other applicable provisions of state and federal law.

(c) On or before the June 1 next following the operative date of this section, and annually thereafter, every health care service plan shall file with the department a general description of the criteria, policies, procedures, or guidelines the plan uses for rating and underwriting decisions related to individual grandfathered health plans, which means automatic declinable health conditions, health conditions that may lead to a coverage decline, height and weight standards, health history, health care utilization, lifestyle, or behavior that might result in a decline for coverage or severely limit the plan products for which they would be eligible. A plan may comply with this section by submitting to the department underwriting materials or resource guides provided to plan solicitors or solicitor firms, provided that those materials include the information required to be submitted by this section.

(d) Nothing in this section shall authorize public disclosure of company specific rating and underwriting criteria and practices submitted to the director.

(e) For purposes of this section, the following definitions shall apply:

(1) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(2) “Grandfathered health plan” has the same meaning as that term is defined in Section 1251 of PPACA.

(f) (1) This section shall become operative on November 1, 2013, or the 91st calendar day following the adjournment of the 2013–14 First Extraordinary Session, whichever date is later.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-4), this section shall become inoperative 12 months after the date of that repeal or amendment.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 10. Effective September 30, 2013. Section operative November 1, 2013, by its own provisions. Conditionally inoperative as prescribed by its own provisions. Upon inoperation, see the previous version, as amended by Sec. 9 of Ch. 2, which would resume operation.)



1389.5

(a) This section shall apply to a health care service plan that provides coverage under an individual plan contract that is issued, amended, delivered, or renewed on or after January 1, 2007.

(b) At least once each year, the health care service plan shall permit an individual who has been covered for at least 18 months under an individual plan contract to transfer, without medical underwriting, to any other individual plan contract offered by that same health care service plan that provides equal or lesser benefits, as determined by the plan.

“Without medical underwriting” means that the health care service plan shall not decline to offer coverage to, or deny enrollment of, the individual or impose any preexisting condition exclusion on the individual who transfers to another individual plan contract pursuant to this section.

(c) The plan shall establish, for the purposes of subdivision (b), a ranking of the individual plan contracts it offers to individual purchasers and post the ranking on its Internet Web site or make the ranking available upon request. The plan shall update the ranking whenever a new benefit design for individual purchasers is approved.

(d) The plan shall notify in writing all enrollees of the right to transfer to another individual plan contract pursuant to this section, at a minimum, when the plan changes the enrollee’s premium rate. Posting this information on the plan’s Internet Web site shall not constitute notice for purposes of this subdivision. The notice shall adequately inform enrollees of the transfer rights provided under this section, including information on the process to obtain details about the individual plan contracts available to that enrollee and advising that the enrollee may be unable to return to his or her current individual plan contract if the enrollee transfers to another individual plan contract.

(e) The requirements of this section shall not apply to the following:

(1) A federally eligible defined individual, as defined in subdivision (c) of Section 1399.801, who is enrolled in an individual health benefit plan contract offered pursuant to Section 1366.35.

(2) An individual offered conversion coverage pursuant to Section 1373.6.

(3) Individual coverage under a specialized health care service plan contract.

(4) An individual enrolled in the Medi-Cal program pursuant to Chapter 7 (commencing with Section 14000) of Division 9 of Part 3 of the Welfare and Institutions Code.

(5) An individual enrolled in the Access for Infants and Mothers Program pursuant to Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code.

(6) An individual enrolled in the Healthy Families Program pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code.

(f) It is the intent of the Legislature that individuals shall have more choice in their health coverage when health care service plans guarantee the right of an individual to transfer to another product based on the plan’s own ranking system. The Legislature does not intend for the department to review or verify the plan’s ranking for actuarial or other purposes.

(g) (1) This section shall become inoperative January 1, 2014, or the 91st calendar day following the adjournment of the 2013–14 First Extraordinary Session, whichever date is later.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-4), this section shall become operative 12 months after the date of that repeal or amendment.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 11. Effective September 30, 2013. Inoperative, by its own provisions, on January 1, 2014, subject to condition for resuming operation.)



1389.6

Compensation of a person or entity employed by, or contracted with, a health care service plan shall not be based on, or related in any way to, the number of contracts that the person or entity has caused or recommended to be rescinded, canceled, or limited, or the resulting cost savings to the health plan. A health care service plan shall not set performance goals or quotas, or provide compensation to any person or entity employed by, or contracted with, the health care service plan, based on the number of persons whose coverage is rescinded or any financial savings to the health care service plan associated with rescission of coverage.

(Added by Stats. 2008, Ch. 188, Sec. 1. Effective January 1, 2009.)



1389.7

(a) Every health care service plan that offers, issues, or renews individual plan contracts shall offer to any individual, who was covered under an individual plan contract that was rescinded, a new individual plan contract, without medical underwriting, that provides equal benefits. A health care service plan may also permit an individual, who was covered under an individual plan contract that was rescinded, to remain covered under that individual plan contract, with a revised premium rate that reflects the number of persons remaining on the plan contract.

(b) “Without medical underwriting” means that the health care service plan shall not decline to offer coverage to, or deny enrollment of, the individual or impose any preexisting condition exclusion on the individual who is issued a new individual plan contract or remains covered under an individual plan contract pursuant to this section.

(c) If a new individual plan contract is issued, the plan may revise the premium rate to reflect only the number of persons covered on the new individual plan contract.

(d) Notwithstanding subdivisions (a) and (b), if an individual was subject to a preexisting condition provision or a waiting or an affiliation period under the individual plan contract that was rescinded, the health care service plan may apply the same preexisting condition provision or waiting or affiliation period in the new individual plan contract. The time period in the new individual plan contract for the preexisting condition provision or waiting or affiliation period shall not be longer than the one in the individual plan contract that was rescinded and the health care service plan shall credit any time that the individual was covered under the rescinded individual plan contract.

(e) The plan shall notify in writing all enrollees of the right to coverage under an individual plan contract pursuant to this section, at a minimum, when the plan rescinds the individual plan contract. The notice shall adequately inform enrollees of the right to coverage provided under this section.

(f) The plan shall provide 60 days for enrollees to accept the offered new individual plan contract and this contract shall be effective as of the effective date of the original plan contract and there shall be no lapse in coverage.

(g) This section shall not apply to any individual whose information in the application for coverage and related communications led to the rescission.

(h) (1) This section shall become inoperative on January 1, 2014, or the 91st calendar day following the adjournment of the 2013–14 First Extraordinary Session, whichever date is later.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-4), this section shall become operative 12 months after the date of that repeal or amendment.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 12. Effective September 30, 2013. Inoperative, by its own provisions, on January 1, 2014, subject to condition for resuming operation. See later operative version added by Sec. 13 of Ch. 2.)



1389.7-1

(a) Every health care service plan that offers, issues, or renews individual plan contracts shall offer to any individual, who was covered by the plan under an individual plan contract that was rescinded, a new individual plan contract that provides the most equivalent benefits.

(b) A health care service plan that offers, issues, or renews individual plan contracts inside or outside the California Health Benefit Exchange may also permit an individual, who was covered by the plan under an individual plan contract that was rescinded, to remain covered under that individual plan contract, with a revised premium rate that reflects the number of persons remaining on the individual plan contract consistent with Section 1399.855.

(c) The plan shall notify in writing all enrollees of the right to coverage under an individual plan contract pursuant to this section, at a minimum, when the plan rescinds the individual plan contract. The notice shall adequately inform enrollees of the right to coverage provided under this section.

(d) The plan shall provide 60 days for enrollees to accept the offered new individual plan contract under subdivision (a), and this contract shall be effective as of the effective date of the original plan contract and there shall be no lapse in coverage.

(e) This section shall not apply to any individual whose information in the application for coverage and related communications led to the rescission.

(f) This section shall apply notwithstanding subdivision (a) or (d) of Section 1399.849.

(g) (1) This section shall become operative on January 1, 2014, or the 91st calendar day following the adjournment of the 2013–14 First Extraordinary Session, whichever date is later.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-4), this section shall become inoperative 12 months after the date of that repeal or amendment.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 13. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions. Conditionally inoperative as prescribed by its own provisions. Upon inoperation, see the previous version, as amended by Sec. 12 of Ch. 2, which would resume operation.)



1389.8

(a) Notwithstanding any other provision of law, an agent, broker, solicitor, solicitor firm, or representative who assists an applicant in submitting an application to a health care service plan has the duty to assist the applicant in providing answers to health questions accurately and completely.

(b) An agent, broker, solicitor, solicitor firm, or representative who assists an applicant in submitting an application to a health care service plan shall attest on the written application to both of the following:

(1) That to the best of his or her knowledge, the information on the application is complete and accurate.

(2) That he or she explained to the applicant, in easy-to-understand language, the risk to the applicant of providing inaccurate information and that the applicant understood the explanation.

(c) If, in an attestation required by subdivision (b), a declarant willfully states as true any material fact he or she knows to be false, that person shall, in addition to any applicable penalties or remedies available under current law, be subject to a civil penalty of up to ten thousand dollars ($10,000). Any public prosecutor may bring a civil action to impose that civil penalty. These penalties shall be paid to the Managed Care Fund.

(d) A health care service plan application shall include a statement advising declarants of the civil penalty authorized under this section.

(Added by Stats. 2008, Ch. 604, Sec. 2. Effective January 1, 2009.)






ARTICLE 8 - Other Enforcement Procedures

1390

Any person who willfully violates any provision of this chapter or of any rule or order thereunder shall upon conviction be fined not more than ten thousand dollars ($10,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, or be punished by both such fine and imprisonment, but no person may be imprisoned for the violation of any rule or order if it is proven that such person had no knowledge of the rule or order.

(Amended by Stats. 2011, Ch. 15, Sec. 138. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1391

(a) (1) The director may issue an order directing a plan, solicitor firm, or any representative thereof, a solicitor, or any other person to cease and desist from engaging in any act or practice in violation of the provisions of this chapter, any rule adopted pursuant to this chapter, or any order issued by the director pursuant to this chapter.

(2) If the plan, solicitor firm, or any representative thereof, or solicitor, or any other person fails to file a written request for a hearing within 30 days from the date of service of the order, the order shall be deemed a final order of the director and shall not be subject to review by any court or agency, notwithstanding subdivision (b) of Section 1397.

(b) If a timely request for a hearing is made by a licensed plan, the request shall automatically stay the effect of the order only to the extent that the order requires the cessation of operation of the plan or prohibits acceptance of new members by the plan or both. However, no automatic stay shall be issued if any examination or inspection of the plan performed by the director discloses, or reports or documents submitted to the director by the plan on their face show, that the plan is in violation of any fiscal requirement of this chapter or in violation of any requirement of Section 1384 or 1385. In the event of an automatic stay, only that portion of the order requiring cessation of operation or prohibiting enrollment shall be stayed and all other portions of the order shall remain effective. If a hearing is held, and a finding is made that the health or safety of the members and potential members of the plan might be adversely affected by its continued operation, the stay shall be terminated. This finding shall be made, if at all, not later than 30 days after the date of the hearing.

(c) If a timely request for a hearing is made by an unlicensed plan, the director may stay the effect of the order to the extent that the order requires the cessation of operation of the plan or prohibits acceptance of new members by the plan, for that period and subject to those conditions that the director may require, upon a determination by the director that the action would be in the public interest.

(Amended by Stats. 1999, Ch. 525, Sec. 138. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1391.5

(a)  If, after examination or investigation, the director has reasonable grounds to believe that irreparable loss and injury to the plan’s enrollee or enrollees occurred or may occur as a result of any act or practice unless the director acts immediately, the director may, by written order, addressed to that person, order the discontinuance of the unsafe or injurious act or practice. The order shall become effective immediately, but shall not become final except in accordance with this section.

(b)  No order issued pursuant to this section shall become final except after notice to the affected person of the director’s intention to make the order final and of the reasons for the finding. The director shall also notify that person that upon receiving a request for hearing by the plan, the matter shall be set for hearing to commence with 15 business days after receipt of the request, unless that person consents to have the hearing commence at a later date.

(c)  If no hearing is requested within 15 days after the mailing or service of the required notice, and none is ordered by the director, the order shall become final on the 15th day without a hearing and shall not be subject to review by any court or agency notwithstanding subdivision (b) of Section 1397.

(d)  If a hearing is requested or ordered, it shall be held in accordance with the provisions of the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the director shall have all of the powers granted under that act.

(e)  If, upon conclusion of the hearing, it appears to the director that the affected person has conducted business in an unsafe or injurious manner, the director shall make the order of discontinuance final.

(f)  For purposes of this section, “person” includes any plan, solicitor firm, or any representative thereof, a solicitor, or any other person defined in subdivision (j) of Section 1345.

(Amended by Stats. 2000, Ch. 857, Sec. 44. Effective January 1, 2001.)



1392

(a) (1) Whenever it appears to the director that any person has engaged, or is about to engage, in any act or practice constituting a violation of any provision of this chapter, any rule adopted pursuant to this chapter, or any order issued pursuant to this chapter, the director may bring an action in superior court, or the director may request the Attorney General to bring an action to enjoin these acts or practices or to enforce compliance with this chapter, any rule or regulation adopted by the director pursuant to this chapter, or any order issued by the director pursuant to this chapter, or to obtain any other equitable relief.

(2) If the director determines that it is in the public interest, the director may include in any action authorized by paragraph (1) a claim for any ancillary or equitable relief and the court shall have jurisdiction to award this additional relief.

(3) Upon a proper showing, a permanent or preliminary injunction, restraining order, writ of mandate, or other relief shall be granted, and a receiver, monitor, conservator, or other designated fiduciary or officer of the court may be appointed for the defendant or the defendant’s assets.

(b) A receiver, monitor, conservator, or other designated fiduciary, or officer of the court appointed by the superior court pursuant to this section may, with the approval of the court, exercise any or all of the powers of the defendant’s officers, directors, partners, or trustees, or any other person who exercises similar powers and performs similar duties, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the director, or a receiver, monitor, conservator, or other designated fiduciary or officer of the court by reason of their exercising these powers or performing these duties pursuant to the order of, or with the approval of, the superior court.

(Amended by Stats. 1999, Ch. 525, Sec. 140. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1393

(a) The superior court of the county in which is located the principal office of the plan in this state shall, upon the filing by the director of a verified application showing any of the conditions enumerated in Section 1386 to exist, issue its order vesting title to all of the assets of the plan, wherever situated, in the director or the director’s successor in office, in his or her official capacity as such, and direct the director to take possession of all of its books, records, property, real and personal, and assets, and to conduct, as conservator, the business or portion of the business of the person as may seem appropriate to the director, and enjoining the person and its officers, directors, agents, servants, and employees from the transaction of its business or disposition of its property until the further order of the court.

(b) Whenever it appears to the director that irreparable loss and injury to the property and business of the plan or to the plan’s enrollees has occurred or may occur unless the director acts immediately, the director, without notice and before applying to the court for any order, may take possession of the property, business, books, records, and accounts of the plan, and of the offices and premises occupied by it for the transaction of its business, and retain possession until returned to the plan or until further order of the director or subject to an order of the court. Any person having possession of and refusing to deliver any of the books, records, or assets of a plan against which a seizure order has been issued by the director, shall be guilty of a misdemeanor and punishable by a fine not exceeding ten thousand dollars ($10,000) or imprisonment not exceeding one year, or both the fine and imprisonment. Whenever the director has taken possession of any plan pursuant to this subdivision, the owners, officers, and directors of the plan may apply to the superior court in the county in which the principal office of the plan is located, within 10 days after the taking, to enjoin further proceedings. The court, after citing the director to show cause why further proceedings should not be enjoined, and after a hearing and a determination of the facts upon the merits, may do any of the following:

(1) Dismiss the application after confirming the director’s authority to take possession of all of the plan’s books, records, property, real and personal, and assets, and to conduct, as conservator, the business or portion of the business as the director may deem appropriate, and enjoining the owners, officers, and directors, and their agents and employees, from the transaction of plan business or disposition of plan property until the further order of the court.

(2) Enjoin the director from further proceedings and direct the director to surrender the property and business to the plan.

(3) Make any further order as may be just.

(c) If any facts occur that would entitle the director to take possession of the property, business, and assets of the plan, the director may appoint a conservator over the plan and require any bond of the conservator as the director deems proper. The conservator, under the direction of the director, shall take possession of the property, business, and assets of the plan pending further disposition of its business. The conservator shall retain possession until the property, business, and assets of the plan are returned to the plan, or until further order of the director, except that the conservator shall be able to pay necessary costs of the ongoing operation without formal order of the director. Whenever the director has taken possession of any plan pursuant to subdivision (b), the director shall, within 10 days after the taking, apply to the superior court in the county in which the principal office of the plan is located for an order confirming the director’s appointment of the conservator. The order may be given after a hearing upon notice that the court prescribes.

(d) (1) Subject to the other provisions of this section, a conservator, while in possession of the property, business, and assets of a plan, has the same powers and rights, and is subject to the same duties and obligations, as the director under the same circumstances, and during this time, the rights of a plan and of all persons with respect to the plan are the same as if the director had taken possession of the property, business, and assets of the plan, for the purpose of carrying out the conservatorship.

(2) Subject to the other provisions of this section, a conservator, while in possession of the property, business, and assets of a plan, shall have all of the rights, powers, and privileges of the plan, and its officers and directors, for the purpose of carrying out the conservatorship. All expenses of any conservatorship shall be paid from the assets of the plan, and shall be a lien on the plan which shall be prior to any other lien.

(3) No action at law or in equity may be maintained by any party against the director or a conservator by reason of their exercising or performing the privileges, powers, rights, duties, and obligations pursuant to the order, or with the approval, of the superior court.

(e) Upon appointing a conservator, the director shall cause to be made and completed, at the earliest possible date, an examination of the affairs of the plan as shall be necessary to inform the director as to the plan’s financial condition.

(f) If the director becomes satisfied that it may be done safely and in the public interest, the director may terminate the conservatorship and permit the plan for which the conservator was appointed to resume its business under the direction of its board of directors, subject to any terms, conditions, restrictions, and limitations the director prescribes.

(Amended by Stats. 1999, Ch. 525, Sec. 141. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1393.5

(a) A person who violates Section 1349, or any person who directly or indirectly participates in the direction of the management or policies of the person in violation of Section 1349, including, but not limited to, any officer, director, partner, or other person occupying a principal management or supervisory position, shall be liable for civil penalties as follows:

(1) A sum not more than two thousand five hundred dollars ($2,500), and (2) a sum not exceeding five hundred dollars ($500) for each subscriber under an individual or group plan contract which was entered into or renewed while such person was in violation of Section 1349.

(b) The penalty specified in paragraph (2) of subdivision (a) shall be imposed only if one or more of the following occurs:

(1) The solicitation of the entry into or renewal of such contract, or of any subscription or enrollment thereunder, included the use by the plan or a representative of the plan of any advertising, evidence of coverage, or disclosure form which was untrue, misleading, or deceptive.

(2) The contract is not in compliance with this chapter, or the rules adopted pursuant to this chapter.

(3) The plan does not have a financially sound operation and adequate provision against the risk of insolvency.

(4) The plan has operated in violation of the provisions of subdivision (a), (b), (c), (d), or (e) of Section 1367.

(5) The plan has not complied with the provisions of Section 1379.

(c) The civil penalty may be assessed and recovered only in a civil action. The cause of action may be brought in the name of the people of the State of California by the Attorney General or the director, as determined by the director.

(Amended by Stats. 1999, Ch. 525, Sec. 142. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1393.6

For violations of Article 3.1 (commencing with Section 1357), Article 3.15 (commencing with Section 1357.50), Article 3.16 (commencing with Section 1357.500), and Article 3.17 (commencing with Section 1357.600), the director may, after appropriate notice and opportunity for hearing, by order levy administrative penalties as follows:

(a) Any person, solicitor, or solicitor firm, other than a health care service plan, who willfully violates any provision of this chapter, or who willfully violates any rule or order adopted or issued pursuant to this chapter, is liable for administrative penalties of not less than two hundred fifty dollars ($250) for each first violation, and of not less than one thousand dollars ($1,000) and not more than two thousand five hundred dollars ($2,500) for each subsequent violation.

(b) Any health care service plan that willfully violates any provision of this chapter, or that willfully violates any rule or order adopted or issued pursuant to this chapter, is liable for administrative penalties of not less than two thousand five hundred dollars ($2,500) for each first violation, and of not less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000) for each second violation, and of not less than fifteen thousand dollars ($15,000) and not more than one hundred thousand dollars ($100,000) for each subsequent violation.

(c) The administrative penalties shall be paid to the Managed Care Administrative Fines and Penalties Fund and shall be used for the purposes specified in Section 1341.45.

(d) The administrative penalties available to the director pursuant to this section are not exclusive, and may be sought and employed in any combination with civil, criminal, and other administrative remedies deemed advisable by the director to enforce the provisions of this chapter.

(Amended by Stats. 2012, Ch. 852, Sec. 8. Effective January 1, 2013.)



1394

The civil, criminal, and administrative remedies available to the director pursuant to this article are not exclusive, and may be sought and employed in any combination deemed advisable by the director to enforce the provisions of this chapter.

(Amended by Stats. 1999, Ch. 525, Sec. 144. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1394.1

Notwithstanding any other provision of law, the director may file a verified complaint for involuntary dissolution of a health care service plan on any one or more of the grounds specified in subdivision (b) of Section 1386. The complaint shall be filed in the superior court of the county where the principal executive office of the health care service plan is located or, if the principal executive office of the health care service plan is not located in this state, or the health care service plan has no such office, the County of Sacramento.

(Amended by Stats. 1999, Ch. 525, Sec. 145. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1394.2

Notwithstanding any other provision of law, in any involuntary dissolution of a health care service plan as provided for in Section 1394.1, or other insolvency proceeding involving a health care service plan, the following expenses and claims have priority in the following order:

(a)  First, administrative expenses allowed by the superior court and any fees and charges assessed against the estate of the dissolved health care service plan in conjunction with the dissolution of the estate.

(b)  Second, taxes due the State of California.

(c)  Third, claims having preference by the laws of the United States and by the laws of this state.

(d)  Fourth, claims of health care service plan subscribers and enrollees for reimbursement for services rendered by noncontracting providers. Upon proper showing, the superior court may make an order relieving subscribers and enrollees from liability or stay any proceeding to secure payment for any services rendered by a noncontracting provider upon payment, in whole or in part, of the claim or claims of those noncontracting providers.

(e)  Fifth, claims of health care service plan group contract holders for reimbursement for services rendered by noncontracting providers to subscribers and enrollees under the group contract.

(f)  Sixth, any and all claims, including all officers’ and directors’ claims for indemnity, arising against the estate of the dissolved health care service plan.

(Added by Stats. 1985, Ch. 908, Sec. 6.)



1394.3

Except as provided for in Section 1394.1, and 1394.2, the involuntary dissolution of a health care service plan shall be in accordance with either of the following:

(a) Chapter 18 (commencing with Section 1800) of Division 1 of Title 1 of the Corporations Code, if the plan is incorporated under the General Corporation Law.

(b) Chapter 15 (commencing with Section 8510) of Part 3 of Division 2 of Title 1 of the Corporations Code if the plan is incorporated under the Nonprofit Corporation Law.

(Amended by Stats. 1999, Ch. 525, Sec. 146. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)






ARTICLE 8.5 - Service of Process

1394.5

When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this chapter or any rule, regulation, or order adopted hereunder, whether or not the person has filed a power of attorney under subdivision (j) of Section 1351, and personal jurisdiction over the person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to the appointment of the director or the director’s successor in office to be the attorney in fact to receive any lawful process in any noncriminal suit, action, or proceeding against the person or the person’s successor, executor, or administrator which arises out of that conduct and which is brought under this chapter or any rule, regulation, or order adopted hereunder, with the same force and validity as if personally served. Service may be made by leaving a copy of the process in the office of the director, but it is not effective unless the plaintiff or petitioner, who may be the director in a suit, action, or proceeding instituted by him or her, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his or her last known address or takes other steps which are reasonably calculated to give actual notice, and in a court action, an affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows. In the case of administrative orders issued by the director, the affidavit of compliance need not be filed with the administrative tribunal unless the respondent requests a hearing.

(Amended by Stats. 1999, Ch. 525, Sec. 147. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1394.7

(a) As used in this section the following definitions shall apply:

(1) “Health care service plan” means any plan as defined in Section 1345, but this section does not apply to specialized health care service contracts.

(2) “Carrier” means a health care service plan, an insurer issuing group disability coverage which covers hospital, medical, or surgical expenses, a nonprofit hospital service plan, or any other entity responsible for either the payment of benefits or the provision of hospital, medical, and surgical benefits under a group contract.

(3) “Insolvency” means that the director has determined that the health care service plan is not financially able to provide health care services to its enrollees and (A) the director has taken an action pursuant to Section 1386, 1391, or 1399, or (B) an order requested by the director or the Attorney General has been issued by the superior court under Section 1392, 1393, or 1394.1.

(b) In the event of the insolvency of a health care service plan and upon order of the director, any health care service plan which the director determines to have sufficient health care delivery resources and sufficient financial and administrative capacity and that participated in the enrollment process with the insolvent health care service plan at the last regular open enrollment period of a group shall offer enrollees of the group in the insolvent health care service plan a 30-day enrollment period commencing upon the date specified by the director. Each health care service plan shall offer enrollees of the group in the insolvent health care service plan the same coverages and rates that it offered to enrollees of the group at the last regular open enrollment period of the group. Coverage shall be effective upon receipt by the successor plan of an application for enrollment by or on behalf of a subscriber or enrollee of the insolvent plan. The director shall send a notice of the insolvency of a health care service plan to the Insurance Commissioner.

(c) If no other carrier had been offered to groups enrolled in the insolvent health care service plan, or if the director determines that the other carriers do not include a sufficient number of health care service plans that have adequate health care delivery resources or the financial or administrative capacity to assure that health care services will be available and accessible to all of the group enrollees of the insolvent health care service plan, then the director shall allocate equitably the insolvent health care service plan’s group contracts for the groups, except for Medi-Cal contracts made pursuant to Section 14200 of the Welfare and Institutions Code, among all health care service plans which operate within at least a portion of the service area of the insolvent health care service plan, taking into consideration the health care delivery resources and the financial and administrative capacity of each health care service plan. The director shall also have the authority to allocate equitably enrollees, except Medi-Cal enrollees, if he or she has been unable to successfully place them through the open enrollment procedure in subdivision (b). The director shall make every reasonable effort to allocate enrollees within 30 days of the insolvency of the plan, but not later than 45 days after insolvency. Each health care service plan to which a group or groups are so allocated shall offer the group or groups the health care service plan’s coverage which is most similar to each group’s coverage with the insolvent health care service plan, as determined by the director, at rates determined in accordance with the successor health care service plan’s existing rating methodology. Coverage shall be effective upon the date specified by the director. Further, except to the extent benefits for any condition would have been reduced or excluded under the insolvent health care service plan’s contract or policy, no provision in a successor health care service plan’s contract of coverage that would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preexisted on the effective date of the enrollee’s assignment to the succeeding health care service plan shall be applied with respect to those enrollees validly covered under the insolvent health care service plan’s contract or policy on the date of the assignment.

The State Department of Health Services shall have the authority to allocate Medi-Cal enrollees to other carriers with valid Medi-Cal contracts, which operate within the same service area of an insolvent Medi-Cal contractor and that have sufficient capacity to absorb the Medi-Cal enrollees allocated to them.

(d) The director shall also allocate equitably the insolvent health care service plan’s nongroup enrollees among all health care service plans which operate within at least a portion of the service area of the insolvent health care service plan, taking into consideration the health care delivery resources or the financial and administrative capacity of each health care service plan. Each health care service plan to which nongroup enrollees are allocated shall offer the nongroup enrollees the health care service plan’s most similar coverage for individual or conversion coverage, as determined by the director, taking into consideration his or her type of coverage in the insolvent health care service plan, at rates determined in accordance with the successor health care service plan’s existing rating methodology. Coverage shall be effective upon the date specified by the director. Further, except to the extent benefits for any condition would have been reduced or excluded under the insolvent health care service plan’s contract or policy, no provision in a successor health care service plan’s contract of coverage that would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preexisted on the effective date of the enrollee’s assignment to the succeeding health care service plan shall be applied with respect to those enrollees validly covered under the insolvent health care service plan’s contract or policy on the date of the assignment. Successor health care service plans which do not offer direct nongroup enrollment may aggregate all allocated nongroup enrollees into one group for rating and coverage purposes.

(e) Contracting providers shall continue to provide services to enrollees of an insolvent plan until the effective date of an enrollee’s coverage in a successor plan selected pursuant to either open enrollment or the allocation process but in no event for the period exceeding that required by their contract or 45 days in the case of allocation, whichever is greater; or for a period exceeding that required by their contract or 30 days in the case of open enrollment, whichever is greater.

(f) The failure to comply with an order under this section shall constitute a violation of this section.

(Amended by Stats. 1999, Ch. 525, Sec. 148. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1394.8

(a) As used in this section:

(1) “Carrier” means a specialized health care service plan, and any of the following entities which offer coverage comparable to the coverages offered by a specialized health care service plan: an insurer issuing group disability coverage; a nonprofit hospital service plan; or any other entity responsible for either the payment of benefits for or the provisions of services under a group contract.

(2) “Insolvency” means that the director has determined that the specialized health care service plan is not financially able to provide specialized health care services to its enrollees and (A) the director has taken an action pursuant to Section 1386, 1391, 1399, or (B) an order requested by the director or the Attorney General has been issued by the superior court under Sections 1392, 1393, or 1394.1.

(3) “Specialized health care service plan” means any plan authorized to issue only specialized health care service plan contracts as defined in Section 1345.

(b) In the event of the insolvency of a specialized health care service plan and upon order of the director, any specialized health care service plan which the director determines to have sufficient health care delivery resources and sufficient financial and administrative capacity and that participated in the enrollment process with the insolvent specialized health care service plan at the last regular open enrollment period of a group for the same type of specialized health care services shall offer enrollees of the group in the insolvent specialized health care service plan a 30-day enrollment period commencing upon the date specified by the director. Each specialized health care service plan shall offer enrollees of the group in the insolvent specialized health care service plan the same specialized coverage and rates that it offered to the enrollees of the group at its last regular open enrollment period. Coverage shall be effective upon receipt by the successor plan of an application for enrollment by or on behalf of a subscriber or enrollee of the insolvent plan. The director shall send a notice of the insolvency of a specialized health care service plan to the Insurance Commissioner.

(c) If no other carrier for the same type of specialized health care services had been offered to some groups enrolled in the insolvent specialized health care service plan, or if the director determines that the other carriers do not include a sufficient number of specified health care service plans which have adequate health care delivery resources or the financial and administrative capacity to assure that the specialized health care services will be available and accessible to all of the group enrollees of the insolvent specialized health care service plan, then the director shall allocate equitably the insolvent specialized health care service plan’s group contracts for the groups among all specialized health care service plans which offer the same type of specialized health care services as the insolvent plan and which operate within at least a portion of the service area of the insolvent specialized health care service plan, taking into consideration the health care delivery resources and the financial and administrative capacity of each specialized health care service plan. The director shall also have the authority to allocate equitable enrollees if he or she has been unable to successfully place them through the open enrollment procedure in subdivision (b). The director shall make every reasonable effort to allocate enrollees within 30 days of the insolvency of the plan, but not later than 45 days after insolvency. Each specialized health care service plan to which a group or groups is so allocated shall offer such group or groups the specialized health care service plan’s coverage which is most similar to each group’s coverage with the insolvent specialized health care service plan as determined by the director, at rates determined in accordance with the successor specialized health care service plan’s existing rating methodology. Coverage shall be effective on a date specified by the director. Further, except to the extent benefits for any condition would have been reduced or excluded under the insolvent specialized health care service plan’s contract or policy, no provision in a successor specialized health care service plan’s contract of coverage which would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preexisted on the effective date of the enrollee’s assignment to the succeeding plan shall be applied with respect to those enrollees validly covered under the insolvent specialized health care service plan’s contract or policy on the date of the assignment.

(d) The director shall also allocate equitably the insolvent specialized health care service plan’s nongroup enrollees among all specialized health care services which offer the same type of specialized health care services as the insolvent plan and which operate within at least a portion of the insolvent specialized health care service plan’s service area, taking into consideration the health care delivery resources and the financial and administrative capacity of each specialized health care service plan. Each specialized health care service plan to which nongroup enrollees are allocated shall offer the nongroup enrollees the health care service plan’s most similar coverage for individual or conversion coverage, as determined by the director, taking into consideration his or her type of coverage in the insolvent specialized health care service plan at rates determined in accordance with the successor specialized health care service plan’s existing rating methodology. Coverage shall be effective on the date specified by the director. Further, except to the extent benefits for any condition would have been reduced or excluded under the insolvent specialized health care service plan’s contract or policy, no provision in a successor specialized health care service plan’s contract of coverage which would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preexisted on the effective date of the enrollee’s assignment to the succeeding plan shall be applied with respect to those enrollees validly covered under the insolvent specialized health care service plan’s contract or policy on the date of the assignment. Successor specialized health care service plans which do not offer direct nongroup enrollment may aggregate all allocated nongroup enrollees into one group for rating and coverage purposes.

(e) Contracting providers shall continue to provide services to enrollees of an insolvent plan until the effective date of an enrollee’s coverage in a successor plan selected pursuant to either open enrollment or the allocation process but in no event for the period exceeding that required by their contract or 45 days in the case of allocation, whichever is greater; or for a period exceeding that required by their contract or 30 days in the case of open enrollment, whichever is greater.

(f) Failure to comply with an order pursuant to this section shall constitute a violation of this section.

(Amended by Stats. 1999, Ch. 525, Sec. 149. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)






ARTICLE 9 - Miscellaneous

1395

(a)  Notwithstanding Article 6 (commencing with Section 650) of Chapter 1 of Division 2 of the Business and Professions Code, any health care service plan or specialized health care service plan may, except as limited by this subdivision, solicit or advertise with regard to the cost of subscription or enrollment, facilities and services rendered, provided, however, Article 5 (commencing with Section 600) of Chapter 1 of Division 2 of the Business and Professions Code remains in effect. Any price advertisement shall be exact, without the use of such phrases as “as low as,” “and up,” “lowest prices” or words or phrases of similar import. Any advertisement that refers to services, or costs for the services, and that uses words of comparison must be based on verifiable data substantiating the comparison. Any health care service plan or specialized health care service plan so advertising shall be prepared to provide information sufficient to establish the accuracy of the comparison. Price advertising shall not be fraudulent, deceitful, or misleading, nor contain any offers of discounts, premiums, gifts, or bait of similar nature. In connection with price advertising, the price for each product or service shall be clearly identifiable. The price advertised for products shall include charges for any related professional services, including dispensing and fitting services, unless the advertisement specifically and clearly indicates otherwise.

(b)  Plans licensed under this chapter shall not be deemed to be engaged in the practice of a profession, and may employ, or contract with, any professional licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code to deliver professional services. Employment by or a contract with a plan as a provider of professional services shall not constitute a ground for disciplinary action against a health professional licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code by a licensing agency regulating a particular health care profession.

(c)  A health care service plan licensed under this chapter may directly own, and may directly operate through its professional employees or contracted licensed professionals, offices and subsidiary corporations, including pharmacies that satisfy the requirements of subdivision (d) of Section 4080.5 of the Business and Professions Code, as are necessary to provide health care services to the plan’s subscribers and enrollees.

(d)  A professional licensed pursuant to the provisions of Division 2 (commencing with Section 500) of the Business and Professions Code who is employed by, or under contract to, a plan may not own or control offices or branch offices beyond those expressly permitted by the provisions of the Business and Professions Code.

(e)  Nothing in this chapter shall be construed to repeal, abolish, or diminish the effect of Section 129450 of the Health and Safety Code.

(f)  Except as specifically provided in this chapter, nothing in this chapter shall be construed to limit the effect of the laws governing professional corporations, as they appear in applicable provisions of the Business and Professions Code, upon specialized health care service plans.

(g)  No representative of a participating health, dental, or vision plan or its subcontractor representative shall in any manner use false or misleading claims to misrepresent itself, the plan, the subcontractor, or the Healthy Families or Medi-Cal program while engaging in application assistance activities that are subject to this section. Notwithstanding any other provision of this chapter, any representative of the health, dental, or vision care plan or of the health, dental, or vision care plan’s subcontractor who violates any of the provisions of Section 12693.325 of the Insurance Code shall only be subject to a fine of five hundred dollars ($500) for each of those violations.

(h)  A health care service plan shall comply with Section 12693.325 of the Insurance Code and Section 14409 of the Welfare and Institutions Code. In addition to any other disciplinary powers provided by this chapter, if a health care service plan violates any of the provisions of Section 12693.325 of the Insurance Code, the department may prohibit the health care service plan from providing application assistance and contacting applicants pursuant to Section 12693.325 of the Insurance Code.

(Amended by Stats. 2001, Ch. 171, Sec. 2. Effective August 10, 2001.)



1395.5

(a) Except as provided in subdivisions (b) and (c), no contract that is issued, amended, renewed, or delivered on or after January 1, 1999, between a health care service plan, including a specialized health care service plan, and a provider shall contain provisions that prohibit, restrict, or limit the health care provider from advertising.

(b) Nothing in this section shall be construed to prohibit plans from establishing reasonable guidelines in connection with the activities regulated pursuant to this chapter, including those to prevent advertising that is, in whole or in part, untrue, misleading, deceptive, or otherwise inconsistent with this chapter or the rules and regulations promulgated thereunder. For advertisements mentioning a provider’s participation in a plan, nothing in this section shall be construed to prohibit plans from requiring each advertisement to contain a disclaimer to the effect that the provider’s services may be covered for some, but not all, plan contracts, or that plan contracts may cover some, but not all, provider services.

(c) Nothing in this section is intended to prohibit provisions or agreements intended to protect service marks, trademarks, trade secrets, or other confidential information or property. If a health care provider participates on a provider panel or network as a result of a direct contractual arrangement with a health care service plan that, in turn, has entered into a direct contractual arrangement with another person or entity, pursuant to which enrollees, subscribers, insureds, and other beneficiaries of that other person or entity may receive covered services from the health care provider, then nothing in this section is intended to prohibit reasonable provisions or agreements in the direct contractual arrangement between the health care provider and the health care service plan that protect the name or trade name of the other person or entity or require that the health care provider obtain the consent of the health care service plan prior to the use of the name or trade name of the other person or entity in any advertising by the health care provider.

(d) Nothing in this section shall be construed to impair or impede the authority of the director to regulate advertising, disclosure, or solicitation pursuant to this chapter.

(Amended by Stats. 1999, Ch. 525, Sec. 150. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1395.6

(a)  In order to prevent the improper selling, leasing, or transferring of a health care provider’s contract, it is the intent of the Legislature that every arrangement that results in a payor paying a health care provider a reduced rate for health care services based on the health care provider’s participation in a network or panel shall be disclosed to the provider in advance and that the payor shall actively encourage beneficiaries to use the network, unless the health care provider agrees to provide discounts without that active encouragement.

(b)  Beginning July 1, 2000, every contracting agent that sells, leases, assigns, transfers, or conveys its list of contracted health care providers and their contracted reimbursement rates to a payor, as defined in subparagraph (A) of paragraph (3) of subdivision (d), or another contracting agent shall, upon entering or renewing a provider contract, do all of the following:

(1)  Disclose to the provider whether the list of contracted providers may be sold, leased, transferred, or conveyed to other payors or other contracting agents, and specify whether those payors or contracting agents include workers’ compensation insurers or automobile insurers.

(2)  Disclose what specific practices, if any, payors utilize to actively encourage a payor’s beneficiaries to use the list of contracted providers when obtaining medical care that entitles a payor to claim a contracted rate. For purposes of this paragraph, a payor is deemed to have actively encouraged its beneficiaries to use the list of contracted providers if one of the following occurs:

(A)  The payor’s contract with subscribers or insureds offers beneficiaries direct financial incentives to use the list of contracted providers when obtaining medical care. “Financial incentives” means reduced copayments, reduced deductibles, premium discounts directly attributable to the use of a provider panel, or financial penalties directly attributable to the nonuse of a provider panel.

(B)  The payor provides information to its beneficiaries, who are parties to the contract, or, in the case of workers’ compensation insurance, the employer, advising them of the existence of the list of contracted providers through the use of a variety of advertising or marketing approaches that supply the names, addresses, and telephone numbers of contracted providers to beneficiaries in advance of their selection of a health care provider, which approaches may include, but are not limited to, the use of provider directories, or the use of toll-free telephone numbers or Internet web site addresses supplied directly to every beneficiary. However, internet web site addresses alone shall not be deemed to satisfy the requirements of this subparagraph. Nothing in this subparagraph shall prevent contracting agents or payors from providing only listings of providers located within a reasonable geographic range of a beneficiary.

(3)  Disclose whether payors to which the list of contracted providers may be sold, leased, transferred, or conveyed may be permitted to pay a provider’s contracted rate without actively encouraging the payors’ beneficiaries to use the list of contracted providers when obtaining medical care. Nothing in this subdivision shall be construed to require a payor to actively encourage the payor’s beneficiaries to use the list of contracted providers when obtaining medical care in the case of an emergency.

(4)  Disclose, upon the initial signing of a contract, and within 30 calendar days of receipt of a written request from a provider or provider panel, a payor summary of all payors currently eligible to claim a provider’s contracted rate due to the provider’s and payor’s respective written agreement with any contracting agent.

(5)  Allow providers, upon the initial signing, renewal, or amendment of a provider contract, to decline to be included in any list of contracted providers that is sold, leased, transferred, or conveyed to payors that do not actively encourage the payors’ beneficiaries to use the list of contracted providers when obtaining medical care as described in paragraph (2). Each provider’s election under this paragraph shall be binding on the contracting agent with which the provider has the contract and any contracting agent that buys, leases, or otherwise obtains the list of contracted providers. A provider shall not be excluded from any list of contracted providers that is sold, leased, transferred, or conveyed to payors that actively encourage the payors’ beneficiaries to use the list of contracted providers when obtaining medical care, based upon the provider’s refusal to be included on any list of contracted providers that is sold, leased, transferred, or conveyed to payors that do not actively encourage the payors’ beneficiaries to use the list of contracted providers when obtaining medical care.

(6)  Nothing in this subdivision shall be construed to impose requirements or regulations upon payors, as defined in subparagraph (A) of paragraph (3) of subdivision (d).

(c)  Beginning July 1, 2000, a payor, as defined in subparagraph (B) of paragraph (3) of subdivision (d), shall do all of the following:

(1)  Provide an explanation of benefits or explanation of review that identifies the name of the network that has a written agreement signed by the provider whereby the payor is entitled, directly or indirectly, to pay a preferred rate for the services rendered.

(2)  Demonstrate that it is entitled to pay a contracted rate within 30 business days of receipt of a written request from a provider who has received a claim payment from the payor. The failure of a payor to make the demonstration within 30 business days shall render the payor responsible for the amount that the payor would have been required to pay pursuant to the applicable health care service plan contract, including a specialized health care service plan contract, covering the beneficiary, which amount shall be due and payable within 10 business days of receipt of written notice from the provider, and shall bar the payor from taking any future discounts from that provider without the provider’s express written consent until the payor can demonstrate to the provider that it is entitled to pay a contracted rate as provided in this paragraph. A payor shall be deemed to have demonstrated that it is entitled to pay a contracted rate if it complies with either of the following:

(A)  Discloses the name of the network that has a written agreement with the provider whereby the provider agrees to accept discounted rates, and describes the specific practices the payor utilizes to comply with paragraph (2) of subdivision (b).

(B)  Identifies the provider’s written agreement with a contracting agent whereby the provider agrees to be included on lists of contracted providers sold, leased, transferred, or conveyed to payors that do not actively encourage beneficiaries to use the list of contracted providers pursuant to paragraph (5) of subdivision (b).

(d)  For the purposes of this section, the following terms have the following meanings:

(1)  “Beneficiary” means:

(A)  For workers’ compensation insurance, an employee seeking health care services for a work-related injury.

(B)  For automobile insurance, those persons covered under the medical payments portion of the insurance contract.

(C)  For group or individual health services covered through a health care service plan contract, including a specialized health care service plan contract, or a policy of disability insurance that covers hospital, medical, or surgical benefits, a subscriber, an enrollee, a policyholder, or an insured.

(2)  “Contracting agent” means a health care service plan, including a specialized health care service plan, while engaged, for monetary or other consideration, in the act of selling, leasing, transferring, assigning, or conveying, a provider or provider panel to payors to provide health care services to beneficiaries.

(3)  (A)  For the purposes of subdivision (b), “payor” means a health care service plan, including a specialized health care service plan, an insurer licensed under the Insurance Code to provide disability insurance that covers hospital, medical, or surgical benefits, automobile insurance, workers’ compensation insurance, or a self-insured employer that is responsible to pay for health care services provided to beneficiaries.

(B)  For the purposes of subdivision (c), “payor” means only a health care service plan, including a specialized health care service plan that has purchased, leased, or otherwise obtained the use of a provider or provider panel to provide health care services to beneficiaries pursuant to a contract that authorizes payment at discounted rates.

(4)  “Payor summary” means a written summary that includes the payor’s name and the type of plan, including, but not limited to, a group health plan, an automobile insurance plan, and a workers’ compensation insurance plan.

(5)  “Provider” means any of the following:

(A)  Any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code.

(B)  Any person licensed pursuant to the Chiropractic Initiative Act or the Osteopathic Initiative Act.

(C)  Any person licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2.

(D)  A clinic, health dispensary, or health facility licensed pursuant to Division 2 (commencing with Section 1200).

(E)  Any entity exempt from licensure pursuant to Section 1206.

(e)  This section shall become operative on July 1, 2000.

(Amended by Stats. 2000, Ch. 1069, Sec. 2. Effective January 1, 2001.)



1395.7

(a) A staff-model dental health care service plan that arranges for or establishes credit extended by a third party shall establish and comply with policies and procedures that ensure that its dentists, employees, and agents, and employees or agents of its dentists, comply with Section 654.3 of the Business and Professions Code.

(b) A staff-model dental health care service plan that arranges for or establishes credit extended by a third party shall establish and comply with policies and procedures that ensure that, within 15 business days of an enrollee’s request, the plan refunds to a lender any payment received through that credit for treatment that has not been rendered or costs that have not been incurred.

(c) A staff-model dental health care service plan that directly extends credit or establishes a payment plan shall, at a minimum, establish and comply with policies and procedures that ensure that, within 15 business days of an enrollee’s request, the plan refunds to the enrollee any payment received through that credit or payment plan for treatment that has not been rendered or costs that have not been incurred.

(d) For purposes of this section, the following definitions shall apply:

(1) “Staff-model dental health care service plan” means a specialized health care service plan that contracts to provide coverage for dental care services and that retains dentists as employees to care for its enrollees.

(2) “Enrollee” includes, but is not limited to, an enrollee’s parent or other legal representative.

(Added by Stats. 2009, Ch. 418, Sec. 2. Effective January 1, 2010.)



1396

It is unlawful for any person willfully to make any untrue statement of material fact in any application, notice, amendment, report, or other submission filed with the director under this chapter or the regulations adopted thereunder, or willfully to omit to state in any application, notice, or report any material fact which is required to be stated therein.

(Amended by Stats. 1999, Ch. 525, Sec. 151. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1396.5

A nonprofit hospital corporation which substantially indemnified subscribers and enrollees and was operating in 1965 under Chapter 11A (commencing with Section 11490) of Part 2 of Division 2 of the Insurance Code and which is regulated under the Knox-Keene Health Care Service Plan Act shall enjoy the privileges under the act which would have been available to it had it been registered under the Knox-Mills Health Plan Act and applied for a license under the Knox-Keene Health Care Service Plan Act in 1976.

(Added by Stats. 1990, Ch. 1043, Sec. 10.)



1397

(a) Whenever reference is made in this chapter to a hearing before or by the director, the hearing shall be held in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the director shall have all of the powers granted under that act.

(b) Every final order, decision, license, or other official act of the director under this chapter is subject to judicial review in accordance with the law.

(Amended by Stats. 1999, Ch. 525, Sec. 152. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1397.5

(a)  The director shall make and file annually with the Department of Managed Health Care as a public record, an aggregate summary of grievances against plans filed with the director by enrollees or subscribers. This summary shall include at least all of the following information:

(1)  The total number of grievances filed.

(2)  The types of grievances.

(b)  The summary set forth in subdivision (a) shall include the following disclaimer:
THIS INFORMATION IS PROVIDED FOR STATISTICAL PURPOSES ONLY. THE DIRECTOR OF THE DEPARTMENT OF MANAGED CARE HAS NEITHER INVESTIGATED NOR DETERMINED WHETHER THE GRIEVANCES COMPILED WITHIN THIS SUMMARY ARE REASONABLE OR VALID.

(c)  Nothing in this section shall require or authorize the disclosure of grievances filed with or received by the director and made confidential pursuant to any other provision of law including, but not limited to, the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code). Nothing in this section shall affect any other provision of law including, but not limited to, the California Public Records Act and the Information Practices Act of 1977.

(Amended by Stats. 2000, Ch. 857, Sec. 46. Effective January 1, 2001.)



1397.6

The director may contract with necessary medical consultants to assist with the health care program. These contracts shall be on a noncompetitive bid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(Amended by Stats. 1999, Ch. 525, Sec. 154. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1398.5

All references to the Knox-Mills Health Plan Act (Article 2.5 (commencing with Section 12530) of Chapter 6 of Part 2 of Division 3 of the Government Code), which was repealed by Chapter 941 of the Statutes of 1975, shall be deemed to be references to the Knox-Keene Health Care Service Plan Act of 1975.

(Added by Stats. 1976, Ch. 490.)



1399

(a) Surrender of a license as a health plan becomes effective 30 days after receipt of an application to surrender the license or within a shorter period of time as the director may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the surrender is instituted within 30 days after the application is filed. If this proceeding is pending or instituted, surrender becomes effective at the time and upon the conditions as the director by order determines.

(b) If the director finds that any plan is no longer in existence, or has ceased to do business or has failed to initiate business activity as a licensee within six months after licensure, or cannot be located after reasonable search, the director may by order summarily revoke the license of the plan.

(c) The director may summarily suspend or revoke the license of a plan upon (1) failure to pay any fee required by this chapter within 15 days after notice by the director that the fee is due and unpaid, (2) failure to file any amendment or report required under this chapter within 15 days after notice by the director that the report is due, (3) failure to maintain any bond or insurance pursuant to Section 1376, (4) failure to maintain a deposit, insurance, or guaranty arrangement pursuant to Section 1377, or (5) failure to maintain a deposit pursuant to Section 1300.76.1 of Title 28 of the California Code of Regulations.

(Amended by Stats. 2009, Ch. 298, Sec. 9. Effective January 1, 2010.)



1399.1

(a) All orders and other actions taken by the Commissioner of Corporations pursuant to the authority contained in subdivision (c) of Section 1350 on or before September 30, 1977, and all administrative or judicial decisions or orders relating to the same and all conditions imposed upon the same remain in effect against a plan holding a transitional license.

(b) The Knox-Mills Health Plan Act as in effect prior to its repeal continues to govern all suits, actions, prosecutions or proceedings which are pending or which may be initiated under subdivision (c) of Section 1350 on the basis of facts or circumstances occurring on or before September 30, 1977.

(Amended by Stats. 1999, Ch. 525, Sec. 157. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1399.5

It is the intent of the Legislature that the provisions of this chapter shall be applicable to any private or public entity or political subdivision which, in return for a prepaid or periodic charge paid by or on behalf of a subscriber or enrollee, provides, administers or otherwise arranges for the provision of health care services, as defined in this chapter, unless such entity is exempted from the provisions of this chapter by, or pursuant to, Section 1343.

(Amended by Stats. 1980, Ch. 628.)






ARTICLE 9.5 - Claims Reviewers

1399.55

Health care service plans shall, upon rejecting a claim from a health care provider or a patient, and upon their demand, disclose the specific rationale used in determining why the claim was rejected. Nothing in this section is intended to expand or restrict the ability of a health care provider or a patient from having health care coverage approved in advance of services.

(Added by Stats. 1992, Ch. 544, Sec. 1. Effective January 1, 1993.)



1399.56

Compensation of a person retained by a health care service plan to review claims for health care services shall not be based on either of the following:

(a)  A percentage of the amount by which a claim is reduced for payment.

(b)  The number of claims or the cost of services for which the person has denied authorization or payment.

(Amended by Stats. 1995, Ch. 787, Sec. 2. Effective January 1, 1996.)



1399.57

This article does not apply to services or benefits provided pursuant to Medi-Cal, including services or benefits provided under Chapters 7 (commencing with Section 14000) and 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1992, Ch. 544, Sec. 1. Effective January 1, 1993.)






ARTICLE 10 - Discontinuance and Replacement of Group Health Care Service Plan Contracts

1399.60

The provisions of this article shall apply to all group health care service contracts issued in this state pursuant to this chapter.

(Added by Stats. 1977, Ch. 64.)



1399.61

In this article, unless the context otherwise requires:

(a)  “Carrier” shall mean the health care service plan or other entity responsible for the payment of benefits or provision of services under a group contract.

(b)  “Dependent” shall have the meaning set forth in a contract.

(c)  “Discontinuance” shall mean the termination of the contract between the entire employer unit under a contract and the health care service plan, and does not refer to the termination of any agreement between any individual member under a contract and the health care service plan.

(d)  “Employee” shall mean all agents, employees, and members of unions or associations to whom benefits are provided under a contract.

(e)  “Extension of benefits” shall mean the continuation of coverage under a particular benefit provided under a contract following discontinuance with respect to an employee or dependent who is totally disabled on the date of discontinuance.

(f)  “Contract” shall mean any group health care service plan or contract subject to the provisions of this article.

(g)  “Contractholder” shall mean the entity to which a contract is issued.

(h)  “Dues” shall mean the consideration payable to the carrier.

(i)  “Replacement coverage” shall mean the benefits provided by a succeeding carrier.

(j)  “Totally disabled” shall have the meaning set forth in a contract.

(Amended by Stats. 1983, Ch. 126, Sec. 1.)



1399.62

(a)  Every contract containing hospital, medical, or surgical expense benefits or service benefits shall contain a reasonable extension of such benefits upon discontinuance of the contract with respect to employees or dependents who become totally disabled while enrolled under the contract on or after the date this article becomes applicable to such contract and who continue to be totally disabled at the date of discontinuance of the contract.

(b)  Every contract providing hospital, medical or surgical expense benefits or service benefits shall be deemed to include a reasonable extension of such benefits upon discontinuance of the contract if it provides benefits for covered services directly relating to the condition causing total disability existing at the time dues payments cease for the employee or dependent and incurred during a period of not less than 12 months thereafter, which period shall not be interrupted by discontinuance of the contract.

That extension of benefits may be terminated at such time as the employee or dependent is no longer totally disabled or at such time as a succeeding carrier may elect to provide replacement coverage to that employee or dependent without limitation as to the disabling condition.

(c)  The services provided during any extension of benefits may be subject to all limitations or restrictions contained in the contract.

(Amended by Stats. 1983, Ch. 888, Sec. 1.)



1399.63

(a)  Any carrier providing replacement coverage with respect to hospital, medical or surgical expense or service benefits within a period of 60 days from the date of discontinuance of a prior contract or policy providing such hospital, medical or surgical expense or service benefits shall immediately cover all employees and dependents who were validly covered under the previous contract or policy at the date of discontinuance, including all former employees entitled to continuation coverage under Section 1373.621, who are within the definitions of eligibility under the succeeding carrier’s contract and who would otherwise be eligible for coverage under the succeeding carrier’s contract, regardless of any provisions of the contract relating to active full-time employment or hospital confinement or pregnancy. However, with respect to employees or dependents who are totally disabled on the date of discontinuance of the prior carrier’s contract or policy and entitled to an extension of benefits pursuant to subdivision (b) of Section 1399.62, or pursuant to subdivision (d) of Section 10128.2 of the Insurance Code, the succeeding carrier is not required to provide benefits for services or expenses directly related to any conditions which caused the total disability.

(b)  Except as otherwise provided in subdivision (a), until an employee or dependent entitled to coverage under a succeeding carrier’s contract pursuant to subdivision (a) of this section qualifies for full benefits by meeting all effective date requirements of the succeeding carrier’s contract, the level of benefits shall not be lower than the benefits provided under the prior carrier’s contract or policy reduced by the amount of benefits paid by the prior carrier. Such employee or dependent shall continue to be covered by the succeeding carrier until the earlier of the following dates:

(1)  The date coverage would terminate for an employee or dependent in accordance with the provisions of the succeeding carrier’s contract, or

(2)  In the case of an employee or dependent who was totally disabled on the date of discontinuance of the prior carrier’s contract or policy and entitled to an extension of benefits pursuant to subdivision (d) of Section 10128.2 of the Insurance Code or subdivision (b) of Section 1399. 62, the date the period of extension of benefits terminates or, if the prior carrier’s contract or policy is not subject to this article, the date to which benefits would have been extended had the prior carrier’s contract or policy been subject to this article.

(c)  Except as otherwise provided in this section, and except to the extent that benefits for the condition would have been reduced or excluded under the prior carrier’s contract or policy, no provision in a succeeding carrier’s contract of replacement coverage which would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preexisted the effective date of the succeeding carrier’s contract shall be applied with respect to those employees, former employees entitled to continuation coverage under Section 1373.621, and dependents validly covered under the prior carrier’s contract or policy on the date of discontinuance.

(d)  In a situation where a determination of the prior carrier’s benefit is required by the succeeding carrier, at the succeeding carrier’s request, the prior carrier shall furnish a statement of benefits available or pertinent information, sufficient to permit verification of the benefit determination by the succeeding carrier.

(e)  For purposes of subdivision (a), a succeeding carrier’s coverage shall not exclude any dependent child who was covered by the previous carrier solely because the plan member does not provide the primary support for that dependent child.

(f)  Except to the extent that benefits for the condition would have been reduced or excluded under the prior carrier’s contract or policy, no provision in the succeeding carrier’s contract, where an employee changes carriers due to a change in employment or other circumstances, that would operate to reduce or exclude benefits for the following congenital craniofacial anomalies: cleft lip and palate (as defined in ICD-9-CM Diagnosis Code 749, International Classification of Diseases, 9th Revision, Clinical Modification, Volume 1, Second Edition, September, 1980), acrocephalosyndactyly (as defined in ICD-9-CM Diagnosis Code 755.55, cranio only), and other congenital musculoskeletal anomalies (as defined in ICD-9-CM Diagnosis Code 756.0), on the basis that the condition giving rise to benefits preexisted the effective date of the succeeding carrier’s contract, shall be applied to those employees, former employees entitled to continuation coverage under Section 1373.621, and dependents validly covered under the prior carrier’s contract or policy on the date the prior contract or policy terminated when payment or services had been commenced by the previous carrier. That succeeding coverage shall otherwise be subject to all other provisions of the contract between the insured and the succeeding carrier. Nothing in this subdivision shall be construed to limit or otherwise affect any obligation of a succeeding carrier to provide benefits for a condition not specified in this subdivision, where expressly or impliedly required by other provisions of this chapter; this subdivision is not intended to affect the construction of the language of any other provision of this chapter.

(Amended by Stats. 1995, Ch. 489, Sec. 2. Effective January 1, 1996.)



1399.64

This article shall apply to all contracts issued, delivered, amended, or renewed in this state after January 1, 1977. A policy subject to the provisions of this article which is issued, delivered, amended as to benefits, or renewed in this state on or after the effective date of amendments to this article made at the 1977–1978 Regular Session of the Legislature shall be construed to be in compliance with the provisions of this article and such amendments to this article.

(Added by Stats. 1977, Ch. 64.)






ARTICLE 11 - Nonprofit Plans

1399.70

(a) In addition to the information required by subdivision (a) of Section 1399.73, a nonprofit health care service plan submitting an application to the director to restructure or convert its activities pursuant to this article shall submit to the director a copy of all of its original and amended articles of incorporation and bylaws, as well as a report summarizing the activities undertaken by the plan to meet its nonprofit obligations as directed by the director.

(b) The report required by this section shall include a summary of the following:

(1) The nature of public benefit or charitable activities undertaken by the plan.

(2) The expenditures incurred by the plan on these public benefit or charitable activities.

(3) The plan’s procedure for avoiding conflicts of interest involving public benefit or charitable activities and a summary of any conflicts that have occurred and the manner in which they were resolved.

(c) The report required by this section shall also include a written plan that specifies on a projected basis the information required by subdivision (b) for the immediately following fiscal year.

(d) When requested by the director, the plan shall promptly supplement the report to include any additional information as the director deems necessary to ascertain whether the plan’s assets are appropriately being used by the plan to meet its nonprofit obligations.

(e) For purposes of this article, a “nonprofit health care service plan” includes a plan formed under or subject to Part 2 (commencing with Section 5110) or Part 3 (commencing with Section 7110) of Division 2 of the Corporations Code.

(Amended by Stats. 1999, Ch. 525, Sec. 158. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1399.71

(a) Any nonprofit health care service plan that intends to restructure its activities as defined in subdivision (d) shall, prior to restructuring, secure approval from the director.

(b) Every nonprofit health care service plan that applies to the department to restructure its activities shall submit for approval by the department a public benefit program that identifies activities to be undertaken by the nonprofit health care service plan following restructuring to continue to meet its nonprofit public benefit obligations. The program shall include all information required pursuant to subdivisions (b) and (c) of Section 1399.70.

(c) The director shall apply the requirements of Section 1399.72 to the public benefit program submitted for approval as part of a restructuring proposal submitted pursuant to subdivision (b) of this section. The set-aside requirement in paragraph (1) of subdivision (c) of Section 1399.72 shall apply only to the fair value of the portion of the nonprofit health care service plan involved in the restructuring, as determined by the director.

(d) (1) For the purposes of this section, a “restructuring” or “restructure” by a nonprofit health care service plan means the sale, lease, conveyance, exchange, transfer, or other similar disposition of a substantial amount of a nonprofit health care service plan’s assets, as determined by the director, to a business or entity carried on for profit. Nothing in this section shall be construed to prohibit the director from consolidating actions taken by a plan for the purpose of treating the consolidated actions as a restructuring or restructure of the plan.

(2) For the purposes of this section, a “restructuring” or “restructure” by a nonprofit health care service plan shall not include any sales or purchases undertaken in the normal and ordinary course of plan business. The director may request information from the plan to verify that transactions qualify as occurring in the normal and ordinary course of plan business, and are not subject to the requirements of subdivision (e).

(e) Notwithstanding that a transaction or consolidated transactions involve a substantial amount of a nonprofit health care service plan’s assets and are not in the normal and ordinary course of plan business, a “restructuring” or “restructure” by a nonprofit health care service plan shall not include any of the following transactions:

(1) Investments in a wholly owned subsidiary of the nonprofit health care service plan in which all of the following occur:

(A) Any profit from the investment will not inure to the benefit of any individual.

(B) The investment is fundamentally consistent with and advances the public benefit, charitable, or mutual benefit purpose of the plan.

(C) The investment does not adversely impact the plan’s ability to fulfill its public benefit, charitable, or mutual benefit purposes.

(D) No officer or director of the plan has any financial interest constituting a conflict of interest in the investments.

(E) The investment results in the provision of services, goods, or insurance to or for the benefit of the plan or its members, enrollees, or groups.

(2) Sales or purchases of plan assets, including interests in wholly owned subsidiaries and in joint ventures, partnerships, and other investments in for-profit entities, in which all of the following occur:

(A) Any profit from the sale will not inure to the benefit of any individual.

(B) The sale or purchase is fundamentally consistent with and advances the public benefit, charitable, or mutual benefit purposes of the plan.

(C) The plan receives all proceeds from the sale.

(D) No officer or director of the plan has any financial interest constituting a conflict of interest in the sale or purchase.

(E) The transaction is conducted at arm’s length and for fair market value.

(F) The sale or purchase does not adversely impact the plan’s ability to fulfill its public benefit, charitable, or mutual benefit purposes.

(3) Investments in or joint ventures and partnerships with a for-profit entity in which all of the following occur:

(A) Any profit will not inure to the benefit of any individual.

(B) The mission or purpose of the investment, joint venture, or partnership is fundamentally consistent with the public benefit, charitable, or mutual benefit purposes of the plan.

(C) No officer or director of the plan has any financial interest constituting a conflict of interest in the investment, joint venture, or partnership.

(D) The transaction is conducted at arm’s length and for fair market value.

(E) The investment, joint venture, or partnership furthers the plan’s ability to fulfill its public benefit, charitable, or mutual benefit purposes.

(F) The investment, joint venture, or partnership results in the provision of services, goods, or insurance to or for the benefit of the plan or its members, enrollees, or groups.

The sharing of profits or earnings upon a reasonable and equitable basis reflecting the contribution of other participants to the investment, joint venture, or partnership or the success thereof shall not constitute private inurement.

(f) All transactions subject to the exemptions listed in subdivision (e) may not be executed by the plan without the written prior approval of the director. In the application for material modification seeking approval, the plan shall demonstrate that the proposed transaction meets all of the relevant conditions for exemption required by subdivision (e).

(g) Prior to issuing a decision to approve an application for a material modification involving a transaction that is exempt pursuant to subdivision (e), the director shall issue a public notice of the filing of the application and may seek public review and comment on the director’s determination that the transaction is exempt under subdivision (e).

(h) The director may approve or deny the material modification request, or approve the request with conditions necessary to satisfy the requirements of this section, taking into consideration any public comments submitted to the director.

(Amended by Stats. 1999, Ch. 525, Sec. 159. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1399.72

(a) Any health care service plan that intends to convert from nonprofit to for-profit status, as defined in subdivision (b), shall, prior to the conversion, secure approval from the director.

(b) For the purposes of this section, a “conversion” or “convert” by a nonprofit health care service plan means the transformation of the plan from nonprofit to for-profit status, as determined by the director.

(c) Prior to approving a conversion, the director shall find that the conversion proposal meets all of the following charitable trust requirements:

(1) The fair market value of the nonprofit plan is set aside for appropriate charitable purposes. In determining fair market value, the director shall consider, but not be bound by, any market-based information available concerning the plan.

(2) The set-aside shall be dedicated and transferred to one or more existing or new tax-exempt charitable organizations operating pursuant to Section 501(c)(3) (26 U.S.C.A. Sec. 501(c)(3)) of the federal Internal Revenue Code. The director shall consider requiring that a portion of the set-aside include equity ownership in the plan. Further, the director may authorize the use of a federal Internal Revenue Code Section 501(c)(4) organization (26 U.S.C.A. Sec. 501(c)(4)) if, in the director’s view, it is necessary to ensure effective management and monetization of equity ownership in the plan and if the plan agrees that the Section 501(c)(4) organization will be limited exclusively to these functions, that funds generated by the monetization shall be transferred to the Section 501(c)(3) organization except to the extent necessary to fund the level of activity of the Section 501(c)(4) organization as may be necessary to preserve the organization’s tax status, that no funds or other resources controlled by the Section 501(c)(4) organization shall be expended for campaign contributions, lobbying, or other political activities, and that the Section 501(c)(4) organization shall comply with reporting requirements that are applicable to Section 501(c)(3) organizations, and that the 501(c)(4) organization shall be subject to any other requirements imposed upon 501(c)(3) organizations that the director determines to be appropriate.

(3) Each 501(c)(3) or 501(c)(4) organization receiving a set-aside, its directors and officers, and its assets including any plan stock, shall be independent of any influence or control by the health care service plan and its directors, officers, subsidiaries, or affiliates.

(4) The charitable mission and grant-making functions of the charitable organization receiving any set-aside shall be dedicated to serving the health care needs of the people of California.

(5) Every 501(c)(3) or 501(c)(4) organization that receives a set-aside under this section shall have in place procedures and policies to prohibit conflicts of interest, including those associated with grant-making activities that may benefit the plan, including the directors, officers, subsidiaries, or affiliates of the plan.

(6) Every 501(c)(3) or 501(c)(4) organization that receives a set-aside under this section shall demonstrate that its directors and officers have sufficient experience and judgment to administer grant-making and other charitable activities to serve the state’s health care needs.

(7) Every 501(c)(3) or 501(c)(4) organization that receives a set-aside under this section shall provide the director and the Attorney General with an annual report that includes a detailed description of its grant-making and other charitable activities related to its use of the set-aside received from the health care service plan. The annual report shall be made available by the director and the Attorney General for public inspection, notwithstanding the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). Each organization shall submit the annual report for its immediately preceding fiscal year within 120 days after the close of that fiscal year. When requested by the director or the Attorney General, the organization shall promptly supplement the report to include any additional information that the director or the Attorney General deems necessary to ascertain compliance with this article.

(8) The plan has satisfied the requirements of this chapter, and a disciplinary action pursuant to Section 1386 is not warranted against the plan.

(d) The plan shall not file any forms or documents required by the Secretary of State in connection with any conversion or restructuring until the plan has received an order of the director approving the conversion or restructuring, or unless authorized to do so by the director.

(Amended by Stats. 1999, Ch. 525, Sec. 160. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1399.73

(a) An application for a conversion or restructuring shall contain the information the director may require, by rule or order.

(b) The director shall charge a health care service plan an application filing fee. The fee for filing an application shall be the actual cost of processing the application, including the overhead costs. The filing fee shall include the costs of undertaking the activities described in subdivisions (c), (d), and (e) of Section 1399.74.

(c) The director may contract with experts or consultants to assist the director in reviewing the application. Contract costs shall not exceed an amount that is reasonable and necessary to review the application. Any contract entered into under this subdivision shall be on a noncompetitive bid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. The applicant shall promptly pay the director, upon request, for all contract costs.

(Amended by Stats. 1999, Ch. 525, Sec. 161. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1399.74

(a) By July 1, 1996, the director shall adopt regulations, on an emergency basis, that specify the application procedures and requirements for the restructuring or conversion of nonprofit health care service plans. This subdivision shall not be construed to limit or otherwise restrict the director’s authority to adopt regulations under Section 1344, including, but not limited to, any additional regulations to implement this article.

(b) Upon receiving an application to restructure or convert, the director shall publish a notice in one or more newspapers of general circulation in the plan’s service area describing the name of the applicant, the nature of the application, and the date of receipt of the application. The notice shall indicate that the director will be soliciting public comments and will hold a public hearing on the application. The director shall require the plan to publish a written notice concerning the application pursuant to conditions imposed by rule or order.

(c) Any applications, reports, plans, or other documents under this article shall be public records, subject to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and regulations adopted by the director thereunder. The director shall provide the public with prompt and reasonable access to public records relating to the restructuring and conversion of health care service plans. Access to public records covered by this section shall be made available no later than one month prior to any solicitation for public comments or public hearing scheduled pursuant to this article.

(d) Prior to approving any conversion or restructuring, the director shall solicit public comments in written form and shall hold at least one public hearing concerning the plan’s proposal to comply with the set- aside and other conditions required under this article.

(e) The director may disapprove any application to restructure or convert if the application does not meet the requirements of this chapter or of the Nonprofit Corporation Law (Div. 2 (commencing with Sec. 5000), Title 1, Corp. C.), including any requirements imposed by rule or order of the director.

(Amended by Stats. 1999, Ch. 525, Sec. 162. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1399.75

(a) This article shall apply to the restructuring or conversion of nonprofit mutual benefit health care service plans to the extent these plans have held or currently hold assets subject to a charitable trust obligation, as determined by the director.

(b) Nonprofit mutual benefit health care service plans that do not have, or have only a partial, charitable trust obligation, and that intend to convert or restructure their activities shall, prior to the conversion or restructuring, secure approval from the director.

(c) Prior to approving a mutual benefit health care service plan restructuring or conversion under subdivision (b), the director shall find that the plan has complied with its noncharitable obligations including, but not limited to, any obligations set forth in its articles of incorporation regarding the dedication and distribution of assets.

(d) The director, in carrying out the department’s responsibilities under subdivision (c), may apply, to the extent appropriate in each case as determined by the director, the beneficiary protections authorized in this act, including, but not limited to, protections concerning the fair market value of assets, the avoidance of conflicts of interest, and the avoidance of undue influence or control, with respect to a mutual benefit plan’s proposed disposition of assets.

(e) Nothing in this section shall be construed to limit the director’s, Attorney General’s, or a court’s authority under existing law to impose charitable trust obligations upon any or all of the assets of a mutual benefit corporation or otherwise treat a mutual benefit corporation in the same manner as a public benefit corporation.

(Amended by Stats. 1999, Ch. 525, Sec. 163. Effective January 1, 2000. Operative July 1, 2000, or sooner, by Sec. 214 of Ch. 525.)



1399.76

This article shall not apply to a nonprofit health care service plan restructure or conversion that has been submitted as a material modification to the department for review and approval prior to May 16, 1995.

(Added by Stats. 1995, Ch. 792, Sec. 1. Effective January 1, 1996.)






ARTICLE 11.1 - Consumer Operated and Oriented Plans

1399.80

For purposes of this article, the following definitions shall apply:

(a) “Consumer operated and oriented plan” means a nonprofit member organization or nonprofit member corporation that has been established consistent with the requirements of Section 1322 of PPACA and Subpart F (commencing with Section 156.500) of Part 156 of Subchapter B of Subtitle A of Title 45 of the Code of Federal Regulations and remains in full compliance with those requirements. A consumer operated and oriented plan shall also be known as a “CO-OP.”

(b) “Formation board” means the initial board of directors of a CO-OP before it has begun accepting enrollment and had an election by the members of the CO-OP to the board of directors.

(c) “Member” includes all individuals, including dependents, 18 years of age or older covered under health care service plan contracts issued by the CO-OP health care service plan.

(d) “Operational board” means the board of directors elected by the members of the CO-OP after it has begun accepting enrollment under its health care service plan contracts.

(e) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules or regulations issued thereunder.

(f) “Nonprofit member organization” or “nonprofit member corporation” means a nonprofit public benefit corporation organized under Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, a nonprofit mutual benefit corporation organized under Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code, or a similar entity organized under applicable provisions of the Corporations Code, or in the case of a foreign corporation, a nonprofit public benefit corporation, a mutual benefit corporation, or a similar entity organized under nonprofit laws in a state other than California.

(g) “Solvency loan” means a loan provided by the federal Centers for Medicare and Medicaid Services to a nonprofit member organization or nonprofit member corporation seeking to become licensed as a CO-OP health care service plan, to be used to assist in meeting the state’s fiscal soundness and solvency requirements.

(h) “Start-up loan” means a loan provided by the federal Centers for Medicare and Medicaid Services to a nonprofit member organization or nonprofit member corporation seeking to become licensed as a CO-OP health care service plan, to be used for allowed expenses associated with establishing a CO-OP, as further specified by PPACA.

(Added by Stats. 2012, Ch. 859, Sec. 2. Effective January 1, 2013.)



1399.81

The director shall have the authority to issue a license to act as a health care service plan to a CO-OP that has been organized as a nonprofit member organization or nonprofit member corporation under the laws of this state. The director may also issue a license to act as a health care service plan to a foreign CO-OP that has been organized as a nonprofit member organization or nonprofit member corporation under the laws of another state, provided that the entity meets the requirements governing CO-OPs under PPACA and this article. A CO-OP seeking or maintaining a license pursuant to this article shall be subject to the same fees that are imposed on other health care service plans pursuant to Article 3 (commencing with Section 1349).

(Added by Stats. 2012, Ch. 859, Sec. 2. Effective January 1, 2013.)



1399.83

(a) A domestic or foreign CO-OP licensed as a health care service plan pursuant to this article shall be subject to all of the provisions of this chapter and all applicable rules and regulations of the director, including, but not limited to, the general provisions governing the issuance of a license in Article 3 (commencing with Section 1349), the operation and renewal provisions in Article 6 (commencing with Section 1375), and the financial responsibility requirements in Article 9 (commencing with Section 1300.75) of Chapter 2 of Division 1 of Title 28 of the California Code of Regulations.

(b) In compliance with Section 1322(c)(5) of PPACA (42 U.S.C. Sec. 18042(c)(5)), and any rules or regulations issued under that section, a domestic or foreign CO-OP licensed as a health care service plan shall be subject to any state laws that do not prevent the application of requirements under PPACA.

(Added by Stats. 2012, Ch. 859, Sec. 2. Effective January 1, 2013.)



1399.84

The director may request any documentation relating to a CO-OP’s start-up loan or solvency loan.

(Added by Stats. 2012, Ch. 859, Sec. 2. Effective January 1, 2013.)



1399.86

(a) A CO-OP shall be subject at all times to the prohibitions in PPACA against converting or selling to a for-profit or nonconsumer-operated entity at any time after receiving a solvency loan.

(b) A CO-OP shall do all of the following, in addition to any other requirements imposed under Section 156.515 of Title 45 of the Code of Federal Regulations:

(1) Implement policies and procedures to foster and ensure member control of the organization. For purposes of this paragraph, a CO-OP shall meet the following requirements:

(A) The CO-OP shall have governing documents that incorporate governing rules that ensure that the directors of the operational board are elected by a majority vote of a quorum of the CO-OP members.

(B) All members of the CO-OP shall be eligible to vote for each director on the CO-OP’s operational board.

(C) Each member of the CO-OP shall have one vote in the election of each director of the CO-OP’s operational board.

(D) The first elected directors of the CO-OP’s operational board shall be elected no later than one year after the effective date on which the CO-OP provides coverage to its first member; the entire operational board shall be elected no later than two years after the same date.

(E) Elections of the directors on the CO-OP’s operational board shall be contested so that the total number of candidates for vacant positions on the operational board exceeds the number of vacant positions, except in cases where a seat is vacated midterm due to death, resignation, or removal.

(F) A majority of the voting directors on the operational board shall be members of the CO-OP.

(2) Have an operational board of directors that meets the following requirements:

(A) Each director shall have one vote unless he or she is a nonvoting director.

(B) Positions on the board of directors may be designated for individuals with specialized expertise, experience, or affiliation (for example, providers, employers, including small business consortia, and unions); however, those positions shall not constitute a majority of the operational board even if the individuals in those positions are also members of the CO-OP.

(C) (i) No representative of any federal, state, or local government, or of any political subdivision or instrumentality thereof, and no representative of any organization described in Section 156.510(b)(1)(i) of Title 45 of the Code of Federal Regulations may serve as staff of the CO-OP or on the CO-OP’s formation board or operational board.

(ii) No board member or staff of the CO-OP shall enter into an agreement or transaction that would jeopardize member control as required by Section 156.515 of Title 45 of the Code of Federal Regulations. A board member or staff of the CO-OP shall only enter into arm’s length transactions as described in Section 156.510(b)(2)(ii) of Title 45 of the Code of Federal Regulations.

(3) Have governing documents that incorporate ethics, conflict of interest, and disclosure standards. These standards shall protect against health care coverage industry involvement and interference. In addition, these standards shall ensure that each director acts in the sole interest of the CO-OP, its members, and its local geographic community, as appropriate, and acts consistently with the terms of the CO-OP’s governance documents and applicable state and federal law. At a minimum, these standards shall include the following:

(A) A mechanism to identify potential ethical or other conflicts of interest.

(B) A duty on the CO-OP’s executive officers and directors to publicly disclose all potential conflicts of interest pursuant to the same standards required for state boards or commissions.

(C) A process to determine the extent to which a conflict exists.

(D) A process to address any conflict of interest.

(E) A process to be followed in the event a director or executive officer of the CO-OP violates the standards described in this paragraph.

(Added by Stats. 2012, Ch. 859, Sec. 2. Effective January 1, 2013.)



1399.88

In addition to any applicable requirements in this chapter for maintaining a license, a CO-OP is required at all times to be in full compliance with the requirements of PPACA governing CO-OPs. The department may request the federal government’s certification that a CO-OP is in compliance with the requirements of PPACA governing CO-OPs, as well as the status of the CO-OP’s compliance with its obligations under any loan or loan modification agreement.

(Added by Stats. 2012, Ch. 859, Sec. 2. Effective January 1, 2013.)






ARTICLE 11.5 - Individual Access to Contracts for Health Care Services

1399.801

As used in this article:

(a)  “Creditable coverage” means:

(1)  Any individual or group policy, contract, or program that is written or administered by a disability insurer, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other plans. The term includes continuation or conversion coverage but does not include accident only, credit, disability income, Medicare supplement, long-term care, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers’ compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2)  The federal Medicare program pursuant to Title XVIII of the Social Security Act.

(3)  The medicaid program pursuant to Title XIX of the Social Security Act.

(4)  Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(5)  10 U.S.C.A. Chapter 55 (commencing with Section 1071) (CHAMPUS).

(6)  A medical care program of the Indian Health Service or of a tribal organization.

(7)  A state health benefits risk pool.

(8)  A health plan offered under 5 U.S.C.A. Chapter 89 (commencing with Section 8901) (FEHBP).

(9)  A public health plan as defined in federal regulations authorized by Section 2701(c)(1)( l) of the Public Health Service Act, as amended by Public Law 104-191, the Health Insurance Portability and Accountability Act of 1996.

(10)  A health benefit plan under 22 U.S.C.A. 2504(e) of the Peace Corps Act.

(b)  “Dependent” means the spouse or child of an eligible individual or other individual applying for coverage, subject to applicable terms of the health care plan contract covering the eligible person.

(c)  “Federally eligible defined individual” means an individual who as of the date on which the individual seeks coverage under this part, (1) has 18 or more months of creditable coverage, and whose most recent prior creditable coverage was under a group health plan, a federal governmental plan maintained for federal employees, or a governmental plan or church plan as defined in the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1002), (2) is not eligible for coverage under a group health plan, Medicare, or Medi-Cal, and has no other health insurance coverage, (3) was not terminated from his or her most recent creditable coverage due to nonpayment of premiums or fraud, and (4) if offered continuation coverage under COBRA or Cal-COBRA, had elected and exhausted this coverage.

(d)  “In force business” means an existing health benefit plan contract issued by the plan to a federally eligible defined individual.

(e)  “New business” means a health care service plan contract issued to an eligible individual that is not the plan’s in force business.

(f)  “Preexisting condition provision” means a contract provision that excludes coverage for charges and expenses incurred during a specified period following the eligible individual’s effective date, as to a condition for which medical advice, diagnosis, and care of treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.802

Every health care service plan offering plan contracts to individuals shall, in addition to complying with the provisions of this chapter and the rules adopted thereunder, comply with the provisions of this article.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.803

Nothing in this article shall be construed to preclude the application of this chapter to either of the following: (a) an association, trust, or other organization acting as a health care service plan as defined under Section 1345, or (b) an association, trust, multiple employer welfare arrangement, or other organization or person presenting information regarding a health care service plan to persons who may be interested in subscribing or enrolling in the plan.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.804

(a)  Commencing January 1, 2001, a plan shall fairly and affirmatively offer, market, and sell the health care service plan contracts described in subdivision (d) of Section 1366.35 that are sold to individuals or to associations that include individuals to all federally eligible defined individuals in each service area in which the plan provides or arranges for the provision of health care services. Each plan shall make available to each federally eligible defined individual the identified health care service plan contracts which the plan offers and sells to individuals or to associations that include individuals.

(b)  The plan may not reject an application from a federally eligible defined individual for a health care service plan contract under the following circumstances:

(1)  The federally eligible defined individual as defined by subdivision (c) of Section 1399.801 agrees to make the required premium payments.

(2)  The federally eligible defined individual, and his or her dependents who are to be covered by the plan contract, work or reside in the service area in which the plan provides or otherwise arranges for the provision of health care services.

(c)  No plan or solicitor shall, directly or indirectly, encourage or direct federally eligible defined individuals to refrain from filing an application for coverage with a plan because of health status, claims experience, industry, occupation, receipt of health care, genetic information, evidence of insurability, including conditions arising out of acts of domestic violence, disability, or geographic location provided that it is within the plan’s approved service area.

(d)  No plan shall, directly or indirectly, enter into any contract, agreement, or arrangement with a solicitor that provides for or results in the compensation paid to a solicitor for the sale of a health care service plan contract to be varied because of health status, claims experience, industry, occupation, receipt of health care, genetic information, evidence of insurability, including conditions arising out of acts of domestic violence, disability, or geographic location of the individual.

(e)  Each plan shall comply with the requirements of Section 1374.3.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.805

(a) (1) After the federally eligible defined individual submits a completed application form for a plan contract, the plan shall, within 30 days, notify the individual of the individual’s actual premium charges for that plan contract, unless the plan has provided notice of the premium charge prior to the application being filed. In no case shall the premium charged for any health care service plan contract identified in subdivision (d) of Section 1366.35 exceed the following amounts:

(A) For health care service plan contracts that offer services through a preferred provider arrangement, the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for a federally eligible defined individual who is between the ages of 60 and 64 years, inclusive, the premium shall not exceed the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is 59 years of age and resides in the same geographic area as the federally eligible defined individual.

(B) For health care service plan contracts identified in subdivision (d) of Section 1366.35 that do not offer services through a preferred provider arrangement, 170 percent of the standard premium charged to an individual who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for a federally eligible defined individual who is between the ages of 60 and 64 years, inclusive, the premium shall not exceed 170 percent of the standard premium charged to an individual who is 59 years of age and resides in the same geographic area as the federally eligible defined individual. The individual shall have 30 days in which to exercise the right to buy coverage at the quoted premium rates.

(2) A plan may adjust the premium based on family size, not to exceed the following amounts:

(A) For health care service plans that offer services through a preferred provider arrangement, the average of the Major Risk Medical Insurance Program rate for families of the same size that reside in the same geographic area as the federally eligible defined individual.

(B) For health care service plans identified in subdivision (d) of Section 1366.35 that do not offer services through a preferred provider arrangement, 170 percent of the standard premium charged to a family that is of the same size and resides in the same geographic area as the federally eligible defined individual.

(3) This subdivision shall become inoperative on January 1, 2014. This subdivision shall become operative on January 1, 2020.

(b) (1) After the federally eligible defined individual submits a completed application form for a plan contract, the plan shall, within 30 days, notify the individual of the individual’s actual premium charges for that plan contract, unless the plan has provided notice of the premium charge prior to the application being filed. In no case shall the premium charged for any health care service plan contract identified in subdivision (d) of Section 1366.35 exceed the following amounts:

(A) With respect to the rate charged for coverage provided in 2014, the rate charged in 2013 for that coverage multiplied by 1.09.

(B) With respect to the rate charged for coverage provided in 2015 and each subsequent year, the rate charged in the prior year multiplied by a factor of one plus the percentage change in the statewide average premium for the second lowest cost silver plan offered on the Exchange. The Exchange shall determine the percentage change in the statewide average premium for the second lowest cost silver plan by subtracting clause (i) from clause (ii) and dividing the result by clause (i).

(i) The average of the premiums charged in the year prior to the applicable year for the second lowest cost silver plan in all 19 rating regions, with the premium for each region weighted based on the region’s relative share of the Exchange’s total individual enrollment according to the latest data available to the Exchange.

(ii) The average of the premiums to be charged in the applicable year for the second lowest cost silver plan in all 19 rating regions, with the premium for each region weighted based on the region’s relative share of the Exchange’s total individual enrollment according to the latest data available to the Exchange.

(C) The Exchange shall determine the percentage change in the statewide average premium no later than 30 days after the Exchange’s rates for individual coverage for the applicable year have been finalized.

(2) For purposes of this subdivision, “Exchange” means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(3) This subdivision shall become operative on January 1, 2014. This subdivision shall become inoperative on January 1, 2020.

(c) When a federally eligible defined individual submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of the month, coverage shall begin no later than the first day of the following month. When that payment is neither delivered or postmarked until after the 15th day of a month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(d) During the first 30 days after the effective date of the plan contract, the individual shall have the option of changing coverage to a different plan contract offered by the same health care service plan. If the individual notified the plan of the change within the first 15 days of a month, coverage under the new plan contract shall become effective no later than the first day of the following month. If an enrolled individual notified the plan of the change after the 15th day of a month, coverage under the new plan contract shall become effective no later than the first day of the second month following notification.

(e) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plan contracts previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to health care service plan contracts issued, amended, or renewed on or after that date.

(3) For purposes of this subdivision, the following definitions apply:

(A) “Grandfathered health plan” has the same meaning as that term is defined in Section 1251 of PPACA.

(B) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care Education and Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 9. Effective October 1, 2013.)



1399.806

A plan may not exclude any federally eligible defined individual, or his or her dependents, who would otherwise be entitled to health care services on the basis of an actual or expected health condition of that individual or dependent. No plan contract may limit or exclude coverage for a specific federally eligible defined individual, or his or her dependents, by type of illness, treatment, medical condition, or accident.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.809

The director may require a plan to discontinue the offering of contracts or the acceptance of applications from any individual upon a determination by the director that the plan does not have sufficient financial viability, organization, and administrative capacity to assure the delivery of health care services to its enrollees. In determining whether the conditions of this section have been met, the director shall consider, but not be limited to, the plan’s compliance with the requirements of Section 1367, Article 6 (commencing with Section 1375), and the rules adopted thereunder.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.810

All health care service plan contracts offered to a federally eligible defined individual shall be renewable with respect to the individual and dependents at the option of the contractholder except in cases of:

(a) Nonpayment of the required premiums.

(b) Fraud or misrepresentation by the contractholder.

(c) The plan ceases to provide or arrange for the provision of health care services for individual health care service plan contracts in this state, provided, however, that the following conditions are satisfied:

(1) Notice of the decision to cease new or existing individual health benefit plans in this state is provided to the director and to the contractholder.

(2) Individual health care service plan contracts subject to this chapter shall not be canceled for 180 days after the date of the notice required under paragraph (1) and for that business of a plan that remains in force, any plan that ceases to offer for sale new individual health care service plan contracts shall continue to be governed by this article with respect to business conducted under this article.

(3) A plan that ceases to write new individual business in this state after January 1, 2001, shall be prohibited from offering for sale new individual health care service plan contracts in this state for a period of three years from the date of the notice to the director.

(d) When the plan withdraws a health care service plan contract from the individual market, provided that the plan makes available to eligible individuals all plan contracts that it makes available to new individual business, and provided that the premium for the new plan contract complies with the renewal increase requirements set forth in Section 1399.811.

(e) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plan contracts previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to health care service plan contracts issued, amended, or renewed on or after that date.

(3) For purposes of this subdivision, the following definitions apply:

(A) “Grandfathered health plan” has the same meaning as that term is defined in Section 1251 of PPACA.

(B) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care Education and Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 10. Effective October 1, 2013.)



1399.811

(a) (1) Premiums for contracts offered, delivered, amended, or renewed by plans on or after January 1, 2001, shall be subject to the following requirements:

(A) The premium for new business for a federally eligible defined individual shall not exceed the following amounts:

(i) For health care service plan contracts identified in subdivision (d) of Section 1366.35 that offer services through a preferred provider arrangement, the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for federally eligible defined individuals who are between the ages of 60 to 64 years, inclusive, the premium shall not exceed the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is 59 years of age and resides in the same geographic area as the federally eligible defined individual.

(ii) For health care service plan contracts identified in subdivision (d) of Section 1366.35 that do not offer services through a preferred provider arrangement, 170 percent of the standard premium charged to an individual who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for federally eligible defined individuals who are between the ages of 60 to 64 years, inclusive, the premium shall not exceed 170 percent of the standard premium charged to an individual who is 59 years of age and resides in the same geographic area as the federally eligible defined individual.

(B) The premium for in force business for a federally eligible defined individual shall not exceed the following amounts:

(i) For health care service plan contracts identified in subdivision (d) of Section 1366.35 that offer services through a preferred provider arrangement, the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for federally eligible defined individuals who are between the ages of 60 and 64 years, inclusive, the premium shall not exceed the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is 59 years of age and resides in the same geographic area as the federally eligible defined individual.

(ii) For health care service plan contracts identified in subdivision (d) of Section 1366.35 that do not offer services through a preferred provider arrangement, 170 percent of the standard premium charged to an individual who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for federally eligible defined individuals who are between the ages of 60 and 64 years, inclusive, the premium shall not exceed 170 percent of the standard premium charged to an individual who is 59 years of age and resides in the same geographic area as the federally eligible defined individual. The premium effective on January 1, 2001, shall apply to in force business at the earlier of either the time of renewal or July 1, 2001.

(2) This subdivision shall become inoperative on January 1, 2014. This subdivision shall become operative on January 1, 2020.

(b) (1) Premiums for contracts offered, delivered, amended, or renewed by plans on or after January 1, 2014, shall be subject to the following requirements:

(A) With respect to the rate charged for coverage provided in 2014, the rate charged in 2013 for that coverage multiplied by 1.09.

(B) With respect to the rate charged for coverage provided in 2015 and each subsequent year, the rate charged in the prior year multiplied by a factor of one plus the percentage change in the statewide average premium for the second lowest cost silver plan offered on the Exchange. The Exchange shall determine the percentage change in the statewide average premium for the second lowest cost silver plan by subtracting clause (i) from clause (ii) and dividing the result by clause (i).

(i) The average of the premiums charged in the year prior to the applicable year for the second lowest cost silver plan in all 19 rating regions, with the premium for each region weighted based on the region’s relative share of the Exchange’s total individual enrollment according to the latest data available to the Exchange.

(ii) The average of the premiums to be charged in the applicable year for the second lowest cost silver plan in all 19 rating regions, with the premium for each region weighted based on the region’s relative share of the Exchange’s total individual enrollment according to the latest data available to the Exchange.

(C) The Exchange shall determine the percentage change in the statewide average premium no later than 30 days after the Exchange’s rates for individual coverage for the applicable year have been finalized.

(2) For purposes of this subdivision, “Exchange” means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(3) This subdivision shall become operative on January 1, 2014. This subdivision shall become inoperative on January 1, 2020.

(c) The premium applied to a federally eligible defined individual may not increase by more than the following amounts:

(1) For health care service plan contracts identified in subdivision (d) of Section 1366.35 that offer services through a preferred provider arrangement, the average increase in the premiums charged to a subscriber of the Major Risk Medical Insurance Program who is of the same age and resides in the same geographic area as the federally eligible defined individual.

(2) For health care service plan contracts identified in subdivision (d) of Section 1366.35 that do not offer services through a preferred provider arrangement, the increase in premiums charged to a nonfederally eligible defined individual who is of the same age and resides in the same geographic area as the federally eligible defined individual. The premium for an eligible individual may not be modified more frequently than every 12 months.

(3) For a contract that a plan has discontinued offering, the premium applied to the first rating period of the new contract that the federally eligible defined individual elects to purchase shall be no greater than the premium applied in the prior rating period to the discontinued contract.

(d) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plan contracts previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to health care service plan contracts issued, amended, or renewed on or after that date.

(3) For purposes of this subdivision, the following definitions apply:

(A) “Grandfathered health plan” has the same meaning as that term is defined in Section 1251 of PPACA.

(B) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care Education and Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 11. Effective October 1, 2013.)



1399.812

Plans shall apply premiums consistently with respect to all federally eligible defined individuals who apply for coverage.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.813

In connection with the offering for sale of any plan contract to an individual, each plan shall make a reasonable disclosure, as part of its solicitation and sales materials, of all individual contracts.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.814

Nothing in this article shall be construed to require a health benefit plan to offer a contract to an individual if the plan does not otherwise offer contracts to individuals.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.815

(a) At least 20 business days prior to renewing or amending a plan contract subject to this article, or at least 20 business days prior to the initial offering of a plan contract subject to this article, a plan shall file a notice of an amendment with the director in accordance with the provisions of Section 1352. The notice of an amendment shall include a statement certifying that the plan is in compliance with subdivision (a) of Section 1399.805 and with Section 1399.811. Any action by the director, as permitted under Section 1352, to disapprove, suspend, or postpone the plan’s use of a plan contract shall be in writing, specifying the reasons the plan contract does not comply with the requirements of this chapter.

(b) Prior to making any changes in the premium, the plan shall file an amendment in accordance with the provisions of Section 1352, and shall include a statement certifying the plan is in compliance with subdivision (a) of Section 1399.805 and with Section 1399.811. All other changes to a plan contract previously filed with the director pursuant to subdivision (a) shall be filed as an amendment in accordance with the provisions of Section 1352, unless the change otherwise would require the filing of a material modification.

(c) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plan contracts previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to plan contracts issued, amended, or renewed on or after that date.

(3) For purposes of this subdivision, the following definitions apply:

(A) “Grandfathered health plan” has the same meaning as that term is defined in Section 1251 of PPACA.

(B) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care Education and Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 12. Effective October 1, 2013.)



1399.817

The director may issue regulations that are necessary to carry out the purposes of this article. Any rules and regulations adopted pursuant to this article may be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Until December 31, 2001, the adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The regulations shall be enforced by the director.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)



1399.818

This article shall apply to health care service plan contracts offered, delivered, amended, or renewed on or after January 1, 2001.

(Added by Stats. 2000, Ch. 810, Sec. 2. Effective January 1, 2001.)






ARTICLE 11.7 - Child Access to Health Care Coverage

1399.825

As used in this article:

(a) “Child” means any individual under 19 years of age.

(b) “Individual grandfathered plan coverage” means health care coverage in which an individual was enrolled on March 23, 2010, consistent with Section 1251 of PPACA and any rules or regulations adopted pursuant to that law.

(c) “Initial open enrollment period” means the open enrollment period beginning on January 1, 2011, and ending 60 days thereafter.

(d) “Late enrollee” means a child without coverage who did not enroll in a health care service plan contract during an open enrollment period because of any of the following:

(1) The child lost dependent coverage due to termination or change in employment status of the child or the person through whom the child was covered; cessation of an employer’s contribution toward an employee or dependent’s coverage; death of the person through whom the child was covered as a dependent; legal separation; divorce; loss of coverage under the Healthy Families Program, the Access for Infants and Mothers Program, or the Medi-Cal program; or adoption of the child.

(2) The child became a resident of California during a month that was not the child’s birth month.

(3) The child is born as a resident of California and did not enroll in the month of birth.

(4) The child is mandated to be covered pursuant to a valid state or federal court order.

(e) “Open enrollment period” means the annual open enrollment period, subsequent to the initial open enrollment period, applicable to each individual child that is the month of the child’s birth date.

(f) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any subsequent rules or regulations issued pursuant to that law.

(g) “Preexisting condition exclusion” means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment of the coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before that date.

(h) “Responsible party for a child” means an adult having custody of the child or with responsibility for the financial needs of the child, including the responsibility to provide health care coverage.

(i) “Standard risk rate” means the lowest rate that can be offered for a child with the same benefit plan, effective date, age, geographic region, and family status.

(Added by Stats. 2010, Ch. 656, Sec. 3. Effective January 1, 2011. Inoperative, pursuant to Section 1399.836, on January 1, 2014, subject to condition for resuming operation.)



1399.826

(a) (1) During each open enrollment period, every health care service plan offering plan contracts in the individual market, other than individual grandfathered plan coverage, shall offer to the responsible party for a child coverage for the child that does not exclude or limit coverage due to any preexisting condition of the child.

(b) A health care service plan offering coverage in the individual market shall not reject an application for a health care service plan contract from a child or filed on behalf of a child by the responsible party during an open enrollment period or from a late enrollee during a period no longer than 63 days from the qualifying event listed in subdivision (d) of Section 1399.825.

(c) Except to the extent permitted by federal law, rules, regulations, or guidance issued by the relevant federal agency, a health care service plan shall not condition the issuance or offering of individual coverage on any of the following factors:

(1) Health status.

(2) Medical condition, including physical and mental illnesses.

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability, including conditions arising out of acts of domestic violence.

(8) Disability.

(9) Any other health status-related factor as determined by department.

This subdivision shall not apply to a contract providing individual grandfathered plan coverage.

(d) When a responsible party for a child submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of the month, coverage under the plan contract shall become effective no later than the first day of the following month. When that payment is neither delivered nor postmarked until after the 15th day of the month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(e) A health care service plan offering coverage in the individual market shall not reject the request of a responsible party for a child to include that child as a dependent on an existing health care service plan contract that includes dependent coverage during an open enrollment period.

(f) Nothing in this article shall be construed to prohibit a health care service plan offering coverage in the individual market from establishing rules for eligibility for coverage and offering coverage pursuant to those rules for children and individuals based on factors otherwise authorized under federal and state law for health plan contracts in addition to those offered on a guaranteed issue basis during an open enrollment period to children or late enrollees pursuant to this article. However, a health care service plan, other than a plan providing individual grandfathered plan coverage, shall not impose a preexisting condition provision on coverage, including dependent coverage, offered to a child.

(g) Nothing in this article shall be construed to require a plan to establish a new service area or to offer health coverage on a statewide basis, outside of the plan’s existing service area.

(h) Nothing in this article shall be construed to prevent a health care service plan from offering coverage to a family member of an enrollee in grandfathered health plan coverage consistent with Section 1251 of PPACA.

(Added by Stats. 2010, Ch. 656, Sec. 3. Effective January 1, 2011. Inoperative, pursuant to Section 1399.836, on January 1, 2014, subject to condition for resuming operation.)



1399.827

This article shall not apply to health care service plan contracts for coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement contracts, Medi-Cal contracts with the State Department of Health Care Services, plan contracts offered under the Healthy Families Program, long-term care coverage, or specialized health care service plan contracts.

(Added by Stats. 2010, Ch. 656, Sec. 3. Effective January 1, 2011. Inoperative, pursuant to Section 1399.836, on January 1, 2014, subject to condition for resuming operation.)



1399.828

(a) Upon the effective date of this article, a health care service plan shall fairly and affirmatively offer, market, and sell all of the plan’s health care service plan contracts that are offered and sold to a child or the responsible party for a child in each service area in which the plan provides or arranges for the provision of health care services during any open enrollment period, to late enrollees, and during any other period in which state or federal law, rules, regulations, or guidance expressly provide that a health care service plan shall not condition offer or acceptance of coverage on any preexisting condition.

(b) No health care service plan or solicitor shall, directly or indirectly, engage in the following activities:

(1) Encourage or direct a child or responsible party for a child to refrain from filing an application for coverage with a plan because of the health status, claims experience, industry, occupation, or geographic location, provided that the location is within the plan’s approved service area, of the child.

(2) Encourage or direct a child or responsible party for a child to seek coverage from another plan because of the health status, claims experience, industry, occupation, or geographic location, provided that the location is within the plan’s approved service area, of the child.

(c) A health care service plan shall not, directly or indirectly, enter into any contract, agreement, or arrangement with a solicitor that provides for or results in the compensation paid to a solicitor for the sale of a health care service plan contract to be varied because of the health status, claims experience, industry, occupation, or geographic location of the child. This subdivision does not apply to a compensation arrangement that provides compensation to a solicitor on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the child.

(Added by Stats. 2010, Ch. 656, Sec. 3. Effective January 1, 2011. Inoperative, pursuant to Section 1399.836, on January 1, 2014, subject to condition for resuming operation.)



1399.829

(a) A health care service plan may use the following characteristics of an eligible child for purposes of establishing the rate of the plan contract for that child, where consistent with federal regulations under PPACA: age, geographic region, and family composition, plus the health care service plan contract selected by the child or the responsible party for the child.

(b) From the effective date of this article to December 31, 2013, inclusive, rates for a child applying for coverage shall be subject to the following limitations:

(1) During any open enrollment period or for late enrollees, the rate for any child due to health status shall not be more than two times the standard risk rate for a child.

(2) The rate for a child shall be subject to a 20-percent surcharge above the highest allowable rate on a child applying for coverage who is not a late enrollee and who failed to maintain coverage with any health care service plan or health insurer for the 90-day period prior to the date of the child’s application. The surcharge shall apply for the 12-month period following the effective date of the child’s coverage.

(3) If expressly permitted under PPACA and any rules, regulations, or guidance issued pursuant to that act, a health care service plan may rate a child based on health status during any period other than an open enrollment period if the child is not a late enrollee.

(4) If expressly permitted under PPACA and any rules, regulations, or guidance issued pursuant to that act, a health care service plan may condition an offer or acceptance of coverage on any preexisting condition or other health status-related factor for a period other than an open enrollment period and for a child who is not a late enrollee.

(c) For any individual health care service plan contract issued, sold, or renewed prior to December 31, 2013, the health plan shall provide to a child or responsible party for a child a notice that states the following:

“Please consider your options carefully before failing to maintain or renewing coverage for a child for whom you are responsible. If you attempt to obtain new individual coverage for that child, the premium for the same coverage may be higher than the premium you pay now.”

(d) A child who applied for coverage between September 23, 2010, and the end of the initial open enrollment period shall be deemed to have maintained coverage during that period.

(e) Effective January 1, 2014, except for individual grandfathered health plan coverage, the rate for any child shall be identical to the standard risk rate.

(f) Health care service plans shall not require documentation from applicants relating to their coverage history.

(g) (1) On and after the operative date of the act adding this subdivision, and until January 1, 2014, a health care service plan shall provide the model notice, as provided in paragraph (3), to all applicants for coverage under this article and to all enrollees, or the responsible party for an enrollee, renewing coverage under this article that contains the following information:

(A) Information about the open enrollment period provided under Section 1399.849.

(B) An explanation that obtaining coverage during the open enrollment period described in Section 1399.849 will not affect the effective dates of coverage for coverage purchased pursuant to this article unless the applicant cancels that coverage.

(C) An explanation that coverage purchased pursuant to this article shall be effective as required under subdivision (d) of Section 1399.826 and that such coverage shall not prevent an applicant from obtaining new coverage during the open enrollment period described in Section 1399.849.

(D) Information about the Medi-Cal program, information about the Healthy Families Program if the Healthy Families Program is accepting enrollment, and information about subsidies available through the California Health Benefit Exchange.

(2) The notice described in paragraph (1) shall be in plain language and 14-point type.

(3) The department shall adopt a uniform model notice to be used by health care service plans in order to comply with this subdivision, and shall consult with the Department of Insurance in adopting that uniform model notice. Use of the model notice shall not require prior approval of the department. The model notice adopted by the department for purposes of this section shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 16. Effective September 30, 2013. Inoperative, pursuant to Section 1399.836, on January 1, 2014, subject to condition for resuming operation.)



1399.832

No health care service plan shall be required to offer a health care service plan contract or accept applications for the contract pursuant to this article in the case of any of the following:

(a) To a child, if the child who is to be covered by the plan contract does not work or reside within the plan’s approved service areas.

(b) (1) Within a specific service area or portion of a service area, if the plan reasonably anticipates and demonstrates to the satisfaction of the director that it will not have sufficient health care delivery resources to ensure that health care services will be available and accessible to the child because of its obligations to existing enrollees.

(2) A health care service plan that cannot offer a health care service plan contract to individuals or children because it is lacking in sufficient health care delivery resources within a service area or a portion of a service area may not offer a contract in the area in which the plan is not offering coverage to individuals to new employer groups until the plan notifies the director that it has the ability to deliver services to individuals, and certifies to the director that from the date of the notice it will enroll all individuals requesting coverage in that area from the plan.

(3) Nothing in this article shall be construed to limit the director’s authority to develop and implement a plan of rehabilitation for a health care service plan whose financial viability or organizational and administrative capacity has become impaired.

(Added by Stats. 2010, Ch. 656, Sec. 3. Effective January 1, 2011. Inoperative, pursuant to Section 1399.836, on January 1, 2014, subject to condition for resuming operation.)



1399.833

The director may require a health care service plan to discontinue the offering of contracts or acceptance of applications from any individual or child or responsible party for a child upon a determination by the director that the plan does not have sufficient financial viability or organizational and administrative capacity to ensure the delivery of health care services to its enrollees. In determining whether the conditions of this section have been met, the director shall consider, but not be limited to, the plan’s compliance with the requirements of Section 1367, Article 6 (commencing with Section 1375.1), and the rules adopted under those provisions.

(Added by Stats. 2010, Ch. 656, Sec. 3. Effective January 1, 2011. Inoperative, pursuant to Section 1399.836, on January 1, 2014, subject to condition for resuming operation.)



1399.834

(a) All health care service plan contracts offered to a child or on behalf of a child to a responsible party for a child shall conform to the requirements of Sections 1365, 1366.3, and 1373.6, and shall be renewable at the option of the enrollee or responsible party for a child on behalf of the enrollee except as permitted to be canceled, rescinded, or not renewed pursuant to Section 1365.

(b) Any plan that ceases to offer for sale new individual health care service plan contracts pursuant to Section 1365 shall continue to be governed by this article with respect to business conducted under this article.

(c) Except as authorized under Section 1399.833, a plan that, as of the effective date of this article, does not write new health care service plan contracts for children in this state or that, after the effective date of this article, ceases to write new health care service plan contracts for children in this state shall be prohibited from offering for sale new individual health care service plan contracts in this state for a period of five years from the date of notice to the director.

(Amended by Stats. 2011, Ch. 296, Sec. 143. Effective January 1, 2012. Inoperative, pursuant to Section 1399.836, on January 1, 2014, subject to condition for resuming operation.)



1399.835

On or before July 1, 2011, the director may issue guidance to health plans regarding compliance with this article and that guidance shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The guidance shall only be effective until the director and the Insurance Commissioner adopt joint regulations pursuant to the Administrative Procedure Act.

(Amended by Stats. 2011, Ch. 296, Sec. 144. Effective January 1, 2012. Inoperative, pursuant to Section 1399.836, on January 1, 2014, subject to condition for resuming operation.)



1399.836

(a) This article shall become inoperative on January 1, 2014, or the 91st calendar day following the adjournment of the 2013–14 First Extraordinary Session, whichever date is later.

(b) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-4), this article shall become operative 12 months after the date of that repeal or amendment.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 17. Effective September 30, 2013. Note: This section provides for Article 11.7 (commencing with Section 1399.825) to become inoperative on January 1, 2014, and to resume operation later under certain conditions.)






ARTICLE 11.8 - Individual Access to Health Care Coverage

1399.845

For purposes of this article, the following definitions shall apply:

(a) “Child” means a child described in Section 22775 of the Government Code and subdivisions (n) to (p), inclusive, of Section 599.500 of Title 2 of the California Code of Regulations.

(b) “Dependent” means the spouse or registered domestic partner, or child, of an individual, subject to applicable terms of the health benefit plan.

(c) “Exchange” means the California Health Benefit Exchange created by Section 100500 of the Government Code.

(d) “Family” means the subscriber and his or her dependent or dependents.

(e) “Grandfathered health plan” has the same meaning as that term is defined in Section 1251 of PPACA.

(f) “Health benefit plan” means any individual or group health care service plan contract that provides medical, hospital, and surgical benefits. The term does not include a specialized health care service plan contract, a health care service plan contract provided in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code), the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code), the Access for Infants and Mothers Program (Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code), or the program under Part 6.4 (commencing with Section 12699.50) of Division 2 of the Insurance Code, or Medicare supplement coverage, to the extent consistent with PPACA.

(g) “Policy year” means the period from January 1 to December 31, inclusive.

(h) “PPACA” means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(i) “Preexisting condition provision” means a contract provision that excludes coverage for charges or expenses incurred during a specified period following the enrollee’s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(j) “Rating period” means the calendar year for which premium rates are in effect pursuant to subdivision (d) of Section 1399.855.

(k) “Registered domestic partner” means a person who has established a domestic partnership as described in Section 297 of the Family Code.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013.)



1399.847

Except as provided in Sections 1399.858 and 1399.861, the provisions of this article shall only apply with respect to nongrandfathered individual health benefit plans offered by a health care service plan, and shall apply in addition to the other provisions of this chapter and the rules adopted thereunder.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013.)



1399.849

(a) (1) On and after October 1, 2013, a plan shall fairly and affirmatively offer, market, and sell all of the plan’s health benefit plans that are sold in the individual market for policy years on or after January 1, 2014, to all individuals and dependents in each service area in which the plan provides or arranges for the provision of health care services. A plan shall limit enrollment in individual health benefit plans to open enrollment periods, annual enrollment periods, and special enrollment periods as provided in subdivisions (c) and (d).

(2) A plan shall allow the subscriber of an individual health benefit plan to add a dependent to the subscriber’s plan at the option of the subscriber, consistent with the open enrollment, annual enrollment, and special enrollment period requirements in this section.

(b) An individual health benefit plan issued, amended, or renewed on or after January 1, 2014, shall not impose any preexisting condition provision upon any individual.

(c) (1) A plan shall provide an initial open enrollment period from October 1, 2013, to March 31, 2014, inclusive, an annual enrollment period for the policy year beginning on January 1, 2015, from November 15, 2014, to February 15, 2015, inclusive, and annual enrollment periods for policy years beginning on or after January 1, 2016, from October 15 to December 7, inclusive, of the preceding calendar year.

(2) Pursuant to Section 147.104(b)(2) of Title 45 of the Code of Federal Regulations, for individuals enrolled in noncalendar year individual health plan contracts, a plan shall also provide a limited open enrollment period beginning on the date that is 30 calendar days prior to the date the policy year ends in 2014.

(d) (1) Subject to paragraph (2), commencing January 1, 2014, a plan shall allow an individual to enroll in or change individual health benefit plans as a result of the following triggering events:

(A) He or she or his or her dependent loses minimum essential coverage. For purposes of this paragraph, the following definitions shall apply:

(i) “Minimum essential coverage” has the same meaning as that term is defined in subsection (f) of Section 5000A of the Internal Revenue Code (26 U.S.C. Sec. 5000A).

(ii) “Loss of minimum essential coverage” includes, but is not limited to, loss of that coverage due to the circumstances described in Section 54.9801-6(a)(3)(i) to (iii), inclusive, of Title 26 of the Code of Federal Regulations and the circumstances described in Section 1163 of Title 29 of the United States Code. “Loss of minimum essential coverage” also includes loss of that coverage for a reason that is not due to the fault of the individual.

(iii) “Loss of minimum essential coverage” does not include loss of that coverage due to the individual’s failure to pay premiums on a timely basis or situations allowing for a rescission, subject to clause (ii) and Sections 1389.7 and 1389.21.

(B) He or she gains a dependent or becomes a dependent.

(C) He or she is mandated to be covered as a dependent pursuant to a valid state or federal court order.

(D) He or she has been released from incarceration.

(E) His or her health coverage issuer substantially violated a material provision of the health coverage contract.

(F) He or she gains access to new health benefit plans as a result of a permanent move.

(G) He or she was receiving services from a contracting provider under another health benefit plan, as defined in Section 1399.845 of this code or Section 10965 of the Insurance Code, for one of the conditions described in subdivision (c) of Section 1373.96 and that provider is no longer participating in the health benefit plan.

(H) He or she demonstrates to the Exchange, with respect to health benefit plans offered through the Exchange, or to the department, with respect to health benefit plans offered outside the Exchange, that he or she did not enroll in a health benefit plan during the immediately preceding enrollment period available to the individual because he or she was misinformed that he or she was covered under minimum essential coverage.

(I) He or she is a member of the reserve forces of the United States military returning from active duty or a member of the California National Guard returning from active duty service under Title 32 of the United States Code.

(J) With respect to individual health benefit plans offered through the Exchange, in addition to the triggering events listed in this paragraph, any other events listed in Section 155.420(d) of Title 45 of the Code of Federal Regulations.

(2) With respect to individual health benefit plans offered outside the Exchange, an individual shall have 60 days from the date of a triggering event identified in paragraph (1) to apply for coverage from a health care service plan subject to this section. With respect to individual health benefit plans offered through the Exchange, an individual shall have 60 days from the date of a triggering event identified in paragraph (1) to select a plan offered through the Exchange, unless a longer period is provided in Part 155 (commencing with Section 155.10) of Subchapter B of Subtitle A of Title 45 of the Code of Federal Regulations.

(e) With respect to individual health benefit plans offered through the Exchange, the effective date of coverage required pursuant to this section shall be consistent with the dates specified in Section 155.410 or 155.420 of Title 45 of the Code of Federal Regulations, as applicable. A dependent who is a registered domestic partner pursuant to Section 297 of the Family Code shall have the same effective date of coverage as a spouse.

(f) With respect to individual health benefit plans offered outside the Exchange, the following provisions shall apply:

(1) After an individual submits a completed application form for a plan contract, the health care service plan shall, within 30 days, notify the individual of the individual’s actual premium charges for that plan established in accordance with Section 1399.855. The individual shall have 30 days in which to exercise the right to buy coverage at the quoted premium charges.

(2) With respect to an individual health benefit plan for which an individual applies during the initial open enrollment period described in subdivision (c), when the subscriber submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, by December 15, 2013, coverage under the individual health benefit plan shall become effective no later than January 1, 2014. When that payment is delivered or postmarked within the first 15 days of any subsequent month, coverage shall become effective no later than the first day of the following month. When that payment is delivered or postmarked between December 16, 2013, and December 31, 2013, inclusive, or after the 15th day of any subsequent month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(3) With respect to an individual health benefit plan for which an individual applies during the annual open enrollment period described in subdivision (c), when the individual submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs later, by December 15, coverage shall become effective as of the following January 1. When that payment is delivered or postmarked within the first 15 days of any subsequent month, coverage shall become effective no later than the first day of the following month. When that payment is delivered or postmarked between December 16 and December 31, inclusive, or after the 15th day of any subsequent month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(4) With respect to an individual health benefit plan for which an individual applies during a special enrollment period described in subdivision (d), the following provisions shall apply:

(A) When the individual submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of the month, coverage under the plan shall become effective no later than the first day of the following month. When the premium payment is neither delivered nor postmarked until after the 15th day of the month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(B) Notwithstanding subparagraph (A), in the case of a birth, adoption, or placement for adoption, the coverage shall be effective on the date of birth, adoption, or placement for adoption.

(C) Notwithstanding subparagraph (A), in the case of marriage or becoming a registered domestic partner or in the case where a qualified individual loses minimum essential coverage, the coverage effective date shall be the first day of the month following the date the plan receives the request for special enrollment.

(g) (1) A health care service plan shall not establish rules for eligibility, including continued eligibility, of any individual to enroll under the terms of an individual health benefit plan based on any of the following factors:

(A) Health status.

(B) Medical condition, including physical and mental illnesses.

(C) Claims experience.

(D) Receipt of health care.

(E) Medical history.

(F) Genetic information.

(G) Evidence of insurability, including conditions arising out of acts of domestic violence.

(H) Disability.

(I) Any other health status-related factor as determined by any federal regulations, rules, or guidance issued pursuant to Section 2705 of the federal Public Health Service Act.

(2) Notwithstanding Section 1389.1, a health care service plan shall not require an individual applicant or his or her dependent to fill out a health assessment or medical questionnaire prior to enrollment under an individual health benefit plan. A health care service plan shall not acquire or request information that relates to a health status-related factor from the applicant or his or her dependent or any other source prior to enrollment of the individual.

(h) (1) A health care service plan shall consider as a single risk pool for rating purposes in the individual market the claims experience of all insureds and all enrollees in all nongrandfathered individual health benefit plans offered by that health care service plan in this state, whether offered as health care service plan contracts or individual health insurance policies, including those insureds and enrollees who enroll in individual coverage through the Exchange and insureds and enrollees who enroll in individual coverage outside of the Exchange. Student health insurance coverage, as that coverage is defined in Section 147.145(a) of Title 45 of the Code of Federal Regulations, shall not be included in a health care service plan’s single risk pool for individual coverage.

(2) Each calendar year, a health care service plan shall establish an index rate for the individual market in the state based on the total combined claims costs for providing essential health benefits, as defined pursuant to Section 1302 of PPACA, within the single risk pool required under paragraph (1). The index rate shall be adjusted on a marketwide basis based on the total expected marketwide payments and charges under the risk adjustment and reinsurance programs established for the state pursuant to Sections 1343 and 1341 of PPACA and Exchange user fees, as described in subdivision (d) of Section 156.80 of Title 45 of the Code of Federal Regulations. The premium rate for all of the health benefit plans in the individual market within the single risk pool required under paragraph (1) shall use the applicable marketwide adjusted index rate, subject only to the adjustments permitted under paragraph (3).

(3) A health care service plan may vary premium rates for a particular health benefit plan from its index rate based only on the following actuarially justified plan-specific factors:

(A) The actuarial value and cost-sharing design of the health benefit plan.

(B) The health benefit plan’s provider network, delivery system characteristics, and utilization management practices.

(C) The benefits provided under the health benefit plan that are in addition to the essential health benefits, as defined pursuant to Section 1302 of PPACA and Section 1367.005. These additional benefits shall be pooled with similar benefits within the single risk pool required under paragraph (1) and the claims experience from those benefits shall be utilized to determine rate variations for plans that offer those benefits in addition to essential health benefits.

(D) With respect to catastrophic plans, as described in subsection (e) of Section 1302 of PPACA, the expected impact of the specific eligibility categories for those plans.

(E) Administrative costs, excluding user fees required by the Exchange.

(i) This section shall only apply with respect to individual health benefit plans for policy years on or after January 1, 2014.

(j) This section shall not apply to a grandfathered health plan.

(k) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-91), subdivisions (a), (b), and (g) shall become inoperative 12 months after that repeal or amendment.

(Amended by Stats. 2014, Ch. 572, Sec. 13. Effective January 1, 2015.)



1399.851

(a) Commencing October 1, 2013, a health care service plan or solicitor shall not, directly or indirectly, engage in the following activities:

(1) Encourage or direct an individual to refrain from filing an application for individual coverage with a plan because of the health status, claims experience, industry, occupation, or geographic location, provided that the location is within the plan’s approved service area, of the individual.

(2) Encourage or direct an individual to seek individual coverage from another plan or health insurer or the California Health Benefit Exchange because of the health status, claims experience, industry, occupation, or geographic location, provided that the location is within the plan’s approved service area, of the individual.

(3) Employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs or discriminate based on an individual’s race, color, national origin, present or predicted disability, age, sex, gender identity, sexual orientation, expected length of life, degree of medical dependency, quality of life, or other health conditions.

(b) Commencing October 1, 2013, a health care service plan shall not, directly or indirectly, enter into any contract, agreement, or arrangement with a solicitor that provides for or results in the compensation paid to a solicitor for the sale of an individual health benefit plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the individual. This subdivision does not apply to a compensation arrangement that provides compensation to a solicitor on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the individual.

(c) This section shall only apply with respect to individual health benefit plans for policy years on or after January 1, 2014.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013.)



1399.853

(a) An individual health benefit plan shall be renewable at the option of the enrollee except as permitted to be canceled, rescinded, or not renewed pursuant to Section 1365 and Section 155.430(b) of Title 45 of the Code of Federal Regulations.

(b) Any plan that ceases to offer for sale new individual health benefit plans pursuant to Section 1365 shall continue to be governed by this article with respect to business conducted under this article.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013.)



1399.855

(a) With respect to individual health benefit plans for policy years on or after January 1, 2014, a health care service plan may use only the following characteristics of an individual, and any dependent thereof, for purposes of establishing the rate of the individual health benefit plan covering the individual and the eligible dependents thereof, along with the health benefit plan selected by the individual:

(1) Age, pursuant to the age bands established by the United States Secretary of Health and Human Services and the age rating curve established by the federal Centers for Medicare and Medicaid Services pursuant to Section 2701(a)(3) of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(a)(3)). Rates based on age shall be determined using the individual’s age as of the date of the health benefit plan contract issuance or renewal, as applicable, and shall not vary by more than three to one for like individuals of different age who are 21 years of age or older as described in federal regulations adopted pursuant to Section 2701(a)(3) of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(a)(3)).

(2) (A) Geographic region. The geographic regions for purposes of rating shall be the following:

(i) Region 1 shall consist of the Counties of Alpine, Amador, Butte, Calaveras, Colusa, Del Norte, Glenn, Humboldt, Lake, Lassen, Mendocino, Modoc, Nevada, Plumas, Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne, and Yuba.

(ii) Region 2 shall consist of the Counties of Marin, Napa, Solano, and Sonoma.

(iii) Region 3 shall consist of the Counties of El Dorado, Placer, Sacramento, and Yolo.

(iv) Region 4 shall consist of the City and County of San Francisco.

(v) Region 5 shall consist of the County of Contra Costa.

(vi) Region 6 shall consist of the County of Alameda.

(vii) Region 7 shall consist of the County of Santa Clara.

(viii) Region 8 shall consist of the County of San Mateo.

(ix) Region 9 shall consist of the Counties of Monterey, San Benito, and Santa Cruz.

(x) Region 10 shall consist of the Counties of Mariposa, Merced, San Joaquin, Stanislaus, and Tulare.

(xi) Region 11 shall consist of the Counties of Fresno, Kings, and Madera.

(xii) Region 12 shall consist of the Counties of San Luis Obispo, Santa Barbara, and Ventura.

(xiii) Region 13 shall consist of the Counties of Imperial, Inyo, and Mono.

(xiv) Region 14 shall consist of the County of Kern.

(xv) Region 15 shall consist of the ZIP Codes in the County of Los Angeles starting with 906 to 912, inclusive, 915, 917, 918, and 935.

(xvi) Region 16 shall consist of the ZIP Codes in the County of Los Angeles other than those identified in clause (xv).

(xvii) Region 17 shall consist of the Counties of Riverside and San Bernardino.

(xviii) Region 18 shall consist of the County of Orange.

(xix) Region 19 shall consist of the County of San Diego.

(B) No later than June 1, 2017, the department, in collaboration with the Exchange and the Department of Insurance, shall review the geographic rating regions specified in this paragraph and the impacts of those regions on the health care coverage market in California, and make a report to the appropriate policy committees of the Legislature.

(3) Whether the plan covers an individual or family, as described in PPACA.

(b) The rate for a health benefit plan subject to this section shall not vary by any factor not described in this section.

(c) With respect to family coverage under an individual health benefit plan, the rating variation permitted under paragraph (1) of subdivision (a) shall be applied based on the portion of the premium attributable to each family member covered under the plan. The total premium for family coverage shall be determined by summing the premiums for each individual family member. In determining the total premium for family members, premiums for no more than the three oldest family members who are under 21 years of age shall be taken into account.

(d) The rating period for rates subject to this section shall be from January 1 to December 31, inclusive.

(e) This section shall not apply to an individual health benefit plan that is a grandfathered health plan.

(f) The requirement for submitting a report imposed under subparagraph (B) of paragraph (2) of subdivision (a) is inoperative on June 1, 2021, pursuant to Section 10231.5 of the Government Code.

(g) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-4), this section shall become inoperative 12 months after the date of that repeal or amendment.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013. Conditionally inoperative as prescribed by its own provisions.)



1399.857

(a) A health care service plan shall not be required to offer an individual health benefit plan or accept applications for the plan pursuant to Section 1399.849 in the case of any of the following:

(1) To an individual who does not live or reside within the plan’s approved service areas.

(2) (A) Within a specific service area or portion of a service area, if the plan reasonably anticipates and demonstrates to the satisfaction of the director both of the following:

(i) It will not have sufficient health care delivery resources to ensure that health care services will be available and accessible to the individual because of its obligations to existing enrollees.

(ii) It is applying this subparagraph uniformly to all individuals without regard to the claims experience of those individuals or any health status-related factor relating to those individuals.

(B) A health care service plan that cannot offer an individual health benefit plan to individuals because it is lacking in sufficient health care delivery resources within a service area or a portion of a service area pursuant to subparagraph (A) shall not offer a health benefit plan in that area to individuals until the later of the following dates:

(i) The 181st day after the date coverage is denied pursuant to this paragraph.

(ii) The date the plan notifies the director that it has the ability to deliver services to individuals, and certifies to the director that from the date of the notice it will enroll all individuals requesting coverage in that area from the plan.

(C) Subparagraph (B) shall not limit the plan’s ability to renew coverage already in force or relieve the plan of the responsibility to renew that coverage as described in Section 1365.

(D) Coverage offered within a service area after the period specified in subparagraph (B) shall be subject to this section.

(b) (1) A health care service plan may decline to offer an individual health benefit plan to an individual if the plan demonstrates to the satisfaction of the director both of the following:

(A) It does not have the financial reserves necessary to underwrite additional coverage. In determining whether this subparagraph has been satisfied, the director shall consider, but not be limited to, the plan’s compliance with the requirements of Section 1367, Article 6 (commencing with Section 1375), and the rules adopted thereunder.

(B) It is applying this subdivision uniformly to all individuals without regard to the claims experience of those individuals or any health status-related factor relating to those individuals.

(2) A plan that denies coverage to an individual under paragraph (1) shall not offer coverage before the later of the following dates:

(A) The 181st day after the date that coverage is denied pursuant to this subdivision.

(B) The date the plan demonstrates to the satisfaction of the director that the plan has sufficient financial reserves necessary to underwrite additional coverage.

(3) Paragraph (2) shall not limit the plan’s ability to renew coverage already in force or relieve the plan of the responsibility to renew that coverage as described in Section 1365.

(4) Coverage offered within a service area after the period specified in paragraph (2) shall be subject to this section.

(c) Nothing in this article shall be construed to limit the director’s authority to develop and implement a plan of rehabilitation for a health care service plan whose financial viability or organizational and administrative capacity has become impaired, to the extent permitted by PPACA.

(d) This section shall not apply to an individual health benefit plan that is a grandfathered health plan.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013.)



1399.858

The director may require a plan to discontinue the offering of contracts or acceptance of applications from any individual, or responsible party for an individual, upon a determination by the director that the plan does not have sufficient financial viability, or organizational and administrative capacity to ensure the delivery of health care services to its enrollees. In determining whether the conditions of this section have been met, the director shall consider, but not be limited to, the plan’s compliance with the requirements of Section 1367, Article 6 (commencing with Section 1375), and the rules adopted thereunder.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013.)



1399.859

(a) A health care service plan that receives an application for an individual health benefit plan outside the Exchange during the initial open enrollment period, an annual enrollment period, or a special enrollment period described in Section 1399.849 shall inform the applicant that he or she may be eligible for lower cost coverage through the Exchange and shall inform the applicant of the applicable enrollment period provided through the Exchange described in Section 1399.849.

(b) On or before October 1, 2013, and annually every October 1 thereafter, a health care service plan shall issue a notice to a subscriber enrolled in an individual health benefit plan offered outside the Exchange. The notice shall inform the subscriber that he or she may be eligible for lower cost coverage through the Exchange and shall inform the subscriber of the applicable open enrollment period provided through the Exchange described in Section 1399.849.

(c) This section shall not apply where the individual health benefit plan described in subdivision (a) or (b) is a grandfathered health plan.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013.)



1399.861

(a) On or before October 1, 2013, and annually every October 1 thereafter, a health care service plan shall issue the following notice to all subscribers enrolled in an individual health benefit plan that is a grandfathered health plan:

New improved health insurance options are available in California. You currently have health insurance that is not required to follow many of the new laws. For example, your plan may not provide preventive health services without you having to pay any cost sharing (copayments or coinsurance). Also, your current plan may be allowed to increase your rates based on your health status while new plans and policies cannot. You have the option to remain in your current plan or switch to a new plan. Under the new rules, a health plan cannot deny your application based on any health conditions you may have. For more information about your options, please contact Covered California at ____, your plan representative or insurance agent, or an entity paid by Covered California to assist with health coverage enrollment such as a navigator or an assister.

(b) Commencing October 1, 2013, a health care service plan shall include the notice described in subdivision (a) in any renewal material of the individual grandfathered health plan and in any application for dependent coverage under the individual grandfathered health plan.

(c) A health care service plan shall not advertise or market an individual health benefit plan that is a grandfathered health plan for purposes of enrolling a dependent of a subscriber into the plan for policy years on or after January 1, 2014. Nothing in this subdivision shall be construed to prohibit an individual enrolled in an individual grandfathered health plan from adding a dependent to that plan to the extent permitted by PPACA.

(Amended by Stats. 2014, Ch. 31, Sec. 9. Effective June 20, 2014.)



1399.862

Except as otherwise provided in this article, this article shall only be implemented to the extent that it meets or exceeds the requirements set forth in PPACA.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013.)



1399.863

(a) The department may adopt emergency regulations implementing this article no later than December 31, 2014. The department may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted under this section.

(b) The initial adoption of emergency regulations implementing this article and the one readoption of emergency regulations authorized by this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than one year, by which time final regulations may be adopted. The department shall consult with the Insurance Commissioner prior to adopting any regulations pursuant to this section for the specific purpose of ensuring, to the extent practical, that there is consistency of regulations applicable to entities regulated by the department and those regulated by the Insurance Commissioner.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 2, Sec. 18. Effective September 30, 2013.)



1399.864

(a) For purposes of this article, a bridge plan product shall mean an individual health benefit plan, as defined in subdivision (f) of Section 1399.845, that is offered by a health care service plan licensed under this chapter that contracts with the Exchange pursuant to Title 22 (commencing with Section 100500) of the Government Code.

(b) Until December 31, 2014, a health care service plan that contracts with the California Health Benefit Exchange to offer a qualified bridge plan product pursuant to Section 100504 of the Government Code shall do all of the following:

(1) As of the effective date of this section, if the health care service plan has not been approved by the director to offer individual health benefit plans pursuant to this chapter, the plan shall file a material modification pursuant to Section 1352 to expand its license to include individual health benefit plans.

(2) As of the effective date of this section, if the health care service plan has been approved by the director to offer individual health benefit plans pursuant to this chapter, the plan shall, pursuant to Section 1352, file an amendment to expand its license to include a bridge plan product as an individual health benefit plan.

(c) During the time the health care service plan’s material modification or amendment is pending approval by the director, the health care service plan shall be deemed to comply with subdivision (b) of Section 100507 of the Government Code.

(d) A health care service plan shall maintain a medical loss ratio of 85 percent for the bridge plan product. A health care service plan shall utilize, to the extent possible, the same methodology for calculating the medical loss ratio for the bridge plan product that is used for calculating the health care service plan medical loss ratio pursuant to Section 1367.003 and shall report its medical loss ratio for the bridge plan product to the department as provided in Section 1367.003.

(e) Notwithstanding subdivision (a) of Section 1399.849, a health care service plan selling a bridge plan product shall not be required to fairly and affirmatively offer, market, and sell the health care service plan’s bridge plan product except to individuals eligible for the bridge plan product pursuant to the State Department of Health Care Services and the Medi-Cal managed care plan’s contract entered into pursuant to Section 14005.70 of the Welfare and Institutions Code, provided the health care service plan meets the requirements of subdivision (b) of Section 14005.70 of the Welfare and Institutions Code.

(f) Notwithstanding subdivision (c) of Section 1399.849, a health care service plan selling a bridge plan product shall provide an initial open enrollment period of six months, and an annual enrollment period and a special enrollment period consistent with the annual enrollment and special enrollment periods of the Exchange.

(g) This section shall become inoperative on the October 1 that is five years after the date that federal approval of the bridge plan option occurs, and, as of the second January 1 thereafter, is repealed, unless a later enacted statute that is enacted before that date deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 10. Effective September 30, 2013. Conditionally inoperative, on date prescribed by its own provisions. Repealed, by its own provisions, on second January 1 after inoperative date.)









CHAPTER 2.25 - Disease Management

1399.900

(a)  For the purposes of this chapter, “disease management organization” means an entity that provides disease management programs and services and that contracts with any of the following:

(1)  A health care service plan.

(2)  A contractor of a health care service plan.

(3)  An employer.

(4)  A publicly financed health care program.

(5)  A government agency.

(b)  A disease management organization shall not include an entity whose primary purpose is to market specific products or services to enrollees of a health care service plan.

(c)  No medical group, individual licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or health facility as defined in Section 1250, that provides disease management programs and services incidental to their primary professional practices, shall be considered a disease management organization.

(Added by Stats. 2000, Ch. 1065, Sec. 2. Effective January 1, 2001.)



1399.901

For the purposes of this chapter, “disease management programs and services” means services administered to patients in order to improve their overall health and to prevent clinical exacerbations and complications utilizing cost-effective, evidence-based, or consensus-based practice guidelines and patient self-management strategies. Disease management programs and services shall contain all of the following:

(a)  A population identification process.

(b)  Evidence-based or consensus-based clinical practice guidelines, risk identification, and matching of interventions with clinical need.

(c)  Patient self-management and disease education.

(d)  Process and outcomes measurement, evaluation, management, and reporting.

(Added by Stats. 2000, Ch. 1065, Sec. 2. Effective January 1, 2001.)



1399.902

(a)  Every disease management organization shall obtain physician authorization prior to the time that the disease management organization, its employees, or independent contractors do either of the following:

(1)  Provide home health care services utilized in the treatment of a patient.

(2) Dispense, administer, or prescribe a prescription medication.

(b)  For purposes of this section, a valid prescription written by a treating physician shall constitute authorization to dispense a prescription medication.

(c)  Home health care followup visits made solely for patient assessment, monitoring, or education are not subject to the physician authorization requirement in subdivision (a).

(d)  Nothing in this section, in the absence of authorization granted by any other law, shall be construed to authorize the activities described in paragraphs (1) and (2) of subdivision (a).

(Added by Stats. 2000, Ch. 1065, Sec. 2. Effective January 1, 2001.)



1399.903

A disease management organization may receive medical information as provided in paragraph (17) of subdivision (c) of Section 56.10 of the Civil Code. However, a disease management organization shall be subject to the other provisions of the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code), including, but not limited to, subdivisions (d) and (e) of Section 56.10 of, and Section 56.36 of, the Civil Code.

(Added by Stats. 2000, Ch. 1065, Sec. 2. Effective January 1, 2001.)



1399.904

A disease management organization shall not use medical information obtained pursuant to Section 1399.903 to solicit or to offer for sale to a health care service plan enrollee any products or services in the provision of disease management services to the enrollee. However, an enrollee may elect to use a disease management organization to obtain information about health care products and services and, pursuant to that election by the enrollee, the disease management organization may offer to the enrollee health care products or services that are directly related to the enrollee’s condition.

(Added by Stats. 2000, Ch. 1065, Sec. 2. Effective January 1, 2001.)






CHAPTER 2.3 - Referral Agencies

ARTICLE 1 - General Provisions

1400

(a) It is unlawful for any person, association, or corporation to establish, conduct or maintain a referral agency or to refer any person for remuneration to any extended care, skilled nursing home or intermediate care facility or a distinct part of a facility providing extended care, skilled nursing home care, or intermediate care, without first having obtained a written license therefor as provided in this chapter from the director or from an inspection service approved by the director pursuant to Section 1257.

(b) It is unlawful for any person, association, or corporation to establish, conduct, or maintain a referral agency or to refer any person for remuneration to any person or agency outside a long-term health care facility, as defined in Section 1418, for professional services for which the long-term health care facility does not employ a qualified professional person to furnish a specific service, including, but not limited to, laboratory, diagnostic, or therapy services, unless the long-term health care facility complies with current federal and state laws regarding the provision of these services and all of the following conditions are met:

(1) The services will be provided in accordance with professional standards applicable to the provision of these services in a long-term health care facility.

(2) The long-term health care facility assumes responsibility for timeliness of the services.

(3) Services are provided or obtained only when ordered by the attending physician and a notation is made in the resident’s medical chart reflecting that the service has been provided to the resident.

(Amended by Stats. 2004, Ch. 661, Sec. 1. Effective January 1, 2005.)



1401

As used in this chapter “referral agency” means a private, profit or nonprofit agency which is engaged in the business of referring persons for remuneration to any extended care, skilled nursing home or intermediate care facility or a distinct part of a facility providing extended care, skilled nursing home care, or intermediate care.

(Added by Stats. 1973, Ch. 924.)



1403

Each application for a license or renewal of license under this chapter shall be accompanied by an annual Licensing and Certification Program fee set in accordance with Section 1266. Each license shall expire 12 months from its date of issuance and application for renewal accompanied by the fee shall be filed with the director not later than 30 days prior to the date of expiration.

(Amended by Stats. 2006, Ch. 74, Sec. 15. Effective July 12, 2006.)



1404

No licensee under this chapter shall have a direct or indirect financial interest in any medical facility doing business with the licensee.

(Added by Stats. 1973, Ch. 924.)



1404.5

A license application shall be submitted to the department whenever any of the following circumstances occur:

(a)  Change of ownership of the referral agency.

(b)  Change of name of the referral agency.

(c)  Change of location of the referral agency.

(Added by Stats. 1985, Ch. 700, Sec. 10.)



1405

Any person, partnership, firm, corporation or association desiring to obtain a license shall file with the department an application on forms furnished by the department. The application shall contain all of the following:

(a)  Name of applicant, and if an individual, whether the applicant has attained the age of 18 years.

(b)  Name of referral agency.

(c)  The location of the referral agency.

(d)  The business or occupation engaged in by each applicant, and by each partner, officer and director, for at least two years immediately preceding the filing of the application. In addition, each such person shall submit a statement setting forth whether he or she has previously engaged in the operation of a referral agency, whether he or she has been involved in, or the subject of, a refusal or revocation of a referral agency license, and whether he or she has been convicted of a crime other than a minor traffic offense.

(e)  If the applicant is a corporation, the name and principal business address of each officer and director of the corporation; and for nonpublic corporations, the name and business address of each stockholder owning 10 percent or more of the stock and the name and business address of any corporation member who has responsibility in the operation of the facility.

(f)  If the applicant is a partnership, the name and principal business address of each partner.

(g)  Evidence of the right to occupy the premises where the referral agency is to be located.

(h)  A copy of the partnership agreement of the Articles of Incorporation, if applicable.

(i)  A copy of the current organization chart.

(j)  A schedule of fees to be charged and collected by the referral agency, and a statement of the method by which each fee is to be computed or determined.

(k)  A declaration that the licensee will not have any financial interest in any health facility doing business with the referral agency.

( l)  Evidence satisfactory to the department that the applicant demonstrates reputable and responsible character and the capability to comply with this chapter.

(Repealed and added by Stats. 1985, Ch. 700, Sec. 12.)



1406

This chapter shall not apply to any local public agency performing referral services without cost to recipients of public social services when otherwise authorized by law.

(Added by Stats. 1985, Ch. 700, Sec. 13.)



1407

(a)  Any licensee desiring to voluntarily surrender his or her license for cancellation or temporary suspension shall notify the department in writing as soon as possible and, in all cases, at least 30 days prior to the effective date of cancellation or temporary suspension of the license.

(b)  Any license placed in temporary suspension pursuant to this section may be reinstated by the department within 12 months of the date of the voluntary suspension on receipt of an application and evidence showing compliance with licensing requirements.

(Added by Stats. 1985, Ch. 700, Sec. 14.)



1408

(a)  Upon verification of compliance with this chapter and with the approval of the department, the department shall issue the license to the applicant.

(b)  If the applicant is not in compliance with this chapter, the department shall deny the applicant a license. Immediately upon the denial of any license, the department shall notify the applicant in writing. Within 20 days of receipt of the department’s notice, the applicant may present his or her written petition for a hearing to the department. The proceedings shall be conducted in accordance with Section 100171.

(Amended by Stats. 1997, Ch. 220, Sec. 14. Effective August 4, 1997.)



1409

Separate licenses shall be required for referral agencies which are maintained on separate, noncontiguous premises.

(Added by Stats. 1985, Ch. 700, Sec. 16.)



1409.1

The license or true copy thereof shall be conspicuously posted in a prominent location accessible to public view.

(Added by Stats. 1985, Ch. 700, Sec. 17.)



1409.2

Licenses issued pursuant to this article are not transferable.

(Added by Stats. 1985, Ch. 700, Sec. 18.)



1409.3

(a)  The licensee shall notify the department within 10 days in writing when a change of stockholder owning 10 percent or more of the nonpublic corporate stock occurs. The writing shall include the name and principal mailing addresses of the new stockholder.

(b)  When a change of agency manager occurs, the department shall be notified in writing within 10 days by the licensee. The notification shall include the name of the new agency manager.

(c)  Each licensee shall notify the department within 10 days in writing of any change of the mailing address of the licensee. The writing shall include the new mailing address of the licensee.

(d)  When a change in the principal officer of a corporate licensee, chairperson, president, or general manager, occurs the department shall be notified within 10 days in writing by the licensee. The writing shall include the name and principal business address of the officer.

(Added by Stats. 1985, Ch. 700, Sec. 19.)






ARTICLE 2 - Penalties

1410

The department may suspend or revoke licenses issued under this chapter for violation of any provisions of this chapter or rules and regulations promulgated hereunder. In addition, the department shall assess a civil penalty in the amount of fees received by a licensee as a result of a violation of any provisions of this chapter or rules and regulations promulgated hereunder. Proceedings to suspend or revoke a license shall be conducted pursuant to Section 100171.

(Amended by Stats. 1997, Ch. 220, Sec. 15. Effective August 4, 1997.)



1411

A violation of the provisions of this chapter or rules and regulations promulgated hereunder by a person licensed pursuant to Division 2 (commencing with Section 500) or a person certificated or licensed pursuant to Chapter 17 (commencing with Section 9000) of Division 3 of, the Business and Professions Code may be grounds for suspension or revocation of the person’s license under such division.

(Added by Stats. 1973, Ch. 924.)



1412

Any person, association or corporation referring persons without a license in violation of Section 1400 shall be liable for a civil penalty in the amount of the remuneration illegally recieved, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General in any court of competent jurisdiction.

(Added by Stats. 1973, Ch. 924.)



1413

Civil penalties collected pursuant to this article shall be used to administer the provisions of this chapter.

(Added by Stats. 1973, Ch. 924.)









CHAPTER 2.35 - Nursing Home Administrator Program

ARTICLE 1 - General Provisions

1416

This chapter shall be known and may be cited as the Nursing Home Administrators’ Act.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.1

There is hereby established in the State Department of Health Services a Nursing Home Administrator Program (NHAP), which shall license and regulate nursing home administrators.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.2

(a) The following definitions shall apply to this chapter:

(1)  “Department” means the State Department of Health Services.

(2)  “NHAP” or “program” means the Nursing Home Administrator Program.

(3)  “State” means California, unless applied to the different parts of the United States. In this latter case, “state” includes the District of Columbia and the territories.

(4)  “Nursing home” means any institution, facility, place, building, or agency, or portion thereof, licensed as a skilled nursing facility, intermediate care facility, or intermediate care facility/developmentally disabled, as defined in Chapter 2 (commencing with Section 1250). “Nursing home” also means an intermediate care facility/developmentally disabled habilitative, intermediate care facility/developmentally disabled-nursing, or congregate living health facility, as defined in Chapter 2 (commencing with Section 1250), if a licensed nursing home administrator is charged with the general administration of the facility.

(5)  “Nursing home administrator” means an individual educated and trained within the field of nursing home administration who carries out the policies of the licensee of a nursing home and is licensed in accordance with this chapter. The nursing home administrator is charged with the general administration of a nursing home, regardless of whether he or she has an ownership interest and whether the administrator’s function or duties are shared with one or more other individuals.

(6)  “Administrator-in-Training Program” or “AIT Program” means a program that is approved by the NHAP in which qualified persons participate under the coordination, supervision, and teaching of a preceptor, as described in Section 1416.57, who has obtained approval from the NHAP.

(b)  Nothing in this section shall be construed to allow the program to have jurisdiction over an administrator of an intermediate care facility/developmentally disabled-nursing or an intermediate care facility/developmentally disabled habilitative, if the administrator of the facility is not using licensure under this chapter to qualify as an administrator in accordance with subdivision (d) of Section 1276.5.

(c)  Nothing in this section shall be construed to define an intermediate care facility/developmentally disabled-nursing or an intermediate care facility/developmentally disabled habilitative as a nursing home for purposes other than the licensure of nursing home administrators under this chapter.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.4

The program shall adopt rules and regulations that are reasonably necessary to carry out this chapter. The rules and regulations shall be adopted, amended, and repealed in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. To the extent that the regulations governing the nursing home administrator program that are in effect prior to January 1, 2002, are not in conflict with this chapter, they shall remain in effect until new regulations are implemented for purposes of this chapter.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.6

(a)  It shall be a misdemeanor for any person to act or serve in the capacity of a nursing home administrator, unless he or she is the holder of an active nursing home administrator’s license issued in accordance with this chapter. Persons carrying out functions and duties delegated by a licensed nursing home administrator shall not be acting in violation of this chapter.

(b)  (1)  This chapter shall not apply to any person who serves as an acting administrator as provided in this subdivision when a licensed administrator is not available because of death, illness, or any other reason.

(2)  A person who is acting as an administrator shall notify the program in writing within five days of acting in this capacity and provide factual information and specific circumstances necessitating the use of an acting administrator.

(3)  No person shall act as an administrator for more than 10 days unless arrangements have been made for part-time supervision of his or her activities by a nursing home administrator who holds a license or provisional license under this chapter. Supervision shall include at least 8 hours per week of direct onsite supervision by the licensed administrator. The program shall be notified in writing of the nature of this arrangement. No person shall act as an administrator for more than two months without the written approval of the program. The program shall not approve a person to act as an administrator for more than six months.

(4)  If the acting administrator is an administrator in training, then the supervision required by paragraph (3) may be counted towards the total hours of supervised training required by subdivision (f) of Section 1416.57.

(c)  Notwithstanding subdivision (b), an individual acting as an administrator for more than 10 days must have management experience in a health facility.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)






ARTICLE 2 - Administration

1416.10

In conformity with the requirements of Section 1908(c) of the Social Security Act (42 U.S.C. Sec. 1396g(c)), the program shall have all of the following powers and duties:

(a)  To develop, impose, and enforce standards that shall be met by individuals in order to receive a license as a nursing home administrator. At a minimum, the standards shall be designed to ensure that nursing home administrators shall be individuals who have not committed acts or crimes constituting grounds for denial of licensure and who are qualified by training or experience in the field of institutional administration to serve as nursing home administrators.

(b)  To develop and apply procedures, including examinations and investigations, for determining whether an individual meets the standards.

(c)  To issue licenses to individuals who have been determined to meet the standards, and to revoke or suspend licenses where grounds exist for those actions.

(d)  To establish and carry out procedures designed to ensure that individuals licensed as nursing home administrators will, during any period that they serve as an administrator, comply with the required standards.

(e)  To receive, investigate, and take appropriate action with respect to any charge or complaint filed with the program alleging that an individual licensed as a nursing home administrator has failed to comply with the required standards.

(f)  To conduct studies of the administration of nursing homes within the state, with a view to the improvement of the standards imposed for the licensing of nursing home administrators, and of procedures and methods for the enforcement of standards with respect to administrators of nursing homes who have been licensed under this chapter.

(g)  To receive and administer all funds and grants as are made available to the program in order to carry out the purposes of this chapter.

(h)  To encourage qualified educational institutions and other qualified organizations to establish, provide, and conduct training and instruction programs and courses that will enable all otherwise qualified individuals to attain the qualifications necessary to meet the standards set by the program for licensed nursing home administrators, and to enable licensed nursing home administrators to meet the continuing education requirements for the renewal of their licenses.

(i)  To consult with and seek the recommendations of the appropriate statewide professional societies, associations, institutional organizations, and educational institutions in the development of educational programs.

(j)  To give due consideration to the recommendations of the National Advisory Council on Nursing Home Administration, in accordance with the provisions of subdivision (f) of Section 1908 of Title XIX of the Social Security Act (42 U.S.C. Sec. 1396g(f)).

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.12

The following enforcement actions taken by the department against a facility and the name of the licensed administrator of the facility shall be reported to the program.

(a)  Temporary suspension orders.

(b)  Final decertification from the Medi-Cal or Medicare programs based on failure to meet certification requirements.

(c)  Service of an accusation to revoke a facility’s license.

(d)  All class “AA” citations and three class “A” citations issued to a facility with the same administrator within a one-calendar year period. The department shall notify the program in the event that citations are overturned or modified in citation review conference, through binding arbitration, or on appeal.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)






ARTICLE 3 - Licensing

1416.20

(a)  The nursing home administrator licensing examination shall cover the broad aspects of nursing home administration.

(b)  Unless otherwise provided in this article, every applicant for an initial license as a nursing home administrator shall pass a nursing home administrator licensing examination, which shall consist of a state and national examination. The state examination shall be held at least four times a year, at a time and place determined by the program. The national examination is computer-based and shall be scheduled by the applicant after the applicant is notified by the program of his or her eligibility to take the examination.

(c)  If an applicant for licensure under this article, submits an endorsement certificate from another state indicating that he or she scored at least 75 percent on the national examination, the applicant shall be required to take only the California state part of the licensing examination. If the applicant scored less than 75 percent on the national examination, he or she shall take both the state and national examination.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.22

(a) To qualify for the licensing examination, an applicant must be at least 18 years of age, be a citizen of the United States or a legal resident, be of reputable and responsible character, demonstrate an ability to comply with this chapter, and comply with at least one of the following requirements:

(1) Have a master’s degree in nursing home administration or a related health administration field. The master’s program in which the degree was obtained must have included an internship or residency of at least 480 hours in a skilled nursing facility or intermediate care facility.

(2) (A) With regard to applicants who have a current valid license as a nursing home administrator in another state and apply for licensure in this state, meet the minimum education requirements that existed in this state at the time the applicant was originally licensed in the other state.

(B) The minimum education requirements that have existed in California are as follows:

Prior to 7/1/73

None

From 7/1/73 to 6/30/74

30 semester units

From 7/1/74 to 6/30/75

45 semester units

From 7/1/75 to 6/30/80

60 semester units

From 7/1/80 to present

Baccalaureate degree

(3) A doctorate degree in medicine, a current valid license as a physician and surgeon, and the completion of a program-approved AIT Program of at least 1,000 hours.

(4) A baccalaureate degree, and the completion of a program-approved AIT Program of at least 1,000 hours.

(5) Ten years of recent full-time work experience, and a current license, as a licensed registered nurse, and the completion of a program-approved AIT Program of at least 1,000 hours. At least the most recent five years of the 10 years of work experience shall be in a supervisory or director of nursing position.

(6) Ten years of full-time work experience in any department of a skilled nursing facility, an intermediate care facility, or an intermediate care facility developmentally/disabled with at least 60 semester units (or 90 quarter units) of college or university courses, and the completion of a program-approved AIT Program of at least 1,000 hours. At least the most recent five years of the 10 years of work experience shall be in a position as a department manager.

(7) Ten years of full-time hospital administration experience in an acute care hospital with at least 60 semester units (or 90 quarter units) of college or university courses, and the completion of a program-approved AIT Program of at least 1,000 hours. At least the most recent five years of the 10 years of work experience shall be in a supervisory position.

(b) An applicant for the licensing examination may obtain from the department a waiver of the education requirements in subdivision (a) if they meet the requirements of Section 1416.23.

(c) If the applicant and the preceptor provide compelling evidence that previous work experience of the applicant directly relates to nursing home administrator duties, the program may accept a waiver exception to a portion of the AIT Program that requires 1,000 hours. An applicant seeking a waiver of the educational requirements pursuant to Section 1416.23 shall not be eligible for a waiver under this subdivision.

(d) The applicant shall submit an official transcript that evidences the completion of required college and university courses, degrees, or both. An applicant who applies for the licensing examination on the basis of work experience shall submit a declaration signed under penalty of perjury, verifying his or her work experience. This declaration shall be signed by a licensed nursing home administrator, physician and surgeon, chief of staff, director of nurses, or registered nurse who can attest to the applicant’s work experience.

(Amended by Stats. 2008, Ch. 397, Sec. 1. Effective January 1, 2009.)



1416.23

(a) Upon request of an applicant who is a member of a church or religious denomination, recognized by the Internal Revenue Service under Section 501(c)(3) of the Internal Revenue Code, that owns and operates a faith-based skilled nursing facility in California, and whose teachings historically prohibit the acquisition of the formal education that would otherwise be required to qualify for the AIT Program and the licensing examination, that applicant may seek an educational waiver. That applicant shall be required to possess at least an accredited high school diploma or proof of successfully passing a General Educational Development (GED) test of the American Council on Education or the California High School Proficiency Examination, as well as 10 years of full-time work experience in business, health, or rehabilitation fields, with at least five of the 10 years of work experience in business, health, or rehabilitation management or administration.

(b) The department may review the applicant’s church’s or religious denomination’s Internal Revenue Code 501(c)(3) application, including attachments, the Internal Revenue Service’s Letter of Determination of tax-exempt status to the church or religious denomination, and the church’s or religious denomination’s bylaws, constitution, or member orientation information to confirm an applicant’s eligibility for the educational waiver. The applicant’s church or religious denomination shall provide the foregoing information to the department for its review and processing of the educational waiver application. The department shall accept notarized copies of these documents.

(c) If the educational requirements are waived, the applicant successfully completes the program-approved 1,000 hour AIT Program, and is successful in passing the national and state licensing examinations, the applicant may only serve as a nursing home administrator in a facility that is owned and operated by the applicant’s church or religious denomination.

(Added by Stats. 2008, Ch. 397, Sec. 2. Effective January 1, 2009.)



1416.24

(a)  An application for a nursing home administrator license shall be submitted to the program on a form provided by the program, with the appropriate nonrefundable fee for any required examination, the application, and licensure. The application shall contain information the program deems necessary to determine the applicant’s qualifications and a statement whether the individual has been convicted of any crime other than a minor traffic violation. Each applicant shall meet the current requirements for any required examination and licensure. Applicants for licensure shall submit evidence of electronic transmission of fingerprints or fingerprint cards to the program.

(b)  A completed application package, together with the examination application, and licensure fees must be received by the program at least 30 days prior to the examination date.

(c)  (1)  The withdrawal of an application for a license after it has been filed with the department shall not, unless the department consents in writing to the withdrawal, deprive the department of its authority to institute or continue a proceeding against the applicant for the denial of the license upon any ground provided by law or to enter an order denying the license upon that ground.

(2)  The suspension, expiration, or forfeiture by operation of law of a license issued by the department, the suspension, forfeiture, or cancellation by order of the department or a court of law of a license, or the surrender without the written consent of the department of a license, shall not deprive the department of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee on any grounds.

(d)  An application that is submitted to the program is valid for only one year after the date of receipt. An applicant who fails to meet all requirements for licensure, including successfully passing the national and state examinations during that one-year period, shall be required to submit another application and appropriate application and examination fees to the program before attempting further examinations.

(e)  The program may extend the one-year period described in subdivision (d) upon a showing of good cause. For purposes of this subdivision, good causes shall include, but shall not be limited to, delays in the processing of the application, or delays in applying for and taking the examination caused by illness, accident, or other extenuating circumstances.

(f)  An applicant shall submit documentation and evidence to the program of his or her eligibility for licensure.

(g)  At the time of the examination, the applicant shall read and sign the Examination Security Agreement and comply with its terms.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.26

(a) As part of the application process for a nursing home administrator license, an applicant shall electronically submit fingerprint images and related information, for a criminal offender record information search, to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice. The applicant shall provide proof of electronic transmission of his or her fingerprint images and related information to the Department of Justice and the Federal Bureau of Investigation. Upon receipt of the fingerprint images and related information, the Department of Justice shall notify the department with a state or federal level criminal offender record information search response. If no state or federal level criminal record information has been recorded, the Department of Justice shall provide the department with a statement of that fact.

(b) This criminal record clearance shall be completed prior to issuing a license. Applicants shall be responsible for any costs associated with the criminal record clearance. The fee to cover the processing costs of the Department of Justice, not including the costs associated with capturing or transmitting the fingerprint images and related information, shall not exceed thirty-two dollars ($32) for a state level criminal offender record information search, and shall not exceed twenty-four dollars ($24) for a federal level criminal offender record information search.

(Amended by Stats. 2006, Ch. 902, Sec. 3. Effective January 1, 2007.)



1416.28

(a)  Notwithstanding any other law, the program shall at the time of application, issuance, or renewal of a nursing home administrator license require that the applicant or licensee provide his or her federal employer identification number or his or her social security number.

(b)  Any applicant or licensee failing to provide his or her federal identification number or social security number shall be reported by the program to the Franchise Tax Board and, if failing to provide after notification pursuant to paragraph (1) of subdivision (b) of Section 19528 of the Revenue and Taxation Code, shall be subject to the penalty provided in paragraph (2) of subdivision (b) of Section 19528 of the Revenue and Taxation Code.

(c)  In addition to the penalty specified in subdivision (b), the program may not process any application, original license, or renewal of a license unless the applicant or licensee provides his or her federal employer identification number or social security number where requested on the application.

(d)  The program shall, upon request of the Franchise Tax Board, furnish to the Franchise Tax Board the following information with respect to every licensee:

(1)  Name.

(2)  Address or addresses of record.

(3)  Federal employer identification number or social security number.

(4)  Type of license.

(5)  Effective date of license or renewal.

(6)  Expiration date of license.

(7)  Whether license is active or inactive, if known.

(8)  Whether license is new or a renewal.

(e)  The reports required under this section shall be filed on magnetic media or in other machine-readable form, according to standards furnished by the Franchise Tax Board.

(f)  The program shall provide to the Franchise Tax Board the information required by this section at a time that the Franchise Tax Board may require.

(g)  Notwithstanding Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, the social security number and federal employer identification number furnished pursuant to this section shall not be deemed to be a public record and shall not be open to the public for inspection.

(h)  Any deputy, agent, clerk, officer, or employee of the program described in this chapter, any former officer or employee, or other individual who in the course of his or her employment or duty has or has had access to the information required to be furnished under this chapter, may not disclose or make known in any manner that information, except as provided in this section to the Franchise Tax Board or as provided in subdivision (j).

(i)  It is the intent of the Legislature in enacting this section to utilize the social security account number or federal employer identification number for the purpose of establishing the identification of persons affected by state tax laws and for purposes of compliance with Section 17520 of the Family Code and, to that end, the information furnished pursuant to this section shall be used exclusively for those purposes.

(j)  If the program utilizes a national examination to issue a license, and if a reciprocity agreement or comity exists between California and the state requesting release of the social security number, any deputy, agent, clerk, officer, or employee of the program described in this chapter may release a social security number to an examination or licensing entity, only for the purpose of verification of licensure or examination status.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.30

(a)  The program shall require compliance with any judgment or order for support prior to issuance or renewal of a license.

(b)  Each applicant for the issuance or renewal of a nursing home administrator license, who is not in compliance with a judgment or order for support shall be subject to Section 11350.6 of the Welfare and Institutions Code.

(c)  “Compliance with a judgment or order of support” has the same meaning as specified in paragraph (4) of subdivision (a) of Section 11350.6 of the Welfare and Institutions Code.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.32

(a)  Prior to admission to the licensing examination, the applicant shall read and sign an examination security agreement and comply with its terms.

(b)  The program may deny, suspend, revoke, or otherwise restrict the license of an applicant or a licensee for any of the following acts:

(1)  Having or attempting to have an impersonator take the examination on one’s behalf.

(2)  Impersonating or attempting to impersonate another to take the examination on that person’s behalf.

(3)  Communicating or attempting to communicate about the examination content with another examinee or with any person other than the examination staff. This includes divulging the content of specific written examination items to examination preparation providers.

(4)  Copying questions or making notes of examination materials or revealing the content of the examination to others who are preparing to take the NHAP examination or who are preparing others to take such examination.

(5)  Obstructing or attempting to obstruct the administration of the examination in any way.

(c)  It is a misdemeanor for any person to engage in any conduct that subverts or attempts to subvert any licensing examination or the administration of an examination, including, but not limited to, the following conduct:

(1)  Conduct that violates the security of the examination materials, removing from the examination room any examination materials without authorization, the unauthorized reproduction by any means of any portion of the actual licensing examination, aiding by any means the unauthorized reproduction of any portion of the actual licensing examination, paying or using professional or paid examination-takers for the purpose of reconstructing any portion of the licensing examination, obtaining examination questions or other examination material, except by specific authorization either before, during, or after an examination, using or purporting to use any examination questions or materials that were improperly removed or taken from any examination for the purpose of instructing or preparing any applicant for examination, or selling, distributing, buying, receiving, or having unauthorized possession of any portion of a future, current, or previously administered licensing examination.

(2)  Communicating with any other candidate during the administration of a licensing examination, copying answers from another examinee or permitting one’s answers to be copied by another examinee, having in one’s possession during the administration of the licensing examination any books, equipment, notes, written or printed materials, or data of any kind, other than the examination materials distributed, or otherwise authorized to be in one’s possession during the examination, or impersonating any examinee or having an impersonator take the licensing examination on one’s behalf.

(d)  Nothing in this section shall preclude prosecution under the authority provided for in any other provision of law.

(e)  In addition to any other penalties, a person found guilty of violating this section, shall be liable for the actual damages sustained by the agency administering the examination not to exceed ten thousand dollars ($10,000) and the costs of litigation.

(f)  The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(g)  The remedy provided for by this section shall be in addition to, and not a limitation on, the authority provided for in any other provision of law.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.34

(a)  (1)  In order to have a passing score on either the national or state examination, an examinee shall earn a score of at least 75 percent.

(2)  An applicant who fails to pass either the national or state examination shall retake the entire national or state examination.

(3)  An applicant who fails to pass either the state or national examination after three attempts shall receive additional training as outlined by the program from a program-approved preceptor, prior to participating in another examination.

(b)  The examination shall be administered and evaluated by either of the following:

(1)  The department.

(2)  A contractor or vendor pursuant to a written agreement with the program or department.

(c)  The results of the examination shall be provided to each applicant in a timely manner, not to exceed 90 days from the date of the examination.

(d)  The program shall issue a license to an applicant who successfully passes the required examination and has satisfied all other requirements for licensure.

(e)  A license shall be effective for a period of two years from the date of issuance.

(f)  The program shall issue a provisional license to candidates who meet the provisional licensure requirements established by this chapter.

(g)  The program shall replace a lost, damaged, or destroyed license certificate upon receipt of a written request from a licensee and payment of the duplicate license fee. A licensee shall complete a request for a duplicate license on the required program form, and then submit it to the program.

(h)  A licensee shall inform the program of the licensee’s current home address, mailing address, and if employed by a nursing facility, the name and address of that employer. A licensee shall report a change in any of this information to the program within 30 calendar days. Failure of the licensee to provide timely notice to the program may result in a citation penalty. A licensee shall provide to the program an address to be included in the public files.

(i)  A licensee shall display his or her license and show to anyone upon request in order to inform patients or the public as to the identity of the regulatory agency that they may contact if they have questions or complaints regarding the licensee.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.36

(a) The fees prescribed by this chapter are as follows:

(1) The application fee for reviewing an applicant’s eligibility to take the examination shall be twenty-five dollars ($25).

(2) The application fee for persons applying for reciprocity consideration licensure under Section 1416.40 shall be fifty dollars ($50).

(3) The application fee for persons applying for the AIT Program shall be one hundred dollars ($100).

(4) The examination fees shall be:

(A) Two hundred seventy-five dollars ($275) for an automated national examination.

(B) Two hundred ten dollars ($210) for an automated state examination or one hundred forty dollars ($140) for a written state examination.

(5) The fee for an initial license shall be one hundred ninety dollars ($190).

(6) The renewal fee for an active or inactive license shall be one hundred ninety dollars ($190).

(7) The delinquency fee shall be fifty dollars ($50).

(8) The duplicate license fee shall be twenty-five dollars ($25).

(9) The fee for a provisional license shall be two hundred fifty dollars ($250).

(10) The fee for endorsement of credentials to the licensing authority of another state shall be twenty-five dollars ($25).

(11) The preceptor certification fee shall be fifty dollars ($50) for each three-year period.

(12) The biennial fee for approval of a continuing education provider shall be one hundred fifty dollars ($150).

(13) The biennial fee for approval of a continuing education course shall be not more than fifteen dollars ($15).

(b)  (1) If the revenue projected to be collected is less than the projected costs for the budget year, the department may propose that fees be adjusted to an amount sufficient to cover the reasonable regulatory costs to the department. Notwithstanding Section 10231.5 of the Government Code, commencing February 1, 2013, and every February 1 thereafter, the department shall publish a list of proposed adjustments to fees pursuant to this section. The department shall make this list available to the public by submitting it to the appropriate policy and fiscal committees of the Legislature and by posting it on the department’s Internet Web site.

(2) The list described in paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(c) (1) The department shall, within 30 days of the enactment of the annual Budget Act each year, publish a list of actual numerical fee charges as adjusted pursuant to this section. The final fee list, with an explanation of any adjustment, shall be published by both of the following means:

(A) On the department’s Internet Web site.

(B) In the initial licensing application package, by including a reference to the link to the department’s Internet Web site address as described in subparagraph (A).

(2) (A) This adjustment of fees and the publication of the fee list shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) (1) Notwithstanding Section 10231.5 of the Government Code, by February 1 of each year, the department shall prepare a report containing the following information, and shall make this report available to the public by submitting it to the appropriate policy and fiscal committees of the Legislature and by posting it on the department’s Internet Web site, as required by Section 1266:

(A) Estimates of costs to implement activities required by this chapter and estimated fee revenue.

(B) Recommended adjustments to fees based on projected workload and costs.

(C) An analysis containing the following information for the current fiscal year and each of the previous four fiscal years:

(i) The number of persons applying for a nursing home administrator’s license, the number of nursing home administrator licenses approved or denied, and the number of nursing home administrator licenses renewed.

(ii) The number of applicants taking the nursing home administrator exam and the number of applicants who pass or fail the exam.

(iii) The number of persons applying for, accepted into, and completing the AIT Program.

(iv) The number, source, and disposition of complaints made against persons in the AIT Program and licensed nursing home administrators, including the length of time between receipt of the complaint and completion of the investigation.

(v) The number and type of final administrative, remedial, or disciplinary actions taken against licensed nursing home administrators.

(vi) A listing of the names and nature of violations for individual licensed nursing home administrators, including final administrative, remedial, or disciplinary actions taken.

(vii) The number of appeals, informal conferences, or hearings filed by nursing home administrators or held, the length of time between the request being filed and the final determination of the appeal, and the number of administrative, remedial, or disciplinary actions taken.

(2) The report required to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2012, Ch. 672, Sec. 3. Effective January 1, 2013.)



1416.38

Within 10 days after the beginning of every month, all fees collected by the program for the month preceding, under this chapter, shall be paid into the State Department of Public Health Licensing and Certification Program Fund established by Section 1266.9, to defray the expenses of the program and in carrying out and enforcing the provisions of this chapter.

(Amended by Stats. 2012, Ch. 672, Sec. 4. Effective January 1, 2013.)



1416.40

(a)  For purposes of this chapter, “reciprocity applicant” means any applicant who holds a current license as a nursing home administrator in another state has been licensed and in good standing, has passed the national examination, and the applicant is otherwise qualified.

(b)  An applicant who holds a current valid license as a nursing home administrator in another state may be issued a one-year provisional license as a reciprocity applicant pursuant to this section. The provisional license authorizes the holder to work in this state at a licensed nursing facility during the one-year licensure period.

(c)  The applicant shall obtain an application form from the program, complete the form accurately, and, under penalty of perjury, certify the experience, education, and criminal record history information supplied in the application. The applicant shall submit the application to the program, along with any supporting documents to substantiate the application and the applicable provisional, examination, and licensure fees.

(d)  The provisional license may be granted to a reciprocity applicant who complies with all of the following informational requirements:

(1)  Provides a statement of health consistent with an ability to perform the duties of a nursing home administrator.

(2)  Discloses the fact of and the circumstances surrounding any of the following:

(A)  Conviction of any criminal law violation of any country, state, or municipality, except minor traffic violations. The applicant shall submit appropriate criminal record information for purposes of this subparagraph.

(B)  Any discipline affecting nursing home administrator licensure in any state.

(C)  Any pending investigations or disciplinary actions concerning, or surrender of, nursing home administrator licensure in any state. The applicant shall submit an endorsement certificate to verify state licensure and substantiate if he or she has no pending investigation, disciplinary action, or surrender under this subparagraph.

(3)  Submits official transcripts as evidence of completed college or university courses and degrees.

(4)  Provides satisfactory evidence of current or recent employment experience within the last five years as a licensed nursing home administrator.

(5)  Submits proof that the applicant is at least 18 years of age.

(e)  The reciprocity applicant who holds a provisional license as authorized by this section shall be required to pass the state examination. If the provisional licensee, fails to pass the state examination within the one-year provisional licensure period, the provisional license shall expire and no further reciprocity accommodations shall be allowed. The provisional license may not be renewed or extended. At the expiration of the provisional license the applicant may seek licensure in this state through standard procedures.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.42

(a)  Except for provisional licenses issued pursuant to Section 1416.40, each license issued pursuant to this chapter shall expire 24 months from the date of issuance.

(b)  To renew an unexpired license the licensee shall, at least 30 days prior to the expiration of the license, submit an application for renewal on a form provided by the program, accompanied by the renewal fee. An applicant may request either an active license or an inactive license. If an applicant requests an active license, he or she shall submit proof of completion of the required hours of program-approved continuing education.

(c)  A delinquency fee is payable for license renewals not received by the program one day after the license expires.

(d)  A license which has expired may be reinstated within three years following the date of expiration. The licensee shall apply for reinstatement on a form provided by the program and submit the completed form together with the current fee for license renewal. If the licensee requests an active license, he or she shall furnish proof of completion of the required hours of continuing education. The reinstatement shall be effective on the date that the completed application, including required fees, is submitted and approved.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.44

(a)  Notwithstanding any other provision of law, a licensee who permitted his or her license to expire while serving in any branch of the armed services of the United States during a period of war, as defined in subdivision (e), may, upon application, reinstate his or her license without examination or penalty if the following conditions are met:

(1)  His or her license was valid at the time he or she entered the armed services.

(2)  The application for reinstatement is made while serving in the armed services, not later than one year from the date of discharge from active service or return to inactive military status, or within three years following the license date of expiration whichever is the most recent time period.

(3)  The application for reinstatement is accompanied by an affidavit showing the date of entrance into the service, whether still in the service or date of discharge, and the renewal fee for the current renewal period in which the application is filed is paid.

(4)  The application for reinstatement indicates no criminal convictions while absent from the profession.

(b)  If application for reinstatement is filed more than one year after discharge or return to inactive status, the applicant, in the discretion of the licensing program, may be required to pass an examination and pay additional fees.

(c)  Unless otherwise specifically provided by law, any licensee who, either part time or full time, practices in this state the nursing home administrator profession shall be required to maintain his or her license in good standing even though he or she is in military service.

(d)  For the purposes in this section, time spent by a licensee in receiving treatment or hospitalization in any veterans’ facility during which he or she is prevented from practicing his or her profession or vocation shall be excluded in determining the periods specified in paragraph (2) of subdivision (a).

(e)  As used in this section, “war” means any of the following circumstances:

(1)  Whenever Congress has declared war and peace has not formally been restored.

(2)  Whenever the United States is engaged in active military operations against any foreign power, whether or not war has been formally declared.

(3)  Whenever the United States is assisting the United Nations, in actions involving the use of armed force, to restore international peace and security.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.45

A licensee may not engage in licensed activity while his or her license is suspended or revoked, or after it has expired.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.46

(a)  A revoked license may not be renewed.

(b)  A licensee whose license has been revoked may petition the program for reinstatement after a period of not less than one year has elapsed from the effective date of the decision or from the date of the denial of a similar petition. The petitioner shall be afforded an opportunity to present either oral or written argument before the program. The program shall decide the petition and the decision shall include the reasons therefor, and any terms and conditions that the program reasonably deems appropriate to impose as a condition of reinstatement.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.48

A licensee who does not intend to engage in activity requiring nursing home administrator licensure may file a request to place his or her license in inactive status. An inactive license is subject to all requirements for renewal, including payment of fees, but completion of continuing education is not required to renew an inactive license. However, proof of completion of 40 continuing education credits during the last two years shall be submitted together with an application for reinstatement of an active license.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.50

(a)  For purposes of this chapter, “continuing education” means any course of study offered by an educational institution, association, professional society, or organization for the purpose of providing continuing education for nursing home administrators.

(b)  This section shall govern the continuing education requirements needed by a nursing home administrator to renew his or her nursing home administrator license.

(c)  In order to renew a license, the applicant shall provide evidence satisfactory to the program that he or she has completed 40 hours of program-approved continuing education courses, of which at least 10 total hours shall be specifically in the area of aging or patient care.

(d)  The continuing education courses to be approved for credit toward the continuing education requirements may include the following subject areas offered by accredited colleges, universities, community colleges, or a training entity approved by the department.

(1)  Resident care.

(2)  Personnel management.

(3)  Financial management.

(4)  Environmental management.

(5)  Regulatory management.

(6)  Organizational management.

(7)  Patient care and aging.

(e)  No continuing education credit shall be allowed for courses failed according to the institution’s grading determination.

(f)  If the program finds that programs of training and instruction conducted within the state are not sufficient in number or content to enable nursing home administrators to meet requirements established by law and this chapter, the program may approve courses conducted within and without this state as sufficient to meet educational requirements established by law and this chapter. For the purposes of this subdivision, the program shall have the authority to receive funds in a manner consistent with the requirements of the federal government.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)






ARTICLE 4 - Training

1416.55

(a) An Administrator-in-Training Program (AIT Program) shall be developed by the NHAP, in consultation with representatives from the long-term care industry and advocacy groups. The AIT Program shall include, but not be limited to, all of the following areas of instruction:

(1) Orientation.

(2) Administration and business office.

(3) State and federal regulations governing long-term care facilities.

(4) Residents’ rights and abuse prevention.

(5) Staffing requirements and workforce retention.

(6) Nursing services.

(7) Resident activities.

(8) Resident care.

(9) Social services.

(10) Dietary management.

(11) Environmental care, including housekeeping, laundry, and maintenance.

(12) Financial management.

(13) General management.

(14) Government regulations.

(15) Legal management.

(16) Personnel management and training.

(17) Consultants and contracts.

(18) Medical records.

(19) Public relations and marketing.

(b) A person who seeks to satisfy requirements for admission to licensure examinations through participation in an AIT Program shall first receive approval to begin the AIT Program. An applicant shall successfully complete the AIT Program in a program-approved facility under the coordination, supervision, and teaching of a preceptor who has obtained certification from the program and continues to meet the qualifications set forth in the rules and regulations of the program.

(c) In order to be eligible for the AIT Program, an applicant shall submit an application package on forms provided by the NHAP, and pay the applicable fees established by this chapter. The applicant shall be at least 18 years of age.

(d) In addition to the requirements in subdivision (c), the applicant shall meet one or a combination of the following requirements to be eligible for the AIT Program:

(1) A doctorate degree in medicine and a current valid license as a physician and surgeon.

(2) A baccalaureate degree.

(3) Ten years of full-time work experience and a current valid license as a registered nurse. At least the most recent five years of the 10 years of work experience shall be in a supervisory or director of nursing position.

(4) Ten years of full-time work experience in any department of a skilled nursing facility, an intermediate care facility, or an intermediate care facility/developmentally disabled with at least 60 semester units (or 90 quarter units) of college or university courses. At least the most recent five years of the 10 years of work experience shall be in a position as a department manager.

(5) Ten years of full-time hospital administration experience in an acute care hospital with at least 60 semester units (or 90 quarter units) of college or university courses. At least the most recent five years of the 10 years of work experience shall be in a supervisory position.

(e) An applicant for the AIT Program may obtain from the department a waiver of the education requirements in subdivision (d) if he or she meets the requirements of Section 1416.23.

(f) The applicant shall submit an official transcript that evidences the completion of required college or university courses, degrees, or both. An applicant who is a member of a recognized church or religious denomination whose teachings historically prohibit the acquisition of the formal education that would otherwise be required to qualify the applicant for the AIT Program may request a written waiver of the education requirements from the department.

(g) An applicant who qualifies for the AIT Program on the basis of work experience shall submit a declaration signed under penalty of perjury verifying his or her work experience. This declaration shall be signed by a licensed nursing home administrator, physician and surgeon, chief of staff, director of nurses, or registered nurse who can attest to the applicant’s work experience.

(Amended by Stats. 2008, Ch. 397, Sec. 3. Effective January 1, 2009.)



1416.57

(a)  An individual may, upon compliance with the requirements of this section, be approved by the program to be a preceptor who is authorized to provide a training program in which the preceptor coordinates, supervises, and teaches persons seeking to meet specified requirements to qualify for the licensing examination under this chapter. The approval obtained under this section shall be effective for a period of two years, after which the preceptor is required to renew his or her preceptor status and attend a preceptor training course provided by the program.

(b)  In order to qualify to be a preceptor, a person shall meet all of the following conditions:

(1)  Be a current active California licensed nursing home administrator.

(2)  Have no pending disciplinary actions.

(3)  Have served for at least two years as the designated administrator of a California licensed nursing home or for at least four years as the designated assistant administrator of a California licensed nursing home.

(4)  Have gained experience in all administrative functions of a nursing home.

(c)  The applicant seeking approval to be a preceptor shall submit an application form provided by the program that requires the applicant’s name, address, birth date, the states and dates of issuance of all professional licenses, including those as a nursing home administrator, and any other information required by the program.

(d)  At the time of application, for purposes of substantiating that the conditions specified in subdivision (b) have been met, the applicant shall provide satisfactory evidence of his or her education, experience, and knowledge that qualifies him or her to supervise the training of an AIT Program participant and verification that the facilities at which the applicant has had direct management control as an administrator had a continuous operating history, free from major deficiencies, during the period of the applicant’s administration.

(e)  An applicant shall not be approved as a preceptor until the applicant attends a preceptor’s training seminar provided or approved by the program.

(f)  (1)  For purposes of this section, “AIT” means Administrator-in-Training.

(2)  The following requirements shall apply to a preceptor approved pursuant to this section:

(A)  The preceptor shall provide a directly supervised training program that will include a minimum of 20 hours per week and a maximum of 60 hours per week and be available at least by telephone at all other times. There shall be regular personal contact between the preceptor and the AIT during the training program. For purposes of this subparagraph, “a directly supervised training program” means supervision by a preceptor of an AIT during the performance of duties authorized by this section. The preceptor shall be available during the AIT’s performance of those duties.

(B)  The preceptor shall be the designated administrator of the facility where the training is conducted.

(C)  The preceptor may not supervise more than two AIT trainees during the same time period.

(D)  The preceptor shall inform the NHAP of any significant training program changes dealing with his or her specific AIT.

(E)  The preceptor shall rate the AIT’s training performance and complete an AIT evaluation report at the end of the AIT’s training.

(F)  The preceptor shall be evaluated by the program based on the examination success and failure history of his or her AIT trainees and the program may revoke or suspend preceptor certificates as appropriate.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)






ARTICLE 5 - Enforcement

1416.60

Each licensee shall, within 30 days, after each appointment as the designated administrator of a nursing home and after any termination of that appointment, notify the program. Each notification shall include the name of the administrator, the nursing home administrator number assigned, the name and address of the facility or facilities involved, and the date of the appointment or termination. All information provided pursuant to this section shall be public information.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.62

The program shall maintain a current list of nursing home administrators who have been placed on probation or had their licenses suspended or revoked within the last three years. The program shall provide the current list of these administrators to licensed nursing homes and the department district offices every six months. The current list shall also be available to the general public upon request.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.64

(a)  The program shall maintain a record of enforcement actions reported to the program, pursuant to Section 1416.12. The program shall routinely review the citation logs and files of nursing home administrators whose facilities have received citations from the department to determine if remedial or disciplinary action against the administrator is warranted based on the administrator’s involvement or culpability in the citations. Regardless of the facility’s performance record, the program may initiate disciplinary action against an administrator who violates any statute or regulation governing licensed nursing home administrators.

(b)  Following receipt of reports on temporary suspension orders, service of an accusation for facility license revocations, or final decertification of a facility from participation in the Medi-Cal or Medicare programs, due to failure to meet certification standards, the program shall make a determination as to whether the evidence available warrants remedial or disciplinary action against the administrator or constitutes grounds for denial, suspension, or revocation pursuant to Section 1416.76.

(c)  If the program determines that action against the administrator is not warranted, the program shall document in the file the reasons and specific circumstances for not taking remedial or disciplinary action against the administrator’s license.

(d)  The program shall consider all of the following prior to making a determination to initiate disciplinary action:

(1)  Any information provided to the program by the administrator pursuant to this section.

(2)  Whether the administrator was in fact the designated administrator of the facility when the violation occurred, or the designated administrator of the facility during the period of time the citation covered.

(3)  Whether the administrator should have or could have prevented the violation or violations that occurred.

(e)  Prior to making a final determination to initiate action against an administrator, the program shall notify the administrator that the program is considering action and provide the administrator with an opportunity to show just cause why remedial or disciplinary action should not be initiated.

(f)  If the program determines that grounds for remedial or disciplinary action exist, the program may initiate either or both of the following actions, as warranted:

(1)  Remedial action, including, but not limited to, a conference with the administrator, a letter of warning, or both.

(2)  Disciplinary action, including, but not limited to, citations, fines, formal letters of reprimand, probation, denial, suspension, revocation of the administrator’s license, or any combination of these actions.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.66

(a)  The program shall develop and make available a form that may be utilized at the nursing home administrator’s option to provide the program with relevant information, documentation, and background on any actions reported to the program pursuant Section 1416.12.

(b)  Any reports received pursuant to Section 1416.12 shall remain in the administrator’s file for five years, unless the program is notified that the action has been modified or overturned. Any modification of an action shall be noted and documented in the administrator’s file.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.68

(a)  It is the responsibility of the nursing home administrator as the managing officer of the facility to plan, organize, direct, and control the day-to-day functions of a facility and to maintain the facility’s compliance with applicable laws, rules, and regulations.

(b)  The administrator shall be vested with adequate authority to comply with the laws, rules, and regulations relating to the management of the facility.

(c)  No licensee shall be cited for any violation caused by any person licensed pursuant to the Medical Practice Act (Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code) if the person is independent of, and not connected with, the facility and the licensee shows that he or she has exercised reasonable care and diligence in notifying these persons of their duties to the patients in the nursing facility.

(d)  The delegation of any authority by a licensee shall not diminish the responsibilities of that licensee.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.69

(a)  Within 24 hours after the nursing home administrator acquires actual knowledge or credible information that any of the events specified in subdivision (b) has occurred, the nursing home administrator shall notify the department’s district office for licensing and certification of that knowledge or information. This notification may be in written form if it is provided by telephone facsimile or overnight mail, or by telephone with a written confirmation within five calendar days. The information provided pursuant to this subdivision may not be released to the public by the department unless its release is needed to justify an action taken by the department or it otherwise becomes a matter of public record. A violation of this section may result in a citation.

(b)  All of the following occurrences shall require notification pursuant to this section as long as the administrator has actual knowledge of the occurrence:

(1)  The licensee of a facility receives notice that a judgment lien has been levied against the facility or any of the assets of the facility or the licensee.

(2)  A financial institution refuses to honor a check or other instrument issued by the licensee to its employees for a regular payroll.

(3)  The supplies, including food items and other perishables, on hand in the facility fall below the minimum specified by any applicable statute or regulation.

(4)  The financial resources of the licensee fall below the amount needed to operate the facility for a period of at least 45 days based on the current occupancy of the facility.

(5)  The licensee fails to make timely payment of any premiums required to maintain required insurance policies or bonds in effect, or any tax lien levied by any government agency.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.70

(a) The program shall establish a system for the issuance of citations to licensees, examinees, or participants of any program activity offered or approved by the program. The citations may contain an order of abatement, an order to pay an administrative fine assessed by the program chief, or both, where the licensee, examinee, or participant is in violation of any state or federal statute or regulation governing licensed nursing home administrators.

(b) The system shall contain all of the following provisions:

(1) Citations shall be in writing and shall describe with particularity the nature of the violation, including specific reference to the provision of law determined to have been violated.

(2) Where appropriate, the citation shall contain an order of abatement fixing reasonable time for abatement of the violation.

(3) (A) Administrative fines assessed by the program shall be separate from and shall not preclude the levying of any other fines or any civil or criminal penalty.

(B) In no event shall the administrative fine assessed by the program be less than fifty dollars ($50) or exceed two thousand five hundred dollars ($2,500) for each violation. The total assessment shall not exceed ten thousand dollars ($10,000) for each investigation or for counts involving fraudulent billings submitted to insurance companies, Medi-Cal, or Medicare programs.

(4) In assessing a fine, the program shall give due consideration to the appropriateness of the amount of the fine with respect to factors such as the gravity of the violation, the good faith effort of the licensee, examinee, or participant, the unprofessional conduct, including, but not limited to, incompetence and negligence in the performance of the duties and responsibilities of an administrator, the extent to which the cited person has mitigated or attempted to mitigate any damage or injury caused by his or her violation, whether the violation was related to patient care, the history of any previous violations, and other matters as may be appropriate.

(5) A citation or fine assessment issued pursuant to a citation shall inform the licensee, examinee, or participant that if he or she desires a hearing to contest the finding of a violation, the hearing shall be requested by written notice to the program within 30 days after the date of issuance of the citation or assessment. A licensee may, in lieu of contesting a citation pursuant to this section, transmit to the state department 75 percent of the amount specified in the citation for each violation within 15 business days after the issuance of the citation.

(6) Failure of a licensee, examinee, or participant to pay a fine within 30 days of the date of the assessment, unless the citation is being appealed, may result in further disciplinary action being taken by the program. Where a citation is not contested and a fine is not paid, the full amount of the assessed fine, along with any accrued penalty interest, shall be added to the fee for renewal of the license. A license shall not be renewed without payment of the renewal fee, fine, and accrued interest penalty. A citation may be issued without the assessment of an administrative fine.

(c) Assessment of administrative fines may be limited to only particular violations of the applicable licensing act. Notwithstanding any other provisions of law, where a fine is paid to satisfy an assessment based on the finding of a violation, payment of the fine shall be represented as satisfactory resolution of the matter for purposes of public disclosures. Administrative fines collected pursuant to this section shall be deposited in the State Department of Public Health Licensing and Certification Program Fund established by Section 1266.9.

(Amended by Stats. 2012, Ch. 672, Sec. 5. Effective January 1, 2013.)



1416.72

(a)  The program may issue a citation to any person who holds a license from the program and who violates any statute or regulation governing licensed nursing home administrators.

(b)  Any licensee served with a citation may contest the citation by appeal to the program within 30 days of service of the citation. Appeals shall be conducted pursuant to Section 100171.

(c)  In addition to requesting a hearing before an administrative law judge, the licensee may, within 10 days after service of the citation, notify the department in writing of his or her request for an informal conference with the department regarding the violations cited in the citation. At the time of requesting an informal conference, the licensee shall inform the department whether he or she shall be represented at the informal conference by legal counsel. Failure to notify the department of legal representation shall not result in forfeiture of the right to have legal counsel present. Unless the request for an informal hearing is made within the 10-day period, the licensee’s right to an informal hearing is deemed waived.

(d)  The department shall hold an informal conference with the licensee and, if applicable, his or her legal counsel or authorized representatives. At the conclusion of the informal conference the department may affirm, modify, or dismiss the citation, including any administrative fine levied, or order of abatement issued.

(e)  The licensee does not waive his or her request for a hearing to contest a citation by requesting an informal conference. If the citation is dismissed after the informal conference, the request for a hearing on the matter of the citation shall be deemed to be withdrawn. If the citation, including any administrative fine levied or order of abatement, is modified or affirmed, the citation shall be upheld and the licensee shall, within 15 working days from the date the citation review conference decision was rendered, notify the director or the director’s designee that he or she wishes to appeal the decision through the procedures set forth in Section 100171.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.74

(a)  The time allowed for abatement of violation shall begin the first day after the order of abatement has been served or received. If a licensee who has been issued an order of abatement is unable to complete the correction within the time set forth in the citation because of conditions beyond his or her control after the exercise of reasonable diligence, the licensee may request from the program an extension of time in which to complete the correction. The request shall be in writing and made within the time set for abatement.

(b)  An order of abatement shall either be personally served upon the licensee or mailed by certified mail, return receipt requested.

(c)  When an order of abatement is not contested, or if the order is appealed and the licensee does not prevail, failure to abate the violation cited within the time specified in the citation shall constitute a violation and failure to comply with the order of abatement. Where a licensee has failed to correct a violation within the time specified in the citation the department shall assess the licensee a civil penalty in the amount of fifty dollars ($50) for each day that the violation continues beyond the date specified in the citation. If the licensee disputes a determination by the department regarding alleged failure to correct a violation or regarding the reasonableness of the proposed deadline for correction, the licensee may request an informal conference to contest the determination.

(d)  Any unpaid administrative fine shall begin accruing a 7-percent interest penalty on the unpaid balance due. This interest shall continue to accrue until the administrative fine and interest are paid in full.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.75

The program may deny, or may suspend or revoke, a license upon any of the following grounds:

(a)  Gross negligence.

(b)  Incompetence.

(c)  The conviction of any crime involving dishonesty or which is substantially related to the qualifications, functions, or duties of a nursing home administrator. A conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section.

(d)  Using fraud or deception in applying for a license or in taking the examination provided for in this chapter.

(e)  Treating or attempting to treat any physical or mental condition without being currently licensed to do so.

(f)  Violating Section 650 of the Business and Professions Code, any provision of this chapter, or any rule or regulation of the program adopted pursuant to this chapter.

(g)  Lack of any qualification requirement for the license.

(h)  Failure to report under Section 1416.60 to the program, without just cause.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.76

(a)  The program may deny a nursing home administrator applicant or licensee, a license, based on one of the following grounds:

(1)  Conviction of a crime. A conviction within the meaning of this section means a plea or verdict of guilty or a conviction following a plea of nolo contendere. The program may take action following the establishment of a conviction after the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code.

(2)  Commits any act involving dishonesty, fraud, or deceit with the intent to substantially benefit himself or herself or another, or substantially injure another.

(3)  Commits any act which, if done by a licentiate, would be grounds for suspension or revocation of license. The program may deny a license pursuant to this subdivision only if the crime or act is substantially related to the qualifications, functions, or duties of a nursing home administrator.

(b)  Notwithstanding any other provision of this chapter, no person shall be denied a license solely on the basis that he or she has been convicted of a felony if he or she has obtained a certificate of rehabilitation under Section 4852.01 of the Penal Code, or that he or she has been convicted of a misdemeanor and has met all applicable requirements of the criteria of rehabilitation developed by the program pursuant to subdivision (f).

(c)  The program may deny a nursing home administrator license on the ground that the applicant knowingly made a false statement of fact required to be revealed in the application for the license.

(d)  The program may suspend or revoke a license on the ground that the applicant or licensee has been convicted of a crime, as defined in paragraph (1) of subdivision (a), if the crime is substantially related to the qualifications, functions, or duties of a nursing home administrator.

(e)  The program shall develop criteria to use to determine whether a crime or act is substantially related to the qualifications, functions, or duties of a nursing home administrator, and shall use the criteria when considering the denial, suspension, or revocation of a license.

(f)  The program shall develop criteria to be used by the program to evaluate the rehabilitation of a person when considering the denial, suspension, or revocation of a license under this section.

(g)  The program shall take into account all competent evidence of rehabilitation furnished by the applicant or licensee pursuant to the evaluation process set forth in subdivision (f).

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.77

The program may deny, or may suspend or revoke, a nursing home administrator license or participation in specific training program areas under this chapter upon any of the following grounds:

(a)  Misappropriation of funds or property of the facility, the patients, or of others.

(b)  Using fraud, deception, or misrepresentation in applying for the AIT Program, the examination for licensure, or any other program functions provided for in this chapter.

(c)  Procuring a nursing home license by fraud, deception, or misrepresentation.

(d)  Impersonating any applicant or acting as a proxy for an applicant in an examination.

(e)  Impersonating any licensed nursing home administrator.

(f)  Treating or attempting to treat any physical or mental condition without having a valid license to do so.

(g)  Violating Section 650 of the Business and Professions Code, any provisions of this chapter, or any rule or regulation of the program adopted pursuant to this chapter.

(h)  Lack of any qualification requirement for a license, participation in the AIT Program or preceptor program.

(i)  A pattern of failure to report changes under Section 1416.60 to the program without just cause.

(j)  Failure to comply with this chapter or the laws, rules, and regulations relating to health facilities.

(k)  The commission of any dishonest, corrupt, or fraudulent act or any act of physical or mental, including sexual, abuse of any person in connection with the administration of, or any patient in, a nursing home.

( l)  Violation by the licensee of any of the provisions of this chapter or of the rules and regulations promulgated under this chapter.

(m)  Aiding, abetting, or conspiring with another person to violate provisions of this chapter or of the rules and regulations promulgated under this chapter.

(n)  Violation of the examination security agreement.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.78

(a)  The program may place a nursing home administrator license on probation in lieu of formal action to suspend or revoke the license if the department determines that probation is the appropriate action. Upon successful completion of the probation period, the license shall be restored to regular status.

(b)  The probationary license shall be based upon an agreement entered into between the licensee and the program that specifies terms and conditions of licensure during the probationary period. The terms and conditions shall be related to matters, including, but not limited to, work performance, rehabilitation, training, counseling, progress reports, and treatment programs.

(c)  The term of the probationary license shall not exceed two years. If the licensee successfully completes the term of probation, as determined by the department, no further action shall be taken upon the allegations that were the basis for the probationary license. If the licensee fails to comply with the terms and conditions of the probationary license agreement, the department may proceed with a formal action to suspend or revoke the license.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.80

Upon the determination to deny application for licensure for grounds specified in Section 1416.77, the program shall immediately notify the applicant in writing by certified mail. A petition for an administrative hearing must be received by the program within 20 business days of receipt of notification. Upon receipt, the department shall set the matter for administrative hearing, pursuant to procedures specified in Section 100171.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.82

(a)  Proceedings to suspend or revoke licensure for grounds specified in Section 1416.77 shall be conducted in accordance with Section 100171. In the event of conflict between this chapter and Section 100171, Section 100171 shall prevail.

(b)  (1)  The program may temporarily suspend any license prior to any hearing if the action is necessary to protect the public welfare. The program shall notify the licensee of the temporary suspension and the effective date. Upon receipt of a notice of defense by the licensee, the department shall set the matter within 15 days. The administrative hearing conducted in accordance with Section 100171 shall be held as soon as possible but not later than 30 days after receipt of the notice. The temporary suspension shall remain in effect until the hearing is completed and the department has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the department fails to make a final determination on the merits of the action within 60 days after the original hearing has been completed. If the provisions of this chapter or the rules or regulations promulgated by the director are violated by a licensee, the director may suspend the license for the violation.

(2)  If the program determines that the temporary suspension shall become an actual suspension, the department shall specify the period of the suspension, not to exceed two years. The program may determine that the suspension shall be stayed, and place the licensee on probation for a period that shall not exceed two years.

(c)  The program may suspend or revoke a license prior to any hearing when immediate action is necessary in the judgment of the director to protect the public welfare. Proceedings for immediate revocation shall be conducted in accordance with Section 100171. The department shall set the matter for hearing within 15 days and hold the administrative hearing as soon as possible but not later than 30 calendar days from receipt of the request for a hearing. A written hearing decision upholding or setting aside the action shall be sent by certified mail to the licenseholder within 30 calendar days of the hearing.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.84

Whenever any person has engaged, or is about to engage, in any acts or practices that constitute, or will constitute, a violation of this chapter, the superior court in and for the county in which those acts or practices take place, or are about to take place, may issue an injunction or other appropriate order, restraining the conduct, on application of the program, to the Attorney General, or the district attorney.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)



1416.86

If any provision of this chapter, or the application thereof to any person or circumstance, is held invalid, that invalidity shall not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

(Added by Stats. 2001, Ch. 687, Sec. 5. Effective January 1, 2002.)









CHAPTER 2.4 - Quality of Long-Term Health Facilities

1417

This chapter shall be known and may be cited as the Long-Term Care, Health, Safety, and Security Act of 1973.

(Added by Stats. 1973, Ch. 1057.)



1417.1

It is the intent of the Legislature in enacting this chapter to establish (1) a citation system for the imposition of prompt and effective civil sanctions against long-term health care facilities in violation of the laws and regulations of this state, and the federal laws and regulations as applicable to nursing facilities as defined in subdivision (k) of Section 1250, relating to patient care; (2) an inspection and reporting system to ensure that long-term health care facilities are in compliance with state statutes and regulations pertaining to patient care; and (3) a provisional licensing mechanism to ensure that full-term licenses are issued only to those long-term health care facilities that meet state standards relating to patient care.

(Amended by Stats. 1992, Ch. 1163, Sec. 2. Effective January 1, 1993. Amendatory changes are conditionally inoperative as prescribed by Sec. 8 of Ch. 1163.)



1417.15

(a)  (1)  If one or more of the following remedies is actually imposed for violation of state or federal requirements, the long-term health care facility shall post a notice of the imposed remedy or remedies, in the form specified in subdivision (c), on all doors providing ingress to or egress from the facility, except as specified in paragraph (2):

(A)  License suspension.

(B)  Termination of certification for Medicare or Medi-Cal.

(C)  Denial of payment by Medicare or Medi-Cal for all otherwise eligible residents.

(D)  Denial of payment by Medicare or Medi-Cal for otherwise eligible incoming residents.

(E)  Ban on admission of any type.

(2)  For purposes of this subdivision, a distinct part nursing facility shall only be required to post the notice on all main doors providing ingress to or egress from the distinct part, and not on all of the doors providing ingress to or egress from the facility. An intermediate care facility/developmentally disabled habilitative and an intermediate care facility/developmentally disabled-nursing shall post this notice on the inside of all doors providing ingress to or egress from the facility.

(b)  A violation of the requirement of subdivision (a) shall be issued and enforced in the manner of a class “B” violation.

(c)  The form of the notice established pursuant to subdivision (a) shall be entitled “Notice of Violation Remedies.” Each notice shall list the remedy or remedies imposed, as set forth in subdivision (a), and shall include the date the remedy was imposed. The notice shall be typeset on white bond paper, 8 1/2 x 11 inches in size, in boldface black type in a 16-point sans serif type font. A facility may remove the notice on or after the date on which the sanction is lifted.

(Amended by Stats. 2001, Ch. 685, Sec. 11. Effective January 1, 2002.)



1417.2

(a) Notwithstanding Section 1428, moneys collected as a result of state and federal civil penalties imposed under this chapter or federal law shall be deposited into accounts that are hereby established in the Special Deposit Fund created pursuant to Section 16370 of the Government Code. These accounts are titled the State Health Facilities Citation Penalties Account, into which moneys derived from civil penalties for violations of state law shall be deposited, and the Federal Health Facilities Citation Penalties Account, into which moneys derived from civil penalties for violations of federal law shall be deposited. Moneys from these accounts shall be used, notwithstanding Section 16370 of the Government Code, upon appropriation by the Legislature, in accordance with state and federal law for the protection of health or property of residents of long-term health care facilities, including, but not limited to, the following:

(1) Relocation expenses incurred by the department, in the event of a facility closure.

(2) Maintenance of facility operation pending correction of deficiencies or closure, such as temporary management or receivership, in the event that the revenues of the facility are insufficient.

(3) Reimbursing residents for personal funds lost. In the event that the loss is a result of the actions of a long-term health care facility or its employees, the revenues of the facility shall first be used.

(4) The costs associated with informational meetings required under Section 1327.2.

(5) Support for the Long-Term Care Ombudsman Program established pursuant to Chapter 11 (commencing with Section 9700) of Division 8.5 of the Welfare and Institutions Code in an amount appropriated from the State Health Facilities Citation Penalties Account for this purpose in the annual Budget Act.

(b) Notwithstanding subdivision (a), the balance in the State Health Facilities Citation Penalties Account shall not, at any time, exceed ten million dollars ($10,000,000).

(c) Moneys from the Federal Health Facilities Citation Penalties Account, in the amount not to exceed one hundred thirty thousand dollars ($130,000), may also be used, notwithstanding Section 16370 of the Government Code, upon appropriation by the Legislature, in accordance with state and federal law for the improvement of quality of care and quality of life for long-term health care facilities residents pursuant to Section 1417.3.

(d) The department shall post on its Internet Web site, and shall update on a quarterly basis, all of the following regarding the funds in the State Health Facilities Citation Penalties Account and the Federal Health Facilities Citation Penalties Account:

(1) The specific sources of funds deposited into the account.

(2) The amount of funds in the account that have not been allocated.

(3) A detailed description of how funds in the account have been allocated and expended, including, but not limited to, the names of persons or entities that received the funds, the amount of salaries paid to temporary managers, and a description of equipment purchased with the funds. However, the description shall not include the names of residents.

(Amended by Stats. 2011, Ch. 8, Sec. 2. Effective March 24, 2011.)



1417.3

The department shall promote quality of care and quality of life for residents, clients, and patients in long-term health care facility services through specific activities that include, but are not limited to, all of the following:

(a)  Research and evaluation of innovative facility resident care models.

(b)  (1)  Provision of statewide training on effective facility practices.

(2)  Training also shall include topics related to the provision of quality of care and quality of life for facility residents. The topics for training shall be identified by the department through a periodic survey. The curriculum for the training provided under this paragraph shall be developed in consultation with representatives from provider associations, consumer associations, and others, as deemed appropriate by the state department.

(c)  The establishment of separate units to respond to facility requests for technical assistance regarding licensing and certification requirements, compliance with federal and state standards, and related operational issues.

(d)  State employees providing technical assistance to facilities pursuant to this section are only required to report violations they discover during the provision of the assistance to the appropriate district office if the violations constitute an immediate and serious threat to the health and welfare of, or have resulted in actual harm to, patients, residents, or clients of the facility.

(e)  The state department shall measure facility satisfaction and the effectiveness of the technical assistance provided pursuant to subdivision (c).

(f)  No person employed in the technical assistance or training units under subdivisions (b) and (c) shall also participate in the licensing, surveying, or direct regulation of facilities.

(g)  This section shall not diminish the department’s ongoing survey and enforcement process.

(Amended by Stats. 2001, Ch. 685, Sec. 12. Effective January 1, 2002.)



1417.4

(a)  There is hereby established in the state department the Quality Awards Program for nursing homes.

(b)  The department shall establish criteria under the program, after consultation with stakeholder groups, for recognizing all skilled nursing facilities that provide exemplary care to residents.

(c)  (1)  Monetary awards shall be made to Quality Awards Program recipients that serve high proportions of Medi-Cal residents to the extent funds are appropriated each year in the annual Budget Act.

(2)  Monetary awards presented under this section and paid for by funds appropriated from the General Fund shall be used for staff bonuses and distributed in accordance with criteria established by the department.

(3)  Monetary awards presented under this section and paid for from funds from the Federal Citation Penalty Account shall be used to fund innovative facility grants to improve the quality of care and quality of life for residents in skilled nursing facilities, or to fund innovative efforts to increase employee recruitment, or retention, or both, subject to federal approval.

(d)  The department shall establish criteria for selecting facilities to receive the quality awards, in consultation with senior advocacy organizations, employee labor organizations representing facility employees, nursing home industry representatives, and other interested parties as deemed appropriate by the department. The criteria established pursuant to this subdivision shall not be considered regulations within the meaning of Section 11342 of the Government Code, and shall not be subject to adoption as regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e)  The department shall publish an annual listing of the Quality Awards Program recipients with the dollar amount awarded, if applicable. The department shall also publish an annual listing of the Quality Awards Program recipients that receive innovative facility grants with the purpose of the grant and the grant amount.

(f)  All of the funds available for the programs described in this section shall be disbursed to qualified facilities by January 1, 2002, and January 1 of each year thereafter.

(Amended by Stats. 2001, Ch. 171, Sec. 2.3. Effective August 10, 2001.)



1418

As used in this chapter:

(a) “Long-term health care facility” means any facility licensed pursuant to Chapter 2 (commencing with Section 1250) that is any of the following:

(1) Skilled nursing facility.

(2) Intermediate care facility.

(3) Intermediate care facility/developmentally disabled.

(4) Intermediate care facility/developmentally disabled habilitative.

(5) Intermediate care facility/developmentally disabled-nursing.

(6) Congregate living health facility.

(7) Nursing facility.

(8) Intermediate care facility/developmentally disabled-continuous nursing.

(b) “Long-term health care facility” also includes a pediatric day health and respite care facility licensed pursuant to Chapter 8.6 (commencing with Section 1760).

(c) “Long-term health care facility” does not include a general acute care hospital or an acute psychiatric hospital, except for that distinct part of the hospital that provides skilled nursing facility, intermediate care facility, intermediate care facility/developmentally disabled, or pediatric day health and respite care facility services.

(d) “Licensee” means the holder of a license issued under Chapter 2 (commencing with Section 1250) or Chapter 8.6 (commencing with Section 1760) for a long-term health care facility.

(Amended by Stats. 2013, Ch. 724, Sec. 2. Effective January 1, 2014.)



1418.1

(a)  Any person receiving respite care services shall be permitted to bring medications to the skilled nursing facility or intermediate care facility if the contents have been examined and positively identified upon the patient’s admission to the facility by the patient’s personal physician and surgeon or a pharmacist retained by the facility.

(b)  A skilled nursing facility or intermediate care facility providing respite care services shall not be required to afford a person receiving respite care services a bedhold when the person is transferred to a general acute care hospital, as defined in Section 1250.

(c)  A skilled nursing facility or intermediate care facility providing respite care services shall permit the personal physician and surgeon of a person receiving respite care services to issue advance orders for care and treatment for a period not to exceed 90 days from the date of admission of the person, based on the person’s medical history, diagnosis, and physical assessment conducted upon admission. The skilled nursing facility or intermediate care facility may readmit the person for respite care services on the basis of the advance orders for care and treatment, unless the personal physician and surgeon of the person indicates that there has been a significant change in the person’s medical condition. These advance orders shall only be used by the skilled nursing or intermediate care facility during periods in which the person is receiving respite care services.

(d)  A skilled nursing facility or intermediate care facility providing respite care services may implement an abbreviated resident assessment and care planning procedure for persons admitted for respite care services consistent with the facility’s obligation to protect the health and safety of residents and the general public. The abbreviated resident assessment and care planning procedure shall address the necessary care services required by the person admitted for respite care during the length of the respite care stay. The abbreviated resident assessment and care planning procedure documents do not have to be updated with every readmission of the same person to the facility for respite care services, unless the personal physician and surgeon of the person indicates that there has been a significant change in the person’s medical condition.

(e)  As used in this section, “respite care services” means service provided to frail elderly or functionally impaired persons in a licensed skilled nursing facility or intermediate care facility, as defined in Section 1250, on a temporary or periodic basis to relieve persons who are providing their care at home.

(f)  As used in this section, “temporary or periodic” means a period of time not to exceed 15 consecutive days or a total of 45 days in any one year.

(g)  No more than 10 percent of a skilled nursing or intermediate care facility’s total licensed bed capacity may be used during any one calendar year for the provision of respite care services as defined in this section. A facility may exceed this limit with the prior written approval of the State Department of Health Services.

(Added by Stats. 1990, Ch. 1329, Sec. 4. Effective September 26, 1990.)



1418.2

(a)  Every facility licensed pursuant to subdivisions (c), (d), (e), and (g) of Section 1250 and every skilled nursing facility licensed separately under subdivision (a) of Section 1250 shall establish and maintain a resident council. Each council shall include the residents of the health facility, and may include family members of residents, advocates, or ombudsman groups interested in residents of health facilities, and personnel of the health facility. Family members of residents shall be invited to meetings of resident councils.

The council shall meet at regularly scheduled intervals, maintain written minutes, including names of council members present, and have minutes available for review by the state department upon its request. Facility policies on resident councils shall in no way limit the right of residents to meet independently with outside persons or facility personnel as determined solely by the residents of the facility.

Written minutes of regularly scheduled council meetings may include recommendations from the council to the licensee of the health facility which shall be provided to the licensee. The licensee shall provide evidence of review and action on these recommendations to the state department upon its request.

(b)  Any health facility which fails to establish a resident council as prescribed in subdivision (a) shall be subject to the provisions of Section 1280.

(c)  The state department shall, by regulation, specify those circumstances under which a health facility may be exempted from the provisions of subdivisions (a) and (b), including, but not limited to, the following:

(1)  A resident population consisting of a majority of patients with progressively disabling disorders defined in Section 1250.4.

(2)  Facilities with no more than six residents which provide alternate means for residents to actively share in planning and enhancing of life in the facility.

(3)  Other circumstances as determined by the state department.

(Amended by Stats. 1986, Ch. 1351, Sec. 3.)



1418.21

(a) A skilled nursing facility that has been certified for purposes of Medicare or Medicaid shall post the overall facility rating information determined by the federal Centers for Medicare and Medicaid Services (CMS) in accordance with the following requirements:

(1) The information shall be posted in at least the following locations in the facility:

(A) An area accessible and visible to members of the public.

(B) An area used for employee breaks.

(C) An area used by residents for communal functions, such as dining, resident council meetings, or activities.

(2) The information shall be posted on white or light-colored paper that includes all of the following, in the following order:

(A) The full name of the facility, in a clear and easily readable font of at least 28 point.

(B) The full address of the facility in a clear and easily readable font of at least 20 point.

(C) The most recent overall star rating given by CMS to that facility, except that a facility shall have seven business days from the date when it receives a different rating from CMS to include the updated rating in the posting. The star rating shall be aligned in the center of the page. The star rating shall be expressed as the number that reflects the number of stars given to the facility by CMS. The number shall be in a clear and easily readable font of at least two inches print.

(D) Directly below the star symbols shall be the following text in a clear and easily readable font of at least 28 point:

“The above number is out of 5 stars.”

(E) Directly below the text described in subparagraph (D) shall be the following text in a clear and easily readable font of at least 14 point:

“This facility is reviewed annually and has been licensed by the State of California and certified by the federal Centers for Medicare and Medicaid Services (CMS). CMS rates facilities that are certified to accept Medicare or Medicaid. CMS gave the above rating to this facility. A detailed explanation of this rating is maintained at this facility and will be made available upon request. This information can also be accessed online at the Nursing Home Compare Internet Web site at http://www.medicare.gov/NHcompare. Like any information, the Five-Star Quality Rating System has strengths and limits. The criteria upon which the rating is determined may not represent all of the aspects of care that may be important to you. You are encouraged to discuss the rating with facility staff. The Five-Star Quality Rating System was created to help consumers, their families, and caregivers compare nursing homes more easily and help identify areas about which you may want to ask questions. Nursing home ratings are assigned based on ratings given to health inspections, staffing, and quality measures. Some areas are assigned a greater weight than other areas. These ratings are combined to calculate the overall rating posted here.”

(F) Directly below the text described in subparagraph (E), the following text shall appear in a clear and easily readable font of at least 14 point:

“State licensing information on skilled nursing facilities is available on the State Department of Public Health’s Internet Web site at: www.cdph.ca.gov, under Programs, Licensing and Certification, Health Facilities Consumer Information System.”

(3) For the purposes of this section, “a detailed explanation of this rating” shall include, but shall not be limited to, a printout of the information explaining the Five-Star Quality Rating System that is available on the CMS Nursing Home Compare Internet Web site. This information shall be maintained at the facility and shall be made available upon request.

(4) The requirements of this section shall be in addition to any other posting or inspection report availability requirements.

(b) Violation of this section shall constitute a class B violation, as defined in subdivision (e) of Section 1424 and, notwithstanding Section 1290, shall not constitute a crime. Fines from a violation of this section shall be deposited into the State Health Facilities Citation Penalties Account, created pursuant to Section 1417.2.

(c) This section shall be operative on January 1, 2011.

(Amended by Stats. 2010, Ch. 328, Sec. 120. Effective January 1, 2011.)



1418.3

(a)  Each licensed skilled nursing facility shall, when requested by a member of a patient’s family, allow the family to meet privately with a family member who is a resident in the facility.

(b)  “Family member” for the purposes of this section means an immediate family member or family member designated and documented on the patient’s record at the time of admission to the facility.

(Added by Stats. 1987, Ch. 1125, Sec. 1.)



1418.4

(a)  No licensed skilled nursing facility or intermediate care facility may prohibit the formation of a family council, and, when requested by a member of the resident’s family or the resident’s representative, the family council shall be allowed to meet in a common meeting room of the facility at least once a month during mutually agreed upon hours.

(b)  Facility policies on family councils shall in no way limit the right of residents, family members, and family council members to meet independently with outside persons, including members of nonprofit or government organizations or with facility personnel during nonworking hours.

(c)  “Family council” for the purpose of this section means a meeting of family members, friends, or representatives of two or more residents to confer in private without facility staff.

(d)  Family councils shall also be provided adequate space on a prominent bulletin board or other posting area for the display of meeting notices, minutes, newsletters, or other information pertaining to the operation or interest of the family council.

(e)  Staff or visitors may attend family council meetings, at the group’s invitation.

(f)  The facility shall provide a designated staff person who shall be responsible for providing assistance and responding to written requests that result from family council meetings.

(g)  The facility shall consider the views and act upon the grievances and recommendations of a family council concerning proposed policy and operational decisions affecting resident care and life in the facility.

(h)  The facility shall respond in writing to written requests or concerns of the family council, within 10 working days.

(i)  When a family council exists, the facility shall include notice of the family council meetings in at least a quarterly mailing, and shall inform family members or representatives of new residents who are identified on the admissions agreement, during the admissions process, or in the resident’s records, of the existence of the family council. The notice shall include the time, place, and date of meetings, and the person to contact regarding involvement in the family council.

(j)  No facility shall willfully interfere with the formation, maintenance, or promotion of a family council. For the purposes of this subdivision, willful interference shall include, but not be limited to, discrimination or retaliation in any way against an individual as a result of his or her participation in a family council, or the willful scheduling of facility events in conflict with a previously scheduled family council meeting.

(k)  (1)  Violation of the provisions of this section shall constitute a violation of the residents’ rights.

(2)  Violation of the provisions of this section shall constitute a class “B” violation, as defined in Section 1424.

(Amended by Stats. 2000, Ch. 448, Sec. 1. Effective January 1, 2001.)



1418.5

No regulation adopted with respect to skilled nursing facilities or intermediate care facilities shall prohibit patients in the facility from storing nonprescription or topical ophthalmic medications at their bedside unless contraindicated by the patient’s attending physician or the facility.

(Amended by Stats. 1982, Ch. 408, Sec. 1.)



1418.6

No long-term health care facility shall accept or retain any patient for whom it cannot provide adequate care.

(Added by Stats. 1985, Ch. 11, Sec. 7. Effective March 6, 1985.)



1418.7

(a)  Long-term health care facilities, as defined in Section 1418, shall develop and implement policies and procedures designed to reduce theft and loss.

(b)  The facility program shall include all of the following:

(1)  Establishment and posting of the facility’s theft and loss policies.

(2)  Orientation of employees to those policies.

(3)  Documentation of theft and loss of property with a value of twenty-five dollars ($25) or more.

(4)  Inventory of patient’s personal property upon admission.

(5)  Inventory of and surrender of patient’s personal property upon death or discharge.

(6)  Regular review of the effectiveness of the policies and procedures.

(7)  Marking of patient’s personal property, including dentures and prosthetic and orthopedic devices.

(8)  Reports to local law enforcement of stolen property with a value of one hundred dollars ($100) or more.

(9)  Methods for securing personal property.

(10)  Notification of residents and families of the facility’s policies.

(c)  The policies and procedures developed by the facilities pursuant to this section shall be in accordance with Section 1289.4, as added by Assembly Bill 2047 of the 1987–88 Regular Session of the Legislature, if that bill is enacted and becomes effective.

(d)  If a facility has shown clear and convincing evidence of its efforts to comply with the requirements of this section, no citation shall be issued as a result of the occasional occurrence of theft and loss in a facility.

(Added by Stats. 1987, Ch. 1226, Sec. 1.)



1418.8

(a) If the attending physician and surgeon of a resident in a skilled nursing facility or intermediate care facility prescribes or orders a medical intervention that requires that informed consent be obtained prior to administration of the medical intervention, but is unable to obtain informed consent because the physician and surgeon determines that the resident lacks capacity to make decisions concerning his or her health care and that there is no person with legal authority to make those decisions on behalf of the resident, the physician and surgeon shall inform the skilled nursing facility or intermediate care facility.

(b) For purposes of subdivision (a), a resident lacks capacity to make a decision regarding his or her health care if the resident is unable to understand the nature and consequences of the proposed medical intervention, including its risks and benefits, or is unable to express a preference regarding the intervention. To make the determination regarding capacity, the physician shall interview the patient, review the patient’s medical records, and consult with skilled nursing or intermediate care facility staff, as appropriate, and family members and friends of the resident, if any have been identified.

(c) For purposes of subdivision (a), a person with legal authority to make medical treatment decisions on behalf of a patient is a person designated under a valid Durable Power of Attorney for Health Care, a guardian, a conservator, or next of kin. To determine the existence of a person with legal authority, the physician shall interview the patient, review the medical records of the patient, and consult with skilled nursing or intermediate care facility staff, as appropriate, and with family members and friends of the resident, if any have been identified.

(d) The attending physician and the skilled nursing facility or intermediate care facility may initiate a medical intervention that requires informed consent pursuant to subdivision (e) in accordance with acceptable standards of practice.

(e) Where a resident of a skilled nursing facility or intermediate care facility has been prescribed a medical intervention by a physician and surgeon that requires informed consent and the physician has determined that the resident lacks capacity to make health care decisions and there is no person with legal authority to make those decisions on behalf of the resident, the facility shall, except as provided in subdivision (h), conduct an interdisciplinary team review of the prescribed medical intervention prior to the administration of the medical intervention. The interdisciplinary team shall oversee the care of the resident utilizing a team approach to assessment and care planning, and shall include the resident’s attending physician, a registered professional nurse with responsibility for the resident, other appropriate staff in disciplines as determined by the resident’s needs, and, where practicable, a patient representative, in accordance with applicable federal and state requirements. The review shall include all of the following:

(1) A review of the physician’s assessment of the resident’s condition.

(2) The reason for the proposed use of the medical intervention.

(3) A discussion of the desires of the patient, where known. To determine the desires of the resident, the interdisciplinary team shall interview the patient, review the patient’s medical records, and consult with family members or friends, if any have been identified.

(4) The type of medical intervention to be used in the resident’s care, including its probable frequency and duration.

(5) The probable impact on the resident’s condition, with and without the use of the medical intervention.

(6) Reasonable alternative medical interventions considered or utilized and reasons for their discontinuance or inappropriateness.

(f) A patient representative may include a family member or friend of the resident who is unable to take full responsibility for the health care decisions of the resident, but who has agreed to serve on the interdisciplinary team, or other person authorized by state or federal law.

(g) The interdisciplinary team shall periodically evaluate the use of the prescribed medical intervention at least quarterly or upon a significant change in the resident’s medical condition.

(h) In case of an emergency, after obtaining a physician and surgeon’s order as necessary, a skilled nursing or intermediate care facility may administer a medical intervention that requires informed consent prior to the facility convening an interdisciplinary team review. If the emergency results in the application of physical or chemical restraints, the interdisciplinary team shall meet within one week of the emergency for an evaluation of the medical intervention.

(i) Physicians and surgeons and skilled nursing facilities and intermediate care facilities shall not be required to obtain a court order pursuant to Section 3201 of the Probate Code prior to administering a medical intervention which requires informed consent if the requirements of this section are met.

(j) Nothing in this section shall in any way affect the right of a resident of a skilled nursing facility or intermediate care facility for whom medical intervention has been prescribed, ordered, or administered pursuant to this section to seek appropriate judicial relief to review the decision to provide the medical intervention.

(k) No physician or other health care provider, whose action under this section is in accordance with reasonable medical standards, is subject to administrative sanction if the physician or health care provider believes in good faith that the action is consistent with this section and the desires of the resident, or if unknown, the best interests of the resident.

(l) The determinations required to be made pursuant to subdivisions (a), (e), and (g), and the basis for those determinations shall be documented in the patient’s medical record and shall be made available to the patient’s representative for review.

(Amended by Stats. 2006, Ch. 538, Sec. 355. Effective January 1, 2007.)



1418.81

(a)  In order to assure the provision of quality patient care and as part of the planning for that quality patient care, commencing at the time of admission, a skilled nursing facility, as defined in subdivision (c) of Section 1250, shall include in a resident’s care assessment the resident’s projected length of stay and the resident’s discharge potential. The assessment shall include whether the resident has expressed or indicated a preference to return to the community and whether the resident has social support, such as family, that may help to facilitate and sustain return to the community. The assessment shall be recorded with the relevant portions of the minimum data set, as described in Section 14110.15 of the Welfare and Institutions Code. The plan of care shall reflect, if applicable, the care ordered by the attending physician needed to assist the resident in achieving the resident’s preference of return to the community.

(b)  The skilled nursing facility shall evaluate the resident’s discharge potential at least quarterly or upon a significant change in the resident’s medical condition.

(c)  The interdisciplinary team shall oversee the care of the resident utilizing a team approach to assessment and care planning and shall include the resident’s attending physician, a registered professional nurse with responsibility for the resident, other appropriate staff in disciplines as determined by the resident’s needs, and, where practicable, a resident’s representative, in accordance with applicable federal and state requirements.

(d)  If return to the community is part of the care plan, the facility shall provide to the resident or responsible party and document in the care plan the information concerning services and resources in the community. That information may include information concerning:

(1)  In-home supportive services provided by a public authority or other legally recognized entity, if any.

(2)  Services provided by the Area Agency on Aging, if any.

(3)  Resources available through an independent living center.

(4)  Other resources or services in the community available to support return to the community.

(e)  If the resident is otherwise eligible, a skilled nursing facility shall make, to the extent services are available in the community, a reasonable attempt to assist a resident who has a preference for return to the community and who has been determined to be able to do so by the attending physician, to obtain assistance within existing programs, including appropriate case management services, in order to facilitate return to the community. The targeted case management services provided by entities other than the skilled nursing facility shall be intended to facilitate and sustain return to the community.

(f)  Costs to skilled nursing facilities to comply with this section shall be allowable for Medi-Cal reimbursement purposes pursuant to Section 1324.25, but shall not be considered a new state mandate under Section 14126.023 of the Welfare and Institutions Code.

(Added by Stats. 2004, Ch. 875, Sec. 2. Effective September 29, 2004.)



1418.9

(a)  If the attending physician and surgeon of a resident in a skilled nursing facility prescribes, orders, or increases an order for an antipsychotic medication for the resident, the physician and surgeon shall do both of the following:

(1)  Obtain the informed consent of the resident for purposes of prescribing, ordering, or increasing an order for the medication.

(2)  Seek the consent of the resident to notify the resident’s interested family member, as designated in the medical record. If the resident consents to the notice, the physician and surgeon shall make reasonable attempts, either personally or through a designee, to notify the interested family member, as designated in the medical record, within 48 hours of the prescription, order, or increase of an order.

(b)  Notification of an interested family member is not required under paragraph (2) of subdivision (a) if any of the following circumstances exist:

(1)  There is no interested family member designated in the medical record.

(2)  The resident has been diagnosed as terminally ill by his or her physician and surgeon and is receiving hospice services from a licensed, certified hospice agency in the facility.

(3)  The resident has not consented to the notification.

(c)  As used in this section, the following definitions shall apply:

(1)  “Resident” means a patient of a skilled nursing facility who has the capacity to consent to make decisions concerning his or her health care, including medications.

(2)  “Designee” means a person who has agreed with the physician and surgeon to provide the notice required by this section.

(3)  “Antipsychotic medication” means a medication approved by the United States Food and Drug Administration for the treatment of psychosis.

(4)  “Increase of an order” means an increase of the dosage of the medication above the dosage range stated in a prior consent from the resident.

(d)  This section shall not be construed to require consent from an interested family member for an attending physician and surgeon of a resident to prescribe, order, or increase an order for antipsychotic medication.

(Added by Stats. 2000, Ch. 46, Sec. 1. Effective January 1, 2001.)



1418.91

(a)  A long-term health care facility shall report all incidents of alleged abuse or suspected abuse of a resident of the facility to the department immediately, or within 24 hours.

(b)  A failure to comply with the requirements of this section shall be a class “B” violation.

(c)  For purposes of this section, “abuse” shall mean any of the conduct described in subdivisions (a) and (b) of Section 15610.07 of the Welfare and Institutions Code.

(d)  This section shall not change any reporting requirements under Section 15630 of the Welfare and Institutions Code, or as otherwise specified in the Elder Abuse and Dependent Adult Civil Protection Act, Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 2000, Ch. 451, Sec. 17. Effective January 1, 2001.)



1419

(a)  The department shall establish a centralized consumer response unit within the Licensing and Certification Division of the department to respond to consumer inquiries and complaints.

(b)  Upon receipt of consumer inquiries, the unit shall offer assistance to consumers in resolving concerns about the quality of care and the quality of life in long-term health care facilities.

This assistance may include, but shall not be limited to, all of the following:

(1)  Offering to provide to consumers education and information about state licensing and federal certification standards, resident rights, name and address of facilities, referral to other entities as appropriate, and facility compliance history.

(2)  Offering to participate in telephone conference calls between consumers and providers to resolve concerns within the scope of the authority of the department. If the inquiry or concern is determined to warrant an onsite investigation, the inquiry or concern shall be considered a complaint and handled pursuant to the complaint investigation process set forth in Section 1420.

(3)  Initiating onsite investigations in response to oral or written complaints made pursuant to this section if the unit determines that there is a reasonable basis to believe that the allegations in the complaints describe one or more violations of state law by a long-term care facility.

(c)  Nothing in subdivision (a) or (b) shall preclude the department from taking any or all enforcement actions available under state or federal law.

(d)  Any person may request an inspection of any long-term health care facility in accordance with this chapter by giving to the department oral or written notice of an alleged violation of applicable requirements of state law. Any written notice may be signed by the complainant setting forth with reasonable particularity the matters complained of. Oral notice may be made by telephone or personal visit. Any oral complaint shall be reduced to writing by the department. The substance of the complaint shall be provided to the licensee no earlier than at the commencement of the inspection.

(e)  Neither the substance of the complaint provided the licensee nor any copy of the complaint or record published, released, or otherwise made available to the licensee shall disclose the name of any individual complainant or other person mentioned in the complaint, except the name or names of any duly authorized officer, employee, or agent of the state department conducting the investigation or inspection pursuant to this chapter, unless the complainant specifically requests the release of the name or names or the matter results in a judicial proceeding.

(Amended by Stats. 2001, Ch. 680, Sec. 3. Effective January 1, 2002.)



1420

(a)  (1)  Upon receipt of a written or oral complaint, the state department shall assign an inspector to make a preliminary review of the complaint and shall notify the complainant within two working days of the receipt of the complaint of the name of the inspector. Unless the state department determines that the complaint is willfully intended to harass a licensee or is without any reasonable basis, it shall make an onsite inspection or investigation within 10 working days of the receipt of the complaint. In any case in which the complaint involves a threat of imminent danger of death or serious bodily harm, the state department shall make an onsite inspection or investigation within 24 hours of the receipt of the complaint. In any event, the complainant shall be promptly informed of the state department’s proposed course of action and of the opportunity to accompany the inspector on the inspection or investigation of the facility. Upon the request of either the complainant or the state department, the complainant or his or her representative, or both, may be allowed to accompany the inspector to the site of the alleged violations during his or her tour of the facility, unless the inspector determines that the privacy of any patient would be violated thereby.

(2)  When conducting an onsite inspection or investigation pursuant to this section, the state department shall collect and evaluate all available evidence and may issue a citation based upon, but not limited to, all of the following:

(A)  Observed conditions.

(B)  Statements of witnesses.

(C)  Facility records.

(3)  Within 10 working days of the completion of the complaint investigation, the state department shall notify the complainant and licensee in writing of the department’s determination as a result of the inspection or investigation.

(b)  Upon being notified of the state department’s determination as a result of the inspection or investigation, a complainant who is dissatisfied with the state department’s determination, regarding a matter which would pose a threat to the health, safety, security, welfare, or rights of a resident, shall be notified by the state department of the right to an informal conference, as set forth in this section. The complainant may, within five business days after receipt of the notice, notify the director in writing of his or her request for an informal conference. The informal conference shall be held with the designee of the director for the county in which the long-term health care facility which is the subject of the complaint is located. The long-term health care facility may participate as a party in this informal conference. The director’s designee shall notify the complainant and licensee of his or her determination within 10 working days after the informal conference and shall apprise the complainant and licensee in writing of the appeal rights provided in subdivision (c).

(c)  If the complainant is dissatisfied with the determination of the director’s designee in the county in which the facility is located, the complainant may, within 15 days after receipt of this determination, notify in writing the Deputy Director of the Licensing and Certification Division of the state department, who shall assign the request to a representative of the Complainant Appeals Unit for review of the facts that led to both determinations. As a part of the Complainant Appeals Unit’s independent investigation, and at the request of the complainant, the representative shall interview the complainant in the district office where the complaint was initially referred. Based upon this review, the Deputy Director of the Licensing and Certification Division of the state department shall make his or her own determination and notify the complainant and the facility within 30 days.

(d)  Any citation issued as a result of a conference or review provided for in subdivision (b) or (c) shall be issued and served upon the facility within three working days of the final determination, unless the licensee agrees in writing to an extension of this time. Service shall be effected either personally or by registered or certified mail. A copy of the citation shall also be sent to each complainant by registered or certified mail.

(e)  A miniexit conference shall be held with the administrator or his or her representative upon leaving the facility at the completion of the investigation to inform him or her of the status of the investigation. The department shall also state the items of noncompliance and compliance found as a result of a complaint and those items found to be in compliance, provided the disclosure maintains the anonymity of the complainant. In any matter in which there is a reasonable probability that the identity of the complainant will not remain anonymous, the state department shall also notify the facility that it is unlawful to discriminate or seek retaliation against a resident, employee, or complainant.

(f)  For purposes of this section, “complaint” means any oral or written notice to the state department, other than a report from the facility of an alleged violation of applicable requirements of state or federal law or any alleged facts that might constitute such a violation.

(Amended by Stats. 2001, Ch. 685, Sec. 13. Effective January 1, 2002.)



1421

(a)  Any duly authorized officer, employee, or agent of the state department may enter and inspect any long-term health care facility, including, but not limited to, interviewing residents and reviewing records, at any time to enforce any provision of this chapter.

(b)  Patients shall be treated with consideration, respect, and full recognition of dignity during the course of the investigation or inspection.

(c)  Inspections conducted pursuant to complaints filed with the state department shall be conducted in such a manner as to ensure maximum effectiveness while respecting the rights of patients in the facility. No advance notice shall be given of any inspection conducted pursuant to this chapter unless previously and specifically authorized by the director or required by federal law.

(d)  Any public employee giving any advance notice in violation of this section shall be deemed to be in violation of subdivision (t) of Section 19572 of the Government Code and shall be suspended from all duties without pay for a period determined by the director.

(e)  Except as otherwise specified by law, any duly authorized officer, employee, or agent of the state department shall not limit the scope of practice of registered nurses acting under Section 2725 of the Business and Professions Code. Further, these agents shall not prohibit the performing of functions by registered nurses when those nurses are performing under standardized procedures, where their activity is consistent with the scope of nursing practice, as set forth in Section 2725 of the Business and Professions Code.

(Amended by Stats. 1986, Ch. 1351, Sec. 4.)



1421.1

(a)  Within 24 hours of the occurrence of any of the events specified in subdivision (b), the licensee of a skilled nursing facility shall notify the department of the occurrence. This notification may be in written form if it is provided by telephone facsimile or overnight mail, or by telephone with a written confirmation within five calendar days. The information provided pursuant to this subdivision may not be released to the public by the department unless its release is needed to justify an action taken by the department or it otherwise becomes a matter of public record. A violation of this section is a class “B” violation.

(b)  All of the following occurrences shall require notification pursuant to this section:

(1)  The licensee of a facility receives notice that a judgment lien has been levied against the facility or any of the assets of the facility or the licensee.

(2)  A financial institution refuses to honor a check or other instrument issued by the licensee to its employees for a regular payroll.

(3)  The supplies, including food items and other perishables, on hand in the facility fall below the minimum specified by any applicable statute or regulation.

(4)  The financial resources of the licensee fall below the amount needed to operate the facility for a period of at least 45 days based on the current occupancy of the facility. The determination that financial resources have fallen below the amount needed to operate the facility shall be based upon the current number of occupied beds in the facility multiplied by the current daily Medi-Cal reimbursement rate multiplied by 45 days.

(5)  The licensee fails to make timely payment of any premiums required to maintain required insurance policies or bonds in effect, or any tax lien levied by any government agency.

(Amended by Stats. 2001, Ch. 685, Sec. 14. Effective January 1, 2002.)



1421.5

(a)  (1)  Within 24 hours of the filing of a bankruptcy petition under Title 11 of the United States Code or any other laws of the United States, by any person or entity holding a controlling interest in a long-term health care facility, the licensee of the long-term health care facility shall provide written notification to the department of the filing of the petition and the location of the court in which the petition was filed. The written notification may be provided to the department by telephone facsimile or overnight mail.

(2)  Within 24 hours of the appointment of a trustee by the bankruptcy court, the long-term health care facility shall provide written notification to the department of the name, address, and telephone number of the trustee. The written notification may be provided to the department by telephone facsimile or overnight mail.

(3)  The department shall provide written notification to the trustee of the requirements of operating a licensed long-term health care facility within three days of being notified of the appointment of the trustee. The contents of this written notice may be provided to the trustee by telephone facsimile or overnight mail and shall include, but not be limited to, all of the following:

(A)  The trustee is required to manage and operate the long-term health care facility according to the requirements of state law, in the same manner that the owner or possessor of the facility would be required to manage and operate the facility, including, but not limited to, complying with Article 8.5 (commencing with Section 1336) of Chapter 2, Chapter 3.9 (commencing with Section 1599), and Sections 72527, 73523, and 76525 of Title 22 of the California Code of Regulations.

(B)  The transfer of patients pursuant to the liquidation of a licensed long-term health care facility presents a compelling public health and safety risk, and the trustee will not be exempted from complying with applicable state law for any reason.

(b)  (1)  As mandated by subdivision (b) of Section 959 of Title 28 of the United States Code, an individual appointed as a trustee in a bankruptcy proceeding described in this section that involves any person or entity holding a controlling interest in a long-term health care facility shall comply with all state licensing and federal certification requirements applicable to the long-term health care facility, including, but not limited to, those governing patient rights, transfer or discharge, and facility closure. The transfer of patients pursuant to the liquidation of a licensed long-term health care facility presents a compelling public health and safety risk, and a trustee shall not be exempted from complying with applicable state law for any reason.

(2)  If a trustee fails to comply with the state licensing requirements applicable to a long-term health care facility, the department shall report the trustee’s actions to the bankruptcy court and intervene as appropriate to ensure continued facility compliance with those requirements.

(Added by Stats. 1998, Ch. 474, Sec. 1. Effective January 1, 1999.)



1422

(a) The Legislature finds and declares that it is the public policy of this state to ensure that long-term health care facilities provide the highest level of care possible. The Legislature further finds that inspections are the most effective means of furthering this policy. It is not the intent of the Legislature by the amendment of subdivision (b) enacted by Chapter 1595 of the Statutes of 1982 to reduce in any way the resources available to the state department for inspections, but rather to provide the state department with the greatest flexibility to concentrate its resources where they can be most effective. It is the intent of the Legislature to create a survey process that includes state-based survey components and that determines compliance with federal and California requirements for certified long-term health care facilities. It is the further intent of the Legislature to execute this inspection in the form of a single survey process, to the extent that this is possible and permitted under federal law. The inability of the state to conduct a single survey in no way exempts the state from the requirement under this section that state-based components be inspected in long-term health care facilities as required by law.

(b) (1) (A) Notwithstanding Section 1279 or any other provision of law, without providing notice of these inspections, the department, in addition to any inspections conducted pursuant to complaints filed pursuant to Section 1419, shall conduct inspections annually, except with regard to those facilities which have no class “AA,” class “A,” or class “B” violations in the past 12 months. The state department shall also conduct inspections as may be necessary to ensure the health, safety, and security of patients in long-term health care facilities. Every facility shall be inspected at least once every two years. The department shall vary the cycle in which inspections of long-term health care facilities are conducted to reduce the predictability of the inspections.

(B) Inspections and investigations of long-term health care facilities that are certified by the Medicare Program or the Medicaid Program shall determine compliance with federal standards and California statutes and regulations to the extent that California statutes and regulations provide greater protection to residents, or are more precise than federal standards, as determined by the department. Notwithstanding any other provision of law, the department may, without taking regulatory action pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, implement, interpret, or make specific this paragraph by means of an All Facilities Letter (AFL) or similar instruction. Prior to issuing an AFL or similar instruction, the department shall consult with interested parties and shall inform the appropriate committees of the Legislature. The department shall also post the AFL or similar instruction on its Web site so that any person may observe which California laws and regulations provide greater protection to its residents or are more precise than federal standards. Nothing in this subdivision is intended to change existing statutory or regulatory requirements governing the care provided to long-term health care facility residents.

(C) In order to ensure maximum effectiveness of inspections conducted pursuant to this article, the department shall identify all state law standards for the staffing and operation of long-term health care facilities. Costs of the additional survey and inspection activities required by Chapter 895 of the Statutes of 2006 shall be included as Licensing and Certification Program activities for the purposes of calculating fees in accordance with Section 1266.

(2) The state department shall submit to the federal Department of Health and Human Services on or before July 1, 1985, for review and approval, a request to implement a three-year pilot program designed to lessen the predictability of the long-term health care facility inspection process. Two components of the pilot program shall be (A) the elimination of the present practice of entering into a one-year certification agreement, and (B) the conduct of segmented inspections of a sample of facilities with poor inspection records, as defined by the state department. At the conclusion of the pilot project, an analysis of both components shall be conducted by the state department to determine effectiveness in reducing inspection predictability and the respective cost benefits. Implementation of this pilot project is contingent upon federal approval.

(c) Except as otherwise provided in subdivision (b), the state department shall conduct unannounced direct patient care inspections at least annually to inspect physician and surgeon services, nursing services, pharmacy services, dietary services, and activity programs of all the long-term health care facilities. Facilities evidencing repeated serious problems in complying with this chapter or a history of poor performance, or both, shall be subject to periodic unannounced direct patient care inspections during the inspection year. The direct patient care inspections shall assist the state department in the prioritization of its efforts to correct facility deficiencies.

(d) All long-term health care facilities shall report to the state department any changes in the nursing home administrator or the director of nursing services within 10 calendar days of the changes.

(e) Within 90 days after the receipt of notice of a change in the nursing home administrator or the director of nursing services, the state department may conduct an abbreviated inspection of the long-term health care facilities.

(f) If a change in a nursing home administrator occurs and the Board of Nursing Home Administrators notifies the state department that the new administrator is on probation or has had his or her license suspended within the previous three years, the state department shall conduct an abbreviated survey of the long-term health care facility employing that administrator within 90 days of notification.

(Amended by Stats. 2007, Ch. 188, Sec. 13. Effective August 24, 2007.)



1422.1

(a) Notwithstanding Section 1422, the State Department of Public Health shall conduct, when feasible, annual licensing inspections of licensed long-term health care facilities providing special treatment programs for the mentally disordered, concurrently with inspections conducted by the State Department of Health Care Services for the purposes of approving the special treatment program.

(b) The State Department of Public Health survey teams conducting inspections pursuant to this section shall include at least one licensed mental health professional if the inspections are not done concurrently pursuant to subdivision (a).

(c) Survey team members shall receive training specific to the mental health treatment needs of mentally disordered residents served in these facilities.

(Amended by Stats. 2012, Ch. 34, Sec. 15. Effective June 27, 2012.)



1422.5

(a)  The department shall develop and establish a consumer information service system to provide updated and accurate information to the general public and consumers regarding long-term care facilities in their communities. The consumer information service system shall include, but need not be limited to, all of the following elements:

(1)  An on-line inquiry system accessible through a statewide toll-free telephone number and the Internet.

(2)  Long-term health care facility profiles, with data on services provided, a history of all citations and complaints for the last two full survey cycles, and ownership information. The profile for each facility shall include, but not be limited to, all of the following:

(A)  The name, address, and telephone number of the facility.

(B)  The number of units or beds in the facility.

(C)  Whether the facility accepts Medicare or Medi-Cal patients.

(D)  Whether the facility has a special care unit or program for people with Alzheimer’s disease and other dementias, and whether the facility participates in the voluntary disclosure program for special care units.

(E)  Whether the facility is a for-profit or not-for-profit provider.

(3)  Information regarding substantiated complaints shall include the action taken and the date of action.

(4)  Information regarding the state citations assessed shall include the status of the state citation, including the facility’s plan or correction, and information as to whether an appeal has been filed.

(5)  Any appeal resolution pertaining to a citation or complaint shall be updated on the file in a timely manner.

(b)  Where feasible, the department shall interface the consumer information service system with its Automated Certification and Licensure Information Management System.

(c)  It is the intent of the Legislature that the department, in developing and establishing the system pursuant to subdivision (a), maximize the use of available federal funds.

(d)  (1)  Notwithstanding the consumer information service system established pursuant to subdivision (a), by January 1, 2002, the state department shall develop a method whereby information is provided to the public and consumers on long-term health care facilities. The information provided shall include, but not be limited to, all of the following elements:

(A)  Substantiated complaints, including the action taken and the date of the action.

(B)  State citations assessed, including the status of any citation and whether an appeal has been filed.

(C)  State actions, including license suspensions, revocations, and receiverships.

(D)  Federal enforcement sanctions imposed, including any denial of payment, temporary management, termination, or civil money penalty of five hundred dollars ($500) or more.

(E)  Any information or data beneficial to the public and consumers.

(2)  This subdivision shall become inoperative on July 1, 2003.

(e)  In implementing this section, the department shall ensure the confidentiality of personal and identifying information of residents and employees and shall not disclose this information through the consumer information service system developed pursuant to this section.

(Amended by Stats. 2001, Ch. 685, Sec. 16. Effective January 1, 2002.)



1422.6

Each skilled nursing facility and intermediate care facility shall post a copy of the notice required pursuant to Section 9718 of the Welfare and Institutions Code in a conspicuous location in at least four areas of the facility, as follows:

(a)  One location that is accessible to members of the public.

(b)  One location that is used for employee breaks.

(c)  One location that is next to a telephone designated for resident use.

(d)  One location that is used for communal functions for residents, such as for dining or resident council meetings and activities.

(Added by Stats. 2000, Ch. 451, Sec. 22. Effective January 1, 2001.)



1422.7

The state department shall provide the office, as defined in subdivision (c) of Section 9701 of the Welfare and Institutions Code, with copies of inspection reports for long-term health care facilities upon request. The state department shall provide the office with copies of all class “AA,” “A,” and “B” citations issued.

(Added by Stats. 1984, Ch. 1632, Sec. 3.)



1423

(a)  If upon inspection or investigation the director determines that any nursing facility is in violation of any state or federal law or regulation relating to the operation or maintenance of the facility, or determines that any other long-term health care facility is in violation of any statutory provision or regulation relating to the operation or maintenance of the facility, the director shall promptly, but not later than 24 hours, excluding Saturday, Sunday, and holidays, after the director determines or has reasonable cause to determine that an alleged violation has occurred, issue a notice to correct the violation and of intent to issue a citation to the licensee. Before completing the investigation and making the determination whether to issue a citation, the department shall hold an exit conference with the licensee to identify the potential for issuing a citation for any violation, discuss investigative findings, and allow the licensee to provide the department with additional information related to the violation. The department shall consider this additional information, in conjunction with information from the inspection or investigation, in determining whether to issue a citation, or whether other action would be appropriate. If the department determines that the violation warrants the issuing of a citation and an exit conference has been completed it shall either:

(1) Recommend the imposition of a federal enforcement remedy or remedies on a nursing facility in accordance with federal law; or

(2) Issue a citation pursuant to state licensing laws, and if the facility is a nursing facility, may recommend the imposition of a federal enforcement remedy.

A state citation shall be served upon the licensee within three days after completion of the investigation, excluding Saturday, Sunday, and holidays, unless the licensee agrees in writing to an extension of time. Service shall be effected either personally or by registered or certified mail. A copy of the citation shall also be sent to each complainant. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the statutory provision, standard, rule, or regulation alleged to have been violated, the particular place or area of the facility in which it occurred, as well as the amount of any proposed assessment of a civil penalty. The name of any patient jeopardized by the alleged violation shall not be specified in the citation in order to protect the privacy of the patient. However, at the time the licensee is served with the citation, the licensee shall also be served with a written list of each of the names of the patients alleged to have been jeopardized by the violation, that shall not be subject to disclosure as a public record. The citation shall fix the earliest feasible time for the elimination of the condition constituting the alleged violation, when appropriate.

(b) Where no harm to patients, residents, or guests has occurred, a single incident, event, or occurrence shall result in no more than one citation for each statute or regulation violated.

(c) No citation shall be issued for a violation that has been reported by the licensee to the state department, or its designee, as an “unusual occurrence,” if all of the following conditions are met:

(1) The violation has not caused harm to any patient, resident, or guest, or significantly contributed thereto.

(2) The licensee has promptly taken reasonable measures to correct the violation and to prevent a recurrence.

(3) The unusual occurrence report was the first source of information reported to the state department, or its designee, regarding the violation.

(Amended by Stats. 2011, Ch. 729, Sec. 2. Effective January 1, 2012.)



1423.5

(a)  The state department shall centrally review federal deficiencies and supporting documentation that may require the termination of certification for a nursing facility. The state department shall develop a standardized methodology for conducting the central review of these deficiencies. The standardized methodology shall assess all of the following:

(1)  The extent to which the survey team followed established survey protocols.

(2)  The thoroughness of the investigation or review.

(3)  The quality of documentation.

(4)  The consistency in interpreting federal requirements.

(b)  The state department shall develop a system for tracking patterns and a quality assurance process for preventing, detecting, and correcting inconsistent or poor quality survey practices.

(c)  (1)  On or before December 1 of each year, the state department shall provide to the Legislature a summary of federal and state enforcement actions taken against nursing facilities during the previous state fiscal year.

(2)  The report summarizing federal and state enforcement actions required under this subdivision shall be combined with the report required under Section 1438 into a single report. The time period for each report shall cover the previous state fiscal year.

(Amended by Stats. 2001, Ch. 685, Sec. 17. Effective January 1, 2002.)



1424

Citations issued pursuant to this chapter shall be classified according to the nature of the violation and shall indicate the classification on the face thereof.

(a) In determining the amount of the civil penalty, all relevant facts shall be considered, including, but not limited to, the following:

(1) The probability and severity of the risk that the violation presents to the patient’s or resident’s mental and physical condition.

(2) The patient’s or resident’s medical condition.

(3) The patient’s or resident’s mental condition and his or her history of mental disability or disorder.

(4) The good faith efforts exercised by the facility to prevent the violation from occurring.

(5) The licensee’s history of compliance with regulations.

(b) Relevant facts considered by the department in determining the amount of the civil penalty shall be documented by the department on an attachment to the citation and available in the public record. This requirement shall not preclude the department or a facility from introducing facts not listed on the citation to support or challenge the amount of the civil penalty in any proceeding set forth in Section 1428.

(c) Class “AA” violations are violations that meet the criteria for a class “A” violation and that the state department determines to have been a direct proximate cause of death of a patient or resident of a long-term health care facility. Except as provided in Section 1424.5, a class “AA” citation is subject to a civil penalty in the amount of not less than five thousand dollars ($5,000) and not exceeding twenty-five thousand dollars ($25,000) for each citation. In any action to enforce a citation issued under this subdivision, the state department shall prove all of the following:

(1) The violation was a direct proximate cause of death of a patient or resident.

(2) The death resulted from an occurrence of a nature that the regulation was designed to prevent.

(3) The patient or resident suffering the death was among the class of persons for whose protection the regulation was adopted.

If the state department meets this burden of proof, the licensee shall have the burden of proving that the licensee did what might reasonably be expected of a long-term health care facility licensee, acting under similar circumstances, to comply with the regulation. If the licensee sustains this burden, then the citation shall be dismissed.

Except as provided in Section 1424.5, for each class “AA” citation within a 12-month period that has become final, the state department shall consider the suspension or revocation of the facility’s license in accordance with Section 1294. For a third or subsequent class “AA” citation in a facility within that 12-month period that has been sustained, the state department shall commence action to suspend or revoke the facility’s license in accordance with Section 1294.

(d) Class “A” violations are violations which the state department determines present either (1) imminent danger that death or serious harm to the patients or residents of the long-term health care facility would result therefrom, or (2) substantial probability that death or serious physical harm to patients or residents of the long-term health care facility would result therefrom. A physical condition or one or more practices, means, methods, or operations in use in a long-term health care facility may constitute a class “A” violation. The condition or practice constituting a class “A” violation shall be abated or eliminated immediately, unless a fixed period of time, as determined by the state department, is required for correction. Except as provided in Section 1424.5, a class “A” citation is subject to a civil penalty in an amount not less than one thousand dollars ($1,000) and not exceeding ten thousand dollars ($10,000) for each and every citation.

If the state department establishes that a violation occurred, the licensee shall have the burden of proving that the licensee did what might reasonably be expected of a long-term health care facility licensee, acting under similar circumstances, to comply with the regulation. If the licensee sustains this burden, then the citation shall be dismissed.

(e) Except as provided in paragraph (4) of subdivision (a) of Section 1424.5, class “B” violations are violations that the state department determines have a direct or immediate relationship to the health, safety, or security of long-term health care facility patients or residents, other than class “AA” or “A” violations. Unless otherwise determined by the state department to be a class “A” violation pursuant to this chapter and rules and regulations adopted pursuant thereto, any violation of a patient’s rights as set forth in Sections 72527 and 73523 of Title 22 of the California Code of Regulations, that is determined by the state department to cause or under circumstances likely to cause significant humiliation, indignity, anxiety, or other emotional trauma to a patient is a class “B” violation. A class “B” citation is subject to a civil penalty in an amount not less than one hundred dollars ($100) and not exceeding one thousand dollars ($1,000) for each and every citation. A class “B” citation shall specify the time within which the violation is required to be corrected. If the state department establishes that a violation occurred, the licensee shall have the burden of proving that the licensee did what might reasonably be expected of a long-term health care facility licensee, acting under similar circumstances, to comply with the regulation. If the licensee sustains this burden, then the citation shall be dismissed.

In the event of any citation under this paragraph, if the state department establishes that a violation occurred, the licensee shall have the burden of proving that the licensee did what might reasonably be expected of a long-term health care facility licensee, acting under similar circumstances, to comply with the regulation. If the licensee sustains this burden, then the citation shall be dismissed.

(f) (1) Any willful material falsification or willful material omission in the health record of a patient of a long-term health care facility is a violation.

(2) “Willful material falsification,” as used in this section, means any entry in the patient health care record pertaining to the administration of medication, or treatments ordered for the patient, or pertaining to services for the prevention or treatment of decubitus ulcers or contractures, or pertaining to tests and measurements of vital signs, or notations of input and output of fluids, that was made with the knowledge that the records falsely reflect the condition of the resident or the care or services provided.

(3) “Willful material omission,” as used in this section, means the willful failure to record any untoward event that has affected the health, safety, or security of the specific patient, and that was omitted with the knowledge that the records falsely reflect the condition of the resident or the care or services provided.

(g) Except as provided in subdivision (a) of Section 1424.5, a violation of subdivision (f) may result in a civil penalty not to exceed ten thousand dollars ($10,000), as specified in paragraphs (1) to (3), inclusive.

(1) The willful material falsification or willful material omission is subject to a civil penalty of not less than two thousand five hundred dollars ($2,500) or more than ten thousand dollars ($10,000) in instances where the health care record is relied upon by a health care professional to the detriment of a patient by affecting the administration of medications or treatments, the issuance of orders, or the development of plans of care. In all other cases, violations of this subdivision are subject to a civil penalty not exceeding two thousand five hundred dollars ($2,500).

(2) Where the penalty assessed is one thousand dollars ($1,000) or less, the violation shall be issued and enforced, except as provided in this subdivision, in the same manner as a class “B” violation, and shall include the right of appeal as specified in Section 1428. Where the assessed penalty is in excess of one thousand dollars ($1,000), or for skilled nursing facilities or intermediate care facilities as specified in paragraphs (1) and (2) of subdivision (a) of Section 1418, in excess of two thousand dollars ($2,000), the violation shall be issued and enforced, except as provided in this subdivision, in the same manner as a class “A” violation, and shall include the right of appeal as specified in Section 1428.

Nothing in this section shall be construed as a change in previous law enacted by Chapter 11 of the Statutes of 1985 relative to this paragraph, but merely as a clarification of existing law.

(3) Nothing in this subdivision shall preclude the state department from issuing a class “A” or class “B” citation for any violation that meets the requirements for that citation, regardless of whether the violation also constitutes a violation of this subdivision. However, no single act, omission, or occurrence may be cited both as a class “A” or class “B” violation and as a violation of this subdivision.

(h) Where the licensee has failed to post the notices as required by Section 9718 of the Welfare and Institutions Code in the manner required under Section 1422.6, the state department shall assess the licensee a civil penalty in the amount of one hundred dollars ($100) for each day the failure to post the notices continues. Where the total penalty assessed is less than two thousand dollars ($2,000), the violation shall be issued and enforced in the same manner as a class “B” violation, and shall include the right of appeal as specified in Section 1428. Where the assessed penalty is equal to or in excess of two thousand dollars ($2,000), the violation shall be issued and enforced in the same manner as a class “A” violation and shall include the right of appeal as specified in Section 1428. Any fines collected pursuant to this subdivision shall be used to fund the costs incurred by the California Department of Aging in producing and posting the posters.

(i) The director shall prescribe procedures for the issuance of a notice of violation with respect to violations having only a minimal relationship to patient safety or health.

(j) The department shall provide a copy of all citations issued under this section to the affected residents whose treatment was the basis for the issuance of the citation, to the affected residents’ designated family member or representative of each of the residents, and to the complainant if the citation was issued as a result of a complaint.

(k) Nothing in this section is intended to change existing statutory or regulatory requirements governing the ability of a licensee to contest a citation pursuant to Section 1428.

(l) The department shall ensure that district office activities performed under Sections 1419 to 1424, inclusive, are consistent with the requirements of these sections and all applicable laws and regulations. To ensure the integrity of these activities, the department shall establish a statewide process for the collection of postsurvey evaluations from affected facilities.

(Amended (as amended by Stats. 2011, 1st Ex. Sess., Ch. 4, Sec. 6) by Stats. 2011, Ch. 729, Sec. 3. Effective January 1, 2012.)



1424.1

(a) On and after the effective date of this section, no citation shall be issued or sustained under this chapter for a violation of any regulation discovered and recorded by a facility if all of the following conditions have been met:

(1) The facility maintains an ongoing quality assurance and patient care audit program, which includes maintenance of a quality assurance log which is made available to the state department at the commencement of each inspection and investigation. The facility shall retain this log for the current year and the preceding three years.

(2) The violation was not willful and resulted in no actual harm to any patient or guest.

(3) The violation was first discovered by the licensee and was promptly and accurately recorded in the quality assurance log prior to discovery by the state department.

(4) Promptly upon discovery, the facility implemented remedial action satisfactory to the state department to correct the violation and prevent a recurrence. If the state department determines that remedial action voluntarily undertaken by the facility is unsatisfactory, the state department shall allow the facility reasonable time to augment the remedial action before the condition shall be deemed to be a violation.

(b) Except as otherwise provided in this section, a quality assurance log which meets the criteria of this section shall not be discoverable or admissible in any action against the licensee. The quality assurance log shall be discoverable pursuant to a motion to produce under Chapter 14 (commencing with Section 2031.010) of Title 4 of Part 4 of the Code of Civil Procedure and admissible only for purposes of impeachment. However, the court, in a motion pursuant to Section 2025.420 of the Code of Civil Procedure, or at trial or other proceeding, may limit access to those entries which would be admissible for impeachment purposes.

(c) The quality assurance log shall be made available upon request to any of the following:

(1) Full-time state employees of the Office of the State Long-Term Care Ombudsman.

(2) Ombudsman coordinators, as defined in Section 9701 of the Welfare and Institutions Code.

(3) Ombudsmen qualified by medical training as defined in Section 9701 of the Welfare and Institutions Code, with the approval of either the State Long-Term Care Ombudsman or ombudsman coordinator.

The licensee may make the quality assurance log available, in the licensee’s discretion, to any representative of the Office of the State Long-Term Care Ombudsman, as defined in Section 9701 of the Welfare and Institutions Code, without liability for the disclosure. Each representative of the Office of the State Long-Term Care Ombudsman who has been provided access to a facility’s quality assurance log pursuant to this section shall maintain all disclosures in confidence.

(Amended by Stats. 2005, Ch. 294, Sec. 22. Effective January 1, 2006.)



1424.5

(a) In lieu of the fines specified in subdivisions (c), (d), (e), and (g) of Section 1424, fines imposed on skilled nursing facilities or intermediate care facilities, as specified in paragraphs (1) and (2) of subdivision (a) of Section 1418, shall be as follows:

(1) A class “AA” citation is subject to a civil penalty in an amount not less than twenty-five thousand dollars ($25,000) and not exceeding one hundred thousand dollars ($100,000) for each and every citation. For a second or subsequent class “AA” citation in a skilled nursing facility or intermediate care facility within a 24-month period, the state department shall commence action to suspend or revoke the facility’s license in accordance with Section 1294.

(2) A class “A” citation is subject to a civil penalty in an amount not less than two thousand dollars ($2,000) and not exceeding twenty thousand dollars ($20,000) for each and every citation.

(3) Any “willful material falsification” or “willful material omission,” as those terms are defined in subdivision (f) of Section 1424, in the health record of a resident is subject to a civil penalty in an amount not less than two thousand dollars ($2,000) and not exceeding twenty thousand dollars ($20,000) for each and every citation.

(4) A class “B” citation is subject to a civil penalty in an amount not less than one hundred dollars ($100) and not exceeding two thousand dollars ($2,000) for each and every citation. Class “B” violations are violations that the state department determines have a direct or immediate relationship to the health, safety, or security of long-term health care facility patients or residents, other than class “AA” or “A” violations. Unless otherwise determined by the state department to be a class “A” violation pursuant to this chapter and rules and regulations adopted pursuant thereto, any violation of a patient’s rights as set forth in Sections 72527 and 73523 of Title 22 of the California Code of Regulations, that is determined by the state department to cause, or under circumstances to be likely to cause, significant humiliation, indignity, anxiety, or other emotional trauma to a patient is a class “B” violation. A class “B” citation shall specify the time within which the violation is required to be corrected. If the state department establishes that a violation occurred, the licensee shall have the burden of proving that the licensee did what might reasonably be expected of a long-term health care facility licensee, acting under similar circumstances, to comply with the regulation. If the licensee sustains this burden, then the citation shall be dismissed.

(b) A licensee may, in lieu of contesting a class “AA” or class “A” citation pursuant to Section 1428, transmit to the state department, the minimum amount specified by law, or 65 percent of the amount specified in the citation, whichever is greater, for each violation, within 30 business days after the issuance of the citation.

(Amended (as amended by Stats. 2011, 1st Ex. Sess., Ch. 4, Sec. 7) by Stats. 2011, Ch. 729, Sec. 4. Effective January 1, 2012.)



1424.6

Failure by a developmental center to report incidents as required under subdivision (a) of Section 4427.5 of the Welfare and Institutions Code shall be deemed a class B violation if the incident occurs in a distinct part long-term health care facility, and shall be subject to the penalties specified in Section 1424.5 for distinct part skilled nursing facilities or distinct part intermediate care facilities, or Section 1424 for other distinct part long-term health care facilities.

(Added by Stats. 2013, Ch. 724, Sec. 3. Effective January 1, 2014.)



1425

Where a licensee has failed to correct a violation within the time specified in the citation, the state department shall assess the licensee a civil penalty in the amount of fifty dollars ($50) for each day that such deficiency continues beyond the date specified for correction. If the licensee disputes a determination by the state department regarding alleged failure to correct a violation or regarding the reasonableness of the proposed deadline for correction, the licensee may request an informal conference and contest such determination.

(Amended by Stats. 1980, Ch. 1082.)



1426

After consultation with industry, professional, and consumer groups affected thereby, but not later than three months after the effective date of this chapter, the director shall publish proposed regulations setting forth the criteria and, where feasible, the specific acts that constitute class “A” and “B” violations under this chapter. Not later than six months after the effective date of this chapter, the director shall adopt regulations setting forth criteria and, where feasible, specific acts constituting class “A” and “B” violations. The regulations shall be adopted as prescribed in Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code, except that such regulations shall not be adopted as emergency regulations pursuant to subdivision (b) of Section 11421 of the Government Code and shall not mandate a quality of care or new procedures which were not required on January 1, 1974, without providing additional reimbursement if the change in quality of care or the new procedures entail substantial new costs.

For purposes of this section, “new costs” shall not include costs which are the direct or indirect consequence of meeting the requirements of the citation system established under this chapter.

(Added by Stats. 1973, Ch. 1057.)



1427

(a)  When the administration of medications, treatments, or other care is not recorded, as required by law, in the health care record for a patient of a long-term health care facility, it shall be presumed that the required medication, treatment, or care has not been provided.

(b)  The presumption established by this section may be rebutted by a licensee only upon a showing of a preponderance of the evidence.

(c)  This presumption applies to any action against any long-term health care facility which is filed by the state department pursuant to this chapter or Chapter 2 (commencing with Section 1250). In any other action against a long-term health care facility, the court may apply the presumption when the interests of justice requires.

(Repealed and added by Stats. 1985, Ch. 11, Sec. 11. Effective March 6, 1985.)



1428

(a) If the licensee desires to contest a citation or the proposed assessment of a civil penalty therefor, the licensee shall use the processes described in subdivisions (b) and (c) for classes “AA,” “A,” or “B” citations.

(b) If a licensee intends to contest a class “AA” or a class “A” citation, the licensee shall inform the director in writing, within 15 business days of the service of the citation of the licensee’s intent to adjudicate the validity of the citation in the superior court in the county in which the long-term health care facility is located. In order to perfect a judicial appeal of a contested citation, a licensee shall file a civil action in the superior court in the county in which the long-term health care facility is located. The action shall be filed no later than 90 calendar days after a licensee notifies the director that he or she intends to contest the citation, and served not later than 90 days after filing. Notwithstanding any other provision of law, a licensee prosecuting a judicial appeal shall file and serve a case management statement pursuant to Rule 212 of the California Rules of Court within six months after the department files its answer in the appeal. Notwithstanding subdivision (d), the court shall dismiss the appeal upon motion of the department if the case management statement is not filed by the licensee within the period specified. The court may affirm, modify, or dismiss the citation, the level of the citation, or the amount of the proposed assessment of the civil penalty.

(c) If a licensee desires to contest a class “B” citation, the licensee shall, within 15 working days after service of the citation, notify the director or the director’s designee that he or she wishes to appeal the citation through the procedures set forth in Section 100171 or elects to submit the matter to binding arbitration in accordance with subdivision (d). The administrative law judge may affirm, modify, or dismiss the citation or the proposed assessment of a civil penalty. The licensee may choose to have his or her appeal heard by the administrative law judge or submit the matter to binding arbitration by notifying the director in writing within 15 business days of the service of the citation.

(d) If a licensee is dissatisfied with the decision of the administrative law judge, the licensee may, in lieu of seeking judicial review of the decision as provided in Section 1094.5 of the Code of Civil Procedure, elect to submit the matter to binding arbitration by filing, within 60 days of its receipt of the decision, a request for arbitration with the American Arbitration Association. The parties shall agree upon an arbitrator designated from the American Arbitration Association in accordance with the association’s established rules and procedures. The arbitration hearing shall be set within 45 days of the election to arbitrate, but in no event less than 28 days from the date of selection of an arbitrator. The arbitration hearing may be continued up to 15 additional days if necessary at the arbitrator’s discretion. Except as otherwise specifically provided in this subdivision, the arbitration hearing shall be conducted in accordance with the American Arbitration Association’s established rules and procedures. The arbitrator shall determine whether the licensee violated the regulation or regulations cited by the department, and whether the citation meets the criteria established in Sections 1423 and 1424. If the arbitrator determines that the licensee has violated the regulation or regulations cited by the department, and that the class of the citation should be upheld, the proposed assessment of a civil penalty shall be affirmed, subject to the limitations established in Section 1424. The licensee and the department shall each bear its respective portion of the cost of arbitration. A resident, or his or her designated representative, or both, may make an oral or written statement regarding the citation, at any arbitration hearing to which the matter has been submitted.

(e) If an appeal is prosecuted under this section, including an appeal taken in accordance with Section 100171, the department shall have the burden of establishing by a preponderance of the evidence that (1) the alleged violation did occur, (2) the alleged violation met the criteria for the class of citation alleged, and (3) the assessed penalty was appropriate. The department shall also have the burden of establishing by a preponderance of the evidence that the assessment of a civil penalty should be upheld. If a licensee appeals a contested citation or the assessment of a civil penalty, no civil penalty shall be due and payable unless and until the appeal is terminated in favor of the department.

(f) In assessing the civil penalty for a violation, all relevant facts shall be considered, including, but not limited to, all of the following:

(1) The probability and severity of the risk which the violation presents to the patient’s or resident’s mental and physical condition.

(2) The patient’s or resident’s medical condition.

(3) The patient’s or resident’s mental condition and his or her history of mental disability.

(4) The good faith efforts exercised by the facility to prevent the violation from occurring.

(5) The licensee’s history of compliance with regulations.

(g) Except as otherwise provided in this subdivision, an assessment of civil penalties for a class “A” or class “B” violation shall be trebled and collected for a second and subsequent violation for which a citation of the same class was issued within any 12-month period. Trebling shall occur only if the first citation issued within the 12-month period was issued in the same class, a civil penalty was assessed, and a plan of correction was submitted for the previous same-class violation occurring within the period, without regard to whether the action to enforce the previous citation has become final. However, the increment to the civil penalty required by this subdivision shall not be due and payable unless and until the previous action has terminated in favor of the department.

If the class “B” citation is issued for a patient’s rights violation, as defined in subdivision (e) of Section 1424, it shall not be trebled unless the department determines the violation has a direct or immediate relationship to the health, safety, security, or welfare of long-term health care facility residents.

(h) The director shall prescribe procedures for the issuance of a notice of violation with respect to violations having only a minimal relationship to safety or health.

(i) Actions brought under this chapter shall be set for trial at the earliest possible date and shall take precedence on the court calendar over all other cases except matters to which equal or superior precedence is specifically granted by law. Times for responsive pleading and for hearing the proceeding shall be set by the judge of the court with the object of securing a decision as to subject matters at the earliest possible time.

(j) If the citation is dismissed, the department shall take action immediately to ensure that the public records reflect in a prominent manner that the citation was dismissed.

(k) Penalties paid on violations under this chapter shall be applied against the department’s accounts to offset any costs incurred by the state pursuant to this chapter. Any costs or penalties assessed pursuant to this chapter shall be paid within 30 days of the date the decision becomes final. If a facility does not comply with this requirement, the state department shall withhold any payment under the Medi-Cal program until the debt is satisfied. No payment shall be withheld if the department determines that it would cause undue hardship to the facility or to patients or residents of the facility.

(l) The amendments made to subdivisions (a) and (c) of this section by Chapter 84 of the Statutes of 1988, to extend the number of days allowed for the provision of notification to the director, do not affect the right, that is also contained in those amendments, to request judicial relief from these time limits.

(m) If a licensee exercises its right to a citation review conference prior to January 1, 2012, the citation review conference and all notices, reviews, and appeals thereof shall be conducted pursuant to this section as it read on December 31, 2011.

(Amended by Stats. 2011, Ch. 729, Sec. 5. Effective January 1, 2012.)



1428.1

Except as provided in subdivision (b) of Section 1424.5, a licensee may, in lieu of contesting a citation pursuant to Section 1428, transmit to the state department the minimum amount specified by law, or 65 percent of the amount specified in the citation, whichever is greater, for each violation within 15 business days after the issuance of the citation.

(Amended by Stats. 2001, Ch. 685, Sec. 19. Effective January 1, 2002.)



1428.2

In the case of a class “A” or class “AA” citation issued to a long-term health care facility which is appealed, the citation shall expire and have no further legal effect, if the Attorney General has not filed an action in the court of competent jurisdiction, within one year from the date the facility notifies the State Department of Public Health of its intent to contest the citation in court.

(Amended by Stats. 2011, Ch. 729, Sec. 6. Effective January 1, 2012.)



1429

(a) Each class “AA” and class “A” citation specified in subdivisions (c) and (d) of Section 1424 that is issued, or a copy or copies thereof, shall be prominently posted for 120 days. The citation or copy shall be posted in a place or places in plain view of the patients or residents in the long-term health care facility, persons visiting those patients or residents, and persons who inquire about placement in the facility.

(1) The citation shall be posted in at least the following locations in the facility:

(A) An area accessible and visible to members of the public.

(B) An area used for employee breaks.

(C) An area used by residents for communal functions, such as dining, resident council meetings, or activities.

(2) The citation, along with a cover sheet, shall be posted on a white or light-colored sheet of paper, at least 81/2 by 11 inches in size, that includes all of the following information:

(A) The full name of the facility, in a clear and easily readable font in at least 28-point type.

(B) The full address of the facility, in a clear and easily readable font in at least 20-point type.

(C) Whether the citation is class “AA” or class “A.”

(3) The facility may post the plan of correction.

(4) The facility may post a statement disputing the citation or a statement showing the appeal status, or both.

(5) The facility may remove and discontinue the posting required by this section if the citation is withdrawn or dismissed by the department.

(b) Each class “B” citation specified in subdivision (e) of Section 1424 that is issued pursuant to this section and that has become final, or a copy or copies thereof, shall be retained by the licensee at the facility cited until the violation is corrected to the satisfaction of the department. Each citation shall be made promptly available by the licensee for inspection or examination by any member of the public who so requests. In addition, every licensee shall post in a place or places in plain view of the patient or resident in the long-term health care facility, persons visiting those patients or residents, and persons who inquire about placement in the facility, a prominent notice informing those persons that copies of all final uncorrected citations issued by the department to the facility will be made promptly available by the licensee for inspection by any person who so requests.

(c) A violation of this section shall constitute a class “B” violation, and shall be subject to a civil penalty in the amount of one thousand dollars ($1,000), as provided in subdivision (e) of Section 1424. Notwithstanding Section 1290, a violation of this section shall not constitute a crime. Fines imposed pursuant to this section shall be deposited into the State Health Facilities Citation Penalties Account, created pursuant to Section 1417.2.

(Amended by Stats. 2011, Ch. 729, Sec. 7. Effective January 1, 2012.)



1429.1

(a)  If a long-term health care facility licensed as a skilled nursing facility or an intermediate care facility, as defined in paragraphs (1) and (2) of subdivision (a) of Section 1418, has one or more of the following remedies actually imposed for violation of state or federal requirements, the facility shall provide written notification of the action to each resident, the resident’s responsible party and legal representative, and all applicants for admission to the facility:

(1)  Termination of the facility’s provider agreement to participate in the Medicare program, medicaid program, or both programs.

(2)  Denial of Medicare or medicaid payment for new admissions to the facility.

(3)  Denial by the Health Care Financing Administration of Medicare or medicaid payment for all individuals in the facility.

(4)  A ban on admissions, of any type.

(b)  A violation of the requirements of this section shall be a class “B” violation.

(Added by Stats. 2000, Ch. 451, Sec. 28. Effective January 1, 2001.)



1430

(a) Except where the state department has taken action and the violations have been corrected to its satisfaction, a licensee who commits a class “A” or “B” violation may be enjoined from permitting the violation to continue or may be sued for civil damages within a court of competent jurisdiction. An action for injunction or civil damages, or both, may be prosecuted by the Attorney General in the name of the people of the State of California upon his or her own complaint or upon the complaint of a board, officer, person, corporation, or association, or by a person acting for the interests of itself, its members, or the general public. The amount of civil damages that may be recovered in an action brought pursuant to this section may not exceed the maximum amount of civil penalties that could be assessed on account of the violation or violations.

(b) A current or former resident or patient of a skilled nursing facility, as defined in subdivision (c) of Section 1250, or intermediate care facility, as defined in subdivision (d) of Section 1250, may bring a civil action against the licensee of a facility who violates any rights of the resident or patient as set forth in the Patients Bill of Rights in Section 72527 of Title 22 of the California Code of Regulations, or any other right provided for by federal or state law or regulation. The suit shall be brought in a court of competent jurisdiction. The licensee shall be liable for the acts of the licensee’s employees. The licensee shall be liable for up to five hundred dollars ($500), and for costs and attorney fees, and may be enjoined from permitting the violation to continue. An agreement by a resident or patient of a skilled nursing facility or intermediate care facility to waive his or her rights to sue pursuant to this subdivision shall be void as contrary to public policy.

(c) The remedies specified in this section shall be in addition to any other remedy provided by law.

(Amended by Stats. 2004, Ch. 270, Sec. 2. Effective January 1, 2005.)



1431

It is a misdemeanor for any person to do any of the following:

(a)  Willfully prevent, interfere with, or attempt to impede in any way the work of any duly authorized representative of the state department in the lawful enforcement of any provision of this chapter.

(b)  Willfully prevent or attempt to prevent any such representative from examining any relevant books or records in the conduct of his official duties under this chapter.

(c)  Willfully prevent or interfere with any such representative in the preserving of evidence of any violation of any of the provisions of this chapter or of the rules and regulations promulgated under this chapter.

(Added by Stats. 1973, Ch. 1057.)



1432

(a)  No licensee shall discriminate or retaliate in any manner against any complainant, or any patient or employee in its long-term health care facility, on the basis or for the reason that the complainant, patient, employee, or any other person has presented a grievance or complaint, or has initiated or cooperated in any investigation or proceeding of any governmental entity relating to care, services, or conditions at that facility. A licensee who violates this section is subject to a civil penalty of no more than ten thousand dollars ($10,000), to be assessed by the director and collected in the manner provided in Section 1430.

(b)  Any attempt to expel a patient from a long-term health care facility, or any type of discriminatory treatment of a patient by whom, or upon whose behalf, a grievance or complaint has been submitted, directly or indirectly, to any governmental entity or received by a long-term health care facility administrator or any proceeding instituted under or related to this chapter within 180 days of the filing of the complaint or the institution of the action, shall raise a rebuttable presumption that the action was taken by the licensee in retaliation for the filing of the complaint.

(c)  Any attempt to terminate the employment, or other discriminatory treatment, of any employee who has presented a grievance or complaint or has initiated, participated, or cooperated in any investigation or proceeding of any governmental entity as specified in subdivision (a), and where the facility or licensee had knowledge of the employee’s initiation, participation, or cooperation, shall raise a rebuttable presumption that the action was taken by the licensee in retaliation if it occurs within 120 days of the filing of the grievance or complaint, or the institution of the action.

(d)  Presumptions provided for in subdivisions (b) and (c) shall be presumptions affecting the burden of producing evidence as provided in Section 603 of the Evidence Code.

(e)  Where the civil penalty assessed is one thousand dollars ($1,000) or less, the violation shall be issued and enforced in the same manner as a class “B” violation, except in no case shall the penalty be trebled. Where the civil penalty assessed is in excess of one thousand dollars ($1,000), the violation shall be issued and enforced in the same manner as a class “A” violation, except in no case shall the penalty be trebled.

(f)  Any person who willfully violates this section is guilty of an infraction punishable by a fine of not more than ten thousand dollars ($10,000).

(g)  A licensee who violates this section is subject to a civil penalty or a criminal fine, but not both.

(h)  Each long-term health care facility shall prominently post in a facility location accessible to staff, patients, and visitors written notice of the right to request an inspection pursuant to Section 1419, the procedure for doing so, including the right to remain anonymous, and the prohibition against retaliation.

(i)  For purposes of this section, “complainant” means any person who has filed a complaint, as defined in Section 1420.

(Amended by Stats. 2001, Ch. 685, Sec. 20. Effective January 1, 2002.)



1432.1

No licensee shall be cited for any violation caused by any person licensed pursuant to the Medical Practice Act (Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code) if the person is independent of, and not connected with, the licensee and the licensee shows that he or she has exercised reasonable care and diligence in notifying these persons of their duty to the patients in the licensee’s long-term health care facility.

(Added by Stats. 1984, Ch. 1631, Sec. 6.)



1433

The remedies provided by this chapter are cumulative, and shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of any party, and no judgment under this chapter shall preclude any party from obtaining additional relief based upon the same facts.

(Added by Stats. 1973, Ch. 1057.)



1434

Commencing in 1974, the state department shall, on or before February 1 of each year, notify all public agencies which refer patients to long-term health care facilities of all of the long-term health care facilities in the area found upon inspection within the previous 12-month period to be without class “A” or “B” violations. Public agencies shall give priority to such long-term health care facilities in referring publicly assisted patients. No public agency shall refer patients to long-term health care facilities with any uncorrected class “A” violations or five or more uncorrected class “B” violations, except those long-term health care facilities which the director may exempt because of a lack of facilities of the same type in the area sufficient to satisfy the demand for services provided by such type of facilities.

(Added by Stats. 1973, Ch. 1057.)



1436

On or before July 1, 1974, the state department shall provide for additional and ongoing training for inspectors charged with implementation of this chapter in investigative techniques and standards relating to the quality of care provided by long-term health care facilities. The investigative-technique element of such training shall be adopted after consultation with the Department of Justice and such investigative training may, but need not, be provided through a contract with the Department of Justice.

(Added by Stats. 1973, Ch. 1057.)



1437

If a health facility, or an applicant for a license has not been previously licensed pursuant to Chapter 2 (commencing with Section 1250), the state department may only provisionally license the facility as provided in this section. A provisional license to operate a health facility shall terminate six months from the date of issuance. Within 30 days of the termination of a provisional license, the state department shall give the facility a full and complete inspection, and, if the facility meets all applicable requirements for licensure, a regular license shall be issued. If the health facility does not meet the requirements for licensure but has made substantial progress towards meeting the requirements, as determined by the state department, the initial provisional license shall be renewed for six months. If the state department determines that there has not been substantial progress towards meeting licensure requirements at the time of the first full inspection provided by this section, or, if the state department determines upon its inspection made within 30 days of the termination of a renewed provisional license that there is lack of full compliance with the requirements, no further license shall be issued.

If an applicant for a provisional license to operate a health facility has been denied provisional licensing by the state department, he or she may contest the denial by filing a request for a hearing pursuant to Section 100171.

The department shall not apply less stringent criteria when granting a provisional license pursuant to this section than it applies when granting a permanent license.

General acute care hospitals and acute psychiatric hospitals are exempt from this section.

(Amended by Stats. 1997, Ch. 220, Sec. 17. Effective August 4, 1997.)



1437.5

(a)  If a facility is certified to participate in the federal Medicare program as a skilled nursing facility under Title XVIII of the Social Security Act, in the medicaid program as a nursing facility under Title XIX of the Social Security Act, or in both and any of the following occurs, the state department may rescind its regular license to operate and issue a provisional license under Section 1437:

(1)  The facility’s provider agreement is terminated, by the federal government or the department.

(2)  A temporary manager is appointed, under federal law, to operate it.

(3)  Payment becomes due on a federal civil money penalty of seven thousand dollars ($7,000) per day, or greater, imposed on it.

(4)  A federal civil monetary penalty of any amount is imposed and has continued for a period of 30 days or more.

(5)  A federal civil monetary penalty of any amount is imposed and has accrued in an amount equal to, or greater than, thirty-five thousand dollars ($35,000).

(b)  The state department may not take action pursuant to subdivision (a) until a final administrative decision is issued if the facility has requested a hearing pursuant to federal law, until a facility has waived its right to a hearing under federal law, or until the time for requesting a hearing under federal law has expired and a hearing request was not received by federal authorities.

(c)  If a receiver or temporary manager is appointed to operate a skilled nursing facility or an intermediate care facility, specified in paragraphs (1) and (2) of subdivision (a) of Section 1418, pursuant to state law, or as otherwise specified in regulations adopted by the department, the state department may rescind its regular license to operate and issue a provisional license under this section.

(d)  (1)  A provisional license issued pursuant to this section shall terminate six months from the date of issuance unless extended by the department.

(2)  At least 30 days prior to the termination of a provisional license, the department shall give the facility a full and complete inspection. If, at the time of the inspection, it is determined that the facility meets all applicable requirements for licensure, a regular license shall be restored. If, at the time of the inspection, it is determined that the facility does not meet the requirements for licensure, but the facility has made substantial progress towards meeting the requirements, as determined by the department, the provisional license shall be renewed for six months. If, at the time of the first inspection, the department determines that there has not been substantial progress towards meeting the requirements for licensure, or, if at any subsequent inspection the department determines that there has not been substantial progress towards meeting requirements identified at the most recent previous inspection, a regular license shall not be issued.

(e)  The facility may request a hearing in writing within 10 days of the receipt of notice from the department denying a regular license under this section. The provisional license shall remain in effect during the pendency of the hearing. The hearing shall be held in accordance with Section 100171. The hearing officer shall uphold the denial of a regular license if the department proves, by a preponderance of the evidence, that the licensee did not meet the requirements for licensure.

(Amended by Stats. 2001, Ch. 685, Sec. 21. Effective January 1, 2002.)



1438

The state department shall review the effectiveness of the enforcement system in maintaining the quality of care provided by long-term health care facilities and shall submit a report thereon to the Legislature on enforcement activities, on or before December 1, 2001, and annually thereafter, together with any recommendations of the state department for additional legislation which it deems necessary to improve the effectiveness of the enforcement system or to enhance the quality of care provided by long-term health care facilities. This report shall be combined with the report required under Section 1423.5 into a single report. The time period for each report shall cover the previous state fiscal year.

(Amended by Stats. 2001, Ch. 685, Sec. 22. Effective January 1, 2002.)



1439

Any writing received, owned, used, or retained by the state department in connection with the provisions of this chapter is a public record within the meaning of subdivision (d) of Section 6252 of the Government Code, and, as such, is open to public inspection pursuant to the provision of Sections 6253, 6256, 6257, and 6258 of the Government Code. However, the names of any persons contained in such records, except the names of duly authorized officers, employees, or agents of the state department conducting an investigation or inspection in response to a complaint filed pursuant to this chapter, shall not be open to public inspection and copies of such records provided for public inspection shall have such names deleted.

(Added by Stats. 1973, Ch. 1057.)



1439.2

Every long-term health care facility shall provide an activity program to the residents of the facility to meet the needs and interests of the residents and to encourage self-care and resumption of normal activities, in accordance with a patient activity plan developed by the facility including, but not limited to, self-help skills, such as personal hygiene, care of personal effects and living environment, nutrition, management of bedside medications of nonprescription drugs, management of petty funds for personal use, and cooperative relations with peers and staff to help keep them closer to the reality of their environment. The patient activity plan of each individual shall be reviewed and approved in writing at least quarterly by the attending physician as not being in conflict with the patient’s treatment plan.

(Added by Stats. 1984, Ch. 1029, Sec. 1.)



1439.5

(a)  The state department shall undertake the immediate development, implementation, and maintenance of an automated information system. The automated information system shall be developed to ensure both of the following:

(1)  The most effective operation of this chapter and Chapter 2 (commencing with Section 1250), including, but not limited to, all of the following:

(A)  Gathering data necessary to maximize enforcement and monitoring capabilities.

(B)  Increasing accessibility of facility information.

(C)  Identifying any trends of substandard care.

(D)  Providing management information.

(2)  The provision of information to the general public pursuant to subdivision (b).

The state department shall take all necessary action to obtain maximum federal funding assistance to develop, implement, and maintain an automated information system.

(b)  The state department shall develop a consumer information system, pursuant to Section 1422.5, to provide information to the general public and long-term health care services consumers regarding long-term health care facilities in this state. The state department shall utilize, to the extent possible, the information provided by its automated information system. Prior to implementation, the consumer information system shall be presented to the Health Care Advisory Committee for its review and comments.

(Added by Stats. 1985, Ch. 11, Sec. 14. Effective March 6, 1985.)



1439.7

Notwithstanding Section 14124.7 of the Welfare and Institutions Code, a long-term health care facility participating as a provider under the Medi-Cal program may transfer or seek to evict a resident, within 90 days of admission, if all of the following conditions are met:

(a)  The facility requests specific information regarding the assets and liabilities of a prospective private-pay resident prior to acceptance of the resident into the facility.

(b)  The facility relies on the information provided pursuant to subdivision (a) in deciding to admit the resident.

(c)  The facility promptly and diligently investigates the representation regarding the resident’s assets and liabilities, and discovers that the resident’s financial assets and liabilities are materially different than represented.

(d)  The 90-day limit on transfer or eviction shall not apply if, in fact, the resident fraudulently misrepresented his or her assets and liabilities so that if the material facts were known at the time by the facility the resident would not have been admitted, and the facility could not have discovered the misrepresentation with the exercise of reasonable diligence.

(e)  In no event, shall the facility take action to transfer or evict a resident under subdivision (d) unless the action is initiated within 18 months of the date of admission.

(f)  A facility shall promptly notify the state department and the Office of the Long-Term Care Ombudsman as defined in subdivision (c) of Section 9701 of the Welfare and Institutions Code, prior to taking action to transfer or evict a resident under this section.

(Added by Stats. 1985, Ch. 11, Sec. 15. Effective March 6, 1985.)



1439.8

Every long-term health care facility shall reveal to applicants for admission, or their designated representatives, orally and in writing, and prior to admission, whether the facility participates in the Medi-Cal program, and the circumstances under which the law permits a Medi-Cal recipient to be transferred involuntarily.

(Added by Stats. 1985, Ch. 11, Sec. 16. Effective March 6, 1985.)






CHAPTER 2.5 - County Medical Facilities

ARTICLE 1 - Administration

1440

As used in this chapter the term “board” means the board of supervisors of a county.

(Added by Stats. 1961, Ch. 1993.)



1441

The board of supervisors in each county may establish and maintain a county hospital, prescribe rules for the government and management thereof, appoint a county physician and other necessary officers and employees thereof, who shall hold office during the pleasure of the board and authorize said hospital to be a member of and maintain membership in any local, state or national group or association organized and operated for the promotion of the public health and welfare or the advancement of the efficiency of hospital administration and in connection therewith to use tax funds for the payment of dues and fees.

(Added by Stats. 1961, Ch. 1993.)



1441.5

(a)  A member of a county hospital’s medical or allied health professional staff who is an officer of the board of supervisors, or of a board or commission appointed by the board of supervisors for the operation of a county hospital shall not be deemed to be “financially interested,” for purposes of Section 1090 of the Government Code, in any of the contracts set forth in subdivision (b) made by any county body or board of which the officer is a member if all of the following conditions are satisfied:

(1)  The officer abstains from any participation in the making of the contract.

(2)  The officer’s relationship to the contract is disclosed to the body or board and noted in its official records.

(3)  If the requirements of paragraphs (1) and (2) are satisfied, the body or board does both of the following, without any participation by the officer:

(A) Finds that the contract is fair to the county hospital and in its best interest.

(B)  Authorizes the contract in good faith.

(b)  Subdivision (a) shall apply to the following contracts:

(1)  A contract between the county hospital and the officer for the officer to provide professional services to the hospital’s patients, employees, or medical staff members and their respective dependents, provided that similar contracts exist with other staff members and the amounts payable under the contract are no greater than the amounts payable under similar contracts covering the same or similar services.

(2)  A contract to provide services to covered persons between the county hospital and any insurance company, health care service plan, employer, or other entity which provides health care coverage, and which also has a contract with the officer to provide professional services to its covered persons.

(3)  A contract in which the county hospital and the officer are both parties if other members of the county hospital’s medical or allied health professional staff are also parties, directly or through their professional corporations or other practice entities, provided the officer is offered terms no more favorable than those offered any other party who is a member of the county hospital’s medical or allied health professional staff.

(c)  This section does not permit an otherwise prohibited individual to be a member of the board of supervisors or any committee or commission thereof. Nothing in this section shall authorize a contract that would otherwise be prohibited by Section 2400 of the Business and Professions Code.

(d)  For purposes of this section, a contract entered into by a professional corporation or other practice entity in which the officer has an interest shall be deemed the same as a contract entered into by the officer directly.

(Added by Stats. 1996, Ch. 447, Sec. 2. Effective January 1, 1997.)



1442.5

(a)  Prior to (1) closing , (2) eliminating or reducing the level of medical services provided by, or (3) the leasing, selling, or transfer of management of, a county facility, the board shall provide public notice, including notice posted at the entrance to all county health care facilities, of public hearings to be held by the board prior to its decision to proceed. The notice shall be posted not less than 14 days prior to the public hearings. The notice shall contain a list of the proposed reductions or changes, by facility and service. The notice shall include the amount and type of each proposed change, the expected savings, and the number of persons affected.

(b)  Notwithstanding the board’s closing of, the elimination of or reduction in the level of services provided by, or the leasing, selling, or transfer of management of, a county facility subsequent to January 1, 1975, the county shall fulfill its duty to provide care to all indigent people, either directly through county facilities or indirectly through alternative means.

(1)  Where the county duty is fulfilled by a contractual arrangement with a private facility or individual, the facility or individual shall assume the county’s full obligation to provide care to those who cannot afford it, and make their services available to Medi-Cal and Medicare recipients.

(2)  Where the county duty is fulfilled by alternative means, the facility or individual providing services shall be in compliance with Sections 441.18 and 1277.

(3)  The board shall designate an agency to provide a 24-hour information service that can give eligible people immediate information on the available services and access to them, and an agency to receive and respond to complaints from people eligible for services under this chapter. The designated agency may be the agency that operates the facility. This subdivision applies only in instances in which there is (1) a closing of, (2) an elimination or reduction in the level of services provided by, or (3) the leasing, selling, or transfer of, a county facility.

(4)  The board shall arrange for all facilities or individuals contracting to provide services to indigent people to be listed in the local telephone directory under county listings, and shall specify therein that the facilities or individuals fulfill the obligations of county facilities.

(5)  Section 25371 of the Government Code does not relieve the county of the obligation to comply with this section.

(Amended by Stats. 1999, Ch. 83, Sec. 101. Effective January 1, 2000.)



1443

The board may provide for transporting the needy sick to and from hospitals to which they may be sent by authority of the board, and may provide for transporting indigents to other counties or states when such indigents will thereby cease to become public charges, or when friends or relatives of such indigents agree to assume the cost and expense of the care and maintenance of such indigents, or when such indigents are legally public charges in the places to which they are so transported.

(Added by Stats. 1961, Ch. 1993.)



1444

The board of supervisors in each county or city and county, having a population of one million or more, may purchase ambulances, establish and maintain an ambulance service, and prescribe rules for the government and management thereof. In any county where such a service has been established, any person who has been injured in an accident or is ill and in need of immediate transportation to a hospital may be taken to any available hospital. If he is indigent and unable to pay for the service, the cost shall be a proper charge against the county. If he is not indigent, he shall reimburse the county for the cost of transportation, which shall be in accordance with a schedule to be adopted by the board, and in no case less than the actual cost.

(Added by Stats. 1961, Ch. 1993.)



1444.6

If a county hospital requests an ambulance to transfer a mental health patient who is unstable and has a history of being assaultive to another facility, notwithstanding any other provision of law, the director of the hospital or a designee shall inform the ambulance personnel of the instability and potential assaultiveness of the mental health patient. The county hospital shall establish procedures as are necessary to assure that the notification required by this section is given in appropriate cases and to assure that these notifications are documented.

(Added by Stats. 1987, Ch. 928, Sec. 1.)



1445

Under such limitations and restrictions as are prescribed by law, and in addition to jurisdiction and powers otherwise conferred, the boards of supervisors in each county may provide for the care and maintenance of the indigent sick or dependent poor of the county, and may provide medical and dental care and health services and supplies to persons in need thereof who are unable to provide the same for themselves, and for these purposes may levy the necessary taxes. Each county may, insofar as it is able to do so, provide the means to meet promptly and adequately the health needs of the indigent sick, the aged, and the poor, for the better prevention of serious illness and incapacity, to the end that such persons will not become public charges at the greater expense of those resources set aside for the public health and welfare.

(Added by Stats. 1961, Ch. 1993.)



1446

Except as otherwise provided in this chapter, a person, in order to be eligible for care, shall be a resident of the state and county wherein care is furnished as defined in Chapter 2 (commencing with Section 17100) of Part 5 of Division 9 of the Welfare and Institutions Code.

(Amended by Stats. 1974, Ch. 545.)



1447

Notwithstanding any other provisions of the Welfare and Institutions Code, the county which is responsible for the payment of public assistance to any person or group of persons under Chapter 2 (commencing with Section 11200), Chapter 3 (commencing with Section 12000), or Chapter 4 (commencing with Section 12500) of Part 3 of Division 9 of that code, and the needy relative in the case of aid to needy children, shall provide the necessary hospital or medical care, or both, if otherwise qualified for that care. If a recipient of public assistance moves from one county to another county within this state to make his or her home, the county to which the recipient removes shall become responsible for providing medical or hospital care or both upon notification by the first county that the recipient has moved to the second county for the purpose of making his or her home in that county, provided that the recipient is otherwise qualified for the care, except that he or she need not meet the residence qualifications set forth in Section 17105 of the Welfare and Institutions Code.

(Amended by Stats. 1985, Ch. 106, Sec. 81.)



1451

(a) Except as otherwise provided in this section, the board shall not let the care, maintenance, or attendance of the indigent sick or dependent poor by contract to any person.

(b) The board may secure for the indigent sick, and other persons admissible to the county hospital, at an agreed rate, hospital service, or any portion thereof, from any public or private hospital, clinic, rest home, sanitarium, or other suitable facility, or from any corporation formed under Section 9201 of the Corporations Code or under Chapter 11A (commencing with Section 11491) of Part 2of Division 2 of the Insurance Code that operates in the state, in the following cases:

(1) Cases of unusual difficulty.

(2) Cases that require treatment, or hospital services, or the use of facilities not immediately available in the county hospital.

(3) Cases requiring emergency care or continued treatment after the emergency has ceased to exist.

(c) As used in this section, “hospital service” includes medical, surgical, radiological, laboratory, nursing service, convalescent care, and the furnishing of the necessary professional personnel, equipment, and facilities to manage the needs of patients on a continuing basis in accordance with accepted medical standards, with a staff of professional nursing personnel who are assigned and available under a clear and definite responsibility to the institution rendering the service for the provision of services to the patients, and any other care, service, or supplies that may be necessary for the treatment of the sick or injured.

(d) The county may also contract with licensed boarding homes for 24-hour care for dependent children under the age of 18 years when suitable facilities are not otherwise available in any institution or establishment maintained and operated by the county.

(e) The county may also contract for medical treatment of persons admissible to the county hospital with any licensed physician and surgeon, or a corporation operating under Section 9201 of the Corporations Code.

(f) The county may also contract for health care services when the board determines that the hospital services or any portion thereof rendered by the county hospital should be coordinated with those provided by any other source.

(Amended by Stats. 2006, Ch. 538, Sec. 356. Effective January 1, 2007.)



1451.5

The board may authorize payment for care provided, on or after January 1, 1962, to an indigent resident of the county in a hospital or medical facility located in another state, where that care is provided in an emergency or can be secured at a lesser expense than would be the case were the person to be transported to a comparable facility in this State.

(Added by Stats. 1963, Ch. 2167.)



1452

The board of supervisors of counties of the 20th class and 40th to 58th class, inclusive, in connection with the administration of a county hospital may establish in the county treasury a special fund to be known as the “Hospital Trust Fund,” into which may be placed deposits made voluntarily by patients entering such hospital.

At the time of any patient’s dismissal from a county hospital, there shall be refunded to him, upon the order of the business manager or other person designated by the board of supervisors, such portion of the deposit made voluntarily by the patient at the time of his entrance into the hospital as was unneeded for his care while confined therein. The portion earned by the hospital shall be transferred to the hospital fund in the county treasury.

Upon presentation of an order for refund under this section, the county auditor shall draw his warrant on the Hospital Trust Fund, and the county treasurer shall pay the amount due thereon.

If no refund is made within 30 days after the patient’s discharge, the patient may file a claim against the county pursuant to Article 1 of Chapter 4 of Division 3 of Title 3 of the Government Code.

(Added by Stats. 1961, Ch. 1993.)



1453

The board of supervisors of any county in connection with the administration of any county hospital may establish in the county treasury a special fund to be known as the “patients’ personal deposit fund.” When such fund is established, any patient in the hospital may request the superintendent thereof to deposit in the fund any moneys belonging to the patient. Upon any such request by any patient any moneys belonging to the patient shall be deposited in the name of that patient in the patients’ personal deposit fund, except that if a guardian or conservator of the estate is appointed for the patient, then the guardian or conservator shall have the right to demand and receive such moneys or to withdraw either in whole or in part the moneys theretofore deposited in the fund in the name of the patient. Any of the funds belonging to a patient deposited in the patients’ personal deposit fund may be used for the purchase of personal incidentals for the patient or otherwise used for the personal needs and benefits of the patient upon his request. At the time of the discharge from the hospital of any patient there shall be refunded to him upon the order of the superintendent the balance of any moneys standing to the credit of the patient in the fund.

Prior to the time of the discharge of any patient, upon the demand of the patient there shall be refunded to him upon the order of the superintendent the whole or any portion of the balance of any moneys standing to the credit of the patient in the fund. Upon such demand of the patient, or upon the discharge of the patient from the hospital, or upon the demand of the guardian or conservator of the estate of the patient, the superintendent shall order the refund to the patient or the payment to such guardian or conservator as hereinbefore provided.

(Amended by Stats. 1979, Ch. 730.)



1454

In any county where a county hospital has been established, any expectant mother who is unable to pay for her necessary care shall be admitted to the county hospital, and the cost of her maintenance and care shall be a proper charge against and shall be paid by the county of her residence.

(Added by Stats. 1961, Ch. 1993.)



1455

The board shall appoint a suitable graduate, or graduates, in medicine to attend such indigent sick or dependent poor in the county hospitals and almshouses.

(Added by Stats. 1961, Ch. 1993.)



1456

(a)  In the interest of public health and safety the board of supervisors of any county which maintains a county hospital may by ordinance establish a hospital and safety commission. The commission shall be advisory to the board of supervisors.

(b)  The commission shall exercise such powers and perform such duties relating to the administration of the county hospital as shall be prescribed by the ordinance. The commission shall further exercise such powers and perform such duties as shall be prescribed by the ordinance and which may include the following:

1.  To promote safety among all county officers and employees and to develop a program of accident prevention.

2.  To investigate all industrial, vehicular and all other accidents to county personnel and county equipment, including privately owned equipment operated by county personnel under contract with the county.

3.  To hold hearings in the course of such investigation and to report to the board of supervisors upon all accidents reported to and investigated by the commission.

4.  To recommend to the board of supervisors safety rules and regulations promoting the health and safety of all county officers and employees and agents in the prosecution of their office or employment and their use of all equipment in the course of their duties as such officers, employees, and agents.

(c)  The commission shall be appointed by the board of supervisors. No person holding any elective office shall be appointed to the commission. Members of the commission shall be residents of the county. Members shall be appointed in the manner prescribed by the ordinance and shall serve for such term as is prescribed therein; subject, however, to the power of the board of supervisors to remove any member of the commission at any time by three-fifths vote of the board.

(d)  The members of the commission shall serve with or without compensation as prescribed by the ordinance.

(e)  Members of the commission may, when and if so provided in the ordinance, receive actual and necessary expenses in traveling from their place of residence to the place of meeting of the commission, and return, and such expenses shall be a proper charge upon the county; provided, however, that in no event shall any charge be made upon the county for any expense incurred by any member for any meal eaten at any meeting of the commission.

(f)  Meetings of the commission shall be held in accord with the provisions of Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(g)  The provisions of Section 54954 of the Government Code notwithstanding, any meeting of the commission shall be held only in a public building of the county and within the county in which such commission is established.

(h)  The ordinance establishing the commission shall specifically prescribe the following:

(1)  The name of the commission;

(2)  The functions and duties thereof;

(3)  Number of members, method of appointment and term of members;

(4)  A statement of whether or not payment of compensation to members of the commission is authorized and, if authorized, a statement of the amount of such compensation and the maximum number of meetings of the commission in any one calendar month for which such compensation may be paid;

(5)  A statement of whether or not traveling expenses are authorized and, if authorized, a statement of the rate which will be allowed for mileage.

(6)  Subject to the limitations prescribed by this section, such ordinance may contain such additional provisions as the board of supervisors may deem expedient for the proper administration of the affairs of the commission.

(i)  Any ordinance of any county establishing a hospital or a safety commission enacted prior to the effective date of this section is hereby validated, provided that the provisions of the ordinance substantially comply with the limitations and authorizations set forth in this section; provided expressly, however, that any such hospital or safety commission created by ordinance enacted prior to the effective date of this section shall cease to exist at the close of the 60th day following the effective date of this section, and no hospital or safety commission established by any such ordinance, or established in any other manner whatever, shall continue to exist or function thereafter in any county unless and until such hospital or safety commission is established by ordinance under the provisions of this section.

(Amended by Stats. 1976, Ch. 799.)



1457

(a)  The State Department of Health Services, with the advice of the State Department of Social Services, shall prescribe the records to be kept by county hospitals of persons received into or discharged from these institutions, including, but not limited to, records for the admission and processing of county hospital patients.

(b)  The records shall be preserved and maintained pursuant to regulations adopted by the department, or at the request of the county physician or other person in charge of the county hospital, the board of supervisors of the county may authorize the destruction of any record, paper or document prescribed by the department following compliance with the conditions prescribed in Section 26205 of the Government Code.

(c)  (1)  Notwithstanding any other provision of law, those records of a hospital, or any other county medical facility, subject to this chapter that reveal the rates of payment for health care services rendered by or purchased by the hospital or other medical facility, or the deliberative processes, discussions, communications, or any other portion or aspect of the negotiations leading to those payment rates, shall not be considered public records subject to disclosure pursuant to the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, nor shall they be subject to public disclosure pursuant to any other law requiring the disclosure of records, for a period of three years following execution of a related contract establishing rates of payment.

(2)  Notwithstanding paragraph (1), public disclosure or nondisclosure of records relating to any matters or activities connected with selective provider contracts entered into pursuant to Article 2.6 (commencing with Section 14081) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code shall be determined pursuant to Article 2.6 (commencing with Section 14081) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code and subdivision (q) of Section 6254 of the Government Code, and other applicable provisions of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1995, Ch. 138, Sec. 1. Effective January 1, 1996.)



1458

The board may provide a farm in connection with the county hospital or almshouse and may make regulations for working the same.

(Added by Stats. 1965, Ch. 1784.)



1459

No county hospital which permits sterilization operations for contraceptive purposes to be performed therein, nor the medical staff of such hospital, shall require the individual upon whom such a sterilization operation is to be performed to meet any special nonmedical qualifications, which are not imposed on individuals seeking other types of operations in the hospital. Such prohibited nonmedical qualifications shall include, but not be limited to, age, marital status, and number of natural children.

Nothing in this section shall prohibit requirements relating to the physical or mental condition of the individual or affect the right of the attending physician to counsel or advise his patient as to whether or not sterilization is appropriate. This section shall not affect existing law with respect to individuals below the age of majority.

(Added by Stats. 1972, Ch. 1425.)



1460

(a)  Upon a determination and establishment of the need to recruit and retain registered nurses, licensed vocational nurses, X-ray technicians, laboratory technologists, and other health care professionals, the board of supervisors of a county may establish nursing or health care professional scholarships. For purposes of this section, “health care professional” shall not include a physician and surgeon.

(b)  The board of supervisors, or a designee of the board, shall administer the scholarship program for students participating in a nurse or health care professional training program and shall adopt such rules and regulations as are reasonably necessary to carry out the provisions of this section.

(c)  Scholarships made pursuant to this section, shall be repayable to the board of supervisors or canceled under the following conditions:

(1)  A graduate nurse or health care professional who maintains employment in a county-operated health facility for less than one year after becoming licensed shall repay the scholarship in addition to accrued interest charges. The scholarships shall be repayable to the board of supervisors under the terms specified in the agreement.

(2)  The total amount of the scholarship and all accrued interest shall be canceled for a graduate nurse or graduate health care professional who maintains employment in a county-operated facility for more than a year from the date of licensure and may be canceled under any other conditions established by rules and regulations adopted by the board of supervisors. For the purposes of this section, one year of employment in a county-operated health facility shall be deemed to have lapsed one year from the date the licensed nurse or health care professional presents proof, in writing, to the board of supervisors, or designee of the board, that he or she is licensed and is employed in a county-operated health facility.

(d)  In addition to the principal amount of the scholarship, interest shall accrue on the principal at a rate to be established by the board of supervisors. Interest shall accrue from the date the scholarship is made until it is repaid unless the scholarship is canceled pursuant to paragraph (2) of subdivision (c).

(Amended by Stats. 1989, Ch. 326, Sec. 3.)



1461

Notwithstanding any other provisions of law, the board of directors of any hospital subject to this chapter may order that any hearings on the reports of hospital medical audit or quality assurance committees be held in closed session. An applicant or medical staff member whose staff privileges are the direct subject of a hearing may request a public hearing. Deliberations of the board of directors in connection with matters pertaining to these hearings may be held in closed session.

(Added by Stats. 1993, Ch. 1137, Sec. 21. Effective January 1, 1994. Operative April 1, 1994, by Sec. 23 of Ch. 1137.)



1462

(a)  Except as provided in this section or Section 1461, all of the sessions of the board of directors of any hospital subject to this chapter, whether regular or special, shall be open to the public.

(b)  The board of directors may order that a meeting held solely for the purpose of discussion or deliberation, or both, of reports involving hospital trade secrets to be held in closed session. Except as provided in this subdivision, the closed session shall meet all applicable requirements of Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code.

(c)  “Hospital trade secrets,” as used in this section, means a “trade secret,” as defined in subdivision (d) of Section 3426.1 of the Civil Code, and which meets both of the following:

(1)  Is necessary to initiate a new hospital service or program or add a hospital facility.

(2)  Would, if prematurely disclosed, create a substantial probability of depriving the hospital of substantial economic benefit.

(d)  The exemption provided in subdivision (b) to the general open meeting requirements for a meeting of the board of directors, shall not apply to a meeting where there is action taken, as defined in Section 54952.6 of the Government Code.

(e)  Nothing in this section shall be construed to permit the board of directors to order a closed meeting for the purposes of discussing or deliberating, or to permit the discussion or deliberation in any closed meeting of, any proposals regarding:

(1)  The sale, conversion, contract for management, or leasing of any county hospital or the assets thereof, to any for-profit or not-for-profit entity, agency, association, organization, governmental body, person, partnership, corporation, or other district.

(2)  The conversion of any county hospital to any other form of ownership by the county.

(3)  The dissolution of the county hospital.

(Added by Stats. 1995, Ch. 529, Sec. 13. Effective October 4, 1995.)






ARTICLE 2 - Liability for Cost of Care

1473

The board of supervisors in each county may fix the rates to be charged patients admitted to any county hospital and may direct any county officer to collect the amounts due the county for hospitalization and medical care. In fixing and collecting hospital charges the board may exercise all the powers conferred by Chapter 5 (commencing with Section 17400) of Part 5 of Division 9 of the Welfare and Institutions Code. The board, or such county officer as it may authorize or designate, may adjust or compromise hospital charges for any of the following reasons:

(a)  The patient, his estate, or legally responsible relatives are unable to pay the charges.

(b)  Collection of the charges is barred by the statute of limitations or is otherwise legally uncollectible.

(c)  The cost of administering a collection procedure would exceed the amount of revenue which might reasonably be anticipated would be recovered.

(d)  Neither the patient nor his legally responsible relatives can be located.

The amendments to this section enacted by the Legislature at the 1973–74 Regular Session shall not be construed to require that any county adopt standards of indigency or requirements of reimbursement more stringent than those in use by such county immediately prior to the effective date of such amendments.

For the purposes of this chapter responsible relative is defined in Section 17300 of the Welfare and Institutions Code.

(Amended by Stats. 1976, Ch. 162.)



1474

In collecting charges for care rendered under this chapter, the board may exercise all powers provided in Chapter 5 (commencing with Section 17400) of Part 5 of Division 9 of the Welfare and Institutions Code, as enacted and as it may be amended thereafter.

(Amended by Stats. 1974, Ch. 545.)



1475

Unless there exists a reciprocal agreement relating to the expense of medical care and treatment, it shall be the duty of every county to pay for the expense of treatment of its indigent residents furnished by the county hospital of any other county. As a condition of liability, the county providing such medical and hospital care shall, not more than ten (10) days after admission, give notice to the county of residence.

(Added by Stats. 1961, Ch. 1993.)






ARTICLE 4 - Victims of Sexual Offenses

1491

In addition to any examination performed without charge to a victim of rape or other sexual assault pursuant to Section 13823.95 of the Penal Code, a county hospital shall, without charge, provide the victim of rape, or other sexual assault, with testing for venereal disease and pregnancy.

(Amended by Stats. 1988, Ch. 1575, Sec. 2.)



1492

A county hospital shall provide persons examined or treated in connection with rape or other sexual assaults with information regarding assistance which may be provided pursuant to Article 1 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code, together with forms made available by the State Board of Control for filing of claims thereunder.

(Added by Stats. 1976, Ch. 750.)






ARTICLE 5 - Continuing Education

1496

As used in this article:

(a)  “Continuing education program” means educational programs designed to increase the knowledge and skills of health workers.

(b)  “Licensed health worker” means any person who works in a health profession that requires licensure under the laws of California.

(c)  “Non-county-employed health worker” means any person employed in a health facility, other than a county-operated health facility, in a county in which a continuing education program is offered or is to be offered.

(d)  “Nonlicensed health worker” means any person who performs duties in a health facility and who is not required to be licensed to perform such duties under the laws of California.

(Added by Stats. 1979, Ch. 613.)



1496.5

Any county may conduct continuing education programs for non-county-employed licensed health workers or non-county-employed nonlicensed health workers as prescribed in this article.

(Added by Stats. 1979, Ch. 613.)



1497

(a)  Any county health facility, including, but not limited to, hospitals, mental health facilities, and other public health facilities, may utilize its county staff personnel to conduct continuing education programs for non-county-employed licensed health workers or non-county-employed nonlicensed health workers.

(b)  A county may contract with a community college, college, university, hospital, or other health facility for purposes of conducting continuing education programs pursuant to this article.

(Added by Stats. 1979, Ch. 613.)



1497.5

(a)  Any county conducting continuing educational programs pursuant to this article shall charge and collect fees sufficient to defray the cost of such instruction and training. Such fees may be reduced to the extent of any federal funds obtained by the county for the purpose of providing such instruction and training.

(b)  Any fees collected pursuant to this section shall be placed in a continuing education program fund of the county. The revenue in such a fund shall be used for the sole purpose of supporting and continually upgrading such continuing educational programs.

(Added by Stats. 1979, Ch. 613.)



1498

Any county conducting a continuing education program pursuant to this article shall maintain individual records of attendance and the number of continuing education units earned by participants, if any, in such program. Copies of such information shall be made available upon request and at the cost of reproduction to participants in such program.

(Added by Stats. 1979, Ch. 613.)









CHAPTER 2.6 - Use of Administrative Action for Licensure

1499

(a) Any person or entity licensed or certificated under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 2.3 (commencing with Section 1400), Chapter 2.35 (commencing with Section 1416), Chapter 3.3 (commencing with Section 1570), Chapter 8 (commencing with Section 1725), Chapter 8.3 (commencing with Section 1743), Chapter 8.5 (commencing with Section 1745), or Chapter 8.6 (commencing with Section 1760) of this code, or under Section 1247.6 of the Business and Professions Code, shall, in addition to all other requirements, disclose as part of the application for the license or certificate any revocation or other final administrative action taken against a license, certificate, registration, or other approval to engage in a profession, vocation, or occupation, or a license or other permission to operate a facility or institution.

(b) The department may consider, in determining whether to grant or deny the license or certification, any final revocation or other final administrative action taken against a license, certificate, registration, or other permission to engage in a profession, vocation, or occupation or a license or other permission to operate a facility or institution.

(c) An applicant and any other person specified in this subdivision, as part of the background clearance process, shall provide information as to whether or not the person has any prior criminal convictions, has had any arrests within the past 12-month period, or has any active arrests, and shall certify that, to the best of his or her knowledge, the information provided is true. This requirement is not intended to duplicate existing requirements for individuals who are required to submit fingerprint images as part of a criminal background clearance process. Every applicant shall provide information on any prior administrative action taken against him or her by any federal, state, or local government agency and shall certify that, to the best of his or her knowledge, the information provided is true. An applicant or other person required to provide information pursuant to this section that knowingly or willfully makes false statements, representations, or omissions may be subject to administrative action, including, but not limited to, denial of his or her application or exemption or revocation of any exemption previously granted.

(Amended by Stats. 2010, Ch. 328, Sec. 122. Effective January 1, 2011.)






CHAPTER 3 - California Community Care Facilities Act

ARTICLE 1 - General Provisions

1500

This chapter shall be known and may be cited as the California Community Care Facilities Act.

(Repealed and added by Stats. 1973, Ch. 1203.)



1501

(a)  The Legislature hereby finds and declares that there is an urgent need to establish a coordinated and comprehensive statewide service system of quality community care for mentally ill, developmentally and physically disabled, and children and adults who require care or services by a facility or organization issued a license or special permit pursuant to this chapter.

(b)  Therefore, the Legislature declares it is the intent of the state to develop policies and programs designed to: (1) insure a level of care and services in the community which is equal to or better than that provided by the state hospitals; (2) assure that all people who require them are provided with the appropriate range of social rehabilitative, habilitative and treatment services, including residential and nonresidential programs tailored to their needs; (3) protect the legal and human rights of a person in or receiving services from a community care facility; (4) insure continuity of care between the medical-health elements and the supportive care-rehabilitation elements of California’s health systems; (5) insure that facilities providing community care are adequate, safe and sanitary; (6) assure that rehabilitative and treatment services are provided at a reasonable cost; (7) assure that state payments for community care services are based on a flexible rate schedule varying according to type and cost of care and services provided; (8) encourage the utilization of personnel from state hospitals and the development of training programs to improve the quality of staff in community care facilities; and (9) insure the quality of community care facilities by evaluating the care and services provided and furnishing incentives to upgrade their quality.

(Amended by Stats. 1974, Ch. 497.)



1501.1

(a) It is the policy of the state to facilitate the proper placement of every child in residential care facilities where the placement is in the best interests of the child. A county may require placement or licensing agencies, or both placement and licensing agencies, to actively seek out-of-home care facilities capable of meeting the varied needs of the child. Therefore, in placing children in out-of-home care, particular attention should be given to the individual child’s needs, the ability of the facility to meet those needs, the needs of other children in the facility, the licensing requirements of the facility as determined by the licensing agency, and the impact of the placement on the family reunification plan.

(b) Pursuant to this section, children with varying designations and varying needs, including, on and after January 1, 2012, nonminor dependents, as defined in subdivision (v) of Section 11400 of the Welfare and Institutions Code, except as provided by statute, may be placed in the same facility provided the facility is licensed, complies with all licensing requirements relevant to the protection of the child, and has a special permit, if necessary, to meet the needs of each child so placed. A facility may not require, as a condition of placement, that a child be identified as an individual with exceptional needs as defined by Section 56026 of the Education Code.

(c) Neither the requirement for any license nor any regulation shall restrict the implementation of the provisions of this section. Implementation of this section does not obviate the requirement for a facility to be licensed by the department.

(d) Pursuant to this section, children with varying designations and varying needs, including, on and after January 1, 2012, nonminor dependents, as defined in subdivision (v) of Section 11400 of the Welfare and Institutions Code, except as provided by statute, may be placed in the same licensed foster family home or with a foster family agency for subsequent placement in a certified family home. Children, including nonminor dependents, with developmental disabilities, mental disorders, or physical disabilities may be placed in licensed foster family homes or certified family homes, provided that an appraisal of the child’s or nonminor dependent’s needs and the ability of the receiving home to meet those needs is made jointly by the placement agency and the licensee in the case of licensed foster family homes or the placement agency and the foster family agency in the case of certified family homes, and is followed by written confirmation prior to placement. The appraisal shall confirm that the placement poses no threat to any child in the home.

For purposes of this chapter, the placing of children by foster family agencies shall be referred to as “subsequent placement” to distinguish the activity from the placing by public agencies.

(Amended by Stats. 2010, Ch. 559, Sec. 3. Effective January 1, 2011.)



1502

As used in this chapter:

(a) “Community care facility” means any facility, place, or building that is maintained and operated to provide nonmedical residential care, day treatment, adult day care, or foster family agency services for children, adults, or children and adults, including, but not limited to, the physically handicapped, mentally impaired, incompetent persons, and abused or neglected children, and includes the following:

(1) “Residential facility” means any family home, group care facility, or similar facility determined by the director, for 24-hour nonmedical care of persons in need of personal services, supervision, or assistance essential for sustaining the activities of daily living or for the protection of the individual.

(2) “Adult day program” means any community-based facility or program that provides care to persons 18 years of age or older in need of personal services, supervision, or assistance essential for sustaining the activities of daily living or for the protection of these individuals on less than a 24-hour basis.

(3) “Therapeutic day services facility” means any facility that provides nonmedical care, counseling, educational or vocational support, or social rehabilitation services on less than a 24-hour basis to persons under 18 years of age who would otherwise be placed in foster care or who are returning to families from foster care. Program standards for these facilities shall be developed by the department, pursuant to Section 1530, in consultation with therapeutic day services and foster care providers.

(4) “Foster family agency” means any organization engaged in the recruiting, certifying, and training of, and providing professional support to, foster parents, or in finding homes or other places for placement of children for temporary or permanent care who require that level of care as an alternative to a group home. Private foster family agencies shall be organized and operated on a nonprofit basis.

(5) “Foster family home” means any residential facility providing 24-hour care for six or fewer foster children that is owned, leased, or rented and is the residence of the foster parent or parents, including their family, in whose care the foster children have been placed. The placement may be by a public or private child placement agency or by a court order, or by voluntary placement by a parent, parents, or guardian. It also means a foster family home described in Section 1505.2.

(6) “Small family home” means any residential facility, in the licensee’s family residence, that provides 24-hour care for six or fewer foster children who have mental disorders or developmental or physical disabilities and who require special care and supervision as a result of their disabilities. A small family home may accept children with special health care needs, pursuant to subdivision (a) of Section 17710 of the Welfare and Institutions Code. In addition to placing children with special health care needs, the department may approve placement of children without special health care needs, up to the licensed capacity.

(7) “Social rehabilitation facility” means any residential facility that provides social rehabilitation services for no longer than 18 months in a group setting to adults recovering from mental illness who temporarily need assistance, guidance, or counseling. Program components shall be subject to program standards pursuant to Article 1 (commencing with Section 5670) of Chapter 2.5 of Part 2 of Division 5 of the Welfare and Institutions Code.

(8) “Community treatment facility” means any residential facility that provides mental health treatment services to children in a group setting and that has the capacity to provide secure containment. Program components shall be subject to program standards developed and enforced by the State Department of Health Care Services pursuant to Section 4094 of the Welfare and Institutions Code.

Nothing in this section shall be construed to prohibit or discourage placement of persons who have mental or physical disabilities into any category of community care facility that meets the needs of the individual placed, if the placement is consistent with the licensing regulations of the department.

(9) “Full-service adoption agency” means any licensed entity engaged in the business of providing adoption services, that does all of the following:

(A) Assumes care, custody, and control of a child through relinquishment of the child to the agency or involuntary termination of parental rights to the child.

(B) Assesses the birth parents, prospective adoptive parents, or child.

(C) Places children for adoption.

(D) Supervises adoptive placements.

Private full-service adoption agencies shall be organized and operated on a nonprofit basis. As a condition of licensure to provide intercountry adoption services, a full-service adoption agency shall be accredited and in good standing according to Part 96 of Title 22 of the Code of Federal Regulations, or supervised by an accredited primary provider, or acting as an exempted provider, in compliance with Subpart F (commencing with Section 96.29) of Part 96 of Title 22 of the Code of Federal Regulations.

(10) “Noncustodial adoption agency” means any licensed entity engaged in the business of providing adoption services, that does all of the following:

(A) Assesses the prospective adoptive parents.

(B) Cooperatively matches children freed for adoption, who are under the care, custody, and control of a licensed adoption agency, for adoption, with assessed and approved adoptive applicants.

(C) Cooperatively supervises adoptive placements with a full-service adoptive agency, but does not disrupt a placement or remove a child from a placement.

Private noncustodial adoption agencies shall be organized and operated on a nonprofit basis. As a condition of licensure to provide intercountry adoption services, a noncustodial adoption agency shall be accredited and in good standing according to Part 96 of Title 22 of the Code of Federal Regulations, or supervised by an accredited primary provider, or acting as an exempted provider, in compliance with Subpart F (commencing with Section 96.29) of Part 96 of Title 22 of the Code of Federal Regulations.

(11) “Transitional shelter care facility” means any group care facility that provides for 24-hour nonmedical care of persons in need of personal services, supervision, or assistance essential for sustaining the activities of daily living or for the protection of the individual. Program components shall be subject to program standards developed by the State Department of Social Services pursuant to Section 1502.3.

(12) “Transitional housing placement provider” means an organization licensed by the department pursuant to Section 1559.110 and Section 16522.1 of the Welfare and Institutions Code to provide transitional housing to foster children at least 16 years of age and not more than 18 years of age, and nonminor dependents, as defined in subdivision (v) of Section 11400 of the Welfare and Institutions Code, to promote their transition to adulthood. A transitional housing placement provider shall be privately operated and organized on a nonprofit basis.

(13) “Group home” means a residential facility that provides 24-hour care and supervision to children, delivered at least in part by staff employed by the licensee in a structured environment. The care and supervision provided by a group home shall be nonmedical, except as otherwise permitted by law.

(14) “Runaway and homeless youth shelter” means a group home licensed by the department to operate a program pursuant to Section 1502.35 to provide voluntary, short-term, shelter and personal services to runaway youth or homeless youth, as defined in paragraph (2) of subdivision (a) of Section 1502.35.

(15) “Enhanced behavioral supports home” means a facility certified by the State Department of Developmental Services pursuant to Article 3.6 (commencing with Section 4684.80) of Chapter 6 of Division 4.5 of the Welfare and Institutions Code, and licensed by the State Department of Social Services as an adult residential facility or a group home that provides 24-hour nonmedical care to individuals with developmental disabilities who require enhanced behavioral supports, staffing, and supervision in a homelike setting. An enhanced behavioral supports home shall have a maximum capacity of four consumers, shall conform to Section 441.530(a)(1) of Title 42 of the Code of Federal Regulations, and shall be eligible for federal Medicaid home- and community-based services funding.

(16) “Community crisis home” means a facility certified by the State Department of Developmental Services pursuant to Article 8 (commencing with Section 4698) of Chapter 6 of Division 4.5 of the Welfare and Institutions Code, and licensed by the State Department of Social Services pursuant to Article 9.7 (commencing with Section 1567.80), as an adult residential facility, providing 24-hour nonmedical care to individuals with developmental disabilities receiving regional center service, in need of crisis intervention services, and who would otherwise be at risk of admission to the acute crisis center at Fairview Developmental Center, Sonoma Developmental Center, an acute general hospital, acute psychiatric hospital, an institution for mental disease, as described in Part 5 (commencing with Section 5900) of Division 5 of the Welfare and Institutions Code, or an out-of-state placement. A community crisis home shall have a maximum capacity of eight consumers, as defined in subdivision (a) of Section 1567.80, shall conform to Section 441.530(a)(1) of Title 42 of the Code of Federal Regulations, and shall be eligible for federal Medicaid home- and community-based services funding.

(17) “Crisis nursery” means a facility licensed by the department to operate a program pursuant to Section 1516 to provide short-term care and supervision for children under six years of age who are voluntarily placed for temporary care by a parent or legal guardian due to a family crisis or stressful situation.

(b) “Department” or “state department” means the State Department of Social Services.

(c) “Director” means the Director of Social Services.

(Amended by Stats. 2014, Ch. 735, Sec. 1. Effective January 1, 2015.)



1502.3

For purposes of this chapter, a “community care facility,” pursuant to Section 1502, includes a transitional shelter care facility. A “transitional shelter care facility” means a short-term residential care program that meets all of the following requirements:

(a)  It is owned by the county, and operated by the county or by a private nonprofit organization under contract to the county.

(b)  It is a group care facility that provides for 24-hour nonmedical care of persons, under 18 years of age, who are in need of personal services, supervision, or assistance that is essential for sustaining the activities of daily living, or for the protection of the individual on a short-term basis. As used in this section, “short-term” means up to 90 days from the date of admission.

(c)  It is for the sole purpose of providing care for children who have been removed from their homes as a result of abuse or neglect, or both; for children who have been adjudged wards of the court; and, for children who are seriously emotionally disturbed children. For purposes of this subdivision, “abuse or neglect” means the same as defined in Section 300 of the Welfare and Institutions Code. For purposes of this subdivision, “wards of the court” means the same as defined in Section 602 of the Welfare and Institutions Code. For purposes of this subdivision, “seriously emotionally disturbed children” means the same as defined in subdivision (a) of Section 5600.3 of the Welfare and Institutions Code.

(d)  It primarily serves children who have previously been placed in a community care facility and are awaiting placement into a different community care facility that is appropriate to their needs. Children residing in transitional shelter care facilities may include children who are very difficult to place in appropriate community care facilities because of factors which may be present in combination, including: threatening, aggressive, suicide, runaway or destructive behaviors and behaviors as defined in Section 5600.3 of the Welfare and Institutions Code.

(e)  Based upon an agreement with the county, the licensee shall agree to accept, for placement into its transitional shelter care program, all children referred by the county.

(f)  The licensee shall not discharge any child without the permission of the county, except when a child:

(1)  Commits an unlawful act and the child must be detained in a juvenile institution.

(2)  Requires either of the following:

(A)  Physical health care in an acute care hospital.

(B)  Mental health services in an acute psychiatric hospital.

(g)  The licensee shall provide a program that is designed to be flexible enough to care for a highly variable population size and shall allow for the special needs of sibling groups.

(Added by Stats. 1994, Ch. 950, Sec. 3. Effective January 1, 1995.)



1502.35

(a) The department shall license a runaway and homeless youth shelter as a group home pursuant to this chapter. A runaway and homeless youth shelter shall meet all of the following requirements:

(1) The shelter shall offer short-term, 24-hour, nonmedical care and supervision and personal services to youth who voluntarily enter the shelter. As used in this paragraph, “short-term” means no more than 21 consecutive days from the date of admission.

(2) The shelter shall serve homeless youth and runaway youth.

(A) “Homeless youth” means a youth 12 to 17 years of age, inclusive, or 18 years of age if the youth is completing high school or its equivalent, who is in need of services and without a place of shelter.

(B) “Runaway youth”means a youth 12 to 17 years of age, inclusive, or 18 years of age if the youth is completing high school or its equivalent, who absents himself or herself from home or place of legal residence without the permission of his or her family, legal guardian, or foster parent.

(3) The shelter shall have a maximum capacity of 25 youths.

(4) The shelter shall have a ratio of one staff person to every eight youths. For purposes of this paragraph, a volunteer may be counted in the staff-to-youth ratio if the volunteer has satisfied the same training requirements as a paid shelter staff member and other requirements set forth in regulations, and a paid shelter staff member is present during the time the volunteer is on duty.

(5) Bunk beds may be permitted in the shelter, but shall not consist of more than two tiers.

(6) The shelter shall be owned and operated on a nonprofit basis by a private nonprofit corporation, a nonprofit organization, or a public agency.

(b) Shelter staff shall, prior to admission into the shelter, determine if a youth poses a threat to himself or herself or others in the shelter. A youth may not be admitted into the shelter if it is determined that the youth poses such a threat.

(c) An assessment shall not be required for admission, but shelter staff shall assess youth served within 72 hours of admission to the shelter.

(d) Shelter staff shall assist youth served in obtaining emergency health-related services.

(e) The shelter shall establish procedures to assist youth in securing long-term stability that includes all of the following:

(1) Reconnecting the youth with his or her family, legal guardian, or nonrelative extended family members when possible to do so.

(2) Coordinating with appropriate individuals, local government agencies, or organizations to help foster youth secure a suitable foster care placement.

(f) The shelter shall ensure all homeless youth and runaway youth have fair and equal access to services, care, and treatment provided by the shelter, and are not subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(g) Prior to employment or interaction with youth at a runaway and homeless youth shelter, all persons specified in subdivision (b) of Section 1522 shall complete a criminal record review pursuant to Section 1522 and a Child Abuse Central Index check pursuant to Section 1522.1.

(h)  A runaway and homeless youth shelter shall collect and maintain all of the following information in a monthly report, in a format specified by the department, and make the report available to the department upon request:

(1) Total number of youth served per month.

(2) Age of each youth served.

(3) Length of stay of each youth served.

(4) Number of times a youth accesses the shelter and services at the shelter.

(i) Notwithstanding Section 1522.43, the department shall not require a runaway and homeless youth shelter to maintain a needs and services plan, as defined in Section 84001 of Title 22 of the California Code of Regulations, for a youth served. Nothing in this subdivision precludes the department from requiring a runaway and homeless youth shelter to maintain an assessment, as defined by the department, for youths served.

(j) The department may license a shelter pursuant to this section if the shelter is operating in two physical locations on or before January 1, 2013, with only one physical location providing overnight residential care, and the shelter meets the requirements of this section. If a shelter described in this subdivision is licensed pursuant to this section, the department shall permit the shelter to retain its two physical locations and issue a license for each physical location.

(k)  A runaway and homeless youth shelter is not an eligible placement option pursuant to Sections 319, 361.2, 450, and 727 of the Welfare and Institutions Code.

(l) A runaway and homeless youth shelter’s program shall not be eligible for a rate pursuant to Section 11462 of the Welfare and Institutions Code. This does not preclude a runaway and homeless youth shelter from receiving reimbursement for providing services to a foster youth as may be provided at the discretion of a county.

(m) On or before December 1, 2014, the department shall adopt regulations to implement this section, in consultation with interested parties, including representatives of provider organizations that serve homeless or runaway youth. The regulations developed pursuant to this subdivision shall be contained in the regulations for group homes found in Chapter 5 (commencing with Section 84000) of Division 6 of Title 22 of the California Code of Regulations.

(n) Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement the applicable provisions of this section by publishing information releases or similar instructions from the director until the regulations adopted by the department pursuant to subdivision (l) become effective.

(Added by Stats. 2013, Ch. 485, Sec. 2. Effective January 1, 2014.)



1502.4

(a) (1) A community care facility licensed as a group home for children pursuant to this chapter may accept for placement, and provide care and supervision to, a child assessed as seriously emotionally disturbed as long as the child does not need inpatient care in a licensed health facility.

(2) For the purpose of this chapter, the following definitions shall apply:

(A) “Inpatient care in a licensed health facility” means care and supervision at a level greater than incidental medical services as specified in Section 1507.

(B) “Seriously emotionally disturbed” means the same as paragraph (2) of subdivision (a) of Section 5600.3 of the Welfare and Institutions Code.

(b) If a child described in subdivision (a) is placed into a group home program classified at rate classification level 13 or rate classification level 14 pursuant to Section 11462.01 of the Welfare and Institutions Code, the licensee shall meet both of the following requirements:

(1) The licensee shall agree to accept, for placement into its group home program, only children who have been assessed as seriously emotionally disturbed by either of the following:

(A) An interagency placement committee, as described in Section 4096 of the Welfare and Institutions Code or by a licensed mental health professional, as defined in Sections 629 to 633, inclusive, of Title 9 of the California Code of Regulations.

(B) A licensed mental health professional pursuant to paragraph (3) of subdivision (i), or subdivision (j), of Section 11462.01 of the Welfare and Institutions Code if the child is privately placed or only county funded.

(2) The program is certified by the State Department of Health Care Services, pursuant to Section 4096.5 of the Welfare and Institutions Code, as a program that provides mental health treatment services for seriously emotionally disturbed children.

(c) The department shall not evaluate, or have any responsibility or liability with regard to the evaluation of, the mental health treatment services provided pursuant to this section and paragraph (3) of subdivision (f) of Section 11462.01 of the Welfare and Institutions Code.

(Amended by Stats. 2012, Ch. 34, Sec. 17. Effective June 27, 2012.)



1502.5

Notwithstanding Section 1502, residential care facilities for the elderly, as defined in Section 1569.2, shall not be considered community care facilities and shall be subject only to the California Residential Care Facilities for the Elderly Act (Chapter 3.2 (commencing with Section 1569)).

(Amended by Stats. 1989, Ch. 1360, Sec. 83.)



1502.6

The department shall deny a private adoption agency a license, or revoke an existing private adoption agency license, unless the applicant or licensee demonstrates that it currently and continuously employs either an executive director or a supervisor who has had at least five years of full-time social work employment in the field of child welfare as described in Chapter 5 (commencing with Section 16500) of Part 4 of Division 9 of the Welfare and Institutions Code or Division 13 (commencing with Section 8500) of the Family Code, two years of which shall have been spent performing adoption social work services in either the department or a licensed California adoption agency.

(Amended by Stats. 1999, Ch. 83, Sec. 102. Effective January 1, 2000.)



1502.7

(a) On or before July 1, 2012, the department, in consultation with representatives of the Legislature, the County Welfare Directors Association, the Chief Probation Officers of California, the California Youth Connection, the Judicial Council, former foster youth, child advocacy organizations, dependency counsel for children, juvenile justice advocacy organizations, foster caregiver organizations, labor organizations, and representatives of tribes, shall revise regulations regarding health and safety standards for licensing foster family homes and community care facilities in which nonminor dependents, as defined in subdivision (v) of Section 11400 of the Welfare and Institutions Code, of the juvenile court are placed under the responsibility of the county welfare or probation department or an Indian tribe that entered into an agreement pursuant to Section 10553.1 of the Welfare and Institutions Code.

(b) The regulations shall recognize the status of nonminor dependents as legal adults. At a minimum, the regulations shall provide both of the following:

(1) That nonminors described in subdivision (a) shall have the greatest amount of freedom that will safely prepare them for self-sufficiency.

(2) That nonminors described in subdivision (a) in a community care facility shall not be subject to criminal background clearances pursuant to Sections 1522 and 1522.1, for the purposes of facility licensing.

(c) Notwithstanding the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall, in consultation with the stakeholders listed in subdivision (a), prepare for implementation of the applicable provisions of this section by publishing all-county letters or similar instructions from the director by October 1, 2011, to be effective January 1, 2012. Emergency regulations to implement this section may be adopted by the director in accordance with the Administrative Procedure Act. The initial adoption of the emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the first readoption of those emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(Added by Stats. 2010, Ch. 559, Sec. 4. Effective January 1, 2011.)



1503

As used in this chapter, “license” means a basic permit to operate a community care facility.

A license shall not be transferable.

(Repealed and added by Stats. 1973, Ch. 1203.)



1503.2

Every facility licensed or certified pursuant to this chapter shall have one or more carbon monoxide detectors in the facility that meet the standards established in Chapter 8 (commencing with Section 13260) of Part 2 of Division 12. The department shall account for the presence of these detectors during inspections.

(Added by Stats. 2014, Ch. 503, Sec. 1. Effective January 1, 2015.)



1503.5

(a) A facility shall be deemed to be an “unlicensed community care facility” and “maintained and operated to provide nonmedical care” if it is unlicensed and not exempt from licensure and any one of the following conditions is satisfied:

(1) The facility is providing care or supervision, as defined by this chapter or the rules and regulations adopted pursuant to this chapter.

(2) The facility is held out as or represented as providing care or supervision, as defined by this chapter or the rules and regulations adopted pursuant to this chapter.

(3) The facility accepts or retains residents who demonstrate the need for care or supervision, as defined by this chapter or the rules and regulations adopted pursuant to this chapter.

(4) The facility represents itself as a licensed community care facility.

(5) The facility is performing any of the functions of a foster family agency or holding itself out as a foster family agency.

(6) The facility is performing any of the functions of an adoption agency or holding itself out as performing any of the functions of an adoption agency as specified in paragraph (9) of subdivision (a) of Section 1502 or subdivision (b) of Section 8900.5 of the Family Code.

(b) No unlicensed community care facility, as defined in subdivision (a), shall operate in this state.

(c) Upon discovery of an unlicensed community care facility, the department shall refer residents to the appropriate local or state ombudsman, or placement, adult protective services, or child protective services agency if either of the following conditions exist:

(1) There is an immediate threat to the clients’ health and safety.

(2) The facility will not cooperate with the licensing agency to apply for a license, meet licensing standards, and obtain a valid license.

(Amended by Stats. 2007, Ch. 583, Sec. 12. Effective January 1, 2008.)



1504

As used in this chapter, “special permit” means a permit issued by the state department authorizing a community care facility to offer specialized services as designated by the director in regulations.

A special permit shall not be transferable.

(Amended by Stats. 1980, Ch. 1285.)



1504.5

(a)  (1)  This chapter does not apply to any independent living arrangement or supportive housing, described in paragraph (2) of subdivision (c), for individuals with disabilities who are receiving community living support services, as described in paragraph (1) of subdivision (c).

(2)  This section does not affect the provisions of Section 1503.5 or 1505.

(3)  Community living support services described in paragraph (1) of subdivision (c) do not constitute care or supervision.

(b)  (1)  The Legislature finds and declares that there is an urgent need to increase the access to supportive housing, as described in paragraph (2) of subdivision (c), and to foster community living support services, as described in paragraph (1) of subdivision (c), as an effective and cost-efficient method of serving persons with disabilities who wish to live independently.

(2)  It is the intent of the Legislature that persons with disabilities be permitted to do both of the following:

(A)  Receive one or more community living support services in the least restrictive setting possible, such as in a person’s private home or supportive housing residence.

(B)  Voluntarily choose to receive support services in obtaining and maintaining supportive housing.

(3)  It is the intent of the Legislature that community living support services, as described in paragraph (1) of subdivision (c), enable persons with disabilities to live more independently in the community for long periods of time.

(c)  (1)  “Community living support services,” for purposes of this section, are voluntary and chosen by persons with disabilities in accordance with their preferences and goals for independent living. “Community living support services” may include, but are not limited to, any of the following:

(A)  Supports that are designed to develop and improve independent living and problemsolving skills.

(B)  Education and training in meal planning and shopping, budgeting and managing finances, medication self-management, transportation, vocational and educational development, and the appropriate use of community resources and leisure activities.

(C)  Assistance with arrangements to meet the individual’s basic needs such as financial benefits, food, clothing, household goods, and housing, and locating and scheduling for appropriate medical, dental, and vision benefits and care.

(2)  “Supportive housing,” for purposes of this section, is rental housing that has all of the following characteristics:

(A)  It is affordable to people with disabilities.

(B)  It is independent housing in which each tenant meets all of the following conditions:

(i)  Holds a lease or rental agreement in his or her own name and is responsible for paying his or her own rent.

(ii)  Has his or her own room or apartment and is individually responsible for arranging any shared tenancy.

(C)  It is permanent, wherein each tenant may stay as long as he or she pays his or her share of rent and complies with the terms of his or her lease.

(D)  It is tenancy housing under which supportive housing providers are required to comply with applicable state and federal laws governing the landlord-tenant relationship.

(E)  Participation in services or any particular type of service is not required as a condition of tenancy.

(d)  Counties may contract with agencies or individuals to assist persons with disabilities in securing their own homes and to provide persons with disabilities with the supports needed to live in their own homes, including supportive housing.

(e)  For purposes of this section and notwithstanding any other provision of law, an individual with disabilities may contract for the provision of any of the community support services specified in paragraph (1) of subdivision (c) in the individual’s own home including supportive housing, as part of that individual’s service, care, or independent living plan, only through a government funded program or a private health or disability insurance plan.

(f)  An individual’s receipt of community living support services as defined in paragraph (1) of subdivision (c) shall not be construed to mean that the individual requires care or supervision or is receiving care or supervision.

(Added by Stats. 2002, Ch. 428, Sec. 1. Effective January 1, 2003.)



1505

This chapter does not apply to any of the following:

(a) Any health facility, as defined by Section 1250.

(b) Any clinic, as defined by Section 1202.

(c) Any juvenile placement facility approved by the Department of Corrections and Rehabilitation, Division of Juvenile Justice, or any juvenile hall operated by a county.

(d) Any place in which a juvenile is judicially placed pursuant to subdivision (a) of Section 727 of the Welfare and Institutions Code.

(e) Any child day care facility, as defined in Section 1596.750.

(f) Any facility conducted by and for the adherents of any well-recognized church or religious denomination for the purpose of providing facilities for the care or treatment of the sick who depend upon prayer or spiritual means for healing in the practice of the religion of the church or denomination.

(g) Any school dormitory or similar facility determined by the department.

(h) Any house, institution, hotel, homeless shelter, or other similar place that supplies board and room only, or room only, or board only, provided that no resident thereof requires any element of care as determined by the director.

(i) Recovery houses or other similar facilities providing group living arrangements for persons recovering from alcoholism or drug addiction where the facility provides no care or supervision.

(j) Any alcoholism or drug abuse recovery or treatment facility as defined by Section 11834.11.

(k) Any arrangement for the receiving and care of persons by a relative or any arrangement for the receiving and care of persons from only one family by a close friend of the parent, guardian, or conservator, if the arrangement is not for financial profit and occurs only occasionally and irregularly, as defined by regulations of the department. For purposes of this chapter, arrangements for the receiving and care of persons by a relative shall include relatives of the child for the purpose of keeping sibling groups together.

(l) (1) Any home of a relative caregiver of children who are placed by a juvenile court, supervised by the county welfare or probation department, and the placement of whom is approved according to subdivision (d) of Section 309 of the Welfare and Institutions Code.

(2) Any home of a nonrelative extended family member, as described in Section 362.7 of the Welfare and Institutions Code, providing care to children who are placed by a juvenile court, supervised by the county welfare or probation department, and the placement of whom is approved according to subdivision (d) of Section 309 of the Welfare and Institutions Code.

(3) On and after January 1, 2012, any supervised independent living placement for nonminor dependents, as defined in subdivision (w) of Section 11400 of the Welfare and Institutions Code, who are placed by the juvenile court, supervised by the county welfare department, probation department, Indian tribe, consortium of tribes, or tribal organization that entered into an agreement pursuant to Section 10553.1 of the Welfare and Institutions Code, and whose placement is approved pursuant to subdivision (k) of Section 11400 of the Welfare and Institutions Code.

(4) A Transitional Housing Program-Plus, as defined in subdivision (s) of Section 11400 of the Welfare and Institutions Code, that serves only eligible former foster youth over 18 years of age who have exited from the foster care system on or after their 18th birthday, and that has obtained certification from the applicable county in accordance with subdivision (c) of Section 16522 of the Welfare and Institutions Code.

(m) Any supported living arrangement for individuals with developmental disabilities, as defined in Section 4689 of the Welfare and Institutions Code.

(n) (1) Any family home agency, family home, or family teaching home as defined in Section 4689.1 of the Welfare and Institutions Code, that is vendored by the State Department of Developmental Services and that does any of the following:

(A) As a family home approved by a family home agency, provides 24-hour care for one or two adults with developmental disabilities in the residence of the family home provider or providers and the family home provider or providers’ family, and the provider is not licensed by the State Department of Social Services or the State Department of Public Health or certified by a licensee of the State Department of Social Services or the State Department of Public Health.

(B) As a family teaching home approved by a family home agency, provides 24-hour care for a maximum of three adults with developmental disabilities in independent residences, whether contiguous or attached, and the provider is not licensed by the State Department of Social Services or the State Department of Public Health or certified by a licensee of the State Department of Social Services or the State Department of Public Health.

(C) As a family home agency, engages in recruiting, approving, and providing support to family homes.

(2) No part of this subdivision shall be construed as establishing by implication either a family home agency or family home licensing category.

(o) Any facility in which only Indian children who are eligible under the federal Indian Child Welfare Act (Chapter 21 (commencing with Section 1901) of Title 25 of the United States Code) are placed and that is one of the following:

(1) An extended family member of the Indian child, as defined in Section 1903 of Title 25 of the United States Code.

(2) A foster home that is licensed, approved, or specified by the Indian child’s tribe pursuant to Section 1915 of Title 25 of the United States Code.

(p) (1) (A) Any housing occupied by elderly or disabled persons, or both, that is initially approved and operated under a regulatory agreement pursuant to Section 202 of Public Law 86-372 (12 U.S.C. Sec. 1701q), or Section 811 of Public Law 101-625 (42 U.S.C. Sec. 8013), or whose mortgage is insured pursuant to Section 236 of Public Law 90-448 (12 U.S.C. Sec. 1715z), or that receives mortgage assistance pursuant to Section 221d (3) of Public Law 87-70 (12 U.S.C. Sec. 1715l), where supportive services are made available to residents at their option, as long as the project owner or operator does not contract for or provide the supportive services.

(B) Any housing that qualifies for a low-income housing credit pursuant to Section 252 of Public Law 99-514 (26 U.S.C. Sec. 42) or that is subject to the requirements for rental dwellings for low-income families pursuant to Section 8 of Public Law 93-383 (42 U.S.C. Sec. 1437f), and that is occupied by elderly or disabled persons, or both, where supportive services are made available to residents at their option, as long as the project owner or operator does not contract for or provide the supportive services.

(2) The project owner or operator to which paragraph (1) applies may coordinate, or help residents gain access to, the supportive services, either directly, or through a service coordinator.

(q) A resource family, as defined in Section 16519.5 of the Welfare and Institutions Code

(r) Any similar facility determined by the director.

(Amended by Stats. 2014, Ch. 772, Sec. 4. Effective January 1, 2015.)



1505.2

A licensing agency may authorize a foster family home to provide 24-hour care for up to eight foster children, for the purpose of placing siblings or half siblings together in foster care. This authorization may be granted only if all of the following conditions are met:

(A)  The foster family home is not a specialized foster care home as defined in subdivision (i) of Section 17710 of the Welfare and Institutions Code.

(B)  The home is sufficient in size to accommodate the needs of all children in the home.

(C)  For each child to be placed, the child’s placement social worker has determined that the child’s needs will be met and has documented that determination.

The licensing agency may authorize a foster family home to provide 24-hour care for more than eight children only if the foster family home specializes in the care of sibling groups, that placement is solely for the purpose of placing together one sibling group that exceeds eight children, and all of the above listed conditions are met.

(Added by Stats. 1997, Ch. 793, Sec. 9. Effective January 1, 1998.)



1505.5

(a) The director shall adopt regulations authorizing residential facilities, as defined in Section 1502, to fill unused capacity on a short-term, time-limited basis to provide temporary respite care for persons who are frail and elderly, adults with functional impairments, and persons with mental health disorders who need 24-hour supervision and who are being cared for by a caretaker or caretakers. The regulations shall address provisions for liability coverage and the level of facility responsibility for routine medical care and medication management, and may require screening of persons to determine the level of care required, a physical history completed by the person’s personal physician, and other alternative admission criteria to protect the health and safety of persons applying for respite care. The regulations shall permit these facilities to charge a fee for services provided, which shall include, but not be limited to, supervision, room, leisure activities, and meals.

(b) No facility shall accept persons in need of care beyond the level of care for which that facility is licensed.

(Amended by Stats. 2014, Ch. 144, Sec. 31. Effective January 1, 2015.)



1506

(a) (1) Any holder of a valid license issued by the department that authorizes the licensee to engage in foster family agency functions may use only a certified family home that has been certified by that agency or a licensed foster family home approved for this use by the licensing county pursuant to Section 1506.5.

(2) Any home selected and certified for the reception and care of children by that licensee shall not, during the time it is certified and used only by that agency for these placements or care, be subject to Section 1508. A certified family home may not be concurrently licensed as a foster family home or as any other licensed residential facility.

(3) A child with a developmental disability who is placed in a certified family home by a foster family agency that is operating under agreement with the regional center responsible for that child may remain in the certified family home after the age of 18 years. The determination regarding whether and how long he or she may remain as a resident after the age of 18 years shall be made through the agreement of all parties involved, including the resident, the foster parent, the foster family agency social worker, the resident’s regional center case manager, and the resident’s parent, legal guardian, or conservator, as appropriate. This determination shall include a needs and service plan that contains an assessment of the child’s needs to ensure continued compatibility with the other children in placement. The needs and service plan shall be completed no more than six months prior to the child’s 18th birthday. The assessment shall be documented and maintained in the child’s file with the foster family agency.

(b) (1) A foster family agency shall certify to the department that the home has met the department’s licensing standards. A foster family agency may require a family home to meet additional standards or be compatible with its treatment approach.

(2) The foster family agency shall issue a certificate of approval to the certified family home upon its determination that it has met the standards established by the department and before the placement of any child in the home. The certificate shall be valid for a period not to exceed one year. The annual recertification shall require a certified family home to complete at least 12 hours of structured applicable training or continuing education. At least one hour of training during the first six months following initial certification shall be dedicated to meeting the requirements of paragraph (1) of subdivision (b) of Section 11174.1 of the Penal Code.

(3) If the agency determines that the home no longer meets the standards, it shall notify the department and the local placing agency.

(c) The department shall develop licensing regulations differentiating between foster family agencies that provide treatment of children in foster families and those that provide nontreatment services.

(d) As used in this chapter, “certified family home” means a family residence certified by a licensed foster family agency and issued a certificate of approval by that agency as meeting licensing standards, and used only by that foster family agency for placements.

(e) (1) Requirements for social work personnel for a foster family agency shall be a master’s degree from an accredited or state-approved graduate school in social work or social welfare, or equivalent education and experience, as determined by the department.

(2) Persons who possess a master’s degree from an accredited or state-approved graduate school in any of the following areas, or equivalent education and experience, as determined by the department, shall be considered to be qualified to perform social work activities in a foster family agency:

(A) Marriage, family, and child counseling.

(B) Child psychology.

(C) Child development.

(D) Counseling psychology.

(E) Social psychology.

(F) Clinical psychology.

(G) Educational psychology, consistent with the scope of practice as described in Section 4989.14 of the Business and Professions Code.

(H) Education, with emphasis on counseling.

(f) (1) In addition to the degree specifications in subdivision (e), all of the following coursework and field practice or experience, as defined in departmental regulations, shall be required of all new hires for the position of social work personnel effective January 1, 1995:

(A) At least three semester units of field practice at the master’s level or six months’ full-time equivalent experience in a public or private social service agency setting.

(B) At least nine semester units of coursework related to human development or human behavior, or, within the first year of employment, experience working with children and families as a major responsibility of the position under the supervision of a supervising social worker.

(C) At least three semester units in working with minority populations or six months of experience in working with minority populations or training in cultural competency and working with minority populations within the first six months of employment as a condition of employment.

(D) At least three semester units in child welfare or at least six months of experience in a public or private child welfare social services setting for a nonsupervisory social worker. A supervising social worker shall have two years’ experience in a public or private child welfare social services setting.

(2) (A) Persons who do not meet the requirements specified in subdivision (e) or (f) may apply for an exception as provided for in subdivisions (g) and (h).

(B) Exceptions granted by the department prior to January 1, 1995, shall remain in effect.

(3) (A) Persons who are hired as social work personnel on or after January 1, 1995, who do not meet the requirements listed in this subdivision shall be required to successfully meet those requirements in order to be employed as social work personnel in a foster family agency.

(B) Employees who were hired prior to January 1, 1995, shall not be required to meet the requirements of this subdivision in order to remain employed as social work personnel in a foster family agency.

(4) Coursework and field practice or experience completed to fulfill the degree requirements of subdivision (e) may be used to satisfy the requirements of this subdivision.

(g) Individuals seeking an exception to the requirements of subdivision (e) or (f) based on completion of equivalent education and experience shall apply to the department by the process established by the department.

(h) The department shall be required to complete the process for the exception to minimum education and experience requirements described in subdivisions (e) and (f) within 30 days of receiving the exception application of social work personnel or supervising social worker qualifications from the foster family agency.

(i) The department shall review the feasibility of instituting a licensure category to cover foster homes that are established specifically to care for and supervise adults with developmental disabilities, as defined in subdivision (a) of Section 4512 of the Welfare and Institutions Code, to prevent the institutionalization of those individuals.

(j) For purposes of this section, “social work personnel” means supervising social workers as well as nonsupervisory social workers.

(Amended by Stats. 2011, Ch. 296, Sec. 145. Effective January 1, 2012.)



1506.3

(a) A foster family agency that provides treatment of children in foster families shall employ one full-time social work supervisor for every eight social workers or fraction thereof in the agency.

(b) This section shall remain in effect only until the date when the total foster family agency rate by age group paid to licensed foster family agencies for the placement of children in certified foster family homes is restored to at least the rate in effect on September 30, 2009, and the Director of Social Services issues a declaration to this effect to the Senate Committee on Budget and Fiscal Review, Senate Committee on Human Services, the Assembly Committee on Budget, and the Assembly Committee on Human Services, or their successor committees. Upon the restoration to at least the rate in effect on September 30, 2009, the director shall issue the declaration. On that date, this section shall be repealed.

(Amended by Stats. 2011, Ch. 94, Sec. 1. Effective January 1, 2012. Repealed as of date prescribed by its own provisions.)



1506.5

(a) Foster family agencies shall not use foster family homes licensed by a county without the approval of the licensing county. When approval is granted, a written agreement between the foster family agency and the county shall specify the nature of administrative control and case management responsibility and the nature and number of the children to be served in the home.

(b) Before a foster family agency may use a licensed foster family home it shall review and, with the exception of a new fingerprint clearance, qualify the home in accordance with Section 1506.

(c) When approval is given, and for the duration of the agreement permitting the foster family agency use of its licensed foster family home, no child shall be placed in that home except through the foster family agency.

(d) Nothing in this section shall transfer or eliminate the responsibility of the placing agency for the care, custody, or control of the child. Nothing in this section shall relieve a foster family agency of its responsibilities for or on behalf of a child placed with it.

(e) (1) If an application to a foster family agency for a certificate of approval indicates, or the department determines during the application review process, that the applicant previously was issued a license under this chapter or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3.01 (commencing with Section 1568.01), Chapter 3.2 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) and the prior license was revoked within the preceding two years, the foster family agency shall cease any further review of the application until two years have elapsed from the date of the revocation.

(2) If an application to a foster family agency for a certificate of approval indicates, or the department determines during the application review process, that the applicant previously was issued a certificate of approval by a foster family agency that was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the foster family agency shall cease any further review of the application until two years have elapsed from the date of the revocation.

(3) If an application to a foster family agency for a certificate of approval indicates, or the department determines during the application review process, that the applicant was excluded from a facility licensed by the department or from a certified family home pursuant to Section 1558, 1568.092, 1569.58, or 1596.8897, the foster family agency shall cease any further review of the application unless the excluded person has been reinstated pursuant to Section 11522 of the Government Code by the department.

(4) The cessation of review shall not constitute a denial of the application for purposes of subdivision (b) of Section 1534 or any other law.

(f) (1) If an application to a foster family agency for a certificate of approval indicates, or the department determines during the application review process, that the applicant had previously applied for a license under any of the chapters listed in paragraph (1) of subdivision (e) and the application was denied within the last year, the foster family agency shall cease further review of the application as follows:

(A) In cases where the applicant petitioned for a hearing, the foster family agency shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(B) In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the foster family agency shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(2) The foster family agency may continue to review the application if the department has determined that the reasons for the denial of the application were due to circumstances and a condition that either have been corrected or are no longer in existence.

(3) The cessation of review shall not constitute a denial of the application for purposes of subdivision (b) of Section 1534 or any other law.

(g) (1) If an application to a foster family agency for a certificate of approval indicates, or the department determines during the application review process, that the applicant had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the foster family agency shall cease further review of the application as follows:

(A) In cases where the applicant petitioned for a hearing, the foster family agency shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(B) In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the foster family agency shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(2) The foster family agency may continue to review the application if the department has determined that the reasons for the denial of the application were due to circumstances and conditions that either have been corrected or are no longer in existence.

(3) The cessation of review shall not constitute a denial of the application for purposes of subdivision (b) of Section 1534 or any other law.

(Amended by Stats. 2014, Ch. 29, Sec. 2. Effective June 20, 2014.)



1506.6

It is the intent of the Legislature that public and private efforts to recruit foster parents not be competitive and that the total number of foster parents be increased. A foster family agency shall not certify a family home which is licensed by the department or a county. A licensed foster family home shall forfeit its license, pursuant to subdivision (b) of Section 1524, concurrent with final certification by the foster family agency. The department or a county shall not license a family home that is certified by a foster family agency. A certified family home shall forfeit its certificate concurrent with final licensing by the department or a county.

(Added by Stats. 1991, Ch. 1200, Sec. 3. Effective October 14, 1991.)



1506.7

(a) A foster family agency shall require the owner or operator of a family home applying for certification to sign an application that shall contain, but shall not be limited to, the following information:

(1) Whether the applicant has been certified, and by which foster family agency.

(2) Whether the applicant has been decertified, and by which foster family agency.

(3) Whether a placement hold has been placed on the applicant by a foster family agency, and by which foster family agency.

(4) Whether the applicant has been a foster home licensed by a county or by the state and, if so, by which county or state, or whether the applicant has been approved for relative placement by a county and, if so, by which county.

(b) (1) The application form signed by the owner or operator of the family home applying for certification shall contain notice to the applicant for certification that the foster family agency is required to check references of all foster family agencies that have previously certified the applicant and of all state or county licensing offices that have licensed the applicant as a foster parent, and that the signing of the application constitutes the authorization of the applicant for the foster family agency to conduct its check of references.

(2) The application form signed by the owner or operator of the family home applying for certification shall be signed with a declaration by the applicant that the information submitted is true, correct, and contains no material omissions of fact to the best knowledge and belief of the applicant. Any person who declares as true any material matter pursuant to this section that he or she knows to be false is guilty of a misdemeanor. The application shall include a statement that submitting false information is a violation of law punishable by incarceration, a fine, or both incarceration and a fine.

(Added by Stats. 2004, Ch. 643, Sec. 2. Effective January 1, 2005.)



1506.8

Before certifying a family home, a foster family agency shall contact any foster family agencies by whom an applicant has been previously certified and any state or county licensing offices that have licensed the applicant as a foster parent, and shall conduct a reference check as to the applicant.

(Added by Stats. 2004, Ch. 643, Sec. 3. Effective January 1, 2005.)



1506.9

(a) No person shall incur civil liability as a result of providing the department with any of the following:

(1) The foster family agency providing to the department a log of family homes certified and decertified.

(2) The foster family agency notifying the department of its determination to decertify a certified family home due to any of the following actions by the certified family parent:

(A) Violating licensing rules and regulations.

(B) Aiding, abetting, or permitting the violation of licensing rules and regulations.

(C) Conducting oneself in a way that is inimical to the health, morals, welfare, or safety of a child placed in that certified family home.

(D) Being convicted of a crime while a certified family parent.

(E) Knowingly allowing any child to have illegal drugs or alcohol.

(F) Committing an act of child abuse or neglect or an act of violence against another person.

(b) Neither the department, a foster family agency, or a county shall incur civil liability for providing a county or a foster family agency with information if the communication is for the purpose of aiding in the evaluation of an application for certification of a family home by a foster family agency or for licensure as a foster home or approval of a relative placement by a county or by the department.

(Added by Stats. 2004, Ch. 643, Sec. 4. Effective January 1, 2005.)



1507

(a) Notwithstanding any other provision of law, incidental medical services may be provided in a community care facility. If the medical services constitute a substantial component of the services provided by the community care facility as defined by the director in regulations, the medical services component shall be approved as set forth in Chapter 1 (commencing with Section 1200) or Chapter 2 (commencing with Section 1250).

(b) Notwithstanding any other provision of law, if the requirements of subdivision (c) are met, the department shall permit incidental medical services to be provided in community care facilities for adults by facility staff who are not licensed health care professionals but who are trained by a licensed health care professional and supervised according to the client’s individualized health care plan prepared pursuant to subdivision (c). Incidental medical services provided by trained facility staff for the following conditions shall be limited as follows:

(1) Colostomy and ileostomy: changing bags and cleaning stoma.

(2) Urinary catheter: emptying bags in day care facilities; emptying and changing bags in residential facilities.

(3) Gastrostomy: feeding, hydration, cleaning stoma, and adding medication per physician’s or nurse practitioner’s orders for the routine medication of patients with chronic, stable conditions.

(c) Facility staff may provide incidental medical services if the following conditions have been met:

(1) For regional center clients the following shall apply:

(A) An individualized health care plan, which may be part of a client’s individual program plan, shall be prepared for each client by a health care team that shall include the client or his or her designee if the client is not able to participate in planning his or her health care, the client’s primary care physician or nurse practitioner or other health care professional designated by the physician or nurse practitioner, the licensee or licensee’s designee, any involved social worker or regional center worker, and any health care professional designated to monitor the client’s individualized health care plan.

(B) The client’s individualized health care plan shall be reassessed at least every 12 months or more frequently as determined by the client’s physician or nurse practitioner during the time the client receives incidental medical services in the facility.

(C) The client’s regional center, primary care physician or nurse practitioner, or other health care professional designated by the physician or nurse practitioner shall identify the health care professional who shall be responsible for training facility staff in the provision of incidental medical services.

(D) Facility staff shall be trained by the identified health care professional practicing within his or her scope of practice who shall monitor, according to the individualized health care plan, the staff’s ability to provide incidental medical services and who shall review, correct, or update facility staff training as the health care professional deems necessary.

(E) The regional center or placing agency shall evaluate, monitor, and have responsibility for oversight of the incidental medical services provided in the facility by facility staff. However, nothing in this section shall preclude the department from taking an administrative action against a licensee or facility staff member for failure or refusal to carry out, or negligence in carrying out, his or her duties in providing these incidental medical services.

(2) For persons who are not regional center clients, the following shall apply:

(A) An individualized health care plan shall be prepared that includes the physician’s or nurse practitioner’s order for services to be provided during the time the client is in the day care facility. The plan shall be prepared by a team that includes the client or his or her designee if the client is not able to participate in planning his or her care, the client’s social worker, conservator, or legal guardian, as appropriate, a licensed health care professional, and the licensee or the licensee’s designee.

(B) The client’s individualized health care plan shall be reassessed at least every 12 months or more frequently as determined by the client’s physician or nurse practitioner during the time the client receives incidental medical services in the facility.

(C) A licensed health care professional practicing within his or her scope of practice shall train the staff of the facility on procedures for caring for clients who require incidental medical services and shall periodically review, correct, or update facility staff training as the health care professional deems necessary.

(d) Facilities providing incidental medical services shall remain in substantial compliance with all other applicable regulations of the department.

(e) The department shall adopt emergency regulations for community care facilities for adults by February 1, 1997, to do all of the following:

(1) Specify incidental medical services that may be provided. These incidental medical services shall include, but need not be limited to, any of the following: gastrostomy, colostomy, ileostomy, and urinary catheters.

(2) Specify the conditions under which incidental medical services may be provided.

(3) Specify the medical services that, due to the level of care required, are prohibited services.

(f) The department shall consult with the State Department of Developmental Services, the State Department of Health Care Services, the Association of Regional Center Agencies, and provider associations in the development of the regulations required by subdivision (e).

(Amended by Stats. 2012, Ch. 34, Sec. 18. Effective June 27, 2012.)



1507.1

(a)  An adult community care facility may permit incidental medical services to be provided through a home health agency licensed pursuant to Chapter 8 (commencing with Section 1725) when all of the following conditions are met:

(1)  The facility, in the judgment of the department, has the ability to provide the supporting care and supervision appropriate to meet the needs of the client receiving care from a home health agency.

(2)  The home health agency has been advised of the regulations pertaining to adult community care facilities and the requirements related to incidental medical services being provided in the facility.

(3)  There is evidence of an agreed-upon protocol between the home health agency and the adult community care facility. The protocol shall address areas of responsibility of the home health agency and the adult community care facility and the need for communication and the sharing of client information related to the home health care plan. Client information may be shared between the home health agency and the adult community care facility relative to the client’s medical condition and the care and treatment provided to the client by the home health agency, including, but not limited to, medical information defined by the Confidentiality of Medical Information Act, Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code.

(4)  There is ongoing communication between the home health agency and the adult community care facility about the services provided to the client by the home health agency and the frequency and duration of care to be provided.

(b)  Nothing in this section is intended to expand the scope of care and supervision for an adult community care facility, as prescribed by this chapter.

(c)  Nothing in this section shall require any care or supervision to be provided by the adult community care facility beyond that which is permitted in this chapter.

(d)  The department shall not be responsible for the evaluation of medical services provided to the client of the adult community care facility by the home health agency.

(e)  Any regulations, policies, or procedures related to sharing client information and development of protocols, established by the department pursuant to this section, shall be developed in consultation with the State Department of Health Services and persons representing home health agencies and adult community care facilities.

(Added by Stats. 1998, Ch. 831, Sec. 1. Effective January 1, 1999.)



1507.15

Every community care facility that provides adult residential care or offers an adult day program shall, for the purpose of addressing issues that arise when an adult resident or an adult day program participant is missing from the facility, develop and comply with an absentee notification plan for each resident or participant. The plan shall be part of the written Needs and Services Plan. The plan shall include and be limited to the following: a requirement that an administrator of the facility, or his or her designee, inform the resident’s or participant’s authorized representative when that resident or participant is missing from the facility and the circumstances in which an administrator of the facility, or his or her designee, shall notify local law enforcement when a resident or participant is missing from the facility.

(Added by Stats. 2013, Ch. 674, Sec. 2. Effective January 1, 2014.)



1507.2

Notwithstanding any other provision of this chapter, a child with special health care needs, as defined in subdivision (a) of Section 17710 of the Welfare and Institutions Code, may be accepted in a specialized foster care home, as defined in subdivision (i) of Section 17710 of the Welfare and Institutions Code, or retained beyond the age of 18, in accordance with Part 5.5 (commencing with Section 17700) of Division 9 of the Welfare and Institutions Code, relating to children with special health care needs. If the facility accepts a child with special health care needs, or retains a child with special health care needs beyond the age of 18 years, the facility shall maintain all documents required as evidence of compliance with Part 5.5 (commencing with Section 17700) of Division 9 of the Welfare and Institutions Code in the files of the facility that are available for inspection by the certifying or licensing agency.

(Added by Stats. 1996, Ch. 1007, Sec. 1. Effective January 1, 1997.)



1507.25

(a) (1) Notwithstanding any other provision of law, a person described in paragraph (2), who is not a licensed health care professional, but who is trained to administer injections by a licensed health care professional practicing within his or her scope of practice, may administer emergency medical assistance and injections for severe diabetic hypoglycemia and anaphylactic shock to a foster child in placement.

(2) The following individuals shall be authorized to administer emergency medical assistance and injections in accordance with this subdivision:

(A) A relative caregiver.

(B) A nonrelative extended family member.

(C) A foster family home parent.

(D) A small family home parent.

(E) A certified parent of a foster family agency.

(F) A substitute caregiver of a foster family home or a certified family home.

(G) A direct care staff member of a small family home or a group home.

(3) The licensed health care professional shall periodically review, correct, or update training provided pursuant to this section as he or she deems necessary and appropriate.

(b) (1) Notwithstanding any other provision of law, a person described in paragraph (2), who is not a licensed health care professional, but who is trained to administer injections by a licensed health care professional practicing within his or her scope of practice, may administer subcutaneous injections of other medications, including insulin, as prescribed by the child’s physician, to a foster child in placement.

(2) The following individuals shall be authorized to give prescribed injections including insulin in accordance with this subdivision:

(A) A relative caregiver.

(B) A nonrelative extended family member.

(C) A foster family home parent.

(D) A small family home parent.

(E) A certified parent of a foster family agency.

(F) In the absence of a foster parent, a designated substitute caregiver in a foster family home or a certified family home.

(3) The licensed health care professional shall periodically review, correct, or update training provided pursuant to this section as he or she deems necessary and appropriate.

(c) For purposes of this section, administration of an insulin injection shall include all necessary supportive activities related to the preparation and administration of injection, including glucose testing and monitoring.

(d) Notwithstanding Part 5.5 (commencing with Section 17700) of Division 9 of, and particularly subdivision (g) of Section 17710 of, the Welfare and Institutions Code, a child’s need to receive injections pursuant to this section shall not be the sole basis for determining that the child has a medical condition requiring specialized in-home health care.

(e) This section does not supersede the requirements of Section 369.5 of the Welfare and Institutions Code, with respect to the administration of psychotropic medication to a dependent child of the court.

(Added by Stats. 2005, Ch. 637, Sec. 2. Effective January 1, 2006.)



1507.3

(a) Notwithstanding Section 1566.45 or any other provision of law, a residential facility that provides care to adults may obtain a waiver from the department for the purpose of allowing a resident who has been diagnosed as terminally ill by his or her physician and surgeon to remain in the facility, or allowing a person who has been diagnosed as terminally ill by his or her physician and surgeon to become a resident of the facility if that person is already receiving hospice services and would continue to receive hospice services without disruption if he or she became a resident, when all of the following conditions are met:

(1) The facility agrees to retain the terminally ill resident, or accept as a resident the terminally ill person, and to seek a waiver on behalf of the individual, provided the individual has requested the waiver and is capable of deciding to obtain hospice services.

(2) The terminally ill resident, or the terminally ill person to be accepted as a resident, has obtained the services of a hospice certified in accordance with federal medicare conditions of participation and licensed pursuant to Chapter 8 (commencing with Section 1725) or Chapter 8.5 (commencing with Section 1745).

(3) The facility, in the judgment of the department, has the ability to provide care and supervision appropriate to meet the needs of the terminally ill resident, or the terminally ill person to be accepted as a resident, and is in substantial compliance with regulations governing the operation of residential facilities that provide care to adults.

(4) The hospice has agreed to design and provide for care, services, and necessary medical intervention related to the terminal illness as necessary to supplement the care and supervision provided by the facility.

(5) An agreement has been executed between the facility and the hospice regarding the care plan for the terminally ill resident, or the terminally ill person to be accepted as a resident. The care plan shall designate the primary caregiver, identify other caregivers, and outline the tasks the facility is responsible for performing and the approximate frequency with which they shall be performed. The care plan shall specifically limit the facility’s role for care and supervision to those tasks authorized for a residential facility under this chapter.

(6) The facility has obtained the agreement of those residents who share the same room with the terminally ill resident, or any resident who will share a room with the terminally ill person to be accepted as a resident, to allow the hospice caregivers into their residence.

(b) At any time that the licensed hospice, the facility, or the terminally ill resident determines that the resident’s condition has changed so that continued residence in the facility will pose a threat to the health and safety of the terminally ill resident or any other resident, the facility may initiate procedures for a transfer.

(c) A facility that has obtained a hospice waiver from the department pursuant to this section, or an Adult Residential Facility for Persons with Special Health Care Needs (ARFPSHN) licensed pursuant to Article 9 (commencing with Section 1567.50), need not call emergency response services at the time of a life-threatening emergency if the hospice agency is notified instead and all of the following conditions are met:

(1) The resident is receiving hospice services from a licensed hospice agency.

(2) The resident has completed an advance directive, as defined in Section 4605 of the Probate Code, requesting to forego resuscitative measures.

(3) The facility has documented that facility staff have received training from the hospice agency on the expected course of the resident’s illness and the symptoms of impending death.

(d) Nothing in this section is intended to expand the scope of care and supervision for a residential facility, as defined in this chapter, that provides care to adults nor shall a facility be required to alter or extend its license in order to retain a terminally ill resident, or allow a terminally ill person to become a resident of the facility, as authorized by this section.

(e) Nothing in this section shall require any care or supervision to be provided by the residential facility beyond that which is permitted in this chapter.

(f) Nothing in this section is intended to expand the scope of life care contracts or the contractual obligation of continuing care retirement communities as defined in Section 1771.

(g) The department shall not be responsible for the evaluation of medical services provided to the resident by the hospice and shall have no liability for the independent acts of the hospice.

(h) The department, in consultation with the State Fire Marshal, shall develop and expedite implementation of regulations related to residents who have been diagnosed as terminally ill who remain in the facility and who are nonambulatory that ensure resident safety but also provide flexibility to allow residents to remain in the least restrictive environment.

(i) Nothing in this section shall be construed to relieve a licensed residential facility that provides care to adults of its responsibility to do both of the following:

(1) Notify the fire authority having jurisdiction of the presence of a bedridden resident in the facility as required pursuant to subdivision (e) of Section 1566.45.

(2) Obtain and maintain a fire clearance from the fire authority having jurisdiction.

(j) The requirement in paragraph (1) of subdivision (a) to obtain a waiver, and the requirement in paragraph (1) of subdivision (i) shall not apply to a facility licensed as an ARFPSHN pursuant to Article 9 (commencing with Section 1567.50).

(Amended by Stats. 2010, Ch. 211, Sec. 1. Effective January 1, 2011.)



1507.5

(a)  In-home medical care and home and community-based services, as described in subdivisions (t) and (u) of Section 14132 of the Welfare and Institutions Code, may, when deemed medically appropriate by the State Department of Health Services, be provided by a licensed home health agency to children with special medical needs, as defined by the State Department of Health Services, in foster family homes. For children described in this section, these medical services shall not be considered as a substantial component of the services provided by the licensee for the purposes of Section 1507. To be eligible under this section for placement in a foster home, a child shall be receiving medical supervision and medical case management by an agent designated by the State Department of Health Services.

(b)  No more than two children eligible for services under this section may be placed in a single licensed foster family home at one time.

(c)  The State Department of Social Services and its agents shall not evaluate or have any responsibility or liability for the evaluation of the medical services described in this section.

(Amended by Stats. 1989, Ch. 1175, Sec. 2.)



1507.6

Mental health services, as deemed necessary by the placing agency, may be provided to children in a group home. Except for the physical safety and direct care and supervision of children so placed, the State Department of Social Services and its agents shall not evaluate or have responsibility or liability for the evaluation of mental health services provided in those homes. Supervision of mental health treatment services provided to a child in a group home shall be a case management responsibility of the placing agency.

(Added by Stats. 1992, Ch. 714, Sec. 2. Effective September 15, 1992.)



1508

No person, firm, partnership, association, or corporation within the state and no state or local public agency shall operate, establish, manage, conduct, or maintain a community care facility in this state, without a current valid license therefor as provided in this chapter.

No person, firm, partnership, association, or corporation within the state and no state or local public agency shall provide specialized services within a community care facility in this state, without a current valid special permit therefor as provided in this chapter.

Except for a juvenile hall operated by a county, or a public recreation program, this section applies to community care facilities directly operated by a state or local public agency. Each community care facility operated by a state or local public agency shall comply with the standards established by the director for community care facilities.

As used in this chapter, “local public agency” means a city, county, special district, school district, community college district, chartered city, or chartered city and county.

(Amended by Stats. 1986, Ch. 1016, Sec. 2.)



1509

The state department shall inspect and license community care facilities, except as otherwise provided in Section 1508. The state department shall inspect and issue a special permit to a community care facility to provide specialized services.

(Amended by Stats. 1980, Ch. 1285.)



1509.5

(a)  The department and the licensing agencies with which it contracts for licensing shall review and make a final determination within 60 days of an applicant’s submission of a complete application on all applications for a license to operate a community care facility if the applicant possesses a current valid license to operate a community care facility at another site. Applicants shall note on the application, or in a cover letter to the application, that they possess a current valid license at another site, and the number of that license.

(b)  The department shall request a fire safety clearance from the appropriate fire marshal within five days of receipt of an application described in subdivision (a). The applicant shall be responsible for requesting and obtaining the required criminal record clearances.

(c)  If the department for any reason is unable to comply with subdivision (a), it shall, within 60 days of receipt of the application described in subdivision (a), grant a provisional license to the applicant to operate for a period not to exceed six months, except as provided in subdivision (d). While the provisional license is in effect, the department shall continue its investigation and make a final determination on the application before the provisional license expires. The provisional license shall be granted, provided the department knows of no life safety risks, the criminal records clearances, if applicable, are complete, and the fire safety clearance is complete. The director may extend the term of a provisional license for an additional six months at the time of the application, if the director determines that more than six months will be required to achieve full compliance with licensing standards due to circumstances beyond the control of the applicant, and if all other requirements for a license have been met.

(d)  If the department does not issue a provisional license pursuant to subdivision (c), the department shall issue a notice to the applicant identifying whether the provisional license has not been issued due to the existence of a life safety risk, lack of a fire safety clearance, lack of a criminal records clearance, failure to complete the application, or any combination of these reasons. If a life safety risk is identified, the risk preventing the issuance of the provisional license shall be clearly explained. If a lack of the fire safety clearance is identified, the notice shall include the dates on which the department requested the clearance and the current status of that request, and the fire marshal’s name and telephone number to whom a fire safety clearance request was sent. The department shall identify the names of individuals for whom criminal records clearances are lacking. If failure to complete the application is identified, the notice shall list all of the forms or attachments that are missing or incorrect. This notice shall be sent to the applicant no later than 60 days after the applicant filed the application. If the reasons identified in the notice are corrected, the department shall issue the provisional license within five days after the corrections are made.

(e)  The department shall, immediately after January 1, 1993, develop expedited procedures necessary to implement subdivisions (a), (b), (c), and (d).

(f)  The department shall, immediately after January 1, 1993, develop an appeal procedure for applicants under this section for both denial of licenses and delay in processing applications.

(Added by Stats. 1992, Ch. 570, Sec. 1. Effective January 1, 1993.)



1510

The state department may provide consulting services upon request to any community care facility to assist in the identification or correction of deficiencies and in the upgrading of the quality of care provided by such community care facility.

(Repealed and added by Stats. 1973, Ch. 1203.)



1511

The state department may contract for state, county, or other public agencies to assume specified licensing, approval, or consultation responsibilities. In exercising the authority so delegated, such agencies shall conform to the requirements of this chapter and to the rules, regulations, and standards of the state department. The state department shall reimburse agencies for services performed pursuant to this section, and such payments shall not exceed actual cost.

If any grants-in-aid are made by the federal government for the support of any inspection or consultation service approved by the state department, the amount of the federal grant shall first be applied to defer the cost of the service before state reimbursement is made.

(Repealed and added by Stats. 1973, Ch. 1203.)



1512

Each residential community care facility shall state, on its client information form or admission agreement, and on its patient’s rights form, the facility’s policy concerning family visits and other communication with resident clients and shall, except as otherwise provided in this section, promptly post notice of its visiting policy at a location in the facility that is accessible to residents and families. The requirement that a facility post notice of the facility’s visiting policy does not apply to any facility serving six or fewer clients.

The community care facility’s policy concerning family visits and communication shall be designed to encourage regular family involvement with the resident client and shall provide ample opportunities for family participation in activities at the facility.

(Amended by Stats. 1987, Ch. 1022, Sec. 5.)



1512.5

(a)  No residential facility may prohibit the formation of a family council, and, when requested by a member of the resident’s family or the resident’s responsible party, the family council shall be allowed to meet in a common meeting room of the facility during mutually agreed upon hours.

(b)  Facility policies on family councils shall in no way limit the right of residents and family members to meet independently with outside persons, including members of nonprofit or government organizations or with facility personnel during nonworking hours.

(c)  “Family council” for the purpose of this section means a meeting of family members, friends, responsible parties, or agents as defined in Section 14110.8 of the Welfare and Institutions Code of two or more patients to confer in private without facility staff.

(d)  Family councils shall also be provided adequate space on a prominent bulletin board or other posting area for the display of meeting notices, minutes, and newsletters.

(Added by Stats. 1989, Ch. 466, Sec. 1.)



1513

No license or special permit issued pursuant to the provisions of this chapter shall have any property value for sale or exchange purposes and no person, including any owner, agent, or broker, shall sell or exchange any license or special permit for any commercial purpose.

(Amended by Stats. 1980, Ch. 1285.)



1514

(a)  Each residential care facility licensed under this chapter shall reveal its license number in all advertisements, publications, or announcements made with the intent to attract clients or residents.

(b)  Advertisements, publications, or announcements subject to the requirements of subdivision (a) shall include, but are not limited to, those contained in the following:

(1)  Newspaper or magazine.

(2)  Consumer report.

(3)  Announcement of intent to commence business.

(4)  Telephone directory yellow pages.

(5)  Professional or service directory.

(6)  Radio or television commercial.

(Added by Stats. 1989, Ch. 458, Sec. 2.)



1515

(a) The department shall authorize county welfare departments to undertake comprehensive recruitment programs, including but not limited to media advertising, public awareness campaigns and public speaking engagements to ensure an adequate number of foster homes are available to meet the child welfare placement needs in each county.

(b) In counties in which the county has contracted with the state to license foster parents, if the county undertakes a recruitment program, it shall be done by the placement agency. The state shall not be required to perform any acts in connection with a recruitment program.

(c) The recruitment of potential foster parents shall include diligent efforts to recruit individuals who reflect the ethnic, racial, and cultural diversity of foster children.

(Amended by Stats. 2014, Ch. 772, Sec. 5. Effective January 1, 2015.)



1516

(a) A crisis nursery, as defined in paragraph (17) of subdivision (a) of Section 1502, shall be licensed by the department to operate a crisis residential overnight program. Notwithstanding Section 1596.80, a crisis nursery may also provide crisis day services.

(b) A crisis nursery shall be organized and operated on a nonprofit basis by either a private nonprofit corporation or a nonprofit public benefit corporation.

(c) A facility licensed on or before January 1, 2004, as a group home for children under six years of age with a licensed capacity greater than 14 children, but less than 21 children, that provides crisis nursery services shall be allowed to retain its capacity if issued a crisis nursery license until there is a change in the licensee’s program, location, or client population.

(d) Each crisis nursery shall collect and maintain information, in a format specified by the department, indicating the total number of children placed in the program, the length of stay for each child, the reasons given for the use of the crisis nursery, and the age of each child. This information shall be made available to the department upon request.

(e) Notwithstanding Section 1596.80, a crisis nursery may provide crisis day services for children under six years of age at the same site that it is providing crisis residential overnight services.

(1) A child shall not receive crisis day services at a crisis nursery for more than 30 calendar days, maximum of 12 hours per day, or a total of 360 hours, in a six-month period unless the department issues an exception to allow a child to receive additional crisis day services in a six-month period.

(2) The department, upon receipt of an exception request pursuant to paragraph (1) and supporting documentation as required by the department, shall respond within five working days to approve or deny the request.

(3) No more than two exceptions, in seven-calendar day or 84-hour increments, may be granted per child in a six-month period.

(f) A crisis nursery license shall be issued for a specific capacity determined by the department.

(1) (A) The maximum licensed capacity for crisis day services shall be based on 35 square feet of indoor activity space per child. Bedrooms, bathrooms, halls, offices, isolation areas, food-preparation areas, and storage places shall not be included in the calculation of indoor activity space. Floor area under tables, desks, chairs, and other equipment intended for use as part of children’s activities shall be included in the calculation of indoor space.

(B) There shall be at least 75 square feet per child of outdoor activity space based on the total licensed capacity. Swimming pools, adjacent pool decking, and natural or man-made hazards shall not be included in the calculation of outdoor activity space.

(2) Except as provided in subdivision (c), the maximum licensed capacity for a crisis residential overnight program shall be 14 children.

(3) A child who has been voluntarily placed in a crisis residential overnight program shall be included in the licensed capacity for crisis day services.

(g) Exceptions to group home licensing regulations pursuant to subdivision (c) of Section 84200 of Title 22 of the California Code of Regulations, in effect on August 1, 2004, for county-operated or county-contracted emergency shelter care facilities that care for children under six years of age for no more than 30 days, shall be contained in regulations for crisis nurseries.

(h) For purposes of this section, the following definitions shall apply:

(1) “Crisis day services” means temporary, nonmedical care and supervision for children under six years of age who are voluntarily placed by a parent or legal guardian due to a family crisis or stressful situation for less than 24 hours per day. Crisis day services shall be provided during a time period defined by the crisis nursery in its plan of operation, but not to exceed a period of 14 hours per day. The plan of operation shall assure sleeping arrangements are available for children there after 7 p.m. A child may not receive crisis day services at a crisis nursery for more than 30 calendar days, or a total of 360 hours, in a six-month period unless the department issues an exception.

(2) “Crisis residential overnight program” means short-term, 24-hour nonmedical residential care and supervision, including overnight, for children under six years of age who are voluntarily placed by a parent or legal guardian due to a family crisis or stressful situation for no more than 30 days.

(3) “Voluntarily placed” means a child, who is not receiving Aid to Families with Dependent Children-Foster Care, placed by a parent or legal guardian who retains physical custody of, and remains responsible for, the care of his or her children who are placed for temporary emergency care. “Voluntarily placed” does not include placement of a child who has been removed from the care and custody of his or her parent or legal guardian and placed in foster care by a child welfare services agency.

(Amended by Stats. 2014, Ch. 735, Sec. 2. Effective January 1, 2015.)



1518

(a)  Nothing in this chapter shall authorize the imposition of rent regulations or controls for licensed community care facilities.

(b)  Licensed community care facilities shall not be subject to controls on rent imposed by any state or local agency or other local government or entity.

(Added by Stats. 1981, Ch. 386.)






ARTICLE 2 - Administration

1520

Any person desiring issuance of a license for a community care facility or a special permit for specialized services under this chapter shall file with the department, pursuant to regulations, an application on forms furnished by the department, which shall include, but not be limited to:

(a)  Evidence satisfactory to the department of the ability of the applicant to comply with this chapter and of rules and regulations promulgated under this chapter by the department.

(b)  Evidence satisfactory to the department that the applicant is of reputable and responsible character. The evidence shall include, but not be limited to, a criminal record clearance pursuant to Section 1522, employment history, and character references. If the applicant is a firm, association, organization, partnership, business trust, corporation, or company, like evidence shall be submitted as to the members or shareholders thereof, and the person in charge of the community care facility for which application for issuance of license or special permit is made.

(c)  Evidence satisfactory to the department that the applicant has sufficient financial resources to maintain the standards of service required by regulations adopted pursuant to this chapter.

(d)  Disclosure of the applicant’s prior or present service as an administrator, general partner, corporate officer, or director of, or as a person who has held or holds a beneficial ownership of 10 percent or more in, any community care facility or in any facility licensed pursuant to Chapter 1 (commencing with Section 1200) or Chapter 2 (commencing with Section 1250).

(e)  Disclosure of any revocation or other disciplinary action taken, or in the process of being taken, against a license held or previously held by the entities specified in subdivision (d).

(f)  A signed statement that the person desiring issuance of a license or special permit has read and understood the community care facility licensure statute and regulations that pertain to the applicant’s category of licensure.

(g)  Any other information that may be required by the department for the proper administration and enforcement of this chapter.

(h)  In implementing this section, the department shall give due consideration to the functions of each separate licensing category.

(i)  Failure of the applicant to cooperate with the licensing agency in the completion of the application shall result in the denial of the application. Failure to cooperate means that the information described in this section and in regulations of the department has not been provided, or not provided in the form requested by the licensing agency, or both.

(Amended by Stats. 2000, Ch. 819, Sec. 1. Effective January 1, 2001.)



1520.1

In addition to Section 1520, applicants for a group home facility license shall meet the following requirements:

(a)  (1)  During the first 12 months of operation, the facility shall operate with a provisional license. After eight months of operation, the department shall conduct a comprehensive review of the facility for compliance with all applicable laws and regulations and help develop a plan of correction with the provisional licensee, if appropriate. By the end of the 12th month of operation, the department shall determine if the permanent license should be issued.

(2)  If the department determines that the group home is in substantial compliance with licensing standards, notwithstanding Section 1525.5, the department may extend the provisional license for up to an additional six months for either of the following reasons:

(A)  The group home requires additional time to be in full compliance with licensing standards.

(B)  After 12 months of operation, the group home is not operating at 50 percent of its licensed capacity.

(3)  By no later than the first business day of the 17th month of operation, the department shall conduct an additional review of a facility for which a provisional license is extended pursuant to paragraph (2), in order to determine whether a permanent license should be issued.

(4)  The department may deny a group home license application at any time during the term of the provisional license to protect the health and safety of clients. If the department denies the application, the group home shall cease operation immediately. Continued operation of the facility after the department denies the application or the provisional license expires shall constitute unlicensed operation.

(5)  When the department notifies a city or county planning authority pursuant to subdivision (c) of Section 1520.5, the department shall briefly describe the provisional licensing process and the timelines provided for under that process, as well as provide the name, address, and telephone number of the district office licensing the facility where a complaint or comment about the group home’s operation may be filed.

(b)  (1)  After the production of the booklet provided for in paragraph (2), every member of the group home’s board of directors shall, prior to becoming a member of the board of directors sign a statement that the board member understands his or her legal duties and obligations as a member of the board of directors and that the group home’s operation is governed by laws and regulations that are enforced by the department, as set forth in the booklet. The applicant, provisional licensee, and licensee shall have this statement available for inspection by the department. For members of the board of directors when the booklet is produced, the licensee shall obtain this statement by the next scheduled meeting of the board of directors. Compliance with this paragraph shall be a condition of licensure.

(2)  No later than May 1, 1999, the department, in cooperation with the Department of Justice and in consultation with group home providers, shall develop and distribute to every group home provider detailed information designed to educate members of the group home provider’s board of directors of their roles and responsibilities as board members of a public benefit corporation under the laws of this state. The information shall be included in a booklet, which shall include, but not be limited to, all of the following:

(A)  The financial responsibilities of a member of the board of directors.

(B)  Disclosure requirements for self-dealing transactions.

(C)  Legal requirements pertaining to articles of incorporation, bylaws, length of board member terms, voting procedures, board meetings, quorums, minutes of board meetings, and, as provided for in subdivision (f), board member duties.

(D)  A general overview of the laws and regulations governing the group home’s operation that are enforced by the department.

(c)  All financial records submitted by a facility to the department, or that are submitted as part of an audit of the facility, including, but not limited to, employee timecards and timesheets, shall be signed and dated by the employee and by the group home representative who is responsible for ensuring the accuracy of the information contained in the record, and shall contain an affirmative statement that the signatories understand that the information contained in the document is correct to the best of their knowledge and that submission of false or misleading information may be prosecuted as a crime.

(d)  An applicant, provisional licensee, or licensee shall maintain, submit, and sign financial documents to verify the legitimacy and accuracy of these documents. These documents include, but are not limited to, the group home application, any financial documents and plans of corrections submitted to the department, and time sheets.

(e)  (1)  It is the intent of the Legislature that a group home have either representatives on its board of directors, as listed in paragraph (2), or a community advisory board, that meets at least annually.

(2)  The representatives on the board of directors or the community advisory board members should consist of at least the following persons:

(A)  A member of the facility’s board of directors.

(B)  Members of the community where the facility is located.

(C)  Neighbors of the facility.

(D)  Current or former clients of the facility.

(E)  A representative from a local law enforcement or other city or county representative.

(f)  Each group home provider shall schedule and conduct quarterly meetings of its board of directors. During these quarterly meetings, the board of directors shall review and discuss licensing reports, financial and program audit reports of its group home operations, special incident reports, and any administrative action against the licensee or its employees. The minutes shall reflect the board’s discussion of these documents and the group home’s operation. The licensee shall make available the minutes of group home board of directors meetings to the department.

(Added by Stats. 1998, Ch. 311, Sec. 12. Effective August 19, 1998.)



1520.11

(a)  A corporation that applies for licensure with the department shall list the facilities that any member of the board of directors, an executive director, or any officer has been licensed to operate, been employed in, or served as a member of the board of directors, the executive director, or an officer.

(b)  The department shall not issue a provisional license or license to any corporate applicant that has a member of the board of directors, an executive director, or an officer, who is not eligible for licensure pursuant to Section 1520.3 or Section 1558.1.

(c)  The department may revoke the license of any corporate licensee that has a member of the board of directors, an executive director, or an officer, who is not eligible for licensure pursuant to Section 1520.3 or Section 1558.1.

(d)  Prior to instituting an administrative action pursuant to either subdivision (b) or (c), the department shall notify the applicant or licensee of the person’s ineligibility to be a member of the board of directors, an executive director, or an officer of the applicant or licensee. The licensee shall remove the person from that position within 15 days or, if the person has client contact, he or she shall be removed immediately upon notification.

(Added by Stats. 1998, Ch. 311, Sec. 13. Effective August 19, 1998.)



1520.2

(a)  Every licensed community care facility, at the request of a majority of its residents, shall assist its residents in establishing and maintaining a resident-oriented facility council. The council shall be composed of residents of the facility and may include family members of residents of the facility. The council may, among other things, make recommendations to facility administrators to improve the quality of daily living in the facility and may negotiate to protect residents’ rights with facility administrators.

(b)  A violation of subdivision (a) shall not be subject to the provisions of Section 1540 but shall be subject to the provisions of Section 1534 and any other provisions of this chapter.

(c)  This section shall not apply to a community care facility as defined in paragraphs (3), (5), and (6) of subdivision (a) of Section 1502, or to a community care facility licensed to provide care for six or fewer individuals.

(Added by Stats. 1984, Ch. 1272, Sec. 1.)



1520.3

(a) (1) If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant previously was issued a license under this chapter or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3.01 (commencing with Section 1568.01), Chapter 3.3 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) and the prior license was revoked within the preceding two years, the department shall cease any further review of the application until two years shall have elapsed from the date of the revocation. The cessation of review shall not constitute a denial of the application for purposes of Section 1526 or any other provision of law.

(2) If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant previously was issued a certificate of approval by a foster family agency that was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall cease any further review of the application until two years shall have elapsed from the date of the revocation.

(3) If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant was excluded from a facility licensed by the department or from a certified family home pursuant to Sections 1558, 1568.092, 1569.58, or 1596.8897, the department shall cease any further review of the application unless the excluded individual has been reinstated pursuant to Section 11522 of the Government Code by the department.

(b) If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant had previously applied for a license under any of the chapters listed in paragraph (1) of subdivision (a) and the application was denied within the last year, the department shall cease further review of the application as follows:

(1) In cases where the applicant petitioned for a hearing, the department shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2) In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(3) The department may continue to review the application if it has determined that the reasons for the denial of the application were due to circumstances and conditions which either have been corrected or are no longer in existence.

(c) If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall cease further review of the application as follows:

(1) In cases where the applicant petitioned for a hearing, the department shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2) In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(3) The department may continue to review the application if it has determined that the reasons for the denial of the application were due to circumstances and conditions that either have been corrected or are no longer in existence.

(d) The cessation of review shall not constitute a denial of the application for purposes of Section 1526 or any other law.

(Amended by Stats. 2014, Ch. 29, Sec. 3. Effective June 20, 2014.)



1520.5

(a) The Legislature hereby declares it to be the policy of the state to prevent overconcentrations of residential care facilities that impair the integrity of residential neighborhoods. Therefore, the director shall deny an application for a new residential care facility license if the director determines that the location is in a proximity to an existing residential care facility that would result in overconcentration.

(b) As used in this section, “overconcentration” means that if a new license is issued, there will be residential care facilities that are separated by a distance of 300 feet or less, as measured from any point upon the outside walls of the structures housing those facilities. Based on special local needs and conditions, the director may approve a separation distance of less than 300 feet with the approval of the city or county in which the proposed facility will be located.

(c) At least 45 days prior to approving any application for a new residential care facility, the director, or county licensing agency, shall notify, in writing, the planning agency of the city, if the facility is to be located in the city, or the planning agency of the county, if the facility is to be located in an unincorporated area, of the proposed location of the facility.

(d) Any city or county may request denial of the license applied for on the basis of overconcentration of residential care facilities.

(e) Nothing in this section authorizes the director, on the basis of overconcentration, to refuse to grant a license upon a change of ownership of an existing residential care facility where there is no change in the location of the facility.

(f) Foster family homes and residential care facilities for the elderly shall not be considered in determining overconcentration of residential care facilities, and license applications for those facilities shall not be denied upon the basis of overconcentration.

(g) Any transitional shelter care facility as defined in paragraph (11) of subdivision (a) of Section 1502 shall not be considered in determining overconcentration of residential care facilities, and license applications for those facilities shall not be denied upon the basis of overconcentration.

(Amended by Stats. 2004, Ch. 120, Sec. 1. Effective January 1, 2005.)



1520.7

(a) Every community care facility that is licensed or has a special permit for specialized services pursuant to Section 1525 shall provide a copy of the disaster and mass casualty plan required pursuant to Section 80023 of Title 22 of the California Code of Regulations to any fire department, law enforcement agency, or civil defense or other disaster authority in the area or community in which the facility is located, upon request by the fire department, law enforcement agency, or civil defense or other disaster authority. Section 1540 shall not apply to this section.

(b) The department is not required to monitor compliance with this section as part of its regulatory monitoring functions.

(Added by Stats. 2007, Ch. 18, Sec. 1. Effective January 1, 2008.)



1521

Any person desiring a license for a community care facility under the provisions of this chapter which is required by other code provisions or rules or regulations of the state department pursuant to other code provisions to have a medical director, organized medical staff, or resident medical staff or to provide professional nursing services by a registered nurse or supervision of nursing services by a licensed registered nurse, a graduate nurse, a licensed vocational nurse, or a certified psychiatric technician shall comply with the health planning requirements contained in Part 1.5 (commencing with Section 437) of Division 1.

All other community care facilities shall be exempt from the health planning requirements contained in Part 1.5 (commencing with Section 437) of Division 1.

(Amended by Stats. 1974, Ch. 497.)



1521.5

(a)  The county welfare director shall, prior to the issuance of any foster family home license, ensure that the county licensing staff, or the placement staff, conducts one or more in-home interviews with the prospective foster parent sufficient to collect information on caregiver qualifications that may be used by the placement agency to evaluate the ability, willingness, and readiness of the prospective foster parent to meet the varying needs of children. The inability of a prospective foster parent to meet the varying needs of children shall not, in and of itself, preclude a prospective foster parent from obtaining a foster family home license.

(b)  All in-home interviews required by this section shall be on an in-person basis.

(c)  If the in-home interview is conducted by the licensing agency, it shall be a part of the licensing record, and shall be shared with the placement agency pursuant to subdivision (e) of Section 1798.24 of the Civil Code.

(d)  The in-home interview required by this section shall be completed no later than 120 days following notification by the licensing agency.

(e)  No license shall be issued unless an in-home interview has been conducted as required by this section.

(Amended by Stats. 2002, Ch. 918, Sec. 1. Effective January 1, 2003.)



1521.6

(a)  The Legislature recognizes the importance of ensuring that prospective foster family homes meet specified health and safety requirements. Moreover, the Legislature acknowledges that there is a further need to evaluate a licensed foster parent’s ability, readiness, and willingness to meet the varying needs of children, including hard-to-place children, in order to ensure competent placement resources. Therefore, it is the intent of the Legislature that the State Department of Social Services, in consultation with county placement agencies, foster care providers, and other interested parties, develop and implement through regulations, a comprehensive home study process that integrates the decision outcome of the home study developed pursuant to Section 16518 of the Welfare and Institutions Code, as a criteria for placement.

(b)  This section shall become inoperative on the date the regulations adopted pursuant to this section are filed with the Secretary of State.

(Amended by Stats. 2001, Ch. 653, Sec. 4. Effective October 10, 2001. Inoperative on date prescribed by its own provisions.)



1522

The Legislature recognizes the need to generate timely and accurate positive fingerprint identification of applicants as a condition of issuing licenses, permits, or certificates of approval for persons to operate or provide direct care services in a community care facility, foster family home, or a certified family home of a licensed foster family agency. Therefore, the Legislature supports the use of the fingerprint live-scan technology, as identified in the long-range plan of the Department of Justice for fully automating the processing of fingerprints and other data by the year 1999, otherwise known as the California Crime Information Intelligence System (CAL-CII), to be used for applicant fingerprints. It is the intent of the Legislature in enacting this section to require the fingerprints of those individuals whose contact with community care clients may pose a risk to the clients’ health and safety. An individual shall be required to obtain either a criminal record clearance or a criminal record exemption from the State Department of Social Services before his or her initial presence in a community care facility or certified family home.

(a) (1) Before and, as applicable, subsequent to issuing a license or special permit to any person or persons to operate or manage a community care facility, the State Department of Social Services shall secure from an appropriate law enforcement agency a criminal record to determine whether the applicant or any other person specified in subdivision (b) has ever been convicted of a crime other than a minor traffic violation or arrested for any crime specified in Section 290 of the Penal Code, or for violating Section 245, 273ab, or 273.5 of the Penal Code, subdivision (b) of Section 273a of the Penal Code, or, prior to January 1, 1994, paragraph (2) of Section 273a of the Penal Code, or for any crime for which the department is prohibited from granting a criminal record exemption pursuant to subdivision (g).

(2) The criminal history information shall include the full criminal record, if any, of those persons, and subsequent arrest information pursuant to Section 11105.2 of the Penal Code.

(3) Except during the 2003–04 to the 2014–15 fiscal years, inclusive, neither the Department of Justice nor the State Department of Social Services may charge a fee for the fingerprinting of an applicant for a license or special permit to operate a facility providing nonmedical board, room, and care for six or less children or for obtaining a criminal record of the applicant pursuant to this section.

(4) The following shall apply to the criminal record information:

(A) If the State Department of Social Services finds that the applicant, or any other person specified in subdivision (b), has been convicted of a crime other than a minor traffic violation, the application shall be denied, unless the director grants an exemption pursuant to subdivision (g).

(B) If the State Department of Social Services finds that the applicant, or any other person specified in subdivision (b), is awaiting trial for a crime other than a minor traffic violation, the State Department of Social Services may cease processing the criminal record information until the conclusion of the trial.

(C) If no criminal record information has been recorded, the Department of Justice shall provide the applicant and the State Department of Social Services with a statement of that fact.

(D) If the State Department of Social Services finds after licensure that the licensee, or any other person specified in paragraph (1) of subdivision (b), has been convicted of a crime other than a minor traffic violation, the license may be revoked, unless the director grants an exemption pursuant to subdivision (g).

(E) An applicant and any other person specified in subdivision (b) shall submit fingerprint images and related information to the Department of Justice for the purpose of searching the criminal records of the Federal Bureau of Investigation, in addition to the criminal records search required by this subdivision. If an applicant and all other persons described in subdivision (b) meet all of the conditions for licensure, except receipt of the Federal Bureau of Investigation’s criminal offender record information search response for the applicant or any of the persons described in subdivision (b), the department may issue a license if the applicant and each person described in subdivision (b) has signed and submitted a statement that he or she has never been convicted of a crime in the United States, other than a traffic infraction, as prescribed in paragraph (1) of subdivision (a) of Section 42001 of the Vehicle Code. If, after licensure, or the issuance of a certificate of approval of a certified family home by a foster family agency, the department determines that the licensee or any other person specified in subdivision (b) has a criminal record, the department may revoke the license, or require a foster family agency to revoke the certificate of approval, pursuant to Section 1550. The department may also suspend the license or require a foster family agency to suspend the certificate of approval pending an administrative hearing pursuant to Section 1550.5.

(F) The State Department of Social Services shall develop procedures to provide the individual’s state and federal criminal history information with the written notification of his or her exemption denial or revocation based on the criminal record. Receipt of the criminal history information shall be optional on the part of the individual, as set forth in the agency’s procedures. The procedure shall protect the confidentiality and privacy of the individual’s record, and the criminal history information shall not be made available to the employer.

(G) Notwithstanding any other law, the department is authorized to provide an individual with a copy of his or her state or federal level criminal offender record information search response as provided to that department by the Department of Justice if the department has denied a criminal background clearance based on this information and the individual makes a written request to the department for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in his or her written request. The department shall retain a copy of the individual’s written request and the response and date provided.

(b) (1) In addition to the applicant, this section shall be applicable to criminal record clearances and exemptions for the following persons:

(A) Adults responsible for administration or direct supervision of staff.

(B) Any person, other than a client, residing in the facility or certified family home.

(C) Any person who provides client assistance in dressing, grooming, bathing, or personal hygiene. Any nurse assistant or home health aide meeting the requirements of Section 1338.5 or 1736.6, respectively, who is not employed, retained, or contracted by the licensee, and who has been certified or recertified on or after July 1, 1998, shall be deemed to meet the criminal record clearance requirements of this section. A certified nurse assistant and certified home health aide who will be providing client assistance and who falls under this exemption shall provide one copy of his or her current certification, prior to providing care, to the community care facility. The facility shall maintain the copy of the certification on file as long as care is being provided by the certified nurse assistant or certified home health aide at the facility or certified family home. Nothing in this paragraph restricts the right of the department to exclude a certified nurse assistant or certified home health aide from a licensed community care facility or certified family home pursuant to Section 1558.

(D) Any staff person, volunteer, or employee who has contact with the clients.

(E) If the applicant is a firm, partnership, association, or corporation, the chief executive officer or other person serving in like capacity.

(F) Additional officers of the governing body of the applicant, or other persons with a financial interest in the applicant, as determined necessary by the department by regulation. The criteria used in the development of these regulations shall be based on the person’s capability to exercise substantial influence over the operation of the facility.

(2) The following persons are exempt from the requirements applicable under paragraph (1):

(A) A medical professional as defined in department regulations who holds a valid license or certification from the person’s governing California medical care regulatory entity and who is not employed, retained, or contracted by the licensee if all of the following apply:

(i) The criminal record of the person has been cleared as a condition of licensure or certification by the person’s governing California medical care regulatory entity.

(ii) The person is providing time-limited specialized clinical care or services.

(iii) The person is providing care or services within the person’s scope of practice.

(iv) The person is not a community care facility licensee or an employee of the facility.

(B) A third-party repair person or similar retained contractor if all of the following apply:

(i) The person is hired for a defined, time-limited job.

(ii) The person is not left alone with clients.

(iii) When clients are present in the room in which the repair person or contractor is working, a staff person who has a criminal record clearance or exemption is also present.

(C) Employees of a licensed home health agency and other members of licensed hospice interdisciplinary teams who have a contract with a client or resident of the facility and are in the facility at the request of that client or resident’s legal decisionmaker. The exemption does not apply to a person who is a community care facility licensee or an employee of the facility.

(D) Clergy and other spiritual caregivers who are performing services in common areas of the community care facility or who are advising an individual client at the request of, or with the permission of, the client or legal decisionmaker, are exempt from fingerprint and criminal background check requirements imposed by community care licensing. This exemption does not apply to a person who is a community care licensee or employee of the facility.

(E) Members of fraternal, service, or similar organizations who conduct group activities for clients if all of the following apply:

(i) Members are not left alone with clients.

(ii) Members do not transport clients off the facility premises.

(iii) The same organization does not conduct group activities for clients more often than defined by the department’s regulations.

(3) In addition to the exemptions in paragraph (2), the following persons in foster family homes, certified family homes, and small family homes are exempt from the requirements applicable under paragraph (1):

(A) Adult friends and family of the licensed or certified foster parent, who come into the home to visit for a length of time no longer than defined by the department in regulations, provided that the adult friends and family of the licensee or certified parent are not left alone with the foster children. However, the licensee or certified parent, acting as a reasonable and prudent parent, as defined in paragraph (2) of subdivision (a) of Section 362.04 of the Welfare and Institutions Code, may allow his or her adult friends and family to provide short-term care to the foster child and act as an appropriate occasional short-term babysitter for the child.

(B) Parents of a foster child’s friend when the foster child is visiting the friend’s home and the friend, licensed or certified foster parent, or both are also present. However, the licensee or certified parent, acting as a reasonable and prudent parent, may allow the parent of the foster child’s friend to act as an appropriate short-term babysitter for the child without the friend being present.

(C) Individuals who are engaged by any licensed or certified foster parent to provide short-term care to the child for periods not to exceed 24 hours. Caregivers shall use a reasonable and prudent parent standard in selecting appropriate individuals to act as appropriate occasional short-term babysitters.

(4) In addition to the exemptions specified in paragraph (2), the following persons in adult day care and adult day support centers are exempt from the requirements applicable under paragraph (1):

(A) Unless contraindicated by the client’s individualized program plan (IPP) or needs and service plan, a spouse, significant other, relative, or close friend of a client, or an attendant or a facilitator for a client with a developmental disability if the attendant or facilitator is not employed, retained, or contracted by the licensee. This exemption applies only if the person is visiting the client or providing direct care and supervision to the client.

(B) A volunteer if all of the following applies:

(i) The volunteer is supervised by the licensee or a facility employee with a criminal record clearance or exemption.

(ii) The volunteer is never left alone with clients.

(iii) The volunteer does not provide any client assistance with dressing, grooming, bathing, or personal hygiene other than washing of hands.

(5) (A) In addition to the exemptions specified in paragraph (2), the following persons in adult residential and social rehabilitation facilities, unless contraindicated by the client’s individualized program plan (IPP) or needs and services plan, are exempt from the requirements applicable under paragraph (1): a spouse, significant other, relative, or close friend of a client, or an attendant or a facilitator for a client with a developmental disability if the attendant or facilitator is not employed, retained, or contracted by the licensee. This exemption applies only if the person is visiting the client or providing direct care and supervision to that client.

(B) Nothing in this subdivision shall prevent a licensee from requiring a criminal record clearance of any individual exempt from the requirements of this section, provided that the individual has client contact.

(6) Any person similar to those described in this subdivision, as defined by the department in regulations.

(c) (1) Subsequent to initial licensure, a person specified in subdivision (b) who is not exempted from fingerprinting shall obtain either a criminal record clearance or an exemption from disqualification pursuant to subdivision (g) from the State Department of Social Services prior to employment, residence, or initial presence in the facility. A person specified in subdivision (b) who is not exempt from fingerprinting shall be fingerprinted and shall sign a declaration under penalty of perjury regarding any prior criminal convictions. The licensee shall submit fingerprint images and related information to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice, for a state and federal level criminal offender record information search, or comply with paragraph (1) of subdivision (h). These fingerprint images and related information shall be sent by electronic transmission in a manner approved by the State Department of Social Services and the Department of Justice for the purpose of obtaining a permanent set of fingerprints, and shall be submitted to the Department of Justice by the licensee. A licensee’s failure to prohibit the employment, residence, or initial presence of a person specified in subdivision (b) who is not exempt from fingerprinting and who has not received either a criminal record clearance or an exemption from disqualification pursuant to subdivision (g) or to comply with paragraph (1) of subdivision (h), as required in this section, shall result in the citation of a deficiency and the immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1550. The department may assess civil penalties for continued violations as permitted by Section 1548. The fingerprint images and related information shall then be submitted to the Department of Justice for processing. Upon request of the licensee, who shall enclose a self-addressed stamped postcard for this purpose, the Department of Justice shall verify receipt of the fingerprints.

(2) Within 14 calendar days of the receipt of the fingerprint images, the Department of Justice shall notify the State Department of Social Services of the criminal record information, as provided for in subdivision (a). If no criminal record information has been recorded, the Department of Justice shall provide the licensee and the State Department of Social Services with a statement of that fact within 14 calendar days of receipt of the fingerprint images. Documentation of the individual’s clearance or exemption from disqualification shall be maintained by the licensee and be available for inspection. If new fingerprint images are required for processing, the Department of Justice shall, within 14 calendar days from the date of receipt of the fingerprints, notify the licensee that the fingerprints were illegible, the Department of Justice shall notify the State Department of Social Services, as required by Section 1522.04, and shall also notify the licensee by mail, within 14 days of electronic transmission of the fingerprints to the Department of Justice, if the person has no criminal history recorded. A violation of the regulations adopted pursuant to Section 1522.04 shall result in the citation of a deficiency and an immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1550. The department may assess civil penalties for continued violations as permitted by Section 1548.

(3) Except for persons specified in subdivision (b) who are exempt from fingerprinting, the licensee shall endeavor to ascertain the previous employment history of persons required to be fingerprinted. If it is determined by the State Department of Social Services, on the basis of the fingerprint images and related information submitted to the Department of Justice, that subsequent to obtaining a criminal record clearance or exemption from disqualification pursuant to subdivision (g), the person has been convicted of, or is awaiting trial for, a sex offense against a minor, or has been convicted for an offense specified in Section 243.4, 273a, 273ab, 273d, 273g, or 368 of the Penal Code, or a felony, the State Department of Social Services shall notify the licensee to act immediately to terminate the person’s employment, remove the person from the community care facility, or bar the person from entering the community care facility. The State Department of Social Services may subsequently grant an exemption from disqualification pursuant to subdivision (g). If the conviction or arrest was for another crime, except a minor traffic violation, the licensee shall, upon notification by the State Department of Social Services, act immediately to either (A) terminate the person’s employment, remove the person from the community care facility, or bar the person from entering the community care facility; or (B) seek an exemption from disqualification pursuant to subdivision (g). The State Department of Social Services shall determine if the person shall be allowed to remain in the facility until a decision on the exemption from disqualification is rendered. A licensee’s failure to comply with the department’s prohibition of employment, contact with clients, or presence in the facility as required by this paragraph shall result in a citation of deficiency and an immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day and shall be grounds for disciplining the licensee pursuant to Section 1550.

(4) The department may issue an exemption from disqualification on its own motion pursuant to subdivision (g) if the person’s criminal history indicates that the person is of good character based on the age, seriousness, and frequency of the conviction or convictions. The department, in consultation with interested parties, shall develop regulations to establish the criteria to grant an exemption from disqualification pursuant to this paragraph.

(5) Concurrently with notifying the licensee pursuant to paragraph (3), the department shall notify the affected individual of his or her right to seek an exemption from disqualification pursuant to subdivision (g). The individual may seek an exemption from disqualification only if the licensee terminates the person’s employment or removes the person from the facility after receiving notice from the department pursuant to paragraph (3).

(d) (1) Before and, as applicable, subsequent to issuing a license or certificate of approval to any person or persons to operate a foster family home or certified family home as described in Section 1506, the State Department of Social Services or other approving authority shall secure California and Federal Bureau of Investigation criminal history information to determine whether the applicant or any person specified in subdivision (b) who is not exempt from fingerprinting has ever been convicted of a crime other than a minor traffic violation or arrested for any crime specified in subdivision (c) of Section 290 of the Penal Code, for violating Section 245, 273ab, or 273.5, subdivision (b) of Section 273a, or, prior to January 1, 1994, paragraph (2) of Section 273a, of the Penal Code, or for any crime for which the department is prohibited from granting a criminal record exemption pursuant to subdivision (g). The State Department of Social Services or other approving authority shall not issue a license or certificate of approval to any foster family home or certified family home applicant who has not obtained both a California and Federal Bureau of Investigation criminal record clearance or exemption from disqualification pursuant to subdivision (g).

(2) The criminal history information shall include the full criminal record, if any, of those persons.

(3) Neither the Department of Justice nor the State Department of Social Services may charge a fee for the fingerprinting of an applicant for a license, special permit, or certificate of approval described in this subdivision. The record, if any, shall be taken into consideration when evaluating a prospective applicant.

(4) The following shall apply to the criminal record information:

(A) If the applicant or other persons specified in subdivision (b) who are not exempt from fingerprinting have convictions that would make the applicant’s home unfit as a foster family home or a certified family home, the license, special permit, certificate of approval, or presence shall be denied.

(B) If the State Department of Social Services finds that the applicant, or any person specified in subdivision (b) who is not exempt from fingerprinting is awaiting trial for a crime other than a minor traffic violation, the State Department of Social Services or other approving authority may cease processing the criminal record information until the conclusion of the trial.

(C) For purposes of this subdivision, a criminal record clearance provided under Section 8712 of the Family Code may be used by the department or other approving agency.

(D) To the same extent required for federal funding, an applicant for a foster family home license or for certification as a family home, and any other person specified in subdivision (b) who is not exempt from fingerprinting, shall submit a set of fingerprint images and related information to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice, for a state and federal level criminal offender record information search, in addition to the criminal records search required by subdivision (a).

(5) Any person specified in this subdivision shall, as a part of the application, be fingerprinted and sign a declaration under penalty of perjury regarding any prior criminal convictions or arrests for any crime against a child, spousal or cohabitant abuse, or any crime for which the department cannot grant an exemption if the person was convicted and shall submit these fingerprints to the licensing agency or other approving authority.

(6) (A) Subsequent to initial licensure or certification, a person specified in subdivision (b) who is not exempt from fingerprinting shall obtain both a California and Federal Bureau of Investigation criminal record clearance, or an exemption from disqualification pursuant to subdivision (g), prior to employment, residence, or initial presence in the foster family or certified family home. A foster family home licensee or foster family agency shall submit fingerprint images and related information of persons specified in subdivision (b) who are not exempt from fingerprinting to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice, for a state and federal level criminal offender record information search, or to comply with paragraph (1) of subdivision (h). A foster family home licensee’s or a foster family agency’s failure to either prohibit the employment, residence, or initial presence of a person specified in subdivision (b) who is not exempt from fingerprinting and who has not received either a criminal record clearance or an exemption from disqualification pursuant to subdivision (g), or comply with paragraph (1) of subdivision (h), as required in this section, shall result in a citation of a deficiency, and the immediate civil penalties of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1550. A violation of the regulation adopted pursuant to Section 1522.04 shall result in the citation of a deficiency and an immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the foster family home licensee or the foster family agency pursuant to Section 1550. The State Department of Social Services may assess penalties for continued violations, as permitted by Section 1548. The fingerprint images shall then be submitted to the Department of Justice for processing.

(B) Upon request of the licensee, who shall enclose a self-addressed envelope for this purpose, the Department of Justice shall verify receipt of the fingerprints. Within five working days of the receipt of the criminal record or information regarding criminal convictions from the Department of Justice, the department shall notify the applicant of any criminal arrests or convictions. If no arrests or convictions are recorded, the Department of Justice shall provide the foster family home licensee or the foster family agency with a statement of that fact concurrent with providing the information to the State Department of Social Services.

(7) If the State Department of Social Services or other approving authority finds that the applicant, or any other person specified in subdivision (b) who is not exempt from fingerprinting, has been convicted of a crime other than a minor traffic violation, the application or presence shall be denied, unless the director grants an exemption from disqualification pursuant to subdivision (g).

(8) If the State Department of Social Services or other approving authority finds after licensure or the granting of the certificate of approval that the licensee, certified foster parent, or any other person specified in subdivision (b) who is not exempt from fingerprinting, has been convicted of a crime other than a minor traffic violation, the license or certificate of approval may be revoked by the department or the foster family agency, whichever is applicable, unless the director grants an exemption from disqualification pursuant to subdivision (g). A licensee’s failure to comply with the department’s prohibition of employment, contact with clients, or presence in the facility as required by paragraph (3) of subdivision (c) shall be grounds for disciplining the licensee pursuant to Section 1550.

(e) (1) The State Department of Social Services shall not use a record of arrest to deny, revoke, or terminate any application, license, employment, or residence unless the department investigates the incident and secures evidence, whether or not related to the incident of arrest, that is admissible in an administrative hearing to establish conduct by the person that may pose a risk to the health and safety of any person who is or may become a client.

(2) The department shall not issue a criminal record clearance to a person who has been arrested for any crime specified in Section 290 of the Penal Code, or for violating Section 245, 273ab, or 273.5, or subdivision (b) of Section 273a, of the Penal Code, or, prior to January 1, 1994, paragraph (2) of Section 273a of the Penal Code, or for any crime for which the department is prohibited from granting a criminal record exemption pursuant to subdivision (g), prior to the department’s completion of an investigation pursuant to paragraph (1).

(3) The State Department of Social Services is authorized to obtain any arrest or conviction records or reports from any law enforcement agency as necessary to the performance of its duties to inspect, license, and investigate community care facilities and individuals associated with a community care facility.

(f) (1) For purposes of this section or any other provision of this chapter, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that the State Department of Social Services is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, when the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Sections 1203.4 and 1203.4a of the Penal Code permitting the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment. For purposes of this section or any other provision of this chapter, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, shall be conclusive evidence of the conviction. For purposes of this section or any other provision of this chapter, the arrest disposition report certified by the Department of Justice, or documents admissible in a criminal action pursuant to Section 969b of the Penal Code, shall be prima facie evidence of the conviction, notwithstanding any other law prohibiting the admission of these documents in a civil or administrative action.

(2) For purposes of this section or any other provision of this chapter, the department shall consider criminal convictions from another state or federal court as if the criminal offense was committed in this state.

(g) (1) After review of the record, the director may grant an exemption from disqualification for a license or special permit as specified in paragraph (4) of subdivision (a), or for a license, special permit, or certificate of approval as specified in paragraphs (4), (7), and (8) of subdivision (d), or for employment, residence, or presence in a community care facility as specified in paragraphs (3), (4), and (5) of subdivision (c), if the director has substantial and convincing evidence to support a reasonable belief that the applicant and the person convicted of the crime, if other than the applicant, are of good character as to justify issuance of the license or special permit or granting an exemption for purposes of subdivision (c). Except as otherwise provided in this subdivision, an exemption shall not be granted pursuant to this subdivision if the conviction was for any of the following offenses:

(A) (i) An offense specified in Section 220, 243.4, or 264.1, subdivision (a) of Section 273a, or, prior to January 1, 1994, paragraph (1) of Section 273a, Section 273ab, 273d, 288, or 289, subdivision (c) of Section 290, or Section 368, of the Penal Code, or was a conviction of another crime against an individual specified in subdivision (c) of Section 667.5 of the Penal Code.

(ii) Notwithstanding clause (i), the director may grant an exemption regarding the conviction for an offense described in paragraph (1), (2), (7), or (8) of subdivision (c) of Section 667.5 of the Penal Code, if the employee or prospective employee has been rehabilitated as provided in Section 4852.03 of the Penal Code, has maintained the conduct required in Section 4852.05 of the Penal Code for at least 10 years, and has the recommendation of the district attorney representing the employee’s county of residence, or if the employee or prospective employee has received a certificate of rehabilitation pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code. This clause shall not apply to foster care providers, including relative caregivers, nonrelated extended family members, or any other person specified in subdivision (b), in those homes where the individual has been convicted of an offense described in paragraph (1) of subdivision (c) of Section 667.5 of the Penal Code.

(B) A felony offense specified in Section 729 of the Business and Professions Code or Section 206 or 215, subdivision (a) of Section 347, subdivision (b) of Section 417, or subdivision (a) of Section 451 of the Penal Code.

(C) Under no circumstances shall an exemption be granted pursuant to this subdivision to any foster care provider applicant if that applicant, or any other person specified in subdivision (b) in those homes, has a felony conviction for either of the following offenses:

(i) A felony conviction for child abuse or neglect, spousal abuse, crimes against a child, including child pornography, or for a crime involving violence, including rape, sexual assault, or homicide, but not including other physical assault and battery. For purposes of this subparagraph, a crime involving violence means a violent crime specified in clause (i) of subparagraph (A), or subparagraph (B).

(ii) A felony conviction, within the last five years, for physical assault, battery, or a drug- or alcohol-related offense.

(iii) This subparagraph shall not apply to licenses or approvals wherein a caregiver was granted an exemption to a criminal conviction described in clause (i) or (ii) prior to the enactment of this subparagraph.

(iv) This subparagraph shall remain operative only to the extent that compliance with its provisions is required by federal law as a condition for receiving funding under Title IV-E of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.).

(2) The department shall not prohibit a person from being employed or having contact with clients in a facility on the basis of a denied criminal record exemption request or arrest information unless the department complies with the requirements of Section 1558.

(h) (1) For purposes of compliance with this section, the department may permit an individual to transfer a current criminal record clearance, as defined in subdivision (a), from one facility to another, as long as the criminal record clearance has been processed through a state licensing district office, and is being transferred to another facility licensed by a state licensing district office. The request shall be in writing to the State Department of Social Services, and shall include a copy of the person’s driver’s license or valid identification card issued by the Department of Motor Vehicles, or a valid photo identification issued by another state or the United States government if the person is not a California resident. Upon request of the licensee, who shall enclose a self-addressed envelope for this purpose, the State Department of Social Services shall verify whether the individual has a clearance that can be transferred.

(2) The State Department of Social Services shall hold criminal record clearances in its active files for a minimum of three years after an employee is no longer employed at a licensed facility in order for the criminal record clearance to be transferred.

(3) The following shall apply to a criminal record clearance or exemption from the department or a county office with department-delegated licensing authority:

(A) A county office with department-delegated licensing authority may accept a clearance or exemption from the department.

(B) The department may accept a clearance or exemption from any county office with department-delegated licensing authority.

(C) A county office with department-delegated licensing authority may accept a clearance or exemption from any other county office with department-delegated licensing authority.

(4) With respect to notifications issued by the Department of Justice pursuant to Section 11105.2 of the Penal Code concerning an individual whose criminal record clearance was originally processed by the department or a county office with department-delegated licensing authority, all of the following shall apply:

(A) The Department of Justice shall process a request from the department or a county office with department-delegated licensing authority to receive the notice only if all of the following conditions are met:

(i) The request shall be submitted to the Department of Justice by the agency to be substituted to receive the notification.

(ii)  The request shall be for the same applicant type as the type for which the original clearance was obtained.

(iii) The request shall contain all prescribed data elements and format protocols pursuant to a written agreement between the department and the Department of Justice.

(B) (i) On or before January 7, 2005, the department shall notify the Department of Justice of all county offices that have department-delegated licensing authority.

(ii) The department shall notify the Department of Justice within 15 calendar days of the date on which a new county office receives department-delegated licensing authority or a county’s delegated licensing authority is rescinded.

(C) The Department of Justice shall charge the department, a county office with department-delegated licensing authority, or a county child welfare agency with criminal record clearance and exemption authority, a fee for each time a request to substitute the recipient agency is received for purposes of this paragraph. This fee shall not exceed the cost of providing the service.

(5) (A) A county child welfare agency with authority to secure clearances pursuant to Section 16504.5 of the Welfare and Institutions Code and to grant exemptions pursuant to Section 361.4 of the Welfare and Institutions Code may accept a clearance or exemption from another county with criminal record and exemption authority pursuant to these sections.

(B) With respect to notifications issued by the Department of Justice pursuant to Section 11105.2 of the Penal Code concerning an individual whose criminal record clearance was originally processed by a county child welfare agency with criminal record clearance and exemption authority, the Department of Justice shall process a request from a county child welfare agency with criminal record and exemption authority to receive the notice only if all of the following conditions are met:

(i) The request shall be submitted to the Department of Justice by the agency to be substituted to receive the notification.

(ii) The request shall be for the same applicant type as the type for which the original clearance was obtained.

(iii) The request shall contain all prescribed data elements and format protocols pursuant to a written agreement between the State Department of Social Services and the Department of Justice.

(i) The full criminal record obtained for purposes of this section may be used by the department or by a licensed adoption agency as a clearance required for adoption purposes.

(j) If a licensee or facility is required by law to deny employment or to terminate employment of any employee based on written notification from the state department that the employee has a prior criminal conviction or is determined unsuitable for employment under Section 1558, the licensee or facility shall not incur civil liability or unemployment insurance liability as a result of that denial or termination.

(k) The State Department of Social Services may charge a fee for the costs of processing electronic fingerprint images and related information.

(l) Amendments to this section made in the 1999 portion of the 1999–2000 Regular Session shall be implemented commencing 60 days after the effective date of the act amending this section in the 1999 portion of the 1999–2000 Regular Session, except that those provisions for the submission of fingerprints for searching the records of the Federal Bureau of Investigation shall be implemented 90 days after the effective date of that act.

(Amended by Stats. 2014, Ch. 824, Sec. 1. Effective January 1, 2015.)



1522.01

(a) Any person required to be registered as a sex offender under Section 290 of the Penal Code shall disclose this fact to the licensee of a community care facility before becoming a client of that facility. A community care facility client who fails to disclose to the licensee his or her status as a registered sex offender shall be guilty of a misdemeanor punishable pursuant to subdivision (a) of Section 1540. The community care facility licensee shall not be liable if the client who is required to register as a sex offender fails to disclose this fact to the community care facility licensee. However, this immunity does not apply if the community care facility licensee knew that the client was required to register as a sex offender.

(b) Any person or persons operating, pursuant to this chapter, a community care facility that accepts as a client an individual who is required to be registered as a sex offender under Section 290 of the Penal Code shall confirm or deny whether any client of the facility is a registered sex offender in response to any person who inquires whether any client of the facility is a registered sex offender and who meets any of the following criteria:

(1) The person is the parent, family member, or guardian of a child residing within a one-mile radius of the facility.

(2) The person occupies a personal residence within a one-mile radius of the facility.

(3) The person operates a business within a one-mile radius of the facility.

(4) The person is currently a client within the facility or a family member of a client within the facility.

(5) The person is applying for placement in the facility, or placement of a family member in the facility.

(6) The person is arranging for a client to be placed in the facility.

(7) The person is a law enforcement officer.

If the community care facility licensee indicates a client is a registered sex offender, the interested person may describe physical characteristics of a client and the facility shall disclose that client’s name upon request, if the physical description matches the client. The facility shall also advise the interested person that information about registered sex offenders is available to the public via the Internet Web site maintained by the Department of Justice pursuant to Section 290.46 of the Penal Code.

(c) Any person who uses information disclosed pursuant to this section to commit a felony shall be punished, in addition and consecutive to, any other punishment, by a five-year term of imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(d) Any person who uses information disclosed pursuant to this section to commit a misdemeanor shall be subject to, in addition to any other penalty or fine imposed, a fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000).

(e) Except as authorized under another provision of law, or to protect a child, use of any of the information disclosed pursuant to this section for the purpose of applying for, obtaining, or denying any of the following, is prohibited:

(1) Health insurance.

(2) Insurance.

(3) Loans.

(4) Credit.

(5) Employment.

(6) Education, scholarships, or fellowships.

(7) Benefits, privileges, or services provided by any business establishment.

(8) Housing or accommodations.

(f) Any use of information disclosed pursuant to this section for purposes other than those provided by subdivisions (a) and (b) shall make the user liable for the actual damages, and any amount that may be determined by a jury or a court sitting without a jury, not exceeding three times the amount of actual damage, and not less than two hundred fifty dollars ($250), and attorney’s fees, exemplary damages, or a civil penalty not exceeding twenty-five thousand dollars ($25,000).

(g) Whenever there is reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of misuse of the information disclosed pursuant to this section, the Attorney General, any district attorney, or city attorney, or any person aggrieved by the misuse of that information is authorized to bring a civil action in the appropriate court requesting preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order against the person or group of persons responsible for the pattern or practice of misuse. The foregoing remedies shall be independent of any other remedies or procedures that may be available to an aggrieved party under other provisions of law, including Part 2 (commencing with Section 43) of Division 1 of the Civil Code.

(h) The civil and criminal penalty moneys collected pursuant to this section shall be transferred to the Community Care Licensing Division of the State Department of Social Services, upon appropriation by the Legislature.

(Amended by Stats. 2011, Ch. 15, Sec. 139. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1522.02

(a)  The department may adopt regulations to create substitute employee registries for persons working at more than one facility licensed pursuant to this chapter, Chapter 3.01 (commencing with Section 1568.01), Chapter 3.2 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1569.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30), in order to permit these registries to submit fingerprint cards, and child abuse index information for child care registries so that these facilities have available cleared care staff.

(b)  The department may operate a substitute child care employee registry pilot program for the purposes of subdivision (a) and may charge participating registry facilities an administrative fee. The pilot program is subject to all of the following:

(1)  The pilot program shall be limited to screening employees for facilities licensed as child care facilities.

(2)  Registries shall not hire any child care worker for employment at a child care facility who requires an exemption from the criminal background clearance requirements of law.

(3)  The department shall only guarantee the authenticity of criminal background and child abuse index information that registries provide to child care facilities. Any other information provided by registries may be verified by child care facility operators.

(4)  The department may limit the operation of the pilot program to the Counties of Alameda, Contra Costa, Monterey, San Benito, San Francisco, San Luis Obispo, Santa Barbara, Santa Clara, Santa Cruz, San Mateo, and Ventura.

(Amended by Stats. 2002, Ch. 669, Sec. 2. Effective January 1, 2003.)



1522.03

The Department of Justice may charge a fee sufficient to cover its cost in providing services in accordance with Section 1522 to comply with the 14-day requirement for provision to the department of the criminal record information, as contained in subdivision (c) of Section 1522.

(Amended by Stats. 1998, Ch. 311, Sec. 16. Effective August 19, 1998.)



1522.04

(a)  The Legislature recognizes the need to generate timely and accurate positive fingerprint identification of applicants as a condition of issuing licenses, permits, or certificates of approval for persons to operate or provide direct care services in a community care facility, or a residential care facility, child day care facility, or foster family agency, licensed by the department pursuant to this chapter, Chapter 3.01 (commencing with Section 1568.01), Chapter 3.2 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30), or certified family home. Therefore, the Legislature supports the use of the fingerprint live-scan technology, as identified in the long-range plan of the Department of Justice, for fully automating the processing of fingerprints and other data by the year 1999, otherwise known as the California Crime Information Intelligence System (CAL-CII) to be used for applicant fingerprints. Therefore, when live-scan technology is operational, individuals shall be required to obtain either a criminal record clearance from the Department of Justice or a criminal record exemption from the State Department of Social Services, before their initial presence in a community care facility. The regulations shall also cover the submission of fingerprint information to the Federal Bureau of Investigation.

(b)  Upon implementation of an electronic fingerprinting system with terminals located statewide and managed by the Department of Justice, the Department of Justice shall ascertain the criminal history information required pursuant to subdivision (a) of Section 1522.04. If the Department of Justice cannot ascertain the information required pursuant to that subdivision within three working days, the Department of Justice shall notify the State Department of Social Services, or county licensing agencies, either by telephone and by subsequent confirmation in writing by first-class mail, or by electronic or facsimile transmission. At its discretion, the Department of Justice may forward one copy of the fingerprint cards to any other bureau of investigation it may deem necessary in order to verify any record of previous arrests or convictions of the fingerprinted individual.

(c)  For purposes of this section, live-scan technology is operational when the Department of Justice and the district offices of the Community Care Licensing Division of the department live-scan sites are operational and the department is receiving 95 percent of its total responses indicating either no evidence of recorded criminal information or evidence of recorded criminal information from the Department of Justice within three business days.

(Amended by Stats. 2000, Ch. 819, Sec. 3. Effective January 1, 2001.)



1522.05

(a) A foster family agency shall not place a child in a certified family home until the foster family agency has received both a criminal record clearance and a child abuse and neglect registry clearance, as specified in Section 1522.1, from the department, except as provided in subdivisions (b) and (c).

(b) Any peace officer, or other category of person approved by the department subject to criminal record clearance as a condition of employment, and who has submitted fingerprints and executed a declaration regarding criminal convictions, may receive a child in placement pending the receipt of a criminal record clearance when the certified family home has met all other licensing requirements.

(c) Any person currently licensed pursuant to this chapter by the department or a county, when the certified family home has met all other licensing requirements, and who has submitted fingerprints and executed a declaration regarding criminal convictions, may receive, or continue, a child in placement pending the receipt of a criminal record clearance.

(Amended by Stats. 2007, Ch. 583, Sec. 14. Effective January 1, 2008.)



1522.06

(a) Individuals who are volunteer candidates for mentoring children in foster care settings, as defined by the department, shall be subject to a criminal background investigation prior to having unsupervised contact with the children. The criminal background check shall be initiated and conducted pursuant to either Sections 1522 and 1522.1 or Section 1596.603, as applicable. Sections 1522 and 1522.1 may be utilized by a county social services agency in cooperation with, or as a component of, a licensed foster family agency.

(b) (1) The Department of Justice shall not charge a processing fee with respect to any individual to whom subdivision (a) applies for a state-level criminal offender record information search pursuant to Section 1522.

(2) The State Department of Social Services shall not charge a fee for the cost of a criminal background investigation under Section 1522 with respect to any individual to whom subdivision (a) applies.

(Added by Stats. 2006, Ch. 382, Sec. 1. Effective January 1, 2007.)



1522.07

(a)  Notwithstanding subdivision (d) of Section 1522, foster family agencies shall submit fingerprints of their certified foster parent applicants to the Department of Justice using a card provided by the State Department of Social Services for that purpose.

(b)  Within 30 calendar days of the receipt of the fingerprints, the Department of Justice shall notify the State Department of Social Services of the criminal record information, as provided in subdivision (a) of Section 1522. If no criminal record information has been recorded, the Department of Justice shall provide the foster family agency and the State Department of Social Services with a statement of that fact within 15 calendar days of receipt of the fingerprints. If new fingerprints are required for processing, the Department of Justice shall, within 15 calendar days from the date of receipt of the fingerprints, notify the licensee that the fingerprints were illegible.

(Added by Stats. 1991, Ch. 1200, Sec. 5. Effective October 14, 1991.)



1522.08

(a) In order to protect the health and safety of persons receiving care or services from individuals or facilities licensed or certified by the state, departments under the jurisdiction of the California Health and Human Services Agency may share information between departments within the agency with respect to applicants, licensees, certificants, or individuals who have been the subject of any disciplinary action resulting in the denial, suspension, probation, or revocation of a license, permit, or certificate, or in the exclusion of any person from a facility, as otherwise provided by law. The State Department of Social Services shall maintain a centralized system for the monitoring and tracking of administrative disciplinary actions, to be used by all departments under the jurisdiction of the California Health and Human Services Agency as a part of the background check process.

(b) The State Department of Social Services, in consultation with the other departments under the jurisdiction of the California Health and Human Services Agency, may adopt regulations to implement this section.

(c) The State Department of Social Services may charge a fee to departments under the jurisdiction of the California Health and Human Services Agency sufficient to cover the cost of providing those departments with the disciplinary record information specified in subdivision (a).

(Added by Stats. 2006, Ch. 75, Sec. 11. Effective July 12, 2006. See prevailing Section 1522.08 (added by Stats. 2006, Ch. 902), as amended by Stats. 2014, Ch. 222.)



1522.08-1

(a) In order to protect the health and safety of persons receiving care or services from individuals or facilities licensed or certified by the state, the following information may be shared:

(1) The California Department of Aging, State Department of Public Health, State Department of Health Care Services, State Department of Social Services, and the Emergency Medical Services Authority may share information with respect to applicants, licensees, certificates, or individuals who have been the subject of any administrative action resulting in the denial, suspension, probation, or revocation of a license, permit, or certificate, or in the exclusion of any person from a facility who is subject to a background check, as otherwise provided by law.

(2) The State Department of Social Services and county child welfare agencies may share information with respect to applicants, licensees, certificates, or individuals who have been the subject of any administrative action resulting in the denial, suspension, probation, or revocation of a license, permit, or certificate, or in the exclusion of any person from a facility who is subject to a background check, as otherwise provided by law.

(b) The State Department of Social Services shall maintain a centralized system for the monitoring and tracking of final administrative actions, to be used by the California Department of Aging, State Department of Public Health, State Department of Health Care Services, State Department of Social Services, the Emergency Medical Services Authority, and county child welfare agencies as a part of the background check process. The State Department of Social Services may charge a fee to departments under the jurisdiction of the California Health and Human Services Agency and to county child welfare agencies sufficient to cover the cost of providing those departments with the final administrative action specified in subdivision (a). To the extent that additional funds are needed for this purpose, implementation of this subdivision shall be contingent upon a specific appropriation provided for this purpose in the annual Budget Act.

(c) The State Department of Social Services, in consultation with the other departments under the jurisdiction of the California Health and Human Services Agency, may adopt regulations to implement this section.

(d) For the purposes of this section and Section 1499, “administrative action” means any proceeding initiated by the California Department of Aging, State Department of Public Health, State Department of Health Care Services, State Department of Social Services, and the Emergency Medical Services Authority to determine the rights and duties of an applicant, licensee, or other individual or entity over which the department has jurisdiction. “Administrative action” may include, but is not limited to, action involving the denial of an application for, or the suspension or revocation of, any license, special permit, administrator certificate, criminal record clearance, or exemption.

(Amended (as amended by Stats. 2013, Ch. 22, Sec. 15) by Stats. 2014, Ch. 222, Sec. 1. Effective January 1, 2015.)



1522.1

(a) Prior to granting a license to, or otherwise approving, any individual to care for or reside with children, the department shall check the Child Abuse Central Index pursuant to paragraph (4) of subdivision (b) of Section 11170 of the Penal Code. The Department of Justice shall maintain and continually update an index of reports of child abuse by providers and shall inform the department of subsequent reports received from the Child Abuse Central Index pursuant to Section 11170 of the Penal Code and the criminal history. The department shall investigate any reports received from the Child Abuse Central Index. The investigation shall include, but not be limited to, the review of the investigation report and file prepared by the child protective agency which investigated the child abuse report. The department shall not deny a license based upon a report from the Child Abuse Central Index unless child abuse or severe neglect is substantiated.

(b) For any application received on or after January 1, 2008, if any prospective licensed or certified foster parent, or adoptive parent, or any person 18 years of age or older residing in their household, has lived in another state in the preceding five years, the licensing agency or licensed adoption agency shall check that state’s child abuse and neglect registry, in addition to checking the Child Abuse Central Index as provided for in subdivision (a). The department, in consultation with the County Welfare Directors Association, shall develop and promulgate the process and criteria to be used to review and consider other states’ findings of child abuse or neglect.

(c) If any person in the household is 18 years of age or older and has lived in another state in the preceding five years, the department or its designated representative shall check the other state’s child abuse and neglect registry to the same extent required for federal funding, in addition to checking the Child Abuse Central Index as provided for in subdivision (a), prior to granting a license to, or otherwise approving, any foster family home, certified family home, or person for whom an adoption home study is conducted or who has filed to adopt.

(Amended by Stats. 2008, Ch. 701, Sec. 5. Effective September 30, 2008.)



1522.2

If a local law enforcement agency, a probation officer, or a local department or agency that provides social services becomes aware that an employee of a community treatment facility, a day treatment facility, a group home, or a foster family agency has been arrested for child abuse, as defined in Section 11165.6 of the Penal Code, after determining that the potential for abuse is present and that the employee is free to return to the facility where children are present, the local law enforcement agency, probation officer, or local department or agency shall notify the licensee of the charge of abuse.

(Added by Stats. 1989, Ch. 1053, Sec. 1. Effective September 29, 1989.)



1522.4

(a) In addition to any other requirements of this chapter and except for foster family homes, small family homes, and certified family homes of foster family agencies, all of the following apply to any community care facility providing 24-hour care for children:

(1) The facility shall have one or more facility managers. “Facility manager,” as used in this section, means a person on the premises with the authority and responsibility necessary to manage and control the day-to-day operation of a community care facility and supervise the clients. The facility manager, licensee, and administrator, or any combination thereof, may be the same person provided he or she meets all applicable requirements. If the administrator is also the facility manager for the same facility, this person shall be limited to the administration and management of only one facility.

(2) The facility manager shall have at least one year of experience working with the client group served, or equivalent education or experience, as determined by the department.

(3) A facility manager shall be at the facility at all times when one or more clients are present. To ensure adequate supervision of clients when clients are at the facility outside of their normal schedule, a current telephone number where the facility manager can be reached shall be provided to the clients, licensing agency, school, and any other agency or person as the department determines is necessary. The facility manager shall instruct these agencies and individuals to notify him or her when clients will be returning to the facility outside of the normal hours.

(4) The Legislature intends to upgrade the quality of care in licensed facilities. For the purposes of Sections 1533 and 1534, the licensed facility shall be inspected and evaluated for quality of care at least once each year, without advance notice and as often as necessary, without advance notice, to ensure the quality of care being provided.

Paragraphs (1), (2), and (3) shall apply only to new facilities licensed for six or fewer children which apply for a license after January 1, 1985, and all other new facilities licensed for seven or more children which apply for a license after January 1, 1988. Existing facilities licensed for seven or more children shall comply by January 1, 1989.

(b) No employee of the state or county employed in the administration of this chapter or employed in a position that is in any way concerned with facilities licensed under this chapter shall hold a license or have a direct or indirect financial interest in a facility described in subdivision (a).

The department, by regulation, shall make the determination pursuant to the purposes of this section and chapter, as to what employment is in the administration of this chapter or in any way concerned with facilities licensed under this chapter and what financial interest is direct or indirect.

This subdivision does not prohibit the state or county from securing a license for, or operating, a facility that is otherwise required to be licensed under this chapter.

(c) (1) No group home or foster family agency licensee, or employee, member of the board of directors, or officer of a group home or foster family agency licensee, shall offer gifts or other remuneration of any type to any employee of the State Department of Social Services or placement agency that exceeds the monetary limits for gifts to employees of the State of California pursuant to Title 9 (commencing with Section 81000) of the Government Code and regulations adopted thereunder by the Fair Political Practices Commission.

(2) No employee of the department or a placement agency shall accept any gift or other remuneration of any type from a group home or foster family agency licensee or employee, member of the board of directors, or officer of a group home or foster family agency licensee that exceeds the monetary limits for gifts to employees of the State of California in Title 9 (commencing with Section 81000) of the Government Code and regulations adopted thereunder by the Fair Political Practices Commission.

(3) Violation of this subdivision is punishable as a misdemeanor.

(Amended by Stats. 2004, Ch. 193, Sec. 69. Effective January 1, 2005.)



1522.41

(a) The director, in consultation and collaboration with county placement officials, group home provider organizations, the Director of Health Care Services, and the Director of Developmental Services, shall develop and establish a certification program to ensure that administrators of group home facilities have appropriate training to provide the care and services for which a license or certificate is issued.

(b) (1) In addition to any other requirements or qualifications required by the department, an administrator of a group home facility shall successfully complete a department-approved certification program, pursuant to subdivision (c), prior to employment. An administrator employed in a group home on the effective date of this section shall meet the requirements of paragraph (2) of subdivision (c).

(2) In those cases where the individual is both the licensee and the administrator of a facility, the individual shall comply with all of the licensee and administrator requirements of this section.

(3) Failure to comply with this section shall constitute cause for revocation of the license of the facility.

(4) The licensee shall notify the department within 10 days of any change in administrators.

(c) (1) The administrator certification programs shall require a minimum of 40 hours of classroom instruction that provides training on a uniform core of knowledge in each of the following areas:

(A) Laws, regulations, and policies and procedural standards that impact the operations of the type of facility for which the applicant will be an administrator.

(B) Business operations.

(C) Management and supervision of staff.

(D) Psychosocial and educational needs of the facility residents.

(E) Community and support services.

(F) Physical needs for facility residents.

(G) Administration, storage, misuse, and interaction of medication used by facility residents.

(H) Resident admission, retention, and assessment procedures, including the right of a foster child to have fair and equal access to all available services, placement, care, treatment, and benefits, and to not be subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(I) Instruction on cultural competency and sensitivity relating to, and best practices for, providing adequate care to lesbian, gay, bisexual, and transgender youth in out-of-home care.

(J) Nonviolent emergency intervention and reporting requirements.

(K) Basic instruction on the existing laws and procedures regarding the safety of foster youth at school and the ensuring of a harassment- and violence-free school environment contained in the School Safety and Violence Prevention Act (Article 3.6 (commencing with Section 32228) of Chapter 2 of Part 19 of Division 1 of Title 1 of the Education Code).

(2) The department shall adopt separate program requirements for initial certification for persons who are employed as group home administrators on the effective date of this section. A person employed as an administrator of a group home facility on the effective date of this section shall obtain a certificate by completing the training and testing requirements imposed by the department within 12 months of the effective date of the regulations implementing this section. After the effective date of this section, these administrators shall meet the requirements imposed by the department on all other group home administrators for certificate renewal.

(3) Individuals applying for certification under this section shall successfully complete an approved certification program, pass a written test administered by the department within 60 days of completing the program, and submit to the department the documentation required by subdivision (d) within 30 days after being notified of having passed the test. The department may extend these time deadlines for good cause. The department shall notify the applicant of his or her test results within 30 days of administering the test.

(d) The department shall not begin the process of issuing a certificate until receipt of all of the following:

(1) A certificate of completion of the administrator training required pursuant to this chapter.

(2) The fee required for issuance of the certificate. A fee of one hundred dollars ($100) shall be charged by the department to cover the costs of processing the application for certification.

(3) Documentation from the applicant that he or she has passed the written test.

(4) Submission of fingerprints pursuant to Section 1522. The department may waive the submission for those persons who have a current clearance on file.

(5) That person is at least 21 years of age.

(e) It shall be unlawful for any person not certified under this section to hold himself or herself out as a certified administrator of a group home facility. Any person willfully making any false representation as being a certified administrator or facility manager is guilty of a misdemeanor.

(f) (1) Certificates issued under this section shall be renewed every two years and renewal shall be conditional upon the certificate holder submitting documentation of completion of 40 hours of continuing education related to the core of knowledge specified in subdivision (c). No more than one-half of the required 40 hours of continuing education necessary to renew the certificate may be satisfied through online courses. All other continuing education hours shall be completed in a classroom setting. For purposes of this section, an individual who is a group home facility administrator and who is required to complete the continuing education hours required by the regulations of the State Department of Developmental Services, and approved by the regional center, may have up to 24 of the required continuing education course hours credited toward the 40-hour continuing education requirement of this section. Community college course hours approved by the regional centers shall be accepted by the department for certification.

(2) Every administrator of a group home facility shall complete the continuing education requirements of this subdivision.

(3) Certificates issued under this section shall expire every two years on the anniversary date of the initial issuance of the certificate, except that any administrator receiving his or her initial certification on or after July 1, 1999, shall make an irrevocable election to have his or her recertification date for any subsequent recertification either on the date two years from the date of issuance of the certificate or on the individual’s birthday during the second calendar year following certification. The department shall send a renewal notice to the certificate holder 90 days prior to the expiration date of the certificate. If the certificate is not renewed prior to its expiration date, reinstatement shall only be permitted after the certificate holder has paid a delinquency fee equal to three times the renewal fee and has provided evidence of completion of the continuing education required.

(4) To renew a certificate, the certificate holder shall, on or before the certificate expiration date, request renewal by submitting to the department documentation of completion of the required continuing education courses and pay the renewal fee of one hundred dollars ($100), irrespective of receipt of the department’s notification of the renewal. A renewal request postmarked on or before the expiration of the certificate shall be proof of compliance with this paragraph.

(5) A suspended or revoked certificate shall be subject to expiration as provided for in this section. If reinstatement of the certificate is approved by the department, the certificate holder, as a condition precedent to reinstatement, shall submit proof of compliance with paragraphs (1) and (2) of subdivision (f), and shall pay a fee in an amount equal to the renewal fee, plus the delinquency fee, if any, accrued at the time of its revocation or suspension. Delinquency fees, if any, accrued subsequent to the time of its revocation or suspension and prior to an order for reinstatement, shall be waived for a period of 12 months to allow the individual sufficient time to complete the required continuing education units and to submit the required documentation. Individuals whose certificates will expire within 90 days after the order for reinstatement may be granted a three-month extension to renew their certificates during which time the delinquency fees shall not accrue.

(6) A certificate that is not renewed within four years after its expiration shall not be renewed, restored, reissued, or reinstated except upon completion of a certification training program, passing any test that may be required of an applicant for a new certificate at that time, and paying the appropriate fees provided for in this section.

(7) A fee of twenty-five dollars ($25) shall be charged for the reissuance of a lost certificate.

(8) A certificate holder shall inform the department of his or her employment status and change of mailing address within 30 days of any change.

(g) Unless otherwise ordered by the department, the certificate shall be considered forfeited under either of the following conditions:

(1) The department has revoked any license held by the administrator after the department issued the certificate.

(2) The department has issued an exclusion order against the administrator pursuant to Section 1558, 1568.092, 1569.58, or 1596.8897, after the department issued the certificate, and the administrator did not appeal the exclusion order or, after the appeal, the department issued a decision and order that upheld the exclusion order.

(h) (1) The department, in consultation and collaboration with county placement officials, provider organizations, the State Department of Health Care Services, and the State Department of Developmental Services, shall establish, by regulation, the program content, the testing instrument, the process for approving certification training programs, and criteria to be used in authorizing individuals, organizations, or educational institutions to conduct certification training programs and continuing education courses. The department may also grant continuing education hours for continuing courses offered by accredited educational institutions that are consistent with the requirements in this section. The department may deny vendor approval to any agency or person in any of the following circumstances:

(A) The applicant has not provided the department with evidence satisfactory to the department of the ability of the applicant to satisfy the requirements of vendorization set out in the regulations adopted by the department pursuant to subdivision (j).

(B) The applicant person or agency has a conflict of interest in that the person or agency places its clients in group home facilities.

(C) The applicant public or private agency has a conflict of interest in that the agency is mandated to place clients in group homes and to pay directly for the services. The department may deny vendorization to this type of agency only as long as there are other vendor programs available to conduct the certification training programs and conduct education courses.

(2) The department may authorize vendors to conduct the administrator’s certification training program pursuant to this section. The department shall conduct the written test pursuant to regulations adopted by the department.

(3) The department shall prepare and maintain an updated list of approved training vendors.

(4) The department may inspect certification training programs and continuing education courses, including online courses, at no charge to the department, to determine if content and teaching methods comply with regulations. If the department determines that any vendor is not complying with the requirements of this section, the department shall take appropriate action to bring the program into compliance, which may include removing the vendor from the approved list.

(5) The department shall establish reasonable procedures and timeframes not to exceed 30 days for the approval of vendor training programs.

(6) The department may charge a reasonable fee, not to exceed one hundred fifty dollars ($150) every two years, to certification program vendors for review and approval of the initial 40-hour training program pursuant to subdivision (c). The department may also charge the vendor a fee, not to exceed one hundred dollars ($100) every two years, for the review and approval of the continuing education courses needed for recertification pursuant to this subdivision.

(7) (A) A vendor of online programs for continuing education shall ensure that each online course contains all of the following:

(i) An interactive portion in which the participant receives feedback, through online communication, based on input from the participant.

(ii) Required use of a personal identification number or personal identification information to confirm the identity of the participant.

(iii) A final screen displaying a printable statement, to be signed by the participant, certifying that the identified participant completed the course. The vendor shall obtain a copy of the final screen statement with the original signature of the participant prior to the issuance of a certificate of completion. The signed statement of completion shall be maintained by the vendor for a period of three years and be available to the department upon demand. Any person who certifies as true any material matter pursuant to this clause that he or she knows to be false is guilty of a misdemeanor.

(B) Nothing in this subdivision shall prohibit the department from approving online programs for continuing education that do not meet the requirements of subparagraph (A) if the vendor demonstrates to the department’s satisfaction that, through advanced technology, the course and the course delivery meet the requirements of this section.

(i) The department shall establish a registry for holders of certificates that shall include, at a minimum, information on employment status and criminal record clearance.

(j) Subdivisions (b) to (i), inclusive, shall be implemented upon regulations being adopted by the department, by January 1, 2000.

(k) Notwithstanding any provision of law to the contrary, vendors approved by the department who exclusively provide either initial or continuing education courses for certification of administrators of a group home facility as defined by regulations of the department, an adult residential facility as defined by regulations of the department, or a residential care facility for the elderly as defined in subdivision (k) of Section 1569.2, shall be regulated solely by the department pursuant to this chapter. No other state or local governmental entity shall be responsible for regulating the activity of those vendors.

(Amended by Stats. 2012, Ch. 639, Sec. 1. Effective January 1, 2013.)



1522.42

(a) The department, in consultation and collaboration with county placement officials, provider organizations, the State Department of Health Care Services, and the State Department of Developmental Services, shall adopt regulations that establish standardized training and continuing education curricula for facility managers and direct child care workers in group homes.

(b) The regulations required by subdivision (a) shall specify the date by which new and current employees shall be required to meet the standardized training and continuing education requirements. For persons employed as child care staff and facility managers on the effective date of the regulations, the department shall provide adequate time for these persons to comply with the regulatory requirements.

(Amended by Stats. 2012, Ch. 34, Sec. 21. Effective June 27, 2012.)



1522.43

(a)  (1)  For the duties the department imposes on a group home facility administrator in this chapter and in regulations adopted by the department, every group home shall state in its plan of operation, the number of hours per week that the administrator shall spend completing those duties and how the group home administrator shall accomplish those duties, including use of support personnel.

(2)  For initial applicants, the information in paragraph (1) shall be contained in the plan of operation submitted to the department in the application.

(3)  For current licensees, the licensee shall submit an amended plan of operation that contains the information required by paragraph (1) within six months of the effective date of this section. For changes in the group home administrator duties imposed by the department in this chapter or in regulations, a current licensee shall have six months after the effective date of those duties to submit an amended plan of operation to reflect the new administrator duties.

(b)  (1)  The department may review a group home’s plan of operation to determine if the plan of operation is sufficient to ensure that the facility will operate in compliance with applicable licensing laws and regulations. As part of the review, the department may request that a peer review panel review the plan of operation.

(2)  The peer review panel shall consist of two representatives from the department, a qualified group home administrator, an experienced group home provider, and a member or members from the placement agency or agencies that place children in group homes.

(c)  A group home shall develop a daily schedule of activities for the children at the facility. The facility shall have this schedule available for inspection by the department. The activities in which the children are scheduled to participate shall be designed to meet the needs of the individual child, and shall be based on that child’s needs and services plan.

(Added by Stats. 1998, Ch. 311, Sec. 22. Effective August 19, 1998.)



1522.5

The State Department of Social Services, in processing fingerprint clearances, shall give expeditious treatment to employees of, and applicants for employment with, community care facilities, as defined in Section 1502, which provide services to children, and child day care facilities, as defined in Section 1596.750.

(Added by Stats. 1986, Ch. 927, Sec. 3. Effective September 22, 1986.)



1523.1

(a) (1) An application fee adjusted by facility and capacity shall be charged by the department for the issuance of a license. After initial licensure, a fee shall be charged by the department annually on each anniversary of the effective date of the license. The fees are for the purpose of financing the activities specified in this chapter. Fees shall be assessed as follows, subject to paragraph (2):

Fee Schedule

Facility Type

Capacity

Initial
Application

Annual

Foster Family and
Adoption Agencies

$3,025

$1,513

Adult Day Programs

1–15

$182

$91

16–30

$303

$152

31–60

$605

$303

61–75

$758

$378

76–90

$908

$454

91–120

$1,210

$605

121+

$1,513

$757

Other Community
Care Facilities

1–3

$454

$454

4–6

$908

$454

7–15

$1,363

$681

16–30

$1,815

$908

31–49

$2,270

$1,135

50–74

$2,725

$1,363

75–100

$3,180

$1,590

101–150

$3,634

$1,817

151–200

$4,237

$2,119

201–250

$4,840

$2,420

251–300

$5,445

$2,723

301–350

$6,050

$3,025

351–400

$6,655

$3,328

401–500

$7,865

$3,933

501–600

$9,075

$4,538

601–700

$10,285

$5,143

701+

$12,100

$6,050

(2) (A) The Legislature finds that all revenues generated by fees for licenses computed under this section and used for the purposes for which they were imposed are not subject to Article XIII B of the California Constitution.

(B) The department, at least every five years, shall analyze initial application fees and annual fees issued by it to ensure the appropriate fee amounts are charged. The department shall recommend to the Legislature that fees established by the Legislature be adjusted as necessary to ensure that the amounts are appropriate.

(b) (1) In addition to fees set forth in subdivision (a), the department shall charge the following fees:

(A) A fee that represents 50 percent of an established application fee when an existing licensee moves the facility to a new physical address.

(B) A fee that represents 50 percent of the established application fee when a corporate licensee changes who has the authority to select a majority of the board of directors.

(C) A fee of twenty-five dollars ($25) when an existing licensee seeks to either increase or decrease the licensed capacity of the facility.

(D) An orientation fee of fifty dollars ($50) for attendance by any individual at a department-sponsored orientation session.

(E) A probation monitoring fee equal to the current annual fee, in addition to the current annual fee for that category and capacity for each year a license has been placed on probation as a result of a stipulation or decision and order pursuant to the administrative adjudication procedures of the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(F) A late fee that represents an additional 50 percent of the established current annual fee when any licensee fails to pay the current annual licensing fee on or before the due date as indicated by postmark on the payment.

(G) A fee to cover any costs incurred by the department for processing payments including, but not limited to, bounced check charges, charges for credit and debit transactions, and postage due charges.

(H) A plan of correction fee of two hundred dollars ($200) when any licensee does not implement a plan of correction on or prior to the date specified in the plan.

(2) Foster family homes shall be exempt from the fees imposed pursuant to this subdivision.

(3) Foster family agencies shall be annually assessed eighty-eight dollars ($88) for each home certified by the agency.

(4) No local jurisdiction shall impose any business license, fee, or tax for the privilege of operating a facility licensed under this chapter which serves six or fewer persons.

(c) (1) The revenues collected from licensing fees pursuant to this section shall be utilized by the department for the purpose of ensuring the health and safety of all individuals provided care and supervision by licensees and to support activities of the licensing program, including, but not limited to, monitoring facilities for compliance with licensing laws and regulations pursuant to this chapter, and other administrative activities in support of the licensing program, when appropriated for these purposes. The revenues collected shall be used in addition to any other funds appropriated in the Budget Act in support of the licensing program. The department shall adjust the fees collected pursuant to this section as necessary to ensure that they do not exceed the costs described in this paragraph.

(2) The department shall not utilize any portion of these revenues sooner than 30 days after notification in writing of the purpose and use of this revenue, as approved by the Director of Finance, to the Chairperson of the Joint Legislative Budget Committee, and the chairpersons of the committee in each house that considers appropriations for each fiscal year. The department shall submit a budget change proposal to justify any positions or any other related support costs on an ongoing basis.

(d) A facility may use a bona fide business check to pay the license fee required under this section.

(e) The failure of an applicant or licensee to pay all applicable and accrued fees and civil penalties shall constitute grounds for denial or forfeiture of a license.

(Amended by Stats. 2014, Ch. 29, Sec. 5. Effective June 20, 2014.)



1523.2

(a) Beginning with the 1996–97 fiscal year, there is hereby created in the State Treasury the Technical Assistance Fund, from which money, upon appropriation by the Legislature in the Budget Act, shall be expended by the department to fund administrative and other activities in support of the licensing program.

(b) In each fiscal year, fees collected by the department pursuant to Sections 1523.1, 1568.05, 1569.185, and 1596.803 shall be deposited into the Technical Assistance Fund created pursuant to subdivision (a) and shall be expended by the department for the purpose of ensuring the health and safety of all individuals provided care and supervision by licensees and to support activities of the licensing program, including, but not limited to, monitoring facilities for compliance with applicable laws and regulations.

(c) Notwithstanding any other provision of law, revenues received by the department from payment of civil penalties imposed on licensed facilities pursuant to Sections 1522, 1536, 1547, 1548, 1568.0821, 1568.0822, 1568.09, 1569.17, 1569.485, and 1569.49 shall be deposited into the Technical Assistance Fund created pursuant to subdivision (a), and may be expended by the department for the technical assistance, training, and education of licensees.

(Amended by Stats. 2014, Ch. 29, Sec. 6. Effective June 20, 2014.)



1523.5

Transitional shelter care facilities, as defined in Section 1502.3, shall be exempt from the fees imposed pursuant to subdivision (a) of Section 1523.

(Added by Stats. 1994, Ch. 950, Sec. 5. Effective January 1, 1995.)



1524

A license shall be forfeited by operation of law when one of the following occurs:

(a) The licensee sells or otherwise transfers the facility or facility property, except when change of ownership applies to transferring of stock when the facility is owned by a corporation, and when the transfer of stock does not constitute a majority change of ownership.

(b) The licensee surrenders the license to the department.

(c) (1) The licensee moves a facility from one location to another. The department shall develop regulations to ensure that the facilities are not charged a full licensing fee and do not have to complete the entire application process when applying for a license for the new location.

(2) This subdivision shall not apply to a licensed foster family home, a home certified by a licensed foster family agency, or a home approved pursuant to Sections 309, 361.4, and 361.45 of the Welfare and Institutions Code. When a foster family home licensee, certified home parent, or a person approved to care for children pursuant to Sections 309, 361.4, and 361.45 of the Welfare and Institutions Code moves to a new location, the existing license, certification, or approval may be transferred to the new location. All caregivers to whom this paragraph applies shall be required to meet all applicable licensing laws and regulations at the new location.

(d) The licensee is convicted of an offense specified in Section 220, 243.4, or 264.1, or paragraph (1) of Section 273a, Section 273d, 288, or 289 of the Penal Code, or is convicted of another crime specified in subdivision (c) of Section 667.5 of the Penal Code.

(e) The licensee dies. If an adult relative notifies the department of his or her desire to continue operation of the facility and submits an application, the department shall expedite the application. The department shall promulgate regulations for expediting applications submitted pursuant to this subdivision.

(f) The licensee abandons the facility.

(g) When the certification issued by the State Department of Developmental Services to a licensee of an Adult Residential Facility for Persons with Special Health Care Needs, licensed pursuant to Article 9 (commencing with Section 1567.50), is rescinded.

(h) When the certification issued by the State Department of Developmental Services to a licensee of an enhanced behavioral supports home, licensed pursuant to Article 9.5 (commencing with Section 1567.61), is rescinded.

(i) When the certificate of program approval issued by the State Department of Developmental Services, pursuant to Article 8 (commencing with Section 4698) of Chapter 6 of Division 4.5 of the Welfare and Institutions Code, to a licensee of a community crisis home, licensed pursuant to Article 9.7 (commencing with Section 1567.80), is rescinded.

(Amended by Stats. 2014, Ch. 30, Sec. 5. Effective June 20, 2014.)



1524.1

(a)  Notwithstanding Section 1524, in the event of a sale of a licensed community care facility, except foster family homes and small family homes, where the sale will result in a new license being issued, the sale and transfer of property and business shall be subject to both of the following:

(1)  The licensee shall provide written notice to the department and to each resident or client or his or her legal representative of the licensee’s intent to sell the facility at least 60 days prior to the transfer of property or business, or at the time that a bona fide offer is made, whichever period is longer.

(2)  The licensee shall, prior to entering into an admission agreement, inform all residents/clients, or their legal representatives, admitted to the facility after notification to the department, of the licensee’s intent to sell the property or business.

(b)  Except as provided in subdivision (e), the property and business shall not be transferred until the buyer qualifies for a license or provisional license pursuant to this chapter.

(1)  The seller shall notify, in writing, a prospective buyer of the necessity to obtain a license, as required by this chapter, if the buyer’s intent is to continue operating the facility as a community care facility. The seller shall send a copy of this written notice to the licensing agency.

(2)  The prospective buyer shall submit an application for a license, as specified in Section 1520, within five days of the acceptance of the offer by the seller.

(c)  No transfer of the property or business shall be permitted until 60 days have elapsed from the date when notice has been provided to the department pursuant to paragraph (1) of subdivision (a).

(d)  The department shall give priority to applications for licensure that are submitted pursuant to this section in order to ensure timely transfer of the property and business. The department shall make a decision within 60 days after a complete application is submitted on whether to issue a license pursuant to Section 1520.

(e)  If the parties involved in the transfer of the property and business fully comply with this section, then the transfer may be completed and the buyer shall not be considered to be operating an unlicensed facility while the department makes a final determination on the application for licensure.

(Added by Stats. 1992, Ch. 873, Sec. 1. Effective January 1, 1993.)



1524.5

(a)  In addition to any other requirements of this chapter, any community care facility providing residential care for six or fewer persons, except family homes certified by foster family agencies, foster family homes, and small family homes, shall provide a procedure approved by the licensing agency for immediate response to incidents and complaints. This procedure shall include a method of assuring that the owner, licensee, or person designated by the owner or licensee is notified of the incident, that the owner, licensee, or person designated by the owner or licensee has personally investigated the matter, and that the person making the complaint or reporting the incident has received a written response of action taken or a reason why no action needs to be taken.

(b)  In order to assure the opportunity for complaints to be made directly to the owner, licensee, or person designated by the owner or licensee, and to provide the opportunity for the owner, licensee, or person designated by the owner or licensee to meet residents and learn of problems in the neighborhood, any facility, except family homes certified by foster family agencies, foster family homes, and small family homes, shall establish a fixed time on a weekly basis when the owner, licensee, or person designated by the owner or licensee will be present.

(c)  Facilities shall establish procedures to comply with the requirements of this section on or before July 1, 1996.

(Amended by Stats. 1995, Ch. 706, Sec. 1. Effective January 1, 1996.)



1524.6

(a) In addition to any other requirement of this chapter, any group home facility, as defined by regulations of the department, providing care for any number of persons, that is not already subject to the requirements of Section 1524.5, shall provide a procedure approved by the licensing agency for immediate response to incidents and complaints, as defined by regulations of the department. This procedure shall include a method of ensuring that the owner, licensee, or person designated by the owner or licensee is notified of the incident or complaint, that the owner, licensee, or person designated by the owner or licensee has personally investigated the matter, and that the person making the complaint or reporting the incident has received a written response, within 30 days of receiving the complaint, of action taken, or a reason why no action needs to be taken.

(b) In order to ensure the opportunity for complaints to be made directly to the owner, licensee, or person designated by the owner or licensee, and to provide the opportunity for the owner, licensee, or person designated by the owner or licensee to meet neighborhood residents and learn of problems in the neighborhood, any group home facility shall establish a fixed time on a periodic basis when the owner, licensee, or person designated by the owner or licensee will be present. At this fixed time, information shall be provided to neighborhood residents of the complaint procedure pursuant to Section 1538.

(c) Facilities shall establish procedures to comply with the requirements of this section on or before July 1, 2005.

(d) This section shall not apply to family homes certified by foster family agencies, foster family homes, and small family homes. It is not the intent of the Legislature that this section be applied in a way that is contrary to the child’s best interests.

(Added by Stats. 2004, Ch. 833, Sec. 2. Effective January 1, 2005.)



1524.7

The State Department of Social Services shall provide to residential care facilities a form, which the residential care facility shall attach to each resident admission agreement, notifying the resident that he or she is entitled to obtain services and equipment from the telephone company. The form shall include the following information:

“Any hearing or speech impaired, or otherwise disabled resident of any residential care facility is entitled to equipment and service by the telephone company, pursuant to Section 2881 of the Public Utilities Code, to improve the quality of their telecommunications. Any resident who has a declaration from a licensed professional or a state or federal agency pursuant to Section 2881 of the Public Utilities Code that he or she is hearing or speech impaired, or otherwise disabled should contact the local telephone company and ask for assistance in obtaining this equipment and service.”

This section shall not be construed to require, in any way, the licensee to provide a separate telephone line for any resident.

(Added by Stats. 1996, Ch. 448, Sec. 1. Effective January 1, 1997.)



1525

Upon the filing of the application for issuance of a license or for a special permit and substantial compliance with the provisions of this chapter and the rules and regulations of the department, the director shall issue to the applicant the license or special permit. If the director finds that the applicant is not in compliance with the laws or regulations of this chapter, the director shall deny the applicant a license or special permit.

(Amended by Stats. 1992, Ch. 1315, Sec. 4. Effective January 1, 1993.)



1525.25

(a)  It is the intent of the Legislature to provide for proper case management and orderly transition in placement when family home licensing or family home certification changes occur. Placing, licensing, and foster family agencies shall be advised in a timely manner that a licensed foster family home or certified home intends to change its licensing or certification status.

(b)  Upon receiving notification that a licensed foster family home is forfeiting its license, the county shall evaluate the needs of any child still placed in the home and determine whether the child requires the level of care to be provided when the home has been certified by a foster family agency. Any child not requiring that level of care shall be moved to a home that provides the appropriate level of care.

(Added by Stats. 1991, Ch. 1200, Sec. 6. Effective October 14, 1991.)



1525.3

Prior to the issuance of any new license or special permit pursuant to this chapter, the applicant shall attend an orientation given by the department. The orientation given by the department shall outline all of the following:

(a)  The rules and regulations of the department applicable to a community care facility.

(b)  The scope of operation of a community care facility.

(c)  The responsibility entailed in operating a community care facility.

(Added by Stats. 1989, Ch. 606, Sec. 4.)



1525.5

(a)  The director may issue provisional licenses to operate community care facilities for facilities which the director determines are in substantial compliance with the provisions of this chapter and the rules and regulations adopted pursuant thereto, provided, that no life safety risks are involved, as determined by the director. In determining whether any life safety risks are involved, the director shall require completion of all applicable fire clearances and criminal record clearances as otherwise required by the department’s rules and regulations. The provisional license shall expire six months from the date of issuance, or at any earlier time as the director may determine, and may not be renewed. However, the director may extend the term of a provisional license for an additional six months at time of application, if it is determined that more than six months will be required to achieve full compliance with licensing standards due to circumstances beyond the control of the applicant, provided all other requirements for a license have been met.

(b)  This section shall not apply to foster family homes.

(Amended by Stats. 2001, Ch. 653, Sec. 5. Effective October 10, 2001.)



1526

Immediately upon the denial of any application for a license or for a special permit, the state department shall notify the applicant in writing. Within 15 days after the state department mails the notice, the applicant may present his written petition for a hearing to the state department. Upon receipt by the state department of the petition in proper form, such petition shall be set for hearing. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the state department has all the powers granted therein.

(Amended by Stats. 1976, Ch. 597.)



1526.5

(a) Within 90 days after a facility accepts its first client for placement following the issuance of a license or special permit pursuant to Section 1525, the department shall inspect the facility. The licensee shall, within five business days after accepting its first client for placement, notify the department that the facility has commenced operating. Foster family homes are exempt from the provisions of this subdivision.

(b) The inspection required by subdivision (a) shall be conducted to evaluate compliance with rules and regulations and to assess the facility’s continuing ability to meet regulatory requirements. The department may take appropriate remedial action as authorized by this chapter.

(Amended by Stats. 2006, Ch. 902, Sec. 7. Effective January 1, 2007.)



1526.75

(a)  It is the intent of the Legislature to maintain quality resources for children needing placement away from their families. If, during a periodic inspection or an inspection pursuant to Section 1526.5, a facility is found out of compliance with one or more of the licensing standards of the department, the department shall, unless an ongoing investigation precludes it, advise the provider of the noncompliance as soon as possible. The provider shall be given the opportunity to correct the deficiency.

(b)  The department shall implement a procedure whereby citations for noncompliance may be appealed and reviewed.

(c)  Nothing in this section shall preclude the department from taking any action it may deem necessary to ensure the safety of children and adults placed in any facility.

(Added by Stats. 1987, Ch. 1212, Sec. 2.)



1526.8

(a) It is the intent of the Legislature that the department develop modified staffing levels and requirements for crisis nurseries, provided that the health, safety, and well-being of the children in care are protected and maintained.

(1) All caregivers shall be certified in pediatric cardiopulmonary resuscitation (CPR) and pediatric first aid. Certification shall be demonstrated by current and valid pediatric CPR and pediatric first aid cards issued by the American Red Cross, the American Heart Association, by a training program that has been approved by the Emergency Medical Services Authority pursuant to Section 1797.191, or from an accredited college or university.

(2) The licensee shall develop, maintain, and implement a written staff training plan for the orientation, continuing education, on-the-job training and development, supervision, and evaluation of all lead caregivers, caregivers, and volunteers. The licensee shall incorporate the training plan in the crisis nursery plan of operation.

(3) The licensee shall designate at least one lead caregiver to be present at the crisis nursery at all times when children are present. The lead caregiver shall have one of the following education and experience qualifications:

(A) Completion of 12 postsecondary semester units or equivalent quarter units, with a passing grade, as determined by the institution, in classes with a focus on early childhood education, child development, or child health at an accredited college or university, as determined by the department, and six months of work experience in a licensed group home, licensed infant care center, or comparable group child care program or family day care. At least three semester units, or equivalent quarter units, or equivalent experience shall include coursework or experience in the care of infants.

(B) A current and valid Child Development Associate (CDA) credential, with the appropriate age level endorsement issued by the CDA National Credentialing Program, and at least six months of on-the-job training or work experience in a licensed child care center or comparable group child care program.

(C) A current and valid Child Development Associate Teacher Permit issued by the California Commission on Teacher Credentialing pursuant to Sections 80105 to 80116, inclusive, of Title 5 of the California Code of Regulations.

(4) Lead caregivers shall have a minimum of 24 hours of training and orientation before working with children. One year experience in a supervisory position in a child care or group care facility may substitute for 16 hours of training and orientation. The written staff training plan shall require the lead caregiver to receive and document a minimum of 20 hours of annual training directly related to the functions of his or her position.

(5) Caregiver staff shall complete a minimum of 24 hours of initial training within the first 90 days of employment. Eight hours of training shall be completed before the caregiver staff are responsible for children, left alone with children, and counted in the staff-to-child ratios described in subdivision (c). A maximum of four hours of training may be satisfied by job shadowing.

(b) The department shall allow the use of fully trained and qualified volunteers as caregivers in a crisis nursery, subject to the following conditions:

(1) Volunteers shall be fingerprinted for the purpose of conducting a criminal record review as specified in subdivision (b) of Section 1522.

(2) Volunteers shall complete a child abuse central index check as specified in Section 1522.1.

(3) Volunteers shall be in good physical health and be tested for tuberculosis not more than one year prior to, or seven days after, initial presence in the facility.

(4) Volunteers shall complete a minimum of 16 hours of training as specified in paragraphs (5) and (6).

(5) Prior to assuming the duties and responsibilities of a crisis caregiver or being counted in the staff-to-child ratio, volunteers shall complete at least five hours of initial training divided as follows:

(A) Two hours of crisis nursery job shadowing.

(B) One hour of review of community care licensing regulations.

(C) Two hours of review of the crisis nursery program, including the facility mission statement, goals and objectives, child guidance techniques, and special needs of the client population they serve.

(6) Within 90 days, volunteers who are included in the staff-to-child ratios shall do both of the following:

(A) Acquire a certification in pediatric first aid and pediatric cardiopulmonary resuscitation.

(B) Complete at least 11 hours of training covering child care health and safety issues, trauma informed care, the importance of family and sibling relationships, temperaments of children, self-regulation skills and techniques, and program child guidance techniques.

(7) Volunteers who meet the requirements of paragraphs (1), (2), and (3), but who have not completed the training specified in paragraph (4), (5), or (6) may assist a fully trained and qualified staff person in performing child care duties. However, these volunteers shall not be left alone with children, shall always be under the direct supervision and observation of a fully trained and qualified staff person, and shall not be counted in meeting the minimum staff-to-child ratio requirements.

(c) The department shall allow the use of fully trained and qualified volunteers to be counted in the staff-to-child ratio in a crisis nursery subject to the following conditions:

(1) The volunteers have fulfilled the requirements in paragraphs (1) to (6), inclusive, of subdivision (b).

(2) There shall be at least one fully qualified and employed staff person on site at all times.

(3) (A) There shall be at least one employed staff person or volunteer caregiver for each group of six children, or fraction thereof, who are 18 months of age or older, and one employed staff person or volunteer caregiver for each group of three children, or fraction thereof, who are under 18 months of age from 7 a.m. to 7 p.m.

(B) There shall be at least one employed staff person or volunteer caregiver for each group of six children, or fraction thereof, who are 18 months of age or older, and one employed staff person or volunteer caregiver for each group of four children, or fraction thereof, who are under 18 months of age from 7 p.m. to 7 a.m.

(C) There shall be at least one employed staff person present for every volunteer caregiver used by the crisis nursery for the purpose of meeting the minimum caregiver staffing requirements.

(D) The crisis nursery’s plan of operation shall address how it will deal with unexpected circumstances related to staffing and ensure that additional caregivers are available when needed.

(d) There shall be at least one staff person or volunteer caregiver awake at all times from 7 p.m. to 7 a.m.

(e) (1) When a child has a health condition that requires prescription medication, the licensee shall ensure that the caregiver does all of the following:

(A) Assists children with the taking of the medication as needed.

(B) Ensures that instructions are followed as outlined by the appropriate medical professional.

(C) Stores the medication in accordance with the label instructions in the original container with the original unaltered label in a locked and safe area that is not accessible to children.

(D) Administers the medication as directed on the label and prescribed by the physician in writing.

(i) The licensee shall obtain, in writing, approval and instructions from the child’s authorized representative for administration of the prescription medication for the child. This documentation shall be kept in the child’s record.

(ii) The licensee shall not administer prescription medication to a child in accordance with instructions from the child’s authorized representative if the authorized representative’s instructions conflict with the physician’s written instructions or the label directions as prescribed by the child’s physician.

(2) Nonprescription medications may be administered without approval or instructions from the child’s physician if all of the following conditions are met:

(A) Nonprescription medications shall be administered in accordance with the product label directions on the nonprescription medication container or containers.

(B) (i) For each nonprescription medication, the licensee shall obtain, in writing, approval and instructions from the child’s authorized representative for administration of the nonprescription medication to the child. This documentation shall be kept in the child’s record.

(ii) The licensee shall not administer nonprescription medication to a child in accordance with instructions from the child’s authorized representative if the authorized representative’s instructions conflict with the product label directions on the nonprescription medication container or containers.

(3) The licensee shall develop and implement a written plan to record the administration of the prescription and nonprescription medications and to inform the child’s authorized representative daily, for crisis day services, and upon discharge for overnight care, when the medications have been given.

(4) When no longer needed by the child, or when the child is removed or discharged from the crisis nursery, all medications shall be returned to the child’s authorized representative or disposed of after an attempt to reach the authorized representative.

(Amended by Stats. 2014, Ch. 735, Sec. 3. Effective January 1, 2015.)






ARTICLE 2.5 - Foster Home and Small Family Home Insurance Fund

1527

As used in this article:

(a) “Aircraft” includes, but is not limited to, any airplane, glider, or hot air balloon.

(b) “Bodily injury” means any bodily injury, sickness, or disease sustained by any person including death at any time resulting therefrom.

(c) “Foster child” means a person under 19 years of age who has been placed in the care and supervision of licensed foster parents.

(d) “Foster parent” means the person, and including his or her spouse if the spouse is a resident of the same household, providing care, custody, and control of a foster child in a licensed foster family home or licensed small family home, as defined in Section 1502 of the Health and Safety Code.

(e) “Occurrence” means an accident, including continuous or repeated exposure to conditions, which results in bodily injury or personal injury neither expected nor intended by the foster parent. Multiple incidents of a general course of conduct shall be considered one occurrence, regardless of the period of time during which the acts transpired.

(f) “Motor vehicle” means an automobile, motorcycle, moped, midget automobile, including the type commonly referred to as a kart, go-kart, speedmobile, or by a comparable name whether commercially built or otherwise, trailer or semitrailer designed for travel on public roads, including any machinery or apparatus attached thereto, or snowmobile.

(g) “Personal injury” means any injury to the feelings or reputation of any person or organization arising out of libel, slander, defamation, or disparagement, wrongful eviction, or entry.

(h) “Property damage” means any physical injury to, or destruction of, tangible property, including the loss of use thereof at any time resulting therefrom.

(i) “Watercraft” includes, but is not limited to, any boat, ship, raft, or canoe, whether motorized or not.

(Amended by Stats. 2013, Ch. 494, Sec. 1. Effective January 1, 2014.)



1527.1

There is hereby established the Foster Family Home and Small Family Home Insurance Fund within the State Department of Social Services. The fund shall consist of all moneys appropriated by the Legislature. The department may contract with another state agency to set up and operate the fund and perform such other administrative functions as may be necessary to carry out the intentions of this article. The purpose of the fund is to pay, on behalf of foster family homes and small family homes, as defined in Section 1502, claims of foster children, their parents, guardians, or guardians ad litem resulting from occurrences peculiar to the foster-care relationship and the provision of foster-care services. The fund may sue and be sued.

(Added by Stats. 1986, Ch. 1330, Sec. 3. Effective September 29, 1986.)



1527.2

The fund, subject to this article, shall pay, on behalf of foster family homes and small family homes, any claims of foster children, their parents, guardians, or guardians ad litem for damages arising from, and peculiar to, the foster-care relationship and the provision of foster-care services, or shall reimburse foster family homes and small family homes for those damages.

(Added by Stats. 1986, Ch. 1330, Sec. 3. Effective September 29, 1986.)



1527.3

The fund shall not be liable for any of the following:

(a) Any loss arising out of a dishonest, fraudulent, criminal, or intentional act of a foster parent.

(b) Any occurrence that does not arise from the foster-care relationship.

(c) Any bodily injury arising out of the operation or use of any motor vehicle, aircraft, or watercraft owned or operated by, or rented or loaned to, any foster parent.

(d) Any loss arising out of licentious, immoral, or sexual behavior on the part of a foster parent intended to lead to, or culminating in, any sexual act.

(e) Any allegation of alienation of affection against a foster parent.

(f) Any loss or damage arising out of occurrences prior to October 1, 1986.

(g) Exemplary damages.

(h) Any liability of a foster parent that is uninsured due solely to the foster parent’s failure to obtain insurance specified in Section 676.7 of the Insurance Code. Nothing in this subdivision shall be construed to expand the liability of the fund with respect to insured foster parents.

(Amended by Stats. 2013, Ch. 494, Sec. 2. Effective January 1, 2014.)



1527.35

The fund shall not be liable for any loss arising out of the dishonest, fraudulent, criminal, or intentional act of any person if the date of the loss is prior to July 1, 2013.

(Added by Stats. 2013, Ch. 494, Sec. 3. Effective January 1, 2014.)



1527.4

Notwithstanding any other provision of this article, the fund shall not be liable for damages in excess of three hundred thousand dollars ($300,000) for any single foster family home or small family home for all claims arising due to one or more occurrences during any consecutive 12-month period. The fund shall be liable only once for damages arising from one occurrence.

(Amended by Stats. 2013, Ch. 494, Sec. 4. Effective January 1, 2014.)



1527.5

The fund shall be liable, if a claim is approved, to pay on behalf of each licensed foster family home or small family home, all sums which the foster family home or small family home is obligated to pay as a result of a valid claim of bodily injury or personal injury arising out of the activities of a foster parent or foster parents, which occurs while the foster child resides in the foster family home or small family home. Claims specified in this section of a foster child or a parent, guardian, or guardian ad litem of a foster child shall be the sole responsibility of the fund.

(Added by Stats. 1986, Ch. 1330, Sec. 3. Effective September 29, 1986.)



1527.6

(a) A claim against the fund shall be filed with the fund in accordance with claims procedures and on forms prescribed by the State Department of Social Services or its designated contract agency.

(b) A claim against the fund filed by a foster parent or a third party shall be submitted to the fund within the applicable period of limitations for the appropriate civil action underlying the claim, subject to subdivision (a) of Section 352 of the Code of Civil Procedure as that section applies to a minor. If a claim is not submitted to the fund within the applicable time, there shall be no recourse against the fund.

(c) (1) The department shall approve or reject a claim within 180 days after it is presented.

(2) The department or an agency designated pursuant to Section 1527.1 shall notify a claimant of the decision to approve or reject a claim within 15 days of the decision.

(d) (1) A person shall not bring a civil action against a foster parent for which the fund is liable unless that person has first filed a claim against the fund and the claim has been rejected, or the claim has been filed, approved, and paid, and damages in excess of the payment are claimed.

(2) An applicable statute of limitations for a cause of action that arises out of the same occurrence for which a claim has been filed with the fund shall be tolled from the date the claim against the fund has been filed until the date the department, or an agency designated pursuant to Section 1527.1, has notified the person that the department has either rejected or approved the claim.

(Amended by Stats. 2012, Ch. 642, Sec. 1. Effective January 1, 2013.)



1527.7

All processing of decisions and reports, payment of claims, and other administrative actions relating to the fund shall be conducted by the State Department of Social Services or its designated contract agency.

(Added by Stats. 1986, Ch. 1330, Sec. 3. Effective September 29, 1986.)



1527.8

The fund established pursuant to Section 1527.1 shall be maintained at an adequate level to meet anticipated liabilities.

(Amended by Stats. 2012, Ch. 642, Sec. 2. Effective January 1, 2013.)






ARTICLE 2.6 - Foster Care for Children

1527

As used in this article:

(a) “Aircraft” includes, but is not limited to, any airplane, glider, or hot air balloon.

(b) “Bodily injury” means any bodily injury, sickness, or disease sustained by any person including death at any time resulting therefrom.

(c) “Foster child” means a person under 19 years of age who has been placed in the care and supervision of licensed foster parents.

(d) “Foster parent” means the person, and including his or her spouse if the spouse is a resident of the same household, providing care, custody, and control of a foster child in a licensed foster family home or licensed small family home, as defined in Section 1502 of the Health and Safety Code.

(e) “Occurrence” means an accident, including continuous or repeated exposure to conditions, which results in bodily injury or personal injury neither expected nor intended by the foster parent. Multiple incidents of a general course of conduct shall be considered one occurrence, regardless of the period of time during which the acts transpired.

(f) “Motor vehicle” means an automobile, motorcycle, moped, midget automobile, including the type commonly referred to as a kart, go-kart, speedmobile, or by a comparable name whether commercially built or otherwise, trailer or semitrailer designed for travel on public roads, including any machinery or apparatus attached thereto, or snowmobile.

(g) “Personal injury” means any injury to the feelings or reputation of any person or organization arising out of libel, slander, defamation, or disparagement, wrongful eviction, or entry.

(h) “Property damage” means any physical injury to, or destruction of, tangible property, including the loss of use thereof at any time resulting therefrom.

(i) “Watercraft” includes, but is not limited to, any boat, ship, raft, or canoe, whether motorized or not.

(Amended by Stats. 2013, Ch. 494, Sec. 1. Effective January 1, 2014.)



1527.1

There is hereby established the Foster Family Home and Small Family Home Insurance Fund within the State Department of Social Services. The fund shall consist of all moneys appropriated by the Legislature. The department may contract with another state agency to set up and operate the fund and perform such other administrative functions as may be necessary to carry out the intentions of this article. The purpose of the fund is to pay, on behalf of foster family homes and small family homes, as defined in Section 1502, claims of foster children, their parents, guardians, or guardians ad litem resulting from occurrences peculiar to the foster-care relationship and the provision of foster-care services. The fund may sue and be sued.

(Added by Stats. 1986, Ch. 1330, Sec. 3. Effective September 29, 1986.)



1527.2

The fund, subject to this article, shall pay, on behalf of foster family homes and small family homes, any claims of foster children, their parents, guardians, or guardians ad litem for damages arising from, and peculiar to, the foster-care relationship and the provision of foster-care services, or shall reimburse foster family homes and small family homes for those damages.

(Added by Stats. 1986, Ch. 1330, Sec. 3. Effective September 29, 1986.)



1527.3

The fund shall not be liable for any of the following:

(a) Any loss arising out of a dishonest, fraudulent, criminal, or intentional act of a foster parent.

(b) Any occurrence that does not arise from the foster-care relationship.

(c) Any bodily injury arising out of the operation or use of any motor vehicle, aircraft, or watercraft owned or operated by, or rented or loaned to, any foster parent.

(d) Any loss arising out of licentious, immoral, or sexual behavior on the part of a foster parent intended to lead to, or culminating in, any sexual act.

(e) Any allegation of alienation of affection against a foster parent.

(f) Any loss or damage arising out of occurrences prior to October 1, 1986.

(g) Exemplary damages.

(h) Any liability of a foster parent that is uninsured due solely to the foster parent’s failure to obtain insurance specified in Section 676.7 of the Insurance Code. Nothing in this subdivision shall be construed to expand the liability of the fund with respect to insured foster parents.

(Amended by Stats. 2013, Ch. 494, Sec. 2. Effective January 1, 2014.)



1527.35

The fund shall not be liable for any loss arising out of the dishonest, fraudulent, criminal, or intentional act of any person if the date of the loss is prior to July 1, 2013.

(Added by Stats. 2013, Ch. 494, Sec. 3. Effective January 1, 2014.)



1527.4

Notwithstanding any other provision of this article, the fund shall not be liable for damages in excess of three hundred thousand dollars ($300,000) for any single foster family home or small family home for all claims arising due to one or more occurrences during any consecutive 12-month period. The fund shall be liable only once for damages arising from one occurrence.

(Amended by Stats. 2013, Ch. 494, Sec. 4. Effective January 1, 2014.)



1527.5

The fund shall be liable, if a claim is approved, to pay on behalf of each licensed foster family home or small family home, all sums which the foster family home or small family home is obligated to pay as a result of a valid claim of bodily injury or personal injury arising out of the activities of a foster parent or foster parents, which occurs while the foster child resides in the foster family home or small family home. Claims specified in this section of a foster child or a parent, guardian, or guardian ad litem of a foster child shall be the sole responsibility of the fund.

(Added by Stats. 1986, Ch. 1330, Sec. 3. Effective September 29, 1986.)



1527.6

(a) A claim against the fund shall be filed with the fund in accordance with claims procedures and on forms prescribed by the State Department of Social Services or its designated contract agency.

(b) A claim against the fund filed by a foster parent or a third party shall be submitted to the fund within the applicable period of limitations for the appropriate civil action underlying the claim, subject to subdivision (a) of Section 352 of the Code of Civil Procedure as that section applies to a minor. If a claim is not submitted to the fund within the applicable time, there shall be no recourse against the fund.

(c) (1) The department shall approve or reject a claim within 180 days after it is presented.

(2) The department or an agency designated pursuant to Section 1527.1 shall notify a claimant of the decision to approve or reject a claim within 15 days of the decision.

(d) (1) A person shall not bring a civil action against a foster parent for which the fund is liable unless that person has first filed a claim against the fund and the claim has been rejected, or the claim has been filed, approved, and paid, and damages in excess of the payment are claimed.

(2) An applicable statute of limitations for a cause of action that arises out of the same occurrence for which a claim has been filed with the fund shall be tolled from the date the claim against the fund has been filed until the date the department, or an agency designated pursuant to Section 1527.1, has notified the person that the department has either rejected or approved the claim.

(Amended by Stats. 2012, Ch. 642, Sec. 1. Effective January 1, 2013.)



1527.7

All processing of decisions and reports, payment of claims, and other administrative actions relating to the fund shall be conducted by the State Department of Social Services or its designated contract agency.

(Added by Stats. 1986, Ch. 1330, Sec. 3. Effective September 29, 1986.)



1527.8

The fund established pursuant to Section 1527.1 shall be maintained at an adequate level to meet anticipated liabilities.

(Amended by Stats. 2012, Ch. 642, Sec. 2. Effective January 1, 2013.)






ARTICLE 2.7 - Foster Parent Training

1529.1

It is the intent of the Legislature that persons desiring to become, or to continue being, foster parents shall receive training in order to assist them in being effective substitute caregivers and to enhance the safety and growth of children placed with them. There is a need to develop a basic curriculum, a program for continuing education, and specialized training for parents caring for children with unique needs.

(Added by Stats. 1988, Ch. 1142, Sec. 7. Effective September 22, 1988.)



1529.2

(a) In addition to the foster parent training provided by community colleges, foster family agencies shall provide a program of training for their certified foster families.

(b) (1) Every licensed foster parent shall complete a minimum of 12 hours of foster parent training, as prescribed in paragraph (3), before the placement of any foster children with the foster parent. In addition, a foster parent shall complete a minimum of eight hours of foster parent training annually, as prescribed in paragraph (4). No child shall be placed in a foster family home unless these requirements are met by the persons in the home who are serving as the foster parents.

(2) (A) Upon the request of the foster parent for a hardship waiver from the postplacement training requirement or a request for an extension of the deadline, the county may, at its option, on a case-by-case basis, waive the postplacement training requirement or extend any established deadline for a period not to exceed one year, if the postplacement training requirement presents a severe and unavoidable obstacle to continuing as a foster parent. Obstacles for which a county may grant a hardship waiver or extension are:

(i) Lack of access to training due to the cost or travel required.

(ii) Family emergency.

(B) Before a waiver or extension may be granted, the foster parent should explore the opportunity of receiving training by video or written materials.

(3) The initial preplacement training shall include, but not be limited to, training courses that cover all of the following:

(A) An overview of the child protective system.

(B) The effects of child abuse and neglect on child development.

(C) Positive discipline and the importance of self-esteem.

(D) Health issues in foster care.

(E) Accessing education and health services available to foster children.

(F) The right of a foster child to have fair and equal access to all available services, placement, care, treatment, and benefits, and to not be subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(G) Instruction on cultural competency and sensitivity relating to, and best practices for, providing adequate care to lesbian, gay, bisexual, and transgender youth in out-of-home care.

(H) Basic instruction on the existing laws and procedures regarding the safety of foster youth at school and the ensuring of a harassment and violence free school environment contained in the California Student Safety and Violence Prevention Act of 2000 (Article 3.6 (commencing with Section 32228) of Chapter 2 of Part 19 of Division 1 of Title 1 of the Education Code).

(4) The postplacement annual training shall include, but not be limited to, training courses that cover all of the following:

(A) Age-appropriate child development.

(B) Health issues in foster care.

(C) Positive discipline and the importance of self-esteem.

(D) Emancipation and independent living skills if a foster parent is caring for youth.

(E) The right of a foster child to have fair and equal access to all available services, placement, care, treatment, and benefits, and to not be subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(F) Instruction on cultural competency and sensitivity relating to, and best practices for, providing adequate care to lesbian, gay, bisexual, and transgender youth in out-of-home care.

(5) Foster parent training may be attained through a variety of sources, including community colleges, counties, hospitals, foster parent associations, the California State Foster Parent Association’s Conference, adult schools, and certified foster parent instructors.

(6) A candidate for placement of foster children shall submit a certificate of training to document completion of the training requirements. The certificate shall be submitted with the initial consideration for placements and provided at the time of the annual visit by the licensing agency thereafter.

(c) Nothing in this section shall preclude a county from requiring county-provided preplacement or postplacement foster parent training in excess of the requirements in this section.

(Amended by Stats. 2012, Ch. 639, Sec. 2. Effective January 1, 2013.)






ARTICLE 3 - Regulations

1530

The state department shall adopt, amend, or repeal, in accordance with Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code, such reasonable rules, regulations, and standards as may be necessary or proper to carry out the purposes and intent of this chapter and to enable the state department to exercise the powers and perform the duties conferred upon it by this chapter, not inconsistent with any of the provisions of any statute of this state.

Such regulations shall designate separate categories of licensure under which community care facilities shall be licensed pursuant to this chapter, which shall include a separate license category for residential care facilities for the elderly. Such regulations shall also designate the specialized services which community care facilities may be approved to provide pursuant to this chapter.

(Amended by Stats. 1978, Ch. 288.)



1530.1

(a)  The department shall adopt regulations, in consultation with providers, consumers, and other interested parties, to combine adult day care and adult day support centers licensing categories into one category, which shall be designated adult day programs.

(b)  The consolidated regulations shall take into account the diversity of consumers and their caregivers, and the role of licensing in promoting consumer choice, health and safety, independence, and inclusion in the community.

(c)  The department shall also take into account the diversity of existing programs designed to meet unique consumer needs, including, but not limited to, programs serving elders with cognitive or physical impairments, non-facility-based programs serving persons with developmental disabilities, respite-only programs, and other programs serving a unique population.

(Added by Stats. 2002, Ch. 773, Sec. 5. Effective January 1, 2003.)



1530.3

The director shall report to the Legislature during the 2007–08 budget hearings on the progress of the department’s children’s residential regulation review workgroup. The report shall include all of the following:

(a) A summary of the activities of the workgroup up to the date of the report.

(b) The timeline for completion of the workgroup’s activities.

(c) Any recommendations being considered for statutory, regulatory, and policy changes, and any workplan for the implementation of those recommendations.

(Added by Stats. 2006, Ch. 388, Sec. 2. Effective January 1, 2007.)



1530.5

(a) The department, in establishing regulations, including provisions for periodic inspections, under this chapter for foster family homes and certified family homes of foster family agencies, shall consider these homes as private residences, and shall establish regulations for these foster family homes and certified family homes of foster family agencies as an entirely separate regulation package from regulations for all other community care facilities. Certified family homes of foster family agencies and foster family homes shall not be subject to civil penalties pursuant to this chapter, except for penalties imposed pursuant to Sections 1522 and 1547. The department, in adopting and amending regulations for these foster family homes and certified family homes of foster family agencies, shall consult with foster parent and foster family agency organizations in order to ensure compliance with the requirement of this section.

(b) This section shall not apply to small family homes or foster family agencies as defined in Section 1502.

(Amended by Stats. 2012, Ch. 663, Sec. 3. Effective January 1, 2013.)



1530.6

Notwithstanding any other provision of law, persons licensed pursuant to this chapter to provide residential foster care to a child either placed with them pursuant to order of the juvenile court or voluntarily placed with them by the person or persons having legal custody of such child, may give the same legal consent for that child as a parent except for the following: (1) marriage; (2) entry into the armed forces; (3) medical and dental treatment, except that consent may be given for ordinary medical and dental treatment for such child, including, but not limited to, immunizations, physical examinations, and X-rays; and (4) if the child is voluntarily placed by the parent or parents, those items as are agreed to in writing by the parties to the placement.

To this effect, the state department shall prescribe rules and regulations to carry out the intent of this section.

This section does not apply to any situation in which a juvenile court order expressly reserves the right to consent to those activities to the court.

(Amended by Stats. 1992, Ch. 865, Sec. 1. Effective January 1, 1993.)



1530.7

(a) Group homes, foster family agencies, small family homes, transitional housing placement providers, and crisis nurseries licensed pursuant to this chapter shall maintain a smoke-free environment in the facility.

(b) A person who is licensed or certified pursuant to this chapter to provide residential care in a foster family home or certified family home shall not smoke or permit any other person to smoke inside the facility, and, when the child is present, on the outdoor grounds of the facility.

(c) A person who is licensed or certified pursuant to this chapter to provide residential foster care shall not smoke in any motor vehicle that is regularly used to transport the child.

(Added by Stats. 2013, Ch. 292, Sec. 1. Effective January 1, 2014.)



1530.8

(a)  (1)  The department shall adopt regulations for community care facilities licensed as group homes, and for temporary shelter care facilities as defined in subdivision (c), that care for dependent children, children placed by a regional center, or voluntary placements, who are younger than six years of age. The department shall adopt these regulations after assessing the needs of this population and developing standards pursuant to Section 11467.1 of the Welfare and Institutions Code.

(2)  The department shall adopt regulations under this section that apply to mother and infant programs serving children younger than six years of age who reside in a group home with a minor parent who is the primary caregiver of the child that shall be subject to the requirements of subdivision (d).

(3) To the extent that the department determines they are necessary, the department shall adopt regulations under this section that apply to group homes that care for dependent children who are 6 to 12 years of age, inclusive. In order to determine whether such regulations are necessary, and what any resulting standards should include, the department shall consult with interested parties that include, but are not limited to, representatives of current and former foster youth, advocates for children in foster care, county welfare and mental health directors, chief probation officers, representatives of care providers, experts in child development, and representatives of the Legislature. The standards may provide normative guidelines differentiated by the needs specific to children in varying age ranges that fall between 6 and 12 years of age, inclusive. Prior to adopting regulations, the department shall submit for public comment, by July 1, 2016, any proposed regulations.

(b)  The regulations shall include physical environment standards, including staffing and health and safety requirements, that meet or exceed state child care standards under Title 5 and Title 22 of the California Code of Regulations.

(c)  For purposes of this section, a “temporary shelter care facility” means any residential facility that meets all of the following requirements:

(1)  It is owned and operated by the county.

(2)  It is a 24-hour facility that provides short-term residential care and supervision for dependent children under 18 years of age who have been removed from their homes as a result of abuse or neglect, as defined in Section 300 of the Welfare and Institutions Code, or both.

(d)  (1)  By September 1, 1999, the department shall submit for public comment regulations specific to mother and infant programs serving children younger than six years of age who are dependents of the court and reside in a group home with a minor child who is the primary caregiver of the child.

(2)  The regulations shall include provisions that when the minor parent is absent and the facility is providing direct care to children younger than six years of age who are dependents of the court, there shall be one child care staff person for every four children of minor parents.

(3)  In developing these proposed regulations, the department shall issue the proposed regulations for public comment, and shall refer to existing national standards for mother and infant programs as a guideline, where applicable.

(4)  Prior to preparing the proposed regulations, the department shall consult with interested parties by convening a meeting by February 28, 1999, that shall include, but not be limited to, representatives from a public interest law firm specializing in children’s issues and provider organizations.

(Amended by Stats. 2013, Ch. 21, Sec. 4. Effective June 27, 2013.)



1530.9

(a) The department shall, with the advice and assistance of the State Department of Health Care Services, counties, parent and children’s advocacy groups, and group home providers, adopt regulations for the licensing of licensed community treatment facilities at the earliest possible date.

(b) The regulations adopted pursuant to this section shall specify requirements for facility operation and maintenance.

(c) Program certification and standards enforcement shall be the responsibility of the State Department of Health Care Services, pursuant to Section 4094 of the Welfare and Institutions Code. The State Department of Social Services shall not issue a community treatment facility license unless the applicant has obtained certification of compliance from the State Department of Health Care Services.

(Amended by Stats. 2012, Ch. 34, Sec. 22. Effective June 27, 2012.)



1530.91

(a) Except as provided in subdivision (b) any care provider that provides foster care for children pursuant to this chapter shall provide each schoolage child and his or her authorized representative, as defined in regulations adopted by the department, who is placed in foster care, with an age and developmentally appropriate orientation that includes an explanation of the rights of the child, as specified in Section 16001.9 of the Welfare and Institutions Code, and addresses the child’s questions and concerns.

(b)  Any facility licensed to provide foster care for six or more children pursuant to this chapter shall post a listing of a foster child’s rights specified in Section 16001.9 of the Welfare and Institutions Code. The office of the State Foster Care Ombudsperson shall design posters and provide the posters to each facility subject to this subdivision. The posters shall include the telephone number of the State Foster Care Ombudsperson.

(Added by Stats. 2001, Ch. 683, Sec. 1.5. Effective January 1, 2002.)



1531

The regulations for a license shall prescribe standards of safety and sanitation for the physical plant and standards for basic personal care, supervision, and services based upon the category of licensure.

The regulations for a special permit shall prescribe standards for the quality of specialized services, including, but not limited to, staffing with duly qualified personnel which take into account the age, physical and mental capabilities, and the needs of the persons to be served.

The state department’s regulations shall allow for the development of new and innovative community programs.

(Added by Stats. 1973, Ch. 1203.)



1531.1

(a) A residential facility licensed as an adult residential facility, group home, small family home, foster family home, or a family home certified by a foster family agency may install and utilize delayed egress devices of the time delay type.

(b) As used in this section, “delayed egress device” means a device that precludes the use of exits for a predetermined period of time. These devices shall not delay any resident’s departure from the facility for longer than 30 seconds.

(c) Within the 30 seconds of delay, facility staff may attempt to redirect a resident who attempts to leave the facility.

(d) Any person accepted by a residential facility or family home certified by a foster family agency utilizing delayed egress devices shall meet all of the following conditions:

(1) The person shall have a developmental disability as defined in Section 4512 of the Welfare and Institutions Code.

(2) The person shall be receiving services and case management from a regional center under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code).

(3) An interdisciplinary team, through the Individual Program Plan (IPP) process pursuant to Section 4646.5 of the Welfare and Institutions Code, shall have determined that the person lacks hazard awareness or impulse control and requires the level of supervision afforded by a facility equipped with delayed egress devices, and that but for this placement, the person would be at risk of admission to, or would have no option but to remain in, a more restrictive state hospital or state developmental center placement.

(e) The facility shall be subject to all fire and building codes, regulations, and standards applicable to residential care facilities for the elderly utilizing delayed egress devices, and shall receive approval by the county or city fire department, the local fire prevention district, or the State Fire Marshal for the installed delayed egress devices.

(f) The facility shall provide staff training regarding the use and operation of the egress control devices utilized by the facility, protection of residents’ personal rights, lack of hazard awareness and impulse control behavior, and emergency evacuation procedures.

(g) The facility shall develop a plan of operation approved by the State Department of Social Services that includes a description of how the facility is to be equipped with egress control devices that are consistent with regulations adopted by the State Fire Marshal pursuant to Section 13143.

(h) The plan shall include, but shall not be limited to, all of the following:

(1) A description of how the facility will provide training for staff regarding the use and operation of the egress control devices utilized by the facility.

(2) A description of how the facility will ensure the protection of the residents’ personal rights consistent with Sections 4502, 4503, and 4504 of the Welfare and Institutions Code.

(3) A description of how the facility will manage the person’s lack of hazard awareness and impulse control behavior.

(4) A description of the facility’s emergency evacuation procedures.

(i) Delayed egress devices shall not substitute for adequate staff. Except for facilities operating in accordance with Section 1531.15, the capacity of the facility shall not exceed six residents.

(j) Emergency fire and earthquake drills shall be conducted at least once every three months on each shift, and shall include all facility staff providing resident care and supervision on each shift.

(Amended by Stats. 2012, Ch. 25, Sec. 3. Effective June 27, 2012.)



1531.15

(a) A licensee of an adult residential facility or group home for no more than 15 residents, that is eligible for and serving clients eligible for federal Medicaid funding and utilizing delayed egress devices pursuant to Section 1531.1, may install and utilize secured perimeters in accordance with the provisions of this section.

(b) As used in this section, “secured perimeters” means fences that meet the requirements prescribed by this section.

(c) Only individuals meeting all of the following conditions may be admitted to or reside in a facility described in subdivision (a) utilizing secured perimeters:

(1) The person shall have a developmental disability as defined in Section 4512 of the Welfare and Institutions Code.

(2) The person shall be receiving services and case management from a regional center under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code).

(3) (A) The person shall be 14 years of age or older, except as specified in subparagraph (B).

(B) Notwithstanding subparagraph (A), a child who is at least 10 years of age and less than 14 years of age may be placed in a licensed group home described in subdivision (a) using secured perimeters only if both of the following occur:

(i) A comprehensive assessment is conducted and an individual program plan meeting is convened to determine the services and supports needed for the child to receive services in a less restrictive, unlocked residential setting in California, and the regional center requests assistance from the State Department of Developmental Services’ statewide specialized resource service to identify options to serve the child in a less restrictive, unlocked residential setting in California.

(ii) The regional center requests placement of the child in a licensed group home described in subdivision (a) using secured perimeters on the basis that the placement is necessary to prevent out-of-state placement or placement in a more restrictive, locked residential setting and the State Department of Developmental Services approves the request.

(4) The person is not a foster child under the jurisdiction of the juvenile court pursuant to Section 300, 450, 601, or 602 of the Welfare and Institutions Code.

(5) An interdisciplinary team, through the individual program plan (IPP) process pursuant to Section 4646.5 of the Welfare and Institutions Code, shall have determined the person lacks hazard awareness or impulse control and, for his or her safety and security, requires the level of supervision afforded by a facility equipped with secured perimeters, and, but for this placement, the person would be at risk of admission to, or would have no option but to remain in, a more restrictive placement. The individual program planning team shall determine the continued appropriateness of the placement at least annually.

(d) The licensee shall be subject to all applicable fire and building codes, regulations, and standards, and shall receive approval by the county or city fire department, the local fire prevention district, or the State Fire Marshal for the installed secured perimeters.

(e) The licensee shall provide staff training regarding the use and operation of the secured perimeters, protection of residents’ personal rights, lack of hazard awareness and impulse control behavior, and emergency evacuation procedures.

(f) The licensee shall revise its facility plan of operation. These revisions shall first be approved by the State Department of Developmental Services. The plan of operation shall not be approved by the State Department of Social Services unless the licensee provides certification that the plan was approved by the State Department of Developmental Services. The plan shall include, but not be limited to, all of the following:

(1) A description of how the facility is to be equipped with secured perimeters that are consistent with regulations adopted by the State Fire Marshal pursuant to Section 13143.6.

(2) A description of how the facility will provide training for staff.

(3) A description of how the facility will ensure the protection of the residents’ personal rights consistent with Sections 4502, 4503, and 4504 of the Welfare and Institutions Code, and any applicable personal rights provided in Title 22 of the California Code of Regulations.

(4) A description of how the facility will manage residents’ lack of hazard awareness and impulse control behavior.

(5) A description of the facility’s emergency evacuation procedures.

(g) Secured perimeters shall not substitute for adequate staff.

(h) Emergency fire and earthquake drills shall be conducted on each shift in accordance with existing licensing requirements, and shall include all facility staff providing resident care and supervision on each shift.

(i) Interior and exterior space shall be available on the facility premises to permit clients to move freely and safely.

(j) For the purpose of using secured perimeters, the licensee shall not be required to obtain a waiver or exception to a regulation that would otherwise prohibit the locking of a perimeter fence or gate.

(k) This section shall become operative only upon the publication in Title 17 of the California Code of Regulations of emergency regulations filed by the State Department of Developmental Services. These regulations shall be developed with stakeholders, including the State Department of Social Services, consumer advocates, and regional centers. The regulations shall establish program standards for homes that include secured perimeters, including requirements and timelines for the completion and updating of a comprehensive assessment of each consumer’s needs, including the identification through the individual program plan process of the services and supports needed to transition the consumer to a less restrictive living arrangement, and a timeline for identifying or developing those services and supports. The regulations shall establish a statewide limit on the total number of beds in homes with secured perimeters. The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Amended by Stats. 2013, Ch. 76, Sec. 109. Effective January 1, 2014. Section operative as provided in subd. (k).)



1531.2

A prospective applicant for licensure shall be notified at the time of the initial request for information regarding application for licensure that, prior to obtaining licensure, the facility shall secure and maintain a fire clearance approval from the local fire enforcing agency, as defined in Section 13244, or the State Fire Marshal, whichever has primary fire protection jurisdiction. The prospective applicant shall be notified of the provisions of Section 13235, relating to the fire safety clearance application. The prospective applicant for licensure shall be notified that the fire clearance shall be in accordance with state and local fire safety regulations.

(Added by Stats. 1989, Ch. 993, Sec. 2. See same-numbered section, as amended by Stats. 2002, Ch. 773.)



1531.2-1

(a)  Upon the filing by the department of emergency regulations with the Secretary of State, an adult day program, as defined in Division 6 of Title 22 of the California Code of Regulations, or Section 1502, that provides care and supervision for adults with Alzheimer’s disease and other dementias may install for the safety and security of these persons secured perimeter fences or egress control devices of the time-delay type on exit doors if they meet all of the requirements for additional safeguards required by those regulations. The initial adoption of new emergency regulations on and after January 1, 1999, shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(b)  As used in this section, “egress control device” means a device that precludes the use of exits for a predetermined period of time. An egress control device shall not delay any client’s departure from the facility for longer than 30 seconds. Facility staff may attempt to redirect a client who attempts to leave the facility.

(c)  A facility that installs an egress control device pursuant to this section shall meet all of the following requirements:

(1)  The facility shall be subject to all fire and building codes, regulations, and standards applicable to adult day programs using egress control devices or secured perimeter fences and before using an egress control device shall receive a fire clearance from the fire authority having jurisdiction for the egress control devices.

(2)  The facility shall require any client entering the facility to provide documentation of a diagnosis by a physician of Alzheimer’s disease or other dementias, if such a diagnosis has been made. For purposes of this section, Alzheimer’s disease shall include dementia and related disorders that increase the tendency to wander, decrease hazard awareness, and decrease the ability to communicate.

(3)  The facility shall provide staff training regarding the use and operation of the egress control devices used by the facility, the protection of clients’ personal rights, wandering behavior and acceptable methods of redirection, and emergency evacuation procedures for persons with dementia.

(4)  All admissions to the facility shall continue to be voluntary on the part of the client or with the lawful consent of the client’s conservator or a person who has the authority to act on behalf of the client. Persons who have the authority to act on behalf of a client may include the client’s spouse, relative or relatives, or designated care giver or care givers.

(5)  Any client entering a facility pursuant to this section who does not have a conservator or does not have a person with the authority to act on his or her behalf shall sign a statement of voluntary entry. The facility shall retain the original statement in the client’s file at the facility.

(6)  The use of egress control devices or secured perimeter fences shall not substitute for adequate staff. Staffing ratios shall at all times meet the requirements of applicable regulations.

(7)  Emergency fire and earthquake drills shall be conducted at least once every three months, or more frequently as required by a county or city fire department or local fire prevention district. The drills shall include all facility staff and volunteers providing client care and supervision.

(8)  The facility shall develop a plan of operation approved by the department that includes a description of how the facility is to be equipped with egress control devices that are consistent with regulations adopted by the State Fire Marshal pursuant to Section 13143. The plan shall include, but not be limited to, all of the following:

(A)  A description of how the facility will provide training to staff regarding the use and operation of the egress control device utilized by the facility.

(B)  A description of how the facility will ensure the protection of the residents’ personal rights consistent with Sections 4502, 4503, and 4504 of the Welfare and Institutions Code.

(C)  A description of the facility’s emergency evacuation procedures for persons with Alzheimer’s disease and other dementias.

(d)  This section does not require an adult day program to use secured perimeters or egress control devices in providing care for persons with Alzheimer’s disease or other dementias.

(e)  The department shall adopt regulations to implement this section in accordance with those provisions of the Administrative Procedure Act contained in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f)  The State Fire Marshal may also adopt regulations to implement this section.

(Amended (as added by Stats. 1998, Ch. 729) by Stats. 2002, Ch. 773, Sec. 6. Effective January 1, 2003. See same-numbered section added by Stats. 1989, Ch. 993.)



1531.3

The State Fire Marshal shall establish separate fire and panic safety standards and criteria for the evaluation of each category of license described in subdivision (a) of Section 1502. The State Fire Marshal shall take into consideration the characteristics of the persons served by each facility in establishing these standards and criteria.

(Added by Stats. 1992, Ch. 1288, Sec. 1. Effective January 1, 1993.)



1531.4

On and after January 1, 1999, no security window bars may be installed or maintained on any community care facility unless the security window bars meet current state and local requirements, as applicable, for security window bars and safety release devices.

(Added by Stats. 1998, Ch. 343, Sec. 1. Effective January 1, 1999.)



1531.5

(a)  The State Department of Social Services shall not deny a license for a foster family home solely on the basis that the applicant is a parent who has administered corporal punishment not constituting child abuse, or will continue to administer such corporal punishment, to his or her own children.

(b)  Nothing in this section shall be construed to prevent the state department from denying a license for a foster care home where the applicant has been found by the state department to have engaged in child abuse.

(c)  As used in this section, “child abuse” means a situation in which a child suffers from any one or more of the following:

(1)  Serious physical injury inflicted upon the child by other than accidental means.

(2)  Harm by reason of intentional neglect or malnutrition or sexual abuse.

(3)  Going without necessary and basic physical care.

(4)  Willful mental injury, negligent treatment, or maltreatment of a child under the age of 18 by a person who is responsible for the child’s welfare under circumstances which indicate that the child’s health or welfare is harmed or threatened thereby, as determined in accordance with regulations prescribed by the Director of Social Services.

(5)  Any condition which results in the violation of the rights or physical, mental, or moral welfare of a child or jeopardizes the child’s present or future health, opportunity for normal development, or capacity for independence.

(d)  Nothing in this section shall be construed to permit a foster parent to administer any corporal punishment to a foster child.

(Added by Stats. 1983, Ch. 521, Sec. 1.)



1532

The Committee on Community Care Facilities of the State Social Services Advisory Board shall advise the director regarding regulations, policy, and administrative practices pertaining to community care facilities. The committee shall review proposed regulations for community care facilities, and submit its written comments to the director prior to the adoption of these regulations.

The committee shall be solely advisory in character and shall not be delegated any administrative authority or responsibility. Committee members shall be selected from concerned interests, including representatives of professional associations, providers and employees of care and services, and consumers of community care facility services.

(Amended by Stats. 1984, Ch. 1143, Sec. 3.)



1533

(a) Except as otherwise provided in this section, any duly authorized officer, employee, or agent of the State Department of Social Services may, upon presentation of proper identification, enter and inspect any place providing personal care, supervision, and services at any time, with or without advance notice, to secure compliance with, or to prevent a violation of, any provision of this chapter.

(b) (1) Foster family homes that are considered private residences for the purposes of Section 1530.5 shall not be subject to inspection by the department or its officers without advance notice, except in response to a complaint, a plan of correction, or as set forth in Section 1534. The complaint inspection shall not constitute an inspection as required by Section 1534. Announced inspections of foster family homes required by Section 1534 shall be made during normal business hours, unless the serious nature of a complaint requires otherwise.

(2) As used in this subdivision, “normal business hours” means from 8 a.m. to 5 p.m., inclusive, of each day from Monday to Friday, inclusive, other than state holidays.

(Amended by Stats. 2014, Ch. 29, Sec. 7. Effective June 20, 2014.)



1534

(a) (1) (A) Except for foster family homes, every licensed community care facility shall be subject to unannounced inspections by the department.

(B) Foster family homes shall be subject to announced inspections by the department, except that a foster family home shall be subject to unannounced inspections in response to a complaint, a plan of correction, or under any of the circumstances set forth in subparagraph (B) of paragraph (2).

(2) (A) The department may inspect these facilities as often as necessary to ensure the quality of care provided.

(B) The department shall conduct an annual unannounced inspection of a facility under any of the following circumstances:

(i) When a license is on probation.

(ii) When the terms of agreement in a facility compliance plan require an annual inspection.

(iii) When an accusation against a licensee is pending.

(iv) When a facility requires an annual inspection as a condition of receiving federal financial participation.

(v) In order to verify that a person who has been ordered out of a facility by the department is no longer at the facility.

(C) (i) The department shall conduct annual unannounced inspections of no less than 20 percent of facilities, except for foster family homes, not subject to an inspection under subparagraph (B).

(ii) The department shall conduct annual announced inspections of no less than 20 percent of foster family homes not subject to an inspection under subparagraph (B).

(iii) These inspections shall be conducted based on a random sampling methodology developed by the department.

(iv) If the total citations issued by the department to facilities exceed the previous year’s total by 10 percent, the following year the department shall increase the random sample by an additional 10 percent of the facilities not subject to an inspection under subparagraph (B). The department may request additional resources to increase the random sample by 10 percent.

(v) The department shall not inspect a licensed community care facility less often than once every five years.

(3) In order to facilitate direct contact with group home clients, the department may interview children who are clients of group homes at any public agency or private agency at which the client may be found, including, but not limited to, a juvenile hall, recreation or vocational program, or a public or nonpublic school. The department shall respect the rights of the child while conducting the interview, including informing the child that he or she has the right not to be interviewed and the right to have another adult present during the interview.

(4) The department shall notify the community care facility in writing of all deficiencies in its compliance with the provisions of this chapter and the rules and regulations adopted pursuant to this chapter, and shall set a reasonable length of time for compliance by the facility.

(5) Reports on the results of each inspection, evaluation, or consultation shall be kept on file in the department, and all inspection reports, consultation reports, lists of deficiencies, and plans of correction shall be open to public inspection.

(b) (1) This section does not limit the authority of the department to inspect or evaluate a licensed foster family agency, a certified family home, or any aspect of a program in which a licensed community care facility is certifying compliance with licensing requirements.

(2) (A) A foster family agency shall conduct an announced inspection of a certified family home during the annual recertification described in Section 1506 in order to ensure that the certified family home meets all applicable licensing standards. A foster family agency may inspect a certified family home as often as necessary to ensure the quality of care provided.

(B) In addition to the inspections required pursuant to subparagraph (A), a foster family agency shall conduct an unannounced inspection of a certified family home under any of the following circumstances:

(i) When a certified family home is on probation.

(ii) When the terms of the agreement in a facility compliance plan require an annual inspection.

(iii) When an accusation against a certified family home is pending.

(iv) When a certified family home requires an annual inspection as a condition of receiving federal financial participation.

(v) In order to verify that a person who has been ordered out of a certified family home by the department is no longer at the home.

(3) Upon a finding of noncompliance by the department, the department may require a foster family agency to deny or revoke the certificate of approval of a certified family home, or take other action the department may deem necessary for the protection of a child placed with the certified family home. The certified parent or prospective foster parent shall be afforded the due process provided pursuant to this chapter.

(4) If the department requires a foster family agency to deny or revoke the certificate of approval, the department shall serve an order of denial or revocation upon the certified or prospective foster parent and foster family agency that shall notify the certified or prospective foster parent of the basis of the department’s action and of the certified or prospective foster parent’s right to a hearing.

(5) Within 15 days after the department serves an order of denial or revocation, the certified or prospective foster parent may file a written appeal of the department’s decision with the department. The department’s action shall be final if the certified or prospective foster parent does not file a written appeal within 15 days after the department serves the denial or revocation order.

(6) The department’s order of the denial or revocation of the certificate of approval shall remain in effect until the hearing is completed and the director has made a final determination on the merits.

(7) A certified or prospective foster parent who files a written appeal of the department’s order with the department pursuant to this section shall, as part of the written request, provide his or her current mailing address. The certified or prospective foster parent shall subsequently notify the department in writing of any change in mailing address, until the hearing process has been completed or terminated.

(8) Hearings held pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. In all proceedings conducted in accordance with this section the standard of proof shall be by a preponderance of the evidence.

(9) The department may institute or continue a disciplinary proceeding against a certified or prospective foster parent upon any ground provided by this section or Section 1550, enter an order denying or revoking the certificate of approval, or otherwise take disciplinary action against the certified or prospective foster parent, notwithstanding any resignation, withdrawal of application, surrender of the certificate of approval, or denial or revocation of the certificate of approval by the foster family agency.

(10) A foster family agency’s failure to comply with the department’s order to deny or revoke the certificate of approval by placing or retaining children in care shall be grounds for disciplining the licensee pursuant to Section 1550.

(Amended by Stats. 2014, Ch. 29, Sec. 8. Effective June 20, 2014.)



1534.1

(a) The department shall ensure that the licensee’s plan of correction is verifiable and measurable. The plan of correction shall specify what evidence is acceptable to establish that a deficiency has been corrected. This evidence shall be included in the department’s facility file.

(b) The department shall specify in its licensing report all violations that, if not corrected, will have a direct and immediate risk to the health, safety, or personal rights of clients in care.

(c) The department shall complete all complaint investigations and place a note of final conclusion in the department’s facility file, consistent with the confidentiality provisions in subdivision (c) of Section 1538, regardless of whether the licensee voluntarily surrendered the license.

(Added by Stats. 2008, Ch. 291, Sec. 5. Effective September 25, 2008.)



1534.5

The state department shall provide the office, as defined in subdivision (c) of Section 9701 of the Welfare and Institutions Code, with copies of inspection reports for community care facilities upon request.

(Added by Stats. 1984, Ch. 1632, Sec. 4.)



1535

(a)  On or before January 1, 1986, the state department shall publish a comprehensive consumer guideline brochure to assist persons in the evaluation and selection of a licensed community care facility. The department shall develop the brochure for publication with the advice and assistance of the Advisory Committee on Community Care Facilities, the State Department of Aging, and the State Department of Health Care Services.

(b)  The consumer guideline brochure shall include, but not be limited to, guidelines highlighting resident health and safety issues to be considered in the selection of a community care facility, locations of the licensing offices of the State Department of Social Services where facility records may be reviewed, types of local organizations which may have additional information on specific facilities, and a list of recommended inquiries to be made in the selection of a community care facility.

(c)  Upon publication, the consumer guideline brochures shall be distributed to statewide community care facility resident advocacy groups, statewide consumer advocacy groups, state and local ombudsmen, and all licensed community care facilities. The brochure shall be made available on request to all other interested persons.

(Amended by Stats. 2013, Ch. 22, Sec. 16. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



1536

(a) (1) At least annually, the director shall publish and make available to interested persons a list or lists covering all licensed community care facilities, other than foster family homes and certified family homes of foster family agencies providing 24-hour care for six or fewer foster children, and the services for which each facility has been licensed or issued a special permit.

(2) For a group home, transitional housing placement provider, community treatment facility, or runaway and homeless youth shelter, the list shall include both of the following:

(A) The number of licensing complaints, types of complaint, and outcomes of complaints, including citations, fines, exclusion orders, license suspensions, revocations, and surrenders.

(B) The number, types, and outcomes of law enforcement contacts made by the facility staff or children, as reported pursuant to subdivision (a) of Section 1538.7.

(b) Subject to subdivision (c), to encourage the recruitment of foster family homes and certified family homes of foster family agencies, protect their personal privacy, and to preserve the security and confidentiality of the placements in the homes, the names, addresses, and other identifying information of facilities licensed as foster family homes and certified family homes of foster family agencies providing 24-hour care for six or fewer children shall be considered personal information for purposes of the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code). This information shall not be disclosed by any state or local agency pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), except as necessary for administering the licensing program, facilitating the placement of children in these facilities, and providing names and addresses only to bona fide professional foster parent organizations upon request.

(c) Notwithstanding subdivision (b), the department, a county, or a foster family agency may request information from, or divulge information to, the department, a county, or a foster family agency, regarding a prospective certified parent, foster parent, or relative caregiver for the purpose of, and as necessary to, conduct a reference check to determine whether it is safe and appropriate to license, certify, or approve an applicant to be a certified parent, foster parent, or relative caregiver.

(d) The department may issue a citation and, after the issuance of that citation, may assess a civil penalty of fifty dollars ($50) per day for each instance of a foster family agency’s failure to provide the department with the information required by subdivision (h) of Section 88061 of Title 22 of the California Code of Regulations.

(e) The Legislature encourages the department, when funds are available for this purpose, to develop a database that would include all of the following information:

(1) Monthly reports by a foster family agency regarding family homes.

(2) A log of family homes certified and decertified, provided by a foster family agency to the department.

(3) Notification by a foster family agency to the department informing the department of a foster family agency’s determination to decertify a certified family home due to any of the following actions by the certified family parent:

(A) Violating licensing rules and regulations.

(B) Aiding, abetting, or permitting the violation of licensing rules and regulations.

(C) Conducting oneself in a way that is inimical to the health, morals, welfare, or safety of a child placed in that certified family home.

(D) Being convicted of a crime while a certified family parent.

(E) Knowingly allowing any child to have illegal drugs or alcohol.

(F) Committing an act of child abuse or neglect or an act of violence against another person.

(Amended by Stats. 2014, Ch. 760, Sec. 2. Effective January 1, 2015.)



1536.1

(a) “Placement agency” means a county probation department, county welfare department, county social service department, county mental health department, county public guardian, general acute care hospital discharge planner or coordinator, conservator pursuant to Part 3 (commencing with Section 1800) of Division 4 of the Probate Code, conservator pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code, and regional center for persons with developmental disabilities, that is engaged in finding homes or other places for placement of persons of any age for temporary or permanent care.

(b) A placement agency shall place individuals only in licensed community care facilities, facilities that are exempt from licensing under Section 1505 or if the facility satisfies subdivision (c) of Section 362 of the Welfare and Institutions Code, or with a foster family agency.

(c) No employee of a placement agency shall place, refer, or recommend placement of a person in a facility operating without a license, unless the facility is exempt from licensing under Section 1505 or unless the facility satisfies subdivision (c) of Section 362 of the Welfare and Institutions Code. Violation of this subdivision is a misdemeanor.

(d) Any employee of a placement agency who knows, or reasonably suspects, that a facility that is not exempt from licensing is operating without a license shall report the name and address of the facility to the department. Failure to report as required by this subdivision is a misdemeanor.

(e) The department shall investigate any report filed under subdivision (d). If the department has probable cause to believe that the facility that is the subject of the report is operating without a license, the department shall investigate the facility within 10 days after receipt of the report.

(f) A placement agency shall notify the appropriate licensing agency of known or suspected incidents that would jeopardize the health or safety of residents in a community care facility. Reportable incidents include, but are not limited to, all of the following:

(1) Incidents of physical or sexual abuse.

(2) A violation of personal rights.

(3) A situation in which a facility is unclean, unsafe, unsanitary, or in poor condition.

(4) A situation in which a facility has insufficient personnel or incompetent personnel on duty.

(5) A situation in which residents experience mental or verbal abuse.

(6) A situation in which residents are inadequately supervised.

(7) Incidents of abuse, neglect, or exploitation of a nonminor dependent, as defined in subdivision (v) of Section 11400 of the Welfare and Institutions Code, by a licensed caregiver while the nonminor is in a foster care placement.

(Amended by Stats. 2011, Ch. 459, Sec. 3. Effective October 4, 2011.)



1536.2

(a) When a placement agency has placed a child with a foster family agency for subsequent placement in a certified family home, the foster family agency shall ensure placement of the child in a home that best meets the needs of the child.

(b) A home that best meets the needs of the child shall satisfy all of the following criteria:

(1) The child’s caregiver is able to meet the health, safety, and well-being needs of the child.

(2) The child’s caregiver is permitted to maintain the least restrictive and most family-like environment that serves the needs of the child.

(3) The child is permitted to engage in reasonable, age-appropriate, day-to-day activities that promote the most family-like environment for the foster child.

(4) The foster child’s caregiver shall use a reasonable and prudent parent standard, as defined in paragraph (2) of subdivision (a) of Section 362.04 of the Welfare and Institutions Code, to determine activities that are age-appropriate and meet the needs of the child. Nothing in this section shall be construed to permit a child’s caregiver to permit the child to engage in activities that carry an unreasonable risk of harm, or subject the child to abuse or neglect.

(Amended by Stats. 2006, Ch. 388, Sec. 3. Effective January 1, 2007.)



1536.3

A public agency social worker shall, in determining whether to refer an individual to an adult residential care facility, take into account the compatibility of the individual with the other residents in light of any medical diagnoses or behavioral problems.

(Added by Stats. 1994, Ch. 1258, Sec. 2. Effective January 1, 1995.)



1537

The director shall have the authority to contract for personal services as required in order to perform inspections of, or consultation with, community care facilities.

(Added by Stats. 1973, Ch. 1203.)



1538

(a) Any person may request an inspection of any community care facility or certified family home in accordance with this chapter by transmitting to the state department notice of an alleged violation of applicable requirements prescribed by statutes or regulations of this state, including, but not limited to, a denial of access of any person authorized to enter the facility pursuant to Section 9701 of the Welfare and Institutions Code. A complaint may be made either orally or in writing.

(b) The substance of the complaint shall be provided to the licensee or certified family home and foster family agency no earlier than at the time of the inspection. Unless the complainant specifically requests otherwise, neither the substance of the complaint provided the licensee or certified family home and foster family agency nor any copy of the complaint or any record published, released, or otherwise made available to the licensee or certified family home and foster family agency shall disclose the name of any person mentioned in the complaint except the name of any duly authorized officer, employee, or agent of the state department conducting the investigation or inspection pursuant to this chapter.

(c) Upon receipt of a complaint, other than a complaint alleging denial of a statutory right of access to a community care facility or certified family home, the state department shall make a preliminary review and, unless the state department determines that the complaint is willfully intended to harass a licensee or is without any reasonable basis, it shall make an onsite inspection of the community care facility or certified family home within 10 days after receiving the complaint, except where a visit would adversely affect the licensing investigation or the investigation of other agencies. In either event, the complainant shall be promptly informed of the state department’s proposed course of action.

If the department determines that the complaint is intended to harass, is without a reasonable basis, or, after a site inspection, is unfounded, then the complaint and any documents related to it shall be marked confidential and shall not be disclosed to the public. If the complaint investigation included a site visit, the licensee or certified family home and foster family agency shall be notified in writing within 30 days of the dismissal that the complaint has been dismissed.

(d) Upon receipt of a complaint alleging denial of a statutory right of access to a community care facility or certified family home, the state department shall review the complaint. The complainant shall be notified promptly of the state department’s proposed course of action.

(e) The department shall commence performance of complaint inspections of certified family homes upon the employment of sufficient personnel to carry out this function, and by no later than June 30, 1999. Upon implementation, the department shall notify all licensed foster family agencies.

(f) Upon receipt of a complaint concerning the care of a client in an Adult Residential Facility for Persons with Special Health Care Needs licensed pursuant to Article 9 (commencing with Section 1567.50), the department shall notify the appropriate regional center and the State Department of Developmental Services for the purposes of investigating the complaint.

(g) Upon receipt of a complaint concerning the vendorization of an Adult Residential Facility for Persons with Special Health Care Needs, the department shall notify the State Department of Developmental Services for purposes of investigating the complaint.

(Amended by Stats. 2005, Ch. 558, Sec. 2. Effective January 1, 2006.)



1538.2

The director shall establish an automated license information system on licensees and former licensees of licensed community care facilities. The system shall maintain a record of any information that may be pertinent, as determined by the director, for licensure under this chapter and Chapter 3.6 (commencing with Section 1597.30). This information may include, but is not limited to, the licensees’ addresses, telephone numbers, violations of any laws related to the care of clients in a community care facility, licenses, revocation of any licenses and, to the extent permitted by federal law, social security numbers.

(Amended by Stats. 2004, Ch. 833, Sec. 3. Effective January 1, 2005.)



1538.3

A county may develop a cooperative agreement with the department to access disclosable, public record information from an automated system, other than the system described in Section 1538.2, concerning substantiated complaints for all group home facilities, as defined by regulations of the department, located within that county. Access to the database may be accomplished through a secure online transaction protocol.

(Added by Stats. 2004, Ch. 833, Sec. 4. Effective January 1, 2005.)



1538.5

(a) (1) Not less than 30 days prior to the anniversary of the effective date of a residential community care facility license, except licensed foster family homes, the department may transmit a copy to the board members of the licensed facility, parents, legal guardians, conservators, clients’ rights advocates, or placement agencies, as designated in each resident’s placement agreement, of all inspection reports given to the facility by the department during the past year as a result of a substantiated complaint regarding a violation of this chapter relating to resident abuse and neglect, food, sanitation, incidental medical care, and residential supervision. During that one-year period the copy of the notices transmitted and the proof of the transmittal shall be open for public inspection.

(2) The department may transmit copies of the inspection reports referred to in paragraph (1) concerning group homes, as defined by regulations of the department, to the county in which a group home facility is located, if requested by that county.

(3) A group home facility shall maintain, at the facility, a copy of all licensing reports for the past three years that would be accessible to the public through the department, for inspection by placement officials, current and prospective facility clients, and these clients’ family members who visit the facility.

(b) The facility operator, at the expense of the facility, shall transmit a copy of all substantiated complaints, by certified mail, to those persons described pursuant to paragraph (1) of subdivision (a) in the following cases:

(1) In the case of a substantiated complaint relating to resident physical or sexual abuse, the facility shall have three days from the date the facility receives the licensing report from the department to comply.

(2) In the case in which a facility has received three or more substantiated complaints relating to the same violation during the past 12 months, the facility shall have five days from the date the facility receives the licensing report to comply.

(c) A residential facility shall retain a copy of the notices transmitted pursuant to subdivision (b) and proof of their transmittal by certified mail for a period of one year after their transmittal.

(d) If a residential facility to which this section applies fails to comply with this section, as determined by the department, the department shall initiate civil penalty action against the facility in accordance with this article and the related rules and regulations.

(e) Not less than 30 days prior to the anniversary of the effective date of the license of any group home facility, as defined by regulations of the department, at the request of the county in which the group home facility is located, a group home facility shall transmit to the county a copy of all incident reports prepared by the group home facility and transmitted to a placement agency, as described in subdivision (f) of Section 1536.1, in a county other than the county in which the group home facility is located that involved a response by local law enforcement or emergency services personnel, including runaway incidents. The county shall designate an official for the receipt of the incident reports and shall notify the group home of the designation. Prior to transmitting copies of incident reports to the county, the group home facility shall redact the name of any child referenced in the incident reports, and other identifying information regarding any child referenced in the reports. The county may review the incident reports to ensure that the group home facilities have taken appropriate action to ensure the health and safety of the residents of the facility.

(f) The department shall notify the residential community care facility of its obligation when it is required to comply with this section.

(Amended by Stats. 2009, Ch. 46, Sec. 2. Effective January 1, 2010.)



1538.55

(a) The licensee of an Adult Residential Facility for Persons with Special Health Care Needs (ARFPSHN), licensed pursuant to Article 9 (commencing with Section 1567.50), shall report to the department’s Community Care Licensing Division, within the department’s next working day and to the regional center with whom the ARFPSHN contracts, and the State Department of Developmental Services, within 24 hours upon the occurrence of any of the following events:

(1) The death of any client from any cause.

(2) The use of an automated external defibrillator.

(3) Any injury to any client that requires medical treatment.

(4) Any unusual incident that threatens the physical or emotional health or safety of any client.

(5) Any suspected physical or psychological abuse of any client.

(6) Epidemic outbreaks.

(7) Poisonings.

(8) Catastrophes.

(9) Fires or explosions that occur in or on the premises.

(b) The licensee additionally shall submit a written report to the department’s Community Care Licensing Division, the regional center with whom the ARFPSHN contracts, and the State Department of Developmental Services within seven days following any event set forth in subdivision (a), and shall include the following:

(1) Client’s name, age, sex, and date of admission.

(2) The date and nature of event.

(3) The attending physician’s name, findings, and treatment, if any.

(4) The disposition of the case.

(c) The department’s Community Care Licensing Division shall notify the State Department of Developmental Services upon its findings of any deficiencies or of possible actions to exclude, pursuant to Section 1558, any individual from an ARFPSHN.

(Added by Stats. 2005, Ch. 558, Sec. 3. Effective January 1, 2006.)



1538.6

(a) When the department periodically reviews the record of substantiated complaints against each group home facility, pursuant to its oversight role as prescribed by Section 1534, to determine whether the nature, number, and severity of incidents upon which complaints were based constitute a basis for concern as to whether the provider is capable of effectively and efficiently operating the program, and if the department determines that there is cause for concern, it may contact the county in which a group home facility is located and placement agencies in other counties using the group home facility, and request their recommendations as to what action, if any, the department should take with regard to the provider’s status as a licensed group home provider.

(b) It is the intent of the Legislature that the department make every effort to communicate with the county in which a group home facility is located when the department has concerns about group home facilities within that county.

(Added by Stats. 2004, Ch. 833, Sec. 6. Effective January 1, 2005.)



1538.7

(a) A group home, transitional housing placement provider, community treatment facility, or runaway and homeless youth shelter shall report to the department’s Community Care Licensing Division upon the occurrence of any incident concerning a child in the facility involving contact with law enforcement. At least every six months, the facility shall provide a followup report for each incident, including the type of incident, whether the incident involved an alleged violation of any crime described in Section 602 of the Welfare and Institutions Code by a child residing in the facility; whether staff, children, or both were involved; the gender, race, ethnicity, and age of children involved; and the outcomes, including arrests, removals of children from placement, or termination or suspension of staff.

(b) (1) If the department determines that, based on the licensed capacity, a facility has reported, pursuant to subdivision (a), a greater than average number of law enforcement contacts involving an alleged violation of any crime described in Section 602 of the Welfare and Institutions Code by a child residing in the facility, the department shall inspect the facility at least once a year.

(2) An inspection conducted pursuant to paragraph (1) does not constitute an unannounced inspection required pursuant to Section 1534.

(c) If an inspection is required pursuant to subdivision (b), the Community Care Licensing Division shall provide the report to the department’s Children and Family Services Division and to any other public agency that has certified the facility’s program or any component of the facility’s program including, but not limited to, the State Department of Health Care Services, which certifies group homes pursuant to Section 4096.5 of the Welfare and Institutions Code.

(Added by Stats. 2014, Ch. 760, Sec. 3. Effective January 1, 2015.)



1539

No licensee, or officer or employee of the licensee, shall discriminate or retaliate in any manner, including, but not limited to, eviction or threat of eviction, against any person receiving the services of the licensee’s community care facility, or against any employee of the licensee’s facility, on the basis, or for the reason that, the person or employee or any other person has initiated or participated in the filing of a complaint, grievance, or a request for inspection with the department pursuant to this chapter or has initiated or participated in the filing of a complaint, grievance, or request for investigation with the appropriate local or state ombudsman.

(Amended by Stats. 2013, Ch. 295, Sec. 1. Effective January 1, 2014.)






ARTICLE 4 - Offenses

1540

(a)  Any person who violates this chapter, or who willfully or repeatedly violates any rule or regulation promulgated under this chapter, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed 180 days, or by both such fine and imprisonment.

(b)  Operation of a community care facility without a license shall be subject to a summons to appear in court.

(Amended by Stats. 1985, Ch. 1415, Sec. 2.)



1540.1

Upon a finding by the licensing authority that a facility is in operation without a license, a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may enforce Section 1503.5, or Section 1508, or both sections by utilizing the procedures set forth in Chapter 5 (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code. A facility violating Section 1503.5 or 1508, or both, is guilty of an infraction punishable by a fine of two hundred dollars ($200) for each day of violation. Upon a determination that a community care facility is in violation of Section 1503.5 or 1508, or both, and after a citation has been issued, the peace officer shall immediately notify the licensing authority in the department.

(Amended by Stats. 1987, Ch. 856, Sec. 1.)



1540.2

Any person who, without lawful authorization from a duly authorized officer, employee, or agent of the department, informs an owner, operator, employee, agent, or resident of a community care facility, of an impending and unannounced site visit to that facility by personnel of the department is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000), by imprisonment in the county jail for a period not to exceed 180 days, or by both a fine and imprisonment.

(Amended by Stats. 1991, Ch. 888, Sec. 2.)



1541

The director may bring an action to enjoin the violation or threatened violation of Section 1503.5 or 1508, or both, in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss. Upon a finding by the director that the violations threaten the health or safety of persons in, or served by, a community care facility, the agency contracted with pursuant to Section 1511 may bring an action to enjoin the violation, threatened violation, or continued violation by any community care facility which is located in an area for which it is responsible pursuant to the terms of the contract.

With respect to any and all actions brought pursuant to this section alleging actual violation of Section 1503.5 or 1508, or both, the court shall, if it finds the allegations to be true, issue its order enjoining the community care facility from continuance of the violation.

(Amended by Stats. 1985, Ch. 1415, Sec. 4.)



1542

Any action brought by the director against a community care facility shall not abate by reason of a sale or other transfer of ownership of the community care facility which is a party to the action except with express written consent of the director.

(Added by Stats. 1973, Ch. 1203.)



1543

Notwithstanding any other provision of this chapter, the district attorney of every county, and city attorneys in those cities which have city attorneys who have jurisdiction to prosecute misdemeanors pursuant to Section 72193 of the Government Code, shall, upon their own initiative or upon application by the state department or its authorized representative, institute and conduct the prosecution of any action for violation within his or her county of any provisions of this chapter.

(Amended by Stats. 2002, Ch. 784, Sec. 513. Effective January 1, 2003.)



1546

An emergency client contingency account may be established within the Technical Assistance Fund to which not more than 50 percent of each penalty assessed pursuant to Section 1548 is deposited for use by the Community Care Licensing Division of the department, at the discretion of the director, for the care and relocation of clients when a facility’s license is revoked or temporarily suspended. The money in the account shall cover costs, including, but not limited to, transportation expenses, expenses incurred in notifying family members, and any other costs directly associated with providing continuous care and supervision to the clients. The department may seek the opinion of stakeholders and local governmental agencies in developing policies for emergency client care and supervision.

(Repealed and added by Stats. 2014, Ch. 29, Sec. 10. Effective June 20, 2014.)



1546.1

(a) (1) It is the intent of the Legislature in enacting this section to authorize the department to take quick, effective action to protect the health and safety of clients of community care facilities and to minimize the effects of transfer trauma that accompany the abrupt transfer of clients by appointing a temporary manager to assume the operation of a facility that is found to be in a condition in which continued operation by the licensee or his or her representative presents a substantial probability of imminent danger of serious physical harm or death to the clients.

(2) A temporary manager appointed pursuant to this section shall assume the operation of the facility in order to bring it into compliance with the law, facilitate a transfer of ownership to a new licensee, or ensure the orderly transfer of clients should the facility be required to close. Upon a final decision and order of revocation of the license or a forfeiture by operation of law, the department shall immediately issue a provisional license to the appointed temporary manager. Notwithstanding the applicable sections of this code governing the revocation of a provisional license, the provisional license issued to a temporary manager shall automatically expire upon the termination of the temporary manager. The temporary manager shall possess the provisional license solely for purposes of carrying out the responsibilities authorized by this section and the duties set forth in the written agreement between the department and the temporary manager. The temporary manager shall have no right to appeal the expiration of the provisional license.

(b) For purposes of this section, “temporary manager” means the person, corporation, or other entity appointed temporarily by the department as a substitute facility licensee or administrator with authority to hire, terminate, reassign staff, obligate facility funds, alter facility procedures, and manage the facility to correct deficiencies identified in the facility’s operation. The temporary manager shall have the final authority to direct the care and supervision activities of any person associated with the facility, including superseding the authority of the licensee and the administrator.

(c) The director may appoint a temporary manager when it is determined that it is necessary to temporarily suspend any license of a community care facility pursuant to Section 1550.5 and any of the following circumstances exist:

(1) The immediate relocation of the clients is not feasible based on transfer trauma, lack of alternate placements, or other emergency considerations for the health and safety of the clients.

(2) The licensee is unwilling or unable to comply with the requirements of Section 1556 for the safe and orderly relocation of clients when ordered to do so by the department.

(d) (1) Upon appointment, the temporary manager shall complete its application for a license to operate a community care facility and take all necessary steps and make best efforts to eliminate any substantial threat to the health and safety to clients or complete the transfer of clients to alternative placements pursuant to Section 1556. For purposes of a provisional license issued to a temporary manager, the licensee’s existing fire safety clearance shall serve as the fire safety clearance for the temporary manager’s provisional license.

(2) A person shall not impede the operation of a temporary manager. The temporary manager’s access to, or possession of, the property shall not be interfered with during the term of the temporary manager appointment. There shall be an automatic stay for a 60-day period subsequent to the appointment of a temporary manager of any action that would interfere with the functioning of the facility, including, but not limited to, termination of utility services, attachments or setoffs of client trust funds, and repossession of equipment in the facility.

(e) (1) The appointment of a temporary manager shall be immediately effective and shall continue for a period not to exceed 60 days unless otherwise extended in accordance with paragraph (2) of subdivision (h) at the discretion of the department or otherwise terminated earlier by any of the following events:

(A) The temporary manager notifies the department, and the department verifies, that the facility meets state and, if applicable, federal standards for operation, and will be able to continue to maintain compliance with those standards after the termination of the appointment of the temporary manager.

(B) The department approves a new temporary manager.

(C) A new operator is licensed.

(D) The department closes the facility.

(E) A hearing or court order ends the temporary manager appointment, including the appointment of a receiver under Section 1546.2.

(F) The appointment is terminated by the department or the temporary manager.

(2) The appointment of a temporary manager shall authorize the temporary manager to act pursuant to this section. The appointment shall be made pursuant to a written agreement between the temporary manager and the department that outlines the circumstances under which the temporary manager may expend funds. The department shall provide the licensee and administrator with a copy of the accusation to appoint a temporary manager at the time of appointment. The accusation shall notify the licensee of the licensee’s right to petition the Office of Administrative Hearings for a hearing to contest the appointment of the temporary manager as described in subdivision (f) and shall provide the licensee with a form and appropriate information for the licensee’s use in requesting a hearing.

(3) The director may rescind the appointment of a temporary manager and appoint a new temporary manager at any time that the director determines the temporary manager is not adhering to the conditions of the appointment.

(f) (1) The licensee of a community care facility may contest the appointment of the temporary manager by filing a petition for an order to terminate the appointment of the temporary manager with the Office of Administrative Hearings within 15 days from the date of mailing of the accusation to appoint a temporary manager under subdivision (e). On the same day as the petition is filed with the Office of Administrative Hearings, the licensee shall serve a copy of the petition to the office of the director.

(2) Upon receipt of a petition under paragraph (1), the Office of Administrative Hearings shall set a hearing date and time within 10 business days of the receipt of the petition. The office shall promptly notify the licensee and the department of the date, time, and place of the hearing. The office shall assign the case to an administrative law judge. At the hearing, relevant evidence may be presented pursuant to Section 11513 of the Government Code. The administrative law judge shall issue a written decision on the petition within 10 business days of the conclusion of the hearing. The 10-day time period for holding the hearing and for rendering a decision may be extended by the written agreement of the parties.

(3) The administrative law judge shall uphold the appointment of the temporary manager if the department proves, by a preponderance of the evidence, that the circumstances specified in subdivision (c) applied to the facility at the time of the appointment. The administrative law judge shall order the termination of the temporary manager if the burden of proof is not satisfied.

(4) The decision of the administrative law judge is subject to judicial review as provided in Section 1094.5 of the Code of Civil Procedure by the superior court of the county where the facility is located. This review may be requested by the licensee of the facility or the department by filing a petition seeking relief from the order. The petition may also request the issuance of temporary injunctive relief pending the decision on the petition. The superior court shall hold a hearing within 10 business days of the filing of the petition and shall issue a decision on the petition within 10 days of the hearing. The department may be represented by legal counsel within the department for purposes of court proceedings authorized under this section.

(g) If the licensee of the community care facility does not protest the appointment or does not prevail at either the administrative hearing under paragraph (2) of subdivision (f) or the superior court hearing under paragraph (4) of subdivision (f), the temporary manager shall continue in accordance with subdivision (e).

(h) (1) If the licensee of the community care facility petitions the Office of Administrative Hearings pursuant to subdivision (f), the appointment of the temporary manager by the director pursuant to this section shall continue until it is terminated by the administrative law judge or by the superior court, or it shall continue until the conditions of subdivision (e) are satisfied, whichever is earlier.

(2) At any time during the appointment of the temporary manager, the director may request an extension of the appointment by filing a petition for hearing with the Office of Administrative Hearings and serving a copy of the petition on the licensee. The office shall proceed as specified in paragraph (2) of subdivision (f). The administrative law judge may extend the appointment of the temporary manager an additional 60 days upon a showing by the department that the conditions specified in subdivision (c) continue to exist.

(3) The licensee or the department may request review of the administrative law judge’s decision on the extension as provided in paragraph (4) of subdivision (f).

(i) The temporary manager appointed pursuant to this section shall meet the following qualifications:

(1) Be qualified to oversee correction of deficiencies on the basis of experience and education.

(2) Not be the subject of any pending actions by the department or any other state agency nor have ever been excluded from a department licensed facility or had a license or certification suspended or revoked by an administrative action by the department or any other state agency.

(3) Have no financial ownership interest in the facility and have no member of his or her immediate family who has a financial ownership interest in the facility.

(4) Not currently serve, or within the past two years have served, as a member of the staff of the facility.

(j) Payment of the costs of the temporary manager shall comply with the following requirements:

(1) Upon agreement with the licensee, the costs of the temporary manager and any other expenses in connection with the temporary management shall be paid directly by the facility while the temporary manager is assigned to that facility. Failure of the licensee to agree to the payment of those costs may result in the payment of the costs by the department and subsequent required reimbursement of the department by the licensee pursuant to this section.

(2) Direct costs of the temporary manager shall be equivalent to the sum of the following:

(A) The prevailing fee paid by licensees for positions of the same type in the facility’s geographic area.

(B) Additional costs that reasonably would have been incurred by the licensee if the licensee and the temporary manager had been in an employment relationship.

(C) Any other reasonable costs incurred by the temporary manager in furnishing services pursuant to this section.

(3) May exceed the amount specified in paragraph (2) if the department is otherwise unable to attract a qualified temporary manager.

(k) (1) The responsibilities of the temporary manager may include, but are not limited to, the following:

(A) Paying wages to staff. The temporary manager shall have the full power to hire, direct, manage, and discharge employees of the facility, subject to any contractual rights they may have. The temporary manager shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the licensee or wages necessary to provide adequate staff for the protection of clients and compliance with the law.

(B) Preserving client funds. The temporary manager shall be entitled to, and shall take possession of, all property or assets of clients that are in the possession of the licensee or administrator of the facility. The temporary manager shall preserve all property, assets, and records of clients of which the temporary manager takes possession.

(C) Contracting for outside services as may be needed for the operation of the facility. Any contract for outside services in excess of five thousand dollars ($5,000) shall be approved by the director.

(D) Paying commercial creditors of the facility to the extent required to operate the facility. The temporary manager shall honor all leases, mortgages, and secured transactions affecting the building in which the facility is located and all goods and fixtures in the building, but only to the extent of payments that, in the case of a rental agreement, are for the use of the property during the period of the temporary management, or that, in the case of a purchase agreement, come due during the period of the temporary management.

(E) Doing all things necessary and proper to maintain and operate the facility in accordance with sound fiscal policies. The temporary manager shall take action as is reasonably necessary to protect or conserve the assets or property of which the temporary manager takes possession and may use those assets or property only in the performance of the powers and duties set out in this section.

(2) Expenditures by the temporary manager in excess of five thousand dollars ($5,000) shall be approved by the director. Total encumbrances and expenditures by the temporary manager for the duration of the temporary management shall not exceed the sum of forty-nine thousand nine hundred ninety-nine dollars ($49,999) unless approved by the director in writing.

(3) The temporary manager shall make no capital improvements to the facility in excess of five thousand dollars ($5,000) without the approval of the director.

(l) (1) To the extent department funds are advanced for the costs of the temporary manager or for other expenses in connection with the temporary management, the department shall be reimbursed from the revenues accruing to the facility or to the licensee or an entity related to the licensee. Any reimbursement received by the department shall be redeposited in the account from which the department funds were advanced. If the revenues are insufficient to reimburse the department, the unreimbursed amount shall constitute grounds for a monetary judgment in civil court and a subsequent lien upon the assets of the facility or the proceeds from the sale thereof. Pursuant to Chapter 2 (commencing with Section 697.510) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, a lien against the personal assets of the facility or an entity related to the licensee based on the monetary judgment obtained shall be filed with the Secretary of State on the forms required for a notice of judgment lien. A lien against the real property of the facility or an entity related to the licensee based on the monetary judgment obtained shall be recorded with the county recorder of the county where the facility of the licensee is located or where the real property of the entity related to the licensee is located. The lien shall not attach to the interests of a lessor, unless the lessor is operating the facility. The authority to place a lien against the personal and real property of the licensee for the reimbursement of any state funds expended pursuant to this section shall be given judgment creditor priority.

(2) For purposes of this section, “entity related to the licensee” means an entity, other than a natural person, of which the licensee is a subsidiary or an entity in which a person who was obligated to disclose information under Section 1520 possesses an interest that would also require disclosure pursuant to Section 1520.

(m) Appointment of a temporary manager under this section does not relieve the licensee of any responsibility for the care and supervision of clients under this chapter. The licensee, even if the license is deemed surrendered or the facility abandoned, shall be required to reimburse the department for all costs associated with operation of the facility during the period the temporary manager is in place that are not accounted for by using facility revenues or for the relocation of clients handled by the department if the licensee fails to comply with the relocation requirements of Section 1556 when required by the department to do so. If the licensee fails to reimburse the department under this section, then the department, along with using its own remedies available under this chapter, may request that the Attorney General’s office, the city attorney’s office, or the local district attorney’s office seek any available criminal, civil, or administrative remedy, including, but not limited to, injunctive relief, restitution, and damages in the same manner as provided for in Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(n) The department may use funds from the emergency client contingency account pursuant to Section 1546 when needed to supplement the operation of the facility or the transfer of clients under the control of the temporary manager appointed under this section if facility revenues are unavailable or exhausted when needed. Pursuant to subdivision (l), the licensee shall be required to reimburse the department for any funds used from the emergency client contingency account during the period of control of the temporary manager and any incurred costs of collection.

(o) This section does not apply to a residential facility that serves six or fewer persons and is also the principal residence of the licensee.

(p) Notwithstanding any other provision of law, the temporary manager shall be liable only for damages resulting from gross negligence in the operation of the facility or intentional tortious acts.

(q) All governmental immunities otherwise applicable to the state shall also apply to the state in the use of a temporary manager in the operation of a facility pursuant to this section.

(r) A licensee shall not be liable for any occurrences during the temporary management under this section except to the extent that the occurrences are the result of the licensee’s conduct.

(s) The department may adopt regulations for the administration of this section.

(Amended by Stats. 2014, Ch. 685, Sec. 3. Effective September 27, 2014.)



1546.2

(a) It is the intent of the Legislature in enacting this section to authorize the department to take quick, effective action to protect the health and safety of residents of community care facilities and to minimize the effects of transfer trauma that accompany the abrupt transfer of clients through a system whereby the department may apply for a court order appointing a receiver to temporarily operate a community care facility. The receivership is not intended to punish a licensee or to replace attempts to secure cooperative action to protect the clients’ health and safety. The receivership is intended to protect the clients in the absence of other reasonably available alternatives. The receiver shall assume the operation of the facility in order to bring it into compliance with law, facilitate a transfer of ownership to a new licensee, or ensure the orderly transfer of clients should the facility be required to close.

(b) (1) Whenever circumstances exist indicating that continued management of a community care facility by the current licensee would present a substantial probability or imminent danger of serious physical harm or death to the clients, or the facility is closing or intends to terminate operation as a community care facility and adequate arrangements for relocation of clients have not been made at least 30 days prior to the closing or termination, the director may petition the superior court for the county in which the community care facility is located for an order appointing a receiver to temporarily operate the community care facility in accordance with this section.

(2) The petition shall allege the facts upon which the action is based and shall be supported by an affidavit of the director. A copy of the petition and affidavits, together with an order to appear and show cause why temporary authority to operate the community care facility should not be vested in a receiver pursuant to this section, shall be delivered to the licensee, administrator, or a responsible person at the facility to the attention of the licensee and administrator. The order shall specify a hearing date, which shall be not less than 10, nor more than 15, days following delivery of the petition and order upon the licensee, except that the court may shorten or lengthen the time upon a showing of just cause.

(c) (1) If the director files a petition pursuant to subdivision (b) for appointment of a receiver to operate a community care facility, in accordance with Section 564 of the Code of Civil Procedure, the director may also petition the court, in accordance with Section 527 of the Code of Civil Procedure, for an order appointing a temporary receiver. A temporary receiver appointed by the court pursuant to this subdivision shall serve until the court has made a final determination on the petition for appointment of a receiver filed pursuant to subdivision (b). A receiver appointed pursuant to this subdivision shall have the same powers and duties as a receiver would have if appointed pursuant to subdivision (b). Upon the director filing a petition for a receiver, the receiver shall complete its application for a provisional license to operate a community care facility. For purposes of a provisional license issued to a receiver, the licensee’s existing fire safety clearance shall serve as the fire safety clearance for the receiver’s provisional license.

(2) At the time of the hearing, the department shall advise the licensee of the name of the proposed receiver. The receiver shall be a certified community care facility administrator or other responsible person or entity, as determined by the court, from a list of qualified receivers established by the department, and, if need be, with input from providers of residential care and consumer representatives. Persons appearing on the list shall have experience in the delivery of care services to clients of community care facilities, and, if feasible, shall have experience with the operation of a community care facility, shall not be the subject of any pending actions by the department or any other state agency, and shall not have ever been excluded from a department licensed facility nor have had a license or certification suspended or revoked by an administrative action by the department or any other state agency. The receivers shall have sufficient background and experience in management and finances to ensure compliance with orders issued by the court. The owner, licensee, or administrator shall not be appointed as the receiver unless authorized by the court.

(3) If at the conclusion of the hearing, which may include oral testimony and cross-examination at the option of any party, the court determines that adequate grounds exist for the appointment of a receiver and that there is no other reasonably available remedy to protect the clients, the court may issue an order appointing a receiver to temporarily operate the community care facility and enjoining the licensee from interfering with the receiver in the conduct of his or her duties. In these proceedings, the court shall make written findings of fact and conclusions of law and shall require an appropriate bond to be filed by the receiver and paid for by the licensee. The bond shall be in an amount necessary to protect the licensee in the event of any failure on the part of the receiver to act in a reasonable manner. The bond requirement may be waived by the licensee.

(4) The court may permit the licensee to participate in the continued operation of the facility during the pendency of any receivership ordered pursuant to this section and shall issue an order detailing the nature and scope of participation.

(5) Failure of the licensee to appear at the hearing on the petition shall constitute an admission of all factual allegations contained in the petition for purposes of these proceedings only.

(6) The licensee shall receive notice and a copy of the application each time the receiver applies to the court or the department for instructions regarding his or her duties under this section, when an accounting pursuant to subdivision (i) is submitted, and when any other report otherwise required under this section is submitted. The licensee shall have an opportunity to present objections or otherwise participate in those proceedings.

(d) A person shall not impede the operation of a receivership created under this section. The receiver’s access to, or possession of, the property shall not be interfered with during the term of the receivership. There shall be an automatic stay for a 60-day period subsequent to the appointment of a receiver of any action that would interfere with the functioning of the facility, including, but not limited to, cancellation of insurance policies executed by the licensees, termination of utility services, attachments or setoffs of client trust funds and working capital accounts, and repossession of equipment in the facility.

(e) When a receiver is appointed, the licensee may, at the discretion of the court, be divested of possession and control of the facility in favor of the receiver. If the court divests the licensee of possession and control of the facility in favor of the receiver, the department shall immediately issue a provisional license to the receiver. Notwithstanding the applicable sections of this code governing the revocation of a provisional license, the provisional license issued to a receiver shall automatically expire upon the termination of the receivership. The receiver shall possess the provisional license solely for purposes of carrying out the responsibilities authorized by this section and the duties ordered by the court. The receiver shall have no right to appeal the expiration of the provisional license.

(f) A receiver appointed pursuant to this section:

(1) May exercise those powers and shall perform those duties ordered by the court, in addition to other duties provided by statute.

(2) Shall operate the facility in a manner that ensures the safety and adequate care for the clients.

(3) Shall have the same rights to possession of the building in which the facility is located, and of all goods and fixtures in the building at the time the petition for receivership is filed, as the licensee and administrator would have had if the receiver had not been appointed.

(4) May use the funds, building, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to clients and to any other persons receiving services from the facility at the time the petition for receivership was filed.

(5) Shall take title to all revenue coming to the facility in the name of the receiver who shall use it for the following purposes in descending order of priority:

(A) To pay wages to staff. The receiver shall have full power to hire, direct, manage, and discharge employees of the facility, subject to any contractual rights they may have. The receiver shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the licensee or wages necessary to provide adequate staff for the protection of the clients and compliance with the law.

(B) To preserve client funds. The receiver shall be entitled to, and shall take, possession of all property or assets of clients that are in the possession of the licensee or operator of the facility. The receiver shall preserve all property, assets, and records of clients of which the receiver takes possession.

(C) To contract for outside services as may be needed for the operation of the community care facility. Any contract for outside services in excess of five thousand dollars ($5,000) shall be approved by the court.

(D) To pay commercial creditors of the facility to the extent required to operate the facility. Except as provided in subdivision (h), the receiver shall honor all leases, mortgages, and secured transactions affecting the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of receivership, or which, in the case of a purchase agreement, come due during the period of receivership.

(E) To receive a salary, as approved by the court.

(F) To do all things necessary and proper to maintain and operate the facility in accordance with sound fiscal policies. The receiver shall take action as is reasonably necessary to protect or conserve the assets or property of which the receiver takes possession and may use those assets or property only in the performance of the powers and duties set out in this section and by order of the court.

(G) To ask the court for direction in the treatment of debts incurred prior to the appointment, if the licensee’s debts appear extraordinary, of questionable validity, or unrelated to the normal and expected maintenance and operation of the facility, or if payment of the debts will interfere with the purposes of receivership.

(g) (1) A person who is served with notice of an order of the court appointing a receiver and of the receiver’s name and address shall be liable to pay the receiver, rather than the licensee, for any goods or services provided by the community care facility after the date of the order. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit amounts received in a special account and shall use this account for all disbursements. Payment to the receiver pursuant to this subdivision shall discharge the obligation to the extent of the payment and shall not thereafter be the basis of a claim by the licensee or any other person. A client shall not be evicted nor may any contract or rights be forfeited or impaired, nor may any forfeiture be effected or liability increased, by reason of an omission to pay the licensee, operator, or other person a sum paid to the receiver pursuant to this subdivision.

(2) This section shall not be construed to suspend, during the temporary management by the receiver, any obligation of the licensee for payment of local, state, or federal taxes. A licensee shall not be held liable for acts or omissions of the receiver during the term of the temporary management.

(3) Upon petition of the receiver, the court may order immediate payment to the receiver for past services that have been rendered and billed, and the court may also order a sum not to exceed one month’s advance payment to the receiver of any sums that may become payable under the Medi-Cal program.

(h) (1) A receiver shall not be required to honor a lease, mortgage, or secured transaction entered into by the licensee of the facility and another party if the court finds that the agreement between the parties was entered into for a collusive, fraudulent purpose or that the agreement is unrelated to the operation of the facility.

(2) A lease, mortgage, or secured transaction or an agreement unrelated to the operation of the facility that the receiver is permitted to dishonor pursuant to this subdivision shall only be subject to nonpayment by the receiver for the duration of the receivership, and the dishonoring of the lease, mortgage, security interest, or other agreement, to this extent, by the receiver shall not relieve the owner or operator of the facility from any liability for the full amount due under the lease, mortgage, security interest, or other agreement.

(3) If the receiver is in possession of real estate or goods subject to a lease, mortgage, or security interest that the receiver is permitted to avoid pursuant to paragraph (1), and if the real estate or goods are necessary for the continued operation of the facility, the receiver may apply to the court to set a reasonable rent, price, or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on this application within 15 days. The receiver shall send notice of the application to any known owner of the property involved at least 10 days prior to the hearing.

(4) Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or possession of the goods or real estate, subject to the lease or mortgage, which is brought by any person who received the notice required by this subdivision. However, payment by the receiver of the amount determined by the court to be reasonable shall not relieve the owner or operator of the facility from any liability for the difference between the amount paid by the receiver and the amount due under the original lease, mortgage, or security interest.

(i) A monthly accounting shall be made by the receiver to the department of all moneys received and expended by the receiver on or before the 15th day of the following month or as ordered by the court, and the remainder of income over expenses for that month shall be returned to the licensee. A copy of the accounting shall be provided to the licensee. The licensee or owner of the community care facility may petition the court for a determination as to the reasonableness of any expenditure made pursuant to paragraph (5) of subdivision (f).

(j) (1) The receiver shall be appointed for an initial period of not more than three months. The initial three-month period may be extended for additional periods not exceeding three months, as determined by the court pursuant to this section. At the end of one month, the receiver shall report to the court on its assessment of the probability that the community care facility will meet state standards for operation by the end of the initial three-month period and will continue to maintain compliance with those standards after termination of the receiver’s management. If it appears that the facility cannot be brought into compliance with state standards within the initial three-month period, the court shall take appropriate action as follows:

(A) Extend the receiver’s management for an additional three months if there is a substantial likelihood that the facility will meet state standards within that period and will maintain compliance with the standards after termination of the receiver’s management. The receiver shall report to the court in writing upon the facility’s progress at the end of six weeks of any extension ordered pursuant to this paragraph.

(B) Order the director to revoke or temporarily suspend, or both, the license pursuant to Article 5 (commencing with Section 1550) and extend the receiver’s management for the period necessary to transfer clients in accordance with the transfer plan, but for not more than three months from the date of initial appointment of a receiver, or 14 days, whichever is greater. An extension of an additional three months may be granted if deemed necessary by the court.

(2) If it appears at the end of six weeks of an extension ordered pursuant to subparagraph (A) of paragraph (1) that the facility cannot be brought into compliance with state standards for operation or that it will not maintain compliance with those standards after the receiver’s management is terminated, the court shall take appropriate action as specified in subparagraph (B) of paragraph (1).

(3) In evaluating the probability that a community care facility will maintain compliance with state standards of operation after the termination of receiver management ordered by the court, the court shall consider at least the following factors:

(A) The duration, frequency, and severity of past violations in the facility.

(B) History of compliance in other care facilities operated by the proposed licensee.

(C) Efforts by the licensee to prevent and correct past violations.

(D) The financial ability of the licensee to operate in compliance with state standards.

(E) The recommendations and reports of the receiver.

(4) Management of a community care facility operated by a receiver pursuant to this section shall not be returned to the licensee, to any person related to the licensee, or to any person who served as a member of the facility’s staff or who was employed by the licensee prior to the appointment of the receiver unless both of the following conditions are met:

(A) The department believes that it would be in the best interests of the clients of the facility, requests that the court return the operation of the facility to the former licensee, and provides clear and convincing evidence to the court that it is in the best interests of the facility’s clients to take that action.

(B) The court finds that the licensee has fully cooperated with the department in the appointment and ongoing activities of a receiver appointed pursuant to this section, and, if applicable, any temporary manager appointed pursuant to Section 1546.1.

(5) The owner of the facility may at any time sell, lease, or close the facility, subject to the following provisions:

(A) If the owner closes the facility, or the sale or lease results in the closure of the facility, the court shall determine if a transfer plan is necessary. If the court so determines, the court shall adopt and implement a transfer plan consistent with the provisions of Section 1556.

(B) If the licensee proposes to sell or lease the facility and the facility will continue to operate as a community care facility, the court and the department shall reevaluate any proposed transfer plan. If the court and the department determine that the sale or lease of the facility will result in compliance with licensing standards, the transfer plan and the receivership shall, subject to those conditions that the court may impose and enforce, be terminated upon the effective date of the sale or lease.

(k) (1) The salary of the receiver shall be set by the court commensurate with community care facility industry standards, giving due consideration to the difficulty of the duties undertaken, and shall be paid from the revenue coming to the facility. If the revenue is insufficient to pay the salary in addition to other expenses of operating the facility, the receiver’s salary shall be paid from the emergency client contingency account as provided in Section 1546. State advances of funds in excess of five thousand dollars ($5,000) shall be approved by the director. Total advances for encumbrances and expenditures shall not exceed the sum of forty-nine thousand nine hundred ninety-nine dollars ($49,999) unless approved by the director in writing.

(2) To the extent state funds are advanced for the salary of the receiver or for other expenses in connection with the receivership, as limited by subdivision (g), the state shall be reimbursed from the revenues accruing to the facility or to the licensee or an entity related to the licensee. Any reimbursement received by the state shall be redeposited in the account from which the state funds were advanced. If the revenues are insufficient to reimburse the state, the unreimbursed amount shall constitute grounds for a monetary judgment in civil court and a subsequent lien upon the assets of the facility or the proceeds from the sale thereof. Pursuant to Chapter 2 (commencing with Section 697.510) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, a lien against the personal assets of the facility or an entity related to the licensee based on the monetary judgment obtained shall be filed with the Secretary of State on the forms required for a notice of judgment lien. A lien against the real property of the facility or an entity related to the licensee based on the monetary judgment obtained shall be recorded with the county recorder of the county where the facility of the licensee is located or where the real property of the entity related to the licensee is located. The lien shall not attach to the interests of a lessor, unless the lessor is operating the facility. The authority to place a lien against the personal and real property of the licensee for the reimbursement of any state funds expended pursuant to this section shall be given judgment creditor priority.

(3) For purposes of this subdivision, “entity related to the licensee” means an entity, other than a natural person, of which the licensee is a subsidiary or an entity in which any person who was obligated to disclose information under Section 1520 possesses an interest that would also require disclosure pursuant to Section 1520.

(l) (1) This section does not impair the right of the owner of a community care facility to dispose of his or her property interests in the facility, but any facility operated by a receiver pursuant to this section shall remain subject to that administration until terminated by the court. The termination shall be promptly effectuated, provided that the interests of the clients have been safeguarded as determined by the court.

(2) This section does not limit the power of the court to appoint a receiver under any other applicable provision of law or to order any other remedy available under law.

(m) (1) Notwithstanding any other provision of law, the receiver shall be liable only for damages resulting from gross negligence in the operation of the facility or intentional tortious acts.

(2) All governmental immunities otherwise applicable to the State of California shall also apply in the use of a receiver in the operation of a facility pursuant to this section.

(3) The licensee shall not be liable for any occurrences during the receivership except to the extent that the occurrences are the result of the licensee’s conduct.

(n) The department may adopt regulations for the administration of this section. This section does not impair the authority of the department to temporarily suspend licenses under Section 1550.5 or to reach a voluntary agreement with the licensee for alternate management of a community care facility including the use of a temporary manager under Section 1546.1. This section does not authorize the department to interfere in a labor dispute.

(o) This section does not apply to a residential facility that serves six or fewer persons and is also the principal residence of the licensee.

(p) This section does not apply to a licensee that has obtained a certificate of authority to offer continuing care contracts, as defined in paragraph (8) of subdivision (c) of Section 1771.

(Amended by Stats. 2014, Ch. 685, Sec. 4. Effective September 27, 2014.)



1547

(a)  Notwithstanding any other provision of this chapter, any person who violates Section 1503.5 or 1508, or both, may be assessed by the department an immediate civil penalty in the amount of two hundred dollars ($200) per day of the violation.

(b)  The civil penalty authorized in subdivision (a) shall be imposed if an unlicensed facility is operated and the operator refuses to seek licensure or the operator seeks licensure and the licensure application is denied and the operator continues to operate the unlicensed facility, unless other remedies available to the department, including criminal prosecution, are deemed more effective by the department.

(c)  An operator may appeal the assessment to the director. The department shall adopt regulations setting forth the appeal procedure.

(Amended by Stats. 1990, Ch. 1488, Sec. 1.)



1548

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter, the department may levy a civil penalty.

(b) The amount of the civil penalty shall not be less than twenty-five dollars ($25) or more than fifty dollars ($50) per day for each violation of this chapter except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. In no event, shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Section 1534, the department shall assess an immediate civil penalty of one hundred fifty dollars ($150) per day per violation for any of the following serious violations:

(1) (A) Fire clearance violations, including, but not limited to, overcapacity, ambulatory status, inoperable smoke alarms, and inoperable fire alarm systems. The civil penalty shall not be assessed if the licensee has done either of the following:

(i) Requested the appropriate fire clearance based on ambulatory, nonambulatory, or bedridden status, and the decision is pending.

(ii) Initiated eviction proceedings.

(B) A licensee denied a clearance for bedridden residents may appeal to the fire authority, and, if that appeal is denied, may subsequently appeal to the Office of the State Fire Marshal, and shall not be assessed an immediate civil penalty until the final appeal is decided, or after 60 days has passed from the date of the citation, whichever is earlier.

(2) Absence of supervision, as required by statute or regulation.

(3) Accessible bodies of water when prohibited in this chapter or regulations adopted pursuant to this chapter.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Section 1533, 1534, or 1538.

(6) The presence of an excluded person on the premises.

(d) Notwithstanding Section 1534, any facility that is cited for repeating the same violation of this chapter within 12 months of the first violation is subject to an immediate civil penalty of one hundred fifty dollars ($150) and fifty dollars ($50) for each day the violation continues until the deficiency is corrected.

(e) Any facility that is assessed a civil penalty pursuant to subdivision (d) which repeats the same violation of this chapter within 12 months of the violation subject to subdivision (d) is subject to an immediate civil penalty of one hundred fifty dollars ($150) for each day the violation continues until the deficiency is corrected.

(f) The department shall adopt regulations implementing this section.

(g) As provided in Section 11466.31 of the Welfare and Institutions Code, the department may offset civil penalties owed by a group home against moneys to be paid by a county for the care of minors after the group home has exhausted its appeal of the civil penalty assessment. The department shall provide the group home a reasonable opportunity to pay the civil penalty before instituting the offset provision.

(h) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 813, Sec. 1. Effective January 1, 2015. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 813.)



1548-1

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter, the department may levy a civil penalty.

(b) The amount of the civil penalty shall not be less than twenty-five dollars ($25) or more than fifty dollars ($50) per day for each violation of this chapter except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. In no event, shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Section 1534, the department shall assess an immediate civil penalty of one hundred fifty dollars ($150) per day per violation for any of the following serious violations:

(1) (A) Fire clearance violations, including, but not limited to, overcapacity, ambulatory status, inoperable smoke alarms, and inoperable fire alarm systems. The civil penalty shall not be assessed if the licensee has done either of the following:

(i) Requested the appropriate fire clearance based on ambulatory, nonambulatory, or bedridden status, and the decision is pending.

(ii) Initiated eviction proceedings.

(B) A licensee denied a clearance for bedridden residents may appeal to the fire authority, and, if that appeal is denied, may subsequently appeal to the Office of the State Fire Marshal, and shall not be assessed an immediate civil penalty until the final appeal is decided, or after 60 days has passed from the date of the citation, whichever is earlier.

(2) Absence of supervision, as required by statute or regulation.

(3) Accessible bodies of water when prohibited in this chapter or regulations adopted pursuant to this chapter.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Section 1533, 1534, or 1538.

(6) The presence of an excluded person on the premises.

(d) (1) For a violation that the department determines resulted in the death of a resident at an adult residential facility, social rehabilitation facility, enhanced behavioral supports home, or community crisis home, the civil penalty shall be fifteen thousand dollars ($15,000).

(2) For a violation that the department determines resulted in the death of a person receiving care at an adult day program, the civil penalty shall be assessed as follows:

(A) Seven thousand five hundred dollars ($7,500) for a licensee licensed, among all of the licensee’s facilities, to care for 50 or less persons.

(B) Ten thousand dollars ($10,000) for a licensee licensed, among all of the licensee’s facilities, to care for more than 50 persons.

(3) For a violation that the department determines resulted in the death of a person receiving care at a therapeutic day services facility, foster family agency, community treatment facility, full-service adoption agency, noncustodial adoption agency, transitional shelter care facility, transitional housing placement provider, or group home, the civil penalty shall be assessed as follows:

(A) Seven thousand five hundred dollars ($7,500) for a licensee licensed, among all of the licensee’s facilities, to care for 40 or less children.

(B) Ten thousand dollars ($10,000) for a licensee licensed, among all of the licensee’s facilities, to care for 41 to 100, inclusive, children.

(C) Fifteen thousand dollars ($15,000) for a licensee licensed, among all of the licensee’s facilities, to care for more than 100 children.

(4) For a violation that the department determines resulted in the death of a resident at a runaway and homeless youth shelter, the civil penalty shall be five thousand dollars ($5,000).

(e) (1) (A) For a violation that the department determines constitutes physical abuse, as defined in Section 15610.63 of the Welfare and Institutions Code, or resulted in serious bodily injury, as defined in Section 243 of the Penal Code, to a resident at an adult residential facility, social rehabilitation facility, enhanced behavioral supports home, or community crisis home, the civil penalty shall be ten thousand dollars ($10,000).

(B) For a violation that the department determines constitutes physical abuse, as defined in Section 15610.63 of the Welfare and Institutions Code, or resulted in serious bodily injury, as defined in Section 243 of the Penal Code, to a person receiving care at an adult day program, the civil penalty shall be assessed as follows:

(i) Two thousand five hundred dollars ($2,500) for a licensee licensed, among all of the licensee’s facilities, to care for 50 or less persons.

(ii) Five thousand dollars ($5,000) for a licensee licensed, among all of the licensee’s facilities, to care for more than 50 persons.

(C) For a violation that the department determines constitutes physical abuse, as defined in paragraph (2), or resulted in serious bodily injury, as defined in Section 243 of the Penal Code, to a person receiving care at a therapeutic day services facility, foster family agency, community treatment facility, full-service adoption agency, noncustodial adoption agency, transitional shelter care facility, transitional housing placement provider, or group home, the civil penalty shall be assessed as follows:

(i) Two thousand five hundred dollars ($2,500) for a licensee licensed, among all of the licensee’s facilities, to care for 40 or less children.

(ii) Five thousand dollars ($5,000) for a licensee licensed, among all of the licensee’s facilities, to care for 41 to 100, inclusive, children.

(iii) Ten thousand dollars ($10,000) for a licensee licensed, among all of the licensee’s facilities, to care for more than 100 children.

(D) For a violation that the department determines constitutes physical abuse, as defined in paragraph (2), or resulted in serious bodily injury, as defined in Section 243 of the Penal Code, to a resident at a runaway and homeless youth shelter, the civil penalty shall be one thousand dollars ($1,000).

(2) For purposes of subparagraphs (C) and (D), “physical abuse” includes physical injury inflicted upon a child by another person by other than accidental means, sexual abuse as defined in Section 11165.1 of the Penal Code, neglect as defined in Section 11165.2 of the Penal Code, or unlawful corporal punishment or injury as defined in Section 11165.4 of the Penal Code when the person responsible for the child’s welfare is a licensee, administrator, or employee of any facility licensed to care for children.

(f) Prior to the issuance of a citation imposing a civil penalty pursuant to subdivision (d) or (e), the decision shall be approved by the director.

(g) Notwithstanding Section 1534, any facility that is cited for repeating the same violation of this chapter within 12 months of the first violation is subject to an immediate civil penalty of one hundred fifty dollars ($150) and fifty dollars ($50) for each day the violation continues until the deficiency is corrected.

(h) Any facility that is assessed a civil penalty pursuant to subdivision (g) that repeats the same violation of this chapter within 12 months of the violation subject to subdivision (g) is subject to an immediate civil penalty of one hundred fifty dollars ($150) for each day the violation continues until the deficiency is corrected.

(i) (1) The department shall adopt regulations setting forth the appeal procedures for deficiencies.

(2) A licensee shall have the right to submit to the department a written request for a formal review of a civil penalty assessed pursuant to subdivisions (d) and (e) within 10 days of receipt of the notice of a civil penalty assessment and shall provide all supporting documentation at that time. The review shall be conducted by a regional manager of the Community Care Licensing Division. If the regional manager determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the regional manager’s decision within 60 days of the request to review the assessment of the civil penalty.

(3) The licensee may further appeal to the program administrator of the Community Care Licensing Division within 10 days of receipt of the notice of the regional manager’s decision and shall provide all supporting documentation at that time. If the program administrator determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the program administrator’s decision within 60 days of the request to review the regional manager’s decision.

(4) The licensee may further appeal to the deputy director of the Community Care Licensing Division within 10 days of receipt of the notice of the program director’s decision and shall provide all supporting documentation at that time. If the deputy director determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the deputy director’s decision within 60 days of the request to review the program administrator’s decision.

(5) Upon exhausting the deputy director review, a licensee may appeal a civil penalty assessed pursuant to subdivision (d) or (e) to an administrative law judge. Proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by those provisions. In all proceedings conducted in accordance with this section, the standard of proof shall be by a preponderance of the evidence.

(6) If, in addition to an assessment of civil penalties, the department elects to file an administrative action to suspend or revoke the facility license that includes violations relating to the assessment of the civil penalties, the department review of the pending appeal shall cease and the assessment of the civil penalties shall be heard as part of the administrative action process.

(j) The department shall adopt regulations implementing this section.

(k) The department shall, by January 1, 2016, amend its regulations to reflect the changes to this section made by the act that added this subdivision.

(l) As provided in Section 11466.31 of the Welfare and Institutions Code, the department may offset civil penalties owed by a group home against moneys to be paid by a county for the care of minors after the group home has exhausted its appeal of the civil penalty assessment. The department shall provide the group home a reasonable opportunity to pay the civil penalty before instituting the offset provision.

(m) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 813, Sec. 2. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)



1548.1

The Legislature finds and declares that the current civil penalty structure for facilities licensed by the State Department of Social Services is insufficient to ensure the health and safety of those in care. It is the intent of the Legislature to comprehensively increase these penalties for all facilities in subsequent legislation, with particular emphasis on penalties for violations that result in serious injury or death.

(Added by Stats. 2014, Ch. 29, Sec. 13. Effective June 20, 2014.)



1549

The civil, criminal, and administrative remedies available to the department pursuant to this article are not exclusive, and may be sought and employed in any combination deemed advisable by the department to enforce this chapter.

(Added by Stats. 1985, Ch. 1415, Sec. 6.)






ARTICLE 5 - Suspension and Revocation

1550

The department may deny an application for, or suspend or revoke, any license, or any special permit, certificate of approval, or administrator certificate, issued under this chapter upon any of the following grounds and in the manner provided in this chapter, or may deny a transfer of a license pursuant to paragraph (2) of subdivision (b) of Section 1524 for any of the following grounds:

(a) Violation of this chapter or of the rules and regulations promulgated under this chapter by the licensee or holder of a special permit or certificate.

(b) Aiding, abetting, or permitting the violation of this chapter or of the rules and regulations promulgated under this chapter.

(c) Conduct which is inimical to the health, morals, welfare, or safety of either the people of this state or an individual in, or receiving services from, the facility or certified family home.

(d) The conviction of a licensee, holder of a special permit or certificate, or other person mentioned in Section 1522, at any time before or during licensure, of a crime as defined in Section 1522.

(e) The licensee of any facility, the holder of a special permit or certificate, or the person providing direct care or supervision knowingly allows any child to have illegal drugs or alcohol.

(f) Engaging in acts of financial malfeasance concerning the operation of a facility or certified family home, including, but not limited to, improper use or embezzlement of client moneys and property or fraudulent appropriation for personal gain of facility moneys and property, or willful or negligent failure to provide services.

(Amended by Stats. 2014, Ch. 29, Sec. 14. Effective June 20, 2014.)



1550.5

The director may temporarily suspend any license prior to any hearing when, in the opinion of the director, the action is urgent to protect residents or clients of the facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety. The director shall serve the licensee with the temporary suspension order, a copy of available discovery and other relevant evidence in the possession of the department, including, but not limited to, affidavits, declarations, and any other evidence upon which the director relied in issuing the temporary suspension order, the names of the department’s witnesses, and the effective date of the temporary suspension and at the same time shall serve the licensee with an accusation.

(a)  (1)  The department shall notify the licensee, upon service of an order of temporary license suspension, of the licensee’s right to an interim hearing on the order. The department shall also provide the licensee with a form and appropriate information for the licensee’s use in requesting an interim hearing. The department shall also notify the licensee, upon service, of the licensee’s independent right to seek review of the order by the superior court pursuant to Section 1085 of the Code of Civil Procedure.

(2)  (A)  The licensee may request an interim hearing by mailing or delivering a written request to the Office of Administrative Hearings. The licensee shall mail or deliver the request to the address or location specified on the request form served with the order. The licensee shall mail or deliver the request within five days after service of the order. Upon receipt of a timely request for an interim hearing, the Office of Administrative Hearings shall set a hearing date and time which shall be within 10 working days of the office’s receipt of the request. The Office of Administrative Hearings shall promptly notify the licensee of the date, time, and place of the hearing. The licensee’s request for an interim hearing shall not stay the operation of the order.

(B)  Nothing in this section precludes a licensee from proceeding directly to a full evidentiary hearing or from seeking review of the temporary suspension order by the superior court without first requesting an interim hearing. Nothing in this section requires resolution of the interim hearing prior to review of the temporary suspension order by the superior court. The relief that may be ordered is a stay of the temporary suspension order.

(3)  (A)  An interim hearing shall be held before an administrative law judge of the Office of Administrative Hearings. The interim hearing shall be held at the regional office of the Office of Administrative Hearings having jurisdiction over the location of the facility.

(B)  For purposes of the interim hearing conducted pursuant to this section, the licensee and department shall, at a minimum, have the following rights:

(i)  To be represented by counsel.

(ii)  To have a record made of the proceedings, copies of which may be obtained by the licensee upon payment of reasonable charges associated with the record.

(iii)  To present written evidence in the form of relevant declarations, affidavits, and documents. No later than five working days prior to the interim hearing, the department and the respondent shall serve the opposing party, by overnight delivery or facsimile transmission, with any additional available pertinent discovery that the department or respondent will present at the hearing and that was not provided to the licensee at the time the temporary suspension order was issued. The additional discovery shall include, but not be limited to, affidavits, declarations, and the names of witnesses who will testify at the full evidentiary hearing. The department and the respondent shall have a continuing obligation to exchange discovery as described in this section, up to and including the day of the interim hearing. There shall be no oral testimony at the interim hearing.

(iv)  In lieu of an affidavit by an alleged victim named in the accusation, the department and the respondent shall be permitted, at the discretion of the administrative law judge, to introduce at the interim hearing hearsay evidence as to any statement made by the alleged victim as if the alleged victim executed an affidavit. In deciding whether the hearsay statement should be admitted as evidence in the interim hearing, the administrative law judge shall consider the circumstances that would indicate the trustworthiness of the statement.

(v)  To present oral argument.

(C)  Consistent with the standards of proof applicable to a preliminary injunction entered under Section 527 of the Code of Civil Procedure, the administrative law judge shall vacate the temporary suspension order where, in the exercise of discretion, the administrative law judge concludes both of the following:

(i)  There is a reasonable probability that the licensee will prevail in the underlying action.

(ii)  The likelihood of physical or mental abuse, abandonment, or other substantial threat to the health or safety of residents or clients in not sustaining the order does not outweigh the likelihood of injury to the licensee in sustaining the order.

(D)  The interim hearing shall be reported or recorded pursuant to subdivision (d) of Section 11512 of the Government Code.

(4)  The administrative law judge shall issue a verbal interim decision at the conclusion of the interim hearing which sustains or vacates the order. The administrative law judge shall issue a written interim decision within five working days following the conclusion of the interim hearing. The written interim decision shall include findings of fact and a conclusion articulating the connection between the evidence produced at the hearing and the decision reached.

(5)  The interim decision shall be subject to review only pursuant to Section 1094.5 of the Code of Civil Procedure. The department or the licensee may file a petition for that review. A petition for review under Section 1094.5 of the Code of Civil Procedure shall be heard by the court within 10 days of its filing and the court shall issue its judgment on the petition within 10 days of the conclusion of the hearing.

(6)  The department may proceed with the accusation as otherwise provided by this section and Section 1551 notwithstanding an interim decision by the administrative law judge that vacates the order of temporary license suspension.

(b)  Upon receipt of a notice of defense to the accusation by the licensee, the director shall, within 15 days, set the matter for a full evidentiary hearing, and the hearing shall be held as soon as possible but not later than 30 days after receipt of the notice. The temporary suspension shall remain in effect until the time the hearing is completed and the director has made a final determination on the merits, unless it is earlier vacated by interim decision of the administrative law judge or a superior court judge. However, the temporary suspension shall be deemed vacated if the director fails to make a final determination on the merits within 30 days after the original hearing has been completed.

(Amended by Stats. 1997, Ch. 728, Sec. 1. Effective January 1, 1998.)



1550.7

(a) The department shall conduct an unannounced visit to a facility within 30 days after the effective date of a temporary suspension of a license in order to ensure that the facility is nonoperational, unless the department previously has verified that the facility is nonoperational.

(b) The department shall conduct an unannounced visit to a facility within 30 days after the effective date of a revocation of a license, in order to ensure that the facility is nonoperational, unless the department previously has verified that the facility is nonoperational.

(Added by Stats. 2008, Ch. 291, Sec. 8. Effective September 25, 2008.)



1551

(a)  Proceedings for the suspension, revocation, or denial of a license, registration, special permit, certificate of approval, or any administrator certificate under this chapter, or denial of transfer of a license pursuant to paragraph (2) of subdivision (c) of Section 1524, shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by those provisions. In the event of conflict between this chapter and the Government Code, the Government Code shall prevail.

(b) In all proceedings conducted in accordance with this section, the standard of proof to be applied shall be by the preponderance of the evidence.

(c) If the license, special permit, certificate of approval, or administrator certificate is not temporarily suspended pursuant to Section 1550, the hearing shall be held within 90 calendar days after receipt of the notice of defense, unless a continuance of the hearing is granted by the department or the administrative law judge. When the matter has been set for hearing only the administrative law judge may grant a continuance of the hearing. The administrative law judge may, but need not, grant a continuance of the hearing only upon finding the existence of one or more of the following:

(1) The death or incapacitating illness of a party, a representative or attorney of a party, a witness to an essential fact, or of the parent, child, or member of the household of such person, when it is not feasible to substitute another representative, attorney, or witness because of the proximity of the hearing date.

(2) Lack of notice of hearing as provided in Section 11509 of the Government Code.

(3) A material change in the status of the case where a change in the parties or pleadings requires postponement, or an executed settlement or stipulated findings of fact obviate the need for hearing. A partial amendment of the pleadings shall not be good cause for continuance to the extent that the unamended portion of the pleadings is ready to be heard.

(4) A stipulation for continuance signed by all parties or their authorized representatives, including, but not limited to, a representative, which is communicated with the request for continuance to the administrative law judge no later than 25 business days before the hearing.

(5) The substitution of the representative or attorney of a party upon showing that the substitution is required.

(6) The unavailability of a party, representative, or attorney of a party, or witness to an essential fact due to a conflicting and required appearance in a judicial matter if when the hearing date was set, the person did not know and could neither anticipate nor at any time avoid the conflict, and the conflict with request for continuance is immediately communicated to the administrative law judge.

(7) The unavailability of a party, a representative or attorney of a party, or a material witness due to an unavoidable emergency.

(8) Failure by a party to comply with a timely discovery request if the continuance request is made by the party who requested the discovery.

(Amended by Stats. 2014, Ch. 29, Sec. 15. Effective June 20, 2014.)



1551.1

(a)  The administrative law judge conducting a hearing under this article may permit the testimony of a child witness, or a similarly vulnerable witness, including a witness who is developmentally disabled, to be taken outside the presence of the respondent or respondents if all of the following conditions exist:

(1)  The administrative law judge determines that taking the witness’s testimony outside the presence of the respondent or respondents is necessary to ensure truthful testimony.

(2)  The witness is likely to be intimidated by the presence of the respondent or respondents.

(3)  The witness is afraid to testify in front of the respondent or respondents.

(b)  If the testimony of the witness is taken outside of the presence of the respondent or respondents, the department shall provide for the use of one-way closed-circuit television so the respondent or respondents can observe the testimony of the witness. Nothing in this section shall limit a respondent’s right of cross-examination.

(c)  The administrative law judge conducting a hearing under this section may clear the hearing room of any persons who are not a party to the action in order to protect any witness from intimidation or other harm, taking into account the rights of all persons.

(Added by Stats. 1994, Ch. 1267, Sec. 3. Effective January 1, 1995.)



1551.2

(a)  (1)  An out-of-court statement made by a minor under 12 years of age who is the subject or victim of an allegation at issue is admissible evidence at an administrative hearing conducted pursuant to this article. The out-of-court statement may be used to support a finding of fact unless an objection is timely made and the objecting party establishes that the statement is unreliable because it was the product of fraud, deceit, or undue influence. However, the out-of-court statement may not be the sole basis for the finding of fact, unless the adjudicator finds that the time, content, and circumstances of the statement provide sufficient indicia of reliability.

(2)  The proponent of the statement shall give reasonable notice to all parties of the intended introduction of the statement at the hearing.

(3)  For purposes of this subdivision, an objection is timely if it identifies with reasonable specificity the disputed out-of-court statement and it gives the proponent of the evidence a reasonable period of time to prepare a response to the objection prior to the hearing.

(b)  This section shall not be construed to limit the right of any party to the administrative hearing to subpoena a witness whose statement is admitted as evidence or to introduce admissible evidence relevant to the weight of the hearsay evidence or the credibility of the hearsay declarant.

(Added by Stats. 2002, Ch. 707, Sec. 1. Effective January 1, 2003.)



1551.5

In addition to the witness fees and mileage provided by Section 11450.40 of the Government Code, the department may pay actual, necessary, and reasonable expenses in an amount not to exceed the per diem allowance payable to a nonrepresented state employee on travel status. The department may pay witness expenses in advance of the hearing.

(Amended by Stats. 1995, Ch. 938, Sec. 60. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



1553

The withdrawal of an application for a license or a special permit after it has been filed with the state department shall not, unless the state department consents in writing to such withdrawal, deprive the state department of its authority to institute or continue a proceeding against the applicant for the denial of the license or a special permit upon any ground provided by law or to enter an order denying the license or special permit upon any such ground.

The suspension, expiration, or forfeiture by operation of law of a license or a special permit issued by the state department, or its suspension, forfeiture, or cancellation by order of the state department or by order of a court of law, or its surrender without the written consent of the state department, shall not deprive the state department of its authority to institute or continue a disciplinary proceeding against the licensee or holder of a special permit upon any ground provided by law or to enter an order suspending or revoking the license or special permit or otherwise taking disciplinary action against the licensee or holder of a special permit on any such ground.

(Added by Stats. 1973, Ch. 1203.)



1554

Any license, registration, or special permit suspended pursuant to this chapter, and any special permit revoked pursuant to this chapter, may be reinstated pursuant to the provisions of Section 11522 of the Government Code.

(Amended by Stats. 1980, Ch. 1285.)



1555

Whenever a license, registration, or special permit issued under this chapter for a community care facility is suspended, revoked, temporarily suspended, forfeited, canceled, or expires, the department shall provide written notice of that occurrence within 10 days to the local director of social services and the probation officer of the county in which the community care facility is located.

(Added by Stats. 1984, Ch. 821, Sec. 1.)



1556

(a) If the director determines that it is necessary to temporarily suspend any license or special permit of a community care facility in order to protect the residents or clients of the facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety, the department shall make every effort to minimize transfer trauma for the residents or clients.

(b) The department shall contact any local agency that may have assessment, placement, protective, or advocacy responsibility for the residents or clients of a facility after a decision is made to temporarily suspend the license or special permit of the facility and prior to its implementation. The department shall work together with these agencies and the licensee, if the director determines it to be appropriate, to locate alternative placement sites, and to contact relatives or other persons responsible for the care of these residents or clients, provide onsite evaluation of the residents or clients, and assist in the transfer of the residents or clients.

(c) In any case where the department alleges that a client or resident has a health condition or health conditions which cannot be cared for within the limits of the license or special permit, or requires inpatient care in a health facility licensed pursuant to Chapter 2 (commencing with Section 1250), the department shall do all of the following:

(1) Consult with appropriate medical personnel about when the client or resident should be removed from the facility and how transfer trauma can be minimized.

(2) If the department temporarily suspends the license or special permit of a facility, use medical personnel deemed appropriate by the department to provide onsite evaluation of the clients or residents.

(3) If the department does not suspend the license or special permit of a facility, order the licensee to remove only those clients or residents who have health conditions which cannot be cared for within the limits of the license or special permit or require inpatient care in a health facility licensed pursuant to Chapter 2 (commencing with Section 1250), as determined by the department, if the department determines that other clients or residents are not in physical danger.

(d) In any case where the department orders the temporary suspension of a licensee or orders the licensee, or holder of a special permit, to remove a client or resident who has a health condition or health conditions which cannot be cared for within the limits of the license or special permit or requires inpatient care in a health facility licensed pursuant to Chapter 2 (commencing with Section 1250), the department may require the licensee or holder of a special permit to do all of the following:

(1) Prepare and submit to the department a written plan for the safe and orderly relocation of the client or resident, in a form acceptable to the department.

(2) Comply with all terms and conditions of the approved relocation plan.

(3) Provide any other information as may be required by the department for the proper administration and enforcement of this section.

(Amended by Stats. 2014, Ch. 29, Sec. 16. Effective June 20, 2014.)



1557.5

Each facility required to be licensed pursuant to this chapter shall keep a current record of clients in the facility, including the client’s name and ambulatory status, and the name, address, and telephone number of the client’s physician and of any person or agency responsible for the care of the client. The facility shall protect the privacy and confidentiality of this information.

(Added by Stats. 1985, Ch. 869, Sec. 3. See similar Section 1557.5 added by Stats. 1985, Ch. 1096.)



1557.5-1

Each facility required to be licensed shall keep a current record of all of the following:

(a)  Clients in the facility, including each client’s name and ambulatory status.

(b)  The name, address, and telephone number of each client’s physician.

(c)  The name, address, and telephone number of any person or agency responsible for the care of a client.

The facility shall respect the privacy and confidentiality of this information.

(Added by Stats. 1985, Ch. 1096, Sec. 2.)






ARTICLE 5.5 - Employee Actions

1558

(a) The department may prohibit any person from being a member of the board of directors, an executive director, or an officer of a licensee, or a licensee from employing, or continuing the employment of, or allowing in a licensed facility or certified family home, or allowing contact with clients of a licensed facility or certified family home by, any employee, prospective employee, or person who is not a client who has:

(1) Violated, or aided or permitted the violation by any other person of, any provisions of this chapter or of any rules or regulations promulgated under this chapter.

(2) Engaged in conduct that is inimical to the health, morals, welfare, or safety of either the people of this state or an individual in or receiving services from the facility or certified family home.

(3) Been denied an exemption to work or to be present in a facility or certified family home, when that person has been convicted of a crime as defined in Section 1522.

(4) Engaged in any other conduct that would constitute a basis for disciplining a licensee or certified family home.

(5) Engaged in acts of financial malfeasance concerning the operation of a facility or certified family home, including, but not limited to, improper use or embezzlement of client moneys and property or fraudulent appropriation for personal gain of facility moneys and property, or willful or negligent failure to provide services.

(b) The excluded person, the facility or certified family home, and the licensee shall be given written notice of the basis of the department’s action and of the excluded person’s right to an appeal. The notice shall be served either by personal service or by registered mail. Within 15 days after the department serves the notice, the excluded person may file with the department a written appeal of the exclusion order. If the excluded person fails to file a written appeal within the prescribed time, the department’s action shall be final.

(c) (1) The department may require the immediate removal of a member of the board of directors, an executive director, or an officer of a licensee or exclusion of an employee, prospective employee, or person who is not a client from a facility or certified family home pending a final decision of the matter, when, in the opinion of the director, the action is necessary to protect residents or clients from physical or mental abuse, abandonment, or any other substantial threat to their health or safety.

(2) If the department requires the immediate removal of a member of the board of directors, an executive director, or an officer of a licensee or exclusion of an employee, prospective employee, or person who is not a client from a facility or certified family home, the department shall serve an order of immediate exclusion upon the excluded person that shall notify the excluded person of the basis of the department’s action and of the excluded person’s right to a hearing.

(3) Within 15 days after the department serves an order of immediate exclusion, the excluded person may file a written appeal of the exclusion with the department. The department’s action shall be final if the excluded person does not appeal the exclusion within the prescribed time. The department shall do the following upon receipt of a written appeal:

(A) Within 30 days of receipt of the appeal, serve an accusation upon the excluded person.

(B) Within 60 days of receipt of a notice of defense pursuant to Section 11506 of the Government Code by the excluded person to conduct a hearing on the accusation.

(4) An order of immediate exclusion of the excluded person from the facility or certified family home shall remain in effect until the hearing is completed and the director has made a final determination on the merits. However, the order of immediate exclusion shall be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed.

(d) An excluded person who files a written appeal with the department pursuant to this section shall, as part of the written request, provide his or her current mailing address. The excluded person shall subsequently notify the department in writing of any change in mailing address, until the hearing process has been completed or terminated.

(e) Hearings held pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code. The standard of proof shall be the preponderance of the evidence and the burden of proof shall be on the department.

(f) The department may institute or continue a disciplinary proceeding against a member of the board of directors, an executive director, or an officer of a licensee or an employee, prospective employee, or person who is not a client upon any ground provided by this section. The department may enter an order prohibiting any person from being a member of the board of directors, an executive director, or an officer of a licensee or prohibiting the excluded person’s employment or presence in the facility or certified family home, or otherwise take disciplinary action against the excluded person, notwithstanding any resignation, withdrawal of employment application, or change of duties by the excluded person, or any discharge, failure to hire, or reassignment of the excluded person by the licensee or that the excluded person no longer has contact with clients at the facility or certified family home.

(g) A licensee’s or certified family home’s failure to comply with the department’s exclusion order after being notified of the order shall be grounds for disciplining the licensee pursuant to Section 1550.

(h) (1) (A) In cases where the excluded person appealed the exclusion order, the person shall be prohibited from working in any facility or being licensed to operate any facility licensed by the department or from being a certified foster parent for the remainder of the excluded person’s life, unless otherwise ordered by the department.

(B) The excluded individual may petition for reinstatement one year after the effective date of the decision and order of the department upholding the exclusion order pursuant to Section 11522 of the Government Code. The department shall provide the excluded person with a copy of Section 11522 of the Government Code with the decision and order.

(2) (A) In cases where the department informed the excluded person of his or her right to appeal the exclusion order and the excluded person did not appeal the exclusion order, the person shall be prohibited from working in any facility or being licensed to operate any facility licensed by the department or a certified foster parent for the remainder of the excluded person’s life, unless otherwise ordered by the department.

(B) The excluded individual may petition for reinstatement after one year has elapsed from the date of the notification of the exclusion order pursuant to Section 11522 of the Government Code. The department shall provide the excluded person with a copy of Section 11522 of the Government Code with the exclusion order.

(Amended by Stats. 2014, Ch. 29, Sec. 17. Effective June 20, 2014.)



1558.1

(a)  (1)  If the department determines that a person was issued a license under this chapter or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3.01 (commencing with Section 1568.01), Chapter 3.2 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) and the prior license was revoked within the preceding two years, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to the chapter.

(2)  If the department determines that a person previously was issued a certificate of approval by a foster family agency which was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter.

(b)  If the department determines that the person had previously applied for a license under any of the chapters listed in paragraph (1) of subdivision (a) and the application was denied within the last year, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter and as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(c)  If the department determines that the person had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter and as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(d)  Exclusion or removal of an individual pursuant to this section shall not be considered an order of exclusion for purposes of Section 1558 or any other law.

(e)  The department may determine not to exclude the person from, or remove the person from the position of a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter if it has determined that the reasons for the denial of the application or revocation of the facility license or certificate of approval were due to circumstances and conditions that either have been corrected or are no longer in existence.

(Amended by Stats. 1998, Ch. 311, Sec. 29. Effective August 19, 1998.)



1558.3

The department shall conduct an unannounced visit to a facility within 30 days after the department serves an order of immediate exclusion from the facility upon the licensee or a person subject to immediate removal or exclusion from the facility pursuant to paragraph (3) of subdivision (c) of Section 1522 and subdivision (c) of Section 1558 and in order to ensure that the excluded person is not within the facility, unless the department previously has verified that the excluded person is not within the facility.

(Added by Stats. 2008, Ch. 291, Sec. 9. Effective September 25, 2008.)






ARTICLE 5.7 - Out-of-Home Placement Pilot Program

1559.110

(a) (1) The State Department of Social Services shall license transitional housing placement providers pursuant to this chapter. Prior to licensure, a provider shall obtain certification from the applicable county, in accordance with Section 16522.1 of the Welfare and Institutions Code.

(2) For purposes of the certification of a program that serves nonminor dependents in accordance with subdivision (c) of Section 16522.1 of the Welfare and Institutions Code, “applicable county” means the county where the administrative office or subadministrative office of a transitional housing placement provider is located, or a primary placing county.

(b) Transitional housing placement providers shall provide supervised transitional housing services to foster children who are at least 16 years of age and not more than 18 years of age, or nonminor dependents, as defined in subdivision (v) of Section 11400 of the Welfare and Institutions Code, or both.

(c) Transitional housing placement providers shall certify that housing units comply with the health and safety standards set forth in paragraph (5) of subdivision (b) of Section 1501. Transitional housing shall include any of the following:

(1) Programs in which a participant lives in an apartment, single-family dwelling, or condominium, with one or more adults approved by the provider.

(2) Programs in which a participant lives independently in an apartment, single-family dwelling, or condominium owned or leased by the provider either with an adult employee of the provider or in a building in which one or more adult employees of the provider reside and provide supervision.

(3) Programs in which a participant lives independently in an apartment, single-family dwelling, or condominium owned or leased by a provider under the supervision of the provider if the State Department of Social Services provides approval. The housing model described in this paragraph shall be available to minor foster children, if placed prior to October 1, 2012, and to nonminor dependents.

(d) (1) The department shall adopt regulations to govern transitional housing placement providers licensed pursuant to this section.

(2) The regulations shall be age-appropriate and recognize that nonminor dependents who are about to exit from the foster care system should be subject to fewer restrictions than those who are foster children. At a minimum, the regulations shall provide for both of the following:

(A) Require programs that serve both foster children and nonminor dependents to have separate rules and program design, as appropriate, for these two groups of youth.

(B) Allow nonminor dependents to have the greatest amount of freedom possible in order to prepare them for their transition to adulthood, in accordance with paragraph (1) of subdivision (b) of Section 1502.7.

(C) Maintain a program staffing ratio of case manager to client not to exceed 1 to 12.

(4) For purposes of the certification of a program that serves nonminor dependents in accordance with subdivision (c) of Section 16522.1 of the Welfare and Institutions Code, “applicable county” means the county where the administrative office or subadministrative office of a transitional housing placement provider is located, or a primary placing county.

(Amended by Stats. 2012, Ch. 846, Sec. 5. Effective January 1, 2013.)



1559.115

No applicant shall be issued a license pursuant to this article unless the county department of social services or the county probation department, in the county where the license will be issued, has certified the program as described in Section 16522.1 of the Welfare and Institutions Code.

(Amended by Stats. 1998, Ch. 873, Sec. 3. Effective January 1, 1999.)






ARTICLE 6 - Other Provisions

1560

(a)  The director shall require as a condition precedent to the issuance of any license or special permit for a community care facility, if the licensee or holder of a special permit handles or will handle any money of a person within the community care facility, that the applicant for the license or special permit file or have on file with the state department a bond issued by a surety company admitted to do business in this state in a sum to be fixed by the state department based upon the magnitude of the operations of the applicant, but which sum shall not be less than one thousand dollars ($1,000), running to the State of California and conditioned upon his or her faithful and honest handling of the money of persons within the facility.

(b)  The failure of any licensee under this chapter to maintain on file with the state department a bond in the amount prescribed by the director or who embezzles the trust funds of a person in the facility shall constitute cause for the revocation of the license.

(c)  The provisions of this section shall not apply if the licensee meets both of the following requirements:

(1)  The licensee operates a community care facility which is licensed to care for children including, but not limited to, a foster family home.

(2)  The licensee handles moneys of persons within the community care facility in amounts less than fifty dollars ($50) per person and less than five hundred dollars ($500) for all persons in any month.

(Amended by Stats. 1992, Ch. 1315, Sec. 9. Effective January 1, 1993.)



1561

The director may grant a partial or total variance from the bonding requirements of Section 1560 for any community care facility if he finds that compliance with them is so onerous that a community care facility will cease to operate, and if he also finds that money of the persons received or cared for in the community care facility has been, or will be, deposited in a bank in this state, in a trust company authorized to transact a trust business in this state, or in a savings and loan association in this state, upon condition that such money may not be withdrawn except on authorization of the guardian or conservator of such person.

(Added by Stats. 1973, Ch. 1203.)



1562

(a) The director shall ensure that operators and staffs of community care facilities have appropriate training to provide the care and services for which a license or certificate is issued. The section shall not apply to a facility licensed as an Adult Residential Facility for Persons with Special Health Care Needs pursuant to Article 9 (commencing with Section 1567.50).

(b) It is the intent of the Legislature that children in foster care reside in the least restrictive, family-based settings that can meet their needs, and that group homes will be used only for short-term, specialized, and intensive treatment purposes that are consistent with a case plan that is determined by a child’s best interests. Accordingly, the Legislature encourages the department to adopt policies, practices, and guidance that ensure that the education, qualification, and training requirements for child care staff in group homes are consistent with the intended role of group homes to provide short-term, specialized, and intensive treatment, with a particular focus on crisis intervention, behavioral stabilization, and other treatment-related goals, as well as the connections between those efforts and work toward permanency for children.

(c) (1) On and after October 1, 2014, each person employed as a facility manager or staff member of a group home, as defined in paragraph (13) of subdivision (a) of Section 1502, who provides direct care and supervision to children and youth residing in the group home shall be at least 21 years of age.

(2) Paragraph (1) shall not apply to a facility manager or staff member employed at the group home before October 1, 2014.

(3) For purposes of this subdivision, “group home” does not include a runaway and homeless youth shelter.

(Amended by Stats. 2014, Ch. 29, Sec. 18. Effective June 20, 2014.)



1562.3

(a) The Director of Social Services, in consultation with the Director of Health Care Services and the Director of Developmental Services, shall establish a training program to ensure that licensees, operators, and staffs of adult residential care facilities, as defined in paragraph (1) of subdivision (a) of Section 1502, have appropriate training to provide the care and services for which a license or certificate is issued. The training program shall be developed in consultation with provider organizations.

(b) (1) An administrator of an adult residential care facility, as defined in paragraph (1) of subdivision (a) of Section 1502, shall successfully complete a department-approved certification program pursuant to subdivision (c) prior to employment.

(2) In those cases where the individual is both the licensee and the administrator of a facility, the individual shall comply with both the licensee and administrator requirements of this section.

(3) Failure to comply with this section shall constitute cause for revocation of the license of the facility.

(4) The licensee shall notify the department within 30 days of any change in administrators.

(c) (1) The administrator certification program shall require a minimum of 35 hours of classroom instruction that provides training on a uniform core of knowledge in each of the following areas:

(A) Laws, regulations, and policies and procedural standards that impact the operations of the type of facility for which the applicant will be an administrator.

(B) Business operations.

(C) Management and supervision of staff.

(D) Psychosocial needs of the facility residents.

(E) Community and support services.

(F) Physical needs for facility residents.

(G) Use, misuse, and interaction of medication commonly used by facility residents.

(H) Resident admission, retention, and assessment procedures.

(I) Nonviolent crisis intervention for administrators.

(J) Cultural competency and sensitivity in issues relating to the underserved aging lesbian, gay, bisexual, and transgender community.

(2) The requirement for 35 hours of classroom instruction pursuant to this subdivision shall not apply to persons who were employed as administrators prior to July 1, 1996. A person holding the position of administrator of an adult residential facility on June 30, 1996, shall file a completed application for certification with the department on or before April 1, 1998. In order to be exempt from the 35-hour training program and the test component, the application shall include documentation showing proof of continuous employment as the administrator of an adult residential facility between, at a minimum, June 30, 1994, and June 30, 1996. An administrator of an adult residential facility who became certified as a result of passing the department-administered challenge test, that was offered between October 1, 1996, and December 23, 1996, shall be deemed to have fulfilled the requirements of this paragraph.

(3) Unless an extension is granted to the applicant by the department, an applicant for an administrator’s certificate shall, within 60 days of the applicant’s completion of classroom instruction, pass the written test provided in this section.

(d) The department shall not begin the process of issuing a certificate until receipt of all of the following:

(1) A certificate of completion of the administrator training required pursuant to this chapter.

(2) The fee required for issuance of the certificate. A fee of one hundred dollars ($100) shall be charged by the department to cover the costs of processing the application for certification.

(3) Documentation from the applicant that he or she has passed the written test.

(4) Submission of fingerprints. The department and the Department of Justice shall expedite the criminal record clearance for holders of certificates of completion. The department may waive the submission for those persons who have a current clearance on file.

(e) It shall be unlawful for any person not certified under this section to hold himself or herself out as a certified administrator of an adult residential facility. A person willfully making any false representation as being a certified administrator is guilty of a misdemeanor.

(f) (1) Certificates issued under this section shall be renewed every two years and renewal shall be conditional upon the certificate holder submitting documentation of completion of 40 hours of continuing education related to the core of knowledge specified in subdivision (c). No more than one-half of the required 40 hours of continuing education necessary to renew the certificate may be satisfied through online courses. All other continuing education hours shall be completed in a classroom setting. For purposes of this section, an individual who is an adult residential facility administrator and who is required to complete the continuing education hours required by the regulations of the State Department of Developmental Services, and approved by the regional center, shall be permitted to have up to 24 of the required continuing education course hours credited toward the 40-hour continuing education requirement of this section. Community college course hours approved by the regional centers shall be accepted by the department for certification.

(2) Every licensee and administrator of an adult residential facility is required to complete the continuing education requirements of this subdivision.

(3) Certificates issued under this section shall expire every two years, on the anniversary date of the initial issuance of the certificate, except that any administrator receiving his or her initial certification on or after January 1, 1999, shall make an irrevocable election to have his or her recertification date for any subsequent recertification either on the date two years from the date of issuance of the certificate or on the individual’s birthday during the second calendar year following certification. The department shall send a renewal notice to the certificate holder 90 days prior to the expiration date of the certificate. If the certificate is not renewed prior to its expiration date, reinstatement shall only be permitted after the certificate holder has paid a delinquency fee equal to three times the renewal fee and has provided evidence of completion of the continuing education required.

(4) To renew a certificate, the certificate holder shall, on or before the certificate expiration date, request renewal by submitting to the department documentation of completion of the required continuing education courses and pay the renewal fee of one hundred dollars ($100), irrespective of receipt of the department’s notification of the renewal. A renewal request postmarked on or before the expiration of the certificate is proof of compliance with this paragraph.

(5) A suspended or revoked certificate is subject to expiration as provided for in this section. If reinstatement of the certificate is approved by the department, the certificate holder, as a condition precedent to reinstatement, shall submit proof of compliance with paragraphs (1) and (2) and shall pay a fee in an amount equal to the renewal fee, plus the delinquency fee, if any, accrued at the time of its revocation or suspension. Delinquency fees, if any, accrued subsequent to the time of its revocation or suspension and prior to an order for reinstatement, shall be waived for one year to allow the individual sufficient time to complete the required continuing education units and to submit the required documentation. Individuals whose certificates will expire within 90 days after the order for reinstatement may be granted a three-month extension to renew their certificates during which time the delinquency fees shall not accrue.

(6) A certificate that is not renewed within four years after its expiration shall not be renewed, restored, reissued, or reinstated except upon completion of a certification training program, passing any test that may be required of an applicant for a new certificate at that time, and paying the appropriate fees provided for in this section.

(7) A fee of twenty-five dollars ($25) shall be charged for the reissuance of a lost certificate.

(8) A certificate holder shall inform the department of his or her employment status within 30 days of any change.

(g) The certificate shall be considered forfeited under the following conditions:

(1) The administrator has had a license revoked, suspended, or denied as authorized under Section 1550.

(2) The administrator has been denied employment, residence, or presence in a facility based on action resulting from an administrative hearing pursuant to Section 1522 or 1558.

(h) (1) The department, in consultation with the State Department of Health Care Services and the State Department of Developmental Services, shall establish, by regulation, the program content, the testing instrument, the process for approving certification training programs, and criteria to be used in authorizing individuals, organizations, or educational institutions to conduct certification training programs and continuing education courses. These regulations shall be developed in consultation with provider organizations, and shall be made available at least six months prior to the deadline required for certification. The department may deny vendor approval to any agency or person in any of the following circumstances:

(A) The applicant has not provided the department with evidence satisfactory to the department of the ability of the applicant to satisfy the requirements of vendorization set out in the regulations adopted by the department pursuant to subdivision (i).

(B) The applicant person or agency has a conflict of interest in that the person or agency places its clients in adult residential facilities.

(C) The applicant public or private agency has a conflict of interest in that the agency is mandated to place clients in adult residential facilities and to pay directly for the services. The department may deny vendorization to this type of agency only as long as there are other vendor programs available to conduct the certification training programs and conduct education courses.

(2) The department may authorize vendors to conduct the administrator’s certification training program pursuant to provisions set forth in this section. The department shall conduct the written test pursuant to regulations adopted by the department.

(3) The department shall prepare and maintain an updated list of approved training vendors.

(4) The department may inspect certification training programs and continuing education courses, including online courses, at no charge to the department, to determine if content and teaching methods comply with regulations. If the department determines that any vendor is not complying with the intent of this section, the department shall take appropriate action to bring the program into compliance, which may include removing the vendor from the approved list.

(5) The department shall establish reasonable procedures and timeframes not to exceed 30 days for the approval of vendor training programs.

(6) The department may charge a reasonable fee, not to exceed one hundred fifty dollars ($150) every two years to certification program vendors for review and approval of the initial 35-hour training program pursuant to subdivision (c). The department may also charge the vendor a fee not to exceed one hundred dollars ($100) every two years for the review and approval of the continuing education courses needed for recertification pursuant to this subdivision.

(7) (A) A vendor of online programs for continuing education shall ensure that each online course contains all of the following:

(i) An interactive portion in which the participant receives feedback, through online communication, based on input from the participant.

(ii) Required use of a personal identification number or personal identification information to confirm the identity of the participant.

(iii) A final screen displaying a printable statement, to be signed by the participant, certifying that the identified participant completed the course. The vendor shall obtain a copy of the final screen statement with the original signature of the participant prior to the issuance of a certificate of completion. The signed statement of completion shall be maintained by the vendor for a period of three years and be available to the department upon demand. Any person who certifies as true any material matter pursuant to this clause that he or she knows to be false is guilty of a misdemeanor.

(B) This subdivision shall not prohibit the department from approving online programs for continuing education that do not meet the requirements of subparagraph (A) if the vendor demonstrates to the department’s satisfaction that, through advanced technology, the course and the course delivery meet the requirements of this section.

(i) The department shall establish a registry for holders of certificates that shall include, at a minimum, information on employment status and criminal record clearance.

(Amended by Stats. 2014, Ch. 71, Sec. 86. Effective January 1, 2015.)



1562.35

Notwithstanding any provision of law to the contrary, including, but not limited to Section 1562.3, vendors approved by the department who exclusively provide either initial or continuing education courses for certification of administrators of an adult residential facility as defined by regulations of the department, a group home facility as defined by regulations of the department, or a residential care facility for the elderly as defined in subdivision (k) of Section 1569.2, shall be regulated solely by the department pursuant to this chapter. No other state or local governmental entity shall be responsible for regulating the activity of those vendors.

(Added by Stats. 2005, Ch. 423, Sec. 2. Effective January 1, 2006.)



1562.4

Any person who becomes an administrator of an adult residential facility, as defined in paragraph (1) of subdivision (a) of Section 1502, on or after July 1, 1996, shall, at a minimum, fulfill all of the following requirements:

(a)  Be at least 21 years of age.

(b)  Provide documentation of having successfully completed a certification program approved by the department and successfully passing the state examination.

(c)  Have a high school diploma or pass a general educational development test as described in Article 3 (commencing with Section 51420) of Chapter 3 of Part 28 of the Education Code.

(d)  Obtain a criminal record clearance as provided for in Sections 1522 and 1522.03.

(Amended by Stats. 2005, Ch. 558, Sec. 6. Effective January 1, 2006.)



1562.5

(a)  The director shall ensure that, within six months after obtaining licensure, an administrator of an adult residential facility and a program director of a social rehabilitation facility shall receive four hours of training on the needs of residents who may be infected with the human immunodeficiency virus (HIV), and on basic information about tuberculosis. Administrators and program directors shall attend update training sessions every two years after satisfactorily completing the initial training to ensure that information received on HIV and tuberculosis remains current. The training shall consist of three hours on HIV and one hour on tuberculosis.

(b)  The training shall consist of all of the following:

(1)  Universal blood and body fluid precautions.

(2)  Basic AIDS and HIV information, including modes of transmission.

(3)  Legal protections for persons with HIV or AIDS.

(4)  Referral information to local government, community-based, and other organizations that provide social, support, or health services and social services to people with HIV or AIDS.

(5)  Information about the residential care needs of people living with HIV or AIDS, including nutritional needs.

(6)  Recognition of the signs and symptoms of tuberculosis.

(7)  Tuberculosis testing requirements for staff, volunteers, and residents.

(8)  Tuberculosis prevention.

(9)  Tuberculosis treatment.

(c)  The department shall ensure compliance with this section. In the event of noncompliance, the director shall develop and implement a plan of correction requiring that the training take place within six months of the violation.

(d)  All administrators of adult residential and program directors of social rehabilitation facilities licensed on or before January 1, 1994, shall complete the training by December 31, 1994, and every two years thereafter. Newly employed administrators and program directors shall complete training within six months after commencing employment.

(e)  Eligible providers of training and study courses shall be limited to any of the following:

(1)  County and city health departments.

(2)  American Lung Association affiliates.

(3)  Any agency with a contract to provide HIV, AIDS, or tuberculosis education with either the State Department of Health Services, or the federal Centers for Disease Control.

(4)  The California Association of AIDS Agencies.

(5)  Any providers approved by the State Department of Social Services for training of personnel employed in residential care facilities for the elderly, adult residential facilities, or residential care facilities for the chronically ill.

(f)  Providers shall use HIV, AIDS, and tuberculosis materials produced, approved, or distributed by any of the following:

(1)  The federal Centers for Disease Control.

(2)  The American Lung Association.

(3)  The University of California.

(4)  The California Association of AIDS Agencies.

(5)  The California AIDS Clearinghouse.

(6)  County and city health departments.

(g)  In the event that an administrator or program director demonstrates to the department a significant difficulty in accessing training, the administrators and program directors of these facilities shall have the option of fulfilling these training requirements through a study course consisting of written and/or video educational materials.

(h)  Successful completion of the training or study course by administrators and program directors and the biannual update described in this section shall be verified with the department during the annual review of the facility pursuant to subdivision (a) of Section 1534. Trained administrators and program directors shall disseminate the HIV, AIDS, and tuberculosis materials to facility personnel.

(Amended by Stats. 1994, Ch. 146, Sec. 101. Effective January 1, 1995.)



1562.6

(a)  The administrator of an adult residential care facility that provides services for residents who have mental illness shall ensure that a written intake assessment is prepared by a licensed mental health professional prior to acceptance of the client. This assessment may be provided by a student intern if the work is supervised by a properly licensed mental health professional. Facility administrators may utilize placement agencies, including, but not limited to, county clinics for referrals and assessments.

(b)  Within 30 days after an inspection of an adult residential care facility the State Department of Social Services shall provide the licensee with a copy of the licensing report verifying compliance or noncompliance by the facility with applicable licensing provisions. This report shall not include confidential client information, and copies of reports within the last 24 months shall be provided by the facility to the public upon request.

(Added by Stats. 1996, Ch. 828, Sec. 2. Effective January 1, 1997.)



1563

(a)  The director shall ensure that licensing personnel at the department have appropriate training to properly carry out this chapter.

(b)  The director shall institute a staff development and training program to develop among departmental staff the knowledge and understanding necessary to successfully carry out this chapter. Specifically, the program shall do all of the following:

(1)  Provide staff with 36 hours of training per year that reflects the needs of persons served by community care facilities. This training shall, where appropriate, include specialized instruction in the needs of foster children, persons with mental disorders, or developmental or physical disabilities, or other groups served by specialized community care facilities.

(2)  Give priority to applications for employment from persons with experience as care providers to persons served by community care facilities.

(3)  Provide new staff with comprehensive training within the first six months of employment. This comprehensive training shall, at a minimum, include the following core areas: administrative action process, client populations, conducting facility visits, cultural awareness, documentation skills, facility operations, human relation skills, interviewing techniques, investigation processes, and regulation administration.

(c)  In addition to the requirements in subdivision (b), group home and foster family agency licensing personnel shall receive a minimum of 24 hours of training per year to increase their understanding of children in group homes, certified homes, and foster family homes. The training shall cover, but not be limited to, all of the following topics:

(1)  The types and characteristics of emotionally troubled children.

(2)  The high-risk behaviors they exhibit.

(3)  The biological, psychological, interpersonal, and social contributors to these behaviors.

(4)  The range of management and treatment interventions utilized for these children, including, but not limited to, nonviolent, emergency intervention techniques.

(5)  The right of a foster child to have fair and equal access to all available services, placement, care, treatment, and benefits, and to not be subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(Amended by Stats. 2003, Ch. 331, Sec. 4. Effective January 1, 2004.)



1564

(a)  No individual who has ever been convicted of a sex offense against a minor shall reside in a community care facility that is within one mile of an elementary school.

(b)  Any community care facility which is located within one mile of an elementary school shall obtain from each individual who is a resident of the facility on the effective date of this section a signed statement that the resident or applicant for residence has never been convicted of a sex offense against a minor.

(c)  If on January 1, 1983, a person who has been convicted of a sex offense against a minor is residing in a community care facility that is within one mile of a school, the operator shall notify the appropriate placement agency. Continued residence in the facility shall extend no longer than six months.

(d)  Prior to placement in a community care facility which is located within one mile of an elementary school, the placement agency shall obtain, from the client to be placed, a signed statement that he or she has never been convicted of a sex offense against a minor. Any placement agent who knowingly places a person who has been convicted of a sex offense against a minor in a facility which is located within one mile of an elementary school shall be guilty of a misdemeanor.

Where there is no placement agency involved, the community care facility shall obtain from any applicant a signed statement that he or she has never been convicted of a sex offense against a minor.

(e)  Any resident or applicant for residence who makes a false statement as to a conviction for a prior sex offense against a minor is guilty of a misdemeanor.

(f)  For purposes of this section, “sex offense” means any one or more of the following offenses:

(1)  Any offense defined in Section 220, 261, 261.5, 266, 266e, 266f, 266i, 266j, 267, 273f as it pertains to houses of prostitution, 273g, 285, 286, 288, 288a, 289, 290, 311, 311.2, 311.4, 313.1, 318, subdivision (a) or (d) of Section 647, 647a, 650 1/2 as it relates to lewd or lascivious behavior, 653f, or 653m of the Penal Code.

(2)  Any offense defined in subdivision (5) of former Section 647 of the Penal Code repealed by Chapter 560 of the Statutes of 1961, or any offense defined in subdivision (2) of former Section 311 of the Penal Code repealed by Chapter 2147 of the Statutes of 1961, if the offense defined in such sections was committed prior to September 15, 1961.

(3)  Any offense defined in Section 314 of the Penal Code committed on or after September 15, 1961.

(4)  Any offense defined in subdivision (1) of former Section 311 of the Penal Code repealed by Chapter 2147 of the Statutes of 1961 committed on or after September 7, 1955, and prior to September 15, 1961.

(5)  Any offense involving lewd and lascivious conduct under Section 272 of the Penal Code committed on or after September 15, 1961.

(6)  Any offense involving lewd and lascivious conduct under former Section 702 of the Welfare and Institutions Code repealed by Chapter 1616 of the Statutes of 1961, if such offense was committed prior to September 15, 1961.

(7)  Any offense defined in Section 286 or 288a of the Penal Code prior to the effective date of the amendment of either section enacted at the 1975–76 Regular Session of the Legislature committed prior to the effective date of the amendment.

(8)  Any attempt or conspiracy to commit any of the above-mentioned offenses.

(9)  Any federal sex offense or any sex offense committed or attempted in any other state which, if committed or attempted in this state, would have been punishable as one or more of the above-mentioned offenses.

(g)  This section shall not apply to residential care facilities for the elderly or to any person receiving community supervision and treatment pursuant to Title 15 (commencing with Section 1600) of Part 2 of the Penal Code.

(Amended by Stats. 1985, Ch. 1232, Sec. 1. Effective September 30, 1985.)






ARTICLE 7 - Local Regulation

1566

The Legislature hereby declares that it is the policy of this state that each county and city shall permit and encourage the development of sufficient numbers and types of residential care facilities as are commensurate with local need.

The provisions of this article shall apply equally to any chartered city, general law city, county, city and county, district, and any other local public entity.

For the purposes of this article, “six or fewer persons” does not include the licensee or members of the licensee’s family or persons employed as facility staff.

(Added by Stats. 1978, Ch. 891.)



1566.1

Any person licensed under the provisions of this chapter who operates, or proposes to operate a residential facility, the department or other public agency authorized to license such a facility, or any public or private agency which uses or may use the services of the facility to place its clients, may invoke the provisions of this article.

This section shall not be construed to prohibit any interested party from bringing suit to invoke the provisions of this article.

(Added by Stats. 1978, Ch. 891.)



1566.2

A residential facility, which serves six or fewer persons shall not be subject to any business taxes, local registration fees, use permit fees, or other fees to which other family dwellings of the same type in the same zone are not likewise subject. Nothing in this section shall be construed to forbid the imposition of local property taxes, fees for water service and garbage collection, fees for inspections not prohibited by Section 1566.3, local bond assessments, and other fees, charges, and assessments to which other family dwellings of the same type in the same zone are likewise subject. Neither the State Fire Marshal nor any local public entity shall charge any fee for enforcing fire inspection regulations pursuant to state law or regulation or local ordinance, with respect to residential facilities that serve six or fewer persons, except for fees authorized pursuant to Section 13235.

For purposes of this section, “family dwellings,” includes, but is not limited to, single-family dwellings, units in multifamily dwellings, including units in duplexes and units in apartment dwellings, mobilehomes, including mobilehomes located in mobilehome parks, units in cooperatives, units in condominiums, units in townhouses, and units in planned unit developments.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 13. Effective July 28, 2009.)



1566.25

If a county of residence agrees to pay a placement county the costs of providing services to a minor pursuant to subdivision (a) of Section 740 of the Welfare and Institutions Code, all of the following shall apply:

(a)  The county of residence shall agree to pay the placement county the actual costs of providing services to a child placed in a community care facility outside his or her county of residence by a placement agency, as defined in Section 1536.1, that are incurred by the probation department, social services department, health department, or mental health department of the placement county for which the placement county is not otherwise reimbursed.

(b)  Claims made by the county of placement to the county of residency pursuant to subdivision (a) shall include documentation and shall be paid within 30 days of submission of these claims.

(c)  For the purposes of this section, the county from where the child was placed in the community care facility shall be considered the county of residency.

(Added by Stats. 1992, Ch. 1153, Sec. 4. Effective January 1, 1993.)



1566.3

(a) Whether or not unrelated persons are living together, a residential facility that serves six or fewer persons shall be considered a residential use of property for the purposes of this article. In addition, the residents and operators of such a facility shall be considered a family for the purposes of any law or zoning ordinance that relates to the residential use of property pursuant to this article.

(b) For the purpose of all local ordinances, a residential facility that serves six or fewer persons shall not be included within the definition of a boarding house, rooming house, institution or home for the care of minors, the aged, or persons with mental health disorders, foster care home, guest home, rest home, community residence, or other similar term that implies that the residential facility is a business run for profit or differs in any other way from a family dwelling.

(c) This section shall not be construed to prohibit a city, county, or other local public entity from placing restrictions on building heights, setback, lot dimensions, or placement of signs of a residential facility that serves six or fewer persons as long as those restrictions are identical to those applied to other family dwellings of the same type in the same zone.

(d) This section shall not be construed to prohibit the application to a residential care facility of any local ordinance that deals with health and safety, building standards, environmental impact standards, or any other matter within the jurisdiction of a local public entity if the ordinance does not distinguish residential care facilities that serve six or fewer persons from other family dwellings of the same type in the same zone and if the ordinance does not distinguish residents of the residential care facilities from persons who reside in other family dwellings of the same type in the same zone. Nothing in this section shall be construed to limit the ability of a local public entity to fully enforce a local ordinance, including, but not limited to, the imposition of fines and other penalties associated with violations of local ordinances covered by this section.

(e) No conditional use permit, zoning variance, or other zoning clearance shall be required of a residential facility that serves six or fewer persons that is not required of a family dwelling of the same type in the same zone.

(f) Use of a family dwelling for purposes of a residential facility serving six or fewer persons shall not constitute a change of occupancy for purposes of Part 1. 5 (commencing with Section 17910) of Division 13 or local building codes. However, nothing in this section is intended to supersede Section 13143 or 13143.6, to the extent such sections are applicable to residential facilities providing care for six or fewer residents.

(g) For the purposes of this section, “family dwelling,” includes, but is not limited to, single-family dwellings, units in multifamily dwellings, including units in duplexes and units in apartment dwellings, mobilehomes, including mobilehomes located in mobilehome parks, units in cooperatives, units in condominiums, units in townhouses, and units in planned unit developments.

(Amended by Stats. 2014, Ch. 144, Sec. 32. Effective January 1, 2015.)



1566.4

No fire inspection clearance or other permit, license, clearance, or similar authorization shall be denied to a residential facility because of a failure to comply with local ordinances from which such facilities are exempt under Section 1566.3, provided that the applicant otherwise qualifies for such fire clearance, license, permit, or similar authorization.

(Added by Stats. 1978, Ch. 891.)



1566.45

(a) (1) For purposes of this section, “bedridden” means requiring assistance in turning and repositioning in bed or being unable to independently transfer to and from bed, except in a facility with appropriate and sufficient care staff, mechanical devices, if necessary, and safety precautions, as determined by the director in regulations.

(2) In developing the regulations for child residential facilities, the department shall take into consideration the size and weight of the child.

(3) For purposes of this section, the status of being bedridden shall not include a temporary illness or recovery from surgery that persists for 14 days or less.

(4) The determination of the bedridden status of persons with developmental disabilities shall be made by the Director of Social Services or his or her designated representative, in consultation with the Director of Developmental Services or his or her designated representative, after consulting the resident’s individual safety plan. The determination of the bedridden status of all other persons with disabilities who are not developmentally disabled shall be made by the Director of Social Services, or his or her designated representative.

(b) No client shall be admitted to or retained in a residential facility if he or she requires 24-hour skilled nursing care, except for a facility licensed as an Adult Residential Facility for Persons with Special Health Care Needs pursuant to Article 9 (commencing with Section 1567.50).

(c) A bedridden person may be admitted to, and remain in, a residential facility that secures and maintains an appropriate fire clearance. A fire clearance shall be issued to a facility in which one or more bedridden persons reside if either of the following conditions are met:

(1) The fire safety requirements are met. Clients who are unable to independently transfer to and from bed, but who do not need assistance to turn or reposition in bed, shall be considered nonambulatory for purposes of this paragraph.

(2) Alternative methods of protection are approved.

(d) Notwithstanding paragraph (3) of subdivision (a), a bedridden client may be retained in a residential facility in excess of 14 days if all of the following requirements are satisfied:

(1) The facility notifies the department in writing that the person is recovering from a temporary illness or surgery.

(2) The facility submits to the department, with the notification required in paragraph (1), a physician and surgeon’s written statement to the effect that the client’s illness or recovery is of a temporary nature. The statement shall contain an estimated date upon which the illness or recovery is expected to end or upon which the client is expected to no longer be confined to bed.

(3) The department determines that the client’s health and safety is adequately protected in the facility and that transfer to a higher level of care is not necessary.

(4) This subdivision does not expand the scope of care and supervision of a residential facility.

(e) Notwithstanding the length of stay of a bedridden client, every residential facility admitting or retaining a bedridden client shall, within 48 hours of the client’s admission or retention in the facility, notify the fire authority having jurisdiction over the bedridden client’s location of the estimated length of time the client will retain his or her bedridden status in the facility.

(f) (1) The department and the Office of the State Fire Marshal, in consultation with the State Department of Developmental Services, shall each promulgate regulations that meet all of the following conditions:

(A) Are consistent with this section.

(B) Are applicable to facilities regulated under this chapter, consistent with the regulatory requirements of the California Building Standards Code for fire and life safety for the respective occupancy classifications into which the State Department of Social Services’ community care licensing classifications fall.

(C) Permit clients to remain in homelike settings.

(2) At a minimum, these regulations shall do both of the following with regard to a residential care facility that provides care for six or fewer clients, at least one of whom is bedridden:

(A) Clarify the fire and life safety requirements for a fire clearance for the facility.

(B) Identify procedures for requesting the approval of alternative means of providing equivalent levels of fire and life safety protection. Either the facility, the client or client’s representative, or local fire official may request from the Office of the State Fire Marshal a written opinion concerning the interpretation of the regulations promulgated by the State Fire Marshal pursuant to this section for a particular factual dispute. The State Fire Marshal shall issue the written opinion within 45 days following the request.

(g) For facilities that care for six or fewer clients, a local fire official shall not impose fire safety requirements stricter than the fire safety regulations promulgated for the particular type of facility by the Office of the State Fire Marshal or the local fire safety requirements imposed on any other single family dwelling, whichever is more strict.

(h) This section and regulations promulgated thereunder shall be interpreted in a manner that provides flexibility to allow bedridden persons to avoid institutionalization and be admitted to, and safely remain in, community-based residential care facilities.

(Amended by Stats. 2010, Ch. 211, Sec. 2. Effective January 1, 2011.)



1566.5

For the purposes of any contract, deed, or covenant for the transfer of real property executed on or after January 1, 1979, a residential facility which serves six or fewer persons shall be considered a residential use of property and a use of property by a single family, notwithstanding any disclaimers to the contrary.

(Added by Stats. 1978, Ch. 891.)



1566.6

The department shall annually prepare, with a quarterly update commencing July 1, 1979, specifying newly licensed facilities, a list or lists of all licensed community care facilities in the state, other than foster family homes, which shall include the information required by Section 1536 and shall additionally specify as to each such facility the licensed capacity of the facility and whether it is licensed by the state department or by another public agency pursuant to Section 1511. Compliance with this section shall also constitute compliance with Section 1536.

(Amended by Stats. 1984, Ch. 1615, Sec. 7.)



1566.7

The department shall notify affected placement agencies and the Office of the State Long-Term Care Ombudsman, as defined in subdivision (c) of Section 9701 of the Health and Safety Code, whenever the department substantiates that a violation has occurred which poses a serious threat to the health and safety of any resident when the violation results in the assessment of any penalty or causes an accusation to be filed for the revocation of a license. If the violation is appealed by the facility within 10 days, the department shall only notify placement agencies of the violation when the appeal has been exhausted. If the appeal process has not been completed within 60 days, the placement agency shall be notified with a notation which indicates that the case is still under appeal. The notice to each placement agency shall be updated monthly for the following 24-month period and shall include the name and location of the facility, the amount of the fine, the nature of the violation, the corrective action taken, the status of the revocation, and the resolution of the complaint. At any time during which a facility is found to have one or more of the following serious deficiencies, the director shall provide an immediate notice of not to exceed five working days to the placement agency:

(a)  Discovery that an employee of the facility has a criminal record which would affect the facility’s compliance with Section 1522.

(b)  Discovery that a serious incident which resulted in physical or emotional trauma of a resident has occurred in a facility.

(Amended by Stats. 1986, Ch. 1240, Sec. 1.)



1566.75

(a) By January 1, 2006, the department’s Community Care Licensing Division shall enter into memoranda of understanding with up to 10 local mental health departments that volunteer to participate. Each memorandum of understanding shall outline a formal protocol to address shared responsibilities, monitoring responsibilities, facility closures, training, and a process for mediation of disputes between the local mental health authority and the department’s local licensing office relating to adult residential facilities and social rehabilitation facilities.

(b) On or before January 31, 2006, the department shall transmit a copy of each memorandum of understanding that has been signed to the Legislature.

(Added by Stats. 2004, Ch. 660, Sec. 1. Effective January 1, 2005.)



1566.8

Notwithstanding any other provision of law, if according to the rules and regulations of a mobilehome park, the park is designated as a family park or a section of a mixed mobilehome park is designated as a family section, no rule, regulation, rental agreement, or any other provision in existence on the effective date of this section shall, directly or indirectly, prohibit a person from operating in any mobilehome in a family park or designated family section, a licensed foster family home.

(Added by Stats. 1987, Ch. 1092, Sec. 3. Effective September 24, 1987.)






ARTICLE 8 - Community Care Facilities for Wards of the Juvenile Court

1567

It is the intent of the Legislature that each county be encouraged to provide, in the county, a number and variety of licensed community care facilities, as defined in Sections 1502 and 1503 of the Health and Safety Code, commensurate to the needs of minors adjudged wards of the juvenile court pursuant to Section 601 or 602 of the Welfare and Institutions Code, hereinafter in this article referred to as wards of the juvenile court, who are residents of the county.

(Added by Stats. 1978, Ch. 889.)



1567.1

It is further the intent of the Legislature that, where city or county zoning restrictions unreasonably impair the ability of a county to serve the needs of its residents who are wards of the juvenile court, the removal of these restrictions is hereby encouraged and is a matter of high state interest.

(Added by Stats. 1978, Ch. 889.)



1567.2

As used in this article, the term “wards of the juvenile court” shall include minors who have been found by the juvenile court to be described by Section 601 or 602 of the Welfare and Institutions Code, as well as minors who are described by Section 601 or 602 of the Welfare and Institutions Code who have been diverted from formal juvenile court proceedings. It is further the intent of the Legislature to encourage that wards of the juvenile court be placed in licensed community care facilities within their county of residence, unless an individual ward has identifiable needs requiring specialized care which cannot be provided in a local facility, or unless the needs of the individual ward dictate physical separation from his family.

(Added by Stats. 1978, Ch. 889.)



1567.3

(a) No licensed community care facility may receive a ward of the juvenile court as described in Section 602 of the Welfare and Institutions Code until the probation officer of the county in which the community care facility is located has received notice, in writing, by fax, or electronically transmitted, of the placement, as prescribed in Section 740 of the Welfare and Institutions Code, including the name of the ward, the juvenile record of the ward, including any known prior offenses or gang affiliation, and the ward’s county of residence, from the probation officer of the county making the placement, or, in the case of a ward of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, the parole officer in charge of the case. The licensed community care facility shall maintain a copy of this notice on file as evidence of compliance with this section.

(b) (1) The probation officer of a county making an out-of-county placement of a ward of the juvenile court as described in Section 602 of the Welfare and Institutions Code shall notify the probation officer of the county in which the community care facility is located at least 24 hours prior to receipt of the ward by the licensed community care facility. If the ward is received on a weekend or holiday, notification shall be made by the end of the next business day.

(2) A probation officer of a county making an out-of-county placement of a ward of the juvenile court who makes a notification pursuant to paragraph (1) shall also send, at that time, a copy of the notification to the community care facility where the ward is being placed.

(Amended by Stats. 2009, Ch. 46, Sec. 3. Effective January 1, 2010.)



1567.4

The State Department of Social Services shall provide, at cost, quarterly to each county and to each city, upon the request of the county or city, and to the chief probation officer of each county and city and county, a roster of all community care facilities licensed as small family homes or group homes located in the county, which provide services to wards of the juvenile court, including information as to whether each facility is licensed by the state or the county, the type of facility, and the licensed bed capacity of each such facility. Information concerning the facility shall be limited to that available through the computer system of the State Department of Social Services.

(Amended by Stats. 1984, Ch. 821, Sec. 2.)



1567.7

This article shall not apply to existing community care facilities for wards of the juvenile court which have received city or county zoning approval prior to the effective date of this article.

(Added by Stats. 1978, Ch. 889.)



1567.8

A community care facility for wards of the juvenile court, which serves six or fewer persons shall not be subject to any business taxes, local registration fees, use permit fees, or other fees to which other single family dwellings are not likewise subject. Nothing in this section shall be construed to forbid the imposition of local property taxes, fees for water service and garbage collection, fees for inspections not prohibited by Section 1567.9, local bond assessments, and other fees, charges, and assessments to which other single family dwellings are likewise subject. Neither the State Fire Marshal nor any local public entity shall charge any fee for enforcing fire inspection regulations pursuant to state law or regulation or local ordinance, with respect to community care facilities for wards of the juvenile court which serve six or fewer persons.

(Added by Stats. 1978, Ch. 889.)






ARTICLE 9 - Adult Residential Facilities for Persons with Special Health Care Needs: Licensing

1567.50

(a) Notwithstanding that a community care facility means a place that provides nonmedical care under subdivision (a) of Section 1502, pursuant to Article 3.5 (commencing with Section 4684.50) of Chapter 6 of Division 4.5 of the Welfare and Institutions Code, the department shall jointly implement with the State Department of Developmental Services a licensing program to provide special health care and intensive support services to adults in homelike community settings.

(b) The State Department of Social Services may license, subject to the following conditions, an Adult Residential Facility for Persons with Special Health Care Needs to provide 24-hour services to up to five adults with developmental disabilities who have special health care and intensive support needs, as defined in subdivisions (f) and (g) of Section 4684.50 of the Welfare and Institutions Code.

(1) The State Department of Developmental Services shall be responsible for granting the certificate of program approval for an Adult Residential Facility for Persons with Special Health Care Needs (ARFPSHN). The State Department of Social Services shall not issue a license unless the applicant has obtained a certification of program approval from the State Department of Developmental Services.

(2) The State Department of Social Services shall ensure that the ARFPSHN meets the administration requirements under Article 2 (commencing with Section 1520) including, but not limited to, requirements relating to fingerprinting and criminal records under Section 1522.

(3) The State Department of Social Services shall administer employee actions under Article 5.5 (commencing with Section 1558).

(4) The regional center shall monitor and enforce compliance of the program and health and safety requirements, including monitoring and evaluating the quality of care and intensive support services. The State Department of Developmental Services shall ensure that the regional center performs these functions.

(5) The State Department of Developmental Services may decertify any ARFPSHN that does not comply with program requirements. When the State Department of Developmental Services determines that urgent action is necessary to protect clients of the ARFPSHN from physical or mental abuse, abandonment, or any other substantial threat to their health and safety, the State Department of Developmental Services may request the regional center or centers to remove the clients from the ARFPSHN or direct the regional center or centers to obtain alternative services for the consumers within 24 hours.

(6) The State Department of Social Services may initiate proceedings for temporary suspension of the license pursuant to Section 1550.5.

(7) The State Department of Developmental Services, upon its decertification, shall inform the State Department of Social Services of the licensee’s decertification, with its recommendation concerning revocation of the license, for which the State Department of Social Services may initiate proceedings pursuant to Section 1550.

(8) The State Department of Developmental Services and the regional centers shall provide the State Department of Social Services all available documentation and evidentiary support necessary for any enforcement proceedings to suspend the license pursuant to Section 1550.5, to revoke or deny a license pursuant to Section 1551, or to exclude an individual pursuant to Section 1558.

(9) The State Department of Social Services Community Care Licensing Division shall enter into a memorandum of understanding with the State Department of Developmental Services to outline a formal protocol to address shared responsibilities, including monitoring responsibilities, complaint investigations, administrative actions, and closures.

(10) The licensee shall provide documentation that, in addition to the administrator requirements set forth under paragraph (4) of subdivision (a) of Section 4684.63 of the Welfare and Institutions Code, the administrator, prior to employment, has completed a minimum of 35 hours of initial training in the general laws, regulations and policies and procedural standards applicable to facilities licensed by the State Department of Social Services under Article 2 (commencing with Section 1520). Thereafter, the licensee shall provide documentation every two years that the administrator has completed 40 hours of continuing education in the general laws, regulations and policies and procedural standards applicable to adult residential facilities. The training specified in this section shall be provided by a vendor approved by the State Department of Social Services and the cost of the training shall be borne by the administrator or licensee.

(c) This article shall only be implemented to the extent that funds are made available through an appropriation in the annual Budget Act.

(Amended by Stats. 2010, Ch. 717, Sec. 13. Effective October 19, 2010. Note: Former termination clause was deleted by Stats. 2010, Ch. 717.)






ARTICLE 9.5 - Enhanced Behavioral Supports Homes

1567.61

As used in this article the following terms apply:

(a) “Consumer” or “client” means an individual who has been determined by a regional center to meet the eligibility criteria of Section 4512 of the Welfare and Institutions Code and applicable regulations and for whom the regional center has accepted responsibility.

(b) “Individual behavior supports plan” means the plan that identifies and documents the behavior and intensive support and service needs of a consumer and details the strategies to be employed and services to be provided to address those needs, and includes the entity responsible for providing those services and timelines for when each identified individual behavior support will commence.

(c) “Individual behavior supports team” means those individuals who develop, monitor, and revise the individual behavior supports plan for consumers residing in an enhanced behavioral supports home, pursuant to subdivision (d) of Section 4684.80 of the Welfare and Institutions Code.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 1567.70.)



1567.62

(a) Each enhanced behavioral supports home shall be licensed as an adult residential facility or a group home and certified by the State Department of Developmental Services.

(b) A certificate of program approval issued by the State Department of Developmental Services shall be a condition of licensure for the enhanced behavioral supports home by the State Department of Social Services.

(c) An enhanced behavioral supports home shall not be licensed by the State Department of Social Services until the certificate of program approval, granted by the State Department of Developmental Services, has been received.

(d) Placements of dual agency clients into enhanced behavioral supports homes that are licensed as group homes shall be subject to the limitations on the duration of the placement set forth in Sections 319.2 and 319.3 of, and subparagraph (A) of paragraph (8) and subparagraph (A) of paragraph (9) of subdivision (e) of Section 361.2 of, the Welfare and Institutions Code.

(e) For the purpose of this article, dual agency clients are foster children in temporary custody of the child welfare agency under Section 319 of the Welfare and Institutions Code or under the jurisdiction of the juvenile court pursuant to Section 300, 450, 601, or 602 of the Welfare and Institutions Code who are also either a consumer of regional center services, or who are receiving services under the California Early Intervention Services Act (Title 14 (the age of commencing with Section 45000) of the Government Code) but who are under three years of age and have not yet been determined to have a developmental disability.

(f) The State Department of Social Services shall not be responsible for any of the following:

(1) Developing and approving a consumer’s individual behavior supports plan in conjunction with the consumer’s individual behavior supports team.

(2) (A) Oversight of any services that may be provided by a licensed health professional or licensed mental health professional to a consumer.

(B) Services provided by a licensed health or licensed mental health professional means services that may only be provided under the authority of the licensed health service provider’s or licensed mental health service provider’s professional license.

(g) Subdivision (f) shall not limit the State Department of Social Services’ ability to enforce Chapter 3 (commencing with Section 1500), and applicable regulations.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 1567.70.)



1567.63

The license applicant shall submit a facility program plan to the State Department of Developmental Services for approval and submit the approved plan to the State Department of Social Services as part of the facility plan of operation. The plan of operation shall be approved by the State Department of Social Services prior to licensure.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 1567.70.)



1567.64

The State Department of Social Services shall adopt regulations to address, at a minimum, staffing structure, staff qualifications, and training. Training requirements shall include a minimum of 16 hours of emergency intervention training. “Emergency intervention training” means the techniques the licensee will use to prevent injury to, and maintain safety for, consumers who are a danger to themselves or others and shall emphasize positive behavioral supports and techniques that are alternatives to physical restraints.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 1567.70.)



1567.65

If the State Department of Social Services determines that urgent action is necessary to protect a consumer residing in an enhanced behavioral supports home from physical or mental abuse, abandonment, or any other substantial threat to their health and safety, the State Department of Social Services shall notify the State Department of Developmental Services. The State Department of Developmental Services may request that the regional center or centers take action within 24 hours, which may include, as appropriate, the removal of a consumer from the enhanced behavioral supports home or obtaining alternative or additional services. When possible, an individual program plan (IPP) meeting shall be convened to determine the appropriate action pursuant to this section. In any case, an IPP meeting shall be convened within 30 days following an action pursuant to this section.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 1567.70.)



1567.66

An enhanced behavioral supports home employing secured perimeters shall comply with Section 1531.15 and applicable regulations.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 1567.70.)



1567.67

(a) The State Department of Social Services shall revoke the enhanced behavioral supports home’s facility license if the State Department of Developmental Services has decertified an enhanced behavioral supports home program certification pursuant to Article 3.6 (commencing with Section 4684.80) of Chapter 6 of Division 4.5 of the Welfare and Institutions Code.

(b) The State Department of Developmental Services and regional centers shall, for purposes of assisting in licensing, provide the State Department of Social Services with all available documentation and evidentiary support that was submitted to the State Department of Developmental Services in connection with certification by an applicant for licensure under this article.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 1567.70.)



1567.68

(a) A license shall not be issued pursuant to this article before emergency regulations for this article filed by the State Department of Developmental Services have been published.

(b) Emergency regulations to implement this article may be adopted by the director of the State Department of Social Services in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). These regulations shall be developed in consultation with system stakeholders. The initial adoption of the emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the first readoption of those emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(c) The adoption, initial amendment, repeal, or readoption of a regulation authorized by this section is deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the State Department of Social Services is hereby exempted from the requirement that it describe specific facts showing the need for immediate action. A certificate of compliance for these implementing regulations shall be filed within 24 months following the adoption of the first emergency regulations filed pursuant to this section. The emergency regulations may be readopted and remain in effect until approval of the certificate of compliance.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 1567.70.)



1567.69

Nothing in this article shall interfere with the authority of the State Department of Social Services to temporarily suspend or revoke the license of an enhanced behavioral supports home pursuant to Section 1550 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 1567.70.)



1567.70

This article shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 30, Sec. 6. Effective June 20, 2014. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Article 9.5, commencing with Section 1567.61.)






ARTICLE 9.7 - Community Crisis Home Licensure

1567.80

For the purposes of this article, the following definitions apply:

(a) “Consumer” or “client” means an individual who has been determined by a regional center to meet the eligibility criteria of Section 4512 of the Welfare and Institutions Code and applicable regulations, and for whom the regional center has accepted responsibility.

(b) “Individual behavior support plan” means the plan that identifies and documents the behavioral and intensive support and service needs of a consumer and details the strategies to be employed, and services to be provided, to address those needs, and includes the entity responsible for providing those services and timelines for when each identified individual behavioral support will commence.

(Added by Stats. 2014, Ch. 30, Sec. 7. Effective June 20, 2014.)



1567.81

(a) (1) Each community crisis home shall be licensed as an adult residential facility, pursuant to this article, and certified by the State Department of Developmental Services, pursuant to Article 8 (commencing with Section 4698) of Chapter 6 of Division 4.5 of the Welfare and Institutions Code.

(2) Notwithstanding whether a community crisis home is licensed for more than six consumers, subdivisions (a) and (b) of Section 1524.5 shall apply.

(b) A certificate of program approval issued by the State Department of Developmental Services, pursuant to Article 8 (commencing with Section 4698) of Chapter 6 of Division 4.5 of the Welfare and Institutions Code, shall be a condition of licensure for the community crisis home by the State Department of Social Services.

(c) A community crisis home shall not be licensed by the State Department of Social Services until the certificate of program approval, issued by the State Department of Developmental Services, has been received.

(d) The State Department of Social Services shall not be responsible for any of the following:

(1) Developing and approving a consumer’s individual behavior support plan in conjunction with the consumer’s individual behavior support team.

(2) Oversight of any services that may be provided by a licensed health or licensed mental health professional to a consumer. “Services provided by a licensed health or licensed mental health professional” means services that may only be provided under the authority of the licensed health or licensed mental health service provider’s professional license.

(e) Subdivision (d) does not limit the State Department of Social Services’ ability to enforce this chapter and applicable regulations.

(Added by Stats. 2014, Ch. 30, Sec. 7. Effective June 20, 2014.)



1567.82

The State Department of Social Services’ regulations shall address at least both of the following:

(a) Staffing structure, staff qualifications, and training.

(b) Training requirements shall include a minimum of 16 hours of emergency intervention training. “Emergency intervention training” shall include the techniques the licensee will use to prevent injury and maintain safety regarding consumers who are a danger to self or others and shall emphasize positive behavioral supports and techniques that are alternatives to physical restraints.

(Added by Stats. 2014, Ch. 30, Sec. 7. Effective June 20, 2014.)



1567.83

(a) When the State Department of Social Services determines that urgent action is necessary to protect consumers residing in a community crisis home from physical or mental abuse, abandonment, or any other substantial threat to their health and safety, the State Department of Social Services shall notify the State Department of Developmental Services. The State Department of Developmental Services may request that the regional center or centers take action within 24 hours, which may include, as appropriate, the removal of a consumer from the community crisis home or obtaining alternative or additional services. When possible, an individual program plan (IPP) meeting shall be convened to determine the appropriate action pursuant to this section. In any case, an IPP meeting shall be convened within 30 days following an action pursuant to this section.

(b) Nothing in this article shall interfere with the authority of the State Department of Social Services to temporarily suspend or revoke the license of a community crisis home pursuant to Section 1550.

(Added by Stats. 2014, Ch. 30, Sec. 7. Effective June 20, 2014.)



1567.84

The licensee shall submit the facility program plan approved by the State Department of Developmental Services, pursuant to Section 4698 of the Welfare and Institutions Code, to the State Department of Social Services as part of the facility plan of operation. The plan of operation shall be approved by the State Department of Social Services prior to licensure.

(Added by Stats. 2014, Ch. 30, Sec. 7. Effective June 20, 2014.)



1567.85

If applicable, a community crisis home shall be in compliance with Section 1531.15 and the applicable regulations.

(Added by Stats. 2014, Ch. 30, Sec. 7. Effective June 20, 2014.)



1567.86

(a) The State Department of Social Services shall revoke the community crisis home’s facility license if the State Department of Developmental Services has rescinded a community crisis home’s certificate of program approval.

(b) The State Department of Developmental Services and regional centers shall provide the State Department of Social Services all available documentation and evidentiary support necessary for the licensing and administration of community crisis homes and enforcement of this article and the applicable regulations.

(Added by Stats. 2014, Ch. 30, Sec. 7. Effective June 20, 2014.)



1567.87

(a) A license shall not be issued pursuant to this article until the publication in Title 17 of the California Code of Regulations of emergency regulations filed by the State Department of Developmental Services pursuant to Section 4698.1 of the Welfare and Institutions Code.

(b) Emergency regulations to implement this article may be adopted by the Director of Social Services in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). These emergency regulations shall be developed in consultation with system stakeholders. The initial adoption of the emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Initial emergency regulations and the first readoption of those emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(c) The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the State Department of Social Services is hereby exempted from the requirement that it describe specific facts showing the need for immediate action. A certificate of compliance for these implementing regulations shall be filed within 24 months following the adoption of the first emergency regulations filed pursuant to this section. The emergency regulations may be readopted and remain in effect until approval of the certificate of compliance.

(Added by Stats. 2014, Ch. 30, Sec. 7. Effective June 20, 2014.)









CHAPTER 3.01 - Residential Care Facilities for Persons With Chronic Life-Threatening Illness

1568.01

For purposes of this chapter, the following definitions shall apply:

(a) “Activities of daily living” means housework, meals, laundry, taking medication, money management, appropriate transportation, correspondence, telephoning, dressing, feeding, toileting, bathing, grooming, mobility, and related tasks.

(b) “Care and supervision” means ongoing assistance with activities of daily living without which a resident’s physical health, mental health, safety, or welfare would be endangered.

(c) “Chronic, life-threatening illness” means HIV disease or AIDS.

(d) “Department” means the State Department of Social Services.

(e) “Director” means the Director of Social Services.

(f) “Family dwelling” includes, but is not limited to, single-family dwellings, units in multifamily dwellings, including units in duplexes and units in apartment dwellings, mobilehomes, including mobilehomes located in mobilehome parks, units in cooperatives, units in condominiums, units in townhouses, and units in planned unit developments.

(g) “Family unit” means at least one parent or guardian and one or more of that parent or guardian’s children. For purposes of this chapter, each family unit shall include at least one adult with HIV disease or AIDS, at least one child with HIV or AIDS, or both.

(h) “Fund” means the Residential Care Facilities for Persons with Chronic Life-Threatening Illness Fund created by subdivision (c) of Section 1568.05.

(i) “Placement agency” means any state agency, county agency, or private agency which receives public funds, in part, to identify housing options for persons with chronic, life-threatening illness and refers these persons to housing.

(j) “Residential care facility” means a residential care facility for persons with chronic, life-threatening illness who are 18 years of age or older or are emancipated minors, and for family units.

(k) “Six or fewer persons” does not include the licensee or members of the licensee’s family or persons employed as facility staff.

(l) “Terminal disease” or “terminal illness” means a medical condition resulting from a prognosis of a life expectancy of one year or less, if the disease follows its normal course.

(Amended by Stats. 2004, Ch. 121, Sec. 1. Effective January 1, 2005.)



1568.02

(a) (1) The department shall license residential care facilities for persons with chronic, life-threatening illness under a separate category.

(2) A residential care facility for persons with chronic, life-threatening illness may allow a person who has been diagnosed by his or her physician or surgeon as terminally ill, as defined in subdivision (l) of Section 1568.01, to become a resident of the facility if the person receives hospice services from a hospice certified in accordance with federal Medicare conditions of participation and is licensed pursuant to Chapter 8 (commencing with Section 1725) or Chapter 8.5 (commencing with Section 1745).

(b) The licensee of every facility required to be licensed pursuant to this chapter shall provide the following basic services for each resident:

(1) Room and board. No more than two residents shall share a bedroom, except that the director, in his or her discretion, may waive this limitation.

(2) Access to adequate common areas, including recreation areas and shared kitchen space with adequate refrigerator space for the storage of medications.

(3) Consultation with a nutritionist, including consultation on cultural dietary needs.

(4) Personal care services, as needed, including, but not limited to, activities of daily living. A facility may have a written agreement with another agency to provide personal care services, except that the facility shall be responsible for meeting the personal care needs of each resident.

(5) Access to case management for social services. A facility may have a written agreement with another agency to provide case management.

(6) Development, implementation, and monitoring of an individual services plan. All health services components of the plan shall be developed and monitored in coordination with the home health agency or hospice agency and shall reflect the elements of the resident’s plan of treatment developed by the home health agency or hospice agency.

(7) Intake and discharge procedures, including referral to outplacement resources.

(8) Access to psychosocial support services.

(9) Access to community-based and county services system.

(10) Access to a social and emotional support network of the resident’s own choosing, within the context of reasonable visitation rules established by the facility.

(11) Access to intermittent home health care services in accordance with paragraph (1) of subdivision (c).

(12) Access to substance abuse services in accordance with paragraph (3) of subdivision (c).

(13) Adequate securable storage space for personal items.

(c) The licensee of every facility required to be licensed pursuant to this chapter shall demonstrate, at the time of application, all of the following:

(1) Written agreement with a licensed home health agency or hospice agency. Resident information may be shared between the home health agency or hospice agency and the residential care facility for persons with chronic, life-threatening illness relative to the resident’s medical condition and the care and treatment provided to the resident by the home health agency or hospice agency, including, but not limited to, medical information, as defined by the Confidentiality of Medical Information Act, Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code. Any regulations, policies, or procedures related to sharing resident information and development of protocols, established by the department pursuant to this section, shall be developed in consultation with the State Department of Health Services and persons representing home health agencies, hospice agencies, and residential care facilities for persons with chronic, life-threatening illness.

(2) Written agreement with a psychosocial services agency, unless the services are provided by the facility’s professional staff.

(3) Written agreement with a substance abuse agency, unless the services are provided by the facility’s professional staff.

(4) Ability to provide linguistic services for residents who do not speak English.

(5) Ability to provide culturally appropriate services.

(6) Ability to reasonably accommodate residents with physical disabilities, including, but not limited to, residents with motor impairments, physical access to areas of the facility utilized by residents, and access to interpreters for hearing-impaired residents.

(7) Written nondiscrimination policy which shall be posted in a conspicuous place in the facility.

(8) Written policy on drug and alcohol use, including, but not limited to, a prohibition on the use of illegal substances.

(d) Any facility licensed pursuant to this chapter which intends to serve a specific population, such as women, family units, minority and ethnic populations, or homosexual men or women, shall demonstrate, at the time of application, the ability and resources to provide services that are appropriate to the targeted population.

(e) No facility licensed pursuant to this chapter shall house more than 25 residents, except that the director may authorize a facility to house up to 50 residents.

(f) If the administrator is responsible for more than two facilities, the facility manager shall meet the qualifications of both the administrator and the facility manager, as described in Sections 87864 and 87864.1 of Title 22 of the California Code of Regulations.

(g) Each licensee shall employ additional personnel as necessary to meet the needs of the residents and comply with the requirements of this chapter and the regulations adopted by the department pursuant to this chapter. On-call personnel shall be able to be on the facility premises within 30 minutes of the receipt of a telephone call.

(Amended by Stats. 2004, Ch. 121, Sec. 2. Effective January 1, 2005.)



1568.021

(a)  If the applicant for a license for a residential care facility handles or will handle any money of a resident of the facility, the applicant or licensee shall file or have on file with the department a bond issued by a surety company admitted to do business in this state in a sum to be fixed by the department based upon the magnitude of the operations of the applicant or licensee, but which sum shall not be less than one thousand dollars ($1,000), running to the State of California and conditioned upon his or her faithful and honest handling of the money of residents of the facility.

(b)  The failure of any licensee under this chapter to maintain on file with the department a bond in the amount prescribed by the department or the embezzlement by a licensee of trust funds of a resident of the facility shall constitute cause for the revocation of the license.

(c)  This section shall not apply if the licensee handles moneys of residents of the facility in amounts less than fifty dollars ($50) per person and less than five hundred dollars ($500) for all persons in any month.

(d)  The director may grant a partial or total variance from the requirements of this section if the director finds that compliance with them is so onerous that a residential care facility will cease to operate, and if the director also finds that money of the residents received or cared for in the facility has been, or will be, deposited in a bank in this state, in a trust company authorized to transact a trust business in this state, or in a savings and loan association in this state, upon condition that the money may not be withdrawn except on authorization of the person or a representative who is legally authorized to make financial decisions on behalf of the person.

(Amended by Stats. 1992, Ch. 1315, Sec. 11. Effective January 1, 1993.)



1568.03

(a) No person, firm, partnership, association, or corporation within the state and no state or local public agency shall operate, establish, manage, conduct, or maintain a residential care facility in this state without first obtaining and maintaining a valid license therefor, as provided in this chapter.

(b) A facility may accept or retain residents requiring varying levels of care. However, a facility shall not accept or retain residents who require a higher level of care than the facility is authorized to provide. Persons who require 24-hour skilled nursing intervention shall not be appropriate for a residential care facility.

(c) This chapter shall not apply to the following:

(1) Any health facility, as defined in Section 1250.

(2) Any clinic, as defined in Section 1200.

(3) Any arrangement for the receiving and care of persons with chronic, life-threatening illness by a relative, guardian or conservator, significant other, or close friend; or any arrangement for the receiving and care of persons with chronic, life-threatening illness from only one family as respite for the relative, guardian or conservator, significant other, or close friend, if the arrangement is not for financial profit and occurs only occasionally and irregularly, as defined by regulations of the department.

(4) (A) Any house, institution, hotel, foster home, shared housing project, or other similar facility that is limited to providing any of the following: housing, meals, transportation, housekeeping, recreational and social activities, the enforcement of house rules, counseling on activities of daily living, and service referrals, as long as both of the following conditions are met:

(i) After any referral, all residents thereof independently obtain care and supervision and medical services without the assistance of the facility or of any person or entity with an organizational or financial connection with that facility.

(ii) No resident thereof has an unmet need for care and supervision or protective supervision. A memorandum of understanding between the facility and any service agency to which it refers residents does not necessarily itself constitute an agreement for care and supervision of the resident.

(B) In determining the applicability of this paragraph, the department shall determine the residents’ need for care and supervision, if any, and shall identify the persons or entities providing or assisting in the provision of care and supervision. This paragraph shall apply only if the department determines that the care and supervision needs of all residents are being independently met.

(5) (A) (i) Any housing occupied by elderly or disabled persons, or both, that is approved and operated pursuant to Section 202 of Public Law 86-372 (12 U.S.C. Sec. 1701q), or Section 811 of Public Law 101-625 (42 U.S.C. Sec. 8013), or whose mortgage is insured pursuant to Section 236 of Public Law 90-448 (12 U.S.C. Sec. 1715z), or that receives mortgage assistance pursuant to Section 221d (3) of Public Law 87-70 (12 U.S.C. Sec. 1751l), where supportive services are made available to residents at their option, as long as the project owner or operator does not contract for or provide the supportive services.

(ii) Any housing that qualifies for a low-income housing credit pursuant to Section 252 of Public Law 99-514 (26 U.S.C. Sec. 42) or that is subject to the requirements for rental dwellings for low-income families pursuant to Section 8 of Public Law 93-383 (42 U.S.C. Sec. 1437f), and that is occupied by elderly or disabled persons, or both, where supportive services are made available to residents at their option, as long as the project owner or operator does not contract for or provide the supportive services.

(B) The project owner or operator to which subparagraph (A) applies may coordinate, or help residents gain access to, the supportive services, either directly or through a service coordinator.

(6) Any similar facility determined by the director.

(d) A holder of a residential care facility license may hold or obtain an additional license or a child day care facility license, as long as the services required by each license are provided at separate locations or distinctly separate sections of the building.

(e) The director may bring an action to enjoin the violation or threatened violation of this section in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss. The court shall, if it finds the allegations to be true, issue its order enjoining continuance of the violation.

(Amended by Stats. 2010, Ch. 328, Sec. 123. Effective January 1, 2011.)



1568.04

Any person desiring issuance of a license for a residential care facility under this chapter shall file with the department, pursuant to regulations adopted by the department, an application. The application shall be provided on a form furnished by the department, and shall include, but not be limited to, all of the following:

(a)  Evidence satisfactory to the department of all of the following:

(1)  The ability of the applicant to comply with this chapter and of rules and regulations adopted pursuant to this chapter by the department.

(2)  The applicant has sufficient financial resources to maintain the standards of service required by regulations adopted pursuant to this chapter.

(3)  Following the department’s adoption of regulations specifying the levels of care to be provided under this chapter, the applicant’s ability to meet regulatory requirements for the level of care the facility intends to provide.

(4)  Compliance or ability to comply with Section 1568.02.

(b)  Disclosure of the applicant’s prior or present service as an administrator, general partner, corporate officer or director of, or as a person who has held or holds a beneficial ownership of 10 percent or more in, any residential care facility or in any clinic or facility licensed pursuant to Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), or Chapter 3 (commencing with Section 1500).

(c)  Disclosure of any revocation or other disciplinary action taken, or in the process of being taken, against a license held or previously held by the entities specified in subdivision (b).

(d)  Any other information as may be required by the department for the proper administration and enforcement of this chapter.

(e)  A signed statement that the person desiring issuance of a license has read this chapter and the regulations adopted pursuant to this chapter and understands the statute and regulations applicable to a residential care facility.

(Amended by Stats. 1992, Ch. 1315, Sec. 12. Effective January 1, 1993.)



1568.041

(a)  The department shall designate at least one person in each region to be responsible for all activities pertaining to license application as well as prescribed monitoring of licensees. In those regions which have a concentration of licensees, the department shall make every effort to identify at least one person in each district office whose sole responsibility will be for facilities licensed pursuant to this chapter.

(b)  The department shall ensure that those personnel identified in subdivision (a) receive periodic training regarding the most recent developments in the HIV epidemic and the care and supervision of people with HIV disease.

(Added by Stats. 1993, Ch. 1215, Sec. 4. Effective January 1, 1994.)



1568.042

(a)  A corporation that applies for licensure with the department shall list the facilities that any member of the board of directors, the executive director, or an officer has been licensed to operate, been employed in, or served as a member of the board of directors, the executive director, or an officer.

(b)  The department shall not issue a provisional license or license to any corporate applicant that has a member of the board of directors, an executive director, or an officer who is not eligible for licensure pursuant to subdivision (f) of Section 1568.065 and Section 1568.093.

(c)  The department may revoke the license of any corporate licensee that has a member of the board of directors, an executive director, or an officer who is not eligible for licensure pursuant to subdivision (f) of Section 1568.065 and Section 1568.093.

(d)  Prior to instituting an administrative action pursuant to either subdivision (b) or (c), the department shall notify the applicant or licensee of the person’s ineligibility to be a member of the board of directors, an executive director, or an officer of the applicant or licensee, and shall give the applicant or licensee 15 days to remove the person from that position.

(Added by Stats. 1998, Ch. 311, Sec. 31. Effective August 19, 1998.)



1568.043

A residential care facility for persons with chronic, life-threatening illness shall have one or more carbon monoxide detectors in the facility that meet the standards established on Chapter 8 (commencing with Section 13260) of Part 2 of Division 12. The department shall account for the presence of these detectors during inspections.

(Added by Stats. 2014, Ch. 503, Sec. 2. Effective January 1, 2015.)



1568.05

(a) (1) An application fee adjusted by facility and capacity, shall be charged by the department for a license to operate a residential care facility for persons with chronic life-threatening illness. After initial licensure, a fee shall be charged by the department annually, on each anniversary of the effective date of the license. The fees are for the purpose of financing the activities specified in this chapter. Fees shall be assessed as follows, subject to paragraph (2):

Fee Schedule

Capacity

Initial
Application

Annual

1–6

$605

$303 plus $11 per bed

7–15

$758

$378 plus $11 per bed

16–25

$908

$454 plus $11 per bed

26+

$1,060

$530 plus $11 per bed

(2) (A) The Legislature finds that all revenues generated by fees for licenses computed under this section and used for the purposes for which they were imposed are not subject to Article XIII B of the California Constitution.

(B) The department, at least every five years, shall analyze initial application fees and annual fees issued by it to ensure the appropriate fee amounts are charged. The department shall recommend to the Legislature that fees established by the Legislature be adjusted as necessary to ensure that the amounts are appropriate.

(b) (1) In addition to fees set forth in subdivision (a), the department shall charge the following fees:

(A) A fee that represents 50 percent of an established application fee when an existing licensee moves the facility to a new physical address.

(B) A fee that represents 50 percent of the established application fee when a corporate licensee changes who has the authority to select a majority of the board of directors.

(C) A fee of twenty-five dollars ($25) when an existing licensee seeks to either increase or decrease the licensed capacity of the facility.

(D) An orientation fee of fifty dollars ($50) for attendance by any individual at a department-sponsored orientation session.

(E) A probation monitoring fee equal to the current annual fee, in addition to the current annual fee for that category and capacity for each year a license has been placed on probation as a result of a stipulation or decision and order pursuant to the administrative adjudication procedures of the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(F) A late fee that represents an additional 50 percent of the current established annual fee when any licensee fails to pay the current annual licensing fee on or before the due date as indicated by postmark on the payment.

(G) A fee to cover any costs incurred by the department for processing payments including, but not limited to, bounced check charges, charges for credit and debit transactions, and postage due charges.

(H) A plan of correction fee of two hundred dollars ($200) when any licensee does not implement a plan of correction on or prior to the date specified in the plan.

(2) No local governmental entity shall impose any business license, fee, or tax for the privilege of operating a facility licensed under this chapter which serves six or fewer persons.

(c) All fees collected pursuant to subdivisions (a) and (b) shall be deposited in the Technical Assistance Fund.

(d) The revenues collected from licensing fees pursuant to this section shall be utilized by the department for the purpose of ensuring the health and safety of all individuals provided care and supervision by licensees and to support activities of the licensing program, including, but not limited to, monitoring facilities for compliance with licensing laws and regulations pursuant to this chapter, and other administrative activities in support of the licensing program, when appropriated for these purposes. The revenues collected shall be used in addition to any other funds appropriated in the Budget Act in support of the licensing program. The department shall adjust the fees collected pursuant to this section as necessary to ensure that they do not exceed the costs described in this subdivision.

(e) The department shall not utilize any portion of the revenues collected pursuant to this section sooner than 30 days after notification in writing of the purpose and use of this revenue, as approved by the Director of Finance, to the Chairperson of the Joint Legislative Budget Committee, and the chairpersons of the committee in each house that considers appropriations for each fiscal year. The department shall submit a budget change proposal to justify any positions or any other related support costs on an ongoing basis.

(f) Fees established pursuant to this section shall not be effective unless licensing fees are established for all adult residential facilities licensed by the department.

(g) A residential care facility may use a bona fide business check to pay the license fee required under this section.

(h) The failure of an applicant for licensure or a licensee to pay all applicable and accrued fees and civil penalties shall constitute grounds for denial or forfeiture of a license.

(Amended by Stats. 2014, Ch. 29, Sec. 19. Effective June 20, 2014.)



1568.06

(a)  Upon initial application for licensure, residential care facilities shall be provided a printed copy of all applicable regulations for the operation of these facilities by the department, without charge. The department shall provide all licensees with copies of proposed changes in regulations applicable to residential care facilities prior to public hearings on those proposed changes, and copies of all adopted changes in regulations applicable to residential care facilities immediately upon their adoption.

(b)  As a requirement for licensure, an applicant shall attend an orientation given by the department which outlines the applicable rules and regulations and the scope and responsibility for operation of a residential care facility. The orientation shall include information on relevant community services.

(Amended by Stats. 1993, Ch. 1215, Sec. 5. Effective January 1, 1994.)



1568.061

A license shall be forfeited by operation of law prior to its expiration date when any of the following occurs:

(a)  The licensee sells or otherwise transfers the facility or the real property on which the facility is located, except when change of ownership applies to transferring of stock when the facility is owned by a corporation and when the transfer of stock does not constitute a majority change in ownership.

(b)  The licensee surrenders the license to the department.

(c)  The licensee moves a facility from one location to another. The department shall develop regulations to ensure that a licensee is not charged a full licensing fee and is not required to complete the entire application process when applying for a license for the new location.

(d)  The licensee is convicted of an offense specified in Section 220, 243.4, or 264.1, or paragraph (1) of Section 273a, Section 273d, 288, or 289 of the Penal Code, or is convicted of another crime specified in subdivision (c) of Section 667.5 of the Penal Code.

(e)  The licensee dies. When a licensee dies, the continued operation shall be subject to the requirements of Section 1568.064.

(Amended by Stats. 1992, Ch. 1315, Sec. 14. Effective January 1, 1993.)



1568.062

(a)  Upon the filing of the application for issuance of a license and substantial compliance with this chapter and the rules and regulations of the department adopted pursuant to this chapter, the director shall issue to the applicant the license to operate a residential care facility. If the director finds that the applicant is not in compliance with this chapter or the regulations adopted pursuant to this chapter, the director shall deny the applicant a license.

(b)  The director may issue provisional licenses to operate residential care facilities for any facility which the director determines is in substantial compliance with this chapter and the rules and regulations adopted pursuant to this chapter, provided that no life safety risks are involved, as determined by the director. In determining whether any life safety risks are involved, the director shall require completion of all applicable fire clearances and criminal record clearances as otherwise required by the department’s rules and regulations. A provisional license issued pursuant to this subdivision shall expire six months from the date of issuance, or at an earlier time as the director may determine, and may not be renewed. However, the director may extend the term of a provisional license for an additional six months at the time of application, if it is determined that more than six months will be required to achieve full compliance with licensing standards due to circumstances beyond the control of the applicant, and if all other requirements for a license have been met.

(Amended by Stats. 1992, Ch. 1315, Sec. 15. Effective January 1, 1993.)



1568.063

Immediately upon the denial of any application for a license, the department shall notify the applicant in writing. Within 15 days after the department mails the notice of denial, the applicant may present his or her written petition for a hearing to the department. Upon receipt by the department of the petition in proper form, the petition shall be set for hearing.

(Amended by Stats. 1991, Ch. 832, Sec. 7.)



1568.064

(a)  When a licensee dies, an adult relative who has control of the property may continue operation of the facility if the following conditions are met:

(1)  The department receives notification of the death during the next normal workday and is informed of the relative’s intent to continue operating the facility as a residential care facility for persons with chronic, life-threatening illnesses.

(2)  The relative files application, within five days of the date of death, shows evidence satisfactory to the department that he or she has the ability to operate the facility, submits his or her fingerprint card, and provides evidence of the licensee’s death.

(b)  The department shall make a decision within 60 days after the application is submitted on whether to issue a provisional license pursuant to Section 1568.062. A provisional license shall be granted only if the department is satisfied that the conditions specified in subdivision (a) have been met and that the health and safety of the residents of the facility will not be jeopardized.

(c)  If the relative complies with subdivision (a), he or she shall not be considered to be operating an unlicensed facility while the department decides whether to grant the provisional license.

(Added by Stats. 1990, Ch. 1333, Sec. 1.5.)



1568.065

(a)  Proceedings for the suspension, revocation, or denial of a license under this chapter shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all those powers granted by the provisions. In the event of conflict between this chapter and those provisions of the Government Code, this chapter shall prevail.

(b)  In all proceedings conducted in accordance with this section, the standard of proof to be applied shall be by the preponderance of the evidence.

(c)  If the license is not temporarily suspended pursuant to Section 1568.082, the hearing shall be held within 90 calendar days after receipt of the notice of defense, unless a continuance of the hearing is granted by the department or the administrative law judge. When the matter has been set for hearing, only the administrative law judge may grant a continuance of the hearing. The administrative law judge may, but need not, grant a continuance of the hearing, only upon finding the existence of any of the following:

(1)  The death or incapacitating illness of a party, a representative or attorney of a party, a witness to an essential fact, or of the parent, child, or member of the household of that person, when it is not feasible to substitute another representative, attorney, or witness because of the proximity of the hearing date.

(2)  Lack of notice of hearing as provided in Section 11509 of the Government Code.

(3)  A material change in the status of the case where a change in the parties or pleadings requires postponement, or an executed settlement or stipulated findings of fact obviate the need for hearing. A partial amendment of the pleadings shall not be good cause for continuance to the extent that the unamended portion of the pleadings is ready to be heard.

(4)  A stipulation for continuance signed by all parties or their authorized representatives, including, but not limited to, a representative, which is communicated with the request for continuance to the administrative law judge no later than 25 business days before the hearing.

(5)  The substitution of the representative or attorney of a party upon showing that the substitution is required.

(6)  The unavailability of a party, representative, or attorney of a party, or witness to an essential fact due to a conflicting and required appearance in a judicial matter if when the hearing date was set, the person did not know and could neither anticipate nor at any time avoid the conflict, and the conflict with request for continuance is immediately communicated to the administrative law judge.

(7)  The unavailability of a party, a representative or attorney of a party, or a material witness due to an unavoidable emergency.

(8)  Failure by a party to comply with a timely discovery request if the continuance request is made by the party who requested the discovery.

(d)  In addition to the witness fees and mileage provided by Section 11450.40 of the Government Code, the department may pay actual, necessary, and reasonable expenses in an amount not to exceed the per diem allowance payable to a nonrepresented state employee on travel status. The department may pay witness expenses pursuant to this section in advance of the hearing.

(e)  (1)  The withdrawal of an application for a license or a special permit after it has been filed with the department shall not deprive the department of its authority to institute or continue a proceeding against the applicant for the denial of the license or a special permit upon any ground provided by law or to enter an order denying the license or special permit upon any ground provided by law.

(2)  The suspension, expiration, or forfeiture by operation of law of a license issued by the department, or its suspension, forfeiture, or cancellation by order of the department or by order of a court of law, or its surrender, shall not deprive the department of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee on any ground provided by law.

(f)  (1)  If an application for a license indicates, or the department determines during the application review process, that the applicant previously was issued a license under this chapter or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3 (commencing with Section 1500), Chapter 3.3 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) and the prior license was revoked within the preceding two years, the department shall cease any further review of the application until two years shall have elapsed from the date of the revocation.

(2)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant previously was issued a certificate of approval by a foster family agency that was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall cease any further review of the application until two years have elapsed from the date of the revocation.

(3)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant was excluded from a facility licensed by the department pursuant to Section 1558, 1568.092, 1569.58, or 1596.8897, the department shall cease any further review of the application unless the excluded individual has been reinstated pursuant to Section 11522 of the Government Code by the department.

(4)  If an application for a license indicates, or the department determines during the application review process, that the applicant had previously applied for a license under any of the chapters listed in paragraph (1) and the application was denied within the last year, the department shall cease further review of the application as follows:

(A)  In cases where the applicant petitioned for a hearing, the department shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(B)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(C)  The department may continue to review the application if it has determined that the reasons for the denial of the application were due to circumstances and conditions which either have been corrected or are no longer in existence.

(5)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall cease further review of the application as follows:

(A)  In cases where the applicant petitioned for a hearing, the department shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(B)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(C)  The department may continue to review the application if it has determined that the reasons for the denial of the application were due to circumstances and conditions that either have been corrected or are no longer in existence.

(6)  The cessation of review shall not constitute a denial of the application for purposes of Section 1568.062 or any other law.

(Amended by Stats. 1997, Ch. 617, Sec. 7. Effective January 1, 1998.)



1568.0651

(a)  The administrative law judge conducting a hearing under this article may permit the testimony of a child witness, or a similarly vulnerable witness, including a witness who is developmentally disabled, to be taken outside the presence of the respondent or respondents if all of the following conditions exist:

(1)  The administrative law judge determines that taking the witness’s testimony outside the presence of the respondent or respondents is necessary to ensure truthful testimony.

(2)  The witness is likely to be intimidated by the presence of the respondent or respondents.

(3)  The witness is afraid to testify in front of the respondent or respondents.

(b)  If the testimony of the witness is taken outside of the presence of the respondent or respondents, the department shall provide for the use of one-way closed-circuit television so the respondent or respondents can observe the testimony of the witness. Nothing in this section shall limit a respondent’s right of cross-examination.

(c)  The administrative law judge conducting a hearing under this section may clear the hearing room of any persons who are not a party to the action in order to protect any witness from intimidation or other harm, taking into account the rights of all persons.

(Added by Stats. 1994, Ch. 1267, Sec. 4. Effective January 1, 1995.)



1568.0652

(a)  (1)  An out-of-court statement made by a minor under 12 years of age who is the subject or victim of an allegation at issue is admissible evidence at an administrative hearing conducted pursuant to this article. The out-of-court statement may be used to support a finding of fact unless an objection is timely made and the objecting party establishes that the statement is unreliable because it was the product of fraud, deceit, or undue influence. However, the out-of-court statement may not be the sole basis for the finding of fact, unless the adjudicator finds that the time, content, and circumstances of the statement provide sufficient indicia of reliability.

(2)  The proponent of the statement shall give reasonable notice to all parties of the intended introduction of the statement at the hearing.

(3)  For purposes of this subdivision, an objection is timely if it identifies with reasonable specificity the disputed out-of-court statement and it gives the proponent of the evidence a reasonable period of time to prepare a response to the objection prior to the hearing.

(b)  This section shall not be construed to limit the right of any party to the administrative hearing to subpoena a witness whose statement is admitted as evidence or to introduce admissible evidence relevant to the weight of the hearsay evidence or the credibility of the hearsay declarant.

(Added by Stats. 2002, Ch. 707, Sec. 2. Effective January 1, 2003.)



1568.067

(a)  No license issued pursuant to this chapter shall have any property value for sale or exchange purposes and no person, including any owner, agent, or broker, shall sell or exchange any license for any commercial purpose.

(b)  (1)  Each residential care facility licensed under this chapter shall reveal its license number in all advertisements, publications, or announcements made with the intent to attract clients or residents.

(2)  Advertisements, publications, or announcements subject to the requirements of paragraph (1) shall include, but not be limited to, those contained in a newspaper or magazine, consumer report, announcement of intent to commence business, telephone directory yellow pages, professional or service directory, or radio or television commercial.

(Added by Stats. 1991, Ch. 832, Sec. 10.)



1568.068

(a)  Notwithstanding Section 1568.061, in the event of a sale of a licensed residential care for persons with chronic, life-threatening illness facility where the sale will result in a new license being issued, the sale and transfer of property and business shall be subject to both of the following:

(1)  The licensee shall provide written notice to the department and to each resident or his or her legal representative of the licensee’s intent to sell the facility at least 60 days prior to the transfer of property or business, or at the time that a bona fide offer is made, whichever period is longer.

(2)  The licensee shall, prior to entering into an admission agreement, inform all residents, or their legal representatives, admitted to the facility after notification to the department, of the licensee’s intent to sell the property or business.

(b)  Except as provided in subdivision (e), the property and business shall not be transferred until the buyer qualifies for a license or provisional license pursuant to this chapter.

(1)  The seller shall notify, in writing, a prospective buyer of the necessity to obtain a license, as required by this chapter, if the buyer’s intent is to continue operating the facility as a residential care facility for the chronically ill. The seller shall send a copy of this written notice to the licensing agency.

(2)  The prospective buyer shall submit an application for a license, as specified in Section 1568.04, within five days of the acceptance of the offer by the seller.

(c)  No transfer of the property or business shall be permitted until 60 days have elapsed from the date when notice has been provided to the department pursuant to paragraph (1) of subdivision (a).

(d)  The department shall give priority to applications for licensure that are submitted pursuant to this section in order to ensure timely transfer of the property and business. The department shall make a decision within 60 days after a complete application is submitted on whether to issue a license pursuant to Section 1568.04.

(e)  If the parties involved in the transfer of the property and business fully comply with this section, then the transfer may be completed and the buyer shall not be considered to be operating an unlicensed facility while the department makes a final determination on the application for licensure.

(Added by Stats. 1992, Ch. 873, Sec. 2. Effective January 1, 1993.)



1568.07

(a) (1)  Within 90 days after a facility accepts its first resident for placement following its initial licensure, the department shall conduct an unannounced inspection of the facility to evaluate compliance with rules and regulations and to assess the facility’s continuing ability to meet regulatory requirements. The licensee shall notify the department, within five business days after accepting its first resident for placement, that the facility has commenced operating.

(2) The department may take appropriate remedial action as provided for in this chapter.

(b) (1) Every licensed residential care facility shall be periodically inspected and evaluated for quality of care by a representative or representatives designated by the director. Unannounced inspections shall be conducted at least annually and as often as necessary to ensure the quality of care being provided.

(2) During each licensing inspection the department shall determine if the facility meets regulatory standards, including, but not limited to, providing residents with the appropriate level of care based on the facility’s license, providing adequate staffing and services, updated resident records and assessments, and compliance with basic health and safety standards.

(3) If the department determines that a resident requires a higher level of care than the facility is authorized to provide, the department may initiate a professional level of care assessment by an assessor approved by the department. An assessment shall be conducted in consultation with the resident, the resident’s physician and surgeon, and the resident’s case manager, and shall reflect the desires of the resident, the resident’s physician and surgeon, and the resident’s case manager. The assessment also shall recognize that certain illnesses are episodic in nature and that the resident’s need for a higher level of care may be temporary.

(4) The department shall notify the residential care facility in writing of all deficiencies in its compliance with this chapter and the rules and regulations adopted pursuant to this chapter, and shall set a reasonable length of time for compliance by the facility.

(5) Reports on the results of each inspection or consultation shall be kept on file in the department, and all inspection reports, consultation reports, lists of deficiencies, and plans of correction shall be open to public inspection.

(c) Any duly authorized officer, employee, or agent of the department may, upon presentation of proper identification, enter and inspect any place providing personal care, supervision, and services, at any time, with or without advance notice, to secure compliance with, or to prevent a violation of, this chapter.

(d) No licensee, or officer or employee of the licensee, shall discriminate or retaliate in any manner, including, but not limited to, eviction or threat of eviction, against any person receiving the services of the licensee’s facility, or against any employee of the licensee’s facility, on the basis, or for the reason, that the person or employee or any other person has initiated or participated in the filing of a complaint, grievance, or a request for inspection with the department pursuant to this chapter or has initiated or participated in the filing of a complaint, grievance, or request for investigation with the appropriate local or state ombudsman.

(e) Any person who, without lawful authorization from a duly authorized officer, employee, or agent of the department, informs an owner, operator, employee, agent, or resident of a residential care facility, of an impending or proposed inspection of that facility by personnel of the department, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000), by imprisonment in the county jail for a period not to exceed 180 days, or by both a fine and imprisonment.

(Amended by Stats. 2014, Ch. 29, Sec. 20. Effective June 20, 2014.)



1568.071

(a)  Any person may request an inspection of any residential care facility in accordance with this chapter by transmitting to the department notice of an alleged violation of applicable requirements prescribed by statutes or regulations of this state.

(b)  The substance of the complaint shall be provided to the licensee no earlier than at the time of the inspection. Unless the complainant specifically requests otherwise, neither the substance of the complaint provided the licensee nor any copy of the complaint or any record published, released, or otherwise made available to the licensee shall disclose the name of any person mentioned in the complaint except the name of any duly authorized officer, employee, or agent of the department conducting the investigation or inspection pursuant to this chapter.

(c)  Upon receipt of a complaint, other than a complaint alleging denial of a statutory right of access to a residential care facility, the department shall make a preliminary review and, unless the department determines that the complaint is willfully intended to harass a licensee or is without any reasonable basis, it shall make an onsite inspection within 10 days after receiving the complaint except where the visit would adversely affect the licensing investigation or the investigation of other agencies, including, but not limited to, law enforcement agencies. In either event, the complainant shall be promptly informed of the department’s proposed course of action.

(d)  Upon receipt of a complaint alleging denial of a statutory right of access to a residential facility, the department shall review the complaint. The complainant shall be notified promptly of the department’s proposed course of action.

(Added by Stats. 1990, Ch. 1333, Sec. 1.5.)



1568.0715

(a) The department shall ensure that the licensee’s plan of correction is verifiable and measurable. The plan of correction shall specify what evidence is acceptable to establish that a deficiency has been corrected. This evidence shall be included in the department’s facility file.

(b) The department shall specify in its licensing report all violations that, if not corrected, will have a direct and immediate risk to the health, safety, or personal rights of residents in care.

(c) The department shall complete all complaint investigations and place a note of final conclusion in the department’s facility file, regardless of whether the licensee voluntarily surrendered the license.

(Added by Stats. 2008, Ch. 291, Sec. 10. Effective September 25, 2008.)



1568.072

(a)  The department shall adopt, amend, and repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any reasonable rules, regulations, and standards as may be necessary or proper to carry out the purposes and intent of this chapter and to enable the department to exercise the powers and perform the duties conferred upon it by this chapter, not inconsistent with state law.

(b)  Regulations for a license shall prescribe standards of safety and sanitation, for the physical plant, as well as for the basic care and supervision, personal care, and services to be provided by a facility.

(c)  Regulations shall specify the application and licensing process, the range of services, alternative methods for providing those services, the appraisal and assessment process, and facility staffing and training requirements.

(d)  Regulations shall allow for the development of new and innovative community programs.

(Amended by Stats. 1991, Ch. 832, Sec. 12.)



1568.073

(a)  (1)  The department may order the licensee to remove a resident who has a health condition which cannot be cared for within the limits of the license or requires inpatient care in a health facility as determined by the department pursuant to Section 1568.07.

(2)  When the department determines that the resident’s mental or physical condition requires immediate transfer from the facility in order to protect the health and safety of the resident, the department may order the licensee to remove the resident after the department consults with a physician or other medical professional about the transfer and ways in which transfer trauma can be minimized.

(b)  (1)  When the department determines that a resident has a health condition which cannot be cared for within the limits of the license or requires inpatient care in a health facility, the department shall give notice to the resident, his or her legal representative when appropriate, his or her physician when applicable, his or her case manager when applicable, and the licensee. The notice shall specify a deadline for submitting a written plan for relocation and inform the resident of his or her right for a review and determination. The resident, or his or her legal representative, shall have three working days to inform the licensee of the request for review. The licensee shall forward the request to the department within two working days of receipt. Failure or refusal by the licensee to submit the request to the department may subject the licensee to the civil penalties as specified in Section 1568.0822. The department shall not refuse to consider the request if the licensee fails or refuses to submit the request to the department.

(2)  The review and determination shall be completed within 30 days from the date that the resident was initially informed of the need to relocate. If the determination is made that the resident must relocate, the notice shall include a plan for transfer including ways to minimize transfer trauma for the resident.

(3)  The department may require the licensee to prepare and submit to the department a written plan for relocation, to comply with the terms and conditions of the approved plan, and to provide other information as necessary for the enforcement of this section.

(c)  The provisions allowing for a resident’s right to a review prior to transfer as provided in subdivision (b) neither negates the department’s authority and responsibility to require an immediate transfer according to paragraph (2) of subdivision (a) when the department finds and provides evidence that the resident must be relocated in order to protect the health and safety of the resident, nor implies any right to a fair hearing pursuant to Chapter 7 (commencing with Section 10950) of Part 2 of Division 9 of the Welfare and Institutions Code.

(d)  The department shall specify by regulation the process for making relocation decisions and for appealing and reviewing those decisions pursuant to this section.

(Added by Stats. 1990, Ch. 1333, Sec. 1.5.)



1568.075

On and after January 1, 1999, no security window bars may be installed or maintained on any residential care facility unless the security window bars meet current state and local requirements, as applicable, for security window bars and safety release devices.

(Added by Stats. 1998, Ch. 343, Sec. 2. Effective January 1, 1999.)



1568.08

Each facility required to be licensed under this chapter shall keep a current record of all of the following:

(a)   Residents in the facility, including each resident’s name and ambulatory status.

(b)  The name and telephone number of each resident’s physician and surgeon.

(c)  The name, address, and telephone number of any person or agency responsible for the care of a resident.

(d)  Updated resident file records, including, but not limited to, the current physician and surgeon report, residential appraisal, level of services required and documentation of any health related services provided to residents.

The facility shall respect the privacy and confidentiality of this information.

(Added by Stats. 1990, Ch. 1333, Sec. 1.5.)



1568.081

(a)  A placement agency shall place individuals only in licensed residential care facilities or facilities which are exempt from licensure under subdivision (c) of Section 1568.03.

(b)  No employee of a placement agency shall place, refer, or recommend placement of a person in a facility operating without a license, unless the facility is exempt from licensure under subdivision (c) of Section 1568.03. Violation of this subdivision is a misdemeanor.

(c)  Any employee of a placement agency who knows, or reasonably suspects that a facility, which is not exempt from licensure under this chapter, is operating without a license shall report the name and address of the facility to the department. Failure to report as required by this subdivision is a misdemeanor.

(d)  The department shall investigate any report filed under subdivision (c). If the department has probable cause to believe that the facility which is the subject of the report is operating without a license, the department shall investigate the facility within 10 days after receipt of the report.

(e)  A placement agency shall notify the department of any known or suspected incidents which would jeopardize the health or safety of residents in a residential care facility. Reportable incidents include, but are not limited to, all of the following:

(1)  Incidents of physical abuse.

(2)  Any violation of personal rights.

(3)  Any situation in which a facility is unclean, unsafe, unsanitary, or in poor condition.

(4)  Any situation in which a facility has insufficient personnel or incompetent personnel on duty.

(5)  Any situation in which residents experience mental or verbal abuse.

(6)  Any situation in which a facility is suspected of accepting or retaining residents who require a higher level of care than the facility is authorized to provide.

(Added by Stats. 1990, Ch. 1333, Sec. 1.5.)



1568.082

(a)  The department may suspend or revoke any license issued under this chapter upon any of the following grounds and in the manner provided in this chapter:

(1)  Violation by the licensee of this chapter or of the rules and regulations adopted pursuant to this chapter.

(2)  Aiding, abetting, or permitting the violation of this chapter or of the rules and regulations adopted pursuant to this chapter.

(3)  Conduct which is inimical to the health, welfare, or safety of either an individual in or receiving services from the facility or the people of the State of California.

(4)  The provision of services beyond the level the facility is authorized to provide, or accepting or retaining residents who require services of a higher level than the facility is authorized to provide.

(5)  Engaging in acts of financial malfeasance concerning the operation of a facility, including, but not limited to, improper use or embezzlement of client moneys and property or fraudulent appropriation for personal gain of facility moneys and property, or willful or negligent failure to provide services.

(b)  The director may temporarily suspend any license, prior to any hearing when, in the opinion of the director, the action is necessary to protect residents of the facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety. The director shall notify the licensee of the temporary suspension and the effective date of the temporary suspension, and at the same time shall serve the provider with an accusation. Upon receipt of a notice of defense to the accusation by the licensee, the director shall, within 15 days, set the matter for hearing, and the hearing shall be held as soon as possible, but not later than 30 days after receipt of the notice. The temporary suspension shall remain in effect until the time the hearing is completed and the director has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the director fails to make a final determination on the merits within 30 days after the original hearing has been completed.

(c)  In any case where the department orders the licensee to remove a resident who has a health condition or health conditions which cannot be cared for within the limits of the license or special permit or requires inpatient care in a health facility licensed pursuant to Chapter 2 (commencing with Section 1250), the licensee shall do all of the following:

(1)  Prepare and submit to the department a written plan for relocation of the client or resident, in a form acceptable to the department.

(2)  Comply with all terms and conditions of the approved relocation plan.

(3)  Provide any other information as may be required by the department for the proper administration and enforcement of this section.

(Amended by Stats. 1998, Ch. 311, Sec. 32. Effective August 19, 1998.)



1568.0821

(a)  Notwithstanding any other provision of this chapter, any person who violates Section 1568.03 shall be assessed by the department an immediate civil penalty in the amount of one hundred dollars ($100) per resident for each day of the violation.

(b)  The civil penalty authorized in subdivision (a) shall be two hundred dollars ($200) per resident for each day of the violation if an unlicensed facility is operated and the operator refuses to seek licensure or the operator seeks licensure and the license application is denied and the operator continues to operate the unlicensed facility.

(c)  An operator may appeal the assessment to the director. The department shall adopt regulations setting forth the appeal procedure.

(Amended by Stats. 2000, Ch. 819, Sec. 4. Effective January 1, 2001.)



1568.0822

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter, the department may levy a civil penalty. The department shall adopt regulations setting forth the appeal procedures for deficiencies.

(b)  The amount of the civil penalty shall not be less than twenty-five dollars ($25) or more than fifty dollars ($50) per day for each violation of this chapter, except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. In no event shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Section 1568.07, the department shall assess an immediate civil penalty of one hundred fifty dollars ($150) per day per violation for any of the following serious violations:

(1) (A) Fire clearance violations, including, but not limited to, overcapacity, ambulatory status, inoperable smoke alarms, and inoperable fire alarm systems. The civil penalty shall not be assessed if the licensee has done either of the following:

(i) Requested the appropriate fire clearance based on ambulatory, nonambulatory, or bedridden status, and the decision is pending.

(ii) Initiated eviction proceedings.

(B) A licensee denied a clearance for bedridden residents may appeal to the fire authority, and, if that appeal is denied, may subsequently appeal to the Office of the State Fire Marshal, and shall not be assessed an immediate civil penalty until the final appeal is decided, or after 60 days has passed from the date of the citation, whichever is earlier.

(2) Absence of supervision, as required by statute and regulation.

(3) Accessible bodies of water, when prohibited in this chapter or regulations adopted pursuant to this chapter.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Section 1568.07 or 1568.071.

(6) The presence of an excluded person on the premises.

(d) Notwithstanding Section 1568.07, any residential care facility that is cited for repeating the same violation of this chapter within 12 months of the first violation is subject to an immediate civil penalty of one hundred fifty dollars ($150) and fifty dollars ($50) for each day the violation continues until the deficiency is corrected.

(e) Any residential care facility that is assessed a civil penalty pursuant to subdivision (d) which repeats the same violation of this chapter within 12 months of the violation subject to subdivision (d) shall be assessed an immediate civil penalty of one thousand dollars ($1,000) and one hundred dollars ($100) for each day the violation continues until the deficiency is corrected, provided that the violation is a serious violation.

(f) The department shall adopt regulations implementing this section.

(g) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 813, Sec. 3. Effective January 1, 2015. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 4 of Stats. 2014, Ch. 813.)



1568.0822-1

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter, the department may levy a civil penalty.

(b) The amount of the civil penalty shall not be less than twenty-five dollars ($25) or more than fifty dollars ($50) per day for each violation of this chapter, except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. In no event shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Section 1568.07, the department shall assess an immediate civil penalty of one hundred fifty dollars ($150) per day per violation for any of the following serious violations:

(1) (A) Fire clearance violations, including, but not limited to, overcapacity, ambulatory status, inoperable smoke alarms, and inoperable fire alarm systems. The civil penalty shall not be assessed if the licensee has done either of the following:

(i) Requested the appropriate fire clearance based on ambulatory, nonambulatory, or bedridden status, and the decision is pending.

(ii) Initiated eviction proceedings.

(B) A licensee denied a clearance for bedridden residents may appeal to the fire authority, and, if that appeal is denied, may subsequently appeal to the Office of the State Fire Marshal, and shall not be assessed an immediate civil penalty until the final appeal is decided, or after 60 days has passed from the date of the citation, whichever is earlier.

(2) Absence of supervision, as required by statute and regulation.

(3) Accessible bodies of water, when prohibited in this chapter or regulations adopted pursuant to this chapter.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Section 1568.07 or 1568.071.

(6) The presence of an excluded person on the premises.

(d) For a violation that the department determines resulted in the death of a resident, the civil penalty shall be fifteen thousand dollars ($15,000).

(e) For a violation that the department determines constitutes physical abuse, as defined in Section 15610.63 of the Welfare and Institutions Code, or resulted in serious bodily injury, as defined in Section 243 of the Penal Code, to a resident, the civil penalty shall be ten thousand dollars ($10,000).

(f) Prior to the issuance of a citation imposing a civil penalty pursuant to subdivision (d) or (e), the decision shall be approved by the director.

(g) Notwithstanding Section 1568.07, any residential care facility that is cited for repeating the same violation of this chapter within 12 months of the first violation is subject to an immediate civil penalty of one hundred fifty dollars ($150) and fifty dollars ($50) for each day the violation continues until the deficiency is corrected.

(h) Any residential care facility that is assessed a civil penalty pursuant to subdivision (g) that repeats the same violation of this chapter within 12 months of the violation subject to subdivision (g) shall be assessed an immediate civil penalty of one thousand dollars ($1,000) and one hundred dollars ($100) for each day the violation continues until the deficiency is corrected, provided that the violation is a serious violation.

(i) (1) The department shall adopt regulations setting forth the appeal procedures for deficiencies.

(2) A licensee shall have the right to submit to the department a written request for a formal review of a civil penalty assessed pursuant to subdivisions (d) and (e) within 10 days of receipt of the notice of a civil penalty assessment and shall provide all supporting documentation at that time. The review shall be conducted by a regional manager of the Community Care Licensing Division. If the regional manager determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the regional manager’s decision within 60 days of the request to review the assessment of the civil penalty.

(3) The licensee may further appeal to the program administrator of the Community Care Licensing Division within 10 days of receipt of the notice of the regional manager’s decision and shall provide all supporting documentation at that time. If the program administrator determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the program administrator’s decision within 60 days of the request to review the regional manager’s decision.

(4) The licensee may further appeal to the deputy director of the Community Care Licensing Division within 10 days of receipt of the notice of the program director’s decision and shall provide all supporting documentation at that time. If the deputy director determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the deputy director’s decision within 60 days of the request to review the program administrator’s decision.

(5) Upon exhausting the deputy director review, a licensee may appeal a civil penalty assessed pursuant to subdivision (d) or (e) to an administrative law judge. Proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by those provisions. In all proceedings conducted in accordance with this section, the standard of proof shall be by a preponderance of the evidence.

(6) If, in addition to an assessment of civil penalties, the department elects to file an administrative action to suspend or revoke the facility license that includes violations relating to the assessment of the civil penalties, the department review of the pending appeal shall cease and the assessment of the civil penalties shall be heard as part of the administrative action process.

(j) The department shall adopt regulations implementing this section.

(k) The department shall, by January 1, 2016, amend its regulations to reflect the changes to this section made by the act that added this subdivision.

(l) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 3) and added by Stats. 2014, Ch. 813, Sec. 4. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)



1568.0823

(a) Any person who violates this chapter, or who willfully or repeatedly violates any rule or regulation adopted under this chapter, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000), or by imprisonment in the county jail for a period not to exceed 180 days, or by both fine and imprisonment.

(b) Operation of a residential care facility without a license shall be subject to a summons to appear in court.

(c) Notwithstanding any other provision of this chapter, the district attorney of every county, and the city attorneys in those cities which have city attorneys who have jurisdiction to prosecute misdemeanors pursuant to Section 72193 of the Government Code, shall, upon their own initiative or upon application by the department or its authorized representative, institute and conduct the prosecution of any action for violation within his or her county of this chapter.

(Amended (as added by Stats. 1991, Ch. 832) by Stats. 2002, Ch. 784, Sec. 514. Effective January 1, 2003. See same-numbered section added by Stats. 1991, Ch. 888.)



1568.0823-1

Any person who, without lawful authorization from a duly authorized officer, employee, or agent of the department, informs an owner, operator, employee, agent, or resident of a residential care facility for persons with a chronic, life-threatening illness of an impending and unannounced site visit to that facility by personnel of the department, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000), by imprisonment in the county jail for a period not to exceed 180 days, or by both a fine and imprisonment.

(Added by Stats. 1991, Ch. 888, Sec. 3. See same-numbered section, as amended by Stats. 2002, Ch. 784.)



1568.0825

(a) The department shall conduct an unannounced visit to a facility within 30 days after the effective date of a temporary suspension of a license in order to ensure that the facility is nonoperational, unless the department previously has verified that the facility is nonoperational.

(b) The department shall conduct an unannounced visit to a facility within 30 days after the effective date of a revocation of a license in order to ensure that the facility is nonoperational, unless the department previously has verified that the facility is nonoperational.

(Added by Stats. 2008, Ch. 291, Sec. 12. Effective September 25, 2008.)



1568.083

(a)  The department, State Fire Marshal, or local fire officials shall not make a de facto determination of a resident’s ambulatory or nonambulatory status based on a resident’s placement in the facility. Interpretation of regulations related to fire safety in residential care facilities shall be made to provide flexibility to allow residents to remain in the least restrictive environment.

(b)  This chapter shall not preempt the application of any local zoning requirements to residential care facility, except as provided for in Section 1568.0831.

(Added by Stats. 1990, Ch. 1333, Sec. 1.5.)



1568.0831

(a) (1) Whether or not unrelated persons are living together, a residential care facility that serves six or fewer persons shall be considered a residential use of property for the purposes of this chapter. In addition, the residents and operators of the facility shall be considered a family for the purposes of any law or zoning ordinance that relates to the residential use of property pursuant to this chapter.

(2) For the purpose of all local ordinances, a residential care facility that serves six or fewer persons shall not be included within the definition of a boarding house, rooming house, institution, guest home, rest home, community residence, or other similar term that implies that the residential care facility is a business run for profit or differs in any other way from a family dwelling.

(3) This section shall not be construed to prohibit a city, county, or other local public entity from placing restrictions on building heights, setback, lot dimensions, or placement of signs of a residential care facility that serves six or fewer persons as long as the restrictions are identical to those applied to other family dwellings of the same type in the same zone.

(4) This section shall not be construed to prohibit the application to a residential care facility of any local ordinance that deals with health and safety, building standards, environmental impact standards, or any other matter within the jurisdiction of a local public entity if the ordinance does not distinguish residential care facilities that serve six or fewer persons from other family dwellings of the same type in the same zone and if the ordinance does not distinguish residents of residential care facilities from persons who reside in other family dwellings of the same type in the same zone.

(5) No conditional use permit, zoning variance, or other zoning clearance shall be required of a residential care facility that serves six or fewer persons that is not required of a family dwelling of the same type in the same zone.

(6) Use of a family dwelling for purposes of a residential care facility serving six or fewer persons shall not constitute a change of occupancy for purposes of Part 1.5 (commencing with Section 17910) of Division 13 or local building codes. However, nothing in this section is intended to supersede Section 13143 or 13143.6, to the extent these sections are applicable to residential care facilities serving six or fewer persons.

(b) No fire inspection clearance or other permit, license, clearance, or similar authorization shall be denied to a residential care facility because of a failure to comply with local ordinances from which the facilities are exempt under subdivision (a), provided that the applicant otherwise qualifies for the fire clearance, license, permit, or similar authorization.

(c) For the purposes of any contract, deed, or covenant for the transfer of real property executed on or after January 1, 1979, a residential care facility that serves six or fewer persons shall be considered a residential use of property and a use of property by a single family, notwithstanding any disclaimers to the contrary.

(d) Nothing in this chapter shall authorize the imposition of rent regulations or controls for licensed residential care facilities.

(e) Licensed residential care facilities shall not be subject to controls on rent imposed by any state or local agency or other local government or entity.

(Amended by Stats. 2014, Ch. 144, Sec. 33. Effective January 1, 2015.)



1568.0832

(a) (1)  For purposes of this section, “bedridden” means requiring assistance in turning and repositioning in bed or being unable to independently transfer to and from bed, except in a facility with appropriate and sufficient care staff, mechanical devices, if necessary, and safety precautions, as determined by the director in regulations.

(2) For purposes of this section, the status of being bedridden shall not include a temporary illness or recovery from surgery that persists for 14 days or less.

(3) The determination of the bedridden status of persons with developmental disabilities shall be made by the Director of Social Services or his or her designated representative, in consultation with the Director of Developmental Services or his or her designated representative, after consulting the resident’s individual safety plan. The determination of the bedridden status of all other persons with disabilities who are not developmentally disabled shall be made by the Director of Social Services, or his or her designated representative.

(b) A bedridden person may be admitted to, and remain in, a residential facility that secures and maintains an appropriate fire clearance. A fire clearance shall be issued to a facility in which one or more bedridden persons reside if either of the following conditions are met:

(1) The fire safety requirements are met. Residents who are unable to independently transfer to and from bed, but who do not need assistance to turn or reposition in bed, shall be considered nonambulatory for purposes of this paragraph.

(2) Alternative methods of protection are approved.

(c) Notwithstanding paragraph (2) of subdivision (a), a bedridden resident may be retained in a residential care facility in excess of 14 days if all of the following conditions are met:

(1) The facility notifies the department in writing that the person is recovering from a temporary illness or surgery.

(2) The facility submits to the department, with the notification required in paragraph (1), a physician and surgeon’s written statement to the effect that the resident’s illness or recovery is of a temporary nature. The statement shall contain an estimated date upon which the illness or recovery is expected to end or upon which the resident is expected to no longer be confined to bed.

(3) The department determines that the resident’s health and safety is adequately protected in the facility and that transfer to a higher level of care is not necessary.

(4) This subdivision does not expand the scope of care and supervision of a residential care facility.

(d)  Notwithstanding the length of stay of a bedridden resident, every residential facility admitting or retaining a bedridden resident shall, within 48 hours of the resident’s admission or retention in the facility, notify the fire authority having jurisdiction over the bedridden resident’s location of the estimated length of time the resident will retain his or her bedridden status in the facility.

(e) (1) The department and the Office of the State Fire Marshal, in consultation with the State Department of Developmental Services, shall each promulgate regulations that meet all of the following conditions:

(A) Are consistent with this section.

(B) Are applicable to facilities regulated under this chapter, consistent with the regulatory requirements of the California Building Standards Code for fire and life safety for the respective occupancy classifications into which the State Department of Social Services’ community care licensing classifications fall.

(C) Permit residents to remain in homelike settings.

(2) At a minimum, these regulations shall do both of the following with regard to a residential care facility that provides care for six or fewer residents, at least one of whom is bedridden:

(A) Clarify the fire and life safety requirements for a fire clearance for the facility.

(B) Identify procedures for requesting the approval of alternative means of providing equivalent levels of fire and life safety protection. Either the facility, the resident or resident’s representative, or local fire official may request from the Office of the State Fire Marshal a written opinion concerning the interpretation of the regulations promulgated by the State Fire Marshal pursuant to this section for a particular factual dispute. The State Fire Marshal shall issue the written opinion within 45 days following the request.

(f) For facilities that care for six or fewer residents, a local fire official shall not impose fire safety requirements stricter than the fire safety regulations promulgated for the particular type of facility by the Office of the State Fire Marshal or the local fire safety requirements imposed on any other single family dwelling, whichever is more strict.

(g) This section and any regulations promulgated thereunder shall be interpreted in a manner that provides flexibility to allow bedridden persons to avoid institutionalization and be admitted to, and safely remain in, community-based residential care facilities.

(Amended by Stats. 2010, Ch. 211, Sec. 3. Effective January 1, 2011.)



1568.09

It is the intent of the Legislature in enacting this section to require the electronic fingerprint images of those individuals whose contact with residents of residential care facilities for persons with a chronic, life-threatening illness may pose a risk to the residents’ health and safety.

It is the intent of the Legislature, in enacting this section, to require the electronic fingerprint images of those individuals whose contact with community care clients may pose a risk to the clients’ health and safety. An individual shall be required to obtain either a criminal record clearance or a criminal record exemption from the State Department of Social Services before his or her initial presence in a residential care facility for persons with a chronic, life-threatening illness.

(a) (1) Before and, as applicable, subsequent to issuing a license to a person or persons to operate or manage a residential care facility, the department shall secure from an appropriate law enforcement agency a criminal record to determine whether the applicant or any other person specified in subdivision (b) has ever been convicted of a crime other than a minor traffic violation or arrested for any crime specified in subdivision (c) of Section 290 of the Penal Code, or for violating Section 245, 273ab, or 273.5, subdivision (b) of Section 273a, or, prior to January 1, 1994, paragraph (2) of Section 273a, of the Penal Code, or for any crime for which the department is prohibited from granting a criminal record exemption pursuant to subdivision (f).

(2) The criminal history information shall include the full criminal record, if any, of those persons, and subsequent arrest information pursuant to Section 11105.2 of the Penal Code.

(3) The following shall apply to the criminal record information:

(A) If the State Department of Social Services finds that the applicant or another person specified in subdivision (b), has been convicted of a crime, other than a minor traffic violation, the application shall be denied, unless the director grants an exemption pursuant to subdivision (f).

(B) If the State Department of Social Services finds that the applicant, or another person specified in subdivision (b), is awaiting trial for a crime other than a minor traffic violation, the State Department of Social Services may cease processing the criminal record information until the conclusion of the trial.

(C) If no criminal record information has been recorded, the Department of Justice shall provide the applicant and the State Department of Social Services with a statement of that fact.

(D) If the State Department of Social Services finds after licensure that the licensee, or any other person specified in paragraph (2) of subdivision (b), has been convicted of a crime other than a minor traffic violation, the license may be revoked, unless the director grants an exemption pursuant to subdivision (f).

(E) An applicant and any other person specified in subdivision (b) shall submit fingerprint images and related information to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice, for a state and federal level criminal offender record information search, in addition to the search required by this subdivision. If an applicant meets all other conditions for licensure, except receipt of the Federal Bureau of Investigation’s criminal history information for the applicant and persons listed in subdivision (b), the department may issue a license if the applicant and each person described by subdivision (b) has signed and submitted a statement that he or she has never been convicted of a crime in the United States, other than a traffic infraction as defined in paragraph (1) of subdivision (a) of Section 42001 of the Vehicle Code. If, after licensure, the department determines that the licensee or person specified in subdivision (b) has a criminal record, the license may be revoked pursuant to subdivision (a) of Section 1568.082. The department may also suspend the license pending an administrative hearing pursuant to subdivision (b) of Section 1568.082.

(b) In addition to the applicant, this section shall be applicable to criminal record clearances and exemptions for the following persons:

(1) Adults responsible for administration or direct supervision of staff of the facility.

(2) A person, other than a resident, residing in the facility.

(3) A person who provides resident assistance in dressing, grooming, bathing, or personal hygiene. A nurse assistant or home health aide meeting the requirements of Section 1338.5 or 1736.6, respectively, who is not employed, retained, or contracted by the licensee, and who has been certified or recertified on or after July 1, 1998, shall be deemed to meet the criminal record clearance requirements of this section. A certified nurse assistant and certified home health aide who will be providing client assistance and who falls under this exemption shall provide one copy of his or her current certification, prior to providing care, to the residential care facility for persons with a chronic, life-threatening illness. The facility shall maintain the copy of the certification on file as long as care is being provided by the certified nurse assistant or certified home health aide at the facility. This paragraph does not restrict the right of the department to exclude a certified nurse assistant or certified home health aide from a licensed residential care facility for persons with a chronic, life-threatening illness pursuant to Section 1568.092.

(4) (A) A staff person, volunteer, or employee who has contact with the residents.

(B) A volunteer shall be exempt from the requirements of this subdivision if he or she is a relative, significant other, or close friend of a client receiving care in the facility and the volunteer does not provide direct care and supervision of residents. A volunteer who provides direct care and supervision shall be exempt if the volunteer is a resident’s spouse, significant other, close friend, or family member and provides direct care and supervision to that resident only at the request of the resident. The department may define in regulations persons similar to those described in this subparagraph who may be exempt from the requirements of this subdivision.

(5) If the applicant is a firm, partnership, association, or corporation, the chief executive officer or other person serving in that capacity.

(6) Additional officers of the governing body of the applicant, or other persons with a financial interest in the applicant, as determined necessary by the department by regulation. The criteria used in the development of these regulations shall be based on the person’s capability to exercise substantial influence over the operation of the facility.

(c) (1) (A) Subsequent to initial licensure, a person specified in subdivision (b) and not exempted from fingerprinting shall obtain either a criminal record clearance or an exemption from disqualification, pursuant to subdivision (f), from the State Department of Social Services prior to employment, residence, or initial presence in the facility. A person specified in subdivision (b) who is not exempt from fingerprinting shall be fingerprinted and shall sign a declaration under penalty of perjury regarding any prior criminal convictions. The licensee shall submit fingerprint images and related information to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice, for a state and federal level criminal offender record information search, or to comply with paragraph (1) of subdivision (g), prior to the person’s employment, residence, or initial presence in the residential care facility.

(B) These fingerprint images and related information shall be electronically submitted to the Department of Justice in a manner approved by the State Department of Social Services and the Department of Justice, for the purpose of obtaining a permanent set of fingerprints. A licensee’s failure to submit fingerprint images and related information to the Department of Justice, or to comply with paragraph (1) of subdivision (g), as required in this section, shall result in the citation of a deficiency and an immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1568.082. The State Department of Social Services may assess civil penalties for continued violations as allowed in Section 1568.0822. The fingerprint images and related information shall then be submitted to the Department of Justice for processing. The licensee shall maintain and make available for inspection documentation of the individual’s clearance or exemption.

(2) A violation of the regulations adopted pursuant to Section 1522.04 shall result in the citation of a deficiency and an immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1568.082. The department may assess civil penalties for continued violations as permitted by Section 1568.0822.

(3) Within 14 calendar days of the receipt of the fingerprint images, the Department of Justice shall notify the State Department of Social Services of the criminal record information, as provided for in this subdivision. If no criminal record information has been recorded, the Department of Justice shall provide the licensee and the State Department of Social Services with a statement of that fact within 14 calendar days of receipt of the fingerprint images. If new fingerprint images are required for processing, the Department of Justice shall, within 14 calendar days from the date of receipt of the fingerprint images, notify the licensee that the fingerprint images were illegible. The Department of Justice shall notify the department, as required by Section 1522.04, and shall notify the licensee by mail within 14 days of electronic transmission of the fingerprint images to the Department of Justice, if the person has no criminal history record.

(4) Except for persons specified in paragraph (2) of subdivision (b), the licensee shall endeavor to ascertain the previous employment history of persons required to be fingerprinted under this subdivision. If it is determined by the State Department of Social Services, on the basis of the fingerprint images submitted to the Department of Justice, that the person has been convicted of a sex offense against a minor, an offense specified in Section 243.4, 273a, 273ab, 273d, 273g, or 368 of the Penal Code, or a felony, the department shall notify the licensee to act immediately to terminate the person’s employment, remove the person from the residential care facility, or bar the person from entering the residential care facility. The department may subsequently grant an exemption pursuant to subdivision (f). If the conviction was for another crime, except a minor traffic violation, the licensee shall, upon notification by the department, act immediately to either (A) terminate the person’s employment, remove the person from the residential care facility, or bar the person from entering the residential care facility; or (B) seek an exemption pursuant to subdivision (f). The department shall determine if the person shall be allowed to remain in the facility until a decision on the exemption is rendered. A licensee’s failure to comply with the department’s prohibition of employment, contact with clients, or presence in the facility as required by this paragraph shall result in a citation of deficiency and an immediate assessment of civil penalties by the department against the licensee, in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1568.082.

(5) The department may issue an exemption on its own motion pursuant to subdivision (f) if the person’s criminal history indicates that the person is of good character based on the age, seriousness, and frequency of the conviction or convictions. The department, in consultation with interested parties, shall develop regulations to establish the criteria to grant an exemption pursuant to this paragraph.

(6) Concurrently with notifying the licensee pursuant to paragraph (4), the department shall notify the affected individual of his or her right to seek an exemption pursuant to subdivision (f). The individual may seek an exemption only if the licensee terminates the person’s employment or removes the person from the facility after receiving notice from the department pursuant to paragraph (4).

(d) (1) For purposes of this section or any other provision of this chapter, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. An action that the department is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, when the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of the sentence, notwithstanding a subsequent order pursuant to Sections 1203.4 and 1203.4a of the Penal Code permitting that person to withdraw his or her plea of guilty and to enter a plea of not guilty, setting aside the verdict of guilty, or dismissing the accusation, information, or indictment. For purposes of this chapter, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, shall be conclusive evidence of the conviction. For purposes of this section or any other provision of this chapter, the arrest disposition report certified by the Department of Justice, or documents admissible in a criminal action pursuant to Section 969b of the Penal Code, shall be prima facie evidence of the conviction, notwithstanding any other provision of law prohibiting the admission of these documents in a civil or administrative action.

(2) For purposes of this section or any other provision of this chapter, the department shall consider criminal convictions from another state or federal court as if the criminal offense was committed in this state.

(e) (1) The State Department of Social Services shall not use a record of arrest to deny, revoke, or terminate any application, license, employment, or residence unless the department investigates the incident and secures evidence, whether or not related to the incident of arrest, that is admissible in an administrative hearing to establish conduct by the person that may pose a risk to the health and safety of any person who is or may become a client.

(2) The department shall not issue a criminal record clearance to a person who has been arrested for any crime specified in Section 290 of the Penal Code, for violating Section 245, 273ab, or 273.5, or subdivision (b) of Section 273a, of the Penal Code, or, prior to January 1, 1994, paragraph (2) of Section 273a of the Penal Code, or for any crime for which the department is prohibited from granting a criminal record exemption pursuant to subdivision (f), prior to the department’s completion of an investigation pursuant to paragraph (1).

(3) The State Department of Social Services is authorized to obtain arrest or conviction records or reports from a law enforcement agency as necessary to the performance of its duties to inspect, license, and investigate community care facilities and individuals associated with a community care facility.

(f) (1) After review of the record, the director may grant an exemption from disqualification for a license as specified in paragraphs (1) and (4) of subdivision (a), or for employment, residence, or presence in a residential care facility as specified in paragraphs (4), (5), and (6) of subdivision (c) if the director has substantial and convincing evidence to support a reasonable belief that the applicant and the person convicted of the crime, if other than the applicant, are of such good character as to justify issuance of the license or special permit or granting an exemption for purposes of subdivision (c). However, an exemption shall not be granted pursuant to this subdivision if the conviction was for any of the following offenses:

(A) An offense specified in Section 220, 243.4, or 264.1, subdivision (a) of Section 273a, or, prior to January 1, 1994, paragraph (1) of Section 273a, Section 273ab, 273d, 288, or 289, subdivision (c) of Section 290, or Section 368, of the Penal Code, or was a conviction of another crime against an individual specified in subdivision (c) of Section 667.5 of the Penal Code.

(B) A felony offense specified in Section 729 of the Business and Professions Code or Section 206 or 215, subdivision (a) of Section 347, subdivision (b) of Section 417, or subdivision (a) of Section 451 of the Penal Code.

(2) The department shall not prohibit a person from being employed or having contact with clients in a facility on the basis of a denied criminal record exemption request or arrest information unless the department complies with Section 1568.092.

(g) (1) For purposes of compliance with this section, the department may permit an individual to transfer a current criminal record clearance, as defined in subdivision (a), from one facility to another, as long as the criminal record clearance has been processed through a state licensing district office, and is being transferred to another facility licensed by a state licensing district office. The request shall be in writing to the department, and shall include a copy of the person’s driver’s license or valid identification card issued by the Department of Motor Vehicles, or a valid photo identification issued by another state or the United States government if the person is not a California resident. Upon request of the licensee, who shall enclose a self-addressed stamped envelope for this purpose, the department shall verify whether the individual has a clearance that can be transferred.

(2) The State Department of Social Services shall hold criminal record clearances in its active files for a minimum of two years after an employee is no longer employed at a licensed facility in order for the criminal record clearance to be transferred.

(h) If a licensee or facility is required by law to deny employment or to terminate employment of any employee based on written notification from the state department that the employee has a prior criminal conviction or is determined unsuitable for employment under Section 1568.092, the licensee or facility shall not incur civil liability or unemployment insurance liability as a result of that denial or termination.

(i) (1) The Department of Justice shall charge a fee sufficient to cover its cost in providing services to comply with the 14-day requirement contained in subdivision (c) for provision to the department of criminal record information.

(2) Paragraph (1) shall cease to be implemented when the department adopts emergency regulations pursuant to Section 1522.04, and shall become inoperative when permanent regulations are adopted under that section.

(j) Notwithstanding any other law, the department may provide an individual with a copy of his or her state or federal level criminal offender record information search response as provided to that department by the Department of Justice if the department has denied a criminal background clearance based on this information and the individual makes a written request to the department for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in his or her written request. The department shall retain a copy of the individual’s written request and the response and date provided.

(Amended by Stats. 2014, Ch. 824, Sec. 2. Effective January 1, 2015.)



1568.092

(a) The department may prohibit any person from being a member of the board of directors, an executive director, or an officer of a licensee or a licensee from employing, or continuing the employment of, or allowing in a licensed facility, or allowing contact with clients of a licensed facility by, any employee, prospective employee, or person who is not a client who has:

(1) Violated, aided, or permitted the violation by any other person of this chapter or of any rules or regulations adopted under this chapter.

(2) Engaged in conduct that is inimical to the health, welfare, or safety of either an individual, in or receiving services from the facility, or the people of the State of California.

(3) Been denied an exemption to work or to be present in a facility, when that person has been convicted of a crime as defined in Section 1568.09.

(4) Engaged in any other conduct that would constitute a basis for disciplining a licensee.

(5) Engaged in acts of financial malfeasance concerning the operation of a facility, including, but not limited to, improper use or embezzlement of client moneys and property or fraudulent appropriation for personal gain of facility moneys and property, or willful or negligent failure to provide services.

(b) The excluded person, the facility, and the licensee shall be given written notice of the basis of the action of the department and of the right to an appeal of the excluded person. The notice shall be served either by personal service or by registered mail. Within 15 days after the department serves the notice, the excluded person may file with the department a written appeal of the exclusion order. If the excluded person fails to file a written appeal within the prescribed time, the action of the department shall be final.

(c) (1) The department may require the immediate removal of an executive director, a board member, or an officer of a licensee or exclusion of an employee, prospective employee, or person who is not a client from a facility pending a final decision of the matter when, in the opinion of the director, the action is necessary to protect residents or clients from physical or mental abuse, abandonment, or any other substantial threat to their health or safety.

(2) If the department requires the immediate removal of a member of the board of directors, an executive director, or an officer of a licensee or exclusion of an employee, prospective employee, or person who is not a client from a facility, the department shall serve an order of immediate exclusion upon the excluded person that shall notify the excluded person of the basis of the department’s action and of the excluded person’s right to a hearing.

(3) Within 15 days after the department serves an order of immediate exclusion, the excluded person may file a written appeal of the exclusion with the department. The department’s action shall be final if the excluded person does not appeal the exclusion within the prescribed time. The department shall do the following upon receipt of a written appeal:

(A) Within 30 days of receipt of the appeal, serve an accusation upon the excluded person.

(B) Within 60 days of receipt of a notice of defense by the excluded person pursuant to Section 11506 of the Government Code, conduct a hearing on the accusation.

(4) An order of immediate exclusion of the excluded person from the facility shall remain in effect until the hearing is completed and the director has made a final determination on the merits. However, the order of immediate exclusion shall be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed.

(d) An excluded person who files a written appeal of the exclusion order with the department pursuant to this section shall, as part of the written request, provide his or her current mailing address. The excluded person shall subsequently notify the department in writing of any change in mailing address, until the hearing process has been completed or terminated.

(e) Hearings held pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code. The standard of proof shall be the preponderance of the evidence and the burden of proof shall be on the department.

(f) The department may institute or continue a disciplinary proceeding against a member of the board of directors, an executive director, or an officer of a licensee or an employee, prospective employee, or person who is not a client upon any ground provided by this section. The department may enter an order prohibiting any person from being a member of the board of directors, an executive director, or an officer of a licensee or prohibiting the excluded person’s employment or presence in the facility, or otherwise take disciplinary action against the excluded person, notwithstanding any resignation, withdrawal of employment application, or change of duties by the excluded person, or any discharge, failure to hire, or reassignment of the excluded person by the licensee or that the excluded person no longer has contact with clients at the facility.

(g) A licensee’s failure to comply with the department’s exclusion order after being notified of the order shall be grounds for disciplining the licensee pursuant to Section 1568.082.

(h) (1) (A) In cases where the excluded person appealed the exclusion order and there is a decision and order of the department upholding the exclusion order, the person shall be prohibited from working in any facility or being licensed to operate any facility licensed by the department or from being a certified foster parent for the remainder of the excluded person’s life, unless otherwise ordered by the department.

(B) The excluded individual may petition for reinstatement one year after the effective date of the decision and order of the department upholding the exclusion order pursuant to Section 11522 of the Government Code. The department shall provide the excluded person with a copy of Section 11522 of the Government Code with the decision and order.

(2) (A) In cases where the department informed the excluded person of his or her right to appeal the exclusion order and the excluded person did not appeal the exclusion order, the person shall be prohibited from working in any facility or being licensed to operate any facility licensed by the department or a certified foster parent for the remainder of the excluded person’s life, unless otherwise ordered by the department.

(B) The excluded individual may petition for reinstatement after one year has elapsed from the date of the notification of the exclusion order pursuant to Section 11522 of the Government Code. The department shall provide the excluded person with a copy of Section 11522 of the Government Code with the exclusion order.

(Amended by Stats. 2006, Ch. 538, Sec. 360. Effective January 1, 2007.)



1568.093

(a)  (1)  If the department determines that a person was issued a license under this chapter or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3.01 (commencing with Section 1568.01), Chapter 3.2 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) and the prior license was revoked within the preceding two years, the department shall exclude the person from, and remove him or her as, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to the chapter.

(2)  If the department determines that a person previously was issued a certificate of approval by a foster family agency which was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall exclude the person from, and remove him or her as, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter.

(b)  If the department determines that the person had previously applied for a license under any of the chapters listed in paragraph (1) of subdivision (a) and the application was denied within the last year, the department shall exclude the person from, and remove him or her as, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter and as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall exclude the person from, and remove him or her as, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall exclude the person from, and remove him or her as, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(c)  If the department determines that the person had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall exclude the person from, and remove him or her as, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter and as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall exclude the person from, and remove him or her as, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall exclude the person from, and remove him or her as, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(d)  Exclusion or removal of an individual pursuant to this section shall not be considered an order of exclusion for purposes of Section 1568.092 or any other law.

(e)  The department may determine not to exclude the person from, and remove from being a member of the board of directors, an executive director, or officer of a licensee of, any facility licensed by the department pursuant to this chapter if it has determined that the reasons for the denial of the application or revocation of the facility license or certificate of approval were due to circumstances and conditions that either have been corrected or are no longer in existence.

(Amended by Stats. 1998, Ch. 311, Sec. 35. Effective August 19, 1998.)



1568.094

The department shall conduct an unannounced visit to a facility within 30 days after the department serves an order of immediate exclusion from the facility upon the licensee or a person subject to immediate removal or exclusion from the facility pursuant to paragraph (4) of subdivision (c) of Section 1568.09 and subdivision (c) of Section 1568.092 in order to ensure that the excluded person is not within the facility, unless the department previously has verified that the excluded person is not within the facility.

(Added by Stats. 2008, Ch. 291, Sec. 13. Effective September 25, 2008.)






CHAPTER 3.1 - Alzheimer’s Day Care-Resource Centers Act

1568.15

The Secretary of California Health and Human Services shall be responsible for the oversight and coordination of programs serving people living with Alzheimer’s disease and related disorders and their families. This responsibility shall include, but not be limited to:

(a) State level support and assistance to all programs within the Health and Human Services Agency and member departments developed for this target population.

(b) Establishment of the Alzheimer’s Disease and Related Disorders Advisory Committee pursuant to Section 1568.17.

(c) Review of the recommendations contained in the 1987 California Alzheimer’s Disease Task Force Report and subsequent state plans, in consultation with appropriate state departments and the Alzheimer’s Disease and Related Disorders Advisory Committee.

(Amended by Stats. 2008, Ch. 339, Sec. 2. Effective January 1, 2009.)



1568.17

(a) The California Health and Human Services Agency shall establish an Alzheimer’s Disease and Related Disorders Advisory Committee consisting of 14 members selected as follows:

(1) One representing the field of academic medical research.

(2) One representing the field of social research.

(3) One representing the field of mental health.

(4) One representing the Alzheimer’s day care resource centers.

(5) One representing the Alzheimer’s disease diagnostic and treatment centers.

(6) Two representing families of persons suffering from Alzheimer’s disease or related disorders.

(7) Two representing organizations providing services to Alzheimer’s disease patients.

(8) One representing a consumer organization representing persons with Alzheimer’s disease.

(9) One representing a member of the State Bar who is familiar with the legal issues confronting Alzheimer’s disease victims and their families.

(10) Two people who have been diagnosed with Alzheimer’s disease to serve one-year terms.

(11) The Secretary of California Health and Human Services or his or her designee.

(b) Members shall serve at the pleasure of the Secretary of California Health and Human Services. The agency secretary may establish fixed terms for advisory committee membership. For purposes of continuity, those terms shall be staggered.

(c) Members shall serve without compensation, but shall receive reimbursement for travel and other necessary expenses actually incurred in the performance of their official duties.

(d) The Alzheimer’s Disease and Related Disorders Advisory Committee shall do all of the following:

(1) Provide ongoing advice and assistance to the administration and the Legislature as to the program needs and priorities of the target population.

(2) Provide planning support to the administration and the Legislature by updating recommendations of the 1987 California Alzheimer’s Disease Task Force Report and regularly reviewing and updating recommendations as needed.

(3) Appoint a chairperson and vice chairperson.

(4) Meet quarterly.

(e) The Alzheimer’s Disease and Related Disorders Advisory Committee shall do all of the following when making policy and plan recommendations:

(1) Consult with a broad range of stakeholders, including, but not limited to, people diagnosed with Alzheimer’s disease, family caregivers, community-based and institutional providers, Alzheimer’s disease researchers and academicians, formal caregivers, the Alzheimer’s Association, the California Commission on Aging, and other state entities.

(2) Consider the recommendations of other state plans, including, but not limited to, the Olmstead Plan, the Long-Range Strategic Plan on Aging, and the California Department of Aging’s State Plan on Aging.

(3) Consider cultural and linguistic factors that impact persons with Alzheimer’s disease and their families who are from diverse populations.

(4) Review current state policies and practices concerning care and treatment related to Alzheimer’s disease and other dementia disorders, and develop recommendations concerning all of the following issues:

(A) Community-based support for California’s diverse people with Alzheimer’s disease and their family members.

(B) Choices for care and residence for persons with Alzheimer’s disease and their families.

(C) An integrated public health care management approach to Alzheimer’s disease in health care settings that makes full use of dementia care practices.

(D) The dementia competence of health care professionals.

(E) Early identification and intervention through increasing public awareness of Alzheimer’s disease.

(f)  All meetings of the advisory committee, and any subcommittees thereof, shall be open to the public and adequate notice shall be provided in accordance with Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2008, Ch. 339, Sec. 3. Effective January 1, 2009.)






CHAPTER 3.2 - Residential Care Facilities for the Elderly

ARTICLE 1 - General Provisions

1569

This chapter shall be known and may be cited as the California Residential Care Facilities for the Elderly Act.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.1

The Legislature hereby finds and declares:

(a)  The Legislature has taken steps in recent years to develop a continuum of long-term social and health support services for older persons in the community that provide a range of options for long-term care and residential care facilities for the elderly are central in that continuum.

(b)  These efforts require a reevaluation of residential care for the elderly outside the constraints of the Community Care Facilities Act.

(c)  The Community Care Facilities Act was enacted in 1973 with the primary purpose of ensuring that residents of state hospitals would have access to safe, alternative community-based housing.

(d)  Since that time, due to shortages in affordable housing and a greater demand for residences for the elderly providing some care and supervision, a growing number of elderly persons with health and social care needs now reside in community care facilities that may or may not be designed to meet their needs.

(e)  Progress in the field of gerontology has provided new insights and information as to the types of services required to allow older persons to remain as independent as possible while residing in a residential care facility for the elderly.

(f)  The fluctuating health and social status of older persons demands a system of residential care that can respond to these needs by making available multilevels of service within the facility, thus reducing the need for residents with fluctuating conditions to move between medical and nonmedical facilities.

(g)  Residential care facilities for the elderly which are not primarily medically oriented represent a humane approach to meeting the housing, social and service needs of older persons, and can provide a homelike environment for older persons with a variety of care needs.

(h)  It is, therefore, the intent of the Legislature to require that residential care facilities for the elderly be licensed as a separate category within the existing licensing structure of the State Department of Social Services.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.2

As used in this chapter:

(a)  “Administrator” means the individual designated by the licensee to act on behalf of the licensee in the overall management of the facility. The licensee, if an individual, and the administrator may be one and the same person.

(b)  “Care and supervision” means the facility assumes responsibility for, or provides or promises to provide in the future, ongoing assistance with activities of daily living without which the resident’s physical health, mental health, safety, or welfare would be endangered. Assistance includes assistance with taking medications, money management, or personal care.

(c)  “Department” means the State Department of Social Services.

(d)  “Director” means the Director of Social Services.

(e)  “Health-related services” mean services that shall be directly provided by an appropriate skilled professional, including a registered nurse, licensed vocational nurse, physical therapist, or occupational therapist.

(f)  “Instrumental activities of daily living” means any of the following: housework, meals, laundry, taking of medication, money management, appropriate transportation, correspondence, telephoning, and related tasks.

(g)  “License” means a basic permit to operate a residential care facility for the elderly.

(h)  “Personal activities of daily living” means any of the following: dressing, feeding, toileting, bathing, grooming, and mobility and associated tasks.

(i)  “Personal care” means assistance with personal activities of daily living, to help provide for and maintain physical and psychosocial comfort.

(j)  “Protective supervision” means observing and assisting confused residents, including persons with dementia, to safeguard them against injury.

(k)  “Residential care facility for the elderly” means a housing arrangement chosen voluntarily by persons 60 years of age or over, or their authorized representative, where varying levels and intensities of care and supervision, protective supervision, or personal care are provided, based upon their varying needs, as determined in order to be admitted and to remain in the facility. Persons under 60 years of age with compatible needs may be allowed to be admitted or retained in a residential care facility for the elderly as specified in Section 1569.316.

This subdivision shall be operative only until the enactment of legislation implementing the three levels of care in residential care facilities for the elderly pursuant to Section 1569.70.

( l)  “Residential care facility for the elderly” means a housing arrangement chosen voluntarily by persons 60 years of age or over, or their authorized representative, where varying levels and intensities of care and supervision, protective supervision, personal care, or health-related services are provided, based upon their varying needs, as determined in order to be admitted and to remain in the facility. Persons under 60 years of age with compatible needs may be allowed to be admitted or retained in a residential care facility for the elderly as specified in Section 1569.316.

This subdivision shall become operative upon the enactment of legislation implementing the three levels of care in residential care facilities for the elderly pursuant to Section 1569.70.

(m)  “Sundowning” means a condition in which persons with cognitive impairment experience recurring confusion, disorientation, and increasing levels of agitation that coincide with the onset of late afternoon and early evening.

(n)  “Supportive services” means resources available to the resident in the community that help to maintain their functional ability and meet their needs as identified in the individual resident assessment. Supportive services may include any of the following: medical, dental, and other health care services; transportation; recreational and leisure activities; social services; and counseling services.

(Amended by Stats. 2003, Ch. 383, Sec. 2. Effective January 1, 2004.)



1569.3

The license of any facility licensed as a residential facility for the elderly under the California Community Care Facilities Act provided for in Chapter 3 (commencing with Section 1500) on January 1, 1986, shall automatically be transferred for the unexpired term of the license to licensure as a residential care facility for the elderly under this chapter.

(Amended by Stats. 2005, Ch. 423, Sec. 3. Effective January 1, 2006.)



1569.5

(a) The director shall adopt regulations authorizing residential care facilities for the elderly, as defined in Section 1569.2, to fill unused capacity on a short-term, time-limited basis to provide temporary respite care for persons who are frail and elderly, adults who have functional impairments, or persons with mental health disorders who need 24-hour supervision and who are being cared for by a caretaker or caretakers. The regulations shall address provisions for liability coverage and the level of facility responsibility for routine medical care and medication management, and may require screening of persons to determine the level of care required, a physical history completed by the person’s personal physician, and other alternative admission criteria to protect the health and safety of persons applying for respite care. The regulations shall permit these facilities to charge a fee for the services provided, which shall include, but not be limited to, supervision, room, leisure activities, and meals.

(b) No facility shall accept persons in need of care beyond the level of care for which that facility is licensed.

(Amended by Stats. 2014, Ch. 144, Sec. 34. Effective January 1, 2015.)






ARTICLE 2 - Licensing

1569.10

No person, firm, partnership, association, or corporation within the state and no state or local public agency shall operate, establish, manage, conduct, or maintain a residential facility for the elderly in this state without a current valid license or current valid special permit therefor, as provided in this chapter.

(Amended by Stats. 1987, Ch. 1069, Sec. 4.)



1569.11

The department shall inspect and license residential care facilities for the elderly. A license is not transferable.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.12

The department may provide consulting services upon request to any residential care facility for the elderly to assist in the identification or correction of deficiencies and in the upgrading of the quality of care provided by the facility.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.13

(a)  The department may contract for state, county, or other public agencies to assume specified licensing, approval, or consultation responsibilities. In exercising the authority so delegated, these agencies shall conform to the requirements of this chapter and to the rules, regulations, and standards of the department. The department shall reimburse agencies for services performed pursuant to this section, and the payments shall not exceed actual cost.

If any grants-in-aid are made by the federal government for the support of any inspection or consultation service approved by the department, the amount of the federal grant shall first be applied to defer the cost of the service before state reimbursement is made.

(b)  The department may contract with any county for the purposes of having the county assume the responsibility within the county for the licensing and regulation of residential care facilities for the elderly serving six or fewer persons. Prior to the department contracting with any county for the licensing and regulation of residential care facilities for the elderly serving six or fewer persons, the department shall develop uniform standards which specify and delineate the responsibilities of contracting counties and the department. The department shall reimburse the county for the services performed, not to exceed the actual cost, out of the funds allocated to the department for the licensing and regulation of those facilities. The county shall conform to the requirements of this chapter and to the rules, regulations, and standards of the department.

(Amended by Stats. 1989, Ch. 488, Sec. 1.)



1569.14

No license issued pursuant to this chapter shall have any property value for sale or exchange purposes and no person, including any owner, agent, or broker, shall sell or exchange any license for any commercial purpose.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.145

This chapter shall not apply to any of the following:

(a) A health facility, as defined by Section 1250.

(b) A clinic, as defined by Section 1200.

(c) A facility conducted by and for the adherents of a well-recognized church or religious denomination for the purpose of providing facilities for the care or treatment of the sick who depend upon prayer or spiritual means for healing in the practice of the religion of that church or denomination.

(d) A house, institution, hotel, congregate housing project for the elderly, or other similar place that is limited to providing one or more of the following: housing, meals, transportation, housekeeping, or recreational and social activities; or that have residents independently accessing supportive services, provided, however, that no resident thereof requires an element of care and supervision or protective supervision as determined by the director. This subdivision shall not include a home or residence that is described in subdivision (f).

(e) Recovery houses or other similar facilities providing group living arrangements for persons recovering from alcoholism or drug addiction where the facility provides no care or supervision.

(f) (1) An arrangement for the care and supervision of a person or persons by a family member.

(2) An arrangement for the care and supervision of a person or persons from only one family by a close friend, whose friendship preexisted the contact between the provider and the recipient, and both of the following are met:

(A) The care and supervision is provided in a home or residence chosen by the recipient.

(B) The arrangement is not of a business nature and occurs only as long as the needs of the recipient for care and supervision are adequately met.

(g) (1) (A) Any housing occupied by elderly or disabled persons, or both, that is approved and operated pursuant to Section 202 of Public Law 86-372 (12 U.S.C. Sec. 1701q), or Section 811 of Public Law 101-625 (42 U.S.C. Sec. 8013), or whose mortgage is insured pursuant to Section 236 of Public Law 90-448 (12 U.S.C. Sec. 1715z), or that receives mortgage assistance pursuant to Section 221d(3) of Public Law 87-70 (12 U.S.C. Sec. 1715l), where supportive services are made available to residents at their option, as long as the project owner or operator does not contract for or provide the supportive services.

(B) Any housing that qualifies for a low-income housing credit pursuant to Section 252 of Public Law 99-514 (26 U.S.C. Sec. 42) or that is subject to the requirements for rental dwellings for low-income families pursuant to Section 8 of Public Law 93-383 (42 U.S.C. Sec. 1437f), and that is occupied by elderly or disabled persons, or both, where supportive services are made available to residents at their option, as long as the project owner or operator does not contract for or provide the supportive services.

(2) The project owner or operator to which paragraph (1) applies may coordinate, or help residents gain access to, the supportive services, either directly, or through a service coordinator.

(h) A similar facility determined by the director.

(i) For purposes of this section, “family member” means a spouse, by marriage or otherwise, child or stepchild, by natural birth or by adoption, parent, brother, sister, half brother, half sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, first cousin, or a person denoted by the prefix “grand” or “great,” or the spouse of one of these persons.

(j) A person shall not be exempted from this chapter’s licensure requirements if he or she has been appointed as conservator of the person, estate of the person, or both, if the person is receiving care and supervision from the conservator as regulated by this chapter, unless the conservator is otherwise exempted under other provisions of this section.

(Amended by Stats. 2009, Ch. 82, Sec. 3. Effective January 1, 2010.)



1569.147

(a)  Nothing in this chapter authorizes the imposition of rent regulations or controls for licensed residential care facilities for the elderly.

(b)  Licensed residential care facilities for the elderly are not subject to controls on rent imposed by any state or local agency or other local government entity.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.149

A prospective applicant for licensure shall be notified at the time of the initial request for information regarding application for licensure that, prior to obtaining licensure, the facility shall secure and maintain a fire clearance approval from the local fire enforcing agency, as defined in Section 13244, or the State Fire Marshal, whichever has primary fire protection jurisdiction. The prospective applicant shall be notified of the provisions of Section 13235, relating to the fire safety clearance application. The prospective applicant for licensure shall be notified that the fire clearance shall be in accordance with state and local fire safety regulations.

(Added by Stats. 1989, Ch. 993, Sec. 3.)



1569.15

Any person desiring issuance of a license for a residential care facility for the elderly under this chapter shall file with the department, pursuant to regulations, an application on forms furnished by the department, which shall include, but not be limited to:

(a)  Evidence satisfactory to the department of the ability of the applicant to comply with this chapter and of rules and regulations adopted under this chapter by the department.

(b)  Evidence satisfactory to the department that the applicant is of reputable and responsible character. The evidence shall include, but not be limited to, a criminal record clearance pursuant to Section 1569.17, employment history, and character references. If the applicant is a firm, association, organization, partnership, business trust, corporation, or company, like evidence shall be submitted as to the members or shareholders thereof, and the person in charge of the residential care facility for the elderly which application for issuance of license or special permit is made.

(c)  Evidence satisfactory to the department that the applicant has sufficient financial resources to maintain the standards of service required by regulations adopted pursuant to this chapter.

(d)  Disclosure of the applicant’s prior or present service as an administrator, general partner, corporate officer or director of, or as a person who has held or holds a beneficial ownership of 10 percent or more in, any residential care facility for the elderly or in any facility licensed pursuant to Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), or Chapter 3 (commencing with Section 1500).

(e)  Disclosure of any revocation or other disciplinary action taken, or in the process of being taken, against a license held or previously held by the entities specified in subdivision (c).

(f)  Any other information as may be required by the department for the proper administration and enforcement of this chapter.

(g)  Failure of the applicant to cooperate with the licensing agency in the completion of the application shall result in the denial of the application. Failure to cooperate means that the information described in this section and in regulations of the department has not been provided, or not provided in the form requested by the licensing agency, or both.

(h)  Following the implementation of Article 7 (commencing with Section 1569.70) evidence satisfactory to the department of the applicant’s ability to meet regulatory requirements for the level of care the facility intends to provide.

(i)  Evidence satisfactory to the department of adequate knowledge of supportive services and other community supports which may be necessary to meet the needs of elderly residents.

(j)  A signed statement that the person desiring issuance of a license has read and understood the residential care facility for the elderly statute and regulations.

(k)  Designation by the applicant of the individual who shall be the administrator of the facility, including, if the applicant is an individual, whether or not the licensee shall also be the administrator.

( l)  Evidence of successfully completing a certified prelicensure education program pursuant to Section 1569.23.

(m)  For any facility that promotes or advertises or plans to promote or advertise special care, special programming, or special environments for persons with dementia, disclosure to the department of the special features of the facility in its plan of operation.

(Amended by Stats. 2000, Ch. 434, Sec. 2. Effective January 1, 2001.)



1569.150

(a)  The department and the licensing agencies with which it contracts for licensing shall review and make a final determination within 60 days of an applicant’s submission of a complete application on all applications for a license to operate a residential care facility for the elderly if the applicant possesses a current valid license to operate a residential care facility for the elderly at another site. Applicants shall note on the application, or in a cover letter to the application, that they possess a current valid license at another site, and the number of that license.

(b)  The department shall request a fire safety clearance from the appropriate fire marshal within five days of receipt of an application described in subdivision (a). The applicant shall be responsible for requesting and obtaining the required criminal record clearances.

(c)  If the department for any reason is unable to comply with subdivision (a), it shall, within 60 days of receipt of the application described in subdivision (a), grant a provisional license to the applicant to operate for a period not to exceed six months, except as provided in subdivision (d). While the provisional license is in effect, the department shall continue its investigation and make a final determination on the application before the provisional license expires. The provisional license shall be granted, provided the department knows of no life safety risks, the criminal records clearances, if applicable, are complete, and the fire safety clearance is complete. The director may extend the term of a provisional license for an additional six months at the time of the application, if the director determines that more than six months will be required to achieve full compliance with licensing standards due to circumstances beyond the control of the applicant, and if all other requirements for a license have been met.

(d)  If the department does not issue a provisional license pursuant to subdivision (c), the department shall issue a notice to the applicant identifying whether the provisional license has not been issued due to the existence of a life safety risk, lack of a fire safety clearance, lack of a criminal records clearance, failure to complete the application, or any combination of these reasons. If a life safety risk is identified, the risk preventing the issuance of the provisional license shall be clearly explained. If a lack of the fire safety clearance is identified, the notice shall include the dates on which the department requested the clearance and the current status of that request, and the fire marshal’s name and telephone number to whom a fire safety clearance request was sent. The department shall identify the names of individuals for whom criminal records clearances are lacking. If failure to complete the application is identified, the notice shall list all of the forms or attachments that are missing or incorrect. This notice shall be sent to the applicant no later than 60 days after the applicant filed the application. If the reasons identified in the notice are corrected, the department shall issue the provisional license within five days after the corrections are made.

(e)  The department shall, immediately after January 1, 1993, develop expedited procedures necessary to implement subdivisions (a), (b), (c), and (d).

(f)  The department shall, immediately after January 1, 1993, develop an appeal procedure for applicants under this section for both denial of licenses and delay in processing applications.

(Added by Stats. 1992, Ch. 570, Sec. 2. Effective January 1, 1993.)



1569.151

Upon receipt of an application to operate a residential care facility for the elderly from an applicant who is also applying or intends to apply for a permit to sell deposit subscriptions on life care contracts pursuant to Chapter 10 (commencing with Section 1770), the department shall review the application for licensure to determine the applicant’s ability and intent to meet all statutory and regulatory requirements for a residential care facility for the elderly.

Upon determination that the applicant has provided satisfactory evidence of ability and intent, the department shall issue a preliminary approval for licensure, for purposes of the applicant obtaining a permit to sell deposit subscriptions for life care contracts. Preliminary approval does not guarantee that a license will be issued by the department.

(Added by Stats. 1986, Ch. 844, Sec. 2.5.)



1569.1515

(a)  A corporation that applies for licensure with the department shall list the facilities that any member of the board of directors, the executive director, or an officer has been licensed to operate, been employed in, or served as a member of the board of directors, the executive director, or an officer.

(b)  The department shall not issue a provisional license or license to any corporate applicant that has a member of the board of directors, the executive director, or an officer who is not eligible for licensure pursuant to Sections 1569.16 and 1569.59.

(c)  The department may revoke the license of any corporate licensee that has a member of the board of directors, the executive director, or an officer who is not eligible for licensure pursuant to Sections 1569.16 and 1569.59.

(d)  Prior to instituting an administrative action pursuant to either subdivision (b) or (c), the department shall notify the applicant or licensee of the person’s ineligibility to be a member of the board of directors, an executive director, or an officer of the applicant or licensee, and shall give the applicant or licensee 15 days to remove the person from that position.

(Added by Stats. 1998, Ch. 311, Sec. 36. Effective August 19, 1998.)



1569.152

(a)  A residential care facility for the elderly, as defined in Section 1569.2, which fails to make reasonable efforts to safeguard resident property shall reimburse a resident for or replace stolen or lost resident property at its then current value. The facility shall be presumed to have made reasonable efforts to safeguard resident property if the facility has shown clear and convincing evidence of its efforts to meet each of the requirements specified in Section 1569.153. The presumption shall be a rebuttable presumption, and the resident or the resident’s representative may pursue this matter in any court of competent jurisdiction.

(b)  A civil penalty shall be levied if the residential care facility for the elderly has no program in place or if the facility has not shown clear and convincing evidence of its efforts to meet all of the requirements set forth in Section 1569.153. The State Department of Social Services shall issue a deficiency in the event that the manner in which the policies have been implemented is inadequate or the individual facility situation warrants additional theft and loss protections.

(c)  The department shall not determine that a facility’s program is inadequate based solely on the occasional occurrence of theft or loss in a facility.

(Added by Stats. 1988, Ch. 750, Sec. 2.)



1569.153

A theft and loss program shall be implemented by the residential care facilities for the elderly within 90 days after January 1, 1989. The program shall include all of the following:

(a)  Establishment and posting of the facility’s policy regarding theft and investigative procedures.

(b)  Orientation to the policies and procedures for all employees within 90 days of employment.

(c)  Documentation of lost and stolen resident property with a value of twenty-five dollars ($25) or more within 72 hours of the discovery of the loss or theft and, upon request, the documented theft and loss record for the past 12 months shall be made available to the State Department of Social Services, law enforcement agencies and to the office of the State Long-Term Care Ombudsman in response to a specific complaint. The documentation shall include, but not be limited to, the following:

(1)  A description of the article.

(2)  Its estimated value.

(3)  The date and time the theft or loss was discovered.

(4)  If determinable, the date and time the loss or theft occurred.

(5)  The action taken.

(d)  A written resident personal property inventory is established upon admission and retained during the resident’s stay in the residential care facility for the elderly. Inventories shall be written in ink, witnessed by the facility and the resident or resident’s representative, and dated. A copy of the written inventory shall be provided to the resident or the person acting on the resident’s behalf. All additions to an inventory shall be made in ink, and shall be witnessed by the facility and the resident or resident’s representative, and dated. Subsequent items brought into or removed from the facility shall be added to or deleted from the personal property inventory by the facility at the written request of the resident, the resident’s family, a responsible party, or a person acting on behalf of a resident. The facility shall not be liable for items which have not been requested to be included in the inventory or for items which have been deleted from the inventory. A copy of a current inventory shall be made available upon request to the resident, responsible party, or other authorized representative. The resident, resident’s family, or a responsible party may list those items which are not subject to addition or deletion from the inventory, such as personal clothing or laundry, which are subject to frequent removal from the facility.

(e)  Inventory and surrender of the resident’s personal effects and valuables upon discharge to the resident or authorized representative in exchange for a signed receipt.

(f)  Inventory and surrender of personal effects and valuables following the death of a resident to the authorized representative in exchange for a signed receipt. Immediate written notice to the public administrator of the county upon the death of a resident whose heirs are unable or unwilling to claim the property as specified in Chapter 20 (commencing with Section 1140) of Division 3 of the Probate Code.

(g)  Documentation, at least semiannually, of the facility’s efforts to control theft and loss, including the review of theft and loss documentation and investigative procedures and results of the investigation by the administrator and, when feasible, the resident council.

(h)  Establishment of a method of marking, to the extent feasible, personal property items for identification purposes upon admission and, as added to the property inventory list, including engraving of dentures and tagging of other prosthetic devices.

(i)  Reports to the local law enforcement agency within 36 hours when the administrator of the facility has reason to believe resident property with a then current value of one hundred dollars ($100) or more has been stolen. Copies of those reports for the preceding 12 months shall be made available to the State Department of Social Services and law enforcement agencies.

(j)  Maintenance of a secured area for residents’ property which is available for safekeeping of resident property upon the request of the resident or the resident’s responsible party. Provide a lock for the resident’s bedside drawer or cabinet upon request of and at the expense of the resident, the resident’s family, or authorized representative. The facility administrator shall have access to the locked areas upon request.

(k)  A copy of this section and Sections 1569.152 and 1569.154 is provided by a facility to all of the residents and their responsible parties, and, available upon request, to all of the facility’s prospective residents and their responsible parties.

( l)  Notification to all current residents and all new residents, upon admission, of the facility’s policies and procedures relating to the facility’s theft and loss prevention program.

(m)  Only those residential units in which there are no unrelated residents and where the unit can be secured by the resident or residents are exempt from the requirements of this section.

(Added by Stats. 1988, Ch. 750, Sec. 3.)



1569.154

No provision of a contract of admission, which includes all documents which a resident or his or her representative is required to sign at the time of, or as a condition of, admission to a residential care facility for the elderly, shall require or imply a lesser standard of responsibility for the personal property of residents than is required by law.

(Added by Stats. 1988, Ch. 750, Sec. 4.)



1569.155

Upon initial licensure, residential care facilities for the elderly shall be provided a printed copy of all applicable regulations by the department, without charge. All licensees shall subscribe to the appropriate regulation subscription service and are responsible for keeping current on changes in regulatory requirements.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.156

(a)  A residential care facility for the elderly shall do all of the following:

(1)  Not condition the provision of care or otherwise discriminate based on whether or not an individual has executed an advance directive, consistent with applicable laws and regulations.

(2)  Provide education to staff on issues concerning advance directives.

(3)  Provide written information, upon admission, about the right to make decisions concerning medical care, including the right to accept or refuse medical or surgical treatment and the right, under state law, to formulate advance directives.

(4)  Provide written information about policies of the facility regarding the implementation of the rights described in paragraph (3).

(b)  For purposes of this section, “advance directive” means an “advance health care directive,” as defined in Section 4605 of the Probate Code, or some other form of instruction recognized under state law specifically addressing the provision of health care.

(Amended by Stats. 1999, Ch. 658, Sec. 2. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



1569.157

(a) Every licensed residential care facility for the elderly, at the request of two or more residents, shall assist the residents in establishing and maintaining a single resident council at the facility. The resident council shall be composed of residents of the facility. Family members, resident representatives, advocates, long-term care ombudsman program representatives, facility staff, or others may participate in resident council meetings and activities at the invitation of the resident council.

(b) A resident council may, among other things, make recommendations to facility administrators to improve the quality of daily living and care in the facility and to promote and protect residents’ rights.

(c) If a resident council submits written concerns or recommendations, the facility shall respond in writing regarding any action or inaction taken in response to those concerns or recommendations within 14 calendar days.

(d) Facility policies on resident councils shall not limit the right of residents to meet independently with outside persons or facility personnel.

(e) Each resident council member shall be informed by the facility of his or her right to be interviewed as part of the regulatory inspection process.

(f) Facilities shall promote resident councils as follows:

(1) If a facility has a resident council, the facility shall inform new residents of the existence of the resident council. The facility shall also provide information on the time, place, and dates of resident council meetings and the resident representative to contact regarding involvement in the resident council.

(2) If a facility has a resident council and a licensed capacity of 16 or more, the facility shall appoint a designated staff liaison to assist the resident council, make a room available for resident council meetings, and post meeting information in a central location readily accessible to residents, relatives, and resident representatives.

(3) If a facility does not have a resident council, upon admission, the facility shall provide written information on the resident’s right to form a resident council to the resident and the resident representative, as indicated in the admissions agreement.

(4) Upon request, and with the permission of the resident council, the facility shall share the name and contact information of the designated representative of the resident council with the long-term care ombudsman program.

(g) A facility shall not willfully interfere with the formation, maintenance, or promotion of a resident council, or its participation in the regulatory inspection process. For the purposes of this subdivision, willful interference shall include, but not be limited to, discrimination or retaliation in any way against an individual as a result of his or her participation in a resident council, refusal to publicize resident council meetings or provide appropriate space for either meetings or a bulletin board, or failure to respond to written requests by the resident council in a timely manner.

(h) The text of this section with the heading “Rights of Resident Councils” shall be posted in a prominent place at the facility accessible to residents, family members, and resident representatives.

(i) A violation of this section shall not be subject to the provisions of Section 1569.40. A violation of this section shall constitute a violation of resident rights. A facility that violates this section shall be subject to a daily civil penalty of two hundred fifty dollars ($250) until the violation is corrected. A violation shall be deemed to have been corrected on the date the facility submits documentation of the correction to the department if the correction is verified by the department.

(Amended by Stats. 2014, Ch. 177, Sec. 1. Effective January 1, 2015.)



1569.158

(a) A residential care facility for the elderly shall not prohibit the formation of a family council. When requested by a member of the resident’s family or the resident representative, a family council shall be allowed to meet in a common meeting room of the facility during mutually agreed upon hours.

(b) Facility policies on family councils shall in no way limit the right of residents and participants in a family council to meet independently with outside persons, including members of nonprofit or government organizations or with facility personnel during nonworking hours.

(c) “Family council” for the purpose of this section means a meeting of family members, friends, representatives, or agents as defined in Section 14110.8 of the Welfare and Institutions Code of two or more residents to confer in private without facility staff.

(d) Family councils shall be provided adequate space on a prominent bulletin board or other posting area for the display of meeting notices, minutes, information, and newsletters.

(e) Facility personnel or visitors may attend a family council meeting only at the family council’s invitation.

(f) If a family council submits written concerns or recommendations, the facility shall respond in writing regarding any action or inaction taken in response to the concerns or recommendations within 14 calendar days.

(g) (1) If a facility has a family council, the facility shall include notice of the family council and its meetings to family members and resident representatives in routine mailings and shall inform family members and resident representatives of new and current residents who are identified on the admissions agreement during the admissions process or in the resident’s records, of the existence of the family council, the time and place of meetings of the family council, and the name of the family council representative.

(2) If a facility does not have a family council, the facility shall provide, upon admission of a new resident, written information to the resident’s family or resident representative of their right to form a family council.

(3) Upon request, and with the permission of the family council, the facility shall share the name and contact information of the designated representative of the family council with the long-term care ombudsman program.

(h) If a facility has a family council and a licensed capacity of 16 or more, the facility shall appoint a designated staff liaison who shall be responsible for providing assistance to the family council and responding to written requests that result from family council meetings.

(i) A facility shall not willfully interfere with the formation, maintenance, or promotion of a family council, or its participation in the regulatory inspection process. For the purposes of this subdivision, willful interference shall include, but shall not be limited to, discrimination or retaliation in any way against an individual as a result of his or her participation in a family council, refusal to publicize family council meetings or provide appropriate space for meetings or postings as required under this section, or failure to respond to written requests by a family council in a timely manner.

(j) A violation of this section shall not be subject to the provisions of Section 1569.40. A violation of this section shall constitute a violation of resident rights. A facility that violates this section shall be subject to a daily civil penalty of two hundred fifty dollars ($250) until the violation is corrected. A violation shall be deemed to have been corrected on the date the facility submits documentation of the correction to the department if the correction is verified by the department.

(Amended by Stats. 2014, Ch. 177, Sec. 2. Effective January 1, 2015.)



1569.159

The State Department of Social Services shall provide to residential care facilities for the elderly a form, which the residential care facility for the elderly shall attach to each resident admission agreement, notifying the resident that he or she is entitled to obtain services and equipment from the telephone company. The form shall include the following information:

“Any hearing or speech impaired, or otherwise disabled resident of any residential care facility for the elderly is entitled to equipment and service by the telephone company, pursuant to Section 2881 of the Public Utilities Code, to improve the quality of their telecommunications. Any resident who has a declaration from a licensed professional, or a state or federal agency pursuant to Section 2881 of the Public Utilities Code, that he or she is hearing or speech impaired, or otherwise disabled should contact the local telephone company and ask for assistance in obtaining this equipment and service.”

This section shall not be construed to require, in any way, the licensee to provide a separate telephone line for any resident.

(Added by Stats. 1996, Ch. 448, Sec. 2. Effective January 1, 1997.)



1569.16

(a)  (1)  If an application for a license indicates, or the department determines during the application review process, that the applicant previously was issued a license under this chapter or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3 (commencing with Section 1500), Chapter 3.01 (commencing with Section 1568.01), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) and the prior license was revoked within the preceding two years, the department shall cease any further review of the application until two years have elapsed from the date of the revocation. All residential care facilities for the elderly are exempt from the health planning requirements contained in Part 2 (commencing with Section 127125) of Division 107.

(2)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant previously was issued a certificate of approval by a foster family agency that was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall cease any further review of the application until two years shall have elapsed from the date of the revocation.

(3)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant was excluded from a facility licensed by the department pursuant to Section 1558, 1568.092, 1569.58, or 1596.8897, the department shall cease any further review of the application unless the excluded individual has been reinstated pursuant to Section 11522 of the Government Code by the department.

(b)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant had previously applied for a license under any of the chapters listed in paragraph (1) of subdivision (a) and the application was denied within the last year, the department shall, except as provided in Section 1569.22, cease further review of the application until one year has elapsed from the date of the denial letter. In those circumstances where denials are appealed and upheld at an administrative hearing, review of the application shall cease for one year from the date of the decision and order being rendered by the department. The cessation of review shall not constitute a denial of the application.

(c)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall cease further review of the application as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(3)  The department may continue to review the application if it has determined that the reasons for the denial of the application were due to circumstances and conditions that either have been corrected or are no longer in existence.

(d)  The cessation of review shall not constitute a denial of the application for purposes of Section 1526 or any other law.

(Amended by Stats. 1997, Ch. 617, Sec. 12. Effective January 1, 1998.)



1569.17

The Legislature recognizes the need to generate timely and accurate positive fingerprint identification of applicants as a condition of issuing licenses, permits, or certificates of approval for persons to operate or provide direct care services in a residential care facility for the elderly. It is the intent of the Legislature in enacting this section to require the fingerprints of those individuals whose contact with clients of residential care facilities for the elderly may pose a risk to the clients’ health and safety. An individual shall be required to obtain either a criminal record clearance or a criminal record exemption from the State Department of Social Services before his or her initial presence in a residential care facility for the elderly.

(a) (1) Before and, as applicable, subsequent to issuing a license to any person or persons to operate or manage a residential care facility for the elderly, the department shall secure from an appropriate law enforcement agency a criminal record to determine whether the applicant or any other person specified in subdivision (b) has ever been convicted of a crime other than a minor traffic violation or arrested for any crime specified in subdivision (c) of Section 290 of the Penal Code, or for violating Section 245, 273ab, or 273.5, subdivision (b) of Section 273a, or, prior to January 1, 1994, paragraph (2) of Section 273a, of the Penal Code, or for any crime for which the department is prohibited from granting a criminal record exemption pursuant to subdivision (f).

(2) The criminal history information shall include the full criminal record, if any, of those persons, and subsequent arrest information pursuant to Section 11105.2 of the Penal Code.

(3) The following shall apply to the criminal record information:

(A) If the State Department of Social Services finds that the applicant or any other person specified in subdivision (b) has been convicted of a crime, other than a minor traffic violation, the application or presence shall be denied, unless the director grants an exemption pursuant to subdivision (f).

(B) If the State Department of Social Services finds that the applicant, or any other person specified in subdivision (b), is awaiting trial for a crime other than a minor traffic violation, the State Department of Social Services may cease processing the criminal record information until the conclusion of the trial.

(C) If no criminal record information has been recorded, the Department of Justice shall provide the applicant and the State Department of Social Services with a statement of that fact.

(D) If the State Department of Social Services finds after licensure that the licensee, or any other person specified in paragraph (2) of subdivision (b), has been convicted of a crime other than a minor traffic violation, the license may be revoked, unless the director grants an exemption pursuant to subdivision (f).

(E) An applicant and any other person specified in subdivision (b) shall submit fingerprint images and related information to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice, for a state and federal level criminal offender record information search, in addition to the search required by subdivision (a). If an applicant meets all other conditions for licensure, except receipt of the Federal Bureau of Investigation’s criminal history information for the applicant and persons listed in subdivision (b), the department may issue a license if the applicant and each person described by subdivision (b) has signed and submitted a statement that he or she has never been convicted of a crime in the United States, other than a traffic infraction as defined in paragraph (1) of subdivision (a) of Section 42001 of the Vehicle Code. If, after licensure, the department determines that the licensee or person specified in subdivision (b) has a criminal record, the license may be revoked pursuant to Section 1569.50. The department may also suspend the license pending an administrative hearing pursuant to Sections 1569.50 and 1569.51.

(b) In addition to the applicant, the provisions of this section shall apply to criminal record clearances and exemptions for the following persons:

(1) (A) Adults responsible for administration or direct supervision of staff.

(B) Any person, other than a client, residing in the facility. Residents of unlicensed independent senior housing facilities that are located in contiguous buildings on the same property as a residential care facility for the elderly shall be exempt from these requirements.

(C) Any person who provides client assistance in dressing, grooming, bathing, or personal hygiene. Any nurse assistant or home health aide meeting the requirements of Section 1338.5 or 1736.6, respectively, who is not employed, retained, or contracted by the licensee, and who has been certified or recertified on or after July 1, 1998, shall be deemed to meet the criminal record clearance requirements of this section. A certified nurse assistant and certified home health aide who will be providing client assistance and who falls under this exemption shall provide one copy of his or her current certification, prior to providing care, to the residential care facility for the elderly. The facility shall maintain the copy of the certification on file as long as the care is being provided by the certified nurse assistant or certified home health aide at the facility. Nothing in this paragraph restricts the right of the department to exclude a certified nurse assistant or certified home health aide from a licensed residential care facility for the elderly pursuant to Section 1569.58.

(D) Any staff person, volunteer, or employee who has contact with the clients.

(E) If the applicant is a firm, partnership, association, or corporation, the chief executive officer or other person serving in a similar capacity.

(F) Additional officers of the governing body of the applicant or other persons with a financial interest in the applicant, as determined necessary by the department by regulation. The criteria used in the development of these regulations shall be based on the person’s capability to exercise substantial influence over the operation of the facility.

(2) The following persons are exempt from requirements applicable under paragraph (1):

(A) A spouse, relative, significant other, or close friend of a client shall be exempt if this person is visiting the client or provides direct care and supervision to that client only.

(B) A volunteer to whom all of the following apply:

(i) The volunteer is at the facility during normal waking hours.

(ii) The volunteer is directly supervised by the licensee or a facility employee with a criminal record clearance or exemption.

(iii) The volunteer spends no more than 16 hours per week at the facility.

(iv) The volunteer does not provide clients with assistance in dressing, grooming, bathing, or personal hygiene.

(v) The volunteer is not left alone with clients in care.

(C) A third-party contractor retained by the facility if the contractor is not left alone with clients in care.

(D) A third-party contractor or other business professional retained by a client and at the facility at the request or by permission of that client. These individuals shall not be left alone with other clients.

(E) Licensed or certified medical professionals are exempt from fingerprint and criminal background check requirements imposed by community care licensing. This exemption does not apply to a person who is a community care facility licensee or an employee of the facility.

(F) Employees of licensed home health agencies and members of licensed hospice interdisciplinary teams who have contact with a resident of a residential care facility at the request of the resident or resident’s legal decisionmaker are exempt from fingerprint and criminal background check requirements imposed by community care licensing. This exemption does not apply to a person who is a community care facility licensee or an employee of the facility.

(G) Clergy and other spiritual caregivers who are performing services in common areas of the residential care facility, or who are advising an individual resident at the request of, or with permission of, the resident, are exempt from fingerprint and criminal background check requirements imposed by community care licensing. This exemption does not apply to a person who is a community care facility licensee or an employee of the facility.

(H) Any person similar to those described in this subdivision, as defined by the department in regulations.

(I) Nothing in this paragraph shall prevent a licensee from requiring a criminal record clearance of any individual exempt from the requirements of this section, provided that the individual has client contact.

(c) (1) (A) Subsequent to initial licensure, a person specified in subdivision (b) who is not exempted from fingerprinting shall obtain either a criminal record clearance or an exemption, pursuant to subdivision (f), from the State Department of Social Services prior to employment, residence, or initial presence in a facility. A person specified in subdivision (b) who is not exempt from fingerprinting shall be fingerprinted and shall sign a declaration under penalty of perjury regarding any prior criminal convictions. The licensee shall submit these fingerprint images and related information to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice, for a state and federal level criminal offender record information search, or to comply with paragraph (1) of subdivision (g) prior to the person’s employment, residence, or initial presence in the residential care facility for the elderly.

(B) These fingerprint images and related information shall be electronically transmitted in a manner approved by the State Department of Social Services and the Department of Justice. A licensee’s failure to submit fingerprint images and related information to the Department of Justice, or to comply with paragraph (1) of subdivision (g), as required in this section, shall result in the citation of a deficiency and an immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1569.50. The State Department of Social Services may assess civil penalties for continued violations as permitted by Section 1569.49. The licensee shall then submit these fingerprint images to the State Department of Social Services for processing. Documentation of the individual’s clearance or exemption shall be maintained by the licensee and be available for inspection. The Department of Justice shall notify the department, as required by Section 1522.04, and notify the licensee by mail within 14 days of electronic transmission of the fingerprints to the Department of Justice, if the person has no criminal record. A violation of the regulations adopted pursuant to Section 1522.04 shall result in the citation of a deficiency and an immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1569.50. The department may assess civil penalties for continued violations as permitted by Section 1569.49.

(2) Within 14 calendar days of the receipt of the fingerprint images, the Department of Justice shall notify the State Department of Social Services of the criminal record information, as provided for in this subdivision. If no criminal record information has been recorded, the Department of Justice shall provide the licensee and the State Department of Social Services with a statement of that fact within 14 calendar days of receipt of the fingerprint images. If new fingerprint images are required for processing, the Department of Justice shall, within 14 calendar days from the date of receipt of the fingerprint images, notify the licensee that the fingerprint images were illegible.

(3) Except for persons specified in paragraph (2) of subdivision (b), the licensee shall endeavor to ascertain the previous employment history of persons required to be fingerprinted under this subdivision. If the State Department of Social Services determines, on the basis of the fingerprint images submitted to the Department of Justice, that the person has been convicted of a sex offense against a minor, an offense specified in Section 243.4, 273a, 273ab, 273d, 273g, or 368 of the Penal Code, or a felony, the State Department of Social Services shall notify the licensee in writing within 15 calendar days of the receipt of the notification from the Department of Justice to act immediately to terminate the person’s employment, remove the person from the residential care facility for the elderly, or bar the person from entering the residential care facility for the elderly. The State Department of Social Services may subsequently grant an exemption pursuant to subdivision (f). If the conviction was for another crime, except a minor traffic violation, the licensee shall, upon notification by the State Department of Social Services, act immediately to either (1) terminate the person’s employment, remove the person from the residential care facility for the elderly, or bar the person from entering the residential care facility for the elderly or (2) seek an exemption pursuant to subdivision (f). The department shall determine if the person shall be allowed to remain in the facility until a decision on the exemption is rendered by the department. A licensee’s failure to comply with the department’s prohibition of employment, contact with clients, or presence in the facility as required by this paragraph shall result in a citation of deficiency and an immediate assessment of civil penalties by the department against the licensee, in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1569.50.

(4) The department may issue an exemption on its own motion pursuant to subdivision (f) if the person’s criminal history indicates that the person is of good character based on the age, seriousness, and frequency of the conviction or convictions. The department, in consultation with interested parties, shall develop regulations to establish the criteria to grant an exemption pursuant to this paragraph.

(5) Concurrently with notifying the licensee pursuant to paragraph (4), the department shall notify the affected individual of his or her right to seek an exemption pursuant to subdivision (f). The individual may seek an exemption only if the licensee terminates the person’s employment or removes the person from the facility after receiving notice from the department pursuant to paragraph (4).

(d) (1) For purposes of this section or any other provision of this chapter, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that the department is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, when the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of the sentence, notwithstanding a subsequent order pursuant to the provisions of Sections 1203.4 and 1203.4a of the Penal Code permitting a person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment. For purposes of this section or any other provision of this chapter, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, shall be conclusive evidence of the conviction. For purposes of this section or any other provision of this chapter, the arrest disposition report certified by the Department of Justice or documents admissible in a criminal action pursuant to Section 969b of the Penal Code shall be prima facie evidence of the conviction, notwithstanding any other law prohibiting the admission of these documents in a civil or administrative action.

(2) For purposes of this section or any other provision of this chapter, the department shall consider criminal convictions from another state or federal court as if the criminal offense was committed in this state.

(e) (1) The State Department of Social Services shall not use a record of arrest to deny, revoke, or terminate any application, license, employment, or residence unless the department investigates the incident and secures evidence, whether or not related to the incident of arrest, that is admissible in an administrative hearing to establish conduct by the person that may pose a risk to the health and safety of any person who is or may become a client.

(2) The department shall not issue a criminal record clearance to a person who has been arrested for any crime specified in Section 290 of the Penal Code, or for violating Section 245, 273ab, or 273.5, or subdivision (b) of Section 273a of the Penal Code, or, prior to January 1, 1994, paragraph (2) of Section 273a of the Penal Code, or for any crime for which the department is prohibited from granting a record exemption pursuant to subdivision (f), prior to the department’s completion of an investigation pursuant to paragraph (1).

(3) The State Department of Social Services is authorized to obtain any arrest or conviction records or reports from any law enforcement agency as necessary to the performance of its duties to inspect, license, and investigate community care facilities and individuals associated with a community care facility.

(f) (1) After review of the record, the director may grant an exemption from disqualification for a license as specified in paragraphs (1) and (4) of subdivision (a), or for employment, residence, or presence in a residential care facility for the elderly as specified in paragraphs (4), (5), and (6) of subdivision (c) if the director has substantial and convincing evidence to support a reasonable belief that the applicant and the person convicted of the crime, if other than the applicant, are of such good character as to justify issuance of the license or special permit or granting an exemption for purposes of subdivision (c). However, an exemption shall not be granted pursuant to this subdivision if the conviction was for any of the following offenses:

(A) An offense specified in Section 220, 243.4, or 264.1, subdivision (a) of Section 273a, or, prior to January 1, 1994, paragraph (1) of Section 273a, Section 273ab, 273d, 288, or 289, subdivision (c) of Section 290, or Section 368, of the Penal Code, or was a conviction of another crime against an individual specified in subdivision (c) of Section 667.5 of the Penal Code.

(B) A felony offense specified in Section 729 of the Business and Professions Code or Section 206 or 215, subdivision (a) of Section 347, subdivision (b) of Section 417, or subdivision (a) of Section 451 of the Penal Code.

(2) The director shall notify in writing the licensee or the applicant of his or her decision within 60 days of receipt of all information from the applicant and other sources determined necessary by the director for the rendering of a decision pursuant to this subdivision.

(3) The department shall not prohibit a person from being employed or having contact with clients in a facility on the basis of a denied criminal record exemption request or arrest information unless the department complies with the requirements of Section 1569.58.

(g) (1) For purposes of compliance with this section, the department may permit an individual to transfer a current criminal record clearance, as defined in subdivision (a), from one facility to another, as long as the criminal record clearance has been processed through a state licensing district office, and is being transferred to another facility licensed by a state licensing district office. The request shall be submitted in writing to the department, and shall include a copy of the person’s driver’s license or valid identification card issued by the Department of Motor Vehicles, or a valid photo identification issued by another state or the United States government if the person is not a California resident. Upon request of the licensee, who shall enclose a self-addressed stamped envelope for this purpose, the department shall verify whether the individual has a clearance that can be transferred.

(2) The State Department of Social Services shall hold criminal record clearances in its active files for a minimum of two years after an employee is no longer employed at a licensed facility in order for the criminal record clearances to be transferred under this section.

(h) If a licensee or facility is required by law to deny employment or to terminate employment of any employee based on written notification from the department that the employee has a prior criminal conviction or is determined unsuitable for employment under Section 1569.58, the licensee or facility shall not incur civil liability or unemployment insurance liability as a result of that denial or termination.

(i) Notwithstanding any other law, the department may provide an individual with a copy of his or her state or federal level criminal offender record information search response as provided to that department by the Department of Justice if the department has denied a criminal background clearance based on this information and the individual makes a written request to the department for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in his or her written request. The department shall retain a copy of the individual’s written request and the response and date provided.

(Amended by Stats. 2014, Ch. 824, Sec. 3. Effective January 1, 2015.)



1569.171

Prior to issuance to any person of a certificate of completion of the administrator certification program pursuant to Section 1569.616, the department shall secure from an appropriate law enforcement agency a criminal record to determine if the person has been convicted of a crime other than a minor traffic violation. Based upon the criminal record information received, the department shall take appropriate action as provided for in Section 1569.17.

(Added by Stats. 1991, Ch. 848, Sec. 1.)



1569.172

The Department of Justice may charge a fee sufficient to cover its cost in providing services in accordance with Section 1569.17 to comply with the 14-day requirement for provision to the department of the criminal record information, as contained in subdivision (c) of Section 1569.17.

(Amended by Stats. 1998, Ch. 311, Sec. 38. Effective August 19, 1998.)



1569.175

(a)  In addition to any other requirements of this chapter, any residential care facility for the elderly providing residential care for six or fewer persons at which the owner does not reside shall provide a procedure approved by the licensing agency for immediate response to incidents and complaints. This procedure shall include a method of assuring that the owner, licensee, or person designated by the owner or licensee is notified of the incident, that the owner, licensee, or person designated by the owner or licensee has personally investigated the matter, and that the person making the complaint or reporting the incident has received a response of action taken or a reason why no action needs to be taken.

(b)  In order to assure the opportunity for complaints to be made directly to the owner, licensee, or person designated by the owner or licensee, and to provide the opportunity for the owner, licensee, or person designated by the owner or licensee to meet residents and learn of problems in the neighborhood, any facility with a nonresident owner shall establish a fixed time on a weekly basis when the owner, licensee, or person designated by the owner or licensee will be present.

(c)  Facilities with nonresident owners shall establish procedures to comply with the requirements of this section on or before July 1, 1987.

(Added by Stats. 1986, Ch. 822, Sec. 2.)



1569.185

(a) (1) An application fee adjusted by facility and capacity shall be charged by the department for the issuance of a license to operate a residential care facility for the elderly. After initial licensure, a fee shall be charged by the department annually on each anniversary of the effective date of the license.

The fees are for the purpose of financing activities specified in this chapter. Fees shall be assessed as follows, subject to paragraph (2):

Fee Schedule

Capacity

Initial
Application

Annual

1–3

$495.60

$495.60

4–6

$990.00

$495.60

7–15

$1,486.80

$742.80

16–30

$1,980.00

$990.00

31–49

$2,476.80

$1,238.40

50–74

$2,972.40

$1,448.00

75–100

$3,469.20

$1,734.00

101–150

$3,964.80

$1,982.40

151–200

$4,622.40

$2,311.20

201–250

$5,280.00

$2,640.00

251–300

$5,940.00

$2,970.00

301–350

$6,600.00

$3,300.00

351–400

$7,260.00

$3,630.00

401–500

$8,580.00

$4,290.00

501–600

$9,900.00

$4,950.00

601–700

$11,220.00

$5,610.00

701+

$13,200.00

$6,600.00

(2) (A) The Legislature finds that all revenues generated by fees for licenses computed under this section and used for the purposes for which they were imposed are not subject to Article XIII B of the California Constitution.

(B) The department, at least every five years, shall analyze initial application fees and annual fees issued by it to ensure the appropriate fee amounts are charged. The department shall recommend to the Legislature that fees established by the Legislature be adjusted as necessary to ensure that the amounts are appropriate.

(b) (1) In addition to fees set forth in subdivision (a), the department shall charge all of the following fees:

(A) A fee that represents 50 percent of an established application fee when an existing licensee moves the facility to a new physical address.

(B) A fee that represents 50 percent of the established application fee when a corporate licensee changes who has the authority to select a majority of the board of directors.

(C) A fee of twenty-five dollars ($25) when an existing licensee seeks to either increase or decrease the licensed capacity of the facility.

(D) An orientation fee of fifty dollars ($50) for attendance by an individual at a department-sponsored orientation session.

(E) A probation monitoring fee equal to the current annual fee, in addition to the current annual fee for that category and capacity for each year a license has been placed on probation as a result of a stipulation or decision and order pursuant to the administrative adjudication procedures of the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(F) A late fee that represents an additional 50 percent of the established current annual fee when a licensee fails to pay the current annual licensing fee on or before the due date as indicated by postmark on the payment.

(G) A fee to cover any costs incurred by the department for processing payments including, but not limited to, bounced check charges, charges for credit and debit transactions, and postage due charges.

(H) A plan of correction fee of two hundred dollars ($200) when a licensee does not implement a plan of correction on or prior to the date specified in the plan.

(2) A local jurisdiction shall not impose a business license, fee, or tax for the privilege of operating a facility licensed under this chapter that serves six or fewer persons.

(c) (1) The revenues collected from licensing fees pursuant to this section shall be utilized by the department for the purpose of ensuring the health and safety of all individuals provided care or supervision by licensees and to support the activities of the licensing programs, including, but not limited to, monitoring facilities for compliance with licensing laws and regulations pursuant to this chapter, and other administrative activities in support of the licensing program, when appropriated for these purposes. The revenues collected shall be used in addition to any other funds appropriated in the annual Budget Act in support of the licensing program. The department shall adjust the fees collected pursuant to this section to ensure that they do not exceed the costs described in this paragraph.

(2) The department shall not utilize any portion of these revenues sooner than 30 days after notification in writing of the purpose and use, as approved by the Department of Finance, to the Chairperson of the Joint Legislative Budget Committee, and the chairpersons of the committee in each house that considers appropriations for each fiscal year. The department shall submit a budget change proposal to justify any positions or any other related support costs on an ongoing basis.

(d) A residential care facility for the elderly may use a bona fide business check to pay the license fee required under this section.

(e) The failure of an applicant for licensure or a licensee to pay all applicable and accrued fees and civil penalties shall constitute grounds for denial or forfeiture of a license.

(Amended by Stats. 2014, Ch. 707, Sec. 2. Effective January 1, 2015.)



1569.19

A license shall be forfeited by operation of law prior to its expiration date when one of the following occurs:

(a) The licensee sells or otherwise transfers the facility or facility property, except when change of ownership applies to transferring of stock when the facility is owned by a corporation and when the transfer of stock does not constitute a majority change in ownership. The sale of a facility shall be subject to the requirements of this chapter.

(b) The licensee surrenders the license to the department.

(c) The licensee moves a facility from one location to another. The department shall develop regulations to ensure that the facilities are not charged a full licensing fee and do not have to complete the entire application process when applying for a license for the new location.

(d) The licensee is convicted of an offense specified in Section 220, 243.4, or 264.1, or paragraph (1) of Section 273a, Section 273d, 288, or 289 of the Penal Code, or is convicted of another crime specified in subdivision (c) of Section 667.5 of the Penal Code.

(e) The licensee dies. When a licensee dies, the continued operation shall be subject to the requirements of Section 1569.193.

(f) The licensee abandons the facility. A licensee who abandons the facility and the residents in care resulting in an immediate and substantial threat to the health and safety of the abandoned residents, in addition to forfeiture of the license pursuant to this section, shall be excluded from licensure in facilities licensed by the department without the right to petition for reinstatement.

(Amended by Stats. 2014, Ch. 700, Sec. 1. Effective January 1, 2015.)



1569.191

(a)  Notwithstanding Section 1569.19, in the event of a sale of a licensed facility where the sale will result in a new license being issued, the sale and transfer of property and business shall be subject to both of the following:

(1)  The licensee shall provide written notice to the department and to each resident or his or her legal representative of the licensee’s intent to sell the facility at least 30 days prior to the transfer of the property or business, or at the time that a bona fide offer is made, whichever period is longer.

(2)  The licensee shall, prior to entering into an admission agreement, inform all residents, or their legal representatives, admitted to the facility after notification to the department, of the licensee’s intent to sell the property or business.

(b)  Except as provided in subdivision (e), the property and business shall not be transferred until the buyer qualifies for a license or provisional license within the appropriate provisions of this chapter.

(1)  The seller shall notify, in writing, a prospective buyer of the necessity to obtain a license, as required by this chapter, if the buyer’s intent is to continue operating the facility as a residential care facility for the elderly. The seller shall send a copy of this written notice to the licensing agency.

(2)  The prospective buyer shall submit an application for a license, as specified in Section 1569.15, within five days of the acceptance of the offer by the seller.

(c)  No sale of the facility shall be permitted until 30 days have elapsed from the date upon which notice has been provided pursuant to paragraphs (1) and (2) of subdivision (a).

(d)  The department shall give priority to applications for licensure that are submitted pursuant to this section in order to ensure timely transfer of the property and business. The department shall make a decision within 60 days after a complete application is submitted on whether to issue a license pursuant to Section 1569.15.

(e)  If the parties involved in the transfer of the property and business fully comply with this section, then the transfer may be completed and the buyer shall not be considered to be operating an unlicensed facility while the department makes a final determination on the application for licensure.

(f)  Facilities that are subject to Chapter 10 (commencing with Section 1770) of Division 2, including Section 1789.4, shall not be subject to paragraph (1) of subdivision (a), and subdivisions (c) and (d).

(Amended by Stats. 1993, Ch. 526, Sec. 2. Effective January 1, 1994.)



1569.193

(a)  When a licensee dies, an adult relative, or other nonrelated adult, who has control of the property may be designated as the responsible party to continue operation of the facility if the following conditions are met:

(1)  The licensee has filed a notarized written statement with the department designating the responsible party in the event of death, and the licensee has submitted the following information to the department:

(A)  A notarized statement, signed by the designee acknowledging acceptance of designation as responsible party.

(B)  A declaration signed by the designee under penalty of perjury regarding any prior criminal convictions.

(2)  The designee files an application for licensure pursuant to Section 1569.15 within 20 working days of the date of death, shows evidence satisfactory to the department that he or she has the ability to operate the facility, and provides evidence of the licensee’s death.

(b)  A designee under this section shall notify the department of the licensee’s death by the close of business on the department’s next business day following the licensee’s death.

(c)  (1)  If the designee decides not to apply for licensure, he or she shall notify the department of that decision within five working days of the licensee’s death. If the designee decides not to apply, the department shall assist the designee in the development and implementation of a relocation plan.

(2)  If the designee decides to apply for licensure, the department shall decide within 60 days after the application is submitted whether to issue a provisional license pursuant to Section 1569.21. A provisional license shall be granted only if the department is satisfied that the conditions specified in subdivision (a) have been met and that the health and safety of the residents of the facility will not be jeopardized.

(d)  If the designee complies with this section, he or she shall not be considered to be operating an unlicensed facility while the department decides whether to grant the provisional license.

(Amended by Stats. 1998, Ch. 179, Sec. 1. Effective January 1, 1999.)



1569.194

(a) Every residential care facility for the elderly that is licensed or has a valid special permit therefor pursuant to Section 1569.10 shall provide a copy of the disaster and mass casualty plan required pursuant to Section 87223 of Title 22 of the California Code of Regulations to any fire department, law enforcement agency, or civil defense or other disaster authority in the area or community in which the facility is located, upon request by the fire department, law enforcement agency, or civil defense or other disaster authority. Section 1569.40 shall not apply to this section.

(b) The department is not required to monitor compliance with this section as part of its regulatory monitoring functions.

(Added by Stats. 2007, Ch. 18, Sec. 2. Effective January 1, 2008.)



1569.20

Upon the filing of the application for issuance of an initial license, the department shall, within five working days of the filing, make a determination regarding the completeness of the application. If the application is complete, the department shall immediately request a fire clearance and notify the applicant to arrange a time for the department to conduct a prelicensure inspection. If the department determines that an application is for licensure of a currently licensed facility for which there is no material change to the management or operations of the facility, the prelicensure inspection is optional at the discretion of the department. If the application is incomplete, the department shall notify the applicant and request the necessary information. Within 60 days of making a determination that the file is complete, the department shall make a determination whether the application is in compliance with this chapter and the rules and regulations of the department and shall either immediately issue the license or notify the applicant of the deficiencies. The notice shall specify whether the deficiencies constitute denial of the application or whether further corrections for compliance will likely result in approval of the application.

(Amended by Stats. 2014, Ch. 29, Sec. 22. Effective June 20, 2014.)



1569.21

The director may issue provisional licenses to operate residential care facilities for the elderly for the facilities which the director determines are in substantial compliance with this chapter and the rules and regulations adopted pursuant thereto; provided, that no life safety risks are involved, as determined by the director. In determining whether any life safety risks are involved, the director shall require completion of all applicable fire clearances and criminal record clearances as otherwise required by the department’s rules and regulations. This provisional license shall expire six months from the date of issuance, or at such earlier time as the director may determine, and may not be renewed. However, the director may extend the term of a provisional license for an additional six months at time of application, if it is determined that more than six months will be required to achieve full compliance with licensing standards due to circumstances beyond the control of the applicant; provided, that all other requirements for a license have been met.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.22

Immediately upon the denial of any application for a license, the department shall notify the applicant in writing. Within 15 days after the department mails the notice, the applicant may present his or her written petition for a hearing to the department. Upon receipt by the department of the petition in proper form, the petition shall be set for hearing. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department has all the powers granted therein.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.23

(a)  As a requirement for licensure, the applicant shall demonstrate that he or she has successfully completed a certification program approved by the department.

(b)  The certification program shall be for a minimum of 40 hours of classroom instruction and include a uniform core of knowledge which shall include all of the following:

(1)  Law, regulations, policies, and procedural standards that impact the operations of residential care facilities for the elderly.

(2)  Business operations.

(3)  Management and supervision of staff.

(4)  Psychosocial need of the elderly residents.

(5)  Physical needs for elderly residents.

(6)  Community and support services.

(7)  Use, misuse, and interaction of drugs commonly used by the elderly.

(8)  Resident admission, retention, and assessment procedures.

(c)  Successful completion of the certification program shall be demonstrated by passing a written test and submitting a fee of one hundred dollars ($100) to the department for the issuance of a certificate of completion.

(d)  The department shall establish by regulation the program content, the testing instrument, process for approving certification programs, and criteria to be used for authorizing individuals or organizations to conduct certification programs. These regulations shall be developed with the participation of provider organizations.

(e)  This section shall apply to all applications for licensure unless the applicant provides evidence that he or she has a current license for another residential care facility for the elderly which was initially licensed prior to July 1, 1989, or has successfully completed an approved certification program within the prior five years.

(f)  If the applicant is a firm, partnership, association, or corporation, the chief executive officer, or other person serving in a like capacity, or the designated administrator of the facility, shall provide evidence of successfully completing an approved certification program.

(g) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 698, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 698.)



1569.23-1

(a) As a requirement for licensure, the applicant shall demonstrate that he or she has successfully completed a certification program approved by the department.

(b) The certification program shall consist of both of the following:

(1) Eighty hours of coursework, at least 60 hours of which shall be attended in person.

(2) A state-administered examination consisting of no less than 100 questions. The examination shall reflect the uniform core of knowledge required pursuant to subdivision (c).

(c) The certification program shall include a uniform core of knowledge which shall include all of the following:

(1) Law, including regulations, policies, and procedural standards that impact the operations of residential care facilities for the elderly.

(2) Business operations.

(3) Management and supervision of staff.

(4) Psychosocial need of the elderly residents.

(5) Physical needs for elderly residents.

(6) Community and support services.

(7) Medication management, including use, misuse, and interaction of drugs commonly used by the elderly, including antipsychotics, and the adverse effects of psychotropic drugs for use in controlling the behavior of persons with dementia.

(8) Resident admission, retention, and assessment procedures.

(9) Managing Alzheimer’s disease and related dementias, including nonpharmacologic, person-centered approaches to dementia care.

(10) Managing the physical environment, including maintenance and housekeeping.

(11) Residents’ rights, and the importance of initial and ongoing training for all staff to ensure residents’ rights are fully respected and implemented.

(12) Cultural competency and sensitivity in issues relating to the underserved, aging, lesbian, gay, bisexual, and transgender community.

(13) Postural supports, restricted health conditions, and hospice care.

(d) Successful completion of the certification program shall be demonstrated by passing the state-administered examination and submitting a fee of one hundred dollars ($100) to the department for the issuance of a certificate of completion.

(e) (1) The department shall establish by regulation the program content, the testing instrument, process for approving certification programs, and criteria to be used for authorizing individuals or organizations to conduct certification programs. These regulations shall be developed with the participation of provider organizations.

(2) The department shall ensure that the examination consists of at least 100 questions and allows an applicant to have access to the California Residential Care Facility for the Elderly Act and related regulations during the examination. The department, no later than July 1 of every other year, shall review and revise the examination in order to ensure the rigor and quality of the examination. Each year, the department shall ensure by January 1 that the exam is not in conflict with current law. The department may convene a stakeholder group to assist in developing and reviewing test questions.

(f) This section shall apply to all applications for licensure unless the applicant provides evidence that he or she has a current license for another residential care facility for the elderly which was initially licensed prior to July 1, 1989, or has successfully completed an approved certification program within the prior five years.

(g) If the applicant is a firm, partnership, association, or corporation, the chief executive officer, or other person serving in a like capacity, or the designated administrator of the facility, shall provide evidence of successfully completing an approved certification program.

(h) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 698, Sec. 2. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



1569.235

As a requirement for licensure, the applicant shall attend an orientation given by the department which outlines the applicable rules and regulations, and the scope and responsibility for operation of a residential care facility for the elderly.

(Added by Stats. 1991, Ch. 848, Sec. 3.)



1569.24

Within 90 days after a facility accepts its first resident for placement following its initial licensure, the department shall inspect the facility to evaluate compliance with rules and regulations and to assess the facility’s continuing ability to meet regulatory requirements. The licensee shall notify the department, within five business days after accepting its first resident for placement, that the facility has commenced operating.

The department may take appropriate remedial action as provided for in this chapter.

(Amended by Stats. 2006, Ch. 902, Sec. 11. Effective January 1, 2007.)






ARTICLE 2.5 - Resident’s Bill of Rights

1569.261

(a) It is the intent of the Legislature in enacting this article to adopt fundamental rights for all persons residing in a residential care facility for the elderly, as defined in Section 1569.2, and to ensure that facilities respect and promote these rights.

(b) In establishing this bill of rights, the Legislature intends that persons residing in residential care facilities for the elderly be treated with dignity, kindness, and respect, and that their civil liberties be fully honored.

(c) A central purpose of the bill of rights is to strengthen a resident’s right to make choices about his or her care, treatment, and daily life in the facility and to ensure that the resident’s choices are respected. The Legislature intends to enhance each resident’s autonomy and ability to make decisions concerning his or her life.

(d) The Legislature also intends that each residential care facility for the elderly provide a safe, comfortable, and homelike environment for its residents and that it protect residents from physical or mental abuse, neglect, exploitation, or endangerment.

(Added by Stats. 2014, Ch. 702, Sec. 1. Effective January 1, 2015.)



1569.265

(a) Rights and liberties set forth in this article do not diminish a resident’s constitutional rights or any other rights set forth in other state or federal laws and regulations. Persons residing in residential care facilities for the elderly shall continue to enjoy all of their civil and legal rights.

(b) The provisions of this article apply only to privately operated residential care facilities for the elderly.

(Added by Stats. 2014, Ch. 702, Sec. 1. Effective January 1, 2015.)



1569.267

(a) At admission, a facility staff person shall personally advise a resident and the resident’s representative of, and give a complete written copy of, the rights in this article and the personal rights in Section 87468 of Title 22 of the California Code of Regulations. The licensee shall have each resident and the resident’s representative sign and date a copy of the resident’s rights, and the licensee shall include the signed and dated copy in the resident’s record.

(b) Licensees shall prominently post, in areas accessible to the residents and their representatives, a copy of the residents’ rights.

(c) The rights posted pursuant to subdivision (b) shall be posted both in English and in any other language in a facility in which 5 percent or more of the residents can only read that other language.

(d) The licensee shall provide initial and ongoing training for all members of its staff to ensure that residents’ rights are fully respected and implemented.

(Added by Stats. 2014, Ch. 702, Sec. 1. Effective January 1, 2015.)



1569.269

(a) Residents of residential care facilities for the elderly shall have all of the following rights:

(1) To be accorded dignity in their personal relationships with staff, residents, and other persons.

(2) To be granted a reasonable level of personal privacy in accommodations, medical treatment, personal care and assistance, visits, communications, telephone conversations, use of the Internet, and meetings of resident and family groups.

(3) To confidential treatment of their records and personal information and to approve their release, except as authorized by law.

(4) To be encouraged and assisted in exercising their rights as citizens and as residents of the facility. Residents shall be free from interference, coercion, discrimination, and retaliation in exercising their rights.

(5) To be accorded safe, healthful, and comfortable accommodations, furnishings, and equipment.

(6) To care, supervision, and services that meet their individual needs and are delivered by staff that are sufficient in numbers, qualifications, and competency to meet their needs.

(7) To be served food of the quality and in the quantity necessary to meet their nutritional needs.

(8) To make choices concerning their daily life in the facility.

(9) To fully participate in planning their care, including the right to attend and participate in meetings or communications regarding the care and services to be provided in accordance with Section 1569.80, and to involve persons of their choice in the planning process. The licensee shall provide necessary information and support to ensure that residents direct the process to the maximum extent possible, and are enabled to make informed decisions and choices.

(10) To be free from neglect, financial exploitation, involuntary seclusion, punishment, humiliation, intimidation, and verbal, mental, physical, or sexual abuse.

(11) To present grievances and recommend changes in policies, procedures, and services to the staff of the facility, the facility’s management and governing authority, and to any other person without restraint, coercion, discrimination, reprisal, or other retaliatory actions. The licensee shall take prompt actions to respond to residents’ grievances.

(12) To contact the State Department of Social Services, the long-term care ombudsman, or both, regarding grievances against the licensee. The licensee shall post the telephone numbers and addresses for the local offices of the State Department of Social Services and ombudsman program, in accordance with Section 9718 of the Welfare and Institutions Code, conspicuously in the facility foyer, lobby, residents’ activity room, or other location easily accessible to residents.

(13) To be fully informed, as evidenced by the resident’s written acknowledgement, prior to or at the time of admission, of all rules governing residents’ conduct and responsibilities. In accordance with Section 1569.885, all rules established by a licensee shall be reasonable and shall not violate any rights set forth in this chapter or in other applicable laws or regulations.

(14) To receive in the admission agreement a comprehensive description of the method for evaluating residents’ service needs and the fee schedule for the items and services provided, and to receive written notice of any rate increases pursuant to Sections 1569.655 and 1569.884.

(15) To be informed in writing at or before the time of admission of any resident retention limitations set by the state or licensee, including any limitations or restrictions on the licensee’s ability to meet residents’ needs.

(16) To reasonable accommodation of individual needs and preferences in all aspects of life in the facility, except when the health or safety of the individual or other residents would be endangered.

(17) To reasonable accommodation of resident preferences concerning room and roommate choices.

(18) To written notice of any room changes at least 30 days in advance unless the request for a change is agreed to by the resident, required to fill a vacant bed, or necessary due to an emergency.

(19) To share a room with the resident’s spouse, domestic partner, or a person of resident’s choice when both spouses, partners, or residents live in the same facility and consent to the arrangement.

(20) To select their own physicians, pharmacies, privately paid personal assistants, hospice agency, and health care providers, in a manner that is consistent with the resident’s contract of admission or other rules of the facility, and in accordance with this act.

(21) To have prompt access to review all of their records and to purchase photocopies. Photocopied records shall be promptly provided, not to exceed two business days, at a cost not to exceed the community standard for photocopies.

(22) To be protected from involuntary transfers, discharges, and evictions in violation of state laws and regulations. Facilities shall not involuntarily transfer or evict residents for grounds other than those specifically enumerated under state law or regulations, and shall comply with enumerated eviction and relocation protections for residents. For purposes of this paragraph, “involuntary” means a transfer, discharge, or eviction that is initiated by the licensee, not by the resident.

(23) To move from a facility.

(24) To consent to have relatives and other individuals of the resident’s choosing visit during reasonable hours, privately and without prior notice.

(25) To receive written information on the right to establish an advanced health care directive and, pursuant to Section 1569.156, the licensee’s written policies on honoring those directives.

(26) To be encouraged to maintain and develop their fullest potential for independent living through participation in activities that are designed and implemented for this purpose, in accordance with Section 87219 of Title 22 of the California Code of Regulations.

(27) To organize and participate in a resident council that is established pursuant to Section 1569.157.

(28) To protection of their property from theft or loss in accordance with Sections 1569.152, 1569.153, and 1569.154.

(29) To manage their financial affairs. A licensee shall not require residents to deposit their personal funds with the licensee. Except as provided in approved continuing care agreements, a licensee, or a spouse, domestic partner, relative, or employee of a licensee, shall not do any of the following:

(A) Accept appointment as a guardian or conservator of the person or estate of a resident.

(B) Become or act as a representative payee for any payments made to a resident, without the written and documented consent of the resident or the resident’s representative.

(C) Serve as an agent for a resident under any general or special power of attorney.

(D) Become or act as a joint tenant on any account with a resident.

(E) Enter into a loan or promissory agreement or otherwise borrow money from a resident without a notarized written agreement outlining the terms of the repayment being given to the resident.

(30) To keep, have access to, and use their own personal possessions, including toilet articles, and to keep and be allowed to spend their own money, unless limited by statute or regulation.

(b) A licensed residential care facility for the elderly shall not discriminate against a person seeking admission or a resident based on sex, race, color, religion, national origin, marital status, registered domestic partner status, ancestry, actual or perceived sexual orientation, or actual or perceived gender identity.

(c) No provision of a contract of admission, including all documents that a resident or his or her representative is required to sign as part of the contract for, or as a condition of, admission to a residential care facility for the elderly, shall require that a resident waive benefits or rights to which he or she is entitled under this chapter or provided by federal or other state law or regulation.

(d) Residents’ family members, friends, and representatives have the right to organize and participate in a family council that is established pursuant to Section 1569.158.

(e) The rights specified in this section shall be in addition to any other rights provided by law.

(f) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2014, Ch. 702, Sec. 1. Effective January 1, 2015.)






ARTICLE 3 - Regulations

1569.30

(a) The department shall adopt, amend, or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, reasonable rules, regulations, and standards as may be necessary or proper to carry out the purposes and intent of this chapter and to enable the department to exercise the powers and perform the duties conferred upon it by this chapter, not inconsistent with any statute of this state.

(b) The regulations governing residential facilities for the elderly under the Community Care Facilities Act (Chapter 3 (commencing with Section 1500)) shall continue to govern residential care facilities for the elderly under this act until amended or repealed.

(Amended by Stats. 2004, Ch. 183, Sec. 190. Effective January 1, 2005.)



1569.31

The regulations for a license shall prescribe standards of safety and sanitation for the physical plant and standards for basic care and supervision, personal care, and services to be provided.

The department’s regulations shall allow for the development of new and innovative community programs.

In adopting regulations which implement this chapter, the department shall provide flexibility to allow facilities conducted by and exclusively for adherents of a well-recognized church or religious denomination who rely solely on prayer or spiritual means for healing to operate a licensed residential care facility for the elderly.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.311

Every residential care facility for the elderly shall have one or more carbon monoxide detectors in the facility that meet the standards established in Chapter 8 (commencing with Section 13260) of Part 2 of Division 12. The department shall account for the presence of these detectors during inspections.

(Added by Stats. 2014, Ch. 503, Sec. 3. Effective January 1, 2015.)



1569.312

Every facility required to be licensed under this chapter shall provide at least the following basic services:

(a)  Care and supervision as defined in Section 1569.2.

(b)  Assistance with instrumental activities of daily living in the combinations which meet the needs of residents.

(c)  Helping residents gain access to appropriate supportive services, as defined, in the community.

(d)  Being aware of the resident’s general whereabouts, although the resident may travel independently in the community.

(e)  Monitoring the activities of the residents while they are under the supervision of the facility to ensure their general health, safety, and well-being.

(f)  Encouraging the residents to maintain and develop their maximum functional ability through participation in planned activities.

(Amended by Stats. 1986, Ch. 844, Sec. 4.)



1569.313

Each residential care facility for the elderly shall state, on its client information form or admission agreement, and on its patient’s rights form, the facility’s policy concerning family visits and other communication with resident clients and shall promptly post notice of its visiting policy at a location in the facility that is accessible to residents and families.

The facility’s policy concerning family visits and communication shall be designed to encourage regular family involvement with the resident client and shall provide ample opportunities for family participation in activities at the facility.

(Added by Stats. 1985, Ch. 954, Sec. 3.)



1569.314

A residential care facility for the elderly shall not require residents to purchase medications, or rent or purchase medical supplies or equipment, from any particular pharmacy or other source.

This section shall not preclude a residential care facility for the elderly from requiring that residents who need assistance with the purchasing, storing, or taking of medications comply with the facility’s policies and procedures regarding storage of medications and methods of assisting residents with the taking of medications, if the policies and procedures are reasonably necessary and meet the intent of state or federal regulations.

(Amended by Stats. 1991, Ch. 888, Sec. 8.)



1569.315

Each residential care facility for the elderly required to be licensed pursuant to this chapter shall keep a current record of clients in the facility, including the client’s name and ambulatory status, and the name, address, and telephone number of the client’s physician and of any person or agency responsible for the care of the client. The facility shall protect the privacy and confidentiality of this information.

(Added by Stats. 1985, Ch. 869, Sec. 4. See similar Section 1569.315 added by Stats. 1985, Ch. 1096.)



1569.315-1

Each facility required to be licensed shall keep a current record of all of the following:

(a)  Clients in the facility, including each client’s name and ambulatory status.

(b)  The name and telephone number of each client’s physician.

(c)  The name, address, and telephone number of any person or agency responsible for the care of a client.

The facility shall respect the privacy and confidentiality of this information.

(Added by Stats. 1985, Ch. 1096, Sec. 5.)



1569.316

(a)  The referring agency or facility, or its designee, shall provide to the administrator all information in its possession concerning any history of dangerous propensity of the client prior to the placement in the residential care facility for the elderly. However, no confidential client information shall be released pursuant to this section without the consent of the client or his or her authorized representative.

(b)  In determining a person’s compatibility, the licensee shall consider criteria that includes, but is not limited to, both of the following:

(1)  The extent to which the person’s personal and health care needs can be adequately met in the residential care facility for the elderly.

(2)  The existence of a past history of violence or mental illness that would create a risk for the person or other residents of that facility.

(Added by Stats. 1996, Ch. 434, Sec. 2. Effective January 1, 1997.)



1569.317

Every residential care facility for the elderly, as defined in Section 1569.2, shall, for the purpose of addressing issues that arise when a resident is missing from the facility, develop and comply with an absentee notification plan as part of the written record of the care the resident will receive in the facility, as described in Section 1569.80. The plan shall include and be limited to the following: a requirement that an administrator of the facility, or his or her designee, inform the resident’s authorized representative when that resident is missing from the facility and the circumstances in which an administrator of the facility, or his or her designee, shall notify local law enforcement when a resident is missing from the facility.

(Added by Stats. 2013, Ch. 674, Sec. 3. Effective January 1, 2014.)



1569.32

Any duly authorized officer, employee, or agent of the department may, upon presentation of proper identification, enter and inspect any place providing personal care, supervision, and services at any time, with or without advance notice, to secure compliance with, or to prevent a violation of, this chapter.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.33

(a) Every licensed residential care facility for the elderly shall be subject to unannounced visits by the department. The department shall visit these facilities as often as necessary to ensure the quality of care provided.

(b) The department shall conduct an annual unannounced visit of a facility under any of the following circumstances:

(1) When a license is on probation.

(2) When the terms of agreement in a facility compliance plan require an annual evaluation.

(3) When an accusation against a licensee is pending.

(4) When a facility requires an annual visit as a condition of receiving federal financial participation.

(5) In order to verify that a person who has been ordered out of the facility for the elderly by the department is no longer at the facility.

(c) (1) The department shall conduct annual unannounced visits to no less than 20 percent of facilities not subject to an evaluation under subdivision (b). These unannounced visits shall be conducted based on a random sampling methodology developed by the department.

(2) If the total citations issued by the department exceed the previous year’s total by 10 percent, the following year the department shall increase the random sample by 10 percent of the facilities not subject to an evaluation under subdivision (b). The department may request additional resources to increase the random sample by 10 percent.

(d) Under no circumstance shall the department visit a residential care facility for the elderly less often than once every five years.

(e) (1) The department shall notify the residential care facility for the elderly in writing of all deficiencies in its compliance with the provisions of this chapter and the rules and regulations adopted pursuant to this chapter.

(2) Unless otherwise specified in the plan of correction, the residential care facility for the elderly shall remedy the deficiencies within 10 days of the notification.

(f) (1) Reports on the results of each inspection, evaluation, or consultation shall be kept on file in the department, and all inspection reports, consultation reports, lists of deficiencies, and plans of correction shall be open to public inspection.

(2) (A) The department shall post on its Internet Web site information on how to obtain an inspection report.

(B) It is the intent of the Legislature that the department shall make inspection reports available on its Internet Web site by January 1, 2020.

(g) As a part of the department’s evaluation process, the department shall review the plan of operation, training logs, and marketing materials of any residential care facility for the elderly that advertises or promotes special care, special programming, or a special environment for persons with dementia to monitor compliance with Sections 1569.626 and 1569.627.

(h) (1) The department shall design, or cause to be designed, a poster that contains information on the appropriate reporting agency in case of a complaint or emergency.

(2) Each residential care facility for the elderly shall post this poster in the main entryway of its facility.

(Amended by Stats. 2014, Ch. 704, Sec. 1. Effective January 1, 2015.)



1569.331

The Legislature hereby finds and declares that in order to protect the health and safety of elders in care at residential care facilities for the elderly, appropriate oversight and regulation of residential care facilities for the elderly requires regular, periodic inspections of these facilities in addition to investigations in response to complaints. It is the intent of the Legislature to increase the frequency of unannounced inspections pursuant to Section 1569.33. In addition to the information that the State Department of Social Services is required to report during the 2015–16 legislative budget subcommittee hearings pursuant to Section 85 of Chapter 29 of the Statutes of 2014, the department shall also at that time report the projected costs of conducting annual inspections of residential care facilities for the elderly beginning January 1, 2018.

(Added by Stats. 2014, Ch. 704, Sec. 2. Effective January 1, 2015.)



1569.335

(a) The department shall provide the Office of the State Long-Term Care Ombudsman, as defined in subdivision (c) of Section 9701 of the Welfare and Institutions Code, with a precautionary notification if the department begins to prepare to issue a temporary suspension or revocation of any license, so that the office may properly prepare to provide advocacy services if and when necessary.

(b) The department shall notify affected public placement agencies and the Office of the State Long-Term Care Ombudsman, whenever the department substantiates that a violation has occurred that poses a serious threat to the health and safety of any resident when the violation results in the assessment of any penalty or causes an accusation to be filed for the revocation of a license.

(c) (1) If the violation is appealed by the facility within 10 days, the department shall only notify placement agencies of the violation when the appeal has been exhausted.

(2) If the appeal process has not been completed within 60 days, the placement agency shall be notified with a notation that indicates that the case is still under appeal.

(3) The notice to each placement agency shall be updated monthly for the following 24-month period and shall include the name and location of the facility, the amount of the fine, the nature of the violation, the corrective action taken, the status of the revocation, and the resolution of the complaint.

(Amended by Stats. 2014, Ch. 704, Sec. 3. Effective January 1, 2015.)



1569.34

The director shall have the authority to contract for personal services as required in order to perform inspections of, or consultation with, residential care facilities for the elderly.

The department shall establish by December 1, 1986, within the department an interdisciplinary team of professionals to advise the department on implementation of this chapter and to be available in crisis situations to assist local licensing evaluators on the needs of elderly residents in facilities.

This team shall include at least a geriatric nurse practitioner or a public health nurse with geriatric experience and a social worker with related experience.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.345

Upon request, the department shall provide the Office of the State Long-Term Care Ombudsman and any approved organizations of the office with copies of inspection reports for residential care facilities for the elderly.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.35

(a)  Any person may request an inspection of any residential care facility for the elderly in accordance with this chapter by transmitting to the department notice of an alleged violation of applicable requirements prescribed by statutes or regulations of this state, including, but not limited to, a denial of access of any person authorized to enter the facility pursuant to Section 9722 of the Welfare and Institutions Code. A complaint may be made either orally or in writing.

(b)  The substance of the complaint shall be provided to the licensee no earlier than at the time of the inspection. Unless the complainant specifically requests otherwise, neither the substance of the complaint provided the licensee nor any copy of the complaint or any record published, released, or otherwise made available to the licensee shall disclose the name of any person mentioned in the complaint except the name of any duly authorized officer, employee, or agent of the department conducting the investigation or inspection pursuant to this chapter.

(c)  Upon receipt of a complaint, other than a complaint alleging denial of a statutory right of access to a residential care facility for the elderly, the department shall make a preliminary review and, unless the department determines that the complaint is willfully intended to harass a licensee or is without any reasonable basis, it shall make an onsite inspection within 10 days after receiving the complaint except where the visit would adversely affect the licensing investigation or the investigation of other agencies, including, but not limited to, law enforcement agencies. In either event, the complainant shall be promptly informed of the department’s proposed course of action.

(d)  Upon receipt of a complaint alleging denial of a statutory right of access to a residential facility for the elderly, the department shall review the complaint. The complainant shall be notified promptly of the department’s proposed course of action.

(Amended by Stats. 1986, Ch. 844, Sec. 5.)



1569.351

(a) The department shall ensure that the licensee’s plan of correction is verifiable and measurable. The plan of correction shall specify what evidence is acceptable to establish that a deficiency has been corrected. This evidence shall be included in the department’s facility file.

(b) The department shall specify in its licensing report all violations that, if not corrected, will have a direct and immediate risk to the health, safety, or personal rights of residents in care.

(c) The department shall complete all complaint investigations and place a note of final conclusion in the department’s facility file, regardless of whether the licensee voluntarily surrendered the license.

(Added by Stats. 2008, Ch. 291, Sec. 14. Effective September 25, 2008.)



1569.355

The director shall establish an automated license information system on licensees and former licensees of licensed residential care facilities for the elderly. The system shall maintain a record of any information that may be pertinent, as determined by the director, for licensure under this chapter. This information may include, but is not limited to, the licensees’ addresses, telephone numbers, violations of any laws related to the care of clients in a residential care facility for the elderly, licenses, revocation of any licenses and, to the extent permitted by federal law, social security numbers.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.36

(a)  Not less than 30 days prior to the expiration date of any residential care facility for the elderly license, the department shall transmit a copy to the state ombudsman in the Department of Aging as well as the local ombudsman, if one exists, of all notices sent to the facility by the department during the term of the current license as a result of a substantiated complaint regarding a violation of any of the provisions of this chapter relating to resident abuse and neglect, food, sanitation, incidental medical care, and residential supervision. During that one-year period the copy of the notices transmitted and the proof of the transmittal shall be open for public inspection.

(b)  The department shall provide the names and addresses of the state ombudsman in the Department of Aging and, where applicable, the local ombudsman, to each residential care facility for the elderly.

(Amended by Stats. 1989, Ch. 1115, Sec. 13.)



1569.37

No licensee, or officer or employee of the licensee, shall discriminate or retaliate in any manner, including, but not limited to, eviction or threat of eviction, against any person receiving the services of the licensee’s residential care facility for the elderly, or against any employee of the licensee’s facility, on the basis, or for the reason that, the person or employee or any other person has initiated or participated in the filing of a complaint, grievance, or a request for inspection with the department pursuant to this chapter, or has initiated or participated in the filing of a complaint, grievance, or request for investigation with the appropriate local ombudsman, or with the state ombudsman recognized pursuant to Chapter 11 (commencing with Section 9700) of Division 8.5 of the Welfare and Institutions Code.

(Amended by Stats. 2013, Ch. 295, Sec. 3. Effective January 1, 2014.)



1569.371

(a) No licensee, or officer or employee of the licensee, shall discriminate or retaliate in any manner against any person receiving the services of the licensee’s residential care facility for the elderly, or against any employee of the licensee’s facility, on the basis, or for the reason that, the person, employee, or any other person dialed or called 911.

(b) A violation of this section is subject to civil penalty pursuant to Section 1569.49.

(c) This section shall become operative on January 1, 2016.

(Added by Stats. 2014, Ch. 705, Sec. 1. Effective January 1, 2015.)



1569.38

(a) Each residential care facility for the elderly shall place in a conspicuous place copies of all licensing reports issued by the department within the preceding 12 months, and all licensing reports issued by the department resulting from the most recent annual visit of the department to the facility. This subdivision shall not apply to any portion of a licensing report referring to a complaint that was found by the department to be unfounded or unsubstantiated. The facility, during the admission process, shall inform the resident and the resident’s responsible person in writing that licensing reports are available for review at the facility, and that copies of licensing reports and other documents pertaining to the facility are available from the appropriate district office of the department. The facility shall provide the telephone number and address of the appropriate district office.

(b) A licensed residential care facility for the elderly shall provide written notice to a resident, the resident’s responsible party, if any, and the local long-term care ombudsman, within 10 days from the occurrence of either of the following events:

(1) The department commences proceedings to suspend or revoke the license of the facility pursuant to Section 1569.50.

(2) A criminal action that relates to the health or safety of the residents is brought against the licensed residential care facility.

(c) The notice provided to a resident and the resident’s responsible party, if any, shall include the name and contact information for the local long-term care ombudsman and for the Community Care Licensing Division of the department with a statement that directs the resident or the resident’s responsible party to contact the division for information on the license status of the facility.

(d) The notice, described in subdivision (b), provided to a resident and the resident’s responsible party, if any, shall include the reason given for the commencement of proceedings to suspend or revoke the license of the facility, or the reason given for criminal action brought against the licensed residential care facility.

(e) Upon providing the notice described in subdivision (b), the licensed residential care facility shall also post a written notice, in at least 14-point type, in a conspicuous location in the facility, that may include where the mail boxes are located, where the facility license is posted, or any other easily accessible location in the facility. The posting shall include all of the following information:

(1) The date of the notice.

(2) The name of the residential care facility for the elderly.

(3) A statement that a copy of the most recent licensing report prepared by the department, and any additional reports of facility evaluation visits, within the preceding 12 months, may be obtained at the facility.

(4) The name and telephone number of the contact person designated by the Community Care Licensing Division of the department to provide information on the license status of the facility.

(f) The notice required to be posted pursuant to subdivision (e) shall remain posted until the deficiencies that gave rise to the notice are resolved.

(g) A licensee who fails to comply with the requirements of subdivision (b) or (c) shall be liable for civil penalties in the amount of one hundred dollars ($100) for each day of the failure to provide notification as required in this section. The total civil penalty for each day shall not exceed one hundred dollars ($100) regardless of the number of notices that the licensee fails to send that day. The total civil penalty for a continuous violation of subdivision (b) or (c) shall not exceed five thousand dollars ($5,000).

(h) For purposes of this section, “responsible party” means an individual, including the patient’s relative, health care surrogate decisionmaker, or a placement agency, who assists the resident in placement or assumes varying degrees of responsibility for the well-being of the resident, as designated by the resident in writing.

(Amended by Stats. 2011, Ch. 365, Sec. 1. Effective January 1, 2012.)



1569.39

(a) A residential care facility for the elderly that accepts or retains residents with prohibited health conditions, as defined by the department, in Section 87615 of Title 22 of the California Code of Regulations, shall assist residents with accessing home health or hospice services, as indicated in the resident’s current appraisal, to ensure that residents receive medical care as prescribed by the resident’s physician and contained in the resident’s service plan.

(b) A residential care facility for the elderly that accepts or retains residents with restricted health conditions, as defined by the department, shall ensure that residents receive medical care as prescribed by the resident’s physician and contained in the resident’s service plan by appropriately skilled professionals acting within their scope of practice. An appropriately skilled professional may not be required when the resident is providing self-care, as defined by the department, and there is documentation in the resident’s service plan that the resident is capable of providing self-care.

(c) An “appropriately skilled professional” means, for purposes of this section, an individual who has training and is licensed to perform the necessary medical procedures prescribed by a physician. This includes, but is not limited to, a registered nurse, licensed vocational nurse, physical therapist, occupational therapist, or respiratory therapist. These professionals may include, but are not limited to, those persons employed by a home health agency, the resident, or a facility, and who are currently licensed in this state.

(d) Failure to meet or arrange to meet the needs of those residents who require health-related services as specified in the resident’s written record of care, defined pursuant to Section 1569.80, or failure to notify the physician of a resident’s illness or injury that poses a danger of death or serious bodily harm is a licensing violation and subject to civil penalty pursuant to Section 1569.49.

(e) This section shall become operative on January 1, 2016.

(Added by Stats. 2014, Ch. 705, Sec. 2. Effective January 1, 2015.)






ARTICLE 4 - Offenses

1569.40

(a)  Any person who violates this chapter, or who willfully or repeatedly violates any rule or regulation adopted under this chapter, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000), by imprisonment in the county jail for a period not to exceed one year, or by both the fine and imprisonment.

(b)  Operation of a residential care facility for the elderly without a license shall be subject to a summons to appear in court. Unlicensed operation, establishment, management, conducting, or maintaining of a facility as prohibited by Section 1569.10 is a separate and distinct offense of this section and is punishable as a misdemeanor.

(c)  A misdemeanor may be prosecuted regardless of any concurrent enforcement of civil penalties or administrative remedies available to the department.

(d)  Notwithstanding any other provision of this chapter, any person, firm, partnership, association, or corporation who owns, operates, establishes, manages, conducts, or maintains a residential care facility for the elderly, as defined in subdivisions (k) and ( l) of Section 1569.2 which is an unlicensed residential care facility for the elderly as defined in subdivision (a) of Section 1569.44 is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), by imprisonment in the county jail for a period not to exceed one year, or by both the fine and imprisonment.

(Amended by Stats. 1989, Ch. 1115, Sec. 14.)



1569.405

Upon a finding by the licensing authority that a facility is in operation without a license, a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may enforce Section 1569.10 by utilizing the procedures set forth in Chapter 5 (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code. A facility violating Section 1569.10 is guilty of an infraction punishable by a fine of two hundred dollars ($200) for each day of violation. Upon a determination that a residential care facility for the elderly is in violation of Section 1569.10, and after a citation has been issued, the peace officer shall immediately notify the licensing authority in the department.

(Added by Stats. 1987, Ch. 856, Sec. 2.)



1569.406

Any person who, without lawful authorization from a duly authorized officer, employee, or agent of the department, informs an owner, operator, employee, agent, or resident of a residential care facility for the elderly of an impending and unannounced site visit to that facility by personnel of the department, except for a site visit prior to licensing the facility, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000), by imprisonment in the county jail for a period not to exceed 180 days, or by both a fine and imprisonment.

(Amended by Stats. 1991, Ch. 888, Sec. 9.)



1569.41

The director may bring an action to enjoin the violation or threatened violation of Section 1569.10 or 1569.44, or both, in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss. Upon a finding by the director that the violations threaten the health or safety of persons in, or served by, a residential care facility for the elderly, the agency contracted with pursuant to Section 1569.13 may bring an action to enjoin the violation, threatened violation, or continued violation by any residential care facility for the elderly which is located in an area for which it is responsible pursuant to the terms of the contract.

With respect to any and all actions brought pursuant to this section alleging actual violation of Section 1569.10 or 1569.44, or both, the court shall, if it finds the allegations to be true, issue its order enjoining the residential care facility for the elderly from continuance of the violation.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.42

Any action brought by the director against a residential care facility for the elderly shall not abate by reason of a sale or other transfer of ownership of the residential care facility for the elderly which is a party to the action except with express written consent of the director.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.43

Notwithstanding any other provisions of this chapter, the district attorney of every county, and city attorneys in those cities which have city attorneys which prosecute misdemeanors pursuant to Section 72193 of the Government Code, shall, upon their own initiative or upon application by the state department or its authorized representative, institute and conduct the prosecution of any action for violation of this chapter within his or her jurisdiction.

(Amended by Stats. 2002, Ch. 784, Sec. 515. Effective January 1, 2003.)



1569.44

(a)  A facility shall be deemed to be an “unlicensed residential care facility for the elderly” and “maintained and operated to provide residential care” if it is unlicensed and not exempt from licensure, and any one of the following conditions is satisfied:

(1)  The facility is providing care and supervision, as defined by this chapter or the rules and regulations adopted pursuant to this chapter.

(2)  The facility is held out as, or represented as, providing care and supervision, as defined by this chapter or the rules and regulations adopted pursuant to this chapter.

(3)  The facility accepts or retains residents who demonstrate the need for care and supervision, as defined by this chapter or the rules and regulations adopted pursuant to this chapter.

(4)  The facility represents itself as a licensed residential facility for the elderly.

(b)  No unlicensed residential facility for the elderly, as defined in subdivision (a), shall operate in this state.

(c)  Upon discovery of an unlicensed residential care facility for the elderly, the department shall refer residents to the appropriate placement or adult protective services agency or the appropriate local or state long-term care ombudsman, if either of the following conditions exist:

(1)  There is an immediate threat to the clients’ health and safety.

(2)  The facility will not cooperate with the licensing agency to apply for a license, meet licensing standards, and obtain a valid license.

(Amended by Stats. 1989, Ch. 1115, Sec. 16.)



1569.45

A facility shall be licensed as a residential care facility for the elderly if it offers care and supervision, as defined, to its residents. Every residential care facility for the elderly in this state shall be licensed under this chapter.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.46

Operation of an unlicensed facility shall be an act of unfair competition and an unfair business practice within the meaning of Chapter 5 (commencing with Section 17200) of the Business and Professions Code.

(Added by Stats. 1989, Ch. 1115, Sec. 17.)



1569.47

(a)  “Placement agency” means any county welfare department, county social service department, county mental health department, county public guardian, general acute care hospital discharge planner or coordinator, state-funded program or private agency providing placement or referral services, conservator pursuant to Part 3 (commencing with Section 1800) of Division 4 of the Probate Code, conservator pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code, and regional center for persons with developmental disabilities which is engaged in finding homes or other places for the placement of elderly persons for temporary or permanent care.

(b)  A placement agency shall not place individuals in licensed residential care facilities for the elderly when the individual, because of his or her health condition, cannot be cared for within the limits of the license or requires inpatient care in a health facility. Violation of this subdivision is a misdemeanor.

(c)  A placement agency or employee of a placement agency shall not place, refer, or recommend placement of a person in a facility providing care and supervision, or protective supervision, unless the facility is licensed as a residential care facility for the elderly or is exempt from licensing under Section 1569.145. Violation of this subdivision is a misdemeanor.

(d)  Any employee of a placement agency who knows, or reasonably suspects, that a facility which is not exempt from licensing is operating without a license shall report the name and address of the facility to the department. Failure to report as required by this subdivision is a misdemeanor.

(e)  The department shall investigate any report filed under subdivision (d). If the department has probable cause to believe that the facility which is the subject of the report is operating without a license, the department shall investigate the facility within 10 days after receipt of the report.

(f)  A placement agency shall notify the appropriate licensing agency of any known or suspected incidents which would jeopardize the health or safety of residents in a residential care facility for the elderly. Reportable incidents include, but are not limited to, all of the following:

(1)  Incidents of physical abuse.

(2)  Any violation of personal rights.

(3)  Any situation in which a facility is unclean, unsafe, unsanitary, or in poor condition.

(4)  Any situation in which a facility has insufficient personnel or incompetent personnel on duty.

(5)  Any situation in which residents experience mental or verbal abuse.

(Amended by Stats. 1991, Ch. 888, Sec. 10.)



1569.48

An emergency resident contingency account may be established within the Technical Assistance Fund established under Section 1523.2 to which not more than 50 percent of each penalty assessed pursuant to Section 1569.49 is deposited for use by the Community Care Licensing Division of the department, at the discretion of the director, for the relocation and care of residents when a facility’s license is revoked or temporarily suspended. The money in the account shall cover costs, including, but not limited to, transportation expenses, expenses incurred in notifying family members, and any other costs directly associated with providing continuous care and supervision to the residents. The department shall seek the input of stakeholders and local agencies in developing policies for emergency resident care and supervision.

(Amended by Stats. 2014, Ch. 29, Sec. 23. Effective June 20, 2014.)



1569.481

(a) (1) It is the intent of the Legislature in enacting this section to authorize the department to take quick, effective action to protect the health and safety of residents of residential care facilities for the elderly and to minimize the effects of transfer trauma that accompany the abrupt transfer of residents by appointing a temporary manager to assume the operation of a facility that is found to be in a condition in which continued operation by the licensee or his or her representative presents a substantial probability of imminent danger of serious physical harm or death to the residents.

(2) A temporary manager appointed pursuant to this section shall assume the operation of the facility in order to bring it into compliance with the law, facilitate a transfer of ownership to a new licensee, or ensure the orderly transfer of residents should the facility be required to close. Upon a final decision and order of revocation of the license, issuance of a temporary suspension, or a forfeiture by operation of law, the department shall immediately issue a provisional license to the appointed temporary manager. Notwithstanding the applicable sections of this code governing the revocation of a provisional license, the provisional license issued to a temporary manager shall automatically expire upon the termination of the temporary manager. The temporary manager shall possess the provisional license solely for purposes of carrying out the responsibilities authorized by this section and the duties set forth in the written agreement between the department and the temporary manager. The temporary manager shall have no right to appeal the expiration of the provisional license.

(b) For purposes of this section, “temporary manager” means the person, corporation, or other entity appointed temporarily by the department as a substitute facility licensee or administrator with authority to hire, terminate, reassign staff, obligate facility funds, alter facility procedures, and manage the facility to correct deficiencies identified in the facility’s operation. The temporary manager shall have the final authority to direct the care and supervision activities of any person associated with the facility, including superseding the authority of the licensee and the administrator.

(c) The director, in order to protect the residents of the facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety, may appoint a temporary manager when any of the following circumstances exist:

(1) The director determines that it is necessary to temporarily suspend the license of a residential care facility for the elderly pursuant to Section 1569.50 and the immediate relocation of the residents is not feasible based on transfer trauma, lack of available alternative placements, or other emergency considerations for the health and safety of the residents.

(2) The licensee is unwilling or unable to comply with the requirements of Section 1569.525 or the requirements of Section 1569.682 regarding the safe and orderly relocation of residents when ordered to do so by the department or when otherwise required by law.

(3) The licensee has opted to secure a temporary manager pursuant to Section 1569.525.

(d) (1) Upon appointment, the temporary manager shall complete its application for a license to operate a residential care facility for the elderly and take all necessary steps and make best efforts to eliminate any substantial threat to the health and safety to residents or complete the transfer of residents to alternative placements pursuant to Section 1569.525 or 1569.682. For purposes of a provisional license issued to a temporary manager, the licensee’s existing fire safety clearance shall serve as the fire safety clearance for the temporary manager’s provisional license.

(2) A person shall not impede the operation of a temporary manager. The temporary manager’s access to, or possession of, the property shall not be interfered with during the term of the temporary manager appointment. There shall be an automatic stay for a 60-day period subsequent to the appointment of a temporary manager of any action that would interfere with the functioning of the facility, including, but not limited to, termination of utility services, attachments, or setoffs of resident trust funds, and repossession of equipment in the facility.

(e) (1) The appointment of a temporary manager shall be immediately effective and shall continue for a period not to exceed 60 days unless otherwise extended in accordance with paragraph (2) of subdivision (h) at the discretion of the department or as permitted by paragraph (2) of subdivision (d) of Section 1569.525, or unless otherwise terminated earlier by any of the following events:

(A) The temporary manager notifies the department, and the department verifies, that the facility meets state and, if applicable, federal standards for operation, and will be able to continue to maintain compliance with those standards after the termination of the appointment of the temporary manager.

(B) The department approves a new temporary manager.

(C) A new operator is licensed.

(D) The department closes the facility.

(E) A hearing or court order ends the temporary manager appointment, including the appointment of a receiver under Section 1569.482.

(F) The appointment is terminated by the department or the temporary manager.

(2) The appointment of a temporary manager shall authorize the temporary manager to act pursuant to this section. The appointment shall be made pursuant to a written agreement between the temporary manager and the department that outlines the circumstances under which the temporary manager may expend funds. The department shall provide the licensee and administrator with a copy of the accusation to appoint a temporary manager at the time of appointment. The accusation shall notify the licensee of the licensee’s right to petition the Office of Administrative Hearings for a hearing to contest the appointment of the temporary manager as described in subdivision (f) and shall provide the licensee with a form and appropriate information for the licensee’s use in requesting a hearing.

(3) The director may rescind the appointment of a temporary manager and appoint a new temporary manager at any time that the director determines the temporary manager is not adhering to the conditions of the appointment.

(f) (1) The licensee of a residential care facility for the elderly may contest the appointment of the temporary manager by filing a petition for an order to terminate the appointment of the temporary manager with the Office of Administrative Hearings within 15 days from the date of mailing of the accusation to appoint a temporary manager under subdivision (e). On the same day as the petition is filed with the Office of Administrative Hearings, the licensee shall serve a copy of the petition to the office of the director.

(2) Upon receipt of a petition under paragraph (1), the Office of Administrative Hearings shall set a hearing date and time within 10 business days of the receipt of the petition. The office shall promptly notify the licensee and the department of the date, time, and place of the hearing. The office shall assign the case to an administrative law judge. At the hearing, relevant evidence may be presented pursuant to Section 11513 of the Government Code. The administrative law judge shall issue a written decision on the petition within 10 business days of the conclusion of the hearing. The 10-day time period for holding the hearing and for rendering a decision may be extended by the written agreement of the parties.

(3) The administrative law judge shall uphold the appointment of the temporary manager if the department proves, by a preponderance of the evidence, that the circumstances specified in subdivision (c) applied to the facility at the time of the appointment. The administrative law judge shall order the termination of the temporary manager if the burden of proof is not satisfied.

(4) The decision of the administrative law judge is subject to judicial review as provided in Section 1094.5 of the Code of Civil Procedure by the superior court of the county where the facility is located. This review may be requested by the licensee of the facility or the department by filing a petition seeking relief from the order. The petition may also request the issuance of temporary injunctive relief pending the decision on the petition. The superior court shall hold a hearing within 10 business days of the filing of the petition and shall issue a decision on the petition within 10 days of the hearing. The department may be represented by legal counsel within the department for purposes of court proceedings authorized under this section.

(g) If the licensee does not protest the appointment or does not prevail at either the administrative hearing under paragraph (2) of subdivision (f) or the superior court hearing under paragraph (4) of subdivision (f), the temporary manager shall continue in accordance with subdivision (e).

(h) (1) If the licensee petitions the Office of Administrative Hearings pursuant to subdivision (f), the appointment of the temporary manager by the director pursuant to this section shall continue until it is terminated by the administrative law judge or by the superior court, or it shall continue until the conditions of subdivision (e) are satisfied, whichever is earlier.

(2) At any time during the appointment of the temporary manager, the director may request an extension of the appointment by filing a petition for hearing with the Office of Administrative Hearings and serving a copy of the petition on the licensee. The office shall proceed as specified in paragraph (2) of subdivision (f). The administrative law judge may extend the appointment of the temporary manager an additional 60 days upon a showing by the department that the conditions specified in subdivision (c) continue to exist.

(3) The licensee or the department may request review of the administrative law judge’s decision on the extension as provided in paragraph (4) of subdivision (f).

(i) The temporary manager appointed pursuant to this section shall meet the following qualifications:

(1) Be qualified to oversee correction of deficiencies in a residential care facility for the elderly on the basis of experience and education.

(2) Not be the subject of any pending actions by the department or any other state agency nor have ever been excluded from a department-licensed facility or had a license or certification suspended or revoked by an administrative action by the department or any other state agency.

(3) Have no financial ownership interest in the facility and have no member of his or her immediate family who has a financial ownership interest in the facility.

(4) Not currently serve, or within the past two years have served, as a member of the staff of the facility.

(j) Payment of the costs of the temporary manager shall comply with the following requirements:

(1) Upon agreement with the licensee, the costs of the temporary manager and any other expenses in connection with the temporary management shall be paid directly by the facility while the temporary manager is assigned to that facility. Failure of the licensee to agree to the payment of those costs may result in the payment of the costs by the department and subsequent required reimbursement of the department by the licensee pursuant to this section.

(2) Direct costs of the temporary manager shall be equivalent to the sum of the following:

(A) The prevailing fee paid by licensees for positions of the same type in the facility’s geographic area.

(B) Additional costs that reasonably would have been incurred by the licensee if the licensee and the temporary manager had been in an employment relationship.

(C) Any other reasonable costs incurred by the temporary manager in furnishing services pursuant to this section.

(3) Direct costs may exceed the amount specified in paragraph (2) if the department is otherwise unable to find a qualified temporary manager.

(k) (1) The responsibilities of the temporary manager may include, but are not limited to, the following:

(A) Paying wages to staff. The temporary manager shall have the full power to hire, direct, manage, and discharge employees of the facility, subject to any contractual rights they may have. The temporary manager shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the licensee or wages necessary to provide adequate staff for the protection of clients and compliance with the law.

(B) Preserving resident funds. The temporary manager shall be entitled to, and shall take possession of, all property or assets of residents that are in the possession of the licensee or administrator of the facility. The temporary manager shall preserve all property, assets, and records of residents of which the temporary manager takes possession.

(C) Contracting for outside services as may be needed for the operation of the facility. Any contract for outside services in excess of five thousand dollars ($5,000) shall be approved by the director.

(D) Paying commercial creditors of the facility to the extent required to operate the facility. The temporary manager shall honor all leases, mortgages, and secured transactions affecting the building in which the facility is located and all goods and fixtures in the building, but only to the extent of payments that, in the case of a rental agreement, are for the use of the property during the period of the temporary management, or that, in the case of a purchase agreement, come due during the period of the temporary management.

(E) Performing all acts that are necessary and proper to maintain and operate the facility in accordance with sound fiscal policies. The temporary manager shall take action as is reasonably necessary to protect or conserve the assets or property of which the temporary manager takes possession and may use those assets or property only in the performance of the powers and duties set forth in this section.

(2) Expenditures by the temporary manager in excess of five thousand dollars ($5,000) shall be approved by the director. Total encumbrances and expenditures by the temporary manager for the duration of the temporary management shall not exceed the sum of forty-nine thousand nine hundred ninety-nine dollars ($49,999) unless approved by the director in writing.

(3) The temporary manager shall not make capital improvements to the facility in excess of five thousand dollars ($5,000) without the approval of the director.

(l) (1) To the extent department funds are advanced for the costs of the temporary manager or for other expenses in connection with the temporary management, the department shall be reimbursed from the revenues accruing to the facility or to the licensee or an entity related to the licensee. Any reimbursement received by the department shall be redeposited in the account from which the department funds were advanced. If the revenues are insufficient to reimburse the department, the unreimbursed amount shall constitute grounds for a monetary judgment in civil court and a subsequent lien upon the assets of the facility or the proceeds from the sale thereof. Pursuant to Chapter 2 (commencing with Section 697.510) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, a lien against the personal assets of the facility or an entity related to the licensee based on the monetary judgment obtained shall be filed with the Secretary of State on the forms required for a notice of judgment lien. A lien against the real property of the facility or an entity related to the licensee based on the monetary judgment obtained shall be recorded with the county recorder of the county where the facility of the licensee is located or where the real property of the entity related to the licensee is located. The lien shall not attach to the interests of a lessor, unless the lessor is operating the facility. The authority to place a lien against the personal and real property of the licensee for the reimbursement of any state funds expended pursuant to this section shall be given judgment creditor priority.

(2) For purposes of this section, “entity related to the licensee” means an entity, other than a natural person, of which the licensee is a subsidiary or an entity in which a person who was obligated to disclose information under Section 1569.15 possesses an interest that would also require disclosure pursuant to Section 1569.15.

(m) Appointment of a temporary manager under this section does not relieve the licensee of any responsibility for the care and supervision of residents under this chapter. The licensee, even if the license is deemed surrendered or the facility abandoned, shall be required to reimburse the department for all costs associated with operation of the facility during the period the temporary manager is in place that are not accounted for by using facility revenues or for the relocation of residents handled by the department if the licensee fails to comply with the relocation requirements of Section 1569.525 or 1569.682 when required by the department to do so. If the licensee fails to reimburse the department under this section, then the department, along with using its own remedies available under this chapter, may request that the Attorney General’s office, the city attorney’s office, or the local district attorney’s office seek any available criminal, civil, or administrative remedy, including, but not limited to, injunctive relief, restitution, and damages in the same manner as provided for in Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(n) The department may use funds from the emergency resident contingency account pursuant to Section 1569.48 when needed to supplement the operation of the facility or the transfer of residents under the control of the temporary manager appointed under this section if facility revenues are unavailable or exhausted when needed. Pursuant to subdivision (l), the licensee shall be required to reimburse the department for any funds used from the emergency resident contingency account during the period of control of the temporary manager and any incurred costs of collection.

(o) This section does not apply to a residential care facility for the elderly that serves six or fewer persons and is also the principal residence of the licensee.

(p) Notwithstanding any other provision of law, the temporary manager shall be liable only for damages resulting from gross negligence in the operation of the facility or intentional tortious acts.

(q) All governmental immunities otherwise applicable to the state shall also apply to the state in the use of a temporary manager in the operation of a facility pursuant to this section.

(r) A licensee shall not be liable for any occurrences during the temporary management under this section except to the extent that the occurrences are the result of the licensee’s conduct.

(s) The department may adopt regulations for the administration of this section.

(Amended by Stats. 2014, Ch. 685, Sec. 5. Effective September 27, 2014.)



1569.482

(a) It is the intent of the Legislature in enacting this section to authorize the department to take quick, effective action to protect the health and safety of residents of residential care facilities for the elderly and to minimize the effects of transfer trauma that accompany the abrupt transfer of residents through a system whereby the department may apply for a court order appointing a receiver to temporarily operate a residential care facility for the elderly. The receivership is not intended to punish a licensee or to replace attempts to secure cooperative action to protect the residents’ health and safety. The receivership is intended to protect the residents in the absence of other reasonably available alternatives. The receiver shall assume the operation of the facility in order to bring it into compliance with law, facilitate a transfer of ownership to a new licensee, or ensure the orderly transfer of residents should the facility be required to close.

(b) (1) Whenever circumstances exist indicating that continued management of a residential care facility by the current licensee would present a substantial probability or imminent danger of serious physical harm or death to the residents, or the facility is closing or intends to terminate operation as a residential care facility for the elderly and adequate arrangements for relocation of residents have not been made at least 30 days prior to the closing or termination, the director may petition the superior court for the county in which the facility is located for an order appointing a receiver to temporarily operate the facility in accordance with this section.

(2) The petition shall allege the facts upon which the action is based and shall be supported by an affidavit of the director. A copy of the petition and affidavits, together with an order to appear and show cause why temporary authority to operate the residential care facility for the elderly should not be vested in a receiver pursuant to this section, shall be delivered to the licensee, administrator, or a responsible person at the facility to the attention of the licensee and administrator. The order shall specify a hearing date, which shall be not less than 10, nor more than 15, days following delivery of the petition and order upon the licensee, except that the court may shorten or lengthen the time upon a showing of just cause.

(c) (1) If the director files a petition pursuant to subdivision (b) for appointment of a receiver to operate a residential care facility for the elderly, in accordance with Section 564 of the Code of Civil Procedure, the director may also petition the court, in accordance with Section 527 of the Code of Civil Procedure, for an order appointing a temporary receiver. A temporary receiver appointed by the court pursuant to this subdivision shall serve until the court has made a final determination on the petition for appointment of a receiver filed pursuant to subdivision (b). A receiver appointed pursuant to this subdivision shall have the same powers and duties as a receiver would have if appointed pursuant to subdivision (b). Upon the director filing a petition for a receiver, the receiver shall complete its application for a provisional license to operate a residential care facility for the elderly. For purposes of a provisional license issued to a receiver, the licensee’s existing fire safety clearance shall serve as the fire safety clearance for the receiver’s provisional license.

(2) At the time of the hearing, the department shall advise the licensee of the name of the proposed receiver. The receiver shall be a certified residential care facility for the elderly administrator or other responsible person or entity, as determined by the court, from a list of qualified receivers established by the department, and, if need be, with input from providers of residential care and consumer representatives. Persons appearing on the list shall have experience in the delivery of care services to clients of community care facilities, and, if feasible, shall have experience with the operation of a residential care facility for the elderly, shall not be the subject of any pending actions by the department or any other state agency, and shall not have ever been excluded from a department licensed facility nor have had a license or certification suspended or revoked by an administrative action by the department or any other state agency. The receivers shall have sufficient background and experience in management and finances to ensure compliance with orders issued by the court. The owner, licensee, or administrator shall not be appointed as the receiver unless authorized by the court.

(3) If at the conclusion of the hearing, which may include oral testimony and cross-examination at the option of any party, the court determines that adequate grounds exist for the appointment of a receiver and that there is no other reasonably available remedy to protect the residents, the court may issue an order appointing a receiver to temporarily operate the residential care facility for the elderly and enjoining the licensee from interfering with the receiver in the conduct of his or her duties. In these proceedings, the court shall make written findings of fact and conclusions of law and shall require an appropriate bond to be filed by the receiver and paid for by the licensee. The bond shall be in an amount necessary to protect the licensee in the event of any failure on the part of the receiver to act in a reasonable manner. The bond requirement may be waived by the licensee.

(4) The court may permit the licensee to participate in the continued operation of the facility during the pendency of any receivership ordered pursuant to this section and shall issue an order detailing the nature and scope of participation.

(5) Failure of the licensee to appear at the hearing on the petition shall constitute an admission of all factual allegations contained in the petition for purposes of these proceedings only.

(6) The licensee shall receive notice and a copy of the application each time the receiver applies to the court or the department for instructions regarding his or her duties under this section, when an accounting pursuant to subdivision (i) is submitted, and when any other report otherwise required under this section is submitted. The licensee shall have an opportunity to present objections or otherwise participate in those proceedings.

(d) A person shall not impede the operation of a receivership created under this section. The receiver’s access to, or possession of, the property shall not be interfered with during the term of the receivership. There shall be an automatic stay for a 60-day period subsequent to the appointment of a receiver of any action that would interfere with the functioning of the facility, including, but not limited to, cancellation of insurance policies executed by the licensees, termination of utility services, attachments, or setoffs of resident trust funds and working capital accounts and repossession of equipment in the facility.

(e) When a receiver is appointed, the licensee may, at the discretion of the court, be divested of possession and control of the facility in favor of the receiver. If the court divests the licensee of possession and control of the facility in favor of the receiver, the department shall immediately issue a provisional license to the receiver. Notwithstanding the applicable sections of this code governing the revocation of a provisional license, the provisional license issued to a receiver shall automatically expire upon the termination of the receivership. The receiver shall possess the provisional license solely for purposes of carrying out the responsibilities authorized by this section and the duties ordered by the court. The receiver shall have no right to appeal the expiration of the provisional license.

(f) A receiver appointed pursuant to this section:

(1) May exercise those powers and shall perform those duties ordered by the court, in addition to other duties provided by statute.

(2) Shall operate the facility in a manner that ensures the safety and adequate care for the residents.

(3) Shall have the same rights to possession of the building in which the facility is located, and of all goods and fixtures in the building at the time the petition for receivership is filed, as the licensee and administrator would have had if the receiver had not been appointed.

(4) May use the funds, building, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed.

(5) Shall take title to all revenue coming to the facility in the name of the receiver who shall use it for the following purposes in descending order of priority:

(A) To pay wages to staff. The receiver shall have full power to hire, direct, manage, and discharge employees of the facility, subject to any contractual rights they may have. The receiver shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the licensee or wages necessary to provide adequate staff for the protection of the clients and compliance with the law.

(B) To preserve resident funds. The receiver shall be entitled to, and shall take, possession of all property or assets of residents that are in the possession of the licensee or operator of the facility. The receiver shall preserve all property, assets, and records of residents of which the receiver takes possession.

(C) To contract for outside services as may be needed for the operation of the residential care facility for the elderly. Any contract for outside services in excess of five thousand dollars ($5,000) shall be approved by the court.

(D) To pay commercial creditors of the facility to the extent required to operate the facility. Except as provided in subdivision (h), the receiver shall honor all leases, mortgages, and secured transactions affecting the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of receivership, or which, in the case of a purchase agreement, come due during the period of receivership.

(E) To receive a salary, as approved by the court.

(F) To do all things necessary and proper to maintain and operate the facility in accordance with sound fiscal policies. The receiver shall take action as is reasonably necessary to protect or conserve the assets or property of which the receiver takes possession and may use those assets or property only in the performance of the powers and duties set out in this section and by order of the court.

(G) To ask the court for direction in the treatment of debts incurred prior to the appointment, if the licensee’s debts appear extraordinary, of questionable validity, or unrelated to the normal and expected maintenance and operation of the facility, or if payment of the debts will interfere with the purposes of receivership.

(g) (1) A person who is served with notice of an order of the court appointing a receiver and of the receiver’s name and address shall be liable to pay the receiver, rather than the licensee, for any goods or services provided by the residential care facility for the elderly after the date of the order. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit amounts received in a special account and shall use this account for all disbursements. Payment to the receiver pursuant to this subdivision shall discharge the obligation to the extent of the payment and shall not thereafter be the basis of a claim by the licensee or any other person. A resident shall not be evicted nor may any contract or rights be forfeited or impaired, nor may any forfeiture be effected or liability increased, by reason of an omission to pay the licensee, operator, or other person a sum paid to the receiver pursuant to this subdivision.

(2) This section shall not be construed to suspend, during the temporary management by the receiver, any obligation of the licensee for payment of local, state, or federal taxes. A licensee shall not be held liable for acts or omissions of the receiver during the term of the temporary management.

(3) Upon petition of the receiver, the court may order immediate payment to the receiver for past services that have been rendered and billed, and the court may also order a sum not to exceed one month’s advance payment to the receiver of any sums that may become payable under the Medi-Cal program.

(h) (1) A receiver shall not be required to honor a lease, mortgage, or secured transaction entered into by the licensee of the facility and another party if the court finds that the agreement between the parties was entered into for a collusive, fraudulent purpose or that the agreement is unrelated to the operation of the facility.

(2) A lease, mortgage, or secured transaction or an agreement unrelated to the operation of the facility that the receiver is permitted to dishonor pursuant to this subdivision shall only be subject to nonpayment by the receiver for the duration of the receivership, and the dishonoring of the lease, mortgage, security interest, or other agreement, to this extent, by the receiver shall not relieve the owner or operator of the facility from any liability for the full amount due under the lease, mortgage, security interest, or other agreement.

(3) If the receiver is in possession of real estate or goods subject to a lease, mortgage, or security interest that the receiver is permitted to avoid pursuant to paragraph (1), and if the real estate or goods are necessary for the continued operation of the facility, the receiver may apply to the court to set a reasonable rent, price, or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on this application within 15 days. The receiver shall send notice of the application to any known owner of the property involved at least 10 days prior to the hearing.

(4) Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or possession of the goods or real estate, subject to the lease or mortgage, which is brought by any person who received the notice required by this subdivision. However, payment by the receiver of the amount determined by the court to be reasonable shall not relieve the owner or operator of the facility from any liability for the difference between the amount paid by the receiver and the amount due under the original lease, mortgage, or security interest.

(i) A monthly accounting shall be made by the receiver to the department of all moneys received and expended by the receiver on or before the 15th day of the following month or as ordered by the court, and the remainder of income over expenses for that month shall be returned to the licensee. A copy of the accounting shall be provided to the licensee. The licensee or owner of the residential care facility for the elderly may petition the court for a determination as to the reasonableness of any expenditure made pursuant to paragraph (5) of subdivision (f).

(j) (1) The receiver shall be appointed for an initial period of not more than three months. The initial three-month period may be extended for additional periods not exceeding three months, as determined by the court pursuant to this section. At the end of one month, the receiver shall report to the court on its assessment of the probability that the residential care facility for the elderly will meet state standards for operation by the end of the initial three-month period and will continue to maintain compliance with those standards after termination of the receiver’s management. If it appears that the facility cannot be brought into compliance with state standards within the initial three-month period, the court shall take appropriate action as follows:

(A) Extend the receiver’s management for an additional three months if there is a substantial likelihood that the facility will meet state standards within that period and will maintain compliance with the standards after termination of the receiver’s management. The receiver shall report to the court in writing upon the facility’s progress at the end of six weeks of any extension ordered pursuant to this paragraph.

(B) Order the director to revoke or temporarily suspend, or both, the license pursuant to Section 1569.50 and extend the receiver’s management for the period necessary to transfer clients in accordance with the transfer plan, but for not more than three months from the date of initial appointment of a receiver, or 14 days, whichever is greater. An extension of an additional three months may be granted if deemed necessary by the court.

(2) If it appears at the end of six weeks of an extension ordered pursuant to subparagraph (A) of paragraph (1) that the facility cannot be brought into compliance with state standards for operation or that it will not maintain compliance with those standards after the receiver’s management is terminated, the court shall take appropriate action as specified in subparagraph (B) of paragraph (1).

(3) In evaluating the probability that a residential care facility for the elderly will maintain compliance with state standards of operation after the termination of receiver management ordered by the court, the court shall consider at least the following factors:

(A) The duration, frequency, and severity of past violations in the facility.

(B) History of compliance in other care facilities operated by the proposed licensee.

(C) Efforts by the licensee to prevent and correct past violations.

(D) The financial ability of the licensee to operate in compliance with state standards.

(E) The recommendations and reports of the receiver.

(4) Management of a residential care facility for the elderly operated by a receiver pursuant to this section shall not be returned to the licensee, to any person related to the licensee, or to any person who served as a member of the facility’s staff or who was employed by the licensee prior to the appointment of the receiver unless both of the following conditions are met:

(A) The department believes that it would be in the best interests of the residents of the facility, requests that the court return the operation of the facility to the former licensee, and provides clear and convincing evidence to the court that it is in the best interests of the facility’s residents to take that action.

(B) The court finds that the licensee has fully cooperated with the department in the appointment and ongoing activities of a receiver appointed pursuant to this section, and, if applicable, any temporary manager appointed pursuant to Section 1569.481.

(5) The owner of the facility may at any time sell, lease, or close the facility, subject to the following provisions:

(A) If the owner closes the facility, or the sale or lease results in the closure of the facility, the court shall determine if a transfer plan is necessary. If the court so determines, the court shall adopt and implement a transfer plan consistent with the provisions of Section 1569.682.

(B) If the licensee proposes to sell or lease the facility and the facility will continue to operate as a residential care facility for the elderly, the court and the department shall reevaluate any proposed transfer plan. If the court and the department determine that the sale or lease of the facility will result in compliance with licensing standards, the transfer plan and the receivership shall, subject to those conditions that the court may impose and enforce, be terminated upon the effective date of the sale or lease.

(k) (1) The salary of the receiver shall be set by the court commensurate with community care facility industry standards, giving due consideration to the difficulty of the duties undertaken, and shall be paid from the revenue coming to the facility. If the revenue is insufficient to pay the salary in addition to other expenses of operating the facility, the receiver’s salary shall be paid from the emergency resident contingency account as provided in Section 1569.48. State advances of funds in excess of five thousand dollars ($5,000) shall be approved by the director. Total advances for encumbrances and expenditures shall not exceed the sum of forty-nine thousand nine hundred ninety-nine dollars ($49,999) unless approved by the director in writing.

(2) To the extent state funds are advanced for the salary of the receiver or for other expenses in connection with the receivership, as limited by subdivision (g), the state shall be reimbursed from the revenues accruing to the facility or to the licensee or an entity related to the licensee. Any reimbursement received by the state shall be redeposited in the account from which the state funds were advanced. If the revenues are insufficient to reimburse the state, the unreimbursed amount shall constitute grounds for a monetary judgment in civil court and a subsequent lien upon the assets of the facility or the proceeds from the sale thereof. Pursuant to Chapter 2 (commencing with Section 697.510) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, a lien against the personal assets of the facility or an entity related to the licensee based on the monetary judgment obtained shall be filed with the Secretary of State on the forms required for a notice of judgment lien. A lien against the real property of the facility or an entity related to the licensee based on the monetary judgment obtained shall be recorded with the county recorder of the county where the facility of the licensee is located or where the real property of the entity related to the licensee is located. The lien shall not attach to the interests of a lessor, unless the lessor is operating the facility. The authority to place a lien against the personal and real property of the licensee for the reimbursement of any state funds expended pursuant to this section shall be given judgment creditor priority.

(3) For purposes of this subdivision, “entity related to the licensee” means an entity, other than a natural person, of which the licensee is a subsidiary or an entity in which any person who was obligated to disclose information under Section 1569.15 possesses an interest that would also require disclosure pursuant to Section 1569.15.

(l) (1) This section does not impair the right of the owner of a residential care facility for the elderly to dispose of his or her property interests in the facility, but any facility operated by a receiver pursuant to this section shall remain subject to that administration until terminated by the court. The termination shall be promptly effectuated, provided that the interests of the residents have been safeguarded as determined by the court.

(2) This section does not limit the power of the court to appoint a receiver under any other applicable provision of law or to order any other remedy available under law.

(m) (1) Notwithstanding any other provision of law, the receiver shall be liable only for damages resulting from gross negligence in the operation of the facility or intentional tortious acts.

(2) All governmental immunities otherwise applicable to the State of California shall also apply in the use of a receiver in the operation of a facility pursuant to this section.

(3) The licensee shall not be liable for any occurrences during the receivership except to the extent that the occurrences are the result of the licensee’s conduct.

(n) The department may adopt regulations for the administration of this section. This section does not impair the authority of the department to temporarily suspend licenses under Section 1569.50 or to reach a voluntary agreement with the licensee for alternate management of a community care facility including the use of a temporary manager under Section 1569.481. This section does not authorize the department to interfere in a labor dispute.

(o) This section does not apply to a residential care facility for the elderly that serves six or fewer persons and is also the principal residence of the licensee.

(p) This section does not apply to a licensee that has obtained a certificate of authority to offer continuing care contracts, as defined in paragraph (8) of subdivision (c) of Section 1771.

(Amended by Stats. 2014, Ch. 685, Sec. 6. Effective September 27, 2014.)



1569.485

(a)  Notwithstanding any other provision of this chapter, any person who violates Section 1569.10 or 1569.44, or both, shall be assessed by the department an immediate civil penalty in the amount of one hundred dollars ($100) per resident for each day of the violation, unless other remedies available to the department, including criminal prosecution, are deemed more effective by the department.

(b)  The civil penalty authorized in subdivision (a) shall be doubled if an unlicensed facility is operated and the operator refuses to seek licensure or the operator seeks licensure and the licensure application is denied and the operator continues to operate the unlicensed facility, unless other remedies available to the department, including criminal prosecution, are deemed more effective by the department.

(c)  An operator may appeal the assessment to the director. The department shall adopt regulations setting forth the appeal procedure.

(Amended by Stats. 1990, Ch. 1488, Sec. 2.)



1569.49

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter, the department may levy a civil penalty. The department shall adopt regulations setting forth the appeal procedures for deficiencies.

(b) The amount of the civil penalty shall not be less than twenty-five dollars ($25) or more than fifty dollars ($50) per day for each violation of this chapter except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. In no event, shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Section 1569.33, the department shall assess an immediate civil penalty of one hundred fifty dollars ($150) per day per violation for any of the following serious violations:

(1) (A) Fire clearance violations, including, but not limited to, overcapacity, ambulatory status, inoperable smoke alarms, and inoperable fire alarm systems. The civil penalty shall not be assessed if the licensee has done either of the following:

(i) Requested the appropriate fire clearance based on ambulatory, nonambulatory, or bedridden status, and the decision is pending.

(ii) Initiated eviction proceedings.

(B) A licensee denied a clearance for bedridden residents may appeal to the fire authority, and, if that appeal is denied, may subsequently appeal to the Office of the State Fire Marshal, and shall not be assessed an immediate civil penalty until the final appeal is decided, or after 60 days has passed from the date of the citation, whichever is earlier.

(2) Absence of supervision as required by statute or regulation.

(3) Accessible bodies of water, when prohibited in this chapter or regulations adopted pursuant to this chapter.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Section 1569.32, 1569.33, or 1569.35.

(6) The presence of an excluded person on the premises.

(d) Notwithstanding Section 1569.33, any residential care facility for the elderly that is cited for repeating the same violation of this chapter within 12 months of the first violation is subject to an immediate civil penalty of one hundred fifty dollars ($150) and fifty dollars ($50) for each day the violation continues until the deficiency is corrected.

(e) Any residential care facility for the elderly that is assessed a civil penalty pursuant to subdivision (d) which repeats the same violation of this chapter within 12 months of the violation subject to subdivision (d) shall be assessed an immediate civil penalty of one thousand dollars ($1,000) and one hundred dollars ($100) for each day the violation continues until the deficiency is corrected.

(f) The department shall adopt regulations implementing this section.

(g) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 813, Sec. 5. Effective January 1, 2015. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 6 of Stats. 2014, Ch. 813.)



1569.49-1

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter, the department may levy a civil penalty.

(b) The amount of the civil penalty shall not be less than twenty-five dollars ($25) or more than fifty dollars ($50) per day for each violation of this chapter except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. In no event, shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Section 1569.33, the department shall assess an immediate civil penalty of one hundred fifty dollars ($150) per day per violation for any of the following serious violations:

(1) (A) Fire clearance violations, including, but not limited to, overcapacity, ambulatory status, inoperable smoke alarms, and inoperable fire alarm systems. The civil penalty shall not be assessed if the licensee has done either of the following:

(i) Requested the appropriate fire clearance based on ambulatory, nonambulatory, or bedridden status, and the decision is pending.

(ii) Initiated eviction proceedings.

(B) A licensee denied a clearance for bedridden residents may appeal to the fire authority, and, if that appeal is denied, may subsequently appeal to the Office of the State Fire Marshal, and shall not be assessed an immediate civil penalty until the final appeal is decided, or after 60 days has passed from the date of the citation, whichever is earlier.

(2) Absence of supervision as required by statute or regulation.

(3) Accessible bodies of water, when prohibited in this chapter or regulations adopted pursuant to this chapter.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Section 1569.32, 1569.33, or 1569.35.

(6) The presence of an excluded person on the premises.

(d) For a violation that the department determines resulted in the death of a resident, the civil penalty shall be fifteen thousand dollars ($15,000).

(e) For a violation that the department determines constitutes physical abuse, as defined in Section 15610.63 of the Welfare and Institutions Code, or resulted in serious bodily injury, as defined in Section 15610.67 of the Welfare and Institutions Code, to a resident, the civil penalty shall be ten thousand dollars ($10,000).

(f) Prior to the issuance of a citation imposing a civil penalty pursuant to subdivision (d) or (e), the decision shall be approved by the director.

(g) Notwithstanding Section 1569.33, any residential care facility for the elderly that is cited for repeating the same violation of this chapter within 12 months of the first violation is subject to an immediate civil penalty of one hundred fifty dollars ($150) and fifty dollars ($50) for each day the violation continues until the deficiency is corrected.

(h) Any residential care facility for the elderly that is assessed a civil penalty pursuant to subdivision (g) that repeats the same violation of this chapter within 12 months of the violation subject to subdivision (g) shall be assessed an immediate civil penalty of one thousand dollars ($1,000) and one hundred dollars ($100) for each day the violation continues until the deficiency is corrected.

(i) (1) The department shall adopt regulations setting forth the appeal procedures for deficiencies.

(2) A licensee shall have the right to submit to the department a written request for a formal review of a civil penalty assessed pursuant to subdivisions (d) and (e) within 10 days of receipt of the notice of a civil penalty assessment and shall provide all supporting documentation at that time. The review shall be conducted by a regional manager of the Community Care Licensing Division. If the regional manager determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the regional manager’s decision within 60 days of the request to review the assessment of the civil penalty.

(3) The licensee may further appeal to the program administrator of the Community Care Licensing Division within 10 days of receipt of the notice of the regional manager’s decision and shall provide all supporting documentation at that time. If the program administrator determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the program administrator’s decision within 60 days of the request to review the regional manager’s decision.

(4) The licensee may further appeal to the deputy director of the Community Care Licensing Division within 10 days of receipt of the notice of the program director’s decision and shall provide all supporting documentation at that time. If the deputy director determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the deputy director’s decision within 60 days of the request to review the program administrator’s decision.

(5) Upon exhausting the deputy director review, a licensee may appeal a civil penalty assessed pursuant to subdivision (d) or (e) to an administrative law judge. Proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by those provisions. In all proceedings conducted in accordance with this section, the standard of proof shall be by a preponderance of the evidence.

(6) If, in addition to an assessment of civil penalties, the department elects to file an administrative action to suspend or revoke the facility license that includes violations relating to the assessment of the civil penalties, the department review of the pending appeal shall cease and the assessment of the civil penalties shall be heard as part of the administrative action process.

(j) The department shall adopt regulations implementing this section.

(k) The department shall, by January 1, 2016, amend its regulations to reflect the changes to this section made by the act that added this subdivision.

(l) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 5) and added by Stats. 2014, Ch. 813, Sec. 6. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)



1569.495

The civil, criminal, and administrative remedies available to the department pursuant to this article are not exclusive, and may be sought and employed in any combination deemed advisable by the state department to enforce this chapter.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)






ARTICLE 5 - Suspension and Revocation

1569.50

(a) The department may deny an application for a license or may suspend or revoke a license issued under this chapter upon any of the following grounds and in the manner provided in this chapter:

(1) Violation by the licensee of this chapter or of the rules and regulations adopted under this chapter.

(2) Aiding, abetting, or permitting the violation of this chapter or of the rules and regulations adopted under this chapter.

(3) Conduct that is inimical to the health, morals, welfare, or safety of either an individual in or receiving services from the facility or the people of the State of California.

(4) The conviction of a licensee, or other person mentioned in Section 1569.17 at any time before or during licensure, of a crime as defined in Section 1569.17.

(5) Engaging in acts of financial malfeasance concerning the operation of a facility, including, but not limited to, improper use or embezzlement of client moneys and property or fraudulent appropriation for personal gain of facility moneys and property, or willful or negligent failure to provide services for the care of clients.

(b) The director may temporarily suspend a license, prior to a hearing when, in the opinion of the director, the action is necessary to protect residents or clients of the facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety. The director shall notify the licensee of the temporary suspension and the effective date of the temporary suspension and at the same time shall serve the provider with an accusation. Upon receipt of a notice of defense to the accusation by the licensee, the director shall, within 15 days, set the matter for hearing, and the hearing shall be held as soon as possible but not later than 30 days after receipt of the notice. The temporary suspension shall remain in effect until the time the hearing is completed and the director has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the director fails to make a final determination on the merits within 30 days after the original hearing has been completed.

(c) A licensee who abandons the facility and the residents in care resulting in an immediate and substantial threat to the health and safety of the abandoned residents, in addition to revocation of the license pursuant to this section, shall be excluded from licensure in facilities licensed by the department without the right to petition for reinstatement.

(Amended by Stats. 2014, Ch. 700, Sec. 2. Effective January 1, 2015.)



1569.51

(a)  Proceedings for the suspension, revocation, or denial of a license under this chapter shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the state department shall have all the powers granted by these provisions. In the event of conflict between this chapter and those provisions of the Government Code, the provisions of the Government Code shall prevail.

(b)  In all proceedings conducted in accordance with this section, the standard of proof to be applied shall be by the preponderance of the evidence.

(c)  If the license is not temporarily suspended pursuant to Section 1569.50, the hearing shall be held within 90 days after receipt of the notice of defense, unless a continuance of the hearing is granted by the department or the administrative law judge. When the matter has been set for hearing only the administrative law judge may grant a continuance of the hearing. The administrative law judge may, but need not, grant a continuance of the hearing, only upon finding the existence of one or more of the following:

(1)  The death or incapacitating illness of a party, a representative or attorney of a party, a witness to an essential fact, or of the parent, child, or member of the household of such person, when it is not feasible to substitute another representative, attorney, or witness because of the proximity of the hearing date.

(2)  Lack of notice of hearing as provided in Section 11509 of the Government Code.

(3)  A material change in the status of the case where a change in the parties or pleadings requires postponement, or an executed settlement or stipulated findings of fact obviate the need for hearing. A partial amendment of the pleadings shall not be good cause for continuance to the extent that the unamended portion of the pleadings is ready to be heard.

(4)  A stipulation for continuance signed by all parties or their authorized representatives, including, but not limited to, a representative, which is communicated with the request for continuance to the administrative law judge no later than 25 business days before the hearing.

(5)  The substitution of the representative or attorney of a party upon showing that the substitution is required.

(6)  The unavailability of a party, representative, or attorney of a party, or witness to an essential fact due to a conflicting and required appearance in a judicial matter if when the hearing date was set, the person did not know and could neither anticipate nor at any time avoid the conflict, and the conflict with request for continuance is immediately communicated to the administrative law judge.

(7)  The unavailability of a party, a representative or attorney of a party, or a material witness due to an unavoidable emergency.

(8)  Failure by a party to comply with a timely discovery request if the continuance request is made by the party who requested the discovery.

(Amended by Stats. 1992, Ch. 1315, Sec. 22. Effective January 1, 1993.)



1569.510

(a) The department shall conduct an unannounced visit to a facility within 30 days after the effective date of a temporary suspension of a license in order to ensure that the facility is nonoperational, unless the department previously has verified that the facility is nonoperational.

(b) The department shall conduct an unannounced visit to a facility within 30 days after the effective date of a revocation of a license in order to ensure that the facility is nonoperational, unless the department previously has verified that the facility is nonoperational.

(Added by Stats. 2008, Ch. 291, Sec. 17. Effective September 25, 2008.)



1569.511

(a)  The administrative law judge conducting a hearing under this article may permit the testimony of a child witness, or a similarly vulnerable witness, including a witness who is developmentally disabled, to be taken outside the presence of the respondent or respondents if all of the following conditions exist:

(1)  The administrative law judge determines that taking the witness’s testimony outside the presence of the respondent or respondents is necessary to ensure truthful testimony.

(2)  The witness is likely to be intimidated by the presence of the respondent or respondents.

(3)  The witness is afraid to testify in front of the respondent or respondents.

(b)  If the testimony of the witness is taken outside of the presence of the respondent or respondents, the department shall provide for the use of one-way closed-circuit television so the respondent or respondents can observe the testimony of the witness. Nothing in this section shall limit a respondent’s right of cross-examination.

(c)  The administrative law judge conducting a hearing under this section may clear the hearing room of any persons who are not a party to the action in order to protect any witness from intimidation or other harm, taking into account the rights of all persons.

(Added by Stats. 1994, Ch. 1267, Sec. 7. Effective January 1, 1995.)



1569.512

(a)  (1)  An out-of-court statement made by a minor under 12 years of age who is the subject or victim of an allegation at issue is admissible evidence at an administrative hearing conducted pursuant to this article. The out-of-court statement may be used to support a finding of fact unless an objection is timely made and the objecting party establishes that the statement is unreliable because it was the product of fraud, deceit, or undue influence. However, the out-of-court statement may not be the sole basis for the finding of fact, unless the adjudicator finds that the time, content, and circumstances of the statement provide sufficient indicia of reliability.

(2)  The proponent of the statement shall give reasonable notice to all parties of the intended introduction of the statement at the hearing.

(3)  For purposes of this subdivision, an objection is timely if it identifies with reasonable specificity the disputed out-of-court statement and it gives the proponent of the evidence a reasonable period of time to prepare a response to the objection prior to the hearing.

(b)  This section shall not be construed to limit the right of any party to the administrative hearing to subpoena a witness whose statement is admitted as evidence or to introduce admissible evidence relevant to the weight of the hearsay evidence or the credibility of the hearsay declarant.

(Added by Stats. 2002, Ch. 707, Sec. 3. Effective January 1, 2003.)



1569.515

In addition to the witness fees and mileage provided by Section 11450.40 of the Government Code, the department may pay actual, necessary, and reasonable expenses in an amount not to exceed the per diem allowance payable to a nonrepresented state employee on travel status. The department may pay witness expenses pursuant to this section in advance of the hearing.

(Amended by Stats. 1995, Ch. 938, Sec. 62. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



1569.52

The withdrawal of an application for a license after it has been filed with the department shall not, unless the department consents in writing to such withdrawal, deprive the department of its authority to institute or continue a proceeding against the applicant for the denial of the license upon any ground provided by law or to enter an order denying the license upon any such ground.

The suspension, expiration, or forfeiture by operation of law of a license issued by the department, or its suspension, forfeiture, or cancellation by order of the department or by order of a court of law, or its surrender without the written consent of the department, shall not deprive the department of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee on any such ground.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.525

(a) If the director determines that it is necessary to temporarily suspend or to revoke any license of a residential care facility for the elderly in order to protect the residents or clients of the facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety pursuant to Section 1569.50, the department shall make every effort to minimize trauma for the residents.

(b) (1) (A) After a decision is made to temporarily suspend or, upon an order, to revoke the license of a residential care facility for the elderly which is likely to result in closure of the facility, the department shall contact both of the following:

(i) The Office of the State Long-Term Care Ombudsman.

(ii) Any local agency that may have placement or advocacy responsibility for the residents of a residential care facility for the elderly.

(B) The department shall work with these agencies, and the licensee if the director determines it to be appropriate, to locate alternative placement sites and to contact relatives or other persons responsible for the care of these residents, and to assist in the transfer of residents.

(2) The department shall use appropriately skilled professionals deemed appropriate by the department to provide onsite evaluation of the residents and assist in any transfers.

(3) The department shall require the licensee to prepare and submit to the licensing agency a written plan for relocation and compliance with the terms and conditions of the approved plans, and to provide other information as necessary for the enforcement of this section.

(c) Upon receipt of an order to temporarily suspend or revoke a license, the licensee shall be prohibited from accepting new residents or entering into admission agreements for new residents.

(d) Upon an order to temporarily suspend a license, the following shall apply:

(1) The licensee shall immediately provide written notice of the temporary suspension to the resident and initiate contact with the resident’s responsible person, if applicable.

(2) The department may secure, or permit the licensee to secure, the services of a temporary manager who is not an immediate family member of the licensee or an entity that is not owned by the licensee to manage the day-to-day operations of the facility. The temporary manager shall be appointed and assume operation of the facility in accordance with Section 1569.481.

(e) Upon an order to revoke a license following the temporary suspension of a license pursuant to Section 1569.50 that led to the transfer of all residents, the following shall apply:

(1) The licensee shall provide a 60-day written notice of license revocation that may lead to closure to the resident and the resident’s responsible person within 24 hours of receipt of the department’s order of revocation.

(2) The department shall permit the licensee to secure the services of a temporary manager who is not an immediate family member of the licensee or an entity that is not owned by the licensee to manage the day-to-day operations of the residential care facility for the elderly for a period of at least 60 days, provided that all of the following conditions are met:

(A) A proposal is submitted to the department within 72 hours of the licensee’s receipt of the department’s order of revocation that includes both of the following:

(i) A completed “Application for a Community Care Facility or Residential Care Facility for the Elderly License” form (LIC 200), or similar form as determined by the department, signed and dated by both the licensee and the person or entity described in paragraph (2).

(ii) A copy of the executed agreement between the licensee and the person or entity described in paragraph (2) that delineates the roles and responsibilities of each party and specifies that the person or entity described in paragraph (2) shall have the full authority necessary to operate the facility, in compliance with all applicable laws and regulations, and without interference from the licensee.

(B) The person or entity described in paragraph (2) shall be currently licensed and in substantial compliance to operate a residential care facility for the elderly that is of comparable size or greater and has comparable programming to the facility. For purposes of this subparagraph, the following definitions apply:

(i) “Comparable programming” includes, but is not limited to, dementia care, hospice care, and care for residents with exempted prohibited health care conditions.

(ii) “Comparable size” means a facility capacity of 1 to 15 residents, 16 to 49 residents, or 50 or more residents.

(C) The person or entity described in paragraph (2) shall not be subject to the application fee specified in Section 1569.185.

(D) If the department denies a proposal to secure the services of a person or entity pursuant to paragraph (2), this denial shall not be deemed a denial of a license application subject to the right to a hearing under Section 1569.22 and other procedural rights under Section 1569.51.

(f) (1) Notwithstanding Section 1569.651 or any other law, for paid preadmission fees, a resident who transfers from the facility due to the notice of temporary suspension or revocation of a license pursuant to this section is entitled to a refund in accordance with all of the following:

(A) A 100-percent refund if preadmission fees were paid within six months of either notice of closure required by this section.

(B) A 75-percent refund if preadmission fees were paid more than six months, but not more than 12 months, before either notice required by this section.

(C) A 50-percent refund if preadmission fees were paid more than 12 months, but not more than 18 months, before either notice required by this section.

(D) A 25-percent refund if preadmission fees were paid more than 18 months, but not more than 25 months, before either notice required by this section.

(2) No preadmission fee refund is required if preadmission fees were paid 25 months or more before either notice required by this section.

(3) The preadmission fee refund required by this paragraph shall be paid within 15 days of issuing either notice required by this section. In lieu of the refund, the resident may request that the licensee provide a credit toward the resident’s monthly fee obligation in an amount equal to the preadmission fee refund due.

(4) If a resident transfers from the facility due to the revocation of a license, and the resident gives notice at least five days before leaving the facility, or if the transfer is due to a temporary suspension of the license order, the licensee shall refund to the resident or his or her legal representative a proportional per diem amount of any prepaid monthly fees at the time the resident leaves the facility and the unit is vacated. Otherwise the licensee shall pay the refund within seven days from the date that the resident leaves the facility and the unit is vacated.

(g) Within 24 hours after each residence who is transferring pursuant to these provisions have left the facility, the licensee that had his or her license temporarily suspended or revoked shall, based on information provided by the resident or the resident’s responsible person, submit a final list of names and new locations of all residents to the department and the local ombudsman program.

(h) If at any point during or following a temporary suspension or revocation order of a license the director determines that there is a risk to the residents of a facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety, the department shall take any necessary action to minimize trauma for the residents, including, but not limited to, all of the following:

(1) Contact any local agency that may have placement or advocacy responsibility for the residents and work with those agencies to locate alternative placement sites.

(2) Contact the residents’ relatives, legal representatives, authorized agents in a health care directive, or responsible parties.

(3) Assist in the transfer of residents, and, if necessary, arrange or coordinate transportation.

(4) Provide onsite evaluation of the residents and use any medical personnel deemed appropriate by the department to provide onsite evaluation of the residents and assist in any transfers.

(5) Arrange for or coordinate care and supervision.

(6) Arrange for the distribution of medications.

(7) Arrange for the preparation and service of meals and snacks.

(8) Arrange for the preparation of the residents’ records and medications for transfer of each resident.

(9) Assist in any way necessary to facilitate a safe transfer of all residents.

(10) Check on the status of each transferred resident within 24 hours of transfer.

(i) The participation of the department and local agencies in the relocation of residents from a residential care facility for the elderly shall not relieve the licensee of any responsibility under this section. A licensee that fails to comply with the requirements of this section shall be required to reimburse the department and local agencies for the cost of providing those services. If the licensee fails to provide the services required in this section, the department shall request that the Attorney General’s office, the city attorney’s office, or the local district attorney’s office seek injunctive relief and damages.

(j) Notwithstanding Section 1569.49, a licensee who fails to comply with the requirements of this section shall be liable for civil penalties in the amount of five hundred dollars ($500) per violation per day for each day that the licensee is in violation of this section, until the violation has been corrected. The civil penalties shall be issued immediately following the written notice of violation.

(k) This section shall not preclude the department from amending the effective date in the order of suspension or revocation of a license and closing the facility, or from pursuing any other available remedies if necessary to protect the health and safety of the residents in care.

(Amended by Stats. 2014, Ch. 29, Sec. 26. Effective June 20, 2014.)



1569.53

Any license suspended or revoked pursuant to this chapter may be reinstated pursuant to Section 11522 of the Government Code.

Whenever a license issued under this chapter for a residential care facility for the elderly is suspended, revoked, temporarily suspended, forfeited, canceled, or expires, the department shall provide written notice of the occurrence within 10 days to the local director of social services in the county in which the facility is located.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.54

(a) (1)  When the department does not suspend the license of a residential care facility for the elderly pursuant to this article, the department may still order the licensee to remove a resident who has a health condition which cannot be cared for within the limits of the license or requires inpatient care in a health facility as determined by the department.

(2)  Where the department determines that the resident’s mental or physical condition requires immediate transfer from the facility in order to protect the health and safety of the resident, the department may order the licensee to remove the resident after the department consults with a physician or other medical professional about the transfer and ways in which transfer trauma can be minimized.

(b) (1)  Where the department alleges that a resident has a health condition which cannot be cared for within the limits of the license or requires inpatient care in a health facility, the department shall give notice to the resident, his or her legal representative when appropriate, and the licensee. The notice shall specify a deadline for submitting a written plan for relocation and inform the resident of his or her right for a review and determination by an interdisciplinary team as provided for in Section 1569.34. The resident, or his or her legal representative, shall have three working days to inform the licensee of the request for review. Upon receiving a request from a resident, or his or her legal representative, for a review and determination, the licensee shall forward the request to the department within two working days of receipt. Failure or refusal by the licensee to submit the request for review and determination to the department may be subject to the civil penalties specified in Section 1569.49.

(2)  The review and determination shall be completed within 30 days from the date that the resident was initially informed of the need to relocate. If the determination is made that the resident must relocate, the notice shall include a plan for transfer, including attempts to minimize transfer trauma for the resident.

The department may require the licensee to prepare and submit to the licensing agency a written plan for relocation, to comply with the terms and conditions of the approved plans and to provide other information as necessary for the enforcement of this section.

(c)  The provisions allowing for a resident’s right to a review prior to transfer as provided for in subdivision (b) neither negates the department’s authority and responsibility to require an immediate transfer according to paragraph (2) of subdivision (a) when the department finds and provides evidence that the resident must be relocated in order to protect the health and safety of the resident, nor implies any right to a fair hearing pursuant to Chapter 7 (commencing with Section 10950) of Part 2 of Division 9 of the Welfare and Institutions Code.

The department shall specify in regulations the process provided for pursuant to this section for making relocation decisions and for appealing and reviewing these decisions.

(Repealed and added by Stats. 1989, Ch. 1115, Sec. 24.)



1569.545

(a) For purposes of this section, “suspension of new admissions” means a prohibition on admitting new residents to receive care or services in the facility.

(b) The department may order a suspension of new admissions for a facility in either of the following circumstances:

(1) The department finds that the facility has violated this chapter or any applicable regulations, the violation presents a direct and immediate risk to the health, safety, or personal rights of a resident or residents of the facility, and the violation is not corrected immediately.

(2) The facility has failed to pay a fine assessed by the department after the facility’s appeal rights have been exhausted.

(c) A suspension of new admissions for a failure to pay a fine, as described in paragraph (2) of subdivision (b), shall remain in effect until the facility pays the fine assessed by the department.

(d) A suspension of new admissions under paragraph (1) of subdivision (b) shall remain in effect until the department determines that the facility has corrected the violation. The department shall conduct a followup visit to determine compliance within 10 working days following the latest date of correction specified in the notice of deficiency, unless the licensee has demonstrated that the deficiency was corrected as required in the notice. The department may make unannounced visits after the suspension of new admissions is lifted to ensure that the facility continues to maintain correction of the violation. The department may order another suspension of new admissions or take other appropriate enforcement action if the facility does not maintain correction of the violation.

(e) A licensee may appeal a suspension of new admissions ordered under this section to the director. The department shall adopt regulations that specify the appeal procedure.

(f) A suspension of new admissions ordered under this section shall not be stayed pending the facility’s appeal or request for review.

(Added by Stats. 2014, Ch. 706, Sec. 1. Effective January 1, 2015.)






ARTICLE 5.5 - Employee Actions

1569.58

(a) The department may prohibit any person from being a member of the board of directors, an executive director, a board member, or an officer of a licensee, or a licensee from employing, or continuing the employment of, or allowing in a licensed facility, or allowing contact with clients of a licensed facility by, any employee, prospective employee, or person who is not a client who has:

(1) Violated, or aided or permitted the violation by any other person of, any provisions of this chapter or of any rules or regulations promulgated under this chapter.

(2) Engaged in conduct that is inimical to the health, morals, welfare, or safety of either an individual in or receiving services from the facility, or the people of the State of California.

(3) Been denied an exemption to work or to be present in a facility, when that person has been convicted of a crime as defined in Section 1569.17.

(4) Engaged in any other conduct that would constitute a basis for disciplining a licensee.

(5) Engaged in acts of financial malfeasance concerning the operation of a facility, including, but not limited to, improper use or embezzlement of client moneys and property or fraudulent appropriation for personal gain of facility moneys and property, or willful or negligent failure to provide services for the care of clients.

(b) The excluded person, the facility, and the licensee shall be given written notice of the basis of the department’s action and of the excluded person’s right to an appeal. The notice shall be served either by personal service or by registered mail. Within 15 days after the department serves the notice, the excluded person may file with the department a written appeal of the exclusion order. If the excluded person fails to file a written appeal within the prescribed time, the department’s action shall be final.

(c) (1) The department may require the immediate removal of a member of the board of directors, an executive director, or an officer of a licensee or exclusion of an employee, prospective employee, or person who is not a client from a facility pending a final decision of the matter, when, in the opinion of the director, the action is necessary to protect residents or clients from physical or mental abuse, abandonment, or any other substantial threat to their health or safety.

(2) If the department requires the immediate removal of a member of the board of directors, an executive director, or an officer of a licensee or exclusion of an employee, prospective employee, or person who is not a client from a facility the department shall serve an order of immediate exclusion upon the excluded person that shall notify the excluded person of the basis of the department’s action and of the excluded person’s right to a hearing.

(3) Within 15 days after the department serves an order of immediate exclusion, the excluded person may file a written appeal of the exclusion with the department. The department’s action shall be final if the excluded person does not appeal the exclusion within the prescribed time. The department shall do the following upon receipt of a written appeal:

(A) Within 30 days of receipt of the appeal, serve an accusation upon the excluded person.

(B) Within 60 days of receipt of a notice of defense by the excluded person pursuant to Section 11506 of the Government Code, conduct a hearing on the accusation.

(4) An order of immediate exclusion of the excluded person from the facility shall remain in effect until the hearing is completed and the director has made a final determination on the merits. However, the order of immediate exclusion shall be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed.

(d) An excluded person who files a written appeal of the exclusion order with the department pursuant to this section shall, as part of the written request, provide his or her current mailing address. The excluded person shall subsequently notify the department in writing of any change in mailing address, until the hearing process has been completed or terminated.

(e) Hearings held pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code. The standard of proof shall be the preponderance of the evidence and the burden of proof shall be on the department.

(f) The department may institute or continue a disciplinary proceeding against a member of the board of directors, an executive director, or an officer of a licensee or an employee, prospective employee, or person who is not a client upon any ground provided by this section. The department may enter an order prohibiting any person from being a member of the board of directors, an executive director, or an officer of a licensee, or prohibiting the excluded person’s employment or presence in the facility, or otherwise take disciplinary action against the excluded person, notwithstanding any resignation, withdrawal of employment application, or change of duties by the excluded person, or any discharge, failure to hire, or reassignment of the excluded person by the licensee or that the excluded person no longer has contact with clients at the facility.

(g) A licensee’s failure to comply with the department’s exclusion order after being notified of the order shall be grounds for disciplining the licensee pursuant to Section 1569.50.

(h) (1) (A) In cases where the excluded person appealed the exclusion order and there is a decision and order of the department upholding the exclusion order, the person shall be prohibited from working in any facility or being licensed to operate any facility licensed by the department or from being a certified foster parent for the remainder of the excluded person’s life, unless otherwise ordered by the department.

(B) The excluded individual may petition for reinstatement one year after the effective date of the decision and order of the department upholding the exclusion order pursuant to Section 11522 of the Government Code. The department shall provide the excluded person with a copy of Section 11522 of the Government Code with the decision and order.

(2) (A) In cases where the department informed the excluded person of his or her right to appeal the exclusion order and the excluded person did not appeal the exclusion order, the person shall be prohibited from working in any facility or being licensed to operate any facility licensed by the department or a certified foster parent for the remainder of the excluded person’s life, unless otherwise ordered by the department.

(B) The excluded individual may petition for reinstatement after one year has elapsed from the date of the notification of the exclusion order pursuant to Section 11522 of the Government Code. The department shall provide the excluded person with a copy of Section 11522 of the Government Code with the exclusion order.

(Amended by Stats. 2006, Ch. 538, Sec. 361. Effective January 1, 2007.)



1569.59

(a)  (1)  If the department determines that a person was issued a license under this chapter or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3.01 (commencing with Section 1568.01), Chapter 3.2 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) and the prior license was revoked within the preceding two years, the department shall exclude the person from, and remove him or her from the position of, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to the chapter.

(2)  If the department determines that a person previously was issued a certificate of approval by a foster family agency which was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall exclude the person from, and remove him or her from the position of, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter.

(b)  If the department determines that the person had previously applied for a license under any of the chapters listed in paragraph (1) of subdivision (a) and the application was denied within the last year, the department shall exclude the person from, and remove him or her from the position of, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter and as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall exclude the person from, and remove him or her from the position of, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall exclude the person from, and remove him or her from the position of, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(c)  If the department determines that the person had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall exclude the person from, and remove him or her from the position of, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter and as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall exclude the person from, and remove him or her from the position of, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall exclude the person from, and remove him or her from the position of, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(d)  Exclusion or removal of an individual pursuant to this section shall not be considered an order of exclusion for purposes of Section 1569.58 or any other law.

(e)  The department may determine not to exclude a person from, and remove him or her from the position of, a member of the board of directors, an executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter if it has been determined that the reasons for the denial of the application or revocation of the facility license or certificate of approval were due to circumstances or conditions that either have been corrected or are no longer in existence.

(Amended by Stats. 1998, Ch. 311, Sec. 41. Effective August 19, 1998.)



1569.595

The department shall conduct an unannounced visit to a facility within 30 days after the department serves an order of immediate exclusion from the facility upon the licensee or a person subject to immediate removal or exclusion from the facility pursuant to paragraph (3) of subdivision (c) of Section 1569.17 and subdivision (c) of Section 1569.58 in order to ensure that the excluded person is not within the facility, unless the department previously has verified that the excluded person is not within the facility.

(Added by Stats. 2008, Ch. 291, Sec. 18. Effective September 25, 2008.)






ARTICLE 6 - Other Provisions

1569.60

(a)  The director shall require as a condition precedent to the issuance of any license for a residential care facility for the elderly, if the licensee handles or will handle any money of a person within the facility, that the applicant for the license file or have on file with the department a bond issued by a surety company admitted to do business in this state in a sum to be fixed by the department based upon the magnitude of the operations of the applicant, but which sum shall not be less than one thousand dollars ($1,000), running to the State of California and conditioned upon his or her faithful and honest handling of the money of persons within the facility.

(b)  The failure of any licensee under this chapter to maintain on file with the state department a bond in the amount prescribed by the director or who embezzles the trust funds of a person in the facility shall constitute cause for the revocation of the license.

(c)  The provisions of this section shall not apply if the licensee handles moneys of persons within the residential care facility for the elderly in amounts less than fifty dollars ($50) per person and less than five hundred dollars ($500) for all persons in any month.

(Amended by Stats. 1992, Ch. 1315, Sec. 24. Effective January 1, 1993.)



1569.601

The director may grant a partial or total variance from the bonding requirements of Section 1569.60 for any residential care facility for the elderly if he or she finds that compliance with them is so onerous that a residential care facility for the elderly will cease to operate, and if he or she also finds that money of the persons received or cared for in the facility has been, or will be, deposited in a bank in this state, in a trust company authorized to transact a trust business in this state, or in a savings and loan association in this state, upon condition that the money may not be withdrawn except on authorization of the guardian or conservator of the person.

(Added by renumbering Section 1569.61 by Stats. 1989, Ch. 1115, Sec. 25.)



1569.605

On and after July 1, 2015, all residential care facilities for the elderly, except those facilities that are an integral part of a continuing care retirement community, shall maintain liability insurance covering injury to residents and guests in the amount of at least one million dollars ($1,000,000) per occurrence and three million dollars ($3,000,000) in the total annual aggregate, caused by the negligent acts or omissions to act of, or neglect by, the licensee or its employees.

(Added by Stats. 2014, Ch. 205, Sec. 1. Effective January 1, 2015.)



1569.61

The department shall develop and maintain at each district office a file for each facility in that district, containing all documents regarding the facility that were received or created by the department on or after January 1, 1999, and that are not confidential under other provisions of law. This file shall be available immediately upon the request of any consumer who shall have the right to obtain copies of documents from the file upon the payment of a reasonable charge for the copies.

(Added by Stats. 1998, Ch. 306, Sec. 3. Effective January 1, 1999.)



1569.613

Any person who becomes an administrator of a residential care facility for the elderly on or after January 1, 1992, shall, at a minimum, comply with all of the following:

(a)  Be at least 21 years of age.

(b)  Have a valid certificate as an administrator of a residential care facility for the elderly as required by Section 1569.616, or have submitted the documentation required to obtain a certificate pursuant to subdivision (d) of Section 1569.616.

(c)  Have a high school diploma or pass a general educational development test as described in Article 3 (commencing with Section 51420) of Chapter 3 of Part 28 of the Education Code.

(d)  Obtain criminal record clearance as provided for in Sections 1569.17 and 1569.171.

(Amended by Stats. 1995, Ch. 224, Sec. 1. Effective January 1, 1996.)



1569.616

(a) (1) An administrator of a residential care facility for the elderly shall be required to successfully complete a department-approved certification program prior to employment.

(2) In those cases where the individual is both the licensee and the administrator of a facility, or a licensed nursing home administrator, the individual shall comply with the requirements of this section unless he or she qualifies for one of the exemptions provided for in subdivision (b).

(3) Failure to comply with this section shall constitute cause for revocation of the license of the facility where an individual is functioning as the administrator.

(4) The licensee shall notify the department within 30 days of any change in administrators.

(b) Individuals seeking exemptions under paragraph (2) of subdivision (a) shall meet the following criteria and fulfill the required portions of the certification program, as the case may be:

(1) An individual designated as the administrator of a residential care facility for the elderly who holds a valid license as a nursing home administrator issued in accordance with Chapter 2.35 (commencing with Section 1416) of Division 2 shall be required to complete the areas in the uniform core of knowledge required by this section that pertain to the law, regulations, policies, and procedural standards that impact the operations of residential care facilities for the elderly, the use, misuse, and interaction of medication commonly used by the elderly in a residential setting, and resident admission, retention, and assessment procedures, equal to 12 hours of classroom instruction. An individual meeting the requirements of this paragraph shall not be required to take a written test.

(2) In those cases where the individual was both the licensee and administrator on or before July 1, 1991, the individual shall be required to complete all the areas specified for the certification program, but shall not be required to take the written test required by this section. Those individuals exempted from the written test shall be issued a conditional certification that is valid only for the administrator of the facility for which the exemption was granted.

(A) As a condition to becoming an administrator of another facility, the individual shall be required to pass the written test provided for in this section.

(B) As a condition to applying for a new facility license, the individual shall be required to pass the written test provided for in Section 1569.23.

(c) (1) The administrator certification program shall require a minimum of 40 hours of classroom instruction that provides training on a uniform core of knowledge in each of the following areas:

(A) Laws, regulations, and policies and procedural standards that impact the operations of residential care facilities for the elderly.

(B) Business operations.

(C) Management and supervision of staff.

(D) Psychosocial needs of the elderly.

(E) Community and support services.

(F) Physical needs for elderly persons.

(G) Use, misuse, and interaction of medication commonly used by the elderly.

(H) Resident admission, retention, and assessment procedures.

(I) Training focused specifically on serving clients with dementia. This training shall be for at least four hours.

(J) Cultural competency and sensitivity in issues relating to the underserved aging lesbian, gay, bisexual, and transgender community.

(2) Individuals applying for certification under this section shall successfully complete an approved certification program, pass a written test administered by the department within 60 days of completing the program, and submit the documentation required by subdivision (d) to the department within 30 days of being notified of having passed the test. The department may extend these time deadlines for good cause. The department shall notify the applicant of his or her test results within 30 days of administering the test.

(d) The department shall not begin the process of issuing a certificate until receipt of all of the following:

(1) A certificate of completion of the administrator training required pursuant to this chapter.

(2) The fee required for issuance of the certificate. A fee of one hundred dollars ($100) shall be charged by the department to cover the costs of processing the application for certification.

(3) Documentation of passing the written test or of qualifying for an exemption pursuant to subdivision (b).

(4) Submission of fingerprints. The department and the Department of Justice shall expedite the criminal record clearance for holders of certificates of completion. The department may waive the submission for those persons who have a current criminal record clearance on file.

(e) It shall be unlawful for a person not certified under this section to hold himself or herself out as a certified administrator of a residential care facility for the elderly. Any person willfully making a false representation as being a certified administrator is guilty of a misdemeanor.

(f) (1) Certificates issued under this section shall be renewed every two years and renewal shall be conditional upon the certificate holder submitting documentation of completion of 40 hours of continuing education related to the core of knowledge specified in paragraph (1) of subdivision (c). No more than one-half of the required 40 hours of continuing education necessary to renew the certificate may be satisfied through online courses. All other continuing education hours shall be completed in a classroom setting. For purposes of this section, individuals who hold a valid license as a nursing home administrator issued in accordance with Chapter 2.35 (commencing with Section 1416) of Division 2 of the Health and Safety Code and meet the requirements of paragraph (1) of subdivision (b) shall only be required to complete 20 hours of continuing education.

(2) Every certified administrator of a residential care facility for the elderly is required to renew his or her certificate and shall complete the continuing education requirements of this subdivision whether he or she is certified according to subdivision (a) or (b). At least 8 hours of the 40-hour continuing education requirement for a certified administrator of a residential care facility for the elderly shall include instruction on serving clients with dementia, including, but not limited to, instruction related to direct care, physical environment, and admissions procedures and assessment.

(3) Certificates issued under this section shall expire every two years, on the anniversary date of the initial issuance of the certificate, except that any administrator receiving his or her initial certification on or after January 1, 1999, shall make an irrevocable election to have his or her recertification date for any subsequent recertification either on the date two years from the date of issuance of the certificate or on the individual’s birthday during the second calendar year following certification. The department shall send a renewal notice to the certificate holder 90 days prior to the expiration date of the certificate. If the certificate is not renewed prior to its expiration date, reinstatement shall only be permitted after the certificate holder has paid a delinquency fee equal to three times the renewal fee and has provided evidence of completion of the continuing education required.

(4) To renew a certificate, the certificate holder shall, on or before the certificate expiration date, request renewal by submitting to the department documentation of completion of the required continuing education courses and pay the renewal fee of one hundred dollars ($100), irrespective of receipt of the department’s notification of the renewal. A renewal request postmarked on or before the expiration of the certificate is proof of compliance with this paragraph.

(5) A suspended or revoked certificate is subject to expiration as provided for in this section. If reinstatement of the certificate is approved by the department, the certificate holder, as a condition precedent to reinstatement, shall pay a fee in an amount equal to the renewal fee, plus the delinquency fee, if any, accrued at the time of its revocation or suspension.

(6) A certificate that is not renewed within four years after its expiration shall not be renewed, restored, reissued, or reinstated except upon completion of a certification program, passing any test that may be required of an applicant for a new certificate at that time, and paying the appropriate fees provided for in this section.

(7) A fee of twenty-five dollars ($25) shall be charged for the reissuance of a lost certificate.

(8) A certificate holder shall inform the department of his or her employment status within 30 days of any change.

(g) The department may revoke a certificate issued under this section for any of the following:

(1) Procuring a certificate by fraud or misrepresentation.

(2) Knowingly making or giving any false statement or information in conjunction with the application for issuance of a certificate.

(3) Criminal conviction, unless an exemption is granted pursuant to Section 1569.17.

(h) The certificate shall be considered forfeited under either of the following conditions:

(1) The administrator has had a license revoked, suspended, or denied as authorized under Section 1569.50.

(2) The administrator has been denied employment, residence, or presence in a facility based on action resulting from an administrative hearing pursuant to Section 1569.58.

(i) (1) The department shall establish, by regulation, the program content, the testing instrument, the process for approving certification programs, and criteria to be used in authorizing individuals, organizations, or educational institutions to conduct certification programs and continuing education courses. These regulations shall be developed in consultation with provider and consumer organizations, and shall be made available at least six months prior to the deadline required for certification. The department may deny vendor approval to any agency or person that has not provided satisfactory evidence of their ability to meet the requirements of vendorization set out in the regulations adopted pursuant to subdivision (j).

(2) (A) A vendor of online programs for continuing education shall ensure that each online course contains all of the following:

(i) An interactive portion where the participant receives feedback, through online communication, based on input from the participant.

(ii) Required use of a personal identification number or personal identification information to confirm the identity of the participant.

(iii) A final screen displaying a printable statement, to be signed by the participant, certifying that the identified participant completed the course. The vendor shall obtain a copy of the final screen statement with the original signature of the participant prior to the issuance of a certificate of completion. The signed statement of completion shall be maintained by the vendor for a period of three years and be available to the department upon demand. Any person who certifies as true any material matter pursuant to this section that he or she knows to be false is guilty of a misdemeanor.

(B) Nothing in this subdivision shall prohibit the department from approving online programs for continuing education that do not meet the requirements of subparagraph (A) if the vendor demonstrates to the department’s satisfaction that, through advanced technology, the course and the course delivery meet the requirements of this section.

(3) The department may authorize vendors to conduct the administrator certification training program pursuant to provisions set forth in this section. The department shall conduct the written test pursuant to regulations adopted by the department.

(4) The department shall prepare and maintain an updated list of approved training vendors.

(5) The department may inspect training programs, continuing education courses, and online courses, at no charge to the department, in order to determine if content and teaching methods comply with paragraphs (1) and (2), if applicable, and with regulations. If the department determines that a vendor is not complying with the intent of this section, the department shall take appropriate action to bring the program into compliance, which may include removing the vendor from the approved list.

(6) The department shall establish reasonable procedures and timeframes, not to exceed 30 days, for the approval of vendor training programs.

(7) The department may charge a reasonable fee, not to exceed one hundred fifty dollars ($150) every two years, to certification program vendors for review and approval of the initial 40-hour training program pursuant to subdivision (c). The department may also charge the vendor a fee, not to exceed one hundred dollars ($100) every two years, for the review and approval of the continuing education courses needed for recertification pursuant to this subdivision.

(j) This section shall be operative upon regulations being adopted by the department to implement the administrator certification program as provided for in this section.

(k) The department shall establish a registry for holders of certificates that shall include, at a minimum, information on employment status and criminal record clearance.

(l) Notwithstanding any law to the contrary, vendors approved by the department who exclusively provide either initial or continuing education courses for certification of administrators of a residential care facility for the elderly, as defined in subdivision (k) of Section 1569.2, a group home facility, as defined by regulations of the department, or an adult residential care facility, as defined by regulations of the department, shall be regulated solely by the department pursuant to this chapter. No other state or local governmental entity shall be responsible for regulating the activity of those vendors.

(m) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 705, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 4 of Stats. 2014, Ch. 705.)



1569.616-1

(a) (1) An administrator of a residential care facility for the elderly shall be required to successfully complete a department-approved certification program prior to employment.

(2) In those cases where the individual is both the licensee and the administrator of a facility, or a licensed nursing home administrator, the individual shall comply with the requirements of this section unless he or she qualifies for one of the exemptions provided for in subdivision (b).

(3) Failure to comply with this section shall constitute cause for revocation of the license of the facility where an individual is functioning as the administrator.

(4) The licensee shall notify the department within 30 days of any change in administrators.

(b) Individuals seeking exemptions under paragraph (2) of subdivision (a) shall meet the following criteria and fulfill the required portions of the certification program, as the case may be:

(1) An individual designated as the administrator of a residential care facility for the elderly who holds a valid license as a nursing home administrator issued in accordance with Chapter 2.35 (commencing with Section 1416) of Division 2 shall be required to complete the areas in the uniform core of knowledge required by this section that pertain to the law, regulations, policies, and procedural standards that impact the operations of residential care facilities for the elderly, the use, misuse, and interaction of medication commonly used by the elderly in a residential setting, and resident admission, retention, and assessment procedures, equal to 12 hours of classroom instruction. An individual meeting the requirements of this paragraph shall not be required to take a written test.

(2) In those cases where the individual was both the licensee and administrator on or before July 1, 1991, the individual shall be required to complete all the areas specified for the certification program, but shall not be required to take the written test required by this section. Those individuals exempted from the written test shall be issued a conditional certification that is valid only for the administrator of the facility for which the exemption was granted.

(A) As a condition to becoming an administrator of another facility, the individual shall be required to pass the written test provided for in this section.

(B) As a condition to applying for a new facility license, the individual shall be required to pass the written test provided for in Section 1569.23.

(c) (1) The administrator certification program shall require a minimum of 80 hours of coursework, which shall include at least 60 hours of in-person instruction that provides training on a uniform core of knowledge in each of the following areas:

(A) Laws, regulations, and policies and procedural standards that impact the operations of residential care facilities for the elderly.

(B) Business operations.

(C) Management and supervision of staff.

(D) Psychosocial needs of the elderly.

(E) Community and support services.

(F) Physical needs for elderly persons.

(G) Medication management, including the use, misuse, and interaction of medication commonly used by the elderly, including antipsychotics and the adverse effects of psychotropic drugs for use in controlling the behavior of persons with dementia.

(H) Resident admission, retention, and assessment procedures.

(I) Managing Alzheimer’s disease and related dementias, including nonpharmacologic, person-centered approaches to dementia care.

(J) Cultural competency and sensitivity in issues relating to the underserved aging lesbian, gay, bisexual, and transgender community.

(K) Residents’ rights and the importance of initial and ongoing training for all staff to ensure that residents’ rights are fully respected and implemented.

(L) Managing the physical environment, including, but not limited to, maintenance and housekeeping.

(M) Postural supports, restricted health conditions, and hospice care.

(2) Individuals applying for certification under this section shall successfully complete an approved certification program, pass a written test administered by the department within 60 days of completing the program, and submit the documentation required by subdivision (d) to the department within 30 days of being notified of having passed the test. The department may extend these time deadlines for good cause. The department shall notify the applicant of his or her test results within 30 days of administering the test.

(3) The department shall ensure the test consists of at least 100 questions and allows an applicant to have access to the California Residential Care Facilities for the Elderly Act and related regulations during the test. The department, no later than July 1 of every other year, shall review and revise the test in order to ensure the rigor and quality of the test. Each year, the department shall ensure, by January 1, that the test is not in conflict with prevailing law. The department may convene a stakeholder group to assist in developing and reviewing test questions.

(d) The department shall not begin the process of issuing a certificate until receipt of all of the following:

(1) A certificate of completion of the administrator training required pursuant to this chapter.

(2) The fee required for issuance of the certificate. A fee of one hundred dollars ($100) shall be charged by the department to cover the costs of processing the application for certification.

(3) Documentation of passing the written test or of qualifying for an exemption pursuant to subdivision (b).

(4) Submission of fingerprints. The department and the Department of Justice shall expedite the criminal record clearance for holders of certificates of completion. The department may waive the submission for those persons who have a current criminal record clearance on file.

(e) It shall be unlawful for a person not certified under this section to hold himself or herself out as a certified administrator of a residential care facility for the elderly. Any person willfully making a false representation as being a certified administrator is guilty of a misdemeanor.

(f) (1) Certificates issued under this section shall be renewed every two years and renewal shall be conditional upon the certificate holder submitting documentation of completion of 40 hours of continuing education related to the uniform core of knowledge specified in paragraph (1) of subdivision (c). No more than one-half of the required 40 hours of continuing education necessary to renew the certificate may be satisfied through online courses. All other continuing education hours shall be completed in a classroom setting. For purposes of this section, individuals who hold a valid license as a nursing home administrator issued in accordance with Chapter 2.35 (commencing with Section 1416) of Division 2 and meet the requirements of paragraph (1) of subdivision (b) shall only be required to complete 20 hours of continuing education.

(2) Every certified administrator of a residential care facility for the elderly is required to renew his or her certificate and shall complete the continuing education requirements of this subdivision whether he or she is certified according to subdivision (a) or (b). At least eight hours of the 40-hour continuing education requirement for a certified administrator of a residential care facility for the elderly shall include instruction on serving clients with dementia, including, but not limited to, instruction related to direct care, physical environment, and admissions procedures and assessment.

(3) Certificates issued under this section shall expire every two years, on the anniversary date of the initial issuance of the certificate, except that any administrator receiving his or her initial certification on or after January 1, 1999, shall make an irrevocable election to have his or her recertification date for any subsequent recertification either on the date two years from the date of issuance of the certificate or on the individual’s birthday during the second calendar year following certification. The department shall send a renewal notice to the certificate holder 90 days prior to the expiration date of the certificate. If the certificate is not renewed prior to its expiration date, reinstatement shall only be permitted after the certificate holder has paid a delinquency fee equal to three times the renewal fee and has provided evidence of completion of the continuing education required.

(4) To renew a certificate, the certificate holder shall, on or before the certificate expiration date, request renewal by submitting to the department documentation of completion of the required continuing education courses and pay the renewal fee of one hundred dollars ($100), irrespective of receipt of the department’s notification of the renewal. A renewal request postmarked on or before the expiration of the certificate is proof of compliance with this paragraph.

(5) A suspended or revoked certificate is subject to expiration as provided for in this section. If reinstatement of the certificate is approved by the department, the certificate holder, as a condition precedent to reinstatement, shall pay a fee in an amount equal to the renewal fee, plus the delinquency fee, if any, accrued at the time of its revocation or suspension.

(6) A certificate that is not renewed within four years after its expiration shall not be renewed, restored, reissued, or reinstated except upon completion of a certification program, passing any test that may be required of an applicant for a new certificate at that time, and paying the appropriate fees provided for in this section.

(7) A fee of twenty-five dollars ($25) shall be charged for the reissuance of a lost certificate.

(8) A certificate holder shall inform the department of his or her employment status within 30 days of any change.

(g) The department may revoke a certificate issued under this section for any of the following:

(1) Procuring a certificate by fraud or misrepresentation.

(2) Knowingly making or giving any false statement or information in conjunction with the application for issuance of a certificate.

(3) Criminal conviction, unless an exemption is granted pursuant to Section 1569.17.

(h) The certificate shall be considered forfeited under either of the following conditions:

(1) The administrator has had a license revoked, suspended, or denied as authorized under Section 1569.50.

(2) The administrator has been denied employment, residence, or presence in a facility based on action resulting from an administrative hearing pursuant to Section 1569.58.

(i) (1) The department shall establish, by regulation, the program content, the testing instrument, the process for approving certification programs, and criteria to be used in authorizing individuals, organizations, or educational institutions to conduct certification programs and continuing education courses. These regulations shall be developed in consultation with provider and consumer organizations, and shall be made available at least six months prior to the deadline required for certification. The department may deny vendor approval to any agency or person that has not provided satisfactory evidence of their ability to meet the requirements of vendorization set out in the regulations adopted pursuant to subdivision (j).

(2) (A) A vendor of online programs for continuing education shall ensure that each online course contains all of the following:

(i) An interactive portion where the participant receives feedback, through online communication, based on input from the participant.

(ii) Required use of a personal identification number or personal identification information to confirm the identity of the participant.

(iii) A final screen displaying a printable statement, to be signed by the participant, certifying that the identified participant completed the course. The vendor shall obtain a copy of the final screen statement with the original signature of the participant prior to the issuance of a certificate of completion. The signed statement of completion shall be maintained by the vendor for a period of three years and be available to the department upon demand. Any person who certifies as true any material matter pursuant to this section that he or she knows to be false is guilty of a misdemeanor.

(B) Nothing in this subdivision shall prohibit the department from approving online programs for continuing education that do not meet the requirements of subparagraph (A) if the vendor demonstrates to the department’s satisfaction that, through advanced technology, the course and the course delivery meet the requirements of this section.

(3) The department may authorize vendors to conduct the administrator certification training program pursuant to provisions set forth in this section. The department shall conduct the written test pursuant to regulations adopted by the department.

(4) The department shall prepare and maintain an updated list of approved training vendors.

(5) The department may inspect training programs, continuing education courses, and online courses, at no charge to the department, in order to determine if content and teaching methods comply with paragraphs (1) and (2), if applicable, and with regulations. If the department determines that a vendor is not complying with the intent of this section, the department shall take appropriate action to bring the program into compliance, which may include removing the vendor from the approved list.

(6) The department shall establish reasonable procedures and timeframes, not to exceed 30 days, for the approval of vendor training programs.

(7) The department may charge a reasonable fee, not to exceed one hundred fifty dollars ($150) every two years, to certification program vendors for review and approval of the initial 80-hour training program pursuant to subdivision (c). The department may also charge the vendor a fee, not to exceed one hundred dollars ($100) every two years, for the review and approval of the continuing education courses needed for recertification pursuant to this subdivision.

(j) This section shall be operative upon regulations being adopted by the department to implement the administrator certification program as provided for in this section.

(k) The department shall establish a registry for holders of certificates that shall include, at a minimum, information on employment status and criminal record clearance.

(l) Notwithstanding any law to the contrary, vendors approved by the department who exclusively provide either initial or continuing education courses for certification of administrators of a residential care facility for the elderly, as defined in subdivision (k) of Section 1569.2, a group home facility, as defined by regulations of the department, or an adult residential care facility, as defined by regulations of the department, shall be regulated solely by the department pursuant to this chapter. No other state or local governmental entity shall be responsible for regulating the activity of those vendors.

(m) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 3) and added by Stats. 2014, Ch. 705, Sec. 4. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



1569.617

(a)  (1)  There is hereby created in the State Treasury, the Certification Fund from which moneys, upon appropriation of the Legislature, shall be expended by the department for the purpose of administering the residential care facilities for the elderly certification program provided under Sections 1569.23, 1569.615, and 1569.616, the adult residential facilities certification program pursuant to Section 1562.3, and the group home facilities certification program pursuant to Section 1522.41.

(2)  All money contained in the Residential Care Facility for the Elderly Fund on the operative date of this paragraph shall be retained in the Certification Fund for appropriation for the purposes specified in paragraph (1).

(b)  The fund shall consist of specific appropriations that the Legislature sets aside for use by the fund and all fees, penalties, and fines collected pursuant to Sections 1522.41, 1562.3, 1562.23, 1569.615, and 1569.616.

(c)  For the 1998–99 fiscal year, the sum of not to exceed two hundred fifty thousand dollars ($250,000) from the Certification Fund shall be appropriated to the State Department of Social Services to administer the group home facilities certification program pursuant to Section 1522.41. The department shall repay the appropriation made for the 1998–99 fiscal year into the Certification Fund upon receipt of fees pursuant to Section 1522.41.

(Amended by Stats. 1998, Ch. 311, Sec. 42. Effective August 19, 1998.)



1569.618

(a) The administrator designated by the licensee pursuant to subdivision (k) of Section 1569.15 shall be present at the facility during normal working hours. A facility manager designated by the licensee with notice to the department, shall be responsible for the operation of the facility when the administrator is temporarily absent from the facility.

(b) At least one administrator, facility manager, or designated substitute who is at least 21 years of age and has qualifications adequate to be responsible and accountable for the management and administration of the facility pursuant to Title 22 of the California Code of Regulations shall be on the premises 24 hours per day. The designated substitute may be a direct care staff member who shall not be required to meet the educational, certification, or training requirements of an administrator. The designated substitute shall meet qualifications that include, but are not limited to, all of the following:

(1) Knowledge of the requirements for providing care and supervision appropriate to each resident of the facility.

(2) Familiarity with the facility’s planned emergency procedures.

(3) Training to effectively interact with emergency personnel in the event of an emergency call, including an ability to provide a resident’s medical records to emergency responders.

(c) The facility shall employ, and the administrator shall schedule, a sufficient number of staff members to do all of the following:

(1) Provide the care required in each resident’s written record of care as described in Section 1569.80.

(2) Ensure the health, safety, comfort, and supervision of the residents.

(3) Ensure that at least one staff member who has cardiopulmonary resuscitation (CPR) training and first aid training is on duty and on the premises at all times. This paragraph shall not be construed to require staff to provide CPR.

(4) Ensure that the facility is clean, safe, sanitary, and in good repair at all times.

(d) “Facility manager” means a person on the premises with the authority and responsibility necessary to manage and control the day-to-day operation of a residential care facility for the elderly and supervise the clients. The facility manager, licensee, and administrator, or any combination thereof, may be the same person provided he or she meets all applicable requirements. If the administrator is also the facility manager for the same facility, he or she shall be limited to the administration and management of only one facility.

(Amended by Stats. 2014, Ch. 701, Sec. 1. Effective January 1, 2015.)



1569.62

(a) The director shall ensure that licensees, administrators, and staffs of residential care facilities for the elderly have appropriate training to provide the care and services for which a license or certificate is issued.

(b) The department shall develop jointly with the California Department of Aging, with input from provider organizations, requirements for a uniform core of knowledge within the required 20 hours of continuing education for administrators, and their designated substitutes, and for recertification of administrators of residential care facilities for the elderly. This knowledge base shall include, as a minimum, basic understanding of the psychosocial and physical care needs of elderly persons and administration. The department shall develop jointly with the California Department of Aging, with input from provider organizations, a uniform resident assessment tool to be used by all residential care facilities for the elderly. The assessment tool shall, in lay terms, help to identify resident needs for service and assistance with activities of daily living.

The departments shall develop a mandatory training program on the utilization of the assessment tool to be given to administrators and their designated substitutes.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 705, Sec. 5. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 6 of Stats. 2014, Ch. 705.)



1569.62-1

(a) The director shall ensure that licensees, administrators, and staff of residential care facilities for the elderly have appropriate training to provide the care and services for which a license or certificate is issued.

(b) The department shall develop jointly with the California Department of Aging requirements for a uniform core of knowledge for the required initial certification and continuing education for administrators, and their designated substitutes, and for recertification of administrators of residential care facilities for the elderly. This knowledge base shall include, as a minimum, basic understanding of the psychosocial and physical care needs of elderly persons, applicable laws and regulations, residents’ rights, and administration. This training shall be developed in consultation with individuals or organizations with specific expertise in residential care facilities for the elderly or assisted living services, or by an outside source with expertise in residential care facilities for the elderly or assisted living services.

(1) The initial certification training for administrators shall consist of at least 80 hours.

(2) The continuing education requirement for administrators is at least 40 hours of training during each two-year certification period, as specified in paragraph (1) of subdivision (f) of Section 1569.616.

(c) (1) The department shall develop a uniform resident assessment tool to be used by all residential care facilities for the elderly. The assessment tool shall, in lay terms, help to identify resident needs for service and assistance with activities of daily living.

(2) The departments shall develop a mandatory training program on the utilization of the assessment tool to be given to administrators and their designated substitutes.

(d) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 5) and added by Stats. 2014, Ch. 705, Sec. 6. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



1569.625

(a) The Legislature finds that the quality of services provided to residents of residential care facilities for the elderly is dependent upon the training and skills of staff. It is the intent of the Legislature in enacting this section to ensure that direct-care staff have the knowledge and proficiency to carry out the tasks of their jobs.

(b) The department shall adopt regulations to require staff members of residential care facilities for the elderly who assist residents with personal activities of daily living to receive appropriate training. This training shall consist of 10 hours of training within the first four weeks of employment and four hours annually thereafter. This training shall be administered on the job, or in a classroom setting, or any combination of the two. The department shall establish, in consultation with provider organizations, the subject matter required for this training.

(c) The training shall include, but not be limited to, all of the following:

(1) Physical limitations and needs of the elderly.

(2) Importance and techniques for personal care services.

(3) Residents’ rights.

(4) Policies and procedures regarding medications.

(5) Psychosocial needs of the elderly.

(6) Building and fire safety and the appropriate response to emergencies.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 701, Sec. 2.5. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2.7 of Stats. 2014, Ch. 701.)



1569.625-1

(a) The Legislature finds that the quality of services provided to residents of residential care facilities for the elderly is dependent upon the training and skills of staff. It is the intent of the Legislature in enacting this section to ensure that direct-care staff have the knowledge and proficiency to carry out the tasks of their jobs.

(b) (1) The department shall adopt regulations to require staff members of residential care facilities for the elderly who assist residents with personal activities of daily living to receive appropriate training. This training shall consist of 40 hours of training. A staff member shall complete 20 hours, including six hours specific to dementia care, as required by subdivision (a) of Section 1569.626 and four hours specific to postural supports, restricted health conditions, and hospice care, as required by subdivision (a) of Section 1569.696, before working independently with residents. The remaining 20 hours shall include six hours specific to dementia care and shall be completed within the first four weeks of employment. The training coursework may utilize various methods of instruction, including, but not limited to, lectures, instructional videos, and interactive online courses. The additional 16 hours shall be hands-on training.

(2) In addition to paragraph (1), training requirements shall also include an additional 20 hours annually, eight hours of which shall be dementia care training, as required by subdivision (a) of Section 1569.626, and four hours of which shall be specific to postural supports, restricted health conditions, and hospice care, as required by subdivision (a) of Section 1569.696. This training shall be administered on the job, or in a classroom setting, or both, and may include online training.

(3) The department shall establish, in consultation with provider organizations, the subject matter required for the training required by this section.

(c) The training shall include, but not be limited to, all of the following:

(1) Physical limitations and needs of the elderly.

(2) Importance and techniques for personal care services.

(3) Residents’ rights.

(4) Policies and procedures regarding medications.

(5) Psychosocial needs of the elderly.

(6) Building and fire safety and the appropriate response to emergencies.

(7) Dementia care, including the use and misuse of antipsychotics, the interaction of drugs commonly used by the elderly, and the adverse effects of psychotropic drugs for use in controlling the behavior of persons with dementia.

(8) The special needs of persons with Alzheimer’s disease and dementia, including nonpharmacologic, person-centered approaches to dementia care.

(9) Cultural competency and sensitivity in issues relating to the underserved, aging, lesbian, gay, bisexual, and transgender community.

(d) This section shall not apply to certified nurse assistants, certified pursuant to Article 9 (commencing with Section 1337) of Chapter 2, licensed vocational nurses, licensed pursuant to Chapter 6.5 (commencing with Section 2840) of Division 2 of the Business and Professions Code, and registered nurses, licensed pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, except both of the following shall apply:

(1) A licensed or certified health professional with valid certification shall receive eight hours of training on resident characteristics, resident records, and facility practices and procedures prior to providing direct care to residents.

(2) In addition to paragraph (1), a certified nurse assistant shall also receive the 12 hours of dementia care training specified in Section 1569.626 and the annual training specified in paragraph (2) of subdivision (b).

(e) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 2.5) and added by Stats. 2014, Ch. 701, Sec. 2.7. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



1569.626

(a) All residential care facilities for the elderly that advertise or promote special care, special programming, or a special environment for persons with dementia, in addition to complying with the training requirements described in Section 1569.625, shall meet the following training requirements for all direct care staff:

(1) Six hours of resident care orientation within the first four weeks of employment. All six hours shall be devoted to the care of persons with dementia. The facility may utilize various methods of instruction, including, but not limited to, preceptorship, mentoring, and other forms of observation and demonstration. The orientation time shall be exclusive of any administrative instruction.

(2) Eight hours of in-service training per year on the subject of serving residents with dementia. This training shall be developed in consultation with individuals or organizations with specific expertise in dementia care or by an outside source with expertise in dementia care. In formulating and providing this training, reference may be made to written materials and literature on dementia and the care and treatment of persons with dementia. This training requirement may be satisfied in one day or over a period of time. This training requirement may be provided at the facility or offsite and may include a combination of observation and practical application.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 698, Sec. 5. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 6 of Stats. 2014, Ch. 698.)



1569.626-1

(a) All residential care facilities for the elderly shall meet the following training requirements, as described in Section 1569.625, for all direct care staff:

(1) Twelve hours of dementia care training, six of which shall be completed before a staff member begins working independently with residents, and the remaining six hours of which shall be completed within the first four weeks of employment. All 12 hours shall be devoted to the care of persons with dementia. The facility may utilize various methods of instruction, including, but not limited to, preceptorship, mentoring, and other forms of observation and demonstration. The orientation time shall be exclusive of any administrative instruction.

(2) Eight hours of in-service training per year on the subject of serving residents with dementia. This training shall be developed in consultation with individuals or organizations with specific expertise in dementia care or by an outside source with expertise in dementia care. In formulating and providing this training, reference may be made to written materials and literature on dementia and the care and treatment of persons with dementia. This training requirement may be satisfied in one day or over a period of time. This training requirement may be provided at the facility or offsite and may include a combination of observation and practical application.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 5) and added by Stats. 2014, Ch. 698, Sec. 6. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



1569.627

Any residential care facility for the elderly that advertises or promotes special care, special programming, or a special environment for persons with dementia shall disclose to the department the special features of the facility in its plan of operation. This information shall be provided to the public by the facility upon request. The information shall include a brief narrative description of all of the following facility features:

(a)  Philosophy, including, but not limited to, program goals.

(b)  Preadmission assessment.

(c)  Admission.

(d)  Assessment.

(e)  Program.

(f)  Staff.

(g)  Staff training.

(h)  Physical environment.

(i)  Changes in condition, including, but not limited to, when and under what circumstances are changes made to a participant’s care plan.

(j)  Success indicators.

(Added by Stats. 2000, Ch. 434, Sec. 6. Effective January 1, 2001.)



1569.628

A licensee of a residential care facility for the elderly that advertises or promotes special care, programming, or environments for persons with a health related condition, except as specified in Section 1569.72, shall provide to each prospective resident an accurate narrative description of these programs and services. The description shall be provided in writing prior to admission. All reasonable efforts shall be made to communicate the information in the narrative description to a person who is unable to read it himself or herself, including, but not limited to, reading the description out loud.

(Added by Stats. 2003, Ch. 322, Sec. 1. Effective January 1, 2004.)



1569.63

The director shall insure that licensing personnel at the department have appropriate training to properly carry out this chapter.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.64

The department shall institute a staff development and training program within the organization structure to develop among staff the knowledge and understanding necessary to successfully carry out this chapter. Specifically, the department shall do all of the following:

(a)  Provide staff with 36 hours of training per year that reflect the unique needs of the elderly.

(b)  Give priority to applications from individuals with experience as care providers to the elderly.

(c)  Provide new staff with comprehensive training within the first six months of employment. This training shall, at a minimum, include the following core areas: administrative action process, client populations, conducting facility visits, cultural awareness, documentation skills, facility operations, human relation skills, interviewing techniques, investigation processes, and regulation administration.

This training shall also provide new staff who have earned fewer than 16 semester units in gerontology or geriatric education from an accredited college at least 40 hours of preservice training in the aging process and the psycho-social and health care needs of elderly persons.

(Amended by Stats. 1992, Ch. 1319, Sec. 2. Effective January 1, 1993.)



1569.65

(a)  On or before January 1, 1987, the department shall publish a comprehensive consumer guideline brochure to assist persons in the evaluation and selection of a licensed residential care facility for the elderly. The department shall develop the brochure for publication with the advice and assistance of the Advisory Committee on Community Care Facilities and the State Department of Aging.

(b)  The consumer guideline brochure shall include, but not be limited to, guidelines highlighting resident health and safety issues to be considered in the selection of a residential care facility for the elderly, locations of the licensing offices of the State Department of Social Services where facility records may be reviewed, types of local organizations which may have additional information on specific facilities, and a list of recommended inquiries to be made in the selection of a residential care facility for the elderly.

(c)  Upon publication, the consumer guideline brochures shall be distributed to statewide resident advocacy groups, statewide consumer advocacy groups, state and local ombudsmen, and all licensed residential care facilities for the elderly. The brochure shall be made available on request to all other interested persons.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.651

(a) A licensee of a residential care facility for the elderly shall not require any form of preadmission fee or deposit from a recipient under the State Supplementary Program for the Aged, Blind and Disabled (Article 5 (commencing with Section 12200) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code) who applies for admission to the facility.

(b) If a licensee charges a preadmission fee, the licensee shall provide the applicant or his or her representative with a written general statement describing all costs associated with the preadmission fee charges and stating that the preadmission fee is refundable. The statement shall describe the conditions for the refund as specified in subdivision (g). A licensee shall only charge a single preadmission fee as defined in subdivision (e) per resident admission.

(c) A licensee of a residential care facility for the elderly shall not require, request, or accept any funds from a resident or a resident’s representative that constitutes a deposit against any possible damages by the resident.

(d) Any fee charged by a licensee of a residential care facility for the elderly, whether prior to or after admission, shall be clearly specified in the admission agreement.

(e) For the purposes of this section, “preadmission fee” means an application fee, processing fee, admission fee, entrance fee, community fee, or other fee, however designated, that is requested or accepted by a licensee of a residential care facility for the elderly prior to admission.

(f) This section shall not apply to licensees of residential care facilities for the elderly that have obtained a certificate of authority to offer continuing care contracts, as defined in paragraph (8) of subdivision (c) of Section 1771.

(g) If the applicant decides not to enter the facility prior to the facility’s completion of a preadmission appraisal or if the facility fails to provide full written disclosure of the preadmission fee charges and refund conditions, the applicant or the applicant’s representative shall be entitled to a refund of 100 percent of the preadmission fee.

(h) Unless subdivision (g) applies, preadmission fees in excess of five hundred dollars ($500) shall be refunded according to the following:

(1) If the applicant does not enter the facility after a preadmission appraisal is conducted, the applicant or the applicant’s representative shall be entitled to a refund of at least 80 percent of the preadmission fee amount in excess of five hundred dollars ($500).

(2) If the resident leaves the facility for any reason during the first month of residency, the resident shall be entitled to a refund of at least 80 percent of the preadmission fee amount in excess of five hundred dollars ($500).

(3) If the resident leaves the facility for any reason during the second month of residency, the resident shall be entitled to a refund of at least 60 percent of the preadmission fee amount in excess of five hundred dollars ($500).

(4) If the resident leaves the facility for any reason during the third month of residency, the resident shall be entitled to a refund of at least 40 percent of the preadmission fee amount in excess of five hundred dollars ($500).

(5) The facility may, but is not required to, make a refund of the preadmission fee for residents living in the facility for four or more months.

(i) (1) Notwithstanding subdivision (g), if a resident is evicted by a facility pursuant to subdivision (a) of Section 1569.682, the resident or the resident’s legal representative shall be entitled to a refund of preadmission fees in excess of five hundred dollars ($500) in accordance with all of the following:

(A) A 100-percent refund if preadmission fees were paid within six months of notice of eviction.

(B) A 75-percent refund if preadmission fees were paid more than six months but not more than 12 months before notice of eviction.

(C) A 50-percent refund if preadmission fees were paid more than 12 months but not more than 18 months before notice of eviction.

(D) A 25-percent refund if preadmission fees were paid more than 18 months but less than 25 months before notice of eviction.

(2) No preadmission refund is required if preadmission fees were paid 25 months or more before the notice of eviction.

(3) The preadmission refund required by this subdivision shall be paid within 15 days of issuing the eviction notice.

(Amended by Stats. 2007, Ch. 686, Sec. 1. Effective January 1, 2008.)



1569.652

(a) A residential care facility for the elderly shall not require advance notice for terminating an admission agreement upon the death of a resident. No fees shall accrue once all personal property belonging to the deceased resident is removed from the living unit.

(b) Upon the death of a resident, a licensee shall not impede the removal of the resident’s personal property from the facility during reasonable hours by an individual or individuals authorized by the resident or the resident’s responsible person, as identified in the admission agreement or attachment, or by a court-appointed executor or administrator of the decedent’s estate, if applicable.

(c) A refund of any fees paid in advance covering the time after the resident’s personal property has been removed from the facility shall be issued to the individual, individuals, or entity contractually responsible for the fees or, if the deceased resident paid the fees, to the resident’s estate, within 15 days after the personal property is removed.

(d) If fees are assessed while a resident’s personal property remains in a unit after the resident is deceased, a licensee shall, within three days of becoming aware of the resident’s death, provide to the resident’s responsible person, or other individual or individuals as identified in the admission agreement or attachment, written notice of the facility’s policies regarding contract termination upon death and refunds.

(e) This section shall not apply to fees charged by a continuing care equity project as defined in paragraph (6) of subdivision (e) of Section 1771 or amounts deducted from entrance fee refunds or repayments described in paragraph (2) of subdivision (r) of Section 1771.

(Added by Stats. 2013, Ch. 290, Sec. 1. Effective January 1, 2014.)



1569.655

(a)  If a licensee of a residential care facility for the elderly increases the rates of fees for residents or makes increases in any of its rate structures for services, the licensee shall provide no less than 60 days’ prior written notice to the residents or the residents’ representatives setting forth the amount of the increase, the reason for the increase, and a general description of the additional costs, except for an increase in the rate due to a change in the level of care of the resident. This subdivision shall not apply to optional services that are provided by individuals, professionals, or organizations under a separate fee-for-service arrangement with residents.

(b)  No licensee shall charge nonrecurring lump-sum assessments. The notification requirements contained in subdivision (a) shall apply to increases specified in this subdivision. For purposes of this subdivision, “nonrecurring lump-sum assessments” mean rate increases due to unavoidable and unexpected costs that financially obligate the licensee. In lieu of the lump-sum payment, all increases in rates shall be to the monthly rate amortized over a 12-month period. The prohibition against a lump-sum assessment shall not apply to charges for specific goods or services provided to an individual resident.

(c)  If a licensee increases rates for a recipient under the State Supplementary Program for the Aged, Blind and Disabled, described in Article 5 (Commencing with Section 12200) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code, the licensee shall meet the requirements for SSI/SSP rate increases, as prescribed by law.

(d)  This section shall not apply to licensees of residential care facilities for the elderly that have obtained a certificate of authority to offer continuing care contracts, as defined in paragraph (5) of subdivision (c) of Section 1771.

(Added by Stats. 2002, Ch. 557, Sec. 2. Effective January 1, 2003.)



1569.657

(a) For any rate increase due to a change in the level of care of the resident, the licensee shall provide the resident and the resident’s representative, if any, written notice of the rate increase within two business days after initially providing services at the new level of care. The notice shall include a detailed explanation of the additional services to be provided at the new level of care and an accompanying itemization of the charges.

(b) This section shall not apply to any resident of the facility who is a recipient of benefits pursuant to Article 5 (commencing with Section 12200) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code under the State Supplementary Program for Aged, Blind and Disabled.

(c) This section shall not apply to a provider who has entered into one or more continuing care contracts at a licensed residential care facility for the elderly pursuant to a certificate of authority, as defined in paragraph (5) of subdivision (c) of Section 1771.

(Added by Stats. 2004, Ch. 401, Sec. 1. Effective January 1, 2005.)



1569.658

(a) On or before January 31 of each year, the licensee of a licensed residential care facility for the elderly shall prepare a document disclosing its average monthly rate increases, inclusive of rates for living units and service fees, for each of the previous 3 years. For purposes of this section, “service fees” do not include fees for optional services or services provided by a third party. The licensee shall disclose the average amount of the increase, as well as the average percentage of increase. Newly licensed facilities without three years of resident rate increase history shall disclose the average increase for the years during which the facility has been serving residents. This section does not apply to newly licensed facilities with no current residents.

(b) The licensee shall provide a written copy of the disclosure required by this section to every resident or resident’s representative, upon signing an admission agreement to receive residential or other services from the facility. The resident or resident’s representative shall sign a confirmation of receipt of the disclosure, which shall be maintained by the facility in the resident’s file.

(c) The licensee shall provide a copy of the most recent disclosure required by this section to any prospective resident, or his or her representative.

(d) This section shall not apply to a licensee of a residential care facility for the elderly that has obtained a certificate of authority to offer a continuing care contract, as defined in paragraph (5) of subdivision (c) of Section 1771.

(Added by Stats. 2008, Ch. 478, Sec. 1. Effective January 1, 2009.)



1569.66

At least annually, the director shall publish and make available to interested persons a list or lists covering all licensed residential care facilities for the elderly and the services for which each facility has been licensed. A list or lists containing changes shall be published and made available periodically, as determined by the director.

(Amended by Stats. 1986, Ch. 844, Sec. 8.)



1569.67

(a)  The department shall develop a written notice for the purpose of informing any individual who requests information regarding admission to a residential care facility for the elderly that the department’s licensing analysts’ inspection reports on all residential care facilities for the elderly are on file and are available for public review in the department’s community care licensing district office nearest to each residential care facility for the elderly.

(b)  The department shall adopt regulations requiring that each residential care facility provide this notice, as well as the address of the nearest departmental community care licensing district office, to any individual who requests information regarding admission to a residential care facility for the elderly and to any resident of the facility.

(Added by Stats. 1989, Ch. 911, Sec. 1.)



1569.68

All residential care facilities shall be required to include their current license number in any public advertisement or correspondence.

(Added by Stats. 1989, Ch. 465, Sec. 1.)



1569.681

(a)  Each residential care facility for the elderly licensed under this chapter shall reveal its license number in all advertisements, publications, or announcements made with the intent to attract clients or residents.

(b)  Advertisements, publications, or announcements subject to the requirements of subdivision (a) referred to herein include, but are not limited to, those contained in the following:

(1)  Newspaper or magazine.

(2)  Consumer report.

(3)  Announcement of intent to commence business.

(4)  Telephone directory yellow pages.

(5)  Professional or service directory.

(6)  Radio or television commercial.

(Added by renumbering Section 1569.314 (as added by Stats. 1989, Ch. 458) by Stats. 1990, Ch. 1137, Sec. 1.)



1569.682

(a) A licensee of a licensed residential care facility for the elderly shall, prior to transferring a resident of the facility to another facility or to an independent living arrangement as a result of the forfeiture of a license, as described in subdivision (a), (b), or (f) of Section 1569.19, or a change of use of the facility pursuant to the department’s regulations, take all reasonable steps to transfer affected residents safely and to minimize possible transfer trauma, and shall, at a minimum, do all of the following:

(1) Prepare, for each resident, a relocation evaluation of the needs of that resident, which shall include both of the following:

(A) Recommendations on the type of facility that would meet the needs of the resident based on the current service plan.

(B) A list of facilities, within a 60-mile radius of the resident’s current facility, that meet the resident’s present needs.

(2) Provide each resident or the resident’s responsible person with a written notice no later than 60 days before the intended eviction. The notice shall include all of the following:

(A) The reason for the eviction, with specific facts to permit a determination of the date, place, witnesses, and circumstances concerning the reasons.

(B) A copy of the resident’s current service plan.

(C) The relocation evaluation.

(D) A list of referral agencies.

(E) The right of the resident or resident’s legal representative to contact the department to investigate the reasons given for the eviction pursuant to Section 1569.35.

(F) The contact information for the local long-term care ombudsman, including address and telephone number.

(3) Discuss the relocation evaluation with the resident and his or her legal representative within 30 days of issuing the notice of eviction.

(4) Submit a written report of any eviction to the licensing agency within five days.

(5) Upon issuing the written notice of eviction, a licensee shall not accept new residents or enter into new admission agreements.

(6) (A) For paid preadmission fees in excess of five hundred dollars ($500), the resident is entitled to a refund in accordance with all of the following:

(i) A 100-percent refund if preadmission fees were paid within six months of notice of eviction.

(ii) A 75-percent refund if preadmission fees were paid more than six months but not more than 12 months before notice of eviction.

(iii) A 50-percent refund if preadmission fees were paid more than 12 months but not more than 18 months before notice of eviction.

(iv) A 25-percent refund if preadmission fees were paid more than 18 months but less than 25 months before notice of eviction.

(B) No preadmission refund is required if preadmission fees were paid 25 months or more before the notice of eviction.

(C) The preadmission refund required by this paragraph shall be paid within 15 days of issuing the eviction notice. In lieu of the refund, the resident may request that the licensee provide a credit toward the resident’s monthly fee obligation in an amount equal to the preadmission fee refund due.

(7) If the resident gives notice five days before leaving the facility, the licensee shall refund to the resident or his or her legal representative a proportional per diem amount of any prepaid monthly fees at the time the resident leaves the facility and the unit is vacated. Otherwise the licensee shall pay the refund within seven days from the date that the resident leaves the facility and the unit is vacated.

(8) Within 10 days of all residents having left the facility, the licensee, based on information provided by the resident or resident’s legal representative, shall submit a final list of names and new locations of all residents to the department and the local ombudsman program.

(b) If seven or more residents of a residential care facility for the elderly will be transferred as a result of the forfeiture of a license or change in the use of the facility pursuant to subdivision (a), the licensee shall submit a proposed closure plan to the department for approval. The department shall approve or disapprove the closure plan, and monitor its implementation, in accordance with the following requirements:

(1) Upon submission of the closure plan, the licensee shall be prohibited from accepting new residents and entering into new admission agreements for new residents.

(2) The closure plan shall meet the requirements described in subdivision (a), and describe the staff available to assist in the transfers. The department’s review shall include a determination as to whether the licensee’s closure plan contains a relocation evaluation for each resident.

(3) Within 15 working days of receipt, the department shall approve or disapprove the closure plan prepared pursuant to this subdivision, and, if the department approves the plan, it shall become effective upon the date the department grants its written approval of the plan.

(4) If the department disapproves a closure plan, the licensee may resubmit an amended plan, which the department shall promptly either approve or disapprove, within 10 working days of receipt by the department of the amended plan. If the department fails to approve a closure plan, it shall inform the licensee, in writing, of the reasons for the disapproval of the plan.

(5) If the department fails to take action within 20 working days of receipt of either the original or the amended closure plan, the plan, or amended plan, as the case may be, shall be deemed approved.

(6) Until such time that the department has approved a licensee’s closure plan, the facility shall not issue a notice of transfer or require any resident to transfer.

(7) Upon approval by the department, the licensee shall send a copy of the closure plan to the local ombudsman program.

(c) (1) If a licensee fails to comply with the requirements of this section, or if the director determines that it is necessary to protect the residents of a facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety, the department shall take any necessary action to minimize trauma for the residents, including caring for the residents through the use of a temporary manager or receiver as provided for in Sections 1569.481 and 1569.482 when the director determines the immediate relocation of the residents is not feasible based on transfer trauma or other considerations such as the unavailability of alternative placements. The department shall contact any local agency that may have assessment placement, protective, or advocacy responsibility for the residents, and shall work together with those agencies to locate alternative placement sites, contact relatives or other persons responsible for the care of these residents, provide onsite evaluation of the residents, and assist in the transfer of residents.

(2) The participation of the department and local agencies in the relocation of residents from a residential care facility for the elderly shall not relieve the licensee of any responsibility under this section. A licensee that fails to comply with the requirements of this section shall be required to reimburse the department and local agencies for the cost of providing the relocation services or the costs incurred in caring for the residents through the use of a temporary manager or receiver as provided for in Sections 1569.481 and 1569.482. If the licensee fails to provide the relocation services required in this section, then the department may request that the Attorney General’s office, the city attorney’s office, or the local district attorney’s office seek injunctive relief and damages in the same manner as provided for in Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code, including restitution to the department of any costs incurred in caring for the residents through the use of a temporary manager or receiver as provided for in Sections 1569.481 and 1569.482.

(d) A licensee who fails to comply with requirements of this section shall be liable for the imposition of civil penalties in the amount of one hundred dollars ($100) per violation per day for each day that the licensee is in violation of this section, until such time that the violation has been corrected. The civil penalties shall be issued immediately following the written notice of violation. However, if the violation does not present an immediate or substantial threat to the health or safety of residents and the licensee corrects the violation within three days after receiving the notice of violation, the licensee shall not be liable for payment of any civil penalties pursuant to this subdivision related to the corrected violation.

(e) A licensee, on and after January 1, 2015, who fails to comply with this section and abandons the facility and the residents in care resulting in an immediate and substantial threat to the health and safety of the abandoned residents, in addition to forfeiture of the license pursuant to Section 1569.19, shall be excluded from licensure in facilities licensed by the department without the right to petition for reinstatement.

(f) A resident of a residential care facility for the elderly covered under this section may bring a civil action against any person, firm, partnership, or corporation who owns, operates, establishes, manages, conducts, or maintains a residential care facility for the elderly who violates the rights of a resident, as set forth in this section. Any person, firm, partnership, or corporation who owns, operates, establishes, manages, conducts, or maintains a residential care facility for the elderly who violates this section shall be responsible for the acts of the facility’s employees and shall be liable for costs and attorney’s fees. Any such residential care facility for the elderly may also be enjoined from permitting the violation to continue. The remedies specified in this section shall be in addition to any other remedy provided by law.

(g) This section shall not apply to a licensee that has obtained a certificate of authority to offer continuing care contracts, as defined in paragraph (8) of subdivision (c) of Section 1771.

(Amended by Stats. 2014, Ch. 700, Sec. 3.5. Effective January 1, 2015.)



1569.683

(a) In addition to complying with other applicable regulations, a licensee of a residential care facility for the elderly who sends a notice of eviction to a resident shall set forth in the notice to quit the reasons relied upon for the eviction, with specific facts to permit determination of the date, place, witnesses, and circumstances concerning those reasons. In addition, the notice to quit shall include all of the following:

(1) The effective date of the eviction.

(2) Resources available to assist in identifying alternative housing and care options, including public and private referral services and case management organizations.

(3) Information about the resident’s right to file a complaint with the department regarding the eviction, with the name, address, and telephone number of the nearest office of community care licensing and the State Ombudsman.

(4) The following statement: “In order to evict a resident who remains in the facility after the effective date of the eviction, the residential care facility for the elderly must file an unlawful detainer action in superior court and receive a written judgment signed by a judge. If the facility pursues the unlawful detainer action, you must be served with a summons and complaint. You have the right to contest the eviction in writing and through a hearing.”

(b) The licensee, in addition to either serving a 30-day notice, or seeking approval from the department and serving three days notice, on the resident, shall notify, or mail a copy of the notice to quit to, the resident’s responsible person.

(Added by Stats. 2009, Ch. 617, Sec. 2. Effective January 1, 2010.)



1569.686

(a) A licensee shall notify the department, the State Long-Term Care Ombudsman, all residents, and, if applicable, their legal representatives, in writing, within two business days, and shall notify all applicants for potential residence, and, if applicable, their legal representatives, prior to admission, of any of the following events, or knowledge of the event:

(1) A notice of default, notice of trustee’s sale, or any other indication of foreclosure is issued on the property.

(2) An unlawful detainer action is initiated against the licensee.

(3) The licensee files for bankruptcy.

(4) The licensee receives a written notice of default of payment of rent described in Section 1161 of the Code of Civil Procedure.

(5) A utility company has sent a notice of intent to terminate electricity, gas, or water service on the property within not more than 15 days of the notice.

(b) Upon receipt of the notice required pursuant to subdivision (a), the department shall initiate a compliance plan, noncompliance conference, or other appropriate action.

(c) A licensee who fails to comply with this section may be liable for civil penalties in an amount not to exceed one hundred dollars ($100) for each day of the failure to provide notification required in this section. The total civil penalty shall not exceed two thousand dollars ($2,000). If a resident is relocated without the notification required by this section, and suffers transfer trauma or other harm to his or her health or safety, the department may also suspend or revoke the licensee’s license and issue a permanent revocation of the licensee’s ability to operate or act as an administrator of a facility anywhere in the state. Suspension or revocation proceedings pursuant to this subdivision shall be conducted in compliance with Section 1569.51.

(d) For purposes of this section, “property” means the land or building in which a residential care facility for the elderly is located.

(e) This section shall not apply to licensees of residential care facilities for the elderly that have obtained a certificate of authority, as defined in paragraph (5) of subdivision (c) of Section 1771, to offer continuing care contracts, as defined in paragraph (8) of subdivision (c) of Section 1771.

(Added by Stats. 2011, Ch. 376, Sec. 3. Effective January 1, 2012.)



1569.69

(a) Each residential care facility for the elderly licensed under this chapter shall ensure that each employee of the facility who assists residents with the self-administration of medications meets the following training requirements:

(1) In facilities licensed to provide care for 16 or more persons, the employee shall complete 16 hours of initial training. This training shall consist of eight hours of hands-on shadowing training, which shall be completed prior to assisting with the self-administration of medications, and eight hours of other training or instruction, as described in subdivision (f), which shall be completed within the first two weeks of employment.

(2) In facilities licensed to provide care for 15 or fewer persons, the employee shall complete six hours of initial training. This training shall consist of two hours of hands-on shadowing training, which shall be completed prior to assisting with the self-administration of medications, and four hours of other training or instruction, as described in subdivision (f), which shall be completed within the first two weeks of employment.

(3) An employee shall be required to complete the training requirements for hands-on shadowing training described in this subdivision prior to assisting any resident in the self-administration of medications. The training and instruction described in this subdivision shall be completed, in their entirety, within the first two weeks of employment.

(4) The training shall cover all of the following areas:

(A) The role, responsibilities, and limitations of staff who assist residents with the self-administration of medication, including tasks limited to licensed medical professionals.

(B) An explanation of the terminology specific to medication assistance.

(C) An explanation of the different types of medication orders: prescription, over-the-counter, controlled, and other medications.

(D) An explanation of the basic rules and precautions of medication assistance.

(E) Information on medication forms and routes for medication taken by residents.

(F) A description of procedures for providing assistance with the self-administration of medications in and out of the facility, and information on the medication documentation system used in the facility.

(G) An explanation of guidelines for the proper storage, security, and documentation of centrally stored medications.

(H) A description of the processes used for medication ordering, refills, and the receipt of medications from the pharmacy.

(I) An explanation of medication side effects, adverse reactions, and errors.

(5) To complete the training requirements set forth in this subdivision, each employee shall pass an examination that tests the employee’s comprehension of, and competency in, the subjects listed in paragraph (4).

(6) Residential care facilities for the elderly shall encourage pharmacists and licensed medical professionals to use plain English when preparing labels on medications supplied to residents. As used in this section, “plain English” means that no abbreviations, symbols, or Latin medical terms shall be used in the instructions for the self-administration of medication.

(7) The training requirements of this section are not intended to replace or supplant those required of all staff members who assist residents with personal activities of daily living as set forth in Section 1569.625.

(8) The training requirements of this section shall be repeated if either of the following occurs:

(A) An employee returns to work for the same licensee after a break of service of more than 180 consecutive calendar days.

(B) An employee goes to work for another licensee in a facility in which he or she assists residents with the self-administration of medication.

(b) Each employee who received training and passed the examination required in paragraph (5) of subdivision (a), and who continues to assist with the self-administration of medicines, shall also complete four hours of in-service training on medication-related issues in each succeeding 12-month period.

(c) The requirements set forth in subdivisions (a) and (b) do not apply to persons who are licensed medical professionals.

(d) Each residential care facility for the elderly that provides employee training under this section shall use the training material and the accompanying examination that are developed by, or in consultation with, a licensed nurse, pharmacist, or physician. The licensed residential care facility for the elderly shall maintain the following documentation for each medical consultant used to develop the training:

(1) The name, address, and telephone number of the consultant.

(2) The date when consultation was provided.

(3) The consultant’s organization affiliation, if any, and any educational and professional qualifications specific to medication management.

(4) The training topics for which consultation was provided.

(e) Each person who provides employee training under this section shall meet the following education and experience requirements:

(1) A minimum of five hours of initial, or certified continuing, education or three semester units, or the equivalent, from an accredited educational institution, on topics relevant to medication management.

(2) The person shall meet any of the following practical experience or licensure requirements:

(A) Two years of full-time experience, within the last four years, as a consultant with expertise in medication management in areas covered by the training described in subdivision (a).

(B) Two years of full-time experience, or the equivalent, within the last four years, as an administrator for a residential care facility for the elderly, during which time the individual has acted in substantial compliance with applicable regulations.

(C) Two years of full-time experience, or the equivalent, within the last four years, as a direct care provider assisting with the self-administration of medications for a residential care facility for the elderly, during which time the individual has acted in substantial compliance with applicable regulations.

(D) Possession of a license as a medical professional.

(3) The licensed residential care facility for the elderly shall maintain the following documentation on each person who provides employee training under this section:

(A) The person’s name, address, and telephone number.

(B) Information on the topics or subject matter covered in the training.

(C) The time, dates, and hours of training provided.

(f) Other training or instruction, as required in paragraphs (1) and (2) of subdivision (a), may be provided offsite, and may use various methods of instruction, including, but not limited to, all of the following:

(1) Lectures by presenters who are knowledgeable about medication management.

(2) Video recorded instruction, interactive material, online training, and books.

(3) Other written or visual materials approved by organizations or individuals with expertise in medication management.

(g) Residential care facilities for the elderly licensed to provide care for 16 or more persons shall maintain documentation that demonstrates that a consultant pharmacist or nurse has reviewed the facility’s medication management program and procedures at least twice a year.

(h) Nothing in this section authorizes unlicensed personnel to directly administer medications.

(i) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 705, Sec. 7. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 8 of Stats. 2014, Ch. 705.)



1569.69-1

(a) Each residential care facility for the elderly licensed under this chapter shall ensure that each employee of the facility who assists residents with the self-administration of medications meets all of the following training requirements:

(1) In facilities licensed to provide care for 16 or more persons, the employee shall complete 24 hours of initial training. This training shall consist of 16 hours of hands-on shadowing training, which shall be completed prior to assisting with the self-administration of medications, and 8 hours of other training or instruction, as described in subdivision (f), which shall be completed within the first four weeks of employment.

(2) In facilities licensed to provide care for 15 or fewer persons, the employee shall complete 10 hours of initial training. This training shall consist of 6 hours of hands-on shadowing training, which shall be completed prior to assisting with the self-administration of medications, and 4 hours of other training or instruction, as described in subdivision (f), which shall be completed within the first two weeks of employment.

(3) An employee shall be required to complete the training requirements for hands-on shadowing training described in this subdivision prior to assisting any resident in the self-administration of medications. The training and instruction described in this subdivision shall be completed, in their entirety, within the first two weeks of employment.

(4) The training shall cover all of the following areas:

(A) The role, responsibilities, and limitations of staff who assist residents with the self-administration of medication, including tasks limited to licensed medical professionals.

(B) An explanation of the terminology specific to medication assistance.

(C) An explanation of the different types of medication orders: prescription, over-the-counter, controlled, and other medications.

(D) An explanation of the basic rules and precautions of medication assistance.

(E) Information on medication forms and routes for medication taken by residents.

(F) A description of procedures for providing assistance with the self-administration of medications in and out of the facility, and information on the medication documentation system used in the facility.

(G) An explanation of guidelines for the proper storage, security, and documentation of centrally stored medications.

(H) A description of the processes used for medication ordering, refills, and the receipt of medications from the pharmacy.

(I) An explanation of medication side effects, adverse reactions, errors, the adverse effects of psychotropic drugs for use in controlling the behavior of persons with dementia, and the increased risk of death when elderly residents with dementia are given antipsychotic medications.

(5) To complete the training requirements set forth in this subdivision, each employee shall pass an examination that tests the employee’s comprehension of, and competency in, the subjects listed in paragraph (4).

(6) Residential care facilities for the elderly shall encourage pharmacists and licensed medical professionals to use plain English when preparing labels on medications supplied to residents. As used in this section, “plain English” means that no abbreviations, symbols, or Latin medical terms shall be used in the instructions for the self-administration of medication.

(7) The training requirements of this section are not intended to replace or supplant those required of all staff members who assist residents with personal activities of daily living as set forth in Sections 1569.625 and 1569.696.

(8) The training requirements of this section shall be repeated if either of the following occur:

(A) An employee returns to work for the same licensee after a break of service of more than 180 consecutive calendar days.

(B) An employee goes to work for another licensee in a facility in which he or she assists residents with the self-administration of medication.

(b) Each employee who received training and passed the examination required in paragraph (5) of subdivision (a), and who continues to assist with the self-administration of medicines, shall also complete eight hours of in-service training on medication-related issues in each succeeding 12-month period.

(c) The requirements set forth in subdivisions (a) and (b) do not apply to persons who are licensed medical professionals.

(d) Each residential care facility for the elderly that provides employee training under this section shall use the training material and the accompanying examination that are developed by, or in consultation with, a licensed nurse, pharmacist, or physician. The licensed residential care facility for the elderly shall maintain the following documentation for each medical consultant used to develop the training:

(1) The name, address, and telephone number of the consultant.

(2) The date when consultation was provided.

(3) The consultant’s organization affiliation, if any, and any educational and professional qualifications specific to medication management.

(4) The training topics for which consultation was provided.

(e) Each person who provides employee training under this section shall meet the following education and experience requirements:

(1) A minimum of five hours of initial, or certified continuing, education or three semester units, or the equivalent, from an accredited educational institution, on topics relevant to medication management.

(2) The person shall meet any of the following practical experience or licensure requirements:

(A) Two years of full-time experience, within the last four years, as a consultant with expertise in medication management in areas covered by the training described in subdivision (a).

(B) Two years of full-time experience, or the equivalent, within the last four years, as an administrator for a residential care facility for the elderly, during which time the individual has acted in substantial compliance with applicable regulations.

(C) Two years of full-time experience, or the equivalent, within the last four years, as a direct care provider assisting with the self-administration of medications for a residential care facility for the elderly, during which time the individual has acted in substantial compliance with applicable regulations.

(D) Possession of a license as a medical professional.

(3) The licensed residential care facility for the elderly shall maintain the following documentation on each person who provides employee training under this section:

(A) The person’s name, address, and telephone number.

(B) Information on the topics or subject matter covered in the training.

(C) The times, dates, and hours of training provided.

(f) Other training or instruction, as required in paragraphs (1) and (2) of subdivision (a), may be provided offsite, and may use various methods of instruction, including, but not limited to, all of the following:

(1) Lectures by presenters who are knowledgeable about medication management.

(2) Video recorded instruction, interactive material, online training, and books.

(3) Other written or visual materials approved by organizations or individuals with expertise in medication management.

(g) Residential care facilities for the elderly licensed to provide care for 16 or more persons shall maintain documentation that demonstrates that a consultant pharmacist or nurse has reviewed the facility’s medication management program and procedures at least twice a year.

(h) Nothing in this section authorizes unlicensed personnel to directly administer medications.

(i) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 7) and added by Stats. 2014, Ch. 705, Sec. 8. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



1569.695

(a) In addition to any other requirement of this chapter, a residential care facility for the elderly shall have an emergency plan that shall include, but not be limited to, all of the following:

(1) Evacuation procedures.

(2) Plans for the facility to be self-reliant for a period of not less than 72 hours immediately following any emergency or disaster, including, but not limited to, a long-term power failure.

(3) Transportation needs and evacuation procedures to ensure that the facility can communicate with emergency response personnel or can access the information necessary in order to check the emergency routes to be used at the time of an evacuation and relocation necessitated by a disaster.

(4) Procedures that address, but are not limited to, all of the following:

(A) Provision of emergency power that could include identification of suppliers of backup generators.

(B) Responding to individual residents’ needs in the event the emergency call buttons are inoperable.

(C) Process for communicating with residents, families, hospice providers, and others, as appropriate, that might include landline telephones, cellular telephones, or walkie-talkies.

(D) Assistance with, and administration of, medications.

(E) Storage and preservation of medications.

(F) The operation of assistive medical devices that need electric power for their operation, including, but not limited to, oxygen equipment and wheelchairs.

(G) A process for identifying residents with special needs, such as hospice, and a plan for meeting those needs.

(b) Each facility subject to this section shall make the plan available upon request to residents onsite and available to local emergency responders.

(c) The department’s Community Care Licensing Division shall confirm, during comprehensive licensing visits, that the plan is on file at the facility.

(d) Nothing in this section shall create a new or additional requirement for the department to evaluate the emergency plan. The department shall only verify that the plan is on file at the time of the comprehensive inspection.

(e) This subdivision shall not apply to residential care facilities for the elderly that have obtained a certificate of authority to offer continuing care contracts, as defined in paragraph (5) of subdivision (c) of Section 1771.

(f) This section shall become operative on March 1, 2009.

(Added by Stats. 2008, Ch. 477, Sec. 1. Effective January 1, 2009. Section operative March 1, 2009, by its own provisions.)



1569.696

(a) All residential care facilities for the elderly shall provide training to direct care staff on postural supports, restricted conditions or health services, and hospice care as a component of the training requirements specified in Section 1569.625. The training shall include all of the following:

(1) Four hours of training on the care, supervision, and special needs of those residents, prior to providing direct care to residents. The facility may utilize various methods of instruction, including, but not limited to, preceptorship, mentoring, and other forms of observation and demonstration. The orientation time shall be exclusive of any administrative instruction.

(2) Four hours of training thereafter of in-service training per year on the subject of serving those residents.

(b) This training shall be developed in consultation with individuals or organizations with specific expertise in the care of those residents described in subdivision (a). In formulating and providing this training, reference may be made to written materials and literature. This training requirement may be provided at the facility or offsite and may include a combination of observation and practical application.

(c) This section shall become operative on January 1, 2016.

(Added by Stats. 2014, Ch. 705, Sec. 9. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)






ARTICLE 6.6 - Secured Perimeters

1569.698

(a) The State Fire Marshal has proposed that the State Building Standards Commission adopt building standards to provide for locked and secured perimeters in residential care facilities for the elderly that care for persons with dementia:

(1) It is acknowledged that these building standards will not become effective until October 1, 1996.

(2) It is the policy of the State Building Standards Commission that building standards be adopted exclusively into the California Building Standards Code and not into state statute.

(3) However, in recognition of the immediate need of residential care facilities for the elderly caring for persons with dementia to provide a secured environment, it is the intent of the Legislature that the building standards for locked and secured perimeters proposed by the State Fire Marshal for adoption in the 1994 California Building Standards Code, as set forth in Section 1569.699, be effective upon the date this article becomes operative.

(b) (1) Upon the filing of emergency regulations with the Secretary of State pursuant to subdivision (c), a residential care facility for the elderly that cares for people with dementia may utilize secured perimeter fences or locked exit doors, if it meets the requirements for additional safeguards required by those regulations.

(2) For the purposes of this article, dementia includes Alzheimer’s disease and related disorders, diagnosed by a physician, that increase the tendency to wander and that decrease hazard awareness and the ability to communicate.

(3) It is the intent of the Legislature in enacting this article that residential care facilities for the elderly have options for the security of persons with dementia who are residents of those facilities that are in addition to existing security exceptions made for individual residents. It is the further intent of the Legislature that these additional options shall include the use of waivers of certain building standards relating to fire safety, to be issued by the state department with the approval of the State Fire Marshal, to permit the care of a target group of persons with dementia by means of secured perimeter fences, or the use of locked exterior doors. Each waiver request shall include a facility plan of operation that addresses elements of care to be identified by the department in regulations and demonstrates the facility’s ability to meet the safety needs of persons with dementia.

(4) The department shall adopt regulations that ensure that staff for secured perimeter facilities receive appropriate and adequate training in the care of residents with dementia.

(5) Nothing in this section is intended to prohibit residential care facilities for the elderly from accepting or retaining persons with dementia whose needs can be fully met using care options permitted by existing law and regulations.

(6) It is not the intent of the Legislature to authorize an increase in the level of care provided in a residential care facility for the elderly or to establish a supplemental rate structure based on the services provided in the facility.

(7) All admissions to residential care facilities for the elderly shall continue to be voluntary on the part of the resident or with the lawful consent of the resident’s legal conservator.

(c) The department shall adopt regulations to implement subdivision (b) in accordance with those provisions of the Administrative Procedure Act contained in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The initial adoption of any emergency regulations following the effective date of the act amending this section during the 1995–96 Regular Legislative Session shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Emergency regulations adopted pursuant to this subdivision shall remain in effect for no more than 180 days.

(d) In addition to the security options authorized by subdivision (b), residential care facilities for the elderly that accept or retain as residents persons with dementia, and that choose to utilize the security options of egress-control devices of the time-delay type in addition to secured perimeter fences or locked exit doors, shall comply with Section 1569.699, or regulations adopted by the State Building Standards Commission, whichever is operative.

(e) A residential care facility for the elderly shall not utilize special egress-control devices of the time-delay type, secured perimeter fences, or locked exit doors unless the facility meets the requirements of Section 1569.699 or the Building Standards Commission adopts building standards to implement this section.

(f) Any person who is not a conservatee and is entering a locked or secured perimeter facility pursuant to this section, shall sign a statement of voluntary entry. The facility shall retain the original statement and shall send a copy of the statement to the department.

(Amended by Stats. 2014, Ch. 913, Sec. 26. Effective January 1, 2015.)



1569.699

(a) When approved by the person responsible for enforcement as described in Section 13146, exit doors in facilities classified as Group R, Division 2 facilities under the California Building Standards Code, licensed as residential care facilities for the elderly, and housing clients with Alzheimer’s disease or dementia, may be equipped with approved listed special egress-control devices of the time-delay type, provided the building is protected throughout by an approved automatic sprinkler system and an approved automatic smoke-detection system. The devices shall conform to all of the following requirements:

(1) Automatic deactivation of the egress-control device upon activation of either the sprinkler system or the detection system.

(2) Automatic deactivation of the egress-control device upon loss of electrical power to any one of the following: The egress-control device; the smoke-detection system; exit illumination as required by Section 1012 of the California Building Code.

(3) Be capable of being deactivated by a signal from a switch located in an approved location.

(4) Initiate an irreversible process that will deactivate the egress-control device whenever a manual force of not more than 15 pounds (66.72 N) is applied for two seconds to the panic bar or other door-latching hardware. The egress-control device shall deactivate within an approved time period not to exceed a total of 15 seconds, except that the person responsible for enforcement as described in Section 13146 may approve a delay not to exceed 30 seconds in residential care facilities for the elderly serving patients with Alzheimer’s disease. The time delay established for each egress-control device shall not be field adjustable.

(5) Actuation of the panic bar or other door-latching hardware shall activate an audible signal at the door.

(6) The unlatching shall not require more than one operation.

(7) A sign shall be provided on the door located above and within 12 inches (305mm) of the panic bar or other door-latching hardware reading:

KEEP PUSHING.   THIS DOOR WILL OPEN IN ___ SECONDS.   ALARM WILL SOUND.

Sign letter shall be at least one inch (25mm) in height and shall have a stroke of not less than 1/8 inch (3.3mm).

(8) Regardless of the means of deactivation, relocking of the egress-control device shall be by manual means only at the door.

(b) Grounds of residential care facilities for the elderly serving persons with Alzheimer’s disease or dementia may be fenced, and gates therein equipped with locks, provided safe dispersal areas are located not less than 50 feet (15240mm) from the buildings. Dispersal areas shall be sized to provide an area of not less than three square feet (0.28 2) per occupant. Gates shall not be installed across corridors or passageways leading to the dispersal areas unless they comply with the exit requirements of Section 1021 of the California Building Standards Code.

(c) Exit doors may be locked in residential care facilities for the elderly that meet the requirements for Group I, Division 3 occupancies under the California Building Standards Code and that care for people with dementia.

(d) This section shall become inoperative on the date the State Building Standards Commission adopts regulations regarding secured perimeters in residential care facilities for the elderly, and, as of the January 1 next following that date, is repealed, unless a later enacted statute, that becomes operative on or before that January 1, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 1995, Ch. 550, Sec. 2. Effective October 4, 1995. Inoperative on date prescribed by its own provisions. Repealed on January 1 after inoperative date, by its own provisions.)



1569.6991

On and after January 1, 1999, no security window bars may be installed or maintained on any residential care facility for the elderly unless the security window bars meet current state and local requirements, as applicable, for security window bars and safety release devices.

(Added by Stats. 1998, Ch. 343, Sec. 3. Effective January 1, 1999.)



1569.7

Residential care facilities for the elderly that serve residents with Alzheimer’s disease and other forms of dementia should include information on sundowning as part of the training for direct care staff, and should include in the plan of operation a brief narrative description explaining activities available for residents to decrease the effects of sundowning, including, but not limited to, increasing outdoor activities in appropriate weather conditions.

(Added by Stats. 2003, Ch. 383, Sec. 3. Effective January 1, 2004.)






ARTICLE 7 - Levels of Care

1569.70

It is the intent of the Legislature to develop and implement a plan to establish three levels of care under the residential care facility for the elderly license, subject to future Budget Act appropriations and statutory authorization to implement levels of care.

(a) The guidelines for the development of these levels of care are:

(1) Level I—Base care and supervision.  Residents at this level are able to maintain a higher degree of independence and need only minimum care and supervision, as defined, and minimal personal care assistance.

(2) Level II—Nonmedical personal care.  Residents at this level have functional limitations and psychosocial needs requiring not only care and supervision but frequent assistance with personal activities of daily living and active intervention to help them maintain their potential for independent living.

(3) Level III—Health related assistance.  Residents at this level require the services of lower levels and rely on the facility for extensive assistance with personal activities of daily living. This level may include residents who also require the occasional services of an appropriate skilled professional due to chronic health problems and returning residents recovering from illness, injury, or treatment that required placement in facilities providing higher levels of care.

These levels are to be based on the services required by residents at each level due to their functional limitations.

(b) The levels of care plan shall include:

(1) Guidelines for meeting requirements at each level of care by utilizing appropriate community and professional services. Options shall be provided to allow facilities to meet resident needs by accessing community services or hiring appropriate staff.

(2) Assessment procedures for facility evaluation of residents’ level of care needs.

(3) Process for ensuring the individual facility’s ability to serve clients at each level of care they intend to provide.

(4) Recommendations for a supplemental rate structure based on the services required at Levels II and III to be provided for residents who need those levels of care and are recipients of SSI/SSP. These rates shall be in addition to the basic SSI/SSP rate for providing care supervision and shall reflect actual costs of operation for residential care facilities for the elderly.

(5) Procedures for assessment and certification of SSI/SSP recipients, by county social services departments to allow for administration of the supplemental rate structure.

(6) Procedures for evaluating and monitoring the appropriateness of the levels of care determined for SSI/SSP recipients.

(c) Implementation of the levels of care system shall consider the applicability of the 1985 level of care report developed by the California Health and Human Services Agency, so as to ensure continuity in the residential care facility for the elderly program as outlined under this chapter.

(Amended by Stats. 2004, Ch. 183, Sec. 191. Effective January 1, 2005.)



1569.71

In consultation with the State Fire Marshal the department shall develop and expedite implementation of regulations related to nonambulatory persons that ensure resident safety but also provide flexibility to allow residents to remain in the least restrictive environment.

Following the implementation of levels of care, regulations related to nonambulatory persons shall also provide the flexibility necessary for those levels in residential care facilities for the elderly.

(Added by Stats. 1985, Ch. 1127, Sec. 3.)



1569.72

(a) Except as otherwise provided in subdivision (d), no resident shall be admitted or retained in a residential care facility for the elderly if any of the following apply:

(1) The resident requires 24-hour, skilled nursing or intermediate care.

(2) The resident is bedridden, other than for a temporary illness or for recovery from surgery.

(b) (1) For the purposes of this section, “bedridden” means requiring assistance in turning and repositioning in bed or being unable to independently transfer to and from bed, except in a facility with appropriate and sufficient care staff, mechanical devices, if necessary, and safety precautions, as determined by the director in regulations.

(2) The determination of the bedridden status of persons with developmental disabilities shall be made by the Director of Social Services or his or her designated representative, in consultation with the Director of Developmental Services or his or her designated representative, after consulting the resident’s individual safety plan. The determination of the bedridden status of all other persons with disabilities who are not developmentally disabled shall be made by the Director of Social Services, or his or her designated representative.

(c) Notwithstanding paragraph (2) of subdivision (a), bedridden persons may be admitted to, and remain in, residential care facilities for the elderly that secure and maintain an appropriate fire clearance. A fire clearance shall be issued to a facility in which one or more bedridden persons reside if either of the following conditions are met:

(1) The fire safety requirements are met. Residents who are unable to independently transfer to and from bed, but who do not need assistance to turn or reposition in bed, shall be considered nonambulatory for purposes of this paragraph.

(2) Alternative methods of protection are approved.

(d) (1) For purposes of this section, “temporary illness” means any illness which persists for 14 days or less.

(e) A bedridden resident may be retained in a residential care facility for the elderly in excess of 14 days if all of the following requirements are satisfied:

(1) The facility notifies the department in writing regarding the temporary illness or recovery from surgery.

(2) The facility submits to the department, with the notification, a physician and surgeon’s written statement to the effect that the resident’s illness or recovery is of a temporary nature. The statement shall contain an estimated date upon which the illness or recovery will end or upon which the resident will no longer be confined to a bed.

(3) The department determines that the health and safety of the resident is adequately protected in that facility and that transfer to a higher level of care is not necessary.

(4) This section does not expand the scope of care and supervision of a residential care facility for the elderly.

(f) Notwithstanding the length of stay of a bedridden resident, every facility admitting or retaining a bedridden resident, as defined in this section, shall, within 48 hours of the resident’s admission or retention in the facility, notify the local fire authority with jurisdiction in the bedridden resident’s location of the estimated length of time the resident will retain his or her bedridden status in the facility.

(g) Nothing in this section shall be used for purposes of Section 1569.70 to determine the appropriateness of residents being admitted or retained in a residential care facility for the elderly on the basis of health-related conditions and the need for these services until the three levels of care set forth in Section 1569.70 are fully implemented. This section shall not prohibit the Community Care Licensing Division of the State Department of Social Services from continuing to implement the regulations of Article 8 (commencing with Section 87700) of Chapter 8 of Division 6 of Title 22 of the California Code of Regulations, as promulgated and approved on February 13, 1990.

(h) (1) The department and the Office of the State Fire Marshal, in consultation with the State Department of Developmental Services, shall each promulgate regulations that meet all of the following conditions:

(A) Are consistent with subdivisions (a) to (f), inclusive.

(B) Are applicable to facilities regulated under this chapter, consistent with the regulatory requirements of the California Building Standards Code for fire and life safety for the respective occupancy classifications into which the State Department of Social Services’ community care licensing classifications fall.

(C) Permit residents to remain in home-like settings.

(2) At a minimum, these regulations shall do both of the following with regard to a residential care facility that provides care for six or fewer residents, at least one of whom is bedridden:

(A) Clarify the fire and life safety requirements for a fire clearance for the facility.

(B) (i) Identify procedures for requesting the approval of alternative means of providing equivalent levels of fire and life safety protection.

(ii) Either the facility, the resident or resident’s representative, or local fire official may request from the Office of the State Fire Marshal a written opinion concerning the interpretation of the regulations promulgated by the State Fire Marshal pursuant to this section for a particular factual dispute. The State Fire Marshal shall issue the written opinion within 45 days following the request.

(i) For facilities that care for six or fewer clients, a local fire official may not impose fire safety requirements stricter than the fire safety regulations promulgated for the particular type of facility by the Office of the State Fire Marshal or the local fire safety requirements imposed on any other single family dwelling, whichever is more strict.

(j) This section and any regulations promulgated thereunder shall be interpreted in a manner that provides flexibility to allow bedridden persons to avoid institutionalization and be admitted to, and safely remain in, community-based residential care facilities.

(Amended by Stats. 2009, Ch. 471, Sec. 3. Effective January 1, 2010.)



1569.725

(a)  A residential care facility for the elderly may permit incidental medical services to be provided through a home health agency, licensed pursuant to Chapter 8 (commencing with Section 1725), when all of the following conditions are met:

(1)  The facility, in the judgment of the department, has the ability to provide the supporting care and supervision appropriate to meet the needs of the resident receiving care from a home health agency.

(2)  The home health agency has been advised of the regulations pertaining to residential care facilities for the elderly and the requirements related to incidental medical services being provided in the facility.

(3)  There is evidence of an agreed-upon protocol between the home health agency and the residential care facility for the elderly. The protocol shall address areas of responsibility of the home health agency and the facility and the need for communication and the sharing of resident information related to the home health care plan. Resident information may be shared between the home health agency and the residential care facility for the elderly relative to the resident’s medical condition and the care and treatment provided to the resident by the home health agency including, but not limited to, medical information, as defined by the Confidentiality of Medical Information Act, Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code.

(4)  There is ongoing communication between the home health agency and the residential care facility for the elderly about the services provided to the resident by the home health agency and the frequency and duration of care to be provided.

(b)  Nothing in this section is intended to expand the scope of care and supervision for a residential care facility for the elderly, as prescribed by this chapter.

(c)  Nothing in this section shall require any care or supervision to be provided by the residential care facility for the elderly beyond that which is permitted in this chapter.

(d)  The department shall not be responsible for the evaluation of medical services provided to the resident of the residential care facility for the elderly by the home health agency.

(e)  Any regulations, policies, or procedures related to sharing resident information and development of protocols, established by the department pursuant to this section, shall be developed in consultation with the State Department of Health Services and persons representing home health agencies and residential care facilities for the elderly.

(Amended by Stats. 1998, Ch. 831, Sec. 6. Effective January 1, 1999.)



1569.73

(a)  Notwithstanding Section 1569.72 or any other provision of law, a residential care facility for the elderly may obtain a waiver from the department for the purpose of allowing a resident who has been diagnosed as terminally ill by his or her physician and surgeon to remain in the facility, or allowing a person who has been diagnosed as terminally ill by his or her physician and surgeon to become a resident of the facility if that person is already receiving hospice services and would continue to receive hospice services without disruption if he or she became a resident, when all the following conditions are met:

(1)  The facility agrees to retain the terminally ill resident, or accept as a resident the terminally ill person, and to seek a waiver on behalf of the individual, provided the individual has requested the waiver and is capable of deciding to obtain hospice services.

(2)  The terminally ill resident, or the terminally ill person to be accepted as a resident, has obtained the services of a hospice certified in accordance with federal medicare conditions of participation and licensed pursuant to Chapter 8 (commencing with Section 1725) or Chapter 8.5 (commencing with Section 1745).

(3)  The facility, in the judgment of the department, has the ability to provide care and supervision appropriate to meet the needs of the terminally ill resident or the terminally ill person to be accepted as a resident, and is in substantial compliance with regulations governing the operation of residential care facilities for the elderly.

(4)  The hospice has agreed to design and provide for care, services, and necessary medical intervention related to the terminal illness as necessary to supplement the care and supervision provided by the facility.

(5)  An agreement has been executed between the facility and the hospice regarding the care plan for the terminally ill resident or terminally ill person to be accepted as a resident. The care plan shall designate the primary caregiver, identify other caregivers, and outline the tasks the facility is responsible for performing and the approximate frequency with which they shall be performed. The care plan shall specifically limit the facility’s role for care and supervision to those tasks allowed under this chapter.

(6)  The facility has obtained the agreement of those residents who share the same room with the terminally ill resident, or any resident who will share a room with the terminally ill person to be accepted as a resident, to allow the hospice caregivers into their residence.

(b)  At any time that the licensed hospice, the facility, or the terminally ill resident determines that the resident’s condition has changed so that continued residence in the facility will pose a threat to the health and safety to the terminally ill resident or any other resident, the facility may initiate procedures for a transfer.

(c)  A facility that has obtained a hospice waiver from the department pursuant to this section need not call emergency response services at the time of a life-threatening emergency if the hospice agency is notified instead and all of the following conditions are met:

(1)  The resident is receiving hospice services from a licensed hospice agency.

(2)  The resident has completed an advance directive, as defined in Section 4605 of the Probate Code, requesting to forego resuscitative measures.

(3)  The facility has documented that facility staff have received training from the hospice agency on the expected course of the resident’s illness and the symptoms of impending death.

(d)  Nothing in this section is intended to expand the scope of care and supervision for a residential care facility for the elderly as defined in this act, nor shall a facility be required to alter or extend its license in order to retain a terminally ill resident or allow a terminally ill person to become a resident of the facility as authorized by this section.

(e)  Nothing in this section shall require any care or supervision to be provided by the residential care facility for the elderly beyond that which is permitted in this chapter.

(f)  Nothing in this section is intended to expand the scope of life care contracts or the contractual obligation of continuing care retirement communities as defined in Section 1771.

(g)  The department shall not be responsible for the evaluation of medical services provided to the resident by the hospice and shall have no liability for the independent acts of the hospice.

(h)  Nothing in this section shall be construed to relieve a licensed residential care facility for the elderly of its responsibility to notify the appropriate fire authority of the presence of a bedridden resident in the facility as required under subdivision (f) of Section 1569.72, and to obtain and maintain a fire clearance as required under Section 1569.149.

(Amended by Stats. 2003, Ch. 312, Sec. 2. Effective January 1, 2004.)



1569.74

(a)  Licensed residential care facilities for the elderly that employ health care providers may establish policies to honor a request to forego resuscitative measures as defined in Section 4780 of the Probate Code.

(b)  Any policy established pursuant to subdivision (a) shall meet all of the following conditions:

(1)  The policy shall be in writing and specify procedures to be followed in implementing the policy.

(2)  The policy and procedures shall, at all times, be available in the facility for review by the department.

(3)  The licensee shall ensure that all staff are aware of the policy as well as the procedures to be followed in implementing the policy.

(4)  A copy of the policy shall be given to each resident who makes a request to forego resuscitative measures and to the resident’s primary physician.

(5)  A copy of the resident’s request to forego resuscitative measures shall be maintained in the facility and shall be immediately available for review by facility staff, the licensed health care provider, and the department.

(6)  Facility staff are prohibited, on behalf of any resident, from signing any directive document as a witness or from being the legally recognized surrogate decisionmaker.

(7)  The facility shall provide the resident’s physician with a copy of the resident’s request to forego resuscitative measures form.

(c)  Any action by a facility that has established policies pursuant to subdivision (a), to honor a resident’s request to forego resuscitative measures as provided for in subdivision (a) may only be taken in either of the following ways:

(1)  By a licensed health care provider who is employed by the facility and on the premises at the time of the life threatening emergency.

(2)  By notifying, under those conditions specified in subdivision (c) of Section 1569.73, the hospice agency that is caring for a resident receiving hospice services.

(d)  Licensed residential care facilities for the elderly that have not established policies pursuant to subdivision (a), may keep an executed request to forego resuscitative measures form in the resident’s file and present it to an emergency medical technician or paramedic when authorized to do so in writing by the resident or his or her legally recognized surrogate decisionmaker. The request may be honored by an emergency medical technician or by any health care provider as defined in Section 4621 of the Probate Code, who, in the course of professional or volunteer duties, responds to emergencies.

(Amended by Stats. 2003, Ch. 312, Sec. 3. Effective January 1, 2004.)






ARTICLE 7.5 - Resident Participation in Decisionmaking

1569.80

(a)  A resident of a residential care facility for the elderly, or the resident’s representative, or both, shall have the right to participate in decisionmaking regarding the care and services to be provided to the resident. Accordingly, prior to, or within two weeks after, the resident’s admission, the facility shall coordinate a meeting with the resident and the resident’s representative, if any, an appropriate member or members of the facility’s staff, if the resident is receiving home health services in the facility, a representative of the home health agency involved, and any other appropriate parties. The facility shall ensure that participants in the meeting prepare a written record of the care the resident will receive in the facility, and the resident’s preferences regarding the services provided at the facility.

(b)  Once prepared, the written record described in subdivision (a) shall be used by the facility, and, if applicable pursuant to Section 1569.725, the home health agency, to determine the care and services provided to the resident. If the resident has a regular physician, the written record shall be sent by the facility to that physician.

(c)  The written record described in subdivision (a) shall be reviewed, and, if necessary, revised, at least once every 12 months, or upon a significant change in the resident’s condition, as defined by regulations, whichever occurs first. The review shall take place at a meeting coordinated by the facility, and attended by the resident, the resident’s representative, if any, an appropriate member or members of the facility’s staff, and, if the resident is receiving home health services in the facility, a representative from the home health agency involved.

(d)  This section shall not preclude a residential care facility for the elderly or home health agency from satisfying other state or federal obligations at a meeting required by subdivision (a) or (c).

(e)  If the residential care facility for the elderly is a continuing care retirement community, as defined in paragraph (10) of subdivision (c) of Section 1771, this section shall apply only to residents who require care and supervision, as defined in subdivision (b) of Section 1569.2.

(Added by Stats. 1998, Ch. 660, Sec. 2. Effective January 1, 1999.)






ARTICLE 8 - Local Regulation

1569.82

The Legislature hereby declares that it is the policy of this state that each county and city shall permit and encourage the development of sufficient numbers of residential care facilities for the elderly as are commensurate with local need.

This article shall apply equally to any chartered city, general law city, county, city and county, district, and any other local public entity.

For the purposes of this article, “six or fewer persons” does not include the licensee or members of the licensee’s family or persons employed as facility staff.

(Added by Stats. 1986, Ch. 844, Sec. 11.)



1569.83

Any person licensed under this chapter who operates, or proposes to operate a residential care facility for the elderly, the department or other public agency authorized to license the facility, or any public or private agency which uses or may use the services of the facility to place its clients, may invoke this article.

This section shall not be construed to prohibit any interested party from bringing suit to invoke this article.

(Added by Stats. 1986, Ch. 844, Sec. 11.)



1569.84

A residential care facility for the elderly, which serves six or fewer persons shall not be subject to any business taxes, local registration fees, use permit fees, or other fees to which other family dwellings of the same type in the same zone are not likewise subject. Nothing in this section shall be construed to forbid the imposition of local property taxes, fees for water service and garbage collection, fees for inspections not prohibited by Section 1569.85, local bond assessments, and other fees, charges, and assessments to which other family dwellings of the same type in the same zone are likewise subject. Neither the State Fire Marshal nor any local public entity shall charge any fee for enforcing fire inspection regulations pursuant to state law or regulation or local ordinance, with respect to residential care facilities for the elderly which service six or fewer persons.

For the purposes of this section, “family dwelling,” includes, but is not limited to, single-family dwellings, units in multifamily dwellings, including units in duplexes and units in apartment dwellings, mobilehomes, including mobilehomes located in mobilehome parks, units in cooperatives, units in condominiums, units in townhouses, and units in planned unit developments.

(Amended by Stats. 1987, Ch. 1092, Sec. 4. Effective September 24, 1987.)



1569.85

(a) Whether or not unrelated persons are living together, a residential care facility for the elderly that serves six or fewer persons shall be considered a residential use of property for the purposes of this article. In addition, the residents and operators of the facility shall be considered a family for the purposes of any law or zoning ordinance that relates to the residential use of property pursuant to this article.

(b) For the purpose of all local ordinances, a residential care facility for the elderly that serves six or fewer persons shall not be included within the definition of a boarding house, rooming house, institution or home for the care of the aged, guest home, rest home, community residence, or other similar term that implies that the residential care facility for the elderly is a business run for profit or differs in any other way from a family dwelling.

(c) This section shall not be construed to forbid a city, county, or other local public entity from placing restrictions on building heights, setback, lot dimensions, or placement of signs of a residential care facility for the elderly that serves six or fewer persons as long as the restrictions are identical to those applied to other family dwellings of the same type in the same zone.

(d) This section shall not be construed to forbid the application to a residential care facility for the elderly of any local ordinance that deals with health and safety, building standards, environmental impact standards, or any other matter within the jurisdiction of a local public entity if the ordinance does not distinguish residential care facilities for the elderly that serve six or fewer persons from other family dwellings of the same type in the same zone and if the ordinance does not distinguish residents of the residential care facilities for the elderly from persons who reside in other family dwellings of the same type in the same zone.

(e) No conditional use permit, zoning variance, or other zoning clearance shall be required of a residential care facility for the elderly that serves six or fewer persons that is not required of a family dwelling of the same type in the same zone.

(f) Use of a family dwelling for purposes of a residential care facility for the elderly serving six or fewer persons shall not constitute a change of occupancy for purposes of Part 1.5 (commencing with Section 17910) of Division 13 or local building codes. However, nothing in this section is intended to supersede Section 13143 or 13143.6, to the extent these sections are applicable to residential care facilities for the elderly providing care for six or fewer residents.

(g) For the purposes of this section, “family dwelling,” includes, but is not limited to, single-family dwellings, units in multifamily dwellings, including units in duplexes and units in apartment dwellings, mobilehomes, including mobilehomes located in mobilehome parks, units in cooperatives, units in condominiums, units in townhouses, and units in planned unit developments.

(Amended by Stats. 2014, Ch. 144, Sec. 35. Effective January 1, 2015.)



1569.86

No fire inspection clearance or other permit, license, clearance, or similar authorization shall be denied to a residential care facility for the elderly because of a failure to comply with local ordinances from which the facilities are exempt under Section 1569.85, provided that the applicant otherwise qualifies for the fire clearance, license, permit, or similar authorization.

(Added by Stats. 1986, Ch. 844, Sec. 11.)



1569.87

For the purposes of any contract, deed, or covenant for the transfer of real property executed on or after January 1, 1979, a residential facility for the elderly which serves six or fewer persons shall be considered a residential use of property and a use of property by a single family, notwithstanding any disclaimers to the contrary.

(Added by Stats. 1986, Ch. 844, Sec. 11.)






ARTICLE 9 - Admission Agreements

1569.880

(a)  For purposes of this section, an “admission agreement” includes all documents that a resident or his or her representative must sign at the time of, or as a condition of, admission to a residential care facility for the elderly licensed under this chapter.

(b)  The admission agreement shall not include any written attachment containing any provision that is prohibited from being included in the admission agreement.

(Added by Stats. 2003, Ch. 409, Sec. 2. Effective January 1, 2004.)



1569.881

(a)  Every residential care facility for the elderly shall make blank complete copies of its admission agreement available to the public immediately, subject to time required for copying or mailing, at cost, upon request.

(b)  Every residential care facility for the elderly shall conspicuously post in a location accessible to the public view within the facility either a complete copy of the admission agreement, or a notice of its availability from the facility.

(Added by Stats. 2003, Ch. 409, Sec. 2. Effective January 1, 2004.)



1569.882

(a)  The admission agreement shall be printed in black type of not less than 12-point type size, on plain white paper. The print shall appear on one side of the paper only.

(b)  The admission agreement shall be written in clear, coherent, and unambiguous language, using words with common and everyday meanings. It shall be appropriately divided, and each section shall be appropriately captioned.

(Added by Stats. 2003, Ch. 409, Sec. 2. Effective January 1, 2004.)



1569.883

(a)  The admission agreement shall not include unlawful waivers of facility liability for the health and safety or personal property of residents.

(b)  The admission agreement shall not include any provision that the facility knows or should know is deceptive, or unlawful under state or federal law.

(Added by Stats. 2003, Ch. 409, Sec. 2. Effective January 1, 2004.)



1569.884

The admission agreement shall include all of the following:

(a) A comprehensive description of any items and services provided under a single fee, such as a monthly fee for room, board, and other items and services.

(b) A comprehensive description of, and the fee schedule for, all items and services not included in a single fee. In addition, the agreement shall indicate that the resident shall receive a monthly statement itemizing all separate charges incurred by the resident.

(c) A facility may assess a separate charge for an item or service only if that separate charge is authorized by the admission agreement. If additional services are available through the facility to be purchased by the resident that were not available at the time the admission agreement was signed, a list of these services and charges shall be provided to the resident or the resident’s representative. A statement acknowledging the acceptance or refusal to purchase the additional services shall be signed and dated by the resident or the resident’s representative and attached to the admission agreement.

(d) An explanation of the use of third-party services within the facility that are related to the resident’s service plan, including, but not limited to, ancillary, health, and medical services, how they may be arranged, accessed, and monitored, any restrictions on third-party services, and who is financially responsible for the third-party services.

(e) A comprehensive description of billing and payment policies and procedures.

(f) The conditions under which rates may be increased pursuant to Section 1569.655.

(g) The facility’s policy concerning family visits and other communication with residents, pursuant to Section 1569.313.

(h) The facility’s policy concerning refunds, including the conditions under which a refund for advanced monthly fees will be returned in the event of a resident’s death, pursuant to Section 1569.652.

(i) Conditions under which the agreement may be terminated.

(j) An explanation of the facility’s responsibility to prepare a relocation evaluation, for each resident and a closure plan and to provide notice in the case of an eviction pursuant to Section 1569.682.

(Amended by Stats. 2013, Ch. 290, Sec. 2. Effective January 1, 2014.)



1569.885

(a) When referring to a resident’s obligation to observe facility rules, the admission agreement shall indicate that the rules must be reasonable, and that there is a facility procedure for suggesting changes in the rules. A facility rule shall not violate any right set forth in this article or in other applicable laws and regulations.

(b) The admission agreement shall specify that a copy of the facility grievance procedure for resolution of resident complaints about facility practices shall be made available to the resident or his or her representative.

(c) The admission agreement shall inform a resident of the right to contact the State Department of Social Services, the long-term care ombudsman, or both, regarding grievances against the facility.

(d) A copy of any applicable resident’s rights specified by law or regulation shall be an attachment to all admission agreements.

(e) The statement of resident’s rights attached to admissions agreements by a residential care facility for the elderly shall include information on the reporting of suspected or known elder and dependent adult abuse, as set forth in Section 1569.889.

(Amended by Stats. 2005, Ch. 456, Sec. 1. Effective January 1, 2006.)



1569.886

(a) The admission agreement shall not include any ground for involuntary transfer or eviction of the resident unless those grounds are specifically enumerated under state law or regulation.

(b) The admission agreement shall list the justifications for eviction permissible under state law or regulation, exactly as they are worded in the applicable law or regulation.

(c) The admission agreement shall include an explanation of the resident’s right to notice prior to an involuntary transfer, discharge, or eviction, the process by which the resident may appeal the decision and a description of the relocation assistance offered by the facility.

(d) The admission agreement shall state the responsibilities of the licensee and the rights of the resident when a facility evicts residents pursuant to Section 1569.682.

(Amended by Stats. 2007, Ch. 686, Sec. 4. Effective January 1, 2008.)



1569.887

(a)  The admission agreement shall be signed and dated, acknowledging the contents of the document, by the resident or the resident’s representative.

(b)  The licensee shall retain in the resident’s file the original signed and dated initial agreement and all subsequent modifications.

(c)  The licensee shall provide a copy of the signed and dated admission agreement to the resident or the resident’s representative, if any.

(d)  The admission agreement shall be reviewed at the time of the compliance visit and in response to a complaint involving the admission agreement.

(Added by Stats. 2003, Ch. 409, Sec. 2. Effective January 1, 2004.)



1569.888

(a)  The requirements of this article relating to admission agreements for residential care facilities for the elderly are intended to be in addition to, and not exclusive of, any other requirements established by state law or regulation.

(b)  This article shall not apply to licensees of residential care facilities for the elderly that have obtained a certificate of authority to offer continuing care contracts, as defined in paragraph (5) of subdivision (c) of Section 1771.

(Added by Stats. 2003, Ch. 409, Sec. 2. Effective January 1, 2004.)



1569.889

(a) The personal rights form made available by the department’s Community Care Licensing Division to residential care facilities for the elderly shall include a statement regarding procedures for reporting known or suspected elder and dependent adult abuse, including the toll-free telephone number of the State Long-Term Care Ombudsman’s CRISISline and a blank space for the telephone number of the nearest approved organization for long-term care ombudsperson activities. A residential care facility for the elderly shall insert in the form’s blank space the telephone number of the nearest approved organization for long-term care ombudsperson activities.

(b) The department’s Community Care Licensing Division shall adopt or amend any regulation and revise any document or policy as necessary to implement this section.

(Added by Stats. 2005, Ch. 456, Sec. 2. Effective January 1, 2006.)









CHAPTER 3.3 - California Adult Day Health Care Act

ARTICLE 1 - General Provisions

1570

This chapter shall be known and may be cited as the California Adult Day Health Care Act.

(Added by Stats. 1977, Ch. 1066.)



1570.2

The Legislature hereby finds and declares that there exists a pattern of overutilization of long-term institutional care for elderly persons or adults with disabilities, and that there is an urgent need to establish and to continue a community-based system of quality adult day health care which will enable elderly persons or adults with disabilities to maintain maximum independence. While recognizing that there continues to be a substantial need for facilities providing custodial care, overreliance on this type of care has proven to be a costly panacea in both financial and human terms, often traumatic, and destructive of continuing family relationships and the capacity for independent living.

It is, therefore, the intent of the Legislature in enacting this chapter and related provisions to provide for the development of policies and programs that will accomplish the following:

(a)  Ensure that elderly persons and adults with disabilities are not institutionalized inappropriately or prematurely.

(b)  Provide a viable alternative to institutionalization for those elderly persons and adults with disabilities who are capable of living at home with the aid of appropriate health care or rehabilitative and social services.

(c)  Establish adult day health centers in the community for this purpose, that will be easily accessible to all participants, including economically disadvantaged elderly persons and adults with disabilities, and that will provide outpatient health, rehabilitative, and social services necessary to permit the participants to maintain personal independence and lead meaningful lives.

(d)  Include the services of adult day health centers as a benefit under the Medi-Cal Act, that shall be an initial and integral part in the development of an overall plan for a coordinated, comprehensive continuum of optional long-term care services based upon appropriate need.

(e)  Establish a rural alternative adult day health care program designed to meet the special needs and requirements of rural areas to enable the implementation of subdivisions (a) through (d), inclusive, for all Californians in need of those services.

(f)  Ensure that all laws, regulations, and procedures governing adult day health care be enforced equitably regardless of organizational sponsorship and that all program flexibility provisions be administered equitably.

(Amended by Stats. 2008, Ch. 648, Sec. 1. Effective January 1, 2009.)



1570.7

As used in this chapter and in any regulations promulgated thereunder:

(a) “Adult day health care” means an organized day program of therapeutic, social, and skilled nursing health activities and services provided pursuant to this chapter to elderly persons or adults with disabilities with functional impairments, either physical or mental, for the purpose of restoring or maintaining optimal capacity for self-care. Provided on a short-term basis, adult day health care serves as a transition from a health facility or home health program to personal independence. Provided on a long-term basis, it serves as an alternative to institutionalization in a long-term health care facility when 24-hour skilled nursing care is not medically necessary or viewed as desirable by the recipient or his or her family.

(b) “Adult day health center” or “adult day health care center” means a licensed facility that provides adult day health care.

(c) “Core staff” includes the positions of program director, registered nurse, social worker, activity director, and program aide.

(d) “Department” or “state department” means the State Department of Public Health.

(e) “Director” means the State Public Health Officer.

(f) “Elderly” or “older person” means a person 55 years of age or older, but also includes other adults who are chronically ill or impaired and who would benefit from adult day health care.

(g) “Extended hours” means those hours of operation prior to or following the adult day health care program hours of service, as designated by the adult day health care center in its plan of operation, during which the adult day health care center may operate an adult day program, or an Alzheimer’s day care resource center, or both.

(h) “Hours of service” means the program hours defined and posted by the adult day health care center for the provision of adult day health care services, pursuant to Section 14550 of the Welfare and Institutions Code, which shall be no less than four hours, excluding transportation.

(i) “Individual plan of care” means a plan designed to provide recipients of adult day health care with appropriate treatment in accordance with the assessed needs of each individual.

(j) “License” means a basic permit to operate an adult day health care center. With respect to a health facility licensed pursuant to Chapter 2 (commencing with Section 1250), “license” means a special permit, as defined by Section 1251.5, empowering the health facility to provide adult day health care services.

(k) “Long-term absence” or “long-term vacancy” means an absence or vacancy lasting, or likely to last, more than one month. An adult day health care center’s policies and procedures shall be specific regarding coverage in the situation for long-term absences or vacancies.

(l) “Maintenance program” means procedures and exercises that are provided to a participant, pursuant to Section 1580, in order to generally maintain existing function. These procedures and exercises are planned by a licensed or certified therapist and are provided by a person who has been trained by a licensed or certified therapist and who is directly supervised by a nurse or by a licensed or certified therapist.

(m) “Program director” shall be a person with both of the following:

(1) One of the following backgrounds:

(A) A person with a bachelor’s degree and a minimum of two years of experience in a management, supervisory, or administrative position.

(B) A person with a master’s degree and a minimum of one year of experience in a management, supervisory, or administrative position.

(C) A registered nurse with a minimum of two years experience in a management, supervisory, or administrative position.

(2) Appropriate skills, knowledge, and abilities related to the health, and mental, cognitive, and social needs of the participant group being served by the adult day health center.

(n) “Restorative therapy” means physical, occupational, and speech therapy, and psychiatric and psychological services that are planned and provided by a licensed or certified therapist. The therapy and services may also be provided by an assistant or aide under the appropriate supervision of a licensed therapist, as determined by the licensed therapist. The therapy and services are provided to restore function, when there is an expectation that the condition will improve significantly in a reasonable period of time, as determined by the multidisciplinary assessment team.

(o) “Short-term absence” or “short-term vacancy” means an absence or vacancy lasting one month or less, and includes sick leave and vacations. An adult day health care center shall ensure that appropriate staff is designated to serve in these positions during the short-term absence or vacancy and that the center’s policies and procedures are specific regarding coverage of short-term absences or vacancies.

(p) “Social worker” shall be a person who meets one of the following:

(1) The person holds a master’s degree in social work from an accredited school of social work.

(2) The person holds a master’s degree in psychology, gerontology, or counseling from an accredited school and has one year of experience providing social services in one or more of the fields of aging, health, or long-term care services.

(3) The person is licensed by the California Board of Behavioral Sciences.

(4) The person holds a bachelor’s degree in social work from an accredited school with two years of experience providing social services in one or more of the fields of aging, health, or long-term care services.

(Amended by Stats. 2011, Ch. 119, Sec. 1. Effective July 25, 2011.)



1570.9

In the event of conflict between the provisions of this chapter and the provisions of Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), or Chapter 3 (commencing with Section 1500) of this division, this chapter shall be deemed controlling. Except as provided in Section 1507, no facility which provides a specialized program of both medical and nonmedical care for the elderly or adults with disabilities on an outpatient basis shall be licensed as a health facility, clinic, or community care facility under this division, but shall be subject to licensure exclusively in accordance with the provisions of this chapter.

Review of the need and desirability of proposals for adult day health centers shall be governed by the provisions of this chapter and shall not be subject to review under Part 1.5 (commencing with Section 437) of Division 1.

(Amended by Stats. 2008, Ch. 648, Sec. 3. Effective January 1, 2009.)



1571

Nothing in this chapter shall require any county to include adult day health care as a part of the services offered by the county hospital or to otherwise establish an adult day health center.

(Added by Stats. 1977, Ch. 1066.)






ARTICLE 2 - Administration

1572

(a) The functions and duties of the State Department of Public Health provided for under this chapter shall be performed by the California Department of Aging commencing on the date those functions are transferred from the State Department of Public Health to the California Department of Aging. The authority, functions, and responsibility for the administration of the adult day health care program by the California Department of Aging and the State Department of Public Health shall be defined in an interagency agreement between the two departments and the State Department of Health Care Services that specifies how the departments will work together.

(b) The interagency agreement shall specify that the California Department of Aging is designated by the department as the agency responsible for community long-term care programs. At a minimum, the interagency agreement shall clarify each department’s responsibilities on issues involving licensure and certification of adult day health care providers, payment of adult day health care claims, prior authorization of services, promulgation of regulations, and development of adult day health care Medi-Cal rates. This agreement shall also include provisions whereby the department and the California Department of Aging shall collaborate in the development and implementation of health programs and services for older persons and functionally impaired adults.

(c) The Director of the California Department of Aging shall make recommendations regarding licensure to the Licensing and Certification Division in the State Department of Public Health. The recommendation shall be based on all of the following criteria:

(1) An evaluation of the ability of the applicant to provide adult day health care in accordance with the requirements of this chapter and regulations adopted hereunder.

(2) Other criteria that the director deems necessary to protect public health and safety.

(Amended by Stats. 2008, Ch. 648, Sec. 4. Effective January 1, 2009.)



1574

The state department may delegate to local health departments the authority to verify compliance with the licensing and approval provisions of this chapter, and regulations adopted pursuant to this chapter to provide consultation, and to recommend disciplinary action by the department against those licensed or approved under the provisions of this chapter. In exercising the authority so delegated, the local health department shall conform to the requirements of this chapter and to the rules and regulations of the state department. Payment to the local health departments for services performed pursuant to this section shall be in accordance with a budget submitted by the local health department and approved by the state department. Such expenditures shall not exceed amounts appropriated by the Legislature for the purpose of such inspection and enforcement.

(Added by Stats. 1980, Ch. 268.)



1574.5

(a)  All adult day health care centers shall maintain compliance with licensing requirements. These requirements shall not prohibit program flexibility for the use of alternate concepts, methods, procedures, techniques, equipment, number and qualifications of personnel, or the conducting of pilot projects, if these alternatives or pilot projects are carried out with provisions for safe and adequate care and with the prior written approval of the state department. This approval shall provide for the terms and conditions under which permission to use an alternative or pilot program is granted. Particular attention shall be given to encourage the development of models appropriate to rural areas. The department may allow the substitution of work experience for academic requirements for the position of program director, administrator, or activity coordinator.

(b)  The applicant or licensee may submit a written request to the department for program flexibility, and shall submit with the request substantiating evidence supporting the request.

(c)  Any approval by the department granted under this section, or a true copy thereof, shall be posted immediately adjacent to the center’s license.

(Amended by Stats. 2011, Ch. 119, Sec. 2. Effective July 25, 2011.)



1574.7

(a)  The department and the licensing agencies with which it contracts for licensing shall review and make a final determination within 60 days of an applicant’s submission of a complete application on all applications for a license to operate an adult day health center if the applicant possesses a current valid license to operate an adult day health center at another site. Applicants shall note on the application, or in a cover letter to the application, that they possess a current valid license at another site, and the number of that license.

(b)  The department shall request a fire safety clearance from the appropriate fire marshal within five days of receipt of an application described in subdivision (a). The applicant shall be responsible for requesting and obtaining the required criminal record clearances.

(c)  If the department for any reason is unable to comply with subdivision (a), it shall, within 60 days of receipt of the application described in subdivision (a), grant a provisional license to the applicant to operate for a period not to exceed six months, except as provided in subdivision (d). While the provisional license is in effect, the department shall continue its investigation and make a final determination on the application before the provisional license expires. The provisional license shall be granted, provided the department knows of no life safety risks, the criminal records clearances, if applicable, are complete, and the fire safety clearance is complete. The director may extend the term of a provisional license for an additional six months at the time of the application, if the director determines that more than six months will be required to achieve full compliance with licensing standards due to circumstances beyond the control of the applicant, and if all other requirements for a license have been met.

(d)  If the department does not issue a provisional license pursuant to subdivision (c), the department shall issue a notice to the applicant identifying whether the provisional license has not been issued due to the existence of a life safety risk, lack of a fire safety clearance, lack of a criminal records clearance, failure to complete the application, or any combination of these reasons. If a life safety risk is identified, the risk preventing the issuance of the provisional license shall be clearly explained. If a lack of the fire safety clearance is identified, the notice shall include the dates on which the department requested the clearance and the current status of that request, and the fire marshal’s name and telephone number to whom a fire safety clearance request was sent. The department shall identify the names of individuals for whom criminal records clearances are lacking. If failure to complete the application is identified, the notice shall list all of the forms or attachments that are missing or incorrect. This notice shall be sent to the applicant no later than 60 days after the applicant filed the application. If the reasons identified in the notice are corrected, the department shall issue the provisional license within five days after the corrections are made.

(e)  The department shall, immediately after January 1, 1993, develop expedited procedures necessary to implement subdivisions (a), (b), (c), and (d).

(f)  The department shall, immediately after January 1, 1993, develop an appeal procedure for applicants under this section for both denial of licenses and delay in processing applications.

(Added by Stats. 1992, Ch. 570, Sec. 3. Effective January 1, 1993.)






ARTICLE 3 - Licensure

1575

No person or public agency within this state shall provide adult day health care in this state, without first obtaining a license therefor as provided in this chapter.

(Added by Stats. 1977, Ch. 1066.)



1575.1

(a)  (1)  Each applicant for a license to operate an adult day health care center shall disclose to the department the name and business address of each general partner if the applicant is a partnership, or each director and officer if the applicant is a corporation, and each person having a beneficial ownership or control interest of 5 percent or more in the applicant corporation, company, or partnership.

(2)  If any person described in paragraph (1) has served or currently serves as an administrator, general partner, trustee or trust applicant, sole proprietor of any applicant or licensee who is a sole proprietor, executor, or corporate officer or director of, or has held a beneficial ownership or control interest of 5 percent or more in, any health facility as defined in Section 1250, adult day health care center, residential care facility for the elderly, home health agency, clinic, or community care facility licensed pursuant to Chapter 3 (commencing with Section 1500), the applicant shall disclose the relationship to the department, including the name and current or last address of the health facility, adult day health care center, residential care facility for the elderly, home health agency, clinic, or community care facility and the date the relationship commenced and, if applicable, the date it was terminated.

(3)  (A)  If the center is operated by, or proposed to be operated in whole or in part under, a management contract, the names and addresses of any person or organization, or both, having an ownership or control interest of 5 percent or more in the management company shall be disclosed to the department.

(B)  This paragraph shall not apply if the management company has submitted an application for licensure with the department and has complied with paragraph (1).

(4)  If the applicant or licensee is a subsidiary of another organization, the information shall include the names and addresses of the parent organization of the subsidiary and the names and addresses of any officer or director of the parent organization.

(b)  The information required by subdivision (a) shall be provided to the department upon initial application for licensure, and upon payment of the annual renewal licensure fee.

(c)  Failure to comply with subdivision (a) or (b) may result in action to revoke or deny a license. The information required by subdivisions (a) and (b) shall be made available to the public upon request, and shall be included in the public file of the center.

(d)  On or after January 1, 2002, no person may acquire a beneficial or control interest of 5 percent or more in any corporation, company, or partnership licensed to operate an adult day health care center or in any management company under contract with a licensee of an adult day health care center, nor may any person become an officer or director of, or a general partner in, a corporation, partnership, or management company of this type without the prior written approval of the department. Each application for departmental approval pursuant to this subdivision shall include the information specified in subdivision (a) with regard to the person for whom the application is made.

(e)  The department may deny approval of a license application or of an application for approval under subdivision (d) or revoke a license if a person named in the application, as required by this section, was suspended as a Medi-Cal provider or excluded as a medicaid or Medicare provider, was an officer, director, general partner, or owner of a 5 percent or greater beneficial or control interest in a licensee of, or in a management company under contract with a licensee of, a health facility, community care facility, residential care facility for the elderly, home health agency, clinic, or adult day health care center at a time when one or more violations of law were committed therein that resulted in suspension or revocation of its license, or at a time when a court-ordered receiver was appointed pursuant to Section 1327, or at a time when a final medicaid decertification action was taken under federal law. However, the prior suspension, revocation, or court-ordered receivership of a license shall not be grounds for denial of the application if the applicant shows to the satisfaction of the department that both of the following conditions exist:

(1)  The person in question took every reasonably available action to prevent the violation or violations that resulted in the disciplinary action.

(2)  The person in question took every reasonably available action to correct the violation or violations once he or she knew, or with the exercise of reasonable diligence should have known, of the violation or violations.

(f)  No application shall be denied pursuant to this section until the department provides the applicant with notice in writing of grounds for the proposed denial of application and affords the applicant an opportunity to submit additional documentary evidence in opposition to the proposed denial.

(g)  This section shall not apply to a bank, trust company, financial institution, title insurer, controlled escrow company, or underwritten title company to which a license is issued in a fiduciary capacity.

(Added by Stats. 2001, Ch. 681, Sec. 5. Effective January 1, 2002.)



1575.2

An applicant for initial licensure as an adult day health care center shall file with the department, pursuant to its regulations, an application on forms furnished by the department, that shall include, but not be limited to, the following:

(a)  Evidence satisfactory to the department that the applicant, its directors, officers, and the person designated to manage the day-to-day affairs of the proposed adult day health care center are of reputable and responsible character.

(b)  Evidence satisfactory to the department of the ability of the applicant to comply with the provisions of this chapter and of rules and regulations adopted pursuant thereto by the department.

(c)  Evidence satisfactory to the department that the applicant for a license to operate an adult day health care center possesses financial resources sufficient to operate each licensed center for a period of not less than 30 calendar days and that these resources are identified for adult day health care center operations. The financial reserve requirements may be met, in whole or in part, by a line of credit or a loan.

(d)  Any other information as may be required by the department for the proper administration and enforcement of this chapter.

(Amended by Stats. 2001, Ch. 681, Sec. 6. Effective January 1, 2002.)



1575.3

(a)  If an adult day health care center or an applicant for a license has not been previously licensed, the department may only issue a provisional license to the center as provided in this section.

(b)  A provisional license to operate an adult day health care center shall expire one year from the date of issuance, or at an earlier time as determined by the department at the time of issuance.

(c)  Within 30 days prior to the expiration of a provisional license, the department shall give the adult day health care center a full and complete inspection, and, if the adult day health care center meets all applicable requirements for licensure, a regular license shall be issued. If the adult day health care center does not meet the requirements for licensure but has made substantial progress towards meeting the requirements, as determined by the department, the initial provisional license shall be renewed for six months.

(d)  If the department determines that there has not been substantial progress towards meeting licensure requirements at the time of the first full inspection provided by this section, or, if the department determines upon its inspection made within 30 days prior to the termination of a renewed provisional license that there is lack of full compliance with the requirements, no further license shall be issued.

(e)  If an applicant for a provisional license to operate an adult day health care center has been denied a license, the applicant may contest the denial by requesting an adjudicative hearing. The proceedings to review the denial shall be conducted pursuant to Section 100171.

(f)  The department shall not apply less stringent criteria when issuing a provisional license pursuant to this section than it applies when issuing a regular license.

(Amended by Stats. 2000, Ch. 869, Sec. 2. Effective January 1, 2001.)



1575.4

(a)  The department may issue a provisional license to an adult day health care center if all of the following conditions are met:

(1)  The adult day health care center and the applicant for licensure substantially meet the standards specified by this chapter and regulations adopted pursuant to this chapter.

(2)  No violation of this chapter or regulations adopted under this chapter exists in the adult day health care center that jeopardizes the health or safety of patients.

(3)  The applicant has adopted a plan for correction of any existing violations that is satisfactory to the department.

(b)  A provisional license issued under this section shall expire not later than one year after the date of issuance, or at an earlier time as determined by the department at the time of issuance, and may not be renewed.

(c)  At the expiration of the provisional license period, the department shall assess the adult day health care center’s full compliance with licensure requirements. If the adult day health care center meets all applicable requirements for licensure, the department shall issue a regular license.

(d)  The department shall not apply less stringent criteria when issuing a provisional license pursuant to this section than it applies when issuing a regular license.

(Amended by Stats. 2000, Ch. 869, Sec. 3. Effective January 1, 2001.)



1575.45

(a)  If the department determines that the adult day health care center operating under a provisional license has serious deficiencies that pose a risk to the health and safety of the participants, the department may immediately take any of the following actions, including, but not limited to:

(1)  Require a plan of correction.

(2)  Limit participant enrollment.

(3)  Prohibit new participant enrollment.

(b)  When appropriate, the California Department of Aging and the department shall coordinate an action or actions to ensure consistency and uniformity.

(c)  The licensee shall have the right to dispute an action or actions taken pursuant to paragraphs (2) and (3) of subdivision (a). The department shall accept, consider, and resolve disputes filed pursuant to this subdivision by a licensee in a timely manner.

(d)  The director shall ensure that public records accurately reflect the current status of any action or actions taken pursuant to this section, including any resolution of disputes.

(Added by Stats. 2000, Ch. 869, Sec. 4. Effective January 1, 2001.)



1575.6

(a)  As a prudent business practice, a licensee shall maintain sufficient financial resources for adult day health care operations to enable each licensed facility to operate for 30 calendar days.

(b)  The financial resource requirement contained in subdivision (a) may be met, in whole or in part, by a line of credit, grant, or loan.

(c)  Whenever a licensee fails to meet the financial resource requirement contained in subdivision (a) for a period of 10 working days, the licensee shall notify the department of that fact within 48 hours.

(Added by Stats. 2001, Ch. 681, Sec. 6.5. Effective January 1, 2002.)



1575.7

(a) (1) The State Department of Public Health, prior to issuing a new license, shall obtain a criminal record clearance for the administrator, program director, and fiscal officer of the proposed adult day health care center. The department shall obtain the criminal record clearances each time these positions are to be filled. When the conditions set forth in paragraph (3) of subdivision (a) of Section 1265.5, subparagraph (A) of paragraph (1) of subdivision (a) of Section 1338.5, and paragraph (1) of subdivision (a) of Section 1736.6 are met, the licensing and certification program shall issue an All Facilities Letter (AFL) informing facility licensees. After the AFL is issued, facilities shall not allow newly hired administrators, program directors, and fiscal officers to have direct contact with clients or residents of the facility prior to completion of the criminal record clearance. A criminal record clearance shall be complete when the department has obtained the person’s criminal offender record information search response from the Department of Justice and has determined that the person is not disqualified from engaging in the activity for which clearance is required.

(2) The criminal record clearance shall require the administrator, program director, and fiscal officer to submit electronic fingerprint images to the Department of Justice.

(3) An applicant and any other person specified in this subdivision, as part of the background clearance process, shall provide information as to whether or not the person has any prior criminal convictions, has had any arrests within the past 12-month period, or has any active arrests, and shall certify that, to the best of his or her knowledge, the information provided is true. This requirement is not intended to duplicate existing requirements for individuals who are required to submit fingerprint images as part of a criminal background clearance process. Every applicant shall provide information on any prior administrative action taken against him or her by any federal, state, or local government agency and shall certify that, to the best of his or her knowledge, the information provided is true. An applicant or other person required to provide information pursuant to this section that knowingly or willfully makes false statements, representations, or omissions may be subject to administrative action, including, but not limited to, denial of his or her application or exemption or revocation of any exemption previously granted.

(b) A past conviction of any crime, especially any crime involving misuse of funds or involving physical abuse shall, in the discretion of the department, be grounds for denial of the license, and shall be grounds to prohibit the person from providing services in an adult day health care center.

(c) Suspension of the applicant from the Medi-Cal program or prior violations of statutory provisions or regulations relating to licensure of a health facility, community care facility, or clinic shall also be grounds for a denial of licensure, where determined by the state department to indicate a substantial probability that the applicant will not comply with this chapter and regulations adopted hereunder.

(d) No applicant which is licensed as a health facility, community care facility, or clinic may be issued a license for an adult day health care center while there exists a subsisting, uncorrected violation of the statutes or regulations relating to such licensure.

(e) The department shall develop procedures to ensure that any licensee, direct care staff, or certificate holder for whom a criminal record has been obtained pursuant to this section or Section 1265.5 or 1736 shall not be required to obtain multiple criminal record clearances.

(f) Notwithstanding any other provision of law, the department may provide an individual with a copy of his or her state or federal level criminal offender record information search response as provided to that department by the Department of Justice if the department has denied a criminal background clearance based on this information and the individual makes a written request to the department for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in his or her written request. The department shall retain a copy of the individual’s written request and the response and date provided.

(Amended by Stats. 2007, Ch. 483, Sec. 17. Effective January 1, 2008.)



1575.9

Each application for a new license or renewal submitted to the state department shall be accompanied by an annual Licensing and Certification Program fee set in accordance with Section 1266.

(Amended by Stats. 2006, Ch. 74, Sec. 17. Effective July 12, 2006.)



1576

The director shall approve an application for a new license if no substantial basis for denial of the license exists under Section 1575.7, and the applicant has met all the requirements for licensure set forth in this chapter and regulations adopted hereunder. Otherwise the director shall deny issuance of the license.

(Amended by Stats. 2003, 1st Ex. Sess., Ch. 7, Sec. 10. Effective May 5, 2003.)



1576.2

Each license issued or renewed pursuant to this chapter shall not be transferable and the initial license shall expire 12 months from the date of its issuance. The director shall be given the discretion to approve applications for relicensure for a period of up to 24 months. Application for annual renewal of a license, accompanied by the required fee, shall be filed with the department not less than 30 days prior to the expiration date. Failure to submit a renewal application prior to that date shall result in expiration of the license.

(Amended by Stats. 2011, Ch. 119, Sec. 4. Effective July 25, 2011.)



1576.5

Immediately upon the denial of any application for issuance or renewal of a license, the state department shall notify the applicant in writing. Not later than 10 days after the state department mails the notice, the applicant may submit a written petition for a hearing to the state department. Upon receipt by the state department of the petition in proper form, such petition shall be set for hearing. The hearing shall be held within 60 calendar days of receipt of the petition. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the state department has all the powers granted therein.

(Added by Stats. 1977, Ch. 1066.)



1578

A provider may share space with another licensed health facility, community care facility, senior center, or other appropriate structure, upon the approval of the department, based upon a determination of all of the following:

(a)  The use of the shared space does not jeopardize the welfare of the participant or other clients.

(b)  The shared use does not exceed occupancy capacity established for fire safety.

(c)  The space used by the adult day health care center is not essential to meet the other program’s licensing requirements.

(d)  Each entity schedules services and activities at separate times. This subdivision shall not apply to space used for meals or for space used by another licensed adult day services program.

For purposes of this section, “shared space” means the mutual use of exits and entrances, offices, hallways, bathrooms, treatment rooms, and dining rooms by an adult day health care center and another program.

(Added by Stats. 2001, Ch. 681, Sec. 8. Effective January 1, 2002.)



1578.1

(a) Notwithstanding subdivisions (b) and (c) of Section 1570.7 or any other provision of law, if an adult day health care center licensee also provides adult day program services, the adult day health care license shall be the only license required to provide these additional services. Costs shall be allocated among the programs in accordance with generally accepted accounting practices.

(b) A provider choosing to add an adult day program within the adult day health care facility shall submit a notice to the department on such forms as may be required.

(c) Review and approval of the application to provide a dual program shall not require an on-site inspection.

(d) The maximum licensed capacity shall be determined by the local fire authority and shall include limits for ambulatory and nonambulatory participants.

(Amended by Stats. 2011, Ch. 119, Sec. 5. Effective July 25, 2011.)



1579

(a) A rural alternative adult day health care center shall operate its programs a minimum of three days weekly, unless the program can justify, to the satisfaction of the department, fewer days of operation due to space, staff, financial, or participant reasons.

(b) Any program desiring to become a parent center and develop a satellite program may be located in an area that does not meet the population requirements of the rural service areas and need not be in the same county as a satellite. The satellite shall be located in an area that meets the population requirements of a rural service area, and shall be located within a reasonable distance of the parent center to allow sharing of administration, services, and supervision. Parent and satellite centers shall be located in the same licensing district office.

(c) Notwithstanding any other provision of law, the administrator or program director of a parent center may, with the approval of the department, serve as the administrator or program director for up to three additional satellite sites.

(d) For the purposes of this section, the following definitions apply:

(1) “Parent” means a licensed and certified adult day health care center that establishes one or more satellites. A satellite may be in the county of the parent or a rural service area. The parent center shall provide administration, supervision, and, with the approval of the department, may share services and staff with one or more satellite centers. The parent center’s license and certification shall cover adult day health care services at one or more satellites.

(2) “Rural alternative adult day health care center” means an adult day health care center located in a rural service area.

(3) “Rural service area” means an identified service area within one hour driving time from the center and with two or more of the following characteristics:

(A) Is more than one-half hour direct driving time from an urban area of 50,000 population or more.

(B) Has no other adult day health care center within one-half hour direct driving time.

(C) Has geographic or climatic barriers, including, but not limited to, snow, fog, ice, mountains, inadequate highways, or weather, that make transportation to another adult day health care center impractical.

(D) Is located in a county with an overall population density of less than 100 persons per square mile.

(E) Can demonstrate in the application for licensure that a shortage of qualified professionals exists in the county or identified service area.

(4) “Satellite” means an adult day health care center established in a rural service area by an existing licensed and certified adult day health care center for the purposes of extending rural adult day health care services to another location. A satellite shall be located close enough to the adult day health center so that administration, supervision, and services may be shared in a manner that does not compromise care and makes it unnecessary for the satellite to be separately licensed. Each satellite shall meet fire and life safety regulations and laws. Prior approval from the department is required before operating or opening a satellite.

(Amended by Stats. 2004, Ch. 632, Sec. 3. Effective January 1, 2005.)






ARTICLE 4 - Standards and Inspection

1580

The state department shall adopt and may from time to time amend or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the reasonable rules and regulations as may be necessary or proper to carry out the purposes and intent of this chapter and to enable the state department to exercise the powers and perform the duties conferred upon it by this chapter, not inconsistent with any statute of this state. The regulations shall prescribe standards of safety and sanitation for the physical plant of adult day health centers and standards for the quality of adult day health care services, including, but not limited to, staffing with duly qualified personnel and average daily staffing requirements. For the purposes of computing average daily attendance staffing requirements, maintenance programs for elderly persons shall, as of January 1, 1992, be included in the calculation for monthly total hours of services provided. In adopting the regulations, the state department shall take into account the physical and mental capabilities and needs of the persons to be served, and consideration shall be given to flexible application of safety and sanitation standards, if necessary, to be consistent with the legislative intent of establishing adult day health care programs in locations easily accessible to economically disadvantaged older persons. Program standards contained in regulations adopted pursuant to this section shall be those specified in Chapter 8.7 (commencing with Section 14520) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Amended by Stats. 1991, Ch. 985, Sec. 3.)



1580.1

The State Department of Health Care Services, and as applicable, the State Department of Public Health and the California Department of Aging, may grant to entities contracting with the State Department of Health Care Services under the PACE program, as defined in Chapter 8.75 (commencing with Section 14591) of Part 3 of Division 9 of the Welfare and Institutions Code, exemptions from the provisions contained in this chapter in accordance with the requirements of Section 100315.

(Amended by Stats. 2011, Ch. 367, Sec. 4. Effective January 1, 2012.)



1580.2

On or before December 1, 1978, the director shall by regulation adopt an equitable and uniform method of evaluating the quality of care and services provided by adult day health centers based upon the following:

(a)  Compliance with regulations adopted pursuant to this chapter.

(b)  Continued demonstrated community need.

(c)  Conformity of the program to individual participants’ assessed and reassessed needs and interests with particular attention to visual, auditory, and equipment needs.

(d)  Suitability of program changes to the community and participants served.

(e)  Compliance with requirements of law pertaining to fire and life and safety.

The evaluation method adopted by the state department shall be published and distributed to all licensed adult day health centers and all other interested persons.

(Added by Stats. 1977, Ch. 1066.)



1580.5

(a) Every adult day health care center shall be periodically inspected and evaluated for quality of care by a representative or representatives designated by the director. Inspections shall be conducted prior to the expiration of certification or at least every two years and as often as necessary to ensure the quality of care being provided, whether initiated by the state department or pursuant to Section 1580.9. As resources permit, an inspection may be conducted prior to, as well as within the first 90 days of, adult day health care center operation.

(b)  After each inspection, the state department shall notify the adult day health care center in writing of any deficiencies in its compliance with this chapter and the rules and regulations adopted pursuant to this chapter, and shall set a reasonable length of time for compliance by the facility. Upon a finding of noncompliance, the state department may also assess a civil penalty not to exceed fifty dollars ($50) per day for each violation continuing beyond the date fixed in the notice for correction. If the violation is not corrected within that time, the civil penalty shall accrue from the date of receipt of the notice by the licensee. If the violation continues beyond the date fixed for correction, the state department may also initiate action against the licensee in accordance with Article 7 (commencing with Section 1595).

(c)  When a civil penalty is to be assessed pursuant to this section, the notice shall specify the amount thereof and shall be served upon the licensee in a manner prescribed by subdivision (c) of Section 11505 of the Government Code. Any judicial action required to collect a civil penalty assessed pursuant to this section shall be brought by the Attorney General acting on behalf of the state department in the superior court of the county in which the adult day health care center is located.

(Amended by Stats. 2000, Ch. 869, Sec. 6. Effective January 1, 2001.)



1580.9

Any person may request an inspection of any adult day health center in accordance with the provisions of this article by transmitting to the state department notice of an alleged violation of applicable requirements prescribed by statute or regulation. Any such notice shall be in writing, specifying to a reasonable extent the details of the alleged violation, and shall be signed by the complainant. The substance of the complaint shall be provided to the licensee no earlier than at the time of the inspection.

Unless the complainant specifically requests otherwise, neither the substance of the complaint provided the licensee nor any copy of the complaint or any record published, released, or otherwise made available to the licensee or the public shall disclose the name of any person mentioned in the complaint, unless the complainant is a duly authorized officer, employee, or agent of the state department conducting the investigation or inspection pursuant to this article.

(Added by Stats. 1977, Ch. 1066.)



1581

Upon receipt of a complaint pursuant to Section 1580.9, the state department shall make a preliminary review. Unless the state department determines that the complaint is willfully intended to harass a licensee or is without any reasonable basis, it shall make an onsite inspection within 10 days after receiving the complaint. In either event, the complainant shall be promptly informed of the state department’s proposed course of action.

No licensee shall discriminate or retaliate in any manner against any person receiving the services of such licensee’s adult day health center, or against any employee of such licensee’s facility, on the basis or for the reason that such person or employee or any other person has initiated or participated in an inspection pursuant to Section 1580.9 or 1581.

(Added by Stats. 1977, Ch. 1066.)



1581.5

Any duly authorized officer, employee, or agent of the department or the California Department of Aging may, upon presentation of proper identification, enter and inspect any place providing adult day health care at any time, with or without advance notice, to secure compliance with, or to prevent a violation of, any provision of this chapter or any regulation adopted hereunder.

(Amended by Stats. 2001, Ch. 681, Sec. 11. Effective January 1, 2002.)



1582

The state department may provide consulting services upon request to any adult day health center to assist in the identification or correction of deficiencies and in the upgrading of the quality of care provided by such adult day health center.

(Added by Stats. 1977, Ch. 1066.)



1582.5

Reports on the results of each inspection, evaluation, or consultation performed pursuant to this article shall be kept on file in the state department, and all inspection reports, consultation reports, lists of deficiencies, and plans of correction shall be open to public inspection.

(Added by Stats. 1977, Ch. 1066.)



1583

The director shall publish and make available to interested persons a list of all licensed adult day health centers, the services which each such facility provides, and the relative evaluation rating of each adult day health center as determined pursuant to Section 1580.2.

(Added by Stats. 1977, Ch. 1066.)



1584

(a)  An adult day health care center that provides care for adults with Alzheimer’s disease and other dementias may install for the safety and security of those persons secured perimeter fences or egress control devices of the time-delay type on exit doors.

(b)  As used in this section, “egress control device” means a device that precludes the use of exits for a predetermined period of time. These devices shall not delay any participant’s departure from the center for longer than 30 seconds. Center staff may attempt to redirect a participant who attempts to leave the center.

(c)  Adult day health care centers installing security devices pursuant to this section shall meet all of the following requirements:

(1)  The center shall be subject to all fire and building codes, regulations, and standards applicable to adult day health care centers using egress control devices or secured perimeter fences and shall receive a fire clearance from the fire authority having jurisdiction for the egress control devices or secured perimeter fences.

(2)  The center shall maintain documentation of diagnosis by a physician of a participant’s Alzheimer’s disease or other dementia.

(3)  The center shall provide staff training regarding the use and operation of the egress control devices utilized by the center, the protection of participants’ personal rights, wandering behavior and acceptable methods of redirection, and emergency evacuation procedures for persons with dementia.

(4)  All admissions to the center shall continue to be voluntary on the part of the participant or with consent of the participant’s conservator, an agent of the participant under a power of attorney for health care, or other person who has the authority to act on behalf of the participant. Persons who have the authority to act on behalf of the participant include the participant’s spouse or closest available relative.

(5)  The center shall inform all participants, conservators, agents, and persons who have the authority to act on behalf of participants of the use of security devices. The center shall maintain a signed participation agreement indicating the use of the devices and the consent of the participant, conservator, agent, or person who has the authority to act on behalf of the participant. The center shall retain the original statement in the participant’s files at the center.

(6)  The use of egress control devices or secured perimeter fences shall not substitute for adequate staff. Staffing ratios shall at all times meet the requirements of applicable regulations.

(7)  Emergency fire and earthquake drills shall be conducted at least once every three months, or more frequently as required by a county or city fire department or local fire prevention district. The drills shall include all center staff and volunteers providing participant care and supervision. This requirement does not preclude drills with participants as required by regulations.

(8)  The center shall develop a plan of operation approved by the department that includes a description of how the center is to be equipped with egress control devices or secured perimeter fences that are consistent with regulations adopted by the State Fire Marshal pursuant to Section 13143. The plan shall include, but not be limited to, the following:

(A)  A description of how the center will provide training for staff regarding the use and operation of the egress control device utilized by the center.

(B)  A description of how the center will ensure the protection of the participant’s personal rights consistent with applicable regulations.

(C)  A description of the center’s emergency evacuation procedures for persons with Alzheimer’s disease and other dementias.

(d)  This section does not require an adult day health care center to use security devices in providing care for persons with Alzheimer’s disease and other dementias.

(Amended by Stats. 1999, Ch. 658, Sec. 3. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



1584.5

Every adult day health care center shall, for the purpose of addressing issues that arise when an adult day health care participant is missing from the facility, develop and comply with an absentee notification plan, as part of the individual plan of care, as defined in Section 1570.7. The plan shall include and be limited to the following: a requirement that an administrator of the facility, or his or her designee, inform the participant’s authorized representative when that participant is missing from the facility and the circumstances in which an administrator of the facility, or his or her designee, shall notify local law enforcement when a participant is missing from the facility.

(Added by Stats. 2013, Ch. 674, Sec. 4. Effective January 1, 2014.)






ARTICLE 5 - Additional Requirements

1585

No member of the governing board of an adult day health center, nor any member of the immediate family of that board member, may have any direct or indirect interest in any contract for supplying services to the adult day health center.

(Amended by Stats. 2003, 1st Ex. Sess., Ch. 7, Sec. 11. Effective May 5, 2003.)



1585.2

(a)  Any operator of a health facility licensed to provide adult day health care under this chapter shall provide that adult day health care as a separate program as determined by the State Department of Health Services.

(b)  Any operator of a clinic or community care facility licensed to provide adult day health care under this chapter shall provide that adult day health care as an independent program that is located in a separate, freestanding facility or in a distinct part of the clinic or community care facility.

(Amended by Stats. 1998, Ch. 728, Sec. 3. Effective January 1, 1999.)



1585.5

Adult day health care centers shall provide services to each participant pursuant to an individual plan of care designed to maintain or restore each participant’s optimal capacity for self-care.

(Amended by Stats. 1998, Ch. 151, Sec. 6. Effective January 1, 1999.)



1586

No adult day health center shall refuse to provide adult day care health services to any person on the basis that service to such person will be reimbursed under the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(Added by Stats. 1977, Ch. 1066.)



1586.6

Adult day health care centers may not require family members to attend the center or assist the participant with activities of daily living while at the center.

(Added by Stats. 2003, Ch. 105, Sec. 1. Effective January 1, 2004.)



1586.7

(a)  Adult day health care centers may not discriminate because of race, color, creed, national origin, sex, sexual orientation, or physical or mental disabilities. Centers shall accommodate individuals with physical disabilities by ensuring that they have access to bathrooms, hallways, and door entrances, and by providing safe and adequate parking and passenger loading areas. All staff at centers shall be trained and able to interact with participants with physical disabilities.

(b)  Notwithstanding subdivision (a), the program may not admit any participants to the program that, in the clinical judgment of those administering the program, cannot be appropriately cared for by the program.

(Added by Stats. 2003, Ch. 105, Sec. 2. Effective January 1, 2004.)






ARTICLE 5.5 - Grants-in-Aid Program

1588

(a)  The state department shall, subject to the availability of funds appropriated therefor, conduct a grants-in-aid program for the following purposes:

(1)  To assist in the establishment of new adult day health care centers.

(2)  To assist in stabilizing or expanding the health care operations of adult day health care centers which have been licensed for a period of two years or less.

(3)  To assist in expanding the health care operations of adult day health care centers which have been licensed for a period of two years or more when identified expansion meets criteria outlined in the specific guidelines established for the grant-supported activities. Expansion under this paragraph shall be based on documented unmet need.

(b)  The grants authorized pursuant to this article shall be limited in purpose to defraying operating expenses of the center, including staffing costs, required renovation costs, and facility rental costs.

(Amended by Stats. 2000, Ch. 108, Sec. 6. Effective July 10, 2000.)



1588.2

Eligibility for grants pursuant to this article shall be limited to any public or private nonprofit agency. As a condition of making a grant, the director shall require the applicant to match not less than 20 percent of the amount granted. The required match may be cash or in-kind contributions, or a combination of both. In-kind contributions may include, but shall not be limited to, staff and volunteer services.

(Amended by Stats. 1998, Ch. 151, Sec. 7. Effective January 1, 1999.)



1588.3

The grant amount available from funds appropriated through the Budget Act for the Adult Day Health Care Program shall not exceed one hundred twenty-five thousand dollars ($125,000) for a single project.

(Amended by Stats. 2000, Ch. 108, Sec. 7. Effective July 10, 2000.)



1588.5

In developing policies and priorities pertaining to the allocation of grant funds, the department shall give primary consideration to the following factors:

(a) The applicant’s immediate need for funds.

(b) The demonstrated community support for the project.

(c) The applicant’s long-term prospects for financial stability.

(d) The applicant’s demonstrated marketing strategies.

(e) The applicant’s ability to provide innovative services and to coordinate with other services in the continuum of care.

(f) Special consideration shall be given to an applicant who is in one or more of the following categories:

(1) Applicants in rural areas.

(2) Applicants in counties where there are no other centers or in areas where there are no other centers within one hour driving time from the proposed site.

(3) Applicants who will deliver services in an area with a high elderly ethnic minority population when compared to the total elderly population of the area.

(4) Applicants who will deliver services in an area with a high percentage of elderly Medi-Cal beneficiaries when compared to the total elderly population of the area.

(Amended by Stats. 2004, Ch. 632, Sec. 4. Effective January 1, 2005.)



1588.7

(a) The department, unless otherwise specified in the interagency agreement entered into pursuant to Section 1572 or pursuant to annual Budget Act requirements, shall adopt specific guidelines for the establishment of grant-supported activities, including criteria for evaluation of each activity and monitoring to assure compliance with grant conditions and applicable regulations of the department. Funds shall be awarded only after the applicant’s proposal is approved by the department or the California Department of Aging pursuant to the guidelines established for these grants.

(b) The department, unless otherwise specified by annual Budget Act requirements, shall develop a contract with each selected project.

(Amended by Stats. 2004, Ch. 632, Sec. 5. Effective January 1, 2005.)



1589

Subject to the appropriation of funds pursuant to the annual Budget Act, the department may establish planning and development grants for public or private nonprofit applicants that request assistance in conducting feasibility and needs analysis for new adult day health care centers.

(Amended by Stats. 2004, Ch. 632, Sec. 6. Effective January 1, 2005.)



1589.5

State administrative costs on grants issued pursuant to this article shall not exceed 10 percent of the amount of the grants.

(Added by renumbering Section 1589 by Stats. 2000, Ch. 108, Sec. 10. Effective July 10, 2000.)






ARTICLE 6 - Denial, Suspension, and Revocation

1590

The state department may suspend or revoke any license issued under the provisions of this chapter upon any of the following grounds and in the manner provided in this article:

(a)  Violation by the licensee of any of the provisions of this chapter or of the rules and regulations adopted pursuant to this chapter.

(b)  Aiding, abetting, or permitting the violation of any provision of this chapter or of the rules and regulations adopted pursuant to this chapter.

(c)  Conduct in the operation or maintenance, or both the operation and maintenance, of an adult day health facility which is inimical to the health, morals, welfare, or safety of either an individual receiving services from the facility or the people of the State of California.

(Added by Stats. 1977, Ch. 1066.)



1590.5

Proceedings for the suspension, revocation, or denial of a license under this article shall be conducted in accordance with Section 100171. Except as provided in Section 1591, Section 100171 shall prevail in the event of a conflict between this chapter and Section 100171. The director shall ensure that public records accurately reflect the current status of any potential adverse action or actions, including the resolution of disputes.

(Amended by Stats. 2000, Ch. 869, Sec. 8. Effective January 1, 2001.)



1591

(a) When the director intends to seek the suspension or revocation of a license, the director shall notify the licensee of the proposed suspension or revocation and, at the same time, shall serve the person with an accusation. Upon receipt of a notice of defense from the licensee, the director shall set the matter for hearing within five days. The director shall make a final determination as to whether to suspend or revoke the license within 30 days after the original hearing has been completed.

(b) The director may temporarily suspend a license prior to a hearing when he or she determines that the suspension is necessary to protect the health and safety of the participants. In the event of a prehearing suspension, the director shall notify the licensee of the suspension and its effective date and, at the same time, shall serve the licensee with an accusation. Within 15 days of receiving a notice of defense from the licensee, the director shall set the matter for a hearing that shall be held as soon as possible, but not later than 30 days after receipt of the notice. The temporary suspension shall remain in effect until the hearing is completed and the director has made a final determination on the merits, which shall be made within 30 days after the hearing has been completed.

(Amended by Stats. 2004, Ch. 632, Sec. 7. Effective January 1, 2005.)



1591.5

The withdrawal of an application for a license after it has been filed with the state department shall not, unless the state department consents in writing to such withdrawal, deprive the state department of its authority to institute or continue a proceeding against the applicant for the denial of the license upon any ground provided by law or to enter an order denying the license upon any such ground.

The suspension, expiration, or forfeiture by operation of law of a license issued by the state department, or its suspension, forfeiture, or cancellation by order of the state department or by order of a court of law, or its surrender without the written consent of the state department, shall not deprive the state department of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee on any such ground.

(Added by Stats. 1977, Ch. 1066.)






ARTICLE 7 - Offenses

1595

Any license revoked pursuant to this article may be reinstated pursuant to the provisions of Section 11522 of the Government Code.

(Added by Stats. 1977, Ch. 1066.)



1595.2

Any person who negligently, repeatedly, or willfully violates any of the provisions of this chapter, or regulations adopted pursuant to this chapter, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 147. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1595.5

The director may bring an action to enjoin the violation or threatened violation of Section 1575 in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7, of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss.

(Added by Stats. 1977, Ch. 1066.)



1596

Any action brought by the director against an adult day health center shall not abate by reason of a sale or other transfer of ownership of the adult day health center which is a party to the action.

(Added by Stats. 1977, Ch. 1066.)



1596.5

The district attorney of every county shall, upon application by the state department or its authorized representative institute and conduct the prosecution of any action for violation within his county of any provisions of this chapter or of regulations adopted pursuant to this chapter.

(Added by Stats. 1977, Ch. 1066.)









CHAPTER 3.35 - Child Care Provider Registration

1596.60

(a) For the purposes of this chapter, the following definitions shall apply:

(1) “Department” means the State Department of Social Services.

(2) “Director” means the Director of Social Services.

(3) “Trustline provider,” “license exempt child care provider,” or “provider” means a person 18 years of age or older who provides child care, supervision, or any person providing in-home educational or counseling services to a minor, and who is not required to be licensed pursuant to Section 1596.792. “Provider” also means a person who provides care or childcare supervision in an ancillary day care center other than the parent or guardian of the child receiving the care.

(4) “Ancillary day care center” means a day care center, as defined in Section 1596.76, that is associated with an athletic club, grocery store, or other business or group of businesses that is not required to be licensed pursuant to subdivision (k) of Section 1596.792 that provides a day care center that is ancillary to its principal business activity and that provides day care services, with or without a fee, for the children of the clients or customers of that business or group of businesses while the clients or customers are engaged in shopping for, or purchasing, goods or services from that business or group of businesses.

(b) This section shall become operative on January 1, 2011.

(Repealed (in Sec. 1) and added by Stats. 2009, Ch. 199, Sec. 2. Effective January 1, 2010. Section operative January 1, 2011, by its own provisions.)



1596.601

Any child care provider who possesses any one of the following identification cards may initiate a background examination to be a trustline provider:

(a)  A valid California driver’s license.

(b)  A valid identification card issued by the Department of Motor Vehicles.

(c)  A valid Alien Registration Card.

(d)  In the case of a person living in a state other than California, a valid numbered photo identification card issued by an agency of the state other than California.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.603

(a)  Each person initiating a background examination to be a trustline provider shall either obtain two sets of fingerprints from a law enforcement agency or other local agency on a fingerprint card authorized by the Department of Justice and shall submit the fingerprints, or send his or her fingerprints to the Department of Justice by electronic transmission in a manner approved by the department, unless exempted in subdivision (e), and a completed trustline application to the department, or the local child care resource and referral agency which will immediately forward the application package to the department. The agency taking the fingerprints shall inscribe the serial number from the identification card described in Section 1596.601 on the fingerprint cards.

(b)  A law enforcement agency or other local agency authorized to take fingerprints may charge a reasonable fee to offset the costs of fingerprinting for the purposes of this chapter.

(c)  Upon receipt, the department shall transmit the fingerprint card and a copy of the application to the Department of Justice. The Department of Justice shall use the fingerprints and the application to search the state and Federal Bureau of Investigation criminal history information pursuant to Section 1596.871 and the automated child abuse system pursuant to subdivision (b) of Section 1596.877.

(d)  A person who is a current licensee or employee in a facility licensed by the department need not submit fingerprints to the department and may transfer their criminal record clearance pursuant to subdivision (h) of Section 1596.871. The person shall instead submit to the department, along with the person’s application, a copy of the person’s identification card described in Section 1596.601 and sign a declaration verifying the person’s identity. A willful false declaration is a violation of this subdivision punishable in the same manner as provided under Section 1596.890.

(Amended by Stats. 1998, Ch. 311, Sec. 43. Effective August 19, 1998.)



1596.605

(a)  (1)  The department shall establish a trustline registry pursuant to this chapter and shall continuously update the registry information. Upon submission of the trustline application and fingerprints or other identification documents pursuant to either subdivision (a) or (e) of Section 1596.603, the department shall enter into the trustline registry the provider’s name, identification card number, and an indicator that the provider has submitted an application and fingerprints or identification documentation. This provider shall be known as a “trustline applicant.”

(2)  A person shall not be entitled to apply to be a trustline provider and shall have his or her application returned without the right to appeal if the provider would not be eligible to obtain a child care license pursuant to Section 1596.851.

(b)  (1)  Before approving the person’s application, the department shall check the individual criminal history pursuant to Section 1596.871 and against the child abuse index pursuant to subdivision (b) of Section 1596.877. Upon completion of the searches of the state summary criminal history information and the child abuse index, and, if applicable, the records of the Federal Bureau of Investigation, the department shall grant the trustline application if grounds do not exist for denial pursuant to Section 1596.607 and the department shall enter that finding in the provider’s record in the trustline registry and shall notify the provider of the action. This provider shall be known as a “registered trustline child care provider.”

(2)  The department may transfer the criminal record clearance granted to a registered trustline child care provider and hold the registered trustline child care provider’s criminal record clearance in its active files pursuant to subdivision (h) of Section 1596.871.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.607

(a)  (1)  If the department finds that the trustline applicant has been convicted of a crime, other than a minor traffic violation, the department shall deny the application, unless the director grants an exemption pursuant to subdivision (f) of Section 1596.871.

(2)  If the department finds that the trustline applicant has an arrest as described in subdivision (a) of Section 1596.871, the department may deny the application if the trustline applicant may pose a risk to the health and safety of any person who is or may become a client and the department complies with subdivision (e) of Section 1596.871.

(3)  The department shall comply with the requirements of Section 1596.877 and may deny the application of a trustline applicant for substantiated child abuse that may pose a threat to the health and safety of any person who is or may become a client.

(4)  The department may deny the application for registration of the trustline applicant if it discovers that it had previously revoked a license or certificate to be a certified family home held by the trustline applicant or excluded the trustline applicant from a licensed facility.

(5)  The department may deny the application for registration of the trustline applicant if it discovers that it had previously denied the trustline applicant’s application for a license from the department or certificate of approval to be a certified family home.

(b)  (1)  If, the department denies registration pursuant to subdivision (a), it shall advise the provider of the right to appeal. The provider shall have 15 days to appeal the denial.

(2)  Upon receipt by the department of the appeal, the appeal shall be set for hearing. The hearing shall be conducted in accordance with Section 1596.887.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.608

(a)  (1)  The department may revoke a provider’s trustline registration for any of the following:

(A)  Procuring trustline registration by fraud or misrepresentation.

(B)  Knowingly making or giving any false statement or information in conjunction with the application for issuance of trustline registration.

(C)  Criminal conviction unless an exemption is granted pursuant to Section 1596.871.

(D)  Incident of child abuse or neglect or other conduct that poses a threat to the health and safety of any person who is or may become a client.

(2)  The hearing to revoke the trustline registration shall be conducted in accordance with Section 1596.887.

(b)  The trustline provider’s registration shall be considered forfeited under the following conditions:

(1)  The trustline provider has had a license or certificate of approval revoked, suspended, or denied as authorized under Section 1534, 1550, 1568.082, 1569.50, or 1596.885.

(2)  The trustline provider has been denied employment, residence, or presence in a facility based on action resulting from an administrative hearing pursuant to Section 1558, 1568.092, 1569.58, or 1596.8897.

(3)  The trustline provider fails to maintain a current mailing address with the department.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.61

(a)  The department may charge a fee to a trustline applicant. The department may enter into an interagency agreement for the purpose of transferring funds to offset the costs incurred by the California Child Care Resource and Referral Network to implement the trustline program pursuant to this chapter.

(b)  The maximum fee shall not exceed the total actual costs of all of the following:

(1)  The searches of the state summary criminal history information and the child abuse index performed by the Department of Justice. The cost to check the criminal history information shall not subsidize the cost to check the criminal history of other persons by the State Department of Social Services who are not charged a fee by the Department of Justice.

(2)  The cost incurred by the Department of Justice for the searches of the records of the Federal Bureau of Investigation.

(3)  The information and technical assistance provided by the California Child Care Resource and Referral Network to parents, providers, and employment agencies.

(4)  The implementation by the local child care resource and referral programs of the trustline program.

(5)  The cost to the department to process the applications and maintain the trustline registry.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.615

All moneys collected by the department to implement this chapter shall, notwithstanding Section 13340 of the Government Code, be continuously appropriated to the department without regard to fiscal year for expenditure pursuant to this chapter.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.616

Notwithstanding Section 1596.61, the department shall charge a fee to each trustline applicant who provides care in an ancillary day care center, that is equal to and does not exceed the total amount required by the department to process applications and maintain the trustline registry for these providers.

(Amended by Stats. 2010, Ch. 431, Sec. 1. Effective September 29, 2010.)



1596.62

(a)  (1)  The Department of Justice shall maintain and continually update an index of reports of child abuse by, and pertinent criminal convictions of, providers and shall inform the department of subsequent reports received from the child abuse index pursuant to Section 11170 of the Penal Code and the criminal history. The department shall continually update the trustline registry pursuant to the actions required in Section 1596.607.

(2)  The trustline applicant and registered trustline provider shall inform the department of any new mailing address in writing within 10 days of the change in address.

(b)  The department shall provide the California Child Care Resource and Referral Network with a continually updated record of the trustline applicants, trustline applicants that the department denied, the registered trustline child care providers, and providers whose registration that the department revoked.

(c)  Notwithstanding any other law, including Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code, state officers or employees shall not be liable for any damages caused by their conduct pursuant to this chapter except for intentional acts or gross negligence.

(d)  On July 1, 1998, the Department of Justice shall transfer all trustline application and registration material to the department. The department shall be responsible for all pending applications and hearings and shall transfer all trustline application and registration information.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.63

It is a misdemeanor for a person to falsely represent or present himself or herself as a trustline applicant or a registered trustline child care provider.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.64

(a)  The department shall enter into a contract with the California Child Care Resource and Referral Network to administer the trustline duties as described in this chapter.

(b)  The California Child Care Resources and Referral Network may subcontract with local resource and referral programs for the implementation of the trustline program at the local level.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.643

(a)  The California Child Care Resource and Referral Network shall have the following responsibilities:

(1)  Establish and maintain a toll-free line to allow parents, employment agencies, child care referral groups and registries, alternative payment programs, and others to determine if a provider is a trustline applicant or a registered trustline child care provider.

(2)  Develop a statewide promotion plan, publicize statewide existence, benefits, and methods of accessing the trustline for both parents and providers, and distribute trustline applications statewide.

(3)  Monitor and provide assistance to the child care resource and referral agencies in carrying out their trustline responsibilities.

(4)  Seek private financial support for the trustline.

(5)  Ensure that the trustline is accessible to all persons in the state, regardless of their ability to speak English.

(b)  Officers or employees of the California Child Care Resource and Referral Network shall not be liable for any injury caused by their conduct pursuant to paragraph (1) of subdivision (a), except for intentional conduct or gross negligence.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.645

The California Child Care Resource and Referral Network, in consultation with representatives of private industry, parents, child care resource and referral agencies, the department, the State Department of Education, trustline providers, employment agencies, and the pediatric health sector, shall review and make recommendations concerning the operation of the trustline. This review shall include a consideration of strategies for reducing the processing time for trustline application denials, and to the extent possible, an evaluation of, or proposed methodology for measuring, whether those child care providers for whom trustline applications are denied are still providing care when denial letters are sent to them.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.65

(a)  An employment agency, as defined in Section 1812.501 of the Civil Code, that refers a child care provider to parents or guardians who are not required to be a licensed child day care facility shall not make a placement of a child care provider who is not a trustline applicant or a registered child care provider.

(b)  Any violation of this section is a misdemeanor and shall be punishable by a fine of one hundred dollars ($100).

(Amended by Stats. 1998, Ch. 287, Sec. 2. Effective January 1, 1999.)



1596.653

(a)  It is the intent of the Legislature to protect the well-being of California children by regulating private individuals and companies that transport or accompany minors to out-of-state residential facilities or institutions.

(b)  As used in this section:

(1)  “Transport escort service” means any person, partnership, association, or corporation that accepts financial compensation or other consideration to accompany or transport minors who are residents of California to any residential facility or institution located outside the state.

(2)  “Minor” means any person under the age of 18 years.

(3)  “Department” means the State Department of Social Services.

(c)  Every transport escort service that accompanies or transports a minor who is a resident of California to any residential facility or institution located outside the state, shall first provide the minor’s parents, custodial parent, or legal guardian with all of the following:

(1)  A description of the child care provider trustline registry established pursuant to this chapter that provides criminal history checks on child care providers.

(2)  An explanation of how a parent may obtain more information about the child care provider trustline registry.

(3)  A statement that a transport escort service is prohibited by law from transporting or accompanying a minor unless the person or persons transporting the minor are trustline registered child care providers.

(4)  An explanation of how the parent may verify the trustline registration of the transport escort service.

(5)  An explanation of the minor’s right to make a complaint to a child protective agency concerning abusive treatment by the transport escort service.

(d)  A transport escort service shall not transport or accompany a minor without obtaining the written permission of the minor’s parents, custodial parent, or legal guardian.

(e)  The transport escort service shall verify in writing that the minor’s parents, custodial parent, or legal guardian has received the information required under subdivision (c).

(f)  A transport escort service shall not accompany or transport a minor to any residential facility or institution located outside the state, unless the person or persons transporting or accompanying the minor are trustline registered child care providers.

(g)  A minor, parent, or legal guardian claiming to be aggrieved by a violation of this section by a transport escort service may bring a civil action for injunctive relief or damages, or both.

(h)  In addition to the remedy provided in subdivision (g), a violation of this section may be prosecuted as a misdemeanor punishable by a fine of not less than five hundred dollars ($500) or more than five thousand dollars ($5,000) as to each person with respect to whom a violation occurs, or imprisonment in a county jail for not more than six months.

(i)  This section does not apply to the following:

(1)  The transport of minors by any governmental agency or employee.

(2)  The transport of minors under the jurisdiction of the juvenile court.

(3)  The transport of minors by family members or relatives.

(j)  Nothing in this section shall limit any claim for damages or the issuance of any injunction that a parent or child may assert against a transport escort service pursuant to any other state or federal law or regulation.

(Added by Stats. 1999, Ch. 772, Sec. 1. Effective January 1, 2000.)



1596.655

A child care resource and referral agency established pursuant to Article 2 (commencing with Section 8210) of Chapter 2 of Part 6 of the Education Code shall have the following responsibilities in the administration of the trustline within its local geographic area of service:

(a)  Implement the local elements of the promotion plan designed by the California Child Care Resource and Referral Network pursuant to Section 1596.643 and publicize the availability, purpose, and benefits of the trustline to parents, child care providers, prospective child care providers, and institutions and agencies that have frequent contact with parents and providers.

(b)  Cooperate with the California Child Care Resource and Referral Network in promotional and data collection efforts.

(c)  Report annually to the California Child Care Resource and Referral Network on local promotional efforts, problems encountered, and recommendations for program improvement.

(d)  Ensure that the trustline is accessible to all persons in the state, regardless of their ability to speak English.

(e)  Provide information and technical assistance on the trustline process to parents, child care providers, and other interested parties.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Operative July 1, 1998, by Section 1596.68.)



1596.656

(a) A person 18 years of age or older, who provides child care or child care supervision in an ancillary day care center, as defined in Section 1596.60, shall be registered pursuant to Sections 1596.603 and 1596.605. Nothing in this chapter shall be construed to prevent a person under 18 years of age from being employed in an ancillary day care center.

(b) Notwithstanding any provision of law to the contrary, if a person 18 years of age or older is denied trustline registration by the department pursuant to Section 1596.605 or 1596.607, or if the department revokes a person’s trustline registration pursuant to Section 1596.608, that person shall be ineligible for employment in a position providing child care or child care supervision in an ancillary day care center.

(c) If an existing employee providing child care or child care supervision in an ancillary day care center, or a prospective employee seeking employment in a position that provides child care or child care supervision in an ancillary day care center, submits an application to the department to become a registered trustline child care provider, that existing or prospective employee shall be deemed to be in compliance with the requirements of this section and permitted to work in a position providing child care or child care supervision pending the department’s review of his or her trustline application. The existing or prospective employee shall become ineligible for employment providing child care or child care supervision in an ancillary day care center if the department denies his or her trustline application and any right to appeal the department’s denial has been exhausted or has expired.

(d) This section shall become operative on January 1, 2011.

(Amended by Stats. 2010, Ch. 431, Sec. 2. Effective September 29, 2010. Section initially operative January 1, 2011, by its own provisions.)



1596.66

(a)  Each license-exempt child care provider, as defined pursuant to Section 1596.60, who is compensated, in whole or in part, with funds provided pursuant to the Alternative Payment Program, Article 3 (commencing with Section 8220) of Chapter 2 of Part 6 of the Education Code or pursuant to the federal Child Care and Development Block Grant Program, except a provider who is, by marriage, blood, or court decree, the grandparent, aunt, or uncle of the child in care, shall be registered pursuant to Sections 1596.603 and 1596.605 in order to be eligible to receive this compensation. Registration under this chapter shall be required for providers who receive funds under Section 9858 and following of Title 42 of the United States Code only to the extent permitted by that law and the regulations adopted pursuant thereto. Registration under this chapter shall be required for providers who receive funds under the federal Child Care and Development Block Grant Program only to the extent permitted by that program and the regulations adopted pursuant thereto.

(b)  For the purposes of registration of the providers identified in subdivision (a), the following procedures shall apply:

(1)  Notwithstanding subdivision (a) of Section 1596.603, the provider shall submit the fingerprints and trustline application to the local child care resource and referral agency established pursuant to Article 2 (commencing with Section 8210) of Chapter 2 of Part 6 of the Education Code. The local child care resource and referral agency shall transmit the fingerprints and completed trustline applications to the department and address any local problems that occur in the registration system. If a fee is charged by the local child care resource and referral agency that takes a provider’s fingerprints, the provider shall be reimbursed for this charge by the State Department of Education, through the local child care resource and referral agency, from federal Child Care and Development Block Grant funds to the extent that those funds are available.

(2)  The department shall adhere to the requirements of Sections 1596.603, 1596.605, 1596.606, and 1596.607 and shall notify the California Child Care Resource and Referral Network of any action it takes pursuant to Sections 1596.605, 1596.606, and 1596.607.

(3)  The California Child Care Resource and Referral Network shall notify the applicable local child care resource and referral agencies, alternative payment programs, and county welfare departments of the status of the trustline applicants and registered trustline child care providers. The network shall maintain a toll-free telephone line to provide information to the local resource and referral agencies, the alternative payment programs, and the child care recipients of the status of providers.

(c)  This section shall become operative only if funds appropriated for the purposes of this article from Item 6110-196-890 of Section 2 of the Budget Act of 1991 are incorporated into and approved as part of the state plan that is required pursuant to Section 658(E)(a) of the federal Child Care Block Grant Act of 1990 (Sec. 5082, P.L. 101-508).

(Amended by Stats. 2000, Ch. 819, Sec. 7. Effective January 1, 2001. Section conditionally operative by its own provisions.)



1596.67

(a)  To the extent permitted by federal law, each child care provider, as defined by Section 1596.60, who receives compensation, in whole or in part, under Stage 1 of the CalWORKs Child Care Program pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code, for providing child care for a recipient or former recipient, except a provider who is, by marriage, blood, or court decree, the grandparent, aunt, or uncle of the child in care, shall be registered pursuant to Sections 1596.603 and 1596.605 in order to be eligible to receive this compensation. Active trustline registration is required for providers who receive compensation under Stage 1 of the CalWORKs Child Care Program pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code, for providing child care for a recipient or former recipient only to the extent permitted by that law and the regulations adopted pursuant thereto. This section applies only to a license-exempt child care provider, as defined by Section 1596.60, who registers for payment under Stage 1 of the CalWORKs Child Care Program pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code, for providing child care for a recipient or former recipient after the implementation of the trustline registration system in those programs. A provider, as defined by Section 1596.60, who was exempted from trustline registration because the provider was not compensated, in whole or in part, with funds provided under Stage 1 of the CalWORKs Child Care Program pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code, for providing child care for a recipient or former recipient shall be registered, at no cost to the provider, pursuant to Sections 1596.603 and 1596.605 when either of the following occur:

(1)  The provider begins to provide child care to an eligible family for which he or she has not provided care.

(2)  The provider begins to provide child care to an eligible family subsequent to a lapse in providing care that is compensated under Stage 1 of the CalWORKs Child Care Program pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code, for providing child care for a recipient or former recipient.

(b)  Payment provided pursuant to subdivision (a) shall cease if the provider has a criminal conviction for which the department has not granted a criminal record exemption pursuant to subdivision (f) of Section 1596.871.

(c)  Subdivision (a) shall not be implemented unless funding for trustline registration is appropriated to the department for this purpose in the annual Budget Act or in other legislation. The department shall enter into a contract with the California Child Care Resource and Referral Network to administer the trustline as it relates to providers who are compensated under Stage 1 of the CalWORKs Child Care Program pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code, for providing child care for a recipient or former recipient.

(Amended by Stats. 1998, Ch. 329, Sec. 9. Effective August 21, 1998.)



1596.68

(a) This chapter shall be operative on July 1, 1998.

(b) (1) Before, on, or after July 1, 1998, the department may adopt regulations to implement this chapter.

(2) The initial adoption of any emergency regulations for purposes of this chapter following January 1, 1998, shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare. Emergency regulations adopted pursuant to this subdivision shall remain in effect for no more than 180 days.

(Added by Stats. 1997, Ch. 843, Sec. 4. Effective January 1, 1998. Note: This section prescribes a delayed operative date for Chapter 3.35, commencing with Section 1596.60.)






CHAPTER 3.4 - California Child Day Care Act

ARTICLE 1 - General Provisions and Definitions

1596.70

This chapter and Chapters 3.5 (commencing with Section 1596.90) and 3.6 (commencing with 1597.30) may be cited as the California Child Day Care Facilities Act.

(Amended by Stats. 1985, Ch. 1064, Sec. 4.)



1596.71

This chapter applies to Chapters 3.5 (commencing with Section 1596.90) and 3.6 (commencing with Section 1597.30). This chapter also applies to Chapter 3.65 (commencing with Section 1597.70).

(Amended by Stats. 1994, Ch. 690, Sec. 1. Effective January 1, 1995.)



1596.72

The Legislature finds all of the following:

(a)  That child day care facilities can contribute positively to a child’s emotional, cognitive, and educational development.

(b)  That it is the intent of this state to provide a comprehensive, quality system for licensing child day care facilities to ensure a quality day care environment.

(c)  That this system of licensure requires a special understanding of the unique characteristics and needs of the children served by child day care facilities.

(d)  That it is the intent of the Legislature to establish within the State Department of Social Services an organizational structure to separate licensing of child day care facilities from those facility types administered under Chapter 3 (commencing with Section 1500).

(e)  That good quality child day care services are an essential service for working parents.

(Amended by Stats. 1985, Ch. 1064, Sec. 5.)



1596.73

The purposes of this act are to:

(a)  Streamline the administration of child care licensing and thereby increase the efficiency and effectiveness of this system.

(b)  Encourage the development of licensing staff with knowledge and understanding of children and child care needs.

(c)  Provide providers of child care with technical assistance about licensing requirements.

(d)  Enhance consumer awareness of licensing requirements and the benefits of licensed child care.

(e)  Recognize that affordable, quality licensed child care is critical to the well-being of parents and children in this state.

(Amended by Stats. 1985, Ch. 1064, Sec. 6.)



1596.74

Unless the context otherwise requires, the definitions contained in this chapter govern the construction of this chapter and Chapters 3.5 (commencing with Section 1596.90) and 3.6 (commencing with Section 1597.30).

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.75

“Child” means a person who is under 18 years of age who is being provided care and supervision in a child day care facility, except where otherwise specified in this act.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.750

“Child day care facility” means a facility that provides nonmedical care to children under 18 years of age in need of personal services, supervision, or assistance essential for sustaining the activities of daily living or for the protection of the individual on less than a 24-hour basis. Child day care facility includes day care centers, employer-sponsored child care centers, and family day care homes.

(Amended by Stats. 1994, Ch. 690, Sec. 2. Effective January 1, 1995.)



1596.76

“Day care center” means any child day care facility other than a family day care home, and includes infant centers, preschools, extended day care facilities, and schoolage child care centers.

(Amended by Stats. 2002, Ch. 1022, Sec. 3. Effective September 28, 2002.)



1596.77

“Department” means the State Department of Social Services.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.770

“Director” means the Director of Social Services.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.771

“Employer-sponsored child care center” means any child day care facility at the employer’s site of business operated directly or through a provider contract by any person or entity having one or more employees, and available exclusively for the care of children of that employer, and of the officers, managers, and employees of that employer.

(Added by Stats. 1994, Ch. 690, Sec. 3. Effective January 1, 1995.)



1596.773

(a) “Probation” means the period of time that a licensed child day care facility is required to comply with specific terms and conditions set forth by the department in order to stay or postpone the revocation of the facility’s license.

(b) “Revocation” means an administrative action taken by the department to void or rescind the license of a child day care facility because of serious or chronic violations of licensing laws or regulations by the facility.

(Added by Stats. 2004, Ch. 358, Sec. 3. Effective January 1, 2005.)



1596.775

The Legislature finds and declares all of the following:

(a)  There is a severe shortage of child care for schoolage children throughout California, with many schoolage children going home to an empty, unsupervised setting after school.

(b)  For nearly five years several counties have participated in a pilot program that allows for a family day care home to care for two additional children above the current number allowed pursuant to licensing regulations.

(c)  As part of the pilot program, a study was conducted by the Assembly Office of Research. The results of the study demonstrated that the pilot program achieved all of the following results:

(1)  Increased access to care for schoolage children.

(2)  Participating providers encountered few problems and strongly support expansion of the program.

(3)  Parents of children in the pilot program family day care homes strongly support the program.

(4)  Participating providers with additional children were no more likely to receive substantiated complaints from licensing officials than nonparticipants.

(5)  Local governments and planning officials saw little or no impact on their licensing policies and procedures.

(6)  Overall quality of care was not adversely affected.

(Added by Stats. 1996, Ch. 18, Sec. 1. Effective January 1, 1997.)



1596.78

(a)  “Family day care home” means a home that regularly provides care, protection, and supervision for 14 or fewer children, in the provider’s own home, for periods of less than 24 hours per day, while the parents or guardians are away, and is either a large family day care home or a small family day care home.

(b)  “Large family day care home” means a home that provides family day care for 7 to 14 children, inclusive, including children under the age of 10 years who reside at the home, as set forth in Section 1597.465 and as defined in regulations.

(c)  “Small family day care home” means a home that provides family day care for eight or fewer children, including children under the age of 10 years who reside at the home, as set forth in Section 1597.44 and as defined in regulations.

(Amended by Stats. 1996, Ch. 18, Sec. 2. Effective January 1, 1997.)



1596.785

“Nonminor student” means a person 18 years of age or older who qualifies as an individual with exceptional needs, as defined in Section 56026 of the Education Code, and who qualifies for services from a regional center for persons with developmental disabilities, as a person with a developmental disability as defined in subdivision (a) of Section 4512 of the Welfare and Institutions Code. The terms “child,” “children,” or “minor,” as used in this chapter or Chapter 3.5 (commencing with Section 1596.90), may also include a nonminor student enrolled or retained at a schoolage child care center.

(Added by Stats. 2011, Ch. 471, Sec. 1. Effective January 1, 2012.)



1596.79

“Person” means an individual, partnership, association, corporation, limited liability company, or governmental entity, such as the state, a county, city, special district, school district, community college district, chartered city, or chartered city and county.

(Amended by Stats. 1994, Ch. 1010, Sec. 155. Effective January 1, 1995.)



1596.790

“Planning agency” means the agency designated pursuant to Section 65100 of the Government Code.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.791

“Provider” means a person who operates a child day care facility and is licensed pursuant to Chapter 3.5 (commencing with Section 1596.90) or 3.6 (commencing with Section 1597.30).

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.7915

“Schoolage child care center” means a day care center or part of a day care center that provides nonmedical care and supervision, personal services, or assistance essential for sustaining the activities of daily living or for the protection of schoolage children or nonminor students, or both, in a group setting for less than 24 hours per day.

(Added by Stats. 2011, Ch. 471, Sec. 2. Effective January 1, 2012.)



1596.792

This chapter, Chapter 3.5 (commencing with Section 1596.90), and Chapter 3.6 (commencing with Section 1597.30) do not apply to any of the following:

(a) Any health facility, as defined by Section 1250.

(b) Any clinic, as defined by Section 1202.

(c) Any community care facility, as defined by Section 1502.

(d) Any family day care home providing care for the children of only one family in addition to the operator’s own children.

(e) Any cooperative arrangement between parents for the care of their children when no payment is involved and the arrangement meets all of the following conditions:

(1) In a cooperative arrangement, parents shall combine their efforts so that each parent, or set of parents, rotates as the responsible caregiver with respect to all the children in the cooperative.

(2) Any person caring for children shall be a parent, legal guardian, stepparent, grandparent, aunt, uncle, or adult sibling of at least one of the children in the cooperative.

(3) There can be no payment of money or receipt of in-kind income in exchange for the provision of care. This does not prohibit in-kind contributions of snacks, games, toys, blankets for napping, pillows, and other materials parents deem appropriate for their children. It is not the intent of this paragraph to prohibit payment for outside activities, the amount of which may not exceed the actual cost of the activity.

(4) No more than 12 children are receiving care in the same place at the same time.

(f) Any arrangement for the receiving and care of children by a relative.

(g) Any public recreation program. “Public recreation program” means a program operated by the state, city, county, special district, school district, community college district, chartered city, or chartered city and county that meets either of the following criteria:

(1) The program is operated only during hours other than normal school hours for kindergarten and grades 1 to 12, inclusive, in the public school district where the program is located, or operated only during periods when students in kindergarten and grades 1 to 12, inclusive, are normally not in session in the public school district where the program is located, for either of the following periods:

(A) For under 20 hours per week.

(B) For a total of 14 weeks or less during a 12-month period. This total applies to any 14 weeks within any 12-month period, without regard to whether the weeks are consecutive.

In determining “normal school hours” or periods when students are “normally not in session,” the State Department of Social Services shall, when appropriate, consider the normal school hours or periods when students are normally not in session for students attending a year-round school.

(2) The program is provided to children who are over the age of four years and nine months and not yet enrolled in school and the program is operated during either of the following periods:

(A) For under 16 hours per week.

(B) For a total of 12 weeks or less during a 12-month period. This total applies to any 12 weeks within any 12-month period, without regard to whether the weeks are consecutive.

(3) The program is provided to children under the age of four years and nine months with sessions that run 12 hours per week or less and are 12 weeks or less in duration. A program subject to this paragraph may permit children to be enrolled in consecutive sessions throughout the year. However, the program shall not permit children to be enrolled in a combination of sessions that total more than 12 hours per week for each child.

(h) Extended day care programs operated by public or private schools.

(i) Any school parenting program or adult education child care program that satisfies both of the following:

(1) Is operated by a public school district or operated by an individual or organization pursuant to a contract with a public school district.

(2) Is not operated by an organization specified in Section 1596.793.

(j) Any child day care program that operates only one day per week for no more than four hours on that one day.

(k) Any child day care program that offers temporary child care services to parents and that satisfies both of the following:

(1) The services are only provided to parents and guardians who are on the same premises as the site of the child day care program.

(2) The child day care program is not operated on the site of a ski facility, shopping mall, department store, or any other similar site identified by the department by regulation.

(l) Any program that provides activities for children of an instructional nature in a classroom-like setting and satisfies both of the following:

(1) Is operated only during periods of the year when students in kindergarten and grades 1 to 12, inclusive, are normally not in session in the public school district where the program is located due to regularly scheduled vacations.

(2) Offers any number of sessions during the period specified in paragraph (1) that when added together do not exceed a total of 30 days when only schoolage children are enrolled in the program or 15 days when children younger than schoolage are enrolled in the program.

(m) A program facility administered by the Department of Corrections and Rehabilitation that (1) houses both women and their children, and (2) is specifically designated for the purpose of providing substance abuse treatment and maintaining and strengthening the family unit pursuant to Chapter 4 (commencing with Section 3410) of Title 2 of Part 3 of the Penal Code, or Chapter 4.8 (commencing with Section 1174) of Title 7 of Part 2 of that code.

(n) Any crisis nursery, as defined in paragraph (17) of subdivision (a) of Section 1502.

(Amended by Stats. 2014, Ch. 735, Sec. 4. Effective January 1, 2015.)



1596.793

This chapter and Chapters 3.5 (commencing with Section 1596.90) and 3.6 (commencing with Section 1597.30) do not apply to recreation programs conducted for children by the YMCA, Girl Scouts of the USA, Boy Scouts of America, Boys and Girls Clubs, Camp Fire USA, organized camps, or similar organizations. However, child day care programs conducted by these organizations and the fees charged for those purposes shall be subject to the requirements of this chapter, Chapter 3.5 (commencing with Section 1596.90) and Chapter 3.6 (commencing with Section 1597.30).

(Amended by Stats. 2012, Ch. 652, Sec. 2. Effective January 1, 2013.)



1596.794

The department shall serve as the liaison to child day care facilities for the purposes of Sections 17608 to 17613, inclusive, of the Education Code.

(Added by Stats. 2006, Ch. 865, Sec. 7. Effective January 1, 2007.)



1596.795

(a) The smoking of tobacco in a private residence that is licensed as a family day care home shall be prohibited in the home and in those areas of the family day care home where children are present. Nothing in this section shall prohibit a city or county from enacting or enforcing an ordinance relating to smoking in a family day care home if the ordinance is more stringent than this section.

(b)  The smoking of tobacco on the premises of a licensed day care center shall be prohibited.

(Amended by Stats. 2014, Ch. 459, Sec. 1. Effective January 1, 2015.)



1596.796

Notwithstanding any other provision of law, payments are not required to be made to any person who provides child care services and is exempt from the licensing requirements of this chapter, Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) if that person either is known to have tuberculosis, or to have been convicted of any crime involving violence against, or abuse or neglect of, children.

This section shall not be construed to create an affirmative duty on any individual, government body, or other entity paying for child care to investigate the person to whom payments are being made nor shall it be construed to create any liability for failure to investigate that person.

To the extent that this section is inconsistent with federal law, it shall be inoperative.

(Added by Stats. 1991, Ch. 1190, Sec. 13. Effective October 14, 1991. Provisions inoperative to extent inconsistent with federal law.)



1596.797

(a)  Blood glucose testing for the purposes of monitoring a minor child diagnosed with diabetes may be performed in a child day care facility in accordance with paragraph (6) of subdivision (b) of Section 1241 of the Business and Professions Code.

(b)  Nothing in this section, or in any other provision of law, including, but not limited to, Section 1241 or 2058 of the Business and Professions Code, shall require an insulin injection to be administered to any child in a child day care facility.

(Added by Stats. 1997, Ch. 550, Sec. 3. Effective January 1, 1998.)



1596.798

(a)  Notwithstanding any other provision of law, licensees and staff of a child day care facility may administer inhaled medication to a child if all of the following requirements are met:

(1)  The licensee or staff person has been provided with written authorization from the minor’s parent or legal guardian to administer inhaled medication and authorization to contact the child’s health care provider. The authorization shall include the telephone number and address of the minor’s parent or legal guardian.

(2)  The licensee or staff person complies with specific written instructions from the child’s physician to which all of the following shall apply:

(A)  The instructions shall contain all of the following information:

(i)  Specific indications for administering the medication pursuant to the physician’s prescription.

(ii)  Potential side effects and expected response.

(iii)  Dose-form and amount to be administered pursuant to the physician’s prescription.

(iv)  Actions to be taken in the event of side effects or incomplete treatment response pursuant to the physician’s prescription.

(v)  Instructions for proper storage of the medication.

(vi)  The telephone number and address of the child’s physician.

(B)  The instructions shall be updated annually.

(3)  The licensee or staff person that administers the inhaled medication to the child shall record each instance and provide a record to the minor’s parent or legal guardian on a daily basis.

(4)  Beginning January 1, 2000, a licensee or staff person who obtains or renews a pediatric first aid certificate pursuant to Section 1596.866 shall complete formal training designed to provide instruction in administering inhaled medication to children with respiratory needs. This training shall include, but not be limited to, training in the general use of nebulizer equipment and inhalers, how to clean the equipment, proper storage of inhaled medication, how a child should respond to inhaled medication, what to do in cases of emergency, how to identify side effects of the medication, and when to notify a parent or legal guardian or physician. This training shall be a component in the pediatric first aid certificate requirement as provided in Section 1596.8661.

(5)  For a specified child, the licensee or staff person who administers inhaled medication has been instructed to administer inhaled medication by the child’s parent or guardian.

(6)  Beginning January 1, 2000, any training materials pertaining to nebulizer care that licensees or staff receive in the process of obtaining or renewing a pediatric first aid certificate pursuant to paragraph (4) shall be kept on file at the child care facility. The materials shall be made available to a licensee or staff person who administers inhaled medication. This requirement shall only apply to the extent that training materials are made available to licensees or staff who obtain or renew a pediatric first aid certificate pursuant to paragraph (4).

(b)  For purposes of this section, inhaled medication shall refer to medication prescribed for the child to control lung-related illness, including, but not limited to, local held nebulizers.

(c)  Nothing in this section shall be interpreted to require a certificated teacher who provides day care pursuant to Chapter 2 (commencing with Section 8200) of Part 6 of the Education Code in a public school setting to administer inhaled medication.

(Added by Stats. 1998, Ch. 625, Sec. 2. Effective September 21, 1998.)



1596.799

(a)  Notwithstanding Section 1597.05 or any other provision of law, any day care center that exclusively offers a program of services for which there is no contract or agreement between any parent and the center for the regular care of any child, and for which there is no prearranged schedule of care for any child, shall not be required to do either of the following:

(1)  Verify children’s immunizations or tuberculosis testing.

(2)  Maintain files regarding children’s immunizations or tuberculosis testing.

(b)  Upon admission of a child, the parent shall sign an acknowledgment that he or she understands that verification of immunizations and tuberculosis testing is not required for any child accepted in this type of program.

(c)  This section shall not be construed to exempt a day care center from any other licensing requirement.

(Added by Stats. 2002, Ch. 536, Sec. 1. Effective January 1, 2003.)






ARTICLE 2 - Administration of Child Day Care Licensing

1596.80

No person, firm, partnership, association, or corporation shall operate, establish, manage, conduct, or maintain a child day care facility in this state without a current valid license therefor as provided in this act.

(Amended by Stats. 1986, Ch. 1016, Sec. 7.)



1596.803

(a) (1) An application fee adjusted by facility and capacity shall be charged by the department for the issuance of a license to operate a child day care facility. After initial licensure, a fee shall be charged by the department annually, on each anniversary of the effective date of the license. The fees are for the purpose of financing activities specified in this chapter. Fees shall be assessed as follows, subject to paragraph (2):

Fee Schedule

Facility Type

Capacity

Original
Application

Annual
Fee

Family Day Care

1–8

$73

$73

9–14

$140

$140

Day Care Centers

1–30

$484

$242

31–60

$968

$484

61–75

$1,210

$605

76–90

$1,452

$726

91–120

$1,936

$968

121+

$2,420

$1,210

(2) (A) The Legislature finds that all revenues generated by fees for licenses computed under this section and used for the purposes for which they were imposed are not subject to Article XIII B of the California Constitution.

(B) The department, at least every five years, shall analyze initial application fees and annual fees issued by it to ensure the appropriate fee amounts are charged. The department shall recommend to the Legislature that fees established by the Legislature be adjusted as necessary to ensure that the amounts are appropriate.

(b) (1) In addition to fees set forth in subdivision (a), the department shall charge the following fees:

(A) A fee that represents 50 percent of an established application fee when an existing licensee moves the facility to a new physical address.

(B) A fee that represents 50 percent of the established application fee when a corporate licensee changes who has the authority to select a majority of the board of directors.

(C) A fee of twenty-five dollars ($25) when an existing licensee seeks to either increase or decrease the licensed capacity of the facility.

(D) An orientation fee of twenty-five dollars ($25) for attendance by any individual at a department-sponsored family child day care home orientation session, and a fifty dollar ($50) orientation fee for attendance by any individual at a department-sponsored child day care center orientation session.

(E) A probation monitoring fee equal to the current annual fee, in addition to the current annual fee for that category and capacity for each year a license has been placed on probation as a result of a stipulation or decision and order pursuant to the administrative adjudication procedures of the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(F) A late fee that represents an additional 50 percent of the established current annual fee when any licensee fails to pay the current annual licensing fee on or before the due date as indicated by postmark on the payment.

(G) A fee to cover any costs incurred by the department for processing payments including, but not limited to, bounced check charges, charges for credit and debit transactions, and postage due charges.

(H) A plan of correction fee of two hundred dollars ($200) when any licensee does not implement a plan of correction on or prior to the date specified in the plan.

(2) No local jurisdiction shall impose any business license, fee, or tax for the privilege of operating a small family day care home licensed under this act.

(c) (1) The revenues collected from licensing fees pursuant to this section shall be utilized by the department for the purpose of ensuring the health and safety of all individuals provided care and supervision by licensees, and to support the activities of the licensing program, including, but not limited to, monitoring facilities for compliance with licensing laws and regulations pursuant to this act, and other administrative activities in support of the licensing program, when appropriated for these purposes. The revenues collected shall be used in addition to any other funds appropriated in the annual Budget Act in support of the licensing program. The department shall adjust the fees collected pursuant to this section as necessary to ensure they do not exceed the costs described in this paragraph.

(2) The department shall not utilize any portion of these revenues sooner than 30 days after notification in writing of the purpose and use, as approved by the Department of Finance, to the Chairperson of the Joint Legislative Budget Committee, and the chairpersons of the committee in each house that considers appropriations for each fiscal year. The department shall submit a budget change proposal to justify any positions or any other related support costs on an ongoing basis.

(d) A child day care facility may use a bona fide business or personal check to pay the license fee required under this section.

(e) The failure of an applicant for licensure or a licensee to pay all applicable and accrued fees and civil penalties shall constitute grounds for denial or forfeiture of a license.

(Amended by Stats. 2014, Ch. 29, Sec. 28. Effective June 20, 2014.)



1596.805

No person, firm, partnership, association, or corporation shall provide specialized services within a child day care facility in this state without first obtaining a special permit as provided in this act.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.806

(a)  A room used as a classroom by a schoolage child care program shall not be required to meet the square footage or toilet requirements for child day care centers if the program is operated on either of the following:

(1)  A functioning schoolsite in the same facilities that have housed school children during the day, before or after school hours, or before and after school hours.

(2)  A functioning schoolsite in facilities certified as usable as a classroom for instruction. A building owned by a school district, the state, or the schoolage child care program may meet the certification requirement if either of the following is provided to the department:

(A)  Evidence that the building was approved as a classroom by the office of the State Architect.

(B)  A certification statement signed by the superintendent of the schools, or his or her designee, in the district where the schoolage child care program is located, that the classroom building is of sufficient size to accommodate public instruction. The school district may make this certification regardless of the ownership of the classroom.

(b)  School grounds, other than rooms used as classrooms, used by a schoolage child care program operated on a functioning schoolsite pursuant to either paragraph (1) or (2) of subdivision (a) shall be exempt from all of the following requirements imposed by the department on child day care facilities:

(1)  Fencing, outdoor activity space, toilet, and isolation space requirements.

(2)  Requirements to have exclusive use of the outdoor activity space or exclusive use of children’s rest rooms also used by students located on school grounds.

(c)  The exemptions pursuant to subdivisions (a) and (b) shall continue during school vacation and intersession periods.

(d)  For purposes of this section, “schoolage child care program” means a program for children who are four years and nine months or older and are currently enrolled in a school or are dependent children living within the same household as a child attending a school, operated by an entity that contracts with the school to provide staff and program. “Schoolage child care program” includes, but is not limited to, a program pursuant to Article 22 (commencing with Section 8460) or Article 23 (commencing with Section 8485) of Chapter 2 of Part 6 of the Education Code.

(Amended by Stats. 1991, Ch. 867, Sec. 1.)



1596.807

The State Department of Social Services, shall allow an extended day care program, whether or not exempt from licensure pursuant to subdivision (h) of Section 1596.792, to serve additional children at that school site, so long as they are four years and nine months of age or older and the number of additional children, including dependent children living within the same household as a child attending that school, does not exceed 15 percent of the total enrollment in the extended day care program. In no case shall the enrollment of the extended day care program exceed the enrollment during the regular schoolday.

(Amended by Stats. 1987, Ch. 1487, Sec. 2.)



1596.808

(a) Commencing January 1, 2012, except as provided in subdivisions (b) and (c), a licensed child day care facility shall comply with all of the following requirements for beverages served by the day care provider to children in the provider’s care:

(1) Whenever milk is served, serve only lowfat (1 percent) milk or nonfat milk to children two years of age or older.

(2) Limit juice to not more than one serving per day of 100-percent juice.

(3) Serve no beverages with added sweeteners, either natural or artificial. “Beverages with added sweeteners” does not include infant formula or complete balanced nutritional products designed for children.

(4) Make clean and safe drinking water readily available and accessible for consumption throughout the day.

(b) If a child has a medical necessity documented by a physician that includes the need for “medical food” as defined by Section 109971 of the Health and Safety Code, a licensed child day care facility shall be exempt from complying with the requirements of subdivision (a), to the extent necessary to meet the medical needs of that child.

(c) This section shall not apply to beverages at a licensed child day care facility that are provided by a parent or legal guardian for his or her child.

(d) As the Dietary Guidelines for Americans, published jointly by the federal Department of Health and Human Services and the federal Department of Agriculture, are updated every five years, the department may adapt the provisions of this section by bulletin, as necessary, so that the standards continue to reflect the most recent relevant nutrition science and continue to improve the health of children in child care.

(e) The department shall only determine compliance with this section during a regularly scheduled, authorized inspection, and shall not be required to conduct separate and independent visits.

(Added by Stats. 2010, Ch. 593, Sec. 2. Effective January 1, 2011.)



1596.809

A prospective applicant for licensure shall be notified at the time of the initial request for information regarding application for licensure that, prior to obtaining licensure, the facility shall secure and maintain a fire clearance approval from the local fire enforcing agency, as defined in Section 13244, or the State Fire Marshal, whichever has primary fire protection jurisdiction. The prospective applicant shall be notified of the provisions of Section 13235, relating to the fire safety clearance application. The prospective applicant for licensure shall be notified that the fire clearance shall be in accordance with state and local fire safety regulations.

(Added by Stats. 1989, Ch. 993, Sec. 4.)



1596.81

(a)  The department shall adopt, amend, or repeal in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code any rules and regulations which may be necessary to carry out this act.

(b)  Licensing requirements adopted pursuant to Section 1530 shall only continue to be applicable to day care centers, and requirements adopted pursuant to Section 1597.51 shall continue to be applicable to family day care homes, until the department adopts regulations pursuant to this chapter.

(Amended by Stats. 1985, Ch. 1064, Sec. 9.)



1596.813

The department shall adopt regulations regarding immunization requirements for children enrolled in family day care homes in accordance with Chapter 1 (commencing with Section 120325) of Part 2 of Division 105.

(Amended by Stats. 1996, Ch. 1023, Sec. 166. Effective September 29, 1996.)



1596.815

The department shall, on or before December 31, 1991, review all child care regulations of the department with respect to clarifying or eliminating vagueness and shall issue revised regulations if necessary to correct those defects.

(Added by Stats. 1989, Ch. 301, Sec. 2.)



1596.816

(a) The Community Care Licensing Division of the department shall regulate child care licensees through an organizational unit that is separate from that used to regulate all other licensing programs. The chief of the child care licensing branch shall report directly to the Deputy Director of the Community Care Licensing Division.

(b) All child care regulatory functions of the licensing division, including the adoption and interpretation of regulations, staff training, monitoring and enforcement functions, administrative support functions, and child care advocacy responsibilities shall be carried out by the child care licensing branch to the extent that separation of these activities can be accomplished without new costs to the department.

(c) Those persons conducting inspections of day care facilities shall meet qualifications approved by the State Personnel Board.

(d) The department shall notify the appropriate legislative committees whenever actual staffing levels of licensing program analysts within the child care licensing branch drops more than 10 percent below authorized positions.

(e) The budget for the child care licensing branch shall be included as a separate entry within the budget of the department.

(Amended by Stats. 2006, Ch. 538, Sec. 362. Effective January 1, 2007.)



1596.817

(a)  When the department conducts a site visit of a licensed child day care facility, the department shall post on, or immediately adjacent to, the interior side of the main door into the facility and adjacent to the postings required pursuant to Section 1596.8595, a notice, written in at least 14-point type, that includes all of the following:

(1)  The date of the site visit.

(2)  Whether the facility was cited for violating any state standards or regulations as a result of the site visit and which of the following categories was cited:

(A)  A violation that, if not corrected, will have a direct and immediate risk to the health, safety, or personal rights of children in care.

(B)  A violation that, if not corrected, could become a risk to the health, safety, or personal rights of children, a recordkeeping violation that would impact the care of children, or a violation that would impact those services required to meet children’s needs.

(3)  Whether the facility is required to post the site visit report for 30 consecutive days pursuant to Section 1596.8595.

(4)  A statement explaining that copies of the site visit report, including, but not limited to, violations noted in subparagraph (B) of paragraph (2), may be obtained by contacting the department and the telephone number to call in order to obtain a copy of the site visit report.

(5)  The name and telephone number of a person in the department who may be contacted for further information about the site visit report.

(b)  (1)  The notice posted pursuant to subdivision (a) shall remain posted for 30 consecutive days, except that a family day care home shall comply with the posting requirements contained in this subdivision only during the hours when clients are present.

(2)  Failure by a licensed child day care facility or a family day care home to comply with paragraph (1) shall result in an immediate civil penalty of one hundred dollars ($100).

(Added by Stats. 2003, Ch. 403, Sec. 1. Effective January 1, 2004.)



1596.818

(a) The department shall specify in its licensing report all violations that, if not corrected, will have a direct and immediate risk to the health, safety, or personal rights of children in care.

(b) The department shall complete all complaint investigations and place a note of final conclusion in the department’s facility file, consistent with the confidentiality requirements of Section 1596.853, regardless of whether the licensee voluntarily surrendered his or her license.

(Added by Stats. 2008, Ch. 291, Sec. 19. Effective September 25, 2008.)



1596.819

(a) Except as otherwise prohibited by law, the department shall post licensing information on its Internet Web site as follows:

(1) For each child day care facility as defined in Section 1596.750, except family day care homes, the information shall include, but is not limited to, the name and address of the facility, the licensed capacity of the facility, the status of the license, and the number of site visits, including the number of citations, substantiated and inconclusive complaint inspections, and noncomplaint inspections during the preceding five-year period.

(2) For each family day care home, the information shall include, but is not limited to, the name of the home, the status of the license, and the number of site visits, including the number of citations, substantiated and inconclusive complaint inspections, and noncomplaint inspections during the preceding five-year period.

(b) The department shall update the information posted under subdivision (a) on at least a monthly basis.

(Added by Stats. 2014, Ch. 474, Sec. 1. Effective January 1, 2015.)



1596.82

The department may contract for state, county, or other public agencies to assume specified licensing, approval, or consultation responsibilities. If an agency also provides licensing, approval, or consultation responsibilities for the purpose of administering Chapter 3 (commencing with Section 1500), the agency shall maintain licensing staff positions distinct from those positions responsible for administering Chapter 3 (commencing with Section 1500). The department shall reimburse agencies for services performed pursuant to this section which shall not exceed actual cost.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.83

An applicant or licensee shall file his or her mailing address, in writing, with the department and, shall notify the department, in writing, of any change within 10 calendar days.

(Added by Stats. 1987, Ch. 1069, Sec. 8.)



1596.84

The department may issue provisional licenses to operate day care facilities which the director determines are in substantial compliance with the provisions of the licensure requirements and the rules and regulations adopted pursuant thereto, provided, that no life safety risks are involved, as determined by the director. In determining whether any life safety risks are involved, the director shall require completion of all applicable fire clearances and criminal record clearances as otherwise required by the department’s rules and regulations. The provisional license shall expire six months from the date of issuance, or at such earlier time as the director may determine. However, the director may extend the term of a provisional license for an additional six months time, if it is determined that more than six months will be required to achieve full compliance with licensing standards due to circumstances beyond the control of the applicant, provided all other requirements for a license have been met. In no case shall a provisional license be issued for more than 12 months.

(Amended by Stats. 1985, Ch. 1064, Sec. 11.)



1596.841

Each child day care facility shall maintain a current roster of children who are provided care in the facility. The roster shall include the name, address, and daytime telephone number of the child’s parent or guardian, and the name and telephone number of the child’s physician. This roster shall be available to the licensing agency upon request.

(Added by Stats. 1985, Ch. 1312, Sec. 1.)



1596.842

Following approval by the department of a list of provider rights, the Community Care Licensing Division shall print and distribute in person, to individuals or to groups, and by other appropriate methods of distribution, a list of provider rights which shall include, but not be limited to, the following:

(a)  Site visit rights:

(1)  The right to require licensing field staff to identify themselves.

(2)  The right to be advised of the type of the visit, whether complaint, plan of correction, prelicensing, or some other type. When a site visit is made to investigate a complaint, the site visit rights described in paragraphs (4) and (9) shall be applicable at the completion of the investigation.

(3)  The right to be treated as a professional and with dignity and respect.

(4)  The right to receive an accurate report of the evaluator’s findings listing each observed deficiency. Each deficiency shall be separately numbered, so as to clearly indicate the number of deficiencies, shall be accompanied by a number that corresponds to a section of law or licensing regulation, and shall include a description of the evaluator’s observation that led to the finding of a deficiency. The description of the evaluator’s observation shall include a clear explanation of why the existing condition constitutes a deficiency, unless the description of the observation provides the explanation.

(5)  The right to review licensing laws, regulations, and policy.

(6)  The right to an impartial investigation of all complaints.

(7)  The right, at the time of the visit, to determine and develop a plan of correction for deficiencies cited.

(8)  The right to use the licensing report (LIC 809) as a means to agree or disagree with cited deficiencies.

(9)  The right to an exit interview upon completion of the visit and to receive a signed copy of the LIC 809.

(10)  The right to be informed on the LIC 809 of the evaluator’s supervisor and his or her telephone number.

(11)  The right of access to the public file on any facility and the right to purchase a copy at a reasonable cost.

(b)  Initial appeal rights:

(1)  The right, without prejudice, to appeal any decision, any failure to act according to law or regulation, or any failure to act within any specified timeline, through the licensing agency up to the deputy director.

(2)  The right to request a meeting with district office administrators to discuss any licensing issue and with notice to bring any person to the meeting.

(3)  The right to due process and the option of bringing a representative to any administrative action.

(c)  The right to file a formal complaint, and receive a written response to that complaint within 30 days, for any licensing issue not covered by subdivision (b), including, but not limited to, inappropriate behavior of department employees.

(d)  The department shall, by June 30, 1992, mail to all licensees a copy of this section and a full and complete copy of the appeals procedure developed to implement subdivision (b).

(e)  The department shall, on all forms it requires or recommends that providers use, all notices of regulations or departmental policy, and all notices to implement this section, clearly label the department as the source of the material, including the name of the department, the name of the division responsible for implementing this chapter, and the address of that division.

(Amended by Stats. 1992, Ch. 1315, Sec. 25. Effective January 1, 1993.)



1596.843

(a)  Whenever a facility visit and a complaint investigation are conducted at the same time by the department, a separate licensing report shall be used to document the complaint investigation.

(b)  The department shall review a random sample of licensing reports to evaluate the consistency of the application of regulations by different licensing program analysts.

(Added by Stats. 1989, Ch. 301, Sec. 4.)



1596.844

The department shall acknowledge in writing within 10 days of receipt, the request of a licensee to review notices of deficiency or penalty, or both.

(Added by Stats. 1989, Ch. 301, Sec. 5.)



1596.845

Prior to the issuance of a new license or special permit pursuant to this chapter, Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) the applicant shall attend an orientation given by the department. The orientation given by the department shall outline all of the following:

(a)  The rules and regulations of the department applicable to child day care facilities.

(b)  The scope of operation of a child day care facility.

(c)  The responsibility entailed in operating a child day care facility.

(d) Information about the Healthy Schools Act of 2000 and integrated pest management practices.

(Amended by Stats. 2006, Ch. 865, Sec. 8. Effective January 1, 2007.)



1596.846

(a)  The Legislature finds and declares all of the following:

(1)  The American Academy of Pediatrics, after reviewing the data from all the studies, concluded that baby walkers are dangerous and should be banned from all manufacturing, sale, and distribution in the United States.

(2)  A jury in San Mateo County, California has determined that baby walkers are inherently unsafe and are not capable of design changes in order to prevent accidents.

(3)  Citing numerous ways in which babies can be injured, Consumer Reports found that, “With a capacity to move as fast as five feet per second, a baby walker can propel your baby faster than you can rescue him.”

(4)  During the past 15 years, one particular product, a baby walker, has been shown to be associated with increasing numbers of injuries to infants, with the most recent reporting year, 1991, indicating that 27,800 children under the age of two years had to be admitted to an emergency room in the United States for injuries associated with a baby walker.

(b)  A baby walker shall not be kept or used on the premises of a child day care facility.

(c)  A “baby walker” means any article described in paragraph (4) of subdivision (a) of Section 1500.86 of Part 1500 of Title 16 of the Code of Federal Regulations.

(d)  Section 1596.890 shall not apply to this section.

(Added by Stats. 1993, Ch. 336, Sec. 1. Effective January 1, 1994.)



1596.847

(a) A child day care facility shall not use or have on the premises, on or after July 1, 1998, a full-size or non-full-size crib that is unsafe for any infant using the crib, as described in Article 1 (commencing with Section 24500) of Chapter 4.7 of Division 20. This subdivision shall not apply to any antique or collectible crib if it is not used by, or accessible to, any child in the child day care facility.

(b) The State Department of Social Services shall provide information and instructional materials regarding sudden infant death syndrome, explaining the medical effects upon infants and young children and emphasizing measures that may reduce the risk, free of charge to any child care facility licensed to provide care to children under the age of two years. This shall occur upon licensure and, on a one-time basis only, at the time of a regularly scheduled site visit.

(c) To the maximum extent practicable, the materials provided to child care facilities shall substantially reflect the information contained in materials approved by the State Department of Health Services for public circulation. The State Department of Health Services shall make available, to child care facilities, free of charge, information in camera-ready typesetting format. Nothing in this section prohibits the State Department of Social Services from obtaining free and suitable information from any other public or private agency. The information and instructional materials provided pursuant to this section shall focus upon the serious nature of the risk to infants and young children presented by sudden infant death syndrome.

(d) The requirement that informational and instructional materials be provided pursuant to this section applies only when those materials have been supplied to those persons or entities that are required to provide the materials. The persons or entities required to provide these materials shall not be subject to any legal cause of action whatsoever based on the requirements of this section.

(e) For persons or agencies providing these materials pursuant to this section, this section does not require the provision of duplicative or redundant informational and instructional materials.

(Amended by Stats. 2006, Ch. 538, Sec. 363. Effective January 1, 2007.)



1596.85

No license or special permit issued pursuant to Chapters 3.5 (commencing with Section 15967.90) and 3.6 (commencing with Section 1597.30) shall have any property value for sale or exchange purposes and no person, including any owner, agent, or broker, shall sell or exchange the license or special permit for any commercial purpose.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.851

(a)  (1)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant previously was issued a license under this act or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3 (commencing with Section 1500), Chapter 3.01 (commencing with Section 1568.01), or Chapter 3.3 (commencing with Section 1569) and that the prior license was revoked within the preceding two years, the department shall cease any further review of the application until two years shall have elapsed from the date of the revocation.

(2)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant previously was issued a certificate of approval by a foster family agency that was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall cease any further review of the application until two years have elapsed from the date of the revocation.

(3)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant was excluded from a facility licensed by the department pursuant to Section 1558, 1568.092, 1569.58, or 1596.8897, the department shall cease any further review of the application unless the excluded individual has been reinstated pursuant to Section 11522 of the Government Code by the department.

(b)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant had previously applied for a license under any of the chapters listed in paragraph (1) of subdivision (a) and the application was denied within the last year, the department shall cease further review of the application as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing as specified in Section 1596.879 and the applicant did not petition for a hearing, the department shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(3)  The department may continue to review the application if it has determined that the reasons for the denial of the application were due to circumstances and conditions which have been corrected or are no longer in existence. The cessation of review shall not constitute a denial of the application.

(c)  If an application for a license or special permit indicates, or the department determines during the application review process, that the applicant had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall cease further review of the application as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(3)  The department may continue to review the application if it has determined that the reasons for the denial of the application were due to circumstances and conditions that either have been corrected or are no longer in existence.

(d)  The cessation of review shall not constitute a denial of the application for purposes of Section 1526 or any other law.

(Amended by Stats. 1997, Ch. 617, Sec. 16. Effective January 1, 1998.)



1596.852

Any duly authorized officer, employee, or agent of the department may, upon presentation of proper identification, enter and inspect any place providing personal care, supervision, and services at any time, with or without advance notice, to secure compliance with, or to prevent a violation of, this act or the regulations adopted by the department pursuant to the act.

(Amended by Stats. 1985, Ch. 1064, Sec. 13.)



1596.853

(a) Any person may request an inspection of any child day care facility in accordance with the California Child Day Care Facilities Act by transmitting to the department notice of an alleged violation of applicable requirements prescribed by the statutes or regulations of this state. A complaint may be made either orally or in writing.

(b) The substance of the complaint shall be provided to the licensee no earlier than at the time of the inspection. Unless the complainant specifically requests otherwise, neither the substance of the complaint provided the licensee nor any copy of the complaint or any record published, released, or otherwise made available to the licensee shall disclose the name of any person mentioned in the complaint, except the name of any duly authorized officer, employee, or agent of the department conducting the investigation or inspection pursuant to this chapter.

(c) Upon receipt of a complaint, the department shall make a preliminary review and, unless the department determines that the complaint is willfully intended to harass a licensee or is without any reasonable basis, the department shall make an onsite inspection within 10 days after receiving the complaint, except where the visit would adversely affect the licensing investigation or the investigation of other agencies, including, but not limited to, law enforcement agencies. In either event, the complainant shall be promptly informed of the department’s proposed course of action.

If the department determines that the complaint is without a reasonable basis, then the complaint shall be marked confidential and shall not be disclosed to the public. The child-care provider shall be notified in writing within 30 days of the dismissal that the complaint has been dismissed.

(d) (1) The department shall notify a resource and referral program funded under Section 8210 of the Education Code, as follows:

(A) Upon the issuance or denial of a license for a child day care facility within the resource and referral program’s jurisdiction.

(B) Within one business day of a finding that physical or sexual abuse has occurred at a child day care facility within the resource and referral program’s jurisdiction.

(C) Within two business days of the issuance of a temporary suspension order, or the revocation or placement on probation of a license for a child day care facility within the resource and referral program’s jurisdiction.

(D) The department shall also notify the resource and referral program of the final resolution of any action specified in this paragraph.

(2) With the exception of parents seeking local day care service, any other entity specified in subdivision (b) of Section 1596.86 may request that the department provide the notification described in paragraph (1).

(e) When the department substantiates an allegation that it deems to be serious in a facility funded by the Child Development Division of the State Department of Education pursuant to Chapter 2 (commencing with Section 8200) of Part 6 of the Education Code it shall notify the Child Development Division.

(Amended by Stats. 2004, Ch. 358, Sec. 4. Effective January 1, 2005.)



1596.8535

(a)  Notwithstanding any other provision of law, the department shall conduct any authorized inspection, announced site visit, or unannounced site visit of any child daycare facility only during the period beginning one hour before and ending one hour after the facility’s normal business hours or at any time childcare services are being provided. This subdivision shall not apply to the investigation of any complaint received by the department if the department determines that an inspection or site visit outside the time period beginning one hour before, and ending one hour after, the facility’s normal operating hours is necessary to protect the health or safety of any child in the facility.

(b)  If a facility is closed for an extended period of time, the department may not perform any inspection, announced site visit, or unannounced site visit until the facility has reopened, subject to subdivision (a).

(c)  The department shall develop regulations establishing a procedure by which a licensee of any childcare facility may notify the licensing agency of a planned period of inactivity in the operation of the facility. The department shall also develop regulations establishing a procedure by which the department shall determine if it will grant inactive status to a licensee after receiving this notice from the licensee.

(d)  If the department grants inactive status to a licensee pursuant to subdivision (c), the license shall not be valid during the period of inactivity in the operation of the facility, the licensee shall be responsible for the payment of annual licensing fees and for maintaining licensing standards upon reactivation of operation of the facility, and the department’s timeframe for required site visits shall be adjusted accordingly. However, if the department believes the licensee is operating during a period in which the department has granted inactive status to the licensee, the department may enter the facility for any inspection permitted by law.

(e)  This section shall be operative July 1, 2003.

(Added by Stats. 2002, Ch. 122, Sec. 1. Effective January 1, 2003. Section operative July 1, 2003, by its own provisions.)



1596.854

The withdrawal of an application for a license or a special permit after it has been filed with the department shall not, unless the department consents in writing to the withdrawal, deprive the department of its authority to institute or continue a proceeding against the applicant for the denial of the license or a special permit upon any ground provided by law or to enter an order denying the license or special permit upon any such ground.

The suspension, expiration, or forfeiture by operation of law of a license or a special permit issued by the department, or its suspension, forfeiture, or cancellation by order of the department or by order of a court of law, or its surrender without the written consent of the department, shall not deprive the department of its authority to institute or continue a disciplinary proceeding against the licensee or holder of a special permit upon any ground provided by law or to enter an order suspending or revoking the license or special permit or otherwise taking disciplinary action against the licensee or holder of a special permit on any such ground.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.855

(a)  Upon attendance at an orientation meeting, as described in Section 1596.845, an applicant shall be provided, without charge, a printed copy of all applicable regulations by the department, a copy of Section 1596.842, and a copy of the appeals procedure specified in subdivision (b) of Section 1596.842. The department shall inform applicants of the availability of a Spanish language version of these materials and shall provide it to the applicant upon request by the applicant.

(b)  The department shall mail, without charge, printed copies of all revisions of regulations to all resource and referral programs funded under Section 8210 of the Education Code, and to any association of child care agencies which requests to receive revisions of regulations. Upon request, the department shall mail, without charge, a version of these regulations in Spanish, and may mail, without charge, a version of these regulations in other languages, as available.

(c)  The versions in Spanish and in other languages shall be provided as a convenience to the reader. In the event of a discrepancy between these versions and the English version, the English version shall prevail.

(Amended by Stats. 1992, Ch. 1319, Sec. 3. Effective January 1, 1993.)



1596.8555

A licensed child day care facility shall post its license in a prominent, publicly accessible location in the facility. A family day care home shall comply with this posting requirement during the hours when clients are present.

(Added by Stats. 2004, Ch. 358, Sec. 5. Effective January 1, 2005.)



1596.856

If the department finds that the applicant is not in compliance with this act or the regulations promulgated under this act, the department shall deny the applicant a license.

(Amended by Stats. 1992, Ch. 1315, Sec. 26. Effective January 1, 1993.)



1596.857

(a) Upon presentation of identification, the responsible parent or guardian of a child receiving services in a child day care facility has the right to enter and inspect the facility without advance notice during the normal operating hours of the facility or at any time that the child is receiving services in the facility. Parents or guardians when inspecting shall be respectful of the children’s routines and programmed activities. The facility shall inform parents and guardians of children receiving services in the facility of the right of the parents and guardians to inspect the facility pursuant to this section.

(b) No child day care facility shall discriminate or retaliate against any child or parent or guardian on the basis or for the reason that the parent or guardian has exercised his or her right under this section to inspect the facility or has lodged a complaint with the department against a facility.

(c) If any child day care facility denies a parent or legal guardian the right to enter and inspect a facility or retaliates, the department shall issue the facility a warning citation. For any subsequent violation of this right, the department may impose a civil penalty upon the facility of fifty dollars ($50) per violation. The department may take any appropriate action, including license revocation.

(d) Each child day care facility shall permanently post in a facility location accessible to parents and guardians a written notice, available from the department, of the right to make an inspection pursuant to this section and the prohibition against retaliation and the right to file a complaint. In addition, this notice shall include information stating that the specified registered sex offender database is available to the public via an Internet Web site maintained by the Department of Justice as www.meganslaw.ca.gov. The department shall make this written notice available to child day care facility licensees, and shall include on this notice a statement of the right of the parents and guardians to review licensing reports of facility visits and substantiated complaints against the facility on the site of the facility, pursuant to Section 1596.859.

(e) At the time of acceptance of each child into a child day care facility after January 1, 2007, the licensee shall provide the child’s parent or guardian with a copy of the Family Child Care Home Notification of Parents’ Rights provided by the State Department of Social Services, which shall include information stating that the specified registered sex offender database is available to the public via an Internet Web site maintained by the Department of Justice as www.meganslaw.ca.gov.

(f) Upon delivery of the Family Child Care Home Notification of Parents’ Rights required pursuant to subdivision (e) to a parent or guardian, a provider is not required to provide any additional information regarding the location and proximity of registered sex offenders who reside in the community where the child care facility or family day care home is located. The provision of the information required by this section to parents and guardians of a child in their care shall not subject the provider to any liability or cause of action against the provider by a registered sex offender identified in the database.

(g) Notwithstanding any other provision of this section, the person present who is in charge of a child day care facility may deny access to an adult whose behavior presents a risk to children present in the facility and may deny access to noncustodial parents or guardians if so requested by the responsible parent or legal guardian.

(Amended by Stats. 2006, Ch. 208, Sec. 1. Effective January 1, 2007.)



1596.858

A license shall be forfeited by operation of law prior to its expiration date when any one of the following occurs:

(a)  The licensee sells or otherwise transfers the facility or facility property, except when change of ownership applies to transferring of stock when the facility is owned by a corporation, and when the transfer of stock does not constitute a majority change in ownership.

(b)  The licensee surrenders the license to the department.

(c)  The licensee moves the facility from one location to another. The department shall develop regulations to ensure that the facilities are not charged a full licensing fee and do not have to complete the entire application process when applying for license for the new location.

(d)  The licensee is convicted of an offense specified in Section 220, 243.4, or 264.1, or paragraph (1) of Section 273a, Section 273d, 288, or 289 of the Penal Code, or is convicted of another crime specified in subdivision (c) of Section 667.5 of the Penal Code.

(e)  The licensee dies. If an adult relative notifies the department of his or her desire to continue operation of the facility and submits an application, the department shall expedite the application. The department shall promulgate regulations for expediting applications submitted pursuant to this subdivision.

(f)  The licensee abandons the facility.

(Amended by Stats. 1989, Ch. 606, Sec. 9.)



1596.859

(a)  (1) Each licensed child day care facility shall make accessible to the public a copy of any licensing report or other public licensing document pertaining to the facility that documents a facility visit, a substantiated complaint investigation, a conference with a local licensing agency management representative and the licensee in which issues of noncompliance are discussed, or a copy of an accusation indicating the department’s intent to revoke the facility’s license. An individual licensing report and other licensing documents shall not be required to be maintained beyond three years from the date of issuance, and shall not include any information that would not have been accessible to the public through the State Department of Social Services Community Care Licensing Division.

(2) (A)  Every child care resource and referral program established pursuant to Article 2 (commencing with Section 8210) of Chapter 2 of Part 6 of the Education Code, and every alternative payment program established pursuant to Article 3 (commencing with Section 8220) of Chapter 2 of Part 6 of the Education Code shall advise every person who requests a child care referral of his or her right to the licensing information of a licensed child day care facility required to be maintained at the facility pursuant to this section and to access any public files pertaining to the facility that are maintained by the State Department of Social Services Community Care Licensing Division.

(B) A written or oral advisement in substantially the following form, with the telephone number of the local licensing office included, will comply with the requirements of subparagraph (A):

“As a parent, you have the right to get information about any substantiated or inconclusive complaints about a child care provider that you select for your child. That information is public and you can get it by calling the local licensing office. This telephone number is ____.”

(b) Within 30 days after the date specified by the department for a licensee to correct a deficiency, the department shall provide the licensee with a licensing report or other appropriate document verifying compliance or noncompliance. Notwithstanding any other provision of law, and with good cause, the department may provide the licensee with an alternate timeframe for providing the licensing report or other appropriate document verifying compliance or noncompliance. If the department provides the licensee with an alternate timeframe, it shall also provide the reasons for the alternate timeframe, in writing. The licensee shall make this documentation available to the public.

(Amended by Stats. 2006, Ch. 545, Sec. 2. Effective January 1, 2007.)



1596.8595

(a) (1) Each licensed child day care facility shall post a copy of any licensing report pertaining to the facility that documents either a facility visit or a complaint investigation that results in a citation for a violation that, if not corrected, will create a direct and immediate risk to the health, safety, or personal rights of children in care. The licensing report provided by the department shall be posted immediately upon receipt, adjacent to the postings required pursuant to Section 1596.817 and on, or immediately adjacent to, the interior side of the main door to the facility and shall remain posted for 30 consecutive days.

(2) A family day care home shall comply with the posting requirements contained in paragraph (1) during the hours when clients are present.

(3) Failure to comply with paragraph (1) shall result in an immediate civil penalty of one hundred dollars ($100).

(b) (1) Notwithstanding subdivision (b) of Section 1596.859, the licensee shall post a licensing report or other appropriate document verifying the licensee’s compliance or noncompliance with the department’s order to correct a deficiency that is subject to posting pursuant to paragraph (1) of subdivision (a). The licensing report or other document shall be posted immediately upon receipt, adjacent to the postings required pursuant to Section 1596.817, on, or immediately adjacent to, the interior side of the main door into the facility and shall be posted for a period of 30 consecutive days.

(2) A family day care home shall comply with the posting requirements contained in paragraph (1) during the hours when clients are present.

(3) Failure to comply with paragraph (1) shall result in an immediate civil penalty of one hundred dollars ($100).

(c) (1) A licensed child day care facility shall provide to the parents or guardians of each child receiving services in the facility copies of any licensing report that documents any Type A citation that represents an immediate risk to the health, safety, or personal rights of children in care as set forth in paragraph (1) of subdivision (a) of Section 1596.893b.

(2) Upon enrollment of a new child in a facility, the licensee shall provide to the parents or legal guardians of the newly enrolling child copies of any licensing report that the licensee has received during the prior 12-month period that documents any Type A citation that represents an immediate risk to the health, safety, or personal rights of children in care as set forth in paragraph (1) of subdivision (a) of Section 1596.893b.

(3) The licensee shall require each recipient of the licensing report described in paragraph (1) pertaining to a complaint investigation to sign a statement indicating that he or she has received the document and the date it was received.

(4) The licensee shall keep verification of receipt in each child’s file.

(d) (1) A licensed child day care facility shall provide to the parents or legal guardians of each child receiving services in the facility copies of any licensing document pertaining to a conference conducted by a local licensing agency management representative with the licensee in which issues of noncompliance are discussed.

(2) Upon enrollment of a new child in a facility, the licensee shall provide to the parents or legal guardians of the newly enrolling child copies of any licensing document that the licensee has received during the prior 12-month period that pertains to a conference conducted by a local licensing agency management representative with the licensee in which issues of noncompliance are discussed.

(3) The licensee shall require each recipient of the licensing document pertaining to a conference to sign a statement indicating that he or she has received the document and the date it was received.

(4) The licensee shall keep verification of receipt in each child’s file.

(Amended by Stats. 2006, Ch. 545, Sec. 3. Effective January 1, 2007.)



1596.86

(a)  The director shall annually publish and make available to interested persons a list or lists covering all licensed child day care facilities, other than small family day care homes, and the services for which each facility has been licensed or issued a special permit. The lists shall also specify the licensed capacity of the facility and whether it is licensed by the department or by another public agency.

(b)  To encourage the recruitment of small family day care homes and protect their personal privacy, the department shall prevent the use of lists containing names, addresses and other identifying information of facilities identified as small family day care homes, except as necessary for administering the licensing program, facilitating the placement of children in these facilities, and providing the names and addresses to resource and referral agencies funded by the State Department of Education, food and nutrition programs funded by the State Department of Education, alternative payment programs funded by the State Department of Education, county programs under the Greater Avenues for Independence Act of 1985 (Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code), family day care organizations, or specialized health care service plans licensed under the Knox-Keene Health Care Service Plan Act of 1975, as contained in Chapter 2.5 (commencing with Section 1340), which provide employee assistance program services that include child care referral services. Upon request, parents seeking local day care services may receive the names and telephone numbers of local small family day care providers.

(c)  The department, in consultation with the Child Development Division of the State Department of Education, shall adopt regulations relating to the confidentiality of information provided pursuant to subdivision (b) on small family day care homes. These regulations shall include procedures for updating lists or other information on small family day care providers to ensure referral only to licensed homes in good standing with the department. Any person or entity violating the regulations under this subdivision may be denied access by the department to information on small family day care homes and shall be reported by the department to the appropriate funding or licensing department.

(Amended by Stats. 1987, Ch. 1069, Sec. 11.)



1596.861

(a)  Each child day care facility licensed under this chapter, Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) shall reveal its license number in all advertisements, publications, or announcements made with the intent to attract clients.

(b)  Advertisements, publications, or announcements subject to the requirements of subdivision (a) include, but are not limited to, those contained in the following:

(1)  Newspaper or magazine.

(2)  Consumer report.

(3)  Announcement of intent to commence business.

(4)  Telephone directory yellow pages.

(5)  Professional or service directory.

(6)  Radio or television commercial.

(Amended by Stats. 1990, Ch. 216, Sec. 56.)



1596.862

(a) The department may approve or deny a written request for enrollment or retention of a nonminor student at a schoolage child care center. The department may approve a request for enrollment or retention of a nonminor student if the department determines the schoolage child care center can meet the needs of the nonminor student and enrollment or retention of the nonminor student is not detrimental to the health and safety of the nonminor student.

(b) (1) For the purposes of retention, if a request, as described in subdivision (c), is submitted to the department at least 30 days prior to the child’s 18th birthday, the nonminor student shall be retained at a schoolage child care center, unless the request is denied in writing by the department.

(2) For the purposes of enrollment, a nonminor student shall not be enrolled at a schoolage child care center until the request, as described in subdivision (c), is approved in writing by the department.

(c) A written request from a schoolage child care center for enrollment or retention of a nonminor student shall include all of the following:

(1) Confirmation that the licensee conducted a personal interview of the nonminor student or the nonminor student’s authorized representative, if applicable, and a written statement from the licensee that assesses both of the following:

(A) Whether the enrollment or retention of the nonminor student would present a threat to the physical health, mental health, or safety of the nonminor student and others at the schoolage child care center.

(B) Whether the needs of the nonminor student can be met by the schoolage child care center.

(2) A copy of the nonminor student’s current individualized education program and any other information requested by the department.

(d) A nonminor student enrolled or retained pursuant to this section shall be exempt from the fingerprinting and criminal record clearance requirements in Section 1596.871 and otherwise applicable regulations.

(e) An approved request may be terminated by the department and a citation of deficiency, an assessment of civil penalties, or discipline of the licensee pursuant to Section 1596.885 or Section 1596.886, or any combination thereof, may result if the licensee fails to comply with applicable laws.

(f) The department may adopt regulations necessary to implement this section.

(Added by Stats. 2011, Ch. 471, Sec. 3. Effective January 1, 2012.)



1596.865

It is the intent of the Legislature to encourage any person who provides child care in a child day care facility licensed pursuant to this chapter, Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) to have the following elementary health care training:

(a)  Cardiopulmonary resuscitation.

(b)  Pediatric first aid.

(c)  Preventive health practices, including food preparation, childhood nutrition, and sanitation practices that support overall health and reduce the spread of infectious diseases.

(Amended by Stats. 2013, Ch. 734, Sec. 2. Effective January 1, 2014.)



1596.866

(a) (1) In addition to other required training, at least one director or teacher at each day care center, and each family day care home licensee who provides care, shall have at least 15 hours of health and safety training, and if applicable, at least one additional hour of training pursuant to clause (ii) of subparagraph (C) of paragraph (2).

(2) The training shall include the following components:

(A) Pediatric first aid.

(B) Pediatric cardiopulmonary resuscitation (CPR).

(C) (i) A preventive health practices course or courses that include instruction in the recognition, management, and prevention of infectious diseases, including immunizations, and prevention of childhood injuries.

(ii) For licenses issued on or after January 1, 2016, at least one director or teacher at each day care center, and each family day care home licensee who provides care, shall have at least one hour of childhood nutrition training as part of the preventive health practices course or courses.

(3) The training may include instruction in sanitary food handling, emergency preparedness and evacuation, caring for children with special needs, and identification and reporting of signs and symptoms of child abuse.

(b) Day care center directors and licensees of family day care homes shall ensure that at least one staff member who has a current course completion card in pediatric first aid and pediatric CPR issued by the American Red Cross, the American Heart Association, or by a training program that has been approved by the Emergency Medical Services Authority pursuant to this section and Section 1797.191 shall be onsite at all times when children are present at the facility, and shall be present with the children when children are offsite from the facility for facility activities. Nothing in this subdivision shall be construed to require, in the event of an emergency, additional staff members, who are onsite when children are present at the facility, to have a current course completion card in pediatric first aid and pediatric CPR.

(c) (1) The completion of health and safety training by all personnel and licensees described in subdivision (a) shall be a condition of licensure.

(2) Training in pediatric first aid and pediatric CPR by persons described in subdivisions (a) and (b) shall be current at all times. Training in preventive health practices as described in subparagraph (C) of paragraph (2) of subdivision (a) is a one-time only requirement for persons described in subdivision (a).

(3) The department shall issue a provisional license for otherwise qualified applicants who are not in compliance with this section. This provisional license shall expire 90 days after the date of issuance and shall not be extended.

(4) A notice of deficiency shall be issued by the department at the time of a site visit to any licensee who is not in compliance with this section. The licensee shall, at the time the notice is issued, develop a plan of correction to correct the deficiency within 90 days of receiving the notice. The facility’s license may be revoked if it fails to correct the deficiency within the 90-day period. Section 1596.890 shall not apply to this paragraph.

(d) Completion of the training required pursuant to subdivisions (a) and (b) shall be demonstrated, upon request of the licensing agency, by the following:

(1) Current pediatric first aid and pediatric CPR course completion cards issued by the American Red Cross, the American Heart Association, or by a training program approved by the Emergency Medical Services Authority pursuant to Section 1797.191.

(2) (A) A course completion card for a preventive health practices course or courses as described in subparagraph (C) of paragraph (2) of subdivision (a) issued by a training program approved by the Emergency Medical Services Authority pursuant to Section 1797.191.

(B) Persons who, prior to the date on which the amendments to this section enacted in 1998 become operative, have completed a course or courses in preventive health practices as described in clause (i) of subparagraph (C) of paragraph (2) of subdivision (a), and have a certificate of completion of a course or courses in preventive health practices, or certified copies of transcripts that identify the number of hours and the specific course or courses taken for training in preventive health practices, shall be deemed to have met the training in preventive health practices.

(3) In addition to training programs specified in paragraphs (1) and (2), training programs or courses in pediatric first aid, pediatric CPR, and preventive health practices offered or approved by an accredited college or university are considered to be approved sources of training that may be used to satisfy the training requirements of paragraph (2) of subdivision (a). Completion of this training shall be demonstrated to the licensing agency by a certificate of course completion, course completion cards, or certified copies of transcripts that identify the number of hours and the specified course or courses taken for the training as defined in paragraph (2) of subdivision (a).

(e) The training required under subdivision (a) shall not be provided by a home study course. This training may be provided through in-service training, workshops, or classes.

(f) All personnel and licensees described in subdivisions (a) and (b) shall maintain current course completion cards for pediatric first aid and pediatric CPR issued by the American Red Cross, the American Heart Association, or by a training program approved by the Emergency Medical Services Authority pursuant to Section 1797.191, or shall have current certification in pediatric first aid and pediatric CPR from an accredited college or university in accordance with paragraph (3) of subdivision (d).

(g) The department shall have the authority to grant exceptions to the requirements imposed by this section in order to meet the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.).

(h) The department shall adopt regulations to implement this section.

(Amended by Stats. 2013, Ch. 734, Sec. 3. Effective January 1, 2014.)



1596.8661

(a) For purposes of the training required pursuant to paragraph (4) of subdivision (a) of Section 1596.798, pediatric first aid training pursuant to Section 1596.866 shall include a component of training in the administration of inhaled medication described in paragraph (4) of subdivision (a) of Section 1596.798.

(b) The Emergency Medical Services Authority shall establish, consistent with Section 1797.191, minimum standards for a component of pediatric first aid training that satisfies the requirements of paragraph (4) of subdivision (a) of Section 1596.798. For purposes of this subdivision, the Emergency Medical Services Authority is encouraged to consult with organizations and providers with expertise in administering inhaled medication and nebulizer care, including, but not limited to, the American Lung Association, respiratory therapists, and others.

(c) For purposes of the training required pursuant to clause (ii) of subparagraph (C) of paragraph (2) of subdivision (a) of Section 1596.866, instruction in childhood nutrition shall be at least one hour in length and shall include content on age-appropriate meal patterns based on the most current Dietary Guidelines for Americans. In order to increase child care providers’ capacity to serve healthy foods at a lower cost, the training shall contain information about reimbursement rates for the United States Department of Agriculture’s Child and Adult Care Food Program (CACFP) (7 C.F.R. 226.20), and shall direct child care providers to the CACFP Unit of the Nutrition Services Division of the State Department of Education for detailed information on CACFP eligibility and enrollment.

(d) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the Emergency Medical Services Authority may, through bulletin or similar instructions from the director until regulations are adopted, establish standards for the training in childhood nutrition required pursuant to clause (ii) of subparagraph (C) of paragraph (2) of subdivision (a) of Section 1596.866.

(Amended by Stats. 2013, Ch. 734, Sec. 4. Effective January 1, 2014.)



1596.867

(a) All child day care facilities, as defined in Section 1596.750, shall include an Earthquake Preparedness Checklist as an attachment to the disaster plan prescribed by Section 1596.95 or 1597.54. However, the Earthquake Preparedness Checklist shall not be considered a requirement for obtaining or maintaining a license for a child day care center or family day care home. The Earthquake Preparedness Checklist shall be made accessible to the public at the child day care center, or family day care home. The licensing agency shall not monitor or be responsible for enforcing any provision contained in the Earthquake Preparedness Checklist or ensuring that the checklist is made accessible to the public.

(b) The Earthquake Preparedness Checklist shall not exceed two typewritten pages and the department may add to or delete from the list, as it deems appropriate. The checklist may include, but not be limited to, all of the procedures that are listed in the following proposed Earthquake Preparedness Checklist. A licensee of a child day care center or family day care home shall have the option of selecting from the checklist the procedures, if any, the licensee chooses to use in the child day care center or family day care home.

Earthquake Preparedness Checklist (EPC)*

Eliminate potential hazards in classrooms and throughout the
site:

Bolt bookcases in high traffic areas securely to wall studs

Move heavy books and items from high to low shelves

Secure and latch filing cabinets

Secure cabinets in high traffic areas with child safety latches

Secure aquariums, computers, typewriters, TV-VCR
equipment to surfaces, such as by using Velcro tabs

Make provisions for securing rolling portable items such as
TV-VCRs, pianos, refrigerators

Move children’s activities and play areas away from
windows, or protect windows with blinds or adhesive
plastic sheeting

Secure water heater to wall using plumber’s tape

Assess and determine possible escape routes

Establish a coordinated response plan involving all of the following:

Involving children:

Teach children about earthquakes and what to do (see
resource list below)

Practice “duck, cover, and hold” earthquake drills under
tables or desks no less than 4 times a year

Involving parents:

Post, or make available to parents, copies of the school
earthquake safety plan (including procedures for
reuniting parents or alternate guardians with children,
location of planned evacuation site, method for leaving
messages and communicating)

Enlist parent and community resource assistance in securing
emergency supplies or safeguarding the child day care
site:

_____

store a 3-day supply of nonperishable food (including
juice, canned food items, snacks, and infant
formula)

_____

store a 3-day supply of water and juice

_____

store food and water in an accessible location, such as
portable plastic storage containers

_____

store other emergency supplies such as flashlights, a
radio with extra batteries, heavy gloves, trash bags,
and tools

_____

maintain a complete, up-to-date listing of children,
emergency numbers, and contact people for each
classroom stored with emergency supplies

Involving child day care personnel and local emergency
agencies:

Identify and assign individual responsibilities for staff
following an earthquake (including accounting for and
evacuating children, injury control, damage assessment)

Involve and train all staff members about the earthquake
safety plan, including location and procedure for turning
off utilities and gas

Contact nearby agencies (including police, fire, Red Cross,
and local government) for information and materials in
developing the child day care center earthquake safety plan

*For more free resources contact:

(1)  Federal Emergency Management Agency (FEMA)
(2)  Office of Emergency Services
(3)  Red Cross

(c) Nothing in this section shall be construed to prevent the adoption or enforcement of earthquake safety standards for child day care facilities by local ordinance.

(d) Nothing in this section shall be construed to prevent the department from adopting or enforcing regulations on earthquake safety or making earthquake safety drills mandatory.

(Amended by Stats. 2013, Ch. 352, Sec. 331. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1596.869

Directors of combination child day care facilities shall be included in the teacher-child ratio during periods when they are actively supervising children and on the same basis that any other director of a day care center may be included in the teacher-child ratio.

(Repealed and added by Stats. 1991, Ch. 867, Sec. 5.)



1596.87

The department shall institute a staff development and training program within the organizational structure to develop among staff the knowledge, understanding of children and child care, and regulatory administration necessary to successfully carry out this act. Specifically, the department shall do all of the following:

(a)  Provide staff with 36 hours of training per year that reflect the unique needs of children. The training shall include training relating to regulation administration, including communication skills, writing skills, and human relations skills.

(b)  Find ways to encourage applications from individuals with child care provider experience or educational backgrounds applicable to the provision of child care.

(c)  Provide new staff with comprehensive training within the first six months of employment. This training shall, at a minimum, include the following core areas: administrative action process, client populations, conducting facility visits, cultural awareness, documentation skills, facility operations, human relation skills, interviewing techniques, investigation processes, and regulation administration.

This program shall also provide new staff who have earned fewer than 16 semester units in child development or early childhood education from an accredited college at least 40 hours of preservice training in child development or early childhood education.

(d)  Submit for approval to the advisory committee established in Section 8286 of the Education Code a plan for meeting the provisions of subdivisions (a) and (c).

(Amended by Stats. 1992, Ch. 1319, Sec. 4. Effective January 1, 1993.)



1596.871

The Legislature recognizes the need to generate timely and accurate positive fingerprint identification of applicants as a condition of issuing licenses, permits, or certificates of approval for persons to operate or provide direct care services in a child care center or family child care home. It is the intent of the Legislature in enacting this section to require the fingerprints of those individuals whose contact with child day care facility clients may pose a risk to the children’s health and safety. An individual shall be required to obtain either a criminal record clearance or a criminal record exemption from the State Department of Social Services before his or her initial presence in a child day care facility.

(a) (1) Before and, as applicable, subsequent to issuing a license or special permit to any person to operate or manage a day care facility, the department shall secure from an appropriate law enforcement agency a criminal record to determine whether the applicant or any other person specified in subdivision (b) has ever been convicted of a crime other than a minor traffic violation or arrested for any crime specified in subdivision (c) of Section 290 of the Penal Code, or for violating Section 245, 273ab, or 273.5, subdivision (b) of Section 273a, or, prior to January 1, 1994, paragraph (2) of Section 273a, of the Penal Code, or for any crime for which the department is prohibited from granting a criminal record exemption pursuant to subdivision (f).

(2) The criminal history information shall include the full criminal record, if any, of those persons, and subsequent arrest information pursuant to Section 11105.2 of the Penal Code.

(3) Except during the 2003–04 to the 2014–15 fiscal years, inclusive, neither the Department of Justice nor the department may charge a fee for the fingerprinting of an applicant who will serve six or fewer children or any family day care applicant for a license, or for obtaining a criminal record of an applicant pursuant to this section.

(4) The following shall apply to the criminal record information:

(A) If the State Department of Social Services finds that the applicant or any other person specified in subdivision (b) has been convicted of a crime, other than a minor traffic violation, the application shall be denied, unless the director grants an exemption pursuant to subdivision (f).

(B) If the State Department of Social Services finds that the applicant, or any other person specified in subdivision (b), is awaiting trial for a crime other than a minor traffic violation, the State Department of Social Services may cease processing the criminal record information until the conclusion of the trial.

(C) If no criminal record information has been recorded, the Department of Justice shall provide the applicant and the State Department of Social Services with a statement of that fact.

(D) If the State Department of Social Services finds after licensure that the licensee, or any other person specified in paragraph (2) of subdivision (b), has been convicted of a crime other than a minor traffic violation, the license may be revoked, unless the director grants an exemption pursuant to subdivision (f).

(E) An applicant and any other person specified in subdivision (b) shall submit fingerprint images and related information to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice, for a state and federal level criminal offender record information search, in addition to the search required by subdivision (a). If an applicant meets all other conditions for licensure, except receipt of the Federal Bureau of Investigation’s criminal history information for the applicant and persons listed in subdivision (b), the department may issue a license if the applicant and each person described by subdivision (b) has signed and submitted a statement that he or she has never been convicted of a crime in the United States, other than a traffic infraction as defined in paragraph (1) of subdivision (a) of Section 42001 of the Vehicle Code. If, after licensure, the department determines that the licensee or person specified in subdivision (b) has a criminal record, the license may be revoked pursuant to Section 1596.885. The department may also suspend the license pending an administrative hearing pursuant to Section 1596.886.

(b) (1) In addition to the applicant, this section shall be applicable to criminal record clearances and exemptions for the following persons:

(A) Adults responsible for administration or direct supervision of staff.

(B) Any person, other than a child, residing in the facility.

(C) Any person who provides care and supervision to the children.

(D) Any staff person, volunteer, or employee who has contact with the children.

(i) A volunteer providing time-limited specialized services shall be exempt from the requirements of this subdivision if this person is directly supervised by the licensee or a facility employee with a criminal record clearance or exemption, the volunteer spends no more than 16 hours per week at the facility, and the volunteer is not left alone with children in care.

(ii) A student enrolled or participating at an accredited educational institution shall be exempt from the requirements of this subdivision if the student is directly supervised by the licensee or a facility employee with a criminal record clearance or exemption, the facility has an agreement with the educational institution concerning the placement of the student, the student spends no more than 16 hours per week at the facility, and the student is not left alone with children in care.

(iii) A volunteer who is a relative, legal guardian, or foster parent of a client in the facility shall be exempt from the requirements of this subdivision.

(iv) A contracted repair person retained by the facility, if not left alone with children in care, shall be exempt from the requirements of this subdivision.

(v) Any person similar to those described in this subdivision, as defined by the department in regulations.

(E) If the applicant is a firm, partnership, association, or corporation, the chief executive officer, other person serving in like capacity, or a person designated by the chief executive officer as responsible for the operation of the facility, as designated by the applicant agency.

(F) If the applicant is a local educational agency, the president of the governing board, the school district superintendent, or a person designated to administer the operation of the facility, as designated by the local educational agency.

(G) Additional officers of the governing body of the applicant, or other persons with a financial interest in the applicant, as determined necessary by the department by regulation. The criteria used in the development of these regulations shall be based on the person’s capability to exercise substantial influence over the operation of the facility.

(H) This section does not apply to employees of child care and development programs under contract with the State Department of Education who have completed a criminal record clearance as part of an application to the Commission on Teacher Credentialing, and who possess a current credential or permit issued by the commission, including employees of child care and development programs that serve both children subsidized under, and children not subsidized under, a State Department of Education contract. The Commission on Teacher Credentialing shall notify the department upon revocation of a current credential or permit issued to an employee of a child care and development program under contract with the State Department of Education.

(I) This section does not apply to employees of a child care and development program operated by a school district, county office of education, or community college district under contract with the State Department of Education who have completed a criminal record clearance as a condition of employment. The school district, county office of education, or community college district upon receiving information that the status of an employee’s criminal record clearance has changed shall submit that information to the department.

(2) Nothing in this subdivision shall prevent a licensee from requiring a criminal record clearance of any individuals exempt from the requirements under this subdivision.

(c) (1) (A) Subsequent to initial licensure, a person specified in subdivision (b) who is not exempt from fingerprinting shall obtain either a criminal record clearance or an exemption from disqualification, pursuant to subdivision (f), from the State Department of Social Services prior to employment, residence, or initial presence in the facility. A person specified in subdivision (b) who is not exempt from fingerprinting shall be fingerprinted and shall sign a declaration under penalty of perjury regarding any prior criminal convictions. The licensee shall submit fingerprint images and related information to the Department of Justice and the Federal Bureau of Investigation, through the Department of Justice, or comply with paragraph (1) of subdivision (h), prior to the person’s employment, residence, or initial presence in the child day care facility.

(B) These fingerprint images and related information shall be electronically submitted to the Department of Justice in a manner approved by the State Department of Social Services and the Department of Justice for the purpose of obtaining a permanent set of fingerprints. A licensee’s failure to submit fingerprint images and related information to the Department of Justice or to comply with paragraph (1) of subdivision (h), as required in this section, shall result in the citation of a deficiency, and an immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1596.885 or 1596.886. The State Department of Social Services may assess civil penalties for repeated or continued violations permitted by Sections 1596.99 and 1597.58. The fingerprint images and related information shall then be submitted to the department for processing. Within 14 calendar days of the receipt of the fingerprint images, the Department of Justice shall notify the State Department of Social Services of the criminal record information, as provided in this subdivision. If no criminal record information has been recorded, the Department of Justice shall provide the licensee and the State Department of Social Services with a statement of that fact within 14 calendar days of receipt of the fingerprint images. If new fingerprint images are required for processing, the Department of Justice shall, within 14 calendar days from the date of receipt of the fingerprint images, notify the licensee that the fingerprints were illegible.

(C) Documentation of the individual’s clearance or exemption shall be maintained by the licensee, and shall be available for inspection. When live-scan technology is operational, as defined in Section 1522.04, the Department of Justice shall notify the department, as required by that section, and notify the licensee by mail within 14 days of electronic transmission of the fingerprints to the Department of Justice, if the person has no criminal record. Any violation of the regulations adopted pursuant to Section 1522.04 shall result in the citation of a deficiency and an immediate assessment of civil penalties in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1596.885 or 1596.886. The department may assess civil penalties for repeated or continued violations, as permitted by Sections 1596.99 and 1597.58.

(2) Except for persons specified in paragraph (2) of subdivision (b), the licensee shall endeavor to ascertain the previous employment history of persons required to be fingerprinted under this subdivision. If it is determined by the department, on the basis of fingerprints submitted to the Department of Justice, that the person has been convicted of a sex offense against a minor, an offense specified in Section 243.4, 273a, 273ab, 273d, 273g, or 368 of the Penal Code, or a felony, the State Department of Social Services shall notify the licensee to act immediately to terminate the person’s employment, remove the person from the child day care facility, or bar the person from entering the child day care facility. The department may subsequently grant an exemption pursuant to subdivision (f). If the conviction was for another crime except a minor traffic violation, the licensee shall, upon notification by the State Department of Social Services, act immediately to either (1) terminate the person’s employment, remove the person from the child day care facility, or bar the person from entering the child day care facility; or (2) seek an exemption pursuant to subdivision (f). The department shall determine if the person shall be allowed to remain in the facility until a decision on the exemption is rendered. A licensee’s failure to comply with the department’s prohibition of employment, contact with clients, or presence in the facility as required by this paragraph shall result in a citation of deficiency and an immediate assessment of civil penalties by the department against the licensee, in the amount of one hundred dollars ($100) per violation per day for a maximum of five days, unless the violation is a second or subsequent violation within a 12-month period in which case the civil penalties shall be in the amount of one hundred dollars ($100) per violation for a maximum of 30 days, and shall be grounds for disciplining the licensee pursuant to Section 1596.885 or 1596.886.

(3) The department may issue an exemption on its own motion pursuant to subdivision (f) if the person’s criminal history indicates that the person is of good character based on the age, seriousness, and frequency of the conviction or convictions. The department, in consultation with interested parties, shall develop regulations to establish the criteria to grant an exemption pursuant to this paragraph.

(4) Concurrently with notifying the licensee pursuant to paragraph (3), the department shall notify the affected individual of his or her right to seek an exemption pursuant to subdivision (f). The individual may seek an exemption only if the licensee terminates the person’s employment or removes the person from the facility after receiving notice from the department pursuant to paragraph (3).

(d) (1) For purposes of this section or any other provision of this chapter, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that the department is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, when the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Sections 1203.4 and 1203.4a of the Penal Code permitting the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment. For purposes of this section or any other provision of this chapter, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, shall be conclusive evidence of the conviction. For purposes of this section or any other provision of this chapter, the arrest disposition report certified by the Department of Justice, or documents admissible in a criminal action pursuant to Section 969b of the Penal Code, shall be prima facie evidence of conviction, notwithstanding any other law prohibiting the admission of these documents in a civil or administrative action.

(2) For purposes of this section or any other provision of this chapter, the department shall consider criminal convictions from another state or federal court as if the criminal offense was committed in this state.

(e) (1) The State Department of Social Services shall not use a record of arrest to deny, revoke, or terminate any application, license, employment, or residence unless the department investigates the incident and secures evidence, whether or not related to the incident of arrest, that is admissible in an administrative hearing to establish conduct by the person that may pose a risk to the health and safety of any person who is or may become a client.

(2) The department shall not issue a criminal record clearance to a person who has been arrested for any crime specified in Section 290 of the Penal Code, or for violating Section 245, 273ab, or 273.5, or subdivision (b) of Section 273a of the Penal Code, or, prior to January 1, 1994, paragraph (2) of Section 273a of the Penal Code, or for any crime for which the department is prohibited from granting a criminal record exemption pursuant to subdivision (f), prior to the department’s completion of an investigation pursuant to paragraph (1).

(3) The State Department of Social Services is authorized to obtain any arrest or conviction records or reports from any law enforcement agency as necessary to the performance of its duties to inspect, license, and investigate community care facilities and individuals associated with a community care facility.

(f) (1) After review of the record, the director may grant an exemption from disqualification for a license or special permit as specified in paragraphs (1) and (4) of subdivision (a), or for employment, residence, or presence in a child day care facility as specified in paragraphs (3), (4), and (5) of subdivision (c) if the director has substantial and convincing evidence to support a reasonable belief that the applicant and the person convicted of the crime, if other than the applicant, are of good character so as to justify issuance of the license or special permit or granting an exemption for purposes of subdivision (c). However, an exemption shall not be granted pursuant to this subdivision if the conviction was for any of the following offenses:

(A) An offense specified in Section 220, 243.4, or 264.1, subdivision (a) of Section 273a, or, prior to January 1, 1994, paragraph (1) of Section 273a, Section 273ab, 273d, 288, or 289, subdivision (c) of Section 290, or Section 368, of the Penal Code, or was a conviction of another crime against an individual specified in subdivision (c) of Section 667.5 of the Penal Code.

(B) A felony offense specified in Section 729 of the Business and Professions Code or Section 206 or 215, subdivision (a) of Section 347, subdivision (b) of Section 417, or subdivision (a) or (b) of Section 451 of the Penal Code.

(2) The department shall not prohibit a person from being employed or having contact with clients in a facility on the basis of a denied criminal record exemption request or arrest information unless the department complies with the requirements of Section 1596.8897.

(g) Upon request of the licensee, who shall enclose a self-addressed stamped postcard for this purpose, the Department of Justice shall verify receipt of the fingerprint images.

(h) (1) For the purposes of compliance with this section, the department may permit an individual to transfer a current criminal record clearance, as defined in subdivision (a), from one facility to another, as long as the criminal record clearance has been processed through a state licensing district office, and is being transferred to another facility licensed by a state licensing district office. The request shall be in writing to the department, and shall include a copy of the person’s driver’s license or valid identification card issued by the Department of Motor Vehicles, or a valid photo identification issued by another state or the United States government if the person is not a California resident. Upon request of the licensee, who shall enclose a self-addressed stamped envelope for this purpose, the department shall verify whether the individual has a clearance that can be transferred.

(2) The State Department of Social Services shall hold criminal record clearances in its active files for a minimum of two years after an employee is no longer employed at a licensed facility in order for the criminal record clearances to be transferred.

(3) The following shall apply to a criminal record clearance or exemption from the department or a county office with department-delegated licensing authority:

(A) A county office with department-delegated licensing authority may accept a clearance or exemption from the department.

(B) The department may accept a clearance or exemption from any county office with department-delegated licensing authority.

(C) A county office with department-delegated licensing authority may accept a clearance or exemption from any other county office with department-delegated licensing authority.

(4) With respect to notifications issued by the Department of Justice pursuant to Section 11105.2 of the Penal Code concerning an individual whose criminal record clearance was originally processed by the department or a county office with department-delegated licensing authority, all of the following shall apply:

(A) The Department of Justice shall process a request from the department or a county office with department-delegated licensing authority to receive the notice, only if all of the following conditions are met:

(i) The request shall be submitted to the Department of Justice by the agency to be substituted to receive the notification.

(ii) The request shall be for the same applicant type as the type for which the original clearance was obtained.

(iii) The request shall contain all prescribed data elements and format protocols pursuant to a written agreement between the department and the Department of Justice.

(B) (i) On or before January 7, 2005, the department shall notify the Department of Justice of all county offices that have department-delegated licensing authority.

(ii) The department shall notify the Department of Justice within 15 calendar days of the date on which a new county office receives department-delegated licensing authority or a county’s delegated licensing authority is rescinded.

(C) The Department of Justice shall charge the department or a county office with department-delegated licensing authority a fee for each time a request to substitute the recipient agency is received for purposes of this paragraph. This fee shall not exceed the cost of providing the service.

(i) Notwithstanding any other law, the department may provide an individual with a copy of his or her state or federal level criminal offender record information search response as provided to that department by the Department of Justice if the department has denied a criminal background clearance based on this information and the individual makes a written request to the department for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in his or her written request. The department shall retain a copy of the individual’s written request and the response and date provided.

(Amended by Stats. 2014, Ch. 824, Sec. 4. Effective January 1, 2015.)



1596.8712

(a)  (1)  Whenever an individual is excluded by the department from a licensed family day care home, the department shall prepare and provide to the licensed family day care home from which the individual was excluded, within 45 days, an addendum to the notification of parents’ rights form required by Section 102419 of Title 22 of the California Code of Regulations, clearly identifying the name or names of any individual or individuals who have been excluded from the licensed family day care home. The addendum shall also identify the existence and location of a public file maintained by the department explaining the reason for the exclusion.

(2)  The department shall revise the addendum if the excluded individual is reinstated by the department pursuant to Section 11522 of the Government Code.

(b)  (1)  Immediately upon receipt of an addendum from the department, the licensee shall provide the parent or guardian of each child under the licensee’s care or supervision with a copy of the addendum identifying the excluded individual or individuals. The licensee shall also obtain the signature of the parent or guardian indicating that the parent or guardian has received a copy of the addendum. A signed copy of the addendum shall be provided to the parent or guardian, and the original signed addendum shall be retained by the licensed day care home provider, and provided to the department during the regular inspection of the home, or at any time upon the request of the department.

(2)  This section shall apply to all children currently under the licensee’s care or supervision, and to all children who come under the licensee’s care or supervision after the implementation of this section.

(c)  During its regular inspection of all licensed family day care homes where an individual or individuals have been excluded, the department shall verify that the licensee has obtained a signature from the parent or guardian of each child under the licensee’s care or supervision indicating that the parent or guardian has been provided with the addendum identifying the excluded individual or individuals. The department may also request the signed addenda from the licensee at any time.

(d)  A licensee shall be assessed an immediate civil penalty of one hundred dollars ($100) per violation, for failure to do any of the following:

(1)  Provide a copy of the addendum to a parent or guardian of any child under the provider’s care or supervision.

(2)  Obtain a parent or guardian’s signature indicating he or she has been provided with the addendum.

(3)  Provide signed addenda to the department, when requested for all children under the provider’s care.

(e)  Failure to comply with this section shall constitute grounds for disciplining the licensee pursuant to Section 1596.885 or Section 1596.886.

(f)  This section shall apply to any family day care home from which an individual is excluded after January 1, 2001.

(g)  The department shall promulgate regulations and policies, as necessary, to implement the provisions of this section by January 1, 2002.

(Added by Stats. 2000, Ch. 549, Sec. 2. Effective January 1, 2001.)



1596.8713

(a)  The Department of Justice may charge a fee sufficient to cover its costs in providing services in accordance with Section 1596.871 to comply with the 14-day requirement for provision to the department of the criminal record information, as contained in subdivision (c) of Section 1596.871.

(b)  (1)  Between July 1, 2000, and July 1, 2001, no fee shall be charged by the Department of Justice or the State Department of Social Services for any costs associated with obtaining a California or Federal Bureau of Investigation criminal record or for conducting a child abuse index check, of a volunteer at a child care facility who is required to be fingerprinted pursuant to subdivision (b) of Section 1596.871, provided that the exemption does not cause an increase in fees for other providers.

(2)  On or after July 1, 2001, no fee shall be charged for the purposes specified in paragraph (1) if funds for those purposes are appropriated in the annual Budget Act and the exemption does not cause an increase in fees for other providers.

(3)  For purposes of this subdivision, “volunteer” means a person who provides services at a child care facility and does not receive any payment of a salary or hourly wage in exchange for these services.

(Amended by Stats. 2000, Ch. 108, Sec. 12. Effective July 10, 2000.)



1596.8714

On or before March 1, 2000, the State Department of Social Services shall convene a workgroup to review current criminal background check requirements and processes for screening care providers. The workgroup shall study and make recommendations concerning improving the coordination of the different populations who are required to undergo multiple criminal background checks, methods to reduce the costs, and expedite the process of conducting criminal background checks. The workgroup shall include representatives from the various departments within the California Health and Human Services Agency, the Department of Justice, the Child Care Resource and Referral Network, and care provider organizations.

(Added by Stats. 1999, Ch. 934, Sec. 2. Effective January 1, 2000.)



1596.8715

If a licensee or facility is required by law to deny employment or to terminate employment of any employee based on written notification from the state department that the employee has a prior criminal conviction or is determined unsuitable for employment under Section 1596.8897, the licensee or facility shall not incur civil liability or unemployment insurance liability as a result of that denial or termination.

(Added by Stats. 1991, Ch. 888, Sec. 12.)



1596.8716

(a)  For licensing purposes, employees of a child care and development program operated by a school district, county office of education, or community college under contract with the State Department of Education pursuant to Chapter 2 (commencing with Section 8200) of Part 6 of the Education Code who have received a physical examination as a condition of employment with the district or office are not required to have a health screening as required by Section 101216 of Title 22 of the California Code of Regulations.

(b)  For licensing purposes, a school principal of a public school that operates a child care and development program under contract with the State Department of Education pursuant to Article 7 (commencing with Section 8235) of Chapter 2 of Part 6 of the Education Code shall be deemed qualified to be a day care center director pursuant to Section 101315 of Title 22 of the California Code of Regulations only when the program is located on the campus of an operating public school, with staff who are employees of the public school.

(Amended by Stats. 1994, Ch. 252, Sec. 1. Effective January 1, 1995.)



1596.872a

(a)  The department may establish a child care advocate program. Each regional office, as well as the central office of the department, may have an advocate who has knowledge of state child care laws, regulations, and programs. The advocate’s duties shall include, but not be limited to, all of the following:

(1)  Providing information to the general public and parents on child care licensing standards and regulations.

(2)  Serving as a liaison to local business, community, law enforcement, labor, and education groups, as well as child care providers and consumers, for the purpose of providing information about licensing standards and regulations.

(3)  Disseminating information on the state’s licensing role and activities, child care resource and referral agencies, and other child care programs.

(4)  Acting as a liaison to child care resource and referral agencies to provide current information on licensing regulations, procedures, violations, revocations, and activities.

(5)  Investigating and seeking to resolve complaints and concerns communicated on behalf of children served by a child day care facility. Complaints shall be handled in an objective manner to ascertain the pertinent facts. The ombudsman may refer any complaint to the appropriate state or local government agency.

(b)  The advocate shall have access to child day care facilities and shall have the authority to speak with children and staff.

(c)  The department shall report to the Legislature and the Governor, on December 31, 1985, and annually thereafter, the number of complaints resolved and referred and any related followup activities, and the number of facilities visited pursuant to subdivision (a).

(d)  The department shall implement this section during periods that Section 1596.872b is not being implemented in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Amended by Stats. 2004, Ch. 229, Sec. 10. Effective August 16, 2004.)



1596.872b

(a)  The department may establish a child care advocate program. This program may have one child care advocate for each licensing district regional office providing child care licensing services. A chief child care advocate shall be responsible for operations of the program and shall report to the chief of the child care licensing branch.

Each child care advocate shall have knowledge of state child care laws, regulations, and programs. The child care advocate’s duties shall include, but not be limited to, all of the following:

(1)  Providing information to the general public and parents on child care licensing standards and regulations.

(2)  Serving as a liaison to local business, community, law enforcement, labor, and education groups, as well as child care providers and consumers, for the purpose of providing information about licensing standards and regulations.

(3)  Disseminating information on the state’s licensing role and activities, child care resource and referral agencies, and other child care programs.

(4)  Acting as a liaison to child care resource and referral agencies to provide current information on licensing regulations, procedures, violations, revocations, and activities.

(5)  Evaluating and seeking to resolve complaints and concerns communicated on behalf of children served by a child day care facility. Complaints shall be handled in an objective manner to ascertain the pertinent facts. The child care advocate may refer any complaint to the appropriate state or local government agency.

(6)  Seeking to mediate disputes between the department and child care licensees, where licensees allege misapplication of licensing regulations and have exercised any initial appeal rights as specified in Section 1596.842.

(b)  The child care advocate shall have access to child day care facilities and shall have the authority to speak with children and staff.

(c)  The department may implement this section only to the extent funds are available in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Amended by Stats. 2004, Ch. 229, Sec. 11. Effective August 16, 2004.)



1596.873

The advisory committee established pursuant to Section 8286 of the Education Code shall perform all of the following functions with regard to this act:

(a)  Assist the department in developing and reviewing guidelines for the administration of this act.

(b)  Review the implementation of this act.

(c)  Make written recommendations to the Legislature, the Governor, and the department by December 31, 1985, with regard to possible improvements to facilitate the implementation of this act.

(d)  Advise the director regarding regulations, policy, and administrative practices pertaining to the licensing of child day care facilities.

(Amended by Stats. 1985, Ch. 1064, Sec. 19.)



1596.874

(a)  The State Department of Social Services shall furnish each licensed child day care facility with a notice that shall be posted at the facility where it can be easily seen by employees and consumers. The required notice shall contain information which does all of the following:

(1)  Identifies the licensing agency and how licensing regulations may be obtained.

(2)  Gives local telephone numbers where complaints may be made.

(3)  Contains the nonretaliation provision in Section 1596.881.

(b)  The licensee of the child day care facility shall make his or her copy of current licensing regulations available to employees and consumers.

(Amended by Stats. 1985, Ch. 1064, Sec. 20.)



1596.875

To assure compliance with this act, the department shall:

(a)  Conduct ongoing in-service programs for licensing staff in cooperation with other public entities and local associations.

(b)  Conduct an annual seminar for representatives of enforcement agencies, including, but not limited to, police officers, district attorneys, and judges.

(c)  Work with the Department of Justice to assure that license revocations appear on criminal records.

(Added by renumbering Section 1597.64 by Stats. 1984, Ch. 1615, Sec. 23.)



1596.876

In any case in which a child day care facility releases a minor to a peace officer pursuant to Section 305 of the Welfare and Institutions Code, the official in charge of that facility shall provide the peace officer with the address and telephone number of the minor’s parent or guardian in order to enable the peace officer to make the notification required by Section 308 of the Welfare and Institutions Code.

(Added by Stats. 1985, Ch. 811, Sec. 1.)



1596.877

(a)  Prior to granting a license to, or otherwise approving, any family day care home, the department shall check the child abuse and neglect complaint records of the child protective services agency of the county in which the applicant has resided for the two years preceding the application.

(b)  Prior to granting a license to or otherwise approving any individual to care for children in either a family day care home or a day care center, the department shall check the Child Abuse Registry pursuant to paragraph (3) of subdivision (b) of Section 11170 of the Penal Code. The Department of Justice shall maintain and continually update an index of reports of child abuse by providers and shall inform the department of subsequent reports received from the child abuse index pursuant to Section 11170 of the Penal Code and the criminal history.

(c)  The department shall investigate any reports received from the Child Abuse Registry and investigate any information received from the county child protective services agency. However, child protective services agency information arising from a report designated as “unfounded,” as defined pursuant to subdivision (a) of Section 11165.12 of the Penal Code, shall not be included in the investigation. The investigation shall include, but not be limited to, the review of the investigation report and file prepared by the child protective services agency that investigated the child abuse report. The department shall not deny a license based upon a report from the Child Abuse Registry or based on child abuse and neglect complaint records of the county child protective services agency unless child abuse is substantiated.

(d)  On and after January 1, 1993, the department shall implement this section for records maintained by counties that have automated their child abuse and neglect complaint records on or before January 1, 1993. On and after July 1, 1993, the department shall implement this section for records maintained by all counties.

(Amended by Stats. 1998, Ch. 311, Sec. 46. Effective August 19, 1998.)



1596.878

The department shall establish, administer, and monitor programs which license child day care facilities consistent with the provisions of this act.

(Added by renumbering Section 1596.871 (as added by Stats. 1984, Ch. 1615, Sec. 12) by Stats. 1985, Ch. 1064, Sec. 17.)



1596.879

Immediately upon the denial of any application for a license or for a special permit, the department shall notify the applicant in writing. Within 15 days after the department mails the notice, the applicant may present his or her written petition for a hearing to the department. Upon receipt by the department of the petition, the petition shall be set for hearing. The hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department has all the powers granted in that chapter.

(Added by Stats. 1985, Ch. 1064, Sec. 20.5.)






ARTICLE 3 - Remedies for Employer Discrimination

1596.880

For the purposes of this article:

(a)  “Employee” means employee of a licensee or employee of the agent of a licensee subject to this act.

(b)  “Employer” means a licensee or agent of a licensee subject to this act.

(Amended by Stats. 1985, Ch. 1064, Sec. 21.)



1596.881

No employer shall discharge, demote, or suspend, or threaten to discharge, demote, or suspend, or in any manner discriminate against any employee who takes any of the following actions:

(a)  Makes any good faith oral or written complaint of the violation of any licensing or other laws by the employer to the State Department of Social Services or other agency having statutory responsibility for enforcement of the law or to the employer or representative of the employer.

(b)  Institutes, or causes to be instituted, any proceeding against the employer in relation to the violation of any licensing or other laws.

(c)  Is, or will be, a witness or testify in a proceeding in relation to the violation of any licensing or other laws.

(d)  Refuses to perform work in violation of a licensing law or regulation after notifying the employer of the violation.

Employees shall be notified in writing at the time of employment of their rights under this chapter, as evidenced by their signature on a notification form outlining actions protected by this section. Forms to be utilized for this purpose shall be kept on file at the facility. The department shall provide each facility with the notification forms, which shall include information regarding enforcement pursuant to relevant Labor Code sections.

“Other laws” for the purposes of this section, includes, but is not limited to, laws relating to staff-child ratios, transportation of children, or child abuse.

(Amended by Stats. 1987, Ch. 489, Sec. 1.)



1596.882

(a)  A claim by the employee alleging the violation by the employer of Section 1596.881 shall be presented to the employer within 45 days after the action as to which complaint is made and presented to the Division of Labor Standards Enforcement not later than 90 days after the action as to which complaint is made.

(b)  Upon receipt of the complaint, the Division of Labor Standards Enforcement shall cause whatever investigation to be made as it deems appropriate.

(c)  If upon investigation the Division of Labor Standards Enforcement determines that the employer has violated Section 1596.881, it shall bring an action in any appropriate court against the employer.

(d)  In any such action, the court shall have jurisdiction, for cause shown, to issue restraining orders and order all appropriate relief, including rehiring and reinstatement of the employee of his or her former position with backpay and benefits.

(e)  Within 30 days of the receipt of a complaint pursuant to this section, the Division of Labor Standards Enforcement shall review the facts of the employee’s complaint and either set a hearing date or notify the employee and the employer of its decision. Where necessary, the Division of Labor Standards Enforcement shall begin the appropriate court action to enforce the decision.

(f)  Except for any grievance procedure or arbitration or hearing that is available to the employee pursuant to a collective bargaining agreement, this section is the exclusive means for presenting claims under this article.

(Amended by Stats. 1987, Ch. 489, Sec. 2.)



1596.883

Any employer who willfully refuses to rehire, promote, or otherwise restore an employee or former employee who has been determined to be eligible for the rehiring or promotion by a grievance procedure, arbitration, or hearing authorized by law, is guilty of a misdemeanor.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)






ARTICLE 4 - Suspension and Revocation

1596.885

The department may deny an application for or suspend or revoke any license, registration, or special permit issued under this act upon any of the following grounds and in the manner provided in this act:

(a)  Violation by the licensee, registrant, or holder of a special permit of this act or of the rules and regulations promulgated under this act.

(b)  Aiding, abetting, or permitting the violating of this act or of the rules and regulations promulgated under this act.

(c)  Conduct which is inimical to the health, morals, welfare, or safety of either an individual in or receiving services from the facility or the people of this state.

(d)  The conviction of a licensee, or other person specified in Section 1596.871, at any time before or during licensure, of a crime as defined in Section 1596.871.

(e)  Engaging in acts of financial malfeasance concerning the operation of a facility, including, but not limited to, improper use or embezzlement of client moneys and property or fraudulent appropriation for personal gain of facility moneys and property, or willful or negligent failure to provide services for the care of clients.

(Amended by Stats. 1998, Ch. 311, Sec. 47. Effective August 19, 1998.)



1596.886

The director may temporarily suspend any license, registration, or special permit prior to any hearing when, in the opinion of the director, the action is necessary to protect any child of a child day care facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety. The director shall notify the licensee, registrant, or holder of the special permit of the temporary suspension and the effective date thereof and at the same time shall serve the provider with an accusation. Upon receipt of a notice of defense to the accusation by the licensee, registrant, or holder of the special permit, the director shall, within 15 days, set the matter for hearing, and the hearing shall be held as soon as possible but not later than 30 days after receipt of the notice. The temporary suspension shall remain in effect until such time as the hearing is completed and the director has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the director fails to make a final determination on the merits within 30 days after the original hearing has been completed.

(Amended by Stats. 1985, Ch. 1, Sec. 1. Effective December 10, 1984.)



1596.8865

(a) When a local child protective agency, as defined in Section 11165 of the Penal Code, has a reasonable suspicion, as defined in subdivision (a) of Section 11166 of the Penal Code, that the death or serious injury of a child occurred at a child day care facility because of abuse or willful neglect by the personnel of the child day care facility, the agency shall immediately notify the director.

(b) Within two working days of receipt of the evidence that the death or serious injury occurred at a child day care facility because of abuse or willful neglect by the personnel of the child day care facility, the department shall temporarily suspend the license, registration, or special permit of the facility, and shall immediately notify the licensee, registrant, or holder of the special permit of the temporary suspension and the effective date thereof and at the same time serve the provider with an accusation. The hearing shall be set and conducted in the manner provided in Section 1596.886, and the temporary suspension shall have the same effect and duration as provided in Section 1596.886.

(c) The director shall request that the city police, county sheriff, or other law enforcement agencies, and any other county agencies, investigating the death or serious injury of the child shall expedite and coordinate evidence gathering in the case, and, to the extent that providing the evidence will not adversely affect any criminal prosecution, make that evidence available as soon as possible for the purposes of the hearing on the temporary suspension.

(d) As used in this section, “serious injury” means a serious impairment of physical condition, including, but not limited to, the following: loss of consciousness; concussion; bone fracture; protracted loss or impairment of function of any bodily member or organ; a wound requiring extensive suturing; and serious disfigurement.

(Amended by Stats. 2006, Ch. 538, Sec. 364. Effective January 1, 2007.)



1596.8866

The State Department of Social Services shall reopen an investigation into a licensed child day care facility when any person provides the department with a certified copy of a court record in which a judicial officer has determined that an injury to a child may have been inflicted while in the care and custody of a day care provider.

(Amended by Stats. 2002, Ch. 353, Sec. 1. Effective January 1, 2003.)



1596.8867

(a) The department shall conduct an unannounced visit to a facility within 30 days after the effective date of a temporary suspension of a license, in order to ensure that the facility is nonoperational, unless the department has previously verified that the facility is nonoperational.

(b) The department shall conduct an unannounced visit to a facility within 30 days after the effective date of a revocation of a license in order to ensure that the facility is nonoperational, unless the department has previously verified that the facility is nonoperational.

(Added by Stats. 2008, Ch. 291, Sec. 20. Effective September 25, 2008.)



1596.887

(a)  Proceedings for the suspension, revocation, or denial of a license, registration, or special permit under this chapter shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by that chapter. In the event of conflict between the provisions of this chapter and those provisions of the Government Code, the provisions of the Government Code shall prevail.

(b)  In all proceedings conducted in accordance with this section, the standard of proof to be applied shall be by the preponderance of the evidence.

(c)  If the license is not temporarily suspended pursuant to Section 1596.8865, the hearing shall be held within 90 days after receipt of the notice of defense, unless a continuance of the hearing is granted by the department or the administrative law judge. When the matter has been set for hearing, only the administrative law judge may grant a continuance of the hearing. The administrative law judge may, but need not, grant a continuance of the hearing, only upon finding the existence of one or more of the following:

(1)  The death or incapacitating illness of a party, a representative or attorney of a party, a witness to an essential fact, or of the parent, child, or member of the household of such person, when it is not feasible to substitute another representative, attorney, or witness because of the proximity of the hearing date.

(2)  Lack of notice of hearing as provided in Section 11509 of the Government Code.

(3)  A material change in the status of the case where a change in the parties or pleadings requires postponement, or an executed settlement or stipulated findings of fact obviate the need for hearing. A partial amendment of the pleadings shall not be good cause for continuance to the extent that the unamended portion of the pleadings is ready to be heard.

(4)  A stipulation for continuance signed by all parties or their authorized representatives, including, but not limited to, a representative, which is communicated with the request for continuance to the administrative law judge no later than 25 business days before the hearing.

(5)  The substitution of the representative or attorney of a party upon showing that the substitution is required.

(6)  The unavailability of a party, representative, or attorney of a party, or witness to an essential fact due to a conflicting and required appearance in a judicial matter if when the hearing date was set, the person did not know and could neither anticipate nor at any time avoid the conflict, and the conflict with request for continuance is immediately communicated to the administrative law judge.

(7)  The unavailability of a party, a representative or attorney of a party, or a material witness due to an unavoidable emergency.

(8)  Failure by a party to comply with a timely discovery request if the continuance request is made by the party who requested the discovery.

(Amended by Stats. 1992, Ch. 1315, Sec. 27. Effective January 1, 1993.)



1596.8871

(a)  The administrative law judge conducting a hearing under this article may permit the testimony of a child witness, or a similarly vulnerable witness, including a witness who is developmentally disabled, to be taken outside the presence of the respondent or respondents if all of the following conditions exist:

(1)  The administrative law judge determines that taking the witness’s testimony outside the presence of the respondent or respondents is necessary to ensure truthful testimony.

(2)  The witness is likely to be intimidated by the presence of the respondent or respondents.

(3)  The witness is afraid to testify in front of the respondent or respondents.

(b)  If the testimony of the witness is taken outside of the presence of the respondent or respondents, the department shall provide for the use of one-way closed-circuit television so the respondent or respondents can observe the testimony of the witness. Nothing in this section shall limit a respondent’s right of cross-examination.

(c)  The administrative law judge conducting a hearing under this section may clear the hearing room of any persons who are not a party to the action in order to protect any witness from intimidation or other harm, taking into account the rights of all persons.

(Added by Stats. 1994, Ch. 1267, Sec. 10. Effective January 1, 1995.)



1596.8872

(a)  (1)  An out-of-court statement made by a minor under 12 years of age who is the subject or victim of an allegation at issue is admissible evidence at an administrative hearing conducted pursuant to this article. The out-of-court statement may be used to support a finding of fact unless an objection is timely made and the objecting party establishes that the statement is unreliable because it was the product of fraud, deceit, or undue influence. However, the out-of-court statement may not be the sole basis for the finding of fact, unless the adjudicator finds that the time, content, and circumstances of the statement provide sufficient indicia of reliability.

(2)  The proponent of the statement shall give reasonable notice to all parties of the intended introduction of the statement at the hearing.

(3)  For purposes of this subdivision, an objection is timely if it identifies with reasonable specificity the disputed out-of-court statement and it gives the proponent of the evidence a reasonable period of time to prepare a response to the objection prior to the hearing.

(b)  This section shall not be construed to limit the right of any party to the administrative hearing to subpoena a witness whose statement is admitted as evidence or to introduce admissible evidence relevant to the weight of the hearsay evidence or the credibility of the hearsay declarant.

(Added by Stats. 2002, Ch. 707, Sec. 4. Effective January 1, 2003.)



1596.8875

In addition to the witness fees and mileage provided by Section 11450.40 of the Government Code, the department may pay actual, necessary, and reasonable expenses in an amount not to exceed the per diem allowance payable to a nonrepresented state employee on travel status. The department may pay witness expenses pursuant to this section in advance of the hearing.

(Amended by Stats. 1995, Ch. 938, Sec. 63. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



1596.888

Any license, registration, or special permit suspended pursuant to this chapter, and any special permit revoked pursuant to this chapter, may be reinstated pursuant to Section 11522 of the Government Code.

(Added by Stats. 1984, Ch. 1615, Sec. 9.)



1596.889

In all proceedings conducted in accordance with Section 1596.887, the preponderance of the evidence standard shall apply.

(Added by Stats. 1985, Ch. 1528, Sec. 1.)



1596.8895

(a) Whenever the director temporarily suspends the license, registration, or special permit of a child day care facility pursuant to Section 1596.886, the director or the local licensing agency shall send written notification to the parent or legal guardian of each child receiving services in the facility. The department or the local licensing agency, if there is one, shall also post a written notice of the temporary suspension at the facility in a place readily visible and accessible to the parents or guardians of children receiving services at the facility. Removal of the posted notice while the temporary suspension is in effect is a violation of this chapter punishable by a fine of five hundred dollars ($500).

(b) If a temporary suspension order is not effected within 30 days of the filing of an accusation, the director or the local licensing agency shall send written notification that the accusation has been filed to the parent or legal guardian of each child receiving services in the facility.

(c) (1) Upon receipt of an accusation indicating the department’s intent to revoke a facility’s license, the licensee shall provide copies of a summary of the accusation to the parent or legal guardian of each child receiving services in the facility until that accusation is either dismissed or resolved through the administrative hearing process or stipulated agreement.

(2) Upon enrollment of a new child in a facility, the licensee shall provide to the parents or legal guardians of the newly enrolling child copies of a summary of any accusation that the licensee has received during the prior 12-month period that indicates the department’s intent to revoke the facility’s license.

(3) The licensee shall require each recipient of the summary of the accusation to sign a statement indicating that he or she has received the document and the date it was received.

(4) The licensee shall keep verification of receipt in each child’s file.

(5) The department shall prepare and provide to the licensee the summary of the accusation.

(Amended by Stats. 2006, Ch. 545, Sec. 4. Effective January 1, 2007.)






ARTICLE 4.5 - Employee Actions

1596.8897

(a) The department may prohibit any person from being a member of the board of directors, an executive director, or an officer of a licensee or a licensee from employing, or continuing the employment of, or allowing in a licensed facility, or allowing contact with clients of a licensed facility by, any employee, prospective employee, or person who is not a client who has:

(1) Violated, or aided or permitted the violation by any other person of, any provisions of this chapter or of any rules or regulations promulgated under this chapter.

(2) Engaged in conduct that is inimical to the health, morals, welfare, or safety of either an individual in or receiving services from the facility, or the people of the State of California.

(3) Been denied an exemption to work or to be present in a facility, when that person has been convicted of a crime as defined in Section 1596.871.

(4) Engaged in any other conduct that would constitute a basis for disciplining a licensee.

(5) Engaged in acts of financial malfeasance concerning the operation of a facility, including, but not limited to, improper use or embezzlement of client moneys and property or fraudulent appropriation for personal gain of facility moneys and property, or willful or negligent failure to provide services for the care of clients.

(b) The excluded person, the facility, and the licensee shall be given written notice of the basis of the department’s action and of the excluded person’s right to an appeal. The notice shall be served either by personal service or by registered mail. Within 15 days after the department serves the notice, the excluded person may file with the department a written appeal of the exclusion order. If the excluded person fails to file a written appeal within the prescribed time, the department’s action shall be final.

(c) (1) The department may require the immediate removal of a member of the board of directors, an executive director, or an officer of a licensee or exclusion of an employee, prospective employee, or person who is not a client from a facility pending a final decision of the matter, when, in the opinion of the director, the action is necessary to protect residents or clients from physical or mental abuse, abandonment, or any other substantial threat to their health or safety.

(2) If the department requires the immediate removal of a member of the board of directors, an executive director, or an officer of a licensee or exclusion of an employee, prospective employee, or person who is not a client from a facility, the department shall serve an order of immediate exclusion upon the excluded person that shall notify the excluded person of the basis of the department’s action and of the excluded person’s right to a hearing.

(3) Within 15 days after the department serves an order of immediate exclusion, the excluded person may file a written appeal of the exclusion with the department. The department’s action shall be final if the excluded person does not appeal the exclusion within the prescribed time. The department shall do the following upon receipt of a written appeal:

(A) Within 30 days of receipt of the appeal, serve an accusation upon the excluded person.

(B) Within 60 days of receipt of a notice of defense by the employee or prospective employee pursuant to Section 11506 of the Government Code, conduct a hearing on the accusation.

(4) An order of immediate exclusion of the excluded person from the facility shall remain in effect until the hearing is completed and the director has made a final determination on the merits. However, the order of immediate exclusion shall be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed.

(d) An excluded person who files a written appeal of the exclusion order with the department pursuant to this section shall, as part of the written request, provide his or her current mailing address. The excluded person shall subsequently notify the department in writing of any change in mailing address, until the hearing process has been completed or terminated.

(e) Hearings held pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code. The standard of proof shall be the preponderance of the evidence and the burden of proof shall be on the department.

(f) The department may institute or continue a disciplinary proceeding against a member of the board of directors, an executive director, or an officer of a licensee or an employee, prospective employee, or person who is not a client upon any ground provided by this section. The department may enter an order prohibiting any person from being a member of the board of directors, the executive director, or an officer of a licensee prohibiting the excluded person’s employment or presence in the facility, or otherwise take disciplinary action against the excluded person, notwithstanding any resignation, withdrawal of employment application, or change of duties by the excluded person, or any discharge, failure to hire, or reassignment of the excluded person by the licensee or that the excluded person no longer has contact with clients at the facility.

(g) A licensee’s failure to comply with the department’s exclusion order after being notified of the order shall be grounds for disciplining the licensee pursuant to Section 1596.885 or 1596.886.

(h) (1) (A) In cases where the excluded person appealed the exclusion order and there is a decision and order upholding the exclusion order, the person shall be prohibited from working in any facility or being licensed to operate any facility licensed by the department or from being a certified foster parent for the remainder of the excluded person’s life, unless otherwise ordered by the department.

(B) The excluded individual may petition for reinstatement one year after the effective date of the decision and order of the department upholding the exclusion order pursuant to Section 11522 of the Government Code. The department shall provide the excluded person with a copy of Section 11522 of the Government Code with the decision and order.

(2) (A) In cases where the department informed the excluded person of his or her right to appeal the exclusion order and the excluded person did not appeal the exclusion order, the person shall be prohibited from working in any facility or being licensed to operate any facility licensed by the department or a certified foster parent for the remainder of the excluded person’s life, unless otherwise ordered by the department.

(B) The excluded individual may petition for reinstatement after one year has elapsed from the date of the notification of the exclusion order pursuant to Section 11522 of the Government Code. The department shall provide the excluded person with a copy of Section 11522 of the Government Code with the exclusion order.

(Amended by Stats. 2006, Ch. 538, Sec. 365. Effective January 1, 2007.)



1596.8898

(a)  (1)  If the department determines that a person was issued a license under this chapter or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3.01 (commencing with Section 1568.01), Chapter 3.2 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), or Chapter 3.6 (commencing with Section 1597.30) and the prior license was revoked within the preceding two years, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, the executive director, or an officer of a licensee of, any facility licensed by the department pursuant to the chapter.

(2)  If the department determines that a person previously was issued a certificate of approval by a foster family agency which was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, the executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter.

(b)  If the department determines that the person had previously applied for a license under any of the chapters listed in paragraph (1) of subdivision (a) and the application was denied within the last year, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, the executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter and as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, the executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, the executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(c)  If the department determines that the person had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, the executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter and as follows:

(1)  In cases where the applicant petitioned for a hearing, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, the executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2)  In cases where the department informed the applicant of his or her right to petition for a hearing and the applicant did not petition for a hearing, the department shall exclude the person from, and remove the person from the position of a member of the board of directors, the executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(d)  Exclusion or removal of an individual pursuant to this section shall not be considered an order of exclusion for purposes of Section 1598.8897 or any other law.

(e)  The department may determine not to exclude a person from, or remove him or her from the position of, a member of the board of directors, the executive director, or an officer of a licensee of, any facility licensed by the department pursuant to this chapter if it has been determined that the reasons for the denial of the application or revocation of the facility license or certificate of approval were due to circumstances or conditions that either have been corrected or are no longer in existence.

(Amended by Stats. 1998, Ch. 311, Sec. 49. Effective August 19, 1998.)



1596.8899

The department shall conduct an unannounced visit to a facility within 30 days after the department serves an order of immediate exclusion from the facility upon the licensee or a person subject to immediate removal or exclusion from the facility pursuant to paragraph (2) of subdivision (c) of Section 1596.871 or subdivision (c) of Section 1596.8897 in order to ensure that the excluded person is not within the facility, unless the department previously has verified that the excluded person is not within the facility.

(Added by Stats. 2008, Ch. 291, Sec. 21. Effective September 25, 2008.)






ARTICLE 5 - Offenses

1596.89

The director may bring an action to enjoin the violation or threatened violation of Section 1596.80 or 1596.805 in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss. Upon a finding by the director that the violation threatens the health or safety of any child in, or served by, a child day care facility, the department or agency contracted with may bring an action to enjoin the violation, threatened violation, or continued violation by any child day care facility which is located in an area for which it is responsible pursuant to the terms of the contract.

With respect to any and all actions brought pursuant to this section alleging actual violation of Section 1596.80 or 1596.805, the court shall, if it finds such allegations to be true, issue its order enjoining the child day care facility from continuance of the violation.

This section applies to family day care homes when the provider has failed to comply with Section 1596.80 or 1596.805 within 30 days of notice by the director of noncompliance, or at any time when a threat to the health and safety of children exists.

(Amended by Stats. 1985, Ch. 1064, Sec. 22.)



1596.890

(a)  Any person who willfully or repeatedly violates any provision of this chapter, or any rule or regulation promulgated under this chapter is guilty of a misdemeanor. Upon conviction thereof, such a person shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed 180 days, or by both the fine and imprisonment. The operation of a child day care facility without a license issued pursuant to this chapter shall make the owner or operator, or both, subject to a summons to appear in court.

(b)  Notwithstanding subdivision (a) or any other provision of law, the sole sanction for failure of a resources and referral agency or an alternative payment program to comply with paragraph (2) of subdivision (a) of Section 1596.859 shall be set forth in the “Funding Terms and Conditions” agreement between the affected agency or program and the State Department of Education.

(Amended by Stats. 1999, Ch. 823, Sec. 8. Effective January 1, 2000.)



1596.891

(a)  A person who violates Section 1596.80 may be liable for an immediate assessment of civil penalties in the amount of two hundred dollars ($200) per day.

(b)  The penalty specified in subdivision (a) shall be imposed if the operator of an unlicensed facility refuses to seek licensure or the operator seeks licensure and is denied but continues to operate, unless other remedies available to the department, including criminal prosecution, are deemed more effective by the department.

(c)  The operator may appeal the assessment to the director. The department shall adopt regulations setting forth the appeals procedure.

(d)  The operator shall be exempt from the civil penalty specified in subdivision (a) if a lack of liability insurance is the sole reason for nonlicensure and the reason for operating without liability insurance is not due to any fault on the part of the operator.

(Amended by Stats. 1990, Ch. 1488, Sec. 4.)



1596.8915

Any person who, without lawful authorization from a duly authorized officer, employee, or agent of the department, informs an owner, operator, employee, or agent of a child day care facility of an impending and unannounced site visit to that facility by personnel of the department, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000), by imprisonment in the county jail for a period not to exceed 180 days, or by both a fine and imprisonment.

(Amended by Stats. 1991, Ch. 888, Sec. 13.)



1596.892

The civil, criminal, and administrative remedies available to the department pursuant to this article are not exclusive, and may be sought and employed in any combination deemed advisable by the department to enforce the provisions of this chapter.

(Added by Stats. 1985, Ch. 1110, Sec. 3.)



1596.893a

(a)  When the licensing agency has reason to believe that an unlicensed day care facility is operating or that a day care facility is in violation of the California Child Day Care Facilities Act or of the rules and regulations promulgated under the California Child Day Care Facilities Act, the agency may issue a citation to the facility. Each citation shall be in writing and shall describe with particularity the nature of the violation and the action proposed by the licensing agency. If the citation has been developed pursuant to an evaluator visit, the citation shall include the plan developed by the operator and evaluator to correct each deficiency. The citation shall be served upon the facility operator personally or through registered mail.

(b)  The licensing agency shall give due consideration to the appropriateness of the penalty to the alleged violation, considering each of the following factors:

(1)  The gravity of the violation.

(2)  The history of previous violations.

(3)  The possibility of a threat to the health or safety of any child in the facility.

(4)  The number of children affected by the violation.

(5)  The availability of equipment or personnel necessary to correct the violation, if appropriate.

(c)  If the facility desires to contest a citation or the proposed assessment of a civil penalty, the facility shall, within 10 business days after service of the citation, notify the licensing agency in writing of a request for an informal conference. The licensing agency shall hold, within 30 days from the receipt of the request, an informal conference. At the conclusion of the conference, the licensing agency may affirm, modify, or dismiss the citation or proposed penalty. The agency shall state in writing the reasons for any action taken in the informal conference.

(d)  If the penalty contained in the citation is affirmed in the informal conference, the licensing agency shall pursue enforcement of the penalty, and the facility may pursue any appeal mechanisms otherwise contained in law.

(e)  The department shall implement this section during periods that Section 1596.893b is not being implemented in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Added by Stats. 1993, Ch. 726, Sec. 4. Effective October 4, 1993.)



1596.893b

(a)  When the licensing agency has reason to believe that an unlicensed day care facility is operating or that a day care facility is in violation of the California Child Day Care Facilities Act or of the rules and regulations promulgated under the California Child Day Care Facilities Act, the agency may issue a citation to, or impose penalties on, the facility. Each citation shall be in writing and shall describe with particularity the nature of the violation and the action proposed by the licensing agency. If the citation has been developed pursuant to an evaluator visit, the citation shall include the plan developed by the operator and evaluator to correct each deficiency. The citation shall be served upon the facility operator personally or through registered mail. Citations and penalties of licensed child care facilities shall be applied for the sole purpose of ensuring compliance with established statutes or regulations. The department shall distinguish between all of the following:

(1)  Violations that present an immediate risk to the health, safety, or personal rights of the children in care.

(2)  Violations that have the potential of becoming an immediate risk to the health, safety, or personal rights of the children in care.

(3)  Violations that do not present an immediate or potential risk to the health, safety, or personal rights of the children in care.

(b)  Civil penalties shall be imposed in accordance with Sections 1596.99 and 1597.62 only after the day care licensee fails to correct the violation in the time period specified in the plan developed pursuant to Section 1596.98 or 1597.56 and the evaluator makes a finding that the violation presents risks identified in paragraph (1) or (2) of subdivision (a). Civil penalties shall begin to accrue on the day the evaluator revisits the site and verifies that the violation was not corrected, even if the evaluator’s visit is after the time period specified in the plan.

(c)  The department shall adopt regulations establishing procedures for the imposition of citations or civil penalties under this section.

(d)  The department shall implement this section only to the extent funds are available in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Added by renumbering Section 1596.893 (as amended by Stats. 1992, Ch. 1316) by Stats. 1993, Ch. 726, Sec. 5. Effective October 4, 1993.)



1596.894

Any action brought by the department against an unlicensed child day care facility shall not abate by reason of sale or other transfer of ownership of the child day care facility which is a party to the action except with the written consent of the licensing agency.

(Added by renumbering Section 1596.891 (as added by Stats. 1985, Ch. 1064) by Stats. 1988, Ch. 160, Sec. 96.)



1596.895

(a)  The department shall notify resource and referral agencies funded pursuant to Section 8210 of the Education Code of any priority one violation or any allegation of a priority one violation affecting the health and safety of children that is within the geographic area served by the agency. Resource and referral agencies shall use this information when deciding whether to make a referral to the licensee and shall maintain the confidentiality of information provided to them pursuant to this section.

(b)  The Child Care Regulation Section shall notify these resource and referral agencies of the department’s actions regarding these allegations of priority one violations within 30 days. The Child Care Regulation Section shall notify these resource and referral agencies of the department’s actions regarding these allegations of priority one violations within 10 days after the allegations have been substantiated by the department.

(c)  “Priority one violation” is defined to include sexual assault, physical abuse, ritualistic abuse, or suspicious deaths, if any of the following apply:

(1)  The victim is a child in care and the suspect is the facility operator, the licensee, an employee of the facility, or is yet to be identified as any of the individuals specified in this paragraph.

(2)  The facility is operating and the suspect has access to the victim or potential victim.

(3)  The complaint is against an unlicensed facility and either a temporary suspension order is in effect or the license has been revoked.

(d)  “Allegation of a priority one violation” is defined to include any complaints of priority one violations pursuant to subdivision (c).

(e)  The department shall implement this section only to the extent funds are available in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Amended by Stats. 1993, Ch. 726, Sec. 6. Effective October 4, 1993.)









CHAPTER 3.5 - Day Care Centers

ARTICLE 1 - General Provisions

1596.90

No day care center for children shall be licensed under Chapter 3 (commencing with Section 1500), but shall be subject to licensure exclusively in accordance with this chapter and Chapter 3.4 (commencing with Section 1596.70).

(Added by Stats. 1984, Ch. 1615, Sec. 10.)






ARTICLE 2 - Licensure Requirements

1596.95

Any person desiring issuance of a license for a day care center or a special permit for specialized services in a day care center under this chapter shall file with the department pursuant to regulations, an application on forms furnished by the department, which shall include, but not be limited to, all of the following:

(a)  Evidence satisfactory to the department of the ability of the applicant to comply with this act and rules and regulations adopted pursuant to this act by the department.

(b)  Evidence satisfactory to the department that the applicant is a reputable and responsible character. This evidence shall include, but not be limited to, a criminal record clearance pursuant to Section 1596.871, employment history, and character references. If the applicant is a firm, association, organization, partnership, business trust, corporation, or company, evidence of reputable and responsible character shall be submitted as to the members or shareholders thereof, and the person in charge of the day care center for which application for issuance of license or special permit is made.

(c)  Evidence satisfactory to the department that the applicant has sufficient financial resources to maintain the standards of service required by regulations adopted pursuant to this act. The information shall be required only upon initial application for licensure, and when requested by the department, in writing, explaining the need for the evidence as part of the department’s investigative function.

(d)  Disclosure of the applicant’s prior or present service as an administrator, general partner, corporate officer, or director of, or as a person who has held or holds a beneficial ownership of 10 percent or more in any child day care facility or in any facility licensed pursuant to Chapter 1 (commencing with Section 1200), 2 (commencing with Section 1250), or 3 (commencing with Section 1500).

(e)  Disclosure of any revocation or other disciplinary action taken, or in the process of being taken, against a license held or previously held by the entities specified in subdivision (d).

(f)  Evidence satisfactory to the department that there is a fire escape and disaster plan for the facility and that fire drills and disaster drills will be conducted at least once every six months. The documentation of these drills shall be maintained at the facility on a form prepared by the department and shall include the date and time of the drills.

(g)  Evidence satisfactory to the department that the applicant has posted signs at the point of entry to the facility that provide the telephone number of the local health department and state all of the following:

(1)  Protect your child—it is the law.

(2)  All the information specified in Sections 27360 and 27360.5 of the Vehicle Code regarding child passenger restraint systems.

(3)  Call your local health department for more information.

(h)  Any other information as may be required by the department for the proper administration and enforcement of this act.

(i)  Failure of the applicant to cooperate with the licensing agency in the completion of the application shall result in the denial of the application. Failure to cooperate means that the information described in this section and in regulations of the department has not been provided, or not provided in the form requested by the licensing agency, or both.

(Amended by Stats. 2002, Ch. 350, Sec. 1. Effective January 1, 2003.)



1596.952

(a)  A corporation that applies for licensure with the department shall list the facilities that any member of the board of directors, the executive director, or an officer that has been licensed to operate, been employed in or served as a member of the board of directors, the executive director, or an officer.

(b)  The department shall not issue a provisional license or license to any corporate applicant that has a member of the board of directors, the executive director, or an officer who is not eligible for licensure pursuant to Sections 1596.851 and 1596.8898.

(c)  The department may revoke the license of any corporate licensee that has a member of the board of directors, the executive director, or an officer who is not eligible for licensure pursuant to Sections 1596.851 and 1596.8898.

(d)  Prior to instituting an administrative action pursuant to subdivision (b) or (c), the department shall notify the applicant or licensee of the person’s ineligibility to be a member of the board of directors, an executive director, or an officer of the applicant or licensee. The licensee has 15 days to remove the person from that position if the person does not have client contact, or immediately upon notification if the person has client contact.

(Added by Stats. 1998, Ch. 311, Sec. 50. Effective August 19, 1998.)



1596.954

Every licensed child day care center shall have one or more carbon monoxide detectors in the facility that meet the standards established in Chapter 8 (commencing with Section 13260) of Part 2 of Division 12. The department shall account for the presence of these detectors during inspections.

(Added by Stats. 2014, Ch. 503, Sec. 4. Effective January 1, 2015.)



1596.955

(a) The department shall develop guidelines and procedures to permit licensed child day care centers serving preschool age children to create a special program component for children between the ages of 18 months and 30 months. This optional toddler program shall be subject to the following basic conditions:

(1) An amended application is submitted to and approved by the department.

(2) No child shall be placed in the preschool program before the age of 30 months without parental permission. A child who is more than 30 months of age may participate in the toddler program with parental permission.

(3) Parents give permission for the placement of their children in the toddler program.

(4) A ratio of six children to each teacher is maintained for all children in attendance at the toddler program. An aide who is participating in on-the-job training may be substituted for a teacher when directly supervised by a fully qualified teacher.

(5) The maximum group size, with two teachers, or one fully qualified teacher and one aide, does not exceed 12 toddlers.

(6) The toddler program is conducted in areas separate from those used by older or younger children. Plans to alternate use of outdoor play space may be approved to achieve separation.

(7) All other preschool regulations are complied with.

(b) The toddler program shall be considered an extension of the preschool license, without the need for a separate license.

(c) The department shall immediately prepare proposed regulations for public hearing which would consider the foregoing basic conditions as well as any additional health and safety safeguards deemed necessary for this age group.

(d) The guidelines in subdivision (a) shall remain in force and effect only until regulations implementing this section are adopted by the department.

(Amended by Stats. 2004, Ch. 193, Sec. 75. Effective January 1, 2005.)



1596.956

(a)  The department shall develop guidelines and procedures to authorize licensed child day care centers serving infants to create a special program component for children between the ages of 18 months and 30 months. The optional toddler program shall be subject to the following basic conditions.

(1)  An amended application shall be submitted to and approved by the department.

(2)  No child under the age of 18 months shall be moved into the toddler program. A child who is more than 18 months of age shall not be required to be in the toddler program.

(3)  Parents shall give permission for the placement of their children in the toddler program.

(4)  A ratio of six children to each teacher shall be maintained for all children in attendance at the toddler program. An aide who is participating in on-the-job-training may be substituted for a teacher when directly supervised by a fully qualified teacher.

(5)  The maximum group size, with two teachers, or one fully qualified teacher and one aide, shall not exceed 12 toddlers.

(6)  The toddler program shall be conducted in areas separate from those used by older or younger children. Plans to alternate use of outdoor play space may be approved to achieve separation.

(7)  All other infant center regulations shall be complied with.

(b)  The toddler program shall be considered an extension of the infant center license, without the need for a separate license.

(c)  The department shall immediately prepare proposed regulations for public hearing that would consider the foregoing basic conditions as well as any additional health and safety safeguards deemed necessary for this age group.

(d)  The guidelines in subdivision (a) shall remain in force and effect only until regulations implementing this section are adopted by the department.

(Added by Stats. 1993, Ch. 246, Sec. 2. Effective August 2, 1993.)



1596.96

(a)  The department and the licensing agencies with which it contracts for licensing shall review and make a final determination within 60 days of an applicant’s submission of a complete application on all applications for a license to operate a day care facility for children by an organization which possesses a current valid license to operate a day care facility for children at another site. Applicants shall note on the application, or in a cover letter to the application, that they possess a current valid license at another site, and the number of that license.

(b)  The department shall request a fire safety clearance from the appropriate fire marshal within five days of receipt of an application described in subdivision (a). The department shall request criminal records clearance within five days of receipt of an application described in subdivision (a), unless the clearance requirement has been otherwise satisfied by transfer of clearance under subdivision (g) of Section 1596.871.

(c)  If the department for any reason is unable to comply with subdivision (a), it shall, within 60 days of receipt of the application described in subdivision (a), grant a provisional license to the applicant to operate for a period not to exceed six months. While the provisional license is in effect, the department shall continue its investigation and make a final determination on the application before the provisional license expires. The provisional license shall be granted, provided the department knows of no life safety risks, the criminal records clearances, if applicable, are complete, and the fire safety clearance is complete. The director may extend the term of a provisional license for an additional six months at the time of the application, if the director determines that more than six months will be required to achieve full compliance with licensing standards due to circumstances beyond the control of the applicant, and if all other requirements for a license have been met.

(d)  If the department does not issue a provisional license pursuant to subdivision (c), the department shall issue a notice to the applicant identifying whether the provisional license has not been issued due to the existence of a life safety risk, lack of a fire safety clearance, lack of a criminal records clearance, failure to complete the application, or any combination of these reasons. If a life safety risk is identified, the risk preventing the issuance of a provisional license shall be clearly explained. If a lack of the fire safety clearance or lack of criminal records clearance is identified, the notice shall include the dates on which the department requested the clearance and the current status of those requests, the fire marshal’s name and telephone number to whom a fire safety clearance request was sent, and the names of individuals for whom criminal records clearances are lacking. If failure to complete the application is identified, the notice shall list all of the forms or attachments which are missing or incorrect. This notice shall be sent to the applicant no later than 60 days after the applicant filed the application. If the reasons identified in the notice are corrected, the department shall issue the provisional license within five days after the corrections are made.

(e)  The department shall, immediately after January 1, 1992, develop expedited procedures necessary to implement subdivisions (a), (b), (c), and (d).

(f)  The department shall, immediately after January 1, 1992, develop an appeal procedure for applicants under this section for both denial of licenses and delay in processing applications.

(Amended by Stats. 1991, Ch. 867, Sec. 7.)



1596.97

A license or special permit for a day care center for children may be issued providing the licensee has been found not to be in violation of any statutory requirements or rules or regulations pursuant to this chapter and Chapter 3.4 (commencing with Section 1596.70).

(Amended by Stats. 1992, Ch. 1315, Sec. 30. Effective January 1, 1993.)



1596.98

(a)  The department shall notify the day care center in writing of all deficiencies in its compliance with this chapter and the rules and regulations adopted pursuant to this chapter, and shall set a reasonable length of time for compliance by the center. Upon a finding of noncompliance, the department may levy a civil penalty which shall be paid to the department each day until the department finds the center in compliance.

(b)  In developing a plan of correction both the licensee and the department shall give due consideration to the following factors:

(1)  The gravity of the violation.

(2)  The history of previous violations.

(3)  The possibility of a threat to the health or safety of any child in the facility.

(4)  The number of children affected by the violation.

(5)  The availability of equipment or personnel necessary to correct the violation, if appropriate.

(c)  The department shall ensure that the licensee’s plan of correction is verifiable and measurable. The plan of correction shall specify what evidence is acceptable to establish that a deficiency has been corrected. This evidence shall be included in the department’s facility file.

(d) The department shall adopt regulations establishing procedures for the imposition of civil penalties under this section.

(Amended by Stats. 2008, Ch. 291, Sec. 22. Effective September 25, 2008.)



1596.99

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter or Chapter 3.4 (commencing with Section 1596.70), the department may levy a civil penalty.

(b) The amount of the civil penalty shall not be less than twenty-five dollars ($25) nor more than fifty dollars ($50) per day for each violation of this chapter except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. In no event shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Sections 1596.893a, 1596.893b, and 1596.98, the department shall assess an immediate civil penalty of one hundred fifty ($150) per day per violation for any of the following serious violations:

(1) Fire clearance violations, including, but not limited to, overcapacity, inoperable smoke alarms, and inoperable fire alarm systems.

(2) Absence of supervision, including, but not limited to, a child left unattended, supervision of a child by a person under 18 years of age, and lack of supervision resulting in a child wandering away.

(3) Accessible bodies of water.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Section 1596.852, 1596.853, or 1597.09.

(6) The presence of an excluded person on the premises.

(d) Notwithstanding Sections 1596.893a, 1596.893b, and 1596.98, any day care center that is cited for repeating the same violation of this chapter or Chapter 3.4 (commencing with Section 1596.70), within 12 months of the first violation is subject to an immediate civil penalty of one hundred fifty dollars ($150) for each day the violation continues until the deficiency is corrected.

(e) Any day care center that is assessed a civil penalty under subdivision (d) and that repeats the same violation of this chapter within 12 months of the violation subject to subdivision (d) shall be assessed an immediate civil penalty of one hundred fifty dollars ($150) for each day the violation continues until the deficiency is corrected.

(f) Notwithstanding any other law, revenues received by the state from the payment of civil penalties imposed on licensed child care centers pursuant to this chapter or Chapter 3.4 (commencing with Section 1596.70), shall be deposited in the Child Health and Safety Fund, created pursuant to Chapter 4.6 (commencing with Section 18285) of Part 6 of Division 9 of the Welfare and Institutions Code, and shall be expended, upon appropriation by the Legislature, pursuant to subdivision (f) of Section 18285 of the Welfare and Institutions Code exclusively for the technical assistance, orientation, training, and education of licensed day care center providers.

(g) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 813, Sec. 7. Effective January 1, 2015. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 8 of Stats. 2014, Ch. 813.)



1596.99-1

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter or Chapter 3.4 (commencing with Section 1596.70), the department may levy a civil penalty.

(b) The amount of the civil penalty shall not be less than twenty-five dollars ($25) nor more than fifty dollars ($50) per day for each violation of this chapter except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. In no event shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Sections 1596.893a, 1596.893b, and 1596.98, the department shall assess an immediate civil penalty of one hundred fifty ($150) per day per violation for any of the following serious violations:

(1) Fire clearance violations, including, but not limited to, overcapacity, inoperable smoke alarms, and inoperable fire alarm systems.

(2) Absence of supervision, including, but not limited to, a child left unattended, supervision of a child by a person under 18 years of age, and lack of supervision resulting in a child wandering away.

(3) Accessible bodies of water.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Section 1596.852, 1596.853, or 1597.09.

(6) The presence of an excluded person on the premises.

(d) For a violation that the department determines resulted in the death of a child, the civil penalty shall be assessed as follows:

(1) Seven thousand five hundred dollars ($7,500) for a licensee licensed, among all of the licensee’s facilities, to care for 30 or less children.

(2) Ten thousand dollars ($10,000) for a licensee licensed, among all of the licensee’s facilities, to care for 31 to 100, inclusive, children.

(3) Fifteen thousand dollars ($15,000) for a licensee licensed, among all of the licensee’s facilities, to care for more than 100 children.

(e) (1) For a violation that the department determines constitutes physical abuse or resulted in serious injury, as defined in Section 1596.8865, to a child, the civil penalty shall be assessed as follows:

(A) Two thousand five hundred dollars ($2,500) for a licensee licensed, among all of the licensee’s facilities, to care for 30 or less children.

(B) Five thousand dollars ($5,000) for a licensee licensed, among all of the licensee’s facilities, to care for 31 to 100, inclusive, children.

(C) Ten thousand dollars ($10,000) for a licensee licensed, among all of the licensee’s facilities, to care for more than 100 children.

(2) For purposes of this subdivision, “physical abuse” includes physical injury inflicted upon a child by another person by other than accidental means, sexual abuse as defined in Section 11165.1 of the Penal Code, neglect as defined in Section 11165.2 of the Penal Code, or unlawful corporal punishment or injury as defined in Section 11165.4 of the Penal Code when the person responsible for the child’s welfare is a licensee, administrator, or employee of any facility licensed to care for children, or an administrator or employee of a public or private school or other institution or agency.

(f) Prior to the issuance of a citation imposing a civil penalty pursuant to subdivision (d) or (e), the decision shall be approved by the director.

(g) Notwithstanding Sections 1596.893a, 1596.893b, and 1596.98, any day care center that is cited for repeating the same violation of this chapter or Chapter 3.4 (commencing with Section 1596.70), within 12 months of the first violation is subject to an immediate civil penalty of one hundred fifty dollars ($150) for each day the violation continues until the deficiency is corrected.

(h) Any day care center that is assessed a civil penalty under subdivision (g) and that repeats the same violation of this chapter within 12 months of the violation subject to subdivision (g) shall be assessed an immediate civil penalty of one hundred fifty dollars ($150) for each day the violation continues until the deficiency is corrected.

(i) Notwithstanding any other law, revenues received by the state from the payment of civil penalties imposed on licensed child care centers pursuant to this chapter or Chapter 3.4 (commencing with Section 1596.70), shall be deposited in the Child Health and Safety Fund, created pursuant to Chapter 4.6 (commencing with Section 18285) of Part 6 of Division 9 of the Welfare and Institutions Code, and shall be expended, upon appropriation by the Legislature, pursuant to subdivision (f) of Section 18285 of the Welfare and Institutions Code exclusively for the technical assistance, orientation, training, and education of licensed day care center providers, and to assist families with the identification, transportation, and enrollment of children to another day care center when a family’s day care center’s license is revoked or temporarily suspended.

(j) (1) The department shall adopt regulations setting forth the appeal procedures for deficiencies.

(2) A licensee shall have the right to submit to the department a written request for a formal review of a civil penalty assessed pursuant to subdivisions (d) and (e) within 10 days of receipt of the notice of a civil penalty assessment and shall provide all supporting documentation at that time. The review shall be conducted by a regional manager of the Community Care Licensing Division. If the regional manager determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the regional manager’s decision within 60 days of the request to review the assessment of the civil penalty.

(3) The licensee may further appeal to the program administrator of the Community Care Licensing Division within 10 days of receipt of the notice of the regional manager’s decision and shall provide all supporting documentation at that time. If the program administrator determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the program administrator’s decision within 60 days of the request to review the regional manager’s decision.

(4) The licensee may further appeal to the deputy director of the Community Care Licensing Division within 10 days of receipt of the notice of the program director’s decision and shall provide all supporting documentation at that time. If the deputy director determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the deputy director’s decision within 60 days of the request to review the program administrator’s decision.

(5) Upon exhausting the deputy director review, a licensee may appeal a civil penalty assessed pursuant to subdivision (d) or (e) to an administrative law judge. Proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by those provisions. In all proceedings conducted in accordance with this section, the standard of proof shall be by a preponderance of the evidence.

(6) If, in addition to an assessment of civil penalties, the department elects to file an administrative action to suspend or revoke the facility license that includes violations relating to the assessment of the civil penalties, the department review of the pending appeal shall cease and the assessment of the civil penalties shall be heard as part of the administrative action process.

(k) The department shall, by January 1, 2016, amend its regulations to reflect the changes to this section made by the act that added this subdivision.

(l) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 7) and added by Stats. 2014, Ch. 813, Sec. 8. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)






ARTICLE 3 - Administration

1597.05

(a) Licensing reviews of a child day care center shall be limited to health and safety considerations and shall not include any reviews of the content of any educational or training program of the facility.

(b) A licensee shall have 30 days after the employment of a staff person or enrollment of a child to secure records requiring information from sources not in the control of the licensee, staff person, or child. An extension can be granted where the licensee can demonstrate that further delays are beyond the control of the licensee. No additional onsite inspections for the purpose of checking completion of the designated records shall be made during the 30-day period.

“Records,” for the purposes of this subdivision, mean those types of records requiring information from sources not in the control of the facilities, and include, but are not limited to, all of the following:

(1) Physical examination reports by physicians and surgeons.

(2) Confirmation of required immunizations.

(3) Submission of official data describing the educational qualifications of the facility staff.

(c) Within 90 days of employing a facility director, a licensee shall secure verification that the facility director has completed an orientation given by the department and shall maintain a copy of that verification.

(Amended by Stats. 2006, Ch. 545, Sec. 5. Effective January 1, 2007.)



1597.055

(a)  Notwithstanding any other educational requirements, a person may be hired as a teacher in a day care center if he or she satisfies all of the following conditions:

(1)  Is 18 years of age or older.

(2)  Possesses a regional occupation program certificate of training in child care occupations issued by a regional occupational program which is accredited by the Western Association of Schools and Colleges.

(3)  Has completed at least 95 hours of classroom instruction in child care and development and child care occupations and at least 150 hours in supervised field experience in a licensed day care center or comparable group child care program.

(b)  Subsequent to being hired pursuant to subdivision (a), a teacher shall make satisfactory progress towards meeting the educational requirement for a fully qualified teacher, as specified in departmental regulations. For purposes of this section, “satisfactory progress” shall mean completion, with passing grades, of a minimum of two units each semester or the equivalent number of units each quarter until the educational requirement is satisfied. Six of the required semester or equivalent number of quarter units of early childhood education from an accredited university or college shall be completed during the next two consecutive regular semesters or equivalent quarters.

(c)  A teacher hired pursuant to this section shall not be exempt from satisfying any other noneducation requirements imposed by law on teachers in day care centers and shall have on-site supervision by a fully qualified teacher until six of the units specified in subdivision (b) are completed.

(Added by Stats. 1990, Ch. 21, Sec. 1. Effective March 13, 1990.)



1597.056

Notwithstanding any other educational requirements, a person may be hired to provide extended day care for children of a given grade level in a day care center if the person is otherwise qualified to be hired by a school district to teach children of that grade level.

(Added by Stats. 1987, Ch. 626, Sec. 1.)



1597.057

Any requirement established by the department, pursuant to Article 1 (commencing with Section 1596.70) of Chapter 3.4, that coursework in early childhood education or child development, or both, be completed in order to fully qualify as a day care center teacher, may be satisfied with a valid child development associate credential issued by the Child Development Associate National Credentialing Program for a center-based setting with a preschool age level or infant/toddler age level endorsement. The preschool age level endorsement shall qualify the holder of the credential as a day care center teacher for ages three to five, inclusive, and the infant/toddler age level endorsement shall qualify the holder of the credential as a day care center teacher for up to, and including, age two.

The child development associate credential used to qualify individuals as day care center teachers shall involve standards that are no less stringent than those in effect on January 1, 1988.

(Added by Stats. 1988, Ch. 1326, Sec. 5. Effective September 26, 1988.)



1597.059

(a)  The State Department of Social Services shall adopt guidelines and procedures to permit an aide to assist a fully qualified child care teacher in the supervision of up to 18 preschool age children, with the requirement that the aide shall complete at least two accredited postsecondary semester units or equivalent quarter units of early childhood education or child development per semester or quarter, commencing with the first semester or quarter following initial employment and continuing until six units have been completed.

(b)  For purposes of this section, “preschool age children” means children who are enrolled in a child day care center licensed by the department and who are not enrolled in either an infant care center or a schoolage child day care center, as these terms are defined in Title 22 of the California Code of Regulations.

(c)  This section shall not become operative prior to June 30, 1993.

(Added by Stats. 1993, Ch. 246, Sec. 3. Effective (and operative) August 2, 1993.)



1597.07

The department shall require of every licensee a written policy statement which shall include names and qualifications of all current employees, admission policies, program philosophy, the location and telephone number of the nearest local office responsible for child day care licensing, disciplinary practices, and the licensee’s policy and practice regarding preventive health and care of children with non-life-endangering illnesses. The facility shall retain an affidavit signed by the parent or guardian of every child in the facility indicating he or she has read this statement. The licensee shall also provide to all parents, at the consent of the parents involved, a list of parents of children served by the facility.

(Added by Stats. 1984, Ch. 1615, Sec. 10.)



1597.08

All site visits shall be unannounced.

(Added by Stats. 1984, Ch. 1615, Sec. 10.)



1597.09

(a) Each licensed child day care center shall be subject to unannounced visits by the department. The department shall visit these facilities as often as necessary to ensure the quality of care provided.

(b) The department shall conduct an annual unannounced visit to a licensed child day care center under any of the following circumstances:

(1) When a license is on probation.

(2) When the terms of agreement in a facility compliance plan require an annual evaluation.

(3) When an accusation against a licensee is pending.

(4) In order to verify that a person who has been ordered out of a child day care center by the department is no longer at the facility.

(c) (1) The department shall conduct an annual unannounced visit to no less than 20 percent of facilities not subject to an evaluation under subdivision (b). These unannounced visits shall be conducted based on a random sampling methodology developed by the department.

(2) If the total citations issued by the department exceed the previous year’s total by 10 percent, the following year the department shall increase the random sample by 10 percent of facilities not subject to an evaluation under subdivision (b). The department may request additional resources to increase the random sample by 10 percent.

(d) Under no circumstance shall the department visit a licensed child day care center less often than once every five years.

(Amended by Stats. 2007, Ch. 177, Sec. 5. Effective August 24, 2007. Note: Provisions in para. (2) of subd. (c) were suspended for the 2007-08 fiscal year by Stats. 2007, Ch. 177, Sec. 41, and for the 2008-09 and 2009-10 fiscal years by Stats. 2008, Ch. 759, Sec. 39.)



1597.091

(a)  In addition to the visits required by Section 1597.09, the department shall annually make unannounced spot visits to 20 percent of all child day care centers licensed under this chapter, except schoolage child day care centers. The unannounced visits may be made at any time during the facility’s business hours. At no time shall other site visit requirements described by this section prevent a timely site visit response to a complaint as required by Section 1596.853.

(b)  The department shall implement this section only to the extent funds are available in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Amended by Stats. 2002, Ch. 1022, Sec. 5. Effective September 28, 2002.)



1597.11

The department shall notify the State Department of Education when a child care or development facility licensed pursuant to this chapter is found to have licensing violations which the department has determined, by regulation, to endanger the health and safety of the children receiving care. This notification shall be made no later than 15 days after the finding of the violation or violations.

(Added by Stats. 1985, Ch. 1064, Sec. 29.)



1597.13

The department and any local agency with which it contracts for the licensing of day care centers shall grant or deny an application for license within 30 days after receipt of all appropriate licensing application materials, as determined by the department, after a site visit has been completed and the facility has been found to be in compliance with licensing standards. The department shall conduct an initial site visit within 30 days after the receipt of all appropriate licensing application materials.

(Added by renumbering Section 1597.11 (as added by Stats. 1985, Ch. 1064, Sec. 10) by Stats. 1988, Ch. 160, Sec. 97.)



1597.14

(a)  Notwithstanding Section 1596.858, in the event of a sale of a licensed child day care center where the sale will result in a new license being issued, the sale and transfer of property and business shall be subject to both of the following:

(1)  The licensee shall provide written notice to the department and to the child’s parent or his or her legal guardian of the licensee’s intent to sell the child day care center at least 30 days prior to the transfer of the property or business, or at the time that a bona fide offer is made, whichever period is longer.

(2)  The licensee shall, prior to entering into an admission agreement, inform the child’s parent or his or her legal guardian, admitted to the facility after notification to the department, of the licensee’s intent to sell the property or business.

(b)  Except as provided in subdivision (e), the property and business shall not be transferred until the buyer qualifies for a license or provisional license pursuant to this chapter.

(1)  The seller shall notify, in writing, a prospective buyer of the necessity to obtain a license, as required by this chapter, if the buyer’s intent is to continue operating the facility as a child day care center. The seller shall send a copy of this written notice to the licensing agency.

(2)  The prospective buyer shall submit an application for a license, as specified in Section 1596.95, within five days of the acceptance of the offer by the seller.

(c)  No transfer of the facility shall be permitted until 30 days have elapsed from the date when notice has been provided to the department pursuant to paragraph (1) of subdivision (a).

(d)  The department shall give priority to applications for licensure that are submitted pursuant to this section in order to ensure timely transfer of the property and business. The department shall make a decision within 60 days after a complete application is submitted on whether to issue a license pursuant to Section 1596.95.

(e)  If the parties involved in the transfer of the property and business fully comply with this section, then the transfer may be completed and the buyer shall not be considered to be operating an unlicensed facility while the department makes a final determination on the application for licensure.

(Amended by Stats. 1994, Ch. 236, Sec. 1. Effective January 1, 1995.)



1597.15

(a)  The director shall authorize the University of California to conduct a pilot project pursuant to this section for a period not to extend 24 months beyond the date that funding is available for expenditure for the pilot project. The purpose of the pilot project is to test the feasibility of permitting family day care home providers and child day care center staff to undertake gastric tube feeding or the administration of medication through nebulizers under the conditions and with the precautions specified in subdivision (c).

(b)  Notwithstanding any other provision of law, upon authorization from the director pursuant to subdivision (a), child day care center and family day care home licensees and staff selected by the principal investigator of the pilot project, to be known as the Access Project, or his or her staff shall be authorized to undertake gastrostomy tube feeding or the administration of medication through nebulizers on children enrolled in their facilities.

(c)  For the purposes of the pilot project, the following precautions shall be taken:

(1)  The principal investigator selected by the University of California shall be a person who is licensed to practice medicine in the state and is experienced in supervising programs in which nonmedical personnel perform minor health procedures.

(2)  The availability of, and interaction with, experienced nurses with appropriate experience, as determined by the principal investigator, shall be part of the study design.

(3)  Only children with explicit and signed permission from their personal physicians shall be included in the pilot project.

(d)  The University of California shall notify the department of any family day care provider or child day care center staff selected to participate in the training and procedures described in subdivision (b) prior to undertaking these procedures.

(e)  Eighteen months after the date funding for the proposed pilot became available for expenditure, the principal investigator of the Access Project shall submit an evaluation of the project to the Assembly Human Services Committee and the Senate Health and Human Services Committee of the Legislature. In preparing the evaluation, the Access Project shall consult with representatives from the State Department of Health Services, the department, family day care associations, family resource centers and networks, the child care center provider community, and child care resource and referral agencies. The principal investigator of the Access Project shall consult with the department to determine the additional data necessary for the department to make use of the evaluation. The evaluation shall include, but not be limited to, all of the following:

(1)  The number of family day care home providers who participated in the project, with information identifying the procedure the provider was trained in and his or her licensed capacity and actual enrollment.

(2)  The number of child day care center staff who participated in the project, with information identifying the procedure the staff was trained in, the licensed capacity and actual enrollment of the program, and the number of staff overall.

(3)  The number of children who were able to be served in licensed child care programs with trained family day care home providers or child day care center staff.

(4)  Overall impressions, problems encountered, and satisfaction with the pilot project by providers and staff.

(5)  Overall impressions, problems encountered, and satisfaction with the pilot project by parents and children.

(6)  Overall impressions, problems encountered, and satisfaction with the pilot project by licensing staff.

(7)  Overall impressions, problems encountered, and satisfaction with the pilot project by those providing the training, backup, and monitoring, of a nonlicensing nature.

(8)  Input from providers, staff, trainers, parents, and children as appropriate about the effectiveness of the pilot project.

(9)  An assessment of the adequacy of the training, including curriculum and core competencies for the health care procedures taught; teaching methods used in the project; and the quality of health care procedures provided, including errors and incidents.

(10)  The impact on health and safety from engaging in these procedures on the child needing the procedure and the other children and staff in the program, where measurable.

(11)  The impact of the pilot project on increasing the ability of child care programs to serve children with special health needs.

(12)  The number of nurse visits required for initial placement in the child care setting.

(13)  The need for a nurse with appropriate experience, as determined by the principal investigator, after placement is arranged and initiated as an adjunct to support each child’s own physician or physicians.

(14)  The cost of providing the training and services.

(15)  Recommendations as to whether the pilot project should be expanded to enable family day care home providers and child day care center staff throughout the state to undertake these procedures and under what specific conditions, with accompanying rationales.

(16)  Recommendations for other possible procedures to be authorized in a pilot project with the reasons for those recommendations.

(17)  The cost of the care provided in the project, the likely cost of the care if performed by the child day care licensees or staff pursuant to the project, and the cost for provision of that care by the child’s current care providers, specifically including the cost of nursing services.

(18)  The number of Medi-Cal recipients participating in the project.

(f)  No provision of this section applies to the Regents of the University of California unless the Regents, by appropriate resolution, make it applicable. It is the intent of the Legislature that the project be funded from non-General Fund resources.

(g)  This section shall remain in effect only until two years from the date funding is available for expenditure for the pilot project established pursuant to this section and as of that date shall be repealed, unless a later enacted statute, which is chaptered before that date, deletes or extends that date. The director shall notify the Chief Clerk of the Assembly in writing of the date this section is repealed and the Chief Clerk shall publish the notification in the Assembly Journal.

(Amended by Stats. 1996, Ch. 124, Sec. 51. Effective January 1, 1997. Repealed on date prescribed by its own provisions.)



1597.20

The Legislature finds and declares all of the following:

(a)  There is a critical need to increase opportunities for children to engage in positive activities during after school hours.

(b)  There is a need for staff with the capacity to make after school programs interesting and relevant for schoolage children.

(c)  California’s juvenile incarceration rate is twice the national average and has increased 65 percent since 1975.

(d)  Twice as many California young people were victims of homicide in 1990 than in 1974.

(e)  Compared to 1960, American children spend an average of 10 to 12 fewer hours per week with their parents.

(Added by Stats. 1994, Ch. 848, Sec. 1. Effective January 1, 1995.)



1597.21

The following requirements shall apply to schoolage day care centers:

(a)  The State Department of Social Services shall permit the substitution of 20 training hours for each required unit of education.

(b)  In addition to an administration course consisting of three units or 60 training hours and three units or 60 training hours in early childhood education, child development, or schoolage child courses, the site director may, as an alternative to existing regulations, complete nine core units or 180 training hours from the following:

(1)  Recreation, which includes, but is not limited to, art, music, and dance.

(2)  Physical education, which includes, but is not limited to, indoor and outdoor sports activities.

(3)  Human services and social welfare, which includes, but is not limited to, nursing, psychology, sociology, or home economics.

(4)  Units earned toward an elementary or middle school teaching credential.

(5)  Early childhood education, child development, or schoolage child units.

A director is required to complete 12 units or 240 training hours prior to employment. The remaining three units must be completed within one year of employment.

(c)  The State Department of Social Services shall expand the list of college degrees that satisfy current site director educational requirements to include degrees in recreation, physical education, human services, and social welfare, as described in paragraph (3) of subdivision (b), and education, as described in paragraphs (2) and (4) of subdivision (b).

(d)  As an alternative to satisfying the educational requirements of teachers contained in the regulations, a teacher may substitute 12 units or 240 training hours in any combination of the following:

(1)  Recreation, which includes, but is not limited to, art, music, and dance.

(2)  Physical education, which includes, but is not limited to, indoor and outdoor sports activities.

(3)  Human services and social welfare, which includes, but is not limited to, nursing, psychology, sociology, or home economics.

(4)  Units earned toward an elementary or middle school teaching credential.

(5)  Early childhood education, child development, or schoolage child units.

A teacher is required to complete six units or 120 training hours prior to employment.

(e)  The department shall accept the following alternative types of experience for site directors and teachers, if the experience was obtained working directly with children: classroom teaching or teacher assisting experience in elementary or middle school education; paid or volunteer work experience in physical education or recreation programs; college work-study or internship in recreation or youth development; paid or volunteer work experience in human services as described in paragraph (3) of subdivision (b); or paid or volunteer work experience in school guidance or in other counseling programs.

(f)  In addition to existing approved sources of education, the following are approved sources of education that may be used to satisfy the education required of staff at a schoolage child care center:

(1)  Vocational school training in recreation, physical education, human services, social welfare, and education as described in subdivisions (b) and (d).

(2)  Professional training that qualifies as continuing education credits in the child care or elementary education area.

(3)  Standard training programs that are provided by statewide or nationally recognized or community-based youth service organizations and offered or approved by an accredited educational institution or the Commission on Teacher Credentialing.

(g)  Upon the receipt of a completed application for a license to operate a schoolage day care program at a functioning schoolsite from an organization that is currently licensed to operate a schoolage day care program at another site, the department shall have 30 days to make a final determination on whether to issue a license to operate the program. A functioning schoolsite shall meet the requirements of paragraphs (1) and (2) of subdivision (a) of Section 1596.806.

(h)  (1)  If the department, for any reason, is unable to comply with subdivision (g), it shall, within 30 days of the receipt of the application described in subdivision (g), grant a provisional license to the applicant to operate for a period not to exceed six months. The provisional license shall be granted provided the department has conducted a site visit and has not found any life safety risks, the criminal records clearances are complete, and the school fire inspection has been verified. The requirement for criminal records clearances may be satisfied by transfer of current criminal records clearances, pursuant to subdivision (g) of Section 1596.871. For purposes of a schoolage day care program operating on a functioning schoolsite, the school fire inspection shall be accepted as sufficient fire clearance.

(2)  While a provisional license is in effect, the department shall continue its investigation and shall make a final determination on the application prior to the expiration of the provisional license. If the department does not issue a provisional license pursuant to paragraph (1), the department shall follow the procedures for notifying applicants as set forth in subdivision (d) of Section 1596.96.

(Added by Stats. 1994, Ch. 848, Sec. 2. Effective January 1, 1995.)









CHAPTER 3.6 - Family Day Care Homes

1597.30

The Legislature finds and declares:

(a)  It has a responsibility to ensure the health and safety of children in family homes that provide day care.

(b)  That there are insufficient numbers of regulated family day care homes in California.

(c)  There will be a growing need for child day care facilities due to the increase in working parents.

(d)  Many parents prefer child day care located in their neighborhoods in family homes.

(e)  There should be a variety of child care settings, including regulated family day care homes, as suitable alternatives for parents.

(f)  That the program to be operated by the state should be cost effective, streamlined, and simple to administer in order to ensure adequate care for children placed in family day care homes, while not placing undue burdens on the providers.

(g)  That the state should maintain an efficient program of regulating family day care homes that ensures the provision of adequate protection, supervision, and guidance to children in their homes.

(Added by renumbering Section 1597.50 by Stats. 1983, Ch. 1233, Sec. 1.)



1597.36

The department shall provide written documentation to providers of the need for repairs, renovations, or additions when requested for an application for a loan guarantee pursuant to subdivision (d) of Section 8277.6 of the Education Code whenever the repairs, renovations, or additions are required by the department in order for the licensee to maintain or obtain a license for more than six children.

(Added by Stats. 1997, Ch. 270, Sec. 20. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



1597.40

(a)  It is the intent of the Legislature that family day care homes for children should be situated in normal residential surroundings so as to give children the home environment which is conducive to healthy and safe development. It is the public policy of this state to provide children in a family day care home the same home environment as provided in a traditional home setting.

The Legislature declares this policy to be of statewide concern with the purpose of occupying the field to the exclusion of municipal zoning, building and fire codes and regulations governing the use or occupancy of family day care homes for children, except as specifically provided for in this chapter, and to prohibit any restrictions relating to the use of single-family residences for family day care homes for children except as provided by this chapter.

(b)  Every provision in a written instrument entered into relating to real property which purports to forbid or restrict the conveyance, encumbrance, leasing, or mortgaging of the real property for use or occupancy as a family day care home for children, is void and every restriction or prohibition in any such written instrument as to the use or occupancy of the property as a family day care home for children is void.

(c)  Except as provided in subdivision (d), every restriction or prohibition entered into, whether by way of covenant, condition upon use or occupancy, or upon transfer of title to real property, which restricts or prohibits directly, or indirectly limits, the acquisition, use, or occupancy of such property for a family day care home for children is void.

(d)  (1)  A prospective family day care home provider, who resides in a rental property, shall provide 30 days’ written notice to the landlord or owner of the rental property prior to the commencement of operation of the family day care home.

(2)  For family day care home providers who have relocated an existing licensed family day care home program to a rental property on or after January 1, 1997, less than 30 days’ written notice may be provided in cases where the department approves the operation of the new location of the family day care home in less than 30 days, or the home is licensed in less than 30 days, in order that service to the children served in the former location not be interrupted.

(3)  A family day care home provider in operation on rental or leased property as of January 1, 1997, shall notify the landlord or property owner in writing at the time of the annual license fee renewal, or by March 31, 1997, whichever occurs later.

(4)  Notwithstanding any other provision of law, upon commencement of, or knowledge of, the operation of a family day care home on his or her property, the landlord or property owner may require the family day care home provider to pay an increased security deposit for operation of the family day care home. The increase in deposit may be required notwithstanding that a lesser amount is required of tenants who do not operate family day care homes. In no event, however, shall the total security deposit charged exceed the maximum allowable under existing law.

(5)  Section 1596.890 shall not apply to this subdivision.

(Amended by Stats. 1996, Ch. 449, Sec. 2. Effective January 1, 1997.)



1597.43

The Legislature finds and declares all of the following:

(a)  Family day care homes operated under the standards of state law constitute accessory uses of residentially zoned and occupied properties and do not fundamentally alter the nature of the underlying residential uses. Family day care homes draw clients and vehicles to their sites during a limited time of day and do not require the attendance of a large number of employees and equipment.

(b)  The uses of congregate care facilities are distinguishable from the uses of family day care homes operated under the standards of state law. For purposes of this section, a “congregate care facility” means a “residential facility,” as defined in paragraph (1) of subdivision (a) of Section 1502. Congregate care facilities are used throughout the day and night, and the institutional uses of these facilities are primary uses of the facilities, not accessory uses, and draw a large number of employees, vehicles, and equipment compared to that drawn to family day care homes.

(c)  The expansion permitted for family day care homes by Sections 1597.44 and 1597.465 is not appropriate with respect to congregate care facilities, or any other facilities with quasi-institutional uses. Therefore, with these provisions, the Legislature does not intend to alter the legal standards governing congregate care facilities and these provisions are not intended to encourage, or be a precedent for, changes in statutory and case law governing congregate care facilities.

(Added by Stats. 1996, Ch. 18, Sec. 3.5. Effective January 1, 1997.)



1597.44

A small family day care home may provide care for more than six and up to eight children, without an additional adult attendant, if all of the following conditions are met:

(a)  At least one child is enrolled in and attending kindergarten or elementary school and a second child is at least six years of age.

(b)  No more than two infants are cared for during any time when more than six children are cared for.

(c)  The licensee notifies each parent that the facility is caring for two additional schoolage children and that there may be up to seven or eight children in the home at one time.

(d)  The licensee obtains the written consent of the property owner when the family day care home is operated on property that is leased or rented.

(Amended by Stats. 2003, Ch. 744, Sec. 1. Effective January 1, 2004.)



1597.45

All of the following shall apply to small family day care homes:

(a)  The use of a single-family residence as a small family day care home shall be considered a residential use of property for the purposes of all local ordinances.

(b)  No local jurisdiction shall impose a business license, fee, or tax for the privilege of operating a small family day care home.

(c)  Use of a single-family dwelling for purposes of a small family day care home shall not constitute a change of occupancy for purposes of Part 1.5 (commencing with Section 17910) of Division 13 (State Housing Law) or for purposes of local building codes.

(d)  A small family day care home shall not be subject to Article 1 (commencing with Section 13100) or Article 2 (commencing with Section 13140) of Chapter 1 of Part 2 of Division 12, except that a small family day care home shall contain a fire extinguisher and smoke detector device that meet standards established by the State Fire Marshal and one or more functioning carbon monoxide detectors that meet the requirements of Chapter 8 (commencing with Section 13260) of Part 2 of Division 12. The department shall account for the presence of the carbon monoxide detectors during inspections.

(Amended by Stats. 2014, Ch. 503, Sec. 5. Effective January 1, 2015.)



1597.46

All of the following shall apply to large family day care homes:

(a) A city, county, or city and county shall not prohibit large family day care homes on lots zoned for single-family dwellings, but shall do one of the following:

(1) Classify these homes as a permitted use of residential property for zoning purposes.

(2) Grant a nondiscretionary permit to use a lot zoned for a single-family dwelling to a large family day care home that complies with local ordinances prescribing reasonable standards, restrictions, and requirements concerning spacing and concentration, traffic control, parking, and noise control relating to those homes, and complies with subdivision (e) and regulations adopted by the State Fire Marshal pursuant to that subdivision. Noise standards shall be consistent with local noise ordinances implementing the noise element of the general plan and shall take into consideration the noise level generated by children. The permit issued pursuant to this paragraph shall be granted by the zoning administrator or, if there is no zoning administrator, by the person or persons designated by the planning agency to grant these permits, upon the certification without a hearing.

(3) Require a large family day care home to apply for a permit to use a lot zoned for single-family dwellings. The zoning administrator or, if there is no zoning administrator, the person or persons designated by the planning agency to handle the use permits, shall review and decide the applications. The use permit shall be granted if the large family day care home complies with local ordinances, if any, prescribing reasonable standards, restrictions, and requirements concerning the following factors: spacing and concentration, traffic control, parking, and noise control relating to those homes, and complies with subdivision (e) and regulations adopted by the State Fire Marshal pursuant to that subdivision. Noise standards shall be consistent with local noise ordinances implementing the noise element of the general plan and shall take into consideration the noise levels generated by children. The local government shall process a required permit as economically as possible.

Fees charged for review shall not exceed the costs of the review and permit process. An applicant may request a verification of fees, and the city, county, or city and county shall provide the applicant with a written breakdown within 45 days of the request. Beginning July 1, 2007, the application form for large family day care home permits shall include a statement of the applicant’s right to request the written fee verification.

Not less than 10 days prior to the date on which the decision will be made on the application, the zoning administrator or person designated to handle the use permits shall give notice of the proposed use by mail or delivery to all owners shown on the last equalized assessment roll as owning real property within a 100-foot radius of the exterior boundaries of the proposed large family day care home. A hearing on the application for a permit issued pursuant to this paragraph shall not be held before a decision is made unless a hearing is requested by the applicant or other affected person. The applicant or other affected person may appeal the decision. The appellant shall pay the cost, if any, of the appeal.

(b) In connection with an action taken pursuant to paragraph (2) or (3) of subdivision (a), a city, county, or city and county shall do all of the following:

(1) Upon the request of an applicant, provide a list of the permits and fees that are required by the city, county, or city and county, including information about other permits that may be required by other departments in the city, county, or city and county, or by other public agencies. The city, county, or city and county shall, upon request of an applicant, also provide information about the anticipated length of time for reviewing and processing the permit application.

(2) Upon the request of an applicant, provide information on the breakdown of any individual fees charged in connection with the issuance of the permit.

(3) If a deposit is required to cover the cost of the permit, provide information to the applicant about the estimated final cost to the applicant of the permit, and procedures for receiving a refund from the portion of the deposit not used.

(c) A large family day care home shall not be subject to the provisions of Division 13 (commencing with Section 21000) of the Public Resources Code.

(d) Use of a single-family dwelling for the purposes of a large family day care home shall not constitute a change of occupancy for purposes of Part 1.5 (commencing with Section 17910) of Division 13 (State Housing Law), or for purposes of local building and fire codes.

(e) A large family day care home shall have one or more functioning carbon monoxide detectors that meet the requirements of Chapter 8 (commencing with Section 13260) of Part 2 of Division 12. The department shall account for the presence of the carbon monoxide detectors during inspections.

(f) Large family day care homes shall be considered as single-family residences for the purposes of the State Uniform Building Standards Code and local building and fire codes, except with respect to any additional standards specifically designed to promote the fire and life safety of the children in these homes adopted by the State Fire Marshal pursuant to this subdivision. The State Fire Marshal shall adopt separate building standards specifically relating to the subject of fire and life safety in large family day care homes, which shall be published in Title 24 of the California Code of Regulations. These standards shall apply uniformly throughout the state and shall include, but not be limited to: (1) the requirement that a large family day care home contain a fire extinguisher or smoke detector device, or both, that meets standards established by the State Fire Marshal; (2) specification as to the number of required exits from the home; and (3) specification as to the floor or floors on which day care may be provided. Enforcement of these provisions shall be in accordance with Sections 13145 and 13146. No city, county, city and county, or district shall adopt or enforce a building ordinance or local rule or regulation relating to the subject of fire and life safety in large family day care homes that is inconsistent with those standards adopted by the State Fire Marshal, except to the extent the building ordinance or local rule or regulation applies to single-family residences in which day care is not provided.

(g) The State Fire Marshal shall adopt the building standards required in subdivision (d) and any other regulations necessary to implement this section.

(Amended by Stats. 2014, Ch. 503, Sec. 6. Effective January 1, 2015.)



1597.465

A large family day care home may provide care for more than 12 children and up to and including 14 children, if all of the following conditions are met:

(a)  At least one child is enrolled in and attending kindergarten or elementary school and a second child is at least six years of age.

(b)  No more than three infants are cared for during any time when more than 12 children are being cared for.

(c)  The licensee notifies a parent that the facility is caring for two additional schoolage children and that there may be up to 13 or 14 children in the home at one time.

(d)  The licensee obtains the written consent of the property owner when the family day care home is operated on property that is leased or rented.

(Amended by Stats. 2003, Ch. 744, Sec. 2. Effective January 1, 2004.)



1597.467

(a)  Whenever any licensee under this chapter has reasonable cause to believe that a child in his or her care has suffered any injury or has been subjected to any act of violence while under the licensee’s care, the licensee shall, as soon as possible, report that injury or act of violence to the parent, parents, or guardian of that child.

(b)  (1)  A report shall be made to the department by telephone or fax during the department’s normal business hours before the close of the next working day following the occurrence during the operation of a family day care home of any of the following events:

(A)  Death of any child from any cause.

(B)  Any injury to any child that requires medical treatment.

(C)  Any unusual incident or child absence that threatens the physical or emotional health or safety of any child.

(2)  In addition to the report required pursuant to paragraph (1), a written report shall be submitted to the department within seven days following the occurrence of any events specified in paragraph (1). The report shall contain all of the following information:

(A)  Child’s name, age, sex, and date of admission.

(B)  Date and nature of the event.

(C)  Attending physician’s name and findings and treatment, if any.

(D)  Disposition of the case.

(c)  The department may develop the report form to be used for reporting purposes pursuant to this section, and shall maintain all reports filed under this section in a manner that allows the department to report the data to the Legislature.

(d)  The failure of a licensee to report, as prescribed by this section, any injury of, or act of violence to, a child under the licensee’s care may be grounds for the suspension of his or her license pursuant to this chapter, but shall not constitute a misdemeanor.

(e)  Nothing in this section shall relieve any licensee of any obligation imposed by other law including, but not limited to, laws relating to seeking medical attention for a child or reporting suspected child abuse.

(Added by Stats. 2001, Ch. 679, Sec. 1. Effective January 1, 2002.)



1597.47

The provisions of this chapter shall not be construed to preclude any city, county, or other local public entity from placing restrictions on building heights, setback, or lot dimensions of a family day care facility as long as such restrictions are identical to those applied to other single-family residences. The provisions of this chapter shall not be construed to preclude the application to a family day care facility for children of any local ordinance which deals with health and safety, building standards, environmental impact standards, or any other matter within the jurisdiction of a local public entity. The provisions of this chapter also shall not be construed to prohibit or restrict the abatement of nuisances by a city, county, or city and county. However, such ordinance or nuisance abatement shall not distinguish family day care facilities from other single-family dwellings, except as otherwise provided in this chapter.

(Added by Stats. 1983, Ch. 1233, Sec. 6.)



1597.52

(a)  Licensing reviews of a family day care home for children shall be limited to health and safety considerations and shall not include any reviews of the content of any educational or training programs of the facility.

(b)  No home shall be licensed or registered as a large family day care home after January 1, 1984, unless the provider has at least one year’s experience as a regulated small family day care home operator or as an administrator of a licensed day care center. The director may waive this requirement upon a finding that the applicant has sufficient qualifying experience.

(Amended by Stats. 1985, Ch. 1064, Sec. 30.)



1597.53

No family day care home for children shall be licensed under Chapter 3 (commencing with Section 1500), but shall be subject to licensure exclusively in accordance with this chapter and Chapter 3.4 (commencing with Section 1596.70) which shall apply to family day care homes.

(Amended by Stats. 1984, Ch. 1615, Sec. 14.)



1597.531

(a) All family day care homes for children shall maintain in force either liability insurance covering injury to clients and guests in the amount of at least one hundred thousand dollars ($100,000) per occurrence and three hundred thousand dollars ($300,000) in the total annual aggregate, sustained on account of the negligence of the licensee or its employees, or a bond in the aggregate amount of three hundred thousand dollars ($300,000). In lieu of the liability insurance or the bond, the family day care home may maintain a file of affidavits signed by each parent with a child enrolled in the home which meets the requirements of this subdivision. The affidavit shall state that the parent has been informed that the family day care home does not carry liability insurance or a bond according to standards established by the state. If the provider does not own the premises used as the family day care home, the affidavit shall also state that the parent has been informed that the liability insurance, if any, of the owner of the property or the homeowners’ association, as appropriate, may not provide coverage for losses arising out of, or in connection with, the operation of the family day care home, except to the extent that the losses are caused by, or result from, an action or omission by the owner of the property or the homeowners’ association, for which the owner of the property or the homeowners’ association would otherwise be liable under the law. These affidavits shall be on a form provided by the department and shall be reviewed at each licensing inspection.

(b) A family day care home that maintains liability insurance or a bond pursuant to this section, and that provides care in premises that are rented or leased or uses premises which share common space governed by a homeowners’ association, shall name the owner of the property or the homeowners’ association, as appropriate, as an additional insured party on the liability insurance policy or bond if all of the following conditions are met:

(1) The owner of the property or governing body of the homeowners’ association makes a written request to be added as an additional insured party.

(2) The addition of the owner of the property or the homeowners’ association does not result in cancellation or nonrenewal of the insurance policy or bond carried by the family day care home.

(3) Any additional premium assessed for this coverage is paid by the owner of the property or the homeowners’ association.

(c) As used in this section, “homeowners’ association” means an association of a common interest development, as defined in Sections 4080 and 4100 of the Civil Code.

(Amended by Stats. 2012, Ch. 181, Sec. 62. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



1597.54

All family day care homes for children, shall apply for a license under this chapter, except that any home which on June 28, 1981, had a valid and unexpired license to operate as a family day care home for children under other provisions of law shall be deemed to have a license under this chapter for the unexpired term of the license at which time a new license may be issued upon fulfilling the requirements of this chapter.

An applicant for licensure as a family day care home for children shall file with the department, pursuant to its regulations, an application on forms furnished by the department, which shall include, but not be limited to, all of the following:

(a)  A brief statement confirming that the applicant is financially secure to operate a family day care home for children. The department shall not require any other specific or detailed financial disclosure.

(b)  (1)  Evidence that the small family day care home contains a fire extinguisher or smoke detector device, or both, which meets standards established by the State Fire Marshal under subdivision (d) of Section 1597.45, or evidence that the large family day care home meets the standards established by the State Fire Marshal under subdivision (d) of Section 1597.46.

(2)  Evidence satisfactory to the department that there is a fire escape and disaster plan for the facility and that fire drills and disaster drills will be conducted at least once every six months. The documentation of these drills shall be maintained at the facility on a form prepared by the department and shall include the date and time of the drills.

(c)  The fingerprints of any applicant of a family day care home license, and any other adult, as required under subdivision (b) of Section 1596.871.

(d)  Evidence of a current tuberculosis clearance, as defined in regulations that the department shall adopt, for any adult in the home during the time that children are under care.

(e)  Evidence satisfactory to the department of the ability of the applicant to comply with this chapter and Chapter 3.4 (commencing with Section 1596.70) and the regulations adopted pursuant to those chapters.

(f)  Evidence satisfactory to the department that the applicant and all other persons residing in the home are of reputable and responsible character. The evidence shall include, but not be limited to, a criminal record clearance pursuant to Section 1596.871, employment history, and character references.

(g)  Failure of the applicant to cooperate with the licensing agency in the completion of the application shall result in the denial of the application. Failure to cooperate means that the information described in this section and in regulations of the department has not been provided, or not provided in the form requested by the licensing agency, or both.

(h)  Other information as may be required by the department for the proper administration and enforcement of the act.

(Amended by Stats. 1992, Ch. 1316, Sec. 8.5. Effective January 1, 1993.)



1597.541

(a)  The department shall adopt regulations regarding age-appropriate immunization requirements for enrolled children for family day care homes.

(b)  All family day care homes for children shall maintain evidence that enrolled children have met the age-appropriate immunization requirements adopted pursuant to this section.

(Added by Stats. 1992, Ch. 1316, Sec. 9. Effective January 1, 1993.)



1597.542

(a)  The Division of Child Care Licensing in the department shall clearly differentiate degrees of violations of the regulations adopted for purposes of this chapter by the impact upon children in care.

(b)  The department shall implement this section only to the extent funds are available in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Amended by Stats. 1993, Ch. 726, Sec. 9. Effective October 4, 1993.)



1597.543

Every family day care home for children shall have one or more carbon monoxide detectors in the facility that meet the standards established in Chapter 8 (commencing with Section 13260) of Part 2 of Division 12. The department shall account for the presence of these detectors during inspections.

(Added by Stats. 2014, Ch. 503, Sec. 7. Effective January 1, 2015.)



1597.55a

Every family day care home shall be subject to unannounced visits by the department as provided in this section. The department shall visit these facilities as often as necessary to ensure the quality of care provided.

(a) The department shall conduct an announced site visit prior to the initial licensing of the applicant.

(b) The department shall conduct an annual unannounced visit to a facility under any of the following circumstances:

(1) When a license is on probation.

(2) When the terms of agreement in a facility compliance plan require an annual evaluation.

(3) When an accusation against a licensee is pending.

(4) In order to verify that a person who has been ordered out of a family day care home by the department is no longer at the facility.

(c) (1) The department shall conduct annual unannounced visits to no less than 20 percent of facilities not subject to an evaluation under subdivision (b). These unannounced visits shall be conducted based on a random sampling methodology developed by the department.

(2) If the total citations issued by the department exceed the previous year’s total by 10 percent, the following year the department shall increase the random sample by 10 percent of the facilities not subject to an evaluation under subdivision (b). The department may request additional resources to increase the random sample by 10 percent.

(d) Under no circumstance shall the department visit a licensed family day care home less often than once every five years.

(e) A public agency under contract with the department may make spot checks if it does not result in any cost to the state. However, spot checks shall not be required by the department.

(f) The department or licensing agency shall make an unannounced site visit on the basis of a complaint and a followup visit as provided in Section 1596.853.

(g) An unannounced site visit shall adhere to both of the following conditions:

(1) The visit shall take place only during the facility’s normal business hours or at any time family day care services are being provided.

(2) The inspection of the facility shall be limited to those parts of the facility in which family day care services are provided or to which the children have access.

(h) The department shall implement this section during periods that Section 1597.55b is not being implemented in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Amended by Stats. 2007, Ch. 177, Sec. 6. Effective August 24, 2007. Note: Provisions in para. (2) of subd. (c) were suspended for the 2007-08 fiscal year by Stats. 2007, Ch. 177, Sec. 41, and for the 2008-09 and 2009-10 fiscal years by Stats. 2008, Ch. 759, Sec. 39.)



1597.55b

No site visits, unannounced visits, or spot checks, shall be made under this chapter except as provided in this section.

(a)  An announced site visit shall be required prior to the licensing of the applicant.

(b)  A public agency under contract with the department may make spot checks if they do not result in any cost to the state. However, spot checks shall not be required by the department.

(c)  An unannounced site visit to all licensed family day care homes shall be made annually and as often as necessary to ensure compliance.

(d)  The department or licensing agency shall make an unannounced site visit on the basis of a complaint and a followup visit as provided in Section 1596.853. At no time shall other site visit requirements described by this section prevent a timely site visit response to a complaint.

(e)  The department shall annually make unannounced spot visits on 20 percent of all family day care homes for children licensed under this chapter. The unannounced visits may be made at any time, and shall be in addition to the visits required by subdivisions (b) and (c).

(f)  An unannounced site visit shall comply with both of the following conditions:

(1)  The visit shall take place only during the facility’s normal business hours or at any time family day care services are being provided.

(2)  The inspection of the facility shall be limited to those parts of the facility in which family day care services are provided or to which the children have access.

(g)  The department shall implement this section only to the extent funds are available in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Amended by Stats. 2003, Ch. 225, Sec. 18. Effective August 11, 2003.)



1597.56

(a)  The department shall notify a family day care home in writing of all deficiencies in its compliance with this act and the rules and regulations adopted pursuant to this act, and shall set a reasonable length of time for compliance by the family day care home. Upon a finding of noncompliance with a plan of correction, the department may levy a civil penalty that shall be paid to the department each day until the department finds the family day care home in compliance.

(b)  In developing a plan of correction, both the licensee and the department shall give due consideration to the following factors:

(1)  The gravity of the violation.

(2)  The history of previous violations.

(3)  The possibility of a threat to the health or safety of any child in the facility.

(4)  The number of children affected by the violation.

(5)  The availability of equipment or personnel necessary to correct the violation, if appropriate.

(c)  The department shall ensure that the licensee’s plan of correction is verifiable and measurable. The plan of correction shall specify what evidence is acceptable to establish that a deficiency has been corrected. This evidence shall be included in the department’s facility file.

(d) The department shall adopt regulations establishing procedures for the imposition of civil penalties under this section.

(Amended by Stats. 2008, Ch. 291, Sec. 24. Effective September 25, 2008.)



1597.57

The department shall do all of the following:

(a)  Develop and utilize one application form for all family day care homes for children requesting a new license.

(b)  Establish for parents a consumer education program annually on the law and regulations governing family day care homes for children under this chapter and the role of the state and other public entities and local associations in relation to family day care homes for children. In planning this program, the department shall seek the assistance of other public entities and local associations.

(c)  Administer an orientation program for new operators of family day care homes for children that may be conducted directly by the department or by contract with local governments or family day care home associations.

(Amended by Stats. 1992, Ch. 1315, Sec. 34. Effective January 1, 1993.)



1597.58

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter, the department may levy a civil penalty.

(b) The amount of the civil penalty shall not be less than twenty-five dollars ($25) nor more than fifty dollars ($50) per day for each violation of this chapter except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment or both, as determined by the department. In no event shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Sections 1596.893a, 1596.893b, 1597.56, and 1597.62 the department shall assess an immediate civil penalty of one hundred fifty dollars ($150) per day per violation for any of the following serious violations:

(1) Any violation that results in the injury, illness, or death of a child.

(2) Absence of supervision, including, but not limited to, a child left unattended, a child left alone with a person under 18 years of age, and lack of supervision resulting in a child wandering away.

(3) Accessible bodies of water.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Sections 1596.852, 1596.853, 1597.55a, and 1597.55b.

(6) The presence of an excluded person on the premises.

(d) Notwithstanding Sections 1596.893a, 1596.893b, 1597.56 and 1597.62, any family day care home that is cited for repeating the same violation of this chapter or Chapter 3.4 (commencing with Section 1596.70), within 12 months of the first violation is subject to an immediate civil penalty assessment of up to one hundred fifty dollars ($150) and may be assessed up to fifty dollars ($50) for each day the violation continues until the deficiency is corrected.

(e) Any family day care home that is assessed a civil penalty under subdivision (d) that repeats the same violation of this chapter within 12 months of the violation subject to subdivision (d) shall be assessed an immediate assessment of up to one hundred fifty dollars ($150) and may be assessed up to one hundred fifty dollars ($150) for each day the violation continues until the deficiency is corrected.

(f) Notwithstanding any other law, revenues received by the state from the payment of civil penalties imposed on licensed family day care homes pursuant to this chapter or Chapter 3.4 (commencing with Section 1596.70), shall be deposited in the Child Health and Safety Fund, created pursuant to Chapter 4.6 (commencing with Section 18285) of Part 6 of Division 9 of the Welfare and Institutions Code, and shall be expended, upon appropriation by the Legislature, pursuant to subdivision (f) of Section 18285 of the Welfare and Institutions Code exclusively for the technical assistance, orientation, training, and education of licensed family day care home providers.

(g) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 813, Sec. 9. Effective January 1, 2015. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 10 of Stats. 2014, Ch. 813.)



1597.58-1

(a) In addition to the suspension, temporary suspension, or revocation of a license issued under this chapter, the department may levy a civil penalty.

(b) The amount of the civil penalty shall not be less than twenty-five dollars ($25) nor more than fifty dollars ($50) per day for each violation of this chapter except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment or both, as determined by the department. In no event shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day per violation.

(c) Notwithstanding Sections 1596.893a, 1596.893b, 1597.56, and 1597.62 the department shall assess an immediate civil penalty of one hundred fifty dollars ($150) per day per violation for any of the following serious violations:

(1) Any violation that results in the injury, illness, or death of a child.

(2) Absence of supervision, including, but not limited to, a child left unattended, a child left alone with a person under 18 years of age, and lack of supervision resulting in a child wandering away.

(3) Accessible bodies of water.

(4) Accessible firearms, ammunition, or both.

(5) Refused entry to a facility or any part of a facility in violation of Sections 1596.852, 1596.853, 1597.55a, and 1597.55b.

(6) The presence of an excluded person on the premises.

(d) For a violation that the department determines resulted in the death of a child, the civil penalty shall be assessed as follows:

(1) Five thousand dollars ($5,000) for a small family day care home, as described in Section 1597.44.

(2) Seven thousand five hundred dollars ($7,500) for a large family day care home, as described in Section 1597.465.

(e) (1) For a violation that the department determines constitutes physical abuse or resulted in serious injury, as defined in Section 1596.8865, to a child, the civil penalty shall be assessed as follows:

(A) One thousand dollars ($1,000) for a small family day care home, as described in Section 1597.44.

(B) Two thousand dollars ($2,000) for a large family day care home, as described in Section 1597.465.

(2) For purposes of this subdivision, “physical abuse” includes physical injury inflicted upon a child by another person by other than accidental means, sexual abuse as defined in Section 11165.1 of the Penal Code, neglect as defined in Section 11165.2 of the Penal Code, or unlawful corporal punishment or injury as defined in Section 11165.4 of the Penal Code when the person responsible for the child’s welfare is a licensee, administrator, or employee of any facility licensed to care for children, or an administrator or employee of a public or private school or other institution or agency.

(f) Prior to the issuance of a citation imposing a civil penalty pursuant to subdivision (d) or (e), the decision shall be approved by the director.

(g) Notwithstanding Sections 1596.893a, 1596.893b, 1597.56, and 1597.62, any family day care home that is cited for repeating the same violation of this chapter or Chapter 3.4 (commencing with Section 1596.70), within 12 months of the first violation is subject to an immediate civil penalty assessment of up to one hundred fifty dollars ($150) and may be assessed up to fifty dollars ($50) for each day the violation continues until the deficiency is corrected.

(h) Any family day care home that is assessed a civil penalty under subdivision (g) that repeats the same violation of this chapter within 12 months of the violation subject to subdivision (g) shall be assessed an immediate assessment of up to one hundred fifty dollars ($150) and may be assessed up to one hundred fifty dollars ($150) for each day the violation continues until the deficiency is corrected.

(i) Notwithstanding any other law, revenues received by the state from the payment of civil penalties imposed on licensed family day care homes pursuant to this chapter or Chapter 3.4 (commencing with Section 1596.70), shall be deposited in the Child Health and Safety Fund, created pursuant to Chapter 4.6 (commencing with Section 18285) of Part 6 of Division 9 of the Welfare and Institutions Code, and shall be expended, upon appropriation by the Legislature, pursuant to subdivision (f) of Section 18285 of the Welfare and Institutions Code exclusively for the technical assistance, orientation, training, and education of licensed family day care home providers, and to assist families with the identification, transportation, and enrollment of children to another family day care home when a family’s family day care home’s license is revoked or temporarily suspended.

(j) (1) The department shall adopt regulations setting forth the appeal procedures for deficiencies.

(2) A licensee shall have the right to submit to the department a written request for a formal review of a civil penalty assessed pursuant to subdivisions (d) and (e) within 10 days of receipt of the notice of a civil penalty assessment and shall provide all supporting documentation at that time. The review shall be conducted by a regional manager of the Community Care Licensing Division. If the regional manager determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the regional manager’s decision within 60 days of the request to review the assessment of the civil penalty.

(3) The licensee may further appeal to the program administrator of the Community Care Licensing Division within 10 days of receipt of the notice of the regional manager’s decision and shall provide all supporting documentation at that time. If the program administrator determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the program administrator’s decision within 60 days of the request to review the regional manager’s decision.

(4) The licensee may further appeal to the deputy director of the Community Care Licensing Division within 10 days of receipt of the notice of the program director’s decision and shall provide all supporting documentation at that time. If the deputy director determines that the civil penalty was not assessed in accordance with applicable statutes or regulations of the department, he or she may amend or dismiss the civil penalty. The licensee shall be notified in writing of the deputy director’s decision within 60 days of the request to review the program administrator’s decision.

(5) Upon exhausting the deputy director review, a licensee may appeal a civil penalty assessed pursuant to subdivision (d) or (e) to an administrative law judge. Proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by those provisions. In all proceedings conducted in accordance with this section, the standard of proof shall be by a preponderance of the evidence.

(6) If, in addition to an assessment of civil penalties, the department elects to file an administrative action to suspend or revoke the facility license that includes violations relating to the assessment of the civil penalties, the department review of the pending appeal shall cease and the assessment of the civil penalties shall be heard as part of the administrative action process.

(k) The department shall, by January 1, 2016, amend its regulations to reflect the changes to this section made by the act that added this subdivision.

(l) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 9) and added by Stats. 2014, Ch. 813, Sec. 10. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)



1597.59

The department and the local agencies with which it contracts for the licensing of family day care homes for children shall grant or deny a license to a family day care home for children within 30 days after receipt of all appropriate licensing application materials as determined by the department, provided both of the following conditions are met:

(a)  A site visit has been completed and the family day care home has been found to be in compliance with licensing standards.

(b)  The applicant and each person described by subdivision (b) of Section 1596.871 has obtained a criminal record clearance, or been granted a criminal record exemption by the department or the local contracting agency.

The department shall conduct an initial site visit within 30 days after the receipt of all appropriate licensing application materials.

(Amended by Stats. 1997, Ch. 606, Sec. 11. Effective October 3, 1997.)



1597.61

(a)  When the department determines that a family day care home for children is operating without a license and notifies the unlicensed provider of the requirement for the license, the licensing agency may issue a cease and desist order only if it finds and documents that continued operation of the facility will be dangerous to the health and safety of the children or if a license held by the facility has been revoked by the department within two years preceding the determination of unlicensed operation. In all other cases where the licensing agency determines such a facility is operating without a license and notifies the unlicensed provider of the requirements for the license, the licensing agency may issue a cease and desist order only if the unlicensed provider does not apply for a license within a reasonable time after the notice.

(b)  If an unlicensed family day care home fails to respond to a cease and desist order issued pursuant to subdivision (a), or if the department determines it necessary to protect the immediate health and safety of the children, the licensing agency may bring an action to enjoin such a home from continuing to operate pursuant to Section 1596.89.

(c)  The district attorney of a county shall, upon application by the department, institute and conduct the prosecution of any action brought by the licensing agency against an unlicensed family day care home located in that county.

(Amended by Stats. 1988, Ch. 1098, Sec. 4.)



1597.62

(a)  The department may impose civil penalties of not less than twenty-five dollars ($25) and not more than fifty dollars ($50) per day per violation for uncorrected violations that present an immediate or potential risk to the health and safety of children in care. The penalties shall be imposed in accordance with Sections 1596.893b and 1597.56.

(b)  The department shall implement this section only to the extent funds are available in accordance with Section 18285.5 of the Welfare and Institutions Code.

(Amended by Stats. 2008, Ch. 291, Sec. 25.2. Effective September 25, 2008.)



1597.621

Family day care homes that, on December 31, 1983, have a valid unexpired registration to operate as a family day care home for children pursuant to Section 1597.62 in one of the pilot counties shall be deemed to be issued a family day care license effective January 1, 1984. Licensure pursuant to this section shall not require a visit pursuant to the requirement set forth in subdivision (a) of Section 1597.55. However, all other requirements of licensing shall continue to be met. Complaint and revocation procedures may be enforced.

(Amended by Stats. 1992, Ch. 1315, Sec. 37. Effective January 1, 1993.)






CHAPTER 3.65 - Employer-Sponsored Child Care Centers

ARTICLE 1 - General Provisions

1597.70

The Legislature finds and declares the following:

(a)  It is significant that the Santa Clara County Intergovernmental Council has found that due to changes in the labor force and an increase in the child population, 25 percent of the nation’s workers must make child care arrangements.

(b)  Californians will benefit from investment in child care. According to the House Select Committee on Children, Youth, and Families, one dollar invested in preschool education results in a savings of four dollars and seventy-five cents ($4.75) in social costs.

(c)  Allowing and encouraging businesses to open onsite or nearsite employer-sponsored child care centers has had a number of positive effects for Californians, including reduced job absenteeism, closer parent-child relationships, and increased worker productivity.

(d)  In a 1990 study, the Department of General Services found that working parents add five to six miles to their daily commute for transporting their children to child care and school, and that the effect of this commute is 1,352 extra miles driven each year and an additional 56 pounds of auto emissions per person per year.

(Added by Stats. 1994, Ch. 690, Sec. 4. Effective January 1, 1995.)






ARTICLE 2 - Licensing Waivers for Small Businesses

1597.71

To encourage and facilitate the establishment of employer-sponsored child day care centers, the department shall allow for reasonable waivers of those regulations presenting difficulties to small businesses for licensure, provided that the health and safety of all children is maintained and that the applicant has agreed to alternative methods of meeting the purpose and intent of any regulation waived.

(Added by renumbering Section 1571.71 by Stats. 2009, Ch. 140, Sec. 104. Effective January 1, 2010.)









CHAPTER 3.7 - Local Rape Victim Counseling Centers

1598

It is the intent of the Legislature in the enactment of this chapter to establish a grant program administered by the State Department of Social Services to provide support to existing local rape victim counseling centers and to encourage the establishment of such local centers.

(Added by Stats. 1978, Ch. 1312.)



1598.1

The State Department of Social Services shall provide grants to proposed and existing local rape victim counseling centers. Such centers shall maintain a 24-hour telephone counseling service for rape victims, appropriate in-person counseling and referred service during normal business hours, and maintain other standards or services which shall be determined to be appropriate by the advisory committee established pursuant to Section 13836 of the Penal Code as grant conditions. The advisory committee shall identify the criteria to be utilized in awarding the grants provided by this chapter before any funds are allocated.

In order to be eligible for funding pursuant to this chapter, the centers shall demonstrate an ability to receive and make use of any funds available from governmental, voluntary, philanthropic, or other sources which may be used to augment any state funds appropriated for purposes of this chapter. Each center receiving funds pursuant to this chapter shall make every attempt to qualify for any available federal funding.

State funds provided to establish centers shall be utilized when possible, as determined by the advisory committee, to expand the program and shall not be expended to reduce fiscal support from other public or private sources. The centers shall maintain quarterly and final fiscal reports in a form to be prescribed by the advisory committee. In granting funds, the advisory committee shall give priority to centers which are operated in close proximity to medical treatment facilities.

(Amended by Stats. 1980, Ch. 917.)



1598.5

The sum of one hundred thousand dollars ($100,000) is hereby appropriated from the General Fund to the State Department of Social Services for expenditure during the 1978–79 fiscal year. Only 5 percent of such funds shall be used for the state administration of the grant program. After the 1978–79 fiscal year, the grant program provided pursuant to Section 1598.1 shall be funded through the regular budgetary process. The funds shall be administered through the Violent Crime Victim Assistance Commission, if created.

(Added by Stats. 1978, Ch. 1312.)






CHAPTER 3.9 - Skilled Nursing and Intermediate Care Facility Patient’s Bill of Rights

1599

It is the intent of the Legislature in enacting this chapter to expressly set forth fundamental human rights which all patients shall be entitled to in a skilled nursing, intermediate care facility, or hospice facility, as defined in Section 1250, and to ensure that patients in such facilities are advised of their fundamental rights and the obligations of the facility.

(Amended by Stats. 2012, Ch. 673, Sec. 6. Effective January 1, 2013.)



1599.1

Written policies regarding the rights of patients shall be established and shall be made available to the patient, to any guardian, next of kin, sponsoring agency or representative payee, and to the public. Those policies and procedures shall ensure that each patient admitted to the facility has the following rights and is notified of the following facility obligations, in addition to those specified by regulation:

(a) The facility shall employ an adequate number of qualified personnel to carry out all of the functions of the facility.

(b) Each patient shall show evidence of good personal hygiene and be given care to prevent bedsores, and measures shall be used to prevent and reduce incontinence for each patient.

(c) The facility shall provide food of the quality and quantity to meet the patients’ needs in accordance with physicians’ orders.

(d) The facility shall provide an activity program staffed and equipped to meet the needs and interests of each patient and to encourage self-care and resumption of normal activities. Patients shall be encouraged to participate in activities suited to their individual needs.

(e) The facility shall be clean, sanitary, and in good repair at all times.

(f) A nurses’ call system shall be maintained in operating order in all nursing units and provide visible and audible signal communication between nursing personnel and patients. Extension cords to each patient’s bed shall be readily accessible to patients at all times.

(g) (1) If a facility has a significant beneficial interest in an ancillary health service provider or if a facility knows that an ancillary health service provider has a significant beneficial interest in the facility, as provided by subdivision (a) of Section 1323, or if the facility has a significant beneficial interest in another facility, as provided by subdivision (c) of Section 1323, the facility shall disclose that interest in writing to the patient, or his or her representative, and advise the patient, or his or her representative, that the patient may choose to have another ancillary health service provider, or facility, as the case may be, provide any supplies or services ordered by a member of the medical staff of the facility.

(2) A facility is not required to make any disclosures required by this subdivision to any patient, or his or her representative, if the patient is enrolled in an organization or entity that provides or arranges for the provision of health care services in exchange for a prepaid capitation payment or premium.

(h) (1) If a resident of a long-term health care facility has been hospitalized in an acute care hospital and asserts his or her rights to readmission pursuant to bed hold provisions, or readmission rights of either state or federal law, and the facility refuses to readmit him or her, the resident may appeal the facility’s refusal.

(2) The refusal of the facility as described in this subdivision shall be treated as if it were an involuntary transfer under federal law, and the rights and procedures that apply to appeals of transfers and discharges of nursing facility residents shall apply to the resident’s appeal under this subdivision.

(3) If the resident appeals pursuant to this subdivision, and the resident is eligible under the Medi-Cal program, the resident shall remain in the hospital and the hospital may be reimbursed at the administrative day rate, pending the final determination of the hearing officer, unless the resident agrees to placement in another facility.

(4) If the resident appeals pursuant to this subdivision, and the resident is not eligible under the Medi-Cal program, the resident shall remain in the hospital if other payment is available, pending the final determination of the hearing officer, unless the resident agrees to placement in another facility.

(5) If the resident is not eligible for participation in the Medi-Cal program and has no other source of payment, the hearing and final determination shall be made within 48 hours.

(i) (1) Effective July 1, 2007, Sections 483.10, 483.12, 483.13, and 483.15 of Title 42 of the Code of Federal Regulations in effect on July 1, 2006, shall apply to each skilled nursing facility and intermediate care facility, regardless of a resident’s payment source or the Medi-Cal or Medicare certification status of the skilled nursing facility or intermediate care facility in which the resident resides, except that a noncertified facility is not obligated to provide notice of Medicaid or Medicare benefits, covered services, or eligibility procedures.

(2) Effective January 1, 2013, Sections 483.10, 483.12, 483.13, and 483.15 of Title 42 of the Code of Federal Regulations in effect on July 1, 2006, shall apply to each hospice facility, regardless of a resident’s payment source or the Medi-Cal or Medicare certification status of the hospice facility in which the resident resides, except that a noncertified facility is not obligated to provide notice of Medicaid or Medicare benefits, covered services, or eligibility procedures and a hospice facility is not obligated to comply with the provisions of subdivision (f) of Section 483.15 of Title 42 of the Code of Federal Regulations.

(Amended by Stats. 2012, Ch. 673, Sec. 7. Effective January 1, 2013.)



1599.2

Written information informing patients of their rights shall include a preamble or preliminary statement in substantial form as follows:

(a)  Further facility requirements are set forth in the Health and Safety Code, and in Title 22 of the California Administrative Code.

(b)  Willful or repeated violations of either code may subject a facility and its personnel to civil or criminal proceedings.

(c)  Patients have the right to voice grievances to facility personnel free from reprisal and can submit complaints to the State Department of Health Services or its representative.

(Added by Stats. 1979, Ch. 893.)



1599.3

Any rights under this chapter of a patient judicially determined to be incompetent, or who is found by his physician to be medically incapable of understanding such information, or who exhibits a communication barrier, shall devolve to such patient’s guardian, conservator, next of kin, sponsoring agency, or representative payer, except when the facility itself is the representative payer.

(Added by Stats. 1979, Ch. 893.)



1599.4

In no event shall this chapter be construed or applied in a manner which imposes new or additional obligations or standards on skilled nursing, intermediate care facilities, or hospice facilities or their personnel, other than in regard to the notification and explanation of patient’s rights or unreasonable costs.

(Amended by Stats. 2012, Ch. 673, Sec. 8. Effective January 1, 2013.)






CHAPTER 3.93 - Admission Contracts for Long-Term Health Care Facilities

1599.60

As used in this chapter:

(a)  “Abbreviated contract of admission” means a contract which meets the provisions of this chapter, except as otherwise provided, for a resident who is receiving respite care services, as defined in Section 1418.1. The following provisions of this chapter shall not apply to an abbreviated contract of admission: subdivision (b) of Section 1599.65, subdivision (b) of Section 1599.67, Section 1599.69, subdivision (b) of Section 1599.76, and Section 1599.79.

(b)  “Contract of admission” includes all documents which a resident or his or her representative must sign at the time of, or as a condition of, admission to a long-term health care facility, as defined in Section 1326.

(c)  “Department” means the State Department of Health Services or its designee.

(Amended by Stats. 1990, Ch. 1329, Sec. 4.5. Effective September 26, 1990.)



1599.61

(a)  By January 1, 2000, all skilled nursing facilities, as defined in subdivision (c) of Section 1250, intermediate care facilities, as defined in subdivision (d) of Section 1250, and nursing facilities, as defined in subdivision (k) of Section 1250, shall use a standard admission agreement developed and adopted by the department. This standard agreement shall comply with all applicable state and federal laws.

(b)  (1)  No facility shall alter the standard agreement unless so directed by the department.

(2)  The department may develop an abbreviated admission agreement for patients whose length of stay is anticipated to be 14 days or less. This abbreviated agreement may be developed to coordinate with the standard admission agreement. If the patient’s stay exceeds 14 days, the nursing facility shall obtain agreement to the remainder of the standard admission agreement.

(3)  Nothing in this section shall prevent a skilled nursing facility, an intermediate care facility, or a nursing facility from distributing written explanations of facility-specific rules and procedures, provided that the written explanations are not included or incorporated in, or attached to the standard admission agreement, nor signed by the resident or his or her representative.

(c)  Subdivisions (a) and (b) shall apply to all new admissions to skilled nursing facilities, intermediate care facilities, and nursing facilities that occur after December 31, 1999.

(d)  By January 1, 2000, the department shall consolidate and develop one comprehensive Patients’ Bill of Rights that includes the provisions contained in Chapter 3.9 (commencing with Section 1599), the regulatory resident rights for skilled nursing facilities under Section 72527 of Title 22 of the California Code of Regulations, the regulatory resident rights for intermediate care facilities under Section 73523 of Title 22 of the California Code of Regulations, and the rights afforded residents under Section 483.10 et seq. of Title 42 of the Code of Federal Regulations.

This comprehensive Patients’ Bill of Rights shall be a mandatory attachment to all skilled nursing facility, intermediate care facility, and nursing facility contracts as specified in Section 1599.74 of this chapter.

(e)  By January 1, 2000, the department shall ensure the translation of the Patients’ Bill of Rights described in subdivision (d) into Spanish, Chinese, and other languages as needed to provide copies of the Patients’ Bill of Rights to members of any ethnic group that represents at least 1 percent of the state’s skilled nursing facility, intermediate care facility, and nursing facility population.

(f)  Translated copies of the Patients’ Bill of Rights shall be made available to all long-term health care facilities in the state, including skilled nursing facilities, intermediate care facilities, and nursing facilities. It shall be the responsibility of the long-term health care facilities to duplicate and distribute the translated versions of the Patients’ Bill of Rights with admissions agreements, when appropriate.

(g)  Nothing in this section is intended to change existing statutory or regulatory requirements governing the care provided to nursing facility residents. Similarly, nothing in this section is intended to create a new cause of action against a skilled nursing facility, an intermediate care facility, or a nursing facility as defined in Section 1250, related to its compliance with those existing statutory or regulatory requirements governing the care provided to nursing facility residents.

(Repealed and added by Stats. 1997, Ch. 631, Sec. 3. Effective January 1, 1998.)



1599.62

(a)  Contracts of admission shall not include unlawful waivers of facility liability for the health and safety or personal property of residents. No contract of admission shall include any provision which the facility knows or should know to be deceptive or unlawful under state or federal law.

(b)  Violation of this chapter shall result in a Class B citation or a deficiency from the department. For purposes of this section, the admission agreement shall be viewed as a whole and shall result in only one citation.

(c)  Unless otherwise expressly provided, the remedies or penalties provided by this chapter do not preclude a resident from seeking any other remedy and penalties available under all other laws of this state.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.63

(a)  Every long-term health care facility shall make complete blank copies of its admission contract immediately available to the public at cost, upon request.

(b)  Every long-term health care facility shall post conspicuously in a location accessible to public view within the facility either a complete copy of its admission contract or notice of the availability of it from the facility.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.64

(a) All abbreviated contracts of admission and contracts of admission shall be printed in black type of not less than 10-point type size, on plain white paper. The print shall appear on one side of the paper only.

(b) The contract shall be written in clear, coherent, and unambiguous language, using words with common and everyday meanings. It shall be appropriately divided, and each section captioned.

(c) The contract for a skilled nursing facility shall have an attachment that is placed before any other attachment and that shall disclose the name of the owner and licensee of the skilled nursing facility and the name and contact information of a single entity that is responsible for all aspects of patient care and the operation of the facility.

(d) An abbreviated contract of admission shall include a statement indicating that respite care services, as defined in Section 1418.1, provided by the skilled nursing facility or intermediate care facility is not a Medi-Cal covered service and can only be provided by the facility on a private-pay or third-party payor basis, unless the person is participating in a Medicaid waiver program pursuant to Section 1396n of Title 42 of the United States Code, or other respite care service already covered by the Medi-Cal program.

(e) An abbreviated contract of admission shall specify the discharge date agreed to upon admission by the skilled nursing facility or intermediate care facility and the person being admitted or his or her representative. This discharge date shall be binding as a ground for discharge in addition to any other ground for discharge pursuant to federal or state law and regulations.

(f) An abbreviated contract of admission shall include a statement informing the person being admitted for respite care services that the contract is designed specifically for the provision of respite care services and cannot be used for any other type of admission to the facility.

(Amended by Stats. 2009, Ch. 532, Sec. 1. Effective January 1, 2010.)



1599.645

(a) Within 30 days of approval of a change of ownership by the State Department of Public Health, the skilled nursing facility shall send written notification to all current residents and patients and to the primary contacts listed in the admission agreement of each resident and patient. The notice shall disclose the name of the owner and licensee of the skilled nursing facility and the name and contact information of a single entity that is responsible for all aspects of patient care and the operation of the facility.

(b) The department shall accept a copy of the written notice and a copy of the list of individuals and mailing addresses to whom the facility sent the notification as satisfactory evidence that the facility provided the required written notification.

(Amended by Stats. 2010, Ch. 328, Sec. 125. Effective January 1, 2011.)



1599.65

(a)  Prior to or at the time of admission, the facility shall make reasonable efforts to communicate the content of the contract to, and obtain on the contract the signature of, the person who is to be admitted to the facility. Unless the prospective resident has been declared legally incompetent or is unable to understand and sign the contract because of his or her medical condition, he or she shall sign or cosign the admission agreement. In the event the patient is unable to sign the contract, the reason shall be documented in the resident’s medical record by the admitting physician. This provision does not preclude the facility from obtaining the signature of an agent, responsible party, or a legal representative, if applicable.

(b)  The contract of admission for facilities certified to be reimbursed by Medi-Cal shall set forth, in bold capital letters of not less than 10-point type, the prohibition in Section 14110.8 of the Welfare and Institutions Code that no facility may require or solicit as a condition of admission that a Medi-Cal beneficiary have a responsible party sign or cosign the contract of admission. If the Medi-Cal beneficiary has an agent, then the signature of the agent may be required on the contract of admission.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.651

A person who seeks to be admitted to the same long-term health care facility for which there exists a prior executed contract of admission which was signed by that person, or his or her legal representative, responsible party, or agent, in accordance with this chapter shall not be required to execute a new contract of admission if the person, or his or her legal representative, responsible party, or agent, either prior to or upon readmission, signs a written statement prepared by the facility which lists the modifications to the contract of admission.

The written statement shall indicate the date upon which the person’s signature was obtained. The written statement shall be kept on file by the facility with the person’s previously signed contract of admission.

This section shall not apply to any person who has been declared legally incompetent subsequent to the time he or she signed the contract of admission. This section shall not apply to any person when the physician and surgeon of that person has determined that the person is unable to understand and sign the written statement because of his or her medical condition.

No written statement shall contain any provision that is prohibited from being included in a contract of admission.

A new contract of admission or a written statement which lists the modifications need not be signed by the person, or his or her legal representative, responsible party, or agent, in the case of a transfer during a bedhold period.

(Added by Stats. 1990, Ch. 353, Sec. 1.)



1599.652

A person who seeks to be admitted to the same skilled nursing facility or intermediate care facility to receive respite care services for which there already exists a prior executed abbreviated contract of admission which was signed by that person, or his or her legal representative or responsible party, in accordance with this chapter shall not be required to execute a new abbreviated contract of admission if the person, or his or her legal representative or responsible party, either prior to or upon admission, signs a written statement prepared by the facility which lists the modifications to the abbreviated contract of admission.

The written statement shall indicate the date upon which the person’s signature was obtained. The written statement shall be kept on file by the facility with the person’s previously signed abbreviated contract of admission.

This section shall not apply to any person who has been declared legally incompetent subsequent to the time he or she signed the abbreviated contract of admission. This section shall not apply to any person when the physician and surgeon of that person has determined that the person is unable to understand and sign the written statement because of his or her medical condition.

(Added by Stats. 1990, Ch. 1329, Sec. 6. Effective September 26, 1990.)



1599.66

Every contract of admission shall clearly and explicitly state whether the facility participates in the Medi-Cal program.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.67

(a)  Every contract of admission shall state clearly what services and supplies are covered by the facility’s basic daily rate. In addition, the agreement shall specify in detail which services are optional, and the charges for these services, and indicate that residents will receive monthly statements itemizing all charges incurred by them.

(b)  The contract of a facility that is a provider pursuant to Medicare, or Medi-Cal, or both, shall state that optional and covered services may be different for residents in those programs than for private pay residents. When a resident converts from Medicare or private pay to Medi-Cal, the facility shall give the resident a form listing Medi-Cal optional and covered services.

(c)  Every contract of admission shall clearly state that the facility is required by law to provide no less than 30 days written notice to the residents of any increase for optional services or in the daily room rate charged by the facility, except as provided in subdivision (b) of Section 1288.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.68

Any long-term health care facility that imposes interest charges on delinquent accounts shall clearly state in the contract of admission the rate of interest so charged and the method of computation.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.69

(a)  The contract of admission for any long-term health care facility that is a Medi-Cal certified facility shall state in bold capital letters of not less than 10-point type that neither the prospective resident, nor his or her representative, may be required to pay privately for any period during which the resident has been approved for payment by Medi-Cal, and that as provided by Section 14019.3 of the Welfare and Institutions Code, upon presentation of the Medi-Cal card or other proof of eligibility, the facility shall submit a Medi-Cal claim for reimbursement, subject to the rules and regulations of the Medi-Cal program, and the facility shall return any and all payments made by the beneficiary, or any person on behalf of the beneficiary, for Medi-Cal program covered services upon receipt of Medi-Cal payment. The contract shall state in bold capital letters of not less than 10-point type that no certified facility may require as a condition of admission, either in its contract of admission or by oral promise prior to signing the contract, that residents remain in private pay status for a specified period of time.

(b)  No contract of admission may require notice of a resident’s intent to convert to Medi-Cal status prior to the date of the resident’s application for Medi-Cal status. This subdivision does not preclude the facility from requesting notice from a resident who has been admitted.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.70

(a)  No contract of admission may require a security deposit from a Medi-Cal beneficiary who applies for admission to the facility as a Medi-Cal patient.

(b)  Any security deposit from a person paying privately upon admission shall be returned within 14 days of the private account being closed, or first Medi-Cal payment, whichever is later, and with no deduction for administration or handling charges.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.71

(a)  No contract of admission shall require the resident to pay for days beyond the date of his or her death or involuntary discharge from the facility, except that a facility may charge the resident for a maximum of three days at the basic daily rate in the event that the resident is voluntarily discharged from the facility less than three days following his or her admission. This section does not affect the provision for a maximum of seven days’ payment under the bedhold regulation as specified in Section 72520 of Title 22 of the California Administrative Code.

(b)  No contract of admission shall require advance notice of voluntary discharge from a facility.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.72

No contract of admission shall include a clause requiring residents to sign a consent to all treatment ordered by any physician. Contracts of admission may require consent only for routine nursing care or emergency care. The admission contract shall contain a clause which informs the patient of the right to refuse treatments as set forth in paragraph (4) of subdivision (a) of Section 72527 of Title 22 of the California Administrative Code.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.73

(a)  Every contract of admission shall state that residents have a right to confidential treatment of medical information.

(b)  The contract shall provide a means by which the resident may authorize the disclosure of information to specific persons, by attachment of a separate sheet that conforms to the specifications of Section 56 of the Civil Code. After admission, the facility shall encourage residents having capacity to make health care decisions to execute an advance health care directive in the event that he or she becomes unable to give consent for disclosure. The facility shall make available upon request to the long-term care ombudsman a list of newly admitted patients.

(Amended by Stats. 1999, Ch. 658, Sec. 4. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



1599.74

(a)  The department shall translate both the statutory Patients’ Bill of Rights, as provided in Chapter 3.9 (commencing with Section 1599), the regulatory Patients’ Bill of Rights for Skilled Nursing Facilities (commencing with Section 72527 of Title 22 of the California Administrative Code), and, if appropriate, the regulatory Patients’ Bill of Rights for Intermediate Care Facilities (commencing with Section 73523 of Title 22 of the California Administrative Code), into Spanish and Chinese, and into other languages as needed for ethnic groups representing 1 percent or more of the nursing home population in the state. The department shall also translate the Patients’ Bill of Rights into Braille or have it recorded for the use of blind patients, or both. These translations shall be sent to all long-term health care facilities in the state.

(b)  Every contract of admission shall contain a complete copy of both the statutory and regulatory Patients’ Bill of Rights. Notwithstanding any other provision of law, the text of the Patients’ Bill of Rights shall be in legible print of no less than 12-point type. If a translation has been provided by the department, the text given to non-English-speaking residents shall be in their language.

(c)  The contract shall also contain a separate written acknowledgement that the resident has been informed of the Patients’ Bill of Rights.

Written acknowledgement by the resident or the resident’s representative must be made either on a separate document or in the agreement itself next to the clause informing the resident of these regulatory rights. Written acknowledgement by use of the signature on the agreement as a whole does not meet this requirement.

(Amended by Stats. 2002, Ch. 550, Sec. 1. Effective January 1, 2003.)



1599.75

(a)  When referring to a resident’s obligation to observe facility rules, the contract of admission shall indicate that the rules must be reasonable, and that there is a facility procedure for suggesting changes in the rules.

(b)  The contract of admission shall specify that a copy of the facility grievance procedure, for resolution of resident complaints about facility practices, is available.

(c)  The agreement shall also inform residents of their right to contact the State Department of Health Services or the long-term care ombudsman, or both, regarding grievances against the facility.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.76

(a)  No contract of admission shall list any ground for involuntary transfer or discharge of the resident except those grounds which are specifically enumerated in either federal or state law.

(b)  Every contract of admission to a long-term health care facility that participates in the Medi-Cal program shall state that the facility may not transfer or seek to evict any resident solely as a result of the resident changing his or her manner of purchasing the services from private payment or Medicare to Medi-Cal.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.77

With respect to transfer or eviction of a resident pursuant to Section 1439.7:

(a)  Contracts of admission shall speak only of “material” or “fraudulent” misrepresentation of finances as possible grounds for discharge under that section.

(b)  All contracts of admission shall state that the resident may file a complaint with the Office of the State Long-Term Care Ombudsman, or the department, or both, regarding any notice of discharge for material or fraudulent misrepresentation.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.78

All contracts of admission shall state that except in an emergency, no resident may be involuntarily transferred within or discharged from a long-term health care facility unless he or she is given reasonable notice in writing and transfer or discharge planning as required by law. The written notice shall state the reason for the transfer or discharge. The facility shall immediately notify the Office of the State Long-Term Care Ombudsman in every case of involuntary discharge as specified in Section 1439.7.

(Amended by Stats. 1989, Ch. 1360, Sec. 86.)



1599.79

Every contract of admission shall meet the requirements of Section 72520 of Title 22 of the California Administrative Code, which requires that the facility offer to hold a bed for the resident in the event the resident must be transferred to an acute care hospital for seven days or less. The facility shall also give the resident, or a representative for the resident, notice of the rights to a bedhold at the time of transfer. The resident or representative for the resident has 24 hours from receipt of notice to request the bedhold. The contract of admission shall state that the facility shall offer the next available appropriate bed to the resident in the event the facility fails to follow this required procedure. The facility shall inform the resident that Medi-Cal will pay for up to seven bedhold days.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.80

Facilities that wish to photograph a resident for other than staff identification or health care purposes shall obtain permission from the resident whether for one photograph or for multiple photographs for one particular purpose on a document separate from the admission contract as a whole. This document shall describe the specific use to be made of the photograph and indicate that the photograph will be used only for that purpose.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.81

(a)  All contracts of admission that contain an arbitration clause shall clearly indicate that agreement to arbitration is not a precondition for medical treatment or for admission to the facility.

(b)  All arbitration clauses shall be included on a form separate from the rest of the admission contract. This attachment shall contain space for the signature of any applicant who agrees to arbitration of disputes.

(c)  On the attachments, clauses referring to arbitration of medical malpractice claims, as provided for under Section 1295 of the Code of Civil Procedure, shall be clearly separated from other arbitration clauses, and separate signatures shall be required for each clause.

(d)  In the event the contract contains an arbitration clause, the contract attachment pertaining to arbitration shall contain notice that under Section 1430, the patient may not waive his or her ability to sue for violation of the Patient’s Bill of Rights.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.82

No contract of admission shall include a clause that purports to alter the statutory period for filing an action against a facility.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.83

If a provision for the payment of attorney’s fees is included in the admission contract, it shall state that in disputes arising from the admission contract, the prevailing party shall be entitled to attorney’s fees.

(Added by Stats. 1987, Ch. 625, Sec. 1.)



1599.84

This chapter applies to new admissions to skilled nursing and intermediate care facilities on and after January 1, 1988. This chapter shall not be construed to require the execution of new admission agreements for patients who were residing in those facilities prior to the enactment of this chapter. However, those patients shall be given notice of changes in admission contracts pursuant to this chapter.

(Amended by Stats. 1988, Ch. 160, Sec. 98.)






CHAPTER 3.95 - Seniors Nursing Home Disclosure

1599.85

Long-term health care facilities must prominently and clearly display the following notice on all contracts of admission, and all advertisements used to solicit consumers to enter into contracts of admission: “For more information about our facility, you may call the State Ombudsman’s Office at (insert toll-free number).”

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision.)



1599.86

“Contract of admission,” as used in this chapter, includes all documents which a resident or his or her representative must sign at the time of, or as a condition of, admission to a long-term care health facility as defined in Health and Safety Code Section 1326.

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision.)



1599.87

The Department of Health Services (the Department) shall compile a list of approximately twenty  five  % (25%) of the long-term health care facilities with the most serious records of violations of laws or regulations by virtue of proven or admitted Class AA and Class A citations. Those facilities on this list shall include this statement on all contracts of admission, and all advertisements used to solicit consumers to enter into contracts of admission: “This facility’s record of citations is posted at the facility, and a copy may be obtained from the Department of Health Services.”

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision.)



1599.88

The Department shall issue regulations to implement this Chapter, including permitting one disclosure to satisfy the requirements of Section 1599.85 for all advertisements on the same page.

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision.)



1599.89

The remedies for violations of this Chapter are as provided in Government Code Section 12269.

(Added November 8, 1988, by initiative Proposition 105. Operative January 1, 1990. Invalidated in 1991 by court decision.)






CHAPTER 4 - Human Whole Blood, Human Whole Blood Derivatives, and Other Biologics

ARTICLE 1 - Definitions

1600

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Repealed and added by Stats. 1963, Ch. 1055.)



1600.1

“Biologics” includes the following products which are offered for sale or distribution for the prevention or treatment of disease, except biologics which are registered pursuant to Chapter 1.5 (commencing with Section 9201), Part 1, Division 5 of the Food and Agricultural Code:

(a)  Human whole blood.

(b)  Human whole blood derivatives specified by regulations.

(c)  Serum, vaccine, live vaccine, killed vaccine, tissue vaccine, autogenous vaccine, live virus, killed virus, live bacterial culture, killed bacterial culture, bacterin, hormone, tissue extract, gland extract, gland preparation, insulin, and similar products made from human or animal tissues or micro-organisms.

The amendments to this section enacted at the 1973–74 Regular Session of the Legislature shall become operative on July 1, 1975.

(Amended by Stats. 1974, Ch. 776.)



1600.2

“Blood bank” means any place where human whole blood, and human whole blood derivatives specified by regulation, are collected, prepared, tested, processed, or stored, or from which human whole blood or human whole blood derivatives specified by regulation are distributed.

(Added by Stats. 1963, Ch. 1055.)



1600.21

“Blood collection center” means a stationary auxiliary to a blood bank which is designed, equipped, and staffed to procure human whole blood or blood components which are to be transported to the blood bank for processing, storing, and distribution.

(Added by Stats. 1991, Ch. 800, Sec. 2.)



1600.22

“Stationary” means a nonmobile room or building maintained at a fixed address.

(Added by Stats. 1991, Ch. 800, Sec. 3.)



1600.25

“Mobile unit” means a transportable auxiliary to a blood bank designed, equipped, and staffed to procure human whole blood and to transport this blood to the bank for processing, storing, and distribution.

(Added by Stats. 1991, Ch. 800, Sec. 4.)



1600.3

“Blood bank depository” means any place other than a blood bank where human whole blood and human whole blood derivatives specified by regulation are stored and held for transfusion. Such blood bank depositories shall be clinical laboratories, licensed in accordance with the provisions of Chapter 3 (commencing with Section 1200), Division 2 of the Business and Professions Code, or such other places where services essentially equivalent are maintained, as determined by the department.

(Added by Stats. 1963, Ch. 1055.)



1600.35

“Blood component” or “blood derivative” means any product produced from whole blood.

(Added by Stats. 1991, Ch. 800, Sec. 5.)



1600.4

“Distribution” includes sale and exchange.

(Added by Stats. 1963, Ch. 1055.)



1600.5

“Production” includes collection, preparation, testing, processing, storage, and distribution of biologics under a license issued by the department.

(Added by Stats. 1963, Ch. 1055.)



1600.6

“Department” means the State Department of Health Services.

(Amended by Stats. 1977, Ch. 1252.)



1600.7

“Carrier donor” means any donor of human whole blood whose blood donation has been found, either by laboratory tests or by the tracing of a transfusion-associated hepatitis case where there was a single donor, to contain viral hepatitis, or any donor of human whole blood who has twice been determined by the department to be a possible carrier donor.

(Added by Stats. 1974, Ch. 985.)



1600.8

“Possible carrier donor” means any donor of human whole blood whose blood donation was administered where multiple transfusions from multiple donors were administered to a recipient and such transfusions result in a case diagnosed by a physician as transfusion-associated hepatitis.

(Added by Stats. 1974, Ch. 985.)



1600.9

“Carrier of viral hepatitis” means a person under treatment by a physician who has contracted viral hepatitis which has been confirmed by voluntary laboratory tests or who exhibits symptoms which lead a physician to render a diagnostic opinion that the person has contracted viral hepatitis.

(Added by Stats. 1974, Ch. 985.)






ARTICLE 2 - Human Whole Blood and Human Whole Blood Derivatives

1602.5

(a)  No person shall engage in the production of human whole blood or human whole blood derivatives unless the person is licensed under this chapter and the human whole blood or human whole blood derivative is collected, prepared, labeled, and stored in accordance with both of the following:

(1)  The standards set forth in the 13th Edition of “Standards for Blood Banks and Transfusion Services,” as published by the American Association of Blood Banks and in effect on November 15, 1989, or any amendments thereto or later published editions or amendments thereto. These shall be the standards for all licensed blood banks and blood transfusion services in the state.

(2)  Those provisions of Title 17 of the California Code of Regulations that are continued in effect by subdivision (c) or that are adopted pursuant to subdivision (b).

(b)  The department may, by the adoption of regulations, establish and require compliance with requirements in addition to, or in lieu of, those in subdivision (a) as the department deems appropriate to reflect changing technology or to improve the safety of human whole blood or human whole blood derivatives. Any standards adopted pursuant to this subdivision shall be adopted after consultation with representatives of the American Association of Blood Banks.

(c)  Until the time superseded by any regulation adopted pursuant to this section, all of the provisions of Group 1 (commencing with Section 950) of Subchapter 1 of Chapter 2 of Part 1 of Title 17 of the California Code of Regulations shall remain in effect with the exception of the following:

(1)  Subdivisions (i) to (k), inclusive, of Section 997.

(2)  Sections 999 and 1001.

(3)  Subdivisions (a) to (c), inclusive, of Section 1002.

(4)  Paragraphs (2) and (3) of subdivision (e) of Section 1002.

(5)  Subdivisions (f) and (g) of Section 1002.

(6)  Paragraphs (2) to (6), inclusive, of subdivision (h) of Section 1002.

(7)  Subdivisions (i), (k), and ( l) of Section 1002.

(8)  Subdivisions (a) to (c), inclusive, of Section 1004.

(9)  Sections 1010, 1012, 1013, 1014, 1024, and 1024.1.

(10)  Subdivisions (a), (b), and (e) of Section 1025.

(11)  Paragraphs (1) to (3), inclusive, of subdivision (c) of Section 1025.

(d)  (1)  Any amendment to the 13th Edition of “Standards for Blood Banks and Transfusion Services,” any later editions, or any amendments thereto, published by the American Association of Blood Banks shall become effective in California 90 days after the effective date of this section, or 90 days after publication by the association, unless the department sends written notice, within such a 90-day period, to all persons licensed under this chapter to engage in the production of human whole blood or human whole blood derivatives, indicating which portions shall not become effective.

(2)  The department may determine that no portion of any amendments or later editions shall become effective. The department shall determine that no portion of an amendment or later edition shall become effective pursuant to this section whenever the department has not received a copy of the amendment or later edition by the date it is published by the American Association of Blood Banks.

(Amended by Stats. 1998, Ch. 416, Sec. 2. Effective January 1, 1999.)



1602.6

(a)  No person shall import any human whole blood or human whole blood derivative produced outside the state unless that blood or blood product meets the standards set forth in the latest edition of the “Standards for Blood Banks and Transfusion Services,” as published by the American Association of Blood Banks, or any later published editions or amendments thereto.

(b)  Any later editions of the “Standards for Blood Banks and Transfusion Services,” or amendments thereto, published by the American Association of Blood Banks, shall become effective for purposes at this section 90 days after the effective date of this section, or 90 days after publication by the association, whichever is later, unless the department sends written notice, within the 90-day period, to all persons who import human whole blood or human whole blood derivatives produced outside the state that have requested this notice, stating the portions of those later editions or amendments that shall not become effective.

(c)  The department may determine that no portion of any later editions or amendments shall become effective for purposes of this section. The department shall determine that no portion of a later edition or amendment shall become effective for purposes of this section whenever the department has not received a copy of the later edition or amendment by the date it is published by the American Association of Blood Banks.

(d)  The department shall administer and enforce this section in accordance with this chapter and in a manner that assures, to the greatest degree, consistency with Section 1602.5.

(Added by Stats. 1992, Ch. 760, Sec. 1. Effective January 1, 1993.)



1603.1

(a)  Except as provided in this subdivision, no blood or blood components shall be used in vivo for humans in this state, unless the blood or blood components have been tested and found nonreactive for HIV or the blood or blood components are used for research or vaccination programs pursuant to an informed consent.

Additional exceptions to the requirement of this subdivision are as follows:

(1)  Blood or blood components released for transfusion in emergency circumstances, as determined by the department.

(2)  Blood or blood components used for autologous purposes.

(b)  Blood banks and plasma centers shall make laboratory tests of all human whole blood and blood components received to detect the presence of viral hepatitis and HIV in the manner specified in Section 1603.3. If the blood bank or plasma center finds the presence of viral hepatitis, or an antigen thereof, in the blood or blood components tested, it shall report that finding, the date of the human whole blood or blood components donation, the name, address, and social security number of the person who donated the blood or blood components, and the name and address of the blood bank or plasma center that received the human whole blood or blood components from the person and any additional information required by the department, to the local health officer within 72 hours of the confirmation of the presence of viral hepatitis, or an antigen thereof, in the blood or blood components tested.

(c)  A physician, hospital, or other health care provider shall report all AIDS cases, HIV infections, and viral hepatitis infections, including transfusion-associated cases or infections, to the local health officer with the information required, and within the timeframes established by the department, pursuant to Title 17 of the California Code of Regulations.

(d)  Upon receipt of a report concerning any transfusion-associated hepatitis or transfusion-associated HIV or AIDS cases, the local health officer shall identify which blood bank or plasma center is the source of the infectious blood or blood components and shall report this fact to the blood bank or plasma center that issued the blood or blood components. The blood bank or plasma center shall undertake an investigation to determine the donor source of the infectious blood or blood components.

(e)  Local health officials shall contact all persons who have confirmed cases of AIDS, as determined by a person responsible for the care and treatment of the person with AIDS, to suggest appropriate treatment alternatives and for the purposes of epidemiological studies and followup.

(f)  The department may adopt regulations governing the procedures in this section as it deems necessary to protect the public health and safety.

(g)  “Plasma center,” as used in this chapter, means any place where the process of plasmapheresis is conducted, as defined in Section 1025 of Title 17 of the California Code of Regulations and includes a place where leukopheresis or platelet pheresis, or both, is conducted.

(h)  “AIDS,” as used in this chapter, means acquired immune deficiency syndrome.

(i)  “HIV,” as used in this chapter, means human immunodeficiency virus.

(j)  “Blood components,” as used in this chapter, means preparations separated from single units of whole blood or prepared for hemapheresis and intended for use as final products for transfusions.

(k)  A local health officer may disclose to a blood bank or plasma center, on a confidential basis, whether blood or blood components previously transfused may have been donated by a person infected with HIV, in order to implement the blood bank’s or plasma center’s program to notify a recipient of blood or blood components that might have transmitted HIV. The blood bank or plasma center may not disclose information that would identify a donor to which this subdivision applies and shall destroy information communicated to it as authorized by this subdivision immediately after reviewing its records as necessary to implement this program.

(Amended by Stats. 2003, Ch. 419, Sec. 1. Effective January 1, 2004.)



1603.2

(a)  Each blood bank or plasma center shall require as identification either a photographic driver’s license or other photographic identification that is issued by the Department of Motor Vehicles, pursuant to Division 6 (commencing with Section 12500) of the Vehicle Code, from all donors of human whole blood or blood components who receive payment in return for the donation of that blood or blood components.

(b)  For the purposes of this section, “payment” means the transfer by a blood bank or plasma center to any person of money or any other valuable consideration that can be converted to money by the recipient, except that payment shall not include any of the following:

(1)  Cancellation or refund of the nonreplacement fees or related blood or blood components transfusion charges.

(2)  Blood assurance benefits to a person as a result of a blood or blood components donation to a donor club or blood assurance program.

(3)  Time away from employment granted by an employer to an employee in order to donate blood or blood components.

(Amended by Stats. 2003, Ch. 419, Sec. 2. Effective January 1, 2004.)



1603.3

(a)  Prior to a donation of blood or blood components, each donor shall be notified in writing of, and shall have signed a written statement confirming the notification of, all of the following:

(1)  That the blood or blood components shall be tested for evidence of antibodies to HIV.

(2)  That the donor shall be notified of the test results in accordance with the requirements described in subdivision (c).

(3)  That the donor blood or blood component that is found to have the antibodies shall not be used for transfusion.

(4)  That blood or blood components shall not be donated for transfusion purposes by a person if the person may have reason to believe that he or she has been exposed to HIV or AIDS.

(5)  That the donor is required to complete a health screening questionnaire to assist in the determination as to whether he or she may have been exposed to HIV or AIDS.

(b)  A blood bank or plasma center shall incorporate voluntary means of self-deferral for donors. The means of self-deferral may include, but are not limited to, a form with checkoff boxes specifying that the blood or blood components are for research or test purposes only and a telephone callback system for donors to use in order to inform the blood bank or plasma center that blood or blood components donated should not be used for transfusion. The blood bank or plasma center shall inform the donor, in a manner that is understandable to the donor, that the self-deferral process is available and should be used if the donor has reason to believe that he or she is infected with HIV. The blood bank or plasma center shall also inform the donor that it is a felony pursuant to Section 1621.5 to donate blood if the donor knows that he or she has a diagnosis of AIDS or knows that he or she has tested reactive to HIV.

(c)  Blood or blood components from any donor initially found to have serologic evidence of antibodies to HIV shall be retested for confirmation. Only if a further test confirms the conclusion of the earlier test shall the donor be notified of a reactive result by the blood bank or plasma center.

The department shall develop permissive guidelines for blood banks and plasma centers on the method to be used to notify a donor of a test result.

(d)  Each blood bank or plasma center operating in California shall prominently display at each of its collection sites a notice that provides the addresses and telephone numbers of sites, within the proximate area of the blood bank or plasma center, where anonymous HIV antibody testing provided pursuant to Chapter 3 (commencing with Section 120885) of Part 4 of Division 105 may be administered without charge.

(e)  The department may promulgate any additional regulations it deems necessary to enhance the safety of donated blood and blood components. The department may also promulgate regulations it deems necessary to safeguard the consistency and accuracy of HIV test results by requiring any confirmatory testing the department deems appropriate for the particular types of HIV tests that have yielded “reactive,” “positive,” “indeterminate,” or other similarly labeled results.

(f)  Notwithstanding any other provision of law, no civil liability or criminal sanction shall be imposed for disclosure of test results to a local health officer when the disclosure is necessary to locate and notify a blood or blood components donor of a reactive result if reasonable efforts by the blood bank or plasma center to locate the donor have failed. Upon completion of the local health officer’s efforts to locate and notify a blood or blood components donor of a reactive result, all records obtained from the blood bank or plasma center pursuant to this subdivision, or maintained pursuant to this subdivision, including, but not limited to, any individual identifying information or test results, shall be expunged by the local health officer.

(Amended by Stats. 2003, Ch. 419, Sec. 3. Effective January 1, 2004.)



1603.4

(a)  Notwithstanding Chapter 7 (commencing with Section 120975) of Part 4 of Division 105, or any other provision of law, no public entity or any private blood bank or plasma center shall be liable for an inadvertent, accidental, or otherwise unintentional disclosure of the results of an HIV test.

As used in this section, “public entity” includes, but is not limited to, any publicly owned or operated blood bank or plasma center, local health officer, and the department.

(b)  Neither the department nor any blood bank or plasma center, including a blood bank or plasma center owned or operated by a public entity, or local health officer shall be held liable for any damage resulting from the notification of test results, as set forth in paragraph (2) of subdivision (a) of, or in subdivision (c) of, Section 1603.3.

(Amended by Stats. 2003, Ch. 419, Sec. 4. Effective January 1, 2004.)



1603.5

(a)  Notwithstanding any other provision of law, every person engaged in the production of blood shall, if the product is intended for transfusion, label each container of blood which the person produces with a label, upon which the following designations shall be printed in letters the size of which shall be no less prominent than the proper name of the product.

(1)  If the person giving the blood received no payment for the blood, the designation shall be “volunteer donor.”

(2)  If the person giving the blood received payment for the blood, the designation shall be “paid donor.”

(b)  As used in this section:

(1)  “Blood” means human whole blood or components of human blood, including plasma, which are prepared from human whole blood by physical, rather than chemical processes, but does not include blood derivatives manufactured or processed by industrial use.

(2)  “Industrial use” means a use of blood in which the blood is modified by physical or chemical means to produce derivatives for therapeutic or pharmaceutic biologics, laboratory reagents, or in vitro diagnostics.

(3)  “Payment” means the transfer by a blood bank, or any other party, to any person of money or any other valuable consideration which can be converted to money by the recipient, except that “payment” shall not include any of the following:

(i)  Cancellation or refund of the nonreplacement fees or related blood transfusion charges.

(ii)  Blood assurance benefits to a person as a result of a blood donation to a donor club or blood assurance program.

(iii)  Time away from employment granted by an employer to an employee in order to donate blood.

(c)  Any blood bank receiving blood from a blood bank outside of California shall comply with the labeling requirements of this chapter. Any blood bank receiving this blood may label the blood as “volunteer donor” blood only if the blood bank receives with the blood a certificate from the out-of-state blood bank which states either that the particular shipment of blood was acquired from volunteer donors not receiving payment or that all blood processed by the out-of-state blood bank is acquired from volunteer donors not receiving payment. If the blood bank receiving such blood receives no such certificate with the blood, the blood shall be labeled as “paid donor” blood.

(d)  No warranty shall be implied from the fact that any blood is labeled in accordance with the requirements of this section.

(Amended by Stats. 1989, Ch. 513, Sec. 1.)



1604

The distribution or release for distribution by blood banks of human whole blood, or those human whole blood derivatives specified by regulation, shall be made only to blood bank depositories or to other licensed blood banks.

(Repealed and added by Stats. 1963, Ch. 1055.)



1604.6

(a) Notwithstanding any other provision of law, in order to provide umbilical cord blood banking storage services, a blood bank shall be licensed pursuant to this chapter. Any additional standards for blood banks to store umbilical cord blood may be implemented by the department through the adoption of regulations.

(b) (1) The department may adopt emergency regulations to implement and make specific subdivision (a) in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of the Administrative Procedure Act, the adoption of regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(2) (A) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, these emergency regulations shall not be subject to the review and approval of the Office of Administrative Law. Notwithstanding Sections 11346.1 and 11349.6 of the Government Code, the department shall submit these regulations directly to the Secretary of State for filing.

(B) Emergency regulations adopted pursuant to this section shall become effective immediately upon filing by the Secretary of State, shall be subject to public hearing within 120 days of filing with the Secretary of State, and shall comply with Sections 11346.8 and 11346.9 of the Government Code, or shall be repealed by the department.

(3) The Office of Administrative Law shall provide for the printing and publication of emergency regulations adopted pursuant to this section in the California Code of Regulations.

(4) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and subject to subparagraph (B) of paragraph (2), the emergency regulations adopted pursuant to this subdivision shall not be repealed by the Office of Administrative Law and shall remain in effect until revised or repealed by the department.

(Amended by Stats. 2007, Ch. 130, Sec. 160. Effective January 1, 2008.)



1605

Establishments which receive human whole blood and human whole blood derivatives specified by regulation and are not subject to license in accordance with this chapter shall be considered as blood bank depositories. Laboratory tests and other procedures with respect to the preparation of blood for transfusion shall be the sole responsibility of the blood bank depository.

(Repealed and added by Stats. 1963, Ch. 1055.)



1606

The procurement, processing, distribution, or use of whole blood, plasma, blood products, and blood derivatives for the purpose of injecting or transfusing the same, or any of them, into the human body shall be construed to be, and is declared to be, for all purposes whatsoever, the rendition of a service by each and every person, firm, or corporation participating therein, and shall not be construed to be, and is declared not to be, a sale of such whole blood, plasma, blood products, or blood derivatives, for any purpose or purposes whatsoever.

(Repealed and added by Stats. 1963, Ch. 1055.)



1607

(a)  Notwithstanding any other provision of law, licensed clinical laboratory bioanalysts, licensed clinical laboratory technologists, registered clinical laboratory technologist trainees, licensed vocational nurses, registered nurses, and blood donor phlebotomists, as defined by the American Association of Blood Banks, may perform skin puncture and venipuncture for the purposes of collecting human blood if both of the following are satisfied:

(1)  The acts are performed in a blood bank licensed pursuant to this chapter and personnel training and standards meet accreditation requirements of the American Association of Blood Banks.

(2)  The acts are performed under the direct and responsible supervision of a licensed physician and surgeon. The licensing and registration referred to in this section shall be licensing and registration pursuant to the Business and Professions Code.

(b)  In accordance with the American Association of Blood Banks standards, the medical director of the blood bank shall be responsible for all medical and technical policies and procedures that relate to the safety of staff members, donors, and patients, including, but not limited to, ensuring that the blood bank has a qualified and competent staff to perform all tasks involved in the collection, storage, processing, and distribution of blood and blood components. The employer blood bank shall be responsible for determining the appropriate mix of qualified, competent employees that meets the accreditation requirements of the American Association of Blood Banks and is consistent with the services rendered.

(c)  Personnel who are explicitly authorized by the blood bank and who meet the education, training, and competency standards of the blood bank, may obtain a predonation medical history and perform predonation screening. When unlicensed personnel perform these duties, the review of work required by federal regulations relating to good manufacturing practices, as set forth in Part 211 and Part 606 of Title 21 of the Code of Federal Regulations, shall be performed by those staff members who are licensed health care personnel.

(d)  The collection of blood from autologous patients and other individuals who do not meet the American Association of Blood Banks criteria for regular volunteer donation shall be conducted by licensed health care personnel.

(e)  Nothing in this chapter shall prohibit the collection of blood at a state institution, a blood bank licensed pursuant to this chapter, or other establishment, under conditions established and acceptable to the department, by the personnel of the collecting entity.

(f)  A staff position for a blood donor phlebotomist created as a consequence of this section shall not be the only cause for the displacement of any licensed personnel employed in a licensed blood bank as of the effective date of the statute amending this section during the 1995-96 Regular Legislative Session. As used in this section, the term “displacement” shall mean a reduction in hours of nonovertime work, the loss of wages, or the loss of employment.

(g)  Nothing in this section shall be construed to limit the rights of employees or employee organizations to bargain in good faith on matters of wages, hours, or other terms and conditions of employment, including the negotiation of workplace standards within the scope of collective bargaining as authorized by state and federal law.

(Amended by Stats. 1995, Ch. 703, Sec. 1. Effective January 1, 1996.)



1607.5

(a)  Notwithstanding any other provision of law, a person who has attained the age of 17 may consent to the donation of his or her blood and to the penetration of tissue which is necessary to accomplish such donation, and a blood bank may accept such donation.

(b)  Notwithstanding any other provision of law, a person who has attained the age of 15 may consent to the donation of his or her blood and to the penetration of tissue which is necessary to accomplish such donation, and a blood bank may accept such donation, if he or she has the written consent of his or her parents or a guardian, and the written authorization of a physician and surgeon.

(c)  As used in this section “donation of blood” means a giving of blood in which the donor of the blood receives no payment therefor.

(Amended by Stats. 1981, Ch. 23.)



1608

This chapter does not repeal or in any manner affect any provision of the Business and Professions Code relating to the practice of medicine.

(Repealed and added by Stats. 1963, Ch. 1055.)






ARTICLE 3 - Biologics Other Than Human Whole Blood and Human Whole Blood Derivatives

1609

No person shall engage in the production of biologics other than human whole blood and human whole blood derivatives unless:

(a)  In a laboratory licensed by the Public Health Service, United States Department of Health, Education and Welfare.

(b)  In a laboratory licensed by the Animal Inspection and Quarantine Branch, Agricultural Research Service, United States Department of Agriculture.

(c)  Under the provisions of this chapter.

(Repealed and added by Stats. 1963, Ch. 1055.)



1610

The department shall make rules and regulations governing the production of all biologics produced in establishments under subdivision (c) of Section 1609.

(Repealed and added by Stats. 1963, Ch. 1055.)



1611

The department may make rules and regulations governing the transportation or distribution of cultures of micro-organisms which may produce disease in man or animals.

(Repealed and added by Stats. 1963, Ch. 1055.)






ARTICLE 4 - Licenses

1613

Applications for licenses issued under this chapter shall be made upon forms issued by the department. The applications shall contain at least the following:

(a)  The name and address of the person owning the place, establishment, or institution in which biologics production is planned.

(b)  The name and address of the person to be in charge of biologics production.

(c)  The types of biologics to be produced.

(d)  A full description of the building, its location, facilities, equipment, and apparatus to be used in biologics production.

(e)  The name and address of each blood collection center operated by the applicant and whether the applicant operates any mobile units.

(f)  Any additional information as the department may require.

(Amended by Stats. 1991, Ch. 800, Sec. 12.)



1614

If the department does not within 60 days after the filing of the application issue a license, it shall state the grounds and reasons for its refusal in writing, serving a copy upon the applicant.

The notice may be served by registered mail addressed to the applicant at his last known address.

(Amended by Stats. 1991, Ch. 800, Sec. 13.)



1615

(a)  A license shall be automatically revoked when there is a change of address, ownership, or person in charge of biologics production. However, a new license may be secured for the new location, owner, or person in charge prior to the actual change if the contemplated change is in compliance with all the provisions of this chapter and regulations pertaining thereto.

(b)  Proceedings for denial of license shall be conducted in accordance with Section 100171.

(Amended by Stats. 1997, Ch. 220, Sec. 18. Effective August 4, 1997.)






ARTICLE 5 - Revenue

1616

(a)  Each application for a license or license renewal under this chapter shall be accompanied by a fee determined by the director by regulations and in an amount sufficient to cover the cost of administering this chapter but not to exceed those costs, as specified pursuant to Section 1616.5.

(b)  The state department shall receive and account for all moneys received pursuant to this chapter and shall deposit them with the Treasurer for deposit in the Clinical Laboratory Improvement Fund established pursuant to Section 1302 of the Business and Professions Code. All funds received pursuant to this chapter shall, upon appropriation, be expended to administer this chapter.

(c)  Each license issued under this chapter shall expire 12 months from the date of its issuance. Application for renewal of license accompanied by the fee shall be filed with the department not less than 10 days prior to the expiration each year. Failure to make a timely renewal shall result in expiration of the license.

(Amended by Stats. 1994, Ch. 492, Sec. 5. Effective January 1, 1995.)



1616.5

(a)  The fee required pursuant to Section 1616 for the calendar year commencing January 1, 1992, and for each fiscal year thereafter unless adjusted pursuant to subdivision (b), shall not exceed the following:

One thousand five hundred dollars ($1,500) for a blood bank and no more than one blood collection center operated at the same location as the blood bank. In addition and irrespective of the location of the blood collection center, a fee of five hundred dollars ($500) for each additional blood collection center operated by the blood bank up to a maximum of one thousand five hundred dollars ($1,500) for three or more blood collection centers.

(b)  The maximum application and renewal fees for blood bank licenses pursuant to subdivision (a) shall be adjusted annually in the manner specified in Section 100450. The adjustments shall be rounded off to the nearest whole dollar.

(c)  This chapter shall not be interpreted to exempt the state, a district, city, county, or city and county, from payment of fees or from meeting the requirements established pursuant to this chapter or regulations adopted thereunder.

(Amended by Stats. 1996, Ch. 1023, Sec. 169. Effective September 29, 1996.)






ARTICLE 6 - Enforcement

1617

(a)  The department shall administer this chapter.

(b)  In order to carry out this chapter, any duly authorized representative of the department may do any of the following:

(1)  Enter or inspect on an announced or unannounced basis any building, premise, equipment, materials, records, or information at any reasonable time to secure compliance with, or prevent a violation of, this chapter or the regulations adopted pursuant thereto.

(2)  Inspect, photograph, or copy any records, reports, test results, test specimens, or other information related to the requirements of this chapter or the regulations adopted pursuant thereto.

(3)  Secure any sample, photograph, or other evidence from any building or premise for the purpose of enforcing this chapter or the regulations adopted pursuant thereto.

(Amended by Stats. 1991, Ch. 800, Sec. 16.)



1618

(a)  Licenses shall be suspended or revoked by the department for the violation of any provision of this chapter, or of any rule or regulation made by the department under authority conferred by this chapter. The proceedings shall be conducted in accordance with Section 100171.

(b)  Licenses may be denied for any reason applicable to revocation and suspension of licenses.

(c)  District and city attorneys shall prosecute violations of this chapter upon evidence of violations within their respective jurisdictions submitted by the department.

(Amended by Stats. 1997, Ch. 220, Sec. 19. Effective August 4, 1997.)



1619

Nothing in this chapter shall be considered to be in conflict with Part 5 (commencing with Section 109875) of Division 104 of this code and all provisions of that division shall apply to biologics within the meaning of this chapter, except that this chapter shall not apply to products of:

(a)  A laboratory licensed by the Public Health Service, United States Department of Health, Education and Welfare.

(b)  A laboratory licensed by the Animal Inspection and Quarantine Branch, Agricultural Research Service, United States Department of Agriculture.

(Amended by Stats. 1996, Ch. 1023, Sec. 170. Effective September 29, 1996.)



1620

The violation of any provision of this chapter is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment for not more than 30 days, or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 148. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1621.5

(a)  It is a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years, for any person to donate blood, body organs or other tissue, semen to any medical center or semen bank that receives semen for purposes of artificial insemination, or breast milk to any medical center or breast milk bank that receives breast milk for purposes of distribution, whether he or she is a paid or a volunteer donor, who knows that he or she has acquired immunodeficiency syndrome (AIDS), as diagnosed by a physician and surgeon, or who knows that he or she has tested reactive to HIV. This section shall not apply to any person who is mentally incompetent or who self-defers his or her blood at a blood bank or plasma center pursuant to subdivision (b) of Section 1603.3 or who donates his or her blood for purposes of an autologous donation.

(b)  In a criminal investigation for a violation of this section, no person shall disclose the results of a blood test to detect the etiologic agent of AIDS or antibodies to that agent to any officer, employee, or agent of a state or local agency or department unless the test results are disclosed as otherwise required by law pursuant to any one of the following:

(1)  A search warrant issued pursuant to Section 1524 of the Penal Code.

(2)  A judicial subpoena or subpoena duces tecum issued and served in compliance with Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of the Code of Civil Procedure.

(3)  An order of a court.

(c)  For purposes of this section, “blood” means “human whole blood” and “human whole blood derivatives,” as defined for purposes of this chapter and includes “blood components,” as defined in subdivision (k) of Section 1603.1.

(Amended by Stats. 2011, Ch. 15, Sec. 140. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 7 - Blood Donations

1625

As used in this article:

(a)  “Blood” means human whole blood or components of human blood, including plasma, which are prepared from human whole blood by physical, rather than chemical processes, but does not include blood derivatives manufactured or processed for industrial use.

(b)  “Cytapheresis” means the separation and collection of blood cells by hemapheresis.

(c)  “Hemapheresis” means the removal of whole blood from a donor, separation of the blood into components, retention of the desired components, and return of the recombined remaining elements to the donor.

(d)  “Industrial use” means a use of blood in which the blood is modified by physical or chemical means to produce derivatives for therapeutic or pharmaceutic biologics, laboratory reagents, or in vitro diagnostics.

(e)  “Paid donor” means a person who donates blood and who receives payment in return for the donation of such blood.

(f)  “Payment” means the transfer by a blood bank to any person of money or any other valuable consideration which can be converted to money by the recipient, except that payment shall not include any of the following:

(1)  Cancellation or refund of the nonreplacement fees or related blood transfusion charges.

(2)  Blood assurance benefits to a person as a result of a blood donation to a donor club or blood assurance program.

(3)  Time away from employment, with or without pay, granted by an employer to an employee in order to donate blood.

(g)  “Person” means any individual, blood bank, hospital, firm, corporation, or any other entity.

(h)  “Transfusion” means a use of blood in which the blood is administered to a human being for treatment of sickness or injury.

(Amended by Stats. 1986, Ch. 1007, Sec. 2.)



1625.1

In addition to the requirements of Section 1602.1, subdivisions (a) to (c), inclusive, of Section 1002 of Title 17 of the California Administrative Code, and any other requirements identified by the State Department of Health Services, hemapheresis donors shall provide a medical history questionnaire completed by a trained interviewer who questions and verifies the accuracy of responses before every donation.

The department may require testing or examinations to reflect changing technology and to increase the safety of blood products.

(Added by Stats. 1986, Ch. 1007, Sec. 3.)



1626

(a)  Except as provided in subdivisions (b) and (c), it shall be unlawful, in any transfusion of blood, to use any blood that was obtained from a paid donor.

(b)  Subdivision (a) shall not be applicable to any transfusion of blood that was obtained from a paid donor if the physician and surgeon performing the transfusion has determined, taking into consideration the condition of the patient who is the recipient of the transfusion, that other blood of a type compatible with the blood type of the patient cannot reasonably be obtained for the transfusion.

(c)  Subdivision (a) shall not apply to blood platelets secured from paid donors through the hemapheresis process if all of the following requirements are satisfied:

(1)  The blood platelets are ordered by a doctor holding a valid California physician’s and surgeon’s certificate.

(2)  The blood platelets are secured from a single donor and are sufficient to constitute a complete platelet transfusion.

(3)  The donor’s identification number is recorded on the platelet label and is kept in the records of the entity providing the blood platelets for a minimum of five years.

(4)  The donor has been examined by a doctor holding a valid California physician’s and surgeon’s certificate, and a repeat donor is reexamined at least annually.

(5)  The transfusion is performed in a general acute care hospital.

(6)  The blood platelets are processed according to standards issued by the American Association of Blood Banks, pursuant to Section 1602.1.

(7)  The donor and blood are tested in accordance with regulations issued by the State Department of Health Services.

(8)  The entity providing the blood platelets is licensed by the State Department of Health Services.

(9)  The information that the donor of the blood platelets was compensated is printed on the label in accordance with Section 1603.5.

(10)  In all instances, a potential donor shall provide a blood sample, which shall be tested with the standard panel of blood tests required by the State Department of Health Services for all blood donations. The results of the testing shall be obtained, evaluated, and determined to be acceptable prior to allowing the potential donor to provide his or her first donation of platelets. In addition, all donors shall be required to schedule an appointment for platelet donation.

(11)  Any entity that is not collecting blood platelets from paid donors on August 1, 2000, shall obtain written permission from the director prior to compensating any donor for blood platelets.

(d)  Subdivision (c) shall become inoperative on January 1, 2003.

(Amended by Stats. 2012, Ch. 728, Sec. 83. Effective January 1, 2013.)






ARTICLE 8 - Umbilical Cord Blood Program

1627

(a) (1) On or before July 1, 2011, the University of California is requested to develop a plan to establish and administer the Umbilical Cord Blood Collection Program for the purpose of collecting units of umbilical cord blood for public use in transplantation and providing nonclinical units for research pertaining to biology and new clinical utilization of stem cells derived from the blood and tissue of the placenta and umbilical cord. The program shall conclude no later than January 1, 2018.

(2) For purposes of this article, “public use” means both of the following:

(A) The collection of umbilical cord blood units from genetically diverse donors that will be owned by the University of California. This inventory shall be accessible by the National Registry and by qualified California-based and other United States and international registries and transplant centers to increase the likelihood of providing suitably matched donor cord blood units to patients or research participants who are in need of a transplant.

(B) Cord blood units with a lower number of cells than deemed necessary for clinical transplantation and units that meet clinical requirements, but for other reasons are unsuitable, unlikely to be transplanted, or otherwise unnecessary for clinical use, may be made available for research.

(b) (1) In order to implement the collection goals of this program, the University of California may, commensurate with available funds appropriated to the University of California for this program, contract with one or more selected applicant entities that have demonstrated the competence to collect and ship cord blood units in compliance with federal guidelines and regulations.

(2) It is the intent of the Legislature that, if the University of California contracts with another entity pursuant to this subdivision, the following shall apply:

(A) The University of California may use a competitive process to identify the best proposals submitted by applicant entities to administer the collection and research objectives of the program, to the extent that the University of California chooses not to undertake these activities itself.

(B) In order to qualify for selection under this section to receive, process, cryopreserve, or bank cord blood units, the entity shall, at a minimum, have obtained an investigational new drug (IND) exemption from the FDA or a biologic license from the FDA, as appropriate, to manufacture clinical grade cord blood stem cell units for clinical indications.

(C) In order to qualify to receive appropriate cord blood units and placental tissue to advance the research goals of this program, an entity shall, at a minimum, be a laboratory recognized as having performed peer-reviewed research on stem and progenitor cells, including those derived from placental or umbilical cord blood and postnatal tissue.

(3) A medical provider or research facility shall comply with, and shall be subject to, existing penalties for violations of all applicable state and federal laws with respect to the protection of any medical information, as defined in Section 56.05 of the Civil Code, and any personally identifiable information contained in the umbilical cord blood inventory.

(c) The University of California is encouraged to make every effort to avoid duplication or conflicts with existing and ongoing programs and to leverage existing resources.

(d) (1) All information collected pursuant to the program shall be confidential, and shall be used solely for the purposes of the program, including research. Access to confidential information shall be limited to authorized persons who are bound by appropriate institutional policies or who otherwise agree, in writing, to maintain the confidentiality of that information.

(2) Any person who, in violation of applicable institutional policies or a written agreement to maintain confidentiality, discloses any information provided pursuant to this section, or who uses information provided pursuant to this section in a manner other than as approved pursuant to this section, may be denied further access to any confidential information maintained by the University of California, and shall be subject to a civil penalty not exceeding one thousand dollars ($1,000). The penalty provided for in this section shall not be construed to limit or otherwise restrict any remedy, provisional or otherwise, provided by law for the benefit of the University of California or any other person covered by this section.

(3) Notwithstanding the restrictions of this section, an individual to whom the confidential information pertains shall have access to his or her own personal information.

(e) It is the intent of the Legislature that the plan and implementation of the program provide for both of the following:

(1) Limit fees for access to cord blood units to the reasonable and actual costs of storage, handling, and providing units, as well as for related services such as donor matching and testing of cord blood and other programs and services typically provided by cord blood banks and public use programs.

(2) The submittal of the plan developed pursuant to subdivision (a) to the health and fiscal committees of the Legislature.

(f) It is additionally the intent of the Legislature that the plan and implementation of the program attempt to provide for all of the following:

(1) Development of a strategy to increase voluntary participation by hospitals in the collection and storage of umbilical cord blood and identify funding sources to offset the financial impact on hospitals.

(2) Consideration of a medical contingency response program to prepare for and respond effectively to biological, chemical, or radiological attacks, accidents, and other public health emergencies where victims potentially benefit from treatment.

(3) Exploration of the feasibility of operating the program as a self-funding program, including the potential for charging users a reimbursement fee.

(Amended by Stats. 2013, Ch. 444, Sec. 11. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 1630.)



1628

(a) The University of California may accept public and private funds for the purpose of implementing this article.

(b) The Umbilical Cord Blood Collection Program Fund is hereby created in the State Treasury. Any fees collected pursuant to Section 103625 shall be deposited into the fund. Moneys in the fund shall be available, upon appropriation by the Legislature, for purposes of this article.

(c) The fund may include additional federal, state, and private funds made available for purposes of the program, including, but not limited to, the fees collected for the fund pursuant to Section 103625, and, notwithstanding Section 16305.7 of the Government Code, any interest earned on moneys in the fund.

(d) (1) Funds shall be appropriated for the purposes of this article to the extent the plan the University of California is requested to develop pursuant to subdivision (a) of Section 1627 and the implementation of the plan are consistent with the goals and intent of this article.

(2) In the event that funds are not appropriated for the program as described in this article, it is the intent of the Legislature that the University of California shall not implement the program.

(Amended by Stats. 2010, Ch. 529, Sec. 3. Effective September 29, 2010. Repealed as of January 1, 2018, pursuant to Section 1630.)



1629

In implementing the program, the department shall make every effort to avoid duplication or conflicts with existing and ongoing programs and to leverage existing resources.

(Added by Stats. 2007, Ch. 516, Sec. 2. Effective January 1, 2008. Repealed as of January 1, 2018, pursuant to Section 1630.)



1630

This article shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2010, Ch. 529, Sec. 4. Effective September 29, 2010. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Article 8, commencing with Section 1627.)









CHAPTER 4.1 - Tissue Banks

ARTICLE 1 - Definitions, Licensure, and Exceptions

1635

(a) “Donor” means an individual, living or deceased, from whom tissue is removed.

(b) “Person” means an individual, corporation, business trust, estate trust, partnership, association, state or local government, or subdivision or agency thereof, or any other legal entity.

(c) “Tissue” means a human cell, group of cells, including the cornea, sclera, or vitreous humor and other segments of, or the whole eye, bones, skin, arteries, sperm, blood, other fluids, and any other portion of a human body.

(d) “Tissue bank” means a place, establishment, or institution that collects, processes, stores, or distributes tissue for transplantation into human beings.

(e) “Transplantation” means the act or process of transferring tissue, including by ingestion, from a donor to the body of the donor or another human being.

(f) “Department” means the State Department of Public Health.

(Amended by Stats. 2010, Ch. 444, Sec. 1. Effective September 29, 2010.)



1635.1

(a) Except as provided in subdivision (b), every tissue bank operating in California on or after July 1, 1992, shall have a current and valid tissue bank license issued or renewed by the department pursuant to Section 1639.2 or 1639.3.

(b) This chapter shall not apply to any of the following:

(1) The collection, processing, storage, or distribution of human whole blood or its derivatives by blood banks licensed pursuant to Chapter 4 (commencing with Section 1600) or any person exempt from licensure under that chapter.

(2) The collection, processing, storage, or distribution of tissue for autopsy, biopsy, training, education, or for other medical or scientific research or investigation, where transplantation of the tissue is not intended or reasonably foreseeable.

(3) The collection of tissue by an individual physician and surgeon from his or her patient or the implantation of tissue by an individual physician and surgeon into his or her patient. This exemption shall not be interpreted to apply to any processing or storage of the tissue, except for the processing and storage of semen by an individual physician and surgeon when the semen was collected by that physician and surgeon from a semen donor or obtained by that physician and surgeon from a tissue bank licensed under this chapter.

(4) The collection, processing, storage, or distribution of fetal tissue or tissue derived from a human embryo or fetus.

(5) The collection, processing, storage, or distribution by an organ procurement organization (OPO), as defined in Section 485.302 of Title 42 of the Code of Federal Regulations, if the OPO, at the time of collection, processing, storage, and distribution of the organ, has been designated by the Secretary of Health and Human Services as an OPO, pursuant to Section 485.305 of Title 42 of the Code of Federal Regulations, and meets the requirements of Sections 485.304 and 485.306 of Title 42 of the Code of Federal Regulations, as applicable.

(6) The storage of prepackaged, freeze-dried bone by a general acute care hospital.

(7) The storage of freeze-dried bone and dermis by any licensed dentist practicing in a lawful practice setting, providing that the freeze-dried bone and dermis has been obtained from a licensed tissue bank and is stored in strict accordance with a kit’s package insert and any other manufacturer instructions and guidelines and is used for the express purpose of implantation into a patient.

(8) The storage of a human cell, tissue, or cellular- or tissue-based product, as defined by the federal Food and Drug Administration, that is either a medical device approved pursuant to Section 510 or 515 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 360,, 360e) or that is a biologic product approved under Section 351 of the federal Public Health Service Act (42 U.S.C. Sec. 262) by a licensed physician or podiatrist acting within the scope and authority of his or her license and practicing in a lawful practice setting. The medical device or biologic product must have been obtained from a California licensed tissue bank, been stored in strict accordance with the device’s or product’s package insert and any other manufacturer instructions, and used solely for the express purpose of direct implantation into or application on the practitioner’s own patient. In order to be eligible for the exemption in this paragraph, the entity or organization where the physician or podiatrist who is eligible for the exemption is practicing shall notify the department, in writing, that the practitioner is licensed and meets the requirements of this paragraph. The notification shall include all of the following:

(A) A list of all practitioners to whom the notice applies.

(B) Acknowledgment that each listed practitioner uses the medical device or biologic product in the scope and authority of his or her license and practice for the purposes of direct patient care as described in this paragraph.

(C) A statement that each listed practitioner agrees to strictly abide by the directions for storage in the device’s or product’s package insert and any other manufacturer instructions and guidelines.

(D) Acknowledgment by each practitioner that the medical device or biologic product shall not be resold or distributed.

(Amended by Stats. 2009, Ch. 497, Sec. 1. Effective January 1, 2010.)



1635.2

The Legislature hereby declares its intent that the collection, processing, storage, or distribution of tissue for the purpose of transplantation, as regulated by this chapter, shall be deemed a service by those persons engaged in these activities. Therefore, the collection, processing, storage, or distribution of tissue for the purpose of transplantation, as regulated by this chapter, shall not be subject to the requirements of Division 2 (commencing with Section 2101) of the Commercial Code.

(Added by Stats. 1991, Ch. 801, Sec. 2.)






ARTICLE 2 - Regulation of Tissue Banks

1639

(a)  The department may adopt rules and regulations governing the administration and enforcement of this chapter.

(b)  Regulations adopted by the department may include minimum standards for the following:

(1)  Safe preservation, transportation, storage, and handling of tissue acquired or used for transplantation.

(2)  Testing of donors to determine compatibility when appropriate.

(3)  Testing or assessment of donors to prevent the spread of disease through transplantation.

(4)  Equipment.

(5)  Methods.

(6)  Personnel qualifications.

(7)  Any other area concerning the operation or maintenance of a tissue bank, not inconsistent with this chapter, as may be necessary to carry out this chapter.

(c)  The department shall report to the Legislature by January 1, 2004, on the status of the regulations developed pursuant to this section.

(Amended by Stats. 2003, Ch. 464, Sec. 1. Effective January 1, 2004.)



1639.01

(a)  Notwithstanding Section 1639, the state department shall adopt, on or before July 1, 2004, rules and regulations governing licensed tissue banks engaged in the collection of human musculoskeletal tissue, skin, and veins for transplantation in humans. The regulations shall be substantially based upon the criteria used by tissue bank trade associations in their respective accreditation processes including, but not limited to, those of the Eye Bank Association of America and the American Association of Tissue Banks, and the scientific and technical data submitted by individual tissue banks.

(b)  Regulations adopted by the state department, pursuant to subdivision (a), shall include minimum standards for all of the following:

(1)  Safe preservation, transportation, storage, and handling of tissue acquired or used for transplantation.

(2)  Testing of donors to determine compatibility when appropriate.

(3)  Testing or assessment of donors to prevent the spread of disease through transplantation.

(4)  Equipment.

(5)  Methods.

(6)  Personnel qualifications.

(7)  Any other area concerning the operation or maintenance of a tissue bank, not inconsistent with this chapter, as may be necessary to carry out this chapter.

(c)  On or before July 1, 2003, the department shall report to the appropriate policy and fiscal committees of the Legislature regarding the status of the proposed regulations.

(Added by Stats. 2002, Ch. 929, Sec. 1. Effective January 1, 2003.)



1639.1

Any person desiring a license issued pursuant to Section 1639.3 shall file with the state department a verified application on forms prescribed by the state department containing all of the following:

(a)  The name of the applicant for licensure.

(b)  The street address of the tissue bank. If more than one street address is occupied by the tissue bank, all occupied street addresses shall be listed.

(c)  Whether the applicant is an individual, partnership, unincorporated association, or corporation.

(d)  Whether the applicant does business under a fictitious name, and, if so, the fictitious name and the name of the locality wherein any fictitious name permit is filed.

(e)  If the applicant is a partnership, the names of all the members of the partnership, or unincorporated association, whether general or limited.

(f)  If the applicant is a corporation, the name of the officers, directors, shareholders holding a 5 percent or more interest in the corporation, and any person, partnership, or corporation who or which has the responsibility to manage or conduct the day-to-day operation of the tissue bank.

(g)  The type of tissue collected, processed, stored, or distributed by the tissue bank.

(h)  The names, titles, and qualifications of the persons responsible for the collection, processing, storage, or distribution of tissue by the tissue bank.

(i)  Any process utilized by the tissue bank to ensure safe preservation, transportation, storage, and handling, of tissue acquired or used by the tissue bank.

(j)  Any process utilized by the tissue bank to determine if, when appropriate, donors have been tested to determine compatibility.

(k)  Any process utilized by the tissue bank to determine if donors have been tested or assessed for the transmission of disease through transplantation.

(Added by Stats. 1991, Ch. 801, Sec. 2.)



1639.2

(a)  Each license issued pursuant to subdivision (a) of Section 1639.3 before July 1, 1992, shall expire July 1, 1993. Every other license issued pursuant to subdivision (a) of Section 1639.3 shall expire 12 months from the date of issuance.

(b)  An application for renewal of a license issued pursuant to subdivision (a) of Section 1639.3 shall be filed with the state department not less than 30 days prior to its expiration date and shall be accompanied by the annual renewal fee required in Section 1639.5. Failure to make timely application or payment for renewal shall result by operation of law in expiration of the license on its expiration date.

(c)  Upon application and payment of the required fee, a renewal license issued under subdivision (a) of Section 1639.3 shall be renewed for one- or two-year periods, at the option of the licensee, as long as the licensee has been found to be in substantial compliance with this chapter and the rules and regulations adopted under this chapter during the preceding license period.

(d)   Any license issued pursuant to this chapter shall be forfeited by operation of law prior to its expiration date when one of the following occurs:

(1)  The tissue bank is sold or otherwise transferred.

(2)  The license is surrendered to the state department.

(Added by Stats. 1991, Ch. 801, Sec. 2.)



1639.3

(a)  Upon the filing of the verified application for licensure required by Section 1639.1, payment of the application fee in the amount required in Section 1639.5, and full compliance with this chapter and the rules and regulations adopted by the state department, the state department shall issue a license to operate a tissue bank to the applicant.

(b)  If the state department finds that the applicant is not in compliance with this chapter or the rules or regulations adopted under this chapter, or if it finds that the applicant has acted in a manner which would justify the revocation or suspension of a tissue bank license as described in Section 1643, the license shall be denied.

(c)  The state department may, prior to a determination under subdivision (a) that the applicant is in full compliance, but after the filing of a complete and verified application and payment of the application fee, issue a provisional license to operate a tissue bank to the applicant. The provisional license shall remain in effect until a license is either granted under subdivision (a) or denied under subdivision (b).

If this period is longer than a year from the date of filing the application for licensure, the applicant shall pay an additional annual fee of nine hundred fifty dollars ($950) in order for the provisional license to remain in effect for an additional one-year period. Failure to pay the additional annual fee shall result, by operation of law, in automatic expiration of the provisional license one year from the date of its original issuance. If the provisional license does so expire, the applicant may not continue to operate a tissue bank pending the department’s determination of whether a license shall be granted or denied.

(Added by Stats. 1991, Ch. 801, Sec. 2.)



1639.35

Any person, when submitting an application for a license, including the renewal thereof, pursuant to this chapter, shall also submit, with the application, a copy of the applicant’s standard informed consent form required pursuant to Section 7158.3.

(Added by Stats. 2003, Ch. 464, Sec. 2. Effective January 1, 2004.)



1639.4

Immediately upon the denial of any application for a license, the state department shall notify the applicant in writing. Within 20 days after the state department mails the notice, the applicant may present a written petition for a hearing to the state department. Upon receipt by the state department of the petition in proper form, the petition shall be set for hearing. The proceedings shall be conducted in accordance with Section 100171.

(Amended by Stats. 1997, Ch. 220, Sec. 20. Effective August 4, 1997.)



1639.5

(a)  The application and annual renewal fee for a tissue bank license shall be nine hundred fifty dollars ($950). Upon application for renewal of a license issued pursuant to subdivision (a) of Section 1639.3, the amount of the annual renewal fee required shall be determined by the period of time for which renewal is sought, which shall be either a one- or two-year period. The amount due shall be the amount prorated to the length of time the renewal is sought, based on the annual nine hundred fifty dollar ($950) fee.

(b)  Notwithstanding subdivision (a), no license fee shall be required for any tissue bank operated by the state or any state agency, or by a district, city, county, or city and county, or any subdivision or agency thereof, or by a “mothers’ milk bank,” as defined in subdivision (b) of Section 14132.34 of the Welfare and Institutions Code, that has applied for tissue bank licensure prior to January 1, 1995.

(Amended by Stats. 1994, Ch. 639, Sec. 1. Effective January 1, 1995.)



1639.55

(a)  There is hereby established in the State Treasury the Tissue Bank License Fund. Notwithstanding any other provision of law, if, at the end of any fiscal year, the unencumbered balance in any account in the Tissue Bank License Fund exceeds 110 percent of the amount appropriated from the account for the following fiscal year, the state department shall reduce the application and annual renewal fees which are deposited into the account. The amount of the reduction shall be sufficient to reduce the unencumbered balance in the account at the end of the following fiscal year to less than 110 percent of the amount appropriated in that fiscal year. The adjustment of fees pursuant to this section shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b)  The state department shall receive and account for all money received pursuant to this chapter and shall deposit it with the Treasurer who shall keep the money in the Tissue Bank License Fund.

(c)  Moneys deposited to the credit of the Tissue Bank License Fund which are appropriated in the Budget Act or any other appropriation act for support of or expenditure by the state department shall be used by the state department to administer this chapter.

(d)  Upon the request of the State Director of Health Services, the Director of Finance may make a loan to the Tissue Bank License Fund from funds appropriated from the General Fund for that purpose. The amount of any such loan shall be approved by the Director of Finance and be repaid under those terms and conditions as prescribed by the Director of Finance, but shall, in any event, be repaid not later than June 30, 1995.

(Added by Stats. 1991, Ch. 801, Sec. 2.)



1639.56

The department shall submit a report to the Legislature no later than January 1, 2003, including, but not limited to, examining and evaluating all of the following:

(a)  Administrative expenditures of tissue banks.

(b)  Current use of informed consent by tissue banks in tissue donation and recovery, including recommendations for improving and expanding informed consent policy.

(c)  Full disclosure requirements by tissue banks to the donor or the person authorized to make a donation on behalf of a decedent of all potential uses of donated and recovered tissues.

(d)  A system in which individuals with medically necessary conditions for which donated tissues are part of the prescribed treatment are given priority in receiving donated tissues, and the feasibility of state subsidies to implement the system.

(e)  The current process for tissue recovery and distribution, including recommendations for improvement, where necessary.

(Added by Stats. 2000, Ch. 829, Sec. 1. Effective January 1, 2001.)



1639.6

(a)  In order to carry out the purpose of this chapter, any duly authorized representative of the department may do any of the following:

(1)  Enter or inspect on an announced or unannounced basis any building, premise, equipment, materials, records, or information at any reasonable time to secure compliance with, or prevent a violation of, this chapter or the rules or regulations adopted by the state department.

(2)  Inspect, photograph, or copy any records, reports, test results, test specimens, or other information related to the requirements of this chapter or the rules or regulations adopted by the state department.

(3)  Secure any sample, photograph, or other evidence from any building or premise for the purpose of enforcing this chapter or the rules or regulations adopted by the state department.

(b)  The state department may require licensed tissue banks to demonstrate satisfactory performance in a proficiency testing program approved by the state department in laboratory procedures which the tissue bank performs.

(Added by Stats. 1991, Ch. 801, Sec. 2.)



1641

Any person who violates this chapter or who willfully and repeatedly violates any rule or regulation adopted under this chapter, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in a county jail for a period not to exceed 180 days, or by both fine and imprisonment.

(Added by Stats. 1991, Ch. 801, Sec. 2.)



1641.1

The state department may bring an action to enjoin the violation or threatened violation of Section 1635.1 in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the state department shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss. With respect to any action brought pursuant to this section alleging actual violation of Section 1635.1, the court shall, if it finds the allegations to be true, issue its order enjoining the continuance of the violation.

(Added by Stats. 1991, Ch. 801, Sec. 2.)






ARTICLE 3 - Suspension or Revocation of License

1643

The state department may suspend or revoke any license issued under this chapter for any of the following reasons:

(a)  Violation by the licensee of this chapter or any rule or regulation adopted under this chapter.

(b)  Aiding, abetting, or permitting the violation of any provision of this chapter, the rules or regulations adopted under this chapter or the Medical Practice Act (Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code).

(c)  Proof that the licensee has made false statements in any material regard on the application for a tissue bank license.

(d)  Conduct inimical to the public health, morals, welfare, or safety of the people of the State of California in the maintenance or operation of the premises or services for which a license is issued.

(e)  Conduct prohibited under Section 367f of the Penal Code and under Section 274e of Title 42 of the United States Code.

(f)  The conviction of a licensee or the person in charge of the tissue bank of any crime which is substantially related to the qualifications or duties of the licensee or the person in charge of the tissue bank or which is substantially related to the functions of the tissue bank. For purposes of this section, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. An action to revoke or suspend the license may be taken when the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Section 1203.4 of the Penal Code permitting withdrawal of a plea of guilty and entry of a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment. The director shall take into account all competent evidence of rehabilitation furnished by the licensee or person in charge of the tissue bank.

(Added by Stats. 1991, Ch. 801, Sec. 2.)



1643.1

Proceedings for the suspension or revocation of licenses under this chapter shall be conducted in accordance with Section 100171.

(Amended by Stats. 1997, Ch. 220, Sec. 21. Effective August 4, 1997.)



1643.2

The state department may temporarily suspend any license issued under this chapter prior to any hearing, when it has determined that the action is necessary to protect the public welfare. The state department shall notify the licensee of the temporary suspension and the effective date thereof and at the same time shall serve the licensee with an accusation. Upon receipt of a notice of defense by the licensee, the matter shall, within 15 days, be set for hearing. The hearing shall be held as soon as possible but not later than 30 days after receipt of such notice. The temporary suspension shall remain in effect until such time as the hearing is completed and the state department has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the state department fails to make a final determination on the merits within 60 days after the original hearing has been completed.

(Added by Stats. 1991, Ch. 801, Sec. 2.)









CHAPTER 4.2 - Donations of Organs, Tissues,or Body Fluids

1644

(a) For purposes of this chapter, “donor,” “person,” “tissue,” “transplantation,” and “department” shall have the meaning as defined for those terms in Section 1635.

(b) For purposes of this chapter, “HIV” shall mean human immunodeficiency virus.

(Amended by Stats. 2010, Ch. 444, Sec. 2. Effective September 29, 2010.)



1644.5

(a) Except as provided in subdivision (c) or (d), no tissues shall be transferred into the body of another person by means of transplantation, unless the donor of the tissues has been screened and found nonreactive by laboratory tests for evidence of infection with human immunodeficiency virus (HIV), agents of viral hepatitis (HBV and HCV), and syphilis. For tissues that are rich in viable leukocytes, the tissue shall be tested for evidence of infection with human T lymphotrophic virus (HTLV) and found nonreactive. The department may adopt regulations requiring additional screening tests of donors of tissues when, in the opinion of the department, the action is necessary for the protection of the public, donors, or recipients.

(b) Notwithstanding subdivision (a), infectious disease screening of blood and blood products shall be carried out solely in accordance with Article 2 (commencing with Section 1602.5) of Chapter 4.

(c) All donors of sperm shall be screened and found nonreactive as required under subdivision (a), except in the following instances:

(1) A recipient of sperm, from a sperm donor known to the recipient, may waive a second or other repeat testing of that donor if the recipient is informed of the requirements for testing donors under this section and signs a written waiver.

(2) A recipient of sperm may consent to therapeutic insemination of sperm or use of sperm in other assisted reproductive technologies even if the sperm donor is found reactive for hepatitis B, hepatitis C, syphilis, HIV, or HTLV if the sperm donor is the spouse of, partner of, or designated donor for that recipient. The physician providing insemination or assisted reproductive technology services shall advise the donor and recipient of the potential medical risks associated with receiving sperm from a reactive donor. The donor and the recipient shall sign a document affirming that each comprehends the potential medical risks of using sperm from a reactive donor for the proposed procedure and that each consents to it. Copies of the document shall be placed in the medical records of the donor and the recipient.

(3) (A) Sperm whose donor has tested reactive for syphilis may be used for the purposes of insemination or assisted reproductive technology only after the donor has been treated for syphilis. Sperm whose donor has tested reactive for hepatitis B may be used for the purposes of insemination or assisted reproductive technology only after the recipient has been vaccinated against hepatitis B.

(B) (i) Sperm whose donor has tested reactive for HIV or HTLV may be used for the purposes of insemination or assisted reproductive technology for a recipient testing negative for HIV or HTLV only after the donor’s sperm has been effectively processed to minimize the infectiousness of the sperm for that specific donation and where informed and mutual consent has occurred.

(ii) Not later than January 1, 2014, the department shall adopt regulations regulating facilities that perform sperm processing, pursuant to this subparagraph, that prescribe standards for the handling and storage of sperm samples of carriers of HIV, HTLV, or any other virus as deemed appropriate by the department. The department may propose to adopt, as initial regulations, the recommendations made within the “Guidelines for Reducing Risk of Viral Transmission During Fertility Treatment” as published by the American Society for Reproductive Medicine. Notice of the department’s proposed adoption of the regulations shall be posted on the department’s Internet Web site for at least 45 days. Public comment shall be accepted by the department for at least 30 days after the conclusion of the 45-day posting period. If a member of the public requests a public hearing during the 30-day comment period, the hearing shall be held prior to the adoption of the regulations. If no member of the public requests a public hearing, the regulations shall be deemed adopted at the conclusion of the 30-day comment period. Comments received shall be considered prior to the adoption of the final initial regulations. The department may modify any guidance published by the American Society for Reproductive Medicine. Adoption of initial regulations by the department pursuant to this subdivision shall not be subject to the rulemaking requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and written responses to public comments shall not be required. Updates to the regulations shall be adopted pursuant to the same process. Until the department adopts these regulations, facilities that perform sperm processing pursuant to this section shall follow facility and sperm processing guidelines for the reduction of viral transmission developed by the American Society for Reproductive Medicine. Nothing in this section shall prevent the department from monitoring and inspecting facilities that process sperm to ensure adherence to the regulations, or, until regulations are adopted, to the guidelines set forth by the American Society for Reproductive Medicine.

(iii) Prior to insemination or other assisted reproductive technology services, the physician providing the services shall inform the recipient of sperm from a spouse, partner, or designated donor who has tested reactive for HIV or HTLV of all of the following:

(I) That sperm processing may not eliminate all of the risks of HIV or HTLV transmission.

(II) That the sperm may be tested to determine whether or not it is reactive for HIV or HTLV.

(III) That the recipient must provide documentation to the physician providing insemination or assisted reproductive technology services prior to treatment that she has established an ongoing relationship with another physician to provide for her medical care during and after completion of fertility services.

(IV) The recommendations made within the “Guidelines for Reducing the Risk of Viral Transmission During Fertility Treatment” published by the American Society for Reproductive Medicine regarding followup testing for HIV and HTLV after use of sperm from an HIV or HTLV reactive donor and have the recommendations regarding followup testing be documented in the recipient’s medical record.

(iv) The physician providing insemination or assisted reproductive technology services shall also verify, and document in the recipient’s medical record, that the donor of sperm who tests reactive for HIV or HTLV is under the care of a physician managing the HIV or HTLV.

(v) The physician providing insemination or assisted reproductive technology services shall recommend to the physician who will be providing ongoing care to the recipient recommended followup testing for HIV and HTLV according to the “Guidelines for Reducing the Risk of Viral Transmission During Fertility Treatment” published by the American Society for Reproductive Medicine, which shall be documented in the recipient’s medical record.

(vi) In the event that the recipient becomes HIV or HTLV positive, the physician assuming ongoing care of the recipient shall treat or provide information regarding referral to a physician who can provide ongoing treatment of the HIV or HTLV.

(4) A recipient of sperm donated by a sexually intimate partner of the recipient for reproductive use may waive a second or repeat testing of that donor if the recipient is informed of the donor testing requirements of this section and signs a written waiver. For purposes of this paragraph, “sexually intimate partner of the recipient” includes a known or designated donor to whose sperm the recipient has previously been exposed in a nonmedical setting in an attempt to conceive.

(d) Subdivision (a) shall not apply to the transplantation of tissue from a donor who has not been tested or, with the exception of HIV and HTLV, has been found reactive for the infectious diseases listed in subdivision (a) or for which the department has, by regulation, required additional screening tests, if both of the following conditions are satisfied:

(1) The physician and surgeon performing the transplantation has determined any one or more of the following:

(A) Without the transplantation the intended recipient will most likely die during the period of time necessary to obtain other tissue or to conduct the required tests.

(B) The intended recipient already is diagnosed with the infectious disease for which the donor has tested positive.

(C) The symptoms from the infectious disease for which the donor has tested positive will most likely not appear during the intended recipient’s likely lifespan after transplantation with the tissue or may be treated prophylactically if they do appear.

(2) Consent for the use of the tissue has been obtained from the recipient, if possible, or if not possible, from a member of the recipient’s family, or the recipient’s legal guardian. For purposes of this section, “family” shall mean spouse, adult son or daughter, either parent, adult brother or sister, or grandparent.

(e) The penalties of Section 1621.5 shall not apply to a sperm donor covered under subdivision (c).

(f) Human breast milk from donors who test reactive for agents of viral hepatitis (HBV and HCV), HTLV, HIV, or syphilis shall not be used for deposit into a milk bank for human ingestion in California.

(Amended by Stats. 2012, Ch. 699, Sec. 2. Effective January 1, 2013.)



1644.6

(a) No physician and surgeon shall be subject to liability for damages for any cause of action based solely on the use of sperm donated by a sexually intimate partner of the recipient if both of the following conditions are met:

(1) The physician and surgeon provides insemination or assisted reproductive technology services and has obtained the informed consent of the recipient, who waives second or other repeat testing of the sexually intimate partner and acknowledges and accepts the risks of using sperm from a sexually intimate partner who has not undergone repeat testing, in accordance with paragraph (1) of subdivision (c) of Section 1644.5.

(2) The physician and surgeon complies with the applicable requirements specified in Section 1644.5.

(b) No physician and surgeon shall be subject to disciplinary action against his or her professional license, or subject to peer review by a professional association peer review body, as defined in clause (iii) of subparagraph (B) of paragraph (1) of subdivision (a) of Section 805 of the Business and Professions Code, because the physician and surgeon used sperm donated by a sexually intimate partner of the recipient in providing insemination or assisted reproductive technology services if both of the following conditions are met:

(1) The physician and surgeon has obtained the informed consent of the recipient who waives second or other repeat testing of the sexually intimate partner and acknowledges and accepts the risks of using sperm from a sexually intimate partner who has not undergone repeat testing, in accordance with paragraph (1) of subdivision (c) of Section 1644.5.

(2) The physician and surgeon complies with the applicable requirements specified in Section 1644.5.

(c) A tissue bank that is owned and operated by a physician and surgeon shall not be subject to disciplinary action against its license because of the use of sperm donated by a sexually intimate partner of the recipient in providing insemination or assisted reproductive technology services if both of the following conditions are met:

(1) A physician and surgeon affiliated with the tissue bank has obtained the informed consent of the recipient, who waives second or other repeat testing of the sexually intimate partner and acknowledges and accepts the risks of using sperm from a sexually intimate partner who has not undergone repeat testing, in accordance with paragraph (1) of subdivision (c) of Section 1644.5.

(2) The physician and surgeon complies with the applicable requirements specified in Section 1644.5.

(d) Nothing in this section shall create a duty for a physician and surgeon to use sperm donated by a sexually intimate partner of the recipient in providing insemination or assisted reproductive technology services if the physician and surgeon reasonably concludes that the insemination or services do not meet the 2008 American Society for Reproductive Medicine guidelines for gamete and embryo donation.

(e) Nothing in this section shall be construed to affect any liability that may be imposed pursuant to a federal rule or regulation when a physician and surgeon, or tissue bank provides insemination or assisted reproductive technology services.

(f) For purposes of this section, “sexually intimate partner” includes a known or designated donor to whose sperm the recipient has previously been exposed in a nonmedical setting in an attempt to conceive.

(Added by Stats. 2012, Ch. 699, Sec. 3. Effective January 1, 2013.)






CHAPTER 4.4 - Genetic Depositories

1644.7

Any entity that receives genetic material of a human being that may be used for conception shall provide to the person depositing his or her genetic material a form for use by the depositor that, if signed by the depositor, would satisfy the conditions set forth in Section 249.5 of the Probate Code, regarding the decedent’s intent for the use of that material. The use of the form is not mandatory, and the form is not the exclusive means of expressing a depositor’s intent. The form shall include advisements in substantially the following form:

“The use of this form for designating whether a child conceived after your death will be your heir is not mandatory. However, if you wish to allow a child conceived after your death to be considered as your heir (or beneficiary of other benefits such as life insurance or retirement) you must specify that in writing and you must sign that written expression of intent.

This specification can be revoked or amended only in writing signed by you (and not by spoken words).

You should consider how having a child conceived after your death affects your estate planning (including your will, trust, and other beneficiary designations for retirement benefits, life insurance, financial accounts, etc.) These issues can be complex, and you should discuss them with your attorney.”

(Added by Stats. 2004, Ch. 775, Sec. 2.5. Effective January 1, 2005.)



1644.8

Any entity that receives genetic material of a human being that may be used for conception shall make available to the person depositing his or her genetic material a form that, if signed by the depositor, would revoke any previous expression of intent regarding the use of his or her genetic material necessary to satisfy the conditions set forth in Section 249.5 of the Probate Code. The use of the form is not mandatory, and the form is not the exclusive means of expressing a depositor’s intent with respect to revocation or amendment of a prior expression of intent. The form shall include advisements in substantially the following form:

“The use of this form to revoke or amend a previous form for designating whether a child conceived after your death will be your heir is not mandatory. This specification can be revoked or amended only in a writing signed by you (and not by spoken words).

These issues can be complex, and you should discuss them with your attorney.”

(Added by Stats. 2004, Ch. 775, Sec. 2.5. Effective January 1, 2005.)



1644.9

This chapter does not apply to the application of somatic nuclear transfer technology to the creation of a human being that shares all of its nuclear genes with the person donating the implanted nucleus, commonly known as human cloning. For purposes of this section, the phrase “somatic cell nuclear transfer” means the process in which the nucleus of a somatic cell of an organism is transferred into an enucleated oocyte.

(Added by Stats. 2004, Ch. 775, Sec. 2.5. Effective January 1, 2005.)






CHAPTER 4.5 - The Paul Gann Blood Safety Act

1645

(a) Whenever there is a reasonable possibility, as determined by a physician and surgeon or doctor of podiatric medicine, that a blood transfusion may be necessary as a result of a medical or surgical procedure, the physician and surgeon or doctor of podiatric medicine, by means of a standardized written summary as most recently developed or revised by the State Department of Public Health pursuant to subdivision (e), shall inform, either directly or through a nurse practitioner, certified nurse midwife, or a physician assistant, who is licensed in the state and authorized to order a blood transfusion, the patient of the positive and negative aspects of receiving autologous blood and directed and nondirected homologous blood from volunteers. For purposes of this section, the term “autologous blood” includes, but is not limited to, predonation, intraoperative autologous transfusion, plasmapheresis, and hemodilution.

(b) The person who provided the patient with the standardized written summary pursuant to subdivision (a) shall note on the patient’s medical record that the standardized written summary was given to the patient.

(c) Subdivisions (a) and (b) shall not apply when medical contraindications or a life-threatening emergency exists.

(d) When there is no life-threatening emergency and there are no medical contraindications, the physician and surgeon or doctor of podiatric medicine shall allow adequate time prior to the procedure for predonation to occur. Notwithstanding this chapter, if a patient waives allowing adequate time prior to the procedure for predonation to occur, a physician and surgeon or doctor of podiatric medicine shall not incur any liability for his or her failure to allow adequate time prior to the procedure for predonation to occur.

(e) The State Department of Public Health shall develop and annually review, and if necessary revise, a standardized written summary which explains the advantages, disadvantages, risks, and descriptions of autologous blood, and directed and nondirected homologous blood from volunteer donors. These blood options shall include, but not be limited to, the blood options described in subdivision (a). The summary shall be written so as to be easily understood by a layperson.

(f) The Medical Board of California shall publish the standardized written summary prepared pursuant to subdivision (e) by the State Department of Public Health and shall distribute copies thereof, upon request, to physicians and surgeons and doctors of podiatric medicine. The Medical Board of California shall make the summary available for a fee not exceeding in the aggregate the actual costs to the State Department of Public Health and the Medical Board of California for developing, updating, publishing and distributing the summary. Physicians and surgeons and doctors of podiatric medicine shall purchase the written summary from the Medical Board of California for, or purchase or otherwise receive the written summary from the Web site of the board or any other entity for, distribution to their patients as specified in subdivision (a). Clinics, health facilities, and blood collection centers may purchase the summary if they desire.

(g) Any entity may reproduce the written summary prepared pursuant to subdivision (e) by the State Department of Public Health and distribute the written summary to physicians and surgeons and doctors of podiatric medicine.

(Amended by Stats. 2007, Ch. 88, Sec. 1. Effective January 1, 2008.)






CHAPTER 4.75 - Human Milk

1647

The procurement, processing, distribution, or use of human milk for the purpose of human consumption shall be construed to be, and is declared to be for all purposes, the rendition of a service by each and every nonprofit organization and its employees participating therein, and shall not be construed to be, and is declared not to be, a sale of the human milk for any purpose or purposes.

(Added by Stats. 1999, Ch. 87, Sec. 2. Effective January 1, 2000.)



1648

(a) A hospital that collects, processes, stores, or distributes human milk collected from a mother exclusively for her own child shall comply with the most current standards established for the collection, processing, storage, or distribution of human milk by the Human Milk Banking Association of North America until or unless the department approves alternative standards.

(b) A hospital shall be exempt from the requirements of Chapter 4.1 (commencing with Section 1635) for the purpose of collecting, processing, storing, or distributing human milk collected from a mother exclusively for her own child.

(c) Notwithstanding any other provision of law, no screening tests shall be required to be performed on human milk collected from a mother exclusively for her own child.

(d) The department shall assess hospital processes for collecting, processing, storing, or distributing human milk pursuant to its current practice, as required by Chapter 2 (commencing with Section 1250).

(e) This section does not apply to any hospital that collects, processes, stores, or distributes milk from human milk banks or other outside sources.

(Added by Stats. 2006, Ch. 480, Sec. 2. Effective January 1, 2007.)






CHAPTER 5 - Regulation of Use of Animals in Diagnostic Procedures and Medical Research

ARTICLE 1 - General Provisions

1650

The public health and welfare depend on the humane use of animals for scientific advancement in the diagnosis and treatment of human and animal diseases, for education, for research in the advancement of veterinary, dental, medical and biologic sciences, for research in animal and human nutrition, and improvement and standardization of laboratory procedures of biologic products, pharmaceuticals and drugs.

(Added by Stats. 1951, Ch. 1750.)



1651

The State Department of Health Services shall administer the provisions of this chapter.

Every provision of this chapter shall be liberally construed to protect the interests of all persons and animals affected.

As used in this chapter, “person” includes: laboratory, firm, association, corporation, copartnership, and educational institution.

As used in this chapter, “board” or “department” means the State Department of Health Services.

(Amended by Stats. 1977, Ch. 1252.)






ARTICLE 2 - Administration and Regulation

1660

The department shall make and promulgate, and may thereafter modify, amend or rescind, reasonable rules and regulations to carry out the purposes of this chapter, including the control of the humane use of animals for the diagnosis and treatment of human and animal diseases, for research in the advancement of veterinary, dental, medical and biologic sciences, for research in animal and human nutrition, and for the testing and diagnosis, improvement and standardization of laboratory specimens, biologic products, pharmaceuticals and drugs. Such rules and regulations shall include requirements for satisfactory shelter, food, sanitation, record keeping, and for the humane treatment of animals by persons authorized by the board to raise, keep or to use animals under the provision of this chapter. The department shall not make or promulgate any rule compelling the delivery of animals for the purpose of research, demonstration, diagnosis, or experimentation.

(Added by Stats. 1951, Ch. 1750.)



1661

The provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, shall be applicable to all the rules and regulations promulgated by the department under this chapter.

(Amended by Stats. 1983, Ch. 101, Sec. 105.)



1662

The department is hereby authorized to inspect any premises or property on or in which animals are kept for experimental or diagnostic purposes, for the purpose of investigation of compliance with the rules and regulations adopted hereunder. Such inspection or other method of control shall be enforced only by employees of the department and such power and authority may not be delegated to any other persons or agency.

(Added by Stats. 1951, Ch. 1750.)






ARTICLE 3 - Application of the Chapter

1666

No person shall keep or use animals for diagnostic purposes, education or research unless approved by the board.

(Added by Stats. 1951, Ch. 1750.)



1667

The board shall prescribe the rules under which approval shall be granted including the standards regarding the care and treatment of such animals employed. Any person desiring approval to use animals for the purposes covered by this chapter shall make application to the department for such approval on forms provided by the department. The board shall grant approval on forms provided by the department to any person who has made application in accordance with the provisions of this article and who is found to be in compliance with the provisions of this chapter and the rules and regulations of the board. Any person keeping or using animals under the provisions of this chapter shall display in a prominent place the certificate of approval granted for such purpose. Such approval shall remain in effect for one fiscal year if not revoked by the board. If the board does not within ninety (90) days after the filing of this application grant approval it shall state the grounds and reasons for its refusal in writing, serving a copy upon the applicant, the notice may be served by registered mail addressed to the applicant at his last known address.

(Added by Stats. 1951, Ch. 1750.)



1668

The board may, upon its own motion, and shall upon the verified complaint in writing of any person, investigate the actions of any person keeping or using animals for research or diagnostic purposes within this State, and it may temporarily suspend or permanently revoke a certificate of approval at any time where the holder of such a certificate, within the immediately preceding three years, while a holder of a certificate of approval, in performing or attempting to perform any of the acts within the scope of this chapter, has been guilty of the breach of any of the provisions of this chapter or of any reasonable rule or regulation adopted by the board for the purpose of carrying out the provisions of this chapter. The board may promulgate and adopt reasonable rules and regulations concerning the procedure for the drafting, filing and disposition of verified complaints of individuals. Procedure for revocation or suspension of approval shall be in accordance with the provision of the Administrative Procedure Act Government Code, Title 2, Division 3, Part 1, Chapter 5, and the department shall have all the powers granted therein.

(Added by Stats. 1951, Ch. 1750.)



1669

This chapter does not apply to any veterinary licensed to practice veterinary medicine in this State or to any place of business operated by such veterinary, nor to animal training, animal cosmetics and routine animal husbandry practices, nor to laboratories subject to control or regulation by the National Institutes of Health or the Federal Bureau of Animal Industry.

(Added by Stats. 1951, Ch. 1750.)



1670

Nothing contained in this chapter shall be construed to limit or restrict the right of counties, cities, cities and counties, towns or townships, to adopt or enforce ordinances or other regulations regulating the use or procurement of animals for diagnostic procedures or medical research, and any such ordinances or regulations now in effect are not affected by this chapter. It is the intent of this chapter to provide state regulation of the use of animals in diagnostic procedures and medical research concurrently with and supplementary to local regulations, but not to preclude the exercise by counties, cities, cities and counties, towns or townships, of such regulatory power as they may possess in this field under the Constitution and statutes of this State.

(Added by Stats. 1951, Ch. 1750.)






ARTICLE 4 - Offenses Against the Chapter

1672

It is unlawful for any person to use animals for the purposes provided for in this chapter without the approval of the board.

(Added by Stats. 1951, Ch. 1750.)



1673

Any person who violates this chapter is guilty of a misdemeanor.

(Added by Stats. 1951, Ch. 1750.)






ARTICLE 5 - Revenue

1676

An annual fee, to be employed for the enforcement of this act, shall accompany each application for approval. The fee shall be determined by the director by regulations based on the number of animals used for the purposes of this chapter and in an amount sufficient to cover the cost of administering this chapter.

(Amended by Stats. 1972, Ch. 1148.)



1677

Annual fees payable under this chapter shall become due and payable by each person approved by the board 12 months from the date of its issuance. Such fees shall be paid by the department into the General Fund in the State Treasury. It is the intention of the Legislature that the cost of administering this act shall be substantially covered by the revenues collected hereunder.

(Amended by Stats. 1972, Ch. 1148.)









CHAPTER 6 - Audiometrists

1685

The governing body of a city, county, city and county or school district may employ one or more school audiometrists, each of whom shall be registered with the State Department of Health Services and possess such qualifications as may at the date of registration be prescribed by the state department.

Audiometric testing as conducted by the qualified school audiometrist, pursuant to Section 13300 of the Education Code, or by other qualified certificated school personnel, as defined in Sections 11751 and 11824 of the Education Code, shall meet the standards which the State Department of Health Services determines necessary to insure the adequacy of hearing testing in the schools. Subject to Section 11822 of the Education Code, audiometric tests may be administered to school and preschool children in school buildings and other places as are or may be used by schools, health departments or other agencies that provide qualified personnel to conduct such tests.

(Amended by Stats. 1977, Ch. 1252.)



1686

The State Department of Health Services shall, subject to the provisions of Section 1685, issue certificates of registration to school audiometrists and to qualified supervisors of health, pursuant to Sections 11751 and 11823 of the Education Code. The department shall prescribe such qualifications as may be necessary for the testing of the hearing of schoolchildren.

Candidates for registration who present evidence of having satisfactorily completed the required training in audiology and audiometry at an accredited university or college, as prescribed by the State Department of Health Services, may be issued certificates of registration without further examination.

The state department shall require a registration fee not in excess of ten dollars ($10) for each certificate issued. Such fee shall be based upon a determination by the department as to the amount that is reasonably necessary to pay for the costs of the issuance of certificates of registration.

(Amended by Stats. 1977, Ch. 1252.)






CHAPTER 6.5 - Hysterectomies

1690

(a)  Prior to the performance of a hysterectomy, physicians and surgeons shall obtain verbal and written informed consent. The informed consent procedure shall ensure that at least all of the following information is given to the patient verbally and in writing:

(1)  Advice that the individual is free to withhold or withdraw consent to the procedure at any time before the hysterectomy without affecting the right to future care or treatment and without loss or withdrawal of any state or federally funded program benefits to which the individual might be otherwise entitled.

(2)  A description of the type or types of surgery and other procedures involved in the proposed hysterectomy, and a description of any known available and appropriate alternatives to the hysterectomy itself.

(3)  Advice that the hysterectomy procedure is considered to be irreversible, and that infertility will result; except as provided in subdivision (b).

(4)  A description of the discomforts and risks that may accompany or follow the performing of the procedure, including an explanation of the type and possible effects of any anesthetic to be used.

(5)  A description of the benefits or advantages that may be expected as a result of the hysterectomy.

(6)  Approximate length of hospital stay.

(7)  Approximate length of time for recovery.

(8)  Financial cost to the patient of the physician and surgeon’s fees.

(b)  A woman shall sign a written statement prior to the performance of the hysterectomy procedure, indicating she has read and understood the written information provided pursuant to subdivision (a), and that this information has been discussed with her by her physician and surgeon, or his or her designee. The statement shall indicate that the patient has been advised by her physician or designee that the hysterectomy will render her permanently sterile and incapable of having children and shall accompany the claim, unless the patient has previously been sterile or is postmenopausal.

(c)  The informed consent procedure shall not pertain when the hysterectomy is performed in a life-threatening emergency situation in which the physician determines prior written informed consent is not possible. In this case, a statement, handwritten and signed by the physician, certifying the nature of the emergency, shall accompany the claim.

(d)  The State Department of Health Services may develop regulations establishing verbal and written informed consent procedures that shall be obtained prior to performance of a hysterectomy, that indicate the medically accepted justifications for performance of a hysterectomy, pursuant to this chapter.

(Added by Stats. 1987, Ch. 1387, Sec. 1.)



1691

The failure of a physician and surgeon to inform a patient by means of written consent, in layman’s language and in a language understood by the patient of alternative efficacious methods of treatment which may be medically viable, when a hysterectomy is to be performed, constitutes unprofessional conduct within the meaning of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(Added by Stats. 1987, Ch. 1387, Sec. 1.)






CHAPTER 6.6 - Neonatal Group B Streptococcal Infection

1695

To the extent that funds are available in the State Department of Health Services’ budget for the 1994–95 fiscal year for this purpose, the department shall convene a consensus conference to address the issue of testing or treatment to prevent neonatal group B streptococcal disease (chemoprophylaxis). The conferees shall include, but not be limited to, representation from the California Chapter of the American Academy of Pediatrics, the American College of Obstetricians and Gynecologists District IX, the California Medical Association, the California Conference of Local Health Officers, and the Group B Strep Association. The conference shall convene at least once during the 1994–95 fiscal year. The department shall develop, based on the proceedings of the consensus conference, a standardized written summary on group B streptococcal disease and guidelines on the prevention of neonatal group B streptococcal disease, no later than July 1, 1995. If the department determines that state funds are not available, the department shall make every effort to obtain appropriate federal funds for this purpose.

(Added by Stats. 1994, Ch. 758, Sec. 1. Effective January 1, 1995.)






CHAPTER 8 - Home Health Agencies

1725

(a) The purpose of this chapter is to require licensure of home health agencies in order to protect the health and safety of the people of California.

(b) All organizations that provide skilled nursing services to patients in the home shall obtain a home health agency license issued by the department.

(c) The department shall establish high standards of quality for home health agencies and ensure that unlicensed entities are not providing skilled nursing services in the home, except as set forth in Section 1726.

(d) The department shall require that the appropriate field staff be informed of the proper protocols and procedures to document, report, and investigate reported incidents of unlicensed facilities providing skilled nursing services in the home in order to protect public health and to facilitate statewide consistency in documenting and investigating those entities.

(Amended by Stats. 2005, Ch. 335, Sec. 1. Effective January 1, 2006.)



1726

(a) No private or public organization, including, but not limited to, any partnership, corporation, political subdivision of the state, or other governmental agency within the state, shall provide, or arrange for the provision of, skilled nursing services in the home in this state without first obtaining a home health agency license.

(b) No private or public organization, including, but not limited to, any partnership, corporation, or political subdivision of the state, or other governmental agency within the state, shall do any of the following unless it is licensed under this chapter:

(1) Represent itself to be a home health agency by its name or advertisement, soliciting, or any other presentments to the public, or in the context of services within the scope of this chapter imply that it is licensed to provide those services or to make any reference to employee bonding in relation to those services.

(2) Use the words “home health agency,” “home health,” “home-health,” “homehealth,” or “in-home health,” or any combination of those terms, within its name.

(3) Use the words “skilled” or “nursing,” or any combination of those terms within its name, to imply that it is licensed as a home health agency to provide those services.

(c) In implementing the system of licensing for home health agencies, the department shall distinguish between the functions of a home health agency and the functions of an employment agency or a licensed nurses’ registry pursuant to Title 2.91 (commencing with Section 1812.500) of Part 4 of Division 3 of the Civil Code. An employment agency or a licensed nurses’ registry performing its functions as specified in Title 2.91 (commencing with Section 1812.500) of Part 4 of Division 3 of the Civil Code is not required to secure a home health agency license under subdivision (a), unless it is performing the functions of a home health agency, as defined in this chapter. However, subdivision (b) shall apply to an employment agency or a licensed nurses’ registry that is not licensed under this chapter.

(d) A hospice is not required to secure a home health agency license under subdivision (a). However, subdivision (b) shall apply to a hospice that is not licensed under this chapter.

(Amended by Stats. 2005, Ch. 335, Sec. 2. Effective January 1, 2006.)



1727

(a)  “Home health agency” means a private or public organization, including, but not limited to, any partnership, corporation, political subdivision of the state, or other government agency within the state, which provides, or arranges for the provision of, skilled nursing services, to persons in their temporary or permanent place of residence.

(b)  “Skilled nursing services” means services provided by a registered nurse or licensed vocational nurse.

(c)  “Home Health Aide” means an aide who has successfully completed a state-approved training program, is employed by a home health agency or hospice program, and provides personal care services in the patient’s home.

(d)  “Home health aide services” means personal care services provided under a plan of treatment prescribed by the patient’s physician and surgeon who is licensed to practice medicine in the state. Home health aide services shall be provided by a person certified by the state department as a home health aide pursuant to this chapter. Services which do not involve personal care services provided under a plan of treatment prescribed by a physician and surgeon may be provided by a person who is not a certified home health aide. Home health aide services shall not include services provided pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code.

(Amended by Stats. 1994, Ch. 1246, Sec. 9. Effective January 1, 1995.)



1727.1

A licensed home health agency may also provide, or arrange for the provision of, other therapeutic services to persons in their temporary or permanent place of residence. Therapeutic services include, but are not limited to, physical, speech, or occupational therapy, medical social services, and home health aide services.

(Added by Stats. 1989, Ch. 856, Sec. 6.)



1727.5

Each home health agency providing home health agency services shall do all of the following:

(a)  Provide for a plan of treatment for patients receiving skilled nursing services.

(b)  Maintain clinical records on all patients.

(c)  Provide for the supervision of licensed and unlicensed personnel by a registered nurse or physical, speech, or occupational therapist when within the therapist’s scope of practice.

(d)  Maintain policies regarding the delivery and supervision of patient care that are reviewed annually by a group of professional personnel including a physician and surgeon and a registered nurse and revised as needed.

(e)  Meet all applicable federal, state, and local requirements.

(f)  Maintain, and revise as needed, and implement policies regarding the purchase, storage, furnishing, and transportation of legend devices that are reviewed annually by a group of professional personnel, including a physician and surgeon, pharmacist, and a registered nurse. As used in this subdivision, “legend devices” means any device that bears the label “Caution: federal law restricts this device to sale by or on the order of a ____” or words of similar meaning.

(g)  Meet other standards, rules, and regulations adopted by the state department in order to implement this chapter.

(Amended by Stats. 1992, Ch. 1104, Sec. 4. Effective September 29, 1992.)



1727.7

(a)  The Legislature finds and declares the following:

(1)  Thousands of patients receive home health care each year, thus preventing, postponing, and limiting the need for unnecessary institutionalization.

(2)  The adoption of emergency home health agency licensing regulations is necessary in order to conform existing home health agency licensing regulations to state law and the current scope and practice of home health care.

(3)  The adoption of emergency home health agency regulations is necessary due to the increased provider and consumer demands for home care services and advances in health care technology.

(4)  The adoption of emergency home health agency regulations is necessary due to the emerging influences of health care reform and changing expectations of managed care programs and insurance providers.

(b)  The director shall adopt revised home health agency licensure regulations. These revised regulations shall be adopted on an emergency basis. Until January 1, 1996, the adoption of any emergency regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code to implement this section shall be deemed to be an emergency by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(c)  It is the intent of the Legislature that the adoption of home health agency licensure regulations pursuant to this chapter shall in no way prohibit interested parties from participating in review of the revised regulations. It is also the intent of the Legislature that the adoption of the revised regulations shall in no way narrow the existing scope of practice of registered nurses or licensed vocational nurses or lessen the quality of nurse supervision or care in the home health care setting.

(Added by Stats. 1994, Ch. 551, Sec. 1. Effective September 12, 1994.)



1728

Any person, organization, political subdivision of the state or governmental agency desiring a license under the provisions of this chapter or a hospital as defined in Section 1401 of this division which desires to establish, conduct, or maintain a home health agency shall file with the state department a verified application on a form prescribed, prepared and furnished by the state department, containing information as may be required by the state department for the proper administration and enforcement of this chapter.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 79.)



1728.1

(a) To qualify for a home health agency license, the following requirements shall be met:

(1) Every applicant shall satisfy the following conditions:

(A) Be of good moral character. If the applicant is a firm, association, organization, partnership, business trust, corporation, or company, all principal managing members thereof, and the person in charge of the agency for which application for license is made, shall satisfy this requirement. If the applicant is a political subdivision of the state or other governmental agency, the person in charge of the agency for which application for license is made, shall satisfy this requirement.

(B) Possess and demonstrate the ability to comply with this chapter and the rules and regulations adopted under this chapter by the state department.

(C) File his or her application pursuant to and in full compliance with this chapter.

(2) (A) The following persons shall submit to the State Department of Public Health an application and shall submit electronic fingerprint images to the Department of Justice for the furnishing of the person’s criminal record to the state department, at the person’s expense as provided in subdivision (b), for the purpose of a criminal record review:

(i) The owner or owners of a private agency if the owners are individuals.

(ii) If the owner of a private agency is a corporation, partnership, or association, any person having a 10 percent or greater interest in that corporation, partnership, or association.

(iii) The administrator of a home health agency.

(B) When the conditions set forth in paragraph (3) of subdivision (a) of Section 1265.5, subparagraph (A) of paragraph (1) of subdivision (a) of Section 1338.5, and paragraph (1) of subdivision (a) of Section 1736.6 are met, the licensing and certification program shall issue an All Facilities Letter (AFL) informing facility licensees. After the AFL is issued, facilities must not allow newly hired administrators, program directors, and fiscal officers to have direct contact with clients or residents of the facility prior to completion of the criminal record clearance. A criminal record clearance shall be complete when the department has obtained the person’s criminal offender record information search response from the Department of Justice and has determined that the person is not disqualified from engaging in the activity for which clearance is required.

(b) The persons specified in paragraph (2) of subdivision (a) shall be responsible for any costs associated with transmitting the electronic fingerprint images. The fee to cover the processing costs of the Department of Justice, not including the costs associated with capturing or transmitting the fingerprint images and related information, shall not exceed thirty-two dollars ($32) per submission.

(c) If the criminal record review conducted pursuant to paragraph (2) of subdivision (a) discloses a conviction for a felony or any crime that evidences an unfitness to provide home health services, the application for a license shall be denied or the person shall be prohibited from providing service in the home health agency applying for a license. This subdivision shall not apply to deny a license or prohibit the provision of service if the person presents evidence satisfactory to the state department that the person has been rehabilitated and presently is of such good character as to justify the issuance of the license or the provision of service in the home health agency.

(d) An applicant and any other person specified in this section, as part of the background clearance process, shall provide information as to whether or not the person has any prior criminal convictions, has had any arrests within the past 12-month period, or has any active arrests, and shall certify that, to the best of his or her knowledge, the information provided is true. This requirement is not intended to duplicate existing requirements for individuals who are required to submit fingerprint images as part of a criminal background clearance process. Every applicant shall provide information on any prior administrative action taken against him or her by any federal, state, or local government agency and shall certify that, to the best of his or her knowledge, the information provided is true. An applicant or other person required to provide information pursuant to this section that knowingly or willfully makes false statements, representations, or omissions may be subject to administrative action, including, but not limited to, denial of his or her application or exemption or revocation of any exemption previously granted.

(Amended by Stats. 2007, Ch. 483, Sec. 18. Effective January 1, 2008.)



1728.2

(a)  If a home health agency or an applicant for a license has not been previously licensed, the state department may only issue a provisional license to the agency as provided in this section.

(b)  A provisional license to operate a home health agency shall terminate six months from the date of issuance.

(c)  Within 30 days prior to the termination of a provisional license, the state department shall give the agency a full and complete inspection, and, if the agency meets all applicable requirements for licensure, a regular license shall be issued. If the home health agency does not meet the requirements for licensure but has made substantial progress towards meeting the requirements, as determined by the state department, the initial provisional license shall be renewed for six months.

(d)  If the state department determines that there has not been substantial progress towards meeting licensure requirements at the time of the first full inspection provided by this section, or, if the state department determines upon its inspection made within 30 days of the termination of a renewed provisional license that there is lack of full compliance with the requirements, no further license shall be issued.

(e)  If an applicant for a provisional license to operate a home health agency has been denied provisional licensing by the state department, the applicant may contest the denial by filing a request for a hearing pursuant to Section 100171.

(f)  The department shall not apply less stringent criteria when granting a provisional license pursuant to this section than it applies when granting a permanent license.

(Amended by Stats. 1997, Ch. 220, Sec. 22. Effective August 4, 1997.)



1728.3

Notwithstanding Sections 1728.1 and 1732, the state department may issue a provisional license to a home health agency if:

(a)  The agency and the applicant for licensure substantially meet the standards specified by this chapter and regulations adopted pursuant to this chapter.

(b)  No violation of this chapter or regulations adopted under this chapter exists in the agency which jeopardizes the health or safety of patients.

(c)  The applicant has adopted a plan for correction of any existing violations which is satisfactory to the state department.

A provisional license issued under this section shall expire not later than six months after the date of issuance, or at an earlier time as determined by the state department at the time of issuance, and may not be renewed.

The department shall not apply less stringent criteria when granting a provisional license pursuant to this section than it applies when granting a permanent license.

(Amended by Stats. 1988, Ch. 160, Sec. 100.)



1728.7

(a)  Notwithstanding any other provision of this chapter, the department shall issue a license to a home health agency that applies to the department for a home health agency license and meets all of the following requirements:

(1)  Is accredited as a home health agency by an entity approved by the federal Centers for Medicare and Medicaid Services as a national accreditation organization, and the national accreditation organization forwards to the department copies of all initial and subsequent survey and other accreditation reports or findings.

(2)  Files an application with fees pursuant to this chapter.

(3)  Meets any other additional licensure requirements of, or regulations adopted pursuant to, this chapter that the department identifies, after consulting with the national accreditation organizations, as more stringent than the accreditation requirements of the national accreditation organizations.

(b)  The department may require a survey of an accredited home health agency to ensure the accreditation requirements are met. These surveys shall be conducted using a selective sample basis.

(c)  The department may require a survey of an accredited home health agency to investigate complaints against an accredited home health agency for substantial noncompliance, as determined by the department, with these accreditation standards.

(d)  Notwithstanding subdivisions (a), (b), and (c), the department shall retain its full range of authority over accredited home health agencies to ensure the licensure and accreditation requirements are met. This authority shall include the entire scope of enforcement sanctions and options available for unaccredited home health agencies.

(Amended by Stats. 2014, Ch. 442, Sec. 4. Effective September 18, 2014.)



1728.8

(a) It is the intent of the Legislature to ensure that the department licenses and certifies home health agencies in a reasonable and timely manner to ensure that Californians have access to critical home- and community-based services. Home health agencies have significant startup costs and regulatory requirements, which make home health agencies vulnerable to delays in licensing and certification surveys. Home health agencies help the state protect against the unnecessary institutionalization of individuals and are integral in ensuring the state’s compliance with the United States Supreme Court decision in Olmstead v. L.C. (1999) 527 U.S. 581, which requires public agencies to provide services in the most integrated setting appropriate to the needs of qualified individuals with disabilities.

(b) No later than 90 calendar days after the department receives an initial and complete parent, branch, or change of ownership home health agency application, the department shall make every effort to complete the application paperwork and conduct a licensure survey, if necessary, to inspect the agency and evaluate the agency’s compliance with state requirements. The department shall forward its recommendation, if necessary, and all other information, to the federal Centers for Medicare and Medicaid Services within the same 90 calendar days.

(c) (1) For those applicants seeking to receive reimbursement under the Medicare or Medi-Cal programs, the department shall make every effort to complete the initial application paperwork and conduct an unannounced certification survey, if necessary, no later than 90 calendar days after the department conducts the licensure survey required by subdivision (a), or no later than 90 days after the department’s receipt of a letter from the home health agency notifying the department of its readiness for the certification survey from a parent or branch agency.

(2) No later than 30 calendar days after the certification survey, the department shall forward the results of its licensure and certification surveys and all other information necessary for certification to the federal Centers for Medicare and Medicaid Services.

(d) This section shall apply to all licensing and certification entities, including a county that contracts with the state to provide licensing and certification services on behalf of the state.

(e) If the department is unable to meet the 90-day timelines for licensing or certification required pursuant to this section, the department shall notify the applicant in writing of the delay and the anticipated date of the survey.

(f) This section shall become operative on July 1, 2008.

(Amended by Stats. 2008, Ch. 179, Sec. 144. Effective January 1, 2009.)



1729

Each application for a license under this chapter, except applications by the State of California or any state department, authority, bureau, commission, or officer, shall be accompanied by a Licensing and Certification Program fee for the headquarters or main office of the agency and for each additional branch office maintained and operated by the agency in the amount set in accordance with Section 1266. The department shall work with the home health agency industry association and providers to restructure home health agency licensing and certification program fees in a budget neutral capacity for the 2008–09 fiscal year.

(Amended by Stats. 2007, Ch. 620, Sec. 2. Effective January 1, 2008.)



1730

(a) Each license issued under this chapter shall expire 12 months from the date of its issuance. Application for renewal of license accompanied by the necessary fee shall be filed with the state department annually, not less than 30 days prior to expiration date. Failure to make a timely renewal shall result in expiration of the license.

(b) (1) At least 45 days prior to the expiration of a license issued pursuant to this chapter, the department shall mail an application for renewal to the licensee.

(2) Any application for a license renewal shall be submitted with the necessary fee in accordance with subdivision (a). A license shall be deemed renewed upon payment of the necessary fee, commencing from the license’s expiration date. If the requirements of this section are met, the department shall issue a license to the agency and its branches by the expiration date of the license to ensure the provider remains in good standing. The agency’s license shall be mailed within 30 calendar days after the date the department receives the renewal fee.

(Amended by Stats. 2007, Ch. 620, Sec. 3. Effective January 1, 2008.)



1731

No person, public or private organization, political subdivision of the state, or other governmental agency within the state, shall continue to operate, conduct, or maintain an existing home health agency after September 30, 1966, without having applied for and obtained a license as provided in this chapter or in the case of a hospital as defined in Section 1401 of this division, having been approved by the state department to establish, conduct, or maintain a home health agency.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 79.)



1732

Upon filing of the application for a license provided for in, and upon full compliance with, the provisions of this chapter and the rules and regulations promulgated under this chapter by the state department, the state department shall issue to the applicant the license applied for. However, any hospital, as defined in Section 1401 which is licensed under the provisions of Chapter 2.3 (commencing with Section 1400) is not required to obtain a license. In order for a hospital to establish, conduct, or maintain a home health agency, it shall comply with all the provisions of this chapter and be approved by the state department. The approval shall be deemed to be licensure and shall not extend past midnight on the 31st day of December of each calendar year. The fee set forth in Section 1729 shall be paid before approval is granted. Approval may be denied or withdrawn by the state department on the same grounds as provided for denial, suspension, or revocation of a home health agency license. The state department may take the same action against any approved hospital home health agency as it may against any licensed home health agency under this chapter.

(Amended by Stats. 1981, Ch. 714.)



1733

Every home health agency for which a license has been issued, except a facility that is certified to participate either in the Medicare program under Title XVIII (42 U.S.C. Sec. 1395 et seq.) of the federal Social Security Act, or the medicaid program under Title XIX (42 U.S.C. Sec. 1396 et seq.) of the federal Social Security Act, or both, shall be periodically inspected by a duly authorized representative of the state department no less than once a year. Reports of each such inspection shall be prepared by the representative conducting it upon forms prepared and furnished by the state department and filed with the state department. Such inspection shall be for the purpose of ensuring that the provisions of this chapter and the rules and regulations of the department are being followed. The state department is directed to ensure by such inspection that the home health agency is providing high quality care to its patients in accordance with the orders of the patient’s physician.

(Amended by Stats. 1992, Ch. 709, Sec. 14. Effective September 15, 1992.)



1734

(a)  The state department shall adopt, and may thereafter modify, amend, or rescind, reasonable rules and regulations to carry out the purposes of this chapter, including, the prohibition of specific conduct, determined by the state department to be inimical to the public health, morals, welfare or safety of the people of the State of California in the maintenance and operation of the home health agency for which a license is issued. In adopting, modifying, amending or rescinding the rules and regulations, the state department shall consult with, and receive recommendations from among other physicians and surgeons, pharmacists, public health nurses, and persons representing hospitals, nonprofit home health agencies, proprietary home health agencies and counties whose health department or hospital has a home health agency. The state department shall also comply with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b)  The state department shall adopt rules and regulations regarding the purchase, storage, furnishing, and transportation of legend devices for a patient of a home health agency. As used in this subdivision, “legend devices” means any device that bears the label “Caution: federal law restricts this device to sale by or on the order of a ____” or words of similar meaning.

(Amended by Stats. 1992, Ch. 1104, Sec. 5. Effective September 29, 1992.)



1734.5

The department may grant to entities contracting with the department under the PACE program, as defined in Chapter 8.75 (commencing with Section 14591) of Part 3 of Division 9 of the Welfare and Institutions Code, exemptions from the provisions contained in this chapter in accordance with the requirements of Section 100315.

(Amended by Stats. 2011, Ch. 367, Sec. 5. Effective January 1, 2012.)



1735

The state department may deny any application for, or suspend or revoke any license issued under the provisions of this chapter upon any of the following grounds and in the manner hereinafter provided:

(a)  Violation by the licensee of any of the provisions of this chapter or of any other law of this state or of the rules and regulations promulgated under this chapter.

(b)  Aiding, abetting or permitting the commission of any illegal act.

(c)  Misrepresentation of a material fact in the application for a license.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 79.)



1736

Proceedings for the denial, suspension or revocation of licenses or denial or withdrawal of approval under this chapter shall be conducted in accordance with Section 100171.

The suspension, expiration, or forfeiture by operation of law of a license issued by the state department; its suspension, forfeiture, or cancellation by order of the state department or by order of a court of law; or its surrender without the written consent of the state department, shall not deprive the state department of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee on any such ground.

(Amended by Stats. 1997, Ch. 220, Sec. 23. Effective August 4, 1997.)



1736.1

(a) An applicant for certification as a certified home health aide shall comply with each of the following requirements:

(1) Have successfully completed a training program with a minimum of 75 hours or an equivalent competency evaluation program approved by the department pursuant to applicable federal and state regulations.

(2) Obtain a criminal record clearance pursuant to Section 1736.6.

(b) Any person who violates this article is guilty of a misdemeanor and, upon a conviction thereof, shall be punished by imprisonment in the county jail for not more than 180 days, or by a fine of not less than twenty dollars ($20) nor more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(Amended by Stats. 2007, Ch. 620, Sec. 4. Effective January 1, 2008.)



1736.2

(a) Certificates issued for certified home health aides shall be renewed every two years and renewal shall be conditioned on the certificate holder obtaining a criminal record clearance pursuant to Section 1736.6.

(b) Certificates issued to certified home health aides shall expire on the certificate holder’s birthday.

(c) To renew an unexpired certificate, the certificate holder shall, on or before the certificate expiration date, apply for renewal on a form provided by the state.

(d) The department shall give written notice to a certificate holder 90 days in advance of the renewal date and 90 days in advance of the expiration of the fourth year that an application has not been submitted, and shall give written notice informing the certificate holder in general terms of the provisions governing certificate renewal for certified home health aides. Nonreceipt of the renewal notice does not relieve the certificate holder of the obligation to make a timely renewal. Failure to make a timely renewal shall result in expiration of the certificate.

(e) Except as otherwise provided in this article, an expired certificate may be renewed at any time within four years after its expiration on the filing of an application for renewal on a form prescribed by the department.

Renewal under this article shall be effective on the date on which the application is filed. If renewed, the certificate shall continue in effect until the date provided for in this section, when it shall expire if it is not again renewed.

(f) If a certified home health aide applies for renewal more than 30 days after expiration but within four years after the expiration, and demonstrates in writing to the department’s satisfaction why the renewal application was late, then the state department shall issue a renewal. A suspended certificate is subject to expiration and shall be renewed as provided in this article, but this renewal does not entitle the certificate holder, while the certificate remains suspended, and until it is reinstated, to engage in the certified activity, or in any other activity or conduct in violation of the order or judgment by which the certificate was suspended.

(g) A revoked certificate is subject to expiration as provided in this section, but it cannot be renewed.

(h) A certificate that is not renewed within four years after its expiration cannot be renewed, restored, reissued, or reinstated except upon completion of a certification training program unless deemed otherwise by the state department if both of the following conditions are met:

(1) No fact, circumstance, or condition exists that, if the certificate were issued, would justify its revocation or suspension.

(2) The person takes and passes any examination that may be required of an applicant for a new certificate at that time, that shall be given by an approved provider of a certification training program.

(i) Certificate holders shall notify the department within 60 days of any change of address. Any notice sent by the department shall be effective if mailed to the current address filed with the department.

(j) Certificate holders that have been certified as both nurse assistants pursuant to Article 9 (commencing with Section 1337) of Chapter 2 of Division 2 and home health aides pursuant to this chapter shall renew their certificates at the same time on one application.

(Amended by Stats. 2006, Ch. 74, Sec. 21. Effective July 12, 2006.)



1736.4

(a)  The state department shall investigate complaints concerning misconduct by certified home health aides and may take disciplinary action pursuant to Section 1736.5.

(b)  The department shall maintain a registry that includes the certification status of all certified home health aides, including the status of any proposed or completed disciplinary actions.

(c)  Home health agencies, as defined in subdivision (a) of Section 1727, and hospice providers, as defined in subdivision (b) of Section 1745, that hire certified home health aides after July 1, 1997, shall consult the state department’s registry prior to hiring these individuals or placing them in direct contact with patients.

(Added by Stats. 1994, Ch. 1246, Sec. 13. Effective January 1, 1995.)



1736.5

(a) The department shall deny a training application and deny, suspend, or revoke a certificate issued under this article if the applicant or certificate holder has been convicted of a violation or attempted violation of any of the following Penal Code provisions: Section 187, subdivision (a) of Section 192, Section 203, 205, 206, 207, 209, 210, 210.5, 211, 220, 222, 243.4, 245, 261, 262, or 264.1, Sections 265 to 267, inclusive, Section 273a, 273d, 273.5, or 285, subdivisions (c), (d), (f), and (g) of Section 286, Section 288, subdivisions (c), (d), (f), and (g) of Section 288a, Section 288.5, 289, 289.5, 368, 451, 459, 470, 475, 484, or 484b, Sections 484d to 484j, inclusive, Section 487, subdivision (a) of Section 487a, or Section 488, 496, 503, 518, or 666, unless any of the following applies:

(1) The person was convicted of a felony and has obtained a certificate of rehabilitation under Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code and the information or accusation against him or her has been dismissed pursuant to Section 1203.4 of the Penal Code.

(2) The person was convicted of a misdemeanor and the information or accusation against him or her has been dismissed pursuant to Section 1203.4 or 1203.4a of the Penal Code.

(3) The certificate holder was convicted of a felony or a misdemeanor, but has previously disclosed the fact of each conviction to the department, and the department has made a determination in accordance with law that the conviction does not disqualify the applicant from certification.

(b) An application or certificate shall be denied, suspended, or revoked upon conviction in another state of an offense that, if committed or attempted in this state, would have been punishable as one or more of the offenses set forth in subdivision (a), unless evidence of rehabilitation comparable to the certificate of rehabilitation or dismissal of a misdemeanor set forth in paragraph (1) or (2) of subdivision (a) is provided.

(c) (1) The department may deny an application or deny, suspend, or revoke a certificate issued under this article for any of the following:

(A) Unprofessional conduct, including, but not limited to, incompetence, gross negligence, physical, mental, or verbal abuse of patients, or misappropriation of property of patients or others.

(B) Conviction of a crime substantially related to the qualifications, functions, and duties of a home health aide, irrespective of a subsequent order under Section 1203.4, 1203.4a, or 4852.13 of the Penal Code, where the department determines that the applicant or certificate holder has not adequately demonstrated that he or she has been rehabilitated and will present a threat to the health, safety, or welfare of patients.

(C) Conviction for, or use of, any controlled substance as defined in Division 10 (commencing with Section 11000) of this code, or any dangerous drug, as defined in Section 4022 of the Business and Professions Code, or alcoholic beverages, to an extent or in a manner dangerous or injurious to the home health aide, any other person, or the public, to the extent that this use would impair the ability to conduct, with safety to the public, the practice authorized by a certificate.

(D) Procuring a home health aide certificate by fraud, misrepresentation, or mistake.

(E) Making or giving any false statement or information in conjunction with the application for issuance of a home health aide certificate or training and examination application.

(F) Impersonating any applicant, or acting as proxy for an applicant, in any examination required under this article for the issuance of a certificate.

(G) Impersonating another home health aide, a licensed vocational nurse, or a registered nurse, or permitting or allowing another person to use a certificate for the purpose of providing nursing services.

(H) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate any provision or term of, this article.

(2) In determining whether or not to deny an application or deny, suspend, or revoke a certificate issued under this article pursuant to this subdivision, the department shall take into consideration the following factors as evidence of good character and rehabilitation:

(A) The nature and seriousness of the offense under consideration and its relationship to the person’s employment duties and responsibilities.

(B) Activities since conviction, including employment or participation in therapy or education, that would indicate changed behavior.

(C) The time that has elapsed since the commission of the conduct or offense referred to in subparagraph (A) or (B) and the number of offenses.

(D) The extent to which the person has complied with any terms of parole, probation, restitution, or any other sanction lawfully imposed against the person.

(E) Any rehabilitation evidence, including character references, submitted by the person.

(F) Employment history and current employer recommendations.

(G) Circumstances surrounding the commission of the offense that would demonstrate the unlikelihood of repetition.

(H) Granting by the Governor of a full and unconditional pardon.

(I) A certificate of rehabilitation from a superior court.

(d) When the department determines that a certificate shall be suspended, the department shall specify the period of actual suspension. The department may determine that the suspension shall be stayed, placing the certificate holder on probation with specified conditions for a period not to exceed two years. When the department determines that probation is the appropriate action, the certificate holder shall be notified that in lieu of the department proceeding with a formal action to suspend the certification and in lieu of an appeal pursuant to subdivision (g), the certificate holder may request to enter into a diversion program agreement. A diversion program agreement shall specify terms and conditions related to matters including, but not limited to, work performance, rehabilitation, training, counseling, progress reports, and treatment programs. If a certificate holder successfully completes a diversion program, no action shall be taken upon the allegations that were the basis for the diversion agreement. Upon failure of the certificate holder to comply with the terms and conditions of an agreement, the department may proceed with a formal action to suspend or revoke the certification.

(e) A plea or verdict of guilty, or a conviction following a plea of nolo contendere, shall be deemed a conviction within the meaning of this article. The department may deny an application or deny, suspend, or revoke a certification based on a conviction as provided in this article when the judgment of conviction is entered or when an order granting probation is made suspending the imposition of sentence.

(f) Upon determination to deny an application or deny, revoke, or suspend a certificate, the department shall notify the applicant or certificate holder in writing by certified mail of both of the following:

(1) The reasons for the determination.

(2) The applicant’s or certificate holder’s right to appeal the determination if the determination was made under subdivision (c).

(g) (1) Upon written notification that the department has determined that an application shall be denied or a certificate shall be denied, suspended, or revoked under subdivision (c), the applicant or certificate holder may request an administrative hearing by submitting a written request to the department within 20 business days of receipt of the written notification. Upon receipt of a written request, the department shall hold an administrative hearing pursuant to the procedures specified in Section 100171, except where those procedures are inconsistent with this section.

(2) A hearing under this section shall be conducted by a hearing officer or administrative law judge designated by the director at a location, other than the work facility, that is convenient to the applicant or certificate holder. The hearing shall be audio or video recorded and a written decision shall be sent by certified mail to the applicant or certificate holder within 30 calendar days of the hearing. Except as specified in subdivision (h), the effective date of an action to revoke or suspend a certificate shall be specified in the written decision, or if no administrative hearing is timely requested, the effective date shall be 21 business days from written notification of the department’s determination to revoke or suspend.

(h) The department may revoke or suspend a certificate prior to any hearing when immediate action is necessary in the judgment of the director to protect the public welfare. Notice of this action, including a statement of the necessity of immediate action to protect the public welfare, shall be sent in accordance with subdivision (f). If the certificate holder requests an administrative hearing pursuant to subdivision (g), the department shall hold the administrative hearing as soon as possible but not later than 30 calendar days from receipt of the request for a hearing. A written hearing decision upholding or setting aside the action shall be sent by certified mail to the certificate holder within 30 calendar days of the hearing.

(i) Upon the expiration of the term of suspension, the certificate holder shall be reinstated by the department and shall be entitled to resume practice unless it is established to the satisfaction of the department that the person has practiced as a home health aide in California during the term of suspension. In this event, the department shall revoke the person’s certificate.

(j) Upon a determination to deny an application or deny, revoke, or suspend a certificate, the department shall notify the employer of the applicant or certificate holder in writing of that determination, and whether the determination is final, or whether a hearing is pending relating to this determination. If a licensee or facility is required to deny employment or terminate employment of the employee based upon notice from the state that the employee is determined to be unsuitable for employment under this section, the licensee or facility shall not incur criminal, civil, unemployment insurance, workers’ compensation, or administrative liability as a result of that denial or termination.

(Amended by Stats. 2013, Ch. 618, Sec. 4. Effective January 1, 2014.)



1736.6

(a) (1) A criminal record clearance shall be conducted by the department for all home health aides by electronically submitting fingerprint images and related information to the Department of Justice. The Licensing and Certification Program shall issue an All Facilities Letter (AFL) to facility licensees when it determines that both of the following criteria have been met for a period of 30 days:

(A) The program receives, within three business days, 95 percent of its total responses indicating no evidence of recorded criminal information from the Department of Justice.

(B) The program processes 95 percent of its total responses requiring disqualification with notices mailed to the individual in accordance with subdivision (a) of Section 1736.5, no later than 45 days after the date that the report is received from the Department of Justice.

(2) After the AFL is issued, facilities must not allow newly hired administrators, program directors, and fiscal officers to have direct contact with clients or residents of the facility prior to completion of the criminal record clearance. A criminal record clearance shall be complete when the department has obtained the person’s criminal offender record information search response from the Department of Justice and has determined that the person is not disqualified from engaging in the activity for which clearance is required. Applicants shall be responsible for any costs associated with capturing or transmitting the fingerprint images and related information. The fee to cover the processing costs of the Department of Justice, not including the costs associated with capturing or transmitting the fingerprint images and related information, shall not exceed thirty-two dollars ($32) per submission.

(3) An applicant or certificate holder who may be disqualified on the basis of a criminal conviction shall provide the department with a certified copy of the judgment of each conviction. In addition, the individual may, during a period of two years after the department receives the criminal record report, provide the department with evidence of good character and rehabilitation in accordance with subdivision (a) of Section 1736.5. Upon receipt of a new application for certification of the individual, the department may receive and consider the evidence during the two-year period without requiring additional fingerprint imaging to clear the individual.

(4) The department’s Licensing and Certification Program shall explore and implement methods for maximizing its efficiency in processing criminal record clearances within the requirements of law, including a streamlined clearance process for persons that have been disqualified in the basis of criminal convictions that do not require automatic denial pursuant to subdivision (a) of Section 1736.5.

(b) Upon enrollment in a training program for home health aide certification, and prior to direct contact with residents, a candidate for training shall submit a training and examination application to the department and submit electronic fingerprint images and related information to receive a criminal record review through the Department of Justice. This criminal record clearance shall be completed prior to direct contact with residents. Submission of the fingerprint images to the Federal Bureau of Investigation, through the Department of Justice, shall be at the discretion of the state department.

(c) A criminal record clearance, consistent with this section shall be implemented for home health aide applicants beginning July 1, 1998, and phased in for all certified home health aides by June 30, 2000.

(d) The department shall develop procedures to ensure that any licensee, direct care staff, or certificate holder for whom a criminal record has been obtained pursuant to this section or Section 1265.6 or 1338.5 shall not be required to obtain multiple criminal record clearances.

(e) An applicant and any other person specified in this subdivision, as part of the background clearance process, shall provide information as to whether or not the person has any prior criminal convictions, has had any arrests within the past 12-month period, or has any active arrests, and shall certify that, to the best of his or her knowledge, the information provided is true. This requirement is not intended to duplicate existing requirements for individuals who are required to submit fingerprint images as part of a criminal background clearance process. Every applicant shall provide information on any prior administrative action taken against him or her by any federal, state, or local government agency and shall certify that, to the best of his or her knowledge, the information provided is true. An applicant or other person required to provide information pursuant to this section that knowingly or willfully makes false statements, representations, or omissions may be subject to administrative action, including, but not limited to, denial of his or her application or exemption or revocation of any exemption previously granted.

(f) If, at any time, the department determines that it does not meet the standards specified in subparagraphs (A) and (B) of paragraph (1) of subdivision (a) for a period of 90 consecutive days, the requirements in subdivision (a) shall be inoperative until the department determines that that it has met those standards for a period of 90 consecutive days.

(g) During any period of time in which the requirements of subdivision (a) are inoperative, home health agencies may allow newly hired home health aides to have direct contact with patients after those persons have submitted live-scan fingerprint images to the Department of Justice, and the department shall issue an AFL advising facilities of this change in the statutory requirement.

(h) Notwithstanding any other provision of law, the department may provide an individual with a copy of his or her state or federal level criminal offender record information search response as provided to that department by the Department of Justice if the department has denied a criminal background clearance based on this information and the individual makes a written request to the department for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in his or her written request. The department shall retain a copy of the individual’s written request and the response and date provided.

(Amended by Stats. 2006, Ch. 902, Sec. 15. Effective January 1, 2007.)



1736.7

(a)  The state department may request and maintain employment information for home health aides.

(b)  Within five working days of receipt of a criminal record or information from the Department of Justice pursuant to Section 1736.6, the state department shall notify the licensee and applicant of any criminal convictions.

(c)  The state department shall conduct a feasibility study to assess the additional technology requirements necessary to include previous and current employment information on its registry and to make that information available to potential employers. The state department shall report to the Legislature by July 1, 2000, as to the results of the study.

(Added by Stats. 1998, Ch. 716, Sec. 2. Effective January 1, 1999.)



1737

Any license revoked pursuant to this chapter may be reinstated pursuant to the provisions of Section 11522 of the Government Code.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 79.)



1737.5

Any licensee may, with the approval of the state department, surrender his license for suspension or cancellation by the state department. Any license suspended or canceled pursuant to this section may be reinstated by the state department on receipt of an application showing compliance with the requirements of Section 1728.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 79.)



1738

The provisions of this chapter do not apply to any home health agency conducted by and for the adherents of any well recognized church or religious denomination for the purpose of providing facilities for the care or treatment of the sick who depend upon prayer or spiritual means for healing in the practice of the religion of such church or denomination.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 79.)



1739

Any person who violates any of the provisions of this chapter or of the rules and regulations promulgated under this chapter is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed 180 days or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 149. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1740

The director may bring an action to enjoin the violation or threatened violation of Section 1726 in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 79.)



1741

Any officer, employee, or agent of the state department may enter and inspect any building, premises, record or file of a licensee at any reasonable time to secure compliance with, or to prevent a violation of, any provision of this chapter.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 79.)



1742

The district attorney of every county shall, upon application by the state department or its authorized representative, institute and conduct the prosecution of any action for violation within his county or any provisions of this chapter.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 79.)






CHAPTER 8.3 - Private Duty Nursing Agencies

1743

(a)  The Legislature finds and declares all of the following:

(1)  There is currently a crisis in accessing home health care.

(2)  Approximately 300 home health agencies have closed in the past two years.

(3)  The reduction in the number of home health agencies has made it difficult for many children and adults needing skilled nursing services provided on a shift basis under home- and community-based waivers to receive the services they need, and also jeopardizes the ability of people with disabilities and others from remaining in home- and community-based settings.

(4)  Home health agencies have historically been designed as a model of care for elderly Medicare beneficiaries, but this model is not well-suited for the kind of care required by adults and children with disabilities.

(b)  It is the intent of the Legislature in enacting this chapter to ensure adequate access to home- and community-based skilled nursing services provided on a shift basis for people who need these services, including people with disabilities.

(c)  It is the intent of the Legislature, in adopting a new licensure category for private duty nursing agencies, to provide appropriate nursing care while upholding the same strong consumer protections applicable to home health agencies under Title 22 of the California Code of Regulations.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.2

(a)  “Private duty nursing agency” means a private or public organization, including, but not limited to, any partnership, corporation, political subdivision of the state, or other government agency within the state, that provides, or arranges for the provision of, private duty nursing services, as described in Section 1743.3.

(b)  “Private duty nursing services” means skilled nursing services provided on a shift basis for patients who require individual and continuous nursing care, and that meets all of the following requirements:

(1)  Is provided by a registered nurse or a licensed vocational nurse, except that any person accepted for service whose care requires medical orders shall be under the care of a physician, dentist, podiatrist, or other licensed practitioner within his or her scope of practice.

(2)  Is provided to the patient in his or her temporary or permanent place of residence or other community-based setting and includes, one or both of the following locations:

(A)  The patient’s home.

(B)  Outside of the patient’s home, as necessitated by normal life activities.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.3

Each private duty nursing agency providing services shall do all of the following:

(a)  Provide for a plan of treatment for patients receiving private duty nursing services.

(b)  Maintain clinical records on all patients.

(c)  Maintain policies regarding the delivery and supervision of patient care that are reviewed annually by a group of professional personnel including a physician and surgeon and a registered nurse and revised as needed.

(d)  Meet all applicable federal, state, and local requirements.

(e)  Maintain, and revise as needed, and implement policies regarding the purchase, storage, furnishing, and transportation of legend devices that are reviewed annually by a group of professional personnel, including a physician and surgeon, pharmacist, and a registered nurse. As used in this subdivision, “legend devices” means any device that bears the label “Caution: federal law restricts this device to sale by or on the order of a ____” or words of similar meaning.

(f)  Meet other standards, rules, and regulations adopted by the department in order to implement this chapter.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.7

Any person, organization, political subdivision of the state or governmental agency desiring a license under this chapter, or any health facility as defined in Section 1250 that desires to establish, conduct, or maintain a private duty nursing agency, shall file with the department a verified application on a form prescribed, prepared, and furnished by the department, containing information as may be required by the department for the proper administration and enforcement of this chapter.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.9

(a) To qualify for a private duty nursing agency license, the following requirements shall be met:

(1) Every applicant shall satisfy the following conditions:

(A) Be of good moral character. If the applicant is a firm, association, organization, partnership, business trust, corporation, or company, all principal managing members thereof, and the person in charge of the agency for which application for a license is made, shall satisfy this requirement. If the applicant is a political subdivision of the state or other governmental agency, the person in charge of the agency for which application for a license is made shall satisfy this requirement.

(B) Possess and demonstrate the ability to comply with this chapter and the rules and regulations adopted under this chapter by the department.

(C) File his or her application pursuant to and in full compliance with this chapter.

(2) (A) The following persons shall submit to the department an application, and shall submit fingerprint images and related information to the Department of Justice, for the furnishing of the person’s criminal record to the department, at the person’s expense as provided in subdivision (b), for the purpose of a criminal record review:

(i) The owner or owners of a private agency if the owners are individuals.

(ii) If the owner of a private agency is a corporation, partnership, or association, any person having a 10 percent or greater interest in that corporation, partnership, or association.

(iii) The administrator of a private duty nursing agency.

(3) When the conditions set forth in paragraph (3) of subdivision (a) of Section 1265.5, subparagraph (A) of paragraph (1) of subdivision (a) of Section 1338.5, and paragraph (1) of subdivision (a) of Section 1736.6 are met, the licensing and certification program shall issue an All Facilities Letter (AFL) informing facility licensees. After the AFL is issued, facilities shall not allow newly hired administrators, program directors, and fiscal officers to have direct contact with clients or residents of the facility prior to completion of the initial record clearance. A criminal record clearance shall be complete when the department has obtained the person’s criminal offender record information search response from the Department of Justice and has determined that the person is not disqualified from engaging in the activity for which the clearance is required.

(b) Notwithstanding any other provision of law, the department may provide an individual with a copy of his or her state or federal level criminal offender record information search response as provided to that department by the Department of Justice if the department has denied a criminal background clearance based on this information and the individual makes a written request to the department for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in his or her written request. The department shall retain a copy of the individual’s written request and the response and date provided.

(4) An applicant and any other person specified in this subdivision, as part of the background clearance process, shall provide information as to whether or not the person has any prior criminal convictions, has had any arrests within the past 12-month period, or has any active arrests, and shall certify that, to the best of his or her knowledge, the information provided is true. This requirement is not intended to duplicate existing requirements for individuals who are required to submit fingerprint images as part of a criminal background clearance process. Every applicant shall provide information on any prior administrative action taken against him or her by any federal, state, or local government agency and shall certify that, to the best of his or her knowledge, the information provided is true. An applicant or other person required to provide information pursuant to this section that knowingly or willfully makes false statements, representations, or omissions may be subject to administrative action, including, but not limited to, denial of his or her application or exemption or revocation of any exemption previously granted.

(c) The persons specified in paragraph (2) of subdivision (a) shall be responsible for any costs associated with capturing or transmitting the fingerprint images and related information. The fee to cover the processing costs of the Department of Justice, not including the costs associated with capturing or transmitting the electronic fingerprint images and related information, shall not exceed thirty-two dollars ($32) per submission.

(d) If the criminal record review conducted pursuant to paragraph (2) of subdivision (a) discloses a conviction for a felony or any crime that evidences an unfitness to provide private duty nursing services, the application for a license shall be denied, or the person shall be prohibited from providing service in the private duty nursing agency applying for a license. This subdivision shall not apply to deny a license or prohibit the provision of service if the person presents evidence satisfactory to the department that the person has been rehabilitated and presently is of that good character that justifies the issuance of the license or the provision of service in the private duty nursing agency.

(Amended by Stats. 2006, Ch. 902, Sec. 16. Effective January 1, 2007.)



1743.11

(a)  If a private duty nursing agency or an applicant for a license has not been previously licensed, the department may only issue a provisional license to the agency as provided in this section.

(b)  A provisional license to operate a private duty nursing agency shall terminate six months from the date of issuance.

(c)  Within 30 days prior to the termination of a provisional license, the department shall give the agency a full and complete inspection, and, if the agency meets all applicable requirements for licensure, a regular license shall be issued. If the private duty nursing agency does not meet the requirements for licensure, but has made substantial progress towards meeting the requirements, as determined by the department, the initial provisional license shall be renewed for six months.

(d)  If the department determines that there has not been substantial progress towards meeting licensure requirements at the time of the first full inspection provided by this section, or, if the department determines upon its inspection made within 30 days of the termination of a renewed provisional license that there is lack of full compliance with the requirements, no further license shall be issued.

(e)  If an applicant for a provisional license to operate a private duty nursing agency has been denied provisional licensing by the state department, the applicant may contest the denial by filing a request for a hearing pursuant to Section 100171.

(f)  The department shall not apply less stringent criteria when granting a provisional license pursuant to this section than it applies when granting a permanent license.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.13

(a)  Notwithstanding Sections 1743.9 and 1743.15, if a private duty nursing agency or an applicant for a license has been previously licensed as a home health agency, the department may issue a provisional license to the private duty nursing agency if all of the following conditions are satisfied:

(1)  The agency and the applicant for licensure substantially meet the standards specified by this chapter and regulations adopted pursuant to this chapter.

(2)  No violation of this chapter or regulations adopted under this chapter exists in the agency that jeopardizes the health or safety of patients.

(3)  The applicant has adopted a plan for correction of any existing violations that is satisfactory to the department.

(b)  A provisional license issued under this section shall expire not later than six months after the date of issuance, or at an earlier time as determined by the department at the time of issuance, and may not be renewed.

(c)  The department shall not apply less stringent criteria when granting a provisional license pursuant to this section than it applies when granting a permanent license.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.15

(a)  Upon filing an application for a private duty nursing agency license as provided for in, and upon the full compliance with, the provisions of this chapter and the rules and regulations promulgated under this chapter by the department, the department shall issue a private duty nursing agency license to the applicant.

(b)  Notwithstanding subdivision (a), any health facility, as defined in Section 1250 that is licensed under Chapter 2 (commencing with Section 1250) is not required to obtain a license. In order for a health facility to establish, conduct, or maintain a private duty nursing agency, it shall comply with all the provisions of this chapter and be approved by the department. The approval shall be deemed to be licensure and shall not extend past midnight on the 31st day of December of each calendar year. The fee set forth in Section 1743.17 shall be paid before approval is granted. Approval may be denied or withdrawn by the department on the same grounds as provided for denial, suspension, or revocation of a private duty nursing agency license. The department may take the same action against any approved health facility private duty nursing agency as it may against any licensed private duty nursing agency under this chapter.

(c)  As an alternative to subdivision (a), the department may issue a license to a private duty nursing agency that meets the requirements for a home health agency as provided in subdivision (a) of Section 1728.7, including accreditation, except the application and fees shall be submitted pursuant to this chapter. If the department issues a license pursuant to this subdivision, subdivisions (b), (c), and (d) of Section 1728.7 as they apply to home health agencies shall apply to private duty nursing agencies.

(d)  A currently licensed home health agency may apply for conversion of that license to a private duty nursing license by filing a written request with the department. If the home health agency holds a valid license and is in good standing, the department shall issue a private duty nursing agency license to that applicant within 30 days of receiving the application.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.17

Each application for a private duty nursing agency license under this chapter, except applications by this state or any state department, authority, bureau, commission, or officer, shall be accompanied by a Licensing and Certification Program fee for the headquarters or main office of the agency and for each additional branch office maintained and operated by the agency in the amount set in accordance with Section 1266.

(Amended by Stats. 2006, Ch. 74, Sec. 23. Effective July 12, 2006.)



1743.19

Each private duty nursing agency license issued under this chapter shall expire 12 months from the date of its issuance. Application for renewal of license accompanied by the necessary fee shall be filed with the department annually, not less than 30 days prior to expiration date. Failure to make a timely renewal shall result in expiration of the license.

(Amended by Stats. 2006, Ch. 74, Sec. 24. Effective July 12, 2006.)



1743.21

(a)  Every private duty nursing agency for which a license has been issued, except a facility that is certified to participate either in the Medicare program under Title XVIII (42 U.S.C. Sec. 1395 et seq.) of the federal Social Security Act, or the medicaid program under Title XIX (42 U.S.C. Sec. 1396 et seq.) of the federal Social Security Act, or both, shall be periodically inspected by a duly authorized representative of the department. Reports of each inspection shall be prepared by the representative conducting it upon forms prepared and furnished by the department and filed with the department. These inspections shall be for the purpose of ensuring that the provisions of this chapter and the rules and regulations of the department are being followed. The department is directed to ensure by these inspections that the private duty nursing agency is providing high quality care to its patients in accordance with the orders of the patient’s physician.

(b)  Nothing in this chapter shall be deemed to require a private duty nursing agency to comply with federal Medicare conditions of participation, if the agency is not serving medicare beneficiaries.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.23

(a)  The department shall apply its current regulations governing home health agencies to home health agencies and to private duty nursing agencies and may thereafter modify, amend, or rescind, reasonable rules and regulations to carry out the purposes of this chapter, including, the prohibition of specific conduct, determined by the department to be inimical to the public health, morals, welfare, or safety of the people of the State of California in the maintenance and operation of a private duty nursing services agency for which a license is issued. In adopting, modifying, amending, or rescinding the rules and regulations, the department shall consult with, and receive recommendations from, among others, physicians and surgeons, pharmacists, public health nurses, and persons representing hospitals, nonprofit home health and private duty nursing agencies, proprietary home health and private duty nursing agencies, and counties whose health department or hospital has a home health or private duty nursing agency. The department shall also comply with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b)  The department shall apply current rules and regulations governing home health agencies regarding the purchase, storage, furnishing, and transportation of legend devices for a patient of a private duty nursing agency. As used in this subdivision, “legend devices” means any device that bears the label “Caution: federal law restricts this device to sale by or on the order of a ____” or words of similar meaning.

(c)  It is the intent of the Legislature that the department apply current regulations governing home health agencies to private duty nursing facilities that are similar to those that govern home health agencies including, but not limited to, those regulations related to services and the scope and duration of benefits, except to the extent the regulations would be inconsistent with the authority provided under, and the restrictions prescribed by, this chapter.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.25

(a)  The department may deny any application for, or suspend or revoke, any private duty nursing license issued under this chapter upon any of the following grounds and in the manner provided in this chapter:

(1)  Violation by the licensee of any of the provisions of this chapter or of any other law of this state or of the rules and regulations promulgated under this chapter.

(2)  Aiding, abetting, or permitting the commission of any illegal act.

(3)  Misrepresentation of a material fact in the application for a license.

(b)  (1)  Proceedings for the denial, suspension, or revocation of licenses or the denial or withdrawal of approval under this chapter shall be conducted in accordance with Section 100171.

(2)  The suspension, expiration, or forfeiture by operation of law of a license issued by the department; its suspension, forfeiture, or cancellation by order of the department or by order of a court of law; or its surrender without the written consent of the department, shall not deprive the department of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee on any ground provided by law.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.27

(a)  Any license revoked pursuant to this chapter may be reinstated pursuant to Section 11522 of the Government Code.

(b)  Any licensee may, with the approval of the department, surrender his or her license for suspension or cancellation by the department. Any license suspended or canceled pursuant to this section may be reinstated by the department on receipt of an application showing compliance with the requirements of Section 1743.7.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.29

The provisions of this chapter do not apply to the adherents of any well recognized church or religious denomination that provides for the care or treatment of the sick who depend upon prayer or spiritual means for healing in the practice of the religion of the church or denomination.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.31

Any person who violates any of the provisions of this chapter, or of the rules and regulations promulgated under this chapter, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000), by imprisonment in a county jail for a period not to exceed 180 days, or by both the fine and imprisonment.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.33

The director may bring an action to enjoin the violation or threatened violation of Section 1743 in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.35

Any officer, employee, or agent of the department may enter and inspect any building, premises, record, or file of a private duty nursing agency licensee at any reasonable time to secure compliance with, or to prevent a violation of, any provision of this chapter.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)



1743.37

The district attorney of every county shall, upon application by the department or its authorized representative, institute and conduct the prosecution of any action for violation within the district attorney’s county or any provisions of this chapter.

(Added by Stats. 2001, Ch. 242, Sec. 1. Effective January 1, 2002.)






CHAPTER 8.5 - California Hospice Licensure Act of 1990

ARTICLE 1 - General

1745

(a)  The purposes of this chapter are to provide for the licensure of hospices by the state department in order to ensure the health and safety of patients, who by definition, are experiencing the last phases of life due to the existence of a terminal disease, and to permit qualified persons, political subdivisions of the state, and governmental agencies to comply with requirements of federal law regarding the provision of hospice care.

(b)  In enacting this chapter, it is the intent of the Legislature to allow all qualified persons, political subdivisions of the state, and governmental agencies to provide hospice services to the people of California. It is also the intent of the Legislature to distinguish between the functions of a volunteer hospice and a hospice requiring licensure. It is further the intent of the Legislature to require the state department to establish standards of quality care for licensed hospices.

(c)  It is the intent of the Legislature that regulations adopted by the state department pursuant to this chapter not be so burdensome or costly, or both, in terms of implementation, that hospices located in rural areas are forced to stop providing care. Therefore, the state department shall exercise discretion and program flexibility in regard to licensing hospices which are located in rural areas of the state.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)



1746

For the purposes of this chapter, the following definitions apply:

(a) “Bereavement services” means those services available to the surviving family members for a period of at least one year after the death of the patient, including an assessment of the needs of the bereaved family and the development of a care plan that meets these needs, both prior to and following the death of the patient.

(b) “Home health aide” has the same meaning as that term is defined in subdivision (c) of Section 1727.

(c) “Home health aide services” means those services described in subdivision (d) of Section 1727 that provide for the personal care of the terminally ill patient and the performance of related tasks in the patient’s home in accordance with the plan of care in order to increase the level of comfort and to maintain personal hygiene and a safe, healthy environment for the patient.

(d) “Hospice” means a specialized form of interdisciplinary health care that is designed to provide palliative care, alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phases of life due to the existence of a terminal disease, and provide supportive care to the primary caregiver and the family of the hospice patient, and that meets all of the following criteria:

(1) Considers the patient and the patient’s family, in addition to the patient, as the unit of care.

(2) Utilizes an interdisciplinary team to assess the physical, medical, psychological, social, and spiritual needs of the patient and the patient’s family.

(3) Requires the interdisciplinary team to develop an overall plan of care and to provide coordinated care that emphasizes supportive services, including, but not limited to, home care, pain control, and limited inpatient services. Limited inpatient services are intended to ensure both continuity of care and appropriateness of services for those patients who cannot be managed at home because of acute complications or the temporary absence of a capable primary caregiver.

(4) Provides for the palliative medical treatment of pain and other symptoms associated with a terminal disease, but does not provide for efforts to cure the disease.

(5) Provides for bereavement services following death to assist the family in coping with social and emotional needs associated with the death of the patient.

(6) Actively utilizes volunteers in the delivery of hospice services.

(7) To the extent appropriate, based on the medical needs of the patient, provides services in the patient’s home or primary place of residence.

(e) “Hospice facility” means a health facility as defined in subdivision (n) of Section 1250.

(f) “Inpatient care arrangements” means arranging for those short inpatient stays that may become necessary to manage acute symptoms or because of the temporary absence, or need for respite, of a capable primary caregiver. The hospice shall arrange for these stays, ensuring both continuity of care and the appropriateness of services.

(g) “An interdisciplinary team” means the hospice care team that includes, but is not limited to, the patient and patient’s family, a physician and surgeon, a registered nurse, a social worker, a volunteer, and a spiritual caregiver. The team shall be coordinated by a registered nurse and shall be under medical direction. The team shall meet regularly to develop and maintain an appropriate plan of care.

(h) “Medical direction” means those services provided by a licensed physician and surgeon who is charged with the responsibility of acting as a consultant to the interdisciplinary team, a consultant to the patient’s attending physician and surgeon, as requested, with regard to pain and symptom management, and a liaison with physician and surgeons in the community.

(i) “Multiple location” means a location or site from which a hospice makes available basic hospice services within the service area of the parent agency. A multiple location shares administration, supervision, policies and procedures, and services with the parent agency in a manner that renders it unnecessary for the site to independently meet the licensing requirements.

(j) “Palliative care” means patient and family-centered care that optimizes quality of life of a patient with a terminal illness by anticipating, preventing, and treating suffering. Palliative care throughout the continuum of illness involves addressing physical, intellectual, emotional, social, and spiritual needs and to facilitate patient autonomy, access to information, and choice.

(k) “Parent agency” means the part of the hospice that is licensed pursuant to this chapter and that develops and maintains administrative control of multiple locations. All services provided from each multiple location and parent agency are the responsibility of the parent agency.

(l) “Plan of care” means a written plan developed by the attending physician and surgeon, the medical director or physician and surgeon designee, and the interdisciplinary team that addresses the needs of a patient and family admitted to the hospice organization. The hospice shall retain overall responsibility for the development and maintenance of the plan of care and quality of services delivered.

(m) “Preliminary services” means those services authorized pursuant to subdivision (d) of Section 1749.

(n) “Skilled nursing services” means nursing services provided by or under the supervision of a registered nurse under a plan of care developed by the interdisciplinary team and the patient’s physician and surgeon to a patient and his or her family that pertain to the palliative, supportive services required by patients with a terminal illness. Skilled nursing services include, but are not limited to, patient assessment, evaluation and case management of the medical nursing needs of the patient, the performance of prescribed medical treatment for pain and symptom control, the provision of emotional support to both the patient and his or her family, and the instruction of caregivers in providing personal care to the patient. Skilled nursing services shall provide for the continuity of services for the patient and his or her family. Skilled nursing services shall be available on a 24-hour on-call basis.

(o) “Social services/counseling services” means those counseling and spiritual care services that assist the patient and his or her family to minimize stresses and problems that arise from social, economic, psychological, or spiritual needs by utilizing appropriate community resources, and maximize positive aspects and opportunities for growth.

(p) “Terminal disease” or “terminal illness” means a medical condition resulting in a prognosis of life of one year or less, if the disease follows its natural course.

(q) “Volunteer services” means those services provided by trained hospice volunteers who have agreed to provide service under the direction of a hospice staff member who has been designated by the hospice to provide direction to hospice volunteers. Hospice volunteers may be used to provide support and companionship to the patient and his or her family during the remaining days of the patient’s life and to the surviving family following the patient’s death.

(Amended by Stats. 2012, Ch. 673, Sec. 9. Effective January 1, 2013.)






ARTICLE 2 - Licensure

1747

(a)  No person, political subdivision of the state, or other governmental agency, that is not operating a hospice as of January 1, 1991, shall establish or operate a hospice without first obtaining a license under this chapter.

(b)  Any person, political subdivision of the state, or other governmental agency, that is operating a hospice as of January 1, 1991, may continue to operate the hospice only under the following conditions:

(1)  The person, political subdivision of the state, or other governmental agency shall apply to the state department for a license under this chapter within 60 days after forms for the application of licensure under this chapter are available from the state department.

(2)  The person, political subdivision of the state, or other governmental agency shall cease calling or referring to itself as a hospice upon the final decision of the director upholding the state department’s denial of an application for licensure under this chapter.

(c)  Nothing in this chapter shall preclude the ongoing use of the title “volunteer hospice” by those organizations that satisfy all of the following:

(1)  They do not provide skilled nursing services.

(2)  They do not charge patients or families for hospice services, and they do not receive third-party insurance payments for services rendered.

(3)  They satisfy the disclosure requirements specified in subdivision (c) of Section 1748.

(d)  A small and rural hospice is exempt from the licensing provisions of this chapter and the disclosure requirements of subdivision (c) of Section 1748. A small and rural hospice may provide skilled nursing services and may use the title “volunteer hospice.” For purposes of this chapter, a “small and rural hospice” means a hospice that provides services to less than 50 patients per year, does not charge for services, does not receive third-party payment for services rendered, and is not located in a standard metropolitan statistical area.

(Amended by Stats. 1997, Ch. 492, Sec. 2. Effective January 1, 1998.)



1747.1

A hospice program certified in accordance with federal Medicare hospice conditions of participation shall be exempt from subdivision (a) of Section 1747, but shall be subject to Section 1726 unless it elects to apply for hospice licensure. A hospice program that elects to apply for hospice licensure shall thereafter be subject to all the hospice licensure requirements set forth in this chapter.

(Added by Stats. 1994, Ch. 985, Sec. 1.5. Effective January 1, 1995.)



1747.5

Each hospice licensed pursuant to this chapter shall maintain, and revise as needed, and implement policies regarding the purchase, storage, furnishing, and transportation of legend devices that are reviewed annually by a group of professional personnel, including a physician and surgeon, a pharmacist, and a registered nurse, and are revised as needed. As used in this section, legend devices means any device that bears the label “Caution: federal law restricts this device to sale by or on the order of a ____,” or words of similar meaning.

(Added by Stats. 1992, Ch. 1104, Sec. 6. Effective September 29, 1992.)



1748

(a)  Except as otherwise provided in subdivision (b) or (d) of Section 1747, no person, political subdivision of the state, or other governmental agency shall establish, conduct, maintain, or represent itself as a hospice unless a license has been issued under this chapter. Multiple locations need not obtain a separate license. Multiple locations shall be listed on the license of the parent agency and each shall pay a licensing fee in the amount prescribed by subdivision (a) of Section 1750.

(b)  Any person, political subdivision of the state, or other governmental agency desiring a license to establish a hospice shall file with the state department a verified application on a form prescribed and furnished by the state department which contains any information as may be required by the state department for the proper administration and enforcement of this chapter.

(c)  Any hospice that is not required to obtain a license under this chapter shall disclose in all advertisements and information provided to the public all of the following information:

(1)  It is not required to be licensed and is not regulated by the state department.

(2)  Any complaint against the hospice should be directed to the local district attorney and the state department.

(3)  Any complaint against personnel licensed by a board or committee within the Department of Consumer Affairs and employed by the hospice should be directed to the respective board or committee. Any complaint against a certified home health aide or certified nurse assistant shall be directed to the state department.

The address and phone number of any state agency, board, or committee which is responsible for addressing complaints shall be provided by the hospice, upon request, to any patient of the hospice.

(Amended by Stats. 1997, Ch. 492, Sec. 3. Effective January 1, 1998.)



1749

(a) To qualify for a license under this chapter, an applicant shall satisfy all of the following:

(1) Be of good moral character. If the applicant is a franchise, franchisee, firm, association, organization, partnership, business trust, corporation, company, political subdivision of the state, or governmental agency, the person in charge of the hospice for which the application for a license is made shall be of good moral character.

(2) Demonstrate the ability of the applicant to comply with this chapter and any rules and regulations promulgated under this chapter by the state department.

(3) File a completed application with the state department that was prescribed and furnished pursuant to Section 1748.

(b) In order for a person, political subdivision of the state, or other governmental agency to be licensed as a hospice it shall satisfy the definition of a hospice contained in Section 1746, and also provide, or make provision for, the following basic services:

(1) Skilled nursing services.

(2) Social services/counseling services.

(3) Medical direction.

(4) Bereavement services.

(5) Volunteer services.

(6) Inpatient care arrangements.

(7) Home health aide services.

(c) The services required to be provided pursuant to subdivision (b) shall be provided in compliance with the “Standards for Quality Hospice Care, 2003,” as available from the California Hospice and Palliative Care Association, until the state department adopts regulations establishing alternative standards pursuant to subdivision (e).

(d) (1) Notwithstanding any provision of law to the contrary, to meet the unique needs of the community, licensed hospices may provide, in addition to hospice services authorized in this chapter, any of the following preliminary services for any person in need of those services, as determined by the physician and surgeon, if any, in charge of the care of a patient, or at the request of the patient or family:

(A) Preliminary palliative care consultations.

(B) Preliminary counseling and care planning.

(C) Preliminary grief and bereavement services.

(2) Preliminary services authorized pursuant to this subdivision may be provided concurrently with curative treatment to a person who does not have a terminal prognosis or who has not elected to receive hospice services only by licensed and certified hospices. These services shall be subject to the schedule of benefits under the Medi-Cal program, pursuant to subdivision (w) of Section 14132 of the Welfare and Institutions Code.

(e) The state department may adopt regulations establishing standards for any or all of the services required to be provided under subdivision (b). The regulations of the state department adopted pursuant to this subdivision shall supersede the standards referenced in subdivision (c) to the extent the regulations duplicate or replace those standards.

(Amended by Stats. 2004, Ch. 825, Sec. 3. Effective January 1, 2005.)



1749.5

The Legislature recognizes that hospices can apply for certification for their hospice programs from the federal Medicare program. If the department has determined during any combined licensing and certification survey that a hospice is in substantial compliance with a requirement, the department shall not be redundant by also reviewing the similar licensing or certification requirements.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)



1750

(a) Each new and renewal application for a license under this chapter shall be accompanied by an annual Licensing and Certification Program fee set in accordance with Section 1266.

(b) All hospices shall maintain compliance with the licensing requirements. These requirements shall not, however, prohibit the use of alternate concepts, methods, procedures, techniques, space, equipment, personnel qualifications, or the conducting of pilot projects, necessary for program flexibility. Program flexibility shall be carried out with provision for safe and adequate patient care and with prior written approval of the state department. A written request for program flexibility and substantiating evidence supporting the request shall be submitted by the applicant or licensee to the state department. The state department shall approve or deny the request within 60 days of submission. Approval shall be in writing and shall provide for the terms and conditions under which program flexibility is approved. A denial shall be in writing and shall specify the basis therefor. If after investigation the state department determines that a hospice using program flexibility pursuant to this section is operating in a manner contrary to the terms or conditions of the approval for program flexibility, the director shall immediately revoke that approval.

(c) Each hospice shall, on or before March 15 of each year, file with the Office of Statewide Health Planning and Development (OSHPD), upon forms furnished by OSHPD, a verified report for the preceding calendar year upon all matters requested by OSHPD. This report may include, but not be limited to, data pertaining to age of patients, diagnostic categories of patients, and number of visits by service provided.

(Amended by Stats. 2006, Ch. 74, Sec. 25. Effective July 12, 2006.)



1751

(a)  Upon an applicant’s filing an application for licensure under this chapter and compliance with this chapter and the rules and regulations adopted by the state department under this chapter, the state department shall issue to the applicant a license to operate as a hospice. Any fees required pursuant to Section 1750 shall be paid before a license is issued. Licensure also may be denied by the state department as specified in Section 1755.

(b)  Each license issued under this chapter shall expire 24 months from the date of its issuance.

(c)  A biennial application for the renewal of a license, accompanied by any fee required pursuant to subdivision (b) of Section 1750, shall be filed with the state department no less than 30 days prior to the expiration date of the license. The failure to file an application for renewal within the time required by this subdivision shall result in the expiration of the license.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)






ARTICLE 3 - Enforcement

1752

(a)  A licensed hospice, at the state department’s option, may periodically be inspected by a duly authorized representative of the state department. Reports of each inspection shall be prepared by the representative who conducted the inspection, upon forms prepared and furnished by the state department, and filed with the state department. The inspection shall be for the purpose of ensuring that this chapter and the rules and regulations adopted under this chapter are being followed.

(b)  Any officer, employee, or agent of the state department, who has been assigned the responsibility of enforcing this chapter, may enter and inspect any building or premises where hospice care is being provided, as well as any form, record, or file of a licensee at any reasonable time to assure compliance with, or to prevent the violation of, any provision of this chapter.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)



1753

(a)  The state department shall adopt, amend, or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, reasonable rules and regulations as may be necessary or proper to carry out the purposes and intent of this chapter and to enable the state department to exercise the powers and perform the duties conferred upon it by this chapter. The state department shall adopt any regulation needed to commence the licensing of hospices pursuant to this chapter on or before June 30, 1992. The department shall consult with licensed hospices, small and rural hospices, and volunteer hospice providers in developing regulations pursuant to this chapter.

(b)  The state department shall adopt rules and regulations regarding the purchase, storage, furnishing, and transportation of legend devices for a patient of a hospice. As used in this subdivision, “legend devices” means any device that bears the label “Caution: federal law restricts this device to sale by or on the order of a ____” or words of similar meaning.

(Amended by Stats. 1992, Ch. 1104, Sec. 7. Effective September 29, 1992.)



1754

(a)  Any licensee may, with the approval of the state department, surrender his or her license for suspension or cancellation by the state department.

(b)  Any license suspended or canceled pursuant to this section may be reinstated by the state department upon receipt of an application showing compliance with this chapter.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)



1755

(a)  The state department may deny any application for licensure, or suspend or revoke any license issued, under this chapter upon any of the following grounds:

(1)  Violation by the applicant or licensee of this chapter or any rules and regulations promulgated by the state department under this chapter.

(2)  Any felony conviction of the applicant or licensee for the violation of any law of this state.

(3)  Any conviction of the applicant or licensee for aiding, abetting, or permitting the commission of any act that is a felony in this state.

(4)  The applicant’s or licensee’s misrepresentation of a material fact in the application for a license under this chapter.

(b)  Proceedings for the denial, suspension, or revocation of licenses under this chapter shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. In the case of a conflict between this chapter and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, Chapter 5 (commencing with Section 11500) shall control.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)



1756

(a)  The suspension, expiration, or forfeiture by operation of law of a license issued by the state department under this chapter, the suspension or cancellation of a license by order of the state department or by order of a court of law, or the surrender of a license without the written consent of the state department shall not deprive the state department of its authority to institute or continue any disciplinary proceeding against the licensee pursuant to this chapter.

(b)  Any license revoked pursuant to this chapter may be reinstated pursuant to Section 11522 of the Government Code.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)



1757

Any person who violates any provision of this chapter or any rule or regulation promulgated under this chapter is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not to exceed five hundred dollars ($500), by imprisonment in the county jail for a period not to exceed 180 days, or by both the fine and imprisonment.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)



1758

The director may bring an action to enjoin the violation or threatened violation of Section 1748 in the superior court in and for the county in which the violation occurred or is about to occur. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show the lack of an adequate remedy at law or to allege facts necessary to show or tending to show irreparable damage or loss.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)



1759

The district attorney of every county shall, upon application by the state department or its authorized representative, institute and conduct the prosecution within his or her county of any action for violation of this chapter.

(Added by Stats. 1990, Ch. 1343, Sec. 1.)









CHAPTER 8.6 - Pediatric Day Health and Respite Care Facilities

1760

In enacting this chapter, it is the intent of the Legislature to create, within the state department, a program for licensing pediatric day health and respite care facilities to serve the needs of medically fragile and terminally ill children and their families.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)



1760.2

As used in this chapter, the following definitions shall apply:

(a)  “Pediatric day health and respite care facility” means a facility which provides an organized program of therapeutic social and day health activities and services and limited 24-hour inpatient respite care to medically fragile children 21 years of age or younger, including terminally ill and technology dependent children.

(b)  “Medically fragile” means having an acute or chronic health problem which requires therapeutic intervention and skilled nursing care during all or part of the day. Medically fragile problems include, but are not limited to, HIV disease, severe lung disease requiring oxygen, severe lung disease requiring ventilator or tracheostomy care, complicated spina bifida, heart disease, malignancy, asthmatic exacerbations, cystic fibrosis exacerbations, neuromuscular disease, encephalopathies, and seizure disorders.

(c)  “Technology-dependent child” means a person from birth through 21 years of age who has a chronic disability, requires the routine use of a specific medical device to compensate for the loss of use of a life sustaining body function, and requires daily, ongoing care or monitoring by trained personnel.

(d)  “Respite care” means day and 24-hour relief for the parent or guardian and care for the child. Twenty-four hour inpatient respite care includes, but is not limited to, 24-hour nursing care, meals, socialization, and developmentally appropriate activities. As used in this chapter, “24-hour inpatient respite care” is limited to no more than 30 intermittent or continuous days per patient per calendar year.

(e)  “Comprehensive case management” means locating, coordinating, and monitoring services for the eligible client population and includes all of the following:

(1)  Screening of client referrals to identify those persons who can benefit from the available services.

(2)  Comprehensive client assessment to determine the services needed.

(3)  Coordinating the development of an interdisciplinary comprehensive care plan.

(4)  Determining individual case cost effectiveness and available sources of funding.

(5)  Identifying and maximizing informal sources of care.

(6)  Ongoing monitoring of service delivery to determine the optimum type, amount, and duration of services provided.

(f)  “License” means a basic permit to operate a pediatric day health and respite care facility. With respect to a health facility licensed pursuant to Chapter 2 (commencing with Section 1250), “license” means a special permit authorizing the health facility to provide pediatric day health and respite care services as a separate program in a distinct part of the facility.

(g)  “State department” means the State Department of Health Services.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)



1760.4

(a)  The state department shall develop and adopt regulations for the licensure of, and shall license, pediatric day health and respite care facilities. The regulations shall include minimum standards for the following:

(1)  Adequacy, safety, and sanitation of the physical plant and equipment.

(2)  Staffing with duly qualified personnel.

(3)  Training of the staff.

(4)  Providing the services offered.

These regulations shall be filed with the Secretary of State no later than July 1, 1993.

(b)  The state department shall establish within the state department an advisory committee of experts to assist in the development of the regulations required pursuant to this section. A representative of the state department shall act as chairperson of the committee. The members of the committee shall serve without compensation, but shall be reimbursed by the state department for all necessary expenses incurred in the actual performance of their duties. To the extent sufficient funds have been appropriated in the Budget Act, the state department may provide staff support to the committee as the state department deems is necessary for the conduct of the committee’s business. The committee shall meet at the state director’s pleasure until the time that the proposed regulations are presented for adoption at the public hearing.

(c)  Pending adoption of the regulations pursuant to subdivision (b), an entity may be licensed as a pediatric day health and respite care facility if it meets interim regulations administered by the state department for congregate living health facilities pursuant to Section 1267.13.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)



1760.5

The annual Licensing and Certification Program fee for a pediatric day health and respite care facility, as defined in Section 1760.2, shall be set in accordance with Section 1266.

(Added by Stats. 2006, Ch. 74, Sec. 26. Effective July 12, 2006.)



1760.6

(a)  A pediatric day health and respite care facility shall provide all of the following services:

(1)  Medical.

(2)  Nursing.

(3)  Pharmacy.

(4)  Nutrition.

(5)  Socialization.

(6)  Developmentally appropriate activities.

(b)  Services which may be provided by a pediatric day health and respite care facility include, but are not limited to, any of the following:

(1)  Physical therapy.

(2)  Developmental services.

(3)  Occupational and speech therapy.

(4)  Educational and psychological services.

(5)  Respite care.

(6)  Instruction for parents or guardians.

(7)  Comprehensive case management, if not otherwise available for the client.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)



1760.8

(a)  A pediatric day health and respite care facility may establish admission criteria based upon the compatibility of the developmental needs of the persons served and the facility’s ability to meet those needs. All admission criteria established by the facility shall be approved by the state department.

(b)  A child accepted for care in a pediatric day health and respite care facility shall satisfy all of the following criteria:

(1)  Be medically stable, as determined by the child’s attending physician and surgeon.

(2)  Be under the care of a physician and surgeon who approves the plan of care.

(3)  Have current immunization records unless medically contraindicated as stated by the child’s attending physician and surgeon at the time of admission and pose no significant risk of infection to others in the facility.

(4)  Have the consent of the parent or legal guardian for the admission.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)



1761

Pediatric day health and respite care facilities shall be separately licensed.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)



1761.2

(a)  Pediatric day health and respite care facilities shall meet the same fire safety standards adopted by the State Fire Marshal that apply to community care facilities, as defined in Section 1502, of similar size and with clients of similar age and ambulatory status. No other state or local requirements relating to fire safety shall apply to these facilities and the requirements in this section shall be uniformly enforced by state and local fire authorities.

(b)  Pediatric day health and respite care facilities shall meet the same seismic safety standards that apply to community care facilities, as defined in Section 1502, of similar size and with clients of similar age and ambulatory status. No additional state or local requirements relating to seismic safety shall apply to these facilities.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)



1761.4

A pediatric day health and respite care facility of six beds or less shall be considered a residential use of property for purposes of any zoning ordinance or law related to the residential use of property. This section does not prohibit any city, county, or other local public entity from placing restrictions on building heights, setback, lot dimensions, or placement of signs of a pediatric day health and respite care facility as long as those restrictions are identical to those applied to single-family residences.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)



1761.6

A pediatric day health and respite care facility shall conspicuously post the license, or a true copy thereof, in a location accessible to public view.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)



1761.8

A pediatric day health and respite care facility shall not be subject to architectural plan review or field inspection by the Office of Statewide Health Planning and Development. However, as part of the application for licensure, an applicant shall submit evidence of compliance with local building code requirements. In addition, the physical environment shall be adequate to provide the level of care and service required by the clients of the facility as determined by the state department.

(Added by Stats. 1990, Ch. 1227, Sec. 8. Effective September 24, 1990.)






CHAPTER 9 - Mobile Health Care Units

1765.101

This chapter shall be known, and may be cited as, the Mobile Health Care Services Act.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.105

As used in this chapter, the following definitions shall apply:

(a)  “Parent facility” means a health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2, or a clinic licensed pursuant to Chapter 1 (commencing with Section 1200) of Division 2.

(b)  (1)  “Mobile service unit” or “mobile unit” means a special purpose commercial coach as defined in Section 18012.5, or a commercial coach as defined in Section 18001.8, that provides services as set forth in Section 1765.110, and meets any of the following criteria:

(A)  Is approved pursuant to this chapter by the state department as a service of a licensed health facility, as defined in Section 1250.

(B)  Is approved by the state department pursuant to this chapter as a service of a licensed clinic, as defined in Section 1200.

(C)  Is licensed pursuant to this chapter by the state department as a clinic, as defined in Section 1200.

(D)  Is licensed pursuant to this chapter as an “other” type of approved mobile unit by the state department. “Other” types of approved mobile units shall be limited to mobile units performing services within new health facility or clinic licensure categories created after the effective date of this chapter. The State Department of Health Services shall not create a new health facility or clinic licensure category under this subparagraph absent a legislative mandate.

(2)  “Mobile service unit” or “mobile unit” does not mean a modular, relocatable, or transportable unit that is designed to be placed on a foundation when it reaches its destination, nor does it mean any entity that is exempt from licensure pursuant to Section 1206.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.110

The purpose of this chapter is to provide for the use of mobile units to provide medical, diagnostic, and treatment services, in order to help ensure the availability of quality health care services for patients who receive care in remote or underserved areas and for patients who need specialized types of medical care provided in a cost-effective way.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.115

A mobile unit may operate as one of the following:

(a)  As an adjunct to a licensed health facility or to a licensed clinic.

(b)  As an independent-freestanding clinic pursuant to Chapter 1 (commencing with Section 1200).

(c)  As an “other” type of approved mobile unit.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.117

The state department shall charge applicants a licensure fee as follows:

(a)  Pursuant to Chapter 1 (commencing with Section 1200), or Chapter 2 (commencing with Section 1250).

(b)  Pursuant to the applicable section of the Health and Safety Code that creates a new health facility or clinic licensure category.

(c)  No additional licensure fee will be imposed solely because a service is to be provided in a mobile unit.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.120

Compliance with all of the following criteria shall be required prior to licensure:

(a)  The mobile unit shall comply with the applicable requirements of the Vehicle Code, and shall have a vehicle identification number.

(b)  The mobile unit shall bear an insignia issued by the Department of Housing and Community Development pursuant to Section 18026.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.125

(a)  Except as provided in subdivision (b), no person, political subdivision of the state, or governmental agency shall operate a mobile service unit without first obtaining a license or an addition to existing licensure under this chapter unless exempt from licensure under Section 1206.

(b)  Any person, political subdivision of the state, or governmental agency, that was operating a mobile unit as of January 1, 1994, may continue to operate the mobile unit only under the following conditions:

(1)  The person, political subdivision of the state, or governmental agency shall apply to the state department for a mobile unit license, or an addition to existing licensure, via a request for licensure under this chapter by March 1, 1994.

(2)  The person, political subdivision of the state, or governmental agency shall cease operating the mobile unit upon a final decision of the state department denying the application for licensure or addition to licensure under this chapter.

(c)  Notwithstanding any other provision of this chapter, after the initial licensure, or the initial approval of the addition to existing licensure of a parent facility, to operate a mobile service unit, the department shall not require that each site where the mobile unit operates be licensed or approved by the department unless the mobile unit will be operating outside of the proposed area or areas specified in the application pursuant to paragraph (4) of subdivision (b) of Section 1765.130.

(Amended by Stats. 2002, Ch. 111, Sec. 2. Effective January 1, 2003.)



1765.130

(a)  Any applicant under this chapter shall file with the state department an application. The application shall be on forms prescribed and furnished by the state department that shall contain any information as may be required by the state department for the proper administration and enforcement of this chapter.

(b)  An applicant health facility or clinic pursuant to this chapter shall submit an application to the licensing and certification district office of the state department stating with specificity all of the following:

(1)  The proposed service to be provided.

(2)  The expected hours and days of operation.

(3)  The type and the manufacturer of the mobile unit contemplated.

(4)  The proposed area or areas where the mobile unit will be providing services.

(c)  An applicant for licensure as an independently licensed clinic under this chapter shall submit a verified application to the state department on the appropriate forms for the type of clinic for which it wishes to obtain licensure.

(d)  Prior to granting approval to an applicant parent facility for operation of a mobile unit under the parent facility’s existing licensure pursuant to this chapter, or prior to granting license for an independent mobile unit, the state department shall conduct an onsite inspection, including, but not limited to, a review of policies and procedures.

(e)  Supplemental services offered via mobile units shall be listed by the state department as an approved or supplemental service on the license of the parent facility.

(f)  Licenses issued by the state department authorizing operation of a mobile unit as an addition to existing parent facility licensure shall be posted at the parent facility. Licenses authorizing operation of a clinic as a mobile unit shall be posted at the administrative headquarters of the licensee. A true copy of the license shall be posted within the mobile unit.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.135

(a)  To qualify for a license under this chapter, an applicant shall satisfy all the requirements of this chapter, the applicable requirements of Chapter 1 (commencing with Section 1200) or of Chapter 2 (commencing with Section 1250) of Division 2, and all applicable regulations.

(b)  The applicant shall file a completed application with the state department.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.140

(a)  Mobile units that provide services as an addition to the existing license of a parent facility shall be subject to the same requirements and regulations as the parent facility, except that, instead of complying with the physical plant requirements applicable to the parent facility, they shall comply with the mobile unit requirements contained in this chapter.

(b)  Clinics licensed as mobile units shall be subject to the same requirements and regulations as any other clinic, except that, instead of complying with the physical plant requirements applicable to the clinic, the mobile unit shall comply with the mobile unit requirements contained in this chapter.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.145

(a) A licensee using mobile services pursuant to this chapter shall, at the department’s option, be periodically inspected, in addition to any inspections required pursuant to the parent facility licensure requirements, by a duly authorized representative of the department. Reports of each inspection shall be prepared by the representative conducting it upon forms prepared and furnished by the department and filed with the department. The inspection shall be for the purpose of ensuring that this chapter and the rules and regulations of the department adopted under this chapter are being followed.

(b) Any officer, employee, or agent of the department may enter and inspect any building, premises, or vehicle and may have access to and inspect any document, file, or other record, of a mobile unit or of a parent facility operating a mobile unit, at any reasonable time to assure compliance with, or to prevent violation of, this chapter.

(c) After the initial licensure, or the initial approval of the addition to existing licensure of a parent facility, the mobile unit shall be periodically reviewed for compliance. When approved as additions to the existing licensure of a parent facility, reviews shall be conducted as a part of the parent facility’s regular inspection. When the mobile unit is an independently licensed clinic, it shall be reviewed in accordance with the licensing inspection schedule for clinics.

(d) Demonstration of a mock emergency drill shall be observed by department staff in the mobile unit on a site where patient mobility is limited.

(Amended by Stats. 2006, Ch. 538, Sec. 366. Effective January 1, 2007.)



1765.150

(a) The mobile unit shall be of sufficient size and shall be arranged in a manner that is appropriate for the provision of those health care services that it is licensed to provide.

(b) The mobile unit shall be equipped with appropriate utilities for the comfort and safety of patients. The Office of Statewide Health Planning and Development shall review and approve hospital-provided utility connections for mobile units that require utility hookups with general acute care hospitals.

(c) The mobile unit shall be maintained in good repair and in a clean and sanitary manner.

(d) All proposed modifications to previously approved services and procedures shall be reviewed and approved by the state department before they are implemented. Modifications to the mobile service unit shall be approved by the Department of Housing and Community Development pursuant to Section 18029.

(e) The licensee shall report to the department the location of the site at least 24 hours prior to the operation of a mobile unit at any site for the first time.

(f) Notification required by subdivision (e) shall be waived when the mobile unit operates at any site for the first time at the request of federal, state, or local authorities for the purposes of responding to state or locally declared emergencies as defined in subdivisions (a), (b), and (c) of Section 8558 of the Government Code, federally declared emergencies, and declared public health emergencies as defined in Section 101080 for the duration of the emergency.

(Amended by Stats. 2008, Ch. 360, Sec. 1. Effective January 1, 2009.)



1765.155

(a) The licensed parent facility or clinic shall be responsible for obtaining approvals for the site or sites of the mobile unit as required by the local planning, zoning, and fire authorities.

(b) The mobile unit shall be situated for safe and comfortable patient access. The mobile unit shall comply with all local parking laws. Any parking restrictions developed by a parent facility or clinic for mobile units shall be strictly enforced by the parent facility or clinic.

(c) The parent facility or clinic shall ensure that there is sufficient lighting around the perimeter of the site from which the mobile unit provides any services.

(Amended by Stats. 2008, Ch. 360, Sec. 2. Effective January 1, 2009.)



1765.160

Any licensee using mobile services pursuant to this chapter shall do all of the following:

(a)  Have written policies established by the governing body of the licensee, to govern the services that the mobile unit provides. The policies shall include, but shall not be limited to, policies related to patient care, personnel training and orientation, personnel supervision, and evaluation of services provided by the mobile unit.

(b)  Have written policies regarding patient selection criteria.

(c)  Develop and implement the written policies and procedures for the mobile unit in consultation with other appropriate health care professionals.

(d)  Ensure that the written policies and procedures are consistent with the policies and procedures of the parent facility, if any.

(e)  Ensure that the policies and written procedures shall be approved by the governing body, administration, and medical staff of the licensee, where appropriate.

(f)  Ensure that the written policies and procedures include, but are not limited to, all of the following:

(1)  Scope of services.

(2)  Procedures for the performance of the services provided.

(3)  Quality assurance.

(4)  Infection control.

(5)  Medical record documentation of services provided, as appropriate.

(6)  Transport of patients, including, but not limited to, method, special equipment, necessary personnel, and protection from inclement weather.

(7)  Emergency services and evacuation plan for the mobile unit.

(A)  A licensee using mobile services pursuant to this chapter shall specify in writing policies and procedures for emergencies including fire, natural disaster, and medical emergencies. In its policies and procedures, the mobile unit shall address the emergency plan required of the parent facility and state how the plans shall be coordinated.

(B)  A licensee using mobile services pursuant to this chapter shall familiarize its employees and each patient with the policies and procedures adopted pursuant to subparagraph (A).

(C)  A licensee using mobile services pursuant to this chapter shall maintain written transfer agreements that shall include, but shall not be limited to, provisions for communication with, and transportation to, one or more nearby hospitals and other health facilities as needed to meet medical emergencies. The mobile unit shall develop procedures that include personnel needed to assist in the transfer, as well as provisions for meeting medical needs to accommodate the emergency transfer.

(8)  Location.

(9)  Schedule of mobile unit services.

(g)  Maintain clinical records on each patient, in accordance with regulations.

(h)  Maintain a mobile unit services log that shall include, but shall not be limited to, all of the following:

(1)  Patient chart or identification number.

(2)  Name, age, and sex of patient.

(3)  Site, date, time, and as appropriate, duration of procedure.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.165

(a)  For general acute care hospitals, mobile unit services shall not be utilized as a primary source for a basic hospital service, as defined in subdivision (a) of Section 1250, unless in response to a natural disaster or other emergency situation.

(b)  The mobile services provided in a mobile unit operated by a parent facility shall be licensed to the parent facility, even though it may be operated pursuant to a contract. When a contract of this type exists with a licensed parent facility for the provision of mobile unit services, all of the following shall apply:

(1)  Mobile units shall be treated as part of the parent facility for licensure purposes.

(2)  Each parent facility shall document the designated service and staff that have administrative responsibility for the mobile unit.

(3)  The parent facility shall maintain the administrative and professional responsibility for the mobile unit. All liabilities for noncompliance regarding the provisions of services in the mobile unit shall be that of the parent facility.

(4)  Procedures and services to be provided in the mobile unit shall be in accordance with recognized acceptable standards of practice.

(5)  Coordination with the owner of the mobile unit vehicle for availability of the vehicle at the site for required inspections shall be the responsibility of the parent facility.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.170

The mobile unit shall comply with all of the following:

(a)  It shall have supplies and equipment to meet the needs of the patients served.

(b)  Any mobile unit X-ray equipment shall be in compliance with the requirements in the California Radiation Control Regulations, Title 17, California Code of Regulations.

(c)  The mobile unit shall have fire safety equipment as specified by the fire authority having jurisdiction, including but not limited to, at least two fire extinguishers of 2A:20 BC rating.

(d)  Documented evidence of preventative maintenance and calibration procedures of mobile unit equipment shall conform to the manufacturer’s specifications.

(e)  Use of the equipment in mobile units shall conform to the manufacturer’s specifications.

(f)  The mobile unit shall have a telecommunications device.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)



1765.175

The state department shall adopt, amend, or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, rules and regulations as it determines may be necessary to carry out the purposes and intent of this chapter and to enable the state department to exercise the powers and perform the duties conferred upon it by this chapter. Until the state department adopts regulations relating to provision of services by a chronic hemodialysis clinic, a surgery clinic, or a rehabilitation clinic, mobile units licensed or seeking licensure, in these categories shall comply with federal certification standards for end stage renal disease clinics, ambulatory surgery clinics, or comprehensive outpatient rehabilitation facilities, as applicable.

(Added by Stats. 1993, Ch. 1020, Sec. 2. Effective January 1, 1994.)






CHAPTER 10 - Continuing Care Contracts

ARTICLE 1 - General Provisions

1770

The Legislature finds, declares, and intends all of the following:

(a)  Continuing care retirement communities are an alternative for the long-term residential, social, and health care needs of California’s elderly residents and seek to provide a continuum of care, minimize transfer trauma, and allow services to be provided in an appropriately licensed setting.

(b)  Because elderly residents often both expend a significant portion of their savings in order to purchase care in a continuing care retirement community and expect to receive care at their continuing care retirement community for the rest of their lives, tragic consequences can result if a continuing care provider becomes insolvent or unable to provide responsible care.

(c)  There is a need for disclosure concerning the terms of agreements made between prospective residents and the continuing care provider, and concerning the operations of the continuing care retirement community.

(d)  Providers of continuing care should be required to obtain a certificate of authority to enter into continuing care contracts and should be monitored and regulated by the State Department of Social Services.

(e)  This chapter applies equally to for-profit and nonprofit provider entities.

(f)  This chapter states the minimum requirements to be imposed upon any entity offering or providing continuing care.

(g)  Because the authority to enter into continuing care contracts granted by the State Department of Social Services is neither a guarantee of performance by the providers nor an endorsement of any continuing care contract provisions, prospective residents must carefully consider the risks, benefits, and costs before signing a continuing care contract and should be encouraged to seek financial and legal advice before doing so.

(Amended by Stats. 2000, Ch. 820, Sec. 1. Effective January 1, 2001.)



1771

Unless the context otherwise requires, the definitions in this section govern the interpretation of this chapter.

(a) (1) “Affiliate” means any person, corporation, limited liability company, business trust, trust, partnership, unincorporated association, or other legal entity that directly or indirectly controls, is controlled by, or is under common control with, a provider or applicant.

(2) “Affinity group” means a grouping of entities sharing a common interest, philosophy, or connection (e.g., military officers, religion).

(3) “Annual report” means the report each provider is required to file annually with the department, as described in Section 1790.

(4) “Applicant” means any entity, or combination of entities, that submits and has pending an application to the department for a permit to accept deposits and a certificate of authority.

(5) “Assisted living services” includes, but is not limited to, assistance with personal activities of daily living, including dressing, feeding, toileting, bathing, grooming, mobility, and associated tasks, to help provide for and maintain physical and psychosocial comfort.

(6) “Assisted living unit” means the living area or unit within a continuing care retirement community that is specifically designed to provide ongoing assisted living services.

(7) “Audited financial statement” means financial statements prepared in accordance with generally accepted accounting principles including the opinion of an independent certified public accountant, and notes to the financial statements considered customary or necessary to provide full disclosure and complete information regarding the provider’s financial statements, financial condition, and operation.

(b) (reserved)

(c) (1) “Cancel” means to destroy the force and effect of an agreement or continuing care contract.

(2) “Cancellation period” means the 90-day period, beginning when the resident physically moves into the continuing care retirement community, during which the resident may cancel the continuing care contract, as provided in Section 1788.2.

(3) “Care” means nursing, medical, or other health-related services, protection or supervision, assistance with the personal activities of daily living, or any combination of those services.

(4) “Cash equivalent” means certificates of deposit and United States treasury securities with a maturity of five years or less.

(5) “Certificate” or “certificate of authority” means the certificate issued by the department, properly executed and bearing the State Seal, authorizing a specified provider to enter into one or more continuing care contracts at a single specified continuing care retirement community.

(6) “Condition” means a restriction, specific action, or other requirement imposed by the department for the initial or continuing validity of a permit to accept deposits, a provisional certificate of authority, or a certificate of authority. A condition may limit the circumstances under which the provider may enter into any new deposit agreement or contract, or may be imposed as a condition precedent to the issuance of a permit to accept deposits, a provisional certificate of authority, or a certificate of authority.

(7) “Consideration” means some right, interest, profit, or benefit paid, transferred, promised, or provided by one party to another as an inducement to contract. Consideration includes some forbearance, detriment, loss, or responsibility, that is given, suffered, or undertaken by a party as an inducement to another party to contract.

(8) “Continuing care contract” means a contract that includes a continuing care promise made, in exchange for an entrance fee, the payment of periodic charges, or both types of payments. A continuing care contract may consist of one agreement or a series of agreements and other writings incorporated by reference.

(9) “Continuing care promise” means a promise, expressed or implied, by a provider to provide one or more elements of care to an elderly resident for the duration of his or her life or for a term in excess of one year. Any such promise or representation, whether part of a continuing care contract, other agreement, or series of agreements, or contained in any advertisement, brochure, or other material, either written or oral, is a continuing care promise.

(10) “Continuing care retirement community” means a facility located within the State of California where services promised in a continuing care contract are provided. A distinct phase of development approved by the department may be considered to be the continuing care retirement community when a project is being developed in successive distinct phases over a period of time. When the services are provided in residents’ own homes, the homes into which the provider takes those services are considered part of the continuing care retirement community.

(11) “Control” means directing or causing the direction of the financial management or the policies of another entity, including an operator of a continuing care retirement community, whether by means of the controlling entity’s ownership interest, contract, or any other involvement. A parent entity or sole member of an entity controls a subsidiary entity provider for a continuing care retirement community if its officers, directors, or agents directly participate in the management of the subsidiary entity or in the initiation or approval of policies that affect the continuing care retirement community’s operations, including, but not limited to, approving budgets or the administrator for a continuing care retirement community.

(d) (1) “Department” means the State Department of Social Services.

(2) “Deposit” means any transfer of consideration, including a promise to transfer money or property, made by a depositor to any entity that promises or proposes to promise to provide continuing care, but is not authorized to enter into a continuing care contract with the potential depositor.

(3) “Deposit agreement” means any agreement made between any entity accepting a deposit and a depositor. Deposit agreements for deposits received by an applicant prior to the department’s release of funds from the deposit escrow account shall be subject to the requirements described in Section 1780.4.

(4) “Depository” means a bank or institution that is a member of the Federal Deposit Insurance Corporation or a comparable deposit insurance program.

(5) “Depositor” means any prospective resident who pays a deposit. Where any portion of the consideration transferred to an applicant as a deposit or to a provider as consideration for a continuing care contract is transferred by a person other than the prospective resident or a resident, that third-party transferor shall have the same cancellation or refund rights as the prospective resident or resident for whose benefit the consideration was transferred.

(6) “Director” means the Director of Social Services.

(e) (1) “Elderly” means an individual who is 60 years of age or older.

(2) “Entity” means an individual, partnership, corporation, limited liability company, and any other form for doing business. Entity includes a person, sole proprietorship, estate, trust, association, and joint venture.

(3) “Entrance fee” means the sum of any initial, amortized, or deferred transfer of consideration made or promised to be made by, or on behalf of, a person entering into a continuing care contract for the purpose of ensuring care or related services pursuant to that continuing care contract or as full or partial payment for the promise to provide care for the term of the continuing care contract. Entrance fee includes the purchase price of a condominium, cooperative, or other interest sold in connection with a promise of continuing care. An initial, amortized, or deferred transfer of consideration that is greater in value than 12 times the monthly care fee shall be presumed to be an entrance fee.

(4) “Equity” means the value of real property in excess of the aggregate amount of all liabilities secured by the property.

(5) “Equity interest” means an interest held by a resident in a continuing care retirement community that consists of either an ownership interest in any part of the continuing care retirement community property or a transferable membership that entitles the holder to reside at the continuing care retirement community.

(6) “Equity project” means a continuing care retirement community where residents receive an equity interest in the continuing care retirement community property.

(7) “Equity securities” shall refer generally to large and midcapitalization corporate stocks that are publicly traded and readily liquidated for cash, and shall include shares in mutual funds that hold portfolios consisting predominantly of these stocks and other qualifying assets, as defined by Section 1792.2. Equity securities shall also include other similar securities that are specifically approved by the department.

(8) “Escrow agent” means a bank or institution, including, but not limited to, a title insurance company, approved by the department to hold and render accountings for deposits of cash or cash equivalents.

(f) “Facility” means any place or accommodation where a provider provides or will provide a resident with care or related services, whether or not the place or accommodation is constructed, owned, leased, rented, or otherwise contracted for by the provider.

(g) (reserved)

(h) (reserved)

(i) (1) “Inactive certificate of authority” means a certificate that has been terminated under Section 1793.8.

(2) “Investment securities” means any of the following:

(A) Direct obligations of the United States, including obligations issued or held in book-entry form on the books of the United States Department of the Treasury or obligations the timely payment of the principal of, and the interest on, which are fully guaranteed by the United States.

(B) Obligations, debentures, notes, or other evidences of indebtedness issued or guaranteed by any of the following:

(i) The Federal Home Loan Bank System.

(ii) The Export-Import Bank of the United States.

(iii) The Federal Financing Bank.

(iv) The Government National Mortgage Association.

(v) The Farmer’s Home Administration.

(vi) The Federal Home Loan Mortgage Corporation of the Federal Housing Administration.

(vii) Any agency, department, or other instrumentality of the United States if the obligations are rated in one of the two highest rating categories of each rating agency rating those obligations.

(C) Bonds of the State of California or of any county, city and county, or city in this state, if rated in one of the two highest rating categories of each rating agency rating those bonds.

(D) Commercial paper of finance companies and banking institutions rated in one of the two highest categories of each rating agency rating those instruments.

(E) Repurchase agreements fully secured by collateral security described in subparagraph (A) or (B), as evidenced by an opinion of counsel, if the collateral is held by the provider or a third party during the term of the repurchase agreement, pursuant to the terms of the agreement, subject to liens or claims of third parties, and has a market value, which is determined at least every 14 days, at least equal to the amount so invested.

(F) Long-term investment agreements, which have maturity dates in excess of one year, with financial institutions, including, but not limited to, banks and insurance companies or their affiliates, if the financial institution’s paying ability for debt obligations or long-term claims or the paying ability of a related guarantor of the financial institution for these obligations or claims, is rated in one of the two highest rating categories of each rating agency rating those instruments, or if the short-term investment agreements are with the financial institution or the related guarantor of the financial institution, the long-term or short-term debt obligations, whichever is applicable, of which are rated in one of the two highest long-term or short-term rating categories, of each rating agency rating the bonds of the financial institution or the related guarantor, provided that if the rating falls below the two highest rating categories, the investment agreement shall allow the provider the option to replace the financial institution or the related guarantor of the financial institution or shall provide for the investment securities to be fully collateralized by investments described in subparagraph (A), and, provided further, if so collateralized, that the provider has a perfected first security lien on the collateral, as evidenced by an opinion of counsel and the collateral is held by the provider.

(G) Banker’s acceptances or certificates of deposit of, or time deposits in, any savings and loan association that meets any of the following criteria:

(i) The debt obligations of the savings and loan association, or in the case of a principal bank, of the bank holding company, are rated in one of the two highest rating categories of each rating agency rating those instruments.

(ii) The certificates of deposit or time deposits are fully insured by the Federal Deposit Insurance Corporation.

(iii) The certificates of deposit or time deposits are secured at all times, in the manner and to the extent provided by law, by collateral security described in subparagraph (A) or (B) with a market value, valued at least quarterly, of no less than the original amount of moneys so invested.

(H) Taxable money market government portfolios restricted to obligations issued or guaranteed as to payment of principal and interest by the full faith and credit of the United States.

(I) Obligations the interest on which is excluded from gross income for federal income tax purposes and money market mutual funds whose portfolios are restricted to these obligations, if the obligations or mutual funds are rated in one of the two highest rating categories by each rating agency rating those obligations.

(J) Bonds that are not issued by the United States or any federal agency, but that are listed on a national exchange and that are rated at least “A” by Moody’s Investors Service, or the equivalent rating by Standard and Poor’s Corporation or Fitch Investors Service.

(K) Bonds not listed on a national exchange that are traded on an over-the-counter basis, and that are rated at least “Aa” by Moody’s Investors Service or “AA” by Standard and Poor’s Corporation or Fitch Investors Service.

(j) (reserved)

(k) (reserved)

(l) “Life care contract” means a continuing care contract that includes a promise, expressed or implied, by a provider to provide or pay for routine services at all levels of care, including acute care and the services of physicians and surgeons, to the extent not covered by other public or private insurance benefits, to a resident for the duration of his or her life. Care shall be provided under a life care contract in a continuing care retirement community having a comprehensive continuum of care, including a skilled nursing facility, under the ownership and supervision of the provider on or adjacent to the premises. No change may be made in the monthly fee based on level of care. A life care contract shall also include provisions to subsidize residents who become financially unable to pay their monthly care fees.

(m) (1) “Monthly care fee” means the fee charged to a resident in a continuing care contract on a monthly or other periodic basis for current accommodations and services including care, board, or lodging. Periodic entrance fee payments or other prepayments shall not be monthly care fees.

(2) “Monthly fee contract” means a continuing care contract that requires residents to pay monthly care fees.

(n) “Nonambulatory person” means a person who is unable to leave a building unassisted under emergency conditions in the manner described by Section 13131.

(o) (reserved)

(p) (1) “Per capita cost” means a continuing care retirement community’s operating expenses, excluding depreciation, divided by the average number of residents.

(2) “Periodic charges” means fees paid by a resident on a periodic basis.

(3) “Permanent closure” means the voluntary or involuntary termination or forfeiture, as specified in subdivisions (a), (b), (g), (h), and (i) of Section 1793.7, of a provider’s certificate of authority or license, or another action that results in the permanent relocation of residents. Permanent closure does not apply in the case of a natural disaster or other event out of the provider’s control.

(4) “Permit to accept deposits” means a written authorization by the department permitting an applicant to enter into deposit agreements regarding a single specified continuing care retirement community.

(5) “Prepaid contract” means a continuing care contract in which the monthly care fee, if any, may not be adjusted to cover the actual cost of care and services.

(6) “Preferred access” means that residents who have previously occupied a residential living unit have a right over other persons to any assisted living or skilled nursing beds that are available at the community.

(7) “Processing fee” means a payment to cover administrative costs of processing the application of a depositor or prospective resident.

(8) “Promise to provide one or more elements of care” means any expressed or implied representation that one or more elements of care will be provided or will be available, such as by preferred access.

(9) “Proposes” means a representation that an applicant or provider will or intends to make a future promise to provide care, including a promise that is subject to a condition, such as the construction of a continuing care retirement community or the acquisition of a certificate of authority.

(10) “Provider” means an entity that provides continuing care, makes a continuing care promise, or proposes to promise to provide continuing care. “Provider” also includes any entity that controls an entity that provides continuing care, makes a continuing care promise, or proposes to promise to provide continuing care. The department shall determine whether an entity controls another entity for purposes of this article. No homeowner’s association, cooperative, or condominium association may be a provider.

(11) “Provisional certificate of authority” means the certificate issued by the department, properly executed and bearing the State Seal, under Section 1786. A provisional certificate of authority shall be limited to the specific continuing care retirement community and number of units identified in the applicant’s application.

(q) (reserved)

(r) (1) “Refund reserve” means the reserve a provider is required to maintain, as provided in Section 1792.6.

(2) “Refundable contract” means a continuing care contract that includes a promise, expressed or implied, by the provider to pay an entrance fee refund or to repurchase the transferor’s unit, membership, stock, or other interest in the continuing care retirement community when the promise to refund some or all of the initial entrance fee extends beyond the resident’s sixth year of residency. Providers that enter into refundable contracts shall be subject to the refund reserve requirements of Section 1792.6. A continuing care contract that includes a promise to repay all or a portion of an entrance fee that is conditioned upon reoccupancy or resale of the unit previously occupied by the resident shall not be considered a refundable contract for purposes of the refund reserve requirements of Section 1792.6, provided that this conditional promise of repayment is not referred to by the applicant or provider as a “refund.”

(3) “Resale fee” means a levy by the provider against the proceeds from the sale of a transferor’s equity interest.

(4) “Reservation fee” refers to consideration collected by an entity that has made a continuing care promise or is proposing to make this promise and has complied with Section 1771.4.

(5) “Resident” means a person who enters into a continuing care contract with a provider, or who is designated in a continuing care contract to be a person being provided or to be provided services, including care, board, or lodging.

(6) “Residential care facility for the elderly” means a housing arrangement as defined by Section 1569.2.

(7) “Residential living unit” means a living unit in a continuing care retirement community that is not used exclusively for assisted living services or nursing services.

(8) “Residential temporary relocation” means the relocation of one or more residents, except in the case of a natural disaster that is out of the provider’s control, from one or more residential living units, assisted living units, skilled nursing units, or a wing, floor, or entire continuing care retirement community building, due to a change of use or major repairs or renovations. A residential temporary relocation shall mean a relocation pursuant to this subdivision that lasts for a period of at least nine months but that does not exceed 18 months without the written agreement of the resident.

(s) (reserved)

(t) (1) “Termination” means the ending of a continuing care contract as provided for in the terms of the continuing care contract.

(2) “Transfer trauma” means death, depression, or regressive behavior, that is caused by the abrupt and involuntary transfer of an elderly resident from one home to another and results from a loss of familiar physical environment, loss of well-known neighbors, attendants, nurses and medical personnel, the stress of an abrupt break in the small routines of daily life, or the loss of visits from friends and relatives who may be unable to reach the new facility.

(3) “Transferor” means a person who transfers, or promises to transfer, consideration in exchange for care and related services under a continuing care contract or proposed continuing care contract, for the benefit of another. A transferor shall have the same rights to cancel and obtain a refund as the depositor under the deposit agreement or the resident under a continuing care contract.

(Amended by Stats. 2011, Ch. 32, Sec. 4. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



1771.2

(a)  An entity shall apply for and hold a currently valid permit to accept deposits before it may enter into a deposit agreement or accept a deposit.

(b)  A provider shall hold a currently valid provisional certificate of authority or certificate of authority before it may enter into a continuing care contract.

(c)  Before a provider subcontracts or assigns to another entity the responsibility to provide continuing care, that other entity shall have a current and valid certificate of authority. A provider holding a certificate of authority may contract for the provision of a particular aspect of continuing care, such as medical care, with another entity that does not possess a certificate of authority, if that other entity is appropriately licensed under laws of this state to provide that care, and the provider has not paid in advance for more than one year for that care.

(d)  If an entity enters into an agreement to provide care for life or for more than one year to a person under 60 years of age in return for consideration, and the agreement includes the provision of services to that person after age 60, when the person turns 60 years of age, the promising entity shall comply with all the requirements imposed by this chapter.

(Amended by Stats. 2000, Ch. 820, Sec. 3. Effective January 1, 2001.)



1771.3

(a)  This chapter shall not apply to either of the following:

(1)  An arrangement for the care of a person by a relative.

(2)  An arrangement for the care of a person or persons from only one family by a friend.

(b)  This chapter shall not apply to any admission or residence agreements offered by residential communities for the elderly or residential care facilities for the elderly that promise residents preferred access to assisted living services or nursing care, when each of the following conditions is satisfied:

(1)  Residents pay on a fee-for-service basis for available assisted living services and nursing care.

(2)  The fees paid for available assisted living services and nursing care are the same for residents who have previously occupied a residential living unit as for residents who have not previously occupied a residential living unit.

(3)  No entrance fee or prepayment for future care or access, other than monthly care fees, is paid by, or charged to, any resident at the community or facility. For purposes of this paragraph, the term entrance fee shall not include initial, deferred, or amortized payments that cumulatively do not exceed seven thousand five hundred dollars ($7,500).

(4)  The provider has not made a continuing care promise of preferred access, other than a promise as described in paragraph (5).

(5)  The admission or residence agreement states:

(A)  “This agreement does not guarantee that an assisted living or nursing bed will be available for residents, but, instead, promises preferred access to any assisted living or nursing beds that are available at the community or facility. The promise of preferred access gives residents who have previously occupied a residential living unit a right over other persons to such beds.”

(B)  “A continuing care contract promises that care will be provided to residents for life or for a term in excess of a year. (Name of community or facility) is not a continuing care retirement community and (name of provider) does not hold a certificate of authority to enter into continuing care contracts and is not required to have the same fiscal reserves as a continuing care provider. This agreement is not a continuing care contract and is exempted from the continuing care statutes under subdivision (b) of Section 1771.3 of the Health and Safety Code so long as the conditions set forth in that section are met.”

(6)  The admission or residence agreement also states the policies and procedures regarding transfers to higher levels of care within the community or facility.

(c)  Any entity may apply to the department for a Letter of Exemption stating that the requesting entity satisfies the requirements for an exemption under this section.

(d)  The department shall issue a Letter of Exemption to a requesting entity if the department determines either of the following:

(1)  The requesting entity satisfies each of the requirements for an exemption under subdivision (b).

(2)  The requesting entity satisfies each of the requirements for an exemption under subdivision (b) other than the requirements of paragraph (2) of subdivision (b), and there is no substantial difference between the following:

(A)  The fees for available assisted living services and skilled nursing care paid by residents who have previously occupied a residential living unit.

(B)  The fees for available assisted living services and skilled nursing care paid by residents who have not previously occupied a residential living unit.

(e)  An application to the department for a Letter of Exemption shall include all of the following:

(1)  A nonrefundable one thousand dollar ($1,000) application fee.

(2)  The name and business address of the applicant.

(3)  A description of the services and care available or provided to residents of the community or facility.

(4)  Documentation establishing that the requesting entity satisfies the requirements for an exemption under this section, including all of the following:

(A)  A schedule showing all fees for assisted living services and skilled nursing care charged to residents at the facility or community who have previously occupied a residential living unit.

(B)  A schedule showing all fees for assisted living services and skilled nursing care charged to residents at the facility or community who have not previously occupied a residential living unit.

(C)  A description of the differences between the fees for assisted living services and skilled nursing care charged to residents who have not previously occupied a residential unit and the fees for assisted living services and skilled nursing care charged to residents who have previously occupied a residential unit.

(D)  A schedule showing any other fees charged to residents of the community or facility.

(E)  Copies of all admission and residence agreement forms that have been entered into, or will be entered into, with residents at the community or facility.

(5)  Any other information reasonably requested by the department.

(f)  If at any time any of the conditions stated in this section are not satisfied, then the requirements of this chapter apply, and the department may impose appropriate remedies and penalties set forth in Article 7 (commencing with Section 1793.5).

(Added by Stats. 2000, Ch. 820, Sec. 4. Effective January 1, 2001.)



1771.4

An entity may conduct a market test for a proposed continuing care retirement community and collect reservation fees from persons interested in residing at the proposed continuing care retirement community without violating this chapter if all of the following conditions are met:

(a)  The entity has filed with the department an application for a permit to accept deposits and a certificate of authority for the project.

(b)  The entity’s application includes the proposed reservation agreement form and a proposed escrow agreement that provide all of the following:

(1)  All fees shall be deposited in escrow.

(2)  Refunds shall be made within 10 calendar days after the payer’s or proposed resident’s request or 10 days after denial of the application for a permit to accept deposits.

(3)  All reservation fees shall be converted to deposits within 15 days after a permit to accept deposits is issued.

(c)  The department has acknowledged in writing its receipt of the entity’s application and its approval of the entity’s proposed reservation agreement between the payer and the entity and the escrow agreement between the escrow holder and the entity.

(d)  The amount of any reservation fee collected by the entity does not exceed one thousand dollars ($1,000) or 1 percent of the average entrance fee amount as determined from the entity’s application, whichever is greater.

(e)  The entity places all reservation fees collected by the entity into an escrow under the terms of the approved reservation agreement and escrow agreement.

(Repealed and added by Stats. 2000, Ch. 820, Sec. 6. Effective January 1, 2001.)



1771.5

The department shall not issue a provisional certificate of authority or a certificate of authority to an applicant until the applicant has obtained licenses for the entire continuing care retirement community, including a license to operate the residential living and assisted living units, pursuant to Chapter 3.2 (commencing with Section 1569) and if a skilled nursing facility is on the premises, a license for the facility pursuant to Chapter 2 (commencing with Section 1250).

(Repealed and added by Stats. 2000, Ch. 820, Sec. 8. Effective January 1, 2001.)



1771.6

(a)  Any entity may apply to the department for a Letter of Nonapplicability for reasons other than those specified in Section 1771.3, which states that the provisions of this chapter do not apply to its community, project, or proposed project.

(b)  Applications for Letters of Nonapplicability shall be made to the department in writing and include the following:

(1)  A nonrefundable one thousand dollar ($1,000) application fee.

(2)  A list of the reasons why the existing or proposed project may not be subject to this chapter.

(3)  A copy of the existing or proposed contract between the entity and residents.

(4)  Copies of all advertising material.

(5)  Any other information reasonably requested by the department.

(c)  The department shall do both of the following:

(1)  Within seven calendar days, acknowledge receipt of the request for a Letter of Nonapplicability.

(2)  Within 30 calendar days after all materials are received, either issue the Letter of Nonapplicability or notify the entity of the department’s reasons for denial of the request.

(d)  (1)  If the department determines that the entity does not qualify for a Letter of Nonapplicability, the entity shall refrain from, or immediately cease, entering into continuing care contracts.

(2)  If an entity to which this subdivision applies intends to provide continuing care, an application for a certificate of authority shall be required to be filed with the department pursuant to this chapter.

(3)  If an entity to which this subdivision applies does not intend to provide continuing care, it shall alter its plan of operation so that the project is not subject to this chapter. To obtain a Letter of Nonapplicability for the revised project, the entity shall submit a new application and fee.

(Repealed and added by Stats. 2000, Ch. 820, Sec. 10. Effective January 1, 2001.)



1771.7

(a) No resident of a continuing care retirement community shall be deprived of any civil or legal right, benefit, or privilege guaranteed by law, by the California Constitution, or by the United States Constitution, solely by reason of status as a resident of a community. In addition, because of the discretely different character of residential living unit programs that are a part of continuing care retirement communities, this section shall augment Chapter 3.9 (commencing with Section 1599), Sections 72527 and 87572 of Title 22 of the California Code of Regulations, and other applicable state and federal law and regulations.

(b) A prospective resident shall have the right to visit each of the different care levels and to inspect assisted living and skilled nursing home licensing reports including, but not limited to, the most recent inspection reports and findings of complaint investigations covering a period of no less than two years, prior to signing a continuing care contract.

(c) All residents in residential living units shall have all of the following rights:

(1) To live in an attractive, safe, and well maintained physical environment.

(2) To live in an environment that enhances personal dignity, maintains independence, and encourages self-determination.

(3) To participate in activities that meet individual physical, intellectual, social, and spiritual needs.

(4) To expect effective channels of communication between residents and staff, and between residents and the administration or provider’s governing body.

(5) To receive a clear and complete written contract that establishes the mutual rights and obligations of the resident and the continuing care retirement community.

(6) To manage his or her financial affairs.

(7) To be assured that all donations, contributions, gifts, or purchases of provider-sponsored financial products shall be voluntary, and may not be a condition of acceptance or of ongoing eligibility for services.

(8) To maintain and establish ties to the local community.

(9) To organize and participate freely in the operation of independent resident organizations and associations.

(d) A continuing care retirement community shall maintain an environment that enhances the residents’ self-determination and independence. The provider shall do both of the following:

(1)  Encourage the formation of a resident association by interested residents who may elect a governing body. The provider shall provide space and post notices for meetings, and provide assistance in attending meetings for those residents who request it. In order to promote a free exchange of ideas, at least part of each meeting shall be conducted without the presence of any continuing care retirement community personnel. The association may, among other things, make recommendations to management regarding resident issues that impact the residents’ quality of life, quality of care, exercise of rights, safety and quality of the physical environment, concerns about the contract, fiscal matters, or other issues of concern to residents. The management shall respond, in writing, to a written request or concern of the resident association within 20 working days of receiving the written request or concern. Meetings shall be open to all residents to attend as well as to present issues. Executive sessions of the governing body shall be attended only by the governing body.

(2) Establish policies and procedures that promote the sharing of information, dialogue between residents and management, and access to the provider’s governing body. The provider shall biennially conduct a resident satisfaction survey that shall be made available to the resident association or its governing body, or, if neither exists, to a committee of residents at least 14 days prior to the next semiannual meeting of residents and the governing board of the provider required by subdivision (c) of Section 1771.8. A copy of the survey shall be posted in a conspicuous location at each facility.

(e) In addition to any statutory or regulatory bill of rights required to be provided to residents of residential care facilities for the elderly or skilled nursing facilities, the provider shall provide a copy of the bill of rights prescribed by this section to each resident at the time or before the resident signs a continuing care contract, and at any time when the resident is proposed to be moved to a different level of care.

(f) Each continuing care retirement community shall prominently post in areas accessible to the residents and visitors a notice that a copy of rights applicable to residents pursuant to this section and any governing regulation issued by the Continuing Care Contracts Branch of the State Department of Social Services is available upon request from the provider. The notice shall also state that the residents have a right to file a complaint with the Continuing Care Contracts Branch for any violation of those rights and shall contain information explaining how a complaint may be filed, including the telephone number and address of the Continuing Care Contracts Branch.

(g) The resident has the right to freely exercise all rights pursuant to this section, in addition to political rights, without retaliation by the provider.

(h) The department may, upon receiving a complaint of a violation of this section, request a copy of the policies and procedures along with documentation on the conduct and findings of any self-evaluations.

(i) Failure to comply with this section shall be grounds for the imposition of conditions on, suspension of, or revocation of the provisional certificate of authority or certificate of authority pursuant to Section 1793.21.

(j) Failure to comply with this section constitutes a violation of residents’ rights. Pursuant to Section 1569.49 of the Health and Safety Code, the department shall impose and collect a civil penalty of not more than one hundred fifty dollars ($150) per violation upon a continuing care retirement community that violates a right guaranteed by this section.

(Amended by Stats. 2011, Ch. 32, Sec. 5. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



1771.8

(a) The Legislature finds and declares all of the following:

(1) The residents of continuing care retirement communities have a unique and valuable perspective on the operations of, and services provided in, the community in which they live.

(2) Resident input into decisions made by the provider is an important factor in creating an environment of cooperation, reducing conflict, and ensuring timely response and resolution to issues that may arise.

(3) Continuing care retirement communities are strengthened when residents know that their views are heard and respected.

(b) The Legislature encourages continuing care retirement communities to exceed the minimum resident participation requirements established by this section by, among other things, the following:

(1) Encouraging residents to form a resident association, and assisting the residents, the resident association, and its governing body to keep informed about the operation of the continuing care retirement community.

(2) Encouraging residents of a continuing care retirement community or their elected representatives to select residents to participate as members of the governing body of the provider.

(3) Quickly and fairly resolving any dispute, claim, or grievance arising between a resident and the continuing care retirement community.

(c) The governing body of a provider, or the designated representative of the provider, shall hold, at a minimum, semiannual meetings with the residents of the continuing care retirement community, or the resident association or its governing body, for the purpose of the free discussion of subjects including, but not limited to, income, expenditures, and financial trends and issues as they apply to the continuing care retirement community and proposed changes in policies, programs, and services. This section does not preclude a provider from taking action or making a decision at any time, without regard to the meetings required under this subdivision.

(d) At least 30 days prior to the implementation of an increase in the monthly care fee, the designated representative of the provider shall convene a meeting, to which all residents shall be invited, for the purpose of discussing the reasons for the increase, the basis for determining the amount of the increase, and the data used for calculating the increase. This meeting may coincide with the semiannual meetings required in subdivision (c). At least 14 days prior to the meeting to discuss an increase in the monthly care fee, the provider shall make available to each resident or resident household comparative data showing the budget for the upcoming year, the current year’s budget, and actual and projected expenses for the current year, and a copy shall be posted in a conspicuous location at each facility.

(e) The governing body of a provider or the designated representative of the provider shall provide residents with at least 14 days’ advance notice of each meeting provided for in subdivisions (c) and (d), and shall permit residents attending the meeting to present issues orally and in writing. The governing body of a provider or the designated representative of the provider shall post the notice of, and the agenda for, the meeting in a conspicuous place in the continuing care retirement community at least 14 days prior to the meeting. The governing body of a provider or the designated representative of the provider shall make available to residents of the continuing care retirement community upon request the agenda and accompanying materials at least seven days prior to the meeting.

(f) A provider shall make available to the resident association or its governing body, or if neither exists, to a committee of residents, a financial statement of activities for that facility comparing actual costs to budgeted costs broken down by expense category, not less than quarterly, with a written explanation of all significant budget variances, and shall consult with the resident association or its governing body, or, if neither exists, with a committee of residents, during the annual budget planning process. The effectiveness of consultations during the annual budget planning process shall be evaluated at a minimum every two years by the continuing care retirement community administration. The evaluation, including any policies adopted relating to cooperation with residents, shall be made available to the resident association or its governing body, or, if neither exists, to a committee of residents at least 14 days prior to the next semiannual meeting of residents and the provider’s governing body provided for in subdivision (c), and a copy of the evaluation shall be posted in a conspicuous location at each facility.

(g) A provider shall, within 10 days after the annual report required pursuant to Section 1790 is submitted to the department, provide, at a central and conspicuous location in the community and in a conspicuous location on the provider’s Internet Web site, a copy of the annual report, including the multifacility statement of activities and a copy of the annual audited financial statement, but excluding personal confidential information.

(h) A provider shall maintain, as public information, available upon request to residents, prospective residents, and the public, minutes of the meetings held by the provider’s governing body and shall retain these records for at least three years from the date the records were filed or issued.

(i) Except as provided in subdivision (s), the governing body of a provider that is not part of a multifacility organization with more than one continuing care retirement community in the state shall accept both of the following:

(1) At least one resident of the continuing care retirement community it operates to participate as a nonvoting resident representative to the provider’s governing body.

(2) At least one resident, or two residents for a governing body with 21 or more members, of the continuing care retirement community it operates to participate as a voting member of the provider’s governing body. A provider’s governing body shall not be required to meet the requirements of this paragraph until there is a vacancy on the provider’s governing body or upon the next regularly scheduled selection of the provider’s governing body occurring on or after January 1, 2015. A resident member shall perform his or her duties in a manner that complies with the standards of conduct and fiduciary duties of all other members of the governing board.

(j) Except as provided in subdivision (s), in a multifacility organization having more than one continuing care retirement community in the state, the governing body of the multifacility organization shall do both of the following:

(1) Elect either to have at least one nonvoting resident representative to the provider’s governing body for each California-based continuing care retirement community the provider operates or to have a resident-elected committee composed of representatives of the residents of each California-based continuing care retirement community that the provider operates select or nominate at least one nonvoting resident representative to the provider’s governing body for every three California-based continuing care retirement communities, or fraction thereof, that the provider operates. If a multifacility organization elects to have one representative for every three communities that the provider operates, the provider shall provide to the president of the residents association of each of the communities that do not have a resident representative the same notice of meetings, packets, minutes, and other materials as the resident representative. At the reasonable discretion of the provider, information related to litigation, personnel, competitive advantage, or confidential information that is not appropriate to disclose, may be withheld.

(2) (A) Elect to have at least one resident, or two residents for a governing body with 21 or more members, from any of the continuing care retirement communities it operates to participate as voting members of the provider’s governing body. A provider’s governing body shall not be required to meet the requirements of this subparagraph until there is a vacancy on the provider’s governing body or upon the next regularly scheduled selection of the provider’s governing body occurring on or after January 1, 2015. A resident member shall perform his or her duties in a manner that complies with the standards of conduct and fiduciary duties of all other members of the governing board.

(B) If there are communities that do not have a resident from the community as a voting member of the provider’s governing body, the provider shall provide to the president of the resident association of each of those communities the same notice of meetings, packets, minutes, and other materials as the resident voting members. At the reasonable discretion of the provider, information related to litigation, personnel, competitive advantage, or confidential information that is not appropriate to disclose may be withheld.

(k) In order to encourage innovative and alternative models of resident involvement, residents selected pursuant to paragraph (1) of subdivision (i) or paragraph (1) of subdivision (j) to participate as a resident representative to the provider’s governing body may, at the option of the resident association, be selected in any one of the following ways:

(1) By a majority vote of the resident association of a provider or by a majority vote of a resident-elected committee of residents of a multifacility organization.

(2) If no resident association exists, any resident may organize a meeting of the majority of the residents of the continuing care retirement community to select or nominate residents to represent them on the governing body.

(3) Any other method designated by the resident association.

(l) A resident member of the provider’s governing body selected pursuant to paragraph (2) of subdivision (i) or paragraph (2) of subdivision (j) shall be nominated to participate on the provider’s governing body by the resident association or, if a resident association does not exist, a committee of residents. The resident association or committee of residents may nominate multiple nominees from which the provider’s governing body may approve a resident member. If the governing body disapproves of the resident association’s nominations, the resident association or the committee of residents shall nominate additional resident members for the governing body’s approval or disapproval until the vacancy is filled.

(m) The resident association, organizing resident, or, in the case of a multifacility organization, the resident-elected committee of residents, shall give residents of the continuing care retirement community at least 30 days’ advance notice of the meeting to select a resident representative and resident members of the governing body and shall post the notice in a conspicuous place at the continuing care retirement community.

(n) (1) Except as provided in subdivision (o), resident representatives shall receive the same notice of meetings, packets, minutes, and other materials as members of the provider’s governing body and shall be permitted to attend, speak, and participate in all meetings of the governing body.

(2) Resident representatives may share information from meetings with other residents, unless the information is confidential or doing so would violate fiduciary duties to the provider. A resident representative shall be permitted to attend meetings of the governing body committee or committees that review the annual budget of the facility or facilities and recommend increases in monthly care fees. The resident representative shall receive the same notice of meetings, information, packets, minutes, and other materials as committee members, and shall be permitted to attend, speak, and participate in the committee meetings. Resident representatives shall perform their duties in good faith and with such care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances.

(o) Notwithstanding subdivision (n), the provider’s governing body may exclude resident representatives from its executive sessions and from receiving meeting materials to be discussed during executive session. However, resident representatives shall be included in executive sessions and shall receive all meeting materials to be discussed during executive sessions related to discussions of the annual budgets, increases in monthly care fees, indebtedness, and expansion of new and existing continuing care retirement communities.

(p) The provider shall pay all reasonable travel costs for resident representatives and resident members of the governing body.

(q) The provider shall disclose in writing the extent of resident involvement with the governing body to prospective residents.

(r) A provider is not prohibited from exceeding the minimum resident participation requirements of this section by, for example, having more resident meetings, more resident representatives or resident members of the governing body to the provider’s governing body than required, or by having one or more residents on the provider’s governing body who are selected with the active involvement of residents.

(s) (1) If a provider having at least one continuing care retirement community in the state does not have a governing body within the state, the provider shall, in lieu of appointing a voting member pursuant to subdivision (i) or (j), appoint a select committee of its governing body members to meet pursuant to paragraph (6) of subdivision (a) of Section 307 of the Corporations Code, or in a location that has been designated in the notice of the meeting, with the resident association or a resident-elected committee of residents no less frequently than a reasonable period prior to any regularly scheduled meeting of the governing body at each of its facilities in the state to address concerns of the residents and to ensure that the opinions of the residents are relayed to all governing body members of the provider.

(2) (A) For a provider that is a sole proprietorship, general partnership, limited partnership, limited liability company, or a closely held corporation, the provider may, in lieu of appointing a voting member pursuant to paragraph (2) of subdivision (i) or paragraph (2) of subdivision (j), appoint a select committee of its members to, or, if it is a sole proprietorship, the sole proprietor shall, meet in a location that has been designated in the notice of the meeting with the resident association or a resident-elected committee of residents at each of its facilities semiannually and at least 60 days prior to any financial or administrative changes, including, but not limited to, any proposed increase in monthly fees, indebtedness of the provider, expansion or contraction of the community facility, or other changes that would result in a budget variance, or any policies, programs, or services that would materially change the operation or environment of the community, to address concerns of the residents and to ensure that the opinions of the residents are relayed to all members of the provider.

(B) If any member of a limited liability company is a corporation, a nonvoting resident representative elected pursuant to paragraph (1) of subdivision (i) or paragraph (1) of subdivision (j) shall be invited to the meetings of the governing body of that corporation that address any of the proposed changes specified in subparagraph (A) and shall be permitted to address those proposed changes. The governing body of the corporation shall provide the nonvoting resident representative with at least 30 days’ advance notice of the meeting. If more than one member of the limited liability company is a corporation, only the corporation with the largest interest in the limited liability company shall comply with this subparagraph.

(Amended by Stats. 2014, Ch. 699, Sec. 1. Effective January 1, 2015.)



1771.10

Each provider shall adopt a comprehensive disaster preparedness plan specifying policies for evacuation, relocation, continued services, reconstruction, organizational structure, insurance coverage, resident education, and plant replacement.

(Added by renumbering Section 1771.11 by Stats. 2000, Ch. 820, Sec. 15. Effective January 1, 2001.)



1772

(a)  No report, circular, public announcement, certificate, financial statement, or any other printed matter or advertising material, or oral representation, that states or implies that an entity sponsors, guarantees, or assures the performance of any continuing care contract, shall be published or presented to any prospective resident unless both of the following have been met:

(1)  Paragraph (5) of subdivision (a) of Section 1788 applies and the requirements of that paragraph have been satisfied.

(2)  The entity files with the department a duly authorized and executed written declaration that it accepts full financial responsibility for each continuing care contract. The filing entity shall be subject to the application requirements set forth in Article 2 (commencing with Section 1779), shall be a coobligor for the subject contracts, and shall be a coprovider on the applicable provisional certificate of authority and certificate of authority.

(b)  Implied sponsorship includes the use of the entity’s name for the purpose of implying that the entity’s reputation may be relied upon to ensure the performance of the continuing care contract.

(c)  Any implication that the entity may be financially responsible for these contracts may be rebutted by a conspicuous statement, in all continuing care contracts and marketing materials, that clearly discloses to prospective residents and all transferors that the entity is not financially responsible.

(d)  On written appeal to the department, and for good cause shown, the department may, in its discretion, allow an affinity group exemption from this section. If an exemption is granted, every continuing care contract shall include a conspicuous statement which clearly discloses to prospective residents and all transferors that the affinity group entity is not financially responsible.

(e)  If the name of an entity, including, but not limited to, a religion, is used in connection with the development, marketing, or continued operation of a continuing care retirement community, but that entity does not actually own, control, manage, or otherwise operate the continuing care retirement community, the provider shall clearly disclose the absence of that affiliation, involvement, or association with the continuing care retirement community in the continuing care contract.

(Amended by Stats. 2000, Ch. 820, Sec. 16. Effective January 1, 2001.)



1772.2

(a)  All printed advertising materials, including brochures, circulars, public announcements, and similar publications pertaining to continuing care or a continuing care retirement community shall specify the number on the provider’s provisional certificate of authority or certificate of authority.

(b)  If the provider has not been issued a certificate of authority, all advertising materials shall specify both of the following:

(1)  Whether an application has been filed.

(2)  If applicable, that a permit to accept deposits or a provisional certificate of authority has been issued.

(Added by Stats. 2000, Ch. 820, Sec. 17. Effective January 1, 2001.)



1773

(a)  A provisional certificate of authority or certificate of authority may not be sold, transferred, or exchanged in any manner. A provider may not sell or transfer ownership of the continuing care retirement community without the approval of the department. Any violation of this section shall cause the applicable provisional certificate of authority or certificate of authority to be forfeited by operation of law pursuant to subdivision (c) of Section 1793.7.

(b)  A provider may not enter into a contract with a third party for overall management of the continuing care retirement community without the approval of the department. The department shall review the transaction for consistency with this chapter.

(c)  Any violation of this section shall be grounds for revocation for the provider’s provisional certificate of authority or certificate of authority under Section 1793.21.

(Amended by Stats. 2000, Ch. 820, Sec. 18. Effective January 1, 2001.)



1774

No arrangement allowed by a permit to accept deposits, a provisional certificate or authority, or a certificate of authority issued by the department under this chapter may be deemed a security for any purpose.

(Amended by Stats. 2000, Ch. 820, Sec. 19. Effective January 1, 2001.)



1775

(a)  To the extent that this chapter, as interpreted by the department, conflicts with the statutes, regulations, or interpretations governing the sale or hire of real property, this chapter shall prevail.

(b)  Notwithstanding any law or regulation to the contrary, a provider for a continuing care retirement community may restrict or abridge the right of any resident, whether or not the resident owns an equity interest, to sell, lease, encumber, or otherwise convey any interest in the resident’s unit, and may require that the resident only sell, lease, or otherwise convey the interest to persons approved by the provider. Provider approval may be based on factors which include, but are not limited to, age, health status, insurance risk, financial status, or burden on the provider’s personnel, resources, or physical facility. The provider shall record any restrictions on a real property interest.

(c)  To the extent that this chapter conflicts with Sections 51.2 and 51.3 of the Civil Code, this chapter shall have precedence. A continuing care provider, at its discretion, may limit entrance based on age.

(d)  This chapter imposes minimum requirements upon any entity promising to provide, proposing to promise to provide, or providing continuing care.

(e)  This chapter shall be liberally construed for the protection of persons attempting to obtain or receiving continuing care.

(f)  A resident’s entry into a continuing care contract described in this chapter shall be presumptive evidence of the resident’s intent not to return to his or her prior residence to live for purposes of qualifying for Medi-Cal coverage under Sections 14000 et seq. of the Welfare and Institutions Code and Section 50425 of Title 22 of the California Code of Regulations.

(Amended by Stats. 2000, Ch. 820, Sec. 20. Effective January 1, 2001.)



1776

The department shall adopt, amend, or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, reasonable regulations as may be necessary or proper to carry out the purposes and intent of this chapter and to protect the rights of the elderly.

(Repealed and added by Stats. 1990, Ch. 875, Sec. 2.)



1776.2

The department may, by any duly authorized representative, inspect and examine any continuing care retirement community, including the books and records thereof, or the performance of any service required by the continuing care contracts.

(Amended by Stats. 1995, Ch. 920, Sec. 10. Effective January 1, 1996.)



1776.3

(a) The Continuing Care Contracts Branch of the department shall enter and review each continuing care retirement community in the state at least once every three years to augment the branch’s assessment of the provider’s financial soundness.

(b) During its facility visits, the branch shall consider the condition of the facility, whether the facility is operating in compliance with applicable state law, and whether the provider is performing the services it has specified in its continuing care contracts.

(c) The branch shall issue guidelines that require each provider to adopt a comprehensive disaster preparedness plan, update that plan at least every three years, submit a copy to the department, and make copies available to residents in a prominent location in each continuing care retirement community facility.

(d) (1) The branch shall respond within 15 business days to residents’ rights, service-related, and financially related complaints by residents, and shall furnish to residents upon request and within 15 business days any document or report filed with the department by a continuing care provider, except documents protected by privacy laws.

(2) The provider shall disclose any citation issued by the department pursuant to Section 1793.6 in its disclosure statement to residents as updated annually, and shall post a notice of the citation in a conspicuous location in the facility. The notice shall include a statement indicating that residents may obtain additional information regarding the citation from the provider and the department.

(Amended by Stats. 2011, Ch. 32, Sec. 7. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



1776.4

The department may contract with any entity to provide consultation services. In providing the services, the entity shall conform to the requirements of this chapter and to the rules, regulations, and standards of the department. The department shall reimburse an entity for services performed pursuant to this section.

(Added by Stats. 1990, Ch. 875, Sec. 2.)



1776.6

(a)  Pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code), the following documents are public information and shall be provided by the department upon request: audited financial statements, annual reports and accompanying documents, compliance or noncompliance with reserve requirements, whether an application for a permit to accept deposits and certificate of authority has been filed, whether a permit or certificate has been granted or denied, and the type of care offered by the provider.

(b)  The department shall regard resident data used in the calculation of reserves as confidential.

(Amended by Stats. 2000, Ch. 820, Sec. 21. Effective January 1, 2001.)



1778

(a)  There is hereby created in the State Treasury a fund which shall be known as the Continuing Care Provider Fee Fund. The fund shall consist of fees received by the department pursuant to this chapter. Notwithstanding Section 13340 of the Government Code, the Continuing Care Provider Fee Fund is hereby continuously appropriated to the department, without regard to fiscal years.

(b)  Use of the funds appropriated pursuant to this section shall include funding of the following:

(1)  Program personnel salary costs, to include but not be limited to: Continuing Care Contracts Program Manager at a level consistent with other management classifications that direct a regulatory program with statewide impact requiring skills and knowledge at the highest level with responsibility for work of the most critical or sensitive nature as it relates to the department’s mission, including protecting vulnerable elderly persons, supervising technical staff with oversight of highly complex operations and responsibility for policy and program evaluation and recommendations; full-time legal counsel with a working knowledge of all laws relating to the regulation of continuing care retirement communities and residential care facilities for the elderly; financial analyst with working knowledge of generally accepted accounting principles and auditing standards; and other appropriate analytical and technical support positions.

(2)  Contracts with technically qualified persons, to include but not be limited to financial, actuarial, and marketing consultants, as necessary to provide advice regarding the feasibility or viability of continuing care retirement communities and providers.

(3)  Other program costs or costs directly supporting program staff.

(4)  The department shall use no more than 5 percent of the fees collected pursuant to this section for overhead costs, including facilities operation, and indirect department and division costs.

(c)  If the balance in the Continuing Care Provider Fee Fund is projected to exceed five hundred thousand dollars ($500,000) for the next budget year, the department shall adjust the calculations for the application fees under Section 1779.2 and annual fees under Section 1791 to reduce the amounts collected.

(d)  The intent of the Legislature is to empower the program administrator with the ability and authorization to obtain necessary resources or staffing to carry out the program objectives.

(Amended by Stats. 1995, Ch. 920, Sec. 14. Effective January 1, 1996.)






ARTICLE 2 - Application

1779

(a)  An entity shall file an application for a permit to accept deposits and for a certificate of authority with the department, as set forth in this chapter, before doing any of the following:

(1)  Accepting any deposit, reservation fee, or any other payment that is related to a promise or proposal to promise to provide continuing care.

(2)  Entering into any reservation agreement, deposit agreement, or continuing care contract.

(3)  Commencing construction of a prospective continuing care retirement community. If the project is to be constructed in phases, the application shall include all planned phases.

(4)  Expanding an existing continuing care retirement community whether by converting existing buildings or by new construction.

(5)  Converting an existing structure to a continuing care retirement community.

(6)  Recommencing marketing on a planned continuing care retirement community when the applicant has previously forfeited a permit to accept deposits pursuant to Section 1703.7.

(7)  Executing new continuing care contracts after a provisional certificate of authority or certificate of authority has been inactivated, revoked, surrendered, or forfeited.

(8)  Closing the sale or transfer of a continuing care retirement community or assuming responsibility for continuing care contracts.

(b)  For purposes of paragraph (4) of subdivision (a), an expansion of a continuing care retirement community shall be deemed to occur when there is an increase in the capacity stated on the residential care facility for the elderly license issued to the continuing care retirement community, an increase in the number of units at the continuing care retirement community, an increase in the number of skilled nursing beds, or additions to or replacement of existing continuing care retirement community structures that may affect obligations to current residents.

(c)  Any provider that alters, or proposes to alter, its organization, including by means of a change in the type of entity it is, separation from another entity, merger, affiliation, spinoff, or sale, shall file a new application and obtain a new certificate of authority before the new entity may enter into any new continuing care contracts.

(d)  A new application shall not be required for an entity name change if there is no change in the entity structure or management. If the provider undergoes a name change, the provider shall notify the department in writing of the name change and shall return the previously issued certificate of authority for reissuance under the new name.

(e)  Within 10 days of submitting an application for a certificate of authority pursuant to paragraph (3), (4), (7), or (8) of subdivision (a), the provider shall notify residents of the provider’s existing community or communities of its application. The provider shall notify its resident associations of any filing with the department to obtain new financing, additional financing for a continuing care retirement community, the sale or transfer of a continuing care retirement community, any change in structure, and of any applications to the department for any expansion of a continuing care retirement community. A summary of the plans and application shall be posted in a prominent location in the continuing care retirement community so as to be accessible to all residents and the general public, indicating in the summary where the full plans and application may be inspected in the continuing care retirement community.

(f)  When the department determines that it has sufficient information on the provider or determines that the provisions do not apply and the protections provided by this article are not compromised, the department may eliminate all or portions of the application contents required under Section 1779.4 for applications filed pursuant to paragraphs (4), (5), (6), (7), and (8) of subdivision (a) or pursuant to subdivision (c).

(Amended by Stats. 2000, Ch. 820, Sec. 25. Effective January 1, 2001.)



1779.2

(a)  Any entity filing an application for a permit to accept deposits and a certificate of authority shall pay an application fee.

(b)  The applicant shall pay 80 percent of the application fee for all planned phases at the time the applicant submits its application. The 80 percent payment shall be made by check payable to the Continuing Care Provider Fee Fund. The department shall not process the application until it has received this fee.

(c)  For new continuing care retirement communities or for the sale or transfer of existing continuing care retirement communities, the application fee shall be calculated as one-tenth of 1 percent of the purchase price of the continuing care retirement community, or the estimated construction cost, including the purchase price of the land or the present value of any long-term lease and all items listed in subparagraph (D) of paragraph (2) of subdivision (y) of Section 1779.4.

(d)  For existing continuing care retirement communities that are proposing new phases, remodeling or an expansion, the application fee shall be calculated as one-tenth of 1 percent of the cost of the addition, annexation, or renovation, including the value of the land and improvements and all items listed in subparagraph (D) of paragraph (2) of subdivision (y) of Section 1779.4.

(e)  For existing facilities converting to continuing care retirement communities, the application fee shall be calculated as one-tenth of 1 percent of the current appraised value of the facility, including the land, or present value of any long-term lease.

(f)  For organizational changes, the application fee shall be determined by the department based on the time and resources it considers reasonably necessary to process the application, including any consultant fees. The minimum application fee for those applications shall be two thousand dollars ($2,000).

(g)  The applicant shall pay the remainder of the application fee before the provisional certificate of authority is issued, or in the case of expansions or remodeling, before final approval of the project is granted. The applicant shall make this payment by check payable to the Continuing Care Provider Fee Fund.

(Amended by Stats. 2000, Ch. 820, Sec. 26. Effective January 1, 2001.)



1779.4

An application shall contain all of the following:

(a)  A statement signed by the applicant under penalty of perjury certifying that to the best of the applicant’s knowledge and belief, the items submitted in the application are correct. If the applicant is a corporation, the chief executive officer shall sign the statement. If there are multiple applicants, these requirements shall apply to each applicant.

(b)  The name and business address of the applicant.

(c)  An itemization of the total fee calculation, including sources of figures used, and a check in the amount of 80 percent of the total application fee.

(d)  The name, address, and a description of the real property of the continuing care retirement community.

(e)  An estimate of the number of continuing care residents at the continuing care retirement community.

(f)  A description of the proposed continuing care retirement community, including the services and care to be provided to residents or available for residents.

(g)  A statement indicating whether the application is for a certificate of authority to enter into continuing care or life care contracts.

(h)  A license to operate the proposed continuing care retirement community as a residential care facility for the elderly or documentation establishing that the applicant has received a preliminary approval for licensure from the department’s Community Care Licensing Division.

(i)  A license to operate the proposed skilled nursing facility or evidence that an application has been filed with the Licensing and Certification Division of the State Department of Health Services, if applicable.

(j)  A statement disclosing any revocation or other disciplinary action taken, or in the process of being taken, against a license, permit, or certificate held or previously held by the applicant.

(k)  A description of any matter in which any interested party involved with the proposed continuing care retirement community has been convicted of a felony or pleaded nolo contendere to a felony charge, or been held liable or enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion, or the misappropriation of property. For the purpose of this subdivision, “interested party” includes any representative of the developer of the proposed continuing care retirement community or the applicant, including all general partners, executive officers, or chief operating officers and board members of corporations; and managing members and managers of limited liability companies for each entity; who has significant decisionmaking authority with respect to the proposed continuing care retirement community.

(l)  If the applicant is an entity other than an individual, the following information shall also be submitted:

(1)  A statement identifying the type of legal entity and listing the interest and extent of the interest of each principal in the legal entity. For the purposes of this paragraph, “principal” means any person or entity having a financial interest in the legal entity of 10 percent or more. When the application is submitted in the name of a corporation, the parent, sole corporate shareholder, or sole corporate member who controls the operation of the continuing care retirement community shall be listed as an applicant. When multiple corporate applicants exist, they shall be listed jointly by corporate name on the application, and the certificate of authority shall be issued in the joint names of the corporations. When the application is submitted by a partnership, all general partners shall be named as coapplicants and the department shall name them as coproviders on any certificate of authority it issues.

(2)  The names of the members of the provider’s governing body.

(3)  A statement indicating whether the applicant was or is affiliated with a religious, charitable, nonprofit or for-profit organization, and the extent of any affiliation. The statement shall also include the extent, if any, to which the affiliate organization will be responsible for the financial and contract obligations of the applicant and shall be signed by a responsible officer of the affiliate organization.

(4)  A statement identifying any parent entity or other affiliate entity, the primary activities of each entity identified, the relationship of each entity to the applicant, and the interest in the applicant held by each entity.

(5)  Copies of all contracts, management agreements, or other documents setting forth the relationships with each of the other entities.

(6)  A statement indicating whether the applicant, a principal, a parent entity, affiliate entity, subsidiary entity, any responsible employee, manager, or board member, or anyone who profits from the continuing care retirement community has had applied against it any injunctive or restrictive order of a court of record, or any suspension or revocation of any state or federal license, permit, or certificate, arising out of or relating to business activity of health or nonmedical care, including, but not limited to, actions affecting a license to operate a health care institution, nursing home, intermediate care facility, hospital, home health agency, residential care facility for the elderly, community care facility, or child day care facility.

(m)  A description of the business experience of the applicants in the operation or management of similar facilities.

(n)  A copy of any advertising material regarding the proposed continuing care retirement community prepared for distribution or publication.

(o)  Evidence of the bonds required by Section 1789.8.

(p)  A copy of any proposed reservation agreement.

(q)  A copy of the proposed deposit agreements.

(r)  The name of the proposed escrow agent and depository.

(s)  Any copies of reservation and deposit escrow account agreements.

(t)  A copy of any proposed continuing care contracts.

(u)  A statement of any monthly care fees to be paid by residents, the components and services considered in determining the fees, and the manner by which the provider may adjust these fees in the future. If the continuing care retirement community is already in operation, or if the provider operates one or more similar continuing care retirement communities within this state, the statement shall include tables showing the frequency and each percentage increase in monthly care rates at each continuing care retirement community for the previous five years, or any shorter period for which each continuing care retirement community may have been operated by the provider or his or her predecessor in interest.

(v)  A statement of the actions that have been, or will be, taken by the applicant to fund reserves as required by Section 1792 or 1792.6 and to otherwise ensure that the applicant will have adequate finances to fully perform continuing care contract obligations. The statement shall describe actions such as establishing restricted accounts, sinking funds, trust accounts, or additional reserves. If the applicant is purchasing an existing continuing care retirement community from a selling provider, the applicant shall provide an actuarial report to determine the liabilities of existing continuing care contracts and demonstrate the applicant’s ability to fund those obligations.

(w)  A copy of audited financial statements for the three most recent fiscal years of the applicant or any shorter period of time the applicant has been in existence, prepared in accordance with generally accepted accounting principles and accompanied by an independent auditor’s report from a reputable firm of certified public accountants. The audited financial statements shall be accompanied by a statement signed and dated by both the chief financial officer and chief executive officer for the applicant or, if applicable, by each general partner, or each managing member and manager, stating that the financial statements are complete, true, and correct in all material matters to the best of their knowledge.

(x)  Unaudited interim financial statements shall be included if the applicant’s fiscal year ended more than 90 days prior to the date of filing. The statements shall be either quarterly or monthly, and prepared on the same basis as the annual audited financial statements or any other basis acceptable to the department.

(y)  A financial study and a marketing study that reasonably project the feasibility of the proposed continuing care retirement community and are prepared by a firm or firms acceptable to the department. These studies shall address and evaluate, at a minimum, all of the following items:

(1)  The applicant and its prior experience, qualifications, and management, including a detailed description of the applicant’s proposed continuing care retirement community, its service package, fee structure, and anticipated opening date.

(2)  The construction plans, construction financing, and permanent financing for the proposed continuing care retirement community, including a description of the anticipated source, cost, terms, and use of all funds to be used in the land acquisition, construction, and operation of the continuing care retirement community. This proposal shall include, at a minimum, all of the following:

(A)  A description of all debt to be incurred by the applicant for the continuing care retirement community, including the anticipated terms and costs of the financing. The applicant’s outstanding indebtedness related to the continuing care retirement community may not, at any time, exceed the appraised value of the continuing care retirement community.

(B)  A description of the source and amount of the equity to be contributed by the applicant.

(C)  A description of the source and amount of all other funds, including entrance fees, that will be necessary to complete and operate the continuing care retirement community.

(D)  A statement itemizing all estimated project costs, including the real property costs and the cost of acquiring or designing and constructing the continuing care retirement community, and all other similar costs that the provider expects to incur prior to the commencement of operation. This itemization shall identify all costs related to the continuing care retirement community or project, including financing expenses, legal expenses, occupancy development costs, marketing costs, and furniture and equipment.

(E)  A description of the interest expense, insurance premiums, and property taxes that will be incurred prior to opening.

(F)  An estimate of any proposed continuing care retirement community reserves required for items such as debt service, insurance premiums, and operations.

(G)  An estimate of the amount of funds, if any, that will be necessary to fund startup losses, fund statutory and refundable contract reserves, and to otherwise provide additional financial resources in an amount sufficient to ensure full performance by the provider of its continuing care contract obligations.

(3)  An analysis of the potential market for the applicant’s continuing care retirement community, addressing such items as:

(A)  A description of the service area, including its demographic, economic, and growth characteristics.

(B)  A forecast of the market penetration the continuing care retirement community will achieve based on the proposed fee structure.

(C)  Existing and planned competition in and about the primary service area.

(4)  A detailed description of the sales and marketing plan, including all of the following:

(A)  Marketing projections, anticipated sales, and cancellation rates.

(B)  Month-by-month forecast of unit sales through sellout.

(C)  A description of the marketing methods, staffing, and advertising media to be used by the applicant.

(D)  An estimate of the total entrance fees to be received from residents prior to opening the continuing care retirement community.

(5)  Projected move-in rates, deposit collections, and resident profiles, including couple mix by unit type, age distribution, care and nursing unit utilization, and unit turnover or resale rates.

(6)  A description or analysis of development-period costs and revenues throughout the development of the proposed continuing care retirement community.

(z)  Projected annual financial statements for the period commencing on the first day of the applicant’s current fiscal year through at least the fifth year of operation.

(1)  Projected annual financial statements shall be prepared on an accrual basis using the same accounting principles and procedures as the audited financial statements furnished pursuant to subdivision (x).

(2)  Separate projected annual cash-flow statements shall be provided. These statements shall show projected annual cash-flows for the duration of any debt associated with the continuing care retirement community. If the continuing care retirement community property is leased, the cash-flow statement shall demonstrate the feasibility of closing the continuing care retirement community at the end of the lease period.

(A)  The projected annual cash-flow statements shall be submitted using prevailing rates of interest, and assume no increase of revenues and expenses due to inflation.

(B)  The projected annual cash-flow statements shall include all of the following:

(i)  A detailed description and a full explanation of all assumptions used in preparing the projections, accompanied by supporting supplementary schedules and calculations, all to be consistent with the financial study and marketing study furnished pursuant to subdivision (y). The department may require such other supplementary schedules, calculations, or projections as it determines necessary for an adequate application.

(ii)  Cash-flow from monthly operations showing projected revenues for monthly fees received from continuing care contracts, medical unit fees if applicable, other periodic fees, gifts and bequests used in operations, and any other projected source of revenue from operations less operating expenses.

(iii)  Contractual cash-flow from activities showing projected revenues from presales, deposit receipts, entrance fees, and all other projected sources of revenue from activities, less contract acquisition, marketing, and advertising expenditures.

(iv)  Cash-flows from financing activities, including, but not limited to, bond or loan proceeds less bond issue or loan costs and fees, debt service including CAL Mortgage Insurance premiums, trustee fees, principal and interest payments, leases, contracts, rental agreements, or other long-term financing.

(v)  Cash-flows from investment activities, including, but not limited to, construction progress payments, architect and engineering services, furnishings, and equipment not included in the construction contract, project development, inspection and testing, marketable securities, investment earnings, and interfund transfers.

(vi)  The increase or decrease in cash during the projection period.

(vii)  The beginning cash balance, which means cash, marketable securities, reserves, and other funds on hand, available, and committed to the proposed continuing care retirement community.

(viii)  The cash balance at the end of the period.

(ix)  Details of the components of the ending cash balance shall be provided for each period presented, including, but not limited to, the ending cash balances for bond reserves, other reserve funds, deposit funds, and construction funds balance.

(3)  If the cash-flow statements required by paragraph (2) indicate that the provider will have cash balances exceeding two months’ projected operating expenses of the continuing care retirement community, a description of the manner in which the cash balances will be invested, and the persons who will be making the investment decisions, shall accompany the application.

(4)  The department may require the applicant to furnish additional data regarding its operating budgets, projections of cash required for major repairs and improvements, or any other matter related to its projections including additional information, schedules, and calculations regarding occupancy rate projections, unit types, couple mix, sex and age estimates for resident mix, turnover rates, refund obligations, and sales.

(aa)  (1)  A declaration by the applicant acknowledging that it is required to execute and record a Notice of Statutory Limitation on Transfer relating to continuing care retirement community property.

(2)  The notice required in this subdivision shall be acknowledged and suitable for recordation, describe the property, declare the applicant’s intention to use all or part of the described property for the purposes of a continuing care retirement community pursuant to this chapter, and shall be in substantially the following form:

“NOTICE OF STATUTORY LIMITATION ON TRANSFER

Notice is hereby given that the property described below is licensed, or proposed to be licensed, for use as a continuing care retirement community and accordingly, the use and transfer of the property is subject to the conditions and limitations as to use and transfer set forth in Sections 1773 and 1789.4 of the Health and Safety Code. This notice is recorded pursuant to subdivision (aa) of Section 1779.4 of the Health and Safety Code.

The real property, which is legally owned by (insert the name of the legal owner) and is the subject of the statutory limitation to which this notice refers, is more particularly described as follows: (Insert the legal description and the assessor’s parcel number of the real property to which this notice applies.)”

(3)  The Notice of Statutory Limitation on Transfer shall remain in effect until notice of release is given by the department. The department shall execute and record a release of the notice upon proof of complete performance of all obligations to residents.

(4)  Unless a Notice of Statutory Limitation on Transfer has been recorded with respect to the land on which the applicant or provider is operating, or intends to operate a continuing care retirement community, prior to the date of execution of any trust deed, mortgage, or any other lien or encumbrance securing or evidencing the payment of money and affecting land on which the applicant or provider intends to operate a continuing care retirement community, the applicant or provider shall give the department advance written notice of the proposed encumbrance. Upon the giving of notice to the department, the applicant or provider shall execute and record the Notice of Statutory Limitation on Transfer in the office of the county recorder in each county in which any portion of the continuing care retirement community is located prior to encumbering the continuing care retirement community property with the proposed encumbrance.

(5)  In the event that the applicant or provider and the owner of record are not the same entity on the date on which execution and recordation of the notice is required, the leasehold or other interest in the continuing care retirement community property held by the applicant or provider shall survive in its entirety and without change, any transfer of the continuing care retirement community property by the owner. In addition, the applicant or provider shall record a memorandum of leasehold or other interest in the continuing care retirement community property that includes a provision stating that its interest in the property survives any transfer of the property by the owner. The applicant or provider shall provide a copy of the notice and the memorandum of interest to the owner of record by certified mail and to the department.

(6)  The notice shall, and, if applicable, the memorandum of interest shall be indexed by the recorder in the grantor-grantee index to the name of the owner of record and the name of the applicant or provider.

(ab)  A statement that the applicant will keep the department informed of any material changes to the proposed continuing care retirement community or its application.

(ac)  Any other information that may be required by the department for the proper administration and enforcement of this chapter.

(Amended by Stats. 2000, Ch. 820, Sec. 27. Effective January 1, 2001.)



1779.6

(a)  Within seven calendar days of receipt of an initial application for a permit to accept deposits and a certificate of authority, the department shall acknowledge receipt of the application in writing.

(b)  Within 30 calendar days following its receipt of an application, the department shall determine if the application is complete and inform the applicant of its determination. If the department determines that the application is incomplete, its notice to the applicant shall identify the additional forms, documents, information, and other materials required to complete the application. The department shall allow the applicant adequate time to submit the requested information and materials. This review may not determine the adequacy of the materials included in the application.

(c)  Within 120 calendar days after the department determines that an application is complete, the department shall review the application for adequacy. An application shall be adequate if it complies with all the requirements imposed by this chapter, and both the financial study and marketing study reasonably project the feasibility of the proposed continuing care retirement community, as well as demonstrate the financial soundness of the applicant. The department shall either approve the application as adequate under this chapter or notify the applicant that its application is inadequate. If the application is inadequate, the department shall identify the deficiencies in the application, provide the appropriate code references, and give the applicant an opportunity to respond.

(d)  Within 60 calendar days after receiving any additional information or clarification required from the applicant, the department shall respond to the applicant’s submission in writing and state whether each specific deficiency has been addressed sufficiently to make the application adequate. If the department determines that the application is adequate and in compliance with this chapter, the department shall issue the permit to accept deposits. If the department determines that the response is inadequate, it may request additional information or clarification from the applicant pursuant to subdivision (c) or deny the application pursuant to Section 1779.10.

(e)  If the applicant does not provide the department with the additional information within 90 days after the department’s notice described in subdivision (c), the application may be denied for being inadequate. Any new application shall require an application fee.

(Amended by Stats. 2000, Ch. 820, Sec. 28. Effective January 1, 2001.)



1779.7

(a)  Where any portion of the consideration transferred to an applicant as a deposit or to a provider as consideration for a continuing care contract is transferred by a person other than the prospective resident or a resident, that third-party transferor shall have the same cancellation or refund rights as the prospective resident or resident for whose benefit this consideration was transferred.

(b)  A transferor shall have the same rights to cancel and obtain a refund as the depositor under the deposit agreement or the resident under a continuing care contract.

(Added by Stats. 2000, Ch. 820, Sec. 28.5. Effective January 1, 2001.)



1779.8

(a)  The applicant shall notify the department of material changes in the application information submitted to the department, including the applicant’s financial and marketing projections.

(b)  An applicant shall provide to the department at least 60 days’ advance written notice of any proposal to make any changes in the applicant’s corporate name, structure, organization, operation, or financing.

(c)  Within 30 calendar days after receiving notice of a change affecting the applicant or the application, the department shall advise the applicant:

(1)  Whether additional information is required to process the pending application.

(2)  Whether an additional application fee is required.

(3)  Whether a new application and application fee must be submitted. The new application fee shall be twice the actual cost of additional review time caused by the change. This additional fee is payable to the department on demand.

(d)  The department shall suspend the applicant’s application and, if applicable, its permit to accept deposits if the applicant fails to give written notice of changes required by this section. The suspension shall remain in effect until the department has both assessed the potential impact of the changes on the interests of depositors and taken such action as necessary under this chapter to protect these interests.

(Amended by Stats. 2000, Ch. 820, Sec. 29. Effective January 1, 2001.)



1779.10

(a)  The department shall deny an application for a permit to accept deposits and a certificate of authority if the applicant fails to do any of the following:

(1)  Pay the application fee as required by Section 1779.2.

(2)  Submit all information required by this chapter.

(3)  Submit evidence to support a reasonable belief that any interested party of the proposed continuing care retirement community who has committed any offenses listed in subdivision (k) of Section 1779.4 is of such good character as to indicate rehabilitation.

(4)  Submit evidence to support a reasonable belief that the applicant is capable of administering the continuing care retirement community in compliance with applicable laws and regulations when an action specified in subdivision (j) or (k) of Section 1779.4 has been taken against the applicant.

(5)  Demonstrate the feasibility of the proposed continuing care retirement community.

(6)  Comply with residential care facility for the elderly licensing requirements.

(b)  If the application is denied, no portion of the paid application fee shall be refundable or refunded.

(c)  Immediately upon the denial of an application, the department shall notify the applicant in writing.

(d)  The Notice of Denial from the department shall contain all of the following:

(1)  A statement that the application is denied.

(2)  The grounds for the denial.

(3)  A statement informing the applicant that it has the right to appeal.

(4)  A statement that the applicant has 30 calendar days from the date that the Notice of Denial was mailed to appeal the denial, and where to send the appeal.

(e)  If the applicant appeals the denial, further proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2000, Ch. 820, Sec. 30. Effective January 1, 2001.)






ARTICLE 3 - Deposit Subscription Period

1780

The department shall issue a permit to accept deposits when it has done all of the following:

(a)  Determined that the application is adequate.

(b)  Determined that the proposed continuing care retirement community financial and marketing studies are acceptable.

(c)  Reviewed and approved the deposit agreements.

(d)  Reviewed and approved the deposit escrow account agreement.

(Amended by Stats. 2000, Ch. 820, Sec. 31. Effective January 1, 2001.)



1780.2

(a)  A deposit may be paid in one or several payments, at or after the time the parties enter into the deposit agreement.

A deposit shall be paid by cash or cash equivalent, jointly payable to the applicant and the escrow agent or depository. Possession and control of any deposit agreement shall be transferred to the escrow agent at the time the deposit is paid.

(b)  A processing fee may be added to the deposit.

(1)  The processing fee shall not exceed 1 percent of the amount of the average entrance fee or five hundred dollars ($500), whichever is greater.

(2)  A nonrefundable processing fee may be paid directly to the applicant without being placed in the deposit escrow account.

(c)  Payments made by a depositor for upgrades or modifications to the living unit shall not be placed in escrow with deposits. The applicant shall provide written refund policies to the depositor before accepting any payments for modifications or upgrades.

(d)  The applicant shall furnish to the department within the first 10 days of each calendar month a list of all residents who have made payments for modifications or upgrades, the amounts each resident has paid, the date of each payment, and the unit to be modified or upgraded for each resident.

(e)  All payments for modifications or upgrades shall be refunded to the depositor with interest if the applicant does not receive a certificate of authority for the proposed continuing care retirement community or expansion.

(f)  The department may record a lien against the continuing care retirement community property, or any portion of the continuing care retirement community property, to secure the applicant’s obligations to refund the depositor’s payments made for modifications or upgrades. Any lien created under this section shall be to protect depositors and shall be governed by Section 1793.15.

(Amended by Stats. 2000, Ch. 820, Sec. 32. Effective January 1, 2001.)



1780.4

(a)  All deposit agreements between the applicant and the depositor shall be in writing and shall contain all information required by this section.

(b)  All deposit agreement forms shall be approved by the department prior to their use.

(c)  The requirements of this chapter and Chapter 3.2 (commencing with Section 1569) shall be the bases for approval of the forms by the department.

(d)  All text in deposit agreement forms shall be printed in at least 10-point typeface.

(e)  The deposit agreement form shall provide all of the following:

(1)  An estimated date for commencement of construction of the proposed continuing care retirement community or, if applicable, each phase not to exceed 36 months from the date the permit to accept deposits is issued.

(2)  A statement to the effect that the applicant will notify depositors of any material change in the application.

(3)  The identity of the specific unit reserved and the total deposit for that unit.

(4)  Processing fee terms and conditions, including:

(A)  The amount.

(B)  A statement explaining the applicant’s policy regarding refund or retention of the processing fee in the event of death of the depositor or voluntary cancellation by the depositor.

(C)  Notice that the processing fee shall be refunded within 30 days if the applicant does not accept the depositor for residency, or the applicant fails to construct the continuing care retirement community before the estimated date of completion and the department determines that there is no satisfactory cause for the delay.

(5)  Requirements for payment of the deposit by the depositor.

(6)  A statement informing the depositor that their deposit payments will be converted to an entrance fee payment at the time the continuing care contract is executed.

(7)  A statement informing the depositor that deposits shall be refunded within 30 calendar days of the depositor’s nonacceptance for residency or notice to the applicant of the death of the depositor.

(8)  A statement informing the depositor that all deposits shall be refunded to the depositors if the continuing care retirement community is not constructed by the estimated date of completion and the department determines that there is no satisfactory cause for the delay.

(9)  A statement informing the depositor that a refund of the deposit within 10 calendar days of notice of cancellation by the depositor. The deposit agreement shall state that depositors who have deposited more than one thousand dollars ($1,000) or 5 percent of the entrance fee, whichever is greater, and who have been notified that construction of the proposed continuing care retirement community has commenced, will not be entitled to a refund of their deposit until the provisional certificate of authority is issued or after one of the following occurs:

(A)  Another depositor has reserved the canceling depositor’s specific residential unit and paid the necessary deposit.

(B)  The depositor no longer meets financial or health requirements for admission.

(C)  The applicant fails to meet the requirements of Section 1786 or 1786.2.

(10)  A statement to depositors that specifies when funds may be released from escrow to the applicant and explains that thereafter the depositor’s funds will not have escrow protection.

(11)  A statement advising the depositor whether interest will be paid to the depositor on deposits placed in the deposit escrow account.

(f)  If cash equivalents are to be accepted in lieu of cash, all of the following shall also be included in the deposit agreement:

(1)  A statement that cash equivalents that may be accepted as deposits shall be either certificates of deposit or United States securities with maturities of five years or less.

(2)  A statement that the instruments will be held by the escrow agent in the form in which they were delivered and assigned by the depositor until they are replaced by cash or converted to cash.

(3)  A statement that the depositor will be required to assign the instruments to a neutral third-party escrow agent. If the bank or entity that issued the instruments refuses to allow this assignment, the escrow agent shall not accept the instruments. These instruments shall be reassigned to the depositor if the depositor terminates the deposit agreement before the instruments mature. If the depositor terminates the deposit agreement after the instruments mature, the depositor shall receive a cash refund of the portion of the deposit represented by the matured instruments.

(4)  A statement that any amount by which the face value of the deposited instruments exceeds the required deposit shall be deemed part of the deposit and shall be applied against the depositor’s obligations under the deposit agreement.

(5)  A statement that the instruments shall be converted to, or replaced with, cash prior to the department’s authorization for the release of deposits to the applicant. The depositor shall be advised that if the depositor does not substitute cash in the amount equal to the deposit, the applicant may do either of the following:

(A)  Direct the escrow agent to sell, redeem, or otherwise convert the instruments to cash and to treat the proceeds in the same manner as it treats cash deposits under the deposit agreement. The costs of any such sale, redemption, or conversion, including, without limitation, transaction fees and any early withdrawal penalties, may be charged to the depositor and paid out of the cash or other instruments received from the depositor in escrow. If there is a shortfall, the depositor may be immediately obligated to pay the shortfall by check jointly payable to the applicant and the escrow agent.

(B)  Terminate the deposit agreement. In this event, the escrow agent shall reassign the property to the depositor and refund all cash in escrow within the time periods specified in the deposit agreement.

(g)  A statement that deposits will be invested in instruments guaranteed by the federal government or an agency of the federal government, or in investment funds secured by federally guaranteed instruments.

(h)  A statement that no funds deposited in a deposit escrow account shall be subject to any liens, judgments, garnishments, or creditor’s claims against the applicant, the proposed continuing care retirement community property, or the continuing care retirement community. The deposit agreement shall also provide that deposits may not be subject to any liens or charges by the escrow agent, except that cash equivalent deposits may be subject to transactions fees, commissions, prepayment penalties, and other fees incurred in connection with these deposits.

(i)  A schedule of projected monthly care fees estimated to be charged to residents for each of the first five years of the continuing care retirement community’s existence shall be attached to each deposit agreement. This schedule shall contain a conspicuous statement in at least 10-point boldface type that the projected fees are an estimate only and may be changed without notice.

(Amended by Stats. 2000, Ch. 820, Sec. 33. Effective January 1, 2001.)



1781

(a)  All deposits, excluding processing fees, shall be placed in an escrow account. All terms governing the deposit escrow account shall be approved in advance by the department.

(b)  The deposit escrow account shall be established by an escrow agent and all deposits shall be deposited in a depository located in California and approved by the department. The department’s approval of the depository shall be based, in part, upon its ability to ensure the safety of funds and properties entrusted to it and its qualifications to perform the obligations of the depository pursuant to the deposit escrow account agreement and this chapter. The depository may be the same entity as the escrow agent. All deposits shall be kept and maintained in a segregated account without any commingling with other funds, including any funds or accounts owned by the applicant.

(c)  If the escrow agent is a title company, it shall meet the following requirements:

(1)  A Standard and Poors rating of “A” or better or a comparable rating from a comparable rating service.

(2)  Licensure in good standing with the Department of Insurance.

(3)  Tangible net equity as required by the Department of Insurance.

(4)  Reserves as required by the Department of Insurance.

(d)  All deposits shall remain in escrow until the department has authorized release of the deposits, as provided in Section 1783.3.

(e)  Deposits shall be invested in instruments guaranteed by the federal government or an agency of the federal government, or in investment funds secured by federally guaranteed instruments.

(f)  No funds deposited in a deposit escrow account shall be subject to any liens, judgments, garnishments, or creditor’s claims against the applicant or the continuing care retirement community. The deposit agreement shall also provide that deposits may not be subject to any liens or charges by the escrow agent except that cash equivalent deposits may be subject to transaction fees, commissions, prepayment penalties, and other fees incurred in connection with those deposits.

(Amended by Stats. 2000, Ch. 820, Sec. 34. Effective January 1, 2001.)



1781.2

(a)  All deposits shall be delivered to the escrow agent and deposited into the deposit escrow account within five business days after receipt by the applicant. The deposit escrow account shall be accounted for in a separate escrow account.

(b)  The applicant shall provide, with all deposits delivered to the escrow holder, a copy of the executed deposit agreement, a copy of the receipt given to the depositor, a summary of all deposits made on that date, and any other materials required by the escrow holder.

(Amended by Stats. 2000, Ch. 820, Sec. 35. Effective January 1, 2001.)



1781.4

The deposit escrow account agreement between the applicant and the escrow agent shall include all of the following:

(a)  The amount of the processing fee.

(b)  A provision requiring that all deposits shall be placed into the deposit escrow account upon delivery.

(c)  A provision requiring that monthly progress reports be sent by the escrow agent directly to the department, beginning the month after the deposit escrow account is opened and continuing through the month funds are released from escrow. These reports shall be prepared every month that there are any funds in the account and shall show each of the following in separate columns:

(1)  The name and address of each depositor or resident.

(2)  The designation of the living unit being provided.

(3)  Any processing fee which is deposited into escrow.

(4)  The total deposit required for the unit.

(5)  The total entrance fee for the unit.

(6)  Twenty percent of the total entrance fee.

(7)  Each deposit payment made by or on behalf of the depositor and any refunds paid to the depositor.

(8)  The unpaid balance for each depositor’s deposit.

(9)  The unpaid balance for each depositor’s entrance fee.

(10)  The current balance in the deposit escrow account for each depositor and the collective balance.

(11)  The dollar amount, type, and maturity date of any cash equivalent paid by each depositor.

(d)  A provision for investment of escrow account funds in a manner consistent with Section 1781.

(e)  A provision for refunds to depositors in the manner specified by Section 1783.2.

(f)  A provision regarding the payment of interest earned on the funds held in escrow in the manner specified in the applicant’s deposit agreement.

(g)  Release of deposit escrow account funds in the manner specified in Section 1783.3, including to whom payment of interest earned on the funds will be made.

(h)  Representations by the escrow agent that it is not, and shall not be during the term of the deposit escrow account, a lender to the applicant or for the proposed continuing care retirement community, or a fiduciary for any lender or bondholder for that continuing care retirement community, unless approved by the department.

(i)  If cash equivalents may be accepted as a deposit in lieu of cash, the deposit escrow account agreement shall also include all of the following:

(1)  Authorization for the escrow agent to convert instruments to cash when they mature. The escrow agent may notify all financial institutions whose securities are held by the escrow agent that all interest and other payments due upon these instruments shall be paid to the escrow agent. The escrow agent shall collect, hold, invest, and disburse these funds as provided under the escrow agreement.

(2)  Authorization for the escrow agent to deliver the instruments in its possession and release funds from escrow according to written directions from the applicant, consistent with the terms provided in the applicant’s deposit escrow account agreement. The escrow agent shall distribute cash and other property to an individual depositor only upon either of the following occurrences:

(A)  The depositor’s written request to receive monthly payments of interest accrued on his or her deposits.

(B)  Receipt of notice from the applicant to pay a refund to the depositor.

(3)  A provision that the escrow agent shall maintain, at all times, adequate records showing the beneficial ownership of the instruments.

(4)  A provision that the escrow agent shall have no responsibility or authority to initiate any transfer of the instruments or conduct any other transaction without specific written instructions from the applicant.

(5)  A provision authorizing, instructing, and directing the escrow agent to do all of the following:

(A)  Redeem and roll over matured investments into money market accounts or other department approved instruments with the escrow agent or an outside financial institution.

(B)  Collect and receive interest, principal, and other things of value in connection with the instruments.

(C)  Sign for the depositors any declarations, affidavits, certificates, and other documents that may be required to collect or receive payments or distributions with respect to the instruments.

(Amended by Stats. 2000, Ch. 820, Sec. 36. Effective January 1, 2001.)



1781.6

All changes to a deposit agreement or deposit escrow account agreement form shall be submitted to, and approved by, the department before use by the applicant.

(Amended by Stats. 2000, Ch. 820, Sec. 37. Effective January 1, 2001.)



1781.8

(a)  Deposits held in escrow shall be placed in an interest bearing account or invested as provided under subdivision (e) of Section 1781.

(b)  Interest, income, and other gains derived from deposits held in a deposit escrow account may not be released or distributed from the deposit escrow account except upon written approval of the department.

(c)  Approval by the department for the release of earnings generated from funds held in escrow shall be based upon an assessment that funds remaining in the deposit escrow account will be sufficient to pay refunds and any interest promised to all depositors, as well as administrative costs owed to the escrow agent.

(d)  When released by the department, interest earned by the funds in the deposit escrow account shall be distributed in accordance with the terms of the deposit agreement.

(Amended by Stats. 2000, Ch. 820, Sec. 38. Effective January 1, 2001.)



1781.10

No deposit or any other asset held in a deposit escrow account, shall be encumbered or used as collateral for any obligation of the applicant or any other person, unless the applicant obtains prior written approval from the department for the encumbrance or use as collateral. The department shall not approve any encumbrance or use as collateral under this section unless the encumbrance or use as collateral is expressly subordinated to the rights of depositors under this chapter to refunds of their deposits.

(Amended by Stats. 2000, Ch. 820, Sec. 39. Effective January 1, 2001.)



1782

(a) An applicant shall not begin construction on any phase of a continuing care retirement community without first obtaining a written acknowledgment from the department that all of the following prerequisites have been met:

(1) A completed application has been submitted to the department.

(2) A permit to accept deposits has been issued to the applicant or, in the case of continuing care retirement community renovation projects, the department has issued a written approval of the applicant’s application.

(3) For new continuing care retirement communities, or construction projects adding new units to an existing continuing care retirement community, deposits equal to at least 10 percent of each depositor’s applicable entrance fee have been placed into escrow for each phase for at least 50 percent of the number of residential living units to be constructed.

(b) Applicants shall notify depositors in writing when construction is commenced.

(c) For purposes of this chapter only, construction shall not include site preparation, demolition, or the construction of model units.

(Amended by Stats. 2006, Ch. 529, Sec. 2. Effective January 1, 2007.)



1783

(a)  (1)  An applicant proposing to convert an existing building to continuing care use shall comply with all the application requirements in Section 1779.4 identified by the department as necessary for the department to assess the feasibility of the proposed continuing care retirement community or conversion.

(2)  If the proposed continuing care retirement community is already occupied and only a portion of the existing residential units will be converted into continuing care units, the department may modify the presale requirements of paragraph (3) of subdivision (a) of Section 1782 and paragraph (2) of subdivision (a) of Section 1783.3.

(b)  Any applicant proposing to convert an existing building into continuing care units shall indicate the portion of the facility to be used for continuing care contract services. The continuing care allocation specified by the applicant shall be reflected in all financial and marketing studies and shall be used to determine the applicant’s compliance with the percentage requirements stated in paragraph (3) of subdivision (a) of Section 1782 and paragraph (2) of subdivision (a) of Section 1783.3.

(Amended by Stats. 2000, Ch. 820, Sec. 41. Effective January 1, 2001.)



1783.2

(a)  An escrow agent shall refund to the depositor all amounts required by the depositor’s deposit agreement upon receiving written notice from the applicant that a depositor has canceled the deposit agreement. Refunds required by this subdivision shall be paid to the depositor within 10 days after the depositor gives notice of cancellation to the applicant.

(b)  Depositors who have deposited more than one thousand dollars ($1,000) or 5 percent of the entrance fee, whichever is greater, and who have been notified that construction of the proposed continuing care retirement community has commenced, shall not be entitled to a refund of their deposit until any of the following occurs:

(1)  The continuing care retirement community is opened for operation.

(2)  Another depositor has reserved the canceling depositor’s specific residential unit and paid the necessary deposit.

(3)  The depositor no longer meets financial or health requirements for admission.

(Amended by Stats. 2000, Ch. 820, Sec. 42. Effective January 1, 2001.)



1783.3

(a) In order to seek a release of escrowed funds, the applicant shall petition in writing to the department and certify to each of the following:

(1) The construction of the proposed continuing care retirement community or phase is at least 50 percent completed.

(2) At least 10 percent of the total of each applicable entrance fee has been received and placed in escrow for at least 60 percent of the total number of residential living units. Any unit for which a refund is pending may not be counted toward that 60-percent requirement.

(3) Deposits made with cash equivalents have been either converted into, or substituted with, cash or held for transfer to the provider. A cash equivalent deposit may be held for transfer to the provider, if all of the following conditions exist:

(A) Conversion of the cash equivalent instrument would result in a penalty or other substantial detriment to the depositor.

(B) The provider and the depositor have a written agreement stating that the cash equivalent will be transferred to the provider, without conversion into cash, when the deposit escrow is released to the provider under this section.

(C) The depositor is credited the amount equal to the value of the cash equivalent.

(4) The applicant’s average performance over any six-month period substantially equals or exceeds its financial and marketing projections approved by the department, for that period.

(5) The applicant has received a commitment for any permanent mortgage loan or other long-term financing.

(b) The department shall instruct the escrow agent to release to the applicant all deposits in the deposit escrow account when all of the following requirements have been met:

(1) The department has confirmed the information provided by the applicant pursuant to subdivision (a).

(2) The department has determined that there has been substantial compliance with projected annual financial statements that served as a basis for issuance of the permit to accept deposits.

(3) The applicant has complied with all applicable licensing requirements in a timely manner.

(4) The applicant has obtained a commitment for any permanent mortgage loan or other long-term financing that is satisfactory to the department.

(5) The applicant has complied with any additional reasonable requirements for release of funds placed in the deposit escrow accounts, established by the department under Section 1785.

(c) The escrow agent shall release the funds held in escrow to the applicant only when the department has instructed it to do so in writing.

(d) When an application describes different phases of construction that will be completed and commence operating at different times, the department may apply the 50-percent construction completion requirement to any one or group of phases requested by the applicant, provided the phase or group of phases is shown in the applicant’s projections to be economically viable.

(Amended by Stats. 2011, Ch. 32, Sec. 11. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



1784

(a)  If construction of the proposed continuing care retirement community, or applicable phase, has not commenced within 36 months from the date the permit to accept deposits is issued, an applicant may request an extension of the permit to accept deposits. The request for extension shall be made to the department in writing and shall include the reasons why construction of the proposed continuing care retirement community was not commenced within the required 36-month period. The request for extension shall also state the new estimated date for commencement of construction.

(b)  In response to a request for an extension, the department may do one of the following:

(1)  If the department determines there is satisfactory cause for the delay in commencement of construction of the proposed continuing care retirement community or applicable phase, the department may extend the permit to accept deposits for up to one year.

(2)  If the department determines that there is no satisfactory cause for the delay, the department may instruct the escrow agent to refund to depositors all deposits held in escrow, plus any interest due under the terms of the deposit subscription agreements, and require the applicant to file a new application and application fee. The applicant shall also refund all processing fees paid by the depositors.

(c)  Within 10 calendar days the applicant shall notify each depositor of the department’s approval or denial of the extension, of any expiration of the permit to accept deposits and of any right to a refund of their deposits.

(Amended by Stats. 2000, Ch. 820, Sec. 44. Effective January 1, 2001.)



1785

(a) If, at any time prior to issuance of a certificate of authority, the applicant’s average performance over any six-month period does not substantially equal or exceed the applicant’s projections for that period, the department may take any of the following actions:

(1) Cancel the permit to accept deposits and require that all funds in escrow be returned to depositors immediately.

(2) Increase the required percentages of construction completed, units reserved, or entrance fees to be deposited as required under Sections 1782, 1783.3, 1786, and 1786.2.

(3) Increase the reserve requirements under this chapter.

(b) Prior to taking any actions specified in subdivision (a), the department shall give the applicant an opportunity to submit a feasibility study from a consultant in the area of continuing care, approved by the department, to determine whether in his or her opinion the proposed continuing care retirement community is still viable, and if so, to submit a plan of correction. The department shall determine if the plan is acceptable.

(c) In making its determination, the department shall take into consideration the overall performance of the proposed continuing care retirement community to date.

(d) If deposits have been released from escrow, the department may further require the applicant to reopen the escrow as a condition of receiving any further entrance fee payments from depositors or residents.

(e) The department may require the applicant to notify all depositors and, if applicable, all residents, of any actions required by the department under this section.

(Amended by Stats. 2011, Ch. 32, Sec. 12. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)






ARTICLE 4 - Certificate of Authority

1786

(a)  The department shall issue a provisional certificate of authority when an applicant has done all of the following:

(1)  Complied with the approved marketing plans.

(2)  Met and continues to meet the requirements imposed under subdivision (a) of Section 1783.3. The issuance of the provisional certificate of authority shall not require, and shall not be dependent upon the release of escrowed funds. Release of escrowed funds shall be governed by Section 1783.3.

(3)  Completed construction of the continuing care retirement community or applicable phase.

(4)  Obtained the required licenses.

(5)  Paid the remainder of the application fee.

(6)  Executed a permanent mortgage loan or other long-term financing.

(7)  Provided the department with a recorded copy of the Notice of Statutory Limitation on Transfer required by subdivision (aa) of Section 1779.4.

(8)  Met all applicable provisions of this chapter.

(b)  The provisional certificate of authority shall expire 12 months after issuance unless both of the following occur:

(1)  No later than 60 days prior to the expiration of the provisional certificate of authority, the provider petitions the department and demonstrates good cause in writing for an extension of the provisional certificate of authority.

(2)  The department determines that the provider is capable of meeting the requirements of Section 1786.2 during the extension period.

(c)  The department shall exercise its discretion to determine the length of the extension period.

(d)  After the provisional certificate of authority is issued providers may continue to take deposits by modifying the deposit agreement as appropriate. The new deposit agreement shall clearly state the rights of the depositor and the provider. The applicant shall submit the agreements to the department for review and approval prior to use. A provider that holds a provisional certificate of authority or certificate of authority may accept fees paid by potential residents to be placed on a waiting list without using a deposit agreement. These waiting list fees may not exceed five hundred dollars ($500), and shall be refunded to the potential resident upon written request.

(e)  All holders of a provisional certificate of authority shall request in writing a certificate of authority when the requirements of Section 1786.2 have been met.

(Amended by Stats. 2000, Ch. 820, Sec. 46. Effective January 1, 2001.)



1786.2

(a)  The department shall not issue a certificate of authority to an applicant or a provider, until the department determines that each of the following has occurred:

(1)  A provisional certificate of authority has been issued or all of the requirements for a provisional certificate of authority have been satisfied. In the case of an application for a new certificate of authority due to an organizational change, if the continuing care retirement community is financially sound and operating in compliance with this chapter, it shall be sufficient for the purposes of this paragraph that the department has approved the application in writing.

(2)  One of the following requirements has been met:

(A)  At a minimum, continuing care contracts have been executed for 80 percent of the total residential living units in the continuing care retirement community, with payment in full of the entrance fee.

(B)  At a minimum, continuing care contracts have been executed for 70 percent of the total residential living units in the continuing care retirement community, with payment in full of the entrance fee, and the provider has submitted an updated financial and marketing plan, satisfactory to the department, demonstrating that the proposed continuing care retirement community will be financially viable.

(C)  At a minimum, continuing care contracts have been executed for 50 percent of the total residential living units in the continuing care retirement community, with payment in full of the entrance fee, and the provider furnishes and maintains a letter of credit or other security, satisfactory to the department, sufficient to bring the total amount of payments to a level equivalent to 80 percent of the total entrance fees for the entire continuing care retirement community.

(3)  A minimum five-year financial plan of operation remains satisfactory to the department.

(4)  Adequate reserves exist as required by Sections 1792 and 1792.6. For a new continuing care retirement community without an operating history, the department may approve calculation of required reserves on a pro forma basis in conjunction with compliance with approved marketing plans.

(5)  All applicable provisions of this chapter have been met.

(b)  When issued, the certificate of authority, whether full or conditioned, shall remain in full force unless forfeited by operation of law under Section 1793.7, inactivated under Section 1793.8, or suspended or revoked by the department pursuant to Section 1793.21.

(c)  The provider shall display the certificate of authority in a prominent place within the continuing care retirement community.

(Amended by Stats. 2000, Ch. 820, Sec. 47. Effective January 1, 2001.)






ARTICLE 5 - Contract

1787

(a)  All continuing care contracts shall be in writing and shall contain all the information required by Section 1788.

(b)  All continuing care contract forms, including all addenda, exhibits, and any other related documents, incorporated therein, as well as any modification to these items, shall be approved by the department prior to their use.

(c)  The department shall approve continuing care contract forms that comply with this chapter. The requirements of this chapter and Chapter 3.2 (commencing with Section 1569) shall be the bases for approval by the department. To the extent that this chapter conflicts with Chapter 3.2 (commencing with Section 1569), this chapter shall prevail.

(d)  A continuing care contract approved by the department shall constitute the full and complete agreement between the parties.

(e)  More than one continuing care contract form may be used by a provider if multiple program options are available.

(f)  All text in continuing care contract forms shall be printed in at least 10-point typeface.

(g)  A clearly legible copy of the continuing care contract, executed by each provider named on the provisional certificate of authority or the certificate of authority, the resident, and any transferor, shall be furnished with all required or included attachments to the resident at the time the continuing care contract is executed. A copy shall also be furnished within 10 calendar days to any transferor who is not a resident.

(h)  The provider shall require a written acknowledgment from the resident (and any transferor who is not a resident) that the executed copy of the continuing care contract and attachments have been received.

(i)  The continuing care contract shall be an admissions agreement for purposes of the residential care facility for the elderly and long-term health care facility requirements and shall state the resident’s entitlement to receive these levels of care. The continuing care contract may state the entitlement for skilled nursing care in accordance with the provisions of law governing admissions to long-term health care facilities in effect at the time of admission to the skilled nursing facility. The parties may agree to the terms of nursing facility admission at the time the continuing care contract is executed, or the provider may present an exemplar of the then-current nursing facility admission agreement and require the resident to execute the form of agreement in effect at the time of admission to the nursing facility. The terms shall include the nursing fee, or the method of determining the fee, at the time of the execution of the continuing care contract, the services included in and excluded from the fee, the grounds for transfers and discharges, and any other terms required to be included under applicable law.

(j)  Only the skilled nursing admission agreement sections of continuing care contracts which cover long-term health care facility services are subject to Chapter 3.95 (commencing with Section 1599.60). The provider shall use a skilled nursing admission nursing agreement that complies with the requirements of Chapter 3.95 (commencing with Section 1599.85).

(Amended by Stats. 2000, Ch. 820, Sec. 48. Effective January 1, 2001.)



1788

(a) A continuing care contract shall contain all of the following:

(1) The legal name and address of each provider.

(2) The name and address of the continuing care retirement community.

(3) The resident’s name and the identity of the unit the resident will occupy.

(4) If there is a transferor other than the resident, the transferor shall be a party to the contract and the transferor’s name and address shall be specified.

(5) If the provider has used the name of any charitable or religious or nonprofit organization in its title before January 1, 1979, and continues to use that name, and that organization is not responsible for the financial and contractual obligations of the provider or the obligations specified in the continuing care contract, the provider shall include in every continuing care contract a conspicuous statement that clearly informs the resident that the organization is not financially responsible.

(6) The date the continuing care contract is signed by the resident and, where applicable, any other transferor.

(7) The duration of the continuing care contract.

(8) A list of the services that will be made available to the resident as required to provide the appropriate level of care. The list of services shall include the services required as a condition for licensure as a residential care facility for the elderly, including all of the following:

(A) Regular observation of the resident’s health status to ensure that his or her dietary needs, social needs, and needs for special services are satisfied.

(B) Safe and healthful living accommodations, including housekeeping services and utilities.

(C) Maintenance of house rules for the protection of residents.

(D) A planned activities program, which includes social and recreational activities appropriate to the interests and capabilities of the resident.

(E) Three balanced, nutritious meals and snacks made available daily, including special diets prescribed by a physician as a medical necessity.

(F) Assisted living services.

(G) Assistance with taking medications.

(H) Central storing and distribution of medications.

(I) Arrangements to meet health needs, including arranging transportation.

(9) An itemization of the services that are included in the monthly fee and the services that are available at an extra charge. The provider shall attach a current fee schedule to the continuing care contract.

(10) The procedures and conditions under which a resident may be voluntarily and involuntarily transferred from a designated living unit. The transfer procedures, at a minimum, shall include provisions addressing all of the following circumstances under which a transfer may be authorized:

(A) A continuing care retirement community may transfer a resident under the following conditions, taking into account the appropriateness and necessity of the transfer and the goal of promoting resident independence:

(i) The resident is nonambulatory. The definition of “nonambulatory,” as provided in Section 13131, shall either be stated in full in the continuing care contract or be cited. If Section 13131 is cited, a copy of the statute shall be made available to the resident, either as an attachment to the continuing care contract or by specifying that it will be provided upon request. If a nonambulatory resident occupies a room that has a fire clearance for nonambulatory residents, transfer shall not be necessary.

(ii) The resident develops a physical or mental condition that endangers the health, safety, or well-being of the resident or another person.

(iii) The resident’s condition or needs require the resident’s transfer to an assisted living care unit or skilled nursing facility, because the level of care required by the resident exceeds that which may be lawfully provided in the living unit.

(iv) The resident’s condition or needs require the resident’s transfer to a nursing facility, hospital, or other facility, and the provider has no facilities available to provide that level of care.

(B) Before the continuing care retirement community transfers a resident under any of the conditions set forth in subparagraph (A), the community shall satisfy all of the following requirements:

(i) Involve the resident and the resident’s responsible person, as defined in paragraph (6) of subdivision (r) of Section 87101 of Title 22 of the California Code of Regulations, and upon the resident’s or responsible person’s request, family members, or the resident’s physician or other appropriate health professional, in the assessment process that forms the basis for the level of care transfer decision by the provider. The provider shall offer an explanation of the assessment process. If an assessment tool or tools, including scoring and evaluating criteria, are used in the determination of the appropriateness of the transfer, the provider shall make copies of the completed assessment available upon the request of the resident or the resident’s responsible person.

(ii) Prior to sending a formal notification of transfer, the provider shall conduct a care conference with the resident and the resident’s responsible person, and upon the resident’s or responsible person’s request, family members, and the resident’s health care professionals, to explain the reasons for transfer.

(iii) Notify the resident and the resident’s responsible person of the reasons for the transfer in writing.

(iv) Notwithstanding any other provision of this subparagraph, if the resident does not have impairment of cognitive abilities, the resident may request that his or her responsible person not be involved in the transfer process.

(v) The notice of transfer shall be made at least 30 days before the transfer is expected to occur, except when the health or safety of the resident or other residents is in danger, or the transfer is required by the resident’s urgent medical needs. Under those circumstances, the written notice shall be made as soon as practicable before the transfer.

(vi) The written notice shall contain the reasons for the transfer, the effective date, the designated level of care or location to which the resident will be transferred, a statement of the resident’s right to a review of the transfer decision at a care conference, as provided for in subparagraph (C), and for disputed transfer decisions, the right to review by the Continuing Care Contracts Branch of the State Department of Social Services, as provided for in subparagraph (D). The notice shall also contain the name, address, and telephone number of the department’s Continuing Care Contracts Branch.

(vii) The continuing care retirement community shall provide sufficient preparation and orientation to the resident to ensure a safe and orderly transfer and to minimize trauma.

(C) The resident has the right to review the transfer decision at a subsequent care conference that shall include the resident, the resident’s responsible person, and upon the resident’s or responsible person’s request, family members, the resident’s physician or other appropriate health care professional, and members of the provider’s interdisciplinary team. The local ombudsperson may also be included in the care conference, upon the request of the resident, the resident’s responsible person, or the provider.

(D) For disputed transfer decisions, the resident or the resident’s responsible person has the right to a prompt and timely review of the transfer process by the Continuing Care Contracts Branch of the State Department of Social Services.

(E) The decision of the department’s Continuing Care Contracts Branch shall be in writing and shall determine whether the provider failed to comply with the transfer process pursuant to subparagraphs (A) to (C), inclusive. Pending the decision of the Continuing Care Contracts Branch, the provider shall specify any additional care the provider believes is necessary in order for the resident to remain in his or her unit. The resident may be required to pay for the extra care, as provided in the contract.

(F) Transfer of a second resident when a shared accommodation arrangement is terminated.

(11) Provisions describing any changes in the resident’s monthly fee and any changes in the entrance fee refund payable to the resident that will occur if the resident transfers from any unit, including, but not limited to, terminating his or her contract after 18 months of residential temporary relocation, as defined in paragraph (8) of subdivision (r) of Section 1771.

(12) The provider’s continuing obligations, if any, in the event a resident is transferred from the continuing care retirement community to another facility.

(13) The provider’s obligations, if any, to resume care upon the resident’s return after a transfer from the continuing care retirement community.

(14) The provider’s obligations to provide services to the resident while the resident is absent from the continuing care retirement community.

(15) The conditions under which the resident must permanently release his or her living unit.

(16) If real or personal properties are transferred in lieu of cash, a statement specifying each item’s value at the time of transfer, and how the value was ascertained.

(A) An itemized receipt that includes the information described above is acceptable if incorporated as a part of the continuing care contract.

(B) When real property is or will be transferred, the continuing care contract shall include a statement that the deed or other instrument of conveyance shall specify that the real property is conveyed pursuant to a continuing care contract and may be subject to rescission by the transferor within 90 days from the date that the resident first occupies the residential unit.

(C) The failure to comply with this paragraph shall not affect the validity of title to real property transferred pursuant to this chapter.

(17) The amount of the entrance fee.

(18) In the event two parties have jointly paid the entrance fee or other payment that allows them to occupy the unit, the continuing care contract shall describe how any refund of entrance fees is allocated.

(19) The amount of any processing fee.

(20) The amount of any monthly care fee.

(21) For continuing care contracts that require a monthly care fee or other periodic payment, the continuing care contract shall include the following:

(A) A statement that the occupancy and use of the accommodations by the resident is contingent upon the regular payment of the fee.

(B) The regular rate of payment agreed upon (per day, week, or month).

(C) A provision specifying whether payment will be made in advance or after services have been provided.

(D) A provision specifying the provider will adjust monthly care fees for the resident’s support, maintenance, board, or lodging, when a resident requires medical attention while away from the continuing care retirement community.

(E) A provision specifying whether a credit or allowance will be given to a resident who is absent from the continuing care retirement community or from meals. This provision shall also state, when applicable, that the credit may be permitted at the discretion or by special permission of the provider.

(F) A statement of billing practices, procedures, and timelines. A provider shall allow a minimum of 14 days between the date a bill is sent and the date payment is due. A charge for a late payment may only be assessed if the amount and any condition for the penalty is stated on the bill.

(22) All continuing care contracts that include monthly care fees shall address changes in monthly care fees by including either of the following provisions:

(A) For prepaid continuing care contracts, which include monthly care fees, one of the following methods:

(i) Fees shall not be subject to change during the lifetime of the agreement.

(ii) Fees shall not be increased by more than a specified number of dollars in any one year and not more than a specified number of dollars during the lifetime of the agreement.

(iii) Fees shall not be increased in excess of a specified percentage over the preceding year and not more than a specified percentage during the lifetime of the agreement.

(B) For monthly fee continuing care contracts, except prepaid contracts, changes in monthly care fees shall be based on projected costs, prior year per capita costs, and economic indicators.

(23) A provision requiring that the provider give written notice to the resident at least 30 days in advance of any change in the resident’s monthly care fees or in the price or scope of any component of care or other services.

(24) A provision indicating whether the resident’s rights under the continuing care contract include any proprietary interests in the assets of the provider or in the continuing care retirement community, or both. Any statement in a contract concerning an ownership interest shall appear in a large-sized font or print.

(25) If the continuing care retirement community property is encumbered by a security interest that is senior to any claims the residents may have to enforce continuing care contracts, a provision shall advise the residents that any claims they may have under the continuing care contract are subordinate to the rights of the secured lender. For equity projects, the continuing care contract shall specify the type and extent of the equity interest and whether any entity holds a security interest.

(26) Notice that the living units are part of a continuing care retirement community that is licensed as a residential care facility for the elderly and, as a result, any duly authorized agent of the department may, upon proper identification and upon stating the purpose of his or her visit, enter and inspect the entire premises at any time, without advance notice.

(27) A conspicuous statement, in at least 10-point boldface type in immediate proximity to the space reserved for the signatures of the resident and, if applicable, the transferor, that provides as follows: “You, the resident or transferor, may cancel the transaction without cause at any time within 90 days from the date you first occupy your living unit. See the attached notice of cancellation form for an explanation of this right.”

(28) Notice that during the cancellation period, the continuing care contract may be canceled upon 30 days’ written notice by the provider without cause, or that the provider waives this right.

(29) The terms and conditions under which the continuing care contract may be terminated after the cancellation period by either party, including any health or financial conditions.

(30) A statement that, after the cancellation period, a provider may unilaterally terminate the continuing care contract only if the provider has good and sufficient cause.

(A) Any continuing care contract containing a clause that provides for a continuing care contract to be terminated for “just cause,” “good cause,” or other similar provision, shall also include a provision that none of the following activities by the resident, or on behalf of the resident, constitutes “just cause,” “good cause,” or otherwise activates the termination provision:

(i) Filing or lodging a formal complaint with the department or other appropriate authority.

(ii) Participation in an organization or affiliation of residents, or other similar lawful activity.

(B) The provision required by this paragraph shall also state that the provider shall not discriminate or retaliate in any manner against any resident of a continuing care retirement community for contacting the department, or any other state, county, or city agency, or any elected or appointed government official to file a complaint or for any other reason, or for participation in a residents’ organization or association.

(C) Nothing in this paragraph diminishes the provider’s ability to terminate the continuing care contract for good and sufficient cause.

(31) A statement that at least 90 days’ written notice to the resident is required for a unilateral termination of the continuing care contract by the provider.

(32) A statement concerning the length of notice that a resident is required to give the provider to voluntarily terminate the continuing care contract after the cancellation period.

(33) The policy or terms for refunding any portion of the entrance fee, in the event of cancellation, termination, or death. Every continuing care contract that provides for a refund of all or a part of the entrance fee shall also do all of the following:

(A) Specify the amount, if any, the resident has paid or will pay for upgrades, special features, or modifications to the resident’s unit.

(B) State that if the continuing care contract is canceled or terminated by the provider, the provider shall do both of the following:

(i) Amortize the specified amount at the same rate as the resident’s entrance fee.

(ii) Refund the unamortized balance to the resident at the same time the provider pays the resident’s entrance fee refund.

(C) State that the resident has a right to terminate his or her contract after 18 months of residential temporary relocation, as defined in paragraph (8) of subdivision (r) of Section 1771. Provisions for refunds due to cancellation pursuant to this subparagraph shall be set forth in the contract.

(34) The following notice at the bottom of the signatory page:

“NOTICE”

(date)

“This is a continuing care contract as defined by paragraph (8) of subdivision (c), or subdivision (l) of Section 1771 of the California Health and Safety Code. This continuing care contract form has been approved by the State Department of Social Services as required by subdivision (b) of Section 1787 of the California Health and Safety Code. The basis for this approval was a determination that (provider name) has submitted a contract that complies with the minimum statutory requirements applicable to continuing care contracts. The department does not approve or disapprove any of the financial or health care coverage provisions in this contract. Approval by the department is NOT a guaranty of performance or an endorsement of any continuing care contract provisions. Prospective transferors and residents are strongly encouraged to carefully consider the benefits and risks of this continuing care contract and to seek financial and legal advice before signing.”

(35) The provider may not attempt to absolve itself in the continuing care contract from liability for its negligence by any statement to that effect, and shall include the following statement in the contract: “Nothing in this continuing care contract limits either the provider’s obligation to provide adequate care and supervision for the resident or any liability on the part of the provider which may result from the provider’s failure to provide this care and supervision.”

(36) Provisions describing how the provider will proceed in the event of a closure, including an explanation of how the provider will comply with Sections 1793.80, 1793.81, 1793.82, and 1793.83.

(b) A life care contract shall also provide that:

(1) All levels of care, including acute care and physicians’ and surgeons’ services, will be provided to a resident.

(2) Care will be provided for the duration of the resident’s life unless the life care contract is canceled or terminated by the provider during the cancellation period or after the cancellation period for good cause.

(3) A comprehensive continuum of care will be provided to the resident, including skilled nursing, in a facility under the ownership and supervision of the provider on, or adjacent to, the continuing care retirement community premises.

(4) Monthly care fees will not be changed based on the resident’s level of care or service.

(5) A resident who becomes financially unable to pay his or her monthly care fees shall be subsidized provided the resident’s financial need does not arise from action by the resident to divest the resident of his or her assets.

(c) Continuing care contracts may include provisions that do any of the following:

(1) Subsidize a resident who becomes financially unable to pay for his or her monthly care fees at some future date. If a continuing care contract provides for subsidizing a resident, it may also provide for any of the following:

(A) The resident shall apply for any public assistance or other aid for which he or she is eligible and that the provider may apply for assistance on behalf of the resident.

(B) The provider’s decision shall be final and conclusive regarding any adjustments to be made or any action to be taken regarding any charitable consideration extended to any of its residents.

(C) The provider is entitled to payment for the actual costs of care out of any property acquired by the resident subsequent to any adjustment extended to the resident under this paragraph, or from any other property of the resident that the resident failed to disclose.

(D) The provider may pay the monthly premium of the resident’s health insurance coverage under Medicare to ensure that those payments will be made.

(E) The provider may receive an assignment from the resident of the right to apply for and to receive the benefits, for and on behalf of the resident.

(F) The provider is not responsible for the costs of furnishing the resident with any services, supplies, and medication, when reimbursement is reasonably available from any governmental agency, or any private insurance.

(G) Any refund due to the resident at the termination of the continuing care contract may be offset by any prior subsidy to the resident by the provider.

(2) Limit responsibility for costs associated with the treatment or medication of an ailment or illness existing prior to the date of admission. In these cases, the medical or surgical exceptions, as disclosed by the medical entrance examination, shall be listed in the continuing care contract or in a medical report attached to and made a part of the continuing care contract.

(3) Identify legal remedies that may be available to the provider if the resident makes any material misrepresentation or omission pertaining to the resident’s assets or health.

(4) Restrict transfer or assignments of the resident’s rights and privileges under a continuing care contract due to the personal nature of the continuing care contract.

(5) Protect the provider’s ability to waive a resident’s breach of the terms or provisions of the continuing care contract in specific instances without relinquishing its right to insist upon full compliance by the resident with all terms or provisions in the contract.

(6) Provide that the resident shall reimburse the provider for any uninsured loss or damage to the resident’s unit, beyond normal wear and tear, resulting from the resident’s carelessness or negligence.

(7) Provide that the resident agrees to observe the off-limit areas of the continuing care retirement community designated by the provider for safety reasons. The provider may not include any provision in a continuing care contract that absolves the provider from liability for its negligence.

(8) Provide for the subrogation to the provider of the resident’s rights in the case of injury to a resident caused by the acts or omissions of a third party, or for the assignment of the resident’s recovery or benefits in this case to the provider, to the extent of the value of the goods and services furnished by the provider to or on behalf of the resident as a result of the injury.

(9) Provide for a lien on any judgment, settlement, or recovery for any additional expense incurred by the provider in caring for the resident as a result of injury.

(10) Require the resident’s cooperation and assistance in the diligent prosecution of any claim or action against any third party.

(11) Provide for the appointment of a conservator or guardian by a court with jurisdiction in the event a resident becomes unable to handle his or her personal or financial affairs.

(12) Allow a provider, whose property is tax exempt, to charge the resident, on a pro rata basis, property taxes, or in-lieu taxes, that the provider is required to pay.

(13) Make any other provision approved by the department.

(d) A copy of the resident’s rights as described in Section 1771.7 shall be attached to every continuing care contract.

(e) A copy of the current audited financial statement of the provider shall be attached to every continuing care contract. For a provider whose current audited financial statement does not accurately reflect the financial ability of the provider to fulfill the continuing care contract obligations, the financial statement attached to the continuing care contract shall include all of the following:

(1) A disclosure that the reserve requirement has not yet been determined or met, and that entrance fees will not be held in escrow.

(2) A disclosure that the ability to provide the services promised in the continuing care contract will depend on successful compliance with the approved financial plan.

(3) A copy of the approved financial plan for meeting the reserve requirements.

(4) Any other supplemental statements or attachments necessary to accurately represent the provider’s financial ability to fulfill its continuing care contract obligations.

(f) A schedule of the average monthly care fees charged to residents for each type of residential living unit for each of the five years preceding execution of the continuing care contract shall be attached to every continuing care contract. The provider shall update this schedule annually at the end of each fiscal year. If the continuing care retirement community has not been in existence for five years, the information shall be provided for each of the years the continuing care retirement community has been in existence.

(g) If any continuing care contract provides for a health insurance policy for the benefit of the resident, the provider shall attach to the continuing care contract a binder complying with Sections 382 and 382.5 of the Insurance Code.

(h) The provider shall attach to every continuing care contract a completed form in duplicate, captioned “Notice of Cancellation.” The notice shall be easily detachable, and shall contain, in at least 10-point boldface type, the following statement:

“NOTICE OF CANCELLATION”

(date)

Your first date of occupancy under this contract _____

is: _____________________________________________

“You may cancel this transaction, without any penalty within 90 calendar days from the above date.

If you cancel, any property transferred, any payments made by you under the contract, and any negotiable instrument executed by you will be returned within 14 calendar days after making possession of the living unit available to the provider. Any security interest arising out of the transaction will be canceled.

If you cancel, you are obligated to pay a reasonable processing fee to cover costs and to pay for the reasonable value of the services received by you from the provider up to the date you canceled or made available to the provider the possession of any living unit delivered to you under this contract, whichever is later.

If you cancel, you must return possession of any living unit delivered to you under this contract to the provider in substantially the same condition as when you took possession.

Possession of the living unit must be made available to the provider within 20 calendar days of your notice of cancellation. If you fail to make the possession of any living unit available to the provider, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice, or send a telegram

to _____

(Name of provider)

at _____

(Address of provider’s place of business)

not later than midnight of_____________ (date).

I hereby cancel this
transaction

(Resident’s or
Transferor’s signature)”

(Amended by Stats. 2011, Ch. 296, Sec. 147. Effective January 1, 2012.)



1788.2

(a)  A continuing care contract may be canceled without cause by written notice from either party within 90 days from the date of the resident’s initial occupancy.

(b)  For all continuing care contracts, death of the resident before or during the cancellation period shall constitute a cancellation of the continuing care contract under subdivision (a), unless the continuing care contract includes specific provisions otherwise.

(c)  The cancellation period and the associated refund obligations shall apply as follows:

(1)  To all executed continuing care contracts regarding a unit in a continuing care retirement community that is not an equity continuing care retirement community.

(2)  To continuing care contracts executed in conjunction with a purchase of an equity interest from a provider but not to continuing care contracts executed in conjunction with sales of an equity interest by one resident to another.

(d)  The following fees may be charged before or during the 90-day cancellation period:

(1)  If possession of the living unit in a continuing care retirement community that is not an equity continuing care retirement community is returned to the provider in substantially the same condition as when received, the resident’s only obligations shall be to pay a reasonable fee to cover costs and to pay the reasonable value of services rendered pursuant to the canceled continuing care contract.

(2)  Equity project providers may impose a resale fee on sellers. For contracts entered into after January 1, 1996, upon the cancellation of a continuing care contract executed in conjunction with the purchase of an equity interest from the provider, the provider may charge a resale fee not to exceed the excess of the gross resale price of the equity interest over the purchase price paid by the resident or on behalf of the resident for the interest.

(e)  No resale fee shall exceed the sum of 10 percent of either the original or resale price of the equity interest and 100 percent of the excess if any, of the gross resale price of the equity interest over the purchase price paid by the resident or on behalf of the resident for the interest if either of the following applies:

(1)  The continuing care contract involved the purchase of an equity interest from the provider and is terminated after the cancellation period.

(2)  The continuing care contract involved the purchase of an equity interest from another resident and is terminated at any time.

(f)  For purposes of this section, “gross resale price” means the resale price before any deductions for resale fees, transfer taxes, real estate commissions, periodic fees, late charges, interest, escrow fees, or any other fees incidental to the sale of real property.

(g)  This section may not be construed to limit the provider’s ability to withhold delinquent periodic fees, late charges, accrued interest, or assessments from the sale proceeds, as provided by the continuing care contract or the real estate documents governing the equity continuing care retirement community.

(Amended by Stats. 2000, Ch. 820, Sec. 50. Effective January 1, 2001.)



1788.4

(a)  During the cancellation period, the provider shall pay all refunds owed to a resident within 14 calendar days after a resident makes possession of the living unit available to the provider.

(b)  After the cancellation period, any refunds due to a resident under a continuing care contract shall be paid within 14 calendar days after a resident makes possession of the living unit available to the provider or 90 calendar days after death or receipt of notice of termination, whichever is later.

(c)  In nonequity projects, if the continuing care contract is canceled by either party during the cancellation period or terminated by the provider after the cancellation period, the resident shall be refunded the difference between the total amount of entrance, monthly, and optional fees paid and the amount used for care of the resident.

(d)  If a resident has paid additional amounts for upgrades, special features, or modifications to the living unit and the provider terminates the resident’s continuing care contract, the provider shall amortize those additional amounts at the same rate as the entrance fee and shall refund the unamortized balance to the resident.

(e)  A lump-sum payment to a resident after termination of a continuing care contract that is conditioned upon resale of a unit shall not be considered to be a refund and may not be characterized or advertised as a refund. The lump sum payment shall be paid to the resident within 14 calendar days after resale of the unit.

(Amended by Stats. 2000, Ch. 820, Sec. 51. Effective January 1, 2001.)






ARTICLE 6 - Reporting and Reserve Requirements

1789

(a)  A provider shall notify the department and obtain its approval before making any changes to any of the following: its name; its business structure or form of doing business; the overall management of its continuing care retirement community; or the terms of its financing.

(b)  The provider shall give written notice of proposed changes to the department at least 60 calendar days in advance of making the changes described in this section.

(c)  This notice requirement does not apply to routine facility staff changes.

(d)  Within 10 calendar days of submitting notification to the department of any proposed changes under subdivision (a), the provider shall notify the resident association of the proposed changes in the manner required by subdivision (e) of Section 1779.

(Amended by Stats. 2000, Ch. 820, Sec. 52. Effective January 1, 2001.)



1789.1

(a)  Before executing a deposit agreement or continuing care agreement, or receiving any payment from a depositor or prospective resident, a provider shall deliver to the other parties in the deposit or continuing care agreement a disclosure statement in the form prescribed by the department.

(b)  The department shall issue a disclosure statement form that shall generally require disclosure, at a minimum, of the following information:

(1)  General information regarding the provider and the continuing care retirement community, including at a minimum all of the following:

(A)  The continuing care retirement community’s name, address, and telephone number.

(B)  The type of ownership, names of the continuing care retirement community’s owner and operator, the names of any affiliated facilities, and any direct religious affiliation.

(C)  Whether accredited and by what organization.

(D)  The year the continuing care retirement community opened and the distance to the nearest shopping center and hospital.

(E)  Whether the continuing care retirement community offers life care contracts or continuing care contracts, and whether the continuing care retirement community is single story or multistory.

(F)  The number of the continuing care retirement community’s studio units, one bedroom units, two bedroom units, cottages or houses, assisted living beds, and skilled nursing beds.

(G)  The continuing care retirement community’s percentage occupancy at the provider’s most recent fiscal yearend.

(H)  The form of contracts offered, the range of entrance fees, the percentages of a resident’s entrance fees that may be refunded, and the health care benefits included in contract.

(I)  Any age and insurance requirements for admission.

(J)  A listing of common area amenities and other services included with the monthly service fee, and a listing of those amenities and services that are available for an additional charge.

(K)  The number of meals each day included in the monthly service fee, the number of meals available for an extra charge, the frequency of housekeeping services, and additional cost, if any , for housekeeping services.

(2)  Income from operations during the most recent five years for which audited financial statements have been completed, including all of the following:

(A)  Operating income (excluding amortization of entrance fee income).

(B)  Operating expense (excluding depreciation, amortization, and interest).

(C)  Net income from operations.

(D)  Interest expense.

(E)  Unrestricted contributions.

(F)  Nonoperating income or expense, excluding extraordinary items.

(G)  Net income or loss before entrance fees.

(H)  Net cash-flow from entrance fees, that is the total deposits less refunds.

(3)  The name of the lender, outstanding balance, interest rate, date of origination, date of maturity, and amortization period for all secured debt.

(4)  Financial ratios for each of the three most recent years for which audited financial statements have been prepared, including all of the following: debt-to-asset ratio, operating ratio, debt service coverage ratio, and days cash-on-hand. The formulas for each ratio shall be determined by the department after consultation with the Continuing Care Advisory Committee.

(5)  The average monthly service fees charged during the most recent five years, and the percentage changes in the average from year to year, for each of the following: studio units, one bedroom units, two bedroom units, cottages and houses, assisted living units, and skilled nursing units.

(6)  Comments from the provider explaining any of the information included in the disclosure form.

(c)  Each provider shall update its disclosure statement at least annually when it completes its annual audited financial statements. Each provider shall file its updated version of the disclosure statement with the department not later than the final filing date for its annual report.

(d)  The form prescribed by the department under this section shall be used by providers to comply with the requirements of this section.

(Added by Stats. 2000, Ch. 820, Sec. 53. Effective January 1, 2001.)



1789.2

(a)  A provider shall provide the department with written notice at least 90 calendar days prior to closing any transaction that results in an encumbrance or lien on a continuing care retirement community property or its revenues.

(b)  The written notice required by this section shall include all of the following:

(1)  A description of the terms and amount of the proposed transaction.

(2)  An analysis of the sources of funds for repayment of principal and interest.

(3)  An analysis of the impact of the proposed transaction on monthly care fees.

(4)  An analysis of the impact that the proposed encumbrance would have on assets available for liquid reserves required by Section 1792, and refund reserves required by Section 1792.6.

(c)  Within seven calendar days of receipt of notice of proposed changes, the department shall acknowledge receipt of the notice in writing.

(d)  Within 30 calendar days following its receipt of the notice, the department shall inform the provider in writing whether additional materials are required to evaluate the transaction.

(e)  Within 90 calendar days following its receipt of additional materials, the department shall inform the provider of its approval or denial of the proposed transaction.

(f)  Providers shall not execute the proposed financial transaction for which notice has been given pursuant to subdivision (a) without the department’s written authorization unless either the 30-day response period or the 90 calendar day period for the department’s review of the provider’s request has expired without any response by the department.

(g)  If the department determines that the proposed financial transaction will materially increase monthly care fees or impair the provider’s ability to maintain required reserves, the department may:

(1)  Refuse to approve the transaction.

(2)  Record a notice of lien on the provider’s property pursuant to Section 1793.15 after notifying the provider and giving the provider an opportunity to withdraw the planned transaction.

(3)  Take both actions and any other action that it determines is necessary to protect the best interests of the residents.

(h)  Within 10 calendar days of submitting notification to the department of any proposed encumbrance to the community property, the provider shall notify the resident governing body or association of the proposed encumbrance in the manner required by subdivision (e) of Section 1779.

(Amended by Stats. 2000, Ch. 820, Sec. 54. Effective January 1, 2001.)



1789.4

(a)  A provider for a continuing care retirement community shall obtain approval from the department before consummating any sale or transfer of the continuing care retirement community or any interest in that community, other than sale of an equity interest in a unit to a resident or other transferor.

(b)  The provider shall provide written notice to the department at least 120 calendar days prior to consummating the proposed transaction.

(c)  The notice required by this section shall include all of the following:

(1)  The identity of the purchaser.

(2)  A description of the terms of the transfer or sale, including the sales price.

(3)  A plan for ensuring performance of the existing continuing care contract obligations.

(d)  The provider shall give written notice to all continuing care contract residents and depositors 120 calendar days prior to the sale or transfer. The notice shall do all of the following:

(1)  Describe the parties.

(2)  Describe the proposed sale or transfer.

(3)  Describe the arrangements for fulfilling continuing care contract obligations.

(4)  Describe options available to any depositor or resident who does not wish to have his or her contract assumed by a new provider.

(5)  Include an acknowledgment of receipt of the notice to be signed by the resident.

(e)  Unless a new provider assumes all of the continuing care obligations of the selling provider at the close of the sale or transfer, the selling provider shall set up a trust fund or secure a performance bond to ensure the fulfillment of all its continuing care contract obligations.

(f)  The purchaser shall make applications for, and obtain, the appropriate licenses and a certificate of authority before executing any continuing care contracts or assuming the selling provider’s continuing care contract obligations.

(Amended by Stats. 2000, Ch. 820, Sec. 55. Effective January 1, 2001.)



1789.6

A provider shall record with the county recorder a “Notice of Statutory Limitation on Transfer” for each community as required by subdivision (aa) of Section 1779.4 and Section 1786.

(Amended by Stats. 2000, Ch. 820, Sec. 56. Effective January 1, 2001.)



1789.8

Each provider shall obtain and maintain in effect insurance or a fidelity bond for each agent or employee, who, in the course of his or her agency or employment, has access to any substantial amount of funds. This requirement is separate from the bonding requirements of residential care facility for the elderly regulations.

(Amended by Stats. 2000, Ch. 820, Sec. 57. Effective January 1, 2001.)



1790

(a) Each provider that has obtained a provisional or final certificate of authority and each provider that possesses an inactive certificate of authority shall submit an annual report of its financial condition. The report shall consist of audited financial statements and required reserve calculations, with accompanying certified public accountants’ opinions thereon, the reserve information required by paragraph (2), Continuing Care Provider Fee and Calculation Sheet, evidence of fidelity bond as required by Section 1789.8, and certification that the continuing care contract in use for new residents has been approved by the department, all in a format provided by the department, and shall include all of the following information:

(1) A certification, if applicable, that the entity is maintaining reserves for prepaid continuing care contracts, statutory reserves, and refund reserves.

(2) Full details on the status, description, and amount of all reserves that the provider currently designates and maintains, and on per capita costs of operation for each continuing care retirement community operated.

(3) Disclosure of any amounts accumulated or expended for identified projects or purposes, including, but not limited to, projects designated to meet the needs of the continuing care retirement community as permitted by a provider’s nonprofit status under Section 501(c)(3) of the Internal Revenue Code, and amounts maintained for contingencies. The disclosure of a nonprofit provider shall state how the project or purpose is consistent with the provider’s tax-exempt status. The disclosure of a for-profit provider shall identify amounts accumulated for specific projects or purposes and amounts maintained for contingencies. Nothing in this subdivision shall be construed to require the accumulation of funds or funding of contingencies, nor shall it be interpreted to alter existing law regarding the reserves that are required to be maintained.

(4) Full details on any increase in monthly care fees, the basis for determining the increase, and the data used to calculate the increase.

(5) The required reserve calculation schedules shall be accompanied by the auditor’s opinion as to compliance with applicable statutes.

(6) Any other information as the department may require.

(b) Each provider shall file the annual report with the department within four months after the provider’s fiscal yearend. If the complete annual report is not received by the due date, a one thousand dollar ($1,000) late fee shall accompany submission of the reports. If the reports are more than 30 days past due, an additional fee of thirty-three dollars ($33) for each day over the first 30 days shall accompany submission of the report. The department may, at its discretion, waive the late fee for good cause.

(c) The annual report and any amendments thereto shall be signed and certified by the chief executive officer of the provider, stating that, to the best of his or her knowledge and belief, the items are correct.

(d) A copy of the most recent annual audited financial statement shall be transmitted by the provider to each transferor requesting the statement.

(e) A provider shall amend its annual report on file with the department at any time, without the payment of any additional fee, if an amendment is necessary to prevent the report from containing a material misstatement of fact or omitting a material fact.

(f) If a provider is no longer entering into continuing care contracts, and currently is caring for 10 or fewer continuing care residents, the provider may request permission from the department, in lieu of filing the annual report, to establish a trust fund or to secure a performance bond to ensure fulfillment of continuing care contract obligations. The request shall be made each year within 30 days after the provider’s fiscal yearend. The request shall include the amount of the trust fund or performance bond determined by calculating the projected life costs, less the projected life revenue, for the remaining continuing care residents in the year the provider requests the waiver. If the department approves the request, the following shall be submitted to the department annually:

(1) Evidence of trust fund or performance bond and its amount.

(2) A list of continuing care residents. If the number of continuing care residents exceeds 10 at any time, the provider shall comply with the requirements of this section.

(3) A provider fee as required by subdivision (c) of Section 1791.

(g) If the department determines a provider’s annual audited report needs further analysis and investigation, as a result of incomplete and inaccurate financial statements, significant financial deficiencies, development of work out plans to stabilize financial solvency, or for any other reason, the provider shall reimburse the department for reasonable actual costs incurred by the department or its representative. The reimbursed funds shall be deposited in the Continuing Care Contract Provider Fee Fund.

(Amended by Stats. 2009, Ch. 513, Sec. 1. Effective January 1, 2010.)



1791

(a)  An annual fee shall be required of each provider which has obtained a provisional or final certificate of authority.

(b)  Each annual report submitted pursuant to Section 1790 shall be accompanied by a payment to the Continuing Care Provider Fee Fund in the amount of one-tenth of 1 percent of the portion of total operating expenses, excluding debt service and depreciation from audited financial statements, which has been allocated to continuing care contract residents. The allocation shall be based on the ratio of the mean number of total residents.

(c)  If a provider is granted an exemption from filing annual reports to the department pursuant to subdivision (f) of Section 1790, the minimum annual provider fee shall be two hundred fifty dollars ($250). This fee shall be submitted after the end of the provider’s fiscal year with proof of trust fund or performance bond as required by subdivision (f) of Section 1790.

(Amended by Stats. 1995, Ch. 920, Sec. 45. Effective January 1, 1996.)



1792

(a) A provider shall maintain at all times qualifying assets as a liquid reserve in an amount that equals or exceeds the sum of the following:

(1) The amount the provider is required to hold as a debt service reserve under Section 1792.3.

(2) The amount the provider must hold as an operating expense reserve under Section 1792.4.

(b) The liquid reserve requirement described in this section is satisfied when a provider holds qualifying assets in the amount required. Except as may be required under subdivision (d), a provider is not required to set aside, deposit into an escrow, or otherwise restrict the assets it holds as its liquid reserve.

(c) A provider shall not allow the amount it holds as its liquid reserve to fall below the amount required by this section. In the event the amount of a provider’s liquid reserve is insufficient, the provider shall prudently eliminate the deficiency by increasing its assets qualifying under Section 1792.2.

(d) The department may increase the amount a provider is required to hold as its liquid reserve or require that a provider immediately place its liquid reserve into an escrow account meeting the requirements of Section 1781 if the department has reason to believe the provider is any of the following:

(1) Insolvent.

(2) In imminent danger of becoming insolvent.

(3) In a financially unsound or unsafe condition.

(4) In a condition such that it may otherwise be unable to fully perform its obligations pursuant to continuing care contracts.

(e) For providers that have voluntarily and permanently discontinued entering into continuing care contracts, the department may allow a reduced liquid reserve amount if the department finds that the reduction is consistent with the financial protections imposed by this article. The reduced liquid reserve amount shall be based upon the percentage of residents at the continuing care retirement community who have continuing care contracts.

(Amended by Stats. 2004, Ch. 129, Sec. 2. Effective January 1, 2005.)



1792.2

(a)  A provider shall satisfy its liquid reserve obligation with qualifying assets. Qualifying assets are:

(1)  Cash.

(2)  Cash equivalents as defined in paragraph (4) of subdivision (c) of Section 1771.

(3)  Investment securities, as defined in paragraph (2) of subdivision (i) of Section 1771.

(4)  Equity securities, including mutual funds, as defined in paragraph (7) of subdivision (e) of Section 1771.

(5)  Lines of credit and letters of credit that meet the requirements of this paragraph. The line of credit or letter of credit shall be issued by a state or federally chartered financial institution approved by the department or whose long-term debt is rated in the top three long-term debt rating categories by either Moody’s Investors Service, Standard and Poor’s Corporation, or a recognized securities rating agency acceptable to the department. The line of credit or letter of credit shall obligate the financial institution to furnish credit to the provider.

(A)  The terms of the line of credit or letter of credit shall at a minimum provide both of the following:

(i)  The department’s approval shall be obtained by the provider and communicated in writing to the financial institution before any modification.

(ii)  The financial institution shall fund the line of credit or letter of credit and pay the proceeds to the provider no later than four business days following written instructions from the department that, in the sole judgment of the department, funding of the provider’s minimum liquid reserve is required.

(B)  The provider shall provide written notice to the department at least 14 days before the expiration of the line of credit or letter of credit if the term has not been extended or renewed by that time. The notice shall describe the qualifying assets the provider will use to satisfy the liquid reserve requirement when the line of credit or letter of credit expires.

(C)  A provider may satisfy all or a portion of its liquid reserve requirement with the available and unused portion of a qualifying line of credit or letter of credit.

(6)  For purposes of satisfying all or a portion of a provider’s debt service reserve requirement described in Section 1792.3, restricted assets that are segregated or held in a separate account or escrow as a debt service reserve under the terms of the provider’s long-term debt instruments are qualifying assets, subject to all of the following conditions:

(A)  The assets are restricted by the debt instrument so that they may be used only to pay principal, interest, and credit enhancement premiums.

(B)  The provider furnishes to the department a copy of the agreement under which the restricted assets are held and certifies that it is a correct and complete copy. The provider, escrow holder, or other entity holding the assets must agree to provide to the department any information the department may request concerning the debt service reserve it holds.

(C)  The market value, or guaranteed value, if applicable, of the restricted assets, up to the amount the provider must hold as a debt reserve under Section 1792.3, will be included as part of the provider’s liquid reserve.

(D)  The restricted assets described in this paragraph will not reduce or count towards the amount the provider must hold in its liquid reserve for operating expenses.

(7)  For purposes of satisfying all or a portion of a provider’s operating expense reserve requirement described in Section 1792.4, restricted assets that are segregated or held in a separate account or escrow as a reserve for operating expenses, are qualifying assets subject to all of the following conditions:

(A)  The governing instrument restricts the assets so that they may be used only to pay operating costs when operating funds are insufficient.

(B)  The provider furnishes to the department a copy of the agreement under which the assets are held, certified by the provider to be a correct and complete copy. The provider, escrow holder, or other entity holding the assets shall agree to provide to the department any information the department may request concerning the account.

(C)  The market value, or the guaranteed value, if applicable, of the restricted assets, up to the amount the provider is required to hold as an operating expense reserve under Section 1792.4, will be included as part of the provider’s liquid reserve.

(D)  The restricted assets described in this paragraph shall not reduce or count towards the amount the provider is required to hold in its liquid reserve for long-term debt.

(b)  Except as otherwise provided in this subdivision, the assets held by the provider as its liquid reserve may not be subject to any liens, charges, judgments, garnishments, or creditors’ claims and may not be hypothecated, pledged as collateral, or otherwise encumbered in any manner. A provider may encumber assets held in its liquid reserve as part of a general security pledge of assets or similar collateralization that is part of the provider’s long-term capital debt covenants and is included in the provider’s long-term debt indenture or similar instrument.

(Repealed and added by Stats. 2000, Ch. 820, Sec. 57.25. Effective January 1, 2001.)



1792.3

(a)  Each provider shall include in its liquid reserve a reserve for its long-term debt obligations in an amount equal to the sum of all of the following:

(1)  All regular principal and interest payments, as well as credit enhancement premiums, paid by the provider during the immediately preceding fiscal year on account of any fully amortizing long-term debt owed by the provider. If a provider has incurred new long-term debt during the immediately preceding fiscal year, the amount required by this paragraph for that debt is 12 times the provider’s most recent monthly payment on the debt.

(2)  Facility rental or leasehold payments, and any related payments such as lease insurance, paid by the provider during the immediately preceding fiscal year.

(3)  All payments paid by the provider during the immediately preceding fiscal year on account of any debt that provides for a balloon payment. If the balloon payment debt was incurred within the immediately preceding fiscal year, the amount required by this paragraph for that debt is 12 times the provider’s most recent monthly payment on the debt made during the fiscal year.

(b)  If any balloon payment debt matures within the next 24 months, the provider shall submit with its annual report a plan for refinancing the debt or repaying the debt with existing assets.

(c)  When principal and interest payments on long-term debt are paid to a trust whose beneficial interests are held by the residents, the department may waive all or any portion of the debt service reserve required by this section. The department shall not waive any debt service reserve requirement unless the department finds that the waiver is consistent with the financial protections imposed by this chapter.

(Added by Stats. 2000, Ch. 820, Sec. 57.3. Effective January 1, 2001.)



1792.4

(a) Each provider shall include in its liquid reserve a reserve for its operating expenses in an amount that equals or exceeds 75 days’ net operating expenses. For purposes of this section:

(1) Seventy-five days net operating expenses shall be calculated by dividing the provider’s operating expenses during the immediately preceding fiscal year by 365, and multiplying that quotient by 75.

(2) “Net operating expenses” includes all expenses except the following:

(A) The interest and credit enhancement expenses factored into the provider’s calculation of its long-term debt reserve obligation described in Section 1792.3.

(B) Depreciation or amortization expenses.

(C) An amount equal to the reimbursement paid to the provider during the past 12 months for services to residents other than residents holding continuing care contracts.

(D) Extraordinary expenses that the department determines may be excluded by the provider. A provider shall apply in writing for a determination by the department and shall provide supporting documentation prepared in accordance with generally accepted accounting principles.

(b) A provider that has been in operation for less than 12 months shall calculate its net operating expenses by using its actual expenses for the months it has operated and, for the remaining months, the projected net operating expense amounts it submitted to the department as part of its application for a certificate of authority.

(Amended by Stats. 2004, Ch. 129, Sec. 4. Effective January 1, 2005.)



1792.5

(a) The provider shall compute its liquid reserve requirement as of the end of the provider’s most recent fiscal yearend based on its audited financial statements for that period and, at the time it files its annual report, shall file a form acceptable to the department certifying all of the following:

(1) The amount the provider is required to hold as a liquid reserve, including the amounts required for the debt service reserve and the operating expense reserve.

(2) The qualifying assets, and their respective values, the provider has designated for its debt service reserve and for its operating expense reserve.

(3) The amount of any deficiency or surplus for the provider’s debt service reserve and the provider’s operating expense reserve.

(b) For the purpose of calculating the amount held by the provider to satisfy its liquid reserve requirement, all qualifying assets used to satisfy the liquid reserve requirements shall be valued at their fair market value as of the end of the provider’s most recently completed fiscal year. Restricted assets that have guaranteed values and are designated as qualifying assets under paragraph (6) or (7) of subdivision (a) of Section 1792.2 may be valued at their guaranteed values.

(Amended by Stats. 2004, Ch. 129, Sec. 5. Effective January 1, 2005.)



1792.6

(a) Any provider offering a refundable contract, or other entity assuming responsibility for refundable contracts, shall maintain a refund reserve in trust for the residents. The amount of the refund reserve shall be revised annually by the provider and the provider shall submit its calculation of the refund reserve amount to the department in conjunction with the annual report required by Section 1790. This reserve shall accumulate interest and earnings and shall be invested in any of the following:

(1) Qualifying assets as defined in Section 1792.2.

(2) Real estate, subject to all of the following conditions:

(A) To the extent approved by the department, the trust account may invest up to 70 percent of the refund reserves in real estate that is both used to provide care and housing for the holders of the refundable continuing care contracts and is located on the same campus where these continuing care contractholders reside.

(B) Investments in real estate shall be limited to 50 percent of the providers’ net equity in the real estate. The net equity shall be the book value, assessed value, or current appraised value within 12 months prior to the end of the fiscal year, less any depreciation, and encumbrances, all according to audited financial statements acceptable to the department.

(b) Each refund reserve trust shall be established at an institution qualified to be an escrow agent. The escrow agreement between the provider and the institution shall be in writing and include the terms and conditions described in this section. The escrow agreement shall be submitted to and approved by the department before it becomes effective.

(c) The amount to be held in the reserve shall be the total of the amounts calculated with respect to each individual resident holding a refundable contract as follows:

(1) Determine the age in years and the portion of the entry fee for the resident refundable for the seventh year of residency and thereafter.

(2) Determine life expectancy of that individual based on all of the following rules:

(A) The following life expectancy table shall be used in connection with all continuing care contracts:

Age

Females

Males

Age

Females

Males

55

26.323

23.635

83

7.952

6.269

56

25.526

22.863

84

7.438

5.854

57

24.740

22.101

85

6.956

5.475

58

23.964

21.350

86

6.494

5.124

59

23.199

20.609

87

6.054

4.806

60

22.446

19.880

88

5.613

4.513

61

21.703

19.163

89

5.200

4.236

62

20.972

18.457

90

4.838

3.957

63

20.253

17.764

91

4.501

3.670

64

19.545

17.083

92

4.175

3.388

65

18.849

16.414

93

3.862

3.129

66

18.165

15.759

94

3.579

2.903

67

17.493

15.116

95

3.329

2.705

68

16.832

14.486

96

3.109

2.533

69

16.182

13.869

97

2.914

2.384

70

15.553

13.268

98

2.741

2.254

71

14.965

12.676

99

2.584

2.137

72

14.367

12.073

100

2.433

2.026

73

13.761

11.445

101

2.289

1.919

74

13.189

10.830

102

2.152

1.818

75

12.607

10.243

103

2.022

1.723

76

12.011

9.673

104

1.899

1.637

77

11.394

9.139

105

1.784

1.563

78

10.779

8.641

106

1.679

1.510

79

10.184

8.159

107

1.588

1.500

80

9.620

7.672

108

1.522

1.500

81

9.060

7.188

109

1.500

1.500

82

8.501

6.719

110

1.500

1.500

(B) If there is a couple, the life expectancy for the person with the longer life expectancy shall be used.

(C) The life expectancy table set forth in this paragraph shall be used until expressly provided to the contrary through the amendment of this section.

(D) For residents over 110 years of age, 1.500 years shall be used in computing life expectancy.

(E) If a continuing care retirement community has contracted with a resident under 55 years of age, the continuing care retirement community shall provide the department with the methodology used to determine that resident’s life expectancy.

(3) For that resident, use an interest rate of 6 percent or lower to determine from compound interest tables the factor that, when multiplied by one dollar ($1), represents the amount, at the time the computation is made, that will grow at the assumed compound interest rate to one dollar ($1) at the end of the period of the life expectancy of the resident.

(4) Multiply the refundable portion of the resident’s entry fee amount by the factor obtained in paragraph (3) to determine the amount of reserve required to be maintained.

(5) The sum of these amounts with respect to each resident shall constitute the reserve for refundable contracts.

(6) The reserve for refundable contracts shall be revised annually as provided for in subdivision (a), using the interest rate, refund obligation amount, and individual life expectancies current at that time.

(d) Withdrawals may be made from the trust to pay refunds when due under the terms of the refundable entrance fee contracts and when the balance in the trust exceeds the required refund reserve amount determined in accordance with subdivision (c).

(e) Deposits shall be made to the trust with respect to new residents when the entrance fee is received and in the amount determined with respect to that resident in accordance with subdivision (c).

(f) Additional deposits shall be made to the trust fund within 30 days of any annual reporting date on which the trust fund balance falls below the required reserve in accordance with subdivision (c) and the deposits shall be in an amount sufficient to bring the trust balance into compliance with this section.

(g) Providers who have used a method previously allowed by statute to satisfy their refund reserve requirement may continue to use that method.

(Added by Stats. 2000, Ch. 820, Sec. 57.36. Effective January 1, 2001.)



1792.7

(a) The Legislature finds and declares all of the following:

(1) In continuing care contracts, providers offer a wide variety of living accommodations and care programs for an indefinite or extended number of years in exchange for substantial payments by residents.

(2) The annual reporting and reserve requirements for each continuing care provider should include a report that summarizes the provider’s recent and projected performance in a form useful to residents, prospective residents, and the department.

(3) Certain providers enter into “life care contracts” or similar contracts with their residents. Periodic actuarial studies that examine the actuarial financial condition of these providers will help to assure their long-term financial soundness.

(b) Each provider shall annually file with the department a report that shows certain key financial indicators for the provider’s past five years, based on the provider’s actual experience, and for the upcoming five years, based on the provider’s projections. Providers shall file their key indicator reports in the manner required by Section 1792.9 and in a form prescribed by the department.

(c) Each provider that has entered into Type A contracts shall file with the department an actuary’s opinion as to the actuarial financial condition of the provider’s continuing care operations in the manner required by Section 1792.10.

(Added by Stats. 2004, Ch. 129, Sec. 6. Effective January 1, 2005.)



1792.8

(a) For purposes of this article, “actuarial study” means an analysis that addresses the current actuarial financial condition of a provider that is performed by an actuary in accordance with accepted actuarial principles and the standards of practice adopted by the Actuarial Standards Board. An actuarial study shall include all of the following:

(1) An actuarial report.

(2) A statement of actuarial opinion.

(3) An actuarial balance sheet.

(4) A cohort pricing analysis.

(5) A cashflow projection.

(6) A description of the actuarial methodology, formulae, and assumptions.

(b) “Actuary” means a member in good standing of the American Academy of Actuaries who is qualified to sign a statement of actuarial opinion.

(c) “Type A contract” means a continuing care contract that has an up-front entrance fee and includes provision for housing, residential services, amenities, and unlimited specific health-related services with little or no substantial increases in monthly charges, except for normal operating costs and inflation adjustments.

(Added by Stats. 2004, Ch. 129, Sec. 7. Effective January 1, 2005.)



1792.9

(a) All providers shall file annually with the department a financial report disclosing key financial ratios and other key indicators in a form determined by the department.

(b) The department shall issue a “Key Indicators Report” form to providers that shall be used to satisfy the requirements of subdivision (a). The Key Indicators Report shall require providers to disclose the following information:

(1) Operational data indicating the provider’s average annual occupancy by facility.

(2) Margin ratios indicating the provider’s net operating margin and net operating margin adjusted to reflect net proceeds from entrance fees.

(3) Liquidity indicators stating both the provider’s total cash and investments available for operational expenses and the provider’s days cash on hand.

(4) Capital structure indicators stating the provider’s dollar figures for deferred revenue from entrance fees, net annual entrance fee proceeds, unrestricted net assets, and annual capital expenditure.

(5) Capital structure ratios indicating the provider’s annual debt service coverage, annual debt service coverage adjusted to reflect net proceeds from entrance fees, annual debt service over revenue percentage, and unrestricted cash over long-term debt percentage.

(6) Capital structure indicators stating the provider’s average age of facility calculation based on accumulated depreciation and the provider’s average annual effective interest rate.

(c) The department shall determine the appropriate formula for calculating each of the key indicators included in the Key Indicator Report. The department shall base each formula on generally accepted standards and practices related to the financial analysis of continuing care providers and entities engaged in similar enterprises.

(d) Each provider shall file its annual Key Indicators Report within 30 days following the due date for the provider’s annual report. If the Key Indicators Report is not received by the department by the date it is due, the provider shall pay a one thousand dollar ($1,000) late fee at the time the report is submitted. The provider shall pay an additional late fee of thirty-three dollars ($33) for each day the report is late beyond 30 days. For purposes of this section, a provider’s Key Indicators Report is not submitted to the department until the provider has paid all accrued late fees.

(Added by Stats. 2004, Ch. 129, second Sec. 7 (Sec. 7.5). Effective January 1, 2005.)



1792.10

(a) Each provider that has entered into Type A contracts shall submit to the department, at least once every five years, an actuary’s opinion as to the provider’s actuarial financial condition. The actuary’s opinion shall be based on an actuarial study completed by the opining actuary in a manner that meets the requirements described in Section 1792.8. The actuary’s opinion, and supporting actuarial study, shall examine, refer to, and opine on the provider’s actuarial financial condition as of a specified date that is within four months of the date the opinion is provided to the department.

(b) Each provider required to file an actuary’s opinion under subdivision (a) that held a certificate of authority on December 31, 2003, shall file its actuary’s opinion before the expiration of five years following the date it last filed an actuarial study or opinion with the department. Thereafter, the provider shall file its required actuary’s opinion before the expiration of five years following the date it last filed an actuary’s opinion with the department.

(c) Each provider required to file an actuary’s opinion under subdivision (a) that did not hold a certificate of authority on December 31, 2003, shall file its first actuary’s opinion within 45 days following the due date for the provider’s annual report for the fiscal year in which the provider obtained its certificate of authority. Thereafter, the provider shall file its required actuary’s opinion before the expiration of five years following the date it last filed an actuary’s opinion with the department.

(d) The actuary’s opinion required by subdivision (a) shall comply with generally accepted actuarial principles and the standards of practice adopted by the Actuarial Standards Board. The actuary’s opinion shall also include statements that the data and assumptions used in the underlying actuarial study are appropriate and that the methods employed in the actuarial study are consistent with sound actuarial principles and practices. The actuary’s opinion must state whether the provider has adequate resources to meet all its actuarial liabilities and related statement items, including an appropriate surplus, and whether the provider’s financial condition is actuarially sound.

(Added by Stats. 2004, Ch. 129, Sec. 8. Effective January 1, 2005.)



1793

(a) Any provider offering a refundable contract, or other entity assuming responsibility for refundable contracts, shall maintain a refund reserve fund in trust for the residents. This trust fund shall remain intact to accumulate interest earnings resulting from investments of liquid reserves in accordance with paragraph (1) of subdivision (e) and subparagraphs (A) through (E), inclusive, of paragraph (3) of subdivision (e) of Section 1792.2. The amount of the refund reserve shall be revised annually by the provider and submitted to the department in conjunction with the annual report required by Section 1790.

(b) Any providers or other entity assuming responsibility for refundable contracts, which has not executed refundable contracts in a continuing care retirement community prior to January 1, 1996, and proposes to execute these contracts in that continuing care retirement community after that date, shall maintain a refund reserve fund in trust for the residents holding such contracts.

(1) Except as noted in paragraph (2), this trust fund shall remain intact as specified in subdivision (a).

(2) To the extent approved by the department, the trust account may invest up to 70 percent of the refund reserves in real estate that is used to provide care and housing for the holders of the refundable continuing care contracts and is located on the same campus where these continuing care contract holders reside.

These investments in real estate shall be limited to 50 percent of the providers’ net equity in the real estate. The net equity shall be the book value, assessed value, or current appraised value within 12 months prior to the end of the fiscal year, less any depreciation, encumbrances, and the amount required for statutory reserves under Section 1792.2, all according to audited financial statements acceptable to the department. This paragraph shall apply to applications, and for those phases of the project that were identified as part of applications, submitted after May 31, 1995.

(3) Any provider who submitted an application on or before May 31, 1995, may provide for the refund obligation of this section with a trust account that invests up to 85 percent of the refund reserves in the continuing care retirement community’s real estate and the remaining 15 percent in the form of either cash or an unconditional, irrevocable letter of credit to be phased in over a two-year period beginning with initial occupancy in the facility.

(4) Each refund reserve trust fund shall be established at an institution qualified to be an escrow agent pursuant to an agreement between the provider and the institution based on this section and approved in advance by the department.

(5) The amount to be held in the reserve fund shall be the total of the amounts calculated with respect to each individual resident as follows:

(A) Determine the age in years and the portion of the entry fee for the resident refundable for the seventh year of residency and thereafter.

(B) Determine life expectancy of that individual from the life expectancy table in paragraph (1) of subdivision (b) of Section 1792.2. If there is a couple, use the life expectancy for the individual with the longer life expectancy.

(C) For that resident, use an interest rate of 6 percent or lower to determine from compound interest tables the factor which represents the amount required today to grow at compound interest to one dollar ($1) at the end of the period of the life expectancy of the resident.

(D) Multiply the refundable portion of the resident’s entry fee amount by the factor obtained in subparagraph (C) to determine the amount of reserve required to be maintained.

(E) The sum of these amounts with respect to each resident shall constitute the reserve for refundable contracts.

(F) The reserve for refundable contracts will be revised annually as provided for in subdivision (a), using the interest rate, refund obligation amount, and individual life expectancies current at that time.

(6) Withdrawals may be made from the trust fund to pay refunds when due under the terms of the refundable entry fee contracts and when the balance in the trust fund exceeds the required refund reserve amount determined in accordance with paragraph (5) of subdivision (b).

(7) Deposits shall be made to the trust fund with respect to new residents when the entry fee is received and in the amount determined with respect to that resident in accordance with paragraph (5) of subdivision (b).

(8) Additional deposits shall be made to the trust fund within 30 days of any annual reporting date on which the trust fund balance falls below the required reserve in accordance with paragraph (5) of subdivision (b) and such deposits shall be in an amount sufficient to bring the trust fund balance into compliance with this section.

(c) Any provider which has executed refundable contracts in a continuing care retirement community prior to January 1, 1996, and which has not executed refundable contracts in a continuing care retirement community prior to January 1, 1991, shall submit, for the department’s approval, a method of determining a refund reserve to be held in trust for the residents. Approved methods include any of the following:

(1) The establishment, at the time continuing care contracts are signed, of a reserve fund in trust for the full amount of the refunds promised.

(2) The purchase from an insurance company, authorized to do business in the State of California, of fully paid life insurance policies for the full amount of the refunds promised.

(3) A method approved by the American Academy of Actuaries in their Actuarial Standards of Practice Relating to Continuing Care Retirement Communities, which method provides for fully funding the refund obligations in a separate trust fund as provided in subdivision (b).

(d) Any provider offering a refundable contract, or other entity assuming responsibility for refundable contracts prior to January 1, 1991, shall maintain a refund reserve bank account in trust for the residents as described in subdivision (b) except that the amount of refund reserves shall be calculated based on the following assumptions and methods of calculation:

(1) The continuing care retirement community will no longer receive entry fee income after a period of 40 years following the commencement of operation.

(2) Approved long-term investments, such as treasury notes, will earn 3 percent more than the rate of inflation.

(3) Entrance fees will increase at the rate of inflation.

(4) Land values will increase at the rate of inflation.

(5) Investments in the refund reserve trust will increase at the rate for approved long-term investments.

(6) Calculate the number of units to be resold each year at the approved rate of turnover.

(7) Determine the mean entrance fee, as of the current date.

(8) Determine the factor for inflating the mean entrance fee at the rate of 3 percent below the interest rate on new 30-year treasury bonds, for each year from the current date to the 40th year of operation, or until all units have been turned over.

(9) Calculate the inflated mean entrance fees for the 40th year and for each preceding year, until all units have been turned over.

(10) Multiply the inflated mean entrance fee for the 40th year, and each preceding year, as specified in paragraph (9), by the annual turnover, as specified in paragraph (6), until the total of the annual turnovers used in the calculations equals the total number of units in the continuing care retirement community.

(11) The projected refund liability shall be the sum of the products obtained pursuant to paragraph (10), multiplied by the rate of refund for the seventh year of residency, specified by current continuing care contracts, multiplied by the percentage of current continuing care contracts which specify this rate of refund. The projected refund liability amount shall be calculated for each rate, if existing continuing care contracts specify several rates.

(12) The projected refund liability, or the aggregate of these liabilities, if several rates are obtained pursuant to paragraph (11), may be reduced by the value of the land used for the continuing care retirement community, inflated to the 40th year of operation, as determined pursuant to paragraph (4), if the provider agrees to a lien pursuant to Section 1793.15 to secure this commitment.

(13) Calculate the present value of the projected refund liability at the current rate of interest for new 30-year treasury bonds. The result is the required refund reserve.

(e) Any entity which holds a certificate of authority, provisional certificate of authority, or permit to sell deposit subscriptions on or before September 23, 1986, shall be exempted from the refund reserve requirement established by this section, if the entity has an equity balance of five times the amount of the refund reserves calculated pursuant to subdivision (c).

(1) The equity balance shall be verified by one or more of the following means:

(A) The “stockholders’ equity,” or equivalent amount, as reflected on the most recent Form 10K (which may be on a consolidated basis or on a consolidated and combined basis) filed with the Securities and Exchange Commission.

(B) The “total fund balance of net worth,” or equivalent amount, as reflected on Form 990 or Form 990-PF filed with the Internal Revenue Service.

(C) The “total net worth,” or equivalent amount, as reflected on the most recent Form 109 filed with the Franchise Tax Board.

(2) The amount of the requirement for the equity balance shall be revised annually pursuant to this section.

(3) Compliance shall be based on review, by the department, of financial statements prepared in accordance with generally accepted accounting principles, accompanied by an unqualified opinion by a certified public accountant.

(4) If the equity balance is determined by the department to be less than the required amount, the provider or other entity assuming responsibility shall deposit, in a form satisfactory to the department, an amount equal to the refund reserve required within 60 days.

(f) All continuing care retirement communities offering refundable entrance fees that are not secured by cash reserves, except those facilities that were issued a certificate of authority prior to May 31, 1995, shall clearly disclose this fact in all marketing materials and continuing care contracts.

(Amended by Stats. 1995, Ch. 920, Sec. 48. Effective January 1, 1996.)






ARTICLE 7 - Offenses and Penalties

1793.5

(a)  An entity that accepts deposits and proposes to promise to provide care without having a current and valid permit to accept deposits is guilty of a misdemeanor.

(b)  An entity that accepts deposits and fails to place any deposit received into an escrow account as required by this chapter is guilty of a misdemeanor.

(c)  An entity that executes a continuing care contract without holding a current and valid provisional certificate of authority or certificate of authority is guilty of a misdemeanor.

(d)  An entity that abandons a continuing care retirement community or its obligations under a continuing care contract is guilty of a misdemeanor. An entity that violates this section shall be liable to the injured resident for treble the amount of damages assessed in any civil action brought by or on behalf of the resident in any court having proper jurisdiction. The court may, in its discretion, award all costs and attorney fees to the injured resident, if that resident prevails in the action.

(e)  Each violation of subdivision (a), (b), (c), or (d) is subject to a fine not to exceed ten thousand dollars ($10,000), or by imprisonment in the county jail for a period not to exceed one year, or by both.

(f)  An entity that issues, delivers, or publishes, or as manager or officer or in any other administrative capacity, assists in the issuance, delivery, or publication of any printed matter, oral representation, or advertising material which does not comply with the requirements of this chapter is guilty of a misdemeanor.

(g)  A violation of subdivision (f) by an entity will constitute cause for the suspension of all and any licenses, permits, provisional certificates of authority, and certificates of authority issued to that entity by any agency of the state.

(h)  A violation under this section is an act of unfair competition as defined in Section 17200 of the Business and Professions Code.

(Amended by Stats. 2000, Ch. 820, Sec. 58. Effective January 1, 2001.)



1793.6

(a)  The department may issue citations pursuant to this section containing orders of abatement and assessing civil penalties against any entity that violates Section 1771.2 or 1793.5.

(b)  If upon inspection or investigation, the department has probable cause to believe that an entity is violating Section 1771.2 or 1793.5, the department may issue a citation to that entity. Each citation shall be in writing and shall describe with particularity the basis of the citation. Each citation shall contain an order of abatement. In addition to the administrative fines imposed pursuant to Section 1793.27, an entity that violates the abatement order shall be liable for a civil penalty in the amount of two hundred dollars ($200) per day for violation of the abatement order.

(c)  The civil penalty authorized in subdivision (b) shall be imposed if a continuing care retirement community is operated without a provisional certificate of authority or certificate of authority and the operator refuses to seek a certificate of authority or the operator seeks a certificate of authority and the application is denied and the operator continues to operate the continuing care retirement community without a provisional certificate of authority or certificate of authority, unless other remedies available to the department, including prosecution, are deemed more appropriate by the department.

(d)  Service of a citation issued under this section may be made by certified mail at the last known business address or residence address of the entity cited.

(e)  Within 15 days after service of a citation under this section, an entity may appeal in writing to the department with respect to the violations alleged, the scope of the order of abatement, or the amount of civil penalty assessed.

(f)  If the entity cited fails without good cause to appeal in writing to the department within 15 business days after service of the citation, the citation shall become a final order of the department. The department may extend the 15-day period for good cause, to a maximum of 15 additional days.

(g)  If the entity cited under this section makes a timely appeal of the citation, the department shall provide an opportunity for a hearing. The department shall thereafter issue a decision, based on findings of fact, affirming, modifying, or vacating the citation or directing other appropriate relief. The proceedings under this section shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted therein.

(h)  After exhaustion of the review procedures specified in this section, the department may apply to the appropriate superior court for a judgment in the amount of the civil penalty and an order compelling the cited entity to comply with the order of abatement. The application, which shall include a certified copy of the final order of the department shall be served upon the cited entity who shall have five business days to file that entity’s response in writing in the superior court. This period may be extended for good cause. Failure on the part of the cited entity to respond shall constitute grounds for entry of a default judgment against that entity. In the event a response is timely filed in superior court, the action shall have priority for trial over all other civil matters.

(i)  Notwithstanding any other provision of law, the department may waive part or all of the civil penalty if the entity against whom the civil penalty is assessed satisfactorily completes all the requirements for, and is issued, a provisional certificate of authority or certificate of authority.

(j)  Civil penalties recovered pursuant to this section shall be deposited into the Continuing Care Provider Fee Fund.

(Amended by Stats. 2000, Ch. 820, Sec. 59. Effective January 1, 2001.)



1793.7

A permit to accept deposits, a provisional certificate of authority, or a certificate of authority shall be forfeited by operation of law when any one of the following occurs:

(a)  The applicant terminates marketing for the proposed continuing care retirement community.

(b)  The applicant or provider surrenders to the department its residential care facility for the elderly license, the permit to accept deposits, provisional certificate of authority, or certificate of authority for a continuing care retirement community.

(c)  The applicant or provider sells or otherwise transfers all or part of the continuing care retirement community.

(d)  A change occurs in the majority ownership of the continuing care retirement community or the certificate of authority holder.

(e)  The applicant or provider merges with another entity.

(f)  The applicant or entity makes a material change in a pending application which requires a new application pursuant to subdivision (c) of Section 1779.8.

(g)  The applicant or provider moves the continuing care retirement community from one location to another without the department’s prior approval.

(h)  The applicant or provider abandons the continuing care retirement community or its obligations under the continuing care contracts.

(i)  The applicant or provider is evicted from the continuing care retirement community premises.

(Amended by Stats. 2000, Ch. 820, Sec. 60. Effective January 1, 2001.)



1793.8

A Certificate of Authority shall be automatically inactivated when a provider voluntarily ceases to enter into continuing care contracts with new residents. The provider shall notify the department of its intention to cease entering into continuing care contracts and shall continue to comply with all provisions of this chapter until all continuing care contract obligations have been fulfilled.

(Amended by Stats. 2000, Ch. 820, Sec. 61. Effective January 1, 2001.)



1793.9

(a)  In the event of receivership or liquidation, all claims made against a provider based on the provider’s continuing care contracts shall be preferred claims against all assets owned by the provider. However, these preferred claims shall be subject to any perfected claims secured by the provider’s assets.

(b)  If the provider is liquidated, residents who have executed a refundable continuing care contract shall have a preferred claim to liquid assets held in the refund reserve pursuant to Section 1792.6. This preferred claim shall be superior to all other claims from residents without refundable contracts or other creditors. If this fund and any other available assets are not sufficient to fulfill the refund obligations, each resident shall be distributed a proportionate amount of the refund reserve funds determined by dividing the amount of each resident’s refund due by the total refunds due and multiplying that percentage by the total funds available.

(c)  For purposes of computing the reserve required pursuant to Sections 1792.2 and 1793, the liens required under Section 1793.15 are not required to be deducted from the value of real or personal property.

(Amended by Stats. 2002, Ch. 553, Sec. 5. Effective January 1, 2003.)



1793.11

(a)  Any transfer of money or property, pursuant to a continuing care contract found by the department to be executed in violation of this chapter, is voidable at the option of the resident or transferor for a period of 90 days from the execution of the transfer.

(b)  Any deed or other instrument of conveyance shall contain a recital that the transaction is made pursuant to rescission by the resident or transferor within 90 days from the date of first occupancy.

(c)  No action may be brought for the reasonable value of any services rendered between the date of transfer and the date the resident disaffirms the continuing care contract.

(d)  With respect to real property, the right of disaffirmance or rescission is conclusively presumed to have terminated if a notice of intent to rescind is not recorded with the county recorder of the county in which the real property is located within 90 days from the date of first occupancy of the residential living unit.

(e)  A transfer of money or property, real or personal, to anyone pursuant to a continuing care contract that was not approved by the department is voidable at the option of the department or transferor or his or her assigns or agents.

(f)  A transaction determined by the department to be in violation of this chapter is voidable at the option of the resident or his or her assignees or agents.

(Amended by Stats. 2000, Ch. 820, Sec. 63. Effective January 1, 2001.)



1793.13

(a) The department may require a provider to submit a financial plan, if either of the following applies:

(1) A provider fails to file a complete annual report as required by Section 1790.

(2) The department has reason to believe that the provider is insolvent, is in imminent danger of becoming insolvent, is in a financially unsound or unsafe condition, or that its condition is such that it may otherwise be unable to fully perform its obligations pursuant to continuing care contracts.

(b) A provider shall submit its financial plan to the department within 60 days following the date of the department’s request. The financial plan shall explain how and when the provider will rectify the problems and deficiencies identified by the department.

(c) The department shall approve or disapprove the plan within 30 days of its receipt.

(d) If the plan is approved, the provider shall immediately implement the plan.

(e) If the plan is disapproved, or if it is determined that the plan is not being fully implemented, the department may consult with its financial consultants to develop a corrective action plan at the provider’s expense, or require the provider to obtain new or additional management capability approved by the department to solve its difficulties. A reasonable period, as determined by the department, shall be allowed for the reorganized management to develop a plan which, subject to the approval of the department, will reasonably assure that the provider will meet its responsibilities under the law.

(Amended by Stats. 2011, Ch. 32, Sec. 13. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



1793.15

(a)  When necessary to secure an applicant’s or a provider’s performance of its obligations to depositors or residents, the department may record a notice or notices of lien on behalf of the depositors or residents. From the date of recording, the lien shall attach to all real property owned or acquired by the provider during the pendency of the lien, provided the property is not exempt from the execution of a lien and is located within the county in which the lien is recorded. The lien shall have the force, effect, and priority of a judgment lien.

(b)  The department may record a lien on any real property owned by the provider if the provider’s annual report indicates the provider has an unfunded statutory or refund requirement. A lien filed pursuant to this section shall have the effect, force, and priority of a judgment lien filed against the property.

(c)  The department shall file a release of the lien if the department determines that the lien is no longer necessary to secure the applicant’s or provider’s performance of its obligations to the depositors or residents.

(d)  Within 10 days following the department’s denial of a request for a release of the lien, the applicant or provider may file an appeal with the department.

(e)  The department’s final decision shall be subject to court review pursuant to Section 1094.5 of the Code of Civil Procedure, upon petition of the applicant or provider filed within 30 days of service of the decision.

(Amended by Stats. 2000, Ch. 820, Sec. 65. Effective January 1, 2001.)



1793.17

(a)  When necessary to secure the interests of depositors or residents, the department may require that the applicant or provider reestablish an escrow account, return previously released moneys to escrow, and escrow all future entrance fee payments.

(b)  The department may release funds from escrow as it deems appropriate or terminate the escrow requirement when it determines that the escrow is no longer necessary to secure the performance of all obligations of the applicant or provider to depositors or residents.

(Amended by Stats. 2000, Ch. 820, Sec. 66. Effective January 1, 2001.)



1793.19

The civil, criminal, and administrative remedies available to the department pursuant to this article are not exclusive and may be sought and employed by the department, in any combination to enforce this chapter.

(Amended by Stats. 2000, Ch. 820, Sec. 67. Effective January 1, 2001.)



1793.21

The department, in its discretion, may condition, suspend, or revoke any permit to accept deposits, provisional certificate of authority, or certificate of authority issued under this chapter if it finds that the applicant or provider has done any of the following:

(a)  Violated this chapter or the rules and regulations adopted under this chapter.

(b)  Aided, abetted, or permitted the violation of this chapter or the rules and regulations adopted under this chapter.

(c)  Had a license suspended or revoked pursuant to the licensing provisions of Chapter 2 (commencing with Section 1250) or Chapter 3.2 (commencing with Section 1569).

(d)  Made a material misstatement, misrepresentation, or fraud in obtaining the permit to accept deposits, provisional certificate of authority, or certificate of authority.

(e)  Demonstrated a lack of fitness or trustworthiness.

(f)  Engaged in any fraudulent or dishonest practices of management in the conduct of business.

(g)  Misappropriated, converted, or withheld moneys.

(h)  After request by the department for an examination, access to records, or information, refused to be examined or to produce its accounts, records, and files for examination, or refused to give information with respect to its affairs, or refused to perform any other legal obligations related to an examination.

(i)  Manifested an unsound financial condition.

(j)  Used methods and practices in the conduct of business so as to render further transactions by the provider or applicant hazardous or injurious to the public.

(k)  Failed to maintain at least the minimum statutory reserves required by Section 1792.2.

( l)  Failed to maintain the reserve fund escrow account for prepaid continuing care contracts required by Section 1792.

(m)  Failed to comply with the refund reserve requirements stated in Section 1793.

(n)  Failed to comply with the requirements of this chapter for maintaining escrow accounts for funds.

(o)  Failed to file the annual report described in Section 1790.

(p)  Violated a condition on its permit to accept deposits, provisional certificate of authority, or certificate of authority.

(q)  Failed to comply with its approved financial and marketing plan or to secure approval of a modified plan.

(r)  Materially changed or deviated from an approved plan of operation without the prior consent of the department.

(s)  Failed to fulfill his or her obligations under continuing care contracts.

(t)  Made material misrepresentations to depositors, prospective residents, or residents of a continuing care retirement community.

(u)  Failed to submit proposed changes to continuing care contracts prior to use, or using a continuing care contract that has not been previously approved by the department.

(v)  Failed to diligently submit materials requested by the department or required by the statute.

(Amended by Stats. 2000, Ch. 820, Sec. 68. Effective January 1, 2001.)



1793.23

(a) If the department conditions, suspends, or revokes any permit to accept deposits, provisional certificate of authority, or certificate of authority issued pursuant to this chapter, the provider shall have a right of appeal to the department. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein. A suspension, condition, or revocation shall remain in effect until completion of the proceedings in favor of the provider. In all proceedings conducted in accordance with this section, the standard of proof to be applied shall be by a preponderance of the evidence.

(b) The department may, upon finding of changed circumstances, remove a suspension or condition.

(Amended by Stats. 2011, Ch. 32, Sec. 14. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



1793.25

(a)  During the period that the revocation or suspension action is pending against the permit to accept deposits, provisional certificate of authority, or certificate of authority, the provider shall not enter into any new deposit agreements or continuing care contracts.

(b)  The suspension or revocation by the department, or voluntary return of the provisional certificate of authority or certificate of authority by the provider, shall not release the provider from obligations assumed at the time the continuing care contracts were executed.

(Amended by Stats. 2000, Ch. 820, Sec. 70. Effective January 1, 2001.)



1793.27

(a)  If the department finds that any entity has violated Section 1793.5 or one or more grounds exist for conditioning, revoking, or suspending a permit to accept deposits, provisional certificate of authority, or a certificate of authority issued under this chapter, the department, in lieu of the condition, revocation, or suspension, may impose an administrative fine upon an applicant or provider in an amount not to exceed one thousand dollars ($1,000) per violation.

(b)  The administrative fine shall be deposited in the Continuing Care Provider Fee Fund and shall be disbursed for the specific purposes of offsetting the costs of investigation and litigation and to compensate court-appointed administrators when continuing care retirement community assets are insufficient.

(Amended by Stats. 2000, Ch. 820, Sec. 71. Effective January 1, 2001.)



1793.29

In the case of any violation or threatened violation of this chapter, the department may institute a proceeding or may request the Attorney General to institute a proceeding to obtain injunctive or other equitable relief in the superior court in and for the county in which the violation has occurred or will occur, or in which the principal place of business of the provider is located. The proceeding under this section shall conform with the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that no undertaking shall be required of the department in any action commenced under this section, nor shall the department be required to allege facts necessary to show lack of adequate remedy at law, or to show irreparable loss or damage.

(Amended by Stats. 2000, Ch. 820, Sec. 72. Effective January 1, 2001.)



1793.31

(a)  The district attorney of every county may, upon application by the department or its authorized representative, institute and conduct the prosecution of any action for violation of this chapter within his or her county.

(b)  This chapter shall not limit or qualify the powers of the district attorney to institute and conduct the prosecution of any action brought for the violation within his or her county of this chapter or any other provision of law, including, but not limited to, actions for fraud or misrepresentation.

(c)  The department shall provide access to any records in its control on request of a district attorney and shall cooperate in any investigation by a district attorney.

(Amended by Stats. 1995, Ch. 920, Sec. 64. Effective January 1, 1996.)






ARTICLE 8 - Appointment of Administrators

1793.50

(a) The department may petition the superior court for an order appointing a qualified administrator to operate a continuing care retirement community, and thereby mitigate imminent crisis situations where elderly residents could lose support services or be moved without proper preparation, in any of the following circumstances:

(1) The provider is insolvent or in imminent danger of becoming insolvent.

(2) The provider is in a financially unsound or unsafe condition.

(3) The provider has failed to establish or has substantially depleted the reserves required by this chapter.

(4) The provider has failed to submit a plan, as specified in Section 1793.13, the department has not approved the plan submitted by the provider, the provider has not fully implemented the plan, or the plan has not been successful.

(5) The provider is unable to fully perform its obligations pursuant to continuing care contracts.

(6) The residents are otherwise placed in serious jeopardy.

(b) The administrator may only assume the operation of the continuing care retirement community in order to accomplish one or more of the following: rehabilitate the provider to enable it fully to perform its continuing care contract obligations; implement a plan of reorganization acceptable to the department; facilitate the transition where another provider assumes continuing care contract obligations; or facilitate an orderly liquidation of the provider.

(c) With each petition, the department shall include a request for a temporary restraining order to prevent the provider from disposing of or transferring assets pending the hearing on the petition.

(d) The provider shall be served with a copy of the petition, together with an order to appear and show cause why management and possession of the provider’s continuing care retirement community or assets should not be vested in an administrator.

(e) The order to show cause shall specify a hearing date, which shall be not less than five nor more than 10 days following service of the petition and order to show cause on the provider.

(f) Petitions to appoint an administrator shall have precedence over all matters, except criminal matters, in the court.

(g) At the time of the hearing, the department shall advise the provider and the court of the name of the proposed administrator.

(h) If, at the conclusion of the hearing, including such oral evidence as the court may consider, the court finds that any of the circumstances specified in subdivision (a) exist, the court shall issue an order appointing an administrator to take possession of the property of the provider and to conduct the business thereof, enjoining the provider from interfering with the administrator in the conduct of the rehabilitation, and directing the administrator to take steps toward removal of the causes and conditions which have made rehabilitation necessary, as the court may direct.

(i) The order shall include a provision directing the issuance of a notice of the rehabilitation proceedings to the residents at the continuing care retirement community and to other interested persons as the court may direct.

(j) The court may permit the provider to participate in the continued operation of the continuing care retirement community during the pendency of any appointments ordered pursuant to this section and shall specify in the order the nature and scope of the participation.

(k) The court shall retain jurisdiction throughout the rehabilitation proceeding and may issue further orders as it deems necessary to accomplish the rehabilitation or orderly liquidation of the continuing care retirement community in order to protect the residents of the continuing care retirement community.

(Amended by Stats. 2011, Ch. 32, Sec. 15. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



1793.52

The court-appointed administrator shall immediately notify the residents of that appointment and of the status of the continuing care retirement community management.

(Amended by Stats. 1995, Ch. 920, Sec. 66. Effective January 1, 1996.)



1793.54

If an administrator is appointed to rehabilitate a provider, the administrator may do any of the following:

(a)  Take possession of and preserve, protect and recover any assets, books, records, or property of the provider, including, but not limited to, claims or causes of action belonging to, or which may be asserted by, the provider.

(b)  Deal with the property in the administrator’s name in the capacity as administrator, and purchase at any sale any real estate or other asset upon which the provider may hold any lien or encumbrance or in which the provider may have an interest.

(c)  File, prosecute, and defend or compromise any suit or suits which have been filed, or which may thereafter be filed, by or against the provider as necessary to protect the provider or the residents or any property affected thereby.

(d)  Deposit and invest any of the provider’s available funds.

(e)  Pay all expenses of the rehabilitation.

(f)  Perform all duties of the provider in the provision of care and services to residents in the continuing care retirement community at the time the administrator takes possession.

(g)  Facilitate the orderly transfer of residents should the provider ultimately fail.

(h)  Exercise any other powers and duties as may be authorized by law or provided by order of the court.

(Amended by Stats. 1995, Ch. 920, Sec. 67. Effective January 1, 1996.)



1793.56

(a)  The appointed administrator is entitled to reasonable compensation.

(b)  The costs compensating the administrator may be charged against the assets of the provider. When the provider’s assets and assets from the continuing care retirement community are insufficient, the department, in its discretion, may compensate the administrator from the Continuing Care Provider Fee Fund.

(c)  Any individual appointed administrator, pursuant to Section 1793.50, shall be held harmless for any negligence in the performance of his or her duties and the provider shall indemnify the administrator for all costs of defending actions brought against him or her in his or her capacity as administrator.

(Amended by Stats. 2000, Ch. 820, Sec. 74. Effective January 1, 2001.)



1793.58

(a)  The department, administrator, or any interested person, upon due notice to the administrator, at any time, may apply to the court for an order terminating the rehabilitation proceedings and permitting the provider to resume possession of the provider’s property and the conduct of the provider’s business.

(b)  The court shall not issue the order requested pursuant to subdivision (a) unless, after a full hearing, the court has determined that the purposes of the proceeding have been fully and successfully accomplished and that the continuing care retirement community can be returned to the provider’s management without further jeopardy to the residents of the continuing care retirement community, creditors, owners of the continuing care retirement community, and to the public.

(c)  Before issuing any order terminating the rehabilitation proceeding the court shall consider a full report and accounting by the administrator regarding the provider’s affairs, including the conduct of the provider’s officers, employees, and business during the rehabilitation and the provider’s current financial condition.

(d)  Upon issuance of an order terminating the rehabilitation, the department shall reinstate the provisional certificate of authority or certificate of authority. The department may condition, suspend, or revoke the reinstated certificate only upon a change in the conditions existing at the time of the order or upon the discovery of facts which the department determines would have resulted in a denial of the request for an order terminating the rehabilitation had the court been aware of these facts.

(Amended by Stats. 2000, Ch. 820, Sec. 75. Effective January 1, 2001.)



1793.60

(a) If at any time the department determines that further efforts to rehabilitate the provider would not be in the best interest of the residents or prospective residents, or would not be economically feasible, the department may apply to the court for an order of liquidation and dissolution or may apply for other appropriate relief for dissolving the property and bringing to conclusion its business affairs.

(b) Upon issuance of an order directing the liquidation or dissolution of the provider, the department shall revoke the provider’s provisional certificate of authority or certificate of authority.

(Amended by Stats. 2011, Ch. 32, Sec. 16. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



1793.62

(a) The department, administrator, or any interested person, upon due notice to the parties, may petition the court for an order terminating the rehabilitation proceedings when the rehabilitation efforts have not been successful, the continuing care retirement community has been sold at foreclosure sale, the provider is the subject of an order for relief in bankruptcy, or the provider has otherwise been shown to be unable to perform its obligations under the continuing care contracts.

(b) The court shall not issue the order requested pursuant to subdivision (a) unless all of the following have occurred:

(1) There has been a full hearing and the court has determined that the provider is unable to perform its contractual obligations.

(2) The administrator has given the court a full and complete report and financial accounting signed by the administrator as being a full and complete report and accounting.

(3) The court has determined that the residents of the continuing care retirement community have been protected to the extent possible and has made such orders in this regard as the court deems proper.

(Amended by Stats. 2009, Ch. 500, Sec. 49. Effective January 1, 2010.)






ARTICLE 9 - Continuing Care Retirement Community Closures

1793.80

(a) Notwithstanding any other provisions of law, a provider regulated under this chapter shall, no less than 120 days prior to the intended date of the permanent closure of a continuing care retirement community facility, as defined in paragraph (3) of subdivision (p) of Section 1771, provide written notice to the department and to the affected residents and their designated representatives. The notice shall contain the following statement of residents’ rights under this article, in no less than 12-point type:

“This facility is planned for permanent closure on or after [state date of closure] that will require you to vacate your living unit. Residents of continuing care retirement communities in California have certain rights and continuing care community providers have certain responsibilities when a continuing care community closes. Those rights include, but are not limited to, the following:

1. Prior to closing, the provider shall provide a permanent closure plan to the Continuing Care Contracts Branch of the State Department of Social Services that describes the options available to residents for relocating to another part of the facility, or another facility or the compensation to be provided to residents.

2. No action can be taken to relocate any resident or to close the facility until the permanent closure and relocation plan has been prepared and provided to the department, the affected residents of the facility and their designated representatives, and to the local long-term care ombudsman program.”

(b) Upon service of the closure notice when closure is planned for all units in a facility, the provider is prohibited from accepting new residents or entering into new continuing care contracts at the facility being closed.

(Added by Stats. 2009, Ch. 442, Sec. 3. Effective January 1, 2010.)



1793.81

No less than 90 days prior to the permanent closure of the continuing care retirement community facility, as defined in paragraph (3) of subdivision (p) of Section 1771, the provider shall provide to the department, the affected residents of the facility and their designated representatives, and to the local long-term care ombudsman program, a written closure and relocation plan. The plan shall contain all of the following information:

(a) The number of affected residents at each level of care in the continuing care retirement community facility.

(b) Assessment of unique service and care needs, if applicable, for all of the following:

(1) Affected residents in skilled nursing and special care.

(2) Affected residents in assisted living units.

(3) Affected residents in the residential living units who require assistance with three or more activities of daily living, and other residents upon request.

(c) An explanation on how comparable care, if applicable, and comparable replacement housing will be provided.

(d) A detailed description of the services the provider will provide to residents to assist them in relocating, including, but not limited to, reasonable costs of moving, storage, if applicable, and transportation that shall be arranged by the provider in consultation with the resident and his or her designated representative, and paid for directly by the provider.

(e) The names and addresses of other continuing care retirement communities operated by the provider and whether there are openings available to the residents.

(f) The names and addresses of other continuing care retirement communities within 30 miles of the closing continuing care retirement community facility that provide comparable replacement housing and care, if applicable, to those offered at the facility that is scheduled for closure, and whether the facilities have immediate openings available to residents of the closing facility.

(g) A description of how the facility will comply with the requirements of Section 1793.82. The plan shall describe or identify the replacement facility or facilities and the procedure by which a resident can select a replacement facility. In no case shall the plan for replacement housing require a resident to pay more than he or she is presently paying for comparable housing and care, other than normal rate increases. Any proposed monetary compensation shall be fair and reasonable and shall represent the estimated cost to the resident of securing comparable replacement housing and care under terms similar to the contract between resident and provider.

(h) A statement regarding the availability of a licensed medical or geriatric professional to advise the resident, the resident’s representative, and the provider regarding the transfer of the resident. Upon request by the resident or the resident’s representative, the provider shall make available the services of a licensed medical or geriatric professional to advise the resident, the resident’s representative, and the provider regarding the transfer of the resident. The provider may place a reasonable limit on the cost of the services of the medical or geriatric professional.

(Added by Stats. 2009, Ch. 442, Sec. 3. Effective January 1, 2010.)



1793.82

(a) In the case of a permanent closure, the provider shall offer the resident the choice of the following four options, the terms of which shall not be less than the terms of the continuing care contract entered into between the resident and the provider as if that contract had been fully performed:

(1) Relocation to another continuing care facility owned or operated by the provider, if available.

(2) Relocation to a continuing care facility that is not owned by the provider.

(3) Monetary compensation equal to the value of the remainder of the contract as if the contract had been fully performed.

(4) An alternative arrangement that is mutually agreed upon by the provider and the resident or his or her representative.

(b) Replacement housing offered pursuant to paragraph (1) or (2) of subdivision (a) shall be housing that is, overall, comparable in cost, size, services, features, and amenities to the unit being vacated. If the resident chooses either of the replacement housing options in paragraph (1) or (2) of subdivision (a), the provider shall provide the reasonable costs of moving, storage, if applicable, and transportation.

(c) Notwithstanding subdivision (a), for a resident under a life care contract, the provider shall secure replacement housing and care at a comparable facility for the resident at no additional cost to the resident. The replacement housing and care shall comply with subdivision (l) of Section 1771 and subdivision (b) of Section 1788.

(d) The provider may provide relocation pursuant to paragraph (2) of subdivision (a) on a month-to-month basis, provided that the terms are otherwise consistent with subdivision (a). After 120 days, a resident selecting a facility not owned by the provider may not seek monetary compensation pursuant to paragraph (3) of subdivision (a).

(Added by Stats. 2009, Ch. 442, Sec. 3. Effective January 1, 2010.)



1793.83

(a) When there is a permanent closure, as defined in paragraph (3) of subdivision (p) of Section 1771, within 30 days of submitting the relocation plan to the department, the provider shall fund a reserve, set up a trust fund, or secure a performance bond to ensure the fulfillment of the obligations and commitments associated with the relocation plan. The amount of the reserve trust fund or performance bond shall be equal to or greater than the estimated costs of relocating residents and the costs associated with the relocation options pursuant to Section 1793.81 and subdivision (a) of Section 1793.82.

(b) The reserve, trust fund, or performance bond shall be funded with qualifying assets enumerated in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 1792.2 and shall not be subject to any liens, judgments, garnishments, or creditor’s claims.

(Added by Stats. 2009, Ch. 442, Sec. 3. Effective January 1, 2010.)



1793.84

(a) The provider shall submit monthly progress reports to the department detailing the progress and problems associated with the permanent closure, as defined in paragraph (3) of subdivision (p) of Section 1771, until all affected residents are relocated and all required payments to, or on behalf of, affected residents are made.

(b) The department shall monitor the implementation of the permanent closure as defined in paragraph (3) of subdivision (p) of Section 1771 and relocation plan as necessary to ensure full compliance by the provider. If the department determines that a provider is closing a facility in violation of this article or is doing so in a manner that endangers the health or safety of residents, it shall exercise its powers under Article 7 (commencing with Section 1793.5).

(c) No action shall be taken by the provider to relocate any resident or to close the facility until the relocation plan required by Section 1793.81 has been prepared and provided to the department, the affected residents of the facility and their designated representatives, and to the local long-term ombudsman program.

(Added by Stats. 2009, Ch. 442, Sec. 3. Effective January 1, 2010.)






ARTICLE 10 - Temporary Relocation of Residents

1793.90

(a) All providers shall include in resident contracts the procedures to be followed to ensure that residential temporary relocations provide comparable levels of care, services, and living accommodations as described in the resident’s contract.

(b) The provider shall notify the resident of the impending relocation at least 60 days in advance of the relocation.

(c) The provider shall meet with the resident and, at the resident’s request, family members or other individuals, at least 30 days in advance of the transfer to discuss all aspects of the transfer, including, but not limited to, the rights, requirements, and procedures set forth in this article. Notice of this meeting shall be provided in writing and at least seven days in advance of the meeting and shall include all of the following information:

(1) The date of the transfer.

(2) The available replacement unit or units and monthly fees.

(3) The time when the resident will be able to inspect the replacement unit or units.

(4) The estimated date when the resident will be able to return to his or her unit or may move to a substitute permanent unit.

(d) If accommodations are not available at a continuing care retirement community operated by the provider within a 30-mile radius, the provider shall be required to provide a unit in a facility, agreed to by the resident, that most closely provides the services, size, features, and amenities provided in the unit being vacated.

(e) The provider shall be required to arrange and pay for all moving costs to the new facility and moving costs to the reconstructed facility, if the resident returns, as well as storage costs.

(f) The resident shall only be required to pay to the provider the monthly fee required in the resident’s contract, or the monthly fee in the new facility, whichever is less. The provider shall be required to make payment to the facility to which the resident is relocated.

(g) Upon request by the resident or the resident’s representative, the provider shall make available the services of a licensed medical or geriatric professional to advise the resident, the resident’s representative, and the provider regarding the relocation of the resident. The provider may place a reasonable limit on the cost of the services of the medical or geriatric professional.

(h) The provider shall identify unique service and care needs, if applicable, for a resident directly affected by the residential temporary relocation. The unique services and care needs identified shall be in writing and shall become a part of the resident’s plan of care.

(Amended by Stats. 2011, Ch. 296, Sec. 148. Effective January 1, 2012.)



1793.91

The provider shall set forth specific procedures for the resident to follow regarding relocation to the unit originally vacated, the selection of a new unit, and timeframes for making choices. Procedures for returning the relocated resident when residential units will be ready for occupancy shall include all of the following:

(a) The provider shall provide the resident at least 60 days notice of the return to his or her unit or a substitute permanent unit, and subsequent notices 30 days and seven days prior to the return date.

(b) The resident shall have the right to return to his or her previously occupied unit or a unit comparable in services, size, features, and amenities to the unit originally vacated, without payment of any further entrance or accommodation fee. The provider is not required to guarantee a specific unit. Assignment of units shall be based upon the length of occupancy of returning residents.

(c) If the residential temporary relocation of a resident of a continuing care retirement community will exceed 18 months, the resident shall have all options allowed by Section 1793.82, unless there is a written agreement between the affected resident and the provider as described in subdivision (d).

(d) If a provider determines that the period of residential temporary relocation, as defined in paragraph (8) of subdivision (r) of Section 1771, will exceed 18 months, the provider may extend the period of residential temporary relocation for up to six months for an affected resident if that resident has agreed to the extension in writing. The written agreement shall state that by signing, the resident waives all rights to relocation options offered in Section 1793.82 for the period of the extension.

(Added by Stats. 2010, Ch. 443, Sec. 3. Effective January 1, 2011.)









CHAPTER 12 - Family Notification

1795

(a)  Notwithstanding any other provision of law, a skilled nursing facility as defined in subdivision (c) of Section 1250, any intermediate care facility, as defined in subdivision (d), (e), (g), and (h) of Section 1250, a congregate living facility, as defined in subdivision (i) of Section 1250, or a hospice facility, as defined in subdivision (n) of Section 1250, shall make reasonable efforts to contact the person named in the resident’s admission agreement as the resident’s contact person, or the resident’s responsible person, within 24 hours after a significant change in the resident’s health or mental status.

(b)  Notwithstanding any other provision of law, a residential care facility for the elderly, as defined in subdivision (k) of Section 1569.2, shall make reasonable efforts to contact the person named in the resident’s admission agreement as the resident’s contact person, or the resident’s responsible person, within 24 hours after a significant change in the resident’s health or mental status.

(Amended by Stats. 2012, Ch. 673, Sec. 10. Effective January 1, 2013.)






CHAPTER 13 - Home Care Services

ARTICLE 1 - General Provisions

1796.10

This chapter shall be known, and may be cited, as the Home Care Services Consumer Protection Act.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.11

The State Department of Social Services shall administer and enforce this chapter.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.12

For purposes of this chapter, the following definitions shall apply:

(a) “Affiliated home care aide” means an individual, 18 years of age or older, who is employed by a home care organization to provide home care services to a client and is listed on the home care aide registry.

(b) “Child” or “children” means an individual or individuals under 18 years of age.

(c) “Client” means an individual who receives home care services from a registered home care aide.

(d) “Department” means the State Department of Social Services.

(e) “Director” means the Director of Social Services.

(f) “Family member” means any spouse, by marriage or otherwise, domestic partner, child or stepchild, by natural birth or by adoption, parent, brother, sister, half-brother, half-sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, first cousin, or any person denoted by the prefix “grand” or “great,” or the spouse of any of these persons, even if the marriage has been terminated by death or dissolution.

(g) “Home care aide applicant” means an individual, 18 years of age or older, who is requesting to become a registered home care aide and the department has received and is processing the individual’s complete home care aide application and nonrefundable application fee.

(h) “Home care aide application” means the official form, designated by the department, to request to become a registered home care aide.

(i) “Home care aide registry” means a department-established and department-maintained Internet Web site of registered home care aides and home care aide applicants, which includes all of the following: the individual’s name, registration number, registration status, registration expiration date, and, if applicable, the home care organization to which the affiliated home care aide or affiliated home care aide applicant is associated.

(j) “Home care organization” means an individual, 18 years of age or older, firm, partnership, corporation, limited liability company, joint venture, association, or other entity that arranges for home care services by an affiliated home care aide to a client, and is licensed pursuant to this chapter.

(k) “Home care organization applicant” means an individual, 18 years of age or older, or a firm, partnership, corporation, limited liability company, joint venture, association, or other entity where the individual or individuals applying for the license are 18 years of age or older and are requesting to become a home care organization licensee and the department has received and is processing the complete home care organization application and nonrefundable application fee.

(l) “Home care organization application” means the official form, designated by the department, to request to become a licensed home care organization.

(m) “Home care organization licensee” means an individual, 18 years of age or older, firm, partnership, corporation, limited liability company, joint venture, association, or other entity having the authority and responsibility for the operation or management of a licensed home care organization.

(n) “Home care services” means nonmedical services and assistance provided by a registered home care aide to a client who, because of advanced age or physical or mental disability, cannot perform these services. These services enable the client to remain in his or her residence and include, but are not limited to, assistance with the following: bathing, dressing, feeding, exercising, personal hygiene and grooming, transferring, ambulating, positioning, toileting and incontinence care, assisting with medication that the client self-administers, housekeeping, meal planning and preparation, laundry, transportation, correspondence, making telephone calls, shopping for personal care items or groceries, and companionship. This subdivision shall not authorize a registered home care aide to assist with medication that the client self-administers that would otherwise require administration or oversight by a licensed health care professional.

(o) “Registered home care aide” means an affiliated home care aide or independent home care aide, 18 years of age or older, who is listed on the home care aide registry.

(p) “Independent home care aide” means an individual, 18 years of age or older, who is not employed by a home care organization, but who is listed on the home care aide registry and is providing home care services through a direct agreement with a client.

(Amended by Stats. 2014, Ch. 29, Sec. 30. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 2 - Registry and Exemptions

1796.14

(a) Individuals who are not employed by a home care organization but who provide home care services to a client may be listed on the home care aide registry.

(b) An affiliated home care aide shall be listed on the home care aide registry prior to providing home care services to a client.

(c) (1) Home care aides shall not include individuals who are providing home care services as part of their job duties through one of the following entities:

(A) Services authorized to be provided by a licensed home health agency under Chapter 8 (commencing with Section 1725).

(B) Services authorized to be provided by a licensed hospice pursuant to Chapter 8.5 (commencing with Section 1745).

(C) Services authorized to be provided by a licensed health facility pursuant to Chapter 2 (commencing with Section 1250).

(D) In-home supportive services provided pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of, or Section 14132.95, 14132.952, or 14132.956 of, the Welfare and Institutions Code.

(E) A community care facility licensed pursuant to Chapter 3 (commencing with Section 1500), a residential care facility for persons with chronic life-threatening illness licensed pursuant to Chapter 3.01 (commencing with Section 1568.01), a residential care facility for the elderly licensed pursuant to Chapter 3.2 (commencing with Section 1569), or a facility licensed pursuant to the California Child Day Care Facilities Act, (Chapter 3.4 (commencing with Section 1596.70)), which includes day care centers, as described in Chapter 3.5 (commencing with Section 1596.90), family day care homes, as described in Chapter 3.6 (commencing with Section 1597.30), and employer-sponsored child care centers, as described in Chapter 3.65 (commencing with Section 1597.70).

(F) A clinic licensed pursuant to Section 1204 or 1204.1.

(G) A home medical device retail facility licensed pursuant to Section 111656.

(H) An organization vendored or contracted through a regional center or the State Department of Developmental Services pursuant to the Lanterman Developmental Disabilities Services Act (Chapter 1 (commencing with Section 4500) of Division 4.5 of the Welfare and Institutions Code) and the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code) to provide services and supports for persons with developmental disabilities, as defined in Section 4512 of the Welfare and Institutions Code, when funding for those services is provided through the State Department of Developmental Services and more than 50 percent of the recipients of the home care services provided by the organization are persons with developmental disabilities.

(I) An alcoholism or drug abuse recovery or treatment facility as defined in Section 11834.02.

(J) A facility in which only Indian children who are eligible under the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) are placed and is either of the following:

(i) An extended family member of the Indian child, as defined in Section 1903 of Title 25 of the United States Code.

(ii) A foster home that is licensed, approved, or specified by the Indian child’s tribe pursuant to Section 1915 of Title 25 of the United States Code.

(2) Home care aides shall not include individuals providing services authorized to be provided pursuant to Section 2731 of the Business and Professions Code.

(d) Home care aides shall not include a nonrelative extended family member, as defined in Section 362.7 of the Welfare and Institutions Code.

(e) In the event of a conflict between this chapter and a provision listed in subdivision (b), (c), or (d), the provision in subdivision (b), (c), or (d) shall control.

(Amended by Stats. 2014, Ch. 29, Sec. 31. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.15

This chapter shall not prohibit an individual from employing an individual not listed on the home care aide registry to provide home care services. The department shall have responsibility only for the maintenance of the home care aide registry regarding registered home care aides.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.16

(a)  A registered home care aide may provide home care services to more than one child for a family, but may not provide home care services for a child or children from more than one family at the same time. This chapter shall not preclude a registered home care aide from providing home care services for a child or children of multiple families at different times. This chapter shall not override provisions of the California Child Day Care Facilities Act (Chapter 3.4 (commencing with Section 1596.70)), which includes Chapter 3.5 (commencing with Section 1596.90), Chapter 3.6 (commencing with Section 1597.30), and Chapter 3.65 (commencing with Section 1597.70).

(b) This chapter does not override provisions of the California Community Care Facilities Act (Chapter 3 (commencing with Section 1500)), Residential Care Facilities for Persons With Chronic Life-Threatening Illness Act (Chapter 3.01 (commencing with Section 1568.01)), or the California Residential Care Facilities for the Elderly Act (Chapter 3.2 (commencing with Section 1569)).

(Amended by Stats. 2014, Ch. 29, Sec. 32. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.17

(a) Each home care organization shall be separately licensed. Nothing in this chapter shall prevent a licensee from obtaining more than one home care organization license or obtaining a home care organization license in addition to other licenses issued by the department, or both.

(b) A home care organization shall not include the following:

(1) A home health agency licensed under Chapter 8 (commencing with Section 1725).

(2) A hospice licensed under Chapter 8.5 (commencing with Section 1745).

(3) A health facility licensed under Chapter 2 (commencing with Section 1250).

(4) A person who performs services through the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of, or Section 14132.95, 14132.952, or 14132.956 of, the Welfare and Institutions Code.

(5) A home medical device retail facility licensed under Section 111656.

(6) An organization vendored or contracted through a regional center or the State Department of Developmental Services pursuant to the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code) and the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code) to provide services and supports for persons with developmental disabilities, as defined in Section 4512 of the Welfare and Institutions Code, when funding for those services is provided through the State Department of Developmental Services and more than 50 percent of the recipients of the home care services provided by the organization are persons with developmental disabilities.

(7) An employment agency, as defined in Section 1812.5095 of the Civil Code, that procures, offers, refers, provides, or attempts to provide an independent home care aide who provides home care services clients.

(8) A community care facility licensed pursuant to Chapter 3 (commencing with Section 1500), a residential care facility for persons with chronic life-threatening illness licensed pursuant to Chapter 3.01 (commencing with Section 1568.01), a residential care facility for the elderly licensed pursuant to Chapter 3.2 (commencing with Section 1569), or a facility licensed pursuant to the California Child Day Care Facilities Act (Chapter 3.4 (commencing with Section 1596.70)), which includes day care centers, as described in Chapter 3.5 (commencing with Section 1596.90), family day care homes, as described in Chapter 3.6 (commencing with Section 1597.30), and employer-sponsored child care centers, as described in Chapter 3.65 (commencing with Section 1597.70).

(9) An alcoholism or drug abuse recovery or treatment facility as defined in Section 11834.02.

(10) A person providing services authorized pursuant to Section 2731 of the Business and Professions Code.

(11) A clinic licensed pursuant to Section 1204 or 1204.1.

(12) A nonrelative extended family member, as defined in Section 362.7 of the Welfare and Institutions Code.

(13) A facility providing home care services in which only Indian children who are eligible under the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) are placed and which satisfies either of the following:

(A) An extended family member of the Indian child, as defined in Section 1903 of Title 25 of the United States Code.

(B) A foster home that is licensed, approved, or specified by the Indian child’s tribe pursuant to Section 1915 of Title 25 of the United States Code.

(14) Any other individual or entity providing services similar to those described in this chapter, as determined by the director.

(c) In the event of a conflict between this chapter and a provision listed in subdivision (b), the provision in subdivision (b) shall control.

(Amended by Stats. 2014, Ch. 29, Sec. 33. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 3 - Home Care Aide Applicants

1796.19

(a) The department shall consider, but is not limited to, the following when determining whether to approve a registration application:

(1) Evidence satisfactory to the department of the ability of the home care aide applicant to comply with this chapter and the rules and regulations promulgated under this chapter by the department.

(2) Evidence satisfactory to the department that the home care aide applicant is of reputable and responsible character. The evidence shall include, but is not limited to, a review of the independent home care aide applicant’s criminal offender record information pursuant to Section 1522.

(3)  Any revocation or other disciplinary action taken, or in the process of being taken, related to the care of individuals against the home care aide applicant.

(4) Any other information that may be required by the department for the proper administration and enforcement of this chapter.

(b) Failure of the home care aide applicant to cooperate with the department in the completion of the Home Care Aide application shall result in the withdrawal of the registration application. “Failure to cooperate” means that the information described in this chapter and by any rules and regulations promulgated under this chapter has not been provided, or has not been provided in the form requested by the department, or both.

(Amended by Stats. 2014, Ch. 29, Sec. 34. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 4 - Registration

1796.21

A registered home care aide shall be 18 years of age or older.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.22

Any individual who has submitted a home care aide application and who possesses any one of the following identification cards may initiate a background examination to be a registered home care aide:

(a) A valid California driver’s license.

(b) A valid identification card issued by the Department of Motor Vehicles.

(c) A valid Alien Registration Card.

(d) In the case of a person living in a state other than California, a valid numbered photo identification card issued by an agency of the state other than California.

(Amended by Stats. 2014, Ch. 29, Sec. 35. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.23

(a) Each person initiating a background examination to be a registered home care aide shall submit his or her fingerprints to the Department of Justice by electronic transmission in a manner approved by the department, unless exempt under subdivision (d). Each person initiating a background examination to be a registered home care aide shall also submit to the department a signed declaration under penalty of perjury regarding any prior criminal convictions pursuant to Section 1522 and a completed home care aide application.

(b) A law enforcement agency or other local agency authorized to take fingerprints may charge a reasonable fee to offset the costs of fingerprinting for the purposes of this chapter. The fee revenues shall be deposited in the Fingerprint Fees Account.

(c) The Department of Justice shall use the fingerprints to search the state and Federal Bureau of Investigation criminal offender record information pursuant to Section 1522.

(d) A person who is a current licensee or employee in a facility licensed by the department, a certified foster parent, a certified administrator, or a registered TrustLine provider need not submit fingerprints to the department, and may transfer his or her current criminal record clearance or exemption pursuant to paragraph (1) of subdivision (h) of Section 1522. The person shall instead submit to the department, along with the person’s registration application, a copy of the person’s identification card described in Section 1796.22 and sign a declaration verifying the person’s identity.

(Amended by Stats. 2014, Ch. 29, Sec. 36. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.24

(a) (1) The department shall establish a home care aide registry pursuant to this chapter and shall continuously update the registry information. Upon submission of the home care aide application and fingerprints or other identification documents pursuant to Section 1796.22, the department shall enter into the home care aide registry the person’s name, identification number, and an indicator that the person has submitted a home care aide application and fingerprints or identification documentation. This person shall be known as a “home care aide applicant.”

(2) A person shall not be entitled to apply to be a registered home care aide and shall have his or her registration application returned without the right to appeal if the person would not be eligible to obtain a license pursuant to Section 1796.40 or 1796.41.

(b) (1) Before approving an individual for registration, the department shall check the individual’s criminal history pursuant to Section 1522. Upon completion of the searches of the state summary criminal offender record information and the records of the Federal Bureau of Investigation, the home care aide applicant shall be issued a criminal record clearance or granted a criminal record exemption if grounds do not exist for denial pursuant to Section 1522. The department shall enter that finding in the person’s record in the home care aide registry and shall notify the person of the action. This person shall be known as a “registered home care aide.” If the home care aide applicant meets all of the conditions for registration, except receipt of the Federal Bureau of Investigation’s criminal offender record information search response, the department may issue a clearance if the home care aide applicant has signed and submitted a statement that he or she has never been convicted of a crime in the United States, other than a minor traffic violation. If, after approval, the department determines that the registrant has a criminal record, registration may be revoked pursuant to Section 1796.26.

(2) For purposes of compliance with this section, the department may permit a home care organization applicant or a home care organization licensee to request the transfer of a home care aide’s current criminal record clearance or exemption for a licensed care facility issued by the department. A signed criminal record clearance or exemption transfer request shall be submitted to the department and shall include a copy of the person’s driver’s license or valid identification card issued by the Department of Motor Vehicles, or a valid photo identification issued by another state or the United States government if the person is not a California resident. Upon request of the licensee or home care aide applicant, the department shall verify whether the individual has a clearance or exemption that can be transferred pursuant to the requirements of this chapter.

(3) The department shall hold criminal record clearances and exemptions in its active files for a minimum of three years after the individual is no longer on the registry in order to facilitate a transfer request.

(Amended by Stats. 2014, Ch. 29, Sec. 37. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.25

(a) (1) If the department finds that the home care aide applicant or the registered home care aide has been convicted of a crime, other than a minor traffic violation, the department shall deny the home care aide application, or revoke the registered home care aide’s registration unless the director grants an exemption pursuant to subdivision (g) of Section 1522.

(2) If the department finds that the home care aide applicant or registered home care aide has an arrest as described in subdivision (a) of Section 1522, the department may deny the registration application or registration renewal application, or revoke the registered home care aide’s registration, if the home care aide or registered home care aide may pose a risk to the health and safety of any person who is or may become a client and the department complies with subdivision (e) of Section 1522.

(3) The department may deny the home care aide application or the renewal application of a registered home care aide, or revoke the home care aide registration, if the department discovers that it had previously revoked a license or certificate of approval to be a certified family home, a certified administrator, or a registered TrustLine provider held by the home care aide applicant or registered home care aide, or that it had excluded the home care aide applicant or registered home care aide from a licensed facility.

(4) The department may deny the home care aide application or registered home care aide registration renewal application, for placement or retention upon the home care aide registry or revoke the registered home care aide’s registration if the department discovers that it had previously denied the home care aide applicant’s or registered home care aide’s application for a license from the department or certificate of approval to be a certified family home, a certified administrator, or a registered TrustLine provider.

(b) (1) If the department revokes or denies a home care aide application or registered home care aide’s renewal application pursuant to subdivision (a), the department shall advise the home care aide applicant or registered home care aide, by written notification, of the right to appeal. The home care aide applicant or registered home care aide shall have 15 days from the date of the written notification to appeal the denial or revocation.

(2) Upon receipt by the department of the appeal, the appeal shall be set for hearing. The hearing shall be conducted in accordance with Section 1551.

(c) If the home care aide application or registered home care aide renewal application has been denied, the home care aide applicant or registered home care aide shall not reapply until he or she meets the timeframe set forth in Sections 1796.40 and 1796.41.

(Amended by Stats. 2014, Ch. 29, Sec. 38. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.26

(a) (1) The department may revoke or deny a registered home care aide’s registration or request for registration renewal if any of the following apply to the registered home care aide:

(A)  He or she procured or attempted to procure his or her registered home care aide registration or renewal by fraud or misrepresentation.

(B)  He or she has a criminal conviction, other than a minor traffic violation, unless an exemption is granted pursuant to Section 1522.

(C)  He or she engages or has engaged in conduct which is inimical to the health, morals, welfare, or safety of the people of the State of California or an individual receiving or seeking to receive home care services.

(2) An individual whose registration has been revoked shall not reapply until he or she meets the timeframe as set forth in Section 1796.40 or 1796.41.

(3) An individual whose criminal record exemption has been denied shall not reapply for two years from the date of the exemption denial.

(4) The hearing to revoke or deny the registered home care aide registration or registration renewal request shall be conducted in accordance with Section 1551.

(b) (1) The registered home care aide’s registration shall be considered forfeited under the following conditions:

(A) The registered home care aide has had a license or certificate of approval revoked, suspended, or denied as authorized under Section 1534, 1550, 1568.082, 1569.50, 1596.608, or 1596.885.

(B) The registered home care aide has been denied employment, residence, or presence in a facility or client’s home based on action resulting from an administrative hearing pursuant to Section 1558, 1568.092, 1569.58, or 1596.8897.

(C) The registered home care aide fails to maintain a current mailing address with the department.

(D) The registered home care aide’s registration is not renewed.

(E) The registered home care aide surrenders his or her registration to the department.

(F) The registered home care aide dies.

(2) An individual whose registered home care aide registration has been forfeited shall not reapply until he or she meets the timeframe set forth by the department in Sections 1796.40 and 1796.41.

(c) A registered home care aide’s registration shall not be transferred or sold to another individual or entity.

(Amended by Stats. 2014, Ch. 29, Sec. 39. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.28

(a) The Department of Justice shall maintain and continually update pertinent criminal offender record information of registered home care aides and shall inform the department of subsequent reports received pursuant to Section 11105.2 of the Penal Code. The department shall continually update the home care aide registry pursuant to the actions required in this chapter.

(1) Registered home care aides and home care aide applicants shall maintain a current mailing address with the department.

(2) Registered home care aides and home care aide applicants shall inform the department of any new mailing address in writing within 10 days of a change in address.

(b) Notwithstanding any other law, including Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code, state officers or employees shall not be liable for any damages caused by their conduct pursuant to this chapter except for intentional acts or gross negligence.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.29

The department shall do both of the following in the administration of the home care aide registry:

(a) Establish and maintain on the department’s Internet Web site the registry of registered home care aides and home care aide applicants.

(1) To expedite the ability of a consumer to search and locate a registered home care aide or home care aide applicant, the Internet Web site shall enable consumers to look up the registration status by providing the registered home care aide’s or home care aide applicant’s name, registration number, registration status, registration expiration date, and, if applicable, the home care organization with which the affiliated home care aide is associated.

(2) The Internet Web site shall not provide any additional, individually identifiable information about a registered home care aide or home care aide applicant. The department may request and may maintain additional information for registered home care aides or home care aide applicants, as necessary for the administration of this chapter, which shall not be publicly available on the home care aide registry.

(b) Update the home care registry upon receiving notification from a home care organization that an affiliated home care aide is no longer employed by the home care organization.

(Amended by Stats. 2014, Ch. 29, Sec. 40. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 5 - Renewal

1796.31

(a) To remain on the home care aide registry, a registered home care aide shall renew his or her registration every two years.

(1) A registered home care aide’s registration shall expire every two years, on the anniversary date of the initial registration date. If the registration is not renewed on or prior to its expiration date, the registration shall be forfeited pursuant to subdivision (b) of Section 1796.26.

(2) To renew a registration, the registered home care aide shall, on or before the registration expiration date, request renewal by submitting to the department the registration renewal application form and paying the nonrefundable registration renewal application fee in the amount determined by the department.

(b) Renewal of a registered home care aide’s registration is conditioned on compliance with all of the following:

(1) Submitting a complete registration renewal application form and payment of the nonrefundable renewal fee, both of which shall be postmarked on or before the expiration of the registration.

(2) Continuing to satisfy the requirements set forth in this chapter.

(3) Cooperating with the department in the completion of the renewal process. Failure of the registered home care aide to cooperate shall result in the withdrawal of the registration renewal application by the department. For purposes of this section, “failure to cooperate” means that the information described in this chapter and in any rules and regulations promulgated under this chapter has not been provided, or has not been provided in the form requested by the department, or both.

(c) (1) The department shall notify a registered home care aide in writing of his or her registration expiration date and the process of renewal.

(2) Written notification pursuant to this subdivision shall be mailed to the registered home care aide’s mailing address of record at least 60 days before the registration expiration date.

(Amended by Stats. 2014, Ch. 29, Sec. 41. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 6 - Licensure of Home Care Organizations

1796.32

Any individual who has submitted an application and who possesses any one of the following identification cards may initiate a background examination to be a licensed home care organization:

(a) A valid California driver’s license.

(b) A valid identification card issued by the Department of Motor Vehicles.

(c) A valid Alien Registration Card.

(d) In the case of a person living in a state other than California, a valid numbered photo identification card issued by an agency of the state other than California.

(Added by renumbering Section 1796.33 by Stats. 2014, Ch. 29, Sec. 42. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.33

In order to obtain a home care organization license, the following individual or individuals shall consent to the background examination described in Section 1796.23:

(a) The owner of the home care organization, if the owner is an individual.

(b) If the owner of a home care organization is a corporation, limited liability company, joint venture, association, or other entity, an individual having a 10-percent or greater ownership in that entity and the chief executive officer or other person serving in a similar capacity. The department shall not issue a provisional license or license to any corporate home care organization applicant that has a member of the board of directors, executive director, or officer who is not eligible for licensure pursuant to Sections 1796.40 and 1796.41.

(Added by renumbering Section 1796.34 by Stats. 2014, Ch. 29, Sec. 43. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.34

(a) A person or a private or public organization, with the exception of any person who performs in-home supportive services through the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code, or Section 14132.95, 14132.952, or 14132.956 of the Welfare and Institutions Code, and the exceptions provided for in subdivision (b), shall not do any of the following, unless it is licensed pursuant to this chapter:

(1)  Own, manage, or represent himself, herself or itself to be a home care organization by name, advertising, soliciting, or any other presentments to the public, or in the context of services within the scope of this chapter, imply that he, she, or it is licensed to provide those services or to make any reference to employee bonding in relation to those services.

(2) Use the terms “home care organization,” “home care,” “in-home care,” or any combination of those terms, within its name.

(b) This section does not apply to either of the following:

(1)  Any person who performs in-home supportive services through the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of, or Section 14132.95, 14132.952, or 14132.956 of, the Welfare and Institutions Code.

(2) An employment agency, as defined in Section 1812.5095 of the Civil Code, that procures, offers, refers, provides, or attempts to provide an independent home care aide who provides home care to clients.

(Added by renumbering Section 1796.35 by Stats. 2014, Ch. 29, Sec. 44. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.35

(a) Subject to the exceptions set forth in Section 1796.17, an individual, partnership, corporation, limited liability company, joint venture, association, or other entity shall not arrange for the provision of home care services by a registered home care aide to a client in this state before obtaining a license pursuant to this chapter. This shall be deemed “unlicensed home care services.”

(b) Upon discovering an individual or entity is in violation of subdivision (a), the department shall send a written notice of noncompliance to the individual or entity and assess a civil penalty of nine hundred dollars ($900) per day for each calendar day of each violation.

(c) Upon discovering that an individual or entity is in violation of subdivision (a), the department shall send a copy of the written notice of noncompliance to the individual or entity and to the Attorney General or appropriate district attorney or city attorney.

(d) Upon receiving this notice, the Attorney General, district attorney, or city attorney may do any or all of the following:

(1) Issue a cease and desist order, which shall remain in effect until the individual or entity has obtained a license pursuant to this chapter. If the individual or entity fails to comply with the cease and desist order within 20 calendar days, the Attorney General, district attorney, or city attorney may apply for an injunction.

(2) Bring an action against the individual or entity under Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(Added by renumbering Section 1796.36 by Stats. 2014, Ch. 29, Sec. 45. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.36

(a) A home care organization that has its principal place of business in another state, in addition to the other requirements of this chapter, before arranging for home care services provided by an affiliated home care aide to a client in the state, shall comply with all of the following:

(1) Have an office in California.

(2) Maintain all pertinent records of the operation in California at the California office. All records shall be available to review, copy, audit, and inspect by the department.

(b) If the home care organization is a foreign corporation, foreign limited liability company, foreign limited partnership, foreign association, or a foreign limited liability partnership, as defined in Sections 170, 171, 171.03, 171.05, and 16101 of the Corporations Code, before arranging for home care services provided by an affiliated home care aide to a client in the state, the home care organization shall have an office in California and shall comply with both of the following:

(1) Register with the Secretary of State to conduct intrastate business in California.

(2) Maintain all pertinent records of the operation in California at the California office. All records shall be available to review, copy, audit, and inspect by the department.

(Added by renumbering Section 1796.37 by Stats. 2014, Ch. 29, Sec. 46. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.37

(a)  The department may issue a home care organization license to a home care organization applicant that satisfies the requirements set forth in this chapter, including all of the following:

(1) Files a complete home care organization application, including the fees required pursuant to Section 1796.49.

(2) Submits proof of general and professional liability insurance in the amount of at least one million dollars ($1,000,000) per occurrence and three million dollars ($3,000,000) in the aggregate.

(3) Submits proof of a valid workers’ compensation policy covering its affiliated home care aides. The proof shall consist of the policy number, the effective and expiration dates of the policy, and the name and address of the policy carrier.

(4) Submits proof of an employee dishonesty bond, including third-party coverage, with a minimum limit of ten thousand dollars ($10,000). This proof shall be submitted at each subsequent renewal.

(5) Provides the department, upon request, with a complete list of its affiliated home care aides, and proof that each satisfies the requirements of Sections 1796.43, 1796.44, and 1796.45.

(6) Passes a background examination, as required pursuant to Section 1796.33.

(7) Completes a department orientation.

(8) Does not have any outstanding fees or civil penalties due to the department.

(9) Discloses prior or present service as an administrator, general partner, corporate officer or director of, or discloses that he or she has held or holds a beneficial ownership of 10 percent or more in, any of the following:

(A) A community care facility, as defined in Section 1502.

(B) A residential care facility, as defined in Section 1568.01.

(C) A residential care facility for the elderly, as defined in Section 1569.2.

(D) A child day care facility, as defined in Section 1596.750.

(E) A day care center, as described in Chapter 3.5 (commencing with Section 1596.90).

(F) A family day care home, as described in Chapter 3.6 (commencing with Section 1597.30).

(G) An employer-sponsored child care center, as described in Chapter 3.65 (commencing with Section 1597.70).

(H) A home care organization licensed pursuant to this chapter.

(10) Discloses any revocation or other disciplinary action taken, or in the process of being taken, against a license held or previously held by the entities specified in paragraph (9).

(11) Provides evidence that every member of the board of directors, if applicable, understands his or her legal duties and obligations as a member of the board of directors and that the home care organization’s operation is governed by laws and regulations that are enforced by the department.

(12) Provides any other information as may be required by the department for the proper administration and enforcement of this chapter.

(13) Cooperates with the department in the completion of the home care organization license application process. Failure of the home care organization licensee to cooperate may result in the withdrawal of the home care organization license application. “Failure to cooperate” means that the information described in this chapter and in any rules and regulations promulgated pursuant to this chapter has not been provided, or not provided in the form requested by the department, or both.

(b) A home care organization licensee shall renew the home care organization license every two years. The department may renew a home care organization license if the licensee satisfies the requirements set forth in this chapter, including all of the following:

(1) Files a complete home care organization license renewal application, including the nonrefundable fees required pursuant to Section 1796.49, both of which shall be postmarked on or before the expiration of the license.

(2) Submits proof of general and professional liability insurance in the amount of at least one million dollars ($1,000,000) per occurrence and three million dollars ($3,000,000) in the aggregate.

(3) Submits proof of a valid workers’ compensation policy covering its affiliated home care aides. The proof shall consist of the policy number, the effective and expiration dates of the policy, and the name and address of the policy carrier.

(4) Submits proof of an employee dishonesty bond, including third-party coverage, with a minimum limit of ten thousand dollars ($10,000).

(5) Does not have any outstanding fees or civil penalties due to the department.

(6) Provides any other information as may be required by the department for the proper administration and enforcement of this chapter.

(7) Cooperates with the department in the completion of the home care organization license renewal process. Failure of the home care organization licensee to cooperate may result in the withdrawal of the home care organization license renewal application. “Failure to cooperate” means that the information described in this chapter and in any rules and regulations promulgated pursuant to this chapter has not been provided, or not provided in the form requested by the department, or both.

(c) (1) The department shall notify a licensed home care organization in writing of its registration expiration date and the process of renewal.

(2) Written notification pursuant to this subdivision shall be mailed to the registered home care organization’s mailing address of record at least 60 days before the registration expiration date.

(Added by renumbering Section 1796.38 by Stats. 2014, Ch. 29, Sec. 47. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.38

The department may deny an application for licensure or suspend or revoke any license issued pursuant to this chapter, pursuant to Sections 1550.5 and 1551 and in the manner provided in this chapter on any of the following grounds:

(a) Violation by the licensee of this chapter or of the rules and regulations promulgated under this chapter.

(b) Aiding, abetting, or permitting the violation of this chapter or of the rules and regulations promulgated under this chapter.

(c) Conduct which is inimical to the health, morals, welfare, or safety of either an individual receiving home care services or the people of the State of California.

(d) The conviction of a licensee, or other person mentioned in Section 1522, at any time before or during licensure, of a crime as defined in Section 1522.

(e) Engaging in acts of financial malfeasance concerning the operation of a home care organization.

(Added by Stats. 2014, Ch. 29, Sec. 48. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.40

(a) (1) If an application for a home care organization license indicates, or the department determines during the application review process, that the home care organization applicant was previously issued a license under this chapter or under Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3 (commencing with Section 1500), Chapter 3.01 (commencing with Section 1568.01), Chapter 3.2 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), Chapter 3.6 (commencing with Section 1597.30), or Chapter 3.65 (commencing with Section 1597.70), and the prior license was revoked within the preceding two years, the department shall cease any further review of the application until two years have elapsed from the date of the revocation. All home care organizations are exempt from the health planning requirements contained in Part 2 (commencing with Section 127125) of Division 107.

(2) If an application for a license indicates, or the department determines during the application review process, that the home care organization applicant previously was issued a certificate of approval by a foster family agency that was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall cease any further review of the application until two years have elapsed from the date of the revocation.

(3) If an application for a license indicates, or the department determines during the application review process, that the home care organization applicant was excluded from a facility licensed by the department pursuant to Section 1558, 1568.092, 1569.58, or 1596.8897, the department shall cease any further review of the application unless the excluded individual has been reinstated pursuant to Section 11522 of the Government Code by the department.

(b) If an application for a license indicates, or the department determines during the application review process, that the home care organization applicant had previously applied for a license pursuant to any of the chapters listed in paragraph (1) of subdivision (a) and the application was denied within the last year, the department shall cease further review of the application until one year has elapsed from the date of the denial letter. In those circumstances in which denials are appealed and upheld at an administrative hearing, review of the application shall cease for one year from the date of the decision and order of the department.

(c) If an application for a license indicates, or the department determines during the application review process, that the home care organization applicant had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall cease further review of the application as follows:

(1) In cases where the home care organization applicant petitioned for a hearing, the department shall cease further review of the application until one year has elapsed from the effective date of the decision and order of the department upholding the denial.

(2) In cases where the department informed the home care organization applicant of his or her right to petition for a hearing and the home care organization applicant did not petition for a hearing, the department shall cease further review of the application until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(3) The department may continue to review the application if it has determined that the reasons for the denial of the application were due to circumstances and conditions that either have been corrected or are no longer in existence.

(d) Cessation of review pursuant to this section does not constitute a denial of the application.

(Added by Stats. 2014, Ch. 29, Sec. 50. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.41

(a) (1) If the department determines that a person was issued a license pursuant to this chapter or Chapter 1 (commencing with Section 1200), Chapter 2 (commencing with Section 1250), Chapter 3 (commencing with Section 1500), Chapter 3.01 (commencing with Section 1568.01), Chapter 3.2 (commencing with Section 1569), Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), Chapter 3.6 (commencing with Section 1597.30), or Chapter 3.65 (commencing with Section 1597.70), and the prior license was revoked within the preceding two years, the department shall exclude the person from acting as, and require the home care organization to remove him or her from his or her position as, a member of the board of directors, an executive director, or an officer of a licensee of any home care organizations licensed by the department pursuant to this chapter.

(2) If the department determines that a person was previously issued a certificate of approval by a foster family agency that was revoked by the department pursuant to subdivision (b) of Section 1534 within the preceding two years, the department shall exclude the person from acting as, and require the home care organization to remove him or her from his or her position as, a member of the board of directors, an executive director, or an officer of a licensee of, any home care organizations licensed by the department pursuant to this chapter.

(b) If the department determines that the person had previously applied for a license under any of the chapters listed in paragraph (1) of subdivision (a) and the application was denied within the last year, the department shall exclude the person from acting as, and require the home care organization to remove him or her from his or her position as, a member of the board of directors, an executive director, or an officer of a licensee of any home care organizations licensed by the department pursuant to this chapter as follows:

(1) In cases where the home care organization applicant petitioned for a hearing, the department shall exclude the person from acting as, and require the home care organization to remove him or her from his or her position as, a member of the board of directors, an executive director, or an officer of a licensee of, any home care organizations licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2) In cases where the department informed the home care organization applicant of his or her right to petition for a hearing and the home care organization applicant did not petition for a hearing, the department shall exclude the person from acting as, and require the home care organization to remove him or her from his or her position as, a member of the board of directors, an executive director, or an officer of a licensee of, any home care organizations licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(c) If the department determines that the person had previously applied for a certificate of approval with a foster family agency and the department ordered the foster family agency to deny the application pursuant to subdivision (b) of Section 1534, the department shall exclude the person from acting as, and require the home care organization to remove him or her from his or her position as, a member of the board of directors, an executive director, or an officer of a licensee of, any home care organizations licensed by the department pursuant to this chapter and as follows:

(1) In cases where the home care organization applicant petitioned for a hearing, the department shall exclude the person from acting as, and require the home care organization to remove him or her from his or her position as, a member of the board of directors, an executive director, or an officer of a licensee of, any home care organizations licensed by the department pursuant to this chapter until one year has elapsed from the effective date of the decision and order of the department upholding a denial.

(2) In cases where the department informed the home care organization applicant of his or her right to petition for a hearing and the home care organization applicant did not petition for a hearing, the department shall exclude the person from acting as, and require the home care organization to remove him or her from his or her position as, a member of the board of directors, an executive director, or an officer of a licensee of, any home care organizations licensed by the department pursuant to this chapter until one year has elapsed from the date of the notification of the denial and the right to petition for a hearing.

(d) Exclusion or removal of an individual pursuant to this section shall not be considered an order of exclusion for purposes of Section 1796.25 or any other law.

(e) The department may determine not to exclude a person from acting as or require that he or she be removed from his or her position as a member of the board of directors, an executive director, or an officer of a licensee of, any home care organizations licensed by the department pursuant to this chapter if it has been determined that the reasons for the denial of the application or revocation of the facility license or certificate of approval were due to circumstances or conditions that either have been corrected or are no longer in existence.

(Added by Stats. 2014, Ch. 29, Sec. 52. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 7 - Home Care Organization Operating Requirements

1796.42

A home care organization licensee shall do all of the following:

(a) Post its license, business hours, and any other information required by the department in its place of business in a conspicuous location, visible both to clients and affiliated home care aides.

(b) Maintain and abide by a valid workers’ compensation policy covering its affiliated home care aides.

(c) Maintain and abide by an employee dishonesty bond, including third-party coverage, with a minimum limit of ten thousand dollars ($10,000).

(d) Maintain proof of general and professional liability insurance in the amount of at least one million dollars ($1,000,000) per occurrence and three million dollars ($3,000,000) in the aggregate.

(e) Report any suspected or known dependent adult or elder abuse as required by Section 15630 of the Welfare and Institutions Code and suspected or known child abuse as required by Sections 11164 to 11174.3, inclusive, of the Penal Code. A copy of each suspected abuse report shall be maintained and available for review by the department during normal business hours.

(Added by renumbering Section 1796.41 by Stats. 2014, Ch. 29, Sec. 51. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.43

(a) Home care organizations that employ affiliated home care aides shall ensure the affiliated home care aides are cleared on the home care aide registry before placing the individual in direct contact with clients. In addition, the home care organization shall do all of the following:

(1) Ensure any staff person, volunteer, or employee of a home care organization who has contact with clients, prospective clients, or confidential client information that may pose a risk to the clients’ health and safety has met the requirements of Sections 1796.23, 1796.24, 1796.25, 1796.26, and 1796.28 before there is contact with clients or prospective clients or access to confidential client information.

(2) Require home care aides to demonstrate that they are free of active tuberculosis disease, pursuant to Section 1796.45.

(3) Immediately notify the department when the home care organization no longer employs an individual as an affiliated home care aide.

(b) This section shall not prevent a licensee from requiring a criminal record clearance of any individual exempt from the requirements of this section, provided that the individual has client contact.

(Added by renumbering Section 1796.42 by Stats. 2014, Ch. 29, Sec. 53. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 8 - Affiliated Home Care Aides

1796.44

(a) A licensee shall ensure that prior to providing home care services, an affiliated home care aide shall complete the training requirements specified in this section.

(b) An affiliated home care aide shall complete a minimum of five hours of entry-level training prior to presence with a client, as follows:

(1) Two hours of orientation training regarding his or her role as caregiver and the applicable terms of employment.

(2) Three hours of safety training, including basic safety precautions, emergency procedures, and infection control.

(c) In addition to the requirements in subdivision (b), an affiliated home care aide shall complete a minimum of five hours of annual training. The annual training shall relate to core competencies and be population specific, which shall include, but not be limited to, the following areas:

(1) Clients’ rights and safety.

(2) How to provide for and respond to a client’s daily living needs.

(3) How to report, prevent, and detect abuse and neglect.

(4) How to assist a client with personal hygiene and other home care services.

(5) If transportation services are provided, how to safely transport a client.

(d) The entry-level training and annual training described in subdivisions (b) and (c) may be completed through an online training program.

(Amended by Stats. 2014, Ch. 29, Sec. 54. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.45

(a)  Affiliated home care aides hired on or after January 1, 2016, shall submit to an examination 90 days prior to employment or within seven days after employment to determine that the individual is free of active tuberculosis disease.

(b) For purposes of this section, “examination” means a test for tuberculosis infection that is recommended by the federal Centers for Disease Control and Prevention (CDC) and that is licensed by the federal Food and Drug Administration (FDA) and, if that test is positive, an X-ray of the lungs. The aide shall not work as an affiliated home care aide unless the licensee obtains documentation from a licensed medical professional that there is no risk of spreading the disease.

(c) After submitting to an examination, an affiliated home care aide whose test for tuberculosis infection is negative shall be required to undergo an examination at least once every two years. Once an affiliated home care aide has a documented positive test for tuberculosis infection that has been followed by an X-ray, the examination is no longer required.

(d) After each examination, an affiliated home care aide shall submit, and the home care organization shall keep on file, a certificate from the examining practitioner showing that the affiliated home care aide was examined and found free from active tuberculosis disease.

(e) The examination is a condition of initial and continuing employment with the home care organization.

(f) An affiliated home care aide who transfers employment from one home care organization to another shall be deemed to meet the requirements of subdivision (a) or (c) if the affiliated home care aide can produce a certificate showing that he or she submitted to the examination within the past two years and was found to be free of active tuberculosis disease, or if it is verified by the home care organization previously employing him or her that it has a certificate on file that contains that showing and a copy of the certificate is provided to the new home care organization prior to the affiliated home care aide beginning employment.

(Amended by Stats. 2014, Ch. 29, Sec. 55. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 9 - Revenues

1796.47

(a) (1) Administration of this program shall be fully supported by fees and not civil penalties. Initial costs to implement this chapter may be provided through a General Fund loan that is to be repaid in accordance with a schedule provided by the Department of Finance. The department shall assess fees for home care organization licensure, and home care aide registration related to activities authorized by this chapter. The department may adjust fees as necessary to fully support the administration of this chapter. Except for General Fund moneys that are otherwise transferred or appropriated for the initial costs of administering this chapter, or penalties collected pursuant to this chapter that are appropriated by the Legislature for the purposes of this chapter, no General Fund moneys shall be used for any purpose under this chapter.

(2) A portion of moneys collected in the administration of this chapter, as designated by the department, may be used for community outreach consistent with this chapter.

(b) The Home Care Fund is hereby created within the State Treasury for the purpose of this chapter. All licensure and registration fees authorized by this chapter shall be deposited into the Home Care Fund, except the fingerprint fees collected pursuant to Section 1796.23, which shall be deposited into the Fingerprint Fees Account. Moneys in this fund shall, upon appropriation by the Legislature, be made available to the department for purposes of administering this chapter.

(c) Any fines and penalties collected pursuant to this chapter shall be deposited into the Home Care Technical Assistance Fund, which is hereby created as a subaccount within the Home Care Fund. Moneys in the Home Care Technical Assistance Fund shall, upon appropriation by the Legislature, be available to the department for the purposes of providing technical assistance, training, and education pursuant to this chapter.

(Amended by Stats. 2014, Ch. 29, Sec. 56. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.48

(a) The department may charge a nonrefundable application and nonrefundable renewal fee to become a registered home care aide and to renew a registered home care aide’s registration.

(b) The maximum fee shall not exceed the total actual costs, which include, but are not limited to, of all of the following:

(1) The searches for criminal offender records performed by the Department of Justice.

(2) The cost incurred by the Department of Justice for the searches of the records of the Federal Bureau of Investigation.

(3) The cost to the department to process the applications and maintain the home care aide registry and perform the duties required by this chapter and any rules and regulations promulgated pursuant to this chapter.

(c) The fees collected shall be deposited into the Home Care Fund pursuant to subdivision (b) of Section 1796.47, except the fingerprint fees collected pursuant to Section 1796.23, which shall be deposited into the Fingerprint Fees Account.

(Amended by Stats. 2014, Ch. 29, Sec. 57. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.49

(a) A licensee shall pay the following fees:

(1) A nonrefundable 24-month initial license fee, as prescribed by the department, for a licensee not currently licensed to provide home care services in the state.

(2)  A two-year nonrefundable renewal fee, as determined by the department, based on the number of full-time equivalents (FTEs), including paid personnel or contractors needed to oversee the enforcement of this chapter.

(3) Other reasonable fees as prescribed by the department necessary for the administration of this chapter.

(b) The fees collected shall be deposited into the Home Care Fund pursuant to subdivision (b) of Section 1796.47, except the fingerprint fees collected pursuant to Section 1796.23, which shall be deposited into the Fingerprint Fees Account.

(Amended by Stats. 2014, Ch. 29, Sec. 58. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 10 - Complaints, Inspections, and Investigations

1796.51

In order to carry out the provisions of this chapter, the department may establish procedures for the receipt, investigation, and resolution of complaints against home care organizations.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.52

(a) The department may review and, if it determines necessary, investigate complaints filed against home care organizations regarding violations of this chapter or any rules or regulations promulgated pursuant to this chapter.

(b) The department shall verify through random, unannounced inspections that a home care organization meets the requirements of this chapter and the rules and regulations promulgated pursuant to this chapter.

(c) An investigation or inspection conducted by the department pursuant to this chapter may include, but is not limited to, inspection of the books, records, or premises of a home care organization. A home care organization’s refusal to make records, books, or premises available shall constitute cause for the revocation of the home care organization’s license.

(d) Other than maintaining the home care registry, the department shall have no oversight responsibility regarding registered home care aides.

(e) Upon receipt of a report of suspected or known abuse, as set forth in subdivision (e) of Section 1796.42, the department shall cross-report the suspected or known abuse to local law enforcement and Adult Protective Services if the alleged victim is 18 years of age or older, or local law enforcement and Child Protective Services if the alleged victim is under 18 years of age. Other than the cross-reporting required by this subdivision, the department shall not be required to investigate suspected or known abuse or have other responsibilities related to the suspected or known abuse. This subdivision shall not supersede the existing duty of home health aides and home health agencies as mandated reporters to report directly to local law enforcement or county adult protective services pursuant to Section 15630.

(Amended by Stats. 2014, Ch. 29, Sec. 59. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.53

A duly authorized officer, employee, or agent of the department may, upon presentation of proper identification, enter a home care organization during posted business hours, with or without advance notice, to secure compliance with, or to prevent a violation of, any provision of this chapter or any provision promulgated under this chapter.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 11 - Enforcement

1796.55

(a) A home care organization that operates in violation of any requirement or obligation imposed by this chapter or any rule or regulation promulgated pursuant to this chapter may be subject to the fines levied or licensure action taken by the department as specified in this chapter.

(b) When the department determines that a home care organization is in violation of this chapter or any rules or regulations promulgated pursuant to this chapter, a notice of violation shall be served upon the licensee. Each notice of violation shall be prepared in writing and shall specify the nature of the violation and the statutory provision, rule, or regulation alleged to have been violated. The notice shall inform the licensee of any action the department may take pursuant to this chapter, including the requirement of a plan of correction, assessment of a penalty, or action to suspend, revoke, or deny renewal of the license. The director or his or her designee shall also inform the licensee of rights to a hearing pursuant to this chapter.

(c) The department may impose a fine of up to nine hundred dollars ($900) per violation per day commencing on the date the violation was identified and ending on the date each violation is corrected.

(d) The department shall adopt regulations establishing procedures for notices, correction plans, appeals, and hearings.

(Amended by Stats. 2014, Ch. 29, Sec. 60. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.57

It is a misdemeanor for a person to falsely represent or present himself or herself as a home care aide applicant or registered home care aide.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.58

Any person who violates this chapter, or who willfully or repeatedly violates a rule or regulation promulgated under this chapter, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in a county jail for a period not to exceed 180 days, or by both that fine and imprisonment.

(Amended by Stats. 2014, Ch. 54, Sec. 6. Effective January 1, 2015. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.59

(a) Notwithstanding any other provision of this chapter, the district attorney of every county, and city attorneys in cities that have city attorneys who have jurisdiction to prosecute misdemeanors pursuant to Section 72193 of the Government Code, may, upon their own initiative or upon application by the department or its authorized representative, institute and conduct the prosecution of any action for violation within their county of this chapter or a rule or regulation promulgated under this chapter.

(b) The civil, criminal, and administrative remedies available to the department pursuant to this chapter are not exclusive, and may be sought and employed in any combination as determined by the department to enforce this chapter or a rule or regulation promulgated under this chapter.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)






ARTICLE 12 - Operation

1796.61

(a)  This chapter shall be implemented on January 1, 2016.

(b) Home care organization applicants and home care aide applicants who submit applications prior to January 1, 2016, shall be authorized to provide home care services without meeting the requirements of Section 1796.45, provided the requirements of that section are met no later than July 1, 2016.

(c) The applicants described in subdivision (b) shall meet all the requirements of this chapter no later than July 1, 2016, in order to continue to provide home care services.

(Amended by Stats. 2014, Ch. 29, Sec. 62. Effective June 20, 2014. Note: This section prescribes a delayed implementation date for Chapter 13, commencing with Section 1796.10.)



1796.62

This chapter and any rules and regulations promulgated pursuant to this chapter shall only be implemented to the extent that funds are made available through an appropriation in the annual Budget Act.

(Added by Stats. 2013, Ch. 790, Sec. 1. Effective January 1, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)



1796.63

(a) The department shall adopt, amend, or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of the Government Code, any reasonable rules, regulations, and standards as may be necessary or proper to carry out the purpose and intent of this chapter and to enable the department to exercise the powers and perform the duties conferred upon it by this chapter, not inconsistent with any of the provisions of any statute of this state. Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement and administer this chapter through written directives, without taking regulatory action, subject to the limitations provided in subdivision (b).

(b) The department’s authority to implement and administer this chapter through written directives shall expire no later than January 1, 2018, or upon the effective date of regulations promulgated in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), whichever occurs sooner.

(c) The department may adopt emergency regulations to implement and administer the provisions of this chapter. The department may readopt any emergency regulations that are the same as, or substantially equivalent to, any emergency regulations previously adopted. The initial adoption and readoption of emergency regulations for the implementation and administration of this chapter pursuant to this subdivision shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The initial and readopted emergency regulations shall be exempt from review by the Office of Administrative Law. The initial and readopted emergency regulations shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each adoption or readoption shall remain in effect for no more than 180 days.

(Amended by Stats. 2014, Ch. 29, Sec. 63. Effective June 20, 2014. Provisions to be implemented on January 1, 2016, pursuant to Section 1796.61.)












DIVISION 2.5 - EMERGENCY MEDICAL SERVICES

CHAPTER 1 - General Provisions

1797

This division shall be known and may be cited as the Emergency Medical Services System and the Prehospital Emergency Medical Care Personnel Act.

(Amended by Stats. 1986, Ch. 248, Sec. 121.)



1797.1

The Legislature finds and declares that it is the intent of this act to provide the state with a statewide system for emergency medical services by establishing within the Health and Welfare Agency the Emergency Medical Services Authority, which is responsible for the coordination and integration of all state activities concerning emergency medical services.

(Amended by Stats. 1983, Ch. 1246, Sec. 6.)



1797.2

It is the intent of the Legislature to maintain and promote the development of EMT-P paramedic programs where appropriate throughout the state and to initiate EMT-II limited advanced life support programs only where geography, population density, and resources would not make the establishment of a paramedic program feasible.

(Added by Stats. 1980, Ch. 1260.)



1797.3

The provisions of this division do not preclude the adoption of additional training standards for EMT-II and EMT-P personnel by local EMS agencies, consistent with standards adopted pursuant to Sections 1797.171, 1797.172, and 1797.214.

(Amended by Stats. 1989, Ch. 1362, Sec. 1. Effective October 2, 1989.)



1797.4

Any reference in any provision of law to mobile intensive care paramedics subject to former Article 3 (commencing with Section 1480) of Chapter 2.5 of Division 2 shall be deemed to be a reference to persons holding valid certificates under this division as an EMT-I, EMT-II, or EMT-P. Any reference in any provision of law to mobile intensive care nurses subject to former Article 3 (commencing with Section 1480) of Chapter 2.5 of Division 2 shall be deemed to be a reference to persons holding valid authorization under this division as an MICN.

(Added by Stats. 1988, Ch. 260, Sec. 1.)



1797.5

It is the intent of the Legislature to promote the development, accessibility, and provision of emergency medical services to the people of the State of California.

Further, it is the policy of the State of California that people shall be encouraged and trained to assist others at the scene of a medical emergency. Local governments, agencies, and other organizations shall be encouraged to offer training in cardiopulmonary resuscitation and lifesaving first aid techniques so that people may be adequately trained, prepared, and encouraged to assist others immediately.

(Added by Stats. 1983, Ch. 1246, Sec. 8.)



1797.6

(a)  It is the policy of the State of California to ensure the provision of effective and efficient emergency medical care. The Legislature finds and declares that achieving this policy has been hindered by the confusion and concern in the 58 counties resulting from the United States Supreme Court’s holding in Community Communications Company, Inc. v. City of Boulder, Colorado, 455 U.S. 40, 70 L. Ed. 2d 810, 102 S. Ct. 835, regarding local governmental liability under federal antitrust laws.

(b)  It is the intent of the Legislature in enacting this section and Sections 1797.85 and 1797.224 to prescribe and exercise the degree of state direction and supervision over emergency medical services as will provide for state action immunity under federal antitrust laws for activities undertaken by local governmental entities in carrying out their prescribed functions under this division.

(Added by Stats. 1984, Ch. 1349, Sec. 1.)



1797.7

(a)  The Legislature finds and declares that the ability of some prehospital emergency medical care personnel to move from the jurisdiction of one local EMS agency which issued certification and authorization to the jurisdiction of another local EMS agency which utilizes the same level of emergency medical care personnel will be unreasonably hindered if those personnel are required to be retested and recertified by each local EMS agency.

(b)  It is the intent of the Legislature in enacting this section and Section 1797.185 to ensure that EMT-P personnel who have met state competency standards for their basic scope of practice, as defined in Chapter 4 (commencing with Section 100135) of Division 9 of Title 22 of the California Code of Regulations, and are currently certified are recognized statewide without having to repeat testing or certification for that same basic scope of practice.

(c)  It is the intent of the Legislature that local EMS agencies may require prehospital emergency medical care personnel who were certified in another jurisdiction to be oriented to the local EMS system and receive training and demonstrate competency in any optional skills for which they have not received accreditation. It is also the intent of the Legislature that no individual who possesses a valid California EMT-P certificate shall be prevented from beginning working within the standard statewide scope of practice of an EMT-P if he or she is accompanied by a EMT-P who is currently certified in California and is accredited by the local EMS agency. It is further the intent of the Legislature that the local EMS agency provide, or arrange for the provision of, training and accreditation testing in local EMS operational policies and procedures and any optional skills utilized in the local EMS system within 30 days of application for accreditation as an EMT-P by the local EMS agency.

(d)  It is the intent of the Legislature that subdivisions (a), (b), and (c) not be construed to hinder the ability of local EMS agencies to maintain medical control within their EMS system in accordance with the requirements of this division.

(Amended by Stats. 1989, Ch. 1362, Sec. 2. Effective October 2, 1989.)



1797.8

(a)  For purposes of this section, the following definitions apply:

(1)  “EMT-I” means any person who has training and a valid certificate as prescribed by Section 1797.80.

(2)  “EMT certifying authority” means the medical director of the local emergency medical services agency.

(b)  Any county may, at the discretion of the county or regional medical director of emergency medical services, develop a program to certify an EMT-I to administer naloxone hydrochloride by means other than intravenous injection.

(c)  Any county that chooses to implement a program to certify an EMT-I to administer naloxone hydrochloride, as specified in subdivision (b), shall approve and administer a training and testing program leading to certification consistent with guidelines established by the state Emergency Medical Services Authority.

(d)  On or before July 1, 2003, the state Emergency Medical Services Authority shall develop guidelines relating to the county certification programs authorized pursuant to subdivision (b).

(e)  An EMT-I may be authorized by the EMT certifying authority to administer naloxone hydrochloride by means other than intravenous injection only if the EMT-I has completed training and passed an examination administered or approved by the EMT certifying authority in the area.

(f)  This section shall be operative only until the operative date of regulations that revise the regulations set forth in Chapter 3 (commencing with Section 100101) of Division 9 of Title 22 of the California Code of Regulations and that authorize an EMT-I to receive EMT-II training in administering naloxone hydrochloride without having to complete the entire EMT-II certification course.

(Added by Stats. 2002, Ch. 678, Sec. 2. Effective January 1, 2003. Conditionally inoperative as provided in subd. (f).)



1797.9

(a) This division shall not be construed to regulate or authorize state or local regulation of any nonmedical aspects of the following:

(1) Public aircraft certification or configuration.

(2) Public aircraft maintenance procedures and documentation.

(3) Piloting techniques and methods of piloting public aircraft.

(4) Public aircraft crewmember qualifications.

(5) Pilot certification or qualifications for public aircraft.

(b) For purposes of this section, “public aircraft” has the same meaning as in Section 1.1 of Title 14 of the Code of Federal Regulations.

(Added by Stats. 2008, Ch. 289, Sec. 2. Effective January 1, 2009.)






CHAPTER 2 - Definitions

1797.50

Unless the context otherwise requires, the definitions contained in this chapter shall govern the provisions of this division.

(Amended by Stats. 1986, Ch. 248, Sec. 123.)



1797.52

“Advanced life support” means special services designed to provide definitive prehospital emergency medical care, including, but not limited to, cardiopulmonary resuscitation, cardiac monitoring, cardiac defibrillation, advanced airway management, intravenous therapy, administration of specified drugs and other medicinal preparations, and other specified techniques and procedures administered by authorized personnel under the direct supervision of a base hospital as part of a local EMS system at the scene of an emergency, during transport to an acute care hospital, during interfacility transfer, and while in the emergency department of an acute care hospital until responsibility is assumed by the emergency or other medical staff of that hospital.

(Amended by Stats. 1984, Ch. 1391, Sec. 4.)



1797.53

“Alternative base station” means a facility or service operated and directly supervised by, or directly supervised by, a physician and surgeon who is trained and qualified to issue advice and instructions to prehospital emergency medical care personnel, which has been approved by the medical director of the local EMS agency to provide medical direction to advanced life support or limited advanced life support personnel responding to a medical emergency as part of the local EMS system, when no qualified hospital is available to provide that medical direction.

(Added by Stats. 1988, Ch. 1390, Sec. 1.)



1797.54

“Authority” means the Emergency Medical Services Authority established by this division.

(Amended by Stats. 1986, Ch. 248, Sec. 124.)



1797.56

“Authorized registered nurse,” “mobile intensive care nurse,” or “MICN” means a registered nurse who is functioning pursuant to Section 2725 of the Business and Professions Code and who has been authorized by the medical director of the local EMS agency as qualified to provide prehospital advanced life support or to issue instructions to prehospital emergency medical care personnel within an EMS system according to standardized procedures developed by the local EMS agency consistent with statewide guidelines established by the authority. Nothing in this section shall be deemed to abridge or restrict the duties or functions of a registered nurse or mobile intensive care nurse as otherwise provided by law.

(Amended by Stats. 1984, Ch. 1391, Sec. 5.)



1797.58

“Base hospital” means one of a limited number of hospitals which, upon designation by the local EMS agency and upon the completion of a written contractual agreement with the local EMS agency, is responsible for directing the advanced life support system or limited advanced life support system and prehospital care system assigned to it by the local EMS agency.

(Amended by Stats. 1984, Ch. 1391, Sec. 6.)



1797.59

“Base hospital physician” or “BHP” means a physician and surgeon who is currently licensed in California, who is assigned to the emergency department of a base hospital, and who has been trained to issue advice and instructions to prehospital emergency medical care personnel consistent with statewide guidelines established by the authority. Nothing in this section shall be deemed to abridge or restrict the duties or functions of a physician and surgeon as otherwise provided by law.

(Added by Stats. 1984, Ch. 1391, Sec. 7.)



1797.60

“Basic life support” means emergency first aid and cardiopulmonary resuscitation procedures which, as a minimum, include recognizing respiratory and cardiac arrest and starting the proper application of cardiopulmonary resuscitation to maintain life without invasive techniques until the victim may be transported or until advanced life support is available.

(Added by Stats. 1980, Ch. 1260.)



1797.61

(a) “Certificate” or “license” means a specific document issued to an individual denoting competence in the named area of prehospital service.

(b)  “Certificate status” or “license status” means the active, expired, denied, suspended, revoked, or placed on probation designation applied to a certificate or license issued pursuant to this division.

(Added by Stats. 2008, Ch. 274, Sec. 2. Effective January 1, 2009.)



1797.62

“Certifying entity” means a public safety agency or the office of the State Fire Marshal if the agency has a training program for EMT-I personnel that is approved pursuant to the standards developed pursuant to Section 1797.109, or the medical director of a local EMS agency.

(Repealed and added by Stats. 2008, Ch. 274, Sec. 4. Effective January 1, 2009.)



1797.63

“Certifying examination” or “examination for certification” means an examination designated by the authority for a specific level of prehospital emergency medical care personnel that must be satisfactorily passed prior to certification or recertification at the specific level and may include any examination or examinations designated by the authority, including, but not limited to, any of the following options determined appropriate by the authority:

(a)  An examination developed either by the authority or under the auspices of the authority or approved by the authority and administered by the authority or any entity designated by the authority to administer the examination.

(b)  An examination developed and administered by the National Registry of Emergency Medical Technicians.

(c)  An examination developed administered, or approved by a certifying agency pursuant to standards adopted by the authority for the certification examination.

(Added by Stats. 1989, Ch. 1362, Sec. 3. Effective October 2, 1989.)



1797.64

“Commission” means the Commission on Emergency Medical Services created pursuant to the provisions of Section 1799.

(Added by Stats. 1980, Ch. 1260.)



1797.66

“Competency based curriculum” means a curriculum in which specific objectives are defined for each of the separate skills taught in training programs with integrated didactic and practical instruction and successful completion of an examination demonstrating mastery of every skill.

(Added by Stats. 1980, Ch. 1260.)



1797.67

“Designated facility” means a hospital which has been designated by a local EMS agency to perform specified emergency medical services systems functions pursuant to guidelines established by the authority.

(Added by Stats. 1983, Ch. 1246, Sec. 12.)



1797.68

“Director” means the Director of the Emergency Medical Services Authority.

(Amended by Stats. 1983, Ch. 1246, Sec. 13.)



1797.70

“Emergency” means a condition or situation in which an individual has a need for immediate medical attention, or where the potential for such need is perceived by emergency medical personnel or a public safety agency.

(Added by Stats. 1980, Ch. 1260.)



1797.72

“Emergency medical services” means the services utilized in responding to a medical emergency.

(Added by Stats. 1980, Ch. 1260.)



1797.74

“Emergency medical services area” or “EMS area” means the geographical area within the jurisdiction of the designated local EMS agency.

(Amended by Stats. 1984, Ch. 1391, Sec. 8.)



1797.76

“Emergency medical services plan” means a plan for the delivery of emergency medical services consistent with state guidelines addressing the components listed in Section 1797.103.

(Amended by Stats. 1983, Ch. 1246, Sec. 14.)



1797.78

“Emergency medical services system” or “system” means a specially organized arrangement which provides for the personnel, facilities, and equipment for the effective and coordinated delivery in an EMS area of medical care services under emergency conditions.

(Added by Stats. 1980, Ch. 1260.)



1797.80

“Emergency Medical Technician-I” or “EMT-I” means an individual trained in all facets of basic life support according to standards prescribed by this part and who has a valid certificate issued pursuant to this part. This definition shall include, but not be limited to, EMT-I (FS) and EMT-I-A.

(Added by Stats. 1980, Ch. 1260.)



1797.82

“Emergency Medical Technician-II,” “EMT-II,” “Advanced Emergency Medical Technician,” or “Advanced EMT” means an EMT-I with additional training in limited advanced life support according to standards prescribed by this part and who has a valid certificate issued pursuant to this part.

(Amended by Stats. 2008, Ch. 275, Sec. 2. Effective January 1, 2009.)



1797.84

“Emergency Medical Technician-Paramedic,” “EMT-P,” “paramedic” or “mobile intensive care paramedic” means an individual whose scope of practice to provide advanced life support is according to standards prescribed by this division and who has a valid certificate issued pursuant to this division.

(Amended by Stats. 1986, Ch. 248, Sec. 125.)



1797.85

“Exclusive operating area” means an EMS area or subarea defined by the emergency medical services plan for which a local EMS agency, upon the recommendation of a county, restricts operations to one or more emergency ambulance services or providers of limited advanced life support or advanced life support.

(Added by Stats. 1984, Ch. 1349, Sec. 2.)



1797.86

“Health systems agency” means a health systems agency as defined in subsection (a) of Section 300(

l)-1 of Title 42 of the United States Code.

(Added by Stats. 1980, Ch. 1260.)



1797.88

“Hospital” means an acute care hospital licensed under Chapter 2 (commencing with Section 1250) of Division 2, with a permit for basic emergency service or an out-of-state acute care hospital which substantially meets the requirements of Chapter 2 (commencing with Section 1250) of Division 2, as determined by the local EMS agency which is utilizing the hospital in the emergency medical services system, and is licensed in the state in which it is located.

(Amended by Stats. 1986, Ch. 1162, Sec. 1. Effective September 26, 1986.)



1797.90

“Medical control” means the medical management of the emergency medical services system pursuant to the provisions of Chapter 5 (commencing with Section 1798).

(Added by Stats. 1980, Ch. 1260.)



1797.92

“Limited advanced life support” means special service designed to provide prehospital emergency medical care limited to techniques and procedures that exceed basic life support but are less than advanced life support and are those procedures specified pursuant to Section 1797.171.

(Added by Stats. 1980, Ch. 1260.)



1797.94

“Local EMS agency” means the agency, department, or office having primary responsibility for administration of emergency medical services in a county and which is designated pursuant to Chapter 4 (commencing with Section 1797.200).

(Added by Stats. 1980, Ch. 1260.)



1797.97

“Poison control center” or “PCC” means a hospital-based facility or other facility which, as a minimum, provides information and advice regarding the management of individuals who have or may have ingested or otherwise been exposed to poisonous or possibly toxic substances, and which has been designated by the Emergency Medical Services Authority according to the standards prescribed by this division.

(Amended by Stats. 1987, Ch. 972, Sec. 1.)






CHAPTER 2.5 - The Maddy Emergency Medical Services Fund

1797.98a

(a) The fund provided for in this chapter shall be known as the Maddy Emergency Medical Services (EMS) Fund.

(b) (1) Each county may establish an emergency medical services fund, upon the adoption of a resolution by the board of supervisors. The moneys in the fund shall be available for the reimbursements required by this chapter. The fund shall be administered by each county, except that a county electing to have the state administer its medically indigent services program may also elect to have its emergency medical services fund administered by the state.

(2) Costs of administering the fund shall be reimbursed by the fund in an amount that does not exceed the actual administrative costs or 10 percent of the amount of the fund, whichever amount is lower.

(3) All interest earned on moneys in the fund shall be deposited in the fund for disbursement as specified in this section.

(4) Each administering agency may maintain a reserve of up to 15 percent of the amount in the portions of the fund reimbursable to physicians and surgeons, pursuant to subparagraph (A) of, and to hospitals, pursuant to subparagraph (B) of, paragraph (5). Each administering agency may maintain a reserve of any amount in the portion of the fund that is distributed for other emergency medical services purposes as determined by each county, pursuant to subparagraph (C) of paragraph (5).

(5) The amount in the fund, reduced by the amount for administration and the reserve, shall be utilized to reimburse physicians and surgeons and hospitals for patients who do not make payment for emergency medical services and for other emergency medical services purposes as determined by each county according to the following schedule:

(A) Fifty-eight percent of the balance of the fund shall be distributed to physicians and surgeons for emergency services provided by all physicians and surgeons, except those physicians and surgeons employed by county hospitals, in general acute care hospitals that provide basic, comprehensive, or standby emergency services pursuant to paragraph (3) or (5) of subdivision (f) of Section 1797.98e up to the time the patient is stabilized.

(B) Twenty-five percent of the fund shall be distributed only to hospitals providing disproportionate trauma and emergency medical care services.

(C) Seventeen percent of the fund shall be distributed for other emergency medical services purposes as determined by each county, including, but not limited to, the funding of regional poison control centers. Funding may be used for purchasing equipment and for capital projects only to the extent that these expenditures support the provision of emergency services and are consistent with the intent of this chapter.

(c) The source of the moneys in the fund shall be the penalty assessment made for this purpose, as provided in Section 76000 of the Government Code.

(d) Any physician and surgeon may be reimbursed for up to 50 percent of the amount claimed pursuant to subdivision (a) of Section 1797.98c for the initial cycle of reimbursements made by the administering agency in a given year, pursuant to Section 1797.98e. All funds remaining at the end of the fiscal year in excess of any reserve held and rolled over to the next year pursuant to paragraph (4) of subdivision (b) shall be distributed proportionally, based on the dollar amount of claims submitted and paid to all physicians and surgeons who submitted qualifying claims during that year.

(e) Of the money deposited into the fund pursuant to Section 76000.5 of the Government Code, 15 percent shall be utilized to provide funding for all pediatric trauma centers throughout the county, both publicly and privately owned and operated. The expenditure of money shall be limited to reimbursement to physicians and surgeons, and to hospitals for patients who do not make payment for emergency care services in hospitals up to the point of stabilization, or to hospitals for expanding the services provided to pediatric trauma patients at trauma centers and other hospitals providing care to pediatric trauma patients, or at pediatric trauma centers, including the purchase of equipment. Local emergency medical services (EMS) agencies may conduct a needs assessment of pediatric trauma services in the county to allocate these expenditures. Counties that do not maintain a pediatric trauma center shall utilize the money deposited into the fund pursuant to Section 76000.5 of the Government Code to improve access to, and coordination of, pediatric trauma and emergency services in the county, with preference for funding given to hospitals that specialize in services to children, and physicians and surgeons who provide emergency care for children. Funds spent for the purposes of this section, shall be known as Richie’s Fund. This subdivision shall remain in effect until January 1, 2017, and shall have no force or effect on or after that date, unless a later enacted statute, that is chaptered before January 1, 2017, deletes or extends that date.

(f) Costs of administering money deposited into the fund pursuant to Section 76000.5 of the Government Code shall be reimbursed from the money collected in an amount that does not exceed the actual administrative costs or 10 percent of the money collected, whichever amount is lower. This subdivision shall remain in effect until January 1, 2017, and shall have no force or effect on or after that date, unless a later enacted statute, that is chaptered before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 600, Sec. 2. Effective January 1, 2014.)



1797.98b

(a)  Each county establishing a fund, on January 1, 1989, and on each April 15 thereafter, shall report to the authority on the implementation and status of the Emergency Medical Services Fund. Notwithstanding Section 10231.5 of the Government Code, the authority shall compile and forward a summary of each county’s report to the appropriate policy and fiscal committees of the Legislature. Each county report, and the summary compiled by the authority, shall cover the immediately preceding fiscal year, and shall include, but not be limited to, all of the following:

(1)  The total amount of fines and forfeitures collected, the total amount of penalty assessments collected, and the total amount of penalty assessments deposited into the Emergency Medical Services Fund, or, if no moneys were deposited into the fund, the reason or reasons for the lack of deposits. The total amounts of penalty assessments shall be listed on the basis of each statute that provides the authority for the penalty assessment, including Sections 76000, 76000.5, and 76104 of the Government Code, and Section 42007 of the Vehicle Code.

(2) The amount of penalty assessment funds collected under Section 76000.5 of the Government Code that are used for the purposes of subdivision (e) of Section 1797.98a.

(3) The fund balance and the amount of moneys disbursed under the program to physicians and surgeons, for hospitals, and for other emergency medical services purposes, and the amount of money disbursed for actual administrative costs. If funds were disbursed for other emergency medical services, the report shall provide a description of each of those services.

(4) The number of claims paid to physicians and surgeons, and the percentage of claims paid, based on the uniform fee schedule, as adopted by the county.

(5) The amount of moneys available to be disbursed to physicians and surgeons, descriptions of the physician and surgeon claims payment methodologies, the dollar amount of the total allowable claims submitted, and the percentage at which those claims were reimbursed.

(6) A statement of the policies, procedures, and regulatory action taken to implement and run the program under this chapter.

(7) The name of the physician and surgeon and hospital administrator organization, or names of specific physicians and surgeons and hospital administrators, contacted to review claims payment methodologies.

(8) A description of the process used to solicit input from physicians and surgeons and hospitals to review payment distribution methodology as described in subdivision (a) of Section 1797.98e.

(9) An identification of the fee schedule used by the county pursuant to subdivision (e) of Section 1797.98c.

(10) (A) A description of the methodology used to disburse moneys to hospitals pursuant to subparagraph (B) of paragraph (5) of subdivision (b) of Section 1797.98a.

(B) The amount of moneys available to be disbursed to hospitals.

(C) If moneys are disbursed to hospitals on a claims basis, the dollar amount of the total allowable claims submitted and the percentage at which those claims were reimbursed to hospitals.

(11) The name and contact information of the entity responsible for each of the following:

(A) Collection of fines, forfeitures, and penalties.

(B) Distribution of penalty assessments into the Emergency Medical Services Fund.

(C) Distribution of moneys to physicians and surgeons.

(b) (1) Each county, upon request, shall make available to any member of the public the report provided to the authority under subdivision (a).

(2) Each county, upon request, shall make available to any member of the public a listing of physicians and surgeons and hospitals that have received reimbursement from the Emergency Medical Services Fund and the amount of the reimbursement they have received. This listing shall be compiled on a semiannual basis.

(Amended by Stats. 2014, Ch. 442, Sec. 5. Effective September 18, 2014.)



1797.98c

(a) Physicians and surgeons wishing to be reimbursed shall submit their claims for emergency services provided to patients who do not make any payment for services and for whom no responsible third party makes any payment.

(b) If, after receiving payment from the fund, a physician and surgeon is reimbursed by a patient or a responsible third party, the physician and surgeon shall do one of the following:

(1) Notify the administering agency, and, after notification, the administering agency shall reduce the physician and surgeon’s future payment of claims from the fund. In the event there is not a subsequent submission of a claim for reimbursement within one year, the physician and surgeon shall reimburse the fund in an amount equal to the amount collected from the patient or third-party payer, but not more than the amount of reimbursement received from the fund.

(2) Notify the administering agency of the payment and reimburse the fund in an amount equal to the amount collected from the patient or third-party payer, but not more than the amount of the reimbursement received from the fund for that patient’s care.

(c) Reimbursement of claims for emergency services provided to patients by any physician and surgeon shall be limited to services provided to a patient who does not have health insurance coverage for emergency services and care, cannot afford to pay for those services, and for whom payment will not be made through any private coverage or by any program funded in whole or in part by the federal government, with the exception of claims submitted for reimbursement through Section 1011 of the federal Medicare Prescription Drug, Improvement and Modernization Act of 2003, and where all of the following conditions have been met:

(1) The physician and surgeon has inquired if there is a responsible third-party source of payment.

(2) The physician and surgeon has billed for payment of services.

(3) Either of the following:

(A) At least three months have passed from the date the physician and surgeon billed the patient or responsible third party, during which time the physician and surgeon has made two attempts to obtain reimbursement and has not received reimbursement for any portion of the amount billed.

(B) The physician and surgeon has received actual notification from the patient or responsible third party that no payment will be made for the services rendered by the physician and surgeon.

(4) The physician and surgeon has stopped any current, and waives any future, collection efforts to obtain reimbursement from the patient, upon receipt of moneys from the fund.

(d) A listing of patient names shall accompany a physician and surgeon’s submission, and those names shall be given full confidentiality protections by the administering agency.

(e) Notwithstanding any other restriction on reimbursement, a county shall adopt a fee schedule and reimbursement methodology to establish a uniform reasonable level of reimbursement from the county’s emergency medical services fund for reimbursable services.

(f) For the purposes of submission and reimbursement of physician and surgeon claims, the administering agency shall adopt and use the current version of the Physicians’ Current Procedural Terminology, published by the American Medical Association, or a similar procedural terminology reference.

(g) Each administering agency of a fund under this chapter shall make all reasonable efforts to notify physicians and surgeons who provide, or are likely to provide, emergency services in the county as to the availability of the fund and the process by which to submit a claim against the fund. The administering agency may satisfy this requirement by sending materials that provide information about the fund and the process to submit a claim against the fund to local medical societies, hospitals, emergency rooms, or other organizations, including materials that are prepared to be posted in visible locations.

(Amended by Stats. 2005, Ch. 671, Sec. 3. Effective January 1, 2006.)



1797.98e

(a) It is the intent of the Legislature that a simplified, cost-efficient system of administration of this chapter be developed so that the maximum amount of funds may be utilized to reimburse physicians and surgeons and for other emergency medical services purposes. The administering agency shall select an administering officer and shall establish procedures and time schedules for the submission and processing of proposed reimbursement requests submitted by physicians and surgeons. The schedule shall provide for disbursements of moneys in the Emergency Medical Services Fund on at least a quarterly basis to applicants who have submitted accurate and complete data for payment. When the administering agency determines that claims for payment for physician and surgeon services are of sufficient numbers and amounts that, if paid, the claims would exceed the total amount of funds available for payment, the administering agency shall fairly prorate, without preference, payments to each claimant at a level less than the maximum payment level. Each administering agency may encumber sufficient funds during one fiscal year to reimburse claimants for losses incurred during that fiscal year for which claims will not be received until after the fiscal year. The administering agency may, as necessary, request records and documentation to support the amounts of reimbursement requested by physicians and surgeons and the administering agency may review and audit the records for accuracy. Reimbursements requested and reimbursements made that are not supported by records may be denied to, and recouped from, physicians and surgeons. Physicians and surgeons found to submit requests for reimbursement that are inaccurate or unsupported by records may be excluded from submitting future requests for reimbursement. The administering officer shall not give preferential treatment to any facility, physician and surgeon, or category of physician and surgeon and shall not engage in practices that constitute a conflict of interest by favoring a facility or physician and surgeon with which the administering officer has an operational or financial relationship. A hospital administrator of a hospital owned or operated by a county of a population of 250,000 or more as of January 1, 1991, or a person under the direct supervision of that person, shall not be the administering officer. The board of supervisors of a county or any other county agency may serve as the administering officer. The administering officer shall solicit input from physicians and surgeons and hospitals to review payment distribution methodologies to ensure fair and timely payments. This requirement may be fulfilled through the establishment of an advisory committee with representatives comprised of local physicians and surgeons and hospital administrators. In order to reduce the county’s administrative burden, the administering officer may instead request an existing board, commission, or local medical society, or physicians and surgeons and hospital administrators, representative of the local community, to provide input and make recommendations on payment distribution methodologies.

(b) Each provider of health services that receives payment under this chapter shall keep and maintain records of the services rendered, the person to whom rendered, the date, and any additional information the administering agency may, by regulation, require, for a period of three years from the date the service was provided. The administering agency shall not require any additional information from a physician and surgeon providing emergency medical services that is not available in the patient record maintained by the entity listed in subdivision (f) where the emergency medical services are provided, nor shall the administering agency require a physician and surgeon to make eligibility determinations.

(c) During normal working hours, the administering agency may make any inspection and examination of a hospital’s or physician and surgeon’s books and records needed to carry out this chapter. A provider who has knowingly submitted a false request for reimbursement shall be guilty of civil fraud.

(d) Nothing in this chapter shall prevent a physician and surgeon from utilizing an agent who furnishes billing and collection services to the physician and surgeon to submit claims or receive payment for claims.

(e) All payments from the fund pursuant to Section 1797.98c to physicians and surgeons shall be limited to physicians and surgeons who, in person, provide onsite services in a clinical setting, including, but not limited to, radiology and pathology settings.

(f) All payments from the fund shall be limited to claims for care rendered by physicians and surgeons to patients who are initially medically screened, evaluated, treated, or stabilized in any of the following:

(1) A basic or comprehensive emergency department of a licensed general acute care hospital.

(2) A site that was approved by a county prior to January 1, 1990, as a paramedic receiving station for the treatment of emergency patients.

(3) A standby emergency department that was in existence on January 1, 1989, in a hospital specified in Section 124840.

(4) For the 1991–92 fiscal year and each fiscal year thereafter, a facility which contracted prior to January 1, 1990, with the National Park Service to provide emergency medical services.

(5) A standby emergency room in existence on January 1, 2007, in a hospital located in Los Angeles County that meets all of the following requirements:

(A) The requirements of subdivision (m) of Section 70413 and Sections 70415 and 70417 of Title 22 of the California Code of Regulations.

(B) Reported at least 18,000 emergency department patient encounters to the Office of Statewide Health Planning and Development in 2007 and continues to report at least 18,000 emergency department patient encounters to the Office of Statewide Health Planning and Development in each year thereafter.

(C) A hospital with a standby emergency department meeting the requirements of this paragraph shall do both of the following:

(i) Annually provide the State Department of Public Health and the local emergency medical services agency with certification that it meets the requirements of subparagraph (A). The department shall confirm the hospital’s compliance with subparagraph (A).

(ii) Annually provide to the State Department of Public Health and the local emergency medical services agency the emergency department patient encounters it reports to the Office of Statewide Health Planning and Development to establish that it meets the requirement of subparagraph (B).

(g) Payments shall be made only for emergency medical services provided on the calendar day on which emergency medical services are first provided and on the immediately following two calendar days.

(h) Notwithstanding subdivision (g), if it is necessary to transfer the patient to a second facility providing a higher level of care for the treatment of the emergency condition, reimbursement shall be available for services provided at the facility to which the patient was transferred on the calendar day of transfer and on the immediately following two calendar days.

(i) Payment shall be made for medical screening examinations required by law to determine whether an emergency condition exists, notwithstanding the determination after the examination that a medical emergency does not exist. Payment shall not be denied solely because a patient was not admitted to an acute care facility. Payment shall be made for services to an inpatient only when the inpatient has been admitted to a hospital from an entity specified in subdivision (f).

(j) The administering agency shall compile a quarterly and yearend summary of reimbursements paid to facilities and physicians and surgeons. The summary shall include, but shall not be limited to, the total number of claims submitted by physicians and surgeons in aggregate from each facility and the amount paid to each physician and surgeon. The administering agency shall provide copies of the summary and forms and instructions relating to making claims for reimbursement to the public, and may charge a fee not to exceed the reasonable costs of duplication.

(k) Each county shall establish an equitable and efficient mechanism for resolving disputes relating to claims for reimbursements from the fund. The mechanism shall include a requirement that disputes be submitted either to binding arbitration conducted pursuant to arbitration procedures set forth in Chapter 3 (commencing with Section 1282) and Chapter 4 (commencing with Section 1285) of Part 3 of Title 9 of the Code of Civil Procedure, or to a local medical society for resolution by neutral parties.

(l) Physicians and surgeons shall be eligible to receive payment for patient care services provided by, or in conjunction with, a properly credentialed nurse practitioner or physician’s assistant for care rendered under the direct supervision of a physician and surgeon who is present in the facility where the patient is being treated and who is available for immediate consultation. Payment shall be limited to those claims that are substantiated by a medical record and that have been reviewed and countersigned by the supervising physician and surgeon in accordance with regulations established for the supervision of nurse practitioners and physician assistants in California.

(Amended by Stats. 2008, Ch. 288, Sec. 2. Effective January 1, 2009.)



1797.98f

Notwithstanding any other provision of this chapter, an emergency physician and surgeon, or an emergency physician group, with a gross billings arrangement with a hospital shall be entitled to receive reimbursement from the Emergency Medical Services Fund for services provided in that hospital, if all of the following conditions are met:

(a)  The services are provided in a basic or comprehensive general acute care hospital emergency department, or in a standby emergency department in a small and rural hospital as defined in Section 124840.

(b)  The physician and surgeon is not an employee of the hospital.

(c)  All provisions of Section 1797.98c are satisfied, except that payment to the emergency physician and surgeon, or an emergency physician group, by a hospital pursuant to a gross billings arrangement shall not be interpreted to mean that payment for a patient is made by a responsible third party.

(d)  Reimbursement from the Emergency Medical Services Fund is sought by the hospital or the hospital’s designee, as the billing and collection agent for the emergency physician and surgeon, or an emergency physician group.

For purposes of this section, a “gross billings arrangement” is an arrangement whereby a hospital serves as the billing and collection agent for the emergency physician and surgeon, or an emergency physician group, and pays the emergency physician and surgeon, or emergency physician group, a percentage of the emergency physician and surgeon’s or group’s gross billings for all patients.

(Amended by Stats. 1998, Ch. 1016, Sec. 3. Effective January 1, 1999.)



1797.98g

The moneys contained in an Emergency Medical Services Fund, other than moneys contained in a Physician Services Account within the fund pursuant to Section 16952 of the Welfare and Institutions Code, shall not be subject to Article 3.5 (commencing with Section 16951) of Chapter 5 of Part 4.7 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1991, Ch. 1169, Sec. 4.)






CHAPTER 3 - State Administration

ARTICLE 1 - The Emergency Medical Services Authority

1797.100

There is in the state government in the Health and Welfare Agency, the Emergency Medical Services Authority.

(Amended by Stats. 1983, Ch. 1246, Sec. 16.)



1797.101

The Emergency Medical Services Authority shall be headed by the Director of the Emergency Medical Services Authority who shall be appointed by the Governor upon nomination by the Secretary of California Health and Human Services. The director shall be a physician and surgeon licensed in California pursuant to the provisions of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, and who has substantial experience in the practice of emergency medicine.

(Amended by Stats. 2008, Ch. 274, Sec. 5. Effective January 1, 2009.)



1797.102

The authority, utilizing regional and local information, shall assess each EMS area or the system’s service area for the purpose of determining the need for additional emergency medical services, coordination of emergency medical services, and the effectiveness of emergency medical services.

(Added by Stats. 1980, Ch. 1260.)



1797.103

The authority shall develop planning and implementation guidelines for emergency medical services systems which address the following components:

(a)  Manpower and training.

(b)  Communications.

(c)  Transportation.

(d)  Assessment of hospitals and critical care centers.

(e)  System organization and management.

(f)  Data collection and evaluation.

(g)  Public information and education.

(h)  Disaster response.

(Added by Stats. 1980, Ch. 1260.)



1797.104

The authority shall provide technical assistance to existing agencies, counties, and cities for the purpose of developing the components of emergency medical services systems.

(Added by Stats. 1980, Ch. 1260.)



1797.105

(a)  The authority shall receive plans for the implementation of emergency medical services and trauma care systems from local EMS agencies.

(b)  After the applicable guidelines or regulations are established by the authority, a local EMS agency may implement a local plan developed pursuant to Section 1797.250, 1797.254, 1797.257, or 1797.258 unless the authority determines that the plan does not effectively meet the needs of the persons served and is not consistent with coordinating activities in the geographical area served, or that the plan is not concordant and consistent with applicable guidelines or regulations, or both the guidelines and regulations, established by the authority.

(c)  A local EMS agency may appeal a determination of the authority pursuant to subdivision (b) to the commission.

(d)  In an appeal pursuant to subdivision (c), the commission may sustain the determination of the authority or overrule and permit local implementation of a plan, and the decision of the commission is final.

(Amended by Stats. 1984, Ch. 1735, Sec. 1. Effective September 30, 1984.)



1797.106

(a)  Regulations, standards, and guidelines adopted by the authority and by local EMS agencies pursuant to the provisions of this division shall not prohibit hospitals which contract with group practice prepayment health care service plans from providing necessary medical services for the members of those plans.

(b)  Regulations, standards, and guidelines adopted by the authority and by local EMS agencies pursuant to the provisions of this division shall provide for the transport and transfer of a member of a group practice prepayment health care service plan to a hospital that contracts with the plan when the base hospital determines that the condition of the member permits the transport or when the condition of the member permits the transfer, except that when the dispatching agency determines that the transport by a transport unit would unreasonably remove the transport unit from the area, the member may be transported to the nearest hospital capable of treating the member.

(Amended by Stats. 1986, Ch. 248, Sec. 127.)



1797.107

The authority shall adopt, amend, or repeal, after approval by the commission and in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, such rules and regulations as may be reasonable and proper to carry out the purposes and intent of this division and to enable the authority to exercise the powers and perform the duties conferred upon it by this division not inconsistent with any of the provisions of any statute of this state.

(Amended by Stats. 1986, Ch. 248, Sec. 128.)



1797.108

Subject to the availability of funds appropriated therefor, the authority may contract with local EMS agencies to provide funding assistance to those agencies for planning, organizing, implementing, and maintaining regional emergency medical services systems.

In addition, the authority may provide special funding to multicounty EMS agencies which serve rural areas with extensive tourism, as determined by the authority, to reduce the burden on the rural EMS agency of providing the increased emergency medical services required due to that tourism.

Each local or multicounty EMS agency receiving funding pursuant to this section shall make a quarterly report to the authority on the functioning of the local EMS system. The authority may continue to transfer appropriated funds to the local EMS agency upon satisfactory operation.

(Added by Stats. 1983, Ch. 191, Sec. 3. Effective July 11, 1983.)



1797.109

(a)  The director may develop, or prescribe standards for and approve, an emergency medical technician training and testing program for the Department of the California Highway Patrol, Department of Forestry and Fire Protection, California Fire Fighter Joint Apprenticeship Committee, and other public safety agency personnel, upon the request of, and as deemed appropriate by, the director for the particular agency.

(b)  The director may, with the concurrence of the Department of the California Highway Patrol, designate the California Highway Patrol Academy as a site where the training and testing may be offered.

(c)  The director may prescribe that each person, upon successful completion of the training course and upon passing a written and a practical examination, be certified as an emergency medical technician of an appropriate classification. A suitable identification card may be issued to each certified person to designate that person’s emergency medical skill level.

(d)  The director may prescribe standards for refresher training to be given to persons trained and certified under this section.

(e)  The Department of the California Highway Patrol shall, subject to the availability of federal funds, provide for the initial training of its uniformed personnel in the rendering of emergency medical technician services to the public in specified areas of the state as designated by the Commissioner of the California Highway Patrol.

(Amended by Stats. 2000, Ch. 157, Sec. 1. Effective January 1, 2001.)



1797.110

The Legislature finds that programs funded through the authority are hindered by the length of time required for the state process to execute approved contracts and payment of vendor claims. These programs include, but are not limited to, general fund assistance to rural multicounty EMS agencies and dispersal of federal grant moneys for EMS systems development to local EMS agencies. This hardship is particularly felt by new or rural community based EMS agencies with modest reserves and cash flow problems. It is the intent of the Legislature that advance payment authority be established for the authority in order to alleviate such problems for those types of contractors to the extent possible.

Notwithstanding any other provision of law, the authority may, to the extent funds are available, provide for advanced payments under any financial assistance contract which the authority determines has been entered into with any small, rural, or new EMS agency with modest reserves and potential cash flow problems, as determined by the authority. Such programs include, but are not limited to, local county or multicounty EMS agencies.

No advance payment or aggregate of advance payments made pursuant to this section shall exceed 25 percent of the total annual contract amount. No advance payment should be made pursuant to this section if the applicable federal law prohibits advance payment.

(Added by Stats. 1983, Ch. 191, Sec. 4. Effective July 11, 1983.)



1797.111

With the approval of the Department of Finance, and for use in the furtherance of the work of the authority, the director may accept all of the following:

(a)  Grants of interest in real property.

(b)  Gifts of money from public agencies or from organizations or associations organized for scientific, educational, or charitable purpose.

(Added by Stats. 1983, Ch. 1246, Sec. 18.)



1797.112

(a)  The Emergency Medical Services Personnel Fund is hereby created in the State Treasury, the funds in which are to be held in trust for the benefit of the authority’s testing and personnel licensure program and for the purpose of making reimbursements to entities for the performance of functions for which fees are collected pursuant to Section 1797.172, for expenditure upon appropriation by the Legislature.

(b)  The authority may transfer unused portions of the Emergency Medical Services Personnel Fund to the Surplus Money Investment Fund. Funds transferred to the Surplus Money Investment Fund shall be placed in a separate trust account, and shall be available for transfer to the Emergency Medical Services Personnel Fund, together with interest earned, when requested by the authority.

(c)  The authority shall maintain a reserve balance in the Emergency Medical Services Personnel Fund of five percent. Any increase in the fees deposited in the Emergency Medical Services Personnel Fund shall be effective upon a determination by the authority that additional moneys are required to fund expenditures of the personnel licensure program, including, but not limited to, reimbursements to entities set forth in subdivision (a).

(Amended by Stats. 2000, Ch. 93, Sec. 14. Effective July 7, 2000.)



1797.113

The Emergency Medical Services Training Program Approval Fund is hereby established in the State Treasury and, notwithstanding Section 13340 of the Government Code, is continuously appropriated to the authority for the authority’s training program review and approval activities. The fees charged by the authority under Section 1797.191 shall be deposited in this fund. The authority may transfer unexpended and unencumbered moneys contained in the Emergency Medical Services Training Program Approval Fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code. All interest, dividends, and pecuniary gains from these investments or deposits shall accrue to the Emergency Medical Services Training Program Approval Fund.

(Amended by Stats. 1998, Ch. 666, Sec. 2. Effective September 21, 1998.)



1797.114

The rules and regulations of the authority established pursuant to Section 1797.107 shall include a requirement that a local EMS agency local plan developed pursuant to this division shall require that in providing emergency medical transportation services to any patient, the patient shall be transported to the closest appropriate medical facility, if the emergency health care needs of the patient dictate this course of action. Emergency health care need shall be determined by the prehospital emergency medical care personnel under the direction of a base hospital physician and surgeon or in conformance with the regulations of the authority adopted pursuant to Section 1797.107.

(Added by Stats. 1998, Ch. 979, Sec. 4. Effective January 1, 1999.)



1797.115

(a)  To the extent permitted by federal law and upon appropriation in the annual Budget Act or another statute, the Director of Finance may transfer any moneys in the Federal Trust Fund established pursuant to Section 16360 of the Government Code to the Emergency Medical Services Authority if the money is made available by the United States for expenditure by the state for purposes consistent with the implementation of this section.

(b)  Moneys appropriated pursuant to subdivision (a) shall be allocated by the authority to the California Fire Fighter Joint Apprenticeship Program to do all of the following:

(1)  Offset the cost of paramedic training course development.

(2)  Enter into reimbursement contracts with eligible state and local agencies that in turn may contract with educational institutions for the delivery of paramedic training conducted in compliance with the requirements of subdivision (a) of Section 1797.172.

(3)  Allocate funds, in the form of grants, to eligible state and local agencies to defray the cost of providing paramedic training for fire services personnel, including, but not limited to, instructional supplies and trainee compensation expenses.

(c)  To the extent permitted by federal law, the authority shall recover its costs for administration of this section from the funds transferred pursuant to subdivision (a).

(d)  In order to be eligible for a grant under paragraph (3) of subdivision (b), a state or local agency shall demonstrate a need for additional paramedics.

(e)  For purposes of this section, the following definitions apply:

(1)  “Fire service personnel” includes, but is not limited to, a firefighter or prehospital emergency medical worker employed by a state or local agency.

(2)  “Local agency” means any city, county, city and county, fire district, special district, joint powers agency, or any other political subdivision of the state that provides fire protection services.

(3)  “State agency” means any state agency that provides residential or institutional fire protection, including, but not limited to, the Department of Forestry and Fire Protection.

(Amended by Stats. 2003, Ch. 62, Sec. 180. Effective January 1, 2004.)



1797.116

(a) The authority shall establish additional training standards that include the criteria for the curriculum content recommended by the Curriculum Development Advisory Committee established pursuant to Section 8588.10 of the Government Code, involving the responsibilities of first responders to terrorism incidents and to address the training needs of those identified as first responders. Training standards shall include, but not be limited to, criteria for coordinating between different responding entities.

(b) Every EMT I, EMT II, and EMT-P, as defined in Sections 1797.80, 1797.82, and 1797.84, may receive the appropriate training described in this section. Pertinent training previously completed by any jurisdiction’s EMT I, EMT II, or EMT-P personnel and meeting the training requirements of this section may be submitted to the training program approving authority to assess its content and determine whether it meets the training standards prescribed by the authority.

(Amended by Stats. 2014, Ch. 668, Sec. 3. Effective January 1, 2015.)



1797.117

(a) The authority shall establish and maintain a centralized registry system for the monitoring and tracking of each EMT-I and EMT-II certificate status and each EMT-P license status. This centralized registry system shall be used by the certifying entities as part of the certification process for an EMT-I and EMT-II and by the authority as part of the licensure process for an EMT-P license. The authority shall, by regulation, specify the data elements to be included in the centralized registry system, the requirements for certifying entities to report the data elements for inclusion in the registry, including reporting deadlines, the penalties for failure of a certifying entity to report certification status changes within these deadlines, and requirements for submission to the Department of Justice fingerprint images and related information required by the Department of Justice of, except as otherwise provided in this division, EMT-I and EMT-II certificate candidates or holders and EMT-P license candidates or holders for the purposes described in subdivision (c). The data elements to be included in the centralized registry system shall include, but are not limited to, data elements that are to be made publicly available pursuant to subdivision (b).

(b)  The information made available to the public through the centralized registry system shall include all of the following data elements: the full name of every individual who has been issued an EMT-I or EMT-II certificate or EMT-P license, the name of the entity that issued the certificate or license, the certificate or license number, the date of issuance of the license or certificate, and the license or certificate status.

(c) (1) As part of the centralized registry system, the authority shall electronically submit to the Department of Justice fingerprint images and related information required by the Department of Justice of all EMT-I and EMT-II certificate candidates or holders, and of all EMT-P license applicants, for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and state or federal arrests and also information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal.

(2) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this subdivision. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and electronically disseminate a primary response to the authority and electronically disseminate a dual response to one government agency certifying entity.

(3) The Department of Justice shall electronically provide the primary response to the authority and also electronically, the dual response to one certifying entity that is a government agency, pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(d) The authority shall request the Department of Justice to provide subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in subdivision (c). All subsequent arrest notifications provided to the authority for persons described in subdivision (c) shall be electronically submitted to one government agency certifying entity, as a dual response by the Department of Justice.

(e) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this section.

(Added by Stats. 2008, Ch. 274, Sec. 6. Effective January 1, 2009.)



1797.118

(a) On and after July 1, 2010, and except as provided in subdivision (b), every EMT-I and EMT-II certificate candidate or holder shall have their fingerprint images and related information submitted to the authority for submission to the Department of Justice pursuant to the regulations adopted pursuant to Section 1797.117 for a state and federal level criminal offender record information search, including subsequent arrest information.

(b) If a state level criminal offender record information search, including subsequent arrest information, has been conducted on a currently certified EMT-I or EMT-II, who was certified prior to July 1, 2010, for the purposes of employment or EMT-I or EMT-II certification, then the certifying entity or employer as identified in paragraph (2) of subdivision (a) of Section 1798.200 shall verify in writing to the authority pursuant to regulations adopted pursuant to Section 1797.117 that a state level criminal offender record information search, including subsequent arrest information, has been conducted and that nothing in the criminal offender record information search precluded the individual from obtaining EMT-I or EMT-II certification.

(Added by Stats. 2008, Ch. 274, Sec. 7. Effective January 1, 2009.)






ARTICLE 2 - Reports

1797.121

The authority shall report to the Legislature on the effectiveness of the systems provided for in this division on or before January 1, 1984, and annually thereafter, including within this report, systems impact evaluations on death and disability.

(Added by Stats. 1980, Ch. 1260.)






ARTICLE 3 - Coordination With Other State Agencies

1797.130

The director shall chair an Interdepartmental Committee on Emergency Medical Services established pursuant to Section 1797.132.

(Added by Stats. 1980, Ch. 1260.)



1797.132

An Interdepartmental Committee on Emergency Medical Services is hereby established. This committee shall advise the authority on the coordination and integration of all state activities concerning emergency medical services. The committee shall include a representative from each of the following state agencies and departments: the Office of Emergency Services, the Department of the California Highway Patrol, the Department of Motor Vehicles, a representative of the administrator of the California Traffic Safety Program as provided by Chapter 5 (commencing with Section 2900) of Division 2 of the Vehicle Code, the Medical Board of California, the State Department of Public Health, the Board of Registered Nursing, the State Department of Education, the National Guard, the Office of Statewide Health Planning and Development, the State Fire Marshal, the California Conference of Local Health Officers, the Department of Forestry and Fire Protection, the Chancellor’s Office of the California Community Colleges, and the Department of General Services.

(Amended by Stats. 2013, Ch. 352, Sec. 332. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1797.133

The director may appoint select resource committees of experts and may contract with special medical consultants for assistance in the implementation of this division.

(Amended by Stats. 1986, Ch. 248, Sec. 129.)



1797.134

The Interdepartmental Committee on Emergency Medical Services or another committee designated by the director shall consult with the Commission on Peace Officer Standards and Training regarding emergency medical services integration and coordination with peace officer training.

(Added by Stats. 2014, Ch. 668, Sec. 4. Effective January 1, 2015.)






ARTICLE 4 - Medical Disasters

1797.150

In cooperation with the Office of Emergency Services, the authority shall respond to any medical disaster by mobilizing and coordinating emergency medical services mutual aid resources to mitigate health problems.

(Amended by Stats. 2013, Ch. 352, Sec. 333. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1797.151

The authority shall coordinate, through local EMS agencies, medical and hospital disaster preparedness with other local, state, and federal agencies and departments having a responsibility relating to disaster response, and shall assist the Office of Emergency Services in the preparation of the emergency medical services component of the State Emergency Plan as defined in Section 8560 of the Government Code.

(Amended by Stats. 2013, Ch. 352, Sec. 334. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1797.152

(a) The director and the State Public Health Officer may jointly appoint a regional disaster medical and health coordinator for each mutual aid region of the state. A regional disaster medical and health coordinator shall be either a county health officer, a county coordinator of emergency services, an administrator of a local EMS agency, or a medical director of a local EMS agency. Appointees shall be chosen from among persons nominated by a majority vote of the local health officers in a mutual aid region.

(b) In the event of a major disaster which results in a proclamation of emergency by the Governor, and in the need to deliver medical or public and environmental health mutual aid to the area affected by the disaster, at the request of the authority, the State Department of Public Health, or the Office of Emergency Services, a regional disaster medical and health coordinator in a region unaffected by the disaster may coordinate the acquisition of requested mutual aid resources from the jurisdictions in the region.

(c) A regional disaster medical and health coordinator may develop plans for the provision of medical or public health mutual aid among the counties in the region.

(d) No person may be required to serve as a regional disaster medical and health coordinator. No state compensation shall be paid for a regional disaster medical and health coordinator position, except as determined appropriate by the state, if funds become available.

(Amended by Stats. 2013, Ch. 352, Sec. 335. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1797.153

(a) In each operational area the county health officer and the local EMS agency administrator may act jointly as the medical health operational area coordinator (MHOAC). If the county health officer and the local EMS agency administrator are unable to fulfill the duties of the MHOAC they may jointly appoint another individual to fulfill these responsibilities. If an operational area has a MHOAC, the MHOAC in cooperation with the county office of emergency services, local public health department, the local office of environmental health, the local department of mental health, the local EMS agency, the local fire department, the regional disaster and medical health coordinator (RDMHC), and the regional office of the Office of Emergency Services, shall be responsible for ensuring the development of a medical and health disaster plan for the operational area. The medical and disaster plans shall follow the Standard Emergency Management System and National Incident Management System. The MHOAC shall recommend to the operational area coordinator of the Office of Emergency Services a medical and health disaster plan for the provision of medical and health mutual aid within the operational area.

(b) For purposes of this section, “operational area” has the same meaning as that term is defined in subdivision (b) of Section 8559 of the Government Code.

(c) The medical and health disaster plan shall include preparedness, response, recovery, and mitigation functions consistent with the State Emergency Plan, as established under Sections 8559 and 8560 of the Government Code, and, at a minimum, the medical and health disaster plan, policy, and procedures shall include all of the following:

(1) Assessment of immediate medical needs.

(2) Coordination of disaster medical and health resources.

(3) Coordination of patient distribution and medical evaluations.

(4) Coordination with inpatient and emergency care providers.

(5) Coordination of out-of-hospital medical care providers.

(6) Coordination and integration with fire agencies personnel, resources, and emergency fire prehospital medical services.

(7) Coordination of providers of nonfire based prehospital emergency medical services.

(8) Coordination of the establishment of temporary field treatment sites.

(9) Health surveillance and epidemiological analyses of community health status.

(10) Assurance of food safety.

(11) Management of exposure to hazardous agents.

(12) Provision or coordination of mental health services.

(13) Provision of medical and health public information protective action recommendations.

(14) Provision or coordination of vector control services.

(15) Assurance of drinking water safety.

(16) Assurance of the safe management of liquid, solid, and hazardous wastes.

(17) Investigation and control of communicable disease.

(d) In the event of a local, state, or federal declaration of emergency, the MHOAC shall assist the agency operational area coordinator in the coordination of medical and health disaster resources within the operational area, and be the point of contact in that operational area, for coordination with the RDMHC, the agency, the regional office of the agency, the State Department of Public Health, and the authority.

(e) Nothing in this section shall be construed to revoke or alter the current authority for disaster management provided under either of the following:

(1) The State Emergency Plan established pursuant to Section 8560 of the Government Code.

(2) The California standardized emergency management system established pursuant to Section 8607 of the Government Code.

(Amended by Stats. 2013, Ch. 352, Sec. 336. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 5 - Personnel

1797.160

No owner of a publicly or privately owned ambulance shall permit the operation of the ambulance in emergency service unless the attendant on duty therein, or, if there is no attendant on duty therein, the operator, possesses evidence of that specialized training as is reasonably necessary to ensure that the attendant or operator is competent to care for sick or injured persons who may be transported by the ambulance, as set forth in the emergency medical training and educational standards for ambulance personnel established by the authority pursuant to this article. This section shall not be applicable in any state of emergency declared pursuant to the California Emergencies Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code), when it is necessary to fully utilize all available ambulances in an area and it is not possible to have the ambulance operated or attended by persons with the qualifications required by this section.

(Added by Stats. 1983, Ch. 1246, Sec. 20.)



1797.170

(a) The authority shall develop and, after approval by the commission pursuant to Section 1799.50, adopt regulations for the training and scope of practice for EMT-I certification.

(b) Any individual certified as an EMT-I pursuant to this division shall be recognized as an EMT-I on a statewide basis, and recertification shall be based on statewide standards.

(c) Effective July 1, 1990, any individual certified as an EMT-I pursuant to this act shall complete a course of training on the nature of sudden infant death syndrome which is developed by the California SIDS program in the State Department of Public Health in consultation with experts in the field of sudden infant death syndrome.

(d) On or before July 1, 2016, the authority shall develop and, after approval by the commission pursuant to Section 1799.50, adopt regulations to include the administration of naloxone hydrochloride in the training and scope of practice of EMT-I certification. These regulations shall be substantially similar to existing regulations set forth in Chapter 3 (commencing with Section 100101) of Division 9 of Title 22 of the California Code of Regulations that authorize an EMT-I to receive EMT-II training in the administration of naloxone hydrochloride without having to complete the entire EMT-II certification course. This subdivision shall be implemented in accordance with Chapter 5 (commencing with Section 1798).

(Amended by Stats. 2014, Ch. 491, Sec. 1. Effective January 1, 2015.)



1797.171

(a)  The authority shall develop, and after approval of the commission pursuant to Section 1799.50, shall adopt, minimum standards for the training and scope of practice for EMT-II.

(b)  An EMT-II shall complete a course of training on the nature of sudden infant death syndrome in accordance with subdivision (b) of Section 1797.170.

(c)  In rural or remote areas of the state where patient transport times are particularly long and where local resources are inadequate to support an EMT-P program for EMS responses, the director may approve additions to the scope of practice of EMT-IIs serving the local system, if requested by the medical director of the local EMS agency, and if the EMT-II has received training equivalent to that of an EMT-P. The approval of the director, in consultation with a committee of local EMS medical directors named by the Emergency Medical Directors Association of California, is required prior to implementation of any addition to a local optional scope of practice for EMT-IIs proposed by the medical director of a local EMS agency. No drug or procedure that is not part of the basic EMT-P scope of practice, including, but not limited to, any approved local options, shall be added to any EMT-II scope of practice pursuant to this subdivision.

Approval of additions to the scope of practices pursuant to this subdivision may be given only for EMT-II programs in effect on January 1, 1994.

(Amended by Stats. 1994, Ch. 709, Sec. 2. Effective January 1, 1995.)



1797.172

(a) The authority shall develop and, after approval by the commission pursuant to Section 1799.50, adopt minimum standards for the training and scope of practice for EMT-P.

(b) The approval of the director, in consultation with a committee of local EMS medical directors named by the EMS Medical Directors Association of California, is required prior to implementation of any addition to a local optional scope of practice for EMT-Ps proposed by the medical director of a local EMS agency.

(c) Notwithstanding any other provision of law, the authority shall be the agency solely responsible for licensure and licensure renewal of EMT-Ps who meet the standards and are not precluded from licensure because of any of the reasons listed in subdivision (d) of Section 1798.200. Each application for licensure or licensure renewal shall require the applicant’s social security number in order to establish the identity of the applicant. The information obtained as a result of a state and federal level criminal offender record information search shall be used in accordance with Section 11105 of the Penal Code, and to determine whether the applicant is subject to denial of licensure or licensure renewal pursuant to this division. Submission of fingerprint images to the Department of Justice may not be required for licensure renewal upon determination by the authority that fingerprint images have previously been submitted to the Department of Justice during initial licensure, or a previous licensure renewal, provided that the license has not lapsed and the applicant has resided continuously in the state since the initial licensure.

(d) The authority shall charge fees for the licensure and licensure renewal of EMT-Ps in an amount sufficient to support the authority’s licensure program at a level that ensures the qualifications of the individuals licensed to provide quality care. The basic fee for licensure or licensure renewal of an EMT-P shall not exceed one hundred twenty-five dollars ($125) until the adoption of regulations that specify a different amount that does not exceed the authority’s EMT-P licensure, license renewal, and enforcement programs. The authority shall annually evaluate fees to determine if the fee is sufficient to fund the actual costs of the authority’s licensure, licensure renewal, and enforcement programs. If the evaluation shows that the fees are excessive or are insufficient to fund the actual costs of the authority’s EMT-P licensure, licensure renewal, and enforcement programs, then the fees shall be adjusted accordingly through the rulemaking process described in the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Separate additional fees may be charged, at the option of the authority, for services that are not shared by all applicants for licensure and licensure renewal, including, but not limited to, any of the following services:

(1) Initial application for licensure as an EMT-P.

(2) Competency testing, the fee for which shall not exceed thirty dollars ($30), except that an additional fee may be charged for the cost of any services that provide enhanced availability of the exam for the convenience of the EMT-P, such as on-demand electronic testing.

(3) Fingerprint and criminal record check. The applicant shall, if applicable according to subdivision (c), submit fingerprint images and related information for criminal offender record information searches with the Department of Justice and the Federal Bureau of Investigation.

(4) Out-of-state training equivalency determination.

(5) Verification of continuing education for a lapse in licensure.

(6) Replacement of a lost licensure card. The fees charged for individual services shall be set so that the total fees charged to EMT-Ps shall not exceed the authority’s actual total cost for the EMT-P licensure program.

(e) The authority may provide nonconfidential, nonpersonal information relating to EMS programs to interested persons upon request, and may establish and assess fees for the provision of this information. These fees shall not exceed the costs of providing the information.

(f) At the option of the authority, fees may be collected for the authority by an entity that contracts with the authority to provide any of the services associated with the EMT-P program. All fees collected for the authority in a calendar month by any entity designated by the authority pursuant to this section to collect fees for the authority shall be transmitted to the authority for deposit into the Emergency Medical Services Personnel Fund within 30 calendar days following the last day of the calendar month in which the fees were received by the designated entity, unless the contract between the entity and the authority specifies a different timeframe.

(Amended by Stats. 2011, Ch. 296, Sec. 149. Effective January 1, 2012.)



1797.173

The authority shall assure that all training programs for EMT-I, EMT-II, and EMT-P are located in an approved licensed hospital or an educational institution operated with written agreements with an acute care hospital, including a public safety agency that has been approved by the local emergency medical services agency to provide training. The authority shall also assure that each training program has a competency-based curriculum. EMT-I training and testing for fire service personnel may be offered at sites approved by the State Board of Fire Services and training for officers of the California Highway Patrol may be provided at the California Highway Patrol Academy.

(Amended by Stats. 1983, Ch. 1246, Sec. 22.)



1797.174

In consultation with the commission, the Emergency Medical Directors Association of California, and other affected constituencies, the authority shall develop statewide guidelines for continuing education courses and approval of continuing education courses for EMT-Ps and for quality improvement systems which monitor and promote improvement in the quality of care provided by EMT-Ps throughout the state.

(Added by Stats. 1993, Ch. 997, Sec. 5. Effective January 1, 1994.)



1797.175

The authority shall establish the standards for continuing education and shall designate the examinations for certification and recertification of all prehospital personnel.

The authority shall consider including training regarding the characteristics and method of assessment and treatment of acquired immune deficiency syndrome (AIDS).

(Amended by Stats. 1989, Ch. 1362, Sec. 6. Effective October 2, 1989.)



1797.176

The authority shall establish the minimum standards for the policies and procedures necessary for medical control of the EMS system.

(Amended by Stats. 1988, Ch. 1390, Sec. 3.)



1797.177

No individual shall hold himself or herself out to be an EMT-I, EMT-II, EMT-P, or paramedic unless that individual is currently certified as such by the local EMS agency or other certifying authority.

(Added by Stats. 1980, Ch. 1260.)



1797.178

No person or organization shall provide advanced life support or limited advanced life support unless that person or organization is an authorized part of the emergency medical services system of the local EMS agency or of a pilot program operated pursuant to the Wedworth-Townsend Paramedic Act, Article 3 (commencing with Section 1480) of Chapter 2.5 of Division 2.

(Added by Stats. 1980, Ch. 1260.)



1797.179

Notwithstanding any other provision of law, and to the extent federal financial participation is available, any city, county or special district providing paramedic services as set forth in Section 1797.172, shall reimburse the Health Care Deposit Fund for the state costs of paying such medical claims. Funds allocated to the county from the County Health Services Fund pursuant to Part 4.5 (commencing with Section 16700) of Division 9 of the Welfare and Institutions Code may be utilized by the county or city to make such reimbursement.

(Added by Stats. 1980, Ch. 1322.)



1797.180

No agency, public or private, shall advertise or disseminate information to the public that the agency provides EMT-II or EMT-P rescue or ambulance services unless that agency does in fact provide this service on a continuous 24 hours-per-day basis. If advertising or information regarding that agency’s EMT-II or EMT-P rescue or ambulance service appears on any vehicle it may only appear on those vehicles utilized solely to provide that service on a continuous 24 hours-per-day basis.

(Added by Stats. 1983, Ch. 1246, Sec. 23.)



1797.181

The authority may, by regulation, prescribe standardized insignias or emblems for patches which may be affixed to the clothing of an EMT-I, EMT-II, or EMT-P.

(Added by Stats. 1983, Ch. 1246, Sec. 24.)



1797.182

All ocean, public beach, and public swimming pool lifeguards and all firefighters in this state, except those whose duties are primarily clerical or administrative, shall be trained to administer first aid and cardiopulmonary resuscitation. The training shall meet standards prescribed by the authority, and shall be satisfactorily completed by such persons as soon as practical, but in no event more than one year after the date of employment. Satisfactory completion of a refresher course which meets the standards prescribed by the authority in cardiopulmonary resuscitation and other first aid shall be required at least every three years.

The authority may designate a public agency or private nonprofit agency to provide for each county the training required by this section. The training shall be provided at no cost to the trainee.

As used in this section, “lifeguard” means any regularly employed and paid officer, employee, or member of a public aquatic safety department or marine safety agency of the State of California, a city, county, city and county, district, or other public or municipal corporation or political subdivision of this state.

As used in this section, “firefighter” means any regularly employed and paid officer, employee, or member of a fire department or fire protection or firefighting agency of the State of California, a city, county, city and county, district, or other public or municipal corporation or political subdivision of this state or member of an emergency reserve unit of a volunteer fire department or fire protection district.

(Added by Stats. 1983, Ch. 1246, Sec. 25.)



1797.183

All peace officers described in Section 13518 of the Penal Code, except those whose duties are primarily clerical or administrative, shall be trained to administer first aid and cardiopulmonary resuscitation (CPR). The training shall meet standards prescribed by the authority, in consultation with the Commission on Peace Officers Standards and Training, and shall be satisfactorily completed by those officers as soon as practical, but in no event more than one year after the date of employment. Satisfactory completion of either refresher training or appropriate testing, which meets the standards of the authority, in cardiopulmonary resuscitation and other first aid, shall be required at periodic intervals as determined by the authority.

(Added by Stats. 1983, Ch. 1246, Sec. 26.)



1797.184

The authority shall develop and, after approval by the commission pursuant to Section 1799.50, adopt all of the following:

(a) Guidelines for disciplinary orders, temporary suspensions, and conditions of probation for EMT-I and EMT-II certificate holders that protects the public health and safety.

(b) Regulations for the issuance of EMT-I and EMT-II certificates by a certifying entity that protects the public health and safety.

(c) Regulations for the recertification of EMT-I and EMT-II certificate holders that protect the public health and safety.

(d) Regulations for disciplinary processes for EMT-I and EMT-II applicants and certificate holders that protect the public health and safety. These disciplinary processes shall be in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2008, Ch. 274, Sec. 10. Effective January 1, 2009.)



1797.185

(a)  The authority shall establish criteria for the statewide recognition of the certification of EMT-P personnel in the basic scope of practice of those personnel. The criteria shall include, but need not be limited to, the following:

(1)  Standards for training, testing, certification, and revocation of certification, as required for statewide recognition of certification. The standards may include designation by the authority of the specific examinations required for certification, including, at the option of the authority, an examination provided by the authority. At the option of the authority, the standards may include a requirement for registration of prehospital emergency care personnel with the authority or other entity designated by the authority.

(2)  Conditions for local accreditation of certified EMT-P personnel which are reasonable in order to maintain medical control and the integrity of the local EMS system, as determined by the authority and approved by the commission.

(3)  Provisions for local accreditation in approved optional scope of practice, if any, as allowed by applicable state regulations and statutes.

(4)  Provisions for the establishment and collection of fees by the appropriate agency, which may be the authority or an entity designated by the authority to collect fees for the authority, for testing, certification, accreditation, and registration with the appropriate state or local agency in the appropriate scope of practice. All fees collected for the authority in a calendar month by any entity designated by the authority pursuant to this section to collect fees for the authority shall be transmitted to the authority for deposit into the Emergency Medical Services Personnel Fund within 30 calendar days following the last day of the calendar month in which the fees were received by the designated entity.

(b)  After January 1, 1991, all regulations for EMT-P personnel adopted by the authority shall, where relevant, include provisions for statewide recognition of certification or authorization for the scope of practice of those personnel.

(c)  On or before July 1, 1991, the authority shall amend all relevant regulations for EMT-P personnel to include criteria developed pursuant to subdivision (c) of Section 1797.7 and subdivision (b) of Section 1797.172 to insure statewide recognition of certification for the scope of practice of those personnel.

(d)  All future regulations for EMT-P personnel adopted by the authority shall, where relevant, include provisions for statewide recognition of certification or authorization for the scope of practice of those personnel.

(Amended by Stats. 1989, Ch. 1362, Sec. 7. Effective October 2, 1989.)



1797.186

All persons described in Sections 1797.170, 1797.171, 1797.172, 1797.182, and 1797.183, whether volunteers, partly paid, or fully paid, shall be entitled to prophylactic medical treatment to prevent the onset of disease, provided that the person demonstrates that he or she was exposed, while in the service of the department or unit, to a contagious disease, as listed in Section 2500 of Title 17 of the California Administrative Code, while performing first aid or cardiopulmonary resuscitation services to any person.

Medical treatment under this section shall not affect the provisions of Division 4 (commencing with Section 3200) or Division 5 (commencing with Section 6300) of the Labor Code or the person’s right to make a claim for work-related injuries, at the time the contagious disease manifests itself.

(Added by Stats. 1985, Ch. 1543, Sec. 1.)



1797.187

A peace officer as described in Section 830.1, subdivision (a) of Section 830.2, or subdivision (g) of Section 830.3 of the Penal Code, while in the service of the agency or local agency which employs him or her, shall be notified by the agency or local agency if the peace officer is exposed to a known carcinogen, as defined by the International Agency for Research on Cancer, or as defined by its director, during the investigation of any place where any controlled substance, as defined in Section 11007 is suspected of being manufactured, stored, transferred, or sold, or any toxic waste spills, accidents, leaks, explosions, or fires.

The Commission on Peace Officers Standards and Training basic training course, and other training courses as the commission determines appropriate, shall include, on or before January 1, 1990, instruction on, but not limited to, the identification and handling of possible carcinogenic materials and the potential health hazards associated with these materials, protective equipment, and clothing available to minimize contamination, handling, and disposing of materials and measures and procedures that can be adopted to minimize exposure to possible hazardous materials.

(Amended by Stats. 1998, Ch. 606, Sec. 4. Effective January 1, 1999.)



1797.188

(a)  As used in this section:

(1) “Prehospital emergency medical care person or personnel” means any of the following: an authorized registered nurse or mobile intensive care nurse, emergency medical technician-I, emergency medical technician-II, emergency medical technician-paramedic, lifeguard, firefighter, or peace officer, as defined or described by Sections 1797.56, 1797.80, 1797.82, 1797.84, 1797.182, and 1797.183, respectively, or a physician and surgeon who provides prehospital emergency medical care or rescue services.

(2) “Reportable disease or condition” or “a disease or condition listed as reportable” means those diseases prescribed by Subchapter 1 (commencing with Section 2500) of Chapter 4 of Title 17 of the California Administrative Code, as may be amended from time to time.

(3) “Exposed” means at risk for contracting the disease, as defined by regulations of the state department.

(4) “Health facility” means a health facility, as defined in Section 1250, including a publicly operated facility.

(b) In addition to the communicable disease testing and notification procedures applicable under Chapter 3.5 (commencing with Section 120260) of Part 1 of Division 105, all prehospital emergency medical care personnel, whether volunteers, partly paid, or fully paid, who have provided emergency medical or rescue services and have been exposed to a person afflicted with a disease or condition listed as reportable, which can, as determined by the county health officer, be transmitted through oral contact or secretions of the body, including blood, shall be notified that they have been exposed to the disease and should contact the county health officer if all the following are satisfied:

(1) The prehospital emergency medical care person, who has rendered emergency medical or rescue services and has been exposed to a person afflicted with a reportable disease or condition, provides the health facility with his or her name and telephone number at the time the patient is transferred from that prehospital emergency medical care person to the admitting health facility; or the party transporting the person afflicted with the reportable disease or condition provides that health facility with the name and telephone number of the prehospital emergency medical care person who provided the emergency medical or rescue services.

(2) The health facility reports the name and telephone number of the prehospital emergency medical care person to the county health officer upon determining that the person to whom the prehospital emergency medical care person provided the emergency medical or rescue services is diagnosed as being afflicted with a reportable disease or condition.

(c) The county health officer shall immediately notify the prehospital emergency medical care person who has provided emergency medical or rescue services and has been exposed to a person afflicted with a disease or condition listed as reportable, which can, as determined by the county health officer, be transmitted through oral contact or secretions of the body, including blood, upon receiving the report from a health facility pursuant to paragraph (1) of subdivision (b). The county health officer shall not disclose the name of the patient or other identifying characteristics to the prehospital emergency medical care person.

Nothing in this section shall be construed to authorize the further disclosure of confidential medical information by the health facility or any prehospital emergency medical care personnel described in this section except as otherwise authorized by law.

In the event of the demise of the person afflicted with the reportable disease or condition, the health facility or county health officer shall notify the funeral director, charged with removing the decedent from the health facility, of the reportable disease prior to the release of the decedent from the health facility to the funeral director.

Notwithstanding Section 1798.206, violation of this section is not a misdemeanor.

(Amended by Stats. 2006, Ch. 102, Sec. 1. Effective January 1, 2007.)



1797.189

(a)  As used in this section:

(1)  “Chief medical examiner-coroner” means the chief medical examiner or the coroner as referred to in subdivision (m) of Section 24000, Section 24010, subdivisions (k), (m), and (n) of Section 24300, subdivisions (k), (m), and (n) of Section 24304, and Sections 27460 to 27530, inclusive, of the Government Code, and Section 102850.

(2)  “Prehospital emergency medical care person or personnel” means any of the following: authorized registered nurse or mobile intensive care nurse, emergency medical technician-I, emergency medical technician-II, emergency medical technician-paramedic, lifeguard, firefighter, or peace officer, as defined or described by Sections 1797.56, 1797.80, 1797.82, 1797.84, 1797.182, and 1797.183, respectively, or a physician and surgeon who provides prehospital emergency medical care or rescue services.

(3)  “Reportable disease or condition” or “a disease or condition listed as reportable” means those diseases specified in Subchapter 1 (commencing with Section 2500) of Chapter 4 of Title 17 of the California Administrative Code, as may be amended from time to time.

(4)  “Exposed” means at risk for contracting a disease, as defined by regulations of the state department.

(5)  “Health facility” means a health facility, as defined in Section 1250, including a publicly operated facility.

(b)  Any prehospital emergency medical care personnel, whether volunteers, partly paid, or fully paid who have provided emergency medical or rescue services and have been exposed to a person afflicted with a disease or condition listed as reportable, that can, as determined by the county health officer, be transmitted through oral contact or secretions of the body, including blood, shall be notified that they have been exposed to the disease and should contact the county health officer if all of the following conditions are met:

(1)  The prehospital emergency medical care person, who has rendered emergency medical or rescue services and has been exposed to a person afflicted with a reportable disease or condition, provides the chief medical examiner-coroner with his or her name and telephone number at the time the patient is transferred from that prehospital medical care person to the chief medical examiner-coroner; or the party transporting the person afflicted with the reportable disease or condition provides that chief medical examiner-coroner with the name and telephone number of the prehospital emergency medical care person who provided the emergency medical or rescue services.

(2)  The chief medical examiner-coroner reports the name and telephone number of the prehospital emergency medical care person to the county health officer upon determining that the person to whom the prehospital emergency medical care person provided the emergency medical or rescue services is diagnosed as being afflicted with a reportable disease or condition.

(c)  The county health officer shall immediately notify the prehospital emergency medical care person who has provided emergency medical or rescue services and has been exposed to a person afflicted with a disease or condition listed as reportable, that can, as determined by the county health officer, be transmitted through oral contact or secretions of the body, including blood, upon receiving the report from a health facility pursuant to paragraph (1) of subdivision (b). The county health officer shall not disclose the name of the patient or other identifying characteristics to the prehospital emergency medical care person.

Nothing in this section shall be construed to authorize the further disclosure of confidential medical information by the chief medical examiner-coroner or any of the prehospital emergency medical care personnel described in this section except as otherwise authorized by law.

The chief medical examiner-coroner, or the county health officer shall notify the funeral director, charged with removing or receiving the decedent afflicted with a reportable disease or condition from the chief medical examiner-coroner, of the reportable disease prior to the release of the decedent from the chief medical examiner-coroner to the funeral director.

Notwithstanding Section 1798.206, violation of this section is not a misdemeanor.

(Amended by Stats. 1996, Ch. 1023, Sec. 173. Effective September 29, 1996.)



1797.190

The authority may establish minimum standards for the training and use of automatic external defibrillators.

(Amended by Stats. 2002, Ch. 718, Sec. 2. Effective January 1, 2003.)



1797.191

(a)  The authority shall establish minimum standards for the training in pediatric first aid, pediatric cardiopulmonary resuscitation (CPR), and preventive health practices required by Section 1596.866.

(b)  (1)  The authority shall establish a process for the ongoing review and approval of training programs in pediatric first aid, pediatric CPR, and preventive health practices as specified in paragraph (2) of subdivision (a) of Section 1596.866 to ensure that those programs meet the minimum standards established pursuant to subdivision (a). The authority shall charge fees equal to its costs incurred for the pediatric first aid and pediatric CPR training standards program and for the ongoing review and approval of these programs.

(2)  The authority shall establish, in consultation with experts in pediatric first aid, pediatric CPR, and preventive health practices, a process to ensure the quality of the training programs, including, but not limited to, a method for assessing the appropriateness of the courses and the qualifications of the instructors.

(c)  (1)  The authority may charge a fee equal to its costs incurred for the preventive health practices program and for the initial review and approval and renewal of approval of the program.

(2)  If the authority chooses to establish a fee process based on the use of course completion cards for the preventive health practices program, the cost shall not exceed seven dollars ($7) per card for each training participant until January 1, 2001, at which time the authority may evaluate its administrative costs. After evaluation of the costs, the authority may establish a new fee scale for the cards so that revenue does not exceed the costs of the ongoing review and approval of the preventive health practices training.

(d)  For the purposes of this section, “training programs” means programs that apply for approval by the authority to provide the training in pediatric first aid, pediatric CPR, or preventive health practices as specified in paragraph (2) of subdivision (a) of Section 1596.866. Training programs include all affiliated programs that also provide any of the authority-approved training required by this division. “Affiliated programs” means programs that are overseen by persons or organizations that have an authority-approved training program in pediatric first aid, pediatric CPR, or preventive health practices. Affiliated programs also include programs that have purchased an authority-approved training program in pediatric first aid, pediatric CPR, or preventive health practices. Training programs and their affiliated programs shall comply with this division and with the regulations adopted by the authority pertaining to training programs in pediatric first aid, pediatric CPR, or preventive health practices.

(e)  The director of the authority may, in accordance with regulations adopted by the authority, deny, suspend, or revoke any approval issued under this division or may place any approved program on probation, upon the finding by the director of the authority of an imminent threat to the public health and safety as evidenced by the occurrence of any of the actions listed in subdivision (f).

(f)  Any of the following actions shall be considered evidence of a threat to the public health and safety, and may result in the denial, suspension, probation, or revocation of a program’s approval or application for approval pursuant to this division.

(1)  Fraud.

(2)  Incompetence.

(3)  The commission of any fraudulent, dishonest, or corrupt act that is substantially related to the qualifications, functions, and duties of training program directors and instructors.

(4)  Conviction of any crime that is substantially related to the qualifications, functions, and duties of training program directors and instructors. The record of conviction or a certified copy of the record shall be conclusive evidence of the conviction.

(5)  Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, this division or the regulations promulgated by the authority pertaining to the review and approval of training programs in pediatric first aid, pediatric CPR, and preventive health practices as specified in paragraph (2) of subdivision (a) of Section 1596.866.

(g)  In order to ensure that adequate qualified training programs are available to provide training in the preventive health practices course to all persons who are required to have that training, the authority may, after approval of the Commission on Emergency Medical Services pursuant to Section 1799.50, establish temporary standards for training programs for use until permanent standards are adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(h)  Persons who, prior to the date on which the amendments to this section enacted in 1998 become operative, have completed a course or courses in preventive health practices as specified in subparagraph (C) of paragraph (2) of subdivision (a) of Section 1596.866, and have a certificate of completion card for a course or courses in preventive health practices, or certified copies of transcripts that identify the number of hours and the specific course or courses taken for training in preventive health practices shall be deemed to have met the requirement for training in preventive health practices.

(Amended by Stats. 1999, Ch. 83, Sec. 106. Effective January 1, 2000.)



1797.192

On or before July 1, 1991, the authority shall adopt standards for a standard statewide scope of practice which shall be utilized for the training and certification testing of EMT-P personnel for certification as EMT-P's. Local EMS systems shall not be required to utilize the entire standard scope of practice. Testing of EMT-P personnel for local accreditation to practice shall only include local operational policies and procedures, and drug, device, or treatment procedures being utilized within that local EMS system pursuant to Sections 1797.172 and 1797.221.

(Added by Stats. 1989, Ch. 1362, Sec. 8. Effective October 2, 1989.)



1797.193

(a)  By July 1, 1992, existing firefighters in this state shall complete a course on the nature of sudden infant death syndrome taught by experts in the field of sudden infant death syndrome. All persons who become firefighters after January 1, 1990, shall complete a course on this topic as part of their basic training as firefighters. The course shall include information on the community resources available to assist families who have lost children to sudden infant death syndrome.

(b)  For purposes of this section, the term “firefighter” has the same meaning as that specified in Section 1797.182.

(c)  When the instruction and training are provided by a local agency, a fee shall be charged sufficient to defray the entire cost of the instruction and training.

(Added by renumbering Section 1797.192 (as added by Stats. 1989, Ch. 1111) by Stats. 1990, Ch. 216, Sec. 61.)



1797.194

The purpose of this section is to provide for the state licensure of EMT-P personnel. Notwithstanding any provision of law, including, but not limited to, Sections 1797.208 and 1797.214, all of the following applies to EMT-P personnel:

(a)  Any reference to EMT-P certification pursuant to this division shall be equivalent to EMT-P licensure pursuant to this division, including, but not limited to, any provision in this division relating to the assessment of fees.

(b)  The statewide examination designated by the authority for licensure of EMT-P personnel and the licensure issued by the authority shall be the single sufficient examination and licensure required for practice as an EMT-P.

(c)  EMT-P licenses shall be renewed every two years upon submission to the authority of proof of satisfactory completion of continuing education or other educational requirements established by regulations of the authority, upon approval by the commission. If the evaluation and recommendations of the authority required pursuant to Section 8 of Chapter 997 of the Statutes of 1993, so concludes, the renewal of EMT-P licenses shall, in addition to continuing education requirements, be contingent upon reexamination at 10-year intervals to ensure competency.

(d)  Every EMT-P licensee may be disciplined by the authority for violations of this division. The proceedings under this subdivision shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the authority shall have all the powers granted therein for this purpose.

(e)  Nothing in this section shall be construed to extend the scope of practice of an EMT-P beyond prehospital settings, as defined by regulations of the authority.

(f)  Nothing in this section shall be construed to alter or interfere with the local EMS agency’s ability to locally accredit licensed EMT-Ps.

(g)  Nothing in this section shall be construed to hinder the ability of the medical director of the local EMS agency to maintain medical control within the local EMS system in accordance with this division, including, but not limited to, Chapter 5 (commencing with Section 1798).

(Added by Stats. 1994, Ch. 709, Sec. 4. Effective January 1, 1995.)



1797.195

(a)  Notwithstanding any other provision of law to the contrary, an EMT-I, EMT-II, or EMT-P may provide emergency medical care pursuant to this section in the emergency department of a hospital that meets the definition of small and rural hospital pursuant to Section 1188.855, except that in the case of a hospital meeting the definition contained in Section 1188.855 the population of the incorporated place or census designated place where the hospital is located shall not have increased to more than 20,000 since 1980, and all of the following conditions are met:

(1)  The EMT-I, EMT-II, or EMT-P is on duty as a prehospital emergency medical care provider.

(2)  The EMT-I, EMT-II, or EMT-P shall function under direct supervision as defined in hospital protocols that have been issued pursuant to paragraph (3), and only where the physician and surgeon or the registered nurse determines that the emergency department is faced with a patient crisis, and that the services of the EMT-I, EMT-II, or EMT-P are necessary to temporarily meet the health care needs of the patients in the emergency department.

(3)  The utilization of an EMT-I, EMT-II, or EMT-P in the emergency department is done pursuant to hospital protocols that have been developed by the hospital’s nursing staff, the physician and surgeon medical director of the emergency department, and the administration of the hospital, with the approval of the medical staff, and that shall include at least all of the following:

(A)  A requirement that the EMT-I, EMT-II, or EMT-P successfully complete a hospital training program on the protocols and procedures of the hospital emergency department. The program shall include, but not be limited to, features of the protocols for which the EMT-I, EMT-II, or EMT-P has not previously received training and a postprogram evaluation.

(B)  A requirement that the EMT-I, EMT-II, or EMT-P annually demonstrates and documents to the hospital competency in the emergency department procedures.

(C)  The emergency medical care to be provided in the emergency department by the EMT-I, EMT-II, or EMT-P shall be set forth or referenced in the protocols and shall be limited to that which is otherwise authorized by their certification or licensure as defined in statute or regulation. The protocols shall not include patient assessment in this setting, except when the assessment is directly related to the specific task the EMT-I, EMT-II, and EMT-P is performing.

(D)  A process for continuity of patient care when the EMT-I, EMT-II, or EMT-P is called to an off-site emergency situation.

(E)  Procedures for the supervision of the EMT-I, EMT-II, or EMT-P.

(4)  The protocols for utilization of an EMT-I, EMT-II, or EMT-P in the emergency department are developed in consultation with the medical director of the local EMS agency and the emergency medical care committee, if a committee has been formed.

(5)  A written contract shall be in effect relative to the services provided pursuant to this section, between the ambulance company and the hospital, where the EMT-I, EMT-II, or EMT-P is employed by an ambulance company that is not owned by the hospital.

(b)  When services of emergency personnel are called upon pursuant to this section, responsibility for the medical direction of the EMT-I, EMT-II, or EMT-P rests with the hospital, pursuant to the hospital protocols as set forth in paragraph (3) of subdivision (a).

(c)  Although this section authorizes the provision of services in an emergency department of certain small and rural hospitals, nothing in this section is intended to expand or restrict the types of services or care to be provided by EMT-I, EMT-II, or EMT-P pursuant to this article.

(Added by Stats. 1995, Ch. 239, Sec. 2. Effective January 1, 1996.)



1797.196

(a) For purposes of this section, “AED” or “defibrillator” means an automated or automatic external defibrillator.

(b) In order to ensure public safety, any person or entity that acquires an AED is not liable for any civil damages resulting from any acts or omissions in the rendering of the emergency care under subdivision (b) of Section 1714.21 of the Civil Code, if that person or entity does all of the following:

(1) Complies with all regulations governing the placement of an AED.

(2) Ensures all of the following:

(A) That the AED is maintained and regularly tested according to the operation and maintenance guidelines set forth by the manufacturer, the American Heart Association, and the American Red Cross, and according to any applicable rules and regulations set forth by the governmental authority under the federal Food and Drug Administration and any other applicable state and federal authority.

(B) That the AED is checked for readiness after each use and at least once every 30 days if the AED has not been used in the preceding 30 days. Records of these checks shall be maintained.

(C) That any person who renders emergency care or treatment on a person in cardiac arrest by using an AED activates the emergency medical services system as soon as possible, and reports any use of the AED to the licensed physician and to the local EMS agency.

(D) For every AED unit acquired up to five units, no less than one employee per AED unit shall complete a training course in cardiopulmonary resuscitation and AED use that complies with the regulations adopted by the Emergency Medical Service Authority and the standards of the American Heart Association or the American Red Cross. After the first five AED units are acquired, for each additional five AED units acquired, one employee shall be trained beginning with the first AED unit acquired. Acquirers of AED units shall have trained employees who should be available to respond to an emergency that may involve the use of an AED unit during normal operating hours.

(E) That there is a written plan that describes the procedures to be followed in the event of an emergency that may involve the use of an AED, to ensure compliance with the requirements of this section. The written plan shall include, but not be limited to, immediate notification of 911 and trained office personnel at the start of AED procedures.

(3) When an AED is placed in a building, building owners shall ensure that tenants annually receive a brochure, approved as to content and style by the American Heart Association or American Red Cross, which describes the proper use of an AED, and also ensure that similar information is posted next to any installed AED.

(4) When an AED is placed in a building, no less than once a year, building owners shall notify their tenants as to the location of AED units in the building.

(5) When an AED is placed in a public or private K–12 school, the principal shall ensure that the school administrators and staff annually receive a brochure, approved as to content and style by the American Heart Association or the American Red Cross, that describes the proper use of an AED. The principal shall also ensure that similar information is posted next to every AED. The principal shall, at least annually, notify school employees as to the location of all AED units on the campus. The principal shall designate the trained employees who shall be available to respond to an emergency that may involve the use of an AED during normal operating hours. As used in this paragraph, “normal operating hours” means during the hours of classroom instruction and any school-sponsored activity occurring on school grounds.

(c) Any person or entity that supplies an AED shall do all of the following:

(1) Notify an agent of the local EMS agency of the existence, location, and type of AED acquired.

(2) Provide to the acquirer of the AED all information governing the use, installation, operation, training, and maintenance of the AED.

(d) A violation of this provision is not subject to penalties pursuant to Section 1798.206.

(e) The protections specified in this section do not apply in the case of personal injury or wrongful death that results from the gross negligence or willful or wanton misconduct of the person who renders emergency care or treatment by the use of an AED.

(f) Nothing in this section or Section 1714.21 of the Civil Code may be construed to require a building owner or a building manager to acquire and have installed an AED in any building.

(Amended (as amended by Stats. 2006, Ch. 85, Sec. 1) by Stats. 2012, Ch. 71, Sec. 1. Effective January 1, 2013.)



1797.197

(a) The authority shall establish training and standards for all prehospital emergency medical care personnel, as defined in paragraph (2) of subdivision (a) of Section 1797.189, regarding the characteristics and method of assessment and treatment of anaphylactic reactions and the use of epinephrine. The authority shall promulgate regulations regarding these matters for use by all prehospital emergency medical care personnel.

(b) (1) The authority shall develop and, after approval by the commission pursuant to Section 1799.50, adopt training and standards for all prehospital emergency medical care personnel, as defined in paragraph (2) of subdivision (a) of Section 1797.189, regarding the use and administration of naloxone hydrochloride and other opioid antagonists. The authority shall promulgate regulations regarding these matters for use by all prehospital emergency medical care personnel. The authority may adopt existing training and standards for prehospital emergency medical care personnel regarding the statewide use and administration of naloxone hydrochloride or another opioid antagonist to satisfy the requirements of this section.

(2) The medical director of a local EMS agency may, pursuant to Section 1797.221, approve or conduct a trial study of the use and administration of naloxone hydrochloride or other opioid antagonists by any level of prehospital emergency medical care personnel. Training received by prehospital emergency medical care personnel specific to the use and administration of naloxone hydrochloride or another opioid antagonist during this trial study may be used towards satisfying the training requirements established pursuant to paragraph (1) regarding the use and administration of naloxone hydrochloride and other opioid antagonists by prehospital emergency medical care personnel.

(3) The training described in paragraphs (1) and (2) shall satisfy the requirements of paragraph (1) of subdivision (d) of Section 1714.22 of the Civil Code.

(Amended by Stats. 2014, Ch. 491, Sec. 2. Effective January 1, 2015.)



1797.197a

(a) For purposes of this section, the following definitions shall apply:

(1) “Anaphylaxis” means a potentially life-threatening hypersensitivity or allergic reaction to a substance.

(A) Symptoms of anaphylaxis may include shortness of breath, wheezing, difficulty breathing, difficulty talking or swallowing, hives, itching, swelling, shock, or asthma.

(B) Causes of anaphylaxis may include, but are not limited to, insect stings or bites, foods, drugs, and other allergens, as well as idiopathic or exercise-induced anaphylaxis.

(2) “Epinephrine auto-injector” means a disposable drug delivery system with a spring-activated concealed needle that is designed for emergency administration of epinephrine to provide rapid, convenient first aid for persons suffering from anaphylaxis.

(3) “Lay rescuer” means any person who has met the training standards and other requirements of this section but who is not otherwise licensed or certified to use an epinephrine auto-injector on another person.

(4) “Prehospital emergency medical care person” has the same meaning as defined in paragraph (2) of subdivision (a) of Section 1797.189.

(b) A prehospital emergency medical care person or lay rescuer may use an epinephrine auto-injector to render emergency care to another person if all of the following requirements are met:

(1) The epinephrine auto-injector is legally obtained by prescription from an authorized health care provider. An authorized health care provider may issue a prescription for an epinephrine auto-injector to a person described in this subdivision for the purpose of rendering emergency care to another person, upon presentation of current certification demonstrating that person is trained and qualified to administer an epinephrine auto-injector as a prehospital emergency medical care person or lay rescuer, pursuant to this section or any other statute or regulation.

(2) The epinephrine auto-injector is used on another, with the expressed or implied consent of that person, to treat anaphylaxis.

(3) The epinephrine auto-injector is stored and maintained as directed by the manufacturer’s instructions for that product.

(4) The person using the epinephrine auto-injector has successfully completed a course of training with an authorized training provider, as described in subdivision (c), and has current certification of training issued by the provider.

(5) The epinephrine auto-injectors obtained by prehospital emergency medical care personnel pursuant to Section 4119.3 of the Business and Professions Code shall be used only when functioning outside the course of the person’s occupational duties, or as a volunteer, pursuant to this section.

(6) The Emergency Medical Services System is activated as soon as practicable when an epinephrine auto-injector is used.

(c) (1) The authorized training providers shall be approved, and the minimum standards for training and the use and administration of epinephrine auto-injectors pursuant to this section shall be established and approved, by the California Emergency Medical Services (EMS) Authority. The authority may designate existing training standards for the use and administration of epinephrine auto-injectors by prehospital emergency medical care personnel to satisfy the requirements of this section.

(2) The minimum training and requirements shall include all of the following components:

(A) Techniques for recognizing circumstances, signs, and symptoms of anaphylaxis.

(B) Standards and procedures for proper storage and emergency use of epinephrine auto-injectors.

(C) Emergency followup procedures, including activation of the Emergency Medical Services System, by calling the emergency 9-1-1 telephone number or otherwise alerting and summoning more advanced medical personnel and services.

(D) Compliance with all regulations governing the training, indications, use, and precautions concerning epinephrine auto-injectors.

(E) Written material covering the information required under this provision, including the manufacturer product information sheets on commonly available models of epinephrine auto-injectors.

(F) Completion of a training course in cardiopulmonary resuscitation and the use of an automatic external defibrillator (AED) for infants, children, and adults that complies with regulations adopted by the EMS Authority and the standards of the American Heart Association or the American Red Cross, and a current certification for that training.

(3) Training certification shall be valid for no more than two years, after which recertification with an authorized training provider is required.

(4) The director of the authority may, in accordance with regulations adopted by the authority, deny, suspend, or revoke any approval issued under this subdivision or may place any approved training provider on probation upon a finding by the director of an imminent threat to public health and safety, as evidenced by any of the following:

(A) Fraud.

(B) Incompetence.

(C) The commission of any fraudulent, dishonest, or corrupt act that is substantially related to the qualifications, functions, or duties of training program directors or instructors.

(D) Conviction of any crime that is substantially related to the qualifications, functions, or duties of training program directors or instructors. The record of conviction or a certified copy of the record shall be conclusive evidence of the conviction.

(E) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this section or the regulations promulgated by the authority pertaining to the review and approval of training programs in anaphylaxis and the use and administration of epinephrine auto-injectors, as described in this subdivision.

(d) (1) The authority shall assess a fee pursuant to regulation sufficient to cover the reasonable costs incurred by the authority for the ongoing review and approval of training and certification under subdivision (c).

(2) The fees shall be deposited in the Specialized First Aid Training Program Approval Fund, which is hereby created in the State Treasury. All moneys deposited in the fund shall be made available, upon appropriation, to the authority for purposes described in paragraph (1).

(3) The authority may transfer unused portions of the Specialized First Aid Training Program Approval Fund to the Surplus Money Investment Fund. Funds transferred to the Surplus Money Investment Fund shall be placed in a separate trust account, and shall be available for transfer to the Specialized First Aid Training Program Approval Fund, together with the interest earned, when requested by the authority.

(4) The authority shall maintain a reserve balance in the Specialized First Aid Training Program Approval Fund of 5 percent of annual revenues. Any increase in the fees deposited in the Specialized First Aid Training Program Approval Fund shall be effective upon determination by the authority that additional moneys are required to fund expenditures pursuant to subdivision (c).

(e) This section shall not apply to a school district or county office of education, or its personnel, that provides and utilizes epinephrine auto-injectors to provide emergency medical aid pursuant to Section 49414 of the Education Code.

(f) This section shall not be construed to limit or restrict the ability of prehospital emergency medical care personnel, under any other statute or regulation, to administer epinephrine, including the use of epinephrine auto-injectors, or to require additional training or certification beyond what is already required under the other statute or regulation.

(Added by Stats. 2013, Ch. 725, Sec. 3. Effective January 1, 2014.)









CHAPTER 3.75 - Trauma Care Fund

1797.198

The Legislature finds and declares all of the following:

(a) Trauma care is an essential public service. It is as vital to the safety of the public as the services provided by law enforcement and fire departments. In communities with access to trauma centers, mortality and morbidity rates from traumatic injuries are significantly reduced. For the same reasons that each community in California needs timely access to the services of skilled police, paramedics, and fire personnel, each community needs access to the services provided by certified trauma centers.

(b) Trauma centers save lives by providing immediate coordination of highly specialized care for the most life-threatening injuries.

(c) Trauma centers save lives, and also save money, because access to trauma care can mean the difference between full recovery from a traumatic injury, and serious disability necessitating expensive long-term care.

(d) Trauma centers do their job most effectively as part of a system that includes a local plan with a means of immediately identifying trauma cases and transporting those patients to the nearest trauma center.

(e) It is essential for persons in need of trauma care to receive that care within the 60-minute period immediately following injury. It is during this period, referred to as the “golden hour,” when the potential for survival is greatest, and the need for treatment for shock or injury is most critical.

(f) It is the intent of the Legislature in enacting this act to promote access to trauma care by ensuring the availability of services through EMS agency-designated trauma centers.

(Amended by Stats. 2005, Ch. 80, Sec. 1.1. Effective July 19, 2005.)



1797.199

(a) There is hereby created in the State Treasury, the Trauma Care Fund, which, notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated without regard to fiscal years to the authority for the purposes specified in subdivision (c).

(b) The fund shall contain any moneys deposited in the fund pursuant to appropriation by the Legislature or from any other source, as well as, notwithstanding Section 16305.7 of the Government Code, any interest and dividends earned on moneys in the fund.

(c) Moneys in the fund shall be expended by the authority to provide for allocations to local EMS agencies, for distribution to local EMS agency-designated trauma centers provided for by this chapter.

(d) Within 30 days of the effective date of the enactment of an appropriation for purposes of implementing this chapter, the authority shall request all local EMS agencies with an approved trauma plan, that includes at least one designated trauma center, to submit within 45 days of the request the total number of trauma patients and the number of trauma patients at each facility that were reported to the local trauma registry for the most recent fiscal year for which data are available, pursuant to Section 100257 of Title 22 of the California Code of Regulations. However, the local EMS agency’s report shall not include any registry entry that is in reference to a patient who is discharged from the trauma center’s emergency department without being admitted to the hospital unless the nonadmission is due to the patient’s death or transfer to another facility. Any local EMS agency that fails to provide these data shall not receive funding pursuant to this section.

(e) Except as provided in subdivision (m), the authority shall distribute all funds to local EMS agencies with an approved trauma plan that includes at least one designated trauma center in the local EMS agency’s jurisdiction as of July 1 of the fiscal year in which funds are to be distributed.

(1) The amount provided to each local EMS agency shall be in the same proportion as the total number of trauma patients reported to the local trauma registry for each local EMS agency’s area of jurisdiction compared to the total number of all trauma patients statewide as reported under subdivision (d).

(2) The authority shall send a contract to each local EMS agency that is to receive funds within 30 days of receiving the required data and shall distribute the funds to a local EMS agency within 30 days of receiving a signed contract and invoice from the agency.

(f) Local EMS agencies that receive funding under this chapter shall distribute all those funds to eligible trauma centers, except that an agency may expend 1 percent for administration. It is the intent of the Legislature that the funds distributed to eligible trauma centers be spent on trauma services. The funds shall not be used to supplant existing funds designated for trauma services or for training ordinarily provided by the trauma hospital. The local EMS agency shall utilize a competitive grant-based system. All grant proposals shall demonstrate that funding is needed because the trauma center cares for a high percentage of uninsured patients. Local EMS agencies shall determine distribution of funds based on whether the grant proposal satisfies one or more of the following criteria:

(1) The preservation or restoration of specialty physician and surgeon oncall coverage that is demonstrated to be essential for trauma services within a specified hospital.

(2) The acquisition of equipment that is demonstrated to be essential for trauma services within a specified hospital.

(3) The creation of overflow or surge capacity to allow a trauma hospital to respond to mass casualties resulting from an act of terrorism or natural disaster.

(4) The coordination or payment of emergency, nonemergency, and critical care ambulance transportation that would allow for the time-urgent movement or transfer of critically injured patients to trauma centers outside of the originating region so that specialty services or a higher level of care may be provided as necessary without undue delay.

(g) A trauma center shall be eligible for funding under this section if it is designated as a trauma center by a local EMS agency pursuant to Section 1798.165 and complies with the requirements of this section. Both public and private hospitals designated as trauma centers shall be eligible for funding.

(h) A trauma center that receives funding under this section shall agree to remain a trauma center through June 30 of the fiscal year in which it receives funding. If the trauma center ceases functioning as a trauma center, it shall pay back to the local EMS agency a pro rata portion of the funding that has been received. If there are one or more trauma centers remaining in the local EMS agency’s service area, the local EMS agency shall distribute the funds among the other trauma centers. If there is no other trauma center within the local EMS agency’s service area, the local EMS agency shall return the moneys to the authority.

(i) In order to receive funds pursuant to this section, an eligible trauma center shall submit, pursuant to a contract between the trauma center and the local EMS agency, relevant and pertinent data requested by the local EMS agency. A trauma center shall demonstrate that it is appropriately submitting data to the local EMS agency’s trauma registry and a local EMS agency shall audit the data annually within two years of a distribution from the local EMS agency to a trauma center. Any trauma center receiving funding pursuant to this section shall report to the local EMS agency how the funds were used to support trauma services.

(j) It is the intent of the Legislature that all moneys appropriated to the fund be distributed to local EMS agencies during the same year the moneys are appropriated. To the extent that any moneys are not distributed by the authority during the fiscal year in which the moneys are appropriated, the moneys shall remain in the fund and be eligible for distribution pursuant to this section during subsequent fiscal years.

(k) By October 31, 2002, the authority shall develop criteria for the standardized reporting of trauma patients to local trauma registries. The authority shall seek input from local EMS agencies to develop the criteria. All local EMS agencies shall utilize the trauma patient criteria for reporting trauma patients to local trauma registries by July 1, 2003.

(l) By December 31 of the fiscal year following any fiscal year in which funds are distributed pursuant to this section, a local EMS agency that has received funds from the authority pursuant to this chapter shall provide a report to the authority that details the amount of funds distributed to each trauma center, the amount of any balance remaining, and the amount of any claims pending, if any, and describes how the respective centers used the funds to support trauma services. The report shall also describe the local EMS agency’s mechanism for distributing the funds to trauma centers, a description of their audit process and criteria, and a summary of the most recent audit results.

(m) The authority may retain from any appropriation to the fund an amount sufficient to implement this section, up to two hundred eighty thousand dollars ($280,000). This amount may be adjusted to reflect any increases provided for wages or operating expenses as part of the authority’s budget process.

(Amended by Stats. 2005, Ch. 80, Sec. 1.2. Effective July 19, 2005.)






CHAPTER 4 - Local Administration

ARTICLE 1 - Local EMS Agency

1797.200

Each county may develop an emergency medical services program. Each county developing such a program shall designate a local EMS agency which shall be the county health department, an agency established and operated by the county, an entity with which the county contracts for the purposes of local emergency medical services administration, or a joint powers agency created for the administration of emergency medical services by agreement between counties or cities and counties pursuant to the provisions of Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 1980, Ch. 1260.)



1797.201

Upon the request of a city or fire district that contracted for or provided, as of June 1, 1980, prehospital emergency medical services, a county shall enter into a written agreement with the city or fire district regarding the provision of prehospital emergency medical services for that city or fire district. Until such time that an agreement is reached, prehospital emergency medical services shall be continued at not less than the existing level, and the administration of prehospital EMS by cities and fire districts presently providing such services shall be retained by those cities and fire districts, except the level of prehospital EMS may be reduced where the city council, or the governing body of a fire district, pursuant to a public hearing, determines that the reduction is necessary.

Notwithstanding any provision of this section the provisions of Chapter 5 (commencing with Section 1798) shall apply.

(Added by Stats. 1980, Ch. 1260.)



1797.202

(a)  Every local EMS agency shall have a full- or part-time licensed physician and surgeon as medical director, who has substantial experience in the practice of emergency medicine, as designated by the county or by the joint powers agreement, to provide medical control and to assure medical accountability throughout the planning, implementation and evaluation of the EMS system. The authority director may waive the requirement that the medical director have substantial experience in the practice of emergency medicine if the requirement places an undue hardship on the county or counties.

(b)  The medical director of the local EMS agency may appoint one or more physicians and surgeons as assistant medical directors to assist the medical director with the discharge of the duties of medical director or to assume those duties during any time that the medical director is unable to carry out those duties as the medical director deems necessary.

(c)  The medical director may assign to administrative staff of the local EMS agency for completion under the supervision of the medical director, any administrative functions of his or her duties which do not require his or her professional judgment as medical director.

(Amended by Stats. 1989, Ch. 1362, Sec. 9. Effective October 2, 1989.)



1797.204

The local EMS agency shall plan, implement, and evaluate an emergency medical services system, in accordance with the provisions of this part, consisting of an organized pattern of readiness and response services based on public and private agreements and operational procedures.

(Added by Stats. 1980, Ch. 1260.)



1797.206

The local EMS agency shall be responsible for implementation of advanced life support systems and limited advanced life support systems and for the monitoring of training programs.

(Amended by Stats. 1983, Ch. 1246, Sec. 27.)



1797.208

The local EMS agency shall be responsible for determining that the operation of training programs at the EMT-I, EMT-II, and EMT-P levels are in compliance with this division, and shall approve the training programs if they are found to be in compliance with this division. The training program at the California Highway Patrol Academy shall be exempt from the provisions of this section.

(Amended by Stats. 1986, Ch. 248, Sec. 131.)



1797.210

(a)  The medical director of the local EMS agency shall issue a certificate, except an EMT-P certificate, to an individual upon proof of satisfactory completion of an approved training program, passage of the certifying examination designated by the authority, completion of any other requirements for certification established by the authority, and a determination that the individual is not precluded from certification for any of the reasons listed in Section 1798.200. The certificate shall be proof of the individual’s initial competence to perform at the designated level.

(b)  The medical director of the local EMS agency shall, at the interval specified by the authority, recertify an EMT-I or EMT-II upon proof of the individual’s satisfactory passage of the examination for recertification designated by the authority, completion of any continuing education or other requirements for recertification established by the authority, and a determination that the individual is not precluded from recertification because of any of the reasons listed in Section 1798.200.

(Amended by Stats. 1993, Ch. 64, Sec. 5. Effective June 30, 1993.)



1797.211

Each local EMS agency shall submit certificate status updates to the authority within three working days after a final determination is made regarding a certification disciplinary action taken by the medical director that results in a change to an EMT-I or EMT-II certificate status.

(Added by Stats. 2008, Ch. 274, Sec. 11. Effective January 1, 2009.)



1797.212

The local EMS agency may establish a schedule of fees for certification in an amount sufficient to cover the reasonable cost of administering the certification provisions of this division. However, a local EMS agency shall not collect fees for the certification or recertification of an EMT-P.

(Amended by Stats. 1993, Ch. 64, Sec. 6. Effective June 30, 1993.)



1797.213

(a)  Any local EMS agency conducting a program pursuant to this article may provide courses of instruction and training leading to certification as an EMT-I, EMT-II, EMT-P, or authorized registered nurse. When such instruction and training are provided, a fee may be charged sufficient to defray the cost of such instruction and training.

(b)  Effective July 1, 1990, any courses of instruction and training leading to certification as an EMT-I, EMT-II, EMT-P, or authorized registered nurse shall include a course of training on the nature of sudden infant death syndrome which is developed by the California SIDS program in the State Department of Health Services in consultation with experts in the field of sudden infant death syndrome, and effective January 1, 1990, any individual certified as an EMT-I, EMT-II, EMT-P, or authorized registered nurse shall complete that course of training. The course shall include information on the community resources available to assist families who have lost a child to sudden infant death syndrome. An individual who was certified as an EMT-I, EMT-II, EMT-P, or authorized registered nurse prior to January 1, 1990, shall complete supplementary training on this topic on or before January 1, 1992.

(Amended by Stats. 1989, Ch. 1111, Sec. 6.)



1797.214

A local EMS agency may require additional training or qualifications, for the use of drugs, devices, or skills in either the standard scope of practice or a local EMS agency optional scope of practice, which are greater than those provided in this chapter as a condition precedent for practice within such EMS area in an advanced life support or limited advanced life support prehospital care system consistent with standards adopted pursuant to this division.

(Amended by Stats. 1989, Ch. 1362, Sec. 11. Effective October 2, 1989.)



1797.215

Notwithstanding any other provision of law, EMT-I's, EMT-II's, and EMT-P’s shall be required to renew their cardiopulmonary resuscitation certificate no more than once every two years.

(Added by Stats. 1983, Ch. 774, Sec. 1.)



1797.216

Public safety agencies that are certifying entities may certify and recertify public safety personnel as EMT-I. The state fire marshal, subject to policy guidance and advice from the State Board of Fire Services, may certify and recertify fire safety personnel as EMT-I. All persons certified shall have completed a program of training approved by the local EMS agency or the authority and have passed a competency-based examination.

(Amended by Stats. 2008, Ch. 274, Sec. 12. Effective January 1, 2009.)



1797.217

(a) Every certifying entity shall submit to the authority certification data required by Section 1797.117.

(b) The authority shall collect fees from each certifying entity for the certification and certification renewal of each EMT-I and EMT-II in an amount sufficient to support the authority’s central registry program and the local EMS agency administrative law judge reimbursement program. Separate additional fees may be charged, at the option of the authority, for services that are not shared by all applicants.

(c) The authority’s fees shall be established in regulations, and fees charged for individual services shall be set so that the total fees charged shall not exceed the authority’s actual total cost for the authority’s central registry program, state and federal criminal offender record information search response program, and the local EMS agency administrative law judge reimbursement program.

(d) In addition to any fees collected by EMT-I or EMT-II certifying entities to support their certification, recertification, or enforcement programs, EMT-I or EMT-II certifying entities shall collect fees to support the authority’s central registry program, and the local EMS agency administrative law judge reimbursement program. In lieu of collecting fees from an individual, pursuant to an employer choice, a collective bargaining agreement, or other employment contract, the certifying entity shall provide the appropriate fees to the authority pursuant to this subdivision.

(e) All fees collected for or provided to the authority in a calendar month by an EMT-I or EMT-II certifying entity pursuant to this section shall be transmitted to the authority for deposit into the Emergency Medical Technician Certification Fund within 30 calendar days following the last day of the calendar month in which the fees were received by the certifying entity, unless a contract between the certifying entity and the authority specifies a different timeframe.

(f) At the option of the authority, fees may be collected for the authority by an entity that contracts with the authority to provide any of the services associated with the registry program, or the state and federal criminal offender record information search response program, or the local EMS agency administrative law judge reimbursement program. All fees collected for the authority in a calendar month by any entity designated by the authority pursuant to this section to collect fees for the authority shall be transmitted to the authority for deposit into the Emergency Medical Technician Certification Fund within 30 calendar days following the last day of the calendar month in which the fees were received by the designated entity, unless the contract between the entity and the authority specifies a different timeframe.

(g) The authority shall annually evaluate fees to determine if the fee is sufficient to fund the actual costs of the authority’s central registry program, state and federal criminal offender record information search response program, and local EMS agency administrative law judge reimbursement program. If the evaluation shows that the fees are excessive or are insufficient to fund the actual costs of these programs, then the fees will be adjusted accordingly through the rulemaking process as outlined in the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(h) The Emergency Medical Technician Certification Fund is hereby created in the State Treasury. All moneys deposited in the fund shall be made available, upon appropriation, to the authority for purposes of the central registry program, state and federal criminal offender record information search response program, and the local EMS agency administrative law judge reimbursement program. The local EMS agency administrative law judge reimbursement program is solely for the purpose of making reimbursements to local emergency medical service agencies for actual administrative law judge costs regarding EMT-I or EMT-II disciplinary action appeals. Reimbursement to the local emergency medical service agencies shall only be made if adequate funds are available from fees collected for the authority’s local EMS agency administrative law judge reimbursement program.

(i) The authority may transfer unused portions of the Emergency Medical Technician Certification Fund to the Surplus Money Investment Fund. Funds transferred to the Surplus Money Investment Fund shall be placed in a separate trust account, and shall be available for transfer to the Emergency Medical Technician Certification Fund, together with interest earned, when requested by the authority.

(j) The authority shall maintain a reserve balance in the Emergency Medical Technician Certification Fund of 5 percent of annual revenues. Any increase in the fees deposited in the Emergency Medical Technician Certification Fund shall be effective upon a determination by the authority that additional moneys are required to fund expenditures of this section.

(Amended by Stats. 2011, Ch. 296, Sec. 150. Effective January 1, 2012.)



1797.218

Any local EMS agency may authorize an advanced life support or limited advanced life support program which provides services utilizing EMT-II or EMT-P, or both, for the delivery of emergency medical care to the sick and injured at the scene of an emergency, during transport to a general acute care hospital, during interfacility transfer, while in the emergency department of a general acute care hospital until care responsibility is assumed by the regular staff of that hospital, and during training within the facilities of a participating general acute care hospital.

(Amended by Stats. 1983, Ch. 1246, Sec. 34.)



1797.219

All investigatory and disciplinary processes for EMT-I and EMT-II certificate holders shall be, subject to Chapter 9.6 (commencing with Section 3250) of Division 4 of Title 1 of the Government Code, with respect to certificate holders who are firefighters otherwise subject to these provisions, and Chapter 9.7 (commencing with Section 3300) of Division 4 of Title 1 of the Government Code, with respect to certificate holders who are peace officers otherwise subject to these provisions.

(Added by Stats. 2008, Ch. 274, Sec. 14. Effective January 1, 2009.)



1797.220

The local EMS agency, using state minimum standards, shall establish policies and procedures approved by the medical director of the local EMS agency to assure medical control of the EMS system. The policies and procedures approved by the medical director may require basic life support emergency medical transportation services to meet any medical control requirements including dispatch, patient destination policies, patient care guidelines, and quality assurance requirements.

(Amended by Stats. 1988, Ch. 1390, Sec. 5.)



1797.221

The medical director of the local EMS agency may approve or conduct any scientific or trial study of the efficacy of the prehospital emergency use of any drug, device, or treatment procedure within the local EMS system, utilizing any level of prehospital emergency medical care personnel. The study shall be consistent with any requirements established by the authority for scientific or trial studies conducted within the prehospital emergency medical care system, and, where applicable, with Article 5 (commencing with Section 111550) of Chapter 6 of Part 5 of Division 104. No drug, device, or treatment procedure which has been specifically excluded by the authority from usage in the EMS system shall be included in such a study.

(Amended by Stats. 1996, Ch. 1023, Sec. 174. Effective September 29, 1996.)



1797.222

A county, upon the recommendation of its local EMS agency, may adopt ordinances governing the transport of a patient who is receiving care in the field from prehospital emergency medical personnel, when the patient meets specific criteria for trauma, burn, or pediatric centers adopted by the local EMS agency.

The ordinances shall, to the extent possible, ensure that individual patients receive appropriate medical care while protecting the interests of the community at large by making maximum use of available emergency medical care resources. These ordinances shall be consistent with Sections 1797.106, 1798.100, and 1798.102, and shall not conflict with any state regulations or any guidelines adopted by the Emergency Medical Service Authority.

This section shall not be construed as prohibiting the helicopter program of the Department of the California Highway Patrol from a role in providing emergency medical services when the best medically qualified person at the scene of an accident determines it is in the best interests of any injured party.

(Added by Stats. 1983, Ch. 1237, Sec. 2.)



1797.224

A local EMS agency may create one or more exclusive operating areas in the development of a local plan, if a competitive process is utilized to select the provider or providers of the services pursuant to the plan. No competitive process is required if the local EMS agency develops or implements a local plan that continues the use of existing providers operating within a local EMS area in the manner and scope in which the services have been provided without interruption since January 1, 1981. A local EMS agency which elects to create one or more exclusive operating areas in the development of a local plan shall develop and submit for approval to the authority, as part of the local EMS plan, its competitive process for selecting providers and determining the scope of their operations. This plan shall include provisions for a competitive process held at periodic intervals. Nothing in this section supersedes Section 1797.201.

(Added by Stats. 1984, Ch. 1349, Sec. 3.)



1797.226

Without altering or otherwise affecting the meaning of any portion of this division as to any other county, as to San Bernardino County only, it shall be competent for any local EMS agency which establishes exclusive operating areas pursuant to Section 1797.224 to determine the following:

(a)  That a minor alteration in the level of life support personnel or equipment, which does not significantly reduce the level of care available, shall not constitute a change in the manner and scope of providing services.

(b)  That a successor to a previously existing emergency services provider shall qualify as an existing provider if the successor has continued uninterrupted the emergency transportation previously supplied by the prior provider.

(Added by Stats. 1986, Ch. 965, Sec. 1.)






ARTICLE 2 - Local Emergency Medical Services Planning

1797.250

In each designated EMS area, the local EMS agency may develop and submit a plan to the authority for an emergency medical services system according to the guidelines prescribed pursuant to Section 1797.103.

(Added by Stats. 1980, Ch. 1260.)



1797.252

The local EMS agency shall, consistent with such plan, coordinate and otherwise facilitate arrangements necessary to develop the emergency medical services system.

(Added by Stats. 1980, Ch. 1260.)



1797.254

Local EMS agencies shall annually submit an emergency medical services plan for the EMS area to the authority, according to EMS Systems, Standards, and Guidelines established by the authority.

(Amended by Stats. 1996, Ch. 197, Sec. 2. Effective July 22, 1996.)



1797.256

A local EMS agency may review applications for grants and contracts for federal, state, or private funds concerning emergency medical services or related activities in its EMS area.

(Added by Stats. 1980, Ch. 1260.)



1797.257

A local EMS agency which elects to implement a trauma care system on or after the effective date of the regulations adopted pursuant to Section 1798.161 shall develop and submit a plan for that trauma care system to the authority according to the requirements of the regulations prior to the implementation of that system.

(Added by Stats. 1984, Ch. 1735, Sec. 3. Effective September 30, 1984.)



1797.258

After the submission of an initial trauma care system plan, a local EMS agency which has implemented a trauma care system shall annually submit to the authority an updated plan which identifies all changes, if any, to be made in the trauma care system.

(Added by Stats. 1984, Ch. 1735, Sec. 4. Effective September 30, 1984.)






ARTICLE 3 - Emergency Medical Care Committee

1797.270

An emergency medical care committee may be established in each county in this state. Nothing in this division should be construed to prevent two or more adjacent counties from establishing a single committee for review of emergency medical care in these counties.

(Amended by Stats. 1993, Ch. 64, Sec. 7. Effective June 30, 1993.)



1797.272

The county board of supervisors shall prescribe the membership, and appoint the members, of the emergency medical care committee. If two or more adjacent counties establish a single committee, the county boards of supervisors shall jointly prescribe the membership, and appoint the members of the committee.

(Added by Stats. 1983, Ch. 1246, Sec. 35.)



1797.274

The emergency medical care committee shall, at least annually, review the operations of each of the following:

(a)  Ambulance services operating within the county.

(b)  Emergency medical care offered within the county, including programs for training large numbers of people in cardiopulmonary resuscitation and lifesaving first aid techniques.

(c)  First aid practices in the county.

(Added by Stats. 1983, Ch. 1246, Sec. 35.)



1797.276

Every emergency medical care committee shall, at least annually, report to the authority, and the local EMS agency its observations and recommendations relative to its review of the ambulance services, emergency medical care, and first aid practices, and programs for training people in cardiopulmonary resuscitation and lifesaving first aid techniques, and public participation in such programs in that county. The emergency medical care committee shall submit its observations and recommendations to the county board or boards of supervisors which it serves and shall act in an advisory capacity to the county board or boards of supervisors which it serves, and to the local EMS agency, on all matters relating to emergency medical services as directed by the board or boards of supervisors.

(Amended by Stats. 1988, Ch. 260, Sec. 5.)









CHAPTER 5 - Medical Control

1798

(a)  The medical direction and management of an emergency medical services system shall be under the medical control of the medical director of the local EMS agency. This medical control shall be maintained in accordance with standards for medical control established by the authority.

(b)  Medical control shall be within an EMS system which complies with the minimum standards adopted by the authority, and which is established and implemented by the local EMS agency.

(c)  In the event a medical director of a base station questions the medical effect of a policy of a local EMS agency, the medical director of the base station shall submit a written statement to the medical director of the local EMS agency requesting a review by a panel of medical directors of other base stations. Upon receipt of the request, the medical director of a local EMS agency shall promptly convene a panel of medical directors of base stations to evaluate the written statement. The panel shall be composed of all the medical directors of the base stations in the region, except that the local EMS medical director may limit the panel to five members.

This subdivision shall remain in effect only until the authority adopts more comprehensive regulations that supersede this subdivision.

(Amended by Stats. 1988, Ch. 1390, Sec. 6.)



1798.2

The base hospital shall implement the policies and procedures established by the local EMS agency and approved by the medical director of the local EMS agency for medical direction of prehospital emergency medical care personnel.

(Amended by Stats. 1988, Ch. 1390, Sec. 7.)



1798.3

Advanced life support and limited advanced life support personnel may receive medical direction from an alternative base station in lieu of a base hospital when the following conditions are met:

(a)  The alternative base station has been designated by the local EMS agency and approved by the medical director of the local EMS agency, pursuant to Section 1798.105, to provide medical direction to prehospital personnel because no base hospital is available to provide medical direction for the geographical area assigned.

(b)  The medical direction is provided by either of the following:

(1)  A physician and surgeon who is trained and qualified to issue advice and instructions to prehospital emergency medical care personnel.

(2)  A mobile intensive care nurse who has been authorized by the medical director of the local EMS agency, pursuant to Section 1797.56, as qualified to issue instructions to prehospital emergency medical care personnel.

(Added by Stats. 1988, Ch. 1390, Sec. 8.)



1798.6

(a)  Authority for patient health care management in an emergency shall be vested in that licensed or certified health care professional, which may include any paramedic or other prehospital emergency personnel, at the scene of the emergency who is most medically qualified specific to the provision of rendering emergency medical care. If no licensed or certified health care professional is available, the authority shall be vested in the most appropriate medically qualified representative of public safety agencies who may have responded to the scene of the emergency.

(b)  If any county desires to establish a unified command structure for patient management at the scene of an emergency within that county, a committee may be established in that county comprised of representatives of the agency responsible for county emergency medical services, the county sheriff’s department, the California Highway Patrol, public prehospital-care provider agencies serving the county, and public fire, police, and other affected emergency service agencies within the county. The membership and duties of the committee shall be established by an agreement for the joint exercise of powers under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(c)  Notwithstanding subdivision (a), authority for the management of the scene of an emergency shall be vested in the appropriate public safety agency having primary investigative authority. The scene of an emergency shall be managed in a manner designed to minimize the risk of death or health impairment to the patient and to other persons who may be exposed to the risks as a result of the emergency condition, and priority shall be placed upon the interests of those persons exposed to the more serious and immediate risks to life and health. Public safety officials shall consult emergency medical services personnel or other authoritative health care professionals at the scene in the determination of relevant risks.

(Added by Stats. 1983, Ch. 206, Sec. 2.)






CHAPTER 6 - Facilities

ARTICLE 1 - Base Hospitals

1798.100

In administering the EMS system, the local EMS agency, with the approval of its medical director, may designate and contract with hospitals or other entities approved by the medical director of the local EMS agency pursuant to Section 1798.105 to provide medical direction of prehospital emergency medical care personnel, within its area of jurisdiction, as either base hospitals or alternative base stations, respectively. Hospitals or other entities so designated and contracted with as base hospitals or alternative base stations shall provide medical direction of prehospital emergency medical care provided for the area defined by the local EMS agency in accordance with policies and procedures established by the local EMS agency and approved by the medical director of the local EMS agency pursuant to Sections 1797.220 and 1798.

(Amended by Stats. 1988, Ch. 1390, Sec. 10.)



1798.101

(a)  In rural areas, as determined by the authority, where the use of a base hospital having a basic emergency medical service special permit pursuant to subdivision (c) of Section 1277 is precluded because of geographic or other extenuating circumstances, a local EMS agency, in order to assure medical direction to prehospital emergency medical care personnel, may utilize other hospitals which do not have a basic emergency medical service permit but which have been approved by the medical director of the local EMS agency for utilization as a base hospital, if both of the following apply:

(1)  Medical control is maintained in accordance with policies and procedures established by the local EMS agency, with the approval of the medical director of the local EMS agency.

(2)  Approval is secured from the authority.

(b)  (1)  In rural areas, as determined by the authority, when the use of a hospital having a basic emergency medical service special permit is precluded because of geographic or other extenuating circumstances, as determined by the authority, the medical director of the local EMS agency may authorize another facility which does not have this special permit to receive patients requiring emergency medical services if the facility has adequate staff and equipment to provide these services, as determined by the medical director of the local EMS agency.

(2)  A local EMS agency which utilizes in its EMS system any facility which does not have a special permit to receive patients requiring emergency medical care pursuant to paragraph (1) shall submit to the authority, as part of the plan required by Section 1797.254, protocols approved by the medical director of the local EMS agency to ensure that the use of that facility is in the best interests of patient care. The protocols addressing patient safety and the use of the nonpermit facility shall take into account, but not be limited to, the following:

(A)  The medical staff, and the availability of the staff at various times to care for patients requiring emergency medical services.

(B)  The ability of staff to care for the degree and severity of patient injuries.

(C)  The equipment and services available at the facility necessary to care for patients requiring emergency medical services and the severity of their injuries.

(D)  The availability of more comprehensive emergency medical services and the distance and travel time necessary to make the alternative emergency medical services available.

(E)  The time of day and any limitations which may apply for a nonpermit facility to treat patients requiring emergency medical services.

(3)  Any change in the status of a nonpermit facility, authorized pursuant to this subdivision to care for patients requiring emergency medical services, with respect to protocols and the facility’s ability to care for the patients shall be reported by the facility to the local EMS agency.

(Amended by Stats. 1988, Ch. 1390, Sec. 11.)



1798.102

The base hospital shall supervise prehospital treatment, triage, and transport, advanced life support or limited advanced life support, and monitor personnel program compliance by direct medical supervision.

(Amended by Stats. 1984, Ch. 1391, Sec. 17.)



1798.104

The base hospital shall provide, or cause to be provided, EMS prehospital personnel training and continuing education in accordance with local EMS policies and procedures.

(Amended by Stats. 1984, Ch. 1391, Sec. 18.)



1798.105

The medical director of the local EMS agency may approve an alternative base station, as defined in Section 1798.53, to provide medical direction to advanced life support or limited advanced life support personnel for an area of the local EMS system for which no qualified base hospital is available, to provide that medical direction, providing that both the following conditions are met:

(a)  Medical control is maintained in accordance with policies and procedures established by the local EMS agency, with the approval of the medical director of the local EMS agency.

(b)  Any responsibilities of a base station hospital, including review of run reports or provision of continuing education, which are not assigned to the alternative base station, are assigned to either the local EMS agency, a base hospital for another area of the local EMS system, or a receiving hospital which has been approved by the medical director to, and has agreed to, assume the responsibilities.

(Added by Stats. 1988, Ch. 1390, Sec. 12.)






ARTICLE 2 - Critical Care

1798.150

The authority may establish, in cooperation with affected medical organizations, guidelines for hospital facilities according to critical care capabilities.

(Added by Stats. 1980, Ch. 1260.)






ARTICLE 2.5 - Regional Trauma Systems

1798.160

Except where the context otherwise requires, the following definitions govern the construction of this article:

(a)  “Trauma case” means any injured person who has been evaluated by prehospital personnel according to policies and procedures established by the local EMS agency pursuant to Section 1798.163 and who has been found to require transportation to a trauma facility.

(b)  “Trauma facility” means a health facility, as defined by regulation, which is capable of treating one or more types of potentially seriously injured persons and which has been designated as part of the regional trauma care system by the local EMS agency. A facility may be a trauma facility for one or more services, as designated by the local EMS agency.

(c)  “Trauma care system” means an arrangement under which trauma cases are transported to, and treated by, the appropriate trauma facility.

(Amended by Stats. 1984, Ch. 1735, Sec. 5. Effective September 30, 1984.)



1798.161

(a)  The authority shall submit draft regulations specifying minimum standards for the implementation of trauma care systems to the commission on or before July 1, 1984, and shall adopt the regulations on or before July 1, 1985. These regulations shall provide specific requirements for the care of trauma cases and shall ensure that the trauma care system is fully coordinated with all elements of the existing emergency medical services system. The regulations shall be adopted as provided in Section 1799.50, and shall include, but not be limited to, all of the following:

(1)  Prehospital care management guidelines for triage and transportation of trauma cases.

(2)  Flow patterns of trauma cases and geographic boundaries regarding trauma and nontrauma cases.

(3)  The number and type of trauma cases necessary to assure that trauma facilities will provide quality care to trauma cases referred to them.

(4)  The resources and equipment needed by trauma facilities to treat trauma cases.

(5)  The availability and qualifications of the health care personnel, including physicians and surgeons, treating trauma cases within a trauma facility.

(6)  Data collection regarding system operation and patient outcome.

(7)  Periodic performance evaluation of the trauma system and its components.

(b)  The authority may grant an exception to a portion of the regulations adopted pursuant to subdivision (a) upon substantiation of need by a local EMS agency that, as defined in the regulations, compliance with that requirement would not be in the best interests of the persons served within the affected local EMS area.

(Amended by Stats. 1984, Ch. 1735, Sec. 6. Effective September 30, 1984.)



1798.162

(a)  A local emergency medical services agency may implement a trauma care system only if the system meets the minimum standards set forth in the regulations for implementation established by the authority and the plan required by Section 1797.257 has been submitted to, and approved by, the authority. Prior to submitting the plan for the trauma care system to the authority, a local emergency medical services agency shall hold a public hearing and shall give adequate notice of the public hearing to all hospitals and other interested parties in the area proposed to be included in the system. This subdivision does not preclude a local EMS agency from adopting trauma care system standards which are more stringent than those established by the regulations.

(b)  Notwithstanding subdivision (a) or any other provision of this article, the Santa Clara County Emergency Medical Services Agency may implement a trauma care system prior to the adoption of regulations by the authority pursuant to Section 1798.161. If the Santa Clara County Emergency Medical Services Agency implements a trauma care system pursuant to this subdivision prior to the adoption of those regulations by the authority, the agency shall prepare and submit to the authority a trauma care system plan which conforms to any regulations subsequently adopted by the authority.

(Amended by Stats. 1984, Ch. 1735, Sec. 7. Effective September 30, 1984.)



1798.163

A local emergency medical services agency implementing a trauma care system shall establish policies and procedures which are concordant and consistent with the minimum standards set forth in the regulations adopted by the authority. This section does not preclude a local EMS agency from adopting trauma care system standards which are more stringent than those established by the regulations.

(Amended by Stats. 1984, Ch. 1735, Sec. 8. Effective September 30, 1984.)



1798.164

(a)  A local emergency medical services agency may charge a fee to an applicant seeking initial or continuing designation as a trauma facility in an amount sufficient to cover the costs directly related to the designation of trauma facilities pursuant to Section 1798.165 and to the development of the plans prepared pursuant to Sections 1797.257 and 1797.258, and subdivision (b) of Section 1798.162.

(b)  Each local emergency medical services agency charging fees pursuant to subdivision (a) shall annually provide a report to the authority and to each trauma facility having paid a fee to the agency. The report shall contain sufficient detail to apprise facilities of the specific application of fees collected and to assure the authority that fees collected were expended in compliance with subdivision (a).

(c)  The authority may establish a prescribed format for the report required in subdivision (b).

(Amended by Stats. 1988, Ch. 768, Sec. 1.)



1798.165

(a)  Local emergency medical services agencies may designate trauma facilities as part of their trauma care system pursuant to the regulations promulgated by the authority.

(b)  The health facility shall only be designated to provide the level of trauma care and service for which it is qualified and which is included within the system implemented by the agency.

(c)  No health care provider shall use the terms “trauma facility,” “trauma hospital,” “trauma center,” “trauma care provider,” “trauma vehicle,” or similar terminology in its signs or advertisements, or in printed materials and information it furnishes to the general public, unless the use is authorized by the local EMS agency.

(Amended by Stats. 1985, Ch. 570, Sec. 1.)



1798.166

A local emergency medical services agency which elects to implement a trauma care system on or after January 1, 1984, shall develop and submit a plan to the authority according to the regulations established prior to the implementation.

(Added by Stats. 1983, Ch. 1067, Sec. 2.)



1798.167

Nothing in this article shall be construed to restrict the authority of a health care facility to provide a service for which it has received a license pursuant to Chapter 2 (commencing with Section 1250) of Division 2.

(Added by Stats. 1983, Ch. 1067, Sec. 2.)



1798.168

Nothing in this article shall be construed as changing the boundaries of any local emergency medical services agency in existence on January 1, 1984.

(Added by Stats. 1983, Ch. 1067, Sec. 2.)



1798.169

Nothing in this article shall be construed as restricting the use of a helicopter of the Department of the California Highway Patrol from performing missions which the department determines are in the best interests of the people of the State of California.

(Added by Stats. 1983, Ch. 1067, Sec. 2.)






ARTICLE 3 - Transfer Agreements

1798.170

A local EMS agency may develop triage and transfer protocols to facilitate prompt delivery of patients to appropriate designated facilities within and without its area of jurisdiction. Considerations in designating a facility shall include, but shall not be limited to, the following:

(a)  A general acute care hospital’s consistent ability to provide on-call physicians and services for all emergency patients regardless of ability to pay.

(b)  The sufficiency of hospital procedures to ensure that all patients who come to the emergency department are examined and evaluated to determine whether or not an emergency condition exists.

(c)  The hospital’s compliance with local EMS protocols, guidelines, and transfer agreement requirements.

(Amended by Stats. 1987, Ch. 1240, Sec. 16.)



1798.172

(a)  The local EMS agency shall establish guidelines and standards for completion and operation of formal transfer agreements between hospitals with varying levels of care in the area of jurisdiction of the local EMS agency consistent with Sections 1317 to 1317.9a, inclusive, and Chapter 5 (commencing with Section 1798). Each local EMS agency shall solicit and consider public comment in drafting guidelines and standards. These guidelines shall include provision for suggested written agreements for the type of patient, initial patient care treatments, requirements of interhospital care, and associated logistics for transfer, evaluation, and monitoring of the patient.

(b)  Notwithstanding subdivision (a), and in addition to Section 1317, a general acute care hospital licensed under Chapter 2 (commencing with Section 1250) of Division 2 shall not transfer a person for nonmedical reasons to another health facility unless that other facility receiving the person agrees in advance of the transfer to accept the transfer.

(Amended by Stats. 1988, Ch. 888, Sec. 6. Effective September 14, 1988.)






ARTICLE 3.5 - Use of “Emergency”

1798.175

(a)  No person or public agency shall advertise itself as, or hold itself out as, providing emergency medical services, by using in its name or advertising the word “emergency,” or any derivation thereof, or any words which suggest that it is staffed and equipped to provide emergency medical services, unless the person or public agency satisfies one of the following requirements:

(1)  Is a general acute care hospital providing approved standby, basic, or comprehensive emergency medical services regulated by this chapter.

(2)  Meets all of the following minimum standards:

(A)  Emergency services are available in the facility seven days a week, 24 hours a day.

(B)  Has equipment, medication, and personnel experienced in the provision of services needed to treat life-, limb-, or function-threatening conditions.

(C)  Diagnostic radiology and clinical laboratory services are provided by persons on duty or on call and available when needed.

(D)  At least one physician who is trained and experienced in the provision of emergency medical care who is on duty or on call so as to be immediately available to the facility.

(E)  Medical records document the name of each patient who seeks care, as well as the disposition of each patient upon discharge.

(F)  A roster of speciality physicians who are available for referral, consultation, and speciality services is maintained and available.

(G)  Policies and procedures define the scope and conduct of treatment provided, including procedures for the management of specific types of emergencies.

(H)  The quality and appropriateness of emergency services are evaluated at least annually as part of a quality assurance program.

(I)  Provides information to the public that describes the capabilities of the facility, including the scope of services provided, the manner in which the facility complies with the requirements of this section pertaining to the availability and qualifications of personnel or services, and the manner in which the facility cooperates with the patient’s primary care physician in followup care.

(J)  Clearly identifies the responsible professional or professionals and the legal owner or owners of the facility in its promotion, advertising, and solicitations.

(K)  Transfer agreements are in effect at all times with one or more general acute care hospitals which provide basic or comprehensive emergency medical services wherein patients requiring more definitive care will be expeditiously transferred and receive prompt hospital care. Reasonable care shall be exercised to determine whether an emergency requiring more definitive care exists and the person seeking emergency care shall be assisted in obtaining these services, including transportation services, in every way reasonable under the circumstances.

(b)  Nothing in this article shall be construed to require the licensing or certification of any person or public agency meeting the minimum standards of paragraph (2) of subdivision (a), nor to exempt from licensure those health facilities covered by paragraph (1) of subdivision (a).

(c)  Nothing in this article shall be construed to:

(1)  Prohibit a physician in private practice, an outpatient department of a general acute care hospital whether located on or off the premises of the hospital, or other entity authorized to offer medical services from advertising itself as, or otherwise holding itself out as, providing urgent, immediate, or prompt medical services, or from using in its name or advertising the words “urgent,” “prompt,” “immediate,” any derivative thereof, or other words which suggest that it is staffed and equipped to provide urgent, prompt, or immediate medical services.

(2)  Prohibit prehospital emergency medical care personnel certified pursuant to, or any state or local agencies established pursuant to, this division, or any emergency vehicle operating within the emergency medical services system from using the word “emergency” in the title, classification, or designation of the personnel, agency, or vehicle.

(d)  Any person or public agency using the word “emergency” or any derivation thereof in its name or advertising on January 1, 1987, but which would be prohibited from using the word or derivation thereof by this article, shall have until January 1, 1988, to comply with this article.

(Added by Stats. 1986, Ch. 1377, Sec. 1.)






ARTICLE 4 - Poison Control Centers

1798.180

(a)  The authority shall establish minimum standards for the operation of poison control centers.

(b)  The authority shall establish geographical service areas and criteria for designation of regional poison control centers. The authority may designate poison control centers which have met the standards established pursuant to subdivision (a), in accordance with the criteria adopted pursuant to this subdivision.

(c)  No person or persons, business, agency, organization, or other entity, whether public or private, shall hold itself out as providing a poison advice service or use the term poison control center, poison advice center, or any other term which implies that it is qualified to provide advice on the treatment or handling of poisons in its advertising, name, or in printed materials and information it furnishes to the general public unless that entity meets one of the following conditions:

(1)  Has been designated as a poison control center by the authority.

(2)  Is a company or organization which provides a poison information service for products or chemicals which it manufactures or distributes.

(d)  Nothing in this section shall prohibit a qualified health care professional, within his or her level of professional expertise, from providing advice regarding poisoning or poisons to his or her patient or patients upon request or whenever he or she deems it warranted in the exercise of his or her professional judgment, as otherwise permitted by law.

(Amended by Stats. 1987, Ch. 972, Sec. 2.)



1798.181

The authority shall consolidate the number of poison control centers if it is determined by the authority that the consolidation will result in cost savings.

(Added by Stats. 1992, Ch. 1366, Sec. 1. Effective October 27, 1992.)



1798.182

The authority may authorize a poison control center, instead of providing poison control services directly, to contract with an entity in another state to provide poison control services during any part of the 24-hour period for which the center is required to provide poison control services, if both of the following conditions are met:

(a)  The center is unable to provide poison control services 24 hours a day.

(b)  The entity in the other state provides substantially the same poison control services as required under Section 1798.180, and regulations adopted pursuant thereto. An entity in another state shall not be deemed not to provide substantially the same poison control services solely because the staff of the entity is licensed in the other state, and not licensed in the State of California.

(Added by Stats. 1993, Ch. 236, Sec. 1. Effective January 1, 1994.)



1798.183

The authority may authorize a poison control center to provide poison control services for fewer than 24 hours a day, as the authority deems necessary.

(Added by Stats. 1993, Ch. 236, Sec. 2. Effective January 1, 1994.)









CHAPTER 7 - Penalties

1798.200

(a) (1) (A) Except as provided in paragraph (2), an employer of an EMT-I or EMT-II may conduct investigations, as necessary, and take disciplinary action against an EMT-I or EMT-II who is employed by that employer for conduct in violation of subdivision (c). The employer shall notify the medical director of the local EMS agency that has jurisdiction in the county in which the alleged violation occurred within three days when an allegation has been validated as a potential violation of subdivision (c).

(B) Each employer of an EMT-I or EMT-II employee shall notify the medical director of the local EMS agency that has jurisdiction in the county in which a violation related to subdivision (c) occurred within three days after the EMT-I or EMT-II is terminated or suspended for a disciplinary cause, the EMT-I or EMT-II resigns following notification of an impending investigation based upon evidence that would indicate the existence of a disciplinary cause, or the EMT-I or EMT-II is removed from EMT-related duties for a disciplinary cause after the completion of the employer’s investigation.

(C) At the conclusion of an investigation, the employer of an EMT-I or EMT-II may develop and implement, in accordance with the guidelines for disciplinary orders, temporary suspensions, and conditions of probation adopted pursuant to Section 1797.184, a disciplinary plan for the EMT-I or EMT-II. Upon adoption of the disciplinary plan, the employer shall submit that plan to the local EMS agency within three working days. The employer’s disciplinary plan may include a recommendation that the medical director of the local EMS agency consider taking action against the holder’s certificate pursuant to paragraph (3).

(2) If an EMT-I or EMT-II is not employed by an ambulance service licensed by the Department of the California Highway Patrol or a public safety agency or if that ambulance service or public safety agency chooses not to conduct an investigation pursuant to paragraph (1) for conduct in violation of subdivision (c), the medical director of a local EMS agency shall conduct the investigations, and, upon a determination of disciplinary cause, take disciplinary action as necessary against the EMT-I or EMT-II. At the conclusion of these investigations, the medical director shall develop and implement, in accordance with the recommended guidelines for disciplinary orders, temporary orders, and conditions of probation adopted pursuant to Section 1797.184, a disciplinary plan for the EMT-I or EMT-II. The medical director’s disciplinary plan may include action against the holder’s certificate pursuant to paragraph (3).

(3) The medical director of the local EMS agency may, upon a determination of disciplinary cause and in accordance with regulations for disciplinary processes adopted pursuant to Section 1797.184, deny, suspend, or revoke any EMT-I or EMT-II certificate issued under this division, or may place any EMT-I or EMT-II certificate holder on probation, upon the finding by that medical director of the occurrence of any of the actions listed in subdivision (c) and the occurrence of one of the following:

(A) The EMT-I or EMT-II employer, after conducting an investigation, failed to impose discipline for the conduct under investigation, or the medical director makes a determination that the discipline imposed was not according to the guidelines for disciplinary orders and conditions of probation and the conduct of the EMT-I or EMT-II certificate holder constitutes grounds for disciplinary action against the certificate.

(B) Either the employer of an EMT-I or EMT-II further determines, after an investigation conducted under paragraph (1), or the medical director determines after an investigation conducted under paragraph (2), that the conduct requires disciplinary action against the certificate.

(4) The medical director of the local EMS agency, after consultation with the employer of an EMT-I or EMT-II, may temporarily suspend, prior to a hearing, any EMT-I or EMT-II certificate or both EMT-I and EMT-II certificates upon a determination that both of the following conditions have been met:

(A) The certificate holder has engaged in acts or omissions that constitute grounds for revocation of the EMT-I or EMT-II certificate.

(B) Permitting the certificate holder to continue to engage in the certified activity without restriction would pose an imminent threat to the public health or safety.

(5) If the medical director of the local EMS agency temporarily suspends a certificate, the local EMS agency shall notify the certificate holder that his or her EMT-I or EMT-II certificate is suspended and shall identify the reasons therefor. Within three working days of the initiation of the suspension by the local EMS agency, the agency and employer shall jointly investigate the allegation in order for the agency to make a determination of the continuation of the temporary suspension. All investigatory information not otherwise protected by law held by the agency and employer shall be shared between the parties via facsimile transmission or overnight mail relative to the decision to temporarily suspend. The local EMS agency shall decide, within 15 calendar days, whether to serve the certificate holder with an accusation pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. If the certificate holder files a notice of defense, the hearing shall be held within 30 days of the local EMS agency’s receipt of the notice of defense. The temporary suspension order shall be deemed vacated if the local EMS agency fails to make a final determination on the merits within 15 days after the administrative law judge renders the proposed decision.

(6) The medical director of the local EMS agency shall refer, for investigation and discipline, any complaint received on an EMT-I or EMT-II to the relevant employer within three days of receipt of the complaint, pursuant to subparagraph (A) of paragraph (1) of subdivision (a).

(b) The authority may deny, suspend, or revoke any EMT-P license issued under this division, or may place any EMT-P license issued under this division, or may place any EMT-P licenseholder on probation upon the finding by the director of the occurrence of any of the actions listed in subdivision (c). Proceedings against any EMT-P license or licenseholder shall be held in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) Any of the following actions shall be considered evidence of a threat to the public health and safety and may result in the denial, suspension, or revocation of a certificate or license issued under this division, or in the placement on probation of a certificate holder or licenseholder under this division:

(1) Fraud in the procurement of any certificate or license under this division.

(2) Gross negligence.

(3) Repeated negligent acts.

(4) Incompetence.

(5) The commission of any fraudulent, dishonest, or corrupt act that is substantially related to the qualifications, functions, and duties of prehospital personnel.

(6) Conviction of any crime which is substantially related to the qualifications, functions, and duties of prehospital personnel. The record of conviction or a certified copy of the record shall be conclusive evidence of the conviction.

(7) Violating or attempting to violate directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this division or the regulations adopted by the authority pertaining to prehospital personnel.

(8) Violating or attempting to violate any federal or state statute or regulation that regulates narcotics, dangerous drugs, or controlled substances.

(9) Addiction to, the excessive use of, or the misuse of, alcoholic beverages, narcotics, dangerous drugs, or controlled substances.

(10) Functioning outside the supervision of medical control in the field care system operating at the local level, except as authorized by any other license or certification.

(11) Demonstration of irrational behavior or occurrence of a physical disability to the extent that a reasonable and prudent person would have reasonable cause to believe that the ability to perform the duties normally expected may be impaired.

(12) Unprofessional conduct exhibited by any of the following:

(A) The mistreatment or physical abuse of any patient resulting from force in excess of what a reasonable and prudent person trained and acting in a similar capacity while engaged in the performance of his or her duties would use if confronted with a similar circumstance. Nothing in this section shall be deemed to prohibit an EMT-I, EMT-II, or EMT-P from assisting a peace officer, or a peace officer who is acting in the dual capacity of peace officer and EMT-I, EMT-II, or EMT-P, from using that force that is reasonably necessary to effect a lawful arrest or detention.

(B) The failure to maintain confidentiality of patient medical information, except as disclosure is otherwise permitted or required by law in Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code.

(C) The commission of any sexually related offense specified under Section 290 of the Penal Code.

(d) The information shared among EMT-I, EMT-II, and EMT-P employers, medical directors of local EMS agencies, the authority, and EMT-I and EMT-II certifying entities shall be deemed to be an investigative communication that is exempt from public disclosure as a public record pursuant to subdivision (f) of Section 6254 of the Government Code. A formal disciplinary action against an EMT-I, EMT-II, or EMT-P shall be considered a public record available to the public, unless otherwise protected from disclosure pursuant to state or federal law.

(e) For purposes of this section, “disciplinary cause” means an act that is substantially related to the qualifications, functions, and duties of an EMT-I, EMT-II, or EMT-P and is evidence of a threat to the public health and safety described in subdivision (c).

(Amended by Stats. 2010, Ch. 328, Sec. 127. Effective January 1, 2011.)



1798.201

(a)  When information comes to the attention of the medical director of the local EMS agency that an EMT-P licenseholder has committed any act or omission that appears to constitute grounds for disciplinary action under this division, the medical director of the local EMS agency may evaluate the information to determine if there is reason to believe that disciplinary action may be necessary.

(b)  If the medical director sends a recommendation to the authority for further investigation or discipline of the licenseholder, the recommendation shall include all documentary evidence collected by the medical director in evaluating whether or not to make that recommendation. The recommendation and accompanying evidence shall be deemed in the nature of an investigative communication and be protected by Section 6254 of the Government Code. In deciding what level of disciplinary action is appropriate in the case, the authority shall consult with the medical director of the local EMS agency.

(Added by Stats. 1994, Ch. 709, Sec. 6. Effective January 1, 1995.)



1798.202

(a)  The director of the authority or the medical director of the local EMS agency, after consultation with the relevant employer, may temporarily suspend, prior to hearing, any EMT-P license upon a determination that: (1) the licensee has engaged in acts or omissions that constitute grounds for revocation of the EMT-P license; and (2) permitting the licensee to continue to engage in the licensed activity, or permitting the licensee to continue in the licensed activity without restriction, would present an imminent threat to the public health or safety. When the suspension is initiated by the local EMS agency, subdivision (b) shall apply. When the suspension is initiated by the director of the authority, subdivision (c) shall apply.

(b)  The local EMS agency shall notify the licensee that his or her EMT-P license is suspended and shall identify the reasons therefor. Within three working days of the initiation of the suspension by the local EMS agency, the agency shall transmit to the authority, via facsimile transmission or overnight mail, all documentary evidence collected by the local EMS agency relative to the decision to temporarily suspend. Within two working days of receipt of the local EMS agency’s documentary evidence, the director of the authority shall determine the need for the licensure action. Part of that determination shall include an evaluation of the need for continuance of the suspension during the licensure action review process. If the director of the authority determines that the temporary suspension order should not continue, the authority shall immediately notify the licensee that the temporary suspension is lifted. If the director of the authority determines that the temporary suspension order should continue, the authority shall immediately notify the licensee of the decision to continue the temporary suspension and shall, within 15 calendar days of receipt of the EMS agency’s documentary evidence, serve the licensee with a temporary suspension order and accusation pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c)  The director of the authority shall initiate a temporary suspension with the filing of a temporary suspension order and accusation pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and shall notify the director of the local EMS agency, and the relevant employer.

(d)  If the licensee files a notice of defense, the hearing shall be held within 30 days of the authority’s receipt of the notice of defense. The temporary suspension order shall be deemed vacated if the authority fails to make a final determination on the merits within 15 days after the administrative law judge renders the proposed decision.

(Repealed and added by Stats. 1994, Ch. 709, Sec. 8. Effective January 1, 1995.)



1798.204

Proceedings for probation, suspension, revocation, or denial of a certificate, or a denial of a renewal of a certificate, under this division shall be conducted in accordance with guidelines established by the Emergency Medical Services Authority.

(Amended by Stats. 1986, Ch. 248, Sec. 135.)



1798.205

Any alleged violations of local EMS agency transfer protocols, guidelines, or agreements shall be evaluated by the local EMS agency. If the local EMS agency has concluded that a violation has occurred, it shall take whatever corrective action it deems appropriate within its jurisdiction, including referrals to the district attorney under Sections 1798.206 and 1798.208 and shall notify the State Department of Health Services if it concludes that any violation of Sections 1317 to 1317.9a, inclusive, has occurred.

(Added by Stats. 1987, Ch. 1240, Sec. 18.)



1798.206

Any person who violates this part, the rules and regulations adopted pursuant thereto, or county ordinances adopted pursuant to this part governing patient transfers, is guilty of a misdemeanor. The Attorney General or the district attorney may prosecute any of these misdemeanors which falls within his or her jurisdiction.

(Amended by Stats. 1987, Ch. 1225, Sec. 17.)



1798.207

(a)  It is a misdemeanor for any person to knowingly and willfully engage in conduct that subverts or attempts to subvert any licensing or certification examination, or the administration of any licensing or certification examination, conducted pursuant to this division, including, but not limited to, any of the following:

(1)  Conduct that violates the security of the examination material.

(2)  Removing from the examination room any examination materials without authorization.

(3)  The unauthorized reproduction by any means of any portion of the actual licensing or certification examination.

(4)  Aiding by any means the unauthorized reproduction of any portion of the actual licensing or certification examination.

(5)  Paying or using professional or paid examination-takers, for the purpose of reconstructing any portion of the licensing or certification examination.

(6)  Obtaining or attempting to obtain examination questions or other examination material from examinees or by any other method, except by specific authorization either before, during, or after an examination.

(7)  Using or purporting to use any examination questions or materials that were improperly removed or taken from any examination for the purpose of instructing or preparing any applicant for examination.

(8)  Selling, distributing, buying, receiving, or having unauthorized possession of any portion of a future, current, or previously administered licensing or certification examination.

(9)  Communicating with any other examinee during the administration of a licensing or certification examination.

(10)  Copying answers from another examinee or permitting one’s answers to be copied by another examinee.

(11)  Having in one’s possession during the administration of the licensing or certification examination any books, equipment, notes written or printed materials, or data of any kind, other than the examination materials distributed, or otherwise authorized to be in one’s possession during the examination.

(12)  Impersonating any examinee or having an impersonator take the licensing or certification examination on one’s behalf.

(b)  The penalties provided in this section are not exclusive remedies and shall not preclude remedies provided pursuant to any other provision of law.

(c)  In addition to any other penalties, a person found guilty of violating this section shall be liable for the actual damages sustained by the agency administering the examination not to exceed ten thousand dollars ($10,000) and the costs of litigation.

(Added by Stats. 1992, Ch. 215, Sec. 1. Effective January 1, 1993.)



1798.208

Whenever any person who has engaged, or is about to engage, in any act or practice which constitutes, or will constitute, a violation of any provision of this division, the rules and regulations promulgated pursuant thereto, or local EMS agency mandated protocols, guidelines, or transfer agreements, the superior court in and for the county wherein the acts or practices take place or are about to take place may issue an injunction or other appropriate order restraining the conduct on application of the authority, the Attorney General, or the district attorney of the county. The proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that no undertaking shall be required.

(Amended by Stats. 1987, Ch. 1240, Sec. 19.)



1798.209

The local EMS agency may place on probation, suspend, or revoke the approval under this division of any training program for failure to comply with this division or any rules or regulations adopted pursuant thereto.

(Added by Stats. 1994, Ch. 709, Sec. 9. Effective January 1, 1995.)



1798.210

(a) The authority may impose an administrative fine of up to two thousand five hundred dollars ($2,500) per violation on any licensed paramedic found to have committed any of the actions described by subdivision (c) of Section 1798.200 that did not result in actual harm to a patient. Fines may not be imposed if a paramedic has previously been disciplined by the authority for any other act committed within the immediately preceding five-year period.

(b) The authority shall adopt regulations establishing an administrative fine structure, taking into account the nature and gravity of the violation. The administrative fine shall not be imposed in conjunction with a suspension for the same violation, but may be imposed in conjunction with probation for the same violation except when the conditions of the probation require a paramedic’s personal time or expense for training, clinical observation, or related corrective instruction.

(c) In assessing the fine, the authority shall give due consideration to the appropriateness of the amount of the fine with respect to factors that include the gravity of the violation, the good faith of the paramedic, the history of previous violations, any discipline imposed by the paramedic’s employer for the same occurrence of that conduct, as reported pursuant to Section 1799.112, and the totality of the discipline to be imposed. The imposition of the fine shall be subject to the administrative adjudication provisions set forth in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) If a paramedic does not pay the administrative fine imposed by the authority and chooses not to renew his or her license, the authority may enforce the order for repayment in any appropriate court. This right of enforcement shall be in addition to any other rights the authority may have to require a paramedic to pay costs.

(e) In any action for collection of an administrative fine, proof of the authority’s decision shall be conclusive proof of the validity of the order of payment and the terms for payment.

(f) (1) Except as provided in paragraph (2), the authority shall not license or renew the license of any paramedic who has failed to pay an administrative fine ordered under this section.

(2) The authority may, in its discretion, conditionally license or renew for a maximum of one year the license of any paramedic who demonstrates financial hardship and who enters into a formal agreement with the authority to reimburse the authority within that one-year period for the unpaid fine.

(g) All funds recovered under this section shall be deposited into the state General Fund.

(h) Nothing in this section shall preclude the authority from imposing an administrative fine in any stipulated settlement.

(i) For purposes of this section, “licensed paramedic” includes a paramedic whose license has lapsed or has been surrendered.

(Added by Stats. 2004, Ch. 513, Sec. 1. Effective January 1, 2005.)



1798.211

When making a decision regarding a disciplinary action pursuant to Section 1798.200 or Section 1798.210, the authority, and when applicable the administrative law judge, shall give credit for discipline imposed by the employer and for any immediate suspension imposed by the local EMS agency for the same conduct.

(Added by Stats. 2004, Ch. 513, Sec. 2. Effective January 1, 2005.)






CHAPTER 8 - The Commission on Emergency Medical Services

ARTICLE 1 - The Commission

1799

The Commission on Emergency Medical Services is hereby created in the California Health and Human Services Agency.

(Amended by Stats. 2008, Ch. 275, Sec. 3. Effective January 1, 2009.)



1799.2

The commission shall consist of 18 members appointed as follows:

(a) One full-time physician and surgeon, whose primary practice is emergency medicine, appointed by the Senate Committee on Rules from a list of three names submitted by the California Chapter of the American College of Emergency Physicians.

(b) One physician and surgeon, who is a trauma surgeon, appointed by the Speaker of the Assembly from a list of three names submitted by the California Chapter of the American College of Surgeons.

(c) One physician and surgeon appointed by the Senate Committee on Rules from a list of three names submitted by the California Medical Association.

(d) One county health officer appointed by the Governor from a list of three names submitted by the California Conference of Local Health Officers.

(e) One registered nurse, who is currently, or has been previously, authorized as a mobile intensive care nurse and who is knowledgeable in state emergency medical services programs and issues, appointed by the Governor from a list of three names submitted by the Emergency Nurses Association.

(f) One full-time paramedic or EMT-II, who is not employed as a full-time peace officer, appointed by the Senate Committee on Rules from a list of three names submitted by the California Rescue and Paramedic Association.

(g) One prehospital emergency medical service provider from the private sector, appointed by the Speaker of the Assembly from a list of three names submitted by the California Ambulance Association.

(h) One management member of an entity providing fire protection and prevention services appointed by the Governor from a list of three names submitted by the California Fire Chiefs Association.

(i) One physician and surgeon who is board prepared or board certified in the specialty of emergency medicine by the American Board of Emergency Medicine and who is knowledgeable in state emergency medical services programs and issues appointed by the Speaker of the Assembly.

(j) One hospital administrator of a base hospital who is appointed by the Governor from a list of three names submitted by the California Association of Hospitals and Health Systems.

(k) One full-time peace officer, who is either an EMT-II or a paramedic, who is appointed by the Governor from a list of three names submitted by the California Peace Officers Association.

(l) Two public members who have experience in local EMS policy issues, at least one of whom resides in a rural area as defined by the authority, and who are appointed by the Governor.

(m) One administrator from a local EMS agency appointed by the Governor from a list of four names submitted by the Emergency Medical Services Administrator’s Association of California.

(n) One medical director of a local EMS agency who is an active member of the Emergency Medical Directors Association of California and who is appointed by the Governor.

(o) One person appointed by the Governor, who is an active member of the California State Firemen’s Association.

(p) One person who is employed by the Department of Forestry and Fire Protection (CAL-FIRE) appointed by the Governor from a list of three names submitted by the California Professional Firefighters.

(q) One person who is employed by a city, county, or special district that provides fire protection appointed by the Governor from a list of three names submitted by the California Professional Firefighters.

(Amended by Stats. 2008, Ch. 275, Sec. 4. Effective January 1, 2009.)



1799.3

At the discretion of the appointing power or body, a member of the commission may be reappointed or may continue to serve if he or she no longer continues to function in the capacity which originally qualified him or her for appointment. However, where Section 1799.2 requires that an appropriate organization submit names to the appointing power or body, a person shall not be reappointed pursuant to this section unless his or her name is submitted by that appropriate organization.

(Added by Stats. 1985, Ch. 42, Sec. 2. Effective May 15, 1985.)



1799.4

(a)  Except as otherwise provided in this section, the terms of the members of the commission shall be three calendar years, commencing January 1 of the year of appointment. No member shall serve more than two consecutive full terms; provided, however, that a term or part of a term served pursuant to paragraph (1) or (2) of subdivision (b) shall not be included in this limitation.

(b)  (1)  The first members appointed on or after January 1, 1985, pursuant to subdivisions (a), (b), (c), and (d) of Section 1799.2 shall serve from the date of appointment to the end of that calendar year, plus one additional year.

(2)  The first members appointed on or after January 1, 1985, pursuant to subdivisions (e), (f), (g), (h), and (i) of Section 1799.2 shall serve from the date of appointment to the end of that calendar year, plus two additional years.

(3)  The first members appointed on or after January 1, 1985, pursuant to subdivisions (j), (k), and (m) of Section 1799.2 shall be from the date of appointment to the end of that calendar year, plus three additional years.

(4)  The first member appointed on or after January 1, 1985, pursuant to subdivision ( l) of Section 1799.2 shall serve from the date of appointment to the end of that calendar year, plus one additional year, and the second member shall serve from the date of appointment to the end of that calendar year, plus two additional years.

(5)  The first member appointed pursuant to subdivision (n) of Section 1799.2 shall serve from the date of appointment to the end of the 1991 calendar year.

(6)  It is the purpose of this subdivision to provide for staggered terms for the members of the commission.

(Amended by Stats. 1987, Ch. 1102, Sec. 3.)



1799.6

The members of the commission shall receive no compensation for their services, but shall be reimbursed for their actual, necessary, traveling and other expenses incurred in the discharge of their duties.

(Added by Stats. 1980, Ch. 1260.)



1799.8

The commission shall select a chairperson from its members and shall meet at least quarterly on the call of the director, the chairperson, or three members of the commission.

(Added by Stats. 1980, Ch. 1260.)






ARTICLE 2 - Duties of the Commission

1799.50

The commission shall review and approve regulations, standards, and guidelines to be developed by the authority for implementation of this division.

(Amended by Stats. 1986, Ch. 248, Sec. 138.)



1799.51

The commission shall advise the authority on the development of an emergency medical data collection system.

(Added by Stats. 1980, Ch. 1260.)



1799.52

The commission shall advise the director concerning the assessment of emergency facilities and services.

(Added by Stats. 1980, Ch. 1260.)



1799.53

The commission shall advise the director with regard to communications, medical equipment, training personnel, facilities, and other components of an emergency medical services system.

(Added by Stats. 1980, Ch. 1260.)



1799.54

The commission shall review and comment upon the emergency medical services portion of the State Health Facilities and Service Plan developed pursuant to Section 127155.

(Amended by Stats. 1996, Ch. 1023, Sec. 175. Effective September 29, 1996.)



1799.55

Based upon evaluations of the EMS systems in the state and their coordination, the commission shall make recommendations for further development and future directions of the emergency medical services in the state.

(Added by Stats. 1980, Ch. 1260.)



1799.56

The commission may utilize technical advisory panels established pursuant to the provisions of Section 1797.133 as are needed to assist in developing standards for emergency medical services.

(Added by Stats. 1980, Ch. 1260.)









CHAPTER 9 - Liability Limitation

1799.100

In order to encourage local agencies and other organizations to train people in emergency medical services, no local agency, entity of state or local government, private business or nonprofit organization included on the statewide registry that voluntarily and without expectation and receipt of compensation donates services, goods, labor, equipment, resources, or dispensaries or other facilities, in compliance with Section 8588.2 of the Government Code, or other public or private organization which sponsors, authorizes, supports, finances, or supervises the training of people, or certifies those people, excluding physicians and surgeons, registered nurses, and licensed vocational nurses, as defined, in emergency medical services, shall be liable for any civil damages alleged to result from those training programs.

(Amended by Stats. 2008, Ch. 363, Sec. 3. Effective January 1, 2009.)



1799.102

(a) No person who in good faith, and not for compensation, renders emergency medical or nonmedical care at the scene of an emergency shall be liable for any civil damages resulting from any act or omission. The scene of an emergency shall not include emergency departments and other places where medical care is usually offered. This subdivision applies only to the medical, law enforcement, and emergency personnel specified in this chapter.

(b) (1) It is the intent of the Legislature to encourage other individuals to volunteer, without compensation, to assist others in need during an emergency, while ensuring that those volunteers who provide care or assistance act responsibly.

(2) Except for those persons specified in subdivision (a), no person who in good faith, and not for compensation, renders emergency medical or nonmedical care or assistance at the scene of an emergency shall be liable for civil damages resulting from any act or omission other than an act or omission constituting gross negligence or willful or wanton misconduct. The scene of an emergency shall not include emergency departments and other places where medical care is usually offered. This subdivision shall not be construed to alter existing protections from liability for licensed medical or other personnel specified in subdivision (a) or any other law.

(c) Nothing in this section shall be construed to change any existing legal duties or obligations, nor does anything in this section in any way affect the provisions in Section 1714.5 of the Civil Code, as proposed to be amended by Senate Bill 39 of the 2009–10 Regular Session of the Legislature.

(d) The amendments to this section made by the act adding subdivisions (b) and (c) shall apply exclusively to any legal action filed on or after the effective date of that act.

(Amended by Stats. 2009, Ch. 77, Sec. 1. Effective August 6, 2009. Note: Subds. (b) and (c) were added in the amendment by Stats. 2009, Ch. 77.)



1799.103

(a) An employer shall not adopt or enforce a policy prohibiting an employee from voluntarily providing emergency medical services, including, but not limited to, cardiopulmonary resuscitation, in response to a medical emergency, except as provided in subdivisions (b) and (c).

(b) Notwithstanding subdivision (a), an employer may adopt and enforce a policy authorizing employees trained in emergency services to provide those services. However, in the event of an emergency, any available employee may voluntarily provide emergency medical services if a trained and authorized employee is not immediately available or is otherwise unable or unwilling to provide emergency medical services.

(c) Notwithstanding subdivision (a), an employer may adopt and enforce a policy prohibiting an employee from performing emergency medical services, including, but not limited to, cardiopulmonary resuscitation, on a person who has expressed the desire to forgo resuscitation or other medical interventions through any legally recognized means, including, but not limited to, a do-not-resuscitate order, a Physician Orders for Life Sustaining Treatment form, an advance health care directive, or a legally recognized health care decisionmaker.

(d) This section does not impose any express or implied duty on an employer to train its employees regarding emergency medical services or cardiopulmonary resuscitation.

(Added by Stats. 2013, Ch. 591, Sec. 1. Effective January 1, 2014.)



1799.104

(a)  No physician or nurse, who in good faith gives emergency instructions to an EMT-II or mobile intensive care paramedic at the scene of an emergency, shall be liable for any civil damages as a result of issuing the instructions.

(b)  No EMT-II or mobile intensive care paramedic rendering care within the scope of his duties who, in good faith and in a nonnegligent manner, follows the instructions of a physician or nurse shall be liable for any civil damages as a result of following such instructions.

(Added by Stats. 1980, Ch. 1260.)



1799.105

(a)  A poison control center which (1) meets the minimum standards for designation and operation established by the authority pursuant to Section 1798.180, (2) has been designated a regional poison control center by the authority, and (3) provides information and advice for no charge on the management of exposures to poisonous or toxic substances, shall be immune from liability in civil damages with respect to the emergency provision of that information or advice, for acts or omissions by its medical director, poison information specialist, or poison information provider as provided in subdivisions (b) and (c).

(b)  Any poison information specialist or poison information provider who provides emergency information and advice on the management of exposures to poisonous or toxic substances, through, and in accordance with, protocols approved by the medical director of a poison control center specified in subdivision (a), shall only be liable in civil damages, with respect to the emergency provision of that information or advice, for acts or omissions performed in a grossly negligent manner or acts or omissions not performed in good faith. This subdivision shall not be construed to immunize the negligent adoption of a protocol.

(c)  The medical director of a poison control center specified in subdivision (a) who provides emergency information and advice on the management of exposures to poisonous or toxic substances, where the exposure is not covered by an approved protocol, shall be liable only in civil damages, with respect to the emergency provision of that information or advice, for acts or omissions performed in a grossly negligent manner or acts or omissions not performed in good faith. This subdivision shall neither be construed to immunize the negligent failure to adopt adequate approved protocols nor to confer liability upon the medical director for failing to develop or approve a protocol when the development of a protocol for a specific situation is not practical or the situation could not have been reasonably foreseen.

(Added by Stats. 1988, Ch. 1192, Sec. 1.)



1799.106

(a) In addition to the provisions of Section 1799.104 of this code, Section 2727.5 of the Business and Professions Code, and Section 1714.2 of the Civil Code, and in order to encourage the provision of emergency medical services by firefighters, police officers or other law enforcement officers, EMT-I, EMT-II, EMT-P, or registered nurses, a firefighter, police officer or other law enforcement officer, EMT-I, EMT-II, EMT-P, or registered nurse who renders emergency medical services at the scene of an emergency or during an emergency air or ground ambulance transport shall only be liable in civil damages for acts or omissions performed in a grossly negligent manner or acts or omissions not performed in good faith. A public agency employing such a firefighter, police officer or other law enforcement officer, EMT-I, EMT-II, EMT-P, or registered nurse shall not be liable for civil damages if the firefighter, police officer or other law enforcement officer, EMT-I, EMT-II, EMT-P, or registered nurse is not liable.

(b) For purposes of this section, “registered nurse” means a registered nurse trained in emergency medical services and licensed pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2012, Ch. 69, Sec. 2. Effective January 1, 2013.)



1799.107

(a)  The Legislature finds and declares that a threat to the public health and safety exists whenever there is a need for emergency services and that public entities and emergency rescue personnel should be encouraged to provide emergency services. To that end, a qualified immunity from liability shall be provided for public entities and emergency rescue personnel providing emergency services.

(b)  Except as provided in Article 1 (commencing with Section 17000) of Chapter 1 of Division 9 of the Vehicle Code, neither a public entity nor emergency rescue personnel shall be liable for any injury caused by an action taken by the emergency rescue personnel acting within the scope of their employment to provide emergency services, unless the action taken was performed in bad faith or in a grossly negligent manner.

(c)  For purposes of this section, it shall be presumed that the action taken when providing emergency services was performed in good faith and without gross negligence. This presumption shall be one affecting the burden of proof.

(d)  For purposes of this section, “emergency rescue personnel” means any person who is an officer, employee, or member of a fire department or fire protection or firefighting agency of the federal government, the State of California, a city, county, city and county, district, or other public or municipal corporation or political subdivision of this state, or of a private fire department, whether that person is a volunteer or partly paid or fully paid, while he or she is actually engaged in providing emergency services as defined by subdivision (e).

(e)  For purposes of this section, “emergency services” includes, but is not limited to, first aid and medical services, rescue procedures and transportation, or other related activities necessary to insure the health or safety of a person in imminent peril.

(Amended by Stats. 1998, Ch. 617, Sec. 1. Effective January 1, 1999.)



1799.108

Any person who has a certificate issued pursuant to this division from a certifying agency to provide prehospital emergency field care treatment at the scene of an emergency, as defined in Section 1799.102, shall be liable for civil damages only for acts or omissions performed in a grossly negligent manner or acts or omissions not performed in good faith.

(Amended by Stats. 1986, Ch. 248, Sec. 139.)



1799.110

(a)  In any action for damages involving a claim of negligence against a physician and surgeon arising out of emergency medical services provided in a general acute care hospital emergency department, the trier of fact shall consider, together with all other relevant matters, the circumstances constituting the emergency, as defined herein, and the degree of care and skill ordinarily exercised by reputable members of the physician and surgeon’s profession in the same or similar locality, in like cases, and under similar emergency circumstances.

(b)  For the purposes of this section, “emergency medical services” and “emergency medical care” means those medical services required for the immediate diagnosis and treatment of medical conditions which, if not immediately diagnosed and treated, could lead to serious physical or mental disability or death.

(c)  In any action for damages involving a claim of negligence against a physician and surgeon providing emergency medical coverage for a general acute care hospital emergency department, the court shall admit expert medical testimony only from physicians and surgeons who have had substantial professional experience within the last five years while assigned to provide emergency medical coverage in a general acute care hospital emergency department. For purposes of this section, “substantial professional experience” shall be determined by the custom and practice of the manner in which emergency medical coverage is provided in general acute care hospital emergency departments in the same or similar localities where the alleged negligence occured.

(Added by Stats. 1983, Ch. 1246, Sec. 41.)



1799.111

(a) Subject to subdivision (b), a licensed general acute care hospital, as defined in subdivision (a) of Section 1250, that is not a county-designated facility pursuant to Section 5150 of the Welfare and Institutions Code, a licensed acute psychiatric hospital, as defined in subdivision (b) of Section 1250, that is not a county-designated facility pursuant to Section 5150 of the Welfare and Institutions Code, licensed professional staff of those hospitals, or any physician and surgeon, providing emergency medical services in any department of those hospitals to a person at the hospital shall not be civilly or criminally liable for detaining a person if all of the following conditions exist during the detention:

(1) The person cannot be safely released from the hospital because, in the opinion of the treating physician and surgeon, or a clinical psychologist with the medical staff privileges, clinical privileges, or professional responsibilities provided in Section 1316.5, the person, as a result of a mental disorder, presents a danger to himself or herself, or others, or is gravely disabled. For purposes of this paragraph, “gravely disabled” means an inability to provide for his or her basic personal needs for food, clothing, or shelter.

(2) The hospital staff, treating physician and surgeon, or appropriate licensed mental health professional, have made, and documented, repeated unsuccessful efforts to find appropriate mental health treatment for the person.

(A) Telephone calls or other contacts required pursuant to this paragraph shall commence at the earliest possible time when the treating physician and surgeon has determined the time at which the person will be medically stable for transfer.

(B) In no case shall the contacts required pursuant to this paragraph begin after the time when the person becomes medically stable for transfer.

(3) The person is not detained beyond 24 hours.

(4) There is probable cause for the detention.

(b) If the person is detained pursuant to subdivision (a) beyond eight hours, but less than 24 hours, both of the following additional conditions shall be met:

(1) A discharge or transfer for appropriate evaluation or treatment for the person has been delayed because of the need for continuous and ongoing care, observation, or treatment that the hospital is providing.

(2) In the opinion of the treating physician and surgeon, or a clinical psychologist with the medical staff privileges or professional responsibilities provided for in Section 1316.5, the person, as a result of a mental disorder, is still a danger to himself or herself, or others, or is gravely disabled, as defined in paragraph (1) of subdivision (a).

(c) In addition to the immunities set forth in subdivision (a), a licensed general acute care hospital, as defined in subdivision (a) of Section 1250 that is not a county-designated facility pursuant to Section 5150 of the Welfare and Institutions Code, a licensed acute psychiatric hospital as defined by subdivision (b) of Section 1250 that is not a county-designated facility pursuant to Section 5150 of the Welfare and Institutions Code, licensed professional staff of those hospitals, or any physician and surgeon, providing emergency medical services in any department of those hospitals to a person at the hospital shall not be civilly or criminally liable for the actions of a person detained up to 24 hours in those hospitals who is subject to detention pursuant to subdivision (a) after that person’s release from the detention at the hospital, if all of the following conditions exist during the detention:

(1) The person has not been admitted to a licensed general acute care hospital or a licensed acute psychiatric hospital for evaluation and treatment pursuant to Section 5150 of the Welfare and Institutions Code.

(2) The release from the licensed general acute care hospital or the licensed acute psychiatric hospital is authorized by a physician and surgeon or a clinical psychologist with the medical staff privileges or professional responsibilities provided for in Section 1316.5, who determines, based on a face-to-face examination of the person detained, that the person does not present a danger to himself or herself or others and is not gravely disabled, as defined in paragraph (1) of subdivision (a). In order for this paragraph to apply to a clinical psychologist, the clinical psychologist shall have a collaborative treatment relationship with the physician and surgeon. The clinical psychologist may authorize the release of the person from the detention, but only after he or she has consulted with the physician and surgeon. In the event of a clinical or professional disagreement regarding the release of a person subject to the detention, the detention shall be maintained unless the hospital’s medical director overrules the decision of the physician and surgeon opposing the release. Both the physician and surgeon and the clinical psychologist shall enter their findings, concerns, or objections in the person’s medical record.

(d) Nothing in this section shall affect the responsibility of a general acute care hospital or an acute psychiatric hospital to comply with all state laws and regulations pertaining to the use of seclusion and restraint and psychiatric medications for psychiatric patients. Persons detained under this section shall retain their legal rights regarding consent for medical treatment.

(e) A person detained under this section shall be credited for the time detained, up to 24 hours, in the event he or she is placed on a subsequent 72-hour hold pursuant to Section 5150 of the Welfare and Institutions Code.

(f) The amendments to this section made by the act adding this subdivision shall not be construed to limit any existing duties for psychotherapists contained in Section 43.92 of the Civil Code.

(g) Nothing in this section is intended to expand the scope of licensure of clinical psychologists.

(Amended by Stats. 2009, Ch. 612, Sec. 1. Effective January 1, 2010.)



1799.112

(a) EMT-P employers shall report in writing to the local EMS agency medical director and the authority and provide all supporting documentation within 30 days of whenever any of the following actions are taken:

(1) An EMT-P is terminated or suspended for disciplinary cause or reason.

(2) An EMT-P resigns following notice of an impending investigation based upon evidence indicating disciplinary cause or reason.

(3) An EMT-P is removed from paramedic duties for disciplinary cause or reason following the completion of an internal investigation.

(b) The reporting requirements of subdivision (a) do not require or authorize the release of information or records of an EMT-P who is also a peace officer protected by Section 832.7 of the Penal Code.

(c) For purposes of this section, “disciplinary cause or reason” means only an action that is substantially related to the qualifications, functions, and duties of a paramedic and is considered evidence of a threat to the public health and safety as identified in subdivision (c) of Section 1798.200.

(d) Pursuant to subdivision (i) of Section 1798.24 of the Civil Code, upon notification to the paramedic, the authority may share the results of its investigation into a paramedic’s misconduct with the paramedic’s employer, prospective employer when requested in writing as part of a preemployment background check, and the local EMS agency.

(e) The information reported or disclosed in this section shall be deemed in the nature of an investigative communication and is exempt from disclosure as a public record by subdivision (f) of Section 6254 of the Government Code.

(f) A paramedic applicant or licensee to whom the information pertains may view the contents, as set forth in subdivision (a) of Section 1798.24 of the Civil Code, of a closed investigation file upon request during the regular business hours of the authority.

(Added by Stats. 2004, Ch. 513, Sec. 3. Effective January 1, 2005.)






CHAPTER 11 - Emergency and Critical Care Services for Children

1799.200

(a)  The State Department of Health Services shall contract with an organization with expertise in program evaluation, pediatric emergency medical services, and critical care, for the purposes specified in subdivision (b).

(b)  The contractor, in consultation with a professional pediatric association, a professional emergency physicians association, a professional emergency medical services medical directors association, the Emergency Medical Services Authority, and the State Department of Health Services, shall perform a study that will identify the outcome criteria which can be used to evaluate pediatric critical care systems. This study shall include, but not be limited to, all of the following:

(1)  Development of criteria to identify how changes in pediatric critical care systems affect the treatment of critically ill and injured children.

(2)  Development of criteria to compare the systems in place in various areas of the state.

(3)  Determination of whether the necessary data is currently available.

(4)  Estimate of the cost to providers, such as emergency medical service agencies and hospitals, of collecting this data.

(5)  Recommendations concerning the most reliable and cost-effective monitoring plan for use by agencies and facilities at the state, regional, and local levels.

(Added by renumbering Section 1199.200 by Stats. 1991, Ch. 1091, Sec. 68.)



1799.201

The contractor shall submit the results of the study to the Legislature and the Governor not later than January 1, 1991.

(Added by renumbering Section 1199.201 by Stats. 1991, Ch. 1091, Sec. 69.)






CHAPTER 12 - Emergency Medical Services System for Children

1799.202

This chapter shall be known and may be cited as the California Emergency Medical Services for Children Act of 1996.

(Added by Stats. 1996, Ch. 197, Sec. 3. Effective July 22, 1996.)



1799.204

(a)  For purposes of this chapter, the following definitions apply:

(1)  “EMSC Program” means the Emergency Medical Services For Children Program administered by the authority.

(2)  “Technical advisory committee” means a multidisciplinary committee with pediatric emergency medical services, pediatric critical care, or other related expertise.

(3)  “EMSC component” means the part of the local agency’s EMS plan that outlines the training, transportation, basic and advanced life support care requirements, and emergency department and hospital pediatric capabilities within a local jurisdiction.

(b)  Contingent upon available funding, an Emergency Medical Services For Children Program is hereby established within the authority.

(c)  The authority shall do the following to implement the EMSC Program:

(1)  Employ or contract with professional, technical, research, and clerical staff as necessary to implement this chapter.

(2)  Provide advice and technical assistance to local EMS agencies on the integration of an EMSC Program into their EMS system.

(3)  Oversee implementation of the EMSC Program by local EMS agencies.

(4)  Establish an EMSC technical advisory committee.

(5)  Facilitate cooperative interstate relationships to provide appropriate care for pediatric patients who must cross state borders to receive emergency and critical care services.

(6)  Work cooperatively and in a coordinated manner with the State Department of Health Services and other public and private agencies in the development of standards and policies for the delivery of emergency and critical care services to children.

(7)  On or before March 1, 2000, produce a report for the Legislature describing any progress on implementation of this chapter. The report shall contain, but not be limited to, a description of the status of emergency medical services for children at both the state and local levels, the recommendation for training, protocols, and special medical equipment for emergency services for children, an estimate of the costs and benefits of the services and programs authorized by this chapter, and a calculation of the number of children served by the EMSC system.

(Amended by Stats. 2001, Ch. 171, Sec. 3. Effective August 10, 2001.)



1799.205

A local EMS agency may develop an EMSC Program in its jurisdiction, contingent upon available funding. If a local EMS agency develops an EMSC Program in its jurisdiction, the local EMS agency shall develop and incorporate in its EMS plan an EMSC component that complies with EMS plan requirements. The EMSC component shall include, but need not be limited to, the following:

(a)  EMSC system planning, implementation, and management.

(b)  Injury and illness prevention planning, that includes, among other things, coordination, education, and data collection.

(c)  Care rendered to patients outside the hospital.

(d)  Emergency department care.

(e)  Interfacility consultation, transfer, and transport.

(f)  Pediatric critical care and pediatric trauma services.

(g)  General trauma centers with pediatric considerations.

(h)  Pediatric rehabilitation plans that include, among other things, data collection and evaluation, education on early detection of need for referral, and proper referral of pediatric patients.

(i)  Children with special EMS needs outside the hospital.

(j)  Information management and system evaluation.

(Added by Stats. 1996, Ch. 197, Sec. 3. Effective July 22, 1996.)



1799.207

The authority may solicit and accept grant funding from public and private sources to supplement state funds.

(Added by Stats. 1996, Ch. 197, Sec. 3. Effective July 22, 1996.)









DIVISION 3 - PEST ABATEMENT

CHAPTER 1 - Mosquito Abatement and Vector Control Districts

ARTICLE 1 - General Provisions

2000

This chapter shall be known and may be cited as the Mosquito Abatement and Vector Control District Law.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2001

(a)  The Legislature finds and declares all of the following:

(1)  California’s climate and topography support a wide diversity of biological organisms.

(2)  Most of these organisms are beneficial, but some are vectors of human disease pathogens or directly cause other human diseases such as hypersensitivity, envenomization, and secondary infections.

(3)  Some of these diseases, such as mosquitoborne viral encephalitis, can be fatal, especially in children and older individuals.

(4)  California’s connections to the wider national and international economies increase the transport of vectors and pathogens.

(5)  Invasions of the United States by vectors such as the Asian tiger mosquito and by pathogens such as the West Nile virus underscore the vulnerability of humans to uncontrolled vectors and pathogens.

(b)  The Legislature further finds and declares:

(1)  Individual protection against the vectorborne diseases is only partially effective.

(2)  Adequate protection of human health against vectorborne diseases is best achieved by organized public programs.

(3)  The protection of Californians and their communities against the discomforts and economic effects of vectorborne diseases is an essential public service that is vital to public health, safety, and welfare.

(4)  Since 1915, mosquito abatement and vector control districts have protected Californians and their communities against the threats of vectorborne diseases.

(c)  In enacting this chapter, it is the intent of the Legislature to create and continue a broad statutory authority for a class of special districts with the power to conduct effective programs for the surveillance, prevention, abatement, and control of mosquitoes and other vectors.

(d)  It is also the intent of the Legislature that mosquito abatement and vector control districts cooperate with other public agencies to protect the public health, safety, and welfare. Further, the Legislature encourages local communities and local officials to adapt the powers and procedures provided by this chapter to meet the diversity of their own local circumstances and responsibilities.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2002

As used in this chapter:

(a)  “Abate” means to put an end to a public nuisance, or to reduce the degree or the intensity of a public nuisance.

(b)  “Board of trustees” means the legislative body of a district.

(c)  “City” means any city, whether general law or chartered, including a city and county, and including any city the name of which includes the word “town.”

(d)  “Control” means to prevent or reduce vectors.

(e)  “Department” means the State Department of Health Services.

(f)  “District” means any mosquito abatement and vector control district created pursuant to this chapter or any of its statutory predecessors.

(g)  “Principal county” means the county having all or the greater portion of the entire assessed value, as shown on the last equalized assessment roll of the county or counties, of all taxable property within a district at the time of formation.

(h)  “Property” means land and improvements, and includes water.

(i)  “Public agency” means any state agency, board, or commission, including the California State University and the University of California, any county, city and county, city, regional agency, school district, special district, redevelopment agency, or other political subdivision.

(j)  “Public nuisance” means any of the following:

(1)  Any property, excluding water, that has been artificially altered from its natural condition so that it now supports the development, attraction, or harborage of vectors. The presence of vectors in their developmental stages on a property is prima facie evidence that the property is a public nuisance.

(2)  Any water that is a breeding place for vectors. The presence of vectors in their developmental stages in the water is prima facie evidence that the water is a public nuisance.

(3)  Any activity that supports the development, attraction, or harborage of vectors, or that facilitates the introduction or spread of vectors.

(k)  “Vector” means any animal capable of transmitting the causative agent of human disease or capable of producing human discomfort or injury, including, but not limited to, mosquitoes, flies, mites, ticks, other arthropods, and rodents and other vertebrates.

( l)  “Voter” means a voter as defined by Section 359 of the Elections Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2003

(a)  This chapter provides the authority for the organization and powers of mosquito abatement and vector control districts. This chapter succeeds the former Chapter 5 (commencing with Section 2200) as added by Chapter 60 of the Statutes of 1939, as subsequently amended, and any of its statutory predecessors.

(b)  Any mosquito abatement and vector control district formed pursuant to the former Chapter 5 (commencing with Section 2200) or any of its statutory predecessors that was in existence on January 1, 2003, shall remain in existence as if it had been organized pursuant to this chapter. Any zone of a mosquito abatement and vector control district formed pursuant to former Section 2291 to former Section 2291.4, inclusive, and any of their statutory predecessors that was in existence on January 1, 2003, shall remain in existence as if it had been formed pursuant to this chapter.

(c)  Any indebtedness, special tax, benefit assessment, fee, election, ordinance, resolution, regulation, rule, or any other action of a district taken pursuant to the former Chapter 5 (commencing with Section 2200) or any of its statutory predecessors that was taken before January 1, 2003, shall not be voided solely because of any error, omission, informality, misnomer, or failure to comply strictly with this chapter.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2004

This chapter is necessary to protect the public health, safety, and welfare, and shall be liberally construed to effectuate its purposes.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2005

If any provision of this chapter or the application of any provision of this chapter in any circumstance or to any person, city, county, special district, school district, the state, or any agency or subdivision of the state, including the California State University and the University of California, is held invalid, that invalidity shall not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application of the invalid provision, and to this end the provisions of this chapter are severable.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2006

(a)  Any action to determine the validity of either the organization, or any action, of a district shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(b)  Any judicial review of an action taken pursuant to this chapter shall be conducted pursuant to Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2007

(a)  Except as provided in this section, territory, whether incorporated or unincorporated, whether contiguous or noncontiguous, may be included in a district. Territory that is already within a mosquito abatement and vector control district formed pursuant to this chapter may not be included within another mosquito abatement and vector control district.

(b)  Except as otherwise provided in this chapter, the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5 of the Government Code, shall govern any change of organization or reorganization of a district. In the case of any conflict between that division and this chapter, the provisions of this chapter shall prevail.

(c)  A district shall be deemed an “independent special district,” as defined by Section 56044 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)






ARTICLE 2 - Formation

2010

A new district may be formed pursuant to this article.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2011

(a)  A proposal to form a new district may be made by petition. The petition shall do all of the things required by Section 56700 of the Government Code. In addition, the petition shall:

(1)  Set forth the methods by which the district will be financed, including, but not limited to, special taxes, special benefit assessments, and fees.

(2)  Propose a name for the district.

(3)  Specify the size of the initial board of trustees and the method of their appointment.

(b)  The petitions, the proponents, and the procedures for certifying the sufficiency of the petitions shall comply with Chapter 2 (commencing with Section 56700) of Part 3 of Division 3 of Title 5 of the Government Code. In the case of any conflict between Chapter 2 (commencing with Section 56700) of Part 3 of Division 3 of Title 5 of the Government Code and this article, the provisions of this article shall prevail.

(c)  The petition shall be signed by not less than 25 percent of the registered voters residing in the area to be included in the district, as determined by the local agency formation commission.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2012

(a)  Before circulating any petition, the proponents shall publish a notice of intention that includes a written statement not to exceed 500 words in length, setting forth the reasons for forming the district and the methods by which the district will be financed. The notice shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the territory proposed to be included in the district. If the territory proposed to be included in the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each of the counties.

(b)  The following shall be signed by a representative of the proponent, and shall be in substantially the following form:

“Notice of Intent to Circulate Petition

“Notice is hereby given of the intention to circulate a petition proposing to form the _______________ (name of the district). The reasons for forming the proposed district are: _______________. The method(s) by which the proposed district will be financed are: _______________.”

(c)  Within five days after the date of publication, the proponents shall file with the executive officer of the local agency formation commission of the principal county a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of the publication.

(d)  After the filing required pursuant to subdivision (c), the petition may be circulated for signatures.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2013

(a)  A proposal to form a new district may also be made by the adoption of a resolution of application by the legislative body of any county or city that contains the territory proposed to be included in the district. Except for the provisions regarding the signers, signatures, and the proponents, a resolution of application shall contain all of the matters required for inclusion in a petition in Section 2011.

(b)  Before adopting a resolution of application, the legislative body shall hold a public hearing on the resolution. Notice of the hearing shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the county or city. At least 20 days before the hearing, the legislative body shall give mailed notice of its hearing to the executive officer of the local agency formation commission of the principal county. The notice shall generally describe the proposed formation of the district and the territory proposed to be included in the district.

(c)  At the hearing required by subdivision (b), the legislative body shall give any person an opportunity to present his or her views on the resolution.

(d)  The clerk of the legislative body shall file a certified copy of the resolution of application with the executive officer of the local agency formation commission of the principal county.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2014

(a)  Once the proponents have filed a sufficient petition or a legislative body has filed a resolution of application, the local agency formation commission shall proceed pursuant to Part 3 (commencing with Section 56650) of Division 3 of Title 5 of the Government Code.

(b)  If the local agency formation commission approves the proposal for the formation of a district, then, notwithstanding Section 57007 of the Government Code, the commission shall proceed pursuant to Part 4 (commencing with Section 57000) of Division 3 of Title 5 of the Government Code.

(c)  Notwithstanding Section 57075 of the Government Code, the local agency formation commission shall take one of the following actions:

(1)  If a majority protest exists in accordance with Section 57078 of the Government Code, the commission shall terminate proceedings.

(2)  If no majority protest exists, the commission shall either:

(A)  Order the formation without an election.

(B)  Order the formation subject to the approval by the voters of a special tax or the approval by the property owners of a special benefit assessment.

(d)  If the local agency formation commission orders the formation of a district pursuant to subparagraph (B) of paragraph (2) of subdivision (c), the commission shall direct the board of supervisors to direct county officials to conduct the necessary elections on behalf of the proposed district.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)






ARTICLE 3 - Boards of Trustees and Officers

2020

A legislative body of at least five members known as the board of trustees shall govern every district. The board of trustees shall establish policies for the operation of the district. The board of trustees shall provide for the faithful implementation of those policies which is the responsibility of the employees of the district.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2021

Within 30 days after the effective date of the formation of a district, a board of trustees shall be appointed as follows:

(a)  In the case of a district that contains only unincorporated territory in a single county, the board of supervisors shall appoint five persons to the board of trustees.

(b)  In the case of a district that is located entirely within a single county and contains both incorporated territory and unincorporated territory, the board of supervisors may appoint one person to the board of trustees, and the city council of each city that is located in whole or in part within the district may appoint one person to the board of trustees. If those appointments result in a board of trustees with less than five trustees, the board of supervisors shall appoint enough additional persons to make a board of trustees of five members.

(c)  In the case of a district that contains only unincorporated territory in more than one county, the board of supervisors of each county may appoint one person to the board of trustees. If those appointments result in a board of trustees with less than five persons, the board of supervisors of the principal county shall appoint enough additional persons to make a board of trustees of five members.

(d)  In the case of a district that is located in two or more counties and contains both incorporated territory and unincorporated territory, the board of supervisors of each county may appoint one person to the board of trustees, and the city council of each city that is located in whole or part within the district may appoint one person to the board of trustees. If those appointments result in less than five persons, the board of supervisors of the principal county shall appoint enough additional persons to make a board of trustees of five members.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2022

(a)  Each person appointed by a board of supervisors to be a member of a board of trustees shall be a voter in that county and a resident of that portion of the county that is within the district.

(b)  Each person appointed by a city council to be a member of a board of trustees shall be a voter in that city and a resident of that portion of the city that is within the district.

(c)  Notwithstanding any other provision of law including the common law doctrine that precludes the simultaneous holding of incompatible offices, a member of a city council may be appointed and may serve as a member of a board of trustees if that person also meets the other applicable qualifications of this chapter.

(d)  It is the intent of the Legislature that persons appointed to boards of trustees have experience, training, and education in fields that will assist in the governance of the districts.

(e)  All trustees shall exercise their independent judgment on behalf of the interests of the residents, property owners, and the public as a whole in furthering the purposes and intent of this chapter. The trustees shall represent the interests of the public as a whole and not solely the interests of the board of supervisors or the city council that appointed them.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2023

(a)  The initial board of trustees of a district formed on or after January 1, 2003, shall be determined pursuant to this section.

(b)  The persons appointed to the initial board of trustees shall meet on the first Monday after 45 days after the effective date of the formation of the district.

(c)  At the first meeting of the initial board of trustees, the trustees shall classify themselves by lot into two classes, as nearly equal as possible. The term of office of the class having the greater number shall expire at noon on the first Monday in January that is closest to the second year from the appointments made pursuant to Section 2021. The term of office of the class having the lesser number shall expire at noon on the first Monday in January that is closest to the first year from the appointments made pursuant to Section 2021.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2024

(a)  Except as provided in Section 2023, the term of office for a member of the board of trustees shall be for a term of two or four years, at the discretion of the appointing authority. Terms of office commence at noon on the first Monday in January.

(b)  Any vacancy in the office of a member appointed to a board of trustees shall be filled pursuant to Section 1779 of the Government Code. Any person appointed to fill a vacant office shall fill the balance of the unexpired term.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2025

(a)  Under no circumstances shall a board of trustees consist of less than five members. Except as provided in Section 2026, the number of members who represent the unincorporated territory of a county may not exceed five members.

(b)  A board of trustees may adopt a resolution requesting the board of supervisors of any county that contains territory within the district to increase or decrease the number of members of the board of trustees who represent the unincorporated territory of that county within the district. The resolution shall specify the number of members and the areas of the unincorporated territory for which the board of trustees requests the increase or decrease.

(c)  Within 60 days of receiving a resolution adopted pursuant to subdivision (b), the board of supervisors shall order the increase or decrease in the number of members of the board of trustees, consistent with the board of trustees’ resolution.

(d)  If the board of supervisors orders an increase in the number of members of the board of trustees, the board of supervisors shall appoint a person or persons to the board of trustees and specify their term of office, consistent with the requirements of this chapter. If the board of supervisors orders a decrease in the number of members of the board of trustees, the board of supervisors shall designate the trustee or trustees whose office shall be eliminated at the termination of the trustee’s current term of office. Any trustee whose office is designated to be eliminated shall continue to serve until his or her term of office expires.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2026

(a)  A local agency formation commission, in approving either a consolidation of districts or the reorganization of two more districts into a single district, may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, change the number of members on the board of trustees of the consolidated or reorganized district, provided that the resulting number of trustees shall be an odd number but not less than five.

(b)  Upon the expiration of the terms of the members of the board of trustees of the consolidated or reorganized district whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of trustees shall be reduced until the number equals the number of members determined by the local agency formation commission.

(c)  Notwithstanding subdivision (b) of Section 2024, in the event of a vacancy on the board of trustees of the consolidated or reorganized district at a time when the number of members of the board of trustees is greater than the number determined by the local agency formation commission, the vacancy shall not be filled and the membership of the board of trustees shall be reduced by one member.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2027

(a)  At the first meeting of the initial board of trustees of a newly formed district, and in the case of an existing district at the first meeting in January every year or every other year, the board of trustees shall elect its officers.

(b)  The officers of a board of trustees are a president and a secretary. The president shall be a trustee. The secretary may be either a trustee or a district employee. A board of trustees may create additional officers and elect members to those positions. No trustee shall hold more than one office.

(c)  Except as provided in Section 2077, the county treasurer of the principal county shall act as the district treasurer. The county treasurer shall receive no compensation for the receipt and disbursement of money of the district.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2028

A board of trustees shall meet at least once every three months. Meetings of the board of trustees are subject to the provisions of the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2029

(a)  A majority of the board of trustees shall constitute a quorum for the transaction of business.

(b)  Except as otherwise specifically provided to the contrary in this chapter, a recorded vote of a majority of those trustees present and voting is required on each action.

(c)  The board of trustees shall act only by ordinance, resolution, or motion.

(d)  The board of trustees shall keep a record of all of its acts, including financial transactions.

(e)  The board of trustees shall adopt rules for its proceedings.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2030

(a) The members of the board of trustees shall serve without compensation.

(b) The members of the board of trustees may receive their actual and necessary traveling and incidental expenses incurred while on official business. In lieu of paying for actual expenses, the board of trustees may by resolution provide for the allowance and payment to each trustee a sum not to exceed one hundred dollars ($100) per month for expenses incurred while on official business. A trustee may waive the payments permitted by this subdivision.

(c) Notwithstanding subdivision (a), the secretary of the board of trustees may receive compensation in an amount determined by the board of trustees.

(d) Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 8. Effective January 1, 2006.)






ARTICLE 4 - Powers

2040

Within the district’s boundaries or in territory that is located outside the district from which vectors and vectorborne diseases may enter the district, a district may do all of the following:

(a)  Conduct surveillance programs and other appropriate studies of vectors and vectorborne diseases.

(b)  Take any and all necessary or proper actions to prevent the occurrence of vectors and vectorborne diseases.

(c)  Take any and all necessary or proper actions to abate or control vectors and vectorborne diseases.

(d)  Take any and all actions necessary for or incidental to the powers granted by this chapter.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2041

A district shall have and may exercise all rights and powers, expressed or implied, necessary to carry out the purposes and intent of this chapter, including, but not limited to, all of the following powers:

(a)  To sue and be sued.

(b)  To acquire by purchase, eminent domain, or other lawful means, any real property within the district or any personal property that may be necessary or proper to carry out the purposes and intent of this chapter.

(c)  To sell, lease, or otherwise dispose of any real or personal property. Every sale of property shall be to the highest bidder. The board shall publish notice of the sale pursuant to Section 6066 of the Government Code. A board of trustees may exchange equivalent properties if the board determines that the exchange is in the best interests of the district.

(d)  To donate any surplus real or personal property to any public agency or nonprofit organization.

(e)  To purchase the supplies and materials, employ the personnel, and contract for the services that may be necessary or proper to carry out the purposes and intent of this chapter.

(f)  To build, repair, and maintain on any land the dikes, levees, cuts, canals, or ditches that may be necessary or proper to carry out the purposes and intent of this chapter.

(g)  To contract to indemnify or compensate any property owner for any injury or damage necessarily caused by the use or taking of real or personal property for dikes, levees, cuts, canals, or ditches.

(h)  To engage necessary personnel, to define their qualifications and duties, and to provide a schedule of compensation for the performance of their duties.

(i)  To engage counsel and other professional services.

(j)  To adopt a seal and alter it at pleasure.

(k)  To provide insurance pursuant to Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

( l)  To participate in, review, comment, and make recommendations regarding local, state, or federal land use planning and environmental quality processes, documents, permits, licenses, and entitlements for projects and their potential effects on the purposes and intent of this chapter.

(m)  To take any and all actions necessary for, or incidental to, the powers expressed or implied by this chapter.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2042

When acquiring, improving, or using any real property, a district shall comply with Article 5 (commencing with Section 53090) of Chapter 1 of Part 1 of Division 2 of Title 5, and Article 7 (commencing with Section 65400) of Chapter 1 of Division 1 of Title 7 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2043

(a) A district shall have perpetual succession.

(b) A board of trustees may, by a two-thirds vote of its total membership, adopt a resolution to change the name of the district. The name shall contain the words “mosquito abatement district,” “vector control district,” “mosquito and vector control district,” “mosquito control district,” or “vector management district.” The resolution shall comply with the requirements of Chapter 23 (commencing with Section 7530) of Division 7 of Title 1 of the Government Code. Within 10 days of its adoption, the board of trustees shall file a copy of its resolution with the Secretary of State, the county clerk, the board of supervisors, and the local agency formation commission of each county in which the district is located.

(c) A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 18. Effective January 1, 2006.)



2044

(a)  A district may cooperate with any public agency or federal agency to carry out the purposes and intent of this chapter. To that end, a district may enter into agreements with those other public agencies or federal agencies to take any and all actions necessary or convenient for carrying out the purposes and intent of this chapter.

(b)  A district may jointly acquire, construct, improve, maintain, and operate any facilities, projects, or programs with any other public agency or federal agency to carry out the purposes and intent of this chapter. Nothing in this chapter shall be construed to prohibit any joint or cooperative action with other public agencies or federal agencies.

(c)  A district may enter into joint powers agreements pursuant to the Joint Exercise of Powers Act, Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2045

A district may contract with other public agencies and federal agencies to provide any service, project, or program authorized by this chapter within the district’s boundaries. A district may contract with other public agencies and federal agencies to provide any service, project, or program authorized by this chapter within the boundaries of the other public agencies and federal agencies.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2046

(a)  Each district shall adopt policies and procedures, including bidding regulations, governing the purchase of supplies and equipment. Each district shall adopt these policies and procedures by rule or regulation pursuant to Article 7 (commencing with Section 54201) of Chapter 5 of Division 2 of Title 5 of the Government Code.

(b)  A district may request the State Department of General Services to make purchases of materials, equipment, or supplies on its behalf pursuant to Section 10298 of the Public Contract Code.

(c)  A district may request the purchasing agent of the principal county to make purchases on materials, equipment, or supplies on its behalf pursuant to Article 7 (commencing with Section 25500) of Chapter 5 of Division 2 of Title 3 of the Government Code.

(d)  A district may request the purchasing agent of the principal county to contract with persons to provide services, projects, and programs authorized by this chapter pursuant to Article 7 (commencing with Section 25500) of Chapter 5 of Division 2 of Title 3 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2047

Any person who restrains, hinders, obstructs, or threatens any officer or employee of a district in the performance of that person’s duties, or any person who interferes with any work done by, or under the direction of, the district is guilty of a misdemeanor.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2048

(a)  The Meyers-Milias-Brown Act, Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code applies to all districts.

(b)  A board of trustees may adopt an ordinance establishing an employee relations system that may include, but is not limited to, a civil service system or a merit system.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2049

A board of trustees may require any employee or officer to be bonded. The district shall pay the cost of the bonds.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2050

A board of trustees may provide for any programs for the benefit of its employees and members of the board of trustees pursuant to Chapter 2 (commencing with Section 53200) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2051

A district may authorize the members of its board of trustees and its employees to attend professional, educational, or vocational meetings, and pay their actual and necessary traveling and incidental expenses while on official business. The payment of expenses pursuant to this section may be in addition to the payments made pursuant to Section 2030. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2006, Ch. 643, Sec. 23. Effective January 1, 2007.)



2052

(a)  Pursuant to Article 4 (commencing with Section 106925) of Chapter 4 of Part 1 of Division 104, every district employee who handles, applies, or supervises the use of any pesticide for public health purposes shall be certified by the department as a vector control technician in at least one of the following categories commensurate with the assigned duties:

(1)  Mosquito control.

(2)  Terrestrial invertebrate vector control.

(3)  Vertebrate vector control.

(b)  The department may establish, by regulation, exemptions from the requirements of this section that the department deems reasonably necessary to further the purposes of this section.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2053

(a)  A district may request an inspection and abatement warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. A warrant issued pursuant to this section shall apply only to the exterior of places, dwellings, structures, and premises. The warrant shall state the geographic area which it covers and shall state its purposes. A warrant may authorize district employees to enter property only to do the following:

(1)  Inspect to determine the presence of vectors or public nuisances.

(2)  Abate public nuisances, either directly or by giving notice to the property owner to abate the public nuisance.

(3)  Determine if a notice to abate a public nuisance has been complied with.

(4)  Control vectors and treat property with appropriate physical, chemical, or biological control measures.

(b)  Subject to the limitations of the United States Constitution and the California Constitution, employees of a district may enter any property, either within the district or property that is located outside the district from which vectors may enter the district, without hindrance or notice for any of the following purposes:

(1)  Inspect the property to determine the presence of vectors or public nuisances.

(2)  Abate public nuisances pursuant to this chapter, either directly or by giving notice to the property owner to abate the public nuisance.

(3)  Determine if a notice to abate a public nuisance has been complied with.

(4)  Control vectors and treat property with appropriate physical, chemical, or biological control measures.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2054

Whenever the boundaries of a district or a zone change, the district shall comply with Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 19. Effective January 1, 2006.)



2055

(a)  In any dispute between a district and another public agency over the need to prevent, abate, or control, or the methods and materials used to prevent, abate, or control vectors or vectorborne diseases, the district or the other public agency may appeal the decision to the director of the department within 10 days of the decision.

(b)  Within 30 days of receiving an appeal pursuant to subdivision (a), the director of the department shall consult with the affected agencies, take written and oral testimony, decide the appeal, and convey the decision to the affected agencies. The director’s decision shall be consistent with the purposes of this chapter. The decision of the director of the department shall be final and conclusive.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)






ARTICLE 5 - Abatement

2060

(a)  A district may abate a public nuisance pursuant to this article.

(b)  The person or agency claiming ownership, title, or right to property or who controls the diversion, delivery, conveyance, or flow of water shall be responsible for the abatement of a public nuisance that is caused by, or as a result of, that property or the diversion, delivery, conveyance, or control of that water.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2061

(a)  Whenever a public nuisance exists on any property within a district or on any property that is located outside the district from which vectors may enter the district, the board of trustees may notify the owner of the property of the existence of the public nuisance.

(b)  The notice required by subdivision (a) shall do all of the following:

(1)  State that a public nuisance exists on the property, describe the public nuisance, and describe the location of the public nuisance on the property.

(2)  Direct the owner of the property to abate the nuisance within a specified time.

(3)  Direct the owner of the property to take any necessary action within a specified time to prevent the recurrence of the public nuisance.

(4)  Inform the owner of the property that the failure to comply with the requirements of the notice within the specified times may result in the district taking the necessary actions, and that the owner shall be liable for paying the costs of the district’s actions.

(5)  Inform the owner of the property that the failure to comply with the requirements of the notice within the specified times may result in the imposition of civil penalties of up to one thousand dollars ($1,000) per day for each day that the public nuisance continues after the specified times.

(6)  Inform the owner of the property that before complying with the requirements of the notice, the owner may appear at a hearing of the board of trustees at a time and place stated in the notice.

(c)  The board of trustees shall cause the notice required by subdivision (a) to be served on the owner of the property in the same manner as a summons in a civil action. If, after a diligent search, the notice cannot be served on the owner of the property, the board of trustees shall cause the notice to be posted in a conspicuous place on the property for not less than 10 days before the hearing. Not less than 10 days before the hearing, the board of trustees shall also cause a copy of the notice to be mailed by certified mail to the owner of the property at the address shown on the most recent assessment roll of the county in which the property is located.

(d)  At the hearing before the board of trustees at the time and place stated in the notice, the board of trustees shall accept written and oral testimony from the property owner and other persons. At the close of the hearing, the board of trustees shall find, based on substantial evidence in the record, whether a public nuisance exists on the property. If the board of trustees finds that a public nuisance exists, the board of trustees shall order the owner of the property to abate the public nuisance and to take other necessary actions to prevent the recurrence of the public nuisance. The board of trustees shall specify a reasonable time by which the owner of the property shall comply with these requirements.

(e)  If the owner of the property does not abate the public nuisance and take the necessary actions to prevent the recurrence of the public nuisance within the time specified by the board of trustees, the district may abate the public nuisance and take the necessary actions to prevent the recurrence of the public nuisance. In addition, the board of trustees may impose civil penalties pursuant to Section 2063.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2062

(a)  A board of trustees shall not declare an agricultural operation to be a public nuisance because of the presence of immature flies if the board determines that the agricultural operation is designed and managed consistent with the accepted standards and practices for controlling fly development on similar agricultural operations.

(b)  As used in this section, “accepted standards and practices” means those standards and practices determined by the University of California Cooperative Extension, the department, or local public health agencies. These standards and practices include, but are not limited to, all of the following:

(1)  Property design and layout of the agricultural operation to minimize the opportunity for fly development.

(2)  A comprehensive system for manure management to include storage, removal, and disposal.

(3)  A comprehensive system for green waste management to include storage, removal, and disposal.

(4)  An integrated pest management program to control the development and harborage of flies, including the components of surveillance, management, containment, and control.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2063

In addition to abating the public nuisance and taking any necessary actions to prevent the recurrence of the public nuisance, a board of trustees may impose a civil penalty on the owner of the property for failure to comply with the requirements of Section 2061. The civil penalty may not exceed one thousand dollars ($1,000) per day for each day that the owner of the property fails to comply with the district’s requirements.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2064

A board of trustees may consider any recurrence of a public nuisance abated pursuant to Section 2061 to be a continuation of the original public nuisance.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2065

(a)  The owner of the property abated pursuant to Section 2061 shall pay the district for the cost of abating the public nuisance and the cost of any necessary actions to prevent the recurrence of the public nuisance. The owner shall also pay any civil penalty imposed pursuant to Section 2063.

(b)  If the owner of the property fails to pay the district’s costs within 60 days, the board of trustees may order the costs and any civil penalties charged and collected against the property. The charge shall be collected at the same time and in the same manner as ordinary county taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as are provided for ordinary county taxes. All laws applicable to the levy, collection, and enforcement of county taxes are applicable to the costs and civil penalties charged and collected against the property.

(c)  If the board of trustees charges the costs and any civil penalties against the parcel, the board of trustees may also cause the notice of abatement lien to be recorded. The notice shall, at a minimum, identify the record owner of the property, set forth the last known address of the record owner, set forth the date upon which the abatement of the public nuisance was ordered by the board of trustees, set forth the date upon which the abatement and any necessary actions to prevent the recurrence of the public nuisance was complete, and include a description of the real property subject to the lien and the amount of the cost and any civil penalties.

(d)  However, if the board of trustees does not cause the recordation of a notice of abatement lien pursuant to subdivision (c), and any real property to which the costs and any civil penalties relate has been transferred or conveyed to a bona fide purchaser for value, or a lien on a bona fide encumbrancer for value has been created and attaches to that property, prior to the date on which the first installment of county taxes would become delinquent, then the cost and any civil penalties may not result in a lien against that real property but shall be transferred to the unsecured roll for collection.

(e)  Recordation of a notice of abatement lien pursuant to subdivision (c) shall have the same effect as recordation of an abstract of a money judgment recorded pursuant to Article 2 (commencing with Section 697.310) of Chapter 2 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure. The lien created shall have the same priority as a judgment lien on real property and shall continue in effect until released. Upon order of the board of trustees, an abatement lien created under this section may be released or subordinated in the same manner as a judgment lien on real property may be released or subordinated.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2066

The lien provisions of this article shall not apply to property owned by a public agency. Notwithstanding Section 6103 of the Government Code or any other provision of law, a public agency shall pay the district for the cost of abating the public nuisance, the cost of any necessary actions to prevent the recurrence of the public nuisance, and any civil penalties.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2067

Any money collected by a county from a lien authorized pursuant to this article, other than the amounts authorized pursuant to Section 29304 of the Government Code, shall be paid to the district.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)






ARTICLE 6 - Finances

2070

(a)  On or before August 1 of each year, the board of trustees shall adopt a final budget, which shall conform to the accounting and budgeting procedures for special districts contained in Subchapter 3 (commencing with Section 1031.1) of, and Article 1 (commencing with Section 1121) of Subchapter 4 of Division 2 of Title 2 of the California Code of Regulations. The board of trustees may divide the annual budget into categories, including, but not limited to:

(1)  Maintenance and operation.

(2)  Employee compensation.

(3)  Capital outlay.

(4)  Interest and redemption for indebtedness.

(5)  Restricted reserve for public health emergencies.

(6)  Restricted reserve for capital and asset preservation.

(7)  Restricted reserve for contingencies.

(8)  Unallocated general reserve.

(b)  The board of trustees shall forward a copy of the final budget to the auditor of each county in which the district is located.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2071

(a)  In its annual budget, the board of trustees may establish one or more restricted reserves. When the board of trustees establishes a restricted reserve, it shall declare the exclusive purposes for which the funds in the reserve may be spent. The funds in the restricted reserve shall be spent only for the exclusive purposes for which the board of trustees established the restricted reserve. The reserves shall be maintained according to generally accepted accounting principles.

(b)  Any time after the establishment of a restricted reserve, the board of trustees may transfer any funds to that restricted reserve.

(c)  Notwithstanding any other provision of this section, in a public health emergency, a board of trustees may, by majority vote of the total membership of the board of trustees, temporarily transfer funds from other restricted reserves to the restricted reserve for public health emergencies.

(d)  If the board of trustees finds that the funds in a restricted reserve are no longer required for the purpose for which the restricted reserve was established, the board of trustees may, by a four-fifths vote of the total membership of the board of trustees, discontinue the restricted reserve or transfer the funds that are no longer required from the restricted reserve to the district’s general fund.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2072

(a)  On or before July 1 of each year, the board of trustees shall adopt a resolution establishing its appropriations limit and make other necessary determinations for the following fiscal year pursuant to Article XIII  B of the California Constitution and Division 9 (commencing with Section 7900) of the Government Code.

(b)  Pursuant to subdivision (c) of Section 9 of Article XIII  B of the California Constitution, this section shall not apply to a district which existed on January 1, 1978, and that did not as of the 1977–78 fiscal year levy an ad valorem tax on property in excess of twelve and one-half cents ($0.125) per one hundred dollars ($100) of assessed value.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2073

The auditor of each county in which a district is located shall allocate to the district its share of property tax revenue pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2074

(a)  A district may accept any revenue, money, grants, goods, or services from any federal, state, regional, or local agency or from any person for any lawful purpose of the district.

(b)  In addition to any other existing authority, a district may borrow money and incur indebtedness pursuant to Article 7 (commencing with Section 53820), Article 7.4 (commencing with Section 53835), Article 7.5 (commencing with Section 53840), Article 7.6 (commencing with Section 53850), and Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2010, Ch. 699, Sec. 25.1. Effective January 1, 2011.)



2075

All claims for money or damages against a district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2076

(a)  All claims against a district shall be audited, allowed, and paid by the board of trustees by warrants drawn on the county treasurer.

(b)  As an alternative to subdivision (a), the board of trustees may instruct the county treasurer to audit, allow, and draw his or her warrant on the county treasury for all legal claims presented to him or her and authorized by the board of trustees.

(c)  The county treasurer shall pay the warrants in the order in which they are presented.

(d)  If a warrant is presented for payment and the county treasurer cannot pay it for want of funds in the account on which it is drawn, the treasurer shall endorse the warrant, “NOT PAID BECAUSE OF INSUFFICIENT FUNDS” and sign his or her name and the date and time the warrant was presented. From that time until it is paid, the warrant bears interest at the maximum rate permitted pursuant to Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2077

(a)  Notwithstanding Section 2076, a district that has total annual revenues greater than two hundred fifty thousand dollars ($250,000) may withdraw its funds from the control of the county treasurer pursuant to this section.

(b)  The board of trustees shall adopt a resolution that does each of the following:

(1)  States its intent to withdraw its funds from the county treasury.

(2)  Adopt a procedure for the appointment of a district treasurer. The board of trustees may appoint the district treasurer, or the board of trustees may delegate the appointment of the district treasurer to the district’s general manager. The district treasurer may be a member of the board of trustees, the secretary of the board of trustees, the general manager, or a district employee.

(3)  Fix the amount of the bond for the district treasurer and other district employees who will be responsible for handling the district’s finances.

(4)  Adopt a system of accounting and auditing that shall completely and at all times show the district’s financial condition. The system of accounting and auditing shall adhere to generally accepted accounting principles.

(5)  Adopt a procedure for drawing and signing warrants, provided that the procedure adheres to generally accepted accounting principles. The procedure shall provide that bond principal and salaries shall be paid when due. The procedure may provide that warrants to pay claims and demands need not be approved by the board of trustees before payment if the district treasurer determines that the claims and demands conform to the district’s approved budget.

(6)  Designate a bank or a savings and loan association as the depositary of the district’s funds. A bank or savings and loan association may act as a depositary, paying agent, or fiscal agency for the holding or handling of the district’s funds, notwithstanding the fact that a member of the board of trustees whose funds are on deposit in that bank or savings and loan association is an officer, employee, or stockholder of that bank or savings and loan association, or of a holding company that owns any of the stock of that bank or savings and loan association.

(c)  The board of trustees and the board of supervisors of the principal county shall determine a mutually acceptable date for the withdrawal of the district’s funds from the county treasury, not to exceed 15 months from the date on which the board of trustees adopts its resolution.

(d)  In implementing this section, the district shall comply with Article 1 (commencing with Section 53600) and Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code. Nothing in this section shall preclude the district treasurer from depositing the district’s funds in the county treasury of the principal county or the State Treasury pursuant to Article 11 (commencing with Section 16429.1) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code.

(e)  The district treasurer shall make annual or more frequent written reports to the board of trustees, as the board of trustees shall determine, regarding the receipts and disbursements and balances in the accounts controlled by the district treasurer. The district treasurer shall sign the reports and file them with the secretary.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2078

The board of trustees may establish a revolving fund pursuant to Article 15 (commencing with Section 53950) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code to make change and pay small bills directly.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2079

(a)  The board of trustees shall provide for regular audits of the district’s accounts and records pursuant to Section 26909 of the Government Code.

(b)  The board of trustees shall provide for the annual financial reports to the Controller pursuant to Article 9 (commencing with Section 53890) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)






ARTICLE 7 - Alternative Revenues

2080

Whenever a board of trustees determines that the amount of revenues available to the district or any of its zones is inadequate to meet the costs of providing facilities, programs, projects, and services, the board of trustees may raise revenues pursuant to this article or any other provision of law.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2081

A district may levy special taxes pursuant to:

(a)  Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(b)  The Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2082

(a)  A district may levy special benefit assessments consistent with the requirements of Article XIII  D of the California Constitution to finance vector control projects and programs.

(b)  Before beginning a vector control project or program proposed to be financed pursuant to this section, the board of trustees shall adopt a resolution that does all of the following:

(1)  Specifies its intent to undertake the project or program.

(2)  Generally describes the project or program.

(3)  Estimates the cost of the project or program.

(4)  Estimates the duration of the proposed special benefit assessment.

(c)  After adopting its resolution pursuant to subdivision (b), the board of trustees shall proceed pursuant to Section 53753 of the Government Code.

(d)  The special benefit assessments levied pursuant to this section shall be collected at the same time and in the same manner as county taxes. The county may deduct an amount not to exceed its actual costs incurred for collecting the special benefit assessments before remitting the balance to the district. The special benefit assessments shall be a lien on all the property benefited. Liens for the assessments shall be of the same force and effect as liens for property taxes, and their collection may be enforced by the same means as provided for the enforcement of liens for county taxes.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2083

A district may levy special benefit assessments consistent with the requirements of Article XIII  D of the California Constitution to finance capital improvements, including, but not limited to, special benefit assessments levied pursuant to:

(a)  The Improvement Act of 1911, Division 7 (commencing with Section 5000) of the Streets and Highways Code.

(b)  The Improvement Bond Act of 1915, Division 10 (commencing with Section 8500) of the Streets and Highways Code.

(c)  The Municipal Improvement Act of 1913, Division 12 (commencing with Section 10000) of the Streets and Highways Code.

(d)  Any other statutory authorization enacted in the future.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2084

Pursuant to Section 5 of Article XIII  D of the California Constitution and Section 53753.5 of the Government Code, any assessment existing on November 6, 1996, that was imposed exclusively to finance the capital costs or maintenance and operation expenses for vector control shall be exempt from the procedures and approval process set forth in Section 4 of Article XIII  D of the California Constitution and Section 2082. Subsequent increases in those assessments shall be subject to the procedures and approval process set forth in Section 4 of Article XIII  D of the California Constitution and Section 2082.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2085

(a)  A board of trustees may charge a fee to cover the cost of any service that the district provides or the cost of enforcing any regulation for which the fee is charged. No fee shall exceed the costs reasonably borne by the district in providing the service or enforcing the regulation for which the fee is charged.

(b)  Before imposing or increasing any fee for property-related services, a board of trustees shall follow the procedures in Section 6 of Article XIII  D of the California Constitution.

(c)  Notwithstanding Section 6103 of the Government Code, a board of trustees may charge a fee authorized by this section to other public agencies.

(d)  A board of trustees may charge residents or taxpayers of the district a fee authorized by this section which is less than the fee that it charges to nonresidents or nontaxpayers of the district.

(e)  A board of trustees may authorize district employees to waive the payment, in whole or in part, of a fee authorized by this section when the board of trustees determines that the payment would not be in the public interest. Before authorizing any waiver, a board of trustees shall adopt a resolution that specifies the policies and procedures governing waivers.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)






ARTICLE 8 - Zones

2090

(a)  Whenever a board of trustees determines that it is in the public interest to provide different services, to provide different levels of service, or to raise additional revenue within specific areas of the district, it may form one or more zones pursuant to this article.

(b)  The board of trustees shall initiate proceedings for the formation of a new zone by adopting a resolution that does all of the following:

(1)  States that the proposal is made pursuant to this article.

(2)  Sets forth a description of the boundaries of the territory to be included in the zone.

(3)  States the different services, the different levels of service, or additional revenues which the zone will provide.

(4)  Sets forth the methods by which those services or levels of service will be financed.

(5)  States the reasons for forming the zone.

(6)  Proposes a name or number for the zone.

(c)  A proposal to form a new zone may also be initiated by a petition signed by not less than 10 percent of the registered voters residing within the proposed zone. The petition shall contain all of the matters required by subdivision (b).

(d)  Upon the adoption of a resolution or the receipt of a valid petition, the board of trustees shall fix the date, time, and place for the public hearing on the formation of the zone. The board of trustees shall publish notice of the hearing, including the information required by subdivision (b), pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation in the district. The board of trustees shall mail the notice at least 45 days before the date of the hearing to all owners of property within the proposed zone. The board of trustees shall post the notice in at least three public places within the territory of the proposed zone.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2091

(a)  At the hearing, the board of trustees shall hear and consider any protests to the formation of a zone pursuant to this article. The board of trustees shall terminate the proceedings, if, at the conclusion of the hearing, it determines either of the following:

(1)  More than 50 percent of the total number of voters residing within the proposed zone have filed written objections to the formation.

(2)  Property owners who own more than 50 percent of the assessed value of all taxable property within the proposed zone have filed written objections to the formation. If the board of trustees determines that the written objections have been filed by 50 percent or less of those voters or property owners, then the board of trustees may proceed to form the zone.

(b)  If the resolution or petition for formation of a zone proposes that the zone use special taxes, special benefit assessments, or fees for property-related services to finance its purposes, the board of trustees shall proceed according to law. If the voters or property owners do not approve those funding methods, the zone shall not be formed.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2092

(a)  A board of trustees may change the boundaries of a zone or dissolve a zone by following the procedures in Sections 2090 and 2091.

(b)  Except as provided in Section 56886 of the Government Code, a local agency formation commission shall have no power or duty to review and approve or disapprove a proposal to form a zone, a proposal to change the boundaries of a zone, or a proposal to dissolve a zone.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)



2093

(a)  As determined by the board of trustees, a zone may provide any service at any level or levels within its boundaries that the district may provide.

(b)  As determined by the board of trustees and pursuant to the requirements of this chapter, a zone may exercise any fiscal powers within its boundaries that the district may exercise.

(c)  Any special taxes, special benefit assessments, or fees which are intended solely for the support of services within a zone shall be levied, assessed, and charged within the boundaries of the zone.

(Added by Stats. 2002, Ch. 395, Sec. 6. Effective January 1, 2003.)









CHAPTER 8 - Pest Abatement Districts

ARTICLE 1 - Definitions and General Provisions

2800

“Pest,” as used in this chapter, includes any plant, animal, insect, fish, or other matter or material, not under human control, which is offensive to the senses or interferes with the comfortable enjoyment of life, or which is detrimental to the agricultural industry of the State, and is not protected under any other provision of law.

(Amended by Stats. 1945, Ch. 957.)



2800.5

As used in this chapter, “public nuisance” includes, but is not limited to, both of the following:

(a)  Any breeding place or place of growth of a pest for which a district may be initiated under Section 2822, which exists by reason of any use made of the land on which it is found, or which exists by reason of any artificial change in the natural condition of the land on which it is found. The presence of any immature stages of any pest, or the rooted stages of any plant pest, shall constitute prima facie evidence the place is a breeding place for the pest.

(b)  Water which is a breeding place for any pest for which a district may be initiated under Section 2822.

(Repealed and added by Stats. 1984, Ch. 911, Sec. 43. Effective September 7, 1984.)



2801

This chapter is supplemental to any other provision of law relating to the abatement of pests or nuisances.

(Enacted by Stats. 1939, Ch. 60.)



2802

“District,” as used in this chapter, means any pest abatement district formed pursuant to this chapter or pursuant to any law which it supersedes.

(Enacted by Stats. 1939, Ch. 60.)



2803

Any person who restrains, hinders, obstructs, or threatens any officer or employee of a district in the performance of that person’s duties as an officer or employee, or any person who interferes with any work done by, or under the direction of, the district, is guilty of a misdemeanor.

(Amended by Stats. 1984, Ch. 911, Sec. 44. Effective September 7, 1984.)



2804

In case of a dispute between governmental agencies on the need, or the methods and materials to be used, to abate or prevent a public nuisance under this chapter, the matter shall be subject to appeal to the State Director of Health Services within 10 days from the date the dispute arises. The director shall take testimony on the issue, shall decide the matter on appeal, and shall convey his decision to the parties within 30 days of the receipt of the appeal. The decision of the director shall be final and conclusive.

(Added by Stats. 1984, Ch. 911, Sec. 45. Effective September 7, 1984.)



2805

(a) Except as otherwise provided in subdivision (b), every pest abatement district employee who handles, applies, or supervises the use of any pesticide for public health purposes, shall be certified by the state department as a vector control technician in at least one of the following categories commensurate with assigned duties:

(1) Mosquito control.

(2) Terrestrial invertebrate vector control.

(3) Vertebrate vector control.

(b) The state department may establish by regulation exemptions from the requirements of this section that are deemed reasonably necessary to further the purposes of this section.

(c) The state department shall establish by regulation minimum standards for continuing education for any government agency employee certified under Section 116110 and regulations adopted pursuant thereto, who handles, applies, or supervises the use of any pesticide for public health purposes.

(d) An official record of the completed continuing education units shall be maintained by the state department. If a certified technician fails to meet the requirements set forth under subdivision (c), the state department shall suspend the technician’s certificate or certificates and immediately notify the technician and the employing district. The state department shall establish by regulation procedures for reinstating a suspended certificate.

(e) The state department shall charge and collect a nonreturnable renewal fee of one hundred twenty dollars ($120) to be paid by each continuing education certificant on or before the first day of July, or on any other date that is determined by the state department. Each person employed on September 29, 1996, in a position that requires certification shall first pay the annual fee the first day of the first July following that date. All new certificants shall first pay the annual fee the first day of the first July following their certification.

(f) The state department shall collect and account for all money received pursuant to this section and shall deposit it in the Vectorborne Disease Account provided for in Section 116112. Notwithstanding Section 116112, fees deposited in the Vectorborne Disease Account pursuant to this section shall be available for expenditure, upon appropriation by the Legislature, to implement this section.

(g) Fees collected pursuant to this section shall be subject to the annual fee increase provisions of Section 100425.

(Amended by Stats. 2008, Ch. 758, Sec. 8. Effective September 30, 2008.)






ARTICLE 2 - Formation

2822

The organization of a pest abatement district may be initiated by a petition, describing the exterior boundaries of the proposed district, and the nature of the pest or pests to be controlled or abated.

(Enacted by Stats. 1939, Ch. 60.)



2822.5

The petition shall state the basis on which the property in the district shall be taxed for district purposes. The petition may include a plan for zones of benefit or other proposal which would provide equity in financing the district’s purposes.

(Amended by Stats. 1984, Ch. 911, Sec. 46. Effective September 7, 1984.)



2823

The petition may fix the maximum rate of assessments that may be levied by the district.

(Enacted by Stats. 1939, Ch. 60.)



2824

The petition shall be signed by registered voters residing in the proposed district equal in number to ten per cent of the votes cast in the proposed district for Governor at the last preceding gubernatorial election. The petition may consist of any number of separate instruments, which shall be duplicates, except for the signatures and addresses of the signers. Each person who signs the petition shall also state his address.

(Enacted by Stats. 1939, Ch. 60.)



2825

The petition shall be presented to the clerk of the county in which the land in the proposed district is situated. The clerk shall compare the signatures on the petition with the signatures of the registered voters on his records for the purpose of ascertaining whether the petition meets the signature requirements of this article.

(Enacted by Stats. 1939, Ch. 60.)



2826

If the petition lacks sufficient signatures the county clerk shall certify that fact, and at any time within sixty days thereafter additional signatures may be presented to supplement the signatures on the original petition. The additional signatures shall be compared by the clerk in the same manner as the original signatures. If sufficient additional signatures are not presented, proceedings under the petition shall be terminated, without prejudice to the right to file a new petition.

(Enacted by Stats. 1939, Ch. 60.)



2827

If the petition contains the requisite number of signatures the clerk shall make a certificate to that effect, and shall present the petition and his certificate to the board of supervisors.

(Enacted by Stats. 1939, Ch. 60.)



2828

If the board of supervisors finds that the petition has been properly presented, the board shall, by resolution, fix a time for hearing the petition, which shall be not less than two nor more than five weeks from the time of its presentation. It shall also publish a notice of the time and place of the hearing in a newspaper of general circulation, printed and published in the county, for not less than two weeks prior to the time of the hearing.

(Enacted by Stats. 1939, Ch. 60.)



2829

At the time of the hearing, or at any time to which it may be adjourned, the board of supervisors shall hear and consider all competent and relevant testimony or evidence offered in support of, or in opposition to, the formation of the district, and the proposed method of financing.

(Amended by Stats. 1984, Ch. 911, Sec. 47. Effective September 7, 1984.)



2830

The board of supervisors may make such changes in the proposed boundaries of the district as it may consider advisable. It may exclude any land in the proposed district upon the application of the owner, or it may include any land outside and contiguous to the proposed district upon the application of the owner, if it determines that the exclusion or inclusion is proper.

(Enacted by Stats. 1939, Ch. 60.)



2831

If, upon the hearing, the board of supervisors determines that the public interest or welfare of the proposed territory and its inhabitants requires the formation of the district, it shall, by resolution, declare its findings and order that the territory within the boundaries determined by it is a district, under an appropriate name to be selected by it.

(Enacted by Stats. 1939, Ch. 60.)



2832

The clerk of the board of supervisors shall immediately record a certified copy of the order in the office of the county recorder in which the district is situated and also file a certified copy with the Secretary of State. The district is then formed as a pest abatement district, with all of the rights, privileges, and powers set forth in this chapter, and those necessarily incident thereto.

(Amended by Stats. 1959, Ch. 504.)



2833

If at any time after the board of supervisors has entered its order for organization good cause appears therefor, the district board may, by a two-thirds vote of its members, adopt a resolution reciting the facts, declaring the advisability for a change of the district’s name, and setting forth therein a new name for the district. A certified copy of such resolution shall be transmitted to the board of supervisors of the county in which the district is situated.

(Added by Stats. 1971, Ch. 276.)



2834

Upon receipt of the certified copy of the resolution the board of supervisors shall:

(a)  Enter an order changing the district’s name to the name set forth in the resolution.

(b)  Record a certified copy of the order in the office of the county recorder of the county in which the district is situated.

(c)  File a certified copy of the order in the office of the Secretary of State.

(d)  File a certified copy of the order in the office of the State Board of Equalization.

From and after the date of the filing of the certified copy with the Secretary of State the new name shall be the official name of the district.

(Added by Stats. 1971, Ch. 276.)



2835

Upon a petition adopted by a four-fifths vote of the district board, or upon its own motion following the notice the board of supervisors deems sufficient and a public hearing, the board of supervisors, may, with the concurrence of the district board, add to, or delete from, the list of pests which the district may control. The board of supervisors at the hearing may also consider, and make changes in, the method of district taxation, as authorized by Section 2822.5, as though a new district were being formed.

(Added by Stats. 1984, Ch. 911, Sec. 48. Effective September 7, 1984.)






ARTICLE 3 - Administration

2850

Within 30 days after incorporation the board of supervisors shall appoint a board of trustees, consisting of not less than five nor more than nine members to act as the governing body of the district. At any time after the appointment of the initial board of trustees the board of supervisors may, at the request of the existing board of trustees of the district, increase or decrease the number of members of the board of trustees, but such board shall under no circumstances consist of less than five nor more than nine members.

(Amended by Stats. 1947, Ch. 890.)



2851

The members of the district board shall hold office at the pleasure of the board of supervisors. They shall serve without compensation, but shall be allowed their necessary traveling and other expenses incurred in performance of their official duties. In lieu of expenses, the district board may, by resolution, provide for the allowance and payment to each member of the board of a sum not exceeding one hundred dollars ($100) as expenses incurred in attending each business meeting of the board. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 9. Effective January 1, 2006.)



2852

The district board may take all necessary or proper steps for the extermination of the pest or pests mentioned in the petition for the organization of the district, subject to the control of city or other public authorities having jurisdiction in the matter.

(Enacted by Stats. 1939, Ch. 60.)



2853

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 20. Effective January 1, 2006.)






ARTICLE 3.5 - District Powers

2855

The district board may do all of the following:

(a)  Purchase supplies and other personal property.

(b)  Employ necessary labor.

(c)  Acquire by purchase, condemnation, or otherwise, in the name of the district, any lands, rights-of-way, easements, or other real property necessary for the district.

(d)  Sell or lease any lands, rights-of-way, easements, material, or other property, real or personal, acquired by the district.

(e)  Make contracts to indemnify or compensate any owner of land or other property for any injury or damage caused by the exercise of the powers conferred by this chapter or of powers incident to those powers.

(f)  Sue and be sued.

(g)  Enter upon, without hindrance or notice, any property, either within the district or so reasonably adjacent that pests may disperse into the district, for any of the following purposes:

(1)  To inspect to ascertain the presence of pests or their breeding places.

(2)  To abate public nuisances in accordance with this article through direct control or through notice to the property owner to abate the public nuisance.

(3)  To ascertain if a notice to abate a public nuisance has been complied with.

(4)  To treat the property with any physical, chemical, or biological control measures deemed appropriate by the district board.

(h)  Assess civil penalties, as determined in the discretion of the district board, but not to exceed five hundred dollars ($500) per day for each day that a notice or hearing order to abate a nuisance has not been complied with.

(i)  Exercise the powers authorized by Section 2270 if the pests the district is empowered to control fall within the meaning of “vector,” as defined in subdivision (f) of Section 2200.

(j)  Do everything necessary to carry out the powers conferred by this chapter and carry out the objects of the formation of the district.

(Amended by Stats. 1984, Ch. 911, Sec. 50. Effective September 7, 1984.)



2855.3

Every sale of real property made pursuant to subdivision (d) of Section 2855 shall be made at such place within the district as the district board shall specify, and such real property shall be sold to the highest bidder at public auction, after notice of sale is published once a week for two successive weeks in a newspaper of general circulation published in the district or county. If a newspaper of general circulation is not printed and published within such district or county, public notice of the sale shall be given for at least two weeks by notices posted in three public places in the district.

(Added by Stats. 1974, Ch. 465.)



2855.7

The district board may borrow money in any fiscal year, which shall not exceed the anticipated revenue of that fiscal year and which shall be repaid in the same fiscal year. Such money shall be borrowed upon such other terms as the board shall fix; provided, that interest shall not exceed 6 percent, computed annually or semiannually.

The district board may also issue warrants payable upon a future date in the same fiscal year as issued, which shall be evidentiary of the obligation to repay the money so borrowed and interest thereon, and for that purpose such warrant may bear such interest as is fixed by the terms of the agreement to repay.

(Added by Stats. 1974, Ch. 465.)



2856

Any nuisance may be abated in any action or proceeding by any remedy provided by this article or any other law.

(Added by Stats. 1974, Ch. 465.)



2857

Whenever a nuisance exists upon any property, either in the district or in territory not in the district but so situated with respect to the district that pests from the territory migrate into, or otherwise encroach upon, the district, the district board may notify in writing the owner or party in possession, or the agent of either, of the existence of the nuisance. The contents of the written notice shall conform to the requirements of Section 2858.

(Amended by Stats. 1984, Ch. 911, Sec. 51. Effective September 7, 1984.)



2858

The notice required by Section 2857 shall include all of the following:

(a)  State the finding of the district that a public nuisance exists on the property and the location of the nuisance on the property.

(b)  Direct the owner or party in possession to abate the nuisance within a specified time by destroying the pests which are present.

(c)  Direct the owner or party in possession to perform, within a specified time, any work necessary to prevent the recurrence of the pests in the places specified in the notice.

(d)  Inform the owner or party in possession that failure to comply with the requirements of subdivision (b) shall subject the owner or party in possession to civil penalties of not more than five hundred dollars ($500) per day for each day the nuisance continues after the time specified for the abatement of the nuisance in the notice.

(e)  Inform the owner or party in possession that before complying with the requirements of the notice, the owner or party in possession may appear at a hearing before the district board at a time and place stated in the notice.

The notice shall be served upon the owner of record and the person having charge or possession, if other than the owner of record, of the property upon which the nuisance exists, and may be served by any person authorized by the district board in the same manner as a summons in a civil action.

(Amended by Stats. 1984, Ch. 911, Sec. 52. Effective September 7, 1984.)



2860

If the property is owned by a person who is not a resident of the district, and is not in charge or possession of any person, and there is no tenant or agent of the owner upon whom service can be made, who can after diligent search be found; or if the owner of record of the property cannot after diligent search be found, the notice may be served by posting a copy in a conspicuous place upon the property for a period of 10 days, and by mailing a copy to the owner of record addressed to his address as given on the last completed assessment roll of the county in which the property is situated, or, in the absence of an address on the roll, to his last known address.

(Added by Stats. 1974, Ch. 465.)



2861

Before complying with the requirements of the notice, the owner or party in possession may appear at a hearing before the board at a time and place fixed by the board and stated in the notice. At the hearing the district board shall determine whether the initial finding as set forth in the notice is correct and shall permit the owner or party in possession to present testimony in his behalf. If, after hearing all the facts, the board makes a determination that a nuisance exists on the property, the board shall order compliance with the requirements of the notice or with alternate instructions issued by the board.

Any failure to comply with any such order of the board issued pursuant to this section shall subject the owner or party in possession, if other than the owner of record, to civil penalties of not to exceed five hundred dollars ($500) per day for each day such order is not complied with.

(Added by Stats. 1974, Ch. 465.)



2861.5

Any judicial review of administrative procedure provided for in this chapter shall be pursuant to Section 1094.5 of the Code of Civil Procedure.

(Added by Stats. 1974, Ch. 465.)



2861.7

Any recurrence of the nuisance may be deemed to be a continuation of the original nuisance.

(Amended by Stats. 1984, Ch. 911, Sec. 53. Effective September 7, 1984.)



2862

If the nuisance is not abated within the time specified in the notice or an order following the hearing, the district board may abate the nuisance.

(Amended by Stats. 1984, Ch. 911, Sec. 54. Effective September 7, 1984.)



2862.5

The cost of abating a nuisance shall be repaid to the district by the owner of the property. However, the owner shall not be required to pay for the costs unless, either prior to or subsequent to the abatement by the district, a hearing is held by the district board, at which the property owner is afforded an opportunity to be heard, and the district board determines that a nuisance actually exists or that a nuisance existed prior to the abatement by the district.

(Added by Stats. 1984, Ch. 911, Sec. 55. Effective September 7, 1984.)



2863

When any nuisance is found to exist on any property subject to the control of any state or local agency, the district shall notify the state or local agency of the existence of the nuisance. Sections 2858, 2860, 2861, 2861.5, and 2862 shall govern the contents of the notice and the manner of serving it, the right of the state or local agency to a hearing before the board, the hearing before the board, and the power of the district to abate the nuisance if it is not abated by the state or local agency. If the state or local agency determines that the order to prevent recurrence of the breeding specified in the notice to abate the nuisance is excessive or inappropriate for the intended use of the land, or if the state or local agency determines that a nuisance, as specified in Section 2800.5, does not exist, the agency may appeal the decision of the board to the State Director of Health Services within 10 days subsequent to the hearing. The director shall decide the matters on appeal and convey his or her decision to the agency and district within 30 days of the receipt of the appeal. The decision of the director shall be final and conclusive. If the control of the nuisance is performed by the district, the cost for that control is a charge against, and shall be paid from, the maintenance fund or from other funds for the support of the state or local agency.

Any state or local agency and a district may enter into contractual agreements to provide control of nuisances. The authority which is granted by this paragraph is in addition to any other authority which a state or local agency and a district may have to enter into contractual agreements for the control of public nuisances, as defined in Section 2800.5.

As used in this section, “state agency” means an agency defined in Section 11000 of the Government Code, and “local agency” means a city, county, city and county, district, or other public corporation.

(Amended by Stats. 1984, Ch. 911, Sec. 56. Effective September 7, 1984.)



2864

Upon the failure of the property owner or the person in possession of the property to pay the district for all sums expended by the district in abating a nuisance or preventing its recurrence, or upon the failure to pay all civil penalties, the costs or penalties, or both, shall become a lien upon the property on which the nuisance was abated or its recurrence prevented when notice of the lien is filed and recorded. However, if the property has been conveyed prior to the recordation of the lien, the lien shall not attach to the real property, but shall remain the debt of the person who owned the land at the time the costs were incurred, and the debt may be recovered by the district board against the debtor, as provided in Section 2866.

(Repealed and added by Stats. 1984, Ch. 911, Sec. 58. Effective September 7, 1984.)



2864.7

A copy of the filed and recorded lien may be given to the county assessor and tax collector, who, upon receipt of the lien, shall add the amount of the lien to the next regular tax bill levied against the parcel for district purposes.

(Amended by Stats. 1984, Ch. 911, Sec. 59. Effective September 7, 1984.)



2865

If the county assessor and the tax collector assess property and collect taxes for the district, a certified copy of the lien shall be filed with the county auditor on or before August 10th. The descriptions of the parcels reported shall be those used for the same parcels on the county assessor’s map books for the current year.

(Amended by Stats. 1984, Ch. 911, Sec. 60. Effective September 7, 1984.)



2865.5

The county auditor shall enter each lien on the county tax roll opposite the parcel of land.

(Amended by Stats. 1984, Ch. 911, Sec. 61. Effective September 7, 1984.)



2866

The amount of the lien shall be collected at the same time and in the same manner as ordinary county taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency, as provided for ordinary county taxes. All laws applicable to the levy, collection, and enforcement of county taxes shall be applicable to the lien, except that if any real property to which the cost of abatement relates has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of taxes would become delinquent, then the cost of abatement shall not result in a lien against the real property, but instead shall be transferred to the unsecured roll for collection.

(Amended by Stats. 1985, Ch. 48, Sec. 4. Effective May 20, 1985.)



2867

The lien provisions of this article do not apply to the property of any county, city, district, or other public corporation. However, the governing body of the county, city, district, or other public corporation shall repay to a district the amount expended by the district upon any of its property under this article upon presentation by the district board of a verified claim or bill.

(Added by Stats. 1974, Ch. 465.)



2868

Any amounts collected by a county on account of a lien authorized by this article, other than the amounts requested to be paid into the county general fund pursuant to Section 29304 of the Government Code, shall be paid to the district.

(Amended by Stats. 1984, Ch. 911, Sec. 63. Effective September 7, 1984.)






ARTICLE 4 - Taxation

2870

The district board shall annually before July 10 prepare a written estimate of the amount of money necessary for the purposes of the district during the ensuing fiscal year.

(Amended by Stats. 1984, Ch. 911, Sec. 64. Effective September 7, 1984.)



2871

The county auditor shall allocate to a district its share of property tax revenue pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Repealed and added by Stats. 1984, Ch. 911, Sec. 66. Effective September 7, 1984.)



2871.5

(a)  If the petition for formation of the district states that the property shall be taxed on the basis of area, the rate shall be based on area of land, regardless of assessed valuation.

(b)  If the petition for formation of the district states that property shall be taxed on the basis of a combination of area and some other basis, the district board shall, after a public hearing, determine the proportion of each source of revenue, and may consider zones of benefit or other equitable methods of establishing the rate to be charged based on area.

(c)  The county assessor of each county shall prepare an assessment roll showing the names and addresses and the acreage owned by each person owning land within a district, which roll shall be the basis for the tax provided for in this section.

(Amended by Stats. 1984, Ch. 911, Sec. 67. Effective September 7, 1984.)



2871.7

After a public hearing, the district board shall determine the rate of the tax.

(Repealed and added by Stats. 1984, Ch. 911, Sec. 69. Effective September 7, 1984.)



2871.8

(a)  Whenever it appears to the district board that the amount of funds required during an ensuing fiscal year will exceed the amount available, the district board may call an election to submit to the electors of the district the question of whether a special tax shall be voted for raising the additional funds, pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(b)  Notice of the election shall be published for at least four weeks prior to the election.

(c)  No particular form of ballot shall be required, nor shall any informalities in conducting the election invalidate it if it is otherwise fairly conducted.

(d)  At the election the ballots shall contain the words “Shall the district vote a tax to raise the additional sum of ____ ?” or words equivalent thereto.

(e)  The district board shall canvass the votes cast at the election, and, if two-thirds of the votes cast are in favor of the imposition of the tax, shall report the result to the board of supervisors of the county in which the district is situated, stating the additional amount of money required to be raised. If the district is in more than one county, the additional amount shall be prorated for each county by the district board in the same way that the district’s original total estimate of funds is prorated. The district board shall furnish the board of supervisors and auditor of each county a written statement of the apportionment for each county.

(Added by Stats. 1984, Ch. 911, Sec. 70. Effective September 7, 1984.)



2871.9

Any district formed prior to January 1, 1985, may petition the board of supervisors for a change in the method of financing the district’s operations, as provided in this chapter. The board of supervisors shall accept the petition, in lieu of the petition required by Section 2822.5, and shall proceed to consider changes in the method of district financing consistent with Article 2 (commencing with Section 2210) of Chapter 5.

(Added by Stats. 1984, Ch. 911, Sec. 71. Effective September 7, 1984.)



2872

All taxes and assessments levied under this chapter shall be assessed and collected at the same time and in the same manner as other taxes are collected for county purposes, and shall be paid into the county treasury to the credit of the district.

(Amended by Stats. 1984, Ch. 911, Sec. 72. Effective September 7, 1984.)



2873

The funds of the district shall be withdrawn from the treasury upon the warrant of the district board.

(Enacted by Stats. 1939, Ch. 60.)



2874

The board of supervisors, from time to time, may order a temporary transfer of money from other available funds in the county treasury to the credit of the district fund. The transfer shall be made only upon resolution adopted by the board of supervisors directing the treasurer to make the transfer. It shall not exceed eighty-five per cent of the taxes accruing to the district, and shall not be made prior to the first day of the fiscal year nor after the last Monday in April of the current fiscal year. Any funds transferred shall be replaced from the taxes accruing to the district before any other obligation of the district is met from those taxes.

(Enacted by Stats. 1939, Ch. 60.)



2876

Notwithstanding the basis upon which property in the district is taxed, if a district is organized in any year too late for the levy of a tax in that year or in the next ensuing year, the board of supervisors is authorized to transfer funds of the county not immediately needed for county purposes to the district fund to be used for the payment of the expenses of the district until the district’s special assessment tax receipts are available to it. The board of supervisors shall include, in the levy of taxes for the district for the first fiscal year in which a tax may be levied, a sum sufficient to repay to the county the amounts transferred to the district for the portion or portions of the preceding fiscal year or years for which no levy of taxes was made for that purpose. The amounts transferred shall be retransferred to the county treasury from the district fund out of the first available receipts from the tax levy.

(Amended by Stats. 1984, Ch. 911, Sec. 74. Effective September 7, 1984.)






ARTICLE 4.1 - Standby Charges for Public Health Emergencies

2877

The Legislature finds that unabated outbreaks of mosquitoes pose a serious threat to the public health and safety. The Legislature further finds that public agencies, including pest abatement districts, must be prepared to abate extraordinary outbreaks of mosquitoes. The Legislature further finds and declares that to protect the public health and safety from unabated outbreaks of mosquitoes, it is necessary to enact this article to provide pest abatement districts with the ability to abate mosquitoes.

(Added by Stats. 1983, Ch. 1055, Sec. 5.)



2878

A pest abatement district may adopt an ordinance to fix an emergency mosquito abatement standby charge pursuant to the provisions of Article 5.1 (commencing with Section 2315) of Chapter 5, except to the extent that the provisions of that article conflict with the provisions of this chapter, in which case the provisions of this chapter shall be in addition to the provisions of that article.

(Added by Stats. 1983, Ch. 1055, Sec. 5.)






ARTICLE 4.5 - Claims

2880

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






ARTICLE 5 - Annexation

2900

At any time after the incorporation of a district, land contiguous to it may be annexed, if the board of trustees finds that the annexation will benefit both the land to be annexed and the district.

(Amended by Stats. 1965, Ch. 2043.)



2901

Annexations may proceed under Article 2 (commencing with Section 2822), as though territory to be annexed were a new district, except that the pest or pests to be controlled shall be the same as those which the annexing district is authorized to control.

(Added by Stats. 1984, Ch. 911, Sec. 75. Effective September 7, 1984.)






ARTICLE 5a - Consolidation

2910

Two or more contiguous pest abatement districts may be consolidated.

(Amended by Stats. 1965, Ch. 2043.)












DIVISION 5 - SANITATION

PART 3 - COMMUNITY FACILITIES

CHAPTER 1 - Community Facilities Law of 1911

ARTICLE 1 - Definitions and General Provisions

4600

This chapter shall be known as the Community Facilities Law of 1911.

(Amended by Stats. 1970, Ch. 420.)



4601

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1963, Ch. 756.)



4602

“City” means the city in which the district is located. If a district is not entirely within the boundaries of a single city, “city” means the initiating city.

(Added by Stats. 1963, Ch. 756.)



4602.1

“District” means any district which is formed pursuant to this chapter or pursuant to any law which it supersedes.

(Added by renumbering Section 4600 by Stats. 1963, Ch. 756.)



4602.2

“Governing body” means the city council or other legislative body of the city.

(Added by Stats. 1963, Ch. 756.)



4602.3

“Initiating city” means the city whose governing body initiated the proceeding for the formation of a district which is not entirely within the boundaries of a single city.

(Added by Stats. 1963, Ch. 756.)



4602.4

Improvement means any or all of the following:

(a)  The acquisition or construction of sanitary sewers of all types, including, but not limited to, outfall, trunk, intercepting, connecting, lateral, and house connection sewers.

(b)  The acquisition or construction of sewage treatment plants, works, or systems.

(c)  The acquisition or construction of other improvements, works, or system for the collection, transmission, treatment, or disposal of sewage or industrial waste.

(d)  The acquisition or construction of sewers, drains, pipelines, conduits, culverts, or ditches for the collection, transmission, or disposal of surface or storm water.

(e)  The acquisition or construction of other improvements, works, or system for the purpose of surface or storm water drainage or for the purpose of flood control.

(f)  The acquisition, construction, or extension of waterworks, water systems or water distribution systems.

(g)  The acquisition or construction of works or improvements appurtenant or related to any of the works, improvements, or systems described in subdivisions (a) to (f), inclusive.

(h)  Additions to, or the reconstruction or improvement of, any of the works, improvements, or systems described in subdivisions (a) to (g), inclusive.

(i)  The acquisition of any land, rights-of-way, capacity rights, rights of use, or other property needed for any of the works, improvements, or systems described in subdivisions (a) to (h), inclusive.

(Added by Stats. 1986, Ch. 195, Sec. 34.)



4602.5

In cities within a county of the 20th class, as defined in Section 28041 of the Government Code, improvement shall also mean the acquisition, construction, maintenance, and operation of any public buildings which would serve as a community center facility, including, but not limited to, an exhibition building, an auditorium, a stadium, and a sports arena; and the acquisition and improvement of any land, rights-of-way, rights of use, or other property needed for any of the improvements described in this section, or for offstreet parking facilities therefor.

For the purposes of this section, at the hearing held pursuant to Section 4611, the governing body may exclude from the proposed district any territory the inhabitants of which would not be benefited by the proposed improvements as finally determined.

(Added by Stats. 1986, Ch. 195, Sec. 35.)



4603

This chapter does not affect any other law under which improvements may be made within or by any city but it provides an alternate system of proceedings for sewer work or improvement. Improvements may be made either pursuant to this chapter, or pursuant to any other law. If, however, any proceedings are commenced pursuant to this chapter, its provisions apply to any improvement made under those proceedings until such improvement is completed.

If, after an improvement has been made pursuant to this chapter, the governing body of any city determines that it is necessary or convenient to make any additional improvement, the governing body may proceed to do so either pursuant to this chapter or under any other appropriate law. If the additional improvement is made pursuant to this chapter for the same district, the procedure shall be the same as that which is provided under this chapter for the making of the initial improvement. It is not necessary to reform the district if the governing body finds, following the hearing which is provided for by Section 4611 that the additional improvement is of benefit to the entire district which was previously formed under this chapter as such district is then constituted. As an alternative method, the governing body may make such additional improvement by forming a new district pursuant to this chapter which may include, in whole or in part, territory which is included in any district previously formed pursuant to this chapter.

(Amended by Stats. 1965, Ch. 828.)






ARTICLE 2 - Formation

4605

The governing body of any city may create an improvement district within the city pursuant to this chapter whenever in its judgment the district is necessary or convenient for any improvement authorized by this chapter.

(Amended by Stats. 1970, Ch. 420.)



4606

A district may be formed to make any improvement and to provide for the incurring of indebtedness to pay for the costs and expenses of such improvement.

(Amended by Stats. 1965, Ch. 828.)



4607

Whenever the governing body of a city determines that the public interest or convenience requires the making of any improvement in any part of the territory of the city, it may pass a resolution to that effect. The resolution shall be passed by a vote of at least two-thirds of the members of the governing body. It shall describe the improvement in general terms. For the purpose of such description, reference may be made to maps, plats, plans, or other documents on file in the office of the clerk of the city. Any improvements may be combined into a single project, the indebtedness for which is to be submitted to the electors as a single proposition.

The resolution shall also contain the total dollar amount of a general estimate of the costs and expenses of the proposed improvement. In arriving at such estimate, the governing body may include the estimated amounts of any or all of the items which are set forth in Section 4625. The resolution need not, however, itemize or separately state any of the items included in the costs and expenses.

(Amended by Stats. 1965, Ch. 828.)



4609

The resolution shall do all of the following:

(a)  Describe the boundaries of the proposed district. The district may consist of two or more noncontiguous parcels.

(b)  Designate the district by a distinctive name and number.

(c)  Declare the district to be the district benefited by the proposed improvement.

(d)  Name a time and place for the hearing of objections by any person interested in the formation of the district, in the inclusion within the district of any land within the boundaries described in the resolution or in the making of the proposed improvement.

(Amended by Stats. 1965, Ch. 828.)



4610

The resolution, together with the names of the members of the governing body voting for and against it shall be published once a week for at least two successive weeks in a newspaper of general circulation printed and published in the city. The first publication shall not be more than 60 nor less than 30 days prior to the date fixed for the hearing. If there is no newspaper of general circulation printed and published in the city, the resolution shall be so published in a newspaper of general circulation printed and published in the county in which the city is located.

(Amended by Stats. 1963, Ch. 756.)



4610.5

Copies of the resolution shall also be posted in three public places within the proposed district not earlier than the 60th day or later than the 30th day prior to the hearing. Not earlier than 60 nor later than 30 days prior to the hearing, a copy of the resolution shall also be mailed, postage prepaid, to each person to whom land in the proposed district is assessed as such owner is shown on the last equalized county assessment roll, at his address as shown upon the roll, and to each person who has any interest in any land within the proposed district whose name and address and a designation of the land in which he is interested is on file in the office of the city clerk. Any error, omission, or mistake in such mailing, or any failure of any person to receive such copy shall not invalidate the proceedings pursuant to this chapter.

(Added by Stats. 1963, Ch. 756.)



4611

On the day fixed for the hearing, or any day to which the hearing is continued, the governing body shall hear and consider all written and oral objections presented to the formation of the district, the inclusion of any lands in the district, or the making of the improvement which is proposed.

At the hearing, the governing body may make changes in the improvement but the estimated costs and expenses of the improvement as changed, as determined by the governing body at the time of the change, shall not exceed by more than 10 percent the amount determined under Section 4607.

At the hearing, the governing body may exclude from the district any territory that in its opinion would not be benefited by the improvement as finally determined. The governing body shall not, however, modify the boundaries of the proposed district so as to exclude from it any land which would in the judgment of the governing body be benefited by the improvement as finally determined nor shall the governing body include in the proposed district any lands which will not in its judgment be so benefited.

(Amended by Stats. 1965, Ch. 828.)



4611.5

At the hearing, the governing body may add territory to the district if the owners of all of the land in the territory which is proposed to be added to the district have requested such addition in writing, or the governing body has first adopted a resolution of intention to do so. The resolution shall describe the boundaries of the territory which is proposed to be added to the district and shall state the time and place to which the hearing will be continued for the purpose of hearing objections to the proposed addition. Not later than 20 days before the time of such continued hearing, a copy of such resolution shall be mailed, postage prepaid, to each person to whom land in the territory which is proposed to be added to the district is assessed, as such owner is shown on the last equalized county assessment roll, at his address as shown upon the roll. A copy of such resolution shall also be mailed to each person who has any interest in any land within such territory whose name and address and a designation of the land in which he is interested is on file in the office of the city clerk. Any error, omission, or mistake in such mailing, or any failure of any person to receive such copy shall not invalidate the proceedings pursuant to this chapter.

At the continued hearing, the governing body shall hear all objections to the proposed addition and may then take action adding to the district all or part of the territory which is described in the resolution of intention.

(Added by Stats. 1963, Ch. 756.)



4612

After making all necessary and proper changes in the boundaries, or in the improvement, the governing body may, by a resolution which is passed by a vote of two-thirds of all of its members, establish the district, fix and determine its boundaries, and generally describe the improvement as finally determined. This resolution, together with the names of the members of the governing body voting for and against it shall be spread upon the minutes of the governing body.

(Amended by Stats. 1965, Ch. 828.)



4613

A certified copy of the resolution which establishes the district shall be recorded in the office of the county recorder. Certified copies of such resolution, together with a map or plat which shows such boundaries, shall also be filed with the county assessor, the county clerk, and the State Board of Equalization. Upon such recordation in the office of the county recorder, the district is organized. No action or proceeding which contests the validity of the district or its organization shall be had or taken in any court, state or federal, unless it is commenced within 60 days from the date of the recordation of the resolution establishing the district in the office of the county recorder.

(Added by Stats. 1963, Ch. 756.)






ARTICLE 2a - Formation of Districts in Two or More Municipal Corporations and Also in Unincorporated Territory

4614.1

Districts may be formed pursuant to this article for the purpose of making any improvement which will be of benefit to territory partially within the initiating city and partially within any other city or within unincorporated area of the same county, or both.

(Amended by Stats. 1965, Ch. 828.)



4614.2

Any city may initiate proceedings for the formation of a district and the making of improvements pursuant to this article whenever the governing body of such city determines that it is desirable that a district be organized pursuant to this article. Except as otherwise provided in this article, the procedure for the formation of a district pursuant to this article shall be the same as the procedure which is provided in this chapter where the district is within a single city.

(Amended by Stats. 1965, Ch. 828.)



4614.3

If the proposed district includes any part of any other incorporated city, the governing body of the initiating city shall file with the governing body of each such other city a certified copy of its resolution adopted pursuant to Section 4607, which resolution shall contain a request that the governing body of each such other city consent to the formation of such district. The governing body of the initiating city shall not form the district unless prior to the conclusion of the hearing which is provided for by Section 4611 the governing body of each city, any part of which is proposed to be included in the district, by resolution, consents to the formation of the district.

(Amended by Stats. 1963, Ch. 756.)



4614.4

If any part of the district includes any unincorporated territory of the county, the governing body of the initiating city shall file with the board of supervisors of the county in which such unincorporated territory is situated a certified copy of its resolution adopted pursuant to Section 4607, which resolution shall contain a request that the board of supervisors consent to the formation of such district. The governing body of the initiating city shall not form the district unless prior to the conclusion of the hearing which is provided for by Section 4611 the board of supervisors of the county in which such unincorporated territory is located, by resolution, consents to the formation of the district which will include such unincorporated territory within its boundaries.

(Amended by Stats. 1963, Ch. 756.)



4614.5

Whenever the governing body of each city which is included in whole or in part within the district which is to be organized, and the board of supervisors if the district includes any unincorporated territory, has consented to the formation of the district by filing a resolution of concurrence with the governing body of the initiating city, the governing body of the initiating city has full jurisdiction to proceed with the formation of the proposed district. Upon the filing with the governing body of the initiating city of all necessary concurring resolutions of the governing body of any city or of the board of supervisors of the county, as the case may be, the governing body of the initiating city has the sole and exclusive jurisdiction to proceed with the formation of the district, to conduct all hearings on the formation of the district, to make all necessary changes in the boundaries of the proposed district or improvement, to conduct all proceedings on the formation of the district and to take any other action permitted by this chapter with like force and effect as though such district were wholly within the boundaries of the initiating city. The governing body of the initiating city shall not, however, add to the district at the hearing which is provided for by Section 4611 any territory within another city or within unincorporated territory unless it first obtains a consent to such addition which is expressed by a resolution adopted by the governing body of such other city or by the board of supervisors, as the case may be.

(Amended by Stats. 1965, Ch. 828.)



4614.11

Upon the formation of any district pursuant to this article, the district shall be governed by and under the jurisdiction of the governing body of the initiating city. The governing body of the initiating city may conduct all of the affairs of the district, call and hold bond elections in the district, construct all improvements in the district, cause taxes to be levied and collected upon all taxable property in the district, and pass such necessary legislation as may be required for such improvements, with the same force and effect as though all of the area in the district were included within the boundaries of the initiating city.

(Amended by Stats. 1970, Ch. 420.)



4614.13

If bonds are authorized and are issued or are expected to be issued on behalf of any district which is organized pursuant to this article, the governing body of the initiating city shall, on or before the 15th day of July of each year, certify to the board of supervisors of the county in which the district is located, the amount to be raised for the payment of the principal of and interest on the bonds in accordance with Section 4638 and, if applicable, Section 4639.5. The county auditor shall determine the rate of taxation which shall be clearly sufficient to raise such amount. The county auditor shall compute and enter in a separate column in the county assessment roll the respective sums to be paid as the district tax on the taxable property in the district. The board of supervisors of the county in which the district is located shall, at the time of fixing the general county tax levy and in the manner which is provided for such tax levy, levy and collect each year upon all of the taxable property in the district a tax in accordance with Section 4638 and, if applicable, Section 4639.5. The taxes so levied shall be in addition to all other taxes levied for county or city purposes and in addition to taxes levied pursuant to Section 4614.14 and shall be collected at the same time and in the same manner as county taxes are collected. When such taxes are collected they shall be paid to the county treasurer who shall forthwith remit them to the city treasurer of the initiating city. The taxes are a lien on all taxable property in the district and shall be of the same force and effect as the lien for county taxes. Their collection shall be enforced by the same means as provided for the enforcement of the lien of county taxes. The city treasurer of the initiating city shall hold such taxes in trust, separate and apart from all other city funds and use and apply them solely to the payment of bond principal and interest.

(Amended by Stats. 1963, Ch. 756.)



4614.15

This chapter does not prevent two or more cities or the board of supervisors of any county from entering into co-operation agreements for the joint acquisition, construction, or use of joint sanitary sewage facilities, flood control works, and storm water drainage systems.

(Amended by Stats. 1963, Ch. 756.)






ARTICLE 3 - Issuance of Bonds

4615

At any meeting after the passage and recording of the resolution establishing the district, the governing body may, by a resolution passed by a vote of two-thirds of all its members, call an election to be held in the district for the purpose of voting on the question of incurring indebtedness for the purpose of making the improvement as finally determined.

(Amended by Stats. 1965, Ch. 828.)



4616

The resolution calling the special election shall do all of the following:

(a)  Describe the boundaries of the district as finally determined and refer to the district by its name and number.

(b)  Describe in general terms the improvement as finally determined and state the dollar amount of the estimated cost and expenses of the proposed improvement, which amount shall not exceed by more than 10 percent the amount determined under Section 4607.

(c)  State the amount of the principal of the indebtedness to be incurred for the purpose of paying the costs and expenses, which amount shall not exceed the estimate under subdivision (b) of this section.

(d)  State the rate of interest or a maximum rate of interest to be paid on the indebtedness, which rate shall not be more than the rate specified in this chapter.

(e)  Fix the date on which the special election shall be held.

(f)  Determine the manner of holding the election, and the manner of voting for or against the incurring of the indebtedness.

(Amended by Stats. 1965, Ch. 828.)



4617

In all particulars not recited in this chapter or in the resolution, the election shall be held as is provided by law for holding general elections in the city. At the election, the measure of incurrring indebtedness for the purposes set forth in the resolution shall be submitted to the voters of the district.

(Amended by Stats. 1963, Ch. 756.)



4618

The maximum rate of interest to be paid on the bonded indebtedness shall be 8 percent per annum, and shall be payable semiannually. The first interest payable on the bonds or any series of the bonds may, however, be for any period not exceeding one year, as determined by the governing body.

(Amended by Stats. 1975, Ch. 130.)



4619

The resolution calling the election shall be published once a week for two successive weeks prior to the date set for the election in a newspaper of general circulation, which is printed and published in the city. The first publication shall be not less than 30 days prior to the date of the election.

In any city where no newspaper is printed and published, the resolution shall be posted in three public places in the district not later than 30 days prior to the date set for the election. No other notice of the election need be given.

(Amended by Stats. 1963, Ch. 756.)



4620

If two-thirds of the votes cast upon the measure are in favor of the issuance of the bonds, the bonds may be issued and the indebtedness incurred.

If less than two-thirds of the votes cast are in favor of the issuance of the bonds, the governing body of the city shall not within six months after the election pass any resolution which calls another election for incurring any indebtedness for sewer work or improvement within that district or in any district which has within its boundaries any of the territory of that district.

(Amended by Stats. 1963, Ch. 756.)



4621

All bonds issued under this chapter shall be issued in the name of the city in which the district has been formed, or in the name of the initiating city, as the case may be, shall be in such form as the governing body may determine, and shall be payable at the time and in the manner determined by the governing body, at a place within the United States, to be fixed by the governing body and designated in the bonds. The maturity date of a bond need not be an anniversary of its date. The governing body may divide the principal amount of any issue of bonds into two or more series and fix different dates for the bonds of each series. The bonds of one series may be made payable at different times from those of any other series. The final maturity date of any issue of bonds, or of any series, shall not exceed 40 years from the date of such bonds, or the date of such series of the bonds. Bonds issued pursuant to this chapter shall not constitute indebtedness within the meaning of Section 29909 or Section 43605 of the Government Code.

The governing body may provide for the call and redemption of any bond prior to maturity at such time or times and at such price or prices and upon such other terms as it may specify, but no bond shall be subject to call or redemption prior to maturity unless a statement to that effect is printed on the bond.

(Amended by Stats. 1963, Ch. 756.)



4622

The bonds shall be issued in any denominations which the governing body may determine.

The bonds shall be signed by the mayor, or by such other officer of the city as shall be designated for that purpose by the governing body by resolution, and shall also be signed by the city treasurer and countersigned by the city clerk or a deputy clerk.

The coupons of the bonds shall be numbered consecutively and signed by the treasurer.

All signatures and countersignatures on the bonds and coupons, except that of the clerk or his deputy, may be printed, lithographed, or engraved.

If any officer whose signature or countersignature appears on the bonds or coupons ceases to be an officer before the delivery of the bonds to the purchaser, his signature or countersignature is as valid and sufficient for all purposes, as if he had remained in office.

(Amended by Stats. 1963, Ch. 756.)



4623

The governing body may issue and sell the bonds at not less than their par value. The proceeds of the sale shall be placed in the city treasury to the credit of the proper improvement district fund and shall be applied exclusively to the purposes and objects specified in the resolution calling the election.

(Amended by Stats. 1965, Ch. 828.)



4623.1

(a)  When the purposes and objects specified in any measure incurring bonded indebtedness submitted at any special election called for that purpose have been accomplished and any proceeds of sale of bonds authorized at the special election remain unexpended, or any bonds authorized at the special election remain unissued and unsold (the unexpended proceeds and the proceeds of sale of the then unissued bonds being hereinafter in this section together referred to as “unexpended bond proceeds”), the unexpended bond proceeds may be applied to payment of the costs (including any or all of the items specified in Section 4625) of any improvements, additions, betterments or extensions (hereinafter in this section collectively referred to as “improvements”) to the sewer work or improvement described in the resolution or ordinance calling the special election if the governing body shall first find and determine that:

(1)  The improvements are reasonably related to the purposes and objects included within the terms of the bond measure approved at the special election or are necessary to carry out the purposes and objects.

(2)  The improvements will be acquired or constructed entirely within the area of and will benefit the district as it existed on the date on which the special election was called to authorize the bonds sold, or to be sold, to provide the unexpended bond proceeds.

(3)  The resolution providing for the issuance of the bonds authorized at the special election and already outstanding does not prohibit, or can be and is amended to permit, the application of the unexpended bond proceeds to payment of the costs of the improvements; and if a hearing is duly called, noticed and held and resolutions are adopted by the governing body as provided in paragraph (b) of this section.

(b)  Before so applying the unexpended bond proceeds the governing body shall adopt a resolution stating the following:

(1)  The name and number of the district and a reference by date of adoption to the resolution or resolutions in which the boundaries of the district are set forth.

(2)  The date of the special election at which the bonds (which provided, or which when sold will provide, the unexpended bond proceeds) were authorized, the aggregate principal amount of bonds outstanding, the amount (if any) of unexpended bond proceeds provided by bonds theretofore sold and the principal amount of authorized, but unissued bonds (if any), proposed to be sold to provide unexpended bond proceeds.

(3)  A general description of the improvements proposed to be acquired or constructed, the estimated costs thereof and the amount of unexpended bond proceeds to be applied to payment of the costs.

(4)  A time and place for the hearing of objections to the proposed improvements or to the proposed expenditure of the unexpended bond proceeds by any person who is on the date of the hearing an owner of land or a registered voter within the boundaries of the district as it existed on the date of the special election at which the bonds were authorized.

The resolution shall be published, posted and mailed as provided in Sections 4610 and 4610.5 for a resolution relating to formation of a district. On the day fixed for the hearing, or on any date to which the hearing is continued, the governing body shall hear and consider all written and oral objections presented to the proposed improvements or to the proposed expenditure of the unexpended bond proceeds. At the hearing, the governing body may make any changes in the proposed improvements or proposed expenditures as appear necessary in the public interest; and the governing body may not exclude any land from the district and shall abandon the proceedings if it finds that any land within the boundaries of the district as it existed on the date the special election was called will not be benefited by the proposed improvements.

At the conclusion of the hearing, if the proceedings are not abandoned and if the governing body overrules all protests and objections and finds that the provisions of this section are complied with, the governing body may by a resolution which is passed by a vote of two-thirds of all its members approve the proposed improvements and proposed expenditure of the unexpended bond proceeds and, if bonds are to be issued and sold, may also, by the resolution provide for the issue and sale of the bonds.

(Added by Stats. 1965, Ch. 5.)



4623.5

Before selling the bonds, or any part of the bonds, the governing body shall give notice inviting sealed bids in such manner and for such time as the governing body may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the governing body determines that the bids received are not satisfactory as to price or responsibility of the bidders, the governing body may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1963, Ch. 756.)



4624

An action to determine the validity of bonds issued pursuant to this chapter may be brought pursuant to Chapter 9 (commencing with Section 860), Title 10, Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1963, Ch. 756.)



4625

In determining the amount of bonds to be issued, the legislative body may include all of the following:

(a)  All costs and expenses and estimated costs and expenses incidental to or connected with the acquisition, construction, improving, or financing of the improvement.

(b)  All engineering, inspection, legal, and fiscal agent’s fees, expenses in connection with the formation of the district, costs of the bond election and of the issuance of the bonds, bond reserve funds and working capital, and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

(Amended by Stats. 1965, Ch. 828.)






ARTICLE 3.5 - Performance of Work

4636

The governing body of each city in which an improvement is being made or acquired pursuant to this chapter may make all necessary rules and regulations for carrying out and maintaining the improvement, and may appoint all agents, superintendents, and engineers necessary to look after the construction and operation of the improvement. However, in any city operating under a charter framed pursuant to Sections 3 and 5 of Article XI of the California Constitution which has a board or department of public works, the powers and duties of the governing body which are stated in this section may be exercised and performed by the city board or department of public works.

(Added by Stats. 1986, Ch. 195, Sec. 36.)






ARTICLE 4 - Taxation and Finances

4638

Until the bonds are paid, or until there is a sum in the city treasury set aside for the purpose, sufficient to meet all sums coming due for the principal and interest on the bonds, the city governing body shall, at the time of fixing, and in the manner provided for the general city tax levy, levy and collect each year upon the taxable property situated in the district, and upon that property only, a tax sufficient to pay the interest on the bonds as it falls due, and also such part of the principal as will become due before the proceeds of a tax levied at the next general tax levy will be available. However, if the maturity of the indebtedness created by the issuance of the bonds, or any series of the bonds, is made to begin more than two years after date of the bonds or such series, the tax shall be levied and collected annually, sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal on or before maturity.

(Amended by Stats. 1963, Ch. 756.)



4639

The taxes required to be levied and collected by Section 4638 shall be in addition to all other taxes levied for city purposes and in addition to the taxes levied pursuant to Section 4640. The proceeds of such taxes shall be used for no purpose other than the payment of the principal and interest due on the bonds or series of the bonds.

(Amended by Stats. 1963, Ch. 756.)



4639.5

Chapter 5 (commencing with Section 5400), Division 6, Title 1 of the Government Code shall apply to bonds issued pursuant to this chapter, except that the proceeds referred to in Section 5404 of the Government Code shall be used only for some purpose which is of special benefit to the district including, but not limited to, the payment of or reimbursement for such of the cost and expenses listed in Section 4625 as have already been paid or incurred for the benefit of the district and which could have been included in determining the amount of bonds to be issued, or the payment of principal of or interest on bonded indebtedness previously incurred on behalf of the district.

(Added by Stats. 1963, Ch. 756.)



4640.6

The governing body of a city may, by a two-thirds vote, require the owners of property within a district to pay a reasonable fee for connecting to any sanitary sewer improvement acquired or constructed pursuant to this chapter.

(Added by Stats. 1967, Ch. 1100.)






ARTICLE 5 - Annexation

4641

Territory which is either within or without the boundaries of the city and which is not within the boundaries of any other improvement district formed pursuant to this chapter may be annexed to any existing improvement district by the governing body of the city.

(Amended by Stats. 1965, Ch. 828.)



4641.5

Territory which is outside the boundaries of the city, or the initiating city, as the case may be, shall not be annexed unless the governing body of the city within which such outside territory is situated, or, in the case of unincorporated territory, the board of supervisors of the county in which such territory is situated, consents to such annexation by resolution adopted at any time prior to the conclusion of the hearing which is provided for by Section 4646 on the annexation. Any district which as a result of any annexation includes territory not solely within the boundaries of a single city shall thereafter be deemed to be a district formed pursuant to Article 2a (commencing with Section 4614.1) of this chapter even though it was not originally formed pursuant to that article.

(Added by Stats. 1963, Ch. 756.)



4642

Whenever the governing body of the city determines and finds that additional territory will be benefited by annexation to the district, it may pass a resolution to that effect.

(Amended by Stats. 1963, Ch. 756.)



4643

The resolution shall be passed by a vote of two-thirds of all the members of the governing body of the city.

(Amended by Stats. 1963, Ch. 756.)



4644

The resolution shall do all of the following:

(a)  Describe the boundaries of the territory proposed to be annexed.

(b)  Designate the proposed annexation by an appropriate number.

(c)  Declare that the area to be annexed to the district will be benefited by such annexation.

(d)  Name the time and place for the hearing of objections by any person interested in the proposed annexation, to the inclusion in the district of any land described in the resolution.

(Amended by Stats. 1963, Ch. 756.)



4645

The resolution, together with the names of the members of the governing body voting for and against it, shall be published, posted, and mailed as provided in Sections 4610 and 4610.5, except that in applying such sections the word “district” shall mean the territory proposed to be annexed.

(Amended by Stats. 1963, Ch. 756.)



4646

On the day fixed for the hearing, or any day to which the hearing is continued, the governing body shall hear and consider any objections presented to the annexation of the territory to the district or to the inclusion of any territory proposed to be annexed. At the hearing the governing body shall exclude from the proposed annexation any territory which in its opinion will not be benefited by such annexation.

(Amended by Stats. 1963, Ch. 756.)



4647

After making all necessary and proper changes in the boundaries, the governing body may, by a resolution passed by a two-thirds vote of all its members order the annexation to the district of all or such part of the territory originally proposed to be annexed as the governing body determines will be benefited by such annexation and shall describe the boundaries of the territory annexed. This resolution, together with the names of the members of the governing body voting for and against the resolution, shall be spread upon the minutes of the governing body. Certified copies of the resolution shall be recorded and filed in the manner and with the same force and effect as provided in Section 4613.

(Amended by Stats. 1963, Ch. 756.)



4648

Upon the recordation of such resolution the territory annexed is a part of the district and is subject to all the liabilities and entitled to all the benefits of the district.

(Amended by Stats. 1963, Ch. 756.)






ARTICLE 6 - Withdrawal

4650

Territory within the Atherton Channel Drainage District may be withdrawn from such district pursuant to Division 1 (commencing with Section 56000) of Title 6 of the Government Code.

(Added by Stats. 1969, Ch. 1301.)









CHAPTER 3 - County Sanitation Districts

ARTICLE 1 - General Provisions

4700

This chapter shall be known and cited as the “county sanitation district act.”

(Enacted by Stats. 1939, Ch. 60.)



4701

“District,” as used in this chapter, means any county sanitation district formed pursuant to this chapter or pursuant to any law which it supersedes.

(Enacted by Stats. 1939, Ch. 60.)



4702

“District board,” as used in this chapter, means the board of directors of a district.

(Enacted by Stats. 1939, Ch. 60.)



4703

Districts may be formed, maintained, and governed in any county as provided in this chapter.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Formation

4710

A board of supervisors desiring to form a county sanitation district shall adopt a resolution of its intention to do so. The resolution shall contain all of the following:

(a)  A statement of the intention to form a district.

(b)  The boundaries of the proposed district or some other designation of its territorial extent.

(c)  The name of the proposed district.

(d)  The time and place where objections to the formation of the district or to its extent will be heard.

(e)  Instructions to the clerk of the board to publish the resolution and notices of hearing.

(f)  When the proposed district includes parcels of noncontiguous territory, a statement that the proposed district will be in accordance with the master plan of county sanitation service as adopted by the board of supervisors or if the county has not adopted such a master plan then a statement that the proposed district is within the same watershed. Watershed as used in this section means to include only that area drained by gravity to the trunk sewer or sewers.

(Amended by Stats. 1961, Ch. 2130.)



4711

The district as formed may include unincorporated or incorporated territory, or both. The incorporated territory included in the district may include the whole or part of one or more cities. However, less than the whole of a city shall not be included in the district except by the vote of a majority of the governing body of the city.

The district shall not include the whole or any part of another sanitation district or any other district formed for similar purposes unless the governing body of such other district shall consent thereto and the board of supervisors, after a hearing, shall find and determine by resolution duly adopted that the proposed inclusion of the whole or part of such other district within the district is in the public interest and the territory affected will benefit thereby.

Notice of such hearing shall be given by publication in at least two successive issues, not more than 30 nor less than 10 days prior to the hearing, in a newspaper of general circulation published within the county.

(Amended by Stats. 1965, Ch. 1848.)



4711.5

The land proposed to be formed into a district need not consist of contiguous parcels.

(Added by Stats. 1961, Ch. 2130.)



4712

The time to be fixed for the hearing of objections shall be not less than thirty days after the adoption of the resolution. The hearing shall be held at the regular meeting place of the board of supervisors or else at some place in the proposed district.

(Amended by Stats. 1939, Ch. 596.)



4713

Prior to the time of hearing, the resolution shall be published at length twice in at least one newspaper of general circulation in the proposed district and brief notices of the passage of the resolution and the time and place of the hearing may be published in one or more daily or weekly newspapers published and circulated in the proposed district.

(Amended by Stats. 1939, Ch. 596.)



4714

At the time provided in the resolution of intention or at any time to which the hearing is continued, the board of supervisors shall hear any objections to the formation of the district or to its extent. At the hearing the board of supervisors may exclude any territory that in its opinion will not be benefited by being in the district.

(Enacted by Stats. 1939, Ch. 60.)



4714.5

If the board of supervisors finds that protests have been made, prior to its final determination for formation of the district, by the owners of real property within the proposed district the assessed value of which, as shown by the last equalized assessment roll, constitutes more than one-half of the total assessed value of the real property within the proposed district, the proceeding shall terminate. The board of supervisors shall order the proceeding terminated when such protests are received.

(Added by Stats. 1959, Ch. 152.)



4715

If written objection to the formation of the district, signed by 5 percent of the voters registered in the district if the district contains less than 2001 registered voters, or by 2 percent of the registered voters, but not less than 100 registered voters, if the district contains 2001, or more, registered voters, is filed with the board, it shall, and in any event it may, either adopt an order abandoning the formation of the proposed district or order the matter of the formation of the district with the boundary lines determined at the close of the hearing submitted to the voters of the proposed district at an election.

(Amended by Stats. 1959, Ch. 566.)



4716

At the election only voters registered in the proposed district may vote. Election precincts shall be established by the board of supervisors, and precinct boards, composed of one inspector, one judge, and one clerk, shall be appointed. At least one week prior to the election, notice of the election shall be given by publication in a newspaper of general circulation in the proposed district. In other particulars the election shall be conducted in the manner ordered by the board of supervisors.

(Enacted by Stats. 1939, Ch. 60.)



4716.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer’s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



4716.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



4716.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a)  The board of supervisors or any member or members of the board authorized by the board.

(b)  Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



4716.4

The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following, in the order prescribed:

(a)  The complete text of the proposition.

(b)  The impartial analysis of the proposition, prepared by the local agency formation commission.

(c)  The argument for the proposed district formation.

(d)  The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 119. Effective January 1, 1995.)



4717

At the conclusion of the hearing, or if an election is held and the canvass of the election returns shows that a majority of all the votes cast in the entire proposed district and that a majority of the votes cast on the question in each city or part thereof in the proposed district were in favor of the formation of the district, the board of supervisors may, if it deems best, make an order forming the district.

(Amended by Stats. 1939, Ch. 596.)



4718

The order of formation shall contain the name of the district, and a description of the boundaries or otherwise indicate its territory. The order is conclusive evidence of the regularity of all prior proceedings, except the adoption and publication in full of the resolution of intention and of the fact of the hearing.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 3 - Officers

4730

The governing body of a sanitation district is a board of directors of not less than three members. The presiding officer of the governing body of each city, the whole or part of which is included in the sanitation district, is a member of the board. A member of the governing body of each sanitary district, the whole or part of which is included in the sanitation district, is a member of the board.

If the sanitation district includes territory which is unincorporated and not included in a sanitary district, then the presiding officer of the county board of supervisors is a member of the board.

The governing body of each city with a population of under 2,500,000, as found by the latest census, and the board of supervisors shall each select one of its members, other than its presiding officer, as an alternate director to act as a member of the district board in place of the presiding officer, or in place of the other member of the governing body of the city or county where there are two members from the city or county on the board of directors of the district, during such person’s absence, inability, or refusal to act.

The presiding officer of the governing body of a city with a population of 2,500,000 or over shall select one of the other members of the governing body as an alternate director to act as a member of the district board in place of the presiding officer, or in place of the other member of the governing body of the city where there are two members from the city on the board of directors of the district, during such person’s absence, inability, or refusal to act. The governing body of each sanitary district represented on the board of directors of a sanitation district shall select one of its members as an alternate director to act as a member of the district board in place of its regular director, or in place of the other member of the governing body of the sanitary district where there are two members from the sanitary district on the board of directors of the district, during such person’s absence, inability, or refusal to act.

If the sanitation district includes unincorporated territory and all or part of one city and no sanitary district, or unincorporated territory and one sanitary district and no city, then the presiding officer and one other member of the board of supervisors are members of the board, unless the population included in the city or sanitary district is more than half of the population of the whole sanitation district, in which case the presiding officer of the board of supervisors and the presiding officer and one other member of the governing body of the city or two members of the governing body of the sanitary district, as the case may be, constitute the board of directors.

If the total number of cities and sanitary districts included in the sanitation district in whole or in part is two and if the sanitation district does not include any territory not in cities or sanitary districts, then the district board includes the presiding officer and one other member of the governing body of the city or two members of the governing body of the sanitary district having the greatest population and the presiding officer of the governing body of the city or one member of the governing body of the sanitary district having the least population.

If the total number of cities and of sanitary districts wholly or in part within the sanitation district is two or more, and if, in addition, the district contains unincorporated territory, then the district board includes the presiding officer of the board of supervisors, the presiding officer of the governing board of each city, and a member of the governing board of each sanitary district.

If the district includes no territory which is in cities or sanitary districts, then the county board of supervisors is the board of directors of the district.

If the territory of the district lies wholly within a city, the legislative body of said city is the board of directors of the district.

A city within a sanitation district, the sewered portion of which city lies entirely within a sanitary district, shall have no representation on the board.

Notwithstanding the foregoing provisions of this section, whenever a sanitation district includes unincorporated territory and all or part of one city and no sanitary district, the governing body of such city may designate the board of supervisors of the county as the district board of directors, unless the population of the incorporated portion of the sanitation district is more than half of the population of the whole district. If the population of the incorporated portion of the sanitation district is more than half of the population of the whole district, the board of supervisors of the county may designate the governing body of the city as the district board of directors.

The term “sanitary district” as used in this section shall mean a sanitary district formed prior to the formation of the sanitation district in which it is included in whole or in part. The term “sanitary district” as used in this section shall also include a county water district which on or before July 1, 1977, assumed the responsibilities, rights, duties, assets, liabilities, and obligations of a sanitary district which at the time of such assumption had representation on the board of directors of the sanitation district by the provisions of this section.

(Amended by Stats. 1979, Ch. 35.)



4730.1

(a)  Notwithstanding the provisions of Section 4730, the resolution of intention to form the district and the order of formation of the district may provide that the governing body of the sanitation district shall be constituted in accordance with this subdivision or subdivision (b) or (c).

(1)  If the district includes no territory which is within a city, other sanitation district, or public agency, the county board of supervisors is the board of directors.

(2)  If the district includes territory which is within a city, other sanitation district, or public agency, the board of directors shall be composed of the presiding officer of the governing body of each city, other sanitation district, and public agency and the chairman of the county board of supervisors. If the chairman of the county board of supervisors and the presiding officer of the governing body of each city, sanitation district, and public agency constitute an even number, a member of the county board of supervisors appointed by the board of supervisors or, in the alternate as determined by the board of directors, a resident of the district elected by the registered voters of the district for a four-year term, shall be a member of the board of directors of the district.

(3)  The governing body of each county, city, sanitation district, and public agency having a representative on the board of directors may designate one of its members to act in the place of its regular member in his or her absence or his or her inability or refusal to act.

(4)  The governing body of any city, sanitation district, or other public agency may designate a member of the county board of supervisors to serve as its representative member on the board of directors of the district in the place of the presiding officer of its governing body; in that case, the supervisor shall have one vote for each city, sanitation district, and public agency represented by him or her.

(b)  (1)  The board of directors may be composed of directors who are residents of the district elected by the registered voters of the district for four-year terms.

(2)  The number of directors on an elected board shall be determined, subject to the requirements of Section 4730 and subdivision (c), by the board of directors of the district, if any, in existence prior to the election.

(c)  (1)  In the Arvin Sanitation District in Kern County only, if no board of directors is in existence prior to the election, the county board of supervisors shall determine, subject to the requirements of Section 4730 and subdivision (d), the number of directors on an elected board.

(2)  The district shall reimburse the county for any reasonable costs incurred by it for the conduct of elections required by this subdivision.

(d)  The governing body of a sanitation district is a board of directors composed of an odd number of not less than three members.

(e)  “Public agency” as used in this section means any sanitary district, public utility district, resort district, county water district, municipal water district, sewer maintenance district, or county maintenance district, engaged in the collection, transportation, treatment, or disposal of sewage or any other public agency empowered to, and engaged in, the collection, transportation, treatment, or disposal of sewage.

(Amended by Stats. 1986, Ch. 982, Sec. 23.)



4730.2

A sanitation district heretofore or hereafter established may elect to be governed by a board of directors constituted as set forth in Section 4730.1 by complying with the provisions of this section.

The board of directors of the district may adopt a resolution of intention to establish a governing body in accordance with Section 4730.1. The resolution shall contain:

1.  A statement of intention to establish a board of directors composed of representatives as set forth in Section 4730.1 of the Health and Safety Code.

2.  The time and place where objections to the proposal will be heard.

The time fixed for hearing said objections shall be not less than 30 days after the adoption of the resolution. The resolution of intention shall be published at length twice in at least one newspaper of general circulation in the district. At the time provided in the resolution of intention for the hearing, or at any time to which the hearing is continued, the district board shall hear any objections to the proposal. At the conclusion of the hearing, the board of directors may order that the governing body of the district be constituted as set forth in Section 4730.1. A copy of said order shall be furnished to the board of supervisors and to the governing body of each city, sanitation district and public district to be represented on the new board of directors.

(Added by Stats. 1961, Ch. 1745.)



4730.4

(a) Notwithstanding Sections 4730, 4730.1 and 4730.2, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single county sanitation district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated district, or a district reorganized as described in subdivision (a), whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals the number of members permitted by the principal act of the consolidated or reorganized district, or any larger number as may be specified by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated district or a district reorganized as described in subdivision (a) at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) For the purposes of this section: “consolidation” means consolidation, as defined in Section 56030 of the Government Code; “district” or “special district” means district or special district, as defined in Section 56036 of the Government Code; and “reorganization” means reorganization, as defined in Section 56073 of the Government Code.

(Amended by Stats. 2006, Ch. 172, Sec. 10. Effective January 1, 2007.)



4730.5

(a)  Notwithstanding the provisions of Sections 4730, 4730.1, and 4730.2, or any other provision of law, the governing body of the Monterey Regional County Sanitation District shall be constituted in accordance with this section.

The governing body of the Monterey Regional County Sanitation District shall be a board of directors composed of not less than three members. The district board shall be appointed as follows:

When territory of the district is within a city or other sanitation district or public agency, as defined in Section 4730.1, the governing body of each such city, other sanitation district, and public agency shall appoint one member to represent such city, other sanitation district, or public agency. When territory of the district is within unincorporated territory which is not also included in such other sanitation district or public agency, the county board of supervisors shall appoint one member to represent such unincorporated territory. In the event that the selection of members pursuant to this subdivision results in the governing body having less than three members, the county board of supervisors shall appoint additional members for purposes of increasing the number of board members to three.

The governing body of the county and each city, sanitation district, and public agency having a representative on the district board of directors may designate one alternate representative to act in the place of such body’s regular member in such person’s absence, inability to act, or refusal to act.

The regular member and alternate member on the district board shall be either an elected official, officer, or employee of the county, city, other sanitation district, or public agency, and shall serve solely at the pleasure of the appointing county, city, other sanitation district, or public agency.

All vacancies shall be filled in the same manner as the original appointment.

(b)  Notwithstanding any other provision of law, each member of the Board of Directors of the Monterey Regional County Sanitation District shall have one vote; provided, however, that upon the call and request of any board member, present and able to vote, a weighted voting formula shall apply for any vote to be taken by the district board, with each member having one or more votes based upon the population of the city, other sanitation district, public agency, or unincorporated territory such member represents, as follows:

Population

No. of Votes

0 to  9,999 ........................

1

10,000 to 24,999 ........................

2

25,000 to 49,999 ........................

3

50,000 to 74,999 ........................

4

75,000 to 99,999 ........................

5

100,000 and above ........................

6

For the purpose of determining the population of a city, other sanitation district, public agency, or unincorporated territory, the distict board shall consider the last official United States census or the California Finance Department population estimate, whichever is more recent for a particular area.

In determining such population basis, those portions of the population of a city, other sanitation district, public agency, or unincorporated territory which are attributable to and located on the U.S. Army Military Reservation at Fort Ord, California, shall not be included within the population computation of such city, other sanitation district, public agency, or unincorporated territory.

No vote may be taken at any meeting of the Monterey Regional County Sanitation District unless a quorum of the members of such district board is in attendance. A quorum for purposes of this subdivision is a majority of all district board members.

(c)  The governing board of the Monterey Regional County Sanitation District may designate any depository or depositories for the custody of any or all revenue collected or received for operation and maintenance purposes pursuant to Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code. All other district revenue, including any moneys collected or received for the payment of principal and interest upon district bonds or any moneys designated for capital outlay expenditure, shall be paid into the treasury of the county to the credit of the district. A depository shall give security sufficient to secure the district against possible loss and shall pay the warrants drawn by the district for demands against the district under such rules as the governing board may prescribe.

(Added by Stats. 1979, Ch. 35.)



4730.6

(a)  Notwithstanding Sections 4730, 4730.1, and 4730.2 or any other provision of law, the governing board of the Ventura Regional Sanitation District shall be a board of directors appointed in accordance with this section. Unless the context otherwise indicates, as used in this section, “district” means the Ventura Regional Sanitation District.

(b)  The legislative body of each city located wholly or partially within the district’s boundaries shall designate one of its members to be a member of the district’s board of directors. Each legislative body may designate one of its members as an alternate to act in the place of its regular member in the case of the absence or disqualification of the regular member. An alternate member shall have the full voting rights of the regular member.

(c)  The special district committee, which shall consist of the presiding officers of all special districts that have a governing board separately elected, in whole or in part, from any board of supervisors or city council, and would be entitled to representation on the Ventura Regional Sanitation District Board of Directors under Section 4730.1, if that section were applicable to the Ventura Regional Sanitation District, shall designate one separately elected member of a board of directors of a special district represented on the committee to be a member of the district’s board of directors. The special district committee may designate one separately elected member as an alternate to act in the place of the regular member in the case of the absence or disqualification of the regular member. An alternate member shall have the full voting rights of the regular member.

(d)  Each member of the district’s board of directors shall have one vote.

(e)  No action shall be taken at any meeting of the district’s board of directors unless a majority of all authorized members of the board of directors is in attendance.

(f)  A majority of the members of the board of directors present shall be required to approve or otherwise act on any matter except as otherwise required by law.

(Amended by Stats. 1999, Ch. 550, Sec. 26. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



4730.65

(a)  Notwithstanding Sections 4730, 4730.1, and 4730.2, or any other law, the governing body of the Orange County Sanitation District shall be a board of directors composed of all of the following:

(1)  One member of the city council of each city located wholly or partially within the district’s boundaries, except the City of Yorba Linda, provided, however, a city within the Orange County Sanitation District, the sewered portion of which city lies entirely within another sanitary district, shall have no representation on the board.

(2)  One member of the county board of supervisors.

(3)  One member of the governing body of each sanitary district, the whole or part of which is included in the Orange County Sanitation District.

(4)  One member of the governing body of a public agency empowered to and engaged in the collection, transportation, treatment, or disposal of sewage and which was a member agency of a sanitation district consolidated into the Orange County Sanitation District.

(5) One member of the governing body of the Yorba Linda Water District.

(b) The governing body of the county and each city, sanitary district, and public agency that is a member agency having a representative on the board of directors of the Orange County Sanitation District, may designate one of its members to act in the place of its regular member in his or her absence or his or her inability to act.

(c) No action shall be taken at any meeting of the Orange County Sanitation District’s board of directors unless a majority of all authorized members of the board of directors is in attendance.

(d) A majority of the members of the board of directors present shall be required to approve or otherwise act on any matter except as otherwise required by law.

(Amended by Stats. 2014, Ch. 171, Sec. 1. Effective January 1, 2015.)



4730.66

(a)  This section applies only to the consolidated sanitation district in Orange County described in Section 4730.65. The powers granted in this section supplement the existing powers of the district.

(b)  The district may acquire, construct, operate, maintain, and furnish facilities for all or any of the following purposes:

(1)  The diversion of urban runoff from drainage courses within the district.

(2)  The treatment of the urban runoff.

(3)  The return of the water to the drainage courses.

(4)  The beneficial use of the water.

(c)  In order to carry out the powers and purposes granted under this section, the district may exercise any of the powers otherwise granted to a district by this chapter to the extent those powers may be made applicable.

(d)  Nothing in this section affects any obligation of the district to obtain a permit that may be required by law for the activities undertaken pursuant to this section.

(Added by Stats. 2002, Ch. 79, Sec. 1. Effective June 30, 2002.)



4730.7

The governing board of the Delta Diablo Sanitation District may designate any depository or depositories pursuant to Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code for the custody of any or all revenue collected or received for operation and maintenance purposes. All moneys deposited with a designated depository or depositories shall be invested in checking accounts, savings accounts, certificates of deposit, or other insured accounts. All other district revenue, including any moneys collected or received for the payment of principal and interest on district bonds, other indebtedness, or certificates of participation, and any moneys designated for capital outlay expenditure shall be paid into the county treasury to the credit of the district. Every designated depository shall give security sufficient to secure the district against possible loss and shall pay the warrants or checks drawn by the district for demands against the district under any rules as the governing board may prescribe.

(Added by Stats. 1989, Ch. 789, Sec. 17.)



4730.8

(a) Notwithstanding Sections 4730, 4730.1, and 4730.2, or any other provision of law, the governing board of a sanitation district in the County of Riverside that includes no territory within a city shall be the county board of supervisors.

(b) The sanitation district may include all or a part of the territory of one or more previously existing sanitary districts that lie within the unincorporated territory of the county.

(c) If the sanitation district includes any part of a sanitary district, the sanitation district shall not perform any of the functions of the sanitary district within the boundaries of the sanitary district if the sanitary district has performed that function within the 10 years immediately preceding January 1, 1994.

(d) The sanitation district may handle, treat, and manage solid waste, as defined pursuant to the California Integrated Waste Management Act of 1989 (Division 30 (commencing with Section 40000) of the Public Resources Code), in the same manner as the County of Riverside is authorized pursuant to that act.

(Amended by Stats. 2006, Ch. 538, Sec. 367. Effective January 1, 2007.)



4730.9

The governing board of the Napa Sanitation District shall be a board of directors constituted in accordance with this article, except that the board shall additionally include both of the following:

(a)  One public member appointed by the Napa City Council.

(b)  One public member appointed by the Napa County Board of Supervisors.

(Added by Stats. 1995, Ch. 430, Sec. 1. Effective January 1, 1996.)



4730.10

(a)  Notwithstanding Sections 4730, 4730.1, and 4730.2, or any other law, beginning on January 1, 1996, the governing body of the South San Luis Obispo County Sanitation District shall be constituted as set forth in this article, except that a member of the San Luis Obispo County Board of Supervisors may not serve as a member of the governing body unless, in the absence of that supervisor, there would otherwise be an even number of members of the governing body.

(b)  This section applies only to members appointed to the South San Luis Obispo County Sanitation District on or after January 1, 1996.

(Amended by Stats. 1996, Ch. 308, Sec. 1. Effective July 29, 1996.)



4730.11

(a) Notwithstanding any other provision of this article, the governing body of the Sacramento Area Sewer District, formerly known as the Sacramento County Sanitation District No. 1, shall be a board of directors composed of not less than five members.

(b) If the district includes no territory that is within a city, the Sacramento County Board of Supervisors shall be the board of directors of the district. If the district includes territory that is within a city, the board of directors shall be composed of the Sacramento County Board of Supervisors and a member of the governing body of each included city, appointed by that city’s governing body.

(c) The governing body of each city located within the district may appoint one of its members to serve as an alternate to act in the absence, inability, or refusal to act, of its appointed member.

(d) (1) Each member or alternate member of the board of directors shall have one vote.

(2) Notwithstanding paragraph (1), if the members of the board of directors constitute an even number and if the vote is tied, the chairperson of the board of directors shall have an additional vote.

(Amended by Stats. 2008, Ch. 709, Sec. 14. Effective January 1, 2009.)



4730.12

(a) Notwithstanding any other provision of this article, the governing body of the Sacramento Regional County Sanitation District shall be a board of directors composed of all of the following:

(1) The Sacramento County Board of Supervisors.

(2) A member or members of the governing body of each city included in the district, appointed by the governing body of each of those cities.

(3) That member of the Yolo County Board of Supervisors whose supervisorial district includes all, or the greater portion of, the population of the City of West Sacramento.

(b) The governing body of each city located within the district shall appoint a member or members to the board of directors based on that city’s population, as follows:

City Population

Number of
Board Members

0 to 150,000 ........................

1

150,001 to 250,000 ........................

2

250,001 to 350,000 ........................

3

350,001 to 450,000 ........................

4

450,001 to 550,000 ........................

5

550,001 to 650,000 ........................

6

650,001 to 750,000 ........................

7

750,001 and above ........................

8

(c) For the purpose of determining the population of a city, the governing body of each city shall rely on the most recent decennial United States Census or the latest population estimate by the Department of Finance, whichever is more recent.

(d) The governing body of each city located within the district may appoint one of its members to serve as an alternate to act in the absence, inability, or refusal to act, of each appointed member. The Yolo County Board of Supervisors may appoint one of its members to serve as an alternate to act in the absence, inability, or refusal to act, of its member.

(e) (1) Each member or alternate member of the board of directors shall have one vote.

(2) Notwithstanding paragraph (1), if the members of the board of directors constitute an even number and if the vote is tied, the chairperson of the board of directors shall have an additional vote.

(Added by Stats. 2004, Ch. 199, Sec. 2. Effective January 1, 2005.)



4731

If additional territory is annexed to the district as well as whenever any change takes place in the character of the territory, by the incorporation of a city or otherwise, resulting in a condition which makes it necessary for a change to be made in the membership of the district board, the change in the membership of the district board takes place and becomes effective immediately.

(Enacted by Stats. 1939, Ch. 60.)



4732

The county auditor of the county in which the district is formed is ex officio the auditor of the district.

(Enacted by Stats. 1939, Ch. 60.)



4733

(a) The district board may fix the amount of compensation per meeting to be paid each member of the board for services for each meeting attended by the member. Subject to subdivision (b), the compensation shall not exceed one hundred dollars ($100) for each meeting of the district board attended by the member or for each day’s service rendered as a member by request of the board, not exceeding a total of six days in any calendar month, together with any expenses incident thereto.

(b) The district board, by ordinance adopted pursuant to Chapter 2 (commencing with Section 20200) of Division 10 of the Water Code, may increase the compensation received by the district board members above the amount of one hundred dollars ($100) per day.

(c) For purposes of this section, the determination of whether a director’s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(d) Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 10. Effective January 1, 2006.)



4733.5

Where two or more county sanitation districts have joined in the purchase, ownership, use, construction, maintenance, or operation of a sewerage system, or sewage disposal or treatment plant, or refuse transfer or disposal system, or both, either within or without the districts, or have so joined for any combination of these purposes, as provided in Section 4742, and the districts hold their meetings jointly, and one or more of the directors serve as a director on more than one of these districts meeting jointly, the districts may, by joint resolution approved by each district, limit the compensation of a director to compensation equal to not more than fifty dollars ($50) for each jointly held meeting attended by him or her, not to exceed one hundred dollars ($100) in any one month for attendance at jointly held meetings. For purposes of this section, the determination of whether a director’s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 11. Effective January 1, 2006.)



4734

Where two or more county sanitation districts have joined in the purchase, ownership, use, construction, maintenance, or operation of a sewerage system or sewage disposal or treatment plant or a refuse transfer or disposal system, or both, either within or without the districts, or have so joined for any combination of these purposes, as provided in Section 4742, and the districts hold their meetings jointly and such meetings are presided over by a director of one of the districts acting as joint chairman for and on behalf of the joint organization, each district so participating may pay the joint chairman the same compensation as a director of such district is paid.

(Added by Stats. 1963, Ch. 405.)



4735

If the withdrawal of the city results in less than three members remaining on the district board, the vacancy shall be filled in accordance with the provisions of this chapter for changes in the membership of the district board.

(Added by renumbering Section 4845.11 by Stats. 1965, Ch. 2043.)






ARTICLE 4 - District Powers

4738

A county sanitation district may sue and be sued by its own name.

(Added by Stats. 1951, Ch. 1000.)



4739

A county sanitation district may employ such sanitation experts, surveyors, counsel, and other persons as are needed to carry into effect any powers of the district.

(Enacted by Stats. 1939, Ch. 60.)



4739.5

By resolution, the board may change the name of the district. The change of name shall be effective upon recording a certified copy in the office of the county recorder of the county or counties in which the district is situated.

(Amended by Stats. 1998, Ch. 829, Sec. 37. Effective January 1, 1999.)



4740

The district may acquire by gift, purchase, condemnation, or otherwise, in the name of the district, and own, control, manage, and dispose of any interest in real or personal property necessary or convenient for the construction, maintenance, and operation of a sewerage system and sewage disposal or treatment plant, or a refuse transfer or disposal system, or both. As used in this article “refuse” shall include all of the following: (a) animal, fruit and vegetable refuse; (b) offal; (c) leaves and cuttings, trimmings from trees, shrubs and grass; (d) inorganic refuse and rubbish; (e) garbage; (f) anything thrown away as worthless.

(Amended by Stats. 1957, Ch. 168.)



4741

A district may acquire, construct, and complete within or without the district, sewage collection, treatment and disposal works, including sewage treatment plants, outfalls, intercepting, collecting and lateral sewers, pipes, pumps, machinery, easements, rights-of-way, and other works, property or structures necessary or convenient for sewage collection, treatment, and disposal. No sewerage system shall be constructed, maintained, or operated in any city not in the district except by consent granted by an affirmative vote by a majority of the full membership of the governing body of the city; provided, however, that the district may construct, operate, and maintain intercepting, trunk and outfall sewerlines, other than ocean outfall lines and other terminal outfall lines, together with pumps and like machinery necessary for sewage transportation, in a city pursuant to Section 4759.1. For the purposes of this section, the term “terminal outfall lines” means any outfall sewerlines that discharge within the city any effluent from a sewer treatment plant or any sewage.

It may also acquire lands and acquire and construct refuse transfer or disposal facilities, or both, within or without the district, and it may maintain and operate within the district boundaries a system for transfer or disposal of refuse, or both; provided, however, that the system shall not include “refuse collection” which is defined as the house-to-house pickup of refuse or any part thereof.

A district shall not acquire land for, or establish and operate, a refuse transfer or disposal facility within either a city or the unincorporated area of a county until the city council, if the facility is proposed to be located in the city, or the board of supervisors of the county, if it is proposed to be located in the unincorporated area of the county, has by resolution, consented to the use of the proposed site for that purpose.

If 90 percent or more of the total area of the district is unincorporated territory and the land proposed to be acquired for a refuse transfer or disposal facility is located in the unincorporated territory of the county, the board of supervisors, before adopting any resolution consenting to the use of land for that purpose, shall hold a public hearing upon the question of the adoption of the resolution. Notice of the hearing shall be given by publication in the area pursuant to Section 6066 of the Government Code, not more than 30 nor less than 10 days prior to the hearing. If at any time before the hearing, there is filed with the board of supervisors a written objection to the use of the proposed site for a refuse transfer or disposal facility, signed by 2 percent or more of the registered voters of the district, the board shall submit the matter of the proposed use to the voters of the district at an election. The proposition shall be submitted to the voters in the manner and under the procedure prescribed in Article 5 (commencing with Section 4780) of Chapter 3 of this part for submission of the proposition of incurring a bonded indebtedness. If a majority of the votes cast in an election are in favor of the proposed use, the board shall adopt the resolution consenting thereto, but if a majority of the votes cast are against the proposed use, the board shall dismiss the proceedings, and no resolution consenting to the use of any of such land shall be adopted by the board for at least one year from the date of the election.

(Added by Stats. 1986, Ch. 195, Sec. 37.)



4741.1

A district board desiring to construct, maintain and operate a refuse transfer or disposal system, or both, within or without the district in addition to its sewage collection, treatment and disposal system shall adopt a resolution of its intention to do so. The resolution shall contain the following:

(a)  A statement of the intention to construct, maintain and operate a refuse transfer or disposal system, or both;

(b)  A statement that in the absence of any exclusion as provided in Section 4741.2, the boundaries of the proposed refuse transfer or disposal system, or both, shall coincide with the existing district boundaries;

(c)  The name of the county sanitation district proposing to construct, maintain and operate said system;

(d)  Instructions to the secretary of the district board to deliver within 10 days after the passage of said resolution of intention a certified copy thereof to the governing body of each political subdivision having representation on said district board;

(e)  A statement that any political subdivision having representation on the district board may be excluded from said system and relieved of all liability in connection therewith upon complying with the provisions of Section 4741.2.

(Repealed and added by Stats. 1957, Ch. 168.)



4741.2

That portion of a political subdivision lying within a district and having representation on the district board of directors, shall be excluded from the proposed refuse transfer or disposal system, or both, and shall not be liable for any cost incurred by said district in acquiring, constructing, operating and maintaining such system; provided, that the governing body of said political subdivision within 90 days after passage of the resolution of intention by the district to form such system, delivers to said district a certified copy of its resolution requesting exclusion from the proposed refuse transfer or disposal system, or both.

(Repealed and added by Stats. 1957, Ch. 168.)



4741.3

At the expiration of not less than 90 days after adoption of the resolution of intention to construct, maintain and operate a refuse transfer or disposal system, or both, the district board may, in its discretion, adopt a resolution declaring the system formed or may rescind its resolution of intention to form said system and declare all prior proceedings in connection therewith void.

Any existing refuse collection and disposal system of a district shall be dissolved without further action by the board upon the adoption by the same district board of a resolution declaring a refuse transfer or disposal system, or both, formed.

(Repealed and added by Stats. 1957, Ch. 168.)



4741.4

The board of directors of a county sanitation district shall be the same for all district purposes, activities, and objectives, whether for collection, treatment and disposal of sewage or the acquisition and operation of a refuse transfer or disposal system, or both, and no director shall be excluded from the board of directors because the political subdivision which he represents on the board has excluded itself from the said refuse transfer or disposal system, or both.

(Repealed and added by Stats. 1957, Ch. 168.)



4741.5

When a refuse transfer or disposal system, or both, is established by a district pursuant to the provisions of this article, the district shall comply with the provisions of Sections 54900 to 54903, inclusive, of the Government Code, by furnishing a statement and map or plat to each assessor whose roll is used for the levy as provided in Section 4815 of this code and to the State Board of Equalization, showing the boundaries of said refuse transfer or disposal system or both.

(Repealed and added by Stats. 1957, Ch. 168.)



4741.6

The provisions of Sections 4741.1 through 4741.5 shall not apply to any district whose resolution of intention pursuant to Section 4710 discloses that the district was formed for the purposes of constructing, maintaining and operating both sewage collection and disposal systems and refuse collection and disposal systems. Also nothing contained in this chapter shall be construed to preclude any district from using its sewerage system to dispose of ground garbage or other acceptable material which is ground into the form of slurry.

(Added by Stats. 1953, Ch. 1495.)



4741.7

Notwithstanding any of the provisions of this chapter, or of Article 4 (commencing with Section 5470) to the contrary, a district may fix and collect a fee or charge in connection with its refuse transfer or disposal system only pursuant to the provisions of Section 5471, and for these purposes “sanitation or sewerage system” includes a refuse transfer or disposal system. Any entity which collects such a fee or charge for a district pursuant to the provisions of Section 5471 may deduct the administrative costs of these collections from the revenue produced from such fee or charge. The revenues of these charges shall not be used for acquisition, construction, maintenance, or operation of any refuse transfer or disposal system, whether by the district, jointly, by contract, or otherwise, unless the system is either a facility for the conversion of solid waste into energy, synthetic fuels, or reusable materials or is open for use by all persons in the district. For the purposes of this section, “person” includes an individual, company, public or private corporation, or public entity.

(Amended by Stats. 1982, Ch. 1158, Sec. 7.)



4742

It may join with any other district, city or other governmental agency in the purchase, ownership, use, construction, maintenance, or operation of a sewerage system or sewage disposal or treatment plant, or a refuse transfer or disposal system, or both, either within or without the district, or so join for any combination of these purposes, but no sewage disposal or treatment plan shall be constructed or maintained in any city not in the district, except by consent granted by the unanimous vote of the governing body of the city.

(Amended by Stats. 1957, Ch. 168.)



4742.1

It may contract with any district, city, governmental agency, or person, for the handling, treatment or disposal by the district of refuse, sewage, or industrial wastes originating within the district or county or within areas outside of the district or county when, in the judgment of the district board, it is for the best interest of the district to do so, upon such terms and conditions as may be agreed upon; provided, that the contract shall be for such term as agreed upon, but in no event for a term in excess of 50 years, or for such time as in the judgment of the district board the district shall have the capacity for handling, treatment or disposal of such refuse, sewage, or industrial wastes.

(Amended by Stats. 1959, Ch. 1303.)



4742.3

Whenever a person installs sewers or other facilities for sewers and the district board determines that it is necessary that such sewers or other facilities be constructed so that they can be or will be used for the benefit of property other than that of the person making the installation and such sewers or other facilities are dedicated to the public or become the property of the district, the district board may by contract agree to reimburse such person for such sewers or other facilities. Such contract may provide that the district may collect from any person using such sewer or other facility for the benefit of property not owned by the person making the installation a reasonable fee or charge.

(Added by Stats. 1961, Ch. 1380.)



4742.4

Any county sanitation district and any county may enter into a contract agreeing to pay and apportion between them the costs of locating, removing, repairing, or relocating any facilities owned or to be owned by either party on the roads or other property of the other in such proportion and upon such terms as the governing boards of the parties shall determine to be equitable.

(Added by Stats. 1967, Ch. 164.)



4742.5

It may make provision for street-cleaning and streetsweeping services upon the roads and streets within the boundaries of the district. It may contract with any district, city, governmental agency or person for the operation of a street-cleaning and streetsweeping service upon the roads and streets within the boundaries of the district, when, in the judgment of the district board, it is for the best interest of the district to do so, upon such terms and conditions as may be agreed upon.

(Added by Stats. 1967, Ch. 780.)



4743

It may sell, lease, or otherwise dispose of any property of the district or any interest therein whenever it is no longer required for the purposes of the district, or when its use may be permitted without interfering with its use by the district.

(Enacted by Stats. 1939, Ch. 60.)



4744

It may sell, or otherwise dispose of, any water, sewage effluent, fertilizer, or other by-product resulting from the operation of a sewerage system, sewage disposal plant, refuse disposal plant or process, or treatment plant, and construct, maintain, and operate such pipe lines and other works as may be necessary for that purpose.

(Amended by Stats. 1949, Ch. 721.)



4745

It may construct, maintain, and operate such pipe lines or other works as may be necessary to conserve and put to beneficial use any water or sewage effluent recovered from the operation of the sewerage system, plant, or works, by sale or disposition for agricultural or industrial purposes, or by discharging or spreading the water or sewage effluent in such a manner as to percolate into the underground gravels and replenish the natural water resources.

(Enacted by Stats. 1939, Ch. 60.)



4746

It may issue bonds.

(Enacted by Stats. 1939, Ch. 60.)



4746.1

If funds are needed to meet current expenses of maintenance and operation, a district may incur indebtedness by the issuance of negotiable promissory notes pursuant to this section, without an election. The notes shall be general obligations of the district payable in the same manner as bonds of the district, shall mature not later than two years from the date thereof, and shall bear interest at a rate not to exceed 7 percent per annum, payable as provided therein. The aggregate amount of the notes outstanding at any one time shall not exceed an amount equal to seven cents ($0.07) on each one hundred dollars ($100) of the assessed valuation of the taxable real property within the district as shown on the last equalized assessment roll of the county. If such assessed valuation is not obtainable, the county auditor’s estimate of the assessed valuation of the taxable real property within the district for the fiscal year in which the indebtedness is to be incurred shall be used.

All such notes shall be issued after the adoption of a resolution by a four-fifths vote of the district board setting forth the following:

(a)  The necessity for such borrowing.

(b)  The assessed valuation of the taxable real property within the district, or the auditor’s estimate thereof.

(c)  The amount of funds to be borrowed.

(d)  The date, maturity, denomination, and form of such notes.

The notes shall be signed by the chairman of the district board and countersigned by the county treasurer and the seal of the district board shall be affixed.

The district board shall cause the board of supervisors to levy and collect taxes to pay the interest on and the principal of the notes as the same comes due and, if the maturity of the notes begins more than one year after the date thereof, to constitute a sinking fund for the payment of the principal thereof at maturity.

Before selling such notes, the district board shall give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the notes offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the district board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the district board may reject all bids received, if any, and either readvertise or sell the notes at private sale.

(Amended by Stats. 1972, Ch. 1384.)



4746.2

(a)  If the district board determines by resolution that funds are needed to meet current expenses of maintenance and repair of damage caused by disaster, a district may borrow and repay county funds not to exceed 85 percent of the district’s anticipated revenue for the fiscal year in which they are borrowed or for the next ensuing fiscal year. In levying taxes as authorized by this article the district may raise sufficient revenues to repay such loans.

(b)  The district may also borrow funds from another sanitation district and may lend available district funds to another sanitation district, subject to the same terms and conditions as apply to loans of county funds.

(c)  At no time shall a district borrow funds pursuant to this section in an amount exceeding 85 percent of the district’s anticipated revenue for the fiscal year in which the funds are borrowed or for the next ensuing fiscal year.

(d)  As used in this section, “disaster” includes any fire, earthquake, landslide, mudslide, flood, or tidal wave.

(Added by Stats. 1969, Ch. 419.)



4746.3

Notwithstanding any other provisions of law, the funds, when borrowed by a sanitation district pursuant to Section 4746.2, shall forthwith increase the appropriations of the district for which they are needed. The board of supervisors may specify the date and manner in which the funds shall be repaid. In no case shall repayment of the loan be deferred longer than 10 calendar years.

(Added by Stats. 1969, Ch. 419.)



4746.4

The district shall pay interest to the county on all funds borrowed pursuant to Section 4746.2 at the same rate that the county applies to funds of the district on deposit with the county.

(Added by Stats. 1969, Ch. 419.)



4747

It may cause to be levied and collected taxes upon all the taxable real property in the district sufficient to meet the obligations evidenced by its bonds, to maintain the works of the district, and to defray all other expenses incidental to the exercise of the district powers.

(Enacted by Stats. 1939, Ch. 60.)



4748

The district board shall, by resolution, employ one or more sanitation engineers to make a survey of the problems of the district concerning sanitation especially with reference to the matters of sewage collection, treatment, and disposal, and refuse transfer or disposal, or both, the resolution shall direct the engineer or engineers to prepare and file with the district board of the district a report setting forth:

(a)  A general description of existing facilities for sewage collection, treatment, and disposal, or a general description of existing facilities for refuse transfer or disposal, or both.

(b)  A general description of the work proposed to be done to carry out the objects of the district.

(c)  A general plan and general specifications of the work.

(d)  A general description of the property proposed to be acquired or damaged in carrying out the work.

(e)  A map showing the boundaries of the district and in general the location of the work proposed to be done, property taken or damaged, and any other information useful to an understanding of the proposed work.

(f)  An estimate of the cost of the proposed work.

(Amended by Stats. 1957, Ch. 168.)



4749

The engineer or engineers may, subject to the direction of the district board, employ such surveyors and others as may be necessary to prepare the report. The district board at any time may remove any or all engineers or other persons employed, and may fill all vacancies.

(Enacted by Stats. 1939, Ch. 60.)



4750

When the engineers’ report is filed the district board shall examine it and may thereupon (a) reject it and direct that a new report be prepared; (b) direct that changes be made in it; or (c) if it complies with the provisions of this chapter and is satisfactory to the board it shall fix a time and place for hearing objections to the report and to doing all or any part of the work referred to in the report.

(Enacted by Stats. 1939, Ch. 60.)



4751

Notice of the hearing shall be given by the district board by publishing the notice for at least five times in a daily, or twice in a weekly, newspaper circulated in the district, as the district board may direct. At the time and place so fixed, or at the time and place to which the hearing may be from time to time continued, the board shall hear all objections.

(Enacted by Stats. 1939, Ch. 60.)



4752

At the conclusion of the hearing the district board shall either order the report changed to conform to some or all the objections made or shall approve and adopt the report as made. If changes in the report are ordered a further hearing shall be had upon it as amended and further hearings shall be had until the district board approves and adopts the report.

(Enacted by Stats. 1939, Ch. 60.)



4753

The district board may, thereafter, have such portions of the report as are adapted to publication, or a resume, published for free public distribution.

(Enacted by Stats. 1939, Ch. 60.)



4754

The engineers employed by the district board to make the report required by this chapter, or other engineers, shall be directed by the district board to superintend the doing of the work recommended to be done in the report as approved and adopted.

(Enacted by Stats. 1939, Ch. 60.)



4758

Any work recommended to be done in the report approved and adopted by the district board shall be done in conformity with the general plans and specifications contained in the report unless the district board, by a four-fifths vote, adopts a resolution declaring that the public interest requires a modification of or departure from the plans and specifications, which resolution shall contain a statement of the manner in which the modification is required or departure is to be made.

(Enacted by Stats. 1939, Ch. 60.)



4759

A right of way in or across any public highway, street, or property in the district is hereby granted to the district wherever the right of way is found by the district board to be necessary or convenient for doing any of the work.

(Enacted by Stats. 1939, Ch. 60.)



4759.1

(a)  There is granted to every district the right to construct, operate and maintain outfall, intercepting and trunk sewerlines, other than ocean outfall lines and other terminal outfall lines, together with pumps and like machinery necessary for sewage transportation, across, along, in, under, over or upon any road, street, alley, avenue or highway within any city, in such a manner as to afford security for life and property. For the purposes of this section the term “terminal outfall lines” means any outfall sewerlines that discharge within the city any effluent from a sewage treatment plant or any sewage. Any use, under this section, of a public highway now or hereafter constituted a state highway shall be subject to the provisions of Chapter 3 (commencing with Section 660) of Division 1 of the Streets and Highways Code.

(b)  A district exercising its rights under this section shall restore the road, street, alley, avenue or highway so used to its former state of usefulness as nearly as may be, and shall locate such sewerlines and machinery so as to interfere as little as possible with other existing uses of such road, street, alley, avenue or highway.

(c)  Before any district uses any street, alley, avenue or highway within any city, it shall request the city in which the street, alley, avenue or highway is situated to agree with it upon the location of such sewerlines and machinery and the terms and conditions to which the construction, operation and maintenance of such sewerlines shall be subject.

(d)  If the district and the city are unable to agree on the terms and conditions and location of such sewerlines and machinery within three months after a proposal to do so, the district may bring an action in the superior court of the county in which the street, alley, avenue or highway is situated against the city to have the terms and conditions and location determined. The superior court may determine and adjudicate the terms and conditions to which the use of the street, alley, avenue or highway shall be subject, and the location thereof, and upon the making of the final judgment the district may enter and use the street, alley, avenue or highway upon the terms and conditions and at the location specified in the judgment.

(Added by Stats. 1963, Ch. 530.)



4760

The district board may, by agreement with any city or other public agency, take possession of, or acquire by condemnation or in any other manner any sewerage system, or any sewage or refuse disposal or treatment plant, or any combination of the foregoing necessary or convenient to carry out any of the objects of the district, or may acquire by agreement or in any manner the right to use them, and any city or other public agency may enter into such an agreement with a county sanitation district.

A compliance with this chapter is sufficient to authorize such an agreement by either a county sanitation district, city, or other public agency entering into such a contract with a county sanitation district.

Whenever any sewerage or refuse disposal system, or sewage or refuse disposal or treatment plant so taken possession of or otherwise acquired was built from the proceeds of a bond issue, the district may assume and pay out of its funds the outstanding bonds of the city or public agency according to their terms, and in that case the principal sum remaining unpaid shall be credited to it and deducted from any sum to be paid by it to the city or public agency.

Funds may be obtained by the county sanitation districts to pay the principal and interest on the assumed bonds in the manner as is provided for paying the principal and interest on its own bonds.

(Amended by Stats. 1957, Ch. 125.)



4761

Any city or public agency in the district may enter into an agreement with the district for the use, or entire possession and operation, by the county sanitation district of any sewerage or refuse disposal system, or sewage or refuse disposal or treatment plant owned or operated by the city or public agency.

(Amended by Stats. 1949, Ch. 721.)



4762

Whenever any area in the district is provided with a sewerage system the governing body of the city in which the area lies may declare the further maintenance or use of cesspools or other local means of sewage disposal to be a public nuisance, and may require all buildings inhabited or used by human beings to be connected with the sewerage system. The board of supervisors may prohibit the use of cesspools or other local means of sewage disposal and declare the same to be a public nuisance in any area in the district which is outside of any incorporated city, and may require all buildings inhabited or used by human beings to be connected with the sewerage system.

(Amended by Stats. 1963, Ch. 1097.)



4762.1

All connections of lateral or other sewerlines to the sewerage system of the district, whether within or without any city, shall be made at points and in the manner to be directed by the engineers of the district under instructions from the district board, subject to such terms and conditions as the district board may prescribe. The district board may prescribe standards for installation and maintenance of laterals or sewerlines connecting to the sewerage system of the district, including, but not limited to, installation and maintenance by property owners of cleanouts and backflow protective devices.

(Added by Stats. 1963, Ch. 1097.)



4763

All powers of the district shall be exercised by the district board unless otherwise specified.

(Added by Stats. 1939, Ch. 596.)



4764

It may borrow money and incur indebtedness and guarantee the performance of its legal or contractual obligations whether heretofore or hereafter incurred; and also refund or retire any public indebtedness or lien that may exist against the district or any property therein which shall have arisen out of the transaction of the affairs of the district. It shall not, however, incur any bonded indebtedness unless it submits the proposition for incurring the bonded indebtedness to the voters of the district, or if the bonded indebtedness is for an improvement district, to the voters of the improvement district, at a regular election or a special election called for that purpose and at least two-thirds of the votes cast at the election are in favor of incurring the bonded indebtedness as proposed.

(Amended by Stats. 1957, Ch. 2123.)



4765

Any district, directly or through a representative, may attend the Legislature and any committees thereof and present information to aid the passage of legislation which the district deems beneficial to the district or to prevent the passage of legislation which the governing board of the district deems detrimental to the district. The cost and expense incident thereto are proper charges against the district. Such districts may enter into and provide for participation in the business of associations and through a representative of the associations attend the Legislature, and any committees thereof, and present information to aid the passage of legislation which the association deems beneficial to the districts in the association, or to prevent the passage of legislation which the association deems detrimental to the districts in the association. The cost and expense incident thereto are proper charges against the districts comprising the association.

Each member of the district board engaging in such activities on behalf of the district shall be allowed eleven cents ($0.11) per mile, without any constructive mileage, for his expenses of traveling necessarily done by automobile, and his actual traveling expenses when he travels by public conveyance.

(Amended by Stats. 1968, Ch. 1095.)



4766

The district board may adopt ordinances to carry out the provisions of Sections 5473 to 5473.11, inclusive, of the Health and Safety Code and this chapter; the procedure for the adoption of said ordinances shall be the same as is provided for in Article 7 (commencing with Section 25120), Chapter 1, Part 2, Division 2, Title 3 of the Government Code for counties. In the absence of county or city regulation, the district board may also adopt ordinances for the purpose of exercise and effect of any of it powers, or for the purposes for which it was formed. Any ordinance adopted by the district board shall impose restrictions equal to or greater than those imposed by the State Housing Law, Part 1.5 (commencing with Section 17910), Division 13 of this code, and the rules and regulations promulgated pursuant thereto by the Commission of Housing and Community Development. A violation of a regulation or ordinance of a district is a misdemeanor, punishable by a fine not to exceed one thousand dollars ($1,000), imprisonment not to exceed 30 days, or both.

(Amended by Stats. 1976, Ch. 898.)



4766.1

The board of supervisors of any county may adopt a model county sanitation district ordinance. The procedure for the adoption of said ordinance shall be the same as is provided for in Article 7 (commencing with Section 25120) of Chapter 1, Part 2, Division 2, Title 3 of the Government Code for the adoption of county ordinances. The ordinance may be amended by the same procedure used for the adoption of the ordinance. The ordinance and amendments thereto shall be effective only as to districts which have adopted it by reference as hereinafter provided.

(Added by Stats. 1975, Ch. 489.)



4766.2

The district board is hereby authorized to enact an ordinance which adopts by reference all or any part of a model county sanitation district ordinance. The adopting ordinance may also enact provisions to add to or amend the model sanitation district ordinance as it is applied to that district.

(Added by Stats. 1975, Ch. 489.)



4766.3

Prior to adoption of any ordinance which adopts by reference all or any part of a model county sanitation district ordinance, the district board shall give notice that copies of the model ordinance being considered for adoption are on file with the clerk of the district and are open to public inspection. Such notice shall be published pursuant to Section 6066 of the Government Code in a newspaper of general circulation in the district. If there is no newspaper of general circulation in the district, the notice shall be posted in the manner as provided for the posting of any proposed ordinance.

(Added by Stats. 1975, Ch. 489.)



4766.4

Nothing contained in this article shall be deemed to relieve any district from the requirement of publishing in full the ordinance which adopts by reference the model sanitation district ordinance; and all provisions applicable to such publication shall be fully carried out. Such publication shall contain notice that copies of the model county sanitation district ordinance are on file with the clerk of the district and are open to public inspection.

(Added by Stats. 1975, Ch. 489.)



4766.5

If at any time the model sanitation district ordinance is amended by the county board of supervisors, then the district board may adopt such amendment or amended model sanitation district ordinance by reference as provided in this article; or an ordinance may be enacted in the regular manner, setting forth the entire text of such amendment.

(Added by Stats. 1975, Ch. 489. See same-numbered section added by Stats. 2005, Ch. 158.)



4766.5-1

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 21. Effective January 1, 2006. See same-numbered section added by Stats. 1975, Ch. 489.)



4766.6

If the board of directors of the district is the board of supervisors, the district may adopt the model county sanitation district ordinance and any amendments thereto by reference without following the procedures contained in Section 4766.3.

(Added by Stats. 1983, Ch. 117, Sec. 1.)



4767

Any county sanitation district may, in addition to its other powers, acquire, construct, control, operate, and maintain waterworks, conduits, reservoirs, storage sites, and other works and facilities for the production, treatment, storage and distribution of a water supply for domestic and other uses. The district may also purchase water from any other utility district, public agency, person, or private company, and distribute it.

The district may only distribute and sell to retail customers domestic water supplies outside the district by means of facilities designed primarily to serve inside the district. Before a district may so distribute and sell to retail customers domestic water supplies within the boundaries of another district or municipality which has the same or similar powers with respect to domestic water supplies, it shall secure the consent of the governing body of such other district or municipality to do so.

(Amended by Stats. 1968, Ch. 1096.)



4767.5

A district may contract with any state agency to finance any district improvement authorized by Section 4767. The terms of the contract shall be consistent with this chapter. Notwithstanding any other provision in this chapter, the term of the contract may extend up to 30 years.

(Added by Stats. 2001, Ch. 606, Sec. 3. Effective October 9, 2001.)






ARTICLE 4.1 - District Employees

4768

Section 19990 of the Government Code shall apply to employees of the district.

(Amended by Stats. 2011, Ch. 382, Sec. 8.5. Effective January 1, 2012.)






ARTICLE 4.5 - Application of Other Statutes

4770

Except as to State highways where the State Highway Engineer refuses to issue a permit, with the consent of the legislative body having jurisdiction of the territory within which it is proposed so to do, expressed by resolution of such governing body, the board of any district organized subsequent to the effective date of this amendment may order the construction of sewers and appurtenances in the whole or any portion of any of the streets, highways, or public places of the district, or in property or in rights of way owned by the district, and acquire or construct trunk and collection lines and laterals, sewage disposal and treatment plants, and acquire rights of way, and easements therefor, and may provide that the cost shall be assessed upon the fronting lots and lands or upon a special district.

(Added by Stats. 1939, Ch. 1124.)



4771

The Improvement Act of 1911, the Municipal Improvement Act of 1913 and the Improvement Bond Act of 1915 are applicable to districts.

(Amended by Stats. 1974, Ch. 426.)



4772

In the application of those acts to proceedings under this article the terms used in those acts shall have the following meanings:

(a)  “City council,” and “council,” mean board.

(b)  “City,” and “municipality,” mean district.

(c)  “Clerk,” and “city clerk,” mean secretary.

(d)  “Superintendent of streets,” “street superintendent,” and “city engineer” mean the engineer of the district, or any other person appointed to perform such duties.

(e)  “Tax collector,” means county tax collector.

(f)  “Treasurer,” and “city treasurer,” mean any person or official who has charge of and makes payment of the funds of the district.

(g)  “Right of way,” means any parcel of land through which a right of way has been granted to the district for the purpose of constructing and maintaining a sewer.

(Added by Stats. 1939, Ch. 1124.)



4773

The powers and duties conferred by those acts and supplementary acts upon boards, officers, and agents of cities shall be exercised by the respective boards, officers, and agents of the district.

(Added by Stats. 1939, Ch. 1124.)



4774

The improvements authorized to be constructed or acquired under this article are restricted to those permitted to be constructed or acquired by such districts under Article 4 of this chapter.

(Added by Stats. 1941, Ch. 1072.)






ARTICLE 5 - Bonds

4780

After the approval and adoption of an engineers’ report the district board shall submit to the voters of the district the proposition of incurring a bonded indebtedness to obtain funds with which to acquire the property and do the work set forth in the report. For that purpose a special election shall be called by resolution.

(Enacted by Stats. 1939, Ch. 60.)



4781

The resolution shall state all of the following:

(a)  The general objects and purposes for which it is proposed to incur an indebtedness.

(b)  A reference to the report filed with the district board for particulars.

(c)  The amount of the bonds proposed to be issued.

(d)  The number of years not to exceed which the whole of the bonds are to run.

(e)  The rate of interest or a maximum rate of interest to be paid, which rate shall not be more than the rate specified in this chapter, payable at the time specified in this chapter.

(f)  The date of the election.

(g)  The election precincts, polling places, and election officers.

(Amended by Stats. 1949, Ch. 168.)



4782

For the purposes of the bond election the district board may consolidate into one precinct several precincts established for general election purposes and describe the precinct by reference to the general election precincts.

(Enacted by Stats. 1939, Ch. 60.)



4783

An election board consisting of one inspector, one judge, and one clerk shall be appointed by the district board for each precinct.

(Enacted by Stats. 1939, Ch. 60.)



4784

Only voters registered in the district are eligible to vote at the bond election.

(Enacted by Stats. 1939, Ch. 60.)



4785

The resolution calling the election shall be published once a week for three successive weeks in a newspaper having a general circulation in the district and designated by the district board. No other notice of the election need be given.

(Enacted by Stats. 1939, Ch. 60.)



4786

If two-thirds of the votes cast are in favor of incurring the bonded indebtedness as proposed, bonds of the district for the amount stated in the resolution calling the election shall be issued and sold.

(Enacted by Stats. 1939, Ch. 60.)



4787

The validity of the bonds after their issuance shall not be questioned in any court except upon the ground that the provisions of this chapter authorizing their issuance are unconstitutional, or that the required hearing regarding the formation of the district was not legally held or proper notice of it was not given.

(Amended by Stats. 1939, Ch. 596.)



4788

The district board shall prescribe by resolution the form of the bonds, and interest coupons. The bonds shall be payable at such times and at a place to be fixed by the board, and designated in the bonds, together with interest on all sums unpaid on that date until the whole of the indebtedness has been paid. The term of bonds issued shall not exceed forty years.

(Amended by Stats. 1949, Ch. 168.)



4789

The bonds shall be issued in such denomination or denominations as the district board may determine. They shall be payable on the day and at the place fixed in the bonds, and with interest at the rate specified in the bonds, which rate shall not be in excess of 8 percent per annum, and shall, after the first year, be payable semiannually.

(Amended by Stats. 1975, Ch. 130.)



4790

The bonds shall be signed by the chairman of the district board, and countersigned by the county treasurer, and the seal of the district board shall be affixed. The interest coupons of the bonds shall be numbered consecutively and signed by the county treasurer. All such signatures and countersignatures may be printed, lithographed, engraved, or otherwide mechanically reproduced except that one of said signatures or countersignatures to said bonds shall be manually affixed. Any such signature may be affixed in accordance with the provisions of the Uniform Facsimile Signatures of Public Officials Act, Chapter 6 (commencing with Section 5500) of Title 1 of the Government Code.

(Amended by Stats. 1972, Ch. 1384.)



4791

If any officer whose signature or countersignature appears on the bonds ceases to be an officer before the delivery of the bonds to the purchaser, his signature or countersignature shall be as valid as if he had remained in office until the delivery of the bonds.

(Amended by Stats. 1939, Ch. 596.)



4792

The board may issue and sell the bonds of the district at not less than par value, and the proceeds shall be placed in the treasury of the county.

All premiums and accrued interest received shall be paid into the fund to be used for the payment of principal and interest on the bonds and the remainder of the proceeds of the sale shall be paid into the construction fund of the district, and proper records of the transactions shall be placed upon the books of the treasurer.

(Enacted by Stats. 1939, Ch. 60.)



4792.1

When the board of supervisors is the district board of a district and such board deems it in the best interests of the district, it may authorize the county treasurer, upon such terms and conditions as may be fixed by such board, to issue notes, on a competitive-bid basis, maturing within a period not to exceed one year, in anticipation of the sale of district bonds duly authorized at the time such notes are issued. The proceeds from the sale of such notes shall be used only for the purposes for which may be used the proceeds of the sale of bonds in anticipation whereof the notes were issued.

All notes issued and any renewal thereof shall be payable at a fixed time, solely from the proceeds of the sale of the bonds and not otherwise, except that in the event that the sale of the bonds shall not have occurred prior to the maturity of the notes issued in anticipation of the sale, the county treasurer shall, in order to meet the notes then maturing, issue renewal notes for such purpose. No renewal of a note shall be issued after the sale of bonds in anticipation of which the original note was issued. There shall be only one renewal of such note or notes.

Every note and any renewal thereof shall be payable from the proceeds of the sale of bonds and not otherwise. The total amount of such notes or renewals thereof issued and outstanding shall at no time exceed the total amount of the unsold bonds.

Interest on the notes shall be payable from proceeds of the sale of bonds.

(Added by Stats. 1973, Ch. 317.)



4793

The construction fund shall be applied exclusively to the purposes and objects mentioned in the resolution calling the bond election.

Payments from the construction fund shall be made upon demands allowed by the district board, and prepared, presented, and audited in the same manner as demands upon the funds of the county.

(Enacted by Stats. 1939, Ch. 60.)



4793.1

When the purposes and objects mentioned in the resolution calling the bond election have been accomplished, any moneys remaining in the construction fund may be transferred to the fund to be used for the payment of principal and interest on the bonds. The district board by a vote of two-thirds of the members thereof may use said remaining moneys for some other county sanitation district purpose which will benefit the property in the district or improvement district, as the case may be; provided, however, that with respect to improvement districts such general objectives and purposes shall not include the acquisition or construction of new local street sewers or laterals as distinguished from main trunks, interceptors, and outfall sewers. Said moneys may not be used for said other county sanitation district purposes until two-thirds of the qualified electors of said district or improvement district thereof, as the case may be, have consented thereto at a special election called in said district or improvement district by the district board. Notice of said election shall be given and said election shall be held and conducted in the manner provided for bond elections in said county sanitation district or improvement district, as the case may be.

(Amended by Stats. 1955, Ch. 1535.)



4794

If the proposition of issuing bonds submitted at a bond election fails to receive the requisite number of votes, the district board may, at the expiration of six months after that election, call or order another bond election, either for the same objects and purposes, or for any other object or purpose of the district.

(Enacted by Stats. 1939, Ch. 60.)



4795

If the district board by resolution passed by a vote of a majority of all its members determines that the public interest or necessity of the district demands the issuance of additional bonds for carrying out any of the objects of the district, the district board may again have a report made, and submit to the voters the question of issuing additional bonds in the same manner as for a first issue. All the provisions of this chapter for the issuance and sale of bonds, and for the expenditure of the proceeds apply to the issuance of additional bonds.

(Amended by Stats. 1963, Ch. 1097.)



4796

Bonds and the interest thereon shall be paid by revenue derived from an annual tax upon the real property in the district, and all the real property in the district shall be and remain liable to be taxed for such payments. Said bonds and the interest thereon shall not be taxable in this State.

(Amended by Stats. 1939, Ch. 596.)



4797

In determining the amount of bonds to be issued, the legislative body may include:

(a)  All costs and estimated costs incidental to or connected with the acquisition, construction, improving or financing of the project.

(b)  All engineering, inspection, legal and fiscal agent’s fees, costs of the bond election and of the issuance of said bonds, bond reserve funds and working capital and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

(Added by Stats. 1957, Ch. 1378.)



4799

Nothing in this chapter shall affect the validity of, or the right to issue and sell, bonds voted prior to the date when this code goes into effect.

(Added by Stats. 1939, Ch. 596.)



4801

(1)  An issue of bonds is hereby defined to be the aggregate principal amount of all of the bonds authorized to be issued in accordance with a proposal submitted to and approved by the electors of the district, but no indebtedness will be deemed to have been contracted until bonds shall have been sold and delivered and then only to the extent of the principal amount of bonds so sold and delivered.

(2)  The board of directors of any district issuing any bonds heretofore or hereafter authorized may, in its discretion, divide the aggregate principal amount of such issue into two or more divisions or series and fix different dates for the bonds of each separate division or series. In the event any authorized issue is divided into two or more divisions or series, the bonds of each division or series may be made payable at such time or times as may be fixed by the legislative body of the district separate and distinct from the time or times the payment of bonds of any other division or series of the same issue.

(Added by Stats. 1949, Ch. 168.)



4802

Bonds may be made payable on a date subsequent to the time fixed for the collection of the second installment of general district taxes with which the first levy of taxes for the payment of the principal and interest of said bonds is to be collected. In such event, the first interest coupons shall be for interest from the date of said bonds of such issue or series or division to the maturity date of said coupons.

(Added by Stats. 1951, Ch. 1648.)



4803

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1556.)






ARTICLE 5.5 - Revenue Bonds

4805

The provisions of the Revenue Bond Law of 1941 as amended shall be applicable to county sanitation districts, and the term “local agency” as used in Chapter 6 of Part 1, Division 2, Title 5 of the Government Code shall be deemed to include a county sanitation district.

Notwithstanding any provision of the Revenue Bond Law of 1941, including, but not limited to, Section 54382 of the Government Code, any county sanitation district may issue bonds, pursuant to such law which have an interest rate which is not in excess of 7 percent per annum.

(Amended by Stats. 1968, Ch. 671.)






ARTICLE 5.6 - Bonds for Improvement of a Portion of a District

4806

As an alternative method of issuing bonds the district board may, after the approval and adoption of an engineer’s report for a portion of the district, if it deems it necessary to incur a bonded indebtedness to obtain funds with which to acquire the property and do the work set forth in the report, by resolution so declare and state: (a) the general objects and purposes for which the proposed debt is to be incurred; provided, however, that such general objectives and purposes shall not include the acquisition or construction of new local street sewers or laterals as distinguished from main trunk, interceptor and outfall sewers; (b) the amount of debt to be incurred; (c) that the district board intends to form an improvement district of that portion of the district which in the opinion of said board will be benefited, the exterior boundaries of which portion are set forth on a map on file with said board, which map shall govern for all details as to the extent of the proposed improvement district, and to call an election in such improvement district on a date to be fixed, for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district for said improvement district; (d) that taxes for the payment of said bonds and the interest thereon shall be derived exclusively from an annual tax upon the real property in the improvement district; (e) that the engineer’s report, together with a map showing the exterior boundaries of said proposed improvement district with relation to the territory immediately contiguous thereto and to the proposed improvement, are on file with the district board and are available for inspection by any person interested; (f) the time and place for a hearing by the board on the questions of the formation of said proposed improvement district, the extent thereof, the proposed improvement and the amount of debt to be incurred; and (g) that at the time and place specified in the resolution any person interested, including any persons owning property in the district or in the proposed improvement district, will be heard.

(Added by Stats. 1955, Ch. 707.)



4806.5

As an alternative method of issuing bonds the district board may, after the approval and adoption of an engineer’s report for a portion of the district, if it deems it necessary to incur a bonded indebtedness to obtain funds with which to acquire the property and do the work set forth in the report, by resolution so declare and state: (a) the general objects and purposes for which the proposed debt is to be incurred, including, but not limited to, the acquisition or construction or reconstruction of new local street sewers or laterals as distinguished from main trunk, interceptor and outfall sewers; (b) the amount of debt to be incurred; (c) that the district board intends to form an improvement district of that portion of the district which in the opinion of the board will be benefited, the exterior boundaries of which portion are set forth on a map on file with the board, which map shall govern for all details as to the extent of the proposed improvement district, and to call an election in such improvement district on a date to be fixed, for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district for said improvement district; (d) that taxes for the payment of such bonds and the interest thereon shall be derived exclusively from an annual tax upon the real property in the improvement district; (e) that special rates or charges to finance the construction, reconstruction, maintenance, or operation of the improvement may be collected within the improvement district where, in the judgment of the board, the improvement will not be of districtwide benefit; (f) that the engineer’s report, together with a map showing the exterior boundaries of such proposed improvement district with relation to the territory immediately contiguous thereto and to the proposed improvement, are on file with the district board and are available for inspection by any person interested; (g) the time and place for a hearing by the board on the questions of the formation of such proposed improvement district, the extent thereof, the proposed improvement and the amount of debt to be incurred; and (h) that at the time and place specified in the resolution any person interested, including all persons owning property in the district or in the proposed improvement district, will be heard.

This section shall only be applicable to a district within a county of the 13th class as defined in Section 28036 of the Government Code and Section 4806 shall not be applicable to a district within a county of the 13th class.

(Amended by Stats. 1974, Ch. 545.)



4807

Notice of the hearing shall be given by publishing a copy of the resolution pursuant to Section 6066 of the Government Code prior to the time fixed for the hearing in a newspaper having general circulation in the county sanitation district. Such notice shall also be given by posting a copy of the resolution in three public places within the proposed improvement district at least two weeks before the time fixed for the hearing.

(Amended by Stats. 1957, Ch. 357.)



4808

At the time and place so fixed, or at any time and place to which the hearing is adjourned, the district board shall proceed with the hearing. At the hearing any person interested, including any person owning property within the district or within the proposed improvement district, may appear and protest the inclusion of his property within the proposed improvement district and/or present any other matters material to the questions set forth in the resolution declaring the necessity for incurring the bonded indebtedness.

The district board shall have power to change the purpose for which the proposed debt is to be incurred, or the amount of bonded debt to be incurred, or the boundaries of said proposed improvement district, or one or all of said matters; provided, however, that said board shall not change such boundaries so as to include any territory which will not, in its judgment, be benefited by said improvement; and provided further, that said board shall exclude from the proposed improvement district any territory which it finds will not be benefited by inclusion therein. If the district board proposes to change the purposes for which the proposed debt is to be incurred, it shall cause appropriate changes to be made in the report before giving notice of such change. The purpose, amount of bonded debt and boundaries shall not be changed by said board except after notice of its intention to do so, given pursuant to Section 6061 of the Government Code in a newspaper having general circulation in said county sanitation district, and by posting in three public places within said proposed improvement district. Said notice shall state the changed purpose and debt proposed and that the engineer’s report as changed by said board, together with a map showing exterior boundaries as proposed to be changed, are on file with the district board and are available for inspection by any person interested, and specify the time and place for hearing on such change, which time shall be at least 10 days after publication or posting of said notice. At the time and place so fixed, or at any time and place to which the hearing is adjourned, said board shall continue with the hearing. At the hearing any person interested, including any person owning property within the district or the proposed improvement district, may appear and present any matters material to the changes stated in the notice.

At the conclusion of the hearing the board shall by resolution determine whether it is deemed necessary to incur the bonded indebtedness, and, if so, the resolution shall also state the purpose for which said proposed debt is to be incurred (which purpose shall not include the acquisition or construction of new local street sewers or laterals as distinguished from main trunk, interceptor and outfall sewers) the amount of the proposed debt, that the exterior boundaries of the portion of the district which will be benefited are set forth on a map on file with the district board, which map shall govern for all details as to the extent of the improvement district, and that said portion of the district set forth on said map shall thereupon constitute and be known as “Improvement District No. __ of ____ (name of county sanitation district),” and the determination made in said resolution shall be final and conclusive. After the formation of such improvement district within a county sanitation district, all proceedings for the purpose of a bond election shall be limited and shall apply only to the improvement district, and taxes for the payment of said bonds and the interest thereon shall be derived exclusively from an annual tax upon the real property in the improvement district.

(Amended by Stats. 1957, Ch. 357.)



4808.5

At the time and place so fixed, or at any time and place to which the hearing is adjourned, the district board shall proceed with the hearing. At the hearing any person interested, including any person owning property within the district or within the proposed improvement district, may appear and protest the inclusion of his property within the proposed improvement district or present any other matters material to the questions set forth in the resolution declaring the necessity for incurring the bonded indebtedness, or do both.

The district board shall have power to change the purpose for which the proposed debt is to be incurred, or the amount of bonded debt to be incurred, or the boundaries of the proposed improvement district, or one or all of such matters; provided, however, that the board shall not change such boundaries so as to include any territory which will not, in its judgment, be benefited by such improvement; and provided further, that the board shall exclude from the proposed improvement district any territory which it finds will not be benefited by inclusion therein. If the district board proposes to change the purposes for which the proposed debt is to be incurred, it shall cause appropriate changes to be made in the report before giving notice of such change. The purpose, amount of bonded debt and boundaries shall not be changed by the board except after notice of its intention to do so, given pursuant to Section 6061 of the Government Code in a newspaper having general circulation in such county sanitation district, and by posting in three public places within such proposed improvement district. Such notice shall state the changed purpose and debt proposed and that the engineer’s report as changed by the board, together with a map showing exterior boundaries as proposed to be changed, are on file with the district board and are available for inspection by any person interested, and specify the time and place for hearing on such change, which time shall be at least 10 days after publication or posting of such notice. At the time and place so fixed, or at any time and place to which the hearing is adjourned, the board shall continue with the hearing. At the hearing any person interested, including any person owning property within the district or the proposed improvement district, may appear and present any matters material to the changes stated in the notice.

At the conclusion of the hearing, the board shall by resolution determine whether it is deemed necessary to incur the bonded indebtedness, and, if so, the resolution shall also state the purpose for which such proposed debt is to be incurred, the amount of the proposed debt, that the exterior boundaries of the portion of the district which will be benefited are set forth on a map on file with the district board, which map shall govern for all details as to the extent of the improvement district, and that such portion of the district set forth on such map shall thereupon constitute and be known as “Improvement District No. __ of ____ (name of county sanitation district),” and the determination made in such resolution shall be final and conclusive. After the formation of such improvement district within a county sanitation district, all proceedings for the purpose of a bond election shall be limited and shall apply only to the improvement district, and taxes for the payment of such bonds and the interest thereon shall be derived exclusively from an annual tax upon the real property in the improvement district.

This section shall only be applicable to a district within a county of the 15th class as defined in Section 28036 of the Government Code and Section 4808 shall not be applicable to a district within a county of the 15th class.

(Added by Stats. 1969, Ch. 881.)



4809

When the board has made its determinations as provided in Section 4808 and if the board deems it necessary to incur the bonded indebtedness, the board shall by resolution call a special election in said improvement district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district for said improvement district. Said resolution shall state: (a) that the board deems it necessary to incur the bonded indebtedness; (b) the purpose for which the bonded indebtedness will be incurred; (c) the amount of debt to be incurred; (d) the name of the improvement district to be benefited by said indebtedness, as set forth in the resolution making determinations, and that a map showing the exterior boundaries of said improvement district is on file with the district board, which map shall govern for all details as to the extent of the improvement district; (e) that taxes for the payment of such bonds and the interest thereon shall be derived exclusively from an annual tax upon the real property in said improvement district; (f) the maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 40 years; (g) the maximum rate of interest to be paid, which shall not be more than the rate specified in this chapter for bonds of the district, payable at the time specified in this chapter for bonds of the district; (h) the measure to be submitted to the voters; (i) the date of the election; and (j) the election precincts, polling places and election officers.

(Added by Stats. 1955, Ch. 707.)



4809.1

Except as otherwise provided in this article, notice of the election shall be given and the election shall be held and conducted in the same manner as elections for the authorization of bonds of the entire county sanitation district, and if two-thirds of the votes cast are in favor of incurring the bonded indebtedness as proposed, bonds of the district, issued in the name of the district and designated “Bonds of ____ (naming the county sanitation district) for Improvement District No. __” shall be issued and sold for the amount stated in the resolution calling the election in the same form and manner as bonds of the entire county sanitation district. Each bond of the district for an improvement district and all interest coupons thereof shall state that taxes for the payment thereof shall be derived exclusively from an annual tax upon the real property in the improvement district.

(Added by Stats. 1955, Ch. 707.)



4809.2

No irregularities or informalities in conducting such election shall invalidate the same, if the election shall have otherwise been fairly conducted. Any action or proceedings, wherein the validity of the formation of the improvement district or of any bonds issued for it or of the proceedings in relation thereto is contested, questioned or denied, shall be commenced within three months from the date of such election; otherwise, said bonds and all proceedings in relation thereto, including the formation of the improvement district, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1955, Ch. 707.)



4809.3

Bonds issued as bonds of the district for an improvement district therein and the interest thereon shall be paid by revenue derived exclusively from an annual tax upon the real property in the improvement district of such county sanitation district, and all the real property within the improvement district of such county sanitation district shall be and remain liable to be taxed for such payments. The board of supervisors of the county shall annually, at the time and in the manner of levying other county taxes, levy and cause to be collected a tax upon the taxable real property in the improvement district, based upon the last equalized assessment roll of the county sufficient to pay the interest on the bonds for that year and such portion of the principal as is to become due before the time for making the next general tax levy. Said bonds and the interest thereon shall not be taxable in this State.

(Added by Stats. 1955, Ch. 707.)






ARTICLE 6 - Finance and Taxation

4810

Annually, on or before the first day of August the district board shall furnish to the board of supervisors and the county auditor a written statement of the amount necessary to pay the interest on bonds for that year, and the portion of the principal that is to become due before the time for making the next general tax levy.

(Amended by Stats. 1974, Ch. 208.)



4811

The board of supervisors of the county shall annually, at the time and in the manner of levying other county taxes, levy and cause to be collected a tax upon the taxable real property in the district, based upon the last equalized assessment roll of the county sufficient to pay the interest on the bonds for that year and such portion of the principal as is to become due before the time for making the next general tax levy.

(Enacted by Stats. 1939, Ch. 60.)



4812

If the district board fails to furnish to the board of supervisors the written statement of the amount necessary, the board of supervisors of the county shall ascertain the amount necessary to pay the interest on the bonds for that year and the portion of the principal that is to become due before the time for making the next general tax levy, and shall levy and cause to be collected the necessary amount.

(Enacted by Stats. 1939, Ch. 60.)



4813

The tax shall be collected at the same time and in the same manner as the general tax levy for county purposes, and when collected shall be paid into the treasury of the county to the credit of the district, and shall be used for the payment of the principal and interest upon the bonds, and for no other purpose.

(Enacted by Stats. 1939, Ch. 60.)



4814

The principal and interest on the bonds shall be paid by the treasurer of the county in the manner now or hereafter provided by law for the payment of principal and interest on the bonds of the county.

(Enacted by Stats. 1939, Ch. 60.)



4815

In any year, at least 15 days before the first day of the month in which the board of supervisors of the county in which the district is located, is required by law to levy the amount of taxes required by law for county purposes, the district board shall furnish to the board of supervisors a written statement of the amount necessary; (a) to maintain, operate, extend, or repair any work or improvements of the district, for the collection, treatment and disposal of sewage and to defray all other expenses incidental to the exercise of any of the district’s powers, except the amounts necessary to acquire, construct, maintain and operate a refuse transfer or disposal system, or both, and any other expenses incidental to the operation of said system and (b) to acquire, construct, operate and maintain any work or improvement of the district for a refuse transfer or disposal system, or both. The board of supervisors of the county shall, at the time and in the manner of levying other county taxes, levy separately and cause to be collected a tax upon the taxable real property in the district, based upon the last equalized assessment roll of the county sufficient to pay: (1) the cost of maintaining, operating, extending, or repairing any work or improvements of the district for the collection, treatment and disposal sewage and of defraying all other expenses incidental to the exercise of any of the district’s powers except those relating to the acquisition, construction, operation and maintenance of a refuse transfer or disposal system, or both, and (2) the cost of acquiring, constructing, operating and maintaining, extending or repairing a refuse transfer or disposal system, or both; provided, the latter levy shall be made only on the real property located in said refuse transfer or disposal system, or both.

(Amended by Stats. 1957, Ch. 168.)



4816

The tax shall be levied and collected at the same time and in the same manner as the general tax levy for county purposes, and the revenue derived from the tax shall be paid into the county treasury to the credit of the operating fund of the district, unless the board has designated a depository or depositories pursuant to Section 4730.5 or Section 4730.7 in which case the revenue shall be paid into the depository or depositories, as directed by the board, and the district board shall control and order its expenditure.

(Amended by Stats. 1989, Ch. 789, Sec. 18.)



4817

Claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, except as provided therein. Claims not governed thereby or by other statutes or by ordinances or regulations authorized by law and expressly applicable to such claims shall be prepared and presented to the governing body, and all claims shall be audited and paid, in the same manner and with the same effect as are similar claims against the county.

(Amended by Stats. 1963, Ch. 1715.)



4818

The cost of preparing the engineer’s report, including the compensation paid engineers and other employees of the district, is a charge against the district and shall be paid from the first available funds of the district.

(Enacted by Stats. 1939, Ch. 60.)



4819

The cost of the engineer’s report, employees’ salaries, costs of engineering surveys, bond counsel fees, and other initial costs and expenses, not to exceed five thousand dollars ($5,000), incurred after formation of a district and prior to receipt of its first available funds, may be advanced by another county sanitation district or districts situated within the same county, upon such terms and conditions as may be agreed upon; said funds must be repaid by the borrowing district from its first available funds.

(Added by Stats. 1957, Ch. 146.)



4820

The board of directors of a county sanitation district engaging in refuse disposal operations may, by resolution, establish a cash difference fund in an amount not to exceed one hundred dollars ($100), in the same manner and by the same procedures as prescribed by Sections 29370 to 29379, inclusive, of the Government Code.

(Added by Stats. 1959, Ch. 1334.)






ARTICLE 7 - Annexation

4830

Territory, whether situated within the same or another county and whether incorporated or unincorporated, which is not included in any other county sanitation district or other district formed for similar purposes, may be annexed to a county sanitation district if the directors find and determine that the additional territory will be benefited by annexation. Notwithstanding the provisions of the preceding sentence, territory, whether situated within the same or another county and whether incorporated or unincorporated, which is included in any district, which district is not, at the time of the proposed annexation, performing similar services in the area proposed to be annexed, may be annexed to a county sanitation district if the board of directors finds and determines that the additional territory will be benefited by the annexation. The land proposed to be annexed need not consist of contiguous parcels nor be contiguous with the county sanitation district when such land is within the same county. When land proposed to be annexed is not within the same county such land shall be contiguous to the district.

(Amended by Stats. 1967, Ch. 929.)



4831

If a refuse transfer or disposal system of the district, or both, is in existence, any territory proposed to be annexed to the district shall be and become a part of said system unless an express finding is made by the district board that said territory proposed to be annexed will not be benefited by its inclusion in said system.

(Amended by Stats. 1965, Ch. 2043.)



4831.5

Property contiguous to a sanitation district but which is situated in a county other than the county in which the sanitation district has been organized may be annexed to said sanitation district and to any improvement district therein.

(Amended by Stats. 1965, Ch. 2043.)



4832.5

Whenever any territory in another county is annexed to a district it thereupon becomes a part of the district. The board of supervisors of the county in which is situated the annexing territory shall appoint one of its members to sit as a member of the board of directors of said district. All ordinances theretofore and thereafter adopted by the board of directors shall have full force and effect in all portions of the district regardless in which county the property is situated.

(Amended by Stats. 1965, Ch. 2043.)



4832.6

Notwithstanding the provisions of Section 4832.5, whenever territory of less than 50 acres in another county is annexed to the Selma-Kingsburg-Fowler County Sanitation District, and if the board of supervisors of the county in which the territory to be annexed is situated consents, no member of the board of supervisors of the county in which the territory to be annexed is situated shall become a member of the board of directors of the district.

(Added by Stats. 1980, Ch. 339.)



4833

Taxes for a district which is situated in more than one county as provided in this article shall be levied in accordance with the following procedure:

(a)  The board of directors shall annually, before the time of fixing the general tax levy for county purposes, estimate the amount of money necessary to be raised by taxation to meet the requirements for operation, maintenance, and payment of principal and interest on outstanding bonds which will become payable before the proceeds of another tax levy made at the time of the next general tax levy for county purposes can be made available for payment of such operation, maintenance, principal and interest.

(b)  The total estimate shall be divided by the board of directors in proportion to the value of the real property of the district and any improvement district in each county. The value shall be determined from the equalized values of the last assessment rolls of the counties. When the division of the estimate has been made, the board of directors shall promptly certify to the boards of supervisors of the counties in which the district is situated the respective parts of the estimate apportioned to each county.

(c)  The board of supervisors of each county in which is situated any part of a district shall annually, at the time of levying county taxes, levy a tax upon all the property within the district or any improvement district situated in the county sufficient to raise the amount so certified to the board of supervisors by the board of directors.

(d)  The tax shall be collected by the same officers and in the same manner as other county taxes, and the money so collected shall be deposited in the county treasury of the county in which the original district was created and credited to the account of said district.

(e)  The treasurer of the county in which is situated the annexing territory shall at any time, but not oftener than twice a year, upon order of the board of directors, settle with the board of directors and pay over to the county treasurer, who is the repository of the funds of said district, all money in his possession belonging to said district.

(Amended by Stats. 1961, Ch. 1975.)



4834

Territory already a part of a county sanitation district may be annexed to an improvement district of that county sanitation district under the procedure set forth in Sections 4835 to 4839, inclusive. Whenever territory is so annexed to an improvement district of a county sanitation district, the annexed territory shall be subject to all the liabilities and entitled to all the benefits of the improvement district.

(Added by Stats. 1968, Ch. 39.)



4835

The district board shall adopt a resolution initiating proceedings for annexation pursuant to Section 4834, which resolution shall contain all the following:

(a)  Set forth the exterior boundaries of the territory proposed for annexation.

(b)  State that the territory will be benefitted by annexation to the improvement district.

(c)  Fix a time, date, and place of hearing on the proposed annexation, which shall be not less than 15 days nor more than 60 days after the date of adoption of the resolution initiating proceedings.

(d)  State that any interested person desiring to make written protest against such annexation shall do so by written communication, containing the signature and street address of the protestant, filed with the clerk of the district not later than the hour set for hearing.

(Added by Stats. 1968, Ch. 39.)



4836

The clerk of the district shall give notice of the hearing by mailing a copy of such notice to all landowners owning land within the territory proposed to be annexed, and by publishing notice thereof in at least two successive issues, not more than 30 nor less than 10 days prior to the hearing, in a newspaper of general circulation published in the county.

(Added by Stats. 1968, Ch. 39.)



4837

A majority protest shall be deemed to exist, and the proposed annexation shall be abandoned, if the district board shall find that written protests filed and not withdrawn prior to the conclusion of the hearing represent more than 50 percent of the assessed value of the land therein.

(Added by Stats. 1968, Ch. 39.)



4838

At the hearing, all interested persons shall be given the opportunity to present evidence and testimony for or against the proposed annexation. Any person who shall have filed a written protest may withdraw the written protest at any time prior to the conclusion of the hearing.

If a majority protest shall not have been filed, the district board, not later than 30 days after the conclusion of the hearing, shall adopt a resolution making one of the following determinations:

(a)  Disapproving the proposed annexation.

(b)  Approving the proposed annexation.

(c)  Approving the annexation, but excluding any lands which the board finds will not be benefitted by becoming a part of such improvement district.

(Added by Stats. 1968, Ch. 39.)



4839

If the district board approves the proposed annexation, or approves the annexation but excludes any lands, a certified copy of the resolution of the district board, together with a map or plat of the new boundaries of the improvement district, shall be filed with the agencies designated in and as required by Sections 54900, 54901, and 54902 of the Government Code. Upon such filing, the annexation of the territory to the improvement district shall be effective.

(Added by Stats. 1968, Ch. 39.)






ARTICLE 8 - Joint Operation

4840

Whenever two or more sanitation districts find and declare by resolution adopted by their respective district boards that it is for the interest or advantage of the districts to do so, the districts by their respective district boards may enter into an agreement for the maintenance of a centralized and joint administrative organization to care for the general administration of the affairs of each of the districts, and the construction, supervision, operation, and maintenance of the work of each of the districts, and for that purpose the districts may agree to employ the same engineers, surveyors, counsel, and other persons needed to carry out the purposes of the districts.

Such agreement may also provide for participation by said sanitation districts in the State Employees’ Retirement System of the State of California and for the payment of apportionments of costs and the collection, receipt and distribution of pension payments by one district designated for the purpose and acting on behalf of all districts participating in the agreement in the same manner as provided by Sections 4841 and 4842 of this code. When the agreement so provides, the designated district shall have all the powers and perform all the duties of a public agency for the purposes of the State Employees’ Retirement Law, both in respect to the joint officers and employees of the participating districts and in respect to the officers and employees separately employed by the participating districts.

(Amended by Stats. 1945, Ch. 490.)



4841

The agreement shall specify the proportionate amount to be paid by each district toward the costs and expenses of the organization and the salaries, wages, or other compensation of all persons employed jointly by the districts.

(Enacted by Stats. 1939, Ch. 60.)



4842

For the purpose of facilitating the payment of the joint costs, expenses, salaries, wages, or other compensation, the agreement may also provide for the payment by each district of its proportionate share of the costs, expenses, salaries, wages, or other compensation, into the funds of any one of the districts which may be designated for the purpose, and the designated district shall thereafter pay all the costs, expenses, salaries, wages, or other compensation incurred by, or to be paid in connection with the maintenance of the joint organization.

(Enacted by Stats. 1939, Ch. 60.)



4843

The district may contract with the Federal Government of the United States or any branch thereof, or with any county, city and county, municipal corporation, district or other public corporation or with any person, firm or corporation, for the joint acquisition or construction or use of any sewer or sewers or other works or facilities for the handling, treatment or disposal of sewage or industrial waste from the district and such other area as may be designated in said contract, when in the judgment of the legislative body of said district it is for the best interests of the district so to do. Any such contract may provide for the construction and maintenance of such sewer or sewers, or such other works or facilities, and for the payment by or for the parties thereto of such proportionate part of the cost of the acquisition, construction or maintenance of such sewer or sewers or other works or facilities as may be stated in said contract, the payments to be made at such times and in such amounts as may be provided by said contract. Any such contract may provide for the joint use of any sewer or sewers, works or facilities for the handling, treatment or disposal of sewage or industrial waste upon such terms and conditions as may be agreed upon by the parties thereto, and for the flowage, treatment or disposal of sewage or industrial waste from such area for each of the parties thereto as may be described in the contract.

Any district which has acquired or constructed or which proposes to acquire or construct, any sewer or sewers, or works or other facilities for the handling, treatment or disposal of sewage or industrial waste, may contract with the Federal Government of the United States or any branch thereof, or with any county, city and county, municipal corporation, district or other public corporation or with any person, firm or corporation for the use of any such sewer or sewers, works or facilities by any such county, city and county, municipal corporation, district or other public corporation, or for the flowage, treatment or disposal of sewage or industrial waste from any area designated by such person, firm or corporation so contracting, upon such terms and conditions as may be provided in said contract.

(Added by Stats. 1949, Ch. 843.)






ARTICLE 9 - Special Zones

4850

The district board may, by resolution, establish zones within the district, or amend the boundaries of an existing zone by annexing property to or by withdrawing property from such zone.

(Added by Stats. 1968, Ch. 794.)



4851

The resolution declaring the intention to form a special zone shall describe the boundaries of the proposed zone, declare that the district board finds that the area within the proposed zone will be benefited by the maintenance and operation of facilities within the zone and that the public interest and necessity demands its creation, and state the reasons therefor and the name of the proposed zone, and set the time and place for a public hearing on the question of the creation of the zone.

(Added by Stats. 1968, Ch. 794.)



4852

The resolution declaring the intention to annex territory to an existing zone shall describe the boundaries of the proposed annexation, declare that the district board finds that the additional territory will be benefited by the maintenance and operation of facilities in the zone, and set the time and place for a public hearing on the question of the annexation.

(Added by Stats. 1968, Ch. 794.)



4853

Notice of a hearing shall be given by publication at least once a week for two successive weeks, not more than 30 nor less than 10 days prior to the hearing in a newspaper of general circulation published within the county.

(Added by Stats. 1968, Ch. 794.)



4854

Any interested person, at or before the hearing, may file with the district board a written objection to the creation of the zone or to the inclusion of his property in it. At the hearing the district board shall hear and pass upon all protests and objections. At the conclusion of the hearing, the district board may order that the zone shall be formed or the boundaries of an existing zone be amended, as described in the original resolution, or that any or all properties within such boundaries will not be benefited and shall be excluded.

(Added by Stats. 1968, Ch. 794.)



4855

A copy of the resolution ordering the formation of the zone, or amending the boundaries of an existing zone, shall be filed in the office of the county assessor, and the county assessor shall thereafter, in making the assessment roll, segregate the property included within such zone on the assessment roll under the designation contained in the resolution.

(Added by Stats. 1968, Ch. 794.)



4856

The district board shall thereafter in each year, prior to the time of fixing the county tax rate, furnish to the board of supervisors a written statement of the amount of tax revenue necessary to maintain and operate any work or improvements within the zone.

(Added by Stats. 1968, Ch. 794.)



4857

The board of supervisors shall fix a special tax rate and levy a special assessment tax each year upon the real property in such zone, based upon the last equalized assessment roll of the county, sufficient to pay such expenses or the portion thereof which must be paid by the zone.

(Added by Stats. 1968, Ch. 794.)



4858

Any special zone may be abolished or territory withdrawn therefrom by resolution of the district board, after hearing held in the manner provided for in this article for the original creation of the zone or annexations thereto, whenever the district board finds that the area proposed for abolition or withdrawal is no longer benefited by the maintenance and operation of facilities within the zone.

(Added by Stats. 1968, Ch. 794.)









CHAPTER 4 - Sewer Maintenance Districts

ARTICLE 1 - General Provisions and Definitions

4860

This chapter shall be known and may be cited as the sewer maintenance district act.

(Enacted by Stats. 1939, Ch. 60.)



4861

“District,” as used in this chapter, means a sewer maintenance district formed pursuant to this chapter or pursuant to any law which it supersedes.

(Enacted by Stats. 1939, Ch. 60.)



4862

“Board,” as used in this chapter, means the board of supervisors of the county in which a district is formed, or in which it is proposed to form a district.

(Enacted by Stats. 1939, Ch. 60.)



4863

“Clerk,” as used in this chapter, means the clerk of the board of supervisors.

(Enacted by Stats. 1939, Ch. 60.)



4864

This chapter does not repeal any law providing for the organization of sanitary districts or county sanitation districts nor authorize the governing body of a sewer maintenance district to manage, control, or otherwise interfere with the maintenance or repair of any sewers under the control of a sanitary district or county sanitation district.

(Enacted by Stats. 1939, Ch. 60.)



4866

“Sewers” as used in this chapter includes lateral and collecting sewers, septic tanks and all other means of handling, gathering and disposing of sewage in the district.

(Added by Stats. 1943, Ch. 765.)






ARTICLE 2 - Formation

4870

Any portion of the territory of a county, whether incorporated or unincorporated, in which lateral or collecting sanitary sewers have been installed, for the maintenance and repair of which provision is not otherwise made, may be formed into a district, except that no portion of any city shall be included within such a district unless consent of the governing body of the city is first obtained.

(Amended by Stats. 1955, Ch. 167.)



4871

The board of supervisors of any county may determine by resolution that any portion of the unincorporated area of the county not already included in a district is in need of sewer maintenance and should be formed into a district.

(Enacted by Stats. 1939, Ch. 60.)



4872

The board shall fix a time and place to hear the proposal to form a district.

(Enacted by Stats. 1939, Ch. 60.)



4873

The board shall direct the clerk to give notice of the hearing. The notice shall have the heading “Notice of the proposed formation of ____ sewer maintenance district”, stating the name of the proposed district. It shall:

(a)  State the time and place for the hearing.

(b)  Set forth the exterior boundaries of the territory proposed to be organized into a district.

(Enacted by Stats. 1939, Ch. 60.)



4874

The board shall direct the clerk to publish the notice once a week for two successive weeks in the newspaper of general circulation circulated in the territory which it is proposed to organize into a district that the board deems most likely to give notice to the inhabitants of the proposed district.

(Enacted by Stats. 1939, Ch. 60.)



4875

The board shall also direct the clerk to post the notice in three public places in the proposed district at least 10 days prior to the date set for the hearing. The heading of each posted notice shall be in letters of not less than one inch in height.

(Enacted by Stats. 1939, Ch. 60.)



4876

At any time prior to the time fixed for the hearing any interested person may file with the clerk written objections to the formation of the proposed district.

(Enacted by Stats. 1939, Ch. 60.)



4877

At the time and place fixed for the hearing or at any time to which the hearing is continued, the board shall consider and pass on all written objections filed.

(Enacted by Stats. 1939, Ch. 60.)



4878

If the board overrules the objections to the formation it shall hear any person objecting to the inclusion in the proposed district of any particular territory and may, upon the hearing, exclude any territory that would not be benefited by inclusion. At the conclusion of the hearing the board may by resolution abandon the proposed formation of the district, or it may form the district and fix its boundaries either as set forth in the notice or as modified upon the hearing. The boundaries shall not be changed to include any territory outside the boundaries described in the notice.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2.3 - Inclusion in County Sanitation District

4879

Any district organized under the provisions of this act may become a part of a county sanitation district after the board of supervisors of the county within which the district is located, has, after a hearing, pursuant to the County Sanitation District Act, found and determined by resolution duly adopted that such inclusion is for the best interest of the district and the governing body of the district consents thereto by resolution adopted by the affirmative vote of four-fifths of its members.

(Added by Stats. 1947, Ch. 1367.)



4880

A district which becomes a part of the county sanitation district as hereinabove provided for is not thereby dissolved, but may continue to function, except as otherwise provided in Part 1 of Division 6 of this code, in the same manner as heretofore.

(Added by Stats. 1947, Ch. 1367.)






ARTICLE 3 - Officers and Powers

4885

The board is the governing body of the district and may make and enforce all rules and regulations necessary for the administration and government of the district and for the cleaning, repair, reconstruction, renewal, replacement, operation, and maintenance of lateral and collecting sewers in it.

(Added by Stats. 1986, Ch. 195, Sec. 38.)



4886

The board may acquire by gift, condemnation, purchase, or otherwise in the name of the county, and own, control, manage, and dispose of, real and personal property necessary or convenient for the purposes of this chapter, and may perform all of the acts necessary or proper to accomplish such purposes.

(Amended by Stats. 1959, Ch. 1439.)



4887

The board may appoint the county surveyor to supervise the work of cleaning, repairing, reconstructing, renewing, replacing, operating, and maintaining the sewers and their appurtenances and may enter into contracts for the purchase of water to be used in flushing the sewers and for the disposal of sewage collected in the district.

(Enacted by Stats. 1939, Ch. 60.)



4887.5

The board may by resolution change the name of any district to conform with a change in the street name or other designation which the district bears. The clerk shall file in the office of the county assessor and with the State Board of Equalization a certified copy of every such resolution, and upon such filing the name of the district shall be changed for all purposes.

(Added by Stats. 1953, Ch. 694.)



4889

If a district has a boundary which is contiguous to a boundary of a city and the district has a contract with that city under which the city is responsible for the operation and maintenance of all facilities of the district, the governing board of the district may, by a resolution adopted by a 4/5 vote of the board, declare the board dissolved and thereafter the governing body of the city shall be ex officio the governing board of the district.

(Added by Stats. 1965, Ch. 588.)






ARTICLE 4 - Finances and Taxation

4890

The clerk shall file in the office of the county assessor a certified copy of each resolution of the board that affects a district in any of the following ways:

(a)  Establishes it.

(b)  Annexes territory to it.

(c)  Withdraws territory from it.

(d)  Dissolves it.

The county assessor shall thereafter in making up the assessment roll segregate on it the property included in the district.

(Amended by Stats. 1949, Ch. 699.)



4891

The board may levy a tax each year upon the real property in the district sufficient to defray the cost of maintaining, operating, and repairing the sewers in the district, of maintaining the district, and of meeting such other expenditures as are authorized by this chapter. The amount of taxes to be collected from the levy made upon property located within the incorporated area of a city may be paid in whole by the city, if the city elects to make such payment as provided in Section 4892.1.

If a district is divided into zones, the board of supervisors may determine what portion of the amount of money to be secured from the levy of taxes shall be secured from each zone within the district.

(Amended by Stats. 1969, Ch. 782.)



4891.1

The annual tax levy may include a reserve for contingencies not to exceed 10 percent of the total levy. The contingency reserve shall be available for expenditure during the fiscal year for which the levy was made for necessary expenses of the district for which no specific appropriation has been made. The board may provide for the cancellation of the contingency reserve at the end of each fiscal year and for the establishment of such reserve as a specific appropriation or reserve or both or may carry it forward as encumbered surplus and add to it.

(Added by Stats. 1961, Ch. 158.)



4892

The tax shall be levied and collected at the same time and in the same manner as general county taxes levied for county purposes and when collected shall be paid into the county treasury to the credit of the maintenance fund of the district and shall be used only in furtherance of the purposes of this chapter.

(Enacted by Stats. 1939, Ch. 60.)



4892.1

On or before the first day of July the governing body of any city, the area of which, in whole or in part, is included within one or more sewer maintenance districts, may elect to pay out of municipal funds, in lieu of providing sewer maintenance service to such territory, the whole of the amount of taxes which will be levied for district purposes for the fiscal year commencing upon said first day of July upon property located within such city.

The election shall be made by the adoption of an order reciting that the city, pursuant to this section, elects to pay the whole of the amount of taxes which will be levied by said district or districts upon property located within the incorporated limits of the city and stating the time and manner in which payment shall be made.

Upon the adoption of the order a certified copy of the same shall be presented to the governing body of the district or districts for approval. If the governing body of the district or districts is satisfied that the financial condition of the city reasonably will assure such payment and if the time and manner of payment is acceptable, the governing body of the district or districts shall by order approve the city’s election to pay taxes. Immediately upon the adoption of the order approving the city’s election to pay the taxes, certified copies of each order shall be filed with the county auditor, county assessor and county tax collector.

Thereafter, if the whole of the taxes which are levied on property within the city is to be paid by the city, the county auditor shall not extend the district tax on such property.

If the payment made by any city shall exceed the amount of district taxes which have been levied against property within the city, the amount of such excess without interest shall be refunded to the city prior to the close of the fiscal year for which the payment was made.

Any election to pay taxes pursuant to this section shall be effective only for the fiscal year for which made.

(Added by Stats. 1961, Ch. 158.)



4893

If a district is organized in any year too late for the levy of a tax in that year or in the next ensuing year, the board is hereby authorized to transfer funds of the county not immediately needed for county purposes to the maintenance fund of the district to be used for the payment of the expenses of such district until such time as special assessment tax receipts are available therefor. The board shall include in the levy of taxes for the district for the first fiscal year in which a tax may be levied, a sum sufficient to repay to the county the amounts so transferred to the district for the portion or portions of the preceding fiscal year or years for which no levy of taxes was made for that purpose and the amounts so transferred shall be retransferred to the county treasury from the maintenance fund of the district out of the first available receipts from the tax levy.

(Added by Stats. 1947, Ch. 599.)



4894

Pursuant to a resolution adopted by its board of supervisors, a county may lend any of its available funds to a county sewer maintenance district located wholly within the county for use by the district in emergency situations for the construction, reconstruction, and repair of sewer systems, for replacement of obsolete equipment, or to defray unusual maintenance costs within the district. Any such loan may be restricted for use in a temporary zone formed under the provisions of Section 4894.1 in a district. The loan shall not exceed 100 percent of the total revenues of the district or zone for the year in which the loan is made.

The board of supervisors in the resolution shall specify the date and manner in which the funds shall be repaid. The resolution may provide for the payment of interest on the loan and the loan shall be repaid at the times and in the manner specified in the resolution which time shall not in any event exceed 10 years.

Funds so loaned shall be deemed to have been appropriated by the district or temporary zone in a district for the purposes for which the loan was made. Any area of a district, or of a temporary zone in a district, which is included in a city by annexation or incorporation after a loan has been made shall continue to be taxed for the repayment of its proportionate part of the unpaid balance of the loan.

If a zone is formed to be responsible for the loan, the board of supervisors shall, in the first fiscal year in which a special tax may be levied in said zone, and in each succeeding year of the duration of the zone, levy a special tax upon the taxable property in the zone for the purpose of repaying the amount lent to the district by the county. When the loan has been repaid, the zone shall terminate.

The board may also borrow funds from another sewer maintenance district, and the board may lend available district funds to another sewer maintenance district, subject to the same terms and conditions as apply to loans of county funds.

(Amended by Stats. 1982, Ch. 361, Sec. 1.)



4894.1

When the board of supervisors has so declared in its resolution of intention to order the formation of a sewer maintenance district or any annexation thereto, the board of supervisors may, in its resolution ordering the formation of a sewer maintenance district or any annexation thereto, order the district divided into tax assessment zones. Tax assessment zones may be formed at a time other than at the formation of the district or any annexation thereto if pursuant to the same procedure of resolution, notice, and hearing as are applicable under this chapter to the annexation of territory.

No district shall be divided into zones unless the board of supervisors finds that a tax assessment zone requires special services or special facilities in addition to those provided generally by the sewer maintenance district or the replacement of obsolete facilities or equipment, and that the tax levy is commensurate with the special benefits to be provided in the zone. The boundaries of tax assessment zones may be changed or a zone may be dissolved in the same manner that a zone may be formed in an existing district.

(Added by Stats. 1969, Ch. 782.)






ARTICLE 5 - Annexation

4895

Outlying territory, whether incorporated or unincorporated, and whether contiguous or not, may be annexed to a district as provided in this article, except that no portion of any city shall be annexed unless consent of the governing body of the city is first obtained.

(Amended by Stats. 1955, Ch. 167.)



4896

The board may by resolution fix a time and place for a hearing upon the question of the annexation of territory to a district. The resolution shall describe the boundaries of the territory proposed to be annexed.

(Enacted by Stats. 1939, Ch. 60.)



4897

The date set for the hearing on the proposed annexation shall be at least three weeks after the date of the adoption of the resolution setting the hearing.

(Enacted by Stats. 1939, Ch. 60.)



4898

The board shall cause notices of the hearing to be posted in at least three conspicuous places in the territory proposed to be annexed and in at least three conspicuous places in the district. However, if the territory proposed to be annexed is in more than one existing district the notices shall be posted in at least three conspicuous places in each district in which is situated any of the territory proposed to be annexed.

(Enacted by Stats. 1939, Ch. 60.)



4899

The notices shall be headed “notice of hearing” in letters not less than one inch in height and shall contain a description of the territory proposed to be annexed and a statement of the time and place of the hearing. In lieu of the description the boundaries of territory proposed to be annexed may be shown by means of a diagram printed upon the notice. The notices shall be posted not less than ten days prior to the date set for the hearing. In addition to the notices the board shall direct its clerk to publish a notice once a week for two successive weeks in the newspaper of general circulation circulated in the district and another in the territory proposed to be annexed that the board deems most likely to give notice of the hearing to the inhabitants of each.

(Enacted by Stats. 1939, Ch. 60.)



4900

At the time fixed for the hearing or at any time to which it is continued the board shall hear and pass upon the proposal and any objections that may be filed to the inclusion of any property in the proposed annexation.

The board may, by order entered upon its minutes, determine that the territory proposed to be annexed or any part will be benefited by annexation and may order that the boundaries of the district be altered to include that territory.

(Enacted by Stats. 1939, Ch. 60.)



4901

If the territory annexed to the district comprises a portion of another district formed under the provisions of this chapter, or under the provisions of Chapter 26 (commencing at Section 5820), Part 3, Division 7 of the Streets and Highways Code, upon the annexation becoming complete the territory shall thereupon be withdrawn from the district of which it theretofore formed a part.

(Amended by Stats. 1957, Ch. 772.)



4902

If the territory annexed to the district comprises all of another district, formed under the provisions of this chapter, or under the provisions of Chapter 26 (commencing at Section 5820), Part 3, Division 7 of the Streets and Highways Code, the theretofore existing district is thereupon dissolved. The funds of the dissolved district shall be transferred to the district to which all its territory has been annexed and all contracts or obligations of the dissolved district become the obligations of the district to which the territory has been annexed.

(Amended by Stats. 1959, Ch. 151.)



4903

The exclusion of territory from one district and its annexation to another district shall not be effective until all outstanding contracts of the district from which it is excluded have expired or the contracts, with the consent of the parties, have been modified or canceled so as to relieve the district of further obligation to pay for future maintenance in the territory excluded, and until the funds remaining on hand upon the completion of the exclusion and annexation have been apportioned between the district to which the territory was annexed and the district from which it was excluded.

The division of the funds shall be prorated in the proportion that the assessed value of the real property of the territory so excluded bore to the total assessed value of the real property in the district immediately prior to the exclusion.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 6 - Exclusion

4905

Any portion of a district that will not be benefited by remaining in the district may be excluded as provided in this article.

(Enacted by Stats. 1939, Ch. 60.)



4906

A petition to exclude territory shall be signed by 50 or more freeholders in the portion proposed to be excluded from the district, or by a majority of the freeholders, if there are less than one hundred freeholders in the portion proposed to be excluded. The petition shall request the exclusion of that territory from the district on the ground that it will not be benefited by remaining in the district.

(Enacted by Stats. 1939, Ch. 60.)



4906.1

As an alternative to the procedure outlined in Section 4906, the board may by resolution entered in its minutes fix a time for a hearing on the question of the exclusion of any portion of a district which will not be benefited by remaining in the district. The time fixed for the hearing shall not be less than 15 or more than 30 days from and after passage of the resolution.

(Added by Stats. 1955, Ch. 167.)



4907

Upon receiving a petition to exclude territory the board shall fix a time for hearing it and for hearing protests to the continuance of the remaining territory as a district. The time of hearing shall not be less than fifteen nor more than thirty days after the receipt of the petition.

(Enacted by Stats. 1939, Ch. 60.)



4908

At least ten days prior to the time fixed, the board shall publish a notice of the hearing by one insertion in the newspaper circulated in the district that the board deems most likely to give notice to the district’s inhabitants of the proposed exclusion.

(Enacted by Stats. 1939, Ch. 60.)



4909

Any person interested may appear at the hearing and object to the exclusion of the territory from the district, or may object to the continuance of the remaining territory as a district, and the board shall consider all objections and shall pass upon them.

(Enacted by Stats. 1939, Ch. 60.)



4910

If the board finds that the territory proposed to be excluded will not be benefited by remaining in the district, and that the territory not proposed to be excluded will be benefited by continuing as a district, it shall by resolution declare the district re-established excluding therefrom the territory found not benefited by remaining in the district.

(Amended by Stats. 1955, Ch. 167.)



4911

Upon the exclusion of any territory from the district all property acquired for the district shall remain vested in the county and be used for the purposes of the district.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 7 - Dissolution

4915

A district may be dissolved by the board as provided in this chapter.

(Enacted by Stats. 1939, Ch. 60.)



4916

A petition for dissolution, signed by 50 or more freeholders and residents of the district, or by a majority of the freeholders and residents if there are less than 100 freeholders and residents in the district, may be filed with the board to initiate dissolution proceedings, or the board may by resolution initiate dissolution proceedings.

(Amended by Stats. 1961, Ch. 827.)



4917

Upon receiving a petition for dissolution, or adopting a resolution to initiate dissolution proceedings, the board shall fix a time for a hearing of the petition or resolution, which shall not be less than 15 nor more than 30 days after its receipt or adoption.

(Amended by Stats. 1961, Ch. 827.)



4918

At least ten days prior to the time fixed, the board shall publish a notice of the hearing by one insertion in a newspaper circulated in the district.

(Enacted by Stats. 1939, Ch. 60.)



4919

At the time appointed for the hearing or at any time to which it is continued, the board shall hear and pass upon the petition or resolution and may grant or deny the proposed dissolution, and its decision is final.

(Amended by Stats. 1961, Ch. 827.)



4920

If the proposed dissolution is granted, the board shall by resolution order the dissolution of the district and the district is thereupon dissolved. The property of the district remains the property of the county in which the district is located.

If at the time of the dissolution there is any indebtedness of the district outstanding, the district shall be dissolved for all purposes except the levy and collection of taxes for the payment of such outstanding indebtedness. From the time the district is thus dissolved until the indebtedness is fully paid, the board of supervisors of the county wherein the district is located shall be the ex officio governing body of the district. That body shall levy such taxes and perform such other acts as may be necessary to pay the outstanding indebtedness of the district.

(Amended by Stats. 1961, Ch. 827.)



4921

Upon the inclusion of all the territory of a district in one or more cities, either by reason of annexation or by reason of the incorporation of one or more cities, all funds paid into the county treasury to the credit of the district shall be paid over by the board as provided in this article.

(Enacted by Stats. 1939, Ch. 60.)



4922

If all of the district is included in one city, the fund shall be paid to the treasurer of the city and administered by the governing body of the city.

(Enacted by Stats. 1939, Ch. 60.)



4923

If a part only of the district is so included in one city and the remaining part of the district is included in one or more other cities then such proportionate part of the funds shall be paid to the treasurer of each city as the assessed valuation of the real property of the portion of the district included in each city bore, before being so included, to the total assessed valuation of the real property of the district.

(Enacted by Stats. 1939, Ch. 60.)



4924

The funds paid over by the district to a city shall be administered by its governing body for the benefit of such portions of the district as are included in the city, and for the purpose of operating and maintaining the sewers in it formerly maintained by the district.

(Enacted by Stats. 1939, Ch. 60.)



4925

When all territory in a district has been included in a city the district is thereupon, by reason of the inclusion, dissolved.

(Enacted by Stats. 1939, Ch. 60.)



4926

If less than the whole of a district is included in a city either by reason of annexation or by reason of incorporation proceedings, the territory so included within the city shall continue to remain a part of the district for all purposes until a copy of a resolution adopted by the city requesting exclusion of such territory from the district is received by the board. Upon receipt of such a resolution requesting exclusion of the territory contained within the city, such territory shall be excluded from the district and the remaining territory shall continue as a district. But the exclusion of such territory from the district shall not be effective until all outstanding contracts of the districts have expired or the contracts, with the consent of the parties, have been modified or canceled so as to relieve the district of further obligation to pay for future maintenance in the affected territory.

(Amended by Stats. 1955, Ch. 167.)



4927

If all of the district is included within a sanitary district, the district is dissolved upon the filing with the Secretary of State of a resolution adopted by the district board of the sanitary district and approved by the board of supervisors which states that the sanitary district is able to provide the same service as is being provided by the sewer maintenance district and declares that the sewer maintenance district is dissolved. A copy of the resolution shall be filed with the board of supervisors.

Upon the dissolution of the sewer maintenance district, the property and funds which are held by the county for the sewer maintenance district vest in the sanitary district and the county shall convey such property and pay over such funds, to the sanitary district. The sanitary district shall also succeed to any liability or outstanding obligation of the sewer maintenance district at the time of its dissolution.

(Added by Stats. 1961, Ch. 938.)









CHAPTER 5 - Sewer Revenue Bonds

ARTICLE 1 - General Provisions and Definitions

4950

“Works,” as used in this chapter, includes any or all of the following facilities, including, but not limited to, necessary lands, rights-of-way, or other property:

(a)  Sewage treatment plants.

(b)  Intercepting and collecting sewers.

(c)  Outfall sewers.

(d)  Force mains.

(e)  Pumping stations.

(f)  Ejector stations.

(g)  All other appurtenances necessary, useful, or convenient, for the collection, treatment, purification, or disposal of sewage.

(h)  Facilities for the recycling of water, including, but not limited to, all of the following:

(1)  Treatment facilities.

(2)  Pumping facilities.

(3)  Storage facilities.

(4)  Distribution and dispersal facilities of all types including, but not limited to, related distribution mains, laterals, and appurtenances.

(Amended by Stats. 1996, Ch. 75, Sec. 1. Effective January 1, 1997.)



4951

“District,” as used in this chapter, includes city, county, city and county, or any municipal or public corporation or district which is authorized to acquire, construct, own, or operate a sewer system.

(Amended by Stats. 1951, Ch. 500.)



4952

“Governing body,” as used in this chapter, means the governing body of the district.

(Enacted by Stats. 1939, Ch. 60.)



4953

“Clerk,” as used in this chapter, means the clerk or secretary of the governing body or of the district.

(Enacted by Stats. 1939, Ch. 60.)



4954

“Area,” as used in this chapter, means the area served, or proposed to be served, by the works, or proposed works.

(Enacted by Stats. 1939, Ch. 60.)



4955

“Rates,” as used in this chapter, includes rates and charges.

(Enacted by Stats. 1939, Ch. 60.)



4956

“Bonds,” as used in this chapter, means revenue bonds authorized by this chapter.

(Enacted by Stats. 1939, Ch. 60.)



4957

“Treasurer,” as used in this chapter, means the treasurer of the district.

(Enacted by Stats. 1939, Ch. 60.)



4958

“Owners of improved real property,” as used in this chapter, means persons who are recorded on the books of the assessor and tax collector as the owners of lots or parcels of land in the area that are improved by buildings that would be subject to service of works under the provisions of this chapter, on completion of the project.

(Enacted by Stats. 1939, Ch. 60.)



4959

The provisions of this chapter regarding a referendum shall be liberally construed to effect the objects of this chapter, and no irregularity or informality shall invalidate the election when it appears that the provisions of law have been substantially complied with.

(Enacted by Stats. 1939, Ch. 60.)



4960

This chapter is an additional and alternative method to those already provided for the acquisition, construction, extension, and operation of the works referred to in this chapter.

(Enacted by Stats. 1939, Ch. 60.)



4961

If any section, subsection, sentence, clause, or phrase of this chapter, or the application thereof to any person or circumstance, is for any reason held invalid, the validity of the remainder of the chapter, or the application of such provision to other persons or circumstances, shall not be affected thereby. The Legislature hereby declares that it would have passed this chapter, and each section, subsection, sentence, clause, and phrase thereof, irrespective of the fact that one or more sections, subsections, sentences, clauses or phrases, or the application thereof to any person or circumstance, be held invalid.

(Added by Stats. 1973, Ch. 910.)






ARTICLE 2 - Resolution

4965

Before a district acquires or constructs any works under this chapter, its governing body shall adopt a resolution declaring its intention to do so.

(Enacted by Stats. 1939, Ch. 60.)



4966

The resolution of intention shall contain all of the following:

(a)  A brief and general description of the works. If they are to be constructed, a reference to the plans and specifications that have been prepared and filed by the engineer chosen by the governing body.

(b)  The estimated cost of the works to be acquired or constructed, and the amount of bonds to be issued and sold.

(c)  A general description of the area to be served by the proposed works, referring to a plat of the area, which shall govern for all details.

(d)  An estimate of the number and character of the places and properties to be served by the works, including those ready for immediate service and those in expectancy.

(e)  An estimate of the immediate revenue that would be received from the operation of the works, and of future revenues in expectancy.

(f)  A statement that revenue bonds of the district will be issued to cover the cost of the works.

(g)  A notice of the time and place when persons interested may appear before the governing body and be heard as to any protests or objections they may have against the acquisition or construction of the proposed works and the issuance and sale of bonds.

(Amended by Stats. 1939, Ch. 1124.)



4967

The owner of property that may be benefited by the acquisition, construction, extension, or operation of the works referred to in this chapter may file with the district a request that a particular work be undertaken. The request may, but need not, include the descriptions and estimates referred to in Section 4966 and shall not be denied without a public hearing.

(Added by Stats. 1975, Ch. 1240.)






ARTICLE 3 - Notice, Hearing, and Election

4970

The time set for the hearing shall be not less than twenty nor more than forty days after the adoption of the resolution.

(Enacted by Stats. 1939, Ch. 60.)



4971

The governing body shall cause the resolution to be published twice in one or more newspapers published and circulated in the district. If no newspaper is published in the district, then the publication shall be made in a newspaper published in the county in which the district is located.

(Enacted by Stats. 1939, Ch. 60.)



4972

A copy of the resolution headed “Notice of Sewer Work,” in letters not less than one inch in height, shall be posted in the district along the entire length of that street in the district which, in the opinion of the governing body, is traversed by the largest number of people. The notices shall be posted not less than 300 feet in distance apart, and not less than three notices shall be posted in any case.

(Enacted by Stats. 1939, Ch. 60.)



4973

Both the posting and the publication shall be completed at least ten days before the time set for the hearing. Affidavits of publication and of posting shall be filed with the clerk.

(Enacted by Stats. 1939, Ch. 60.)



4974

At the time set for the hearing, the governing body shall hear all persons or their representatives having any objections to the acquisition or construction of the works as proposed, also any suggestions that may be offered in the way of an amendment or modification of the proposition. The governing body may continue the hearing from time to time, and modify the boundaries of the area by eliminating territory, but no new territory shall be added.

(Enacted by Stats. 1939, Ch. 60.)



4975

If, before the conclusion of the hearing, a petition signed by not less than 15 percent of the owners or by not less than 15 percent of the registered voters in the specified area is filed with the governing body requesting that body to submit the proposition of acquiring or constructing the proposed works to an election of the registered voters in the area, the governing body shall forthwith call an election in the area for that purpose.

(Amended by Stats. 1973, Ch. 910.)



4976

If called, the election shall be held and conducted, the votes received and canvassed, and the returns made, determined, and declared, so far as practicable, in accordance with the laws governing the enactment or rejection of city ordinances by means of the initiative or referendum.

(Amended by Stats. 1970, Ch. 406.)



4979

If the proposal is not rejected at a referendum election, the governing body acquires jurisdiction to proceed.

(Amended by Stats. 1973, Ch. 910.)






ARTICLE 4 - Bonds

4985

The cost of the acquisition or construction of the works for which bonds may be issued includes all of the following:

(a)  The cost of all property, rights, easements, and franchises deemed necessary or convenient therefor.

(b)  Engineering, clerical, legal, financial, paying and fiscal agent’s fees and expenses, cost of bond proceedings, bond reserve funds and working capital and bond interest estimated to accrue during the construction period and for a period of not to exceed twelve (12) months after completion of construction.

(c)  All other expenses connected with or incident to the works in the operation and performance of the acts required by this chapter to be done.

(Amended by Stats. 1957, Ch. 8.)



4986

Bonds issued and sold under this chapter shall be revenue bonds of the character and form known as “serials.” Each bond shall be entitled “sewer revenue bond,” and shall be paid and discharged within forty years from its date.

(Amended by Stats. 1939, Ch. 1124.)



4987

Each bond, except those of the last installment, or one of each annual installment, shall be in multiples of one hundred dollars, in such amount as the governing body determines, but no bond shall be of greater denomination than one thousand dollars.

(Enacted by Stats. 1939, Ch. 60.)



4988

The bonds shall bear interest, as the governing body shall determine, at a rate not to exceed 8 percent per annum, and shall, after the first principal maturity, be payable semiannually by coupon.

(Amended by Stats. 1975, Ch. 130.)



4989

The governing body shall prescribe the form of the bonds, and provide that of the indebtedness represented thereby a part shall be payable each year after their date, at a time and place to be designated in the bonds, together with interest, until the whole of the indebtedness has been paid.

The maturity date of the first bond or series of bonds may be deferred for a period not exceeding five years from the date of the bonds.

(Enacted by Stats. 1939, Ch. 60.)



4990

The number of bonds to be paid each year need not be the same, and the governing body may fix maturities so that the number of bonds retired each year will, in the discretion of the governing body, be most equitable and just; however, all bonds shall be completely paid within forty years from date of issue.

(Enacted by Stats. 1939, Ch. 60.)



4991

If the district is a city, the bonds shall be signed by the mayor if there is one; otherwise by the president or chairman of the governing body, and countersigned by the clerk. The seal of the district shall be affixed to the bond. The coupons shall be signed by the treasurer by his engraved or lithographed signature.

If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, his signature or countersignature is nevertheless as valid and sufficient for all purposes as if he had remained in office.

(Enacted by Stats. 1939, Ch. 60.)



4992

In the ordinance authorizing the issuance of the bonds, provision may be made, but are not limited to provisions:

(a)  That all or part of the bonds are callable, the manner of the call and the premiums to be paid thereon;

(b)  That all or part of the bonds are payable at the office of a paying or fiscal agent, within or without the State, and for the payment of fees therefor;

(c)  For the pledge of revenues, its nature, and its parity with other sewer revenue bonds issued or to be issued;

(d)  For the percentage that annual net revenues shall bear to bond and interest payments;

(e)  For reserve, surplus and other funds usual in the issuance of revenue bonds;

(f)  For the duties and obligations of the district;

(g)  For the remedies of bondholders, which may be in addition to those provided herein;

(h)  For the manner of amending or abrogating the bond ordinance or refunding any or all bonds thereunder;

(i)  For occurrences in the event of default and the rights and remedies arising therefrom; and

(j)  For usual and customary covenants for the security and protection of the payment of the bonds.

(Added by Stats. 1957, Ch. 8.)



4993

If the proceeds of the bonds for any reason are less than the cost of the works, additional bonds may in like manner be issued and sold to provide for the amount of the deficit, but not to exceed the amount necessary to complete the works according to the original plans and specifications. Such deficiency bonds shall be deemed to be the same in all respects as the original issue, and shall be entitled to payment, without preference or priority over the bonds first issued, and shall be disposed of in like manner.

(Enacted by Stats. 1939, Ch. 60.)



4994

No error, defect, irregularity, informality, and no neglect or omission of any officer of any district in any proceedings under this chapter, that does not affect the jurisdiction of the governing body to order the doing of the acts proposed to be done, avoids or invalidates the proceedings or any bond. The exclusive remedy of any person affected or aggrieved thereby shall be to the governing body as provided in this chapter.

(Enacted by Stats. 1939, Ch. 60.)



4995

Bonds may be made payable on a date subsequent to the time fixed for the collection of the second installment of general district taxes with which the first levy of taxes for the payment of the principal and interest of said bonds is to be collected. In such event, the first interest coupons shall be for interest from the date of said bonds of such issue or series or division to the maturity date of said coupons.

(Added by Stats. 1951, Ch. 1648.)



4996

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1517.)



4997

In determining the amount of bonds to be issued, the legislative body may include:

(a)  All costs and estimated costs incidental to or connected with the acquisition, construction, improving or financing of the project.

(b)  All engineering, inspection, legal and fiscal agent’s fees, costs of the bond election and of the issuance of said bonds, bond reserve funds and working capital and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

(Added by Stats. 1957, Ch. 1378.)






ARTICLE 5 - Powers

5000

Any district may acquire, construct, and operate works within or without its limits.

(Enacted by Stats. 1939, Ch. 60.)



5001

It may acquire by gift, purchase, condemnation, or otherwise, all lands, rights of way, or other property necessary therefor.

(Enacted by Stats. 1939, Ch. 60.)



5002

It may issue and sell bonds for the acquisition and construction of works.

(Amended by Stats. 1939, Ch. 1124.)



5003

The governing body shall have supervision and control over the construction, acquisition, and operation of the works, and the collection of rates for their use.

(Enacted by Stats. 1939, Ch. 60.)



5004

The governing body may take all steps and proceedings and make and enter into all contracts or agreements necessary, convenient, or incidental to the performance of its duties or the execution of its powers under this chapter.

(Enacted by Stats. 1939, Ch. 60.)



5005

It may employ engineers, architects, inspectors, superintendents, a manager, collectors, attorneys, and such other employees as in its judgment are necessary or convenient in the execution of its powers and duties, and may fix their compensation.

(Enacted by Stats. 1939, Ch. 60.)



5006

The governing body shall establish rules and regulations for the use of the works, including all sewers and works connected therewith, as may be necessary or expedient to insure the successful operation of the works.

(Enacted by Stats. 1939, Ch. 60.)



5007

The governing body shall provide that all public ways or public works damaged or destroyed in carrying out the provisions of this chapter shall be restored or repaired, and placed in their original condition, as nearly as practicable, out of funds provided under this chapter.

(Enacted by Stats. 1939, Ch. 60.)



5008

In the operation of the works, the district may do any or all of the following:

(a)  Sell, or otherwise dispose of any water, sewage effluent, fertilizer, or other by-products resulting from the operation of a sewerage system or sewage treatment or disposal plant, and construct, maintain, and operate such pipe lines and other works as may be necessary for those purposes.

(b)  Construct, maintain, and operate pipe lines or such other works as may be necessary to conserve and put to beneficial use any water or sewage effluent recovered from the operation of the sewerage system, plant, or works by sale or disposition for agricultural or industrial purposes, including irrigation, or by discharging or spreading the water or sewage effluent in such manner as to percolate into the underground gravels and replenish natural water resources.

(c)  Exercise the power of eminent domain under the Constitution and laws of the State in so far as it may be necessary to carry out the provisions of this chapter.

(d)  Make such contracts with the Reconstruction Finance Corporation or other fiscal agency of the United States as are necessary to meet the requirements of the Emergency Relief and Construction Act of 1932.

(Enacted by Stats. 1939, Ch. 60.)



5009

Whenever any community in the district is provided with a sewerage system under this chapter the governing body having jurisdiction over that community shall declare the further maintenance or use of cesspools or other local means of sewage disposal to be a public nuisance and shall require all buildings inhabited or used by human beings to be connected with the sewerage system, within ninety days from completion, if the buildings to be served thereby are within one hundred feet of the system.

(Enacted by Stats. 1939, Ch. 60.)



5010

All works acquired or constructed under this chapter where the expense involved exceeds five hundred dollars, shall be done by contract which shall be awarded to the lowest responsible bidder as provided in this chapter. If the bonds are purchased by the Reconstruction Finance Corporation or other fiscal agency of the United States on condition or request that the governing body have the work performed by day labor instead of by contract, the governing body may comply with the condition or request and the work need not be done by contract.

(Enacted by Stats. 1939, Ch. 60.)



5011

The governing body shall comply with all the conditions and requirements of the Emergency Relief and Construction Act of 1932, respecting the employment of labor, and other matters in connection therewith unless they are in conflict with the Constitution and laws of this State.

(Enacted by Stats. 1939, Ch. 60.)



5012

Before awarding any contract for construction of works the governing body shall cause to be published a notice inviting sealed bids for doing it.

The notice shall refer to the plans and specifications on file. It shall be published twice in a daily, semi-weekly, or weekly newspaper, published and circulated in the district, and designated by the governing body. If there is no newspaper published in the district, and the district is less than a county, the notice shall be published in a newspaper in the county in which the district is located.

The time fixed for receiving bids shall be not less than ten days from the first publication of the notice.

(Enacted by Stats. 1939, Ch. 60.)



5013

All bids shall be accompanied by a certified check payable to the district for an amount that is not less than ten per cent of the aggregate of the bid. No bid shall be considered unless accompanied by the check.

(Enacted by Stats. 1939, Ch. 60.)



5014

The bids shall be delivered to the clerk. The governing body shall, in open session, publicly open, examine, and declare them.

(Enacted by Stats. 1939, Ch. 60.)



5015

The governing body may reject all bids if it deems this for the public good, and shall reject all bids other than the lowest regular responsible bidder, and may award the contract to him at the price named in his bid.

(Enacted by Stats. 1939, Ch. 60.)



5016

If the bids are rejected or if no bids are received, the governing body may readvertise for bids as in the first instance without further proceedings.

(Enacted by Stats. 1939, Ch. 60.)



5017

If the successful bidder fails, neglects, or refuses for twenty days after written notice of the award has been mailed him to enter into the contract to perform the work, the check accompanying his bid, and the amount therein named, shall be declared forfeited to the district, and shall be collected by it and paid into its general fund.

(Enacted by Stats. 1939, Ch. 60.)



5018

Each contractor shall, at the time of entering into the contract, execute a surety bond to the satisfaction and approval of the governing body in a sum not less than twenty-five per cent of the amount of the contract, conditioned upon its faithful performance.

(Enacted by Stats. 1939, Ch. 60.)



5019

The contract shall provide that the work shall be commenced within twenty days after the contractor has received written notice from the clerk that there is sufficient money or revenue bonds in the special fund provided to pay the contract price.

(Enacted by Stats. 1939, Ch. 60.)



5020

At the time of entering into the contract the contractor shall execute, deliver, and file with the governing body a good and sufficient surety bond, in a sum not less than one-half the total amount payable by the terms of the contract, conditioned upon the payment by the contractor or his subcontractors, for any and all materials, provisions, provender, other supplies, or teams, or the use of implements or machinery used in, upon, or about the performance of the work.

(Enacted by Stats. 1939, Ch. 60.)



5021

All provisions of the codes and general laws relating to notice and the foreclosure of such liens are applicable, but suit may only be brought on the bond within six months after the expiration of the period for the filing of verified claims.

(Enacted by Stats. 1939, Ch. 60.)



5022

In all respects not otherwise provided for in this chapter the bond shall be in conformity with the requirements of the general law of the State regarding contractor’s bonds for the benefit of laborers and materialmen, who shall have a first lien against any moneys or bonds due or about to become due the contractor.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 6 - Finances

5025

All necessary preliminary expenses incurred by the governing body in carrying out this chapter, including the making of surveys, plans, and estimates of costs and revenues, compensation of employees, the giving of notices, taking of options, and all other expenses of whatsoever nature, necessary to be paid prior to the issue and sale of the bonds, may be advanced out of the general fund of the district. The general fund shall be fully reimbursed out of the first money received from the sale of the bonds, and before any other disbursements are made therefrom.

(Enacted by Stats. 1939, Ch. 60.)



5026

All compensation of employees, and all other expenses, incurred in carrying out the provisions of this chapter shall be paid solely from funds provided under the authority of this chapter.

(Enacted by Stats. 1939, Ch. 60.)



5027

After reimbursement and repayment to the district of all amounts advanced for preliminary expenses, all money, other than premiums and accrued interest, received from the sale of bonds shall be applied solely to the cost of the works.

(Enacted by Stats. 1939, Ch. 60.)



5028

The money received from the collection of the rates, together with any other revenue derived from the operation of the works, shall be deposited in a bank by the treasurer in the same manner that public money is deposited by cities. The money so deposited shall be kept in a fund or funds and shall be applied as provided in this chapter.

(Amended by Stats. 1963, Ch. 1659.)



5029

In the ordinance for the issuance of bonds the governing body shall provide that the revenues derived from the operation of the works shall be used only for:

(a)  The payment or providing for payment, including payments into any reserve or sinking funds, as the same falls due, of the principal of and the interest on the bonds;

(b)  The management, maintenance, operation and repair costs of the works.

After provision has been made for the payment of the foregoing, any surplus remaining may be used as follows: (a) for the purchase in the open market of the outstanding unmatured bonds of the district; (b) for extensions, or for the enlargement, replacement or betterment of the works; (c) for any lawful purpose of the district.

(Amended by Stats. 1963, Ch. 1659.)



5030

In its discretion the governing body may provide in the ordinance providing for the issuance of bonds that the management, maintenance, operation and repair costs of the works shall be paid from the revenue derived from the operation of the works prior to paying the principal, interest and sums for other security funds.

(Amended by Stats. 1963, Ch. 1659.)



5031

All money received for premium and accrued interest shall be paid into a fund for the payment of interest on the bonds and used for the purposes for which it was created.

(Amended by Stats. 1963, Ch. 1659.)



5032

A district issuing bonds shall install and maintain a proper system of accounts, showing the amount of revenue received and its application. The district shall at least once a year cause the accounts to be properly audited by a competent auditor. The report of the audit shall be open for inspection at all times by any taxpayer, user of the works, holder of bonds, or any representative of such person.

(Enacted by Stats. 1939, Ch. 60.)



5033

The treasurer is custodian of the funds derived from income received from the works constructed or acquired under the provisions of this chapter.

(Enacted by Stats. 1939, Ch. 60.)



5034

The treasurer shall give a proper surety bond for the faithful discharge of his duties as custodian, which bond shall be fixed and approved by the governing body. The premium on the surety bond shall be paid by the district.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 7 - Rates and Collection

5040

The governing body shall establish just and equitable rates for the use and maintenance of the works, to be paid by the person leasing or occupying the building or premises served thereby or that in any way uses or is served by the works, and may change and readjust the rates from time to time. The rates shall be sufficient in each year for the payment of the proper and reasonable expenses of operation, repair, replacement, and maintenance of the works, and for payment of the principal of and the interest on the bonds.

(Amended by Stats. 1963, Ch. 1659.)



5041

The governing body shall establish rates that, beyond all reasonable doubt, will bring in sufficient money to meet the interest and principal on all outstanding bonds as they fall due, in addition to the expense of operation.

(Enacted by Stats. 1939, Ch. 60.)



5042

Whenever it appears that the rates are insufficient to provide enough money to pay the principal and interest, in addition to the operating expenses, and the governing body neglects or refuses to fix adequate rates therefor, any bondholder may petition the superior court for a writ of mandate to compel the governing body to increase the rates to such an extent as will make them sufficient to provide enough money for those purposes.

(Enacted by Stats. 1939, Ch. 60.)



5043

The governing body may establish variable rates for different classes of users, or for different parts of the area, where all or any portion of the sewage works have been previously installed and financed under other laws or methods, so that the variable rates may be most equitable and just to all concerned.

(Enacted by Stats. 1939, Ch. 60.)



5044

However, the rates may only be imposed and collected from the users of all or any portion of such works as are constructed with money derived from the sale of the bonds.

(Enacted by Stats. 1939, Ch. 60.)



5045

If the users of all or any portion of any works previously acquired and financed by other methods receive any additional benefits from the construction or operation of all or any portion of the works subsequently constructed or acquired from the proceeds of the bonds, the governing body may impose reasonable rates on the works previously acquired, but only sufficient to cover the value of the additional benefits.

(Enacted by Stats. 1939, Ch. 60.)



5046

No rates shall be established until after a public hearing, at which all the users of the works and owners of property served or proposed to be served thereby and others interested have opportunity to be heard concerning the proposed rates.

(Enacted by Stats. 1939, Ch. 60.)



5047

After introduction of the ordinance, resolution, or order fixing the rate, and before it is finally enacted, notice of the hearing, setting forth the proposed schedule of rates shall be given by one publication in a newspaper published in the district, if there is such a newspaper, but otherwise in a newspaper having general circulation in the district. The notice shall be published at least ten days before the date fixed in the notice for the hearing. The hearing may be adjourned from time to time.

(Enacted by Stats. 1939, Ch. 60.)



5048

After the hearing the ordinance, resolution, or order establishing rates, either as originally introduced or as modified and amended, shall be passed and put into effect.

(Enacted by Stats. 1939, Ch. 60.)



5049

A copy of the schedule of the rates shall be kept on file in the office of the clerk, and shall be open to inspection by any interested person.

(Enacted by Stats. 1939, Ch. 60.)



5050

The rates for any class of users or property served may be extended to cover any additional premises thereafter served which fall within the same class, without the necessity of hearing or notice.

(Enacted by Stats. 1939, Ch. 60.)



5051

Any change or readjustment of the rates shall be made in the same manner as the rates were originally established.

(Enacted by Stats. 1939, Ch. 60.)



5052

If the rate is not paid when due, on the first day of each calendar month thereafter a penalty of ten per cent of the amount of the delinquent rate shall be added.

(Enacted by Stats. 1939, Ch. 60.)



5053

The rates and penalties may be collected in the following manner:

(a)  An action may be brought in the name of the district against the person who occupied the property when the service was rendered for the collection of the amount of the delinquent rate and all penalties. A reasonable attorney’s fee shall be awarded the plaintiff.

(b)  The governing body may provide that the rates shall be collected with the rates for any other utility service rendered by the district and all the rates shall be itemized, billed upon the same bill, and collected as one item, together with and not separate from such other utility service charge.

(c)  Such rates may be collected with the rates for any other utility service furnished by a department or agency of such district over which the legislative body thereof does not exercise control, or with a publicly or privately owned public utility, with the written consent and agreement of said department or agency or public utility owner, which agreement shall establish the terms and conditions upon which such collections shall be made. Such agreement, in the discretion of such department or agency or public utility owner making the collections, also may provide that said rates shall be itemized, billed upon the same bill, and collected as one item, together with and not separately from such other utility service charge.

(Amended by Stats. 1949, Ch. 1507.)



5054

The remedies specified for collecting and enforcing rates are cumulative and may be pursued alternatively or may be used consecutively when the governing body so determines.

If any remedy is invalid, all valid remedies shall remain effectual.

(Enacted by Stats. 1939, Ch. 60.)



5055

Until the principal and interest of the bonds are fully paid any holder of any bond outstanding at any time may compel the use of any or all of the remedies provided in this chapter.

(Enacted by Stats. 1939, Ch. 60.)



5056

After rates are fixed pursuant to this article, any person may pay such rates under protest and bring an action against the governing body in the superior court to recover any money which the governing body refuses to refund. Payments made and actions brought under this section, shall be made and brought in the manner provided for the payment of taxes under protest and actions for refund thereof in Article 2, Chapter 5, Part 9, Division 1 of the Revenue and Taxation Code, insofar as those provisions are applicable.

(Added by Stats. 1949, Ch. 865.)






ARTICLE 8 - Leases

5060

Any district owning or operating works may contract with one or more other cities, counties, sanitation districts, or sanitary districts for the use of the works, but only to the extent of their capacity and without impairing their usefulness, upon such terms and conditions as may be fixed and approved by ordinances of the respective contracting entities. Contracts shall not be made for a period of more than fifteen years nor in violation of the provisions of the ordinance authorizing the bonds.

(Enacted by Stats. 1939, Ch. 60.)



5061

The governing body of the district may by ordinance establish, change, and adjust rates for the service rendered in the lessee-district by the works, against the owners of the premises served, in the manner provided for establishing, changing, and adjusting rates for the service rendered in the district where the works are owned and operated, and the rates constitute a lien on the property served, and shall be collected as provided for rates made by the owner-district.

(Enacted by Stats. 1939, Ch. 60.)



5062

The necessary intercepting sewers and appurtenant works for connecting the works of the owner-district with the sewerage system of the lessee-district shall be constructed by the owner-district or the lessee-district, or both, upon such terms and conditions as are set forth in the contract, and the cost or that part of the cost which is to be borne by the owner-district may be paid as part of the cost of the works from the proceeds of the bonds unless otherwise provided by the ordinance.

(Enacted by Stats. 1939, Ch. 60.)



5063

The income received by the owner-district under the contract shall, if so provided in the ordinance, be deemed to be a part of the revenue of the works. The owner-district shall deduct from the whole cost and expenses such part as shall be paid by the lessee-district pursuant to the provision of the contract; but no rates shall be imposed or collected from the users of the works or portions thereof except in cases where the works or portions thereof have been acquired by means of the bonds, and unless additional benefits will be derived by the users as a result of the contract. In that case the rates shall be only sufficient to cover the value of the additional benefits.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 9 - Annexation and Exclusion

5070

Territory which has become annexed to a district which has authorized the issuance of bonds pursuant to this chapter, and which territory shall use the works, shall become subject to the rates and charges imposed by the district for the use and maintenance of the works.

(Added by Stats. 1951, Ch. 629.)



5071

Territory which has been withdrawn from a district which has authorized the issuance of bonds pursuant to this chapter, and which territory continues to use the works, shall remain liable for the payment of its pro rata share of the rates and charges imposed by the district for the use and maintenance of the works.

(Added by Stats. 1951, Ch. 629.)



5072

A city to which any territory has been annexed, whether or not said territory has been withdrawn from a district which has authorized the issuance of bonds pursuant to this chapter, and which territory continues to use the works, may contract with the district to pay the district annually or at lesser intervals a sum or sums in lieu of the payment by the owners or residents within said territory of the rates and charges imposed by the district for the use and maintenance of the works.

(Added by Stats. 1951, Ch. 629.)









CHAPTER 6 - General Provisions with Respect to Sewers

ARTICLE 1 - Rights of Way for Sewers and Drainage

5400

The board of supervisors of a county may vacate or abandon easements for sewage or drainage purposes whenever it determines that they are no longer required for public use.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Sewage and Other Waste

5410

As used in this chapter:

(a)  “Waste” includes sewage and any and all other waste substances, liquid, solid, gaseous, or radioactive, associated with human habitation, or of human or animal origin, or from any producing, manufacturing, or processing operation of whatever nature.

(b)  “Person” as used in this article also includes any city, county, district, the state or any department or agency thereof.

(c)  “Waters of the state” means any water, surface or underground, including saline waters, within the boundaries of the state.

(d)  “Contamination” means an impairment of the quality of the waters of the state by waste to a degree which creates a hazard to the public health through poisoning or through the spread of disease. “Contamination” shall include any equivalent effect resulting from the disposal of waste, whether or not waters of the state are affected.

(e)  “Pollution” means an alteration of the quality of the waters of the state by waste to a degree which unreasonably affects: (1) such waters for beneficial uses, or (2) facilities which serve such beneficial uses. “Pollution” may include “contamination.”

(f)  “Nuisance” means anything which: (1) is injurious to health, or is indecent or offensive to the senses, or an obstruction to the free use of property, so as to interfere with the comfortable enjoyment of life or property, and (2) affects at the same time an entire community or neighborhood, or any considerable number of persons, although the extent of the annoyance or damage inflicted upon individuals may be unequal, and (3) occurs during, or as a result of, the treatment or disposal of wastes.

(g)  “Regional board” means any California regional water quality control board created pursuant to Section 13201 of the Water Code.

(Amended by Stats. 1969, Ch. 482.)



5411

No person shall discharge sewage or other waste, or the effluent of treated sewage or other waste, in any manner which will result in contamination, pollution or a nuisance.

(Amended by Stats. 1967, Ch. 1447.)



5411.5

(a) Any person who, without regard to intent or negligence, causes or permits any sewage or other waste, or the effluent of treated sewage or other waste, to be discharged in or on any waters of the state, or discharged in or deposited where it is, or probably will be, discharged in or on any waters of the state, shall, as soon as that person has knowledge of the discharge, immediately notify the local health officer or the director of environmental health of the discharge.

(b) A person who fails to provide the notice required by this section is guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or imprisonment for less than one year, or both the fine and imprisonment.

(c) The notification required by this section shall not apply to a discharge authorized by law and in compliance with waste discharge requirements or other requirements established by the appropriate regional water quality control board or the State Water Resources Control Board.

(d) The notification required by this section shall not apply to an unauthorized discharge of effluent of treated sewage defined as recycled water pursuant to Section 13050 or 13529.2 of the Water Code.

(Amended by Stats. 2013, Ch. 635, Sec. 2. Effective January 1, 2014.)



5412

Whenever the state department or any local health officer finds that a contamination exists, the state department or officer shall order the contamination abated, as provided in this chapter, and, commencing July 1 of a year in which the Legislature has appropriated sufficient funds for this purpose, shall submit any report required pursuant to subdivision (d) of Section 13193 of the Water Code.

(Amended by Stats. 2001, Ch. 498, Sec. 2. Effective January 1, 2002.)



5412.5

(a)  Any person who, without regard to intent or negligence, causes or permits any sewage or other waste, or the effluent of treated sewage or other waste to be discharged in or on any waters of the state, or discharged in or deposited where it is, or probably will be, discharged in or on any waters of the state that may cause contamination of waters used for a water-contact sport, as defined in Section 24155, shall reimburse the local health officer or the director of environmental health for the necessary and actual costs incurred to mitigate the threat of contamination and to protect the health and safety of the public.

(b)  The governing body of the county shall establish the amount of payment at a level sufficient to pay the necessary and reasonable costs incurred by the local health officer or environmental health director administering this section and Section 5411.5.

(c)  For the purposes of this section “mitigate” includes, but is not limited to, actions taken by the local health officer or the director of environmental health in the affected tributaries and waters used for a water-contact sport to investigate the waste discharge, to collect and analyze water samples to determine the areas of contamination, to close or restrict use, to post closure signs, and to notify the public of closures or restrictions.

(d)  This section shall not apply to discharge authorized by law and in compliance with waste discharge requirements or other requirements established by the appropriate regional water quality control board or the State Water Resources Control Board.

(Added by Stats. 1992, Ch. 410, Sec. 2. Effective January 1, 1993.)



5413

Whenever the state department finds that a pollution or nuisance does, in fact, exist, that condition shall be immediately referred by the state department to the proper regional board for action, together with any recommendations for correction, and, commencing July 1 of a year in which the Legislature has appropriated sufficient funds for this purpose, the state department shall submit any report required pursuant to subdivision (d) of Section 13193 of the Water Code. Upon request of a regional board, the state department shall inspect and report to the board on any technical factors involved in any condition of pollution or nuisance.

(Amended by Stats. 2001, Ch. 498, Sec. 3. Effective January 1, 2002.)



5414

With respect to any condition of contamination, the state department may accept the action of any state, county, or municipal officer or agency having jurisdiction over the matter as sufficient.

(Repealed and added by Stats. 1949, Ch. 1550.)



5415

No provision in this chapter is a limitation on any of the following:

(a)  The authority of a city or county to adopt and enforce additional regulations not in conflict with this chapter imposing additional conditions, restrictions, or limitations relating to the disposal of sewage or other waste.

(b)  The authority of any city or county to declare, prohibit, and abate nuisances.

(c)  The authority of a state agency in the enforcement or administration of any provision of law which it is specifically permitted or required to enforce or administer.

(d)  The right of any person to maintain at any time any appropriate action for relief against any private nuisance as defined in the Civil Code or for relief against any contamination or pollution.

(e)  The authority of a city or county to adopt and enforce regulations relating to the use of recycled water in accordance with Chapter 7 (commencing with Section 13500) of Division 7 of the Water Code.

(Amended by Stats. 1995, Ch. 28, Sec. 5. Effective January 1, 1996.)



5416

(a)  There shall be not less than one water closet for each 20 employees or fractional part thereof working at a construction job site.

(b)  The water closet shall consist of a patented chemical type privy, or a pit privy; provided, however, that a pit privy shall consist of a pit at least four feet deep with a well-constructed shelter, the openings of which shall be flyproofed, and with respect to which adequate sanitary and safe flooring shall be provided. With the approval of the local health officer other types of toilet facilities or modifications of those specified may be allowed.

(c)  For the purpose of this section the term construction site shall mean the location on which actual construction of a building is in progress.

(d)  A violation of this section shall constitute a misdemeanor.

(Amended by Stats. 1953, Ch. 433.)






ARTICLE 3 - Procedure for Abatement

5460

The state department or local health officer may issue a peremptory order requiring the abatement of a contamination, and shall immediately furnish to the proper regional board a report of information and data relating thereto.

Coincident with issuing such order, or if any order or regulation is not complied with, the director or local health officer may bring and prosecute an action for an injunction in the superior court of the county in which the contamination occurs.

The state department or local health officer shall render to persons subject to such order all possible assistance in complying with the order, including all possible assistance in securing any necessary funds for such purpose.

(Amended by Stats. 1970, Ch. 1464.)



5461

Any person who discharges sewage or other waste in any manner which results in contamination is guilty of a misdemeanor.

(Amended by Stats. 1967, Ch. 1447.)



5462

Any action taken pursuant to this article with respect to the abatement of contamination created by the disposal of sewage or other waste from a community or cooperative sewerage system, shall be taken only against the agent or the agency operating such system and the contributor or contributors to the system whose waste in and of itself creates a contamination.

(Amended by Stats. 1967, Ch. 1447.)



5463

Any health officer or governing board of any city, county, sanitary district, or other district having the power to operate and maintain a sewerage system, having served written notice upon the owner or reputed owner of land upon which there is a dwelling house, and the owner or reputed owner, after 30 days, having refused, neglected, or failed to connect the dwelling house, together with all toilets, sinks, and other plumbing therein, properly vented, and in a sanitary manner, with the adjoining street sewer, may construct the same at a reasonable cost, and the person doing that work at the request of the health officer or governing board has a lien upon that real estate for his or her work done and materials furnished, and the work done and materials furnished shall be held to have been done and furnished at the instance of the owner or reputed owner, or person claiming or having any interest therein. The governing board may pay all or any part of the cost or price of such connection to the person or persons who furnished labor, materials, or equipment for the same, and, to the extent the governing board pays the cost or price of the connection, it shall succeed to and have all the rights, including the lien provided for above, of the person or persons against the real estate and against the owner or reputed owner thereof.

As an alternative power to the enforcement of the lien provided for in this section, the governing body of the public agency performing the work of connection to the public sewer may, by order entered upon its minutes, declare that the amount of the costs of the work and the administrative expenses incurred by the governing body incident to the proceedings, together with other charges uniformly applicable within the jurisdiction of the governing body for the connection of the premises to the public sewer, shall be transmitted to the assessor and tax collector of the public agency, whereupon it shall be the duty of those officers to add the amount of the assessment to the next regular bill for taxes levied against the lot or parcel of land.

The liens provided for by this section shall be enforced in the same manner as those provided for by Part 6 (commencing with Section 8000) of Division 4, of the Civil Code.

The governing board may also use the procedures in Section 5474 for levying the costs incurred for the construction of the improvements for the connection of the premises to the public sewer.

(Amended by Stats. 2010, Ch. 697, Sec. 37. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



5464

An owner or reputed owner, who has his or her property included within an assessment district for the construction of a main trunkline or collector sewer lines, may request the governing board to construct all necessary plumbing to connect his or her property to the adjoining street public sewer system. The person employed by the governing board to do the work shall have a lien upon the property, for work done and materials furnished, and the work done and materials furnished shall be deemed to have been done and furnished at the request of the owner, reputed owner, or person claiming or having an interest in the property. The governing board may pay all, or any part, of the cost or price of the connection to the person or persons who furnished labor, materials, or equipment and, to the extent that the governing board pays the cost or price of the connection, it shall succeed to and have all the rights, including the lien, of the person or persons against the property and the owner or reputed owner of the property.

As an alternative power to the enforcement of the lien provided for in this section, the governing body of the public agency performing the work of connection to the public sewer may, by the power of ordinance approved by two-thirds vote of the members of the legislative body, fix the cost of improvement for connection to the sanitation or sewerage facilities, fix the times at which such costs shall become due, provide for the payment of the costs prior to the construction and connection or in installments over a period, not to exceed 30 years, provide a rate of interest, not to exceed 12 percent per annum, to be charged on the unpaid balance of the costs, and provide that the amount of the costs and the interest shall constitute a lien against the respective lots or parcels upon which the facilities are constructed.

The governing body may use the procedures specified in Section 5474 to implement the levying of the costs for the construction and connection of the premises to the public sewer.

(Amended by Stats. 2011, Ch. 106, Sec. 1. Effective January 1, 2012.)



5465

(a) The procedures specified in this section may be used by a public agency that is an entity, as defined in Section 5470.

(b) An entity may use the procedures specified in Section 5464 for either of the following purposes, whether or not an order or other action has been issued or taken for an abatement of contamination created by sewage disposal:

(1) Converting properties from onsite septic systems and connecting them to a sewer system. The conversion improvements and costs may include, but are not limited to, pipes, pumps, and other equipment, septic system abandonment, and associated sewage treatment capacity.

(2) Replacing or repairing existing sewer laterals connecting pipes to a sewer system. The cost of the lateral replacement or repair shall constitute the cost of an improvement for connection to a sewer system.

(c) For purposes of this section, and in addition to any other power, an entity may exercise the powers specified in Article 4 (commencing with Section 5470).

(d) The authority granted by this section shall be in addition to, shall not be in derogation of, and shall not affect, any authority granted by other law relating to recovering the cost incurred by an entity for connecting properties to the public sewer system, or the entity’s exercise of powers pursuant to any other law. This section shall be deemed to provide a complete and supplemental method for exercising the powers authorized by this section, and shall be deemed supplemental to the powers conferred by other applicable laws.

(e) For purposes of this section, the following definitions shall apply:

(1) “Assessment district” as used in statutes referenced in this section also means an improvement district or any other area served by the entity’s sewer collection system.

(2) “Governing board” and “governing body” mean the governing body of the entity.

(3) “Ordinance” as used in statutes referenced in this section also means a resolution.

(Added by Stats. 2011, Ch. 106, Sec. 2. Effective January 1, 2012.)






ARTICLE 4 - Sanitation and Sewerage Systems

5470

The following words wherever used in this article shall be construed as defined in this section, unless from the context a different meaning is intended, or unless a different meaning is specifically defined and more particularly directed to the use of such words:

(a)  Assessment Roll. “Assessment roll” refers to the assessment roll upon which general taxes of the entity are collected.

(b)  Auditor. “Auditor” means the financial officer of the entity.

(c)  Clerk. “Clerk” means the official clerk or secretary of the entity.

(d)  Chambers. “Chambers” refers to the place where the regular meetings of the legislative body of the entity are held.

(e)  Entity. “Entity” means and includes counties, cities and counties, cities, sanitary districts, county sanitation districts, county service areas, sewer maintenance districts, and other public corporations and districts authorized to acquire, construct, maintain and operate sanitary sewers and sewerage systems.

(f)  Rates or Charges. “Rates or charges” shall mean fees, tolls, rates, rentals, or other charges for services and facilities furnished by an entity in connection with its sanitation or sewerage systems, including garbage and refuse collection.

(g)  Real Estate. “Real estate” includes:

(1)  The possession of, claim to, ownership of, or right to possession of land; and

(2)  Improvements on land.

(h)  Tax Collector. “Tax collector” means the officer who collects general taxes for the entity.

The amendment of this section made by the 1972 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the preexisting law.

(Amended by Stats. 2008, Ch. 158, Sec. 10. Effective January 1, 2009.)



5471

(a) In addition to the powers granted in the principal act, any entity shall have power, by an ordinance approved by a two-thirds vote of the members of the legislative body thereof, to prescribe, revise and collect, fees, tolls, rates, rentals, or other charges for services and facilities furnished by it, either within or without its territorial limits, in connection with its water, sanitation, storm drainage, or sewerage system.

(b) In addition to the powers granted in the principal act, any entity shall have power, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, to prescribe, revise, and collect water, sewer, or water and sewer standby or immediate availability charges for services and facilities furnished by it, either within or without its territorial limits, in connection with its water, sanitation, storm drainage, or sewerage system.

(c) The entity may provide that the charge for the service shall be collected with the rates, tolls, and charges for any other utility, and that any or all of these charges may be billed upon the same bill. Where the charge is to be collected with the charges for any other utility service furnished by a department or agency of the entity and over which its legislative body does not exercise control, the consent of the department or agency shall be obtained prior to collecting water, sanitation, storm drainage, or sewerage charges with the charges for any other utility. Revenues derived under the provisions in this section, shall be used only for the acquisition, construction, reconstruction, maintenance, and operation of water systems and sanitation, storm drainage, or sewerage facilities, to repay principal and interest on bonds issued for the construction or reconstruction of these water systems and sanitary, storm drainage, or sewerage facilities and to repay federal or state loans or advances made to the entity for the construction or reconstruction of water systems and sanitary, storm drainage, or sewerage facilities. However, the revenue shall not be used for the acquisition or construction of new local street sewers or laterals as distinguished from main trunk, interceptor and outfall sewers.

(d) If the procedures set forth in this section as it read at the time a standby charge was established were followed, the entity may, by ordinance adopted by a two-thirds vote of the members of the legislative body thereof, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the entity shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 11. Effective January 1, 2008.)



5472

After fees, rates, tolls, rentals or other charges are fixed pursuant to this article, any person may pay such fees, rates, tolls, rentals or other charges under protest and bring an action against the city or city and county in the superior court to recover any money which the legislative body refuses to refund. Payments made and actions brought under this section, shall be made and brought in the manner provided for payment of taxes under protest and actions for refund thereof in Article 2, Chapter 5, Part 9, of Division 1 of the Revenue and Taxation Code, insofar as those provisions are applicable.

(Added by Stats. 1949, Ch. 865.)



5472.5

The rates may be collected with the rates for any other utility service furnished by a department or agency of that entity over which the legislative body thereof does not exercise control, or with a publicly or privately owned public utility, with the written consent and agreement of that department or agency or public utility owner, which agreement shall establish the terms and conditions upon which the collections shall be made. The agreement, in the discretion of the department or agency or public utility owner making the collections, also may provide that those rates shall be itemized, billed upon the same bill, and collected as one item, together with, and not separately from, the other utility service charge.

(Added by renumbering Section 5472 (as amended by Stats. 1953, Ch. 862) by Stats. 1981, Ch. 714.)



5473

Any entity which has adopted an ordinance pursuant to this article or an order pursuant to Section 6520.5 may, by such ordinance or by separate ordinances or resolutions approved by a two-thirds vote of the members of the legislative body thereof, elect to have such charges collected on the tax roll in the same manner, by the same persons, and at the same time as, together with and not separately from, its general taxes. In such event, it shall cause a written report to be prepared each year and filed with the clerk, which shall contain a description of each parcel of real property receiving such services and facilities and the amount of the charge for each parcel for the year, computed in conformity with the charges prescribed by the ordinance or resolution.

Any ordinance or resolution adopted pursuant to this section authorizing the collection of charges on the tax roll shall remain in effect for the time specified in the ordinance or resolution or, if no time is specified in the ordinance or resolution, until repealed or until a change is made in the rates charged by the entity.

The powers authorized by this section shall be alternative to all other powers of any entity, and alternative to other procedures adopted by the legislative body thereof for the collection of such charges.

The real property may be described by reference to maps prepared in accordance with Section 327, Revenue and Taxation Code, and on file in the office of the county assessor or by reference to plats or maps on file in the office of the clerk.

(Amended by Stats. 1983, Ch. 321, Sec. 1.)



5473a

Any entity may make the election specified in Section 5473 with respect only to delinquent charges and may do so by preparing and filing the written report, giving notice and holding the hearing therein required only as to such delinquencies.

(Added by Stats. 1953, Ch. 1259.)



5473.1

The clerk shall cause notice of the filing of said report and of a time and place of hearing thereon to be published pursuant to Section 6066 of the Government Code prior to the date set for hearing, in a newspaper of general circulation printed and published within the entity if there is one and if not then in such paper printed and published in the county within which the greater part of such district is located.

Before any entity may have such charges collected on the tax roll for the first time following the effective date of this section, the clerk shall cause a notice in writing of the filing of said report proposing to have such charges for the forthcoming fiscal year collected on the tax roll and of the time and place of hearing thereon, to be mailed to each person to whom any parcel or parcels of real property described in said report is assessed in the last equalized assessment roll available on the date said report is prepared, at the address shown on said assessment roll or as known to said clerk. If the legislative body adopts the report, then the requirements for notice in writing to the persons to whom parcels of real property are assessed shall not apply to hearings on reports prepared in subsequent fiscal years but notice by publication as herein provided shall be adequate.

(Amended by Stats. 1957, Ch. 357.)



5473.2

At the time stated in the notice, the legislative body shall hear and consider all objections or protests, if any, to said report referred to in said notice and may continue the hearing from time to time. If the legislative body finds that protest is made by the owners of a majority of separate parcels of property described in the report, then the report shall not be adopted and the charges shall be collected separately from the tax roll and shall not constitute a lien against any parcel or parcels of land.

(Amended by Stats. 1953, Ch. 862.)



5473.3

Upon the conclusion of the hearing, the legislative body may adopt, revise, change, reduce or modify any charge or overrule any or all objections and shall make its determination upon each charge as described in said report which determination shall be final.

(Amended by Stats. 1953, Ch. 862.)



5473.4

On or before August 10 of each year following the final determination upon each charge, the clerk shall file with the auditor a copy of the report prepared pursuant to Section 5473 with a statement endorsed on the report over his or her signature that the report has been finally adopted by the legislative body of the entity and the auditor shall enter the amounts of the charges against the respective lots or parcels of land as they appear on the current assessment roll. Where any of the parcels are outside the boundaries of the entity they shall be added to the assessment roll of the entity for the purpose of collecting the charges. If the property is not described on the roll, the auditor may enter the description on the roll together with the amounts of the charges, as shown in the report.

(Amended by Stats. 1987, Ch. 1327, Sec. 12.)



5473.5

Except as provided in Section 5473.8, the amount of the charges shall constitute a lien against the lot or parcel of land against which the charge has been imposed as of noon on the first Monday in March immediately preceding the date of levy.

(Amended by Stats. 1973, Ch. 861.)



5473.6

The tax collector shall include the amount of the charges on bills for taxes levied against the respective lots and parcels of land.

(Added by renumbering Section 5473.5 by Stats. 1953, Ch. 862.)



5473.7

Thereafter the amount of the charges shall be collected at the same time and in the same manner and by the same persons as, together with and not separately from, the general taxes for the entity, and shall be delinquent at the same time and thereafter be subject to the same delinquency penalties.

(Added by renumbering Section 5473.6 by Stats. 1953, Ch. 862.)



5473.8

All laws applicable to the levy, collection, and enforcement of general taxes of the entity, including, but not limited to, those pertaining to the matters of delinquency, correction, cancellation, refund, and redemption, are applicable to the charges authorized pursuant to this article, except that if any real property to which these charges relate has been transferred or conveyed to a bona fide purchaser for value or a lien of a bona fide encumbrancer for value has been created and attaches thereon during the year prior to the date on which the first installment of the general taxes that include the charges appears on the assessment roll, then the lien which would otherwise be imposed by Section 5473.5 shall not attach to the real property and the charges relating to that property shall be transferred to the unsecured roll of collection.

(Amended by Stats. 2012, Ch. 330, Sec. 17. Effective January 1, 2013.)



5473.9

The tax collector may, in his discretion, issue separate bills for such charges and separate receipts for collection on account of such charges. The county shall be compensated for services rendered in connection with the levy, collection and enforcement of such charges for an entity other than the county in an amount to be fixed by agreement between the board of supervisors and the legislative body of the entity. The compensation shall not exceed five dollars ($5) for each account handled, or 1 percent of all money collected, whichever is greater. The compensation shall be paid into the county salary fund.

(Amended by Stats. 1969, Ch. 318.)



5473.10

The entity may provide for a basic penalty of not more than 10 percent for nonpayment of the charges within the time and in the manner prescribed by it, and in addition may provide for a penalty of not exceeding 1 and one-half percent per month for nonpayment of the charges and basic penalty. It may provide for collection of the penalties herein provided for.

(Amended by Stats. 1985, Ch. 341, Sec. 1.)



5473.11

(a)  An entity shall notify the assessee shown on the latest equalized assessment roll whenever delinquent and unpaid charges for services which would become a lien on the property pursuant to subdivision (b) remain delinquent and unpaid for 60 days.

(b) The amount of the unpaid charges may, in the discretion of the entity, be secured at any time by filing for record in the office of the county recorder of any county, a certificate specifying the amount of the unpaid charges and the name and address of the person liable for those unpaid charges. From the time of recordation of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards, and before the lien expires, acquired by him or her. The lien shall have the force, priority, and effect of a judgment lien and shall continue for 10 years from the date of the filing of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the filing of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record a new certificate in the office of the county recorder of any county and from the time of this filing the lien shall be extended to the real property in this county for 10 years unless sooner released or otherwise discharged.

(Amended by Stats. 2012, Ch. 330, Sec. 18. Effective January 1, 2013.)



5474

An entity shall have the power by ordinance approved by two-thirds vote of the members of the legislative body thereof to fix fees or charges for the privilege of connecting to its sanitation or sewerage facilities and improvements constructed by the entity pursuant to Sections 5463 and 5464, to fix the time or times at which the fees or charges shall become due, to provide for the payment of the fees or charges prior to connection or in installments over a period of not to exceed 30 years, to provide the rate of interest, not to exceed 12 percent per annum, to be charged on the unpaid balance of the fees or charges, and to provide that the amount of the fees or charges and the interest thereon shall constitute a lien against the respective lots or parcels of land to which the facilities are connected at the time and in the manner specified in Sections 5473.5 and 5473.8. Prior to making the fees or charges a lien against the land, the legislative body shall give notice to the owners of the lots or parcels of land affected, and the notice shall set forth all of the following:

(a) The schedule of fees or charges to be imposed by the entity.

(b) A description of the property subject to the fees or charges, which description may be by reference to a plat or diagram on file in the office of the clerk of the legislative body, or to maps prepared in accordance with Section 327 of the Revenue and Taxation Code, and on file in the office of the county assessor.

(c) The time or times at which the fees or charges shall become due.

(d) The number of installments in which the fees or charges shall be payable.

(e) The rate of interest, not to exceed 12 percent per annum, to be charged on the unpaid balance of the fees or charges.

(f) That it is proposed that the fees or charges and interest thereon shall constitute a lien against the lots or parcels of land to which the facilities are furnished.

(g) The time and place at which the legislative body will hold a hearing at which persons may appear and present any and all objections they may have to the imposition of the fees or charges as a lien against the land.

(Amended by Stats. 2008, Ch. 709, Sec. 15. Effective January 1, 2009.)



5474.1

The notice shall be published pursuant to Section 6063 of the Government Code prior to the date set for hearing. At least 10 days prior to the date of hearing written notice thereof shall be mailed to all persons owning land subject to such fees or charges, whose names and addresses appear on the last equalized assessment roll.

(Amended by Stats. 1961, Ch. 754.)



5474.2

At the time stated in the notice the legislative body shall hear and consider all objections or protests, if any, to the imposition of the fees or charges as set forth in said notice and may continue the hearing from time to time.

(Added by Stats. 1953, Ch. 578.)



5474.3

Upon the conclusion of the hearing, the legislative body may adopt, revise, change, reduce or modify the fees or charges or may overrule any or all objections and make its determination, which determination shall be final.

(Added by Stats. 1953, Ch. 578.)



5474.4

On or before the tenth day of August of each year following such final determination, the legislative body shall certify to the auditor a list of the lots or parcels of land, as they appear on the current assessment roll, subject to such fees or charges and the amounts of the installments of such fees or charges and interest to be entered against such lots or parcels on the assessment roll. In the event a lot or parcel connected to the facilities is subsequently divided into two or more lots or parcels as shown on the current assessment roll, the legislative body shall designate the lot or parcel that remains connected to the facilities and against which the installments of the fees or charges and interest are to be entered.

(Added by Stats. 1953, Ch. 578.)



5474.5

The auditor shall enter on the current assessment roll the amounts of the installments of such fees or charges and interest and, except as provided in Section 5474.6, the amounts thereof shall constitute a lien against the lot or parcel of land against which levied as of noon on the first Monday in March immediately preceding the date of entry.

(Amended by Stats. 1973, Ch. 861.)



5474.6

(a) The tax collector shall include the amounts of the installments of fees or charges and the interest on bills for taxes levied against the respective lots and parcels of land. Thereafter, all laws applicable to the levy, collection and enforcement of taxes of the entity, including penalties and interest thereon and cancellation or refund thereof, shall be applicable to those installments of fees or charges and interest, except that, if any real property to which the fees or charges relate has been transferred or conveyed to a bona fide purchaser for value or a lien of a bona fide encumbrancer for value has been created and attaches thereon during the year prior to the date on which the first installment of the general taxes that include the fees or charges appears on the assessment roll, then the lien which would otherwise be imposed by Section 5474.5 shall not attach to the real property and the fees or charges and interest shall be transferred to the unsecured roll for collection.

(b) The amount of the unpaid installments of fees or charges and interest may, in the discretion of the entity, be secured at any time by filing for record in the office of the county recorder of any county, a certificate specifying the amount of the fees or charges and interest and the name and address of the person liable therefor. From the time of recordation of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards, and before the lien expires, acquired by him or her. The lien shall have the force, priority, and effect of a judgment lien and shall continue for 10 years from the date of the filing of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the filing of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record a new certificate in the office of the county recorder of any county and from the time of this filing the lien shall be extended to the real property in this county for 10 years unless sooner released or otherwise discharged.

(Amended by Stats. 2012, Ch. 330, Sec. 19. Effective January 1, 2013.)



5474.7

The tax collector may, in his discretion, issue separate bills for such installments of fees or charges and interest. The county shall be compensated for services, if any, rendered in connection with the levy, collection and enforcement of such installments of fees or charges and interest in an amount to be fixed by agreement between the board of supervisors and the legislative body of the entity. The compensation shall not exceed 1 percent of all money collected for the entity.

(Amended by Stats. 1961, Ch. 754.)



5474.8

Fees or charges imposed by an entity by ordinance adopted pursuant to Section 5474 may differ in amount or method of computation from fees or charges imposed by any other ordinance of such entity adopted pursuant to said Section 5474.

(Amended by Stats. 1961, Ch. 754.)



5474.9

Revenues derived from fees or charges imposed pursuant to Section 5474 shall be used only for the acquisition, construction, reconstruction, maintenance and operation of sanitation or sewerage facilities, to pay municipalities for sewer service collection charges, to repay principal and interest on bonds issued for construction or reconstruction of such sanitation or sewerage facilities and to repay federal or state loans or advances made to entities for the construction or reconstruction of sanitation or sewerage facilities; provided, however, that such revenue shall not be used for the acquisition or construction of new local street sewers or laterals as distinguished from main trunk, interceptor and outfall sewers.

(Amended by Stats. 1961, Ch. 754.)



5474.10

The authority for the imposition of fees or charges by entities pursuant to Section 5474 shall be in addition to the authority granted to such entities by any other law authorizing such entities to establish fees, tolls, rates, rentals or other charges.

(Amended by Stats. 1961, Ch. 754.)









CHAPTER 7 - Effect on Previous Laws

5475

No right or obligation accrued by the formation or operation of a municipal sewer district pursuant to the provisions of Chapter 673, Statutes of 1909, is affected by the repeal of that act, and any district organized may continue in existence and subject to that act.

(Enacted by Stats. 1939, Ch. 60.)






CHAPTER 9 - Joint Municipal Sewage Disposal District Act

ARTICLE 5.5 - Claims

5745

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended (as added by Stats. 1959, Ch. 1727) by Stats. 1963, Ch. 1715. Note: This article was added to Chapter 9 (formerly comm. with Section 5700), which was repealed by Stats. 1959, Ch. 1309.)









CHAPTER 10 - Regional Sewage Disposal Districts

6096

Claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, except as provided therein. Claims not governed thereby or by other statutes or by ordinances or regulations authorized by law and expressly applicable to such claims shall be prepared and presented to the governing body, and all claims shall be audited and paid, in the same manner and with the same effect as are similar claims against the county.

(Amended (as added by Stats. 1959, Ch. 1727) by Stats. 1963, Ch. 1715. Note: This section was added by Stats. 1959, Ch. 1727, to Chapter 10 (formerly comm. with Section 5900), which was repealed by Stats. 1959, Ch. 1309.)






CHAPTER 11 - Assistance to Small Rural Communities

6120

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter.

(a)  “Community facility” means a public or mutual water system, or publicly operated waste water system.

(b)  “Department” means the Department of Housing and Community Development.

(c)  “Eligible grantee” means a local governmental entity or a private nonprofit organization which has demonstrated capacity to provide technical assistance on all subjects specified in subdivision (g).

(d)  “Low-income community” means a community in which the median income of the persons in the community, area, or city is less than 70 percent of the median income in the state.

(e)  “Rural community” means any community, area, or city with less than 5,000 population.

(f)  “Seed money” means funds granted by the department pursuant to the provisions of this chapter for project organization and development, test wells, preliminary engineering, professional fees, and other costs which are necessary to get a project approved for financing from local, state, or federal sources.

(g)  “Technical assistance” means assistance and advice on all of the following subjects:

(1)  Organization, including formation, financing, and operation, of public and private nonprofit service entities.

(2)  Community responsibilities, including the conduct of meetings, maintenance of minutes of meetings, preparation and analysis of budgets, keeping of fiscal records, and supervision of staff.

(3)  Operation and maintenance, including schedules and techniques pertaining to all parts of a facility, and maintenance control systems and maintenance recordkeeping to assure adequate maintenance, including schedules and techniques pertaining to all parts of a facility, and maintenance control systems and maintenance recordkeeping to assure adequate maintenance is performed on a facility.

(4)  Project development, including, but not limited to:

(A)  The preparation of plans for needed expansion, creation of services, and schedules for expected major repairs or replacement needs.

(B)  Negotiation of contracts for professional services.

(C)  An examination of various funding alternatives, and packaging applications for assistance.

(D)  Review of engineering plans and specifications for development projects.

(E)  Compliance with appropriate regulations relative to funding agencies.

(5)  Financial assistance available from the department in seed money grants pursuant to this chapter.

(Amended by Stats. 1984, Ch. 744, Sec. 1.)



6121

The Legislature finds and declares that small rural communities are unable to take advantage of various local, state, and federal facility development programs due to their lack of technical expertise, staff, and seed money. The Legislature finds and declares that changing state and federal regulations relative to the provision of domestic water and waste water disposal are creating an extra hardship upon rural areas. The Legislature further finds and declares that the provisions of this chapter are necessary in order to provide assistance to rural areas so that they may take advantage of existing programs and develop self-help expertise enabling them to assist themselves in the future.

(Added by Stats. 1983, Ch. 1152, Sec. 1.)



6122

The department shall establish a Rural Community Facilities Technical Assistance Program, under which, subject to the availability of funds therefor, contracts shall be made by the department with public entities and nonprofit corporations for the provision of technical assistance to rural and low-income communities in the operation, maintenance, and development of community facilities.

(Added by Stats. 1983, Ch. 1152, Sec. 1.)



6123

The program shall be administered by the Director of Housing and Community Development.

(Added by Stats. 1983, Ch. 1152, Sec. 1.)



6124

The program shall be for the purpose of helping rural and low-income communities to take advantage of various local, state, and federal financing programs to develop community facilities, ensuring that these facilities are developed and operated in such a manner that the facilities or services last for a normal period of time, as determined by the department, and ensuring that, wherever possible, reasonable user rates are charged for use of the facilities. The department shall provide in the administration of the program that funds pursuant to this program shall, to the greatest extent practicable, be used with the greatest amount of matching nonprogram funds.

(Added by Stats. 1983, Ch. 1152, Sec. 1.)



6125

The Rural Community Facility Grant Fund is hereby created in the State Treasury. The fund is continuously appropriated, without regard to fiscal years, notwithstanding Section 13340 of the Government Code, to the department for expenditure for the purpose of making grants pursuant to the provisions of this chapter and to pay the costs incurred by the department in administering the grant program.

(Added by Stats. 1983, Ch. 1152, Sec. 1.)



6126

The department shall grant funds by contract with eligible grantees under the following conditions:

(a)  That grantees shall have the ability to provide all aspects of technical assistance on at least a countywide basis.

(b)  That grantees shall use no more than 80 percent of those funds for staff and administrative costs connected with the provision of that technical assistance.

(c)  That each community designated by a grantee to receive seed money shall be reviewed and certified by the department as eligible for those funds.

(d)  That any community designated to receive seed money shall also receive technical assistance.

(e)  That no community shall receive seed money which is greater than the sum of seven thousand five hundred dollars ($7,500) or two hundred dollars ($200) per family in such community, whichever is less.

(f)  The department and the grantee shall place seed money funds in a joint savings account which requires both the department and grantee to give authorization prior to the withdrawal of those funds.

(Amended by Stats. 1984, Ch. 744, Sec. 2.)



6127

The department shall develop and adopt rules and regulations to implement the provisions of this chapter.

(Added by Stats. 1983, Ch. 1152, Sec. 1.)












DIVISION 6 - SANITARY DISTRICTS

PART 1 - SANITARY DISTRICT ACT OF 1923

CHAPTER 1 - General Provisions and Definitions

6400

“District,” as used in this part, means a district formed pursuant to this part or pursuant to any law which it supersedes.

(Enacted by Stats. 1939, Ch. 60.)



6401

“Board” or “district board,” as used in this part, means the governing board of a district.

(Enacted by Stats. 1939, Ch. 60.)



6402

“Secretary,” as used in this part, means the secretary of a district.

(Enacted by Stats. 1939, Ch. 60.)



6403

“Assessor,” as used in this part, means the assessor of a district.

(Enacted by Stats. 1939, Ch. 60.)



6404

“Tax collector,” as used in this part, means the tax collector of the county or counties in which a district is located.

(Amended by Stats. 1961, Ch. 1629.)



6405

“Treasurer,” as used in this part, means the treasurer of the county or counties in which a district is located.

(Amended by Stats. 1961, Ch. 1629.)



6406

“Garbage,” as used in this part, shall include all of the following: (a) animal, fruit and vegetable refuse; (b) offal; (c) leaves and cuttings, trimmings from trees, shrubs and grass; (d) inorganic refuse and rubbish; (e) anything thrown away as worthless.

(Added by Stats. 1939, Ch. 304.)



6408

“Board of supervisors,” as used in this part, means the board of supervisors of the county in which the greatest portion of the area of the district, is situated at the time of the filing of the petition for formation, unless another meaning is specified.

(Added by Stats. 1961, Ch. 1629.)






CHAPTER 2 - Formation

ARTICLE 1 - Petition

6420

Whenever 25 persons in any county, or in two or more counties within the same natural watershed area, desire the formation of a sanitary district within the area, they may sign and present a petition to the board of supervisors of the county in which the greatest portion of the area of the proposed district is situated at the time of the filing of the petition. If the district is to be located in more than one county, the petition shall be signed by no fewer than 15 persons in the county in which the greatest portion of the district is located and by no fewer than 10 persons in each other county in which the district is located.

(Amended by Stats. 1961, Ch. 1629.)



6421

The petition shall contain:

(a)  The name of the proposed district.

(b)  The boundaries of the proposed district.

(c)  A request that the territory within the boundaries be formed into a district as provided by this part.

(Enacted by Stats. 1939, Ch. 60.)



6422

Each petitioner shall be a resident and freeholder in the proposed district.

(Enacted by Stats. 1939, Ch. 60.)



6423

The petition shall be verified by the affidavit of one of the petitioners.

(Enacted by Stats. 1939, Ch. 60.)



6424

The petition shall be published for at least two weeks preceding the hearing in a newspaper of general circulation published in each county in which the district is located.

(Amended by Stats. 1961, Ch. 1629.)



6425

With the petition there shall be published a notice stating the time when the petition will be presented to the board of supervisors, and that all persons interested may appear and be heard.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Hearing

6440

At the time designated the board of supervisors shall hear the petition, and may adjourn the hearing from time to time.

(Enacted by Stats. 1939, Ch. 60.)



6441

The board of supervisors shall not modify the boundaries of the proposed district as set forth in the petition so as to exclude from the proposed district any land which would be benefited by the formation of the district, nor shall there be included in the proposed district any lands which will not in the judgment of the board be benefited.

(Enacted by Stats. 1939, Ch. 60.)



6442

If the board of supervisors concludes that any land has been improperly omitted from the proposed district and the owner has not appeared at the hearing, it shall continue the further hearing of the petition, and shall order notice given to the nonappearing owner, requiring him to appear before it and show cause, if any he has, why his land should not be included in the proposed district.

(Enacted by Stats. 1939, Ch. 60.)



6443

The notice shall be given either by publication in the same manner as the original petition and for the same period, or by personal service on each nonappearing owner.

(Enacted by Stats. 1939, Ch. 60.)



6444

If the notice is given by personal service, it shall be given at least three days prior to the date fixed for the further hearing.

(Enacted by Stats. 1939, Ch. 60.)



6445

The board of supervisors may grant further continuances, by order entered in its minutes, to the end that a full hearing may be had.

(Enacted by Stats. 1939, Ch. 60.)



6446

Upon the final hearing of the petition, the board of supervisors, if it approves the petition as originally presented or in a modified form, shall make an order containing:

(a)  A description of the exterior boundaries of the proposed district, as determined by the board of supervisors.

(b)  The date on which an election will be held in the proposed district.

(Enacted by Stats. 1939, Ch. 60.)



6447

The order shall:

(a)  Fix the day of the election, which shall be held on the next established election date not less than 74 days from the date of the order.

(b)  State that at the election there shall be elected a district assessor, and five members of the board.

(Amended by Stats. 1973, Ch. 1146.)



6448

The order shall be entered in the minutes of the board of supervisors, and is conclusive evidence of the due presentation of a proper petition, and of the fact that each of the petitioners was, at the time of the signature and presentation of the petition, a resident and freeholder in the proposed district.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 3 - Election on Formation and for Officers

6460

Except as otherwise specifically provided in this article, the provisions of the chapter of this part on elections govern the election on the question of organizing a district and the election of the first district officers, and the board of supervisors of the county and the county clerk shall perform the duties conferred by that chapter on the district board and its secretary, respectively.

(Enacted by Stats. 1939, Ch. 60.)



6461

A copy of the order shall be posted for four successive weeks prior to the election in three public places in the proposed district at least one of which shall be in each county in which the district is located, and shall be published once a week for four successive weeks prior to the election in a newspaper of general circulation published in each county in which the district is located.

(Amended by Stats. 1961, Ch. 1629.)



6461.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer’s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



6461.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



6461.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a)  The board of supervisors or any member or members of the board authorized by the board.

(b)  Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



6461.4

The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following, in the order prescribed:

(a)  The complete text of the proposition.

(b)  The impartial analysis of the proposition, prepared by the local agency formation commission.

(c)  The argument for the proposed district formation.

(d)  The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 120. Effective January 1, 1995.)



6462

At least 15 days prior to the election, the board of supervisors shall select one, and may select two or more, polling places in the proposed district, and shall make suitable arrangements for the election.

(Amended by Stats. 1945, Ch. 1337.)



6463

The ballots shall contain the words, “sanitary district: yes,” and “sanitary district: no,” or equivalent words, and the names of the persons to be voted for at the election.

(Enacted by Stats. 1939, Ch. 60.)



6464

At the election there shall be elected an assessor and the members of the board who shall be resident electors of the district.

(Amended by Stats. 1959, Ch. 155.)



6465

If a majority of the votes cast in each county are in favor of formation of the district, the board of supervisors shall make and cause to be entered in its minutes an order that a district of the name and with the boundaries stated in the order calling the election, setting forth the boundaries, has been established.

The board shall immediately file for record in the office of the county recorder of each county within which the district is located a certified copy of the order declaring the district established.

The order is conclusive evidence of the fact and regularity of all prior proceedings required by this part or by law, and of the existence and validity of the district.

(Amended by Stats. 1961, Ch. 1629.)



6466

If a majority of the votes cast are against formation of the district, the board of supervisors shall by order entered in its minutes so declare, and no other proceeding shall be taken in relation thereto until the expiration of one year from the date of the presentation of the petition to the board of supervisors.

(Enacted by Stats. 1939, Ch. 60.)









CHAPTER 3 - Officers

6480

(a)  The officers of the district are an assessor and five members of the board.

(b)  Any member of the legislative body of a city whose territory is encompassed, in whole or in part, by the boundaries of the district is not disqualified from holding office as a member of the board solely because of his membership on such legislative body.

(Amended by Stats. 1970, Ch. 22.)



6480.1

(a) Notwithstanding Section 6480, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single sanitary district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated district, or a district reorganized as described in subdivision (a), whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals the number of members permitted by the principal act of the consolidated or reorganized district, or any larger number as may be specified by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated district or a district reorganized as described in subdivision (a) at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) For the purposes of this section: “consolidation” means consolidation, as defined in Section 56030 of the Government Code; “district” or “special district” means district or special district, as defined in Section 56036 of the Government Code; and “reorganization” means reorganization, as defined in Section 56073 of the Government Code.

(Amended by Stats. 2006, Ch. 172, Sec. 11. Effective January 1, 2007.)



6480.5

At any time within two years after a sanitary district consolidates with or annexes the territory of a district having powers and functions substantially identical to those of a sanitary district formed pursuant to this part, the board of directors of the sanitary district may, by resolution, increase the number of members of the board from five to seven, and may designate the first two additional members to serve on the enlarged board. If the board is enlarged subsequent to the consolidation with, or the annexation of the territory of, another district, the first two additional directors so designated shall be resident voters of such consolidated or annexed territory. The board shall determine the term of office of each of the new directors so appointed, but in no event shall such term designated by the board be for more than four years. The terms of office thus created shall be determined in such a manner as to keep as nearly equal as practicable the number of directors to be elected at each subsequent general district election. Upon the expiration of such term so designated by the board, the membership shall be filled at the next general district election and general district elections held thereafter for the election of officers of the district.

Any references to five members of the board in this part mean seven members as applied to a board increased in size pursuant to this section. In the same manner, references to three members mean four members and to two members mean three members, and references to a four-fifths vote mean a five-sevenths vote, as applied to an enlarged board.

(Added by Stats. 1971, Ch. 385.)



6480.7

If a consolidation involving the Capistrano Beach Sanitary District and the Dana Point Sanitary District is approved, the board of directors of the consolidated district shall initially consist of 10 members who shall be the members of the boards of directors of the two districts as of the effective date of the consolidation. Notwithstanding Section 56844 of the Government Code, those board members shall determine within 60 days from the effective date of the consolidation whether the board of directors shall consist of 5, 7, 9, or 11 members, and they shall further determine within that time the persons who shall thereafter be members of the board of directors. If those board members determine that the board of directors shall consist of 11 members, they shall appoint the eleventh member whose term shall be the same as the terms of the members of the board of directors whose terms will first expire. Upon making those determinations, the members so selected shall notify by resolution the Board of Supervisors and the Registrar of Voters of the County of Orange of the number of members and the names of the persons who have been selected or appointed as members of the board of directors, and of the expiration dates of their terms of office. If that selection and appointment process is not completed within 60 days of the effective date of the consolidation, the Board of Supervisors of the County of Orange shall determine the number of members of the board of directors and shall select the members of the board of directors from among those 10 persons, or call a special election for the election of the directors of the consolidated district on the next available election date. In that event, those 10 persons shall serve as the board of directors until the results of the special election are declared by the board of supervisors.

(Added by Stats. 1993, Ch. 1195, Sec. 19. Effective January 1, 1994.)



6481

The board is the governing power of the district, and exercises all district powers, except the making of an assessment roll in the first instance.

(Enacted by Stats. 1939, Ch. 60.)



6482

Except as to those members of the board who are elected at the election on formation, the term of office of each member of the board is four years and each holds office until the election and qualification of his successors or his resignation or termination of residence within the district.

(Amended by Stats. 1959, Ch. 156.)



6483

Vacancies in the membership of the board shall be filled pursuant to Section 1780 of the Government Code.

(Amended by Stats. 1975, Ch. 1059.)



6484

The members of the board elected at the election as a result of which the district was organized or, if the district is reorganized under this part, then the five members in office at the time of the reorganization shall, at their first meeting, or as soon thereafter as may be practicable, so classify themselves, by lot, that they shall go out of office as follows:

(a)  Two shall serve until the election held in the first even-numbered year after the year in which the district is formed or reorganized, and until the election and qualification of their successors.

(b)  Three shall serve until the second even-numbered year after the district is formed or reorganized, and until the election and qualification of their successors.

Notwithstanding any other provision of this part, except in districts that consolidate the election of directors with the direct primary election, the terms of office of members of the board in all districts existing on January 1, 1967, shall be determined as provided in Section 10507 of the Elections Code, and the terms of office of members of the board in all new districts shall be determined as provided in Section 10505 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 121. Effective January 1, 1995.)



6486

At its first meeting, or as soon thereafter as may be practicable, the board shall choose one of its members as president, and shall appoint a secretary who may be a member of the board.

(Amended by Stats. 1945, Ch. 1337.)



6487

All contracts, deeds, warrants, releases, receipts, and documents shall be signed in the name of the district by its president, and countersigned by its secretary, except that the board may, by resolution, authorize the district manager or other district employees specified by the board to sign contracts, warrants, releases, receipts, and similar documents in the name of the district.

(Amended by Stats. 1993, Ch. 1195, Sec. 20. Effective January 1, 1994.)



6488

The board shall hold such meetings, either in the day or in the evening, as may be convenient.

In case of the absence or inability of the president or secretary to act, the board shall choose a president pro tem., or secretary pro tem., or both as the case may be.

(Enacted by Stats. 1939, Ch. 60.)



6489

(a) Subject to subdivision (b), each of the members of the board shall receive compensation in an amount not to exceed one hundred dollars ($100) per day for each day’s attendance at meetings of the board or for each day’s service rendered as a director by request of the board, not exceeding a total of six days in any calendar month, together with any expenses incident thereto.

(b) The district board, by ordinance adopted pursuant to Chapter 2 (commencing with Section 20200) of Division 10 of the Water Code, may increase the compensation received by board members above the amount of one hundred dollars ($100) per day.

(c) The secretary of the sanitary board shall receive compensation to be set by the sanitary district board, which compensation shall be in lieu of any other compensation to which he or she may be entitled by reason of attendance at the meeting or meetings of the sanitary board.

(d) For purposes of this section, the determination of whether a director’s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(e) Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 12. Effective January 1, 2006.)



6490

(a)  A general regulation of the board shall be entered in its minutes, and shall be published once in a newspaper published in the district, if there is one, and if not, then it shall be posted for one week in three public places in the district.

(b)  The publication or posting of general regulations, as required by subdivision (a), may be satisfied by either of the following actions:

(1)  The board of directors may publish a summary of a proposed regulation or ordinance or proposed amendment to an existing regulation or ordinance. This summary shall be prepared by an official designated by the board. A summary shall be published along with the names of those board members voting for and against the regulation or ordinance or amendment, and a certified copy of the full text of the proposed regulation or ordinance or proposed amendment to same shall be posted in the office of the clerk of the board, along with the names of those board members voting for and against the regulation, ordinance, or amendment.

(2)  If the official designated by the board determines that it is not feasible to prepare a fair and adequate summary of the regulation or ordinance or amendment to same, and if the board so orders, a display advertisement of at least one-quarter of a page in a newspaper published in the district shall be published. The advertisement shall indicate the general nature of, and provide information about, the regulation, ordinance, or amendment, including information sufficient to enable the public to obtain copies of the complete text of the regulation or ordinance or amendment to same, and the names of those board members voting for and against the regulation, ordinance, or amendment.

(c)  A subsequent order of the board that publication or posting has been made is conclusive evidence that the publication or posting has been properly made.

(d)  A general regulation takes effect upon expiration of the week of publication or posting.

(Amended by Stats. 1987, Ch. 1184, Sec. 9.)



6491

Unless otherwise provided by this part, orders not establishing a general regulation need not be published or posted, but shall be entered in the minutes and shall take effect upon adoption.

(Amended by Stats. 1953, Ch. 765.)



6491.1

The district board may, by general regulation, adopt codes or specifications controlling the manner of construction, repair, maintenance and operation of facilities referred to in Sections 6512 and 6522. Such codes or specifications need not be set out in full in such general regulation but may be incorporated therein by reference. Copies of such codes or specifications shall be available for examination in the office of the secretary at all times.

(Added by Stats. 1957, Ch. 1491.)



6491.2

The district board may, by general regulation, adopt a code by reference in the same manner as legislative bodies of local agencies are authorized to adopt primary and secondary codes by reference pursuant to Section 50022.1 to 50022.8, inclusive, of the Government Code, and for the purposes of such sections of the Government Code the district board shall be deemed a legislative body and the district shall be deemed a local agency.

Any code adopted by the district board, by reference, shall impose restrictions equal to or greater than those imposed by the State Housing Law, Part 1.5 (commencing with Section 17910), Division 13 of this code, and the rules and regulations promulgated pursuant thereto by the Commission of Housing and Community Development.

No penalty clauses or sanctions contained in any code adopted by reference pursuant to this section shall be effective.

Every person who violates any provision of a general regulation adopted pursuant to this section or of a code adopted by reference in such general regulation is guilty of a misdemeanor.

(Amended by Stats. 1969, Ch. 39.)



6491.3

Ordinances of the district may be enacted in the same manner as general regulations of the board and shall have the same force and effect as such general regulations.

(Added by Stats. 1971, Ch. 406.)



6491.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 22. Effective January 1, 2006.)



6492

The board may instruct the district attorney of the county to commence and prosecute any or all actions and proceedings necessary or proper to enforce any of its regulations or orders, and may call upon him for advice as to any sanitary subject; and the district attorney shall obey the instructions and give advice when requested by the board.

(Enacted by Stats. 1939, Ch. 60.)



6492.5

The board may provide, by resolution, that the health officer of the county in which the district is situated shall be the health officer of the district. Upon the adoption of such resolution, it shall be presented to the board of supervisors and, if it is approved by the board of supervisors, such county health officer shall become the ex officio health officer of the district and it shall be his duty to give advice when requested by the board and to aid the district in doing any act necessary or proper to the complete exercise and effect of any of its powers, or for the purposes for which it is formed.

(Added by Stats. 1972, Ch. 158.)



6493

The board may at any time employ special counsel for any purpose.

(Enacted by Stats. 1939, Ch. 60.)



6494

There shall be an election for assessor in each even-numbered year in which members of the board are elected, and at the same time, place, and manner; provided, however, that if a district board has elected to avail itself of the county assessment roll for district taxation pursuant to Article 6 of Chapter 7 of this part, no assessor shall thereafter be elected until it shall again elect the use of its own tax roll.

The assessor holds office for two years, and until the election and qualification of his successor except that the first assessor elected holds office until the election and qualification of his successor.

If a vacancy occurs in the office of assessor, the board shall appoint a suitable person to fill the vacancy until the next election at which an assessor may be elected under this part.

(Amended by Stats. 1951, Ch. 584.)



6495

The assessor’s duties are fixed by this part and he shall perform such other duties as are ordered or required by the board.

(Enacted by Stats. 1939, Ch. 60.)



6496

The assessor shall receive such compensation as shall be fixed by the board.

(Enacted by Stats. 1939, Ch. 60.)



6497

(1)  The sanitary board of sanitary districts may classify all the places of employment in or under the district, and in or under all the offices and departments of the district, with reference to the examinations hereinafter provided for. The places so classified by the sanitary board may constitute the classified civil service of the district, and no appointment to any such place shall be made except according to the rules hereinafter mentioned.

(2)  The sanitary board may make rules to carry out the purposes of this section, and for examinations, appointments, promotions, and removals, and may from time to time make changes in existing rules. All rules and all changes therein shall be forthwith printed for distribution by the sanitary board.

(3)  The examinations shall be practical in their character, and shall relate to those matters only which will fairly test the relative capacity of the persons examined to discharge the duties of the positions to which they seek to be appointed, and shall include, when appropriate, tests of manual or professional skill. The selection of laborers shall be governed by priority of application as far as may be practicable. No questions in any examination shall relate to political or religious opinions or affiliations. The sanitary board shall control all examinations.

(Amended by Stats. 1957, Ch. 1491.)



6499

Any county officer required to act as an officer of the district and perform services for the district by virtue of his office, or any county health officer who becomes the ex officio health officer of the district pursuant to Section 6492.5, shall be entitled to reimbursement from the district for the reasonable and actual expenses incurred by him while acting on behalf of the district, to be paid into the county treasury. The amount of such reimbursement shall not exceed the actual expense which he incurred.

(Amended by Stats. 1972, Ch. 158.)



6500

If a district has a boundary which is contiguous to the boundary of a city and the district has a contract with that city under which the city is responsible for the operation and maintenance of all facilities of the district, the governing board of the district may, by a resolution adopted by a 4/5 vote of the board, declare the board dissolved and thereafter the governing body of the city shall be ex officio the governing board of the district.

(Added by Stats. 1965, Ch. 588.)



6501

By resolution, the board may change the name of the district. Any name resulting from a change shall include the words “Sanitary District” or shall be a name that is descriptive of the functions of the district. The change of name shall be effective upon recording a certified copy in the office of the county recorder of the county or counties in which the district is situated.

(Amended by Stats. 1998, Ch. 829, Sec. 38. Effective January 1, 1999.)






CHAPTER 4 - District Powers

ARTICLE 1 - Generally

6510

A district may use a seal, alterable at the pleasure of the board.

(Enacted by Stats. 1939, Ch. 60.)



6511

It may sue and be sued by its name.

(Enacted by Stats. 1939, Ch. 60.)



6512

(a)  A district may acquire, plan, construct, reconstruct, alter, enlarge, lay, renew, replace, maintain, and operate garbage dumpsites and garbage collection and disposal systems, sewers, drains, septic tanks, and sewerage collection, outfall, treatment works and other sanitary disposal systems, and storm water drains and storm water collection, outfall and disposal systems, and water recycling and distribution systems, as the board deems necessary and proper, and in the performance of these functions, either in or out of the district, it may join through joint powers agreements pursuant to the provisions of Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, or through other means with any county or municipality or any other district or governmental agency.

(b)  Before any garbage dump is established, the location shall first be approved by the county health officer, and, in addition, if the location is within two miles of any city, the consent of the governing body of the city shall first be secured.

(c)  (1)  If the district includes any part of a city, water district, or other local agency that provides water service to any territory in the district, the district shall not supply water service to the territory unless the district first obtains the consent of the city, water district, or other local agency. The consent shall not be revoked, if the revocation will result in a decrease of the revenues available to pay the outstanding bonds of the district.

(2)  Paragraph (1) does not apply to the provision of recycled water by a district.

(3)  (A)  Subject to subparagraph (B), a district may not supply water service using recycled water to the territory of any part of a city, water district, or other local public entity providing water service, or commence construction of facilities for that service, prior to offering to consult with that city, water district, or other local public entity, and providing notification of availability for consultation. The obligation to consult terminates if that local public entity providing water service fails to make itself available for consultation within 60 days of written notification to that local public entity.

(B)  The consultation and notification requirements described in subparagraph (A) do not apply to a district if the district, prior to supplying water or commencing construction as described in subparagraph (A), provides notification to the local public entity pursuant to Section 65604 of the Government Code or submits a written request to the local public entity pursuant to subdivision (b) of Section 13580 of the Water Code.

(d)  The Department of Water Resources may assist sanitary districts in applying for, and in obtaining approval of, federal and state funding and permits for cost-effective water recycling projects and shall confer and cooperate with the legislative body of the district during the application and approval process.

(Amended by Stats. 2002, Ch. 261, Sec. 2. Effective January 1, 2003.)



6512.5

Notwithstanding any other provision of law, for the purpose of furnishing water in the district for any present or future beneficial use, the Winton Sanitary District may exercise any of the powers of a county water district, including the power to acquire, operate, finance, and control water rights, works, property, rights, and privileges useful or necessary to convey, supply, store, or make use of water for any useful purpose, all in the same manner as county water districts formed under the County Water District Law (Division 12 (commencing with Section 30000) of the Water Code). However, the Winton Sanitary District shall otherwise continue to be governed in all respects as a sanitary district under the provisions of this part, and the provisions of this section are intended only to vest additional powers in the district which the district may elect to exercise.

(Added by Stats. 1982, Ch. 1360, Sec. 1.)



6512.6

Notwithstanding any other provision of law, for the purpose of furnishing water in the district for any present or future beneficial use, the Lost Hills Sanitary District may exercise any of the powers of a county water district, including the power to acquire, operate, finance, and control water rights, works, property, rights, and privileges useful or necessary to convey, supply, store, or make use of water for any useful purpose, all in the same manner as county water districts formed under the County Water District Law (Division 12 (commencing with Section 30000) of the Water Code). However, the Lost Hills Sanitary District shall otherwise continue to be governed in all respects as a sanitary district under the provisions of this part, and the provisions of this section are intended only to vest additional powers in the district which the district may elect to exercise.

(Added by Stats. 1986, Ch. 106, Sec. 1. Effective May 27, 1986.)



6512.7

(a)  Notwithstanding Section 6512 and the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code), for the purpose of furnishing water in the district for any present or future beneficial use, the Montara Sanitary District may, pursuant to subdivision (b), exercise any of the powers of a county water district, including the power to acquire, operate, finance, and control water rights, works, property, rights and privileges useful or necessary to convey, supply, store or make use of water for any useful purpose, all in the same manner as county water districts formed under the County Water District Law (Division 12 (commencing with Section 30000) of the Water Code). The Montara Sanitary District shall otherwise continue to be governed in all respects as a sanitary district under this part, and the provisions of this section are intended only to vest additional powers in the district which the district may elect to exercise.

(b)  If the governing body of the Montara Sanitary District determines, by resolution, entered in the minutes, that it is feasible, economically sound, and in the public interest for the district to exercise the powers specified in subdivision (a), the governing body shall submit to the electors of the district the question of whether the district should adopt those additional powers. The question submitted to the electors shall be in substantially the following form: “Shall the Montara Sanitary District exercise the powers of a county water district for the purpose of furnishing water in the district?” The district may exercise those powers only if a majority of the voters voting on the proposition vote in favor of the question. The costs of that election, including any additional costs incurred by the County of San Mateo for purposes of meeting legal requirements directly associated with the conduct of the election, shall be borne by the district.

(c)  If the electors of the district authorize the district to exercise the powers specified in subdivision (a), the district shall include in any revenue plan developed as part of its exercise of those powers an item to reimburse the County of San Mateo the sum of one hundred eighteen thousand dollars ($118,000) for costs incurred with respect to its effort to acquire the existing water system serving the Montara Sanitary District service area. Reimbursement to the county shall occur within 180 days after the district receives any revenues from the sale of bonds, the levy of assessments, or the receipt of any other revenues to be used by the district in the exercise of its powers pursuant to this section.

(d)  If the Montara Sanitary District assumes authority to exercise the powers of a county water district pursuant to this section, thereafter the district shall be subject to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(e)  In enacting this section it is the intent of the Legislature that any service by the Montara Sanitary District not affect the approval or development of a project that includes units for lower income persons, as defined in Section 50079.5, and persons and families of moderate income, as defined in Section 50093.

(f)  Upon request of the governing body of the Montara Sanitary District, the County of San Mateo shall provide the district with all books, papers, records, documents and other information, including all writings as defined in Section 250 of the Evidence Code, resulting from, or produced by, the expenditure of funds by the county to determine if the acquisition of the existing water system serving the Montara Sanitary District service area is feasible.

(Amended by Stats. 2003, Ch. 296, Sec. 22. Effective January 1, 2004.)



6513

It may permit the use of any property of the district by any county or municipality, or any other district or governmental agency.

(Amended by Stats. 1944, 4th Ex. Sess., Ch. 53.)



6514

It may, for the purposes specified in this part, acquire by purchase, gift, devise, condemnation proceedings, or otherwise, such real and personal property and rights of way, either within or without the limits of the district, as in the judgment of the board are necessary or proper to the exercise of its powers, and particularly for the purpose of permitting ingress to and egress from such real or personal property, and pay for and hold them, and it may dispose of such of its property as the board finds to be no longer required for the purposes of the district.

The district shall not condemn property outside of the county or counties in which it is located unless the board of supervisors of each county in which such property is located has consented to such acquisition by resolution.

(Amended by Stats. 1961, Ch. 1629.)



6514.1

(a)  A district may lease, for a term not exceeding 99 years, subject to periodic review, district property that will not be needed for district purposes during the term of the lease, as a means of providing revenues to the district for the operation and maintenance of sanitary sewer system and waste water treatment and disposal facilities of the district, and to finance the acquisition, construction, and improvement of these facilities.

(b)  Prior to entering into a lease, the board shall, except as otherwise provided in subdivision (e), publish notice pursuant to Section 6066 of the Government Code of the time and place of the meeting of the board at which the proposed lease will be considered, and at that time and place shall afford all persons present an opportunity to be heard with respect to the proposed lease.

(c)  If the board finds that the subject property will not be needed by the district and that it is in the best interests of the district and the users of its sanitary sewer system that the lease be entered into, it may, by ordinance setting forth the findings, authorize the lease. The ordinance shall be subject to Article 2 (commencing with Section 9340) of Chapter 4 of Division 9 of the Elections Code.

(d)  Every lease shall be awarded to the bidder which, in the determination of the legislative body, offers the greatest economic return to the district after competitive bidding conducted in the manner determined by the legislative body. Notice inviting bids may be published pursuant to Section 6066, in one or more newspapers of general circulation within the district.

(e)  If the board makes a finding at a noticed public hearing that the subject property will be used for compatible uses, that it will be of public benefit, and that the term of the lease will not exceed 10 years, subdivisions (c) and (d) shall be optional.

(Amended by Stats. 1994, Ch. 923, Sec. 122. Effective January 1, 1995.)



6515

It may make and accept contracts, deeds, releases, and documents that, in the judgment of the board, are necessary or proper in the exercise of any of the powers of the district.

(Enacted by Stats. 1939, Ch. 60.)



6516

It may pay lawful claims and demands against it.

(Enacted by Stats. 1939, Ch. 60.)



6517

It may employ and pay necessary agents and assistants.

(Enacted by Stats. 1939, Ch. 60.)



6518

It may lay its sewers and drains in any public street or road in the county, and for this purpose enter upon it and make all necessary and proper excavations, restoring it to proper condition. The work of restoring and repairing any such public street or road in the county shall be done under the supervision and control of the county engineer or road commissioner at the cost of the district, and in accordance with the standards established by ordinance of the board of supervisors for restoring and repairing county roads. If the street or road is in a city the consent of the proper city authorities shall first be obtained. If the street or road is in the unincorporated area of the county, the consent of the proper county authorities shall first be obtained.

(Amended by Stats. 1953, Ch. 1568.)



6518.5

It may collect waste and garbage.

(Added by Stats. 1939, Ch. 303.)



6519

It may call and conduct all necessary or proper elections.

(Enacted by Stats. 1939, Ch. 60.)



6520

It may compel all residents and property owners in the district to connect their houses and habitations and structures requiring sewerage or drainage disposal service with the sewers and storm drains in streets and to use the garbage collection and disposal system.

(Amended by Stats. 1944, 4th Ex. Sess., Ch. 53.)



6520.1

It may prohibit any resident or property owner in the district from connecting any house, habitation, or structure requiring sewerage or drainage disposal service to any privately owned sewer or storm drain in the district.

(Added by Stats. 1961, Ch. 1090.)



6520.2

It may require any resident or property owner in the district who desires to have any house, habitation, or structure connected to a sewer or drainage disposal line owned by the district to pay his proportionate share of the cost of the line, either by an increased installation charge or by other arrangement with the district, if he did not contribute to the cost of the acquisition, construction, or installation of the line by the district.

(Added by Stats. 1961, Ch. 1090.)



6520.3

Any sanitary district and any county may enter into a contract agreeing to pay and apportion between them the costs of locating, removing, repairing, or relocating any facilities owned or to be owned by either party on the roads or other property of the other in such proportion and upon such terms as the governing boards of the parties shall determine to be equitable.

(Added by Stats. 1967, Ch. 164.)



6520.5

It may, by an order approved by a two-thirds vote of the members of the board, prescribe, revise and collect, fees, tolls, rates, rentals, or other charges for services and facilities furnished by it in connection with its sanitation or sewerage systems. Revenues derived by the district under the provisions of this section may be used for any purpose except the acquisition or construction of additional local street sewers or laterals which are an augmentation to an existing sewer system.

(Amended by Stats. 1965, Ch. 850.)



6520.6

The district board may, by resolution, abandon action for the collection of any district tax assessment, connection charge, service charge, penalty, cost, fee, assessment, fine, or other money owed the district under this part or pursuant to any other provision of law which the district board determines is in an amount too small to justify the cost of collection. Such a resolution shall discharge all district officers and employees, and any other public officer or employee charged with the collection thereof, from further accountability with respect to collection of the amount owed. However, the resolution shall not extinguish the claim nor constitute a release of any person from liability for the payment of any amounts which are due and owing.

The addition of this section does not constitute a change in, but is declaratory of, the preexisting law.

(Added by Stats. 1976, Ch. 221.)



6520.7

It may sell, or otherwise dispose of, any water, sewage effluent, fertilizer, or other byproduct resulting from the operation of a sewerage system, sewage disposal plant, refuse disposal plant or process, or treatment plant, and construct, maintain, and operate such pipelines and other works as may be necessary for that purpose.

The addition of this section made at the 1972 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Added by Stats. 1972, Ch. 352.)



6520.9

It may construct, maintain, and operate such pipelines or other works as may be necessary to conserve and put to beneficial use any water or recycled effluent recovered from the operation of the wastewater system, plant, or works, by sale or disposition for agricultural or industrial purposes, or by discharging or spreading the water or recycled effluent in such a manner as to percolate into the underground gravels and replenish the natural water resources.

The addition of this section made at the 1972 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 1995, Ch. 28, Sec. 7. Effective January 1, 1996.)



6520.10

On or before August 10, the board may certify to the board of supervisors and county auditor a statement of any delinquent and unpaid charges for sewer and other services, or either, requested in writing by the owner of the property that remain delinquent and unpaid for a period of 60 days or more on July 1.

The amount of any charges for sewer and other services, or either, included in the statement of delinquent and unpaid charges shall be added to and become a part of the annual taxes next levied upon the property for which the sewer service was provided and upon the property subject to the charges for any other district services and shall constitute a lien on that property as of the same time and in the same manner as does the tax lien securing the annual taxes. All laws applicable to the levy, collection, and enforcement of ad valorem taxes shall be applicable to the charges, except that if any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon prior to the date on which the first installment of the taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to the real property and the charges relating to the property shall be transferred to the unsecured roll for collection. The county shall deduct from the charges collected an amount sufficient to compensate the county for costs incurred in collecting the delinquent and unpaid charges. The amount of the compensation shall be fixed by agreement between the board of supervisors and the district’s board of directors.

(Added by Stats. 1991, Ch. 248, Sec. 4.)



6520.11

A district shall notify the assessee shown on the latest equalized assessment roll whenever delinquent and unpaid charges for sewer and other services, or either, which could become a lien on the property pursuant to Section 6520.10 remain delinquent and unpaid for 60 days.

(Added by Stats. 1991, Ch. 248, Sec. 5.)



6520.12

In the event any charges for sewer and other services, or either, remain unpaid the amount of the unpaid charges may in the discretion of the district be secured at any time by recording in the office of the county recorder of any county, a certificate specifying the amount of the charges and the name and address of the person liable therefor.

From the time of recordation of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards, and before the lien expires, acquired by him or her. The lien has the force, priority, and effect of a judgment lien and shall continue for 10 years from the date of the recording of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the recording of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by recording a new certificate in the office of the county recorder of any county and from the time of the recording the lien shall be extended to the real property in the county for 10 years unless sooner released or otherwise discharged.

(Added by Stats. 1991, Ch. 248, Sec. 6.)



6521

It may make and enforce all necessary and proper regulations for:

(a)  The removal of garbage.

(b)  The cleanliness of the roads and streets of the district.

(c)  All other sanitary purposes not in conflict with the laws of this State.

(Enacted by Stats. 1939, Ch. 60.)



6521.5

Any district may exercise the power granted to sanitation districts by Section 4765 of this code.

(Added by Stats. 1949, Ch. 1018.)



6522

It may do any act necessary or proper to the complete exercise and effect of any of its powers, or for the purposes for which it is formed.

(Enacted by Stats. 1939, Ch. 60.)



6522.1

No regulation or ordinance of a district which regulates or prescribes standards for the installation of plumbing inside of buildings and structures, shall be effective within any county, city and county, or city which has adopted an ordinance, regulation, or code incorporated in an ordinance governing such installations.

(Added by Stats. 1953, Ch. 1155.)



6523

A violation of a regulation or ordinance of a district is a misdemeanor punishable by imprisonment in the county jail not to exceed 30 days, or by a fine not to exceed one thousand dollars ($1,000), or by both.

(Amended by Stats. 1976, Ch. 651.)



6523.1

It may borrow money and incur indebtedness and guarantee the performance of its legal or contractual obligations whether heretofore or hereafter incurred; and also refund or retire any public indebtedness or lien that may exist or be created against the district or any property therein which shall have arisen out of the transaction of the affairs of the district.

(Added by Stats. 1947, Ch. 1375.)



6523.2

In order to effect its powers, it may enter upon private property for the purpose of inspection and maintenance of sanitary and waste disposal facilities and may terminate service to property in which a violation of any rule or regulation is found to exist.

Prior to termination of service, however, the district board shall notify, in writing, the owner and tenant, if any, of such property that service is intended to be so terminated and conduct a hearing thereon as herein provided. Such notice shall be mailed to the owner at the address shown on the records of the assessor of the county or as known to the clerk, and a copy shall be delivered to the tenant or posted conspicuously on the property. The notice shall state the date of proposed termination of service and the reasons therefor and the date the district board shall hold a hearing upon such intended termination. Such hearing shall not be held less than 10 days subsequent to the giving of notice as herein required.

(Added by Stats. 1959, Ch. 1068.)



6523.3

In order to enforce the provisions of any ordinance of the district, the district may correct any violation of an ordinance of the district. The cost of such correction may be added to any sewer service charge payable by the person violating the ordinance or the owner or tenant of the property upon which the violation occurred, and the district shall have such remedies for the collection of such costs as it has for the collection of sewer service charges. The district may also petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining any person from the continued violation of any ordinance of the district.

(Added by Stats. 1971, Ch. 406.)






ARTICLE 1.5 - Inclusion in County Sanitation District

6524

Any district organized under the provisions of this act may become a part of a county sanitation district after the board of supervisors of the county within which the district is located, has, after a hearing, pursuant to the County Sanitation District Act, found and determined by resolution duly adopted that such inclusion is for the best interest of the district and the governing body of the district consents thereto by resolution adopted by the affirmative vote of four-fifths of its members.

(Added by Stats. 1947, Ch. 1375.)



6525

A sanitary district which becomes a part of a county sanitation district as hereinabove provided for is not thereby dissolved, but may continue to function, except as herein otherwise provided, in the same manner as heretofore.

(Added by Stats. 1947, Ch. 1375.)



6526

When a sanitary district is not included in a county sanitation district at the time of formation of the latter, it may subsequently become included within such county sanitation district, upon its sanitary board adopting a resolution, by the affirmative vote of four-fifths of its members, declaring its intention so to do.

(Added by Stats. 1947, Ch. 1375.)



6527

Following the formation of such county sanitation district it shall have no jurisdiction within such sanitary district until the legislative body of such sanitary district shall, by resolution adopted by the affirmative vote of no less than four-fifths of its members, determine what facilities and functions of constructing, maintaining and operating sanitary sewerage facilities of such sanitary district shall be transferred to such county sanitation district.

(Added by Stats. 1947, Ch. 1375.)



6528

Copies of the resolutions herein mentioned, duly certified by the clerk or secretary of the respective legislative bodies, shall be filed with the county clerk, in the respective files of such sanitary district and county sanitation district, and with the county assessor, and such resolutions shall not be effective until said copies are so filed.

(Added by Stats. 1947, Ch. 1375.)



6529

Nothing herein shall prevent any territory within a county sanitation district from being formed into or annexed to any sanitary district, and such territory shall thereafter become subject to this article.

(Added by Stats. 1947, Ch. 1375.)






ARTICLE 2 - Sewer Maintenance in Cities

6530

At any time after the sewer or other sanitary system is constructed the governing body of any city lying within the limits of the district may elect to keep and maintain the lateral sewer lying within the city in order and repair and may enter into an agreement with the board to do so.

From the date of the agreement the governing body shall keep the lateral in repair and the board is not required to keep it in order or repair.

After a city elects to keep the lateral sewers within its corporate limits in order and repair the property within the corporate limits of the city shall not be taxed for running expenses necessary to keep and maintain the lateral sewer lying within the city in order and repair but shall be taxed for the inspection and repairs of the main sewers lying within the city together with the expense of those functions other than sewerage collection within the city performed by the district pursuant to Section 6512 hereof.

(Amended by Stats. 1949, Ch. 1201.)



6530.1

Whenever any portion of a district has been included within a city by annexation, incorporation, or otherwise, the governing body of such city may elect, upon agreement by the district, to construct new storm water drains and storm water collection, outfall and disposal facilities within the city limits, and acquire title to and reconstruct, alter, enlarge, renew, replace, maintain and operate existing storm water drains and storm water collection, outfall and disposal facilities, lying within the city and may enter into an agreement with the board to do so.

From the date fixed in the agreement the city shall have exclusive jurisdiction to perform the functions described in the first paragraph of this section and in the agreement in that portion of the district lying within the city, and the board is not required to exercise any functions pertaining to such storm water drains and storm water collection, outfall and disposal facilities, and is relieved of all liability in connection therewith.

If the city elects to perform such functions within the city, the property within the corporate limits of the city shall not be taxed by the district for any costs necessary to construct, maintain, and keep in repair such storm drains and storm water collection, outfall and disposal facilities lying within the city which are taxed by the city for those functions, other than storm drains and storm water collection, outfall and disposal facilities within the city which continue to be owned, maintained and operated by the district pursuant to Section 6512 of this code.

(Added by Stats. 1961, Ch. 419.)



6531

Where an entire district shall have heretofore become located within the boundaries of a city by reason of the incorporation thereof, and said district shall have continued thereafter to function as a sanitary district, and no court having jurisdiction of the subject matter shall have adjudicated that said district has merged with said city, and a portion of the boundary of said district shall thereafter have become extended beyond the territorial limits of said city by reason of annexation thereto, said district shall during all said times be and constitute a legally existing sanitary district and shall not thereafter be deemed or adjudged to have merged with said city by reason of said original inclusion therein.

(Added by Stats. 1949, Ch. 977.)






ARTICLE 3 - Application of Other Statutes

6540

The governing board may order the construction of sewers, drains, septic tanks, and sewerage collection, outfall, treatment works and other sanitary disposal systems, and storm water drains and storm water collection, outfall and disposal systems, and appurtenances and appurtenant work in the whole or any portion of any of the streets, highways, or public places either in or out of the district, or in property or in rights of way owned by the district, and acquire property, rights of way, and easements therefor, and may provide that the cost shall be assessed upon the fronting lots and lands or on a special assessment district; provided, that said district shall first obtain the consent to said work and the assumption of jurisdiction thereover from the legislative body having jurisdiction of the territory within which any of the proposed work is to be done; and provided further, that if any of the territory proposed to be assessed shall be outside the boundaries of the district, the consent of the legislative body having jurisdiction over such territory shall be obtained to the formation of the special assessment district.

(Amended by Stats. 1953, Ch. 765.)



6541

The Improvement Act of 1911, the Improvement Bond Act of 1915, and the Municipal Improvement Act of 1913 are applicable to districts.

(Amended by Stats. 1974, Ch. 426.)



6542

In the application of those acts to proceedings under this article the terms used in those acts shall have the following meanings:

(a)  “City council” and “council” mean board.

(b)  “City” and “municipality” mean district.

(c)  “Clerk” and “city clerk” mean secretary.

(d)  “Superintendent of streets,” “street superintendent,” and “city engineer” mean the engineer of the district, or any other person appointed to perform the duties.

(e)  “Tax collector” means county tax collector.

(f)  “Treasurer” and “city treasurer” mean any person or official who has charge of and makes payment of the funds of the district.

(g)  “Right-of-way” means any parcel of land in, on, under or through which a right-of-way or easement has been granted to the district for the purpose of constructing and maintaining any of the works or improvements mentioned in Section 6540.

(h)  “Health officer” means the health officer appointed by the legislative body having jurisdiction over all or any portion of the territory to be served by any of the works mentioned in Section 6540, except that as to cities that have consented to or contracted for health administration by the county health officer pursuant to Article 2 (commencing with Section 101375) of, or Article 3 (commencing with Section 101400) of, Chapter 4 of Part 3 of Division 101, it shall mean the county health officer.

(Amended by Stats. 1996, Ch. 1023, Sec. 189. Effective September 29, 1996.)



6543

The powers and duties conferred by those acts and supplementary acts upon boards, officers, and agents of cities shall be exercised by the respective boards, officers, and agents of the district.

(Enacted by Stats. 1939, Ch. 60.)



6544

The improvements authorized to be constructed or acquired by this article are restricted to those permitted to be constructed or acquired by such districts under Article 1 of this chapter.

(Added by Stats. 1941, Ch. 1072.)






ARTICLE 4 - Improvement Districts

6550.1

An improvement district may be formed to undertake any project for any one or more of the purposes stated in Section 6512 that is of special benefit to the area of such improvement district, including in any such project, any required investigation, study, analysis, appraisal or financing plan.

(Added by Stats. 1968, Ch. 1055.)



6550.2

The formation of an improvement district shall be initiated by a resolution of the district board which shall contain all of the following:

(a)  A description of the proposed boundaries of the improvement district proposed to be formed.

(b)  A brief general description of the project proposed to be undertaken within such improvement district.

(c)  A statement that the proposed project will be a special benefit to such improvement district.

(d)  A statement of the district board’s intention to undertake the project.

(e)  An estimate of the cost of the proposed project.

(f)  The method by which the proposed project is proposed to be financed, including the amount of bonded debt, if any, to be incurred; and, to the extent that the project is to be financed by taxes levied in such improvement district for purposes other than the payment of the principal of, and interest on, bonds, the proposed maximum amount of such tax which may be levied in any year, which maximum shall not exceed one dollar ($1) per one hundred dollars ($100) of the assessed value of the taxable property in such improvement district.

(g)  The time, place, and date for a hearing by the district board on the matters stated in such resolution, which shall be not less than 15 nor more than 60 days after the date of adoption of the resolution initiating formation proceedings.

(Added by Stats. 1968, Ch. 1055.)



6550.3

The secretary shall give notice of the time and place of the hearing by causing a copy of the resolution adopted pursuant to Section 6550.2 to be published for the time provided by Section 6066 of the Government Code in a newspaper of general circulation, circulated in the proposed improvement district, but if there is no such newspaper, then in one circulated in the county in which the proposed improvement district is situated. The secretary shall also mail copies of the resolution to all landowners owning land within the proposed improvement district.

(Added by Stats. 1968, Ch. 1055.)



6550.4

The hearing on the proposed improvement district shall be held by the board of directors upon the date and at the time specified in the resolution initiating proceedings. At the hearing the board of directors shall hear and receive any oral or written protests, objections, or evidence which shall be made, presented, or filed. Any person who shall have filed a written protest may withdraw the same at any time prior to the conclusion of the hearing.

(Added by Stats. 1968, Ch. 1055.)



6550.5

The district board shall have power to change the boundaries of the proposed improvement district, the project to be undertaken, the estimate of the cost of the project, the method by which the project is to be financed, or any two or more of such matters; provided, however, that the board shall not change such boundaries so as to include any territory which will not, in its judgment, be benefited by such improvement and shall exclude from the proposed improvement district any territory which it finds will not be benefited by inclusion therein.

(Added by Stats. 1968, Ch. 1055.)



6550.6

If the district board proposes to change the boundaries of the proposed improvement district by adding territory thereto, the project, the estimate of cost, or the method by which the project is to be financed or to increase the proposed maximum amount of the tax, it shall state the proposed change and the time and place for a hearing thereon in a resolution and give notice of such hearing in the manner required by Section 6550.3. At the time and place fixed for the hearing, or at any time and place to which the hearing is adjourned, the district board shall continue with the hearing. At the hearing any person interested, including any person owning property within the district or within the proposed improvement district, may appear and present any matters material to the changes stated in the notice.

(Added by Stats. 1968, Ch. 1055.)



6550.7

If prior to the conclusion of the hearing written protests against the formation of the proposed improvement district or the proposed project signed by the current holders of title to taxable property within the proposed improvement district which, as shown by the last equalized assessment roll, constitutes more than one-half of the total assessed value of taxable property within the proposed improvement district, are filed with the district board, further proceedings relating to the proposed improvement district and the proposed project shall be terminated and no proceedings for the formation of any improvement district to undertake the proposed project shall be instituted for a period of six months following the date of the conclusion of the hearing.

Where taxable property is owned in joint tenancy, tenancy in common, or any other multiple ownership, the first one of such owners who signs the written protest shall commit all such property to the protest.

(Added by Stats. 1968, Ch. 1055.)



6550.8

At the conclusion of the hearing, if the proceedings are not terminated pursuant to Section 6550.7, the district board shall by resolution determine whether it is deemed necessary to form the improvement district and to undertake the project and, if so, the amount of any proposed debt to be incurred to finance the project, that the exterior boundaries of the portion of the district which will be benefited are set forth on a map on file with the district board (which map shall govern for all details as to the extent of the improvement district), and that such portion of the district set forth on such map shall thereupon constitute and be known as “Improvement District No. __ of ____ (name of sanitary district),” and the determination made in said resolution shall be final and conclusive. After the formation of such improvement district within a sanitary district, all proceedings for the purpose of any bond election for the project for which the improvement district was formed shall be limited and shall apply only to such improvement district, and taxes for the payment of such bonds and the interest thereon, shall be derived exclusively from an annual tax upon the taxable property in such improvement district.

(Added by Stats. 1968, Ch. 1055.)



6550.9

When the district board has made its determinations as provided in Section 6550.8, and if the board deems it necessary to incur a bonded indebtedness to finance the project for which the improvement district was formed, the board shall by resolution call a special election in such improvement district for the purpose of submitting to the qualified voters thereof, the proposition of incurring such indebtedness by the issuance of bonds of the district for such improvement district. Such resolution shall state:

(a)  That the board deems it necessary to incur the bonded indebtedness.

(b)  The purpose for which the bonded indebtedness will be incurred.

(c)  The amount of debt to be incurred.

(d)  The name of the improvement district to be benefited by such indebtedness, and that a map showing the exterior boundaries of such improvement district is on file with the district board, which map shall govern for all details as to the extent of the improvement district.

(e)  That taxes for the payment of such bonds and the interest thereon shall be derived exclusively from an annual tax upon the taxable property in such improvement district.

(f)  The maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 40 years.

(g)  The maximum rate of interest to be paid, which shall not be more than the rate specified in this part for bonds of the district, payable at the times specified in this chapter for bonds of the district.

(h)  The measure to be submitted to the voters.

(i)  The date of the election.

(j)  The election precincts, polling places and election officers.

(Added by Stats. 1968, Ch. 1055.)



6550.10

Except as otherwise provided in this article, notice of the election shall be given and the election shall be held and conducted in the same manner as elections for the authorization of bonds of the entire sanitary district, and if two-thirds of the votes cast are in favor of incurring the bonded indebtedness, as proposed, bonds of the district, issued in the name of the district and designated “Bonds of ____ (naming the sanitary district) for Improvement District No. __”, shall be issued and sold for the amount stated in the resolution calling the election in the same form and manner as bonds of the entire sanitary district. Each bond of the district for an improvement district and all interest coupons thereof, shall state that taxes for the payment thereof shall be derived exclusively from an annual tax upon the taxable property in the improvement district.

(Added by Stats. 1968, Ch. 1055.)



6550.11

No irregularities or informalities in conducting such election shall invalidate the same, if the election shall have otherwise been fairly conducted. Any action or proceedings, wherein the validity of the formation of the improvement district or of any bonds issued for it or of the proceedings in relation thereto is contested, questioned or denied, shall be commenced within three months from the date of such election; otherwise, such bonds and all proceedings in relation thereto, including the formation of the improvement district, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1968, Ch. 1055.)



6550.12

Any moneys required to be raised from taxes for the purpose of paying the principal of and interest on bonds of the district for an improvement district shall be derived exclusively from an annual tax upon the taxable property in the improvement district of such sanitary district, and all the taxable property within the improvement district of such sanitary district shall be and remain liable to be taxed for such payments. The district board shall annually, at the time and in the manner of levying other district taxes, levy and cause to be collected a tax upon the taxable property in the improvement district, based upon the last equalized assessment roll of the district, sufficient to pay the interest on the bonds for that year and such portion of the principal as is to become due before the time for making the next general tax levy. Such bonds and the interest thereon shall not be taxable in this state.

(Added by Stats. 1968, Ch. 1055.)



6550.13

Subject to such limitations as may be contained in the resolution declaring the improvement district to be formed, the district board shall have the power in any year to cause taxes to be levied and collected in any improvement district to finance any project of such improvement district and to pay the costs of administration, maintenance, and operation of any works or facilities of, or for, such improvement district.

(Added by Stats. 1968, Ch. 1055.)



6550.14

The procedure for levying and collecting taxes in any improvement district shall be the same as is provided in Chapter 7 (commencing at Section 6695) of this part for taxes on property in districts.

(Added by Stats. 1968, Ch. 1055.)



6550.15

All taxes collected pursuant to this article shall be expended only for the payment of bond principal and interest, or only for the improvement district project for which levied, except that any surplus tax proceeds levied otherwise than for payment of bond principal and interest which remain after the completion of any improvement district project for which levied shall be transferred to the bond interest and redemption fund of such improvement district, if any, otherwise to the district’s general fund.

(Added by Stats. 1968, Ch. 1055.)



6550.16

For the purpose of any tax levied under this article, the properties within any improvement district shall be deemed to be equally benefited.

(Added by Stats. 1968, Ch. 1055.)



6550.17

Territory within a district, but not a part of an improvement district created pursuant to this article, may be annexed to such improvement district whether or not contiguous thereto.

(Added by Stats. 1968, Ch. 1055.)



6550.18

Annexation of territory to an improvement district shall be initiated by a resolution of the district board which shall contain at least all of the following:

(a)  A description of the territory proposed to be annexed.

(b)  A statement that the area to be annexed to the improvement district will be benefited by such annexation.

(c)  The time, place, and date for a hearing by the district board on the proposed annexation, which shall not be less than 15 nor more than 60 days after the date of adoption of the resolution initiating annexation proceedings.

(d)  Any additional matters which the district board may determine are necessary or convenient to the annexation proceedings.

(Added by Stats. 1968, Ch. 1055.)



6550.19

The resolution shall be published and notice of the hearing on the proposed annexation shall be given, in the manner required by Section 6550.3, except that in applying such section the words “improvement district” shall mean the territory proposed to be annexed.

(Added by Stats. 1968, Ch. 1055.)



6550.20

The hearing on the proposed annexation shall be held in the manner required by Section 6550.4, except that in applying such section the words, “improvement district” shall mean the territory proposed to be annexed.

(Added by Stats. 1968, Ch. 1055.)



6550.21

The district board shall have the power to change the boundaries of territory proposed to be annexed to an improvement district, but shall not include any territory which, in its judgment, will not be benefited by inclusion within the improvement district, nor shall it exclude any territory which it finds would be benefited by inclusion within the improvement district.

(Added by Stats. 1968, Ch. 1055.)



6550.22

If the district board proposes to change the boundaries of the territory proposed to be annexed by adding territory thereto, it shall give notice thereof in the manner provided in Section 6550.19. Owners of land within the affected territory shall be given an opportunity to appear before the district board pursuant to Section 6550.20 and to register any protests.

(Added by Stats. 1968, Ch. 1055.)



6550.23

At the conclusion of the hearing, the district board may, by resolution, order the annexation to the improvement district of such territory as it determines will be benefited by inclusion therein.

(Added by Stats. 1968, Ch. 1055.)



6550.24

If all the owners of land within the territory proposed to be annexed have given their written assent to such annexation, the board may, by resolution, order such an annexation without notice and hearing by the board.

(Added by Stats. 1968, Ch. 1055.)



6550.25

After the adoption of a resolution ordering such annexation, or a resolution confirming an order of annexation following an election thereon, the secretary shall file a certified copy thereof with a map of the territory thus annexed with the county assessor and the county tax collector of each county in which such annexed territory is situated and with the State Board of Equalization.

(Added by Stats. 1968, Ch. 1055.)



6550.26

Territory annexed to an improvement district shall be subject to existing bond issues and indebtedness of the improvement district from and after the filing with the county assessor specified in Section 6550.25.

(Added by Stats. 1968, Ch. 1055.)









CHAPTER 5 - Elections

ARTICLE 1 - Generally

6560

The election on the question of formation of a district shall be conducted as nearly as practicable in accordance with the Uniform District Election Law.

Except as otherwise provided in this part, general district elections shall be conducted pursuant to the Uniform District Election Law.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 15.)



6561

Every voter resident within the district or a proposed district for the period requisite to enable him to vote at a general election, is entitled to vote at district elections.

(Enacted by Stats. 1939, Ch. 60.)



6562

At an annexation election every qualified voter resident in the territory proposed to be annexed for the length of time necessary to enable him to vote at a general election may vote.

(Amended by Stats. 1949, Ch. 977.)



6563

At district elections the last great register of the county shall be used, and any person otherwise entitled to vote whose name is not upon the register is entitled to vote upon producing and filing with the election board a certificate, under the hand and seal of the county clerk, showing that his name is registered and uncanceled upon the great register of the county.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Election of Officers

6580

Except as provided in Sections 6580.1 and 6580.2, all elections of officers after the formation of the district, which elections shall be known as “general district elections,” shall be held on the first Tuesday after the first Monday in November in each odd-numbered year.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 15.)



6580.1

The election of officers may be consolidated with the direct primary election if the board of directors passes a resolution to that effect on or before the first day of August of the preceding odd-numbered year, and states in the resolution those offices of director to be filled at the first consolidated election. The offices that may be filled at the first consolidated election in those districts whose general district elections are held pursuant to the Uniform District Election Law are those offices that would have expired on the last Friday of December of the year preceding the direct primary election and in all other districts are those offices that would have expired in the year of the consolidated election or in the year next following. Upon a determination to consolidate pursuant to this section, the affected officers shall hold office until the first meeting of the board following the entry of the statement of the result of the consolidated election on the records of the board of supervisors or until the end of the terms for which they were elected, whichever is shorter. In the event this consolidation procedure is used, all other elective offices shall expire and be filled in the same manner at the next succeeding consolidated election. Any vacant office resulting from the operation of this section shall be filled by appointment by the board.

If the election of directors is consolidated, and if there is to be but one person to be elected to the office, the candidate receiving the highest number of votes cast for the candidates for that office shall be declared elected. If there are two or more persons to be elected to the office, those candidates equal in number to the number to be elected who receive the highest number of votes for the office shall be declared elected. If a tie vote makes it impossible to determine which of two or more candidates has been elected, the governing board shall forthwith notify the candidates who have received the tie votes to appear before it either personally or by representative, at a time and place designated by the governing body. The governing body shall then determine the tie by lot and the results thereof shall be declared by the governing body. The candidate so chosen shall qualify, take office and serve as though elected at the preceding general district election.

For consolidated elections, candidates shall declare their candidacy and shall be nominated, election returns shall be canvassed, the election shall be held and conducted, the results shall be declared, and the certificates of election shall be issued, in the same manner as the declaration of candidacy, nomination, election, canvassing of returns, declaration of results, and issuance of certificates of election for county officers are made, declared, held, and conducted, and issued, so far as consistent with the provisions of this section. Directors elected under this section, except the first board of directors, shall take office at the first meeting of the board following the entry of the statement of the result of the consolidated election on the records of the board of supervisors. Elections held under this section at the time of the direct primary election and consolidated therewith shall be known as the general district election, and each other election in a district holding elections under this section which may be held by authority of this law, the Elections Code, or other law applicable thereto, shall be known as a special district election.

Part 3 (commencing with Section 10400) of Division 10 of, and Section 10515 of the Elections Code shall apply to every consolidation under this section.

(Amended by Stats. 1994, Ch. 923, Sec. 123. Effective January 1, 1995.)



6580.2

An officer elected or appointed pursuant to Section 6580.1 shall hold office until the election or appointment and qualification of his or her successor.

A district that has determined to consolidate its general district elections with the direct primary election may thereafter determine to conduct its general district elections pursuant to the Uniform District Election Law. In such event, the district board shall, at any time on or before July 15 of any odd-numbered year, adopt a resolution to that effect. A certified copy of the resolution shall be filed with the county elections official no later than July 20 of that year. Thereafter, the terms of each elective officer shall be determined pursuant to Section 10507 of the Elections Code, and, commencing with the first Tuesday after the first Monday in November of said year, all subsequent general district elections shall be held in the time and manner set forth in the Uniform District Election Law.

(Amended by Stats. 1994, Ch. 923, Sec. 124. Effective January 1, 1995.)



6585

The nominating petition may be upon one or more sheets of paper.

Each petition shall contain the name of only one candidate who shall be a resident elector of the district.

(Amended by Stats. 1959, Ch. 154.)






ARTICLE 2.5 - Central Contra Costa Sanitary District

6590

Notwithstanding any other provision of law, this article shall apply only to the Central Contra Costa Sanitary District.

(Added by Stats. 1999, Ch. 696, Sec. 1. Effective January 1, 2000.)



6591

(a)  In the case of an elected district board, the directors may be elected by divisions if a majority of the voters voting upon the question are in favor of the question at a general district or special election. Conversely, in the case of a district that has an elected district board which is elected by election division, the directors may be elected at large if a majority of the voters voting upon the question are in favor of the question at a general district or special election.

(b)  As used in this section, “election by division” means the election of each member of the district board by voters of only the respective election division.

(c)  The district board may adopt a resolution placing the question on the ballot. Alternatively, upon receipt of a petition signed by at least 5 percent of the registered voters of the district, the district board shall adopt a resolution placing the question on the ballot.

(d)  If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(e)  If the majority of voters voting upon the question approves the election of directors by divisions, the district board shall promptly adopt a resolution dividing the district into as many divisions as there are directors. The resolution shall assign a number to each division. Using the last decennial census as a basis, the divisions shall be as nearly equal in population as possible. In establishing the boundaries of the divisions the district board may give consideration to the following factors: (1) topography, (2) geography, (3) cohesiveness, contiguity, integrity, and compactness of territory, and (4) community of interests of the divisions.

(f)  If the majority of voters voting upon the question approves the election of directors by division, the board members shall be elected by election divisions and each member elected shall be a resident of the election division from which he or she is elected. At the district general election following the approval by the voters of the election of directors by divisions, the district board shall assign vacancies on the board created by the expiration of terms to the respective election divisions and the vacancies shall be filled from those election divisions.

(g)  If the majority of voters voting upon the question approves the election of directors at large, the district board shall promptly adopt a resolution dissolving the election divisions which had existed.

(Added by Stats. 1999, Ch. 696, Sec. 1. Effective January 1, 2000.)



6592

In the case of a district board elected by election divisions, the district board shall adjust the boundaries of the election divisions before November 1 of the year following the year in which each decennial federal census is taken. If at any time between each decennial federal census a change of organization alters the population of the district or the district increases or decreases the number of members of the district board, the district board shall reexamine the boundaries of its election divisions. If the district board finds that the population of any election division has varied so that the divisions no longer meet the criteria specified in subdivision (c) of Section 6591, the district board shall adjust the boundaries of the election divisions so that the divisions shall be as nearly equal in population as possible. The district board shall make this change within 60 days of the effective date of the change of organization or an increase or decrease in the number of members of the district board.

(Added by Stats. 1999, Ch. 696, Sec. 1. Effective January 1, 2000.)



6593

(a)  Before circulating any petition pursuant to Section 6591, the chief petitioners shall publish a notice of intention which shall include a written statement not to exceed 500 words in length, setting forth the reasons for the proposal. The notice shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the district. If the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each of the counties.

(b)  The notice shall be signed by at least one, but not more than three, chief petitioners and shall be in substantially the following form:

“Notice of Intent to Circulate Petition

Notice is hereby given of the intention to circulate a petition affecting the Board of Directors of the ______ (name of the district). The petition proposes that ______ (description of the proposal).”

(c)  Within five days after the date of publication, the chief petitioners shall file with the secretary of the district board a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of publication.

(d)  After the filing required pursuant to subdivision (c), the petition may be circulated for signatures.

(Added by Stats. 1999, Ch. 696, Sec. 1. Effective January 1, 2000.)



6594

(a)  Sections 100 and 104 of the Elections Code shall govern the signing of the petition and the format of the petition.

(b)  A petition may consist of a single instrument or separate counterparts. The chief petitioner or petitioners shall file the petition, together with all counterparts, with the secretary of the district board. The secretary shall not accept a petition for filing unless the signatures have been secured within six months of the date on which the first signature was obtained and the chief petitioner or petitioners submitted the petition to the secretary for filing within 60 days after the last signature was obtained.

(Added by Stats. 1999, Ch. 696, Sec. 1. Effective January 1, 2000.)



6595

(a)  Within 30 days after the date of filing a petition, the secretary of the district board shall cause the petition to be examined and shall prepare a certificate of sufficiency indicating whether the petition is signed by the requisite number of signers.

(b)  The secretary shall cause the names of the signers on the petition to be compared with the voters’ register in the office of the county clerk or registrar of voters and ascertain (1) the number of registered voters in the district, and (2) the number of qualified signers appearing upon the petition.

(c)  If the certificate of the secretary shows the petition to be insufficient, the secretary shall immediately give notice by certified mail of the insufficiency to the chief petitioners. That mailed notice shall state in what amount the petition is insufficient. Within 15 days after the date of the notice of insufficiency, the chief petitioners may file with the secretary a supplemental petition bearing additional signatures.

(d)  Within 10 days after the date of filing a supplemental petition, the secretary shall examine the supplemental petition and certify in writing the results of his or her examination.

(e)  The secretary shall sign and date a certificate of sufficiency. That certificate shall also state the minimum signature requirements for a sufficient petition and show the results of the secretary’s examination. The secretary shall mail a copy of the certificate of sufficiency to the chief petitioners.

(f)  Once the chief petitioners have filed a sufficient petition, the district board shall take the actions required pursuant to Section 6591.

(Added by Stats. 1999, Ch. 696, Sec. 1. Effective January 1, 2000.)






ARTICLE 3 - Bond Elections

6610

Notice of bond elections shall be given by posting notices, signed by not less than a majority of the board, in three public places in the district, at least one of which shall be in each county in which the district is located, not less than 20 days before the election, and by publishing the notice not less than once a week for three successive weeks before the election in a newspaper published in the district, if there is one, and if not, in a newspaper published in each county in which the district is located.

(Amended by Stats. 1961, Ch. 1629.)



6611

The notice shall contain:

(a)  Time and place of holding the election.

(b)  The names of the officers of election appointed to conduct it.

(c)  The hours during the day in which the polls will be open.

(d)  A statement of the purpose for which the election is held.

(e)  The amount of the proposed bonds, the rate of interest or maximum rate of interest to be paid and the number of years not to exceed which the whole of the bonds are to run.

(Amended by Stats. 1949, Ch. 977.)



6612

The vote shall be by ballot, without reference to the general law in regard to form of ballot.

The ballot shall contain the words “Bonds—Yes” and “Bonds—No,” and the person voting at the election shall put a cross (+) upon his ballot after the “Yes” or “No” to indicate whether he has voted for or against the bonds.

(Enacted by Stats. 1939, Ch. 60.)



6613

After the votes have been announced the ballots shall be sealed and delivered to the secretary or president of the board, which board shall on the seventh day after the election meet and canvass the returns and enter the results in its minutes.

The entry is conclusive evidence of the fact and regularity of all prior proceedings and of the facts stated in the entry.

(Amended by Stats. 1953, Ch. 765.)









CHAPTER 6 - Bonds

ARTICLE 1 - Generally

6640

A district may issue bonds as provided in this part.

(Enacted by Stats. 1939, Ch. 60.)



6641

A district may issue bonds to raise money for any of the purposes stated in Section 6512 hereof.

(Amended by Stats. 1944, 4th Ex. Sess., Ch. 53.)



6642

By order entered in its minutes, when in its judgment it is advisable, the board may and shall, upon a petition of a majority of the qualified electors residing in the district, call an election and submit to the electors of the district the question whether bonds shall be issued.

(Enacted by Stats. 1939, Ch. 60.)



6643

The order calling the election may submit as one proposal the question of issuing bonds to make all of the outlays, or so many of them as may be selected, or the order may submit at the election as separate questions the issuance of bonds for any of the outlays singly or in combination.

(Amended by Stats. 1953, Ch. 765.)



6644

If, at the election, two-thirds of the votes cast are in favor of the issuance of bonds, the board may issue and dispose of the bonds as proposed in the order calling the election.

(Amended by Stats. 1955, Ch. 1874.)



6645

Bonds issued by the district under the provisions of this part shall be of such denomination or denominations as the board determines.

(Amended by Stats. 1963, Ch. 736.)



6646

The bonds shall be payable in lawful money of the United States at the office of the treasurer and bear interest at a rate not exceeding 8 percent per annum, payable semiannually in like lawful money. The interest for the first year may be payable in one installment at the end of such year, or the interest for the period from the date of the bonds to a date not later than 30 days after the date the second installment of the first district taxes levied after the date of said bonds will become delinquent may be payable in one installment at the end of such period.

(Amended by Stats. 1975, Ch. 130.)



6647

No bonds shall be payable in installments, but each shall be payable in full on the date specified therein by the board, which need not be an anniversary of the date of the bond.

The board may provide that any bond issued by the district may be subject to call and retirement prior to maturity at such times and prices and upon such other terms as the board may specify. If a bond is subject to call and retirement prior to maturity that fact shall be stated in the bond.

(Amended by Stats. 1953, Ch. 765.)



6648

Each bond shall be signed by the president and countersigned by the secretary.

The bonds shall be numbered consecutively, beginning with number one, and shall have coupons attached referring to the number of the bond.

(Enacted by Stats. 1939, Ch. 60.)



6649

The bonds shall be sold by the board in such manner and in such quantities as may be determined by it in its discretion but not less than 95 percent of the par value thereof.

Before selling the bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either again give notice inviting bids or sell the bonds at private sale.

(Amended by Stats. 1969, Ch. 194.)



6650

The term of bonds issued shall not exceed forty years.

(Enacted by Stats. 1939, Ch. 60.)



6651

The outstanding bonds of the district shall not at any one time exceed 15 percent of the assessed value of the real and personal property of the district, except where the board elects to use the county assessor’s tax roll pursuant to Article 6 (commencing with Section 6780) of Chapter 7 of this part, in which case the outstanding bonds of the district may equal an amount not to exceed 20 percent of the assessed value of the real and personal property of the district.

Within the meaning of this section the term “bonds” means only bonds payable from the proceeds of taxes levied upon taxable property in the district.

(Amended by Stats. 1965, Ch. 1881.)



6653

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1558.)



6654

(1)  An issue of bonds is hereby defined to be the aggregate principal amount of all of the bonds authorized to be issued in accordance with a proposal submitted to and approved by the electors of the district, but no indebtedness will be deemed to have been contracted until bonds shall have been sold and delivered and then only to the extent of the principal amount of bonds so sold and delivered.

(2)  The sanitary board of any district issuing any bonds heretofore or hereafter authorized may, in its discretion, divide the aggregate principal amount of such issue into two or more divisions or series and fix different dates for the bonds of each separate division or series. In the event any authorized issue is divided into two or more divisions or series, the bonds of each division or series may be made payable at such time or times as may be fixed by the legislative body of the district separate and distinct from the time or times of payment of bonds of any other division or series of the same issue.

(3)  The provisions of this section shall also apply to bonds issued in an annexed territory and to reconstruction bonds and refunding bonds.

(Added by Stats. 1949, Ch. 977.)



6655

In determining the amount of bonds to be issued, the legislative body may include:

(a)  All costs and estimated costs incidental to or connected with the acquisition, construction, improving or financing of the project.

(b)  All engineering, inspection, legal and fiscal agent’s fees, costs of the bond election and of the issuance of said bonds, bond reserve funds and working capital and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

(Added by Stats. 1957, Ch. 1378.)






ARTICLE 2 - Bonds of Annexed Territory

6660

At any time after the annexation of territory, the board may issue bonds to raise money for any of the purposes stated in Section 6512 hereof in or for the benefit of said annexed area in the same manner as in any other part of the district, except, only qualified electors resident within the annexed territory are entitled to petition or vote in the proceedings. In the event any such bonds are issued in such annexed territory, or in lieu thereof proceedings are had under Article 3 of Chapter 4 of this part, said territory shall not be subject to taxation for any bonds of the district or of any area previously annexed thereto theretofore authorized to be issued for one or more of the same purposes under Article 1 of Chapter 6 of this part. When no such bond proceedings are intended to be taken in such territory, then in the order of the sanitary board fixing the boundaries thereof, or by resolution adopted subsequently thereto when it is found by said sanitary board to be necessary in order to provide equality of taxation in said annexed area, said sanitary board may determine that said annexed area shall not be subject to taxation for any prior indebtedness of said district or of any other part thereof. Certified copies of said resolution shall be filed with the county clerk and also with the county assessor and with the State Board of Equalization in Sacramento and thereafter said annexed area shall not be subject to taxation for any such prior indebtedness.

(Added by Stats. 1967, Ch. 920.)



6661

The provisions of this part with reference to bonds in annexed territory do not limit the powers or alter the procedure provided for the issuance of bonds by an entire district and payable out of taxes levied upon all taxable property whether the boundaries of the district remain as originally established or have been altered by annexation.

(Added by Stats. 1967, Ch. 920.)






ARTICLE 3 - Reconstruction Bonds

6670.1

Bonds of the district for the purpose of providing funds for the construction of a larger main sewer or a different system shall be authorized and issued in the same manner as that provided in this part for other bonds of the district.

(Added by Stats. 1953, Ch. 765.)






ARTICLE 4 - Exchange of Bonds

6680

After a district organized under the Sanitary District Act of 1891, or Chapter 161, Statutes of 1891, has been reorganized under this part the entire amount of bonds issued by it under either act may be presented by the holder to the board, and there shall be issued in exchange to the holder, by the board, bonds issued in accordance with this part for the various amounts of the bonds surrendered.

(Enacted by Stats. 1939, Ch. 60.)



6681

The new bonds shall be payable as nearly as practicable at the same time as the installments on the old bonds and in equal amounts.

Interest on the new bonds shall be paid at the same time and rate as on the old bonds.

The amount of the new bonds payable in any one year shall equal the amount of the installments on the old bonds payable in that year.

(Enacted by Stats. 1939, Ch. 60.)



6682

The expenses of the exchange shall be borne by the holder of the bonds presented for exchange.

(Enacted by Stats. 1939, Ch. 60.)



6683

After the exchange the old bonds shall be canceled by punching holes in the signatures, and shall be retained by the county treasurer.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 5 - Refunding Bonds

6690

The board may cause refunding bonds to be issued for the purpose of refunding any or all outstanding bonds of the district.

(Added by Stats. 1939, Ch. 304.)



6691

Refunding bonds shall be issued and delivered only when the bonds to be refunded have matured or are about to mature or are subject to retirement before maturity, or, if the outstanding bonds are not subject to retirement the retirement thereof shall have been assured or obtained by consent of the holders thereof.

(Added by Stats. 1939, Ch. 304.)



6692

Except as otherwise provided in this article, refunding bonds shall be issued in substantially the manner and form prescribed for the issuance of other bonds under this part and the provisions of this part concerning the authorization, certification, issuance, and sale of bonds shall be applicable to bonds issued under this article.

(Added by Stats. 1939, Ch. 304.)



6693

The board desiring to refund any of its bonds may formulate a proposed plan for that purpose and shall call an election for the purpose of authorizing the issuance of such refunding bonds.

The election shall be called and held and the result thereof determined and declared substantially in the same manner as provided by this part for the issuance of other bonds of the district.

(Added by Stats. 1939, Ch. 304.)



6694

Only a majority vote shall be required to authorize the issuance of refunding bonds.

(Added by Stats. 1939, Ch. 304.)



6694.1

The maturity date of refunding bonds shall be fixed by the board but in no case shall the maturity of any such bonds be more than forty years from the date thereof.

(Added by Stats. 1939, Ch. 304.)



6694.2

The rate of interest on refunding bonds shall not exceed 8 percent per annum payable semiannually.

(Amended by Stats. 1975, Ch. 130.)



6694.3

Refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of the bonds to be refunded thereby and in addition all expenses incidental to the calling, retiring or payment of such outstanding bonds and the issuance of such refunding bonds.

(Added by Stats. 1939, Ch. 304.)









CHAPTER 7 - Finances and Taxation

ARTICLE 1 - Generally

6695

(a)  Except as otherwise provided in this part, no more than sixty cents ($0.60) on each one hundred dollars ($100) assessed valuation shall be levied for all the district purposes in any one year, besides what is required for the payment of the bond principal and interest for that year.

(b)  Except as otherwise provided in this part, if the board elects to use the county assessor’s tax roll pursuant to Article 6 (commencing with Section 6780) of this chapter, no more than one dollar ($1) on each one hundred dollars ($100) assessed valuation shall be levied for all the district purposes in any one year, besides what is required for the payment of the bond principal and interest for that year.

(Amended by Stats. 1961, Ch. 990.)



6696

The board may prescribe the time and manner of assessing, levying, and collecting taxes for district purposes, except as otherwise provided in this part.

(Enacted by Stats. 1939, Ch. 60.)



6697

District taxes may be assessed, levied, and collected for any or all of the following purposes:

(a)  To pay the principal and interest of the bonds issued by the district.

(b)  To raise money for any of the purposes stated in Sections 6512 and 6660 hereof.

(c)  To pay any lawful claims against the district.

(d)  To pay the running expenses of the district.

(Amended by Stats. 1944, 4th Ex. Sess., Ch. 53.)



6698

The board shall annually levy a tax upon the taxable property in the district sufficient to pay the interest on bonds for the year, and such portion of the principal as is due or is to become due during the year, so that the entire amount of principal and interest of the bonds shall be paid at or before maturity, and in any event within forty years of the date of issuance of the bonds.

(Enacted by Stats. 1939, Ch. 60.)



6699

If any portion of the interest or principal due for any year remains unpaid, it shall be added to the levy for the next year, and shall be collected and paid accordingly.

(Enacted by Stats. 1939, Ch. 60.)



6700

The payment of the principal and interest of all bonds, within forty years from their issuance, is the obligation of the district; and, if necessary to accomplish that purpose, a special tax shall be levied.

(Enacted by Stats. 1939, Ch. 60.)



6701

Taxes for the payment of the principal and interest of bonds of annexed territory shall be limited to the taxable property in the annexed territory.

(Amended by Stats. 1944, 4th Ex. Sess., Ch. 53.)






ARTICLE 2 - Assessment by District Assessor

6715

Between the first Mondays in March and July annually the assessor shall assess all taxable property in the district to the persons by whom it was owned or claimed, or in whose possession or control it was at twelve o'clock noon of the first Monday in March next preceding.

(Enacted by Stats. 1939, Ch. 60.)



6716

No mistake in the name of the owner of any property, or any informality in the description or in other parts of the assessment, shall invalidate the assessment.

(Enacted by Stats. 1939, Ch. 60.)



6717

The assessor shall verify his assessment roll, and shall deposit it with the board on the first Monday in July in each year, or as soon thereafter as is practicable.

(Enacted by Stats. 1939, Ch. 60.)



6718

All the provisions of law relating to assessment of property by county assessor shall, so far as applicable, apply to and govern the acts of the assessor in the assessment of taxable property in the district.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 3 - Equalization of Assessments by District Assessor

6730

Annually, on the first Monday of July at seven thirty p.m. the board shall meet as a board of equalization.

(Enacted by Stats. 1939, Ch. 60.)



6731

If the district assessor has returned the assessment roll for the year the board shall proceed to equalize the assessments.

(Enacted by Stats. 1939, Ch. 60.)



6732

If the assessment roll has not been returned by the district assessor the board shall adjourn from time to time until the roll has been returned, and for the purpose of adjournment one or more of the members of the board present may make and announce the adjournment.

(Amended by Stats. 1959, Ch. 161.)



6733

When the assessment roll is returned by the district assessor, the board shall equalize the assessments, and the board shall continue in session as a board of equalization with reasonable intermissions until the roll has been examined, rectified, and equalized.

(Enacted by Stats. 1939, Ch. 60.)



6734

The board may hear complaints as to the proceedings of the district assessor and adjudicate and determine the controversy. It may of its own motion raise an assessment, after such reasonable notice to the party whose assessment is to be raised, as may be ordered by the board.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 4 - Levy of Tax

6745

After the equalization of the assessments has been completed, the board shall, by resolution, fix the rate of taxation for district purposes, designating the number of cents on each one hundred dollars to be levied for each fund and shall designate the fund into which the proceeds shall be paid.

(Enacted by Stats. 1939, Ch. 60.)



6746

After the entry in the minutes of the resolution fixing the rate of the tax the board shall cause the district assessor to compute the amount of the tax upon each item of real and personal property, and enter the amount on the assessment roll.

(Enacted by Stats. 1939, Ch. 60.)



6747

When completed, the roll shall be verified by the district assessor and signed by the president and secretary.

The amount of the tax then is a lien on the property against which it is assessed, and has the effect of a judgment against the owner.

The lien has the force and effect of an execution duly levied against all the property of the delinquent, and is not satisfied and the lien is not extinguished until the taxes are paid or the property sold to satisfy them. The statute of limitations shall not apply.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 5 - Collection

6760

As soon as practicable, but not later than the third Monday in August, after the taxes have been computed and extended on the assessment roll, verified by the district assessor and signed by the president and secretary of the board, the board shall transmit, or cause the district assessor to transmit, the roll or a duplicate to the tax collector of the county.

(Enacted by Stats. 1939, Ch. 60.)



6761

The tax collector shall collect the taxes shown to be due, in the same manner as he collects the county taxes.

(Enacted by Stats. 1939, Ch. 60.)



6762

All the provisions of the laws of the state as to the collection of taxes and delinquent taxes, and the enforcement of their payment, so far as applicable, apply to the collection of district taxes.

(Enacted by Stats. 1939, Ch. 60.)



6763

The board may direct the district attorney of the county to commence and prosecute suits for the collection of the whole or any portion of the delinquent taxes.

The district attorney shall carry out such directions of the board.

The district attorney and the sureties on his official bond are responsible for the due performance of the duty imposed upon him by this part.

(Enacted by Stats. 1939, Ch. 60.)



6764

All money collected for district purposes by the district attorney under this part shall be at once paid to the treasurer.

(Enacted by Stats. 1939, Ch. 60.)



6765

The board may at any time, by order entered in its minutes, provide a system for the collection of delinquent taxes, or make any change in the manner of their collection.

(Enacted by Stats. 1939, Ch. 60.)



6766

The tax collector shall immediately pay to the treasurer all money collected by him for district purposes and the treasurer shall keep it in the county treasury as provided in this part.

(Enacted by Stats. 1939, Ch. 60.)



6767

The tax collector and the sureties on his official bond are responsible for the due performance of the duties imposed upon him by this part.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 6 - Use of County Assessor’s Roll

6780

The board may elect to avail itself of the assessment made by the assessor of the county in which the district is situated, and may take that assessment as the basis for district taxation.

(Enacted by Stats. 1939, Ch. 60.)



6781

The board shall declare its election by resolution and shall file a certified copy with the auditor and the assessor of the county on or before the first Monday in February of the year in which the district proposes to use the county assessment roll.

Until the board by resolution elects otherwise all taxes shall be levied by the board of supervisors of the county in which the district is situated and collected by the county assessor and tax collector of the county.

(Amended by Stats. 1939, Ch. 1059.)



6782

Following the board’s election, the county auditor shall on or about the third Monday of August of each year transmit to the board a written statement showing the total value of all property in the district, which value shall be ascertained from the assessment roll used by the county for that year.

(Amended by Stats. 1963, Ch. 426.)



6783

The board shall, then, before September 1st, estimate the amount of money needed and fix the rate of taxation for district purposes and for the payment of the principal and interest of that year upon outstanding bonds and the payment of the principal and interest that the board believes will become due during the year on bonds authorized but not sold.

(Amended by Stats. 1963, Ch. 426.)



6784

The board shall designate the number of cents on each one hundred dollars ($100) to be levied for each fund and the fund into which the proceeds shall be paid, using as a basis the value of property as assessed on the county roll. These acts by the board are a valid assessment of the property and a valid levy of the taxes so fixed.

(Amended by Stats. 1970, Ch. 17.)



6785

The board shall by September 1st of each year certify to the county auditor of the county in which the district is situated the rate of taxation fixed.

(Amended by Stats. 1984, Ch. 884, Sec. 11.)



6786

The county auditor shall compute and enter in the county assessment roll the respective sums to be paid as a district tax on the property in the district, using the rate of levy as fixed by the board and the assessed value as found on the assessment roll.

The taxes shall be collected at the same time and in the same manner as county taxes are collected, and when collected shall be at once paid to the treasurer.

(Amended by Stats. 1963, Ch. 426.)



6787

The taxes are a lien on all the property in the district, and the taxes, whether for the payment of a bonded indebtedness, or for other purposes, shall be of the same force and effect as other liens for taxes, and their collection shall be enforced by the same means as provided for the enforcement of liens for county taxes.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 6.5 - Districts in More Than One County

6789

Taxes for a district which is situated in more than one county and which has availed itself of the county assessor’s roll pursuant to Sections 6780 and 6781 shall be levied in accordance with the following procedure:

(a)  The district board shall annually, before the time of fixing the general tax levy for county purposes, estimate the amount of money necessary to be raised by taxation to meet the requirements for district purposes, including, but not limited to, operation, maintenance, and payment of principal and interest on outstanding bonds which will become payable before the proceeds of another tax levy made at the time of the next general tax levy for county purposes can be made available for payment of such operation, maintenance, principal and interest.

(b)  The total estimate shall be divided by the district board in proportion to the value of the real property of the district in each county. The value shall be determined from the equalized values of the last assessment rolls of the counties. When the division of the estimate has been made, the district board shall promptly certify to the boards of supervisors of the counties in which the district is situated the respective parts of the estimate apportioned to each county.

(c)  The board of supervisors of each county in which is situated any part of a district shall annually, at the time of levying county taxes, levy a tax upon all the property within the district situated in the county sufficient to raise the amount so certified to the board of supervisors by the district board.

(d)  The tax shall be collected by the same officers and in the same manner as other county taxes, and the money so collected shall be transmitted to the district treasurer.

(Added by Stats. 1961, Ch. 1629.)






ARTICLE 7 - Funds

6790

In a fund called the “bond fund of sanitary district” (naming it) the treasurer shall keep the money levied by the board for that fund.

(Enacted by Stats. 1939, Ch. 60.)



6791

No part of the money in the bond fund may be transferred to any other fund or be used for any purpose other than the payment of the principal and interest of the bonds of the district, and for the retirement of bonds that have been issued by a district that formerly formed a part of the district while any bonds are unpaid.

(Enacted by Stats. 1939, Ch. 60.)



6792

In a fund called the “running expense fund of ____ Sanitary District” (naming it) the treasurer shall place and keep the money levied by the board for that fund.

(Enacted by Stats. 1939, Ch. 60.)



6793

The whole or any part of the money in the running expense fund shall be transferred to the bond fund, or to any other fund provided for in this part, on the order of the board.

(Enacted by Stats. 1939, Ch. 60.)



6794

The treasurer shall pay out money of the district only upon the written order of the board, signed by the president and countersigned by the secretary.

The order shall specify the name of the person to whom the money is to be paid, the fund from which it is to be paid, and shall state generally the purpose for which the payment is to be made.

The order shall be entered in the minutes of the board.

(Enacted by Stats. 1939, Ch. 60.)



6795

The treasurer shall keep the order as his voucher, and shall keep a specific account of receipts and disbursements for the district.

(Enacted by Stats. 1939, Ch. 60.)



6796

The proceeds of the sale of bonds shall be deposited with the treasurer and shall be by him placed in the fund to be called the “sewer construction fund of ____ sanitary district” (naming it).

(Enacted by Stats. 1939, Ch. 60.)



6797

The money in the sewer construction fund shall be used for the purpose indicated in the order calling the election upon the question of the issuance of the bonds, and for no other purpose, but, if after those purposes are entirely fulfilled any balance remains in the fund, the balance may, upon the order of the board, be transferred to either of the other funds provided by this part.

(Enacted by Stats. 1939, Ch. 60.)



6798

All fines for the violation of any regulation or order of the board shall, after the expenses of the prosecution are deducted, be paid to the secretary, who shall forthwith deposit them with the treasurer, who shall place them in the running expense fund of the district.

(Enacted by Stats. 1939, Ch. 60.)



6799

The county treasurer and sureties upon his official bond are liable for the due performance of the duties imposed upon him by this part.

(Enacted by Stats. 1939, Ch. 60.)



6800

Notwithstanding the provisions of any other section of this article, the board may, out of any surplus funds remaining in the bond fund, the running expense fund or the sewer construction fund, purchase in the open market its outstanding unmatured bonds.

No bonds shall be purchased at a price above par and accrued interest plus an allowance of six months interest from the date of purchase. All bonds so purchased shall be canceled.

(Added by Stats. 1939, Ch. 304.)



6801

As an alternative to the functions of the treasurer, the district board may elect to disburse funds of the district. Such election shall be made by resolution of the board and the filing of a certified copy thereof with the treasurer. The treasurer shall thereupon and thereafter deliver to the district all funds of the district. Such funds shall be deposited by the board in a bank or banks, or savings and loan association or savings and loan associations, approved for deposit of public funds and shall be withdrawn only by written order of the district board, signed by the president and secretary. The order shall specify the name of the payee, the fund from which it is to be paid and state generally the purpose for which payment is to be made. Such order shall be entered in the minutes of the board. The district board shall appoint a treasurer who shall be responsible for the deposit and withdrawal of funds of the district. The treasurer shall deposit with the district, prior to October 1st of each year, a surety bond in the annual amount fixed by the district board. The deposit and withdrawal of funds of the district shall thereafter be subject to the provisions of Article 2 (commencing at Section 53630), Chapter 4, Part 1, Division 2, Title 5, of the Government Code.

(Amended by Stats. 1976, Ch. 349.)






ARTICLE 8 - Claims

6805

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)









CHAPTER 8 - Reorganization

6810

A district organized under Chapter 161, Statutes of 1891, or under the Sanitary District Act of 1919 may be reorganized as a district under this part.

(Enacted by Stats. 1939, Ch. 60.)



6811

To effect the reorganization a petition, signed by not less than twenty-five residents and freeholders within the district, and also by a majority of the members of the district board, shall be presented to the board of supervisors.

(Enacted by Stats. 1939, Ch. 60.)



6812

The petition shall be verified by at least one of the petitioners in the manner prescribed by law for the verification of pleadings, and shall set forth the boundaries and name of the district and pray that it be reorganized under this part.

(Enacted by Stats. 1939, Ch. 60.)



6813

The petition shall be published for at least two weeks preceding the hearing in a newspaper of general circulation published in the county, together with a notice stating the time when the petition will be presented to the board of supervisors, and that all persons interested may appear and be heard.

(Enacted by Stats. 1939, Ch. 60.)



6814

At that time the board of supervisors shall hear the petition.

The board of supervisors shall not modify the boundaries of the district as set forth in the petition so as to exclude from the district any land which would be benefited by the reorganization of the district under this part, nor shall any lands which will not in the judgment of the board of supervisors be benefited by the reorganized district be included within the district.

(Enacted by Stats. 1939, Ch. 60.)



6815

If the board of supervisors finds, upon the final hearing of the petition, that the statements therein are correct the board shall make an order approving the petition, describing the boundaries of the territory included within the district, and declaring that the territory is organized as a district under this part.

(Enacted by Stats. 1939, Ch. 60.)



6816

From and after the making of the order of reorganization by the board of supervisors, the district is organized under this part with all the powers conferred by this part.

The persons in office at the time of the reorganization are entitled immediately to enter upon the duties of the like offices of the reorganized district and shall continue to serve until the election and qualification of their respective successors in accordance with this part.

(Enacted by Stats. 1939, Ch. 60.)



6817

A district reorganized under this part is for all purposes the district previously existing.

(Enacted by Stats. 1939, Ch. 60.)



6818

Reorganization shall not affect or impair the title to any property owned or held by or in trust for the district, or any debt, demand, liability, or obligation existing in favor of or against the district, or any proceeding then pending.

(Enacted by Stats. 1939, Ch. 60.)



6819

Reorganization shall not operate to repeal or affect in any manner any ordinance previously passed or adopted and remaining unrepealed, or to discharge any person from any liability then existing for any violation of the ordinance. Proceedings commenced before reorganization shall, after reorganization, be conducted in accordance with this part.

(Enacted by Stats. 1939, Ch. 60.)



6823

The district may contract with the Federal Government of the United States or any branch thereof, or with any county, city and county, municipal corporation, district or other public corporation or with any person, firm or corporation, for the joint acquisition or construction or use of any sewer or sewers or other works or facilities for the handling, treatment or disposal of sewage or industrial waste from the district and such other area as may be designated in said contract, when in the judgment of the legislative body of said district it is for the best interests of the district so to do. Any such contract may provide for the construction and maintenance of such sewer or sewers, or such other works or facilities, and for the payment by or for the parties thereto of such proportionate part of the cost of the acquisition, construction or maintenance of such sewer or sewers or other works or facilities as may be stated in said contract, the payments to be made at such times and in such amounts as may be provided by said contract. Any such contract may provide for the joint use of any sewer or sewers, works or facilities for the handling, treatment or disposal of sewage or industrial waste upon such terms and conditions as may be agreed upon by the parties thereto, and for the flowage, treatment or disposal of sewage or industrial waste from such area for each of the parties thereto as may be described in the contract.

Any district which has acquired or constructed or which proposes to acquire or construct, any sewer or sewers, or works or other facilities for the handling, treatment or disposal of sewage or industrial waste, may contract with the Federal Government of the United States or any branch thereof, or with any county, city and county, municipal corporation, district or other public corporation or with any person, firm or corporation for the use of any such sewer or sewers, works or facilities by any such county, city and county, municipal corporation, district or other public corporation, or for the flowage, treatment or disposal of sewage or industrial waste from any area designated by such person, firm or corporation so contracting, upon such terms and conditions as may be provided in said contract.

(Added by Stats. 1949, Ch. 843.)






CHAPTER 8.5 - District Reorganized From County Sanitation District

6825

Any duty imposed by this part on any county officer shall be deemed imposed on the county officers of the respective counties in which is situated a sanitary district reorganized under Section 4857 of this code from a county sanitation district encompassing territory in more than one county; provided, that where appropriate, the board may select the officers of one county to perform such duties for the entire district.

(Added by Stats. 1955, Ch. 1636.)






CHAPTER 9 - Annexation

ARTICLE 1 - Generally

6830

There may be annexed to a district any of the following territory which is in the same county as the district or which is within another county but in the natural watershed area of the district:

(a)  Any territory contiguous to the district.

(b)  Any territory any point of which touches any point of the district.

(c)  Any territory separated from the district by a “separating barrier,” which term includes a street, road, highway, railway line, railway crossing, railway right-of-way, watercourse, lagoon, or other natural barrier.

(d)  Any territory not contiguous to the district that will, in the opinion of the district board, be benefited by inclusion in the district.

Any territory specified in this section may consist of one or more separate parcels of land, but it is not necessary that all parcels shall constitute in the aggregate one tract of land.

(Amended by Stats. 1965, Ch. 2043.)












PART 2 - OTHER SANITARY DISTRICT ACTS

CHAPTER 1 - General

6935

No right or obligation accrued by the formation, organization, reorganization or operation of a sanitary district pursuant to the provisions of Chapter 161 of the Statutes of 1891 or the provisions of the Sanitary District Act of 1919 is affected by the repeal of those acts and any district so organized or reorganized may continue in existence and subject to the act under which it was organized or reorganized or may reorganize pursuant to this part.

(Added by Stats. 1941, Ch. 990.)



6936

Pursuant to Section 1002 of the Elections Code, any election held under Chapter 161 of the Statutes of 1891 or the Sanitary District Act of 1919 shall be held on the second Tuesday in March rather than the first Tuesday after the first Monday in March.

(Amended by Stats. 1994, Ch. 923, Sec. 125. Effective January 1, 1995.)






CHAPTER 2 - Use of County Assessor’s Roll

6940

Notwithstanding the provisions of Chapter 161 of the Statutes of 1891, or the provisions of the Sanitary District Act of 1919, as the provisions of these acts existed at the time of their repeal, the board of any sanitary district organized or reorganized under and continuing in existence and subject to these acts may elect to avail itself of the assessment roll of the properties within the district, used by the county in which the district is situated, and may take that assessment as the basis for district taxation.

(Added by Stats. 1941, Ch. 990.)



6940.3

The board shall declare its election by resolution and shall file a certified copy with the auditor and the assessor of the county on or before the first Monday in February of the year in which the district proposes to use the county assessment roll.

Thereafter, until the board by resolution elects otherwise all taxes shall be collected by the county assessor and tax collector of the county.

(Added by Stats. 1941, Ch. 990.)



6940.6

Following the board’s election, the county auditor shall on or about the third Monday in August of each year transmit to the board a written statement showing the total value of all property in the district, which value shall be ascertained from the assessment roll used by the county for that year.

(Amended by Stats. 1963, Ch. 426.)



6940.9

Before the first day of September the district board shall fix the rate of taxation for district purposes and for the payment of the principal and interest of that year upon outstanding bonds and the payment of the principal and interest that the board believes will become due during the year on bonds authorized but not sold.

(Amended by Stats. 1963, Ch. 426.)



6941.3

The board shall designate the number of cents on each one hundred dollars ($100) to be levied for each fund and the fund into which the proceeds shall be paid, using as a basis the value of property as assessed on the county roll.

The district board shall immediately transmit to the auditor of the county in which the district is situated a statement of the tax rate fixed.

(Added by Stats. 1941, Ch. 990.)



6941.6

The county auditor shall compute and enter in the county assessment roll the respective sums to be paid as a district tax on the property in the district, using the rate of levy as fixed by the board and the assessed value as found on the assessment roll.

The taxes so levied shall be collected at the same time and in the same manner as county taxes are collected, and when collected shall be at once paid to the treasurer.

(Amended by Stats. 1963, Ch. 426.)



6941.9

The taxes are a lien on all the property in the district, and the taxes, whether for the payment of a bonded indebtedness, or for other purposes, shall be of the same force and effect as other liens for taxes, and their collection shall be enforced by the same means as provided for the enforcement of liens for county taxes.

(Added by Stats. 1941, Ch. 990.)






CHAPTER 3 - On-Site Wastewater Disposal Zones

ARTICLE 1 - Definitions

6950

“Board” or “board of directors” means the governing authority of a public agency.

(Added by Stats. 1977, Ch. 1125.)



6951

“Public agency” means a city, a county, a special district, or any other political subdivision of the state which is otherwise authorized to acquire, construct, maintain, or operate sanitary sewers or sewage systems.

“Public agency” does not mean an improvement district organized pursuant to the Improvement Act of 1911 (Division 7 (commencing with Section 5000), Streets and Highways Code), or the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000), Streets and Highways Code) or the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500), Streets and Highways Code), or a county maintenance district.

(Amended by Stats. 1978, Ch. 445.)



6952

“On-site wastewater disposal system” means any of several works, facilities, devices, or other mechanisms used to collect, treat, recycle, or dispose of wastewater without the use of communitywide sanitary sewers or sewage systems.

(Amended by Stats. 1995, Ch. 28, Sec. 8. Effective January 1, 1996.)



6952.5

“Owner of real property” means any public agency owning land and any person shown as the owner of land on the last equalized assessment roll; provided that where such person is no longer the owner, the term means any person entitled to be shown as owner on the next assessment roll and where land is subject to a recorded written agreement of sale, the term means any person shown therein as purchaser.

(Added by Stats. 1978, Ch. 445.)



6953

“Zone” means an on-site wastewater disposal zone formed pursuant to this chapter.

(Added by Stats. 1977, Ch. 1125.)



6954

“Real property” means both land and improvements to land which benefit, directly or indirectly from, or on behalf of, the activities of the zone.

(Added by Stats. 1977, Ch. 1125.)






ARTICLE 2 - Formation

6955

Whenever the board of directors of a public agency deems it necessary to form an on-site wastewater disposal zone in all or a portion of the public agency’s jurisdiction, the board shall by resolution declare that it intends to form such a zone.

(Added by Stats. 1977, Ch. 1125.)



6955.1

A proposed zone shall contain at least 12 voters, as defined in Section 359 of the Elections Code. However, where there are fewer than 12 registered voters within a proposed zone, the public agency may form a zone if the county health officer determines that an existing or potential public health hazard exists. The board of supervisors shall receive a notice of this determination.

(Amended by Stats. 1994, Ch. 923, Sec. 126. Effective January 1, 1995.)



6956

The resolution of intention shall also state:

(a)  A description of the boundaries of the territory proposed to be included within the zone. The description may be accompanied by a map showing such boundaries.

(b)  The public benefit to be derived from the establishment of such a zone.

(c)  A description of the proposed types of on-site wastewater disposal systems and a proposed plan for wastewater disposal.

(d)  The number of residential units and commercial users in the proposed zone which the public agency proposes to serve.

(e)  The proposed means of financing the operations of the zone.

(f)  The time and place for a hearing by the board on the question of the formation and extent of the proposed zone, and the question of the number and type of the residential units and commercial units that the public agency proposes to serve in the proposed zone.

(g)  That at such time and place any interested persons will be heard.

(Added by Stats. 1977, Ch. 1125.)



6956.5

The resolution of intention shall be filed for record in the office of the county recorder of the county in which all or the greater portion of the land in the proposed zone is situated.

(Added by Stats. 1977, Ch. 1125.)



6957

(a)  A proposal to form a zone within a public agency may also be initiated by filing a petition with the board. Such a petition shall contain all the matters specified in subdivisions (a), (b), (c), and (d) of Section 6956. Such a petition shall be signed as provided in either of the following:

(1)  By not less than 10 percent of the voters who reside within the territory proposed to be included within the zone.

(2)  By not less than 10 percent of the number of owners of real property, including both land and improvements to land, within the territory proposed to be included within the zone who also own not less than 10 percent of the assessed value of the real property within such territory.

(b)  Each signer of a petition shall add to his or her signature, the date of signing. If the signer is signing the petition as a voter, he or she shall add to his or her signature his or her place of residence, giving street and number, or a designation sufficient to enable the place of residence to be readily ascertained. If the signer is signing the petition as an owner of real property, he or she shall add to his or her signature a description of the real property owned by him or her sufficient to identify the real property.

(c)  Following certification of the petition, the board shall set the time and place of the hearing on the question of the formation of the proposed zone.

(Added by Stats. 1977, Ch. 1125.)



6958

(a)  Notice of the hearing shall be given by publishing a copy of the resolution of intention or the petition, pursuant to Section 6066 of the Government Code, prior to the time fixed for the hearing in a newspaper circulated in the public agency.

(b)  Notice of the hearing shall also be given to the local health officer, the board of supervisors, the governing body of any other public agency within the boundaries of the proposed zone, the governing body of any public agency whose sphere of influence, as determined pursuant to the provisions of Section 54774 of the Government Code, includes the proposed zone, the affected local agency formation commission, and the regional water quality control board in whose jurisdiction the proposed zone lies.

(Added by Stats. 1977, Ch. 1125.)



6959

The hearing by the board on the question of the formation of the proposed zone shall be commenced no less than 45 days nor more than 60 days from adoption of a resolution of intention or the receipt of a petition containing a sufficient number of signatures and shall be completed no more than 90 days after the first day of the hearing.

(Amended by Stats. 1978, Ch. 445.)



6960

After receiving notice pursuant to subdivision (b) of Section 6958, a local health officer shall review the proposed formation and report his or her findings in writing to the board of directors of the public agency. The report shall specify the maximum number, type, volume, and location of on-site wastewater disposal systems which could be operated within the proposed zone without individually or collectively, directly or indirectly, resulting in a nuisance or hazard to public health. The local health officer may require from the public agency such information as may be reasonably necessary to make the findings required in this section.

(Added by Stats. 1977, Ch. 1125.)



6960.1

After receiving notice pursuant to subdivision (b) of Section 6958, the affected regional water quality control board shall review the proposed formation and report its findings in writing to the board of directors of the public agency. The report shall specify the maximum number, type, volume, and location of on-site wastewater disposal systems which could be operated within the proposed zone without individually or collectively, directly or indirectly, resulting in a pollution or nuisance, or adversely affecting water quality. The regional water quality control board may require from the public agency such information as may be reasonably necessary to make the findings required in this section.

(Added by Stats. 1977, Ch. 1125.)



6960.2

The number, type, volume, and location of on-site wastewater disposal systems to be operated within the zone shall not exceed the number specified pursuant to either Section 6960 or Section 6960.1.

(Added by Stats. 1977, Ch. 1125.)



6960.3

The formation of an on-site wastewater disposal zone shall be subject to review and approval by a local agency formation commission which has adopted rules and regulations affecting the functions and services of special districts pursuant to Chapter 5 (commencing with Section 56450) of Part 2 of Division 3 of Title 5 of the Government Code.

(Amended by Stats. 1989, Ch. 323, Sec. 8.)



6960.4

Prior to any decision on the question of the formation of the proposed zone, the board shall obtain approval for the proposed plan for wastewater disposal from the affected regional water quality control board if such plan involves the disposal of wastewater to a wastewater treatment facility. For any other method of wastewater disposal, and prior to any decision, the board shall obtain approval for the proposed plan from the local health officer and the affected regional water quality control board. The affected regional water quality control board or the local health officer shall not approve any plan which does not comply with applicable requirements of federal, state, regional, or local law, order, regulation, or rule relating to water pollution, the disposal of waste, or public health.

(Added by Stats. 1977, Ch. 1125.)



6961

At the time and place fixed in the resolution of intention or the petition, or at any time or place to which the hearing is adjourned, any interested person may appear and present any matters material to the questions set forth in the resolution of intention or the petition. At the hearing the board shall also hear the reports of any local health officer, and any public agency with statutory responsibilities for setting water quality standards, regarding any matters material to the questions set forth in the resolution of intention or the petition.

(Added by Stats. 1977, Ch. 1125.)



6962

At the hearing the board shall also hear and receive any oral or written protests, objections, or evidence which shall be made, presented, or filed. Any person who shall have filed a written protest may withdraw the same at any time prior to the conclusion of the hearing. The board shall have the following powers and duties:

(a)  To exclude any territory proposed to be included in a zone when the board finds that such territory will not be benefited by becoming a part of such zone.

(b)  To include any additional territory in a proposed zone when the board finds that such territory will be benefited by becoming a part of such zone.

(Added by Stats. 1977, Ch. 1125.)



6963

At the close of the hearing the board shall find and declare by resolution that written protests, filed and not withdrawn prior to the conclusion of the hearing, represent one of the following:

(a)  Less than 35 percent of either of the following:

(1)  The number of voters who reside in the proposed zone.

(2)  The number of owners of real property in the proposed zone who also own not less than 35 percent of the assessed value of the real property within the proposed zone.

(b)  Not less than 35 percent but less than 50 percent of either of the following:

(1)  The number of voters who reside in the proposed zone.

(2)  The number of owners of real property in the proposed zone who also own not less than 35 percent but less than 50 percent of the assessed value of the real property within the proposed zone.

(c)  Not less than 50 percent of either of the following:

(1)  The number of voters who reside in the proposed zone.

(2)  The number of owners of real property in the proposed zone who also own not less than 50 percent of the assessed value of the real property within the proposed zone.

(Added by Stats. 1977, Ch. 1125.)



6964

If the number of written protests filed and not withdrawn is the number described in subdivision (c) of Section 6963, the board shall abandon any further proceedings on the question of forming a proposed zone.

(Added by Stats. 1977, Ch. 1125.)



6965

If the number of written protests filed and not withdrawn is the number described in subdivision (a) of Section 6963, the board shall find and declare by resolution all of the following:

(a)  A description of the exterior boundaries of the zone as proposed or modified.

(b)  The number of on-site wastewater disposal systems which the public agency proposes to acquire, operate, maintain, or monitor.

(c)  That the operation of the proposed zone will not result in land uses that are not consistent with applicable general plans, zoning ordinances, or other land use regulations.

(d)  The method of financing the operations of the zone.

(Amended by Stats. 1978, Ch. 445.)



6966

The board may order the formation of the zone either without election or subject to confirmation by the voters within the zone upon the question of such formation. However, the board shall not order any such formation without an election if the number of written protests filed and not withdrawn is a number described in subdivision (b) of Section 6963.

(Amended by Stats. 1978, Ch. 445.)



6967

If the board does not order the formation of the proposed zone, an election on the question shall be conducted if, within 30 days of the date upon which the board did not order the formation, the board receives a petition requesting such an election signed by either of the following:

(a)  Not less than 35 percent of the voters who reside within the territory proposed to be included within the zone.

(b)  Not less than 35 percent of the number of owners of real property within the territory proposed to be included within the zone who also own not less than 35 percent of the assessed value of the real property within such territory.

(Added by Stats. 1977, Ch. 1125.)



6968

Any election conducted pursuant to the provisions of this chapter shall be conducted pursuant to the provisions of law pertaining to regular or special elections held in the public agency.

(Amended by Stats. 1978, Ch. 445.)



6969

After the canvass of returns of any election on the question of forming a proposed zone, the board shall adopt a resolution ordering the formation of the zone if a majority of votes cast at such election are in favor of such formation.

(Added by Stats. 1977, Ch. 1125.)



6970

No public agency shall form a zone which includes any territory already included within another zone.

(Added by Stats. 1977, Ch. 1125.)



6971

No public agency shall form a zone if such formation will permit other land uses which are not consistent with the general plans, zoning ordinances, or other land use regulations of any county or city within which the proposed zone is located.

(Added by Stats. 1977, Ch. 1125.)



6972

After the formation of the zone pursuant to this article, all taxes levied to carry out the purposes of the zone shall be levied exclusively upon the property taxable in the zone by the public agency.

(Added by Stats. 1977, Ch. 1125.)



6973

If the board does not form a zone after the close of a hearing in accordance with Section 6967 and no petition is filed pursuant to Section 6967, or if the board abandons proceedings on the proposal to form a zone, or if the formation of a zone is not confirmed by the voters, no further proceeding shall be taken thereon. No application for a subsequent proposal involving substantially the same territory and undertaken pursuant to the provisions of this chapter shall be considered or acted upon by the public agency for at least one year after the date of disapproval of, abandonment of, or election on the proceedings.

(Amended by Stats. 1978, Ch. 445.)



6974

Territory within the public agency may be annexed to a zone, provided that such territory is not part of another zone. The requirements and proceedings for the annexation of territory shall be the same as the requirements and proceedings for formation of a zone.

(Added by Stats. 1978, Ch. 445.)



6974.5

Land already a part of a zone may be detached if the board finds and determines, following notice and hearing in the same manner provided for formation of the zone, that the land will not be benefitted by its continued inclusion in the zone.

(Added by Stats. 1978, Ch. 445.)






ARTICLE 3 - Powers

6975

An on-site wastewater disposal zone may be formed to achieve water quality objectives set by regional water quality control boards, to protect existing and future beneficial water uses, protect public health, and to prevent and abate nuisances. Whenever an on-site wastewater disposal zone has been formed pursuant to this chapter, the public agency shall have the powers set forth in this article, which powers shall be in addition to any other powers provided by law. A public agency shall exercise its powers on behalf of a zone.

(Added by Stats. 1977, Ch. 1125.)



6976

An on-site waste water disposal zone shall have the following powers:

(a)  To collect, treat, reclaim, or dispose of waste water without the use of communitywide sanitary sewers or sewage systems and without degrading water quality within or outside the zone.

(b)  To acquire, design, own, construct, install, operate, monitor, inspect, and maintain on-site wastewater disposal systems, not to exceed the number of systems specified pursuant to either Section 6960 or Section 6960.1, within the zone in a manner which will promote water quality, prevent the pollution, waste, and contamination of water, and abate nuisances.

(c)  To conduct investigations, make analyses, and monitor conditions with regard to water quality within the zone.

(d)  To adopt and enforce reasonable rules and regulations necessary to implement the purposes of the zone. Such rules and regulations may be adopted only after the board conducts a public hearing after giving public notice pursuant to Section 6066 of the Government Code.

(Amended by Stats. 1978, Ch. 445.)



6977

The public agency shall do all such acts as are reasonably necessary to secure compliance with any federal, state, regional, or local law, order, regulation, or rule relating to water pollution or the discharge of pollutants, waste, or any other material within the zone. For such purpose, any authorized representative of the public agency, upon presentation of his credentials, or, if necessary under the circumstances, after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, shall have the right of entry to any premises on which a water pollution, waste, or contamination source, including, but not limited to, septic tanks, is located for the purpose of inspecting such source, including securing samples of discharges therefrom, or any records required to be maintained in connection therewith by federal, state, or local law, order, regulation, or rule.

(Amended by Stats. 1978, Ch. 445.)



6978

(a)  Violation of any of the provisions of a rule or regulation adopted pursuant to subdivision (d) of Section 6976 may be abated as a public nuisance by the board. The board may by regulation establish a procedure for the abatement of such a nuisance and to assess the cost of such abatement to the violator. If the violator maintains the nuisance upon real property in which he has a fee title interest, the assessment shall constitute a lien upon such real property in the manner provided in subdivision (b).

(b)  The amount of any costs, which are incurred by the zone in abating such a nuisance upon real property, shall be assessed to such real property and shall be added to, and become part of, the annual taxes next levied upon the real property subject to abatement and shall constitute a lien upon that real property as of the same time and in the same manner as does the tax lien securing such annual taxes. All laws applicable to the collection and enforcement of county ad valorem taxes shall be applicable to such assessment, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attached thereon, prior to the date on which such delinquent charges appear on the assessment roll, then a lien which would otherwise be imposed by this section shall not attach to such real property and the delinquent and unpaid charges relating to such property shall be transferred to the unsecured roll for collection. Any amounts of such assessments collected are to be credited to the funds of the zone from which the costs of abatement were expended.

(Added by Stats. 1977, Ch. 1125.)



6979

(a)  The owner of any real property upon which is located an on-site wastewater disposal system, which system is subject to abatement as a public nuisance by the public agency, may request the public agency to replace or repair, as necessary, such system. If replacement or repair is feasible, the board may provide for the necessary replacement or repair work.

(b)  The person or persons employed by the board to do the work shall have a lien, subject to the provisions of subdivision (b) of Section 6978, for work done and materials furnished, and the work done and materials furnished shall be deemed to have been done and furnished at the request of the owner. The zone, in the discretion of the board, may pay all, or any part, of the cost or price of the work done and materials furnished; and, to the extent that the zone pays the cost or price of the work done and materials furnished, the zone shall succeed to and have all the rights, including, but not limited to, the lien, of such person or persons employed to do the work against the real property and the owner.

(Amended by Stats. 1978, Ch. 445.)



6980

A board may exercise all of the public agency’s existing financial powers on behalf of a zone, excepting that any assessment or tax levied upon the real property of a zone shall be subject to the provisions of Sections 6978 and 6981.

(Added by Stats. 1977, Ch. 1125.)



6981

Notwithstanding any other provision of law, a public agency may levy an assessment reasonably proportional to the benefits derived from the zone, as determined by the board, and subject to the approval of the voters pursuant to the provisions of Article 6 (commencing with Section 2285) of Chapter 3 of Part 4 of Division 1 of the Revenue and Taxation Code. Such benefit assessment shall be in addition to any other charges, assessments, or taxes otherwise levied by the public agency upon the property in the zone.

(Amended by Stats. 1978, Ch. 445.)



6982

(a) Notwithstanding Section 6952, the West Bay Sanitary District may use the procedures in this chapter to provide alternative or innovative wastewater technologies in the district’s jurisdiction.

(b) The determination of a public health officer pursuant to Section 6955.1 shall include written findings, adopted by the district board of directors, regarding the existing or potential public health hazard.

(c) “Alternative or innovative wastewater technologies” means either (1) an onsite wastewater disposal system, as defined in Section 6952, or (2) such a system in conjunction with communitywide sewer or sewage systems, if one or more of the components of the system is located on or in close proximity to the real property and employs innovative or alternative wastewater technologies, including, but not limited to, grinder pump pressure sewer systems, septic tank effluent pump pressure sewer systems, vacuum sewer systems, or small-diameter gravity septic tank systems.

(Amended by Stats. 2004, Ch. 193, Sec. 78. Effective January 1, 2005.)















DIVISION 7 - DEAD BODIES

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Definitions

7000

The definitions in this chapter apply to this division, Division 8 (commencing with Section 8100) and Division 102 (commencing with Section 102100) of this code, Chapter 12 (commencing with Section 7600) of Division 3 of the Business and Professions Code, and Chapter 19 (commencing with Section 9600) of Division 3 of the Business and Professions Code.

(Amended by Stats. 2001, Ch. 436, Sec. 1. Effective January 1, 2002.)



7001

“Human remains” or “remains” means the body of a deceased person, regardless of its stage of decomposition, and cremated remains.

(Amended by Stats. 2001, Ch. 436, Sec. 2. Effective January 1, 2002.)



7002

“Cremated remains” means the ashes and bone fragments of a human body that are left after cremation in a crematory, and includes ashes from the cremation container. “Cremation remains” does not include foreign materials, pacemakers, or prostheses.

(Amended by Stats. 2001, Ch. 436, Sec. 3. Effective January 1, 2002.)



7003

“Cemetery” means either of the following:

(a)  Any of the following that is used or intended to be used and dedicated for cemetery purposes:

(1)  A burial park, for earth interments.

(2)  A mausoleum, for crypt or vault interments.

(3)  A crematory and columbarium, for cinerary interments.

(b)  A place where six or more human bodies are buried.

(Amended by Stats. 2001, Ch. 436, Sec. 4. Effective January 1, 2002.)



7004

“Burial park” means a tract of land for the burial of human remains in the ground, used or intended to be used, and dedicated, for cemetery purposes.

(Enacted by Stats. 1939, Ch. 60.)



7005

Except in Part 5 (commencing with Section 9501) of Division 8, “mausoleum” means a structure or building for the entombment of human remains in crypts or vaults in a place used, or intended to be used, and dedicated, for cemetery purposes.

(Amended by Stats. 2001, Ch. 436, Sec. 5. Effective January 1, 2002.)



7006

“Crematory” means a building or structure containing one or more furnaces for the reduction of bodies of deceased persons to cremated remains.

(Enacted by Stats. 1939, Ch. 60.)



7006.3

“Cremation chamber” means the enclosed space within which the cremation of human remains is performed.

(Added by Stats. 1993, Ch. 1232, Sec. 6. Effective January 1, 1994.)



7006.5

“Cremation container” means a combustible, closed container resistant to leakage of bodily fluids into which the body of a deceased person is placed prior to insertion in a cremation chamber for cremation.

(Added by Stats. 1993, Ch. 1232, Sec. 7. Effective January 1, 1994.)



7006.7

“Cremated remains container” means a receptacle in which cremated remains are placed after cremation.

(Added by Stats. 1993, Ch. 1232, Sec. 8. Effective January 1, 1994.)



7007

Except in Part 5 (commencing with Section 9501) of Division 8, “columbarium” means a structure, room, or other space in a building or structure containing niches for inurnment of cremated human remains in a place used, or intended to be used, and dedicated, for cemetery purposes.

(Amended by Stats. 2001, Ch. 436, Sec. 6. Effective January 1, 2002.)



7008

“Crematory and columbarium” means a building or structure containing both a crematory and columbarium.

(Enacted by Stats. 1939, Ch. 60.)



7009

“Interment” means the disposition of human remains by entombment or burial in a cemetery or, in the case of cremated remains, by inurnment, placement or burial in a cemetery, or burial at sea as provided in Section 7117.

(Amended by Stats. 1993, Ch. 1232, Sec. 9. Effective January 1, 1994.)



7010

“Cremation” means the process by which the following three steps are taken:

(a)  The reduction of the body of a deceased human to its essential elements by incineration.

(b)  The repositioning or moving of the body or remains during incineration to facilitate the process.

(c)  The processing of the remains after removal from the cremation chamber pursuant to Section 7010.3.

(Amended by Stats. 2001, Ch. 436, Sec. 7. Effective January 1, 2002.)



7010.3

“Processing” means the removal of foreign objects, pursuant to Section 7051, and the reduction of the particle size of cremated remains by mechanical means including, but not limited to, grinding, crushing, and pulverizing to a consistency appropriate for disposition.

(Added by Stats. 1993, Ch. 1232, Sec. 11. Effective January 1, 1994.)



7010.5

“Residue” means human ashes, bone fragments, prostheses, and disintegrated material from the chamber itself, imbedded in cracks and uneven spaces of a cremation chamber, that cannot be removed through reasonable manual contact with sweeping or scraping equipment. Material left in the cremation chamber, after the completion of a cremation, that can be reasonably removed shall not be considered “residue.”

(Amended by Stats. 2001, Ch. 436, Sec. 8. Effective January 1, 2002.)



7010.7

“Scattering” means the authorized dispersal of cremated remains at sea, in other areas of the state, or commingling in a defined area within a dedicated cemetery, in accordance with this part.

(Amended by Stats. 2001, Ch. 436, Sec. 9. Effective January 1, 2002.)



7011

“Inurnment” means placing cremated remains in a cremated remains container suitable for placement, burial, or shipment.

(Amended by Stats. 1993, Ch. 1232, Sec. 14. Effective January 1, 1994.)



7011.2

“Placement” means the placing of a container holding cremated remains in a crypt, vault, or niche.

(Added by Stats. 1993, Ch. 1232, Sec. 15. Effective January 1, 1994.)



7012

“Entombment” means the process of placing human remains in a crypt or vault.

(Amended by Stats. 2001, Ch. 436, Sec. 10. Effective January 1, 2002.)



7013

“Burial” means the process of placing human remains in a grave.

(Amended by Stats. 2001, Ch. 436, Sec. 11. Effective January 1, 2002.)



7014

“Grave” means a space of earth in a burial park, used, or intended to be used, for the disposition of human remains.

(Amended by Stats. 2001, Ch. 436, Sec. 12. Effective January 1, 2002.)



7015

“Crypt” or “vault” means a space in a mausoleum of sufficient size, used or intended to be used, to entomb uncremated human remains.

(Enacted by Stats. 1939, Ch. 60.)



7016

“Niche” means a space in a columbarium used, or intended to be used, for the placement of cremated human remains.

(Amended by Stats. 2001, Ch. 436, Sec. 13. Effective January 1, 2002.)



7018

“Cemetery authority” includes cemetery association, corporation sole, limited liability company, or other person owning or controlling cemetery lands or property.

(Amended by Stats. 2008, Ch. 114, Sec. 3. Effective January 1, 2009.)



7019

“Cemetery corporation,” “cemetery association,” or “cemetery corporation or association,” means any corporation now or hereafter organized which is or may be authorized by its articles to conduct any one or more or all of the businesses of a cemetery, but do not mean or include a corporation sole.

(Enacted by Stats. 1939, Ch. 60.)



7020

“Cemetery business,” “cemetery businesses,” and “cemetery purposes” are used interchangeably and mean any and all business and purposes requisite to, necessary for, or incident to, establishing, maintaining, operating, improving, or conducting a cemetery, interring human remains, and the care, preservation, and embellishment of cemetery property, including, but not limited to, any activity or business designed for the benefit, service, convenience, education, or spiritual uplift of property owners or persons visiting the cemetery.

(Amended by Stats. 1955, Ch. 595.)



7021

“Directors” or “governing body” means the board of directors, board of trustees, or other policymaking body of a cemetery association.

(Amended by Stats. 2001, Ch. 436, Sec. 15. Effective January 1, 2002.)



7022

“Lot,” “plot,” or “interment plot” means space in a cemetery, used or intended to be used for the interment of human remains. Such terms include and apply to one or more than one adjoining graves, one or more than one adjoining crypts or vaults, or one or more than one adjoining niches.

(Enacted by Stats. 1939, Ch. 60.)



7023

“Plot owner,” “owner,” or “lot proprietor,” means any person in whose name an interment plot stands of record as owner, in the office of a cemetery authority.

(Amended by Stats. 1939, Ch. 339.)



7024

“Permit for Disposition of Human Remains” includes “burial permit” and is a permit, issued pursuant to law, for the interment, disinterment, removal, reinterment or transportation of human remains.

(Amended by Stats. 1957, Ch. 363.)



7025

“Disposition” means the interment of human remains within California, or the shipment outside of California, for lawful interment or scattering elsewhere, including release of remains pursuant to Section 103060.

(Amended by Stats. 1996, Ch. 1023, Sec. 190. Effective September 29, 1996.)






CHAPTER 2 - General Provisions

7050.5

(a)  Every person who knowingly mutilates or disinters, wantonly disturbs, or willfully removes any human remains in or from any location other than a dedicated cemetery without authority of law is guilty of a misdemeanor, except as provided in Section 5097.99 of the Public Resources Code. The provisions of this subdivision shall not apply to any person carrying out an agreement developed pursuant to subdivision ( l) of Section 5097.94 of the Public Resources Code or to any person authorized to implement Section 5097.98 of the Public Resources Code.

(b)  In the event of discovery or recognition of any human remains in any location other than a dedicated cemetery, there shall be no further excavation or disturbance of the site or any nearby area reasonably suspected to overlie adjacent remains until the coroner of the county in which the human remains are discovered has determined, in accordance with Chapter 10 (commencing with Section 27460) of Part 3 of Division 2 of Title 3 of the Government Code, that the remains are not subject to the provisions of Section 27491 of the Government Code or any other related provisions of law concerning investigation of the circumstances, manner and cause of any death, and the recommendations concerning the treatment and disposition of the human remains have been made to the person responsible for the excavation, or to his or her authorized representative, in the manner provided in Section 5097.98 of the Public Resources Code. The coroner shall make his or her determination within two working days from the time the person responsible for the excavation, or his or her authorized representative, notifies the coroner of the discovery or recognition of the human remains.

(c)  If the coroner determines that the remains are not subject to his or her authority and if the coroner recognizes the human remains to be those of a Native American, or has reason to believe that they are those of a Native American, he or she shall contact, by telephone within 24 hours, the Native American Heritage Commission.

(Amended by Stats. 1987, Ch. 404, Sec. 1.)



7051

Every person who removes any part of any human remains from any place where it has been interred, or from any place where it is deposited while awaiting interment or cremation, with intent to sell it or to dissect it, without authority of law, or written permission of the person or persons having the right to control the remains under Section 7100, or with malice or wantonness, has committed a public offense that is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

This section shall not prohibit the removal of foreign materials, pacemakers, or prostheses from cremated remains by an employee of a licensed crematory prior to final processing of ashes. Dental gold or silver, jewelry, or mementos, to the extent that they can be identified, may be removed by the employee prior to final processing if the equipment is such that it will not process these materials. However, any dental gold and silver, jewelry, or mementos that are removed shall be returned to the urn or cremated remains container, unless otherwise directed by the person or persons having the right to control the disposition.

(Amended by Stats. 2011, Ch. 15, Sec. 141. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



7051.5

Every person who removes or possesses dental gold or silver, jewelry, or mementos from any human remains without specific written permission of the person or persons having the right to control those remains under Section 7100 is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code. The fact that residue and any unavoidable dental gold or dental silver, or other precious metals remain in the cremation chamber or other equipment or any container used in a prior cremation is not a violation of this section.

(Amended by Stats. 2011, Ch. 15, Sec. 142. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



7052

(a) Every person who willfully mutilates, disinters, removes from the place of interment, or commits an act of sexual penetration on, or has sexual contact with, any remains known to be human, without authority of law, is guilty of a felony. This section does not apply to any person who, under authority of law, removes the remains for reinterment, or performs a cremation.

(b) For purposes of this section, the following definitions apply:

(1) “Sexual penetration” means the unlawful penetration of the vagina or anus, however slight, by any part of a person’s body or other object, or any act of sexual contact between the sex organs of a person and the mouth or anus of a dead body, or any oral copulation of a dead human body for the purpose of sexual arousal, gratification, or abuse.

(2) “Sexual contact” means any willful touching by a person of an intimate part of a dead human body for the purpose of sexual arousal, gratification, or abuse.

(Amended by Stats. 2004, Ch. 413, Sec. 1. Effective January 1, 2005.)



7052.5

Notwithstanding the provisions of Section 7052, cremated remains may be removed from the place of interment for disposition as provided in Section 7054.6 or for burial at sea as provided in Section 7117.

(Amended by Stats. 1972, Ch. 541.)



7053

Every person who arrests, attaches, detains, or claims to detain any human remains for any debt or demand, or upon any pretended lien or charge, or fails to release any human remains, the personal effects, or any certificate or permit required under Division 102 (commencing with Section 102100) that is in his or her possession or control forthwith upon the delivery of authorization for the release signed by the next of kin or by any person entitled to the custody of the remains, is guilty of a misdemeanor.

(Amended by Stats. 2003, Ch. 874, Sec. 34. Effective January 1, 2004.)



7054

(a)  (1)  Except as authorized pursuant to the sections referred to in subdivision (b), every person who deposits or disposes of any human remains in any place, except in a cemetery, is guilty of a misdemeanor.

(2)  Every licensee or registrant pursuant to Chapter 12 (commencing with Section 7600) or Chapter 19 (commencing with Section 9600) of Division 3 of the Business and Professions Code and the agents and employees of the licensee or registrant, or any unlicensed person acting in a capacity in which a license from the Cemetery and Funeral Bureau is required, who, except as authorized pursuant to the sections referred to in subdivision (b), deposits or disposes of any human remains in any place, except in a cemetery, is guilty of a misdemeanor that shall be punishable by imprisonment in a county jail not exceeding one year, by a fine not exceeding ten thousand dollars ($10,000), or both that imprisonment and fine.

(b)  Cremated remains may be disposed of pursuant to Sections 7054.6, 7116, 7117, and 103060.

(c)  Subdivision (a) of this section shall not apply to the reburial of Native American remains under an agreement developed pursuant to subdivision ( l) of Section 5097.94 of the Public Resources Code, or implementation of a recommendation or agreement made pursuant to Section 5097.98 of the Public Resources Code.

(Amended by Stats. 2002, Ch. 819, Sec. 5. Effective January 1, 2003.)



7054.1

No cremated remains shall be removed from the place of cremation, nor shall there be any charge for the cremation, unless the cremated remains have been processed so that they are suitable for inurnment within a cremated remains container or an urn. Every contract for cremation services shall include specific written notification of the processing to the person having the right to control the disposition of the remains under Section 7100.

(Amended by Stats. 1994, Ch. 570, Sec. 6. Effective January 1, 1995.)



7054.3

Notwithstanding any other provision of law, a recognizable dead human fetus of less than 20 weeks uterogestation not disposed of by interment shall be disposed of by incineration.

(Added by Stats. 1971, Ch. 377.)



7054.4

Notwithstanding any other provision of law, recognizable anatomical parts, human tissues, anatomical human remains, or infectious waste following conclusion of scientific use shall be disposed of by interment, incineration, or any other method determined by the state department to protect the public health and safety.

As used in this section, “infectious waste” means any material or article which has been, or may have been, exposed to contagious or infectious disease.

(Amended by Stats. 1972, Ch. 883.)



7054.6

(a) Except as provided in subdivision (b), cremated remains may be removed in a durable container from the place of cremation or interment and kept in or on the real property owned or occupied by a person described in Section 7100 or any other person, with the permission of the person with the right to disposition, or the durable container holding the cremated remains may be kept in a church or religious shrine, if written permission of the church or religious shrine is obtained and there is no conflict with local use permit requirements or zoning laws, if the removal is under the authority of a permit for disposition granted under Section 103060. The placement, in any place, of six or more cremated remains under this section does not constitute the place a cemetery, as defined in Section 7003.

(b) Notwithstanding any other provision of law, cremated remains may be placed in one or more keepsake urns. Keepsake urns shall be kept as authorized by the person or persons with the right to control disposition pursuant to Section 7100, provided that a permit for disposition of human remains pursuant to Section 103060 is issued by the local registrar for each keepsake urn designating the home address of each person receiving a keepsake urn and a permit fee pursuant to Section 103065 is paid. No keepsake urn shall be subject to Section 8345. For purposes of this section, a keepsake urn shall mean a closed durable container that will accommodate an amount of cremated remains not to exceed one cubic centimeter.

(c) Prior to disposition of cremated remains, every licensee or registrant pursuant to Chapter 12 (commencing with Section 7600) or Chapter 19 (commencing with Section 9600) of Division 3 of the Business and Professions Code, and the agents and employees of the licensee or registrant shall do all of the following:

(1) Remove the cremated remains from the place of cremation in a durable container.

(2) Keep the cremated remains in a durable container.

(3) Store the cremated remains in a place free from exposure to the elements.

(4) Responsibly maintain the cremated remains.

(Amended by Stats. 2010, Ch. 415, Sec. 33. Effective January 1, 2011.)



7054.7

(a)  Except with the express written permission of the person entitled to control the disposition of the remains, no person shall:

(1)  Cremate the remains of more than one person at the same time in the same cremation chamber, or introduce the remains of a second person into a cremation chamber until incineration of any preceding remains has been terminated and reasonable efforts have been employed to remove all fragments of the preceding remains. The fact that there is residue in the cremation chamber or other equipment or any container used in a prior cremation is not a violation of this section.

(2)  Dispose of or scatter cremated remains in a manner or in a location that the remains are commingled with those of another person. This paragraph shall not apply to the scattering of cremated remains at sea from individual containers or to the disposal in a dedicated cemetery of accumulated residue removed from a cremation chamber or other cremation equipment.

(3)  Place cremated or uncremated remains of more than one person in the same container or the same interment space. This paragraph shall not apply to the following:

(A)  Interment of members of the same family in a common container designed for the cremated remains of more than one person.

(B)  Interment in a space or container that has been previously designated at the time of sale as being intended for the interment of remains of more than one person.

(C)  Disposal in a dedicated cemetery of residue removed from a cremation chamber or other cremation equipment.

(b)  Written acknowledgement from the person entitled to control the disposition of the cremated remains shall be obtained by the person with whom arrangements are made for disposition of the remains on a form that includes, but is not limited to, the following information: “The human body burns with the casket, container, or other material in the cremation chamber. Some bone fragments are not combustible at the incineration temperature and, as a result, remain in the cremation chamber. During the cremation, the contents of the chamber may be moved to facilitate incineration. The chamber is composed of ceramic or other material which disintegrates slightly during each cremation and the product of that disintegration is commingled with the cremated remains. Nearly all of the contents of the cremation chamber, consisting of the cremated remains, disintegrated chamber material, and small amounts of residue from previous cremations, are removed together and crushed, pulverized, or ground to facilitate inurnment or scattering. Some residue remains in the cracks and uneven places of the chamber. Periodically, the accumulation of this residue is removed and interred in a dedicated cemetery property, or scattered at sea.” The acknowledgment shall be filed and retained, for at least five years, by the person who disposes of or inters the remains.

(c)  Any person, including any corporation or partnership, knowingly violating any provision of this section is guilty of a misdemeanor.

(Amended by Stats. 1994, Ch. 570, Sec. 7. Effective January 1, 1995.)



7055

(a) Every person, who for himself or herself or for another person, inters or incinerates a body or permits the same to be done, or removes any remains, other than cremated remains, from the primary registration district in which the death or incineration occurred or the body was found, except a removal by a funeral director in a funeral director’s conveyance or an officer of a duly accredited medical college engaged in official duties with respect to the body of a decedent who has willfully donated his or her body to the medical college from that registration district or county to another registration district or county, or within the same registration district or county, without the authority of a burial or removal permit issued by the local registrar of the district in which the death occurred or in which the body was found; or removes interred human remains from the cemetery in which the interment occurred, or removes cremated remains from the premises on which the cremation occurred without the authority of a removal permit is guilty of a misdemeanor and punishable as follows:

(1) For the first offense, by a fine of not less than ten dollars ($10) nor more than five hundred dollars ($500).

(2) For each subsequent offense, by a fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500) or imprisonment in the county jail for not more than 60 days, or by both.

(b) Notwithstanding subdivision (a), a funeral director of a licensed out-of-state funeral establishment may transport human remains out of this state without a removal permit when he or she is acting within the requirements specified in subdivision (b) of Section 103050.

(Amended by Stats. 2006, Ch. 463, Sec. 1. Effective January 1, 2007.)






CHAPTER 3 - Custody, and Duty of Interment

7100

(a) The right to control the disposition of the remains of a deceased person, the location and conditions of interment, and arrangements for funeral goods and services to be provided, unless other directions have been given by the decedent pursuant to Section 7100.1, vests in, and the duty of disposition and the liability for the reasonable cost of disposition of the remains devolves upon, the following in the order named:

(1) An agent under a power of attorney for health care who has the right and duty of disposition under Division 4.7 (commencing with Section 4600) of the Probate Code, except that the agent is liable for the costs of disposition only in either of the following cases:

(A) Where the agent makes a specific agreement to pay the costs of disposition.

(B) Where, in the absence of a specific agreement, the agent makes decisions concerning disposition that incur costs, in which case the agent is liable only for the reasonable costs incurred as a result of the agent’s decisions, to the extent that the decedent’s estate or other appropriate fund is insufficient.

(2) The competent surviving spouse.

(3) The sole surviving competent adult child of the decedent or, if there is more than one competent adult child of the decedent, the majority of the surviving competent adult children. However, less than the majority of the surviving competent adult children shall be vested with the rights and duties of this section if they have used reasonable efforts to notify all other surviving competent adult children of their instructions and are not aware of any opposition to those instructions by the majority of all surviving competent adult children.

(4) The surviving competent parent or parents of the decedent. If one of the surviving competent parents is absent, the remaining competent parent shall be vested with the rights and duties of this section after reasonable efforts have been unsuccessful in locating the absent surviving competent parent.

(5) The sole surviving competent adult sibling of the decedent or, if there is more than one surviving competent adult sibling of the decedent, the majority of the surviving competent adult siblings. However, less than the majority of the surviving competent adult siblings shall be vested with the rights and duties of this section if they have used reasonable efforts to notify all other surviving competent adult siblings of their instructions and are not aware of any opposition to those instructions by the majority of all surviving competent adult siblings.

(6) The surviving competent adult person or persons respectively in the next degrees of kinship or, if there is more than one surviving competent adult person of the same degree of kinship, the majority of those persons. Less than the majority of surviving competent adult persons of the same degree of kinship shall be vested with the rights and duties of this section if those persons have used reasonable efforts to notify all other surviving competent adult persons of the same degree of kinship of their instructions and are not aware of any opposition to those instructions by the majority of all surviving competent adult persons of the same degree of kinship.

(7) A conservator of the person appointed under Part 3 (commencing with Section 1800) of Division 4 of the Probate Code when the decedent has sufficient assets.

(8) A conservator of the estate appointed under Part 3 (commencing with Section 1800) of Division 4 of the Probate Code when the decedent has sufficient assets.

(9) The public administrator when the deceased has sufficient assets.

(b) (1) If a person to whom the right of control has vested pursuant to subdivision (a) has been charged with first- or second-degree murder or voluntary manslaughter in connection with the decedent’s death and those charges are known to the funeral director or cemetery authority, the right of control is relinquished and passed on to the next of kin in accordance with subdivision (a).

(2) If the charges against the person are dropped, or if the person is acquitted of the charges, the right of control is returned to the person.

(3) Notwithstanding this subdivision, no person who has been charged with first- or second-degree murder or voluntary manslaughter in connection with the decedent’s death to whom the right of control has not been returned pursuant to paragraph (2) shall have any right to control disposition pursuant to subdivision (a) which shall be applied, to the extent the funeral director or cemetery authority know about the charges, as if that person did not exist.

(c) A funeral director or cemetery authority shall have complete authority to control the disposition of the remains and to proceed under this chapter to recover usual and customary charges for the disposition when both of the following apply:

(1) Either of the following applies:

(A) The funeral director or cemetery authority has knowledge that none of the persons described in paragraphs (1) to (8), inclusive, of subdivision (a) exists.

(B) None of the persons described in paragraphs (1) to (8), inclusive, of subdivision (a) can be found after reasonable inquiry, or contacted by reasonable means.

(2) The public administrator fails to assume responsibility for disposition of the remains within seven days after having been given written notice of the facts. Written notice may be delivered by hand, United States mail, facsimile transmission, or telegraph.

(d) The liability for the reasonable cost of final disposition devolves jointly and severally upon all kin of the decedent in the same degree of kinship and upon the estate of the decedent. However, if a person accepts the gift of an entire body under subdivision (a) of Section 7155.5, that person, subject to the terms of the gift, shall be liable for the reasonable cost of final disposition of the decedent.

(e) This section shall be administered and construed to the end that the expressed instructions of the decedent or the person entitled to control the disposition shall be faithfully and promptly performed.

(f) A funeral director or cemetery authority shall not be liable to any person or persons for carrying out the instructions of the decedent or the person entitled to control the disposition.

(g) For purposes of this section, “adult” means an individual who has attained 18 years of age, “child” means a natural or adopted child of the decedent, and “competent” means an individual who has not been declared incompetent by a court of law or who has been declared competent by a court of law following a declaration of incompetence.

(h) (1) For the purpose of paragraph (1) of subdivision (a), the designation of a person authorized to direct disposition (PADD) on a United States Department of Defense Record of Emergency Data, DD Form 93, as that form exists on December 31, 2011, or its successor form, shall take first priority and be used to establish an agent who has the right and duty of disposition for a decedent who died while on duty in any branch or component of the Armed Forces of the United States, as defined by Section 1481 of Title 10 of the United States Code.

(2) This subdivision shall become operative only if the United States Department of Defense Record of Emergency Data, DD Form 93, and Section 1482(c) of Title 10 of the United States Code are amended to allow a service member to designate any person, regardless of the relationship of the designee to the decedent, as the agent who has the right of disposition of a service member’s remains.

(Amended by Stats. 2011, Ch. 321, Sec. 1.5. Effective January 1, 2012.)



7100.1

(a)  A decedent, prior to death, may direct, in writing, the disposition of his or her remains and specify funeral goods and services to be provided. Unless there is a statement to the contrary that is signed and dated by the decedent, the directions may not be altered, changed, or otherwise amended in any material way, except as may be required by law, and shall be faithfully carried out upon his or her death, provided both of the following requirements are met: (1) the directions set forth clearly and completely the final wishes of the decedent in sufficient detail so as to preclude any material ambiguity with regard to the instructions; and, (2) arrangements for payment through trusts, insurance, commitments by others, or any other effective and binding means, have been made, so as to preclude the payment of any funds by the survivor or survivors of the deceased that might otherwise retain the right to control the disposition.

(b)  In the event arrangements for only one of either the cost of interment or the cost of the funeral goods and services are made pursuant to this section, the remaining wishes of the decedent shall be carried out only to the extent that the decedent has sufficient assets to do so, unless the person or persons that otherwise have the right to control the disposition and arrange for funeral goods and services agree to assume the cost. All other provisions of the directions shall be carried out.

(c)  If the directions are contained in a will, they shall be immediately carried out, regardless of the validity of the will in other respects or of the fact that the will may not be offered for or admitted to probate until a later date.

(Amended by Stats. 1998, Ch. 253, Sec. 2. Effective January 1, 1999.)



7101

When any decedent leaves an estate in this state, the reasonable cost of interment and an interment plot of sufficient size to constitute a family plot and memorial including reasonable sums for either, or both, general and special endowment care of the plot proportionate to the value of the estate and in keeping with the standard of living adopted by the decedent prior to his demise, together with interest thereon from 60 days after the date of death, shall be considered as a part of the funeral expenses of the decedent and shall be paid as a preferred charge against his estate as provided in the Probate Code.

Reasonable costs of funeral services, together with interest thereon from 60 days after the date of death, shall be considered as a part of the funeral expenses of the decedent and shall be paid as a preferred charge against his estate as provided in the Probate Code.

If a claim for mortuary and funeral services, an interment plot or memorial is rejected the burden of proving that the cost of the funeral service, interment plot or memorial is disproportionate to the value of the estate and the standard of living adopted by the decedent while living shall be upon the executor or administrator rejecting the claim. This chapter does not prohibit any relative or friend of a decedent from assuming the duty or paying the expense of interment or the funeral services.

(Amended by Stats. 1968, Ch. 267.)



7102

When a person is charged by law with the duty of interment he is entitled to the custody of the remains for the purpose of interment or, with respect to cremated remains, for the purpose of burial at sea in accordance with the provisions of this division; except that in any case where a coroner is required by law to investigate the cause of death, the coroner is entitled to the custody of the remains of the person whose death is the subject of investigation until the conclusion of the autopsy or medical investigation by the coroner. Any person in whose possession such remains are found, shall, upon demand by the coroner, surrender such remains to him.

(Amended by Stats. 1965, Ch. 1421.)



7103

(a)  Every person, upon whom the duty of interment is imposed by law, who omits to perform that duty within a reasonable time is guilty of a misdemeanor.

(b)  Every licensee or registrant pursuant to Chapter 12 (commencing with Section 7600) or Chapter 19 (commencing with Section 9600) of Division 3 of the Business and Professions Code, and the agents and employees of the licensee or registrant, or any unlicensed person acting in a capacity in which a license from the Cemetery and Funeral Bureau is required, upon whom the duty of interment is imposed by law, who omits to perform that duty within a reasonable time is guilty of a misdemeanor that shall be punishable by imprisonment in a county jail not exceeding one year, by a fine not exceeding ten thousand dollars ($10,000), or both that imprisonment and fine.

(c)  In addition, any person, registrant, or licensee described in subdivision (a) or (b) is liable to pay the person performing the duty in his or her stead treble the expenses incurred by the latter in making the interment, to be recovered in a civil action.

(Amended by Stats. 2002, Ch. 819, Sec. 6. Effective January 1, 2003.)



7104

(a)  When no provision is made by the decedent, or where the estate is insufficient to provide for interment and the duty of interment does not devolve upon any other person residing in the state or if such person can not after reasonable diligence be found within the state the person who has custody of the remains may require the coroner of the county where the decedent resided at time of death to take possession of the remains and the coroner shall inter the remains in the manner provided for the interment of indigent dead.

(b)  A county exercising jurisdiction over the death of an individual pursuant to Section 27491, or who assumes jurisdiction pursuant to Section 27491.55 of the Government Code, shall be responsible for the disposition of the remains of that decedent. If the decedent is an indigent, the costs associated with disposition of the remains shall be borne by the county exercising jurisdiction.

(Amended by Stats. 1988, Ch. 1139, Sec. 2.)



7104.1

If, within 30 days after the coroner notifies or diligently attempts to notify the person responsible for the interment of a decedent’s remains which are in the possession of the coroner, the person fails, refuses, or neglects to inter the remains, the coroner may inter the remains. The coroner may recover any expenses of the interment from the responsible person.

(Amended by Stats. 2001, Ch. 436, Sec. 18. Effective January 1, 2002.)



7105

(a) If the person or persons listed in paragraphs (1), (3), (4), (5), and (6) of subdivision (a) of Section 7100 that would otherwise have the right to control the disposition and arrange for funeral goods and services fails to act, or fails to delegate his or her authority to act to some other person within seven days of the date when the right and duty devolves upon the person or persons, or in the case of a person listed in paragraph (2) of subdivision (a) of Section 7100, within 10 days of the date when the right and duty devolves upon the person, the right to control the disposition and arrange for funeral goods and services shall be relinquished and passed on to the person or persons of the next degree of kinship in accordance with subdivision (a) of Section 7100.

(b) If the person or persons listed in paragraphs (1), (3), (4), (5), and (6) of subdivision (a) of Section 7100 that would otherwise have the right to control the disposition and arrange for funeral goods and services cannot be found within seven days of the date when the right and duty devolves upon the person or persons, or in the case of a person listed in paragraph (2) of subdivision (a) of Section 7100, within 10 days of the date when the right and duty devolves upon the person, after reasonable inquiry, the right to control the disposition and arrange for funeral goods and services shall be relinquished and passed on to the person or persons of the next degree of kinship in accordance with subdivision (a) of Section 7100.

(c) If any persons listed in paragraphs (1), (3), (4), (5), and (6), of subdivision (a) of Section 7100 that would otherwise have equal rights to control the disposition and arrange for funeral goods and services fail to agree on disposition and funeral goods and services to be provided within seven days of the date on which the right and duty of disposition devolved upon the persons, a funeral establishment or a cemetery authority having possession of the remains, or any person who has equal right to control the disposition of the remains may file a petition in the superior court in the county in which the decedent resided at the time of his or her death, or in which the remains are located, naming as a party to the action those persons who would otherwise have equal rights to control the disposition and seeking an order of the court determining, as appropriate, who among those parties will have the control of disposition and to direct that person to make interment of the remains. The court, at the time of determining the person to whom the right of disposition will vest, shall, from the remaining parties to the action, establish an alternate order to whom the right to control disposition will pass if the person vested with the right to control disposition fails to act within seven days.

(d) If the person vested with the duty of interment has criminal charges pending against him or her for the unlawful killing of the decedent, in violation of Section 187 of, or subdivision (a) or (b) of Section 192 of, the Penal Code, the person or persons with the next highest priority prescribed by Section 7100 may petition a court of competent jurisdiction for an order for control of the disposition of the decedent’s remains. For this purpose, it shall be conclusively presumed that the petitioner is the person entitled to control the disposition of the remains if the petitioner is next in the order of priority specified in Section 7100.

(Amended by Stats. 2006, Ch. 96, Sec. 1. Effective January 1, 2007.)



7106

A cemetery authority may seek an order providing for the interment of the remains of one or more decedents. Where a proceeding is commenced involving the remains of more than one decedent the allegations of the petition shall separately state the facts as to each, and the court may make a separate order as to each.

(Enacted by Stats. 1939, Ch. 60.)



7107

Notice of the time and place of the hearing on the petition shall be given as the court may direct. Upon the hearing the court shall make its order providing for the interment of the remains in such manner, at such time, and at such place as the court may determine to be just and proper, and for the best interests of the public health.

(Enacted by Stats. 1939, Ch. 60.)



7108

If the coroner is directed to make such interment he shall make it in the manner provided by law for the interment of the indigent dead.

(Amended by Stats. 1939, Ch. 339.)



7109

The court shall allow costs and reasonable attorney’s fees to a prevailing plaintiff against all defendants, other than the coroner.

(Amended by Stats. 2001, Ch. 436, Sec. 19. Effective January 1, 2002.)



7110

Any person signing any authorization for the interment or cremation of any remains warrants the truthfulness of any fact set forth in the authorization, the identity of the person whose remains are sought to be interred or cremated, and his or her authority to order interment or cremation. He or she is personally liable for all damage occasioned by or resulting from breach of such warranty.

(Amended by Stats. 1993, Ch. 1232, Sec. 23. Effective January 1, 1994.)



7111

A cemetery authority or crematory may make an interment or cremation of any remains upon the receipt of a written authorization of a person representing himself or herself to be a person having the right to control the disposition of the remains pursuant to Section 7100.

A cemetery authority or crematory is not liable for cremating, making an interment, or for other disposition of remains permitted by law, pursuant to that authorization, unless it has actual notice that the representation is untrue.

(Amended by Stats. 2002, Ch. 819, Sec. 7. Effective January 1, 2003.)



7112

No action shall lie against any cemetery authority relating to the cremated remains of any person which have been left in its possession for a period of one year, unless a written contract has been entered into with the cemetery authority for their care or unless permanent interment has been made.

No licensed funeral director shall be liable in damages for the lawful disposition of any cremated human remains.

(Amended by Stats. 1993, Ch. 1232, Sec. 25. Effective January 1, 1994.)



7113

A cemetery authority or licensed funeral director or a licensed hospital or its authorized personnel may permit or assist, and a physician may perform, an autopsy of any remains in its or his custody if the decedent, prior to his death, authorizes an autopsy in his will or other written instrument, or upon the receipt of a written authorization, telegram, or a verbal authorization obtained by telephone and recorded on tape or other recording device, from a person representing himself to be any of the following:

(a) The surviving spouse; (b) a surviving child or parent; (c) a surviving brother or sister; (d) any other kin or person who has acquired the right to control the disposition of the remains; (e) a public administrator; (f) a coroner or any other duly authorized public officer. A cemetery authority or a licensed funeral director or a licensed hospital or its authorized personnel is not liable for permitting or assisting, and a physician is not liable for performing, an autopsy pursuant to such authorization unless he or it has actual notice that such representation is untrue at the time the autopsy is performed. If such authorization is contained in a will, the autopsy may be performed regardless of the validity of the will in other respects or of the fact that the will may not be offered for or admitted to probate until a later date.

This section shall not authorize the obtaining of a verbal authorization by telephone and recorded on tape or other recording device for an autopsy of a deceased person if it is made known to the physician who is to perform the autopsy that the deceased was, at the time of his death, a member of a religion, church, or denomination which relies solely upon prayer for the healing of disease.

(Amended by Stats. 1971, Ch. 99.)



7114

Any person who performs, permits or assists at, an autopsy on a dead body without having first obtained (a) the authorization of the deceased in writing, including, but not limited to, the last will of the deceased; or (b) the authorization in writing of the person designated by Section 7100 of this code as having the right to control the disposition of the remains of the deceased; or (c) in the case of a cemetery authority or a licensed funeral director or a licensed hospital or its agents or a physician, the written or verbal authorization described in Section 7113 or 7151.6 of this code, is guilty of a misdemeanor, except that this section shall not be applicable to the performance of an autopsy by the coroner or other officer authorized by law to perform autopsies.

(Amended by Stats. 1972, Ch. 1048.)



7116

Cremated remains may be scattered in areas where no local prohibition exists, provided that the cremated remains are not distinguishable to the public, are not in a container, and that the person who has control over disposition of the cremated remains has obtained written permission of the property owner or governing agency to scatter on the property. A state or local agency may adopt an ordinance, regulation, or policy, as appropriate, authorizing, consistent with this section, or specifically prohibiting, the scattering of cremated human remains on lands under the agency’s jurisdiction. The scattering of the cremated remains of more than one person in one location pursuant to this section shall not create a cemetery pursuant to Section 7003 or any other provision of law.

(Amended by Stats. 2001, Ch. 436, Sec. 20. Effective January 1, 2002.)



7117

(a)  Cremated remains may be taken by boat from any harbor in this state, or by air, and scattered at sea. Cremated remains shall be removed from their container before the remains are scattered at sea.

(b)  Any person who scatters at sea, either from a boat or from the air, any human cremated remains shall, file with the local registrar of births and deaths in the county nearest the point where the remains were scattered, a verified statement containing the name of the deceased person, the time and place of death, the place at which the cremated remains were scattered, and any other information that the local registrar of births and deaths may require. The first copy of the endorsed permit shall be filed with the local registrar of births and deaths within 10 days of disposition. The third copy shall be returned to the office of issuance.

(c)  For purposes of this section, the phrase “at sea” includes the inland navigable waters of this state, exclusive of lakes and streams, provided that no such scattering may take place within 500 yards of the shoreline. Nothing in this section shall be construed to allow the scattering of cremated human remains from a bridge or pier.

(d)  Notwithstanding any other provision of this code, the cremated remains of a deceased person may be scattered at sea as provided in this section and Section 103060.

(Amended by Stats. 1998, Ch. 614, Sec. 9. Effective January 1, 1999.)



7117.1

(a) Notwithstanding subdivision (a) of Section 7117, cremated remains may be transferred from a durable container into a scattering urn no more than seven days before scattering the cremated remains at sea from a boat. For purposes of this section, “scattering urn” means a closed container containing cremated remains that will dissolve and release its contents within four hours of being placed at sea.

(b) This section shall not be construed to allow the use of a scattering urn when the cremated remains are to be scattered by a plane over land or at sea.

(Added by Stats. 2012, Ch. 79, Sec. 1. Effective January 1, 2013.)






CHAPTER 3.55 - Organ and Tissue Donation Information and Procedures

7158

(a)  The Controller shall prepare, or cause to be prepared, an organ donor information brochure for insertion in all payroll warrants issued by the Controller for the March 1999 pay period, and for every March pay period thereafter, in recognition of National Organ and Tissue Awareness Week, which occurs in April of each year.

(b)  In lieu of developing an organ donor brochure pursuant to subdivision (a), the Controller may use a brochure developed by a regional organ donor organization. The Controller shall screen for appropriateness for wide distribution.

(Added by Stats. 1998, Ch. 457, Sec. 5. Effective January 1, 1999.)



7158.1

(a)  As a part of its ongoing audit and review process, the Licensing and Certification Division of the State Department of Health Services shall audit for the existence of organ and tissue procurement procedures for all inpatient hospital facilities. The audit shall include a determination of whether these procedures are in place in the facility, whether the procedures are operational and functioning, and whether the procedures are being used. The department shall not be required to audit for the effectiveness of the procedures. No additional audits shall be required for purposes of this section. Instead, the department shall add an organ and tissue audit element to its regular ongoing audits of inpatient facilities.

(b)  For purposes of this chapter, “organ and tissue procurement procedures” shall include protocols required to be developed pursuant to Section 7184. The audit criteria shall, at a minimum, include all of the following:

(1)  That the protocols have been developed.

(2)  That the protocols are operational.

(3)  That notification requirements to next of kin or other individuals as set forth in Section 7151 and to organ procurement organizations are within a timeframe that is consistent with the maintenance of the organs for the purpose of transplantation.

(c)  The absence of any of the required organ and tissue procurement procedures at any facility shall be noted by the division, and included in a written audit report or site review summary. In the event that an audit or facility review is conducted in conjunction with review by a national accreditation agency, and that agency prepares a report, the department shall request that the information required by this section with respect to organ and tissue procurement procedures be included in the report prepared by the national accreditation agency. In this event, the department shall not be required to prepare a separate report.

(Added by Stats. 1998, Ch. 457, Sec. 5. Effective January 1, 1999.)



7158.2

Every health care service plan contract that is issued, amended, delivered, or renewed on or after July 1, 1999, shall provide, upon enrollment and annually thereafter, a notice to subscribers in the evidence of coverage, health plan newsletter, or any direct plan communication to subscribers, information regarding organ donation options. This notice shall inform subscribers of the societal benefits of organ donations and the method whereby they may elect to be an organ or tissue donor.

(Added by Stats. 1998, Ch. 457, Sec. 5. Effective January 1, 1999.)



7158.3

(a) The following definitions shall apply for purposes of this section:

(1) “Cosmetic surgery” means surgery that is performed to alter or reshape normal structures of the body in order to improve appearance.

(2) “Donee” means a hospital, as defined in subdivision (f) of Section 7150.1, or an organ procurement organization, as defined in subdivision (j) of Section 7150.1, or a tissue bank licensed pursuant to Chapter 4.1 (commencing with Section 1635) of Division 2.

(3) “Reconstructive surgery” means surgery performed to correct or repair abnormal structures of the body caused by congenital defects, developmental abnormalities, trauma, infection, tumors, or disease to do either of the following:

(A) To improve function.

(B) To create a normal appearance, to the extent possible.

(b) For purposes of accepting anatomical gifts, as defined in subdivision (a) of Section 7150.1, a donee shall do all of the following:

(1) Revise existing informed consent forms and procedures to advise a donor or, if the donor is deceased, the donor’s representative, that tissue banks work with both nonprofit and for-profit tissue processors and distributors, that it is possible that donated skin may be used for cosmetic or reconstructive surgery purposes, and that donated tissue may be used for transplants outside of the United States.

(2) The revised consent form or procedure shall separately allow the donor or donor’s representative to withhold consent for any of the following:

(A) Donated skin to be used for cosmetic surgery purposes.

(B) Donated tissue to be used for applications outside of the United States.

(C) Donated tissue to be used by for-profit tissue processors and distributors.

(3) A donee shall be deemed to have complied with paragraph (2) by designating tissue that has been donated with specific restrictions on its use. Once the donee transfers the tissue to a separate entity, the donee’s responsibility for compliance with any restrictions on the tissue ceases.

(4) The donor may recover, in a civil action against any individual or entity that fails to comply with this subdivision, civil penalties to be assessed in an amount not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000), plus court costs, as determined by the court. A separate penalty shall be assessed for each individual or entity that fails to comply with this subdivision. Any civil penalty provided under this paragraph shall be in addition to any license revocation or suspension, if appropriate, authorized under subdivision (c).

(5) If the consent of the donor or donor’s representative is obtained in writing, the donee shall offer to provide the donor or donor’s representative with a copy of the completed consent form. If consent is obtained by telephone, the donee shall advise the donor or donor’s representative that the conversation will be audio recorded for verification and enforcement purposes, and shall offer to provide the donor or donor’s representative with a written copy of the recorded telephonic consent form.

(c) Violation of this section by a licensed health care provider constitutes unprofessional conduct.

(d) This section shall not apply to the removal of sperm or ova pursuant to Section 2260 of the Business and Professions Code.

(Amended by Stats. 2009, Ch. 88, Sec. 62. Effective January 1, 2010.)






CHAPTER 3.5 - Uniform Anatomical Gift Act

7150

This chapter shall be known, and may be cited, as the Uniform Anatomical Gift Act.

(Repealed and added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.10

(a) As used in this chapter, the following terms have the following meanings:

(1) “Adult” means an individual who is at least 18 years of age.

(2) “Agent” means an individual who meets either of the following criteria:

(A) He or she is authorized to make health care decisions on the principal’s behalf by a power of attorney for health care.

(B) He or she is expressly authorized to make an anatomical gift on the principal’s behalf by any other record signed by the principal.

(3) “Anatomical gift” means a donation of all or part of a human body to take effect after the donor’s death for the purpose of transplantation, therapy, research, or education.

(4) “Decedent” means a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant and, subject to restrictions imposed by law other than this chapter, a fetus.

(5) “Disinterested witness” means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to which an anatomical gift could pass under Section 7150.50.

(6) “Document of gift” means a donor card or other record used to make an anatomical gift. The term includes a statement recorded on the Donate Life California Organ and Tissue Donor Registry or other donor registry.

(6.5) “Domestic partner” means a person who is registered under Section 297 of the Family Code, or otherwise recognized under the law of any state as a domestic partner.

(7) “Donor” means an individual whose body or part is the subject of an anatomical gift.

(8) “Donor registry” means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts, including, but not limited to, the Donate Life California Organ and Tissue Donor Registry.

(9) “Driver’s license” means a license or permit issued by the Department of Motor Vehicles to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) “Eye bank” means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) “Guardian” means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12) “Hospital” means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(13) “Identification card” means an identification card issued by the Department of Motor Vehicles.

(14) “Know” means to have actual knowledge.

(15) “Minor” means an individual who is under 18 years of age.

(16) “Organ procurement organization” means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(17) “Parent” means a parent whose parental rights have not been terminated.

(18) “Part” means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) “Physician” means an individual authorized to practice medicine or osteopathy under the law of any state.

(21) “Procurement organization” means an eye bank, organ procurement organization, or tissue bank.

(22) “Prospective donor” means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(23) “Reasonably available” means able to be contacted by a procurement organization, without undue effort, and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) “Recipient” means an individual into whose body a decedent’s part has been, or is intended to be, transplanted.

(25) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) “Refusal” means a record created under Section 7150.30 that expressly states an intent to bar other persons from making an anatomical gift of an individual’s body or part.

(27) “Sign” means, to do either of the following with the present intent to authenticate or adopt a record:

(A) Execute or adopt a tangible symbol.

(B) Attach to or logically associate with the record an electronic symbol, sound, or process.

(28) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) “Technician” means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(30) “Tissue” means a portion of the human body other than an organ or an eye. The term does not include blood, unless a blood sample is needed for the purpose of research or education.

(31) “Tissue bank” means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32) “Transplant hospital” means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

(b) This chapter applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.15

Subject to Section 7150.35, an anatomical gift of a donor’s body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in Section 7150.20 by any of the following individuals:

(a) The donor, if the donor is an adult or if the donor is a minor and is either of the following:

(1) An emancipated minor.

(2) Between 15 and 18 years of age, only upon the written consent of a parent or guardian.

(b) An agent of the donor, provided that the power of attorney for health care or other record expressly permits the agent to make an anatomical gift.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.20

(a) A donor may make an anatomical gift through any of the following:

(1) By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor’s driver’s license or identification card and included on a donor database registry.

(2) Directly through the Donate Life California Organ and Tissue Donor Registry Internet Web site.

(3) In a will.

(4) During a terminal illness or injury of the donor, by any form of communication that clearly expresses the donor’s wish, addressed to at least two adults, at least one of whom is a disinterested witness. The witnesses shall memorialize this communication in a writing and sign and date the writing.

(5) As provided in subdivision (b).

(b) A donor or other person authorized to make an anatomical gift under Section 7150.15 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol, indicating that the donor has made an anatomical gift, be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and shall comply with all of the following:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person.

(2) State that it has been signed and witnessed as provided in paragraph (1).

(c) Revocation, suspension, expiration, or cancellation of a driver’s license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor’s death whether or not the will is probated. Invalidation of the will after the donor’s death does not invalidate the gift.

(e) Notwithstanding subdivision (i) of Section 7150.65, a document of gift may designate a particular physician to carry out the recovery procedures. In the absence of this designation, or if the designee is not reasonably available or is deemed by the organ procurement organization not to be qualified to perform the required procedure, the organ procurement organization may authorize another physician or technician to carry out the recovery.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.25

(a) Subject to Section 7150.35, a donor or other person authorized to make an anatomical gift under Section 7150.15 may amend or revoke an anatomical gift by either of the following:

(1) A record signed by any of the following and recorded in a donor registry database:

(A) The donor.

(B) The other person.

(C) Subject to subdivision (b), another individual acting at the direction of the donor or of the other person, if the donor or other person is physically unable to sign.

(2) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subparagraph (C) of paragraph (1) of subdivision (a) shall comply with all of the following:

(1) It shall be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person.

(2) It shall state that it has been signed and witnessed as provided in paragraph (1).

(c) Subject to Section 7150.35, a donor or other person authorized to make an anatomical gift under Section 7150.15 may revoke an anatomical gift by the destruction of the document of gift or cancellation of the document of gift on a donor database registry, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness. The witnesses shall memorialize this communication in a writing and sign and date the writing.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subdivision (a).

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.30

(a) An individual may refuse to make an anatomical gift of the individual’s body or part by any of the following:

(1) A record signed by either of the following:

(A) The individual.

(B) Subject to subdivision (b), another individual acting at the direction of the individual if the individual is physically unable to sign.

(2) The individual’s will, whether or not the will is admitted to probate or invalidated after the individual’s death.

(3) Any form of communication made by the individual during the individual’s terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness. The witnesses shall memorialize this communication in a writing and sign and date the writing.

(b) A record signed pursuant to subparagraph (B) of paragraph (1) of subdivision (a) shall comply with both of the following:

(1) It shall be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual.

(2) It shall state that it has been signed and witnessed as provided in paragraph (1).

(c) An individual who has made a refusal may amend or revoke the refusal by any of the following:

(1) In the manner provided in subdivision (a) for making a refusal.

(2) By subsequently making an anatomical gift pursuant to Section 7150.20 that is inconsistent with the refusal.

(3) By destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in subdivision (h) of Section 7150.35, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual’s unrevoked refusal to make an anatomical gift of the individual’s body or part bars all other persons from making an anatomical gift of the individual’s body or part.

(e) Notwithstanding any provision to the contrary, including, but not limited to, Section 7150.40, only an individual shall make an anatomical gift of all or part of that individual’s body or pacemaker, if it is made known that the individual, at the time of death, was a member of a religion, church, sect, or denomination that relies solely upon prayer for healing of disease or that has religious tenets that would be violated by the disposition of the human body or parts or pacemakers for the purposes of transplantation, therapy, research, or education.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.35

(a) Except as otherwise provided in subdivision (g) and subject to subdivision (f), in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor’s body or part if the donor made an anatomical gift of the donor’s body or part under Section 7150.20 or an amendment to an anatomical gift of the donor’s body or part under Section 7150.25.

(b) A donor’s revocation of an anatomical gift of the donor’s body or part under Section 7150.25 is not a refusal and does not bar another person specified in Section 7150.15 or 7150.40 from making an anatomical gift of the donor’s body or part under Section 7150.20 or 7150.45.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor’s body or part under Section 7150.20 or an amendment to an anatomical gift of the donor’s body or part under Section 7150.25, another person may not make, amend, or revoke the gift of the donor’s body or part under Section 7150.45.

(d) A revocation of an anatomical gift of a donor’s body or part under Section 7150.25 by a person other than the donor does not bar another person from making an anatomical gift of the body or part under Section 7150.20 or 7150.45.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Section 7150.15, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Section 7150.15, an anatomical gift of a part for one or more of the purposes set forth in Section 7150.15 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under Section 7150.20 or 7150.45.

(g) Notwithstanding subdivision (a), an individual who is between 15 and 18 years of age may make an anatomical gift for any purpose authorized in this chapter, may limit an anatomical gift to one or more of those purposes, may refuse to make an anatomical gift, or may amend or revoke an anatomical gift, only upon the written consent of the parent or guardian. If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor’s body or part.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.40

(a) Subject to subdivisions (b) and (c), and unless barred by Section 7150.30 or 7150.35, an anatomical gift of a decedent’s body or part for the purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the following order of priority:

(1) An agent of the decedent at the time of death who could have made an anatomical gift under subdivision (b) of Section 7150.15 immediately before the decedent’s death.

(2) The spouse or domestic partner of the decedent.

(3) Adult children of the decedent.

(4) Parents of the decedent.

(5) Adult siblings of the decedent.

(6) Adult grandchildren of the decedent.

(7) Grandparents of the decedent.

(8) An adult who exhibited special care and concern for the decedent during the decedent’s lifetime.

(9) The persons who were acting as the guardians or conservators of the person of the decedent at the time of death.

(10) (A) Any other person having the authority to dispose of the decedent’s body, including, but not limited to, a coroner, medical examiner, or hospital administrator, provided that reasonable effort has been made to locate and inform persons listed in paragraphs (1) to (9), inclusive, of their option to make, or object to making, an anatomical gift.

(B) Except in the case where the useful life of the part does not permit, a reasonable effort shall be deemed to have been made when a search for the persons has been underway for at least 12 hours. The search shall include a check of local police missing persons records, examination of personal effects, and the questioning of any persons visiting the decedent before his or her death or in the hospital, accompanying the decedent’s body, or reporting the death, in order to obtain information that might lead to the location of any persons listed.

(b) If there is more than one member of a class listed in paragraph (1), (3), (4), (5), (6), (7), or (9) of subdivision (a) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under Section 7150.50 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person shall not make an anatomical gift if, at the time of the decedent’s death, a person in a prior class under subdivision (a) is reasonably available to make, or to object to the making of, an anatomical gift.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.45

(a) A person authorized to make an anatomical gift under Section 7150.40 may make an anatomical gift by a document of gift signed by the person making the gift or by that person’s oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subdivision (c), an anatomical gift by a person authorized under Section 7150.40 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under Section 7150.40 may be amended or revoked as follows:

(1) Amended only if a majority of the reasonably available members agree to the amending of the gift.

(2) Revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subdivision (b) is effective only if, before an incision has been made to remove a part from the donor’s body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.50

(a) An anatomical gift may be made to any of the following persons named in the document of gift:

(1) A hospital, accredited medical school, dental school, college, university, or organ procurement organization, for research or education.

(2) Subject to subdivision (b), an individual designated by the person making the anatomical gift if the individual is the recipient of the part.

(3) An eye bank, or tissue bank.

(b) If an anatomical gift to an individual under paragraph (2) of subdivision (a) cannot be transplanted into the individual, the part passes in accordance with subdivision (g) in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts, or of all parts, is made in a document of gift that does not name a person described in subdivision (a) but identifies the purpose for which an anatomical gift may be used, all of the following rules shall apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subdivision (c), if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift shall be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subdivision (a) and does not identify the purpose of the gift, the gift shall be used only for transplantation or therapy, and the gift passes in accordance with subdivision (g).

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as “donor,” “organ donor,” or “body donor,” or by a symbol or statement of similar import, the gift may be used for transplantation, therapy, research, or education, and the gift passes in accordance with subdivision (g).

(g) For purposes of subdivisions (b), (e), and (f) all of the following rules shall apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under paragraph (2) of subdivision (a), passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subdivisions (a) to (h), inclusive, or the decedent’s body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person shall not accept an anatomical gift if the person knows that the gift was not effectively made under Section 7150.20 or 7150.45 or if the person knows that the decedent made a refusal under Section 7150.30 that was not revoked. For purposes of this subdivision, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in paragraph (2) of subdivision (a), nothing in this chapter affects the allocation of organs for transplantation or therapy.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.55

(a) All of the following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual.

(2) If no other source of the information is immediately available, a hospital, as soon as practical after the individual’s arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by paragraph (1) of subdivision (a) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section, but may be subject to administrative sanctions.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.60

(a) A document of gift need not be delivered during the donor’s lifetime to be effective.

(b) Upon or after an individual’s death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under Section 7150.50.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.65

(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the Donate Life California Organ and Tissue Donor Registry and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization shall be allowed reasonable access to information in the records of the Donate Life California Organ and Tissue Donor Registry to ascertain whether an individual who is at or near death is a donor. Personally identifiable information on a donor registry about a donor shall not be used or disclosed without the express consent of the donor or the person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift. A procurement organization shall not sell the information obtained from the donor registry. A procurement organization shall also comply with all state and federal laws with respect to the protection of a donor’s or prospective donor’s personally identifiable information.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless prohibited by law other than this chapter, at any time after a donor’s death, the person to which a part passes under Section 7150.50 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(e) Unless prohibited by law other than this chapter, an examination under subdivision (c) or (d) may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital under subdivision (a), a procurement organization shall make a reasonable search for any person listed in Section 7150.40 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to subdivision (i) of Section 7150.50, and Section 7151.20, the rights of the person to which a part passes under Section 7150.50 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this chapter, a person that accepts an anatomical gift of an entire body may allow embalming, burial, or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under Section 7150.50, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Except as provided in subdivision (e) of Section 7150.20, neither the physician who attends the decedent at death nor the physician who determines the time of the decedent’s death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.70

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.75

(a) Except as otherwise provided in subdivision (b), a person that, for valuable consideration, knowingly purchases or sells a part for transplantation or therapy, if removal of a part from an individual is intended to occur after the individual’s death, is guilty of a felony and is subject to a fine not exceeding fifty thousand dollars ($50,000), or imprisonment not exceeding five years, or both the fine and imprisonment.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.80

(a) A person that acts in accordance with this chapter or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action or criminal prosecution.

(b) Neither the person making an anatomical gift nor the donor’s estate is liable for any injury or damage that results from the making or use of the gift.

(c) In determining whether an anatomical gift has been made, amended, or revoked under this chapter, a person may rely upon representations of an individual listed in paragraphs (2) to (8), inclusive, of subdivision (a) of Section 7150.40 relating to the individual’s relationship to the donor or prospective donor, unless the person knows that the representation is untrue.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.85

(a) A document of gift is valid if executed in accordance with any of the following:

(1) This chapter.

(2) The laws of the state or country where it was executed.

(3) The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed, or that it was revoked.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7150.90

(a) The California organ procurement organizations designated pursuant to Section 273 and following of Title 42 of the United States Code, are hereby authorized to establish a not-for-profit entity that shall be designated the California Organ and Tissue Donor Registrar, which shall establish and maintain the California Organ and Tissue Donor Registry, to be known as the Donate Life California Organ and Tissue Donor Registry. The registry shall contain information regarding persons who have identified themselves as organ and tissue donors upon their death. The registrar shall be responsible for developing methods to increase the number of donors who enroll in the registry.

(b) The registrar shall make available to the federally designated organ procurement organizations (OPOs) in California and the state licensed tissue and eye banks information contained in the registry regarding potential donors on a 24-hour-a-day, seven-day-a-week basis. This information shall be used to expedite a match between identified organ and tissue donors and potential recipients.

(c) The registrar may receive voluntary contributions to support the registry and its activities.

(d) The registrar shall submit an annual written report to the State Public Health Officer and the Legislature that includes all of the following:

(1) The number of donors on the registry.

(2) The changes in the number of donors on the registry.

(3) The nonidentifiable information, as specified in subparagraph (C) of paragraph (9) of subdivision (b) of Section 12811 of the Vehicle Code, of donors as may be determined by information provided on the donor registry forms pursuant to Sections 12811 and 13005 of the Vehicle Code.

(4) The nonidentifiable information, as specified in subparagraph (C) of paragraph (9) of subdivision (b) of Section 12811 of the Vehicle Code, of donors as may be determined by information transmitted to the registry pursuant to Section 1798.90.1 of the Civil Code to identify an individual as a registered organ donor.

(Amended by Stats. 2014, Ch. 569, Sec. 2. Effective January 1, 2015.)



7151.10

(a) As used in this section the following terms have the following meanings:

(1) “Advance health care directive” means a power of attorney for health care or a record signed by a prospective donor containing the prospective donor’s direction concerning a health care decision for the prospective donor.

(2) “Declaration” means a record signed by a prospective donor specifying the circumstances under which a life-support system may be withheld or withdrawn from the prospective donor.

(3) “Health care decision” means any decision made regarding the health care of the prospective donor.

(b) If a prospective donor has a declaration or advance health care directive and the terms of the declaration or directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the prospective donor’s attending physician and prospective donor shall confer to resolve the conflict. If the prospective donor is incapable of resolving the conflict, an agent acting under the prospective donor’s declaration or directive, or, if none, or the agent is not reasonably available, another person authorized by law other than this chapter to make health care decisions on behalf of the prospective donor, shall act for the donor to resolve the conflict. The conflict shall be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under Section 7150.40. Before resolution of the conflict, measures necessary to ensure the medical suitability of the part shall not be withheld or withdrawn from the prospective donor if withholding or withdrawing the measures is not contraindicated by appropriate end-of-life care.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7151.15

(a) A county coroner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

(b) If a county coroner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the coroner and a post mortem examination or investigation is going to be performed, unless the coroner denies recovery in accordance with Section 7151.20, the coroner or designee shall conduct a post mortem examination or investigation of the body or the part in a manner and within a period compatible with its preservation for the purposes of the gift.

(c) A part shall not be removed from the body of a decedent under the jurisdiction of a coroner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the coroner shall not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subdivision does not preclude a coroner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner.

(d) Notwithstanding any other law, when an anatomical gift might be available or has been made by a person whose death is imminent due to the lawful withdrawal of medical treatment and if that person’s body, post mortem, will be subject to the coroner’s jurisdiction pursuant to Section 27491 of the Government Code, a procurement organization may notify a coroner of the anatomical gift, and a coroner shall accept the notification, whenever that notification will facilitate the coroner’s ability to conduct a postmortem examination or investigation of the body or the part in a manner and within a period compatible with its preservation for the purposes of the gift.

(Amended by Stats. 2013, Ch. 341, Sec. 2. Effective January 1, 2014.)



7151.20

(a) On request from a qualified procurement organization, the county coroner may permit the removal of organs that constitute an anatomical gift from a decedent who died under circumstances requiring an inquest by the coroner.

(b) If no autopsy is required, the organs to be removed may be released to the qualified procurement organization.

(c) If an autopsy is required and the county coroner determines that the removal of the organs will not interfere with the subsequent course of an investigation or autopsy, the organs may be released for removal. The autopsy shall be performed following the removal of the organs.

(d) If a county coroner is considering withholding one or more organs of a potential donor for any reason, the county coroner, or his or her designee, upon request from a qualified organ procurement organization, shall be present during the procedure to remove the organs. The county coroner, or his or her designee, may request a biopsy of those organs or deny removal of the organs if necessary. If the county coroner, or his or her designee, denies removal of the organs, the county coroner may do any of the following:

(1) In the investigative report, explain in writing the reasons for the denial.

(2) Provide the explanation to the qualified organ procurement organization.

(e) If the county coroner, or his or her designee, is present during the removal of the organs, the qualified procurement organization requesting the removal of the organ shall reimburse the county of the coroner, or his or her designee, for the actual costs incurred in performing the duty specified in subdivision (d), if reimbursement is requested by the county coroner. The payment shall be applied to the additional costs incurred by the county coroner’s office in performing the duty specified in subdivision (d).

(f) The health care professional removing organs from a decedent who died under circumstances requiring an inquest shall file with the county coroner a report detailing the condition of the organs removed and their relationship, if any, to the cause of death.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7151.25

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7151.30

This act modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001 et seq.), but does not modify, limit or supersede Section 101(a) of that act (15 U.S.C. Sec. 7001), or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Sec. 7003(b)).

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7151.35

(a) No hospital, physician and surgeon, procurement organization, or other person shall determine the ultimate recipient of an anatomical gift based upon a potential recipient’s physical or mental disability, except to the extent that the physical or mental disability has been found by a physician and surgeon, following a case-by-case evaluation of the potential recipient, to be medically significant to the provision of the anatomical gift.

(b) Subdivision (a) shall apply to each part of the organ transplant process. The organ transplant process includes, but is not limited to, all of the following:

(1) The referral from a primary care provider to a specialist.

(2) The referral from a specialist to a transplant center.

(3) The evaluation of the patient for the transplant by the transplant center.

(4) The consideration of the patient for placement on the official waiting list.

(c) A person with a physical or mental disability shall not be required to demonstrate postoperative independent living abilities in order to have access to a transplant if there is evidence that the person will have sufficient, compensatory support and assistance.

(d) The court shall accord priority on its calendar and handle expeditiously any action brought to seek any remedy authorized by law for purposes of enforcing compliance with this section.

(e) This section shall not be deemed to require referrals or recommendations for, or the performance of, medically inappropriate organ transplants.

(f) As used in this section “disabilities” has the same meaning as used in the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq., P.L. 101-336).

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)



7151.40

(a) If there has been an anatomical gift, a technician may remove any donated parts and an enucleator may remove any donated eyes or parts of eyes, after determination of death by a physician and surgeon.

(b) Following the final disposition of the remains of the donor, upon request of a person specified in Section 7100, the donee shall return the cremated remains of the donor at no cost to the person specified in Section 7100, unless the donor has previously designated otherwise in the document of gift. A person who knowingly returns the cremated remains of a person other than the donor to a person specified in Section 7100 shall be punished by imprisonment in the county jail for not more than one year.

(c) Residual anatomical materials and human remains donated to hospitals, organ procurement organizations, accredited medical schools, dental schools, colleges, or universities for educational, research, transplantation, or therapeutic use that are no longer useful or needed for those purposes, may be disposed of by those entities through cremation, in the same manner as medical waste, and without additional burial permit requirements if the donor has specifically waived subdivision (b) of Section 7151.40.

(Added by Stats. 2007, Ch. 629, Sec. 2. Effective January 1, 2008.)






CHAPTER 3.56 - Altruistic Living Donor Registry Act

7152

This chapter shall be known, and may be cited, as the Altruistic Living Donor Registry Act of 2010.

(Added by Stats. 2010, Ch. 217, Sec. 1. Effective January 1, 2011.)



7152.1

(a) The Legislature finds and declares all of the following:

(1) More than 20,000 Californians are currently waiting for a lifesaving organ transplant, and over 17,000 of those individuals are waiting for a kidney transplant. Based on the current trend in organ donations, one in three of those waiting for a transplant will die. In 2009, 5,874 Americans died while waiting for a transplant.

(2) On a national level, the number of organ donors increased by 3 percent from the years 2008 to 2009, while the number of organ donors in California decreased by 2 percent during this same time period. In 2009, there were only 798 cadaveric donors and 734 living donors in California.

(3) A decrease in organ donors results in longer stays on the national organ transplant waiting list and, consequently, more deaths among those patients who are waiting.

(4) The national organ transplant waiting list, which is maintained by the United Network for Organ Sharing, is growing at the rate of approximately 40,000 persons per year. A name is added to this national database every 13 minutes.

(5) Since 2005, more than six million Californians have registered to donate their organs and tissue upon death.

(6) However, no registry exists in California for those individuals who wish to be an altruistic living organ donor.

(b) The use of anatomical gifts, and the donation of organs for the purpose of transplantation, are of great value to the citizens of California and may save or prolong the life, or improve the health of, extremely ill and dying individuals.

(c) It is the intent of the Legislature to increase the number of individuals who identify themselves as potential organ donors. It is further the intent of the Legislature to establish a statewide Altruistic Living Donor Registry to expedite the match between organ donors and recipients and to encourage charitable contributions to support the registry.

(Added by Stats. 2010, Ch. 217, Sec. 1. Effective January 1, 2011.)



7152.2

(a) The California organ procurement organizations designated pursuant to Section 273 and following of Title 42 of the United States Code, are hereby authorized to establish a not-for-profit entity that shall be designated the Altruistic Living Donor Registrar, which shall establish and maintain the Altruistic Living Donor Registry. The registry shall contain information regarding persons who have identified themselves as altruistic living kidney donors. The donor registry shall be designed to promote and assist live kidney donations, including donor chains, paired exchanges, and nondirected donations. The registrar shall be responsible for developing methods to increase the number of donors who enroll in the registry.

(b) The registrar shall make available to the federally designated organ procurement organizations (OPOs) and transplant centers in California information contained in the registry regarding potential altruistic living donors. This information shall be used to expedite a match between identified organ donors and potential recipients.

(c) The registrar may receive voluntary contributions to support the registry and its activities.

(d) The registrar shall collect and make all of the following information relating to altruistic kidney donations available to the public:

(1) The number of donors on the registry.

(2) The changes in the number of donors on the registry.

(3) The general characteristics of donors.

(e) The registrar may also authorize the registry to include persons who identify themselves as altruistic living donors of organs and tissue other than kidneys to be added to the registry, upon a finding by the Federal Centers for Medicare and Medicaid Services and the United Network for Organ Sharing that the donation is generally regarded as safe and without a significant risk of complications, and would not adversely affect the health of the donor. Upon a finding pursuant to this subdivision, the registrar shall notify the appropriate policy committees of the Legislature.

(Added by Stats. 2010, Ch. 217, Sec. 1. Effective January 1, 2011.)






CHAPTER 3.6 - Organ Transplants

7160

(a)  The State Department of Health Services shall consult with the Legislature on or before December 31, 1991, to evaluate and make recommendations to improve the effectiveness of organ transplantation for the general public and in minority communities and low-income communities in California.

Data to be considered may include, but not be limited to:

(1)  The number of persons waiting for organ transplants.

(2)  The number of available organ donors.

(3)  The number of hospitals performing transplants and type of transplants.

(4)  The percentage of medically insured transplant recipients.

(5)  The percentage of Medi-Cal funded transplant recipients.

(6)  The waiting time for transplantation.

(7)  Factors used to determine eligibility for organ transplantation.

(8)  Referral rates of patients to transplant centers.

(9)  The number of persons accepted by transplant centers.

(10)  The cost of recovery, processing, and distribution of the donated organs.

(11)  The cost of transplantation operations.

(12)  The financial impact of an organ donation upon the donor and the donor’s family.

(13)  Survival rates of patients receiving organ transplants.

(14)  Hospital compliance with Section 7184.

(b)  In compiling data, the department may utilize various sources, including, but not limited to, the local organ procurement organizations, the United Network for Organ Sharing, and the Association of Organ Procurement Organizations.

(Added by Stats. 1990, Ch. 1507, Sec. 2.)






CHAPTER 3.7 - Death

ARTICLE 1 - Uniform Determination of Death Act

7180

(a)  An individual who has sustained either (1) irreversible cessation of circulatory and respiratory functions, or (2) irreversible cessation of all functions of the entire brain, including the brain stem, is dead. A determination of death must be made in accordance with accepted medical standards.

(b)  This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.

(c)  This article may be cited as the Uniform Determination of Death Act.

(Repealed and added by Stats. 1982, Ch. 810, Sec. 2.)






ARTICLE 2 - Confirmation of Death

7181

When an individual is pronounced dead by determining that the individual has sustained an irreversible cessation of all functions of the entire brain, including the brain stem, there shall be independent confirmation by another physician.

(Repealed and added by Stats. 1982, Ch. 810, Sec. 2.)



7182

When a part of the donor is used for direct transplantation pursuant to the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150)) and the death of the donor is determined by determining that the individual has suffered an irreversible cessation of all functions of the entire brain, including the brain stem, there shall be an independent confirmation of the death by another physician. Neither the physician making the determination of death under Section 7155.5 nor the physician making the independent confirmation shall participate in the procedures for removing or transplanting a part.

(Repealed and added by Stats. 1982, Ch. 810, Sec. 2.)



7183

Complete patient medical records required of a health facility pursuant to regulations adopted by the department in accordance with Section 1275 shall be kept, maintained, and preserved with respect to the requirements of this chapter when an individual is pronounced dead by determining that the individual has sustained an irreversible cessation of all functions of the entire brain, including the brain stem.

(Added by Stats. 1982, Ch. 810, Sec. 2.)



7184

(a)  Each general acute care hospital shall develop a protocol for identifying potential organ and tissue donors. The protocol shall require that any deceased individual’s next of kin or other individual, as set forth in Section 7151, at or near the time of notification of death be asked whether the deceased was an organ donor or if the family is a donor family. If not, the family shall be informed of the option to donate organs and tissues pursuant to Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7. With the approval of the designated next of kin or other individual, as set forth in Section 7151, the hospital shall then notify an organ and tissue procurement organization and cooperate in the procurement of the anatomical gift or gifts. The protocol shall encourage reasonable discretion and sensitivity to the family circumstances in all discussions regarding donations of tissue or organs. The protocol may take into account the deceased individual’s religious beliefs or obvious nonsuitability for organ and tissue donation. In the event an organ and tissue procurement organization does not exist in a region, the hospital shall contact an organ or a tissue procurement organization, as appropriate. Laws pertaining to notification of the coroner shall be complied with in all cases of reportable deaths.

(b)  A general acute care hospital shall comply with subdivision (a) or (c) as a condition of participation in the Medi-Cal program contained in Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(c)  Notwithstanding subdivision (a), the protocol may alternately provide for the hospital to contact an organ and tissue procurement organization at the time a potential organ and tissue donor is identified, and for the trained personnel of the organ and tissue procurement organization to make the inquiries described in subdivision (a) of the deceased individual’s next of kin or other individual as set forth in Section 7151.

(Amended by Stats. 1992, Ch. 583, Sec. 4. Effective January 1, 1993.)



7184.5

(a)  In conjunction with entering into any agreement with any coroner or medical examiner for release and removal of organs from bodies within that official’s custody and to further the purposes of Section 27491.45 of the Government Code, a procurement organization shall develop a protocol for organ recovery, as appropriate, that provides sufficient information on the medical and injury status of the deceased to permit release and removal of organs without undue prejudice to that official’s investigation of, or inquiry into, the cause of death.

(b)  The protocol described in subdivision (a) shall be subject to approval by the coroner or medical examiner before release or removal of organs and shall provide for the following:

(1)  Relevant information on the deceased to be given to the coroner or deputy coroner at the time of the initial request for permission to recover internal organs, including, but not limited to:

(A)  Information identifying the deceased.

(B)  Date and time of pronouncement of brain death.

(C)  Name of procurement organizations and coordinator.

(D)  Organs requested.

(E)  Organ donor number and hospital.

(F)  Apparent cause and manner of death.

(G)  A brief description of alleged circumstances surrounding the death to the extent they are known at the time.

(H)  The law enforcement agency and the name of the investigating officer handling the case.

(2)  The following information, to be recorded by the organ procurement coordinator at the time of requesting permission for organ removal:

(A)  The name of the deputy coroner contacted.

(B)  The name of the pathologist contacted by the deputy coroner.

(C)  Whether permission for removal was obtained at the time, including the date and time if permission was obtained.

(D)  The coroner’s case number assigned by the deputy coroner.

(E)  If the request for organ removal is refused, the reason given for the refusal.

(3)  A checklist to be completed prior to recovery of any organ by the procurement organization coordinator with the assistance, if necessary, of a physician attending the deceased, that includes, at a minimum, all of the following:

(A)  medical record review to insure documentation of external injuries, fractures, and internal injuries.

(B)  In cases of suspected child abuse, whether:

(i)  A child abuse consult was obtained.

(ii)  A computerized axial tomographic scan or magnetic resonance image of the head was obtained.

(iii)  A radiological skeletal survey was done.

(iv)  The presence or absence of visible injury to the back of the scalp, ears, nose, and mouth, or retinal hemorrhage has been documented.

(v)  A coagulation screen report was in the deceased’s records.

(C)  A photographic record of visible external injuries.

(D)  Admitting blood sample, if available, and the date and time the sample was drawn.

(4)  A checklist of items to be provided to the coroner’s office when the deceased’s body is released after completion of organ recovery, including, but not limited to, all of the following:

(A)  A copy of the deceased’s medical records.

(B)  Film documenting abnormal findings, if used.

(C)  The information recorded pursuant to the requirements of this subdivision.

(D)  A sample of the deceased’s blood, if taken on admission.

(5)  A form, completed by the physician and surgeon, technician, or team performing the organ recovery procedure and signed by the physician and surgeon, that describes in sufficient detail all of the following:

(A)  Tests used to determine the suitability for transplantation of all organs recovered.

(B)  Documentation of injuries and other abnormalities, if any, noted or occurring during the organ recovery procedure.

(C)  The date and time organ recovery was started.

(D)  Any other information on the state of the deceased’s body or organs that the physician and surgeon, technician, or team believes may assist the coroner in his or her investigation or inquiry.

(c)  The requirements of subdivision (a) shall not apply in any county that does not have a Level II trauma facility, as defined in Section 1798.160 and the regulations adopted pursuant thereto.

(d)  Notwithstanding any other provision of law, a health care provider may release the information described in this section to the procurement organization, the coroner, or the medical examiner.

(e)  For purposes of this section, “organ” or “organs” means internal whole organs, including, but not limited to, the heart, kidneys, the liver, and lungs, but does not include eyes, skin, or other similar tissue.

(Added by Stats. 1996, Ch. 827, Sec. 3. Effective January 1, 1997.)









CHAPTER 4 - Disposal of Unclaimed Dead

7200

Every head of a public institution, city or county undertaker, or state, county, or city officer having charge or control of remains to be interred at public expense shall use due diligence to notify the relatives of the decedent. In the absence of any known relative of the decedent desiring to direct the disposition of the remains in a manner other than provided in this chapter, and upon written request of the state department that these notices are required for a definite period specified in the request, that officer shall notify the state department immediately after the lapse of twenty-four hours after death, stating, whenever possible, the name, age, sex, and cause of death of the decedent.

(Amended by Stats. 2001, Ch. 436, Sec. 21. Effective January 1, 2002.)



7201

The person in charge of a public institution in which the decedent was an inmate shall transmit upon request, to the state department or to any person designated by it, a brief medical history of the unclaimed dead for purpose of identification and permanent record, which records shall be open to inspection by any State or county official or prosecuting attorney.

(Enacted by Stats. 1939, Ch. 60.)



7202

The unclaimed dead retained by the State department for scientific or educational purposes shall be embalmed and disposed of in accordance with the instructions of the State department. Such unclaimed dead shall be held for a period of thirty days by those to whom they may have been assigned for scientific or educational purposes, subject to claim and identification by any authenticated relative of the decedent for purpose of interment or other disposition in accordance with the directions of such relative.

(Enacted by Stats. 1939, Ch. 60.)



7203

The bodies of the unclaimed dead retained by the State department shall be used solely for the purpose of instruction and study in the promotion of medical, chiropractic, and embalming education and science within the State.

(Enacted by Stats. 1939, Ch. 60.)



7204

All persons receiving unclaimed dead for educational purposes shall bear all reasonable expense incurred in the preservation and transportation of the dead and shall keep a permanent record of bodies received, giving the identification number, the name, age, sex, nationality, and race, if possible, together with the place of last residence of the decedent and the source and disposition, with dates, of the body.

(Enacted by Stats. 1939, Ch. 60.)



7205

It is unlawful for any person, unless specifically authorized by law, to hold a post mortem examination of any unclaimed dead without the express permission of the State department.

(Enacted by Stats. 1939, Ch. 60.)



7206

Any person authorized by law to perform post mortem examinations shall permit, with the consent of relatives, or in the absence of such relatives, with the consent of the State department, any representative of the anatomical or pathological departments of an incorporated medical, chiropractic, or osteopathic school or college to obtain at the time of the necropsy, such material in a recent state as may be needed for scientific purposes, if the material is not required for the legal purposes of the State.

(Enacted by Stats. 1939, Ch. 60.)



7207

Whenever, through the failure of any person to notify the State department, or promptly to deliver the body of a deceased indigent as required by the State department, such body becomes unfit for scientific or educational purposes, the State department shall so certify and the remains shall be interred at the expense of those guilty of such noncompliance.

(Enacted by Stats. 1939, Ch. 60.)



7208

Every person who unlawfully disposes, uses, or sells the body of an unclaimed dead person, or who violates any provision of this chapter is guilty of a misdemeanor.

(Enacted by Stats. 1939, Ch. 60.)






CHAPTER 5 - Embalming and Transportation

ARTICLE 1 - Embalming

7300

No person shall embalm the body of any person who has died from an unknown cause, except with the permission of the coroner.

(Amended by Stats. 1951, Ch. 560.)



7301

No embalmer shall embalm a dead human body when he has information reasonably indicating crime in connection with the death until permission of the coroner has been obtained.

(Amended by Stats. 1977, Ch. 1257.)



7302

Every funeral director and embalmer shall immediately report to the local health officer every contagious case on which the funeral director or embalmer may be called.

(Enacted by Stats. 1939, Ch. 60.)



7303

No embalmer shall embalm a dead human body when he has information reasonably indicating the death has occurred while the deceased was driving or riding in a motor vehicle, or as a result of the deceased being struck by a motor vehicle, until permission of the coroner, his appointed deputy coroner, or a judge in the county, if there is no coroner, has been obtained.

(Added by Stats. 1970, Ch. 1355.)



7304

No embalmer shall embalm a dead body without obtaining written or oral permission of a person who has the right to control the disposition of the remains pursuant to Section 7100, except that prior authorization is not required if embalming is necessary in order to comply with applicable laws or regulations, or is necessary to avoid irreparable deterioration of the dead body, in which case, a good faith effort shall be made to obtain permission.

(Added by Stats. 1978, Ch. 530.)






ARTICLE 2 - Transportation

7355

(a)  Except as provided in subdivision (b), the bodies of persons who have died from any cause shall not be received for transportation by a common carrier unless the body has been embalmed and prepared by a licensed embalmer and placed in a sound casket and enclosed in a transportation case.

(b)  A dead body, which cannot be embalmed or is in a state of decomposition, shall be received for transportation by a common carrier if the body is placed in an airtight metal casket enclosed in a strong transportation case or in a sound casket enclosed in an airtight metal or metal-lined transportation case.

(Amended by Stats. 1973, Ch. 574.)












PART 2 - DISINTERMENT AND REMOVAL

CHAPTER 1 - General Provisions

ARTICLE 1 - Permits

7500

No remains of any deceased person shall be removed from any cemetery, except upon written order of the health department having jurisdiction, or of the superior court of the county in which such cemetery is situated. A duplicate copy of the order shall be maintained as a part of the records of the cemetery. Any person who removes any remains from any cemetery shall keep and maintain a true and correct record showing:

(a)  The date such remains were removed.

(b)  The name and age of the person removed, when these particulars can be conveniently obtained and the place to which the remains were removed.

(c)  The cemetery and the plot therein in which such remains were buried.

If the remains are disposed of other than by interment, a record shall be made and kept of such disposition. The person making the removal shall deliver to the cemetery authority operating the cemetery from which the remains were removed, a true, full and complete copy of such record.

(Enacted by Stats. 1939, Ch. 60.)



7501

A cemetery authority shall not remove or permit the removal of any interred remains, unless a permit for the removal has been issued by the local registrar of the district in which the premises are located, and delivered to the cemetery authority. Any person entitled by law to remove any remains may apply to the local registrar for a permit to remove them. The local registrar shall issue a permit, which in all cases, shall specify the name of a cemetery where the remains shall be interred, and shall retain a copy, except that if cremated remains are to be buried at sea as provided in Section 7117 of this code, the permit shall so specify and indicate the county where the fact of burial at sea shall be reported.

(Amended by Stats. 1965, Ch. 1421.)



7502

In the disinterment, transportation and removal of human remains under Chapter 4 of this part a cemetery authority need not obtain a separate permit for the disinterment, transportation or removal of the remains of each person, but disinterment, transportation and removal of human remains shall be made subject to reasonable rules and regulations relative to the manner of disinterring, transporting or removing such remains as may be adopted by the board of health or health officer of the city or city and county in which the cemetery lands are situated.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Consent to Removal

7525

The remains of a deceased person may be removed from a plot in a cemetery with the consent of the cemetery authority and the written consent of one of the following in the order named:

(a)  The surviving spouse.

(b)  The surviving children.

(c)  The surviving parents.

(d)  The surviving brothers or sisters.

(Enacted by Stats. 1939, Ch. 60.)



7526

If the required consent can not be obtained, permission by the superior court of the county where the cemetery is situated is sufficient.

(Enacted by Stats. 1939, Ch. 60.)



7527

Notice of application to the court for such permission shall be given, at least ten days prior thereto, personally, or at least fifteen days prior thereto if by mail, to the cemetery authority and to the persons not consenting, and to every other person or association on whom service of notice may be required by the court.

(Enacted by Stats. 1939, Ch. 60.)



7528

This article does not apply to or prohibit the removal of any remains from one plot to another in the same cemetery or the removal of remains by a cemetery authority from a plot for which the purchase price is past due and unpaid, to some other suitable place; nor does it apply to the disinterment of remains upon order of court or coroner.

(Enacted by Stats. 1939, Ch. 60.)









CHAPTER 3 - Removal of All Remains: Cities of 1500–100,000

7600

The governing body of any city having a population of more than fifteen hundred and not exceeding one hundred thousand, may, by ordinance, and under such rules and regulations as it may adopt, provide for the disinterring and removal of all human remains from cemeteries in which no interments have been made for a period of two years, which are within the city, or owned and controlled by the city and located without its boundaries.

(Enacted by Stats. 1939, Ch. 60.)






CHAPTER 4 - Removal of All Remains: Cities and Cities and Counties Over 100,000

ARTICLE 1 - Power of Municipality

7700

The governing body of any city or city and county, having a population of more than one hundred thousand persons, may order the disinterment and removal of all human remains interred in all or any part of any cemetery of more than five acres in extent situated within its limits, where the right of interment in the cemetery has been prohibited by law for a period of fifteen years or more, whenever the governing body, by ordinance, declares that the further maintenance of all or any part of the cemetery as a burial place for the human dead threatens or endangers the health, safety, comfort or welfare of the public and demands the disinterment and removal beyond the limits of the city, or city and county, of the human remains interred therein.

(Enacted by Stats. 1939, Ch. 60.)



7701

The governing body of such city or city and county may in any ordinance ordering or directing the disinterment and removal of such remains prescribe reasonable rules and regulations governing the manner of making disinterments and removals and providing for reinterment in cemeteries outside the city or city and county limits.

The ordinance shall prescribe a reasonable time of not less than two years in which the removal of remains may be made by the cemetery authority, or by the owners or holders of interment spaces, or by the relatives or friends of those whose remains are interred in the cemetery, and may also provide that if the remains are not removed within the period fixed, the city or city and county will itself proceed to remove the remains and reinter them in another cemetery or cemeteries outside the city or city and county limits.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Declaration of Intention by Cemetery Authority

7725

The cemetery authority of any cemetery from which human remains are ordered removed by an ordinance adopted in accordance with this chapter, may declare its intention and purpose to disinter and remove the remains in accordance with the ordinance, and to reinter the remains in another cemetery or cemeteries outside the limits of the city or city and county, or to deposit the removed remains in a memorial mausoleum or columbarium.

In the case of a cemetery corporation or association the procedure for such declaration shall be by resolution of the governing body of the corporation or association, ratified and approved by a majority vote of the lot owners or holders at any regular meeting of the corporation or association, or at a meeting specially called for the purpose.

(Enacted by Stats. 1939, Ch. 60.)



7726

Any resolution or declaration of intention to disinter and remove human remains pursuant to this chapter adopted or declared by any cemetery authority shall specify and declare that at any time after the expiration of ten months from and after the first publication of the notice of the resolution or declaration, the human remains then remaining in all or any part of the cemetery will be removed by the cemetery authority.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 3 - Notice of Intention

7735

Notice of a declaration of intention to remove the human remains from all or any part of any cemetery shall be given by publication in a newspaper of general circulation published in the city, or city and county, in which the cemetery or the portion from which removals are to be made is situated. Publication shall be at least once a week for two successive months.

(Enacted by Stats. 1939, Ch. 60.)



7736

The notice shall be entitled “Notice of Declaration of Intention to Remove Human Remains from ____ (insert name of cemetery) in accordance with the provisions of Ordinance No. ____ (insert number) of the ____ (insert name of city, or city and county) adopted ____ (insert date)” and shall specify a date not less than ten months after the first publication when the cemetery authority causing the notice to be published will proceed to remove the remains then remaining in such cemetery or the portion from which removals are to be made.

(Enacted by Stats. 1939, Ch. 60.)



7737

Copies of the notice shall within ten days after the first publication be posted in at least three conspicuous places in the cemetery or the portion from which removals are to be made.

(Enacted by Stats. 1939, Ch. 60.)



7738

A copy of the notice shall be mailed to every person who owns, holds, or has the right of interment in, any plot in the cemetery or part affected, whose name appears upon the records of the cemetery. The notice shall be addressed to the last known post-office address of the plot owner as it appears from the records of the cemetery, and if his address does not appear or is not known, then to him at the city, or city and county, in which the cemetery land is situated.

(Enacted by Stats. 1939, Ch. 60.)



7739

The notice shall also be mailed to each known living heir at law of any person whose remains are interred in the cemetery, if his address is known.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 4 - Special Notice to Relative or Friend

7750

At any time before the date fixed for the removal of remains by the cemetery authority, any relative or friend of any person whose remains are interred in the cemetery from which removals are to be made may give the cemetery authority written notice that he desires to be present when the remains are disinterred or are reinterred.

(Enacted by Stats. 1939, Ch. 60.)



7751

The notice to the cemetery authority shall specify:

(a)  The name of the person whose remains are to be disinterred.

(b)  As accurately as possible, the plot where the remains are interred.

(c)  The date of interment.

(d)  An address at which the required notices may be given by the cemetery authority.

(Enacted by Stats. 1939, Ch. 60.)



7752

The notice may be delivered, or forwarded by registered mail, to the office or principal place of business of the cemetery authority proposing to make removals.

(Enacted by Stats. 1939, Ch. 60.)



7753

After receipt of such notice before the date fixed for the removal of the remains by the cemetery authority, it shall give written notice to the person requesting it of the time when the remains shall be disinterred and of the time when and the place where they will be reinterred. This notice shall be given by delivery, or by mail, to the person requesting it at least ten days prior to the date specified for the disinterment of the remains.

(Enacted by Stats. 1939, Ch. 60.)



7754

Whenever a request of notice is given by a relative or friend, the cemetery authority shall not disinter the remains referred to until the notice of the time of disinterment is given the relative or friend, as provided in this article.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 5 - Removals by Relatives or Friends

7800

At any time prior to the removal by a cemetery authority of the remains of any person, any relative or friend of the decedent may voluntarily remove and dispose of the remains.

(Enacted by Stats. 1939, Ch. 60.)



7801

The person desiring to cause the removal shall, prior to removal, deliver to the cemetery authority an affidavit stating the name of the decedent whose remains it is desired to remove and, so far as is known to affiant, the date of burial and the names and places of residence of the heirs at law of the decedent. If the person desiring to cause the removal is not an heir at law of the person whose remains he desires to remove, the removal shall not be made by him until he has delivered to the cemetery authority the written consent of a majority of the known heirs at law of the decedent who are residents of this State. The statements in the affidavit are sufficient evidence of the number, names, and residences of the heirs at law for all of the purposes of this article, and the written consent of the majority of the heirs at law named in the affidavit is sufficient authority for the cemetery authority to permit the removal of the remains.

(Enacted by Stats. 1939, Ch. 60.)



7802

Removal of all remains in a plot without the filing of an affidavit of consent may be caused by any of the following:

(a)  The purchaser or owner of the plot.

(b)  The purchaser or owner of the right of interment in the plot.

(c)  Any one of joint purchasers or owners of the plot or of the right of interment in the plot.

(Enacted by Stats. 1939, Ch. 60.)



7803

If the right, title or interest of any grantee of any plot or of the right of interment therein has passed by succession to the heir or heirs at law of the grantee without distribution by order of court, the heir or heirs at law may remove the remains of persons interred in the plot. The affidavit of any heir at law setting out the facts of heirship shall be accepted by the cemetery authority as sufficient evidence of the fact of the transfer.

(Enacted by Stats. 1939, Ch. 60.)



7804

Whenever remains are removed by a relative or friend of a decedent, under the provisions of this chapter, the person causing the removal is entitled to remove any vault, monument, headstone, coping or other improvement appurtenant to the interment space from which the remains have been removed. The affidavit or written consent given under the provisions of this chapter are sufficient authority for the cemetery authority to permit the removal of any such appurtenance.

(Enacted by Stats. 1939, Ch. 60.)



7805

If such appurtenances remain on the plot for more than ninety days after the removal of the last human remains, they may be removed and disposed of by the cemetery authority, and thereafter no person claiming any interest in the plot, or any such appurtenance shall maintain in any court any action in relation to any such appurtenance.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 6 - Removal by Cemetery Authority

7850

After the completion of notice, and after the expiration of the period of ten months specified in the notice, any cemetery authority may cause the removal of all human remains interred in the cemetery or portion from which the remains have been ordered removed, and may reinter such remains in other cemeteries in this State where interments are permitted, without further notice to any person claiming any interest in the cemetery, or portion affected, or in the remains interred therein.

(Enacted by Stats. 1939, Ch. 60.)



7851

Whenever any remains are removed from any cemetery or portion of a cemetery pursuant to this chapter by a cemetery authority, they shall be transported to and reinterred in a cemetery in an adjoining county where interments by the cemetery authority are permitted.

(Enacted by Stats. 1939, Ch. 60.)



7852

The remains of each person reinterred shall be placed in a separate and suitable receptacle and decently and respectfully interred under rules and regulations adopted by the cemetery authority making the removal.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 7 - Disposal of Lands

7900

Whenever human remains have been ordered removed under this chapter, and the cemetery authority has made and published notice of intention to remove such remains, the portions of the cemetery in which no interments have been made, and those portions from which all human remains have been removed, may be sold, mortgaged, or otherwise encumbered as security for any loan or loans made to the cemetery authority.

(Enacted by Stats. 1939, Ch. 60.)



7901

No order of any court shall be required prior to the making of any such sale, mortgage, or other encumbrance of such lands; but any sale of such cemetery lands made by any cemetery corporation or association controlled by a governing body shall be fairly conducted and the price paid shall be fair and reasonable and all such sales shall be confirmed, as to the fairness and reasonableness of the price paid, by the superior court of the county in which the lands are situated.

(Enacted by Stats. 1939, Ch. 60.)



7902

Petitions for confirmation of sales shall be made to the superior court of the county or city and county in which the lands are situated, and the clerk of the court shall fix a day for and give notice of hearing in accordance with the provisions of Section 1230 of the Probate Code.

(Amended by Stats. 1988, Ch. 113, Sec. 11. Effective May 25, 1988. Section operative July 1, 1988, by its own provisions.)



7903

If prior to the adoption of an ordinance pursuant to this chapter any cemetery authority has in good faith entered into any agreement to sell or has granted any option to buy all or any portion of its cemetery lands for a price reasonable at the time the agreement to sell was made, or the option granted, the superior court shall confirm the sale at the price stipulated in the agreement to sell or the option to buy.

(Enacted by Stats. 1939, Ch. 60.)



7904

After the removal of all human remains interred in any part or the whole of the cemetery lands, the cemetery authority may file for record in the office of the county recorder of the county or city and county in which the lands are situated a written declaration reciting that all human remains have been removed from the lands described in the declaration.

The declaration shall be acknowledged in the manner of the acknowledgment of deeds to real property by the president and secretary, or other corresponding officers of the cemetery authority, or by the person owning or controlling the cemetery lands, and thereafter any deed, mortgage, or other conveyance of any part of such lands is conclusive evidence in favor of any grantee or mortgagee named in it, and his successor or assigns, of the fact of the complete removal of all human remains therefrom.

(Enacted by Stats. 1939, Ch. 60.)



7905

With the approval of the governing body of the city or city and county in which the cemetery lands are situated, sufficient lands may be reserved from any cemetery lands from which the human remains have been removed to erect a mausoleum or columbarium for the reinterment of disinterred remains, to provide sufficient grounds around it, and to preserve such historical vaults or monuments as the cemetery authority may determine to be proper or necessary.

(Enacted by Stats. 1939, Ch. 60.)



7906

After all remains have been removed from a cemetery in accordance with Chapters 3 and 4, Part 2, Division VII of this code, the dedication may be removed from all or any part of such cemetery lands by an order and decree of the superior court of the county in which the property is situated, in a proceeding brought for that purpose and upon notice of hearing and proof satisfactory to the court:

(a)  That all bodies have been removed, or that no interments were made; and

(b)  That the property is no longer used or required for interment purposes.

(Added by Stats. 1939, Ch. 1032.)






ARTICLE 8 - Use of Funds

7925

Money payable or to become payable as the purchase price or on account of the purchase price of unused lands, or lands from which all remains have been removed is not subject to enforcement of a money judgment, but shall be used exclusively for any or all of the following purposes:

(a)  Acquisition of lands and improvements for cemetery purposes.

(b)  Disinterment, removal, and reinterment of bodies, pursuant to this chapter.

(c)  Endowment care of graves, markers, and cemetery embellishments.

(d)  The payment of expenses incidental to the disinterment, removal, and reinterment.

(e)  Any other purpose consistent with the objects for which the cemetery authority owning the cemetery is created or organized.

(Amended by Stats. 1982, Ch. 497, Sec. 122. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



7926

Whenever any cemetery corporation or association has declared for removal and has published notice of its intention to make removals under this chapter, it may employ any money in its treasury to defray the expense of removal, including:

(a)  The expense of purchasing or otherwise providing a suitable place for the interment of remains in any other cemetery.

(b)  The expenses of disinterment, transportation and reinterment.

(c)  The expenses of removal and disposal of vaults, monuments, headstones, copings, or other improvements.

(d)  All necessary expenses incident to the sale or mortgaging of any land from which removals have been made.

(e)  All other expenses necessarily incurred in carrying out the removal, and reinterment, or disposing of remains so removed.

(f)  All expenses incident to any of the above purposes.

(Enacted by Stats. 1939, Ch. 60.)



7927

From the money remaining in the treasury of the cemetery corporation or association after completing the removal and reinterment of the remains from its cemetery lands and the payment of all incidental expenses, the cemetery corporation or association shall set aside an adequate endowment care fund for the maintenance and care of the cemetery in which the remains have been interred.

(Amended by Stats. 1951, Ch. 176.)



7928

After making provisions for an endowment care fund to provide for maintenance and care, the governing body of the cemetery corporation or association may use such portion of the funds then remaining as it may determine to be just and fair in reimbursing those who voluntarily and at their own cost and expense removed the remains of friends or relatives from the cemetery lands from which the remains were ordered removed. Such reimbursement shall not be greater in amount than the average cost to the cemetery corporation or association for removals directly made by it.

(Amended by Stats. 1951, Ch. 176.)



7929

Any balance remaining in the fund may be used for such other purposes as the cemetery corporation or association may lawfully declare.

(Enacted by Stats. 1939, Ch. 60.)



7930

Whenever any cemetery corporation or association having a governing body has caused the removal of remains from all or any portion of its cemetery and has funds in its treasury which are not required for other purposes, it may set aside, invest, use, and apply from such unexpended funds such sum as, in the judgment of the governing body, it is necessary or expedient to provide for the perpetual or other care or improvement of any cemetery in which the disinterred remains may be reinterred.

(Enacted by Stats. 1939, Ch. 60.)



7931

In lieu of itself investing, using or applying the funds for care or improvement, the cemetery corporation or association may transfer the funds to any other corporation under such conditions and regulations as in the judgment of the governing body will insure their application to the purposes of care or improvement.

(Enacted by Stats. 1939, Ch. 60.)



7932

Before any such transfer of funds is made, the cemetery corporation or association shall obtain an order authorizing the transfer from the superior court of the county where the cemetery or portion from which the remains were removed is situated.

(Enacted by Stats. 1939, Ch. 60.)



7933

The order shall be obtained upon petition of the cemetery corporation or association, after such notice by publication as the court may direct, and any member or former plot owner may support or oppose the granting of the order by affidavit or otherwise. Before making the order, proof shall be made to the satisfaction of the court that notice has been given and that it is for the best interests of the cemetery corporation or association that the transfer be made.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 9 - New Land, Mausoleum or Columbarium

7950

Whenever any cemetery authority owning or controlling cemetery lands from which remains are to be removed has acquired the possession or use of any cemetery for the purpose of providing a place for the reinterment of human remains removed under this chapter, new lands may be surveyed and subdivided into plots, avenues, and walks for cemetery purposes; and any mausoleum and columbarium may be divided into crypts or niches.

(Enacted by Stats. 1939, Ch. 60.)



7951

Plots, crypts, or niches may be sold to persons desiring to make reinterments.

(Enacted by Stats. 1939, Ch. 60.)



7952

The governing body of any cemetery corporation or association may receive and accept as part or full consideration for the purchase price of new plots full or partial releases of rights in or to the whole or any part of the assets of the corporation or association other than the plot conveyed to the purchaser. Any retransfer to the cemetery corporation or association of any plot in the cemetery from which the removal of the human remains is to be made operates as such release.

(Enacted by Stats. 1939, Ch. 60.)



7953

After the removal and reinterment of remains disinterred from any cemetery the cemetery authority shall cause to be erected upon or imbedded in any plot in which any remains are reinterred a suitable permanent marker identifying the remains.

(Enacted by Stats. 1939, Ch. 60.)



7954

The cemetery authority shall prepare a complete map or plat describing and showing the location and subdivision into plots of the cemetery lands where remains are reinterred, or a plan of any mausoleum or columbarium in which such remains are interred; and there shall be attached to each plan a description of the name, where known, of each person whose remains are reinterred, and the plot in the cemetery, or the niche or compartment in the mausoleum or columbarium where such remains are reinterred.

(Enacted by Stats. 1939, Ch. 60.)



7955

The map or plan shall be kept on file in the office of the cemetery authority and shall at all times be open to inspection by the relatives or friends of deceased persons whose remains are reinterred therein.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 10 - Taxation

7975

When any law or ordinance requires that the remains interred in any cemetery be removed and reinterred elsewhere, no county, town or political subdivision in which the reinterment of disinterred remains takes place, shall charge for any permit or levy a tax of any nature for the reinterment.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 11 - Religious Observances

7980

The heirs, relatives or friends of any decedent whose remains have been interred in any cemetery owned, governed or controlled by any religious corporation or by any church or religious society of any denomination or by any corporation sole administering temporalities of any religious denomination, society or church, or owned, governed or controlled by any person or persons as trustee or trustees for any religious denomination, society or church shall not disinter, remove, reinter or dispose of any such remains except in accordance with the rules, regulations and discipline of such religious denomination, society or church.

The officers, representatives or agents of the church or religious society shall be the sole judge of the requirements of the rules, regulations and discipline of such religious denomination, society or church.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 12 - Removal by Counties

8000

If it appears to the board of supervisors of any county owning a county cemetery that:

(a)  It is necessary that the property be used for other purposes, and

(b)  The cemetery is located on a portion of the site of an existing county institution maintained for the relief of the indigent, sick and afflicted, and

(c)  Adequate facilities are otherwise provided for by the county for the burial of the indigent dead;

the board may, by following the procedure contained in this article, order the disinterment and removal of all humam remains interred in such cemetery.

(Amended by Stats. 1961, Ch. 303.)



8001

Any resolution or declaration for abandonment adopted and made under the provisions of this article shall specify and declare that at any time after the expiration of 60 days after the first publication of the notice of declaration of intended abandonment and removal, the human remains then remaining in the cemetery will be removed by the county owning the cemetery. Notice of the declaration of intended abandonment of the cemetery and proposed removal of the human remains interred therein shall be given to all persons interested therein by publication in the newspaper of general circulation published in the county determined by the board of supervisors most likely to give notice to the parties concerned. Publication shall be made once a week for four consecutive times. The notice shall be entitled “Notice of Declaration of Abandonment of Lands for Cemetery Purposes and of Intention to Remove Human Bodies Interred Therein,” and shall specify a date not less than 60 days after the first publication of the notice when the county controlling the cemetery lands and causing the notice to be published will proceed to remove the human remains then remaining in such cemetery. Notice shall also be mailed to any known living heir-at-law of any person whose remains are interred in the cemetery when the address of the heir is known.

(Added by Stats. 1947, Ch. 586.)



8002

At any time before the date fixed for the removal of the remains by the county owning or controlling such cemetery land, any relative or friend of any person whose remains are interred in the cemetery may voluntarily remove the remains and reinter the same as he may desire.

(Added by Stats. 1947, Ch. 586.)



8003

After the publication and mailing of the notice mentioned in Section 8001 of this code and after the expiration of the 60 days specified in the notice, the county shall have the power to cause the removal of all human remains interred in the cemetery about to be abandoned and to cause the reinterment in other cemeteries of the county in which burials are permitted, without further notice to any persons claiming an interest in the remains therein interred.

(Added by Stats. 1947, Ch. 586.)



8004

Whenever the remains of any person shall be removed from any abandoned cemetery by the county owning such abandoned cemetery, such remains shall be transported and reinterred in a separate and suitable receptacle. After the removal and reinterment of human bodies disinterred from an abandoned cemetery, the county owning or controlling the abandoned cemetery lands shall cause to be erected upon or imbedded in any lot or plot wherein such body is reinterred a suitable permanent marker identifying the remains with as much particularity as is available to such county and shall prepare a complete record of the name of each person, where known, and the lot or plot where the body is reinterred and such record shall be kept in the office of the board of supervisors of the county making such removals and reinterments and shall at all times be open to the relatives and friends of those so reinterred.

(Added by Stats. 1947, Ch. 586.)



8005

After the removal of all human remains the property may be used, managed and controlled by the board of supervisors as other county property.

(Added by Stats. 1947, Ch. 586.)









CHAPTER 5 - California Native American Graves Protection and Repatriation

ARTICLE 1 - General Provisions

8010

This chapter shall be known, and may be cited as the California Native American Graves Protection and Repatriation Act of 2001.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8011

It is the intent of the Legislature to do all of the following:

(a)  Provide a seamless and consistent state policy to ensure that all California Indian human remains and cultural items be treated with dignity and respect.

(b)  Apply the state’s repatriation policy consistently with the provisions of the Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.), which was enacted in 1990.

(c)  Facilitate the implementation of the provisions of the federal Native American Graves Protection and Repatriation Act with respect to publicly funded agencies and museums in California.

(d)  Encourage voluntary disclosure and return of remains and cultural items by an agency or museum.

(e)  Provide a mechanism whereby lineal descendants and culturally affiliated California Indian tribes that file repatriation claims for human remains and cultural items under the Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.) or under this chapter with California state agencies and museums may request assistance from the commission in ensuring that state agencies and museums are responding to those claims in a timely manner and in facilitating the resolution of disputes regarding those claims.

(f)  Provide a mechanism whereby California tribes that are not federally recognized may file claims with agencies and museums for repatriation of human remains and cultural items.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)






ARTICLE 2 - State Cultural Affiliation and Repatriation

8012

As used in this chapter, terms shall have the same meaning as in the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.), as interpreted by federal regulations, except that the following terms shall have the following meaning:

(a)  “Agency” means any division, department, bureau, commission, board, council, city, county, city and county, district, or other political subdivision of the state, but does not include any school district.

(b)  “Burial site” means, except for cemeteries and graveyards protected under existing state law, any natural or prepared physical location, whether originally below, on, or above the surface of the earth, into which human remains were intentionally deposited as a part of the death rites or ceremonies of a culture.

(c)  “Commission” means the Repatriation Oversight Commission established pursuant to Article 3 (commencing with Section 8025).

(d)  “Cultural items” shall have the same meaning as defined by Section 3001 of Title 25 of the United States Code, except that it shall mean only those items that originated in California.

(e)  “Control” means having ownership of human remains and cultural items sufficient to lawfully permit a museum or agency to treat the object as part of its collection for purposes of this chapter, whether or not the human remains and cultural items are in the physical custody of the museum or agency. Items on loan to a museum or agency from another person, museum, or agency shall be deemed to be in the control of the lender, and not the borrowing museum or agency.

(f)  “State cultural affiliation” means that there is a relationship of shared group identity that can reasonably be traced historically or prehistorically between members of a present-day California Indian Tribe, as defined in subdivision (i), and an identifiable earlier tribe or group. Cultural affiliation is established when the preponderance of the evidence, based on geography, kinship, biology, archaeology, linguistics, folklore, oral tradition, historical evidence, or other information or expert opinion, reasonably leads to such a conclusion.

(g)  “Inventory” means an itemized list that summarizes the collection of human remains and associated funerary objects in the possession or control of an agency or museum. This itemized list may be the inventory list required under the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.).

(h)  “Summary” means a document that summarizes the collection of unassociated funerary objects, sacred objects, or objects of cultural patrimony in the possession or control of an agency or museum. This document may be the summary prepared under the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.).

(i)  “Museum” means an entity, including a higher educational institution, excluding school districts, that receives state funds.

(j)  “California Indian tribe” means any tribe located in California to which any of the following applies:

(1)  It meets the definition of Indian tribe under the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.).

(2)  It is not recognized by the federal government, but is indigenous to the territory that is now known as the State of California, and both of the following apply:

(A)  It is listed in the Bureau of Indian Affairs Branch of Acknowledgement and Research petitioner list pursuant to Section 82.1 of Title 25 of the Federal Code of Regulations.

(B)  It is determined by the commission to be a tribe that is eligible to participate in the repatriation process set forth in this chapter. The commission shall publish a document that lists the California tribes meeting these criteria, as well as authorized representatives to act on behalf of the tribe in the consultations required under paragraph (4) of subdivision (a) of Section 8013 and in matters pertaining to repatriation under this chapter. Criteria that shall guide the commission in making the determination of eligibility shall include, but not be limited to, the following:

(i)  A continuous identity as an autonomous and separate tribal government.

(ii)  Holding itself out as a tribe.

(iii)  The tribe as a whole has demonstrated aboriginal ties to the territory now known as the State of California and its members can demonstrate lineal descent from the identifiable earlier groups that inhabited a particular tribal territory.

(iv)  Recognition by the Indian community and non-Indian entities as a tribe.

(v)  Demonstrated membership criteria.

(k)  “Possession” means having physical custody of human remains and cultural items with a sufficient legal interest to lawfully treat the human remains and cultural items as part of a collection. The term does not include human remains and cultural items on loan to an agency or museum.

( l)  “Preponderance of the evidence” means that the party’s evidence on a fact indicates that it is more likely than not that the fact is true.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8013

(a)  Any agency or museum that has possession or control over collections of California Native American human remains and associated funerary objects shall complete an inventory of all these remains and associated funerary objects and, to the extent possible based on all information possessed by the agency or museum, do all of the following:

(1)  Identify the geographical location, state cultural affiliation, and the circumstances surrounding their acquisition.

(2)  List in the inventory the human remains and associated funerary objects that are clearly identifiable as to state cultural affiliation with California Indian tribes. These items shall be listed first in order to expedite the repatriation of these items.

(3)  List the human remains and associated funerary objects that are not clearly identifiable by cultural affiliation but that, given the totality of circumstances surrounding their acquisition and characteristics are determined by a reasonable belief to be human remains and associated funerary objects with a state cultural affiliation with one or more California Indian tribes. Consult with California Indian tribes believed by the agency or museum to be affiliated with the items, during the compilation of the inventory as part of the determination of affiliation. If the agency or museum cannot determine which California Indian tribes are believed to be affiliated with the items, then tribes that may be affiliated with the items shall be consulted during the compilation of the inventory.

(b)  Any agency or museum that has possession or control over collections of California Indian unassociated funerary objects, sacred objects, or objects of cultural patrimony shall provide a written summary of the objects based upon available information held by the agency or museum. The summary shall describe the scope of the collection, kinds of objects included, reference to geographical location, means and period of acquisition, and state cultural affiliation, where readily ascertainable. The summary shall be in lieu of an object-by-object inventory. Each agency or museum, following preparation of a summary pursuant to this subdivision, shall consult with California Indian tribes and tribally authorized government officials and traditional religious leaders.

(c)  Each agency or museum shall complete the inventories and summaries required by subdivisions (a) and (b) by January 1, 2003, or within one year of the date on which the commission issues the list of California Indian tribes provided for under paragraph (2) of subdivision (i) of Section 8012, whichever is later. To the extent that this section requires the inventory and summary to include items not required to be included in the inventory and summary under the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.), the agency or museum shall supplement its inventory and summary under this section to include those additional items.

(d)  Upon request of a California Indian tribe, a museum or agency shall supply additional available documentation to supplement the information required by subdivisions (a) and (b). For purposes of this paragraph, “documentation” means a summary of existing museum or agency records, including inventories or catalogs, relevant studies, or other pertinent data for the limited purpose of determining the geographical origin, cultural affiliation, and basic facts surrounding the acquisition and accession of California Native American human remains and cultural items subject to this section. This section shall not be construed to authorize the completion or initiation of any scientific study of human remains or cultural items.

(e)  Within 90 days of completing the inventory and summary specified in subdivisions (a) and (b), the agency or museum shall provide a copy of the inventory and summary to the commission. The commission shall, in turn, publish notices of completion of summaries and inventories on its Web site for 30 days, and make the inventory and summary available to any requesting tribe or state affiliated tribe.

(f)  The inventory and summary specified in subdivisions (a) and (b) shall be completed by all agencies and museums that have possession or control of Native American human remains or cultural items, regardless of whether the agency or museum is also subject to the requirements of the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.). Any inventory or summary, or any portion of an inventory or summary, that has been created to meet the requirements of the Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.) may be used to meet the requirements of this chapter, if appropriate.

(g)  Any agency or museum that has completed inventories and summaries on or before January 1, 2002, as required by the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.) shall be deemed to be in compliance with this section provided that the agency or museum does both of the following:

(1)  Provide a copy of the inventories and summaries to the commission by July 1, 2002, or within 30 days of the date on which the commission is formed, whichever is later.

(2)  Prepare supplementary inventories and summaries as necessary to comply with subdivisions (a) and (b) for those portions of their collections that originate from California and that have not been determined to be culturally affiliated with federally recognized tribes which, in the case of inventories, are those portions of the collections of an agency or museum that have been identified on their inventories under the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.) as “culturally unidentifiable,” by January 1, 2003, or within one year of the date on which the commission issues the list of California Indian tribes provided for under paragraph (2) of subdivision (j) of Section 8012, whichever is later.

(h)  If the agency or museum determines that it does not have in its possession or control any human remains or cultural items, the agency or museum shall, in lieu of an inventory or summary, state that finding in a letter to the commission at the commission’s request.

(i)  Following completion of the initial inventories and summaries specified in subdivisions (a) and (b), each agency or museum shall update its inventories and summaries whenever the agency or museum receives possession or control of human remains or cultural items that were not included in the initial inventories and summaries. Upon completion, the agency or museum shall provide a copy of its updated inventories and summaries to the commission. Nothing in this section shall be construed to mean that a museum or agency may delay repatriation of items in the initial inventory until the updating of all inventories and summaries is completed.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8014

A tribe claiming state cultural affiliation and requesting the return of human remains and cultural items listed in the inventory or summary of an agency or museum or that requests the return of human remains and cultural items that are not listed in the inventory but are believed to be in the possession or control of the agency or museum in the state shall do both of the following:

(a)  File a written request for the human remains and cultural items with the commission and the agency or museum believed to have possession or control.

(b)  Provide evidence that would establish that items claimed are cultural items and are culturally affiliated with the California Indian tribe making the claim. Evidence of cultural affiliation need not be provided in cases where cultural affiliation is reasonably established by the inventory or summary.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8015

(a)  Upon receiving a written request for repatriation of an item on the inventory, the commission shall forward a copy of the request to the agency or museum in possession of the item, if the criteria specified in subdivision (b) of Section 8016 have been met. At this time, the commission shall also publish the request for repatriation on its Web site for 30 days. If there are no other requests for a particular item and there is not unresolved objection pursuant to subdivision (c) of Section 8016 within 90 days of the date of distribution and publication of the inventory or summary and completion of any federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.) repatriation process related to the item, the agency or museum in possession of the item shall repatriate the requested item to the requesting party. This repatriation shall occur within 30 days after the last day of the 90-day period, or on a date agreed upon by all parties.

(b)  Nothing in this section shall be construed to prohibit any requesting party, a tribe, an agency, or a museum from coordinating directly with each other on repatriation, or to prohibit the repatriation at any time of any undisputed items to the requesting party prior to completion of any requirements set forth in this chapter. The commission shall receive, for their records, copies of all repatriation agreements and shall have the power to enforce these agreements.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8016

(a) If there is more than one request for repatriation for the same item, or there is a dispute between the requesting party and the agency or museum, or if a dispute arises in relation to the repatriation process, the commission shall notify the affected parties of this fact and the cultural affiliation of the item in question shall be determined in accordance with this section.

(b) Any agency or museum receiving a repatriation request pursuant to subdivision (a) shall repatriate human remains and cultural items if all of the following criteria have been met:

(1) The requested human remains or cultural items meet the definitions of human remains or cultural items that are subject to inventory requirements under subdivision (a) of Section 8013.

(2) The state cultural affiliation of the human remains or cultural items is established as required under subdivision (f) of Section 8012.

(3) The agency or museum is unable to present evidence that, if standing alone before the introduction of evidence to the contrary, would support a finding that the agency or museum has a right of possession to the requested cultural items.

(4) None of the exemptions listed in Section 10.10(c) of Title 43 of the Federal Code of Regulations apply.

(5) All other applicable requirements of regulations adopted under the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.), contained in Part 10 of Title 43 of the Code of Federal Regulations, have been met.

(c) Within 30 days after notice has been provided by the commission, the museum or agency shall have the right to file with the commission any objection to the requested repatriation, based on its good faith belief that the requested human remains or cultural items are not culturally affiliated with the requesting California tribe or are not subject to repatriation under this chapter.

(d) The disputing parties shall submit documentation describing the nature of the dispute, in accordance with standard mediation practices and the commission’s procedures, to the commission, which shall, in turn, forward the documentation to the opposing party or parties. The disputing parties shall meet within 30 days of the date of the mailing of the documentation with the goal of settling the dispute.

(e) If, after meeting pursuant to subdivision (b), the parties are unable to settle the dispute, the commission, or a certified mediator designated by the commission in accordance with subdivision (b) of Section 8026, shall mediate the dispute.

(f) Each disputing party shall submit complaints and supporting evidence to the commission or designated mediator and the other opposing parties detailing their positions on the disputed issues in accordance with standard mediation practices and the commission’s mediation procedures. Each party shall have 20 days from the date the complaint and supporting evidence were mailed to respond to the complaints. All responses shall be submitted to the opposing party or parties and the commission or designated mediator.

(g) The commission or designated mediator shall review all complaints, responses, and supporting evidence submitted. Within 20 days after the date of submission of responses, the commission or designated mediator shall hold a mediation session and render a decision within seven days of the date of the mediation session.

(h) When the disposition of any items are disputed, the party in possession of the items shall retain possession until the mediation process is completed. No transfer of items shall occur until the dispute is resolved.

(i) Tribal oral histories, documentations, and testimonies shall not be afforded less evidentiary weight than other relevant categories of evidence on account of being in those categories.

(j) If the parties are unable to resolve a dispute through mediation, the dispute shall be resolved by the commission. The determination of the commission shall be deemed to constitute a final administrative remedy. Any party to the dispute seeking a review of the determination of the commission is entitled to file an action in the superior court seeking an independent judgment on the record as to whether the commission’s decision is supported by a preponderance of the evidence. The independent review shall not constitute a de novo review of a decision by the commission, but shall be limited to a review of the evidence on the record. Petitions for review shall be filed with the court not later than 30 days after the final decision of the commission.

(Amended by Stats. 2011, Ch. 296, Sec. 151. Effective January 1, 2012.)



8017

If there is a committee or group of tribes authorized by their respective tribal governments to accept repatriation of items originating from their region and culturally affiliated with those tribal governments, then the items may be repatriated to those groups.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8018

An agency or museum that repatriates human remains and cultural items in good faith pursuant to this chapter is not liable for claims by an aggrieved party or for claims of breach of a fiduciary duty or the public trust or of violation of state law that are inconsistent with this chapter. No action shall be brought on behalf of the state or any other entity or person for damages or for injunctive relief for a claim of improper disposition of human remains or cultural items if the agency or museum has complied with the provisions of this chapter.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8019

Nothing in this section shall be construed to prohibit the governing body of a California Indian tribe or group authorized by Section 8017 from expressly relinquishing control over any human remains or control or title to any cultural item.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8020

Notwithstanding any other provision of law, and upon the request of any party or an intervenor, the commission or designated mediator may close part of a mediation session to the public if the commission or designated mediator finds that information required at the mediation session may include identification of the specific location of a burial site, human remains and cultural items or that information necessary for a determination regarding repatriation may compromise or interfere with any religious practice or custom.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8021

The filing of an appeal by either party automatically stays an order of the commission or a designated mediator on repatriation of human remains and cultural items.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)






ARTICLE 3 - Repatriation Oversight Commission

8025

(a)  There is hereby established the Repatriation Oversight Commission composed of 10 members as follows:

(1)  Two voting members appointed by the Governor from nominations made by federally recognized California tribes within the state. One member each shall represent the central and southern areas of the state.

(2)  Two voting members appointed by the Speaker of the Assembly from nominations made by federally recognized California tribes within the state. One member each shall represent the northern and southern areas of the state.

(3)  Two voting members appointed by the Senate Committee on Rules from nominations made by federally recognized California tribes within the state. One member each shall represent the northern and central areas of the state.

(4)  One voting member appointed by the Governor from nominations submitted by state agencies or state-funded universities and colleges.

(5)  One voting member appointed by the Governor from nominations submitted by the University of California.

(6)  One voting member appointed by the Governor from nominations submitted by the California Association of Museums.

(7)  One voting member of a nonfederally recognized tribe appointed by the Governor from nominations submitted by the Native American Heritage Commission.

(b)  The executive secretary of the commission shall be appointed by the Governor and shall be an ex officio nonvoting member of the commission.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8026

The commission shall meet when necessary, and at least quarterly shall perform the duties specified in this section including, but not limited to, the following:

(a)  Order the repatriation of human remains and cultural items in accordance with this chapter.

(b)  Establish mediation procedures and, upon application of the parties involved, mediate disputes between California tribes and museums and agencies relating to the disposition of human remains and cultural items. The commission shall have the power of subpoena for purposes of discovery and may impose civil penalties against any agency or museum that intentionally or willfully fails to comply with the provisions of this chapter. Members of the commission shall receive training in mediation for purposes of this subdivision. The commission may delegate its responsibility to mediate disputes to a certified mediator.

(c)  Administer the budget of the commission.

(d)  Establish and maintain a website for communication between tribes and museums and agencies.

(e)  Upon the request of California tribes or museums and agencies, analyze and make decisions regarding providing financial assistance to aid in specific repatriation activities.

(f)  Accept grants or donations, real or in-kind, to carry out the purposes of this chapter.

(g)  By making recommendations to the Legislature, assist California tribes in obtaining the dedication of appropriate state lands for the purposes of reinterment of human remains and cultural items.

(h)  Request and utilize the advice and services of all federal, state, and local agencies as necessary in carrying out the purposes of this chapter.

(i)  Prepare and submit to the Legislature an annual report detailing commission activities, disbursement of funds, and dispute resolutions relating to the repatriation activities under this chapter.

(j)  Refer any known noncompliance with the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.) to the United States Attorney General and the Secretary of the Interior.

(k)  Impose administrative civil penalties against any agency or museum that is determined by the commission to have violated any provision of this chapter.

( l)  Establish those rules and regulations the commission determines to be necessary for the administration of this chapter.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8027

(a)  Members of the commission shall not receive a salary but shall be entitled to reimbursement for actual expenses incurred in the performance of their duties.

(b)  The chairperson of the commission shall be elected by the members.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8028

(a)  The term of any member of the commission shall be for three years, and each member shall serve no more than two consecutive terms. Staggered terms shall be established by the drawing of lots at the first meeting of the commission so that a simple majority of the members shall initially serve a three-year term, and the remainder initially a two-year term.

(b)  If a vacancy occurs, a replacement shall be named by the same constituency as the constituency that was represented by the member whose membership is being replaced. Replacements shall serve only for the remainder of the vacant member’s term.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)






ARTICLE 4 - Penalties and Enforcement Procedures

8029

(a)  Any agency or museum that fails to comply with the requirements of this chapter may be assessed a civil penalty by the commission, not to exceed twenty thousand dollars ($20,000) for each violation, pursuant to regulations adopted by the commission. A penalty assessed under this section shall be determined on the record after the opportunity for a hearing.

(b)  In assessing a penalty under this section, the commission shall consider the following factors, in addition to any other relevant factors, in determining the amount of the penalty:

(1)  The archaeological, historical, or commercial value of the item involved.

(2)  The cultural and spiritual significance of the item involved.

(3)  The damages suffered, both economic and noneconomic, by the aggrieved party.

(4)  The number of violations that have occurred.

(c)  If any agency or museum fails to pay a civil penalty pursuant to a final order issued by the commission and the time for judicial review has passed or the party subject to the civil penalty has appealed the penalty or after a final judgment has been rendered on appeal of the order, the Attorney General shall act on behalf of the commission to institute a civil action in an appropriate court to collect the penalty.

(d)  An agency or museum shall not be subject to civil penalties for actions taken in good faith to comply with the federal Native American Graves Protection and Repatriation Act (25 U.S.C. Sec. 3001 et seq.).

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)



8030

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2001, Ch. 818, Sec. 1. Effective January 1, 2002.)















DIVISION 8 - CEMETERIES

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Definitions

8100

The definitions set forth in Chapter 1 (commencing with Section 7000) of Part 1 of Division 7 shall be applicable to this division.

(Amended by Stats. 2001, Ch. 436, Sec. 23. Effective January 1, 2002.)






CHAPTER 2 - Vandalism

8102

Any person violating any provision of this chapter is liable, in a civil action by and in the name of the cemetery authority, to pay all damages occasioned by his unlawful acts. The sum recovered shall be applied in payment for the repair and restoration of the property injured or destroyed.

(Enacted by Stats. 1939, Ch. 60.)



8103

The provisions of this chapter do not apply to the removal or unavoidable breakage or injury, by a cemetery authority, of any thing placed in or upon any portion of its cemetery in violation of any of the rules or regulations of the cemetery authority, nor to the removal of anything placed in the cemetery by or with the consent of the cemetery authority which has become in a wrecked, unsightly, or dilapidated condition.

(Enacted by Stats. 1939, Ch. 60.)






CHAPTER 3 - Records

8110

The person in charge of any premises on which interments or cremations are made shall keep a record of all remains interred or cremated and of the interment of remains on the premises under his charge, in each case stating the name of each deceased person, place of death, date of interment, and name and address of the funeral director.

(Enacted by Stats. 1939, Ch. 60.)



8111

The records shall at all times be open to official inspection.

(Enacted by Stats. 1939, Ch. 60.)



8112

Records required to be kept under Division 7 (commencing with Section 7000) or this division may be kept in original form or by photocopy, microfilm, microfiche, laser disc, or any other method that can produce an accurate reproduction of the original record.

(Added by Stats. 1993, Ch. 1232, Sec. 26. Effective January 1, 1994.)






CHAPTER 3.5 - Requirements for Burials

8113

(a)  This chapter shall apply to all cemeteries, including, but not limited to, public cemeteries, private cemeteries, and cemeteries operated by religious organizations, or fraternal or beneficial associations or societies.

(b)  This chapter shall supersede any conflicting rules or regulations established by any entity that manages or operates a cemetery in this state, including, but not limited to, a city, a county, a city and county, a public cemetery district, a cemetery authority, a private corporation, or any organization, association, or society managing or operating a cemetery.

(Added by Stats. 1992, Ch. 828, Sec. 1. Effective January 1, 1993.)



8113.1

(a)  Except as provided in subdivisions (b) and (c), there shall be no less than 18 inches of dirt or turf on top of all vaults or caskets as measured at the time of burial.

(b)  Cremated remains placed in an urn or urn vault and covered with at least three-quarters of an inch of concrete, brass, granite, marble, or metal plate, affixed to the urn or urn vault shall be exempt from the requirement of subdivision (a).

(c)  In the case of consensual double burials, the casket or vault that is on top shall be covered with at least 12 inches of dirt or turf as measured at the time of burial.

(d)  In a case of extreme hardship, upon request of the next of kin or other person responsible for making the burial arrangements for the deceased, a burial of less than 18, but not less than 12 inches may be provided.

(Added by Stats. 1992, Ch. 828, Sec. 1. Effective January 1, 1993.)



8113.3

(a)  This chapter shall not apply to mausoleums, crypts, vaults, or other burial structures designed and constructed to be installed without an earthen cover.

(b)  Preexisting and presold vaults and lawn crypts that were in place on January 1, 1993, or for which sales agreements have been executed prior to that date, shall not be subject to this chapter.

(Added by Stats. 1992, Ch. 828, Sec. 1. Effective January 1, 1993.)



8113.4

Cemeteries shall be liable for the costs of reburial of any remains improperly interred in already occupied graves or interred with less than the amount of turf, dirt, or other covering, as required by this chapter, for burials occurring after January 1, 1993.

(Added by Stats. 1992, Ch. 828, Sec. 1. Effective January 1, 1993.)



8113.5

(a)  Except with the express written permission of the person entitled to control the disposition of the remains, or in the case of a double burial consented to by both parties, no person shall knowingly or willfully inter the remains of more than one body in a single plot, or place a casket or other human remains in an already occupied grave.

(b)  Violation of subdivision (a) is a crime punishable as follows:

(1)  A first offense, or a second offense not committed within a year of the first, is punishable as a misdemeanor by imprisonment in a county jail not exceeding one year.

(2)  A second offense committed within a year of the first offense is punishable as a misdemeanor or a felony by imprisonment in a county jail not exceeding one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code.

(3)  A third or subsequent offense shall be punishable as a felony by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 143. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



8113.6

Notwithstanding any other provision of law, any cemetery that violates any of the requirements of this chapter shall be subject to disciplinary action by the Cemetery and Funeral Bureau.

(Amended by Stats. 2000, Ch. 568, Sec. 244. Effective January 1, 2001.)



8113.7

Notwithstanding any other provision of law, the statute of limitations for any individual’s criminal violation of Section 8113.5 shall begin to run at the time the violation is discovered.

(Added by Stats. 1996, Ch. 371, Sec. 1. Effective January 1, 1997.)






CHAPTER 4 - Local Regulation of Cemeteries

8115

The governing body of any city or county, in the exercise of its police power, may by ordinance prescribe such standards governing burial, inurnment, and entombment and such standards of maintenance for cemeteries, including mausoleums and columbariums, as it shall determine to be reasonably necessary to protect the public health or safety, assure decent and respectful treatment of human remains, or prevent offensive deterioration of cemetery grounds, structures, and places of interment. Such standards may be made applicable to every public and private cemetery within the city or county.

Nothing in this section supersedes any provision of this division or Division 7 (commencing with Section 7000) or authorizes the adoption of local standards in conflict with such provisions, except that city or county ordinances adopted pursuant to this section shall prevail over the rules and regulations of any private or public cemetery to the extent of any conflict.

(Added by Stats. 1976, Ch. 525.)






CHAPTER 4.5 - Maintenance of Cemetery Grounds

8117

Hose bibs are approved for use at cemeteries supplied with disinfected tertiary treated recycled water.

(Added by Stats. 2013, Ch. 635, Sec. 3. Effective January 1, 2014.)



8118

A cemetery supplied with disinfected tertiary treated recycled water that installs a hose bib in an area subject to access by the general public shall post signage and labeling visible to the general public that the water is nonpotable. The signage and labeling shall be regularly inspected by the water purveyor, as defined in Section 512 of the Water Code, to ensure that the general public has proper notice of this fact.

(Added by Stats. 2013, Ch. 635, Sec. 3. Effective January 1, 2014.)






CHAPTER 5 - Change In Use

8120

(a)  On or after January 1, 1990, the cemetery authority shall provide written notice to each person who purchases or agrees to purchase interment rights in the cemetery of that person’s ability to receive notice, pursuant to Section 65096 of the Government Code, of a proposed change in the use of the cemetery for other than cemetery purposes. Irrespective of any other provisions of the law, this section refers to all cemeteries in the State of California.

(b)  The written notice shall be substantially as follows:

“State law gives you the right to know about future plans to use this cemetery for any other purpose. If you want to receive information about a future change, you must contact the local planning office and pay a small fee.”

(Added by Stats. 1988, Ch. 1440, Sec. 2.)






CHAPTER 6 - Veteran’s Commemorative Property

8122

For purposes of this chapter, the following definitions shall apply:

(a) “Veteran” means a living or deceased person who meets all of the following conditions:

(1) Either served in the active military or naval service of the United States during a war in which the United States was engaged, or served in active duty in a force of any organized state militia, not including the inactive National Guard and not including the California National Guard when in an inactive, full-time status.

(2) Was released from the service otherwise than by dishonorable discharge or was furloughed to the reserve.

(b) “Veteran’s commemorative property” means any monument, headstone, marker, memorial, plaque, statue, vase, urn, flagholder, badge, or shield that meets all of the following conditions:

(1) Identifies or commemorates any veteran or group of veterans, including, but not limited to, any veterans’ organization or any military unit, company, battalion, or division.

(2) Is located in any cemetery.

(Added by Stats. 2012, Ch. 774, Sec. 1. Effective January 1, 2013.)



8123

(a) Except as provided in subdivision (b) and Section 8124, no person or entity shall sell, trade, or transfer veteran’s commemorative property.

(b) Any person, unincorporated association, cemetery corporation, or religious corporation, except a municipal corporation described in Section 8137, that owns or controls a cemetery where any veteran’s commemorative property has been placed that wishes to sell, trade, or transfer veteran’s commemorative property shall petition the superior court in the county in which the veteran’s commemorative property is located for permission to sell, trade, or transfer all or any part of the veteran’s commemorative property. The court may approve the sale, trade, or transfer of the veteran’s commemorative property under any of the following conditions:

(1) The veteran’s commemorative property is at reasonable risk of physically deteriorating so that it will become unrecognizable as identifying or commemorating the veteran or group of veterans originally identified or commemorated thereby and the veteran’s commemorative property that is to be sold, traded, or transferred is replaced at its original site by a fitting replacement commemorative property, monument, or marker that appropriately identifies and commemorates the veteran or group of veterans.

(2) The veteran’s commemorative property is proposed to be sold, traded, or transferred to a suitable person that will preserve the current condition of the veteran’s commemorative property and place the veteran’s commemorative property in a suitable place that will commemorate the veteran or group of veterans.

(3) The petitioner needs to sell, trade, or transfer the veteran’s commemorative property to ensure that sufficient funds are available to suitably maintain the cemetery where the veteran’s commemorative property was placed, and the specific lot, plot, grave, burial place, niche, crypt, or other place of interment of a veteran or group of veterans, so that the place will retain the respect that these hallowed places deserve.

(4) If the veteran’s commemorative property to be sold, traded, or transferred is reasonably known to the petitioner to have been donated to the petitioner by any veterans’ organization, historical organization, civic organization, or an individual, the sale, trade, or transfer shall have been consented to by that veterans’ organization, historical organization, civic organization, or individual.

(5) If the petitioner is not the owner of the veteran’s commemorative property that is to be sold, traded, or transferred, the petitioner is authorized by the owner of the veteran’s commemorative property to engage in the sale, trade, or transfer.

(6) By operation of any other law authorizing the sale, trade, or transfer of the veteran’s commemorative property.

(c) A petition under subdivision (b) shall be filed with the clerk of the superior court. Upon receipt of the petition, the clerk shall fix the time and date for the hearing. The date fixed for the hearing shall be within a reasonable time after the petition is filed.

(d) The petitioner shall serve notice of the hearing and a copy of the petition upon the persons and entities mentioned in paragraphs (1) to (6), inclusive, of subdivision (e) who could reasonably be ascertained and contacted by the petitioner and upon any other person as may be directed by the court. Service of the notice of hearing and petition shall be made in a manner and by a date as shall be specified by the court.

(e) At the hearing held pursuant to subdivision (c), the following persons and entities, or their representatives, may be heard:

(1) The petitioner.

(2) Any person, other than the petitioner, who is the owner of the veteran’s commemorative property in question.

(3) Any veterans’ organization, historical organization, civic organization, or individual that donated the veteran’s commemorative property in question to the petitioner.

(4) The family of each veteran at whose lot, plot, grave, burial place, niche, crypt, or other place of interment the veteran’s commemorative property in question is or was placed.

(5) The Division of Veterans Services within the Department of Veterans Affairs.

(6) The Department of Parks and Recreation.

(7) Any other member of the public who would like to offer written or oral testimony.

(f) Testimony may be heard in person or by counsel or submitted in writing.

(g) An order of the court granting the petition, in whole or in part, or modifying the petition, may, at the discretion of the court, specify the manner in which the petitioner is to use or apply the proceeds of the sale, trade, or transfer. In particular, but not by way of limitation, if the petitioner is an unincorporated association or corporation that is subject to the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code), any order of the court granting the petition, in whole or in part, or modifying the petition, may, at the discretion of the court, specify that the petitioner deposit the proceeds of the sale, trade, or transfer in the permanent maintenance fund maintained by the petitioner pursuant to the Nonprofit Corporation Law.

(h) A person who violates any provision of this section is guilty of a misdemeanor punishable by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) or by imprisonment in a county jail for not less than 10 days or more than six months, or by both that fine and imprisonment; and in addition is liable for all costs, expenses, and disbursements paid or incurred by the person prosecuting the case.

(Added by Stats. 2012, Ch. 774, Sec. 1. Effective January 1, 2013.)



8124

Nothing in this chapter shall be interpreted to prohibit a cemetery corporation or funeral establishment from selling new veteran’s commemorative property on either an at-need or pre-need basis.

(Added by Stats. 2012, Ch. 774, Sec. 1. Effective January 1, 2013.)









PART 2 - PUBLIC CEMETERIES

CHAPTER 1 - General Provisions

8125

Incorporated cities, and for unincorporated towns the supervisors of the county, may survey, lay out, and dedicate for burial purposes not exceeding five acres of public lands situated in or near the city or town. The survey, description, and a certified copy of the order made constituting the land a cemetery shall be recorded in the recorder’s office of the county in which it is located.

(Amended by Stats. 1939, Ch. 339.)



8125.5

The City of Simi Valley may survey, lay out, dedicate, own, and operate for burial purposes, or may purchase, or receive by gift or donation, five acres or more of public lands to be used as a public cemetery.

(Added by Stats. 2008, Ch. 126, Sec. 1. Effective January 1, 2009.)



8126

The title to lands situated in or near any city and used by the inhabitants without interruption as a cemetery for five years is vested in the inhabitants of the city and the lands shall not be used except as a public cemetery.

(Amended by Stats. 1939, Ch. 339.)



8127

The inhabitants of any city may by subscription or otherwise purchase or receive by gift or donation, lands not exceeding five acres to be used as a cemetery, the title to be vested in the inhabitants, which lands when once dedicated to use for burial purposes, shall not thereafter be used for any other purpose.

(Amended by Stats. 1939, Ch. 339.)



8128

The governing body having control of a public cemetery shall require a register of name, age, birthplace, date of death, and burial of every body interred therein, to be kept by the sexton or other officer. The register shall be open to public inspection.

(Enacted by Stats. 1939, Ch. 60.)



8129

The public cemeteries of cities, towns, or neighborhoods or of fraternal or beneficial associations or societies shall be inclosed and laid off into plots.

(Enacted by Stats. 1939, Ch. 60.)



8130

The general management, conduct, and regulation of burials, the disposition of plots, and keeping the plots in order, are under the jurisdiction and control of the city owning the cemetery.

(Amended by Stats. 1939, Ch. 339.)



8131

If not owned by a city or by a fraternal or beneficial association or society, public cemeteries are under the jurisdiction and control of the board of supervisors of the county in which they are situated.

(Enacted by Stats. 1939, Ch. 60.)



8132

Public cemeteries of fraternal or beneficial associations or societies are under the jurisdiction of and controlled and managed by the associations or societies or by trustees appointed by them.

(Enacted by Stats. 1939, Ch. 60.)



8133

The authorities having jurisdiction and control of cemeteries may make and enforce general rules and regulations, and appoint sextons or other officers to enforce obedience to the rules and regulations, with such powers and duties regarding the cemetery as may be necessary.

(Enacted by Stats. 1939, Ch. 60.)



8134

No streets, alleys, or roads shall be opened or laid out within the boundary lines of any cemetery located in whole or in part within the lines of any city or city and county where burials in the cemetery have been had within five years prior thereto, without the consent of the person owning and controlling the cemetery.

(Added by Stats. 1953, Ch. 83.)



8135

Notwithstanding any other provision of law, the Department of Water Resources may sell plots in any cemetery which is owned by the department on a nonendowment care basis to a relative of the third degree or less of any person buried in such cemetery.

(Added by Stats. 1968, Ch. 816.)



8136

Any city, including a chartered city, that owns and operates a cemetery may maintain a proceeding in the superior court of the county in which the cemetery is located to have any plot in the cemetery declared abandoned if the present owner of the plot is unknown to the city and a period of at least 50 years has passed since any portion of the plot has been used for interment purposes. The proceeding shall be initiated and conducted in the same manner as prescribed by Section 9069, except that any reference in that section to a public cemetery district shall be deemed to be a reference to the city for purposes of this section.

(Amended by Stats. 2003, Ch. 57, Sec. 3.5. Effective January 1, 2004.)



8137

A cemetery owned and operated by a city, county, or city and county shall not engage in the business of selling monuments or markers, and its officers and employees who manage, operate, or otherwise maintain such cemetery on a day-to-day basis shall not engage in the private business of selling monuments or markers.

(Added by Stats. 1980, Ch. 161.)









PART 3 - PRIVATE CEMETERIES

CHAPTER 1 - General Provisions

8250

Except as provided in subdivision (c) of this section, the provisions of this part do not apply to any of the following:

(a)  Any religious corporation, church, religious society or denomination, a corporation sole administering temporalities of any church or religious society or denomination, or any cemetery organized, controlled, and operated by any of them.

(b)  Any public cemetery.

(c)  Any private or fraternal burial park not exceeding 10 acres in area, heretofore established; provided, however, (1) that the provisions of Chapter 6 (commencing at Section 8800) and Chapter 7 (commencing at Section 8825) of this part are applicable thereto, and (2) all of the provisions of this part shall apply to any such cemetery that collects a care, maintenance or embellishment deposit or funds for commodities or services.

(Amended by Stats. 1972, Ch. 1269.)



8250.5

As used in Section 8250 of this code, a public cemetery is a cemetery owned and operated by a city, county, city and county, or public cemetery district.

(Added by Stats. 1953, Ch. 386.)



8251

The provisions of this part do not affect the corporate existence of any cemetery organized under any law then existing prior to August 14, 1931, and as to such cemeteries, and their rights, the laws under which the corporation was organized and existed and under which such rights became vested are applicable.

(Enacted by Stats. 1939, Ch. 60.)



8252

It is unlawful for any corporation, copartnership, firm, trust, association, or individual to engage in or transact any of the businesses of a cemetery within this state except by means of a corporation or limited liability company duly organized for these purposes.

(Amended by Stats. 2008, Ch. 114, Sec. 4. Effective January 1, 2009.)



8253

The powers, privileges, duties and restrictions conferred and imposed upon any corporation, firm, copartnership, association, trust or individual, existing and doing business under the laws of this State, are hereby enlarged or modified as each particular case may require to conform to the provisions of this part notwithstanding anything to the contrary in their respective articles of incorporation, charter or other evidence of organization.

(Enacted by Stats. 1939, Ch. 60.)






CHAPTER 2 - Operation and Management

ARTICLE 1 - General Provisions

8275

Any private corporation authorized by its articles so to do, may establish, maintain, manage, improve, or operate a cemetery, and conduct any or all of the businesses of a cemetery, either for or without profit to its members or stockholders.

(Enacted by Stats. 1939, Ch. 60.)



8276

Charges made by a cemetery authority for foundations, for setting of or permitting the setting of, or for endowment care of, grave markers or monuments, shall be uniform whether the marker or monument sale was made by the cemetery authority or by another person, firm, or corporation. The amount charged for the marker or monument, the foundation, the setting, permitting the setting and the deposit for endowment care, shall be separately stated, in the contract of sale, when applicable.

(Added by Stats. 1961, Ch. 711.)



8277

Every contract of a cemetery authority, including contracts executed in behalf thereof by a cemetery broker or salesperson, which provides for the sale by the cemetery authority of an interment plot or any service or merchandise, shall be in writing and shall contain all of the agreements of the parties. The contract shall include and disclose the following:

(a)  The total contract price.

(b)  Terms of payment, including any promissory notes or other evidences of indebtedness.

(c)  An itemized statement of charges including, as applicable, the following:

(1)  Charges for an interment plot.

(2)  Charges for performing burial, entombment, or inurnment.

(3)  Charges for a monument or marker.

(4)  Charges for any services to be rendered in connection with any religious or other observance at the site of interment or in any facility maintained by the cemetery.

(5)  Amounts to be deposited in any endowment care or special care fund.

(6)  Charges for any insurance to be provided in connection with the contract.

(7)  Any other charges, which shall be particularized.

(8)  Space and location sold.

(Amended by Stats. 2003, Ch. 874, Sec. 35. Effective January 1, 2004.)



8278

In addition to any right of rescission which the purchaser may have under law, a purchaser entering into a contract with a cemetery broker, salesman, or authority for the provision of an interment plot or any service or merchandise, may cancel such contract without payment of a revocation fee or other penalty, within five calendar days after the purchaser signs it, by giving written notice of cancellation to the seller at the address specified in the contract. The notice need not be in any particular form, but shall indicate the purchaser’s intent not to be bound by the contract. Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

Every such contract shall contain in immediate proximity to the space reserved for the purchaser’s signature, in a size equal to at least 10-point bold type, the following statement: “You, the purchaser, may cancel this transaction at any time prior to midnight of the fifth calendar day after the date of this transaction, provided no interment or substantial service or merchandise has been provided hereunder. To cancel, deliver or mail written notice of your intent to (name and address of cemetery authority or cemetery broker).”

Upon receipt of a valid notice of cancellation pursuant to this section, the cemetery authority or broker having custody of any money or property paid or transmitted by the purchaser on account of the preneed interment contract shall return such money or property to the purchaser. The cemetery authority or broker shall promptly notify the trustee if any such money or property has been transmitted thereto prior to receipt of the notice of cancellation. It shall be unlawful for any person to retain money or property received from a purchaser under such contract more than five business days after receiving or being apprised of a valid notice of cancellation.

Notwithstanding other provisions of this section, the right of cancellation granted hereby shall not be applicable if an interment has been made, or substantial services or merchandise provided, under the terms of the contract. This section shall supersede existing provisions of Sections 1689.6 to 1689.11, inclusive, of the Civil Code.

(Added by Stats. 1976, Ch. 729.)



8279

A cemetery authority shall comply with the Mausoleum and Columbarium Law (Part 5 (commencing with Section 9501)).

(Added by Stats. 1999, Ch. 207, Sec. 1. Effective January 1, 2000.)






ARTICLE 2 - Rules and Regulations

8300

(a)  A cemetery authority may make, adopt, amend, add to, revise, or modify, and enforce rules and regulations for the use, care, control, management, restriction and protection of all or any part of its cemetery and for the other purposes specified in this article.

(b)  The cemetery authority’s power includes, but is not limited to, the following:

(1)  Restricting and limiting the use of all property within its cemetery.

(2)  Regulating the uniformity, class, and kind of all markers, monuments, and other structures within the cemetery and its subdivisions, but shall not require, as a condition to the erection of a marker, monument, or other structure within the cemetery, that the marker, monument, or other structure be purchased from or through the cemetery authority.

(3)  Prohibiting the erection of monuments, markers, or other structures in or upon any portion of the cemetery.

(4)  Regulating or prohibiting monuments, effigies, and structures within any portion of the cemetery and provide for their removal.

(5)  Regulating or preventing the introduction or care of plants or shrubs within the cemetery.

(6)  Preventing interment in any part of the cemetery of human remains not entitled to interment and preventing the use of interment plots for purposes violative of its restrictions or rules and regulations.

(7)  Regulating the conduct of persons and preventing improper assemblages in the cemetery.

(8)  Making and enforcing rules and regulations for all other purposes deemed necessary by the cemetery authority for the proper conduct of the business of the cemetery, for the transfer of any plot or the right of interment, and the protection and safeguarding of the premises, and the principles, plans, and ideals on which the cemetery is conducted.

(Amended by Stats. 2001, Ch. 436, Sec. 25. Effective January 1, 2002.)



8301.5

(a)  Nothing in Section 8301 shall be construed to permit a cemetery authority to discriminate against any person based upon race or gender regarding the use of any property within the cemetery.

(b)  The Legislature recognizes, however, that although discrimination against persons based upon race or gender is prohibited, there are strong cultural, social, and other proper reasons for people to seek to continue association with certain groups even in death.

(c)  In the same way that a family may purchase contiguous plots to ensure that family members will be buried in close proximity to one another, and in the same way that a religious group may, similarly, establish and operate a cemetery for its members, or that veterans groups may establish and operate cemeteries for veterans, the law recognizes that members of cultural, social, or other groups with strong ties are not precluded from establishing and operating cemeteries for the purpose of furthering their desire to continue to associate after interment.

(d)  The urge to associate even after death also stems from an intense social and cultural need to ensure that people are connected with their past, and also to ensure that the graves and surrounding grounds are kept, tended, adorned, and embellished according to the desires and beliefs of the decedent, family, or group.

(e)  The Legislature also recognizes, that the creation or operation of a cemetery for a particular group by necessity entails some exclusionary aspects. However, the exclusionary aspects are permitted only to the extent that the purpose and effect is to include persons, as set forth in this section, rather than to exclude persons based upon race or gender.

(f)  Although it is, indeed, a difficult task to permit creation and operation of cemeteries that may exclude persons that are not within the social, cultural, or other group while also assuring that the cemetery is not discriminating based upon race or gender, strong public policy compels that we perform the task. To prohibit all association limitations in the creation and operation of cemeteries would certainly ensure that no discrimination based upon race or gender occurred; however, it would be overbroad in that it would preclude activity that is not so motivated and that does not have that effect.

(g)  Therefore, subdivision (a) does not preclude the establishment or operation of cemeteries for the purposes set forth in this section to the extent that, and so long as the purpose and effect is to further a sincere and bona fide association interest, rather than to discriminate against persons on the basis of race or gender.

(h)  Nothing in this section applies to Native American tribal burial grounds or cemeteries that, pursuant to federal law, are not subject to state jurisdiction.

(Added by Stats. 1996, Ch. 769, Sec. 1. Effective January 1, 1997.)



8309

The rules and regulations shall be plainly printed or typewritten and maintained subject to inspection in the office of the cemetery authority or in such place or places within the cemetery as the cemetery authority may prescribe.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 3 - Police Power

8325

Persons designated by a cemetery authority have the powers of arrest as provided in Section 830.7 of the Penal Code for the purpose of maintaining order, enforcing the rules and regulations of the cemetery association, the laws of the state, and the ordinances of the city or county, within the cemetery over which he has charge, and within such radius as may be necessary to protect the cemetery property.

(Amended by Stats. 1980, Ch. 1340.)






ARTICLE 4 - Records

8330

A record shall be kept of every interment showing the date the human remains were received, the date of interment, the name and age of the person interred, when these particulars can be conveniently obtained, and the plot in which interment was made.

(Enacted by Stats. 1939, Ch. 60.)



8331

A record shall be kept of the ownership of all plots in the cemetery which have been conveyed by the cemetery authority and of all transfers of plots in the cemetery. Transfer of any plot, heretofore or hereafter made, or any right of interment, shall be complete and effective when recorded on the books of the cemetery authority.

(Amended by Stats. 1982, Ch. 176, Sec. 1.)






ARTICLE 5 - Operation of Crematories

8341

All cremated remains not disposed of in accordance with this chapter, within one year, shall be interred.

(Amended by Stats. 1993, Ch. 1232, Sec. 27. Effective January 1, 1994.)



8342

No crematory shall make or enforce any rules requiring that human remains be placed in a casket before cremation or that human remains be cremated in a casket, nor shall a crematory refuse to accept human remains for cremation for the reason that they are not in a casket. Every director, officer, agent or representative of a crematory who violates this section is guilty of a misdemeanor. Nothing in this section shall be construed to prohibit the requiring of some type of container or disposal unit.

(Added by Stats. 1971, Ch. 1027.)



8343

A crematory shall maintain on its premises, or other business location within the State of California, an accurate record of all cremations performed, including all of the following information:

(a)  Name of referring funeral director, if any.

(b)  Name of deceased.

(c)  Date of cremation.

(d)  Name of cremation chamber operator.

(e)  Time and date that body was inserted in cremation chamber.

(f)  Time and date that body was removed from cremation chamber.

(g)  Time and date that final processing of cremated remains was completed.

(h)  Disposition of cremated remains.

(i)  Name and address of authorizing agent.

(j)  The identification number assigned to the deceased pursuant to Section 8344.

(k)  A photocopy of the disposition permit filed in connection with the disposition.

This information shall be maintained for at least 10 years after the cremation is performed and shall be subject to inspection by the Cemetery and Funeral Bureau.

(Amended by Stats. 2000, Ch. 568, Sec. 245. Effective January 1, 2001.)



8344

A crematory shall maintain an identification system allowing identification of each decedent beginning from the time the crematory accepts delivery of human remains until the point at which it releases the cremated remains to a third party. After cremation, an identifying disk, tab, or other permanent label shall be placed within the urn or cremated remains container before the cremated remains are released from the crematory. Each identification disk, tab, or label shall contain the license number of the crematory and shall have a unique number that shall be recorded on all paperwork regarding the decedent’s case and in the crematory log. Each crematory shall maintain a written procedure for identification of remains. The identification requirements pertaining to an identifying disk, tab, or other label to be placed within the urn or cremated remains container shall not apply to cremated remains placed in a keepsake urn pursuant to subdivision (b) of Section 7054.6 if space does not permit.

On or after March 1, 1994, any crematory that fails, when requested by an official of the bureau to produce a written procedure for identification of remains, shall have 15 working days from the time of the request to produce an identification procedure for review by the chief of the Cemetery and Funeral Bureau. The license of the crematory shall be suspended pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, if no identification procedure is produced for review after 15 working days have elapsed.

(Amended by Stats. 2010, Ch. 415, Sec. 35. Effective January 1, 2011.)



8344.5

(a) Except as provided in subdivision (b), a crematory regulated by the Cemetery and Funeral Bureau shall knowingly cremate only human remains in cremation chambers, along with the cremation container, personal effects of the deceased, and no more than a negligible amount of chlorinated plastic pouches utilized for disease control when necessary.

(b) (1) Notwithstanding any other law, a crematory regulated by the Cemetery and Funeral Bureau also may incinerate one or more American flags, under the following conditions:

(A) Incineration of the flag or flags is performed separately from the cremation of human remains, as provided in subdivision (a).

(B) Incineration of the flag or flags is in accordance with Section 8(k) of Title 4 of the United States Code.

(C) Incineration of the flag or flags occurs within one week before or after any of the following:

(i) Memorial Day.

(ii) Flag Day.

(iii) Independence Day.

(2) Nothing in this subdivision shall be construed to attempt to restrict or otherwise infringe upon any person’s right to free expression under the First Amendment to the United States Constitution.

(Amended by Stats. 2013, Ch. 205, Sec. 1. Effective January 1, 2014.)



8344.6

(a) A crematory that incinerates an American flag or flags pursuant to Section 8344.5 shall maintain on its premises an accurate record of all American flags incinerated as specified in Section 8344.5, including all of the following information:

(1) Name of the organization or person requesting incineration of the flag or flags.

(2) Date of incineration of the flag or flags.

(3) Name of the cremation chamber operator.

(4) Time and date that the flag or flags were inserted in the cremation chamber.

(5) Time and date that the flag or flags were removed from the cremation chamber.

(6) Weight of the ashes of the flag or flags after being removed from the cremation chamber.

(7) Disposition of the ashes of the incinerated flag or flags.

(b) This information shall be maintained in the crematory log for at least 10 years after the incineration of an American flag or flags and shall be subject to inspection by the Cemetery and Funeral Bureau.

(Added by Stats. 2013, Ch. 205, Sec. 2. Effective January 1, 2014.)



8345

If a cremated remains container is of insufficient capacity to accommodate all cremated remains of a given deceased, the crematory shall provide a larger cremated remains container at no additional cost, or place the excess remains in a secondary cremated remains container and attach the second container, in a manner so as not to be easily detached through incidental contact, to the primary cremated remains container for interment, scattering, or other disposition by the person entitled to control the disposition.

(Added by Stats. 1993, Ch. 1232, Sec. 31. Effective January 1, 1994.)



8345.5

A crematory shall not accept human remains for cremation unless the remains meet all of the following requirements:

(a)  The remains shall be in a cremation container, as defined.

(b)  The cremation container shall be labeled with the identity of the decedent.

(Added by Stats. 1993, Ch. 1232, Sec. 32. Effective January 1, 1994.)



8346

Within two hours after a crematory licensed by the State of California takes custody of a body that has not been embalmed, it shall refrigerate the body at a temperature not greater than 50 degrees Fahrenheit unless the cremation process will begin within 24 hours of the time that crematory took custody.

(Amended by Stats. 1994, Ch. 570, Sec. 10. Effective January 1, 1995.)



8346.5

Every crematory operator, or duly authorized representative shall provide to any person who inquires in person, a written, or printed list of prices for cremation and storage, cremation containers, cremated remains containers and urns, and requirements for cremation containers. This information shall be provided over the telephone when requested. Commencing July 1, 1994, any written or printed list shall identify the crematorium and shall contain, at a minimum, the current address and phone number of the Cemetery and Funeral Bureau in 8-point boldface type, or larger.

(Amended by Stats. 2000, Ch. 568, Sec. 248. Effective January 1, 2001.)



8347

(a)  The crematory licensee, or his or her authorized representative shall provide instruction to all crematory personnel involved in the cremation process. This instruction shall lead to a demonstrated knowledge on the part of an employee regarding identification procedures used during cremation, operation of the cremation chamber and processing equipment and all laws relevant to the handling of a body and cremated remains. This instruction shall be outlined in a written plan maintained by the crematory licensee for inspection and comment by an inspector of the Cemetery and Funeral Bureau.

(b)  No employee shall be allowed to operate any cremation equipment until he or she has demonstrated to the licensee or authorized representative that he or she understands procedures required to ensure that health and safety conditions are maintained at the crematory and that cremated remains are not commingled other than for acceptable residue, as defined. The crematory licensee shall maintain a record to document that an employee has received the training specified in this section.

(c)  On or after March 1, 1994, any crematory that fails, when requested by an official of the bureau, to produce a written employee instruction plan, or record of employee training for inspection, shall have 15 working days from the time of the request to produce a plan or training record for review by the chief of the Cemetery and Funeral Bureau. The license of the crematory shall be suspended, pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, if no plan or training record is produced for review after 15 working days have elapsed.

(Amended by Stats. 2000, Ch. 568, Sec. 249. Effective January 1, 2001.)






ARTICLE 6 - Contract Limitations

8350

Unless otherwise limited by the law under which created, cemetery authorities shall in the conduct of their business have the same powers granted by law to corporations in general, including the right to contract such pecuniary obligations within the limitation of general law as may be required, and may secure them by mortgage, deed of trust, or otherwise upon their property.

(Enacted by Stats. 1939, Ch. 60.)



8351

All mortgages, deeds of trust, and other liens of any nature, hereafter contracted, placed or incurred upon property which has been and was at the time of the creation or placing of the lien, dedicated as a cemetery pursuant to this part, or upon property which is afterwards, with the consent of the owner of any mortgage, trust deed, or lien, dedicated to cemetery purposes pursuant to this part, shall not affect or defeat the dedication, but the mortgage, deed of trust or other lien is subject and subordinate to such dedication and any and all sales made upon foreclosure are subject and subordinate to the dedication for cemetery purposes.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 7 - Restrictions on Officers

8360

No director or officer of any cemetery authority shall directly or indirectly, for himself or as the partner or agent of others, borrow any funds of the corporation or association, nor may he become an indorser or surety for loans to others, nor in any manner be an obligor for money borrowed of or loaned by the corporation or association, nor shall a corporation of which a director or an officer is a stockholder, or in which either of them is in any manner interested, borrow any of the funds of the corporation or association.

(Enacted by Stats. 1939, Ch. 60.)



8361

The office of any director or officer who acts or permits action contrary to this article immediately thereupon becomes vacant.

(Enacted by Stats. 1939, Ch. 60.)



8362

Every director or officer authorizing or consenting to a loan, and the person who receives a loan, in violation of this article are severally guilty of a misdemeanor.

(Enacted by Stats. 1939, Ch. 60.)









CHAPTER 3 - Acquisition, Dedication and Sale

ARTICLE 1 - Acquisition of Property

8500

Cemetery authorities may take by purchase, donation or devise, property consisting of lands, mausoleums, crematories, and columbariums, or other property within which the interment of the dead may be authorized by law.

(Enacted by Stats. 1939, Ch. 60.)



8501

Any cemetery authority which is described in Section 23701c of the Revenue and Taxation Code or is a corporation sole may acquire by eminent domain any property necessary to enlarge and add to an existing cemetery for the burial of the dead and the grounds thereof.

(Added by Stats. 1975, Ch. 1240.)






ARTICLE 2 - Declaration of Intention

8525

A cemetery authority may execute a declaration acknowledged so as to entitle it to be recorded, describing the property and declaring its intention to use all or part of the property for cemetery purposes.

(Enacted by Stats. 1939, Ch. 60.)



8526

The declaration may be filed for record in the office of the recorder of the county in which the property is situated, and from the date of filing the declaration is constructive notice of the use for which the property is intended.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 3 - Dedication

8550

Every cemetery authority, from time to time as its property may be required for interment purposes, shall:

(a)  In case of land, survey and subdivide it into sections, blocks, plots, avenues, walks or other subdivisions; make a good and substantial map or plat showing the sections, plots, avenues, walks or other subdivisions, with descriptive names or numbers.

(b)  In case of a mausoleum, or crematory and columbarium it shall make a good and substantial map or plat on which shall be delineated the sections, halls, rooms, corridors, elevations, and other divisions, with descriptive names or numbers.

(c)  The maps or plats shall be clearly and legibly drawn, printed, or reproduced by a process guaranteeing a permanent record in black on tracing cloth or polyester base film. If ink is used on a polyester base film, the ink surface shall be coated with a suitable substance to insure permanent legibility. The size of each sheet shall be 18 by 26 inches or as otherwise prescribed by the county recorder or local agency. A marginal line shall be drawn completely around each sheet, leaving an entire blank margin of one inch. The scale of the map shall be large enough to show all details clearly and enough sheets shall be used to accomplish this end. The particular number of the sheets and the total number of sheets comprising the map shall be stated on each of the sheets and its relationship to each adjoining sheet shall be clearly shown.

(d)  Upon modification of an existing section after January 1, 1990, or development of a new section after January 1, 1990, the cemetery authority shall amend and file with the county recorder or local agency the maps or plats as described in subdivisions (a), (b), and (c). Within 12 months of the initial sale, the cemetery authority shall file with the county recorder or local agency the map or plat. For purposes of this subdivision, “section” means a burial space, mausoleum, or columbarium.

(Amended by Stats. 1997, Ch. 142, Sec. 7. Effective January 1, 1998.)



8551

The cemetery authority shall file the map or plat in the office of the recorder of the county in which all or a portion of the property is situated. The cemetery authority shall also file for record in the county recorder’s office a written declaration of dedication of the property delineated on the plat or map, dedicating the property exclusively to cemetery purposes.

(Enacted by Stats. 1939, Ch. 60.)



8552

The declaration shall be in such form as the cemetery authority may prescribe, and shall be subscribed by the president or vice president, and the secretary, or other persons whom the cemetery authority may authorize, and shall be acknowledged so as to entitle it to be recorded.

(Enacted by Stats. 1939, Ch. 60.)



8553

Upon the filing of the map or plat and the filing of the declaration for record, the dedication is complete for all purposes and thereafter the property shall be held, occupied, and used exclusively for a cemetery and for cemetery purposes.

(Enacted by Stats. 1939, Ch. 60.)



8554

When reservation is made in the declaration of dedication, any part or subdivision of the property so mapped and platted may, by order of the directors, be resurveyed and altered in shape and size and an amended map or plat filed, so long as such change does not disturb the interred remains of any deceased person.

(Enacted by Stats. 1939, Ch. 60.)



8555

The filed map or plat and the recorded declaration are constructive notice to all persons of the dedication of the property to cemetery purposes.

(Enacted by Stats. 1939, Ch. 60.)



8556

The county recorder of the county in which a map or plat is filed shall index the map or plat in the general index giving reference to date of filing and number or to book and page so that it may easily be found. The recorder may bind the maps or plats in special books or in his books of maps of subdivisions. The fee for filing and indexing said map or plat shall be the same as provided for subdivided land under Section 27372 of the Government Code.

(Amended by Stats. 1957, Ch. 1865.)



8557

The county recorder of the county in which a declaration of dedication is filed shall record it in the official records of his office and index it in the general index.

(Amended by Stats. 1957, Ch. 954.)



8558

After property is dedicated to cemetery purposes pursuant to this chapter, neither the dedication, nor the title of a plot owner, shall be affected by the dissolution of the cemetery authority, by nonuser on its part, by alienation of the property, by any incumbrances, by sale under execution, or otherwise except as provided in this chapter.

(Enacted by Stats. 1939, Ch. 60.)



8559

Dedication to cemetery purposes pursuant to this chapter is not invalid as violating any laws against perpetuities or the suspension of the power of alienation of title to or use of property, but is expressly permitted and shall be deemed to be in respect for the dead, a provision for the interment of human remains, and a duty to, and for the benefit of, the general public.

(Enacted by Stats. 1939, Ch. 60.)



8560

After dedication pursuant to this chapter, and as long as the property remains dedicated to cemetery purposes, no railroad, street, road, alley, pipe line, pole line, or other public thoroughfare or utility shall be laid out, through, over, or across any part of it without the consent of the cemetery authority owning and operating it, or of not less than two-thirds of the owners of interment plots.

(Enacted by Stats. 1939, Ch. 60.)



8560.5

No streets, alleys, or roads shall be opened or laid out within the boundary lines of any cemetery located in whole or in part within the lines of any city or city and county, where burials in the cemetery have been had within five years prior thereto, without the consent of the person owning and controlling the cemetery.

(Added by Stats. 1953, Ch. 83.)



8561

All property dedicated pursuant to this chapter, including roads, alleys, and walks, is exempt from public improvement assessments and is exempt from enforcement of a money judgment against an individual owner of an interment plot to the extent provided in Section 704.200 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 497, Sec. 123. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






ARTICLE 4 - Sale of Plots

8570

After filing the map or plat and recording the declaration of dedication, a cemetery authority may sell and convey plots subject to such rules and regulations as may be then in effect or thereafter adopted by the cemetery authority, and subject to such other and further limitations, conditions and restrictions as may be inserted in or made a part of the declaration of dedication by reference, or included in the instrument of conveyance of such plot.

(Amended by Stats. 1939, Ch. 339.)



8571

(a)  All plots, the use of which has been conveyed by deed or certificate of ownership as a separate plot, are indivisible except with the consent of the cemetery authority, or as provided by law.

(b)  A plot, the use of which has been conveyed by deed or certificate of ownership as a family plot, thereby becomes inalienable and shall be held as a family plot of the owner.

(Amended by Stats. 2001, Ch. 436, Sec. 34. Effective January 1, 2002.)



8572

All conveyances made by a cemetery authority shall be signed by the president or the vice president, and the secretary, or by other officers authorized by the cemetery authority.

(Enacted by Stats. 1939, Ch. 60.)



8573

Any cemetery authority or its agents who sell, offer for sale, contract to sell, or negotiate the sale of mausoleum crypts before the receipt of a certificate of occupancy as provided for in Sections 9591 and 9592 shall:

(a)  Set forth in each contract a specific period of time within which the building or structure shall be completed.

(b)  Set forth in each contract that the purchaser has the right of exchange for similar interment property and, in the event completion is not accomplished as set forth in (a) above, except upon the proclamation of a national emergency, guarantee the refund of the purchase price.

(c)  Provide adequate financial provision for the construction cost of the mausoleum or the refund of the sales price to the purchaser until such time as a certificate of occupancy has been received.

(Added by Stats. 1957, Ch. 1635.)



8574

For a violation of any provision of Section 8573, the bureau may temporarily suspend or permanently revoke the license of any cemetery licensee and may order the reservation or escrowing of assets of the cemetery authority to the extent deemed necessary to satisfy the cost of construction of the structure or building.

(Amended by Stats. 2000, Ch. 568, Sec. 250. Effective January 1, 2001.)






ARTICLE 5 - Removal of Dedication

8580

Property dedicated to cemetery purposes shall be held and used exclusively for cemetery purposes, unless and until the dedication is removed from all or any part of it by an order and decree of the superior court of the county in which the property is situated, in a proceeding brought by the cemetery authority for that purpose and upon notice of hearing and proof satisfactory to the court:

(a)  That no interments were made in or that all interments have been removed from that portion of the property from which dedication is sought to be removed.

(b)  That the portion of the property from which dedication is sought to be removed is not being used for interment of human remains.

(Amended by Stats. 1939, Ch. 1032.)



8581

The notice of hearing provided in section 8580 shall be given by publication once a week for at least three consecutive weeks in a daily newspaper of general circulation in the county where said cemetery is located, and the posting of copies of the notice in three conspicuous places on that portion of the property from which the dedication is to be removed. Said notice shall:

(a)  Describe the portion of the cemetery property sought to be removed from dedication.

(b)  State that all remains have been removed or that no interments have been made in the portion of the cemetery property sought to be removed from dedication.

(c)  Specify the time and place of the hearing.

(Added by Stats. 1939, Ch. 1032.)






ARTICLE 6 - Transfer of Cemetery Ownership

8585

(a) Whenever ownership of any cemetery authority is proposed to be transferred, the cemetery authority shall notify the Cemetery and Funeral Bureau in the Department of Consumer Affairs. A change in ownership, for purposes of this section, shall be deemed to occur whenever more than 50 percent of the equitable ownership of a cemetery authority is transferred in a single transaction or in a related series of transactions to one or more persons, associations, or corporations. The notice shall specify the address of the principal offices of the cemetery authority, and whether it will be changed or unchanged, and shall specify the name and address of each new owner and the stockholders. A person or entity that knowingly provides false information shall be subject to a civil penalty for each violation in the minimum amount of two thousand five hundred dollars ($2,500) and the maximum amount of twenty-five thousand dollars ($25,000). An action for a civil penalty under this provision may be brought by any public prosecutor in the name of the people of the State of California and the penalty imposed shall be enforceable as a civil judgment.

(b) Notice of the change of ownership shall be published in a newspaper of general circulation in the county in which the cemetery is located. The notice shall specify the address of the principal offices of the cemetery authority, whether changed or unchanged, and shall specify the name and address of each new owner and each stockholder owning more than 5 percent of the stock of each new owner.

(c) If there is a change of ownership pursuant to this section, the existing certificate of authority shall lapse and a new certificate of authority shall be obtained from the Cemetery and Funeral Bureau. No person shall purchase a cemetery, including purchase at a sale for delinquent taxes, or purchase more than 50 percent of the equitable ownership of a cemetery authority without having obtained a certificate of authority from the Cemetery and Funeral Bureau prior to the purchase of the cemetery or the ownership interest in the cemetery authority.

(d) Every cemetery authority shall post and continuously maintain at each public entrance to the cemetery a sign specifying the current name and address of the cemetery authority, a statement that the name and address of each director and officer of the cemetery authority may be obtained by contacting the Cemetery and Funeral Bureau, and shall have either of the following:

(1) The address of the Cemetery and Funeral Bureau.

(2) A statement that the address of the Cemetery and Funeral Bureau is available at the office of the cemetery.

(e) The signs shall be at least 16 inches high and 24 inches wide and shall be prominently mounted upright and vertical.

(f) The Cemetery and Funeral Bureau shall suspend the certificate of authority of any cemetery authority that is in violation of this section. No person shall obtain a certificate of authority under intentionally false or misleading statements and no person shall delegate authority of ownership under this section, except to another person licensed by the bureau. The certificate may be reinstated only upon compliance with these requirements.

(Amended by Stats. 2008, Ch. 490, Sec. 3. Effective January 1, 2009.)









CHAPTER 4 - Property Rights

ARTICLE 1 - General Provisions

8600

All plots conveyed to individuals are presumed to be the sole and separate property of the owner named in the instrument of conveyance.

(Amended by Stats. 1939, Ch. 339.)



8601

The spouse of an owner of any plot containing more than one interment space has a vested right of interment of his remains in the plot and any person thereafter becoming the spouse of the owner has a vested right of interment of his remains in the plot if more than one interment space is unoccupied at the time the person becomes the spouse of the owner.

(Amended by Stats. 1939, Ch. 339.)



8602

No conveyance or other action of the owner without the written consent or joinder of the spouse of the owner divests the spouse of a vested right of interment, except that a final decree of divorce between them terminates the vested right of interment unless otherwise provided in the decree.

(Amended by Stats. 1939, Ch. 339.)



8603

If no interment is made in an interment plot which has been transferred by deed or certificate of ownership to an individual owner, or if all remains previously interred are lawfully removed, upon the death of the owner, unless he has disposed of the plot either in his will by a specific devise or by a written declaration filed and recorded in the office of the cemetery authority, the plot descends to the heirs at law of the owner subject to the rights of interment of the decedent and his surviving spouse.

(Enacted by Stats. 1939, Ch. 60.)



8604

Cemetery property passing to an individual by reason of the death of the owner is exempt from all inheritance taxes.

(Enacted by Stats. 1939, Ch. 60.)



8605

An affidavit by a person having knowledge of the facts setting forth the fact of the death of the owner and the name of the person or persons entitled to the use of the plot pursuant to this chapter, is complete authorization to the cemetery authority to permit the use of the unoccupied portions of the plot by the person entitled to the use of it.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Joint Tenants

8625

In a conveyance to two or more persons as joint tenants each joint tenant has a vested right of interment in the plot conveyed.

(Enacted by Stats. 1939, Ch. 60.)



8626

Upon the death of a joint tenant, the title to the plot held in joint tenancy immediately vests in the survivors, subject to the vested right of interment of the remains of the deceased joint tenant.

(Enacted by Stats. 1939, Ch. 60.)



8627

Cemetery property held in joint tenancy is exempt from the provisions of the Probate Code relating to proceedings for establishing the fact of death of a person whose death affects title to real property.

(Amended by Stats. 1983, Ch. 201, Sec. 2.)



8628

An affidavit by any person having knowledge of the facts setting forth the fact of the death of one joint tenant and establishing the identity of the surviving joint tenants named in the deed to any plot, when filed with the cemetery authority operating the cemetery in which the plot is located, is complete authorization to the cemetery authority to permit the use of the unoccupied portion of the plot in accordance with the directions of the surviving joint tenants or their successors in interest.

(Enacted by Stats. 1939, Ch. 60.)



8629

When there are several owners of a plot, or of rights of interment in it, they may designate one or more persons to represent the plot and file written notice of designation with the cemetery authority. In the absence of such notice or of written objection to its so doing, the cemetery authority is not liable to any owner for interring or permitting an interment in the plot upon the request or direction of any coowner of the plot.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 3 - Family Interment Plots

8650

(a)  Whenever an interment of the remains of a member or of a relative of a member of the family of the record owner or of the remains of the record owner is made in a plot transferred by deed or certificate of ownership to an individual owner, the plot shall become the family plot of the owner.

(b)  If the owner dies without making disposition of the plot either in his or her will by a specific devise, or by a written declaration filed and recorded in the office of the cemetery authority, any unoccupied portions of the plot shall pass according to the laws of intestate succession as set forth in Sections 6400 to 6413, inclusive, of the Probate Code.

(c)  As of January 1, 2002, any unoccupied portions of a family plot that became inalienable pursuant to this section as it read on December 31, 2001, shall no longer be inalienable and shall pass according to the laws of intestate succession as set forth in Sections 6400 to 6413, inclusive, of the Probate Code. No sale, transfer, or donation of any unused portion of a family plot made alienable under this subdivision shall be made unless all persons entitled to interment in the family plot under Sections 8651 and 8652 are deceased or have expressly waived in writing the right to be interred in the family plot.

(d)  The seller of a cemetery plot shall notify the buyer that unused portions of a family plot may pass through intestate succession unless written disposition is made by the buyer and may be sold, transferred, or donated by the buyer’s heirs. The seller shall notify the buyer of the effect of a future transfer, sale, or donation of the unused portion of a family plot on any endowment for care or maintenance of the plot that the buyer may purchase in conjunction with the purchase of the cemetery plot.

(Amended by Stats. 2001, Ch. 516, Sec. 1. Effective January 1, 2002.)



8650.5

An affidavit executed by a person who is the owner of the plot by virtue of the laws of intestate succession or by his or her attorney-in-fact, setting forth the fact of the death of the owner, the absence of a disposition of the plot by the owner in his or her will by a specific devise, the name of the person or persons who have rights to the plot under the intestate succession laws of the state, and the consent of that person or those persons to the sale of the plot by the cemetery authority, shall constitute complete authorization to the cemetery authority to permit any sale of the unoccupied portions of the plot.

(Added by Stats. 2001, Ch. 436, Sec. 36. Effective January 1, 2002. See identical section added by Stats. 2001, Ch. 516.)



8650.5-1

An affidavit executed by a person who is the owner of the plot by virtue of the laws of intestate succession or by his or her attorney-in-fact, setting forth the fact of the death of the owner, the absence of a disposition of the plot by the owner in his or her will by a specific devise, the name of the person or persons who have rights to the plot under the intestate succession laws of the state, and the consent of that person or those persons to the sale of the plot by the cemetery authority, shall constitute complete authorization to the cemetery authority to permit any sale of the unoccupied portions of the plot.

(Added by Stats. 2001, Ch. 516, Sec. 2. Effective January 1, 2002.)



8651

In a family plot one grave, niche or crypt may be used for the owner’s interment; one for the owner’s surviving spouse, if any, who by law has a vested right of interment in it; and in those remaining, if any, the parents and children of the deceased owner in order of death may be interred without the consent of any person claiming any interest in the plot.

(Enacted by Stats. 1939, Ch. 60.)



8652

If no parent or child survives, the right of interment goes in the order of death first, to the spouse of any child of the record owner and second, in the order of death to the next heirs at law of the owner or the spouse of any heir at law.

(Enacted by Stats. 1939, Ch. 60.)



8653

Any surviving spouse, parent, child or heir who has a right of interment in a family plot may waive such right in favor of any other relative, or spouse of a relative of either the deceased owner or of his spouse, and upon such waiver the remains of the person in whose favor the waiver is made may be interred in the plot.

(Amended by Stats. 1945, Ch. 848.)






ARTICLE 4 - Vested Right of Interment

8675

A vested right of interment may be waived and is terminated upon the interment elsewhere of the remains of the person in whom vested.

(Enacted by Stats. 1939, Ch. 60.)



8676

No vested right of interment gives to any person the right to have his remains interred in any interment space in which the remains of any deceased person having a prior vested right of interment have been interred, nor does it give any person the right to have the remains of more than one deceased person interred in a single interment space in violation of the rules and regulations of the cemetery in which the interment space is located.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 5 - Voluntary Establishment of Inalienability

8680

A cemetery authority may take and hold any plot conveyed or devised to it by the plot owner so that it will be inalienable, and interments shall be restricted to the persons designated in the conveyance or devise.

(Enacted by Stats. 1939, Ch. 60.)









CHAPTER 5 - Endowment and Special Care

ARTICLE 1 - Care of Old Cemeteries

8700

In addition to those cemeteries to which this part does not apply, this article does not apply to abandoned cemeteries nor to cemeteries in which interments are prohibited.

(Enacted by Stats. 1939, Ch. 60.)



8701

Whenever a majority of the plots in all or any part of a cemetery established prior to August 14, 1931, has been sold without the owner having made provision for the establishment of an adequate endowment care fund for its care, maintenance, and embellishment, the avenues, roadways, walks, driveways, alleys, streets and parks in it may be vacated or altered and replatted into plots which may be sold for interment purposes pursuant to this article.

(Amended by Stats. 1951, Ch. 176.)



8702

Application for the alteration or vacation or replatting of all or any portion of an alley, street, avenue, walk, driveway, or park, for plots in the cemetery shall be made to the superior court in the county in which all or any portion of the property is situated.

(Enacted by Stats. 1939, Ch. 60.)



8703

The application may be by the cemetery authority owning or operating the cemetery or if there is no cemetery authority operating the cemetery, by twenty or more plot owners.

(Enacted by Stats. 1939, Ch. 60.)



8704

The petition shall be verified and shall specify the facts of such ownership and shall state the reasons for the proposed change and what provisions have theretofore been made for the endowment care of the cemetery.

(Amended by Stats. 1951, Ch. 176.)



8705

There shall be presented with the petition a plat of the cemetery and the proposed replat which shall clearly indicate the proposed changes.

(Enacted by Stats. 1939, Ch. 60.)



8706

The petition shall be filed with the clerk of the superior court, and the clerk shall fix the time for hearing not less then thirty nor more than sixty days from the date of filing.

(Enacted by Stats. 1939, Ch. 60.)



8707

Notice of the hearing shall be given by publishing a copy of the notice in a newspaper of general circulation near the cemetery in the county in which the property is situated, once a week for three consecutive weeks prior to the date of hearing.

(Enacted by Stats. 1939, Ch. 60.)



8708

Copies of the notice shall be posted in three conspicuous places within the cemetery.

(Enacted by Stats. 1939, Ch. 60.)



8709

The notice shall:

(a)  Be addressed to all persons owning or interested in plots in the cemetery but need not name them.

(b)  Set forth in a general way the proposed changes.

(c)  Set forth the reasons stated in the petition for making the changes.

(d)  State the time when the hearing of the petition will be had.

(e)  State that a plat showing the proposed changes is on file with the clerk of the court.

(Enacted by Stats. 1939, Ch. 60.)



8710

At the time fixed for the hearing, the court shall hear and consider any evidence introduced in favor of and all objections to the changes and may allow the proposed changes and replat in whole or in part, or may order and allow modifications of the proposed changes. The hearing may be continued from time to time by order of court.

(Amended by Stats. 1939, Ch. 339.)



8711

The cemetery authority or other person directed by the court shall accept the newly created plots and shall sell and convey them only for interment purposes.

(Amended by Stats. 1957, Ch. 79.)



8713

The vacation of an alley, avenue, roadway, walk, driveway, street, or park adjacent to a privately owned plot does not vest any interest in the owner of the plot to the vacated portion; but the adjacent owner shall, for 10 days after the date of the order of vacation, have the right to purchase the new plots.

(Amended by Stats. 1957, Ch. 79.)



8714

In allowing any damages to any plot owner for such vacation, the court shall take into consideration the benefit to be received from endowment care.

(Amended by Stats. 1951, Ch. 176.)



8715

The provisions of this article are hereby declared to be a necessary exercise of the police power of the State in order to preserve and keep existing cemeteries as resting places for the dead and to preserve cemeteries from becoming unkept and places of reproach and desolation in the communities in which they are located. The taking of roadways, alleys, walks, avenues, driveways, streets and parks for the purposes and by the method in this section specified, regardless of the private character of the association or person applying therefor, is hereby declared an exercise of the right of eminent domain in behalf of the public health, safety, comfort, pleasure, protection, and historic instruction to present and future generations.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Care of Active Cemeteries

8725

Every cemetery authority which now or hereafter maintains a cemetery may place its cemetery under endowment care and establish, maintain, and operate an endowment care fund. Endowment care and special care funds consisting of trust funds created by irrevocable trust agreements may be commingled for investment and the income therefrom shall be divided between the endowment care and special care funds in the proportion that each fund contributed to the principal sum invested. Special care funds derived from trusts created by a revocable agreement shall not be commingled for investment and shall be accounted for separately from all other funds. The funds may be held in the name of the cemetery authority or its directors or in the name of the trustees appointed by the cemetery authority.

(Amended by Stats. 1997, Ch. 142, Sec. 8. Effective January 1, 1998.)



8726

The principal of all funds for endowment care shall be invested and the income only may be used for the care, maintenance, and embellishment of the cemetery in accordance with the provisions of law and the resolutions, bylaws, rules and regulations or other actions or instruments of the cemetery authority and for no other purpose. Endowment and special care funds shall be maintained separate and distinct from all other funds and the trustees shall keep separate records thereof.

(Amended by Stats. 1957, Ch. 1635.)



8726.1

The trustee of the endowment care fund shall create a reserve from which principal losses may be replaced by setting aside a reasonable percentage of the income from the fund. The trustee may also set aside out of income or net capital gains from investments, reserves for future maintenance, repair or restoration of property or embellishments in the cemetery which may be necessary or desirable as a result of wear, deterioration, accident, damage or destruction. The total amount of such reserves for maintenance, repair and replacement shall not at any time exceed 10 percent of the endowment care fund. “Net capital gains,” as used in this section, means the amount by which cumulative capital gains since the establishment of the endowment care fund exceed the sum of cumulative capital losses since the establishment of the endowment care fund and capital gains previously set aside in reserve. Additions to the reserve in any year from capital gains shall not exceed one-half the difference between the capital gains and the capital losses during the year. Any capital gains not set aside in reserve shall be a part of the principal of the endowment care fund.

(Amended by Stats. 1955, Ch. 1047.)



8728

The cemetery authority may from time to time adopt plans for the general care, maintenance, and embellishment of its cemetery, and charge and collect from all subsequent purchasers of plots such reasonable sum as, in the judgment of the cemetery authority, will aggregate a fund, the reasonable income from which will provide care, maintenance and embellishment.

(Amended by Stats. 1951, Ch. 176.)



8729

Upon payment of the purchase price and the amount fixed as a proportionate contribution for endowment care, there may be included in the deed of conveyance or by separate instrument an agreement to use the income from such endowment care fund for the care, maintenance, and embellishment in accordance with the plan adopted, for the cemetery and its appurtenances to the proportionate extent the income received by the cemetery authority from the contribution will permit.

(Amended by Stats. 1951, Ch. 176.)



8730

Upon the application of an owner of any plot, and upon the payment by him of the amount fixed as a reasonable and proportionate contribution for endowment care a cemetery authority may enter into an agreement with him to use the income from such fund for the care of his plot and its appurtenances.

(Amended by Stats. 1951, Ch. 176.)



8731

(a)  The cemetery authority may appoint a board of trustees of not less than three in number as trustees of its endowment care fund. The members of the board of trustees shall hold office subject to the direction of the cemetery authority.

(b)  If within 30 days after notice of nonreceipt by the Cemetery and Funeral Bureau or other agency with regulatory authority over cemetery authorities, the cemetery authority fails to file the report required by Section 9650 of the Business and Professions Code, or if the report is materially not in compliance with law or the endowment care fund is materially not in compliance with law, the cemetery authority may be required to appoint as sole trustee of its endowment care fund under Section 8733.5, any bank or trust company qualified under the provisions of the Banking Law (Division 1 (commencing with Section 99) of the Financial Code) to engage in the trust business. That requirement may be imposed by the Cemetery and Funeral Bureau or other agency with regulatory authority over cemetery authorities, provided that the cemetery authority has received written notice of the alleged violation and has been given the opportunity to correct the alleged violation, and there has been a finding of a material violation in an administrative hearing.

(c)  (1)  Each member of the board of trustees shall provide signatory acknowledgment of understanding of the role of a trustee in managing trust funds in the following areas:

(A)  Trustee duties, powers, and liabilities as contained in Part 4 (commencing with Section 16000) of Division 9 of the Probate Code.

(B)  Reporting and regulatory requirements contained in Article 3 (commencing with Section 9650) of Chapter 19 of Division 3 of the Business and Professions Code.

(C)  Provisions related to the care of active cemeteries contained in Chapter 5 (commencing with Section 8700) of Part 3 of Division 8.

(2)  The signatory acknowledgment shall be retained by the cemetery authority during the duration of the trustee’s term of office.

(Amended by Stats. 2000, Ch. 568, Sec. 252. Effective January 1, 2001.)



8732

Not more than one member of the board of trustees of an endowment care fund may have a proprietary interest in the cemetery authority.

(Repealed and added by Stats. 1976, Ch. 729.)



8732.1

Each individual trustee of an endowment care fund shall be a resident of this State, and a corporate trustee shall be qualified to do business in this State.

(Added by Stats. 1955, Ch. 595.)



8733

No sum in excess of 5 percent of the net income derived from an endowment care fund, or special care fund, or both, in any year shall be paid as compensation to the board of trustees for its services as trustee. This amount shall be the total compensation from the fund to be paid to a trustee for services. For purposes of this section, “net income” means the amount of income remaining after reasonable administrative expenses, including bookkeeping, postage, taxes, and other costs directly related to generating income to the trust fund, have been deducted from the gross income derived from the fund.

(Amended by Stats. 1997, Ch. 142, Sec. 10. Effective January 1, 1998.)



8733.5

In lieu of the appointment of a board of trustees of its endowment care fund, any cemetery authority may appoint as sole trustee of its endowment care fund any bank or trust company qualified under the provisions of the Banking Law (Division 1 (commencing with Section 99) of the Financial Code) to engage in the trust business. If a cemetery authority appoints a bank or trust company, the sum paid to the bank or trust company may exceed 5 percent of the net income derived from the endowment care fund, or special care fund, or both, notwithstanding Section 8733.

(Amended by Stats. 1997, Ch. 142, Sec. 11. Effective January 1, 1998.)



8734

(a)  Except as provided in subdivisions (b), (c), and (d), the board of trustees or corporate trustee of an endowment care fund or one or more special care funds shall file a fidelity bond executed by an admitted surety insurer with the Cemetery and Funeral Bureau in the amount of fifty thousand dollars ($50,000), guaranteeing payment to each such fund of any monetary loss incurred by the fund occasioned by acts of fraud or dishonesty by the trustees or trustee. The board of trustees or corporate trustee of both an endowment care fund and one or more special care funds need file only one such bond.

(b)  Any cemetery authority which has a fidelity bond on all officers and employees issued by an admitted surety insurer and which by its terms would cover any acts of fraud or dishonesty by the trustees or corporate trustee of its endowment and special care funds need not file a separate bond with the Cemetery and Funeral Bureau as provided in subdivision (a), but shall submit to the Cemetery and Funeral Bureau satisfactory evidence of such a fidelity bond. Such fidelity bond, except as provided in subdivision (c), shall provide at least fifty thousand dollars ($50,000) specifically designated to guarantee payment of any monetary loss incurred by the endowment care or special care funds of the cemetery authority occasioned by any acts of fraud or dishonesty by the board of trustees or corporate trustee thereof.

(c)  Upon application, the Cemetery and Funeral Bureau may reduce the amount of the bond required pursuant to this section if moneys in the endowment care fund and special care funds administered by the applicant board of trustees or corporate trustee are substantially less than fifty thousand dollars ($50,000). In such cases, the Cemetery and Funeral Bureau may permit filing of a bond pursuant to subdivision (a) or (b) which, while the bond is on file, is not less than the aggregate amount of all moneys in the endowment care fund and special care funds administered by the applicant. If the Cemetery and Funeral Bureau permits exceptions pursuant to this subdivision, it shall adopt procedures to assure that affected bonds do not fall below such amount.

(d)  The trustees or corporate trustee of an endowment care fund or special care fund shall take no action respecting trust funds unless there is on file with the bureau a bond as required by this section. The Cemetery and Funeral Bureau may suspend the certificate of authority of any cemetery authority having endowment or special care funds with respect to which there is no bond on file with the bureau as required by this section, or whenever such a bond falls below the amount required by this section.

(e)  Any state or national bank authorized to engage in the trust business pursuant to Division 1 (commencing with Section 99) of the Financial Code shall be exempt from the requirements of this section.

(Amended by Stats. 2000, Ch. 568, Sec. 253. Effective January 1, 2001.)



8735

A cemetery authority which has established an endowment care fund may take, receive, and hold as a part of or incident to the fund any property, real, personal or mixed, bequeathed, devised, granted, given or otherwise contributed to it for its endowment care fund.

(Amended by Stats. 1951, Ch. 176.)



8736

The endowment care fund and all payments or contributions to it are hereby expressly permitted as and for charitable and eleemosynary purposes. Endowment care is a provision for the discharge of a duty due from the persons contributing to the persons interred and to be interred in the cemetery and a provision for the benefit and protection of the public by preserving and keeping cemeteries from becoming unkept and places of reproach and desolation in the communities in which they are situated.

(Amended by Stats. 1951, Ch. 176.)



8737

No payment, gift, grant, bequest, or other contribution for general endowment care is invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries, nor is the fund or any contribution to it invalid as violating any law against perpetuities or the suspension of the power of alienation of title to property.

(Amended by Stats. 1951, Ch. 176.)



8738

An endowment care cemetery is one which has deposited in its endowment care fund the minimum amounts heretofore required by law and shall hereafter have deposited in its endowment care fund at the time of or not later than completion of the initial sale not less than the following amounts for plots sold or disposed of:

(a) Four dollars and fifty cents ($4.50) a square foot for each grave.

(b) Seventy dollars ($70) for each niche.

(c) Two hundred twenty dollars ($220) for each crypt; provided, however, that for companion crypts, there shall be deposited two hundred twenty dollars ($220) for the first crypt and one hundred ten dollars ($110) for each additional crypt.

(d) Seventy dollars ($70) for the cremated remains of each deceased person scattered in the cemetery at a garden or designated open area that is not an interment site subject to subdivision (a).

(Amended by Stats. 2008, Ch. 545, Sec. 1. Effective January 1, 2009.)



8738.1

In addition to the requirements of Section 8738 any endowment care cemetery hereafter established shall also have deposited in its endowment care fund the additional sum of twenty-five thousand dollars ($25,000), or thirty-five thousand dollars ($35,000) if established on or after January 1, 1977, before disposing of any plot or making any sale thereof.

(Amended by Stats. 1976, Ch. 525.)



8738.2

The endowment care fund under the provisions of this code shall be kept separate and apart from all other cemetery funds. Separate records and books shall be kept of the endowment care fund. The amount to be deposited in the endowment care fund shall be separately shown on the original purchase agreement and a copy delivered to the purchaser. In the sale of cemetery property, no commission shall be paid a broker or salesman on the amount deposited by the purchaser in the fund.

(Added by Stats. 1955, Ch. 595.)



8739

A nonendowment care cemetery is one that does not have deposited in an endowment care fund the minimum amounts required by law.

(Amended by Stats. 1951, Ch. 176.)



8739.1

Any cemetery established, on or after September 7, 1955, or excluded from the exemption provided in subdivision (c) of Section 8250 by virtue of paragraph (2) of such subdivision, shall be an endowment care cemetery.

(Amended by Stats. 1972, Ch. 1269.)



8740

A cemetery which otherwise complies with Section 8738 may be designated an endowment care cemetery even though it contains a small section which may be sold without endowment care, if the section is separately set off from the remainder of the cemetery and if signs are kept prominently placed around the section designating the same as a “nonendowment care section” in legible black lettering at least four inches high. There shall be printed at the head of all contracts, agreements, statements, receipts and certificates of ownership or deeds referring to plots in the section the phrase “nonendowment care” in lettering of a size and style to be approved by the Cemetery and Funeral Bureau.

No new “nonendowment care” sections shall be established, nor an existing one enlarged in an endowment care cemetery.

(Amended by Stats. 2000, Ch. 568, Sec. 254. Effective January 1, 2001.)



8741

Each endowment care cemetery shall post in a conspicuous place at or near the entrance of the cemetery and at its administration building and readily accessible to the public, a legible sign that shall contain the following information in the order and manner set forth below:

(a) A heading containing the words “endowment care”—which shall appear in a minimum of one-inch letters.

(b) The statement, “This is an endowment care interment property.”

(Amended by Stats. 2006, Ch. 124, Sec. 2. Effective January 1, 2007.)



8743

Each nonendowment care cemetery or the Cemetery and Funeral Bureau shall post in a conspicuous place in the office or offices where sales are conducted and in a conspicuous place at or near the entrance of the cemetery or its administration building and readily accessible to the public, a legible sign with lettering of a size and style to be approved by the Cemetery and Funeral Bureau that shall contain the following information in the order and manner set forth below:

(a)  A heading containing the words “nonendowment care.”

(b)  This is a nonendowment care interment property.

(Amended by Stats. 2000, Ch. 568, Sec. 255. Effective January 1, 2001.)



8744

There shall be printed at the head of all contracts, agreements, statements, receipts, literature and other publications of nonendowment care cemeteries the following form:

“This institution is operated as a ‛nonendowment care’ interment property.”

The phrase “nonendowment care” shall be of a size and style to be approved by the Cemetery and Funeral Bureau.

(Amended by Stats. 2000, Ch. 568, Sec. 256. Effective January 1, 2001.)



8745

All the information appearing on the signs and report filed in the cemetery office shall be revised annually and verified by the president and secretary, or two officers authorized by the cemetery authority.

(Added by Stats. 1939, Ch. 339.)



8746

Any person, partnership, corporation, association, or his, her, or its agents or representatives, who shall violate any of the provisions of this article, except as provided in Section 8785, or make any willful or false statement appearing on a sign, contract, agreement, receipt, statement, literature or other publication shall be guilty of a misdemeanor.

(Amended by Stats. 1982, Ch. 897, Sec. 1.)



8747.5

Each cemetery shall at all times maintain and keep within the State of California all books, accounts, records, cash and evidences of investments of its general and special care funds. They shall be readily available for inspection and examination by the Cemetery and Funeral Bureau in accordance with the provisions of the Business and Professions Code.

(Amended by Stats. 2000, Ch. 568, Sec. 257. Effective January 1, 2001.)



8748

Where an endowment care mausoleum or mausoleum-columbarium is operated within an endowment care cemetery and the cemetery corporations or cemetery authorities owning or operating each merge and consolidate into one cemetery authority or corporation, the endowment care funds established by each may be consolidated and merged into one endowment care fund. Such merger shall be accomplished by the execution of a declaration of trust by the successor cemetery authority or corporation, which declaration shall provide:

(a)  That the assets of each endowment care fund shall be merged and consolidated into one endowment care fund which shall be held and administered by the directors of the successor cemetery authority or the trustees appointed by them for the care, maintenance, and embellishment of both cemeteries in accordance with the provisions of this code.

(b)  That the income from such endowment care funds shall be used for the general care, maintenance, and embellishment for the cemetery as a whole, or, if the income from such consolidated fund is to be divided between such mausoleum or mausoleum-columbarium and cemetery, the proportion or manner in which it is to be divided.

(c)  That it accepts and will administer all special care funds for the purpose for which they were established and in accordance with the provisions of this code.

The declaration of trust shall be approved by all of the trustees of each endowment care fund and by the directors of the cemetery authority or corporation appointing such trustees, which approval shall be endorsed upon such declaration of trust. The declaration of trust shall not be effective unless and until approved by the Cemetery and Funeral Bureau.

An executed copy of such declaration of trust so approved shall be filed with the Cemetery and Funeral Bureau and in the office of the cemetery authority or corporation owning or operating such cemetery, where it shall be available for inspection by any owner of property therein.

Upon approval of the declaration of trust by the Cemetery and Funeral Bureau, the assets and liabilities of such endowment care funds shall be deemed merged and consolidated into one endowment care fund, and the trustees of, or appointed by, the cemetery authority or corporation handling such funds shall be immediately vested with the title to all of the assets and subject to all of the liabilities thereof. The trustees of the endowment care funds which have been thus merged or consolidated shall be relieved of any obligations or duties arising subsequent to such merger or consolidation.

(Amended by Stats. 2000, Ch. 568, Sec. 258. Effective January 1, 2001.)






ARTICLE 3 - Investment of Endowment Funds

8750

Endowment care funds shall not be used for any purpose other than to provide through income only for the reserves authorized by law and for the endowment care of the cemetery in accordance with the resolutions, by-laws, rules and regulations or other actions or instruments of the cemetery authority.

(Amended by Stats. 1951, Ch. 176.)



8751

The funds shall be invested and reinvested, and kept invested in:

(a)  Bonds of the United States or this state, or of any county, city and county, or city in this state.

(b)  Bonds legal for investment for savings banks in this state.

(c)  First mortgages or first trust deeds on improved real estate.

(d)  Income producing improved real estate in any city or city and county in this state.

(e)  Investment certificates in any savings and loan association organized, existing and doing business under the laws of this state.

(f)  Investments of the type enumerated for domestic incorporated insurers in Article 3, Chapter 2, Part 2, of Division 1 of the Insurance Code of this state.

(g)  By deposit in a bank which is insured by the Federal Deposit Insurance Corporation.

(h)  Shares of a duly chartered and insured federal savings and loan association.

(Amended by Stats. 1977, Ch. 496.)



8751.1

In addition to the requirements of Section 8751, the funds may be invested and reinvested and kept invested in investments of the type and in the manner as provided in Part 4 (commencing with Section 16000) of Division 9 of the Probate Code.

(Amended by Stats. 1990, Ch. 79, Sec. 12.)






ARTICLE 4 - Special Care

8775

A cemetery authority which has established an endowment care fund may also take and hold any property bequeathed, granted, or given to it in trust to apply the principal, or proceeds, or income to either or all of the following purposes:

(a)  Improvement or embellishment of all or any part of the cemetery or any lot in it.

(b)  Erection, renewal, repair, or preservation of any monument, fence, building, or other structure in the cemetery.

(c)  Planting or cultivation of trees, shrubs, or plants in or around any part of the cemetery.

(d)  Special care or ornamenting of any part of any plot, section, or building in the cemetery.

(e)  Any purpose or use not inconsistent with the purpose for which the cemetery was established or is maintained.

(Amended by Stats. 1951, Ch. 176.)



8776

The sums paid in or contributed to the fund authorized by this article are hereby expressly permitted as and for a charitable and eleemosynary purpose. Such contributions are a provision for the discharge of a duty due from the persons contributing to the person or persons interred or to be interred in the cemetery and likewise a provision for the benefit and protection of the public by preserving, beautifying, and keeping cemeteries from becoming unkept and places of reproach and desolation in the communities in which they are situated. No payment, gift, grant, bequest, or other contribution for such purpose is invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instruments creating the fund, nor is the fund or any contribution to it invalid as violating any law against perpetuities or the suspension of the power of alienation of title to property.

(Enacted by Stats. 1939, Ch. 60.)



8777

All money or property received by a cemetery authority for deposit in a special care fund shall be placed in the custody of the trustee or trustees thereof within 30 days after receipt by the cemetery authority. The corpus of special care trusts shall be invested and reinvested and kept invested as authorized by Section 8778.

(Added by Stats. 1976, Ch. 729.)



8778

The following shall be eligible investments for all special care trusts:

(a) Bonds of the United States or this state, or of any county, city, or city and county in this state.

(b) Bonds that are legal investments for commercial banks in this state.

(c) Certificates of deposit or other interest-bearing accounts in any bank in this state insured by the Federal Deposit Insurance Corporation.

(d) Investment certificates or shares in any state or federally chartered savings and loan association insured by the Federal Savings and Loan Insurance Corporation.

(e) Investments in first trust deeds on improved real estate, provided that the loans require monthly amortization of principal and interest and are fully amortized within 30 years or the term of the loan, whichever comes first. No loan shall be made to the cemetery authority, to the director, officer, or stockholder of a cemetery authority, or trustees of the special care funds, or to partners, relatives, agents, or employees thereof.

(f) Any investment that is lawful for endowment care funds under Sections 8751 and 8751.1.

(Amended by Stats. 2007, Ch. 307, Sec. 1. Effective January 1, 2008.)



8778.5

Each special care trust fund established pursuant to this article shall be administered in compliance with the following requirements:

(a) (1) The board of trustees shall honor a written request of revocation by the trustor within 30 days upon receipt of the written request.

(2) Except as provided in paragraph (3), the board of trustees upon revocation of a special care trust may assess a revocation fee on the earned income of the trust only, the amount of which shall not exceed 10 percent of the trust corpus, as set forth in subdivision (c) of Section 2370 of Title 16 of the California Code of Regulations.

(3) If, prior to or upon the death of the beneficiary of a revocable special care trust, the cemetery authority is unable to perform the services of the special care trust fund agreement, the board of trustees shall pay the entire trust corpus and all earned income to the beneficiary or trustor, or the legal representative of either the beneficiary or trustor, without the imposition of a revocation fee.

(b) Notwithstanding subdivision (d) of Section 2370 of Title 16 of the California Code of Regulations, the board of trustees may charge an annual fee for administering a revocable special care trust fund, which may be recovered by administrative withdrawals from current trust income, but the total administrative withdrawals in any year shall not exceed 4 percent of the trust balance.

(c) Notwithstanding Section 8785, any person, partnership, or corporation who violates this section shall be subject to disciplinary action as provided in Article 6 (commencing with Section 9725) of Chapter 19 of Division 3 of the Business and Professions Code, or by a civil fine not exceeding five hundred dollars ($500), or by both, as determined by the Cemetery and Funeral Bureau and shall not be guilty of a crime.

(Amended by Stats. 2009, Ch. 308, Sec. 92. Effective January 1, 2010.)



8779

Nothing in this article shall require liquidation or transmutation of any lawful investment existing on December 31, 1976, but any reinvestment shall be governed by Section 8778, and any interest or other increment actually received on account of such an investment shall be reinvested only as provided in Section 8778.

(Added by Stats. 1976, Ch. 729.)



8779.5

Each special care fund established pursuant to this article shall be held in trust and managed by either the board of trustees of the cemetery authority’s endowment care fund or by a board of trustees meeting the qualifications prescribed by this chapter for such a board of trustees. However, nothing in this section shall be construed to modify the terms of any special care trust established prior to January 1, 1977.

(Added by Stats. 1976, Ch. 729.)






ARTICLE 5 - Misrepresentation as to Endowment

8780

No person, partnership, corporation, association, or his, her, or its agents or representatives, shall sell, offer for sale, or advertise any plot under representation that the plot is under endowment care, before an endowment care fund has been established for the cemetery in which the plot is situated.

(Amended by Stats. 1982, Ch. 897, Sec. 3.)



8781

It shall be unlawful for a cemetery authority, its officers, employees or agents, or a cemetery broker or salesman to represent that an endowment care fund or any other fund set up for maintaining care is perpetual or permanent.

(Added by renumbering Section 8747 by Stats. 1982, Ch. 897, Sec. 2.)






ARTICLE 6 - Penalties

8785

Any person, partnership, or corporation administering, managing, or having responsibility for endowment care or special care funds who violates the provisions of this chapter relating to the collection, investment, or use of those funds shall be punished either by imprisonment in a county jail for a period not exceeding six months or by fine not exceeding five hundred dollars ($500), or by both such imprisonment and fine, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or two or three years. If the violator is a cemetery licensee or the holder of a certificate of authority, he, she, or it shall be subject to disciplinary action as provided in Article 6 (commencing with Section 9725) of Chapter 19 of Division 3 of the Business and Professions Code.

(Amended by Stats. 2011, Ch. 15, Sec. 144. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









CHAPTER 7 - Abandonment

8825

A city or county having a nonendowment care cemetery within its boundaries which threatens or endangers the health, safety, comfort or welfare of the public may, by resolution of its governing board, if not more than 10 human dead bodies have been interred therein for a period of five years immediately preceding the date of the resolution, declare the abandonment of the cemetery as a place of future interment, but shall permit interment therein of any person who is an owner of a plot in the cemetery on the date of adoption of the resolution or who otherwise has a right of interment in the cemetery which is vested on such date. The resolution may provide for the removal of such copings, improvements, and embellishments which the governing board finds to be a threat or danger to the health, safety, comfort, or welfare of the public.

(Amended by Stats. 1977, Ch. 288.)



8826

The resolution for abandonment adopted under the provisions of this chapter shall specify and declare that at any time after the expiration of 60 days after the first publication of notice of declaration of intended abandonment, the city or county in which the cemetery is located will remove such copings, improvements, and embellishments which are found to be a threat or danger to the health, safety, comfort, or welfare of the public. Notice shall be given to all persons interested therein by publication in a newspaper of general circulation published in the county or city. Publication shall be pursuant to Section 6064 of the Government Code.

(Amended by Stats. 1959, Ch. 1241.)



8827

After the publication mentioned in Section 8826 of this code and after the expiration of the 60 days specified in the notice, the city or county shall remove such copings, improvements, and embellishments which have been found to be a threat or danger to the health, safety, comfort, or welfare of the public.

(Amended by Stats. 1959, Ch. 1241.)



8828

After the work which the governing body, in its discretion, finds necessary and practicable has been completed, the governing body shall immediately thereafter, by resolution, which shall contain a legal description of the cemetery, dedicate such abandoned cemetery as a pioneer memorial park and may cause to be erected a suitable central memorial honoring those who have been interred in the cemetery.

Upon recordation of the resolution with the county recorder of the county in which the cemetery is located, fee title to the cemetery shall vest in the city or county as the case may be. The governing body may bring an action to quiet title to the cemetery, and in the absence of fraud the resolution and the fact of recordation shall be conclusive evidence of fee title to the cemetery.

Any county or city acquiring fee title to a cemetery under this section shall only use the property for the purpose of establishing and maintaining a pioneer memorial park.

(Amended by Stats. 1970, Ch. 543.)



8829

Thereafter the city or county shall maintain said pioneer memorial park so that it will not endanger the health, safety, comfort, or welfare of the public.

(Added by Stats. 1957, Ch. 862.)









PART 4 - PUBLIC CEMETERY DISTRICTS

CHAPTER 1 - General Provisions

9000

This part shall be known and may be cited as the Public Cemetery District Law.

(Repealed and added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9001

(a)  The Legislature finds and declares all of the following:

(1)  There is a continuing need to provide for the respectful and cost-effective interment of human remains to meet the cultural, economic, religious, and social needs of California’s diverse communities.

(2)  The Legislature authorized the creation of public cemetery districts in 1909 to assume responsibility for the ownership, improvement, expansion, and operation of cemeteries and the provision of interment services from fraternal, pioneer, religious, social, and other organizations that were unable to provide for those cemeteries.

(3)  For nearly a century, public cemetery districts have provided communities with the means to publicly finance the ownership, improvement, expansion, and operation of public cemeteries and the provision of interment services, particularly in rural and formerly rural communities.

(4)  Interment customs and practices have changed since the creation of the public cemetery districts but communities continue to need the means to own, improve, expand, and operate public cemeteries that provide respectful and cost-effective interments.

(b)  In enacting this part, it is the intent of the Legislature to create and continue a broad statutory authority for a class of special districts that can own, improve, expand, and operate public cemeteries that provide respectful and cost-effective interments.

(c)  It is also the intent of the Legislature that local officials adapt the powers and procedures provided by this part to meet the diversity of local conditions and circumstances.

(Repealed and added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9002

The definitions in Chapter 1 (commencing with Section 7000) of Part 1 of Division 7 apply to this part. Further, as used in this part, the following terms have the following meanings:

(a)  “Active militia” means the active militia as defined by Section 120 of the Military and Veterans Code.

(b)  “Armed services” means the armed services as defined by Section 18540 of the Government Code.

(c)  “Board of trustees” means the legislative body of a district.

(d)  “District” means a public cemetery district created pursuant to this part or any of its statutory predecessors.

(e) “Domestic partner” means two adults who have chosen to share one another’s lives in an intimate and committed relationship of mutual caring, and are qualified and registered with the Secretary of State as domestic partners in accordance with Division 2.5 of the Family Code.

(f) “Family member” means any spouse, by marriage or otherwise, domestic partner, child or stepchild, by natural birth or adoption, parent, brother, sister, half-brother, half-sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, first cousin, or any person denoted by the prefix “grand” or “great,” or the spouse of any of these persons.

(g) “Firefighter” means a firefighter as defined by Section 1797.182.

(h) “Interment right” means the right to use or control the use of a plot, niche, or other space, authorized by this part, for the interment of human remains.

(i) “Nonresident” means a person who does not reside within a district or does not pay property taxes on property located in a district.

(j) “Peace officer” means a peace officer as defined by Section 830 of the Penal Code.

(k) “Principal county” means the county having all or the greater portion of the entire assessed value, as shown on the last equalized assessment roll of the county or counties, of all taxable property within a district.

(l) “Voter” means a voter as defined by Section 359 of the Elections Code.

(Amended by Stats. 2013, Ch. 210, Sec. 19. Effective January 1, 2014.)



9003

(a)  This part provides the authority for the organization and powers of public cemetery districts. This part succeeds the former Part 4 (commencing with Section 8890), as added by Chapter 60 of the Statutes of 1939, as subsequently amended, and any of its statutory predecessors.

(b)  Any public cemetery district formed pursuant to the former Part 4 or any of its statutory predecessors that was in existence on January 1, 2004, shall remain in existence as if it has been organized pursuant to this part.

(c)  Any indebtedness, special tax, benefit assessment, fee, election, ordinance, resolution, regulation, rule, or any other action of a district taken pursuant to the former Part 4 or of any of its statutory predecessors which was taken before January 1, 2004, shall not be voided solely because of any error, omission, informality, misnomer, or failure to comply strictly with this part.

(Repealed and added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9004

This part is necessary to protect the public health, safety, and welfare, and shall be liberally construed to effectuate its purposes.

(Repealed and added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9005

If any provision of this part or the application of any provision of this part in any circumstance or to any person, city, county, special district, school district, the state, or any agency or subdivision of the state is held invalid, that invalidity shall not affect other provisions or applications of this part that can be given effect without the invalid provision or application of the invalid provision, and to this end the provisions of this part are severable.

(Repealed and added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9006

(a)  Any action brought to determine the validity of the organization or of any action of a district shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(b)  Any judicial review of an action taken pursuant to this part shall be conducted pursuant to Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9007

(a)  Except as provided in this section, territory, whether incorporated or unincorporated, whether contiguous or noncontiguous, may be included in a district. Territory that is already within a public cemetery district or another type of special district that provides cemetery facilities and services shall not be included within a public cemetery district.

(b)  Except as provided in this part, the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5 of the Government Code, shall govern any change of organization or reorganization of a district. In the case of any conflict between that division and this part, the provisions of this part shall prevail.

(c)  A district shall be deemed an “independent special district,” as defined by Section 56044 of the Government Code, except when a county board of supervisors has appointed itself as the board of trustees.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)






CHAPTER 2 - Formation

9010

A new district may be formed pursuant to this chapter.

(Repealed and added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9011

(a)  A proposal to form a new district may be made by petition. The petition shall do all of the things required by Section 56700 of the Government Code. In addition, the petition shall:

(1)  Set forth the methods by which the district will be financed, including but not limited to special taxes, special benefit assessments, and fees.

(2)  Propose a name for the district.

(3)  Specify the size of the initial board of trustees and the method of their appointment.

(b)  The petitions, the proponents, and the procedures for certifying the sufficiency of the petitions shall comply with Chapter 2 (commencing with Section 56700) of Part 3 of Division 3 of Title 5 of the Government Code. In the case of any conflict between that chapter and this chapter, the provisions of this chapter shall prevail.

(c)  The petition shall be signed by not less than 25 percent of the registered voters residing in the area to be included in the district, as determined by the local agency formation commission.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9012

(a)  Before circulating any petition, the proponents shall publish a notice of intention which shall include a written statement not to exceed 500 words in length, setting forth the reasons for forming the district and the methods by which the district will be financed. The notice shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the territory proposed to be included in the district. If the territory proposed to be included in the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each of the counties.

(b)  The following shall be signed by a representative of the proponent, and shall be in substantially the following form:

“Notice of Intent to Circulate Petition

“Notice is hereby given of the intention to circulate a petition proposing to form the __________________ [name of the district]. The reasons for forming the proposed district are: __________________. The method(s) by which the proposed district will be financed are: __________________.”

(c)  Within five days after the date of publication, the proponents shall file with the executive officer of the local agency formation commission of the principal county a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of the publication.

(d)  After the filing required pursuant to subdivision (c), the petition may be circulated for signatures.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9013

(a)  A proposal to form a new district may also be made by the adoption of a resolution of application by the legislative body of any county or city that contains the territory proposed to be included in the district. Except for the provisions regarding the signers, signatures, and the proponents, a resolution of application shall contain all of the matters specified for a petition in Section 9011.

(b)  Before adopting a resolution of application, the legislative body shall hold a public hearing on the resolution. Notice of the hearing shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the county or city. At least 20 days before the hearing, the legislative body shall give mailed notice of its hearing to the executive officer of the local agency formation commission of the principal county. The notice shall generally describe the proposed formation of the district and the territory proposed to be included in the district.

(c)  At the hearing, the legislative body shall give any person an opportunity to present his or her views on the resolution.

(d)  The clerk of the legislative body shall file a certified copy of the resolution of application with the executive officer of the local agency formation commission of the principal county.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9014

(a)  Once the proponents have filed a sufficient petition or a legislative body has filed a resolution of application, the local agency formation commission shall proceed pursuant to Part 3 (commencing with Section 56650) of Division 3 of Title 5 of the Government Code.

(b)  Notwithstanding any other provision of law, a local agency formation commission shall not approve a proposal that includes the formation of a district unless the commission determines both of the following:

(1)  That the public interest requires the formation of the proposed district.

(2)  That the proposed district will have sufficient revenues to carry out its purposes.

(c)  Notwithstanding paragraph (2) of subdivision (b), a local agency formation commission may approve a proposal that includes the formation of a district where the commission has determined that the proposed district will not have sufficient revenue, provided that the commission conditions the approval on the approval by the voters of special taxes or approval by the property owners of special benefit assessments that will generate those sufficient revenues. The commission shall provide that if the voters do not approve the special taxes or if the property owners do not approve the special benefit assessments, the proposed district shall not be formed.

(d)  If the local agency formation commission approves the proposal for the formation of a district, then, notwithstanding Section 57007 of the Government Code, the commission shall proceed pursuant to Part 4 (commencing with Section 57000) of Division 3 of Title 5 of the Government Code.

(e)  Notwithstanding Section 57075 of the Government Code, the local agency formation commission shall take one of the following actions:

(1)  If a majority protest exists in accordance with Section 57078 of the Government Code, the commission shall terminate proceedings.

(2)  If no majority protest exists, the commission shall either:

(A)  Order the formation subject to the approval by the voters.

(B)  Order the formation subject to the approval by the voters of a special tax or the approval by the property owners of a special benefit assessment, pursuant to subdivision (c).

(f)  If the local agency formation commission orders the formation of a district pursuant to paragraph (2) of subdivision (e), the commission shall direct the board of supervisors to direct county officials to conduct the necessary elections on behalf of the proposed district.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)






CHAPTER 3 - Board of Trustees

9020

A legislative body of at least three members known as the board of trustees shall govern every district. The board of trustees shall establish policies for the operation of the district. The board of trustees shall provide for the faithful implementation of those policies which is the responsibility of the employees of the district.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9021

Within 30 days after the effective date of the formation of a district, a board of trustees shall be appointed as follows:

(a)  In the case of a district that contains territory in a single county, the board of supervisors shall appoint three or five persons to the board of trustees.

(b)  In the case of a district that contains territory in more than one county, the board of supervisors of the principal county shall appoint three or five persons from any county in which the district is located to the board of trustees.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9022

(a)  Each person appointed by a board of supervisors to be a member of a board of trustees shall be a voter in the district.

(b)  All trustees shall exercise their independent judgment on behalf of the interests of the residents, property owners, and the public as a whole in furthering the purposes and intent of this part. The trustees shall represent the interests of the public as a whole and not solely the interests of the board of supervisors that appointed them.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9023

(a)  The initial board of trustees of a district formed on or after January 1, 2004, shall be determined pursuant to this section.

(b)  The persons appointed to the initial board of trustees shall meet on the first Monday after 45 days after the effective date of the formation of the district.

(c)  At the first meeting of the initial board of trustees, the trustees shall classify themselves by lot into two classes, as nearly equal as possible. The term of office of the class having the greater number shall expire at noon on the first Monday in January that is closest to the fourth year from the appointments made pursuant to Section 9021. The term of office of the class having the lesser number shall expire at noon on the first Monday in January that is closest to the second year from the appointments made pursuant to Section 9021.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9024

(a)  Except as provided in subdivision (b) of this section, subdivision (c) of Section 9023, and subdivision (d) of Section 9026, the term of office for a member of the board of trustees shall be for a term of four years and until the appointment and qualification of the successor. Terms of office commence at noon on the first Monday in January.

(b)  For districts formed before January 1, 2004, where the members of the board of trustees are not serving staggered terms, the board of supervisors shall stagger the terms of the trustees and to accomplish this purpose shall appoint trustees, on or after January 1, 2004, for terms of less than four years. However, a board of supervisors shall not reduce the term of office of a trustee once the trustee has been appointed to that term, whether the appointment was made before, on, or after January 1, 2004.

(c)  Any vacancy in the office of a member appointed to a board of trustees shall be filled promptly pursuant to Section 1779 of the Government Code. Any person appointed to fill a vacant office shall fill the balance of the unexpired term.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9025

(a)  A board of trustees may adopt a resolution requesting the board of supervisors of the principal county to increase or decrease the number of members of the board of trustees. The resolution shall specify the number of members for which the board of trustees requests the increase or decrease.

(b)  Within 60 days of receiving a resolution adopted pursuant to subdivision (a), the board of supervisors shall consider the resolution at a public hearing. The board of supervisors shall give notice of its hearing by publishing a notice pursuant to Section 6061 of the Government Code in at least one newspaper of general circulation within the jurisdiction of the district at least 10 days before the hearing. In addition, the board of supervisors shall mail the notice at least 10 days before the hearing to the district and any other person who has filed written request for notice with the clerk of the board of supervisors.

(c)  At its hearing, the board of supervisors shall receive and consider any written or oral comments regarding the resolution. After receiving and considering those comments, the board of supervisors may adopt a resolution that orders the increase or decrease in the number of members of the board of trustees.

(d)  If the board of supervisors adopts a resolution that orders an increase in the number of members of the board of trustees, the board of supervisors shall promptly appoint a person or persons to the board of trustees and specify their term of office, consistent with the requirements of this part. If the board of supervisors adopts a resolution that orders a decrease in the number of members of the board of trustees, the board of supervisors shall designate the trustee or trustees whose office shall be eliminated at the termination of the trustee’s current term of office. Any trustee whose office is designated to be eliminated shall continue to serve until his or her term expires.

(Repealed and added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9026

(a)  The board of supervisors of the principal county may appoint itself to be the board of trustees of a district and the board of supervisors may divest itself of that authority, pursuant to this section.

(b)  In the case of a district that has a board of trustees appointed by the board of supervisors, the board of supervisors may adopt a resolution declaring its intention to appoint itself to be the board of trustees of the district. In the case of a district where the board of supervisors has appointed itself to be the board of trustees, the board of supervisors may adopt a resolution declaring its intention to divest itself of that authority.

(c)  Within 60 days of adopting a resolution adopted pursuant to subdivision (b), the board of supervisors shall hold a public hearing on the question whether the board of supervisors should govern the district. The board of supervisors shall give notice of its hearing by publishing a notice pursuant to Section 6061 of the Government Code in at least one newspaper of general circulation within the jurisdiction of the district at least 10 days before the hearing. In addition, the board of supervisors shall mail the notice at least 10 days before the hearing to the district and any other person who has filed written request for notice with the clerk of the board of supervisors.

(d)  At its hearing, the board of supervisors shall receive and consider any written or oral comments regarding a resolution adopted pursuant to subdivision (b). At the conclusion of the hearing, the board of supervisors shall make a finding regarding the value of written protests filed and not withdrawn and take one of the following actions:

(1)  In the case of a district that has a board of trustees appointed by the board of supervisors:

(A)  If the written protests filed and not withdrawn are less than 10 percent of the registered voters of the district, the board of supervisors may by a majority vote adopt a resolution terminating the appointed board of trustees and appointing itself as the board of trustees of the district. In that case, the terms of any trustees appointed by the board of supervisors shall terminate immediately.

(B)  If the written protests filed and not withdrawn are 10 percent or more of the registered voters of the district, the board of supervisors may determine that the proposed change in governance is necessary to protect the public health, safety, and welfare. If the board of supervisors makes that determination, the board of supervisors may override those protests and by a four-fifths vote adopt a resolution terminating the appointed board of trustees and appointing itself as the board of trustees of the district. In that case, the terms of any trustees appointed by the board of supervisors shall terminate immediately.

(C)  If the written protests filed and not withdrawn are 10 percent or more of the registered voters of the district and if the board of supervisors does not adopt a resolution pursuant to paragraph (B), the board of supervisors shall adopt a resolution that terminates the proceedings to change the governance of the district.

(2)  In the case of a district where the board of supervisors has appointed itself to be the board of trustees:

(A)  If the written protests filed and not withdrawn are less than 10 percent of the registered voters of the district, the board of supervisors may by a majority vote adopt a resolution divesting itself of that authority. In that case, the board of supervisors shall promptly appoint persons as members of the board of trustees pursuant to this part.

(B)  If the written protests filed and not withdrawn are 10 percent or more of the registered voters of the district, the board of supervisors may determine that the proposed change in governance is necessary to protect the public health, safety, and welfare. If the board of supervisors makes that determination, the board of supervisors may override those protests and by a four-fifths vote adopt a resolution divesting itself of that authority. In that case, the board of supervisors shall promptly appoint persons as members of the board of trustees pursuant to this part.

(C)  If the written protests filed and not withdrawn are 10 percent or more of the registered voters of the district and if the board of supervisors does not adopt a resolution pursuant to paragraph (B), the board of supervisors shall adopt a resolution that terminates the proceedings to change the governance of the district.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9027

(a)  A local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single district, may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, change the number of members on the board of trustees of the consolidated or reorganized district, provided that the resulting number of trustees shall be an odd number but not less than five.

(b)  Upon the expiration of the terms of the members of the board of trustees of the consolidated or reorganized district whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of trustees shall be reduced until the number equals the number of members determined by the local agency formation commission.

(c)  Notwithstanding subdivision (c) of Section 9024, in the event of a vacancy on the board of trustees of the consolidated or reorganized district at a time when the number of members of the board of trustees is greater than the number determined by the local agency formation commission, the vacancy shall not be filled and the membership of the board of trustees shall be reduced by one member.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9028

(a)  At the first meeting of the initial board of trustees of a newly formed district, and in the case of an existing district not later than the first meeting of every calendar year, the board of trustees shall elect its officers.

(b)  The officers of a board of trustees are a chairperson, vice chairperson, and a secretary. The chairperson and vice chairperson shall be trustees. The secretary may be either a trustee or a district employee. A board of trustees may create additional officers and elect members to those positions. No trustee shall hold more than one office.

(c)  Except as provided in Section 9077, the county treasurer of the principal county shall act as the district treasurer. The county treasurer shall receive no compensation for the receipt and disbursement of money of the district.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9029

A board of trustees shall meet at least once every three months. Meetings of the board of trustees are subject to the provisions of the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9030

(a)  A majority of the board of trustees shall constitute a quorum for the transaction of business.

(b)  Except as otherwise specifically provided to the contrary in this part, a recorded vote of a majority of the total membership of the board of trustees is required on each action.

(c)  The board of trustees shall act only by ordinance, resolution, or motion.

(d)  The board of trustees shall keep a record of all of its acts, including financial transactions.

(e)  The board of trustees shall adopt rules for its proceedings.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9031

(a) The board of trustees may provide, by ordinance or resolution, that each of its members may receive compensation in an amount not to exceed one hundred dollars ($100) for attending each meeting of the board. A member of the board of trustees shall not receive compensation for more than four meetings of the board in a month.

(b) The board of trustees, by ordinance adopted pursuant to Chapter 2 (commencing with Section 20200) of Division 10 of the Water Code, may increase the amount of compensation received for attending meetings of the board.

(c) In addition, members of the board of trustees may receive their actual and necessary traveling and incidental expenses incurred while on official business other than a meeting of the board.

(d) A member of the board of trustees may waive any or all of the payments permitted by this section.

(e) For the purposes of this section, a meeting of the board of trustees includes, but is not limited to, regular meetings, special meetings, closed sessions, emergency meetings, board field trips, district public hearings, or meetings of a committee of the board.

(f) For purposes of this section, the determination of whether a trustee’s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(g) Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 13. Effective January 1, 2006.)






CHAPTER 4 - Powers

9040

(a)  A district may own, operate, improve, and maintain cemeteries and provide interment services within its boundaries.

(b)  A district shall maintain the cemeteries owned by the district.

(c)  The district that owns a cemetery shall have exclusive jurisdiction and control over its maintenance and management.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9041

A district shall have and may exercise all rights and powers, expressed or implied, necessary to carry out the purposes and intent of this part, including, but not limited to, all of the following powers:

(a)  To sue and be sued.

(b)  To acquire by purchase, eminent domain, grant, gift, lease, or other lawful means, any real property within the district or any personal property that may be necessary or proper to carry out the purposes and intent of this part.

(c)  To sell, lease, or otherwise dispose of any real or personal property. A board of trustees may exchange equivalent properties if the board determines that the exchange is in the best interests of the district.

(d)  To donate any surplus real or personal property to any public agency or nonprofit organizations.

(e)  To engage necessary employees, to define their qualifications and duties, and to provide a schedule of compensation for performance of their duties.

(f)  To engage counsel and other professional services.

(g)  To enter into and perform all necessary contracts.

(h)  To borrow money, give security therefore, and purchase on contract, as provided in this part.

(i)  To adopt a seal and alter it at pleasure.

(j)  To adopt ordinances following the procedures of Article 7 (commencing with Section 25120) of Chapter 1 of Part 2 of Division 2 of Title 3 of the Government Code.

(k)  To adopt and enforce rules and regulations for the administration, maintenance, operation, and use of cemeteries.

( l)  To enter joint powers agreements pursuant to the Joint Exercise of Powers Act, Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(m)  To provide insurance pursuant to Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

(n)  To provide training to trustees that will assist in the governance of the district.

(o)  To appoint one or more advisory committees to make recommendations for the ownership, improvement, expansion, and the operation of cemeteries owned by the district and the provision of interment services.

(p)  To take any and all actions necessary for, or incidental to, the powers expressed or implied by this part.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9042

(a)  When acquiring, improving, or using any real property, a district shall comply with Article 5 (commencing with Section 53090) of Chapter 1 of Part 1 of Division 2 of Title 5 and Article 7 (commencing with Section 65400) of Chapter 1 of Division 1 of Title 7 of the Government Code.

(b)  When disposing of surplus land, a district shall comply with Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9043

(a)  A district shall have perpetual succession.

(b)  A board of trustees may, by a two-thirds vote of its total membership, adopt a resolution to change the name of the district. The name shall contain the words “public cemetery district” or “cemetery district.” The resolution shall comply with the requirements of Chapter 23 (commencing with Section 7530)  of Division 7 of Title 2 of the Government Code. Within 10 days of its adoption, the board of trustees shall file a copy of its resolution with the Secretary of State, the county clerk, the board of supervisors, and the local agency formation commission of each county in which the district is located.

(c)  A district may destroy a record, paper, or document pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code, unless the board of trustees determines that there is a need for its retention. In determining whether there is a need for retaining a document, the board of trustees shall consider future public need, the effect on statutes of limitation, and historical significance. This subdivision does not apply to records of interments that are governed by Section 9064.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9044

(a)  Each district shall adopt policies and procedures, including bidding regulations, governing the purchase of supplies and equipment. Each district shall adopt these policies and procedures by rule or regulation pursuant to Article 7 (commencing with Section 54201) of Chapter 5 of Division 2 of Title 5 of the Government Code.

(b)  A district may request the Department of General Services to make purchases of materials, equipment, or supplies on its behalf pursuant to Section 10298 of the Public Contract Code.

(c)  A district may request the purchasing agent of the principal county to make purchases of materials, equipment, or supplies on its behalf pursuant to Article 7 (commencing with Section 25500) of Chapter 5 of Division 2 of Title 3 of the Government Code.

(d)  A district may request the purchasing agent of the principal county to contract with persons to provide projects, services, and programs authorized by this part pursuant to Article 7 (commencing with Section 25500) of Chapter 5 of Division 2 of Title 3 of the Government Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9045

(a)  The Myers-Milias-Brown Act, Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code applies to all districts.

(b)  A board of trustees may adopt an ordinance establishing an employee relations system that may include, but is not limited to, a civil service system or a merit system.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9046

A board of trustees may require any employee or officer to be bonded. The district shall pay the cost of the bonds.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9047

A board of trustees may provide for any programs for the benefit of its employees and members of the board of trustees pursuant to Chapter 2 (commencing with Section 53200) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9048

A district may authorize the members of its board of trustees and its employees to attend professional, educational, or vocational meetings, and pay their actual and necessary traveling and incidental expenses while on official business. The payment of expenses pursuant to this section may be in addition to the payments made pursuant to Section 9031.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9049

A district may sell interment rights in its cemeteries, columbariums, and mausoleums, subject to the limitations of this part.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9050

(a)  A district may acquire, construct, improve, maintain, or repair a columbarium for the placement of cremated remains.

(b)  A district shall comply with the Mausoleum and Columbarium Law, Part 5 (commencing with Section 9501).

(c)  A district that sells interment rights in a columbarium shall require a deposit to be made in the endowment care fund pursuant to Section 9065.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9051

(a)  A district may acquire, maintain, or repair a mausoleum for crypt entombment that was completed on or before May 1, 1937. A district may construct additions to the mausoleum.

(b)  Notwithstanding subdivision (a), the Visalia Public Cemetery District may acquire and manage the mausoleum originally constructed by the City of Visalia in 1965.

(c)  Notwithstanding subdivision (a), the Arroyo Grande Cemetery District may allow a private mausoleum, as defined by Section 9504.5. The cost of construction and maintenance shall be completely borne by the person or persons for whom the private mausoleum is constructed. That person or persons shall contribute to a special care trust fund an amount of money that, when invested, will provide a return sufficient to assure adequate maintenance of the private mausoleum. The district shall not use public funds to construct, maintain, or repair a private mausoleum.

(d)  Notwithstanding subdivision (a), a district may allow a private mausoleum, as defined by Section 9504.5, if the mausoleum was completed on or before January 1, 2003.

(e)  A district shall comply with the Mausoleum and Columbarium Law, Part 5 (commencing with Section 9501).

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9052

(a)  A district may require that monuments or markers shall be placed at interment plots.

(b)  A district may adopt minimum requirements for the permanency of monuments or markers.

(c)  A district may cause to be purchased and placed suitable permanent monuments or markers at the interment plots of indigents, persons whose estates are insufficient to pay for the monuments or markers, or persons who have no responsible survivors to pay for the monuments or markers. A district may accept gifts or donations for the exclusive purpose of purchasing and placing these monuments or markers.

(d)  A district, a member of the board of trustees, a district officer, or a district employee shall not engage in the business of selling monuments or markers.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9053

A district may sell accessory and replacement objects that are necessary or convenient to interments, including but not limited to burial vaults, liners, and flower vases, but excluding monuments or markers.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9054

(a)  A district may use or lease land acquired for a future cemetery for an enterprise if all of the following conditions apply:

(1)  The district has filed with the county recorder a declaration of intention to use the land for a cemetery.

(2)  The amount of land is reasonably necessary for the district’s future requirements.

(3)  The enterprise is consistent with the applicable regulations of the city or county in which the land is located.

(4)  The enterprise does not permit the conduct of funeral or cemetery functions not authorized by this part.

(5)  The enterprise does not prevent the future use of the land as a cemetery.

(b)  A district may lease land acquired for future cemetery use to a public agency for recreational use, provided that the district has filed with the county recorder a declaration of intention to use the land for a cemetery.

(c)  Nothing in this part authorizes a district to acquire or retain real property that is not reasonably necessary for the district’s future requirements.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9055

(a)  A district may convey a cemetery owned by the district to any cemetery authority, pursuant to this section.

(b)  The board of trustees of a district that proposes to convey a cemetery owned by the district to a cemetery authority shall adopt a resolution of intention that contains:

(1)  A description of the cemetery that the district proposes to convey.

(2)  The name of the cemetery authority to which the district proposes to convey the cemetery.

(3)  An appendix that reports the cemetery’s current assets and current liabilities and contains a reasonable projection of the district’s ability to finance the ownership, improvement, expansion, and operation of the cemetery in the future.

(4)  The terms and conditions of the proposed conveyance. The terms and conditions shall require all of the following:

(A)  The cemetery authority maintain the cemetery as a endowment care cemetery pursuant to Sections 8738 and 8738.1.

(B)  Appropriate consideration, as determined by the board of trustees.

(C)  A restriction in the deed that conveys the cemetery to the cemetery authority that will permit the district or another public agency as the district’s successor in interest to enter the cemetery and perform any repairs, restoration, or maintenance that the district or its successor deems necessary to protect the public interest, and will require the cemetery authority to reimburse the district or its successor for those costs.

(D)  Any other terms and conditions that the board of trustees determines to be necessary to protect the public interest in the cemetery.

(5)  A declaration that the proposed conveyance is in the public interest and in the best interests of the district.

(c)  The board of trustees shall send its resolution of intention to the board of supervisors of the principal county.

(d)  Within 60 days of receiving a resolution of intention adopted pursuant to subdivision (b), the board of supervisors shall hold a public hearing on the proposed conveyance. The board of supervisors shall give notice of its hearing by publishing a notice pursuant to Section 6064 of the Government Code in at least one newspaper of general circulation within the jurisdiction of the district with the first day of publication at least 30 days before the hearing. The board of supervisors shall post the public notice in at least three public places within the jurisdiction of the district, at least 30 days before the hearing. One of the public places shall be at the cemetery that the district proposes to convey, and one of the public places shall be at the offices of the district. In addition, the board of supervisors shall mail the notice at least 30 days before the hearing to the district, the cemetery authority, and any other person who has filed written request for notice with the clerk of the board of supervisors.

(e)  At its hearing, the board of supervisors shall receive and consider any written or oral comments regarding the proposed conveyance of the cemetery. At the conclusion of the hearing, the board of supervisors shall make a finding regarding the value of written protests filed and not withdrawn and take one of the following actions:

(1)  If the written protests filed and not withdrawn are at least 50 percent of the registered voters of the district or property owners owning at least 50 percent of the assessed value of the land within the district, the board of supervisors shall adopt a resolution that terminates the proceedings to convey the cemetery.

(2)  If the written protests filed and not withdrawn are less than 50 percent of the registered voters of the district or property owners owning less than 50 percent of the assessed value of the land within the district, the board of supervisors may by a four-fifths vote adopt a resolution that concurs in the conveyance of the cemetery to the cemetery authority.

(f)  The board of supervisors shall send copies of its resolution adopted pursuant to subdivision (e) to the district and the cemetery authority.

(g)  If the board of supervisors adopts a resolution that concurs in the proposed conveyance of the cemetery, the board of trustees may order the conveyance of the cemetery to the cemetery authority, subject to the terms and conditions set by the board of trustees and concurred in by the board of supervisors.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9056

(a)  A district may dedicate real property or an interest in real property owned by the district to another public agency for use as roads or utility rights-of-way, including but not limited to water, sewer, drainage, gas or electricity transmission, or communications purposes, pursuant to this section.

(b)  The board of trustees of a district that proposes to dedicate real property or an interest in real property owned by the district to another public agency shall adopt a resolution of intention that contains:

(1)  A description of the real property or interest in real property.

(2)  The name of the public agency to which the district proposes to dedicate the property.

(3)  The terms and conditions, including any consideration, of the proposed dedication.

(4)  Findings, based on substantial evidence in the record:

(A)  That the real property has never been used for interments.

(B)  That no interment rights have been sold or leased for the real property.

(C)  That the district does not need the property for cemetery purposes.

(5)  A statement of the reason or reasons for the proposed dedication.

(6)  A declaration that the proposed dedication is in the public interest and in the best interests of the district.

(c)  Within 60 days of adopting a resolution of intention pursuant to subdivision (b), the board of trustees shall hold a public hearing on the proposed dedication. The board of trustees shall give notice of its hearing by publishing a notice pursuant to Section 6061 of the Government Code in at least one newspaper of general circulation within the jurisdiction of the district at least 10 days before the hearing. The board of trustees shall post the public notice in at least three public places within the jurisdiction of the district, at least 10 days before the hearing. One of the public places shall be at the real property that the district proposes to dedicate, and one of the public places shall be at the offices of the district. In addition, the board of trustees shall mail the notice at least 10 days before the hearing to the other public agency and any other person who has filed written request for notice with the board of trustees.

(d)  If the board of trustees adopts a resolution that dedicates the real property to another public agency, the board of trustees shall promptly execute a deed of dedication and send the deed to the other public agency. The dedication is effective when the other public agency records the deed of dedication with the county recorder of the county in which the real property is located.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)






CHAPTER 5 - Interments

9060

(a)  A district shall limit interment in a cemetery owned by the district to interment in the ground, in columbariums, and in mausoleums, as provided in this part.

(b)  A district shall limit interments to:

(1)  Persons who are residents of the district.

(2)  Persons who are former residents of the district and who acquired interment rights while they were residents of the district.

(3)  Persons who pay property taxes on property located in the district.

(4)  Persons who formerly paid property taxes on property located in the district and who acquired interment rights while they paid those property taxes.

(5)  Eligible nonresidents of the district, as provided in this chapter.

(6)  Persons who are family members of any person described in this subdivision.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9061

(a)  A district may inter a person who is not a resident of the district or a person who does not pay property taxes on property located in the district in a cemetery owned by the district if all of the following apply:

(1)  The district has an endowment care fund that requires at least the minimum payment set pursuant to Section 9065.

(2)  The district requires the payment of a nonresident fee set pursuant to Section 9068. A board of trustees may adopt a written policy that permits waiving the payment of the nonresident fee for a nonresident who had purchased an interment right while a resident or a taxpayer.

(3)  The person meets the conditions listed in one or more of subdivisions (b) through (e).

(b)  A person is an eligible nonresident pursuant to paragraph (5) of subdivision (b) of Section 9060 if the person is a family member of a person who is already interred in a cemetery owned by the district or is a family member of a person who has acquired interment rights in a cemetery owned by a district.

(c)  A person is an eligible nonresident pursuant to paragraph (5) of subdivision (b) of Section 9060 if all of the following apply:

(1)  The person was a resident of the district or paid property taxes on property located in the district for continuous period of at least five years, a portion of which time period shall have occurred within the 10 years immediately before the person’s death.

(2)  The district receives a written request for the interment of the person from a person who is a resident of the district or who pays property taxes on property located within the district, and the person submitting the written request is not a trustee, officer, or employee of the district and is not a funeral director or an employee of a funeral director.

(3)  The board of trustees determines that the cemetery has adequate space for the foreseeable future.

(d)  A person is an eligible nonresident pursuant to paragraph (5) of subdivision (b) of Section 9060 if all of the following apply:

(1)  The person was a resident of this state at the time of death.

(2)  There is no private cemetery within a straight-line radius of 15 miles of the person’s residence.

(3)  There is no private cemetery nearer to the person’s residence than the nearest cemetery owned by the district.

(4)  The distances shall be measured in a straight line from the person’s residence to the nearest private cemetery and the nearest cemetery owned by the district.

(e)  A person is an eligible nonresident pursuant to paragraph (5) of subdivision (b) of Section 9060 if all of the following apply:

(1)  The person died while either:

(A)  Serving in the Armed Forces or the active militia, or

(B)  In the line of duty as a peace officer or firefighter.

(2)  The board of trustees determines that the cemetery has adequate space for the foreseeable future.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9062

Notwithstanding Section 9060, the board of trustees may contract with any county in which the district is located to inter persons for whose interment the county is responsible pursuant to Chapter 10 (commencing with Section 27460) of Division 2 of Title 3 of the Government Code or Chapter 3 (commencing with Section 7100) of Part 1 of Division 7 of this code, if all of the following apply:

(a)  The board of trustees determines that the cemetery has adequate space for the foreseeable future.

(b)  The district has an endowment care fund that requires at least the minimum payment set pursuant to Section 9065.

(c)  The contract requires the county to pay the costs of the interment, including a payment to the district’s endowment care fund.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9063

Notwithstanding Section 9060, the Oroville Cemetery District may use its cemetery on Feather River Boulevard, north of Oro Dam Boulevard for up to a total of 100 interments, for interment in the ground of any person who is not a resident of the district if all of the following apply:

(a)  The board of trustees determines that the cemetery has adequate space for the foreseeable future.

(b)  The district has an endowment care fund that requires at least the minimum payment set pursuant to Section 9065.

(c)  The district requires the payment of a nonresident fee set pursuant to Section 9068.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9063.5

Notwithstanding Section 9060, the Elsinore Valley Cemetery District may use the portion of its cemetery formerly known as Home of Peace for up to a total of 536 interments, for interment in the ground of any person who meets the criteria for burial in that area but is not a resident of the district if all of the following apply:

(a) The board of trustees determines that the cemetery has adequate space for the foreseeable future.

(b) The district has an endowment care fund that requires at least the minimum payment set pursuant to Section 9065.

(c) The district requires the payment of a nonresident fee set pursuant to Section 9068.

(Added by Stats. 2010, Ch. 40, Sec. 1. Effective January 1, 2011.)



9063.7

Notwithstanding Section 9060, the Davis Cemetery District may use its cemetery at 820 Pole Line Road, Davis, for up to a total of 500 interments, for interment in the ground of any person who is not a resident or a property taxpayer of the district if all of the following apply:

(a) The board of trustees determines that the cemetery has adequate space for the foreseeable future.

(b) The district has an endowment care fund that requires at least the minimum payment set pursuant to Section 9065.

(c) The district requires the payment of a nonresident fee set pursuant to Section 9068.

(Added by Stats. 2011, Ch. 111, Sec. 1. Effective January 1, 2012.)



9063.9

Notwithstanding Sections 9060 and 9061, the Cottonwood Cemetery District in Shasta County, the Anderson Cemetery District in Shasta County, the Halcumb Cemetery District in Shasta County, the Kern River Valley Cemetery District in Kern County, and the Silveyville Cemetery District in Solano County may use their cemeteries for up to a total of 400 interments each, not to exceed 40 interments each per calendar year, for interment in the ground or a columbarium of any person who is not a resident or a property taxpayer of any cemetery district, and who does not qualify for that interment pursuant to Section 9061, if all of the following apply:

(a) The board of trustees determines that the district’s cemetery has adequate space for the foreseeable future.

(b) The district has an endowment care fund that requires a contribution for every interment of at least the minimum amount set pursuant to Sections 8738 and 9065.

(c) The district requires the payment of a nonresident fee set pursuant to Section 9068.

(Amended by Stats. 2014, Ch. 276, Sec. 1. Effective January 1, 2015.)



9064

(a)  The board of trustees shall cause to be prepared and maintained accurate and current records of:

(1)  The cemeteries owned by the district, showing the location of the sites where persons have acquired interment rights, including the names and addresses of the persons who have acquired these interment rights, and the location of plots where interment rights are available for acquisition.

(2)  All remains interred in cemeteries owned by the district, including the name of each person, his or her age at the time of death, place of death, date of interment, the interment plot, and the name and address of the funeral director.

(b)  A district may keep the records required by this section in their original form or by any other method that can produce an accurate reproduction of the original record.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9065

(a)  The board of trustees shall create an endowment care fund.

(b)  The board of trustees shall require a payment into the endowment care fund for each interment right sold. The amount of the payment shall be not less than the minimum amounts set by Section 8738.

(c)  The board of trustees may require a payment into the endowment care fund for each interment where no payment has previously been made. The amount of the payment shall be not less than the minimum amounts set by Section 8738.

(d)  The board of trustees may pay into the endowment care fund any money from the district’s general fund and from any other sources which is necessary or expedient to provide for the endowment care of the cemeteries owned by the district.

(e)  The board of trustees shall not spend the principal of the endowment care fund.

(f)  The board of trustees shall cause the income from the endowment care fund to be deposited in an endowment income fund and spent solely for the care of the cemeteries owned by the district.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9066

The board of trustees shall cause the principal of the endowment care fund to be invested and reinvested in any of the following:

(a)  Securities and obligations designated by Section 53601 of the Government Code.

(b)  Obligations of the United States or obligations for which the faith and credit of the United States are pledged for the payment of principal and interest. These shall not be limited to maturity dates of one year or less.

(c)  Obligations issued under authority of law by any county, municipality, or school district in this state for which are pledged the faith and credit of that county, municipality, or school district for the payment of principal and interest, if within 10 years immediately preceding the investment that county, municipality, or school district was not in default for more than 90 days in the payment of principal or interest upon any legally authorized obligations issued by it.

(d)  Obligations of the State of California or those for which the faith and credit of the State of California are pledged for the payment of principal and interest.

(e)  Interest-bearing obligations issued by a corporation organized under the laws of any state, or of the United States, provided that they bear a Standard and Poor’s financial rating of AAA at the time of the investment.

(f)  Certificates of deposit or other interest-bearing accounts in any state or federally chartered bank or savings association, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(Amended by Stats. 2009, Ch. 332, Sec. 75.4. Effective January 1, 2010.)



9067

The board of trustees may cause the funds deposited in the endowment income fund pursuant to subdivision (f) of Section 9065 that are not required for the immediate care of the cemeteries owned by the district to be invested in the securities and obligations designated by Section 53601 of the Government Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9068

(a)  The board of trustees shall adopt a schedule of fees for interments in cemeteries owned by the district and for other necessary and convenient services.

(b)  The board of trustees shall also adopt a schedule of fees for nonresidents. The board of trustees shall set these fees at an amount that at least equals the amount of fees charged to residents or taxpayers and shall include a nonresident fee of at least 15 percent of that amount.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9069

(a)  A district may seek the abandonment of an interment plot in a cemetery owned by the district pursuant to this section.

(b)  The board of trustees shall file a petition with the superior court of the principal county which contains all of the following:

(1)  An identification of the interment plot that the district desires to be declared abandoned.

(2)  A statement that the district has made a diligent search to locate the present owner of the interment plot.

(3)  A statement that the present owner of the interment plot is unknown to the district.

(4)  A statement that, to the best knowledge of the district, at least 50 years have passed since any portion of the interment plot has been used for interment purposes.

(5)  A statement that, after a reasonable physical investigation of the interment plot, the interment plot has not been used for the interment of human remains.

(6)  A request that the court declare the interment plot abandoned.

(c)  Upon the filing of a petition pursuant to subdivision (b), the clerk of the superior court shall set a time for a hearing on the petition.

(d)  After the clerk of the superior court has set the hearing, the district shall give notice of the court’s hearing. The notice shall identify the interment plot that the district desires to be declared abandoned, state the name and address of the last known owner of the interment plot, state that the court will hold a hearing to determine whether to declare the interment plot abandoned, and state the time and place of the court’s hearing. The district shall give notice of the court’s hearing by publishing a notice pursuant to Section 6061 of the Government Code in at least one newspaper of general circulation within the jurisdiction of the district at least 10 days before the hearing. The district shall post the public notice in at least three public places within the jurisdiction of the district, at least 10 days before the hearing. One of the public places shall be at the interment plot that the district desires to be declared abandoned, and one of the public places shall be at the offices of the district. In addition, the district shall mail the notice by certified mail, return receipt requested, at least 10 days before the hearing to the last known owner of the interment plot.

(e)  At the time set for the hearing, the superior court shall hear and consider any evidence that is introduced in favor or, and any objections to, the abandonment of the interment plot. The court may continue its hearing from time to time. The court shall determine from the evidence presented whether the facts stated in the district’s petition are true. The court shall dismiss any portion of the district’s petition if the court determines that any of the facts stated in that portion of the petition are not true, or if the court determines the identity of the present owner of the interment plot. If the court determines that the facts stated in the district’s petition are true, the court may order that the interment plot shall be deemed abandoned and full title shall revert to the district. The superior court’s order shall not become final until one year after the date on which the court made its order.

(f)  Within 30 days after the date on which the superior court made its order, the district shall give notice of the court’s order. The notice shall identify the interment plot that the district desires to be declared abandoned, state the name and address of the last known owner of the interment plot, and state the date on which the court’s order will be final. The district shall give notice of the court’s order by publishing a notice pursuant to Section 6061 of the Government Code in at least one newspaper of general circulation within the jurisdiction of the district. The district shall post the public notice in at least three public places within the jurisdiction of the district. One of the public places shall be at the interment plot that the district desires to be declared abandoned, and one of the public places shall be at the offices of the district. In addition, the district shall mail the notice by certified mail, return receipt requested, to the last known owner of the interment site.

(g)  At any time before the superior court’s order becomes final, any person may petition the court to reopen the proceeding. Upon receiving a petition and after giving notice to the district, the court may reopen the proceeding. The court may hear and consider any additional evidence regarding the facts in the district’s petition. The court may amend its previous order. If the court determines that any of the facts stated in any portion of the district’s petition are not true, or if the court determines the identify of the present owner of the interment plot, the court shall dismiss that portion of the district’s petition.

(h)  The interment plot shall be deemed abandoned on the date on which the superior court’s order becomes final. The district shall record the court’s order in the office of the county recorder of the county in which the interment plot is located. Upon recordation of the court’s order, the district is the owner of the interment plot and the district may resell the interment rights.

(i)  If, after the proceedings taken pursuant to this section, the district discovers the presence of human remains in the interment plot, the district shall make reasonable efforts to identify the remains. The district shall close and appropriately mark the interment plot. The district shall offer the new owner of the interment rights in that interment plot comparable interment rights in another interment plot. The district shall not be liable for any claims for damages if the district has proceeded pursuant to this section.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)






CHAPTER 6 - Finances

9070

(a)  On or before August 30 of each year, the board of trustees shall adopt a final budget, which shall conform to the accounting and budgeting procedures for special districts contained in Subchapter 3 (commencing with Section 1031.1) of, and Article 1 (commencing with Section 1121) of Subchapter 4 of Division 2 of Title 2 of the California Code of Regulations.

(b)  The board of trustees may divide the annual budget into categories, including, but not limited to:

(1)  Maintenance and operation.

(2)  Employee compensation.

(3)  Interest and redemption for indebtedness.

(4)  Restricted reserves for the following categories:

(A)  Endowment income fund.

(B)  Capital outlay.

(C)  Pre-need.

(D)  Contingencies.

(5)  Unallocated general reserve.

(c)  The board of trustees shall forward a copy of the final budget to the auditor of each county in which the district is located.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9071

(a)  In its annual budget, the board of trustees may establish one or more restricted reserves. When the board of trustees establishes a restricted reserve, it shall declare the exclusive purposes for which the funds in the reserve may be spent. The funds in the restricted reserve shall be spent only for the exclusive purposes for which the board of trustees established the restricted reserve. The reserves shall be maintained according to generally accepted principles.

(b)  Any time after the establishment of a restricted reserve, the board of trustees may transfer any funds to that restricted reserve.

(c)  If the board of trustees finds that the funds in a restricted reserve are no longer required for the purpose for which the restricted reserve was established, the board of trustees may, by a four-fifths vote of the total membership of the board of trustees, discontinue the restricted reserve or transfer the funds that are no longer required from the restricted reserve to the district’s general fund.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9072

(a)  On or before July 1 of each year, the board of trustees shall adopt a resolution establishing its appropriations limit and make other necessary determinations for the following fiscal year pursuant to Article XIII B of California Constitution and Division 9 (commencing with Section 7900) of the Government Code.

(b)  Pursuant to subdivision (c) of Section 9 of Article XIII B of the California Constitution, this section shall not apply to a district that existed on January 1, 1978, and that did not, as of the 1977-78 fiscal year, levy an ad valorem tax on property in excess of twelve and one-half cents ($0.125) per one hundred dollars ($100) of assessed value.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9073

The auditor of each county in which a district is located shall allocate to the district its share of property tax revenue pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9074

(a) A district may accept any grants, goods, money, property, revenue, or services from any federal, state, regional, or local agency or from any person for any lawful purpose of the district.

(b) Except as provided by Section 9077, all moneys received or collected by a district shall be paid into a separate fund in the county treasury on or before the 10th day of the month following the month in which the district received or collected the money.

(c) In addition to any other existing authority, a district may borrow money and incur indebtedness pursuant to Article 7 (commencing with Section 53820), Article 7.4 (commencing with Section 53835), Article 7.5 (commencing with Section 53840), Article 7.6 (commencing with Section 53850), and Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2010, Ch. 699, Sec. 25.2. Effective January 1, 2011.)



9075

All claims for money or damages against a district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9076

(a)  All claims against a district shall be audited, allowed, and paid by the board of trustees by warrants drawn on the county treasurer.

(b)  As an alternative to subdivision (a), the board of trustees may instruct the county treasurer to audit, allow, and draw his or her warrant on the county treasury for all legal claims presented to him or her and authorized by the board of trustees.

(c)  The county treasurer shall pay the warrants in the order in which they are presented.

(d)  If a warrant is presented for payment and the county treasurer cannot pay it for want of funds in the account on which it is drawn, the treasurer shall endorse the warrant, “NOT PAID BECAUSE OF INSUFFICIENT FUNDS” and sign his or her name and the date and time the warrant was presented. From that time until it is paid, the warrant bears interest at the maximum rate permitted pursuant to Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9077

(a)  Notwithstanding Section 9076, a district that has total annual revenues greater than five hundred thousand dollars ($500,000) may withdraw its funds from the control of the county treasurer pursuant to this section.

(b)  The board of trustees shall adopt a resolution that does each of the following:

(1)  States its intent to withdraw its funds from the county treasury.

(2)  Adopts a procedure for the appointment of a district treasurer. The board of trustees may appoint the district treasurer. The board of trustees may appoint the district treasurer, or the board of trustees may delegate the appointment of the district to the district’s general manager. The district treasurer may be a member of the board of trustees, the secretary of the board of trustees, the general manager, or a district employee.

(3)  Fixes the amount of the bond for the district treasurer and other district employees who will be responsible for handling the district’s finances.

(4)  Adopts a system of accounting and auditing that shall completely and at all times show the district’s financial condition. The system of accounting and auditing shall adhere to generally accepted accounting principles.

(5)  Adopts a procedure for drawing and signing warrants, provided that the procedure adheres to generally accepted accounting principles. The procedures shall provide that bond principal and salaries shall be paid when due. The procedure may provide that warrants to pay claims and demands need not be approved by the board of trustees before payment if the district treasurer determines that the claims and demands conform to the district’s approved budget.

(6)  Designates a bank or a savings and loan association as the depositary of the district’s funds. A bank or savings and loan association may act as a depositary, paying agent, or fiscal agency for the holding or handling of the district’s funds, notwithstanding the fact that a member of the board of trustees whose funds are on deposit in that bank or savings and loan association is an officer, employee, or stockholder of that bank or saving and loan association, or of a holding company that owns any of the stock of that bank or savings and loan association.

(c)  The board of trustees and the board of supervisors of the principal county shall determine a mutually acceptable date for the withdrawal of the district’s funds from the county treasury, not to exceed 15 months from the date on which the board of trustees adopts its resolution.

(d)  In implementing this section, the district shall comply with Article 1 (commencing with Section 53600) and Article 2 (commencing with Section 5360) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code. Nothing in this section shall include the district treasurer from depositing the district’s funds in the county treasury of the principal county or the State Treasury pursuant to Article 11 (commencing with Section 16429.1) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code.

(e)  The district treasurer shall make annual or more frequent written reports to the board of trustees, as the board of trustees shall determine, regarding the receipts and disbursements and balances in the accounts controlled by the district treasurer. The district treasurer shall sign the reports and file them with the secretary.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9078

A district may, by resolution, establish a revolving fund pursuant to Article 15 (commencing with Section 53950) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code. The maximum amount of the revolving fund shall not exceed either of the following:

(a) One thousand dollars ($1,000) if the purpose of the revolving fund is to make change and pay small bills directly.

(b) One hundred ten percent of one-twelfth of the district’s adopted budget for the current fiscal year if the purpose of the revolving fund is to pay any authorized expenditures of the district.

(Amended by Stats. 2009, Ch. 332, Sec. 75.7. Effective January 1, 2010.)



9079

(a)  The board of trustees shall provide for regular audits of the district’s accounts and records and the district’s endowment care fund pursuant to Section 26909 of the Government Code.

(b)  The board of trustees shall provide for the annual financial reports to the Controller pursuant to Article 9 (commencing with Section 53890) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)






CHAPTER 7 - Alternative Revenues

9080

Whenever a board of trustees determines that the amount of revenues available to the district or any of its zones is inadequate to meet the costs of providing facilities, programs, projects, and services, the board of trustees may raise revenues pursuant to this chapter or any other provision of law.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9081

A district may levy special taxes pursuant to either of the following:

(a)  Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(b)  The Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9082

(a)  Whenever a board of trustees determines that it is necessary to incur a general obligation bond indebtedness for the acquisition or improvement of real property, the board of trustees may proceed pursuant to Article 11 (commencing with Section 5790) of Chapter 4 of Division 5 of the Public Resources Code. For the purposes of that article, the board of trustees shall be considered the board of directors of the district.

(b)  Notwithstanding subdivision (a), a district shall not incur indebtedness that exceeds 2 percent of the assessed value of all taxable property in the district at the time the bonds are issued.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9083

(a)  In addition to the other fees authorized by this part, a board of trustees may charge a fee to cover the cost of any other service that a district provides or the cost of enforcing any regulation for which the fee is charged. No fee charged pursuant to this section shall exceed the costs reasonably borne by the district in providing the service or enforcing the regulation for which the fee is charged.

(b)  Notwithstanding Section 6103 of the Government Code, a board of trustees may charge a fee authorized by this section to other public agencies.

(c)  A board of trustees may charge residents or persons who pay property taxes on property located in the district a fee authorized by this section that is less than the fee that it charges to nonresidents or nontaxpayers.

(d)  A board of trustees may authorize district employees to waive the payment, in whole or part, of a fee authorized by this section when the board of trustees determines that payment would not be in the public interest. Before authorizing any waiver, the board of trustees shall adopt a resolution that specifies the policies and procedures governing waivers.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)






CHAPTER 8 - Zones

9090

(a)  Whenever a board of trustees determines that it is in the public interest to provide different services, to provide different levels of services, or to raise additional revenues within specific areas of the district, it may form one or more zones pursuant to this chapter.

(b)  The board of trustees shall initiate proceedings for the formation of a new zone by adopting a resolution that does all of the following:

(1)  States that the proposal is made pursuant to this chapter.

(2)  Sets forth a description of the boundaries of the territory to be included in the zone.

(3)  States the different services, the different levels of services, or the additional revenues that the district will provide.

(4)  Sets forth the methods by which those services or level of service will be financed.

(5)  States the reasons for forming the zone.

(6)  Proposes a name or number for the zone.

(c)  A proposal to form a new zone may also be initiated by a petition signed by not less than 10 percent of the registered voters residing within the proposed zone. The petition shall contain all of the matters required by subdivision (b).

(d)  Upon the adoption of a resolution or the receipt of a valid petition, the board of trustees shall fix the date, time, and place for the public hearing on the formation of the zone. The district shall publish notice of the hearing, including the information required by subdivision (b), pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation in the district. The district shall mail the notice at least 45 days before the date of the hearing to all owners of property within the proposed zone. The district shall post the notice in at least three public places within the territory of the proposed zone.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9091

(a)  At the hearing, the board of trustees shall hear and consider any protests to the formation of a zone pursuant to this chapter. The board of trustees shall terminate the proceedings, if at the conclusion of the hearing, it determines either of the following:

(1)  More than 50 percent of the total number of voters residing within the proposed zone have filed and not withdrawn written objections to the formation.

(2)  Property owners who own more than 50 percent of the assessed value of all taxable property within the proposed zone have filed written and not withdrawn objections to the formation.

(b)  If the board of trustees determines that the written objections have been filed and not withdrawn by 50 percent or less of those voters or property owners, then the board of trustees may proceed to form the zone.

(c)  If the resolution or petition for formation of a zone proposes that the zone use special taxes, special benefit assessments, fees for property-related services, or general obligation bonds to finance its purposes, the board of trustees shall proceed according to law. If the voters or property owners do not approve those funding methods, the zone shall not be formed.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9092

(a)  A board of trustees may change the boundaries of a zone or dissolve a zone by following the procedures in Sections 9090 and 9091.

(b)  Except as provided in Section 56886 of the Government Code, a local agency formation commission shall have no power or duty to review and approve or disapprove a proposal to form a zone, a proposal to change the boundaries of a zone, or a proposal to dissolve a zone.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)



9093

(a)  As determined by the board of trustees and pursuant to the requirements of this part, a zone may provide any service at any level or levels within its boundaries that the district may provide.

(b)  As determined by the board of trustees and pursuant to the requirements of this part, a zone may exercise any fiscal powers within its boundaries that the district may exercise.

(c)  Any special taxes, special benefit assessments, fees, or general obligation bonds which are intended solely for the support of projects, services, or programs within a zone shall be levied, assessed, and charged within the boundaries of that zone.

(Added by Stats. 2003, Ch. 57, Sec. 5. Effective January 1, 2004.)









PART 5 - MAUSOLEUMS AND COLUMBARIUMS

CHAPTER 1 - General Provisions

9501

This part shall be known and may be cited as the Mausoleum and Columbarium Law.

(Amended by Stats. 1993, Ch. 350, Sec. 1. Effective January 1, 1994.)



9502

The purpose of this part is to insure the durability and permanence of mausoleums and columbariums by requiring that they be constructed of such material and workmanship as determined by modern mausoleum-columbarium engineering science, the minimum requirements for which are set forth in this part.

(Repealed and added by Stats. 1955, Ch. 1349.)



9503

Unless the provision or the context otherwise requires, the definitions and general provisions set forth in this chapter govern the construction of this part.

(Repealed and added by Stats. 1955, Ch. 1349.)



9504

“Mausoleum” includes any building or structure, used or intended to be used, for the interment of human remains. A columbarium may be built within a mausoleum.

(Amended by Stats. 1993, Ch. 350, Sec. 2. Effective January 1, 1994.)



9504.5

“Private mausoleum or columbarium” shall be a freestanding structure which:

(a)  Is constructed for use by the members of any one group, and not for the sale of space therein to any other person.

(b)  Does not contain crypts for the interment of more than 12 uncremated human remains, and a columbarium, niches for the interment of not more than 20 cremated human remains.

(c)  Is not constructed for occupancy by any person except in the course of making an interment.

(Added by Stats. 1994, Ch. 1152, Sec. 6. Effective January 1, 1995.)



9505

“Companion crypts” or “nest of crypts” means two or more crypts entered through a single crypt opening.

(Added by Stats. 1955, Ch. 1349.)



9506

“Columbarium” includes any building or structure, used or intended to be used, for the interment of cremated human remains.

(Added by Stats. 1955, Ch. 1349.)



9507

“Uniform Building Code” means the 1991 Edition of the Uniform Building Code, with 1992 amendments, adopted and published by the International Conference of Building Officials.

(Amended by Stats. 1993, Ch. 350, Sec. 3. Effective January 1, 1994.)



9508

“The Uniform Plumbing Code” means the 1991 Edition of the Plumbing Code, with 1992 amendments, adopted and published by the International Association of Plumbing and Mechanical Officials.

(Amended by Stats. 1993, Ch. 350, Sec. 4. Effective January 1, 1994.)



9509

“National Electrical Code” means the 1990 Edition of the National Electrical Code, with 1992 amendments, adopted and published by the National Fire Protection Association.

(Amended by Stats. 1993, Ch. 350, Sec. 5. Effective January 1, 1994.)



9510

“Incombustible Material” means and includes any material having an ignition temperature higher than 1,000 degrees Fahrenheit.

(Added by Stats. 1955, Ch. 1349.)



9511

“Type I Construction” includes the type of construction designated and specified as Type I Building Construction in the Uniform Building Code.

(Added by Stats. 1955, Ch. 1349.)



9512

The provisions of this part shall not apply to any structure or building used or intended to be used for the interment of human remains all portions of which are below the ground.

(Added by Stats. 1955, Ch. 1349.)



9513

(a)  The provisions of this part shall apply to any cemetery that acquires, constructs, improves, maintains, or repairs a mausoleum or columbarium.

(b)  The provisions of this part shall apply to any public cemetery district that acquires, constructs, improves, maintains, or repairs a columbarium.

(Added by Stats. 1999, Ch. 207, Sec. 3. Effective January 1, 2000.)






CHAPTER 2 - Enforcement

9525

The building department of every city or city and county shall enforce the provisions of this part within such city or city and county. “Building department” or “department” means the department, bureau, or officer charged with the enforcement of laws or ordinances regulating the erection, construction or alteration of buildings.

(Repealed and added by Stats. 1955, Ch. 1349.)



9526

The department, officer or officers of a county who are charged with the enforcement of laws or ordinances regulating the erection, construction or alteration of buildings, shall enforce the provisions of this part within such county but outside the territorial limits of any city.

(Repealed and added by Stats. 1955, Ch. 1349.)



9527

Any city or county may, by ordinance, designate any department or officer to enforce any portion of this part.

(Repealed and added by Stats. 1955, Ch. 1349.)



9528

In any city where there is no department or officer charged with or designated for the enforcement of this part, the appropriate department, officer or officers of the county in which such city is located shall enforce this part.

In any county where there is no department or officer charged with or designated for the enforcement of this part, this part shall be enforced by the county engineer, if there is a county engineer, and if not, then by the county surveyor.

(Repealed and added by Stats. 1955, Ch. 1349.)






CHAPTER 3 - Permits and Plans

ARTICLE 1 - General Provisions

9550

It is unlawful for any person to construct, or cause or permit to be constructed upon any property belonging to or controlled by him, any mausoleum or columbarium, or to make any alterations or changes or do any reconstruction work upon, in or to any building or structure for use as a mausoleum or columbarium without first having applied for and procured a separate building permit for each such mausoleum, columbarium, building or structure, or alteration, from the department or official charged with the enforcement of this part.

(Repealed and added by Stats. 1955, Ch. 1349.)






ARTICLE 2 - Application, Permit and Certificate of Occupancy

9560

A person desiring a permit shall file a written application with the department or official charged with the enforcement of this part on forms furnished by it. The application shall:

(a)  Show in detail the proposed erection, construction, reconstruction, or alteration.

(b)  State the name and address of the owner.

(c)  State the name and address of the architect, structural engineer, or contractor, if any.

(d)  State that the plans and specifications are true and contain a correct description of the proposed work.

(e)  Give any other data or information required by the department.

(Repealed and added by Stats. 1955, Ch. 1349.)



9561

The application shall be accompanied by:

(a)  Two full, true and complete sets of plans showing in detail the work proposed and whether it is for new work, reconstruction, or alteration.

(b)  Two sets of specifications describing the proposed work.

(c)  The plans of the lot or land on which the building is proposed to be erected, reconstructed, or altered.

(d)  The written approval of the plans and specifications and consent to the proposed erection, construction, reconstruction, or alteration, executed by the cemetery authority owning or operating the cemetery in which the work is to be performed.

(Amended by Stats. 1957, Ch. 796.)



9562

The department shall cause all plans, specifications, and statements to be examined, and, if they conform to the provisions of this part, shall issue a permit.

(Repealed and added by Stats. 1955, Ch. 1349.)



9563

The department may, from time to time, approve changes in any plans, specifications, or statements, previously approved if the changes are in conformity with the provisions of this part.

(Repealed and added by Stats. 1955, Ch. 1349.)



9564

The issuance or granting of a permit or approval is not a permit or approval of a violation of any provision of this part.

(Repealed and added by Stats. 1955, Ch. 1349.)



9565

A true copy of the plans, specifications, and other information submitted or filed upon which a permit is issued, with the approval of the department with which they are filed, stamped or written on the copy, and signed by the officer or officers authorizing the permit, shall be kept upon the premises of the building for which the permit is issued from the commencement of the work until final completion and acceptance, and shall be subject to inspection at all times by proper authorities.

(Added by Stats. 1955, Ch. 1349.)






ARTICLE 3 - Cancellation of Permit

9575

In the case of any refusal, or neglect of the person to whom a permit or approval has been issued to comply with all of the provisions of this part, or in case any false statement or misrepresentation is made in any of the plans, specifications or statements submitted or filed for the permit or approval, the department shall revoke or cancel any permit or approval it has previously issued.

(Repealed and added by Stats. 1955, Ch. 1349.)






ARTICLE 4 - Expiration of Permit

9580

Every permit or approval under which no work is done within one year from the date of issuance expires by limitation and a new permit shall be obtained before the work may proceed.

(Amended by Stats. 1993, Ch. 350, Sec. 7. Effective January 1, 1994.)









CHAPTER 4 - Inspection and Approval

9590

When the work is completed in accordance with plans, specifications, and statements previously made and upon which the permit or approval was issued, the owner or contractor shall notify the department.

(Repealed and added by Stats. 1955, Ch. 1349.)



9591

The department shall inspect or cause the work to be inspected, and shall issue a certificate of occupancy if the work has been performed in accordance with the approved plans, specifications, and statements, and in conformity with the provisions of this part; and if not, it shall refuse to issue the certificate.

(Repealed and added by Stats. 1955, Ch. 1349.)



9592

When it is found that the building or structure is structurally complete, upon request, a temporary certificate of occupancy shall be issued by the department for the use of a portion or portions of a mausoleum or columbarium for interment of human remains prior to the completion of the entire building or structure.

(Added by Stats. 1955, Ch. 1349.)






CHAPTER 5 - Construction

ARTICLE 1 - General Provisions

9600

No mausoleum or columbarium shall be constructed and no existing building or structure shall be altered for use as a mausoleum or columbarium unless the entire building or structure, including any portion to be used for any other purpose, is in conformity with the minimum requirements set forth in this chapter. Any addition to or alteration of any existing mausoleum or columbarium shall conform to the minimum requirements set forth in this chapter.

(Repealed and added by Stats. 1955, Ch. 1349.)



9600.5

The Cemetery and Funeral Bureau may, in addition to the construction methods and standards allowed in this chapter, adopt regulations for the construction of private mausoleums or private columbariums, which at a minimum, include the following:

(a)  Standards for design and construction for seismic load protection.

(b)  Methods of construction, including solid granite construction.

(c)  Methods of sealing to prevent leakage from crypts.

(d)  Ventilation of crypts.

(e)  Types of incombustible materials which may be used in construction.

(Amended by Stats. 2000, Ch. 568, Sec. 259. Effective January 1, 2001.)



9600.6

Private mausoleums or columbariums may be constructed in conformance with the methods and standards set forth in this chapter or in conformance with the construction methods and standards as adopted by the Cemetery and Funeral Bureau.

(Amended by Stats. 2000, Ch. 568, Sec. 260. Effective January 1, 2001.)



9601

All mausoleums or columbariums shall be of Type I Construction as specified in the Uniform Building Code, except as otherwise provided in this chapter.

(Repealed and added by Stats. 1955, Ch. 1349.)



9602

Plumbing in all mausoleums or columbariums shall conform to the provisions of the Uniform Plumbing Code.

(Repealed and added by Stats. 1955, Ch. 1349.)



9603

Electrical work in all mausoleums or columbariums shall conform to the provisions of the National Electrical Code.

(Repealed and added by Stats. 1955, Ch. 1349.)






ARTICLE 2 - Structural and Material Requirements of Community Mausoleums and Columbariums

9625

Every mausoleum or columbarium shall be designed and constructed to conform to the earthquake provisions of the Uniform Building Code.

(Amended by Stats. 1993, Ch. 350, Sec. 8. Effective January 1, 1994.)



9626

Except as otherwise provided in this chapter, all materials used in the construction, ornamentation, or embellishment of mausoleums or columbariums shall be incombustible. This section shall not apply to crypt vents, temporary openings or partitions, interior doors, fixtures, furniture, or furnishings.

(Amended by Stats. 1993, Ch. 350, Sec. 9. Effective January 1, 1994.)



9627

All structural framework shall be of cast-in-place reinforced concrete, or of structural steel sections, or of concrete over metal decking; provided, however, all footings, bearing walls, floor slabs and roofs shall be of cast-in-place reinforced concrete or of concrete over metal decking only. All structural framework shall be designed and constructed in accordance with the Uniform Building Code.

(Amended by Stats. 1993, Ch. 350, Sec. 10. Effective January 1, 1994.)



9628

All floors shall be designed and constructed for a live load of not less than 100 pounds per square foot.

(Repealed and added by Stats. 1955, Ch. 1349.)



9629

Footings shall be designed and constructed to conform to the requirements of the Uniform Building Code or specifications of a licensed geotechnical engineer.

(Amended by Stats. 1993, Ch. 350, Sec. 11. Effective January 1, 1994.)



9630

Floor slabs placed on earth shall be constructed of reinforced concrete designed by a licensed structural or civil engineer to include control joints at appropriate intervals to minimize cracks as well as appropriate vapor and moisture barriers as specified by a licensed geotechnical engineer.

(Amended by Stats. 1993, Ch. 350, Sec. 12. Effective January 1, 1994.)



9631

Where any wall is constructed against a bank of earth, rock, or other porous material, or where crypts are adjacent to an outside building wall below grade, the wall shall be adequately waterproofed. Before backfilling, a waterproofed wall shall have a protection board placed against it to prevent damage to the waterproofing during backfilling.

(Amended by Stats. 1993, Ch. 350, Sec. 13. Effective January 1, 1994.)



9632

Except as provided in Section 9633, all crypt walls and crypt floor slabs shall be constructed of cast-in-place, reinforced concrete; crypt walls shall conform to structural design but shall be not less than three and one-half inches in thickness, and crypt floor slabs shall be not less than three inches in thickness.

(Amended by Stats. 1993, Ch. 350, Sec. 14. Effective January 1, 1994.)



9633

Horizontal and vertical partitions separating crypts comprising companion crypts or a nest of crypts entered through a single crypt opening may be constructed of precast reinforced concrete; provided, the horizontal partitions are not less than one and one-half inches in thickness and the vertical nonbearing partitions are not less than one inch in thickness, and vertical partitions bearing any load are not less than three inches in thickness, and provided the crypt walls enclosing the nest of crypts are constructed as required in Section 9632. Crypts shall be vented at roof level of the structure, and vents shall continue to a gravel filled trench below the floor of the bottom crypt to provide adequate circulation of air. Nonstructural horizontal and vertical partitions separating columbarium niches may be constructed of precast reinforced concrete or other incombustible material.

(Amended by Stats. 1993, Ch. 350, Sec. 15. Effective January 1, 1994.)



9634

Each crypt, including each crypt in a companion crypt or in a nest of crypts referred to in Section 9633, shall be designed for a total live load of 600 pounds.

(Repealed and added by Stats. 1955, Ch. 1349.)



9635

(a)  All individual crypt openings shall be sealed with a solid panel of precast concrete, not less than 1 1/2 inches thick, fiber reinforced cement board not less than 7/16 inch thick, or other incombustible material that meets all of the following requirements:

(1)  A minimum density of 80 pounds per cubic foot.

(2)  A minimum modulus of rupture of 270 pounds per square inch.

(3)  A minimum compressive strength of 2500 pounds per square inch.

(4)  A rating that conforms to Underwriters Laboratories fire hazard class 1.

(b)  All panels shall be securely set in with a high quality, nonflammable, resilient, and nonhardening urethane, silicone base, or other appropriate sealant for permanent sealing after interment is made in the crypt. Seal panels shall be set independent of crypt fronts.

(Amended by Stats. 1993, Ch. 350, Sec. 16. Effective January 1, 1994.)



9636

All marble floors shall be constructed on a bed of mortar or mastic placed on the floor subslab, with an approved additive to retard efflorescence.

(Amended by Stats. 1993, Ch. 350, Sec. 17. Effective January 1, 1994.)



9637

All interior or exterior veneers shall be of stone, cast stone, granite, travertine, or marble, or other material allowed in the Uniform Building Code for type I construction. Cast stone shall meet all requirements for cast stone set forth in the Uniform Building Code.

(Amended by Stats. 1993, Ch. 350, Sec. 18. Effective January 1, 1994.)



9638

Material for exterior trim, including exterior crypt and niche fronts, shall be travertine, serpentine marble, or grade A exterior type marble or granite, only.

(Amended by Stats. 1993, Ch. 350, Sec. 19. Effective January 1, 1994.)



9639

Joints shall be of uniform thickness and when mortar is used it shall be raked out as work progresses and on completion of installation joints shall be brushed, thoroughly cleaned, wet and carefully filled and pointed.

(Repealed and added by Stats. 1955, Ch. 1349.)



9640

Grout used for joints and pointing shall conform with the requirements of the Uniform Building Code.

(Repealed and added by Stats. 1955, Ch. 1349.)



9641

Masonry veneer shall be attached to the supporting wall in accordance with the requirements of the Uniform Building Code.

(Repealed and added by Stats. 1955, Ch. 1349.)



9642

All base, architraves, wainscoting and all other vertical work other than crypt fronts shall be securely anchored in place with rods, clips, or other suitable anchoring devices of materials as specified in Section 9643. All clips shall be countersunk into the joint surface and set in nonstaining cement or epoxy.

(Amended by Stats. 1993, Ch. 350, Sec. 20. Effective January 1, 1994.)



9643

All interior and exterior fastenings for hangers, clips, doors, and other objects shall be of copper base alloy, aluminum, copper or stainless steel of adequate gauges and shall be installed to meet or exceed the seismic requirements of the Uniform Building Code.

(Amended by Stats. 1993, Ch. 350, Sec. 21. Effective January 1, 1994.)



9644

All exterior materials used for doors, window frames, skylights, gutters, downspouts, flashings or embellishment shall be of copper, copper base alloy, aluminum, stainless steel, or other corrosion resistant material of gauges structurally determined.

(Amended by Stats. 1993, Ch. 350, Sec. 22. Effective January 1, 1994.)



9645

In the event that during a national emergency, as proclaimed by the Governor for purposes of this section, none of the materials listed in Sections 9643 and 9644 are obtainable, the department may permit the use of galvanized iron or other durable materials.

(Amended by Stats. 1993, Ch. 350, Sec. 23. Effective January 1, 1994.)



9646

Roofs shall be constructed of cast-in-place reinforced concrete, and any roof covering shall be “Fire Retardant” in conformity with the requirements of type I construction.

(Amended by Stats. 1993, Ch. 350, Sec. 24. Effective January 1, 1994.)



9647

All skylight frames shall be fabricated in conformance with structural requirements, and shall contain wire glass, tempered glass, or plastic of comparable strength and durability.

(Amended by Stats. 1993, Ch. 350, Sec. 25. Effective January 1, 1994.)









CHAPTER 6 - Penalties

9675

Every person who violates any provision of this part is guilty of a misdemeanor, punishable by fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or by imprisonment in a county jail not less than 10 days nor more than six months, or by both; and in addition is liable for all costs, expenses, and disbursements paid or incurred by the department or person prosecuting the case.

(Amended by Stats. 1983, Ch. 1092, Sec. 156. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



9676

Every owner or operator of a mausoleum or columbarium erected in violation of this part is guilty of maintaining a public nuisance and upon conviction is punishable by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000) or by imprisonment in a county jail for not less than one month nor more than six months, or by both; and in addition is liable for all costs, expenses and disbursements paid or incurred by the department or person prosecuting the case. Each calendar month during which such public nuisance exists constitutes a separate offense.

The costs, expenses, and disbursements shall be fixed by the court having jurisdiction of the case.

(Repealed and added by Stats. 1955, Ch. 1349.)



9677

The penalties of this chapter shall not apply as to any building which, at the time of issuance of a permit for the construction thereof was in compliance with the laws then existing, if its use is not in violation of the laws for the protection of public health.

(Repealed and added by Stats. 1955, Ch. 1349.)









PART 6 - PET CEMETERIES

9700

The owner of property may dedicate the property to pet cemetery purposes by a notarized dedication recorded with the county recorder of the county in which the property is situated on or after January 1, 1985. The dedication document shall specify the length of time for which the dedication is made. Dedicated property shall be held and used exclusively for pet cemetery purposes, unless and until the dedication is removed from all or any part of the property by an order and decree of the superior court of the county in which the property is situated, in a proceeding brought by the pet cemetery owners for the purpose of removing the pet cemetery dedication and upon notice of hearing and proof satisfactory to the court of both of the following:

(a)  That no interments were made in, or that all interments have been removed from, that portion of the property from which the dedication is sought to be removed.

(b)  That the pet cemetery owners have received written authorization from those persons whose pets have been buried in the cemetery, or their heirs or assignees, to remove the dedication from their respective plots or to disinter the pet for removal to another plot location. The written authorization may or may not be given for legal consideration.

(Amended by Stats. 1986, Ch. 263, Sec. 1.)



9701

All mortgages, deeds of trust, and other liens of any nature, hereafter contracted, placed, or incurred upon property which has been, and was at the time of the creation or placing of the lien, dedicated as a pet cemetery, or upon property which is afterwards, with the consent of the owner of any mortgage, trust deed, or lien, dedicated to pet cemetery purposes, shall not affect or defeat the dedication to pet cemetery purposes, but the mortgage, trust deed, or other lien is subject and subordinate to that dedication and any and all sales made upon foreclosure are subject and subordinate to the dedication for pet cemetery purposes.

(Added by Stats. 1984, Ch. 1093, Sec. 1.)



9702

If a dedication is made pursuant to Section 9700, the pet cemetery owners shall charge an endowment maintenance fee to persons whose pets will be buried in the cemetery on and after the date of this act, in addition to any burial fee. This maintenance fee shall be charged only at the time of the burial and shall be not less than twenty-five dollars ($25). Proceeds from these maintenance fees shall be placed by the pet cemetery owners into an endowment care or similar trust fund, the entirety of which shall be used for the perpetual maintenance of the pet cemetery.

(Added by Stats. 1984, Ch. 1093, Sec. 1.)



9703

(a)  A pet cemetery owner may dispose of the remains of any pet which has been left for more than seven days at the pet cemetery if arrangements have not been made with the pet cemetery owner for the disposition of the pet.

(b)  A pet cemetery owner shall post a notice conspicuous to the public on the cemetery site stating that the remains of any pet which has been left for more than seven days at the pet cemetery may be disposed of if arrangements have not been made with the cemetery owner for the disposition of the pet.

(Added by Stats. 1991, Ch. 490, Sec. 1.)









DIVISION 10 - UNIFORM CONTROLLED SUBSTANCES ACT

CHAPTER 1 - General Provisions and Definitions

11000

This division shall be known as the “California Uniform Controlled Substances Act.”

(Repealed and added by Stats. 1972, Ch. 1407.)



11001

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Repealed and added by Stats. 1972, Ch. 1407.)



11002

“Administer” means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient for his immediate needs or to the body of a research subject by any of the following:

(a)  A practitioner or, in his presence, by his authorized agent.

(b)  The patient or research subject at the direction and in the presence of the practitioner.

(Repealed and added by Stats. 1972, Ch. 1407.)



11003

“Agent” means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser. It does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman.

(Repealed and added by Stats. 1972, Ch. 1407.)



11004

“Attorney General” means the Attorney General of the State of California.

(Repealed and added by Stats. 1972, Ch. 1407.)



11005

“Board of Pharmacy” means the California State Board of Pharmacy.

(Repealed and added by Stats. 1972, Ch. 1407.)



11006.5

“Concentrated cannabis” means the separated resin, whether crude or purified, obtained from marijuana.

(Added by Stats. 1975, Ch. 248.)



11007

“Controlled substance,” unless otherwise specified, means a drug, substance, or immediate precursor which is listed in any schedule in Section 11054, 11055, 11056, 11057, or 11058.

(Added by Stats. 1987, Ch. 1174, Sec. 1. Effective September 26, 1987.)



11008

“Customs broker” means a person in this state who is authorized to act as a broker for any of the following:

(a)  A person in this state who is licensed to sell, distribute, or otherwise possess any controlled substance.

(b)  A person in any other state who ships any controlled substance into this state.

(c)  A person in this state or any other state who ships or transfers any controlled substance through this state.

(Repealed and added by Stats. 1972, Ch. 1407.)



11009

“Deliver” or “delivery” means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship.

(Added by Stats. 1972, Ch. 1407.)



11010

“Dispense” means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, furnishing, packaging, labeling, or compounding necessary to prepare the substance for that delivery.

(Repealed and added by Stats. 1972, Ch. 1407.)



11011

“Dispenser” means a practitioner who dispenses.

(Repealed and added by Stats. 1972, Ch. 1407.)



11012

“Distribute” means to deliver other than by administering or dispensing a controlled substance.

(Repealed and added by Stats. 1972, Ch. 1407.)



11013

“Distributor” means a person who distributes. The term distributor also includes warehousemen handling or storing controlled substances and customs brokers.

(Repealed and added by Stats. 1972, Ch. 1407.)



11014

“Drug” means (a) substances recognized as drugs in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; (b) substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animals; (c) substances (other than food) intended to affect the structure or any function of the body of man or animals; and (d) substances intended for use as a component of any article specified in subdivision (a), (b), or (c) of this section. It does not include devices or their components, parts, or accessories.

(Repealed and added by Stats. 1972, Ch. 1407.)



11014.5

(a)  “Drug paraphernalia” means all equipment, products and materials of any kind which are designed for use or marketed for use, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance in violation of this division. It includes, but is not limited to:

(1)  Kits designed for use or marketed for use in planting, propagating, cultivating, growing, or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived.

(2)  Kits designed for use or marketed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances.

(3)  Isomerization devices designed for use or marketed for use in increasing the potency of any species of plant which is a controlled substance.

(4)  Testing equipment designed for use or marketed for use in identifying, or in analyzing the strength, effectiveness, or purity of controlled substances.

(5)  Scales and balances designed for use or marketed for use in weighing or measuring controlled substances.

(6)  Containers and other objects designed for use or marketed for use in storing or concealing controlled substances.

(7)  Hypodermic syringes, needles, and other objects designed for use or marketed for use in parenterally injecting controlled substances into the human body.

(8)  Objects designed for use or marketed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(A)  Carburetion tubes and devices.

(B)  Smoking and carburetion masks.

(C)  Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand.

(D)  Miniature cocaine spoons, and cocaine vials.

(E)  Chamber pipes.

(F)  Carburetor pipes.

(G)  Electric pipes.

(H)  Air-driven pipes.

(I)  Chillums.

(J)  Bongs.

(K)  Ice pipes or chillers.

(b)  For the purposes of this section, the phrase “marketed for use” means advertising, distributing, offering for sale, displaying for sale, or selling in a manner which promotes the use of equipment, products, or materials with controlled substances.

(c)  In determining whether an object is drug paraphernalia, a court or other authority may consider, in addition to all other logically relevant factors, the following:

(1)  Statements by an owner or by anyone in control of the object concerning its use.

(2)  Instructions, oral or written, provided with the object concerning its use for ingesting, inhaling, or otherwise introducing a controlled substance into the human body.

(3)  Descriptive materials accompanying the object which explain or depict its use.

(4)  National and local advertising concerning its use.

(5)  The manner in which the object is displayed for sale.

(6)  Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products.

(7)  Expert testimony concerning its use.

(d)  If any provision of this section or the application thereof to any person or circumstance is held invalid, it is the intent of the Legislature that the invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application and to this end the provisions of this section are severable.

(Added by Stats. 1982, Ch. 1278, Sec. 1.)



11015

“Federal bureau” means the Drug Enforcement Administration of the United States Department of Justice, or its successor agency.

(Amended by Stats. 1992, Ch. 978, Sec. 2. Effective January 1, 1993.)



11016

“Furnish” has the same meaning as provided in Section 4048.5 of the Business and Professions Code.

(Repealed and added by Stats. 1972, Ch. 1407.)



11017

“Manufacturer” has the same meaning as provided in Section 4034 of the Business and Professions Code.

(Added by Stats. 1972, Ch. 1407.)



11018

“Marijuana” means all parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin. It does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of the plant which is incapable of germination.

(Added by Stats. 1972, Ch. 1407. Superseded on operative date of amendment by Stats. 2013, Ch. 398.)



11018-1

“Marijuana” means all parts of the plant Cannabis sativa L., whether growing or not; the seeds of that plant; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin. It does not include industrial hemp, as defined in Section 11018.5, except where the plant is cultivated or processed for purposes not expressly allowed for by Division 24 (commencing with Section 81000) of the Food and Agricultural Code.

(Amended by Stats. 2013, Ch. 398, Sec. 5. Effective January 1, 2014. Conditionally operative as prescribed by Sec. 8 of Ch. 398.)



11018.5

“Industrial hemp” means a fiber or oilseed crop, or both, that is limited to nonpsychoactive types of the plant Cannabis sativa L. and the seed produced therefrom, having no more than three‑tenths of 1 percent tetrahydrocannabinol (THC) contained in the dried flowering tops, and that is cultivated and processed exclusively for the purpose of producing the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, or any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks, except the resin or flowering tops extracted therefrom, fiber, oil, or cake, or the sterilized seed, or any component of the seed, of the plant that is incapable of germination.

(Added by Stats. 2013, Ch. 398, Sec. 6. Effective January 1, 2014. Conditionally operative as prescribed by Sec. 8 of Ch. 398.)



11019

“Narcotic drug” means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(a)  Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate.

(b)  Any salt, compound, isomer, or derivative, whether natural or synthetic, of the substances referred to in subdivision (a), but not including the isoquinoline alkaloids of opium.

(c)  Opium poppy and poppy straw.

(d)  Coca leaves and any salt, compound, derivative, or preparation of coca leaves, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine.

(e)  Cocaine, whether natural or synthetic, or any salt, isomer, derivative, or preparation thereof.

(f)  Ecgonine, whether natural or synthetic, or any salt, isomer, derivative, or preparation thereof.

(g)  Acetylfentanyl, the thiophene analog thereof, derivatives of either, and any salt, compound, isomer, or preparation of acetylfentanyl or the thiophene analog thereof.

(Amended by Stats. 1985, Ch. 1098, Sec. 1. Effective September 27, 1985.)



11020

“Opiate” means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled under Chapter 2 (commencing with Section 11053) of this division, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). It does include its racemic and levorotatory forms.

(Added by Stats. 1972, Ch. 1407.)



11021

“Opium poppy” means the plant of the species Papaver somniferum L., except its seeds.

(Added by Stats. 1972, Ch. 1407.)



11022

“Person” means individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, or association, or any other legal entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 159. Effective January 1, 1995.)



11023

“Pharmacy” has the same meaning as provided in Section 4035 of the Business and Professions Code.

(Added by Stats. 1972, Ch. 1407.)



11024

“Physician,” “dentist,” “podiatrist,” “pharmacist,” “veterinarian,” and “optometrist” means persons who are licensed to practice their respective professions in this state.

(Amended by Stats. 2000, Ch. 676, Sec. 6. Effective January 1, 2001.)



11025

“Poppy straw” means all parts, except the seeds, of the opium poppy, after mowing.

(Added by Stats. 1972, Ch. 1407.)



11026

“Practitioner” means any of the following:

(a)  A physician, dentist, veterinarian, podiatrist, or pharmacist acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, a registered nurse acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, a certified nurse-midwife acting within the scope of Section 2746.51 of the Business and Professions Code, a nurse practitioner acting within the scope of Section 2836.1 of the Business and Professions Code, or a physician assistant acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 or Section 3502.1 of the Business and Professions Code, or an optometrist acting within the scope of Section 3041 of the Business and Professions Code.

(b)  A pharmacy, hospital, or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer, a controlled substance in the course of professional practice or research in this state.

(c)  A scientific investigator, or other person licensed, registered, or otherwise permitted, to distribute, dispense, conduct research with respect to, or administer, a controlled substance in the course of professional practice or research in this state.

(Amended by Stats. 2001, Ch. 289, Sec. 10. Effective January 1, 2002.)



11027

(a)  “Prescription” means an oral order or electronic transmission prescription for a controlled substance given individually for the person(s) for whom prescribed, directly from the prescriber to the furnisher or indirectly by means of a written order of the prescriber.

(b)  “Electronic transmission prescription” includes both image and data prescriptions. “Electronic image transmission prescription” is any prescription order for which a facsimile of the order is received by a pharmacy from a licensed prescriber. “Electronic data transmission prescription” is any prescription order, other than an electronic image transmission prescription, which is electronically transmitted from a licensed prescriber to a pharmacy.

(Amended by Stats. 1994, Ch. 26, Sec. 241. Effective March 30, 1994.)



11029

“Production” includes the manufacture, planting, cultivation, growing, or harvesting of a controlled substance.

(Added by Stats. 1972, Ch. 1407.)



11029.5

“Security printer” means a person approved to produce controlled substance prescription forms pursuant to Section 11161.5.

(Added by Stats. 2003, Ch. 406, Sec. 2. Effective January 1, 2004.)



11030

“Ultimate user” means a person who lawfully possesses a controlled substance for his own use or for the use of a member of his household or for administering to an animal owned by him or by a member of his household.

(Added by Stats. 1972, Ch. 1407.)



11031

“Wholesaler” has the same meaning as provided in Section 4038 of the Business and Professions Code.

(Added by Stats. 1972, Ch. 1407.)



11032

Whenever reference is made to the term “narcotics” in any provision of law outside of this division, unless otherwise expressly provided, it shall be construed to mean controlled substances classified in Schedules I and II, as defined in this division. Whenever reference is made to “restricted dangerous drugs” outside of this division, unless otherwise expressly provided, it shall be construed to mean controlled substances classified in Schedules III and IV. Whenever reference is made to the term “marijuana” in any provision of law outside of this division, unless otherwise expressly provided, it shall be construed to mean marijuana as defined in this division.

(Added by Stats. 1972, Ch. 1407.)



11033

As used in this division, except as otherwise defined, the term “isomer” includes optical and geometrical (diastereomeric) isomers.

(Added by Stats. 1985, Ch. 21, Sec. 2. Effective April 2, 1985.)






CHAPTER 2 - Standards and Schedules

11053

The controlled substances listed or to be listed in the schedules in this chapter are included by whatever official, common, usual, chemical, or trade name designated.

(Added by Stats. 1972, Ch. 1407.)



11054

(a)  The controlled substances listed in this section are included in Schedule I.

(b)  Opiates. Unless specifically excepted or unless listed in another schedule, any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers whenever the existence of those isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1)  Acetylmethadol.

(2)  Allylprodine.

(3)  Alphacetylmethadol (except levoalphacetylmethadol, also known as levo-alpha- acetylmethadol, levomethadyl acetate, or LAAM).

(4)  Alphameprodine.

(5)  Alphamethadol.

(6)  Benzethidine.

(7)  Betacetylmethadol.

(8)  Betameprodine.

(9)  Betamethadol.

(10)  Betaprodine.

(11)  Clonitazene.

(12)  Dextromoramide.

(13)  Diampromide.

(14)  Diethylthiambutene.

(15)  Difenoxin.

(16)  Dimenoxadol.

(17)  Dimepheptanol.

(18)  Dimethylthiambutene.

(19)  Dioxaphetyl butyrate.

(20)  Dipipanone.

(21)  Ethylmethylthiambutene.

(22)  Etonitazene.

(23)  Etoxeridine.

(24)  Furethidine.

(25)  Hydroxypethidine.

(26)  Ketobemidone.

(27)  Levomoramide.

(28)  Levophenacylmorphan.

(29)  Morpheridine.

(30)  Noracymethadol.

(31)  Norlevorphanol.

(32)  Normethadone.

(33)  Norpipanone.

(34)  Phenadoxone.

(35)  Phenampromide.

(36)  Phenomorphan.

(37)  Phenoperidine.

(38)  Piritramide.

(39)  Proheptazine.

(40)  Properidine.

(41)  Propiram.

(42)  Racemoramide.

(43)  Tilidine.

(44)  Trimeperidine.

(45)  Any substance which contains any quantity of acetylfentanyl (N-[1-phenethyl-4-piperidinyl] acetanilide) or a derivative thereof.

(46)  Any substance which contains any quantity of the thiophene analog of acetylfentanyl (N-[1-[2-(2-thienyl)ethyl]-4-piperidinyl] acetanilide) or a derivative thereof.

(47)  1-Methyl-4-Phenyl-4-Propionoxypiperidine (MPPP).

(48)  1-(2-Phenethyl)-4-Phenyl-4-Acetyloxypiperidine (PEPAP).

(c)  Opium derivatives. Unless specifically excepted or unless listed in another schedule, any of the following opium derivatives, its salts, isomers, and salts of isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1)  Acetorphine.

(2)  Acetyldihydrocodeine.

(3)  Benzylmorphine.

(4)  Codeine methylbromide.

(5)  Codeine-N-Oxide.

(6)  Cyprenorphine.

(7)  Desomorphine.

(8)  Dihydromorphine.

(9)  Drotebanol.

(10)  Etorphine (except hydrochloride salt).

(11)  Heroin.

(12)  Hydromorphinol.

(13)  Methyldesorphine.

(14)  Methyldihydromorphine.

(15)  Morphine methylbromide.

(16)  Morphine methylsulfonate.

(17)  Morphine-N-Oxide.

(18)  Myrophine.

(19)  Nicocodeine.

(20)  Nicomorphine.

(21)  Normorphine.

(22)  Pholcodine.

(23)  Thebacon.

(d)  Hallucinogenic substances. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation, which contains any quantity of the following hallucinogenic substances, or which contains any of its salts, isomers, and salts of isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation (for purposes of this subdivision only, the term “isomer” includes the optical, position, and geometric isomers):

(1)  4-bromo-2,5-dimethoxy-amphetamine—Some trade or other names: 4-bromo-2,5-dimethoxy-alpha-methylphenethylamine; 4-bromo-2,5-DMA.

(2)  2,5-dimethoxyamphetamine—Some trade or other names: 2,5-dimethoxy-alpha-methylphenethylamine; 2,5-DMA.

(3)  4-methoxyamphetamine—Some trade or other names: 4-methoxy-alpha-methylphenethylamine, paramethoxyamphetamine, PMA.

(4)  5-methoxy-3,4-methylenedioxy-amphetamine.

(5)  4-methyl-2,5-dimethoxy-amphetamine—Some trade or other names: 4-methyl-2,5-dimethoxy-alpha-methylphenethylamine; “DOM”; and “STP.”

(6)  3,4-methylenedioxy amphetamine.

(7)  3,4,5-trimethoxy amphetamine.

(8)  Bufotenine—Some trade or other names: 3-(beta-dimethylaminoethyl)-5-hydroxyindole; 3-(2-dimethylaminoethyl)-5 indolol; N,N-dimethylserolonin, 5-hydroxy-N,N-dimethyltryptamine; mappine.

(9)  Diethyltryptamine—Some trade or other names: N,N-Diethyltryptamine; DET.

(10)  Dimethyltryptamine—Some trade or other names: DMT.

(11)  Ibogaine—Some trade or other names: 7-Ethyl-6,6beta, 7,8,9,10,12,13-octahydro-2-methoxy-6,9-methano-5H-pyrido [1’,2’:1,2] azepino [5,4-b] indole; Tabernantheiboga.

(12)  Lysergic acid diethylamide.

(13)  Marijuana.

(14)  Mescaline.

(15)  Peyote—Meaning all parts of the plant presently classified botanically as Lophophora williamsii Lemaire, whether growing or not, the seeds thereof, any extract from any part of the plant, and every compound, manufacture, salts, derivative, mixture, or preparation of the plant, its seeds or extracts (interprets 21 U.S.C. Sec. 812(c), Schedule 1(c)(12)).

(16)  N-ethyl-3-piperidyl benzilate.

(17)  N-methyl-3-piperidyl benzilate.

(18)  Psilocybin.

(19)  Psilocyn.

(20)  Tetrahydrocannabinols. Synthetic equivalents of the substances contained in the plant, or in the resinous extractives of Cannabis, sp. and/or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as the following: delta 1 cis or trans tetrahydrocannabinol, and their optical isomers; delta 6 cis or trans tetrahydrocannabinol, and their optical isomers; delta 3,4 cis or trans tetrahydrocannabinol, and its optical isomers.

(Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions covered).

(21)  Ethylamine analog of phencyclidine—Some trade or other names: N-ethyl-1-phenylcyclohexylamine, (1-phenylcyclohexyl) ethylamine, N-(1-phenylcyclohexyl) ethylamine, cyclohexamine, PCE.

(22)  Pyrrolidine analog of phencyclidine—Some trade or other names: 1-(1-phenylcyclohexyl)-pyrrolidine, PCP, PHP.

(23)  Thiophene analog of phencyclidine—Some trade or other names: 1-[1-(2 thienyl)-cyclohexyl]-piperidine, 2-thienyl analog of phencyclidine, TPCP, TCP.

(e)  Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1)  Mecloqualone.

(2)  Methaqualone.

(3)  Gamma hydroxybutyric acid (also known by other names such as GHB; gamma hydroxy butyrate; 4-hydroxybutyrate; 4-hydroxybutanoic acid; sodium oxybate; sodium oxybutyrate), including its immediate precursors, isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, including, but not limited to, gammabutyrolactone, for which an application has not been approved under Section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 355).

(f)  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its isomers:

(1)  Cocaine base.

(2)  Fenethylline, including its salts.

(3)  N-Ethylamphetamine, including its salts.

(Amended by Stats. 2002, Ch. 664, Sec. 130. Effective January 1, 2003.)



11055

(a) The controlled substances listed in this section are included in Schedule II.

(b) Any of the following substances, except those narcotic drugs listed in other schedules, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(1) Opium, opiate, and any salt, compound, derivative, or preparation of opium or opiate, with the exception of naloxone hydrochloride (N-allyl-14-hydroxy-nordihydromorphinone hydrochloride), but including the following:

(A) Raw opium.

(B) Opium extracts.

(C) Opium fluid extracts.

(D) Powdered opium.

(E) Granulated opium.

(F) Tincture of opium.

(G) Codeine.

(H) Ethylmorphine.

(I) Hydrocodone.

(J) Hydromorphone.

(K) Metopon.

(L) Morphine.

(M) Oxycodone.

(N) Oxymorphone.

(O) Thebaine.

(2) Any salt, compound, isomer, or derivative, whether natural or synthetic, of the substances referred to in paragraph (1), but not including the isoquinoline alkaloids of opium.

(3) Opium poppy and poppy straw.

(4) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, but not including decocainized coca leaves or extractions which do not contain cocaine or ecgonine.

(5) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid, or powder form which contains the phenanthrene alkaloids of the opium poppy).

(6) Cocaine, except as specified in Section 11054.

(7) Ecgonine, whether natural or synthetic, or any salt, isomer, derivative, or preparation thereof.

(c) Opiates. Unless specifically excepted or unless in another schedule, any of the following opiates, including its isomers, esters, ethers, salts, and salts of isomers, esters, and ethers whenever the existence of those isomers, esters, ethers, and salts is possible within the specific chemical designation, dextrorphan and levopropoxyphene excepted:

(1) Alfentanyl.

(2) Alphaprodine.

(3) Anileridine.

(4) Bezitramide.

(5) Bulk dextropropoxyphene (nondosage forms).

(6) Dihydrocodeine.

(7) Diphenoxylate.

(8) Fentanyl.

(9) Isomethadone.

(10) Levoalphacetylmethadol, also known as levo-alpha-acetylmethadol, levomethadyl acetate, or LAAM. This substance is authorized for the treatment of narcotic addicts under federal law (see Part 291 (commencing with Section 291.501) and Part 1308 (commencing with Section 1308.01) of Title 21 of the Code of Federal Regulations).

(11) Levomethorphan.

(12) Levorphanol.

(13) Metazocine.

(14) Methadone.

(15) Methadone-Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane.

(16) Moramide-Intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane-carboxylic acid.

(17) Pethidine (meperidine).

(18) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine.

(19) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate.

(20) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid.

(21) Phenazocine.

(22) Piminodine.

(23) Racemethorphan.

(24) Racemorphan.

(25) Sufentanyl.

(d) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers.

(2) Methamphetamine, its salts, isomers, and salts of its isomers.

(3) Dimethylamphetamine (N,N-dimethylamphetamine), its salts, isomers, and salts of its isomers.

(4) N-Ethylmethamphetamine (N-ethyl, N-methylamphetamine), its salts, isomers, and salts of its isomers.

(5) Phenmetrazine and its salts.

(6) Methylphenidate.

(7) Khat, which includes all parts of the plant classified botanically as Catha Edulis, whether growing or not, the seeds thereof, any extract from any part of the plant, and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or extracts.

(8) Cathinone (also known as alpha-aminopropiophenone, 2-aminopropiophenone, and norephedrone).

(e) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Amobarbital.

(2) Pentobarbital.

(3) Phencyclidines, including the following:

(A) 1-(1-phenylcyclohexyl) piperidine (PCP).

(B) 1-(1-phenylcyclohexyl) morpholine (PCM).

(C) Any analog of phencyclidine which is added by the Attorney General by regulation pursuant to this paragraph.

The Attorney General, or his or her designee, may, by rule or regulation, add additional analogs of phencyclidine to those enumerated in this paragraph after notice, posting, and hearing pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The Attorney General shall, in the calendar year of the regular session of the Legislature in which the rule or regulation is adopted, submit a draft of a proposed bill to each house of the Legislature which would incorporate the analogs into this code. No rule or regulation shall remain in effect beyond January 1 after the calendar year of the regular session in which the draft of the proposed bill is submitted to each house. However, if the draft of the proposed bill is submitted during a recess of the Legislature exceeding 45 calendar days, the rule or regulation shall be effective until January 1 after the next calendar year.

(4) Secobarbital.

(5) Glutethimide.

(f) Immediate precursors. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1) Immediate precursor to amphetamine and methamphetamine:

(A) Phenylacetone. Some trade or other names: phenyl-2 propanone; P2P; benzyl methyl ketone; methyl benzyl ketone.

(2) Immediate precursors to phencyclidine (PCP):

(A) 1-phenylcyclohexylamine.

(B) 1-piperidinocyclohexane carbonitrile (PCC).

(Amended by Stats. 2010, Ch. 76, Sec. 1. Effective January 1, 2011.)



11056

(a)  The controlled substances listed in this section are included in Schedule III.

(b)  Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, position, or geometric), and salts of those isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1)  Those compounds, mixtures, or preparations in dosage unit form containing any stimulant substances listed in Schedule II which compounds, mixtures, or preparations were listed on August 25, 1971, as excepted compounds under Section 1308.32 of Title 21 of the Code of Federal Regulations, and any other drug of the quantitative composition shown in that list for those drugs or which is the same except that it contains a lesser quantity of controlled substances.

(2)  Benzphetamine.

(3)  Chlorphentermine.

(4)  Clortermine.

(5)  Mazindol.

(6)  Phendimetrazine.

(c)  Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system:

(1)  Any compound, mixture, or preparation containing any of the following:

(A)  Amobarbital

(B)  Secobarbital

(C)  Pentobarbital
or any salt thereof and one or more other active medicinal ingredients which are not listed in any schedule.

(2)  Any suppository dosage form containing any of the following:

(A)  Amobarbital

(B)  Secobarbital

(C)  Pentobarbital
or any salt of any of these drugs and approved by the federal Food and Drug Administration for marketing only as a suppository.

(3)  Any substance which contains any quantity of a derivative of barbituric acid or any salt thereof.

(4)  Chlorhexadol.

(5)  Lysergic acid.

(6)  Lysergic acid amide.

(7)  Methyprylon.

(8)  Sulfondiethylmethane.

(9)  Sulfonethylmethane.

(10)  Sulfonmethane.

(11)  Gamma hydroxybutyric acid, and its salts, isomers and salts of isomers, contained in a drug product for which an application has been approved under Section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 355).

(d)  Nalorphine.

(e)  Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1)  Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium.

(2)  Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(3)  Not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium.

(4)  Not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts. Additionally, oral liquid preparations of dihydrocodeinone containing the above specified amounts may not contain as its nonnarcotic ingredients two or more antihistamines in combination with each other.

(5)  Not more than 1.8 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts.

(6)  Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(7)  Not more than 500 milligrams of opium per 100 milliliters or per 100 grams or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(8)  Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(f)  Anabolic steroids and chorionic gonadotropin. Any material, compound, mixture, or preparation containing chorionic gonadotropin or an anabolic steroid (excluding anabolic steroid products listed in the “Table of Exempt Anabolic Steroid Products” (Section 1308.34 of Title 21 of the Code of Federal Regulations), as exempt from the federal Controlled Substances Act (Section 801 and following of Title 21 of the United States Code)), including, but not limited to, the following:

(1)  Androisoxazole.

(2)  Androstenediol.

(3)  Bolandiol.

(4)  Bolasterone.

(5)  Boldenone.

(6)  Chlormethandienone.

(7)  Clostebol.

(8)  Dihydromesterone.

(9)  Ethylestrenol.

(10)  Fluoxymesterone.

(11)  Formyldienolone.

(12)  4-Hydroxy-19-nortestosterone.

(13)  Mesterolone.

(14)  Methandriol.

(15)  Methandrostenolone.

(16)  Methenolone.

(17)  17-Methyltestosterone.

(18)  Methyltrienolone.

(19)  Nandrolone.

(20)  Norbolethone.

(21)  Norethandrolone.

(22)  Normethandrolone.

(23)  Oxandrolone.

(24)  Oxymestrone.

(25)  Oxymetholone.

(26)  Quinbolone.

(27)  Stanolone.

(28)  Stanozolol.

(29)  Stenbolone.

(30)  Testosterone.

(31)  Trenbolone.

(32)  Chorionic Gonadotropin (HGC).

(g)  Ketamine. Any material, compound, mixture, or preparation containing ketamine.

(h)  Hallucinogenic substances. Any of the following hallucinogenic substances: dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a drug product approved by the federal Food and Drug Administration.

(Amended by Stats. 2001, Ch. 841, Sec. 3. Effective January 1, 2002.)



11057

(a) The controlled substances listed in this section are included in Schedule IV.

(b) Schedule IV shall consist of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(c) Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1) Not more than 1 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(2) Dextropropoxyphene (alpha-(+)-4-dimethylamino-1, 2-diphenyl-3-methyl-2-propionoxybutane).

(3) Butorphanol.

(d) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Alprazolam.

(2) Barbital.

(3) Chloral betaine.

(4) Chloral hydrate.

(5) Chlordiazepoxide.

(6) Clobazam.

(7) Clonazepam.

(8) Clorazepate.

(9) Diazepam.

(10) Estazolam.

(11) Ethchlorvynol.

(12) Ethinamate.

(13) Flunitrazepam.

(14) Flurazepam.

(15) Halazepam.

(16) Lorazepam.

(17) Mebutamate.

(18) Meprobamate.

(19) Methohexital.

(20) Methylphenobarbital (Mephobarbital).

(21) Midazolam.

(22) Nitrazepam.

(23) Oxazepam.

(24) Paraldehyde.

(25) Petrichoral.

(26) Phenobarbital.

(27) Prazepam.

(28) Quazepam.

(29) Temazepam.

(30) Triazolam.

(31) Zaleplon.

(32) Zolpidem.

(e) Fenfluramine. Any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers (whether optical, position, or geometric), and salts of those isomers, whenever the existence of those salts, isomers, and salts of isomers is possible:

(1) Fenfluramine.

(f) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, position, or geometric), and salts of those isomers is possible within the specific chemical designation:

(1) Diethylpropion.

(2) Mazindol.

(3) Modafinil.

(4) Phentermine.

(5) Pemoline (including organometallic complexes and chelates thereof).

(6) Pipradrol.

(7) SPA ((-)-1-dimethylamino-1,2-diphenylethane).

(8) Cathine ((+)-norpseudoephedrine).

(g) Other substances. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of pentazocine, including its salts.

(Amended by Stats. 2008, Ch. 292, Sec. 2. Effective January 1, 2009.)



11058

(a)  The controlled substances listed in this section are included in Schedule V.

(b)  Schedule V shall consist of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(c)  Narcotic drugs containing nonnarcotic active medicinal ingredients. Any compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below, which shall include one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by narcotic drugs alone:

(1)  Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams.

(2)  Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams.

(3)  Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams.

(4)  Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit.

(5)  Not more than 100 milligrams of opium per 100 milliliters or per 100 grams.

(6)  Not more than 0.5 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(d)  Buprenorphine.

(Amended by Stats. 1986, Ch. 63, Sec. 1. Effective April 23, 1986.)






CHAPTER 3 - Regulation and Control

ARTICLE 1 - Reporting

11100

(a) Any manufacturer, wholesaler, retailer, or other person or entity in this state that sells, transfers, or otherwise furnishes any of the following substances to any person or entity in this state or any other state shall submit a report to the Department of Justice of all of those transactions:

(1) Phenyl-2-propanone.

(2) Methylamine.

(3) Ethylamine.

(4) D-lysergic acid.

(5) Ergotamine tartrate.

(6) Diethyl malonate.

(7) Malonic acid.

(8) Ethyl malonate.

(9) Barbituric acid.

(10) Piperidine.

(11) N-acetylanthranilic acid.

(12) Pyrrolidine.

(13) Phenylacetic acid.

(14) Anthranilic acid.

(15) Morpholine.

(16) Ephedrine.

(17) Pseudoephedrine.

(18) Norpseudoephedrine.

(19) Phenylpropanolamine.

(20) Propionic anhydride.

(21) Isosafrole.

(22) Safrole.

(23) Piperonal.

(24) Thionyl chloride.

(25) Benzyl cyanide.

(26) Ergonovine maleate.

(27) N-methylephedrine.

(28) N-ethylephedrine.

(29) N-methylpseudoephedrine.

(30) N-ethylpseudoephedrine.

(31) Chloroephedrine.

(32) Chloropseudoephedrine.

(33) Hydriodic acid.

(34) Gamma-butyrolactone, including butyrolactone; butyrolactone gamma; 4-butyrolactone; 2(3H)-furanone dihydro; dihydro-2(3H)-furanone; tetrahydro-2-furanone; 1,2-butanolide; 1,4-butanolide; 4-butanolide; gamma-hydroxybutyric acid lactone; 3-hydroxybutyric acid lactone and 4-hydroxybutanoic acid lactone with Chemical Abstract Service number (96-48-0).

(35) 1,4-butanediol, including butanediol; butane-1,4-diol; 1,4-butylene glycol; butylene glycol; 1,4-dihydroxybutane; 1,4-tetramethylene glycol; tetramethylene glycol; tetramethylene 1,4-diol with Chemical Abstract Service number (110-63-4).

(36) Red phosphorus, including white phosphorus, hypophosphorous acid and its salts, ammonium hypophosphite, calcium hypophosphite, iron hypophosphite, potassium hypophosphite, manganese hypophosphite, magnesium hypophosphite, sodium hypophosphite, and phosphorous acid and its salts.

(37) Iodine or tincture of iodine.

(38) Any of the substances listed by the Department of Justice in regulations promulgated pursuant to subdivision (b).

(b) The Department of Justice may adopt rules and regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code that add substances to subdivision (a) if the substance is a precursor to a controlled substance and delete substances from subdivision (a). However, no regulation adding or deleting a substance shall have any effect beyond March 1 of the year following the calendar year during which the regulation was adopted.

(c) (1) (A) Any manufacturer, wholesaler, retailer, or other person or entity in this state, prior to selling, transferring, or otherwise furnishing any substance specified in subdivision (a) to any person or business entity in this state or any other state, shall require (i) a letter of authorization from that person or business entity that includes the currently valid business license number or federal Drug Enforcement Administration (DEA) registration number, the address of the business, and a full description of how the substance is to be used, and (ii) proper identification from the purchaser. The manufacturer, wholesaler, retailer, or other person or entity in this state shall retain this information in a readily available manner for three years. The requirement for a full description of how the substance is to be used does not require the person or business entity to reveal their chemical processes that are typically considered trade secrets and proprietary information.

(B) For the purposes of this paragraph, “proper identification” for in-state or out-of-state purchasers includes two or more of the following: federal tax identification number; seller’s permit identification number; city or county business license number; license issued by the State Department of Public Health; registration number issued by the federal Drug Enforcement Administration; precursor business permit number issued by the Department of Justice; driver’s license; or other identification issued by a state.

(2) (A) Any manufacturer, wholesaler, retailer, or other person or entity in this state that exports a substance specified in subdivision (a) to any person or business entity located in a foreign country shall, on or before the date of exportation, submit to the Department of Justice a notification of that transaction, which notification shall include the name and quantity of the substance to be exported and the name, address, and, if assigned by the foreign country or subdivision thereof, business identification number of the person or business entity located in a foreign country importing the substance.

(B) The department may authorize the submission of the notification on a monthly basis with respect to repeated, regular transactions between an exporter and an importer involving a substance specified in subdivision (a), if the department determines that a pattern of regular supply of the substance exists between the exporter and importer and that the importer has established a record of utilization of the substance for lawful purposes.

(d) (1) Any manufacturer, wholesaler, retailer, or other person or entity in this state that sells, transfers, or otherwise furnishes a substance specified in subdivision (a) to a person or business entity in this state or any other state shall, not less than 21 days prior to delivery of the substance, submit a report of the transaction, which includes the identification information specified in subdivision (c), to the Department of Justice. The Department of Justice may authorize the submission of the reports on a monthly basis with respect to repeated, regular transactions between the furnisher and the recipient involving the substance or substances if the Department of Justice determines that a pattern of regular supply of the substance or substances exists between the manufacturer, wholesaler, retailer, or other person or entity that sells, transfers, or otherwise furnishes the substance or substances and the recipient of the substance or substances, and the recipient has established a record of utilization of the substance or substances for lawful purposes.

(2) The person selling, transferring, or otherwise furnishing any substance specified in subdivision (a) shall affix his or her signature or otherwise identify himself or herself as a witness to the identification of the purchaser or purchasing individual, and shall, if a common carrier is used, maintain a manifest of the delivery to the purchaser for three years.

(e) This section shall not apply to any of the following:

(1) Any pharmacist or other authorized person who sells or furnishes a substance upon the prescription of a physician, dentist, podiatrist, or veterinarian.

(2) Any physician, dentist, podiatrist, or veterinarian who administers or furnishes a substance to his or her patients.

(3) Any manufacturer or wholesaler licensed by the California State Board of Pharmacy that sells, transfers, or otherwise furnishes a substance to a licensed pharmacy, physician, dentist, podiatrist, or veterinarian, or a retail distributor as defined in subdivision (h), provided that the manufacturer or wholesaler submits records of any suspicious sales or transfers as determined by the Department of Justice.

(4) Any analytical research facility that is registered with the federal Drug Enforcement Administration of the United States Department of Justice.

(5)  A state-licensed health care facility that administers or furnishes a substance to its patients.

(6) (A) Any sale, transfer, furnishing, or receipt of any product that contains ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine and which is lawfully sold, transferred, or furnished over the counter without a prescription pursuant to the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301 et seq.) or regulations adopted thereunder. However, this section shall apply to preparations in solid or liquid dosage form, except pediatric liquid forms, as defined, containing ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine where the individual transaction involves more than three packages or nine grams of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine.

(B) Any ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine product subsequently removed from exemption pursuant to Section 814 of Title 21 of the United States Code shall similarly no longer be exempt from any state reporting or permitting requirement, unless otherwise reinstated pursuant to subdivision (d) or (e) of Section 814 of Title 21 of the United States Code as an exempt product.

(7) The sale, transfer, furnishing, or receipt of any betadine or povidone solution with an iodine content not exceeding 1 percent in containers of eight ounces or less, or any tincture of iodine not exceeding 2 percent in containers of one ounce or less, that is sold over the counter.

(8) Any transfer of a substance specified in subdivision (a) for purposes of lawful disposal as waste.

(f) (1) Any person specified in subdivision (a) or (d) who does not submit a report as required by that subdivision or who knowingly submits a report with false or fictitious information shall be punished by imprisonment in a county jail not exceeding six months, by a fine not exceeding five thousand dollars ($5,000), or by both the fine and imprisonment.

(2) Any person specified in subdivision (a) or (d) who has previously been convicted of a violation of paragraph (1) shall, upon a subsequent conviction thereof, be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail not exceeding one year, by a fine not exceeding one hundred thousand dollars ($100,000), or by both the fine and imprisonment.

(g) (1) Except as otherwise provided in subparagraph (A) of paragraph (6) of subdivision (e), it is unlawful for any manufacturer, wholesaler, retailer, or other person to sell, transfer, or otherwise furnish a substance specified in subdivision (a) to a person under 18 years of age.

(2) Except as otherwise provided in subparagraph (A) of paragraph (6) of subdivision (e), it is unlawful for any person under 18 years of age to possess a substance specified in subdivision (a).

(3) Notwithstanding any other law, it is unlawful for any retail distributor to (i) sell in a single transaction more than three packages of a product that he or she knows to contain ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine, or (ii) knowingly sell more than nine grams of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine, other than pediatric liquids as defined. Except as otherwise provided in this section, the three package per transaction limitation or nine gram per transaction limitation imposed by this paragraph shall apply to any product that is lawfully sold, transferred, or furnished over the counter without a prescription pursuant to the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301 et seq.), or regulations adopted thereunder, unless exempted from the requirements of the federal Controlled Substances Act by the federal Drug Enforcement Administration pursuant to Section 814 of Title 21 of the United States Code.

(4) (A) A first violation of this subdivision is a misdemeanor.

(B) Any person who has previously been convicted of a violation of this subdivision shall, upon a subsequent conviction thereof, be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding ten thousand dollars ($10,000), or by both the fine and imprisonment.

(h) For the purposes of this article, the following terms have the following meanings:

(1) “Drug store” is any entity described in Code 5912 of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(2) “General merchandise store” is any entity described in Codes 5311 to 5399, inclusive, and Code 5499 of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(3) “Grocery store” is any entity described in Code 5411 of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(4) “Pediatric liquid” means a nonencapsulated liquid whose unit measure according to product labeling is stated in milligrams, ounces, or other similar measure. In no instance shall the dosage units exceed 15 milligrams of phenylpropanolamine or pseudoephedrine per five milliliters of liquid product, except for liquid products primarily intended for administration to children under two years of age for which the recommended dosage unit does not exceed two milliliters and the total package content does not exceed one fluid ounce.

(5) “Retail distributor” means a grocery store, general merchandise store, drugstore, or other related entity, the activities of which, as a distributor of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine products, are limited exclusively to the sale of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine products for personal use both in number of sales and volume of sales, either directly to walk-in customers or in face-to-face transactions by direct sales. “Retail distributor” includes an entity that makes a direct sale, but does not include the parent company of that entity if the company is not involved in direct sales regulated by this article.

(6) “Sale for personal use” means the sale in a single transaction to an individual customer for a legitimate medical use of a product containing ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine in dosages at or below that specified in paragraph (3) of subdivision (g). “Sale for personal use” also includes the sale of those products to employers to be dispensed to employees from first-aid kits or medicine chests.

(i) It is the intent of the Legislature that this section shall preempt all local ordinances or regulations governing the sale by a retail distributor of over-the-counter products containing ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine.

(Amended by Stats. 2012, Ch. 867, Sec. 3. Effective January 1, 2013.)



11100.05

(a)  In addition to any fine or imprisonment imposed under subdivision (f) of Section 11100 or subdivision (j) of Section 11106 of the Health and Safety Code, the following drug cleanup fine shall be imposed:

(1)  Ten thousand dollars ($10,000) for violations described in paragraph (1) of subdivision (f) of Section 11100.

(2)  One hundred thousand dollars ($100,000) for violations described in paragraph (2) of subdivision (f) of Section 11100.

(3)  Ten thousand dollars ($10,000) for violations described in subdivision (j) of Section 11106.

(b)  At least once a month, all fines collected under this section shall be transferred to the State Treasury for deposit in the Clandestine Drug Lab Clean-up Account. The transmission to the State Treasury shall be carried out in the same manner as fines collected for the state by a county.

(Amended by Stats. 2005, Ch. 468, Sec. 2. Effective January 1, 2006.)



11100.1

(a) Any manufacturer, wholesaler, retailer, or other person or entity in this state that obtains from a source outside of this state any substance specified in subdivision (a) of Section 11100 shall submit a report of that transaction to the Department of Justice 21 days in advance of obtaining the substance. However, the Department of Justice may authorize the submission of reports within 72 hours, or within a timeframe and in a manner acceptable to the Department of Justice, after the actual physical obtaining of a specified substance with respect to repeated transactions between a furnisher and an obtainer involving the substances, if the Department of Justice determines that the obtainer has established a record of utilization of the substances for lawful purposes. This section does not apply to any person whose prescribing or dispensing activities are subject to the reporting requirements set forth in Section 11164; any manufacturer or wholesaler who is licensed by the California State Board of Pharmacy and also registered with the federal Drug Enforcement Administration of the United States Department of Justice; any analytical research facility that is registered with the federal Drug Enforcement Administration of the United States Department of Justice; or any state-licensed health care facility.

(b) (1) Any person specified in subdivision (a) who does not submit a report as required by that subdivision shall be punished by imprisonment in a county jail not exceeding six months, by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(2) Any person specified in subdivision (a) who has been previously convicted of a violation of subdivision (a) who subsequently does not submit a report as required by subdivision (a) shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail not exceeding one year, by a fine not exceeding one hundred thousand dollars ($100,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 146. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11101

The State Department of Justice shall provide a common reporting form for the substances in Section 11100 which contains at least the following information:

(a)  Name of the substance.

(b)  Quantity of the substance sold, transferred, or furnished.

(c)  The date the substance was sold, transferred, or furnished.

(d)  The name and address of the person buying or receiving such substance.

(e)  The name and address of the manufacturer, wholesaler, retailer, or other person selling, transferring, or furnishing such substance.

(Amended by Stats. 1974, Ch. 1072.)



11102

The Department of Justice may adopt all regulations necessary to carry out the provisions of this part.

(Added by Stats. 1974, Ch. 1072.)



11103

The theft or loss of any substance regulated pursuant to Section 11100 discovered by any permittee or any person regulated by the provisions of this chapter shall be reported in writing to the Department of Justice within three days after the discovery.

Any difference between the quantity of any substance regulated pursuant to Section 11100 received and the quantity shipped shall be reported in writing to the Department of Justice within three days of the receipt of actual knowledge of the discrepancy.

Any report made pursuant to this section shall also include the name of the common carrier or person who transports the substance and date of shipment of the substance.

(Amended by Stats. 1997, Ch. 397, Sec. 3. Effective January 1, 1998.)



11104

(a)  Any manufacturer, wholesaler, retailer, or other person or entity that sells, transfers, or otherwise furnishes any of the substances listed in subdivision (a) of Section 11100 with knowledge or the intent that the recipient will use the substance to unlawfully manufacture a controlled substance is guilty of a felony.

(b)  Any manufacturer, wholesaler, retailer, or other person or entity that sells, transfers, or otherwise furnishes any laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, or any chemical substance specified in Section 11107.1, with knowledge that the recipient will use the goods or chemical substance to unlawfully manufacture a controlled substance, is guilty of a misdemeanor.

(c)  Any person who receives or distributes any substance listed in subdivision (a) of Section 11100, or any laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, or any chemical substance specified in Section 11107.1, with the intent of causing the evasion of the recordkeeping or reporting requirements of this article, is guilty of a misdemeanor.

(Amended by Stats. 2005, Ch. 468, Sec. 4. Effective January 1, 2006.)



11104.5

Any person who knowingly or intentionally possesses any laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, or any chemical substance specified in paragraph (36) or (37) of subdivision (a) of Section 11100, Section 11107, or Section 11107.1, with the intent to manufacture a controlled substance, is guilty of a misdemeanor.

(Amended by Stats. 2005, Ch. 468, Sec. 5. Effective January 1, 2006.)



11105

(a)  It is unlawful for any person to knowingly make a false statement in connection with any report or record required under this article.

(b)  (1)  Any person who violates this section shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail not exceeding one year, or by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(2)  Any person who has been previously convicted of violating this section and who subsequently violates this section shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or by a fine not exceeding one hundred thousand dollars ($100,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 147. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11106

(a) (1) (A) Any manufacturer, wholesaler, retailer, or any other person or entity in this state that sells, transfers, or otherwise furnishes any substance specified in subdivision (a) of Section 11100 to a person or business entity in this state or any other state or who obtains from a source outside of the state any substance specified in subdivision (a) of Section 11100 shall submit an application to, and obtain a permit for the conduct of that business from, the Department of Justice. For any substance added to the list set forth in subdivision (a) of Section 11100 on or after January 1, 2002, the Department of Justice may postpone the effective date of the requirement for a permit for a period not to exceed six months from the listing date of the substance.

(B) An intracompany transfer does not require a permit if the transferor is a permittee. Transfers between company partners or between a company and an analytical laboratory do not require a permit if the transferor is a permittee and a report as to the nature and extent of the transfer is made to the Department of Justice pursuant to Section 11100 or 11100.1.

(C) This paragraph shall not apply to any manufacturer, wholesaler, or wholesale distributor who is licensed by the California State Board of Pharmacy and also registered with the federal Drug Enforcement Administration of the United States Department of Justice; any pharmacist or other authorized person who sells or furnishes a substance upon the prescription of a physician, dentist, podiatrist, or veterinarian; any state-licensed health care facility, physician, dentist, podiatrist, veterinarian, or veterinary food-animal drug retailer licensed by the California State Board of Pharmacy that administers or furnishes a substance to a patient; or any analytical research facility that is registered with the federal Drug Enforcement Administration of the United States Department of Justice.

(D) This paragraph shall not apply to the sale, transfer, furnishing, or receipt of any betadine or povidone solution with an iodine content not exceeding 1 percent in containers of eight ounces or less, or any tincture of iodine not exceeding 2 percent in containers of one ounce or less, that is sold over the counter.

(2) Except as provided in paragraph (3), no permit shall be required of any manufacturer, wholesaler, retailer, or other person or entity for the sale, transfer, furnishing, or obtaining of any product which contains ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine and which is lawfully sold, transferred, or furnished over the counter without a prescription or by a prescription pursuant to the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301 et seq.) or regulations adopted thereunder.

(3) A permit shall be required for the sale, transfer, furnishing, or obtaining of preparations in solid or liquid dosage form containing ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine, unless (A) the transaction involves the sale of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine products by retail distributors as defined by this article over the counter and without a prescription, or (B) the transaction is made by a person or business entity exempted from the permitting requirements of this subdivision under paragraph (1).

(b) (1) The department shall provide application forms, which are to be completed under penalty of perjury, in order to obtain information relating to the identity of any applicant applying for a permit, including, but not limited to, the business name of the applicant or the individual name, and if a corporate entity, the names of its board of directors, the business in which the applicant is engaged, the business address of the applicant, a full description of any substance to be sold, transferred, or otherwise furnished or to be obtained, the specific purpose for the use, sale, or transfer of those substances specified in subdivision (a) of Section 11100, the training, experience, or education relating to this use, and any additional information requested by the department relating to possible grounds for denial as set forth in this section, or by applicable regulations adopted by the department.

(2) The requirement for the specific purpose for the use, sale, or transfer of those substances specified in subdivision (a) of Section 11100 does not require applicants or permittees to reveal their chemical processes that are typically considered trade secrets and proprietary business information.

(c) Applicants and permittees shall authorize the department, or any of its duly authorized representatives, as a condition of being permitted, to make any examination of the books and records of any applicant, permittee, or other person, or visit and inspect the business premises of any applicant or permittee during normal business hours, as deemed necessary to enforce this chapter.

(d) An application may be denied, or a permit may be revoked or suspended, for reasons which include, but are not limited to, the following:

(1) Materially falsifying an application for a permit or an application for the renewal of a permit.

(2) If any individual owner, manager, agent, representative, or employee for the applicant who has direct access, management, or control for any substance listed under subdivision (a) of Section 11100, is or has been convicted of a misdemeanor or felony relating to any of the substances listed under subdivision (a) of Section 11100, any misdemeanor drug-related offense, or any felony under the laws of this state or the United States.

(3) Failure to maintain effective controls against the diversion of precursors to unauthorized persons or entities.

(4) Failure to comply with this article or any regulations of the department adopted thereunder.

(5) Failure to provide the department, or any duly authorized federal or state official, with access to any place for which a permit has been issued, or for which an application for a permit has been submitted, in the course of conducting a site investigation, inspection, or audit; or failure to promptly produce for the official conducting the site investigation, inspection, or audit any book, record, or document requested by the official.

(6) Failure to provide adequate documentation of a legitimate business purpose involving the applicant’s or permittee’s use of any substance listed in subdivision (a) of Section 11100.

(7) Commission of any act which would demonstrate actual or potential unfitness to hold a permit in light of the public safety and welfare, which act is substantially related to the qualifications, functions, or duties of a permitholder.

(8) If any individual owner, manager, agent, representative, or employee for the applicant who has direct access, management, or control for any substance listed under subdivision (a) of Section 11100, willfully violates or has been convicted of violating, any federal, state, or local criminal statute, rule, or ordinance regulating the manufacture, maintenance, disposal, sale, transfer, or furnishing of any of those substances.

(e) Notwithstanding any other provision of law, an investigation of an individual applicant’s qualifications, or the qualifications of an applicant’s owner, manager, agent, representative, or employee who has direct access, management, or control of any substance listed under subdivision (a) of Section 11100, for a permit may include review of his or her summary criminal history information pursuant to Sections 11105 and 13300 of the Penal Code, including, but not limited to, records of convictions, regardless of whether those convictions have been expunged pursuant to Section 1203.4 of the Penal Code, and any arrests pending adjudication.

(f) The department may retain jurisdiction of a canceled or expired permit in order to proceed with any investigation or disciplinary action relating to a permittee.

(g) The department may grant permits on forms prescribed by it, which shall be effective for not more than one year from the date of issuance and which shall not be transferable. Applications and permits shall be uniform throughout the state, on forms prescribed by the department.

(h) Each applicant shall pay at the time of filing an application for a permit a fee determined by the department which shall not exceed the application processing costs of the department.

(i) A permit granted pursuant to this article may be renewed one year from the date of issuance, and annually thereafter, following the timely filing of a complete renewal application with all supporting documents, the payment of a permit renewal fee not to exceed the application processing costs of the department, and a review of the application by the department.

(j) Selling, transferring, or otherwise furnishing or obtaining any substance specified in subdivision (a) of Section 11100 without a permit is a misdemeanor or a felony.

(k) (1) No person under 18 years of age shall be eligible for a permit under this section.

(2) No business for which a permit has been issued shall employ a person under 18 years of age in the capacity of a manager, agent, or representative.

(l) (1) An applicant, or an applicant’s employees who have direct access, management, or control of any substance listed under subdivision (a) of Section 11100, for an initial permit shall submit with the application one set of 10-print fingerprints for each individual acting in the capacity of an owner, manager, agent, or representative for the applicant, unless the applicant’s employees are exempted from this requirement by the Department of Justice. These exemptions may only be obtained upon the written request of the applicant.

(2) In the event of subsequent changes in ownership, management, or employment, the permittee shall notify the department in writing within 15 calendar days of the changes, and shall submit one set of 10-print fingerprints for each individual not previously fingerprinted under this section.

(Amended by Stats. 2005, Ch. 468, Sec. 6. Effective January 1, 2006.)



11106.5

(a) The Department of Justice, or an administrative law judge sitting alone as provided in subdivision (h), may upon petition issue an interim order suspending any permittee or imposing permit restrictions. The petition shall include affidavits that demonstrate, to the satisfaction of the department, both of the following:

(1) The permittee has engaged in acts or omissions constituting a violation of this code or has been convicted of a crime substantially related to the permitted activity.

(2) Permitting the permittee to operate, or to continue to operate without restrictions, would endanger the public health, safety, or welfare.

(b) No interim order provided for in this section shall be issued without notice to the permittee, unless it appears from the petition and supporting documents that serious injury would result to the public before the matter could be heard on notice.

(c) Except as provided in subdivision (b), the permittee shall be given at least 15 days’ notice of the hearing on the petition for an interim order. The notice shall include documents submitted to the department in support of the petition. If the order was initially issued without notice as provided in subdivision (b), the permittee shall be entitled to a hearing on the petition within 20 days of the issuance of the interim order without notice. The permittee shall be given notice of the hearing within two days after issuance of the initial interim order, and shall receive all documents in support of the petition. The failure of the department to provide a hearing within 20 days following issuance of the interim order without notice, unless the permittee waives his or her right to the hearing, shall result in the dissolution of the interim order by operation of law.

(d) At the hearing on the petition for an interim order, the permittee may do the following:

(1) Be represented by counsel.

(2) Have a record made of the proceedings, copies of which shall be available to the permittee upon payment of costs computed in accordance with the provisions for transcript costs for judicial review contained in Section 11523 of the Government Code.

(3) Present affidavits and other documentary evidence.

(4) Present oral argument.

(e) The department, or an administrative law judge sitting alone as provided in subdivision (h), shall issue a decision on the petition for interim order within five business days following submission of the matter. The standard of proof required to obtain an interim order pursuant to this section shall be a preponderance of the evidence standard. If the interim order was previously issued without notice, the department shall determine whether the order shall remain in effect, be dissolved, or be modified.

(f) The department shall file an accusation within 15 days of the issuance of an interim order. In the case of an interim order issued without notice, the time shall run from the date of the order issued after the noticed hearing. If the permittee files a notice of defense, the hearing shall be held within 30 days of the agency’s receipt of the notice of defense. A decision shall be rendered on the accusation no later than 30 days after submission of the matter. Failure to comply with any of the requirements in this subdivision shall dissolve the interim order by operation of law.

(g) Interim orders shall be subject to judicial review pursuant to Section 1094.5 of the Code of Civil Procedure and shall be heard only in the superior court in and for the County of Sacramento, San Francisco, Los Angeles, or San Diego. The review of an interim order shall be limited to a determination of whether the department abused its discretion in the issuance of the interim order. Abuse of discretion is established if the respondent department has not proceeded in the manner required by law, or if the court determines that the interim order is not supported by substantial evidence in light of the whole record.

(h) The department may, in its sole discretion, delegate the hearing on any petition for an interim order to an administrative law judge in the Office of Administrative Hearings. If the department hears the noticed petition itself, an administrative law judge shall preside at the hearing, rule on the admission and exclusion of evidence, and advise the department on matters of law. The department shall exercise all other powers relating to the conduct of the hearing, but may delegate any or all of them to the administrative law judge. When the petition has been delegated to an administrative law judge, he or she shall sit alone and exercise all of the powers of the department relating to the conduct of the hearing. A decision issued by an administrative law judge sitting alone shall be final when it is filed with the department. If the administrative law judge issues an interim order without notice, he or she shall preside at the noticed hearing, unless unavailable, in which case another administrative law judge may hear the matter. The decision of the administrative law judge sitting alone on the petition for an interim order is final, subject only to judicial review in accordance with subdivision (g).

(i) (1) Failure to comply with an interim order issued pursuant to subdivision (a) or (b) shall constitute a separate cause for disciplinary action against any permittee, and may be heard at, and as a part of, the noticed hearing provided for in subdivision (f). Allegations of noncompliance with the interim order may be filed at any time prior to the rendering of a decision on the accusation. Violation of the interim order is established upon proof that the permittee was on notice of the interim order and its terms, and that the order was in effect at the time of the violation. The finding of a violation of an interim order made at the hearing on the accusation shall be reviewed as a part of any review of a final decision of the department.

(2) If the interim order issued by the department provides for anything less than a complete suspension of the permittee and the permittee violates the interim order prior to the hearing on the accusation provided for in subdivision (f), the department may, upon notice to the permittee and proof of violation, modify or expand the interim order.

(j) A plea or verdict of guilty or a conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of this section. A certified record of the conviction shall be conclusive evidence of the fact that the conviction occurred. The department may take action under this section notwithstanding the fact that an appeal of the conviction may be taken.

(k) The interim orders provided for by this section shall be in addition to, and not a limitation on, the authority to seek injunctive relief provided in any other provision of law.

(Amended by Stats. 2012, Ch. 867, Sec. 4. Effective January 1, 2013.)



11106.7

(a)  The Department of Justice may establish, by regulation, a system for the issuance to a permittee of a citation which may contain an order of abatement or an order to pay an administrative fine assessed by the Department of Justice, if the permittee is in violation of any provision of this chapter or any regulation adopted by the Department of Justice pursuant to this chapter.

(b)  The system shall contain the following provisions:

(1)  Citations shall be in writing and shall describe with particularity the nature of the violation, including specific reference to the provision of law or regulation of the department determined to have been violated.

(2)  Whenever appropriate, the citation shall contain an order of abatement fixing a reasonable time for abatement of the violation.

(3)  In no event shall the administrative fine assessed by the department exceed two thousand five hundred dollars ($2,500) for each violation. In assessing a fine, due consideration shall be given to the appropriateness of the amount of the fine with respect to such factors as the gravity of the violation, the good faith of the permittee, and the history of previous violations.

(4)  An order of abatement or a fine assessment issued pursuant to a citation shall inform the permittee that if the permittee desires a hearing to contest the finding of a violation, that hearing shall be requested by written notice to the department within 30 days of the date of issuance of the citation or assessment. Hearings shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(5)  In addition to requesting a hearing, the permittee may, within 10 days after service of the citation, request in writing an opportunity for an informal conference with the department regarding the citation. At the conclusion of the informal conference, the department may affirm, modify, or dismiss the citation, including any fine levied or order of abatement issued. The decision shall be deemed to be a final order with regard to the citation issued, including the fine levied and the order of abatement. However, the permittee does not waive its right to request a hearing to contest a citation by requesting an informal conference. If the citation is dismissed after the informal conference, the request for a hearing on the matter of the citation shall be deemed to be withdrawn. If the citation, including any fine levied or order of abatement, is modified, the citation originally issued shall be considered withdrawn and a new citation issued. If a hearing is requested for a subsequent citation, it shall be requested within 30 days of service of that subsequent citation.

(6)  Failure of a permittee to pay a fine within 30 days of the date of assessment or comply with an order of abatement within the fixed time, unless the citation is being appealed, may result in disciplinary action being taken by the department. If a citation is not contested and a fine is not paid, the full amount of the assessed fine shall be added to the renewal of the permit. A permit shall not be renewed without payment of the renewal fee and fine.

(c)  The system may contain the following provisions:

(1)  A citation may be issued without the assessment of an administrative fine.

(2)  Assessment of administrative fines may be limited to only particular violations of the law or department regulations.

(d)  Notwithstanding any other provision of law, if a fine is paid to satisfy an assessment based on the finding of a violation, payment of the fine shall be represented as satisfactory resolution of the matter for purposes of public disclosure.

(e)  Administrative fines collected pursuant to this section shall be deposited in the General Fund.

(f)  The sanctions authorized under this section shall be separate from, and in addition to, any other administrative, civil, or criminal remedies; however, a criminal action may not be initiated for a specific offense if a citation has been issued pursuant to this section for that offense, and a citation may not be issued pursuant to this section for a specific offense if a criminal action for that offense has been filed.

(g)  Nothing in this section shall be deemed to prevent the department from serving and prosecuting an accusation to suspend or revoke a permit if grounds for that suspension or revocation exist.

(Added by Stats. 2003, Ch. 142, Sec. 1. Effective January 1, 2004.)



11107

(a) Any manufacturer, wholesaler, retailer, or other person or entity in this state that sells to any person or entity in this state or any other state, any laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, where the value of the goods sold in the transaction exceeds one hundred dollars ($100) shall do the following:

(1) Notwithstanding any other law, in any face-to-face or will-call sale, the seller shall prepare a bill of sale which identifies the date of sale, cost of product, method of payment, specific items and quantities purchased, and the proper purchaser identification information, all of which shall be entered onto the bill of sale or a legible copy of the bill of sale, and shall also affix on the bill of sale his or her signature as witness to the purchase and identification of the purchaser.

(A) For the purposes of this section, “proper purchaser identification” includes a valid motor vehicle operator’s license or other official and valid state-issued identification of the purchaser that contains a photograph of the purchaser, and includes the residential or mailing address of the purchaser, other than a post office box number, the motor vehicle license number of the motor vehicle used by the purchaser at the time of purchase, a description of how the substance is to be used, and the signature of the purchaser.

(B) The seller shall retain the original bill of sale containing the purchaser identification information for five years in a readily presentable manner, and present the bill of sale containing the purchaser identification information upon demand by any law enforcement officer or authorized representative of the Attorney General. Copies of these bills of sale obtained by representatives of the Attorney General shall be maintained by the Department of Justice for a period of not less than five years.

(2) (A)  Notwithstanding any other law, in all sales other than face-to-face or will-call sales the seller shall maintain for a period of five years the following sales information: the name and address of the purchaser, date of sale, product description, cost of product, method of payment, method of delivery, delivery address, and valid identifying information.

(B) For the purposes of this paragraph, “valid identifying information” includes two or more of the following: federal tax identification number; resale tax identification number; city or county business license number; license issued by the State Department of Public Health; registration number issued by the federal Drug Enforcement Administration; precursor business permit number issued by the Department of Justice; motor vehicle operator’s license; or other identification issued by a state.

(C) The seller shall, upon the request of any law enforcement officer or any authorized representative of the Attorney General, produce a report or record of sale containing the information in a readily presentable manner.

(D) If a common carrier is used, the seller shall maintain a manifest regarding the delivery in a readily presentable manner and for a period of five years.

(b) This section shall not apply to any wholesaler who is licensed by the California State Board of Pharmacy and registered with the federal Drug Enforcement Administration of the United States Department of Justice and who sells laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, to a licensed pharmacy, physician, dentist, podiatrist, or veterinarian.

(c) A violation of this section is a misdemeanor.

(d) For the purposes of this section, the following terms have the following meanings:

(1) “Laboratory glassware” includes, but is not limited to, condensers, flasks, separatory funnels, and beakers.

(2) “Apparatus” includes, but is not limited to, heating mantles, ring stands, and rheostats.

(3) “Chemical reagent” means a chemical that reacts chemically with one or more precursors, but does not become part of the finished product.

(4) “Chemical solvent” means a chemical that does not react chemically with a precursor or reagent and does not become part of the finished product. A “chemical solvent” helps other chemicals mix, cools chemical reactions, and cleans the finished product.

(Amended by Stats. 2012, Ch. 867, Sec. 5. Effective January 1, 2013.)



11107.1

(a) Any manufacturer, wholesaler, retailer, or other person or entity in this state that sells to any person or entity in this state or any other state any quantity of sodium cyanide, potassium cyanide, cyclohexanone, bromobenzene, magnesium turnings, mercuric chloride, sodium metal, lead acetate, palladium black, hydrogen chloride gas, trichlorofluoromethane (fluorotrichloromethane), dichlorodifluoromethane, 1,1,2-trichloro-1,2,2-trifluoroethane (trichlorotrifluoroethane), sodium acetate, or acetic anhydride shall do the following:

(1) (A) Notwithstanding any other provision of law, in any face-to-face or will-call sale, the seller shall prepare a bill of sale which identifies the date of sale, cost of sale, method of payment, the specific items and quantities purchased and the proper purchaser identification information, all of which shall be entered onto the bill of sale or a legible copy of the bill of sale, and shall also affix on the bill of sale his or her signature as witness to the purchase and identification of the purchaser.

(B) For the purposes of this paragraph, “proper purchaser identification” includes a valid driver’s license or other official and valid state-issued identification of the purchaser that contains a photograph of the purchaser, and includes the residential or mailing address of the purchaser, other than a post office box number, the motor vehicle license number of the motor vehicle used by the purchaser at the time of purchase, a description of how the substance is to be used, the Environmental Protection Agency certification number or resale tax identification number assigned to the individual or business entity for which the individual is purchasing any chlorofluorocarbon product, and the signature of the purchaser.

(C) The seller shall retain the original bill of sale containing the purchaser identification information for five years in a readily presentable manner, and present the bill of sale containing the purchaser identification information upon demand by any law enforcement officer or authorized representative of the Attorney General. Copies of these bills of sale obtained by representatives of the Attorney General shall be maintained by the Department of Justice for a period of not less than five years.

(2) (A)  Notwithstanding any other law, in all sales other than face-to-face or will-call sales the seller shall maintain for a period of five years the following sales information: the name and address of the purchaser, date of sale, product description, cost of product, method of payment, method of delivery, delivery address, and valid identifying information.

(B) For the purposes of this paragraph, “valid identifying information” includes two or more of the following: federal tax identification number; resale tax identification number; city or county business license number; license issued by the State Department of Public Health; registration number issued by the federal Drug Enforcement Administration; precursor business permit number issued by the Department of Justice; driver’s license; or other identification issued by a state.

(C) The seller shall, upon the request of any law enforcement officer or any authorized representative of the Attorney General, produce a report or record of sale containing the information in a readily presentable manner.

(D) If a common carrier is used, the seller shall maintain a manifest regarding the delivery in a readily presentable manner for a period of five years.

(b) Any manufacturer, wholesaler, retailer, or other person or entity in this state that purchases any item listed in subdivision (a) of Section 11107.1 shall do the following:

(1) Provide on the record of purchase information on the source of the items purchased, the date of purchase, a description of the specific items, the quantities of each item purchased, and the cost of the items purchased.

(2) Retain the record of purchase for three years in a readily presentable manner and present the record of purchase upon demand to any law enforcement officer or authorized representative of the Attorney General.

(c) (1) A first violation of this section is a misdemeanor.

(2) Any person who has previously been convicted of a violation of this section shall, upon a subsequent conviction thereof, be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding one hundred thousand dollars ($100,000), or both the fine and imprisonment.

(Amended by Stats. 2012, Ch. 867, Sec. 6. Effective January 1, 2013.)



11110

(a) It shall be an infraction, punishable by a fine not exceeding two hundred fifty dollars ($250), for any person, corporation, or retail distributor to willfully and knowingly supply, deliver, or give possession of a drug, material, compound, mixture, preparation, or substance containing any quantity of dextromethorphan (the dextrorotatory isomer of 3-methoxy-N-methylmorphinan, including its salts, but not including its racemic or levorotatory forms) to a person under 18 years of age in an over-the-counter sale without a prescription.

(b) It shall be prima facie evidence of a violation of this section if the person, corporation, or retail distributor making the sale does not require and obtain bona fide evidence of majority and identity from the purchaser, unless from the purchaser’s outward appearance the person making the sale would reasonably presume the purchaser to be 25 years of age or older.

(c) Proof that a person, corporation, or retail distributor, or his or her agent or employee, demanded, was shown, and acted in reasonable reliance upon, bona fide evidence of majority and identity shall be a defense to any criminal prosecution under this section. As used in this section, “bona fide evidence of majority and identity” means a document issued by a federal, state, county, or municipal government, or subdivision or agency thereof, including, but not limited to, a motor vehicle operator’s license, California state identification card, identification card issued to a member of the Armed Forces, or other form of identification that bears the name, date of birth, description, and picture of the person.

(d) (1) Notwithstanding any other provision of this section, a retail clerk who fails to require and obtain proof of age from the purchaser shall not be guilty of an infraction pursuant to subdivision (a) or subject to any civil penalties.

(2) This subdivision shall not apply to a retail clerk who is a willful participant in an ongoing criminal conspiracy to violate this section.

(Added by Stats. 2011, Ch. 199, Sec. 1. Effective January 1, 2012.)



11111

A person, corporation, or retail distributor that sells or makes available products containing dextromethorphan, as defined in subdivision (a) of Section 11110, in an over-the-counter sale without a prescription shall, if feasible, use a cash register that is equipped with an age-verification feature to monitor age-restricted items. The cash register shall be programmed to direct the retail clerk making the sale to request bona fide evidence of majority and identity, as described in subdivision (c) of Section 11110, before a product containing dextromethorphan may be purchased.

(Added by Stats. 2011, Ch. 199, Sec. 2. Effective January 1, 2012.)






ARTICLE 3 - Registration of Dealers and Users of Piperidine

11100

(a) Any manufacturer, wholesaler, retailer, or other person or entity in this state that sells, transfers, or otherwise furnishes any of the following substances to any person or entity in this state or any other state shall submit a report to the Department of Justice of all of those transactions:

(1) Phenyl-2-propanone.

(2) Methylamine.

(3) Ethylamine.

(4) D-lysergic acid.

(5) Ergotamine tartrate.

(6) Diethyl malonate.

(7) Malonic acid.

(8) Ethyl malonate.

(9) Barbituric acid.

(10) Piperidine.

(11) N-acetylanthranilic acid.

(12) Pyrrolidine.

(13) Phenylacetic acid.

(14) Anthranilic acid.

(15) Morpholine.

(16) Ephedrine.

(17) Pseudoephedrine.

(18) Norpseudoephedrine.

(19) Phenylpropanolamine.

(20) Propionic anhydride.

(21) Isosafrole.

(22) Safrole.

(23) Piperonal.

(24) Thionyl chloride.

(25) Benzyl cyanide.

(26) Ergonovine maleate.

(27) N-methylephedrine.

(28) N-ethylephedrine.

(29) N-methylpseudoephedrine.

(30) N-ethylpseudoephedrine.

(31) Chloroephedrine.

(32) Chloropseudoephedrine.

(33) Hydriodic acid.

(34) Gamma-butyrolactone, including butyrolactone; butyrolactone gamma; 4-butyrolactone; 2(3H)-furanone dihydro; dihydro-2(3H)-furanone; tetrahydro-2-furanone; 1,2-butanolide; 1,4-butanolide; 4-butanolide; gamma-hydroxybutyric acid lactone; 3-hydroxybutyric acid lactone and 4-hydroxybutanoic acid lactone with Chemical Abstract Service number (96-48-0).

(35) 1,4-butanediol, including butanediol; butane-1,4-diol; 1,4-butylene glycol; butylene glycol; 1,4-dihydroxybutane; 1,4-tetramethylene glycol; tetramethylene glycol; tetramethylene 1,4-diol with Chemical Abstract Service number (110-63-4).

(36) Red phosphorus, including white phosphorus, hypophosphorous acid and its salts, ammonium hypophosphite, calcium hypophosphite, iron hypophosphite, potassium hypophosphite, manganese hypophosphite, magnesium hypophosphite, sodium hypophosphite, and phosphorous acid and its salts.

(37) Iodine or tincture of iodine.

(38) Any of the substances listed by the Department of Justice in regulations promulgated pursuant to subdivision (b).

(b) The Department of Justice may adopt rules and regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code that add substances to subdivision (a) if the substance is a precursor to a controlled substance and delete substances from subdivision (a). However, no regulation adding or deleting a substance shall have any effect beyond March 1 of the year following the calendar year during which the regulation was adopted.

(c) (1) (A) Any manufacturer, wholesaler, retailer, or other person or entity in this state, prior to selling, transferring, or otherwise furnishing any substance specified in subdivision (a) to any person or business entity in this state or any other state, shall require (i) a letter of authorization from that person or business entity that includes the currently valid business license number or federal Drug Enforcement Administration (DEA) registration number, the address of the business, and a full description of how the substance is to be used, and (ii) proper identification from the purchaser. The manufacturer, wholesaler, retailer, or other person or entity in this state shall retain this information in a readily available manner for three years. The requirement for a full description of how the substance is to be used does not require the person or business entity to reveal their chemical processes that are typically considered trade secrets and proprietary information.

(B) For the purposes of this paragraph, “proper identification” for in-state or out-of-state purchasers includes two or more of the following: federal tax identification number; seller’s permit identification number; city or county business license number; license issued by the State Department of Public Health; registration number issued by the federal Drug Enforcement Administration; precursor business permit number issued by the Department of Justice; driver’s license; or other identification issued by a state.

(2) (A) Any manufacturer, wholesaler, retailer, or other person or entity in this state that exports a substance specified in subdivision (a) to any person or business entity located in a foreign country shall, on or before the date of exportation, submit to the Department of Justice a notification of that transaction, which notification shall include the name and quantity of the substance to be exported and the name, address, and, if assigned by the foreign country or subdivision thereof, business identification number of the person or business entity located in a foreign country importing the substance.

(B) The department may authorize the submission of the notification on a monthly basis with respect to repeated, regular transactions between an exporter and an importer involving a substance specified in subdivision (a), if the department determines that a pattern of regular supply of the substance exists between the exporter and importer and that the importer has established a record of utilization of the substance for lawful purposes.

(d) (1) Any manufacturer, wholesaler, retailer, or other person or entity in this state that sells, transfers, or otherwise furnishes a substance specified in subdivision (a) to a person or business entity in this state or any other state shall, not less than 21 days prior to delivery of the substance, submit a report of the transaction, which includes the identification information specified in subdivision (c), to the Department of Justice. The Department of Justice may authorize the submission of the reports on a monthly basis with respect to repeated, regular transactions between the furnisher and the recipient involving the substance or substances if the Department of Justice determines that a pattern of regular supply of the substance or substances exists between the manufacturer, wholesaler, retailer, or other person or entity that sells, transfers, or otherwise furnishes the substance or substances and the recipient of the substance or substances, and the recipient has established a record of utilization of the substance or substances for lawful purposes.

(2) The person selling, transferring, or otherwise furnishing any substance specified in subdivision (a) shall affix his or her signature or otherwise identify himself or herself as a witness to the identification of the purchaser or purchasing individual, and shall, if a common carrier is used, maintain a manifest of the delivery to the purchaser for three years.

(e) This section shall not apply to any of the following:

(1) Any pharmacist or other authorized person who sells or furnishes a substance upon the prescription of a physician, dentist, podiatrist, or veterinarian.

(2) Any physician, dentist, podiatrist, or veterinarian who administers or furnishes a substance to his or her patients.

(3) Any manufacturer or wholesaler licensed by the California State Board of Pharmacy that sells, transfers, or otherwise furnishes a substance to a licensed pharmacy, physician, dentist, podiatrist, or veterinarian, or a retail distributor as defined in subdivision (h), provided that the manufacturer or wholesaler submits records of any suspicious sales or transfers as determined by the Department of Justice.

(4) Any analytical research facility that is registered with the federal Drug Enforcement Administration of the United States Department of Justice.

(5)  A state-licensed health care facility that administers or furnishes a substance to its patients.

(6) (A) Any sale, transfer, furnishing, or receipt of any product that contains ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine and which is lawfully sold, transferred, or furnished over the counter without a prescription pursuant to the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301 et seq.) or regulations adopted thereunder. However, this section shall apply to preparations in solid or liquid dosage form, except pediatric liquid forms, as defined, containing ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine where the individual transaction involves more than three packages or nine grams of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine.

(B) Any ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine product subsequently removed from exemption pursuant to Section 814 of Title 21 of the United States Code shall similarly no longer be exempt from any state reporting or permitting requirement, unless otherwise reinstated pursuant to subdivision (d) or (e) of Section 814 of Title 21 of the United States Code as an exempt product.

(7) The sale, transfer, furnishing, or receipt of any betadine or povidone solution with an iodine content not exceeding 1 percent in containers of eight ounces or less, or any tincture of iodine not exceeding 2 percent in containers of one ounce or less, that is sold over the counter.

(8) Any transfer of a substance specified in subdivision (a) for purposes of lawful disposal as waste.

(f) (1) Any person specified in subdivision (a) or (d) who does not submit a report as required by that subdivision or who knowingly submits a report with false or fictitious information shall be punished by imprisonment in a county jail not exceeding six months, by a fine not exceeding five thousand dollars ($5,000), or by both the fine and imprisonment.

(2) Any person specified in subdivision (a) or (d) who has previously been convicted of a violation of paragraph (1) shall, upon a subsequent conviction thereof, be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail not exceeding one year, by a fine not exceeding one hundred thousand dollars ($100,000), or by both the fine and imprisonment.

(g) (1) Except as otherwise provided in subparagraph (A) of paragraph (6) of subdivision (e), it is unlawful for any manufacturer, wholesaler, retailer, or other person to sell, transfer, or otherwise furnish a substance specified in subdivision (a) to a person under 18 years of age.

(2) Except as otherwise provided in subparagraph (A) of paragraph (6) of subdivision (e), it is unlawful for any person under 18 years of age to possess a substance specified in subdivision (a).

(3) Notwithstanding any other law, it is unlawful for any retail distributor to (i) sell in a single transaction more than three packages of a product that he or she knows to contain ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine, or (ii) knowingly sell more than nine grams of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine, other than pediatric liquids as defined. Except as otherwise provided in this section, the three package per transaction limitation or nine gram per transaction limitation imposed by this paragraph shall apply to any product that is lawfully sold, transferred, or furnished over the counter without a prescription pursuant to the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301 et seq.), or regulations adopted thereunder, unless exempted from the requirements of the federal Controlled Substances Act by the federal Drug Enforcement Administration pursuant to Section 814 of Title 21 of the United States Code.

(4) (A) A first violation of this subdivision is a misdemeanor.

(B) Any person who has previously been convicted of a violation of this subdivision shall, upon a subsequent conviction thereof, be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding ten thousand dollars ($10,000), or by both the fine and imprisonment.

(h) For the purposes of this article, the following terms have the following meanings:

(1) “Drug store” is any entity described in Code 5912 of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(2) “General merchandise store” is any entity described in Codes 5311 to 5399, inclusive, and Code 5499 of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(3) “Grocery store” is any entity described in Code 5411 of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(4) “Pediatric liquid” means a nonencapsulated liquid whose unit measure according to product labeling is stated in milligrams, ounces, or other similar measure. In no instance shall the dosage units exceed 15 milligrams of phenylpropanolamine or pseudoephedrine per five milliliters of liquid product, except for liquid products primarily intended for administration to children under two years of age for which the recommended dosage unit does not exceed two milliliters and the total package content does not exceed one fluid ounce.

(5) “Retail distributor” means a grocery store, general merchandise store, drugstore, or other related entity, the activities of which, as a distributor of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine products, are limited exclusively to the sale of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine products for personal use both in number of sales and volume of sales, either directly to walk-in customers or in face-to-face transactions by direct sales. “Retail distributor” includes an entity that makes a direct sale, but does not include the parent company of that entity if the company is not involved in direct sales regulated by this article.

(6) “Sale for personal use” means the sale in a single transaction to an individual customer for a legitimate medical use of a product containing ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine in dosages at or below that specified in paragraph (3) of subdivision (g). “Sale for personal use” also includes the sale of those products to employers to be dispensed to employees from first-aid kits or medicine chests.

(i) It is the intent of the Legislature that this section shall preempt all local ordinances or regulations governing the sale by a retail distributor of over-the-counter products containing ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine.

(Amended by Stats. 2012, Ch. 867, Sec. 3. Effective January 1, 2013.)



11100.05

(a)  In addition to any fine or imprisonment imposed under subdivision (f) of Section 11100 or subdivision (j) of Section 11106 of the Health and Safety Code, the following drug cleanup fine shall be imposed:

(1)  Ten thousand dollars ($10,000) for violations described in paragraph (1) of subdivision (f) of Section 11100.

(2)  One hundred thousand dollars ($100,000) for violations described in paragraph (2) of subdivision (f) of Section 11100.

(3)  Ten thousand dollars ($10,000) for violations described in subdivision (j) of Section 11106.

(b)  At least once a month, all fines collected under this section shall be transferred to the State Treasury for deposit in the Clandestine Drug Lab Clean-up Account. The transmission to the State Treasury shall be carried out in the same manner as fines collected for the state by a county.

(Amended by Stats. 2005, Ch. 468, Sec. 2. Effective January 1, 2006.)



11100.1

(a) Any manufacturer, wholesaler, retailer, or other person or entity in this state that obtains from a source outside of this state any substance specified in subdivision (a) of Section 11100 shall submit a report of that transaction to the Department of Justice 21 days in advance of obtaining the substance. However, the Department of Justice may authorize the submission of reports within 72 hours, or within a timeframe and in a manner acceptable to the Department of Justice, after the actual physical obtaining of a specified substance with respect to repeated transactions between a furnisher and an obtainer involving the substances, if the Department of Justice determines that the obtainer has established a record of utilization of the substances for lawful purposes. This section does not apply to any person whose prescribing or dispensing activities are subject to the reporting requirements set forth in Section 11164; any manufacturer or wholesaler who is licensed by the California State Board of Pharmacy and also registered with the federal Drug Enforcement Administration of the United States Department of Justice; any analytical research facility that is registered with the federal Drug Enforcement Administration of the United States Department of Justice; or any state-licensed health care facility.

(b) (1) Any person specified in subdivision (a) who does not submit a report as required by that subdivision shall be punished by imprisonment in a county jail not exceeding six months, by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(2) Any person specified in subdivision (a) who has been previously convicted of a violation of subdivision (a) who subsequently does not submit a report as required by subdivision (a) shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail not exceeding one year, by a fine not exceeding one hundred thousand dollars ($100,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 146. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11101

The State Department of Justice shall provide a common reporting form for the substances in Section 11100 which contains at least the following information:

(a)  Name of the substance.

(b)  Quantity of the substance sold, transferred, or furnished.

(c)  The date the substance was sold, transferred, or furnished.

(d)  The name and address of the person buying or receiving such substance.

(e)  The name and address of the manufacturer, wholesaler, retailer, or other person selling, transferring, or furnishing such substance.

(Amended by Stats. 1974, Ch. 1072.)



11102

The Department of Justice may adopt all regulations necessary to carry out the provisions of this part.

(Added by Stats. 1974, Ch. 1072.)



11103

The theft or loss of any substance regulated pursuant to Section 11100 discovered by any permittee or any person regulated by the provisions of this chapter shall be reported in writing to the Department of Justice within three days after the discovery.

Any difference between the quantity of any substance regulated pursuant to Section 11100 received and the quantity shipped shall be reported in writing to the Department of Justice within three days of the receipt of actual knowledge of the discrepancy.

Any report made pursuant to this section shall also include the name of the common carrier or person who transports the substance and date of shipment of the substance.

(Amended by Stats. 1997, Ch. 397, Sec. 3. Effective January 1, 1998.)



11104

(a)  Any manufacturer, wholesaler, retailer, or other person or entity that sells, transfers, or otherwise furnishes any of the substances listed in subdivision (a) of Section 11100 with knowledge or the intent that the recipient will use the substance to unlawfully manufacture a controlled substance is guilty of a felony.

(b)  Any manufacturer, wholesaler, retailer, or other person or entity that sells, transfers, or otherwise furnishes any laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, or any chemical substance specified in Section 11107.1, with knowledge that the recipient will use the goods or chemical substance to unlawfully manufacture a controlled substance, is guilty of a misdemeanor.

(c)  Any person who receives or distributes any substance listed in subdivision (a) of Section 11100, or any laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, or any chemical substance specified in Section 11107.1, with the intent of causing the evasion of the recordkeeping or reporting requirements of this article, is guilty of a misdemeanor.

(Amended by Stats. 2005, Ch. 468, Sec. 4. Effective January 1, 2006.)



11104.5

Any person who knowingly or intentionally possesses any laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, or any chemical substance specified in paragraph (36) or (37) of subdivision (a) of Section 11100, Section 11107, or Section 11107.1, with the intent to manufacture a controlled substance, is guilty of a misdemeanor.

(Amended by Stats. 2005, Ch. 468, Sec. 5. Effective January 1, 2006.)



11105

(a)  It is unlawful for any person to knowingly make a false statement in connection with any report or record required under this article.

(b)  (1)  Any person who violates this section shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail not exceeding one year, or by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(2)  Any person who has been previously convicted of violating this section and who subsequently violates this section shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or by a fine not exceeding one hundred thousand dollars ($100,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 147. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11106

(a) (1) (A) Any manufacturer, wholesaler, retailer, or any other person or entity in this state that sells, transfers, or otherwise furnishes any substance specified in subdivision (a) of Section 11100 to a person or business entity in this state or any other state or who obtains from a source outside of the state any substance specified in subdivision (a) of Section 11100 shall submit an application to, and obtain a permit for the conduct of that business from, the Department of Justice. For any substance added to the list set forth in subdivision (a) of Section 11100 on or after January 1, 2002, the Department of Justice may postpone the effective date of the requirement for a permit for a period not to exceed six months from the listing date of the substance.

(B) An intracompany transfer does not require a permit if the transferor is a permittee. Transfers between company partners or between a company and an analytical laboratory do not require a permit if the transferor is a permittee and a report as to the nature and extent of the transfer is made to the Department of Justice pursuant to Section 11100 or 11100.1.

(C) This paragraph shall not apply to any manufacturer, wholesaler, or wholesale distributor who is licensed by the California State Board of Pharmacy and also registered with the federal Drug Enforcement Administration of the United States Department of Justice; any pharmacist or other authorized person who sells or furnishes a substance upon the prescription of a physician, dentist, podiatrist, or veterinarian; any state-licensed health care facility, physician, dentist, podiatrist, veterinarian, or veterinary food-animal drug retailer licensed by the California State Board of Pharmacy that administers or furnishes a substance to a patient; or any analytical research facility that is registered with the federal Drug Enforcement Administration of the United States Department of Justice.

(D) This paragraph shall not apply to the sale, transfer, furnishing, or receipt of any betadine or povidone solution with an iodine content not exceeding 1 percent in containers of eight ounces or less, or any tincture of iodine not exceeding 2 percent in containers of one ounce or less, that is sold over the counter.

(2) Except as provided in paragraph (3), no permit shall be required of any manufacturer, wholesaler, retailer, or other person or entity for the sale, transfer, furnishing, or obtaining of any product which contains ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine and which is lawfully sold, transferred, or furnished over the counter without a prescription or by a prescription pursuant to the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301 et seq.) or regulations adopted thereunder.

(3) A permit shall be required for the sale, transfer, furnishing, or obtaining of preparations in solid or liquid dosage form containing ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine, unless (A) the transaction involves the sale of ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine products by retail distributors as defined by this article over the counter and without a prescription, or (B) the transaction is made by a person or business entity exempted from the permitting requirements of this subdivision under paragraph (1).

(b) (1) The department shall provide application forms, which are to be completed under penalty of perjury, in order to obtain information relating to the identity of any applicant applying for a permit, including, but not limited to, the business name of the applicant or the individual name, and if a corporate entity, the names of its board of directors, the business in which the applicant is engaged, the business address of the applicant, a full description of any substance to be sold, transferred, or otherwise furnished or to be obtained, the specific purpose for the use, sale, or transfer of those substances specified in subdivision (a) of Section 11100, the training, experience, or education relating to this use, and any additional information requested by the department relating to possible grounds for denial as set forth in this section, or by applicable regulations adopted by the department.

(2) The requirement for the specific purpose for the use, sale, or transfer of those substances specified in subdivision (a) of Section 11100 does not require applicants or permittees to reveal their chemical processes that are typically considered trade secrets and proprietary business information.

(c) Applicants and permittees shall authorize the department, or any of its duly authorized representatives, as a condition of being permitted, to make any examination of the books and records of any applicant, permittee, or other person, or visit and inspect the business premises of any applicant or permittee during normal business hours, as deemed necessary to enforce this chapter.

(d) An application may be denied, or a permit may be revoked or suspended, for reasons which include, but are not limited to, the following:

(1) Materially falsifying an application for a permit or an application for the renewal of a permit.

(2) If any individual owner, manager, agent, representative, or employee for the applicant who has direct access, management, or control for any substance listed under subdivision (a) of Section 11100, is or has been convicted of a misdemeanor or felony relating to any of the substances listed under subdivision (a) of Section 11100, any misdemeanor drug-related offense, or any felony under the laws of this state or the United States.

(3) Failure to maintain effective controls against the diversion of precursors to unauthorized persons or entities.

(4) Failure to comply with this article or any regulations of the department adopted thereunder.

(5) Failure to provide the department, or any duly authorized federal or state official, with access to any place for which a permit has been issued, or for which an application for a permit has been submitted, in the course of conducting a site investigation, inspection, or audit; or failure to promptly produce for the official conducting the site investigation, inspection, or audit any book, record, or document requested by the official.

(6) Failure to provide adequate documentation of a legitimate business purpose involving the applicant’s or permittee’s use of any substance listed in subdivision (a) of Section 11100.

(7) Commission of any act which would demonstrate actual or potential unfitness to hold a permit in light of the public safety and welfare, which act is substantially related to the qualifications, functions, or duties of a permitholder.

(8) If any individual owner, manager, agent, representative, or employee for the applicant who has direct access, management, or control for any substance listed under subdivision (a) of Section 11100, willfully violates or has been convicted of violating, any federal, state, or local criminal statute, rule, or ordinance regulating the manufacture, maintenance, disposal, sale, transfer, or furnishing of any of those substances.

(e) Notwithstanding any other provision of law, an investigation of an individual applicant’s qualifications, or the qualifications of an applicant’s owner, manager, agent, representative, or employee who has direct access, management, or control of any substance listed under subdivision (a) of Section 11100, for a permit may include review of his or her summary criminal history information pursuant to Sections 11105 and 13300 of the Penal Code, including, but not limited to, records of convictions, regardless of whether those convictions have been expunged pursuant to Section 1203.4 of the Penal Code, and any arrests pending adjudication.

(f) The department may retain jurisdiction of a canceled or expired permit in order to proceed with any investigation or disciplinary action relating to a permittee.

(g) The department may grant permits on forms prescribed by it, which shall be effective for not more than one year from the date of issuance and which shall not be transferable. Applications and permits shall be uniform throughout the state, on forms prescribed by the department.

(h) Each applicant shall pay at the time of filing an application for a permit a fee determined by the department which shall not exceed the application processing costs of the department.

(i) A permit granted pursuant to this article may be renewed one year from the date of issuance, and annually thereafter, following the timely filing of a complete renewal application with all supporting documents, the payment of a permit renewal fee not to exceed the application processing costs of the department, and a review of the application by the department.

(j) Selling, transferring, or otherwise furnishing or obtaining any substance specified in subdivision (a) of Section 11100 without a permit is a misdemeanor or a felony.

(k) (1) No person under 18 years of age shall be eligible for a permit under this section.

(2) No business for which a permit has been issued shall employ a person under 18 years of age in the capacity of a manager, agent, or representative.

(l) (1) An applicant, or an applicant’s employees who have direct access, management, or control of any substance listed under subdivision (a) of Section 11100, for an initial permit shall submit with the application one set of 10-print fingerprints for each individual acting in the capacity of an owner, manager, agent, or representative for the applicant, unless the applicant’s employees are exempted from this requirement by the Department of Justice. These exemptions may only be obtained upon the written request of the applicant.

(2) In the event of subsequent changes in ownership, management, or employment, the permittee shall notify the department in writing within 15 calendar days of the changes, and shall submit one set of 10-print fingerprints for each individual not previously fingerprinted under this section.

(Amended by Stats. 2005, Ch. 468, Sec. 6. Effective January 1, 2006.)



11106.5

(a) The Department of Justice, or an administrative law judge sitting alone as provided in subdivision (h), may upon petition issue an interim order suspending any permittee or imposing permit restrictions. The petition shall include affidavits that demonstrate, to the satisfaction of the department, both of the following:

(1) The permittee has engaged in acts or omissions constituting a violation of this code or has been convicted of a crime substantially related to the permitted activity.

(2) Permitting the permittee to operate, or to continue to operate without restrictions, would endanger the public health, safety, or welfare.

(b) No interim order provided for in this section shall be issued without notice to the permittee, unless it appears from the petition and supporting documents that serious injury would result to the public before the matter could be heard on notice.

(c) Except as provided in subdivision (b), the permittee shall be given at least 15 days’ notice of the hearing on the petition for an interim order. The notice shall include documents submitted to the department in support of the petition. If the order was initially issued without notice as provided in subdivision (b), the permittee shall be entitled to a hearing on the petition within 20 days of the issuance of the interim order without notice. The permittee shall be given notice of the hearing within two days after issuance of the initial interim order, and shall receive all documents in support of the petition. The failure of the department to provide a hearing within 20 days following issuance of the interim order without notice, unless the permittee waives his or her right to the hearing, shall result in the dissolution of the interim order by operation of law.

(d) At the hearing on the petition for an interim order, the permittee may do the following:

(1) Be represented by counsel.

(2) Have a record made of the proceedings, copies of which shall be available to the permittee upon payment of costs computed in accordance with the provisions for transcript costs for judicial review contained in Section 11523 of the Government Code.

(3) Present affidavits and other documentary evidence.

(4) Present oral argument.

(e) The department, or an administrative law judge sitting alone as provided in subdivision (h), shall issue a decision on the petition for interim order within five business days following submission of the matter. The standard of proof required to obtain an interim order pursuant to this section shall be a preponderance of the evidence standard. If the interim order was previously issued without notice, the department shall determine whether the order shall remain in effect, be dissolved, or be modified.

(f) The department shall file an accusation within 15 days of the issuance of an interim order. In the case of an interim order issued without notice, the time shall run from the date of the order issued after the noticed hearing. If the permittee files a notice of defense, the hearing shall be held within 30 days of the agency’s receipt of the notice of defense. A decision shall be rendered on the accusation no later than 30 days after submission of the matter. Failure to comply with any of the requirements in this subdivision shall dissolve the interim order by operation of law.

(g) Interim orders shall be subject to judicial review pursuant to Section 1094.5 of the Code of Civil Procedure and shall be heard only in the superior court in and for the County of Sacramento, San Francisco, Los Angeles, or San Diego. The review of an interim order shall be limited to a determination of whether the department abused its discretion in the issuance of the interim order. Abuse of discretion is established if the respondent department has not proceeded in the manner required by law, or if the court determines that the interim order is not supported by substantial evidence in light of the whole record.

(h) The department may, in its sole discretion, delegate the hearing on any petition for an interim order to an administrative law judge in the Office of Administrative Hearings. If the department hears the noticed petition itself, an administrative law judge shall preside at the hearing, rule on the admission and exclusion of evidence, and advise the department on matters of law. The department shall exercise all other powers relating to the conduct of the hearing, but may delegate any or all of them to the administrative law judge. When the petition has been delegated to an administrative law judge, he or she shall sit alone and exercise all of the powers of the department relating to the conduct of the hearing. A decision issued by an administrative law judge sitting alone shall be final when it is filed with the department. If the administrative law judge issues an interim order without notice, he or she shall preside at the noticed hearing, unless unavailable, in which case another administrative law judge may hear the matter. The decision of the administrative law judge sitting alone on the petition for an interim order is final, subject only to judicial review in accordance with subdivision (g).

(i) (1) Failure to comply with an interim order issued pursuant to subdivision (a) or (b) shall constitute a separate cause for disciplinary action against any permittee, and may be heard at, and as a part of, the noticed hearing provided for in subdivision (f). Allegations of noncompliance with the interim order may be filed at any time prior to the rendering of a decision on the accusation. Violation of the interim order is established upon proof that the permittee was on notice of the interim order and its terms, and that the order was in effect at the time of the violation. The finding of a violation of an interim order made at the hearing on the accusation shall be reviewed as a part of any review of a final decision of the department.

(2) If the interim order issued by the department provides for anything less than a complete suspension of the permittee and the permittee violates the interim order prior to the hearing on the accusation provided for in subdivision (f), the department may, upon notice to the permittee and proof of violation, modify or expand the interim order.

(j) A plea or verdict of guilty or a conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of this section. A certified record of the conviction shall be conclusive evidence of the fact that the conviction occurred. The department may take action under this section notwithstanding the fact that an appeal of the conviction may be taken.

(k) The interim orders provided for by this section shall be in addition to, and not a limitation on, the authority to seek injunctive relief provided in any other provision of law.

(Amended by Stats. 2012, Ch. 867, Sec. 4. Effective January 1, 2013.)



11106.7

(a)  The Department of Justice may establish, by regulation, a system for the issuance to a permittee of a citation which may contain an order of abatement or an order to pay an administrative fine assessed by the Department of Justice, if the permittee is in violation of any provision of this chapter or any regulation adopted by the Department of Justice pursuant to this chapter.

(b)  The system shall contain the following provisions:

(1)  Citations shall be in writing and shall describe with particularity the nature of the violation, including specific reference to the provision of law or regulation of the department determined to have been violated.

(2)  Whenever appropriate, the citation shall contain an order of abatement fixing a reasonable time for abatement of the violation.

(3)  In no event shall the administrative fine assessed by the department exceed two thousand five hundred dollars ($2,500) for each violation. In assessing a fine, due consideration shall be given to the appropriateness of the amount of the fine with respect to such factors as the gravity of the violation, the good faith of the permittee, and the history of previous violations.

(4)  An order of abatement or a fine assessment issued pursuant to a citation shall inform the permittee that if the permittee desires a hearing to contest the finding of a violation, that hearing shall be requested by written notice to the department within 30 days of the date of issuance of the citation or assessment. Hearings shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(5)  In addition to requesting a hearing, the permittee may, within 10 days after service of the citation, request in writing an opportunity for an informal conference with the department regarding the citation. At the conclusion of the informal conference, the department may affirm, modify, or dismiss the citation, including any fine levied or order of abatement issued. The decision shall be deemed to be a final order with regard to the citation issued, including the fine levied and the order of abatement. However, the permittee does not waive its right to request a hearing to contest a citation by requesting an informal conference. If the citation is dismissed after the informal conference, the request for a hearing on the matter of the citation shall be deemed to be withdrawn. If the citation, including any fine levied or order of abatement, is modified, the citation originally issued shall be considered withdrawn and a new citation issued. If a hearing is requested for a subsequent citation, it shall be requested within 30 days of service of that subsequent citation.

(6)  Failure of a permittee to pay a fine within 30 days of the date of assessment or comply with an order of abatement within the fixed time, unless the citation is being appealed, may result in disciplinary action being taken by the department. If a citation is not contested and a fine is not paid, the full amount of the assessed fine shall be added to the renewal of the permit. A permit shall not be renewed without payment of the renewal fee and fine.

(c)  The system may contain the following provisions:

(1)  A citation may be issued without the assessment of an administrative fine.

(2)  Assessment of administrative fines may be limited to only particular violations of the law or department regulations.

(d)  Notwithstanding any other provision of law, if a fine is paid to satisfy an assessment based on the finding of a violation, payment of the fine shall be represented as satisfactory resolution of the matter for purposes of public disclosure.

(e)  Administrative fines collected pursuant to this section shall be deposited in the General Fund.

(f)  The sanctions authorized under this section shall be separate from, and in addition to, any other administrative, civil, or criminal remedies; however, a criminal action may not be initiated for a specific offense if a citation has been issued pursuant to this section for that offense, and a citation may not be issued pursuant to this section for a specific offense if a criminal action for that offense has been filed.

(g)  Nothing in this section shall be deemed to prevent the department from serving and prosecuting an accusation to suspend or revoke a permit if grounds for that suspension or revocation exist.

(Added by Stats. 2003, Ch. 142, Sec. 1. Effective January 1, 2004.)



11107

(a) Any manufacturer, wholesaler, retailer, or other person or entity in this state that sells to any person or entity in this state or any other state, any laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, where the value of the goods sold in the transaction exceeds one hundred dollars ($100) shall do the following:

(1) Notwithstanding any other law, in any face-to-face or will-call sale, the seller shall prepare a bill of sale which identifies the date of sale, cost of product, method of payment, specific items and quantities purchased, and the proper purchaser identification information, all of which shall be entered onto the bill of sale or a legible copy of the bill of sale, and shall also affix on the bill of sale his or her signature as witness to the purchase and identification of the purchaser.

(A) For the purposes of this section, “proper purchaser identification” includes a valid motor vehicle operator’s license or other official and valid state-issued identification of the purchaser that contains a photograph of the purchaser, and includes the residential or mailing address of the purchaser, other than a post office box number, the motor vehicle license number of the motor vehicle used by the purchaser at the time of purchase, a description of how the substance is to be used, and the signature of the purchaser.

(B) The seller shall retain the original bill of sale containing the purchaser identification information for five years in a readily presentable manner, and present the bill of sale containing the purchaser identification information upon demand by any law enforcement officer or authorized representative of the Attorney General. Copies of these bills of sale obtained by representatives of the Attorney General shall be maintained by the Department of Justice for a period of not less than five years.

(2) (A)  Notwithstanding any other law, in all sales other than face-to-face or will-call sales the seller shall maintain for a period of five years the following sales information: the name and address of the purchaser, date of sale, product description, cost of product, method of payment, method of delivery, delivery address, and valid identifying information.

(B) For the purposes of this paragraph, “valid identifying information” includes two or more of the following: federal tax identification number; resale tax identification number; city or county business license number; license issued by the State Department of Public Health; registration number issued by the federal Drug Enforcement Administration; precursor business permit number issued by the Department of Justice; motor vehicle operator’s license; or other identification issued by a state.

(C) The seller shall, upon the request of any law enforcement officer or any authorized representative of the Attorney General, produce a report or record of sale containing the information in a readily presentable manner.

(D) If a common carrier is used, the seller shall maintain a manifest regarding the delivery in a readily presentable manner and for a period of five years.

(b) This section shall not apply to any wholesaler who is licensed by the California State Board of Pharmacy and registered with the federal Drug Enforcement Administration of the United States Department of Justice and who sells laboratory glassware or apparatus, any chemical reagent or solvent, or any combination thereof, to a licensed pharmacy, physician, dentist, podiatrist, or veterinarian.

(c) A violation of this section is a misdemeanor.

(d) For the purposes of this section, the following terms have the following meanings:

(1) “Laboratory glassware” includes, but is not limited to, condensers, flasks, separatory funnels, and beakers.

(2) “Apparatus” includes, but is not limited to, heating mantles, ring stands, and rheostats.

(3) “Chemical reagent” means a chemical that reacts chemically with one or more precursors, but does not become part of the finished product.

(4) “Chemical solvent” means a chemical that does not react chemically with a precursor or reagent and does not become part of the finished product. A “chemical solvent” helps other chemicals mix, cools chemical reactions, and cleans the finished product.

(Amended by Stats. 2012, Ch. 867, Sec. 5. Effective January 1, 2013.)



11107.1

(a) Any manufacturer, wholesaler, retailer, or other person or entity in this state that sells to any person or entity in this state or any other state any quantity of sodium cyanide, potassium cyanide, cyclohexanone, bromobenzene, magnesium turnings, mercuric chloride, sodium metal, lead acetate, palladium black, hydrogen chloride gas, trichlorofluoromethane (fluorotrichloromethane), dichlorodifluoromethane, 1,1,2-trichloro-1,2,2-trifluoroethane (trichlorotrifluoroethane), sodium acetate, or acetic anhydride shall do the following:

(1) (A) Notwithstanding any other provision of law, in any face-to-face or will-call sale, the seller shall prepare a bill of sale which identifies the date of sale, cost of sale, method of payment, the specific items and quantities purchased and the proper purchaser identification information, all of which shall be entered onto the bill of sale or a legible copy of the bill of sale, and shall also affix on the bill of sale his or her signature as witness to the purchase and identification of the purchaser.

(B) For the purposes of this paragraph, “proper purchaser identification” includes a valid driver’s license or other official and valid state-issued identification of the purchaser that contains a photograph of the purchaser, and includes the residential or mailing address of the purchaser, other than a post office box number, the motor vehicle license number of the motor vehicle used by the purchaser at the time of purchase, a description of how the substance is to be used, the Environmental Protection Agency certification number or resale tax identification number assigned to the individual or business entity for which the individual is purchasing any chlorofluorocarbon product, and the signature of the purchaser.

(C) The seller shall retain the original bill of sale containing the purchaser identification information for five years in a readily presentable manner, and present the bill of sale containing the purchaser identification information upon demand by any law enforcement officer or authorized representative of the Attorney General. Copies of these bills of sale obtained by representatives of the Attorney General shall be maintained by the Department of Justice for a period of not less than five years.

(2) (A)  Notwithstanding any other law, in all sales other than face-to-face or will-call sales the seller shall maintain for a period of five years the following sales information: the name and address of the purchaser, date of sale, product description, cost of product, method of payment, method of delivery, delivery address, and valid identifying information.

(B) For the purposes of this paragraph, “valid identifying information” includes two or more of the following: federal tax identification number; resale tax identification number; city or county business license number; license issued by the State Department of Public Health; registration number issued by the federal Drug Enforcement Administration; precursor business permit number issued by the Department of Justice; driver’s license; or other identification issued by a state.

(C) The seller shall, upon the request of any law enforcement officer or any authorized representative of the Attorney General, produce a report or record of sale containing the information in a readily presentable manner.

(D) If a common carrier is used, the seller shall maintain a manifest regarding the delivery in a readily presentable manner for a period of five years.

(b) Any manufacturer, wholesaler, retailer, or other person or entity in this state that purchases any item listed in subdivision (a) of Section 11107.1 shall do the following:

(1) Provide on the record of purchase information on the source of the items purchased, the date of purchase, a description of the specific items, the quantities of each item purchased, and the cost of the items purchased.

(2) Retain the record of purchase for three years in a readily presentable manner and present the record of purchase upon demand to any law enforcement officer or authorized representative of the Attorney General.

(c) (1) A first violation of this section is a misdemeanor.

(2) Any person who has previously been convicted of a violation of this section shall, upon a subsequent conviction thereof, be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding one hundred thousand dollars ($100,000), or both the fine and imprisonment.

(Amended by Stats. 2012, Ch. 867, Sec. 6. Effective January 1, 2013.)



11110

(a) It shall be an infraction, punishable by a fine not exceeding two hundred fifty dollars ($250), for any person, corporation, or retail distributor to willfully and knowingly supply, deliver, or give possession of a drug, material, compound, mixture, preparation, or substance containing any quantity of dextromethorphan (the dextrorotatory isomer of 3-methoxy-N-methylmorphinan, including its salts, but not including its racemic or levorotatory forms) to a person under 18 years of age in an over-the-counter sale without a prescription.

(b) It shall be prima facie evidence of a violation of this section if the person, corporation, or retail distributor making the sale does not require and obtain bona fide evidence of majority and identity from the purchaser, unless from the purchaser’s outward appearance the person making the sale would reasonably presume the purchaser to be 25 years of age or older.

(c) Proof that a person, corporation, or retail distributor, or his or her agent or employee, demanded, was shown, and acted in reasonable reliance upon, bona fide evidence of majority and identity shall be a defense to any criminal prosecution under this section. As used in this section, “bona fide evidence of majority and identity” means a document issued by a federal, state, county, or municipal government, or subdivision or agency thereof, including, but not limited to, a motor vehicle operator’s license, California state identification card, identification card issued to a member of the Armed Forces, or other form of identification that bears the name, date of birth, description, and picture of the person.

(d) (1) Notwithstanding any other provision of this section, a retail clerk who fails to require and obtain proof of age from the purchaser shall not be guilty of an infraction pursuant to subdivision (a) or subject to any civil penalties.

(2) This subdivision shall not apply to a retail clerk who is a willful participant in an ongoing criminal conspiracy to violate this section.

(Added by Stats. 2011, Ch. 199, Sec. 1. Effective January 1, 2012.)



11111

A person, corporation, or retail distributor that sells or makes available products containing dextromethorphan, as defined in subdivision (a) of Section 11110, in an over-the-counter sale without a prescription shall, if feasible, use a cash register that is equipped with an age-verification feature to monitor age-restricted items. The cash register shall be programmed to direct the retail clerk making the sale to request bona fide evidence of majority and identity, as described in subdivision (c) of Section 11110, before a product containing dextromethorphan may be purchased.

(Added by Stats. 2011, Ch. 199, Sec. 2. Effective January 1, 2012.)









CHAPTER 4 - Prescriptions

ARTICLE 1 - Requirements of Prescriptions

11150

No person other than a physician, dentist, podiatrist, or veterinarian, or naturopathic doctor acting pursuant to Section 3640.7 of the Business and Professions Code, or pharmacist acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 or within the scope of Section 4052.1, 4052.2, or 4052.6 of the Business and Professions Code, a registered nurse acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, a certified nurse-midwife acting within the scope of Section 2746.51 of the Business and Professions Code, a nurse practitioner acting within the scope of Section 2836.1 of the Business and Professions Code, a physician assistant acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 or Section 3502.1 of the Business and Professions Code, a naturopathic doctor acting within the scope of Section 3640.5 of the Business and Professions Code, or an optometrist acting within the scope of Section 3041 of the Business and Professions Code, or an out-of-state prescriber acting pursuant to Section 4005 of the Business and Professions Code shall write or issue a prescription.

(Amended by Stats. 2014, Ch. 319, Sec. 5. Effective January 1, 2015.)



11150.6

Notwithstanding Section 11150.5 or subdivision (a) of Section 11054, methaqualone, its salts, isomers, and salts of its isomers shall be deemed to be classified in Schedule I for the purposes of this chapter.

(Added by Stats. 1984, Ch. 22, Sec. 1. Effective March 1, 1984.)



11151

A prescription written by an unlicensed person lawfully practicing medicine pursuant to Section 2065 of the Business and Professions Code, shall be filled only at a pharmacy maintained in the hospital which employs such unlicensed person.

(Amended by Stats. 1986, Ch. 248, Sec. 144.)



11152

No person shall write, issue, fill, compound, or dispense a prescription that does not conform to this division.

(Added by Stats. 1972, Ch. 1407.)



11153

(a)  A prescription for a controlled substance shall only be issued for a legitimate medical purpose by an individual practitioner acting in the usual course of his or her professional practice. The responsibility for the proper prescribing and dispensing of controlled substances is upon the prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the prescription. Except as authorized by this division, the following are not legal prescriptions: (1) an order purporting to be a prescription which is issued not in the usual course of professional treatment or in legitimate and authorized research; or (2) an order for an addict or habitual user of controlled substances, which is issued not in the course of professional treatment or as part of an authorized narcotic treatment program, for the purpose of providing the user with controlled substances, sufficient to keep him or her comfortable by maintaining customary use.

(b)  Any person who knowingly violates this section shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by a fine not exceeding twenty thousand dollars ($20,000), or by both that fine and imprisonment.

(c)  No provision of the amendments to this section enacted during the second year of the 1981–82 Regular Session shall be construed as expanding the scope of practice of a pharmacist.

(Amended by Stats. 2011, Ch. 15, Sec. 148. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11153.5

(a)  No wholesaler or manufacturer, or agent or employee of a wholesaler or manufacturer, shall furnish controlled substances for other than legitimate medical purposes.

(b)  Anyone who violates this section knowing, or having a conscious disregard for the fact, that the controlled substances are for other than a legitimate medical purpose shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by a fine not exceeding twenty thousand dollars ($20,000), or by both that fine and imprisonment.

(c)  Factors to be considered in determining whether a wholesaler or manufacturer, or agent or employee of a wholesaler or manufacturer, furnished controlled substances knowing or having a conscious disregard for the fact that the controlled substances are for other than legitimate medical purposes shall include, but not be limited to, whether the use of controlled substances was for purposes of increasing athletic ability or performance, the amount of controlled substances furnished, the previous ordering pattern of the customer (including size and frequency of orders), the type and size of the customer, and where and to whom the customer distributes the product.

(Amended by Stats. 2011, Ch. 15, Sec. 149. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11154

(a)  Except in the regular practice of his or her profession, no person shall knowingly prescribe, administer, dispense, or furnish a controlled substance to or for any person or animal which is not under his or her treatment for a pathology or condition other than addiction to a controlled substance, except as provided in this division.

(b)  No person shall knowingly solicit, direct, induce, aid, or encourage a practitioner authorized to write a prescription to unlawfully prescribe, administer, dispense, or furnish a controlled substance.

(Amended by Stats. 1982, Ch. 1403, Sec. 1.)



11155

Any physician, who by court order or order of any state or governmental agency, or who voluntarily surrenders his controlled substance privileges, shall not possess, administer, dispense, or prescribe a controlled substance unless and until such privileges have been restored, and he has obtained current registration from the appropriate federal agency as provided by law.

(Added by Stats. 1972, Ch. 1407.)



11156

(a) Except as provided in Section 2241 of the Business and Professions Code, no person shall prescribe for, or administer, or dispense a controlled substance to, an addict, or to any person representing himself or herself as such, except as permitted by this division.

(b) (1) For purposes of this section, “addict” means a person whose actions are characterized by craving in combination with one or more of the following:

(A) Impaired control over drug use.

(B) Compulsive use.

(C) Continued use despite harm.

(2) Notwithstanding paragraph (1), a person whose drug-seeking behavior is primarily due to the inadequate control of pain is not an addict within the meaning of this section.

(Amended by Stats. 2006, Ch. 350, Sec. 8. Effective January 1, 2007.)



11157

No person shall issue a prescription that is false or fictitious in any respect.

(Added by Stats. 1972, Ch. 1407.)



11158

(a)  Except as provided in Section 11159 or in subdivision (b) of this section, no controlled substance classified in Schedule II shall be dispensed without a prescription meeting the requirements of this chapter. Except as provided in Section 11159 or when dispensed directly to an ultimate user by a practitioner, other than a pharmacist or pharmacy, no controlled substance classified in Schedule III, IV, or V may be dispensed without a prescription meeting the requirements of this chapter.

(b)  A practitioner specified in Section 11150 may dispense directly to an ultimate user a controlled substance classified in Schedule II in an amount not to exceed a 72-hour supply for the patient in accordance with directions for use given by the dispensing practitioner only where the patient is not expected to require any additional amount of the controlled substance beyond the 72 hours. Practitioners dispensing drugs pursuant to this subdivision shall meet the requirements of subdivision (f) of Section 11164.

(c)  Except as otherwise prohibited or limited by law, a practitioner specified in Section 11150, may administer controlled substances in the regular practice of his or her profession.

(Amended by Stats. 1980, Ch. 1223.)



11159

An order for controlled substances for use by a patient in a county or licensed hospital shall be exempt from all requirements of this article, but shall be in writing on the patient’s record, signed by the prescriber, dated, and shall state the name and quantity of the controlled substance ordered and the quantity actually administered. The record of such orders shall be maintained as a hospital record for a minimum of seven years.

(Added by Stats. 1972, Ch. 1407.)



11159.1

An order for controlled substances furnished to a patient in a clinic which has a permit issued pursuant to Article 13 (commencing with Section 4180) of Chapter 9 of Division 2 of the Business and Professions Code, except an order for a Schedule II controlled substance, shall be exempt from the prescription requirements of this article and shall be in writing on the patient’s record, signed by the prescriber, dated, and shall state the name and quantity of the controlled substance ordered and the quantity actually furnished. The record of the order shall be maintained as a clinic record for a minimum of seven years. This section shall apply only to a clinic that has obtained a permit under the provisions of Article 13 (commencing with Section 4180) of Chapter 9 of Division 2 of the Business and Professions Code.

Clinics that furnish controlled substances shall be required to keep a separate record of the furnishing of those drugs which shall be available for review and inspection by all properly authorized personnel.

(Amended by Stats. 2004, Ch. 695, Sec. 52. Effective January 1, 2005.)



11159.2

(a) Notwithstanding any other provision of law, a prescription for a controlled substance for use by a patient who has a terminal illness may be written on a prescription form that does not meet the requirements of Section 11162.1 if the prescription meets the following requirements:

(1) Contain the information specified in subdivision (a) of Section 11164.

(2) Indicate that the prescriber has certified that the patient is terminally ill by the words “11159.2 exemption.”

(b) A pharmacist may fill a prescription pursuant to this section when there is a technical error in the certification required by paragraph (2) of subdivision (a), provided that he or she has personal knowledge of the patient’s terminal illness, and subsequently returns the prescription to the prescriber for correction within 72 hours.

(c) For purposes of this section, “terminally ill” means a patient who meets all of the following conditions:

(1) In the reasonable medical judgment of the prescribing physician, the patient has been determined to be suffering from an illness that is incurable and irreversible.

(2) In the reasonable medical judgment of the prescribing physician, the patient’s illness will, if the illness takes its normal course, bring about the death of the patient within a period of one year.

(3) The patient’s treatment by the physician prescribing a controlled substance pursuant to this section primarily is for the control of pain, symptom management, or both, rather than for cure of the illness.

(d) This section shall become operative on July 1, 2004.

(Amended by Stats. 2005, Ch. 487, Sec. 1. Effective January 1, 2006.)



11161

(a) When a practitioner is named in a warrant of arrest or is charged in an accusatory pleading with a felony violation of Section 11153, 11154, 11156, 11157, 11170, 11173, 11350, 11351, 11352, 11353, 11353.5, 11377, 11378, 11378.5, 11379, 11379.5, or 11379.6, the court in which the accusatory pleading is filed or the magistrate who issued the warrant of arrest shall, upon the motion of a law enforcement agency which is supported by reasonable cause, issue an order which requires the practitioner to surrender to the clerk of the court all controlled substance prescription forms in the practitioner’s possession at a time set in the order and which prohibits the practitioner from obtaining, ordering, or using any additional prescription forms. The law enforcement agency obtaining the order shall notify the Department of Justice of this order. Except as provided in subdivisions (b) and (e) of this section, the order shall remain in effect until further order of the court. Any practitioner possessing prescription forms in violation of the order is guilty of a misdemeanor.

(b) The order provided by subdivision (a) shall be vacated if the court or magistrate finds that the underlying violation or violations are not supported by reasonable cause at a hearing held within two court days after the practitioner files and personally serves upon the prosecuting attorney and the law enforcement agency that obtained the order, a notice of motion to vacate the order with any affidavits on which the practitioner relies. At the hearing, the burden of proof, by a preponderance of the evidence, is on the prosecution. Evidence presented at the hearing shall be limited to the warrant of arrest with supporting affidavits, the motion to require the defendant to surrender controlled substance prescription forms and to prohibit the defendant from obtaining, ordering, or using controlled substance prescription forms, with supporting affidavits, the sworn complaint together with any documents or reports incorporated by reference thereto which, if based on information and belief, state the basis for the information, or any other documents of similar reliability as well as affidavits and counter affidavits submitted by the prosecution and defense. Granting of the motion to vacate the order is no bar to prosecution of the alleged violation or violations.

(c) The defendant may elect to challenge the order issued under subdivision (a) at the preliminary examination. At that hearing, the evidence shall be limited to that set forth in subdivision (b) and any other evidence otherwise admissible at the preliminary examination.

(d) If the practitioner has not moved to vacate the order issued under subdivision (a) by the time of the preliminary examination and he or she is held to answer on the underlying violation or violations, the practitioner shall be precluded from afterwards moving to vacate the order. If the defendant is not held to answer on the underlying charge or charges at the conclusion of the preliminary examination, the order issued under subdivision (a) shall be vacated.

(e) Notwithstanding subdivision (d), any practitioner who is diverted pursuant to Chapter 2.5 (commencing with Section 1000) of Title 7 of Part 2 of the Penal Code may file a motion to vacate the order issued under subdivision (a).

(f) This section shall become operative on November 1, 2004.

(Amended by Stats. 2005, Ch. 487, Sec. 2. Effective January 1, 2006.)



11161.5

(a) Prescription forms for controlled substance prescriptions shall be obtained from security printers approved by the Department of Justice.

(b) The department may approve security printer applications after the applicant has provided the following information:

(1) Name, address, and telephone number of the applicant.

(2) Policies and procedures of the applicant for verifying the identity of the prescriber ordering controlled substance prescription forms.

(3) Policies and procedures of the applicant for verifying delivery of controlled substance prescription forms to prescribers.

(4) (A) The location, names, and titles of the applicant’s agent for service of process in this state; all principal corporate officers, if any; all managing general partners, if any; and any individual owner, partner, corporate officer, manager, agent, representative, employee, or subcontractor of the applicant who has direct access to, or management or control of, controlled substance prescription forms.

(B) A report containing this information shall be made on an annual basis and within 30 days after any change of office, principal corporate officers, managing general partner, or of any person described in subparagraph (A).

(5) (A) A signed statement indicating whether the applicant, any principal corporate officer, any managing general partner, or any individual owner, partner, corporate officer, manager, agent, representative, employee, or subcontractor of the applicant who has direct access to, or management or control of, controlled substance prescription forms, has ever been convicted of, or pled no contest to, a violation of any law of a foreign country, the United States, or any state, or of any local ordinance.

(B) The department shall provide the applicant and any individual owner, partner, corporate officer, manager, agent, representative, employee, or subcontractor of the applicant who has direct access to, or management or control of, controlled substance prescription forms, with the means and direction to provide fingerprints and related information, in a manner specified by the department, for the purpose of completing state, federal, or foreign criminal background checks.

(C) Any applicant described in subdivision (b) shall submit his or her fingerprint images and related information to the department, for the purpose of the department obtaining information as to the existence and nature of a record of state, federal, or foreign level convictions and state, federal, or foreign level arrests for which the department establishes that the applicant was released on bail or on his or her own recognizance pending trial, as described in subdivision (l) of Section 11105 of the Penal Code. Requests for federal level criminal offender record information received by the department pursuant to this section shall be forwarded to the Federal Bureau of Investigation by the department.

(D) The department shall assess against each security printer applicant a fee determined by the department to be sufficient to cover all processing, maintenance, and investigative costs generated from or associated with completing state, federal, or foreign background checks and inspections of security printers pursuant to this section with respect to that applicant; the fee shall be paid by the applicant at the time he or she submits the security printer application, fingerprints, and related information to the department.

(E) The department shall retain fingerprint impressions and related information for subsequent arrest notification pursuant to Section 11105.2 of the Penal Code for all applicants.

(c) The department may, within 60 calendar days of receipt of the application from the applicant, deny the security printer application.

(d) The department may deny a security printer application on any of the following grounds:

(1) The applicant, any individual owner, partner, corporate officer, manager, agent, representative, employee, or subcontractor for the applicant, who has direct access, management, or control of controlled substance prescription forms, has been convicted of a crime. A conviction within the meaning of this paragraph means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action which a board is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code.

(2) The applicant committed any act involving dishonesty, fraud, or deceit with the intent to substantially benefit himself, herself, or another, or substantially injure another.

(3) The applicant committed any act that would constitute a violation of this division.

(4) The applicant knowingly made a false statement of fact required to be revealed in the application to produce controlled substance prescription forms.

(5) The department determines that the applicant failed to demonstrate adequate security procedures relating to the production and distribution of controlled substance prescription forms.

(6) The department determines that the applicant has submitted an incomplete application.

(7) As a condition for its approval as a security printer, an applicant shall authorize the Department of Justice to make any examination of the books and records of the applicant, or to visit and inspect the applicant during business hours, to the extent deemed necessary by the board or department to properly enforce this section.

(e) An approved applicant shall submit an exemplar of a controlled substance prescription form, with all security features, to the Department of Justice within 30 days of initial production.

(f) The department shall maintain a list of approved security printers and the department shall make this information available to prescribers and other appropriate government agencies, including the Board of Pharmacy.

(g) Before printing any controlled substance prescription forms, a security printer shall verify with the appropriate licensing board that the prescriber possesses a license and current prescribing privileges which permits the prescribing of controlled substances with the federal Drug Enforcement Administration (DEA).

(h) Controlled substance prescription forms shall be provided directly to the prescriber either in person, by certified mail, or by a means that requires a signature signifying receipt of the package and provision of that signature to the security printer. Controlled substance prescription forms provided in person shall be restricted to established customers. Security printers shall obtain a photo identification from the customer and maintain a log of this information. Controlled substance prescription forms shall be shipped only to the prescriber’s address on file and verified with the federal Drug Enforcement Administration or the Medical Board of California.

(i) Security printers shall retain ordering and delivery records in a readily retrievable manner for individual prescribers for three years.

(j) Security printers shall produce ordering and delivery records upon request by an authorized officer of the law as defined in Section 4017 of the Business and Professions Code.

(k) Security printers shall report any theft or loss of controlled substance prescription forms to the Department of Justice via fax or e-mail within 24 hours of the theft or loss.

(l) (1) The department shall impose restrictions, sanctions, or penalties, subject to subdivisions (m) and (n), against security printers who are not in compliance with this division pursuant to regulations implemented pursuant to this division and shall revoke its approval of a security printer for a violation of this division or action that would permit a denial pursuant to subdivision (d) of this section.

(2) When the department revokes its approval, it shall notify the appropriate licensing boards and remove the security printer from the list of approved security printers.

(m) The following violations by security printers shall be punishable pursuant to subdivision (n):

(1) Failure to comply with the Security Printer Guidelines established by the Security Printer Program as a condition of approval.

(2) Failure to take reasonable precautions to prevent any dishonest act or illegal activity related to the access and control of security prescription forms.

(3) Theft or fraudulent use of a prescriber’s identity in order to obtain security prescription forms.

(n) A security printer approved pursuant to subdivision (b) shall be subject to the following penalties for actions leading to the denial of a security printer application specified in subdivision (d) or for a violation specified in subdivision (m):

(1) For a first violation, a fine not to exceed one thousand dollars ($1,000).

(2) For a second or subsequent violation, a fine not to exceed two thousand five hundred dollars ($2,500) for each violation.

(3) For a third or subsequent violation, a filing of an administrative disciplinary action seeking to suspend or revoke security printer approval.

(Amended by Stats. 2011, Ch. 418, Sec. 1. Effective January 1, 2012.)



11161.7

(a)  When a prescriber’s authority to prescribe controlled substances is restricted by civil, criminal, or administrative action, or by an order of the court issued pursuant to Section 11161, the law enforcement agency or licensing board that sought the restrictions shall provide the name, category of licensure, license number, and the nature of the restrictions imposed on the prescriber to security printers, the Department of Justice, and the Board of Pharmacy.

(b)  The Board of Pharmacy shall make available the information required by subdivision (a) to pharmacies and security printers to prevent the dispensing of controlled substance prescriptions issued by the prescriber and the ordering of additional controlled substance prescription forms by the restricted prescriber.

(Added by Stats. 2003, Ch. 406, Sec. 7. Effective January 1, 2004.)



11162.1

(a) The prescription forms for controlled substances shall be printed with the following features:

(1) A latent, repetitive “void” pattern shall be printed across the entire front of the prescription blank; if a prescription is scanned or photocopied, the word “void” shall appear in a pattern across the entire front of the prescription.

(2) A watermark shall be printed on the backside of the prescription blank; the watermark shall consist of the words “California Security Prescription.”

(3) A chemical void protection that prevents alteration by chemical washing.

(4) A feature printed in thermochromic ink.

(5) An area of opaque writing so that the writing disappears if the prescription is lightened.

(6) A description of the security features included on each prescription form.

(7) (A) Six quantity check off boxes shall be printed on the form so that the prescriber may indicate the quantity by checking the applicable box where the following quantities shall appear:

1–24

25–49

50–74

75–100

101–150

151 and over.

(B) In conjunction with the quantity boxes, a space shall be provided to designate the units referenced in the quantity boxes when the drug is not in tablet or capsule form.

(8) Prescription blanks shall contain a statement printed on the bottom of the prescription blank that the “Prescription is void if the number of drugs prescribed is not noted.”

(9) The preprinted name, category of licensure, license number, federal controlled substance registration number, and address of the prescribing practitioner.

(10) Check boxes shall be printed on the form so that the prescriber may indicate the number of refills ordered.

(11) The date of origin of the prescription.

(12) A check box indicating the prescriber’s order not to substitute.

(13) An identifying number assigned to the approved security printer by the Department of Justice.

(14) (A) A check box by the name of each prescriber when a prescription form lists multiple prescribers.

(B) Each prescriber who signs the prescription form shall identify himself or herself as the prescriber by checking the box by his or her name.

(b) Each batch of controlled substance prescription forms shall have the lot number printed on the form and each form within that batch shall be numbered sequentially beginning with the numeral one.

(c) (1) A prescriber designated by a licensed health care facility, a clinic specified in Section 1200, or a clinic specified in subdivision (a) of Section 1206 that has 25 or more physicians or surgeons may order controlled substance prescription forms for use by prescribers when treating patients in that facility without the information required in paragraph (9) of subdivision (a) or paragraph (3) of this subdivision.

(2) Forms ordered pursuant to this subdivision shall have the name, category of licensure, license number, and federal controlled substance registration number of the designated prescriber and the name, address, category of licensure, and license number of the licensed health care facility the clinic specified in Section 1200, or the clinic specified in Section 1206 that has 25 or more physicians or surgeons preprinted on the form. Licensed health care facilities or clinics exempt under Section 1206 are not required to preprint the category of licensure and license number of their facility or clinic.

(3) Forms ordered pursuant to this section shall not be valid prescriptions without the name, category of licensure, license number, and federal controlled substance registration number of the prescriber on the form.

(4) (A) Except as provided in subparagraph (B), the designated prescriber shall maintain a record of the prescribers to whom the controlled substance prescription forms are issued, that shall include the name, category of licensure, license number, federal controlled substance registration number, and quantity of controlled substance prescription forms issued to each prescriber. The record shall be maintained in the health facility for three years.

(B) Forms ordered pursuant to this subdivision that are printed by a computerized prescription generation system shall not be subject to subparagraph (A) or paragraph (7) of subdivision (a). Forms printed pursuant to this subdivision that are printed by a computerized prescription generation system may contain the prescriber’s name, category of professional licensure, license number, federal controlled substance registration number, and the date of the prescription.

(d) This section shall become operative on January 1, 2012. Prescription forms not in compliance with this division shall not be valid or accepted after July 1, 2012.

(Amended by Stats. 2011, Ch. 418, Sec. 2. Effective January 1, 2012. Note: The Jan. 1, 2012, operative date in subd. (d) relates only to changes by this amendment (Stats. 2011, Ch. 418), not to this section as a whole.)



11162.5

(a)  Every person who counterfeits a prescription blank purporting to be an official prescription blank prepared and issued pursuant to Section 11161.5, or knowingly possesses more than three counterfeited prescription blanks, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or by imprisonment in a county jail for not more than one year.

(b)  Every person who knowingly possesses three or fewer counterfeited prescription blanks purporting to be official prescription blanks prepared and issued pursuant to Section 11161.5, shall be guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 150. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11162.6

(a)  Every person who counterfeits a controlled substance prescription form shall be guilty of a misdemeanor punishable by imprisonment in a county jail for not more than one year, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(b)  Every person who knowingly possesses a counterfeited controlled substance prescription form shall be guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(c)  Every person who attempts to obtain or obtains a controlled substance prescription form under false pretenses shall be guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(d)  Every person who fraudulently produces controlled substance prescription forms shall be guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(e)  This section shall become operative on July 1, 2004.

(Added by Stats. 2003, Ch. 406, Sec. 10. Effective January 1, 2004. Section operative July 1, 2004, by its own provisions.)



11164

Except as provided in Section 11167, no person shall prescribe a controlled substance, nor shall any person fill, compound, or dispense a prescription for a controlled substance, unless it complies with the requirements of this section.

(a) Each prescription for a controlled substance classified in Schedule II, III, IV, or V, except as authorized by subdivision (b), shall be made on a controlled substance prescription form as specified in Section 11162.1 and shall meet the following requirements:

(1) The prescription shall be signed and dated by the prescriber in ink and shall contain the prescriber’s address and telephone number; the name of the ultimate user or research subject, or contact information as determined by the Secretary of the United States Department of Health and Human Services; refill information, such as the number of refills ordered and whether the prescription is a first-time request or a refill; and the name, quantity, strength, and directions for use of the controlled substance prescribed.

(2) The prescription shall also contain the address of the person for whom the controlled substance is prescribed. If the prescriber does not specify this address on the prescription, the pharmacist filling the prescription or an employee acting under the direction of the pharmacist shall write or type the address on the prescription or maintain this information in a readily retrievable form in the pharmacy.

(b)  (1) Notwithstanding paragraph (1) of subdivision (a) of Section 11162.1, any controlled substance classified in Schedule III, IV, or V may be dispensed upon an oral or electronically transmitted prescription, which shall be produced in hard copy form and signed and dated by the pharmacist filling the prescription or by any other person expressly authorized by provisions of the Business and Professions Code. Any person who transmits, maintains, or receives any electronically transmitted prescription shall ensure the security, integrity, authority, and confidentiality of the prescription.

(2) The date of issue of the prescription and all the information required for a written prescription by subdivision (a) shall be included in the written record of the prescription; the pharmacist need not include the address, telephone number, license classification, or federal registry number of the prescriber or the address of the patient on the hard copy, if that information is readily retrievable in the pharmacy.

(3) Pursuant to an authorization of the prescriber, any agent of the prescriber on behalf of the prescriber may orally or electronically transmit a prescription for a controlled substance classified in Schedule III, IV, or V, if in these cases the written record of the prescription required by this subdivision specifies the name of the agent of the prescriber transmitting the prescription.

(c) The use of commonly used abbreviations shall not invalidate an otherwise valid prescription.

(d) Notwithstanding any provision of subdivisions (a) and (b), prescriptions for a controlled substance classified in Schedule V may be for more than one person in the same family with the same medical need.

(e) This section shall become operative on January 1, 2005.

(Amended by Stats. 2006, Ch. 286, Sec. 2. Effective January 1, 2007.)



11164.1

(a) (1) Notwithstanding any other provision of law, a prescription for a controlled substance issued by a prescriber in another state for delivery to a patient in another state may be dispensed by a California pharmacy, if the prescription conforms with the requirements for controlled substance prescriptions in the state in which the controlled substance was prescribed.

(2) All prescriptions for Schedule II, Schedule III, and Schedule IV controlled substances dispensed pursuant to this subdivision shall be reported by the dispensing pharmacy to the Department of Justice in the manner prescribed by subdivision (d) of Section 11165.

(b) Pharmacies may dispense prescriptions for Schedule III, Schedule IV, and Schedule V controlled substances from out-of-state prescribers pursuant to Section 4005 of the Business and Professions Code and Section 1717 of Title 16 of the California Code of Regulations.

(Amended by Stats. 2013, Ch. 400, Sec. 5. Effective January 1, 2014.)



11164.5

(a)  Notwithstanding Section 11164, with the approval of the California State Board of Pharmacy and the Department of Justice, a pharmacy or hospital may receive electronic data transmission prescriptions or computer entry prescriptions or orders as specified in Section 4071.1 of the Business and Professions Code, for controlled substances in Schedule II, III, IV, or V if authorized by federal law and in accordance with regulations promulgated by the Drug Enforcement Administration. The California State Board of Pharmacy shall maintain a list of all requests and approvals granted pursuant to this subdivision.

(b)  Notwithstanding Section 11164, if approved pursuant to subdivision (a), a pharmacy or hospital receiving an electronic transmission prescription or a computer entry prescription or order for a controlled substance classified in Schedule II, III, IV, or V shall not be required to reduce that prescription or order to writing or to hard copy form, if for three years from the last day of dispensing that prescription, the pharmacy or hospital is able, upon request of the board or the Department of Justice, to immediately produce a hard copy report that includes for each date of dispensing of a controlled substance in Schedules II, III, IV, and V pursuant to the prescription all of the information described in subparagraphs (A) to (E), inclusive, of paragraph (1) of subdivision (a) of Section 4040 of the Business and Professions Code and the name or identifier of the pharmacist who dispensed the controlled substance.

(c)  Notwithstanding Section 11164, if only recorded and stored electronically, on magnetic media, or in any other computerized form, the pharmacy’s or hospital’s computer system shall not permit the received information or the controlled substance dispensing information required by this section to be changed, obliterated, destroyed, or disposed of, for the record maintenance period required by law, once the information has been received by the pharmacy or the hospital and once the controlled substance has been dispensed, respectively. Once the controlled substance has been dispensed, if the previously created record is determined to be incorrect, a correcting addition may be made only by or with the approval of a pharmacist. After a pharmacist enters the change or enters his or her approval of the change into the computer, the resulting record shall include the correcting addition and the date it was made to the record, the identity of the person or pharmacist making the correction, and the identity of the pharmacist approving the correction.

(d)  Nothing in this section shall be construed to exempt any pharmacy or hospital dispensing Schedule II controlled substances pursuant to electronic transmission prescriptions from existing reporting requirements.

(Added by Stats. 2000, Ch. 293, Sec. 4. Effective January 1, 2001.)



11165

(a) To assist health care practitioners in their efforts to ensure appropriate prescribing, ordering, administering, furnishing, and dispensing of controlled substances, law enforcement and regulatory agencies in their efforts to control the diversion and resultant abuse of Schedule II, Schedule III, and Schedule IV controlled substances, and for statistical analysis, education, and research, the Department of Justice shall, contingent upon the availability of adequate funds in the CURES Fund, maintain the Controlled Substance Utilization Review and Evaluation System (CURES) for the electronic monitoring of, and Internet access to information regarding, the prescribing and dispensing of Schedule II, Schedule III, and Schedule IV controlled substances by all practitioners authorized to prescribe, order, administer, furnish, or dispense these controlled substances.

(b) The Department of Justice may seek and use grant funds to pay the costs incurred by the operation and maintenance of CURES. The department shall annually report to the Legislature and make available to the public the amount and source of funds it receives for support of CURES.

(c) (1) The operation of CURES shall comply with all applicable federal and state privacy and security laws and regulations.

(2) CURES shall operate under existing provisions of law to safeguard the privacy and confidentiality of patients. Data obtained from CURES shall only be provided to appropriate state, local, and federal public agencies for disciplinary, civil, or criminal purposes and to other agencies or entities, as determined by the Department of Justice, for the purpose of educating practitioners and others in lieu of disciplinary, civil, or criminal actions. Data may be provided to public or private entities, as approved by the Department of Justice, for educational, peer review, statistical, or research purposes, provided that patient information, including any information that may identify the patient, is not compromised. Further, data disclosed to any individual or agency as described in this subdivision shall not be disclosed, sold, or transferred to any third party. The Department of Justice shall establish policies, procedures, and regulations regarding the use, access, evaluation, management, implementation, operation, storage, disclosure, and security of the information within CURES, consistent with this subdivision.

(d) For each prescription for a Schedule II, Schedule III, or Schedule IV controlled substance, as defined in the controlled substances schedules in federal law and regulations, specifically Sections 1308.12, 1308.13, and 1308.14, respectively, of Title 21 of the Code of Federal Regulations, the dispensing pharmacy, clinic, or other dispenser shall report the following information to the Department of Justice as soon as reasonably possible, but not more than seven days after the date a controlled substance is dispensed, in a format specified by the Department of Justice:

(1) Full name, address, and, if available, telephone number of the ultimate user or research subject, or contact information as determined by the Secretary of the United States Department of Health and Human Services, and the gender, and date of birth of the ultimate user.

(2) The prescriber’s category of licensure, license number, national provider identifier (NPI) number, if applicable, the federal controlled substance registration number, and the state medical license number of any prescriber using the federal controlled substance registration number of a government-exempt facility.

(3) Pharmacy prescription number, license number, NPI number, and federal controlled substance registration number.

(4) National Drug Code (NDC) number of the controlled substance dispensed.

(5) Quantity of the controlled substance dispensed.

(6) International Statistical Classification of Diseases, 9th revision (ICD-9) or 10th revision (ICD-10) Code, if available.

(7) Number of refills ordered.

(8) Whether the drug was dispensed as a refill of a prescription or as a first-time request.

(9) Date of origin of the prescription.

(10) Date of dispensing of the prescription.

(e) The Department of Justice may invite stakeholders to assist, advise, and make recommendations on the establishment of rules and regulations necessary to ensure the proper administration and enforcement of the CURES database. All prescriber and dispenser invitees shall be licensed by one of the boards or committees identified in subdivision (d) of Section 208 of the Business and Professions Code, in active practice in California, and a regular user of CURES.

(f) The Department of Justice shall, prior to upgrading CURES, consult with prescribers licensed by one of the boards or committees identified in subdivision (d) of Section 208 of the Business and Professions Code, one or more of the boards or committees identified in subdivision (d) of Section 208 of the Business and Professions Code, and any other stakeholder identified by the department, for the purpose of identifying desirable capabilities and upgrades to the CURES Prescription Drug Monitoring Program (PDMP).

(g) The Department of Justice may establish a process to educate authorized subscribers of the CURES PDMP on how to access and use the CURES PDMP.

(Amended by Stats. 2013, Ch. 400, Sec. 6. Effective January 1, 2014.)



11165.1

(a) (1) (A) (i) A health care practitioner authorized to prescribe, order, administer, furnish, or dispense Schedule II, Schedule III, or Schedule IV controlled substances pursuant to Section 11150 shall, before January 1, 2016, or upon receipt of a federal Drug Enforcement Administration (DEA) registration, whichever occurs later, submit an application developed by the Department of Justice to obtain approval to access information online regarding the controlled substance history of a patient that is stored on the Internet and maintained within the Department of Justice, and, upon approval, the department shall release to that practitioner the electronic history of controlled substances dispensed to an individual under his or her care based on data contained in the CURES Prescription Drug Monitoring Program (PDMP).

(ii) A pharmacist shall, before January 1, 2016, or upon licensure, whichever occurs later, submit an application developed by the Department of Justice to obtain approval to access information online regarding the controlled substance history of a patient that is stored on the Internet and maintained within the Department of Justice, and, upon approval, the department shall release to that pharmacist the electronic history of controlled substances dispensed to an individual under his or her care based on data contained in the CURES PDMP.

(B) An application may be denied, or a subscriber may be suspended, for reasons which include, but are not limited to, the following:

(i) Materially falsifying an application for a subscriber.

(ii) Failure to maintain effective controls for access to the patient activity report.

(iii) Suspended or revoked federal DEA registration.

(iv) Any subscriber who is arrested for a violation of law governing controlled substances or any other law for which the possession or use of a controlled substance is an element of the crime.

(v) Any subscriber accessing information for any other reason than caring for his or her patients.

(C) Any authorized subscriber shall notify the Department of Justice within 30 days of any changes to the subscriber account.

(2) A health care practitioner authorized to prescribe, order, administer, furnish, or dispense Schedule II, Schedule III, or Schedule IV controlled substances pursuant to Section 11150 or a pharmacist shall be deemed to have complied with paragraph (1) if the licensed health care practitioner or pharmacist has been approved to access the CURES database through the process developed pursuant to subdivision (a) of Section 209 of the Business and Professions Code.

(b) Any request for, or release of, a controlled substance history pursuant to this section shall be made in accordance with guidelines developed by the Department of Justice.

(c) In order to prevent the inappropriate, improper, or illegal use of Schedule II, Schedule III, or Schedule IV controlled substances, the Department of Justice may initiate the referral of the history of controlled substances dispensed to an individual based on data contained in CURES to licensed health care practitioners, pharmacists, or both, providing care or services to the individual.

(d) The history of controlled substances dispensed to an individual based on data contained in CURES that is received by a practitioner or pharmacist from the Department of Justice pursuant to this section shall be considered medical information subject to the provisions of the Confidentiality of Medical Information Act contained in Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code.

(e) Information concerning a patient’s controlled substance history provided to a prescriber or pharmacist pursuant to this section shall include prescriptions for controlled substances listed in Sections 1308.12, 1308.13, and 1308.14 of Title 21 of the Code of Federal Regulations.

(Amended by Stats. 2013, Ch. 400, Sec. 7. Effective January 1, 2014.)



11165.2

(a) The Department of Justice may conduct audits of the CURES Prescription Drug Monitoring Program system and its users.

(b) The Department of Justice may establish, by regulation, a system for the issuance to a CURES Prescription Drug Monitoring Program subscriber of a citation which may contain an order of abatement, or an order to pay an administrative fine assessed by the Department of Justice if the subscriber is in violation of any provision of this chapter or any regulation adopted by the Department of Justice pursuant to this chapter.

(c) The system shall contain the following provisions:

(1) Citations shall be in writing and shall describe with particularity the nature of the violation, including specific reference to the provision of law or regulation of the department determined to have been violated.

(2) Whenever appropriate, the citation shall contain an order of abatement establishing a reasonable time for abatement of the violation.

(3) In no event shall the administrative fine assessed by the department exceed two thousand five hundred dollars ($2,500) for each violation. In assessing a fine, due consideration shall be given to the appropriateness of the amount of the fine with respect to such factors as the gravity of the violation, the good faith of the subscribers, and the history of previous violations.

(4) An order of abatement or a fine assessment issued pursuant to a citation shall inform the subscriber that if the subscriber desires a hearing to contest the finding of a violation, a hearing shall be requested by written notice to the CURES Prescription Drug Monitoring Program within 30 days of the date of issuance of the citation or assessment. Hearings shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(5) In addition to requesting a hearing, the subscriber may, within 10 days after service of the citation, request in writing an opportunity for an informal conference with the department regarding the citation. At the conclusion of the informal conference, the department may affirm, modify, or dismiss the citation, including any fine levied or order of abatement issued. The decision shall be deemed to be a final order with regard to the citation issued, including the fine levied or the order of abatement which could include permanent suspension to the system, a monetary fine, or both, depending on the gravity of the violation. However, the subscriber does not waive its right to request a hearing to contest a citation by requesting an informal conference. If the citation is affirmed, a formal hearing may be requested within 30 days of the date the citation was affirmed. If the citation is dismissed after the informal conference, the request for a hearing on the matter of the citation shall be deemed to be withdrawn. If the citation, including any fine levied or order of abatement, is modified, the citation originally issued shall be considered withdrawn and a new citation issued. If a hearing is requested for a subsequent citation, it shall be requested within 30 days of service of that subsequent citation.

(6) Failure of a subscriber to pay a fine within 30 days of the date of assessment or comply with an order of abatement within the fixed time, unless the citation is being appealed, may result in disciplinary action taken by the department. If a citation is not contested and a fine is not paid, the subscriber account will be terminated:

(A) A citation may be issued without the assessment of an administrative fine.

(B) Assessment of administrative fines may be limited to only particular violations of law or department regulations.

(d) Notwithstanding any other provision of law, if a fine is paid to satisfy an assessment based on the finding of a violation, payment of the fine shall be represented as a satisfactory resolution of the matter for purposes of public disclosure.

(e) Administrative fines collected pursuant to this section shall be deposited in the CURES Program Special Fund, available upon appropriation by the Legislature. These special funds shall provide support for costs associated with informal and formal hearings, maintenance, and updates to the CURES Prescription Drug Monitoring Program.

(f) The sanctions authorized under this section shall be separate from, and in addition to, any other administrative, civil, or criminal remedies; however, a criminal action may not be initiated for a specific offense if a citation has been issued pursuant to this section for that offense, and a citation may not be issued pursuant to this section for a specific offense if a criminal action for that offense has been filed.

(g) Nothing in this section shall be deemed to prevent the department from serving and prosecuting an accusation to suspend or revoke a subscriber if grounds for that suspension or revocation exist.

(Added by Stats. 2011, Ch. 418, Sec. 5. Effective January 1, 2012.)



11165.3

The theft or loss of prescription forms shall be reported immediately by the security printer or affected prescriber to the CURES Prescription Drug Monitoring Program, but no later than three days after the discovery of the theft or loss. This notification may be done in writing utilizing the approved Department of Justice form or may be reported by the authorized subscriber through the CURES Prescription Drug Monitoring Program.

(Amended by Stats. 2012, Ch. 867, Sec. 7. Effective January 1, 2013.)



11165.5

(a) The Department of Justice may seek voluntarily contributed private funds from insurers, health care service plans, qualified manufacturers, and other donors for the purpose of supporting CURES. Insurers, health care service plans, qualified manufacturers, and other donors may contribute by submitting their payment to the Controller for deposit into the CURES Fund established pursuant to subdivision (c) of Section 208 of the Business and Professions Code. The department shall make information about the amount and the source of all private funds it receives for support of CURES available to the public. Contributions to the CURES Fund pursuant to this subdivision shall be nondeductible for state tax purposes.

(b) For purposes of this section, the following definitions apply:

(1) “Controlled substance” means a drug, substance, or immediate precursor listed in any schedule in Section 11055, 11056, or 11057 of the Health and Safety Code.

(2) “Health care service plan” means an entity licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(3) “Insurer” means an admitted insurer writing health insurance, as defined in Section 106 of the Insurance Code, and an admitted insurer writing workers’ compensation insurance, as defined in Section 109 of the Insurance Code.

(4) “Qualified manufacturer” means a manufacturer of a controlled substance, but does not mean a wholesaler or nonresident wholesaler of dangerous drugs, regulated pursuant to Article 11 (commencing with Section 4160) of Chapter 9 of Division 2 of the Business and Professions Code, a veterinary food-animal drug retailer, regulated pursuant to Article 15 (commencing with Section 4196) of Chapter 9 of Division 2 of the Business and Professions Code, or an individual regulated by the Medical Board of California, the Dental Board of California, the California State Board of Pharmacy, the Veterinary Medical Board, the Board of Registered Nursing, the Physician Assistant Committee of the Medical Board of California, the Osteopathic Medical Board of California, the State Board of Optometry, or the California Board of Podiatric Medicine.

(Added by Stats. 2013, Ch. 400, Sec. 8. Effective January 1, 2014.)



11166

No person shall fill a prescription for a controlled substance after six months has elapsed from the date written on the prescription by the prescriber. No person shall knowingly fill a mutilated or forged or altered prescription for a controlled substance except for the addition of the address of the person for whom the controlled substance is prescribed as provided by paragraph (3) of subdivision (b) of Section 11164.

(Amended by Stats. 2003, Ch. 406, Sec. 19. Effective January 1, 2004.)



11167

Notwithstanding subdivision (a) of Section 11164, in an emergency where failure to issue a prescription may result in loss of life or intense suffering, an order for a controlled substance may be dispensed on an oral order, an electronic data transmission order, or a written order not made on a controlled substance form as specified in Section 11162.1, subject to all of the following requirements:

(a)  The order contains all information required by subdivision (a) of Section 11164.

(b)  Any written order is signed and dated by the prescriber in ink, and the pharmacy reduces any oral or electronic data transmission order to hard copy form prior to dispensing the controlled substance.

(c)  The prescriber provides a written prescription on a controlled substance prescription form that meets the requirements of Section 11162.1, by the seventh day following the transmission of the initial order; a postmark by the seventh day following transmission of the initial order shall constitute compliance.

(d)  If the prescriber fails to comply with subdivision (c), the pharmacy shall so notify the Department of Justice in writing within 144 hours of the prescriber’s failure to do so and shall make and retain a hard copy, readily retrievable record of the prescription, including the date and method of notification of the Department of Justice.

(e)  This section shall become operative on January 1, 2005.

(Amended by Stats. 2012, Ch. 867, Sec. 8. Effective January 1, 2013.)



11167.5

(a)  An order for a controlled substance classified in Schedule II for a patient of a licensed skilled nursing facility, a licensed intermediate care facility, a licensed home health agency, or a licensed hospice may be dispensed upon an oral or electronically transmitted prescription. If the prescription is transmitted orally, the pharmacist shall, prior to filling the prescription, reduce the prescription to writing in ink in the handwriting of the pharmacist on a form developed by the pharmacy for this purpose. If the prescription is transmitted electronically, the pharmacist shall, prior to filling the prescription, produce, sign, and date a hard copy prescription. The prescriptions shall contain the date the prescription was orally or electronically transmitted by the prescriber, the name of the person for whom the prescription was authorized, the name and address of the licensed skilled nursing facility, licensed intermediate care facility, licensed home health agency, or licensed hospice in which that person is a patient, the name and quantity of the controlled substance prescribed, the directions for use, and the name, address, category of professional licensure, license number, and federal controlled substance registration number of the prescriber. The original shall be properly endorsed by the pharmacist with the pharmacy’s state license number, the name and address of the pharmacy, and the signature of the person who received the controlled substances for the licensed skilled nursing facility, licensed intermediate care facility, licensed home health agency, or licensed hospice. A licensed skilled nursing facility, a licensed intermediate care facility, a licensed home health agency, or a licensed hospice shall forward to the dispensing pharmacist a copy of any signed telephone orders, chart orders, or related documentation substantiating each oral or electronically transmitted prescription transaction under this section.

(b)  This section shall become operative on July 1, 2004.

(Repealed (in Sec. 23) and added by Stats. 2003, Ch. 406, Sec. 24. Effective January 1, 2004. Section operative July 1, 2004, by its own provisions.)



11170

No person shall prescribe, administer, or furnish a controlled substance for himself.

(Repealed and added by Stats. 1972, Ch. 1407.)



11171

No person shall prescribe, administer, or furnish a controlled substance except under the conditions and in the manner provided by this division.

(Repealed and added by Stats. 1972, Ch. 1407.)



11172

No person shall antedate or postdate a prescription.

(Repealed and added by Stats. 1972, Ch. 1407.)



11173

(a)  No person shall obtain or attempt to obtain controlled substances, or procure or attempt to procure the administration of or prescription for controlled substances, (1) by fraud, deceit, misrepresentation , or subterfuge; or (2) by the concealment of a material fact.

(b)  No person shall make a false statement in any prescription, order, report, or record, required by this division.

(c)  No person shall, for the purpose of obtaining controlled substances, falsely assume the title of, or represent himself to be, a manufacturer, wholesaler, pharmacist, physician, dentist, veterinarian, registered nurse, physician’s assistant, or other authorized person.

(d)  No person shall affix any false or forged label to a package or receptacle containing controlled substances.

(Amended by Stats. 1977, Ch. 843.)



11174

No person shall, in connection with the prescribing, furnishing, administering, or dispensing of a controlled substance, give a false name or false address.

(Repealed and added by Stats. 1972, Ch. 1407.)



11175

No person shall obtain or possess a prescription that does not comply with this division, nor shall any person obtain a controlled substance by means of a prescription which does not comply with this division or possess a controlled substance obtained by such a prescription.

(Amended by Stats. 1976, Ch. 896.)



11179

A person who fills a prescription shall keep it on file for at least three years from the date of filling it.

(Amended by Stats. 1976, Ch. 896.)



11180

No person shall obtain or possess a controlled substance obtained by a prescription that does not comply with this division.

(Added by Stats. 1972, Ch. 1407.)






ARTICLE 2 - Prescriber’s Record

11190

(a)  Every practitioner, other than a pharmacist, who prescribes or administers a controlled substance classified in Schedule II shall make a record that, as to the transaction, shows all of the following:

(1) The name and address of the patient.

(2) The date.

(3) The character, including the name and strength, and quantity of controlled substances involved.

(b) The prescriber’s record shall show the pathology and purpose for which the controlled substance was administered or prescribed.

(c) (1)  For each prescription for a Schedule II, Schedule III, or Schedule IV controlled substance that is dispensed by a prescriber pursuant to Section 4170 of the Business and Professions Code, the prescriber shall record and maintain the following information:

(A) Full name, address, and the telephone number of the ultimate user or research subject, or contact information as determined by the Secretary of the United States Department of Health and Human Services, and the gender, and date of birth of the patient.

(B) The prescriber’s category of licensure and license number; federal controlled substance registration number; and the state medical license number of any prescriber using the federal controlled substance registration number of a government-exempt facility.

(C) NDC (National Drug Code) number of the controlled substance dispensed.

(D) Quantity of the controlled substance dispensed.

(E) ICD-9 (diagnosis code), if available.

(F) Number of refills ordered.

(G) Whether the drug was dispensed as a refill of a prescription or as a first-time request.

(H) Date of origin of the prescription.

(2) (A) Each prescriber that dispenses controlled substances shall provide the Department of Justice the information required by this subdivision on a weekly basis in a format set by the Department of Justice pursuant to regulation.

(B) The reporting requirement in this section shall not apply to the direct administration of a controlled substance to the body of an ultimate user.

(d) This section shall become operative on January 1, 2005.

(e) The reporting requirement in this section for Schedule IV controlled substances shall not apply to any of the following:

(1) The dispensing of a controlled substance in a quantity limited to an amount adequate to treat the ultimate user involved for 48 hours or less.

(2) The administration or dispensing of a controlled substance in accordance with any other exclusion identified by the United States Health and Human Service Secretary for the National All Schedules Prescription Electronic Reporting Act of 2005.

(f) Notwithstanding paragraph (2) of subdivision (c), the reporting requirement of the information required by this section for a Schedule II or Schedule III controlled substance, in a format set by the Department of Justice pursuant to regulation, shall be on a monthly basis for all of the following:

(1) The dispensing of a controlled substance in a quantity limited to an amount adequate to treat the ultimate user involved for 48 hours or less.

(2) The administration or dispensing of a controlled substance in accordance with any other exclusion identified by the United States Health and Human Service Secretary for the National All Schedules Prescription Electronic Reporting Act of 2005.

(Amended by Stats. 2006, Ch. 286, Sec. 5. Effective January 1, 2007.)



11191

The record shall be preserved for three years.

Every person who violates any provision of this section is guilty of a misdemeanor.

(Amended by Stats. 1976, Ch. 896.)



11192

In a prosecution for a violation of Section 11190, proof that a defendant received or has had in his possession at any time a greater amount of controlled substances than is accounted for by any record required by law or that the amount of controlled substances possessed by a defendant is a lesser amount than is accounted for by any record required by law is prima facie evidence of a violation of the section.

(Amended by Stats. 1976, Ch. 637.)






ARTICLE 3 - Copies of Prescriptions

11195

Whenever the pharmacist’s copy of a controlled substance prescription is removed by a peace officer, agent of the Attorney General, or inspector of the Board of Pharmacy, or investigator of the Division of Investigation of the Department of Consumer Affairs for the purpose of investigation or as evidence, the officer or inspector or investigator shall give to the pharmacist a receipt in lieu thereof.

(Added by Stats. 1972, Ch. 1407.)






ARTICLE 4 - Refilling Prescriptions

11200

(a)  No person shall dispense or refill a controlled substance prescription more than six months after the date thereof.

(b)  No prescription for a Schedule III or IV substance may be refilled more than five times and in an amount, for all refills of that prescription taken together, exceeding a 120-day supply.

(c)  No prescription for a Schedule II substance may be refilled.

(Amended by Stats. 1992, Ch. 616, Sec. 2. Effective January 1, 1993.)



11201

A prescription for a controlled substance, except those appearing in schedule II, may be refilled without the prescriber’s authorization if the prescriber is unavailable to authorize the refill and if, in the pharmacist’s professional judgment, failure to refill the prescription might present an immediate hazard to the patient’s health and welfare or might result in intense suffering. The pharmacist shall refill only a reasonable amount sufficient to maintain the patient until the prescriber can be contacted. The pharmacist shall note on the reverse side of the prescription the date and quantity of the refill and that the prescriber was not available and the basis for his judgment to refill the prescription without the prescriber’s authorization. The pharmacist shall inform the patient that the prescription was refilled without the prescriber’s authorization, indicating that the prescriber was not available and that, in the pharmacist’s professional judgment, failure to provide the drug might result in an immediate hazard to the patient’s health and welfare or might result in intense suffering. The pharmacist shall inform the prescriber within a reasonable period of time. Prior to refilling a prescription pursuant to this section, the pharmacist shall make every reasonable effort to contact the prescriber.

The prescriber shall not incur any liability as the result of a refilling of a prescription pursuant to this section.

(Added by Stats. 1977, Ch. 1211.)






ARTICLE 5 - Pharmacists’ Records

11205

The owner of a pharmacy or any person who purchases a controlled substance upon federal order forms as required pursuant to the provisions of the Federal “Comprehensive Drug Abuse Prevention and Control Act of 1970,” (P.L. 91-513, 84 Stat. 1236), relating to the importation, exportation, manufacture, production, compounding, distribution, dispensing, and control of controlled substances, and who sells controlled substances obtained upon such federal order forms in response to prescriptions shall maintain and file such prescriptions in a separate file apart from noncontrolled substances prescriptions. Such files shall be preserved for a period of three years.

(Amended by Stats. 1976, Ch. 896, Sec. 24.)



11206

Filed prescriptions shall constitute a transaction record that, together with information that is readily retrievable in the pharmacy pursuant to Section 11164 shall show or include the following:

(a)  The name(s) and address of the patient(s).

(b)  The date.

(c)  The character, including the name and strength, quantity, and directions for use of the controlled substance involved.

(d)  The name, address, telephone number, category of professional licensure, and the federal controlled substance registration number of the prescriber.

(Amended by Stats. 1988, Ch. 398, Sec. 5.)



11207

(a) No person other than a pharmacist as defined in Section 4036 of the Business and Professions Code or an intern pharmacist, as defined in Section 4030 of the Business and Professions Code, who is under the personal supervision of a pharmacist, shall compound, prepare, fill or dispense a prescription for a controlled substance.

(b) Notwithstanding subdivision (a), a pharmacy technician may perform those tasks permitted by Section 4115 of the Business and Professions Code when assisting a pharmacist dispensing a prescription for a controlled substance.

(Amended by Stats. 2004, Ch. 695, Sec. 53. Effective January 1, 2005.)



11208

In a prosecution under this division, proof that a defendant received or has had in his possession at any time a greater amount of controlled substances than is accounted for by any record required by law or that the amount of controlled substances possessed by the defendant is a lesser amount than is accounted for by any record required by law is prima facie evidence of guilt.

(Added by Stats. 1972, Ch. 1407.)



11209

(a)  No person shall deliver Schedule II, III, or IV controlled substances to a pharmacy or pharmacy receiving area, nor shall any person receive controlled substances on behalf of a pharmacy unless, at the time of delivery, a pharmacist or authorized receiving personnel signs a receipt showing the type and quantity of the controlled substances received. Any discrepancy between the receipt and the type or quantity of controlled substances actually received shall be reported to the delivering wholesaler or manufacturer by the next business day after delivery to the pharmacy.

(b)  The delivery receipt and any record of discrepancy shall be maintained by the wholesaler or manufacturer for a period of three years.

(c)  A violation of this section is a misdemeanor.

(d)  Nothing in this section shall require a common carrier to label a package containing controlled substances in a manner contrary to federal law or regulation.

(Amended by Stats. 1988, Ch. 918, Sec. 6.)









CHAPTER 5 - Use of Controlled Substances

ARTICLE 1 - Lawful Medical Use Other Than Treatment of Addicts

11210

A physician, surgeon, dentist, veterinarian, naturopathic doctor acting pursuant to Section 3640.7 of the Business and Professions Code, or podiatrist, or pharmacist acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 or within the scope of Section 4052.1, 4052.2, or 4052.6 of the Business and Professions Code, or registered nurse acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or physician assistant acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or naturopathic doctor acting within the scope of Section 3640.5 of the Business and Professions Code, or an optometrist acting within the scope of Section 3041 of the Business and Professions Code may prescribe for, furnish to, or administer controlled substances to his or her patient when the patient is suffering from a disease, ailment, injury, or infirmities attendant upon old age, other than addiction to a controlled substance.

The physician, surgeon, dentist, veterinarian, naturopathic doctor acting pursuant to Section 3640.7 of the Business and Professions Code, or podiatrist, or pharmacist acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 or within the scope of Section 4052.1, 4052.2, or 4052.6 of the Business and Professions Code, or registered nurse acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or physician assistant acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or naturopathic doctor acting within the scope of Section 3640.5 of the Business and Professions Code, or an optometrist acting within the scope of Section 3041 of the Business and Professions Code shall prescribe, furnish, or administer controlled substances only when in good faith he or she believes the disease, ailment, injury, or infirmity requires the treatment.

The physician, surgeon, dentist, veterinarian, or naturopathic doctor acting pursuant to Section 3640.7 of the Business and Professions Code, or podiatrist, or pharmacist acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 or within the scope of Section 4052.1, 4052.2, or 4052.6 of the Business and Professions Code, or registered nurse acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or physician assistant acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or a naturopathic doctor acting within the scope of Section 3640.5 of the Business and Professions Code, or an optometrist acting within the scope of Section 3041 of the Business and Professions Code shall prescribe, furnish, or administer controlled substances only in the quantity and for the length of time as are reasonably necessary.

(Amended by Stats. 2014, Ch. 319, Sec. 6. Effective January 1, 2015.)



11211

In order to provide a supply of controlled substances as may be necessary to handle emergency cases, any hospital which does not employ a resident pharmacist and which is under the supervision of a licensed physician, may purchase controlled substances on federal order forms for such institution, under the name of such hospital, such supply to be made available to a registered nurse for administration to patients in emergency cases, upon direction of a licensed physician.

(Added by Stats. 1972, Ch. 1407.)



11212

Persons who, under applicable federal laws or regulations, are lawfully entitled to use controlled substances for the purpose of research, instruction, or analysis, may lawfully obtain and use for such purposes those substances classified in paragraphs (45) and (46) of subdivision (b) of Section 11054 of the Health and Safety Code, upon registration with and approval by the California Department of Justice for use of those substances in bona fide research, instruction, or analysis.

That research, instruction, or analysis shall be carried on only under the auspices of the individual identified by the registrant as responsible for the research. Complete records of receipts, stocks at hand, and use of these controlled substances shall be kept.

The Department of Justice may withdraw approval of the use of such substances at any time. The department may obtain and inspect at any time the records required to be maintained by this section.

(Added by Stats. 1985, Ch. 1098, Sec. 1.5. Effective September 27, 1985.)



11213

Persons who, under applicable federal laws or regulations, are lawfully entitled to use controlled substances for the purpose of research, instruction, or analysis, may lawfully obtain and use for such purposes such substances as are defined as controlled substances in this division, upon approval for use of such controlled substances in bona fide research, instruction, or analysis by the Research Advisory Panel established pursuant to Section 11480 and 11481.

Such research, instruction, or analysis shall be carried on only under the auspices of the head of a research project which has been approved by the Research Advisory Panel pursuant to Section 11480 or Section 11481. Complete records of receipts, stocks at hand, and use of these controlled substances shall be kept.

(Added by Stats. 1972, Ch. 1407.)






ARTICLE 2 - Treatment of Addicts for Addiction

11215

(a)  Except as provided in subdivision (b), any narcotic controlled substance employed in treating an addict for addiction shall be administered by:

(1)  A physician and surgeon.

(2)  A registered nurse acting under the instruction of a physician and surgeon.

(3)  A physician assistant licensed pursuant to Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code acting under the patient-specific authority of his or her physician and surgeon supervisor approved pursuant to Section 3515 of the Business and Professions Code.

(b)  When acting under the direction of a physician and surgeon, the following persons may administer a narcotic controlled substance orally in the treatment of an addict for addiction to a controlled substance:

(1)  A psychiatric technician licensed pursuant to Chapter 10 (commencing with Section 4500) of Division 2 of the Business and Professions Code.

(2)  A vocational nurse licensed pursuant to Chapter 6.5 (commencing with Section 2840) of Division 2 of the Business and Professions Code.

(3)  A pharmacist licensed pursuant to Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code.

(c)  Except as permitted in this section, no person shall order, permit, or direct any other person to administer a narcotic controlled substance to a person being treated for addiction to a controlled substance.

(Amended by Stats. 1995, Ch. 455, Sec. 6. Effective September 5, 1995.)



11217

Except as provided in Section 11223, no person shall treat an addict for addiction to a narcotic drug except in one of the following:

(a) An institution approved by the State Department of Health Care Services, and where the patient is at all times kept under restraint and control.

(b) A city or county jail.

(c) A state prison.

(d) A facility designated by a county and approved by the State Department of Health Care Services pursuant to Division 5 (commencing with Section 5000) of the Welfare and Institutions Code.

(e) A state hospital.

(f) A county hospital.

(g) A facility licensed by the State Department of Health Care Services pursuant to Division 10.5 (commencing with Section 11750).

(h) A facility as defined in subdivision (a) or (b) of Section 1250 and Section 1250.3.

A narcotic controlled substance in the continuing treatment of addiction to a controlled substance shall be used only in those programs licensed by the State Department of Health Care Services pursuant to Article 1 (commencing with Section 11839) of Chapter 10 of Part 2 of Division 10.5 on either an inpatient or outpatient basis, or both.

This section does not apply during emergency treatment, or where the patient’s addiction is complicated by the presence of incurable disease, serious accident, or injury, or the infirmities of old age.

Neither this section nor any other provision of this division shall be construed to prohibit the maintenance of a place in which persons seeking to recover from addiction to a controlled substance reside and endeavor to aid one another and receive aid from others in recovering from that addiction, nor does this section or this division prohibit that aid, provided that no person is treated for addiction in a place by means of administering, furnishing, or prescribing of controlled substances. The preceding sentence is declaratory of preexisting law.

Neither this section or any other provision of this division shall be construed to prohibit short-term narcotic detoxification treatment in a controlled setting approved by the director and pursuant to rules and regulations of the director. Facilities and treatment approved by the director under this paragraph shall not be subject to approval or inspection by the Medical Board of California, nor shall persons in those facilities be required to register with, or report the termination of residence with, the police department or sheriff’s office.

(Amended by Stats. 2013, Ch. 22, Sec. 17. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11217.5

Notwithstanding the provisions of Section 11217, a licensed physician and surgeon may treat an addict for addiction in any office or medical facility which, in the professional judgment of such physician and surgeon, is medically proper for the rehabilitation and treatment of such addict. Such licensed physician and surgeon may administer to an addict, under his direct care, those medications and therapeutic agents which, in the judgment of such physician and surgeon, are medically necessary, provided that nothing in this section shall authorize the administration of any narcotic drug.

(Added by Stats. 1972, Ch. 1407.)



11218

A physician treating an addict for addiction may not prescribe for or furnish to the addict more than any one of the following amounts of controlled substances during each of the first 15 days of that treatment:

(a)  Eight grains of opium.

(b)  Four grains of morphine.

(c)  Six grains of Pantopon.

(d)  One grain of Dilaudid.

(e)  Four hundred milligrams of isonipecaine (Demerol).

(Amended by Stats. 2002, Ch. 543, Sec. 1. Effective January 1, 2003.)



11219

After 15 days of treatment, the physician may not prescribe for or furnish to the addict more than any one of the following amounts of controlled substances during each day of the treatment:

(a)  Four grains of opium.

(b)  Two grains of morphine.

(c)  Three grains of Pantopon.

(d)  One-half grain of Dilaudid.

(e)  Two hundred milligrams of isonipecaine (Demerol).

(Amended by Stats. 2002, Ch. 543, Sec. 2. Effective January 1, 2003.)



11220

At the end of 30 days from the first treatment, the prescribing or furnishing of controlled substances, except methadone or LAAM, shall be discontinued.

(Amended by Stats. 1995, Ch. 455, Sec. 10. Effective September 5, 1995.)



11222

In any case in which a person is taken into custody by arrest or other process of law and is lodged in a jail or other place of confinement, and there is reasonable cause to believe that the person is addicted to a controlled substance, it is the duty of the person in charge of the place of confinement to provide the person so confined with medical aid as necessary to ease any symptoms of withdrawal from the use of controlled substances.

In any case in which a person, who is participating in a narcotic treatment program, is incarcerated in a jail or other place of confinement, he or she shall, in the discretion of the director of the program, be entitled to continue in the program until conviction.

(Amended by Stats. 1995, Ch. 455, Sec. 11. Effective September 5, 1995.)



11223

Notwithstanding any other provision of law, a physician and surgeon who is registered with the federal Attorney General pursuant to Section 823(g) of Title 21 of the United States Code may provide treatment for addiction pursuant to this federal law.

(Added by Stats. 2010, Ch. 93, Sec. 1. Effective January 1, 2011.)






ARTICLE 3 - Veterinarians

11240

No veterinarian shall prescribe, administer, or furnish a controlled substance for himself or any other human being.

(Added by Stats. 1972, Ch. 1407.)



11241

A prescription written by a veterinarian shall state the kind of animal for which ordered and the name and address of the owner or person having custody of the animal.

(Added by Stats. 1972, Ch. 1407.)






ARTICLE 4 - Sale Without Prescription

11250

(a)  No prescription is required in case of the sale of controlled substances at retail in pharmacies by pharmacists to any of the following:

(1)  Physicians.

(2)  Dentists.

(3)  Podiatrists.

(4)  Veterinarians.

(5)  Pharmacists acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or registered nurses acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or physician assistants acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107.

(6)  Optometrist.

(b)  In any sale mentioned in this article, there shall be executed any written order that may otherwise be required by federal law relating to the production, importation, exportation, manufacture, compounding, distributing, dispensing, or control of controlled substances.

(Amended by Stats. 2003, Ch. 426, Sec. 4. Effective January 1, 2004.)



11251

No prescription is required in case of sales at wholesale by pharmacies, jobbers, wholesalers, and manufacturers to any of the following:

(a)  Pharmacies as defined in the Business and Professions Code.

(b)  Physicians.

(c)  Dentists.

(d)  Podiatrists.

(e)  Veterinarians.

(f)  Other jobbers, wholesalers or manufacturers.

(g)  Pharmacists acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or registered nurses acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107, or physician assistants acting within the scope of a project authorized under Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107.

(h)  Optometrists.

(Amended by Stats. 2003, Ch. 426, Sec. 5. Effective January 1, 2004.)



11252

All wholesale jobbers, wholesalers, and manufacturers, mentioned in this division shall keep, in a manner readily accessible, the written orders or blank forms required to be preserved pursuant to federal law relating to the production, importation, exportation, manufacture, compounding, distributing, dispensing, or control of controlled substances.

(Added by Stats. 1972, Ch. 1407.)



11253

The written orders or blank forms shall be preserved for at least three years after the date of the last entry made.

(Amended by Stats. 1976, Ch. 896.)



11255

The taking of any order, or making of any contract or agreement, by any traveling representative or employee of any person for future delivery in this state, of any controlled substance constitutes a sale within the meaning of this division.

(Added by Stats. 1972, Ch. 1407.)



11256

Within 24 hours after any purchaser in this state gives any order for a controlled substance classified in Schedule II to, or makes any contract or agreement for purchases from or sales by, an out-of-state wholesaler or manufacturer of any controlled substances for delivery in this state, the purchaser shall forward to the Attorney General by registered mail a true and correct copy of the order, contract, or agreement.

(Added by Stats. 1972, Ch. 1407.)









CHAPTER 6 - Offenses and Penalties

ARTICLE 1 - Offenses Involving Controlled Substances Formerly Classified as Narcotics

11350

(a) Except as otherwise provided in this division, every person who possesses (1) any controlled substance specified in subdivision (b) or (c), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of Section 11055, or specified in subdivision (h) of Section 11056, or (2) any controlled substance classified in Schedule III, IV, or V which is a narcotic drug, unless upon the written prescription of a physician, dentist, podiatrist, or veterinarian licensed to practice in this state, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(b) Except as otherwise provided in this division, every person who possesses any controlled substance specified in subdivision (e) of Section 11054 shall be punished by imprisonment in a county jail for not more than one year or pursuant to subdivision (h) of Section 1170 of the Penal Code.

(c) Except as otherwise provided in this division, whenever a person who possesses any of the controlled substances specified in subdivision (a) or (b), the judge may, in addition to any punishment provided for pursuant to subdivision (a) or (b), assess against that person a fine not to exceed seventy dollars ($70) with proceeds of this fine to be used in accordance with Section 1463.23 of the Penal Code. The court shall, however, take into consideration the defendant’s ability to pay, and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this subdivision.

(d) Except in unusual cases in which it would not serve the interest of justice to do so, whenever a court grants probation pursuant to a felony conviction under this section, in addition to any other conditions of probation which may be imposed, the following conditions of probation shall be ordered:

(1) For a first offense under this section, a fine of at least one thousand dollars ($1,000) or community service.

(2) For a second or subsequent offense under this section, a fine of at least two thousand dollars ($2,000) or community service.

(3) If a defendant does not have the ability to pay the minimum fines specified in paragraphs (1) and (2), community service shall be ordered in lieu of the fine.

(e) It is not unlawful for a person other than the prescription holder to possess a controlled substance described in subdivision (a) if both of the following apply:

(1) The possession of the controlled substance is at the direction or with the express authorization of the prescription holder.

(2) The sole intent of the possessor is to deliver the prescription to the prescription holder for its prescribed use or to discard the substance in a lawful manner.

(f) This section does not permit the use of a controlled substance by a person other than the prescription holder or permit the distribution or sale of a controlled substance that is otherwise inconsistent with the prescription.

(Amended (as previously amended by Stats. 2011, Ch. 15) by Stats. 2014, Ch. 540, Sec. 1. Effective January 1, 2015. See different provisions in the version as amended November 4, 2014, by Proposition 47. With respect to subds. (a) and (b) of this version, see the Proposition 47 text for its changes in subd. (a) and omission of subd. (b). Note: The changes made by this amendment (adding subds. (e) and (f)) are not incorporated in the version from Proposition 47.)



11350-1

(a)  Except as otherwise provided in this division, every person who possesses (1) any controlled substance specified in subdivision (b), (c), (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of Section 11055, or specified in subdivision (h) of Section 11056, or (2) any controlled substance classified in Schedule III, IV, or V which is a narcotic drug, unless upon the written prescription of a physician, dentist, podiatrist, or veterinarian licensed to practice in this state, shall be punished by imprisonment in a county jail for not more than one year, except that such person shall instead be punished pursuant to subdivision (h) of Section 1170 of the Penal Code if that person has one or more prior convictions for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 of the Penal Code or for an offense requiring registration pursuant to subdivision (c) of Section 290 of the Penal Code.

(b) Except as otherwise provided in this division, whenever a person who possesses any of the controlled substances specified in subdivision (a), the judge may, in addition to any punishment provided for pursuant to subdivision (a), assess against that person a fine not to exceed seventy dollars ($70) with proceeds of this fine to be used in accordance with Section 1463.23 of the Penal Code. The court shall, however, take into consideration the defendant’s ability to pay, and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this subdivision.

(c) Except in unusual cases in which it would not serve the interest of justice to do so, whenever a court grants probation pursuant to a felony conviction under this section, in addition to any other conditions of probation which may be imposed, the following conditions of probation shall be ordered:

(1)  For a first offense under this section, a fine of at least one thousand dollars ($1,000) or community service.

(2)  For a second or subsequent offense under this section, a fine of at least two thousand dollars ($2,000) or community service.

(3)  If a defendant does not have the ability to pay the minimum fines specified in paragraphs (1) and (2), community service shall be ordered in lieu of the fine.

(Amended (as previously amended by Stats. 2011, Ch. 15) November 4, 2014, by initiative Proposition 47, Sec. 11. See additional provisions, in subds. (e) and (f), in the version as amended by Stats. 2014, Ch. 540. Note: The changes made by this amendment (affecting subd. (a) and former subd. (b)) are not incorporated in the version from Stats. 2014, Ch. 540.)



11351

Except as otherwise provided in this division, every person who possesses for sale or purchases for purposes of sale (1) any controlled substance specified in subdivision (b), (c), or (e) of Section 11054, specified in paragraph (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of Section 11055, or specified in subdivision (h) of Section 11056, or (2) any controlled substance classified in Schedule III, IV, or V which is a narcotic drug, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 152. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11351.5

Except as otherwise provided in this division, every person who possesses for sale or purchases for purposes of sale cocaine base, which is specified in paragraph (1) of subdivision (f) of Section 11054, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of two, three, or four years.

(Amended by Stats. 2014, Ch. 749, Sec. 3. Effective January 1, 2015.)



11352

(a) Except as otherwise provided in this division, every person who transports, imports into this state, sells, furnishes, administers, or gives away, or offers to transport, import into this state, sell, furnish, administer, or give away, or attempts to import into this state or transport (1) any controlled substance specified in subdivision (b), (c), or (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of Section 11055, or specified in subdivision (h) of Section 11056, or (2) any controlled substance classified in Schedule III, IV, or V which is a narcotic drug, unless upon the written prescription of a physician, dentist, podiatrist, or veterinarian licensed to practice in this state, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, four, or five years.

(b) Notwithstanding the penalty provisions of subdivision (a), any person who transports any controlled substances specified in subdivision (a) within this state from one county to another noncontiguous county shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, six, or nine years.

(c) For purposes of this section, “transports” means to transport for sale.

(d) This section does not preclude or limit the prosecution of an individual for aiding and abetting the commission of, or conspiring to commit, or acting as an accessory to, any act prohibited by this section.

(Amended by Stats. 2014, Ch. 54, Sec. 7. Effective January 1, 2015.)



11352.1

(a)  The Legislature hereby declares that the dispensing and furnishing of prescription drugs, controlled substances, and dangerous drugs or dangerous devices without a license poses a significant threat to the health, safety, and welfare of all persons residing in the state. It is the intent of the Legislature in enacting this provision to enhance the penalties attached to this illicit and dangerous conduct.

(b)  Notwithstanding Section 4321 of the Business and Professions Code, and in addition to any other penalties provided by law, any person who knowingly and unlawfully dispenses or furnishes a dangerous drug or dangerous device, or any material represented as, or presented in lieu of, any dangerous drug or dangerous device, as defined in Section 4022 of the Business and Professions Code, or who knowingly owns, manages, or operates a business that dispenses or furnishes a dangerous drug or dangerous device or any material represented as, or presented in lieu of, any dangerous drug or dangerous device, as defined in Section 4022 of the Business and Professions Code without a license to dispense or furnish these products, shall be guilty of a misdemeanor. Upon the first conviction, each violation shall be punishable by imprisonment in a county jail not to exceed one year, or by a fine not to exceed five thousand dollars ($5,000), or by both that fine and imprisonment. Upon a second or subsequent conviction, each violation shall be punishable by imprisonment in a county jail not to exceed one year, or by a fine not to exceed ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2000, Ch. 350, Sec. 1. Effective September 8, 2000.)



11352.5

The court shall impose a fine not exceeding fifty thousand dollars ($50,000), in the absence of a finding that the defendant would be incapable of paying such a fine, in addition to any term of imprisonment provided by law for any of the following persons:

(1)  Any person who is convicted of violating Section 11351 of the Health and Safety Code by possessing for sale 14.25 grams or more of a substance containing heroin.

(2)  Any person who is convicted of violating Section 11352 of the Health and Safety Code by selling or offering to sell 14.25 grams or more of a substance containing heroin.

(3)  Any person convicted of violating Section 11351 of the Health and Safety Code by possessing heroin for sale or convicted of violating Section 11352 of the Health and Safety Code by selling or offering to sell heroin, and who has one or more prior convictions for violating Section 11351 or Section 11352 of the Health and Safety Code.

(Amended by Stats. 1983, Ch. 223, Sec. 1.)



11353

Every person 18 years of age or over, (a) who in any voluntary manner solicits, induces, encourages, or intimidates any minor with the intent that the minor shall violate any provision of this chapter or Section 11550 with respect to either (1) a controlled substance which is specified in subdivision (b), (c), or (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of Section 11055, or specified in subdivision (h) of Section 11056, or (2) any controlled substance classified in Schedule III, IV, or V which is a narcotic drug, (b) who hires, employs, or uses a minor to unlawfully transport, carry, sell, give away, prepare for sale, or peddle any such controlled substance, or (c) who unlawfully sells, furnishes, administers, gives, or offers to sell, furnish, administer, or give, any such controlled substance to a minor, shall be punished by imprisonment in the state prison for a period of three, six, or nine years.

(Amended by Stats. 2000, Ch. 8, Sec. 6. Effective March 29, 2000.)



11353.1

(a)  Notwithstanding any other provision of law, any person 18 years of age or over who is convicted of a violation of Section 11353, in addition to the punishment imposed for that conviction, shall receive an additional punishment as follows:

(1)  If the offense involved heroin, cocaine, cocaine base, or any analog of these substances and occurred upon the grounds of, or within, a church or synagogue, a playground, a public or private youth center, a child day care facility, or a public swimming pool, during hours in which the facility is open for business, classes, or school-related programs, or at any time when minors are using the facility, the defendant shall, as a full and separately served enhancement to any other enhancement provided in paragraph (3), be punished by imprisonment in the state prison for one year.

(2)  If the offense involved heroin, cocaine, cocaine base, or any analog of these substances and occurred upon, or within 1,000 feet of, the grounds of any public or private elementary, vocational, junior high, or high school, during hours that the school is open for classes or school-related programs, or at any time when minors are using the facility where the offense occurs, the defendant shall, as a full and separately served enhancement to any other enhancement provided in paragraph (3), be punished by imprisonment in the state prison for two years.

(3)  If the offense involved a minor who is at least four years younger than the defendant, the defendant shall, as a full and separately served enhancement to any other enhancement provided in this subdivision, be punished by imprisonment in the state prison for one, two, or three years, at the discretion of the court.

(b)  The additional punishment provided in this section shall not be imposed unless the allegation is charged in the accusatory pleading and admitted by the defendant or found to be true by the trier of fact.

(c)  The additional punishment provided in this section shall be in addition to any other punishment provided by law and shall not be limited by any other provision of law.

(d)  Notwithstanding any other provision of law, the court may strike the additional punishment provided for in this section if it determines that there are circumstances in mitigation of the additional punishment and states on the record its reasons for striking the additional punishment.

(e)  As used in this section the following definitions shall apply:

(1)  “Playground” means any park or recreational area specifically designed to be used by children which has play equipment installed, including public grounds designed for athletic activities such as baseball, football, soccer, or basketball, or any similar facility located on public or private school grounds, or on city, county, or state parks.

(2)  “Youth center” means any public or private facility that is primarily used to host recreational or social activities for minors, including, but not limited to, private youth membership organizations or clubs, social service teenage club facilities, video arcades, or similar amusement park facilities.

(3)  “Video arcade” means any premises where 10 or more video game machines or devices are operated, and where minors are legally permitted to conduct business.

(4)  “Video game machine” means any mechanical amusement device, which is characterized by the use of a cathode ray tube display and which, upon the insertion of a coin, slug, or token in any slot or receptacle attached to, or connected to, the machine, may be operated for use as a game, contest, or amusement.

(5)  “Within 1,000 feet of the grounds of any public or private elementary, vocational, junior high, or high school” means any public area or business establishment where minors are legally permitted to conduct business which is located within 1,000 feet of any public or private elementary, vocational, junior high, or high school.

(6)  “Child day care facility” has the meaning specified in Section 1596.750.

(f)  This section does not require either that notice be posted regarding the proscribed conduct or that the applicable 1,000-foot boundary limit be marked.

(Amended by Stats. 1993, Ch. 556, Sec. 1. Effective January 1, 1994.)



11353.4

(a)  Any person 18 years of age or older who is convicted for a second or subsequent time of violating Section 11353, as that section applies to paragraph (1) of subdivision (f) of Section 11054, where the previous conviction resulted in a prison sentence, shall, as a full and separately served enhancement to the punishment imposed for that second or subsequent conviction of Section 11353, be punished by imprisonment in the state prison for one, two, or three years.

(b)  If the second or subsequent violation of Section 11353, as described in subdivision (a), involved a minor who is 14 years of age or younger, the defendant shall, as a full and separately served enhancement to any other enhancement provided in this section, be punished by imprisonment in the state prison for one, two, or three years, at the discretion of the court.

(c)  The additional punishment provided in this section shall not be imposed unless the allegation is charged in the accusatory pleading and admitted by the defendant or found to be true by the trier of fact.

(d)  The additional punishment provided in this section shall be in addition to any other punishment provided by law and shall not be limited by any other provision of law.

(e)  Notwithstanding any other provision of law, the court may strike the additional punishment provided for in this section if it determines that there are circumstances in mitigation of the additional punishment and states on the record its reasons for striking the additional punishment.

(Added by Stats. 1993, Ch. 586, Sec. 1. Effective January 1, 1994.)



11353.5

Except as authorized by law, any person 18 years of age or older who unlawfully prepares for sale upon school grounds or a public playground, a child day care facility, a church, or a synagogue, or sells or gives away a controlled substance, other than a controlled substance described in Section 11353 or 11380, to a minor upon the grounds of, or within, any school, child day care facility, public playground, church, or synagogue providing instruction in preschool, kindergarten, or any of grades 1 to 12, inclusive, or providing child care services, during hours in which those facilities are open for classes, school-related programs, or child care, or at any time when minors are using the facility where the offense occurs, or upon the grounds of a public playground during the hours in which school-related programs for minors are being conducted, or at any time when minors are using the facility where the offense occurs, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for five, seven, or nine years. Application of this section shall be limited to persons at least five years older than the minor to whom he or she prepares for sale, sells, or gives away a controlled substance.

(Amended by Stats. 2011, Ch. 15, Sec. 155. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11353.6

(a)  This section shall be known, and may be cited, as the Juvenile Drug Trafficking and Schoolyard Act of 1988.

(b)  Any person 18 years of age or over who is convicted of a violation of Section 11351.5, 11352, or 11379.6, as those sections apply to paragraph (1) of subdivision (f) of Section 11054, or of Section 11351, 11352, or 11379.6, as those sections apply to paragraph (11) of subdivision (c) of Section 11054, or of Section 11378, 11379, or 11379.6, as those sections apply to paragraph (2) of subdivision (d) of Section 11055, or of a conspiracy to commit one of those offenses, where the violation takes place upon the grounds of, or within 1,000 feet of, a public or private elementary, vocational, junior high, or high school during hours that the school is open for classes or school-related programs, or at any time when minors are using the facility where the offense occurs, shall receive an additional punishment of three, four, or five years at the court’s discretion.

(c)  Any person 18 years of age or older who is convicted of a violation pursuant to subdivision (b) which involves a minor who is at least four years younger than that person, as a full and separately served enhancement to that provided in subdivision (b), shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, four, or five years at the court’s discretion.

(d)  The additional terms provided in this section shall not be imposed unless the allegation is charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(e)  The additional terms provided in this section shall be in addition to any other punishment provided by law and shall not be limited by any other provision of law.

(f)  Notwithstanding any other provision of law, the court may strike the additional punishment for the enhancements provided in this section if it determines that there are circumstances in mitigation of the additional punishment and states on the record its reasons for striking the additional punishment.

(g)  “Within 1,000 feet of a public or private elementary, vocational, junior high, or high school” means any public area or business establishment where minors are legally permitted to conduct business which is located within 1,000 feet of any public or private elementary, vocational, junior high, or high school.

(Amended by Stats. 2011, Ch. 15, Sec. 156. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11353.7

Except as authorized by law, and except as provided otherwise in Sections 11353.1, 11353.6, and 11380.1 with respect to playgrounds situated in a public park, any person 18 years of age or older who unlawfully prepares for sale in a public park, including units of the state park system and state vehicular recreation areas, or sells or gives away a controlled substance to a minor under the age of 14 years in a public park, including units of the state park system and state vehicular recreation areas, during hours in which the public park, including units of the state park system and state vehicular recreation areas, is open for use, with knowledge that the person is a minor under the age of 14 years, shall be punished by imprisonment in state prison for three, six, or nine years.

(Amended by Stats. 2012, Ch. 43, Sec. 13. Effective June 27, 2012.)



11354

(a)  Every person under the age of 18 years who in any voluntary manner solicits, induces, encourages, or intimidates any minor with the intent that the minor shall violate any provision of this chapter or Section 11550, who hires, employs, or uses a minor to unlawfully transport, carry, sell, give away, prepare for sale, or peddle (1) any controlled substance specified in subdivision (b), (c), or (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of Section 11055, or specified in subdivision (h) of Section 11056, or (2) any controlled substance classified in Schedule III, IV, or V which is a narcotic drug, or who unlawfully sells, furnishes, administers, gives, or offers to sell, furnish, administer, or give, any such controlled substance to a minor shall be punished by imprisonment in the state prison.

(b)  This section is not intended to affect the jurisdiction of the juvenile court.

(Amended by Stats. 2000, Ch. 8, Sec. 7. Effective March 29, 2000.)



11355

Every person who agrees, consents, or in any manner offers to unlawfully sell, furnish, transport, administer, or give (1) any controlled substance specified in subdivision (b), (c), or (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (13), (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of Section 11055, or specified in subdivision (h) of Section 11056, or (2) any controlled substance classified in Schedule III, IV, or V which is a narcotic drug to any person, or who offers, arranges, or negotiates to have any such controlled substance unlawfully sold, delivered, transported, furnished, administered, or given to any person and who then sells, delivers, furnishes, transports, administers, or gives, or offers, arranges, or negotiates to have sold, delivered, transported, furnished, administered, or given to any person any other liquid, substance, or material in lieu of any such controlled substance shall be punished by imprisonment in the county jail for not more than one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 4. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



11356

As used in this article “felony offense,” and “offense punishable as a felony” refer to an offense prior to October 1, 2011, for which the law prescribes imprisonment in the state prison, or for an offense on or after October 1, 2011, imprisonment in either the state prison or pursuant to subdivision (h) of Section 1170 of the Penal Code, as either an alternative or the sole penalty, regardless of the sentence the particular defendant received.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 2. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



11356.5

(a)  Any person convicted of a violation of Section 11351, 11352, 11379.5, or 11379.6 insofar as the latter section relates to phencyclidine or any of its analogs which is specified in paragraph (21), (22), or (23) of subdivision (d) of Section 11054 or in paragraph (3) of subdivision (e) of Section 11055, who, as part of the transaction for which he or she was convicted, has induced another to violate Section 11351, 11352, 11379.5, or 11379.6 insofar as the latter section relates to phencyclidine or its analogs, shall be punished as follows:

(1)  By an additional one year in prison if the value of the controlled substance involved in the transaction for which the person was convicted exceeds five hundred thousand dollars ($500,000).

(2)  By an additional two years in prison if the value of the controlled substance involved in the transaction for which the person was convicted exceeds two million dollars ($2,000,000).

(3)  By an additional three years in prison if the value of the controlled substance involved in the transaction for which the person was convicted exceeds five million dollars ($5,000,000).

(b)  For purposes of this section, “value of the controlled substance” means the retail price to the user.

(Amended by Stats. 1995, Ch. 377, Sec. 1. Effective January 1, 1996.)






ARTICLE 2 - Marijuana

11357

(a) Except as authorized by law, every person who possesses any concentrated cannabis shall be punished by imprisonment in the county jail for a period of not more than one year or by a fine of not more than five hundred dollars ($500), or by both such fine and imprisonment, except that such person may instead be punished pursuant to subdivision (h) of Section 1170 of the Penal Code if that person has one or more prior convictions for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 of the Penal Code or for an offense requiring registration pursuant to subdivision (c) of Section 290 of the Penal Code.

(b) Except as authorized by law, every person who possesses not more than 28.5 grams of marijuana, other than concentrated cannabis, is guilty of an infraction punishable by a fine of not more than one hundred dollars ($100).

(c) Except as authorized by law, every person who possesses more than 28.5 grams of marijuana, other than concentrated cannabis, shall be punished by imprisonment in a county jail for a period of not more than six months or by a fine of not more than five hundred dollars ($500), or by both such fine and imprisonment.

(d) Except as authorized by law, every person 18 years of age or over who possesses not more than 28.5 grams of marijuana, other than concentrated cannabis, upon the grounds of, or within, any school providing instruction in kindergarten or any of grades 1 through 12 during hours the school is open for classes or school-related programs is guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment in a county jail for a period of not more than 10 days, or both.

(e) Except as authorized by law, every person under the age of 18 who possesses not more than 28.5 grams of marijuana, other than concentrated cannabis, upon the grounds of, or within, any school providing instruction in kindergarten or any of grades 1 through 12 during hours the school is open for classes or school-related programs is guilty of a misdemeanor and shall be subject to the following dispositions:

(1) A fine of not more than two hundred fifty dollars ($250), upon a finding that a first offense has been committed.

(2) A fine of not more than five hundred dollars ($500), or commitment to a juvenile hall, ranch, camp, forestry camp, or secure juvenile home for a period of not more than 10 days, or both, upon a finding that a second or subsequent offense has been committed.

(Amended November 4, 2014, by initiative Proposition 47, Sec. 12.)



11357.5

(a) Every person who sells, dispenses, distributes, furnishes, administers, or gives, or offers to sell, dispense, distribute, furnish, administer, or give, or possesses for sale any synthetic cannabinoid compound, or any synthetic cannabinoid derivative, to any person, is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) As used in this section, the term “synthetic cannabinoid compound” refers to any of the following substances:

(1) 1-pentyl-3-(1-naphthoyl)indole (JWH-018).

(2) 1-butyl-3-(1-naphthoyl)indole (JWH-073).

(3) 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole (JWH-200).

(4) 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (CP-47,497).

(5) 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (cannabicyclohexanol; CP-47,497 C8 homologue).

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 372, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 372.)



11357.5-1

(a) Every person who sells, dispenses, distributes, furnishes, administers, or gives, or offers to sell, dispense, distribute, furnish, administer, or give, or possesses for sale any synthetic cannabinoid compound, or any synthetic cannabinoid derivative, to any person, is guilty of a misdemeanor, punishable by imprisonment in a county jail not to exceed six months, or by a fine not to exceed one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) Every person who uses or possesses any synthetic cannabinoid compound, or any synthetic cannabinoid derivative, is guilty of an infraction, punishable by a fine not to exceed two hundred fifty dollars ($250).

(c) As used in this section, the term “synthetic cannabinoid compound” refers to any of the following substances:

(1) 1-pentyl-3-(1-naphthoyl)indole (JWH-018).

(2) 1-butyl-3-(1-naphthoyl)indole (JWH-073).

(3) 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole (JWH-200).

(4) 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (CP-47,497).

(5) 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (cannabicyclohexanol; CP-47,497 C8 homologue).

(d) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 372, Sec. 2. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



11358

Every person who plants, cultivates, harvests, dries, or processes any marijuana or any part thereof, except as otherwise provided by law, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 160. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11359

Every person who possesses for sale any marijuana, except as otherwise provided by law, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 161. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11360

(a)  Except as otherwise provided by this section or as authorized by law, every person who transports, imports into this state, sells, furnishes, administers, or gives away, or offers to transport, import into this state, sell, furnish, administer, or give away, or attempts to import into this state or transport any marijuana shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of two, three or four years.

(b)  Except as authorized by law, every person who gives away, offers to give away, transports, offers to transport, or attempts to transport not more than 28.5 grams of marijuana, other than concentrated cannabis, is guilty of a misdemeanor and shall be punished by a fine of not more than one hundred dollars ($100). In any case in which a person is arrested for a violation of this subdivision and does not demand to be taken before a magistrate, such person shall be released by the arresting officer upon presentation of satisfactory evidence of identity and giving his written promise to appear in court, as provided in Section 853.6 of the Penal Code, and shall not be subjected to booking.

(Amended by Stats. 2011, Ch. 15, Sec. 162. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11361

(a)  Every person 18 years of age or over who hires, employs, or uses a minor in unlawfully transporting, carrying, selling, giving away, preparing for sale, or peddling any marijuana, who unlawfully sells, or offers to sell, any marijuana to a minor, or who furnishes, administers, or gives, or offers to furnish, administer, or give any marijuana to a minor under 14 years of age, or who induces a minor to use marijuana in violation of law shall be punished by imprisonment in the state prison for a period of three, five, or seven years.

(b)  Every person 18 years of age or over who furnishes, administers, or gives, or offers to furnish, administer, or give, any marijuana to a minor 14 years of age or older shall be punished by imprisonment in the state prison for a period of three, four, or five years.

(Amended by Stats. 1986, Ch. 1035, Sec. 2.)



11361.5

(a)  Records of any court of this state, any public or private agency that provides services upon referral under Section 1000.2 of the Penal Code, or of any state agency pertaining to the arrest or conviction of any person for a violation of subdivision (b), (c), (d), or (e) of Section 11357 or subdivision (b) of Section 11360, shall not be kept beyond two years from the date of the conviction, or from the date of the arrest if there was no conviction, except with respect to a violation of subdivision (e) of Section 11357 the records shall be retained until the offender attains the age of 18 years at which time the records shall be destroyed as provided in this section. Any court or agency having custody of the records shall provide for the timely destruction of the records in accordance with subdivision (c). The requirements of this subdivision do not apply to records of any conviction occurring prior to January 1, 1976, or records of any arrest not followed by a conviction occurring prior to that date.

(b)  This subdivision applies only to records of convictions and arrests not followed by conviction occurring prior to January 1, 1976, for any of the following offenses:

(1)  Any violation of Section 11357 or a statutory predecessor thereof.

(2)  Unlawful possession of a device, contrivance, instrument, or paraphernalia used for unlawfully smoking marijuana, in violation of Section 11364, as it existed prior to January 1, 1976, or a statutory predecessor thereof.

(3)  Unlawful visitation or presence in a room or place in which marijuana is being unlawfully smoked or used, in violation of Section 11365, as it existed prior to January 1, 1976, or a statutory predecessor thereof.

(4)  Unlawfully using or being under the influence of marijuana, in violation of Section 11550, as it existed prior to January 1, 1976, or a statutory predecessor thereof.

Any person subject to an arrest or conviction for those offenses may apply to the Department of Justice for destruction of records pertaining to the arrest or conviction if two or more years have elapsed since the date of the conviction, or since the date of the arrest if not followed by a conviction. The application shall be submitted upon a form supplied by the Department of Justice and shall be accompanied by a fee, which shall be established by the department in an amount which will defray the cost of administering this subdivision and costs incurred by the state under subdivision (c), but which shall not exceed thirty-seven dollars and fifty cents ($37.50). The application form may be made available at every local police or sheriff’s department and from the Department of Justice and may require that information which the department determines is necessary for purposes of identification.

The department may request, but not require, the applicant to include a self-administered fingerprint upon the application. If the department is unable to sufficiently identify the applicant for purposes of this subdivision without the fingerprint or without additional fingerprints, it shall so notify the applicant and shall request the applicant to submit any fingerprints which may be required to effect identification, including a complete set if necessary, or, alternatively, to abandon the application and request a refund of all or a portion of the fee submitted with the application, as provided in this section. If the applicant fails or refuses to submit fingerprints in accordance with the department’s request within a reasonable time which shall be established by the department, or if the applicant requests a refund of the fee, the department shall promptly mail a refund to the applicant at the address specified in the application or at any other address which may be specified by the applicant. However, if the department has notified the applicant that election to abandon the application will result in forfeiture of a specified amount which is a portion of the fee, the department may retain a portion of the fee which the department determines will defray the actual costs of processing the application, provided the amount of the portion retained shall not exceed ten dollars ($10).

Upon receipt of a sufficient application, the Department of Justice shall destroy records of the department, if any, pertaining to the arrest or conviction in the manner prescribed by subdivision (c) and shall notify the Federal Bureau of Investigation, the law enforcement agency which arrested the applicant, and, if the applicant was convicted, the probation department which investigated the applicant and the Department of Motor Vehicles, of the application.

(c)  Destruction of records of arrest or conviction pursuant to subdivision (a) or (b) shall be accomplished by permanent obliteration of all entries or notations upon the records pertaining to the arrest or conviction, and the record shall be prepared again so that it appears that the arrest or conviction never occurred. However, where (1) the only entries upon the record pertain to the arrest or conviction and (2) the record can be destroyed without necessarily effecting the destruction of other records, then the document constituting the record shall be physically destroyed.

(d)  Notwithstanding subdivision (a) or (b), written transcriptions of oral testimony in court proceedings and published judicial appellate reports are not subject to this section. Additionally, no records shall be destroyed pursuant to subdivision (a) if the defendant or a codefendant has filed a civil action against the peace officers or law enforcement jurisdiction which made the arrest or instituted the prosecution and if the agency which is the custodian of those records has received a certified copy of the complaint in the civil action, until the civil action has finally been resolved. Immediately following the final resolution of the civil action, records subject to subdivision (a) shall be destroyed pursuant to subdivision (c) if more than two years have elapsed from the date of the conviction or arrest without conviction.

(Amended by Stats. 1993, Ch. 59, Sec. 12. Effective June 30, 1993.)



11361.7

(a)  Any record subject to destruction or permanent obliteration pursuant to Section 11361.5, or more than two years of age, or a record of a conviction for an offense specified in subdivision (a) or (b) of Section 11361.5 which became final more than two years previously, shall not be considered to be accurate, relevant, timely, or complete for any purposes by any agency or person. The provisions of this subdivision shall be applicable for purposes of the Privacy Act of 1974 (5 U.S.C. Section 552a) to the fullest extent permissible by law, whenever any information or record subject to destruction or permanent obliteration under Section 11361.5 was obtained by any state agency, local public agency, or any public or private agency that provides services upon referral under Section 1000.2 of the Penal Code, and is thereafter shared with or disseminated to any agency of the federal government.

(b)  No public agency shall alter, amend, assess, condition, deny, limit, postpone, qualify, revoke, surcharge, or suspend any certificate, franchise, incident, interest, license, opportunity, permit, privilege, right, or title of any person because of an arrest or conviction for an offense specified in subdivision (a) or (b) of Section 11361.5, or because of the facts or events leading to such an arrest or conviction, on or after the date the records of such arrest or conviction are required to be destroyed by subdivision (a) of Section 11361.5, or two years from the date of such conviction or arrest without conviction with respect to arrests and convictions occurring prior to January 1, 1976. As used in this subdivision, “public agency” includes, but is not limited to, any state, county, city and county, city, public or constitutional corporation or entity, district, local or regional political subdivision, or any department, division, bureau, office, board, commission or other agency thereof.

(c)  Any person arrested or convicted for an offense specified in subdivision (a) or (b) of Section 11361.5 may, two years from the date of such a conviction, or from the date of the arrest if there was no conviction, indicate in response to any question concerning his prior criminal record that he was not arrested or convicted for such offense.

(d)  The provisions of this section shall be applicable without regard to whether destruction or obliteration of records has actually been implemented pursuant to Section 11361.5.

(Added by Stats. 1976, Ch. 952.)



11362

As used in this article “felony offense,” and offense “punishable as a felony” refer to an offense prior to July 1, 2011, for which the law prescribes imprisonment in the state prison, or for an offense on or after July 1, 2011, imprisonment in either the state prison or pursuant to subdivision (h) of Section 1170 of the Penal Code, as either an alternative or the sole penalty, regardless of the sentence the particular defendant received.

(Amended by Stats. 2011, Ch. 15, Sec. 163. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11362.5

(a)  This section shall be known and may be cited as the Compassionate Use Act of 1996.

(b)  (1)  The people of the State of California hereby find and declare that the purposes of the Compassionate Use Act of 1996 are as follows:

(A)  To ensure that seriously ill Californians have the right to obtain and use marijuana for medical purposes where that medical use is deemed appropriate and has been recommended by a physician who has determined that the person’s health would benefit from the use of marijuana in the treatment of cancer, anorexia, AIDS, chronic pain, spasticity, glaucoma, arthritis, migraine, or any other illness for which marijuana provides relief.

(B)  To ensure that patients and their primary caregivers who obtain and use marijuana for medical purposes upon the recommendation of a physician are not subject to criminal prosecution or sanction.

(C)  To encourage the federal and state governments to implement a plan to provide for the safe and affordable distribution of marijuana to all patients in medical need of marijuana.

(2)  Nothing in this section shall be construed to supersede legislation prohibiting persons from engaging in conduct that endangers others, nor to condone the diversion of marijuana for nonmedical purposes.

(c)  Notwithstanding any other provision of law, no physician in this state shall be punished, or denied any right or privilege, for having recommended marijuana to a patient for medical purposes.

(d)  Section 11357, relating to the possession of marijuana, and Section 11358, relating to the cultivation of marijuana, shall not apply to a patient, or to a patient’s primary caregiver, who possesses or cultivates marijuana for the personal medical purposes of the patient upon the written or oral recommendation or approval of a physician.

(e)  For the purposes of this section, “primary caregiver” means the individual designated by the person exempted under this section who has consistently assumed responsibility for the housing, health, or safety of that person.

(Added November 5, 1996, by initiative Proposition 215, Sec. 1.)



11362.9

(a) (1) It is the intent of the Legislature that the state commission objective scientific research by the premier research institute of the world, the University of California, regarding the efficacy and safety of administering marijuana as part of medical treatment. If the Regents of the University of California, by appropriate resolution, accept this responsibility, the University of California shall create a program, to be known as the California Marijuana Research Program.

(2) The program shall develop and conduct studies intended to ascertain the general medical safety and efficacy of marijuana and, if found valuable, shall develop medical guidelines for the appropriate administration and use of marijuana.

(b) The program may immediately solicit proposals for research projects to be included in the marijuana studies. Program requirements to be used when evaluating responses to its solicitation for proposals, shall include, but not be limited to, all of the following:

(1) Proposals shall demonstrate the use of key personnel, including clinicians or scientists and support personnel, who are prepared to develop a program of research regarding marijuana’s general medical efficacy and safety.

(2) Proposals shall contain procedures for outreach to patients with various medical conditions who may be suitable participants in research on marijuana.

(3) Proposals shall contain provisions for a patient registry.

(4) Proposals shall contain provisions for an information system that is designed to record information about possible study participants, investigators, and clinicians, and deposit and analyze data that accrues as part of clinical trials.

(5) Proposals shall contain protocols suitable for research on marijuana, addressing patients diagnosed with the acquired immunodeficiency syndrome (AIDS) or the human immunodeficiency virus (HIV), cancer, glaucoma, or seizures or muscle spasms associated with a chronic, debilitating condition. The proposal may also include research on other serious illnesses, provided that resources are available and medical information justifies the research.

(6) Proposals shall demonstrate the use of a specimen laboratory capable of housing plasma, urine, and other specimens necessary to study the concentration of cannabinoids in various tissues, as well as housing specimens for studies of toxic effects of marijuana.

(7) Proposals shall demonstrate the use of a laboratory capable of analyzing marijuana, provided to the program under this section, for purity and cannabinoid content and the capacity to detect contaminants.

(c) In order to ensure objectivity in evaluating proposals, the program shall use a peer review process that is modeled on the process used by the National Institutes of Health, and that guards against funding research that is biased in favor of or against particular outcomes. Peer reviewers shall be selected for their expertise in the scientific substance and methods of the proposed research, and their lack of bias or conflict of interest regarding the applicants or the topic of an approach taken in the proposed research. Peer reviewers shall judge research proposals on several criteria, foremost among which shall be both of the following:

(1) The scientific merit of the research plan, including whether the research design and experimental procedures are potentially biased for or against a particular outcome.

(2) Researchers’ expertise in the scientific substance and methods of the proposed research, and their lack of bias or conflict of interest regarding the topic of, and the approach taken in, the proposed research.

(d) If the program is administered by the Regents of the University of California, any grant research proposals approved by the program shall also require review and approval by the research advisory panel.

(e) It is the intent of the Legislature that the program be established as follows:

(1) The program shall be located at one or more University of California campuses that have a core of faculty experienced in organizing multidisciplinary scientific endeavors and, in particular, strong experience in clinical trials involving psychopharmacologic agents. The campuses at which research under the auspices of the program is to take place shall accommodate the administrative offices, including the director of the program, as well as a data management unit, and facilities for storage of specimens.

(2) When awarding grants under this section, the program shall utilize principles and parameters of the other well-tested statewide research programs administered by the University of California, modeled after programs administered by the National Institutes of Health, including peer review evaluation of the scientific merit of applications.

(3) The scientific and clinical operations of the program shall occur, partly at University of California campuses, and partly at other postsecondary institutions, that have clinicians or scientists with expertise to conduct the required studies. Criteria for selection of research locations shall include the elements listed in subdivision (b) and, additionally, shall give particular weight to the organizational plan, leadership qualities of the program director, and plans to involve investigators and patient populations from multiple sites.

(4) The funds received by the program shall be allocated to various research studies in accordance with a scientific plan developed by the Scientific Advisory Council. As the first wave of studies is completed, it is anticipated that the program will receive requests for funding of additional studies. These requests shall be reviewed by the Scientific Advisory Council.

(5) The size, scope, and number of studies funded shall be commensurate with the amount of appropriated and available program funding.

(f) All personnel involved in implementing approved proposals shall be authorized as required by Section 11604.

(g) Studies conducted pursuant to this section shall include the greatest amount of new scientific research possible on the medical uses of, and medical hazards associated with, marijuana. The program shall consult with the Research Advisory Panel analogous agencies in other states, and appropriate federal agencies in an attempt to avoid duplicative research and the wasting of research dollars.

(h) The program shall make every effort to recruit qualified patients and qualified physicians from throughout the state.

(i) The marijuana studies shall employ state-of-the-art research methodologies.

(j) The program shall ensure that all marijuana used in the studies is of the appropriate medical quality and shall be obtained from the National Institute on Drug Abuse or any other federal agency designated to supply marijuana for authorized research. If these federal agencies fail to provide a supply of adequate quality and quantity within six months of the effective date of this section, the Attorney General shall provide an adequate supply pursuant to Section 11478.

(k) The program may review, approve, or incorporate studies and research by independent groups presenting scientifically valid protocols for medical research, regardless of whether the areas of study are being researched by the committee.

(l) (1) To enhance understanding of the efficacy and adverse effects of marijuana as a pharmacological agent, the program shall conduct focused controlled clinical trials on the usefulness of marijuana in patients diagnosed with AIDS or HIV, cancer, glaucoma, or seizures or muscle spasms associated with a chronic, debilitating condition. The program may add research on other serious illnesses, provided that resources are available and medical information justifies the research. The studies shall focus on comparisons of both the efficacy and safety of methods of administering the drug to patients, including inhalational, tinctural, and oral, evaluate possible uses of marijuana as a primary or adjunctive treatment, and develop further information on optimal dosage, timing, mode of administration, and variations in the effects of different cannabinoids and varieties of marijuana.

(2) The program shall examine the safety of marijuana in patients with various medical disorders, including marijuana’s interaction with other drugs, relative safety of inhalation versus oral forms, and the effects on mental function in medically ill persons.

(3) The program shall be limited to providing for objective scientific research to ascertain the efficacy and safety of marijuana as part of medical treatment, and should not be construed as encouraging or sanctioning the social or recreational use of marijuana.

(m) (1) Subject to paragraph (2), the program shall, prior to any approving proposals, seek to obtain research protocol guidelines from the National Institutes of Health and shall, if the National Institutes of Health issues research protocol guidelines, comply with those guidelines.

(2) If, after a reasonable period of time of not less than six months and not more than a year has elapsed from the date the program seeks to obtain guidelines pursuant to paragraph (1), no guidelines have been approved, the program may proceed using the research protocol guidelines it develops.

(n) In order to maximize the scope and size of the marijuana studies, the program may do any of the following:

(1) Solicit, apply for, and accept funds from foundations, private individuals, and all other funding sources that can be used to expand the scope or timeframe of the marijuana studies that are authorized under this section. The program shall not expend more than 5 percent of its General Fund allocation in efforts to obtain money from outside sources.

(2) Include within the scope of the marijuana studies other marijuana research projects that are independently funded and that meet the requirements set forth in subdivisions (a) to (c), inclusive. In no case shall the program accept any funds that are offered with any conditions other than that the funds be used to study the efficacy and safety of marijuana as part of medical treatment. Any donor shall be advised that funds given for purposes of this section will be used to study both the possible benefits and detriments of marijuana and that he or she will have no control over the use of these funds.

(o) (1) Within six months of the effective date of this section, the program shall report to the Legislature, the Governor, and the Attorney General on the progress of the marijuana studies.

(2) Thereafter, the program shall issue a report to the Legislature every six months detailing the progress of the studies. The interim reports required under this paragraph shall include, but not be limited to, data on all of the following:

(A) The names and number of diseases or conditions under study.

(B) The number of patients enrolled in each study by disease.

(C) Any scientifically valid preliminary findings.

(p) If the Regents of the University of California implement this section, the President of the University of California shall appoint a multidisciplinary Scientific Advisory Council, not to exceed 15 members, to provide policy guidance in the creation and implementation of the program. Members shall be chosen on the basis of scientific expertise. Members of the council shall serve on a voluntary basis, with reimbursement for expenses incurred in the course of their participation. The members shall be reimbursed for travel and other necessary expenses incurred in their performance of the duties of the council.

(q) No more than 10 percent of the total funds appropriated may be used for all aspects of the administration of this section.

(r) This section shall be implemented only to the extent that funding for its purposes is appropriated by the Legislature in the annual Budget Act.

(Amended by Stats. 2003, Ch. 704, Sec. 1. Effective January 1, 2004. Note: Sections 11362.7 to 11362.83 (added by Stats. 2003, Ch. 875) are in Article 2.5, which follows this section.)






ARTICLE 2.5 - Medical Marijuana Program

11362.7

For purposes of this article, the following definitions shall apply:

(a)  “Attending physician” means an individual who possesses a license in good standing to practice medicine or osteopathy issued by the Medical Board of California or the Osteopathic Medical Board of California and who has taken responsibility for an aspect of the medical care, treatment, diagnosis, counseling, or referral of a patient and who has conducted a medical examination of that patient before recording in the patient’s medical record the physician’s assessment of whether the patient has a serious medical condition and whether the medical use of marijuana is appropriate.

(b)  “Department” means the State Department of Health Services.

(c)  “Person with an identification card” means an individual who is a qualified patient who has applied for and received a valid identification card pursuant to this article.

(d)  “Primary caregiver” means the individual, designated by a qualified patient or by a person with an identification card, who has consistently assumed responsibility for the housing, health, or safety of that patient or person, and may include any of the following:

(1)  In any case in which a qualified patient or person with an identification card receives medical care or supportive services, or both, from a clinic licensed pursuant to Chapter 1 (commencing with Section 1200) of Division 2, a health care facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2, a residential care facility for persons with chronic life-threatening illness licensed pursuant to Chapter 3.01 (commencing with Section 1568.01) of Division 2, a residential care facility for the elderly licensed pursuant to Chapter 3.2 (commencing with Section 1569) of Division 2, a hospice, or a home health agency licensed pursuant to Chapter 8 (commencing with Section 1725) of Division 2, the owner or operator, or no more than three employees who are designated by the owner or operator, of the clinic, facility, hospice, or home health agency, if designated as a primary caregiver by that qualified patient or person with an identification card.

(2)  An individual who has been designated as a primary caregiver by more than one qualified patient or person with an identification card, if every qualified patient or person with an identification card who has designated that individual as a primary caregiver resides in the same city or county as the primary caregiver.

(3)  An individual who has been designated as a primary caregiver by a qualified patient or person with an identification card who resides in a city or county other than that of the primary caregiver, if the individual has not been designated as a primary caregiver by any other qualified patient or person with an identification card.

(e)  A primary caregiver shall be at least 18 years of age, unless the primary caregiver is the parent of a minor child who is a qualified patient or a person with an identification card or the primary caregiver is a person otherwise entitled to make medical decisions under state law pursuant to Sections 6922, 7002, 7050, or 7120 of the Family Code.

(f)  “Qualified patient” means a person who is entitled to the protections of Section 11362.5, but who does not have an identification card issued pursuant to this article.

(g)  “Identification card” means a document issued by the State Department of Health Services that document identifies a person authorized to engage in the medical use of marijuana and the person’s designated primary caregiver, if any.

(h)  “Serious medical condition” means all of the following medical conditions:

(1)  Acquired immune deficiency syndrome (AIDS).

(2)  Anorexia.

(3)  Arthritis.

(4)  Cachexia.

(5)  Cancer.

(6)  Chronic pain.

(7)  Glaucoma.

(8)  Migraine.

(9)  Persistent muscle spasms, including, but not limited to, spasms associated with multiple sclerosis.

(10)  Seizures, including, but not limited to, seizures associated with epilepsy.

(11)  Severe nausea.

(12)  Any other chronic or persistent medical symptom that either:

(A)  Substantially limits the ability of the person to conduct one or more major life activities as defined in the Americans with Disabilities Act of 1990 (Public Law 101-336).

(B)  If not alleviated, may cause serious harm to the patient’s safety or physical or mental health.

(i)  “Written documentation” means accurate reproductions of those portions of a patient’s medical records that have been created by the attending physician, that contain the information required by paragraph (2) of subdivision (a) of Section 11362.715, and that the patient may submit to a county health department or the county’s designee as part of an application for an identification card.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.71

(a)  (1)  The department shall establish and maintain a voluntary program for the issuance of identification cards to qualified patients who satisfy the requirements of this article and voluntarily apply to the identification card program.

(2)  The department shall establish and maintain a 24-hour, toll-free telephone number that will enable state and local law enforcement officers to have immediate access to information necessary to verify the validity of an identification card issued by the department, until a cost-effective Internet Web-based system can be developed for this purpose.

(b)  Every county health department, or the county’s designee, shall do all of the following:

(1)  Provide applications upon request to individuals seeking to join the identification card program.

(2)  Receive and process completed applications in accordance with Section 11362.72.

(3)  Maintain records of identification card programs.

(4)  Utilize protocols developed by the department pursuant to paragraph (1) of subdivision (d).

(5)  Issue identification cards developed by the department to approved applicants and designated primary caregivers.

(c)  The county board of supervisors may designate another health-related governmental or nongovernmental entity or organization to perform the functions described in subdivision (b), except for an entity or organization that cultivates or distributes marijuana.

(d)  The department shall develop all of the following:

(1)  Protocols that shall be used by a county health department or the county’s designee to implement the responsibilities described in subdivision (b), including, but not limited to, protocols to confirm the accuracy of information contained in an application and to protect the confidentiality of program records.

(2)  Application forms that shall be issued to requesting applicants.

(3)  An identification card that identifies a person authorized to engage in the medical use of marijuana and an identification card that identifies the person’s designated primary caregiver, if any. The two identification cards developed pursuant to this paragraph shall be easily distinguishable from each other.

(e)  No person or designated primary caregiver in possession of a valid identification card shall be subject to arrest for possession, transportation, delivery, or cultivation of medical marijuana in an amount established pursuant to this article, unless there is reasonable cause to believe that the information contained in the card is false or falsified, the card has been obtained by means of fraud, or the person is otherwise in violation of the provisions of this article.

(f)  It shall not be necessary for a person to obtain an identification card in order to claim the protections of Section 11362.5.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.715

(a)  A person who seeks an identification card shall pay the fee, as provided in Section 11362.755, and provide all of the following to the county health department or the county’s designee on a form developed and provided by the department:

(1)  The name of the person, and proof of his or her residency within the county.

(2)  Written documentation by the attending physician in the person’s medical records stating that the person has been diagnosed with a serious medical condition and that the medical use of marijuana is appropriate.

(3)  The name, office address, office telephone number, and California medical license number of the person’s attending physician.

(4)  The name and the duties of the primary caregiver.

(5)  A government-issued photo identification card of the person and of the designated primary caregiver, if any. If the applicant is a person under 18 years of age, a certified copy of a birth certificate shall be deemed sufficient proof of identity.

(b)  If the person applying for an identification card lacks the capacity to make medical decisions, the application may be made by the person’s legal representative, including, but not limited to, any of the following:

(1)  A conservator with authority to make medical decisions.

(2)  An attorney-in-fact under a durable power of attorney for health care or surrogate decisionmaker authorized under another advanced health care directive.

(3)  Any other individual authorized by statutory or decisional law to make medical decisions for the person.

(c)  The legal representative described in subdivision (b) may also designate in the application an individual, including himself or herself, to serve as a primary caregiver for the person, provided that the individual meets the definition of a primary caregiver.

(d)  The person or legal representative submitting the written information and documentation described in subdivision (a) shall retain a copy thereof.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.72

(a)  Within 30 days of receipt of an application for an identification card, a county health department or the county’s designee shall do all of the following:

(1)  For purposes of processing the application, verify that the information contained in the application is accurate. If the person is less than 18 years of age, the county health department or its designee shall also contact the parent with legal authority to make medical decisions, legal guardian, or other person or entity with legal authority to make medical decisions, to verify the information.

(2)  Verify with the Medical Board of California or the Osteopathic Medical Board of California that the attending physician has a license in good standing to practice medicine or osteopathy in the state.

(3)  Contact the attending physician by facsimile, telephone, or mail to confirm that the medical records submitted by the patient are a true and correct copy of those contained in the physician’s office records. When contacted by a county health department or the county’s designee, the attending physician shall confirm or deny that the contents of the medical records are accurate.

(4)  Take a photograph or otherwise obtain an electronically transmissible image of the applicant and of the designated primary caregiver, if any.

(5)  Approve or deny the application. If an applicant who meets the requirements of Section 11362.715 can establish that an identification card is needed on an emergency basis, the county or its designee shall issue a temporary identification card that shall be valid for 30 days from the date of issuance. The county, or its designee, may extend the temporary identification card for no more than 30 days at a time, so long as the applicant continues to meet the requirements of this paragraph.

(b)  If the county health department or the county’s designee approves the application, it shall, within 24 hours, or by the end of the next working day of approving the application, electronically transmit the following information to the department:

(1)  A unique user identification number of the applicant.

(2)  The date of expiration of the identification card.

(3)  The name and telephone number of the county health department or the county’s designee that has approved the application.

(c)  The county health department or the county’s designee shall issue an identification card to the applicant and to his or her designated primary caregiver, if any, within five working days of approving the application.

(d)  In any case involving an incomplete application, the applicant shall assume responsibility for rectifying the deficiency. The county shall have 14 days from the receipt of information from the applicant pursuant to this subdivision to approve or deny the application.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.735

(a)  An identification card issued by the county health department shall be serially numbered and shall contain all of the following:

(1)  A unique user identification number of the cardholder.

(2)  The date of expiration of the identification card.

(3)  The name and telephone number of the county health department or the county’s designee that has approved the application.

(4)  A 24-hour, toll-free telephone number, to be maintained by the department, that will enable state and local law enforcement officers to have immediate access to information necessary to verify the validity of the card.

(5)  Photo identification of the cardholder.

(b)  A separate identification card shall be issued to the person’s designated primary caregiver, if any, and shall include a photo identification of the caregiver.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.74

(a)  The county health department or the county’s designee may deny an application only for any of the following reasons:

(1)  The applicant did not provide the information required by Section 11362.715, and upon notice of the deficiency pursuant to subdivision (d) of Section 11362.72, did not provide the information within 30 days.

(2)  The county health department or the county’s designee determines that the information provided was false.

(3)  The applicant does not meet the criteria set forth in this article.

(b)  Any person whose application has been denied pursuant to subdivision (a) may not reapply for six months from the date of denial unless otherwise authorized by the county health department or the county’s designee or by a court of competent jurisdiction.

(c)  Any person whose application has been denied pursuant to subdivision (a) may appeal that decision to the department. The county health department or the county’s designee shall make available a telephone number or address to which the denied applicant can direct an appeal.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.745

(a)  An identification card shall be valid for a period of one year.

(b)  Upon annual renewal of an identification card, the county health department or its designee shall verify all new information and may verify any other information that has not changed.

(c)  The county health department or the county’s designee shall transmit its determination of approval or denial of a renewal to the department.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.755

(a)  The department shall establish application and renewal fees for persons seeking to obtain or renew identification cards that are sufficient to cover the expenses incurred by the department, including the startup cost, the cost of reduced fees for Medi-Cal beneficiaries in accordance with subdivision (b), the cost of identifying and developing a cost-effective Internet Web-based system, and the cost of maintaining the 24-hour toll-free telephone number. Each county health department or the county’s designee may charge an additional fee for all costs incurred by the county or the county’s designee for administering the program pursuant to this article.

(b)  Upon satisfactory proof of participation and eligibility in the Medi-Cal program, a Medi-Cal beneficiary shall receive a 50 percent reduction in the fees established pursuant to this section.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.76

(a)  A person who possesses an identification card shall:

(1)  Within seven days, notify the county health department or the county’s designee of any change in the person’s attending physician or designated primary caregiver, if any.

(2)  Annually submit to the county health department or the county’s designee the following:

(A)  Updated written documentation of the person’s serious medical condition.

(B)  The name and duties of the person’s designated primary caregiver, if any, for the forthcoming year.

(b)  If a person who possesses an identification card fails to comply with this section, the card shall be deemed expired. If an identification card expires, the identification card of any designated primary caregiver of the person shall also expire.

(c)  If the designated primary caregiver has been changed, the previous primary caregiver shall return his or her identification card to the department or to the county health department or the county’s designee.

(d)  If the owner or operator or an employee of the owner or operator of a provider has been designated as a primary caregiver pursuant to paragraph (1) of subdivision (d) of Section 11362.7, of the qualified patient or person with an identification card, the owner or operator shall notify the county health department or the county’s designee, pursuant to Section 11362.715, if a change in the designated primary caregiver has occurred.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.765

(a)  Subject to the requirements of this article, the individuals specified in subdivision (b) shall not be subject, on that sole basis, to criminal liability under Section 11357, 11358, 11359, 11360, 11366, 11366.5, or 11570. However, nothing in this section shall authorize the individual to smoke or otherwise consume marijuana unless otherwise authorized by this article, nor shall anything in this section authorize any individual or group to cultivate or distribute marijuana for profit.

(b)  Subdivision (a) shall apply to all of the following:

(1)  A qualified patient or a person with an identification card who transports or processes marijuana for his or her own personal medical use.

(2)  A designated primary caregiver who transports, processes, administers, delivers, or gives away marijuana for medical purposes, in amounts not exceeding those established in subdivision (a) of Section 11362.77, only to the qualified patient of the primary caregiver, or to the person with an identification card who has designated the individual as a primary caregiver.

(3)  Any individual who provides assistance to a qualified patient or a person with an identification card, or his or her designated primary caregiver, in administering medical marijuana to the qualified patient or person or acquiring the skills necessary to cultivate or administer marijuana for medical purposes to the qualified patient or person.

(c)  A primary caregiver who receives compensation for actual expenses, including reasonable compensation incurred for services provided to an eligible qualified patient or person with an identification card to enable that person to use marijuana under this article, or for payment for out-of-pocket expenses incurred in providing those services, or both, shall not, on the sole basis of that fact, be subject to prosecution or punishment under Section 11359 or 11360.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.768

(a) This section shall apply to individuals specified in subdivision (b) of Section 11362.765.

(b) No medical marijuana cooperative, collective, dispensary, operator, establishment, or provider who possesses, cultivates, or distributes medical marijuana pursuant to this article shall be located within a 600-foot radius of a school.

(c) The distance specified in this section shall be the horizontal distance measured in a straight line from the property line of the school to the closest property line of the lot on which the medical marijuana cooperative, collective, dispensary, operator, establishment, or provider is to be located without regard to intervening structures.

(d) This section shall not apply to a medical marijuana cooperative, collective, dispensary, operator, establishment, or provider that is also a licensed residential medical or elder care facility.

(e) This section shall apply only to a medical marijuana cooperative, collective, dispensary, operator, establishment, or provider that is authorized by law to possess, cultivate, or distribute medical marijuana and that has a storefront or mobile retail outlet which ordinarily requires a local business license.

(f) Nothing in this section shall prohibit a city, county, or city and county from adopting ordinances or policies that further restrict the location or establishment of a medical marijuana cooperative, collective, dispensary, operator, establishment, or provider.

(g) Nothing in this section shall preempt local ordinances, adopted prior to January 1, 2011, that regulate the location or establishment of a medical marijuana cooperative, collective, dispensary, operator, establishment, or provider.

(h) For the purposes of this section, “school” means any public or private school providing instruction in kindergarten or grades 1 to 12, inclusive, but does not include any private school in which education is primarily conducted in private homes.

(Added by Stats. 2010, Ch. 603, Sec. 1. Effective January 1, 2011.)



11362.77

(a)  A qualified patient or primary caregiver may possess no more than eight ounces of dried marijuana per qualified patient. In addition, a qualified patient or primary caregiver may also maintain no more than six mature or 12 immature marijuana plants per qualified patient.

(b)  If a qualified patient or primary caregiver has a doctor’s recommendation that this quantity does not meet the qualified patient’s medical needs, the qualified patient or primary caregiver may possess an amount of marijuana consistent with the patient’s needs.

(c)  Counties and cities may retain or enact medical marijuana guidelines allowing qualified patients or primary caregivers to exceed the state limits set forth in subdivision (a).

(d)  Only the dried mature processed flowers of female cannabis plant or the plant conversion shall be considered when determining allowable quantities of marijuana under this section.

(e)  The Attorney General may recommend modifications to the possession or cultivation limits set forth in this section. These recommendations, if any, shall be made to the Legislature no later than December 1, 2005, and may be made only after public comment and consultation with interested organizations, including, but not limited to, patients, health care professionals, researchers, law enforcement, and local governments. Any recommended modification shall be consistent with the intent of this article and shall be based on currently available scientific research.

(f)  A qualified patient or a person holding a valid identification card, or the designated primary caregiver of that qualified patient or person, may possess amounts of marijuana consistent with this article.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.775

Qualified patients, persons with valid identification cards, and the designated primary caregivers of qualified patients and persons with identification cards, who associate within the State of California in order collectively or cooperatively to cultivate marijuana for medical purposes, shall not solely on the basis of that fact be subject to state criminal sanctions under Section 11357, 11358, 11359, 11360, 11366, 11366.5, or 11570.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.78

A state or local law enforcement agency or officer shall not refuse to accept an identification card issued by the department unless the state or local law enforcement agency or officer has reasonable cause to believe that the information contained in the card is false or fraudulent, or the card is being used fraudulently.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.785

(a)  Nothing in this article shall require any accommodation of any medical use of marijuana on the property or premises of any place of employment or during the hours of employment or on the property or premises of any jail, correctional facility, or other type of penal institution in which prisoners reside or persons under arrest are detained.

(b)  Notwithstanding subdivision (a), a person shall not be prohibited or prevented from obtaining and submitting the written information and documentation necessary to apply for an identification card on the basis that the person is incarcerated in a jail, correctional facility, or other penal institution in which prisoners reside or persons under arrest are detained.

(c)  Nothing in this article shall prohibit a jail, correctional facility, or other penal institution in which prisoners reside or persons under arrest are detained, from permitting a prisoner or a person under arrest who has an identification card, to use marijuana for medical purposes under circumstances that will not endanger the health or safety of other prisoners or the security of the facility.

(d)  Nothing in this article shall require a governmental, private, or any other health insurance provider or health care service plan to be liable for any claim for reimbursement for the medical use of marijuana.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.79

Nothing in this article shall authorize a qualified patient or person with an identification card to engage in the smoking of medical marijuana under any of the following circumstances:

(a)  In any place where smoking is prohibited by law.

(b)  In or within 1,000 feet of the grounds of a school, recreation center, or youth center, unless the medical use occurs within a residence.

(c)  On a schoolbus.

(d)  While in a motor vehicle that is being operated.

(e)  While operating a boat.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.795

(a)  (1)  Any criminal defendant who is eligible to use marijuana pursuant to Section 11362.5 may request that the court confirm that he or she is allowed to use medical marijuana while he or she is on probation or released on bail.

(2)  The court’s decision and the reasons for the decision shall be stated on the record and an entry stating those reasons shall be made in the minutes of the court.

(3)  During the period of probation or release on bail, if a physician recommends that the probationer or defendant use medical marijuana, the probationer or defendant may request a modification of the conditions of probation or bail to authorize the use of medical marijuana.

(4)  The court’s consideration of the modification request authorized by this subdivision shall comply with the requirements of this section.

(b)  (1)  Any person who is to be released on parole from a jail, state prison, school, road camp, or other state or local institution of confinement and who is eligible to use medical marijuana pursuant to Section 11362.5 may request that he or she be allowed to use medical marijuana during the period he or she is released on parole. A parolee’s written conditions of parole shall reflect whether or not a request for a modification of the conditions of his or her parole to use medical marijuana was made, and whether the request was granted or denied.

(2)  During the period of the parole, where a physician recommends that the parolee use medical marijuana, the parolee may request a modification of the conditions of the parole to authorize the use of medical marijuana.

(3)  Any parolee whose request to use medical marijuana while on parole was denied may pursue an administrative appeal of the decision. Any decision on the appeal shall be in writing and shall reflect the reasons for the decision.

(4)  The administrative consideration of the modification request authorized by this subdivision shall comply with the requirements of this section.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.8

No professional licensing board may impose a civil penalty or take other disciplinary action against a licensee based solely on the fact that the licensee has performed acts that are necessary or appropriate to carry out the licensee’s role as a designated primary caregiver to a person who is a qualified patient or who possesses a lawful identification card issued pursuant to Section 11362.72. However, this section shall not apply to acts performed by a physician relating to the discussion or recommendation of the medical use of marijuana to a patient. These discussions or recommendations, or both, shall be governed by Section 11362.5.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.81

(a)  A person specified in subdivision (b) shall be subject to the following penalties:

(1)  For the first offense, imprisonment in the county jail for no more than six months or a fine not to exceed one thousand dollars ($1,000), or both.

(2)  For a second or subsequent offense, imprisonment in the county jail for no more than one year, or a fine not to exceed one thousand dollars ($1,000), or both.

(b)  Subdivision (a) applies to any of the following:

(1)  A person who fraudulently represents a medical condition or fraudulently provides any material misinformation to a physician, county health department or the county’s designee, or state or local law enforcement agency or officer, for the purpose of falsely obtaining an identification card.

(2)  A person who steals or fraudulently uses any person’s identification card in order to acquire, possess, cultivate, transport, use, produce, or distribute marijuana.

(3)  A person who counterfeits, tampers with, or fraudulently produces an identification card.

(4)  A person who breaches the confidentiality requirements of this article to information provided to, or contained in the records of, the department or of a county health department or the county’s designee pertaining to an identification card program.

(c)  In addition to the penalties prescribed in subdivision (a), any person described in subdivision (b) may be precluded from attempting to obtain, or obtaining or using, an identification card for a period of up to six months at the discretion of the court.

(d)  In addition to the requirements of this article, the Attorney General shall develop and adopt appropriate guidelines to ensure the security and nondiversion of marijuana grown for medical use by patients qualified under the Compassionate Use Act of 1996.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.82

If any section, subdivision, sentence, clause, phrase, or portion of this article is for any reason held invalid or unconstitutional by any court of competent jurisdiction, that portion shall be deemed a separate, distinct, and independent provision, and that holding shall not affect the validity of the remaining portion thereof.

(Added by Stats. 2003, Ch. 875, Sec. 2. Effective January 1, 2004.)



11362.83

Nothing in this article shall prevent a city or other local governing body from adopting and enforcing any of the following:

(a) Adopting local ordinances that regulate the location, operation, or establishment of a medical marijuana cooperative or collective.

(b) The civil and criminal enforcement of local ordinances described in subdivision (a).

(c) Enacting other laws consistent with this article.

(Amended by Stats. 2011, Ch. 196, Sec. 1. Effective January 1, 2012. Note: Section 11362.9 is in Article 2, following Section 11362.5.)






ARTICLE 3 - Peyote

11363

Every person who plants, cultivates, harvests, dries, or processes any plant of the genus Lophophora, also known as peyote, or any part thereof shall be punished by imprisonment in the county jail for a period of not more than one year or the state prison.

(Amended by Stats. 1976, Ch. 1139.)






ARTICLE 4 - Miscellaneous Offenses and Provisions

11364

(a) It is unlawful to possess an opium pipe or any device, contrivance, instrument, or paraphernalia used for unlawfully injecting or smoking (1) a controlled substance specified in subdivision (b), (c), or (e) or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (14), (15), or (20) of subdivision (d) of Section 11054, specified in subdivision (b) or (c) of Section 11055, or specified in paragraph (2) of subdivision (d) of Section 11055, or (2) a controlled substance that is a narcotic drug classified in Schedule III, IV, or V.

(b) This section shall not apply to hypodermic needles or syringes that have been containerized for safe disposal in a container that meets state and federal standards for disposal of sharps waste.

(c) Until January 1, 2021, as a public health measure intended to prevent the transmission of HIV, viral hepatitis, and other bloodborne diseases among persons who use syringes and hypodermic needles, and to prevent subsequent infection of sexual partners, newborn children, or other persons, this section shall not apply to the possession solely for personal use of hypodermic needles or syringes if acquired from a physician, pharmacist, hypodermic needle and syringe exchange program, or any other source that is authorized by law to provide sterile syringes or hypodermic needles without a prescription.

(Amended by Stats. 2014, Ch. 331, Sec. 8. Effective January 1, 2015.)



11364.5

(a)  Except as authorized by law, no person shall maintain or operate any place of business in which drug paraphernalia is kept, displayed or offered in any manner, sold, furnished, transferred or given away unless such drug paraphernalia is completely and wholly kept, displayed or offered within a separate room or enclosure to which persons under the age of 18 years not accompanied by a parent or legal guardian are excluded. Each entrance to such a room or enclosure shall be signposted in reasonably visible and legible words to the effect that drug paraphernalia is kept, displayed or offered in such room or enclosure and that minors, unless accompanied by a parent or legal guardian, are excluded.

(b)  Except as authorized by law, no owner, manager, proprietor or other person in charge of any room or enclosure, within any place of business, in which drug paraphernalia is kept, displayed or offered in any manner, sold, furnished, transferred or given away shall permit or allow any person under the age of 18 years to enter, be in, remain in or visit such room or enclosure unless such minor person is accompanied by one of his or her parents or by his or her legal guardian.

(c)  Unless authorized by law, no person under the age of 18 years shall enter, be in, remain in or visit any room or enclosure in any place of business in which drug paraphernalia is kept, displayed or offered in any manner, sold, furnished, transferred or given away unless accompanied by one of his or her parents or by his or her legal guardian.

(d)  As used in this section, “drug paraphernalia” means all equipment, products, and materials of any kind which are intended for use or designed for use, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance. “Drug paraphernalia” includes, but is not limited to, all of the following:

(1)  Kits intended for use or designed for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived.

(2)  Kits intended for use or designed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances.

(3)  Isomerization devices intended for use or designed for use in increasing the potency of any species of plant which is a controlled substance.

(4)  Testing equipment intended for use or designed for use in identifying, or in analyzing the strength, effectiveness or purity of controlled substances.

(5)  Scales and balances intended for use or designed for use in weighing or measuring controlled substances.

(6)  Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose, and lactose, intended for use or designed for use in cutting controlled substances.

(7)  Separation gins and sifters intended for use or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana.

(8)  Blenders, bowls, containers, spoons, and mixing devices intended for use or designed for use in compounding controlled substances.

(9)  Capsules, balloons, envelopes, and other containers intended for use or designed for use in packaging small quantities of controlled substances.

(10)  Containers and other objects intended for use or designed for use in storing or concealing controlled substances.

(11)  Hypodermic syringes, needles, and other objects intended for use or designed for use in parenterally injecting controlled substances into the human body.

(12)  Objects intended for use or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as the following:

(A)  Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls.

(B)  Water pipes.

(C)  Carburetion tubes and devices.

(D)  Smoking and carburetion masks.

(E)  Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette that has become too small or too short to be held in the hand.

(F)  Miniature cocaine spoons, and cocaine vials.

(G)  Chamber pipes.

(H)  Carburetor pipes.

(I)  Electric pipes.

(J)  Air-driven pipes.

(K)  Chillums.

(L)  Bongs.

(M)  Ice pipes or chillers.

(e)  In determining whether an object is drug paraphernalia, a court or other authority may consider, in addition to all other logically relevant factors, the following:

(1)  Statements by an owner or by anyone in control of the object concerning its use.

(2)  Prior convictions, if any, of an owner, or of anyone in control of the object, under any state or federal law relating to any controlled substance.

(3)  Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom he or she knows, or should reasonably know, intend to use the object to facilitate a violation of this section. The innocence of an owner, or of anyone in control of the object, as to a direct violation of this section shall not prevent a finding that the object is intended for use, or designed for use, as drug paraphernalia.

(4)  Instructions, oral or written, provided with the object concerning its use.

(5)  Descriptive materials, accompanying the object which explain or depict its use.

(6)  National and local advertising concerning its use.

(7)  The manner in which the object is displayed for sale.

(8)  Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products.

(9)  The existence and scope of legitimate uses for the object in the community.

(10)  Expert testimony concerning its use.

(f)  This section shall not apply to any of the following:

(1)  Any pharmacist or other authorized person who sells or furnishes drug paraphernalia described in paragraph (11) of subdivision (d) upon the prescription of a physician, dentist, podiatrist or veterinarian.

(2)  Any physician, dentist, podiatrist or veterinarian who furnishes or prescribes drug paraphernalia described in paragraph (11) of subdivision (d) to his or her patients.

(3)  Any manufacturer, wholesaler or retailer licensed by the California State Board of Pharmacy to sell or transfer drug paraphernalia described in paragraph (11) of subdivision (d).

(g)  Notwithstanding any other provision of law, including Section 11374, violation of this section shall not constitute a criminal offense, but operation of a business in violation of the provisions of this section shall be grounds for revocation or nonrenewal of any license, permit, or other entitlement previously issued by a city, county, or city and county for the privilege of engaging in such business and shall be grounds for denial of any future license, permit, or other entitlement authorizing the conduct of such business or any other business, if the business includes the sale of drug paraphernalia.

(Amended by Stats. 1984, Ch. 1635, Sec. 57.)



11364.7

(a) Except as authorized by law, any person who delivers, furnishes, or transfers, possesses with intent to deliver, furnish, or transfer, or manufactures with the intent to deliver, furnish, or transfer, drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance, except as provided in subdivision (b), in violation of this division, is guilty of a misdemeanor.

No public entity, its agents, or employees shall be subject to criminal prosecution for distribution of hypodermic needles or syringes to participants in clean needle and syringe exchange projects authorized by the public entity pursuant to Chapter 18 (commencing with Section 121349) of Part 4 of Division 105.

(b) Except as authorized by law, any person who manufactures with intent to deliver, furnish, or transfer drug paraphernalia knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body cocaine, cocaine base, heroin, phencyclidine, or methamphetamine in violation of this division shall be punished by imprisonment in a county jail for not more than one year, or in the state prison.

(c) Except as authorized by law, any person, 18 years of age or over, who violates subdivision (a) by delivering, furnishing, or transferring drug paraphernalia to a person under 18 years of age who is at least three years his or her junior, or who, upon the grounds of a public or private elementary, vocational, junior high, or high school, possesses a hypodermic needle, as defined in paragraph (7) of subdivision (a) of Section 11014.5, with the intent to deliver, furnish, or transfer the hypodermic needle, knowing, or under circumstances where one reasonably should know, that it will be used by a person under 18 years of age to inject into the human body a controlled substance, is guilty of a misdemeanor and shall be punished by imprisonment in a county jail for not more than one year, by a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine.

(d) The violation, or the causing or the permitting of a violation, of subdivision (a), (b), or (c) by a holder of a business or liquor license issued by a city, county, or city and county, or by the State of California, and in the course of the licensee’s business shall be grounds for the revocation of that license.

(e) All drug paraphernalia defined in Section 11014.5 is subject to forfeiture and may be seized by any peace officer pursuant to Section 11471.

(f) If any provision of this section or the application thereof to any person or circumstance is held invalid, it is the intent of the Legislature that the invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application and to this end the provisions of this section are severable.

(Amended by Stats. 2005, Ch. 692, Sec. 2. Effective January 1, 2006.)



11365

(a)  It is unlawful to visit or to be in any room or place where any controlled substances which are specified in subdivision (b), (c), or (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) or paragraph (2) of subdivision (d) of Section 11055, or which are narcotic drugs classified in Schedule III, IV, or V, are being unlawfully smoked or used with knowledge that such activity is occurring.

(b)  This section shall apply only where the defendant aids, assists, or abets the perpetration of the unlawful smoking or use of a controlled substance specified in subdivision (a). This subdivision is declaratory of existing law as expressed in People v. Cressey (1970) 2 Cal. 3d 836.

(Amended by Stats. 1991, Ch. 551, Sec. 1.)



11366

Every person who opens or maintains any place for the purpose of unlawfully selling, giving away, or using any controlled substance which is (1) specified in subdivision (b), (c), or (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (13), (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b), (c), paragraph (1) or (2) of subdivision (d), or paragraph (3) of subdivision (e) of Section 11055, or (2) which is a narcotic drug classified in Schedule III, IV, or V, shall be punished by imprisonment in the county jail for a period of not more than one year or the state prison.

(Amended by Stats. 1991, Ch. 492, Sec. 1.)



11366.5

(a)  Any person who has under his or her management or control any building, room, space, or enclosure, either as an owner, lessee, agent, employee, or mortgagee, who knowingly rents, leases, or makes available for use, with or without compensation, the building, room, space, or enclosure for the purpose of unlawfully manufacturing, storing, or distributing any controlled substance for sale or distribution shall be punished by imprisonment in the county jail for not more than one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code.

(b)  Any person who has under his or her management or control any building, room, space, or enclosure, either as an owner, lessee, agent, employee, or mortgagee, who knowingly allows the building, room, space, or enclosure to be fortified to suppress law enforcement entry in order to further the sale of any amount of cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054, cocaine as specified in paragraph (6) of subdivision (b) of Section 11055, heroin, phencyclidine, amphetamine, methamphetamine, or lysergic acid diethylamide and who obtains excessive profits from the use of the building, room, space, or enclosure shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(c)  Any person who violates subdivision (a) after previously being convicted of a violation of subdivision (a) shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(d)  For the purposes of this section, “excessive profits” means the receipt of consideration of a value substantially higher than fair market value.

(Amended by Stats. 2011, Ch. 15, Sec. 164. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11366.6

Any person who utilizes a building, room, space, or enclosure specifically designed to suppress law enforcement entry in order to sell, manufacture, or possess for sale any amount of cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054, cocaine as specified in paragraph (6) of subdivision (b) of Section 11055, heroin, phencyclidine, amphetamine, methamphetamine, or lysergic acid diethylamide shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, four, or five years.

(Amended by Stats. 2011, Ch. 15, Sec. 165. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11366.7

(a)  This section shall apply to the following:

(1)  Any chemical or drug.

(2)  Any laboratory apparatus or device.

(b)  Any retailer or wholesaler who sells any item in paragraph (1) or (2) of subdivision (a) with knowledge or the intent that it will be used to unlawfully manufacture, compound, convert, process, or prepare a controlled substance for unlawful sale or distribution, shall be punished by imprisonment in a county jail for not more than one year, or in the state prison, or by a fine not exceeding twenty-five thousand dollars ($25,000), or by both that imprisonment and fine. Any fine collected pursuant to this section shall be distributed as specified in Section 1463.10 of the Penal Code.

(Amended by Stats. 1994, Ch. 979, Sec. 1. Effective January 1, 1995.)



11366.8

(a)  Every person who possesses, uses, or controls a false compartment with the intent to store, conceal, smuggle, or transport a controlled substance within the false compartment shall be punished by imprisonment in a county jail for a term of imprisonment not to exceed one year or pursuant to subdivision (h) of Section 1170 of the Penal Code.

(b)  Every person who designs, constructs, builds, alters, or fabricates a false compartment for, or installs or attaches a false compartment to, a vehicle with the intent to store, conceal, smuggle, or transport a controlled substance shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years.

(c)  The term “vehicle” means any of the following vehicles without regard to whether the vehicles are private or commercial, including, but not limited to, cars, trucks, buses, aircraft, boats, ships, yachts, and vessels.

(d)  The term “false compartment” means any box, container, space, or enclosure that is intended for use or designed for use to conceal, hide, or otherwise prevent discovery of any controlled substance within or attached to a vehicle, including, but not limited to, any of the following:

(1)  False, altered, or modified fuel tanks.

(2)  Original factory equipment of a vehicle that is modified, altered, or changed.

(3)  Compartment, space, or box that is added to, or fabricated, made, or created from, existing compartments, spaces, or boxes within a vehicle.

(Amended by Stats. 2011, Ch. 15, Sec. 166. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11367

All duly authorized peace officers, while investigating violations of this division in performance of their official duties, and any person working under their immediate direction, supervision or instruction, are immune from prosecution under this division.

(Added by Stats. 1972, Ch. 1407.)



11367.5

(a) Any sheriff, chief of police, the Chief of the Division of Law Enforcement, or the Commissioner of the California Highway Patrol, or a designee thereof, may, in his or her discretion, provide controlled substances in his or her possession and control to any duly authorized peace officer or civilian drug detection canine trainer working under the direction of a law enforcement agency, provided the controlled substances are no longer needed as criminal evidence and provided the person receiving the controlled substances, if required by the federal Drug Enforcement Administration, possesses a current and valid federal Drug Enforcement Administration registration which specifically authorizes the recipient to possess controlled substances while providing substance abuse training to law enforcement or the community or while providing canine drug detection training.

(b) All duly authorized peace officers, while providing substance abuse training to law enforcement or the community or while providing canine drug detection training, in performance of their official duties, and any person working under their immediate direction, supervision, or instruction, are immune from prosecution under this division.

(c) (1) Any person receiving controlled substances pursuant to subdivision (a) shall maintain custody and control of the controlled substances and shall keep records regarding any loss of, or damage to, those controlled substances.

(2) All controlled substances shall be maintained in a secure location approved by the dispensing agency.

(3) Any loss shall be reported immediately to the dispensing agency.

(4) All controlled substances shall be returned to the dispensing agency upon the conclusion of the training or upon demand by the dispensing agency.

(Amended by Stats. 2012, Ch. 867, Sec. 9. Effective January 1, 2013.)



11368

Every person who forges or alters a prescription or who issues or utters an altered prescription, or who issues or utters a prescription bearing a forged or fictitious signature for any narcotic drug, or who obtains any narcotic drug by any forged, fictitious, or altered prescription, or who has in possession any narcotic drug secured by a forged, fictitious, or altered prescription, shall be punished by imprisonment in the county jail for not less than six months nor more than one year, or in the state prison.

(Amended by Stats. 1990, Ch. 43, Sec. 1.)



11369

When there is reason to believe that any person arrested for a violation of Section 11350, 11351, 11351.5, 11352, 11353, 11355, 11357, 11359, 11360, 11361, 11363, 11366, 11368 or 11550, may not be a citizen of the United States, the arresting agency shall notify the appropriate agency of the United States having charge of deportation matters.

(Amended by Stats. 1991, Ch. 573, Sec. 2.)



11370

(a)  Any person convicted of violating Section 11350, 11351, 11351.5, 11352, 11353, 11355, 11357, 11359, 11360, 11361, 11363, 11366, or 11368, or of committing any offense referred to in those sections, shall not, in any case, be granted probation by the trial court or have the execution of the sentence imposed upon him or her suspended by the court, if he or she has been previously convicted of any offense described in subdivision (c).

(b)  Any person who was 18 years of age or over at the time of the commission of the offense and is convicted for the first time of selling, furnishing, administering, or giving a controlled substance which is (1) specified in subdivision (b), (c), (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of Section 11055, or (2) which is a narcotic drug classified in Schedule III, IV, or V, to a minor or inducing a minor to use such a controlled substance in violation of law shall not, in any case, be granted probation by the trial court or have the execution of the sentence imposed upon him or her suspended by the court.

(c)  Any previous conviction of any of the following offenses, or of an offense under the laws of another state or of the United States which, if committed in this state, would have been punishable as such an offense, shall render a person ineligible for probation or suspension of sentence pursuant to subdivision (a) of this section:

(1)  Any felony offense described in this division involving a controlled substance specified in subdivision (b), (c), (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (13), (14), (15), or (20) of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of Section 11055.

(2)  Any felony offense described in this division involving a narcotic drug classified in Schedule III, IV, or V.

(d)  The existence of any previous conviction or fact which would make a person ineligible for suspension of sentence or probation under this section shall be alleged in the information or indictment, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by a plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(Amended by Stats. 1986, Ch. 1044, Sec. 13.5.)



11370.1

(a)  Notwithstanding Section 11350 or 11377 or any other provision of law, every person who unlawfully possesses any amount of a substance containing cocaine base, a substance containing cocaine, a substance containing heroin, a substance containing methamphetamine, a crystalline substance containing phencyclidine, a liquid substance containing phencyclidine, plant material containing phencyclidine, or a hand-rolled cigarette treated with phencyclidine while armed with a loaded, operable firearm is guilty of a felony punishable by imprisonment in the state prison for two, three, or four years.

As used in this subdivision, “armed with” means having available for immediate offensive or defensive use.

(b)  Any person who is convicted under this section shall be ineligible for diversion or deferred entry of judgment under Chapter 2.5 (commencing with Section 1000) of Title 6 of Part 2 of the Penal Code.

(Amended by Stats. 1996, Ch. 1132, Sec. 1. Effective January 1, 1997.)



11370.2

(a)  Any person convicted of a violation of, or of a conspiracy to violate, Section 11351, 11351.5, or 11352 shall receive, in addition to any other punishment authorized by law, including Section 667.5 of the Penal Code, a full, separate, and consecutive three-year term for each prior felony conviction of, or for each prior felony conviction of conspiracy to violate, Section 11351, 11351.5, 11352, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11380.5, or 11383, whether or not the prior conviction resulted in a term of imprisonment.

(b)  Any person convicted of a violation of, or of a conspiracy to violate, Section 11378.5, 11379.5, 11379.6, 11380.5, or 11383 shall receive, in addition to any other punishment authorized by law, including Section 667.5 of the Penal Code, a full, separate, and consecutive three-year term for each prior felony conviction of, or for each prior felony conviction of conspiracy to violate, Section 11351, 11351.5, 11352, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11380.5, or 11383, whether or not the prior conviction resulted in a term of imprisonment.

(c)  Any person convicted of a violation of, or of a conspiracy to violate, Section 11378 or 11379 with respect to any substance containing a controlled substance specified in paragraph (1) or (2) of subdivision (d) of Section 11055 shall receive, in addition to any other punishment authorized by law, including Section 667.5 of the Penal Code, a full, separate, and consecutive three-year term for each prior felony conviction of, or for each prior felony conviction of conspiracy to violate, Section 11351, 11351.5, 11352, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11380.5, or 11383, whether or not the prior conviction resulted in a term of imprisonment.

(d)  The enhancements provided for in this section shall be pleaded and proven as provided by law.

(e)  The conspiracy enhancements provided for in this section shall not be imposed unless the trier of fact finds that the defendant conspirator was substantially involved in the planning, direction, execution, or financing of the underlying offense.

(f)  Prior convictions from another jurisdiction qualify for use under this section pursuant to Section 668.

(Amended by Stats. 1998, Ch. 936, Sec. 1. Effective September 28, 1998.)



11370.4

(a)  Any person convicted of a violation of, or of a conspiracy to violate, Section 11351, 11351.5, or 11352 with respect to a substance containing heroin, cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054, or cocaine as specified in paragraph (6) of subdivision (b) of Section 11055 shall receive an additional term as follows:

(1)  Where the substance exceeds one kilogram by weight, the person shall receive an additional term of three years.

(2)  Where the substance exceeds four kilograms by weight, the person shall receive an additional term of five years.

(3)  Where the substance exceeds 10 kilograms by weight, the person shall receive an additional term of 10 years.

(4)  Where the substance exceeds 20 kilograms by weight, the person shall receive an additional term of 15 years.

(5)  Where the substance exceeds 40 kilograms by weight, the person shall receive an additional term of 20 years.

(6)  Where the substance exceeds 80 kilograms by weight, the person shall receive an additional term of 25 years.

The conspiracy enhancements provided for in this subdivision shall not be imposed unless the trier of fact finds that the defendant conspirator was substantially involved in the planning, direction, execution, or financing of the underlying offense.

(b)  Any person convicted of a violation of, or of conspiracy to violate, Section 11378, 11378.5, 11379, or 11379.5 with respect to a substance containing methamphetamine, amphetamine, phencyclidine (PCP) and its analogs shall receive an additional term as follows:

(1)  Where the substance exceeds one kilogram by weight, or 30 liters by liquid volume, the person shall receive an additional term of three years.

(2)  Where the substance exceeds four kilograms by weight, or 100 liters by liquid volume, the person shall receive an additional term of five years.

(3)  Where the substance exceeds 10 kilograms by weight, or 200 liters by liquid volume, the person shall receive an additional term of 10 years.

(4)  Where the substance exceeds 20 kilograms by weight, or 400 liters by liquid volume, the person shall receive an additional term of 15 years.

In computing the quantities involved in this subdivision, plant or vegetable material seized shall not be included.

The conspiracy enhancements provided for in this subdivision shall not be imposed unless the trier of fact finds that the defendant conspirator was substantially involved in the planning, direction, execution, or financing of the underlying offense.

(c)  The additional terms provided in this section shall not be imposed unless the allegation that the weight of the substance containing heroin, cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054, cocaine as specified in paragraph (6) of subdivision (b) of Section 11055, methamphetamine, amphetamine, or phencyclidine (PCP) and its analogs exceeds the amounts provided in this section is charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(d)  The additional terms provided in this section shall be in addition to any other punishment provided by law.

(e)  Notwithstanding any other provision of law, the court may strike the additional punishment for the enhancements provided in this section if it determines that there are circumstances in mitigation of the additional punishment and states on the record its reasons for striking the additional punishment.

(Amended by Stats. 1998, Ch. 425, Sec. 1. Effective January 1, 1999.)



11370.6

(a)  Every person who possesses any moneys or negotiable instruments in excess of one hundred thousand dollars ($100,000) which have been obtained as the result of the unlawful sale, possession for sale, transportation, manufacture, offer for sale, or offer to manufacture any controlled substance listed in Section 11054, 11055, 11056, 11057, or 11058, with knowledge that the moneys or negotiable instruments have been so obtained, and any person who possesses any moneys or negotiable instruments in excess of one hundred thousand dollars ($100,000) which are intended by that person for the unlawful purchase of any controlled substance listed in Section 11054, 11055, 11056, 11057, or 11058 and who commits an act in substantial furtherance of the unlawful purchase, shall be punished by imprisonment in a county jail for a term not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(b)  In consideration of the constitutional right to counsel afforded by the Sixth Amendment to the United States Constitution and Section 15 of Article 1 of the California Constitution, when a case charged under subdivision (a) involves an attorney who accepts a fee for representing a client in a criminal investigation or proceeding, the prosecution shall additionally be required to prove that the moneys or negotiable instruments were accepted by the attorney with the intent to participate in the unlawful conduct described in subdivision (a) or to disguise or aid in disguising the source of the funds or the nature of the criminal activity.

(c)  In determining the guilt or innocence of a person charged under subdivision (a), the trier of fact may consider the following in addition to any other relevant evidence:

(1)  The lack of gainful employment by the person charged.

(2)  The expert opinion of a qualified controlled substances expert as to the source of the assets.

(3)  The existence of documents or ledgers that indicate sales of controlled substances.

(Amended by Stats. 2011, Ch. 15, Sec. 167. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11370.9

(a)  It is unlawful for any person knowingly to receive or acquire proceeds, or engage in a transaction involving proceeds, known to be derived from any violation of this division or Division 10.1 with the intent to conceal or disguise or aid in concealing or disguising the nature, location, ownership, control, or source of the proceeds or to avoid a transaction reporting requirement under state or federal law.

(b)  It is unlawful for any person knowingly to give, sell, transfer, trade, invest, conceal, transport, or maintain an interest in, or otherwise make available, anything of value which that person knows is intended to be used for the purpose of committing, or furthering the commission of, any violation of this division or Division 10.1 with the intent to conceal or disguise or aid in concealing or disguising the nature, location, ownership, control, or source of the proceeds or to avoid a transaction reporting requirement under state or federal law.

(c)  It is unlawful for any person knowingly to direct, plan, organize, initiate, finance, manage, supervise, or facilitate the transportation or transfer of proceeds known to be derived from any violation of this division or Division 10.1 with the intent to conceal or disguise or aid in concealing or disguising the nature, location, ownership, control, or source of the proceeds or to avoid a transaction reporting requirement under state or federal law.

(d)  It is unlawful for any person knowingly to conduct a transaction involving proceeds derived from a violation of this division or Division 10.1 when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership, or control of the proceeds known to be derived from a violation of this division or Division 10.1 with the intent to conceal or disguise or aid in concealing or disguising the nature, location, ownership, control, or source of the proceeds or to avoid a transaction reporting requirement under state or federal law.

(e)  A violation of this section shall be punished by imprisonment in a county jail for not more than one year or in the state prison for a period of two, three, or four years, by a fine of not more than two hundred fifty thousand dollars ($250,000) or twice the value of the proceeds or property involved in the violation, whichever is greater, or by both that imprisonment and fine. Notwithstanding any other provision of law, each violation of this section shall constitute a separate, punishable offense without limitation.

(f)  This section shall apply only to a transaction, or series of related transactions within a 30-day period, involving over twenty-five thousand dollars ($25,000) or to proceeds of a value exceeding twenty-five thousand dollars ($25,000).

(g)  In consideration of the constitutional right to counsel afforded by the Sixth Amendment to the United States Constitution and Section 15 of Article 1 of the California Constitution, this section is not intended to apply to the receipt of, or a related transaction involving, a fee by an attorney for the purpose of providing advice or representing a person in a criminal investigation or prosecution.

(h)  For the purposes of this section, the following terms have the following meanings:

(1)  “Proceeds” means property acquired or derived directly or indirectly from, produced through, or realized through any violation of this division or Division 10.1.

(2)  “Transaction” includes a purchase, sale, trade, loan, pledge, investment, gift, transfer, transmission, delivery, deposit, withdrawal, payment, electronic, magnetic, or manual transfer between accounts, exchange of currency, extension of credit, purchase or sale of any monetary instrument, or any other acquisition or disposition of property by whatever means effected.

(3)  “Represented by a law enforcement officer” means any representation of fact made by a peace officer as defined in Section 7 of the Penal Code, or a federal officer described in subsection (e) of Sections 1956 and 1957 of Title 18 of the United States Code, or by another person at the direction of, or with the approval of, that peace officer or federal officer.

(Amended by Stats. 1993, Ch. 589, Sec. 89. Effective January 1, 1994.)



11371

Any person who shall knowingly violate any of the provisions of Section 11153, 11154, 11155, or 11156 with respect to (1) a controlled substance specified in subdivision (b), (c), or (d) of Section 11055, or (2) a controlled substance specified in paragraph (1) of subdivision (b) of Section 11056, or (3) a controlled substance which is a narcotic drug classified in Schedule III, IV, or V, or who in any voluntary manner solicits, induces, encourages or intimidates any minor with the intent that such minor shall commit any such offense, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by a fine not exceeding twenty thousand dollars ($20,000), or by both such fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 168. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11371.1

Any person who shall knowingly violate any of the provisions of Section 11173 or 11174 with respect to (1) a controlled substance specified in subdivision (b), (c), or (d) of Section 11055, or (2) a controlled substance specified in paragraph (1) of subdivision (b) of Section 11056, or (3) a controlled substance which is a narcotic drug classified in Schedule III, IV, or V, or who in any voluntary manner solicits, induces, encourages or intimidates any minor with the intent that such minor shall commit any such offense, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year.

(Amended by Stats. 2011, Ch. 15, Sec. 169. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11372

(a)  In addition to the term of imprisonment provided by law for persons convicted of violating Section 11350, 11351, 11351.5, 11352, 11353, 11355, 11359, 11360, or 11361, the trial court may impose a fine not exceeding twenty thousand dollars ($20,000) for each offense. In no event shall a fine be levied in lieu of or in substitution for the term of imprisonment provided by law for any of these offenses.

(b)  Any person receiving an additional term pursuant to paragraph (1) of subdivision (a) of Section 11370.4, may, in addition, be fined by an amount not exceeding one million dollars ($1,000,000) for each offense.

(c)  Any person receiving an additional term pursuant to paragraph (2) of subdivision (a) of Section 11370.4, may, in addition, be fined by an amount not to exceed four million dollars ($4,000,000) for each offense.

(d)  Any person receiving an additional term pursuant to paragraph (3) of subdivision (a) of Section 11370.4, may, in addition, be fined by an amount not to exceed eight million dollars ($8,000,000) for each offense.

(e)  The court shall make a finding, prior to the imposition of the fines authorized by subdivisions (b) to (e), inclusive, that there is a reasonable expectation that the fine, or a substantial portion thereof, could be collected within a reasonable period of time, taking into consideration the defendant’s income, earning capacity, and financial resources.

(Amended by Stats. 2002, Ch. 787, Sec. 2. Effective January 1, 2003.)



11372.5

(a) Every person who is convicted of a violation of Section 11350, 11351, 11351.5, 11352, 11355, 11358, 11359, 11361, 11363, 11364, 11368, 11375, 11377, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11380.5, 11382, 11383, 11390, 11391, or 11550 or subdivision (a) or (c) of Section 11357, or subdivision (a) of Section 11360 of this code, or Section 4230 of the Business and Professions Code shall pay a criminal laboratory analysis fee in the amount of fifty dollars ($50) for each separate offense. The court shall increase the total fine necessary to include this increment.

With respect to those offenses specified in this subdivision for which a fine is not authorized by other provisions of law, the court shall, upon conviction, impose a fine in an amount not to exceed fifty dollars ($50), which shall constitute the increment prescribed by this section and which shall be in addition to any other penalty prescribed by law.

(b) The county treasurer shall maintain a criminalistics laboratories fund. The sum of fifty dollars ($50) shall be deposited into the fund for every conviction under Section 11350, 11351, 11351.5, 11352, 11355, 11358, 11359, 11361, 11363, 11364, 11368, 11375, 11377, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11380.5, 11382, 11383, 11390, 11391, or 11550, subdivision (a) or (c) of Section 11357, or subdivision (a) of Section 11360 of this code, or Section 4230 of the Business and Professions Code, in addition to fines, forfeitures, and other moneys which are transmitted by the courts to the county treasurer pursuant to Section 11502. The deposits shall be made prior to any transfer pursuant to Section 11502. The county may retain an amount of this money equal to its administrative cost incurred pursuant to this section. Moneys in the criminalistics laboratories fund shall, except as otherwise provided in this section, be used exclusively to fund (1) costs incurred by criminalistics laboratories providing microscopic and chemical analyses for controlled substances, in connection with criminal investigations conducted within both the incorporated or unincorporated portions of the county, (2) the purchase and maintenance of equipment for use by these laboratories in performing the analyses, and (3) for continuing education, training, and scientific development of forensic scientists regularly employed by these laboratories. Moneys in the criminalistics laboratory fund shall be in addition to any allocations pursuant to existing law. As used in this section, “criminalistics laboratory” means a laboratory operated by, or under contract with, a city, county, or other public agency, including a criminalistics laboratory of the Department of Justice, (1) which has not less than one regularly employed forensic scientist engaged in the analysis of solid-dose controlled substances, and (2) which is registered as an analytical laboratory with the Drug Enforcement Administration of the United States Department of Justice for the possession of all scheduled controlled substances. In counties served by criminalistics laboratories of the Department of Justice, amounts deposited in the criminalistics laboratories fund, after deduction of appropriate and reasonable county overhead charges not to exceed 5 percent attributable to the collection thereof, shall be paid by the county treasurer once a month to the Controller for deposit into the state General Fund, and shall be excepted from the expenditure requirements otherwise prescribed by this subdivision.

(c) The county treasurer shall, at the conclusion of each fiscal year, determine the amount of any funds remaining in the special fund established pursuant to this section after expenditures for that fiscal year have been made for the purposes herein specified. The board of supervisors may, by resolution, assign the treasurer’s duty to determine the amount of remaining funds to the auditor or another county officer. The county treasurer shall annually distribute those surplus funds in accordance with the allocation scheme for distribution of fines and forfeitures set forth in Section 11502.

(Amended by Stats. 2005, Ch. 158, Sec. 23. Effective January 1, 2006.)



11372.7

(a)  Except as otherwise provided in subdivision (b) or (e), each person who is convicted of a violation of this chapter shall pay a drug program fee in an amount not to exceed one hundred fifty dollars ($150) for each separate offense. The court shall increase the total fine, if necessary, to include this increment, which shall be in addition to any other penalty prescribed by law.

(b)  The court shall determine whether or not the person who is convicted of a violation of this chapter has the ability to pay a drug program fee. If the court determines that the person has the ability to pay, the court may set the amount to be paid and order the person to pay that sum to the county in a manner that the court believes is reasonable and compatible with the person’s financial ability. In its determination of whether a person has the ability to pay, the court shall take into account the amount of any fine imposed upon that person and any amount that person has been ordered to pay in restitution. If the court determines that the person does not have the ability to pay a drug program fee, the person shall not be required to pay a drug program fee.

(c)  The county treasurer shall maintain a drug program fund. For every drug program fee assessed and collected pursuant to subdivisions (a) and (b), an amount equal to this assessment shall be deposited into the fund for every conviction pursuant to this chapter, in addition to fines, forfeitures, and other moneys which are transmitted by the courts to the county treasurer pursuant to Sections 11372.5 and 11502. These deposits shall be made prior to any transfer pursuant to Section 11502. Amounts deposited in the drug program fund shall be allocated by the administrator of the county’s drug program to drug abuse programs in the schools and the community, subject to the approval of the board of supervisors, as follows:

(1)  The moneys in the fund shall be allocated through the planning process established pursuant to Sections 11983, 11983.1, 11983.2, and 11983.3.

(2)  A minimum of 33 percent of the fund shall be allocated to primary prevention programs in the schools and the community. Primary prevention programs developed and implemented under this article shall emphasize cooperation in planning and program implementation among schools and community drug abuse agencies, and shall demonstrate coordination through an interagency agreement among county offices of education, school districts, and the county drug program administrator. These primary prevention programs may include:

(A)  School- and classroom-oriented programs, including, but not limited to, programs designed to encourage sound decisionmaking, an awareness of values, an awareness of drugs and their effects, enhanced self-esteem, social and practical skills that will assist students toward maturity, enhanced or improved school climate and relationships among all school personnel and students, and furtherance of cooperative efforts of school- and community-based personnel.

(B)  School- or community-based nonclassroom alternative programs, or both, including, but not limited to, positive peer group programs, programs involving youth and adults in constructive activities designed as alternatives to drug use, and programs for special target groups, such as women, ethnic minorities, and other high-risk, high-need populations.

(C)  Family-oriented programs, including, but not limited to, programs aimed at improving family relationships and involving parents constructively in the education and nurturing of their children, as well as in specific activities aimed at preventing drug abuse.

(d)  Moneys deposited into a county drug program fund pursuant to this section shall supplement, and shall not supplant, any local funds made available to support the county’s drug abuse prevention and treatment efforts.

(e)  This section shall not apply to any person convicted of a violation of subdivision (b) of Section 11357 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 545, Sec. 1.5. Effective January 1, 2003.)



11373

(a)  Whenever any person who is otherwise eligible for probation is granted probation by the trial court after conviction for a violation of any controlled substance offense under this division, the trial court shall, as a condition of probation, order that person to secure education or treatment from a local community agency designated by the court, if the service is available and the person is likely to benefit from the service.

If the defendant is a minor, the trial court shall also order his or her parents or guardian to participate in the education or treatment to the extent the court determines that participation will aid the education or treatment of the minor.

If a minor is found by a juvenile court to have been in possession of any controlled substance, in addition to any other order it may make, the juvenile court shall order the minor to receive education or treatment from a local community agency designated by the court, if the service is available and the person is likely to benefit from the service, and it shall also order his or her parents or guardian to participate in the education or treatment to the extent the court determines that participation will aid the education or treatment of the minor.

(b)  The willful failure to complete a court ordered education or treatment program shall be a circumstance in aggravation for purposes of sentencing for any subsequent prosecution for a violation of Section 11353, 11354, or 11380. The failure to complete an education or treatment program because of the person’s inability to pay the costs of the program or because of the unavailability to the defendant of appropriate programs is not a willful failure to complete the program.

(Amended by Stats. 1992, Ch. 185, Sec. 1. Effective January 1, 1993.)



11374

Every person who violates or fails to comply with any provision of this division, except one for which a penalty is otherwise in this division specifically provided, is guilty of a misdemeanor punishable by a fine in a sum not less than thirty dollars ($30) nor more than five hundred dollars ($500), or by imprisonment for not less than 15 nor more than 180 days, or by both.

(Added by Stats. 1972, Ch. 1407.)



11374.5

(a)  Any manufacturer of a controlled substance who disposes of any hazardous substance that is a controlled substance or a chemical used in, or is a byproduct of, the manufacture of a controlled substance in violation of any law regulating the disposal of hazardous substances or hazardous waste is guilty of a public offense punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years or in the county jail not exceeding one year.

(b)  (1)  In addition to any other penalty or liability imposed by law, a person who is convicted of violating subdivision (a), or any person who is convicted of the manufacture, sale, possession for sale, possession, transportation, or disposal of any hazardous substance that is a controlled substance or a chemical used in, or is a byproduct of, the manufacture of a controlled substance in violation of any law, shall pay a penalty equal to the amount of the actual cost incurred by the state or local agency to remove and dispose of the hazardous substance that is a controlled substance or a chemical used in, or is a byproduct of, the manufacture of a controlled substance and to take removal action with respect to any release of the hazardous substance or any items or materials contaminated by that release, if the state or local agency requests the prosecuting authority to seek recovery of that cost. The court shall transmit all penalties collected pursuant to this subdivision to the county treasurer of the county in which the court is located for deposit in a special account in the county treasury. The county treasurer shall pay that money at least once a month to the agency that requested recovery of the cost for the removal action. The county may retain up to 5 percent of any assessed penalty for appropriate and reasonable administrative costs attributable to the collection and disbursement of the penalty.

(2)  If the Department of Toxic Substances Control has requested recovery of the cost of removing the hazardous substance that is a controlled substance or a chemical used in, or is a byproduct of, the manufacture of a controlled substance or taking removal action with respect to any release of the hazardous substance, the county treasurer shall transfer funds in the amount of the penalty collected to the Treasurer, who shall deposit the money in the Illegal Drug Lab Cleanup Account, which is hereby created in the General Fund in the State Treasury. The Department of Toxic Substances Control may expend the money in the Illegal Drug Lab Cleanup Account, upon appropriation by the Legislature, to cover the cost of taking removal actions pursuant to Section 25354.5.

(3)  If a local agency and the Department of Toxic Substances Control have both requested recovery of removal costs with respect to a hazardous substance that is a controlled substance or a chemical used in, or is a byproduct of, the manufacture of a controlled substance, the county treasurer shall apportion any penalty collected among the agencies involved in proportion to the costs incurred.

(c)  As used in this section the following terms have the following meaning:

(1)  “Dispose” means to abandon, deposit, intern, or otherwise discard as a final action after use has been achieved or a use is no longer intended.

(2)  “Hazardous substance” has the same meaning as defined in Section 25316.

(3)  “Hazardous waste” has the same meaning as defined in Section 25117.

(4)  For purposes of this section, “remove” or “removal” has the same meaning as set forth in Section 25323.

(Amended by Stats. 2011, Ch. 15, Sec. 170. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11375

(a)  As to the substances specified in subdivision (c), this section, and not Sections 11377, 11378, 11379, and 11380, shall apply.

(b)  (1)  Every person who possesses for sale, or who sells, any substance specified in subdivision (c) shall be punished by imprisonment in the county jail for a period of not more than one year or state prison.

(2)  Every person who possesses any controlled substance specified in subdivision (c), unless upon the prescription of a physician, dentist, podiatrist, or veterinarian, licensed to practice in this state, shall be guilty of an infraction or a misdemeanor.

(c)  This section shall apply to any material, compound, mixture, or preparation containing any of the following substances:

(1)  Chlordiazepoxide.

(2)  Clonazepam.

(3)  Clorazepate.

(4)  Diazepam.

(5)  Flurazepam.

(6)  Lorazepam.

(7)  Mebutamate.

(8)  Oxazepam.

(9)  Prazepam.

(10)  Temazepam.

(11)  Halazepam.

(12)  Alprazolam.

(13)  Propoxyphene.

(14)  Diethylpropion.

(15)  Phentermine.

(16)  Pemoline.

(17)  Fenfluramine.

(18)  Triazolam.

(Amended (as amended by Stats. 1992, Ch. 616) by Stats. 2001, Ch. 838, Sec. 2. Effective January 1, 2002. Superseded on operative date of amendment by Stats. 1996, Ch. 109, as further amended by Sec. 1 of Stats. 2001, Ch. 838.)



11375-1

(a)  As to the substances specified in subdivision (c), this section, and not Sections 11377, 11378, 11379, and 11380, shall apply.

(b)  (1)  Every person who possesses for sale, or who sells, any substance specified in subdivision (c) shall be punished by imprisonment in the county jail for a period of not more than one year or state prison.

(2)  Every person who possesses any controlled substance specified in subdivision (c), unless upon the prescription of a physician, dentist, podiatrist, or veterinarian, licensed to practice in this state, shall be guilty of an infraction or a misdemeanor.

(c)  This section shall apply to any material, compound, mixture, or preparation containing any of the following substances:

(1)  Chlordiazepoxide.

(2)  Clonazepam.

(3)  Clorazepate.

(4)  Diazepam.

(5)  Flurazepam.

(6)  Lorazepam.

(7)  Mebutamate.

(8)  Oxazepam.

(9)  Prazepam.

(10)  Temazepam.

(11)  Halazepam.

(12)  Alprazolam.

(13)  Propoxyphene.

(14)  Diethylpropion.

(15)  Phentermine.

(16)  Pemoline.

(17)  Triazolam.

(Amended (as amended by Stats. 1996, Ch. 109) by Stats. 2001, Ch. 838, Sec. 1. Effective January 1, 2002. Amendments conditionally operative as provided in Stats. 1996, Ch. 109, Sec. 3.)



11375.5

(a) Every person who sells, dispenses, distributes, furnishes, administers, or gives, or offers to sell, dispense, distribute, furnish, administer, or give, any synthetic stimulant compound specified in subdivision (b), or any synthetic stimulant derivative, to any person, or who possesses that compound or derivative for sale, is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) Unless specifically excepted, or contained within a pharmaceutical product approved by the United States Food and Drug Administration, or unless listed in another schedule, subdivision (a) applies to any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, esters, or ethers, and salts of isomers, esters, or ethers whenever the existence of such salts, isomers, esters, or ethers, and salts of isomers, esters, or ethers is possible within any of the following specific chemical designations:

(1) Naphthylpyrovalerone whether or not further substituted in the naphthyl ring to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl, or halide substituents, whether or not further substituted in the naphthyl ring by one or more other univalent substituents, or whether or not further substituted in the carbon chain at the 3-, 4-, or 5-position with an alkyl substituent.

(2) 2-amino-1-phenyl-1-propanone (cathinone) or variation in any of the following ways:

(A) By substitution in the phenyl ring to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl, or halide substituents, whether or not further substituted in the phenyl ring by one or more other univalent substituents.

(B) By substitution at the 3-position with an alkyl substituent.

(C) By substitution at the nitrogen atom with alkyl, dialkyl, or benzyl groups, or by inclusion of the nitrogen atom in a cyclic structure.

(c) This section shall not prohibit prosecution under any other provision of law.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 372, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 4 of Stats. 2014, Ch. 372.)



11375.5-1

(a) Every person who sells, dispenses, distributes, furnishes, administers, or gives, or offers to sell, dispense, distribute, furnish, administer, or give, any synthetic stimulant compound specified in subdivision (c), or any synthetic stimulant derivative, to any person, or who possesses that compound or derivative for sale, is guilty of a misdemeanor, punishable by imprisonment in a county jail not to exceed six months, or by a fine not to exceed one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) Every person who uses or possesses any synthetic stimulant compound specified in subdivision (c), or any synthetic stimulant derivative, is guilty of an infraction, punishable by a fine not to exceed two hundred fifty dollars ($250).

(c) Unless specifically excepted, or contained within a pharmaceutical product approved by the United States Food and Drug Administration, or unless listed in another schedule, subdivisions (a) and (b) apply to any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, esters, or ethers, and salts of isomers, esters, or ethers whenever the existence of such salts, isomers, esters, or ethers, and salts of isomers, esters, or ethers is possible within any of the following specific chemical designations:

(1) Naphthylpyrovalerone whether or not further substituted in the naphthyl ring to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl, or halide substituents, whether or not further substituted in the naphthyl ring by one or more other univalent substituents, or whether or not further substituted in the carbon chain at the 3-, 4-, or 5-position with an alkyl substituent.

(2) 2-amino-1-phenyl-1-propanone (cathinone) or variation in any of the following ways:

(A) By substitution in the phenyl ring to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl, or halide substituents, whether or not further substituted in the phenyl ring by one or more other univalent substituents.

(B) By substitution at the 3-position with an alkyl substituent.

(C) By substitution at the nitrogen atom with alkyl, dialkyl, or benzyl groups, or by inclusion of the nitrogen atom in a cyclic structure.

(d) This section shall not prohibit prosecution under any other provision of law.

(e) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 3) and added by Stats. 2014, Ch. 372, Sec. 4. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



11376

Upon the diversion or conviction of a person for any offense involving substance abuse, the court may require, in addition to any or all other terms of diversion or imprisonment, fine, or other reasonable conditions of sentencing or probation imposed by the court, that the defendant participate in and complete counseling or education programs, or both, including, but not limited to, parent education or parenting programs operated by community colleges, school districts, other public agencies, or private agencies.

(Added by Stats. 1996, Ch. 210, Sec. 1. Effective January 1, 1997.)



11376.5

(a) Notwithstanding any other law, it shall not be a crime for a person to be under the influence of, or to possess for personal use, a controlled substance, controlled substance analog, or drug paraphernalia, if that person, in good faith, seeks medical assistance for another person experiencing a drug-related overdose that is related to the possession of a controlled substance, controlled substance analog, or drug paraphernalia of the person seeking medical assistance, and that person does not obstruct medical or law enforcement personnel. No other immunities or protections from arrest or prosecution for violations of the law are intended or may be inferred.

(b) Notwithstanding any other law, it shall not be a crime for a person who experiences a drug-related overdose and who is in need of medical assistance to be under the influence of, or to possess for personal use, a controlled substance, controlled substance analog, or drug paraphernalia, if the person or one or more other persons at the scene of the overdose, in good faith, seek medical assistance for the person experiencing the overdose. No other immunities or protections from arrest or prosecution for violations of the law are intended or may be inferred.

(c) This section shall not affect laws prohibiting the selling, providing, giving, or exchanging of drugs, or laws prohibiting the forcible administration of drugs against a person’s will.

(d) Nothing in this section shall affect liability for any offense that involves activities made dangerous by the consumption of a controlled substance or controlled substance analog, including, but not limited to, violations of Section 23103 of the Vehicle Code as specified in Section 23103.5 of the Vehicle Code, or violations of Section 23152 or 23153 of the Vehicle Code.

(e) For the purposes of this section, “drug-related overdose” means an acute medical condition that is the result of the ingestion or use by an individual of one or more controlled substances or one or more controlled substances in combination with alcohol, in quantities that are excessive for that individual that may result in death, disability, or serious injury. An individual’s condition shall be deemed to be a “drug-related overdose” if a reasonable person of ordinary knowledge would believe the condition to be a drug-related overdose that may result in death, disability, or serious injury.

(Added by Stats. 2012, Ch. 338, Sec. 2. Effective January 1, 2013.)






ARTICLE 5 - Offenses Involving Controlled Substances Formerly Classified as Restricted Dangerous Drugs

11377

(a) Except as authorized by law and as otherwise provided in subdivision (b) or Section 11375, or in Article 7 (commencing with Section 4211) of Chapter 9 of Division 2 of the Business and Professions Code, every person who possesses any controlled substance which is (1) classified in Schedule III, IV, or V, and which is not a narcotic drug, (2) specified in subdivision (d) of Section 11054, except paragraphs (13), (14), (15), and (20) of subdivision (d), (3) specified in paragraph (11) of subdivision (c) of Section 11056, (4) specified in paragraph (2) or (3) of subdivision (f) of Section 11054, or (5) specified in subdivision (d), (e), or (f) of Section 11055, unless upon the prescription of a physician, dentist, podiatrist, or veterinarian, licensed to practice in this state, shall be punished by imprisonment in a county jail for a period of not more than one year or pursuant to subdivision (h) of Section 1170 of the Penal Code.

(b) (1) Any person who violates subdivision (a) by unlawfully possessing a controlled substance specified in subdivision (f) of Section 11056, and who has not previously been convicted of a violation involving a controlled substance specified in subdivision (f) of Section 11056, is guilty of a misdemeanor.

(2) Any person who violates subdivision (a) by unlawfully possessing a controlled substance specified in subdivision (g) of Section 11056 is guilty of a misdemeanor.

(3) Any person who violates subdivision (a) by unlawfully possessing a controlled substance specified in paragraph (7) or (8) of subdivision (d) of Section 11055 is guilty of a misdemeanor.

(4) Any person who violates subdivision (a) by unlawfully possessing a controlled substance specified in paragraph (8) of subdivision (f) of Section 11057 is guilty of a misdemeanor.

(c) In addition to any fine assessed under subdivision (b), the judge may assess a fine not to exceed seventy dollars ($70) against any person who violates subdivision (a), with the proceeds of this fine to be used in accordance with Section 1463.23 of the Penal Code. The court shall, however, take into consideration the defendant’s ability to pay, and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this subdivision.

(d) It is not unlawful for a person other than the prescription holder to possess a controlled substance described in subdivision (a) if both of the following apply:

(1) The possession of the controlled substance is at the direction or with the express authorization of the prescription holder.

(2) The sole intent of the possessor is to deliver the prescription to the prescription holder for its prescribed use or to discard the substance in a lawful manner.

(e) This section does not permit the use of a controlled substance by a person other than the prescription holder or permit the distribution or sale of a controlled substance that is otherwise inconsistent with the prescription.

(Amended (as previously amended by Stats. 2011, Ch. 15) by Stats. 2014, Ch. 540, Sec. 2. Effective January 1, 2015. See different provisions in the version as amended November 4, 2014, by Proposition 47. With respect to subds. (a) and (b) of this version, see the Proposition 47 text for its changes in subd. (a) and omission of subd. (b). Note: The changes made by this amendment (adding subds. (d) and (e)) are not incorporated in the version from Proposition 47.)



11377-1

(a) Except as authorized by law and as otherwise provided in subdivision (b) or Section 11375, or in Article 7 (commencing with Section 4211) of Chapter 9 of Division 2 of the Business and Professions Code, every person who possesses any controlled substance which is (1) classified in Schedule III, IV, or V, and which is not a narcotic drug, (2) specified in subdivision (d) of Section 11054, except paragraphs (13), (14), (15), and (20) of subdivision (d), (3) specified in paragraph (11) of subdivision (c) of Section 11056, (4) specified in paragraph (2) or (3) of subdivision (f) of Section 11054, or (5) specified in subdivision (d), (e), or (f) of Section 11055, unless upon the prescription of a physician, dentist, podiatrist, or veterinarian, licensed to practice in this state, shall be punished by imprisonment in a county jail for a period of not more than one year, except that such person may instead be punished pursuant to subdivision (h) of Section 1170 of the Penal Code if that person has one or more prior convictions for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 of the Penal Code or for an offense requiring registration pursuant to subdivision (c) of Section 290 of the Penal Code.

(b) The judge may assess a fine not to exceed seventy dollars ($70) against any person who violates subdivision (a), with the proceeds of this fine to be used in accordance with Section 1463.23 of the Penal Code. The court shall, however, take into consideration the defendant’s ability to pay, and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this subdivision.

(Amended (as previously amended by Stats. 2011, Ch. 15) November 4, 2014, by initiative Proposition 47, Sec. 13. See additional provisions, in subds. (d) and (e), in the version as amended by Stats. 2014, Ch. 540. Note: The changes made by this amendment (affecting subd. (a) and former subd. (b)) are not incorporated in the version from Stats. 2014, Ch. 540.)



11378

Except as otherwise provided in Article 7 (commencing with Section 4110) of Chapter 9 of Division 2 of the Business and Professions Code, a person who possesses for sale a controlled substance that meets any of the following criteria shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code:

(1) The substance is classified in Schedule III, IV, or V and is not a narcotic drug, except the substance specified in subdivision (g) of Section 11056.

(2) The substance is specified in subdivision (d) of Section 11054, except paragraphs (13), (14), (15), (20), (21), (22), and (23) of subdivision (d).

(3) The substance is specified in paragraph (11) of subdivision (c) of Section 11056.

(4) The substance is specified in paragraph (2) or (3) of subdivision (f) of Section 11054.

(5) The substance is specified in subdivision (d), (e), or (f), except paragraph (3) of subdivision (e) and subparagraphs (A) and (B) of paragraph (2) of subdivision (f), of Section 11055.

(Amended by Stats. 2013, Ch. 76, Sec. 110. Effective January 1, 2014.)



11378.5

Except as otherwise provided in Article 7 (commencing with Section 4211) of Chapter 9 of Division 2 of the Business and Professions Code, every person who possesses for sale phencyclidine or any analog or any precursor of phencyclidine which is specified in paragraph (21), (22), or (23) of subdivision (d) of Section 11054 or in paragraph (3) of subdivision (e) or in subdivision (f), except subparagraph (A) of paragraph (1) of subdivision (f), of Section 11055, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of three, four, or five years.

(Amended by Stats. 2011, Ch. 15, Sec. 173. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11379

(a) Except as otherwise provided in subdivision (b) and in Article 7 (commencing with Section 4211) of Chapter 9 of Division 2 of the Business and Professions Code, every person who transports, imports into this state, sells, furnishes, administers, or gives away, or offers to transport, import into this state, sell, furnish, administer, or give away, or attempts to import into this state or transport any controlled substance which is (1) classified in Schedule III, IV, or V and which is not a narcotic drug, except subdivision (g) of Section 11056, (2) specified in subdivision (d) of Section 11054, except paragraphs (13), (14), (15), (20), (21), (22), and (23) of subdivision (d), (3) specified in paragraph (11) of subdivision (c) of Section 11056, (4) specified in paragraph (2) or (3) of subdivision (f) of Section 11054, or (5) specified in subdivision (d) or (e), except paragraph (3) of subdivision (e), or specified in subparagraph (A) of paragraph (1) of subdivision (f), of Section 11055, unless upon the prescription of a physician, dentist, podiatrist, or veterinarian, licensed to practice in this state, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of two, three, or four years.

(b) Notwithstanding the penalty provisions of subdivision (a), any person who transports any controlled substances specified in subdivision (a) within this state from one county to another noncontiguous county shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, six, or nine years.

(c) For purposes of this section, “transports” means to transport for sale.

(d) Nothing in this section is intended to preclude or limit prosecution under an aiding and abetting theory, accessory theory, or a conspiracy theory.

(Amended by Stats. 2014, Ch. 54, Sec. 8. Effective January 1, 2015.)



11379.2

Except as otherwise provided in Article 7 (commencing with Section 4211) of Chapter 9 of Division 2 of the Business and Professions Code, every person who possesses for sale or sells any controlled substance specified in subdivision (g) of Section 11056 shall be punished by imprisonment in the county jail for a period of not more than one year or in the state prison.

(Added by Stats. 1991, Ch. 294, Sec. 5.)



11379.5

(a)  Except as otherwise provided in subdivision (b) and in Article 7 (commencing with Section 4211) of Chapter 9 of Division 2 of the Business and Professions Code, every person who transports, imports into this state, sells, furnishes, administers, or gives away, or offers to transport, import into this state, sell, furnish, administer, or give away, or attempts to import into this state or transport phencyclidine or any of its analogs which is specified in paragraph (21), (22), or (23) of subdivision (d) of Section 11054 or in paragraph (3) of subdivision (e) of Section 11055, or its precursors as specified in subparagraph (A) or (B) of paragraph (2) of subdivision (f) of Section 11055, unless upon the prescription of a physician, dentist, podiatrist, or veterinarian licensed to practice in this state, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of three, four, or five years.

(b)  Notwithstanding the penalty provisions of subdivision (a), any person who transports for sale any controlled substances specified in subdivision (a) within this state from one county to another noncontiguous county shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, six, or nine years.

(Amended by Stats. 2011, Ch. 15, Sec. 175. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11379.6

(a)  Except as otherwise provided by law, every person who manufactures, compounds, converts, produces, derives, processes, or prepares, either directly or indirectly by chemical extraction or independently by means of chemical synthesis, any controlled substance specified in Section 11054, 11055, 11056, 11057, or 11058 shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, five, or seven years and by a fine not exceeding fifty thousand dollars ($50,000).

(b)  Except when an enhancement pursuant to Section 11379.7 is pled and proved, the fact that a person under 16 years of age resided in a structure in which a violation of this section involving methamphetamine occurred shall be considered a factor in aggravation by the sentencing court.

(c)  Except as otherwise provided by law, every person who offers to perform an act which is punishable under subdivision (a) shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, four, or five years.

(d)  All fines collected pursuant to subdivision (a) shall be transferred to the State Treasury for deposit in the Clandestine Drug Lab Clean-up Account, as established by Section 5 of Chapter 1295 of the Statutes of 1987. The transmission to the State Treasury shall be carried out in the same manner as fines collected for the state by the county.

(Amended by Stats. 2011, Ch. 15, Sec. 176. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11379.7

(a)  Except as provided in subdivision (b), any person convicted of a violation of subdivision (a) of Section 11379.6 or Section 11383, or of an attempt to violate subdivision (a) of Section 11379.6 or Section 11383, as those sections relate to methamphetamine or phencyclidine, when the commission or attempted commission of the crime occurs in a structure where any child under 16 years of age is present, shall, in addition and consecutive to the punishment prescribed for the felony of which he or she has been convicted, be punished by an additional term of two years in the state prison.

(b)  Any person convicted of a violation of subdivision (a) of Section 11379.6 or Section 11383, or of an attempt to violate subdivision (a) of Section 11379.6 or Section 11383, as those sections relate to methamphetamine or phencyclidine, where the commission of the crime causes any child under 16 years of age to suffer great bodily injury, shall, in addition and consecutive to the punishment prescribed for the felony of which he or she has been convicted, be punished by an additional term of five years in the state prison.

(c)  As used in this section, “structure” means any house, apartment building, shop, warehouse, barn, building, vessel, railroad car, cargo container, motor vehicle, housecar, trailer, trailer coach, camper, mine, floating home, or other enclosed structure capable of holding a child and manufacturing equipment.

(d)  As used in this section, “great bodily injury” has the same meaning as defined in Section 12022.7 of the Penal Code.

(Added by Stats. 1996, Ch. 871, Sec. 1. Effective January 1, 1997.)



11379.8

(a)  Any person convicted of a violation of subdivision (a) of Section 11379.6, or of a conspiracy to violate subdivision (a) of Section 11379.6, with respect to any substance containing a controlled substance which is specified in paragraph (21), (22), or (23) of subdivision (d) of Section 11054, or in paragraph (1) or (2) of subdivision (d) or in paragraph (3) of subdivision (e) or in paragraph (2) of subdivision (f) of Section 11055 shall receive an additional term as follows:

(1)  Where the substance exceeds three gallons of liquid by volume or one pound of solid substances by weight, the person shall receive an additional term of three years.

(2)  Where the substance exceeds 10 gallons of liquid by volume or three pounds of solid substance by weight, the person shall receive an additional term of five years.

(3)  Where the substance exceeds 25 gallons of liquid by volume or 10 pounds of solid substance by weight, the person shall receive an additional term of 10 years.

(4)  Where the substance exceeds 105 gallons of liquid by volume or 44 pounds of solid substance by weight, the person shall receive an additional term of 15 years.

In computing the quantities involved in this subdivision, plant or vegetable material seized shall not be included.

(b)  The additional terms provided in this section shall not be imposed unless the allegation that the controlled substance exceeds the amounts provided in this section is charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(c)  The additional terms provided in this section shall be in addition to any other punishment provided by law.

(d)  Notwithstanding any other provision of law, the court may strike the additional punishment for the enhancements provided in this section if it determines that there are circumstances in mitigation of the additional punishment and states on the record its reasons for striking the additional punishment.

(e)  The conspiracy enhancements provided for in this section shall not be imposed unless the trier of fact finds that the defendant conspirator was substantially involved in the direction or supervision of, or in a significant portion of the financing of, the underlying offense.

(Amended by Stats. 1998, Ch. 425, Sec. 3. Effective January 1, 1999.)



11379.9

(a)  Except as provided by Section 11379.7, any person convicted of a violation of, or of an attempt to violate, subdivision (a) of Section 11379.6 or Section 11383, as those sections relate to methamphetamine or phencyclidine, when the commission or attempted commission of the offense causes the death or great bodily injury of another person other than an accomplice, shall, in addition and consecutive to any other punishment authorized by law, be punished by an additional term of one year in the state prison for each death or injury.

(b)  Nothing in this section shall preclude prosecution under both this section and Section 187, 192, or 12022.7, or any other provision of law. However, a person who is punished under another provision of law for causing death or great bodily injury as described in subdivision (a) shall not receive an additional term of imprisonment under this section.

(Amended by Stats. 1998, Ch. 936, Sec. 2. Effective September 28, 1998.)



11380

(a)  Every person 18 years of age or over who violates any provision of this chapter involving controlled substances which are (1) classified in Schedule III, IV, or V and which are not narcotic drugs or (2) specified in subdivision (d) of Section 11054, except paragraphs (13), (14), (15), and (20) of subdivision (d), specified in paragraph (11) of subdivision (c) of Section 11056, specified in paragraph (2) or (3) or subdivision (f) of Section 11054, or specified in subdivision (d), (e), or (f) of Section 11055, by the use of a minor as agent, who solicits, induces, encourages, or intimidates any minor with the intent that the minor shall violate any provision of this article involving those controlled substances or who unlawfully furnishes, offers to furnish, or attempts to furnish those controlled substances to a minor shall be punished by imprisonment in the state prison for a period of three, six, or nine years.

(b)  Nothing in this section applies to a registered pharmacist furnishing controlled substances pursuant to a prescription.

(Amended by Stats. 2001, Ch. 841, Sec. 8. Effective January 1, 2002.)



11380.1

(a)  Notwithstanding any other provision of law, any person 18 years of age or over who is convicted of a violation of Section 11380, in addition to the punishment imposed for that conviction, shall receive an additional punishment as follows:

(1)  If the offense involved phencyclidine (PCP), methamphetamine, lysergic acid diethylamide (LSD), or any analog of these substances and occurred upon the grounds of, or within, a church or synagogue, a playground, a public or private youth center, a child day care facility, or a public swimming pool, during hours in which the facility is open for business, classes, or school-related programs, or at any time when minors are using the facility, the defendant shall, as a full and separately served enhancement to any other enhancement provided in paragraph (3), be punished by imprisonment in the state prison for one year.

(2)  If the offense involved phencyclidine (PCP), methamphetamine, lysergic acid diethylamide (LSD), or any analog of these substances and occurred upon, or within 1,000 feet of, the grounds of any public or private elementary, vocational, junior high school, or high school, during hours that the school is open for classes or school-related programs, or at any time when minors are using the facility where the offense occurs, the defendant shall, as a full and separately served enhancement to any other enhancement provided in paragraph (3), be punished by imprisonment in the state prison for two years.

(3)  If the offense involved a minor who is at least four years younger than the defendant, the defendant shall, as a full and separately served enhancement to any other enhancement provided in this subdivision, be punished by imprisonment in the state prison for one, two, or three years, at the discretion of the court.

(b)  The additional punishment provided in this section shall not be imposed unless the allegation is charged in the accusatory pleading and admitted by the defendant or found to be true by the trier of fact.

(c)  The additional punishment provided in this section shall be in addition to any other punishment provided by law and shall not be limited by any other provision of law.

(d)  Notwithstanding any other provision of law, the court may strike the additional punishment provided for in this section if it determines that there are circumstances in mitigation of the additional punishment and states on the record its reasons for striking the additional punishment.

(e)  The definitions contained in subdivision (e) of Section 11353.1 shall apply to this section.

(f)  This section does not require either that notice be posted regarding the proscribed conduct or that the applicable 1,000-foot boundary limit be marked.

(Amended by Stats. 1993, Ch. 556, Sec. 3.5. Effective January 1, 1994.)



11380.7

(a) Notwithstanding any other provision of law, any person who is convicted of trafficking in heroin, cocaine, cocaine base, methamphetamine, or phencyclidine (PCP), or of a conspiracy to commit trafficking in heroin, cocaine, cocaine base, methamphetamine, or phencyclidine (PCP), in addition to the punishment imposed for the conviction, shall be imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code for an additional one year if the violation occurred upon the grounds of, or within 1,000 feet of, a drug treatment center, detoxification facility, or homeless shelter.

(b) (1) The additional punishment provided in this section shall not be imposed unless the allegation is charged in the accusatory pleading and admitted by the defendant or found to be true by the trier of fact.

(2) The additional punishment provided in this section shall not be imposed if any other additional punishment is imposed pursuant to Section 11353.1, 11353.5, 11353.6, 11353.7, or 11380.1.

(c) Notwithstanding any other provision of law, the court may strike the additional punishment provided for in this section if it determines that there are circumstances in mitigation of the additional punishment and states on the record its reasons for striking the additional punishment. In determining whether or not to strike the additional punishment, the court shall consider the following factors and any relevant factors in aggravation or mitigation in Rules 4.421 and 4.423 of the California Rules of Court.

(1) The following factors indicate that the court should exercise its discretion to strike the additional punishment unless these factors are outweighed by factors in aggravation:

(A) The defendant is homeless, or is in a homeless shelter or transitional housing.

(B) The defendant lacks resources for the necessities of life.

(C) The defendant is addicted to or dependent on controlled substances.

(D) The defendant’s motive was merely to maintain a steady supply of drugs for personal use.

(E) The defendant was recruited or exploited by a more culpable person to commit the crime.

(2) The following factors indicate that the court should not exercise discretion to strike the additional punishment unless these factors are outweighed by factors in mitigation:

(A) The defendant, in committing the crime, preyed on homeless persons, drug addicts or substance abusers who were seeking treatment, shelter or transitional services.

(B) The defendant’s primary motive was monetary compensation.

(C) The defendant induced others, particularly homeless persons, drug addicts and substance abusers, to become involved in trafficking.

(d) For the purposes of this section, the following terms have the following meanings:

(1) “Detoxification facility” means any premises, place, or building in which 24-hour residential nonmedical services are provided to adults who are recovering from problems related to alcohol, drug, or alcohol and drug misuse or abuse, and who need alcohol, drug, or alcohol and drug recovery treatment or detoxification services.

(2) “Drug treatment program” or “drug treatment” has the same meaning set forth in subdivision (b) of Section 1210 of the Penal Code.

(3) “Homeless shelter” includes, but is not limited to, emergency shelter housing, as well as transitional housing, but does not include domestic violence shelters. “Emergency shelter housing” is housing with minimal support services for homeless persons in which residency is limited to six months or less and is not related to the person’s ability to pay. “Transitional housing” means housing with supportive services, including self-sufficiency development services, which is exclusively designed and targeted to help recently homeless persons find permanent housing as soon as reasonably possible, limits residency to 24 months, and in which rent and service fees are based on ability to pay.

(4) “Trafficking” means any of the unlawful activities specified in Sections 11351, 11351.5, 11352, 11353, 11354, 11378, 11379, 11379.6, and 11380. It does not include simple possession or drug use.

(Amended by Stats. 2011, Ch. 15, Sec. 177. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11381

As used in this article “felony offense” and offense “punishable as a felony” refer to an offense prior to October 1, 2011, for which the law prescribes imprisonment in the state prison, or for an offense on or after October 1, 2011, imprisonment in either the state prison or pursuant to subdivision (h) of Section 1170 of the Penal Code, as either an alternative or the sole penalty, regardless of the sentence the particular defendant received.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 3. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



11382

Every person who agrees, consents, or in any manner offers to unlawfully sell, furnish, transport, administer, or give any controlled substance which is (a) classified in Schedule III, IV, or V and which is not a narcotic drug, or (b) specified in subdivision (d) of Section 11054, except paragraphs (13), (14), (15), and (20) of subdivision (d), specified in paragraph (11) of subdivision (c) of Section 11056, or specified in subdivision (d), (e), or (f) of Section 11055, to any person, or offers, arranges, or negotiates to have that controlled substance unlawfully sold, delivered, transported, furnished, administered, or given to any person and then sells, delivers, furnishes, transports, administers, or gives, or offers, or arranges, or negotiates to have sold, delivered, transported, furnished, administered, or given to any person any other liquid, substance, or material in lieu of that controlled substance shall be punished by imprisonment in the county jail for not more than one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 5. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



11382.5

All controlled substances in Schedules I, II, III, IV, and V, in solid or capsule form, except for such controlled substances in the possession or inventory of a wholesaler, retailer, or pharmacist on January 1, 1975, shall not be sold, furnished, or distributed in this state unless they have on the controlled substance if in solid form, or on the capsule if in capsule form, an identifying device, insignia, or mark of the manufacturer of such controlled substance. However, the exception for such controlled substances in the possession or inventory of a wholesaler, retailer, or pharmacist shall not be available to any wholesaler, retailer, or pharmacist under the control or jurisdiction of a manufacturer of controlled substances.

This section shall not apply to a pharmacist who, in accordance with applicable state law, compounds such controlled substance in the course of his practice as a pharmacist for direct dispensing by him upon a prescription of any person licensed to prescribe such controlled substances.

(Added by Stats. 1974, Ch. 926.)






ARTICLE 6 - Precursors of Phencyclidine (PCP) and Methamphetamine

11383

(a) Any person who possesses at the same time any of the following combinations, a combination product thereof, or possesses any compound or mixture containing the chemicals listed in the following combinations, with the intent to manufacture phencyclidine (PCP) or any of its analogs specified in subdivision (d) of Section 11054 or subdivision (e) of Section 11055, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years:

(1)  Piperidine and cyclohexanone.

(2)  Pyrrolidine and cyclohexanone.

(3)  Morpholine and cyclohexanone.

(b) Any person who possesses the optical, positional, or geometric isomer of any of the compounds listed in this section, with the intent to manufacture these controlled substances is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years:

(1) Phencyclidine (PCP).

(2) Any analog of PCP specified in subdivision (d) of Section 11054, or in subdivision (e) of Section 11055.

(c) Any person who possesses any compound or mixture containing piperidine, cyclohexanone, pyrrolidine, morpholine, 1-phenylcyclohexylamine (PCA), 1-piperidinocyclohexanecarbonitrile (PCC), or phenylmagnesium bromide (PMB) with the intent to manufacture phencyclidine, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years.

(d) Any person who possesses immediate precursors sufficient for the manufacture of piperidine, cyclohexanone, pyrrolidine, morpholine, or phenylmagnesium bromide (PMB) with the intent to manufacture phencyclidine, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years.

(e) This section does not apply to drug manufacturers licensed by this state or persons authorized by regulation of the Board of Pharmacy to possess those substances or combinations of substances.

(Amended by Stats. 2011, Ch. 15, Sec. 179. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11383.5

(a) Any person who possesses both methylamine and phenyl-2-propanone (phenylacetone) at the same time with the intent to manufacture methamphetamine, or who possesses both ethylamine and phenyl-2-propanone (phenylacetone) at the same time with the intent to manufacture N-ethylamphetamine, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years.

(b) (1) Any person who, with the intent to manufacture methamphetamine or any of its analogs specified in subdivision (d) of Section 11055, possesses ephedrine or pseudoephedrine, or any salts, isomers, or salts of isomers of ephedrine or pseudoephedrine, or who possesses a substance containing ephedrine or pseudoephedrine, or any salts, isomers, or salts of isomers of ephedrine or pseudoephedrine, or who possesses at the same time any of the following, or a combination product thereof, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years:

(A) Ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, N-methylpseudoephedrine, N-ethylpseudoephedrine, or phenylpropanolamine, plus hydriodic acid.

(B) Ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, N-methylpseudoephedrine, N-ethylpseudoephedrine, or phenylpropanolamine, thionyl chloride and hydrogen gas.

(C) Ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, N-methylpseudoephedrine, N-ethylpseudoephedrine, or phenylpropanolamine, plus phosphorus pentachloride and hydrogen gas.

(D) Ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, N-methylpseudoephedrine, N-ethylpseudoephedrine, chloroephedrine and chloropseudoephedrine, or phenylpropanolamine, plus any reducing agent.

(2) Any person who, with the intent to manufacture methamphetamine or any of its analogs specified in subdivision (d) of Section 11055, possesses hydriodic acid or a reducing agent or any product containing hydriodic acid or a reducing agent is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years.

(c) Any person who possesses the optical, positional, or geometric isomer of any of the compounds listed in this section, with the intent to manufacture any of the following controlled substances, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years:

(1) Methamphetamine.

(2) Any analog of methamphetamine specified in subdivision (d) of Section 11055.

(3) N-ethylamphetamine.

(d) Any person who possesses immediate precursors sufficient for the manufacture of methylamine, ethylamine, phenyl-2-propanone, ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, phenylpropanolamine, hydriodic acid or a reducing agent, thionyl chloride, or phosphorus pentachloride, with the intent to manufacture methamphetamine, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years.

(e) Any person who possesses essential chemicals sufficient to manufacture hydriodic acid or a reducing agent, with the intent to manufacture methamphetamine, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years.

(f) Any person who possesses any compound or mixture containing ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, phenylpropanolamine, hydriodic acid or a reducing agent, thionyl chloride, or phosphorus pentachloride, with the intent to manufacture methamphetamine, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years.

(g)  For purposes of this section, a “reducing agent” for the purposes of manufacturing methamphetamine means an agent that causes reduction to occur by either donating a hydrogen atom to an organic compound or by removing an oxygen atom from an organic compound.

(h) This section does not apply to drug manufacturers licensed by this state or persons authorized by regulation of the Board of Pharmacy to possess those substances or combinations of substances.

(Amended by Stats. 2011, Ch. 15, Sec. 180. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11383.6

(a) Any person who possesses at the same time any of the following combinations, a combination product thereof, or possesses any compound or mixture containing the chemicals listed in the following combinations, with the intent to sell, transfer, or otherwise furnish those chemicals, combinations, or mixtures to another person with the knowledge that they will be used to manufacture phencyclidine (PCP) or any of its analogs specified in subdivision (d) of Section 11054 or subdivision (e) of Section 11055 is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years:

(1) Piperidine and cyclohexanone.

(2) Pyrrolidine and cyclohexanone.

(3) Morpholine and cyclohexanone.

(b) Any person who possesses the optical, positional, or geometric isomer of any of the compounds listed in this section with the intent to sell, transfer, or otherwise furnish the isomer to another person with the knowledge that they will be used to manufacture these controlled substances is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years:

(1) Phencyclidine (PCP).

(2) Any analog of PCP specified in subdivision (d) of Section 11054, or in subdivision (e) of Section 11055.

(c) Any person who possesses any compound or mixture containing piperidine, cyclohexanone, pyrrolidine, morpholine, 1-phenylcyclohexylamine (PCA), 1-piperidinocyclohexanecarbonitrile (PCC), or phenylmagnesium bromide (PMB) with the intent to sell, transfer, or otherwise furnish the compound or mixture to another person with the knowledge that it will be used to manufacture phencyclidine is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years.

(d) Any person who possesses immediate precursors sufficient for the manufacture of piperidine, cyclohexanone, pyrrolidine, morpholine, or phenylmagnesium bromide (PMB) with the intent to sell, transfer or otherwise furnish the immediate precursors to another person with the knowledge that they will be used to manufacture phencyclidine is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years.

(e) This section does not apply to drug manufacturers licensed by this state or persons authorized by regulation of the Board of Pharmacy to possess those substances or combinations of substances.

(Amended by Stats. 2011, Ch. 15, Sec. 181. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11383.7

(a) Any person who possesses both methylamine and phenyl-2-propanone (phenylacetone) at the same time with the intent to sell, transfer, or otherwise furnish those chemicals to another person with the knowledge that they will be used to manufacture methamphetamine, or who possesses both ethylamine and phenyl-2-propanone (phenylacetone) at the same time with the intent to sell, transfer, or otherwise furnish those chemicals to another person with the knowledge that they will be used to manufacture methamphetamine is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years.

(b) (1) Any person who possesses ephedrine or pseudoephedrine, or any salts, isomers, or salts of isomers of ephedrine or pseudoephedrine, or who possesses a substance containing ephedrine or pseudoephedrine, or any salts, isomers, or salts of isomers of ephedrine or pseudoephedrine, or who possesses at the same time any of the following, or a combination product thereof, with the intent to sell, transfer, or otherwise furnish those chemicals, substances, or products to another person with the knowledge that they will be used to manufacture methamphetamine or any of its analogs specified in subdivision (d) of Section 11055 is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years:

(A) Ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, N-methylpseudoephedrine, N-ethylpseudoephedrine, or phenylpropanolamine, plus hydriodic acid.

(B) Ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, N-methylpseudoephedrine, N-ethylpseudoephedrine, or phenylpropanolamine, thionyl chloride and hydrogen gas.

(C) Ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, N-methylpseudoephedrine, N-ethylpseudoephedrine, or phenylpropanolamine, plus phosphorus pentachloride and hydrogen gas.

(D) Ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, N-methylpseudoephedrine, N-ethylpseudoephedrine, chloroephedrine and chloropseudoephedrine, or phenylpropanolamine, plus any reducing agent.

(2) Any person who possesses hydriodic acid or a reducing agent or any product containing hydriodic acid or a reducing agent with the intent to sell, transfer, or otherwise furnish that chemical, product, or substance to another person with the knowledge that they will be used to manufacture methamphetamine or any of its analogs specified in subdivision (d) of Section 11055 is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years.

(c) Any person who possesses the optical, positional, or geometric isomer of any of the compounds listed in this section with the intent to sell, transfer, or otherwise furnish any of the compounds to another person with the knowledge that they will be used to manufacture these controlled substances is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years:

(1) Methamphetamine.

(2) Any analog of methamphetamine specified in subdivision (d) of Section 11055.

(3) N-ethylamphetamine.

(d) Any person who possesses immediate precursors sufficient for the manufacture of methylamine, ethylamine, phenyl-2-propanone, ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, phenylpropanolamine, hydriodic acid or a reducing agent, thionyl chloride, or phosphorus pentachloride, with the intent to sell, transfer, or otherwise furnish these substances to another person with the knowledge that they will be used to manufacture methamphetamine is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years.

(e) Any person who possesses essential chemicals sufficient to manufacture hydriodic acid or a reducing agent with the intent to sell, transfer, or otherwise furnish those chemicals to another person with the knowledge that they will be used to manufacture methamphetamine is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years.

(f) Any person who possesses any compound or mixture containing ephedrine, pseudoephedrine, norpseudoephedrine, N-methylephedrine, N-ethylephedrine, phenylpropanolamine, hydriodic acid or a reducing agent, thionyl chloride, or phosphorus pentachloride, with the intent to sell, transfer, or otherwise furnish that compound or mixture to another person with the knowledge that they will be used to manufacture methamphetamine is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years.

(g) For purposes of this section, a “reducing agent” for the purposes of manufacturing methamphetamine means an agent that causes reduction to occur by either donating a hydrogen atom to an organic compound or by removing an oxygen atom from an organic compound.

(h) This section does not apply to drug manufacturers licensed by this state or persons authorized by regulation of the Board of Pharmacy to possess those substances or combinations of substances.

(Amended by Stats. 2011, Ch. 15, Sec. 182. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11384

The Board of Pharmacy shall, by regulation, authorize such persons to possess any combinations of substance specified in subdivision (a) or (b) of Section 11383 as it determines need and will use such substance for a lawful purpose.

(Amended by Stats. 1976, Ch. 1116.)






ARTICLE 7 - Mushrooms

11390

Except as otherwise authorized by law, every person who, with intent to produce a controlled substance specified in paragraph (18) or (19) of subdivision (d) of Section 11054, cultivates any spores or mycelium capable of producing mushrooms or other material which contains such a controlled substance shall be punished by imprisonment in the county jail for a period of not more than one year or in the state prison.

(Added by Stats. 1985, Ch. 1264, Sec. 2.)



11391

Except as otherwise authorized by law, every person who transports, imports into this state, sells, furnishes, gives away, or offers to transport, import into this state, sell, furnish, or give away any spores or mycelium capable of producing mushrooms or other material which contain a controlled substance specified in paragraph (18) or (19) of subdivision (d) of Section 11054 for the purpose of facilitating a violation of Section 11390 shall be punished by imprisonment in the county jail for a period of not more than one year or in the state prison.

(Added by Stats. 1985, Ch. 1264, Sec. 2.)



11392

Spores or mycelium capable of producing mushrooms or other material which contains psilocyn or psyoclyin may be lawfuly obtained and used for bona fide research, instruction, or analysis, if not in violation of federal law, and if the research, instruction, or analysis is approved by the Research Advisory Panel established pursuant to Sections 11480 and 11481.

(Added by Stats. 1985, Ch. 1264, Sec. 2.)









CHAPTER 6.5 - Analogs

11400

The Legislature finds and declares that the laws of this state which prohibit the possession, possession for sale, offer for sale, sale, manufacturing, and transportation of controlled substances are being circumvented by the commission of those acts with respect to analogs of specified controlled substances which have, are represented to have, or are intended to have effects on the central nervous system which are substantially similar to, or greater than, the controlled substances classified in Sections 11054 and 11055 of which they are analogs. These analogs have been synthesized by so-called “street chemists” and imported into this state from other jurisdictions as precursors to, or substitutes for, controlled substances, due to the nonexistence of applicable criminal penalties. These analogs present grave dangers to the health and safety of the people of this state. Therefore, it is the intent of the Legislature that a controlled substance analog as defined in Section 11401 be considered identical, for purposes of the penalties and punishment specified in Chapter 6 (commencing with Section 11350), to the controlled substance in Section 11054 or 11055 of which it is an analog.

(Added by Stats. 1988, Ch. 712, Sec. 4. Effective August 29, 1988.)



11401

(a)  A controlled substance analog shall, for the purposes of Chapter 6 (commencing with Section 11350), be treated the same as the controlled substance classified in Section 11054 or 11055 of which it is an analog.

(b)  Except as provided in subdivision (c), the term “controlled substance analog” means either of the following:

(1)  A substance the chemical structure of which is substantially similar to the chemical structure of a controlled substance classified in Section 11054 or 11055.

(2)  A substance which has, is represented as having, or is intended to have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to, or greater than, the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance classified in Section 11054 or 11055.

(c)  The term “controlled substance analog” does not mean any of the following:

(1)  Any substance for which there is an approved new drug application as defined under Section 505 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 355) or which is generally recognized as safe and effective for use pursuant to Sections 501, 502, and 503 of the federal Food, Drug, and Cosmetic Act (21 U.S. C. Secs. 351, 352, and 353) and 21 C.F.R. Section 330 et seq.

(2)  With respect to a particular person, any substance for which an exemption is in effect for investigational use for that person under Section 505 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 355), to the extent that the conduct with respect to that substance is pursuant to the exemption.

(3)  Any substance, before an exemption as specified in paragraph (2) takes effect with respect to the substance, to the extent the substance is not intended for human consumption.

(Added by Stats. 1988, Ch. 712, Sec. 4. Effective August 29, 1988.)






CHAPTER 7 - Department of Justice

11450

The Attorney General may, in conformity with the State Civil Service Act, Part 2 (commencing with Section 18500), Division 5, Title 2 of the Government Code, employ such agents, chemists, clerical, and other employees as are necessary for the conduct of the affairs of the Department of Justice in carrying out its responsibilities specified in this division.

(Added by renumbering Section 11452 by Stats. 1974, Ch. 1403.)



11454

The Attorney General and the agents appointed by him, when authorized so to do by the Attorney General, may expend such sums as the Attorney General deems necessary in the purchase of controlled substances for evidence and in the employment of operators to obtain evidence.

The sums so expended shall be repaid to the officer making the expenditures upon claims approved by the Attorney General and subject to postaudit by the Department of Finance. The claims when approved shall be paid out of the funds appropriated or made available by law for the support or use of the Department of Justice.

(Amended by Stats. 1974, Ch. 1403.)






CHAPTER 8 - Seizure and Disposition

11469

In order to ensure the proper utilization of the laws permitting the seizure and forfeiture of property under this chapter, the Legislature hereby establishes the following guidelines:

(a)  Law enforcement is the principal objective of forfeiture. Potential revenue must not be allowed to jeopardize the effective investigation and prosecution of criminal offenses, officer safety, the integrity of ongoing investigations, or the due process rights of citizens.

(b)  No prosecutor’s or sworn law enforcement officer’s employment or salary shall be made to depend upon the level of seizures or forfeitures he or she achieves.

(c)  Whenever appropriate, prosecutors should seek criminal sanctions as to the underlying criminal acts which give rise to the forfeiture action.

(d)  Seizing agencies shall have a manual detailing the statutory grounds for forfeiture and all applicable policies and procedures. The manual shall include procedures for prompt notice to interestholders, the expeditious release of seized property, where appropriate, and the prompt resolution of claims of innocent ownership.

(e)  Seizing agencies shall implement training for officers assigned to forfeiture programs, which training should be ongoing.

(f)  Seizing agencies shall avoid any appearance of impropriety in the sale or acquisition of forfeited property.

(g)  Seizing agencies shall not put any seized or forfeited property into service.

(h)  Unless otherwise provided by law, forfeiture proceeds shall be maintained in a separate fund or account subject to appropriate accounting controls and annual financial audits of all deposits and expenditures.

(i)  Seizing agencies shall ensure that seized property is protected and its value preserved.

(j)  Although civil forfeiture is intended to be remedial by removing the tools and profits from those engaged in the illicit drug trade, it can have harsh effects on property owners in some circumstances. Therefore, law enforcement shall seek to protect the interests of innocent property owners, guarantee adequate notice and due process to property owners, and ensure that forfeiture serves the remedial purpose of the law.

(Added by Stats. 1994, Ch. 314, Sec. 1. Effective August 19, 1994.)



11470

The following are subject to forfeiture:

(a) All controlled substances which have been manufactured, distributed, dispensed, or acquired in violation of this division.

(b) All raw materials, products, and equipment of any kind which are used, or intended for use, in manufacturing, compounding, processing, delivering, importing, or exporting any controlled substance in violation of this division.

(c) All property except real property or a boat, airplane, or any vehicle which is used, or intended for use, as a container for property described in subdivision (a) or (b).

(d) All books, records, and research products and materials, including formulas, microfilm, tapes, and data which are used, or intended for use, in violation of this division.

(e) The interest of any registered owner of a boat, airplane, or any vehicle other than an implement of husbandry, as defined in Section 36000 of the Vehicle Code, which has been used as an instrument to facilitate the manufacture of, or possession for sale or sale of 14.25 grams or more of heroin, or a substance containing 14.25 grams or more of heroin, or 14.25 grams or more of a substance containing heroin, or 28.5 grams or more of Schedule I controlled substances except marijuana, peyote, or psilocybin; 10 pounds dry weight or more of marijuana, peyote, or psilocybin; or 28.5 grams or more of cocaine, as specified in paragraph (6) of subdivision (b) of Section 11055, cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054, or methamphetamine; or a substance containing 28.5 grams or more of cocaine, as specified in paragraph (6) of subdivision (b) of Section 11055, cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054, or methamphetamine; or 57 grams or more of a substance containing cocaine, as specified in paragraph (6) of subdivision (b) of Section 11055, cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054, or methamphetamine; or 28.5 grams or more of Schedule II controlled substances. An interest in a vehicle which may be lawfully driven on the highway with a class C, class M1, or class M2 license, as prescribed in Section 12804.9 of the Vehicle Code, shall not be forfeited under this subdivision if there is a community property interest in the vehicle by a person other than the defendant and the vehicle is the sole class C, class M1, or class M2 vehicle available to the defendant’s immediate family.

(f) All moneys, negotiable instruments, securities, or other things of value furnished or intended to be furnished by any person in exchange for a controlled substance, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, or securities used or intended to be used to facilitate any violation of Section 11351, 11351.5, 11352, 11355, 11359, 11360, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11382, or 11383 of this code, or Section 182 of the Penal Code, or a felony violation of Section 11366.8 of this code, insofar as the offense involves manufacture, sale, possession for sale, offer for sale, or offer to manufacture, or conspiracy to commit at least one of those offenses, if the exchange, violation, or other conduct which is the basis for the forfeiture occurred within five years of the seizure of the property, or the filing of a petition under this chapter, or the issuance of an order of forfeiture of the property, whichever comes first.

(g) The real property of any property owner who is convicted of violating Section 11366, 11366.5, or 11366.6 with respect to that property. However, property which is used as a family residence or for other lawful purposes, or which is owned by two or more persons, one of whom had no knowledge of its unlawful use, shall not be subject to forfeiture.

(h) (1) Subject to the requirements of Section 11488.5 and except as further limited by this subdivision to protect innocent parties who claim a property interest acquired from a defendant, all right, title, and interest in any personal property described in this section shall vest in the state upon commission of the act giving rise to forfeiture under this chapter, if the state or local governmental entity proves a violation of Section 11351, 11351.5, 11352, 11355, 11359, 11360, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11382, or 11383 of this code, or Section 182 of the Penal Code, or a felony violation of Section 11366.8 of this code, insofar as the offense involves the manufacture, sale, possession for sale, offer for sale, offer to manufacture, or conspiracy to commit at least one of those offenses, in accordance with the burden of proof set forth in paragraph (1) of subdivision (i) of Section 11488.4 or, in the case of cash or negotiable instruments in excess of twenty-five thousand dollars ($25,000), paragraph (4) of subdivision (i) of Section 11488.4.

(2) The operation of the special vesting rule established by this subdivision shall be limited to circumstances where its application will not defeat the claim of any person, including a bona fide purchaser or encumbrancer who, pursuant to Section 11488.5, 11488.6, or 11489, claims an interest in the property seized, notwithstanding that the interest in the property being claimed was acquired from a defendant whose property interest would otherwise have been subject to divestment pursuant to this subdivision.

(Amended by Stats. 2014, Ch. 749, Sec. 4. Effective January 1, 2015.)



11470.1

(a)  The expenses of seizing, eradicating, destroying, or taking remedial action with respect to, any controlled substance or its precursors shall be recoverable from:

(1)  Any person who manufactures or cultivates a controlled substance or its precursors in violation of this division.

(2)  Any person who aids and abets or who knowingly profits in any manner from the manufacture or cultivation of a controlled substance or its precursors on property owned, leased, or possessed by the defendant, in violation of this division.

(b)  The expenses of taking remedial action with respect to any controlled substance or its precursors shall also be recoverable from any person liable for the costs of that remedial action under Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code.

(c)  It shall not be necessary to seek or obtain a criminal conviction prior to the entry of judgment for the recovery of expenses. However, if criminal charges are pending against the defendant for the unlawful manufacture or cultivation of any controlled substance or its precursors, an action brought pursuant to this section shall, upon a defendant’s request, be continued while the criminal charges are pending.

(d)  The action may be brought by the district attorney, county counsel, city attorney, the State Department of Health Services, or Attorney General. All expenses recovered pursuant to this section shall be remitted to the law enforcement agency which incurred them.

(e)  (1)  The burden of proof as to liability shall be on the plaintiff and shall be by a preponderance of the evidence in an action alleging that the defendant is liable for expenses pursuant to paragraph (1) of subdivision (a). The burden of proof as to liability shall be on the plaintiff and shall be by clear and convincing evidence in an action alleging that the defendant is liable for expenses pursuant to paragraph (2) of subdivision (a). The burden of proof as to the amount of expenses recoverable shall be on the plaintiff and shall be by a preponderance of the evidence in any action brought pursuant to subdivision (a).

(2)  Notwithstanding paragraph (1), for any person convicted of a criminal charge of the manufacture or cultivation of a controlled substance or its precursors there shall be a presumption affecting the burden of proof that that person is liable.

(f)  Only expenses which meet the following requirements shall be recoverable under this section:

(1)  The expenses were incurred in seizing, eradicating, or destroying the controlled substance or its precursors or in taking remedial action with respect to a hazardous substance. These expenses may not include any costs incurred in use of the herbicide paraquat.

(2)  The expenses were incurred as a proximate result of the defendant’s manufacture or cultivation of a controlled substance in violation of this division.

(3)  The expenses were reasonably incurred.

(g)  For purposes of this section, “remedial action” shall have the meaning set forth in Section 25322.

(h)  For the purpose of discharge in bankruptcy, a judgment for recovery of expenses under this section shall be deemed to be a debt for willful and malicious injury by the defendant to another entity or to the property of another entity.

(i)  Notwithstanding Section 526 of the Code of Civil Procedure, the plaintiff may be granted a temporary restraining order or a preliminary injunction, pending or during trial, to restrain the defendant from transferring, encumbering, hypothecating, or otherwise disposing of any assets specified by the court, if it appears by the complaint that the plaintiff is entitled to the relief demanded and it appears that the defendant may dispose of those assets to thwart enforcement of the judgment.

(j)  The Legislature finds and declares that civil penalties for the recovery of expenses incurred in enforcing the provisions of this division shall not supplant criminal prosecution for violation of those provisions, but shall be a supplemental remedy to criminal enforcement.

(k)  Any testimony, admission, or any other statement made by the defendant in any proceeding brought pursuant to this section, or any evidence derived from the testimony, admission, or other statement, shall not be admitted or otherwise used in any criminal proceeding arising out of the same conduct.

(l)  No action shall be brought or maintained pursuant to this section against a person who has been acquitted of criminal charges for conduct which may be the basis for an action under this section if, in the criminal action, there has been a finding of factual innocence by the court pursuant to standards set forth in subdivision (b) of Section 851.8 of the Penal Code.

(Amended by Stats. 1986, Ch. 1031, Sec. 1.5.)



11470.2

(a)  In lieu of a civil action for the recovery of expenses as provided in Section 11470.1, the prosecuting attorney in a criminal proceeding may, upon conviction of the underlying offense, seek the recovery of all expenses recoverable under Section 11470.1 from:

(1)  Any person who manufacturers or cultivates a controlled substance or its precursors in violation of this division.

(2)  Any person who aids and abets or who knowingly profits in any manner from the manufacture or cultivation of a controlled substance or its precursors on property owned, leased, or possessed by the defendant, in violation of this division. The trier of fact shall make an award of expenses, if proven, which shall be enforceable as any civil judgment. If probation is granted, the court may order payment of the expenses as a condition of probation. All expenses recovered pursuant to this section shall be remitted to the law enforcement agency which incurred them.

(b)  The prosecuting attorney may, in conjunction with the criminal proceeding, file a petition for recovery of expenses with the superior court of the county in which the defendant has been charged with the underlying offense. The petition shall allege that the defendant had manufactured or cultivated a controlled substance in violation of Division 10 (commencing with Section 11000) of the Health and Safety Code and that expenses were incurred in seizing, eradicating, or destroying the controlled substance or its precursors. The petition shall also state the amount to be assessed. The prosecuting attorney shall make service of process of a notice of that petition to the defendant.

(c)  The defendant may admit to or deny the petition for recovery of expenses. If the defendant admits the allegations of the petition, the court shall rule for the prosecuting attorney and enter a judgment for recovery of the expenses incurred.

(d)  If the defendant denies the petition or declines to admit to it, the petition shall be heard in the superior court in which the underlying criminal offense will be tried and shall be promptly heard following the defendant’s conviction on the underlying offense. The hearing shall be held either before the same jury or before a new jury in the discretion of the court, unless waived by the consent of all parties.

(e)  At the hearing, the burden of proof as to the amount of expenses recoverable shall be on the prosecuting attorney and shall be by a preponderance of the evidence.

(f)  For the purpose of discharge in bankruptcy, a judgment for recovery of expenses under this section shall be deemed to be a debt for willful and malicious injury by the defendant to another entity or to the property of another entity.

(Added by Stats. 1983, Ch. 931, Sec. 2.)



11470.3

(a)  Section 11470 shall be applicable to property owned by, or in the possession of, minors.

(b)  The procedures for the forfeiture of property that comes within Section 11470 shall be applicable to minors.

(c)  Notwithstanding the provisions of this chapter, if a petition has been filed alleging that the minor is a person described in Section 602 of the Welfare and Institutions Code because of a violation which is the basis for the seizure and forfeiture of property under this chapter, any related forfeiture hearing shall be continued until the adjudication of the petition. The forfeiture hearing shall not be conducted in juvenile court.

(Added by Stats. 1988, Ch. 1358, Sec. 2.)



11470.4

The provisions of this chapter apply to any minor who has been found to be a person described in Section 602 of the Welfare and Institutions Code because of a violation of Section 11351, 11351.5, 11352, 11355, 11366, 11366.5, 11366.6, 11378.5, 11379, 11379.5, 11379.6, or 11382.

(Added by Stats. 1988, Ch. 1249, Sec. 1.)



11471

Property subject to forfeiture under this division may be seized by any peace officer upon process issued by any court having jurisdiction over the property. Seizure without process may be made if any of the following situations exist:

(a)  The seizure is incident to an arrest or a search under a search warrant.

(b)  The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding based upon this division.

(c)  There is probable cause to believe that the property is directly or indirectly dangerous to health or safety.

(d)  There is probable cause to believe that the property was used or is intended to be used in violation of this division.

(e)  Real property subject to forfeiture may not be seized, absent exigent circumstances, without notice to the interested parties and a hearing to determine that seizure is necessary to preserve the property pending the outcome of the proceedings. At the hearing, the prosecution shall bear the burden of establishing that probable cause exists for the forfeiture of the property and that seizure is necessary to preserve the property pending the outcome of the forfeiture proceedings. The court may issue seizure orders pursuant to this section if it finds that seizure is warranted or pendente lite orders pursuant to Section 11492 if it finds that the status quo or value of the property can be preserved without seizure.

(f)  Where business records are seized in conjunction with the seizure of property subject to forfeiture, the seizing agency shall, upon request, provide copies of the records to the person, persons, or business entity from whom such records were seized.

(Amended by Stats. 1994, Ch. 314, Sec. 4. Effective August 19, 1994.)



11471.5

A peace officer making a seizure pursuant to Section 11471 shall notify the Franchise Tax Board where there is reasonable cause to believe that the value of the seized property exceeds five thousand dollars ($5,000).

(Added by Stats. 1987, Ch. 924, Sec. 1.5. Effective September 22, 1987.)



11472

Controlled substances and any device, contrivance, instrument, or paraphernalia used for unlawfully using or administering a controlled substance, which are possessed in violation of this division, may be seized by any peace officer and in the aid of such seizure a search warrant may be issued as prescribed by law.

(Added by renumbering Section 11473 by Stats. 1980, Ch. 1019.)



11473

(a)  All seizures under provisions of this chapter, except seizures of vehicles, boats, or airplanes, as specified in subdivision (e) of Section 11470, or seizures of moneys, negotiable instruments, securities, or other things of value as specified in subdivision (f) of Section 11470, shall, upon conviction of the owner or defendant, be ordered destroyed by the court in which conviction was had.

(b)  Law enforcement may request of the court that certain uncontaminated science equipment be relinquished to a school or school district for science classroom education in lieu of destruction.

(Amended by Stats. 1994, Ch. 979, Sec. 2. Effective January 1, 1995.)



11473.5

(a)  All seizures of controlled substances, instruments, or paraphernalia used for unlawfully using or administering a controlled substance which are in possession of any city, county, or state official as found property, or as the result of a case in which no trial was had or which has been disposed of by way of dismissal or otherwise than by way of conviction, shall be destroyed by order of the court, unless the court finds that the controlled substances, instruments, or paraphernalia were lawfully possessed by the defendant.

(b)  If the court finds that the property was not lawfully possessed by the defendant, law enforcement may request of the court that certain uncontaminated instruments or paraphernalia be relinquished to a school or school district for science classroom education in lieu of destruction.

(Amended by Stats. 1994, Ch. 979, Sec. 3. Effective January 1, 1995.)



11474

A court order for the destruction of controlled substances, instruments, or paraphernalia pursuant to the provisions of Section 11473 or 11473.5 may be carried out by a police or sheriff’s department, the Department of Justice, the Department of the California Highway Patrol, or the Department of Alcoholic Beverage Control. The court order shall specify the agency responsible for the destruction. Controlled substances, instruments, or paraphernalia not in the possession of the designated agency at the time the order of the court is issued shall be delivered to the designated agency for destruction in compliance with the order.

(Amended by Stats. 1999, Ch. 787, Sec. 7. Effective January 1, 2000.)



11475

Controlled substances listed in Schedule I that are possessed, transferred, sold, or offered for sale in violation of this division are contraband and shall be seized and summarily forfeited to the state. Controlled substances listed in Schedule I, which are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.

(Added by Stats. 1972, Ch. 1407.)



11476

Species of plants from which controlled substances in Schedules I and II may be derived which have been planted or cultivated in violation of this division, or of which the owners or cultivators are unknown, or which are wild growths, may be seized and summarily forfeited to the state.

(Added by Stats. 1972, Ch. 1407.)



11477

The failure, upon demand by a peace officer of the person in occupancy or in control of land or premises upon which the species of plants are growing or being stored, to produce an appropriate registration, or proof that he is the holder thereof, constitutes authority for the seizure and forfeiture of the plants.

(Amended by Stats. 1980, Ch. 1019.)



11478

Marijuana may be provided by the Attorney General to the heads of research projects which have been registered by the Attorney General, and which have been approved by the research advisory panel pursuant to Section 11480.

The head of the approved research project shall personally receipt for such quantities of marijuana and shall make a record of their disposition. The receipt and record shall be retained by the Attorney General. The head of the approved research project shall also, at intervals and in the manner required by the research advisory panel, report the progress or conclusions of the research project.

(Amended by Stats. 1980, Ch. 1019.)



11479

Notwithstanding Sections 11473 and 11473.5, at any time after seizure by a law enforcement agency of a suspected controlled substance, that amount in excess of 10 pounds in gross weight may be destroyed without a court order by the chief of the law enforcement agency or a designated subordinate. Destruction shall not take place pursuant to this section until all of the following requirements are satisfied:

(a)  At least five random and representative samples have been taken, for evidentiary purposes, from the total amount of suspected controlled substances to be destroyed. These samples shall be in addition to the 10 pounds required above. When the suspected controlled substance consists of growing or harvested marijuana plants, at least one 10 pound sample (which may include stalks, branches, or leaves) and five representative samples consisting of leaves or buds shall be retained for evidentiary purposes from the total amount of suspected controlled substances to be destroyed.

(b)  Photographs have been taken which reasonably demonstrate the total amount of the suspected controlled substance to be destroyed.

(c)  The gross weight of the suspected controlled substance has been determined, either by actually weighing the suspected controlled substance or by estimating that weight after dimensional measurement of the total suspected controlled substance.

(d)  The chief of the law enforcement agency has determined that it is not reasonably possible to preserve the suspected controlled substance in place, or to remove the suspected controlled substance to another location. In making this determination, the difficulty of transporting and storing the suspected controlled substance to another site and the storage facilities may be taken into consideration.

Subsequent to any destruction of a suspected controlled substance pursuant to this section, an affidavit shall be filed within 30 days in the court which has jurisdiction over any pending criminal proceedings pertaining to that suspected controlled substance, reciting the applicable information required by subdivisions (a), (b), (c), and (d) together with information establishing the location of the suspected controlled substance, and specifying the date and time of the destruction. In the event that there are no criminal proceedings pending which pertain to that suspected controlled substance, the affidavit may be filed in any court within the county which would have jurisdiction over a person against whom those criminal charges might be filed.

(Amended by Stats. 2002, Ch. 787, Sec. 3. Effective January 1, 2003.)



11479.1

(a)  Notwithstanding the provisions of Sections 11473, 11473.5, and 11479, at any time after seizure by a law enforcement agency and identification by a forensic chemist or criminalist of phencyclidine, or an analog thereof, that amount in excess of one gram of a crystalline substance containing phencyclidine or its analog, 10 milliliters of a liquid substance containing phencyclidine or its analog, two grams of plant material containing phencyclidine or its analog, or five hand-rolled cigarettes treated with phencyclidine or its analog, may be destroyed without a court order by the chief of the law enforcement agency or a designated subordinate. Destruction shall not take place pursuant to this section until all of the following requirements are satisfied:

(1)  At least one gram of a crystalline substance containing phencyclidine or its analog, 10 milliliters of a liquid substance containing phencyclidine or its analog, two grams of plant material containing phencyclidine or its analog, or five hand-rolled cigarettes treated with phencyclidine or its analog have been taken as samples from the phencyclidine or analog to be destroyed.

(2)  Photographs have been taken which reasonably demonstrate the total amount of phencyclidine or its analog to be destroyed.

(3)  The gross weight of the phencyclidine or its analog has been determined by actually weighing the phencyclidine or analog.

(b)  Subsequent to any destruction of phencyclidine or its analog, an affidavit shall be filed within 30 days in the court which has jurisdiction over any pending criminal proceedings pertaining to that phencyclidine or its analog, reciting the applicable information required by paragraphs (1), (2), and (3) of subdivision (a), together with information establishing the location of the phencyclidine or analog and specifying the date and time of the destruction. In the event that there are no criminal proceedings pending which pertain to that phencyclidine or analog, the affidavit may be filed in any court within the county which would have jurisdiction over a person against whom these criminal charges might be filed.

(Amended by Stats. 2002, Ch. 787, Sec. 4. Effective January 1, 2003.)



11479.2

Notwithstanding the provisions of Sections 11473, 11473.5, 11474, 11479, and 11479.1, at any time after seizure by a law enforcement agency of a suspected controlled substance, except marijuana, any amount, as determined by the court, in excess of 57 grams may, by court order, be destroyed by the chief of a law enforcement agency or a designated subordinate. Destruction shall not take place pursuant to this section until all of the following requirements are satisfied:

(a)  At least five random and representative samples have been taken, for evidentiary purposes, from the total amount of suspected controlled substances to be destroyed. Those samples shall be in addition to the 57 grams required above and each sample shall weigh not less than one gram at the time the sample is collected.

(b)  Photographs have been taken which reasonably demonstrate the total amount of the suspected controlled substance to be destroyed.

(c)  The gross weight of the suspected controlled substance has been determined, either by actually weighing the suspected controlled substance or by estimating such weight after dimensional measurement of the total suspected controlled substance.

(d)  In cases involving controlled substances suspected of containing cocaine or methamphetamine, an analysis has determined the qualitative and quantitative nature of the suspected controlled substance.

(e)  The law enforcement agency with custody of the controlled substance sought to be destroyed has filed a written motion for the order of destruction in the court which has jurisdiction over any pending criminal proceeding in which a defendant is charged by accusatory pleading with a crime specifically involving the suspected controlled substance sought to be destroyed. The motion shall, by affidavit of the chief of the law enforcement agency or designated subordinate, recite the applicable information required by subdivisions (a), (b), (c), and (d), together with information establishing the location of the suspected controlled substance and the title of any pending criminal proceeding as defined in this subdivision. The motion shall bear proof of service upon all parties to any pending criminal proceeding. No motion shall be made when a defendant is without counsel until the defendant has entered his or her plea to the charges.

(f)  The order for destruction shall issue pursuant to this section upon the motion and affidavit in support of the order, unless within 20 days after application for the order, a defendant has requested, in writing, a hearing on the motion. Within 10 days after the filing of that request, or a longer period of time upon good cause shown by either party, the court shall conduct a hearing on the motion in which each party to the motion for destruction shall be permitted to call and examine witnesses. The hearing shall be recorded. Upon conclusion of the hearing, if the court finds that the defendant would not be prejudiced by the destruction, it shall grant the motion and make an order for destruction. In making the order, the court shall ensure that the representative samples to be retained are of sufficient quantities to allow for qualitative analyses by both the prosecution and the defense. Any order for destruction pursuant to this section shall include the applicable information required by subdivisions (a), (b), (c), (d), and (e) and the name of the agency responsible for the destruction. Unless waived, the order shall provide for a 10-day delay prior to destruction in order to allow expert analysis of the controlled substance by the defense.

Subsequent to any destruction of a suspected controlled substance pursuant to this section, an affidavit shall be filed within 30 days in the court which ordered destruction stating the location of the retained, suspected controlled substance and specifying the date and time of destruction.

This section does not apply to seizures involving hazardous chemicals or controlled substances in mixture or combination with hazardous chemicals.

(Amended by Stats. 1986, Ch. 1031, Sec. 3.)



11479.5

(a)  Notwithstanding Sections 11473 and 11473.5, at any time after seizure by a law enforcement agency of a suspected hazardous chemical, the chemical’s container, or any item contaminated with a hazardous substance believed to have been used or intended to have been used in the unlawful manufacture of controlled substances, that amount in excess of one fluid ounce if liquid, or one avoirdupois ounce if solid, of each different type of suspected hazardous chemical, its container, and any item contaminated with a hazardous substance may be disposed of without a court order by the seizing agency. For the purposes of this section, “hazardous chemical” means any material that is believed by the chief of the law enforcement agency, or his or her designee, to be toxic, carcinogenic, explosive, corrosive, or flammable, and that is believed by the chief of the law enforcement agency, or his or her designee, to have been used or intended to have been used in the unlawful manufacture of controlled substances.

(b)  Destruction pursuant to this section of suspected hazardous chemicals or suspected hazardous chemicals and controlled substances in combination, or the chemical containers and items contaminated with a hazardous substance, shall not take place until all of the following requirements are met:

(1)  At least a one ounce sample is taken from each different type of suspected hazardous chemical to be destroyed.

(2)  At least a one ounce sample has been taken from each container of a mixture of a suspected hazardous chemical with a suspected controlled substance.

(3)  Photographs have been taken which reasonably demonstrate the total amount of suspected controlled substances and suspected hazardous chemicals to be destroyed.

(4)  The gross weight or volume of the suspected hazardous chemical seized has been determined.

(5)  Photographs have been taken of the chemical containers and items contaminated with a hazardous substance that reasonably demonstrate their size.

(c)  Subsequent to any disposal of a suspected hazardous chemical, its container, or any item contaminated with a hazardous substance pursuant to this section, the law enforcement agency involved shall maintain records concerning the details of its compliance with, and reciting the applicable information required by paragraphs (1), (2), (3), (4), and (5) of subdivision (b), together with the information establishing the location of the suspected hazardous chemical, its container, and any item contaminated with a hazardous substance, and specifying the date and time of the disposal.

(d)  (1)  Subsequent to any destruction of a suspected controlled substance in combination with a hazardous chemical or any item contaminated with a hazardous substance pursuant to this section, an affidavit containing applicable information required by paragraphs (1), (2), (3), (4), and (5) of subdivision (b) shall be filed within 30 days in the court that issued the search warrant.

(2)  If the disposed materials were seized without a warrant, an affidavit containing applicable information required by paragraphs (1), (2), (3), (4), and (5) of subdivision (b) shall be filed in the court that has jurisdiction over any criminal proceedings pertaining to the suspected controlled substance after the criminal proceedings are initiated.

(e)  A law enforcement agency responsible for the disposal of any hazardous chemical shall comply with the provisions of Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code, as well as all applicable state and federal statutes and regulations.

(Amended by Stats. 2002, Ch. 443, Sec. 1. Effective January 1, 2003.)



11480

The Legislature finds that there is a need to encourage further research into the nature and effects of marijuana and hallucinogenic drugs and to coordinate research efforts on such subjects.

There is a Research Advisory Panel which consists of a representative of the State Department of Health Services, a representative of the California State Board of Pharmacy, a representative of the Attorney General, a representative of the University of California who shall be a pharmacologist, a physician, or a person holding a doctorate degree in the health sciences, a representative of a private university in this state who shall be a pharmacologist, a physician, or a person holding a doctorate degree in the health sciences, a representative of a statewide professional medical society in this state who shall be engaged in the private practice of medicine and shall be experienced in treating controlled substance dependency, a representative appointed by and serving at the pleasure of the Governor who shall have experience in drug abuse, cancer, or controlled substance research and who is either a registered nurse, licensed pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, or other health professional. The Governor shall annually designate the private university and the professional medical society represented on the panel. Members of the panel shall be appointed by the heads of the entities to be represented, and they shall serve at the pleasure of the appointing power.

The Research Advisory Panel shall appoint two special members to the Research Advisory Panel, who shall serve at the pleasure of the Research Advisory Panel only during the period Article 6 (commencing with Section 11260) of Chapter 5 remains effective. The additional members shall be physicians and surgeons, and who are board certified in oncology, ophthalmology, or psychiatry.

The panel shall annually select a chairman from among its members.

The panel may hold hearings on, and in other ways study, research projects concerning marijuana or hallucinogenic drugs in this state. Members of the panel shall serve without compensation, but shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of their duties.

The panel may approve research projects, which have been registered by the Attorney General, into the nature and effects of marijuana or hallucinogenic drugs, and shall inform the Attorney General of the head of the approved research projects which are entitled to receive quantities of marijuana pursuant to Section 11478.

The panel may withdraw approval of a research project at any time, and when approval is withdrawn shall notify the head of the research project to return any quantities of marijuana to the Attorney General.

The panel shall report annually to the Legislature and the Governor those research projects approved by the panel, the nature of each research project, and, where available, the conclusions of the research project.

(Amended by Stats. 1983, Ch. 101, Sec. 111.)



11481

The Research Advisory Panel may hold hearings on, and in other ways study, research projects concerning the treatment of abuse of controlled substances.

The panel may approve research projects, which have been registered by the Attorney General, concerning the treatment of abuse of controlled substances and shall inform the chief of such approval. The panel may withdraw approval of a research project at any time and when approval is withdrawn shall so notify the chief.

The panel shall, annually and in the manner determined by the panel, report to the Legislature and the Governor those research projects approved by the panel, the nature of each research project, and where available, the conclusions of the research project.

(Added by Stats. 1972, Ch. 1407.)



11483

No provision of this division shall be construed to prohibit the establishment and effective operation of a narcotic treatment program licensed pursuant to Article 4 (commencing with Section 11885) of Chapter 1 of Part 3 of Division 10.5.

(Amended by Stats. 1995, Ch. 455, Sec. 12. Effective September 5, 1995.)



11485

Any peace officer of this state who, incident to a search under a search warrant issued for a violation of Section 11358 with respect to which no prosecution of a defendant results, seizes personal property suspected of being used in the planting, cultivation, harvesting, drying, processing, or transporting of marijuana, shall, if the seized personal property is not being held for evidence or destroyed as contraband, and if the owner of the property is unknown or has not claimed the property, provide notice regarding the seizure and manner of reclamation of the property to any owner or tenant of real property on which the property was seized. In addition, this notice shall be posted at the location of seizure and shall be published at least once in a newspaper of general circulation in the county in which the property was seized. If, after 90 days following the first publication of the notice, no owner appears and proves his or her ownership, the seized personal property shall be deemed to be abandoned and may be disposed of by sale to the public at public auction as set forth in Article 1 (commencing with Section 2080) of Chapter 4 of Title 6 of Part 4 of Division 3 of the Civil Code, or may be disposed of by transfer to a government agency or community service organization. Any profit from the sale or transfer of the property shall be expended for investigative services with respect to crimes involving marijuana.

(Added by Stats. 1985, Ch. 1563, Sec. 2. Effective October 2, 1985.)



11488

(a)  Any peace officer of this state, subsequent to making or attempting to make an arrest for a violation of Section 11351, 11351.5, 11352, 11355, 11359, 11360, 11378, 11378.5, 11379, 11379.5, 11379.6, or 11382 of this code, or Section 182 of the Penal Code insofar as the offense involves manufacture, sale, purchase for the purpose of sale, possession for sale or offer to manufacture or sell, or conspiracy to commit one of those offenses, may seize any item subject to forfeiture under subdivisions (a) to (f), inclusive, of Section 11470. The peace officer shall also notify the Franchise Tax Board of a seizure where there is reasonable cause to believe that the value of the seized property exceeds five thousand dollars ($5,000).

(b)  Receipts for property seized pursuant to this section shall be delivered to any person out of whose possession such property was seized, in accordance with Section 1412 of the Penal Code. In the event property seized was not seized out of anyone’s possession, receipt for the property shall be delivered to the individual in possession of the premises at which the property was seized.

(c)  There shall be a presumption affecting the burden of proof that the person to whom a receipt for property was issued is the owner thereof. This presumption may, however, be rebutted at the forfeiture hearing specified in Section 11488.5.

(Repealed and added by Stats. 1994, Ch. 314, Sec. 9. Effective August 19, 1994.)



11488.1

Property seized pursuant to Section 11488 may, where appropriate, be held for evidence. The Attorney General or the district attorney for the jurisdiction involved shall institute and maintain the proceedings.

(Amended by Stats. 1994, Ch. 314, Sec. 10. Effective August 19, 1994.)



11488.2

Within 15 days after the seizure, if the peace officer does not hold the property seized pursuant to Section 11488 for evidence or if the law enforcement agency for which the peace officer is employed does not refer the matter in writing for the institution of forfeiture proceedings by the Attorney General or the district attorney pursuant to Section 11488.1, the officer shall comply with any notice to withhold issued with respect to the property by the Franchise Tax Board. If no notice to withhold has been issued with respect to the property by the Franchise Tax Board, the officer shall return the property to the individual designated in the receipt therefor or if the property is a vehicle, boat, or airplane, it shall be returned to the registered owner.

(Amended by Stats. 1990, Ch. 1200, Sec. 3.)



11488.4

(a)  Except as provided in subdivision (j), if the Department of Justice or the local governmental entity determines that the factual circumstances do warrant that the moneys, negotiable instruments, securities, or other things of value seized or subject to forfeiture come within the provisions of subdivisions (a) to (g), inclusive, of Section 11470, and are not automatically made forfeitable or subject to court order of forfeiture or destruction by another provision of this chapter, the Attorney General or district attorney shall file a petition of forfeiture with the superior court of the county in which the defendant has been charged with the underlying criminal offense or in which the property subject to forfeiture has been seized or, if no seizure has occurred, in the county in which the property subject to forfeiture is located. If the petition alleges that real property is forfeitable, the prosecuting attorney shall cause a lis pendens to be recorded in the office of the county recorder of each county in which the real property is located.

A petition of forfeiture under this subdivision shall be filed as soon as practicable, but in any case within one year of the seizure of the property which is subject to forfeiture, or as soon as practicable, but in any case within one year of the filing by the Attorney General or district attorney of a lis pendens or other process against the property, whichever is earlier.

(b)  Physical seizure of assets shall not be necessary in order to have that particular asset alleged to be forfeitable in a petition under this section. The prosecuting attorney may seek protective orders for any asset pursuant to Section 11492.

(c)  The Attorney General or district attorney shall make service of process regarding this petition upon every individual designated in a receipt issued for the property seized. In addition, the Attorney General or district attorney shall cause a notice of the seizure, if any, and of the intended forfeiture proceeding, as well as a notice stating that any interested party may file a verified claim with the superior court of the county in which the property was seized or if the property was not seized, a notice of the initiation of forfeiture proceedings with respect to any interest in the property seized or subject to forfeiture, to be served by personal delivery or by registered mail upon any person who has an interest in the seized property or property subject to forfeiture other than persons designated in a receipt issued for the property seized. Whenever a notice is delivered pursuant to this section, it shall be accompanied by a claim form as described in Section 11488.5 and directions for the filing and service of a claim.

(d)  An investigation shall be made by the law enforcement agency as to any claimant to a vehicle, boat, or airplane whose right, title, interest, or lien is of record in the Department of Motor Vehicles or appropriate federal agency. If the law enforcement agency finds that any person, other than the registered owner, is the legal owner thereof, and such ownership did not arise subsequent to the date and time of arrest or notification of the forfeiture proceedings or seizure of the vehicle, boat, or airplane, it shall forthwith send a notice to the legal owner at his or her address appearing on the records of the Department of Motor Vehicles or appropriate federal agency.

(e)  When a forfeiture action is filed, the notices shall be published once a week for three successive weeks in a newspaper of general circulation in the county where the seizure was made or where the property subject to forfeiture is located.

(f)  All notices shall set forth the time within which a claim of interest in the property seized or subject to forfeiture is required to be filed pursuant to Section 11488.5.

(g)  Nothing contained in this chapter shall preclude a person, other than a defendant, claiming an interest in property actually seized from moving for a return of property if that person can show standing by proving an interest in the property not assigned subsequent to the seizure or filing of the forfeiture petition.

(h)  If there is an underlying or related criminal action, a defendant may move for the return of the property on the grounds that there is not probable cause to believe that the property is forfeitable pursuant to subdivisions (a) to (g), inclusive, of Section 11470 and is not automatically made forfeitable or subject to court order of forfeiture or destruction by another provision of this chapter. The motion may be made prior to, during, or subsequent to the preliminary examination. If made subsequent to the preliminary examination, the Attorney General or district attorney may submit the record of the preliminary hearing to establish that probable cause exists to believe that the underlying or related criminal violations have occurred.

Within 15 days after a defendant’s motion is granted, the people may file a petition for a writ of mandate or prohibition seeking appellate review of the ruling.

(i)  (1)  With respect to property described in subdivisions (e) and (g) of Section 11470 for which forfeiture is sought and as to which forfeiture is contested, the state or local governmental entity shall have the burden of proving beyond a reasonable doubt that the property for which forfeiture is sought was used, or intended to be used, to facilitate a violation of one of the offenses enumerated in subdivision (f) or (g) of Section 11470.

(2)  In the case of property described in subdivision (f) of Section 11470, except cash, negotiable instruments, or other cash equivalents of a value of not less than twenty-five thousand dollars ($25,000), for which forfeiture is sought and as to which forfeiture is contested, the state or local governmental entity shall have the burden of proving beyond a reasonable doubt that the property for which forfeiture is sought meets the criteria for forfeiture described in subdivision (f) of Section 11470.

(3)  In the case of property described in paragraphs (1) and (2), a judgment of forfeiture requires as a condition precedent thereto, that a defendant be convicted in an underlying or related criminal action of an offense specified in subdivision (f) or (g) of Section 11470 which offense occurred within five years of the seizure of the property subject to forfeiture or within five years of the notification of intention to seek forfeiture. If the defendant is found guilty of the underlying or related criminal offense, the issue of forfeiture shall be tried before the same jury, if the trial was by jury, or tried before the same court, if trial was by court, unless waived by all parties. The issue of forfeiture shall be bifurcated from the criminal trial and tried after conviction unless waived by all the parties.

(4)  In the case of property described in subdivision (f) of Section 11470 that is cash or negotiable instruments of a value of not less than twenty-five thousand dollars ($25,000), the state or local governmental entity shall have the burden of proving by clear and convincing evidence that the property for which forfeiture is sought is such as is described in subdivision (f) of Section 11470. There is no requirement for forfeiture thereof that a criminal conviction be obtained in an underlying or related criminal offense.

(5)  If there is an underlying or related criminal action, and a criminal conviction is required before a judgment of forfeiture may be entered, the issue of forfeiture shall be tried in conjunction therewith. Trial shall be by jury unless waived by all parties. If there is no underlying or related criminal action, the presiding judge of the superior court shall assign the action brought pursuant to this chapter for trial.

(j)  The Attorney General or the district attorney of the county in which property is subject to forfeiture under Section 11470 may, pursuant to this subdivision, order forfeiture of personal property not exceeding twenty-five thousand dollars ($25,000) in value. The Attorney General or district attorney shall provide notice of proceedings under this subdivision pursuant to subdivisions (c), (d), (e), and (f), including:

(1)  A description of the property.

(2)  The appraised value of the property.

(3)  The date and place of seizure or location of any property not seized but subject to forfeiture.

(4)  The violation of law alleged with respect to forfeiture of the property.

(5)  The instructions for filing and serving a claim with the Attorney General or the district attorney pursuant to Section 11488.5 and time limits for filing a claim and claim form.

If no claims are timely filed, the Attorney General or the district attorney shall prepare a written declaration of forfeiture of the subject property to the state and dispose of the property in accordance with Section 11489. A written declaration of forfeiture signed by the Attorney General or district attorney under this subdivision shall be deemed to provide good and sufficient title to the forfeited property. The prosecuting agency ordering forfeiture pursuant to this subdivision shall provide a copy of the declaration of forfeiture to any person listed in the receipt given at the time of seizure and to any person personally served notice of the forfeiture proceedings.

If a claim is timely filed, then the Attorney General or district attorney shall file a petition of forfeiture pursuant to this section within 30 days of the receipt of the claim. The petition of forfeiture shall then proceed pursuant to other provisions of this chapter, except that no additional notice need be given and no additional claim need be filed.

(k)  If in any underlying or related criminal action or proceeding, in which a petition for forfeiture has been filed pursuant to this section, and a criminal conviction is required before a judgment of forfeiture may be entered, the defendant willfully fails to appear as required, there shall be no requirement of a criminal conviction as a prerequisite to forfeiture. In these cases, forfeiture shall be ordered as against the defendant and judgment entered upon default, upon application of the state or local governmental entity. In its application for default, the state or local governmental entity shall be required to give notice to the defendant’s attorney of record, if any, in the underlying or related criminal action, and to make a showing of due diligence to locate the defendant. In moving for a default judgment pursuant to this subdivision, the state or local governmental entity shall be required to establish a prima facie case in support of its petition for forfeiture.

(Repealed and added by Stats. 1994, Ch. 314, Sec. 13. Effective August 19, 1994.)



11488.5

(a) (1) Any person claiming an interest in the property seized pursuant to Section 11488 may, unless for good cause shown the court extends the time for filing, at any time within 30 days from the date of the first publication of the notice of seizure, if that person was not personally served or served by mail, or within 30 days after receipt of actual notice, file with the superior court of the county in which the defendant has been charged with the underlying or related criminal offense or in which the property was seized or, if there was no seizure, in which the property is located, a claim, verified in accordance with Section 446 of the Code of Civil Procedure, stating his or her interest in the property. An endorsed copy of the claim shall be served by the claimant on the Attorney General or district attorney, as appropriate, within 30 days of the filing of the claim. The Judicial Council shall develop and approve official forms for the verified claim that is to be filed pursuant to this section. The official forms shall be drafted in nontechnical language, in English and in Spanish, and shall be made available through the office of the clerk of the appropriate court.

(2) Any person who claims that the property was assigned to him or to her prior to the seizure or notification of pending forfeiture of the property under this chapter, whichever occurs first, shall file a claim with the court and prosecuting agency pursuant to Section 11488.5 declaring an interest in that property and that interest shall be adjudicated at the forfeiture hearing. The property shall remain under control of the law enforcement or prosecutorial agency until the adjudication of the forfeiture hearing. Seized property shall be protected and its value shall be preserved pending the outcome of the forfeiture proceedings.

(3) The clerk of the court shall not charge or collect a fee for the filing of a claim in any case in which the value of the respondent property as specified in the notice is five thousand dollars ($5,000) or less. If the value of the property, as specified in the notice, is more than five thousand dollars ($5,000), the clerk of the court shall charge the filing fee specified in Section 70611 of the Government Code.

(4) The claim of a law enforcement agency to property seized pursuant to Section 11488 or subject to forfeiture shall have priority over a claim to the seized or forfeitable property made by the Franchise Tax Board in a notice to withhold issued pursuant to Section 18817 or 26132 of the Revenue and Taxation Code.

(b) (1) If at the end of the time set forth in subdivision (a) there is no claim on file, the court, upon motion, shall declare the property seized or subject to forfeiture pursuant to subdivisions (a) to (g), inclusive, of Section 11470 forfeited to the state. In moving for a default judgment pursuant to this subdivision, the state or local governmental entity shall be required to establish a prima facie case in support of its petition for forfeiture.

(2) The court shall order the forfeited property to be distributed as set forth in Section 11489.

(c) (1) If a verified claim is filed, the forfeiture proceeding shall be set for hearing on a day not less than 30 days therefrom, and the proceeding shall have priority over other civil cases. Notice of the hearing shall be given in the same manner as provided in Section 11488.4. Such a verified claim or a claim filed pursuant to subdivision (j) of Section 11488.4 shall not be admissible in the proceedings regarding the underlying or related criminal offense set forth in subdivision (a) of Section 11488.

(2) The hearing shall be by jury, unless waived by consent of all parties.

(3) The provisions of the Code of Civil Procedure shall apply to proceedings under this chapter unless otherwise inconsistent with the provisions or procedures set forth in this chapter. However, in proceedings under this chapter, there shall be no joinder of actions, coordination of actions, except for forfeiture proceedings, or cross-complaints, and the issues shall be limited strictly to the questions related to this chapter.

(d) (1) At the hearing, the state or local governmental entity shall have the burden of establishing, pursuant to subdivision (i) of Section 11488.4, that the owner of any interest in the seized property consented to the use of the property with knowledge that it would be or was used for a purpose for which forfeiture is permitted, in accordance with the burden of proof set forth in subdivision (i) of Section 11488.4.

(2) No interest in the seized property shall be affected by a forfeiture decree under this section unless the state or local governmental entity has proven that the owner of that interest consented to the use of the property with knowledge that it would be or was used for the purpose charged. Forfeiture shall be ordered when, at the hearing, the state or local governmental entity has shown that the assets in question are subject to forfeiture pursuant to Section 11470, in accordance with the burden of proof set forth in subdivision (i) of Section 11488.4.

(e) The forfeiture hearing shall be continued upon motion of the prosecution or the defendant until after a verdict of guilty on any criminal charges specified in this chapter and pending against the defendant have been decided. The forfeiture hearing shall be conducted in accordance with Sections 190 to 222.5, inclusive, Sections 224 to 234, inclusive, Section 237, and Sections 607 to 630, inclusive, of the Code of Civil Procedure if a trial by jury, and by Sections 631 to 636, inclusive, of the Code of Civil Procedure if by the court. Unless the court or jury finds that the seized property was used for a purpose for which forfeiture is permitted, the court shall order the seized property released to the person it determines is entitled thereto.

If the court or jury finds that the seized property was used for a purpose for which forfeiture is permitted, but does not find that a person claiming an interest therein, to which the court has determined he or she is entitled, had actual knowledge that the seized property would be or was used for a purpose for which forfeiture is permitted and consented to that use, the court shall order the seized property released to the claimant.

(f) All seized property which was the subject of a contested forfeiture hearing and which was not released by the court to a claimant shall be declared by the court to be forfeited to the state, provided the burden of proof required pursuant to subdivision (i) of Section 11488.4 has been met. The court shall order the forfeited property to be distributed as set forth in Section 11489.

(g) All seized property which was the subject of the forfeiture hearing and which was not forfeited shall remain subject to any order to withhold issued with respect to the property by the Franchise Tax Board.

(Amended by Stats. 2008, Ch. 214, Sec. 1. Effective January 1, 2009.)



11488.6

(a)  If the court or jury at the forfeiture hearing finds that the property is forfeitable pursuant to Section 11470, but does not find that a person having a valid ownership interest, which includes, but is not limited to, a valid lien, mortgage, security interest, or interest under a conditional sales contract acquired such interest with actual knowledge that the property was to be used for a purpose for which forfeiture is permitted, and the amount due such person is less than the appraised value of the property, such person may pay to the state or the local governmental entity which initiated the forfeiture proceeding the amount of the equity, which shall be deemed to be the difference between the appraised value and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon such payment, the state or local governmental entity shall relinquish all claims to the property. If the holder of the interest elects not to make such payment to the state or local governmental entity, the property shall be deemed forfeited to the state or local governmental entity and the ownership certificate shall be forwarded. The appraised value shall be determined as of the date judgment is entered on a wholesale basis either by agreement between the legal owner and the governmental entity involved, or if they cannot agree, then by the inheritance tax appraiser for the county in which the action is brought. A person having a valid ownership interest, which includes, but is not limited to, a valid lien, mortgage, security interest, or interest under a conditional sales contract shall be paid the appraised value of his or her interest in accordance with the provisions of Section 11489.

(b)  If the amount due to a person having a valid ownership interest, which includes, but is not limited to, a valid lien, mortgage, security interest, or interest under a conditional sales contract is less than the value of the property and the person elects not to make payment to the governmental entity, the property shall be sold at public auction by the Department of General Services or by the local governmental entity which shall provide notice of such sale by one publication in a newspaper published and circulated in the city, community, or locality where the sale is to take place.

(c)  The proceeds of sale pursuant to subdivision (b) shall be first distributed in accordance with the provisions of Section 11489.

(Amended by Stats. 1994, Ch. 314, Sec. 16. Effective August 19, 1994.)



11489

Notwithstanding Section 11502 and except as otherwise provided in Section 11473, in all cases where the property is seized pursuant to this chapter and forfeited to the state or local governmental entity and, where necessary, sold by the Department of General Services or local governmental entity, the money forfeited or the proceeds of sale shall be distributed by the state or local governmental entity as follows:

(a)  To the bona fide or innocent purchaser, conditional sales vendor, or mortgagee of the property, if any, up to the amount of his or her interest in the property, when the court declaring the forfeiture orders a distribution to that person.

(b)  The balance, if any, to accumulate, and to be distributed and transferred quarterly in the following manner:

(1)  To the state agency or local governmental entity for all expenditures made or incurred by it in connection with the sale of the property, including expenditures for any necessary costs of notice required by Section 11488.4, and for any necessary repairs, storage, or transportation of any property seized under this chapter.

(2)  The remaining funds shall be distributed as follows:

(A)  Sixty-five percent to the state, local, or state and local law enforcement entities that participated in the seizure distributed so as to reflect the proportionate contribution of each agency.

(i)  Fifteen percent of the funds distributed pursuant to this subparagraph shall be deposited in a special fund maintained by the county, city, or city and county of any agency making the seizure or seeking an order for forfeiture. This fund shall be used for the sole purpose of funding programs designed to combat drug abuse and divert gang activity, and shall wherever possible involve educators, parents, community-based organizations and local businesses, and uniformed law enforcement officers. Those programs that have been evaluated as successful shall be given priority. These funds shall not be used to supplant any state or local funds that would, in the absence of this clause, otherwise be made available to the programs.

It is the intent of the Legislature to cause the development and continuation of positive intervention programs for high-risk elementary and secondary schoolage students. Local law enforcement should work in partnership with state and local agencies and the private sector in administering these programs.

(ii)  The actual distribution of funds set aside pursuant to clause (i) is to be determined by a panel consisting of the sheriff of the county, a police chief selected by the other chiefs in the county, and the district attorney and the chief probation officer of the county.

(B)  Ten percent to the prosecutorial agency which processes the forfeiture action.

(C)  Twenty-four percent to the General Fund. Notwithstanding Section 13340 of the Government Code, the moneys are hereby continuously appropriated to the General Fund. Commencing January 1, 1995, all moneys deposited in the General Fund pursuant to this subparagraph, in an amount not to exceed ten million dollars ($10,000,000), shall be made available for school safety and security, upon appropriation by the Legislature, and shall be disbursed pursuant to Senate Bill 1255 of the 1993–94 Regular Session, as enacted.

(D)  One percent to a private nonprofit organization composed of local prosecutors which shall use these funds for the exclusive purpose of providing a statewide program of education and training for prosecutors and law enforcement officers in ethics and the proper use of laws permitting the seizure and forfeiture of assets under this chapter.

(c)  Notwithstanding Item 0820-101-469 of the Budget Act of 1985 (Chapter 111 of the Statutes of 1985), all funds allocated to the Department of Justice pursuant to subparagraph (A) of paragraph (2) of subdivision (b) shall be deposited into the Department of Justice Special Deposit Fund–State Asset Forfeiture Account and used for the law enforcement efforts of the state or for state or local law enforcement efforts pursuant to Section 11493.

All funds allocated to the Department of Justice by the federal government under its Federal Asset Forfeiture program authorized by the Comprehensive Crime Control Act of 1984 may be deposited directly into the Narcotics Assistance and Relinquishment by Criminal Offender Fund and used for state and local law enforcement efforts pursuant to Section 11493.

Funds which are not deposited pursuant to the above paragraph shall be deposited into the Department of Justice Special Deposit Fund–Federal Asset Forfeiture Account.

(d)  All the funds distributed to the state or local governmental entity pursuant to subparagraphs (A) and (B) of paragraph (2) of subdivision (b) shall not supplant any state or local funds that would, in the absence of this subdivision, be made available to support the law enforcement and prosecutorial efforts of these agencies.

The court shall order the forfeiture proceeds distributed to the state, local, or state and local governmental entities as provided in this section.

For the purposes of this section, “local governmental entity” means any city, county, or city and county in this state.

(e)  This section shall become operative on January 1, 1994.

(Amended by Stats. 1997, Ch. 241, Sec. 3. Effective January 1, 1998.)



11490

The provisions of this division relative to forfeiture of vehicles, boats, or airplanes shall not apply to a common carrier, or to an employee acting within the scope of his employment in the enforcement of this division.

(Added by renumbering Section 11498 by Stats. 1983, Ch. 948, Sec. 29.)



11491

Nothing in this chapter shall be construed to extend or change decisional law as it relates to the topic of search and seizure.

(Added by renumbering Section 11499 by Stats. 1983, Ch. 948, Sec. 30.)



11492

(a)  Concurrent with, or subsequent to, the filing of the petition, the prosecuting agency may move the superior court for the following pendente lite orders to preserve the status quo or value of the property alleged in the petition for forfeiture.

(1)  An injunction to restrain all interested parties and enjoin them from transferring, encumbering, hypothecating, or otherwise disposing of that property.

(2)  Appointment of a receiver to take possession of, care for, manage, and operate the assets and properties so that the property may be maintained and preserved.

(3)  Order an interlocutory sale of the property named in the petition when the property is liable to perish, to waste, or to be significantly reduced in value, or when the expenses of maintaining the property are disproportionate to the value thereof, and the proceeds thereof shall be deposited with the court or as directed by the court pending determination of the forfeiture proceeding.

(b)  No preliminary injunction may be granted, receiver appointed, or interlocutory sale ordered without notice to the interested parties and a hearing to determine that the order is necessary to preserve the property named in the petition, pending the outcome of the proceedings, and that there is probable cause to believe that the property is subject to forfeiture under Section 11470. However, a temporary restraining order may issue pending that hearing pursuant to the provisions of Section 527 of the Code of Civil Procedure.

(c)  Notwithstanding any other provision of law, the court in granting these motions may order a surety bond or undertaking to preserve the property interests of the interested parties.

(Amended by Stats. 1997, Ch. 241, Sec. 4. Effective January 1, 1998.)



11493

There is hereby created in the General Fund the Narcotics Assistance and Relinquishment by Criminal Offender Fund. The fund shall be administered by an advisory committee which shall be appointed by the Attorney General and which shall be comprised of three police chiefs, three sheriffs, two district attorneys, one private citizen, and an official of the Department of Justice who shall serve as the executive officer.

The money in the fund shall be available, upon appropriation by the Legislature, for distribution by the advisory committee to local and state law enforcement agencies in support of general narcotic law enforcement efforts.

(Amended by Stats. 2007, Ch. 176, Sec. 61. Effective August 24, 2007.)



11494

In the case of any property seized or forfeiture proceeding initiated before January 1, 1994, the proceeding to forfeit the property and the distribution of any forfeited property shall be subject to the provisions of this chapter in effect on December 31, 1993, as if those sections had not been repealed, replaced, or amended.

(Repealed and added by Stats. 1994, Ch. 314, Sec. 22. Effective August 19, 1994.)



11495

(a)  The funds received by the law enforcement agencies under Section 11489 shall be deposited into an account maintained by the Controller, county auditor, or city treasurer. These funds shall be distributed to the law enforcement agencies at their request. The Controller, auditor, or treasurer shall maintain a record of these disbursements which records shall be open to public inspection, subject to the privileges contained in Sections 1040, 1041, and 1042 of the Evidence Code.

(b)  Upon request of the governing body of the jurisdiction in which the distributions are made, the Controller, auditor, or treasurer shall conduct an audit of these funds and their use. In the case of the state, the governing body shall be the Legislature.

(c)  Each year, the Attorney General shall publish a report which sets forth the following information for the state, each county, each city, and each city and county:

(1)  The number of forfeiture actions initiated.

(2)  The number of cases and the administrative number or court docket number of each case for which forfeiture was ordered or declared.

(3)  The value of the assets forfeited.

(4)  The recipients of the forfeited assets, the amounts received, and the date of the disbursement.

(d)  The Attorney General shall develop administrative guidelines for the collection and publication of the information required in subdivision (c).

(e)  The Attorney General’s report shall cover the calendar year and shall be made no later than March 1 of each year beginning with the year after the enactment of this law.

(Added by Stats. 1994, Ch. 314, Sec. 23. Effective August 19, 1994.)






CHAPTER 9 - Collection and Disposition of Fines

11500

The district attorney, or any person designated by him, of the county in which any violation of this division is committed shall conduct all actions and prosecutions for the violation.

However, the Attorney General, or special counsel employed by the Attorney General for that purpose, may take complete charge of the conduct of such actions or prosecutions. The Attorney General may fix the compensation to be paid for the service and may incur such other expense in connection with the conduct of the actions or prosecutions as he may deem necessary. No attorney employed as special counsel shall receive as compensation more than three thousand five hundred dollars ($3,500) in any one year.

(Repealed and added by Stats. 1972, Ch. 1407.)



11501

The State of California, or any political subdivision thereof, may maintain an action against any person or persons engaged in the unlawful sale of controlled substances for the recovery of any public funds paid over to such person or persons in the course of any investigation of violations of this division. All proceedings under this section shall be instituted in the superior court of the county where the funds were paid over, where the sale was made, or where the defendant resides. Notwithstanding Section 483.010 of the Code of Civil Procedure, in any action under this section, a writ of attachment may be issued, without the showing required by Section 485.010 of the Code of Civil Procedure, in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure to attach any funds paid over or any other funds on the defendant’s person at the time of his arrest.

(Amended by Stats. 1974, Ch. 1516.)



11502

(a) All moneys, forfeited bail, or fines received by any court under this division shall as soon as practicable after the receipt thereof be deposited with the county treasurer of the county in which the court is situated. Amounts so deposited shall be paid at least once a month as follows: 75 percent to the State Treasurer by warrant of the county auditor drawn upon the requisition of the clerk or judge of the court to be deposited in the State Treasury on order of the State Controller; and 25 percent to the city treasurer of the city, if the offense occurred in a city, otherwise to the treasurer of the county in which the prosecution is conducted.

(b) Any money deposited in the State Treasury under this section that is determined by the State Controller to have been erroneously deposited therein shall be refunded by him or her, subject to the approval of the California Victim Compensation and Government Claims Board prior to the payment of the refund, out of any moneys in the State Treasury that are available by law for that purpose.

(Amended by Stats. 2006, Ch. 538, Sec. 369. Effective January 1, 2007.)



11503

Judges and magistrates who collect fines or forfeitures under this division shall keep a record thereof, and, upon the imposition of any such fine or forfeiture, shall at least monthly transmit a record of it to the county auditor. The county auditor shall transmit a record of the imposition, collection and payment of such fines or forfeitures to the State Controller at the time of transmittal of each warrant to the State Treasurer pursuant to this article.

(Repealed and added by Stats. 1972, Ch. 1407.)



11504

When an imprisonment has been imposed for a violation of this division, and before the termination of the sentence, the defendant is released by the vacation of the sentence of imprisonment and the imposition of a fine or forfeiture instead, the fine or forfeiture shall be recorded and accounted for in the same manner as though it had been imposed in the first instance.

(Repealed and added by Stats. 1972, Ch. 1407.)



11505

Whenever a fine has been imposed for violation of this division, and before the full payment of the fine a sentence of imprisonment is imposed instead, the imprisonment shall be recorded and accounted for to the county auditor.

(Added by Stats. 1972, Ch. 1407.)



11506

The State Controller shall check the reports and records received by him with the transmittals of fines and forfeitures and whenever it appears that fines or forfeitures have not been transmitted the county auditor shall and the State Controller may bring suit to enforce their collection or transmittal, or both.

(Added by Stats. 1972, Ch. 1407.)



11507

The official bond of any judge or magistrate is liable for his failure to transmit the fines or forfeitures imposed by him under this division.

(Added by Stats. 1972, Ch. 1407.)



11508

The records kept by a judge or magistrate under this division are open to public inspection, and may be checked by the State Controller, the Attorney General, the district attorney of the particular county, or the state bureau.

(Added by Stats. 1972, Ch. 1407.)






CHAPTER 9.5 - Loitering for Drug Activities

11530

As used in this subdivision, the following terms have the following meanings:

(a)  “Loiter” means to delay or linger without a lawful purpose for being on the property and for the purpose of committing a crime as opportunity may be discovered.

(b)  “Public place” means an area open to the public or exposed to public view and includes streets, sidewalks, bridges, alleys, plazas, parks, driveways, parking lots, automobiles, whether moving or not, and buildings open to the general public, including those which serve food or drink, or provide entertainment, and the doorways and entrances to buildings or dwellings and the grounds enclosing them.

(Added by Stats. 1995, Ch. 981, Sec. 2. Effective January 1, 1996.)



11532

(a)  It is unlawful for any person to loiter in any public place in a manner and under circumstances manifesting the purpose and with the intent to commit an offense specified in Chapter 6 (commencing with Section 11350) and Chapter 6.5 (commencing with Section 11400).

(b)  Among circumstances that may be considered in determining whether a person has the requisite intent to engage in drug-related activity are that the person:

(1)  Acts as a “look-out.”

(2)  Transfers small objects or packages for currency in a furtive fashion.

(3)  Tries to conceal himself or herself or any object that reasonably could be involved in an unlawful drug-related activity.

(4)  Uses signals or language indicative of summoning purchasers of illegal drugs.

(5)  Repeatedly beckons to, stops, attempts to stop, or engages in conversations with passersby, whether on foot or in a motor vehicle, indicative of summoning purchasers of illegal drugs.

(6)  Repeatedly passes to or receives from passersby, whether on foot or in a motor vehicle, money or small objects.

(7)  Is under the influence of a controlled substance or possesses narcotic or drug paraphernalia. For the purposes of this paragraph, “narcotic or drug paraphernalia” means any device, contrivance, instrument, or apparatus designed or marketed for the use of smoking, injecting, ingesting, or consuming marijuana, hashish, PCP, or any controlled substance, including, but not limited to, roach clips, cigarette papers, and rollers designed or marketed for use in smoking a controlled substance.

(8)  Has been convicted in any court within this state, within five years prior to the arrest under this chapter, of any violation involving the use, possession, or sale of any of the substances referred to in Chapter 6 (commencing with Section 11350) or Chapter 6.5 (commencing with Section 11400), or has been convicted of any violation of those provisions or substantially similar laws of any political subdivision of this state or of any other state.

(9)  Is currently subject to any order prohibiting his or her presence in any high drug activity geographic area.

(10)  Has engaged, within six months prior to the date of arrest under this section, in any behavior described in this subdivision, with the exception of paragraph (8), or in any other behavior indicative of illegal drug-related activity.

(c)  The list of circumstances set forth in subdivision (b) is not exclusive. The circumstances set forth in subdivision (b) should be considered particularly salient if they occur in an area that is known for unlawful drug use and trafficking, or if they occur on or in premises that have been reported to law enforcement as a place suspected of unlawful drug activity. Any other relevant circumstances may be considered in determining whether a person has the requisite intent. Moreover, no one circumstance or combination of circumstances is in itself determinative of intent. Intent must be determined based on an evaluation of the particular circumstances of each case.

(Added by Stats. 1995, Ch. 981, Sec. 2. Effective January 1, 1996.)



11534

If any section, subdivision, sentence, clause, phrase, or portion of this chapter is for any reason held invalid or unconstitutional by any court of competent jurisdiction, that portion shall be deemed a separate, distinct, and independent provision, and that holding shall not affect the validity of the remaining portion thereof.

(Added by Stats. 1995, Ch. 981, Sec. 2. Effective January 1, 1996.)



11536

A violation of any provision of this chapter is a misdemeanor.

(Added by Stats. 1995, Ch. 981, Sec. 2. Effective January 1, 1996.)



11538

Nothing in this chapter shall prevent a local governing body from adopting and enforcing laws consistent with this chapter. Where local laws duplicate or supplement this chapter, this chapter shall be construed as providing alternative remedies and not to preempt the field.

(Added by Stats. 1995, Ch. 981, Sec. 2. Effective January 1, 1996.)






CHAPTER 9.8 - Treatment

11545

The Legislature hereby finds and declares that licensed physicians, experienced in the treatment of addiction, should be allowed and encouraged to treat addiction by all appropriate means.

(Added by Stats. 2000, Ch. 815, Sec. 1. Effective January 1, 2001.)






CHAPTER 10 - Control of Users of Controlled Substances

ARTICLE 1 - Addicts

11550

(a)  A person shall not use, or be under the influence of any controlled substance that is (1) specified in subdivision (b), (c), or (e), or paragraph (1) of subdivision (f) of Section 11054, specified in paragraph (14), (15), (21), (22), or (23) of subdivision (d) of Section 11054, specified in subdivision (b) or (c) of Section 11055, or specified in paragraph (1) or (2) of subdivision (d) or in paragraph (3) of subdivision (e) of Section 11055, or (2) a narcotic drug classified in Schedule III, IV, or V, except when administered by or under the direction of a person licensed by the state to dispense, prescribe, or administer controlled substances. It shall be the burden of the defense to show that it comes within the exception. A person convicted of violating this subdivision is guilty of a misdemeanor and shall be sentenced to serve a term of not more than one year in a county jail. The court may also place a person convicted under this subdivision on probation for a period not to exceed five years.

(b)  (1) A person who is convicted of violating subdivision (a) when the offense occurred within seven years of that person being convicted of two or more separate violations of that subdivision, and refuses to complete a licensed drug rehabilitation program offered by the court pursuant to subdivision (c), shall be punished by imprisonment in a county jail for not less than 180 days nor more than one year. In no event does the court have the power to absolve a person convicted of a violation of subdivision (a) who is punishable under this subdivision from the obligation of spending at least 180 days in confinement in a county jail unless there are no licensed drug rehabilitation programs reasonably available.

(2) For the purpose of this section, a drug rehabilitation program is not reasonably available unless the person is not required to pay more than the court determines that he or she is reasonably able to pay in order to participate in the program.

(c)  (1) The court may, when it would be in the interest of justice, permit a person convicted of a violation of subdivision (a) punishable under subdivision (a) or (b) to complete a licensed drug rehabilitation program in lieu of part or all of the imprisonment in a county jail. As a condition of sentencing, the court may require the offender to pay all or a portion of the drug rehabilitation program.

(2) In order to alleviate jail overcrowding and to provide recidivist offenders with a reasonable opportunity to seek rehabilitation pursuant to this subdivision, counties are encouraged to include provisions to augment licensed drug rehabilitation programs in their substance abuse proposals and applications submitted to the state for federal and state drug abuse funds.

(d)  In addition to any fine assessed under this section, the judge may assess a fine not to exceed seventy dollars ($70) against a person who violates this section, with the proceeds of this fine to be used in accordance with Section 1463.23 of the Penal Code. The court shall, however, take into consideration the defendant’s ability to pay, and a defendant shall not be denied probation because of his or her inability to pay the fine permitted under this subdivision.

(e)  (1) Notwithstanding subdivisions (a) and (b) or any other law, a person who is unlawfully under the influence of cocaine, cocaine base, heroin, methamphetamine, or phencyclidine while in the immediate personal possession of a loaded, operable firearm is guilty of a public offense punishable by imprisonment in a county jail for not exceeding one year or in state prison.

(2) As used in this subdivision “immediate personal possession” includes, but is not limited to, the interior passenger compartment of a motor vehicle.

(f)  Every person who violates subdivision (e) is punishable upon the second and each subsequent conviction by imprisonment in the state prison for two, three, or four years.

(g)  This section does not prevent deferred entry of judgment or a defendant’s participation in a preguilty plea drug court program under Chapter 2.5 (commencing with Section 1000) of Title 6 of Part 2 of the Penal Code unless the person is charged with violating subdivision (b) or (c) of Section 243 of the Penal Code. A person charged with violating this section by being under the influence of any controlled substance which is specified in paragraph (21), (22), or (23) of subdivision (d) of Section 11054 or in paragraph (3) of subdivision (e) of Section 11055 and with violating either subdivision (b) or (c) of Section 243 of the Penal Code or with a violation of subdivision (e) shall be ineligible for deferred entry of judgment or a preguilty plea drug court program.

(Amended by Stats. 2014, Ch. 819, Sec. 1. Effective January 1, 2015.)



11551

(a)  Whenever any court in this state grants probation to a person who the court has reason to believe is or has been a user of controlled substances, the court may require as a condition to probation that the probationer submit to periodic tests by a city or county health officer, or by a physician and surgeon appointed by the city or county health officer with the approval of the Attorney General, to determine, by whatever means is available, whether the probationer is addicted to a controlled substance.

In any case provided for in this subdivision, the city or county health officer, or the physician and surgeon appointed by the city or county health officer with the approval of the Attorney General shall report the results of the tests to the probation officer.

(b)  In any case in which a person is granted parole by a county parole board and the person is or has been a user of controlled substances, a condition of the parole may be that the parolee undergo periodic tests as provided in subdivision (a) and that the county or city health officer, or the physician and surgeon appointed by the city or county health officer with the approval of the Attorney General, shall report the results to the board.

(c)  In any case in which any state agency grants a parole to a person who is or has been a user of controlled substances, it may be a condition of the parole that the parolee undergo periodic tests as provided in subdivision (a) and that the county or city health officer, or the physician and surgeon appointed by the city or county health officer with the approval of the Attorney General, shall report the results of the tests to such state agency.

(d)  The cost of administering tests pursuant to subdivisions (a) and (b) shall be a charge against the county. The cost of administering tests pursuant to subdivision (c) shall be paid by the state.

(e)  The state department, in conjunction with the Attorney General, shall issue regulations governing the administering of the tests provided for in this section and providing the form of the report required by this section.

(Added by Stats. 1972, Ch. 1407.)



11552

In any case in which a person has been arrested for a criminal offense and is suspected of being addicted to a controlled substance, a law enforcement officer having custody of such person may, with the written consent of such person, request the city or county health officer, or physician appointed by such health officer pursuant to Section 11551, to administer to the arrested person a test to determine, by whatever means is available whether the arrested person is addicted to a controlled substance, and such health officer or physician may administer such test to such arrested person.

(Added by Stats. 1972, Ch. 1407.)



11553

The fact that a person is or has been, or is suspected of being, a user of marijuana is not alone sufficient grounds upon which to invoke Section 11551 or 11552.

This section shall not be construed to limit the discretion of a judge to invoke Section 11551 or 11552 if the court has reason to believe a person is or has been a user of narcotics or drugs other than marijuana.

(Added by Stats. 1972, Ch. 1407.)



11554

The rehabilitation of persons addicted to controlled substances and the prevention of continued addiction to controlled substances is a matter of statewide concern. It is the policy of the state to encourage each county and city and county to make use, whenever applicable, of testing procedures to determine addiction to controlled substances or the absence thereof, and to foster research in means of detecting the existence of addiction to controlled substances and in medical methods and procedures for that purpose.

(Added by Stats. 1972, Ch. 1407.)



11555

The Attorney General is directed to promote and sponsor the use by agencies of local government of the provisions of this article. The Attorney General may assist such agencies to establish facilities for, and to train personnel to conduct testing procedures pursuant to Section 11551, and may conduct demonstrations thereof for limited periods. For these purposes the Attorney General may procure such medical supplies, equipment, and temporary services of physicians and qualified consultants as may reasonably be necessary. Subject to the availability of funds appropriated for the purpose, the Attorney General may contract with any county or city and county which undertakes to establish facilities and a testing program pursuant to Section 11551, and such contract may provide for payment by the state of such costs of initially establishing and demonstrating such program as the Attorney General may approve.

(Repealed and added by Stats. 1972, Ch. 1407.)






ARTICLE 2 - Substance Abuse Treatment Control Units

11560

The Department of Corrections and the Department of the Youth Authority are authorized to establish substance abuse treatment control units in state correctional facilities or training schools or as separate establishments for any study, research, and treatment that may be necessary for the control of the addiction or habituation, or imminent addiction or habituation, to controlled substances or alcohol of persons committed to the custody of the Director of Corrections or the Director of the Youth Authority.

(Amended by Stats. 1992, Ch. 465, Sec. 2. Effective January 1, 1993.)



11561

When the parole authority concludes that there are reasonable grounds for believing that a person on parole is addicted or habituated to, or is in imminent danger of addiction or habituation to, controlled substances or alcohol, it may, in accordance with procedures used to revoke parole, issue an order to detain or place the person in a substance abuse treatment control unit for a period not to exceed 90 days. The order shall be a sufficient warrant for any peace officer or employee of the Department of Corrections to return the person to physical custody. Detention pursuant to the order shall not be deemed a suspension, cancellation, or revocation of parole until the parole authority so orders pursuant to Section 3060 of the Penal Code. A parolee taken into physical custody pursuant to Section 3060 of the Penal Code may be detained in a substance abuse treatment control unit established pursuant to this article.

No person on parole shall be placed in a substance abuse treatment control unit against his or her will.

(Amended by Stats. 2003, Ch. 468, Sec. 5. Effective January 1, 2004.)



11562

When the Youth Authority concludes that there are reasonable grounds for believing that a person committed to its custody, and on parole, is addicted or habituated to, or is in imminent danger of addiction or habituation to, controlled substances or alcohol, it may, in accordance with procedures used to revoke parole, issue an order to detain or place that person in a substance abuse treatment control unit for not to exceed 90 days. The order shall be a sufficient warrant for any peace officer or employee of the Department of the Youth Authority to return to physical custody that person. Detention pursuant to the order shall not be deemed a suspension, cancellation, or revocation of parole unless the Youth Authority so orders pursuant to Section 1767.3 of the Welfare and Institutions Code.

With the consent of the Director of Corrections, the Director of the Youth Authority may, pursuant to this section, confine the addicted or habituated or potentially addicted or habituated person, over 18 years of age, in a substance abuse treatment control unit established by the Department of Corrections.

No person committed to the custody of the Youth Authority and on parole shall be placed in a substance abuse treatment control unit against his or her will.

(Amended by Stats. 1992, Ch. 465, Sec. 4. Effective January 1, 1993.)



11563

When the parole authority concludes that there are reasonable grounds for believing that a woman on parole is addicted or habituated to, or is in imminent danger of addiction or habituation to, controlled substances or alcohol, it may, in accordance with procedures used to revoke parole, issue an order to detain or place the person in a substance abuse treatment control unit for a period not to exceed 90 days. The order shall be a sufficient warrant for any peace officer or employee of the Department of Corrections to return the person to physical custody . Detention pursuant to the order shall not be deemed a suspension, cancellation, or revocation of parole until such time as the parole authority so orders pursuant to Section 3060 of the Penal Code. A parolee taken into physical custody pursuant to Section 3060, 6043, or 6044 of the Penal Code may be detained in a substance abuse treatment control unit established pursuant to this article.

No woman on parole shall be placed in a substance abuse treatment control unit against her will.

(Amended by Stats. 1992, Ch. 695, Sec. 6. Effective September 15, 1992.)



11564

The authority granted to the parole authority and to the Department of the Youth Authority in no way limits Sections 3060 and 3325 of the Penal Code.

(Amended by Stats. 1992, Ch. 695, Sec. 7. Effective September 15, 1992.)



11565

For purposes of this article, “parole authority” has the same meaning as described in Section 3000 of the Penal Code.

(Added by Stats. 1992, Ch. 695, Sec. 8. Effective September 15, 1992.)






ARTICLE 3 - Abatement

11570

Every building or place used for the purpose of unlawfully selling, serving, storing, keeping, manufacturing, or giving away any controlled substance, precursor, or analog specified in this division, and every building or place wherein or upon which those acts take place, is a nuisance which shall be enjoined, abated, and prevented, and for which damages may be recovered, whether it is a public or private nuisance.

(Amended by Stats. 1986, Ch. 1043, Sec. 1.5.)



11571

If there is reason to believe that a nuisance, as described in Section 11570, is kept, maintained, or exists in any county, the district attorney or county counsel of the county, or the city attorney of any incorporated city or of any city and county, in the name of the people, may, or any citizen of the state resident in the county, in his or her own name, may, maintain an action to abate and prevent the nuisance and to perpetually enjoin the person conducting or maintaining it, and the owner, lessee, or agent of the building or place in or upon which the nuisance exists from directly or indirectly maintaining or permitting the nuisance.

(Amended by Stats. 2010, Ch. 570, Sec. 3. Effective January 1, 2011.)



11571.1

(a) Nothing in this article shall prevent a local governing body from adopting and enforcing laws, consistent with this article, relating to drug abatement. Where local laws duplicate or supplement this article, this article shall be construed as providing alternative remedies and not preempting the field.

(b) Nothing in this article shall prevent a tenant from receiving relief against a forfeiture of a lease pursuant to Section 1179 of the Code of Civil Procedure.

(Repealed and added by Stats. 2009, Ch. 244, Sec. 7. Effective January 1, 2010.)



11571.5

For purposes of this article, an action to abate a nuisance may be taken by the city attorney or city prosecutor of the city within which the nuisance exists, is kept, or is maintained. An action by a city attorney or city prosecutor shall be accorded the same precedence as an action maintained by the district attorney of the county.

(Added by Stats. 1986, Ch. 182, Sec. 1.)



11572

Unless filed by the district attorney, or the city attorney of an incorporated city, the complaint in the action shall be verified.

(Amended by Stats. 1987, Ch. 1076, Sec. 3.)



11573

(a)  If the existence of the nuisance is shown in the action to the satisfaction of the court or judge, either by verified complaint or affidavit, the court or judge shall allow a temporary restraining order or injunction to abate and prevent the continuance or recurrence of the nuisance.

(b)  A temporary restraining order or injunction may enjoin subsequent owners, commercial lessees, or agents who acquire the building or place where the nuisance exists with notice of the temporary restraining order or injunction, specifying that the owner of the property subject to the temporary restraining order or injunction shall notify any prospective purchaser, commercial lessee, or other successor in interest of the existence of the order or injunction, and of its application to successors in interest, prior to entering into any agreement to sell or lease the property. The temporary restraining order or injunction shall not constitute a title defect, lien, or encumbrance on the real property.

(Amended by Stats. 2002, Ch. 1057, Sec. 2. Effective January 1, 2003.)



11573.5

(a)  At the time of application for issuance of a temporary restraining order or injunction pursuant to Section 11573, if proof of the existence of the nuisance depends, in whole or part, upon the affidavits of witnesses who are not peace officers, upon a showing of prior threats of violence or acts of violence by any defendant or other person, the court may issue orders to protect those witnesses, including, but not limited to, nondisclosure of the name, address, or any other information which may identify those witnesses.

(b)  A temporary restraining order or injunction issued pursuant to Section 11573 may include closure of the premises pending trial when a prior order or injunction does not result in the abatement of the nuisance. The duration of the order or injunction shall be within the court’s discretion. In no event shall the total period of closure pending trial exceed one year. Prior to ruling on a request for closure the court may order that some or all of the rent payments owing to the defendant be placed in an escrow account for a period of up to 90 days or until the nuisance is abated. If the court subsequently orders a closure of the premises, the money in the escrow account shall be used to pay for relocation assistance pursuant to subdivision (d). In ruling upon a request for closure, whether for a defined or undefined duration, the court shall consider all of the following factors:

(1)  The extent and duration of the nuisance at the time of the request.

(2)  Prior efforts by the defendant to comply with previous court orders to abate the nuisance.

(3)  The nature and extent of any effect which the nuisance has upon other persons, such as residents or businesses.

(4)  Any effect of prior orders placing displaced residents’ or occupants’ rent payments into an escrow account upon the defendant’s efforts to abate the nuisance.

(5)  The effect of granting the request upon any resident or occupant of the premises who is not named in the action, including the availability of alternative housing or relocation assistance, the pendency of any action to evict a resident or occupant, and any evidence of participation by a resident or occupant in the nuisance activity.

(c)  In making an order of closure pursuant to this section, the court may order the premises vacated and may issue any other orders necessary to effectuate the closure. However, all tenants who may be affected by the order shall be provided reasonable notice and an opportunity to be heard at all hearings regarding the closure request prior to the issuance of any order.

(d)  In making an order of closure pursuant to this section, the court shall order the defendant to provide relocation assistance to any tenant ordered to vacate the premises, provided the court determines that the tenant was not actively involved in the nuisance activity. The relocation assistance ordered to be paid by the defendant shall be in the amount necessary to cover moving costs, security deposits for utilities and comparable housing, adjustment in any lost rent, and any other reasonable expenses the court may deem fair and reasonable as a result of the court’s order.

(e)  At the hearing to order closure pursuant to this section, the court may make the following orders with respect to any displaced tenant not actively involved in the nuisance:

(1)  Priority for senior citizens, physically handicapped persons, or persons otherwise suffering from a permanent or temporary disability for claims against money for relocation assistance.

(2)  Order the local agency seeking closure pursuant to this section to make reasonable attempts to seek additional sources of funds for relocation assistance to displaced tenants, if deemed necessary.

(3)  Appoint a receiver to oversee the disbursement of relocation assistance funds, whose services shall be paid from the escrow fund.

(4)  Where a defendant has paid relocation assistance pursuant to subdivision (d), the escrow account under subdivision (b) may be released to the defendant and no appointment under paragraph (3) shall be made.

(f)  (1)  The remedies set forth pursuant to this section shall be in addition to any other existing remedies for nuisance abatement actions, including, but not limited to, the following:

(A)  Capital improvements to the property, such as security gates.

(B)  Improved interior or exterior lighting.

(C)  Security guards.

(D)  Posting of signs.

(E)  Owner membership in neighborhood or local merchants’ associations.

(F)  Attending property management training programs.

(G)  Making cosmetic improvements to the property.

(H)  Requiring the owner or person in control of the property to reside in the property until the nuisance is abated. The order shall specify the number of hours per day or per week the owner or person in control of the property must be physically present in the property. In determining this amount, the court shall consider the nature and severity of the nuisance.

(2)  At all stages of an action brought pursuant to this article, the court has equitable powers to order steps necessary to remedy the problem and enhance the abatement process.

(Amended by Stats. 2002, Ch. 1057, Sec. 3. Effective January 1, 2003.)



11574

On granting the temporary writ the court or judge shall require an undertaking on the part of the applicant to the effect that the applicant will pay to the defendant enjoined such damages, not exceeding an amount to be specified, as the defendant sustains by reason of the injunction if the court finally decides that the applicant was not entitled to the injunction.

(Amended by Stats. 1982, Ch. 517, Sec. 275.)



11575

The action shall have precedence over all other actions, except criminal proceedings, election contests, hearings on injunctions, and actions to forfeit vehicles under this division.

(Repealed and added by Stats. 1972, Ch. 1407.)



11575.5

In any action for abatement instituted pursuant to this article, all evidence otherwise authorized by law, including evidence of reputation in a community, as provided in the Evidence Code, shall be admissible to prove the existence of a nuisance.

(Added by Stats. 1988, Ch. 1525, Sec. 2.)



11576

If the complaint is filed by a citizen it shall not be dismissed by him or for want of prosecution except upon a sworn statement made by him and his attorney, setting forth the reasons why the action should be dismissed, and by dismissal ordered by the court.

(Repealed and added by Stats. 1972, Ch. 1407.)



11577

In case of failure to prosecute the action with reasonable diligence, or at the request of the plaintiff, the court, in its discretion, may substitute any other citizen consenting thereto for the plaintiff.

(Added by Stats. 1972, Ch. 1407.)



11578

If the action is brought by a citizen and the court finds there was no reasonable ground or cause for the action, the costs shall be taxed against him.

(Added by Stats. 1972, Ch. 1407.)



11579

If the existence of the nuisance is established in the action, an order of abatement shall be entered as part of the judgment in the case, and plaintiff’s costs in the action are a lien upon the building or place. The lien is enforceable and collectible by execution issued by order of the court.

(Added by Stats. 1972, Ch. 1407.)



11580

A violation or disobedience of the injunction or order for abatement is punishable as a contempt of court by a fine of not less than five hundred dollars ($500) nor more than ten thousand dollars ($10,000), or by imprisonment in the county jail for not less than one nor more than six months, or by both.

A contempt may be based on a violation of any court order including failure to pay relocation assistance. Notwithstanding any other provision of law, any fines assessed for contempt shall first be held by the court and applied to satisfaction of the court’s order for relocation assistance pursuant to subdivision (d) of Section 11573.5.

Evidence concerning the duration and repetitive nature of the violations shall be considered by the court in determining the contempt penalties.

(Amended by Stats. 1988, Ch. 1525, Sec. 3.)



11581

(a)  If the existence of the nuisance is established in the action, an order of abatement shall be entered as a part of the judgment, which order shall direct the removal from the building or place of all fixtures, musical instruments, and other movable property used in conducting, maintaining, aiding, or abetting the nuisance and shall direct their sale in the manner provided for the sale of chattels under execution.

(b)  (1)  The order shall provide for the effectual closing of the building or place against its use for any purpose, and for keeping it closed for a period of one year. This subdivision is intended to give priority to closure. Any alternative to closure may be considered only as provided in this section.

(2)  In addition, the court may assess a civil penalty not to exceed twenty-five thousand dollars ($25,000) against any or all of the defendants, based upon the severity of the nuisance and its duration.

(3)  One-half of the civil penalties collected pursuant to this section shall be deposited in the Restitution Fund in the State Treasury, the proceeds of which shall be available only upon appropriation by the Legislature to indemnify persons filing claims pursuant to Article 1 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code, and one-half of the civil penalties collected shall be paid to the city in which the judgment was entered, if the action was brought by the city attorney or city prosecutor. If the action was brought by a district attorney, one-half of the civil penalties collected shall be paid to the treasurer of the county in which the judgment was entered.

(c)  (1)  If the court finds that any vacancy resulting from closure of the building or place may create a nuisance or that closure is otherwise harmful to the community, in lieu of ordering the building or place closed, the court may order the person who is responsible for the existence of the nuisance, or the person who knowingly permits controlled substances to be unlawfully sold, served, stored, kept, or given away in or from a building or place he or she owns, to pay damages in an amount equal to the fair market rental value of the building or place for one year to the city or county in whose jurisdiction the nuisance is located for the purpose of carrying out drug abuse treatment, prevention, and education programs. If awarded to a city, eligible programs may include those developed as a result of cooperative programs among schools, community agencies, and the local law enforcement agency. These funds shall not be used to supplant existing city, county, state, or federal resources used for drug prevention and education programs.

(2)  For purposes of this subdivision, the actual amount of rent being received for the rental of the building or place, or the existence of any vacancy therein, may be considered, but shall not be the sole determinant of the fair market rental value. Expert testimony may be used to determine the fair market rental value.

(d)  This section shall become operative on January 1, 1996.

(Amended by Stats. 2003, Ch. 62, Sec. 183. Effective January 1, 2004.)



11582

While the order of abatement remains in effect, the building or place is in the custody of the court.

(Added by Stats. 1972, Ch. 1407.)



11583

For removing and selling the movable property, the officer is entitled to charge and receive the same fees as he would for levying upon and selling like property on execution; and for closing the premises and keeping them closed, a reasonable sum shall be allowed by the court.

(Added by Stats. 1972, Ch. 1407.)



11584

The proceeds of the sale of the movable property shall be applied as follows:

First—To the fees and costs of the removal and sale.

Second—To the allowances and costs of closing and keeping closed the building or place.

Third—To the payment of the plaintiff’s costs in the action.

Fourth—The balance, if any, to the owner of the property.

(Added by Stats. 1972, Ch. 1407.)



11585

If the proceeds of the sale of the movable property do not fully discharge all of the costs, fees, and allowances, the building and place shall then also be sold under execution issued upon the order of the court or judge and the proceeds of the sale shall be applied in like manner.

(Added by Stats. 1972, Ch. 1407.)



11586

(a)  If the owner of the building or place has not been guilty of any contempt of court in the proceedings, and appears and pays all costs, fees, and allowances that are a lien on the building or place and files a bond in the full value of the property conditioned that the owner will immediately abate any nuisance that may exist at the building or place and prevent it from being established or kept thereat within a period of one year thereafter, the court, or judge may, if satisfied of the owner’s good faith, order the building or place to be delivered to the owner, and the order of abatement canceled so far as it may relate to the property.

(b)  The release of property under the provisions of this division does not release it from any judgment, lien, penalty, or liability to which it may be subject.

(Amended by Stats. 1982, Ch. 517, Sec. 276.)



11587

Whenever the owner of a building or place upon which the act or acts constituting the contempt have been committed, or the owner of any interest therein, has been guilty of a contempt of court, and fined in any proceedings under this division, the fine is a lien upon the building or place to the extent of his interest in it.

The lien is enforceable and collectible by execution issued by order of the court.

(Added by Stats. 1972, Ch. 1407.)






ARTICLE 4 - Registration of Controlled Substance Offenders

11590

(a)  Except as provided in subdivisions (c) and (d), any person who is convicted in the State of California of any offense defined in Section 11350, 11351, 11351.5, 11352, 11353, 11353.5, 11353.7, 11354, 11355, 11357, 11358, 11359, 11360, 11361, 11363, 11366, 11366.5, 11366.6, 11368, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11380.5, 11383, or 11550, or subdivision (a) of Section 11377, or any person who is discharged or paroled from a penal institution where he or she was confined because of the commission of any such offense, or any person who is convicted in any other state of any offense which, if committed or attempted in this state, would have been punishable as one or more of the above-mentioned offenses, shall within 30 days of his or her coming into any county or city, or city and county in which he or she resides or is temporarily domiciled for that length of time, register with the chief of police of the city in which he or she resides or the sheriff of the county if he or she resides in an unincorporated area.

For persons convicted of an offense defined in Section 11377, 11378, 11379, or 11380, this subdivision shall apply only to offenses involving controlled substances specified in paragraph (12) of subdivision (d) of Section 11054 and paragraph (2) of subdivision (d) of Section 11055, and to analogs of these substances, as defined in Section 11401. For persons convicted of an offense defined in Section 11379 or 11379.5, this subdivision shall not apply if the conviction was for transporting, offering to transport, or attempting to transport a controlled substance.

(b)  Any person who is convicted in any federal court of any offense which, if committed or attempted in this state would have been punishable as one or more of the offenses enumerated in subdivision (a) shall within 30 days of his or her coming into any county or city, or city and county in which he or she resides or is temporarily domiciled for that length of time, register with the chief of police of the city in which he or she resides or the sheriff of the county if he or she resides in an unincorporated area.

(c)  This section does not apply to a conviction of a misdemeanor under Section 11357, 11360, or 11377.

(d)  The registration requirements imposed by this section for the conviction of offenses defined in Section 11353.7, 11366.5, 11366.6, 11377, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11380.5, or 11383, shall apply to any person who commits any of those offenses on and after January 1, 1990.

(Amended by Stats. 1990, Ch. 1417, Sec. 2. Effective September 28, 1990. Superseded on operative date of amendment by Stats. 1995, Ch. 714.)



11590-1

(a)  Except as provided in subdivisions (c) and (d), any person who is convicted in the State of California of any offense defined in Section 11350, 11351, 11351.5, 11352, 11353, 11353.5, 11353.7, 11354, 11355, 11357, 11358, 11359, 11360, 11361, 11363, 11366, 11366.5, 11366.6, 11368, 11370.1, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11380.5, 11383, or 11550, or subdivision (a) of Section 11377, or any person who is discharged or paroled from a penal institution where he or she was confined because of the commission of any such offense, or any person who is convicted in any other state of any offense which, if committed or attempted in this state, would have been punishable as one or more of the above-mentioned offenses, shall within 30 days of his or her coming into any county or city, or city and county in which he or she resides or is temporarily domiciled for that length of time, register with the chief of police of the city in which he or she resides or the sheriff of the county if he or she resides in an unincorporated area.

For persons convicted of an offense defined in Section 11377, 11378, 11379, or 11380, this subdivision shall apply only to offenses involving controlled substances specified in paragraph (12) of subdivision (d) of Section 11054 and paragraph (2) of subdivision (d) of Section 11055, and to analogs of these substances, as defined in Section 11401. For persons convicted of an offense defined in Section 11379 or 11379.5, this subdivision shall not apply if the conviction was for transporting, offering to transport, or attempting to transport a controlled substance.

(b)  Any person who is convicted in any federal court of any offense which, if committed or attempted in this state would have been punishable as one or more of the offenses enumerated in subdivision (a) shall, within 30 days of his or her coming into any county or city, or city and county, in which he or she resides or is temporarily domiciled for that length of time, register with the chief of police of the city in which he or she resides or the sheriff of the county if he or she resides in an unincorporated area.

(c)  This section does not apply to a conviction of a misdemeanor under Section 11357, 11360, or 11377.

(d)  The registration requirements imposed by this section for the conviction of offenses defined in Section 11353.7, 11366.5, 11366.6, 11370.1, 11377, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, 11380.5, or 11383, shall apply to any person who commits any of those offenses on and after January 1, 1990.

(Amended by Stats. 1995, Ch. 714, Sec. 1. Effective January 1, 1996. Operative upon appropriation of funds as prescribed by Sec. 2 of Ch. 714.)



11591

Every sheriff, chief of police, or the Commissioner of the California Highway Patrol, upon the arrest for any of the controlled substance offenses enumerated in Section 11590, or Section 11364, insofar as that section relates to paragraph (12) of subdivision (d) of Section 11054, of any school employee, shall, provided that he or she knows that the arrestee is a school employee, do one of the following:

(a)  If the school employee is a teacher in any of the public schools of this state, the sheriff, chief of police, or Commissioner of the California Highway Patrol shall immediately notify by telephone the superintendent of schools of the school district employing the teacher and shall immediately give written notice of the arrest to the Commission on Teacher Credentialing and to the superintendent of schools in the county where the person is employed. Upon receipt of the notice, the county superintendent of schools and the Commission on Teacher Credentialing shall immediately notify the governing board of the school district employing the person.

(b)  If the school employee is a nonteacher in any of the public schools of this state, the sheriff, chief of police, or Commissioner of the California Highway Patrol shall immediately notify by telephone the superintendent of schools of the school district employing the nonteacher and shall immediately give written notice of the arrest to the governing board of the school district employing the person.

(c)  If the school employee is a teacher in any private school of this state, the sheriff, chief of police, or Commissioner of the California Highway Patrol shall immediately notify by telephone the private school authority employing the teacher and shall immediately give written notice of the arrest to the private school authority employing the teacher.

(Amended by Stats. 2003, Ch. 536, Sec. 1. Effective January 1, 2004.)



11591.5

Every sheriff or chief of police, upon the arrest for any of the controlled substance offenses enumerated in Section 11590, or Section 11364, insofar as that section relates to paragraph (9) of subdivision (d) of Section 11054, of any teacher or instructor employed in any community college district shall immediately notify by telephone the superintendent of the community college district employing the teacher or instructor and shall immediately give written notice of the arrest to the Office of the Chancellor of the California Community Colleges. Upon receipt of such notice, the district superintendent shall immediately notify the governing board of the community college district employing the person.

(Added by Stats. 1983, Ch. 1032, Sec. 3.)



11592

Any person who, on or after the effective date of this section is discharged or paroled from a jail, prison, school, road camp, or other institution where he or she was confined because of the commission or attempt to commit one of the offenses described in Section 11590 shall, prior to such discharge, parole, or release, be informed of his or her duty to register under that section by the official in charge of the place of confinement and the official shall require the person to read and sign such form as may be required by the Department of Justice, stating that the duty of the person to register under this section has been explained to him or her. The official in charge of the place of confinement shall obtain the address where the person expects to reside upon his or her discharge, parole, or release and shall report that address to the Department of Justice. The official in charge of the place of confinement shall give one copy of the form to the person, and shall send two copies to the Department of Justice, which, in turn, shall forward one copy to the appropriate law enforcement agency having local jurisdiction where the person expects to reside upon his or her discharge, parole, or release.

(Amended by Stats. 2007, Ch. 130, Sec. 162. Effective January 1, 2008.)



11593

Any person who, on or after the effective date of this section is convicted in the State of California of the commission or attempt to commit any of the above-mentioned offenses and who is released on probation or discharged upon payment of a fine shall, prior to such release or discharge, be informed of his duty to register under Section 11590 by the court in which he has been convicted and the court shall require the person to read and sign such form as may be required by the Department of Justice, stating that the duty of the person to register under this section has been explained to him. The court shall obtain the address where the person expects to reside upon his release or discharge and shall report within three days such address to the Department of Justice. The court shall give one copy of the form to the person, and shall send two copies to the Department of Justice, which, in turn, shall forward one copy to the appropriate law enforcement agency having local jurisdiction where the person expects to reside upon his discharge, parole, or release.

(Amended by Stats. 1974, Ch. 1403.)



11594

The registration required by Section 11590 shall consist of (a) a statement in writing signed by such person, giving such information as may be required by the Department of Justice, and (b) the fingerprints and photograph of such person. Within three days thereafter the registering law enforcement agency shall forward such statement, fingerprints and photograph to the Department of Justice.

If any person required to register hereunder changes his residence address he shall inform, in writing within 10 days, the law enforcement agency with whom he last registered of his new address. The law enforcement agency shall, within three days after receipt of such information, forward it to the Department of Justice. The Department of Justice shall forward appropriate registration data to the law enforcement agency having local jurisdiction of the new place of residence.

All registration requirements set forth in this article shall terminate five years after the discharge from prison, release from jail or termination of probation or parole of the person convicted. Nothing in this section shall be construed to conflict with the provisions of Section 1203.4 of the Penal Code concerning termination of probation and release from penalties and disabilities of probation.

Any person required to register under the provisions of this section who shall knowingly violate any of the provisions thereof is guilty of a misdemeanor.

The statements, photographs and fingerprints herein required shall not be open to inspection by the public or by any person other than a regularly employed peace or other law enforcement officer.

(Amended by Stats. 1974, Ch. 1403.)



11595

The provisions of former Article 6 (commencing with Section 1850) of Chapter 7 of Division 10 of this code, which is repealed by the act that adds this article, including Section 11850 as amended by Chapter 796 of the Statutes of 1972, shall remain in effect as to any person who comes within such provisions.

Notwithstanding Section 9605 of the Government Code, the changes which are made in former Section 11850 by Chapter 796 of the Statutes of 1972 shall be effective and operative for the purposes of this section.

(Added by Stats. 1972, Ch. 1407.)









CHAPTER 11 - Educational Programs

11600

The Attorney General, the Board of Pharmacy, and other agencies shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs, he may do all of the following:

(a)  Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations.

(b)  Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances.

(c)  Consult with interested groups and organizations to aid them in solving administrative and organizational problems.

(d)  Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

(Added by Stats. 1972, Ch. 1407.)



11601

The Attorney General shall encourage research on misuse and abuse of controlled substances. In connection with the research, and in furtherance of the enforcement of this division, he or she may do all of the following:

(a) Develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of this division.

(b) Enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting demonstrations or special projects that bear directly on misuse and abuse of controlled substances.

(c) (1) Authorize hospitals and trauma centers to share information with local law enforcement agencies, the Emergency Medical Services Authority, and local emergency medical services agencies about controlled substance overdose trends.

(2) The information provided by hospitals and trauma centers pursuant to this subdivision shall include only the number of overdoses and the substances suspected as the primary cause of the overdoses. Any information shared pursuant to this subdivision shall be shared in a manner that ensures complete patient confidentiality.

(Amended by Stats. 2014, Ch. 491, Sec. 3. Effective January 1, 2015.)



11602

The Attorney General may enter into contracts for educational and research activities without performance bonds.

(Added by Stats. 1972, Ch. 1407.)



11603

The Attorney General, with the approval of the Research Advisory Panel, may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are the subjects of the research. Persons who obtain this authorization are not compelled in any civil, criminal, administrative, legislative, or other proceeding to identify the individuals who are the subjects of research for which the authorization was obtained.

(Added by Stats. 1972, Ch. 1407.)



11604

The Attorney General, with the approval of the Research Advisory Panel, may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization.

(Added by Stats. 1972, Ch. 1407.)



11605

(a) Commencing with the 1991–92 fiscal year, the Attorney General, in consultation with the Governor’s Policy Council on Alcohol and Drug Abuse, shall conduct a biennial survey of drug and alcohol use among pupils enrolled in grades 7, 9, and 11. The survey shall assess all of the following:

(1)  The frequency and type of substance abuse.

(2)  The age of first use and intoxication.

(3)  Pertinent attitudes and experiences of pupils.

(4)  The experience of pupils with school-based drug and alcohol prevention programs.

(5)  As an optional component, the survey may examine the risk factors associated with school dropouts.

(b)  The biennial survey shall be based on a statewide sample of pupils enrolled in grades 7, 9, and 11 and shall be consistent with the surveys conducted by the office of the Attorney General in the 1985–86, 1987–88, and 1989–90 fiscal years.

(c)  The Attorney General shall release the findings of the survey on or before May of each even-numbered year and shall prepare and distribute a report on the survey to the Legislature, the Governor, the Superintendent of Public Instruction, law enforcement agencies, school districts, and interested members of the general public.

(d)  In conducting the survey, the Attorney General shall ensure that the confidentiality of participating school districts and pupils shall be maintained. Pupil questionnaires and answer sheets shall be exempt from the public disclosure requirements prescribed by Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(e)  Persons reporting data pursuant to the requirements of this article shall not be liable for damages in any action based upon the use or misuse of pupil surveys that are mailed or otherwise transmitted to the Attorney General, or his or her designee.

(f)  The requirements prescribed by this article shall continue to be funded with the existing resources of the Attorney General.

(Added by Stats. 1990, Ch. 1332, Sec. 1.)






CHAPTER 12 - Clandestine Laboratory EnforcementProgram

11640

The Legislature finds and declares that there has been a recent and rapid expansion in clandestine laboratories illegally producing a variety of controlled substances. These are increasingly sophisticated operations, frequently located in rural areas or working across jurisdictional lines, which pose substantial dangers to the general public from fire, explosion, and the toxic chemicals involved. The controlled substances these laboratories produce, such as analogs of fentanyl, phencyclidine, and methamphetamine, are extremely difficult to detect and analyze and have caused numerous deaths and serious injuries to those who use them.

The Legislature further finds and declares that, given the number and nature of clandestine laboratories, local law enforcement officials in most jurisdictions lack the training, specialized equipment, and resources to adequately enforce existing law. As a result, the public is increasingly endangered by the laboratories themselves while the controlled substances they produce pose a grave danger to those who use them.

It is the intent of the Legislature in establishing the Clandestine Laboratory Enforcement Program to provide increased funding for special training, equipment, personnel, and financial assistance to state and local law enforcement officials targeted on the investigation and prosecution of clandestine laboratories. The program shall also increase public awareness of the problems posed by clandestine laboratories and the products they produce.

(Added by Stats. 1986, Ch. 1029, Sec. 1.)



11641

The Department of Justice shall establish a Clandestine Laboratory Enforcement Program to assist state and local law enforcement and prosecutorial agencies in apprehending and prosecuting persons involved in the unlawful manufacture of controlled substances.

(Added by Stats. 1986, Ch. 1029, Sec. 1.)



11642

(a)  To the extent moneys are available therefor, the Controller, in accordance with criteria and procedures which shall be adopted by the Department of Justice, may reimburse counties with a population under 1,750,000 for costs of prosecuting violations, attempts to violate, or conspiracies to violate Section 11100, 11100.1, 11104, 11105, 11379.6, or 11383 initiated after January 1, 1987. Funding under this subdivision shall not exceed twenty-five thousand dollars ($25,000) for each prosecution or joint prosecution assisted. All funds allocated to a county under this subdivision shall be distributed by it only to its prosecutorial agency, to be used solely for investigation and prosecution of these offenses. Funds distributed under this subdivision shall not be used to supplant any local funds that would, in the absence of this subdivision, be made available to support the prosecutorial efforts of counties.

Cases wholly financed or reimbursed under any other state or federal program including, but not limited to, the Asset Forfeiture Program (Section 11489), the Major Narcotic Vendors Prosecution Law (Section 13881 of the Penal Code), or the California Career Criminal Apprehension Program (Section 13851 of the Penal Code), shall not be entitled to reimbursement under this subdivision.

(b)  To the extent moneys are available therefor, the Controller, in accordance with criteria and procedures which shall be adopted by the Department of Justice, may reimburse counties with a population under 1,750,000 for law enforcement personnel expenses, not exceeding ten thousand dollars ($10,000) per case, incurred in the investigation of violations, attempts to violate, or conspiracies to violate Section 11100, 11100.1, 11104, 11105, 11379.6, or 11383 initiated after January 1, 1987. All funds allocated to a county under this subdivision shall be distributed by it only to its law enforcement agency to be used solely for investigation and detection of these offenses. Funds distributed under this subdivision shall not be used to supplant any local funds that would, in the absence of this subdivision, be made available to support the law enforcement efforts of counties. Cases financed or reimbursed under any other state or federal program, including, but not limited to, the Asset Forfeiture Program, (Section 11489), the California Career Criminal Apprehension Program (Section 13851 of the Penal Code), or the federal Asset Forfeiture Program (21 U.S.C. Sec. 881), shall not be entitled to reimbursement under this subdivision.

(c)  (1)  To the extent moneys are available therefor, the Controller, in accordance with criteria and procedures which shall be adopted by the Department of Justice, may reimburse counties with a population under 1,750,000 for costs incurred by, or at the direction of, state or local law enforcement agencies to remove and dispose of or store toxic waste from the sites of laboratories used for the unlawful manufacture of a controlled substance.

(2)  The local law enforcement agency or Department of Justice shall notify the local health officer within 24 hours of the seizure of a laboratory used for the unlawful manufacture of a controlled substance. The local health officer shall either:

(A)  Make a determination as to whether the site poses an immediate threat to public health and safety, and if so, shall undertake immediate corrective action.

(B)  Notify the State Department of Health Services.

As used in this section, “counties” includes any city within a county with a population of less than 1,750,000.

The Department of Justice may adopt emergency regulations consistent with this section and the Administrative Procedure Act.

(Amended by Stats. 1991, Ch. 929, Sec. 1.)



11643

To the extent moneys are available therefor, the Department of Justice shall do the following:

(a) In cooperation with the Commission on Peace Officer Standards and Training provide advanced training to state and local law enforcement personnel on the unique skills, such as detection and identification of chemical substances, and safety precautions, such as safe handling, storage, and disposal of toxic substances, necessary to investigate clandestine laboratories illegally manufacturing controlled substances.

(b) Make safety equipment, such as protective clothing and breathing apparatus, available to local law enforcement officials, as needed, on a case-by-case basis in connection with investigation and abatement of laboratories illegally manufacturing controlled substances.

(c) Establish enhanced enforcement teams assigned to the investigation of clandestine laboratories illegally manufacturing controlled substances, particularly targeting cabals operating in multiple local jurisdictions. These teams shall include special agents trained in investigating clandestine laboratories, criminalists to analyze the chemicals involved, auditors to conduct financial investigations and initiate forfeiture proceedings pursuant to Chapter 8 (commencing with Section 11470) where warranted, and analysts to monitor the overall pattern and network of these clandestine laboratories across the state, to develop further cases, and to target law enforcement efforts where needed.

(Amended by Stats. 2012, Ch. 867, Sec. 11. Effective January 1, 2013.)



11644

To the extent moneys are available therefor, the Crime Prevention Center of the Department of Justice shall prepare and disseminate informational materials on the unique dangers posed by clandestine laboratories and the controlled substances they produce. The Crime Prevention Center shall increase public awareness in areas such as the health dangers created by the laboratories themselves, including how to identify and report them, and the unusual effects and dangers of synthetic substances such as analogs of fentanyl, MPPP, phencyclidine, and methamphetamines.

(Added by Stats. 1986, Ch. 1029, Sec. 1.)



11646

The Attorney General shall adopt rules and regulations for the administration and enforcement of this chapter.

(Added by Stats. 1986, Ch. 1029, Sec. 1.)



11647

(a) The Crank-Up Task Force Program is hereby created within the Department of Justice as part of the Clandestine Laboratory Enforcement Program with responsibility for establishing, conducting, supporting, and coordinating crank-up task forces composed of state and local law enforcement agencies targeting the investigation, seizure, and cleanup of clandestine laboratories used to manufacture methamphetamine.

(b) The department shall coordinate all investigations undertaken by task forces operating under the Crank-Up Task Force Program with all local agencies having law enforcement responsibilities within the jurisdictions involved. The department also shall solicit participation by appropriate federal agencies with task force investigations whenever possible.

The department shall provide staffing and logistical support for the crank-up task forces, supplying special agents, criminal intelligence analysts, forensic experts, financial auditors, equipment, and funding to the task forces as needed.

(c) Local law enforcement agencies participating in the Crank-Up Task Force Program shall be reimbursed by the department for personnel overtime costs and equipment or supplies required for task force activities.

(Amended by Stats. 2012, Ch. 867, Sec. 12. Effective January 1, 2013.)






CHAPTER 13 - Miscellaneous

11650

(a)  Prosecution for any violation of law occurring prior to the effective date of this division is not affected or abated by this division. If the offense being prosecuted is similar to one set out in Chapter 6 (commencing with Section 11350) of this division, then the penalties under Chapter 6 (commencing with Section 11350) apply if they are less than those under prior law.

(b)  Civil seizures or forfeitures and injunctive proceedings commenced prior to effective date of this division are not affected by this division.

(c)  All administrative proceedings pending under prior laws which are superseded by this division shall be continued and brought to a final determination in accord with the laws and rules in effect prior to the effective date of this division. Any substance controlled under prior law which is not listed within Schedules I through V, is automatically controlled without further proceedings and shall be listed in the appropriate schedule.

(d)  This division applies to violations of law, seizures and forfeiture, injunctive proceedings, administrative proceedings and investigations which occur on or after the effective date of this division.

(Amended by Stats. 1993, Ch. 589, Sec. 90. Effective January 1, 1994.)



11651

Any orders and regulations promulgated pursuant to any law affected by this division and in effect on the effective date of this division, not in conflict with it continue in effect until modified, superseded, or repealed.

(Repealed and added by Stats. 1972, Ch. 1407.)









DIVISION 10.2 - DRUG DEALER LIABILITY ACT

11700

This division shall be known and may be cited as the Drug Dealer Liability Act.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11701

The purpose of this division is to provide a civil remedy for damages to persons in a community injured as a result of the use of an illegal controlled substance. These persons include parents, employers, insurers, governmental entities, and others who pay for drug treatment or employee assistance programs, as well as infants injured as a result of exposure to controlled substances in utero (“drug babies”). This division will enable them to recover damages from those persons in the community who have joined the marketing of illegal controlled substances. A further purpose of this division is to shift, to the extent possible, the cost of the damage caused by the existence of the market for illegal controlled substances in a community to those who illegally profit from that market. The further purpose of this division is to establish the prospect of substantial monetary loss as a deterrent to those who have not yet entered into the distribution market for illegal controlled substances. The further purpose is to establish an incentive for users of illegal controlled substances to identify and seek payment for their own treatment from those dealers who have sold illegal controlled substances to the user in the past.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11702

The Legislature finds and declares all of the following:

(a)  Although the criminal justice system is an important weapon against the marketing of illegal controlled substances, the civil justice system can and must also be used. The civil justice system can provide an avenue of compensation for those who have suffered harm as a result of the marketing and distribution of illegal controlled substances. The persons who have joined the marketing of illegal controlled substances should bear the cost of the harm caused by that market in the community.

(b)  The threat of liability under this division serves as an additional deterrent to a recognizable segment of the network for illegal controlled substances. A person who has assets unrelated to the sale of illegal controlled substances, who markets illegal controlled substances at the workplace, who encourages friends to become users, among others, is likely to decide that the added cost of entering the market is not worth the benefit. This is particularly true for a first-time, casual dealer who has not yet made substantial profits. This division provides a mechanism for the cost of the injury caused by illegal drug use to be borne by those who benefit from illegal drug dealing.

(c)  This division imposes liability against all participants in the marketing of illegal controlled substances, including small dealers, particularly those in the workplace, who are not usually the focus of criminal investigations. The small dealers increase the number of users and are the people who become large dealers. These small dealers are most likely to be deterred by the threat of liability.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11703

As used in this division:

(a) “Marketing of illegal controlled substances” means the possession for sale, sale, or distribution of a specified illegal controlled substance, and shall include all aspects of making such a controlled substance available, including, but not limited to, its manufacture.

(b) “Individual user of an illegal controlled substance” means the individual whose use of a specified illegal controlled substance is the basis of an action brought under this division.

(c) “Level 1 offense” means the possession for sale of less than four ounces or the sale or furnishing of less than one ounce of a specified illegal controlled substance, or the cultivation of at least 25 plants but less than 50 plants, the furnishing of more than 28.5 grams, or the possession for sale or sale of up to four pounds, of marijuana.

(d) “Level 2 offense” means the possession for sale of four ounces or more but less than eight ounces of, or the sale or furnishing of one ounce or more but less than two ounces of, a specified illegal controlled substance, or the cultivation of at least 50 but less than 75 plants, the possession for sale of four pounds or more but less than eight pounds, or the sale or furnishing of more than one pound but less than five pounds, of marijuana.

(e) “Level 3 offense” means the possession for sale of eight ounces or more but less than 16 ounces of, or the sale or furnishing of two ounces or more but less than four ounces of, a specified illegal controlled substance, or the cultivation of at least 75 but less than 100 plants, the possession for sale of eight pounds or more but less than 16 pounds, or the sale or furnishing of more than five pounds but less than 10 pounds, of marijuana.

(f) “Level 4 offense” means the possession for sale of 16 ounces or more of, or the sale or furnishing of four ounces or more of, a specified illegal controlled substance, or the cultivation of 100 plants or more of, the possession for sale of 16 pounds of, or the sale or furnishing of more than 10 pounds of, marijuana.

(g) “Participate in the marketing of illegal controlled substances” means to transport, import into this state, sell, possess with intent to sell, furnish, administer, or give away, or offer to transport, import into this state, sell, furnish, administer, or give away a specified illegal controlled substance. “Participate in the marketing of illegal controlled substances” shall include the manufacturing of an illegal controlled substance, but shall not include the purchase or receipt of an illegal controlled substance for personal use only.

(h) “Person” means an individual, governmental entity, corporation, firm, trust, partnership, or incorporated or unincorporated association, existing under or authorized by the laws of this state, another state, or a foreign country.

(i) “Period of illegal use” means, in relation to the individual user of an illegal controlled substance, the time of the individual’s first illegal use of an illegal controlled substance to the accrual of the cause of action.

(j) “Place of illegal activity” means, in relation to the individual user of an illegal controlled substance, each county in which the individual illegally possesses or uses an illegal controlled substance during the period of the individual’s use of an illegal controlled substance.

(k) “Place of participation” means, in relation to a defendant in an action brought under this division, each county in which the person participates in the marketing of illegal controlled substances during the period of the person’s participation in the marketing of illegal controlled substances.

(l) “Specified illegal controlled substance” means cocaine, phencyclidine, heroin, or methamphetamine and any other illegal controlled substance the manufacture, cultivation, importation into this state, transportation, possession for sale, sale, furnishing, administering, or giving away of which is a violation of Section 11351, 11351.5, 11352, 11358, 11359, 11360, 11378.5, 11379.5, or 11383.

(Amended by Stats. 2005, Ch. 88, Sec. 1. Effective January 1, 2006.)



11704

(a)  A person who knowingly participates in the marketing of illegal controlled substances within this state is liable for civil damages as provided in this division. A person may recover damages under this division for injury resulting from an individual’s use of an illegal controlled substance.

(b)  A law enforcement officer or agency, the state, or a person acting at the direction of a law enforcement officer or agency or the state is not liable for participating in the marketing of illegal controlled substances, if the participation is in furtherance of an official investigation.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11705

(a)  Any one or more of the following persons may bring an action for damages caused by an individual’s use of an illegal controlled substance:

(1)  A parent, legal guardian, child, spouse, or sibling of the individual controlled substance user.

(2)  An individual who was exposed to an illegal controlled substance in utero.

(3)  An employer of the individual user of an illegal controlled substance.

(4)  A medical facility, insurer, employer, or other nongovernmental entity that funds a drug treatment program or employee assistance program for the individual user of an illegal controlled substance or that otherwise expended money on behalf of the individual user of an illegal controlled substance. No public agency other than a public agency medical facility shall have a cause of action under this division.

(5)  A person injured as a result of the willful, reckless, or negligent actions of an individual user of an illegal controlled substance.

(b)  A person entitled to bring an action under this section may seek damages from one or more of the following:

(1)  A person who sold, administered, or furnished an illegal controlled substance to the individual user of the illegal controlled substance.

(2)  A person who knowingly participated in the marketing of illegal controlled substances, if all of the following apply:

(A)  The place of illegal activity by the individual user of an illegal controlled substance is within the city, city and county, or unincorporated area of the county in which the defendant’s place of participation is situated.

(B)  The defendant’s participation in the marketing of illegal controlled substances was connected with the same type of specified illegal controlled substance used by the individual user of an illegal controlled substance, and the defendant has been convicted of an offense for that type of specified illegal controlled substance.

(C)  The defendant participated in the marketing of illegal controlled substances at any time during the period the individual user of an illegal controlled substance illegally used the controlled substance.

(D)  The underlying offense for the conviction of the specified illegal controlled substance occurred in the same county as the individual user’s place of use.

(c)  As used in subdivision (b), knowingly participated in the marketing of illegal controlled substances” means a conviction for transporting, importing into this state, selling, possessing with intent to sell, furnishing, administering, or giving away, or offering to transport, import into this state, sell, furnish, administer, or give away a specified illegal controlled substance or a quantity of marijuana specified in subdivision (e), (f), (g), or (h) of Section 11703, which are separate in time.

(d)  A person entitled to bring an action under this section may recover all of the following damages:

(1)  Economic damages, including, but not limited to, the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the use of an illegal controlled substance.

(2)  Noneconomic damages, including, but not limited to, physical and emotional pain, suffering, physical impairment, emotional distress, medical anguish, disfigurement, loss of enjoyment, loss of companionship, services and consortium, and other nonpecuniary losses proximately caused by an individual’s use of an illegal controlled substance.

(3)  Exemplary damages.

(4)  Reasonable attorney fees.

(5)  Costs of suit, including, but not limited to, reasonable expenses for expert testimony.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11706

(a) An individual user of an illegal controlled substance may not bring an action for damages caused by the use of an illegal controlled substance, except as otherwise provided in this section. An individual user of an illegal controlled substance may bring an action for damages caused by the use of an illegal controlled substance only if all of the following conditions are met:

(1) The individual personally discloses to narcotics enforcement authorities all of the information known to the individual regarding all that individual’s sources of illegal controlled substances.

(2) The individual has not used an illegal controlled substance within the 30 days before filing the action.

(3) The individual continues to remain free of the use of an illegal controlled substance throughout the pendency of the action.

(b) A person entitled to bring an action under this section may seek damages only from a person who manufactured, transported, imported into this state, sold, possessed with intent to sell, furnished, administered, or gave away the specified illegal controlled substance actually used by the individual user of an illegal controlled substance.

(c) A person entitled to bring an action under this section may recover only the following damages:

(1) Economic damages, including, but not limited to, the cost of treatment, rehabilitation and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and any other pecuniary loss proximately caused by the person’s use of an illegal controlled substance.

(2) Reasonable attorney fees.

(3) Costs of suit, including, but not limited to, reasonable expenses for expert testimony.

(Amended by Stats. 2005, Ch. 88, Sec. 2. Effective January 1, 2006.)



11707

(a)  A third party shall not pay damages awarded under this division, or provide a defense or money for a defense, on behalf of an insured under a contract of insurance or indemnification.

(b)  A cause of action authorized pursuant to this division may not be assigned, either expressly, by subrogation, or by any other means, directly or indirectly, to any public or publicly funded agency or institution.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11708

A person, whose participation in the marketing of illegal controlled substances constitutes the following level offense, shall be rebuttably presumed to be responsible in the following amounts:

(a)  For a level 1 offense, 25 percent of the damages.

(b)  For a level 2 offense, 50 percent of the damages.

(c)  For a level 3 offense, 75 percent of the damages.

(d)  For a level 4 offense, 100 percent of the damages.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11709

(a)  Two or more persons may join in one action under this division as plaintiffs if their respective actions have at least one market for illegal controlled substances in common and if any portion of the period of use of an illegal controlled substance overlaps with the period of use of an illegal controlled substance for every other plaintiff.

(b)  Two or more persons may be joined in one action under this division as defendants if those persons are liable to at least one plaintiff.

(c)  A plaintiff need not participate in obtaining and a defendant need not participate in defending against all the relief demanded. Judgment may be given for one or more plaintiffs according to their respective rights to relief and against one or more defendants according to their respective liabilities.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11710

(a)  An action by an individual user of an illegal controlled substance is governed by the principles of comparative responsibility. Comparative responsibility attributed to the plaintiff does not bar recovery but diminishes the award of compensatory damages proportionally, according to the measure of responsibility attributed to the plaintiff.

(b)  The burden of proving the comparative responsibility of the plaintiff is on the defendant, which shall be shown by clear and convincing evidence.

(c)  Comparative responsibility shall not be attributed to a plaintiff who is not an individual user of a controlled substance, unless that plaintiff willfully and knowingly gave the individual user money for the purchase of the illegal controlled substance.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11711

A person subject to liability under this division has a right of action for contribution against another person subject to liability under this division. Contribution may be enforced either in the original action or by a separate action brought for that purpose. A plaintiff may seek recovery in accordance with this division and other laws against a person whom a defendant has asserted a right of contribution.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11712

(a)  Proof of liability in an action brought under this division shall be shown by clear and convincing evidence. Except as otherwise provided in this division, other elements of the cause of action shall be shown by a preponderance of the evidence.

(b)  (1)  A person against whom recovery is sought who has a criminal conviction pursuant to state laws prohibiting the illegal sale of controlled substances or the Comprehensive Drug Abuse Prevention and Control Act of 1970 (Public Law 91-513, 84 Stats. 1236, codified at 21 U.S.C. Sec. 801 et seq.), is estopped from denying participation in the illegal market for controlled substances. Except as provided in paragraph (2), this subdivision does not affect the plaintiff’s burden of proving subparagraphs (A), (B), and (C) of paragraph (2) of subdivision (b) of Section 11705.

(2)  Such a conviction is also prima facie evidence of the person’s participation in the marketing of a specified illegal controlled substance used by the individual user where that conviction was based upon the person’s marketing of that same type of illegal controlled substance.

(c)  The absence of a criminal conviction of a person pursuant to subdivision (b) against whom recovery is sought does not bar an action against that person in an action pursuant to paragraph (1) of subdivision (b) of Section 11705, or Section 11706..

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11713

(a)  A plaintiff under this division, subject to subdivision (c), may request an ex parte prejudgment attachment order from the court against all assets of a defendant sufficient to satisfy a potential award.

(b)  Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure shall apply to any request under this subdivision.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11714

(a)  Except as otherwise provided in this section, a claim under this division shall not be brought more than one year after the defendant furnishes the specified illegal controlled substance. A cause of action accrues under this division when a person who may recover has reason to know of the harm from use of an illegal controlled substance that is the basis for the cause of action and has reason to know that the use of an illegal controlled substance is the cause of the harm.

(b)  For a defendant, the statute of limitations under this section does not expire until one year after the individual potential defendant is convicted of a criminal offense involving an illegal controlled substance or as otherwise provided by law.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11715

On motion by a governmental agency involved in an investigation or prosecution involving an illegal controlled substance, an action brought under this division shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11716

No cause of action shall arise based on any act by a defendant which occurred prior to the effective date of this division.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)



11717

If any provision of this division or the application of any provision to any person or circumstance is held invalid, the remainder of this division and the application of such provision to any other person or circumstance shall not be affected by that invalidation.

(Added by Stats. 1996, Ch. 867, Sec. 1. Effective January 1, 1997.)






DIVISION 10.5 - ALCOHOL AND DRUG PROGRAMS

PART 1 - CREATION OF DUTIES

CHAPTER 1 - General Provisions

11750

(a) It is the intent of the Legislature that the administrative and programmatic functions of the State Department of Alcohol and Drug Programs be transferred to the State Department of Health Care Services and the State Department of Public Health effective July 1, 2013. It is further the intent of the Legislature that this transfer happen efficiently and effectively, with no interruptions in service delivery. This transfer is designed to:

(1) Consolidate within a single state department, the State Department of Health Care Services, all substance use disorder functions and programs from the State Department of Alcohol and Drug Programs.

(2) Align with federal and county partners by consolidating substance use disorder and community mental health functions and programs within one department.

(3) Promote opportunities for the improvement of health care delivery by integrating the state-level administration of substance use disorders, community mental health, and physical health to the benefit of communities and consumers with substance use disorders and cooccurring disorders.

(4) Ensure appropriate state oversight by consolidating the two key public funding sources, the Substance Abuse Prevention and Treatment Block Grant and the Drug Medi-Cal Treatment Program, for the substance use disorder system in one state department.

(5) Provide effective state leadership on substance use disorder issues by positioning the State Department of Health Care Services to serve as a unified, strong voice to advocate, at both the state and federal levels, on behalf of the needs of communities, county partners, and consumers with substance use disorders.

(b) Effective July 1, 2013, the administrative and programmatic functions that were previously performed by the State Department of Alcohol and Drug Programs are transferred to the State Department of Health Care Services and the State Department of Public Health in accordance with the act that added this section. Further, except as provided in Section 131055.2, any reference in state statute or regulation to the State Department of Alcohol and Drug Programs or the State Department of Alcohol and Drug Abuse shall refer to the State Department of Health Care Services.

(Repealed and added by Stats. 2013, Ch. 22, Sec. 20. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11750.1

(a) It is the intent of the Legislature that the substance use disorder services programs within the State Department of Health Care Services continue to maintain the various advisory groups established under the State Department of Alcohol and Drug Programs, and establish and maintain additional venues, as necessary, to provide system stakeholders the opportunity for input into public policy issues related to substance use disorder services. It is further the intent of the Legislature that the substance use disorder services programs shall have input into policy discussions at the State Department of Health Care Services and at the California Health and Human Services Agency, and whenever appropriate.

(b) It is the intent of the Legislature to ensure that the impacts of the transition of programs from the State Department of Alcohol and Drug Programs to the State Department of Health Care Services are identified and evaluated, initially and over time. It is further the intent of the Legislature to establish a baseline for evaluating, on an ongoing basis, how and why alcohol and other drug prevention and treatment service delivery was improved, or otherwise changed, as a result of this transition.

(c) By April 1, 2014, and March 1 annually thereafter, the State Department of Health Care Services shall report to the Joint Legislative Budget Committee and the appropriate budget subcommittees and policy committees of the Legislature on the substance use disorder services programs, and publicly post the report on its Internet Web site.

(1) The report shall contain all of the following:

(A) A description of how the transfer of programs from the State Department of Alcohol and Drug Programs to the State Department of Health Care Services results in costs or savings to state and local government.

(B) A description of how the transfer of programs from the State Department of Alcohol and Drug Programs to the State Department of Health Care Services results in improved government efficiency and maximizes resources.

(C) A description of how the transfer of programs from the State Department of Alcohol and Drug Programs to the State Department of Health Care Services results in improved coordination and integration of physical health care services with alcohol and other drug treatment services, both at the state and local level.

(D) Using resources, including, but not limited to, the California Outcome Measurement Systems, baseline measurements, beginning in the years 2011-12, that can be used to measure year-over-year changes in access to alcohol and other drug treatment services, the effectiveness of alcohol and other drug treatment services, and the effectiveness of alcohol and other drug prevention efforts. The report’s baseline measurements shall include, but not be limited to, statewide and local data on all of the following:

(i) Access to services, including demographics of persons served or seeking services.

(ii) Access to services for vulnerable and underserved populations.

(iii) System capacity, including prevention infrastructure and treatment services infrastructure.

(iv) System outcomes, including treatment completion rates.

(E) How the transfer of the State Department of Alcohol and Drug Programs has contributed to the discussions related to the delivery of health care services in California. The report shall also describe how stakeholder involvement was changed, maintained, or enhanced after the transition.

(2) By November 30, 2013, the State Department of Health Care Services shall consult with legislative staff and with system stakeholders, including county representatives, to develop a reporting format consistent with the Legislature’s desired level of outcome and reporting detail.

(d) This section shall become inoperative on July 1, 2018, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2013, Ch. 22, Sec. 21. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22. Inoperative July 1, 2018. Repealed as of January 1, 2019, by its own provisions.)



11751

(a) Except as provided in Section 131055.2, the State Department of Health Care Services shall succeed to and be vested with all the duties, powers, purposes, functions, responsibilities, and jurisdiction of the former State Department of Alcohol and Drug Programs.

(b) Any reference in statute, regulation, or contract to the State Department of Alcohol and Drug Programs or the State Department of Alcohol and Drug Abuse shall refer to the State Department of Health Care Services to the extent that they relate to the transfer of duties, powers, purposes, functions, responsibilities, and jurisdiction made pursuant to this section.

(c) A contract, lease, license, or any other agreement to which the State Department of Alcohol and Drug Programs is a party shall not be made void or voidable by reason of the act that enacted this section, but shall continue in full force and effect with the State Department of Health Care Services assuming all of the rights, obligations, and duties of the State Department of Alcohol and Drug Programs with respect to the transfer of duties, powers, purposes, functions, responsibilities, and jurisdiction made pursuant to this section.

(d) (1) All unexpended balances of appropriations and other funds available for use by the State Department of Alcohol and Drug Programs in connection with any function or the administration of any law transferred to the State Department of Health Care Services pursuant to the act that enacted this section shall be available for use by the State Department of Health Care Services for the purpose for which the appropriation was originally made or the funds were originally available.

(2) The State Department of Health Care Services may, until July 1, 2017, liquidate the prior years’ encumbrances previously obligated by the former State Department of Alcohol and Drug Programs. The Controller shall transfer the following Budget Act appropriations from the former State Department of Alcohol and Drug Programs to the State Department of Health Care Services for use by the State Department of Health Care Services to liquidate the prior years’ encumbrances previously obligated by the former State Department of Alcohol and Drug Programs:

(A) Items 4200-001-0001, 4200-001-0139, 4200-001-0243, 4200-001-0816, 4200-001-0890, 4200-001-3113, 4200-101-0001, 4200-101-0890, 4200-102-0001, 4200-103-0001, 4200-104-0001, and 4200-104-0890 of Section 2.00 of the Budget Act of 2011 (Chapter 33 of the Statutes of 2011).

(B) Items 4200-001-0001, 4200-001-0139, 4200-001-0243, 4200-001-0816, 4200-001-0890, 4200-001-3113, 4200-101-0001, 4200-101-0890, 4200-104-0001, and 4200-104-0890 of Section 2.00 of the Budget Act of 2012 (Chapter 21 of the Statutes of 2012).

(e) All books, documents, forms, records, data systems, and property of the State Department of Alcohol and Drug Programs with respect to the transfer of duties, powers, purposes, functions, responsibilities, and jurisdiction made pursuant to this section shall be transferred to the State Department of Health Care Services.

(f) Positions filled by appointment by the Governor in the State Department of Alcohol and Drug Programs whose principal assignment was to perform functions transferred pursuant to this section shall be transferred to the State Department of Health Care Services.

(g) All employees serving in state civil service, other than temporary employees, who are engaged in the performance of functions transferred pursuant to this section, are transferred to the State Department of Health Care Services pursuant to the provisions of Section 19050.9 of the Government Code. The status, position, and rights of those persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except as to positions the duties of which are vested in a position exempt from civil service. The personnel records of all employees transferred pursuant to this section shall be transferred to the State Department of Health Care Services.

(h) Any regulation or other action adopted, prescribed, taken, or performed by an agency or officer in the administration of a program or the performance of a duty, power, purpose, function, or responsibility pursuant to this division or Division 10.6 (commencing with Section 11998) in effect prior to July 1, 2013, shall remain in effect unless or until amended, and shall be deemed to be a regulation or action of the agency to which or officer to whom the program, duty, power, purpose, function, responsibility, or jurisdiction is assigned pursuant to this section.

(i) A suit, action, or other proceeding lawfully commenced by or against any agency or other officer of the state, in relation to the administration of any program or the discharge of any duty, power, purpose, function, or responsibility transferred pursuant to this section, shall not abate by reason of the transfer of the program, duty, power, purpose, function, or responsibility under that section.

(Amended by Stats. 2014, Ch. 71, Sec. 89. Effective January 1, 2015.)



11751.4

It is the intent of the Legislature to ensure the integrity of state alcohol and drug programs.

(Amended by Stats. 2004, Ch. 862, Sec. 2. Effective January 1, 2005.)



11752

As used in this division, “department” means the State Department of Health Care Services and “director” means the Director of Health Care Services.

(Amended by Stats. 2013, Ch. 22, Sec. 27. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11752.1

(a) “County board of supervisors” includes county boards of supervisors in the case of counties acting jointly.

(b) “Agency” means the California Health and Human Services Agency.

(c) “Secretary” means the Secretary of California Health and Human Services.

(d) “Advisory board” means the county advisory board on alcohol and other drug problems established at the sole discretion of the county board of supervisors pursuant to Section 11805. If a county does not establish an advisory board, any provision of this chapter relative to the activities, duties, and functions of the advisory board shall be inapplicable to that county.

(e) “Alcohol and drug program administrator” means the county program administrator designated pursuant to Section 11800.

(f) “State alcohol and other drug program” includes all state alcohol and other drug projects administered by the department and all county alcohol and other drug programs funded under this division.

(g) “Health systems agency” means the health planning agency established pursuant to Public Law 93-641.

(h) “Alcohol and other drug problems” means problems of individuals, families, and the community that are related to the abuse of alcohol and other drugs.

(i) “Alcohol abuser” means anyone who has a problem related to the consumption of alcoholic beverages whether or not it is of a periodic or continuing nature. This definition includes, but is not limited to, persons referred to as “alcoholics” and “drinking drivers.” These problems may be evidenced by substantial impairment to the person’s physical, mental, or social well-being, which impairment adversely affects his or her abilities to function in the community.

(j) “Drug abuser” means anyone who has a problem related to the consumption of illicit, illegal, legal, or prescription drugs or over-the-counter medications in a manner other than prescribed, whether or not it is of a periodic or continuing nature. This definition includes, but is not limited to, persons referred to as “drug addicts.” The drug-consumption-related problems of these persons may be evidenced by substantial impairment to the person’s physical, mental, or social well-being, which impairment adversely affects his or her abilities to function in the community.

(k) “Alcohol and other drug service” means a service that is designed to encourage recovery from the abuse of alcohol and other drugs and to alleviate or preclude problems in the individual, his or her family, and the community.

(l) “Alcohol and other drug abuse program” means a collection of alcohol and other drug services that are coordinated to achieve the specified objectives of this part.

(m) “Driving-under-the-influence program,” “DUI program,” or “licensed program” means an alcohol and other drug service that has been issued a valid license by the department to provide services pursuant to Chapter 9 (commencing with Section 11836) of Part 2.

(n) “Clients-participants” means recipients of alcohol and other drug prevention, treatment, and recovery program services.

(o) “Substance Abuse and Mental Health Services Administration” means that agency of the United States Department of Health and Human Services.

(Amended by Stats. 2013, Ch. 22, Sec. 28. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11754

(a) The department shall be the single state agency authorized to receive any federal funds payable directly to the state by the Substance Abuse and Mental Health Services Administration to implement programs that provide services to alleviate the problems related to alcohol and other drug use.

(b) The department may receive other federal funds and expend them pursuant to this division, the Budget Act, or other statutes.

(Amended by Stats. 2004, Ch. 862, Sec. 4. Effective January 1, 2005.)



11755

The department shall do all of the following:

(a) Adopt regulations pursuant to Section 11152 of the Government Code.

(b) Employ administrative, technical, and other personnel as may be necessary for the performance of its powers and duties.

(c) Do or perform any of the acts that may be necessary, desirable, or proper to carry out the purpose of this division.

(d) Provide funds to counties for the planning and implementation of local programs to alleviate problems related to alcohol and other drug use.

(e) Review and execute contracts for drug and alcohol services submitted for funds allocated or administered by the department.

(f) Provide for technical assistance and training to local alcohol and other drug programs to assist in the planning and implementation of quality services.

(g) Review research in, and serve as a resource to provide information relating to, alcohol and other drug programs.

(h) In cooperation with the Department of Human Resources, encourage training in other state agencies to assist the agencies to recognize employee problems relating to alcohol and other drug use that affects job performance and encourage the employees to seek appropriate services.

(i) Assist and cooperate with the Office of Statewide Health Planning and Development in the drafting and adoption of the state health plan to ensure inclusion of appropriate provisions relating to alcohol and other drug problems.

(j) In the same manner and subject to the same conditions as other state agencies, develop and submit annually to the Department of Finance a program budget for the alcohol and other drug programs, which budget shall include expenditures proposed to be made under this division, and may include expenditures proposed to be made by any other state agency relating to alcohol and other drug problems, pursuant to an interagency agreement with the department.

(k)  Review and certify alcohol and other drug programs meeting state standards pursuant to Chapter 7 (commencing with Section 11830) and Chapter 13 (commencing with Section 11847) of Part 2.

(l) Develop standards for ensuring minimal statewide levels of service quality provided by alcohol and other drug programs.

(m) Review and license narcotic treatment programs.

(n) Develop and implement, in partnership with the counties, alcohol and other drug prevention strategies especially designed for youth.

(o) Develop and maintain a centralized alcohol and drug abuse indicator data collection system that shall gather and obtain information on the status of the alcohol and other drug abuse problems in the state. This information shall include, but not be limited to, all of the following:

(1) The number and characteristics of persons receiving recovery or treatment services from alcohol and other drug programs providing publicly funded services or services licensed by the state.

(2) The location and types of services offered by these programs.

(3) The number of admissions to hospitals on both an emergency room and inpatient basis for treatment related to alcohol and other drugs.

(4) The number of arrests for alcohol and other drug violations.

(5) The number of Department of Corrections and Rehabilitation, Division of Juvenile Facilities, commitments for drug violations.

(6) The number of Department of Corrections and Rehabilitation commitments for drug violations.

(7) The number or percentage of persons having alcohol or other drug problems as determined by survey information.

(8) The amounts of illicit drugs confiscated by law enforcement in the state.

(9) The statewide alcohol and other drug program distribution and the fiscal impact of alcohol and other drug problems upon the state.

Providers of publicly funded services or services licensed by the department to clients-participants shall report data in a manner, in a format, and under a schedule prescribed by the department.

(p) Issue an annual report that portrays the drugs abused, populations affected, user characteristics, crime-related costs, socioeconomic costs, and other related information deemed necessary in providing a problem profile of alcohol and other drug abuse in the state.

(q) (1) Require any individual, public or private organization, or government agency, receiving federal grant funds, to comply with all federal statutes, regulations, guidelines, and terms and conditions of the grants. The failure of the individual, public or private organization, or government agency, to comply with the statutes, regulations, guidelines, and terms and conditions of grants received may result in the department’s disallowing noncompliant costs, or the suspension or termination of the contract or grant award allocating the grant funds.

(2) Adopt regulations implementing this subdivision in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, the adoption of the regulations shall be deemed necessary for the preservation of the public peace, health and safety, or general welfare. Subsequent amendments to the adoption of emergency regulations shall be deemed an emergency only if those amendments are adopted in direct response to a change in federal statutes, regulations, guidelines, or the terms and conditions of federal grants. Nothing in this paragraph shall be interpreted as prohibiting the department from adopting subsequent amendments on a nonemergency basis or as emergency regulations in accordance with the standards set forth in Section 11346.1 of the Government Code.

(Amended by Stats. 2013, Ch. 76, Sec. 111. Effective January 1, 2014.)



11755.2

(a) The department may implement a program for the establishment of group homes for alcohol and other drug abusers as provided for in Section 300x-4a of Title 42 of the United States Code.

(b) The department may establish the Resident-Run Housing Revolving Fund for the purpose of making loans to group resident-run homes in conformance with federal statutes and regulations. Any program for the purpose of making loans to group resident-run homes shall be a part of the Resident-Run Housing Revolving Fund. Any unexpended balances in a current program shall be transferred to the Resident-Run Housing Revolving Fund and be available for expenditure during the following fiscal year. Appropriations for subsequent fiscal years shall be provided in the annual Budget Act. All loan payments received from previous loans shall be deposited in the Resident-Run Housing Revolving Fund, as well as all future collections. The Resident-Run Housing Revolving Fund shall be invested in the Pooled Money Investment Fund. Interest earned shall accrue to the Resident-Run Housing Revolving Fund and may be made available for future group resident-run home loans.

(c) The department may adopt regulations as are necessary to implement this section.

(d) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 29. Effective June 27, 2013. Amending action operative July 1, 2013, by Stats. 2013, Ch. 22, Sec. 110. Section inoperative July 1, 2013, by its own provisions from this amendment.)



11756

The department relative to the statewide alcohol and other drug program, in addition to the duties provided for in Section 11755, shall do all of the following:

(a) Cooperate with other governmental agencies and the private sector in establishing, conducting, and coordinating alcohol and other drug programs and projects pursuant to Chapter 2 (commencing with Section 11775) of Part 2.

(b) Cooperate with other state agencies to encourage appropriate health facilities to recognize, without discrimination, persons with alcohol and other drug problems who also require medical care and to provide them with adequate and appropriate services.

(c) Encourage counties to coordinate alcohol and other drug services, where appropriate, with county health and social service programs, or with regional health programs pursuant to Article 1 (commencing with Section 11820) of Chapter 5 of Part 2.

(d) Encourage the utilization, support, assistance, and dedication of interested persons in the community in order to increase the number of persons with alcohol and other drug problems who voluntarily seek appropriate services to alleviate those problems.

(e) Evaluate or require the evaluation, including the collection of appropriate and necessary information, of alcohol and other drug programs pursuant to Chapter 6 (commencing with Section 11825) of Part 2.

(f) Review and license driving-under-the-influence programs.

(g) Perform all other duties specifically required pursuant to this part.

(Amended by Stats. 2004, Ch. 862, Sec. 9. Effective January 1, 2005.)



11756.8

(a) It is the intent of the Legislature to ensure that the impacts of the 2011 realignment of alcohol and drug program services are identified and evaluated initially and over time. It is further the intent of the Legislature to ensure that information regarding these impacts is publicly available and accessible and can be utilized to support the state’s and counties’ effectiveness in delivering these critical services and supports.

(b) (1) The State Department of Health Care Services shall annually report to the appropriate fiscal and policy committees of the Legislature, and publicly post, a summary of outcome and expenditure data that allows for monitoring of changes over time and indicates the degree to which programs are meeting state- and county-defined outcome measures.

(2) This report shall be submitted and posted each year by April 15 and shall contain expenditures for each county for the programs described in clauses (i) to (iv), inclusive, of subparagraph (B) of paragraph (16) of subdivision (f) of Section 30025 of the Government Code.

(3) The department shall consult with legislative staff and with stakeholders to develop a reporting format consistent with the Legislature’s desired level of outcome and expenditure reporting detail.

(Amended by Stats. 2013, Ch. 22, Sec. 30. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)






CHAPTER 2 - Alcohol and Drug Affected Mothers and Infants

11757.50

This chapter shall be known and may be cited as the Alcohol and Drug Affected Mothers and Infants Act of 1990.

(Added by Stats. 1990, Ch. 1688, Sec. 1. Effective September 30, 1990.)



11757.51

The Legislature finds and declares the following:

(a) Many infants affected by alcohol or other drugs require neonatal intensive care because of low birth weight, prematurity, withdrawal symptoms, serious birth defects, and other medical problems. Alcohol or other drug affected infants are increasingly being placed in neonatal intensive care units and this care is very expensive.

(b) Alcohol and other drug affected infants place an expensive burden on the foster care system, regional centers, the public and private health care systems, and the public school system.

(c) The appropriate response to this crisis is prevention, through expanded resources for recovery from alcohol and other drug dependency. The only sure effective means of protecting the health of these infants is to provide the services needed by mothers to address a problem that is addictive, not chosen.

(d) California has women of childbearing age who abuse alcohol or other drugs. Current resources are not adequate to meet the treatment needs of these women. California cannot delay addressing the serious need in this area. California taxpayers and health care consumers currently bear the enormous financial burden of alcohol and other drug affected infants and those costs can only be contained through expansion of treatment services for women who have an alcohol or other drug dependency and prevention services for women at risk of developing an alcohol or other drug dependency.

(e) Comprehensive prevention and treatment services for both mothers and infants need to be provided in a multidisciplinary, multispecialist, and multiagency fashion, necessitating coordination by both state and local governments.

(f) Intervention strategies for women at risk of developing an alcohol or other drug dependency have proven effective and there are currently in operation programs that can be expanded and modified to meet the critical need in this area.

(Amended by Stats. 2004, Ch. 862, Sec. 12. Effective January 1, 2005.)



11757.53

(a)  The Office of Perinatal Substance Abuse is hereby established within the State Department of Health Care Services. For purposes of this chapter, “office” means the Office of Perinatal Substance Abuse.

(b)  The office may do any of the following:

(1)  Coordinate pilot projects and planning projects funded by the state which are related to perinatal substance abuse.

(2)  Provide technical assistance to counties, public entities, and private entities that are attempting to address the problem of perinatal substance abuse.

(3)  Serve as a clearinghouse of information regarding strategies and programs which address perinatal substance abuse.

(4)  Encourage innovative responses by public and private entities that are attempting to address the problem of perinatal substance abuse.

(5)  Review proposals of, and develop proposals for, state agencies regarding the funding of programs relating to perinatal substance abuse.

(c)  The office shall adopt, amend, or repeal any reasonable rules, regulations, or standards as may be necessary or proper to carry out the purposes and intent of this chapter and to enable the office and the department to exercise the powers and perform the duties conferred upon it by this chapter.

(Amended by Stats. 2013, Ch. 22, Sec. 31. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11757.57

(a) The office may provide or contract for training regarding alcohol and other drug dependency to providers of health, social, educational, and support services to women of childbearing age and their children.

(b) The purpose of any training provided pursuant to subdivision (a) may be to facilitate the taking of appropriate and thorough medical and social histories of women of childbearing age in order to identify those in special need of alcohol or other drug treatment services and to identify skills for providing case management services to alcohol and other drug using women and their infants. Additional training topics may be covered, including, but not limited to, how to develop procedures for referring those in need of alcohol and other drug treatment services and how to provide appropriate social and emotional support to, as well as developmental monitoring of, drug affected infants and children and their families.

(Amended by Stats. 2004, Ch. 862, Sec. 14. Effective January 1, 2005.)



11757.59

(a) Funds distributed under this chapter shall be used by counties to fund residential and nonresidential alcohol and other drug treatment programs for pregnant women, postpartum women, and their children and to fund other support services directed at bringing pregnant and postpartum women into treatment and caring for alcohol and other drug exposed infants. Funds may also be used to provide case management services to alcohol and other drug abusing women and their children and special recruitment, training, and support services for foster care parents of substance exposed infants.

(b)  In carrying out its responsibilities under this chapter, the office may include in its guidelines the special needs of pregnant women and postpartum women who are chemically dependent and who are in need of treatment services. These special needs include, but are not limited to, the following:

(1) Provision for medical services, which may include, but not be limited to, the following:

(A) Low-risk and high-risk prenatal care.

(B) Pediatric followup care, including preventive infant health care.

(C) Developmental followup care.

(D) Nutrition counseling.

(E) Methadone.

(F) Testing and counseling relating to AIDS.

(G) Monthly visits with a physician and surgeon who specializes in treating persons with chemical dependencies.

(2) Provision for nonmedical services, which may include, but not be limited to, the following:

(A) Case management.

(B) Individual or group counseling sessions, which occur at least once a week.

(C) Family counseling, including, but not limited to, counseling services for partners and children of the women.

(D) Health education services, including perinatal chemical dependency classes, addressing topics that include, but are not limited to, the effects of drugs on infants, AIDS, addiction in the family, child development, nutrition, self-esteem, and responsible decisionmaking.

(E) Parenting classes.

(F) Adequate child care for participating women.

(G) Encouragement of active participation and support by spouses, domestic partners, family members, and friends.

(H) Opportunities for a women-only treatment environment.

(I) Transportation to outpatient treatment programs.

(J) Followup services, which may include, but not be limited to, assistance with transition into housing in a drug-free environment.

(K) Child development services.

(L) Educational and vocational services for women.

(M) Weekly urine testing.

(N) Special recruitment, training, and support services for foster care parents of substance exposed infants.

(O) Outreach which reflects the cultural and ethnic diversity of the population served.

(Amended by Stats. 2012, Ch. 36, Sec. 5. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11757.61

(a) Any county that receives funds distributed under this chapter may establish a perinatal coordinating council that consists of persons who are experts in the areas of alcohol and other drug treatment, client outreach and intervention with alcohol and other drug abusing women, child welfare services, maternal and child health services, and developmental services, and representatives from other community-based organizations.

(b) The coordination efforts provided through the council may include the following:

(1) The identification of the extent of the perinatal alcohol and other drug abuse problem in the county based on existing data.

(2) The development of coordinated responses by county health and social service agencies and departments, which responses shall address the problem of perinatal alcohol and other drug abuse in the county.

(3) The definition of the elements of an integrated alcohol and other drug abuse recovery system for pregnant women, postpartum women, and their children.

(4) The identification of essential support services to be included into the integrated recovery system defined pursuant to paragraph (3).

(5) The promotion of communitywide understanding of the perinatal alcohol and other drug abuse problem in the county and appropriate responses to the problem.

(6) The communication with policymakers at both the state and federal level about prevention and treatment needs for pregnant women, postpartum women, and their children for alcohol and other drug abuse that need to be addressed.

(7) The utilization of services that emphasize coordination of treatment services with other health, child welfare, child development, and education services.

(Amended by Stats. 2012, Ch. 36, Sec. 6. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






CHAPTER 2.1 - Women and Children’s Residential Treatment Services

11757.65

(a) The Legislature hereby finds and declares both of the following:

(1) The state has an interest in the women and children’s residential treatment services (WCRTS) program.

(2) In 2012, there are eight local WCRTS programs established through grants from the federal Center for Substance Abuse Treatment, Residential Women and Children, and Pregnant and Postpartum Women Demonstration Program. WCRTS programs pursue the following four primary goals:

(A) Demonstrate that alcohol and other drug abuse treatment services delivered in a residential setting and coupled with primary health, mental health, and social services for women and children, can improve overall treatment outcomes for women, children, and the family unit as a whole.

(B) Demonstrate the effectiveness of six-month or 12-month stays in a comprehensive residential treatment program.

(C) Develop models of effective comprehensive service delivery for women and their children that can be replicated in similar communities.

(D) Provide services to promote safe and healthy pregnancies and perinatal outcomes.

(b) It is the intent of the Legislature for the following outcomes to be achieved through the WCRTS program:

(1) Preserving family unity.

(2) Promoting healthy pregnancies.

(3) Enabling children to thrive.

(4) Freeing women and their families from substance abuse.

(c) It is also the intent of the Legislature for the State Department of Health Care Services to work collaboratively with counties and the eight WCRTS programs receiving funds from the Women’s and Children’s Residential Treatment Services Special Account under the 2011 realignment to develop reporting requirements. It is the intent of the Legislature that, to the extent that WCRTS programs report to the counties, the counties annually report data on the outcomes achieved by the WCRTS program to the department and for the department to annually report to the appropriate budget committees of the Legislature on the fiscal and programmatic status of the WCRTS program.

(d) Any county may establish a WCRTS program designed to meet the goals and produce the same outcomes as described in this section.

(Amended by Stats. 2013, Ch. 22, Sec. 32. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)






CHAPTER 2.5 - Fatal Drug Overdose Information

11758

The definitions contained in this chapter shall govern the construction of this chapter, unless the context requires otherwise.

(Amended by Stats. 2004, Ch. 183, Sec. 194. Effective January 1, 2005.)



11758.03

“Department” means the State Department of Health Care Services.

(Amended by Stats. 2013, Ch. 22, Sec. 33. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11758.06

(a) On or before July 1, 2004, and on or before January 1, 2009, as specified in subdivision (c), the department shall place on its Internet Web site information on drug overdose trends in California, including county and state death rates, from existing data, in order to ascertain changes in the causes or rates of fatal and nonfatal drug overdoses for the preceding five years.

(b) The information required by subdivision (a) shall include, to the extent available, data on all of the following:

(1) Trends in drug overdose death rates by county or city, or both.

(2) Suggested improvements in data collection.

(3) A description of interventions that may be effective in reducing the rate of fatal or nonfatal drug overdoses.

(c) The information required by subdivision (a) to be placed on the department’s Internet Web site shall remain on the Internet Web site for a period of not less than six months. The department shall update the information required pursuant to subdivision (a) and shall place the updated information on the Internet Web site on or before January 1, 2009, for a period of not less than six months.

(d) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 34. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)






CHAPTER 3 - County Plans and Negotiated Net Amount Contracts

11758.10

(a) Within 60 days after notification of the final allocation of each fiscal year pursuant to Section 11814, the board of supervisors of each county requesting to contract for federal funding from the state to provide alcohol and other drug prevention, treatment, and recovery services shall submit to the department, in accordance with Section 11798, a contract for these services.

(b) The executed contract shall remain in effect to provide the basis for advance payment until the next year’s contract is executed. The purpose of these county contracts shall be to provide the basis for reimbursements pursuant to this division and to coordinate services pursuant to Part 2 (commencing with Section 11760) in a manner that avoids fragmentation of services and unnecessary expenditures.

(c) A contract for alcohol and other drug abuse services shall not become final until executed by both the contracting county and the department. The contract shall be executed by September 30 of the fiscal year in which the contract will be effective, and shall cover the fiscal year period from July 1 to June 30, inclusive.

(d) The payments shall be based on appropriations made by the Legislature, and monthly payments shall be adjusted to reflect reductions and deletions made by the Legislature. The department shall have the option to either terminate or amend the contract to reflect the reduced funding. The payments shall continue at the adjusted level until the contract is amended to reflect the final Budget Act enacted for the fiscal year and the final allocation to the counties.

(Amended by Stats. 2012, Ch. 36, Sec. 8. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11758.20

(a) The department shall negotiate contracts with each county that requests to enter into a contract to provide alcohol and other drug abuse services.

(b) The department shall allocate funds for the purpose of establishing a contract with each contracting county in accordance with Sections 11814 and 11817.3.

(Amended by Stats. 2012, Ch. 36, Sec. 11. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






CHAPTER 4 - Alcohol and Drug Treatment for Adolescents

11759

This act shall be known, and may be cited, as the Adolescent Alcohol and Drug Treatment and Recovery Program Act of 1998.

(Added by Stats. 1998, Ch. 866, Sec. 2. Effective January 1, 1999. Inoperative July 1, 2013, pursuant to Section 11759.5.)



11759.1

The department, in collaboration with counties and providers of alcohol and other drug services, shall establish community-based nonresidential and residential recovery programs to intervene and treat the problems of alcohol and other drug use among youth.

(Amended by Stats. 2004, Ch. 862, Sec. 38. Effective January 1, 2005. Inoperative July 1, 2013, pursuant to Section 11759.5.)



11759.2

The department, in collaboration with counties and providers of alcohol and other drug services, shall establish criteria for participation, programmatic requirements, and terms and conditions for funding. These criteria shall include, but not be limited to, local match requirements of 10 percent, either in-kind or in cash. The criteria shall also include consideration of indicators of alcohol and other drug use among youth so that funds are targeted to localities with the highest need.

(Amended by Stats. 2004, Ch. 862, Sec. 39. Effective January 1, 2005. Inoperative July 1, 2013, pursuant to Section 11759.5.)



11759.3

Nothing in this chapter shall preclude regional approaches to service delivery by counties, including the utilization of community-based nonresidential and residential programs.

(Added by Stats. 1998, Ch. 866, Sec. 2. Effective January 1, 1999. Inoperative July 1, 2013, pursuant to Section 11759.5.)



11759.4

Not later than January 1 of each year, the department, in collaboration with the counties and providers of alcohol and other drug services, shall report to the Legislature during budget hearings regarding the status of the implementation of this chapter.

(Amended by Stats. 2004, Ch. 862, Sec. 40. Effective January 1, 2005. Inoperative July 1, 2013, pursuant to Section 11759.5.)



11759.5

This chapter shall become inoperative on July 1, 2013.

(Added by Stats. 2013, Ch. 22, Sec. 35. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22. Note: Termination clause affects Chapter 4, commencing with Section 11759.)









PART 2 - STATE GOVERNMENT'S ROLE TO ALLEVIATE PROBLEMS RELATED TO THE INAPPROPRIATE USE OF ALCOHOLIC BEVERAGES AND OTHER DRUG USE

CHAPTER 1 - General Provisions

ARTICLE 1 - Statement of Problems Related to the Inappropriate Use of Alcoholic Beverages and Other Drug Use and the Reasons for and Limitations on State Government’s Role

11760

The Legislature finds and declares that problems related to the inappropriate use of alcoholic beverages and other drug use adversely affect the general welfare of the people of California. These problems include, but are not limited to, the following:

(a) Substantial fatalities, permanent disability, and property damage resulting from driving under the influence. Crimes involving alcohol and other drug use are a drain on law enforcement, the courts, and the penal system.

(b) Alcoholism in the individual, which is an addiction to the drug alcohol, with its attendant deterioration of physical and emotional health and social well-being.

(c) Alcoholism and other drug use in the family with its attendant deterioration of all relationships and the well-being of family members.

(d) A risk of increased susceptibility to serious illnesses and other major health problems that ultimately create a burden on both public and private health facilities and resources.

(e) A risk of fetal alcohol syndrome.

(f) Losses in production and tax revenues due to absenteeism, unemployment, and industrial accidents.

(Amended by Stats. 2004, Ch. 862, Sec. 45. Effective January 1, 2005.)



11760.1

The Legislature recognizes that any efforts to address the problems related to inappropriate alcohol use and other drug use are greatly hindered by:

(a) The stigmatization of persons who have alcohol and other drug problems.

(b) Denial by the individual and the community, especially among members of the professional community, sometimes referred to as gatekeepers, regarding the nature and scope of alcohol and other drug problems.

(c) Services that, if uncoordinated, often are conflicting, inappropriate, ineffective, duplicative, and wasteful of limited public and private resources.

(d) Actions and attitudes that encourage consumption of alcoholic beverages in California, which consumption leads to alcohol problems.

(e) Actions and attitudes that encourage illicit drug use.

(Amended by Stats. 2004, Ch. 862, Sec. 46. Effective January 1, 2005.)



11760.2

The Legislature finds that state government has an affirmative role in alleviating problems related to the inappropriate use of alcoholic beverages and other drug use and that its major objective is protection of the public health and safety, particularly where problems related to inappropriate alcohol use and other drug use are likely to cause harm to individuals, families, and the community.

(Amended by Stats. 2004, Ch. 862, Sec. 47. Effective January 1, 2005.)






ARTICLE 2 - Coordination of Services

11760.5

(a) The Legislature recognizes that alcohol and other drug abuse should be viewed and treated as a health problem, as well as a public safety problem. The alcohol and other drug abuse problem has significant public impact and must, in addition to public safety, be given community, education, social, and health attention if prevention and amelioration are to be achieved. These approaches should be coordinated into a multiagency and multifaceted program for alcohol and other drug abuse control in the counties of the state.

(b) It is the intent of the Legislature that community alcohol and other drug abuse services shall be organized through locally administered and locally controlled community alcohol and other drug abuse programs. The community alcohol and other drug abuse programs shall operate under the principle that services are designed to be equally accessible to all persons, including persons who because of differences in language, cultural differences in language, cultural traditions, or physical disabilities, confront barriers to knowing about or to using the alcohol and other drug abuse services that are offered.

(Amended by Stats. 2012, Ch. 36, Sec. 18. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11760.6

It is the intent of the Legislature that the department encourage the development of high quality, cost-effective services. It is further the intent of the Legislature that poor quality, underutilized, duplicative, or marginal services be disapproved by the county.

(Added by Stats. 2004, Ch. 862, Sec. 50. Effective January 1, 2005.)






ARTICLE 2a - Definitions

11760.5

(a) The Legislature recognizes that alcohol and other drug abuse should be viewed and treated as a health problem, as well as a public safety problem. The alcohol and other drug abuse problem has significant public impact and must, in addition to public safety, be given community, education, social, and health attention if prevention and amelioration are to be achieved. These approaches should be coordinated into a multiagency and multifaceted program for alcohol and other drug abuse control in the counties of the state.

(b) It is the intent of the Legislature that community alcohol and other drug abuse services shall be organized through locally administered and locally controlled community alcohol and other drug abuse programs. The community alcohol and other drug abuse programs shall operate under the principle that services are designed to be equally accessible to all persons, including persons who because of differences in language, cultural differences in language, cultural traditions, or physical disabilities, confront barriers to knowing about or to using the alcohol and other drug abuse services that are offered.

(Amended by Stats. 2012, Ch. 36, Sec. 18. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11760.6

It is the intent of the Legislature that the department encourage the development of high quality, cost-effective services. It is further the intent of the Legislature that poor quality, underutilized, duplicative, or marginal services be disapproved by the county.

(Added by Stats. 2004, Ch. 862, Sec. 50. Effective January 1, 2005.)






ARTICLE 3 - Departmental Powers and Duties and Limitations Thereof

11772

(a) (1) The department may enter into agreements and contracts with any person or public or private agency, corporation, or other legal entity, including contracts to pay these entities in advance or reimburse them for alcohol and other drug services provided to alcohol and other drug abusers and their families and communities.

(2) The department may make grants to public and private entities that are necessary or incidental to the performance of its duties and the execution of its powers. The department may pay these entities in advance or reimburse them for services provided.

(3) The Legislature directs the department to contract with any person or public or private agency, corporation, or other legal entity to perform its duties whenever that expertise is available and appropriate to utilize.

(b) Notwithstanding any other provision of this part, the department may not contract directly for the provision of alcohol and other drug services except as follows:

(1) For demonstration programs of limited duration and scope, which programs, wherever possible, shall be administered through the counties, and which shall be specifically authorized and funded by the Budget Act or other statutes.

(2) To provide supportive services, such as technical assistance, on a statewide basis, or management and evaluation studies to help assure more effective implementation of this part.

(3) When a county decides not to enter into a contract to provide alcohol and drug abuse services or programs, or both, the department shall determine the need for the services or programs, or both, and provide the services or programs, or both, directly or through contract.

(c) (1) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific the amendments to this section made by the act that added this subdivision by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions from the department until regulations are adopted pursuant to that chapter of the Government Code.

(2) The department shall adopt emergency regulations no later than July 1, 2014. The department may subsequently readopt any emergency regulation authorized by this subdivision that is the same as or is substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(3) The initial adoption of emergency regulations and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this subdivision shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this subdivision shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Amended by Stats. 2012, Ch. 36, Sec. 19. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






ARTICLE 4 - Methamphetamine Deterrence Program

11773

(a) Subject to Section 11773.1, the department shall develop and implement a statewide prevention campaign designed to deter the abuse of methamphetamine in California.

(b) (1) The department may design the campaign to deter initial and continued use of methamphetamine.

(2) The department may also design the campaign to target communities or populations that use methamphetamine at a greater rate than the general population, communities or populations in which the transmission and contraction of HIV and AIDS, hepatitis C, and other diseases is significantly related to methamphetamine use, communities or populations in which the use of methamphetamine is likely to have a negative effect on children, communities or populations at risk due to the environmental damage caused by the methamphetamine production, and any other community or population that is at a high risk of methamphetamine use or addiction.

(3) In determining the intended audience of the campaign, the department shall give priority to communities or populations in which the use of methamphetamine is most likely to be deterred by the campaign. In determining which communities or populations to include in the audience of the campaign, the department shall rely on evidence from published reports, the experience of other drug abuse prevention programs, and other relevant sources.

(c) (1) The department shall, in the implementation of the program, use a variety of media to convey its messages to its intended audiences. This media may include, but need not be limited to, television, radio, billboards, print media, and the Internet.

(2) The department may use a variety of marketing and community outreach programs to convey its message, including, but not limited to, programs at schools, fairs, conventions, and other venues.

(3) The department shall conduct and base the development of its messages on market research, including, but not limited to, opinion polling and focus groups, to determine which messages would be most effective in deterring methamphetamine use within particular communities or populations.

(d) The department may incorporate information regarding drug addiction treatment programs into messages meant for individuals who are addicted to methamphetamine.

(e) In implementing the campaign, the department shall work with public and private organizations to extend its message to a wide range of venues and media outlets.

(f) The department may contract with private or public organizations for the development and implementation of the campaign.

(g) The department shall conduct research to measure the effect of the prevention campaign and shall annually report its findings to the chairpersons of the appropriate Senate and Assembly Health committees.

(h) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 36. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)



11773.1

(a) The department may accept voluntary contributions, in cash or in-kind, to pay for the costs of implementing the program under this article. Voluntary contributions shall be deposited into the California Methamphetamine Abuse Prevention Account, which is hereby created in the State Treasury. Only private moneys, donated for the purposes of this article, may be deposited into the account. Moneys in the account are hereby appropriated to the department for the purposes of this article for the 2006–07 fiscal year. The Legislature may appropriate moneys in the account for subsequent fiscal years in the annual Budget Act or any other act.

(b) Notwithstanding subdivision (a), during the 2006–07 fiscal year, the department shall develop and implement the campaign established under this article only upon a determination by the Director of Finance that sufficient private donations have been collected and deposited into the California Methamphetamine Abuse Prevention Account. If sufficient funds are collected and deposited, the Director of Finance shall file a written notice thereof with the Secretary of State.

(c) Except as provided in subdivision (b) of Section 11773.2, for purposes of this article, “sufficient private donations” means funds in the amount of at least twelve million dollars ($12,000,000).

(d) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 37. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)



11773.2

(a) Notwithstanding Section 11773.1, during the 2006–07 fiscal year, the department may develop and implement a limited campaign to deter the abuse of methamphetamine by limiting the intended audience of the campaign in accordance with paragraphs (2) and (3) of subdivision (b) of Section 11773, only upon a determination by the Director of Finance that sufficient private donations have been collected and deposited into the California Methamphetamine Abuse Prevention Account. If sufficient funds are collected and deposited in the account, the Director of Finance shall file a written notice thereof with the Secretary of State.

(b) For purposes of this section, “sufficient private donations” means funds in the amount of at least five hundred thousand dollars ($500,000). Nothing in this section shall be construed to require the department to implement a campaign where the cost of the campaign would exceed the private donations available for the campaign in the California Methamphetamine Abuse Prevention Account.

(c) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 38. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)



11773.3

(a)  Any funds that are not expended or encumbered for purposes of this article 730 days after being deposited into the California Methamphetamine Abuse Prevention Account shall be returned to the private donor.

(b) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 39. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)









CHAPTER 2 - Relationship of the Department to Other Governmental Agencies and the Private Sector

ARTICLE 1 - Federal Government

11775

(a) Each year the department shall apply for federal block grant funds from the federal Substance Abuse and Mental Health Services Administration and may expend those funds only upon appropriation of, and approval by, the Legislature pursuant to the Budget Act.

(b) Whenever the federal Substance Abuse and Mental Health Services Administration conditions its allocation of funds to the department in a manner which would conflict with any provision of this part, the department shall specifically describe the conflict in its application for federal funds.

(c) The department may receive other federal funds and expend them, upon appropriation by the Legislature, pursuant to this division.

(Amended by Stats. 2012, Ch. 36, Sec. 20. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






ARTICLE 2 - Other State Agencies

11776

The department shall confer and cooperate with other state agencies whose responsibilities include alleviating the problems related to inappropriate alcohol use and other drug use in order to maximize the state’s effectiveness and limited resources in these efforts. These agencies shall include, but are not limited to, the Departments of Alcoholic Beverage Control, Corrections and Rehabilitation, Industrial Relations, Motor Vehicles, and Rehabilitation, the State Departments of Developmental Services, Education, Public Health, and Social Services, the Employment Development Department, and the Office of Traffic Safety.

(Amended by Stats. 2013, Ch. 22, Sec. 40. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)






ARTICLE 3 - The Legislature

11777

The Legislature, subject to the Governor’s approval, has the sole authority under Section 12 of Article IV of the California Constitution to appropriate any funds, including federal funds, to the department pursuant to the Budget Act. Each year the Legislature shall review the Governor’s proposed budget for the department and conduct public hearings on the proposed use and distribution of federal block grant funds as required by Section 1915(b) of the Omnibus Budget Reconciliation Act of 1981 (Public Law 97-35).

(Amended by Stats. 1984, Ch. 1328, Sec. 17.)






ARTICLE 4 - Counties

11778

It is the intent of the Legislature that the department and the counties maintain a cooperative partnership to assure effective implementation of the provisions of this division as described in Chapter 4 (commencing with Section 11795) of this part.

(Repealed and added by Stats. 1979, Ch. 679.)






ARTICLE 5 - Private Sector

11778.9

It is the intent of the Legislature that the department cooperate closely with individuals and organizations concerned with alleviating problems related to inappropriate alcohol use and other drug use. The Legislature recognizes the wealth of experience and commitment that many individuals and organizations in the community have to offer and that can enhance the effectiveness of the programs funded by the department through counties.

(Amended by Stats. 2004, Ch. 862, Sec. 55. Effective January 1, 2005.)






ARTICLE 6 - State Advisory Board

11778.9

It is the intent of the Legislature that the department cooperate closely with individuals and organizations concerned with alleviating problems related to inappropriate alcohol use and other drug use. The Legislature recognizes the wealth of experience and commitment that many individuals and organizations in the community have to offer and that can enhance the effectiveness of the programs funded by the department through counties.

(Amended by Stats. 2004, Ch. 862, Sec. 55. Effective January 1, 2005.)






ARTICLE 7 - Accessing Alcohol and Drug Recovery Programs for the Disenfranchised

11781

The Legislature finds and declares all of the following:

(a) Federal, state, and local governments have the responsibility and the expressed intent to provide and ensure the accessibility of alcohol and other drug treatment, recovery, intervention, and prevention services to all individuals, with specific emphasis on women, ethnic minorities, and other disenfranchised segments of the population.

(b) The effects of inappropriate alcohol use by ethnic populations in California are increasing. Concurrently, the use of available recovery services by these populations is not in keeping with the increase of problems experienced by these populations.

(c) There is a great shortage of treatment programs available to pregnant women and their offspring. Blacks have an infant mortality rate twice that of the general population, and substance abuse only exacerbates the problem.

(d) Barriers to accessing the services available specifically include, but are not limited to, the following:

(1) Lack of educational materials appropriate to the community.

(2) Geographic isolation or remoteness.

(3) Institutional and cultural barriers.

(4) Language differences.

(5) Lack of representation by affected groups employed by public and private service providers and policymakers.

(6) Insufficient research information regarding problems and appropriate strategies to resolve the problems of access to services.

(e) While current law requires the department to develop and implement a statewide plan to alleviate problems related to inappropriate alcohol use and other drug use and to overcome the barriers to their solution, these attempts have been ineffective due to the magnitude of the task.

(Amended by Stats. 2004, Ch. 862, Sec. 56. Effective January 1, 2005.)



11781.5

The department shall provide direction to counties and to public and private organizations serving the target populations to increase access to alcohol and other drug abuse prevention and recovery programs in all of the following ways:

(a) Assume responsibility to increase the knowledge within state agencies and the Legislature of problems affecting the target populations.

(b) Determine, compile, and disseminate information and resource needs of the counties and constituent service providers to better serve the target populations.

(c) Ensure that established state and county standards, policies, and procedures are not discriminatory and do not contribute to service accessibility barriers.

(d) Promote an understanding of ethnic and gender differences, approaches to problems, and strategies for increasing voluntary access to services by the target populations.

(e) Affirmatively coordinate with the counties for the provision of services to the target populations and to assure accountability that necessary services are actually provided.

(Amended by Stats. 2004, Ch. 862, Sec. 57. Effective January 1, 2005.)









CHAPTER 3 - Research

11785

The Legislature recognizes the importance of encouraging research to study the biological aspects of, and the social factors contributing to, problems related to the inappropriate use of alcoholic beverages and other drug use.

The Legislature further recognizes the value of interpreting and applying research results through changes in public policy.

(Amended by Stats. 2004, Ch. 862, Sec. 59. Effective January 1, 2005.)



11786

The department may enter into contracts for special studies and research to develop the information needed for formulating policies that will reduce the incidence of alcohol and other drug use problems through promising and innovative approaches in prevention, intervention, and treatment.

(Amended by Stats. 2004, Ch. 862, Sec. 60. Effective January 1, 2005.)



11787

The department may coordinate task forces and committees of subject-matter experts to assess and document successful practical applications suggested by research.

(Repealed and added by Stats. 1984, Ch. 1328, Sec. 21.)






CHAPTER 3.5 - Resources and Information

11788

The department, with the approval of the Secretary of the Health and Human Services Agency, may contract with any public or private agency for the performance of any of the functions vested in the department by this chapter. Any department of the state is authorized to enter into such a contract.

(Added by Stats. 2004, Ch. 862, Sec. 61. Effective January 1, 2005.)



11789

(a) The department shall be a central information resource on alcohol and other drug abuse prevention and treatment programs and on research projects with respect to alcohol and other drug abuse.

(b) The department shall collect, and act as an information exchange for, information on research and service projects completed or in progress relating to alcohol and other drug abuse, provide, to any person, institution, or public agency proposing any research or service project on that subject, information with respect to the areas in which research is needed, and evaluate programs of research, treatment, and education with respect to alcohol and other drug abuse.

(c) No state agency shall conduct any research or service project on alcohol and other drug abuse until it has provided the department with a description of its proposed project and until the department has responded with a written description of how the research or service project relates with other completed, concurrently operating, or pending research or service projects. If the department fails to provide the agency with the written description within 60 days from the date of receipt of the proposed project, the state agency may proceed to conduct the research or service project as described in the agency’s proposal.

(Added by Stats. 2004, Ch. 862, Sec. 61. Effective January 1, 2005.)



11790

The department, at the request of the county alcohol and drug program administrator, may assist local community organizations in initiating effective programs to prevent and treat alcohol and other drug abuse. The department may charge a fee for this assistance.

(Added by Stats. 2004, Ch. 862, Sec. 61. Effective January 1, 2005.)



11791

The department may develop and implement a mass media alcohol and other drug education program involving newspapers, radio, and television in order to provide community education, develop public awareness, and motivate community action in alcohol and other drug abuse prevention, treatment, and rehabilitation.

(Added by Stats. 2004, Ch. 862, Sec. 61. Effective January 1, 2005.)



11792

(a) The department, in consultation with the State Department of Public Health, shall distribute informational materials on the care and treatment of infants under the age of six months who have been exposed to alcohol and other drugs. The informational materials shall include, but not be limited to, the following:

(1) The signs and symptoms of an infant who has been exposed to alcohol and other drugs.

(2) The health problems of infants who have been exposed to alcohol and other drugs.

(3) The special feeding needs of infants who have been exposed to alcohol and other drugs.

(4) The special care needs of infants who have been exposed to alcohol and other drugs, such as not overstimulating those infants who have been exposed to cocaine.

(b) The informational materials developed pursuant to subdivision (a) may be distributed through hospitals, public health nurses, child protective services, alcohol and other drug facilities, educational networks, foster parent groups, medical professional offices, Medi-Cal programs, and county interagency task force groups, as well as any other agency that the department selects.

(Amended by Stats. 2012, Ch. 36, Sec. 22. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11793

The department may develop an objective program evaluation device or methodology and evaluate state-supported alcohol and other drug abuse prevention and treatment programs.

(Added by Stats. 2004, Ch. 862, Sec. 61. Effective January 1, 2005.)



11794

The department shall, in consultation with the State Department of Education, screen and evaluate alcohol and other drug abuse books, pamphlets, literature, movies, and other audiovisual aids and may prepare and disseminate lists of recommended materials to schools, public libraries, alcohol and other drug information centers, and other public and private agencies. The department may charge a fee, not exceeding actual costs, for providing the materials.

(Added by Stats. 2004, Ch. 862, Sec. 61. Effective January 1, 2005.)



11794.1

It is the intent of the Legislature that the department, in collaboration with the State Department of Public Health and stakeholders in the medical and treatment provider communities, work to identify methods for better informing medical doctors and other health professionals of the benefits of diagnosing and treating alcohol misuse and substance use among their patient population, including, but not limited to, improved outreach efforts at the state and local levels and the use of information dissemination strategies, where appropriate.

(Amended by Stats. 2012, Ch. 36, Sec. 23. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






CHAPTER 4 - State-County Partnership

ARTICLE 1 - General Provisions

11795

(a) The board of supervisors of each county may apply to the department for funds for the purpose of alleviating problems in its county related to alcohol abuse and other drug use. This part applies only to counties receiving state or federal funds allocated by the department under this part.

(b) The department shall coordinate state and local alcohol and other drug abuse prevention, care, treatment, and rehabilitation programs. It is the intent of the Legislature that the department and the counties maintain a cooperative partnership to assure effective implementation of this chapter.

(c) The Legislature grants responsibility to the county to administer and coordinate all county alcohol and other drug programs funded under this part. County alcohol and other drug programs shall account to the board of supervisors and to the state for their effective implementation. The county shall establish its own priorities for alcohol and other drug programs funded under this part, except with respect to funds that are allocated to the county for federally required programs and services.

(Amended by Stats. 2004, Ch. 862, Sec. 62. Effective January 1, 2005.)



11796

(a) (1) Two or more counties may jointly establish county alcohol and other drug programs pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code.

(2) Any county may, by contract, furnish alcohol and other drug services to another county.

(b) Unless otherwise expressly provided for or required by the context, this part relating to county alcohol and other drug programs shall apply to alcohol and other drug programs operated jointly by two or more counties.

(Amended by Stats. 2012, Ch. 36, Sec. 24. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11796.1

Except as provided in subdivision (b) of Section 11812, nothing in this part shall prevent any city or combination of cities from financing and administering directly an alcohol or other drug program or providing service by contracting with the county to provide and be reimbursed for services provided pursuant to the county alcohol and other drug program under Article 4 (commencing with Section 11810). In addition, where appropriate, any county may contract with a city, or combination of cities, to administer contracts with privately operated agencies to alleviate problems related to inappropriate alcohol use and other drug use.

(Amended by Stats. 2004, Ch. 862, Sec. 64. Effective January 1, 2005.)



11797

(a) Funds allocated to the county pursuant to this part shall be used exclusively for county alcohol and other drug services as identified in the contract for alcohol and other drug services and shall be separately identified and accounted for.

(b) The funds contained in each county’s Behavioral Health Subaccount of the Support Services Account of the Local Revenue Fund 2011 established pursuant to Section 30025 of the Government Code shall be considered state funds distributed by the principle state agency for the purposes of receipt of the federal block grant funds for prevention and treatment of substance abuse described in Subchapter XVII of Chapter 6A of Title 42 of the United States Code to the extent that these funds are used for authorized alcohol and drug prevention and treatment activities.

(Amended by Stats. 2012, Ch. 36, Sec. 25. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11798

(a) Counties that apply for funds to provide alcohol and other drug abuse services shall prepare and submit a contract for alcohol and other drug abuse services to the department. The contract shall include a budget for all funds sources to be used to provide alcohol and other drug abuse services. The funds identified in the contract shall be used exclusively for county alcohol and other drug abuse services to the extent that the activities meet the requirements for receipt of the federal block grant funds for prevention and treatment of substance abuse described in Subchapter XVII of Chapter 6A of Title 42 of the United States Code and shall be separately identified and accounted for. The county shall report utilization of those funds in an annual cost report pursuant to subdivision (b) of Section 11798.1.

(b) The contract shall include provisions to ensure both of the following:

(1) The appropriate expenditures of funds necessary to meet the requirements for receipt of federal block grant funds for prevention and treatment of substance abuse described in Subchapter XVII of Chapter 6A of Title 42 of the United States Code and other applicable federal provisions for funds.

(2) The provision of information necessary for the department to meet its oversight function, including, but not limited to, any required auditing, reporting, and data collection.

(c) The contract shall specify the type, scope, and cost of the services to be provided.

(d) The department, after consultation with county alcohol and drug program administrators, shall develop standardized forms to be used by the counties in the development and submission of the contracts. The forms shall include terms and conditions relative to county compliance with applicable laws.

(e) Performance requirements shall be included within the terms of the contract and shall include, at a minimum, all of the following:

(1) A provision for an adequate quality and quantity of service.

(2) A provision for access to services for at-risk populations.

(3) A provision requiring that all funds allocated by the state for alcohol and other drug programs shall be used exclusively for the purpose for which those funds are distributed.

(4) A provision requiring that performance be in compliance with applicable state and federal laws, regulations, and standards.

(5) Estimated numbers and characteristics of clients-participants by type of service.

(f) The contract shall include a provision that allows the department access to financial and service records of the county and contractors of the county for the purpose of auditing the requirements in the contract and establishing the data necessary to meet federal auditing and reporting requirements.

(g) The contract shall include a provision for resolution of disputed audit findings.

(h) Where two or more counties jointly establish substance use programs or where a county contracts to provide services in another county pursuant to Section 11796, information regarding the arrangement shall be included in the contract for alcohol and other drug abuse services.

(i) The contract shall include a provision requiring the county to ensure the security of client records as required by state and federal law.

(j) The contract shall be presented for public input, review, and comment, and the final contract shall be posted on the county’s Internet Web site.

(k) (1) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions from the department until regulations are adopted pursuant to that chapter of the Government Code.

(2) The department shall adopt emergency regulations no later than July 1, 2014. The department may subsequently readopt any emergency regulation authorized by this section that is the same as or is substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(3) The initial adoption of emergency regulations implementing this section and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Amended by Stats. 2013, Ch. 22, Sec. 41. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11798.2

(a) A county with an approved contract for alcohol and other drug abuse services shall bear the financial risk in providing any alcohol or other drug services to the population described and enumerated in the approved contract.

(b) The county shall not be precluded from contracting to purchase all or part of the delivery of alcohol and other drug services from noncounty providers.

(c) Counties receiving funds shall submit to the department statistical data, as required in the contract, and end-of-year cost data no later than November 1 following the close of the fiscal year.

(d) Whenever a county receives funds under a grant program for alcohol and other drug abuse services, as well as under the county contract from either the federal or state government, or from any other grantor, public or private, and fails to include that grant program in the county budget for its alcohol and other drug program, the director shall not thereafter approve any, or provide, advance payment claims submitted by the county for state reimbursement under this part until the contract and county budget for its alcohol and other drug program has been reviewed to include that grant program, and the revised contract and budget are approved by the director.

(e) (1) Except as provided in paragraphs (2) and (3), regulations adopted by the State Department of Alcohol and Drug Programs pursuant to former Section 11758.29 shall remain in effect unless amended or repealed by regulation adopted pursuant to this section.

(2) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section to the extent that this section differs from former Section 11758.29 by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions from the department until regulations are adopted pursuant to that chapter of the Government Code.

(3) (A) The department shall adopt emergency regulations no later than July 1, 2014. The department may subsequently readopt any emergency regulation authorized by this section that is the same as or is substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(B) The initial adoption of emergency regulations implementing the article and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Added by Stats. 2012, Ch. 36, Sec. 29. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11798.3

The department shall review each county’s contract for alcohol and other drug abuse services to determine that the contract complies with this division and with the standards adopted under this division. The department shall approve a contract that is in compliance.

(Added by Stats. 2012, Ch. 36, Sec. 30. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






ARTICLE 2 - County Administration

11800

(a) The board of supervisors shall designate a health-related county agency or department that shall administer the county alcohol and other drug program. The board of supervisors or the head of the designated health-related agency or department shall appoint an alcohol and drug program administrator, who shall report to the head of the agency or department through administrative channels designated by the board of supervisors. The county alcohol and other drug program shall be placed at the same administrative level and have responsibility and authority similar to other major health programs in the county.

(b) In accordance with regulations adopted by the department, the alcohol and drug program administrator shall be qualified by his or her ability, training, and experience to administer or coordinate and monitor the county alcohol and other drug program.

(Amended by Stats. 2004, Ch. 862, Sec. 68. Effective January 1, 2005.)



11801

The alcohol and drug program administrator, acting through administrative channels designated pursuant to Section 11795, shall do all of the following:

(a) Coordinate and be responsible for the preparation of the county contract.

(b) Ensure compliance with applicable laws relating to discrimination against any person because of any characteristic listed or defined in Section 11135 of the Government Code.

(c) Submit an annual report to the board of supervisors reporting all activities of the alcohol and other drug program, including a financial accounting of expenditures, number of persons served, and a forecast of anticipated needs for the upcoming year.

(d) Be directly responsible for the administration of all alcohol or other drug program funds allocated to the county under this part, administration of county operated programs, and coordination and monitoring of programs that have contracts with the county to provide alcohol and other drug services.

(e) Ensure the evaluation of alcohol and other drug programs, including the collection of appropriate and necessary client data and program information, pursuant to Chapter 6 (commencing with Section 11825).

(f) Ensure program quality in compliance with appropriate standards pursuant to Chapter 7 (commencing with Section 11830).

(g) Participate and represent the county in meetings of the County Alcohol and Drug Program Administrators’ Association of California pursuant to Section 11811.5 for the purposes of representing the counties in their relationship with the state with respect to policies, standards, and administration for alcohol and other drug abuse services.

(h) Perform any other acts that may be necessary, desirable, or proper to carry out the purposes of this part.

(Amended by Stats. 2012, Ch. 36, Sec. 31. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11802

(a) Money deposited in the county alcohol abuse education and prevention fund pursuant to Section 1463.25 of the Penal Code shall be jointly administered by the administrator of the county’s alcohol and other drug program and the county office of education subject to the approval of the board of supervisors and the county office of education. A minimum of 33 percent of the fund shall be allocated to primary prevention programs in the schools and community. Primary prevention programs developed and implemented under this section shall emphasize cooperation in planning and program implementation of alcohol abuse education and prevention among schools and community alcohol and other drug abuse agencies. Coordination shall be demonstrated through an interagency agreement among county offices of education, school districts, and the county alcohol and drug program administrator.

(b) Programs funded, planned, and implemented under this section shall emphasize a joint school-community primary education and prevention program that may include:

(1) School and classroom-oriented programs, including, but not limited to, programs designed to encourage sound decisionmaking, an awareness of values, an awareness of alcohol and its effects, enhanced self-esteem, social and practical skills that will assist students toward maturity, enhanced or improved school climate and relationships among all school personnel and students, and furtherance of cooperative efforts of school- and community-based personnel.

(2) School- or community-based nonclassroom alternative programs, or both, including, but not limited to, positive peer group programs, programs involving youth and adults in constructive activities designed as alternatives to alcohol use, and programs for special target groups, such as women, ethnic minorities, and other high-risk, high-need populations.

(3) Family-oriented programs, including, but not limited to, programs aimed at improving family relationships and involving parents constructively in the education and nurturing of their children, as well as in specific activities aimed at preventing alcohol abuse.

(c) The money deposited under subdivision (a) shall supplement and not supplant any local funds made available to support the county’s alcohol abuse education and prevention efforts.

(d) If the county has a drug abuse primary prevention program, it may choose to combine or coordinate its drug and alcohol abuse education and prevention programs.

(Amended by Stats. 2004, Ch. 862, Sec. 70. Effective January 1, 2005.)



11803

If the county has an alcohol and other drug advisory board, the alcohol and drug program administrator, acting through administrative channels designated pursuant to Section 11795, may do either or both of the following:

(a) Provide reports and information periodically to the advisory board regarding the status of alcohol and other drug programs in the county and keep the advisory board informed regarding changes in relevant state, federal, and local laws or regulations or improvements in program design and services that may affect the county alcohol and other drug program.

(b) Provide for the orientation of the members of the advisory board, including, but not limited to, the provision of information and materials on alcohol and other drug problems and programs, planning, procedures, and site visits to local programs.

(Added by Stats. 2012, Ch. 36, Sec. 32. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






ARTICLE 3 - County Advisory Board

11805

Each county may have an advisory board on alcohol and other drug problems appointed by the board of supervisors. The advisory board may be independent, be under the jurisdiction of another health-related or human services advisory board established pursuant to any provision of state law, or have the same membership as that other advisory board.

(Amended by Stats. 2004, Ch. 862, Sec. 71. Effective January 1, 2005.)






ARTICLE 4 - County Alcohol and Other Drug Program

11810

It is the intent of the Legislature to provide maximum flexibility in the use of federal and state alcohol and other drug program funds. County government is therefore given broad authority in determining the methods for encouragement of citizen participation, the scope of problem analysis, and the methods of planning for alcohol and other drug program services.

(Amended by Stats. 2004, Ch. 862, Sec. 73. Effective January 1, 2005.)



11811

Counties shall have broad discretion in the choice of services they utilize to alleviate the alcohol and other drug problems of specific population groups and the community. Those services shall include services for alcohol and other drug abuse prevention and treatment.

(Amended by Stats. 2004, Ch. 862, Sec. 74. Effective January 1, 2005.)



11811.1

(a) The major purpose of prevention and early intervention activities includes, but is not limited to, all of the following:

(1) To facilitate positive change in community and individual understanding, values, attitudes, environmental factors, and behavior concerning alcohol and its inappropriate use and other drug use.

(2) To reduce the likelihood of the inappropriate use of alcohol and other drugs by developing and implementing public policies designed to reduce or limit alcohol and other drug consumption.

(3) To lessen the stigmatization of persons who seek help for problems related to inappropriate alcohol use and other drug use.

(4) To provide information so that the public may make informed personal and public policy decisions regarding the inappropriate use and nonuse of alcoholic beverages and other drugs.

(5) To enlighten the “helping professions” to recognize persons with alcohol and other drug problems and to offer them appropriate services.

(6) To encourage persons to seek early help for their alcohol or other drug problems.

(b) The Legislature recognizes that the effective provision of the activities specified in subdivision (a) will result in an increased demand upon, and utilization of, existing services to alcohol and other drug abusers and their families. However, the Legislature believes that provision of effective prevention and early intervention activities over the next decade will result in saving taxpayers funds that might otherwise have to be expended for higher health and safety costs.

(Amended by Stats. 2004, Ch. 862, Sec. 75. Effective January 1, 2005.)



11811.3

In addition to the services described in Section 11811, a county may provide other services or programs pursuant to this section, including, but not limited to, the following:

(a) (1) Occupational programs for county employees designed to help recognize employees with alcohol and other drug problems that affect their job performance and to encourage these employees to seek services to alleviate those problems.

(2) It is the intent of the Legislature to encourage every county to institute a program described in paragraph (1) for its own employees in order to set an example for the community regarding local government’s attitude toward alcohol and other drug problems.

(b) (1) Counties may use funds allocated to them by the department for any other services authorized in Section 11811 or this section.

(2) It is the intent of the Legislature that counties make maximum utilization of vocational rehabilitation services, where reasonable and appropriate to do so. A county, pursuant to a resolution by the board of supervisors, may utilize funds for other authorized services pursuant to Section 11811.

(Amended by Stats. 2004, Ch. 862, Sec. 76. Effective January 1, 2005.)



11811.5

To the extent the activities meet the provisions for receipt of the federal block grant funds for prevention and treatment of substance abuse described in Subchapter XVII of Chapter 6A of Title 42 of the United States Code and other applicable federal provisions for funds, a county may also utilize funds for the following:

(a) Planning, program development, and administration by the county. The department shall establish uniform definitions of the elements of county alcohol and other drug program administration and shall set the minimum and maximum levels of administrative services, taking into account the total funds expended pursuant to the contract.

(b) In conducting planning, evaluation, and research activities to develop and implement the county alcohol and other drug program, counties may contract with appropriate public or private agencies.

(c) Actual and necessary expenses incurred by the alcohol and drug program administrator relating to attendance at not more than four meetings each year of the administrators, any other meetings called by the director, and reasonable dues for any related activities and meetings. Each administrator of a county who receives funds under this part shall attend each quarterly meeting, unless a waiver is provided for by the department.

(Amended by Stats. 2012, Ch. 36, Sec. 33. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11811.6

The department shall consult with alcohol and drug program administrators in establishing standards pursuant to Chapter 7 (commencing with Section 11830) and regulations pursuant to Chapter 8 (commencing with Section 11835), shall consult with alcohol and drug program administrators on matters of major policy and administration, and may consult with alcohol and drug program administrators on other matters affecting persons with alcohol and other drug problems. The alcohol and drug program administrators may organize, adopt bylaws, and annually elect officers. The administrators shall consist of all legally appointed alcohol and drug administrators in the state as designated pursuant to subdivision (a) of Section 11800.

(Amended by Stats. 2012, Ch. 36, Sec. 34. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11811.7

Services financed under this part shall:

(a) Be provided on a voluntary basis only, except as provided in Article 1.5 (commencing with Section 5170) of Chapter 2 of Part 1 of Division 5 of the Welfare and Institutions Code.

(b) Encourage persons utilizing services, and members of their family, to participate in community self-help groups providing ongoing support to alcohol and other drug abusers and their family members.

(c) Encourage persons suffering from alcoholism and other drug problems to abstain from the use of alcohol and illicit drugs.

(Amended by Stats. 2004, Ch. 862, Sec. 79. Effective January 1, 2005.)



11811.8

The following costs shall not be eligible for state funding pursuant to this part:

(a)  The costs involved in a peace officer bringing a person in for 72-hour treatment and evaluation.

(b)  The costs of court proceedings or court-ordered evaluation pursuant to Article 3 (commencing with Section 5225) of Chapter 2 of Part 1 of Division 5 of the Welfare and Institutions Code, and the apprehension of the person ordered to evaluation when necessary.

(c)  The costs of court proceedings in cases of appeal on 14-day intensive treatment.

(d)  The costs of legal proceedings in conservatorship.

(e)  The court costs in postcertification proceedings.

(f)  The cost of providing a public defender or other court-appointed attorneys in proceedings for those unable to afford this assistance.

(Amended by Stats. 1984, Ch. 1328, Sec. 38.)



11812

The following conditions apply to county expenditures of funds pursuant to this part:

(a) Where the services specified in the contract for alcohol and other drug abuse services are provided pursuant to other general health or social programs, only that portion of the services dealing with alcohol and other drug problems may be financed under this part.

(b) (1) Each county shall utilize available privately operated alcohol and other drug programs and services in the county prior to utilizing new county-operated programs and services, or city-operated programs and services pursuant to Section 11796.1, when the available privately operated programs and services are as favorable in quality and cost as are those operated by the county or city. When these privately operated programs and services are not available, the county shall make a reasonable effort to encourage the development of privately operated programs and services prior to developing county-operated or city-operated programs and services.

(2) The county alcohol and drug program administrator shall demonstrate to the board of supervisors, and to the department, prior to development of any new program or service, that reasonable efforts have been made to comply with paragraph (1). All available local public or private programs and services, as described in paragraph (1), that are appropriate shall be utilized prior to using services provided by hospitals.

(c) All personal information and records obtained by the county, any program that has a contract with the county, or the department pursuant to this section are confidential and may be disclosed only in those instances designated in Section 5328 of the Welfare and Institutions Code.

(1) Any person may bring an action against an individual who has willingly and knowingly released confidential information or records concerning that person in violation of this section, for the greater of the following amounts:

(A) Five hundred dollars ($500).

(B) Three times the amount of actual damages, if any, sustained by the plaintiff.

(2) (A) Any person may, in accordance with Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, bring an action to enjoin the release of confidential information or records in violation of this chapter, and may in the same action seek damages as provided in this section.

(B) It is not a prerequisite to an action under this section that the plaintiff suffer or be threatened with actual damages.

(d) The department may require that each county and any public or private provider of alcohol and other drug services that receives any funds under this part provide any information requested by the department relating to any application for or receipt of federal or other nonstate funds, including fees, donations, grants, and other revenues, for alcohol and other drug abuse services provided by these agencies.

(Amended by Stats. 2012, Ch. 36, Sec. 35. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11812.6

In addition to any other services authorized under this chapter, the department shall urge the county to develop within existing resources specific policies and procedures to address the unique treatment problems presented by persons who are chemically dependent and also have a mental health disorder. Priority may be given to developing policies and procedures that relate to the diagnosis and treatment of homeless persons who have mental health disorders and are chemically dependent.

(Amended by Stats. 2014, Ch. 144, Sec. 36. Effective January 1, 2015.)



11813

Nothing in this part shall prohibit a county from appropriating funds for alcohol and other drug programs and services in addition to the funds allocated by the department.

(Amended by Stats. 2004, Ch. 862, Sec. 82. Effective January 1, 2005.)



11814

(a) The department shall issue allocations to contracting counties for alcohol and other drug programs.

(b) In issuing allocations to contracting counties, it is the intent of the Legislature that counties shall allocate all funds received pursuant to state and federal laws and regulations.

(c) The department shall estimate an allocation of federal funds available for each county to use as the basis for submission of the contract. In making allocations, the department shall base its allocations on the population of each county. However, the department shall ensure that each small population county receives a minimum amount of funds to provide adequate alcohol and other drug services. The department may take into account other factors in making the allocations, including, but not limited to, factors that relate to the level of alcohol and other drug problems in the county. No later than 45 days after introduction of the Budget Bill, the department shall notify each county regarding its preliminary allocation under this division and estimated amount of the federally required maintenance of effort statewide expenditure levels on authorized activities, as defined in the federal Substance Abuse Prevention and Treatment Block Grant funds (42 U.S.C. Sec. 300x-30), pending enactment of the Budget Bill. The 1984–85 fiscal year shall establish the base funding for the county alcohol and drug allocation for local programs. Beginning with the 1985–86 fiscal year, cost-of-living adjustments, if granted, shall be considered as tied to the base allocation established in the 1984–85 fiscal year, plus any subsequent cost-of-living adjustments. The department shall notify each county regarding its final allocation after enactment of the Budget Bill.

(d) (1) Notwithstanding any other provision in this section, the director may reduce federal funding allocations, on a dollar-for-dollar basis, to a county that has reduced or anticipates reducing expenditures in a way that would result in a decrease in the federal Substance Abuse Prevention and Treatment Block Grant funds (42 U.S.C. Sec. 300x-30).

(2) Prior to making any reductions pursuant to this subdivision, the director shall notify all counties that county underspending will reduce the federal Substance Abuse Prevention and Treatment Block Grant maintenance of effort (MOE). Upon receipt of notification, a county may submit a revision to the county budget initially submitted pursuant to subdivision (a) of Section 11798 in an effort to maintain the statewide Substance Abuse Prevention and Treatment Block Grant MOE.

(3) Pursuant to subdivision (b) of Section 11798.1, a county shall notify the department in writing of proposed local changes to the county’s expenditure of funds. The department shall review and may approve the proposed local changes depending on the level of expenditures needed to maintain the statewide Substance Abuse Prevention and Treatment Block Grant MOE.

(e) (1) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific the amendments to this section made by the act that added this subdivision by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions from the department until regulations are adopted pursuant to that chapter of the Government Code.

(2) The department shall adopt emergency regulations no later than July 1, 2014. The department may subsequently readopt any emergency regulation authorized by this section that is the same as or is substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(3) The initial adoption of emergency regulations implementing the amendments to this section and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Amended by Stats. 2012, Ch. 36, Sec. 37. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11817.1

The department may reallocate among counties any unexpended federal funds that occur during the fiscal year in programs or services or any allocations either not applied for by a county or not in compliance with this part. Reallocations may be made to counties by amendment to their county contracts.

(Amended by Stats. 2012, Ch. 36, Sec. 38. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11817.3

(a) There shall be an appropriation from the Budget Act to the department to fund programs and services to alleviate problems related to inappropriate alcohol use or other drug use as provided for in this part. However, if the state receives additional funds from the federal government after the enactment of the Budget Act, which funds may be augmented by the Director of Finance to the appropriation described in this section in accordance with the Budget Act, then the department shall determine the amount of those funds to be used for allocation to counties, and shall allocate that amount to counties through amendments to executed contracts, within 90 days of receipt of the additional funds to support programs and services to alleviate alcohol-related and other drug-related problems as described in this subdivision. The allocation of all funds pursuant to this subdivision shall comply with federal requirements and with any requirements pursuant to Section 28.00 of the Budget Act.

(b) The requirement set forth in subdivision (a) that the department determine the amount of additional funds to be used for allocation to counties and allocate that amount to counties within 90 days, shall be waived when the 90-day period does not allow sufficient time for completion of the notification period pursuant to Section 28.00 of the Budget Act.

(Amended by Stats. 2012, Ch. 36, Sec. 39. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11817.6

Payments or advances of funds to counties or other state agencies, which are properly chargeable to appropriations to the department may be made by a Controller’s warrant drawn against funds appropriated to the department or funds administered by the department.

(Amended by Stats. 2012, Ch. 36, Sec. 41. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11817.8

(a) It is the intent of the Legislature that the state and the counties work together to minimize audit exceptions. Audit findings as contained in the department audit reports may be appealed by counties directly to the department. Counties may retain disputed audit amounts while an audit appeal is pending and then only to the extent that the audit appeal is resolved in favor of the county and the amount is in the county’s favor.

(b) The department shall audit the expenditures of counties, direct contractors, and county subcontractors. The department shall develop an annual audit plan that will identify the counties, direct contractors, and county subcontractors funded in whole or in part with the funds administered by the department. The annual audit plan shall consist of a sufficient number of audits and financial reviews to provide reasonable assurance that federal and state funds have been used for their intended purpose in accordance with applicable funding requirements and restrictions contained in statutes, regulations, and contracts.

(c) The department may conduct investigations, audits, and financial related reviews on other than a routine basis of any county, direct contractor, or county subcontractor funded in whole or in part with funds administered by the department, as the department deems necessary and appropriate.

(d) Counties may audit the expenditures of organizations funded in whole or in part with funds administered by the department.

(e) A county shall repay to the department amounts of state and federal funds found, as a result of an audit, not to have been expended in accordance with the requirements set forth in this part, federal block grant law, federal or state regulations pertaining to alcohol or other drug abuse services, and the conditions set forth in any contract for alcohol and other drug abuse services or an interagency agreement. For organizations or services and the conditions set forth in any combination of state, federal, or other public funds, where a clear audit trail shows that the source and application of these funds is not maintained, repayment shall be determined by prorating audit findings between each funding source.

(f) For those audits conducted by the department, the director shall administratively establish policies and procedures for the resolution of disputed audit findings. The department shall consult with county administrators when proposing changes in the procedures for the resolution of disputed audit findings.

(g) There is established in the State Treasury an Audit Repayment Trust Fund. The money in the fund shall be available upon appropriation by the Legislature.

(h) The department may deny or withhold payments or advances of funds to a county if the department finds, by audit or otherwise, that a program is not in compliance with this part or the contract.

(i) Notwithstanding subdivision (a) of Section 53134 of the Government Code, audits performed pursuant to this section shall be conducted by qualified state or local government auditors or independent public accountants in accordance with generally accepted governing auditing standards, as prescribed by Government Auditing Standards, issued by the Comptroller General of the United States. These audits shall be completed no later than six months after the completion of the audit fieldwork.

(j) (1) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific the amendments to this section made by the act that added this subdivision by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions from the department until regulations are adopted pursuant to that chapter of the Government Code.

(2) The department shall adopt emergency regulations no later than July 1, 2014. The department may subsequently readopt any emergency regulation authorized by this section that is the same as or is substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(3) The initial adoption of emergency regulations implementing the amendments to this section and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Amended by Stats. 2012, Ch. 36, Sec. 42. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11818

(a) (1) Expenditures made by a county and a county’s provider that may be reimbursed using appropriated funds include salaries of personnel, approved facilities and services provided through contract, operation, maintenance, and service costs, depreciation of county facilities as established in the State of California’s Auditing Standards and Procedures for Counties, lease of facilities where there is no intention to, nor option to, purchase, and other expenditures that may be approved by the director.

(2) Expenditures made by a county and a county’s provider that may not be paid using appropriated funds include expenditures for initial capital improvement, the purchase or construction of buildings, except for equipment items and remodeling expenses as may be provided in regulations of the department, compensation to members of a local advisory board on drug programs, except actual and necessary expenses incurred in the performance of official duties, and expenditures for a purpose for which state reimbursement is claimed under any other law.

(b) (1) Except as provided in Chapter 3 (commencing with Section 11758.10), the cost of services specified in the county contract shall be based upon reimbursement of actual costs as determined with standard accounting practices. The county may enter into contracts with providers at actual cost or a negotiated rate. The provider shall make available to the county information on prior years’ actual cost of providing the services and actual revenues.

(2) (A) Providers that receive a combination of Medi-Cal funding and other federal or state funding for the same service element and location shall be reimbursed for actual costs as limited by Medi-Cal reimbursement requirements, as specified in Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), the Medicaid state plan, subdivisions (c) and (d) of Section 51516 of Title 22 of the California Code of Regulations, except that reimbursement for non-Medi-Cal reimbursable services shall not be limited by Medi-Cal rate requirements or customary charges to privately paying clients.

(B) For those providers who operate under a negotiated rate for non-Medi-Cal reimbursable services, the rates shall be treated as provisional rates, subject to yearend settlement of actual costs.

(Amended by Stats. 2012, Ch. 36, Sec. 43. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11818.5

(a) Counties shall submit a cost report reflecting the expenditure of funds expended pursuant to the county contract. An annual cost report for the fiscal year ending June 30 shall be submitted to the department by November 1.

(b) Each county shall be responsible for reviewing its contracts with providers of services and the department may audit these contracts. The cost reports shall be reviewed by the department and interim settlements of claims shall be made expeditiously with each county. Final settlement shall be made at the time of audit, which shall be completed within three years of the date the cost report was accepted for interim settlement by the department. If the audit is not completed within three years, the interim settlement shall be considered as the final settlement.

(c) Counties shall report estimated numbers and characteristics of clients-participants by type of service and shall report actual numbers and characteristics of clients-participants served by type of service with the annual cost report. The department shall specify forms and procedures to be followed in reporting this information. The fiscal reporting system established pursuant to this section shall supersede the requirements of paragraph (2) of subdivision (b) of Section 16366.7 of the Government Code for a quarterly fiscal reporting system.

(Amended by Stats. 2012, Ch. 36, Sec. 44. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11819.1

The Legislature recognizes the need for increased potential for coordination between county alcohol programs and local health system agencies established pursuant to Public Law 93-641. Therefore, the Legislature encourages a harmonious working relationship between local health system agencies and county alcohol programs.

(Repealed and added by Stats. 1984, Ch. 1328, Sec. 55.5.)









CHAPTER 5 - State and County Relationships to Health Planning Agencies

ARTICLE 1 - State Agencies

11820

The Legislature recognizes the potential positive impact that federal, state, and local agencies can have on the alleviation of alcohol and other drug problems through better coordinated planning and utilization of limited health resources. The Legislature encourages persons concerned with alcohol and other drug problems to become involved as much as possible in providing advice and comments on health plans of those agencies.

(Amended by Stats. 2012, Ch. 36, Sec. 45. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)









CHAPTER 6 - Evaluation

ARTICLE 1 - Statewide Evaluation

11825

The department may establish reasonable criteria to evaluate the performance of programs and services that are described in the county contract for alcohol and other drug abuse services.

(Amended by Stats. 2012, Ch. 36, Sec. 46. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11826

The department may do all of the following:

(a) Review and conduct evaluation studies of service delivery to clients in programs receiving state allocated funds.

(b) Conduct investigative reporting.

(c) Disseminate evaluation studies, reports, articles, and other reference documents.

(d) Evaluate the administration of county alcohol and other drug programs to determine whether the county provides for adequate administration of the county alcohol and other drug program.

(Amended by Stats. 2004, Ch. 862, Sec. 95. Effective January 1, 2005.)






ARTICLE 2 - County Program Evaluation

11827

The Legislature recognizes that local program effectiveness may be evaluated in a variety of ways, but should reflect the needs and priorities of the local community and attempt to measure the achievement of objectives determined through the planning process described in this part. The Legislature further recognizes that the conducting of these evaluations is essential to holding county alcohol and other drug programs accountable for their use of funds and increasing program effectiveness. The Legislature recognizes the beneficial results of the local evaluation process to those participating in this process.

The Legislature desires to encourage experimentation and diversity in the methods utilized by counties to evaluate the county alcohol and other drug programs’ achievement of their objectives, including, but not limited to, evaluations of individuals’ progress, changes in utilization rates, changes in community attitudes, and measurement of specific programmatic goals in order to advance our knowledge about the effectiveness of programs in alleviating alcohol and other drug problems.

(Amended by Stats. 2012, Ch. 36, Sec. 47. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11828

Each county shall ensure the evaluation of all funded programs to determine whether they have achieved their objectives as determined in the planning process. In addition, recognizing the difficulty and expense of conducting effective county alcohol and other drug program evaluation, the department may assist counties in developing evaluation designs for implementation by counties to measure progress of alcohol or other drug users, changes in community attitudes toward inappropriate alcohol use and other drug problems, changes in the incidence and prevalence of alcohol and other drug problems within the county, or other objectives identified in the planning process. The department, in cooperation with counties that choose to participate, may assist and fund counties to implement the evaluation designs developed. Counties may contract with public or private agencies and utilize funds allocated under this part for purposes of conducting the evaluations.

(Amended by Stats. 2012, Ch. 36, Sec. 48. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11829

The department may disseminate information about the evaluation projects to all counties and interested persons throughout the state in order to advance the knowledge of the field about these evaluation methodologies.

(Amended by Stats. 1984, Ch. 1328, Sec. 61.)









CHAPTER 7 - Quality Assurance

11830

The department shall take the following goals and objectives into consideration in the implementation of this chapter:

(a) The significance of community-based programs to alcohol and other drug abuse recovery shall not be diminished.

(b) Opportunities for low-income and special needs populations to receive alcohol and other drug abuse recovery or treatment services shall be encouraged.

(Amended (as added by Stats. 1989, Ch. 919) by Stats. 2004, Ch. 862, Sec. 98. Effective January 1, 2005.)



11830.01

(a) The department’s death investigation policy shall be designed to ensure that a resident’s death is addressed and investigated by the department in a timely manner.

(b) The telephonic and written reports of resident deaths occurring in a licensed facility that are required to be reported to the department shall include, but not be limited to, a description of the event or incident, including the time, location, and nature of the event or incident, a list of immediate actions that were taken, including persons contacted, and a description of the followup action that is planned, including, but not limited to, steps taken to prevent a future death.

(c) A telephonic report required under subdivision (b), which includes the event or incident and all information required under subdivision (b) that is known at the time of the report, shall be submitted to the department within one working day of the event or incident.

(d) A written report required under subdivision (b), which includes all information required under subdivision (b), shall be submitted to the department within seven calendar days of the event or incident.

(Added by Stats. 2014, Ch. 815, Sec. 1. Effective January 1, 2015.)



11830.1

In order to ensure quality assurance of alcohol and other drug programs and expand the availability of funding resources, the department shall implement a program certification procedure for alcohol and other drug treatment recovery services. The department, after consultation with the County Alcohol and Drug Program Administrators Association of California, and other interested organizations and individuals, shall develop standards and regulations for the alcohol and other drug treatment recovery services describing the minimal level of service quality required of the service providers to qualify for and obtain state certification. The standards shall be excluded from the rulemaking requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Compliance with these standards shall be voluntary on the part of programs. For the purposes of Section 2626.2 of the Unemployment Insurance Code, certification shall be equivalent to program review.

(Amended by Stats. 2012, Ch. 36, Sec. 49. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11830.5

(a) The department, in consultation with the county alcohol and drug program administrators and other interested organizations and individuals, shall develop program standards specific to each type of residential and nonresidential program, to be used during its certification process. These standards shall be advisory only and are excluded from the provisions of Section 11340.5 of the Government Code and other rulemaking requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), and Chapter 8 (commencing with Section 11835).

(b) The program standards shall include, but not be limited to, both of the following:

(1) Recognition and characterization of different approaches and solutions to the alcohol and drug problems that the department determines have sufficient merit for a separate standard.

(2) Reference to the needs of youth, the elderly, women, pregnant women, mothers and their children, gays, lesbians, the disabled, and special populations, with recognition of innovative solutions to the problems of those special populations.

(c) The program standards shall serve as educational documents to inform the public of the current state-of-the-art in effective and cost-efficient alcohol and drug problem programming.

(Amended by Stats. 2004, Ch. 862, Sec. 100. Effective January 1, 2005.)



11831

To the maximum extent possible, a reasonable effort to refer a client to other programs, facilities, or services is encouraged for any program or facility which is unable to accept a client after initial assessment.

(Added by Stats. 1989, Ch. 919, Sec. 4.)



11831.2

The department shall charge a fee for the certification of programs, in accordance with Chapter 7.3 (commencing with Section 11833.01).

(Amended by Stats. 2007, Ch. 177, Sec. 7. Effective August 24, 2007.)



11831.5

(a) Certification shall be granted by the department pursuant to this section to any qualified alcoholism or drug abuse recovery or treatment program, regardless of the source of the program’s funding, upon approval of a completed application and payment of the required fee. The certification shall be valid for a period of not more than two years. The department may extend the certification period upon receipt of an application for renewal and payment of the required certification fee prior to the expiration date of the certification.

(b) The purposes of certification under this section shall be all of the following:

(1) To identify programs that exceed minimal levels of service quality, are in substantial compliance with the department’s standards, and merit the confidence of the public, third-party payers, and county alcohol and drug programs.

(2) To encourage programs to meet their stated goals and objectives.

(3) To encourage programs to strive for increased quality of service through recognition by the state and by peer programs in the alcoholism and drug field.

(4) To assist programs to identify their needs for technical assistance, training, and program improvements.

(c) Certification may be granted under this section on the basis of evidence satisfactory to the department that the requesting alcoholism or drug abuse recovery or treatment program has an accreditation by a statewide or national alcohol or drug program accrediting body. The accrediting body shall provide accreditation that meets or exceeds the department’s standards and is recognized by the department.

(d) Certification, or the lack thereof, shall not convey any approval or disapproval by the department, but shall be for information purposes only.

(e) The standards developed pursuant to Section 11830 and the certification under this section shall satisfy the requirements of Section 1463.16 of the Penal Code.

(f) The department and the State Department of Social Services shall enter into a memorandum of understanding to establish a process by which the Department of Alcohol and Drug Programs can certify residential facilities or programs serving primarily adolescents, as defined in paragraph (1) of subdivision (a) of Section 1502, that have programs that primarily serve adolescents and provide alcohol and other drug recovery or treatment services.

(g) Regulations adopted by the department pursuant to this section shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, including subdivision (e) of Section 11346.1 of the Government Code, any emergency regulations adopted pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the department. Nothing in this subdivision shall be interpreted to prohibit the department from adopting subsequent amendments on a nonemergency basis or as emergency regulations in accordance with the standards set forth in Section 11346.1 of the Government Code.

(Amended by Stats. 2007, Ch. 177, Sec. 8. Effective August 24, 2007.)



11832

The department may contract with private individuals or agencies to provide technical assistance and training to qualify programs for state certification.

(Repealed and added by Stats. 1984, Ch. 1328, Sec. 64.)



11832.1

The department shall encourage the development of educational courses that provide core knowledge concerning alcohol and drug abuse problems and programs to personnel working within alcohol and drug abuse programs.

(Added by renumbering Section 11834 by Stats. 2007, Ch. 577, Sec. 14. Effective October 13, 2007. Note: This action repeats the same renumbering already applied by Stats. 2007, Ch. 177, on Aug. 24, 2007.)



11833

(a) The department shall have the sole authority in state government to determine the qualifications, including the appropriate skills, education, training, and experience of personnel working within alcoholism or drug abuse recovery and treatment programs licensed, certified, or funded under this part.

(b) (1) Except for licensed professionals, as defined by the department, the department shall require that an individual providing counseling services working within a program described in subdivision (a) be registered with or certified by a certifying organization approved by the department to register and certify counselors.

(2) The department shall not approve a certifying organization that does not, prior to registering or certifying an individual, contact other department-approved certifying organizations to determine whether the individual has ever had his or her registration or certification revoked.

(c) If a counselor’s registration or certification has been previously revoked, the certifying organization shall deny the request for registration and shall send the counselor a written notice of denial. The notice shall specify the counselor’s right to appeal the denial in accordance with applicable statutes and regulations.

(d) The department shall have the authority to conduct periodic reviews of certifying organizations to determine compliance with all applicable laws and regulations, including subdivision (c), and to take actions for noncompliance, including revocation of the department’s approval.

(e) (1) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time that regulations are adopted.

(2) The department shall adopt regulations by December 31, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2014, Ch. 815, Sec. 2. Effective January 1, 2015.)






CHAPTER 7.3 - Licensing and Certification Program Funding

11833.01

This chapter applies to all programs, facilities, or services certified pursuant to Chapter 7 (commencing with Section 11830) or licensed pursuant to Chapter 7.5 (commencing with Section 11834.01), or both.

(Added by Stats. 2007, Ch. 177, Sec. 9. Effective August 24, 2007.)



11833.02

(a) The department shall charge a fee to all programs for licensure or certification by the department, regardless of the form of organization or ownership of the program.

(b) The department may establish fee scales using different capacity levels, categories based on measures other than program capacity, or any other category or classification that the department deems necessary or convenient to maintain an effective and equitable fee structure.

(c) Licensing and certification fees shall be evaluated annually, taking into consideration the overall cost of the residential and outpatient licensing and certification activities of the department, including initial issuance, renewals, complaints, enforcement activity, related litigation, and any other program activity relating to licensure and certification, plus a reasonable reserve.

(d) The department shall submit any proposed new fees or fee changes to the Legislature for approval no later than April 1 of each year as part of the spring finance letter process. No new fees or fee changes shall be implemented without legislative approval.

(e) The department shall issue a provider bulletin pursuant to subdivision (a) of Section 11833.04 setting forth the approved fee structure. The department shall, on an annual basis, publish the current fee structure on the department’s Internet Web site.

(f) Unless funds are specifically appropriated from the General Fund in the annual Budget Act or other legislation to support the division, the Licensing and Certification Division, no later than the beginning of the 2010–11 fiscal year, shall be supported entirely by federal funds and special funds.

(Amended by Stats. 2014, Ch. 31, Sec. 10. Effective June 20, 2014.)



11833.03

The Residential and Outpatient Program Licensing Fund is hereby established in the State Treasury. All fees, fines, and penalties collected from residential and outpatient programs collected in accordance with this chapter shall be deposited in this fund. The money in the fund shall be available upon appropriation by the Legislature for the purposes of supporting the licensing and certification activities of the department.

(Added by Stats. 2007, Ch. 177, Sec. 9. Effective August 24, 2007.)



11833.04

(a) Notwithstanding the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement new fees or fee changes as approved by the Legislature pursuant to subdivision (d) of Section 11833.02 by means of provider bulletins or similar instructions from the director without taking regulatory action. The department shall notify and consult with interested parties and appropriate stakeholders regarding new fees or fee changes made pursuant to this chapter.

(b) (1) The department shall adopt regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code by January 1, 2016, to amend Section 10701 of Title 9 of Division 4 of Chapter 5.5 of the California Code of Regulations to be consistent with this chapter.

(2) The authority to implement Section 11833.02 and this section shall include the authority to supersede the licensing and certification fees in effect on the operative date of the act that adds this paragraph and shall continue until the department has amended Section 10701 of Title 9 of Division 4 of Chapter 5.5 of the California Code of Regulations pursuant to paragraph (1).

(Amended by Stats. 2014, Ch. 31, Sec. 11. Effective June 20, 2014.)






CHAPTER 7.5 - Licensing

ARTICLE 1 - General Provisions

11834.01

The department has the sole authority in state government to license adult alcoholism or drug abuse recovery or treatment facilities.

(a)  In administering this chapter, the department shall issue new licenses for a period of two years to those programs that meet the criteria for licensure set forth in Section 11834.03.

(b)  Onsite program visits for compliance shall be conducted at least once during the license period.

(c)  The department may conduct announced or unannounced site visits to facilities licensed pursuant to this chapter for the purpose of reviewing for compliance with all applicable statutes and regulations.

(Added by renumbering Section 11834.10 by Stats. 1993, Ch. 741, Sec. 3. Effective January 1, 1994.)



11834.02

(a)  As used in this chapter, “alcoholism or drug abuse recovery or treatment facility” or “facility” means any premises, place, or building that provides 24-hour residential nonmedical services to adults who are recovering from problems related to alcohol, drug, or alcohol and drug misuse or abuse, and who need alcohol, drug, or alcohol and drug recovery treatment or detoxification services.

(b)  As used in this chapter, “adults” may include, but is not limited to, all of the following:

(1)  Mothers over 18 years of age and their children.

(2)  Emancipated minors, which may include, but is not limited to, mothers under 18 years of age and their children.

(c)  As used in this chapter, “emancipated minors” means persons under 18 years of age who have acquired emancipation status pursuant to Section 7002 of the Family Code.

(d)  Notwithstanding subdivision (a), an alcoholism or drug abuse recovery or treatment facility may serve adolescents upon the issuance of a waiver granted by the department pursuant to regulations adopted under subdivision (c) of Section 11834.50.

(Added by renumbering Section 11834.11 by Stats. 1993, Ch. 741, Sec. 5. Effective January 1, 1994.)



11834.03

Any person or entity applying for licensure shall file with the department, on forms provided by the department, all of the following:

(a) A completed written application for licensure.

(b) A fire clearance approved by the State Fire Marshal or local fire enforcement officer.

(c) A licensure fee, established in accordance with Chapter 7.3 (commencing with Section 11833.01).

(Amended by Stats. 2007, Ch. 177, Sec. 11. Effective August 24, 2007.)



11834.09

(a)  Upon receipt of a completed written application, fire clearance, and licensing fee from the prospective licensee, and subject to the department’s review and determination that the prospective licensee can comply with this chapter and regulations adopted pursuant to this chapter, the department may issue a single license to the following types of alcoholism or drug abuse recovery or treatment facilities:

(1)  A residential facility.

(2)  A facility wherein separate buildings or portions of a residential facility are integral components of a single alcoholism or drug abuse recovery or treatment facility and all of the components of the facility are managed by the same licensee.

(b)  Failure to submit a completed written application, fire clearance, and payment of the required licensing fee in a timely manner shall result in termination of the department’s licensure review and shall require submission of a new application by the prospective licensee.

(c)  Failure of the prospective licensee to demonstrate the ability to comply with this chapter or the regulations adopted pursuant to this chapter shall result in departmental denial of the prospective licensee’s application for licensure.

(Added by Stats. 1993, Ch. 741, Sec. 2. Effective January 1, 1994.)



11834.10

A licensee shall not operate an alcoholism or drug abuse recovery or treatment facility beyond the conditions and limitations specified on the license.

(Added by Stats. 1993, Ch. 741, Sec. 4. Effective January 1, 1994.)



11834.15

The department may assess civil penalties in accordance with Sections 11834.31 and 11834.34.

(Amended by Stats. 2007, Ch. 177, Sec. 12. Effective August 24, 2007.)



11834.16

A license shall be valid for a period of two years from the date of issuance. The department may extend the licensure period for subsequent two-year periods upon submission by the licensee of a completed written application for extension and payment of the required licensing fee prior to the expiration date shown on the license. Failure to submit to the department the required written application for extension of the licensing period, or failure to submit to the department the required licensing fee prior to the expiration date on the license, shall result in the automatic expiration of the license at the end of the two-year licensing period.

(Added by Stats. 1993, Ch. 741, Sec. 10. Effective January 1, 1994.)



11834.17

No city, county, city and county, or district shall adopt or enforce any building ordinance or local rule or regulations relating to the subject of fire and life safety in alcoholism and drug abuse recovery facilities which is more restrictive than those standards adopted by the State Fire Marshal.

(Amended by Stats. 1989, Ch. 919, Sec. 12.)



11834.18

(a)  Nothing in this chapter shall authorize the imposition of rent regulations or controls for licensed alcoholism or drug abuse recovery or treatment facilities.

(b)  Licensed alcoholism and drug abuse recovery or treatment facilities shall not be subject to controls on rent imposed by any state or local agency or other local government or entity.

(Amended by Stats. 1989, Ch. 919, Sec. 13.)






ARTICLE 2 - Local Regulation

11834.20

The Legislature hereby declares that it is the policy of this state that each county and city shall permit and encourage the development of sufficient numbers and types of alcoholism or drug abuse recovery or treatment facilities as are commensurate with local need.

The provisions of this article apply equally to any chartered city, general law city, county, city and county, district, and any other local public entity.

For the purposes of this article, “six or fewer persons” does not include the licensee or members of the licensee’s family or persons employed as facility staff.

(Amended by Stats. 1989, Ch. 919, Sec. 15.)



11834.21

Any person licensed under this chapter who operates or proposes to operate an alcoholism or drug abuse recovery or treatment facility, the department or other public agency authorized to license such a facility, or any public or private agency which uses or may use the services of the facility to place its clients, may invoke the provisions of this article.

This section shall not be construed to prohibit any interested party from bringing suit to invoke the provisions of this article.

(Amended by Stats. 1989, Ch. 919, Sec. 16.)



11834.22

An alcoholism or drug abuse recovery or treatment facility which serves six or fewer persons shall not be subject to any business taxes, local registration fees, use permit fees, or other fees to which other single-family dwellings are not likewise subject. Nothing in this section shall be construed to forbid the imposition of local property taxes, fees for water service and garbage collection, fees for inspections not prohibited by Section 11834.23, local bond assessments, and other fees, charges, and assessments to which other single-family dwellings are likewise subject. Neither the State Fire Marshal nor any local public entity shall charge any fee for enforcing fire inspection regulations pursuant to state law or regulation or local ordinance, with respect to alcoholism or drug abuse recovery or treatment facilities which serve six or fewer persons.

(Amended by Stats. 1989, Ch. 919, Sec. 17.)



11834.23

(a) Whether or not unrelated persons are living together, an alcoholism or drug abuse recovery or treatment facility that serves six or fewer persons shall be considered a residential use of property for the purposes of this article. In addition, the residents and operators of the facility shall be considered a family for the purposes of any law or zoning ordinance that relates to the residential use of property pursuant to this article.

(b) For the purpose of all local ordinances, an alcoholism or drug abuse recovery or treatment facility that serves six or fewer persons shall not be included within the definition of a boarding house, rooming house, institution or home for the care of minors, the aged, or persons with mental health disorders, foster care home, guest home, rest home, community residence, or other similar term that implies that the alcoholism or drug abuse recovery or treatment home is a business run for profit or differs in any other way from a single-family residence.

(c) This section shall not be construed to forbid a city, county, or other local public entity from placing restrictions on building heights, setback, lot dimensions, or placement of signs of an alcoholism or drug abuse recovery or treatment facility that serves six or fewer persons as long as the restrictions are identical to those applied to other single-family residences.

(d) This section shall not be construed to forbid the application to an alcoholism or drug abuse recovery or treatment facility of any local ordinance that deals with health and safety, building standards, environmental impact standards, or any other matter within the jurisdiction of a local public entity. However, the ordinance shall not distinguish alcoholism or drug abuse recovery or treatment facilities that serve six or fewer persons from other single-family dwellings or distinguish residents of alcoholism or drug abuse recovery or treatment facilities from persons who reside in other single-family dwellings.

(e) No conditional use permit, zoning variance, or other zoning clearance shall be required of an alcoholism or drug abuse recovery or treatment facility that serves six or fewer persons that is not required of a single-family residence in the same zone.

(f) Use of a single-family dwelling for purposes of an alcoholism or drug abuse recovery facility serving six or fewer persons shall not constitute a change of occupancy for purposes of Part 1.5 (commencing with Section 17910) of Division 13 or local building codes. However, nothing in this section is intended to supersede Section 13143 or 13143.6, to the extent those sections are applicable to alcoholism or drug abuse recovery or treatment facilities serving six or fewer residents.

(Amended by Stats. 2014, Ch. 144, Sec. 37. Effective January 1, 2015.)



11834.24

No fire inspection clearance or other permit, license, clearance, or similar authorization shall be denied to an alcoholism or drug abuse recovery or treatment facility because of a failure to comply with local ordinances from which the facility is exempt under Section 11834.23, if the applicant otherwise qualifies for a fire clearance, license, permit, or similar authorization.

(Amended by Stats. 1989, Ch. 919, Sec. 19.)



11834.25

For the purposes of any contract, deed, or covenant for the transfer of real property executed on or after January 1, 1979, an alcoholism or drug abuse recovery or treatment facility which serves six or fewer persons shall be considered a residential use of property and a use of property by a single family, notwithstanding any disclaimers to the contrary.

(Amended by Stats. 1989, Ch. 919, Sec. 20.)






ARTICLE 2.5 - Requirements for Licensees

11834.26

(a)  The licensee shall provide at least one of the following nonmedical services:

(1)  Recovery services.

(2)  Treatment services.

(3)  Detoxification services.

(b)  The department shall adopt regulations requiring records and procedures that are appropriate for each of the services specified in subdivision (a). The records and procedures may include all of the following:

(1)  Admission criteria.

(2)  Intake process.

(3)  Assessments.

(4)  Recovery, treatment, or detoxification planning.

(5)  Referral.

(6)  Documentation of provision of recovery, treatment or detoxification services.

(7)  Discharge and continuing care planning.

(8)  Indicators of recovery, treatment, or detoxification outcomes.

(c)  In the development of regulations implementing this section, the written record requirements shall be modified or adapted for social model programs.

(Added by Stats. 1993, Ch. 741, Sec. 12. Effective January 1, 1994.)



11834.27

(a)  The department shall have the sole authority in state government to establish the appropriate minimum qualifications of the licensee or designated administrator, and the staff of a provider of any of the services specified in subdivision (a) of Section 11834.26. These qualifications may include, but not be limited to, education, skills, life experience, and training.

(b)  Nothing in this section shall be construed to apply to credentialing or licensing of individuals or to certification qualifications established pursuant to Chapter 7 (commencing with Section 11833).

(Added by Stats. 1993, Ch. 741, Sec. 12. Effective January 1, 1994.)



11834.29

Any licensee that provides recovery, treatment, or detoxification services, that is not in compliance with the requirements of this article, shall have one year from the effective date of the regulations adopted by the department pursuant to this article and pursuant to Article 5 (commencing with Section 11834.50) to comply. In the event that the licensee fails to comply, the department shall take action against the licensee pursuant to Article 4 (commencing with Section 11834.36).

(Added by Stats. 1993, Ch. 741, Sec. 12. Effective January 1, 1994.)






ARTICLE 3 - Offenses

11834.30

No person, firm, partnership, association, corporation, or local governmental entity shall operate, establish, manage, conduct, or maintain an alcoholism or drug abuse recovery or treatment facility to provide recovery, treatment, or detoxification services within this state without first obtaining a current valid license issued pursuant to this chapter.

(Added by renumbering Section 11834.12 by Stats. 1993, Ch. 741, Sec. 6. Effective January 1, 1994.)



11834.31

If a facility is alleged to be in violation of Section 11834.30, the department shall conduct a site visit to investigate the allegation. If the department’s employee or agent finds evidence that the facility is providing alcoholism or drug abuse recovery, treatment, or detoxification services without a license, the employee or agent shall take the following actions:

(a)  Submit the findings of the investigation to the department.

(b)  Upon departmental authorization, issue a written notice to the facility stating that the facility is operating in violation of Section 11834.30. The notice shall include all of the following:

(1)  The date by which the facility shall cease providing services.

(2)  Notice that the department will assess against the facility a civil penalty of two hundred dollars ($200) per day for every day the facility continues to provide services beyond the date specified in the notice.

(3)  Notice that the case will be referred for civil proceedings pursuant to Section 11834.32 in the event the facility continues to provide services beyond the date specified in the notice.

(c)  Inform the facility of the licensing requirements of this chapter.

(Repealed and added by Stats. 1993, Ch. 741, Sec. 15. Effective January 1, 1994.)



11834.32

(a)  The director may bring an action to enjoin the violation of Section 11834.30 in the superior court in and for the county in which the violation occurred. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss.

(b)  With respect to any and all actions brought pursuant to this section alleging actual violation of Section 11834.30, the court shall, if it finds the allegations to be true, issue its order enjoining the alcoholism or drug abuse recovery or treatment facility from continuance of the violation.

(Added by renumbering Section 11834.30 by Stats. 1993, Ch. 741, Sec. 13. Effective January 1, 1994.)



11834.34

(a)  In addition to the penalties of suspension or revocation of a license issued under this chapter, the department may also levy a civil penalty for violation of this chapter or the regulations adopted pursuant to this chapter.

(1)  The amount of the civil penalty shall not be less than twenty-five dollars ($25) or more than fifty dollars ($50) per day for each violation, except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. Except for penalties assessed pursuant to Section 11834.31, in no event shall a civil penalty assessment exceed one hundred fifty dollars ($150) per day.

(2)  Any licensee that is cited for repeating the same violation within 24 months of the first violation is subject to an immediate civil penalty of one hundred fifty dollars ($150) and fifty dollars ($50) for each day the violation continues until the deficiency is corrected.

(3)  Any licensee that has been assessed a civil penalty pursuant to paragraph (2) that repeats the same violation within 24 months of the violation subject to paragraph (2) is subject to an immediate civil penalty of one hundred fifty dollars ($150) for each day the violation continues until the deficiency is corrected.

(b)  Prior to the assessment of any civil penalty, the department shall provide the licensee with notice requiring the licensee to correct the deficiency within the period of time specified in the notice.

(Added by renumbering Section 11834.32 by Stats. 1993, Ch. 741, Sec. 16. Effective January 1, 1994.)






ARTICLE 4 - Suspension and Revocation

11834.35

Any employee or agent of the department upon presentation of proper identification, may enter and inspect any building, premises, and records, at a reasonable time, with or without notice, to secure information regarding compliance with, or to prevent a violation of, this chapter or any regulation adopted pursuant to this chapter. Failure of the owner or operator of the building or premises to allow the employee or agent of the department to enter and inspect the building, premises, and records, shall result in the department taking legal action to gain entry by an inspection warrant issued pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. The cost of any legal action required to gain entry to a licensed facility shall be borne by the owner or operator responsible for preventing the department from entering and inspecting the building, premises, and records.

(Added by Stats. 1993, Ch. 741, Sec. 19. Effective January 1, 1994.)



11834.36

(a)  The director may suspend or revoke any license issued under this chapter, or deny an application for licensure, for extension of the licensing period, or to modify the terms and conditions of a license, upon any of the following grounds and in the manner provided in this chapter:

(1)  Violation by the licensee of any provision of this chapter or regulations adopted pursuant to this chapter.

(2)  Repeated violation by the licensee of any of the provisions of this chapter or regulations adopted pursuant to this chapter.

(3)  Aiding, abetting, or permitting the violation of, or any repeated violation of, any of the provisions described in paragraph (1) or (2).

(4)  Conduct in the operation of an alcoholism or drug abuse recovery or treatment facility that is inimical to the health, morals, welfare, or safety of either an individual in, or receiving services from, the facility or to the people of the State of California.

(5)  Misrepresentation of any material fact in obtaining the alcoholism or drug abuse recovery or treatment facility license.

(6)  Failure to pay any civil penalties assessed by the department.

(b)  The director may temporarily suspend any license prior to any hearing when, in the opinion of the director, the action is necessary to protect residents of the alcoholism or drug abuse recovery or treatment facility from physical or mental abuse, abandonment, or any other substantial threat to health or safety. The director shall notify the licensee of the temporary suspension and the effective date of the temporary suspension and at the same time shall serve the provider with an accusation. Upon receipt of a notice of defense to the accusation by the licensee, the director shall, within 15 days, set the matter for hearing, and the hearing shall be held as soon as possible. The temporary suspension shall remain in effect until the time the hearing is completed and the director has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the director fails to make a final determination on the merits within 30 days after the department receives the proposed decision from the Office of Administrative Hearings.

(Added by renumbering Section 11834.35 by Stats. 1993, Ch. 741, Sec. 18. Effective January 1, 1994.)



11834.37

(a)  Proceedings for the suspension, revocation, or denial of a license under this chapter shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by those provisions. In the event of conflict between this chapter and the Government Code, the Government Code shall prevail.

(b)  In all proceedings conducted in accordance with this section, the standard of proof to be applied shall be by the preponderance of the evidence.

(c)  The department shall commence and process licensure revocations under this chapter in a timely and expeditious manner. The Office of Administrative Hearings shall give priority calendar preference to licensure revocation hearings pursuant to this chapter, particularly revocations where the health and safety of the residents are in question.

(Amended by Stats. 1995, Ch. 938, Sec. 64.8. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11834.38

Any license suspended pursuant to this chapter may be reinstated pursuant to Section 11522 of the Government Code.

(Added by renumbering Section 11834.37 by Stats. 1993, Ch. 741, Sec. 21. Effective January 1, 1994.)



11834.39

(a)  The withdrawal of an application for a license after it has been filed with the department shall not, unless the department consents in writing to the withdrawal, deprive the department of its authority to institute or continue a proceeding against the applicant for the denial of the license upon any ground provided by law or to enter an order denying the license upon any of these grounds.

(b)  The suspension, expiration, or forfeiture by operation of law of a license issued by the department, or its suspension, forfeiture, or cancellation by order of the department or by order of a court of law, or its surrender without the written consent of the department, shall not deprive the department of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee on any ground provided by law.

(Added by renumbering Section 11834.38 by Stats. 1993, Ch. 741, Sec. 22. Effective January 1, 1994.)



11834.40

A license shall terminate by operation of law, prior to its expiration date, when any of the following conditions occur:

(a)  The licensee sells or otherwise transfers the facility or the property of the facility as identified on the license, unless the transfer of ownership applies to the transfer of stock when the facility is owned by and licensed as a corporation, and when the transfer of stock does not constitute a majority change in ownership.

(b)  The licensee surrenders the license to the department.

(c)  The licensee moves the facility identified on the license from one location to another. The department shall develop regulations to provide for an expedited application and licensing process for a newly located facility.

(d)  The licensee is a sole proprietor and the licensee dies.

(e)  The licensee actually or constructively abandons the licensed facility. Constructive abandonment includes insolvency, eviction, or seizure of assets or equipment resulting in the failure to provide recovery, treatment, or detoxification services to residents.

(Added by Stats. 1993, Ch. 741, Sec. 23. Effective January 1, 1994.)



11834.45

The civil and administrative remedies available to the department pursuant to this chapter are not exclusive, and may be sought and employed in any combination deemed advisable by the department to enforce this chapter.

(Added by renumbering Section 11834.33 by Stats. 1993, Ch. 741, Sec. 17. Effective January 1, 1994.)






ARTICLE 5 - Regulations

11834.50

The department shall adopt regulations to implement this chapter in accordance with the purposes required by Section 11835. These regulations shall be adopted only after consultation with appropriate groups affected by the proposed regulations. The regulations shall include, but not be limited to, all of the following:

(a)  Provision for a formal appeal process for the denial, suspension, or revocation of a license.

(b)   Establishment of requirements for compliance, procedures for issuance of deficiency notices and civil penalties for noncompliance.

(c)  Provision for the issuance of a waiver for an alcoholism or drug abuse recovery or treatment facility to serve not more than three adolescents, or 10 percent of the total licensed capacity, whichever is less, age 14 years and older, when a need exists and services specific to adolescents are otherwise unavailable. The regulations shall specify the procedures and criteria for granting the waiver. The procedures shall include, but not be limited to, criminal record reviews and fingerprinting.

(d)  Establishment of the elements and minimum requirements for recovery, treatment, and detoxification services.

(e)  Provision for an expedited process for reviewing an application for licensure when a license is terminated pursuant to subdivision (c) of Section 11834.40.

(Added by renumbering Section 11834.13 by Stats. 1993, Ch. 741, Sec. 7. Effective January 1, 1994.)









CHAPTER 8 - Regulations

11835

(a) The purposes of any regulations adopted by the department shall be to implement, interpret, or make specific the provisions of this part and shall not exceed the authority granted to the department pursuant to this part. To the extent possible, the regulations shall be written in clear and concise language and adopted only when necessary to further the purposes of this part.

(b) Except as provided in this section and Sections 11772, 11798, 11798.2, 11814, 11817.8, 11852.5, the department may adopt regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Title 2 of the Government Code) necessary for the proper execution of the powers and duties granted to and imposed upon the department by this part. However, these regulations may be adopted only upon the following conditions:

(1) Prior to adoption of regulations, the department shall consult with county alcohol and drug program administrators and may consult with any other appropriate persons relating to the proposed regulations.

(2) If an absolute majority of the designated county alcohol and drug program administrators who represent counties that have submitted county contracts, vote at a public meeting called by the department, for which 45 days’ advance notice shall be given by the department, to reject the proposed regulations, the department shall refer the matter for a decision to a committee, consisting of a representative of the county alcohol and drug program administrators, the director, the secretary, and one designee of the secretary. The decision shall be made by a majority vote of this committee at a public meeting convened by the department. Upon a majority vote of the committee recommending adoption of the proposed regulations, the department may then adopt them. Upon a majority vote recommending that the department not adopt the proposed regulations, the department shall then consult again with the county alcohol and drug program administrators and resubmit the proposed regulations to the administrators for a vote pursuant to this subdivision.

(3) In the voting process described in paragraph (2), no proxies shall be allowed nor may anyone other than the designated county alcohol and drug program administrator, director, secretary, and secretary’s designee vote at the meetings.

(Amended by Stats. 2012, Ch. 36, Sec. 51. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






CHAPTER 9 - Services to Persons Convicted for Driving While Under the Influence of Alcohol and Other Drugs

11836

(a) The department shall have the sole authority to issue, deny, suspend, or revoke the license of a driving-under-the-influence program. As used in this chapter, “program” means any firm, partnership, association, corporation, local governmental entity, agency, or place that has been initially recommended by the county board of supervisors, subject to any limitation imposed pursuant to subdivisions (c) and (d), and that is subsequently licensed by the department to provide alcohol or drug recovery services in that county to any of the following:

(1) A person whose license to drive has been administratively suspended or revoked for, or who is convicted of, a violation of Section 23152 or 23153 of the Vehicle Code, and admitted to a program pursuant to Section 13352, 13352.1, 23538, 23542, 23548, 23552, 23556, 23562, or 23568 of the Vehicle Code.

(2) A person who is convicted of a violation of subdivision (b), (c), (d), or (e) of Section 655 of the Harbors and Navigation Code, or of Section 655.4 of that code, and admitted to the program pursuant to Section 668 of that code.

(3) A person who has pled guilty or nolo contendere to a charge of a violation of Section 23103 of the Vehicle Code, under the conditions set forth in subdivision (c) of Section 23103.5 of the Vehicle Code, and who has been admitted to the program under subdivision (e) or (f) of Section 23103.5 of the Vehicle Code.

(4) A person whose license has been suspended, revoked, or delayed due to a violation of Section 23140, and who has been admitted to a program under Article 2 (commencing with Section 23502) of Chapter 1 of Division 11.5 of the Vehicle Code.

(b) If a firm, partnership, corporation, association, local government entity, agency, or place has, or is applying for, more than one license, the department shall treat each licensed program, or each program seeking licensure, as belonging to a separate firm, partnership, corporation, association, local government entity, agency, or place for the purposes of this chapter.

(c) For purposes of providing recommendations to the department pursuant to subdivision (a), a county board of supervisors may limit its recommendations to those programs that provide services for persons convicted of a first driving-under-the-influence offense, or services to those persons convicted of a second or subsequent driving-under-the-influence offense, or both services. If a county board of supervisors fails to provide recommendations, the department shall determine the program or programs to be licensed in that county.

(d) After determining a need, a county board of supervisors may also place one or more limitations on the services to be provided by a driving-under-the-influence program or the area the program may operate within the county, when it initially recommends a program to the department pursuant to subdivision (a).

(1) For purposes of this subdivision, a board of supervisors may restrict a program for those convicted of a first driving-under-the-influence offense to providing only a three-month program, or may restrict a program to those convicted of a second or subsequent driving-under-the-influence offense to providing only an 18-month program, as a condition of its recommendation.

(2) A board of supervisors may not place restrictions on a program that would violate a statute or regulation.

(3) When recommending a program, if a board of supervisors fails to place any limitation on a program pursuant to this subdivision, the department may license that program to provide any driving-under-the-influence program services that are allowed by law within that county.

(4) This subdivision is intended to apply only to the initial recommendation to the department for licensure of a program by the county. It is not intended to affect a license that has been previously issued by the department or the renewal of a license for a driving-under-the-influence program. In counties where a contract or other written agreement is currently in effect between the county and a licensed driving-under-the-influence program operating in that county, this subdivision is not intended to alter the terms of that relationship or the renewal of that relationship.

(Amended by Stats. 2008, Ch. 103, Sec. 1. Effective January 1, 2009.)



11836.10

No person, firm, partnership, association, corporation, or local governmental entity shall operate, establish, manage, conduct, or maintain a driving-under-the-influence program in this state without a current and valid license issued pursuant to this chapter.

(Amended by Stats. 1993, Ch. 1244, Sec. 4. Effective January 1, 1994.)



11836.11

The department shall require license renewal on a biennial basis.

(Added by Stats. 1988, Ch. 1219, Sec. 3.)



11836.12

Criteria for licensure of new or existing programs shall include all of the following:

(a)  Completion of a written application containing necessary and pertinent information describing the applicant program.

(b)  Demonstration by the applicant that it possesses adequate administrative, fiscal, and operational capability to operate a driving-under-the-influence program.

(c)  Onsite review of the program by department staff determines that the program is clean, safe, free of alcohol or illicit drug use, and that the program adheres to applicable statutes and regulations.

(d)  The program has paid all licensing fees.

(Amended by Stats. 1993, Ch. 1244, Sec. 5. Effective January 1, 1994.)



11836.14

An initial license shall not be issued until all requirements identified in this chapter and in regulations adopted pursuant to this chapter have been met.

(Added by Stats. 1988, Ch. 1219, Sec. 5.)



11836.15

The department shall adopt regulations to implement this chapter, in accordance with the purposes and process required in Section 11835, which shall include, but not be limited to, the following:

(a)  Application requirements.

(b)  Service requirements.

(c)  Reporting requirements.

(d)  Required staff qualifications.

(e)  Management and documentation of participant records.

(f)  Licensure fee assessment and collection procedures.

(Added by Stats. 1988, Ch. 1219, Sec. 6.)



11836.16

The State Department of Health Care Services shall adopt regulations for satellite offices of driving-under-the-influence programs. The regulations shall include, but not be limited to, any limitations on where a satellite office may be located and the minimum and maximum number of clients to whom a satellite office may provide services. When adopting regulations pursuant to this section, the department shall also consider an appropriate licensing procedure for these offices. For purposes of this section, a “satellite office” is an offsite location of an existing licensed driving-under-the-influence program.

(Amended by Stats. 2013, Ch. 22, Sec. 45. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11837

(a) Pursuant to the provisions of law relating to suspension of a person’s privilege to operate a motor vehicle upon conviction for driving while under the influence of any alcoholic beverage or drug, or under the combined influence of any alcoholic beverage and any drug, as set forth in paragraph (3) of subdivision (a) of Section 13352 of the Vehicle Code, the Department of Motor Vehicles shall restrict the driving privilege pursuant to Section 13352.5 of the Vehicle Code, if the person convicted of that offense participates for at least 18 months in a driving-under-the-influence program that is licensed pursuant to this chapter.

(b) In determining whether to refer a person, who is ordered to participate in a program pursuant to Section 668 of the Harbors and Navigation Code, in a licensed alcohol and other drug education and counseling services program pursuant to Section 23538 of the Vehicle Code, or, pursuant to Section 23542, 23548, 23552, 23556, 23562, or 23568 of the Vehicle Code, in a licensed 18-month or 30-month program, the court may consider any relevant information about the person made available pursuant to a presentence investigation, that is permitted but not required under Section 23655 of the Vehicle Code, or other screening procedure. That information shall not be furnished, however, by any person who also provides services in a privately operated, licensed program or who has any direct interest in a privately operated, licensed program. In addition, the court shall obtain from the Department of Motor Vehicles a copy of the person’s driving record to determine whether the person is eligible to participate in a licensed 18-month or 30-month program pursuant to this chapter. When preparing a presentence report for the court, the probation department may consider the suitability of placing the defendant in a treatment program that includes the administration of nonscheduled nonaddicting medications to ameliorate an alcohol or controlled substance problem. If the probation department recommends that this type of program is a suitable option for the defendant, the defendant who would like the court to consider this option shall obtain from his or her physician a prescription for the medication, and a finding that the treatment is medically suitable for the defendant, prior to consideration of this alternative by the court.

(c) (1) The court shall, as a condition of probation pursuant to Section 23538 or 23556 of the Vehicle Code, refer a first offender whose concentration of alcohol in his or her blood was less than 0.20 percent, by weight, to participate for at least three months or longer, as ordered by the court, in a licensed program that consists of at least 30 hours of program activities, including those education, group counseling, and individual interview sessions described in this chapter.

(2) Notwithstanding any other provision of law, in granting probation to a first offender described in this subdivision whose concentration of alcohol in the person’s blood was 0.20 percent or more, by weight, or the person refused to take a chemical test, the court shall order the person to participate, for at least nine months or longer, as ordered by the court, in a licensed program that consists of at least 60 hours of program activities, including those education, group counseling, and individual interview sessions described in this chapter.

(d) (1) The State Department of Health Care Services may specify in regulations the activities required to be provided in the treatment of participants receiving nine months of licensed program services under Section 23538 or 23556 of the Vehicle Code.

(2) Any program licensed pursuant to this chapter may provide treatment services to participants receiving at least six months of licensed program services under Section 23538 or 23556 of the Vehicle Code.

(e) The court may, subject to Section 11837.2, and as a condition of probation, refer a person to a licensed program, even though the person’s privilege to operate a motor vehicle is restricted, suspended, or revoked. An 18-month program described in Section 23542 or 23562 of the Vehicle Code or a 30-month program described in Section 23548, 23552, or 23568 of the Vehicle Code may include treatment of family members and significant other persons related to the convicted person with the consent of those family members and others as described in this chapter, if there is no increase in the costs of the program to the convicted person.

(f) The clerk of the court shall indicate the duration of the program in which the judge has ordered the person to participate in the abstract of the record of the court that is forwarded to the department.

(Amended by Stats. 2013, Ch. 22, Sec. 46. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11837.1

(a)  In utilizing any program described in Section 11837, the court may require periodic reports concerning the performance of each person referred to and participating in a program. The program shall provide the court, the Department of Motor Vehicles, and the person participating in a program with an immediate report of any failure of the person to comply with the program’s rules and policies.

(b)  If, at any time after entry into or while participating in a program, a participant who is referred to an 18-month program described in Section 23542 of the Vehicle Code or a 30-month program described in Section 23548, 23552, or 23568 of the Vehicle Code, fails to comply with the rules and policies of the program, and that fact is reported, the Department of Motor Vehicles shall suspend the privilege of that person to operate a motor vehicle for the period prescribed by law in accordance with Section 13352.5 of the Vehicle Code, except as otherwise provided in this section. The Department of Motor Vehicles shall notify the person of its action.

(c)  If the department withdraws the license of a program, the department shall immediately notify the Department of Motor Vehicles of those persons who do not commence participation in a licensed program within 21 days from the date of the withdrawal of the license of the program in which the persons were previously participating. The Department of Motor Vehicles shall suspend or revoke, for the period prescribed by law, the privilege to operate a motor vehicle of each of those persons referred to an 18-month program pursuant to Section 23542 or 23562 of the Vehicle Code or to a 30-month program pursuant to Section 23548, 23552, or 23568 of the Vehicle Code.

(Amended (as amended by Stats. 1998, Ch. 756) by Stats. 1999, Ch. 22, Sec. 2. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)



11837.2

(a) (1) The court may refer persons only to licensed programs. Subject to these provisions, a person is eligible to participate in the program if the program is operating in any of the following:

(A) The county where the person is convicted.

(B) The county where the person resides.

(C) A county that has an agreement with the person’s county of residence pursuant to Section 11838.

(D) A county to which a person may request transfer pursuant to subdivision (d).

(2) If a person granted probation under Section 23542 or 23562 of the Vehicle Code cannot be referred to a licensed 18-month program pursuant to this section, Section 13352.5 of the Vehicle Code does not apply.

(b) If a person has consented to participate in a licensed program and the county where the person is convicted is the same county in which the person resides, the court may order the person to participate in a licensed program within that county, or, if that county does not have a licensed program, the court may order that person to participate in a licensed program within another county, pursuant to Section 11838.

(c) If a person has consented to participate in a licensed program in the county in which that person resides or in a county in which the person’s county of residence has an agreement pursuant to Section 11838, and the county where the person is convicted is not the county where the person resides, and if the court grants the person summary probation, the court may order the person to participate in a licensed program in that county. In lieu of summary probation, the court may utilize the probation officer to implement the orders of the court. If the county in which the person resides does not have a licensed program or an agreement with another county pursuant to Section 11838 and the person consents, the court may order the person to participate in a licensed program within the county where that person is convicted or in a county with which the county has an agreement pursuant to Section 11838.

(d) Except as otherwise provided in subdivision (e), subsequent to a person’s commencement of participation in a program, the person may request transfer to another licensed program (1) in the same county in which the person has commenced participation in the program, upon approval of that county’s alcohol and drug program administrator, or (2) in a county other than the county in which the person has commenced participation in the program, upon approval of the alcohol and drug program administrator of the county in which the person is participating and the county to which the person is requesting transfer.

(e) Subdivision (d) does not apply (1) if the court has ordered the person to participate in a specific licensed program, unless the court orders the transfer or, (2) if the person is under formal probation, unless the probation officer consents to the transfer. The department shall establish reporting forms and procedures to ensure that the court receives notice of any program transfer pursuant to this subdivision or subdivision (d).

(f) Jurisdiction of all postconviction matters arising pursuant to this section may be retained by the court of conviction.

(g) The department, in cooperation with the Department of Motor Vehicles and the county alcohol and drug program administrators, shall establish procedures to ensure the effective implementation of this section.

(Amended by Stats. 2004, Ch. 862, Sec. 106. Effective January 1, 2005.)



11837.3

(a) (1) Each county, through the county alcohol and drug program administrator, shall determine its ability to establish, through public or private resources, a program of alcohol and other drug education and counseling services for a person whose license to drive has been administratively suspended or revoked for, or who is convicted of, a first violation of Section 23152 or 23153 of the Vehicle Code, or who is convicted of a violation of subdivision (b), (c), (d), or (e) of Section 655 of, or Section 655.4 of, the Harbors and Navigation Code, pursuant to subdivisions (e) and (f) of Section 668 of the Harbors and Navigation Code. The program shall be self-supporting through fees collected from program participants. The program shall be of at least three months’ duration and consist of at least 30 hours of direct education and counseling services. The program shall be authorized by each county and licensed by, and operated under general regulations established by, the department.

(2) (A) A county that shows the department that it has insufficient resources, insufficient potential program participants, or other material disadvantages is not required to establish a program.

(B) The department may license an alcohol and other drug education program that is less than 30 hours in length in any county where the board of supervisors has provided the showing pursuant to subparagraph (A), and the department has upheld that showing. The shorter program is subject to all other applicable regulations developed by the department pursuant to paragraph (3) of subdivision (b) of Section 11837.4.

(b) Each county that has approved an alcohol and other drug education program or programs and that is licensed by the department shall make provision for persons who can document current inability to pay the program fee, in order to enable those persons to participate. The county shall require that the program report the failure of a person referred to the program to enroll in the program to the referring court.

(c) In order to assure effectiveness of the alcohol and other drug education and counseling program, the county shall provide, as appropriate, services to ethnic minorities, women, youth, or any other group that has particular needs related to the program.

(d) (1) Any person required to successfully complete an alcohol and other drug education and counseling program as a condition of probation shall enroll in the program and, except when enrollment is required in a program that is required to report failures to enroll to the court, shall furnish proof of the enrollment to the court within the period of time and in the manner specified by the court. The person also shall participate in and successfully complete the program, and shall furnish proof of successful completion within the period of time and in the manner specified by the court.

(2) An alcohol and other drug education and counseling program shall report to the court, within the period of time and in the manner specified by the court, the name of any person who fails to successfully complete the program.

(Amended by Stats. 2004, Ch. 862, Sec. 107. Effective January 1, 2005.)



11837.4

(a) No program, regardless of how it is funded, may be licensed unless all of the requirements of this chapter and of the regulations adopted pursuant to this chapter have been met.

(b) Each licensed program shall include, but not be limited to, the following:

(1) For the alcohol or drug education and counseling services programs specified in subdivision (b) of Section 11837, each program shall provide for close and regular face-to-face interviews. For the 18-month programs specified in subdivision (a) of Section 11837, each program shall provide for close and regular supervision of the person, including face-to-face interviews at least once every other calendar week, regarding the person’s progress in the program for the first 12 months of the program and shall provide only community reentry supervision during the final six months of the program. In the last six months of the 18-month program, the provider shall monitor the participant’s community reentry activity with self-help groups, employment, family, and other areas of self-improvement. Unless otherwise ordered by the court, the provider’s monitoring services are limited to not more than six hours. For the 30-month programs specified in subdivision (b) of Section 23548, subdivision (b) of Section 23552, and subdivision (b) of Section 23568 of the Vehicle Code, each program shall provide for close and regular supervision of the person, including regular, scheduled face-to-face interviews over the course of 30 months regarding the person’s progress in the program and recovery from problem drinking, alcoholism, chemical dependency, or polydrug abuse, as prescribed by regulations of the department. The interviews in any of those programs shall be conducted individually with each person being supervised and shall occur at times other than when the person is participating in any group or other activities of the program. No program activity in which the person is participating shall be interrupted in order to conduct the individual interviews.

(2) (A) The department shall approve all fee schedules for the programs and shall require that each program be self-supporting from the participants’ fees and that each program provide for the payment of the costs of the program by participants at times and in amounts commensurate with their ability to pay in order to enable these persons to participate. Each program shall make provisions for persons who can successfully document current inability to pay the fees. Only the department may establish the criteria and procedures for determining a participant’s ability to pay. The department shall ensure that the fees are set at amounts that will enable programs to provide adequately for the immediate and long-term continuation of services required pursuant to this chapter. The fees shall be used only for the purposes set forth in this chapter, except that any profit or surplus that does not exceed the maximum level established by the department may be utilized for any purposes allowable under any other provisions of law. In its regulations, the department shall define, for the purposes of this paragraph, taking into account prudent accounting, management, and business practices and procedures, the terms “profits” and “surplus.” The department shall fairly construe these provisions so as not to jeopardize fiscal integrity of the programs. The department may not license any program if the department finds that any element of the administration of the program does not assure the fiscal integrity of the program.

(B) Each program licensed by the department under this section may request an increase in the fees. The request for an increase shall initially be sent to the county alcohol and drug program administrator. The county alcohol and drug program administrator shall, within 30 days of receiving the request, forward it to the department with the administrator’s recommendation that the fee increase be approved or disapproved.

(C) The administrator’s recommendation shall, among other things, take into account the rationale that the program has provided to the administrator for the increase and whether that increase would exceed the profit or surplus limit established by the department.

(D) If the county alcohol and drug program administrator fails to forward the request to the department within the 30 days, the program may send the request directly to the department. In this instance, the department may act without the administrator’s recommendation.

(E) The department shall, within 30 days of receiving the request pursuant to subparagraph (B) or (D) approve or disapprove the request. In making its decision, the department shall consider the matters described in subparagraph (C).

(3) The licensed programs described in paragraph (1) shall include a variety of treatment services for problem drinkers, alcoholics, chemical dependents, and polydrug abusers or shall have the capability of referring the persons to, and regularly and closely supervising the persons while in, any appropriate medical, hospital, or licensed residential treatment services or self-help groups for their problem drinking, alcoholism, chemical dependency, or polydrug abuse problem. In addition to the requirements of paragraph (1), the department shall prescribe in its regulations what other services the program shall provide, at a minimum, in the treatment of participants, which services may include lectures, classes, group discussions, group counseling, or individual counseling in addition to the interviews required by paragraph (1), or any combination thereof. However, any group discussion or counseling activity, other than classes or lectures, shall be regularly scheduled to consist of not more than 15 persons, except that they may, on an emergency basis, exceed 15, but not more than 17, persons, at any one meeting. At no time shall there be more than 17 persons in attendance at any one meeting. For the 30-month programs specified in subdivision (b) of Section 23548, subdivision (b) of Section 23552, and subdivision (b) of Section 23568 of the Vehicle Code, each licensed program shall include a method by which each participant shall maintain a compendium of probative evidence, as prescribed in the regulations of the department, on a trimonthly basis demonstrating a performance of voluntary community service by the participant, including, but not limited to, the prevention of drinking and driving, the promotion of safe driving, and responsible attitudes toward the use of chemicals of any kind, for not less than 120 hours and not more than 300 hours, as determined by the court, with one-half of that time to be served during the initial 18 months of program participation and one-half of that time to be served in the final 12 months. In determining whether or not the participant has met the objectives of the program, the compendium of evidence shall also include, and the court shall consider, the participant’s demonstration of significant improvement in any of the following areas of personal achievement:

(A) Significant improvement in occupational performance, including efforts to obtain gainful employment.

(B) Significant improvement in physical and mental health.

(C) Significant improvement in family relations, including financial obligations.

(D) Significant improvement in financial affairs and economic stability.

The compendium of evidence shall be maintained by the participant for review by the program, court, probation officer, or other appropriate governmental agency. The program officials, unless prohibited by the referring court, shall make provisions for a participant to voluntarily enter, using the participant’s own resources, a licensed chemical dependency recovery hospital or residential treatment program which has a valid license issued by the State of California to provide alcohol or drug services, and to receive three weeks of program participation credit for each week of that treatment, not to exceed 12 weeks of program participation credit, but only if the treatment is at least two weeks in duration. The program shall document probative evidence of this hospital or residential care treatment in the participant’s program file.

(4) In order to assure program effectiveness, the department shall require, whenever appropriate, that the licensed program provides services to ethnic minorities, women, youth, or any other group that has particular needs relating to the program.

(5) The goal of each program shall be to assist persons participating in the program to recognize their chemical dependency and to assist them in their recovery.

(6) Each program shall establish a method by which the court, the Department of Motor Vehicles, and the person are notified in a timely manner of the person’s failure to comply with the program’s rules and regulations.

(c) No program may be licensed unless the county complies with the requirements of subdivision (b) of Section 11812. The provider of a program that offers an alcohol or drug education and counseling services program, an 18-month program, or a 30-month program or any or all of those programs described in this section shall be required to obtain only one license. The department’s regulations shall specify the requirements for the establishment of each program. The license issued by the department shall identify the program or programs licensed to operate.

(d) (1) Departmental approval for the establishment of a 30-month program by a licensed 18-month program is contingent upon approval by the county alcohol and drug program administrator, based upon confirmation that the program applicant is capable of providing the service and that the fiscal integrity of the program applicant will not be jeopardized by the operation of the program.

(2) The court shall refer a person to a 30-month treatment program only if a 30-month program exists or is provided for in the jurisdiction of the court.

(e) A county or program shall not prescribe additional program requirements unless the requirements are specifically approved by the department.

(f) The department may license a program on a provisional basis.

(Amended by Stats. 2004, Ch. 862, Sec. 108. Effective January 1, 2005.)



11837.5

(a)  No person may participate in any program that has not been licensed by the department pursuant to this chapter.

(b)  The department shall charge reasonable fees for licensing driving-under-the-influence programs. The department shall set the fees in an amount sufficient to cover all administrative costs incurred by the department and to reimburse the Department of Motor Vehicles for the costs of the evaluation and report required by Section 9 of Senate Bill 1344 of the 1989–90 Regular Session.

(c)  The department may fine a provider who is delinquent in the payment of licensing fees. The department shall deposit fines collected from delinquent providers in the Driving-Under-the-Influence Program Licensing Trust Fund, and the revenues from the fines shall be used, upon appropriation, to offset costs incurred by the department in the administration of the program and to reimburse the Department of Motor Vehicles for the costs of the evaluation and report required by Section 9 of Senate Bill 1344 of the 1989–90 Regular Session.

(d)  If a program fails to pay licensing fees or assessed fines, the department may deny an initial license or revoke an existing license.

(e)  There is established in the State Treasury a Driving-Under-the-Influence Program Licensing Trust Fund. All fees, fines, and penalties collected from driving-under-the-influence programs shall be deposited in this fund. The money in the fund shall be available when appropriated by the Legislature.

(f)  The department shall prepare a report on the assets, liabilities, and balance in the Driving-Under-the-Influence Program Licensing Trust Fund when the department increases program licensing fees. The report shall also include an itemized statement of income and expenses for the trust fund since the last report. The department shall submit the report to the Legislature and shall furnish a copy of the report, upon request, to any provider of a driving-under-the-influence program.

(g)  Licensing fees shall be evaluated annually and based on the department’s projected costs for the forthcoming fiscal year. Any excess fees remaining in the Driving-Under-the-Influence Program Licensing Trust Fund at the close of the fiscal year shall be carried forward and taken into consideration in establishment of fees for the subsequent fiscal year. If the department proposes to increase the licensing fees, the department shall justify the increase to the Legislature by showing that sufficient assets are not currently available in the Driving-Under-the-Influence Program Licensing Trust Fund and that current licensing fee collections are not sufficient to support current or planned expenses of the department for driving-under-the-influence program licensing activities.

(h)  Licensing fee collection procedures, which include the assessment of fines for delinquent fee payments, shall be defined in regulations adopted pursuant to this chapter.

(Amended by Stats. 1993, Ch. 1244, Sec. 8. Effective January 1, 1994.)



11837.6

(a) The major responsibility for assuring programmatic and fiscal integrity of each program rests with the county alcohol and drug program administrator of each county utilizing a program pursuant to this chapter.

(b) The county alcohol and drug program administrator shall assure, through monitoring at least once every six months, compliance with the applicable statutes and regulations by any licensed program within the county’s jurisdiction. Whenever possible, the county monitoring shall coincide with the state licensing reviews. The county alcohol and drug program administrator shall prepare and submit, to the department and the program provider, an annual written report of findings regarding the program’s compliance with applicable statutes and regulations.

(c) The county alcohol and drug program administrator shall submit a description of each licensed program as part of the county plan.

(d) The county alcohol and drug program administrator shall notify the department, within 30 days of the date that a program’s license is denied, suspended or revoked, of the individuals who failed to commence participation in another licensed program within 21 days of the license denial, suspension or revocation.

(Amended by Stats. 2004, Ch. 862, Sec. 109. Effective January 1, 2005.)



11837.7

(a) The county alcohol and drug program administrator, or the advisory board acting through the county alcohol and drug program administrator, shall inform the board of supervisors immediately if it is determined that any program is not meeting the regulations adopted by the department. The department shall be notified in writing by the county alcohol and drug program administrator of any program that is not in compliance with applicable statutes and regulations.

(b) The department, the county alcohol and drug program administrator, the chief probation officer, or their authorized representatives may enter, in a nondisruptive manner, any class, lecture, group discussion, or any other program element to observe these activities.

(c) Notwithstanding subdivision (a) of Section 11837.6, the department may audit, or contract for the auditing of, any licensed program.

(Amended by Stats. 2004, Ch. 862, Sec. 110. Effective January 1, 2005.)



11837.8

(a) The department shall authorize each county alcohol and drug program administrator to retain, in an amount not in excess of that specified by the department, a portion of the fees charged for participation in the program that is sufficient to reimburse the county for the costs and expenses that the administrator reasonably incurs in discharging his or her duties pursuant to this chapter.

(b) A county may not use for any purpose set forth in this chapter any funds allocated to it by the department pursuant to Division 10.5 (commencing with Section 11750). The board of supervisors may authorize the use of any other funds for any purpose set forth in this chapter.

(c) Notwithstanding subdivision (b), a county with a population of 20,000 or less may utilize funds allocated by the department to establish and administer a program if the department finds that the county cannot establish a self-supporting program at reasonable cost or is unable to establish jointly a program with another county. If an exception is granted, reasonable effort shall be made by the county to observe the intent of subdivision (b) that programs be self-supporting.

(Amended by Stats. 2004, Ch. 862, Sec. 111. Effective January 1, 2005.)



11837.9

The participation of the probation department in a program established pursuant to this chapter shall be described in the amendment to the county plan.

(Amended by Stats. 2004, Ch. 862, Sec. 112. Effective January 1, 2005.)



11838

(a)  The Legislature encourages all counties to utilize the procedure described in this chapter, but recognizes that it is not feasible for every county to establish its own programs. Accordingly, two or more counties may jointly establish programs pursuant to Section 11796 of this code or Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code or may furnish by contract the program services to residents of another county pursuant to Section 11796 of this code. The board of supervisors of the county in which the program is located shall be responsible for assuring the integrity of the program as required pursuant to subdivision (a) of Section 11837.6.

(b)  For the purpose of determining a person’s eligibility to participate in an approved program where the person’s county of residence establishes a program with another county or contracts for services pursuant to subdivision (a), the following eligibility requirements shall apply:

(1)  Where two or more counties jointly establish a program pursuant to Section 11796 of this code or Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, subdivision (b) of Section 11838.2 shall apply.

(2)  Where a county contracts for program services from another county, only those residents alleged to have committed a violation of Section 23152 or 23153 of the Vehicle Code on or after the date their county of residence executes a contract pursuant to subdivision (a) to provide program services to their residents shall be eligible to participate in such approved program pursuant to Section 11837.2.

Counties which contract for services pursuant to subdivision (a) of this section shall notify the department not later than 14 days following such action.

(Amended by Stats. 1982, Ch. 53, Sec. 5. Effective February 18, 1982.)



11838.1

The department, in cooperation with the county and the Department of Motor Vehicles, shall establish uniform statewide reporting procedures and forms for the submission of any appropriate documents or information from boards of supervisors, administrators of programs, county alcohol and drug program administrators, and program participants to assure effective implementation of this chapter.

(Amended by Stats. 2004, Ch. 862, Sec. 113. Effective January 1, 2005.)



11838.3

(a)  The director may bring an action to enjoin any violation of Section 11836.10 in the superior court in and for the county in which the violation occurred. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the director shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or irreparable damage or loss.

(b)  With respect to any and all actions brought pursuant to this section alleging actual violation of Section 11836.10 the court shall, if it finds the allegations to be true, issue its order enjoining the program from continuance of the violation.

(Added by Stats. 1988, Ch. 1219, Sec. 16.)



11838.4

(a)  Notwithstanding any other provision of this chapter, any person who violates Section 11836.10 may be assessed by the department an immediate civil penalty in the amount of two hundred dollars ($200) per day of the violation. The civil penalty shall be imposed if an unlicensed program is operated and the operator refuses to seek licensure or the operator’s licensure application is denied and the operator continues to operate the unlicensed program.

(b)  In addition to suspension or revocation of a license issued under this chapter, the department may levy a civil penalty against any program provider who is not in compliance with statutes and regulations.

(1)  The amount of the civil penalty shall not be less than twenty-five dollars ($25) or more than fifty dollars ($50) per day for each violation of this chapter except where the nature or seriousness of the violation or the frequency of the violation warrants a higher penalty or an immediate civil penalty assessment, or both, as determined by the department. In no event, shall the civil penalty assessment for noncompliance exceed one hundred fifty dollars ($150) per day, or a total of five thousand dollars ($5,000).

(2)  Prior to the assessment of any civil penalty other than a civil penalty specified in paragraph (1) or (3), the program provider shall have a minimum of 30 days to correct the deficiency.

(3)  Any program provider that is cited for repeating the same violation of this chapter within a 12-month period is subject to an immediate civil penalty of one hundred fifty dollars ($150) and fifty dollars ($50) for each day the violation continues until the deficiency is corrected. In no event shall the total fine exceed five thousand dollars ($5,000).

(4)  The suspension, revocation, forfeiture, or surrender of a license issued by the department shall not deprive the department of its authority to institute or continue a disciplinary proceeding against a licensee upon any grounds provided for in law or to enter and order suspending or revoking the license or otherwise taking disciplinary action against the licensee.

(c)  An operator may appeal the assessment to the director, and if the matter is unresolved at that stage, the operator may appeal the director’s decision in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1993, Ch. 589, Sec. 92. Effective January 1, 1994.)



11838.5

The civil, criminal, and administrative remedies available to the department pursuant to this article are not exclusive, and may be sought and employed in any combination deemed advisable by the department to enforce this chapter.

(Added by Stats. 1988, Ch. 1219, Sec. 18.)



11838.10

The director may suspend or revoke any license issued under this chapter, or deny an application to renew a license or to modify the terms and conditions of a license, upon any of the following grounds and in the manner provided in this chapter:

(a)  Violation by the licensee of this chapter or regulations adopted pursuant to this chapter.

(b)  Repeated violation by the licensee of this chapter or regulations adopted pursuant to this chapter.

(c)  Aiding, abetting, or permitting the violation of, or any repeated violation of, subdivisions (a) and (b).

(d)  Continued program operations jeopardize the health and welfare of participants or the public.

(e)  Misrepresentation of any material fact in obtaining a multiple offender program license.

(Added by Stats. 1988, Ch. 1219, Sec. 19.)



11838.11

(a)  Proceedings for the suspension, revocation, or denial of a license under this chapter shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by these provisions. In the event of conflict between this chapter and the Government Code, the Government Code shall prevail.

(b)  In all proceedings conducted in accordance with this section, the standard of proof to be applied shall be by the preponderance of the evidence.

(Added by Stats. 1988, Ch. 1219, Sec. 20.)






CHAPTER 10 - Narcotic Treatment Programs

ARTICLE 1 - Narcotic Treatment Programs

11839

The department, with the approval of the Secretary of California Health and Human Services, may contract with any public or private agency for the performance of any of the functions vested in the department by this chapter. Any department of the state is authorized to enter into a contract described in this section.

(Amended by Stats. 2012, Ch. 36, Sec. 52. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11839.1

The Legislature finds and declares that it is in the best interests of the health and welfare of the people of this state to coordinate narcotic treatment programs to use narcotic replacement therapy in the treatment of addicted persons whose addiction was acquired or supported by the use of a narcotic drug or drugs, not in compliance with a physician and surgeon’s legal prescription, and to establish and enforce minimum requirements for the operation of all narcotic treatment programs in this state.

(Amended by Stats. 2013, Ch. 22, Sec. 47. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11839.2

The following controlled substances are authorized for use in narcotic replacement therapy by licensed narcotic treatment programs:

(a) Methadone.

(b) Levoalphacetylmethadol (LAAM) as specified in paragraph (10) of subdivision (c) of Section 11055.

(c) Buprenorphine products or combination of products approved by the federal Food and Drug Administration for maintenance or detoxification of opioid dependence.

(d) Any other federally approved, controlled substances used for the purpose of narcotic replacement treatment.

(Amended by Stats. 2013, Ch. 22, Sec. 48. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11839.3

(a) In addition to the duties authorized by other statutes, the department shall perform all of the following:

(1) License the establishment of narcotic treatment programs in this state to use narcotic replacement therapy in the treatment of addicted persons whose addiction was acquired or supported by the use of a narcotic drug or drugs, not in compliance with a physician and surgeon’s legal prescription, except that the Research Advisory Panel shall have authority to approve methadone or LAAM research programs. The department shall establish and enforce the criteria for the eligibility of patients to be included in the programs, program operation guidelines, such as dosage levels, recordkeeping and reporting, urinalysis requirements, take-home doses of controlled substances authorized for use pursuant to Section 11839.2, security against redistribution of the narcotic replacement drugs, and any other regulations that are necessary to protect the safety and well-being of the patient, the local community, and the public, and to carry out this chapter. A program may admit a patient to narcotic maintenance or narcotic detoxification treatment at the discretion of the medical director. The program shall assign a unique identifier to, and maintain an individual record for, each patient of the program. The arrest and conviction records and the records of pending charges against a person seeking admission to a narcotic treatment program shall be furnished to narcotic treatment program directors upon written request of the narcotic treatment program director provided the request is accompanied by a signed release from the person whose records are being requested.

(2) Inspect narcotic treatment programs in this state and ensure that programs are operating in accordance with the law and regulations. The department shall have sole responsibility for compliance inspections of all programs in each county. Annual compliance inspections shall consist of an evaluation by onsite review of the operations and records of licensed narcotic treatment programs’ compliance with applicable state and federal laws and regulations and the evaluation of input from local law enforcement and local governments, regarding concerns about the narcotic treatment program. At the conclusion of each inspection visit, the department shall conduct an exit conference to explain the cited deficiencies to the program staff and to provide recommendations to ensure compliance with applicable laws and regulations. The department shall provide an inspection report to the licensee within 30 days of the completed onsite review describing the program deficiencies. A corrective action plan shall be required from the program within 30 days of receipt of the inspection report. All corrective actions contained in the plan shall be implemented within 30 days of receipt of approval by the department of the corrective action plan submitted by the narcotic treatment program. For programs found not to be in compliance, a subsequent inspection of the program shall be conducted within 30 days after the receipt of the corrective action plan in order to ensure that corrective action has been implemented satisfactorily. Subsequent inspections of the program shall be conducted to determine and ensure that the corrective action has been implemented satisfactorily. For purposes of this requirement, “compliance” shall mean to have not committed any of the grounds for suspension or revocation of a license provided for under subdivision (a) of Section 11839.9 or paragraph (2) of subdivision (b) of Section 11839.9. Inspection of narcotic treatment programs shall be based on objective criteria including, but not limited to, an evaluation of the programs’ adherence to all applicable laws and regulations and input from local law enforcement and local governments. Nothing in this section shall preclude counties from monitoring their contract providers for compliance with contract requirements.

(3) Charge and collect licensure fees. In calculating the licensure fees, the department shall include staff salaries and benefits, related travel costs, and state operational and administrative costs. Fees shall be used to offset licensure and inspection costs, not to exceed actual costs.

(4) Study and evaluate, on an ongoing basis, narcotic treatment programs including, but not limited to, the adherence of the programs, to all applicable laws and regulations and the impact of the programs on the communities in which they are located.

(5) Provide advice, consultation, and technical assistance to narcotic treatment programs to ensure that the programs comply with all applicable laws and regulations and to minimize any negative impact that the programs may have on the communities in which they are located.

(6) In its discretion, to approve local agencies or bodies to assist it in carrying out this chapter provided that the department may not delegate responsibility for inspection or any other licensure activity without prior and specific statutory approval. However, the department shall evaluate recommendations made by county alcohol and drug program administrators regarding licensing activity in their respective counties.

(7) The director may grant exceptions to the regulations adopted under this chapter if he or she determines that this action would improve treatment services or achieve greater protection to the health and safety of patients, the local community, or the general public. No exception may be granted if it is contrary to, or less stringent than, the federal laws and regulations that govern narcotic treatment programs.

(b) It is the intent of the Legislature in enacting this section, in order to protect the general public and local communities, that take-home doses shall only be provided when the patient is clearly adhering to the requirements of the program, and if daily attendance at a clinic would be incompatible with gainful employment, education, responsible homemaking, retirement or medical disability, or if the program is closed on Sundays or holidays and providing a take-home dose is not contrary to federal laws and regulations governing narcotic treatment programs. The department shall define “satisfactory adherence” and shall ensure that patients not satisfactorily adhering to their programs shall not be provided take-home doses. A narcotic treatment program medical director shall determine whether or not to dilute take-home doses.

(c) There is established in the State Treasury the Narcotic Treatment Program Licensing Trust Fund. All licensure fees collected from the providers of narcotic treatment services shall be deposited in this fund. Except as otherwise provided in this section, if funds remain in this fund after appropriation by the Legislature and allocation for the costs associated with narcotic treatment licensure actions and inspection of narcotic treatment programs, a percentage of the excess funds shall be annually rebated to the licensees based on the percentage their licensing fee is of the total amount of fees collected by the department. A reserve equal to 10 percent of the total licensure fees collected during the preceding fiscal year may be held in each trust account to reimburse the department if the actual cost for the licensure and inspection exceed fees collected during a fiscal year.

(d) Notwithstanding any provision of this code or regulations to the contrary, the department shall have sole responsibility and authority for determining if a state narcotic treatment program license shall be granted and for administratively establishing the maximum treatment capacity of a license. However, the department shall not increase the capacity of a program unless it determines that the licensee is operating in full compliance with applicable laws and regulations.

(Amended by Stats. 2014, Ch. 484, Sec. 1. Effective January 1, 2015.)



11839.4

The department shall impose a civil penalty of one hundred dollars ($100) per day for a program that fails to timely submit a corrective action plan, or to timely implement any corrective action when it has been found to not be in compliance with applicable laws and regulations as required in Section 11839.3.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.5

In addition to the duties authorized by other provisions, the department shall be responsible for licensing narcotic treatment programs to use narcotic replacement therapy in the treatment of addicted persons whose addiction was acquired or supported by the use of a narcotic drug or drugs, not in compliance with a physician and surgeon’s legal prescription. No narcotic treatment program shall be authorized to use narcotic replacement therapy without first obtaining a license therefor as provided in this chapter. The department may license narcotic treatment programs on an inpatient or outpatient basis, or both. The department may also grant a state narcotic treatment license.

(Amended by Stats. 2013, Ch. 22, Sec. 50. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11839.6

(a) The department shall establish a program for the operation and regulation of office-based narcotic treatment programs. An office-based narcotic treatment program established pursuant to this section shall meet either of the following conditions:

(1) Hold a primary narcotic treatment program license.

(2) Be affiliated and associated with a primary licensed narcotic treatment program. An office-based narcotic treatment program meeting the requirement of this paragraph shall not be required to have a license separate from the primary licensed narcotic treatment program with which it is affiliated and associated.

(b) For purposes of this section, “office-based narcotic treatment program” means a program in which interested and knowledgeable physicians and surgeons provide addiction treatment services, and in which community pharmacies supply necessary medication both to these physicians and surgeons for distribution to patients and through direct administration and specified dispensing services.

(c) Notwithstanding any other provision of law or regulation, including Section 10020 of Title 9 of the California Code of Regulations, an office-based narcotic treatment program in a remote site that is affiliated and associated with a licensed narcotic treatment program may be approved by the department, if all of the following conditions are met:

(1) A physician may provide office-based addiction services only if each office-based patient is registered as a patient in the licensed narcotic treatment program and both the licensed narcotic treatment program and the office-based narcotic treatment program ensure that all services required under Chapter 4 (commencing with Section 10000) of Division 4 of Title 9 of the California Code of Regulations for the management of narcotic addiction are provided to all patients treated in the remote site.

(2) A physician in an office-based narcotic treatment program may provide treatment for a maximum of 20 patients under the appropriate United States Drug Enforcement Administration registration. The primary licensed narcotic treatment program shall be limited to its total licensed capacity as established by the department, including the patients of physicians in the office-based narcotic treatment program.

(3) The physicians in the office-based narcotic treatment program shall dispense or administer pharmacologic treatment for narcotic addiction that has been approved by the federal Food and Drug Administration such as levoalphacetylmethadol (LAAM) or methadone.

(4) Office-based narcotic treatment programs, in conjunction with primary licensed narcotic treatment programs, shall develop protocols to prevent the diversion of methadone. The department may develop regulations to prevent the diversion of methadone.

(d) For purposes of this section, “remote site” means a site that is geographically or physically isolated from any licensed narcotic treatment program. Therefore, the requirements in this subdivision regarding a remote site do not apply to an office-based narcotic treatment program that holds a primary narcotic treatment program license.

(e) In considering an office-based narcotic treatment program application, the department shall independently weigh the treatment needs and concerns of the county, city, or areas to be served by the program.

(f) Nothing in this section is intended to expand the scope of the practice of pharmacy.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.7

(a) (1) Each narcotic treatment program authorized to use narcotic replacement therapy in this state, except narcotic treatment research programs approved by the Research Advisory Panel, shall be licensed by the department.

(2) Each narcotic treatment program, other than a program owned and operated by the state, county, city, or city and county, shall, upon application for licensure and for renewal of a license, pay an annual license fee to the department. July 1 shall be the annual license renewal date.

(3) The department shall set the licensing fee at a level sufficient to cover all departmental costs associated with licensing incurred by the department, but the fee shall not, except as specified in this section, increase at a rate greater than the Consumer Price Index. The fees shall include the department’s share of pro rata charges for the expenses of state government. The fee may be paid quarterly in arrears as determined by the department. Fees paid quarterly in arrears shall be due and payable on the last day of each quarter except for the fourth quarter for which payment shall be due and payable no later than May 31. A failure of a program to pay renewal license fees by the due date shall give rise to a civil penalty of one hundred dollars ($100) a day for each day after the due date. Second and subsequent inspection visits to narcotic treatment programs that are operating in noncompliance with the applicable laws and regulations shall be charged a rate of one-half the program’s annual license fee or one thousand dollars ($1,000), whichever is less, for each visit.

(4) Licensing shall be contingent upon determination by the department that the program is in compliance with applicable laws and regulations and upon payment of the licensing fee. A license shall not be transferable.

(5) (A) As used in this chapter, “quarter” means July, August, and September; October, November, and December; January, February, and March; and April, May, and June.

(B) As used in this chapter, “license” means a basic permit to operate a narcotic treatment program. The license shall be issued exclusively by the department and operated in accordance with a patient capacity that shall be specified, approved, and monitored solely by the department.

(b) Each narcotic treatment program, other than a program owned and operated by the state, county, city, or city and county, shall be charged an application fee that shall be at a level sufficient to cover all departmental costs incurred by the department in processing either an application for a new program license, or an application for an existing program that has moved to a new location.

(c) Any licensee that increases fees to the patient, in response to increases in licensure fees required by the department, shall first provide written disclosure to the patient of that amount of the patient fee increase that is attributable to the increase in the licensure fee. This provision shall not be construed to limit patient fee increases imposed by the licensee upon any other basis.

(Amended by Stats. 2013, Ch. 22, Sec. 51. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11839.8

The director may deny the application for initial issuance of a license if the applicant or any partner, officer, director, 10 percent or greater shareholder, or person proposed to be employed by the applicant under the authority of subdivision (c) of Section 2401 of the Business and Professions Code:

(a) Fails to meet the qualifications for licensure established by the department pursuant to this article. However, the director may waive any established qualification for licensure of a narcotic treatment program if he or she determines that it is reasonably necessary in the interests of the public health and welfare.

(b) Was previously the holder of a license issued under this article, and the license was revoked and never reissued or was suspended and not reinstated, or the holder failed to adhere to applicable laws and regulations regarding narcotic treatment programs while the license was in effect.

(c) Misrepresented any material fact in the application.

(d) Committed any act involving fraud, dishonesty, or deceit, with the intent to substantially benefit himself or herself or another or substantially injure another, and the act is substantially related to the qualification, functions, or duties of, or relating to, a narcotic treatment program license.

(e) Was convicted of any crime substantially related to the qualifications, functions, or duties of, or relating to, a narcotic treatment program license.

(f) The director, in considering whether to deny licensure under subdivision (d) or (e), shall determine whether the applicant is rehabilitated after considering all of the following criteria:

(1) The nature and severity of the act or crime.

(2) The time that has elapsed since the commission of the act or crime.

(3) The commission by the applicant of other acts or crimes constituting grounds for denial of the license under this section.

(4) The extent to which the applicant has complied with terms of restitution, probation, parole, or any other sanction or order lawfully imposed against the applicant.

(5) Other evidence of rehabilitation submitted by the applicant.

(g) With respect to any other license issued to an applicant to provide narcotic treatment services, violated any provision of this article or regulations adopted under this article that relate to the health and safety of patients, the local community, or the general public. Violations include, but are not limited to, violations of laws and regulations applicable to take-home doses of methadone, urinalysis requirements, and security against redistribution of replacement narcotic drugs. In these cases, the department shall deny the application for an initial license unless the department determines that all other licensed narcotic treatment programs maintained by the applicant have corrected all deficiencies and maintained compliance for a minimum of six months.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.9

(a) The director shall suspend or revoke any license issued under this article, or deny an application to renew a license or to modify the terms and conditions of a license, upon any violation by the licensee of this article or regulations adopted under this article that presents an imminent danger of death or severe harm to any participant of the program or a member of the general public.

(b) The director may suspend or revoke any license issued under this article, or deny an application to renew a license or to modify the terms and conditions of a license, upon any of the following grounds and in the manner provided in this article:

(1) Violation by the licensee of any laws or regulations of the Substance Abuse and Mental Health Services Administration or the United States Department of Justice, Drug Enforcement Administration, that are applicable to narcotic treatment programs.

(2) Any violation that relates to the operation or maintenance of the program that has an immediate relationship to the physical health, mental health, or safety of the program participants or general public.

(3) Aiding, abetting, or permitting the violation of, or any repeated violation of, any of the provisions set forth in subdivision (a) or in paragraph (1) or (2).

(4) Conduct in the operation of a narcotic treatment program that is inimical to the health, welfare, or safety of an individual in, or receiving services from, the program, the local community, or the people of the State of California.

(5) The conviction of the licensee or any partner, officer, director, 10 percent or greater shareholder, or person employed under the authority of subdivision (c) of Section 2401 of the Business and Professions Code at any time during licensure, of a crime substantially related to the qualifications, functions, or duties of, or relating to, a narcotic treatment program licensee.

(6) The commission by the licensee or any partner, officer, director, 10 percent or greater shareholder, or person employed under the authority of subdivision (c) of Section 2401 of the Business and Professions Code at any time during licensure, of any act involving fraud, dishonesty, or deceit, with the intent to substantially benefit himself or herself or another, or substantially to injure another, and that act is substantially related to the qualifications, functions, or duties of, or relating to, a narcotic treatment program licensee.

(7) Diversion of narcotic drugs. A program’s failure to maintain a narcotic drug reconciliation system that accounts for all incoming and outgoing narcotic drugs, as required by departmental or federal regulations, shall create a rebuttable presumption that narcotic drugs are being diverted.

(8) Misrepresentation of any material fact in obtaining the narcotic treatment program license.

(9) Failure to comply with a department order to cease admitting patients or to cease providing patients with take-home dosages of narcotic replacement drugs.

(10) Failure to pay any civil penalty assessed pursuant to paragraph (3) of subdivision (a) of Section 11839.16 where the penalty has become final, unless payment arrangements acceptable to the department have been made.

(11) The suspension or exclusion of the licensee or any partner, officer, director, 10 percent or greater shareholder, or person employed under the authority of subdivision (c) of Section 2401 of the Business and Professions Code from the Medicare, medicaid, or Medi-Cal programs.

(c) Prior to issuing an order pursuant to this section, the director shall ensure continuity of patient care by the program’s guarantor or through the transfer of patients to other licensed programs. The director may issue any needed license or amend any other license in an effort to ensure that patient care is not impacted adversely by an order issued pursuant to this section.

(Amended by Stats. 2013, Ch. 22, Sec. 52. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11839.10

(a) The department shall cease review of an application for a license if either of the following occur:

(1) An application for a license indicates, or the department determines during the application inspection process, that the applicant was issued a license under this article and the prior license was revoked within the preceding two years. The department shall cease any further review of the application until two years have elapsed from the date of the revocation.

(2) An application for a license indicates, or the department determines during the application inspection process, that the applicant was denied a license or had a license suspended under this article within the preceding year. The department shall cease any further review of the application until one year has elapsed from the date of the denial or suspension.

(b) The department may cease review of an application for license renewal if either of the following occur:

(1) The applicant has not paid the required license fee.

(2) The county in which the licensee is located certifies to the department’s satisfaction that there is no need for the narcotic treatment program because of a substantial decline in medically qualified narcotic treatment patients in the licensee’s catchment area, or clearly demonstrates that other applicants for licensure can provide more efficient, cost-effective, and sufficient narcotic treatment services in the catchment area, or that the license should not be renewed due to one of the grounds that are enumerated in Section 11839.9.

(c) Upon cessation of review, the license shall be permitted to expire by its own terms. However, if the licensee subsequently submits the items, the absence of which led to the cessation of review, the department may reinstate the license.

(d) Cessation of review shall not constitute a denial of the application for purposes of Sections 11839.8 and 11839.9.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.11

A narcotic treatment program license shall automatically terminate if the Substance Abuse and Mental Health Services Administration withdraws or revokes its approval of the program, or if the United States Department of Justice, Drug Enforcement Administration, revokes the program’s registration.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.12

Except as provided in Section 11839.16, proceedings for the suspension, revocation, or denial of a license or cessation of review of a renewal license under this article, except where there has been a failure to pay required fees, under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the department shall have all the powers granted thereby. In the event of conflict between this article and the Administrative Procedure Act, the Administrative Procedure Act shall prevail.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.13

(a) The withdrawal of an application for a license after it has been filed with the department shall not, unless the department consents in writing to the withdrawal, deprive the department of its authority to institute or continue a proceeding against the applicant for the denial of the license upon any ground provided by law or to enter an order denying the license upon any ground provided by law.

(b) The suspension, expiration, or forfeiture by operation of law of a license issued by the department, or its suspension, forfeiture, or cancellation by order of the department or by order of a court of law, or its surrender without the written consent of the department, shall not deprive the department of its authority to institute or continue a disciplinary proceeding against the licensee upon any ground provided by law or to enter an order suspending or revoking the license or otherwise taking disciplinary action against the licensee upon any ground provided by law.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.14

For purposes of this article, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that the department is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Section 1203.4 or 1203.4a of the Penal Code permitting the person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment. For purposes of this article, the record of conviction, or a certified copy thereof, shall be conclusive evidence of the conviction.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.15

The director may bring an action to enjoin the violation of Section 11839.7, or the violation of a departmental order issued pursuant to Section 11839.16, in the superior court in and for the county in which the violation occurred. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. The rebuttable presumption set forth in paragraph (7) of subdivision (b) of Section 11839.9 shall be applicable. If the court finds the allegations to be true, it shall issue its order enjoining the narcotic treatment program from continuance of the violation.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.16

(a) (1) The director shall, in addition to any other remedy, issue an order that prohibits a narcotic treatment program from admitting new patients or from providing patients with take-home dosages of a narcotic drug if the director determines, pursuant to the compliance inspection procedures set out in paragraph (2) of subdivision (a) of Section 11839.3, that a program has done any of the following:

(A) Failed to provide adequate security measures over its narcotic drug supply as agreed in the program’s approved protocol.

(B) Failed to maintain a narcotic drug reconciliation system that accounts for all incoming and outgoing narcotic drugs.

(C) Diverted narcotic drugs.

(D) Repeatedly violated one or more departmental or federal regulations governing narcotic treatment programs, which violations may subject, or may have subjected, a patient to a health or life-endangering situation.

(E) Repeatedly violated one or more departmental or federal regulations governing the provisions of take-home medication.

(F) Operated above combined licensed capacity for maintenance and detoxification programs at a single location.

(2) (A) The order becomes effective when the department serves the program with a copy of the order. The order shall state the deficiencies forming the basis for the order and shall state the corrective action required for the department to vacate the order. The order, as it pertains to subparagraph (F) only, shall automatically be vacated when the department receives the program’s written notification that licensed capacity has been achieved. If the order is issued pursuant to subparagraph (A), (B), (C), (D), or (E), the department shall vacate the order when the program submits a corrective action plan that reasonably addresses the deficiency or substantially conforms to the required action set out in the order.

(B) The department shall notify the program that the corrective action plan is accepted or rejected within 10 working days after receipt of the plan. If the department rejects the corrective action plan, it shall detail its reason in writing. The department order is vacated when the department either accepts a corrective action plan and ensures substantial conformity with the required action set out in the order or fails to reject a plan within 10 working days after receipt of the plan.

(3) In addition to any other remedies, a failure of the program to comply with the order of the department under this subdivision shall give rise to a civil penalty of five hundred dollars ($500) a day for each day that the order is violated.

(4) All civil penalties collected by the department under paragraph (3) shall be deposited in the Narcotic Treatment Program Licensing Trust Fund, and shall be used to offset the department’s costs associated with collecting the civil penalties, or associated with any civil, administrative, or criminal action against the program when appropriated for this purpose.

(b) (1) The director may, in addition to any other remedy, issue an order temporarily suspending a narcotic treatment program license prior to any administrative hearing for the reasons stated in subparagraphs (A) to (E), inclusive, of paragraph (1) of subdivision (a) when the department determines pursuant to the compliance inspection procedures set out in paragraph (2) of subdivision (a) of Section 11839.3, that the action is necessary to protect patients of the program from any substantial threat to their health or safety, or to protect the health or safety of the local community or the people of the State of California. Prior to issuing the order, the director shall ensure continuity of patient care by the program’s guarantor or through the transfer of patients to other licensed programs. The director may issue any needed license or amend any other license in his or her effort to assure that patient care is not impacted adversely by the suspension order.

(2) The director shall notify the licensee of the temporary suspension and the effective date thereof and at the same time shall serve the licensee with an accusation. Upon receipt of a notice of defense to the accusation by the licensee, the director shall, within 15 days, set the matter for hearing, and the hearing shall be held as soon as possible, but not later than 20 days, exclusive of weekends, after receipt of the notice. The temporary suspension shall remain in effect until the hearing is completed and the director has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the director fails to make a final determination on the merits within 20 days after the original hearing has been completed. Failure to cease operating after the department issues an order temporarily suspending the license shall constitute an additional ground for license revocation and shall constitute a violation of Section 11839.8. The department shall suspend the program’s license if the hearing outcome is adverse to the license. The department shall notify the program of the license suspension within five days of the director’s final decision.

(c) A program may, at any time after it is served with an order, petition the superior court to review the department’s issuance of an order or rejection of a corrective action plan.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.17

(a) In cases where a program is closing and the licensed entity that has agreed to assume temporary operation of the closing program is unable to do so, the department may assume temporary operation of the closing program or designate another licensed entity willing to do so. In cases where the licensed entity that has agreed to assume temporary operation is the subject of a pending licensing action or order issued pursuant to Section 11839.16, the department may issue an order prohibiting the entity from assuming temporary operation and may assume temporary operation of the closing program or designate another licensed entity willing to do so. This section shall not be construed to require the department or any other licensed entity to assume any of the closing programs’ financial obligations.

(b) For purposes of this section, “temporary” means no more than 90 days.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.18

Any licensee may petition the director for waiver of licensure fees or late payment penalties for the current fiscal year based upon financial hardship. Prior to the granting of relief, the licensee shall demonstrate hardship by production of appropriate financial records. The director may, in his or her discretion, grant all or part of the relief sought, but shall consider the reasonableness of the relief in light of the other expenditures undertaken by the licensee, giving particular scrutiny to the licensee’s own profits, earnings, or other compensation, and expenses such as interest, mortgage, or loan payments, as well as noncash expenses such as accruals and depreciation.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.19

(a) The department shall not license the establishment of a narcotic treatment program without a written application by the treatment facility that meets evaluative criteria required by the department.

(b) The department shall not require disclosure of the identity of patients or former patients or of any records containing identifying information except as provided in Section 11845.5.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.20

(a) It is the intent of the Legislature in licensing narcotic treatment programs to provide a means whereby the patient may be rehabilitated and will no longer need to support a dependency on opiates.

(b) It is the intent of the Legislature that each narcotic treatment program shall have a strong rehabilitative element, including, but not limited to, individual and group therapy, counseling, vocational guidance, and job and education counseling.

(c) The Legislature declares the ultimate goal of all narcotic treatment programs shall be to aid the patient in altering his or her lifestyle and eventually to eliminate the improper use of legal drugs and the use of illicit drugs.

(d) The department shall adopt any regulations necessary to ensure that every program is making a sustained effort to end the drug dependency of the patients.

(Amended by Stats. 2005, Ch. 616, Sec. 3. Effective October 6, 2005.)



11839.21

The State Department of Health Services shall establish criteria for acceptable performance from those laboratories performing urinalysis or other body fluid analysis and shall not permit utilization of laboratories unable to meet an acceptable level of performance. The results of any performance evaluation of any laboratory shall immediately be made available to the local programs upon request. Nothing in this section shall prohibit body fluid analysis to be performed by a licensed narcotic treatment program upon approval of the State Department of Health Services.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.22

The state department shall require a system to detect multiple registrations by narcotic treatment program patients.

(Amended by Stats. 2014, Ch. 484, Sec. 2. Effective January 1, 2015.)






ARTICLE 2 - Narcotic Treatment Program Body Fluids Testing

11839.23

The State Department of Health Services shall adopt and publish rules and regulations to be used in approving and governing the operation of laboratories engaging in the performance of tests referred to in Section 11839.24, including, but not limited to, the qualifications of the laboratory employees who perform the tests, which qualifications the department determines are reasonably necessary to ensure the competence of the laboratories and employees to prepare, analyze, and report the results of the tests.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.24

Substance abuse testing for narcotic treatment programs operating in the state shall be performed only by a laboratory approved and licensed by the State Department of Public Health for the performance of those tests.

(Amended by Stats. 2014, Ch. 484, Sec. 3. Effective January 1, 2015.)



11839.25

Each laboratory in this state that performs the test referred to in Section 11839.24 shall be licensed by the State Director of Health Services. The laboratory, other than a laboratory operated by the state, county, city, city and county, or other public agency, or a clinical laboratory licensed pursuant to subdivision (f) of Section 1300 of the Business and Professions Code, shall, upon application for licensing, pay a fee to the State Department of Health Services in an amount to be determined by that department, which fee will reimburse the department for the costs incurred by the department in the issuance and renewal of the licenses. On or before July 1 of each year thereafter, the laboratory shall pay to the State Department of Health Services a fee, determined by the department, for the renewal of its license.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.26

The State Department of Health Care Services shall enforce this article and the rules and regulations adopted pursuant to this article.

(Amended by Stats. 2013, Ch. 22, Sec. 53. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11839.27

The State Department of Health Services shall annually publish a list of approved and licensed laboratories engaging in the performance of tests referred to in Section 11839.24.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.28

Every laboratory that has been approved and for which a license has been issued shall be periodically inspected by a duly authorized representative of the State Department of Health Services. Reports of this inspection shall be prepared by the representative conducting it upon forms prepared and furnished by the State Department of Health Services and shall be filed with that department.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.29

Any license issued pursuant to Section 11839.25 may be suspended or revoked by the State Director of Health Services. The State Director of Health Services may refuse to issue a license to any applicant. Any proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the State Director of Health Services shall have the powers and duties granted therein.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.30

The State Director of Health Services may deny a license if any of the following apply to the applicant, or any partner, officer, or director thereof:

(a) The person fails to meet the qualifications established by the State Department of Health Services pursuant to this chapter for the issuance of the license applied for.

(b) The person was previously the holder of a license issued under this chapter, which license has been revoked and never reissued or was suspended and the terms of the suspension have not been fulfilled.

(c) The person has committed any act involving dishonesty, fraud, or deceit, whereby another was injured or whereby the applicant has benefited.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.31

The State Director of Health Services may suspend, revoke, or take other disciplinary action against a licensee as provided in this chapter, if the licensee or any partner, officer, or director thereof does any of the following:

(a) Violates any of the regulations promulgated by the State Department of Health Services pursuant to this article.

(b) Commits any act of dishonesty, fraud or deceit, whereby another is injured or whereby the licensee benefited.

(c) Misrepresents any material fact in obtaining a license.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.32

The State Director of Health Services may take disciplinary action against any licensee after a hearing as provided in this article by any of the following:

(a) Imposing probation upon terms and conditions to be set forth by the State Director of Health Services.

(b) Suspending the license.

(c) Revoking the license.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.33

All accusations against licensees shall be filed within three years after the act or omission alleged as the ground for disciplinary action, except that with respect to an accusation alleging a violation of subdivision (c) of Section 11839.31, the accusation shall be filed within two years after the discovery by the State Department of Health Services of the alleged facts constituting the fraud or misrepresentation prohibited by that section.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)



11839.34

After suspension or revocation of the license upon any of the grounds set forth in this article, the license shall not be reinstated or reissued within a period of one year after the effective date of suspension or revocation. After one year after the effective date of the suspension or revocation, the State Department of Health Services may reinstate the license upon proof of compliance by the applicant with all provisions of the decision as to reinstatement.

(Added by Stats. 2004, Ch. 862, Sec. 114. Effective January 1, 2005.)









CHAPTER 11 - General Financial Provisions

ARTICLE 3 - Other Revenues

11841

(a) It is the intent of the Legislature that all programs funded under this part shall be partially self-supporting by raising revenues in addition to the funds allocated by the department. These revenues may include, but are not limited to, fees for services, private contributions, grants, or other governmental funds. These revenues shall be used in support of additional alcohol and other drug services or facilities.

(b) Each program funded under this part, which program provides alcohol and other drug services to individuals and their families, shall assess fees to participants in the programs. The fee requirement shall not apply to prevention and early intervention activities.

(c) Each county shall identify in its annual cost report the types and amounts of revenues raised by all the providers of services funded under this part.

(Amended by Stats. 2004, Ch. 862, Sec. 118. Effective January 1, 2005.)









CHAPTER 12 - Registration of Narcotic, Alcohol, and Other Drug Abuse Programs

11842

As used in this chapter, “narcotic and drug abuse program” means any program that provides any service of care, treatment, rehabilitation, counseling, vocational training, self-improvement classes or courses, narcotic replacement therapy in maintenance or detoxification treatment, or other medication services for detoxification and treatment, and any other services that are provided either public or private, whether free of charge or for compensation, which services are intended in any way to alleviate the problems of narcotic addiction or habituation or drug abuse addiction or habituation or any problems in whole or in part related to the problem of narcotics addiction or drug abuse, or any combination of these problems.

(Amended by Stats. 2013, Ch. 22, Sec. 54. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11842.5

As used in this chapter, an alcohol and other drug abuse program includes, but is not limited to:

(a) Residential programs that provide a residential setting and services such as detoxification, counseling, care, treatment, and rehabilitation in a live-in facility.

(b) Drop-in centers that are established for the purpose of providing counseling, advice, or a social setting for one or more persons who are attempting to understand, alleviate, or cope with their problems of alcohol and other drug abuse.

(c) Crisis lines that provide a telephone answering service that provides, in whole or in part, crisis intervention, counseling, or referral, or that is a source of general drug abuse information.

(d) Free clinics that are established for the purpose, either in whole or in part, of providing any medical or dental care, social services, or treatment, or referral to these services for those persons recognized as having a problem of narcotics addiction or drug abuse. Free clinics include primary care clinics licensed under paragraph (2) of subdivision (a) of Section 1204.

(e) Detoxification centers that are established for the purpose of detoxification from drugs, regardless of whether or not narcotics, restricted dangerous drugs, or other medications are administered in the detoxification and whether detoxification takes place in a live-in facility or on an outpatient basis.

(f) Narcotic treatment programs, whether inpatient or outpatient, that offer narcotic replacement therapy and maintenance, detoxification, or other services, in conjunction with that replacement narcotic therapy.

(g) Chemical dependency programs, whether inpatient or outpatient and whether in a hospital or nonhospital setting, that offer a set program of treatment and rehabilitation for persons with a chemical dependency that is not primarily an alcohol dependency.

(h) Alcohol and other drug prevention programs that promote positive action that changes the conditions under which the drug-taking behaviors to be prevented are most likely to occur and a proactive and deliberate process that promotes health and well-being by empowering people and communities with resources necessary to confront complex and stressful life conditions.

(i) Nonspecific drug programs that have not been specifically mentioned in subdivisions (a) to (h), inclusive, but that provide or offer to provide, in whole or in part, for counseling, therapy, referral, advice, care, treatment, or rehabilitation as a service to those persons suffering from alcohol and other drug addiction, or alcohol and other drug abuse related problems that are either physiological or psychological in nature.

(Amended by Stats. 2013, Ch. 22, Sec. 55. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11843

The county shall establish and maintain a registry of all narcotic and drug abuse programs and alcohol and other drug abuse programs within the county in order to promote a coordination of effort in the county.

(Added by Stats. 2004, Ch. 862, Sec. 119. Effective January 1, 2005.)



11843.5

Each narcotic and drug abuse program and alcohol and other drug abuse program in a county shall register annually with the county alcohol and drug program administrator by July 1 or within 30 days after being established.

(Added by Stats. 2004, Ch. 862, Sec. 119. Effective January 1, 2005.)



11845.5

(a) The identity and records of the identity, diagnosis, prognosis, or treatment of any patient, which identity and records are maintained in connection with the performance of any alcohol and other drug abuse treatment or prevention effort or function conducted, regulated, or directly or indirectly assisted by the department shall, except as provided in subdivision (c), be confidential and be disclosed only for the purposes and under the circumstances expressly authorized under subdivision (b).

(b) The content of any records referred to in subdivision (a) may be disclosed in accordance with the prior written consent of the client with respect to whom the record is maintained, but only to the extent, under the circumstances, and for the purposes as clearly stated in the release of information signed by the client.

(c) Whether or not the client, with respect to whom any given record referred to in subdivision (a) is maintained, gives his or her written consent, the content of the record may be disclosed as follows:

(1) In communications between qualified professional persons employed by the treatment or prevention program in the provision of service.

(2) To qualified medical persons not employed by the treatment program to the extent necessary to meet a bona fide medical emergency.

(3) To qualified personnel for the purpose of conducting scientific research, management audits, financial and compliance audits, or program evaluation, but the personnel may not identify, directly or indirectly, any individual client in any report of the research, audit, or evaluation, or otherwise disclose patient identities in any manner. For purposes of this paragraph, the term “qualified personnel” means persons whose training and experience are appropriate to the nature and level of work in which they are engaged, and who, when working as part of an organization, are performing that work with adequate administrative safeguards against unauthorized disclosures.

(4) If the recipient of services is a minor, ward, or conservatee, and his or her parent, guardian, or conservator designates, in writing, persons to whom his or her identity in records or information may be disclosed, except that nothing in this section shall be construed to compel a physician and surgeon, psychologist, social worker, nurse, attorney, or other professional person to reveal information that has been given to him or her in confidence by members of the client’s family.

(5) If authorized by a court of competent jurisdiction granted after application showing probable cause therefor, as provided in subdivision (c) of Section 1524 of the Penal Code.

(d) Except as authorized by a court order granted under paragraph (5) of subdivision (c), no record referred to in subdivision (a) may be used to initiate or substantiate any criminal charges against a client or to conduct any investigation of a client.

(e) The prohibitions of this section shall continue to apply to records concerning any individual who has been a client, irrespective of whether he or she ceases to be a client.

(Added by Stats. 2004, Ch. 862, Sec. 119. Effective January 1, 2005.)






CHAPTER 13 - Narcotic and Alcohol and Other Drug Abuse Programs

11847

The Legislature hereby finds and declares that it is essential to the health and welfare of the people of this state that action be taken by state government to effectively and economically utilize federal and state funds for narcotic and alcohol and other drug abuse prevention, care, treatment, and rehabilitation services. To achieve this, it is necessary that all of the following occur:

(a) Existing fragmented, uncoordinated, and duplicative narcotic and alcohol and other drug abuse programs be molded into a comprehensive and integrated statewide program for the prevention of narcotic and alcohol and other drug abuse and for the care, treatment, and rehabilitation of narcotic addicts and alcohol and other drug users.

(b) Responsibility and authority for planning programs and activities for prevention, care, treatment, and rehabilitation of narcotic addicts be concentrated in the department. It is the intent of the Legislature to assign responsibility and grant authority for planning narcotic and alcoholic and other drug abuse prevention, care, treatment, and rehabilitation programs to the department whose functions shall be subject to periodic review by the Legislature and appropriate federal agencies.

(c) The department succeeds to, and is vested with, all the duties, powers, purposes, responsibilities, and jurisdiction with regard to substance abuse formerly vested in the State Department of Alcohol and Drug Programs.

(Amended by Stats. 2013, Ch. 22, Sec. 59. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11847.1

The department shall consult with state and local health planning bodies and encourage and promote effective use of facilities, resources, and funds in the development of integrated, comprehensive local programs for the prevention, care, treatment, and rehabilitation of narcotic and alcohol and other drug abuse.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.2

Any community alcohol and other drug abuse service may by contract furnish community alcohol and other drug abuse services to any other county.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.3

The department shall, within available resources, consult with federal, state and local agencies involved in the provision and delivery of services of prevention, care, treatment, and rehabilitation of alcohol and other drug abusers.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.4

The department shall provide technical assistance, guidance, and information to local governments and state agencies with respect to the creation and implementation of programs and procedures for dealing effectively with alcohol and other drug abuse prevention, care, treatment, and rehabilitation. The department may charge a fee for these services.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.5

The department shall establish goals and priorities for all state agencies providing narcotic and alcohol and other drug abuse services. All state governmental units operating alcohol and other drug programs or administering or subventing state or federal funds for alcohol and other drug programs shall annually set their program priorities and allocate funds in coordination with the department.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.6

The department shall, in the same manner and subject to the same conditions as other state agencies, develop and submit annually to the Department of Finance a program budget.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11848.5

(a) Once the negotiated rate with service providers has been approved by the county, all participating governmental funding sources, except the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code), shall be bound to that rate as the cost of providing all or part of the total county alcohol and other drug program as described in the county contract for each fiscal year to the extent that the governmental funding sources participate in funding the county alcohol and other drug program. Where the State Department of Health Services adopts regulations for determining reimbursement of alcohol and other drug program services formerly allowable under the Short-Doyle program and reimbursed under the Medi-Cal Act, those regulations shall be controlling only as to the rates for reimbursement of alcohol and other drug program services allowable under the Medi-Cal program and rendered to Medi-Cal beneficiaries. Providers under this section shall report to the department and the county any information required by the department in accordance with the procedures established by the director of the department.

(b) The Legislature recognizes that alcohol and other drug abuse services differ from mental health services provided through the State Department of Health Care Services and therefore should not necessarily be bound by rate determination methodology used for reimbursement of those services formerly provided under the Short-Doyle program and reimbursed under the Medi-Cal Act.

(Amended by Stats. 2012, Ch. 36, Sec. 57. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11849

Expenditures incurred pursuant to this part shall be in accordance with the regulations of the director and shall be subject to payment whether incurred by direct or joint operation of the facilities and services, by provisions therefor through contract, or by other arrangement pursuant to the provisions of this chapter. The director may make investigations and audits of the expenditures as he or she may deem necessary.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11849.5

(a) In determining the amounts that may be paid, fees paid by persons receiving services or fees paid on behalf of those persons by the federal government, by the California Medical Assistance Program set forth in Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, and by other public or private sources, shall be deducted from the costs of providing services. Whenever feasible, alcohol and other drug abusing persons who are eligible for alcohol and other drug abuse services under the California Medical Assistance Program shall be treated in a facility approved for reimbursement in that program.

(b) General unrestricted or undesignated private charitable donations and contributions made to charitable or nonprofit organizations shall not be considered as “fees paid by persons” or “fees paid on behalf of such persons” under this section and the contributions shall not be applied in determining the amounts to be paid. The unrestricted contributions shall not be used in part or in whole to defray the costs or the allocated costs of the California Medical Assistance Program.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11850

The department shall coordinate all narcotic and alcohol and other drug abuse services and related programs conducted by state agencies with the federal government, and shall ensure that there is no duplication of those programs among state agencies and that all agreements, contracts, plans, and programs proposed to be submitted by any state agency, other than the Regents of the University of California, to the federal government in relation to narcotic and alcohol and other drug abuse related problems shall first be submitted to the state department for review and approval.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11850.5

The department may require state agencies to contract with it for services to carry out the provisions of this division.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11851

The department may accept and expend grants, gifts, and legacies of money, and, with the consent of the Department of Finance, accept, manage, and expend grants, gifts, and legacies of other properties in furtherance of the purposes of this division.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11851.5

In addition to those expenditures authorized under Section 11851, expenditures shall include expenses incurred by members of the local advisory board on alcohol and other drug programs in providing alcohol and other drug program services through the implementation of an executed county contract. Payment shall be made of actual and necessary expenses of members incurred incident to the performance of their official duties and may include travel, lodging, and meals while on official business.

(Amended by Stats. 2012, Ch. 36, Sec. 58. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11852.5

(a) Charges shall be made for services rendered to each person under a county contract in accordance with this section. Charges for the care and treatment of each client receiving service under a county contract shall not exceed the actual cost thereof as determined by the director in accordance with standard accounting practices. The fee requirement shall not apply to prevention and early intervention services. The director is not prohibited from including the amount of expenditures for capital outlay or the interest thereon, or both, in his or her determination of actual cost. The responsibility of a client, his or her estate, or his or her responsible relatives to pay the charges shall be determined in accordance with this section.

(b) Each county shall determine the liability of clients rendered services under a county contract, and of their estates or responsible relatives, to pay the charges according to ability to pay. Each county shall collect the charges. The county shall establish and maintain policies and procedures for making the determinations of liability and collections, by collecting third-party payments and from other sources to the maximum extent practicable. The written criteria shall be a public record and shall be made available to the department or any individual. Fees collected shall be retained at the local level and be applied toward the purchase of additional drug services.

(c) Services shall not be denied because of a client’s ability or inability to pay. County-operated and contract providers of treatment services shall set and collect fees using methods approved by the county alcohol and drug program administrator. All approved fee systems shall conform to all of the following guidelines and criteria:

(1) The fee system used shall be equitable.

(2) The fee charged shall not exceed actual cost.

(3) Systems used shall consider the client’s income and expenses.

(4) Each provider fee system shall be approved by the county alcohol and drug program administrator. A description of each approved system shall be on file in the county board office.

(d) To ensure an audit trail, the county or provider, or both, shall maintain all of the following records:

(1) Fee assessment schedules and collection records.

(2) Documents in each client’s file showing client’s income and expenses, and how each was considered in determining fees.

(e) Each county shall furnish the director with a cost report of information the director shall require to enable the director to maintain a cost-reporting system of the costs of alcohol and other drug program services in the county funded in whole or in part by funds identified in the county contract with the department. The cost-reporting system established pursuant to this section shall supersede the requirements of paragraph (2) of subdivision (b) of Section 16366.7 of the Government Code for a quarterly fiscal reporting system. An annual cost report, for the fiscal year ending June 30, shall be submitted to the department by November 1.

(f) The Legislature recognizes that alcohol and other drug programs may provide a variety of services described in this part, which services will vary depending on the needs of the communities that the programs serve. In devising a system to ensure that a county has expended its funds pursuant to an approved county contract, including the budget portions of the contract, the department shall take into account the flexibility that a county has in the provision of services and the changing nature of alcohol and other drug programs in responding to the community’s needs.

(g) The department shall maintain a reporting system to ensure that counties have budgeted and expended their funds pursuant to their approved contracts.

(h) (1) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific the amendments to this section made by the act that added this subdivision by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions from the department until regulations are adopted pursuant to that chapter of the Government Code.

(2) The department shall adopt emergency regulations no later than July 1, 2014. The department may subsequently readopt any emergency regulation authorized by this section that is the same as or is substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(3) The initial adoption of emergency regulations implementing the amendments to this section and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Amended by Stats. 2012, Ch. 36, Sec. 60. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11853

Counties are encouraged to contract with providers for the provision of alcohol and drug abuse services. Counties shall comply with the regulations of the department for the management of contracts with community organizations.

(Amended by Stats. 2012, Ch. 36, Sec. 61. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11854

The department shall devise and implement, in consultation with the counties, a program reporting method to evidence county compliance with this part. Until that date, the department shall ensure the payment and cost-reporting system does not impair the implementation of this part.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11854.5

Each county may establish standards that meet or exceed state standards for the treatment and operation of all county-operated and county-contracted alcohol and other drug treatment facilities and services, hereafter referred to as a “quality assurance system.” A “quality assurance system” is a systematic approach for the evaluation of the quality of care, which approach is designed to promote and maintain efficient, effective, and appropriate alcohol and other drug treatment services.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11855

Payments or advances of funds to cities, counties, cities and counties, or other state agencies, which funds are properly chargeable to appropriations to the department, may be made by a Controller’s warrant drawn against state funds appropriated to the department or federal funds administered by the department. No more than one-twelfth of the amount to be allocated to a given entity for the fiscal year may be advanced each month.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11855.5

(a) The department may charge a reasonable fee for the certification or renewal certification of a program that voluntarily requests the certification. The fee shall be set at a level sufficient to cover administrative costs of the program certification process incurred by the department. In calculating the administrative costs the department shall include staff salaries and benefits, related travel costs, and state operational and administrative costs.

(b) The department may contract with private individuals or agencies to provide technical assistance and training to qualify programs for state certification. The department may charge a fee for these services.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11856

The department shall encourage the development of educational courses that provide core knowledge concerning alcohol and other drug problems and programs to personnel working within alcohol and other drug programs.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11856.5

The department shall conduct onsite monitoring and reviews of individual county-operated alcohol and other drug programs and alcohol and other drug program administration with emphasis on the review of county administration. The administrative reviews shall include sampling of all services, including those provided by county contract providers.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)









PART 3 - STATE GOVERNMENT'S ROLE TO ALLEVIATE PROBLEMS RELATED TO THE USE AND ABUSE OF ALCOHOL AND OTHER DRUGS

CHAPTER 1 - General

ARTICLE 1 - Definitions and General Provisions

11847

The Legislature hereby finds and declares that it is essential to the health and welfare of the people of this state that action be taken by state government to effectively and economically utilize federal and state funds for narcotic and alcohol and other drug abuse prevention, care, treatment, and rehabilitation services. To achieve this, it is necessary that all of the following occur:

(a) Existing fragmented, uncoordinated, and duplicative narcotic and alcohol and other drug abuse programs be molded into a comprehensive and integrated statewide program for the prevention of narcotic and alcohol and other drug abuse and for the care, treatment, and rehabilitation of narcotic addicts and alcohol and other drug users.

(b) Responsibility and authority for planning programs and activities for prevention, care, treatment, and rehabilitation of narcotic addicts be concentrated in the department. It is the intent of the Legislature to assign responsibility and grant authority for planning narcotic and alcoholic and other drug abuse prevention, care, treatment, and rehabilitation programs to the department whose functions shall be subject to periodic review by the Legislature and appropriate federal agencies.

(c) The department succeeds to, and is vested with, all the duties, powers, purposes, responsibilities, and jurisdiction with regard to substance abuse formerly vested in the State Department of Alcohol and Drug Programs.

(Amended by Stats. 2013, Ch. 22, Sec. 59. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11847.1

The department shall consult with state and local health planning bodies and encourage and promote effective use of facilities, resources, and funds in the development of integrated, comprehensive local programs for the prevention, care, treatment, and rehabilitation of narcotic and alcohol and other drug abuse.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.2

Any community alcohol and other drug abuse service may by contract furnish community alcohol and other drug abuse services to any other county.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.3

The department shall, within available resources, consult with federal, state and local agencies involved in the provision and delivery of services of prevention, care, treatment, and rehabilitation of alcohol and other drug abusers.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.4

The department shall provide technical assistance, guidance, and information to local governments and state agencies with respect to the creation and implementation of programs and procedures for dealing effectively with alcohol and other drug abuse prevention, care, treatment, and rehabilitation. The department may charge a fee for these services.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.5

The department shall establish goals and priorities for all state agencies providing narcotic and alcohol and other drug abuse services. All state governmental units operating alcohol and other drug programs or administering or subventing state or federal funds for alcohol and other drug programs shall annually set their program priorities and allocate funds in coordination with the department.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11847.6

The department shall, in the same manner and subject to the same conditions as other state agencies, develop and submit annually to the Department of Finance a program budget.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11848.5

(a) Once the negotiated rate with service providers has been approved by the county, all participating governmental funding sources, except the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code), shall be bound to that rate as the cost of providing all or part of the total county alcohol and other drug program as described in the county contract for each fiscal year to the extent that the governmental funding sources participate in funding the county alcohol and other drug program. Where the State Department of Health Services adopts regulations for determining reimbursement of alcohol and other drug program services formerly allowable under the Short-Doyle program and reimbursed under the Medi-Cal Act, those regulations shall be controlling only as to the rates for reimbursement of alcohol and other drug program services allowable under the Medi-Cal program and rendered to Medi-Cal beneficiaries. Providers under this section shall report to the department and the county any information required by the department in accordance with the procedures established by the director of the department.

(b) The Legislature recognizes that alcohol and other drug abuse services differ from mental health services provided through the State Department of Health Care Services and therefore should not necessarily be bound by rate determination methodology used for reimbursement of those services formerly provided under the Short-Doyle program and reimbursed under the Medi-Cal Act.

(Amended by Stats. 2012, Ch. 36, Sec. 57. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11849

Expenditures incurred pursuant to this part shall be in accordance with the regulations of the director and shall be subject to payment whether incurred by direct or joint operation of the facilities and services, by provisions therefor through contract, or by other arrangement pursuant to the provisions of this chapter. The director may make investigations and audits of the expenditures as he or she may deem necessary.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11849.5

(a) In determining the amounts that may be paid, fees paid by persons receiving services or fees paid on behalf of those persons by the federal government, by the California Medical Assistance Program set forth in Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, and by other public or private sources, shall be deducted from the costs of providing services. Whenever feasible, alcohol and other drug abusing persons who are eligible for alcohol and other drug abuse services under the California Medical Assistance Program shall be treated in a facility approved for reimbursement in that program.

(b) General unrestricted or undesignated private charitable donations and contributions made to charitable or nonprofit organizations shall not be considered as “fees paid by persons” or “fees paid on behalf of such persons” under this section and the contributions shall not be applied in determining the amounts to be paid. The unrestricted contributions shall not be used in part or in whole to defray the costs or the allocated costs of the California Medical Assistance Program.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11850

The department shall coordinate all narcotic and alcohol and other drug abuse services and related programs conducted by state agencies with the federal government, and shall ensure that there is no duplication of those programs among state agencies and that all agreements, contracts, plans, and programs proposed to be submitted by any state agency, other than the Regents of the University of California, to the federal government in relation to narcotic and alcohol and other drug abuse related problems shall first be submitted to the state department for review and approval.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11850.5

The department may require state agencies to contract with it for services to carry out the provisions of this division.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11851

The department may accept and expend grants, gifts, and legacies of money, and, with the consent of the Department of Finance, accept, manage, and expend grants, gifts, and legacies of other properties in furtherance of the purposes of this division.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11851.5

In addition to those expenditures authorized under Section 11851, expenditures shall include expenses incurred by members of the local advisory board on alcohol and other drug programs in providing alcohol and other drug program services through the implementation of an executed county contract. Payment shall be made of actual and necessary expenses of members incurred incident to the performance of their official duties and may include travel, lodging, and meals while on official business.

(Amended by Stats. 2012, Ch. 36, Sec. 58. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11852.5

(a) Charges shall be made for services rendered to each person under a county contract in accordance with this section. Charges for the care and treatment of each client receiving service under a county contract shall not exceed the actual cost thereof as determined by the director in accordance with standard accounting practices. The fee requirement shall not apply to prevention and early intervention services. The director is not prohibited from including the amount of expenditures for capital outlay or the interest thereon, or both, in his or her determination of actual cost. The responsibility of a client, his or her estate, or his or her responsible relatives to pay the charges shall be determined in accordance with this section.

(b) Each county shall determine the liability of clients rendered services under a county contract, and of their estates or responsible relatives, to pay the charges according to ability to pay. Each county shall collect the charges. The county shall establish and maintain policies and procedures for making the determinations of liability and collections, by collecting third-party payments and from other sources to the maximum extent practicable. The written criteria shall be a public record and shall be made available to the department or any individual. Fees collected shall be retained at the local level and be applied toward the purchase of additional drug services.

(c) Services shall not be denied because of a client’s ability or inability to pay. County-operated and contract providers of treatment services shall set and collect fees using methods approved by the county alcohol and drug program administrator. All approved fee systems shall conform to all of the following guidelines and criteria:

(1) The fee system used shall be equitable.

(2) The fee charged shall not exceed actual cost.

(3) Systems used shall consider the client’s income and expenses.

(4) Each provider fee system shall be approved by the county alcohol and drug program administrator. A description of each approved system shall be on file in the county board office.

(d) To ensure an audit trail, the county or provider, or both, shall maintain all of the following records:

(1) Fee assessment schedules and collection records.

(2) Documents in each client’s file showing client’s income and expenses, and how each was considered in determining fees.

(e) Each county shall furnish the director with a cost report of information the director shall require to enable the director to maintain a cost-reporting system of the costs of alcohol and other drug program services in the county funded in whole or in part by funds identified in the county contract with the department. The cost-reporting system established pursuant to this section shall supersede the requirements of paragraph (2) of subdivision (b) of Section 16366.7 of the Government Code for a quarterly fiscal reporting system. An annual cost report, for the fiscal year ending June 30, shall be submitted to the department by November 1.

(f) The Legislature recognizes that alcohol and other drug programs may provide a variety of services described in this part, which services will vary depending on the needs of the communities that the programs serve. In devising a system to ensure that a county has expended its funds pursuant to an approved county contract, including the budget portions of the contract, the department shall take into account the flexibility that a county has in the provision of services and the changing nature of alcohol and other drug programs in responding to the community’s needs.

(g) The department shall maintain a reporting system to ensure that counties have budgeted and expended their funds pursuant to their approved contracts.

(h) (1) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific the amendments to this section made by the act that added this subdivision by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions from the department until regulations are adopted pursuant to that chapter of the Government Code.

(2) The department shall adopt emergency regulations no later than July 1, 2014. The department may subsequently readopt any emergency regulation authorized by this section that is the same as or is substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(3) The initial adoption of emergency regulations implementing the amendments to this section and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Amended by Stats. 2012, Ch. 36, Sec. 60. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11853

Counties are encouraged to contract with providers for the provision of alcohol and drug abuse services. Counties shall comply with the regulations of the department for the management of contracts with community organizations.

(Amended by Stats. 2012, Ch. 36, Sec. 61. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11854

The department shall devise and implement, in consultation with the counties, a program reporting method to evidence county compliance with this part. Until that date, the department shall ensure the payment and cost-reporting system does not impair the implementation of this part.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11854.5

Each county may establish standards that meet or exceed state standards for the treatment and operation of all county-operated and county-contracted alcohol and other drug treatment facilities and services, hereafter referred to as a “quality assurance system.” A “quality assurance system” is a systematic approach for the evaluation of the quality of care, which approach is designed to promote and maintain efficient, effective, and appropriate alcohol and other drug treatment services.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11855

Payments or advances of funds to cities, counties, cities and counties, or other state agencies, which funds are properly chargeable to appropriations to the department, may be made by a Controller’s warrant drawn against state funds appropriated to the department or federal funds administered by the department. No more than one-twelfth of the amount to be allocated to a given entity for the fiscal year may be advanced each month.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11855.5

(a) The department may charge a reasonable fee for the certification or renewal certification of a program that voluntarily requests the certification. The fee shall be set at a level sufficient to cover administrative costs of the program certification process incurred by the department. In calculating the administrative costs the department shall include staff salaries and benefits, related travel costs, and state operational and administrative costs.

(b) The department may contract with private individuals or agencies to provide technical assistance and training to qualify programs for state certification. The department may charge a fee for these services.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11856

The department shall encourage the development of educational courses that provide core knowledge concerning alcohol and other drug problems and programs to personnel working within alcohol and other drug programs.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)



11856.5

The department shall conduct onsite monitoring and reviews of individual county-operated alcohol and other drug programs and alcohol and other drug program administration with emphasis on the review of county administration. The administrative reviews shall include sampling of all services, including those provided by county contract providers.

(Added by Stats. 2004, Ch. 862, Sec. 120. Effective January 1, 2005.)






ARTICLE 3 - Narcotic Treatment Programs

11876

The department shall inspect programs dispensing controlled substances described in subdivision (c) of Section 11839.2 to ensure that the programs are operating in compliance with applicable federal statutes and regulations, including the provisions of Part 8 of Title 42 of the Code of Federal Regulations.

(Amended by Stats. 2012, Ch. 36, Sec. 65. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)









CHAPTER 2 - Community Alcohol and Other Drug Abuse Control

ARTICLE 1 - Comprehensive Drug Court Implementation Act of 1999

11970

(a) This article shall be known and may be cited as the Comprehensive Drug Court Implementation Act of 1999.

(b) The State Department of Alcohol and Drug Programs shall provide oversight of this article.

(c) The department and the Judicial Council shall design and implement this article through the Drug Court Partnership Executive Steering Committee established under the former Drug Court Partnership Act of 1998 pursuant to former Section 11970, for the purpose of funding cost-effective local drug court systems for adults, juveniles, and parents of children who are detained by, or are dependents of, the juvenile court.

(d) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 60. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)



11970.5

(a) This article shall be known and may be cited as the Drug Court Programs Act.

(b) This section shall become operative on July 1, 2013.

(Added by Stats. 2013, Ch. 22, Sec. 61. Effective June 27, 2013. Adding action operative July 1, 2013, by Sec. 110 of Ch. 22. Section operative July 1, 2013, by its own provisions.)



11971

(a) (1) At its option, a county may provide a program authorized by this article. A county that chooses to provide a program shall ensure that any funds used for the program are used in compliance with the requirements for receipt of federal block grant funds for prevention and treatment of substance abuse described in Subchapter XVII of Chapter 6A of Title 42 of the United States Code and other federal provisions governing the receipt of federal funds.

(2) The funds contained in each county’s Behavioral Health Subaccount of the Support Services Account of the Local Revenue Fund 2011 may be used to fund the cost of drug court treatment programs for the purpose of applying for federal grant funds from the federal Substance Abuse and Mental Health Services Administration as described in Section 11775.

(b) If a county chooses to provide a drug court program, a county alcohol and drug program administrator and the presiding judge in the county shall develop, as part of the contract for alcohol and other drug abuse services, a plan for the operation of drug court program that shall include the information necessary for the state to ensure a county’s compliance with the provisions for receipt of the federal block grant funds for prevention and treatment of substance abuse found at Subchapter XVII of Chapter 6A of Title 42 of the United States Code and other applicable federal provisions for funds.

(c) The plan shall do all of the following:

(1) Describe existing programs that serve substance abusing adults, juveniles, and parents of children who are detained by, or are dependents of, the juvenile court.

(2) Provide a local action plan for implementing cost-effective drug court systems, including any or all of the following drug court systems:

(A) Drug courts operating pursuant to Sections 1000 to 1000.5, inclusive, of the Penal Code.

(B) Drug courts for juvenile offenders.

(C) Drug courts for parents of children who are detained by, or are dependents of, the juvenile court.

(D) Drug courts for parents of children in family law cases involving custody and visitation issues.

(E) Other drug court systems that are approved by the Drug Court Partnership Executive Steering Committee.

(3) Develop information-sharing systems to ensure that county actions are fully coordinated, and to provide data for measuring the success of the local action plan in achieving its goals.

(4) Identify outcome measures that will determine the cost effectiveness of the local action plan.

(Added by Stats. 2012, Ch. 36, Sec. 67. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11972

It is the intent of the Legislature that drug court programs be designed and operated in accordance with the document entitled “Defining Drug Courts: The Key Components,” developed by the National Association of Drug Court Professionals and Drug Court Standards Committee (reprinted 2004). It is the intent of the Legislature that the key components of the programs include:

(a) Integration by drug courts of alcohol and other drug treatment services with justice system case processing.

(b) Promotion of public safety, while protecting participants’ due process rights, by prosecution and defense counsel using a nonadversarial approach.

(c) Early identification of eligible participants and prompt placement in the drug court program.

(d) Access provided by drug courts to a continuum of alcohol, drug, and other related treatment and rehabilitation services.

(e) Frequent alcohol and other drug testing to monitor abstinence.

(f) A coordinated strategy to govern drug court responses to participants’ compliance.

(g) Ongoing judicial interaction with each drug court participant is essential.

(h) Monitoring and evaluation to measure the achievement of program goals and gauge effectiveness.

(i) Continuing interdisciplinary education to promote effective drug court planning, implementation, and operations.

(j) Forging partnerships among drug courts, public agencies, and community-based organizations to generate local support and enhance drug court program effectiveness.

(Added by Stats. 2012, Ch. 36, Sec. 67. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



11973

(a) It is the intent of the Legislature that dependency drug courts be funded unless an evaluation of cost avoidance as provided in this section with respect to child welfare services and foster care demonstrates that the program is not cost effective.

(b) The State Department of Social Services, in collaboration with the State Department of Alcohol and Drug Programs and the Judicial Council, shall conduct an evaluation of cost avoidance with respect to child welfare services and foster care pursuant to this section. These parties shall do all of the following:

(1) Consult with legislative staff and at least one representative of an existing dependency drug court program who has experience conducting an evaluation of cost avoidance, to clarify the elements to be reviewed.

(2) Identify requirements, such as specific measures of cost savings and data to be evaluated, and methodology for use of control cases for comparison data.

(3) Whenever possible, use existing evaluation case samples to gather the necessary additional data.

(c) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 62. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)



11974

(a) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific the amendments to this article made by the act that added this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions from the department until regulations are adopted pursuant to that chapter of the Government Code.

(b) The department shall adopt emergency regulations no later than July 1, 2014. The department may subsequently readopt any emergency regulation authorized by this section that is the same as or is substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(c) The initial adoption of emergency regulations implementing this article and the one readoption of emergency regulations authorized by this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Added by Stats. 2012, Ch. 36, Sec. 67. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






ARTICLE 2 - Drug Court Partnership Act of 2002

11975

(a) This article shall be known and may be cited as the Drug Court Partnership Act of 2002.

(b) The Drug Court Partnership Program, as provided for in this article, shall be administered by the State Department of Alcohol and Drug Programs for the purpose of providing assistance to drug courts that accept only defendants who have been convicted of felonies. The department and the Judicial Council shall design and implement this program through the Drug Court Systems Steering Committee as originally established by the department and the Judicial Council to implement the former Drug Court Partnership Act of 1998 (Article 3 (commencing with Section 11970)).

(c) (1) The department shall require counties that participate in the Drug Court Partnership Program to submit a revised multiagency plan that is in conformance with the Drug Court Systems Steering Committee’s recommended guidelines. Revised multiagency plans that are reviewed and approved by the department and recommended by the Drug Court Systems Steering Committee shall be funded for the 2002–03 fiscal year under this article. The department, without a renewal of the Drug Court Systems Steering Committee’s original recommendation, may disburse future year appropriations to the grantees.

(2) The multiagency plan shall identify the resources and strategies for providing an effective drug court program exclusively for convicted felons who meet the requirements of this article and the guidelines adopted thereunder, and shall set forth the basis for determining eligibility for participation that will maximize savings to the state in avoided prison costs.

(3) The multiagency plan shall include, but not be limited to, all of the following components:

(A) The method by which the drug court will ensure that the target population of felons will be identified and referred to the drug court.

(B) The elements of the treatment and supervision programs.

(C) The method by which the grantee will provide the specific outcomes and data required by the department to determine state prison savings or cost avoidance.

(D) Assurance that funding received pursuant to this article will be used to supplement, rather than supplant, existing programs.

(d) Funds shall be used only for programs that are identified in the approved multiagency plan. Acceptable uses may include, but shall not be limited to, any of the following:

(1) Drug court coordinators.

(2) Training.

(3) Drug testing.

(4) Treatment.

(5) Transportation.

(6) Other costs related to substance abuse treatment.

(e) The department shall identify and design a data collection instrument to determine state prison cost savings and avoidance from this program.

(f) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 63. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)















DIVISION 10.6 - DRUG AND ALCOHOL ABUSE MASTER PLANS

CHAPTER 1 - Long-Range Goals

11998

This chapter sets forth the long-range goals of a five-year master plan to eliminate drug and alcohol abuse in California. The goals of this chapter are advisory, but it is the intent of the Legislature that the goals will be addressed to the extent possible by each county and by state government. These advisory goals do not amend existing law. Implementation of the goals of the master plan, after the state plan has been developed and issued, shall be subject to the budget review process.

(Amended by Stats. 1989, Ch. 1370, Sec. 2. Effective October 2, 1989. Inoperative July 1, 2013, pursuant to Section 11998.4.)



11998.1

It is the intent of the Legislature that the following long-term five-year goals be achieved:

(a) With regard to education and prevention of drug and alcohol abuse programs, the following goals:

(1) Drug and alcohol abuse education has been included within the mandatory curriculum in kindergarten and grades 1 to 12, inclusive, in every public school in California.

(2) Basic training on how to recognize, and understand what to do about, drug and alcohol abuse has been provided to administrators and all teachers of kindergarten and grades 1 to 12, inclusive.

(3) All school counselors and school nurses have received comprehensive drug and alcohol abuse training.

(4) Each school district with kindergarten and grades 1 to 12, inclusive, has appointed a drug and alcohol abuse advisory team of school administrators, teachers, counselors, students, parents, community representatives, and health care professionals, all of whom have expertise in drug and alcohol abuse prevention. The team coordinates with and receives consultation from the county alcohol and drug program administrators.

(5) Every school board member has received basic drug and alcohol abuse information.

(6) Each school district has a drug and alcohol abuse specialist to assist the individual schools.

(7) Each school in grades 7 to 12, inclusive, has student peer group drug and alcohol abuse programs.

(8) Every school district with kindergarten and grades 1 to 12, inclusive, has updated written drug and alcohol abuse policies and procedures including disciplinary procedures which will be given to every school employee, every student, and every parent.

(9) The California State University and the University of California have evaluated and, if feasible, established educational programs and degrees in the area of drug and alcohol abuse.

(10) Every school district with kindergarten and grades 1 to 12, inclusive, has an established parent teachers group with drug and alcohol abuse prevention goals.

(11) Every school district has instituted a drug and alcohol abuse education program for parents.

(12) Drug and alcohol abuse training has been imposed as a condition for teacher credentialing and license renewal, and knowledge on the issue is measured on the California Basic Education Skills Test.

(13) Drug and alcohol abuse knowledge has been established as a component on standardized competency tests as a requirement for graduation.

(14) Every school district has established a parent support group.

(15) Every school district has instituted policies that address the special needs of children who have been rehabilitated for drug or alcohol abuse problems and who are reentering school. These policies shall consider the loss of schooltime, the loss of academic credits, and the sociological problems associated with drug and alcohol abuse, its rehabilitation, and the educational delay it causes.

(16) The number of drug and alcohol abuse related incidents on school grounds has decreased by 20 percent.

(b) With regard to community programs, the following goals:

(1) Every community-based social service organization that receives state and local financial assistance has drug and alcohol abuse information available for clients.

(2) All neighborhood watch, business watch, and community conflict resolution programs have included drug and alcohol abuse prevention efforts.

(3) All community-based programs that serve schoolaged children have staff trained in drug and alcohol abuse and give a clear, drug- and alcohol-free message.

(c) With regard to drug and alcohol abuse programs of the media, the following goals:

(1) The state has established a comprehensive media campaign that involves all facets of the drug and alcohol abuse problem, including treatment, education, prevention, and intervention that will result in increasing the public’s knowledge and awareness of the detrimental effects of alcohol and drug use, reducing the use of alcohol and drugs, and increasing healthy lifestyle choices.

(2) The department on a statewide basis, and the county board of supervisors or its designees at the local level, have:

(A) Assisted the entertainment industry in identifying ways to use the entertainment industry effectively to encourage lifestyles free of substance abuse.

(B) Assisted the manufacturers of drug and alcohol products in identifying ways to use product advertising effectively to discourage substance abuse.

(C) Assisted television stations in identifying ways to use television programming effectively to encourage lifestyles free of substance abuse.

(3) A statewide cooperative fundraising program with recording artists and the entertainment industry has been encouraged to fund drug and alcohol abuse prevention efforts in the state.

(d) With regard to drug and alcohol abuse health care programs, the following goals:

(1) The number of drug and alcohol abuse-related medical emergencies has decreased by 4 percent per year.

(2) All general acute care hospitals and AIDS medical service providers have provided information to their patients on drug and alcohol abuse.

(3) The Medical Board of California, the Psychology Examining Committee, the Board of Registered Nursing, and the Board of Behavioral Science Examiners have developed and implemented the guidelines or regulations requiring drug and alcohol abuse training for their licensees, and have developed methods of providing training for those professionals.

(e) With regard to private sector drug and alcohol abuse programs, the following goals:

(1) A significant percentage of businesses in the private sector have developed personnel policies that discourage drug and alcohol abuse and encourage supervision, training, and employee education.

(2) Noteworthy and publicly recognized figures and private industry have been encouraged to sponsor fundraising events for drug and alcohol abuse prevention.

(3) Every public or private athletic team has been encouraged to establish policies forbidding drug and alcohol abuse.

(4) The private sector has established personnel policies that discourage drug and alcohol abuse but encourage treatment for those employees who require this assistance.

(f) With regard to local government drug and alcohol abuse programs, the following goals:

(1) Every county has a five-year master plan to eliminate drug and alcohol abuse developed jointly by the county-designated alcohol and drug program administrators, reviewed jointly by the advisory boards set forth in paragraph (2), and approved by the board of supervisors. For those counties in which the alcohol and drug programs are jointly administered, the administrator shall develop the five-year master plan. To the degree possible, all existing local plans relating to drug or alcohol abuse shall be incorporated into the master plan.

(2) Every county has an advisory board on alcohol problems and an advisory board on drug programs. The membership of these advisory boards is representative of the county’s population and is geographically balanced. To the maximum extent possible, the county advisory board on alcohol problems and the county advisory board on drug programs will have representatives of the following:

(A) Law enforcement.

(B) Education.

(C) The treatment and recovery community, including a representative with expertise in AIDS treatment services.

(D) Judiciary.

(E) Students.

(F) Parents.

(G) Private industry.

(H) Other community organizations involved in drug and alcohol services.

(I) A representative of organized labor responsible for the provision of Employee Assistance Program services.

If any of these areas is not represented on the advisory bodies, the administrator designated in paragraph (1) shall solicit input from a representative of the nonrepresented area prior to the development of a master plan pursuant to paragraph (1).

(3) Every county public social service agency has established policies that discourage drug and alcohol abuse and encourage treatment and recovery services when necessary.

(4) Every local unit of government has an employee assistance program that addresses drug and alcohol abuse problems.

(5) Every local unit of government has considered the potential for drug and alcohol abuse problems when developing zoning ordinances and issuing conditional use permits.

(6) Every county master plan includes treatment and recovery services.

(6.5) Every county master plan includes specialized provisions to ensure optimum alcohol and drug abuse service delivery for handicapped and disabled persons.

(7) Every local unit of government has been encouraged to establish an employee assistance program that includes the treatment of drug and alcohol abuse-related programs.

(8) Every local governmental social service provider has established a referral system under which clients with drug and alcohol abuse problems can be referred for treatment.

(9) Every county drug and alcohol abuse treatment or recovery program that serves women gives priority for services to pregnant women.

(10) Every alcohol and drug abuse program provides AIDS information to all program participants.

(g) With regard to state and federal government drug and alcohol abuse programs, the following goals:

(1) The Department of Alcoholic Beverage Control has informed all alcohol retailers of the laws governing liquor sales and has provided training available to all personnel selling alcoholic beverages, on identifying and handling minors attempting to purchase alcohol.

(2) The Office of Emergency Services has required all applicants for crime prevention and juvenile justice and delinquency prevention funds to include drug and alcohol abuse prevention efforts in their programs.

(3) All county applications for direct or indirect drug and alcohol services funding from the department include a prevention component.

(4) The Superintendent of Public Instruction has employed drug and alcohol abuse school prevention specialists and assisted school districts with the implementation of prevention programs.

(5) The State Department of Health Care Services has staff trained in drug and alcohol abuse prevention who can assist local mental health programs with prevention efforts.

(6) The Department of the California Highway Patrol, as permitted by the United States Constitution, has established routine statewide sobriety checkpoints for driving while under the influence.

(7) The Department of Corrections and the Department of the Youth Authority have provided drug and alcohol abuse education and prevention services for all inmates, wards, and parolees. Both departments have provided drug and alcohol abuse treatment services for any inmate, ward, or parolee determined to be in need of these services, or who personally requests these services.

(8) The Department of Motor Vehicles has distributed prevention materials with each driver’s license or certificate of renewal and each vehicle registration renewal mailed by the Department of Motor Vehicles.

(9) Federal prevention programs have been encouraged to follow the master plan.

(10) State licensing and program regulations for drug and alcohol abuse treatment programs have been consolidated and administered by one state agency.

(11) State treatment funding priorities have been included to specially recognize the multiple diagnosed client who would be eligible for services from more than one state agency.

(12) Every state agency has formalized employee assistance programs that include the treatment of drug and alcohol abuse-related problems.

(13) The state master plan includes specialized provisions to ensure optimum drug and alcohol abuse service delivery for handicapped and disabled persons.

(h) With regard to private sector direct service providers, the following goals:

(1) Drinking drivers programs have provided clear measurements of successful completion of the program to the courts for each court-ordered client.

(2) Sufficient drug and alcohol treatment and recovery services exist throughout the state to meet all clients’ immediate and long-range needs.

(3) Each county to the extent possible provides localized alcohol and drug treatment and recovery services designed for individuals seeking assistance for polydrug abuse.

(4) Adequate nonresidential and residential services are available statewide for juveniles in need of alcohol or drug abuse services.

(5) Each provider of alcohol or drug services has been certified by the state.

(6) Drug and alcohol abuse treatment providers provide general AIDS information during treatment.

(i) With regard to supply regulation and reduction in conjunction with drug and alcohol abuse, the following goals:

(1) The California National Guard supports federal, state, and local drug enforcement agencies in counternarcotic operations as permitted by applicable laws and regulations.

(2) Each county has a drug and alcohol abuse enforcement team, designated by the board of supervisors. This team includes all components of the criminal justice system. This team shall be responsible to the board of supervisors, shall coordinate with the drug and alcohol abuse advisory board and the county on all criminal justice matters relating to drug and alcohol abuse, and shall coordinate, and actively participate, with the county alcohol and drug program administrators throughout the development and implementation of the five-year master plan.

(3) The Office of Emergency Services, the Youth and Adult Correctional Agency, the Department of the California Highway Patrol, the Office of Traffic Safety, and the Department of Justice have established a state level drug and alcohol abuse enforcement team that includes representatives from all facets of criminal justice. The lead agency for the enforcement team has been designated by the Governor. This team advises the state and assists the local teams.

(4) The Office of Emergency Services, the Youth and Adult Correctional Agency, and the Department of Justice have, as a priority when determining training subjects, prevention seminars on drug and alcohol abuse. The Commission on Peace Officer Standards and Training has, as a priority, when determining training subjects, drug and alcohol enforcement.

(5) The Department of the California Highway Patrol, as permitted by the United States Constitution, will, in conjunction with establishing sobriety checkpoints statewide, assist local law enforcement agencies with the establishment of local programs.

(6) Counties with more than 10 superior court judgeships have established programs under which drug cases receive swift prosecution by well-trained prosecutors before judges who are experienced in the handling of drug cases.

(7) The courts, when determining bail eligibility and the amount of bail for persons suspected of a crime involving a controlled substance, shall consider the quantity of the substance involved when measuring the danger to society if the suspect is released.

(8) Drunk driving jails have been established that provide offender education and treatment during incarceration.

(9) All probation and parole officers have received drug and alcohol abuse training, including particular training on drug recognition.

(10) All parolees and persons on probation with a criminal history that involves drug or alcohol abuse have conditions of parole or probation that prohibit drug and alcohol abuse.

(11) The Judicial Council has provided training on drug and alcohol abuse for the judges.

(12) The courts, when sentencing offenders convicted of selling drugs, consider “street value” of the drugs involved in the underlying crime.

(13) Judges have been encouraged to include drug and alcohol abuse treatment and prevention services in sentences for all offenders. Judges are requiring, as a condition of sentencing, drug and alcohol abuse education and treatment services for all persons convicted of driving under the influence of alcohol or drugs.

(14) Juvenile halls and jails provide clients with information on drug and alcohol abuse.

(15) The estimated number of clandestine labs operating in California has decreased by 10 percent per year.

(16) Each local law enforcement agency has developed, with the schools, protocol on responding to school drug and alcohol abuse problems.

(17) Every county has instituted a mandatory driving-under-the-influence presentence offender evaluation program.

(Amended by Stats. 2013, Ch. 352, Sec. 337. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352. Inoperative July 1, 2013, pursuant to Section 11998.4.)



11998.2

(a) “Department,” as used in this division, means the State Department of Alcohol and Drug Programs.

(b) The board of supervisors of each county is encouraged to prepare and adopt a county drug and alcohol abuse master plan, pursuant to paragraph (1) of subdivision (f) of Section 11998.1, that addresses as many of the long-range goals set forth in Section 11998.1 as possible. It is the intent of the Legislature that every county master plan include quantitative outcome objectives that, at a minimum, measure progress in the areas of prevention, education, enforcement, and treatment. It is the intent of the Legislature that these objectives include measurements of:

(1) The reduction of arrests for driving under the influence of drugs or alcohol, or both.

(2) The reduction of alcohol and drug-related arrests.

(3) Increased public education on the dangers of substance abuse and the available prevention techniques including specific measurements of children, parents, and teachers who have received this education.

(4) The reduction of alcohol- and drug-related deaths and injuries.

(5) The increased number of persons successfully completing drug and alcohol abuse services.

If a county master plan is adopted, the board of supervisors or its designee shall, in conjunction with the county advisory boards as established pursuant to paragraph (2) of subdivision (f) of Section 11998.1, annually assess the progress of the county in reaching its long-range goals.

(c) Every county or public or private agency within a county that applies for state or local assistance funds for drug and alcohol abuse efforts in their program, may address, to the extent possible, any long-range goals set forth in a county drug and alcohol abuse master plan established pursuant to subdivision (b), and funding priority may be given to those entities which address these goals within their respective programs.

(d) The Governor shall designate one state agency to act as the lead agency on all drug and alcohol abuse matters.

(e) Every state agency that contracts or grants money to local jurisdictions or programs for drug and alcohol abuse services shall require the submission and shall review the contents of an approved county drug and alcohol abuse master plan, to the extent a plan has been adopted pursuant to subdivision (b).

(f) Every state agency that offers drug and alcohol abuse services or financial assistance shall report annually to the Legislature on its efforts to achieve the master plan goals provided in Section 11998.1. Individual agencies may report separately or in combination with other state agencies.

(g) The department shall send copies of this division to all state-funded social service programs that provide drug and alcohol abuse services.

(h) The department shall maintain copies of every county drug and alcohol abuse master plan for review by other state agencies and the Legislature.

(i) The Governor shall designate one statewide resource center to coordinate efforts of other resource centers statewide and to coordinate with local government and assist in their preparation of drug and alcohol abuse master plans.

(j) The department shall maintain an annually updated listing of all drug and alcohol abuse programs provided or funded by the state. Every other state agency shall regularly provide the department with current information on programs they fund or provide.

(k) The Governor’s Policy Council on Drug and Alcohol Abuse shall review and consider all of the goals contained in Section 11998.1.

(Amended by Stats. 2004, Ch. 193, Sec. 91. Effective January 1, 2005. Inoperative July 1, 2013, pursuant to Section 11998.4.)



11998.3

(a)  Priority in allocating state funds for substance abuse to law enforcement agencies shall be given to those counties whose law enforcement agencies are participating in both of the following:

(1)  A drug and alcohol abuse enforcement team established in accordance with paragraph (2) of subdivision (i) of Section 11998.1.

(2)  Development and implementation of a county master plan pursuant to this chapter.

(b)  The drug and alcohol abuse enforcement team shall adopt measures to coordinate the efforts of drug and alcohol abuse law enforcement agencies within the county.

(Repealed and added by Stats. 1990, Ch. 1610, Sec. 3. Inoperative July 1, 2013, pursuant to Section 11998.4.)



11998.4

This division shall become inoperative on July 1, 2013.

(Added by Stats. 2013, Ch. 22, Sec. 64. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22. Note: Termination clause affects Division 10.6, commencing with Section 11998.)









DIVISION 10.7 - ILLEGAL USE OF DRUGS AND ALCOHOL

11999

The Legislature finds and declares all of the following:

(a)  The Legislature has established various drug- and alcohol-related programs which provide for education, prevention, intervention, treatment, or enforcement.

(b)  The Legislature has classified certain substances as controlled substances and has defined the lawful and unlawful use of controlled substances which are commonly referred to as, but not limited to, anabolic steroids, marijuana, and cocaine.

(c)  The Legislature has classified certain substances as imitation controlled substances which are commonly referred to as, but not limited to, designer drugs.

(d)  The Legislature has determined that the possession with the intent to be under the influence, or being under the influence of toluene, or any substance or material containing toluene, or any substance with similar toxic qualities, is unlawful. Some substances or materials containing toluene, or substances with similar toxic qualities are commonly referred to, but not limited to, inhalants such as cement, glue, and paint thinner.

(e)  The Legislature has determined that the purchase, possession, or use of alcohol by persons under 21 years of age is unlawful.

(f)  Public and private agencies that provide information pertaining to the drug- and alcohol-related programs provide mixed messages and misinformation relating to the unlawful use of drugs and alcohol. It is the intent of the Legislature that the messages and information provided by the drug and alcohol programs promote no unlawful use of any drugs or alcohol. Mixed messages mean communications discussing how to use or when to use unlawful drugs or alcohol.

(g)  Any material, curricula, teachings, or promotion of responsible use, if the use is unlawful, of drugs or alcohol is inconsistent with the law.

(h)  The “no unlawful use” message applies to all drug and alcohol programs for the people of the State of California. These materials are to teach and promote that any unlawful use of drugs and alcohol is illegal and dangerous.

(Added by Stats. 1989, Ch. 1429, Sec. 1. Operative July 1, 1990, by Sec. 3 of Ch. 1429.)



11999.1

For the purpose of this division, the following definitions apply:

(a) “Drug” means all of the following:

(1) Any controlled substance as defined in Division 10 (commencing with Section 11000).

(2) Any imitation controlled substance as defined in Chapter 1 (commencing with Section 11670) of Division 10.1.

(3) Toluene or any substance or material containing toluene or any substance with similar toxic qualities as set forth in Sections 380 and 381 of the Penal Code.

(b) “Drug- or alcohol-related program” means any program designed to reduce the unlawful use of, or assist those who engage in the unlawful use of, drugs or alcohol, whether through education, prevention, intervention, treatment, enforcement, or other means.

(c) “Local agency” shall include, but is not limited to, a county, a city, a city and county, and school district.

(d) “State agency” shall include the State Department of Health Care Services, the State Department of Education, the Department of Justice, the Office of Criminal Justice Planning, and the Office of Traffic Safety. Any other state agency or department may comply with this division.

(Amended by Stats. 2013, Ch. 22, Sec. 65. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



11999.2

(a)  Notwithstanding any other provision of law, commencing July 1, 1990, no state funds shall be encumbered by a state agency for allocation to any entity, whether public or private, for a drug- or alcohol-related program, unless the drug- or alcohol-related program contains a component that clearly explains in written materials that there shall be no unlawful use of drugs or alcohol. No aspect of a drug- or alcohol-related program shall include any message on the responsible use, if the use is unlawful, of drugs or alcohol.

(b)  All aspects of a drug- or alcohol-related program shall be consistent with the “no unlawful use” message, including, but not limited to, program standards, curricula, materials, and teachings.

These materials and programs may include information regarding the health hazards of use of illegal drugs and alcohol, concepts promoting the well-being of the whole person, risk reduction, the addictive personality, development of positive self-esteem, productive decisionmaking skills, and other preventive concepts consistent with the “no unlawful use” of drugs and alcohol message.

(c)  The “no unlawful use” of drugs and alcohol message contained in drug- or alcohol-related programs shall apply to the use of drugs and alcohol prohibited by law.

(d)  This section does not apply to any program funded by the state that provides education and prevention outreach to intravenous drug users with AIDS or AIDS-related conditions, or persons at risk of HIV-infection through intravenous drug use.

(Added by Stats. 1989, Ch. 1429, Sec. 1. Operative July 1, 1990, by Sec. 3 of Ch. 1429.)



11999.3

(a)  A state agency that distributes state funds to an entity, whether public or private, for a drug- or alcohol-related program shall establish and provide guidelines and procedures for the entity to use to ensure compliance with this division. If the drug or alcohol program fails to satisfy the guidelines adopted by the state agency, the drug or alcohol program shall not receive state funds from the state agency. A state agency that provides or develops drug- or alcohol-related programs shall also comply with this division.

(b)  Each state and local agency which distributes funds shall establish a reasonable time frame for each program to comply with the requirements of this division.

(c)  A drug- or alcohol-related program that receives state funds from a local agency shall file with the local agency which distributes the state funds a written assurance signed by the person responsible for operating the drug- or alcohol-related program stating all of the following:

(1)  The person understands the requirements of Section 11999.2.

(2)  The person has reviewed those aspects of the program to which Section 11999.2 applies.

(3)  Those aspects of the program to which Section 11999.2 applies meet the requirements of Section 11999.2.

(d)  Every state or local agency distributing funds to which this division applies shall provide a process for appealing a determination to deny or terminate funding to a drug- or alcohol-related program based upon noncompliance with the requirements of this division. When funding is allocated to counties for distribution to local agencies, the director of the state agency distributing the funds shall develop and distribute to counties guidelines for the development of a local appeals process.

(e)  A local agency which receives state funds from a state agency for establishing a drug- or alcohol-related program and which has discretionary authority for how the local agency spends the state funds, shall consider the requirements of Section 11999.2 in establishing the drug- or alcohol-related program.

(f)  School district personnel who have authority to select and purchase instructional materials, curricula, or both, for the purpose of teaching drug or alcohol use prevention, or both, shall follow the requirements specified in Section 11999.2.

(Added by Stats. 1989, Ch. 1429, Sec. 1. Operative July 1, 1990, by Sec. 3 of Ch. 1429.)






DIVISION 10.8 - SUBSTANCE ABUSE TREATMENT FUNDING

11999.4

Establishment of the Substance Abuse Treatment Trust Fund

A special fund to be known as the “Substance Abuse Treatment Trust Fund” is created within the State Treasury and is continuously appropriated for carrying out the purposes of this division.

(Added November 7, 2000, by initiative Proposition 36, Sec. 7. Operative July 1, 2001, pursuant to Sec. 8 of Prop. 36.)



11999.5

Funding Appropriation

Upon passage of this act, $60,000,000 shall be continuously appropriated from the General Fund to the Substance Abuse Treatment Trust Fund for the 2000–01 fiscal year. There is hereby continuously appropriated from the General Fund to the Substance Abuse Treatment Trust Fund an additional $120,000,000 for the 2001–02 fiscal year, and an additional sum of $120,000,000 for each such subsequent fiscal year concluding with the 2005–06 fiscal year. These funds shall be transferred to the Substance Abuse Treatment Trust Fund on July 1 of each of these specified fiscal years. Funds transferred to the Substance Abuse Treatment Trust Fund are not subject to annual appropriation by the Legislature and may be used without a time limit. Nothing in this section precludes additional appropriations by the Legislature to the Substance Abuse Treatment Trust Fund.

(Added November 7, 2000, by initiative Proposition 36, Sec. 7. Operative July 1, 2001, pursuant to Sec. 8 of Prop. 36.)



11999.6

Moneys deposited in the Substance Abuse Treatment Trust Fund shall be distributed annually by the Secretary of California Health and Human Services through the State Department of Health Care Services to counties to cover the costs of placing persons in and providing drug treatment programs under this act, and vocational training, family counseling, and literacy training under this act. Additional costs that may be reimbursed from the Substance Abuse Treatment Trust Fund include probation department costs, court monitoring costs, and any miscellaneous costs made necessary by the provisions of this act other than drug testing services of any kind. Incarceration costs cannot be reimbursed from the fund. Those moneys shall be allocated to counties through a fair and equitable distribution formula that includes, but is not limited to, per capita arrests for controlled substance possession violations and substance abuse treatment caseload, as determined by the department as necessary to carry out the purposes of this act. The department may reserve a portion of the fund to pay for direct contracts with drug treatment service providers in counties or areas in which the director of the department has determined that demand for drug treatment services is not adequately met by existing programs. However, nothing in this section shall be interpreted or construed to allow any entity to use funds from the Substance Abuse Treatment Trust Fund to supplant funds from any existing fund source or mechanism currently used to provide substance abuse treatment. In addition, funds from the Substance Abuse Treatment Trust Fund shall not be used to fund in any way the drug treatment courts established pursuant to Article 1 (commencing with Section 11970) or Article 2 (commencing with Section 11975) of Chapter 2 of Part 3 of Division 10.5, including drug treatment or probation supervision associated with those drug treatment courts.

(Amended by Stats. 2013, Ch. 22, Sec. 66. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22. Note: This section was added on Nov. 7, 2000, by initiative Prop. 36.)



11999.6.1

(a) Notwithstanding any other provision of law, when the department allocates funds appropriated to the Substance Abuse Treatment Trust Fund, it shall withhold from any allocation to a county the amount of funds previously allocated to that county from the fund that are projected to remain unencumbered, up to the amount that would otherwise be allocated to that county. The department shall allow a county with unencumbered funds to retain a reserve of 5 percent of the amount allocated to that county for the most recent fiscal year in which the county received an allocation from the fund without a reduction pursuant to this subdivision.

(b) The department shall allocate 75 percent of the amount withheld pursuant to subdivision (a) in accordance with Section 11999.6 and any regulations adopted pursuant to that section, but taking into account any amount withheld pursuant to subdivision (a).

(c) The department shall reserve 25 percent of the amount withheld pursuant to subdivision (a) until all counties have submitted final actual expenditures for the most recent fiscal year. The department shall then allocate the funds reserved to adjust for actual rather than projected unencumbered funds, to the extent that the amount reserved is adequate to do so. Any balance of funds not reallocated pursuant to this subdivision shall be allocated in accordance with subdivision (e).

(d) If the department determines from actual expenditures that more funds should have been withheld from any county than were withheld pursuant to subdivision (a), it shall adjust any allocations pursuant to subdivision (e) accordingly, to the extent possible. If one or more counties fails to report actual expenditures in a timely manner, the department may, in its discretion, proceed with the available information, and may exclude any nonreporting county from any allocations pursuant to this section.

(e) If revenues, funds, or other receipts to the Substance Abuse Treatment Trust Fund are sufficient to create additional allocations to counties, through reconsideration of unencumbered funds, audit recoveries, or otherwise, the Director of Finance may authorize expenditures for the department in excess of the amount appropriated no earlier than 30 days after notification in writing of the necessity therefor is provided to the chairpersons of the fiscal committees in each house and the Chairperson of the Joint Legislative Budget Committee, or at an earlier time that the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may in each instance determine.

(f) The department may implement this section by All-County Lead Agency letters or other similar instructions, and need not comply with the rulemaking requirements of Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2006, Ch. 75, Sec. 23.1. Effective July 12, 2006.)



11999.7

Local Government Authority to Control Location of Drug Treatment Programs

Notwithstanding any other provision of law, no community drug treatment program may receive any funds from the Substance Abuse Treatment Trust Fund unless the program agrees to make its facilities subject to valid local government zoning ordinances and development agreements.

(Added November 7, 2000, by initiative Proposition 36, Sec. 7. Operative July 1, 2001, pursuant to Sec. 8 of Prop. 36.)



11999.8

Surplus Funds

Any funds remaining in the Substance Abuse Treatment Trust Fund at the end of a fiscal year may be utilized to pay for drug treatment programs to be carried out in the subsequent fiscal year.

(Added November 7, 2000, by initiative Proposition 36, Sec. 7. Operative July 1, 2001, pursuant to Sec. 8 of Prop. 36.)



11999.9

(a) The department shall conduct three two-year followup studies to evaluate the effectiveness and financial impact of the programs that are funded pursuant to the requirements of this act, and submit those studies to the Legislature no later than January 1, 2009, January 1, 2011, and January 1, 2013, respectively. The evaluation studies shall include, but not be limited to, a study of the implementation process, a review of lower incarcerations costs, reductions in crime, reduced prison and jail construction, reduced welfare costs, the adequacy of funds appropriated, and other impacts or issues the department can identify, in addition to all of the following:

(1) Criminal justice measures on rearrests, jail and prison days averted, and crime trends.

(2) A classification, in summary form, of rearrests as having occurred as a result of:

(A) A parole violation.

(B) A parole revocation.

(C) A probation violation.

(D) A probation revocation.

(3) A classification, in summary form, of the disposition of crimes committed in terms of whether the person was:

(A) Retained on probation.

(B) Sentenced to jail.

(C) Sentenced to prison.

(4) Treatment measures on completion rates and quality of life indicators, such as alcohol and drug used, employment, health, mental health, and family and social supports.

(5) A separate discussion of the information described in paragraphs (1) to (3), inclusive, for offenders whose primary drug of abuse was methamphetamine or who were arrested for possession or use of methamphetamine and, commencing with the report due on or before January 1, 2009, the report shall include a separate analysis of the costs and benefits of treatment specific to these methamphetamine offenders.

(b) In addition to studies to evaluate the effectiveness and financial impact of the programs that are funded pursuant to the requirements of this act, the department shall produce an annual report detailing the number and characteristics of participants served as a result of this act, and the related costs.

(Amended by Stats. 2006, Ch. 63, Sec. 3. Effective July 12, 2006. Note: This section was added on Nov. 7, 2000, by initiative Prop. 36.)



11999.10

The department shall allocate up to 0.5 percent of the fund’s total moneys each year to fund the costs of the studies required in Section 11999.9 by a public or private university.

(Amended by Stats. 2006, Ch. 63, Sec. 4. Effective July 12, 2006. Note: This section was added on Nov. 7, 2000, by initiative Prop. 36.)



11999.11

County Reports

Counties shall submit a report annually to the department detailing the numbers and characteristics of clients-participants served as a result of funding provided by this act. The department shall promulgate a form which shall be used by the counties for the reporting of this information, as well as any other information that may be required by the department. The department shall establish a deadline by which the counties shall submit their reports.

(Added November 7, 2000, by initiative Proposition 36, Sec. 7. Operative July 1, 2001, pursuant to Sec. 8 of Prop. 36.)



11999.12

The department shall conduct periodic audits of the expenditures made by any county that is funded, in whole or in part, with funds provided by this act. Counties shall repay to the department any funds that are not spent in accordance with the requirements of this act. The department may require a corrective action by the county in the place of repayment, as determined by the department.

(Amended by Stats. 2006, Ch. 63, Sec. 5. Effective July 12, 2006. Note: This section was added on Nov. 7, 2000, by initiative Prop. 36.)



11999.13

Excess Funds

At the end of each fiscal year, a county may retain unspent funds received from the Substance Abuse Treatment Trust Fund and may spend those funds, if approved by the department, on drug programs that further the purposes of this act.

(Added November 7, 2000, by initiative Proposition 36, Sec. 7. Operative July 1, 2001, pursuant to Sec. 8 of Prop. 36.)






DIVISION 10.9 - SUBSTANCE ABUSE TESTING AND TREATMENT ACCOUNTABILITY PROGRAM

11999.20

(a)  The State Department of Alcohol and Drug Programs shall administer and award grants to counties to supplement funding provided under the Substance Abuse and Crime Prevention Act of 2000 for the purpose of funding substance abuse testing for eligible offenders. Funding shall be used to supplement, rather than supplant, funding for existing substance abuse testing programs.

(b) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 67. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)



11999.25

(a) To be eligible for a grant pursuant to this division, a county shall have on file with the State Department of Alcohol and Drug Programs an approved plan for implementing the Substance Abuse and Crime Prevention Act of 2000.

(b) The county plan shall include a description of the process to be used for substance abuse treatment and substance abuse testing of probationers consistent with Sections 1210.1 and 1210.5, and substance abuse treatment and substance abuse testing of parolees consistent with Sections 3063.1 and 3063.2.

(c) The State Department of Alcohol and Drug Programs shall establish a fair and equitable distribution formula for allocating money to eligible counties.

(d) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 68. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions from this amendment.)






DIVISION 10.10 - SUBSTANCE ABUSE OFFENDER TREATMENT PROGRAM

11999.30

(a) This division shall be known as the Substance Abuse Offender Treatment Program. Funds distributed under this division shall be used to serve offenders who qualify for services under the Substance Abuse and Crime Prevention Act of 2000, including any amendments thereto. Implementation of this division is subject to an appropriation in the annual Budget Act.

(b) The department shall distribute funds for the Substance Abuse Offender Treatment Program to counties that demonstrate eligibility for the program, including a commitment of county general funds or funds from a source other than the state, which demonstrates eligibility for the program. The department shall establish a methodology for allocating funds under the program, based on the following factors:

(1) The percentage of offenders ordered to drug treatment that actually begin treatment.

(2) The percentage of offenders ordered to treatment that completed the prescribed course of treatment.

(3) Any other factor determined by the department.

(c) The distribution of funds for this program to each eligible county shall be at a ratio of nine dollars ($9) for every one dollar ($1) of eligible county matching funds.

(d) County eligibility for funds under this division shall be determined by the department according to specified criteria, including, but not limited to, all of the following:

(1) The establishment and maintenance of dedicated court calendars with regularly scheduled reviews of treatment progress for persons ordered to drug treatment.

(2) The existence or establishment of a drug court, or a similar approach, and willingness to accept defendants who are likely to be committed to state prison.

(3) The establishment and maintenance of protocols for the use of drug testing to monitor offenders’ progress in treatment.

(4) The establishment and maintenance of protocols for assessing offenders’ treatment needs and the placement of offenders at the appropriate level of treatment.

(5) The establishment and maintenance of protocols for effective supervision of offenders on probation.

(6) The establishment and maintenance of protocols for enhancing the overall effectiveness of services to eligible parolees.

(e) The department, in its discretion, may limit administrative costs in determining the amount of eligible county match, and may limit the expenditure of funds provided under this division for administrative costs. The department may also require a limitation on the expenditure of funds provided under this division for services other than direct treatment costs, as a condition of receipt of program funds.

(f) To receive funds under this division, a county shall submit an application to the department documenting all of the following:

(1) The county’s commitment of funds, as required by subdivision (b).

(2) The county’s eligibility, as determined by the criteria set forth in subdivision (d).

(3) The county’s plan and commitment to utilize the funds for the purposes of the program, which may include, but are not limited to, all of the following:

(A) Enhancing treatment services for offenders assessed to need them, including residential treatment and narcotic replacement therapy.

(B) Increasing the proportion of sentenced offenders who enter, remain in, and complete treatment, through activities and approaches such as colocation of services, enhanced supervision of offenders, and enhanced services determined necessary through the use of drug test results.

(C) Reducing delays in the availability of appropriate treatment services.

(D) Use of a drug court or similar model, including dedicated court calendars with regularly scheduled reviews of treatment progress, and strong collaboration by the courts, probation, and treatment.

(E) Developing treatment services that are needed but not available.

(F) Other activities, approaches, and services approved by the department, after consultation with stakeholders.

(g) The department shall audit county expenditures of funds distributed pursuant to this division. Expenditures not made in accordance with this division shall be repaid to the state.

(h) The department shall consult with stakeholders and report during annual budget hearings on additional recommendations for improvement of programs and services, allocation and funding mechanisms, including, but not limited to, competitive approaches, performance-based allocations, and sources of data for measurement.

(i) (1) For the 2006–07 and 2007–08 fiscal years, the department may implement this division by all-county letters or other similar instructions, and need not comply with the rulemaking requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Commencing with the 2008–09 fiscal year, the department may implement this section by emergency regulations, adopted pursuant to paragraph (2).

(2) Regulations adopted by the department pursuant to this division shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, including subdivision (e) of Section 11346.1 of the Government Code, any emergency regulations adopted pursuant to this division shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the department. Nothing in this paragraph shall be interpreted to prohibit the department from adopting subsequent amendments on a nonemergency basis or as emergency regulations in accordance with the standards set forth in Section 11346.1 of the Government Code.

(j) This division shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 69. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its own provisions (in subd. (j)) from this amendment. Note: Termination clause affects Division 10.10, comprising this section.)






DIVISION 11 - EXPLOSIVES

PART 1 - HIGH EXPLOSIVES

CHAPTER 1 - Definitions and Scope

12000

For the purposes of this part, “explosives” means any substance, or combination of substances, the primary or common purpose of which is detonation or rapid combustion, and which is capable of a relatively instantaneous or rapid release of gas and heat, or any substance, the primary purpose of which, when combined with others, is to form a substance capable of a relatively instantaneous or rapid release of gas and heat. “Explosives” includes, but is not limited to, any explosives as defined in Section 841 of Title 18 of the United States Code and published pursuant to Section 555.23 of Title 27 of the Code of Federal Regulations, and any of the following:

(a) Dynamite, nitroglycerine, picric acid, lead azide, fulminate of mercury, black powder, smokeless powder, propellant explosives, detonating primers, blasting caps, or commercial boosters.

(b) Substances determined to be division 1.1, 1.2, 1.3, or 1.6 explosives as classified by the United States Department of Transportation.

(c) Nitro carbo nitrate substances (blasting agent) classified as division 1.5 explosives by the United States Department of Transportation.

(d) Any material designated as an explosive by the State Fire Marshal. The designation shall be made pursuant to the classification standards established by the United States Department of Transportation. The State Fire Marshal shall adopt regulations in accordance with the Government Code to establish procedures for the classification and designation of explosive materials or explosive devices that are not under the jurisdiction of the United States Department of Transportation pursuant to provisions of Section 841 of Title 18 of the United States Code and published pursuant to Section 555.23 of Title 27 of the Code of Federal Regulations that define explosives.

(e) Certain division 1.4 explosives as designated by the United States Department of Transportation when listed in regulations adopted by the State Fire Marshal.

(f) For the purposes of this part, “explosives” does not include any destructive device, as defined in Section 16460 of the Penal Code, nor does it include ammunition or small arms primers manufactured for use in shotguns, rifles, and pistols.

(Amended by Stats. 2010, Ch. 178, Sec. 37. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



12001

This part does not apply to any of the following:

(a)  Any person engaged in the transportation of explosives regulated by, and when subject to, the provisions of Division 14 (commencing with Section 31600) of the Vehicle Code.

(b)  Small arms ammunition of .75 caliber or less when designated as a division 1.4 explosive by the United States Department of Transportation.

(c)  Fireworks regulated under Part 2 (commencing with Section 12500) of this division, including, but not limited to, special effects pyrotechnics regulated by the State Fire Marshal pursuant to Section 12555.

(d)  Any explosives while in the course of transportation via railroad, aircraft, water, or highway when the explosives are in actual movement and under the jurisdiction of and in conformity with regulations adopted by the United States Department of Transportation, United States Coast Guard, or the Federal Aviation Agency. However, no explosives shall be sold, given away, or delivered except as provided in Section 12120.

(e)  Special fireworks classified by the United States Department of Transportation as division 1.3 explosives when those special fireworks are regulated under Part 2 (commencing with Section 12500) of this division, when a permit has been issued pursuant to regulations of the State Fire Marshal.

(f)  (1)  Black powder in quantities of 25 pounds or less in the hands of a retailer having a permit issued under Article 2 (commencing with Section 6066) of Chapter 2 of Part 1 of Division 2 of the Revenue and Taxation Code and in quantities of five pounds or less in the hands of all others and smokeless powder in quantities of 20 pounds or less used, possessed, stored, sold, or transported that is exempted under, or authorized by, the Federal Organized Crime Control Act of 1970 (Public Law 91-452) and applicable federal regulations thereunder.

(2)  All cities, counties, and special districts and county service areas providing fire protection shall require retailers in possession of black powder to notify fire authorities.

(Amended by Stats. 1998, Ch. 478, Sec. 2. Effective January 1, 1999.)



12002

Except when transporting explosives on highways and at safe stopping places established under the provisions of Division 14 (commencing with Section 31600) of the Vehicle Code, this part does not affect the operation of provisions of any city, county, or city and county ordinance respecting the delivery, storage, and handling of explosives which are at least as restrictive as the provisions of this part.

(Repealed and added by Stats. 1967, Ch. 1497.)



12003

“Chief” means the Director of Forestry and Fire Protection and his or her authorized representatives, the chief of a fire department or fire protection agency maintained by a city, county, or city and county, or fire protection district and his or her authorized representatives, or the authorized representative of the United States Forest Service. In any area of the state in which there exists no organized fire protection agency responsible for the protection of the area, “chief,” for the purpose of this part only, means the county sheriff and his or her authorized representatives.

On any property that is owned by the state, the “chief,” for the purpose of this part, shall be the official of the fire protection agency responsible for the suppression of fires in the area. On any state property where there is no fire protection agency responsible for the suppression of fires, the “chief,” for the purpose of this part, shall be the State Fire Marshal.

Upon request of the Director of Forestry and Fire Protection, the chief of a fire department or fire protection agency, or upon request of the county sheriff, the governing body of the area under the jurisdiction of the requesting chief or sheriff may designate any person as “chief” for the purposes of this part.

(Amended by Stats. 1992, Ch. 427, Sec. 90. Effective January 1, 1993.)



12004

For the purposes of this part, the term “person” shall mean any person, organization, firm, corporation, association, city, county, city and county, and state, and shall include any of their employees and authorized representatives.

(Repealed and added by Stats. 1967, Ch. 1497.)



12005

This part does not apply to the transportation and use of explosives by representatives of the California Highway Patrol, the State Bureau of Criminal Identification and Investigation, local police departments, sheriff’s departments, and fire departments acting in their official capacity, nor shall this part apply to the transportation and use of explosives by any peace officer authorized to enforce the provisions of this part by Section 12020 when he is acting pursuant to such authority.

(Amended by Stats. 1970, Ch. 1425.)



12005.5

(a)  This part shall not apply to the possession, handling, storage, transportation, or use of not more than 10 pounds of blasting agents (division 1.5 explosives), two pounds of division 1.1, 1.2, or 1.3 explosives, or 1,000 feet of detonating cord, or any combination thereof, by authorized employees of the Department of Transportation, acting within the scope of their employment, in the pursuit of seismic explorations.

(b)  The Department of Transportation may not undertake that seismic exploration, unless the fire authority having jurisdiction in the area of the proposed seismic exploration has received a written notice from the department at least 48 hours prior to the commencement of the seismic exploration. The notice shall include the time and location of the proposed seismic exploration. In addition, the employee supervising the proposed seismic exploration, or his or her designated representative, shall consult with the fire authority to determine if the proposed handling, storage, transportation, or use of explosives would constitute an unreasonable hazard to life or property. If the fire authority determines that such a hazard would arise, the department shall not engage in that handling, storage, transportation, or use of explosives.

(c)  The state shall be strictly liable for any injury to any person or property proximately caused by the handling, storage, transportation, or use of explosives by the Department of Transportation for the purpose of conducting seismic exploration. All claims for damages against the state arising under this section are governed by the procedures set forth in Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 1998, Ch. 478, Sec. 3. Effective January 1, 1999.)



12006

The provisions of this part and the regulations adopted by the State Fire Marshal pursuant to this part do not apply when the use, handling, possession, storage and transportation is subject to the requirements of the Division of Occupational Safety and Health, Department of Industrial Relations, except as the provisions of this part and the regulations adopted by the State Fire Marshal may extend beyond the scope or authority of the Division of Occupational Safety and Health, Department of Industrial Relations.

(Amended by Stats. 1981, Ch. 714.)



12007

(a)  For the purposes of this part, the term “issuing authority” shall mean either the sheriff of a county, or the chief or other head of a municipal police department of any city or city and county, or the chief of a fire department or fire protection agency, and their authorized representatives, provided that, in the event the designated issuing authority is the chief of a fire department or fire protection agency, such fire department or fire protection agency is organized with regularly paid full-time personnel. The governing body of any county, city, or city and county shall designate one of the above as the issuing authority within its jurisdiction and shall notify the State Fire Marshal of the person so designated.

(b)  If the governing body of any county, city, or city and county does not designate an issuing authority pursuant to subdivision (a), the State Fire Marshal shall designate the sheriff of the county as the issuing authority.

(Amended by Stats. 1976, Ch. 1094.)






CHAPTER 2 - Enforcement

12020

The chief and the issuing authority, as defined in Sections 12003 and 12007, respectively, shall in their areas of jurisdiction enforce the provisions of this part and the regulations adopted by the State Fire Marshal pursuant to this part.

Any peace officer, as defined in Sections 830.1, 830.2, and subdivisions (a), (e), (k), and ( l) of Section 830.3 of the Penal Code, and those officers listed in Section 830.6 of the Penal Code while acting in the course and scope of their employment as peace officers may enforce the provisions of this part.

(Amended by Stats. 1990, Ch. 1695, Sec. 3.)






CHAPTER 3 - General

12080

(a)  No person shall sell, give away, or transport any explosive which has not been classified as provided in Section 12000.

(b)  The State Fire Marshal, upon receiving an application from any interested party, with the concurrence of the chief in the area affected, and if he determines that such action may be taken without jeopardizing the public welfare and safety, may authorize the transportation of unclassified explosives provided all other provisions of this part are met.

(Added by Stats. 1967, Ch. 1497.)



12081

Except as limited by Chapter 6 (commencing with Section 140) of Division 1 of the Labor Code and Section 18930, the State Fire Marshal shall prepare and adopt, in accordance with Chapter 3.5 (commencing at Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, reasonable regulations that are not in conflict with this part, relating to the sale, use, handling, possession, and storage of explosives.

The building standards adopted and submitted for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 and the other regulations adopted by the State Fire Marshal shall do all of the following:

(a)  Make reasonable allowances for storage facilities in existence when the regulations become effective. No allowance, however, shall be made for storage facilities which constitute a distinct hazard to life and property, nor shall any allowance be made for storage facilities wherein proper safeguards for the control and security of explosives cannot be maintained.

(b)  Be based on performance standards wherever possible.

(c)  Make reasonable allowances for the storage of gunpowder for commercial and private use. No allowance, however, shall be made for storage facilities which constitute a distinct hazard to life and property, nor shall any allowance be made for storage facilities wherein proper safeguards for the control and security of explosives cannot be maintained.

(d)  Set uniform requirements for the use and handling of explosives that would apply statewide.

(e)  The building standards published in the California Building Standards Code relating to storage of explosives and the other regulations adopted by the State Fire Marshal pursuant to this section shall apply uniformly throughout the state, and no city, county, city and county, or other political subdivision of this state, including, but not limited to, a chartered city, county, or city and county, shall adopt or enforce any ordinance or regulation that is inconsistent with this section.

(f)  In making the regulations, the State Fire Marshal shall consider as evidence of generally accepted safety standards the publications of the National Fire Protection Association, the United States Bureau of Mines, the United States Department of Defense, and the Institute of Makers of Explosives.

(g)  The regulations shall establish standards relating to the size, form, contents, and location of caution placards to be placed on or near storage facilities for division 1.1, 1.2, and 1.3 explosives as set forth in Article 77 of the Uniform Fire Code of the International Conference of Building Officials and the Western Fire Chiefs Association, Inc. or similar standards that are consistent with the United States Department of Transportation classifications, or for any explosives as defined in Section 841 of Title 18 of the United States Code and published pursuant to Section 555.23 of Title 27 of the Code of Federal Regulations.

(Amended by Stats. 2004, Ch. 247, Sec. 6. Effective August 23, 2004.)



12082

No explosives shall be sold, furnished, or given away to any person under 21 years of age, whether such person is acting for himself or for another person, nor shall any such person be eligible to obtain any permit to receive explosives governed by the provisions of this part.

The reference to “under 21 years of age” in this section is unaffected by Section 1 of Chapter 1748 of the Statutes of 1971 or any other provision of that chapter.

(Amended by Stats. 1972, Ch. 1011.)



12083

With the exception of the chief, the owner, a person authorized to enter by the owner, or the owner’s agent, no person shall enter any explosive manufacturing plant, magazine, or vehicle containing explosives.

(Added by Stats. 1967, Ch. 1497.)



12084

No person shall willfully discharge any firearm within 500 feet of any magazine or any explosive manufacturing plant.

(Added by Stats. 1967, Ch. 1497.)



12085

No person shall make, possess, or transport any explosive in a manner prohibited by this part or prohibited by any ordinance of a city, county, or city and county, or prohibited by the laws or regulations governing a harbor in those areas where such ordinance, laws, or regulations apply.

(Added by Stats. 1967, Ch. 1497.)



12086

Any theft or loss of explosives, whether from a storage magazine, a vehicle in which they are being transported, or from a site on which they are being used, or from any other location, shall immediately be reported by the person having control of such explosives to the local police or county sheriff. The local police or county sheriff shall immediately transmit a report of such theft or loss of explosives to the State Bureau of Criminal Identification and Investigation at Sacramento.

(Amended by Stats. 1970, Ch. 1425.)



12087

No person shall abandon or otherwise dispose of any explosives in any manner which might, as the result of such abandonment or disposal, create any danger or threat of danger to life or property. Any person in possession or control of explosives required in the performance of his duties shall, when the need for such explosives no longer exists, either return the explosives to the source from which the explosives were obtained, or to an appropriate issuing authority for disposal or shall destroy the explosives in a safe manner so as not to make them available to persons who might obtain them and use them in a manner prejudicial to the safety of life and property. Magazines or temporary magazines used for storage purposes in any area where blasting is required shall, when the need for such storage no longer exists and the explosives have been removed or disposed of as above required, be removed or demolished, or signs, indicating the presence of explosives in such magazines or on the premises on which such magazines are located, shall be removed or effectively obliterated, and the issuing authority who issued the storage permit shall be immediately notified of the action taken.

(Amended by Stats. 1970, Ch. 1425.)



12088

The contents of a package containing explosives shall be plainly marked on the outside of the package at the time the package is delivered for transportation.

It is unlawful for any person to deliver, or cause to be delivered, to any carrier for transportation any explosive under any false or deceptive marking, description, invoice, shipping order, or other declaration.

(Added by Stats. 1967, Ch. 1497.)



12089

Except when transporting explosives received under Section 12102 of this code, every motor vehicle used in the transportation of explosives and which is subject to this part, shall have displayed thereon, signs conforming to the regulations of the United States Department of Transportation.

(Amended by Stats. 1968, Ch. 662.)



12090

There shall not be included in any cargo of explosives any flammable or combustible liquids, acids, or corrosive liquids, oxidizers, or combustible materials, other than the explosives themselves, which may have such characteristics. Blasting caps or detonators shall not be transported upon the same vehicle with other explosives. The foregoing provisions of this section shall be subject to such exceptions as are permitted by the regulations of the United States Department of Transportation.

(Amended by Stats. 1978, Ch. 868.)



12091

Blasting caps or similar primary explosive initiation devices shall not be transported upon any vehicle equipped with a radio transmitter or other device which may cause detonation of such primary initiators unless such blasting caps or similar primary explosive initiation devices have been tested and proved safe for transportation by laboratory approved by the State Fire Marshal and there is affixed to the shipping container of such devices a label which states all of the following:

(a)  The type of primary explosive initiation devices in the container.

(b)  That such devices have been tested and proved safe for transportation upon any vehicle equipped with a radio transmitter or other device which may cause detonation of such primary initiators by a laboratory approved by the State Fire Marshal.

(Amended by Stats. 1969, Ch. 568.)



12092

Any person who violates any of the requirements prescribed by regulation adopted pursuant to Section 12081 or 12151 shall be assessed a civil penalty of up to one thousand dollars ($1,000) for each violation.

(Added by Stats. 1990, Ch. 734, Sec. 2.)






CHAPTER 4 - Permits

12101

(a) No person shall do any one of the following without first having made application for and received a permit in accordance with this section:

(1) Manufacture explosives.

(2) Sell, furnish, or give away explosives.

(3) Receive, store, or possess explosives.

(4) Transport explosives.

(5) Use explosives.

(6) Operate a terminal for handling explosives.

(7) Park or leave standing any vehicle carrying explosives, except when parked or left standing in or at a safe stopping place designated as such by the Department of the California Highway Patrol under Division 14 (commencing with Section 31600) of the Vehicle Code.

(b) Application for a permit shall be made to the appropriate issuing authority.

(c) (1) A permit shall be obtained from the issuing authority having the responsibility in the area where the activity, as specified in subdivision (a), is to be conducted.

(2) If the person holding a valid permit for the use or storage of explosives desires to purchase or receive explosives in a jurisdiction other than that of intended use or storage, the person shall first present the permit to the issuing authority in the jurisdiction of purchase or receipt for endorsement. The issuing authority may include any reasonable restrictions or conditions which the authority finds necessary for the prevention of fire and explosion, the preservation of life, safety, or the control and security of explosives within the authority’s jurisdiction. If, for any reason, the issuing authority refuses to endorse the permit previously issued in the area of intended use or storage, the authority shall immediately notify both the issuing authority who issued the permit and the Department of Justice of the fact of the refusal and the reasons for the refusal.

(3) Every person who sells, gives away, delivers, or otherwise disposes of explosives to another person shall first be satisfied that the person receiving the explosives has a permit valid for that purpose. When the permit to receive explosives indicates that the intended storage or use of the explosives is other than in that area in which the permittee receives the explosives, the person who sells, gives away, delivers, or otherwise disposes of the explosives shall ensure that the permit has been properly endorsed by a local issuing authority and, further, shall immediately send a copy of the record of sale to the issuing authority who originally issued the permit in the area of intended storage or use. The issuing authority in the area in which the explosives are received or sold shall not issue a permit for the possession, use, or storage of explosives in an area not within the authority’s jurisdiction.

(d) In the event any person desires to receive explosives for use in an area outside of this state, a permit to receive the explosives shall be obtained from the State Fire Marshal.

(e) A permit may include any restrictions or conditions which the issuing authority finds necessary for the prevention of fire and explosion, the preservation of life, safety, or the control and security of explosives.

(f) A permit shall remain valid only until the time when the act or acts authorized by the permit are performed, but in no event shall the permit remain valid for a period longer than one year from the date of issuance of the permit.

(g) Any valid permit which authorizes the performance of any act shall not constitute authorization for the performance of any act not stipulated in the permit.

(h) An issuing authority shall not issue a permit authorizing the transportation of explosives pursuant to this section if the display of placards for that transportation is required by Section 27903 of the Vehicle Code, unless the driver possesses a license for the transportation of hazardous materials issued pursuant to Division 14.1 (commencing with Section 32000) of the Vehicle Code, or the explosives are a hazardous waste or extremely hazardous waste, as defined in Sections 25117 and 25115 of the Health and Safety Code, and the transporter is currently registered as a hazardous waste hauler pursuant to Section 25163 of the Health and Safety Code.

(i) An issuing authority shall not issue a permit pursuant to this section authorizing the handling or storage of division 1.1, 1.2, or 1.3 explosives in a building, unless the building has caution placards which meet the standards established pursuant to subdivision (g) of Section 12081.

(j) (1) A permit shall not be issued to a person who meets any of the following criteria:

(A) He or she has been convicted of a felony.

(B) He or she is addicted to a narcotic drug.

(C) He or she is in a class prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(2) For purposes of determining whether a person meets any of the criteria set forth in this subdivision, the issuing authority shall obtain two sets of fingerprints on prescribed cards from all persons applying for a permit under this section and shall submit these cards to the Department of Justice. The Department of Justice shall utilize the fingerprint cards to make inquiries both within this state and to the Federal Bureau of Investigation regarding the criminal history of the applicant identified on the fingerprint card.

This paragraph does not apply to any person possessing a current certificate of eligibility issued pursuant to subdivisions (a) to (c), inclusive, of Section 26710 of the Penal Code or to any holder of a dangerous weapons permit or license issued pursuant to Section 31000, 32650, or 33300 of the Penal Code, or pursuant to Sections 18900 to 18910, inclusive, or Sections 32700 to 32720, inclusive, of the Penal Code.

(k) An issuing authority shall inquire with the Department of Justice for the purposes of determining whether a person who is applying for a permit meets any of the criteria specified in subdivision (j). The Department of Justice shall determine whether a person who is applying for a permit meets any of the criteria specified in subdivision (j) and shall either grant or deny clearance for a permit to be issued pursuant to the determination. The Department of Justice shall not disclose the contents of a person’s records to any person who is not authorized to receive the information in order to ensure confidentiality. If an applicant becomes ineligible to hold a permit, the Department of Justice shall provide to the issuing authority any subsequent arrest and conviction information supporting that ineligibility.

(Amended by Stats. 2010, Ch. 178, Sec. 38. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



12101.5

This chapter does not apply to any possession or use by a person licensed as a pyrotechnic operator—special effects first class of 20 pounds or less of smokeless powder, or five pounds or less of black sporting powder, if all of the following requirements are satisfied:

(a)  All such powder is for use in the pursuit of the lawful business of such licensee and not for resale, and, in the case of black sporting powder, there shall be no gift, delivery or other disposition to another person who is not licensed as a pyrotechnic operator—special effects first class. Any such licensee may sell, give, deliver, or otherwise dispose of any smokeless or black sporting powder to another such licensee.

(b)  The storage, use and handling of such smokeless and black powder conforms to rules, regulations, or ordinances of authorities having jurisdiction for fire prevention and suppression in the area of such storage, use, and handling of such explosives.

(Amended by Stats. 1975, Ch. 355.)



12102

This chapter does not apply to any possession or use of 20 pounds or less of smokeless powder, or one pound or less of black sporting powder, provided that:

(a)  Smokeless powder is intended only for hand loading of small arms ammunition of .75 caliber or less.

(b)  Black sporting powder is intended for loading of small arms or small arms ammunition of .75 caliber or less.

(c)  All such powder is for private use and not for resale, and, in the case of black sporting powder, there shall be no gift, delivery, or other disposition to another person.

(d)  The storage, use and handling of such smokeless and black powder conforms to rules, regulations, or ordinances of authorities having jurisdiction for fire prevention and suppression in the area of such storage, use, and handling of such explosives.

(Amended by Stats. 1970, Ch. 1425.)



12102.1

Any person who sells, gives, delivers or otherwise disposes of 20 pounds or less of smokeless powder, or one pound or less of black sporting powder, shall first obtain a statement from the person who purchases or otherwise receives such powder, which statement shall include:

(a)  The name, address and birth date of the person purchasing or receiving the powder.

(b)  The purpose for which the powder is intended to be used, handled, stored, or possessed.

(c)  The type and amount of the powder.

(d)  The signature of the person purchasing or receiving the powder.

(e)  The driver’s license number, selective service card number, or other identifying information concerning the person purchasing or receiving the powder.

Any person furnishing a fictitious name or address or knowingly furnishing an incorrect birth date and any person violating any of the provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1970, Ch. 1425.)



12103

Application for a permit, as required under Section 12101, shall be made by filing a statement on forms prescribed by the State Fire Marshal. Such statement shall contain, but shall not necessarily be limited to, the following:

(a)  The name and address of the applicant.

(b)  The name and address of the employee or authorized representatives designated by the applicant as being responsible for the use, handling, storage, possession, or transportation of explosives for the applicant and whether the employee or authorized representative has been issued a blaster’s license by the Division of Industrial Safety to use or handle explosives.

(c)  The place where, and the purpose for which, the explosives are intended to be used, handled, stored, or possessed.

(d)  The type and amount of explosives for which application is made.

(e)  The signature of the applicant.

(f)  The number of times purchases may be made and the frequency of such purchases.

(g)  The routes, highways, and stopping places intended to be utilized in transporting the explosives.

(Amended by Stats. 1976, Ch. 1094.)



12105

If the issuing authority finds, after reviewing the application for a permit, that the applicant possesses sufficient and adequate facilities to conduct the acts specified in the application, and that the issuance of such permit would not appear to be contrary to the public welfare and safety, he shall issue a permit authorizing the applicant to engage in such specific acts. Before issuing a permit for the storage of explosives, the issuing authority shall first inspect and approve the storage facility. No application for such a permit shall be approved by the issuing authority unless the storage facility is in strict compliance with the regulations adopted by the State Fire Marshal pursuant to Section 12081. In addition, the issuing authority may, at his discretion, require the submission of any personal information relevant to the acts for which application is made.

A permit shall not be issued until after the payment of a fee of ten dollars ($10), unless the quantity of explosives is 100 pounds or less, in which case the fee shall be two dollars ($2). The permit fee shall be equally divided and deposited into the treasury of the city, county, or city and county having jurisdiction over the issuing authority and into the State Treasury.

(Amended by Stats. 1970, Ch. 1425.)



12105.1

Except in a case in which the issuing authority determines that the explosives are necessary because of an emergency involving a danger to persons or property, no permit shall normally be issued until one week has elapsed after application is made. If the applicant gives evidence that he has previously been issued an explosives permit pursuant to this part and if the legitimacy of the purpose for which the current application is made is clearly apparent to the issuing authority, the issuing authority may in his discretion issue a permit before one week has elapsed. If no affirmative action is taken on the application within 14 days after the application is made, the issuing authority shall explain the cause for such delay to the applicant.

(Amended by Stats. 1972, Ch. 1011.)



12105.2

A copy of each permit issued shall be forwarded to the State Bureau of Criminal Identification and Investigation in Sacramento.

(Added by Stats. 1970, Ch. 1425.)



12106

When required by and in amounts set forth in local ordinance, the applicant for a permit for explosives shall submit evidence that the applicant has a minimum and specified amount of funds available for the purpose of the payment of all damages to persons or property which arise from, or are caused by, the conduct of any act authorized by the permit and from which any legal judgment results.

Such evidence, when required, shall be a bond issued by an authorized surety company or a public liability insurance policy or cash or other evidence of financial security acceptable to the State Fire Marshal. The minimum amount of any such bond or insurance policy shall be determined by the appropriate issuing authority.

The provisions of this section do not apply to any public entity, as defined in Section 811.2 of the Government Code.

(Amended by Stats. 1970, Ch. 1425.)



12107

The issuing authority shall, in the exercise of reasonable discretion, deny a permit to any person if it is his opinion that the handling or use of explosives by such person would be hazardous to property or dangerous to any person.

(Amended by Stats. 1970, Ch. 1425.)



12108

The form of the permits shall be prescribed by the State Fire Marshal. Permits shall be numbered by the local agency issuing the permit. The permit shall include on its face the date of expiration of the permit. It shall also include a statement to the effect that any unused portion of explosives authorized by the permit shall either be returned to the source from which the explosives were obtained, destroyed, or returned to an appropriate issuing authority in accordance with Section 12087 or, in lieu thereof, application for a new permit shall be made.

(Amended by Stats. 1970, Ch. 1425.)



12109

Except as provided in Section 12111, permits shall be valid for the period of time specified thereon.

(Repealed and added by Stats. 1967, Ch. 1497.)



12110

No permit issued under the provisions of this chapter shall be transferable.

(Repealed and added by Stats. 1967, Ch. 1497.)



12111

A permit may be suspended or revoked, after reasonable notice and hearing, by any chief or issuing authority in the area in which explosives are sold, used, stored, handled, or possessed, if the person to whom the permit was issued sells, uses, stores, or handles the explosives in a manner which is unlawful or which creates an unreasonable hazard to life and property.

The chief or issuing authority taking action to suspend or revoke a permit shall immediately notify the agency who issued the permit of the action taken and shall also immediately notify the State Bureau of Criminal Identification and Investigation in Sacramento.

(Amended by Stats. 1970, Ch. 1425.)



12112

Any decision or action by any chief or issuing authority made pursuant to this part may be appealed to the governing body of the area in which such decision or action is made.

(Amended by Stats. 1970, Ch. 1425.)






CHAPTER 5 - Sale or Other Disposition

12120

No person shall knowingly sell, give away, deliver, or otherwise dispose of any explosive to any person who does not possess a valid permit as required pursuant to Section 12101.

The provisions of this section and subdivisions (e) and (f) of Section 12122 do not apply to transactions by the Department of Defense or to the transactions of an agency or organization acting pursuant to contract with the Department of Defense.

(Amended by Stats. 1968, Ch. 662.)



12121

Every person who possesses, stores, uses, sells, gives away, delivers, or otherwise disposes of explosives shall keep an accurate journal, record book, or a record of sale in which he shall note each possession, storage, use, sale, delivery, gift, or other disposition of an explosive and the time when such disposition is made whether in the course of business or otherwise. Such journal, record book, or the record of sale shall be kept on file for a period of not less than three years. Field records required to be kept pursuant to Section 12123 need be kept in the appropriate county only for the period of the possession, storage, use, sale, gift, delivery, or other disposition of explosives within that county, after which time the field records may be destroyed.

(Amended by Stats. 1970, Ch. 1425.)



12122

Each notation in the journal, record book, or each record of sale, as required by Section 12121, shall legibly show:

(a)  The date of each purchase or receipt, storage, use, sale, delivery, gift, or other disposition of explosives.

(b)  The name and quantity of the explosives possessed, stored, used, sold, delivered, given away, or otherwise disposed of.

(c)  The name, address, and business of the purchaser or transferee, where applicable.

(d)  When the explosives are to be transported under Division 14 (commencing with Section 31600) of the Vehicle Code, the permit number issued by the California Highway Patrol; or when transported other than under Division 14 (commencing with Section 31600) of the Vehicle Code, the vehicle operator’s license number or other comparable identification, the motor vehicle license number of the vehicle used, and the name and address of the individual to whom the explosives are to be delivered.

(e)  The number of the permit to receive explosives.

(f)  The name of the public agency which issued the permit and the name of the officer issuing such permit.

(Amended by Stats. 1970, Ch. 1425.)



12123

The journal, record book or record of sale shall be kept by the person required to keep it in his principal office or place of business. It shall be at all times, on proper demand, subject to the inspection and examination of any chief or other duly authorized law enforcement official. In addition, if the principal office or place of business is located in a place other than the county within which the explosives are possessed, stored, used, sold, given away, delivered, or otherwise disposed of, field records shall be kept in that county during the period of such possession, storage, use, sale, gift, delivery or other disposition.

(Amended by Stats. 1970, Ch. 1425.)



12124

The keeping of a journal, record book, or record of sale required by Sections 12121, 12122, and 12123 does not apply to those persons who are rendering a delivery service under a permit issued by the California Highway Patrol pursuant to Division 14 (commencing with Section 31600) of the Vehicle Code, nor does it apply to any possessor or user of explosives not required to have a permit under Section 12102. A journal, record book, or record of sale need not be kept by anyone who is in lawful possession of an explosive and who receives and detonates all such explosives within a 24-hour period.

(Amended by Stats. 1970, Ch. 1425.)






CHAPTER 6 - Storage

12150

Except for explosives kept only at an explosive manufacturing plant, no person shall possess, keep, or store any explosive which is not completely encased in a tight metal, wooden, or fiber container, or a container approved by the Interstate Commerce Commission.

No person having any explosives in his possession or control shall under any circumstances permit or allow any grains or particles of such explosives to be or remain on the outside of, or about, the containers in which such explosives are kept.

(Repealed and added by Stats. 1967, Ch. 1497.)



12150.5

Every person having any blasting caps (electric or nonelectric) in his possession or control shall keep the same securely deposited in a locked approved magazine, except when taken therefrom for actual use, transportation, or sale.

(Amended by Stats. 1969, Ch. 568.)



12151

Except while in the custody of a common carrier or in course of transportation pending delivery to a consignee, all explosives shall be kept or stored as specified in the rules or regulations adopted by the State Fire Marshal pursuant to this part.

(Repealed and added by Stats. 1967, Ch. 1497.)






CHAPTER 7 - Illegal Use or Possession

12303

“Lawful possession of an explosive,” as used in this chapter, means possessing explosives in accordance with the stated purpose and conditions of a valid permit obtained pursuant to the provisions of this part, unless such person is specifically excepted from the permit requirements by the provisions of this part.

(Amended by Stats. 1970, Ch. 1425.)



12305

Every person not in the lawful possession of an explosive who knowingly has any explosive in his possession is guilty of a felony.

(Repealed and added by Stats. 1967, Ch. 1497.)






CHAPTER 8 - Confiscation

12350

Except as provided in subdivision (b) of Section 12080, any unclassified explosives which are sold, given away, or transported shall be subject to immediate seizure by any chief or police official.

(Repealed and added by Stats. 1967, Ch. 1497.)



12351

Any explosives which are illegally manufactured, sold, given away, delivered, stored, used, possessed, or transported shall be subject to immediate seizure by any chief, issuing authority, or peace officer authorized to act under Section 12020. When a permit issued pursuant to this part has expired and is not immediately renewed, any explosives in the possession of the permittee shall be subject to immediate seizure by any chief, issuing authority, or peace officer authorized to act under Section 12020, unless first destroyed by the permittee in accordance with Section 12087.

(Amended by Stats. 1970, Ch. 1425.)



12352

When a permit issued pursuant to this part has been suspended or revoked any explosives in the possession of such permittee shall be subject to immediate seizure by the chief causing such suspension or revocation.

(Repealed and added by Stats. 1967, Ch. 1497.)



12353

Any explosive seized under this chapter shall be stored in an approved manner and in accordance with regulations adopted by the State Fire Marshal. The person from whom such explosives have been seized may within 10 days after such seizure petition the governing body of the area in which such seizure was made to return the explosives upon the ground that such explosives were illegally or erroneously seized. Any such petition so filed shall be considered by the governing body within 15 days after filing and an oral hearing shall be granted the petitioner if requested. Notice of the decision of the governing body shall be served upon the petitioner.

(Repealed and added by Stats. 1967, Ch. 1497.)



12354

If the governing body finds that the explosives were illegally or erroneously seized, the explosives shall be returned to the petitioner. The determination of the governing body is final unless within 60 days of the notice served pursuant to this chapter, an action is commenced in a court of competent jurisdiction in the State of California for the recovery of the explosives seized by the chief.

(Repealed and added by Stats. 1967, Ch. 1497.)



12355

If no petition is received by the governing body within 10 days of seizure of any explosive, or if no action is commenced in a court of competent jurisdiction in the State of California within 60 days of the notice served pursuant to this chapter, the chief may dispose of the seized explosives in any manner which will not jeopardize public welfare and safety. When any explosive is disposed of pursuant to this section, the person from whom such disposed of explosives were seized shall not have any legal redress against the chief who caused the disposal of the explosives.

(Added by Stats. 1967, Ch. 1497.)






CHAPTER 9 - Penalties

12400

Except as provided in Chapter 7 (commencing with Section 12302), Part 1, Division 11 of the Health and Safety Code, every person who violates any provision of this part, or violates any regulation adopted by the State Fire Marshal pursuant to this part, is guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than six months, or by both such fine and imprisonment.

(Repealed and added by Stats. 1967, Ch. 1497.)



12401

Every person who is found guilty of a felony as specified in this part is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by fine not exceeding ten thousand dollars ($10,000), or by both such fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 183. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









PART 2 - FIREWORKS AND PYROTECHNIC DEVICES

CHAPTER 1 - General Provisions and Definitions

12500

This part shall be known and may be cited as the State Fireworks Law.

(Repealed and added by Stats. 1973, Ch. 1109.)



12501

Unless the context otherwise requires, the definitions in this chapter govern the construction of this part.

(Repealed and added by Stats. 1973, Ch. 1109.)



12502

“Advertise” means an announcement publicly with any sign, card, or notice, or by any other means, on which appears a person’s name or business name style offering to sell or transfer fireworks or pyrotechnic devices, or to cause a person’s name or business name style to be included in any classified advertisement or directory for the purpose of the sale or transfer of fireworks or pyrotechnic devices.

(Repealed and added by Stats. 1973, Ch. 1109.)



12503

“Agricultural and wildlife fireworks” means fireworks designed and intended by the manufacturer to be used to prevent damage to crops or unwanted occupancy of areas by animals or birds through the employment of sound or light, or both.

(Repealed and added by Stats. 1973, Ch. 1109.)



12504

“Flammable liquid” means any liquid whose flashpoint is 100 degrees Fahrenheit, or less, when tested pursuant to Standard D56-70 of the American Society for Testing and Materials.

(Amended by Stats. 1978, Ch. 868.)



12505

“Dangerous fireworks” includes all of the following:

(a)  Any fireworks which contain any of the following:

(1)  Arsenic sulfide, arsenates, or arsenites.

(2)  Boron.

(3)  Chlorates, except:

(A)  In colored smoke mixture in which an equal or greater amount of sodium bicarbonate is included.

(B)  In caps and party poppers.

(C)  In those small items (such as ground spinners) wherein the total powder content does not exceed 4 grams of which not greater than 15 percent (or 600 milligrams) is potassium, sodium, or barium chlorate.

(4)  Gallates or Gallic acid.

(5)  Magnesium (magnesium-aluminum alloys, called magnalium, are permitted).

(6)  Mercury salts.

(7)  Phosphorous (red or white except that red phosphorus is permissible in caps and party poppers).

(8)  Picrates or picric acid.

(9)  Thiocyanates.

(10)  Titanium, except in particle size greater than 100-mesh.

(11)  Zirconium.

(b)  Firecrackers.

(c)  Skyrockets and rockets, including all devices which employ any combustible or explosive material and which rise in the air during discharge.

(d)  Roman candles, including all devices which discharge balls of fire into the air.

(e)  Chasers, including all devices which dart or travel about the surface of the ground during discharge.

(f)  Sparklers more than 10 inches in length or one-fourth of one inch in diameter.

(g)  All fireworks designed and intended by the manufacturer to create the element of surprise upon the user. These items include, but are not limited to, auto-foolers, cigarette loads, exploding golf balls, and trick matches.

(h)  Fireworks known as devil-on-the-walk, or any other firework which explodes through means of friction, unless otherwise classified by the State Fire Marshal pursuant to this part.

(i)  Torpedoes of all kinds which explode on impact.

(j)  Fireworks kits.

(k)  Such other fireworks examined and tested by the State Fire Marshal and determined by him, with the advice of the State Board of Fire Services, to possess characteristics of design or construction which make such fireworks unsafe for use by any person not specially qualified or trained in the use of fireworks.

(Amended by Stats. 1977, Ch. 513.)



12506

“Emergency signaling device” means a pyrotechnic device designed and intended by the manufacturer to be used as such and which provides a reasonable degree of safety to the user and does not create a fire hazard when used according to the label of instructions.

(Repealed and added by Stats. 1973, Ch. 1109.)



12507

“End fuse” means a fuse inserted into any fireworks or pyrotechnic device at the end as distinguished from the side of such item.

(Repealed and added by Stats. 1973, Ch. 1109.)



12508

“Exempt fireworks” means any special item containing pyrotechnic compositions which the State Fire Marshal, with the advice of the State Fire Advisory Board, has investigated and determined to be limited to industrial, commercial, agricultural use, or religious ceremonies when authorized by a permit granted by the authority having jurisdiction.

(Repealed and added by Stats. 1973, Ch. 1109.)



12509

“Exporter” means any person who sells, consigns, or delivers fireworks located within this state for delivery, use, or sale out of this state.

(Repealed and added by Stats. 1973, Ch. 1109.)



12510

“Fire nuisance” means anything or any act which increases, or may cause an increase of, the hazard or menace of fire, or which may obstruct, delay, or hinder, or may become the cause of any obstruction, delay, or hindrance, to the prevention or extinguishment of fire.

(Repealed and added by Stats. 1973, Ch. 1109.)



12511

“Fireworks” means any device containing chemical elements and chemical compounds capable of burning independently of the oxygen of the atmosphere and producing audible, visual, mechanical, or thermal effects which are useful as pyrotechnic devices or for entertainment.

The term “fireworks” includes, but is not limited to, devices designated by the manufacturer as fireworks, torpedoes, skyrockets, roman candles, rockets, Daygo bombs, sparklers, party poppers, paper caps, chasers, fountains, smoke sparks, aerial bombs, and fireworks kits.

(Repealed and added by Stats. 1973, Ch. 1109.)



12512

“Fireworks kit” means any assembly of materials or explosive substances, which is designed and intended by the seller to be assembled by the person receiving such material or explosive substance and when so assembled would come within the definition of fireworks in Section 12511.

(Repealed and added by Stats. 1973, Ch. 1109.)



12513

“Importer” means any person who for any purpose does any of the following:

(a)  Brings fireworks into this state or causes fireworks to be brought into this state.

(b)  Procures the delivery or receives shipments of any fireworks into this state.

(c)  Buys or contracts to buy fireworks for shipment into this state.

(Repealed and added by Stats. 1973, Ch. 1109.)



12514

“Issuing authority” means any person who has the responsibility of evaluating the application for, and issuing, the permits required by Section 12640.

(Repealed and added by Stats. 1973, Ch. 1109.)



12515

“Label of registration” means the label of registration of the State Fire Marshal.

(Repealed and added by Stats. 1973, Ch. 1109.)



12516

“License” means any nontransferable authorization granted by the State Fire Marshal to engage in any activity regulated by this part.

(Repealed and added by Stats. 1973, Ch. 1109.)



12517

“Licensee” means any person 21 years of age or older holding a fireworks license issued pursuant to Chapter 5 (commencing with Section 12570).

(Repealed and added by Stats. 1973, Ch. 1109.)



12518

“Manufacturer” means any person who manufactures, makes, constructs, fabricates, or produces any fireworks or pyrotechnic devices, but does not include any person who assembles or fabricates any sets or mechanical pieces for public displays of fireworks, or persons operating within the scope of public display or pyrotechnic operator licenses.

(Repealed and added by Stats. 1973, Ch. 1109.)



12519

“Model rocket” means any toy or educational device which weighs not more than 500 grams, including the engine and any payload, that is propelled by model rocket engines.

(Repealed and added by Stats. 1973, Ch. 1109.)



12520

“Model rocket engine” means a commercially manufactured, nonreusable rocket propulsion device which is constructed of a nonmetallic casing and solid propellant, wherein all of the ingredients are self-contained so as not to require mixing or handling by the user and which have design and construction characteristics determined by the State Fire Marshal to provide a reasonable degree of safety to the user.

(Repealed and added by Stats. 1973, Ch. 1109.)



12521

“Package” includes any case, container, or receptacle, used for holding fireworks, which is closed or sealed by tape, cordage, or by any other means.

(Repealed and added by Stats. 1973, Ch. 1109.)



12522

“Permit” means the nontransferable permission granted by the public agency having local jurisdiction to a licensee for the purposes of establishing and maintaining a place where fireworks are manufactured, constructed, produced, packaged, stored, sold, exchanged, discharged, or used, or the nontransferable permission granted by the public agency having local jurisdiction or by the State Fire Marshal to a licensee for the purpose of transporting fireworks.

(Repealed and added by Stats. 1973, Ch. 1109.)



12523

“Person” means any person, copartnership, organization, firm, corporation, association, or any combination thereof, or any city, county, city and county, and state, and shall include any of their employees and authorized representatives.

(Repealed and added by Stats. 1973, Ch. 1109.)



12524

“Public display of fireworks” means an entertainment feature where the public or a private group is admitted or permitted to view the display or discharge of dangerous fireworks.

(Repealed and added by Stats. 1973, Ch. 1109.)



12525

“Pyrotechnic compositions” means any combination of chemical elements or chemical compounds capable of burning independently of the oxygen of the atmosphere.

(Repealed and added by Stats. 1973, Ch. 1109.)



12526

“Pyrotechnic device” means any combination of materials, including pyrotechnic compositions, which, by the agency of fire, produce an audible, visual, mechanical or thermal effect designed and intended to be useful for industrial, agricultural, personal safety, or educational purposes.

The term “pyrotechnic device” includes, but is not limited to, agricultural and wildlife fireworks, model rockets, exempt fireworks, emergency signaling devices, and special effects.

(Repealed and added by Stats. 1973, Ch. 1109.)



12527

“Pyrotechnic operator” means any licensed pyrotechnic operator, who by examination, experience, and training, has demonstrated the required skill and ability in the use and discharge of fireworks as authorized by the license granted.

(Added by Stats. 1973, Ch. 1109.)



12528

“Retailer” means any person who, at a fixed place of business, sells, transfers, or gives fireworks to a consumer or user.

(Added by Stats. 1973, Ch. 1109.)



12529

“Safe and sane fireworks” means any fireworks which do not come within the definition of “dangerous fireworks” or “exempt fireworks.”

(Added by Stats. 1973, Ch. 1109.)



12530

“Salesman” means any person who, as an employee of a manufacturer or wholesaler, solicits, accepts, or receives an order for fireworks for a licensee or permittee.

(Added by Stats. 1973, Ch. 1109.)



12531

“Sell” means any arrangement between two or more persons as a result of which there is a transfer of property for a consideration.

(Added by Stats. 1973, Ch. 1109.)



12532

“Special effects” means articles containing any pyrotechnic composition manufactured and assembled, designed, or discharged in connection with television, theater, or motion picture productions, which may or may not be presented before live audiences and any other articles containing any pyrotechnic composition used for commercial, industrial, education, recreation, or entertainment purposes when authorized by the authority having jurisdiction.

(Added by Stats. 1973, Ch. 1109.)



12533

“Wholesaler” means any person, other than an importer, exporter, or manufacturer selling only to wholesalers, who sells fireworks to a retailer or any other person for resale. It also includes any person who sells dangerous fireworks to public display permittees.

(Added by Stats. 1973, Ch. 1109.)



12534

“Within this state” means within all territory within the boundaries of this state.

(Added by Stats. 1973, Ch. 1109.)






CHAPTER 2 - Exceptions

12540

The provisions of this part shall not apply to any of the following:

(a) Explosives regulated under Part 1 (commencing with Section 12000) of Division 11.

(b) Arms and handguns defined as firearms by the Federal Gun Control Act of 1968, as well as such devices and weapons classified under Section 16460 of the Penal Code or any provision listed in Section 16590 of the Penal Code, including blank cartridge pistols of the type used at sporting events or theatrical productions.

(c) Research or experiments with rockets or missiles or the production or transportation of rockets or missiles by the Department of Defense of the United States, or by any agency or organization acting pursuant to a contract with the Department of Defense for the development and production of rockets or missiles.

(d) Paper caps which contain less than 0.25 grain of pyrotechnic composition per unit load.

(Amended by Stats. 2010, Ch. 178, Sec. 39. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



12541

Nothing in this part authorizes the sale, use, or discharge of fireworks in any city, county, or city and county in which the sale, use, or discharge is otherwise prohibited or regulated by law or ordinance.

(Amended by Stats. 1984, Ch. 202, Sec. 1. Effective June 19, 1984. Pursuant to Sec. 2 of Ch. 202, Section 12541.1 prevails in case of conflict.)



12541.1

(a)  A special district which provides fire protection, prevention, or suppression services may adopt an ordinance or regulation to prohibit or regulate the sale, use, or discharge of fireworks within that special district.

(b)  If the county or city in which any area of the special district is located has adopted an ordinance or regulation to prohibit or regulate the sale, use, or discharge of fireworks within that county or city, the ordinance or regulation adopted by the county or city shall prevail over the ordinance or regulation adopted by the special district within any area of the special district which is within that county or city, and only the ordinance or regulation adopted by the county or city shall be operative in that area of the special district.

(c)  If any area of a special district encompasses lands which are a state responsibility area, as defined in Sections 4125 and 4126 of the Public Resources Code, any regulation or prohibition of the state with respect to the sale, use, or discharge of fireworks within the state responsibility area shall prevail over any ordinance or regulation of the special district within that area.

(Added by Stats. 1984, Ch. 262, Sec. 1. Effective June 29, 1984.)






CHAPTER 3 - Administration

12550

The State Fire Marshal shall enforce and administer this part.

(Repealed and added by Stats. 1973, Ch. 1109.)



12551

The State Fire Marshal shall appoint deputies and employees as may be required to carry out the provisions of this part, subject to approval in the annual Budget Act.

(Amended by Stats. 2007, Ch. 563, Sec. 1. Effective January 1, 2008.)



12552

The State Fire Marshal shall adopt regulations relating to fireworks as may be necessary for the protection of life and property not inconsistent with the provisions of this part. These regulations shall include, but are not limited to, provisions for the following:

(a)  Granting of licenses and permits for the manufacture, wholesale, import, export, and sale of all classes of fireworks.

(b)  Classification of fireworks and pyrotechnic devices.

(c)  Registration of employees of licensees.

(d)  Licenses and permits required for presentation of public displays.

(e)  Granting of licenses and permits for research or experimentation with experimental or model rockets and missiles.

(f)  Investigation, examination, and licensing of pyrotechnic operators of all classes.

(g)  Registration of emergency signaling devices and the classification and use of exempt fireworks.

(h)  Transportation of all classifications of fireworks, model rockets, emergency signaling devices, and exempt fireworks.

(Amended by Stats. 2007, Ch. 563, Sec. 2. Effective January 1, 2008.)



12553

The State Fire Marshal shall also adopt regulations for classification of any new type of fireworks or pyrotechnic devices which have not been classified prior to January 1, 1974 and for the regulation of such fireworks in accordance with the provisions of this part.

(Repealed and added by Stats. 1973, Ch. 1109.)



12554

The regulations adopted by the State Fire Marshal relating to fireworks and in existence on January 1, 1974 shall continue thereafter to be in effect as regulations of the State Fire Marshal until amended or repealed pursuant to the provisions of this part.

(Repealed and added by Stats. 1973, Ch. 1109.)



12555

The State Fire Marshal or his salaried deputies may make an examination of the books and records of any licensee or permittee relative to fireworks, and may visit and inspect any building or other premises subject to the control of, or used by, the licensee or permittee for any purpose related to fireworks of any licensee or permittee at any time he may deem necessary for the purpose of enforcing the provisions of this part.

(Repealed and added by Stats. 1973, Ch. 1109.)



12556

In addition to the obligations described in Section 13110.5, on or before July 1, 2008, the State Fire Marshal shall identify and evaluate methods to capture more detailed data relating to fires, damages, and injuries caused by both dangerous fireworks and safe and sane fireworks. These evaluation methods shall include a cost analysis related to capturing and reporting the data and shall meet or exceed the specificity, detail, and reliability of the data captured under the former California Fire Incident Reporting System (CFIRS). The State Fire Marshal shall furnish a copy of these evaluation methods to any interested person upon request.

(Added by Stats. 2007, Ch. 563, Sec. 3. Effective January 1, 2008.)



12557

(a) The Office of the State Fire Marshal shall consult with public safety agencies and other stakeholders as deemed necessary by the State Fire Marshal and develop a model ordinance that permits local jurisdictions to adopt a streamlined enforcement and administrative fine procedures related to the possession of 25 pounds or less of dangerous fireworks. These procedures shall be limited to civil fines and as authorized pursuant to Section 53069.4 of the Government Code, and provide that the fines collected pursuant to this section shall not be subject to Section 12706. The model ordinance shall include provisions for reimbursing the Office of the State Fire Marshal for the costs associated with the disposal of seized fireworks and collecting these disposal costs as part of an administrative fine as described in subdivision (c).

(b) An ordinance of a local jurisdiction in effect on or after January 1, 2008, that is related to dangerous fireworks and is not the model ordinance described in subdivision (a) shall, as soon as practicable, comply with all of the following:

(1) The ordinance shall be amended or adopted to include provisions for cost reimbursement to the Office of the State Fire Marshal and the collection of disposal costs as part of an administrative fine as described in subdivision (c).

(2) The ordinance shall be amended or adopted to provide that the ordinance shall be limited to a person who possesses or the seizure of 25 pounds or less of dangerous fireworks.

(3) The ordinance shall be amended or adopted to provide that the fines collected pursuant to the ordinance shall not be subject to Section 12706.

(c) The State Fire Marshal shall, in consultation with local jurisdictions, develop regulations to specify a procedure on how to cover the cost to the Office of the State Fire Marshal for the transportation and disposal of dangerous fireworks that are seized by local jurisdictions. The regulations shall include, but are not limited to, all of the following:

(1) A cost recovery procedure to collect, as part of an administrative fine, the actual cost for transportation and disposal of dangerous fireworks from any person who violates a local ordinance related to dangerous fireworks.

(2) The method by which the actual cost for transportation and disposal by the Office of the State Fire Marshal will be calculated.

(3) The method, manner, and procedure the local jurisdiction is required to follow to forward the amounts collected pursuant to paragraph (1) to the State Fire Marshal.

(Added by Stats. 2007, Ch. 563, Sec. 4. Effective January 1, 2008.)



12558

The licensee or permittee shall permit the chief of the issuing authority, or his authorized representatives, as qualified in Section 12721, to enter and inspect any building or other premises subject to the control of or used by the licensee or permittee for any purpose related to fireworks at any time for the purpose of enforcing the provisions of this part.

(Added by Stats. 1973, Ch. 1109.)






CHAPTER 4 - Classification of Fireworks and Pyrotechnic Devices

12560

The State Fire Marshal shall classify all fireworks and pyrotechnic devices in accordance with the provisions of this chapter. No fireworks or pyrotechnic devices shall be imported, sold, or offered for sale prior to the examination and classification by the State Fire Marshal.

(Added by Stats. 1973, Ch. 1109.)



12561

All fireworks examined by the State Fire Marshal and determined by him to come within the definition of “dangerous fireworks” in Section 12505 shall be classified as dangerous fireworks.

(Added by Stats. 1973, Ch. 1109.)



12562

All fireworks examined by the State Fire Marshal and determined by him to come within the definition of “safe and sane fireworks” in Section 12529 shall be classified as safe and sane fireworks.

(Added by Stats. 1973, Ch. 1109.)



12563

All fireworks examined by the State Fire Marshal and determined by him to come within the definition of “agricultural and wildlife fireworks” in Section 12503 shall be classified as agricultural and wildlife fireworks.

(Added by Stats. 1973, Ch. 1109.)



12564

All fireworks examined by the State Fire Marshal and determined by him to come within the definition of “exempt fireworks” in Section 12508 shall be classified as exempt fireworks.

(Added by Stats. 1973, Ch. 1109.)



12565

All fireworks or toy propellent devices containing pyrotechnic compositions examined by the State Fire Marshal and found by him to come within the definition of “model rocket” or “model rocket engine” in Section 12519 or 12520, respectively, shall be classified as model rocket engines.

(Added by Stats. 1973, Ch. 1109.)



12566

All pyrotechnic devices examined by the State Fire Marshal and found by him to come within the definition of “emergency signaling devices” in Section 12506 shall be classified by the State Fire Marshal as emergency signaling devices.

(Added by Stats. 1973, Ch. 1109.)



12567

Those fireworks classified by the State Fire Marshal as safe and sane prior to January 1, 1974 may continue to bear that designation and may be sold as safe and sane fireworks until 12 noon on July 6, 1974. All fireworks previously designated as safe and sane which are offered for sale or sold during the 1974 retail license year and thereafter shall bear the State Fire Marshal label with the classification of safe and sane fireworks.

(Added by Stats. 1973, Ch. 1109.)



12568

The manufacturer, importer, or wholesaler shall stamp or label each case or carton of dangerous fireworks offered for sale, sold, consigned, or delivered within the state for sale or use within this state as dangerous fireworks. Each package of safe and sane fireworks shall be marked as safe and sane fireworks and shall bear the State Fire Marshal’s classification label and licensee’s registration number.

(Added by Stats. 1973, Ch. 1109.)



12569

Except as provided in Section 12637 and pursuant to the provisions of Sections 12560 and 12581, fireworks or pyrotechnic devices examined and classified by the State Fire Marshal shall be submitted by manufacturers, wholesalers, and importers and exporters holding a valid license only.

(Added by Stats. 1973, Ch. 1109.)






CHAPTER 5 - Licenses

ARTICLE 1 - Types of Licenses

12570

The State Fire Marshal may issue any license described in this part, subject to the regulations which he may adopt not inconsistent with the provisions of this part.

(Added by Stats. 1973, Ch. 1109.)



12571

A manufacturer’s license shall allow the manufacture of fireworks and other pyrotechnic devices of all types and the sale and transport to licensed wholesalers in California only and the sale to special effects pyrotechnic operators of materials and devices for which such pyrotechnic operators hold a valid permit.

(Added by Stats. 1973, Ch. 1109.)



12572

A wholesaler’s license allows the sale and transportation of all types of fireworks to licensed retailers, or retailers operating under a permit, licensed public display operators, and other licensed wholesalers in California only and sale to special effects pyrotechnic operators holding a valid permit and sale of exempt fireworks to those industrial and commercial concerns that possess a valid permit from the local agency having jurisdiction in the area where such fireworks are to be used or stored.

(Added by Stats. 1973, Ch. 1109.)



12573

An importer’s and exporter’s license shall allow fireworks to be imported into and exported from the state. Import activity shall be limited to the sale of fireworks to licensed wholesalers and licensed manufacturers only. Export activity shall be limited to the sale of fireworks to persons outside of the state. Holders of this type of license shall not be issued or possess a public display license of any type without first securing a wholesaler’s license. This section shall not require a license for a motion picture production company to transport or deliver special effects from within the state to a destination outside the state.

(Added by Stats. 1973, Ch. 1109.)



12574

A retail sales license allows the retail sale of safe and sane fireworks for private use.

(Added by Stats. 1973, Ch. 1109.)



12575

A public display (special) license allows the holding and conducting at various times of public displays of dangerous fireworks at a single location only.

(Added by Stats. 1973, Ch. 1109.)



12576

A public display license (general) allows the holding and conducting of public displays of dangerous fireworks at various locations and at various times.

(Added by Stats. 1973, Ch. 1109.)



12577

A public display license (limited) allows the performance of a single public display action of a single nature with dangerous fireworks at one location to be executed at one or more performances or exhibitions.

(Added by Stats. 1973, Ch. 1109.)



12578

The State Fire Marshal shall adopt regulations that identify and specify the scope of each class of pyrotechnic operator license. A pyrotechnic operator license shall allow the licensee to handle, supervise, or discharge dangerous fireworks at public displays of all types, and to handle, supervise, or discharge rockets and special effects pyrotechnic devices which produce an audible or visual effect in connection with group entertainment or motion picture productions which may or may not be held before live audiences.

(Amended by Stats. 1990, Ch. 233, Sec. 1.)



12579

All licensees may transport the class of fireworks for which they hold a valid license as provided in Section 12651.

(Added by Stats. 1973, Ch. 1109.)






ARTICLE 2 - Issuance, Revocation and Renewal

12580

The State Fire Marshal may issue and renew licenses for the manufacture, import, export, sale, and use of all fireworks and pyrotechnic devices in this state.

(Added by Stats. 1973, Ch. 1109.)



12581

Any person who desires to manufacture, import, export, sell or use fireworks, shall first make written application for a license to the State Fire Marshal on forms provided by him. Such application shall be accompanied by the annual license fee as prescribed in this chapter.

(Added by Stats. 1973, Ch. 1109.)



12582

The application for a license shall be signed by the applicant. If the application is made by a partnership, it shall be signed by each partner of the partnership. If the application is made by a corporation, it shall be signed by an officer of the corporation and bear the corporation’s seal.

(Added by Stats. 1973, Ch. 1109.)



12583

The authorization to engage in the particular act or acts conferred by a license to a person shall extend to salesmen or other employees of such person who are registered with the State Fire Marshal. The sales personnel and other employees of licensed retailers, however, need not be registered with the State Fire Marshal. No person under the age of 18 shall sell, or handle for sale, any classification of fireworks.

(Added by Stats. 1973, Ch. 1109.)



12585

Any applicant may withdraw his application for a license or renewal of a license and the State Fire Marshal may allow the withdrawal when he has determined that it is in the best interest of public safety or the administration of this part.

(Added by Stats. 1973, Ch. 1109.)



12586

The suspension, expiration, or forfeiture by operation of law of a license issued by the State Fire Marshal, or its suspension, forfeiture, or cancellation by order of the State Fire Marshal or by a court of law, or its surrender to the State Fire Marshal shall not, during any period in which it may be renewed, restored, reissued, or reinstated, deprive the State Fire Marshal of his authority to institute or continue disciplinary action against the licensee upon any ground provided by law, or to enter an order suspending or revoking a license or otherwise taking disciplinary action against the licensee on any such ground.

(Added by Stats. 1973, Ch. 1109.)



12587

A written report by the State Fire Marshal, any of his deputies, or salaried assistants, or by the chief of any city or county fire department or fire protection district or their authorized representatives, disclosing that the applicant for a license or for renewal of a license does not meet, or the premises for which the license is required do not meet, the qualifications or conditions for such license as required by this part or regulations adopted pursuant to this part, may constitute grounds for denial of any application for the license or renewal of the license.

(Added by Stats. 1973, Ch. 1109.)



12588

The State Fire Marshal may deny, without hearing, an application for a license or renewal of a license, if within one year prior to the date of application, the State Fire Marshal has denied or revoked a license after proceedings conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code for the same applicant on the ground of violation of this part.

(Added by Stats. 1973, Ch. 1109.)



12589

The application for any license shall become void when any of the following occurs:

(a)  The State Fire Marshal has notified the applicant to appear for examination and the applicant fails to appear or fails to submit a written statement of just cause for not appearing.

(b)  The applicant fails to achieve a passing score on a required examination. A minimum qualifying score shall be established by regulations pursuant to this part.

(c)  The applicant has not submitted documentary evidence of his qualifications as required by regulations adopted pursuant to this part.

(d)  The applicant has failed to submit evidence of insurability as required by this part.

(e)  The applicant withdraws his application prior to an investigation by the State Fire Marshal to determine if the license shall be issued.

(f)  The license is denied after a hearing is conducted as provided by this part.

(g)  The applicant has made misrepresentations or filed false statements.

(Added by Stats. 1973, Ch. 1109.)



12590

The State Fire Marshal may deny or revoke any license issued pursuant to this part if the State Fire Marshal finds any of the following conditions has occurred:

(a)  The licensee has failed to pay the annual renewal license fee provided in this chapter.

(b)  The licensee or license applicant has violated any provisions of this part or any regulations adopted by the State Fire Marshal pursuant to this part.

(c)  The licensee or license applicant has created or caused a fire nuisance.

(d)  The licensee has failed to keep full, complete, and accurate records or failed to file any required reports.

(e)  Any fact or condition exists which, if it had existed at the time of the original application for the license reasonably would have warranted the State Fire Marshal in refusing originally to issue the license.

(f)  The permit issued under Section 12640 has been rescinded or revoked by the issuing authority.

(g)  Any licensee or license applicant has refused to make available to the State Fire Marshal full, complete, and accurate records.

(Amended by Stats. 1985, Ch. 622, Sec. 1.)



12591

The State Fire Marshal may, upon three days notice, suspend any license for a period not exceeding 30 days pending investigation of any violation of the provisions of this part.

(Added by Stats. 1973, Ch. 1109.)



12592

Any applicant who has been denied a license or renewal of a license, or any licensee who has had a license suspended, shall be entitled to a hearing in accordance with the provisions of this part.

(Added by Stats. 1973, Ch. 1109.)



12593

Except where otherwise provided in this part, all hearings under this part shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1973, Ch. 1109.)



12594

Reports on fireworks transactions or the payment of license fees or penalties required by this part shall be deemed to have been made or paid at the time they are filed with, or paid to, the State Fire Marshal, or, if sent by mail, on the date shown by the United States postmark on the envelope containing the report or payment.

(Added by Stats. 1973, Ch. 1109.)



12595

Except as otherwise provided in Section 12599, on and after July 1, 1974, the original and annual license fee shall be for the fiscal year beginning July 1 and ending June 30 of the following year, or for the remaining portion of such fiscal year if the license is issued after the beginning of that fiscal year.

(Added by Stats. 1973, Ch. 1109.)



12596

Any person or organization may obtain any license required by this part between January 1, 1974, and June 30, 1974, to be effective for that period only.

(Added by Stats. 1973, Ch. 1109.)



12597

Application for renewal of a license shall be made during the license renewal period in the current license year in order to renew a license for the next following license year. The license renewal period shall begin on January 1 and end May 1 preceding the license year for which renewal is requested. A penalty of 50 percent of the basic license fee shall be assessed in all cases where the renewal fees are not paid on or before May 1, preceding the license year for which renewal is requested. This section shall not apply to retail sales licenses.

(Added by Stats. 1973, Ch. 1109.)



12598

Every licensee who fails to renew his or her license by the time the license expires shall surrender the license to the State Fire Marshal within 10 days after the license expires.

(Amended by Stats. 1985, Ch. 622, Sec. 2.)



12599

A retail license shall authorize a retail sale of safe and sane fireworks within this state only during the period of 12 noon on the 28th of June through 12 noon on the 6th of July of the same calendar year and such license shall expire at the end of such period. No retail license shall be issued for the license period defined in this section unless the application for such license is received by the State Fire Marshal on or before June 15 preceding the license period. A new retail sales license shall be required annually for the period specified in this section.

(Added by Stats. 1973, Ch. 1109.)



12600

Except as provided in Section 12583, the authority to perform any acts permitted by a license issued under this part shall be limited to the licensee and shall not be transferable.

(Repealed and added by Stats. 1973, Ch. 1109.)



12601

Except as provided in Section 12599, any license not renewed in accordance with the provisions of this part shall automatically expire at 12 midnight on June 30 of each year.

(Repealed and added by Stats. 1973, Ch. 1109.)



12602

A license shall not be required for the retail sale, use, or discharge of agricultural and wildlife fireworks, model rocket engines, or emergency signaling devices.

(Repealed and added by Stats. 1973, Ch. 1109.)



12603

No person or employee holding a pyrotechnic license shall be required to obtain a manufacturer’s license to design, assemble, compound, use, discharge, fabricate, construct, or erect any fireworks of any class or any combination thereof when such person or employee of such person is engaged in the business of producing television, motion picture, theater, or opera productions if the fireworks are for a specific use in a particular production or are used to maintain a reasonable inventory of special effects by a special effects independent contractor.

(Repealed and added by Stats. 1973, Ch. 1109.)



12604

Following the revocation or voluntary surrender of a license, or failure to renew his license, any person in lawful possession of lawfully acquired fireworks for which a license is required may sell or otherwise dispose of such fireworks only under supervision of the State Fire Marshal and in such a manner as he shall provide by regulations and solely to persons who are authorized to buy, possess, sell, or use such fireworks. Such disposal shall be accomplished not later than 90 days from the legal revocation, voluntary surrender, or day that the license expires. Any person possessing fireworks pursuant to this section shall report the disposition of such fireworks to the local authority who issued the storage permit within the time period specified by this section.

(Repealed and added by Stats. 1973, Ch. 1109.)



12605

Any person found guilty of violating any of the provisions of this part is not eligible to apply for a new license, apply for a renewal of a license, or take an examination for any license for a period of one year from the date of any conviction. The State Fire Marshal may waive the provisions of this section when he finds the granting of a license will not endanger public safety.

(Repealed and added by Stats. 1973, Ch. 1109.)



12606

Any charges against applicants for a license or against licensees which would be cause for the State Fire Marshal to initiate proceedings for revocation or denial of a license shall be filed with the State Fire Marshal within three years of the alleged act or omission.

(Repealed and added by Stats. 1973, Ch. 1109.)



12606.1

(a) If the State Fire Marshal or his or her designee determines that the public interest and public welfare will be adequately served by permitting a person licensed under this chapter to pay a monetary penalty to the State Fire Marshal in lieu of an actual license suspension, the State Fire Marshal or his or her designee may stay the execution of all or part of the suspension if all of the following conditions are met:

(1) The violation that is the cause for the suspension did not pose, or have the potential to pose, a significant threat or risk of harm to the public.

(2) The licensee pays a monetary penalty.

(3) The licensee does not incur any other cause for disciplinary action within a period of time specified by the State Fire Marshal or his or her designee.

In making the determination, the State Fire Marshal or his or her designee shall consider the seriousness of the violation, the violator’s record of compliance with the law, the impact of the determination on the licensee, the licensee’s employees or customers, and other relevant factors.

(b) The State Fire Marshal or his or her designee may exercise the discretion granted under this section either with respect to a suspension ordered by a decision after a contested hearing on an accusation against the licensee or by stipulation with the licensee after the filing of an accusation, but prior to the rendering of a decision based upon the accusation. In either case, the terms and conditions of the disciplinary action against the licensee shall be made part of a formal decision of the State Fire Marshal or his or her designee.

(c) If a licensee fails to pay the monetary penalty in accordance with the terms and conditions of the decision of the State Fire Marshal or his or her designee, the State Fire Marshal or his or her designee may, without a hearing, order the immediate execution of all or any part of the stayed suspension in which event the licensee shall not be entitled to any repayment nor credit, prorated or otherwise, for money paid to the State Fire Marshal under the terms of the decision.

(d) The amount of the monetary penalty payable under this section shall not exceed two hundred fifty dollars ($250) for each day of suspension stayed nor a total of ten thousand dollars ($10,000) per decision regardless of the number of days of suspension stayed under the decision.

(e) Any monetary penalty received pursuant to this section shall be deposited in the State Fire Marshal Licensing and Certification Fund.

(f) On or before March 1 of each year, the State Fire Marshal shall make available to the public data showing the percentage of enforcement actions taken that resulted in license suspension or the assessment of monetary penalties pursuant to this section.

(Added by Stats. 2010, Ch. 161, Sec. 1. Effective January 1, 2011.)



12607

The State Fire Marshal may deny the application for a license or the application for renewal of a license filed by any person who has been convicted of a felony involving explosives or dangerous fireworks or who has been convicted as a principal or accessory in a crime against property involving arson or any other fire-related offense contained in Chapter 1 (commencing with Section 447a) of Title 13 of Part 1 of the Penal Code.

(Amended by Stats. 1979, Ch. 626.)



12608

The authority to perform those acts conferred upon the employee of a licensee as provided for in Section 12583 may be denied to any person who has been convicted of a felony.

(Amended by Stats. 1979, Ch. 626.)






ARTICLE 3 - Insurance

12610

Notwithstanding any of the provisions of the law which may require a certificate of insurance as a condition for a permit to hold a general, special, or limited public display, any person, firm, or corporation applying for a public display license shall furnish to the State Fire Marshal a policy of public liability and property damage insurance, with limits, as determined by the State Fire Marshal, which are reasonably necessary to cover possible liability for damage to property and bodily injury or damage to persons which may result from, or be caused by, the public display of fireworks, or any negligence on the part of the licensee or his or her or its agents, servants, employees, or subcontractors presenting the public display.

(Amended by Stats. 1985, Ch. 622, Sec. 3. Became operative upon adoption of regulations, as prescribed by Sec. 4 of Ch. 622.)



12611

The certificate of insurance shall provide all of the following:

(a)  That the insurer will not cancel the insured’s coverage without 15 days’ prior written notice to the State Fire Marshal.

(b)  That the duly licensed pyrotechnic operator required by law to supervise and discharge the public display, acting either as an employee of the insured or as an independent contractor and the State of California, its officers, agents, employees, and servants are included as additional insureds, but only insofar as any operations under contract are concerned.

(c)  That the state shall not be responsible for any premium or assessments on the policy.

(Added by Stats. 1973, Ch. 1109.)






ARTICLE 4 - Reports

12615

All licensees, except retailers, shall maintain and make available to the State Fire Marshal full and complete, true, and accurate records showing all production, imports, exports, purchases, sales, or other disposition or consumption of fireworks by kind and class whether dangerous, safe and sane, or agricultural and wildlife fireworks.

(Added by Stats. 1973, Ch. 1109.)



12616

The licensees shall report any theft or loss of fireworks to the State Fire Marshal within 24 hours after the discovery of theft or loss. The report shall show the quantity, type and kind, classification of fireworks and the location where the loss occurred.

(Added by Stats. 1973, Ch. 1109.)



12617

In the event of the theft or loss of any fireworks or pyrotechnic devices, the State Fire Marshal shall notify the fire authorities in the location where the theft or loss occurred and the fire authorities shall cooperate with the State Fire Marshal in conducting a joint investigation of the circumstances.

(Added by Stats. 1973, Ch. 1109.)



12618

Each bill of lading, manifest, and invoice issued to cover the sale and shipment of fireworks shall bear the license number of both the seller or shipper and buyer or receiver.

(Added by Stats. 1973, Ch. 1109.)



12619

All import and export licensees shall file a notice with the State Fire Marshal prior to the arrival of any class of fireworks subject to the license he holds. The notice shall state all of the following:

(a)  Estimated date of arrival.

(b)  Type, kind, and quantity of fireworks.

(c)  Name of carrier.

(d)  Point of origin and bill of lading number.

(e)  Name and address of consignee.

(f)  Load number or other identification carton marks.

(Added by Stats. 1973, Ch. 1109.)



12620

In addition to the report required under this part, the State Fire Marshal may by regulation require such additional reports from licensees or permittees as are necessary to carry out the purposes of this part, and prescribe the form, including verification of the information to be given when filing such additional reports.

(Added by Stats. 1973, Ch. 1109.)






ARTICLE 5 - Fees

12630

The State Fire Marshal shall establish and collect the original and annual renewal fees for fireworks licenses required by this chapter. The fees shall not exceed the amount necessary to cover the costs incurred in the administration and enforcement of this part.

(Repealed and added by Stats. 1983, Ch. 1313, Sec. 2.)



12631

The original and annual renewal license fee to manufacture, import, export, or wholesale, or any combination thereof, agricultural and wildlife fireworks shall be established and collected by the State Fire Marshal.

(Amended by Stats. 1983, Ch. 1313, Sec. 3.)



12632

The original and annual renewal license fee to manufacture, import, export, or wholesale, or any combination thereof, model rocket engines shall be established and collected by the State Fire Marshal.

(Amended by Stats. 1983, Ch. 1313, Sec. 4.)



12633

The original and annual renewal application for registration of each model of emergency signaling devices shall be made to the State Fire Marshal. A registration fee established and collected by the State Fire Marshal for each model of signaling device shall accompany each application.

(Amended by Stats. 1990, Ch. 233, Sec. 2.)



12634

When a license to manufacture, wholesale, or import and export fireworks has been issued pursuant to Section 12571, 12572, or 12573, respectively, a separate license for the same person to manufacture, wholesale, import, or export agricultural and wildlife fireworks or model rocket engines pursuant to Section 12631 or 12632 shall not be required where the license allows such activity with respect to other fireworks.

(Added by Stats. 1973, Ch. 1109.)



12635

All of the moneys collected pursuant to this part shall be deposited in the State Fire Marshal Licensing and Certification Fund established pursuant to Section 13137 and shall be available, when appropriated by the Legislature, to the State Fire Marshal to carry out this part.

(Amended by Stats. 1992, Ch. 306, Sec. 1. Effective January 1, 1993. Operative July 1, 1993, by Sec. 6 of Ch. 306.)



12636

Except as otherwise provided by law, the State Fire Marshal shall charge a fee in the amount of five dollars ($5) for each certified copy of any record, document, or paper in his custody, or for certification of any document representing the content of any such record, document, or paper.

(Added by Stats. 1973, Ch. 1109.)



12637

All fireworks or pyrotechnic devices intended for sale in this state, which are products of nonlicensed manufacturers, shall be examined and classified by the State Fire Marshal upon written application on forms provided by him. Such application shall be accompanied by a fee as follows:

(a)  Ten dollars ($10) for each label of an item of identical size and design of a given lot or batch, provided that the lot or batch is identifiable by a code, serial number, shipment lot, case cargo number, etc.

A separate application and fee shall be submitted for each lot or batch. The State Fire Marshal seal and the wholesalers or importers registration number shall not be imprinted on the label until the lot or batch has been examined and classified.

(Added by Stats. 1973, Ch. 1109.)









CHAPTER 6 - Permits

12640

In any case where this chapter requires that a permit be obtained from the State Fire Marshal, or in any case where the public agency having local jurisdiction requires pursuant to this chapter that a permit be obtained, any licensee shall possess a valid permit before performing any of the following:

(a)  Manufacturing, importing, exporting, storing, possessing, or selling dangerous fireworks at wholesale.

(b)  Manufacturing, importing, exporting, storing, selling at wholesale and retail safe and sane fireworks and transporting safe and sane fireworks, except that a transportation permit shall not be required for safe and sane fireworks possessed by retail licensees.

(c)  Manufacturing, importing, exporting, possessing, storing, transporting, using, selling at wholesale and retail, those fireworks classified by the State Fire Marshal as agricultural and wildlife fireworks.

(d)  Manufacturing, importing, exporting, possessing, storing, selling at wholesale and retail, model rocket engines.

(e)  Discharging dangerous fireworks at any place, including a public display.

(f)  Using special effects.

(Added by Stats. 1973, Ch. 1109.)



12641

A permit, as provided in this part, shall not be required of any person to transport, purchase at retail, or use safe and sane fireworks, or to purchase at retail, use, or transport registered emergency signaling devices.

(Added by Stats. 1973, Ch. 1109.)



12642

The effective period of the permit shall be defined in the permit and in no case shall the period of the permit exceed the valid period of the license. This section shall not prohibit the revocation of the permit by the issuing authority for just cause where a fire nuisance exists or where personal injury may occur.

(Added by Stats. 1973, Ch. 1109.)



12643

Any licensee desiring to do any act specified in Section 12640 shall first make written application for a permit to the chief of the fire department or the chief fire prevention officer of the city or county, or to such other issuing authority which may be designated by the governing body of the city or county. In the event there is no such officer or person appointed within the area, application shall be made to the State Fire Marshal or his deputy. Applications for permits shall be made in writing at least 10 days prior to the proposed act.

(Added by Stats. 1973, Ch. 1109.)



12644

The issuing authority shall not accept an application for a permit from any person who does not possess, and present at the time of application, evidence of a valid license to perform those acts specified on the application for the permit. When a license is not required for specific acts, the issuing authority may prescribe such reasonable conditions to qualify the applicant to receive a permit and provide for the public safety.

(Added by Stats. 1973, Ch. 1109.)



12645

The officer to whom the application for a permit is made shall undertake an investigation and submit a report of his findings and his recommendation concerning the issuance of the permit, together with his reasons therefor, to the governing body of the city or county. The applicant for a permit to conduct a public display shall file a certificate evidencing the possession of a valid public display license with the officer making the investigation.

(Added by Stats. 1973, Ch. 1109.)



12646

The governing body may grant or deny the permit, subject to such reasonable conditions, if any, as it shall prescribe.

(Added by Stats. 1973, Ch. 1109.)



12647

The governing body may delegate the power to grant or deny the permit to the issuing authority to whom the application is made. In such case, the governing body shall also provide for a hearing by the governing body by which an applicant may appeal a denial of the permit. The governing body may, after such a hearing, reverse, modify, or sustain the denial.

(Added by Stats. 1973, Ch. 1109.)



12648

The officer to whom the application for a permit for a public display of fireworks is made shall make an investigation to determine whether such a display as proposed will be of such character or so located that it may be hazardous to property or dangerous to any person. He shall, in the exercise of reasonable discretion, recommend granting or denying the permit, subject to such conditions as he may prescribe.

(Added by Stats. 1973, Ch. 1109.)



12649

The applicant for a permit for any public display of fireworks shall, at the time of application, submit his license for inspection and furnish proof that he carries compensation insurance for his employees as provided by the laws of this state.

(Added by Stats. 1973, Ch. 1109.)



12650

When a permit for the public display of fireworks is granted, the sale, possession, transportation, and use of fireworks for the public display is lawful for that purpose only. The permit to hold a public display shall authorize the transportation of public display fireworks between the approved routes, as specified in Section 12651, and the public display site.

(Repealed and added by Stats. 1973, Ch. 1109.)



12651

Any person holding a valid license for the manufacture, wholesale, or import and export of dangerous fireworks or pyrotechnic devices may transport any class of fireworks or pyrotechnic devices authorized by such license. Persons holding a special effects pyrotechnic operators license may transport special effects fireworks, but the transportation of fireworks by all other pyrotechnic operator licensees shall not be permitted. The authority granted to the licensee to transport fireworks is limited to traveling upon the approved routes for the transportation of explosives designated as provided in Section 31616 of the Vehicle Code. The licensee shall also comply with Section 27903 of the Vehicle Code and equip and maintain any vehicle used to transport fireworks as required by Section 31610 of the Vehicle Code. It is the intent of the Legislature by this section to require the maximum use of the approved routes in the delivery of fireworks to the point of destination.

(Amended by Stats. 1986, Ch. 248, Sec. 146.)



12652

When traveling between the approved routes, as specified in Section 12651, and the point of destination the licensee shall possess a transportation permit from the local fire authority having jurisdiction over the boundaries in which the off-route travel occurs. A transportation permit is not required for public display fireworks as provided in Section 12650.

(Repealed and added by Stats. 1973, Ch. 1109.)



12653

The application for a transportation permit shall be submitted to the State Fire Marshal for the transportation of any quantity of fireworks where such transportation is outside the boundaries of the issuing authority having jurisdiction at the point of origin or such shipment originates within this state and is transported out of this state. The application for a transportation permit as required by this section shall be approved by the issuing authority having jurisdiction at the place where the shipment originates before the State Fire Marshal shall issue such transportation permit. No further permits shall be required by issuing authorities other than the authority at the point of origin where the State Fire Marshal has issued a permit pursuant to this section.

(Repealed and added by Stats. 1973, Ch. 1109.)



12654

A transportation permit shall not be required by this part for public carriers or private carriers who each hold a valid license or permit issued pursuant to the provisions of Division 14 (commencing with Section 31600) of the Vehicle Code or Division 11 (commencing with Section 12000) of the Health and Safety Code.

(Repealed and added by Stats. 1973, Ch. 1109.)






CHAPTER 7 - Violations

12670

It is unlawful for any person to advertise that he is in any business or venture involving fireworks or pyrotechnic devices or shall cause his name or business name style to be included in any classified advertisement or directory under a classification which includes the word fireworks, unless he is licensed pursuant to this part.

(Added by Stats. 1973, Ch. 1109.)



12671

It is unlawful for any person to sell, offer for sale, use, discharge, possess, store, or transport any type of fireworks within this state unless the State Fire Marshal has classified and registered such fireworks.

(Added by Stats. 1973, Ch. 1109.)



12672

It is unlawful for any person to sell, or offer for sale, safe and sane fireworks at any time outside of the period specified in Section 12599.

(Added by Stats. 1973, Ch. 1109.)



12673

It is unlawful for any person to store any fireworks without having in his possession a valid permit as required by this part.

(Added by Stats. 1973, Ch. 1109.)



12674

It is unlawful for any person to store or possess any fireworks for which a license is required and which has been revoked or surrendered or any license which has not been renewed and such storage or possession is held beyond the period provided for in Section 12604.

(Added by Stats. 1973, Ch. 1109.)



12675

It is unlawful for any person to fail to record on each bill of lading, manifest or invoice issued to cover the sale or shipment of fireworks, the license number of both the seller or shipper and the buyer or receiver, unless the sale or shipment is made to nonlicensees in accordance with the provisions of his license.

(Added by Stats. 1973, Ch. 1109.)



12676

It is unlawful for any person to sell, transfer, give, deliver, or otherwise convey title of any dangerous fireworks, including fireworks kits, to any person in this state who does not possess and present to the seller or donor for inspection at the time of transfer, a valid permit to receive, use, or transport dangerous fireworks as provided in this part.

(Added by Stats. 1973, Ch. 1109.)



12677

It is unlawful for any person to possess dangerous fireworks without holding a valid permit.

(Added by Stats. 1973, Ch. 1109.)



12678

It is unlawful for any person to use or discharge agricultural and wildlife fireworks without first securing a permit as provided in this part.

(Added by Stats. 1973, Ch. 1109.)



12679

It is unlawful for any person to store, sell, or discharge any type of fireworks in or within 100 feet of a location where gasoline or any other flammable liquids are stored or dispensed.

(Amended by Stats. 1978, Ch. 868.)



12680

(a)  Except as provided in subdivision (b) or (c), it is unlawful for any person to place, throw, discharge or ignite, or fire dangerous fireworks at or near any person or group of persons where there is a likelihood of injury to that person or group of persons or when the person willfully places, throws, discharges, ignites, or fires the fireworks with the intent of creating chaos, fear, or panic.

(b)  Subdivision (a) does not apply to a person described in Section 12517 who uses special effects. For purposes of this subdivision, “special effects” means articles containing any pyrotechnic composition manufactured and assembled, designed, or discharged in connection with television, theater, or motion picture productions, which may or may not be presented before live audiences, and any other articles containing any pyrotechnic composition used for commercial, industrial, educational, recreational, or entertainment purposes when authorized by the authority having jurisdiction.

(c)  Subdivision (a) does not apply to a person holding a fireworks license issued pursuant to Chapter 5 (commencing with Section 12570).

(Amended by Stats. 2000, Ch. 274, Sec. 1. Effective January 1, 2001.)



12681

It is unlawful for any person to sell or transfer any safe and sane fireworks to a consumer or user thereof other than at a fixed place of business of a retailer for which a license and permit has been issued.

(Added by Stats. 1973, Ch. 1109.)



12682

It is unlawful for any person to allow or permit a fire nuisance, as defined in Section 12510, to exist on any premises where any fireworks are manufactured, sold, assembled, discharged, packaged, stored, or distributed. The authority to determine that a fire nuisance exists shall be vested in those officers identified in Section 12721.

(Added by Stats. 1973, Ch. 1109.)



12683

It is unlawful for any person to sell, use, or discharge any emergency signaling device not registered by the State Fire Marshal.

(Added by Stats. 1973, Ch. 1109.)



12684

It is unlawful for any person to use or discharge any registered emergency signaling device in any manner other than that permitted by the instructions for use.

(Added by Stats. 1973, Ch. 1109.)



12685

It is unlawful for any person to conduct a public display without possessing a valid permit for this purpose.

(Added by Stats. 1973, Ch. 1109.)



12686

It is unlawful for any person to use any special effects fireworks unless he possesses a pyrotechnic operator license.

(Added by Stats. 1973, Ch. 1109.)



12687

It is unlawful for any person to sell, transfer, give, or deliver any special effects fireworks to any person not licensed as a pyrotechnic operator.

(Added by Stats. 1973, Ch. 1109.)



12688

It is unlawful for any person to advertise to sell or transfer any class of fireworks, including agricultural and wildlife fireworks or model rocket engines, unless he possesses a valid license or permit.

(Added by Stats. 1973, Ch. 1109.)



12689

(a)  It is unlawful for any person to sell, give, or deliver any dangerous fireworks to any person under 18 years of age.

(b)  It is unlawful for any person who is a retailer to sell or transfer any safe and sane fireworks to a person who is under 16 years of age.

(c)  Except as otherwise provided in subdivision (d), it is unlawful for any person who is a retailer to sell or transfer to a person under the age of 18 any rocket, rocket propelled projectile launcher, or similar device containing any explosive or incendiary material whether or not the device is designed for emergency or distance signaling purposes. It is also unlawful for a minor to possess such a device unless he or she has the written permission of, or is accompanied by, his or her parent or guardian while it is in his or her possession.

(d)  Model rocket products including model rockets, launch systems, and model rocket motors designed, sold, and used for the purpose of propelling recoverable model rockets may be sold or transferred pursuant to regulations, adopted by the State Fire Marshal which the Fire Marshal determines are reasonably necessary to carry out the requirements of this part.

(Amended by Stats. 1983, Ch. 56, Sec. 1. Effective May 31, 1983.)



12690

It is unlawful for any person to perform any act, or transact or attempt to transact any business, with an expired license or an expired permit where a license or permit is required for the performance of such act or transaction.

(Added by Stats. 1973, Ch. 1109.)



12691

It is unlawful for any person to violate any provision of any regulation adopted by the State Fire Marshal pursuant to this part.

(Added by Stats. 1973, Ch. 1109.)



12692

This chapter shall not prohibit the operations or functions of a licensed pyrotechnic operator holding a special effects license when the operations or functions are a necessary part of the production and are performed pursuant to a valid permit issued by the authority having jurisdiction.

(Amended by Stats. 1990, Ch. 233, Sec. 3.)






CHAPTER 8 - Penalties

12700

(a) Except as provided in Section 12702 and subdivision (b), a person who violates any provision of this part, or any regulations issued pursuant to this part, is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000), or by imprisonment in the county jail for not exceeding one year, or by both that fine and imprisonment.

(b) A person who violates any provision of this part, or any regulations issued pursuant to this part, by possessing dangerous fireworks shall be subject to the following:

(1) A person who possesses a gross weight, including packaging, of less than 25 pounds of unaltered dangerous fireworks, as defined in Section 12505, is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000), or by imprisonment in the county jail for not exceeding one year, or both that fine and imprisonment. Upon a second or subsequent conviction, a person shall be punished by a fine of not less than one thousand dollars ($1,000) or by imprisonment in a county jail not exceeding one year or by both that fine and imprisonment.

(2) A person who possesses a gross weight, including packaging, of not less than 25 pounds or more than 100 pounds of unaltered dangerous fireworks, as defined in Section 12505, is guilty of a public offense, and upon conviction shall be punished by imprisonment in a county jail for not more than one year, or by a fine of not less than one thousand dollars ($1,000) or more than five thousand dollars ($5,000), or by both that fine and imprisonment.

(3) A person who possesses a gross weight, including packaging, of not less than 100 pounds or more than 5,000 pounds of unaltered dangerous fireworks, as defined in Section 12505, is guilty of a public offense, and upon conviction shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or a county jail for not more than one year, or by a fine of not less than five thousand dollars ($5,000) or more than ten thousand dollars ($10,000), or by both that fine and imprisonment.

(4) A person who possesses a gross weight, including packaging, of more than 5,000 pounds of unaltered dangerous fireworks, as defined in Section 12505, is guilty of a public offense, and upon conviction shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or a county jail for not more than one year, or by a fine of not less than ten thousand dollars ($10,000) or more than fifty thousand dollars ($50,000), or by both that fine and imprisonment.

(c) Subdivision (b) shall not apply to a person who holds and is operating within the scope of a valid license as described in Section 12516 or valid permit as described in Section 12522.

(Amended by Stats. 2011, Ch. 15, Sec. 184. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



12701

A person is guilty of a separate offense for each day during which he or she commits, continues, or permits a violation of this part, or any order or regulation issued pursuant to this part.

(Amended by Stats. 2006, Ch. 538, Sec. 371. Effective January 1, 2007.)



12702

Notwithstanding the provisions of Section 12700:

(a)  A person who violates this part by selling, giving, or delivering any dangerous fireworks to any person under 18 years of age is guilty of a misdemeanor and upon a first conviction shall be punished as prescribed in subdivision (b) of Section 12700.

(b)  Upon a second or subsequent conviction of the offense, the person shall be punished by an additional fine of five thousand dollars ($5,000), or by imprisonment in a county jail for up to one year or by both that fine and imprisonment. The person shall not be granted probation and the execution of the sentence imposed upon the person shall not be suspended by the court.

(Amended by Stats. 2007, Ch. 563, Sec. 6. Effective January 1, 2008.)



12703

(a) The State Fire Marshal shall, in conjunction with the Department of Motor Vehicles, develop regulations and procedures to temporarily suspend the commercial motor vehicle license of a person who is operating a commercial motor vehicle while transporting unaltered dangerous fireworks, as defined in Section 12505, having a gross weight, including packaging, of 10,000 pounds or more.

(b) A driver of a commercial motor vehicle shall not operate a commercial motor vehicle for three years if the driver is convicted of transporting unaltered dangerous fireworks, as defined in Section 12505, having a gross weight, including packaging, of 10,000 pounds or more, as described in Section 15301 of the Vehicle Code.

(c) This section shall not apply to a person who holds and is operating within the scope of a valid license as described in Section 12516 or valid permit as described in Section 12522.

(Added by Stats. 2007, Ch. 563, Sec. 7. Effective January 1, 2008.)



12704

The State Fire Marshal, at least once a year and in consultation with the Attorney General, shall serve notice to any individual or business known to supply fireworks that any unauthorized shipments of fireworks into California will result in an immediate report to federal authorities with a request for any relevant federal prosecution.

(Added by Stats. 2007, Ch. 563, Sec. 8. Effective January 1, 2008.)



12706

Notwithstanding Section 1463 of the Penal Code, all fines and forfeitures imposed by or collected in any court of this state, except for administrative fines described in Section 12557, as a result of citations issued by a public safety agency, for any violation of subdivision (b) of Section 12700 or of any regulation adopted pursuant to subdivision (b) of Section 12700, shall be deposited, as soon as practicable after the receipt of the fine or forfeiture, with the county treasurer of the county in which the court is situated. Amounts deposited pursuant to this section shall be paid at least once a month as follows:

(a) Sixty-five percent to the Treasurer, by warrant of the county auditor drawn upon the requisition of the clerk or judge of the court, for deposit in the State Fire Marshal Fireworks Enforcement and Disposal Fund, as described in Section 12728, on order of the Controller. At the time of the transmittal, the county auditor shall forward to the Controller, on the form or forms prescribed by the Controller, a record of the imposition, collection, and payments of the fines or forfeitures.

(b) Thirty-five percent to the local public safety agency in the county in which the offense was committed to reimburse the local public safety agency for expenses, including, but not limited to, the costs for handling, processing, photographing, and storing seized dangerous fireworks.

(Added by Stats. 2007, Ch. 563, Sec. 9. Effective January 1, 2008.)






CHAPTER 9 - Remedies

12720

Any threatened violation of any provision of this part or of any order or regulation of the State Fire Marshal issued pursuant to this part may be enjoined in a civil action brought in the name of the people of the State of California. Such actions may be instituted by the Attorney General or the district attorney of the county in which the act, practice, or transaction is about to be committed.

(Added by Stats. 1973, Ch. 1109.)



12721

The State Fire Marshal, his or her salaried deputies, or any chief of a fire department, or his or her authorized representatives, any fire protection agency, or any other public agency authorized by statute to enforce the State Fire Marshal’s regulations, may seize any fireworks described in this part. The State Fire Marshal, any chief of a fire department, any fire protection agency, or any other public agency authorized to enforce the State Fire Marshal’s regulations may charge any person, firm, or corporation, whose fireworks are seized pursuant to this section, an amount which is sufficient to cover the cost of transporting, storing, and handling the seized fireworks. When the State Fire Marshal, other enforcing officer or agency described in this section, or a court determines that a person's, firm's, or corporation’s fireworks are illegally or erroneously seized, or if legal proceedings do not result in a conviction for violation of any provision of this part, any funds collected pursuant to this section shall be refunded, or if charged but unpaid, canceled.

(Amended by Stats. 1984, Ch. 681, Sec. 1.)



12722

The following fireworks may be seized pursuant to Section 12721:

(a)  Those fireworks which are sold, offered for sale, possessed, stored, used, or transported within this state prior to having been examined, classified, and registered by the State Fire Marshal, except those specific items designated as samples pending examination, classification, and registration by the State Fire Marshal where the licensee provides documentary evidence that such action by the State Fire Marshal is pending.

(b)  All imported fireworks possessed without benefit of the filing of notices as required by this part.

(c)  Safe and sane fireworks stored in violation of the conditions required by the permit as provided in this part.

(d)  Safe and sane fireworks sold or offered for sale at retail which do not bear the State Fire Marshal label of registration and firing instructions.

(e)  Safe and sane fireworks sold or offered for sale at retail which are in unsealed packages or containers which do not bear the State Fire Marshal label of registration and firing instructions.

(f)  Safe and sane fireworks sold or offered for sale at retail before 12 noon on the 28th day of June or after 12 noon on the sixth day of July of each year.

(g)  Each safe and sane fireworks item sold or offered for sale at retail which does not have its fuse or other igniting device protected by a cap approved by the State Fire Marshal, or groups of fireworks with exposed fuses which are not enclosed in sealed packages which bear the State Fire Marshal label of registration. The State Fire Marshal shall approve such caps as he determines provide reasonable protection from unintentional ignition of the fireworks.

(h)  Dangerous fireworks, including fireworks kits, used, possessed, stored, manufactured, or transported by any person who does not possess a valid permit authorizing any activity listed in this part.

(i)  Any fireworks stored or sold in any public garage or public oil station, or on any premises where gasoline or any other class 1 flammable liquids are stored or dispensed.

(j)  Any fireworks still possessed by a person who has just thrown any ignited fireworks at any person or group of persons.

(k)  Any model rocket engines or model rockets with engines possessed by any person not holding a valid permit.

( l)  Any emergency signaling device sold, offered for sale, or used which does not bear the State Fire Marshal label of registration as required by this part.

(m)  Any fireworks or pyrotechnic device offered for sale by any person violating any provision of this part.

(Added by Stats. 1973, Ch. 1109.)



12723

The authority seizing any fireworks under the provisions of this chapter shall notify the State Fire Marshal not more than three days following the date of seizure and shall state the reason for the seizure and the quantity, type, and location of the fireworks. Any fireworks, with the exception of dangerous fireworks, seized pursuant to Section 12721 shall be disposed of by the State Fire Marshal in the manner prescribed by the State Fire Marshal at any time subsequent to 60 days from the seizure or 10 days from the final termination of proceedings under the provisions of Section 12593 or Section 12724, whichever is later. Dangerous fireworks shall be disposed of according to procedures in Sections 12724 and 12726. Any fireworks seized by any authority as defined in this chapter, other than the State Fire Marshal or his or her salaried assistants, shall be held in trust for the State Fire Marshal by that authority.

(Amended by Stats. 1985, Ch. 629, Sec. 1.)



12724

(a) Any person whose fireworks are seized under the provisions of this chapter may, within 10 days after seizure, petition the State Fire Marshal to return the fireworks seized upon the ground that the fireworks were illegally or erroneously seized. Any petition filed pursuant to this section shall be considered by the State Fire Marshal within 15 days after filing or after a hearing granted to the petitioner, if requested. The State Fire Marshal shall advise the petitioner of his or her decision in writing. The determination of the State Fire Marshal is final unless within 60 days after seizure an action is commenced in a court of competent jurisdiction in the State of California for the recovery of the fireworks seized pursuant to this part, except as provided in subdivision (b).

(b)  The determination of the State Fire Marshal is final in the case of the seizure of dangerous fireworks, unless within 20 days after the notice of the determination is mailed to the petitioner an action is commenced in a court of competent jurisdiction in the State of California for the recovery of the fireworks seized pursuant to this part.

(Amended by Stats. 1985, Ch. 629, Sec. 2.)



12725

The State Fire Marshal, his salaried deputies, or any chief or his authorized representatives as qualified in this chapter may prevent, stop, or cause to be stopped, any public display in progress, or any proposed public display, when the location, discharge, or firing of such public display is determined by him to be hazardous to property or dangerous to the public.

(Added by Stats. 1973, Ch. 1109.)



12726

(a) The dangerous fireworks seized pursuant to this part shall be disposed of by the State Fire Marshal in the manner prescribed by the State Fire Marshal at any time after the final determination of proceedings under Section 12724, or upon final termination of proceedings under Section 12593, whichever is later. If no proceedings are commenced pursuant to Section 12724, the State Fire Marshal may dispose of the fireworks after all of the following requirements are satisfied:

(1) A random sampling of the dangerous fireworks has been taken, as defined by regulations adopted by the State Fire Marshal pursuant to Section 12552.

(2) The analysis of the random sampling has been completed.

(3) Photographs have been taken of the dangerous fireworks to be destroyed.

(4) The State Fire Marshal has given written approval for the destruction of the dangerous fireworks. This approval shall specify the total weight of the dangerous fireworks seized, the total weight of the dangerous fireworks to be destroyed, and the total weight of the dangerous fireworks not to be destroyed.

(b) To carry out the purposes of this section, the State Fire Marshal shall acquire and use statewide mobile dangerous fireworks destruction units to collect and destroy seized dangerous fireworks from local and state agencies.

(c) If dangerous fireworks are seized pursuant to a local ordinance that provides for administrative fines or penalties and these fines or penalties are collected, the local government entity collecting the fines or penalties shall forward 65 percent of the collected moneys to the Controller for deposit in the State Fire Marshal Fireworks Enforcement and Disposal Fund, as described in Section 12728.

(Amended by Stats. 2007, Ch. 563, Sec. 10. Effective January 1, 2008.)



12727

(a) The State Fire Marshal shall establish regulations pursuant to the requirements and procedures established with the Office of Administrative Law to assess fees on all import and export, wholesale, and retail fireworks licensees in California to be deposited in the State Fire Marshal Fireworks Enforcement and Disposal Fund.

(b) In determining the appropriate amount of the fees described in subdivision (a), the State Fire Marshal shall consult with the fireworks industry and import and export, wholesale, and retail fireworks licensees.

(c) The total amount of the fees collected shall not exceed the reasonable costs of the statewide programs described in subdivision (c) of Section 12728.

(Added by Stats. 2007, Ch. 563, Sec. 11. Effective January 1, 2008.)



12728

(a) The State Fire Marshal Fireworks Enforcement and Disposal Fund is hereby established in the State Treasury.

(b) All of the moneys collected pursuant to Section 12706 shall be deposited in the fund and shall be available, upon appropriation by the Legislature, to the State Fire Marshal for the exclusive use in statewide programs for the enforcement, prosecution related to, disposal, and management of seized dangerous fireworks, and for the education of public safety agencies in the proper handling and management of dangerous fireworks.

(c) All of the moneys collected pursuant to Section 12727 shall be deposited in the fund and shall be available, upon appropriation by the Legislature, to the State Fire Marshal for the exclusive use in statewide programs for all of the following:

(1) To further assist in statewide programs for the enforcement, prosecution related to, disposal, and management of seized dangerous fireworks.

(2) The education of public safety agencies in the proper handling and management of dangerous fireworks as well as safety issues involving all fireworks and explosives.

(3) Assist the State Fire Marshal in identifying and evaluating methods to capture more detailed data relating to fires, damages, and injuries caused by both dangerous and safe and sane fireworks, and to assist with funding the eventual development and implementation of those methods.

(4) To further assist in public safety and education efforts within the general public as well as public safety agencies on the proper and responsible use of safe and sane fireworks.

(Added by Stats. 2007, Ch. 563, Sec. 12. Effective January 1, 2008.)









PART 3 - FLAMETHROWING DEVICES

CHAPTER 1 - Definitions and Scope

12750

For purposes of this part, the following definitions shall apply:

(a) “Flamethrowing device” means any nonstationary and transportable device designed or intended to emit or propel a burning stream of combustible or flammable liquid a distance of at least 10 feet.

(b) “Permitholder” means a person who holds a flamethrowing device permit issued pursuant to this part.

(Added by Stats. 2004, Ch. 496, Sec. 1. Effective January 1, 2005.)



12751

This part shall not apply to the sale, purchase, possession, transportation, storage, or use of a flamethrowing device by a person if all of the following apply:

(a) The person is regularly employed by or a paid officer, employee, or member of a fire department, fire protection district, or firefighting agency of the federal government, the state, a city, a county, a city and county, district, public or municipal corporation, or political subdivision of this state.

(b) The person is on duty and acting within the course and scope of his or her employment.

(c) The flamethrowing device is used by the fire department, fire protection district, or firefighting agency described in subdivision (a) in the course of fire suppression.

(Added by Stats. 2007, Ch. 30, Sec. 1. Effective January 1, 2008.)






CHAPTER 2 - Administration

12755

No person shall use or possess a flamethrowing device without a valid flamethrowing device permit issued by the State Fire Marshal pursuant to this part.

(Added by Stats. 2004, Ch. 496, Sec. 1. Effective January 1, 2005.)



12756

The State Fire Marshal shall adopt regulations to administer this part and establish standards for the background investigation of an applicant for, and holder of, a flamethrowing device permit, and for the use, storage, and transportation of a flamethrowing device. In adopting these regulations, the State Fire Marshal shall consult with the Department of Justice regarding regulations for the use and possession of destructive devices (Chapter 12.5 (commencing with Section 970) of Division 1 of Title 11 of the California Code of Regulations). These regulations for the use and possession of destructive devices may provide suggestions for potential methods to utilize in developing standards and shall serve as guidance only. At a minimum, the regulations adopted by the State Fire Marshal shall require a permitholder to possess a current, valid certificate of eligibility issued by the Department of Justice pursuant to subdivisions (a) to (c), inclusive, of Section 26710 of the Penal Code.

(Amended by Stats. 2010, Ch. 178, Sec. 40. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



12757

The State Fire Marshal may issue or renew a permit to use and possess a flamethrowing device only if all of the following conditions are met:

(a) The applicant or permitholder is not addicted to any controlled substance.

(b) The applicant or permitholder possesses a current, valid certificate of eligibility issued by the Department of Justice pursuant to subdivisions (a) to (c), inclusive, of Section 26710 of the Penal Code.

(c) The applicant or permitholder meets the other standards specified in regulations adopted pursuant to Section 12756.

(Amended by Stats. 2010, Ch. 178, Sec. 41. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



12758

(a) If the State Fire Marshal denies an application for, or the renewal of, or revokes a flamethrowing device permit, the applicant for a flamethrowing device permit or permitholder shall be entitled to a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The State Fire Marshal shall revoke a flamethrowing device permit if the permitholder does not comply with the requirements of this part and the regulations adopted pursuant to this part.

(Added by Stats. 2004, Ch. 496, Sec. 1. Effective January 1, 2005.)



12759

The State Fire Marshal shall establish fees pursuant to this part that shall be deposited in the State Fire Marshal Licensing and Certification Fund.

(Added by Stats. 2004, Ch. 496, Sec. 1. Effective January 1, 2005.)






CHAPTER 3 - Enforcement and Penalties

12760

The State Fire Marshal shall seize any flamethrowing device in the possession of any person who does not have a valid flamethrowing device permit issued pursuant to this part.

(Added by Stats. 2004, Ch. 496, Sec. 1. Effective January 1, 2005.)



12761

Any person who uses or possesses any flamethrowing device without a valid flamethrowing device permit issued pursuant to this part is guilty of a public offense and, upon conviction, shall be punished by imprisonment in the county jail for a term not to exceed one year, or in the state prison, or by a fine not to exceed ten thousand dollars ($10,000), or by both imprisonment and fine.

(Added by Stats. 2004, Ch. 496, Sec. 1. Effective January 1, 2005.)












DIVISION 12 - FIRES AND FIRE PROTECTION

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Liability in Relation to Fires

13000

Every person is guilty of a misdemeanor who allows a fire kindled or attended by him to escape from his control or to spread to the lands of any person other than the builder of the fire without using every reasonable and proper precaution to prevent the fire from escaping.

(Enacted by Stats. 1939, Ch. 60.)



13001

Every person is guilty of a misdemeanor who, through careless or negligent action, throws or places any lighted cigarette, cigar, ashes, or other flaming or glowing substance, or any substance or thing which may cause a fire, in any place where it may directly or indirectly start a fire, or who uses or operates a welding torch, tar pot or any other device which may cause a fire, who does not clear the inflammable material surrounding the operation or take such other reasonable precautions necessary to insure against the starting and spreading of fire.

(Amended by Stats. 1965, Ch. 732.)



13002

(a)  Every person is guilty of a misdemeanor who throws or discharges any lighted or nonlighted cigarette, cigar, match, or any flaming or glowing substance, or any substance or thing which may cause a fire upon any highway, including any portion of the right-of-way of any highway, upon any sidewalk, or upon any public or private property. This subdivision does not restrict a private owner in the use of his or her own private property, unless the placing, depositing, or dumping of the waste matter on the property creates a public health and safety hazard, a public nuisance, or a fire hazard, as determined by a local health department, local fire department or fire district, or the Department of Forestry and Fire Protection, in which case this section applies.

(b)  Every person convicted of a violation of this section shall be punished by a mandatory fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) upon a first conviction, by a mandatory fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) upon a second conviction, and by a mandatory fine of not less than seven hundred fifty dollars ($750) nor more than one thousand dollars ($1,000) upon a third or subsequent conviction.

The court may, in addition to the fine imposed upon a conviction, require as a condition of probation, in addition to any other condition, that any person convicted of a violation of this section pick up litter at a time and place within the jurisdiction of the court for not less than eight hours.

(Amended by Stats. 1987, Ch. 133, Sec. 1.)



13003

Every person is guilty of a misdemeanor who uses any steam-powered logging locomotive, donkey, or threshing engine, or any other steam engine or steam boiler, in or near any forest, brush, grass, grain, or stubble land, unless the steam engine or steam boiler is provided with adequate devices to prevent the escape of fire or sparks and unless he uses every reasonable precaution to prevent the causing of fire thereby.

(Amended by Stats. 1971, Ch. 445.)



13004

Every person is guilty of a misdemeanor who harvests grain or causes it to be harvested by means of a combined harvester, header, or stationary threshing machine, or who bales hay by means of a hay press, or harvests by means of a mechanical harvester other agricultural crops which are flammable at the time of harvest, unless he keeps at all times in a convenient place upon each machine or press, one backpack or pump-type water extinguisher of not less than four-gallon capacity fully equipped, filled with water and ready for immediate use.

(Amended by Stats. 1968, Ch. 900.)



13005

Every person is guilty of a misdemeanor who:

(a)  Sells, offers for sale, leases, or rents to any person any tractor, engine, machine, or truck equipped with an internal combustion engine that uses hydrocarbon fuels, if either:

(1)  It is specifically designed for use in harvesting or moving grain or hay or for use on land covered with any other flammable agricultural crop, unless the exhaust system of the engine is equipped with a spark arrester in effective working order or the engine is constructed, equipped, and maintained for the prevention of fire pursuant to Section 4443 of the Public Resources Code.

(2)  It is not specifically designed for any of the uses described in paragraph (1) but could be used for any of those uses, unless the person provides written notice to the purchaser or bailee at the time of sale or at the time of entering into the lease or rental contract stating that the use or operation of the engine on any flammable agricultural cropland is a violation of subdivision (b), unless the exhaust system is equipped with a spark arrester in effective working order or the engine is constructed, equipped, and maintained for the prevention of fire pursuant to Section 4443 of the Public Resources Code.

(b)  Operates or causes to be operated any tractor, engine, machine, or truck equipped with an internal combustion engine that uses hydrocarbon fuels in harvesting or moving grain or hay, or on land covered with any other flammable agricultural crop, unless the engine is equipped with a spark arrester maintained in effective working order or the engine is constructed, equipped, and maintained for the prevention of fire pursuant to Section 4443 of the Public Resources Code.

Spark arrester, as used in this section, is as defined in Section 4442 of the Public Resources Code.

Spark arresters attached to the exhaust system of engines on equipment or vehicles, as described in this section, shall not be placed or mounted in such a manner as to allow flames or heat from the exhaust system to ignite any flammable material.

Motortrucks, truck tractors, buses, and passenger vehicles, except motorcycles, are not subject to the provisions of paragraph (2) of subdivision (a) if the exhaust system is equipped with a muffler as defined in the Vehicle Code.

(Amended by Stats. 1982, Ch. 1333, Sec. 2.)



13006.5

Every owner, operator, lessee, or other person in charge of any apartment house, roominghouse, motel or hotel heretofore or hereafter constructed, or any occupant thereof, who becomes aware of any fire or smoldering combustion of an unwarranted or insidious nature which is not confined within equipment designed for fire or which is a hazard to the apartment house, roominghouse, motel or hotel, shall be guilty of a misdemeanor if he shall fail to report said fire or smoldering combustion without delay to the local fire department.

(Added by Stats. 1965, Ch. 733.)



13007

Any person who personally or through another wilfully, negligently, or in violation of law, sets fire to, allows fire to be set to, or allows a fire kindled or attended by him to escape to, the property of another, whether privately or publicly owned, is liable to the owner of such property for any damages to the property caused by the fire.

(Added by Stats. 1953, Ch. 48.)



13008

Any person who allows any fire burning upon his property to escape to the property of another, whether privately or publicly owned, without exercising due diligence to control such fire, is liable to the owner of such property for the damages to the property caused by the fire.

(Added by Stats. 1953, Ch. 48.)



13009

(a)  Any person (1) who negligently, or in violation of the law, sets a fire, allows a fire to be set, or allows a fire kindled or attended by him or her to escape onto any public or private property, (2) other than a mortgagee, who, being in actual possession of a structure, fails or refuses to correct, within the time allotted for correction, despite having the right to do so, a fire hazard prohibited by law, for which a public agency properly has issued a notice of violation respecting the hazard, or (3) including a mortgagee, who, having an obligation under other provisions of law to correct a fire hazard prohibited by law, for which a public agency has properly issued a notice of violation respecting the hazard, fails or refuses to correct the hazard within the time allotted for correction, despite having the right to do so, is liable for the fire suppression costs incurred in fighting the fire and for the cost of providing rescue or emergency medical services, and those costs shall be a charge against that person. The charge shall constitute a debt of that person, and is collectible by the person, or by the federal, state, county, public, or private agency, incurring those costs in the same manner as in the case of an obligation under a contract, expressed or implied.

(b)  Public agencies participating in fire suppression, rescue, or emergency medical services as set forth in subdivision (a), may designate one or more of the participating agencies to bring an action to recover costs incurred by all of the participating agencies. An agency designated by the other participating agencies to bring an action pursuant to this section shall declare that authorization and its basis in the complaint, and shall itemize in the complaint the total amounts claimed under this section by each represented agency.

(c)  Any costs incurred by the Department of Forestry and Fire Protection in suppressing any wildland fire originating or spreading from a prescribed burning operation conducted by the department pursuant to a contract entered into pursuant to Article 2 (commencing with Section 4475) of Chapter 7 of Part 2 of Division 4 of the Public Resources Code shall not be collectible from any party to the contract, including any private consultant or contractor who entered into an agreement with that party pursuant to subdivision (d) of Section 4475.5 of the Public Resources Code, as provided in subdivision (a), to the extent that those costs were not incurred as a result of a violation of any provision of the contract.

(d)  This section applies to all areas of the state, regardless of whether primarily wildlands, sparsely developed, or urban.

(Amended by Stats. 1994, Ch. 444, Sec. 1. Effective January 1, 1995.)



13009.1

(a)  Any person (1) who negligently, or in violation of the law, sets a fire, allows a fire to be set, or allows a fire kindled or attended by him or her to escape onto any public or private property, (2) other than a mortgagee, who, being in actual possession of a structure, fails or refuses to correct, within the time allotted for correction, despite having the right to do so, a fire hazard prohibited by law, for which a public agency properly has issued a notice of violation respecting the hazard, or (3) including a mortgagee, who, having an obligation under other provisions of law to correct a fire hazard prohibited by law, for which a public agency properly has issued a notice of violation respecting the hazard, fails or refuses to correct the hazard within the time allotted for correction, despite having the right to do so, is liable for both of the following:

(1)  The cost of investigating and making any reports with respect to the fire.

(2)  The costs relating to accounting for that fire and the collection of any funds pursuant to Section 13009, including, but not limited to, the administrative costs of operating a fire suppression cost recovery program. The liability imposed pursuant to this paragraph is limited to the actual amount expended which is attributable to the fire.

(b)  In any civil action brought for the recovery of costs provided in this section, the court in its discretion may impose the amount of liability for costs described in subdivision (a).

(c)  The burden of proof as to liability shall be on the plaintiff and shall be by a preponderance of the evidence in an action alleging that the defendant is liable for costs pursuant to this section. The burden of proof as to the amount of costs recoverable shall be on the plaintiff and shall be by a preponderance of the evidence in any action brought pursuant to this section.

(d)  Any testimony, admission, or any other statement made by the defendant in any proceeding brought pursuant to this section, or any evidence derived from the testimony, admission or other statement, shall not be admitted or otherwise used in any criminal proceeding arising out of the same conduct.

(e)  The liability constitutes a debt of that person and is collectible by the person, or by the federal, state, county, public, or private agency, incurring those costs in the same manner as in the case of an obligation under a contract, expressed or implied.

(f)  This section applies in all areas of the state, regardless of whether primarily wildlands, sparsely developed, or urban.

(Amended by Stats. 1987, Ch. 1127, Sec. 2.)



13009.2

(a) In a civil action by a public agency seeking damages caused by a fire, pecuniary damages must be quantifiable and not unreasonable in relation to the prefire fair market value of the property, taking into consideration the ecological and environmental value of the property to the public. The only recoverable pecuniary damages shall be:

(1) Either the restoration and rehabilitation costs associated with bringing the damaged property back to its preinjured state or replacement or acquisition costs of equivalent value, or diminution in value of property as a result of the fire, including lost timber value, or some combination thereof.

(2) Short-term costs related to immediate damages suffered as a result of the fire, such as burned area emergency response costs, costs associated with discrete restoration activities related to repair and replacement of real property improvements, and remediation and eradication costs relative to invasive species and any other nonnative infestation caused by or exacerbated by sudden burn area conditions.

(b) In addition to the damages authorized by subdivision (a), a public agency may also recover ecological and environmental damages caused by the fire, if those damages are quantifiable, and are not redressed by the damages set forth in subdivision (a), taking into consideration the ecological and environmental value of the property to the public. Ecological and environmental damages may include:

(1) Lost recreational value.

(2) Lost interim use.

(3) Lost historical and archeological value.

(4) Damage to wildlife, wildlife habitat, water or soil quality, or plants.

(5) Damage to any rare natural features of the property.

(6) Lost aesthetic value.

(c) In assessing the reasonableness of damages under subdivision (b), the prefire fair market value of the property is relevant and one factor to be considered, in addition to the other factors listed in subdivision (b).

(d) A public agency plaintiff who claims environmental damages of any kind under subdivision (a) or (b) shall not seek to enhance any pecuniary or environmental damages recovered under this section. This section is not intended to alter the law regarding whether Section 3346 of the Civil Code or Section 733 of the Code of Civil Procedure can be used to enhance fire damages, but this section does confirm that if a public agency claims environmental damages under subdivision (a) or (b), it shall not seek to enhance any damages recovered under this section for any reason, and shall not use Section 3346 of the Civil Code or Section 733 of the Code of Civil Procedure to do so, regardless of whether those sections might otherwise apply. This section is not intended to limit or change the ability of a public agency to recover costs arising from a fire as provided in Sections 13009 and 13009.1.

(e) For purposes of this section, the term “public agency” means the United States of America or any political subdivision thereof, the State of California, any city, county, district, public agency, or any other public subdivision of the state.

(f) This section shall apply only to a civil action filed on or after the effective date of the act adding this section.

(Added by Stats. 2012, Ch. 289, Sec. 1. Effective September 11, 2012.)



13009.5

Where the Department of Forestry and Fire Protection utilizes inmate labor for fighting fires, the charge for their use, for the purpose of Section 13009, shall be set by the Director of Forestry and Fire Protection. In determining the charges, he or she may consider, in addition to costs incurred by the department, the per capita cost to the state of maintaining the inmates.

(Amended by Stats. 1992, Ch. 427, Sec. 92. Effective January 1, 1993.)



13009.6

(a) (1) Those expenses of an emergency response necessary to protect the public from a real and imminent threat to health and safety by a public agency to confine, prevent, or mitigate the release, escape, or burning of hazardous substances described in subdivision (c) are a charge against any person whose negligence causes the incident, if either of the following occurs:

(A) Evacuation from the building, structure, property, or public right-of-way where the incident originates is necessary to prevent loss of life or injury.

(B) The incident results in the spread of hazardous substances or fire posing a real and imminent threat to public health and safety beyond the building, structure, property, or public right-of-way where the incident originates.

(2) Expenses reimbursable to a public agency under this section are a debt of the person liable therefor, and shall be collectible in the same manner as in the case of an obligation under contract, express or implied.

(3) The charge created against the person by this subdivision is also a charge against the person’s employer if the negligence causing the incident occurs in the course of the person’s employment.

(4) The public agencies participating in an emergency response meeting the requirements of paragraph (1) of this subdivision may designate one or more of the participating agencies to bring an action to recover the expenses incurred by all of the designating agencies which are reimbursable under this section.

(5) An action to recover expenses under this section may be joined with any civil action for penalties, fines, injunctive, or other relief brought against the responsible person or employer, or both, arising out of the same incident.

(b) There shall be deducted from any amount otherwise recoverable under this section, the amount of any reimbursement for eligible costs received by a public agency pursuant to Chapter 6.8 (commencing with Section 25300) of Division 20. The amount so reimbursed may be recovered as provided in Section 25360.

(c) As used in this section, “hazardous substance” means any hazardous substance listed in Section 25316 or subdivision (q) of Section 25501 of this code, or in Section 6382 of the Labor Code.

(d) As used in this section, “mitigate” includes actions by a public agency to monitor or model ambient levels of airborne hazardous substances for the purpose of determining or assisting in the determination of whether or not to evacuate areas around the property where the incident originates, or to determine or assist in the determination of which areas around the property where the incident originates should be evacuated.

(Amended by Stats. 2011, Ch. 603, Sec. 1. Effective October 8, 2011.)



13010

Sections 13007, 13008, and 13009 of this code do not apply to nor affect any rights, duties, or causes of action in existence and accruing prior to August 14, 1931.

(Added by Stats. 1953, Ch. 48.)



13011

Both doors of any double doors designated as the public entrance to any place of business shall be kept unlocked during normal business hours.

(Added by Stats. 1983, Ch. 267, Sec. 1.)






CHAPTER 2 - Fire Equipment

ARTICLE 1 - Standard Equipment

13025

(a)  All equipment for fire protection purposes having couplings or fittings with an inside diameter of three inches or less, purchased by any authorities having charge of public property, shall be equipped with standard threads for fire hose couplings and hydrant fittings designated as the national standard as adopted by the National Board of Fire Underwriters, which standard is designated as the standard for such equipment in this state. The State Fire Marshal shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of this code in order to conform such building standards to the provisions of this subdivision and subdivision (b).

(b)  All equipment for fire protection purposes having couplings or fittings with an inside diameter greater than three inches, if equippped with threads, shall be equipped with the standard threads prescribed in subdivision (a).

(c)  All equipment for fire protection purposes having couplings or fittings with an inside diameter greater than three inches not equipped with threaded fittings or couplings shall be approved by the State Fire Marshal, with advice from the State Board of Fire Services. The proposed system of use of such nonthreaded couplings or fittings shall be submitted in detail to the State Fire Marshal who shall, with advice from the State Board of Fire Services, approve its use if mutual aid capability is assured.

(d)  The State Fire Marshal shall adopt and submit building standards for approval pursuant to the provisions of Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of this code for any fire hydrants, including dry standpipe connections, in or on any improvement to land, which building standards define the requirements for standard threads for fire hose couplings and hydrant fittings as provided in subdivision (a) or (b).

(Amended by Stats. 1979, Ch. 1152.)



13025.5

Any fire department maintained by the City and County of San Francisco using fire hydrant outlets with other than two-and-one-half-inch (2 1/2-inch) threaded fittings shall cause any vehicle used for firefighting purposes and designed to pump water from those hydrants, that is normally used in areas of the city and county bordering the boundaries of any other public entity, as defined in Section 13050.1, providing any fire protection and suppression service, to carry a minimum of eight adapters, consisting of four increasers and four reducers, that enable the vehicle to couple its equipment and apparatus to fire hydrant outlets having two-and-one-half-inch (2 1/2-inch) threaded fittings, and that enable fire equipment vehicles from other public entities using two-and-one-half-inch (2 1/2-inch) threaded fittings to couple their firefighting equipment and apparatus to fire hydrant outlets maintained by the city and county.

(Amended by Stats. 1992, Ch. 1069, Sec. 2. Effective January 1, 1993.)



13026

The State Fire Marshal is authorized to make such changes as may be necessary to standardize all existing fire protective equipment throughout the state.

(Amended by Stats. 1980, Ch. 118.)



13027

The State Fire Marshal shall notify industrial establishments and property owners having equipment for fire protective purposes of the changes necessary to bring their equipment into conformity with, and shall render them such assistance as may be available in converting their equipment to, standard requirements.

(Enacted by Stats. 1939, Ch. 60.)



13028

Any person who sells or offers for sale any fire hose, hydrant, fire engine or other equipment with threaded parts, for fire protective purposes, unless it is fitted and equipped with the standard thread for fire hose couplings and hydrant fittings is guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) nor more than four hundred dollars ($400), or by imprisonment in the county jail for not less than five or more than 30 days, or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 160. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 2 - Use of Fire Equipment

13050

The apparatus, equipment and firefighting force of any public entity may be used for the purpose of providing fire protection or firefighting services:

(a)  In any other public entity with the consent of the chief administrative officer of the office or department authorized by law to provide fire protection in such other public entity.

(b)  Outside the limits of any public entity.

(Amended by Stats. 1965, Ch. 1203.)



13050.1

“Public entity” includes the state, a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the state.

(Added by Stats. 1965, Ch. 1203.)



13051

The reasonable value of the use of, and repairs and depreciation on, apparatus and equipment, and other expenses reasonably incurred in furnishing firefighting services, may constitute a charge against the public entity in which the firefighting services are furnished.

(Amended by Stats. 1965, Ch. 1203.)



13052

(a) The public entity rendering the service may present a claim to the public entity liable therefor. If the claim is approved by the head of the fire department, if any, in the public entity to which the claim is presented, and by its governing body, it shall be paid in the same manner as other charges and if the claim is not paid, an action may be brought for its collection.

(b) Notwithstanding any other provision of this section, any claims against the state shall be presented to the California Victim Compensation and Government Claims Board in accordance with Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 2006, Ch. 538, Sec. 372. Effective January 1, 2007.)



13052.5

The governing board of any county fire protection district may contract with any city contiguous to the district for the furnishing of fire protection to the district by such city, and the legislative body of any city may contract for the furnishing of fire protection to the district in such manner and to such extent as the legislative body may deem advisable.

All of the privileges and immunities from liability which surround the activities of any city fire fighting force or department when performing its functions within the territorial limits of the city shall apply to the activities of any city fire fighting force or department while furnishing fire protection outside the city under any contract with a county fire protection district pursuant to this section.

(Added by Stats. 1953, Ch. 48.)



13053

Whenever a fire occurs in any county or within the boundaries of any national forest which is of such proportions that it cannot be adequately handled by the forestry department or fire warden of the county or the facilities of the Department of Forestry and Fire Protection or of the United States Forest Service, the personnel, equipment, and firefighting facilities of any county may be authorized by the state forest ranger within the county or the county forester or fire warden of the county to assist in its extinguishment and control.

(Amended by Stats. 1992, Ch. 427, Sec. 93. Effective January 1, 1993.)



13054

Where the personnel, equipment, and facilities of any county are utilized in the extinguishment or control of any fire outside its boundaries, the county furnishing its personnel, equipment, and facilities shall be reimbursed by the county in which the fire occurs in an amount in accordance with a predetermined schedule of repayments agreed upon by the boards of supervisors of the counties, or between the board of supervisors of the county and the Department of Forestry and Fire Protection or the United States Forest Service, as the case may be.

(Amended by Stats. 1992, Ch. 427, Sec. 94. Effective January 1, 1993.)



13055

Any public agency authorized to engage in fire protection activities, including but not limited to a fire protection district, city, city and county, or county fire department, the Department of Forestry, and the United States Forest Service, may use fire to abate a fire hazard.

(Amended by Stats. 1981, Ch. 714.)



13060

Any public entity may place blue reflective pavement markers in any highway, street, or road for marking fire hydrant locations and water supply locations. These blue reflective pavement markers shall not be used for any other purpose. This section shall not apply to freeways or freeway ramps.

A public entity shall not place blue reflective pavement markers on a state highway unless it first obtains an encroachment permit from the Department of Transportation.

(Added by Stats. 1983, Ch. 570, Sec. 1. Effective August 29, 1983. Operative January 1, 1984, by Sec. 4 of Ch. 570.)









CHAPTER 3 - FIRESCOPE Program

13070

This chapter shall be known and may be cited as the FIRESCOPE Act of 1989.

(Added by Stats. 1989, Ch. 1364, Sec. 1.)



13071

The Office of Emergency Services shall establish and administer a program, which shall be denominated the FIRESCOPE Program (FIrefighting RESources of California Organized for Potential Emergencies), to maintain and enhance the efficiency and effectiveness of managing multiagency firefighting resources in responding to an incident. The program shall be based on the concepts and components developed or under development by the Firescope project chartered by the United States Congress in 1972. The program shall provide for the research, development, and implementation of technologies, facilities, and procedures to assist state and local fire agencies in the better utilization and coordination of firefighting resources in responding to incidents.

(Amended by Stats. 2013, Ch. 352, Sec. 338. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13072

The goal of the FIRESCOPE Program is the improvement of fire incident management and the coordination of multiagency firefighting resources on major or multiple incidents. The program shall include, but is not limited to, the following areas as part of its research, development, and implementation objectives:

(a)  Improved methods to coordinate multiagency firefighting resources during major incidents.

(b)  Improved methods for forecasting fire behavior.

(c)  The capability to assess fire, weather, and terrain conditions at the scene of an incident.

(d)  Standard fire terminology for improving incident management.

(e)  Improved multiagency fire communications.

(f)  Multiagency training on FIRESCOPE components and products.

(g)  A common mapping system, including orthophoto maps.

(h)  Improved fire information management systems.

(i)  Regional operational coordination centers for regional multiagency coordination of firefighting resources.

(Added by Stats. 1989, Ch. 1364, Sec. 1.)



13073

The Office of Emergency Services shall carry out this chapter in cooperation with the Department of Forestry and Fire Protection, including the Office of the State Fire Marshal, and with the advice of the Fire and Rescue Service Advisory Committee/FIRESCOPE Board of Directors within the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 339. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 4 - Firefighters’ Memorial

13081

(a)  The construction of a memorial to California firefighters on the grounds of the State Capitol is hereby authorized. For purposes of this chapter, the grounds of the State Capitol is that property in the City of Sacramento bounded by Ninth, Fifteenth, “L,” and “N” Streets. The actual site for the memorial shall be selected by the task force after consultation with the State Office of Historic Preservation, and after consultation with, and approval of, the Department of General Services and the Historic State Capitol Commission.

(b)  No state moneys shall be expended for any of the purposes specified in this chapter. Funds for the construction of the memorial shall be provided exclusively through private contributions for this purpose.

(Added by Stats. 1992, Ch. 1217, Sec. 1. Effective January 1, 1993.)



13083

Firefighters’ memorial ceremonies, including the dedication of the memorial and any subsequent ceremonies, shall be conducted by the California Fire Foundation, in consultation with the Assembly General Research Committee on Fire, Police, Emergency, and Disaster Services.

(Added by Stats. 1992, Ch. 1217, Sec. 1. Effective January 1, 1993.)









PART 2 - FIRE PROTECTION

CHAPTER 1 - State Fire Marshal

ARTICLE 1 - General

13100

(a)  The Office of the State Fire Marshal is hereby created in the Department of Forestry and Fire Protection. The Office of the State Fire Marshal shall be administered by the State Fire Marshal, who shall be a Chief Deputy Director of Forestry and Fire Protection in accordance with paragraph (1) of subdivision (b) of Section 702 of the Public Resources Code and appointed pursuant to Section 13101 of this code.

(b)  The Office of the State Fire Marshal and the State Fire Marshal in the Department of Forestry and Fire Protection succeed to, and are vested with, all of the powers, duties, responsibilities, and jurisdiction of the former Office of the State Fire Marshal and the former State Fire Marshal, as the case may be, in the State and Consumer Services Agency.

(c)  Wherever any reference is made in any law to the former Office of the State Fire Marshal or to the former State Fire Marshal in the State and Consumer Services Agency pertaining to a power, duty, responsibility, or jurisdiction transferred to, and vested in, the Office of the State Fire Marshal or the State Fire Marshal in the Department of Forestry and Fire Protection, the reference shall be deemed to be a reference to, and to mean, the Office of the State Fire Marshal or the State Fire Marshal in the Department of Forestry and Fire Protection, as the case may be.

(Amended by Stats. 1996, Ch. 332, Sec. 3. Effective January 1, 1997.)



13100.1

The functions of the office shall be to foster, promote and develop ways and means of protecting life and property against fire and panic.

(Added by Stats. 1945, Ch. 1173.)



13101

The State Fire Marshal shall be appointed by the Governor with the advice and consent of the Senate and shall hold office at the pleasure of the Governor. In order to be eligible for appointment, he or she shall have had not less than eight years experience in a regularly organized fire department in this State. He or she shall be paid the annual salary provided for by Chapter 6 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1996, Ch. 332, Sec. 4. Effective January 1, 1997.)



13103

The State Fire Marshal may appoint those assistant or deputy state fire marshals as he or she may consider necessary from among active chiefs of fire departments, fire marshals of cities, counties, and districts providing fire protection, and the salaried field assistants of the State Fire Marshal.

The State Fire Marshal and the assistant or deputy state fire marshals shall exercise the functions of peace officers.

(Amended by Stats. 1996, Ch. 332, Sec. 6. Effective January 1, 1997.)



13104

The State Fire Marshal shall aid in the enforcement of all laws and ordinances, any rules and regulations adopted under the provisions of Division 11 (commencing with Section 12000) of, and Part 1 (commencing with Section 13000) and Part 2 (commencing with Section 13100) of Division 12 of, the Health and Safety Code, and building standards adopted by the State Fire Marshal and published in the State Building Standards Code relating to fires or to fire prevention and protection.

The State Fire Marshal shall, if possible, attend, and take charge of and protect all property which may be imperiled by any fire other than:

(a)  A forest, brush, or grain fire.

(b)  A fire occurring within any city or town maintaining a fire department, within a fire protection district, or within a county where there is a regularly appointed county fire warden.

(Amended by Stats. 1979, Ch. 1152.)



13104.5

Except on property which has been deeded to the state for taxes, the Department of Forestry and Fire Protection may abate fire hazards existing on property owned, controlled, or held in trust by the state, in areas not under the jurisdiction of the Director of Forestry and Fire Protection, upon the request of the legislative body of the city, county, or city and county within which the property is situated. The cost of the abatement shall be paid out of any money in the State Treasury appropriated for that purpose.

(Amended by Stats. 1996, Ch. 332, Sec. 7. Effective January 1, 1997.)



13104.6

The State Fire Marshal may determine the existence of a fire hazard on any property which has been deeded to the State for taxes and may serve a written notice of condemnation of the fire hazard on the State Controller, or on any person designated by the Controller. The fire hazard is then subject to removal in accordance with the law relating to removal of public nuisances on tax deeded property.

(Added by Stats. 1939, Ch. 693.)



13105

The State Fire Marshal shall encourage the adoption of fire prevention measures by means of education, engineering, and enforcement and shall prepare or cause to be prepared for dissemination information relating to the subject of fire prevention and extinguishment.

(Amended by Stats. 1996, Ch. 332, Sec. 8. Effective January 1, 1997.)



13105.2

(a)  The State Fire Marshal shall establish and operate a statewide hazardous materials training facility to be located at the Del Valle Firefighting Facility of the County of Los Angeles.

(b)  Subdivision (a) shall be operative in any fiscal year only to the extent that funds are appropriated in the annual Budget Act or donated by private donors, contributed by local agencies, or provided by other funding sources for the purpose of subdivision (a). Donations by private donors, local agencies, or other sources may be in the form of money, in-kind services, or equipment. All monetary contributions received pursuant to this subdivision shall be deposited into a special deposit fund account to carry out the requirements of subdivision (a).

(Amended by Stats. 1989, Ch. 597, Sec. 1.)



13105.5

The State Fire Marshal shall establish or cause to be established a program of fire prevention training for fire prevention inspectors employed by local fire protection agencies. The training program shall be conducted on a regional basis located near such agencies which employ or contract with such inspectors.

(Added by Stats. 1981, Ch. 581.)



13105.7

(a)  The State Fire Marshal may establish a schedule of fees for the inspection, approval, and listing of testing laboratories which test consumer products for fire safety that are regulated by the State Fire Marshal.

(b)  The State Fire Marshal may charge the testing laboratories fees to cover the costs of the program specified in subdivision (a), including the cost of establishing the fee schedule.

(Added by Stats. 1989, Ch. 616, Sec. 1.)



13106

During the existence of a fire, the State Fire Marshal may protect any property which is affected thereby until the arrival of the owner or claimant. If the owner or claimant does not take charge of the property within twenty-four hours, the State Fire Marshal may store it at the owner’s or claimant’s expense.

(Enacted by Stats. 1939, Ch. 60.)



13107

(a)  The State Fire Marshal shall investigate every explosion or fire occurring in any state institution, state-owned building, or any building which is determined, pursuant to regulations adopted by the State Fire Marshal, to be state occupied, and every explosion or fire occurring in those areas of the state not under the jurisdiction of a legally organized fire department or fire protection district or other public entity, including, but not limited to, the state, which provides fire protection in which there is suspicion that the crime of arson or attempted arson has been committed.

(b)  Upon request of the chief fire official of a legally organized fire department or fire protection district, or the governing body thereof, or upon request of the chief of a police department or the sheriff regarding a fire which occurs in an area where there is no operating arson investigation unit, the State Fire Marshal shall, within the limitation of resources and manpower established for those purposes, investigate any explosion or fire occurring within the jurisdiction of the requesting official in which there is suspicion that the crime of arson or attempted arson has been committed.

(c)  The State Fire Marshal shall cooperate in the establishment of a program for training fire department personnel in arson investigation and detection.

(d)  In order to carry out his or her responsibilities and duties pursuant to this section, the State Fire Marshal shall establish an arson investigation unit within his or her office, which shall be staffed with necessary personnel to perform the function for which the unit is established.

(e)  If there is reason to believe that any fire or explosion investigated by the State Fire Marshal resulted from a crime or that a crime has been committed in connection with it, the State Fire Marshal shall report that fact in writing to the district attorney of the county in which the fire or explosion occurred.

(Amended by Stats. 1996, Ch. 332, Sec. 9. Effective January 1, 1997.)



13107.5

The State Fire Marshal may investigate every break, and shall investigate every explosion or fire, involving a pipeline reported by a local agency pursuant to Chapter 5.5 (commencing with Section 51010) of Division 1 of Title 5 of the Government Code. The State Fire Marshal may immediately order any pipeline closed when it is determined to be necessary to do so in the interests of public safety. The pipeline shall remain closed until it is determined that operations may be resumed with safety or until any discovered safety defect has been remedied or repaired.

(Added by Stats. 1981, Ch. 861.)



13108

(a) Except as limited by Chapter 6 (commencing with Section 140) of Division 1 of the Labor Code and Section 18930 of this code, the State Fire Marshal shall prepare and adopt building standards, not inconsistent with existing laws or ordinances, relating to fire protection in the design and construction of the means of egress and the adequacy of exits from, and the installation and maintenance of fire alarm and fire extinguishment equipment or systems in, any state institution or other state-owned building or in any state-occupied building and submit those building standards to the State Building Standards Commission for approval pursuant to the provisions of Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of this code. The State Fire Marshal shall prepare and adopt regulations other than building standards for the installation and maintenance of equipment and furnishings that present unusual fire hazards in any state institution or other state-owned building or in any state-occupied building. The State Fire Marshal shall adopt those regulations as are reasonably necessary to define what buildings shall be considered as state-occupied buildings.

(b) The fire chief of any city, county, city and county, or fire protection district, or that official’s authorized representative, may enter any state institution or any other state-owned or state-occupied building for the purpose of preparing a fire suppression preplanning program or for the purpose of investigating any fire in a state-occupied building.

(c) Except as otherwise provided in this section, the State Fire Marshal shall enforce the regulations adopted by him or her and building standards relating to fire and panic safety published in the California Building Standards Code in all state-owned buildings, state-occupied buildings, and state institutions throughout the state. Upon written request from the chief fire official of any city, county, city and county, or fire protection district, or a Designated Campus Fire Marshal, pursuant to Section 13146, the State Fire Marshal may authorize that person and his or her authorized representatives, in their geographical area of responsibility, to make fire prevention inspections of state-owned or state-occupied buildings, other than state institutions, for the purpose of enforcing the regulations relating to fire and panic safety adopted by the State Fire Marshal pursuant to this section and building standards relating to fire and panic safety published in the California Building Standards Code. Authorization from the State Fire Marshal shall be limited to those fire departments or fire districts which maintain a fire prevention bureau staffed by paid personnel.

(d) Any requirement or order made by any chief fire official or Designated Campus Fire Marshal pursuant to this section may be appealed to the State Fire Marshal. The State Fire Marshal shall, upon receiving an appeal and subject to the provisions of Chapter 5 (commencing with Section 18945) of Part 2.5 of Division 13 of this code, determine if the requirement or order made is reasonably consistent with the fire and panic safety regulations adopted by him or her and building standards relating to fire and panic safety published in the California Building Standards Code.

(Amended by Stats. 2010, Ch. 370, Sec. 1. Effective January 1, 2011.)



13108.1

The State Fire Marshal, in consultation with the Bureau of Electronic and Appliance Repair, Home Furnishings, and Thermal Insulation, shall review the flammability standards for building insulation materials, including whether the flammability standards for some insulation materials can only be met with the addition of chemical flame retardants. Based on this review, and if the State Fire Marshal deems it appropriate, he or she shall, by July 1, 2015, propose for consideration by the California Building Standards Commission, to be adopted at the sole discretion of the commission, updated insulation flammability standards that accomplish both of the following:

(a) Maintain overall building fire safety.

(b) Ensure that there is adequate protection from fires that travel between walls and into confined areas, including crawl spaces and attics, for occupants of the building and any firefighters who may be in the building during a fire.

(Added by Stats. 2013, Ch. 579, Sec. 2. Effective January 1, 2014.)



13108.5

(a) The State Fire Marshal, in consultation with the Director of Forestry and Fire Protection and the Director of Housing and Community Development, shall, pursuant to Section 18930, propose fire protection building standards for roofs, exterior walls, structure projections, including, but not limited to, porches, decks, balconies, and eaves, and structure openings, including, but not limited to, attic and eave vents and windows of buildings in fire hazard severity zones, including very high fire hazard severity zones designated by the Director of Forestry and Fire Protection pursuant to Article 9 (commencing with Section 4201) of Chapter 1 of Part 2 of Division 4 of the Public Resources Code.

(b) Building standards adopted pursuant to this section shall also apply to buildings located in very high fire hazard severity zones designated pursuant to Chapter 6.8 (commencing with Section 51175) of Part 1 of Division 1 of Title 5 of the Government Code, and other areas designated by a local agency following a finding supported by substantial evidence in the record that the requirements of the building standards adopted pursuant to this section are necessary for effective fire protection within the area.

(c) Building standards adopted pursuant to this section shall also apply to buildings located in urban wildland interface communities. A local agency may, at its discretion, include in or exclude from the requirements of these building standards any area in its jurisdiction following a finding supported by substantial evidence in the record at a public hearing that the requirements of these building standards are necessary or not necessary, respectively, for effective fire protection within the area. Changes made by a local agency to an urban wildland interface community area following a finding supported by substantial evidence in the record shall be final and shall not be rebuttable.

(d) For purposes of subdivision (c), “urban wildland interface community” means a community listed in “Communities at Risk from Wild Fires,” produced by the California Department of Forestry and Fire Protection, Fire and Resource Assessment Program, pursuant to the National Fire Plan, federal Fiscal Year 2001 Department of the Interior and Related Agencies Appropriations Act (Public Law 106-291).

(Amended by Stats. 2004, Ch. 183, Sec. 195. Effective January 1, 2005.)



13108.6

The State Fire Marshal may adopt regulations specifying the access to roof areas of commercial establishments which firefighters shall have and may limit or restrict the use of razor wire fences, chain link fences, or any other fences which would obstruct that access.

For purposes of this section, “commercial establishment” shall not include any facility of a public utility.

(Added by Stats. 1984, Ch. 632, Sec. 1.)



13108.9

The State Fire Marshal shall adopt regulations to require a public address system with an emergency backup power system for all buildings or structures constructed on or after July 1, 1991, which are intended for public assemblies of 10,000 or more persons.

The State Fire Marshal shall adopt regulations to require any existing building or structure intended for public assemblies of 10,000 or more persons which, on or after January 1, 1991, has or subsequently installs a public address system, to have an emergency backup power system for the public address system.

(Added by Stats. 1990, Ch. 1426, Sec. 1.)



13109

The State Fire Marshal, his or her deputies, or his or her salaried assistants, the chief of any city or county fire department or fire protection district and their authorized representatives may enter any building or premises not used for dwelling purposes at any reasonable hour for the purpose of enforcing this chapter. The owner, lessee, manager or operator of any such building or premises shall permit the State Fire Marshal, his or her deputies, his or her salaried assistants and the chief of any city or county fire department or fire protection district and their authorized representatives to enter and inspect them at the time and for the purpose stated in this section.

(Amended by Stats. 1996, Ch. 332, Sec. 11. Effective January 1, 1997.)



13110

(a) Notwithstanding any other provision of this part, the State Fire Marshal may propose, adopt, and administer the regulations that he or she deems necessary in order to ensure fire safety in buildings and structures within this state including regulations related to construction, modification, installation, testing, inspection, labeling, listing, certification, registration, licensing, reporting, operation, and maintenance. Regulations that are building standards shall be submitted to the State Building Standards Commission for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13.

(b) The Office of the State Fire Marshal may establish and collect reasonable fees necessary to implement this section, consistent with Section 3 of Article XIII A of the California Constitution.

(Added by Stats. 2013, Ch. 377, Sec. 4. Effective January 1, 2014.)



13110.5

The State Fire Marshal shall gather statistical information on all fires, medical aid incidents, and hazardous materials incidents occurring within this state. The chief fire official of each fire department operated by the state, a city, city and county, fire protection district, organized fire company, or other public or private entity which provides fire protection, shall furnish information and data to the State Fire Marshal relating to each fire which occurs within his or her area of jurisdiction. The chief fire official of each fire department operated by the state shall, and the chief fire official of fire departments operated by a city, city and county, fire protection district, organized fire company, or other public or private entity which provides fire protection may, also furnish information and data to the State Fire Marshal relating to medical aid incidents and hazardous materials incidents which occur within their area of jurisdiction. The State Fire Marshal shall adopt regulations prescribing the scope of the information to be reported, the manner of reporting the information, the forms to be used, the time the information shall be reported, and other requirements and regulations as the State Fire Marshal determines necessary.

The State Fire Marshal shall annually analyze the information and data reported, compile a report, and disseminate a copy of the report, together with his or her analysis, to each chief fire official in the state. The State Fire Marshal shall also furnish a copy of his or her report and analysis to the State Emergency Medical Services Authority and any other interested person upon request.

(Amended by Stats. 1987, Ch. 345, Sec. 1.)



13110.7

The State Fire Marshal shall establish and maintain a registry of burn injuries and deaths, and shall annually compile a statistical report of such injuries and deaths.

The director of every burn center which examines, treats, or admits a person with a burn or smoke inhalation injury or a person who suffers a burn-related death shall file a report with the State Fire Marshal describing the injury or death at the end of the examination or treatment or at the time the patient is discharged from the burn center or at the time of the patient’s death.

As used in this section, the term “burn center” means an intensive care unit in which there are specially trained physicians, nursing and supportive personnel and the necessary monitoring and therapeutic equipment needed to provide specialized medical and nursing care to burned patients.

The State Fire Marshall shall, in cooperation with the burn centers, develop the form to be used in reporting information to the State Fire Marshal under this section.

(Amended by Stats. 1980, Ch. 149.)



13111

The State Fire Marshal may adopt a model ordinance for adoption by any local agency authorized pursuant to Article 3.6 (commencing with Section 50078) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code to establish uniform schedules and rates for assessments for fire suppression services as provided in Section 50078.2 of the Government Code.

(Added by Stats. 1982, Ch. 1396, Sec. 18.)



13111.1

(a)  The office of the State Fire Marshal may expend money appropriated for the administration of the laws, the enforcement of which is committed to the office. Such expenditures by the office shall be made in accordance with law in carrying on the work for which such appropriations were made.

(b)  A sum, not to exceed five thousand dollars ($5,000) in each fiscal year, may be withdrawn for investigative purposes from General Fund money appropriated in support of the office of the State Fire Marshal, without at the time furnishing vouchers and itemized statements. This sum shall be used as a revolving fund where cash advances are necessary, and at the close of each fiscal year, or any other time, upon demand of the Department of Finance, shall be accounted for and substantiated by vouchers and itemized statements submitted to and audited by the State Controller.

(Amended by Stats. 1978, Ch. 562.)



13111.3

The State Department of Health shall establish and administer a program which will make loans available to private nonprofit children’s institutions and private nonprofit homes for the aging which are nonprofit community care facilities for adults under subdivision (a) of Section 1502 of the Health and Safety Code from such funds as may be appropriated by the Legislature to pay the cost of the installation of automatic sprinkler systems or detectors responding to invisible products of combustion other than heat approved by the State Fire Marshal. Any loan pursuant to this section shall bear interest at a rate of 5 percent per annum and shall not be for a term exceeding 30 years.

The State Department of Health shall adopt and enforce such regulations as may be necessary for the reasonable administration of the loan program which it is required by this section to establish and administer.

(Amended by Stats. 1975, Ch. 406.)



13112

Every person who violates any provision of this chapter, or any order, rule, or regulation made pursuant to this chapter, is guilty of a misdemeanor punishable by a fine of not less than one hundred dollars ($100) or more than five hundred dollars ($500), or by imprisonment for not more than six months, or by both.

A person is guilty of a separate offense each day during which he or she commits, continues, or permits a violation of any provision of, or any order, rule, or regulation made pursuant to, this chapter.

(Amended by Stats. 1984, Ch. 322, Sec. 1.)



13112.1

Notwithstanding Section 1463 of the Penal Code, all fines and forfeitures imposed by or collected in any court of this state, as a result of citations issued by the State Fire Marshal or salaried deputy state fire marshals employed by the State of California, for any violation of this part or of any regulation adopted pursuant to this part, shall be deposited, as soon as practicable after the receipt of the fine or forfeiture, with the county treasurer of the county in which the court is situated. Amounts so deposited shall be paid at least once a month as follows:

(a)  One-half to the Treasurer, by warrant of the county auditor drawn upon the requisition of the clerk or judge of the court, for deposit in the California Fire and Arson Training Fund, on order of the Controller. At the time of the transmittal, the county auditor shall forward to the Controller, on the form or forms prescribed by the Controller, a record of the imposition, collection, and payments of the fines or forfeitures.

(b)  One-half to the county in which the offense was committed for disposition as provided in Section 1463 of the Penal Code.

(Amended by Stats. 1985, Ch. 333, Sec. 1.)



13112.2

All revenue collected pursuant to subdivision (a) of Section 13112.1 shall be deposited in the California Fire and Arson Training Fund and shall be available, when appropriated by the Legislature, for the office of the State Fire Marshal to support fire training.

(Amended by Stats. 1985, Ch. 333, Sec. 2.)



13113

(a) Except as otherwise provided in this section, a person, firm, or corporation shall not establish, maintain, or operate a hospital, children’s home, children’s nursery, or institution, home or institution for the care of people who are elderly, persons with mental health disorders or intellectual disabilities, or nursing or convalescent home, wherein more than six guests or patients are housed or cared for on a 24-hour-per-day basis unless there is installed and maintained in an operable condition in every building, or portion thereof where patients or guests are housed, an automatic sprinkler system approved by the State Fire Marshal.

(b) This section shall not apply to homes or institutions for the 24-hour-per-day care of ambulatory children if all of the following conditions are satisfied:

(1) The buildings, or portions thereof where children are housed, are not more than two stories in height and are constructed and maintained in accordance with regulations adopted by the State Fire Marshal pursuant to Section 13143 and building standards published in the California Building Standards Code.

(2) The buildings, or portions thereof housing more than six children, shall have installed and maintained in an operable condition therein a fire alarm system of a type approved by the State Fire Marshal. The system shall be activated by detectors responding to invisible products of combustion other than heat.

(3) The buildings or portions thereof do not house children with mental health disorders or children with intellectual disabilities.

(c) This section shall not apply to any one-story building or structure of an institution or home for the care of the aged providing 24-hour-per-day care if the building or structure is used or intended to be used for the housing of no more than six ambulatory aged persons. However, the buildings or institutions shall have installed and maintained in an operable condition therein a fire alarm system of a type approved by the State Fire Marshal. The system shall be activated by detectors responding to products of combustion other than heat.

(d) This section does not apply to occupancies, or any alterations thereto, located in type I construction, as defined by the State Fire Marshal, under construction or in existence on March 4, 1972.

(e) “Under construction,” as used in this section, means that actual work shall have been performed on the construction site and shall not be construed to mean that the hospital, home, nursery, institution, sanitarium, or a portion thereof, is in the planning stage.

(Amended by Stats. 2014, Ch. 144, Sec. 38. Effective January 1, 2015.)



13113.5

The State Fire Marshal shall adopt regulations requiring the installation of automatic fire devices activated by products of combustion other than heat in all facilities within the scope of Sections 13143 and 13143.6, which provide 24-hour per day care, which house six or fewer persons, and which do not have automatic sprinkler systems.

(Added by Stats. 1978, Ch. 693.)



13113.6

(a) Any person, or public or private firm, organization, or corporation, that owns, rents, leases, or manages a facility that hosts a ticketed event for live entertainment shall make an announcement of the availability of emergency exits prior to the beginning of the live entertainment.

(b) As used in this section, “facility” means a building or portion of a building having an assembly room with an occupancy load of less than 1,000 persons and a legitimate stage for the gathering together of 50 or more persons as defined pursuant to Division 2 of Section 303.1.1 of Title 24 of the California Code of Regulations (California Building Code of 2001).

(Added by Stats. 2005, Ch. 537, Sec. 1. Effective January 1, 2006.)



13113.7

(a) (1) Except as otherwise provided in this section, smoke alarms, approved and listed by the State Fire Marshal pursuant to Section 13114 at the time of installation, shall be installed, in accordance with the manufacturer’s instructions in each dwelling intended for human occupancy.

(2) For all dwelling units intended for human occupancy for which a building permit is issued on or after January 1, 2014, for alterations, repairs, or additions exceeding one thousand dollars ($1,000), the permit issuer shall not sign off on the completion of work until the permittee demonstrates that all smoke alarms required for the dwelling unit are devices approved and listed by the State Fire Marshal pursuant to Section 13114.

(3) However, if any local rule, regulation, or ordinance, adopted prior to January 1, 1987, requires installation in a dwelling unit intended for human occupancy of smoke alarms which receive their power from the electrical system of the building and requires compliance with the local rule, regulation, or ordinance at a date subsequent to the dates specified in this section, the compliance date specified in the rule, regulation, or ordinance shall, but only with respect to the dwelling units specified in this section, take precedence over the date specified in this section.

(4) Unless prohibited by local rules, regulations, or ordinances, a battery-operated smoke alarm, which otherwise met the standards adopted pursuant to Section 13114 for smoke alarms at the time of installation, satisfies the requirements of this section.

(5) A fire alarm system with smoke detectors installed in accordance with the State Fire Marshal’s regulations may be installed in lieu of smoke alarms required pursuant to paragraph (1) or (2) of this subdivision, or paragraph (3) of subdivision (d).

(b) “Dwelling units intended for human occupancy,” as used in this section, includes a one- or two-unit dwelling, lodging house, apartment complex, hotel, motel, condominium, stock cooperative, time-share project, or dwelling unit of a multiple-unit dwelling complex, or factory-built housing as defined in Section 19971. For the purpose of this part, “dwelling units intended for human occupancy” does not include manufactured homes as defined in Section 18007, mobilehomes as defined in Section 18008, and commercial coaches as defined in Section 18001.8.

(c) A high-rise structure, as defined in subdivision (b) of Section 13210 and regulated by Chapter 3 (commencing with Section 13210), and which is used for purposes other than as dwelling units intended for human occupancy, is exempt from the requirements of this section.

(d) (1) The owner shall be responsible for testing and maintaining alarms in hotels, motels, lodging houses, apartment complexes, and other multiple-dwelling complexes in which units are neither rented nor leased.

(2) The owner of a hotel, motel, lodging house, apartment complex, or other multiple-dwelling complex in which units are rented or leased, and commencing January 1, 2014, the owner of a single-family dwelling that is rented or leased, shall be responsible for testing and maintaining alarms required by this section as follows:

(A) An owner or the owner’s agent may enter any dwelling unit, efficiency dwelling unit, guest room, and suite owned by the owner for the purpose of installing, repairing, testing, and maintaining single station smoke alarms required by this section. Except in cases of emergency, the owner or owner’s agent shall give the tenants of each such unit, room, or suite reasonable notice in writing of the intention to enter and shall enter only during normal business hours. Twenty-four hours shall be presumed to be reasonable notice in absence of evidence to the contrary.

(B) At the time that a new tenancy is created, the owner shall ensure that smoke alarms are operable. The tenant shall be responsible for notifying the manager or owner if the tenant becomes aware of an inoperable smoke alarm within his or her unit. The owner or authorized agent shall correct any reported deficiencies in the smoke alarm and shall not be in violation of this section for a deficient smoke alarm when he or she has not received notice of the deficiency.

(3) On or before January 1, 2016, the owner of a dwelling unit intended for human occupancy in which one or more units is rented or leased shall install additional smoke alarms, as needed, to ensure that smoke alarms are located in compliance with current building standards. Existing alarms need not be replaced unless the alarm is inoperable. New smoke alarms installed in compliance with current building standards may be battery operated provided the alarms have been approved by the State Fire Marshal for sale in the state. This paragraph shall not apply to fire alarm systems with smoke detectors, fire alarm devices that connect to a panel, or other devices that use a low-power radio frequency wireless communication signal.

(e) A violation of this section is an infraction punishable by a maximum fine of two hundred dollars ($200) for each offense.

(f) This section shall not affect any rights which the parties may have under any other provision of law because of the presence or absence of a smoke alarm.

(Amended by Stats. 2012, Ch. 420, Sec. 1. Effective January 1, 2013.)



13113.8

(a) On and after January 1, 1986, every single-family dwelling and factory-built housing, as defined in Section 19971, which is sold shall have an operable smoke alarm. At the time of installation, the alarm shall be approved and listed by the State Fire Marshal and installed in accordance with the State Fire Marshal’s regulations. Unless prohibited by local rules, regulations, or ordinances, a battery-operated smoke alarm that met the standards adopted pursuant to Section 13114 for smoke alarms at the time of installation shall be deemed to satisfy the requirements of this section.

(b) On and after January 1, 1986, the transferor of any real property containing a single-family dwelling, as described in subdivision (a), whether the transfer is made by sale, exchange, or real property sales contract, as defined in Section 2985 of the Civil Code, shall deliver to the transferee a written statement indicating that the transferor is in compliance with this section. The disclosure statement shall be either included in the receipt for deposit in a real estate transaction, an addendum attached thereto, or a separate document.

(c) The transferor shall deliver the statement referred to in subdivision (b) as soon as practicable before the transfer of title in the case of a sale or exchange, or prior to execution of the contract where the transfer is by a real property sales contract, as defined in Section 2985. For purposes of this subdivision, “delivery” means delivery in person or by mail to the transferee or transferor, or to any person authorized to act for him or her in the transaction, or to additional transferees who have requested delivery from the transferor in writing. Delivery to the spouse of a transferee or transferor shall be deemed delivery to a transferee or transferor, unless the contract states otherwise.

(d) This section does not apply to any of the following:

(1) Transfers which are required to be preceded by the furnishing to a prospective transferee of a copy of a public report pursuant to Section 11018.1 of the Business and Professions Code.

(2) Transfers pursuant to court order, including, but not limited to, transfers ordered by a probate court in the administration of an estate, transfers pursuant to a writ of execution, transfers by a trustee in bankruptcy, transfers by eminent domain, or transfers resulting from a decree for specific performance.

(3) Transfers to a mortgagee by a mortgagor in default, transfers to a beneficiary of a deed of trust by a trustor in default, transfers by any foreclosure sale after default, transfers by any foreclosure sale after default in an obligation secured by a mortgage, or transfers by a sale under a power of sale after a default in an obligation secured by a deed of trust or secured by any other instrument containing a power of sale.

(4) Transfers by a fiduciary in the course of the administration of a decedent’s estate, guardianship, conservatorship, or trust.

(5) Transfers from one coowner to one or more coowners.

(6) Transfers made to a spouse, or to a person or persons in the lineal line of consanguinity of one or more of the transferors.

(7) Transfers between spouses resulting from a decree of dissolution of a marriage, from a decree of legal separation, or from a property settlement agreement incidental to either of those decrees.

(8) Transfers by the Controller in the course of administering the Unclaimed Property Law provided for in Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

(9) Transfers under the provisions of Chapter 7 (commencing with Section 3691) or Chapter 8 (commencing with Section 3771) of Part 6 of Division 1 of the Revenue and Taxation Code.

(e) No liability shall arise, nor any action be brought or maintained against, any agent of any party to a transfer of title, including any person or entity acting in the capacity of an escrow, for any error, inaccuracy, or omission relating to the disclosure required to be made by a transferor pursuant to this section. However, this subdivision does not apply to a licensee, as defined in Section 10011 of the Business and Professions Code, where the licensee participates in the making of the disclosure required to be made pursuant to this section with actual knowledge of the falsity of the disclosure.

(f) Except as otherwise provided in this section, this section shall not be deemed to create or imply a duty upon a licensee, as defined in Section 10011 of the Business and Professions Code, or upon any agent of any party to a transfer of title, including any person or entity acting in the capacity of an escrow, to monitor or ensure compliance with this section.

(g) No transfer of title shall be invalidated on the basis of a failure to comply with this section, and the exclusive remedy for the failure to comply with this section is an award of actual damages not to exceed one hundred dollars ($100), exclusive of any court costs and attorney’s fees.

(h) Local ordinances requiring smoke alarms in single-family dwellings may be enacted or amended. However, the ordinances shall satisfy the minimum requirements of this section.

(i) For the purposes of this section, “single-family dwelling” includes a one- or two-unit dwelling, but does not include a manufactured home as defined in Section 18007, a mobilehome as defined in Section 18008, or a commercial coach as defined in Section 18001.8.

(Amended by Stats. 2012, Ch. 420, Sec. 2. Effective January 1, 2013.)



13113.9

(a)  For the purposes of this section:

(1)  “Burglar bars” are security bars located on the inside or outside of a door or window of a residential dwelling.

(2)  “Residential dwelling” means a house, apartment, motel, hotel, or other type of residential dwelling subject to the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13) and a manufactured home, mobilehome, and multiunit manufactured housing as defined in the Mobilehome-Manufactured Housing Act of 1980 (Part 2 (commencing with Section 18000) of Division 13).

(b)  On or before July 1, 1998, the State Fire Marshal shall develop and adopt regulations for the labeling and packaging of burglar bars addressing the requirements in the California Building Standards Code intended to promote safety in the event of a fire. For this purpose, the regulations shall include specification of the language to be printed on the packaging, the location of the language on the packaging, and the height and stroke of the print type to be utilized. The regulations shall direct the consumer or installer to contact the local fire department or local building official to determine whether the city or county requires that the burglar bars have a release mechanism on the outside for use by the fire department in the event of a fire emergency.

(c)  Burglar bars shall not be sold in California at wholesale or retail unless the burglar bars are either labeled or their packaging contains the warning information specified in the regulations adopted pursuant to subdivision (b).

(d)  Any contractor or installer of burglar bars shall provide the owner of the residential dwelling a copy of the warning information required pursuant to subdivision (b) prior to installing burglar bars.

(e)  No person shall install unopenable burglar bars on a residential dwelling (1) where the California Building Standards Code requires openable burglar bars for emergency escape or rescue, or (2) on mobilehomes, manufactured homes, or multiunit manufactured housing unless at least one window or door to the exterior in each bedroom is openable for emergency escape or rescue.

(Amended by Stats. 1998, Ch. 730, Sec. 1. Effective January 1, 1999.)



13114

(a) The State Fire Marshal, with the advice of the State Board of Fire Services, shall adopt regulations and standards as he or she may determine to be necessary to control the quality and installation of fire alarm systems and fire alarm devices marketed, distributed, offered for sale, or sold in this state.

(b) (1) No person shall market, distribute, offer for sale, or sell any fire alarm system or fire alarm device in this state unless the system or device has been approved and listed by the State Fire Marshal.

(2) (A) Except as provided in subparagraph (B), commencing July 1, 2014, in order to be approved and listed by the State Fire Marshal, a smoke alarm that is only operated by a battery shall contain a nonreplaceable, nonremovable battery that is capable of powering the smoke alarm for at least 10 years.

(B) This paragraph shall not apply to smoke alarms that have been ordered by, or are in the inventory of, an owner, managing agent, contractor, wholesaler, or retailer on or before July 1, 2014, until July 1, 2015.

(3) Commencing January 1, 2015, in order to be approved and listed by the State Fire Marshal, a smoke alarm shall display the date of manufacture on the device, provide a place on the device where the date of installation can be written, and incorporate a hush feature.

(4) The State Fire Marshal shall have the authority to create exceptions to paragraphs (2) and (3) through its regulatory process. The exceptions that may be considered as part of the regulatory process shall include, but are not limited to, fire alarm systems with smoke detectors, fire alarm devices that connect to a panel, or other devices that use a low-power radio frequency wireless communication signal.

(5) The State Fire Marshal shall approve the manufacturer’s instructions for each smoke alarm and shall ensure that the instructions are consistent with current building standard requirements for the location and placement of smoke alarms.

(Amended by Stats. 2013, Ch. 183, Sec. 21. Effective January 1, 2014.)



13114.1

To the extent that resources are available, the State Fire Marshal shall prepare and distribute for use by local agencies, community groups, and private firms, public education materials about the dangers of illegal burglar bars. These public education materials shall use multiple media, including Braille, 18-point type, cassette tape, and computer disk for those who are print impaired, and multiple languages, as the State Fire Marshal determines appropriate.

(Added by Stats. 1998, Ch. 730, Sec. 2. Effective January 1, 1999.)



13114.2

(a)  On or before January 1, 2000, the State Fire Marshal shall adopt regulations and standards to control the quality and installation of burglar bars and safety release mechanisms for emergency escape/rescue windows or doors installed, marketed, distributed, offered for sale, or sold in this state.

(b)  On and after July 1, 2000, no person shall install, market, distribute, offer for sale, or sell burglar bars and safety release mechanisms for emergency escape/rescue windows or doors in this state unless the burglar bars and safety release mechanisms have been approved by a testing laboratory recognized by the State Fire Marshal.

(c)  As used in this section:

(1)  “Burglar bars” means security bars located on the inside or outside of a door or window of a residential dwelling.

(2)  “Residential dwelling” means a house, apartment, motel, hotel, or other type of residential dwelling subject to the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13) and a manufactured home, mobilehome, and multiunit manufactured housing as defined in the Mobilehomes-Manufactured Housing Act of 1980 (Part 2 (commencing with Section 18000) of Division 13).

(3)  “Emergency escape/rescue windows or doors” means the exits required by Section 1-310.4 of the 1998 edition of the California Building Standards Code, or its successor.

(Amended by Stats. 1999, Ch. 550, Sec. 26.5. Effective September 28, 1999.)



13114.3

(a)  Notwithstanding any other provision of law, on and after January 1, 1999, no burglar bars shall be installed or maintained on any residential dwelling that is owned or leased by a public agency, unless the burglar bars meet current state and local requirements, as applicable, for burglar bars and safety release mechanisms.

(b)  As used in this section:

(1)  “Burglar bars” means security bars located on the inside or outside of a door or window of a residential dwelling.

(2)  “Public agency” means any of the following:

(A)  A state agency, department, board, or commission.

(B)  The University of California.

(C)  A local agency, including, but not limited to, a city, including a charter city, county, city and county, community redevelopment agency, housing authority, special district, or any other political subdivision of the state.

(3)  “Residential dwelling” means a house, apartment, motel, hotel, or other type of residential dwelling subject to the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13) and a manufactured home, mobilehome, and multiunit manufactured housing as defined in the Mobilehomes-Manufactured Housing Act of 1980 (Part 2 (commencing with Section 18000) of Division 13).

(Added by Stats. 1998, Ch. 730, Sec. 4. Effective January 1, 1999.)



13114.5

The governing body of any city or county may enact ordinances or laws imposing restrictions greater than those imposed by Sections 13113 and 13114.

(Added by Stats. 1955, Ch. 1480.)



13114.7

(a)  For the purposes of this section the following are definitions of class I and class II systems:

(1)  American Water Works Association (A.W.W.A.) Manuel No. M-14 class 1—Automatic fire sprinkler systems with direct connection from public water mains only; no pumps, tanks, or reservoirs; no physical connection from other water supplies; no antifreeze or additives of any kind; and all sprinkler drains discharging to the atmosphere or other safe outlets.

(2)  American Water Works Association (A.W.W.A.) Manual No. M-14 class 2—Automatic fire sprinkler systems which are the same as class 1, except that booster pumps may be installed in the connections from the street mains.

(b)  Automatic fire sprinkler systems described in subdivision (a) shall not require any backflow protection equipment at the service connection other than required by standards for those systems contained in the publication of the National Fire Protection Association entitled “Installation of Sprinkler Systems” (N.F.P.A. Pamphlet No. 13, 1980 edition).

(Added by Stats. 1982, Ch. 425, Sec. 1.)



13115

(a)  It is unlawful for any person, firm or corporation to establish, maintain or operate any circus, side show, carnival, tent show, theater, skating rink, dance hall, or a similar exhibition, production, engagement or offering or other place of assemblage in or under which 10 or more persons may gather for any lawful purpose, in any tent, awning or other fabric enclosure unless a tent, awning or other fabric enclosure, and all auxiliary tents, curtains, drops, awnings and all decorative materials, are made from a nonflammable material or are treated and maintained in a flame-retardant condition. This subdivision shall not apply to tents used to conduct committal services on the grounds of a cemetery, nor to tents, awnings or other fabric enclosures erected and used within a sound stage, or other similar structural enclosure which is equipped with an overhead automatic sprinkler system.

(b)  One year after the adoption of regulations by the State Fire Marshal, but not later than July 1, 1976, it shall be unlawful for any person to sell or offer for sale any tent designed and intended for use for occupancy by less than 10 persons unless the tent is made from flame-retardant fabrics or materials approved by the State Fire Marshal. One year after the adoption of regulations by the State Fire Marshal, but not later than July 1, 1976, all tents manufactured for sale in this state shall be flame retardant and shall be labeled in a manner specified by the State Fire Marshal. Any manufacturer of tents for sale in this state who fails to use flame-retardant fabrics or materials or who fails to label them as specified by the State Fire Marshal shall be strictly liable for any damage which occurs to any person as a result of a violation of this section.

(c)  “Flame retardant,” as used in this section, means a fabric or material resistant to flame or fire to the extent that it will successfully withstand standard fire-resistive tests adopted and promulgated by the State Fire Marshal.

(Amended by Stats. 1996, Ch. 332, Sec. 16. Effective January 1, 1997.)



13116

Except as provided in Section 18930, the State Fire Marshal shall prepare and adopt rules and regulations establishing minimum requirements for the prevention of fire and panic in connection with the use of tents, awnings or other fabric enclosures. The State Fire Marshal shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of this code for the purposes described in this section.

(Amended by Stats. 1979, Ch. 1152.)



13117

(a)  Any new detector or new automatic high pressure shutoff device sold by any person on or after January 1, 1987, in this state shall, prior to sale, be approved by the State Fire Marshal.

(b)  For purposes of this section:

(1)  “Liquefied petroleum gas” has the same meaning as that term is defined by Section 380 of the Vehicle Code.

(2)  “Detector” means any electronic or mechanical device which monitors the unintended or accidental release of liquefied petroleum gas from any tank or other storage facility.

(3)  “Automatic high pressure shutoff device” means a device which meets all of the following requirements:

(A)  Senses excess pressure and automatically shuts off the liquefied petroleum gas supply system before the pressure reaches a danger level.

(B)  At the same time, signals the shutoff with a red indicator.

(C)  Prevents the unit to be reset until the high pressure problem has been corrected.

(Added by Stats. 1986, Ch. 21, Sec. 1.)



13118

All solvents offered for sale at retail shall be labeled as required by the regulations adopted pursuant to the Federal Hazardous Substances Act (Public Law 86-813; 74 Stats. 372; 15 U.S.C., Sec. 1261, et seq.) which are in effect on January 1, 1979, or which are adopted on or after that date.

Any person, firm, or corporation in violation of the provisions of this section shall be guilty of a misdemeanor.

(Amended by Stats. 1978, Ch. 868.)



13119

It is unlawful for any person, firm or corporation to establish, maintain or operate any night club, restaurant, cafe or any similar place where alcoholic liquors are sold for consumption on the premises, or any dance hall, skating rink, theater, motion picture theater, auditorium, school, or any other place of public assemblage used, or intended for use, as a place of amusement, entertainment, instruction, display, or exhibition, unless all drapes, hangings, curtains, drops and all other similar decorative materials that would tend to increase the fire or panic hazard, are made from a nonflammable material, or are treated and maintained in a flame-retardant condition as defined in Section 13115. The provisions of this section shall not apply to portions of the premises which are not a part of and are not directly connected with that portion of the premises used for any of the above purposes.

(Added by Stats. 1947, Ch. 1549.)



13120

The State Fire Marshal shall establish minimum standard requirements, and shall adopt rules and regulations as are deemed necessary by him or her to properly regulate the manufacture, sale and application of flame-retardant chemicals and the sale of flame-retardant treated fabrics or materials used or intended for use in connection with any occupancy mentioned in Sections 13115 and 13119.

(Amended by Stats. 1996, Ch. 332, Sec. 17. Effective January 1, 1997.)



13121

The State Fire Marshal shall, before approving any flame-retardant chemical, fabric or material, require that flame-retardant chemicals and flame-retardant fabrics or materials be submitted to a laboratory approved by him or her for testing in accordance with the standards established pursuant to Section 13120.

(Amended by Stats. 1996, Ch. 332, Sec. 18. Effective January 1, 1997.)



13122

The State Fire Marshal shall promulgate and make available at cost of printing at least once each year a list of the flame-retardant chemicals, flame-retardant fabrics or materials, and flame-retardant application concerns approved by him or her. He or she may, without cost, furnish a single copy of each list to each flame-retardant chemical and application concern that is registered and approved by him or her and to all California fire officials.

(Amended by Stats. 1996, Ch. 332, Sec. 19. Effective January 1, 1997.)



13123

The State Fire Marshal shall remove from his or her approved list the name of any flame-retardant chemicals, flame-retardant fabric or material or any flame-retardant application concern where he or she finds after a hearing that any of the following causes exists:

(a)  Selling or offering for sale a flame-retardant chemical or a flame-retardant material that is inferior to that submitted for test and approval.

(b)  Distributing or disseminating or causing to be distributed or disseminated, misleading or false information with respect to any flame-retardant chemical, fabric or material.

(c)  Changing the flame-retardant chemical formula or methods of flame-retardant treatment without first notifying and obtaining approval of the change by, the State Fire Marshal.

(d)  Using chemicals other than those shown on the State Fire Marshal’s approved list.

(e)  Using chemicals for the treatment of materials for which they have not been approved.

(f)  Failure to adequately and properly treat a fabric or material to make it flame-retardant to the extent that it will successfully pass the flame-retardant tests established by the State Fire Marshal.

(g)  Violating any minimum standard or any rule or regulation adopted pursuant to Section 13120.

The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the State Fire Marshal shall have all the powers granted therein. Pending hearing and decision the State Fire Marshal may temporarily remove any name from the approved list for a period not to exceed 30 days, if he or she finds that the action is required in the public interest. In any such case the order of temporary removal shall be effective upon notice to the persons affected thereby, and a hearing shall be held and a decision issued within 30 days after the notice.

(Amended by Stats. 1994, Ch. 475, Sec. 1. Effective January 1, 1995.)



13124

The name of any chemical, chemical concern or flame-retardant application concern whose name has been removed from the approved list shall not be restored to the approved list for a period of 90 days from the date of the removal.

(Amended by Stats. 1996, Ch. 332, Sec. 20. Effective January 1, 1997.)



13125

The name of any chemical, chemical concern or flame-retardant application concern shall not be restored to the approved list until a new application, accompanied by a new registration fee, has been filed with the State Fire Marshal.

(Added by Stats. 1947, Ch. 1549.)



13126

With the advice of the State Fire Advisory Board, the State Fire Marshal shall prepare and adopt rules and regulations establishing minimum standards and specific procedures for the approval of flame-retardant chemicals, flame-retardant materials and flame-retardant applicator concerns whose names are to appear on the approved list.

(Added by Stats. 1947, Ch. 1549.)



13127

(a)  Any chemical manufacturing concern, or any flame-retardant application concern, or any concern marketing a flame-retardant fabric or material that desires to have its name appear on the approved list shall first make application to the State Fire Marshal on forms provided by the State Fire Marshal.

(b)  For purposes of this section, Sections 13128 and 13129:

(1)  “General applicator” means a concern that engages in the business of or performs for a fee the application of a flame-retardant compound or chemical to any textile including decorative materials.

(2)  “Limited applicator” means a concern that engages in the business of or performs for a fee the application of a flame-retardant compound or chemical to nontextile decorative items, including Christmas trees.

(c)  (1)  The annual registration fee renewal period for chemical manufacturing concerns, concerns marketing a flame-retardant fabric or material, and general applicators shall begin on January 1 and end on May 1 preceding the registration year for which the renewal is requested. A penalty of 50 percent of the listing fee shall be assessed in all cases where the renewal fees are not paid on or before May 1, preceding the registration year for which renewal is requested.

(2)  The annual registration fee renewal period for limited applicators shall begin September 15 and end on October 31 preceding the registration year for which the renewal is requested. A penalty of 50 percent of the listing fee shall be assessed in all cases where the fees are not paid on or before October 31, preceding the registration year for which renewal is requested.

(d)  All applications shall be accompanied by a registration fee established by the State Fire Marshal. The registration fee shall not exceed the amount necessary to cover the costs incurred by the State Fire Marshal in carrying out Sections 13120 to 13126, inclusive.

(Amended by Stats. 1996, Ch. 332, Sec. 21. Effective January 1, 1997.)



13128

(a)  The annual and renewal registration fee period for chemical manufacturing concerns, concerns marketing a flame-retardant fabric or material, and general applicators shall be for the fiscal year period from July 1 to June 30 or for the remaining portion thereof.

(b)  The annual and renewal registration fee period for limited applicators shall be for the fiscal year period from November 1 to October 31 or for the remaining portion thereof.

(Amended by Stats. 1996, Ch. 332, Sec. 22. Effective January 1, 1997.)



13129

(a)  The State Fire Marshal shall remove from the approved list the names of all chemicals, chemically treated fabrics or materials and the names of all flame-retardant general applicator concerns for which renewal registration fees have not been paid prior to May 1 of each year.

(b)  The State Fire Marshal shall remove from the approved list the names of all flame-retardant limited applicator concerns that have not paid their renewal registration fee prior to October 31 of each year.

(Amended by Stats. 1996, Ch. 332, Sec. 23. Effective January 1, 1997.)



13130

All money collected pursuant to this chapter shall be deposited in the State Fire Marshal Licensing and Certification Fund established pursuant to Section 13137, and shall be available to the State Fire Marshal upon appropriation by the Legislature to carry out the purposes of this chapter.

(Amended by Stats. 1992, Ch. 306, Sec. 2. Effective January 1, 1993. Operative July 1, 1993, by Sec. 6 of Ch. 306.)



13131

“Nonambulatory persons” means persons unable to leave a building unassisted under emergency conditions. It includes any person who is unable, or likely to be unable, to physically and mentally respond to a sensory signal approved by the State Fire Marshal, or an oral instruction relating to fire danger, and persons who depend upon mechanical aids such as crutches, walkers, and wheelchairs. The determination of ambulatory or nonambulatory status of persons with developmental disabilities shall be made by the Director of Social Services or his or her designated representative, in consultation with the Director of Developmental Services or his or her designated representative. The determination of ambulatory or nonambulatory status of all other disabled persons placed after January 1, 1984, who are not developmentally disabled shall be made by the Director of Social Services, or his or her designated representative.

(Amended by Stats. 1983, Ch. 1132, Sec. 1.)



13131.5

(a)  All of the following building standards shall apply to any single-story building housing nonambulatory persons which is operated as a residential care facility for the elderly and licensed to care for more than six persons:

(1)  The entire building shall have installed a State Fire Marshal approved fully automatic fire extinguishing system, designed and installed in accordance with Section 2-3801(d) of Chapter 2-38 of Part 2 of Title 24 of the California Code of Regulations.

(2)  The entire building shall have installed a State Fire Marshal approved and listed manual fire alarm system.

(3)  The entire building shall be of at least Type V one-hour fire resistive construction, as described in Chapter 2-22 of Part 2 of Title 24 of the California Code of Regulations.

(4)  A building with individual floor areas over 6,000 square feet per floor shall have an approved smoke barrier dividing the floor approximately in half, unless there is direct exiting available from each dwelling unit.

(b)  All of the following building standards shall apply to any two-story building housing nonambulatory persons on a second floor, which is operated as a residential care facility for the elderly and licensed to care for more than six persons:

(1)  The entire building shall have installed a State Fire Marshal approved fully automatic fire extinguishing system, designed and installed in accordance with Section 2-3801(d) of Chapter 2-38 of Part 2 of Title 24 of the California Code of Regulations.

(2)  The entire building shall have installed a State Fire Marshal approved and listed automatic fire alarm system.

(3)  The entire building shall be of at least Type V one-hour fire resistive construction, as described in Chapter 2-22 of Part 2 of Title 24 of the California Code of Regulations.

(4)  A building with individual floor areas over 6,000 square feet per floor shall have an approved smoke barrier dividing the floor approximately in half, without regard to whether direct exiting is available from each dwelling unit.

(5)  The entire building shall have at least two sets of enclosed stairways.

(c)  All of the following building standards shall apply to any multistory building housing nonambulatory persons on the third, fourth, or fifth floor, which is operated as a residential care facility for the elderly and licensed to care for more than six persons:

(1)  The entire building, unless otherwise exempt pursuant to subdivision (d) of Section 13113, shall have installed a State Fire Marshal approved fully automatic fire extinguishing system, designed and installed in accordance with Section 2-3801(d) of Chapter 2-38 of Part 2 of Title 24 of the California Code of Regulations.

(2)  The entire building shall have installed a State Fire Marshal approved and listed automatic fire alarm system.

(3)  The entire building shall be of Type II fire resistive construction, as described in Chapter 2-19 of Part 2 of Title 24 of the California Code of Regulations.

(4)  A building with individual floor areas over 6,000 square feet per floor shall have an approved smoke barrier dividing the floor approximately in half, without regard to whether direct exiting is available from each dwelling unit.

(5)  The entire building shall have at least two sets of enclosed stairways.

(d)  All of the following building standards shall apply to any multistory building housing nonambulatory persons on floors above the fifth floor, which is operated as a residential care facility for the elderly and licensed to care for more than six persons:

(1)  The entire building, unless otherwise exempt pursuant to subdivision (d) of Section 13113, shall have installed a State Fire Marshal approved fully automatic fire extinguishing system, designed and installed in accordance with Section 2-3801(d) of Chapter 2-38 of Part 2 of Title 24 of the California Code of Regulations.

(2)  The entire building shall have installed a State Fire Marshal approved and listed automatic fire alarm system.

(3)  The entire building shall be Type I fire resistive construction, as described in Chapter 2-18 of Part 2 of Title 24 of the California Code of Regulations.

(4)  A building with individual floor areas over 6,000 square feet per floor shall have an approved smoke barrier dividing the floor approximately in half, without regard to whether direct exiting is available from each dwelling unit.

(5)  The entire building shall have at least two sets of enclosed stairways.

(e)  This section and the regulations adopted by the State Fire Marshal pursuant to subdivision (f) shall apply uniformly throughout the state and no city, county, city and county, or district shall adopt any ordinance, rule, or regulation which is inconsistent with this section or with the regulations adopted by the State Fire Marshal pursuant to subdivision (f).

(f)  The State Fire Marshal shall adopt regulations establishing a reasonable fee, not to exceed the actual costs of inspection to the agency conducting the inspection, for the final inspection of any facility which is subject to the standards established pursuant to this section.

(g)  This section shall be enforced in accordance with the division of authority prescribed in Section 13146.

(Added by Stats. 1990, Ch. 436, Sec. 1.)



13132

Every person, firm, or corporation maintaining or operating any facility for the care of the mentally handicapped shall file a statement with the fire authority having jurisdiction within five days of the admission or readmission of a patient stating that such patient is an ambulatory or a nonambulatory person and enumerating the reasons for such classification. Such a statement shall also be filed for each existing patient within 30 days of the effective date of this section.

Any statement required to be filed pursuant to this section shall be certified as to its correctness by the person attending such patient.

It shall be unlawful for any person, firm, or corporation required to file a statement pursuant to this section to include false statements therein. Any such act shall be in violation of this section and subject to the provisions of Section 13112.

(Added by Stats. 1971, Ch. 1407.)



13132.7

(a) Within a very high fire hazard severity zone designated by the Director of Forestry and Fire Protection pursuant to Article 9 (commencing with Section 4201) of Chapter 1 of Part 2 of Division 4 of the Public Resources Code and within a very high hazard severity zone designated by a local agency pursuant to Chapter 6.8 (commencing with Section 51175) of Part 1 of Division 1 of Title 5 of the Government Code, the entire roof covering of every existing structure where more than 50 percent of the total roof area is replaced within any one-year period, every new structure, and any roof covering applied in the alteration, repair, or replacement of the roof of every existing structure, shall be a fire retardant roof covering that is at least class B as defined in the Uniform Building Code, as adopted and amended by the State Building Standards Commission.

(b) In all other areas, the entire roof covering of every existing structure where more than 50 percent of the total roof area is replaced within any one-year period, every new structure, and any roof covering applied in the alteration, repair, or replacement of the roof of every existing structure, shall be a fire retardant roof covering that is at least class C as defined in the Uniform Building Code, as adopted and amended by the State Building Standards Commission.

(c) Notwithstanding subdivision (b), within state responsibility areas classified by the State Board of Forestry and Fire Protection pursuant to Article 3 (commencing with Section 4125) of Chapter 1 of Part 2 of Division 4 of the Public Resources Code, except for those state responsibility areas designated as moderate fire hazard responsibility zones, the entire roof covering of every existing structure where more than 50 percent of the total roof area is replaced within any one-year period, every new structure, and any roof covering applied in the alteration, repair, or replacement of the roof of every existing structure, shall be a fire retardant roof covering that is at least class B as defined in the Uniform Building Code, as adopted and amended by the State Building Standards Commission.

(d) (1) Notwithstanding subdivision (a), (b), or (c), within very high fire hazard severity zones designated by the Director of Forestry and Fire Protection pursuant to Article 9 (commencing with Section 4201) of Chapter 1 of Part 2 of Division 4 of the Public Resources Code or by a local agency pursuant to Chapter 6.8 (commencing with Section 51175) of Part 1 of Division 1 of Title 5 of the Government Code, the entire roof covering of every existing structure where more than 50 percent of the total roof area is replaced within any one-year period, every new structure, and any roof covering applied in the alteration, repair, or replacement of the roof of every existing structure, shall be a fire retardant roof covering that is at least class A as defined in the Uniform Building Code, as adopted and amended by the State Building Standards Commission.

(2) Paragraph (1) does not apply to any jurisdiction containing a very high fire hazard severity zone if the jurisdiction fulfills both of the following requirements:

(A) Adopts the model ordinance approved by the State Fire Marshal pursuant to Section 51189 of the Government Code or an ordinance that substantially conforms to the model ordinance of the State Fire Marshal.

(B) Transmits, upon adoption, a copy of the ordinance to the State Fire Marshal.

(e) The State Building Standards Commission shall incorporate the requirements set forth in subdivisions (a), (b), and (c) by publishing them as an amendment to the California Building Standards Code in accordance with Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13.

(f) Nothing in this section shall limit the authority of a city, county, city and county, or fire protection district in establishing more restrictive requirements, in accordance with current law, than those specified in this section.

(g) This section shall not affect the validity of an ordinance, adopted prior to the effective date for the relevant roofing standard specified in subdivisions (a) and (b), by a city, county, city and county, or fire protection district, unless the ordinance mandates a standard that is less stringent than the standards set forth in subdivision (a), in which case the ordinance shall not be valid on or after the effective date for the relevant roofing standard specified in subdivisions (a) and (b).

(h) Any qualified historical building or structure as defined in Section 18955 may, on a case-by-case basis, utilize alternative roof constructions as provided by the State Historical Building Code.

(i) The installer of the roof covering shall provide certification of the roof covering classification, as provided by the manufacturer or supplier, to the building owner and, when requested, to the agency responsible for enforcement of this part. The installer shall also install the roof covering in accordance with the manufacturer’s listing.

(j) No wood roof covering materials shall be sold or applied in this state unless both of the following conditions are met:

(1) The materials have been approved and listed by the State Fire Marshal as complying with the requirements of this section.

(2) The materials have passed at least 5 years of the 10-year natural weathering test. The 10-year natural weathering test required by this subdivision shall be conducted in accordance with standard 15-2 of the 1994 edition of the Uniform Building Code at a testing facility recognized by the State Fire Marshal.

(k) The Insurance Commissioner shall accept the use of fire retardant wood roof covering material that complies with the requirements of this section, used in the partial repair or replacement of nonfire retardant wood roof covering material, as complying with the requirement in Section 2695.9 of Title 10 of the California Code of Regulations relative to matching replacement items in quality, color, and size.

(l) No common interest development, as defined in Section 4100 or 6534 of the Civil Code, may require an owner to install or repair a roof in a manner that is in violation of this section. The governing documents, as defined in Section 4150 or 6552 of the Civil Code, of a common interest development within a very high fire severity zone shall allow for at least one type of fire retardant roof covering material that meets the requirements of this section.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 63) by Stats. 2013, Ch. 605, Sec. 35. Effective January 1, 2014.)



13133

(a)  The State Fire Marshal shall develop and adopt regulations establishing new occupancy classifications and specific fire safety standards appropriate for residential facilities, as defined in Section 1502, and residential care facilities for the elderly, as defined in Section 1569.2. Notwithstanding Sections 13143.2, 13143.5, and 13869.7, building standards adopted by the State Fire Marshal pursuant to this section and published in the State Building Standards Code relating to fire and panic safety, and other regulations adopted by the State Fire Marshal pursuant to this section, shall apply uniformly throughout the state, and no city, county, city and county, including a charter city or charter county, or fire protection district shall adopt or enforce any ordinance or local rule or regulation relating to fire and panic safety in buildings or structures subject to this section that is inconsistent with building standards adopted by the State Fire Marshal pursuant to this section and published in the State Building Standards Code relating to fire and panic safety, or other regulations adopted by the State Fire Marshal pursuant to this section.

(b)  Notwithstanding subdivision (a), a city, county, city and county, including a charter city or charter county may pursuant to Section 13143.5, or a fire protection district may pursuant to Section 13869.7, adopt standards more stringent than those contained in subdivision (a) that are reasonably necessary to accommodate local climate, geological, or topographical conditions relating to roof coverings for residential care facilities for the elderly.

(Amended by Stats. 1992, Ch. 420, Sec. 1. Effective January 1, 1993.)



13135

The State Fire Marshal shall adopt regulations for alcoholism or drug abuse recovery or treatment facilities, as defined in Section 11834.11, based on whether the residents or patients of the facilities are nonambulatory, as defined in Section 13131, and not based on the age of residents or patients of the facilities.

(Added by Stats. 1991, Ch. 415, Sec. 1.)






ARTICLE 1.5 - Financial Provisions

13137

(a) The State Fire Marshal Licensing and Certification Fund is hereby created in the State Treasury. All money in the fund is available for the support of the State Fire Marshal upon appropriation by the Legislature. All moneys collected by the State Fire Marshal pursuant to this part, pursuant to Part 2 (commencing with Section 12500) or Part 3 (commencing with Section 12750) of Division 11, and pursuant to Section 41961, shall be deposited in the fund and shall be available to the State Fire Marshal for expenditure upon appropriation by the Legislature for the purposes of this part, Part 2 (commencing with Section 12500) or Part 3 (commencing with Section 12750) of Division 11, or Section 41961, respectively.

(b) Neither this article nor any provision of this part or Part 2 (commencing with Section 12500) or Part 3 (commencing with Section 12750) of Division 11 or Section 41961 authorize fees to exceed the actual cost of administration of the programs administered by the State Fire Marshal, nor authorize the charging of fees to a particular group being regulated under a program, for the costs of regulation under another program or for the costs of a different group under the same program.

(Amended by Stats. 2004, Ch. 496, Sec. 2. Effective January 1, 2005.)



13138

(a) For state agencies, local agencies, or private entities that are charged for the costs of fire and life safety building code inspections and related fire and life safety activities rendered by the State Fire Marshal, such as plan review, construction consulting, fire watch, and investigation, the State Fire Marshal shall charge an amount sufficient to recover the costs incurred for the fire and life safety building code inspections and those related fire and life safety activities.

(b) Upon the request of the State Fire Marshal, in the form prescribed by the Controller, the Controller shall transfer the amount of the charges for services rendered from the agency’s appropriation to the appropriation for the support of the State Fire Marshal’s office. The State Fire Marshal shall charge local agencies and private entities for the amount sufficient to recover the costs of the services provided.

(c) A state agency that has a dispute regarding charges for fire and life safety building code inspections provided by the State Fire Marshal shall notify the State Fire Marshal, in writing, of the dispute and the basis therefor. The State Fire Marshal shall immediately provide a credit to the state agency in the subsequent billing or billings for the amount of the charges in dispute. No further transfer of funds shall occur with respect to the services for which charges are disputed until the dispute is resolved by the State Fire Marshal, subject to the approval of the Department of Finance.

(Amended by Stats. 2008, Ch. 760, Sec. 4. Effective September 30, 2008.)



13139

(a) On or before January 1, 2008, the State Fire Marshal shall approve and list portable gasoline containers that are designed and constructed according to one of the following child-resistant standards:

(1) Construction and design standards that are substantially the same as the American Society for Testing and Materials (ASTM) F2517-05 standard, issued by ASTM International, or any successor standard issued by ASTM International.

(2) Construction and design standards approved by a national testing laboratory recognized by the State Fire Marshal.

(b) No person shall sell, offer for sale, or possess for sale, on or after April 1, 2008, a portable gasoline container that has not been listed and approved by the State Fire Marshal.

(c) For purposes of this section, “portable gasoline container” means any container or vessel with a nominal capacity of 10 gallons or less that is intended for reuse and is designed, used, sold, advertised, or offered for sale primarily for receiving, transporting, storing, or dispensing gasoline. “Portable gasoline container” does not include either of the following:

(1) A container or vessel permanently embossed or permanently labeled as described in Section 172.407(a) of Title 49 of the Code of Federal Regulations, as it existed on September 15, 2005, indicating containers or vessels that are solely intended for use with nonfuel or nonkerosene products.

(2) A safety can meeting the requirements of Subpart F (commencing with Section 1926.150) of Part 1926 of Title 29 of the Code of Federal Regulations, as it existed on January 1, 2008. This exception shall not apply to any safety can manufactured after October 31, 2008, unless the can contains a label or silkscreen of the words “NOT CHILDPROOF” in a conspicuous and prominent place against a contrasting background, and the type shall be clear and legible. On safety cans larger than one quart, the font size of the label wording shall be printed in at least 12-point type. On safety cans one-quart and smaller, the font size of the label wording shall be printed in at least 8-point type. All labels shall be printed in both English and Spanish.

(d) Retailers are permitted to sell through existing supplies of portable gasoline containers that have not been listed and approved for sale by the State Fire Marshal.

(e) This section shall cease to be applicable if federal fire safety standards for portable gasoline containers that preempt this section are enacted and take effect subsequent to the effective date of this statute and the State Fire Marshal so notifies the Secretary of State.

(Amended by Stats. 2008, Ch. 5, Sec. 1. Effective April 15, 2008. Section conditionally inapplicable as provided in subd. (e).)






ARTICLE 2 - The State Board of Fire Services

13140

There is hereby created in the Office of the State Fire Marshal a State Board of Fire Services which shall consist of 18 members. The State Board of Fire Services succeeds to all of the powers, duties, and responsibilities of the State Fire Advisory Board, which is hereby abolished. Whenever the term “State Fire Advisory Board” appears in any other law, it means the State Board of Fire Services.

(Amended by Stats. 1996, Ch. 332, Sec. 24. Effective January 1, 1997.)



13140.5

The board shall be composed of the following voting members: the State Fire Marshal, the Chief Deputy Director of the Department of Forestry and Fire Protection who is not the State Fire Marshal, the Director of Emergency Services, the Chairperson of the California Fire Fighter Joint Apprenticeship Program, one representative of the insurance industry, one volunteer firefighter, three fire chiefs, five fire service labor representatives, one representative from city government, one representative from a fire district, and one representative from county government.

The following members shall be appointed by the Governor: one representative of the insurance industry, one volunteer firefighter, three fire chiefs, five fire service labor representatives, one representative from city government, one representative from a fire district, and one representative from county government. Each member appointed shall be a resident of this state. The volunteer firefighter shall be selected from a list of names submitted by the California State Firefighters Association. One fire chief shall be selected from a list of names submitted by the California Fire Chiefs’ Association; one fire chief shall be selected from a list of names submitted by the Fire Districts Association of California; and one fire chief shall be selected from a list of names submitted by the California Metropolitan Fire Chiefs. One fire service labor representative shall be selected from a list of names submitted by the California Labor Federation; one fire service labor representative shall be selected from a list of names submitted by the California Professional Firefighters; one fire service labor representative shall be selected from a list of names submitted by the International Association of Fire Fighters; one fire service labor representative shall be selected from a list of names submitted by the California Department of Forestry Firefighters; and one fire service labor representative shall be selected from a list of names submitted by the California State Firefighters Association. The city government representative shall be selected from elected or appointed city chief administrative officers or elected city mayors or council members. The fire district representative shall be selected from elected or appointed directors of fire districts. The county government representative shall be selected from elected or appointed county chief administrative officers or elected county supervisors. The appointed members shall be appointed for a term of four years. Any member chosen by the Governor to fill a vacancy created other than by expiration of a term shall be appointed for the unexpired term of the member he or she is to succeed.

(Amended by Stats. 2013, Ch. 352, Sec. 340. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13140.6

A quorum of the board shall consist of not less than nine members of the board. Proxy representation shall not be permitted.

(Amended by Stats. 2001, Ch. 779, Sec. 2. Effective January 1, 2002.)



13140.7

The State Fire Marshal shall act as chairman of the board and provide necessary staff services. A vice chairman shall be selected by majority vote of the members.

(Amended by Stats. 1973, Ch. 1197.)



13141

The board shall meet at the call of the State Fire Marshal, or at the request of any two members, but not less than annually, and shall receive no salary. Board members shall be paid actual and necessary expenses related to activities of the board. Meetings of the board shall be announced in writing to all members at least 15 days in advance of the meeting date.

(Amended by Stats. 1983, Ch. 1313, Sec. 11.)



13142

The board, shall from time to time make full and complete studies, recommendations, and reports to the Governor and the Legislature for the purpose of recommending establishment of minimum standards with respect to all of the following:

(a)  Physical requirements, education and training of fire protection personnel appointed to positions in regularly organized fire service agencies in this state, who are to be engaged in fire protection, including, but not limited to, fire suppression, fire prevention, arson investigation, and other allied fields.

(b)  Fire apparatus, equipment, hose, tools, and related items.

(c)  Basic minimum courses of training and education for fire protection personnel.

(Repealed and added by Stats. 1973, Ch. 1197.)



13142.6

(a)  The board, under the direction of the vice chairperson, shall sit as a board of appeals on the application of the State Fire Marshal’s regulations excepting application of building standards published in the California Building Standards Code, by the State Fire Marshal or his or her salaried assistants. When any affected person believes that the State Fire Marshal’s regulations, excepting building standards, are being applied incorrectly, the person may appeal the decision of the State Fire Marshal to the board. The board shall not consider the appeal unless the matter has come to the attention of the State Fire Marshal and he or she has rendered a decision in writing. Any appeal to the board shall be made by the affected person or his or her agent in writing in the form and manner prescribed by the board. The decision of the board shall be binding upon the State Fire Marshal. Any decision made by the board shall be for the instant case only and shall not be construed as setting precedent for general application.

(b)  When an affected person believes that building standards are being applied incorrectly by the State Fire Marshal or his or her salaried assistants, that person may appeal to the California Building Standards Commission pursuant to Chapter 5 (commencing with Section 18945) of Part 2.5 of Division 13 of this code.

(Amended by Stats. 1996, Ch. 332, Sec. 25. Effective January 1, 1997.)



13142.8

When the board sits as a board of appeals:

(a)  The State Fire Marshal shall not sit as a member of the board.

(b)  A member of the board shall not sit as a member or participant in the decision of any particular appeal if that member has a financial or other interest which would influence his or her decision on the particular appeal.

(Amended by Stats. 1996, Ch. 332, Sec. 26. Effective January 1, 1997.)



13143

(a) Except as provided in Section 18930, the State Fire Marshal, with the advice of the State Board of Fire Services, shall prepare, adopt, and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 and shall prepare and adopt other regulations establishing minimum requirements for the prevention of fire, and for the protection of life and property against fire and panic, in any building or structure used or intended for use as an asylum, jail, mental hospital, hospital, home for the elderly, children’s nursery, children’s home or institution not otherwise excluded from the coverage of this subdivision, school, or any similar occupancy of any capacity, and in any assembly occupancy where 50 or more persons may gather together in a building, room, or structure for the purpose of amusement, entertainment, instruction, deliberation, worship, drinking or dining, awaiting transportation, or education, and for any laboratory or research and development facility that stores, handles, or uses regulated hazardous materials. The State Fire Marshal shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 for the purposes described in this section. Regulations adopted pursuant to this subdivision and building standards relating to fire and panic safety published in the California Building Standards Code shall establish minimum requirements relating to the means of egress and the adequacy of exits from, the installation and maintenance of fire extinguishing and fire alarm systems in, the storage and handling of combustible or explosive materials or substances, and the installation and maintenance of appliances, equipment, decorations, security bars, grills, grates, and furnishings that present a fire, explosion, or panic hazard, and the minimum requirements shall be predicated on the height and fire-resistive qualities of the building or structure and the type of occupancy for which it is to be used. The building standards and other regulations shall apply to auxiliary or accessory buildings used or intended for use with any of the occupancies mentioned in this subdivision. Violation of any building standard or other regulation shall be a violation of this chapter.

In preparing and adopting building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13, and in preparing and adopting other regulations affecting public schools, the State Fire Marshal shall also secure the advice of the State Department of Education. No regulation adopted by the State Fire Marshal shall conflict with any rule, regulation, or building standard lawfully adopted or enforced by the Department of General Services pursuant to Article 3 (commencing with Section 39140) of Chapter 2 of Part 23 or Article 7 (commencing with Section 81130) of Chapter 1 of Part 49 of the Education Code.

In addition to any other requirements for location of exit signs or devices in any building or structure used or intended for use as an asylum, jail, mental hospital, hospital, home for the elderly, children’s nursery, children’s home or institution not otherwise excluded from the coverage of this subdivision, school, or any similar occupancy of any capacity, and in any assembly occupancy where 50 or more persons may gather together in a building, room, or structure for the purpose of amusement, entertainment, instruction, deliberation, worship, drinking or dining, awaiting transportation, or education, the State Fire Marshal shall adopt building standards pursuant to this section establishing minimum requirements for the placement of distinctive devices, signs, or other means that identify exits and can be felt or seen near the floor. Exit sign technologies permitted by the model building code upon which the California Building Standards Code is based, shall be permitted. These building standards shall be adopted before July 1, 1998, and shall apply to all newly constructed buildings or structures subject to this subdivision for which a building permit is issued, or construction commenced, if no building permit is issued, on or after January 1, 1989.

(b) Notwithstanding subdivision (a) and Section 13143.6, facilities licensed pursuant to Chapter 3 (commencing with Section 1500) of Division 2 which provide nonmedical board, room, and care for six or fewer ambulatory children placed with the licensee for care or foster family homes and family day care homes for children, licensed pursuant to Chapter 3.6 (commencing with Section 1597.50) of Division 2, with a capacity of six or fewer and providing care and supervision for ambulatory children or children two years of age or younger, or both, shall not be subject to Article 1 (commencing with Section 13100) or Article 2 (commencing with Section 13140) of this chapter or regulations adopted pursuant thereto. No city, county, or public district shall adopt or enforce any requirement for the prevention of fire, or for the protection of life and property against fire and panic, with respect to structures used as facilities specified in this subdivision, unless the requirement would be applicable to a structure regardless of the special occupancy. Nothing in this subdivision shall restrict the application of state or local housing standards to those facilities, if the standards are applicable to residential occupancies and are not based upon the use of the structure as a facility specified in this subdivision.

“Ambulatory children,” as used in this subdivision, does not include nonambulatory persons, as defined in Section 13131, and relatives of the licensee or the licensee’s spouse.

(c) The State Fire Marshal shall adopt building standards establishing regulations providing that all school classrooms constructed after January 1, 1990, not equipped with automatic sprinkler systems, which have metal grills or bars on all their windows and do not have at least two exit doors within three feet of each end of the classroom opening to the exterior of the building or to a common hallway used for evacuation purposes, shall have an inside release for the grills or bars on at least one window farthest from the exit doors. The window or windows with the inside release shall be clearly marked as an emergency exit, in accordance with regulations adopted by the State Fire Marshal.

(Amended by Stats. 2008, Ch. 367, Sec. 1. Effective January 1, 2009.)



13143.1

(a)  Except as provided in Section 18930, the State Fire Marshal, with the advice of the State Board of Fire Services, shall prepare, adopt, and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 establishing minimum requirements for the prevention of fire and for the protection of life and property against fire and panic in any motion picture or television production facility.

(b)  In accordance with Section 13143.5, this subdivision shall not limit the authority of a city, county, city and county, or special district to set, pursuant to this division, stricter standards than those adopted pursuant to this section.

(Added by Stats. 1994, Ch. 498, Sec. 1. Effective January 1, 1995.)



13143.2

(a)  Except as provided in Section 18930, the State Fire Marshal shall adopt, amend, and repeal fire safety rules and regulations, and, except as otherwise provided in this part and Part 1.5 (commencing with Section 17910) of Division 13, the State Fire Marshal shall enforce building standards published in the California Building Standards Code and those other rules and regulations adopted by the State Fire Marshal for the provision of structural fire safety and fire-resistant exits in multiple-story structures existing on January 1, 1975, let for human habitation, including, and limited to, apartment houses, hotels, and motels wherein rooms used for sleeping are let above the ground floor. The State Fire Marshal shall adopt, amend, or repeal, and shall submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13. The rules and regulations and building standards shall provide adequate safety to the occupants and the general public, and shall be consistent with the requirements contained in subdivisions (d), (e), (f), (g), (h), (i), (k), and (l) of Section 1215 of Part 2 of the California Building Standards Code, 1990 edition, or similar successor standards of the California Building Standards Code.

Except as provided in Section 18930, the department, with the written approval of the State Fire Marshal, may allow reasonable exceptions to subdivisions (e) and (g) of Section 1215 of Part 2 of the California Building Standards Code, 1990 edition, or similar successor standards of the California Building Standards Code, to permit the continued use of existing stairs and to subdivision (l) of Section 1215 to permit equivalent protection in lieu of occupancy separations. However, the exceptions shall not impair occupant safety and shall be consistent with the legislative intent of this section.

The building standards adopted by the State Fire Marshal and submitted for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 shall not require that interior stairs and vertical openings be enclosed in two-story buildings.

(b)  Notwithstanding subdivision (a), any city, county, or city and county may adopt building standards for structural fire safety and fire-resistant exits in structures subject to this section. However, those building standards shall be substantially equivalent in fire safety to, or more stringent in fire safety than, the building standards published in the California Building Standards Code. Each city, county, or city and county adopting alternative standards shall submit a detailed statement, with supporting data, to the State Fire Marshal of the alternate standards to the state building standards and other regulations adopted by the State Fire Marshal. The State Fire Marshal shall make a finding as to whether the alternative local standards are equivalent to the requirements of the California Building Standards Code. It is the intention of the Legislature that the building standards adopted and published in the California Building Standards Code shall be consistent with the requirements for new construction contained in the Uniform Building Code, 1988 edition, as adopted by the International Conference of Building Officials or similar successor standards adopted in accordance with Section 18928, except as otherwise required by state or federal law.

(c)  This section shall not apply to any apartment house, hotel, or motel existing on May 14, 1979, having floors, as measured from the top of the floor surface, used for human occupancy located more than 75 feet above the lowest floor level having building access which is subject to Chapter 3 (commencing with Section 13210) of Part 2 of Division 12 relating to high rise buildings existing on May 14, 1979.

(d)  The enforcement agency shall make inspections to the extent necessary to identify the structures within its jurisdiction in violation of the rules and regulations adopted pursuant to this section, and all structures subject to this section shall be conformed to the requirements contained in those regulations.

(e)  All structures governed by Part 2.7 (commencing with Section 18950) of Division 13 are exempt from the permissive authority granted by subdivision (b).

(Added by Stats. 1990, Ch. 1111, Sec. 2.)



13143.4

The State Fire Marshal shall adopt regulations to authorize National Fire Protection Association 704 Standard System Diamonds, as provided in the 1985 Edition of the National Fire Protection Association 704, Standard System for Identification of Fire Hazards of Materials, be displayed at entrances to buildings and other locations where hazardous materials are stored.

(Added by Stats. 1988, Ch. 1189, Sec. 1.)



13143.5

(a)  Notwithstanding Part 2 (commencing with Section 13100) of Division 12, Part 1.5 (commencing with Section 17910) of Division 13, and Part 2.5 (commencing with Section 18901) of Division 13, any city, county, or city and county may, by ordinance, make changes or modifications that are more stringent than the requirements published in the California Building Standards Code relating to fire and panic safety and the other regulations adopted pursuant to this part. Any changes or modifications that are more stringent than the requirements published in the California Building Standards Code relating to fire and panic safety shall be subject to subdivision (b) of Section 18941.5.

(b)  Nothing in this section shall authorize a local jurisdiction to mandate, nor prohibit a local jurisdiction from mandating, the installation of residential fire sprinkler systems within newly constructed dwelling units or in new additions to existing dwelling units, including, but not limited to, manufactured homes as defined in Section 18007.

(c)  Nothing in this section shall authorize a local jurisdiction to mandate, nor prohibit a local jurisdiction from mandating, the retrofitting of existing dwelling units for the installation of residential fire sprinkler systems, including, but not limited to, manufactured homes as defined in Section 18007.

(d)  Nothing in this section shall apply in any manner to litigation filed prior to January 1, 1991, regarding an ordinance or regulation which mandates the installation of residential fire sprinkler systems within newly constructed dwelling units or new additions to existing dwelling units.

(e)  This section shall not apply to fire and panic safety requirements for the public schools adopted by the State Fire Marshal pursuant to Section 13143.

(f)  (1)  A city, county, or city and county that adopts an ordinance relating to fire and panic safety pursuant to this section shall delegate the enforcement of the ordinance to either of the following:

(A)  The chief of the fire authority of the city, county, or city and county, or his or her authorized representative.

(B)  The chief building official of the city, county, or city and county, or his or her authorized representative.

(2)  Any fee charged pursuant to the enforcement authority of this subdivision shall not exceed the estimated reasonable cost of providing the service for which the fee is charged, pursuant to Section 66014 of the Government Code.

(g)  On or before October 1, 1991, and each October 1 thereafter, the Department of Housing and Community Development, in conjunction with the office of the State Fire Marshal, shall transmit a report to the State Building Standards Commission on the more stringent requirements, adopted by a city, county, or city and county, pursuant to this section or adopted by a fire protection district and ratified pursuant to Section 13869.7, to the building standards relating to fire and panic safety adopted by the State Fire Marshal and contained in the California Building Standards Code. The report shall be for informational purposes only and shall include a summary by the department and the office of the reasons cited as the necessity for the more stringent requirements. The report required pursuant to this subdivision shall apply to any more stringent requirements adopted or ratified on or after January 1, 1991.

(h)  All structures governed by Part 2.7 (commencing with Section 18950) of Division 13 are exempt from the permissive authority granted by subdivision (a).

(Amended (as amended by Stats. 1992, Ch. 661) by Stats. 1993, Ch. 906, Sec. 12. Effective October 8, 1993. Operative January 1, 1994, by Sec. 24 of Ch. 906. See same-numbered section added by Stats. 1973, Ch. 1204.)



13143.5-1

Neither the State Fire Marshal nor any local public entity shall charge any fee for enforcing the provisions of Section 13143 or regulations adopted pursuant thereto with respect to facilities providing nonmedical board, room, and care for six or less children which are required to be licensed under the provisions of Chapter 2 (commencing with Section 1250) of Division 2.

(Added by Stats. 1973, Ch. 1204. See same-numbered section, as amended by Stats. 1993, Ch. 906.)



13143.6

(a)  Except as provided in Section 18930, the State Fire Marshal, with the advice of the State Board of Fire Services, shall prepare and adopt regulations establishing minimum standards for the prevention of fire and for the protection of life and property against fire in any building or structure used or intended for use as a home or institution for the housing of any person of any age when such person is referred to or placed within such home or institution for protective social care and supervision services by any governmental agency. The State Fire Marshal shall adopt and submit building standards for approval pursuant to the provisions of Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 for the purposes described in this section. Occupancies within the meaning of this subdivision shall be those not otherwise specified in Sections 13113 and 13143 and shall include, but are not limited to, those commonly referred to as “certified family care homes,” “out-of-home placement facilities,” and “halfway houses.” Building standards relating to fire and panic safety published in the State Building Standards Code and other regulations adopted pursuant to this subdivision shall establish minimum requirements relating to the means of egress and the adequacy of exits, the installation and maintenance of fire extinguishing and fire alarm systems, the storage, handling, or use of combustible or flammable materials or substances, and the installation and maintenance of appliances, equipment, decorations, and furnishings that may present a fire, explosion, or panic hazard. Such minimum requirements shall be predicated on the height, area, and fire-resistive qualities of the building or structure used or intended to be used.

Any building or structure within the scope of this subdivision used or intended to be used for the housing of more than six nonambulatory persons shall have installed and maintained in proper operating condition an automatic sprinkler system approved by the State Fire Marshal. “Nonambulatory person,” as used in this section, means nonambulatory person as defined in Section 13131.

The ambulatory or nonambulatory status of any developmentally disabled person within the scope of this subdivision shall be determined by the Director of Social Services or his or her designated representative, in consultation with the Director of Developmental Services or his or her designated representative.

Any building or structure within the scope of this subdivision used or intended to be used for the housing of more than six ambulatory persons shall have installed or maintained in proper operating condition an automatic fire alarm system approved and listed by the State Fire Marshal which will respond to products of combustion other than heat.

In preparing and adopting regulations pursuant to this subdivision, the State Fire Marshal shall give reasonable consideration to the continued use of existing buildings’ housing occupancies established prior to March 4, 1972.

In preparing and adopting regulations pursuant to this subdivision, the State Fire Marshal shall also secure the advice of the appropriate governmental agencies involved in the affected protective social care programs in order to provide compatibility and maintenance of operating programs in this state.

Any governmental agency that refers any person to, or causes his or her placement in, any home or institution subject to this section shall, within seven days after the referral or placement, request verification of conformance to the fire safety standards adopted by the State Fire Marshal pursuant to this section from the fire authority having jurisdiction pursuant to Sections 13145 and 13146. Any referral or placement in homes or institutions subject to this section shall be subject to rescission if the fire authority having jurisdiction subsequently informs the governmental agency that it is unable to give the requested verification.

When a building or structure within the scope of this subdivision is used to house either ambulatory or nonambulatory persons, or both, and an automatic sprinkler system, approved by the State Fire Marshal, is installed, this subdivision shall not be construed to also require the installation of an automatic fire alarm system.

(b)  Notwithstanding any other provision of law, facilities which are subject to the provisions of subdivision (a) and which are used for the housing of persons, none of whom are physically or mentally handicapped or nonambulatory persons within the meaning of Section 13131, shall not be required to have installed an automatic sprinkler system or an automatic fire alarm system. In adopting regulations, or when adopting building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13, affecting facilities specified in this subdivision, the State Fire Marshal shall take into consideration the ambulatory and nonhandicapped status of persons housed in such facilities.

(c)  It is the intent of the Legislature that any building or structure within the scope of subdivision (a) in which there is housed any totally deaf person, shall be required by the State Fire Marshal to be equipped with fire warning devices to which such person is able to respond.

(d)  The provisions of this section, building standards adopted by the State Fire Marshal pursuant to this section and published in the State Building Standards Code relating to fire and panic safety, and the other regulations adopted by the State Fire Marshal pursuant to this section shall apply uniformly throughout the State of California, and no county, city, city and county, or district shall adopt or enforce any ordinance or local rule or regulation relating to fire and panic safety in buildings or structures subject to the provisions of this section which is inconsistent with the provisions of this section, building standards published in the State Building Standards Code relating to fire and panic safety, or the other regulations adopted by the State Fire Marshal pursuant to this section.

(Amended by Stats. 1980, Ch. 118.)



13143.8

In case of conflict between the State Fire Marshal and the local enforcement agency in the interpretation or application of the provisions, regulations, or building standards of the State Fire Marshal by local enforcement agencies as they pertain to community care facilities, upon request of the permittee or licensee of the community care facility, the State Fire Marshal shall notify the local enforcement agency in writing of the State Fire Marshal’s interpretation, and if the local enforcement agency fails to apply the State Fire Marshal’s interpretation, the State Fire Marshal shall conduct an adjudication hearing pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code before a hearing officer of the Office of Administrative Hearings, with the local enforcement agency as respondent, to resolve the conflict. The interpretation or application made by the hearing officer is binding on that local enforcement agency and the State Fire Marshal. The adjudication hearing shall be held within 30 days after the State Fire Marshal notifies the local enforcement agency of the interpretation, and a decision shall be rendered within 15 days of the hearing.

(Amended by Stats. 1996, Ch. 332, Sec. 28. Effective January 1, 1997.)



13143.9

(a) The State Fire Marshal shall, in carrying out Section 13143, prepare, adopt, and submit building standards and other fire and life safety regulations for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 establishing minimum requirements for the storage, handling, and use of hazardous materials, as defined, in the California Fire Code. The State Fire Marshal shall seek the advice of the Office of Emergency Services in establishing these requirements. This section does not prohibit a city, county, or district from adopting an ordinance, resolution, or regulation imposing stricter or more stringent requirements than a standard adopted pursuant to this section.

(b) A business that files the annual inventory form in compliance with Chapter 6.95 (commencing with Section 25500) of Division 20, including the addendum adopted pursuant to paragraph (4) of subdivision (e) of Section 25504, shall be deemed to have met the requirements of the California Fire Code regarding hazardous materials inventory statements, as adopted by the State Fire Marshal pursuant to this section.

(c) A business that is not required to file a hazardous materials inventory form pursuant to Section 25506 but that is required by the local fire chief to comply with the California Fire Code regarding hazardous materials inventory statements, as adopted by the State Fire Marshal pursuant to this section, shall, notwithstanding Chapter 6.95 (commencing with Section 25500) of Division 20, file the inventory form adopted pursuant to Section 25506 and the addendum adopted pursuant to paragraph (4) of subdivision (e) of Section 25504 with the local fire chief for purposes of complying with this requirement, if determined to be necessary by the fire chief.

(Amended by Stats. 2013, Ch. 419, Sec. 1.5. Effective January 1, 2014.)



13144

The State Fire Marshal shall prepare in book or bulletin form excerpts of the laws, rules, and regulations dealing with fire and panic safety and may make single copies of such laws, rules, and regulations available, without cost, to California fire officials and to owners and managers of establishments governed by such laws, rules, and regulations.

(Amended by Stats. 1951, Ch. 1290.)



13144.1

(a)  Except as provided in Sections 18930 and 18933, the State Fire Marshal shall biennially prepare and publish listings of construction materials and equipment and methods of construction and of installation of equipment, together with the name of any person, firm, corporation, association, or similar organization designated as the manufacturer, representative, or supplier, which are in conformity with building standards relating to fire and panic safety adopted and published in the State Building Standards Code and other fire and panic safety requirements adopted by the State Fire Marshal and published in Title 19 of the California Administrative Code. The State Fire Marshal shall in alternate years prepare and publish revisions to the listings.

Copies of the listings or revisions shall be distributed by the State Fire Marshal at the costs incurred by him or her for the printing and distribution of the listings or revisions to persons who have submitted written requests for the approved listings or revisions.

The purpose of this section is to provide enforcement authorities, architects, engineers, contractors, local building officials, and any other interested persons, with a reliable and readily available source of information of construction materials, equipment, methods of construction, and installation of equipment which meet the minimum requirements established or enforced by the State Fire Marshal, pursuant to Sections 13108 and 13143. No person, firm, corporation, association, or similar organization shall be denied listing if the material to be listed is approved by a testing organization using testing procedures approved by the State Fire Marshal.

It shall not be construed that because a material, assemblies of materials, method of construction and installation of equipment have not been listed, as provided by this section, the material, assemblies of materials, method of construction and installation of equipment does not conform to the fire and panic safety requirements as published in the State Building Standards Code or in Title 19 of the California Administrative Code.

(b)  The State Fire Marshal may evaluate, test, approve, disapprove, and list any other fire safety product not covered in subdivision (a).

(Amended by Stats. 1996, Ch. 332, Sec. 29. Effective January 1, 1997.)



13144.2

Any person, firm, corporation, association, or similar organization desiring listing pursuant to Section 13144.1 shall, prior to placement on any list or revision thereto, make an original or annual renewal application to the State Fire Marshal on forms provided by the State Fire Marshal. Original applications shall be accompanied by both an application fee and a listing fee. Renewal applications shall be accompanied by a listing fee. An application for revision shall be accompanied by a revision fee.

Failure to submit an annual renewal application and listing fee shall automatically cause removal of the material, equipment, method of construction, or installation of equipment from the listings or revision thereto.

The original application fee, the listing fee, and the revision fee shall be established and collected by the State Fire Marshal. Those fees shall not exceed the costs incurred by the State Fire Marshal in conducting evaluations and tests of construction materials and equipment and methods of construction and of installation of equipment.

The annual application and listing fee renewal period shall begin on January 1 and end on May 1 preceding the listing year for which the renewal is requested. A penalty of 50 percent of the listing fee shall be assessed in all cases where the renewal fees are not paid on or before May 1, preceding the listing year for which renewal is requested.

The State Fire Marshal may designate in generic terms, without application or fee, materials or assemblies of materials classed by the State Fire Marshal as industrywide, by regulations adopted pursuant to Sections 13108 and 13143.

(Amended by Stats. 1989, Ch. 529, Sec. 3.)



13144.3

The annual and renewal listing established by Section 13144.2 shall be for the fiscal year period from July 1 to June 30 or for the remaining portion thereof. All moneys collected from original and annual renewal fees pursuant to Section 13144.2 shall be deposited in the State Fire Marshal Licensing and Certification Fund established pursuant to Section 13137, and shall be available to the State Fire Marshal upon appropriation by the Legislature for the purposes specified in Section 13144.2.

(Amended by Stats. 1992, Ch. 306, Sec. 4. Effective January 1, 1993. Operative July 1, 1993, by Sec. 6 of Ch. 306.)



13144.4

The State Fire Marshal may adopt regulations to implement, interpret, make specific or otherwise carry out the provisions of Sections 13144.1, 13144. 2, and 13144.3.

(Added by Stats. 1963, Ch. 1955.)



13144.5

The State Fire Marshal shall prepare and conduct voluntary regular training sessions devoted to the interpretation and application of the laws and rules and regulations in Title 19 and Title 24 of the California Code of Regulations relating to fire and panic safety. The training sessions shall include, but need not be limited to, interpretation of the regulations pertaining to community care facilities licensed pursuant to Section 1508, to residential care facilities for the elderly licensed pursuant to Section 1569.10, and to child day care facilities licensed pursuant to Section 1596.80, in order to coordinate a consistent interpretation and application of the regulations among local fire enforcement agencies.

(Amended by Stats. 1989, Ch. 993, Sec. 5.)



13145

The State Fire Marshal, the chief of any city, county, or city and county fire department or district providing fire protection services, or a Designated Campus Fire Marshal, and their authorized representatives, shall enforce in their respective areas building standards relating to fire and panic safety adopted by the State Fire Marshal and published in the California Building Standards Code and other regulations that have been formally adopted by the State Fire Marshal for the prevention of fire or for the protection of life and property against fire or panic.

(Amended by Stats. 2010, Ch. 370, Sec. 2. Effective January 1, 2011.)



13146

The responsibility for enforcement of building standards adopted by the State Fire Marshal and published in the California Building Standards Code relating to fire and panic safety and other regulations of the State Fire Marshal shall be as follows:

(a) The city, county, or city and county with jurisdiction in the area affected by the standard or regulation shall delegate the enforcement of the building standards relating to fire and panic safety and other regulations of the State Fire Marshal as they relate to R-3 dwellings, as described in Section 310.5 of Part 2 of the California Building Standards Code, to either of the following:

(1) The chief of the fire authority of the city, county, or city and county, or his or her authorized representative.

(2) The chief building official of the city, county, or city and county, or his or her authorized representative.

(b) The chief of any city, county, or city and county fire department or of any fire protection district, and their authorized representatives, shall enforce within its jurisdiction the building standards and other regulations of the State Fire Marshal, except those described in subdivision (a) or (d).

(c) The State Fire Marshal shall have authority to enforce the building standards and other regulations of the State Fire Marshal in areas outside of corporate cities and districts providing fire protection services.

(d) The State Fire Marshal shall have authority to enforce the building standards and other regulations of the State Fire Marshal in corporate cities and districts providing fire protection services upon request of the chief fire official or the governing body.

(e) The State Fire Marshal shall enforce the building standards and other regulations of the State Fire Marshal on all University of California campuses and properties administered or occupied by the University of California and on all California State University campuses and properties administered or occupied by the California State University. For each university campus or property the State Fire Marshal may delegate that responsibility to the person of his or her choice who shall be known as the Designated Campus Fire Marshal.

(f) Any fee charged pursuant to the enforcement authority of this section shall not exceed the estimated reasonable cost of providing the service for which the fee is charged, pursuant to Section 66014 of the Government Code.

(Amended by Stats. 2014, Ch. 34, Sec. 36. Effective June 20, 2014.)



13146.1

(a) Notwithstanding the provisions of Section 13146, the State Fire Marshal, or the State Fire Marshal’s authorized representative, shall inspect every jail or place of detention for persons charged with or convicted of a crime, unless the chief of any city or county fire department or fire protection district, or that chief’s authorized representative, indicates in writing to the State Fire Marshal that inspections of jails or places of detention, therein, shall be conducted by the chief, or the chief’s authorized representative and submits the reports as required in subdivision (c).

(b) The inspections shall be made at least once every two years for the purpose of enforcing the regulations adopted by the State Fire Marshal, pursuant to Section 13143, and the minimum standards pertaining to fire and life safety adopted by the Board of Corrections, pursuant to Section 6030 of the Penal Code.

(c) Reports of the inspections shall be submitted to the official in charge of the facility, the local governing body, the State Fire Marshal, and the Board of Corrections within 30 days of the inspections.

(d) The State Fire Marshal, or his or her authorized representative, who performs an inspection pursuant to subdivision (a) may charge and collect a fee for the inspection from the local government. Any fee collected pursuant to this subdivision shall be in an amount, as determined by the State Fire Marshal, sufficient to pay the costs of that inspection or those related fire and life safety activities.

(Amended by Stats. 2008, Ch. 760, Sec. 5. Effective September 30, 2008.)



13146.2

(a) Every city or county fire department or district providing fire protection services required by Sections 13145 and 13146 to enforce building standards adopted by the State Fire Marshal and other regulations of the State Fire Marshal shall, annually, inspect all structures subject to subdivision (b) of Section 17921, except dwellings, for compliance with building standards and other regulations of the State Fire Marshal.

(b) A city, county, or district that inspects a structure pursuant to subdivision (a) may charge and collect a fee for the inspection from the owner of the structure in an amount, as determined by the city, county, or district, sufficient to pay the costs of that inspection. A city, county, or district that provides related fire and life safety activities may charge and collect a fee for the inspection from the owner of the structure in an amount, as determined by the city, county, or district, sufficient to pay the costs of that inspection.

(c) The State Fire Marshal, or his or her authorized representative, who inspects a structure subject to subdivision (b) of Section 17921, except dwellings, for compliance with building standards and other regulations of the State Fire Marshal, may charge and collect a fee for the inspection from the owner of the structure. The State Fire Marshal may also charge and collect a fee from the owner of the structure for related fire and life safety activities, such as plan review, construction consulting, fire watch, and investigation. Any fee collected pursuant to this subdivision shall be in an amount, as determined by the State Fire Marshal, sufficient to pay the costs of that inspection or those related fire and life safety activities.

(Amended by Stats. 2008, Ch. 760, Sec. 6. Effective September 30, 2008.)



13146.3

The chief of any city or county fire department or district providing fire protection services and his or her authorized representatives shall inspect every building used as a public or private school within his or her jurisdiction, for the purpose of enforcing regulations promulgated pursuant to Section 13143, not less than once each year. The State Fire Marshal and his or her authorized representatives shall make these inspections not less than once each year in areas outside of corporate cities and districts providing fire protection services.

(Amended by Stats. 1996, Ch. 332, Sec. 30. Effective January 1, 1997.)



13146.5

The provisions of Sections 13145, 13146 and 13146.3 shall, so far as practicable, be carried out at the local level by persons who are regular full-time members of a regularly organized fire department of a city, county, or district providing fire protection services, and shall not be carried out by other persons pursuant to Section 34004 of the Government Code.

(Amended by Stats. 1980, Ch. 118.)



13147

The regulations adopted pursuant to subdivision (a) of Section 13143 shall require that the new construction of any school building for which review and approval is required under subdivision (a) of Section 39140 of the Education Code include the placement of fire hydrants and water piping as necessary to supply the water capacity required for the fire protection of the building.

(Added by Stats. 1990, Ch. 52, Sec. 1.)






ARTICLE 3 - Administration

13150

For purposes of this article, “flammable liquids” shall mean any liquid having a flashpoint below 100°F (37.8°C) and a vapor pressure not exceeding 40 pounds per square inch (absolute) at a temperature of 100°F (37.8°C). Flammable liquids may include crude oils and cutback asphalts. “Combustible liquid” shall mean a liquid having a flashpoint at or above 100°F (37.8°C), and below 200°F (93.3°C).

This does not include wine, or any other aqueous solution, having an alcoholic content less than, or equal to, 24 percent by volume. This exemption applies only if the nonalcohol portion of the aqueous solution does not fall within the definition of flammable or combustible liquid.

The provisions of this article also apply to liquids having a flashpoint of 200°F (93.3°C) or higher when such liquids, upon being heated, assume the characteristics of a flammable or combustible liquid.

(Amended by Stats. 1978, Ch. 868.)



13151

The State Fire Marshal shall prepare and adopt regulations in accordance with the provisions of the Administrative Procedure Act (commencing with Section 11340 of the Government Code), which in his or her judgment are designed to promote the safe use of portable internal combustion engine-driven pumps used for the transfer of flammable and combustible liquids.

(Amended by Stats. 1983, Ch. 101, Sec. 113.)



13152

The authority for the enforcement of the provisions of this article shall be in accordance with Sections 13145 and 13146, Health and Safety Code.

(Added by renumbering Section 13182 by Stats. 1969, Ch. 39.)



13153

No person, firm, or corporation shall use, permit, or instruct any other person to use or permit, any portable internal combustion engine-driven pump used for the transfer of any flammable or combustible liquids unless such pump conforms to the regulations adopted by the State Fire Marshal.

(Amended by Stats. 1978, Ch. 868.)






ARTICLE 4 - California Fire Service Training and Education Program

13155

This article shall be known and may be cited as the California Fire Service Training and Education Program Act.

(Added by Stats. 1977, Ch. 1248.)



13156

The Legislature finds and declares that the purposes of this article are as follows:

(a)  To reduce the costs in suffering and property loss resulting from fire through standardized fire training and education programs.

(b)  To provide professional fire service training and education programs to personnel in fire departments that rely extensively on volunteers.

(c)  To develop new methods and practices in the area of fire protection.

(d)  To disseminate information relative to fires, techniques of firefighters, and other related subjects to all interested agencies and individuals throughout the state.

(e)  To enhance the coordination of fire service training and education.

(f)  To develop a coordinated and standardized plan for the control of fires and the safety of firefighters where hazardous materials are involved.

(Amended by Stats. 1983, Ch. 1313, Sec. 13.)



13157

The California Fire Service Training and Education Program is hereby established in the office of the State Fire Marshal.

The State Fire Marshal, with policy guidance and advice from the State Board of Fire Services, shall carry out the management of the California Fire Service Training and Education Program and shall have the authority to:

(a)  Promulgate and adopt rules and regulations necessary for implementation of the program.

(b)  Establish the courses of study and curriculum to be used in the program.

(c)  Establish prerequisites for the admission of personnel who attend courses offered in the program.

(d)  Establish and collect admission fees and other fees that may be necessary to be charged for seminars, conferences, and specialized training given, which shall not be deducted from state appropriations for the purposes of this program.

(e)  Collect such fees as may be established pursuant to subdivision (d) of Section 13142.4.

(Added by Stats. 1977, Ch. 1248.)



13158

The State Fire Marshal shall employ under civil service a program manager and staff as necessary to perform the functions for which the program has been established.

All personnel of the State Fire Training Program with the Department of Education shall be eligible to transfer to appropriate positions in the California Fire Service Training and Education Program provided they meet the qualifications for those positions.

(Amended by Stats. 1996, Ch. 332, Sec. 31. Effective January 1, 1997.)



13159

The State Fire Marshal, with policy guidance and advice from the State Board of Fire Services, shall have the following responsibilities:

(a)  To make fire service training and education programs, including training and education in the use of heavy rescue equipment, available on a voluntary basis to fire departments that rely extensively on volunteers.

(b)  Cooperate with the State Board of Fire Services in the development of a minimum standards program for fire service personnel and fire service instructors.

(c)  Assist and cooperate with State Board of Fire Services pursuant to Section 13142.4.

(d)  Verify that minimum curriculum requirements, facilities, and faculty standards for schools, seminars, or workshops operated by or for the state for the specific purpose of training fire service personnel are being met.

(e)  Make or encourage studies of any aspect of fire service training and education.

(f)  Determine the need for and recommend locations of regional training sites.

(g)   Develop a model plan or system for use by fire departments for the control of fires and the safety of firefighters where hazardous materials are involved.

(h)  Study the feasibility of establishing within the office of the State Fire Marshal, a depository of information on hazardous material characteristics for use by local fire departments and other entities that respond to emergencies.

(Amended by Stats. 1984, Ch. 1574, Sec. 3.)



13159.1

(a) The State Fire Marshal shall establish additional training standards that include the criteria for curriculum content recommended by the Emergency Response Training Advisory Committee established pursuant to Section 8588.10 of the Government Code, involving the responsibilities of first responders to terrorism incidents and to address the training needs of those identified as first responders.

(b) The State Fire Marshal shall contract with the California Firefighter Joint Apprenticeship Program for the development of curriculum content criteria specified in subdivision (a).

(c) Every paid and volunteer firefighter assigned to field duties in a state or local fire department or fire protection or firefighting agency may receive the appropriate training described in this section. Pertinent training previously completed by any jurisdiction’s firefighters and meeting the training standards of this section may be submitted to the State Fire Marshal to assess its content and determine whether it meets the training requirements prescribed by the State Fire Marshal.

(Amended by Stats. 2006, Ch. 803, Sec. 1. Effective January 1, 2007.)



13159.4

The State Fire Marshal shall annually review, revise as necessary, and administer the California Fire Service Training program, shall establish priorities for the use of state and federal fire service training and education funds applicable to statewide programs, other than those funds administered by the Department of Forestry and Fire Protection, and shall approve the expenditure of these funds in accordance with the established priorities. This section shall not restrict local entities from independently seeking and utilizing state and federal funds for local fire training and education needs.

(Amended by Stats. 1992, Ch. 427, Sec. 98. Effective January 1, 1993.)



13159.2

(a) For purposes of this section, the State Fire Marshal shall be referred to as the SFM.

(b) The SFM may accept certification by the United States Department of Defense as a firefighter as an alternative for the basic SFM training and certification standards for the position of Firefighter I of the California Fire Service Training and Education Program, if the United States Department of Defense certification is accompanied by a national certification or accreditation that has been approved by the SFM and that is based on the International Fire Service Accreditation Congress, Pro Board, or other accepted third-party certification standard.

(c) If the United States Department of Defense certification is not accompanied by a national certification approved by the SFM, as described in subdivision (b), the SFM shall follow the verification process adopted pursuant to the authority provided in Sections 13157 and 13159.

(Added by Stats. 2011, Ch. 215, Sec. 1. Effective January 1, 2012.)






ARTICLE 5 - California Fire and Arson Training Act

13159.7

This article shall be known and may be cited as the California Fire and Arson Training Act.

(Added by Stats. 1988, Ch. 653, Sec. 1.)



13159.8

The State Fire Marshal, with policy guidance and advice from the State Board of Fire Services, shall:

(a)  Establish and validate recommended minimum standards for fire protection personnel and fire protection instructors at all career levels.

(b)  Develop course curricula for arson, fire technology, and apprenticeship training for use in academies, colleges, and other educational institutions.

(c)  Develop, validate, update, copyright, and maintain security over a complete series of promotional examinations based on the minimum standards established pursuant to subdivision (a).

(d)  Have the authority to make the examinations developed pursuant to subdivision (c) available to any agency of the state, to any political subdivision within the state, or to any other testing organization, as he or she deems appropriate.

(e)  Establish any fees which are necessary to implement this section. However, the State Fire Marshal shall not establish or collect any fees for training classes provided by the State Fire Marshal to fire protection personnel relating to state laws and regulation which local fire services are authorized or required to enforce.

(f)  Promote, sponsor, and administer the California Fire Academy System.

(g)  Establish procedures for seeking, accepting, and administering gifts and grants for use in implementing the intents and purposes of the California Fire and Arson Training Act.

(h)  The recommended minimum standards established pursuant to subdivision (a) shall not apply to any agency of the state or any agency of any political subdivision within the state unless that agency elects to be subject to these standards.

(Added by renumbering Section 13142.4 by Stats. 1988, Ch. 653, Sec. 2.)



13159.9

The State Fire Marshal shall:

(a)  Jointly, with the California Professional Firefighters, promote participation in, sponsor, and administer the California Firefighter Joint Apprenticeship Program as the preemployment recruitment, selection, and training system to be utilized for entry level firefighters.

(b)  Establish advisory committees or panels, as necessary, to assist the State Fire Marshal in carrying out his or her function under this article.

(Added by Stats. 1988, Ch. 653, Sec. 1.)



13159.10

There is established in the State Treasury the California Fire and Arson Training Fund. All revenue collected pursuant to Section 13159.8 shall be paid into this fund and these moneys shall be available when appropriated by the Legislature for the office of the State Fire Marshal to carry out the provisions of this article.

(Added by renumbering Section 13142.5 by Stats. 1988, Ch. 653, Sec. 3.)









CHAPTER 1.5 - Portable Fire Extinguishers

ARTICLE 1 - General Provisions

13160

With the advice of the State Fire Advisory Board, the State Fire Marshal shall adopt, in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and administer regulations and standards as he or she may deem necessary for the protection and preservation of life and property to control the servicing, including charging, and testing, of all portable fire extinguishers for controlling and extinguishing fires, and for controlling the sale and marketing of all such devices with respect to conformance with standards of their use, capacity, and effectiveness. In adopting the regulations, the State Fire Marshal shall consider the standards of the National Fire Protection Association.

(Amended by Stats. 1983, Ch. 101, Sec. 114.)



13161

It is the legislative intention in enacting this chapter that the provisions of this chapter and the regulations and standards adopted by the State Fire Marshal pursuant to this chapter shall apply uniformly throughout the State of California and no county, city, city or county or district shall adopt or enforce any ordinance or rule or regulation regarding portable fire extinguishers which is inconsistent with the provisions of this chapter or the regulations and standards adopted by the State Fire Marshal pursuant to this chapter.

(Repealed and added by Stats. 1968, Ch. 802.)



13162

No person shall market, distribute, or sell any portable fire extinguisher in this state unless it meets the following requirements:

(a)  It complies with regulations and standards adopted by the State Fire Marshal pursuant to Section 13160.

(b)  It has been examined by and bears the label of Underwriters’ Laboratories Inc. or another testing laboratory which is approved by the State Fire Marshal as qualified to test portable fire extinguishers. Any testing laboratory approved by the State Fire Marshal shall have facilities, personnel, and operating procedures equivalent to those of the Underwriters’ Laboratories Inc.

(c)  It does not use as an extinguishing agent any carbon tetrachloride, chlorbromomethane, or methyl bromide.

The State Fire Marshal may grant reasonable exceptions to this subdivision when the extinguisher is intended for industrial use in places to which the public is not invited or admitted. The provisions of this section apply to the state and any political subdivision thereof.

(Amended by Stats. 1979, Ch. 267.)






ARTICLE 2 - Licensing

13163

No person shall engage in the business of, nor perform for a fee, the servicing, charging, or testing of portable fire extinguishers without a license issued by the State Fire Marshal pursuant to this chapter expressly authorizing such person to perform such acts.

(Repealed and added by Stats. 1968, Ch. 802.)



13164

Application for a license to engage in the business of, or perform for a fee, the servicing, charging, or testing of portable fire extinguishers shall be made in writing to the State Fire Marshal on forms provided by him and shall be accompanied by the fees prescribed in this chapter. A separate application for license shall be made for each separate place of business location of the applicant for license.

The application shall be signed by the applicant. If the application is made by a partnership, it shall be signed by each partner. If the application is made by a corporation or association other than a partnership, it shall be signed by the principal officer thereof and, in the case of applications by corporations, bear the seal of the corporation. The application shall also include written authorization by the applicant permitting the State Fire Marshal and any of his properly authorized employees to enter, examine and inspect any premises, building, room, or establishment used by the applicant in servicing, charging, or testing portable fire extinguishers to determine compliance with the provisions of this chapter and the regulations and standards adopted by the State Fire Marshal pursuant to Section 13160.

(Repealed and added by Stats. 1968, Ch. 802.)



13165

Following receipt of the properly completed application and prescribed fees, and compliance with the provisions of this part and the regulations adopted pursuant to Section 13160, the State Fire Marshal shall issue a license.

(Repealed and added by Stats. 1968, Ch. 802.)



13166

Original licenses shall be valid from the date of issuance through December 31st of the year in which issued. Thereafter, each license shall be renewed annually and renewals thereof shall be valid from January 1st through December 31st.

(Repealed and added by Stats. 1968, Ch. 802.)



13167

Application for renewal shall be made on or before November 1st of the year in which the current license expires. Application for renewal shall be made in writing on forms provided by the State Fire Marshal and shall be accompanied by the prescribed fees.

(Repealed and added by Stats. 1968, Ch. 802.)



13168

The State Fire Marshal may refuse to renew any license in the same manner and for any reason that he is authorized pursuant to Article 4 (commencing with Section 13185) of this chapter to deny an original license. The applicant shall, upon such refusal, have the same rights as are granted by Article 4 of the chapter to an applicant for an original license which has been denied by the State Fire Marshal.

(Repealed and added by Stats. 1968, Ch. 802.)



13169

Every licensee shall notify the State Fire Marshal at his Sacramento office in writing within 15 days of any change of his address.

(Repealed and added by Stats. 1968, Ch. 802.)



13170

Any advertisement of the servicing, charging, or testing of portable fire extinguishers constitutes prima facie evidence that the premises, business, building, room, shop, store or establishment in or upon which it appears, or to which it refers, is a separate place of business location.

(Added by Stats. 1968, Ch. 802.)



13171

No licensee shall conduct his licensed business or solicit business under a name other than a name or names which appears on his license.

(Added by Stats. 1968, Ch. 802.)



13172

The State Fire Marshal shall without cost, annually notify the chief fire official of each local fire authority of the name, address and license number of each firm that is licensed pursuant to this chapter. Upon request, single copies of such list shall be furnished, without cost, to a licensed person.

(Added by Stats. 1968, Ch. 802.)



13173

The holder of any license shall submit such license for inspection upon request of the State Fire Marshal, any of his properly authorized employees, or any local fire official.

(Added by Stats. 1968, Ch. 802.)



13174

Every licensed person shall annually, within seven days of employment and within seven days of termination of employment, report to the State Fire Marshal at his Sacramento office, the name, address, and certificate of registration number, if any, of every natural person performing any act of servicing, charging, or testing portable fire extinguishers for such licensed person.

(Added by Stats. 1968, Ch. 802.)






ARTICLE 3 - Certificates of Registration

13175

No natural person shall service, charge, or test any portable fire extinguisher without a certificate of registration issued by the State Fire Marshal pursuant to this chapter expressly authorizing such person to perform such acts.

The provisions of this article apply to the state, the Regents of University of California, a county, city, district, public authority, and any other political subdivision or public corporation in this state.

(Added by Stats. 1968, Ch. 802.)



13175.1

The provisions of this article shall not apply to any person servicing, charging, or testing any portable fire extinguisher owned by such person when the portable fire extinguisher is not required by any statute, regulation, or ordinance, to be provided or installed.

The provisions of this section shall not prohibit the servicing, charging, or testing of portable fire extinguishers by new employees of a licensed person for a period not to exceed 90 days provided such servicing, charging or testing is conducted in the presence of and under the direct supervision of a natural person holding a valid certificate of registration.

(Added by Stats. 1968, Ch. 802.)



13176

Application for a certificate of registration to service, charge, or test portable fire extinguishers shall be made in writing to the State Fire Marshal on forms provided by him and shall be accompanied by the fee prescribed in this chapter. The application shall be signed by the applicant.

(Added by Stats. 1968, Ch. 802.)



13177

The State Fire Marshal shall require all applicants for a certificate of registration to take and pass a written examination which may be supplemented by practical tests when deemed necessary, to determine the applicants knowledge of servicing, charging and testing of portable fire extinguishers.

(Added by Stats. 1968, Ch. 802.)



13178

Following receipt of the properly completed application and prescribed fee, and the completion of the required examination, the State Fire Marshal shall issue a certificate of registration.

(Added by Stats. 1968, Ch. 802.)



13179

Original certificates of registration shall be valid from the date of issuance through December 31st of the year in which issued. Thereafter, each certificate of registration shall be renewed annually and renewals thereof shall be valid from January 1st through December 31st.

(Added by Stats. 1968, Ch. 802.)



13180

Application for renewal shall be made on or before November 1st of the year in which the current certificate of registration expires. Application for renewal shall be made in writing on forms provided by the State Fire Marshal and shall be accompanied by the prescribed fee.

(Added by Stats. 1968, Ch. 802.)



13181

The State Fire Marshal may refuse to renew any certificate of registration in the same manner and for any reason that he is authorized pursuant to Article 4 (commencing with Section 13185) of this chapter to deny an original certificate of registration. The applicant shall, upon such refusal, have the same rights as are granted by Article 4 of this chapter to an applicant for an original certificate of registration which has been denied by the State Fire Marshal.

(Added by Stats. 1968, Ch. 802.)



13182

Every certificate of registration holder shall notify the State Fire Marshal at his Sacramento office in writing within 15 days of any change of his address.

(Added by Stats. 1968, Ch. 802.)



13183

Every natural person who services, charges, or tests any portable fire extinguisher shall affix a tag to the serviced unit. Such tag shall indicate the date upon which the service work was performed and it shall bear the signature of such natural person, and other information specified by the State Fire Marshal.

(Added by Stats. 1968, Ch. 802.)



13184

The holder of a certificate of registration shall submit such certificate for inspection upon request of the State Fire Marshal, any of his properly authorized employees, or any local fire official.

(Added by Stats. 1968, Ch. 802.)






ARTICLE 4 - Denial, Revocation, and Suspension

13185

The issuance of a license or certificate of registration may be denied by the State Fire Marshal for any of the following reasons:

(a)  The applicant is not the real person in interest.

(b)  Material misrepresentation or false statement in the application.

(c)  Refusal to allow inspection by the State Fire Marshal or his duly authorized employees.

(d)  The applicant for a license does not have the proper or necessary facilities, including qualified personnel, to conduct the operations for which application is made.

(e)  The applicant for a certificate of registration does not possess the qualifications of skill or competence to conduct the operations for which application is made as evidenced by failure to pass the examination pursuant to Article 3 (commencing with Section 13175) of this chapter.

(f)  Refusal to take the examination required by Section 13177 of this chapter.

(g)  The applicant has been convicted of a violation of the provisions of this chapter of the regulations adopted by the State Fire Marshal pursuant to this chapter.

(Added by Stats. 1968, Ch. 802.)



13186

Within 30 days after receipt of notice of denial sent by the State Fire Marshal by registered or certified mail to the applicant’s last address of record, the applicant may file with the State Fire Marshal a request for statement of issues. Such request shall not be deemed an answer to the statement of issues, a request for a hearing, or a notice of defense. Unless the State Fire Marshal files a statement of issues regarding the denial of the appliction within 30 days after the timely filing of such request, the license or certificate of registration shall be issued.

(Added by Stats. 1968, Ch. 802.)



13187

When a statement of issues has been so filed, the State Fire Marshal may order denial pursuant to Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code.

(Added by Stats. 1968, Ch. 802.)



13188

A license or certificate of registration may be suspended or revoked by the State Fire Marshal pursuant to Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2, of the Government Code, for any of the following reasons:

(a)  The applicant is not the real person in interest.

(b)  Material misrepresentation or false statement in the application.

(c)  Violation of any provision of this chapter or any regulation adopted by the State Fire Marshal pursuant to this chapter.

(Added by Stats. 1968, Ch. 802.)



13188.1

The State Fire Marshal may, upon a preliminary finding of a violation of the provisions of this part, suspend any license or certificate of registration for a period not exceeding 30 days pending investigation of any violation of the provisions of this part.

(Added by Stats. 1989, Ch. 909, Sec. 2.)



13188.2

Any applicant who has been denied a license or certificate of registration or who has had a license or certificate of registration suspended, shall be entitled to a hearing in accordance with the provisions of this part.

(Added by Stats. 1989, Ch. 909, Sec. 3.)



13188.3

Except where otherwise provided in this part, all hearings under this part shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1989, Ch. 909, Sec. 4.)



13188.4

(a) If the State Fire Marshal or his or her designee determines that the public interest and public welfare will be adequately served by permitting a person who has a license issued pursuant to Section 13165 or a certificate of registration issued pursuant to Section 13178 to pay a monetary penalty to the State Fire Marshal in lieu of a license or certificate of registration suspension, the State Fire Marshal or his or her designee may stay the execution of all or part of the suspension if all of the following conditions are met:

(1) The violation that is the cause for the suspension did not pose, or have the potential to pose, a significant threat or risk of harm to the public.

(2) The holder of the license or certificate of registration pay a monetary penalty.

(3) The holder of the license or certificate of registration does not incur any other cause for disciplinary action within a period of time specified by the State Fire Marshal or his or her designee.

In making the determination, the State Fire Marshal or his or her designee shall consider the seriousness of the violation, the violator’s record of compliance with the law, the impact of the determination on the violator, the violator’s employees or customers, and other relevant factors.

(b) The State Fire Marshal or his or her designee may exercise the discretion granted under this section either with respect to a suspension ordered by a decision after a contested hearing on an accusation against the holder of the license or certificate of registration or by stipulation with the holder of the license or certificate of registration after the filing of an accusation, but prior to the rendering of a decision based upon the accusation. In either case, the terms and conditions of the disciplinary action against the holder of the license or certificate of registration shall be made part of a formal decision of the State Fire Marshal or his or her designee.

(c) If a holder of the license or certificate of registration fails to pay the monetary penalty in accordance with the terms and conditions of the decision of the State Fire Marshal or his or her designee, the State Fire Marshal or his or her designee may, without a hearing, order the immediate execution of all or any part of the stayed suspension in which event the holder of the license or certificate of registration shall not be entitled to any repayment nor credit, prorated or otherwise, for money paid to the State Fire Marshal under the terms of the decision.

(d) The amount of the monetary penalty payable under this section shall not exceed two hundred fifty dollars ($250) for each day of suspension stayed nor a total of ten thousand dollars ($10,000) per decision regardless of the number of days of suspension stayed under the decision.

(e) Any monetary penalty received pursuant to this section shall be deposited in the State Fire Marshal Licensing and Certification Fund.

(f) On or before March 1 of each year, the State Fire Marshal shall make available to the public data showing the percentage of enforcement actions taken that resulted in license suspension or the assessment of monetary penalties pursuant to this section.

(Added by Stats. 2010, Ch. 161, Sec. 2. Effective January 1, 2011.)






ARTICLE 5 - Fees

13189

(a)  The original and annual renewal fee for any license or a certificate of registration issued pursuant to this chapter shall be established by the State Fire Marshal. That fee shall not exceed the amount necessary to cover the costs incurred in the administration and enforcement of this chapter.

(b)  A penalty fee equal to 50 percent of the required annual license fee or certificate of registration fee shall be added to the fee in all cases where the fee for a renewal is not paid on or before November 1.

(Repealed and added by Stats. 1983, Ch. 1313, Sec. 16.)



13190

No special fee other than that charged for an ordinary business license shall be charged for any natural person, corporation, firm, or association, by any city, county, city and county or fire protection district, for the privilege of performing acts involving servicing, charging or testing of portable fire extinguishers.

(Added by Stats. 1968, Ch. 802.)






ARTICLE 6 - Enforcement

13190.1

Except as provided in this article, the State Fire Marshal shall enforce in all areas of the state, the provisions of this chapter and the regulations and standards adopted by him pursuant to Section 13160.

The provisions of this chapter and the regulations and standards adopted by the State Fire Marshal pursuant to Section 13160 shall not apply to any firm or corporation not engaged in the business of servicing, charging or testing portable fire extinguishers and that maintains its own fully equipped and specially staffed fire prevention and protection department, or to any employee of any such firm or corporation while acting in the scope of his employment.

(Added by Stats. 1968, Ch. 802.)



13190.2

Any governmental agency, including the state, and any city, county, district, or any other political subdivision or public corporation of the state, may, in their respective areas of jurisdiction, enforce ordinances, regulations, and orders adopted by such agency relating to the number, size, and type of portable fire extinguishers required to be installed or provided. Such agencies may, in their respective areas of jurisdiction, also enforce the regulations adopted by the State Fire Marshal relating to care, maintenance, and frequency of servicing, charging, and testing of portable fire extinguishers.

Nothing in this article shall diminish the enforcement responsibility and authority conferred upon any governmental agency pursuant to any other state statute.

(Added by Stats. 1968, Ch. 802.)



13190.3

Any portable fire extinguisher that is required to be installed by any statute or ordinance shall be maintained in accordance with the regulations adopted pursuant to Section 13160.

(a)  The owner or occupant of a property in which fire extinguishers are located shall be responsible for the inspection, maintenance, and recharging of the fire extinguishers.

(b)  Maintenance, servicing, and recharging shall be performed by concerns licensed by the State Fire Marshal having available the appropriate servicing manual, the proper types of tools, recharge materials, lubricants, and manufacturer’s recommended replacement parts or parts of equal quality.

(Amended by Stats. 1988, Ch. 615, Sec. 2.)



13190.4

Every person who violates any provision of this chapter or any regulation adopted by the State Fire Marshal pursuant to Section 13160 is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than six months, or by both such fine and imprisonment.

A person is guilty of a separate offense each day during which he commits, continues, or permits a violation of this chapter or of any regulation adopted pursuant to this chapter.

(Added by Stats. 1968, Ch. 802.)









CHAPTER 1.8 - Automatic Fire Extinguisher Systems

13195

The State Fire Marshal shall adopt and administer the regulations and building standards he or she deems necessary in order to (1) establish and control a program for servicing, testing, and maintaining all automatic fire extinguishing systems, including but not limited to, fire sprinkler systems, engineered and preengineered fixed extinguishing systems, standpipe systems, and water flow alarm devices and (2) establish minimum frequencies of service, inspection, and testing for the various types of automatic fire extinguishing systems. All tests of automatic sprinkler systems shall include a test of all supervisory signaling equipment that is provided to determine whether a condition exists that will impair the satisfactory operation of the system.

The regulations and building standards established by the State Fire Marshal for servicing, testing, and maintaining automatic fire extinguishing systems shall consider the requirements of the applicable standards of the National Fire Protection Association and the voluntary standards published by the State Fire Marshal entitled the “California Voluntary Standards for Residential Sprinkler Systems,” dated January 1982.

(Added by Stats. 1982, Ch. 699, Sec. 1.)



13195.5

Every automatic fire extinguishing system, including, but not limited to, fire sprinkler systems, engineered and preengineered fixed extinguishing systems, standpipe systems, and alarm and supervisory equipment attached to those systems shall be serviced, tested, and maintained in accordance with the regulations and building standards adopted by the State Fire Marshal pursuant to Section 13195.

(Added by Stats. 1982, Ch. 699, Sec. 1.)



13196

The regulations and building standards adopted pursuant to Section 13195 shall be enforced pursuant to Sections 13145 and 13146.

(Added by Stats. 1982, Ch. 699, Sec. 1.)



13196.5

(a)  Except as provided in subdivisions (b), (c), and (d), no person shall engage in the business of servicing or testing automatic fire extinguishing systems without a license issued by the State Fire Marshal pursuant to this chapter.

(b)  Persons who engage in the business of servicing or testing fire alarm devices, water flow alarm devices, or the supervisory signaling components of automatic fire extinguishing systems shall not be subject to the licensing requirements contained in this chapter.

(c)  Industrial systems may be serviced or tested by, or under the supervision of, an engineer employed by a private entity who shall not be subject to the licensing requirements contained in this chapter unless he or she performs the service or testing for a fee outside of the employment relationship.

(d)  Any specialty contractor, as defined in subdivision (b) of Section 7058 of the Business and Professions Code, shall not be subject to the licensing requirements contained in this chapter.

(Amended by Stats. 1985, Ch. 253, Sec. 2.)



13197

The State Fire Marshal shall adopt regulations to establish and maintain the licensing program required by this chapter. To the extent the State Fire Marshal determines is necessary to carry out the provisions of this chapter, the regulations may provide for, but need not be limited to, requirements that the applicant for a license pass an examination or possess the qualifications necessary to perform the prescribed service, maintenance, and testing, or both.

(Added by Stats. 1982, Ch. 699, Sec. 1.)



13197.5

A license may be denied or revoked by the State Fire Marshal for either of the following reasons:

(a)  The applicant made a material misrepresentation or false statement in the application.

(b)  Violation of any provision of this chapter or any regulation adopted by the State Fire Marshal pursuant to this chapter.

(Added by Stats. 1982, Ch. 699, Sec. 1.)



13197.6

(a) If the State Fire Marshal or his or her designee determines that the public interest and public welfare will be adequately served by permitting a person licensed under this chapter to pay a monetary penalty to the State Fire Marshal in lieu of an actual license suspension, the State Fire Marshal or his or her designee may stay the execution of all or part of the suspension if all of the following conditions are met:

(1) The violation that is the cause for the suspension did not pose, or have the potential to pose, a significant threat or risk of harm to the public.

(2) The licensee pays a monetary penalty.

(3) The licensee does not incur any other cause for disciplinary action within a period of time specified by the State Fire Marshal or his or her designee.

In making the determination, the State Fire Marshal or his or her designee shall consider the seriousness of the violation, the violator’s record of compliance with the law, the impact of the determination on the licensee, the licensee’s employees or customers, and other relevant factors.

(b) The State Fire Marshal or his or her designee may exercise the discretion granted under this section either with respect to a suspension ordered by a decision after a contested hearing on an accusation against the licensee or by stipulation with the licensee after the filing of an accusation, but prior to the rendering of a decision based upon the accusation. In either case, the terms and conditions of the disciplinary action against the licensee shall be made part of a formal decision of the State Fire Marshal or his or her designee.

(c) If a licensee fails to pay the monetary penalty in accordance with the terms and conditions of the decision of the State Fire Marshal or his or her designee, the State Fire Marshal or his or her designee may, without a hearing, order the immediate execution of all or any part of the stayed suspension in which event the licensee shall not be entitled to any repayment nor credit, prorated or otherwise, for money paid to the State Fire Marshal under the terms of the decision.

(d) The amount of the monetary penalty payable under this section shall not exceed two hundred fifty dollars ($250) for each day of suspension stayed nor a total of ten thousand dollars ($10,000) per decision regardless of the number of days of suspension stayed under the decision.

(e) Any monetary penalty received pursuant to this section shall be deposited in the State Fire Marshal Licensing and Certification Fund.

(f) On or before March 1 of each year, the State Fire Marshal shall make available to the public data showing the percentage of enforcement actions taken that resulted in license suspension or the assessment of monetary penalties pursuant to this section.

(Added by Stats. 2010, Ch. 161, Sec. 3. Effective January 1, 2011.)



13198

The State Fire Marshal shall adopt a schedule of fees to be paid by licensees in an amount which is necessary to cover the cost of administering and enforcing the provisions of this chapter by the State Fire Marshal. Any city or county fire department, or any district providing fire protection services may adopt a schedule of fees as required to cover the cost of enforcing the provisions of this chapter.

The annual and renewal license shall be valid for the period from January 1, to December 31.

The annual license fee renewal period shall begin on September 1 and end on November 1 preceding the license year for which the renewal is requested. A penalty of 50 percent of the license fee shall be assessed in all cases where the renewal fees are not paid on or before November 1, preceding the license year for which renewal is requested.

(Amended by Stats. 1989, Ch. 529, Sec. 4.)



13198.5

It is the legislative intention in enacting this chapter that the provisions of this chapter and the regulations and building standards adopted by the State Fire Marshal pursuant to Section 13195 shall apply uniformly throughout the State of California, and no state agency, county, city and county, or district shall adopt or enforce any ordinance or rule or regulation regarding automatic fire extinguishing systems which is inconsistent with the provisions of this chapter or the regulations and standards adopted by the State Fire Marshal.

(Added by Stats. 1982, Ch. 699, Sec. 1.)



13199

Any person who violates any provisions of this chapter or any regulation or building standard adopted by the State Fire Marshal pursuant to Section 13195 is guilty of a misdemeanor punishable by a fine of not more than ten thousand dollars ($10,000), or by imprisonment for not more than six months, or by both such fine and imprisonment.

A person is guilty of a separate offense each day during which he or she commits, continues, or permits a violation of this chapter or any regulation or building standards adopted pursuant to this chapter.

(Added by Stats. 1982, Ch. 699, Sec. 1.)






CHAPTER 2 - Clothes Cleaning Establishments

13201

The minimum building standards for all drycleaning plants and processes in this state shall be the provisions published in the State Building Standards Code. The State Fire Marshal shall adopt regulations for protection against fire and panic safety in drycleaning plants and processes, other than building standards, reasonably consistent with the Uniform Fire Code, 1979 edition, and its referenced document, as published by the International Conference of Building Officials and the Western Fire Chiefs Association, Inc. The State Fire Marshal shall adopt building standards for such purposes, reasonably consistent with such model code, and submit such building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of this code. Any local agency may adopt more restrictive building standards and regulations relating to fire and panic safety in drycleaning plants.

(Amended by Stats. 1979, Ch. 1152.)



13202

Facilities which are in existence on the effective date of this section need not mandatorily conform or be made to conform with the requirements of Section 13201 for new construction if in the opinion of the enforcing authority there is a reasonable degree of fire and life safety in such facilities.

(Repealed and added by Stats. 1972, Ch. 991.)



13203

The division of authority for the enforcement of this chapter shall be as follows:

(a)  The chief of any city or county fire department or fire protection district and their authorized representatives in their respective areas on matters relating to fires and fire protection, and the State Fire Marshal outside of such areas.

(b)  The local building official on matters relating to building construction.

(Repealed and added by Stats. 1972, Ch. 991.)






CHAPTER 3 - High Rise Structures

13210

As used in this chapter:

(a)  “Existing high-rise structure” means a high-rise structure, the construction of which is commenced or completed prior to July 1, 1974.

(b)  “High-rise structure” means every building of any type of construction or occupancy having floors used for human occupancy located more than 75 feet above the lowest floor level having building access, except buildings used as hospitals, as defined in Section 1250.

(c)  “New high-rise structure” means a high-rise structure, the construction of which is commenced on or after July 1, 1974.

(Amended by Stats. 1974, Ch. 1246.)



13211

The State Fire Marshal, with the advice of the State Board of Fire Services, shall prepare and adopt building standards relating to fire and panic safety in high-rise structures and submit such building standards for approval and publication in the State Building Standards Code pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 of this code. The State Fire Marshal shall prepare and adopt other regulations establishing minimum standards for the prevention of fire and for the protection of life and property against fire and panic in high-rise structures. Such regulations shall differentiate between existing high-rise structures and new high-rise structures.

(Amended by Stats. 1979, Ch. 1152.)



13212

Subject to the provisions of Sections 25 and 18943 of this code, regulations adopted by the State Fire Marshal pursuant to Section 13211 applicable to new high-rise structures shall be adopted on or before July 1, 1974, and shall become effective July 1, 1974. Such regulations may include, but not be limited to, requirements with respect to the following elements:

(a)  Automatic smoke and fire detection systems.

(b)  Automatic fire extinguishing systems.

(c)  An intrastructure communication system for those engaged in fire suppression activities.

(Amended by Stats. 1979, Ch. 1152.)



13213

(a)  Building standards and other regulations of the State Fire Marshal applicable to existing high-rise structures shall provide to the greatest feasible extent for the safety of occupants of the high-rise structure and persons involved in fire suppression activities. All existing high-rise structures shall be conformed to the requirements contained in such building standards and such other regulations on or before April 26, 1979.

(b)  The period for compliance with such requirements may be extended upon showing of good cause for such extension if a systematic and progressive plan of correction is submitted to, and approved by, the enforcing agency. Such extension shall not exceed two years from the date of approval of such plan. Any plan of correction submitted pursuant to this subdivision shall be submitted and approved on or before April 26, 1979.

(c)  This section shall not apply to structures located in a city and county if all of the following conditions exist:

(1)  The structure is used solely for residential purposes.

(2)  The structure contains 12 or fewer dwelling units.

(3)  Each dwelling unit in the structure is owner-occupied.

(4)  The structure is made of reinforced concrete.

(5)  Each dwelling unit in the structure has at least two exits, one of which may be an existing exterior fire escape.

(Amended by Stats. 1980, Ch. 1378.)



13214

The provisions of this chapter, building standards applicable to high-rise structures published in the State Building Standards Code relating to fire and panic safety, and the other regulations of the State Fire Marshal adopted pursuant to this chapter shall be enforced in the same manner as provided in Sections 13145 and 13146. The State Fire Marshal, his deputies, or his salaried assistants, the chief of any city or county fire department or district providing fire protection services, and their authorized representatives, may enter any building, premises, or portion thereof not used for dwelling purposes at any reasonable hour for the purpose of enforcing this chapter. The owner, lessee, manager, or operator of any such building or premises shall permit the State Fire Marshal, his deputies, his salaried assistants, or the chief or any city or county fire department or district providing fire protection services, or their authorized representatives, to enter and inspect the building or premises at the time and for the purpose stated in this chapter.

(Amended by Stats. 1980, Ch. 118.)



13215

It is unlawful for any person to construct or maintain any highrise structure in violation of the provisions of this chapter, building standards published in the State Building Standards Code relating to fire or panic safety, or other regulations adopted pursuant to the provisions of this chapter. Any person who violates these provisions, standards, or regulations is guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment for not to exceed six months in the county jail or by a fine not to exceed ten thousand dollars ($10,000), or both.

A person shall be guilty of a separate offense for each and every day during any portion of which any violation of any provision, standard, or regulation within this section is continued or permitted to continue by that person after the person has been notified of the violation by the appropriate enforcing agency. In addition, any condition existing in violation of any provision, standard, or regulation within this section is a public nuisance and may be summarily abated.

(Amended by Stats. 1981, Ch. 443.)



13216

The governing body of any city or county may impose greater restrictions with respect to high-rise structures than are imposed by the building standards published in the State Building Standards Code relating to fire or panic safety or the other regulations of the State Fire Marshal adopted pursuant to this chapter.

(Amended by Stats. 1979, Ch. 1152.)



13217

(a)  The fire department of any city or county may annually inspect all high-rise structures for compliance with building standards and other regulations of the State Fire Marshal. If a local agency elects to perform the inspection, the results of the inspection shall be submitted to the State Fire Marshal’s office in a form and manner approved by the State Fire Marshal no later than 30 days after the date of the inspection. If the local fire department elects not to conduct an inspection, the State Fire Marshal shall conduct the inspection.

(b)  A local agency which inspects a high-rise structure pursuant to subdivision (a) may charge and collect a fee for the inspection from the owner of the high-rise structure in an amount, as determined by the local agency, sufficient to pay its costs of that inspection.

(c)  If the State Fire Marshal conducts an inspection pursuant to subdivision (a), the State Fire Marshal shall determine his or her costs of the inspection and submit a claim for that amount, together with a designation of the city or county in which the inspection was conducted, to the Controller. Notwithstanding Section 11005 of the Revenue and Taxation Code, the Controller shall deduct the claimed amount from the moneys allocated pursuant to Section 11005 of the Revenue and Taxation Code to the designated city or county and transfer that amount to the State Fire Marshal to pay the costs of the inspections, and the Controller shall distribute the balance to the designated city or county.

(Added by Stats. 1982, Ch. 447, Sec. 1.)






CHAPTER 4 - Emergency Procedure Information

13220

The owner or operator of any of the following buildings shall provide to persons entering those buildings specific emergency procedures to be followed in the event of fire, including procedures for handicapped and nonambulatory persons:

(a) In the case of privately owned highrise structures, as defined in Section 13210, and office buildings two stories or more in height, the emergency procedure information shall be made available in a conspicuous area of the structure that is easily accessible to all persons entering the structure, designated pursuant to regulations of the State Fire Marshal.

(b) In the case of hotels and motels, as defined in subdivision (b) of Section 25503.16 of the Business and Professions Code, the emergency procedure information shall be posted in a conspicuous place in every room available for rental in the hotel or motel, or, at the option of the hotel or motel operator, it shall be provided through the use of brochures, pamphlets, video recordings, or other means, pursuant to regulations adopted by the State Fire Marshal.

(c) In the case of apartment houses two stories or more in height that contain three or more dwelling units, and where the front door opens into an interior hallway or an interior lobby area, the emergency information shall be provided as follows:

(1) Information for exiting the structure shall be posted on signs using international symbols at every stairway landing, at every elevator landing, at an intermediate point of any hallway exceeding 100 feet in length, at all hallway intersections, and immediately inside all public entrances to the building.

(2) Information shall be provided to all tenants of record, through the use of brochures, pamphlets, or video recordings, if any of these items is available, or this requirement may be satisfied pursuant to regulations adopted by the State Fire Marshal.

(3) If the owner or operator, or any individual acting on behalf of the owner or operator, of an apartment house, as described in this subdivision, negotiates a lease, sublease, rental contract, or other term of tenancy contract or agreement in any language other than English, the information required to be provided pursuant to paragraph (2) shall be provided in English, in international symbols, and in the four most common non-English languages spoken in California, as determined by the State Fire Marshal.

(d) On or before July 1, 1996, the State Fire Marshal shall adopt, for use in apartment houses described in subdivision (c), a consumer-oriented model brochure or pamphlet that includes general emergency procedure information in English, in international symbols, and in the four most common non-English languages spoken in California, as determined by the State Fire Marshal.

(e) An owner, agent, operator, translator, or transcriber who provides emergency procedure information pursuant to this section in good faith and without gross negligence shall be held harmless for any errors in the translation or transcription of that emergency information. This limited immunity shall apply only to errors in the translation or transcription and not to the providing of the information required to be provided pursuant to this section.

(f) Unless expressly stated, nothing in this section shall be deemed to require an owner or operator of any of the buildings listed in this section to provide emergency procedure information in any language other than English, or through the use of international symbols.

(Amended by Stats. 2009, Ch. 88, Sec. 63. Effective January 1, 2010.)



13221

The State Fire Marshal shall adopt regulations for the furnishing of emergency procedure information according to this chapter. Those regulations may include the general contents of brochures, pamphlets, signs, or video recordings used in furnishing emergency procedure information, but shall provide for at least the following:

(a) A reference to the posting of exit plans for the structure.

(b) A general explanation of the operation of the fire alarm system of the structure.

(c) Other fire emergency procedures.

(Amended by Stats. 2010, Ch. 328, Sec. 128. Effective January 1, 2011.)



13223

Any person who violates the provisions of this chapter is guilty of a misdemeanor and upon conviction, shall be punished by a fine of not to exceed ten thousand dollars ($10,000) or imprisonment in the county jail not to exceed six months, or both.

(Added by Stats. 1981, Ch. 557.)






CHAPTER 5 - Building Certification

13230

As used in this chapter, “high rise structure” has the same meaning as defined in Section 13210.

(Added by Stats. 1981, Ch. 442.)



13233

The owner or operator of any privately owned high rise structure shall annually certify that he or she has requested the appropriate local fire enforcing agency to conduct an inspection of the building to determine its conformance with all applicable high rise structure fire safety standards. The certification shall be submitted by letter to the State Fire Marshal.

(Added by Stats. 1981, Ch. 442.)



13234

The State Fire Marshal may establish regulations for certification according to Section 13233, including the general form and contents of letters certifying conformance with high rise fire codes.

(Amended by Stats. 1993, Ch. 178, Sec. 3. Effective January 1, 1994.)






CHAPTER 5.5 - Fire Safety Inspections of Care Facilities

13235

(a) Upon receipt of a request from a prospective licensee of a community care facility, as defined in Section 1502, of a residential care facility for the elderly, as defined in Section 1569.2, or of a child day care facility, as defined in Section 1596.750, the local fire enforcing agency, as defined in Section 13244, or State Fire Marshal, whichever has primary jurisdiction, shall conduct a preinspection of the facility prior to the final fire clearance approval. At the time of the preinspection, the primary fire enforcing agency shall provide consultation and interpretation of fire safety regulations, and shall notify the prospective licensee of the facility in writing of the specific fire safety regulations which shall be enforced in order to obtain fire clearance approval. A fee equal to, but not exceeding, the actual cost of the preinspection services may be charged for the preinspection of a facility with a capacity to serve 25 or fewer persons. A fee equal to, but not exceeding, the actual cost of the preinspection services may be charged for a preinspection of a facility with a capacity to serve 26 or more persons.

(b) The primary fire enforcing agency shall complete the final fire clearance inspection for a community care facility, residential care facility for the elderly, or child day care facility within 30 days of receipt of the request for the final inspection, or as of the date the prospective facility requests the final prelicensure inspection by the State Department of Social Services, whichever is later.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 14. Effective July 28, 2009.)






CHAPTER 6 - Propane Storage and Handling

ARTICLE 1 - General and Definitions

13240

This chapter shall be known, and may be cited, as the Propane Storage and Handling Safety Act.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)



13240.1

For the purposes of this chapter, the following terms have the following meanings:

(a)  “Propane storage system” or “system” means any tank or collection of tanks or other vessels that are intended or used for the commercial purpose of storing more than 18,000 gallons of propane.

(b)  “Odorized propane” means propane to which ethyl mercaptan or any other odorizing substance is added.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)



13241

Prior to January 1, 1996, the State Fire Marshal in conjunction with the Occupational Safety and Health Standards Board shall, after public hearings, adopt by reference the 1992 edition of the NFPA 58 Standard for the Storage and Handling of Liquified Petroleum Gasses, or as this 1992 edition may be subsequently amended or supplemented. It is the intent of the Legislature that the NFPA 58 Standard supersede any inconsistent state standards, including, but not limited to, Sections 470 to 494, inclusive, of Chapter 4 of Title 8 of the California Code of Regulations, except where Sections 470 to 494, inclusive, of Chapter 4 of Title 8 of the California Code of Regulations contain a more stringent safety standard than that contained in the NFPA 58 Standard. Nothing in this section prohibits the board from adopting more stringent standards than those contained in the NFPA 58 Standard.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)



13242

The State Fire Marshal, in cooperation with the Department of Industrial Relations as appropriate, shall do all of the following:

(a)  Prior to January 1, 1997, inspect and certify the safety of all propane storage systems existing on January 1, 1995.

(b)  Adopt regulations setting forth safety standards for the siting and construction of fixed propane storage systems. These standards shall be prepared, adopted, and submitted for approval as building standards pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13.

(c)  Adopt propane storage system fire safety compliance requirements setting forth propane fire safety handling standards relating to propane storage systems.

(d)  Adopt regulations setting forth minimum training and other qualifications for personnel handling propane storage systems, including, but not limited to, continuing education requirements.

(e)  Issue operator certificates to persons that comply with minimum training and other qualifications for personnel handling propane storage systems.

(f)  Adopt standards setting forth minimum training and other qualifications for firefighting personnel responding to a fire involving a propane storage system.

(g)  Upon completion of inspection of propane storage systems as required by subdivision (b), the Division of Occupational Safety and Health and the State Fire Marshal shall report to the Legislature on the condition of propane storage systems statewide. The report shall include identification and location of the propane storage systems inspected; identification of fire safety violations, if any, at each system inspected, and a determination of whether the fire safety violation was significant or minor. The report shall also include what remedial actions were taken, or were proposed to be taken, to correct the violations, and whether the propane storage system is in compliance with current fire safety requirements.

The Division of Occupational Safety and Health and the State Fire Marshal shall also recommend in the report, after consulting with representatives of the propane industry, any corrective or remedial legislation necessary to ensure future compliance with fire safety requirements, including, but not limited to, future fire safety inspection requirements, including the recommended frequency of these inspections.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)



13243

The Department of Industrial Relations shall on or before January 1, 1996, develop a propane storage system inspection training curriculum and certification program for inspectors who are authorized to inspect propane storage system pressure vessels. The training curriculum shall include, but is not limited to, training and enforcement procedures for the NFPA 58 Standard, Article 82 of the Uniform Fire Code Standards, and the propane storage system fire safety compliance requirements adopted pursuant to subdivision (d) of Section 13242.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)



13243.3

Any requirements adopted as provisions of the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) shall supersede this measure.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)



13243.6

Any costs incurred by state agencies or departments pursuant to this article, that are not funded through fees pursuant to Section 13244.5, shall be funded from existing resources.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)






ARTICLE 2 - Liability Insurance Coverage

13244

(a)  All of the following persons or entities shall carry liability insurance set forth in subdivision (b):

(1)  Any person or entity that owns or operates a business engaged in whole or in part, in the wholesale or retail sale of any energy product, liquid or vapor, which is transported or dispensed.

(2)  Any person or entity engaged in the wholesale or retail sale of propane, if the activities are subject to Part 387 of Title 49 of the Code of Federal Regulations and if the activities are within the scope of the National Fire Protection Association (NFPA) Standard 58, “Standard for the Storage and Handling of Liquefied Petroleum Gases.”

(3)  Any person or entity engaged in the wholesale or retail sale of any energy product, liquid or vapor, which is transported or dispensed, if required by law to obtain any California hazardous materials permit based upon that activity.

(b)  Persons or entities set forth in subdivision (a) shall carry liability insurance for any liability arising from that activity in an amount of no less than five hundred thousand dollars ($500,000).

(c)  The liability insurance requirement of this section is a minimum and does not control over other provisions of law, if any, that may require a greater insurance coverage.

(d)  The liability insurance requirement of this section does not apply to any of the following:

(1)  An operation for the exchange of propane cylinders.

(2)  The retail sale of propane in small propane canisters of 20 pounds or less.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)



13244.1

Notwithstanding any provision of law, any person or entity that owns or operates a business engaged, in whole or in part, in the wholesale or retail sale of any energy product, liquid or vapor, which is transported or dispensed, may combine to form an insurance risk pool, or pools, for the purpose of purchasing insurance in compliance with this article.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)



13244.2

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)






ARTICLE 3 - Fees

13244.5

The State Fire Marshal, in conjunction with local fire departments, shall determine a fee, not to exceed two hundred fifty dollars ($250) per propane storage system, to pay for the cost of the inspection and regulation of propane storage systems required by this chapter. The fees shall not exceed the cost of this inspection and regulation.

(Added by Stats. 1994, Ch. 1293, Sec. 1. Effective January 1, 1995.)









CHAPTER 7 - Civil Actions to Abate Fire Hazards

13250

Whenever, in the judgment of the State Fire Marshal, any person has engaged in or is about to engage in any acts or practices which constitute or will constitute a violation of any provision of this part, or any rule, regulation, or order issued thereunder, at the request of the State Fire Marshal, the district attorney of the county in which such acts or practices occur or will occur or the Attorney General may make application to the superior court for an order enjoining such acts or practices, or for an order directing compliance, and upon a showing by the State Fire Marshal that such person has engaged in or is about to engage in any such acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.

(Added by Stats. 1981, Ch. 345.)



13251

Every civil action brought under the provisions of this chapter at the request of the State Fire Marshal shall be brought by the district attorney or Attorney General in the name of the people of the State of California and any such actions relating to fire protection may be joined or consolidated.

(Added by Stats. 1981, Ch. 345.)



13252

Any civil action brought pursuant to this chapter shall be brought in the county in which the action occurs.

(Added by Stats. 1981, Ch. 345.)



13253

In any civil action brought pursuant to this chapter in which a temporary restraining order, preliminary injunction, or permanent injunction is sought, it shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the temporary restraining order, preliminary injunction, or permanent injunction not be issued; or that the remedy at law is inadequate, and the temporary restraining order, preliminary injunction, or permanent injunction shall issue without such allegations and without such proof.

(Added by Stats. 1981, Ch. 345.)






CHAPTER 8 - Carbon Monoxide Poisoning Prevention Act of 2010

13260

This chapter shall be known and may be cited as the Carbon Monoxide Poisoning Prevention Act of 2010.

(Added by Stats. 2010, Ch. 19, Sec. 3. Effective January 1, 2011.)



13261

The Legislature finds and declares all of the following:

(a) According to the American Medical Association, carbon monoxide is the leading cause of accidental poisoning deaths in the United States. The federal Centers for Disease Control and Prevention estimate that carbon monoxide kills approximately 500 people each year and injures another 20,000 people nationwide.

(b) According to the United States Environmental Protection Agency, a person cannot see or smell carbon monoxide. At high levels carbon monoxide can kill a person in minutes. Carbon monoxide is produced whenever any fuel, such as gas, oil, kerosene, wood, or charcoal, is burned.

(c) The State Air Resources Board estimates that every year carbon monoxide accounts for between 30 and 40 avoidable deaths, possibly thousands of avoidable illnesses, and between 175 and 700 avoidable emergency room and hospital visits.

(d) There are well-documented chronic health effects of acute carbon monoxide poisoning or prolonged exposure to carbon monoxide, including, but not limited to, lethargy, headaches, concentration problems, amnesia, psychosis, Parkinson’s disease, memory impairment, and personality alterations.

(e) Experts estimate that equipping every home with a carbon monoxide device would cut accident-related costs by 93 percent. Eighteen states and a number of large cities have laws mandating the use of carbon monoxide devices.

(f) Carbon monoxide devices provide a vital, highly effective, and low-cost protection against carbon monoxide poisoning and these devices should be made available to every home in California.

(g) The Homeowners’ Guide to Environmental Hazards prepared pursuant to Section 10084 of the Business and Professions Code is an important educational tool and should include information regarding carbon monoxide. It is the intent of the Legislature that when the booklet is next updated as existing resources permit, or as private resources are made available, it be updated to include a section on carbon monoxide.

(Added by Stats. 2010, Ch. 19, Sec. 3. Effective January 1, 2011.)



13262

For purposes of this chapter, the following definitions shall apply:

(a) “Carbon monoxide device” means a device that meets all of the following requirements:

(1) A device designed to detect carbon monoxide and produce a distinct, audible alarm.

(2) A device that is battery powered, a plug-in device with battery backup, or a device installed as recommended by Standard 720 of the National Fire Protection Association that is either wired into the alternating current power line of the dwelling unit with a secondary battery backup or connected to a system via a panel.

(3) If the device is combined with a smoke detector, the combined device shall comply with all of the following:

(A) The standards that apply to carbon monoxide alarms as described in this chapter.

(B) The standards that apply to smoke detectors, as described in Section 13113.7.

(C) The combined device emits an alarm or voice warning in a manner that clearly differentiates between a carbon monoxide alarm warning and a smoke detector warning.

(4) The device has been tested and certified, pursuant to the requirements of the American National Standards Institute (ANSI) and Underwriters Laboratories Inc. (UL) as set forth in either ANSI/UL 2034 or ANSI/UL 2075, or successor standards, by a nationally recognized testing laboratory listed in the directory of approved testing laboratories established by the Building Materials Listing Program of the Fire Engineering Division of the Office of the State Fire Marshal of the Department of Forestry and Fire Protection.

(b) “Dwelling unit intended for human occupancy” means a single-family dwelling, factory-built home as defined in Section 19971, duplex, lodging house, dormitory, hotel, motel, condominium, stock cooperative, time-share project, or dwelling unit in a multiple-unit dwelling unit building or buildings. “Dwelling unit intended for human occupancy” does not mean a property owned or leased by the state, the Regents of the University of California, or a local governmental agency.

(c) “Fossil fuel” means coal, kerosene, oil, wood, fuel gases, and other petroleum or hydrocarbon products, which emit carbon monoxide as a byproduct of combustion.

(Added by Stats. 2010, Ch. 19, Sec. 3. Effective January 1, 2011.)



13263

(a) (1) The State Fire Marshal shall develop a certification and decertification process to approve and list carbon monoxide devices and to disapprove and delist previously approved devices, if necessary. The certification and decertification process shall include consideration of effectiveness and reliability of the devices, including, but not limited to, their propensity to record false alarms. The certification and decertification process shall include a review of the manufacturer’s instructions and shall ensure their consistency with building standards applicable to new construction for the relevant type of occupancy with respect to number and placement.

(2) The State Fire Marshal shall charge an appropriate fee to the manufacturer of a carbon monoxide device to cover his or her costs associated with the approval and listing of carbon monoxide devices.

(b) A person shall not market, distribute, offer for sale, or sell any carbon monoxide device in this state unless the device and the instructions have been approved and listed by the State Fire Marshal.

(Added by Stats. 2010, Ch. 19, Sec. 3. Effective January 1, 2011.)









PART 2.7 - FIRE PROTECTION DISTRICT LAW OF 1987

CHAPTER 1 - General Provisions

13800

This part shall be known and may be cited as the Fire Protection District Law of 1987 or as the Bergeson Fire District Law.

(Amended by Stats. 1993, Ch. 1195, Sec. 20.5. Effective January 1, 1994.)



13801

The Legislature finds and declares that the local provision of fire protection services, rescue services, emergency medical services, hazardous material emergency response services, ambulance services, and other services relating to the protection of lives and property is critical to the public peace, health, and safety of the state. Among the ways that local communities have provided for those services has been the creation of fire protection districts. Local control over the types, levels, and availability of these services is a long-standing tradition in California which the Legislature intends to retain. Recognizing that the state’s communities have diverse needs and resources, it is the intent of the Legislature in enacting this part to provide a broad statutory authority for local officials. The Legislature encourages local communities and their officials to adapt the powers and procedures in this part to meet their own circumstances and responsibilities.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13802

As used in this part:

(a)  “City” means any city whether general law or charter, including a city and county, and including any city the name of which includes the word “town.”

(b)  “Day” means a calendar day.

(c)  “District” means a fire protection district created pursuant to this part or created pursuant to any law which this part supersedes.

(d)  “District board,” means the board of directors of a district.

(e)  “Employee” means any personnel of a district, including any regular or call firefighter hired and paid on a full-time or part-time basis, or any volunteer firefighter. “Employee” also includes any person who assists in the provision of any authorized emergency duty or service at the request of a person who has been authorized by the district board to request this assistance from other persons.

(f)  “Principal county” means the county having all or the greater portion of the entire assessed value, as shown on the last equalized assessment roll of the county or counties, of all taxable property within a district.

(g)  “Zone” means a service zone formed pursuant to Chapter 10 (commencing with Section 13950).

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13803

(a)  This part provides the authority for the organization and powers of fire protection districts. This part succeeds the Fire Protection District Law of 1961 and all of its statutory predecessors. Any fire protection district organized or reorganized pursuant to the Fire Protection District Law of 1961 or any of its statutory predecessors which was in existence on January 1, 1988, shall remain in existence as if it had been organized pursuant to this part, except that when the district board is a county board of supervisors the number and method of selection of its board of directors shall continue to be governed by the provisions of Chapter 4 (commencing with Section 13831) of the Fire Protection District Law of 1961 in effect on December 31, 1987, as if that chapter had not been repealed. Any special fire protection zone formed pursuant to Chapter 12 (commencing with Section 13991) of the Fire Protection District Law of 1961 or any of its statutory predecessors which was in existence on January 1, 1988, shall remain in existence as a service zone as if it has been formed pursuant to Chapter 10 (commencing with Section 13950).

(b)  This part does not apply to any reorganization which was filed pursuant to the Fire Protection District Law of 1961 and which is pending on January 1, 1988. Those pending reorganizations may be continued and completed under, and in accordance with, the Fire Protection District Law of 1961. The repeals, amendments, and additions made by the act enacting this part shall not apply to any of those pending reorganizations, and the laws existing prior to January 1, 1988, shall continue in full force and effect as applied to those pending reorganizations.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13804

This part is necessary for the public health, safety, and welfare, and shall be liberally construed to effectuate its purposes.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13805

If any provision of this part or the application of any provision of this part in any circumstance or to any person, city, county, district, the state, or any agency or subdivision of the state is held invalid, that invalidity shall not affect other provisions or applications of this part which can be given effect without the invalid provision or application of the invalid provision, and to this end the provisions of this part are severable.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13806

Any action to determine the validity of the organization or of any action of a district shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)






CHAPTER 2 - Area

13810

Any territory, whether incorporated or unincorporated, whether contiguous or noncontiguous, may be included in a district.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13811

Territory which has been classified as a state responsibility area may be included in a district, except for commercial forest lands which are timbered lands declared to be in a state responsibility area. The executive officer of the local agency formation commission shall give mailed notice of the commission’s hearing on any proposal to include a state responsibility area in a district, whether by annexation or formation, to the Director of Forestry and Fire Protection. The commission may approve the proposal. Upon inclusion of a state responsibility area in a district, whether by formation or annexation, the state shall retain its responsibility for fire suppression and prevention on timbered, brush, and grass-covered lands. The district shall be responsible for fire suppression and prevention for structures in the area and may provide the same services in the state responsibility area as it provides in other areas of the district.

(Amended by Stats. 1988, Ch. 465, Sec. 5. Effective August 22, 1988.)



13812

The Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code) shall govern any change of organization or reorganization of a district.

(Amended by Stats. 2003, Ch. 296, Sec. 23. Effective January 1, 2004.)






CHAPTER 3 - Formation

ARTICLE 1 - Initiation

13815

A new district may be formed pursuant to this chapter.

(Amended by Stats. 2001, Ch. 176, Sec. 38. Effective January 1, 2002.)



13816

A proposal to form a new district may be made by petition which shall do all of the following:

(a)  State that the proposal is made pursuant to this article.

(b)  Set forth a description of the boundaries of the territory to be included in the district.

(c)  Set forth the methods by which the district will be financed.

(d)  State the reasons for forming the district.

(e)  Propose a name for the district.

(f)  Designate no more than three persons as chief petitioners, setting forth their names and mailing addresses.

(g)  State whether the formation is consistent with the sphere of influence of any affected city or affected district.

(h)  Specify the number of members of the initial board of directors and the method of their selection, as provided by Article 3 (commencing with Section 13834).

(i)  Request that proceedings be taken for the formation pursuant to this chapter.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13817

(a)  Before circulating any petition, the chief petitioners shall publish a notice of intention which shall include a written statement not to exceed 500 words in length, setting forth the reasons for forming the district. The notice shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the territory proposed to be included in the district. If the territory proposed to be included in the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each of the counties.

(b)  The notice shall be signed by at least one, but not more than three, chief petitioners and shall be in substantially the following form:

“Notice of Intent to Circulate Petition

Notice is hereby given of the intention to circulate a petition proposing to form the ______ (name of the district). The reasons for the proposal are: ______.”

(c)  Within five days after the date of publication, the chief petitioners shall file with the executive officer of the local agency formation commission of the principal county a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of publication.

(d)  After the filing required pursuant to subdivision (c), the petition may be circulated for signatures.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13818

The petition shall be signed by not less than 25 percent of the registered voters residing in the area to be included in the district, as determined by the local agency formation commission pursuant to subdivision (f) of Section 56375 of the Government Code. Sections 100 and 104 of the Elections Code shall govern the signing of the petition and the format of the petition.

(Amended by Stats. 2001, Ch. 176, Sec. 39. Effective January 1, 2002.)



13819

A petition may consist of a single instrument or separate counterparts. The chief petitioner or petitioners shall file the petition, including all counterparts, with the executive officer of the local agency formation commission of the principal county. The executive officer shall not accept a petition for filing unless the signatures have been secured within six months of the date on which the first signature was obtained and the chief petitioner or petitioners submitted the petition to the executive officer for filing within 60 days after the last signature was obtained.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13820

(a)  Within 30 days after the date of filing a petition, the executive officer of the local agency formation commission shall cause the petition to be examined and shall prepare a certificate of sufficiency indicating whether the petition is signed by the requisite number of signers.

(b)  The executive officer shall cause the names of the signers on the petition to be compared with the voters’ register in the office of the county clerk or registrar of voters and ascertain (i) the number of registered voters in the territory to be included in the district, and (ii) the number of qualified signers appearing upon the petition.

(c)  If the certificate of the executive officer shows the petition to be insufficient, the executive officer shall immediately give notice by certified mail of the insufficiency to the chief petitioners. That mailed notice shall state in what amount the petition is insufficient. Within 15 days after the date of the notice of insufficiency, the chief petitioners may file with the executive officer a supplemental petition bearing additional signatures.

(d)  Within 10 days after the date of filing a supplemental petition, the executive officer shall examine the supplemental petition and certify in writing the results of his or her examination.

(e)  The executive officer shall sign and date a certificate of sufficiency. That certificate shall also state the minimum signature requirements for a sufficient petition and show the results of the executive officer’s examination. The executive officer shall mail a copy of the certificate of sufficiency to the chief petitioners.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13821

(a)  A proposal to form a new district may also be made by the adoption of a resolution of application by the legislative body of any county or city which contains territory proposed to be included in the district. Except for the provisions regarding the signers and signatures, and the chief petitioners, a resolution of application shall contain all of the matters specified for a petition in Section 13816. Before submitting a resolution of application, the legislative body shall conduct a public hearing on the resolution.

(b)  Notice of the hearing shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the county or city.

(c)  At the hearing, the legislative body shall give any person an opportunity to present his or her views on the resolution.

(d)  The clerk of the legislative body shall file a certified copy of the resolution of application with the executive officer of the local agency formation commission of the principal county.

(Amended by Stats. 1995, Ch. 529, Sec. 16. Effective October 4, 1995.)



13822

Once the chief petitioners have filed a sufficient petition or a legislative body has filed a resolution or application, the local agency formation commission shall proceed pursuant to Chapter 5 (commencing with Section 56825) of Part 3 of Division 3 of Title 5 of the Government Code.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)






ARTICLE 2 - Election

13823

(a)  If the local agency formation commission approves the formation of a district, with or without amendment, wholly, partially, or conditionally, the board of supervisors shall call and give notice of the election to be held in the proposed district. If the proposed district lies in more than one county, the board of supervisors shall call and give notice of the election to be held in the territory of the proposed district which lies in that county.

(b)  The election shall be held on the next regular election date not less than 113 nor more than 150 days after the date the board of supervisors calls and gives notice of the election.

(c)  Notice of the election shall be published pursuant to Section 6061 of the Government Code in a newspaper of general circulation circulated within the territory of the proposed district which lies in the county.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13823.5

After the local agency formation commission approves the formation of the district, notwithstanding Section 13823, if the board of supervisors finds that the petition filed with the executive officer of the local agency formation commission pursuant to Section 13819 has been signed by not less than 51 percent of the registered voters residing within the territory to be included within the proposed district, the board of supervisors may dispense with an election and adopt the resolution required pursuant to Section 13829. The initial members of the board of directors of the district shall be determined pursuant to Article 3 (commencing with Section 13834) of Chapter 3 of Part 3 of Division 12.

(Added by Stats. 1990, Ch. 1558, Sec. 5.)



13824

Within five days after the district formation election has been called, the board of supervisors which has called the election shall transmit by registered mail a written notification of the election call to the executive officer of the local agency formation commission of the principal county. The written notice shall include the name and a description of the proposed district and may be in the form of a certified copy of the resolution adopted by the board of supervisors calling the district formation election.

The executive officer of the local agency formation commission shall submit an impartial analysis of the proposed district formation to the officials in charge of conducting the district formation election, pursuant to Section 56859 of the Government Code.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13825

(a)  The chief petitioners or the agency filing the resolution or any member or members of the board of supervisors authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of these voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words. Based on the time reasonably necessary to prepare and print the text of the proposition, analysis, arguments, and sample ballots and to permit the 10-day public examination period as provided in Section 9190 of the Elections Code for the particular election, the elections officials shall fix and determine a reasonable date prior to the election after which no arguments for or against the measure may be submitted for printing and distribution to the voters pursuant to Section 13826. Notice of the date fixed shall be published by the elections officials pursuant to Section 6061 of the Government Code. Arguments may be changed until and including the date fixed by the elections officials.

(b)  If more than one argument for or more than one argument against the proposed district formation is filed with the elections officials within the time prescribed, the elections officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the elections officials shall give preference and priority in the order named to the arguments of the following:

(1)  Chief petitioners, or the agency filing the resolution.

(2)  The board of supervisors, or any member or members of the board authorized by the board.

(3)  Individual voters, or bona fide associations of citizens or a combination of voters and associations.

(Amended by Stats. 1994, Ch. 923, Sec. 129. Effective January 1, 1995.)



13826

The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question. Section 9190 of the Elections Code shall apply to the materials required to be contained in the ballot pamphlet.

The ballot pamphlet shall contain the following, in the order prescribed:

(a)  The complete text of the proposition.

(b)  The impartial analysis of the proposition, submitted by the executive officer of the local agency formation commission.

(c)  The argument for the proposed district formation.

(d)  The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 130. Effective January 1, 1995.)



13827

The notice of election shall contain all of the following:

(a)  The date of the election.

(b)  The name of the proposed district.

(c)  The purposes for which the district is to be formed.

(d)  A statement that the first directors will be elected at that election who will take office or will be appointed as the case may be, if the district is formed.

(e)  A description of the boundaries of the proposed district.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13828

(a)  The formation election and the election of members of the district board, if any, shall be held and conducted in accordance with the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(b)  If less than a majority of the votes cast at the election is in favor of forming the district, the board of supervisors shall declare the proceedings terminated.

(Amended by Stats. 1994, Ch. 923, Sec. 131. Effective January 1, 1995.)



13829

If the majority of the votes cast at the election is in favor of forming the district the board or boards of supervisors shall by resolution entered on its minutes declare the district duly organized under the Fire Protection District Law, giving the name of the district, and the purposes for which it is formed, and describing its boundaries. If the district lies in more than one county, the county clerk of the principal county shall transmit a certified copy of the resolution to the county clerk of each of the other counties in which the district lies.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13830

If the district lies in one county, immediately after entering the resolution in the board minutes pursuant to Section 13829, the county clerk shall cause to be recorded in the office of the county recorder of the county for which he or she is county clerk a certified copy of the resolution forming the district. Thereupon, the organization of the district shall be complete.

(Amended by Stats. 1998, Ch. 829, Sec. 39. Effective January 1, 1999.)



13831

(a)  No informality in any proceeding, including informality in the conduct of any election not substantially affecting adversely the legal rights of any person, shall invalidate the formation of any district.

(b)  The validity of the formation and organization of a district shall not be contested in any proceeding commenced more than 60 days after the date that the formation of the district is complete.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)






ARTICLE 3 - Selection of the Initial Board of Directors

13834

The initial board of directors of a district formed on or after January 1, 1988, shall be determined pursuant to this article.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13835

In the case of a district which contains only unincorporated territory in a single county, the district board may be elected or may be appointed by the county board of supervisors which may appoint itself as the district board.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13836

In the case of a district which contains only unincorporated territory in more than one county, the district board may be elected or may be appointed by the boards of supervisors of the counties in which the district is located. If the district board is appointed by the boards of supervisors, they shall appoint directors according to the proportionate share of population of that portion of each county within the district, provided that each board of supervisors shall appoint at least one director.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13837

In the case of a district which contains unincorporated territory and the territory of one or more cities:

(a)  The district board may be elected or appointed by the county board of supervisors and the city councils in which the district is located. If the district board is to be appointed, the board of supervisors and the city council or councils shall appoint directors according to the proportionate share of population that portion of the county and each city within the district, provided that the board of superviors and each city council shall appoint at least one director. The board of supervisors or city council may appoint one or more of its own members to the district board. In no case shall the number of directors exceed 11 members.

(b)  Notwithstanding subdivision (a), the county board of supervisors may appoint itself as the district board, if the city council of each of the cities consents by resolution.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13838

In the case of a district which includes only incorporated territory within a single city, the district board may be elected or appointed by the city council which may appoint itself as the district board.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13839

In the case of a district which includes only incorporated territory in more than one city, the district board may be elected or appointed by the city councils in which the district is located. If the district board is appointed, the city councils shall appoint directors according to the proportionate share of population of that portion of each city within the district, provided that each city council shall appoint at least one director. The city council may appoint one or more of its own members to the district board. In no case shall the directors exceed the number permitted pursuant to Section 13842.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)









CHAPTER 4 - Existing Board of Directors and Officers

13840

Every district shall be governed by a legislative body known as a board of directors.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13841

Except in the case where a county board of supervisors has appointed itself as the district board, each member of a district board and each member of a fire commission appointed pursuant to Section 13844 shall be a resident of the district. In addition, if the district board is elected, each member of the district board shall be a registered voter of the district. In the case of a district board which is elected by divisions, each director shall be a registered voter of the division from which he or she is elected.

(Amended by Stats. 1990, Ch. 1558, Sec. 6.)



13842

Except in the case where a county board of supervisors or a city council has appointed itself as the district board, a district board may have three, five, seven, nine, or eleven members.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13843

(a)  The term of office of each member of a district board is four years or until his or her successor qualifies and takes office, except as provided in subdivision (b).

(b)  In the case of a district formed on or after January 1, 1988, the directors shall serve terms as provided in the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 132. Effective January 1, 1995.)



13844

If a county board of supervisors or a city council has appointed itself as the district board, the board of supervisors or city council may delegate any or all of its powers to a fire commission composed of five or seven commissioners. In the case of a district governed by a board of supervisors, the commissioners may be councilmembers of cities which are located in the district. The board of supervisors or city council shall determine whether the commissioners shall serve at its pleasure or for staggered terms of four years subject to removal for cause.

(Amended by Stats. 1989, Ch. 45, Sec. 1. Effective June 15, 1989.)



13845

(a)  Except in the case where a county board of supervisors or a city council has appointed itself as the district board, the number of members of a district board may be increased or decreased if a majority of the voters voting on the question are in favor of the question at a general district or special election. The question shall specify the resulting number of members of the district board.

(b)  The district board may adopt a resolution placing the question on the ballot. Alternatively, upon receipt of a petition signed by at least 25 percent of the registered voters of the district, the district board shall adopt a resolution placing the question on the ballot.

(c)  If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and the ballot shall contain a statement of the question.

(d)  If the voters approve of increasing the number of directors, the new members shall be elected or appointed pursuant to this chapter. If the district board is elected, the additional members may be elected at the same election.

(e)  If the voters approve of decreasing the number of directors, the members of the district board continue to serve until the end of their current terms.

(f)  The number of members of a district board may be changed by the local agency formation commission as a term and condition of approval by the commission of any change of organization or reorganization. Unless the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5 of the Government Code, otherwise requires voter approval, the change ordered by the commission does not require approval by the voters of the district.

(Amended by Stats. 2006, Ch. 588, Sec. 12. Effective January 1, 2007.)



13846

(a)  In the case of an elected district board, the directors may be elected by divisions if a majority of the voters voting upon the question are in favor of the question at a general district or special election. Conversely, in the case of a district that has an elected district board which is elected by election division, the directors may be elected at large if a majority of the voters voting upon the question are in favor of the question at a general district or special election.

(b)  As used in this section, “election by division” means the election of each member of the district board by voters of only the respective election division.

(c)  The district board may adopt a resolution placing the question on the ballot. Alternatively, upon receipt of a petition signed by at least 25 percent of the registered voters of the district, the district board shall adopt a resolution placing the question on the ballot.

(d)  If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(e)  If the majority of voters voting upon the question approves the election of directors by divisions, the district board shall promptly adopt a resolution dividing the district into as many divisions as there are directors. The resolution shall assign a number to each division. Using the last decennial census as a basis, the divisions shall be as nearly equal in population as possible. In establishing the boundaries of the divisions the district board may give consideration to the following factors: (1) topography, (2) geography, (3) cohesiveness, contiguity, integrity, and compactness of territory, and (4) community of interests of the divisions.

(f)  If the majority of voters voting upon the question approves the election of directors by division, the board members shall be elected by election divisions and each member elected shall be a resident of the election division from which he or she is elected. At the district general election following the approval by the voters of the election of directors by divisions, the district board shall assign vacancies on the board created by the expiration of terms to the respective election divisions and the vacancies shall be filled from those election divisions.

(g)  If the majority of voters voting upon the question approves the election of directors at large, the district board shall promptly adopt a resolution dissolving the election divisions which had existed.

(Amended by Stats. 2006, Ch. 588, Sec. 13. Effective January 1, 2007.)



13847

In the case of a district board elected by election divisions, the district board shall adjust the boundaries of the election divisions before November 1 of the year following the year in which each decennial federal census is taken. If at any time between each decennial federal census a change of organization alters the population of the district or the district increases or decreases the number of members of the district board, the district board shall reexamine the boundaries of its election divisions. If the district board finds that the population of any election division has varied so that the divisions no longer meet the criteria specified in subdivision (d) of Section 13846, the district board shall adjust the boundaries of the election divisions so that the divisions shall be as nearly equal in population as possible. The district board shall make this change within 60 days of the effective date of the change of organization or an increase or decrease in the number of members of the district board.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13848

(a)  If a majority of the voters voting upon the question at a general district or special election are in favor, a district that has an appointed district board shall have an elected district board or a district that has an elected district board shall have an appointed district board.

(b)  The district board may adopt a resolution placing the question on the ballot. Alternatively, upon receipt of a petition signed by at least 25 percent of the registered voters of the district, the district board shall adopt a resolution placing the question on the ballot.

(c)  If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(d)  If a majority of voters voting upon the question approves of changing from an appointed district board to an elected district board, the members of the district board shall be elected at the next general district election. If a majority of voters voting upon the question approves of changing from an elected district board to an appointed district board, members shall be appointed to the district board as vacancies occur.

(Amended by Stats. 2006, Ch. 588, Sec. 14. Effective January 1, 2007.)



13849

(a)  Before circulating any petition pursuant to Section 13845, 13846, or 13848 the chief petitioners shall publish a notice of intention which shall include a written statement not to exceed 500 words in length, setting forth the reasons for the proposal. The notice shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the district. If the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each of the counties.

(b)  The notice shall be signed by at least one, but not more than three, chief petitioners and shall be in substantially the following form:

“Notice of Intent to Circulate Petition

Notice is hereby given of the intention to circulate a petition affecting the Board of Directors of the ______ (name of the district). The petition proposes that ______ (description of the proposal).”

(c)  Within five days after the date of publication, the chief petitioners shall file with the secretary of the district board a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of publication.

(d)  After the filing required pursuant to subdivision (c), the petition may be circulated for signatures.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13850

(a)  Sections 100 and 104 of the Elections Code shall govern the signing of the petition and the format of the petition.

(b)  A petition may consist of a single instrument or separate counterparts. The chief petitioner or petitioners shall file the petition, together with all counterparts, with the secretary of the district board. The secretary shall not accept a petition for filing unless the signatures have been secured within six months of the date on which the first signature was obtained and the chief petitioner or petitioners submitted the petition to the secretary for filing within 60 days after the last signature was obtained.

(Amended by Stats. 1994, Ch. 923, Sec. 136. Effective January 1, 1995.)



13851

(a)  Within 30 days after the date of filing a petition, the secretary of the district board shall cause the petition to be examined and shall prepare a certificate of sufficiency indicating whether the petition is signed by the requisite number of signers.

(b)  The secretary shall cause the names of the signers on the petition to be compared with the voters’ register in the office of the county clerk or registrar of voters and ascertain (i) the number of registered voters in the district, and (ii) the number of qualified signers appearing upon the petition.

(c)  If the certificate of the secretary shows the petition to be insufficient, the secretary shall immediately give notice by certified mail of the insufficiency to the chief petitioners. That mailed notice shall state in what amount the petition is insufficient. Within 15 days after the date of the notice of insufficiency, the chief petitioners may file with the secretary a supplemental petition bearing additional signatures.

(d)  Within 10 days after the date of filing a supplemental petition, the secretary shall examine the supplemental petition and certify in writing the results of his or her examination.

(e)  The secretary shall sign and date a certificate of sufficiency. That certificate shall also state the minimum signature requirements for a sufficient petition and show the results of the secretary’s examination. The secretary shall mail a copy of the certificate of sufficiency to the chief petitioners.

(f)  Once the chief petitioners have filed a sufficient petition, the district board shall take the actions required pursuant to Section 13845, 13846, or 13848.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13852

(a)  Any vacancy in the office of a member appointed to the district board shall be filled pursuant to Section 1779 of the Government Code.

(b)  Any vacancy in the office of a member elected to the district board shall be filled pursuant to Section 1780 of the Government Code.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13853

(a)  Within 60 days after their initial election or appointment and after each general district election or unopposed election, the district board shall meet and elect its officers. The officers of a district board are a president, a vice president, and a secretary or clerk.

(b)  The secretary or clerk may be a member of the district board. He or she may receive compensation set by the district board which shall be in lieu of any other compensation to which he or she may be entitled as a member of the district board. The district board may employ a clerk to perform the duties of the secretary.

(c)  A district board may create additional officers and elect members to those positions, provided that no member of a district board shall hold more than one office.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13854

(a)  Except as provided in subdivision (b), the county treasurer of the principal county shall act as the district treasurer and shall receive no compensation for the receipt and disbursement of money of the district.

(b)  The district board may adopt a resolution appointing a district treasurer other than the county treasurer and defining the duties and compensation of the office. The district treasurer, or any other person authorized by the district board, shall draw checks or warrants to pay any demands which have been audited and approved in the manner prescribed by the district board.

(c)  If the district board adopts the resolution provided by subdivision (b), the district treasurer and any other person designated by the district board shall give bonds to the district conditioned for the faithful performance of their duties. The amount of each bond shall be at least one hundred thousand dollars ($100,000) or 10 percent of the total amount of the district’s final budget for the preceding fiscal year, whichever is greater. The district board shall pay the premiums on the bonds.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13855

A district board shall meet at least once every three months. Meetings of the board are subject to the provisions of the Ralph M. Brown Act, (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13856

(a)  A majority of the district board shall constitute a quorum for the transaction of business.

(b)  The district board shall act only by ordinance, resolution, or motion. Except as specifically provided to the contrary in this part, a recorded vote by a majority of the total membership of the district board is required on each action.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13857

(a) Subject to subdivision (b), each member of the district board may receive compensation in an amount set by the district board not to exceed one hundred dollars ($100) for attending each meeting of the district board. The number of meetings for which a member of the board of directors may receive compensation shall not exceed four meetings in any calendar month.

(b) The district board, by ordinance adopted pursuant to Chapter 2 (commencing with Section 20200) of Division 10 of the Water Code, may increase the compensation received by the district board members above the amount prescribed by subdivision (a).

(c) For purposes of this section, the determination of whether a director’s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 14. Effective January 1, 2006.)






CHAPTER 5 - General Powers and Duties

13860

A district has perpetual succession.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13861

A district shall have and may exercise all rights and powers, expressed or implied, necessary to carry out the purposes and intent of this part, including, but not limited to, the following powers:

(a)  To sue and be sued.

(b)  To acquire any property, including water facilities for providing fire protection, within the district by any means, to hold, manage, occupy, dispose of, convey and encumber the property, and to create a leasehold interest in the property for the benefit of the district.

(c)  To acquire by eminent domain any property necessary to carry out any of its powers or functions.

(d)  To appoint necessary employees, to define their qualifications and duties, and to provide a pay schedule for performance of their duties.

(e)  To employ counsel.

(f)  To enter into and perform all necessary contracts pursuant to Article 53 (commencing with Section 20810) of Part 3 of Division 2 of the Public Contract Code.

(g)  To adopt a seal and alter it at pleasure.

(h)  To adopt ordinances following the procedures of Article 7 (commencing with Section 25120) of Chapter 1 of Part 2 of Division 2 of Title 3 of the Government Code.

(i)  To establish and enforce rules and regulations for the administration, operation, and maintenance of the services listed in Section 13862.

(j)  To enter joint powers agreements pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(k)  To provide insurance pursuant to Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 1988, Ch. 465, Sec. 7. Effective August 22, 1988.)



13862

A district shall have the power to provide the following services:

(a)  Fire protection services.

(b)  Rescue services.

(c)  Emergency medical services.

(d)  Hazardous material emergency response services.

(e)  Ambulance services, pursuant to Division 2.5 (commencing with Section 1797).

(f)  Any other services relating to the protection of lives and property.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13863

(a)  A district may enter into mutual aid agreements with any federal or state agency, any city, county, city and county, special district, or federally recognized Indian tribe.

(b)  A district may also enter into mutual aid agreements with any private firm, corporation, or federally recognized Indian tribe that maintains a full-time fire department. The firm, corporation, or federally recognized Indian tribe, or any of its employees, shall have the same immunity from liability for civil damages on account of personal injury to or death of any person or damage to property resulting from acts or omissions of its fire department personnel in the performance of the provisions of the mutual aid agreement as is provided by law for the district and its employees, except when the act or omission occurs on property under the control of the firm, corporation, or federally recognized Indian tribe.

(Amended by Stats. 1998, Ch. 17, Sec. 1. Effective April 14, 1998.)



13864

A district may lease or rent any property from an employee, including but not limited to, vehicles or equipment.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13865

A district may join any local, state, or national group or association which promotes the preservation of life and property from the hazards of fire and other disasters.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13866

A district may authorize its directors and employees to attend professional or vocational meetings and pay their actual and necessary traveling and incidental expenses while on official business. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 15. Effective January 1, 2006.)



13867

The acquisition of any equipment for fire protection purposes shall conform to the standardization provisions of Article 1 (commencing with Section 13025) of Chapter 2 of Part 1.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13868

(a) A district board shall keep a record of all its acts, including its financial transactions.

(b) A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 24. Effective January 1, 2006.)



13869

A district may adopt a fire prevention code by reference pursuant to Article 2 (commencing with Section 50022) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. For that purpose, the district board shall be deemed a legislative body and the district shall be deemed a local agency.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13869.7

(a)  Any fire protection district organized pursuant to Part 2.7 (commencing with Section 13800) of Division 12 may adopt building standards relating to fire and panic safety that are more stringent than those building standards adopted by the State Fire Marshal and contained in the California Building Standards Code. For these purposes, the district board shall be deemed a legislative body and the district shall be deemed a local agency. Any changes or modifications that are more stringent than the requirements published in the California Building Standards Code relating to fire and panic safety shall be subject to subdivision (b) of Section 18941.5.

(b)  Any fire protection district that proposes to adopt an ordinance pursuant to this section shall, not less than 30 days prior to noticing a proposed ordinance for public hearing, provide a copy of that ordinance, together with the adopted findings made pursuant to subdivision (a), to the city, county, or city and county where the ordinance will apply. The city, county, or city and county, may provide the district with written comments, which shall become part of the fire protection district’s public hearing record.

(c)  The fire protection district shall transmit the adopted ordinance to the city, county, or city and county where the ordinance will apply. The legislative body of the city, county, or city and county, may ratify, modify, or deny an adopted ordinance and transmit its determination to the district within 15 days of the determination. Any modification or denial of an adopted ordinance shall include a written statement describing the reasons for any modifications or denial. No ordinance adopted by the district shall be effective until ratification by the city, county, or city and county where the ordinance will apply. Upon ratification of an adopted ordinance, the city, county, or city and county, shall file a copy of the findings of the district, and any findings of the city, county, or city and county, together with the adopted ordinance expressly marked and identified to which each finding refers, with the Department of Housing and Community Development.

(d)  Nothing in this section shall authorize a district to mandate, nor prohibit a district from mandating, the installation of residential fire sprinkler systems within newly constructed dwelling units or in new additions to existing dwelling units, including, but not limited to, manufactured homes as defined in Section 18007.

(e)  Nothing in this section shall authorize a district to mandate, nor prohibit a district from mandating, the retrofitting of existing dwelling units for the installation of residential fire sprinkler systems, including, but not limited to, manufactured homes as defined in Section 18007.

(f)  Nothing in this section shall apply in any manner to litigation filed prior to January 1, 1991, regarding an ordinance or regulation which mandates the installation of residential fire sprinkler systems within newly constructed dwelling units or in new additions to existing dwelling units.

(g)  This section shall not apply to fire and panic safety requirements for the public schools adopted by the State Fire Marshal pursuant to Section 13143.

(h)  (1)  A city, county, or city and county that ratifies an ordinance relating to fire and panic safety pursuant to this section shall delegate the enforcement of the ordinance to either of the following:

(A)  The chief of the fire protection district that adopted the ordinance, or his or her authorized representative.

(B)  The chief building official of the city, county, or city and county, or his or her authorized representative.

(2)  Any fee charged pursuant to the enforcement authority of this subdivision shall not exceed the estimated reasonable cost of providing the service for which the fee is charged, pursuant to Section 66014 of the Government Code.

(Amended by Stats. 1993, Ch. 906, Sec. 13. Effective October 8, 1993. Operative January 1, 1994, by Sec. 24 of Ch. 906.)



13870

(a)  Notwithstanding any other provision of law, a district board or its authorized representative may issue a written order to correct or eliminate a fire hazard or life hazard.

(b)  Any person who has been ordered to immediately correct or eliminate a fire hazard or life hazard pursuant to subdivision (a) and who believes that strict compliance with the order would cause undue hardship may, within 10 days, present a written request to the district board requesting a hearing on and a review of the order. The request shall state the reasons for making the request.

(c)  Within 30 days of the receipt of a written request pursuant to subdivision (b), the district board or its authorized representative shall hold a hearing. The board may modify, vacate, or affirm the order.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13871

(a)  Any citation issued by a district for violation of a fire prevention code or a district ordinance may be processed pursuant to subdivision (d) of Section 17 of the Penal Code.

(b)  Every person who fails or refuses to correct or eliminate a fire or life hazard after written order of a district board or its authorized representative is guilty of a misdemeanor.

(c)  Every person who falsely personates a member of a district board or an officer or employee of a district is guilty of a misdemeanor.

(d)  Every misdemeanor is punishable pursuant to Section 19 of the Penal Code.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13872

A district may, by ordinance, authorize its fire chief, or his or her duly authorized representative, to issue citations for the misdemeanors specified in Section 13871. The provisions of Chapter 5C (commencing with Section 853.5) of Title 4 of Part 2 of the Penal Code shall apply.

(Amended by Stats. 2001, Ch. 176, Sec. 40. Effective January 1, 2002.)



13872.5

The fire chief of a city, city and county, or county fire department, or his or her authorized representative, has the same authority as specified in Sections 13870 to 13872, inclusive, to issue a written order to correct or eliminate a fire hazard or life hazard, hold hearings and modify, vacate, or affirm those orders, and issue citations if so authorized by ordinance of the city, city and county, or county. This section does not limit or affect any authority of a fire chief or authorized representative of a fire chief under any local ordinance.

(Added by Stats. 1988, Ch. 1589, Sec. 3.)



13873

Employees of a district shall have the powers of peace officers while engaged in the prevention and suppression of fires and the protection and preservation of life and property, including, but not limited to, actions associated with rescue services, emergency medical services, hazardous material emergency response services, and ambulance services.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13874

If a district board has adopted regulations for the control of open fires, no person shall burn any material without a permit. A district shall not issue a permit to burn any material which would not be permitted by an air pollution control district or an air quality management district, or any other state or federal agency.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13875

A district may prepare and disseminate information and operate educational programs, including, but not limited to, those which help to prevent fire, eliminate life hazards, and prepare for medical emergencies.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13876

A district board may adopt a resolution to change the name of the district. The resolution shall comply with the requirements of Chapter 23 (commencing with Section 7530) of Division 7 of Title 1 of the Government Code. Within 10 days of its adoption, the district board shall file a copy of the resolution with the county clerk, and the board of supervisors and the local agency formation commission of each county in which the district is located.

(Amended by Stats. 1998, Ch. 829, Sec. 40. Effective January 1, 1999.)



13877

A district board may authorize the use of any vehicle, apparatus, or equipment outside the district, subject to any terms and conditions it prescribes.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13878

A district may contract with any person or public agency to provide district services to territory which is outside the district. A contract shall provide for payment in advance.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13879

A district board may abate hazardous weeds and rubbish pursuant to Part 5 (commencing with Section 14875). For that purpose, the district board shall be deemed to be a “board of supervisors” and district employees shall be deemed to be the “persons” designated by Section 14890.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)






CHAPTER 6 - Elections

13885

Except as otherwise provided in this part, districts are subject to the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 137. Effective January 1, 1995.)



13886

A district board may require that its election of district board members be held on the same day as the statewide general election pursuant to Section 10404 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 138. Effective January 1, 1995.)



13887

The expense of an election on the question of the formation of a district shall be paid by the county if the proposition fails. If the formation is approved, the expense shall be a charge against the district and repaid to the county from the first moneys collected by the district. The expense of all other elections shall be a charge against the district.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)






CHAPTER 7 - Finance

13890

On or before June 30 of each year, a district board shall adopt a preliminary budget which shall conform to the accounting and budgeting procedures for special districts contained in Subchapter 3 (commencing with Section 1031.1) of, and Article 1 (commencing with Section 1121) of Subchapter 4 of, Chapter 2 of Division 2 of Title 2 of the California Code of Regulations.

(Amended by Stats. 1999, Ch. 550, Sec. 27. Effective September 28, 1999. Operative January 1, 2000, by Sec. 33 of Ch. 550.)



13891

On or after July 1 of each year, the amounts set forth in the preliminary budget, except obligations for fixed assets and new permanent employee positions, are deemed appropriated until the district board adopts the final budget. If the district board has not adopted a preliminary budget, the amounts deemed appropriated shall be based on the budget of the preceding year, excluding fixed assets and new permanent employee positions.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13892

If the district board determines that the amount of revenue for the coming fiscal year will be inadequate to meet the amount of expenditures needed to protect life and property, the preliminary budget shall propose methods of raising adequate revenues or reducing services.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13893

(a)  On or before June 30 of each year, a district board shall publish a notice stating all of the following:

(1)  That it has adopted a preliminary budget which is available for inspection at a time and place within the district specified in the notice.

(2)  The date, time, and place when the board will meet to adopt the final budget and that any person may appear and be heard regarding any item in the budget or regarding the addition of other items.

(b)  The notice shall be published pursuant to Section 6061 of the Government Code in at least one newspaper of general circulation in the district. The first publication shall be at least two weeks before the date of the meeting. If there is no newspaper published in the district, the notice shall be posted in three public places in the district at least two weeks before the date of the meeting.

(Amended by Stats. 1993, Ch. 1195, Sec. 21. Effective January 1, 1994.)



13894

At the time and place specified for the meeting, any person may appear and be heard regarding any item in the budget or regarding the addition of other items. The hearing on the preliminary budget may be continued from time to time.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13895

On or before October 1 of each year, after making any changes in the preliminary budget, the board shall adopt a final budget. The final budget shall establish its appropriation limit pursuant to Division 9 (commencing with Section 7900) of Title 1 of the Government Code. A copy of the final budget shall be forwarded to the auditor of each county in which the district is located.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13896

The auditor of each county in which a district is located shall allocate to the district its share of property tax revenue pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13897

A district may borrow money and incur indebtedness pursuant to the authority contained in Article 7 (commencing with Section 53820), Article 7.4 (commencing with Section 53835), Article 7.5 (commencing with Section 53840), Article 7.6 (commencing with Section 53850), and Article 7.7 (commencing with Section 53859), of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2010, Ch. 699, Sec. 25.3. Effective January 1, 2011.)



13898

A district may accept any revenue, money, grants, goods, or services from any federal, state, regional, or local agency or from any person for any lawful purpose of the district.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13899

All taxes and assessments levied under this chapter shall be computed and entered on the county assessment roll and collected at the same time and in the same manner as other county taxes. When collected, the taxes and assessments shall be paid into the county treasury for the use of the district. Except as provided in Section 13854, the county may deduct its costs for this service pursuant to Section 29142 of the Government Code.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13900

At any regular meeting or properly noticed special meeting, a district board by two-thirds majority vote of the total membership of the district board may make available for appropriation any of the following:

(a)  Balances in appropriations for contingencies, including accretions from cancellations of appropriations.

(b)  Designations and reserves no longer required for the purpose for which intended, excluding the general reserve, balance sheet reserves, and reserve for encumbrances.

(c)  Amounts which are either in excess of anticipated amounts or not specifically set forth in the budget derived from any or anticipated increases in available financing.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13901

If it finds that an emergency affects the ability of a district to furnish adequate fire protection services, rescue services, emergency medical services, hazardous material emergency response services, ambulance services, or other services relating to the protection of lives and property, a district board, by resolution adopted by a two-thirds vote of the total membership of the district board, may provide the moneys which have been received but not specifically set forth as revenue in the adopted final budget be made available for appropriation and expenditure during the current fiscal year.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13902

(a)  A district board may establish a reserve for capital outlays and shall declare the purposes for which the reserve is to be used.

(b)  At any time, the district board may transfer to its reserve for capital outlays any unencumbered surplus reserve remaining at the end of a fiscal year.

(c)  A capital outlay reserve shall be used only for the purposes specified by the district board. However, if a district board finds at the time it adopts its final budget that the reserve is no longer required, it may, by unanimous vote, discontinue the reserve or transfer any balance to the district’s general fund.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13903

(a)  All claims for money or damages against a district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(b)  Claims against a district shall be audited, allowed, and paid by order of the district board.

(c)  As an alternative to subdivision (b), a district board may instruct the county auditor to audit, allow, and draw his or her warrant on the county treasurer for all legal claims presented to him or her and authorized by the district board.

(d)  The warrants shall be paid in the order in which they are presented.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13904

If a warrant is presented to the district treasurer for payment and the treasurer cannot pay it for want of funds in the account on which it is drawn, the treasurer shall endorse the warrant “NOT PAID BECAUSE OF INSUFFICIENT FUNDS” and sign his or her name and indicate the date and time the warrant was presented. From that time until it is paid, the warrant bears interest at the maximum rate permitted pursuant to Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13905

Notwithstanding Section 13903, a district board may adopt a resolution ordering the establishment of a petty cash fund to pay small bills directly. The resolution shall designate all of the following:

(a)  The maximum amount of the fund, not to exceed five hundred dollars ($500).

(b)  The purposes for which the fund may be spent.

(c)  The officer or employee who is authorized to spend the fund and who will account for it.

(d)  The officer or employee who is authorized to draw a warrant on the district treasury to establish the fund and who is authorized to draw additional warrants to reimburse the fund. Each warrant drawn to reimburse the fund shall contain an itemized account of expenditures.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13906

(a)  A district may acquire any necessary property by purchase or purchase on contract with money borrowed pursuant to this section.

(b)  The amount of indebtedness to be incurred shall not exceed an amount equal to three times the actual income from property taxes received pursuant to Section 13896 for the fiscal year preceding the year in which the indebtedness is incurred. Any indebtedness shall be repaid within 10 years from the date on which it is incurred. An indebtedness shall bear interest at a rate which shall not exceed the rate permitted under Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(c)  An indebtedness shall be authorized by resolution adopted by a two-thirds majority vote of the total membership of the district board.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)






CHAPTER 8 - Alternative Revenues

13910

Whenever the district board determines that the amount of revenue available to the district or any of its zones is inadequate to meet the costs of providing services pursuant to Section 13862, the board may raise revenues pursuant to this chapter or any other provision of law.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13911

A district may levy a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13912

A district may levy a special tax pursuant to the Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13913

A district may levy a special tax pursuant to Article 16 (commencing with Section 53970) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code. However, the tax shall not require a higher rate of payment or other measure of tax on the part of new construction than on the part of other real property.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13914

A district may levy an assessment for fire suppression services pursuant to Article 3.6 (commencing with Section 50078) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13915

A district may levy assessments to finance capital improvements pursuant to the Improvement Act of 1911, Division 7 (commencing with Section 5000), the Improvement Bond Act of 1915, Division 10 (commencing with Section 8500), and the Municipal Improvement Act of 1913, Division 12 (commencing with Section 10000) of the Streets and Highways Code.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13916

(a)  A district board may charge a fee to cover the cost of any service which the district provides or the cost of enforcing any regulation for which the fee is charged. No fee shall exceed the costs reasonably borne by the district in providing the service or enforcing the regulation for which the fee is charged. A district board shall not charge a fee on new construction or development for the construction of public improvements or facilities or the acquisition of equipment.

(b)  The district board shall adopt an ordinance establishing a schedule of fees. Before either approving an increase in an existing fee or initially imposing a new fee, the district board shall publish notice of its intention to establish a schedule of fees pursuant to Section 6066 of the Government Code. The notice shall state the time and place of the meeting, including a general explanation of the matter to be considered, and a statement that the data required by subdivision (d) is available.

(c)  The district board shall mail the notice of the meeting at least 14 days before the meeting to any interested party who has filed a written request with the district board for mailed notice of the meeting on new or increased fees. Any written request for mailed notice is valid for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for mailed notice shall be filed on or before April 1 of each year. The district board may establish a reasonable annual charge for sending these notices based on the estimated cost of providing that service.

(d)  At least 10 days before the meeting, the district board shall make available to the public, data indicating the amount of cost, or estimated cost, required to provide the service or the cost of enforcing any regulation for which the fee is charged and the revenue sources anticipated to provide the service or the cost of enforcing any regulation, including general fund revenues.

(e)  Any costs incurred by a district in conducting the meeting required by this section may be recovered from fees charged for the service or the cost of enforcing any regulation which were the subject of the meeting.

(f)  At the meeting, the district board shall hear and consider any objections or protests to the proposed schedule of fees.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13917

A district board may charge residents or taxpayers of the district a fee authorized pursuant to Section 13916 which is less than the fee which it charges to nonresidents or nontaxpayers of the district.

(Amended by Stats. 1988, Ch. 465, Sec. 9. Effective August 22, 1988.)



13918

Notwithstanding Section 6103 of the Government Code, a district board may charge a fee authorized pursuant to Section 13916 to other public agencies.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13919

A district board may waive payment of a fee authorized pursuant to Section 13916 when it determines that payment would not be in the public interest. Before waiving payment of any fee, a district board shall adopt a resolution which specifies the policies and procedures governing waivers.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)






CHAPTER 9 - General Obligation Bonds

13925

Whenever a district board determines that it is necessary to incur a general obligation bonded indebtedness for the acquisition or construction of any real property or other capital expense or for funding or refunding of any outstanding indebtedness, the district board shall adopt a resolution making determinations and calling an election on a proposition to incur indebtedness and to issue general obligation bonds.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13926

The resolution shall state:

(a)  The purpose for which the proposed debt is to be incurred, which may include expenses for the authorization, issuance, and sale of bonds.

(b)  The amount of debt to be incurred.

(c)  The maximum term of the bonds, not to exceed 30 years.

(d)  The maximum rate of interest to be paid, not to exceed the maximum rate permitted pursuant to Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(e)  The measure to be submitted to the voters.

(f)  The date the election will be held.

(g)  Any other matters that are required pursuant to the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 139. Effective January 1, 1995.)



13927

The election shall be conducted pursuant to the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 140. Effective January 1, 1995.)



13928

If two-thirds of voters voting upon the proposition favor incurring the indebtedness and issuing the bonds, the district board may adopt resolutions to issue bonds for all or any part of the amount of the indebtedness.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13929

The district board may provide for the issuance of bonds in any amounts, in any series, and on any terms, provided that they do not exceed the limits approved by the voters.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13930

The district board shall adopt a resolution prescribing the form and denomination of the bonds and any coupons. The resolution shall specify the dates on which all or any part of the principal shall become due and payable. The payment of the first installment or principal may be deferred for a maximum period not to exceed five years from the date on which the district board issues the first bonds or first bonds in each series.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13931

The district board may provide for the call and redemption of bonds before their maturity at times and prices and upon any other terms as it specifies. A bond shall not be subject to call or redemption before maturity unless it contains a recital to that effect or unless a statement to that effect is printed on it.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13932

The principal and interest of the bonds shall be payable in lawful money of the United States at the office of the district treasurer or any other place, at the option of the bondholder.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13933

(a)  The bonds shall be dated, numbered consecutively, and be signed by the president of the district board and the district treasurer. The district treasurer shall sign any coupons. Any signatures or countersignatures may be mechanically reproduced by any means, except that one of the signatures shall be signed by hand.

(b)  If the president of the district board or the district treasurer whose signature appears on a bond or coupon ceases to hold that office before the delivery of the bonds or the coupons to the purchaser, the signature is nevertheless valid and sufficient for any purpose as if the president or treasurer had remained in office until the delivery of the bonds or coupons.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13934

(a)  Before selling the bonds or coupons, the district board shall give notice inviting sealed bids. At a minimum, the district board shall publish notice at least once in a newspaper of general circulation in the district at least 10 days before the deadline for receiving the bids.

(b)  The district board shall award the sale of the bonds to the highest responsible bidder.

(c)  If the district board does not receive any bids or if it determines that the bids received are not satisfactory as to price or responsibility of the bidders, it may reject all bids, if any, and either readvertise or sell the bonds at private sale.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13935

(a)  All premiums and accrued interest received from the sale of the bonds shall be deposited with the district treasurer in a special bond service fund to be used for the payment of the principal of and interest on the bonds, and the remainder of the proceeds of the bonds shall be placed to the credit of the proper improvement fund and applied exclusively to the purpose and object recited in the proposition approved by the voters.

(b)  When the purpose and object have been accomplished, any moneys remaining in the improvement fund shall be transferred to the special bond service fund. When the purpose and object have been accomplished and all principal and interest on the bonds have been paid, any balance of money then remaining shall be transferred to the general fund of the district.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13936

Any general obligation bonds issued by a district have the same force, value, and use as bonds issued by a city and the bonds and the interest on the bonds are exempt from all taxation within the State of California.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13937

A district shall not incur a bonded indebtedness in excess of 10 percent of the assessed value of all taxable property within the district.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13938

(a)  After incurring a general obligation indebtedness, and annually thereafter until the indebtedness is paid or until there is a sum in the district treasury in a special bond service fund set apart for that purpose sufficient to meet all payments of principal and interest on that indebtedness as it becomes due, the district board shall adopt a resolution directing the county tax collector to levy a tax on behalf of the district.

(b)  The tax shall be in addition to all other taxes levied by and for the district and shall be collected in the same manner and at the same time as county taxes. A county may recover its costs as provided by Section 29142 of the Government Code.

(c)  The rate of the tax shall be fixed to result in proceeds which are sufficient to pay any principal and interest which will become due before the next proceeds of a tax to be levied will be available.

(Amended by Stats. 2001, Ch. 176, Sec. 41. Effective January 1, 2002.)






CHAPTER 10 - Service Zones

13950

(a)  Whenever a district board determines that it is in the public interest to provide different services, to provide different levels of service, or to raise additional revenues within specific areas of the district, it may form one or more service zones pursuant to this chapter.

(b)  The district board shall initiate proceedings for the formation of a new zone by adopting a resolution which shall do all of the following:

(1)  State that the proposal is made pursuant to this chapter.

(2)  Set forth a description of the boundaries of the territory to be included in the zone.

(3)  State the different services, different levels of service, or additional revenues which the zone will provide.

(4)  Set forth the methods by which those services or levels of service will be financed.

(5)  State the reasons for forming the zone.

(6)  Propose a name or number for the zone.

(7)  Fix the date, time, and place for the public hearing on the formation of the zone.

(c)  The district board shall publish notice of the hearing, including the information required by subdivision (b), pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation in the district. The district board shall mail the notice to all owners of property within the proposed zone. The district board shall post the notice in at least three public places within the territory of the proposed zone.

(d)  At the hearing, the district board shall hear and consider any protests to the formation of the zone. At the conclusion of the hearing, the district board may adopt a resolution ordering the formation of the zone.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13951

A district board may change the boundaries of a service zone or dissolve a zone by following the procedures in Section 13950.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13952

A local agency formation commission shall have no power or duty to review and approve or disapprove a proposal to create a service zone, a proposal to change the boundaries of a zone, or a proposal to dissolve a zone.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13953

As determined by the district board, a service zone may provide any service at any level within its boundaries which the district may provide.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13954

As determined by the district board and pursuant to the requirements of this part, a service zone may exercise any fiscal powers within its boundaries that the district may exercise.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 11.)



13955

Any taxes, special taxes, assessments, or fees which are intended solely for the support of services within a zone shall be levied, assessed, and collected only within the boundaries of the zone.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13956

To assist it in the operation of a service zone, the district board may appoint one or more advisory groups composed of persons who reside in or own property in the zone.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)






CHAPTER 11 - Employee Relations

13960

(a)  The Meyers-Milias-Brown Act, Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code applies to all fire protection districts.

(b)  Chapter 4 (commencing with Section 1960) of Part 7 of Division 2 of the Labor Code applies to all fire protection districts.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13961

(a)  A district board may adopt an ordinance establishing an employee relations system.

(b)  “Employee relations system” as used in this chapter means a civil service system or a merit system.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13962

(a) Upon receipt of a petition proposing an employee relations system for employees of the district, signed by at least 10 percent of the registered voters of the district, the district board shall either adopt an ordinance providing for the employee relations system, or adopt an ordinance subject to the approval of the voters of the district.

(b) District employees may circulate the petitions described in subdivision (a) at any time when they are not on duty.

(c) If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(d) The question placed before the voters shall call for a “Yes” or “No” vote and shall be in substantially the following form:

“Shall the ordinance of the Board of Directors of the ______ (name of the district), adopting an employee relations system for the employees of the district, be approved?”

(e) If a majority of the voters voting on the question approve of the question, the ordinance shall go into effect.

(Amended by Stats. 2006, Ch. 588, Sec. 15. Effective January 1, 2007.)



13963

When more than one district is governed by the same board of directors, the district board may do all of the following:

(a)  Adopt the same set of employee relations rules, regulations, and procedures for any or all districts.

(b)  Authorize one examination for any or all districts for each classification of employment, establish one eligibility list, permit qualified candidates to transfer from one district to another, and allow requested changes in assignment.

(c)  Adopt one seniority list to be used in the layoff of all employees of any or all districts. Persons laid off due to lack of work shall be eligible for reemployment and shall be reemployed in preference to the employment of new applicants. The district board may set a time limit on the use of this seniority list.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13964

If a county board of supervisors has appointed itself as the district board, it may change to district status any employee of a county fire warden department and the status of any district employee may be changed to that of a county employee, subject to charter provisions relating to employee relations, and the rules, regulations, and procedures of the employee relations system of the employer county.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13965

If the civil service commission or body performing employee relations functions for a district finds that a person has been employed by a city or another district which has, or any portion of which has, been annexed to, included within, or contracts with, the district for all fire protection, rescue, or emergency medical services, in a position classification the duties of which and qualifications for which are substantially the same as those of any position classification in the district, at the request of the district board, the civil service commission or other body may certify, without examination, that person as eligible to hold that district position classification or any lower position classification for which the person is qualified and which would not result in a lower level of salary than was received by the person immediately before the annexation, inclusion, or contract. If a person is employed by the district after certification without examination by the civil service commission or other body because of his or her employment in a position classification of similar duties by a city or district, all time employed in that city or district shall be considered as time employed by the district, to determine seniority rights and salary rates.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13966

(a)  In the case of a district where the Board of Supervisors of the County of Santa Clara has appointed itself as the district board of a district, the district board may call an election to be held in the district for the purpose of submitting to the voters of the district the question of whether the district board may provide for a system of binding arbitration for the resolution of impasses in employer-employee relations.

(b)  Where the district has created service zones, the election specified in subdivision (a) shall be held only in those zones in which the district provides direct fire protection and not in those zones in which fire protection is provided by contract with other agencies.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13967

A district board may require any employee of the district to be bonded. The district shall pay the cost of the bonds.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13968

A district board may provide for any programs for the benefits of its employees or members of the district board, pursuant to Chapter 2 (commencing with Section 53200) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13969

A district board shall train all employees of the district who are expected to provide services pursuant to Section 13862, except those whose duties are primarily clerical or administrative, to administer first aid and cardiopulmonary resuscitation, as required pursuant to Section 1797.182. A district board may provide any other training programs for its employees.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)



13970

A fire protection district shall be considered a “fire district” to grant leaves of absence in lieu of temporary disability payments pursuant to Article 7 (commencing with Section 4850) of Chapter 2 of Part 2 of Division 4 of the Labor Code.

(Added by Stats. 1987, Ch. 1013, Sec. 11.)









PART 4 - FIRE COMPANIES IN UNINCORPORATED TOWNS

CHAPTER 1 - Organization

14825

(a) Fire companies in unincorporated towns may be organized by filing a certificate signed by the foreman or presiding officer and by the secretary, with the Fire and Rescue Operational Area Coordinator in the same county, or other county agency as designated by ordinance of the county board of supervisors.

(b) Fire companies in incorporated cities may be organized, subject to any local ordinance established pursuant to Section 14832, by filing a certificate signed by the foreman or presiding officer and by the secretary, with the city council or other agency as designated by ordinance of the city council and with the Fire and Rescue Operational Area Coordinator in the same county as the city.

(Amended by Stats. 2008, Ch. 65, Sec. 1. Effective January 1, 2009.)



14826

The certificate shall set forth the following matters:

(a)  The date of organization.

(b)  The name of the company.

(c)  The names of the officers.

(d)  The roll of active volunteer firefighters and those volunteer firefighters on leave.

(e)  Where an ordinance has been adopted pursuant to Section 14831, a copy of the determination of the board of supervisors pursuant to Section 14831.

(Amended by Stats. 2008, Ch. 65, Sec. 2. Effective January 1, 2009.)



14827

The certificate shall be filed by February 1 of each year. The board of supervisors may, by ordinance, require an updated or second filing each year.

(Amended by Stats. 2008, Ch. 65, Sec. 3. Effective January 1, 2009.)



14828

There shall not be in any one unincorporated town more than one company for each one thousand inhabitants, but one company may be allowed in any town where the population is less than one thousand.

(Enacted by Stats. 1939, Ch. 60.)



14829

An engine company may consist of not more than 65 certificate members; a hook-and-ladder company of not more than 65 certificate members; a hose company of not more than 25 certificate members; and a rescue squad company of not more than 25 certificate members.

(Amended by Stats. 1979, Ch. 517.)



14830

Every fire company shall choose or elect a foreman, or president, who is the presiding officer, and a secretary and treasurer.

(Amended by Stats. 2008, Ch. 65, Sec. 4. Effective January 1, 2009.)



14831

The board of supervisors of a county that has a population of 400,000 or more on or after January 1, 1985, may, by ordinance, regulate the formation and continued existence of fire companies. The board of supervisors may authorize the formation of any new fire company within the county where it determines that a reasonable level of fire services does not already exist and where the provision of supplemental or competing fire services by any other entity would not result in the mismanagement of emergencies or in confusion to those seeking aid.

The board of supervisors may order that any fire companies formed pursuant to this part may continue to exist upon making the determination that the circumstances stated above exist. The board of supervisors may, by ordinance, establish additional regulations and criteria for the establishment and ongoing operation of fire companies organized pursuant to this part.

(Amended by Stats. 2010, Ch. 67, Sec. 1. Effective January 1, 2011.)



14832

The city council of an incorporated city may, by ordinance, regulate the formation and continued existence of fire companies providing services within its city.

(Added by Stats. 2008, Ch. 65, Sec. 5. Effective January 1, 2009.)



14833

Fire company vehicles granted exempt California vehicle registration or displaying exempt California license plates shall be properly insured, marked, and identified as a fire company vehicle. The fire company shall not allow those vehicles to be loaned, rented, or used for personal pleasure or by for-profit businesses for private economic gain of a business or contractor. This limitation is not intended to prohibit or hinder the fire company’s legitimate use of fire company vehicles for emergency services, including contract arrangements or agreements to provide temporary emergency services or standby services to organizations or governmental agencies requesting those services.

(Added by Stats. 2008, Ch. 65, Sec. 6. Effective January 1, 2009.)






CHAPTER 2 - Powers and Duties

14835

Every fire company may establish and adopt bylaws and regulations, and impose penalties, not exceeding five dollars or expulsion for each offense.

(Enacted by Stats. 1939, Ch. 60.)



14836

Every fire company regularly organized may adopt a seal, having upon it the arms of the State, and the name of the company to which it belongs.

(Enacted by Stats. 1939, Ch. 60.)



14837

The seal shall be under the control of and for the use of the secretary, and be by him affixed to exempt certificates, certificates of active membership, and such other documents as the by-laws provide.

(Enacted by Stats. 1939, Ch. 60.)



14838

The secretary of every company having a seal shall take the constitutional oath of office and give a bond as the bylaws provide for the faithful performance of his or her duties.

(Amended by Stats. 2008, Ch. 65, Sec. 7. Effective January 1, 2009.)



14839

The secretary shall keep a record of all certificates of exemption or active membership, their date, and to whom issued; and when the company has no seal, the clerk shall keep similar entries of certificates issued to obtain county clerk’s certificates.

(Enacted by Stats. 1939, Ch. 60.)



14840

Every certificate is prima facie evidence of the facts stated in it.

(Enacted by Stats. 1939, Ch. 60.)



14841

The chief or ranking officer of every fire company shall inquire into the cause of, and keep a record of, every fire occurring in the town.

(Amended by Stats. 2008, Ch. 65, Sec. 8. Effective January 1, 2009.)



14842

The chief or ranking officer shall aid in the enforcement of all fire ordinances, examine buildings in process of erection, report violations of ordinances relating to prevention or extinguishment of fires, and when directed by the proper authorities institute prosecutions therefor.

(Amended by Stats. 2008, Ch. 65, Sec. 9. Effective January 1, 2009.)



14843

The chief or ranking officer shall perform other duties as may be by proper authority imposed upon him or her.

(Amended by Stats. 2008, Ch. 65, Sec. 10. Effective January 1, 2009.)



14844

Every chief, if any, shall attend all fires with his or her badge of office conspicuously displayed.

(Amended by Stats. 2008, Ch. 65, Sec. 11. Effective January 1, 2009.)



14845

The chief or ranking officer shall prevent injury to, take charge of, and preserve all property rescued from fires, and return the property to its owner on the payment of the expenses incurred in saving and keeping it.

(Amended by Stats. 2008, Ch. 65, Sec. 12. Effective January 1, 2009.)






CHAPTER 3 - Exemptions

14855

The active volunteer firefighters of volunteer fire companies or departments regularly organized and recognized by the Fire and Rescue Operational Area Coordinator or the county board of supervisors are exempt from military duty, except in case of war, invasion, or insurrection.

(Amended by Stats. 2008, Ch. 65, Sec. 13. Effective January 1, 2009.)



14856

The burden of providing proof of eligibility for the privileges and exemptions of Section 14855 shall be the responsibility of the volunteer firefighter with the reasonable cooperation of his or her department.

(Repealed and added by Stats. 2008, Ch. 65, Sec. 15. Effective January 1, 2009.)



14860

Every officer of a fire company or department who willfully issues or causes to be issued any certificate of exemption to a person not entitled to it, is guilty of a misdemeanor.

(Amended by Stats. 2008, Ch. 65, Sec. 19. Effective January 1, 2009.)









PART 5 - ABATEMENT OF HAZARDOUS WEEDS AND RUBBISH

CHAPTER 1 - General Provisions

14875

“Weeds,” as used in this part, means vegetation growing upon streets, sidewalks, or private property in any county, including any fire protection district and may include any of the following:

(a) Vegetation that bears seeds of a downy or wingy nature.

(b) Vegetation that is not pruned or is otherwise neglected so as to attain such large growth as to become, when dry, a fire menace to adjacent improved property.

(c) Vegetation that is otherwise noxious or dangerous.

(d) Poison oak and poison ivy when the conditions of growth are such as to constitute a menace to the public health.

(e) Dry grass, stubble, brush, litter, or other flammable material which endangers the public safety by creating a fire hazard in an urbanized portion of an unincorporated area which has been zoned for single and multiple residence purposes.

(Amended by Stats. 2005, Ch. 260, Sec. 2. Effective January 1, 2006.)



14876

Weeds may be declared a public nuisance and may be abated as provided in this part.

(Enacted by Stats. 1939, Ch. 60.)






CHAPTER 2 - Resolution

14880

Whenever weeds are growing upon any street, sidewalk, or on private property in any county, the board of supervisors, by resolution, may declare the weeds a public nuisance.

(Enacted by Stats. 1939, Ch. 60.)



14881

The resolution shall refer, by the name under which it is commonly known, to the street, highway, or road upon which the nuisance exists, upon which the sidewalks are located, or upon which the private property affected fronts or abuts or nearest to which the private property is located.

(Enacted by Stats. 1939, Ch. 60.)



14882

If the private property fronts or abuts upon more than one street, highway, or road, it is necessary to refer to only one of the streets, highways, or roads.

(Enacted by Stats. 1939, Ch. 60.)



14883

The resolution shall describe the property upon which, or in front of which the nuisance exists by describing the property by reference to the tract, block, lot, code area and parcel number as used in the records of the county assessor or in accordance with the map used in describing property for taxation purposes. No other description is necessary.

(Amended by Stats. 1959, Ch. 1534.)



14884

Any number of streets, highways, roads, or parcels of private property may be included in one resolution.

(Enacted by Stats. 1939, Ch. 60.)






CHAPTER 3 - Notice to Destroy Weeds

ARTICLE 1 - Persons Authorized to Give Notice

14890

The board of supervisors shall designate the person to give notice to destroy weeds. This may be any one of the following:

(a)  The county agricultural commissioner.

(b)  The county forester.

(c)  The county board of forestry.

(d)  Any other officer, board, or commission.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Contents of Notice

14891

The notices shall be headed “Notice to destroy weeds,” in words not less than one inch in height.

(Enacted by Stats. 1939, Ch. 60.)



14892

The notice shall be substantially in the following form:

NOTICE TO DESTROY WEEDS.

Notice is hereby given that on the ____ day of ____, 19__, the board of supervisors of ____ county passed a resolution declaring that noxious or dangerous weeds were growing upon or in front of the property on, or nearest to ____ street (or road), in said county, and more particularly described in said resolution and that the same constitute a public nuisance which must be abated by the removal of said noxious or dangerous weeds, otherwise they will be removed and the nuisance will be abated by the county authorities, in which case the cost of such removal shall be assessed upon the lots and lands from which or in front of which such weeds are removed, and such cost will constitute a lien upon such lots or lands until paid. Reference is hereby made to said resolution for further particulars.

All property owners having any objections to the proposed removal of such weeds are hereby notified to attend a meeting of the board of supervisors of said county, to be held (give date), when their objections will be heard and given due consideration.

Dated this ____ day of ____, 19__.

,

(Title of officer, board or commission causing notices to be posted.)

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 3 - Posting and Publishing Notice

14893

The notices shall be conspicuously posted in front of the property on which or in front of which the nuisance exists, or if the property has no frontage upon any street, highway or road then upon the portion of the property nearest to a street, highway or road, or most likely to give actual notice to the owner.

(Enacted by Stats. 1939, Ch. 60.)



14894

The notices shall be posted not more than one hundred feet in distance apart, but at least one notice shall be posted on each lot or parcel.

(Enacted by Stats. 1939, Ch. 60.)



14895

Notice of the hearing prescribed in Section 14892 shall be published once in a newspaper of general circulation printed and published in the county, not less than 10 days prior to the date of the hearing.

(Added by Stats. 1959, Ch. 60.)



14896

As an alternative to posting and publication, notice in the form required in Section 14892 may be mailed to the property owners as their names and addresses appear from the last equalized assessment role, or as they are known to the clerk.

(Added by Stats. 1977, Ch. 579.)






ARTICLE 4 - Hearing on Notice

14898

At the time stated in the notices, the board of supervisors shall hear and consider all objections or protests, if any, to the proposed removal of weeds, and may continue the hearing from time to time.

(Enacted by Stats. 1939, Ch. 60.)



14899

Upon the conclusion of the hearing the board shall allow or overrule any or all objections, whereupon the board shall acquire jurisdiction to proceed and perform the work of removal, and the decision of the board on the matter is final, except as provided in Sections 14920 and 14921 of this code.

(Amended by Stats. 1941, Ch. 69.)






ARTICLE 5 - Proceedings After Hearing on Notice

14900

After final action is taken by the board on the disposition of any protests or objections or in case no protests or objections are received, the board shall order the officer, board or commission causing the notices to be posted to abate the nuisance, or to cause it to be abated by having the weeds removed.

(Enacted by Stats. 1939, Ch. 60.)



14900.5

If the nuisance is seasonal and recurrent, the board of supervisors shall so declare. Thereafter, such seasonal and recurring weeds shall be abated every year without the necessity of any further hearing.

(Added by Stats. 1939, Ch. 1018.)



14900.6

In the case of weeds which have previously been declared to constitute a seasonal and recurring nuisance, it is sufficient to mail a post card notice to the owners of the property as they and their addresses appear upon the current assessment roll.

The notice shall refer to and describe the property and shall state that noxious or dangerous weeds of a seasonal and recurrent nature are growing on or in front of the property, and that the same constitute a public nuisance which must be abated by the removal of said noxious or dangerous weeds, and that otherwise they will be removed and the nuisance will be abated by the county authorities, in which case the cost of such removal shall be assessed upon the lot and lands from which or in front of which such weeds are removed and that such cost will constitute a lien upon such lots or lands until paid.

(Added by Stats. 1939, Ch. 1018.)



14901

The officer, board or commission, and his or its assistants, deputies, employees, or contracting agents, or other representatives may enter upon private property for the purpose of removing the weeds.

(Enacted by Stats. 1939, Ch. 60.)



14902

Before the arrival of the officer, board, or commission, or their representatives, any property owner may remove weeds at his or her own expense. Nevertheless, in any case in which an order to abate is issued, the board by resolution or motion may further order that a special assessment and lien be imposed pursuant to Section 14912. In that case the assessment and lien shall be limited to the costs incurred by the responsible agency in enforcing abatement upon the parcels, including investigation, boundary determination, measurement, clerical, and other related costs.

(Amended by Stats. 1982, Ch. 352, Sec. 3.)









CHAPTER 4 - Expense of Abatement

ARTICLE 1 - Determination and Notice

14905

The officer, board or commission abating the nuisance shall keep an account of the cost of abatement in front of or on each separate parcel of land and shall render an itemized report in writing to the board of supervisors showing the cost of removing the weeds on or in front of each separate lot or parcel of land, or both.

(Enacted by Stats. 1939, Ch. 60.)



14906

Before the report is submitted to the board of supervisors, a copy of it shall be posted for at least three days on or near the chamber door of the board with a notice of the time when the report will be submitted to the board for confirmation.

(Amended by Stats. 1959, Ch. 60.)






ARTICLE 2 - Hearing on Report

14910

At the time fixed for receiving and considering the report, the board shall hear it and any objections of any of the property owners liable to be assessed for the work of abatement.

(Enacted by Stats. 1939, Ch. 60.)



14911

Thereupon the board may make such modifications in the report as it deems necessary, after which, by order or resolution, the report shall be confirmed.

(Enacted by Stats. 1939, Ch. 60.)



14912

The amount of the costs for abating the nuisance in front of or upon the various parcels of the land mentioned in the report as confirmed and the amount of the costs incurred by the responsible agency in enforcing abatement upon the parcels, including investigation, boundary determination, measurement, clerical and other related costs, shall constitute special assessments against the respective parcels of land, and are a lien on the property for the amount of the respective assessments. Such lien attaches upon recordation in the office of the county recorder of the county in which the property is situated of a certified copy of the resolution of confirmation. The assessment may be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for such taxes. All laws applicable to the levy, collection and enforcement of municipal ad valorem taxes shall be applicable to such assessment, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of such taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to such real property and the costs of abatement and the costs of enforcing abatement, as confirmed, relating to such property shall be transferred to the unsecured roll for collection.

(Amended by Stats. 1982, Ch. 352, Sec. 4.)






ARTICLE 3 - Collection of Expenses

14915

A copy of the report, as confirmed, shall be turned over to the auditor of the county, on or before the tenth day of August following such confirmation, and the auditor shall enter the amounts of the respective assessments against the respective parcels of land as they appear on the current assessment roll.

(Amended by Stats. 1939, Ch. 354.)



14916

The tax collector shall include the amount of the assessment on bills for taxes levied against the respective lots and parcels of land.

(Enacted by Stats. 1939, Ch. 60.)



14917

Thereafter the amounts of the assessments shall be collected at the same time and in the same manner as county taxes are collected, and are subject to the same penalties and the same procedure and sale in case of delinquency as provided for ordinary county taxes.

(Enacted by Stats. 1939, Ch. 60.)



14918

All laws applicable to the levy, collection and enforcement of county taxes are applicable to such special assessment taxes.

(Enacted by Stats. 1939, Ch. 60.)



14919

The county tax collector may, in his discretion, issue separate bills for such special assessment taxes and separate receipts for collection on account of such assessments.

(Enacted by Stats. 1939, Ch. 60.)



14920

All or any portion of any such special assessment, penalty or costs heretofore or hereafter entered, shall on order of the board of supervisors be canceled by the auditor if uncollected, or, except in the case provided for in subdivision (e) hereof, refunded by the county treasurer if collected, if it or they were entered, charged or paid:

(a)  More than once;

(b)  Through clerical error;

(c)  Through the error or mistake of the board of supervisors or of the officer, board or commission designated by them to give notice or to destroy the weeds, in respect to any material fact, including the case where the cost report rendered and confirmed as hereinbefore provided shows the county abated the weeds but such is not the actual fact;

(d)  Illegally;

(e)  On property acquired after the lien date by the State or by any county, city, school district or other political subdivision and because of this public ownership not subject to sale for delinquent taxes.

(Added by Stats. 1941, Ch. 69.)



14921

No order for a refund under the foregoing section shall be made except on a claim:

(a)  Verified by the person who paid the special assessment, his guardian, executor, or administrator;

(b)  Filed within three years after making of the payment sought to be refunded.

The provisions of this section do not apply to cancellations.

(Added by Stats. 1941, Ch. 69.)



14922

The lien, whether bonds issued to represent the assessment or otherwise, shall be subordinate to all fixed special assessment liens previously imposed upon the same property, but it shall have priority over all fixed special assessment liens which may thereafter be created against the property. The lien of a reassessment and of a refunding assessment shall be the same as the original assessment to which it relates. A supplemental assessment is a new assessment.

(Added by Stats. 1963, Ch. 1465.)












PART 6 - ABATEMENT OF HAZARDOUS WEEDS AND RUBBISH: ALTERNATIVE PROCEDURE

14930

The board of supervisors may, by ordinance, compel the owner, lessee, or occupant of buildings, grounds, or lots in the county, to remove dirt, rubbish, weeds, or other rank growths from such property and adjacent sidewalks. If the owner, lessee, or occupant defaults, after notice prescribed by such ordinance, the board may authorize the removal or destruction of the dirt, rubbish, weeds, or rank growths at his expense by a county officer. The board may, by ordinance, prescribe a procedure for such removal or destruction and make the expense a lien upon the real property in accordance with Section 25845 of the Government Code.

(Added by Stats. 1970, Ch. 154.)



14931

The ordinance may require or provide any of the following:

(a)  Require and provide for the removal of grass, weeds, or other obstructions from the sidewalks, parkings, or streets and make the cost of removal a lien upon the abutting property.

(b)  Require or provide for the removal from property, lands, or lots of all weeds, rubbish, or other material dangerous or injurious to neighboring property or the health or welfare of residents of the vicinity and make the cost of removal a lien upon the property.

(c)  Provide for the enforcement of the lien by the sale of the property or otherwise.

(Added by Stats. 1970, Ch. 154.)






PART 7 - CIGARETTE LIGHTERS

14940

The Legislature finds and declares that unreasonable risks of death and serious bodily injury are caused by fires started by the operation of cigarette lighters by children. The Legislature further finds and declares that these risks are sufficiently severe to require the enactment of standards to reduce the risks.

(Added by Stats. 1991, Ch. 904, Sec. 1.)



14941

As used in this part, the following terms shall have the following meanings:

(a)  “Cigarette lighter” means a device used to light cigarettes, cigars, and pipes, but does not mean a match. “Cigarette lighter” includes a device, such as a watch, that may be used to light cigarettes, cigars, and pipes even though it is primarily used for other purposes. “Cigarette lighter” does not include lighters that are refillable and have a gross fueled weight of at least 35 grams.

(b)  “Operate” means the ability to cause a cigarette lighter to ignite.

(c)  “Special design” means a design of a cigarette lighter that results in the cigarette lighter being significantly difficult for children under five years of age to operate.

(Added by Stats. 1991, Ch. 904, Sec. 1.)



14942

(a)  The State Fire Marshal shall adopt regulations by January 1, 1994, that specify standards for the special design of cigarette lighters, using an 80 percent acceptance criterion with respect to safety features that prevent operation of the lighters by children five years of age or younger. The State Fire Marshal shall select a test protocol from those which have been submitted, on or before the effective date of this act, to the Consumer Products Safety Commission of the United States. If federal standards for the special design of cigarette lighters are adopted, the federal standard shall take precedence over a regulation adopted pursuant to this section, and the regulation shall have no force or effect.

(b)  Each manufacturer shall provide for the testing of its products that are subject to this section, through laboratories approved by the State Fire Marshal, and shall bear the cost of product testing according to the approved plan and test protocol. The State Fire Marshal may collect fees from manufacturers to pay for the application and approval process in conjunction with administering this section. Fees collected pursuant to this section shall be deposited into the Cigarette Lighter Safety Account in the General Fund, which is hereby created. Moneys in that account shall be available, upon appropriation by the Legislature, for reimbursement of the State Fire Marshal’s costs in processing applications and approvals under this section. This section shall remain operative only if and when federal standards for the special design of cigarette lighters for the purpose stated in this section are not in effect.

(Added by Stats. 1991, Ch. 904, Sec. 1. Inoperative, by its own provisions, when federal standards are in effect.)



14943

(a)  No person shall sell, offer for sale, or distribute a cigarette lighter that does not comply with the standards adopted by the State Fire Marshal pursuant to Section 14942.

(b)  Any person who violates subdivision (a) is guilty of an infraction and shall be punished by a fine of up to one hundred dollars ($100) for each cigarette lighter that is sold in violation of subdivision (a).

(c)  This section shall not become operative until the State Fire Marshal adopts standards pursuant to Section 14942 and shall be operative only when those regulations are in effect as provided in subdivision (a) of Section 14942.

(Added by Stats. 1991, Ch. 904, Sec. 1. Section operative, by its own provisions, only when state regulations specified in Section 14942 are in effect.)






PART 8 - CIGARETTES

14950

(a) This part shall be known and may be cited as the California Cigarette Fire Safety and Firefighter Protection Act.

(b) As used in this part, the following terms have the following meanings:

(1) “Board” means the State Board of Equalization.

(2) “Cigarette” means a cigarette as defined in Section 30003 of the Revenue and Taxation Code, but does not include a little cigar. “Little cigar” means any roll of tobacco wrapped in a leaf of tobacco or any substance containing tobacco and weighing not more than three pounds per thousand.

(3) “Distributor” means a distributor as defined in Section 30011 of the Revenue and Taxation Code.

(4) “Manufacturer” means any of the following:

(A) An entity that manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that the manufacturer intends to be sold in the state, including cigarettes intended to be sold in the United States through an importer.

(B) The first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States.

(C) An entity that becomes a successor of an entity described in subparagraph (A) or (B).

(5) “Offer to sell” means to offer or agree to sell.

(6) “Package” means package as defined in Section 30015 of the Revenue and Taxation Code.

(7) “Quality control and quality assurance program” means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. This program ensures that the testing repeatability remains within the required repeatability values stated in paragraph (5) of subdivision (a) of Section 14952 for all test trials used to certify cigarettes in accordance with this part.

(8) “Repeatability” means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95 percent of the time.

(9) “Retailer” means a person who engages in the sale of cigarettes, but not for the purpose of resale.

(10) “Sale” or “sell” means any transfer, exchange, or barter, in any manner or by any means whatever, or any agreement for these purposes. The giving of cigarettes as samples, prizes, or gifts, and the exchanging of cigarettes for any consideration other than money are considered sales.

(11) “Stamp and meter impression” means stamp and meter impression as defined in Section 30018 of the Revenue and Taxation Code.

(12) “Wholesaler” means a wholesaler as defined in Section 30016 of the Revenue and Taxation Code.

(Amended by Stats. 2006, Ch. 501, Sec. 10. Effective January 1, 2007.)



14951

(a) A person shall not sell, offer, or possess for sale in this state cigarettes not in compliance with the following requirements:

(1) The cigarettes are tested by the manufacturer in accordance with the test method prescribed in subdivision (a) of Section 14952.

(2) The cigarettes meet the performance standard specified in subdivision (b) of Section 14952.

(3) The cigarettes meet the marking requirement of Section 14954.

(4) A written certification is filed by the manufacturer with the State Fire Marshal in accordance with Section 14953.

(b) This section does not prohibit distributors, wholesalers, or retailers from selling their inventory of cigarettes existing on January 1, 2007, if both of the following conditions are met:

(1) The distributors, wholesalers, or retailers can establish that California tax stamps or meter impressions were affixed to the cigarettes pursuant to Section 30163 of the Revenue and Taxation Code before January 31, 2007.

(2) The distributors, wholesalers, or retailers can establish that the inventory was purchased before January 1, 2007, in comparable quantity to the inventory purchased during the same period of 2005.

(c) This section does not prohibit a person or entity from manufacturing or selling cigarettes that do not meet the requirements of subdivision (a) if the cigarettes are or will be stamped or metered for sale in another state or are packaged for sale outside the United States.

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006. Operative January 1, 2007, by Section 14960.)



14952

(a) (1) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) Standard E2187-04, “Standard Test Method for Measuring the Ignition Strength of Cigarettes.” However, a subsequent ASTM Standard Test Method may be adopted upon finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns that the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the testing requirements in paragraphs (2) to (5), inclusive, and the performance standard specified in subdivision (b).

(2) Testing shall be conducted on 10 layers of filter paper.

(3) Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(4) The performance standard required by subdivision (b) shall only be applied to a complete test trial.

(5) Laboratories conducting testing in accordance with this subdivision shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19 pursuant to subdivision (b).

(b) When tested in accordance with subdivision (a), no more than 25 percent of the cigarettes tested in a test trial shall exhibit full-length burns.

(c) Each cigarette listed in a certification submitted pursuant to Section 14953 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in subdivision (b) shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column or 10 millimeters from the labeled end of the tobacco column for a nonfiltered cigarette.

(d) The manufacturer or manufacturers of a cigarette that cannot be tested in accordance with the test method prescribed in subdivision (a) may employ a test method and performance standard for that cigarette that is equivalent to the performance standard prescribed in subdivision (b). The manufacturer or manufacturers may employ that test method and performance standard to certify that cigarette pursuant to Section 14953. All other applicable requirements of this part shall apply to the manufacturer or manufacturers of that cigarette.

(e) This section does not require additional testing if cigarettes are tested consistent with this section for any other purpose.

(f) In order to ensure compliance with the performance standard specified in subdivision (b), data from testing conducted by manufacturers to comply with this performance standard shall be kept on file by these manufacturers for a period of three years after the initial date of certification and for a period of three years after each recertification required by subdivision (c) of Section 14953 and shall be sent to the State Fire Marshal and the Attorney General upon his or her request.

(g) This section shall be implemented in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes that are effective on June 28, 2004.

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006. Operative January 1, 2007, by Section 14960.)



14953

(a) Each manufacturer shall submit a written certification to the State Fire Marshal attesting that each cigarette listed in the certification has been tested in accordance with subdivision (a) of Section 14952 and meets the performance standard set forth in subdivision (b) of that section.

(b) Each cigarette listed in the certification shall be described with the following information:

(1) Brand.

(2) Style (for example, light, ultra light).

(3) Length in millimeters.

(4) Circumference in millimeters.

(5) Flavor (for example, menthol, chocolate) if applicable.

(6) Filter or nonfilter.

(7) Package description (for example, soft pack, box).

(8) Marking approved in accordance with Section 14954.

(c) Each cigarette certified under this section shall be recertified every three years.

(d) Manufacturers certifying cigarettes in accordance with this section shall provide a copy of the certifications to all distributors and wholesalers to which they sell cigarettes and shall also provide sufficient copies of an illustration of the cigarette packaging marking utilized by the manufacturer pursuant to Section 14954 for each retailer to which the distributors and wholesalers sell cigarettes. Distributors and wholesalers shall provide a copy of these cigarette packaging markings received from manufacturers to all retailers to which they sell cigarettes.

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006. Operative January 1, 2007, by Section 14960.)



14954

(a) Cigarettes that are certified by a manufacturer in accordance with Section 14953 shall be marked on the packaging and case to indicate compliance with the requirements of this part. Marking shall be in 8-point type or larger and consist of one of the following:

(1) Modification of the universal product code to include a visible mark printed at or around the area of that code. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed or printed in conjunction with the universal product code.

(2) Any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette packaging or cellophane wrap.

(3) Printed, stamped, engraved, or embossed text on the cigarette packaging that indicates that the cigarettes meet California standards.

(b) Before a certified cigarette can be sold in the state, a manufacturer shall submit its proposed marking to the State Fire Marshal. The State Fire Marshal shall approve the marking upon a finding that it is compliant with the criteria outlined in subdivision (a). Proposed markings shall be deemed approved if the State Fire Marshal fails to act within 10 business days of receiving a proposed marking. A marking in use and approved for the sale of cigarettes in the State of New York shall be deemed approved.

(c) A manufacturer must use only one marking and must apply this marking uniformly for all packagings, including, but not limited to, packages, cartons, and cases, and brands marketed by that manufacturer.

(d) A manufacturer who modifies its marking shall notify the State Fire Marshal of this change and submit to the State Fire Marshal a copy of the new marking which shall comply with subdivisions (a) and (b).

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006. Operative January 1, 2007, by Section 14960.)



14955

(a) Any manufacturer or any other person or entity that knowingly sells or offers to sell cigarettes other than through retail sale in violation of this part is subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each sale.

(b) Any retailer, distributor, or wholesaler that knowingly sells or offers to sell cigarettes in violation of this part shall be subject to the following:

(1) A civil penalty not to exceed five hundred dollars ($500) for each sale or offer for sale in which the total number of cigarettes sold or offered for sale does not exceed 50 packages of cigarettes.

(2) A civil penalty not to exceed one thousand dollars ($1,000) for each sale or offer for sale in which the total number of cigarettes sold or offered for sale exceeds 50 packages of cigarettes.

(c) The civil penalties imposed pursuant to subdivisions (a) and (b) of this section shall be deposited in the Cigarette Fire Safety and Firefighter Protection Fund.

(d) In addition to any other penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to Section 14953 shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each false certification.

(e) Any person violating any other provision in this part shall be subject to a civil penalty not to exceed one thousand dollars ($1,000) for each violation. Any cigarettes that have been sold or offered for sale that do not comply with the performance standard required by Section 14952 shall be deemed contraband and subject to seizure and disposal by the board or a law enforcement agency.

(f) The Attorney General may bring an action on behalf of the people of the state to restrain further violations of this part and for any other relief that may be appropriate. In any action by the Attorney General to enforce this act, the Attorney General shall be entitled to recover costs of investigation, expert witness fees, costs of the action, and reasonable attorney’s fees.

(g) It shall be a defense in any action for civil penalties, that a distributor, wholesaler, retailer, or any person in the stream of commerce relied in good faith on the manufacturer’s certificate or marking that the cigarettes comply with the requirements of this part.

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006. Operative January 1, 2007, by Section 14960.)



14956

(a) Inspections may be made at any place where cigarettes are sold, offered for sale, or stored or at any site where there is evidence of a violation of subdivision (a) of Section 14951.

(b) Manufacturers, distributors, wholesalers, and retailers shall permit an employee of the board, upon presentation of the appropriate identification and credentials, to enter into, and to conduct an inspection of, any building, facility, site, or place described in subdivision (a).

(c) Any person that refuses to allow an inspection authorized under this section is subject to the penalty imposed by Section 14958.

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006. Operative January 1, 2007, by Section 14960.)



14957

Upon discovery by the board or a law enforcement agency that any person offers or possesses for sale, or has made a sale of, cigarettes in violation of subdivision (a) of Section 14951, the board or that law enforcement agency may seize those cigarettes possessed in violation of this part.

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006. Operative January 1, 2007, by Section 14960.)



14958

Any person who knowingly fails or refuses to allow an inspection by the board, pursuant to Section 14956, is subject to a civil penalty not to exceed one thousand dollars ($1,000) for each failure or refusal.

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006. Operative January 1, 2007, by Section 14960.)



14959

This part shall cease to be applicable if federal fire safety standards for cigarettes that preempt this act are enacted and take effect subsequent to the effective date of this act and the State Fire Marshal so notifies the Secretary of State.

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006. Operative January 1, 2007, by Section 14960.)



14960

This part shall become operative on January 1, 2007.

(Added by Stats. 2005, Ch. 633, Sec. 2. Effective January 1, 2006.)









DIVISION 12.5 - BUILDINGS USED BY THE PUBLIC

CHAPTER 2 - Essential Services Buildings

ARTICLE 1 - General Provisions

16000

This chapter shall be known and may be cited as the Essential Services Buildings Seismic Safety Act of 1986.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16001

It is the intent of the Legislature that essential services buildings, which shall be capable of providing essential services to the public after a disaster, shall be designed and constructed to minimize fire hazards and to resist, insofar as practical, the forces generated by earthquakes, gravity, and winds. It is also the intent of the Legislature that the structural systems and details set forth in working drawings and specifications be carefully reviewed by the responsible enforcement agencies using qualified personnel, and that the construction process be carefully and completely inspected. In order to accomplish these purposes, the Legislature intends to provide for the establishment of building standards for earthquake, gravity, fire, and wind resistance based upon current knowledge, and intends that procedures for the design and construction of essential services buildings be subjected to qualified design review and construction inspection.

It is further the intent of the Legislature that the nonstructural components vital to the operation of essential services buildings shall also be able to resist, insofar as practical, the forces generated by earthquakes, gravity, fire, and winds. The Legislature recognizes that certain nonstructural components housed in essential services buildings, including, but not limited to, communications systems, main transformers and switching equipment, and emergency backup systems, are essential to facility operations and that these nonstructural components should be given adequate consideration during the design and construction process to assure, insofar as practical, continued operation of the building after a disaster.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)






ARTICLE 2 - Definitions

16002

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16003

“Architect” means a person who is certified under Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16004

“Civil engineer” means a person who is registered as a civil engineer under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16005

“Construction or alteration” includes any construction of, addition to, reconstruction of, or alteration to any essential services building.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16006

“Enforcement agency” means the agency of a city, city and county, or county responsible for building safety within its jurisdiction. The office of the State Architect is the enforcement agency for state-owned facilities or facilities leased by the state.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16007

“Essential services building” means any building, including buildings designed and constructed, for public agencies used, or designed to be used, or any building a portion of which is used or designed to be used, as a fire station, police station, emergency operations center, California Highway Patrol office, sheriff’s office, or emergency communication dispatch center.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16008

“Structural engineer” means a person who is authorized to use the title structural engineer under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)






ARTICLE 3 - General Requirements and Administration

16009

The appropriate enforcement agency which meets the requirements of Sections 16017 and 16018 shall review the design and inspect the construction of essential services buildings or the reconstruction, alteration, or addition to any essential services building to the extent it deems necessary to ensure that:

(1)  When the enforcement agency is a local agency, drawings and specifications comply with the locally adopted editions of the model codes, as defined in Section 18916, the administrative regulations contained in Part 1 (commencing with Section 1-101) of Title 24 of the California Code of Regulations, and the regulations contained in Part 2 (commencing with Section 101), except for Chapters 23 to 30, inclusive, and Chapter 47 of Title 24 of the California Code of Regulations.

(2)  When the enforcement agency is the Office of the State Architect, that drawings and specifications comply with all parts of the State Building Standards Code, as contained in Title 24 of the California Code of Regulations, as adopted by that agency.

(3)  For the protection of life and property that the work of construction has been performed in accordance with the approved drawings and specifications and this chapter.

(Amended by Stats. 1990, Ch. 72, Sec. 1.)



16010

Essential services buildings of one-story Type V and Type II  N construction that are 2,000 square feet or less in floor area are exempt from the provisions of this chapter.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16011

Unless a contract for the construction or alteration of an essential services building is entered into prior to July 1, 1986, before adopting any drawings or specifications for the essential services building, the governing board, authority, owner, corporation, or other agency proposing to construct any essential services building shall submit the design calculations, drawings, and specifications of the essential services buildings to the appropriate enforcement agency. The enforcement agency shall stamp the drawings and specifications if the construction or alteration is approved by the enforcement agency. Included with the stamp shall be the signature of the qualified person referred to in Section 16018 or Section 16019.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16012

In each case, the application for approval of the drawings and specifications for essential services buildings shall be accompanied by comprehensive and complete drawings, design calculations, and specifications, and required fees, all of which shall comply with the requirements prescribed by the enforcement agency. This review shall not preclude incremental submission and approval of drawings and specifications.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16013

The enforcement agency shall approve or reject all drawings and specifications for the construction or the alteration of all essential services buildings, and in doing so, shall review the design calculations, drawings, and specifications to ensure compliance with the requirements of this chapter. A record shall be kept by the enforcement agency indicating that design calculations, drawings, and specifications have been reviewed and conform with:

(1)  When the enforcement agency is a local agency, the locally adopted editions of the model codes, as defined in Section 18916, the administrative regulations contained in Part 1 (commencing with Section 1-101) of Title 24 of the California Code of Regulations, and the regulations contained in Part 2 (commencing with Section 101), except for Chapters 23 to 30, inclusive, and Chapter 47 of Title 24 of the California Code of Regulations.

(2)  When the enforcement agency is the Office of the State Architect, all parts of the State Building Standards Code, as contained in Title 24 of the California Code of Regulations and adopted by that agency.

(Amended by Stats. 1990, Ch. 72, Sec. 2.)



16014

(a)  Except as otherwise provided in subdivision (b), drawings and specifications submitted pursuant to this chapter for construction, reconstruction, remodeling, additions, or alterations which affect structural elements of structures in existence on January 1, 1986, shall be based upon an assessment of the geological conditions of the site and the potential for earthquake damage, relying upon geologic and engineering investigations and studies by personnel who are competent to report on geologic conditions and their potential for causing earthquake damage. One-story Type V and Type II  N construction of 4,000 square feet or less shall be exempt from this section, unless the project is within a special studies zone established pursuant to Section 2622 of the Public Resources Code.

(b)  The requirements of subdivision (a) may be waived by the enforcement agency if it determines that these requirements for the proposed essential services building project are unnecessary and would not be beneficial to the safety of the public.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16015

All drawings and specifications shall be prepared under the responsible charge of an architect, civil engineer, or structural engineer, who shall sign all drawings and specifications for approval of the enforcement agency. Observation of the work of construction shall be under the general responsible charge of the same architect, civil engineer, or structural engineer when feasible, as determined by the enforcement agency, except that if drawings and specifications do not involve architectural or structural conditions, the drawings and specifications may be prepared and the work of construction may be administered by a registered professional engineer qualified in the branch of engineering that is appropriate to the drawings, specifications, estimates, and work of construction.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16016

Except as provided in Section 16011, on and after July 1, 1986, construction of an essential services building shall not begin unless the drawings and specifications comply with this chapter and the requirements prescribed by the enforcement agency and approval of those drawings and specifications has been obtained from the enforcement agency.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)






ARTICLE 4 - Qualifications and Reporting

16017

During construction or alteration of an essential services building, the building owner shall provide for, and the local enforcement agency shall require, competent, adequate, and detailed inspection by a qualified inspector. To be qualified, inspectors shall have an adequate level of expertise and experience in the subject matter for which they have responsibilities for inspection as prescribed by this section. Qualification shall include current certification by the International Conference of Building Officials; or qualifications as an inspector meeting the requirements of subdivision (a) of Section 305 and subdivision (b) of Section 306 of, the 1982 Edition of the Uniform Building Code. Additionally, the architect, civil engineer, or structural engineer responsible for designing the essential services facility is qualified to inspect construction of the facility.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16017.5

(a) Notwithstanding any provision of law to the contrary, including, but not limited to, Part 6 (commencing with Section 8000) of Division 4 of the Civil Code, the Department of General Services may issue a stop work order when construction work on an essential services facility is not being performed in accordance with existing law and would compromise the structural integrity of the building, thereby endangering the public safety. The Department of General Services shall allow construction of incidental and minor nonstructural additions or nonstructural alterations without invoking its stop work authority.

(b) A public board, body, or officer whose construction work on an essential services facility is subject to a stop work order issued pursuant to subdivision (a) shall not be held liable in any action filed against the public board, body, or officer for stopping work as required by the stop work order, or for any delays caused by compliance with the stop work order, except to the extent that an error or omission by the public board, body, or officer is the basis for the issuance of the stop work order.

(Amended by Stats. 2010, Ch. 697, Sec. 38. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



16018

An enforcement agency is qualified to undertake the review of plans, drawings, and specifications for essential services buildings if the enforcement agency has an architect, civil engineer, or structural engineer on its staff or under contract who is responsible for all design review conducted by the enforcement agency and the record prepared under Section 16013.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16019

A jurisdiction whose enforcement agency does not meet the qualifications specified in Sections 16017 and 16018 shall obtain necessary qualified personnel to meet the requirements of this chapter by contracting with other public agencies, private sector firms, or individuals qualified to perform the necessary services.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16020

Periodically, as the work of construction or alteration progresses and whenever the enforcement agency requires, except as exempt under Section 16010, the architect, civil engineer, or structural engineer in general responsible charge of the work of construction, and the registered engineer shall make a report, duly verified by him or her through periodic review of construction, showing that the work during the period covered by the report has been performed and that the materials used and installed are in accordance with the approved drawings and specifications, setting forth any detailed statements of fact required by the enforcement agency.

“Periodic review of construction,” as used in this section and as applied to the architect, civil engineer, or structural engineer and the registered engineer, means the knowledge which is obtained from periodic visits to the project site of reasonable frequency for the purpose of general observation of the work, and also which is obtained from the reporting of others as to the progress of the work, testing of materials, inspection and superintendence of the work that is performed between those periodic visits of the architect, civil engineer, or structural engineer, or the registered engineer. The exercise of reasonable diligence to obtain the facts is required. The term “periodic review of construction” does not include responsibility for superintendence of construction processes, site conditions, operations, equipment, personnel, or the maintenance of a safe place to work or any safety in, on, or about the site of work.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16021

Periodically, as the work of construction or alteration progresses and whenever the enforcement agency requires, except as exempt under Section 16010, the inspector on the work and the contractor shall each make a report, duly verified by him or her, showing in his or her own personal knowledge, that the work during the period covered by the report has been performed and that the materials used and installed are in accordance with the approved drawings and specifications, setting forth any detailed statements of fact required by the enforcement agency.

“Personal knowledge” as applied to the inspector, means the actual personal knowledge which is obtained from his or her personal continuous inspection of the work of construction in all stages of its progress at the site where he or she is responsible for inspection and when work is carried out away from the site, that personal knowledge which is obtained from the reporting of others of the testing or inspection of materials and workmanship for compliance with plans, specifications, or applicable standards. The exercise of reasonable diligence to obtain the facts is required.

“Personal knowledge,” as applied to the contractor, means the personal knowledge which is obtained from the construction of the building. The exercise of reasonable diligence to obtain the facts is required.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)



16022

The State Architect shall do all of the following:

(a)  Observe the implementation and administration of this chapter.

(b)  Establish and adopt, in consultation with the League of Cities, County Supervisors Association, and California Building Officials, those regulations deemed necessary for carrying out this chapter.

(c)  Provide advice and assistance to local jurisdictions regarding essential services buildings.

(d)  Hear appeals relative to the administration of this chapter.

The State Architect may establish an advisory committee to assist the State Architect with his or her responsibilities under this chapter. The State Architect shall periodically inform the Seismic Safety Commission and the State Fire Marshal with respect to the implementation and the administration of this chapter.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)






ARTICLE 5 - Offenses

16023

Any person who willfully violates this chapter is guilty of a misdemeanor.

(Added by Stats. 1985, Ch. 1521, Sec. 1.)









CHAPTER 3 - Earthquake Hazard Mitigation Technologies

16100

As used in this chapter:

(a)  “Earthquake hazard mitigation technologies” includes, but is not limited to, seismic isolation, energy dissipation, ductility, damping systems, and other technologies which endeavor to reasonably protect buildings and nonstructural components, building contents, and functional capability from earthquake damage. Earthquake hazard mitigation technologies do not include those technologies with detailed code provisions in the 1988 edition of the model codes as defined in Section 18916.

(b)  “Life cycle cost” includes, but is not limited to, the present value of the cost of initial construction, earthquake insurance premiums, operating and maintenance costs, physical earthquake damage cost to the facility, and related earthquake disruption costs including, but not limited to, loss of production or loss of business anticipated over the projected useful life of the building.

(c)  “Peer review” is a review conducted by a multidisciplinary group of experienced technical professionals, including, but not limited to, architects and structural and geotechnical engineers who have recognized expertise in the design and performance of earthquake hazard mitigation technologies, who are independent of the subject of the review, and who are peers with the same professional registration as that of the design professionals responsible for the subject of the review.

(d)  “Public agency” means any state agency, any county, city and county, city, regional agency, public district, redevelopment agency, or any other political subdivision.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16101

(a)  The Seismic Safety Commission, in cooperation with the State Architect, shall develop a state policy on acceptable levels of earthquake risk for new and existing state-owned buildings and submit their policy to the Legislature for consideration by January 1, 1991.

(b)  The State Architect, in conjunction with state agency owners and operators of buildings, shall identify activities carried out within state-owned buildings which are necessary for postearthquake operation.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16102

(a)  The State Architect shall develop and adopt by January 1, 1992, regulations for the application of earthquake hazard mitigation technologies to buildings which do all of the following:

(1)  Prescribe design criteria and performance standards with the objective of reasonably ensuring the limitation of earthquake damage or the continuous operational capability of buildings with earthquake hazard mitigation technologies, or both.

(2)  Determine the procedure for estimating the life cycle costs of a building designed and constructed according to the provisions of this chapter.

(3)  Establish the criteria for determining the suitability of earthquake hazard mitigation technology as compared to conventional construction considering project-specific design requirements and life cycle costs.

(b)  The advisory board established pursuant to Section 16022 shall advise the State Architect in the development of regulations for this chapter.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16103

(a)  The State Architect shall seek the advice and cooperation of appropriate state agencies, structural and earthquake engineering professional organizations, the California Building Officials, the International Conference of Building Officials, and other professional organizations or associations to carry out the provisions of this section.

(b)  The State Architect shall encourage technical and professional societies to conduct forums and seminars to increase the understanding of design professionals and building officials about new earthquake hazard mitigation technologies.

(c)  The State Architect shall encourage state and federal governments, the University of California, other state agencies, the private educational institutions and the private sector to increase the availability of earthquake research funds and equipment, including, but not limited to, shake tables. The State Architect shall encourage the development of educational materials for earthquake hazard mitigation technologies.

(d)  The State Architect, in cooperation with structural engineering professional organizations, shall submit the regulations developed according to this chapter to the International Conference of Building Officials for consideration of adoption in future model codes, as defined in Section 18916, by August 1, 1993.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16104

(a)  The State Architect shall select suitable buildings and provide direction and supervision for the use of earthquake hazard mitigation technologies on three buildings owned by the Department of General Services, or other state-owned buildings proposed by another state agency, as demonstration projects. Buildings owned by the University of California, the California State University, the Department of Corrections, or other state agencies may be proposed as demonstration projects by the respective state agency but are subject to the approval of the State Architect for selection as a demonstration project and review by the State Architect according to provisions of this chapter.

(b)  One demonstration project shall be a new building and two projects shall be existing buildings.

(c)  It is in the best interest of the state that these demonstration projects should be fully instrumented and monitored by the Strong Motion Instrumentation Program (Chapter 8 (commencing with Section 2700) of Division 2 of the Public Resources Code) of the Division of Mines and Geology. The Strong Motion Instrumentation Program is encouraged to instrument these demonstration projects. The State Architect shall consult with the Strong Motion Instrumentation Program prior to the selection of demonstration projects.

It is the intent of the Legislature that the cost of instrumentation be funded by the appropriation that funds the construction of the building.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16106

(a)  The State Architect shall develop and publish informational material describing the anticipated earthquake performance of new and existing buildings afforded by current and earlier building codes, the threat of earthquakes, and earthquake hazard mitigation technologies. This information shall be made available to the federal government, public agencies, and the public to assist building owners, occupants, and managers to better understand the anticipated earthquake performance of buildings.

(b)  The State Architect shall provide information by various methods, including publications and seminars, to insurance companies, building owners, and the general public explaining the significant reductions in damage to buildings and contents which may be effected through the use of earthquake hazard mitigation technologies with the objective of encouraging the use of these technologies, reducing earthquake damage and disruption, and reducing insurance premiums for earthquake peril coverage.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16107

(a)  The University of California, the California State University, the Department of Corrections, and public agencies are encouraged to develop and implement policies and performance standards according to lowest reasonable life cycle costs in a similar manner to Section 16101.

(b)  No provision of this chapter shall apply to the Regents of the University of California unless the regents, by resolution, make the provision applicable.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16107.5

No provision of this chapter or the regulations adopted pursuant thereto, shall reduce, alter, or diminish the authority of the design professional who signs the plans and specifications for a project subject to this chapter.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16108

(a)  Private and public agency building owners and developers may, and are encouraged to, use the provisions of this chapter for new and existing buildings. Private and public agency building owners and developers are encouraged to consider the building standards enacted by local governments for building reconstruction pursuant to Article 4 (commencing with Section 19160) of Chapter 2 of Part 3 of Division 13.

(b)  The State Architect, using the advisory committee defined in Section 16022 shall review the suitability of the candidate buildings for earthquake hazard mitigation technologies upon request from building owners or developers, public agencies, or design professionals and shall review the adequacy of the project-specific design and earthquake performance criteria and report its findings to the appropriate public agency prior to the approval of design concepts, preliminary design criteria, geotechnical reports, and ground response reports by the appropriate public agency.

(c)  The advisory committee established pursuant to Section 16022 shall be used by the State Architect to perform a peer review of the earthquake hazard mitigation technologies for a project at the State Architect’s discretion or at the request of a building owner, design professional, or responsible public agency. The State Architect may add to the advisory committee additional peers for a particular project from a list of recognized experts in the field of earthquake hazard mitigation technologies.

(d)  An appropriate fee for all reviews by the State Architect and advisory committee shall be established by the State Architect and paid for by building owners prior to reviews. The fees established pursuant to this subdivision shall not exceed the actual costs of performing the individual peer review.

(e)  No local agency may require any private or public agency, building owner or developer, or their design professionals, to comply with the provisions of this chapter as a condition of local agency review, permitting, or approval.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16109

In the event that a project involving buildings utilizing earthquake mitigation technologies and other new seismic resistant design technologies requires design review and plan approval by more than one public agency, the Coordinating Council of the Building Standards Commission shall, to the maximum extent feasible, consolidate the various hearings which may be required in order to minimize the time required for the hearings. This consolidation shall be for procedural purposes only and shall not be construed as consolidating the statutory responsibilities of the public agencies conducting the consolidated hearings.

(Amended by Stats. 2004, Ch. 193, Sec. 93. Effective January 1, 2005.)



16110

The State Architect shall periodically inform the Seismic Safety Commission with respect to the implementation and administration of this chapter.

(Added by Stats. 1989, Ch. 988, Sec. 1.)






CHAPTER 3a - School Buildings

16100

As used in this chapter:

(a)  “Earthquake hazard mitigation technologies” includes, but is not limited to, seismic isolation, energy dissipation, ductility, damping systems, and other technologies which endeavor to reasonably protect buildings and nonstructural components, building contents, and functional capability from earthquake damage. Earthquake hazard mitigation technologies do not include those technologies with detailed code provisions in the 1988 edition of the model codes as defined in Section 18916.

(b)  “Life cycle cost” includes, but is not limited to, the present value of the cost of initial construction, earthquake insurance premiums, operating and maintenance costs, physical earthquake damage cost to the facility, and related earthquake disruption costs including, but not limited to, loss of production or loss of business anticipated over the projected useful life of the building.

(c)  “Peer review” is a review conducted by a multidisciplinary group of experienced technical professionals, including, but not limited to, architects and structural and geotechnical engineers who have recognized expertise in the design and performance of earthquake hazard mitigation technologies, who are independent of the subject of the review, and who are peers with the same professional registration as that of the design professionals responsible for the subject of the review.

(d)  “Public agency” means any state agency, any county, city and county, city, regional agency, public district, redevelopment agency, or any other political subdivision.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16101

(a)  The Seismic Safety Commission, in cooperation with the State Architect, shall develop a state policy on acceptable levels of earthquake risk for new and existing state-owned buildings and submit their policy to the Legislature for consideration by January 1, 1991.

(b)  The State Architect, in conjunction with state agency owners and operators of buildings, shall identify activities carried out within state-owned buildings which are necessary for postearthquake operation.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16102

(a)  The State Architect shall develop and adopt by January 1, 1992, regulations for the application of earthquake hazard mitigation technologies to buildings which do all of the following:

(1)  Prescribe design criteria and performance standards with the objective of reasonably ensuring the limitation of earthquake damage or the continuous operational capability of buildings with earthquake hazard mitigation technologies, or both.

(2)  Determine the procedure for estimating the life cycle costs of a building designed and constructed according to the provisions of this chapter.

(3)  Establish the criteria for determining the suitability of earthquake hazard mitigation technology as compared to conventional construction considering project-specific design requirements and life cycle costs.

(b)  The advisory board established pursuant to Section 16022 shall advise the State Architect in the development of regulations for this chapter.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16103

(a)  The State Architect shall seek the advice and cooperation of appropriate state agencies, structural and earthquake engineering professional organizations, the California Building Officials, the International Conference of Building Officials, and other professional organizations or associations to carry out the provisions of this section.

(b)  The State Architect shall encourage technical and professional societies to conduct forums and seminars to increase the understanding of design professionals and building officials about new earthquake hazard mitigation technologies.

(c)  The State Architect shall encourage state and federal governments, the University of California, other state agencies, the private educational institutions and the private sector to increase the availability of earthquake research funds and equipment, including, but not limited to, shake tables. The State Architect shall encourage the development of educational materials for earthquake hazard mitigation technologies.

(d)  The State Architect, in cooperation with structural engineering professional organizations, shall submit the regulations developed according to this chapter to the International Conference of Building Officials for consideration of adoption in future model codes, as defined in Section 18916, by August 1, 1993.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16104

(a)  The State Architect shall select suitable buildings and provide direction and supervision for the use of earthquake hazard mitigation technologies on three buildings owned by the Department of General Services, or other state-owned buildings proposed by another state agency, as demonstration projects. Buildings owned by the University of California, the California State University, the Department of Corrections, or other state agencies may be proposed as demonstration projects by the respective state agency but are subject to the approval of the State Architect for selection as a demonstration project and review by the State Architect according to provisions of this chapter.

(b)  One demonstration project shall be a new building and two projects shall be existing buildings.

(c)  It is in the best interest of the state that these demonstration projects should be fully instrumented and monitored by the Strong Motion Instrumentation Program (Chapter 8 (commencing with Section 2700) of Division 2 of the Public Resources Code) of the Division of Mines and Geology. The Strong Motion Instrumentation Program is encouraged to instrument these demonstration projects. The State Architect shall consult with the Strong Motion Instrumentation Program prior to the selection of demonstration projects.

It is the intent of the Legislature that the cost of instrumentation be funded by the appropriation that funds the construction of the building.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16106

(a)  The State Architect shall develop and publish informational material describing the anticipated earthquake performance of new and existing buildings afforded by current and earlier building codes, the threat of earthquakes, and earthquake hazard mitigation technologies. This information shall be made available to the federal government, public agencies, and the public to assist building owners, occupants, and managers to better understand the anticipated earthquake performance of buildings.

(b)  The State Architect shall provide information by various methods, including publications and seminars, to insurance companies, building owners, and the general public explaining the significant reductions in damage to buildings and contents which may be effected through the use of earthquake hazard mitigation technologies with the objective of encouraging the use of these technologies, reducing earthquake damage and disruption, and reducing insurance premiums for earthquake peril coverage.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16107

(a)  The University of California, the California State University, the Department of Corrections, and public agencies are encouraged to develop and implement policies and performance standards according to lowest reasonable life cycle costs in a similar manner to Section 16101.

(b)  No provision of this chapter shall apply to the Regents of the University of California unless the regents, by resolution, make the provision applicable.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16107.5

No provision of this chapter or the regulations adopted pursuant thereto, shall reduce, alter, or diminish the authority of the design professional who signs the plans and specifications for a project subject to this chapter.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16108

(a)  Private and public agency building owners and developers may, and are encouraged to, use the provisions of this chapter for new and existing buildings. Private and public agency building owners and developers are encouraged to consider the building standards enacted by local governments for building reconstruction pursuant to Article 4 (commencing with Section 19160) of Chapter 2 of Part 3 of Division 13.

(b)  The State Architect, using the advisory committee defined in Section 16022 shall review the suitability of the candidate buildings for earthquake hazard mitigation technologies upon request from building owners or developers, public agencies, or design professionals and shall review the adequacy of the project-specific design and earthquake performance criteria and report its findings to the appropriate public agency prior to the approval of design concepts, preliminary design criteria, geotechnical reports, and ground response reports by the appropriate public agency.

(c)  The advisory committee established pursuant to Section 16022 shall be used by the State Architect to perform a peer review of the earthquake hazard mitigation technologies for a project at the State Architect’s discretion or at the request of a building owner, design professional, or responsible public agency. The State Architect may add to the advisory committee additional peers for a particular project from a list of recognized experts in the field of earthquake hazard mitigation technologies.

(d)  An appropriate fee for all reviews by the State Architect and advisory committee shall be established by the State Architect and paid for by building owners prior to reviews. The fees established pursuant to this subdivision shall not exceed the actual costs of performing the individual peer review.

(e)  No local agency may require any private or public agency, building owner or developer, or their design professionals, to comply with the provisions of this chapter as a condition of local agency review, permitting, or approval.

(Added by Stats. 1989, Ch. 988, Sec. 1.)



16109

In the event that a project involving buildings utilizing earthquake mitigation technologies and other new seismic resistant design technologies requires design review and plan approval by more than one public agency, the Coordinating Council of the Building Standards Commission shall, to the maximum extent feasible, consolidate the various hearings which may be required in order to minimize the time required for the hearings. This consolidation shall be for procedural purposes only and shall not be construed as consolidating the statutory responsibilities of the public agencies conducting the consolidated hearings.

(Amended by Stats. 2004, Ch. 193, Sec. 93. Effective January 1, 2005.)



16110

The State Architect shall periodically inform the Seismic Safety Commission with respect to the implementation and administration of this chapter.

(Added by Stats. 1989, Ch. 988, Sec. 1.)






CHAPTER 4 - Public Postsecondary Buildings

16600

(a)  The State Architect and the State Building Standards Commission, in consultation with, and with the concurrence of, the University of California, the California State University, the Structural Engineers Association of California, and the Seismic Safety Commission, shall develop and adopt building seismic retrofit guidelines for state buildings, including those owned by the University of California and by the California State University, by January 1, 1993.

(b)  Building seismic retrofit guidelines shall include provisions for the abatement of falling hazards that are structural or nonstructural components of buildings and that pose serious threats to life, including, but not limited to, parapets, appendages, cornices, hanging objects, and building cladding.

(c)  Building seismic retrofit guidelines shall include provisions for the strengthening of structures of buildings, or the means necessary to reduce the response of a building to ground shaking during an earthquake, so as to significantly reduce the hazards to life, while concomitantly providing for safe egress of occupants during and immediately after an earthquake.

(d)  Building seismic retrofit guidelines shall be consistent with the state Historical Building Code (Part 2.7 (commencing with Section 18950), Division 13) and shall include provisions for the preservation of historical buildings.

(e)  Building seismic retrofit guidelines shall incorporate building seismic retrofit standards developed pursuant to Sections 8875.5 and 8879.5 of the Government Code.

(f)  The State Architect and the State Building Standards Commission, in cooperation with the University of California, the California State University, the Structural Engineers Association of California, and the Seismic Safety Commission, shall develop and adopt seismic retrofit building standards for state buildings, including those owned by the University of California and by the California State University by July 1, 1996. The standards for state buildings owned by the University of California and the California State University shall not be more stringent than the standards for other state buildings.

(g)  The State Architect and the State Building Standards Commission, in cooperation with the Structural Engineers Association of California, shall submit the regulations, findings, and data developed according to this chapter to model code writing agencies and organizations for review and development into code format for consideration and adoption into future model codes, as defined in Section 18916, by August 1, 1997.

(Added by Stats. 1990, Ch. 1511, Sec. 1.)



16601

(a)  The State Building Standards Commission shall review and approve the guidelines adopted by the State Architect and the State Building Standards Commission pursuant to Section 16600 by January 1, 1994, and take administrative actions to make the guidelines applicable to all state buildings, including those owned by the University of California or the California State University.

(b)  The State Building Standards Commission shall review and approve the seismic retrofit building standards as developed by the State Architect and the State Building Standards Commission pursuant to Section 16600 by July 1, 1997, and take administrative actions to make the standards applicable to all state buildings, including those owned by the University of California or the California State University.

(Added by Stats. 1990, Ch. 1511, Sec. 1.)



16603

No provision of this chapter shall apply to the University of California except to the extent that the Regents of the University of California, by resolution, make that provision applicable.

(Added by Stats. 1990, Ch. 1511, Sec. 1.)



16604

It is the intent of the Legislature that funds to carry out the provisions of this chapter in the amount of thirty thousand dollars ($30,000) be provided as follows:

(a)  The sum of fifteen thousand dollars ($15,000) from the June 1990 Higher Education Capital Outlay Bond Fund pursuant to Chapter 14.4 (commencing with Section 67345) of Part 40 of the Education Code, known as the Higher Education Bond Act of June 1990.

(b)  The sum of fifteen thousand dollars ($15,000) from the Earthquake Safety and Public Buildings Rehabilitation Fund of 1990 pursuant to Chapter 12.47 (commencing with Section 8878.50) of Division 1 of Title 2 of the Government Code, known as the Earthquake Safety and Public Buildings Rehabilitation Bond Act of 1990.

(Added by Stats. 1990, Ch. 1511, Sec. 1.)









DIVISION 13 - HOUSING

PART 1 - EMPLOYEE HOUSING ACT

CHAPTER 1 - General Provisions and Definitions

17000

This part shall be known as the Employee Housing Act.

(Added by Stats. 1979, Ch. 62.)



17001

Buildings used for human habitation, and buildings accessory thereto, within employee housing shall comply with the building standards published in the State Building Standards Code relating to employee housing and with the other regulations adopted pursuant to this part, unless a local ordinance prescribing minimum standards adopted in accordance with Sections 17958.5 and 17958.7 which is equal to such regulations is applicable. Notwithstanding the provisions of Section 17050, if such a local ordinance is applicable to buildings used for human habitation, and buildings accessory thereto, within employee housing, these buildings shall comply with the construction and erection provisions of the ordinance.

(Amended by Stats. 1992, Ch. 1298, Sec. 4. Effective January 1, 1993.)



17002

The provisions of this part are not intended to prevent the use of any material, appliance, installation, device, arrangement, or method of construction not specifically prescribed by this part if such alternate has been approved by the Department of Housing and Community Development.

The Department of Housing and Community Development may approve any such alternate if it finds that the proposed design is satisfactory and that the material, appliance, installation, device, arrangement, or method of construction offered is, for the purpose intended, at least the equivalent of that prescribed in this part in quality, strength, effectiveness, fire resistance, durability and safety, for the protection of life and health.

This section shall not apply to a local ordinance which is applicable pursuant to Section 17001.

(Added by Stats. 1979, Ch. 62.)



17003

“Commission,” as used in this part, means the Commission of Housing and Community Development.

(Added by Stats. 1979, Ch. 62.)



17003.5

Any reference in this division to the Commission of Housing and Community Development shall be deemed to be to the Department of Housing and Community Development and the department may exercise all the powers and shall perform all the duties of the commission.

(Added by Stats. 1981, Ch. 996.)



17004

“Department,” as used in this part, means the Department of Housing and Community Development.

(Added by Stats. 1979, Ch. 62.)



17005

“Employee,” as used in this part, does not include any of the following:

(a)  A person engaged in household domestic service.

(b)  A person employed under circumstances in which his wages are incidental to professional training and where the employer is exempt from taxation under subdivision (b) of Section 4 of Article XIII of the California Constitution.

(c)  A person employed incidental to training for, or in furtherance of, a religious vocation and where the employer is exempt from taxation under subdivision (f) of Section 3 of Article XIII of the California Constitution.

(Added by Stats. 1979, Ch. 62.)



17005.5

(a)  “Employee community housing” means a community of single family detached dwellings which meet all of the following requirements:

(1)  Each dwelling has a minimum of four rooms, including a separate kitchen and a separate bathroom.

(2)  Each dwelling is owned or operated by an employer, and maintained by such employer in compliance with the provisions of the State Housing Law, and the regulations adopted pursuant thereto, which materially affect health and safety.

(3)  Each dwelling is inhabited by not more than one family, which includes at least one permanent year-round employee of the employer who owns or operates the dwelling.

(4)  Each dwelling has direct access to a publicly owned and maintained road.

(5)  Each dwelling is located within a community, as defined in subdivision (b).

(b)  “Community” means not less than 200 single family detached dwellings meeting the requirements of subdivision (a), which are adjacent or in close proximity to each other, and which have maintenance services available to the residents of the dwelling units provided by persons employed by the employer for the express purpose of providing such services.

(Added by Stats. 1979, Ch. 1031.)



17006

“Resident-employment housing,” as used in this part, means apartment houses, hotels, motels, or dwellings, where living quarters are provided for five or more employees employed in the management, maintenance, or operation of an apartment house, hotel, motel, or dwellings.

(Amended by Stats. 1992, Ch. 1298, Sec. 5. Effective January 1, 1993.)



17007

“Enforcement agency,” as used in this part, means the Department of Housing and Community Development, or any city, county, or city and county which has assumed responsibility for the enforcement of this part, pursuant to Section 17050.

(Added by Stats. 1979, Ch. 62.)



17008

(a)  “Employee housing,” as used in this part, means any portion of any housing accommodation, or property upon which a housing accommodation is located, if all of the following factors exist:

(1)  The accommodations consist of any living quarters, dwelling, boardinghouse, tent, bunkhouse, maintenance-of-way car, mobilehome, manufactured home, recreational vehicle, travel trailer, or other housing accommodations, maintained in one or more buildings or one or more sites, and the premises upon which they are situated or the area set aside and provided for parking of mobilehomes or camping of five or more employees by the employer.

(2)  The accommodations are maintained in connection with any work or place where work is being performed, whether or not rent is involved.

(b)  (1)  “Employee housing,” as used in this part, also includes any portion of any housing accommodation or property upon which housing accommodations are located, if all of the following factors exist:

(A)  The housing accommodations or property are located in any rural area, as defined by Section 50101.

(B)  The housing accommodations or property are not maintained in connection with any work or workplace.

(C)  The housing accommodations or property are provided by someone other than an agricultural employer, as defined in Section 1140.4 of the Labor Code.

(D)  The housing accommodations or property are used by five or more agricultural employees of any agricultural employer or employers for any of the following:

(i)  Temporary or seasonal residency.

(ii)  Permanent residency, if the housing accommodation is a mobilehome, manufactured home, travel trailer, or recreational vehicle.

(iii)  Permanent residency, if the housing accommodation is subject to the State Housing Law and is more than 30 years old and at least 51 percent of the structures in the housing accommodation, or 51 percent of the accommodation if not separated into units, are occupied by agricultural employees.

(E)  “Employee housing” does not include a hotel, motel, inn, tourist hotel, multifamily dwelling, or single-family house if all of the following factors exist:

(i)  The housing is offered and rented to nonagricultural employees on the same terms that it is offered and rented to agricultural employees.

(ii)  None of the occupants of the housing are employed by the owner or property manager of the housing or any party with an interest in the housing.

(iii)  None of the occupants of the housing have rent deducted from their wages.

(iv)  The owner or property manager of the housing is not an agricultural employer as defined in Section 1140.4 of the Labor Code, or an agent, as it relates to the housing in question, of an agricultural employer.

(v)  Negotiation of the terms of occupancy of the housing is conducted between each occupant and the owner of the housing or between each occupant and a manager of the property who is employed by the owner of the housing.

(vi)  The occupants are not required to live in the housing as a condition of employment or of securing employment and the occupants are not referred to live in the housing by the employer of the occupants, the agent of the employer of the occupants, or an agricultural employer as defined in Section 1140.4 of the Labor Code.

(vii)  The housing accommodation was not at any time prior to January 1, 1984, employee housing as defined in subdivision (a).

(2)  “Employee housing,” as defined by this subdivision, does not include a hotel, motel, inn, tourist hotel, or permanent housing as defined by subdivision (d) of Section 17010, which has not been maintained, prior to January 1, 1984, or is not maintained on or after that date, as employee housing, as defined in subdivision (a).

(3)  If at any time prior to January 1, 1984, a housing accommodation was employee housing, as defined in subdivision (a), and on or after January 1, 1984, was employee housing, as defined in this subdivision, the owner and operator shall comply with all requirements of this part. The owner and operator of any other housing accommodation which is employee housing pursuant to this subdivision shall be subject to the licensing and inspection provisions of this part and shall comply with all other provisions of this part, except that if any portion of the housing accommodation is held out for rent or lease to the general public, the construction and physical maintenance standards of the housing accommodation shall be consistent with the applicable provisions of the State Housing Law, Part 1.5 (commencing with Section 17910), the Mobilehome-Manufactured Homes Act, Part 2 (commencing with Section 18000); or the Mobilehome Parks Act, Part 2.1 (commencing with Section 18200). The owner or operator of the employee housing shall designate all units or spaces which are employee housing, as defined in this subdivision, for the purpose of inspection and licensing by the enforcement agency, subject to confirmation by the enforcement agency, based on all relevant evidence.

(c)  “Employee housing” does not include employee community housing, as defined by Section 17005.5, which has been granted an exemption pursuant to Section 17031.3; housing, and the premises upon which it is situated, owned by a public entity; or privately owned housing, including ownership by a nonprofit entity, and the premises upon which it is situated, financed with public funds equaling 50 percent or more of the original development or purchase cost.

(d)  “Employee housing” means the same as “labor camp,” as that term may be used in this or other codes and, notwithstanding any local ordinance to the contrary in a general law or charter city, county, or city and county, shall be deemed a residential use if it exists in structures that are single-family houses or apartment houses as those terms are used in the State Housing Law (Part 1.5 (commencing with Section 17910)).

(Amended by Stats. 1995, Ch. 561, Sec. 1. Effective January 1, 1996.)



17009

“Labor supply employee housing,” as used in this part, means any place, area, or piece of land where housing is provided for five or more employees or prospective employees of another by any individual, firm, partnership, association, or corporation that, for a fee or in-kind payment, employs persons to render personal services for, or under the direction of, a third person, or that recruits, solicits, supplies, or hires persons on behalf of an employer, and that, for a fee or in-kind payment, provides in connection therewith one or more of the following services:

(a)  Furnishes board, lodging, or transportation for such employees or prospective employees.

(b)  Supervises, times, checks, counts, weighs, or otherwise directs or measures the work of such employees.

(c)  Disburses wage payments to such employees.

(Amended by Stats. 1992, Ch. 1298, Sec. 7. Effective January 1, 1993.)



17009.5

(a)  “Person,” as used in this part, includes any natural person, firm, association, organization, partnership, business trust, company, joint stock company, corporation, limited liability company, joint venture, or other organizations of persons.

(b)  “Person,” as used in this part, may be used interchangeably with “tenant” or “employee,” and those terms are used interchangeably when the context does not imply an employer or an owner of employee housing.

(Amended by Stats. 1994, Ch. 1010, Sec. 160. Effective January 1, 1995.)



17010

(a)  “Temporary employee housing,” as used in this part, means a labor camp which is not operated on the same site annually and which is established for one operation and is then removed.

(b)  “Seasonal employee housing,” as used in this part, means any camp which is operated annually on the same site and which is occupied for not more than 180 days in any calendar year.

(c)  “Permanent employee housing,” as used in this part, means any labor camp which is not temporary or seasonal.

(d)  “Permanent single-family employee housing,” as used in this part, means single-family detached dwellings, mobilehomes, as defined in Section 18008, manufactured homes, as defined in Section 18007, or factory-built housing, as defined in Section 19971, constructed and maintained in accordance with applicable state or federal laws, including required permits and inspections. Each dwelling shall be inhabited by only one family, which includes at least one permanent year-round employee. “Permanent single-family employee housing” does not include housing accommodations or property, as defined in subparagraph (D) of paragraph (1) of subdivision (b) of Section 17008.

(Amended by Stats. 1992, Ch. 1298, Sec. 9. Effective January 1, 1993.)



17011

“Sleeping place,” as used in this part, means a dwelling, bunkhouse, tent, mobilehome, or other structure or shelter in which employees are housed in any employee housing.

(Amended by Stats. 1992, Ch. 1298, Sec. 10. Effective January 1, 1993.)






CHAPTER 2 - Application and Scope

17020

(a)  Except as otherwise provided in this part, the provisions of this part, building standards published in the State Building Standards Code relating to employee housing, and the other rules and regulations promulgated pursuant to the provisions of this part which relate to labor camps apply in all parts of the state and supersede any ordinance or regulations enacted by any city, county, or city and county applicable to labor camps. Rules and regulations adopted or continued in effect prior to January 1, 1980, by former Chapter 4 (commencing with Section 2610) of Part 9 of Division 2 of the Labor Code are hereby continued in effect as rules and regulations under this part until amended or repealed by the Department of Housing and Community Development.

(b)  Building standards, as defined by Section 18909, shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code relating to employee housing pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5, whichever occurs sooner.

(Amended by Stats. 1992, Ch. 1298, Sec. 12. Effective January 1, 1993.)



17021

(a)  Except as provided in Sections 17021.5 and 17021.6, local use zone requirements, local fire zones, property line, source of water supply and method of sewage disposal requirements are hereby specifically and entirely reserved to the local jurisdictions.

(b)  Notwithstanding any other provision of law, with respect to a building permit, grading permit, or other approval from a city or county building department for the rehabilitation of real property improvements that are or will be employee housing for agricultural employees, or from a city or county health department for the operation, construction, or repair of a water system or waste disposal system servicing employee housing for agricultural employees, all of the following processing requirements shall apply:

(1)  The local building or health department shall have up to 60 calendar days to approve or deny a complete application or permit request accompanied by applicable fees, or a shorter time period if required by the Permit Streamlining Act (Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code). An application or permit request may be denied on procedural grounds only if the denial occurs within 30 calendar days and the denial includes an itemization of the procedural defects. An application or permit request may be denied on substantive grounds if the denial includes an itemization of all substantive defects.

(2)  If the application or permit request is not approved or denied by the local building or health department within the period prescribed by paragraph (1), then the Department of Housing and Community Development may approve the application or permit request if it determines that the plans are consistent with all applicable building codes and health and safety requirements. At that time, the applicant may initiate any work consistent with the application or permit approved pursuant to this subdivision. Upon completion of the work, any other state or local agency shall accept the improvements as if they had been approved by the local building or health department. However, if that other local agency identifies any defects that would have resulted in that agency’s disapproval of the improvements or plans thereto, those defects may be identified by the agency and shall be corrected by the applicant. The local building or health department shall inspect the plans and improvements prior to and during rehabilitation and issue a certificate of completion if the work is consistent with the plans and all applicable building codes and health and safety requirements.

(c)  Nothing in this section shall be construed to exempt an application or permit request from complying with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(d)  For purposes of this section, “agricultural employee” has the same meaning specified in subdivision (b) of Section 1140.4 of the Labor Code.

(e)  The Department of Housing and Community Development may recover from a local building or health department costs incurred to review an application or permit request in compliance with paragraph (2) of subdivision (b). The amount recoverable may not exceed the applicable plan check fee published by the International Conference of Building Officials.

(Amended by Stats. 2001, Ch. 118, Sec. 15. Effective July 30, 2001.)



17021.5

(a)  Any employee housing which has qualified, or is intended to qualify, for a permit to operate pursuant to this part may invoke the provisions of this section.

(b)  Any employee housing providing accommodations for six or fewer employees shall be deemed a single-family structure with a residential land use designation for the purposes of this section. For the purpose of all local ordinances, employee housing shall not be included within the definition of a boarding house, rooming house, hotel, dormitory, or other similar term that implies that the employee housing is a business run for profit or differs in any other way from a family dwelling. No conditional use permit, zoning variance, or other zoning clearance shall be required of employee housing that serves six or fewer employees that is not required of a family dwelling of the same type in the same zone. Use of a family dwelling for purposes of employee housing serving six or fewer persons shall not constitute a change of occupancy for purposes of Part 1.5 (commencing with Section 17910) or local building codes.

(c)  Except as otherwise provided in this part, employee housing that serves six or fewer employees shall not be subject to any business taxes, local registration fees, use permit fees, or other fees to which other family dwellings of the same type in the same zone are not likewise subject. Nothing in this subdivision shall be construed to forbid the imposition of local property taxes, fees for water services and garbage collection, fees for normal inspections, local bond assessments, and other fees, charges, and assessments to which other family dwellings of the same type in the same zone are likewise subject. Neither the State Fire Marshal nor any local public entity shall charge any fee to the owner, operator or any resident for enforcing fire inspection regulations pursuant to state law or regulation or local ordinance, with respect to employee housing which serves six or fewer persons.

(d)  For the purposes of any contract, deed, or covenant for the transfer of real property, employee housing which serves six or fewer employees shall be considered a residential use of property and a use of property by a single household, notwithstanding any disclaimers to the contrary. For purposes of this section, “employee housing” includes employee housing defined in subdivision (b) of Section 17008, even if the housing accommodations or property are not located in a rural area, as defined by Section 50101.

(e)  The Legislature hereby declares that it is the policy of this state that each county and city shall permit and encourage the development and use of sufficient numbers and types of employee housing facilities as are commensurate with local needs. This section shall apply equally to any charter city, general law city, county, city and county, district and any other local public entity.

(Amended by Stats. 1993, Ch. 952, Sec. 1. Effective January 1, 1994.)



17021.6

(a) The owner of any employee housing who has qualified or intends to qualify for a permit to operate pursuant to this part may invoke this section.

(b) Any employee housing consisting of no more than 36 beds in a group quarters or 12 units or spaces designed for use by a single family or household shall be deemed an agricultural land use for the purposes of this section. For the purpose of all local ordinances, employee housing shall not be deemed a use that implies that the employee housing is an activity that differs in any other way from an agricultural use. No conditional use permit, zoning variance, or other zoning clearance shall be required of this employee housing that is not required of any other agricultural activity in the same zone. The permitted occupancy in employee housing in a zone allowing agricultural uses shall include agricultural employees who do not work on the property where the employee housing is located.

(c) Except as otherwise provided in this part, employee housing consisting of no more than 36 beds in a group quarters or 12 units or spaces designed for use by a single family or household shall not be subject to any business taxes, local registration fees, use permit fees, or other fees to which other agricultural activities in the same zone are not likewise subject. This subdivision does not forbid the imposition of local property taxes, fees for water services and garbage collection, fees for normal inspections, local bond assessments, and other fees, charges, and assessments to which other agricultural activities in the same zone are likewise subject. Neither the State Fire Marshal nor any local public entity shall charge any fee to the owner, operator, or any resident for enforcing fire inspection regulation pursuant to state law or regulations or local ordinance, with respect to employee housing consisting of no more than 36 beds in a group quarters or 12 units or spaces designed for use by a single family or household.

(d) For the purposes of any contract, deed, or covenant for the transfer of real property, employee housing consisting of no more than 36 beds in a group quarters or 12 units or spaces designed for use by a single family or household shall be considered an agricultural use of property, notwithstanding any disclaimers to the contrary. For purposes of this section, “employee housing” includes employee housing defined in subdivision (b) of Section 17008, even if the housing accommodations or property are not located in a rural area, as defined by Section 50101.

(e) The Legislature hereby declares that it is the policy of this state that each county and city shall permit and encourage the development and use of sufficient numbers and types of employee housing facilities as are commensurate with local need. This section shall apply equally to any charter city, general law city, county, city and county, district, and any other local public entity.

(f) If any owner who invokes the provisions of this section fails to maintain a permit to operate pursuant to this part throughout the first 10 consecutive years following the issuance of the original certificate of occupancy, both of the following shall occur:

(1) The enforcement agency shall notify the appropriate local government entity.

(2) The public agency that has waived any taxes, fees, assessments, or charges for employee housing pursuant to this section may recover the amount of those taxes, fees, assessments, or charges from the landowner, less 10 percent of that amount for each year that a valid permit has been maintained.

(g) Subdivision (f) shall not apply to an owner of any prospective, planned, or unfinished employee housing facility who has applied to the appropriate state and local public entities for a permit to construct or operate pursuant to this part prior to January 1, 1996.

(Amended by Stats. 2011, Ch. 74, Sec. 1. Effective January 1, 2012.)



17021.7

Notwithstanding subdivision (b) of Section 18214, subdivision (b) of Section 18862.39, and subdivision (b) of Section 18862.47, mobilehomes and recreational vehicles used to house agricultural employees shall be maintained in conformity with the applicable requirements of the Mobilehome Parks Act (Part 2.1 (commencing with Section 18200)).

(Amended by Stats. 2003, Ch. 814, Sec. 1. Effective January 1, 2004.)



17022

Enforcement of occupational safety and health standards established pursuant to Chapter 6 (commencing with Section 140) of Division 1 of the Labor Code is hereby specifically and entirely reserved to the Division of Industrial Safety.

(Added by Stats. 1979, Ch. 62.)



17022.5

The department shall adopt, and make available to the public, model or prototype plans for several types of employee housing, including, but not limited to, barracks, seasonal housing, family housing, and recreational vehicle parks. Any person intending to construct employee housing may adopt one or more of these models as the plans for the proposed housing.

(Added by Stats. 1986, Ch. 1495, Sec. 2.)



17023

(a)  Rules and regulations adopted or continued in effect pursuant to the provisions of this part relating to the erection or construction of buildings or structures within employee housing shall not apply to existing buildings or structures or to buildings and structures as to which construction is commenced or approved prior to the effective date of the rules and regulations, except by act of the Legislature, but regulations relating to use, maintenance, and occupancy shall apply to all employee housing approved for construction and operation before or after the effective date of these rules and regulations.

(b)  Building standards, as defined in Section 18909, shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5, whichever occurs sooner.

(Amended by Stats. 1992, Ch. 1298, Sec. 16. Effective January 1, 1993.)



17024

This part does not apply to resident-employment housing provided for faculty or employees of any public or privately operated school, college, or university. This part does not apply to any employee housing owned, operated, and maintained by any of the following:

(a)  The federal government.

(b)  The state.

(c)  Any agency or political subdivision of the state.

(d)  Any city, county, or city and county.

(Amended by Stats. 1992, Ch. 1298, Sec. 17. Effective January 1, 1993.)






CHAPTER 3 - Permits and Fees

17030

(a)  Every person operating employee housing shall obtain a permit to operate that employee housing from the enforcement agency, unless otherwise exempted by this part. It shall be unlawful for any person to operate employee housing without a valid permit to operate issued by the enforcement agency, as required by this part. Permits to operate shall be issued annually by the enforcement agency, except as provided in this section and Section 17030.5.

(b)  Employee housing on a dairy farm which meets the requirements of Section 32505 of the Food and Agricultural Code, consisting only of permanent single-family employee housing, may be exempted from the requirement of obtaining a permit to operate employee housing, as provided in Section 17031. This housing shall meet the requirements of the State Housing Law before an exemption is granted.

(c)  A permit to operate shall be valid from the date of issuance through December 31 of the year of issuance, or December 31 of the year designated by the enforcement agency for permanent single-family employee housing. Permits to operate employee housing may prescribe conditions on the use or occupancy of the employee housing.

(d)  The Department of Housing and Community Development shall be the enforcement agency for any employee housing owned or operated by a railroad corporation.

(Amended by Stats. 1992, Ch. 1298, Sec. 18. Effective January 1, 1993.)



17030.5

(a)  A permit to operate employee housing consisting only of permanent single-family housing may, when approved by the enforcement agency, be issued for a longer period of time not to exceed five years.

(b)  No permit to operate employee housing shall be issued for a period of time longer than one year during the first year of operation of the employee housing, or if within the previous two years the employee housing has been found to be in violation of this part or the regulations adopted pursuant thereto. Whenever the enforcement agency issues a permit for a period of time longer than one year, it shall make written findings indicating the reasons for issuing such a permit.

(c)  The findings of the enforcement agency pursuant to subdivision (b) shall include, but not be limited to, the following information:

(1)  The year the dwellings in the employee housing were constructed.

(2)  The number of years the employee housing has been operated with a valid permit to operate.

(3)  The number and character of any complaints received during the time the employee housing has been operating either with or without a permit.

(4)  Any violations cited in the last inspection of the employee housing.

(Amended by Stats. 1992, Ch. 1298, Sec. 19. Effective January 1, 1993.)



17031

(a)  (1)  The operator of employee housing on a dairy farm that meets the requirements of Section 32505 of the Food and Agricultural Code, consisting only of permanent single-family employee housing, may request an exemption from the requirement of obtaining an annual permit to operate. The employee housing camp operator shall notify each tenant of the permanent single-family employee housing in writing that such an exemption is being requested. The request for exemption shall be made in writing to the enforcement agency.

(2)  An exemption shall be granted to permanent single-family employee housing unless the housing is in violation of the State Housing Law, building standards published in the California Building Standards Code relating to employee housing, or the other regulations adopted pursuant to the State Housing Law in a manner that materially affects the health and safety of the occupants, or in the case of a mobilehome or manufactured home, is in violation of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Secs. 5401, et seq.) or regulations of the department pursuant to Section 18028 in a manner that materially affects the health and safety of the occupants, or has been found in violation of this chapter within the previous two years.

(b)  Whenever the enforcement agency issues an exemption from the requirement of obtaining a permit to operate, it shall make written findings indicating the reasons for issuing the exemption. Exemptions shall be reviewed annually by the enforcement agency.

The findings of the enforcement agency shall include, but not be limited to, all of the following information:

(1)  The year the dwellings in the employee housing were constructed.

(2)  The number of years the employee housing has been operated with a valid permit to operate.

(3)  The number and character of any complaints received during the time the employee housing has been operating either with or without a permit.

(4)  Any violations cited in the last inspection of the employee housing.

(c)  Failure to maintain any permanent housing in accordance with the State Housing Law, or, in the case of mobilehomes or manufactured homes, failure to maintain these mobilehomes or manufactured homes in accordance with the provisions of Part 2.1 (commencing with Section 18200) of Division 13, and the regulations adopted pursuant thereto, in a manner which materially affects the health and safety of the occupants, shall be considered cause for revocation of an exemption.

(Amended by Stats. 2000, Ch. 471, Sec. 3. Effective January 1, 2001.)



17031.3

(a)  Every person operating or owning employee community housing shall obtain a permit to operate such housing as a labor camp pursuant to this part unless an exemption is granted by the enforcement agency pursuant to this section. A request for an exemption for each community shall be made in writing to the enforcement agency. The person requesting the exemption shall give written notice to each employee/tenant of the employee community housing that an exemption is being requested. The notice shall state the address and telephone number of the enforcement agency, and shall state that any employee/tenant may inform the enforcement agency of violations of health and safety standards within his or her dwelling unit.

(b)  The enforcement agency, after a review of all relevant facts, shall grant an exemption to the owner or operator of the employee community housing unless it finds any of the following:

(1)  The housing is in violation of provisions of the State Housing Law or the regulations adopted pursuant thereto in a manner which materially affects the health and safety of the residents of the housing.

(2)  The housing, within the previous two years, has been found in violation of the provisions of this part or the regulations adopted pursuant thereto in a manner which materially affects the health and safety of the residents of the housing.

(3)  The housing does not meet the requirements of employee community housing as defined by Section 17005.5.

(c)  An exemption granted for employee community housing in one community shall not apply to employee community housing in other communities operated or owned by the same person.

(d)  Employee community housing granted an exemption pursuant to this section, during the period of such exemption, shall be subject to the provisions of the State Housing Law. During this period, any notice of violation of such law and verification of corrective action shall be forwarded to the department. Not less than once every 10 years after an exemption is granted pursuant to this part, every person operating or owning employee community housing shall give written notice to each employee/tenant of the employee community housing which shall state the address and telephone number of the enforcement agency, and shall state that any employee/tenant may inform the enforcement agency of violations of health and safety standards within his or her dwelling unit.

(e)  The exemption granted pursuant to this section shall be rescinded by the enforcement agency if the employee community housing is not operated or maintained in substantial compliance with Section 17005.5.

(Added by Stats. 1979, Ch. 1031.)



17031.4

When the enforcement agency is a local agency, upon granting an exemption pursuant to Section 17031.3, the enforcement agency shall submit the following information to the department:

(a)  The year the housing was constructed.

(b)  The number of years, if any, the housing has been operated as employee housing with a valid permit to operate.

(c)  The number and character of any complaints received during the time the housing has been operated as employee housing.

(d)  Any violations of the provisions of this part and the State Housing Law which materially affect health and safety cited in the last inspection of the housing.

(e)  That the employee community housing has been exempted pursuant to Section 17031.3, and conforms with the requirements of Section 17005.5.

(Amended by Stats. 1992, Ch. 1298, Sec. 21. Effective January 1, 1993.)



17031.5

(a)  No person operating employee housing shall terminate or modify a tenancy by increasing rent, decreasing services, threatening to bring or bringing an action to evict, refusing to renew a tenancy, or in any other way intimidating, threatening, restraining, coercing, blacklisting, or discharging an employee or tenant because of the tenant’s exercise of any of the following acts:

(1)  Complaining in good faith, orally or in writing, to the operator, landlord, or employer about tenantability or about any right provided by this part.

(2)  Exercising any legal right with respect to the housing provided by this part.

(3)  Complaining in good faith, orally or in writing, to any applicable enforcement agency about tenantability or about any right provided by this part.

(4)  Bringing an action to enforce any rights provided for by this part or Chapter 2 (commencing with Section 1940) of Title 5 of Part 4 of Division 3 of the Civil Code.

(5)  Bringing an action under Section 1942.5 of the Civil Code.

(b)  The tenant shall have a defense of retaliation in any action for possession if the employer or landlord acted in violation of this section. If the employer or landlord acts to discharge an employee or tenant or to modify or terminate a tenancy within six months after the employee or tenant has exercised any of the acts enumerated in subdivision (a), there is a rebuttable presumption affecting the burden of proof that the employer’s or landlord’s action was retaliatory.

(c)  No tenant shall have a defense of retaliation in an action for possession where tenantability is an issue of fact and the untenantable condition was caused by the deliberate or negligent act or omission of the tenant or a member of his or her family, or other persons on the premises with his or her consent.

(Amended by Stats. 1992, Ch. 1298, Sec. 22. Effective January 1, 1993.)



17031.6

(a)  In any action brought pursuant to Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of the Code of Civil Procedure, in order to evict a tenant from employee housing, this section shall apply to that proceeding, notwithstanding any other provision of law including, but not limited to, Section 1170.5 of the Code of Civil Procedure.

(b)  If, in an action subject to this section, a tenant alleges both of the following in an answer or other response to an unlawful detainer action, the trial on that action shall be set not earlier than 30 days from the date of filing the answer, and in no event prior to the completion of reasonable and diligently pursued discovery, as determined by the court, unless both parties stipulate to an earlier date:

(1)  The tenant is not guilty of unlawful detainer because he or she has engaged in protected activity pursuant to Section 1942.5 of the Civil Code or Section 17031.5 of this code.

(2)  The landlord’s claim that the eviction is to allow the landlord to remove the subject rental unit from use as employee housing or from the market in order to rehabilitate or demolish it is a pretext to retaliate against the tenant.

(c)  If, in an action subject to this section, a tenant alleged that he or she is not guilty of unlawful detainer because he or she has engaged in protected activity pursuant to Section 1942.5 of the Civil Code or Section 17031.5, and the landlord alleges or introduces evidence at trial that the purpose of the eviction is to allow the landlord to remove the subject rental unit from use as employee housing or from the market in order to rehabilitate or demolish it, the court shall immediately continue the trial for not less than 30 days, unless both parties stipulate to a waiver of this requirement.

(d)  (1)  If, pursuant to this section, a trial is delayed or continued, the court, may, upon a noticed motion for a payment order by the lessor, order the monthly payment of the reasonable monthly rental value to the court, if rent were otherwise due, as a condition of issuing the delay or continuance order.

(2)  “Reasonable monthly rental value,” as used in this subdivision, means the amount determined by the court after deducting from the contract rent any set offs, including, but not limited to, a reduction in the rent because the dwelling is partially or completely untenantable or rent abatements due to the tenant or lessee. In addition, in determining whether to order the payment of a reasonable monthly rental value to the court, or in ascertaining its amount, the court shall consider the probability of the tenant or lessee prevailing in the trial, the financial ability of the tenant or lessee to maintain this action, and any other factor relevant to the proposed payment order.

(Amended by Stats. 1992, Ch. 1298, Sec. 23. Effective January 1, 1993.)



17031.7

(a)  No person operating employee community housing that has been granted an exemption pursuant to Section 17031.3, or who is in the process of applying for such exemption, shall take any retaliatory employment action against an employee/tenant because of the employee/tenant’s exercise of any of the following acts:

(1)  Exercising any legal right with respect to the housing.

(2)  Complaining, orally or in writing, to the landlord or employer about tenantability of the housing.

(3)  Complaining, orally or in writing, to any applicable agency about tenantability of the housing.

(4)  Bringing an action to enforce any rights provided for by this part or Chapter 2 (commencing with Section 1940) of Title 5 of Part 4 of Division 3 of the Civil Code.

(b)  “Retaliatory employment action” includes discharge from employment, wage decrease, demotion, or any other action detrimental to the employee/tenant’s employment status because of the employee/tenant’s exercise of the enumerated acts.

(c)  Any person subject to this section shall also be subject to the provisions of Section 1942.5 of the Civil Code.

(Added by Stats. 1979, Ch. 1031.)



17031.8

(a) An agency that exercises the responsibility for the enforcement of this part pursuant to Section 17050 shall submit to the Department of Housing and Community Development, on forms provided by the department, the information specified in subdivision (c) by March 31 of each year regarding the previous calendar year.

(b) The Department of Housing and Community Development shall gather the information specified in subdivision (c) for all permittees for which it acts as the enforcement agency and include a summary of the information from the permittees and enforcement agencies in the annual report submitted pursuant to Section 50408 regarding housing programs administered by the department. This subdivision shall be inoperative from July 1, 2009, to June 30, 2012, inclusive.

(c) The following information shall be provided for purposes of subdivisions (a) and (b) for the reporting year:

(1) The number and location of employee housing accommodations, including the number of permits to operate issued for employee housing accommodations.

(2) The number and location of inactive employee housing accommodations.

(3) The number and location of employee housing accommodations found operating without a permit.

(4) The number of employees occupying employee housing accommodations with a permit.

(5) The number of employees occupying accommodations found to be operating without a permit.

(6) The number and types of inspections and reinspections performed.

(7) A schedule of fees charged, the amount of fees collected for each type of fee charged and the total amount of fees collected.

(8) The number of complaints received during the reporting year and the character of any violations found for each accommodation operating under permit, operating without a permit, or inactive.

(9) The number and character of violations of this part and regulations adopted pursuant to this part found during inspection of each accommodation operating under permit, or operating without a permit.

(10) The number of violations of this part and regulations adopted pursuant to this part that resulted in civil citations.

(11) The number of cases referred to prosecutorial agencies such as the Attorney General or local district attorneys, the number of cases filed to enforce this part, and the amounts of all fines and civil penalties collected as a result of the enforcement of this part.

(12) The number of staff hours dedicated to the implementation of the Employee Housing Act (Part 1 (commencing with Section 17000)).

(13) The number and location of employee housing receiving an exemption pursuant to Section 17031, 17031.3, 17031.4, or 17033.

(d) The information specified in subdivision (c) shall be maintained by the department and provided to members of the public who have requested it in writing.

(Repealed and added by Stats. 2009, Ch. 341, Sec. 2. Effective January 1, 2010.)



17032

Application for a permit to operate shall be made to the enforcement agency at least 45 days prior to the date of initial occupancy and shall be on the forms supplied by the enforcement agency and shall contain at least the following information:

(a)  The name and address and telephone numbers of the employee housing owner and operator.

(b)  The location of the employee housing.

(c)  Approximate number of occupants to be housed.

(d)  A description of the facilities comprising the employee housing.

(e)  Approximate dates of occupancy.

The operator shall obtain an amended permit to operate when there is any change in the foregoing information applicable to the employee housing.

(Amended by Stats. 1992, Ch. 1298, Sec. 25. Effective January 1, 1993.)



17033

Section 17032 shall not apply to employee housing owned or operated by railroad corporations. Application for a permit to operate employee housing owned or operated by a railroad corporation shall be made to the Department of Housing and Community Development within 30 days of initial occupancy and shall contain at least the following information:

(a)  The name and address and telephone numbers of the employee housing owner and operator.

(b)  The present location of the employee housing.

(c)  The present approximate number of occupants to be housed.

(d)  A description of the present facilities comprising the employee housing.

(e)  Approximate dates of present occupancy. An amended permit shall not be required if there is any change in the foregoing information applicable to the railroad employee housing, provided, however, the railroad corporation shall make this information available to the department upon reasonable request.

(Amended by Stats. 1993, Ch. 589, Sec. 94. Effective January 1, 1994.)



17034

If any person who holds an annual permit to operate employee housing violates any of the provisions of this part, building standards published in the State Building Standards Code relating to employee housing, the other regulations adopted pursuant to the provisions of this part, or conditions of the permit, the enforcement agency shall proceed according to Section 17055 immediately upon discovery of such a violation.

(Amended by Stats. 1992, Ch. 1298, Sec. 27. Effective January 1, 1993.)



17035

The department shall establish and maintain a roster of all employee housing having a valid permit to operate.

(Amended by Stats. 1992, Ch. 1298, Sec. 28. Effective January 1, 1993.)



17036

(a) Except as provided in Section 18930, the department shall adopt regulations that it determines are necessary for the administration and enforcement of this part. The regulations adopted, amended, or repealed shall prescribe reasonable requirements for issuance of permits and establish procedures for suspension of permits, including appeal procedures.

(b) The department shall establish a schedule of fees to pay for the cost of administration and enforcement of this part, that includes, but is not limited to, the following minimum permit fees:

(1) A two-hundred-dollar ($200) issuance fee for a permit to operate employee housing for each employee housing facility.

(2) A twenty-seven-dollar ($27) permit operation fee for each employee the operator intends to house where that housing is supplied by the operator, and at least twenty-seven dollars ($27) for each lot or site provided for parking or the placement of manufactured homes, mobilehomes, or recreational vehicles or other accommodations by employees.

(c) On or after January 1, 2010, the department may increase the fees established pursuant to subdivision (b), if necessary, to finance the costs of administration and enforcement of this part.

(d) The department may adopt additional regulations to facilitate the development of employee housing pursuant to Sections 17021.5 and 17021.6.

(Repealed and added by Stats. 2009, Ch. 341, Sec. 4. Effective January 1, 2010.)



17037

Every person, or the agent or officer thereof, constructing, operating, or maintaining employee housing shall comply with the requirements of this part, with building standards published in the State Building Standards Code relating to employee housing, and with the other regulations adopted pursuant to this part.

(a)  Any person operating or maintaining employee housing without first having obtained a permit to operate from the enforcement agency shall pay double the fees prescribed for the permit to operate the employee housing.

(b)  Any person found for a second or subsequent time within a five-year period to be operating or maintaining employee housing without first having obtained a permit to operate from the enforcement agency shall pay 10 times the fees prescribed for the permit to operate the employee housing. The two or more violations referenced in this paragraph may be with regard either to the same enforcement agency or to two or more different enforcement agencies.

(Amended by Stats. 1992, Ch. 1298, Sec. 30. Effective January 1, 1993.)



17037.5

(a) Any person who ceases to operate or maintain employee housing that is subject to the permit requirement pursuant to this part shall be required to annually complete and submit a Certificate of Non-Operation to the enforcement agency. The Certificate of Non-Operation shall be submitted for two years following the discontinuation of the use of any area on the property as employee housing. The Certificate of Non-Operation shall attest under penalty of perjury that the employee housing has been destroyed, or is no longer owned or operated, or has not been and shall not be occupied by five or more employees during the calendar year.

(b) The Certificate of Non-Operation shall include the owner’s name and address, the operator’s name and address, the employee housing name and location, the maximum number of employees who have occupied or shall occupy the employee housing during the calendar year, and any other information considered relevant by the enforcement agency. The Certificate of Non-Operation shall be completed and submitted to the enforcement agency no later than 30 calendar days after the enforcement agency provides the form to the owner or operator.

(Amended by Stats. 2004, Ch. 183, Sec. 196. Effective January 1, 2005.)



17038

At all employee housing, a responsible person shall be appointed by the operator to maintain the employee housing in compliance with the use, maintenance, and occupancy requirements of this part and the regulations adopted pursuant thereto. In addition, at all employee housing, an operating telephone number shall be posted conspicuously for the purposes of emergencies and complaints.

(Amended by Stats. 1992, Ch. 1298, Sec. 32. Effective January 1, 1993.)



17039

(a)  Every occupant of employee housing shall properly use the facilities furnished and shall comply with the relevant maintenance and sanitation provisions of this part.

(b)  The provisions of Chapter 6 (commencing with Section 17060) do not apply to this section.

(Added by Stats. 1997, Ch. 49, Sec. 1. Effective January 1, 1998.)






CHAPTER 4 - Rules and Regulations

17040

(a)  Except as provided in Section 18930, the department shall adopt, amend, or repeal rules and regulations for the protection of the public health, safety, and general welfare of employees and the public, governing the erection, construction, enlargement, conversion, alteration, repair, occupancy, use, sanitation, ventilation, and maintenance of all employee housing.

(b)  The appropriate enforcement agency shall enforce building standards published in the State Building Standards Code relating to employee housing and other regulations of the department promulgated pursuant to subdivision (a), including, but not limited to, processing violations in accordance with Sections 17274 and 24436.5 of the Revenue and Taxation Code.

(c)  The department shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this chapter.

(Amended by Stats. 1992, Ch. 1298, Sec. 33. Effective January 1, 1993.)



17041

(a)  Except as provided in Section 17011, the rules and regulations adopted, amended, or repealed from time to time pursuant to this part shall be consistent with accepted standards and practices reasonably applicable to permanent and temporary employee housing and the utilization of housing or camping facilities. In promulgating rules and regulations, the department shall consider, among other things, geographic, topographic, and climatic conditions. The department may establish a schedule of fees for the construction and operation of employee housing wherever the department is the enforcing agency.

(b)  The department may provide for the waiver or reduction of fees during construction or substantial rehabilitation that is not the result of a notice by an enforcement agency where funding is received from a public entity. The department shall provide for a waiver of the fees for an operating permit during the first three years of operation after new construction or substantial rehabilitation of employee housing that is not the result of a notice by an enforcement agency.

(Amended by Stats. 1992, Ch. 1298, Sec. 34. Effective January 1, 1993.)



17042

Notwithstanding any other provision of this code or of law, and except as provided in the State Building Standards Law, Part 2.5 (commencing with Section 18900), on and after January 1, 1980, the department shall not adopt or publish a building standard as defined in Section 18909, unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted before January 1, 1980, or continued in effect, pursuant to this part and not expressly excepted by statute from the provisions of the State Building Standards Law, shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Amended by Stats. 1983, Ch. 101, Sec. 122.)



17043

Notwithstanding any other provision of law, if the condition rendering any of the accommodations in a labor camp substandard is the overcrowding of the accommodations, the enforcement agency shall provide notice to the affected residents of the condition and shall give the residents of the accommodations a reasonable opportunity to correct the violation prior to the commencement of any action or proceeding pursuant to this part. If the enforcement agency determines to institute proceedings to correct the overcrowded condition, the residents may appear and be heard at a hearing convened as part of the proceedings. If the enforcement agency permits the owner or operator of the labor camp to appeal the initial notice of violation or order to abate, the residents shall also be permitted to appeal the initial notice of violation or order to abate. On appeal, if the enforcement agency determines that the only means of abatement is the vacation of the accommodations, the enforcement agency shall consider the availability of alternative housing for the residents, and shall, if alternative housing is not available, grant the residents a reasonable period of time, as determined by the enforcement agency, to find alternative housing.

(Added by Stats. 1986, Ch. 1002, Sec. 3. Effective September 22, 1986. See prevailing Section 17043 (added by Stats. 1986, Ch. 1495), as amended by Stats. 1992, Ch. 1298.)



17043-1

(a)  Notwithstanding any other provision of law, if the condition rendering any of the accommodations in employee housing substandard is the overcrowding of the accommodations, the enforcement agency shall provide notice to the affected residents of the condition and shall give the residents of the accommodations a reasonable opportunity to correct the violation prior to the commencement of any action or proceeding pursuant to this part. If the enforcement agency determines to institute proceedings to correct the overcrowded condition, the residents may appear and be heard at a hearing convened as part of the proceedings. If the enforcement agency permits the owner or operator of the employee housing to appeal the initial notice of violation or order to abate, the residents shall also be permitted to appeal the initial notice of violation or order to abate.

(b)  On appeal, if the enforcement agency determines that the only means of abatement is the vacation of the accommodations, the enforcement agency shall consider the availability of alternative housing for the residents, and shall, if alternative housing is not available, grant the residents a reasonable period of time, as determined by the enforcement agency, to find alternative housing.

(Amended (as added by Stats. 1986, Ch. 1495) by Stats. 1992, Ch. 1298, Sec. 35. Effective January 1, 1993.)






CHAPTER 5 - Enforcement

17050

(a) Except as provided in Section 18930, the Department of Housing and Community Development may promulgate rules and regulations to interpret and make specific this part. When adopted, those rules and regulations shall apply to all parts of the state.

(b) Upon written notice to the Department of Housing and Community Development, any city, county, or city and county may assume the responsibility for the enforcement of this part, for the building standards published in the California Building Standards Code relating to employee housing, and for the other regulations adopted pursuant to this part following approval by the department for that assumption.

(c) The Department of Housing and Community Development shall adopt regulations which shall set forth the conditions for assumption and may include required qualifications of local enforcement agencies. When assumption is approved, the department shall transfer the responsibility for enforcement to the city, county, or city and county, together with all records of active and inactive employee housing within its jurisdiction.

(d) A city, county, or city and county may, by ordinance, establish a schedule of fees for the operation of employee housing not to exceed that which is established by the department. In no event may fees be charged to residents of employee housing.

(e) (1) In the event of nonenforcement of this part, of the building standards published in the California Building Standards Code relating to employee housing, or of the other rules and regulations adopted pursuant to this part, the department shall enforce this part, the building standards published in the California Building Standards Code relating to employee housing, and the rules and regulations adopted pursuant to this part in any city, county, or city and county after the department has given written notice to the governing body of the city, county, or city and county, setting forth in what respects the city, county, or city and county has failed to discharge its responsibility, and has failed to initiate corrective measures to carry out its responsibility within 30 days of the date of the notice.

(2) On or after January 1, 1987, in the event the local enforcement agency has failed to initiate adequate and reasonable corrective measures to carry out its responsibility, as determined by the department, within 30 days of the date of notice of one or more specific examples of nonenforcement, the department, at its option, may undertake investigation and enforcement of the alleged violations of this part within the local enforcement agency’s jurisdiction, and the local enforcement agency shall be liable to the department and the Attorney General for the actual costs of the investigation and enforcement by these state agencies.

(f) (1) The department shall conduct an annual evaluation of the enforcement of this part, of the building standards published in the California Building Standards Code relating to employee housing, and of the other regulations adopted pursuant to this part by each city, county, or city and county which has assumed responsibility for enforcement. The department shall submit a written summary of the evaluation conducted pursuant to this subdivision with the report required by Section 50408.

(2) The department, in consultation with interested persons, including housing advocates and farming organizations, shall conduct an evaluation of the definition of “rural” as used in paragraph (1) of subdivision (b) of Section 17008 and submit a written summary of the evaluation with the report required in calendar year 1996 by Section 17031.8.

(g)  Except as provided in Section 18945, the department shall be sole judge as to whether the local enforcement agency is properly enforcing the provisions. Except as provided in Section 18945, the local enforcement agency shall have the right to appeal the decision to the department.

(h) (1) Any city, county, or city and county may cancel its assumption of responsibility for the enforcement of these provisions by providing written notice of cancellation to the department. The department shall assume the responsibility within 90 days after receipt of the notice.

(2) A local enforcement agency that has been approved by the department to enforce the provisions of this chapter and cancels its assumption of responsibility and returns enforcement to the department under paragraph (1) shall remit to the department the fees established and collected under Section 17036 and subdivision (d) that have not been expended pursuant to this chapter and the regulations adopted thereunder. For the purpose of this paragraph, the local enforcement agency shall either identify the actual expenditures and pay to the department the balance of fees collected, or shall pay the department a sum equal to the percentage of the years remaining before outstanding permits to operate expire.

(i) The enforcement agency may:

(1) Enter public or private properties to determine whether there exists any employee housing to which this part applies.

(2) Enter and inspect all employee housing wheresoever situated, and inspect all accommodations, equipment, or paraphernalia connected therewith.

(3) Enter and inspect the land adjacent to the employee housing to determine whether the sanitary and other requirements of this part, the building standards published in the California Building Standards Code relating to employee housing, and the other rules and regulations adopted pursuant to this part have been or are being complied with.

(Amended by Stats. 2008, Ch. 138, Sec. 1. Effective January 1, 2009.)



17051

For the purpose of securing compliance with this part, the officers and agents of the enforcement agency may serve any process or notice throughout its jurisdiction.

(Added by Stats. 1979, Ch. 62.)



17052

The enforcement agency shall annually enter and inspect, and reinspect as necessary, all employee housing accommodations for compliance with the provisions of this part and regulations adopted pursuant to this part, except:

(a)  Accommodations for employee housing consisting only of permanent single family housing that have been granted an exemption as provided in Section 17031.

(b)  Accommodations for employee housing that have been issued a multiyear permit to operate pursuant to Section 17030.5.

(c)  Accommodations for employee housing that are inactive.

(d)  Accommodations for employee housing inspected in the prior calendar year with no violations identified or complaints received by the enforcement agency, which shall be inspected at least biennially.

The enforcement agency shall make every effort to complete the inspection prior to the occupancy of the employee housing.

(Amended by Stats. 1995, Ch. 561, Sec. 3. Effective January 1, 1996.)



17053

The department shall maintain a file of all reports of complaint or other significant information regarding employee housing maintenance and operation. Each file and information shall be available to local enforcement agencies, district attorneys, and the Attorney General. This material shall be a matter of public record.

(Amended by Stats. 1992, Ch. 1298, Sec. 38. Effective January 1, 1993.)



17054

The Attorney General, upon the request of the Director of Housing and Community Development, shall conduct such investigations as may be necessary to determine whether any violation of any provision of this part has occurred. For such purpose, the Attorney General shall have the powers specified in Section 17050.

The Attorney General shall conduct such prosecutions of violations of this part as the director may request.

(Added by Stats. 1979, Ch. 62.)



17055

(a)  Any person residing in employee housing subject to this part may file an administrative complaint orally or in writing with the enforcement agency. The enforcement agency shall deliver a summary or copy of the complaint, by mail or in person, to the owner or operator, at the time of filing the complaint.

(b)  If a civil action under this part has not been filed by the enforcement agency within 21 days after receipt of the complaint, the complainant may bring a civil action for injunctive or declaratory relief and appropriate statutory damages, civil penalties, actual damages, penalties, and other remedies which arise from any violation of this part, building standards published in the State Building Standards Code relating to employee housing, regulations adopted pursuant to this part, or conditions of the permit.

(c)  In any civil action under this section, if the enforcement agency certifies that the employee housing is in compliance with this part, building standards published in the State Building Standards Code relating to employee housing, regulations adopted pursuant to this part, and conditions of the permit, no injunctive relief related to mandatory repairs shall be granted with respect to any alleged violation covered by the certificate.

(d)  In any civil action brought by a private person or entity under this section, the private person or entity may be granted reasonable attorney’s fees and costs, in addition to any other remedy granted, if the private person or entity prevails, and if the trier of fact finds that the violations involve retaliation or are so extensive and of such a nature that the immediate health and safety of residents or the public is endangered or has been endangered.

(e)  If a complainant alleges, and the court finds, that residents of the employee housing were in imminent peril as a result of serious violations of this part, the complainant may immediately proceed with the filing of a civil action without regard to the 21-day waiting period specified in subdivision (b).

(Amended by Stats. 2000, Ch. 702, Sec. 2. Effective January 1, 2001.)



17056

(a)  In every part of the state, notwithstanding assumption of responsibilities by local enforcement agencies pursuant to Section 17050, the department shall establish procedures and devote resources to locating and prosecuting the most serious violators of this part and those who refuse to apply for or obtain permits to operate pursuant to this part, as determined by the department.

(b)  The department shall maximize the efforts of personnel implementing this part by seeking to use new resources and nontraditional means, by coordinating with state, local, and federal agencies and by training and coordinating with local health and building departments.

(c)  All of the requirements of this part shall be performed by civil service employees of the department who, to the extent feasible, shall be bilingual in Spanish and English.

(Amended by Stats. 1995, Ch. 561, Sec. 4. Effective January 1, 1996.)






CHAPTER 6 - Violations

17060

(a)  Any employee housing which does not conform to this part, building standards published in the State Building Standards Code relating to employee housing, the other regulations adopted pursuant to this part, or conditions of the permit, is a public nuisance and, if not made to conform within five days or within a longer period of time, not to exceed 30 days, which may be allowed by the enforcement agency after written notice, shall be abated by proper action brought in the superior court of the county in which the employee housing or greater portion thereof is situated. Where inspection verifies that the owner or operator of employee housing is proceeding with reasonable diligence, or where conditions beyond the control of the owner or operator prevent conformance, the enforcement agency may grant time extensions not to exceed 30 days in duration. No more than two of these extensions shall be allowed by the enforcement agency prior to initiation of action to abate the public nuisance.

(b)  Any violation of this part, building standards published in the State Building Standards Code relating to employee housing, the other regulations adopted pursuant to this part, or the provisions of the permit which constitute an immediate or material hazard to the health or safety of the occupants of employee housing, shall be remedied within five days after written notice by the enforcement agency, or shorter time in case of emergency. In the event of failure to comply with this section, the Attorney General, or the attorney for the enforcement agency, shall, by verified complaint setting forth the facts, apply to the superior court for an order granting the relief for which the action or proceeding is brought until the entry of a final judgment or order.

(c)  The superior court may make any order for which application is made pursuant to this section.

(d)  In any action or proceeding brought pursuant to this part, service of summons is sufficient if served in the manner provided in the Code of Civil Procedure.

(e)  (1)  Any enforcement agency which institutes an action or proceeding pursuant to this section shall, at the time of filing the action or proceeding, record in the office of the recorder of the county or counties in which the property affected by the action or proceeding is situated, a notice of the pendency of the action or proceeding.

(2)  The enforcement agency may charge the property owner for any costs involved in recording the notice and shall reimburse the owner for any amount charged if the action or proceeding is dismissed or if judgment is rendered for the property owner.

(f)  The notice recorded pursuant to subdivision (e) shall be withdrawn by the enforcement agency by recording in the office of the county recorder, in the county or counties in which the notice was recorded, a notice of withdrawal within five days following satisfaction of a court order or other resolution of the action or proceeding.

(g)  In any action or proceeding brought pursuant to this part, it is not necessary for the complainant to provide or file any undertaking or bond for the issuance of any preliminary or permanent injunction. In addition, it is not necessary for a complainant to allege or prove actual damages or the threat thereof, or actual injury or the threat thereof, to the plaintiff, so long as a violation of this part is alleged and proven.

(Amended by Stats. 1993, Ch. 589, Sec. 95. Effective January 1, 1994.)



17060.2

(a)  Notwithstanding any other provision of law, the operator of employee housing shall provide a resident of every unit in the employee housing with a written copy in English and Spanish of every order or notice of violation issued by an enforcement agency accompanied by an explanation of the owner’s or operator’s anticipated response to the order or notice. Each notice shall also advise the occupants of the right to a hardship deferral and the procedure for obtaining this, as set forth in subdivision (c). These copies may be provided by first-class mail or by posting a copy of the notice in a prominent place on each residential unit.

(b)  (1)  (A)  The enforcement agency shall not require the vacating of all or any part of an accommodation unless it concurrently orders the operator to provide for the relocation of the tenants consistent with the requirements of Section 17062 prior to the date the vacating is required and requires expeditious demolition or repair to comply with this part, the building standards related to employee housing, or other rules and regulations adopted pursuant to this part. Any local government may, prior to January 1, 1994, enact a local relocation ordinance that imposes requirements more stringent than those contained in this section. The tenant or tenant association may enforce the relocation remedies of this section, and the enforcement agency, to the extent feasible, shall cooperate in these efforts. The enforcement agency may require vacation and demolition or itself vacate the building, repair or demolish the building, or institute any other appropriate action or proceeding, if either of the following occurs:

(i)  The repair work is not done as scheduled or cannot be completed within a reasonable period of time.

(ii)  There is a significant threat to the residents’ or public health and safety.

(B)  In any civil action brought by a private person or entity to obtain relocation assistance pursuant to subparagraph (A), following an enforcement agency’s order to vacate all or any part of an accommodation, and the failure to comply with the agency’s order to provide for the relocation of the tenants, the private person or entity, if he, she, or it is the prevailing party, may be granted reasonable attorney’s fees and costs, in addition to any other remedy granted.

(2)  Prior to vacating and demolishing the accommodation, the public agency shall exert every reasonable effort to obtain or cause repairs. In addition, to the extent feasible, if the public entity causes vacation of the accommodation, it shall cooperate in efforts to obtain compensation from the owner or operator to compensate the displaced residents for their relocation expenses, including rent differentials.

(c)  The enforcement agency or a court of competent jurisdiction may, in cases of extreme hardship to tenants of employee housing, provide for deferral of the effective date of orders of abatement. Any deferral of the effective date of any order of abatement shall include conditions, including, but not limited to, payment of rent to an appropriate receiver, which will ensure progress towards correcting defects, or assist in relocation of tenants prior to closure of the employee housing.

(Amended by Stats. 1995, Ch. 91, Sec. 63. Effective January 1, 1996.)



17060.5

(a)  The sale or other transfer of property to a third party shall not render moot an action or proceeding brought pursuant to this chapter and instituted by an enforcement agency against the owner of record on the date a citation for a violation of this part was issued.

(b)  Any person who obtains an ownership interest in any property after a notice of an action or proceeding has been recorded with respect to the property pursuant to Section 17060, and where there has been no withdrawal of the notice, shall be subject to any order to correct a violation, including any time limitations, specified in a citation issued pursuant to Section 17060.

(Added by Stats. 1983, Ch. 1210, Sec. 3.)



17061

(a)  Any person who violates, or causes another person to violate, any provision of this part is guilty of a misdemeanor, punishable by a fine of not more than two thousand dollars ($2,000), or imprisonment for not more than 180 days, or both, for each violation of this part, provided that the violation does not cause personal injury to any person.

(b)  Any person who willfully violates, or causes another person to violate, any provision of this part, provided that the violation causes personal injury to any person, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or in a county jail not exceeding one year, or by a fine of not less than four thousand dollars ($4,000), but not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment for each violation, or each day of a continuing violation, causing personal injury. This subdivision shall not be construed to preclude, or in any way limit, the applicability of any other law in any criminal prosecution.

(c)  Any person who violates any provision of this part shall be liable for a civil penalty of not less than three hundred dollars ($300), nor more than one thousand dollars ($1,000), for each violation or for each day of a continuing violation. The amount of the civil penalty may be doubled, to a limit of not more than ten thousand dollars ($10,000), for each violation or for each day of a continuing violation if the court determines that the violation was willful, or if the court finds that the person received notice from an enforcement agency within the prior three years regarding any employee housing owned or operated by that person, and the violations are so extensive and of such a nature that the immediate health and safety of the residents or the public is endangered or has been endangered. The enforcement agency, or any person or entity affected by the violation, may institute or maintain an action in the appropriate court to collect any civil penalty arising under this subdivision and may be awarded reasonable costs and attorney’s fees incurred in proving the existence of each violation and the liability for the civil penalties.

(Amended by Stats. 2011, Ch. 15, Sec. 185. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



17061.5

(a)  Any person who is convicted pursuant to Section 17061 for a second or subsequent time within a five-year period or is convicted pursuant to subdivision (d) for a first or subsequent time within a five-year period after issuance of an injunction enforcing this chapter shall be punishable by a fine not to exceed six thousand dollars ($6,000) or by imprisonment not exceeding six months, or both the fine and imprisonment for each violation or day of a continuing violation.

(b)  Any person found in contempt of a court order or injunction pursuant to Section 17060 within a five-year period from its issuance may be subject to a judgment for reasonable enforcement costs, including investigative costs, court costs, and attorney’s fees, and civil penalties not to exceed six thousand dollars ($6,000) or by imprisonment not exceeding six months, or both the civil penalty and imprisonment, for each violation or day of a continuing violation.

(c)  (1)  If an injunction enforcing this chapter is issued within a five-year period after a conviction pursuant to subdivision (a), a finding of contempt pursuant to subdivision (b), or a prior injunction enforcing this chapter, the injunction shall provide for a civil penalty not to exceed six thousand dollars ($6,000) for each violation or day of a continuing violation and all costs of enforcement, including, but not limited to, investigative costs, inspection costs, enforcement costs, attorney’s fees or costs, and all other costs of prosecution.

(2)  The court may also order the owner not to claim any deduction with respect to state taxes for interest, taxes, expenses, depreciation, or amortization paid or incurred, with respect to the cited structure or structures, and related real property, in the taxable year of the initial order or notice. Within 90 days after issuing the order, the court shall mail to the Franchise Tax Board a written notice of its order prohibiting the owner from claiming deductions with respect to the cited structure or structures, and related real property, in lieu of the processing of a violation by the enforcement agency in accordance with Sections 17274 and 24436.5 of the Revenue and Taxation Code.

(3)  The Franchise Tax Board shall examine the tax return of the owner of the cited structure or structures, and related real property, for the taxable year of the initial order or notice issued pursuant to paragraph (2). Notwithstanding Sections 19282 and 26451 of the Revenue and Taxation Code, the Franchise Tax Board shall notify the issuing court regarding the owner’s compliance with the court order prohibiting the claiming of deductions with respect to the cited structure or structures, and related real property.

(d)  Any person found in contempt of a court order or injunction pursuant to Section 17060, or who is convicted pursuant to Section 17061, for a second or subsequent time within a five-year period after a prior finding of contempt, a prior conviction, or the prior issuance of an injunction relating to the enforcement of this chapter, where there are violations that are determined by the trier of fact to be so extensive and of such a nature that the immediate health and safety of residents or the public is endangered and where the extent and nature of the violations are due to the defendant’s habitual neglect of customary maintenance and display a flagrant lack of concern for the health and safety of residents or the public, may be subject to a judgment for reasonable enforcement costs, including investigative costs, court costs, and attorney’s fees, and punishable by a fine not exceeding six thousand dollars ($6,000) and by imprisonment for not less than six months, but not exceeding one year, for each violation or day of a continuing violation, if the trier of fact finds at least three serious violations of the following categories of violations are involved:

(1)  Termination, extended interruption, or serious defects of gas, water, or electric utility systems, if the interruption or termination is not caused by the tenant’s failure to pay gas, water, or electric bills.

(2)  Serious defects or lack of adequate space and water heating.

(3)  Serious rodent, vermin, or insect infestation.

(4)  Severe deterioration, rendering significant portions of the structure unsafe or unsanitary.

(5)  Inadequate numbers of garbage receptacles or service.

(6)  Unsanitary conditions affecting a significant portion of the structure as a result of faulty plumbing or sewage disposal.

(e)  The remedies provided in subdivisions (a) to (d), inclusive, for second or subsequent violations shall apply without regard to whether the violations involved the same or different properties, or the same or different locations within a property, owned or operated by the person committing the violation.

(Amended by Stats. 1992, Ch. 1298, Sec. 44. Effective January 1, 1993.)



17061.7

(a)  Any person found in contempt of a court order or injunction pursuant to Section 17060, or who is convicted pursuant to Section 17061, for a second or subsequent time within a five-year period after a prior finding of contempt, after a prior conviction, or after the prior issuance of an injunction relating to the enforcement of this chapter, may, in lieu of any penalties ordered pursuant to Section 17061.5 or any other provision of law, be ordered by the court, on its own motion or pursuant to a trial by jury on that issue if that is requested by the defendant, to be placed in house confinement in the employee housing or any accommodation within the employee housing that is the subject of the court action. The house confinement ordered pursuant to this section shall be for a period not to exceed one year.

(b)  A defendant ordered to house confinement pursuant to this section may also be ordered by the court to pay the cost of having a police officer or guard stand guard outside the area in which the defendant has been confined under house confinement if it has been determined by the court that the defendant is able to pay these costs. No defendant shall be ordered, pursuant to this subdivision, to pay an amount exceeding two thousand dollars ($2,000) for any period of house confinement.

(Amended by Stats. 1992, Ch. 1298, Sec. 45. Effective January 1, 1993.)



17061.9

(a)  In addition to other remedies provided in this part, the Director of the Department of Housing and Community Development or his or her designee or an employee authorized by a local enforcement agency which has assumed jurisdiction pursuant to Section 17050, may issue a citation which assesses a civil penalty to any owner or operator, or both, of employee housing violating this part, or regulations promulgated hereunder, if the owner or operator, or both, has permitted the continuation of a violation for at least 30 days after issuance of an order to correct the violation or violations from the enforcement agency. Each citation and related civil penalty assessment shall be issued no later than seven months after issuance of the order to correct which is the basis of the citation. The civil penalties provided for in this section are not in addition to the penalties established in subdivision (b) of Section 17037.

(b)  The amount of any civil penalty assessed pursuant to subdivision (a) shall not exceed three hundred dollars ($300) for each violation. The civil penalties assessed pursuant to this section shall be payable to the enforcement agency, notwithstanding any other provision of law. Whether or not the violation or violations, if applicable, giving cause for the citation are corrected, payment of the civil penalty shall be remitted to the enforcement agency within 45 days of the issuance of the citation.

(c)  The amount of the civil penalty shall be increased to an amount not to exceed five hundred dollars ($500) for a violation if all the following circumstances exist:

(1)  The citation is for a second or subsequent violation of this part, or the regulations promulgated hereunder, for which an order to correct was issued within one year prior to issuance of the new citation; and

(2)  The original violation has continued to exist for at least six months from the date the order to correct the violation was issued or has recurred within six months from the date the order to correct the violation was issued.

(d)  Any person or entity served a citation pursuant to this section may petition the director or his or her designee or the officially authorized representative of the local enforcement agency, where applicable. The petition shall be a written request briefly stating the grounds of the request. Any petition to be considered, shall be received by the department or the local enforcement agency within 30 days of the date of issuance of the citation.

(e)  Upon receipt of a timely and complying petition, the enforcement agency shall suspend enforcement of the citation and set a time and place for the informal hearing and shall give the recipient of the citation written notice thereof. The hearing shall commence no later than 30 days following receipt of the petition or at another time scheduled by the enforcement agency pursuant to a request by the petitioner or the enforcement agency if the enforcement agency determines that good and sufficient cause exists. If the petitioner fails to appear at the time and place scheduled for the hearing, the enforcement agency may notify the petitioner in writing that the petition is dismissed and that compliance with the terms of the citation shall occur within 10 days after receipt of the notification.

(f)  The enforcement agency shall notify the petitioner in writing of its decision and the reasons therefor within 30 days following conclusion of the informal hearing held pursuant to this section. If the decision upholds the citation, in whole or in part, the petitioner shall comply with the citation in accordance with the decision within 30 days after the decision is mailed by the enforcement agency.

(Amended by Stats. 1992, Ch. 1298, Sec. 46. Effective January 1, 1993.)



17062

(a)  Any state or local agency which participated in the investigation and enforcement pursuant to this part shall be reimbursed for its investigative and legal costs prior to and subsequent to the judgment.

(b)  Notwithstanding any other provision of law, upon motion by the enforcement agency, the operator, or the tenants, the court may issue an order which would result in correction of defects, rather than closure of the employee housing. The order may provide, notwithstanding subdivision (a), that fines and penalties be paid for improvements, or that a lien be levied against the property to pay the costs of an independent receiver to complete repairs, or any other just and reasonable procedures.

(c)  (1)  (A)  If employee housing is maintained in a manner that violates any provision of this part, including any rule, standard, or regulation promulgated pursuant to this part, and the violation is so extensive and of such a nature that the health and safety of residents or the public is substantially endangered, and if the owner or operator does not, within a reasonable time after issuance of the notice or order by the enforcement agency, correct the condition that is the cause of the violation, the enforcement agency, tenant, or tenant association or organization may, in addition to any other remedies provided by law, seek the appointment of a receiver pursuant to this subdivision.

(B)  In its petition to the court, the enforcement agency, tenant, or tenant association or organization shall include proof that notice of the petition was served not less than five days prior to filing the petition, pursuant to Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure, to all persons with a recorded interest in the real property upon which the substandard employee housing exists.

(C)  In appointing a receiver, the court shall consider whether the owner has been afforded a reasonable opportunity to correct the conditions cited in the notice of violation. The court shall not appoint any person as a receiver unless the person has demonstrated to the court his or her capacity, willingness, and expertise to develop and supervise a viable financial and construction plan for the satisfactory rehabilitation of the employee housing. If a receiver is appointed, the owner and his or her agent of the substandard employee housing shall be enjoined from collecting rents from the tenants, interfering with the receiver in the operation of the substandard employee housing, and encumbering or transferring the substandard employee housing or real property upon which the employee housing is situated.

(2)  Any receiver appointed pursuant to this section shall have all of the following powers and duties in the order of priority listed in this paragraph, unless the court otherwise permits:

(A)  To take full and complete control of the substandard employee housing.

(B)  To manage the substandard employee housing and pay expenses of the operation of the substandard employee housing and real property upon which the employee housing is located, including taxes, insurance, utilities, general maintenance, and debt secured by an interest in the real property. However, the receiver shall not operate the employee housing for a longer period each year than the period it previously was operated as employee housing each year by the operator or owner.

(C)  To secure a cost estimate and construction plan from a licensed contractor for the repairs necessary to correct the conditions cited in the notice of violation.

(D)  To enter into contracts and employ a licensed contractor as necessary to correct the conditions cited in the notice of violation.

(E)  To collect all rents and income from the substandard employee housing.

(F)  To use all rents and income from the substandard employee housing to pay for the cost of rehabilitation and repairs determined by the court as necessary to correct the conditions cited in the notice of violation.

(G)  To borrow funds to pay for repairs necessary to correct the conditions cited in the notice of violation and to borrow funds to pay for any relocation benefits authorized by paragraph (4) and secure that debt, with court approval, with a lien on the real property upon which the substandard employee housing is located. The lien shall be recorded in the county recorder’s office in the county within which the employee housing is located.

(H)  To exercise the powers granted receivers under Section 568 of the Code of Civil Procedure.

(3)  The receiver shall be entitled to the same fees, commissions, and necessary expenses as receivers in actions to foreclose mortgages.

(4)  If the conditions of the employee housing or the repair or rehabilitation thereof significantly affect the safe and sanitary use of the substandard employee housing by any tenant, to the extent that the tenant cannot safely reside in his or her unit, then the receiver shall provide relocation benefits in accordance with paragraph (3) of subdivision (d).

(5)  The relocation compensation provided for in this section shall not preempt any local ordinance that provides for greater relocation assistance.

(6)  In addition to any reporting required by the court, the receiver shall prepare monthly reports to the state or local enforcement agency which shall contain information on at least the following items:

(A)  The total amount of rent payment received.

(B)  Nature and amount of contracts negotiated relative to the operation or repair of the property.

(C)  Payments made toward the repair of the premises.

(D)  Progress of necessary repairs.

(E)  Other payments made relative to the operation of the employee housing.

(F)  Amount of tenant relocation benefits paid.

(7)  The receiver shall be discharged when the conditions cited in the notice of violation have been remedied in accordance with the court order or judgment and a complete accounting of all costs and repairs has been delivered to the court. Upon removal of the condition, the owner, the mortgagee, or any lienor of record may apply for the discharge of all moneys not used by the receiver for removal of the condition and all other costs authorized by this section.

(8)  The prevailing party in an action pursuant to this section shall at the court’s equitable discretion be entitled to reasonable attorney’s fees and court costs as may be fixed by the court.

(9)  The county recorder may charge and collect fees for the recording of all notices and other documents required by this section pursuant to Article 5 (commencing with Section 27360) of Chapter 6 of Division 2 of Title 3 of the Government Code.

(10)  Nothing in this section shall be construed to limit those rights available to tenants and owners under any other provision of the law.

(11)  Nothing in this section shall be construed to deprive an owner of substandard employee housing of all procedural due process rights guaranteed by the California Constitution and the United States Constitution, including, but not limited to, receipt of notice of the violation claimed and an adequate and reasonable period of time to comply with any orders that are issued by the enforcement agency or the court.

(d)  If the court finds that the employee housing is in a condition that substantially endangers the health and safety of residents pursuant to subdivision (a) of Section 17980.6, upon the entry of any order or judgment, the court shall do all of the following:

(1)  Order the owner to pay all reasonable and actual costs of the enforcement agency including, but not limited to, inspection costs, investigation costs, enforcement costs, attorney’s fees or costs, and all costs of prosecution.

(2)  Order that the local enforcement agency shall provide the tenants with notice of the court order or judgment.

(3)  Order that, if the owner undertakes repairs or rehabilitation as a result of being cited for a notice under this chapter, and if the conditions of the premises or the repair or rehabilitation thereof significantly affect the safe and sanitary use of the premises by any lawful tenant, so that the tenant cannot safely reside in the premises, then the owner shall provide or pay relocation benefits to each lawful tenant as specified in subdivision (b) of Section 17060.2. These benefits shall consist of actual reasonable moving and storage costs and relocation compensation. The actual moving and storage costs shall consist of all the following:

(A)  Transportation of the tenant’s personal property to the new location. The new location shall be in close proximity to the substandard premises, except where relocation to a new location beyond a close proximity is determined by the court to be justified.

(B)  Packing, crating, unpacking, and uncrating the tenant’s personal property.

(C)  Insurance of the tenant’s property while in transit.

(D)  The reasonable replacement value of property lost, stolen, or damaged (not through the fault or negligence of the displaced person, his or her agent, or his or her employee) in the process of moving, where insurance covering the loss, theft, or damage is not reasonably available.

(E)  The cost of disconnecting, dismantling, removing, reassembling, reconnecting, and reinstalling machinery, equipment, or other personal property of the tenant, including connection charges imposed by utility companies for starting utility service.

(e)  (1)  The relocation compensation shall be an amount equal to the differential between the contract rent and the fair market rental value determined by the United States Department of Housing and Urban Development for a unit of comparable size within the area for the period that the unit is being repaired, not to exceed 120 days or the duration that the camp is open, or the term of employment, whichever is less.

(2)  (A)  If the court finds that a tenant has been substantially responsible for causing or substantially contributing to the substandard conditions, then the relocation benefits of this section shall not be paid to this tenant. Each other tenant on the premises who has been ordered to relocate due to the substandard conditions and who is not substantially responsible for causing or contributing to the conditions shall be paid these benefits and moving costs at the time that he or she actually relocates.

(B)  The court shall determine the date when the tenant is to relocate, and order the tenant to notify the enforcement agency and the owner of the address of the premises to which he or she has relocated, within five days after the relocation.

(C)  (i)  The court shall order that the owner shall offer the first right to occupancy of the premises to each tenant who received benefits pursuant to paragraph (3) of subdivision (d), before letting the unit for rent to a third party. The owner’s offer on the first right to occupancy to the tenant shall be in writing, and sent by first-class certified mail to the address given by the tenant at the time of relocation. If the owner has not been provided the tenant’s address by the tenant as prescribed by this section, the owner shall not be required to provide notice under this section or offer the tenant the right to return to occupancy.

(ii)  The tenant shall notify the owner in writing that he or she will occupy the unit. The notice shall be sent by first-class certified mail no later than 10 days after the notice has been mailed by the owner.

(D)  The court shall order that failure to comply with any abatement order under this chapter shall be punishable by civil contempt penalties under Chapter 6 (commencing with Section 17995) of Part 1.5, and any other penalties and fines as are available.

(f)  The initiation of a proceeding or entry of a judgment pursuant to this section or Section 17980.6 shall be deemed to be a “proceeding” or “judgment” as provided by paragraph (4) or (5) of subdivision (a) of Section 1942.5 of the Civil Code.

(g)  The term “owner,” for the purposes of this section, shall include the owner, including any public entity that owns residential real property, at the time of the initial notice or order and any successor in interest who had actual or constructive knowledge of the notice, order, or prosecution.

(h)  The remedies authorized by this section shall be in addition to those provided by any other law.

(i)  Nothing in this section or in Section 17980.6 shall impair the rights of an owner exercising his or her rights established pursuant to Chapter 12.75 (commencing with Section 7060) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1993, Ch. 952, Sec. 6. Effective January 1, 1994.)



17062.5

All fines, civil penalties, and damages awarded pursuant to this part shall be paid as provided in this section. The court order shall direct payment of these moneys for the costs authorized by subdivision (a) of Section 17062 or subdivision (d) of Section 17055. Thereafter, 50 percent of the balance of the total award shall be paid to the agency, person, or entity to which subdivision (a) of Section 17062 or subdivision (d) of Section 17055 is applicable. The balance of the award, if at least one thousand dollars ($1,000) is paid to that agency, person, or entity, shall be deposited in the Farmworker Housing Grant Fund, created pursuant to Section 50517.5, for expenditure by the department without further appropriation in a manner consistent with the other requirements of Section 50517.5, for any of the following purposes:

(a)  Rental housing that serves lower and very low income households, as defined in Sections 50079.5 and 50105, respectively, who are agricultural employees.

(b)  Rental dormitories for unaccompanied men or women who are agricultural employees.

(c)  Rehabilitation or replacement of existing employee housing for seasonal use.

(Added by Stats. 1993, Ch. 952, Sec. 7. Effective January 1, 1994.)









PART 1.5 - REGULATION OF BUILDINGS USED FOR HUMAN HABITATION

CHAPTER 1 - General Provisions

17910

This part is known as the “State Housing Law.”

(Added by Stats. 1961, Ch. 1844.)



17911

The provisions of this part do not apply to any building regulated by Part 2 (commencing with Section 18000), Part 2.1 (commencing with Section 18200), or Part 6 (commencing with Section 19960) of this division, unless such parts specifically require such application.

(Amended by Stats. 1971, Ch. 438.)



17912

Rules and regulations promulgated pursuant to the provisions of this part and building standards published in the State Building Standards Code, relating to the erection or construction of buildings or structures, shall not apply to existing buildings or structures or to buildings or structures as to which construction is commenced or approved prior to the effective date of the rules, regulations, or building standards, except by act of the Legislature, but rules, regulations, and building standards relating to use, maintenance, and change of occupancy shall apply to all hotels, motels, lodginghouses, apartment houses, and dwellings, or portions thereof, and buildings and structures accessory thereto, approved for construction or constructed before or after the effective date of such rules, regulations, or building standards.

(Amended by Stats. 1979, Ch. 1152.)



17913

(a)  The department shall notify the entities listed in subdivision (c) of the dates that each of the uniform codes published by the specific organizations described in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 17922 are approved by the California Building Standards Commission pursuant to Section 18930 and the effective date of the model codes as established by the California Building Standards Commission.

(b)  The department may publish information bulletins regarding code enforcement as emergencies occur or at any other time the department determines appropriate.

(c)  The department shall distribute the information described in subdivision (a), and may distribute the information described in subdivision (b), to the following entities:

(1)  The building department in each county and city.

(2)  Housing code officials, fire service officials, professional associations concerned with building standards, and any other persons or entities the department determines appropriate.

(Amended by Stats. 1997, Ch. 645, Sec. 1. Effective January 1, 1998.)






CHAPTER 2 - Rules and Regulations

17920

As used in this part:

(a)  “Approved” means acceptable to the department.

(b)  “Building” means a structure subject to this part.

(c)  “Building standard” means building standard as defined in Section 18909.

(d)  “Department” means the Department of Housing and Community Development.

(e)  “Enforcement” means diligent effort to secure compliance, including review of plans and permit applications, response to complaints, citation of violations, and other legal process. Except as otherwise provided in this part, “enforcement” may, but need not, include inspections of existing buildings on which no complaint or permit application has been filed, and effort to secure compliance as to these existing buildings.

(f)  “Fire protection district” means any special district, or any other municipal or public corporation or district, which is authorized by law to provide fire protection and prevention services.

(g)  “Labeled” means equipment or materials to which has been attached a label, symbol, or other identifying mark of an organization, approved by the department, that maintains a periodic inspection program of production of labeled products, installations, equipment, or materials and by whose labeling the manufacturer indicates compliance with appropriate standards or performance in a specified manner.

(h)  “Listed” means all products that appear in a list published by an approved testing or listing agency.

(i)  “Listing agency” means an agency approved by the department that is in the business of listing and labeling products, materials, equipment, and installations tested by an approved testing agency, and that maintains a periodic inspection program on current production of listed products, equipment, and installations, and that, at least annually, makes available a published report of these listings.

(j)  “Noise insulation” means the protection of persons within buildings from excessive noise, however generated, originating within or without such buildings.

(k)  “Nuisance” means any nuisance defined pursuant to Part 3 (commencing with Section 3479) of Division 4 of the Civil Code, or any other form of nuisance recognized at common law or in equity.

(l)  “Public entity” has the same meaning as defined in Section 811.2 of the Government Code.

(m)  “Testing agency” means an agency approved by the department as qualified and equipped for testing of products, materials, equipment, and installations in accordance with nationally recognized standards.

(Amended by Stats. 1997, Ch. 645, Sec. 2. Effective January 1, 1998.)



17920.3

Any building or portion thereof including any dwelling unit, guestroom or suite of rooms, or the premises on which the same is located, in which there exists any of the following listed conditions to an extent that endangers the life, limb, health, property, safety, or welfare of the public or the occupants thereof shall be deemed and hereby is declared to be a substandard building:

(a) Inadequate sanitation shall include, but not be limited to, the following:

(1) Lack of, or improper water closet, lavatory, or bathtub or shower in a dwelling unit.

(2) Lack of, or improper water closets, lavatories, and bathtubs or showers per number of guests in a hotel.

(3) Lack of, or improper kitchen sink.

(4) Lack of hot and cold running water to plumbing fixtures in a hotel.

(5) Lack of hot and cold running water to plumbing fixtures in a dwelling unit.

(6) Lack of adequate heating.

(7) Lack of, or improper operation of required ventilating equipment.

(8) Lack of minimum amounts of natural light and ventilation required by this code.

(9) Room and space dimensions less than required by this code.

(10) Lack of required electrical lighting.

(11) Dampness of habitable rooms.

(12) Infestation of insects, vermin, or rodents as determined by a health officer or, if an agreement does not exist with an agency that has a health officer, the infestation can be determined by a code enforcement officer, as defined in Section 829.5 of the Penal Code, upon successful completion of a course of study in the appropriate subject matter as determined by the local jurisdiction.

(13) General dilapidation or improper maintenance.

(14) Lack of connection to required sewage disposal system.

(15) Lack of adequate garbage and rubbish storage and removal facilities, as determined by a health officer or, if an agreement does not exist with an agency that has a health officer, the lack of adequate garbage and rubbish removal facilities can be determined by a code enforcement officer as defined in Section 829.5 of the Penal Code.

(b) Structural hazards shall include, but not be limited to, the following:

(1) Deteriorated or inadequate foundations.

(2) Defective or deteriorated flooring or floor supports.

(3) Flooring or floor supports of insufficient size to carry imposed loads with safety.

(4) Members of walls, partitions, or other vertical supports that split, lean, list, or buckle due to defective material or deterioration.

(5) Members of walls, partitions, or other vertical supports that are of insufficient size to carry imposed loads with safety.

(6) Members of ceilings, roofs, ceiling and roof supports, or other horizontal members which sag, split, or buckle due to defective material or deterioration.

(7) Members of ceilings, roofs, ceiling and roof supports, or other horizontal members that are of insufficient size to carry imposed loads with safety.

(8) Fireplaces or chimneys which list, bulge, or settle due to defective material or deterioration.

(9) Fireplaces or chimneys which are of insufficient size or strength to carry imposed loads with safety.

(c) Any nuisance.

(d) All wiring, except that which conformed with all applicable laws in effect at the time of installation if it is currently in good and safe condition and working properly.

(e) All plumbing, except plumbing that conformed with all applicable laws in effect at the time of installation and has been maintained in good condition, or that may not have conformed with all applicable laws in effect at the time of installation but is currently in good and safe condition and working properly, and that is free of cross connections and siphonage between fixtures.

(f) All mechanical equipment, including vents, except equipment that conformed with all applicable laws in effect at the time of installation and that has been maintained in good and safe condition, or that may not have conformed with all applicable laws in effect at the time of installation but is currently in good and safe condition and working properly.

(g) Faulty weather protection, which shall include, but not be limited to, the following:

(1) Deteriorated, crumbling, or loose plaster.

(2) Deteriorated or ineffective waterproofing of exterior walls, roofs, foundations, or floors, including broken windows or doors.

(3) Defective or lack of weather protection for exterior wall coverings, including lack of paint, or weathering due to lack of paint or other approved protective covering.

(4) Broken, rotted, split, or buckled exterior wall coverings or roof coverings.

(h) Any building or portion thereof, device, apparatus, equipment, combustible waste, or vegetation that, in the opinion of the chief of the fire department or his deputy, is in such a condition as to cause a fire or explosion or provide a ready fuel to augment the spread and intensity of fire or explosion arising from any cause.

(i) All materials of construction, except those that are specifically allowed or approved by this code, and that have been adequately maintained in good and safe condition.

(j) Those premises on which an accumulation of weeds, vegetation, junk, dead organic matter, debris, garbage, offal, rodent harborages, stagnant water, combustible materials, and similar materials or conditions constitute fire, health, or safety hazards.

(k) Any building or portion thereof that is determined to be an unsafe building due to inadequate maintenance, in accordance with the latest edition of the Uniform Building Code.

(l) All buildings or portions thereof not provided with adequate exit facilities as required by this code, except those buildings or portions thereof whose exit facilities conformed with all applicable laws at the time of their construction and that have been adequately maintained and increased in relation to any increase in occupant load, alteration or addition, or any change in occupancy.

When an unsafe condition exists through lack of, or improper location of, exits, additional exits may be required to be installed.

(m) All buildings or portions thereof that are not provided with the fire-resistive construction or fire-extinguishing systems or equipment required by this code, except those buildings or portions thereof that conformed with all applicable laws at the time of their construction and whose fire-resistive integrity and fire-extinguishing systems or equipment have been adequately maintained and improved in relation to any increase in occupant load, alteration or addition, or any change in occupancy.

(n) All buildings or portions thereof occupied for living, sleeping, cooking, or dining purposes that were not designed or intended to be used for those occupancies.

(o) Inadequate structural resistance to horizontal forces.

“Substandard building” includes a building not in compliance with Section 13143.2.

However, a condition that would require displacement of sound walls or ceilings to meet height, length, or width requirements for ceilings, rooms, and dwelling units shall not by itself be considered sufficient existence of dangerous conditions making a building a substandard building, unless the building was constructed, altered, or converted in violation of those requirements in effect at the time of construction, alteration, or conversion.

(Amended by Stats. 2013, Ch. 89, Sec. 2. Effective January 1, 2014.)



17920.5

As used in this part “local appeals board” means the board or agency of a city or county which is authorized by the governing body of the city or county to hear appeals regarding the building requirements of the city or county. In any area in which there is no such board or agency, “local appeals board” means the governing body of the city or county having jurisdiction over such area.

(Added by Stats. 1961, Ch. 1844.)



17920.6

As used in this part, “housing appeals board” means the board or agency of a city or county which is authorized by the governing body of the city or county to hear appeals regarding the requirements of the city or county relating to the use, maintenance, and change of occupancy of hotels, motels, lodginghouses, apartment houses, and dwellings, or portions thereof, and buildings and structures accessory thereto, including requirements governing alteration, additions, repair, demolition, and moving of such buildings if also authorized to hear such appeals. In any area in which there is not such a board or agency, “housing appeals board” means the local appeals board having jurisdiction over such area.

(Added by Stats. 1977, Ch. 847.)



17920.8

In addition to any other requirements for location of exit signs or devices in hotels, motels, or apartment houses, the State Fire Marshal shall adopt building standards establishing minimum requirements for the placement of distinctive devices, signs, or other means that identify exits and can be felt or seen near the floor. Exit sign technologies permitted by the model building code upon which the California Building Standards Code is based, shall be permitted. These building standards shall apply to all newly constructed occupancies subject to this section for which a building permit is issued, or construction is commenced, where no building permit is issued on or after January 1, 1989.

(Amended by Stats. 1997, Ch. 871, Sec. 2. Effective January 1, 1998.)



17920.9

(a)  The department shall propose adoption, amendment, or repeal by the California Building Standards Commission pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5, of those regulations as are necessary for the provision of minimum fire safety and fire-resistant standards relating to the manufacture, composition, and use of foam building systems manufactured for use, or used, in construction of buildings subject to this part, mobilehomes subject to Part 2 (commencing with Section 18000), or factory-built housing subject to Part 6 (commencing with Section 19960), for the protection of the health and safety of persons occupying those buildings, mobilehomes, or factory-built housing. The department shall enforce building standards published in the California Building Standards Code relating to foam building systems, and other rules and regulations adopted by the department or by federal law. Each manufacturer of foam building systems shall have any foam building system manufactured for use in any building, factory-built housing, or mobilehome listed and labeled by an approved testing agency certifying that the system meets fire safety and fire-resistant building standards published in the California Building Standards Code. The department shall consult with all available public and private sources to assist in the development of the building standards and other rules and regulations.

(b)  The department shall make inspections of the manufacture of such foam building systems which it determines are necessary to insure compliance with the requirements of subdivision (a).

(c)  No person shall sell, offer for sale, or use in construction of buildings subject to this part, mobilehomes subject to Part 2 (commencing with Section 18000), or factory-built housing subject to Part 6 (commencing with Section 19960), in this state, any foam building system, and no person shall sell or offer for sale in this state any such building, mobilehome, or factory-built housing of which a foam building system is a component, which foam building system does not comply with, or has not been listed and labeled by an approved testing agency certifying that the foam building system is in compliance with, the requirements of subdivision (a) on and after the 180th day after the building standards or other rules or regulations become effective.

This subdivision shall not apply to any buildings, mobilehomes, or factory-built housing constructed prior to the 180th day after those standards become effective.

(d)  No person shall sell, offer for sale, or use in construction of any building subject to this part, a mobilehome subject to Part 2 (commencing with Section 18000), or factory-built housing subject to Part 6 (commencing with Section 19960), in this state, any foam building system, and no person shall sell or offer for sale in this state any such building, mobilehome, or factory-built housing of which a foam building system is a component, if the manufacturer thereof refuses to permit the department to conduct the inspections required by subdivision (b) on and after the 180th day after the building standards or other rules or regulations become effective.

(e)  As used in this section:

(1)  “Foam” means a material made by mixing organic polymers with air or other gases in a manner that forms a solid substance with holes filled with air or gas when the mixture is allowed to set.

(2)  “Foam building system” means a system of building materials composed of, in whole or in part, of foam. It includes, but is not limited to, all combinations of systems such as those composed of foam inserted between and bonded to two boundary surface materials or those composed exclusively of foam.

(3)  “Building standard” means building standard as defined in Section 18909.

(Amended by Stats. 1997, Ch. 645, Sec. 3. Effective January 1, 1998.)



17920.10

(a)  Any building or portion thereof including any dwelling unit, guestroom, or suite of rooms, or portion thereof, or the premises on which it is located, is deemed to be in violation of this part as to any portion that contains lead hazards. For purposes of this part, “lead hazards” means deteriorated lead-based paint, lead-contaminated dust, lead-contaminated soil, or disturbing lead-based paint without containment, if one or more of these hazards are present in one or more locations in amounts that are equal to or exceed the amounts of lead established for these terms in Chapter 8 (commencing with Section 35001) of Division 1 of Title 17 of the California Code of Regulations or by this section and that are likely to endanger the health of the public or the occupants thereof as a result of their proximity to the public or the occupants thereof.

(b)  In the absence of new regulations adopted by the State Department of Health Services in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) further interpreting or clarifying the terms “deteriorated lead-based paint,” “lead-based paint,” “lead-contaminated dust,” “containment,” or “lead-contaminated soil,” regulations in Chapter 8 (commencing with Section 35001) of Division 1 of Title 17 of the California Code of Regulations adopted by the State Department of Health Services pursuant to Sections 105250 and 124150 shall interpret or clarify these terms. If the State Department of Health Services adopts new regulations defining these terms, the new regulations shall supersede the prior regulations for the purposes of this part.

(c)  In the absence of new regulations adopted by the State Department of Health Services in accordance with the rulemaking provisions of the Administrative Procedure Act defining the term “disturbing lead-based paint without containment” or modifying the term “deteriorated lead-based paint,” for purposes of this part “disturbing lead-based paint without containment” and “deteriorated lead-based paint” shall be considered lead hazards as described in subdivision (a) only if the aggregate affected area is equal to or in excess of one of the following:

(1)  Two square feet in any one interior room or space.

(2)  Twenty square feet on exterior surfaces.

(3)  Ten percent of the surface area on the interior or exterior type of component with a small surface area. Examples include window sills, baseboards, and trim.

(d)  Notwithstanding subdivision (c), “disturbing lead-based paint without containment” and “deteriorated lead-based paint” shall be considered lead hazards, for purposes of this part, if it is determined that an area smaller than those specified in subdivision (c) is associated with a person with a blood lead level equal to or greater than 10 micrograms per deciliter.

(e)  If the State Department of Health Services adopts regulations defining or redefining the terms “deteriorated lead-based paint,” “lead-contaminated dust,” “lead-contaminated soil,” “disturbing lead-based paint without containment,” “containment,” or “lead-based paint,” the effective date of the new regulations shall be deferred for a minimum of three months after their approval by the Office of Administrative Law and the regulations shall take effect on the next July 1 or January 1 following that three-month period. Until the new definitions apply, the prior definition shall apply.

(Added by Stats. 2002, Ch. 931, Sec. 1.5. Effective January 1, 2003.)



17921

(a)  Except as provided in subdivision (b), the department shall propose the adoption, amendment, or repeal of building standards to the California Building Standards Commission pursuant to the provisions of Chapter 4 (commencing with Section 18935) of Part 2.5, and the department shall adopt, amend, and repeal other rules and regulations for the protection of the public health, safety, and general welfare of the occupant and the public governing the erection, construction, enlargement, conversion, alteration, repair, moving, removal, demolition, occupancy, use, height, court, area, sanitation, ventilation and maintenance of all hotels, motels, lodging houses, apartment houses, and dwellings, and buildings and structures accessory thereto. Except as otherwise provided in this part, the department shall enforce those building standards and those other rules and regulations. The other rules and regulations adopted by the department may include a schedule of fees to pay the cost of enforcement by the department under Sections 17952 and 17965.

(b)  The State Fire Marshal shall adopt, amend, or repeal and submit building standards for approval pursuant to the provisions of Chapter 4 (commencing with Section 18935) of Part 2.5, and the State Fire Marshal shall adopt, amend, and repeal other rules and regulations for fire and panic safety in all hotels, motels, lodging houses, apartment houses and dwellings, buildings, and structures accessory thereto. These building standards and regulations shall be enforced pursuant to Sections 13145 and 13146; however, this section is not intended to require an inspection by a local fire agency of each single-family dwelling prior to its occupancy.

(Amended by Stats. 1997, Ch. 645, Sec. 4. Effective January 1, 1998.)



17921.1

Notwithstanding the provisions of Section 17921, and except as provided for herein, the department shall not adopt or enforce any rule or regulation relating to the installation, maintenance, or use of a hotplate in a room of any building occupied on or prior to the effective date of this act, if all of the following conditions exist:

(a)  The hotplate is used solely for the cooking or preparation of meals for consumption by not more than two occupants of the room.

(b)  The hotplate contains not more than two burners or heating elements, and has been approved by a testing agency acceptable to the department.

(c)  The installation, maintenance, or use of a hotplate will not be, or is not, hazardous to life or property.

(d)  The hotplate rests on its own legs, is set not closer than six inches from any wall or projection thereof, and rests on an impervious surface.

(e)  The walls behind and adjacent to the hotplate are lined or backflashed with incombustible material equivalent to one-fourth-inch asbestos millboard; the backflashing extends from 12 inches below to 24 inches above the base of the hotplate; and there is 36 inches of clear and unobstructed space above the surface of the hotplate.

(f)  The area of such room is not less than 120 square feet in superficial floor area.

(g)  The room contains an approved sink with hot and cold running water.

(h)  All plumbing in the room complies with the provisions of this part and building standards published in the State Building Standards Code.

(i)  An approved storage cabinet is installed in the room wherein all food, dishes, and cooking and eating utensils are stored when not in use.

(j)  The bed, and any drapes, curtains, towels, or other readily combustible materials, in the room are located so that they do not come in contact with the hotplate.

(k)  The room complies with the provisions of this part and building standards published in the State Building Standards Code pertaining to window area, ventilation, ceiling height, and cubic airspace.

(l)  An approved method of heating is installed in or for the room and the hotplate is not used for the purpose of heating the room or installed within an unventilated area.

(m)  Toilet and bath facilities are installed and maintained in the building as required by this part and building standards published in the State Building Standards Code.

In the event of any structural addition or any alteration or reconstruction involving the floor area of any room the provisions of Section 17921 shall apply.

Any city or county may enact an ordinance to prohibit the installation, maintenance, or use of a hotplate in any room.

“Approved,” when used in connection with any material, type of construction, or appliance in this section, means meeting the approval of the enforcement agency as the result of investigation and tests conducted by the agency or by reason of accepted principles or tests by national authorities, technical, health, or scientific organizations or agencies.

(Amended by Stats. 1979, Ch. 1152.)



17921.3

(a) All water closets and urinals installed or sold in this state shall meet performance, testing, and labeling requirements established by the American Society of Mechanical Engineers standard A112.19.2-2003, or A112.19.14-2001, as applicable. No other marking and labeling requirements shall be required by the state. All water closets and urinals installed or sold in this state shall be listed by an American National Standards Institute accredited third-party certification agency to the appropriate American Society of Mechanical Engineers standards set forth in this subdivision. No other listing or certification requirements shall be required by the state.

(b) (1) All water closets sold or installed in this state shall use no more than an average of 1.6 gallons per flush. On and after January 1, 2014, all water closets, other than institutional water closets, sold or installed in this state shall be high-efficiency water closets.

(2) All urinals sold or installed in this state shall use no more than an average of one gallon per flush. On and after January 1, 2014, all urinals, other than blow-out urinals, sold or installed in this state shall be high-efficiency urinals.

(3) Each manufacturer selling water closets or urinals in this state shall have not less than the following percentage of models offered for sale in this state of high-efficiency water closets plus high-efficiency urinals as compared to the total number of models of water closets plus urinals offered for sale in this state by that manufacturer:

(A) Fifty percent in 2010.

(B) Sixty-seven percent in 2011.

(C) Seventy-five percent in 2012.

(D) Eighty-five percent in 2013.

(E) One hundred percent in 2014 and thereafter.

(4) Each manufacturer that sells water closets or urinals in this state shall inform the State Energy Resources Conservation and Development Commission, the department, and the California Building Standards Commission, in writing, of the percentage of models of high-efficiency water closets plus high-efficiency urinals offered for sale in this state as compared to the total number of models of water closets plus urinals offered for sale in this state by that manufacturer for each year 2010 to 2013, inclusive, by January 30 of that year.

(c) Any city, county, or city and county may enact an ordinance to allow the sale and installation of nonlow-consumption water closets or urinals upon its determination that the unique configuration of building drainage systems or portions of a public sewer system within the jurisdiction, or both, requires a greater quantity of water to flush the system in a manner consistent with public health. At the request of a public agency providing sewer services within the jurisdiction, the city, county, or city and county shall hold a public hearing on the need for an ordinance as provided in this subdivision. Prior to this hearing or to the enactment of the ordinance, those agencies responsible for the provision of water and sewer services within the jurisdiction, if other than the agency considering adoption of the ordinance, shall be given at least 30 days’ notice of the meeting at which the ordinance may be considered or adopted.

(d) Notwithstanding subdivision (b), on and after January 1, 1994, water closets and urinals that do not meet the standards referenced in subdivision (b) may be sold or installed for use only under either of the following circumstances:

(1) Installation of the water closet or urinal to comply with the standards referenced in subdivision (b) would require modifications to plumbing system components located beneath a finished wall or surface.

(2) The nonlow-consumption water closets, urinals, and flushometer valves, if any, would be installed in a home or building that has been identified by a local, state, or federal governmental entity as a historical site and historically accurate water closets and urinals that comply with the flush volumes specified in subdivision (b) are not available.

(e) (1) This section does not preempt any actions of cities, counties, cities and counties, or districts that prescribe additional or more restrictive conservation requirements affecting either of the following:

(A) The sale, installation, or use of low-consumption water closets, urinals, and flushometer valves that meet the standards referenced in subdivision (a), (b), or (c).

(B) The continued use of nonlow-consumption water closets, urinals, and flushometer valves.

(2) This section does not grant any new or additional powers to cities, counties, cities and counties, or districts to promulgate or establish laws, ordinances, regulations, or rules governing the sale, installation, or use of low-consumption water closets, urinals, and flushometer valves.

(f) The California Building Standards Commission or the department may, by regulation, reduce the quantity of water per flush required pursuant to this section if deemed appropriate or not inconsistent in light of other standards referenced in the most recent version of the California Plumbing Code, and may refer to successor standards to the standards referenced in this section if determined appropriate in light of standards referenced in the most recent version of the California Plumbing Code.

(g) As used in this section, the following terms have the following meanings:

(1) “Blow-out urinal” means a urinal designed for heavy-duty commercial applications that work on a powerful nonsiphonic principle.

(2) “High-efficiency water closet” means a water closet that is either of the following:

(A) A dual flush water closet with an effective flush volume that does not exceed 1.28 gallons, where effective flush volume is defined as the composite, average flush volume of two reduced flushes and one full flush. Flush volumes shall be tested in accordance with ASME A112.19.2 and ASME A112.19.14.

(B) A single flush water closet where the effective flush volume shall not exceed 1.28 gallons. The effective flush volume is the average flush volume when tested in accordance with ASME A112.19.2.

(3) “High-efficiency urinal” means a urinal that uses no more than 0.5 gallons per flush.

(4) “Institutional water closet” means any water closet fixture with a design not typically found in residential or commercial applications or that is designed for a specialized application, including, but not limited to, wall-mounted floor-outlet water closets, water closets used in jails or prisons, water closets used in bariatrics applications, and child water closets used in day care facilities.

(5) “Nonlow-consumption flushometer valve,” “nonlow-consumption urinal,” and “nonlow-consumption water closet” mean devices that use more than 1.6 gallons per flush for toilets and more than 1.0 gallons per flush for urinals.

(6) “Urinal” means a water-using urinal.

(7) “Wall-mounted/wall-outlet water closets” means models that are mounted on the wall and discharge to the drainage system through the wall.

(h) For purposes of this section, all consumption values shall be determined by the test procedures contained in the American Society of Mechanical Engineers standard A112.19.2-2003 or A112.19.14-2001.

(i) This section shall remain operative only until January 1, 2014, or until the date on which the California Building Standards Commission includes standards in the California Building Standards Code that conform to this section, whichever date is later.

(Repealed and added by Stats. 2007, Ch. 499, Sec. 2. Effective January 1, 2008. Inoperative on or after January 1, 2014, by its own provisions.)



17921.4

(a) A nonwater-supplied urinal approved for installation or sold in this state shall satisfy all of the following requirements:

(1) Meet performance, testing, and labeling requirements established by the American Society of Mechanical Engineers standard A112.19.19-2006.

(2) Be listed by an American National Standards Institute accredited third-party certification agency to the American Society of Mechanical Engineers standard A112.19.19-2006.

(3) Provide a trap seal that complies with the California Plumbing Code.

(4) Permit the uninhibited flow of waste through the urinal to the sanitary drainage system.

(5) Be cleaned and maintained in accordance with the manufacturer’s instructions after installation.

(6) Be installed with a water supply rough-in to the urinal location that would allow a subsequent replacement of the nonwater-supplied urinal with a water-supplied urinal if desired by the owner or if required by the enforcement agency.

(b) As used in this section, the following terms have the following meanings:

(1) “Building” means any structure subject to this part, and any structure subject to the California Building Standards Law as set forth in Part 2.5 (commencing with Section 18901).

(2) “Water supply rough-in” means the installation of water distribution and fixture supply piping sized to accommodate a water-supplied urinal to an in-wall point immediately adjacent to the urinal location.

(c) Nothing in this section shall restrict the authority of the California Building Standards Commission to require any additional conditions on the installation and use of nonwater-supplied urinals.

(Added by Stats. 2007, Ch. 499, Sec. 3. Effective January 1, 2008.)



17921.5

(a) For purposes of this section, “recycled water” has the same meaning as that term is defined in subdivision (n) of Section 13050 of the Water Code, and is consistent with the recycled water use criteria specified in Chapter 3 (commencing with Section 60301.100) of Division 4 of Title 22 of the California Code of Regulations.

(b) (1) The department shall conduct research to assist in the development of mandatory building standards for the installation of recycled water systems for newly constructed single-family and multifamily residential buildings. In conducting this research, the department shall actively consult with the State Water Resources Control Board, the State Department of Public Health, and other interested parties, including, but not limited to, public water systems, recycled water producers, product manufacturers, local building officials, apartment and other rental property owners, California-licensed contractors, and the building industry.

(2) In researching, developing, and proposing mandatory building standards under this section, the department is authorized to expend funds from the Building Standards Administration Special Revolving Fund, upon appropriation pursuant to Section 18931.7.

(3) Research conducted to propose building standards pursuant to this section shall include, but is not limited to, the following:

(A) Potential outdoor applications for recycled water, consistent with the recycled water use criteria specified in Chapter 3 (commencing with Section 60301.100) of Division 4 of Title 22 of the California Code of Regulations.

(B) Potential indoor applications for recycled water, consistent with the recycled water use criteria specified in Chapter 3 (commencing with Section 60301.100) of Division 4 of Title 22 of the California Code of Regulations. With respect to indoor applications, the department shall consider whether to adopt or recommend measures in addition to the current standards adopted in the California Plumbing Code in Title 24 of the California Code of Regulations to ensure the safe installation of indoor recycled water piping or systems, including, but not limited to, requiring purple pipe or special markings on recycled water piping that states clearly whether it is approved for indoor use, or recommending restrictions on who may purchase or install recycled water piping for indoor use.

(C) The cost of various recycled water systems.

(D) The estimated quantity of water savings under varying levels of application of recycled water in residential buildings and building site landscaped areas.

(4) The department may research standards for different types of water recycling systems, including noncentralized systems, but shall only mandate systems to the extent that they meet all of the health and safety standards specified in this section.

(c) (1) The department shall submit for adoption mandatory building standards for the installation of recycled water systems for newly constructed single-family residential and multifamily residential buildings. The department shall submit the proposed mandatory building standards to the California Building Standards Commission for consideration during the 2016 Intervening Code Adoption Cycle, and may propose the amendment or repeal of these mandatory standards as necessary in future code adoption cycles, consistent with the recycled water use criteria specified in Chapter 3 (commencing with Section 60301.100) of Division 4 of Title 22 of the California Code of Regulations.

(2) When developing the application provisions for the mandatory building standards, the department shall limit the mandate to install recycled water systems within residential buildings and building site landscaped areas to only those areas within a local jurisdiction that have feasible and cost-efficient access to a water recycling facility, or that have been identified by the local jurisdiction within a planned service area for the provision of recycled water for which a specific implementation timeline has been identified by the public water system in its most recent urban water management plan.

(3) The mandate to install recycled water piping shall not apply to service areas in which the only recycled water use is for potable purposes, or in which net nonpotable deliveries are anticipated to remain level or decrease as a result of the potable reuse project.

(4) The department shall develop the application provisions for the mandatory building standards required under paragraph (1), in consultation with the State Water Resources Control Board, public water systems, recycled water producers, and water research associations.

(5) A city, county, or city and county, in consultation with the public water system and recycled water producer, may further reduce the area for which the mandate to install recycled water piping applies, if the local public water system or recycled water producer finds that providing recycled water to an area is not feasible or cost effective.

(Added by Stats. 2014, Ch. 606, Sec. 1. Effective January 1, 2015.)



17921.6

Except as provided in Sections 18930 and 18949.5, the department shall prepare and adopt minimum standards regulating the use and application of cellular concrete as it determines are reasonably necessary for the protection of life and property.

(Added by renumbering Section 17921.5 by Stats. 2007, Ch. 499, Sec. 4. Effective January 1, 2008.)



17921.7

(a)  (1)  The Legislature finds and declares all of the following:

(A)  Acrylonitrile-butadiene-styrene (“ABS”) drain, waste, and vent plumbing pipe is used to drain or vent wastewater from kitchens, bathrooms, washers, and plumbing fixtures found in the home. ABS pipe is commonly used in residential construction, and ABS pipe has been installed in the foundations and walls of thousands of single-family homes, apartments, condominiums, and other residences throughout California.

(B)  The American Society for Testing and Materials (ASTM) has established specifications for the manufacture of ABS pipe, including a requirement that ABS pipe be made from virgin plastic resin. These specifications have been incorporated into the Uniform Plumbing Code (UPC), which is applicable to all occupancies throughout the state pursuant to subdivision (b) of Section 18938, a provision of the California Building Standards Law (Part 2.5 (commencing with Section 18901)).

(C)  ABS pipe that does not meet ASTM requirements might, within a period of a decade or less, crack and leak wastewater and sewage, resulting in structural damage, vermin infestation, and severe health hazards for residents or occupants of buildings in which defectively manufactured ABS pipe has failed. One apparent cause of these mechanical failures of ABS pipe has been the use of nonvirgin, reprocessed plastic resin for the manufacture of ABS pipe.

(D)  The continued use of this nonvirgin, reprocessed plastic resin by some ABS pipe manufacturers violates the requirements of the UPC and is also in violation of the building standards established in accordance with the California Building Standards Law. The problem of the property damage inflicted on the public continues to worsen.

(E)  Thousands of California residents either already have, or eventually will, experience serious damage to their homes, apartments, and condominiums, as well as threats to their health and safety, because of the substandard ABS pipe that has been installed, in violation of building standards, in structures throughout the state.

(F)  There are currently no statutes or regulations that apply to the sale of defective plastic resin to ABS pipe manufacturers.

(2)  It is, therefore, the intent of the Legislature that both of the following occur:

(A)  That a provision that addresses the important issues set forth in paragraph (1) be added to the State Housing Law.

(B)  That the Department of Housing and Community Development expeditiously implement the provisions of Chapter 413 of the Statutes of 1993 that relate to this section.

(b)  On and after the effective date of the act that adds this section, no person shall sell or offer for sale a plastic resin for use in the manufacture of ABS DWV pipe that does not meet the requirements of the listing pursuant to authority granted by subdivision (e).

(c)  (1)  Any and all plastic resin sold to an ABS DWV pipe manufacturer for use in ABS DWV pipe shall contain a certification that the plastic resin conforms to the requirements specified in the listing pursuant to subdivision (e).

(2)  Any and all plastic resin sold to an ABS pipe manufacturer shall be accompanied by a document indicating the name and address of the manufacturer of that plastic resin, the date that the plastic resin was purchased by the seller, and specifications of the chemical and physical properties of the plastic resin. For a period of at least 10 years from the date of the sale of this plastic resin, the information required to be certified by this subdivision shall be kept onsite at the ABS pipe manufacturing plant, and available for inspection by the enforcement agency, at all times.

(d)  No ABS DWV pipe that contains plastic resin that does not meet the requirements of the listing pursuant to subdivision (e) may be sold or offered for sale, or installed in any structure that is subject to this part.

(e)  The listing agencies, as approved by the department, shall publish in each listing agreement with ABS DWV pipe manufacturers a list of ABS resins and resin compounds used by that manufacturer and approved for use by the listing agency. The approval of ABS resins and resin compounds shall be based on nationally recognized standards. The listing agencies shall consult with the affected parties.

(Amended by Stats. 1997, Ch. 580, Sec. 4. Effective January 1, 1998.)



17921.9

(a) The Legislature finds and declares all of the following:

(1) The deterioration of copper piping has become a serious problem in various communities in the state.

(2) Chlorinated polyvinyl chloride (CPVC) plastic piping has been successfully used for many years in other states and in nations around the globe, and has also been widely used, in accordance with federal regulations, in mobilehome construction.

(3) The Department of Community Development of the City of Colton, acting pursuant to a good-faith belief that it was in compliance with state regulations, approved the use of CPVC piping as an alternative to copper piping in early 1993 when the department was confronted with widespread deterioration of copper piping systems in a tract in the western part of that city.

(4) The retrofitting of homes in Colton with CPVC piping has been successful.

(b) It is, therefore, the intent of the Legislature in enacting this section to allow the use of CPVC piping in building construction in California as an alternate material under specified conditions.

(c) Notwithstanding any other provision of law, the provisions of the California Plumbing Code that do not authorize the use of CPVC piping within California shall not apply to any local government that permitted the use of CPVC piping for potable water systems within its jurisdiction prior to January 1, 1996. Any local government that permitted the use of CPVC piping for potable water systems within its jurisdiction prior to January 1, 1996, shall require both of the following:

(1) That the CPVC piping to be used is listed as an approved material in, and is installed in accordance with, the 1994 edition of the Uniform Plumbing Code.

(2) That all installations of CPVC strictly comply with the interim flushing procedures and worker safety measures set forth in subdivisions (d) and (e).

(d) The following safe work practices shall be adhered to when installing both CPVC and copper plumbing pipe in California after the effective date of the act that adds this section:

(1) (A) Employers shall provide education and training to inform plumbers of risks, provide equipment and techniques to help reduce exposures from plumbing pipe installation, foster safe work habits, and post signs to warn against the drinking of preoccupancy water.

(B) For purposes of this paragraph, “training” shall include training in ladder safety, safe use of chain saws and wood-boring tools, hazards associated with other construction trades, hazards from molten solder and flux, and the potential hazards and safe use of soldering tools and materials.

(2) Cleaners shall be renamed as primers, include strong warnings on the hazards of using primers as cleaners, and include dyes to discourage use as cleaners.

(3) Applicators and daubers shall be limited to small sizes.

(4) Enclosed spaces shall be ventilated with portable fans when installing CPVC pipe.

(5) Protective impermeable gloves shall be utilized when installing CPVC pipe.

(6) Employers shall provide onsite portable eyewash stations for all employees to allow for immediate flushing of eyes in the event of splashing of hot flux.

(7) Employers using acetylene torches shall ensure that the acetylene tanks are regularly maintained and inspected in accordance with applicable regulatory requirements. Fire extinguishers shall be kept in close proximity to the workplace.

(e) All of the following flushing procedures shall be adhered to when installing CPVC pipe in California after the effective date of the act that adds this section:

(1) When plumbing is completed and ready for pressure testing, each cold water and hot water tap shall be flushed starting with the fixture (basin, sink, tub, or shower) closest to the water meter and continuing with each successive fixture, moving toward the end of the system. Flushing shall be continued for at least one minute or longer until water appears clear at each fixture. This step may be omitted if a jurisdiction requires the building inspector to test each water system.

(2) The system shall be kept filled with water for at least one week and then flushed in accordance with the procedures set forth in paragraph (1). The system shall be kept filled with water and not drained.

(3) Before the premises are occupied, the hot water heater shall be turned on and the system shall be flushed once more. Commencing with the fixture closest to the hot water heater, the hot water tap shall be permitted to run until hot water is obtained. The time required to get hot water in a specific tap shall be determined and then the cold water tap at the same location shall be turned on for the same period of time. This procedure shall be repeated for each fixture in succession toward the end of the system.

(f) Nothing in this section shall be construed to affect the applicability of any existing law imposing liability on a manufacturer, distributor, retailer, installer, or any other person or entity under the laws of this state for liability.

(g) This section shall not be operative after January 1, 1998.

(Amended by Stats. 2004, Ch. 183, Sec. 197. Effective January 1, 2005. Inoperative January 2, 1998, by its own provisions.)



17921.10

(a) The standards proposed by the department pursuant to Section 17921 may include voluntary best practice and mandatory requirements related to environmentally preferable water using devices and measures. The standards shall not unreasonably or unnecessarily impact the ability of Californians to purchase or rent affordable housing, as determined by taking account of the overall benefit derived from the standards.

(b) Nothing in this section shall in any way reduce the authority of the State Energy Resources Conservation and Development Commission to adopt standards and regulations or take other actions pursuant to Division 15 (commencing with Section 25000) of the Public Resources Code.

(Added by Stats. 2007, Ch. 532, Sec. 1. Effective January 1, 2008.)



17922

(a)  Except as otherwise specifically provided by law, the building standards adopted and submitted by the department for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5, and the other rules and regulations that are contained in Title 24 of the California Code of Regulations, as adopted, amended, or repealed from time to time pursuant to this chapter shall be adopted by reference, except that the building standards and rules and regulations shall include any additions or deletions made by the department. The building standards and rules and regulations shall impose substantially the same requirements as are contained in the most recent editions of the following uniform industry codes as adopted by the organizations specified:

(1)  The Uniform Housing Code of the International Conference of Building Officials, except its definition of “substandard building.”

(2)  The Uniform Building Code of the International Conference of Building Officials.

(3)  The Uniform Plumbing Code of the International Association of Plumbing and Mechanical Officials.

(4)  The Uniform Mechanical Code of the International Conference of Building Officials and the International Association of Plumbing and Mechanical Officials.

(5)  The National Electrical Code of the National Fire Protection Association.

(6)  Appendix Chapter 1 of the Uniform Code for Building Conservation of the International Conference of Building Officials.

(b)  In adopting building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for publication in the California Building Standards Code and in adopting other regulations, the department shall consider local conditions and any amendments to the uniform codes referred to in this section. Except as provided in Part 2.5 (commencing with Section 18901), in the absence of adoption by regulation, the most recent editions of the uniform codes referred to in this section shall be considered to be adopted one year after the date of publication of the uniform codes.

(c)  Except as provided in Section 17959.5, local use zone requirements, local fire zones, building setback, side and rear yard requirements, and property line requirements are hereby specifically and entirely reserved to the local jurisdictions notwithstanding any requirements found or set forth in this part.

(d)  Regulations other than building standards which are adopted, amended, or repealed by the department, and building standards adopted and submitted by the department for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5, governing alteration and repair of existing buildings and moving of apartment houses and dwellings shall permit the replacement, retention, and extension of original materials and the continued use of original methods of construction as long as the hotel, lodginghouse, motel, apartment house, or dwelling, or portions thereof, or building and structure accessory thereto, complies with the provisions published in the California Building Standards Code and the other rules and regulations of the department or alternative local standards adopted pursuant to subdivision (b) of Section 13143.2 or Section 17958.5 and does not become or continue to be a substandard building. Building additions or alterations which increase the area, volume, or size of an existing building, and foundations for apartment houses and dwellings moved, shall comply with the requirements for new buildings or structures specified in this part, or in building standards published in the California Building Standards Code, or in the other rules and regulations adopted pursuant to this part. However, the additions and alterations shall not cause the building to exceed area or height limitations applicable to new construction.

(e)  Regulations other than building standards which are adopted by the department and building standards adopted and submitted by the department for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 governing alteration and repair of existing buildings shall permit the use of alternate materials, appliances, installations, devices, arrangements, or methods of construction if the material, appliance, installation, device, arrangement, or method is, for the purpose intended, at least the equivalent of that prescribed in this part, the building standards published in the California Building Standards Code, and the rules and regulations promulgated pursuant to the provisions of this part in performance, safety, and for the protection of life and health. Regulations governing abatement of substandard buildings shall permit those conditions prescribed by Section 17920.3 which do not endanger the life, limb, health, property, safety, or welfare of the public or the occupant thereof.

(f)  A local enforcement agency may not prohibit the use of materials, appliances, installations, devices, arrangements, or methods of construction specifically permitted by the department to be used in the alteration or repair of existing buildings, but those materials, appliances, installations, devices, arrangements, or methods of construction may be specifically prohibited by local ordinance as provided pursuant to Section 17958.5.

(g)  A local ordinance may not permit any action or proceeding to abate violations of regulations governing maintenance of existing buildings, unless the building is a substandard building or the violation is a misdemeanor.

(Amended by Stats. 2001, Ch. 159, Sec. 129. Effective January 1, 2002.)



17922.1

Notwithstanding Section 17922, local agencies may modify or change the requirements published in the State Building Standards Code or contained in other regulations adopted by the department pursuant to Section 17922 if they make a finding that temporary housing is required for use in conjunction with a filed mining claim on federally owned property located within the local jurisdiction and that the modification or change would be in the public interest and consistent with the intent of the so-called Federal Mining Act of 1872 (see 30 U.S.C., Sec. 22, et seq.), relating to the development of mining resources of the United States.

(Amended by Stats. 1983, Ch. 101, Sec. 128.)



17922.12

(a) For the purposes of this section, “graywater” means untreated wastewater that has not been contaminated by any toilet discharge, has not been affected by infectious, contaminated, or unhealthy bodily wastes, and does not present a threat from contamination by unhealthful processing, manufacturing, or operating wastes. “Graywater” includes wastewater from bathtubs, showers, bathroom washbasins, clothes washing machines, and laundry tubs, but does not include wastewater from kitchen sinks or dishwashers.

(b) Notwithstanding Chapter 22 (commencing with Section 14875) of Division 7 of the Water Code, at the next triennial building standards rulemaking cycle that commences on or after January 1, 2009, the department shall adopt and submit for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 building standards for the construction, installation, and alteration of graywater systems for indoor and outdoor uses.

(c) In adopting building standards under this section, the department shall do all of the following:

(1) Convene and consult a stakeholder’s group that includes members with expertise in public health, water quality, geology or soils, residential plumbing, home building, and environmental stewardship.

(2) Ensure protection of water quality in accordance with applicable provisions of state and federal water quality law.

(3) Consider existing research available on the environmental consequences to soil and groundwater of short-term and long-term graywater use for irrigation purposes, including, but not limited to, research sponsored by the Water Environment Research Foundation.

(4) Consider graywater use impacts on human health.

(5) Consider the circumstances under which the use of in-home graywater treatment systems is recommended.

(6) Consider the use and regulation of graywater in other jurisdictions within the United States and in other nations.

(d) The department may revise and update the standards adopted under this section at any time, and the department shall reconsider these standards at the next triennial rulemaking that commences after their adoption.

(e) The approval by the California Building Standards Commission of the standards for graywater systems adopted under this section shall terminate the authority of the Department of Water Resources to adopt and update standards for the installation, construction, and alteration of graywater systems in residential buildings pursuant to Chapter 22 (commencing with Section 14875) of Division 7 of the Water Code.

(Added by Stats. 2008, Ch. 172, Sec. 1. Effective January 1, 2009.)



17922.2

(a)  Notwithstanding any other provisions of this part, ordinances and programs adopted on or before January 1, 1993, that contain standards to strengthen potentially hazardous buildings pursuant to subdivision (b) of Section 8875.2 of the Government Code, shall incorporate the building standards in Appendix Chapter 1 of the Uniform Code for Building Conservation of the International Conference of Building Officials published in the California Building Standards Code, except for standards found by local ordinance to be inapplicable based on local conditions, as defined in subdivision (b), or based on an approved study pursuant to subdivision (c), or both. Ordinances and programs shall be updated in a timely manner to reflect changes in the model code, and more frequently if deemed necessary by local jurisdictions.

(b)  For the purpose of subdivision (a), and notwithstanding the meaning of “local conditions” as used elsewhere in this part and in Part 2.5 (commencing with Section 18901), the term “local conditions” shall be limited to those conditions that affect the implementation of seismic strengthening standards on the following only:

(1)  The preservation of qualified historic structures as governed by the State Historical Building Code (Part 2.7 (commencing with Section 18950)).

(2)  Historic preservation programs, including, but not limited to, the California Mainstreet Program.

(3)  The preservation of affordable housing.

(c)  Any ordinance or program adopted on or before January 1, 1993, may include exceptions for local conditions not defined in subdivision (b) if the jurisdiction has approved a study on or before January 1, 1993, describing the effects of the exceptions. The study shall include socioeconomic impacts, a seismic hazards assessment, seismic retrofit cost comparisons, and earthquake damage estimates for a major earthquake, including the differences in costs, deaths, and injuries between full compliance with Appendix Chapter 1 of the Uniform Code for Building Conservation or the Uniform Building Code and the ordinance or program. No study shall be required pursuant to this subdivision if the exceptions for local conditions not defined in subdivision (b) result in standards or requirements that are more stringent than those in Appendix Chapter 1 of the Uniform Code for Building Conservation.

(d)  Ordinances and programs adopted pursuant to this section shall conclusively be presumed to comply with the requirements of Chapter 173 of the Statutes of 1991.

(Added by renumbering Section 17922.1 (as amended by Stats. 1993, Ch. 1294) by Stats. 1994, Ch. 1219, Sec. 1. Effective January 1, 1995.)



17922.3

Notwithstanding any other provision of law, a residential structure that is moved into, or within, the jurisdiction of a local agency or the department, shall not be treated, for the purposes of Section 104 of the 1991 Edition of the Uniform Building Code, as a new building or structure, but rather shall be treated, for the purposes of this part, as subject to Section 17958.9.

(Added by Stats. 1993, Ch. 288, Sec. 1. Effective August 2, 1993.)



17922.5

Any state or local agency which issues building permits shall require, as a condition of issuing any building permit where the working conditions of the construction would require an employer to obtain a permit from the Division of Occupational Safety and Health pursuant to Chapter 6 (commencing with Section 6500) of Part 1 of Division 5 of the Labor Code, that proof be submitted showing that the employer has received such a permit from the Division of Occupational Safety and Health.

An employer may apply for a building permit prior to receiving the permit from the Division of Occupational Safety and Health.

(Amended by Stats. 1982, Ch. 1464, Sec. 1.)



17922.6

(a)  The Office of Noise Control in coordination with the department shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18934) of Part 2.5 of this division and shall adopt, amend, and repeal rules and regulations other than building standards which establish uniform minimum noise insulation requirements for hotels, motels, apartment houses, and dwellings other than detached single-family dwellings.

(b)  Such requirements shall be based on performance in order to require compliance onsite where the hotel, motel, apartment house, or dwelling other than a detached single-family dwelling, is located.

(c)  Such requirements shall be sufficient to protect persons within the hotel, motel, apartment house, or dwelling other than a detached single-family dwelling, from the effects of excessive noise, including, but not limited to, hearing loss or impairment and persistent interference with speech and sleep.

(d)  The provisions of this section, the building standards published in the State Building Standards Code relating to noise insulation, and the other rules and regulations adopted pursuant to this section shall apply equally to those hotels, motels, apartment houses, and dwellings other than detached single-family dwellings, owned, operated, or maintained by any public entity. The department shall enforce such building standards published in the State Building Standards Code and such other rules and regulations with respect to any such hotel, motel, apartment house, or dwelling other than a detached single-family dwelling, which is not subject to the jurisdiction of any local building department.

(e)  The provisions of this section, the building standards published in the State Building Standards Code relating to noise insulation, and the other rules and regulations adopted pursuant to this section shall not apply to detached single-family dwellings.

(f)  Such other rules and regulations adopted by the Office of Noise Control shall become operative six months after their date of adoption.

(g)  Sections 17925, 17958, 17958.5, and 17958.7 shall not apply to the provisions of this section.

(Amended by Stats. 1979, Ch. 1152.)



17922.7

(a)  Except as otherwise provided in subdivisions (b) and (c), the governing body of every city, county, city and county, and public entity shall adopt ordinances or regulations imposing the same requirements as are published in the State Building Standards Code relating to noise insulation and as are contained in the other rules and regulations adopted pursuant to Section 17922.6 within six months after the date of publication in the State Building Standards Code or the date of adoption of such other rules and regulations. The building standards relating to noise insulation published in the State Building Standards Code and the other rules and regulations adopted pursuant to Section 17922.6 shall apply in any city, county, city and county, or to any hotel, motel, apartment house, or dwelling other than a detached single-family dwelling, which is owned, operated, or maintained by any public entity, if the appropriate governing body fails to adopt such ordinances or regulations within six months after such date of publication or adoption.

(b)  In adopting such ordinances or regulations, the governing body of any city, county, city and county, or public entity may make such changes, modifications, or additions to the minimum requirements contained in such building standards relating to noise insulation published in the State Building Standards Code, or in the other rules and regulations adopted pursuant to Section 17922.6, as such governing body determines are reasonably necessary due to local conditions. The governing body may also impose noise insulation standards on a case by case basis on new single-family detached dwellings, if the governing body determines that such standards are necessary due to substantial noise generated by airports, roadways, or commercial and industrial activities immediately surrounding or adjacent to such proposed dwellings. Any local noise insulation standards adopted for single-family detached dwellings shall not exceed comparable standards for multifamily housing. The governing body shall find that ordinances or regulations, adopted pursuant to this subdivision, will require the dimunition of the noise levels permitted by the building standards relating to noise insulation published in the State Building Standards Code and in the other rules and regulations adopted pursuant to Section 17922.6.

(c)  Prior to making such modifications, changes, or additions pursuant to subdivision (b), the governing body shall make an express finding that such modifications, changes, or additions are needed, which finding shall be available as a public record. A copy of such finding, together with the modification, change, or addition, shall be filed with the Office of Noise Control.

(Amended by Stats. 1979, Ch. 1152.)



17922.8

The Office of Noise Control may appoint an advisory committee to assist the office in reviewing and revising the noise insulation standards previously adopted.

(Amended by Stats. 1997, Ch. 645, Sec. 5. Effective January 1, 1998.)



17922.9

(a)  The Legislature hereby finds and declares that the provision of an adequate level of affordable housing, in and of itself, is a fundamental responsibility of the state and that a generally inadequate supply of decent, safe, and sanitary housing affordable to persons of low and moderate income threatens orderly community and regional development, including job creation, attracting new private investment, and creating the physical, economic, social, and environmental conditions to support continued growth and security of all areas of the state.

The Legislature further finds and declares that many rural communities depend on mortgage financing available through the Farmers Home Administration and that the continued construction of affordable housing is a priority for the state. However, the Legislature, in requiring waiver of certain local requirements respecting adequacy of garages and carports and house size, does not endorse the restrictive Farmers Home Administration regulations that preclude financing of two-car garages and houses exceeding a maximum size.

The Legislature further finds and declares that inadequate housing supplies have a negative impact on regional development and are, therefore, a matter of statewide interest and concern.

(b)  Notwithstanding any local ordinance, charter provision, or regulation to the contrary, if the applicant for a building permit for construction of a qualifying residential structure submits with the application a conditional loan commitment letter or letter of intent to finance issued by the Farmers Home Administration of the United States Department of Agriculture for the structure, the city, county, or city and county issuing the building permit shall not impose any requirement on the permit respecting the size or capacity of any appurtenant garage or carport or house size which exceeds the size or capacity that the Farmers Home Administration will finance under its then applicable regulations and policies. “Qualifying residential structure,” as used in this section, means any single-family or multifamily residential structure financed by the Farmers Home Administration and which is restricted pursuant to federal law to ownership or occupancy by households with incomes not exceeding the income criteria for persons and families of low and moderate income, as defined by Section 50093, or more restrictive income criteria.

(c)  This section does not preclude a city, county, or city and county from requiring the provision of one uncovered, paved parking space located outside the required setback and outside the driveway approach to the garage or covered parking space plus a garage or covered parking space that does not exceed the size and capacity allowed for Farmers Home Administration financing. However, this setback requirement may not exceed the setbacks applicable to single-family dwelling units in the same zoning district that have two-car garages.

(Amended by Stats. 1994, Ch. 198, Sec. 1. Effective July 18, 1994.)



17923

(a)  The provisions of Section 17922 are not intended to prevent the use of any material, appliance, installation, device, arrangement, or method of construction not specifically prescribed by this part, the building standards published in the State Building Standards Code relating thereto, and the other rules and regulations promulgated pursuant thereto, providing such alternate has been approved. The department may approve any such alternate if it finds that the proposed design is satisfactory and that the material, appliance, installation, device, arrangement, method, or work offered is, for the purpose intended, at least the equivalent of that prescribed in this part, the building standards published in the State Building Standards Code relating thereto, and the other rules and regulations promulgated pursuant thereto in performance, safety, and for the protection of life and health.

(b)  Whenever there is evidence that any material, appliance, installation, device, arrangement, or method of construction does not conform to the requirements of this part, the building standards published in the State Building Standards Code relating thereto, and the other rules and regulations promulgated pursuant thereto, or in order to substantiate claims for alternates, the department may require tests as proof of compliance to be made at the expense of the owner or his agent.

(Amended by Stats. 1979, Ch. 1152.)



17924

Rules and regulations shall be promulgated pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and no state department, officer, board, agency, committee, or commission shall have power pursuant to the provisions of this part to publish building standards, as defined in Section 18909, but shall propose and submit those building standards as deemed necessary to carry out the provisions of this part for adoption and publishing pursuant to the provisions of Part 2.5 (commencing with Section 18901).

(Amended by Stats. 1997, Ch. 645, Sec. 6. Effective January 1, 1998.)



17925

Except as provided in Section 17922.6, any person, firm, corporation, or governmental agency that opposes the application of any applicable building standard published in the State Building Standards Code or any other rule or regulation adopted by the department within a particular local area may request a hearing before the local appeals board regarding the matter. If the local appeals board determines after the hearing that because of local conditions or factors it is not reasonable for the building standard, rule, or regulation to be applied in the local area, the building standard, rule, or regulation shall have no application within that local area. A copy of the determination of the local appeals board, together with a report of the local conditions upon which the determination is based, shall be filed with the department pursuant to Section 17958.7.

(Amended by Stats. 1983, Ch. 101, Sec. 130.)



17926

(a) An owner of a dwelling unit intended for human occupancy shall install a carbon monoxide device, approved and listed by the State Fire Marshal pursuant to Section 13263, in each existing dwelling unit having a fossil fuel burning heater or appliance, fireplace, or an attached garage, within the earliest applicable time period as follows:

(1) For all existing single-family dwelling units intended for human occupancy on or before July 1, 2011.

(2) For all existing hotel and motel dwelling units intended for human occupancy on or before January 1, 2017.

(3) For all other existing dwelling units intended for human occupancy on or before January 1, 2013.

(b) With respect to the number and placement of carbon monoxide devices, an owner shall install the devices in a manner consistent with building standards applicable to new construction for the relevant type of occupancy or with the manufacturer’s instructions, if it is technically feasible to do so.

(c) (1) Notwithstanding Section 17995, and except as provided in paragraph (2), a violation of this section is an infraction punishable by a maximum fine of two hundred dollars ($200) for each offense.

(2) Notwithstanding paragraph (1), a property owner shall receive a 30-day notice to correct. If an owner receiving notice fails to correct within that time period, the owner may be assessed the fine pursuant to paragraph (2).

(d) No transfer of title shall be invalidated on the basis of a failure to comply with this section, and the exclusive remedy for the failure to comply with this section is an award of actual damages not to exceed one hundred dollars ($100), exclusive of any court costs and attorney’s fees. This subdivision is not intended to affect any duties, rights, or remedies otherwise available at law.

(e) A local ordinance requiring carbon monoxide devices may be enacted or amended if the ordinance is consistent with this chapter.

(f) On or before July 1, 2015, the department shall submit for adoption and approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5, building standards for the installation of carbon monoxide detectors in hotel and motel dwelling units intended for human occupancy. In developing these standards, the department shall do both of the following:

(1) Convene and consult a stakeholder group that includes members with expertise in multifamily dwellings, lodging, maintenance, and construction.

(2) Review and consider the most current national codes and standards available related to the installation of carbon monoxide detection.

(g) For purposes of this section and Section 17926.1, “dwelling unit intended for human occupancy” has the same meaning as that term is defined in Section 13262.

(Amended by Stats. 2014, Ch. 298, Sec. 4. Effective January 1, 2015.)



17926.1

(a) An owner or owner’s agent of a dwelling unit intended for human occupancy who rents or leases the dwelling unit to a tenant shall maintain carbon monoxide devices in that dwelling unit consistent with this section and Section 17926.

(b) An owner or the owner’s agent may enter any dwelling unit intended for human occupancy owned by the owner for the purpose of installing, repairing, testing, and maintaining carbon monoxide devices required by this section, pursuant to the authority and requirements of Section 1954 of the Civil Code.

(c) The carbon monoxide device shall be operable at the time that the tenant takes possession. A tenant shall be responsible for notifying the owner or owner’s agent if the tenant becomes aware of an inoperable or deficient carbon monoxide device within his or her unit. The owner or owner’s agent shall correct any reported deficiencies or inoperabilities in the carbon monoxide device and shall not be in violation of this section for a deficient or inoperable carbon monoxide device when he or she has not received notice of the deficiency or inoperability.

(d) This section shall not affect any rights which the parties may have under any other provision of law because of the presence or absence of a carbon monoxide device.

(e) For purposes of this section, with respect to a time-share project, “owner” means the homeowners’ association of the time-share project.

(Added by Stats. 2010, Ch. 19, Sec. 5. Effective January 1, 2011.)



17926.2

(a) If the department, in consultation with the State Fire Marshal, determines that a sufficient amount of tested and approved carbon monoxide devices are not available to property owners to meet the requirements of the Carbon Monoxide Poisoning Prevention Act of 2009 and Sections 17926 and 17926.1, the department may suspend enforcement of the requirements of Sections 17926 and 17926.1 for up to six months. If the department elects to suspend enforcement of these requirements, the department shall notify the Secretary of State of its decision and shall post a public notice that describes its findings and decision on the departmental Internet Web site.

(b) If the California Building Standards Commission adopts or updates building standards relating to carbon monoxide devices, the owner or owner’s agent, who has installed a carbon monoxide device as required by Section 17926 or 17926.1, shall not be required to install a new device meeting the requirements of those building standards within an individual dwelling unit until the owner makes application for a permit for alterations, repairs, or additions to that dwelling unit, the cost of which will exceed one thousand dollars ($1,000).

(Added by Stats. 2010, Ch. 19, Sec. 6. Effective January 1, 2011.)



17927

The department shall propose the adoption, amendment, or repeal of building standards pursuant to the provisions of Chapter 4 (commencing with Section 18935) of Part 2.5, and the department shall adopt, amend, and repeal other rules and regulations for garage door springs for installation in garages which are accessory to apartment houses, hotels, motels, and dwellings as the department determines are reasonably necessary to prevent the death or injury of persons or damage to property resulting from the breaking of the garage door springs. Except as otherwise provided in this part, the department shall enforce building standards published in the California Building Standards Code relating to garage door springs and other rules and regulations adopted by the department pursuant to this section.

No garage door spring which violates the provisions of any building standard published in the California Building Standards Code relating to garage door springs or any other rule or regulation adopted by the department pursuant to this section shall be sold or offered for sale, or installed in any garage which is accessory to an apartment house, hotel, motel, or dwelling, on or after the date of publication of the building standard or the effective date of the rule or regulation.

(Amended by Stats. 1997, Ch. 645, Sec. 7. Effective January 1, 1998.)



17928

(a) (1) The Department of Housing and Community Development shall, for building standards submitted to the California Building Standards Commission for adoption in the 2010 California Building Code or later, do all the following:

(A) Review relevant green building guidelines as deemed necessary by the department when preparing proposed building standards for submittal.

(B) Consider proposing as mandatory building standards those green building features determined by the department to be cost effective and feasible to promote greener construction.

(2) Nothing in this subdivision shall be construed to supplant or otherwise change the existing process for approval and adoption of building standards through the California Building Standards Commission.

(b) (1) The department shall also summarize in a report to the Legislature no later than September 1 of each year, both of the following:

(A) Green building features proposed as building standards during the prior fiscal year.

(B) Green building guidelines reviewed pursuant to subdivision (a) during the prior fiscal year.

(2) For those items required by this subdivision already included in other reports provided to the Legislature or generally available, the department may fulfill this requirement by citing where that information can be found.

(Added by Stats. 2008, Ch. 751, Sec. 49. Effective September 30, 2008.)






CHAPTER 3 - Appeals

17930

Except as provided in Section 18945, the director or the director’s designee shall hear appeals brought by any person as to the application of any rule or regulation promulgated pursuant to this part, except a building standard published in the State Building Standards Code, to such person under any facts and circumstances presented to the director or the director’s designee by the person alleging that the application or enforcement of any other rule or regulation by the department under the facts and circumstances is an erroneous or unlawful application or enforcement of the other rule or regulation by the department. Any appeal shall be submitted through the designated local agency.

Any appeal alleging erroneous or unlawful application by the department of a building standard published in the State Building Standards Code may be brought pursuant to the provisions of Chapter 5 (commencing with Section 18945) of Part 2. 5.

The director or the director’s designee shall not, however, hear any appeals regarding local regulations which have been adopted pursuant to Sections 17958.5 and 17958.7.

(Amended by Stats. 1982, Ch. 1020, Sec. 1.)



17931

The department may promulgate rules pertaining to hearing appeals. All rules shall be made in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1982, Ch. 1020, Sec. 2.)



17932

A decision of the director or the director’s designee made pursuant to Section 17930 is final, except for such action as may be taken by a court as permitted or required by law.

(Amended by Stats. 1982, Ch. 1020, Sec. 3.)






CHAPTER 4 - Application and Scope

17950

The provisions of this part, the building standards published in the State Building Standards Code, or the other rules and regulations promulgated pursuant to the provisions of this part which relate to apartment houses, hotels, motels, and dwellings, and buildings and structures accessory thereto, apply in all parts of the state.

(Amended by Stats. 1979, Ch. 1152.)



17951

(a) The governing body of any county or city, including a charter city, may prescribe fees for permits, certificates, or other forms or documents required or authorized by this part or rules and regulations adopted pursuant to this part.

(b) The governing body of any county or city, including a charter city, or fire protection district, may prescribe fees to defray the costs of enforcement required by this part to be carried out by local enforcement agencies.

(c) The amount of the fees prescribed pursuant to subdivisions (a) and (b) shall not exceed the amount reasonably required to administer or process these permits, certificates, or other forms or documents, or to defray the costs of enforcement required by this part to be carried out by local enforcement agencies, and shall not be levied for general revenue purposes. The fees shall be imposed pursuant to Section 66016 of the Government Code.

(d) If the local enforcement agency fails to conduct an inspection of permitted work for which permit fees have been charged pursuant to this section within 60 days of receiving notice of the completion of the permitted work, the permittee shall be entitled to reimbursement of the permit fees. The local enforcement agency shall disclose in clear language on each permit or on a document that accompanies the permit that the permittee may be entitled to reimbursement of permit fees pursuant to this subdivision.

(e) (1) The provisions of this part are not intended to prevent the use of any manufactured home, mobilehome, multiunit manufactured home, material, appliance, installation, device, arrangement, or method of construction not specifically prescribed by the California Building Standards Code or this part, provided that this alternate has been approved by the building department.

(2) The building department of any city or county may approve an alternate material, appliance, installation, device, arrangement, method, or work on a case-by-case basis if it finds that the proposed design is satisfactory and that each such material, appliance, installation, device, arrangement, method, or work offered is, for the purpose intended, at least the equivalent of that prescribed in the California Building Standards Code or this part in performance, safety, and for the protection of life and health.

(3) The building department of any city or county shall require evidence that any material, appliance, installation, device, arrangement, or method of construction conforms to, or that the proposed alternate is at least equivalent to, the requirements of this part, building standards published in the California Building Standards Code, or the other rules and regulations promulgated pursuant to this part and in order to substantiate claims for alternates, the building department of any city or county may require tests as proof of compliance to be made at the expense of the owner or the owner’s agent by an approved testing agency selected by the owner or the owner’s agent.

(Amended by Stats. 2004, Ch. 144, Sec. 1. Effective January 1, 2005.)



17952

(a)  In the event of nonenforcement of this part, or the building standards published in the California Building Standards Code, or the other rules and regulations promulgated pursuant to the provisions of this part, such provisions, building standards or other rules and regulations shall be enforced by the department in any city or county after the department has given written notice to the governing body of that city or county or fire protection district, as the case may be, of a violation of this part, those building standards, or the other rules or regulations promulgated pursuant to the provisions of this part and the city or county has failed to initiate proceedings to secure correction of the violation within 30 days of the date of that notice. The city or county or fire protection district may request a hearing before the department pursuant to Section 17930 within the 30 days to show cause for nonenforcement. Enforcement by the department shall not be initiated until the decision of the department, adverse to the city or county or fire protection district, is rendered.

(b)  In the event of enforcement by the department pursuant to subdivision (a), the costs incurred by the department for such enforcement shall be borne by such city, or county, or city and county, or fire protection district. The department may assess fees to defray the costs of enforcement, thereby reducing the cost to be borne by the city, county, city and county, or fire protection district, but the department need not assess such fees and may not require the city, county, city and county, or fire protection district to assess fees to offset department costs.

(Amended by Stats. 1997, Ch. 645, Sec. 8. Effective January 1, 1998.)



17953

Each city, county, and city and county shall enact an ordinance which requires a preliminary soil report, prepared by a civil engineer who is registered by the state, based upon adequate test borings or excavations, of every subdivision, where a tentative and final map is required pursuant to Section 66426 of the Government Code.

The preliminary soil report may be waived if the building department of the city, county or city and county, or other enforcement agency charged with the administration and enforcement of the provisions of this part, shall determine that, due to the knowledge such department has as to the soil qualities of the soil of the subdivision or lot, no preliminary analysis is necessary.

(Amended by Stats. 1975, Ch. 24.)



17954

If the preliminary soil report indicates the presence of critically expansive soils or other soil problems which, if not corrected, would lead to structural defects, such ordinance shall require a soil investigation of each lot in the subdivision.

The soil investigation shall be prepared by a civil engineer who is registered in this state. It shall recommend corrective action which is likely to prevent structural damage to each dwelling proposed to be constructed on the expansive soil.

(Added by Stats. 1965, Ch. 1001.)



17955

The building department of each city, county, or city and county, or other enforcement agency charged with the administration and enforcement of the provisions of this part, shall approve the soil investigation if it determines that the recommended action is likely to prevent structural damage to each dwelling to be constructed. As a condition to the building permit, the ordinance shall require that the approved recommended action be incorporated in the construction of each dwelling. Appeal from such determination shall be to the local appeals board.

(Added by Stats. 1965, Ch. 1001.)



17956

A city, county, or city and county or other enforcement agency charged with the administration and enforcement of the provisions of this part, is not liable for any injury which arises out of any act or omission of the city, county or city and county, or other enforcement agency, or a public employee or any other person under Section 17953, 17954, or 17955.

(Added by Stats. 1965, Ch. 1001.)



17957

The governing body of any city, county, or city and county may enact an ordinance prescribing an alternate procedure which is equal to or more restrictive than the procedure specified in Sections 17953, 17954, and 17955.

(Added by Stats. 1965, Ch. 1001.)



17958

Except as provided in Sections 17958.8 and 17958.9, any city or county may make changes in the provisions adopted pursuant to Section 17922 and published in the California Building Standards Code or the other regulations thereafter adopted pursuant to Section 17922 to amend, add, or repeal ordinances or regulations which impose the same requirements as are contained in the provisions adopted pursuant to Section 17922 and published in the California Building Standards Code or the other regulations adopted pursuant to Section 17922 or make changes or modifications in those requirements upon express findings pursuant to Sections 17958.5 and 17958.7. If any city or county does not amend, add, or repeal ordinances or regulations to impose those requirements or make changes or modifications in those requirements upon express findings, the provisions published in the California Building Standards Code or the other regulations promulgated pursuant to Section 17922 shall be applicable to it and shall become effective 180 days after publication by the California Building Standards Commission. Amendments, additions, and deletions to the California Building Standards Code adopted by a city or county pursuant to Section 17958.7, together with all applicable portions of the California Building Standards Code, shall become effective 180 days after publication of the California Building Standards Code by the California Building Standards Commission.

(Amended by Stats. 1997, Ch. 645, Sec. 9. Effective January 1, 1998.)



17958.1

Notwithstanding Sections 17922, 17958, and 17958.5, a city or county may, by ordinance, permit efficiency units for occupancy by no more than two persons which have a minimum floor area of 150 square feet and which may also have partial kitchen or bathroom facilities, as specified by the ordinance. In all other respects, these efficiency units shall conform to minimum standards for those occupancies otherwise made applicable pursuant to this part.

“Efficiency unit,” as used in this section, has the same meaning specified in the Uniform Building Code of the International Conference of Building Officials, as incorporated by reference in Chapter 2-12 of Part 2 of Title 24 of the California Code of Regulations.

(Amended by Stats. 1997, Ch. 645, Sec. 10. Effective January 1, 1998.)



17958.2

(a)  Notwithstanding Section 17958, regulations of the department adopted for limited-density owner-built rural dwellings, which are codified in Article 8 (commencing with Section 74) of Subchapter 1 of Chapter 1 of Title 25 of the California Code of Regulations, shall not become operative within any city or county unless and until the governing body of the city or county makes an express finding that the application of those regulations within the city or county is reasonably necessary because of local conditions and the city or county files a copy of that finding with the department.

(b)  In adopting ordinances or regulations for limited-density owner-built rural dwellings, a city or county may make any changes or modifications in the requirements contained in Article 8 (commencing with Section 74) of Subchapter 1 of Chapter 1 of Title 25 of the California Code of Regulations that it determines are reasonably necessary because of local conditions, if the city or county files a copy of the changes or modifications and the express findings for the changes or modifications with the department. No change or modification of that type shall become effective or operative for any purpose until the finding and the change or modification has been filed with the department.

(Amended by Stats. 2000, Ch. 471, Sec. 6. Effective January 1, 2001.)



17958.3

(a) All residential hotels, as defined by paragraph (1) of subdivision (b) of Section 50519, shall provide a locking mail receptacle for each residential unit, consistent with the applicable standards for apartment housing mail receptacles in the United States Postal Service Domestic Mail Manual. Installation and maintenance of each mail receptacle shall meet all of the specifications and requirements of the United States Postal Service.

(b) Notwithstanding the date of construction of the residential hotel, each mail receptacle shall comply with the requirements of the Fair Housing Act (42 U.S.C. Sec. 3601).

(c) Notwithstanding Sections 17922, 17958, and 17958.5, a city, county, or city and county may enact and enforce ordinances which provide greater protections, additional standards, and increased remedies with respect to the provision of a locking mail receptacle for each residential unit in a residential hotel.

(d) This section shall become operative on July 1, 2008.

(Added by Stats. 2007, Ch. 599, Sec. 2. Effective January 1, 2008. Section operative July 1, 2008, by its own provisions.)



17958.4

(a)  Any city, county, or city and county, may, by ordinance, establish a date by which all residential real property with security window bars on bedroom windows shall meet current state and local requirements for safety release mechanisms on security window bars consistent with the applicable standards in the 1995 edition of the California Building Standards Code, or, for safety release mechanisms on security window bars installed on or after January 1, 2008, the current edition of the California Building Standards Code, and any changes thereto made by the city, county, or city and county pursuant to Section 17958.

(b)  Disclosures of the existence of any safety release mechanism on any security window bar shall be made in writing, and may be included in existing transactional documents, including, but not limited to, a real estate sales contract or receipt for deposit, or a transfer disclosure statement pursuant to Section 1102.6 or 1106.6a of the Civil Code.

(c)  Enforcement of an ordinance adopted pursuant to subdivision (a) shall not apply as a condition of occupancy or at the time of any transfer that is subject to the Documentary Transfer Tax Act, Part 6.7 (commencing with Section 11901) of the Revenue and Taxation Code.

(Amended by Stats. 2007, Ch. 596, Sec. 5. Effective January 1, 2008.)



17958.5

Except as provided in Section 17922.6, in adopting the ordinances or regulations pursuant to Section 17958, a city or county may make those changes or modifications in the requirements contained in the provisions published in the California Building Standards Code and the other regulations adopted pursuant to Section 17922, including, but not limited to, green building standards, as it determines, pursuant to the provisions of Section 17958.7, are reasonably necessary because of local climatic, geological, or topographical conditions.

For purposes of this section, a city and county may make reasonably necessary modifications to the requirements, adopted pursuant to Section 17922, including, but not limited to, green building standards, contained in the provisions of the code and regulations on the basis of local conditions.

(Amended by Stats. 2009, Ch. 89, Sec. 1. Effective January 1, 2010.)



17958.7

(a)  Except as provided in Section 17922.6, the governing body of a city or county, before making any modifications or changes pursuant to Section 17958.5, shall make an express finding that such modifications or changes are reasonably necessary because of local climatic, geological or topographical conditions. Such a finding shall be available as a public record. A copy of those findings, together with the modification or change expressly marked and identified to which each finding refers, shall be filed with the California Building Standards Commission. No modification or change shall become effective or operative for any purpose until the finding and the modification or change have been filed with the California Building Standards Commission.

(b)  The California Building Standards Commission may reject a modification or change filed by the governing body of a city or county if no finding was submitted.

(Amended by Stats. 1997, Ch. 645, Sec. 12. Effective January 1, 1998.)



17958.8

Local ordinances or regulations governing alterations and repair of existing buildings shall permit the replacement, retention, and extension of original materials and the use of original methods of construction for any building or accessory structure subject to this part, including a hotel, lodginghouse, motel, apartment house, or dwelling, or portions thereof, as long as the portion of the building and structure subject to the replacement, retention, or extension of original materials and the use of original methods of construction complies with the building code provisions governing that portion of the building or accessory structure at the time of construction, and the other rules and regulations of the department or alternative local standards governing that portion at the time of its construction and adopted pursuant to Section 13143.2 and the building or accessory structure does not become or continue to be a substandard building.

(Amended by Stats. 2003, Ch. 474, Sec. 2. Effective January 1, 2004.)



17958.9

Local ordinances or regulations governing the moving of apartment houses and dwellings shall, after July 1, 1978, permit the retention of existing materials and methods of construction so long as the apartment house or dwelling complies with the building standards for foundation applicable to new construction, and does not become or continue to be a substandard building.

(Amended by Stats. 1993, Ch. 288, Sec. 2. Effective August 2, 1993.)



17958.11

(a)  Any city or county may adopt alternative building regulations for the conversion of commercial or industrial buildings, or portions thereof, to joint living and work quarters. As used in this section, “joint living and work quarters” means residential occupancy by a family maintaining a common household, or by not more than four unrelated persons, of one or more rooms or floors in a building originally designed for industrial or commercial occupancy which include (1) cooking space and sanitary facilities in conformance with local building standards adopted pursuant to Section 17958 or 17958.5 and (2) adequate working space reserved for, and regularly used by, one or more persons residing therein.

The alternative building regulations adopted pursuant to this section shall be applicable in those geographic areas specifically designated for such occupancy, or as expressly permitted by a redevelopment plan with respect to a redevelopment project area. The alternative building regulations need not impose the same requirements as regulations adopted pursuant to Section 17922, except as otherwise provided in this section, but in permitting repairs, alterations, and additions necessary to accommodate joint living and work quarters, the alternative building regulations shall impose such requirements as will, in the determination of the local governing body, protect the public health, safety, and welfare.

(b)  The Legislature hereby finds and declares that a substantial number of manufacturing and commercial buildings in urban areas have lost manufacturing and commercial tenants to more modern manufacturing and commercial premises, and that the untenanted portions of such buildings constitute a potential resource capable, when appropriately altered, of accommodating joint living and work quarters which would be physically and economically suitable particularly for use by artists, artisans, and similarly-situated individuals. The Legislature further finds that the public will benefit by making such buildings available for joint living and work quarters for artists, artisans, and similarly-situated individuals because (1) conversion of space to joint living and work quarters provides a new use for such buildings contributing to the revitalization of central city areas, (2) such conversion results in building improvements and rehabilitation, and (3) the cultural life of cities and of the state as a whole is enhanced by the residence in such cities of large numbers of persons regularly engaged in the arts.

(c)  The Legislature further finds and declares that (1) persons regularly engaged in the arts require larger amounts of space for the pursuit of their artistic endeavors and for the storage of materials therefor, and of the products thereof, than are regularly found in dwellings, (2) the financial remunerations to be obtained from a career in the arts are generally small, (3) persons regularly engaged in the arts generally find it financially difficult to maintain quarters for their artistic endeavors separate and apart from their places of residence, (4) high property values and resulting rental costs make it particularly difficult for persons regularly engaged in the arts to obtain the use of the amount of space required for their work, and (5) the residential use of such space is accessory to the primary use of such space as a place of work.

It is the intent of the Legislature that local governments have discretion to define geographic areas which may be utilized for joint living and work quarters and to establish standards for such occupancy, consistent with the needs and conditions peculiar to the local environment. The Legislature recognizes that building code regulations applicable to residential housing may have to be relaxed to provide joint living and work quarters in buildings previously used for commercial or industrial purposes.

(Added by Stats. 1979, Ch. 434.)



17959

(a)  No later than December 31, 2003, the department shall consider proposed universal design guidelines for home construction or home modifications which may be submitted by the California Department of Aging, the California Commission on Aging, the Department of Rehabilitation, the office of the State Architect of the Department of General Services, the office of the State Fire Marshal, the California Building Standards Commission, or other state departments. Thereafter, the department, without significantly impacting housing cost and affordability, shall, in consultation with these agencies, develop guidelines and at least one model ordinance for new construction and home modifications that is consistent with the principles of universal design as promulgated by the Center for Universal Design at North Carolina State University or other similar design guidelines that enhance the full life cycle use of housing without regard to the physical abilities or disabilities of a home’s occupants or guests in order to accommodate a wide range of individual preferences and functional abilities. In developing these guidelines and model ordinances, the department also shall meet with, and solicit information from, individuals and organizations representing individuals and entities with interests in construction, local governments, the health and welfare of senior citizens and persons with disabilities, architects, and others with expertise in these design and living issues. The department shall ensure that at least three meetings subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of the Government Code) shall occur, that shall include opportunities for government agencies, individuals, and organizations identified in this subdivision to participate and comment on proposed guidelines or draft model ordinances.

(b)  (1)  In addition to the authority granted by Sections 17958.5 and 18941.5, and for the purposes of this section, a city, county, or city and county may, by ordinance, make changes or modifications in addition to or in excess of the requirements contained in the California Building Standards Code adopted pursuant to Sections 17922 and 18928 if the city, county, or city and county makes a finding that the changes and modifications are reasonably necessary and are substantially the same as the guidelines or model ordinances adopted pursuant to subdivision (a). In no case shall the changes or modifications be less restrictive than the requirements published in the California Building Standards Code.

(2)  A city, county, or city and county adopting an ordinance pursuant to this subdivision shall file a copy of the ordinance and the findings with the department. No such ordinance shall become effective or operative for any purpose until the findings and the ordinance have been filed with the department. The department may review the findings and each ordinance to evaluate their consistency with this subdivision, and shall provide written comments to the adopting entity as to any such evaluation.

(c)  (1)  In a city, county, or city and county where a universal design ordinance has not been adopted pursuant to subdivision (b), developers of housing for senior citizens, persons with disabilities, and other persons and families are encouraged, but not required, to seek information and assistance from the department and the California Department of Aging regarding the principles of universal design specified in subdivision (a) and consider those principles in their construction.

(2)  The department, the California Department of Aging, and any other interested state agency also may, to the extent feasible, disseminate information to interested persons and entities in all parts of the state regarding the principles of universal design and their relationship to new construction and home modifications.

(d)  Subdivision (b) shall become operative on January 1, 2005.

(Added by Stats. 2002, Ch. 726, Sec. 3. Effective January 1, 2003.)



17959.1

(a) A city or county shall administratively approve applications to install solar energy systems though the issuance of a building permit or similar nondiscretionary permit. However, if the building official of the city or county has a good faith belief that the solar energy system could have a specific, adverse impact upon the public health and safety, the city or county may require the applicant to apply for a use permit.

(b) A city or county may not deny an application for a use permit to install a solar energy system unless it makes written findings based upon substantial evidence in the record that the proposed installation would have a specific, adverse impact upon the public health or safety, and there is no feasible method to satisfactorily mitigate or avoid the specific, adverse impact. This finding shall include the basis for the rejection of potential feasible alternatives of preventing the adverse impact.

(c) Any conditions imposed on an application to install a solar energy system must be designed to mitigate the specific, adverse impact upon the public health and safety at the lowest cost possible.

(d) (1) A solar energy system shall meet applicable health and safety standards and requirements imposed by state and local permitting authorities.

(2) A solar energy system for heating water shall be certified by the Solar Rating Certification Corporation (SRCC) or other nationally recognized certification agency. SRCC is a nonprofit third party supported by the United States Department of Energy. The certification shall be for the entire solar energy system and installation.

(3) A solar energy system for producing electricity shall meet all applicable safety and performance standards established by the National Electrical Code, the Institute of Electrical and Electronics Engineers, and accredited testing laboratories such as Underwriters Laboratories and, where applicable, rules of the Public Utilities Commission regarding safety and reliability.

(e) The following definitions apply to this section:

(1) “A feasible method to satisfactorily mitigate or avoid the specific, adverse impact” includes, but is not limited to, any cost effective method, condition, or mitigation imposed by a city or county on another similarly situated application in a prior successful application for a permit. A city or county shall use its best efforts to ensure that the selected method, condition, or mitigation meets the conditions of subparagraphs (A) and (B) of paragraph (1) of subdivision (d) of Section 714 of the Civil Code.

(2) “Solar energy system” has the meaning set forth in paragraphs (1) and (2) of subdivision (a) of Section 801.5 of the Civil Code.

(3) A “specific, adverse impact” means a significant, quantifiable, direct, and unavoidable impact, based on objective, identified, and written public health or safety standards, policies, or conditions as they existed on the date the application was deemed complete.

(Repealed and added by Stats. 2004, Ch. 789, Sec. 6. Effective January 1, 2005.)



17959.3

(a)  It is the intent of the Legislature to encourage the use of passive solar energy design. The Legislature recognizes that building code regulations with regard to natural light and ventilation standards have to be modified to permit existing buildings to be retrofitted with passive solar energy.

(b)  Notwithstanding Section 17922, any city or county may by ordinance or regulation permit windows required for light and ventilation of habitable rooms in dwellings to open into areas provided with natural light and ventilation which are designed and built to act as passive solar energy collectors.

(c)  On or before September 1, 1999, the department shall, after consulting with the State Energy Resources Conservation and Development Commission, prepare, adopt, and submit building standards to implement the provisions of this section for approval as part of the California Building Standards Code pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5.

(Amended by Stats. 1999, Ch. 643, Sec. 10.5. Effective January 1, 2000.)



17959.4

The housing appeals board may, in cases of extreme hardship to owner-occupants or tenants of dwellings, provide for deferral of the effective date of orders of abatement. Any deferral of the effective date of an order of abatement under this section shall terminate upon any sale or transfer of the dwelling by the owner-occupant but shall not terminate upon the sale or transfer of the dwelling if the dwelling is occupied by a tenant other than the owner-occupant.

(Amended by Stats. 1985, Ch. 1279, Sec. 4.)



17959.5

The housing appeals board may, upon appeal or upon application by the owner, grant variances from local use zone requirements in order to permit an owner-occupant of a dwelling to construct an addition to a dwelling to meet occupancy standards relating the number of persons in a household to the number of rooms or bedrooms. This power of the housing appeals board shall be in addition to, and shall not otherwise affect, the powers of other governmental boards and agencies to allow local use zone variances.

(Added by Stats. 1977, Ch. 847.)



17959.6

(a)  Ninety days after the Department of Housing and Community Development certifies and makes available a standard form pursuant to subdivision (h), but in no event sooner than July 1, 2004, for housing developments for which a building permit application is submitted on or after that date, a developer of any new for-sale residential housing development, including, but not limited to, a single family dwelling, duplex, triplex, townhouse, condominium, or other homes, shall provide to a buyer a list of universal accessibility features that would make the home entrance, interior routes of travel, the kitchen, and the bathrooms fully accessible to persons with disabilities.

(b)  (1)  (A)  The list shall include the features described in paragraphs (2) to (7), inclusive, and any others that the developer deems necessary or appropriate to effectuate the purposes of this section.

(B)  To the extent that any of the features described in paragraphs (2) to (7), inclusive, are included in Chapter 11A of the California Building Code (Part 2 of Title 24 of the California Code of Regulations), they shall be listed consistent with, and shall be installed in a manner at least consistent with, that chapter. A developer that lists and installs materials and features in a manner at least consistent with Chapter 11A or successor chapters of the California Building Code, shall be deemed to be in compliance with the requirements of this subparagraph. Other features shall be listed and installed in a manner appropriate to effectuate the purposes of this section.

(C)  Notwithstanding subparagraph (B), the developer and buyer may agree in writing to different standards than those provided in subparagraph (B) if the different standards and their deviation from the standards in subparagraph (B) are clearly disclosed.

(2)  General external adaptations:

(A)  Accessible route of travel to the dwelling unit.

(B)  Accessible landscaping of the side and rear yards.

(C)  Accessible route from the garage or parking area to the dwelling unit primary and secondary entries.

(3)  Doors, openings, and entries:

(A)  Accessible primary front door, doorway, and threshold.

(B)  Accessible interior doors and doorways.

(C)  Accessible secondary exterior doors, doorways, and thresholds.

(D)  Accessible levered handles on all specified doors.

(E)  An entry door sidelight or high and low peephole viewers.

(F)  Visual fire alarms and visual doorbells.

(G)  Accessible sliding glass door.

(4)  General interior adaptations:

(A)  Accessible routes to at least one bedroom, bathroom, and kitchen from the primary entrance.

(B)  Accessible switches, outlets, and thermostats.

(C)  Visual fire alarms and visual doorbells.

(D)  Rocker light switches.

(E)  Closet rods and shelves adjustable from three feet to five feet six inches high.

(F)  A residential elevator or lift.

(G)  If provided, a service porch with accessible workspace, cabinets, and appliances.

(5)  Kitchen:

(A)  Adequate accessible clear floorspace at appliances.

(B)  Repositionable sink and countertop workspaces.

(C)  Accessible cabinets and drawers, including pullout shelves, bread boards, and Lazy Susans.

(D)  Accessible sink features and controls.

(E)  Accessible built-in or provided appliances, including refrigerator, stove, oven, dishwasher, and countertop microwave or convection oven.

(F)  Enhancements such as a contrasting color edge at countertops, contrasting floor designs marking accessible routes and work areas, antiscald device on plumbing fixtures, and undercabinet lighting.

(6)  Bathrooms and powder rooms (applicable to one or more bathrooms, at the option of the buyer):

(A)  Grab bar backing and grab bars in all requested locations.

(B)  Accessible clear floorspace and turning circles.

(C)  Accessible sink (lavatory) with adequate knee space and protection.

(D)  Accessible toilet (water closet).

(E)  Accessible roll-in shower in lieu of a standard tub or shower.

(F)  Accessible faucet handles and an adjustable handheld showerhead.

(G)  Enhancements such as a contrasting color edge at countertops, contrasting floor designs marking accessible routes and work areas, and antiscald device on plumbing fixtures.

(7)  Any other external or internal feature requested at a reasonable time by the buyer that is reasonably available and reasonably feasible to install or construct and makes the residence more usable for a person with disabilities in order to accommodate any type of disability.

(c)  For each feature on the list required by subdivision (b), the developer shall indicate whether the feature is standard, limited, optional, or not available.

(d)  If a developer chooses to offer those features listed in subdivision (b) as modifications that may be made to a home, the developer shall indicate on the list required by subdivision (b) at what point in the construction process the buyer must notify the developer that the buyer wishes to purchase the features.

(e)  If a local jurisdiction adopts a model ordinance developed pursuant to Section 17959 that requires developers to provide standard or optional accessibility features in homes described in subdivision (b), a developer subject to that ordinance is required to include on the list required by subdivision (b) only those features beyond those required by the ordinance.

(f)  Nothing in this section shall be construed to require a developer to provide the features listed in subdivision (b) during the construction process or at any other time, unless the developer has offered to provide a feature and the buyer has requested it and agreed to provide payment.

(g)  Any willful violation by a developer of this section shall be punishable by a civil penalty of five hundred dollars ($500).

(h)  The department may adopt regulations that it determines are necessary and appropriate for the use and enforcement of this section. The regulations may include, but not be limited to, providing specificity to any features not otherwise covered as mandatory features in Chapter 11A or 11B of the California Building Code, additional mandatory requirements for forms, and additional procedures for offer or acceptance of features. The department may develop, certify, and make available a standard form providing the information required by this section, except for costs, and that standard form shall be exempt from adoption pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). A developer’s use of a form substantially the same as that developed and distributed by the department shall be deemed to comply with this section.

(i)  Pursuant to Section 17959, upon adoption by the department of guidelines or a model ordinance that defines those features deemed to provide universal accessibility, those guidelines or that model ordinance shall supersede the features listed in subdivision (b).

(j)  This section shall not be construed to require action by the California Building Standards Commission pursuant to the California Building Standards Law (Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code).

(Added by Stats. 2003, Ch. 648, Sec. 1. Effective January 1, 2004.)






CHAPTER 5 - Administration and Enforcement

ARTICLE 1 - Enforcement Agencies

17960

The building department of every city or county shall enforce within its jurisdiction all the provisions published in the State Building Standards Code, the provisions of this part, and the other rules and regulations promulgated pursuant to the provisions of this part pertaining to the erection, construction, reconstruction, movement, enlargement, conversion, alteration, repair, removal, demolition, or arrangement of apartment houses, hotels, or dwellings.

(Amended by Stats. 1979, Ch. 1152.)



17960.1

(a)  The governing body of a local agency may authorize its enforcement agency to contract with or employ a private entity or persons on a temporary basis to perform the plan-checking function.

(b)  A local agency need not enter into a contract or employ persons if it determines that no entities or persons are available or qualified to perform the plan-checking services.

(c)  Entities or persons employed by a local agency may, pursuant to agreement with the local agency, perform all functions necessary to check the plans and specifications to comply with other requirements imposed pursuant to this part or by local ordinances adopted pursuant to this part, except those functions reserved by this part or local ordinance to the legislative body. A local agency may charge the applicant fees in an amount necessary to defray costs directly attributable to employing or contracting with entities or persons performing services pursuant to this section which the applicant requested.

(d)  When there is an excessive delay in checking plans and specifications submitted as a part of an application for a residential building permit, the local agency shall, upon request of the applicant, contract with or employ a private entity or persons on a temporary basis to perform the plan-checking function subject to subdivisions (b) and (c).

(e)  For purposes of this section:

(1)  “Enforcement agency” means the building department or building division of a local agency.

(2)  “Excessive delay” means the enforcement agency of a local agency has taken either of the following:

(A)  More than 30 days after submittal of a complete application to complete the structural building safety plan check of the applicant’s set of plans and specifications which are suitable for checking. For a discretionary building permit, the time period specified in this paragraph shall commence after certification of the environmental impact report, adoption of a negative declaration, or a determination by the local agency that the project is exempt from Division 13 (commencing with Section 21000) of the Public Resources Code.

(B)  Including the days actually taken in (A), more than 45 days to complete the checking of the resubmitted corrected plans and specifications suitable for checking after the enforcement agency had returned the plans and specifications to the applicant for correction.

(3)  “Local agency” means a city, county, or city and county.

(4)  “Residential building” means a one-to-four family detached structure not exceeding three stories in height.

(Amended by Stats. 1992, Ch. 839, Sec. 1. Effective January 1, 1993.)



17960.5

The building standards for residential buildings in Chapter 2-53 of Part 2, and Chapter 4-10 of Part 4, of Title 24 of the California Administrative Code effective July 13, 1982, shall not apply to the construction of new residential housing projects which received approval by an advisory agency or other appropriate local agency on or before June 15, 1982, provided application for the permits to construct single-family detached dwellings are submitted or filed on or before June 15, 1983, and the application for all other residential building permits are submitted or filed on or before December 31, 1983.

For the purposes of this section, “approval” includes, but is not limited to, approval or conditional approval of a tentative subdivision or tentative parcel map or parcel map pursuant to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code), condominium plan or other permit for a residential housing project.

(Added by Stats. 1982, Ch. 507, Sec. 1. Effective July 13, 1982.)



17960.10

The building department, housing department, or health department enforcing any of the provisions of this part may develop a list of public or publicly funded private agencies that finance or assist residential rehabilitation or repair activities for real property owners or renters. Notwithstanding any other provision of law, the staff of that department may provide written or oral referrals to any of those financing or assistance agencies in conjunction with, or as a result of, any inspection, notice of violation, or other activity and may include on the list any loan or grant program operated by the city, county, or city and county employing that staff.

(Added by Stats. 2003, Ch. 474, Sec. 3. Effective January 1, 2004.)



17961

(a) The housing or building department or, if there is no building department acting pursuant to this section, the health department of every city, county, or city and county, or any environmental agency authorized pursuant to Section 101275, shall enforce within its jurisdiction all of this part, the building standards published in the State Building Standards Code, and the other rules and regulations adopted pursuant to this part pertaining to the maintenance, sanitation, ventilation, use, or occupancy of apartment houses, hotels, or dwellings. The health department or the environmental agency may, in conjunction with a local housing or building department acting pursuant to this section, enforce within its jurisdiction all of this part, the building standards published in the State Building Standards Code, and the other rules and regulations adopted pursuant to this part pertaining to the maintenance, sanitation, ventilation, use, or occupancy of apartment houses, hotels, or dwellings. Each department and agency, as applicable, shall coordinate enforcement activities with each other and interested departments and agencies in order to avoid unnecessary duplication.

(b) Notwithstanding subdivision (a), the health department of every city, county, or city and county, or any environmental agency authorized pursuant to Section 101275 may, in addition to the local building or housing department, if any, enforce within its jurisdiction the provisions of Section 17920.10 and shall coordinate enforcement activities with other interested departments and agencies in order to avoid unnecessary duplication.

(c) The State Department of Public Health may enforce Section 17920.10 if any local agency or department specified in subdivisions (a) and (b) enters into a written agreement, approved and published pursuant to local government procedures, with the State Department of Public Health to enforce that section, or provides the State Department of Public Health with a written request to enforce that section for a specific case following the identification of a lead poisoned child in that jurisdiction.

(Amended by Stats. 2013, Ch. 89, Sec. 3. Effective January 1, 2014.)



17962

The chief of any city or any county fire department or district providing fire protection services, and their authorized representatives, shall enforce in their respective areas all those provisions of this part, the building standards published in the State Building Standards Code relating to fire and panic safety, and those rules and regulations promulgated pursuant to the provisions of this part pertaining to fire prevention, fire protection, the control of the spread of fire, and safety from fire or panic.

(Amended by Stats. 1980, Ch. 118.)



17964

By charter, ordinance, or resolution, a city, county, or city and county may designate and charge a department organized to carry out the purposes of this part, or an officer charged with the responsibility of carrying out this part, with the enforcement of this part, the building standards published in the California Building Standards Code, or any other rules and regulations adopted pursuant to this part for the protection of the public health, safety, and general welfare as set forth in Section 17921. However, this section shall apply to the duties and responsibilities enumerated in Section 17962 only if, in the area involved, there is no city, county, or city and county fire department or district providing fire protection services. By March 1 of each year, the designated department or officer shall provide in writing to the department the name, address, telephone number, and contact person of the designated department or officer.

(Amended by Stats. 2000, Ch. 471, Sec. 8. Effective January 1, 2001.)



17965

Where there is no local enforcement agency charged with the enforcement of this part pursuant to Section 17964, and to the extent that enforcement responsibility is not assigned to a local enforcement agency pursuant to Section 17960, 17961, or 17961.5, the department shall enforce all the applicable provisions of this part, the building standards published in the State Building Standards Code, and other rules and regulations promulgated by the department pursuant to the provisions of this part, or alternative standards adopted by a city or county pursuant to this part, pertaining to apartment houses, hotels, or dwellings.

(Amended by Stats. 1979, Ch. 1152, Sec. 87.5.)



17966

Cities or counties or fire protection districts may contract with the department for assistance by the department in the enforcement of the applicable provisions of this part, the building standards published in the State Building Standards Code, and the other rules and regulations promulgated pursuant to the provisions of this part within such cities or counties. Such contracts shall contain provisions for the payment of the costs of such enforcement, or portions thereof, as may be determined by the department.

(Amended by Stats. 1979, Ch. 1152, Sec. 88.5.)



17967

The department may examine the records of the various city, city and county, or county departments charged with the enforcement of building standards published in the State Building Standards Code and the other rules and regulations promulgated pursuant to the provisions of this part and secure from them reports and copies of their records at any time. The department shall pay the cost of duplicating such records.

(Amended by Stats. 1979, Ch. 1152.)






ARTICLE 2 - Inspection

17970

Any officer, employee, or agent of an enforcement agency may enter and inspect any building or premises whenever necessary to secure compliance with, or prevent a violation of, any provision of this part, the building standards published in the State Building Standards Code, and other rules and regulations promulgated pursuant to the provisions of this part which the enforcement agency has the power to enforce.

(Amended by Stats. 1979, Ch. 1152.)



17971

The owner, or authorized agent of any owner, of any building or premises may enter the building or premises whenever necessary to carry out any instructions, or perform any work required to be done pursuant to this part, the building standards published in the State Building Standards Code, and other rules and regulations promulgated pursuant to the provisions of this part.

(Amended by Stats. 1979, Ch. 1152.)



17972

No person authorized by this article to enter buildings shall enter any dwelling between the hours of 6 o'clock p.m. of any day and 8 o'clock a.m. of the succeeding day, without the consent of the owner or of the occupants of the dwelling, nor enter any dwelling in the absence of the occupants without a proper written order executed and issued by a court having jurisdiction to issue the order.

(Added by Stats. 1961, Ch. 1844.)






ARTICLE 2.5 - Tenant Relocation Assistance

17975

Any tenant who is displaced or subject to displacement from a residential rental unit as a result of an order to vacate or an order requiring the vacation of a residential unit by a local enforcement agency as a result of a violation so extensive and of such a nature that the immediate health and safety of the residents is endangered, shall be entitled to receive relocation benefits from the owner as specified in this article. The local enforcement agency shall determine the eligibility of tenants for benefits pursuant to this article.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.1

(a) The relocation benefits required by this article shall be paid by the owner or designated agent to the tenant within 10 days after the date that the order to vacate is first mailed to the owner and posted on the premises, or at least 20 days prior to the vacation date set forth in the order to vacate, whichever occurs later.

(b) If there are fewer than 10 days between the first posting and mailing of the order to vacate and the vacation date, the relocation benefits shall be paid by the owner or designated agent to the tenant within 24 hours after the notice is posted and mailed. The local enforcement agency shall attempt to provide telephonic or written notice to the owner to notify the owner that the benefits are payable immediately. Failure to provide the notice as specified in this section shall not relieve the owner of any obligations imposed by this article.

(c) If a tenant is entitled to relocation benefits pursuant to Section 17975, the local enforcement agency shall provide either telephonic or written notice to the tenant of his or her entitlement to the benefits. Written notice may be satisfied by posting a written notice on the premises stating that tenants may be entitled to relocation benefits.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.2

The relocation payment shall be made available by the owner or designated agent to the tenant in each residential unit and shall be a sum equal to two months of the established fair market rent for the area as determined by the Department of Housing and Urban Development pursuant to Section 1437f of Title 42 of the United States Code.In addition, the relocation payment shall include an amount, as determined by the local enforcement agency, sufficient for utility service deposits. The relocation benefits shall be paid by the owner or designated agent in addition to the return, as required by law, of any security deposits held by the owner. The relocation benefits shall be payable on a per residential unit basis.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.3

(a) Any owner or designated agent who does not make timely payment as specified in Section 17975.1 shall be liable to the tenant for an amount equal to 11/2 times the relocation benefits payable pursuant to Section 17975.2.

(b) Subdivision (a) shall not apply when relocation benefits are payable fewer than 10 days after the date the order to vacate is first mailed and posted on the premises, if the owner or designated agent makes the payment no later than 10 days after the order is first mailed and posted.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.4

(a) No relocation benefits pursuant to this article shall be payable to any tenant who has caused or substantially contributed to the condition giving rise to the order to vacate, as determined by the local enforcement agency, nor shall any relocation benefits be payable to a tenant if any guest or invitee of the tenant has caused or substantially contributed to the condition giving rise to the order to vacate, as determined by the local enforcement agency. The local enforcement agency shall make the determination whether a tenant, tenant’s guest, or invitee caused or substantially contributed to the condition, giving rise to the order to vacate at the same time that the order to vacate the tenants is made.

(b) An owner or designated agent shall not be liable for relocation benefits if the local enforcement agency determines that the unit or structure became unsafe or hazardous as the result of a fire, flood, earthquake, or other event beyond the control of the owner or the designated agent and the owner or designated agent did not cause or contribute to the condition.

(c) In the situations described in subdivisions (a) and (b), the tenants of units within a multiunit structure who did not cause or substantially contribute to the uninhabitable condition shall be eligible for relocation benefits from the local enforcement agency that elects at its discretion to pay relocation payments in accordance with Section 17975.2 to those tenants.

(d) An owner or designated agent shall not be liable to make any payment as prescribed by this section if the local enforcement agency does not provide for an appeals process for the order to pay relocation benefits.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.5

(a) If the owner or designated agent fails, neglects, or refuses to pay relocation payments to a displaced tenant or a tenant subject to displacement, except in the situations described in Section 17975.4, the local enforcement agency may advance relocation payments as specified in Section 17975.2. If the local enforcement agency, pursuant to locally adopted policies, offers to advance relocation payments in accordance with Section 17975.2, the local enforcement agency shall be entitled to recover from the owner any amount paid to a tenant pursuant to this section except payments made pursuant to subdivision (c) of Section 17975.4. The local enforcement agency shall also be entitled to recover from the owner or designated agent an additional amount equal to the sum of one-half the amount so paid, but not to exceed ten thousand dollars ($10,000), as a penalty for failure to make timely payment to the displaced tenant, and the local enforcement agency’s actual costs, including direct and indirect costs, of administering the provision of benefits to the displaced tenant.

(b) Any amounts paid by the local enforcement agency, except pursuant to subdivision (c) of Section 17975.4, and any applicable penalties and actual costs may also be placed as a lien against the property by the local enforcement agency by recording the lien in the county recorder’s office of the county in which the real property is located.

(c) Any local enforcement agency that elects, at its own option pursuant to subdivision (a), to advance relocation payments to displaced tenants when the owner or designated agent fails, neglects, or refuses to pay relocation payments to displaced tenants, shall prior to instituting any action to collect from the owner or designated agent relocation benefits paid pursuant to this section, or to impose a lien therefor, send to the owner or designated agent by first-class mail, postage prepaid, at the owner’s address as shown on the last equalized assessment roll, an itemized accounting of all benefits paid by the local enforcement agency to the owner’s tenants, and any penalties or costs the local enforcement agency is seeking to recover as authorized pursuant to subdivision (a). If the owner or designated agent contends that not all of the benefits are chargeable to the owner or designated agent because the recipients were not displaced tenants, no benefits were payable pursuant to Section 17975.4, or on other grounds, the owner or designated agent shall submit a written appeal to the director of the local enforcement agency within 20 days after receipt by the owner or designated agent of the itemized accounting. The director, or the director’s designee, shall hold an administrative hearing for the purpose of determining the amount of benefits paid that are chargeable to the owner or designated agent, and any penalties or costs the local enforcement agency may recover pursuant to subdivision (a). The local enforcement agency shall provide an administrative appeal process for any appeal of a decision of the director or the director’s designee. The final decision of the local appellate body shall be subject to Section 1094.5 of the Code of Civil Procedure. If the owner fails to obtain a more favorable decision than that set forth in the itemized accounting, the owner or designated agent shall be liable to the local enforcement agency for the costs of the administrative hearing and appeal, not to exceed five thousand dollars ($5,000). The failure to receive the itemized accounting shall not relieve the owner of any obligation to the city or county.

(d) Nothing in this article shall be construed to require the local enforcement agency to pay any relocation benefits to any tenant, or assume any obligation, requirement, or duty of the owner pursuant to this article.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.6

Notwithstanding subdivision (b) of Section 17975.1 and subdivision (a) of Section 17975.5, if there are fewer than 10 days between the first posting and mailing of the order to vacate and the vacation date, and if the local enforcement agency advances relocation benefits to any tenants, prior to the expiration of the 10-day period, the owner shall not be required to reimburse the local enforcement agency for a charge identified on the itemized accounting described in subdivision (c) of Section 17975.5 if the owner contests the charge within 30 days after the itemized accounting is mailed to the owner or designated agent pursuant to subdivision (c) of Section 17975.5. The owner or designated agent shall pay the charge that was the subject of the appeal pursuant to subdivision (c) of Section 17975.5 within 30 days after an adverse decision by the director of the local enforcement agency on the appeal is mailed to the owner.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.7

The remedies under this article are cumulative and in addition to any other remedies available under federal, state, or local law.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.8

Any order by a local agency that requires a tenant’s displacement and is issued to an owner, designated agent, or tenant, shall be accompanied by a summary of the provisions of this article. Failure to provide a summary shall not relieve any person of the obligations imposed by this article.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.9

While it is the intent of the Legislature in enacting this article to provide an expedient means by which to provide relocation funds to tenants, nothing in this article shall be construed to limit the rights available to owners, designated agents, or tenants under any other provision of law. Furthermore, nothing in this article shall be construed to deprive an owner of procedural due process rights guaranteed by law, including, but not limited to, a right to file a judicial action against a local enforcement agency that has failed to proceed in a manner required by law.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)



17975.10

When seeking reimbursement under an optional local program intended to advance relocation payments to displaced tenants when the owner fails, neglects, or refuses to pay relocation payments to displaced tenants pursuant to the provisions of this article, the local code enforcement agency shall first explore the potential of using funds from any available federally funded program that provides tenant relocation assistance in cases of local code enforcement activities.

(Added by Stats. 2004, Ch. 473, Sec. 1. Effective January 1, 2005.)






ARTICLE 3 - Actions and Proceedings

17980

(a) If a building is constructed, altered, converted, or maintained in violation of any provision of, or in violation of any order or notice that gives a reasonable time to correct that violation issued by an enforcement agency pursuant to this part, the building standards published in the California Building Standards Code, or other rules and regulations adopted pursuant to this part, or if a nuisance exists in a building or upon the lot on which it is situated, the enforcement agency shall, after 30 days’ notice to abate the nuisance or violation, or a notice to abate with a shorter period of time if deemed necessary by the enforcement agency to prevent or remedy an immediate threat to the health and safety of the public or occupants of the structure, institute appropriate action or proceeding to prevent, restrain, correct, or abate the violation or nuisance. Notwithstanding the above, if a person has purchased and is in the process of diligently abating any violation at a residential property that had been foreclosed on or after January 1, 2008, an enforcement agency shall not commence an action or proceeding until at least 60 days after the person takes title to the property, unless a shorter period of time is deemed necessary by the enforcement agency, in its sole discretion, to prevent or remedy an immediate threat to the health and safety of the neighboring community, public, or occupants of the structure.

(b) If an entity releases a lien securing a deed of trust or mortgage on a property for which a notice of pendency of action, as defined in Section 405.2 of the Code of Civil Procedure, has been recorded against the property by an enforcement agency pursuant to subdivision (a) of Section 17985 of the Health and Safety Code or Section 405.7 or 405.20 of the Code of Civil Procedure, it shall notify in writing the enforcement agency that issued the order or notice within 30 days of releasing the lien.

(c) (1) Whenever the enforcement agency has inspected or caused to be inspected a building and has determined that the building is a substandard building or a building described in Section 17920.10, the enforcement agency shall commence proceedings to abate the violation by repair, rehabilitation, vacation, or demolition of the building. The enforcement agency shall not require the vacating of a residential building unless it concurrently requires expeditious demolition or repair to comply with this part, the building standards published in the California Building Standards Code, or other rules and regulations adopted pursuant to this part. The owner shall have the choice of repairing or demolishing. However, if the owner chooses to repair, the enforcement agency shall require that the building be brought into compliance according to a reasonable and feasible schedule for expeditious repair. The enforcement agency may require vacation and demolition or may itself vacate the building, repair, demolish, or institute any other appropriate action or proceeding, if any of the following occur:

(A) The repair work is not done within the period required by the notice.

(B) The owner does not make a timely choice of repair or demolition.

(C) The owner selects an option which cannot be completed within a reasonable period of time, as determined by the enforcement agency, for any reason, including, but not limited to, an outstanding judicial or administrative order.

(2) In deciding whether to require vacation of the building or to repair as necessary, the enforcement agency shall give preference to the repair of the building whenever it is economically feasible to do so without having to repair more than 75 percent of the dwelling, as determined by the enforcement agency, and shall give full consideration to the needs for housing as expressed in the local jurisdiction’s housing element.

(d) (1) Notwithstanding subdivision (c) and notwithstanding local ordinances, tenants in a residential building shall be provided copies of any of the following:

(A) The notice of a violation described in subdivision (a) that affects the health and safety of the occupants and that causes the building to be substandard pursuant to Section 17920.3 or in violation of Section 17920.10.

(B) An order of the code enforcement agency issued after inspection of the premises declaring the dwelling to be in violation of a provision described in subdivision (a).

(C) The enforcement agency’s decision to repair or demolish.

(D) The issuance of a building or demolition permit following the abatement order of an enforcement agency.

(2) Each document provided pursuant to paragraph (1) shall be provided to each affected residential unit by the enforcement agency that issued the order or notice, in the manner prescribed by subdivision (a) of Section 17980.6.

(e) All notices issued by the enforcement agency to correct violations or to abate nuisances shall contain a provision notifying the owner that, in accordance with Sections 17274 and 24436.5 of the Revenue and Taxation Code, a tax deduction may not be allowed for interest, taxes, depreciation, or amortization paid or incurred in the taxable year.

(f) The enforcement agency may charge the owner of the building for its postage or mileage cost for sending or posting the notices required to be given by this section.

(g) If the enforcement agency determines that there is an infestation pursuant to paragraph (12) of subdivision (a) of Section 17920.3 or Section 116130, the enforcement agency’s abatement order shall require the abatement of any other conditions listed in Section 17920.3 that the enforcement agency determines to have caused the infestation.

(Amended by Stats. 2014, Ch. 81, Sec. 1. Effective January 1, 2015.)



17980.1

(a)  If a building is identified by a city, city and county, or county pursuant to Article 4 (commencing with Section 19160) of Chapter 2 of Part 3 of Division 13, or Section 8875.2 of the Government Code as being potentially hazardous to life in the event of an earthquake or is identified for any other reason to be hazardous to life in the event of an earthquake, or is identified as being in a condition that substantially endangers the health and safety of residents pursuant to Section 17980.6, an order requiring the building to be retrofitted to local seismic building standards or repaired so as not to violate any law, regulation, or ordinance applicable to the maintenance and use of the building, may be executed by the enforcement agency or its agents or contractors if all of the following conditions are satisfied:

(1)  The hazardous condition is of a nature that would endanger the immediate health and safety of residents or the public in the event of an earthquake.

(2)  The extent and nature of a hazardous condition related to seismic safety is such that it could be corrected with the application of current technology.

(3)  Any abatement order of the enforcement agency is not complied with or not so far complied with as the enforcement agency may regard as reasonable, within the time therein designated.

(b)  If the owner does not comply with the abatement order within a reasonable time after issuance of the order, the enforcement agency may, as an alternative to any other remedy permitted under law, seek the remedy provided by this section if the court finds the owner in violation of the abatement order and finds that the abatement order was issued in order to correct a hazardous condition which would endanger the immediate health and safety of residents or the public in the event of an earthquake or because of any violation of this part.

(c)  After serving notice upon the owner not less than 48 hours prior to the filing of the application in accordance with the procedures for notice specified by this subdivision, the enforcement agency, in accordance with this section, Sections 17980.1 to 17980.3, inclusive, and Chapter 5 (commencing with Section 564) of Title 7 of Part 2 of the Code of Civil Procedure, may thereafter apply to the superior court in the county where the property is situated by petition for an order directing the owner and any mortgagees or lienors of record to show cause why an individual or group as proposed by the enforcement agency should not be appointed as a receiver, and why the receiver should not remove or remedy the condition and obtain a lien, as provided in Section 17980.2, in favor of the enforcement agency against the property, with the lien having the priority as specified in subdivision (b) of Section 17980.2, to secure repayment of the costs incurred by the receiver in removing or remedying the condition. The application shall contain all of the following:

(1)  Proof by affidavit that an abatement order of the enforcement agency has been issued and served on the owner, mortgagees, and lienors in accordance with this section, and that the notice containing the same particulars as are required in the abatement order, including the work to be done, has been filed in the office of the county recorder in which mechanic’s liens affecting the property would be filed.

(2)  A statement that the abatement order has not been complied with or not so far complied with as the enforcement agency may regard as reasonable within the time period therein designated.

(3)  A statement that a condition that constitutes a serious hazard and is a serious threat to life, health, or safety continues to exist upon the property, and a description of the property and the factors constituting the unsafe condition.

(4)  A plan describing how the receiver shall perform the required work, and how rents, issues, and profits shall be collected and distributed among the owner, mortgagee, lienor, and enforcement agency or receiver, and including an estimate as to the costs of the required work, the approximate time when the repairs will be completed, a statement as to whether a displacement of any occupant is required, and provisions regarding assistance for displaced occupants.

(d)  The order to show cause shall be returnable not less than five days after service is completed and shall provide for personal service of a copy thereof and the papers on which it is based on the owners and mortgagees of record and lienors. Alternative service may be made upon the owner by posting upon the property and thereafter mailing to the owner at the last known address, and upon the mortgagee or lienor by mailing to the address set forth in the recorded mortgage or lien and by publication in a newspaper of general circulation in the county where the premises are located. The service shall be completed on filing proof of service thereof in the office of the county clerk.

(e)  On the return of the order to show cause, the proceeding regarding that order shall have precedence over every other business of the court, unless the court finds that some other pending proceeding, having a similar statutory precedence, shall have priority. If the court finds good cause therefor, and finds that the cost of repairs, when added to any valid encumbrances on the building, shall not exceed the projected value of the building when repaired, then the court shall appoint a receiver named in the application or another person deemed appropriate, in accordance with this section and Section 17980.2. However, prior to the appointment of a receiver, if the owner or any mortgagee or lienor or other person having an interest in the property applies to the court to be permitted to remove or remedy the conditions, and demonstrates the ability promptly to undertake the work required, and posts security for the performance thereof within the time, and in the amount and manner deemed necessary by the court, then the court may, in lieu of appointing the receiver, issue an order permitting that person to perform the work within a time fixed by the court.

(f)  If the conditions have not been satisfactorily remedied or removed within the time fixed in the abatement order, then the court shall appoint a receiver. If, after granting a court order permitting a person to perform the work, but before the time fixed by the court for the completion thereof, it appears to the enforcement agency that the person permitted to do the work is not proceeding in a timely fashion, the enforcement agency may petition the court for a hearing to determine whether a receiver should be appointed immediately. On the failure of the owner, mortgagee, lienor, or other person having an interest in the property to complete the work in accordance with the provisions of the order, the costs of the receiver thereafter appointed in removing or remedying the condition, and for other charges herein provided for, shall be reimbursed, paid, or made subject to a lien pursuant to Section 17980.2, or any combination of these.

(g)  Upon the appointment of a receiver by the court, which shall include the posting of a bond by the receiver, pursuant to subdivision (b) of Section 567 of the Code of Civil Procedure, a copy of the order making the appointment, authenticated by a certificate of the clerk of the court and particularly describing the property which is subject to the receivership, shall be recorded in each county in which any portion of the land is located. However, if the court determines that the receiver will be acting under the general direction of the enforcement agency, the receiver may be deemed a public officer pursuant to Section 995.220 of the Code of Civil Procedure.

(h)  In addition to the powers specifically requested by the enforcement agency for the receiver, the receiver shall be authorized to employ attorneys, accountants, contractors, architects, engineers, and other clerical and professional personnel to assist the receiver in the performance of these duties and responsibilities.

(i)  Notwithstanding Section 6103 or 27383 of the Government Code, a county clerk or county recorder, or clerk of the court may charge a fee to any party, including a public agency, for the cost, incurred pursuant to this section, of filing, recording, or authentication of documents at the request of that party.

(Amended by Stats. 2003, Ch. 474, Sec. 5. Effective January 1, 2004.)



17980.2

(a)  If the enforcement agency, in accordance with Section 17980.1, shall desire that the receiver obtain a lien for costs incurred in connection therewith in favor of the enforcement agency, the enforcement agency, within five days after the service of the abatement order upon the owner, shall serve a copy of the abatement order upon the lienor and mortgagee of record personally or by registered mail, return receipt requested, at the address set forth in the recorded mortgage or lien. A notice addressed to the mortgagee and lienor shall be appended to the copy of the abatement order, stating that in the event the unsafe conditions are not removed or remedied in the manner and within the time specified in the abatement order, the enforcement agency may apply to the superior court for an order to show cause why a receiver shall not be appointed.

(b)  The enforcement agency or a receiver appointed pursuant to this section and Section 17980.1 may record a lien against the real property on which the building is located for the expenses necessarily incurred in the execution of the abatement order, for work done in carrying out the abatement order, and for the costs incurred by the county recorder in recording the lien. Notwithstanding Section 6103 or 27383 of the Government Code, the county recorder may charge a fee to any party for the cost, incurred pursuant to this section, of recording the lien at the request of that party. Liens authorized by this subdivision shall specify the amount of the lien, the name of the agency or agencies on whose behalf the lien is imposed, the date of the abatement order or the order of the court which required the work to be done, the name of the receiver, if any, appointed pursuant to Section 17980.1, and the legal description assessor’s parcel number, and the record owner of the real property. The lien shall be recorded in the office of the county recorder of any county in which all or any portion of the real property is located, and from the date of recording shall have the force, effect, and priority of a judgment lien. The enforcement agency may defer payment of the lien until the property is sold or the enforcement agency may require that the lien be paid in installments. The amount of the lien authorized by this subdivision shall in no event exceed the reasonable costs of repair, as determined pursuant to Section 17980.3. Nothing in this section or in Section 17980.3 shall authorize the forced sale of the property to secure payment of the judgment lien.

(c)  Whenever the enforcement agency has incurred expense for which payment is due under this section, Section 17980.3, or 17980.4, the enforcement agency may institute and maintain a suit against the owner of the building, and may recover the amount of that expense. In any case where expenditures have been made, or obligations incurred, by a receiver pursuant to Section 17980.3, and these are not paid or reimbursed from rents and income of the building, the receiver may institute and maintain a suit against the owner to recover the deficiency. Upon the awarding of a money judgment in any action authorized by this section, until the same is paid or discharged, the judgment shall be a lien like other judgments, pursuant to Chapter 2 (commencing with Section 697.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(d)  Unless, within six months after actual notice, proceedings to discharge the lien are undertaken by the party against whom, or against whose premises, a lien is claimed, the filing shall, as to all persons having actual notice, become conclusive evidence that the amount claimed in the lien, with interest, is due, and is a just lien upon the premises.

(e)  Where there is more than one owner, except as the owners may have otherwise mutually agreed, any owner who removes or remedies the unsafe condition shall be entitled to recover a proportionate share of the total expense of the compliance from all other owners to whom the abatement order was issued.

(Added by Stats. 1990, Ch. 192, Sec. 3.)



17980.3

(a)  Any receiver appointed pursuant to this section shall have all of the powers and duties conferred by this section, and Sections 17980.1 and 17980.2, and shall have the powers and duties of a receiver appointed in an action to foreclose a mortgage on real property, as provided in Chapter 5 (commencing with Section 564) of Title 7 of Part 2 of the Code of Civil Procedure. The receiver, with all reasonable speed, shall remedy the unsafe condition and remove all the delinquent matters and deficiencies in the building, as specified in the abatement order. Unless otherwise ordered by the court, the receiver shall have the power to let contracts therefor or incur expenses in accordance with the provisions of local laws, ordinances, rules, or regulations applicable to contracts for public works.

(b)  If the conditions of the premises and repairs thereto significantly interfere with the peaceful enjoyment or safe and sanitary use of the premises by any tenant, the receiver shall arrange for comparable temporary housing which is decent, safe, and sanitary for each tenant required to be relocated. The receiver shall pay relocation costs to each tenant as provided in Section 7262 of the Government Code. The costs shall be limited to the time that the premises are being repaired. The receiver shall mail to the owner and tenants at least 30 days prior to completion of the repairs a notice that the unit will be available for occupancy. The tenant shall have 14 days from the date the receiver’s notification was mailed to notify the landlord of his or her intent to reoccupy the dwelling unit. The tenant shall have seven days to reoccupy the unit once the unit is deemed habitable. Failure of the tenant to notify the owner and receiver of the tenant’s intent to reoccupy the unit shall extinguish this right to reoccupy.

(c)  The receiver shall be entitled to the same fees, commissions, and necessary expenses as receivers in actions to foreclose mortgages. These fees and commissions shall be paid into any fund created pursuant to Section 17980.5. The receiver shall be liable only in the receiver’s official capacity for injury to person and property by reason of conditions of the premises in a case where an owner would have been liable. The receiver shall not be liable in the receiver’s personal capacity. Upon the request of the receiver, the enforcement agency or the department, or both, shall make their personnel and facilities available to the receiver for the purpose of carrying out the receiver’s duties as the receiver, and the cost of these services shall be deemed a necessary expense of the receiver.

(d)  The receiver shall be discharged upon rendering a full and complete accounting to the court when the condition has been removed and the cost thereof and all other costs authorized by this section have been paid, reimbursed, or made subject to a lien pursuant to subdivision (b) of Section 17980.2, or any combination of these. Upon the removal of the condition, the owner, the mortgagee, or any lienor may apply for the discharge of the receiver of all moneys not expended by the receiver for removal of the condition and all other costs authorized by this section.

(Added by Stats. 1990, Ch. 192, Sec. 4.)



17980.4

(a)  Whenever the enforcement agency sues for the expenses involved in the execution of any order, it may join in the same suit and claim any civil remedy for the violation of any provisions of this chapter. Joint or several judgments may be had against one or more of the defendants in the suit, as they or any of them may be liable in respect of all or any of these claims. The expenses of executing the order, and any judgment in any abatement suit provided for in this chapter, and the several judgments that may be recovered for any of these expenses and judgments, until the same are paid or discharged, shall be a lien like other judgments, pursuant to Chapter 2 (commencing with Section 697.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(b)  Nothing in this section or in Sections 17980.1 to 17980.3, inclusive, shall be deemed to relieve the owner of any civil or criminal liability incurred or any duty imposed by reason of acts or omissions of the owner prior to the appointment of any receiver, nor shall anything contained to those sections be construed to suspend during the receivership any obligation of the owner for the payment of taxes or operating and maintenance expenses of the dwelling or any obligation of the owner or any other person for the payment of mortgages or liens. The remedies pursuant to this section or Sections 17980.1 to 17980.3, inclusive, shall be in addition to any other remedies provided by law.

(Added by Stats. 1990, Ch. 192, Sec. 5.)



17980.5

The local enforcement agency may establish and maintain a special fund for the purpose of implementing Sections 17980.1 to 17980.4, inclusive.

(Added by Stats. 1990, Ch. 192, Sec. 6.)



17980.6

If any building is maintained in a manner that violates any provisions of this part, the building standards published in the State Building Standards Code relating to the provisions of this part, any other rule or regulation adopted pursuant to the provisions of this part, or any provision in a local ordinance that is similar to a provision in this part, and the violations are so extensive and of such a nature that the health and safety of residents or the public is substantially endangered, the enforcement agency may issue an order or notice to repair or abate pursuant to this part. Any order or notice pursuant to this subdivision shall be provided either by both posting a copy of the order or notice in a conspicuous place on the property and by first-class mail to each affected residential unit, or by posting a copy of the order or notice in a conspicuous place on the property and in a prominent place on each affected residential unit. The order or notice shall include, but is not limited to, all of the following:

(a)  The name, address, and telephone number of the agency that issued the notice or order.

(b)  The date, time, and location of any public hearing or proceeding concerning the order or notice.

(c)  Information that the lessor cannot retaliate against a lessee pursuant to Section 1942.5 of the Civil Code.

(Amended by Stats. 2001, Ch. 414, Sec. 4. Effective January 1, 2002.)



17980.7

If the owner fails to comply within a reasonable time with the terms of the order or notice issued pursuant to Section 17980.6, the following provisions shall apply:

(a) The enforcement agency may seek and the court may order imposition of the penalties provided for under Chapter 6 (commencing with Section 17995).

(b) (1) The enforcement agency may seek and the court may order the owner to not claim any deduction with respect to state taxes for interest, taxes, expenses, depreciation, or amortization paid or incurred with respect to the cited structure, in the taxable year of the initial order or notice, in lieu of the enforcement agency processing a violation in accordance with Sections 17274 and 24436.5 of the Revenue and Taxation Code.

(2) If the owner fails to comply with the terms of the order or notice to correct the condition that caused the violation pursuant to Section 17980.6, the court may order the owner to not claim these tax benefits for the following year.

(c) The enforcement agency, tenant, or tenant association or organization may seek and the court may order, the appointment of a receiver for the substandard building pursuant to this subdivision. In its petition to the court, the enforcement agency, tenant, or tenant association or organization shall include proof that notice of the petition was served not less than three days prior to filing the petition, pursuant to Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure, to all persons with a recorded interest in the real property upon which the substandard building exists.

(1) In appointing a receiver, the court shall consider whether the owner has been afforded a reasonable opportunity to correct the conditions cited in the notice of violation.

(2) The court shall not appoint any person as a receiver unless the person has demonstrated to the court his or her capacity and expertise to develop and supervise a viable financial and construction plan for the satisfactory rehabilitation of the building. A court may appoint as a receiver a nonprofit organization or community development corporation. In addition to the duties and powers that may be granted pursuant to this section, the nonprofit organization or community development corporation may also apply for grants to assist in the rehabilitation of the building.

(3) If a receiver is appointed, the owner and his or her agent of the substandard building shall be enjoined from collecting rents from the tenants, interfering with the receiver in the operation of the substandard building, and encumbering or transferring the substandard building or real property upon which the building is situated.

(4) Any receiver appointed pursuant to this section shall have all of the following powers and duties in the order of priority listed in this paragraph, unless the court otherwise permits:

(A) To take full and complete control of the substandard property.

(B) To manage the substandard building and pay expenses of the operation of the substandard building and real property upon which the building is located, including taxes, insurance, utilities, general maintenance, and debt secured by an interest in the real property.

(C) To secure a cost estimate and construction plan from a licensed contractor for the repairs necessary to correct the conditions cited in the notice of violation.

(D) To enter into contracts and employ a licensed contractor as necessary to correct the conditions cited in the notice of violation.

(E) To collect all rents and income from the substandard building.

(F) To use all rents and income from the substandard building to pay for the cost of rehabilitation and repairs determined by the court as necessary to correct the conditions cited in the notice of violation.

(G) To borrow funds to pay for repairs necessary to correct the conditions cited in the notice of violation and to borrow funds to pay for any relocation benefits authorized by paragraph (6) and, with court approval, secure that debt and any moneys owed to the receiver for services performed pursuant to this section with a lien on the real property upon which the substandard building is located. The lien shall be recorded in the county recorder’s office in the county within which the building is located.

(H) To exercise the powers granted to receivers under Section 568 of the Code of Civil Procedure.

(5) The receiver shall be entitled to the same fees, commissions, and necessary expenses as receivers in actions to foreclose mortgages.

(6) If the conditions of the premises or the repair or rehabilitation thereof significantly affect the safe and sanitary use of the substandard building by any tenant, to the extent that the tenant cannot safely reside in his or her unit, then the receiver shall provide relocation benefits in accordance with subparagraph (A) of paragraph (3) of subdivision (d).

(7) The relocation compensation provided for in this section shall not preempt any local ordinance that provides for greater relocation assistance.

(8) In addition to any reporting required by the court, the receiver shall prepare monthly reports to the state or local enforcement agency which shall contain information on at least the following items:

(A) The total amount of rent payments received.

(B) Nature and amount of contracts negotiated relative to the operation or repair of the property.

(C) Payments made toward the repair of the premises.

(D) Progress of necessary repairs.

(E) Other payments made relative to the operation of the building.

(F) Amount of tenant relocation benefits paid.

(9) The receiver shall be discharged when the conditions cited in the notice of violation have been remedied in accordance with the court order or judgment and a complete accounting of all costs and repairs has been delivered to the court. Upon removal of the condition, the owner, the mortgagee, or any lienor of record may apply for the discharge of all moneys not used by the receiver for removal of the condition and all other costs authorized by this section.

(10) After discharging the receiver, the court may retain jurisdiction for a time period not to exceed 18 consecutive months, and require the owner and the enforcement agency responsible for enforcing Section 17980 to report to the court in accordance with a schedule determined by the court.

(11) The prevailing party in an action pursuant to this section shall be entitled to reasonable attorney’s fees and court costs as may be fixed by the court.

(12) The county recorder may charge and collect fees for the recording of all notices and other documents required by this section pursuant to Article 5 (commencing with Section 27360) of Chapter 6 of Division 2 of Title 3 of the Government Code.

(13) This section shall not be construed to limit those rights available to tenants and owners under any other provision of the law.

(14) This section shall not be construed to deprive an owner of a substandard building of all procedural due process rights guaranteed by the California Constitution and the United States Constitution, including, but not limited to, receipt of notice of the violation claimed and an adequate and reasonable period of time to comply with any orders which are issued by the enforcement agency or the court.

(15) Upon the request of a receiver, a court may require the owner of the property to pay all unrecovered costs associated with the receivership in addition to any other remedy authorized by law.

(d) If the court finds that a building is in a condition which substantially endangers the health and safety of residents pursuant to Section 17980.6, upon the entry of any order or judgment, the court shall do all of the following:

(1) Order the owner to pay all reasonable and actual costs of the enforcement agency including, but not limited to, inspection costs, investigation costs, enforcement costs, attorney fees or costs, and all costs of prosecution.

(2) Order that the local enforcement agency shall provide the tenant with notice of the court order or judgment.

(3) (A) Order that if the owner undertakes repairs or rehabilitation as a result of being cited for a notice under this chapter, and if the conditions of the premises or the repair or rehabilitation thereof significantly affect the safe and sanitary use of the premises by any lawful tenant, so that the tenant cannot safely reside in the premises, then the owner shall provide or pay relocation benefits to each lawful tenant. These benefits shall consist of actual reasonable moving and storage costs and relocation compensation. The actual moving and storage costs shall consist of all of the following:

(i) Transportation of the tenant’s personal property to the new location. The new location shall be in close proximity to the substandard premises, except where relocation to a new location beyond a close proximity is determined by the court to be justified.

(ii) Packing, crating, unpacking, and uncrating the tenant’s personal property.

(iii) Insurance of the tenant’s property while in transit.

(iv) The reasonable replacement value of property lost, stolen, or damaged (not through the fault or negligence of the displaced person, his or her agent or employee) in the process of moving, where insurance covering the loss, theft, or damage is not reasonably available.

(v) The cost of disconnecting, dismantling, removing, reassembling, reconnecting, and reinstalling machinery, equipment, or other personal property of the tenant, including connection charges imposed by utility companies for starting utility service.

(B) (i) The relocation compensation shall be an amount equal to the differential between the contract rent and the fair market rental value determined by the federal Department of Housing and Urban Development for a unit of comparable size within the area for the period that the unit is being repaired, not to exceed 120 days.

(ii) If the court finds that a tenant has been substantially responsible for causing or substantially contributing to the substandard conditions, then the relocation benefits of this section shall not be paid to this tenant. Each other tenant on the premises who has been ordered to relocate due to the substandard conditions and who is not substantially responsible for causing or contributing to the conditions shall be paid these benefits and moving costs at the time that he or she actually relocates.

(4) Determine the date when the tenant is to relocate, and order the tenant to notify the enforcement agency and the owner of the address of the premises to which he or she has relocated within five days after the relocation.

(5) (A) Order that the owner shall offer the first right to occupancy of the premises to each tenant who received benefits pursuant to subparagraph (A) of paragraph (3), before letting the unit for rent to a third party. The owner’s offer on the first right to occupancy to the tenant shall be in writing, and sent by first-class certified mail to the address given by the tenant at the time of relocation. If the owner has not been provided the tenant’s address by the tenant as prescribed by this section, the owner shall not be required to provide notice under this section or offer the tenant the right to return to occupancy.

(B) The tenant shall notify the owner in writing that he or she will occupy the unit. The notice shall be sent by first-class certified mail no later than 10 days after the notice has been mailed by the owner.

(6) Order that failure to comply with any abatement order under this chapter shall be punishable by civil contempt, penalties under Chapter 6 (commencing with Section 17995), and any other penalties and fines as are available.

(e) The initiation of a proceeding or entry of a judgment pursuant to this section or Section 17980.6 shall be deemed to be a “proceeding” or “judgment” as provided by paragraph (4) or (5) of subdivision (a) of Section 1942.5 of the Civil Code.

(f) The term “owner,” for the purposes of this section, shall include the owner, including any public entity that owns residential real property, at the time of the initial notice or order and any successor in interest who had actual or constructive knowledge of the notice, order, or prosecution.

(g) These remedies shall be in addition to those provided by any other law.

(h) This section and Section 17980.6 shall not impair the rights of an owner exercising his or her rights established pursuant to Chapter 12.75 (commencing with Section 7060) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 2012, Ch. 201, Sec. 3. Effective January 1, 2013.)



17980.8

Notwithstanding any other provision of law, if a determination that an unsafe or substandard condition exists in any building, or upon the lot upon which it is situated, has been made in an administrative proceeding conducted under this part, including any code incorporated by Section 17922, the enforcement agency may abate the nuisance as provided in this part or exercise any other authority conferred upon it by this part, subject only to the exclusive remedy of the owner to challenge the administrative determination pursuant to Section 1094. 5 of the Code of Civil Procedure. The court may exercise its independent judgment on the evidence to determine whether the findings are supported by the weight of the evidence. This section shall apply only to administrative proceedings commenced on or after January 1, 1990.

(Added by Stats. 1989, Ch. 376, Sec. 1.)



17980.9

Notwithstanding Section 17980, whenever the enforcement agency inspects any vacant single-family dwelling within the City of Los Angeles or the City of San Diego pursuant to this chapter, all of the following shall apply:

(a)  If a nuisance exists in any vacant single-family dwelling or upon the lot on which it is situated, the enforcement agency shall, after 15 days’ notice to abate the nuisance, institute any appropriate action or proceeding to prevent, restrain, correct, or abate the nuisance.

(b)  (1)  Whenever the enforcement agency has inspected or caused to be inspected any vacant single-family dwelling and has determined that the building is a substandard dwelling, the enforcement agency shall, after giving 15 days’ notice to the owner, commence proceedings to abate the violation by repair, rehabilitation, or demolition of the building. The owner shall have the choice of repairing or demolishing. However, if the owner chooses to repair, the enforcement agency shall require that the building be brought into compliance according to a reasonable and feasible schedule for expeditious repair. The enforcement agency may require demolition or may itself repair, demolish, or institute any other appropriate action or proceeding, if any of the following occur:

(A)  The repair work is not done as scheduled.

(B)  The owner does not make a timely choice of repair or demolition.

(C)  The owner selects an option that cannot be completed within a reasonable period of time, as determined by the department, for any reason, including, but not limited to, an outstanding judicial or administrative order.

(2)  In deciding whether to repair as necessary, the enforcement agency shall give preference to the repair of the building whenever it is economically feasible to do so without having to repair more than 50 percent of the dwelling, as determined by the enforcement agency, and shall give full consideration to the needs for housing as expressed in the local jurisdiction’s housing element.

(c)  All notices issued by the enforcement agency to correct violations or to abate nuisances shall contain a provision notifying the owner that, in accordance with Sections 17274 and 24436.5 of the Revenue and Taxation Code, a tax deduction may not be allowed for interest, taxes, depreciation, or amortization paid or incurred in the taxable year.

(d)  The enforcement agency may charge the owner of the building for its postage or mileage cost for sending or posting the notices required to be given by this section.

(Amended by Stats. 2001, Ch. 594, Sec. 2. Effective January 1, 2002.)



17980.10

(a)  An enforcement agency that properly declares any dwelling a nuisance and, using the notice requirements and procedures specified in Subchapter 1 (commencing with Section 1) of Chapter 1 of Part 1 of Title 25 of the California Code of Regulations, confirms the declaration by resolution of its governing board shall be deemed to have acquired jurisdiction to abate the nuisance by repairing or causing to have repairs made to the property, by razing or removing the dwelling or in any other way causing the nuisance to be abated.

(b)  The enforcement agency shall keep an itemized account of all of the expenses involved in abating the nuisance, including the razing or removing of the dwelling. The enforcement agency shall cause to be posted conspicuously on the property where the nuisance was abated, repairs were made, or where the dwelling was razed or removed, an expense statement. This statement shall be verified by the officer of the enforcement agency in charge of doing the work, showing the reasonable gross and net expense of the abatement actions taken by the agency, including the expense of inspections; repairs, if any; the cost of the razing or removing of the building, if applicable; and any other costs of abatement, together with a notice of the time and place when and where the statement shall be submitted to the governing board of the enforcement agency for approval and confirmation. In addition to being posted on the property, this statement shall be sent by certified mail to each owner and other interested party, as specified in Subchapter 1 (commencing with Section 1) of Chapter 1 of Part 1 of Title 25 of the California Code of Regulations.

(c)  At the meeting noticed pursuant to subdivision (b), the governing board shall consider any objections or protests, if any, that may be raised by the property owner liable to be assessed for the cost of the work, or by any other interested persons. If the governing board confirms the statement of costs of abatement, those costs shall be the obligation of each owner of the property to pay to the public entity that has incurred them.

(d)  Notwithstanding any other provision of law, any hearing required under this section shall be conducted in accordance with requirements adopted by the enforcement agency that are in substantial compliance with those contained in Chapter 13 (commencing with Section 1301), or the successor provisions to that chapter, of the most recent edition of the Uniform Housing Code of the International Conference of Building Officials or as specified in Subchapter 1 (commencing with Section 1) of Chapter 1 of Part 1 of Title 25 of the California Code of Regulations.

(Added by renumbering Section 17980.8 (as added by Stats. 1989, Ch. 1194) by Stats. 2003, Ch. 474, Sec. 6. Effective January 1, 2004.)



17980.11

If an enforcement agency has recorded with a county recorder any notice of substandard or untenantable conditions issued pursuant to this part for a residential structure, and if the enforcement agency anticipates that it will pursue the remedies provided by subdivision (b) of Section 17980.7 or subdivision (c) of Section 17980.9, or Section 17274 or 22436.5 of the Revenue and Taxation Code, it may require the private owner of that structure, within 10 days of recordation, to submit to the enforcement agency the following information:

(a)  If the property owner is an individual, the name, address, driver’s license number or identification card number, social security number or tax identification number, and any other information deemed necessary by the enforcement agency to file the documents necessary to utilize Section 17274 of the Revenue and Taxation Code.

(b)  If the property owner is a corporation, trust, real estate trust, or any other entity whose taxes are subject to Part 11 (commencing with Section 23001) of the Revenue and Taxation Code, the name, address, tax identification number, and any other information deemed necessary by the enforcement agency to file the documents necessary to utilize Section 22436.5 of the Revenue and Taxation Code.

(c)  If the property owner is a limited liability company, partnership, limited partnership, trust, or real estate investment trust, or any other entity which has owners, partners, members, or investors whose state taxes are subject to Part 10 (commencing with Section 17001) of the Revenue and Taxation Code and whose income, deductions, or tax credits are subject to any change because of interest payments, taxes, depreciation, or amortization related to the substandard housing, the name, address, driver’s license number or identification card number, social security number or tax identification number, and any other information deemed necessary by the enforcement agency to file the documents necessary to utilize Section 17274 of the Revenue and Taxation Code.

(Added by Stats. 2003, Ch. 474, Sec. 7. Effective January 1, 2004.)



17981

An enforcement agency which institutes any action or proceeding pursuant to this article may, by verified complaint setting forth the facts, apply to the superior court for an order granting the relief for which the action or proceeding is brought until the entry of a final judgment or order.

(Added by Stats. 1961, Ch. 1844.)



17982

If any notice or order issued by an enforcement agency is not complied with within a reasonable time as specified in such notice or order the enforcement agency may apply to the superior court for an order authorizing it to remove any violation or abate any nuisance specified in the notice or order.

(Added by Stats. 1961, Ch. 1844.)



17983

The superior court may make any order for which application is made pursuant to this article.

(Added by Stats. 1961, Ch. 1844.)



17984

Neither an enforcement agency, any of its officers, nor any city or county for which an enforcement agency may act, is liable for costs in any action or proceeding that the enforcement agency may commence pursuant to this article.

(Added by Stats. 1961, Ch. 1844.)



17985

(a)  Any enforcement agency which institutes an action or proceeding pursuant to this article shall record a notice of the pendency of the action or proceeding in the county recorder’s office of the county where the property affected by the action or proceeding is situated. The enforcement agency may charge the property owner for any cost involved in recording the notice. The enforcement agency shall reimburse the owner for any amount charged if the case is dismissed or if the defendant is found innocent. The notice shall be recorded at the time of the commencement of the action or proceeding. It has the same effect as the notice of pendency of action provided for in the Code of Civil Procedure.

(b)  The enforcement agency shall record a notice of final disposition of any action or proceeding in the county recorder’s office where the property affected by the action or proceeding was recorded immediately following final resolution of the action or proceeding.

(Amended by Stats. 1982, Ch. 1545, Sec. 3.)



17986

The county recorder with whom a notice of pendency of action or proceeding is filed shall record and index it in the name of each person to be specified in a direction subscribed by an officer of the enforcement agency instituting the action or proceeding.

(Added by Stats. 1961, Ch. 1844.)



17987

Any notice of pendency of action or proceeding may be vacated upon the order of a judge of the court in which the action or proceeding is pending. A certified copy of the order of vacation may be recorded in the office of the recorder of the county where the notice of pendency of action is recorded.

(Added by Stats. 1961, Ch. 1844.)



17988

In any action or proceeding brought pursuant to this article, service of summons is sufficient if served in the manner provided in the Code of Civil Procedure.

(Added by Stats. 1961, Ch. 1844.)



17989

Except under conditions immediately affecting health or safety, every notice or order issued pursuant to this part shall be served five days before the time for doing or refraining from doing the thing to which it pertains.

(Added by Stats. 1961, Ch. 1844.)



17990

The time to file a written pleading in response to a summons in an action brought pursuant to this article is 10 days.

(Added by Stats. 1976, Ch. 807.)



17991

(a) The sale or other transfer of property to a third party shall not render moot an administrative or judicial action or proceeding pursuant to this article, including an action under Section 17982, instituted by an enforcement agency, or a receiver on behalf of an enforcement agency, against the owner of record on the date a citation for, or other notice of, a violation of this part was issued.

(b) In the event of any sale or other transfer of property to a third party during the period between the issuance of the notice of violation and the abatement of the violation, or any administrative or judicial actions related thereto, within five days after the sale or transfer occurs, the transferor shall record a Notice of Conveyance of Substandard Property with the county recorder where the property is located, identifying the name and address of the buyer or transferee and executed with a signature that the information is true and correct, under penalty of perjury.

(c) In the event of any sale of other transfer of property to a third party during the period between the issuance of the notice of violation and the abatement of the violation, or any administrative or judicial actions related thereto, the transferor shall provide all of the following information to the enforcement agency within five days after the sale or transfer occurs:

(1) If the seller or transferor is not an individual person, the name, address, and driver’s license number or identification card number of each individual who has an interest in excess of 5 percent in the entity which is selling or transferring the property.

(2) If the buyer or transferee is an individual person, the name, address, and driver’s license number or identification number of that individual.

(3) If the buyer or transferee is not an individual person, the name, address, and driver’s license number or identification card number of each individual who has an interest in excess of 5 percent in the entity that is the buyer or transferee of the property.

(Amended by Stats. 2004, Ch. 183, Sec. 198. Effective January 1, 2005.)



17992

Any person who obtains an ownership interest in any property after a notice of pendency of an action or proceeding was recorded with respect to the property pursuant to Section 17985 or any other notice of a violation of this part was recorded with the county recorder of the county in which the property is located, and where there has been no withdrawal or expungement of the notice, shall be subject to any order to correct a violation, including time limitations, specified in a citation issued pursuant to Sections 17980 and 17981 or any other notice of a violation of this part that was recorded with the county recorder of the county in which the property is located.

(Amended by Stats. 2003, Ch. 474, Sec. 9. Effective January 1, 2004.)









CHAPTER 6 - Violations

17995

Any person who violates any of the provisions of this part, the building standards published in the State Building Standards Code relating to the provisions of this part, or any other rule or regulation promulgated pursuant to the provisions of this part is guilty of a misdemeanor, punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment not exceeding six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 162. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



17995.1

Any person who is convicted pursuant to Section 17995 for a second or subsequent time within a five-year period for violations at the same property shall be punishable by a fine not to exceed five thousand dollars ($5,000) or by imprisonment not exceeding six months, or both such fine and imprisonment.

(Added by Stats. 1982, Ch. 1545, Sec. 6.)



17995.2

Any person found in contempt of a court order or injunction pursuant to the provisions of this part for a second or subsequent time within a five-year period for violation at the same property is guilty of a misdemeanor, punishable by a fine not to exceed five thousand dollars ($5,000) or by imprisonment not exceeding six months, or both such fine and imprisonment.

(Added by Stats. 1982, Ch. 1545, Sec. 7.)



17995.3

Any person who is convicted pursuant to Section 17995 for a second or subsequent time within a five-year period for violations at the same property where such violations are determined by the trier of fact to be so extensive and of such a nature that the immediate health and safety of residents or the public is endangered and where the extent and nature of the violations are due to the defendant’s habitual neglect of customary maintenance and display a flagrant lack of concern for the health and safety of residents and the public, shall be punishable by a fine not exceeding five thousand dollars ($5,000) and by imprisonment of not less than six months but not exceeding one year, provided also that the trier of fact finds at least four serious violations of the following categories of violations are involved:

(a)  Termination, extended interruption or serious defects of gas, water or electric utility systems provided such interruptions or termination is not caused by the tenant’s failure to pay such gas, water or electric bills.

(b)  Serious defects or lack of adequate space and water heating.

(c)   Serious rodent, vermin or insect infestation.

(d)  Severe deterioration, rendering significant portions of the structure unsafe or unsanitary.

(e)  Inadequate numbers of garbage receptacles or service.

(f)  Unsanitary conditions affecting a significant portion of the structure as a result of faulty plumbing or sewage disposal.

(g)  Inoperable hallway lighting.

(Added by Stats. 1982, Ch. 1545, Sec. 8.)



17995.4

Any person found in contempt of a court order or injunction pursuant to the provisions of this part for a second or subsequent time within a five-year period for violations at the same property where such violations are determined by the trier of fact to be so extensive and of such a nature that the immediate health and safety of residents or the public is endangered and where the extent and nature of the violations are due to the defendant’s habitual neglect of customary maintenance and display a flagrant lack of concern for the health and safety of residents and the public, shall be punishable by a fine not exceeding five thousand dollars ($5,000) and by imprisonment of not less than six months but not exceeding one year, provided also that the trier of fact finds at least four serious violations of the following categories of violations are involved:

(a)  Termination, extended interruption or serious defects of gas, water or electric utility systems provided such interruptions or termination is not caused by the tenant’s failure to pay such gas, water or electric bills.

(b)  Serious defects or lack of adequate space and water heating.

(c)   Serious rodent, vermin or insect infestation.

(d)  Severe deterioration, rendering significant portions of the structure unsafe or unsanitary.

(e)  Inadequate numbers of garbage receptacles or service.

(f)  Unsanitary conditions affecting a significant portion of the structure as a result of faulty plumbing or sewage disposal.

(g)  Inoperable hallway lighting.

(Added by Stats. 1982, Ch. 1545, Sec. 9.)



17995.5

Fines collected pursuant to this part in excess of five hundred dollars ($500) per violation shall be reimbursed to the enforcement agency which investigated the violations.

(Added by Stats. 1982, Ch. 1545, Sec. 10.)






CHAPTER 8 - Code Enforcement Incentive Program

17998

The Legislature finds and declares all of the following:

(a)  The Department of Housing and Community Development reports that one in every eight dwelling units in the state is substandard and that unless health and safety problems are corrected, habitability conditions generally deteriorate until the units become life threatening and uninhabitable and must be removed from the housing stock through closure or demolition.

(b)  California is experiencing a housing shortage of significant proportions, particularly in the affordable housing sector. The state and many local governments are funding affordable housing from a variety of sources at substantial costs. It is ill advised to neglect timely code enforcement responsibilities and, as a result, to lose housing that could have been retained.

(c)  The lack of code enforcement on a single dwelling unit can lead to the deterioration of an entire neighborhood as the substandard or abandoned unit becomes a magnet for crime, vandalism, fires, and other activities that rapidly infect the surrounding homes and neighborhood.

(d)  Many local governments endeavor to fulfill their statutory responsibility for code enforcement. However, local governments with a higher percentage of lower income households with families, living in older, overcrowded housing stock, exacerbated by the neglect of absentee slumlords, bear a disproportionate code enforcement cost and responsibility compared with more affluent communities.

(e)  Existing law provides building standards to assure decent, safe, and sanitary housing for all Californians.

(f)  Resources for code enforcement at the local level are frequently allocated to construction-related code enforcement activities, which generate fees to pay for regulatory services, including building and permit inspections, rather than housing maintenance activities that prevent or abate substandard conditions.

(g)  The enforcement of housing maintenance codes for existing housing is frequently performed only on a complaint-by-complaint basis and frequently there is insufficient funding for the abatement of existing violations through timely and effective administrative or judicial proceedings.

(Added by Stats. 2000, Ch. 664, Sec. 1. Effective January 1, 2001.)



17998.1

The Department of Housing and Community Development, upon appropriation by the Legislature for this purpose, shall make funds available as matching grants to cities, counties, and cities and counties to increase staffing or capital expenditures dedicated to local building code enforcement efforts. The funds shall be subject to all of the following provisions:

(a)  Grants shall be made to grantees that operate local building code enforcement programs for more than three years.

(b)  The city, county, or city and county shall provide a cash or in-kind local match of at least 25 percent in the first year, at least 50 percent in the second year, and at least 75 percent in the third year.

(c)  The maximum grant to a single recipient shall not exceed one million dollars ($1,000,000). The department may establish minimum grant levels and lower maximum grant levels, depending on the amount and uses of funding sources.

(d)  Funds may be used to supplement, but shall not supplant, existing local funding for code enforcement related to housing code maintenance. The applicants shall demonstrate an intent to ensure cooperative and effective working relationships between code enforcement officials and local prosecutorial agencies, the local health department, and local government housing rehabilitation financing agencies.

(e)  Within six months after completion of each program cycle approved by the department and funded by the Legislature, grant recipients shall submit a report to their local legislative bodies and to the department regarding the results of the expanded housing maintenance code enforcement efforts and recommendations for changes in state or local laws and regulations related to code enforcement. The department shall summarize the results and transmit the reports to the Legislature within six months after the grant recipient’s submission date. The department may require submission of interim progress reports.

(f)  The department may use up to 5 percent of the funds appropriated by the Legislature for administering the programs authorized by this chapter.

(g)  The department shall award the grants on a competitive basis with criteria to be established and specified in a “Notice of Funding Availability.” The criteria shall be weighted for local government applicants with neighborhoods populated by high percentages of lower income households, with significant numbers of deteriorating housing stock containing reported or suspected housing code violations and often owned by absentee owners. The criteria shall also be weighted for applications that propose to identify and prosecute owners with habitual, repeated, multiple code violations that have remained unabated beyond the period required for abatement. In addition to those criteria, the department shall attempt to award grants to cities, counties, and cities and counties in order to obtain a wide range of population sizes and compositions and geographical distribution. Eligibility criteria, applications, awards, and other program requirements implementing this chapter shall not be subject to the requirements of Chapter 2.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(Amended by Stats. 2002, Ch. 723, Sec. 1. Effective January 1, 2003.)



17998.2

(a)  It is the intent of the Legislature in the enactment of this section to do all of the following:

(1)  Initiate a coordinated active community approach to code enforcement.

(2)  Create a pilot program in which the department awards grants to communities that develop a code enforcement program pursuant to the criteria established by this section.

(3)  Substantially reduce the incidence of substandard housing through the use of creative and coordinated techniques of code enforcement involving an interdepartmental approach at the local government level.

(b)  The grant program established pursuant to this section shall be known as the Community Code Enforcement Pilot Program. The Department of Housing and Community Development shall administer the Community Code Enforcement Pilot Program.

(1)  The department need not adopt regulations for the program. The department shall publish and distribute a Notice of Funding Availability that contains application forms and instructions, eligibility criteria, criteria for the rating and ranking of applications, outcome evaluation criteria, interim or final reporting requirements, and other information that the department considers necessary or useful for implementation of the program.

(2)  The department shall review, rate, and rank applications based on its evaluation of the information provided pursuant to subdivision (e), and their projected program performance as measured by all of the following criteria, considering the size of the applicant community:

(A)  The minimum number of housing units affordable to lower income households that will be rehabilitated or otherwise brought into compliance with applicable building and housing codes.

(B)  The estimated amount of grants and low interest rehabilitation loan funds, from sources other than this program, that will be made available to the owners of housing units affordable to lower income households that are determined to need rehabilitation or repair pursuant to the program.

(C)  The incidence of poverty and deteriorating housing or housing code violations in each target area.

(3)  In addition to the other criteria in this subdivision, the department shall attempt to award community code enforcement pilot program grants to cities, counties, and cities and counties with a wide range of population sizes and compositions and geographical distribution.

(c)  The department shall award community code enforcement pilot program grants for programs that shall operate for more than three years. The grants shall not exceed four hundred fifty thousand dollars ($450,000), which shall pay for costs incurred over the life of the program. The department may establish minimum grant levels and lower maximum grant levels, depending on the amount and uses of funding sources.

(d)  Each city, county, or city and county receiving a grant shall develop a code enforcement team consisting of a least one full-time code enforcement officer and a part-time city planner, health officer, or comparable specialist. Each grantee shall provide, and fund at its own expense, at least one city planner, health officer, or comparable specialist for the duration of the pilot program, for a minimum of 20 hours per week. The grant funds shall be used for the code enforcement officer and related program costs, which may include full-time or part-time personnel, in addition to the grantee’s contributions, or for capital expenditures.

(e)  Grant proposals shall include all of the following:

(1)  Demonstration of serious, current housing code enforcement deficiencies within each target area, whether those code deficiencies are in violation of locally enacted ordinances or state codes.

(2)  A plan to have high visibility of code enforcement staff and to create close and frequent communication and interaction with residents and property owners of the target area, including in the evenings and on weekends.

(3)  A plan to convene community meetings to inform residents of the pilot program.

(4)  A plan to conduct ongoing frequent informal and formal community meetings with the code enforcement team and residents of the community involved in the pilot program.

(5)  A plan demonstrating an intent to ensure cooperative and effective working relationships between code enforcement officials, local health department officials, local prosecutorial agencies, and officials operating local programs providing public funds to finance affordable rental housing rehabilitation and repairs.

(6)  A plan for timely and effective administrative and judicial enforcement of code violations.

(f)  The administrator of each grantee’s pilot program shall evaluate the pilot program and report the findings and other criteria requested by the department indicating the effectiveness of the pilot program to the department within six months after completion of each program cycle approved by the department and funded by the Legislature. The department may require submission of interim progress reports. The administrator shall evaluate the pilot program based on criteria including, but not limited to, the following:

(1)  Results of a participant survey, including owners, residents, and active community leaders.

(2)  Comparison of each targeted area with similar neighborhoods with respect to repeat calls for service and other criteria testing the effectiveness of the pilot program.

(3)  The extent of any perceived or actual property value change between the commencement and the completion of the pilot program.

(4)  The number of cases opened and the number of cases closed, identifying the nature of code violations, the necessity of formal proceedings, the cost and nature of abatement violations, or other factors influencing the effectiveness of the pilot program.

(g)  The department shall review and report to the Legislature within six months after the grant recipient’s submission date on the findings of the pilot program administrators.

(Amended by Stats. 2002, Ch. 723, Sec. 2. Effective January 1, 2003.)



17998.3

In implementing the programs governed by this chapter, the department has all the general powers granted to it by Division 31 (commencing with Section 50000).

(Added by Stats. 2000, Ch. 664, Sec. 1. Effective January 1, 2001.)









PART 2 - MANUFACTURED HOUSING

CHAPTER 1 - Definitions

18000

(a) This part shall be known and may be cited as the Manufactured Housing Act of 1980.

(b) The Legislature finds and declares all of the following:

(1) Manufactured housing, both in mobilehome parks or manufactured housing communities, and outside of those parks or communities, provides a safe and affordable housing option for many Californians.

(2) Confusion exists among consumers, enforcement agencies, lenders, and others in the housing industry regarding the difference between “manufactured housing” and “mobilehomes.” All single-family factory-constructed housing built on or after June 15, 1976, that is in compliance with the standards of the United States Department of Housing and Urban Development promulgated under the federal National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 and following) are manufactured housing or manufactured homes, not “mobilehomes” and, as such, often are subject to additional benefits.

(3) Continued use of the term “mobilehome” in various statutes, as well as the implication that the terms are interchangeable, exacerbates the confusion between the two products and deters affordable financing, discourages use in certain localities, and perpetuates incorrect perceptions as to codes and standards.

(4) The changes made by the act adding this subdivision to clarify the meaning of the terms “mobilehomes” and “manufactured homes” are not intended to effect any substantive change with respect to the treatment of those housing products or to the consumer protections provided for those housing products.

(Amended by Stats. 2007, Ch. 540, Sec. 3. Effective January 1, 2008.)



18000.5

The provisions of this part, insofar as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations, and not as new enactments. During any transition required by this part, and until July 1, 1982, the department may determine or effectuate any action or requirement in a manner which implements the legislative intent of this part and which protects appropriate interests of any parties subject to or protected by this part. Regulations implementing this part and promulgated prior to July 1, 1982, shall be deemed emergency regulations pursuant to Section 11346.1 of the Government Code.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18001

“Approved,” when used in connection with any material, appliance, or construction, means meeting the requirements and approval of the Department of Housing and Community Development.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18001.6

“Building” is any permanent structure built for the support, shelter, or enclosure of persons, animals, chattel, or property of any kind.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18001.8

“Commercial modular” means a structure transportable in one or more sections, designed and equipped for human occupancy for industrial, professional, or commercial purposes, which is required to be moved under permit, and shall include a trailer coach as defined in Section 635 of the Vehicle Code. “Commercial coach” has the same meaning as “commercial modular” as that term is defined in this section.

(Amended by Stats. 2002, Ch. 98, Sec. 1. Effective January 1, 2003.)



18002

“Commission” is the Commission of Housing and Community Development.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18002.3

“Consumer” includes any person or entity which purchases or leases a manufactured home, mobilehome, commercial coach, recreational vehicle, or truck camper for consideration, except a dealer or manufacturer.

(Amended by Stats. 1984, Ch. 1527, Sec. 2.)



18002.6

(a)  “Dealer” means a person not otherwise expressly excluded by subdivision (b), who is engaged in any of the following activities:

(1)  For commission, money, or other thing of value, sells, exchanges, leases, buys, offers for sale, or negotiates or attempts to negotiate a sale or exchange of an interest in a manufactured home, mobilehome, or commercial coach, or induces or attempts to induce any person to buy or exchange an interest in a manufactured home, mobilehome, or commercial coach, and who receives or expects to receive a commission, money, brokerage fees, profit, management fees, or any other things of value from either the seller or purchaser of the manufactured home, mobilehome, or commercial coach.

(2)  Is engaged wholly or in part in the business of selling manufactured homes, mobilehomes, or commercial coaches or buying or taking in trade manufactured homes, mobilehomes, or commercial coaches for the purpose of reselling, selling, or offering for sale, or consigning to be sold, or otherwise dealing in manufactured homes, mobilehomes, or commercial coaches, whether or not these manufactured homes, mobilehomes, or commercial coaches are owned by the dealer.

(b)  “Dealer” does not include any of the following:

(1)  An insurance company, bank, savings and loan association, finance company, or public official coming into possession of one or more manufactured homes, mobilehomes, or commercial coaches in the regular course of business, who only sells manufactured homes, mobilehomes, or commercial coaches under a contractual right or obligation, in performance of an official duty, or under the authority of any court of law. However, a sale subject to this paragraph shall be for the purpose of preventing the seller from suffering a loss or pursuant to the authority of a court of competent jurisdiction.

(2)  Persons who sell or distribute manufactured homes, mobilehomes, or commercial coaches, subject to registration or titling pursuant to Chapter 8 (commencing with Section 18075), for a manufacturer to dealers licensed under this part, or who are employed by manufacturers or distributors to promote the sale of manufactured homes, mobilehomes, or commercial coaches dealt in by that manufacturer or distributor. However, if any person also sells manufactured homes, mobilehomes, or commercial coaches at retail, the person is a dealer and is subject to this part.

(3)  Persons regularly employed as salespersons by dealers licensed under this part while acting within the scope of that employment.

(4)  Persons exclusively engaged in the bona fide business of exporting manufactured homes, mobilehomes, or commercial coaches, or of soliciting orders for the sale and delivery of manufactured homes, mobilehomes, or commercial coaches outside the territorial limits of the United States, if no federal excise tax is legally payable on any of those transactions or the tax is legally refundable on the transactions. Persons not exclusively engaged in the bona fide business of exporting manufactured homes, mobilehomes, or commercial coaches but who are engaged in the business of soliciting orders for the sale and delivery of manufactured homes, mobilehomes, or commercial coaches outside the territorial limits of the United States shall be exempt from licensure as dealers only if their gross sales proceeds from manufactured homes, mobilehomes, or commercial coaches produce less than 10 percent of their total gross revenue from all business transacted.

(5)  Persons not engaged in the purchase or sale of manufactured homes, mobilehomes, or commercial coaches as a business.

(6)  Persons disposing of manufactured homes, mobilehomes, or commercial coaches acquired for their own use or for use in a business of acquiring, leasing, or selling manufactured homes, mobilehomes, or commercial coaches, if the manufactured homes, mobilehomes, or commercial coaches have been so acquired and used in good faith and not acquired or used for the purpose of avoiding the provisions of this part.

(7)  Persons licensed as real estate brokers who buy, sell, list, or negotiate the purchase, sale, or exchange of manufactured homes or mobilehomes pursuant to Section 10131.6 of the Business and Professions Code.

(Amended by Stats. 1983, Ch. 1076, Sec. 3.)



18002.8

“Department” means the Department of Housing and Community Development.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18003

“Distributor” means any person other than a manufacturer who sells or distributes new manufactured homes, mobilehomes, or commercial coaches to dealers in this state.

(Amended by Stats. 1983, Ch. 1076, Sec. 4.)



18003.3

“Dwelling unit” means one or more habitable rooms which are designed to be occupied by one family with facilities for living, sleeping, cooking, eating, and sanitation.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18003.5

“Escrow agent” means the person, firm, or corporation authorized by law to conduct the escrows required by Section 18035.

(Added by Stats. 1992, Ch. 686, Sec. 1. Effective January 1, 1993.)



18003.6

“Established place of business” means a place actually occupied, either continuously or at regular periods, by a licensee, where the books and records pertinent to the type of business being conducted are kept.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18003.8

“Franchise” means a written agreement between two or more persons having all of the following conditions:

(a)  A commercial relationship of definite duration or continuing indefinite duration.

(b)  The franchisee is granted the right to offer, and sell at retail, new manufactured homes, mobilehomes, or commercial coaches manufactured or distributed by the franchisor.

(c)  The franchisee constitutes a component of the franchisor’s distribution system.

(d)  The operation of the franchisee’s business is substantially associated with the franchisor’s trademark, trade name, advertising, or other commercial symbol designating the franchisor, as determined by the department.

(e)  The operation of a portion of the franchisee’s business is substantially reliant on the franchisor for a continued supply of new manufactured homes, mobilehomes, or commercial coaches, parts, and accessories, as determined by the department.

(Amended by Stats. 1983, Ch. 1076, Sec. 5.)



18004

“Franchisee” means any person who, pursuant to a franchise, receives new manufactured homes, mobilehomes, or commercial coaches from the franchisor and who sells manufactured homes, mobilehomes, or commercial coaches at retail.

(Amended by Stats. 1983, Ch. 1076, Sec. 6.)



18004.3

“Franchisor” means any person who manufactures, assembles, or distributes new manufactured homes, mobilehomes, or commercial coaches and who grants a franchise.

(Amended by Stats. 1983, Ch. 1076, Sec. 7.)



18004.6

“Fraud” includes any act or omission which is included within the definition of either “actual fraud” or “constructive fraud” as defined, respectively, in Sections 1572 and 1573 of the Civil Code, and the term “deceit” has the same meaning as defined in Section 1710 of the Civil Code.

In addition, the terms “fraud” and “deceit” include, but are not limited to, the following:

(a)  A misrepresentation in any manner, whether intentionally false or due to gross negligence, of a material fact.

(b)  A promise or representation not made honestly and in good faith.

(c)  An intentional failure to disclose a material fact.

(d)  Any act falling within the provisions of Section 484 of the Penal Code.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18004.8

“Good moral character” has the same meaning as specified in Division 1.5 (commencing with Section 475) of the Business and Professions Code.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18005

“Hearing” or “notice of hearing”, as used in this part, shall mean notice and hearing under Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code except in the case of summary action pursuant to Section 18064.5.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18005.3

“Junior lienholder” means a person, other than a legal owner, holding a security interest in a manufactured home, mobilehome, commercial coach, floating home, or truck camper perfected by filing the appropriate documents with the department pursuant to Section 18080.7.

(Amended by Stats. 1992, Ch. 686, Sec. 2. Effective January 1, 1993.)



18005.6

“Lease” means an oral or written contract for the use, possession, and occupation of property. “Lease” includes rent.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18005.8

“Legal owner” means a person holding a security interest in a manufactured home, mobilehome, commercial coach, floating home, or truck camper perfected by filing the appropriate documents with the department pursuant to Section 18080.7 if the person is entitled to the designation, as provided in Article 3 (commencing with Section 18085) or 4 (commencing with Section 18098) of Chapter 8. A lien created pursuant to Section 18080.9 is not a security interest for purposes of this definition.

(Amended by Stats. 1995, Ch. 446, Sec. 4. Effective January 1, 1996.)



18006

“Licensee” means a dealer, dealer branch, manufacturer, distributor, or salesperson licensed pursuant to this part.

(Amended by Stats. 1982, Ch. 1162, Sec. 1.)



18006.3

“Manufacturer” means any person who produces from raw materials or basic components a manufactured home, mobilehome, or commercial coach of a type subject to the provisions of this part, or who permanently alters for purposes of retail sales, rent, or lease, within this state, manufactured homes, mobilehomes, or commercial coaches by converting them into manufactured homes, mobilehomes, or commercial coaches subject to this part.

(Amended by Stats. 1984, Ch. 1342, Sec. 5. Effective September 26, 1984. Operative January 1, 1985, by Sec. 39 of Ch. 1342.)



18007

(a) “Manufactured home,” for the purposes of this part, means a structure that was constructed on or after June 15, 1976, is transportable in one or more sections, is eight body feet or more in width, or 40 body feet or more in length, in the traveling mode, or, when erected on site, is 320 or more square feet, is built on a permanent chassis and designed to be used as a single-family dwelling with or without a foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained therein. “Manufactured home” includes any structure that meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification and complies with the standards established under the National Manufactured Housing Construction and Safety Act of 1974 (42 U.S.C., Sec. 5401, and following).

(b) Notwithstanding any other provision of law, if a codified provision of state law uses the term “manufactured home,” and it clearly appears from the context that the term “manufactured home” should apply only to manufactured homes, as defined under subdivision (a), the codified provision shall apply only to those manufactured homes. If any codified provision of state law, by its context, requires that the term applies to manufactured homes or mobilehomes without regard to the date of construction, the codified provision shall apply to both manufactured homes, as defined under subdivision (a), and mobilehomes as defined under Section 18008.

(Amended by Stats. 2007, Ch. 540, Sec. 4. Effective January 1, 2008.)



18008

(a) “Mobilehome,” for the purposes of this part, means a structure that was constructed prior to June 15, 1976, is transportable in one or more sections, is eight body feet or more in width, or 40 body feet or more in length, in the traveling mode, or, when erected onsite, is 320 or more square feet, is built on a permanent chassis and designed to be used as a single-family dwelling with or without a foundation system when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained therein. “Mobilehome” includes any structure that meets all the requirements of this paragraph and complies with the state standards for mobilehomes in effect at the time of construction. “Mobilehome” does not include a commercial modular, as defined in Section 18001.8, factory-built housing, as defined in Section 19971, a manufactured home, as defined in Section 18007, a multifamily manufactured home, as defined in Section 18008.7, or a recreational vehicle, as defined in Section 18010.

(b) Notwithstanding any other provision of law, if a codified provision of state law uses the term “mobilehome,” and it clearly appears from the context that the term “mobilehome” should apply only to mobilehomes, as defined under subdivision (a), the codified provision shall apply only to those mobilehomes. If any codified provision of state law, by its context, requires that the term applies to mobilehomes or manufactured homes without regard to the date of construction, the codified provision shall apply to both mobilehomes, as defined under subdivision (a), and manufactured homes, as defined under Section 18007.

(Amended by Stats. 2007, Ch. 540, Sec. 5. Effective January 1, 2008.)



18008.5

“Manufactured home or mobilehome accessory building or structure” or “manufactured home or mobilehome accessory” includes, but is not limited to, any awning, portable, demountable, or permanent cabana, ramada, storage cabinet, carport, skirting, heater, cooler, fence, windbreak, or porch or other equipment established for the use of the occupant of the manufactured home or mobilehome.

(Amended by Stats. 2000, Ch. 471, Sec. 9. Effective January 1, 2001.)



18008.7

(a) “Multifamily manufactured home,” for the purposes of this part, means either of the following:

(1) A structure transportable under permit in one or more sections, designed and equipped to contain not more than two dwelling units, a dormitory, or an efficiency unit, to be used either with a support system pursuant to Section 18613 or a foundation system pursuant to subdivision (a) of Section 18551.

(2) A structure transportable under permit in one or more sections, designed to be used with a foundation system for three or more dwelling units, as defined by Section 18003.3.

(b) Multifamily manufactured homes shall be constructed in compliance with applicable department regulations. The egress and fire separation requirements of Title 24 of the California Code of Regulations applicable to dormitories, hotels, apartment houses, and structures that contain two dwelling units shall also be applicable to all multifamily manufactured homes constructed for those purposes. The accessibility and adaptability requirements of Title 24 of the California Code of Regulations applicable to covered multifamily dwelling units shall also be applicable to multifamily manufactured homes containing three or more dwelling units.

(c) Notwithstanding any other provision of law, all provisions of law that apply to manufactured homes shall apply equally to multifamily manufactured homes, except as provided in this section.

(d) For purposes of this section:

(1) “Dormitory” means a room or rooms inhabited for the purposes of temporary residence by two or more persons.

(2) “Efficiency unit” has the same meaning as defined in Section 17958.1.

(3) “Multiunit manufactured housing” has the same meaning as “multifamily manufactured home,” as that term is defined in this section.

(Amended by Stats. 2007, Ch. 540, Sec. 6. Effective January 1, 2008.)



18009

“New manufactured home,” “new mobilehome,” or “new commercial coach” is a manufactured home, mobilehome, or commercial coach which is not defined as a “used manufactured home,” “used mobilehome”, or “used commercial coach” under Section 18014, which is delivered for sale or lease in this state, and which has not been delivered to a first purchaser or lessor for purposes other than resale or reletting.

(Amended by Stats. 1983, Ch. 1076, Sec. 10.)



18009.3

(a)  “Park trailer” means a trailer designed for human habitation for recreational or seasonal use only, that meets all of the following requirements:

(1)  It contains 400 square feet or less of gross floor area, excluding loft area space if that loft area space meets the requirements of subdivision (b) and Section 18033. It may not exceed 14 feet in width at the maximum horizontal projection.

(2)  It is built upon a single chassis.

(3)  It may only be transported upon the public highways with a permit issued pursuant to Section 35780 of the Vehicle Code.

(b)  For purposes of this section and Section 18033, “loft area” means any area within a unit that is elevated 30 inches or more above the main floor area and designed to be occupied. In order for the floor of a loft area to be occupied and excluded from the calculation of gross floor area for purposes of subdivision (a), the loft area shall meet all of the requirements of Section 18033. Loft areas not meeting the requirements of this subdivision and Section 18033 shall not be occupied and shall be posted with a permanent label conspicuously located within 24 inches of the opening of each noncomplying loft. The label language and design shall provide the following:

WARNING
This area is not designed to be occupied and shall be used only for storage.

Lettering on this label shall contrast with the label’s background and shall be not less than one-quarter inch in height, except for the word “WARNING” which shall be not less than one-half inch in height.

(c)  A park trailer hitch, when designed by the manufacturer to be removable, may be removed and stored beneath a park trailer.

(d)  If any provision of this section or Section 18033 conflicts with ANSI Standard A119.5 Recreational Park Trailers as it is published at any time, the statutory provision shall prevail.

(Amended by Stats. 2001, Ch. 490, Sec. 1. Effective January 1, 2002.)



18009.5

“Registered owner” means a person registered by the department as the owner of a manufactured home, mobilehome, commercial coach, floating home, or truck camper.

(Amended by Stats. 1992, Ch. 686, Sec. 4. Effective January 1, 1993.)



18010

“Recreational vehicle” means both of the following:

(a)  A motor home, travel trailer, truck camper, or camping trailer, with or without motive power, designed for human habitation for recreational, emergency, or other occupancy, that meets all of the following criteria:

(1)  It contains less than 320 square feet of internal living room area, excluding built-in equipment, including, but not limited to, wardrobe, closets, cabinets, kitchen units or fixtures, and bath or toilet rooms.

(2)  It contains 400 square feet or less of gross area measured at maximum horizontal projections.

(3)  It is built on a single chassis.

(4)  It is either self-propelled, truck-mounted, or permanently towable on the highways without a permit.

(b)  A park trailer, as defined in Section 18009.3.

(Amended by Stats. 2000, Ch. 566, Sec. 2. Effective January 1, 2001.)



18010.5

“Regulations” or “rules and regulations,” as used in this part, means regulations promulgated by the commission or department, as appropriate, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18011

“Rent” means money or other consideration given for the right of use, possession, and occupation of property.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18012

“Retailer” means a dealer.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18012.3

“Sale” or “sold,” for purposes of Chapter 8 (commencing with Section 18075) does not include or extend to any sale made by a manufacturer or a distributor to a dealer or by a dealer to another dealer licensed under this part.

(Amended by Stats. 1986, Ch. 442, Sec. 2.)



18012.4

“Slide-in camper” means a portable unit, consisting of a roof, floor, and sides, designed to be loaded onto, and unloaded from, a truck and designed for human habitation for recreational or emergency occupancy. “Slide-in camper” means a truck camper.

(Added by Stats. 1984, Ch. 1527, Sec. 6.)



18012.5

“Special purpose commercial modular” means a vehicle with or without motive power, designed and equipped for human occupancy for industrial, professional, or commercial purposes, which is not required to be moved under permit, and shall include a trailer coach. “Special purpose commercial coach” has the same meaning as “special purpose commercial modular” as that term is defined in this section.

(Amended by Stats. 2002, Ch. 98, Sec. 2. Effective January 1, 2003.)



18013

(a)  “Salesperson” means a person employed by a dealer and not otherwise expressly excluded by this section, who does one or more of the following:

(1)  For commission, money, profit, or other thing of value, sells, exchanges, buys, leases, or offers for sale, negotiates, or attempts to negotiate, a sale, lease, or exchange of an interest in a manufactured home, mobilehome, or commercial coach.

(2)  Induces or attempts to induce any person to buy, lease, or exchange an interest in a manufactured home, mobilehome, or commercial coach, and who receives or expects to receive a commission, money, brokerage fees, profit, or any other thing of value, from either the seller, lessee, or purchaser of the manufactured home, mobilehome or commercial coach.

(3)  Exercises managerial control over the business of a licensed manufactured home, mobilehome, or commercial coach dealer or who supervises salespersons employed by a licensed dealer, whether compensated by salary or commission, including, but not limited to, any person who is employed by the dealer as a general manager, assistant general manager, sales manager, or in any capacity, regardless of title, where the individual reviews, advises, supervises, or oversees, sales contracts, credit applications, or any other documents pertaining to the sale, purchase, or lease of manufactured homes or mobilehomes, or any employee of a licensed manufactured home, mobilehome, or commercial coach dealer who negotiates with or induces a customer to enter into a security agreement, lease, or purchase agreement or purchase order for the sale of a manufactured home, mobilehome, or commercial coach on behalf of the licensed manufactured home, mobilehome, or commercial coach dealer.

(b)  The term “salesperson” does not include any of the following:

(1)  A representative of an insurance company, finance company, bank, savings and loan association, or public official, who in the regular course of business, is required to dispose of, or sell manufactured homes, mobilehomes, or commercial coaches under a contractual right or obligation of the employer, or in the performance of an official duty, or under authority of any court of law, as long as the sale is for the purpose of protecting the seller from any loss or is pursuant to the authority of a court of competent jurisdiction.

(2)  A person who is licensed as a manufacturer or distributor.

(3)  A person exclusively employed in a bona fide business of exporting manufactured homes, mobilehomes, or commercial coaches, or of soliciting orders for the sale and delivery of mobilehomes or commercial coaches outside the territorial limits of the United States.

(4)  A person not engaged in the purchase or sale of manufactured homes, mobilehomes, or commercial coaches as a business, disposing of manufactured homes, mobilehomes, or commercial coaches acquired for the person’s own use, or for use in business when they have been so acquired and used in good faith and not for the purpose of avoiding the provisions of this part.

(5)  A person licensed as a manufactured home, mobilehome, or commercial coach dealer doing business as a sole ownership or a member of a partnership or a stockholder and director of a corporation licensed as a manufactured home, mobilehome, or commercial coach dealer under this part, as long as the person engages in the activities of a salesperson exclusively on behalf of the sole ownership or partnership or corporation in which the person owns an interest or stock, and the person owning the stock is a director of the corporation; otherwise, the person shall be deemed to be a manufactured home, mobilehome, or commercial coach salesperson and subject to the provisions of Section 18045.

(Amended by Stats. 1984, Ch. 1528, Sec. 1. Effective September 30, 1984.)



18013.2

“Third-party entity” or “third party,” as used in this part, means an entity which is all of the following:

(a)  In the business of inspecting equipment, systems, and assemblies and monitoring quality assurance programs, or analyzing plans, designs, specifications, and engineering calculations supporting design concepts.

(b)  Not under the control or jurisdiction of any manufacturer or supplier for any affected industry except by contract as required and approved by the department.

(c)  Making available specific information as required by the department.

(d)  Approved by the department.

(Added by Stats. 1991, Ch. 506, Sec. 1.)



18013.4

“Truck camper” means a slide-in camper as defined in Section 18012.4.

(Amended by Stats. 2003, Ch. 814, Sec. 3. Effective January 1, 2004.)



18014

“Used manufactured home,” “used mobilehome,” or “used commercial coach” means a manufactured home, mobilehome, or commercial coach that was previously sold and registered or titled with the department, or with an appropriate agency or authority, or any other state, District of Columbia, territory or possession of the United States or a foreign state, province, or country.

(Amended by Stats. 1983, Ch. 1076, Sec. 12.)



18014.5

For purposes of this part, a “net listing agreement” means any agreement entered into by a seller of a manufactured home or mobilehome that is not a new manufactured home or mobilehome and a licensed dealer in which the seller agrees to accept a specific purchase price and under which the dealer may receive as a commission all proceeds from the sale in excess of that purchase price.

(Added by Stats. 2004, Ch. 567, Sec. 2. Effective January 1, 2005.)






CHAPTER 2 - Application and Scope

18015

The provisions of this part apply to all parts of the state and supersede any ordinance enacted by any city, county, or city and county which conflict with the provisions of this part. The department may promulgate regulations to interpret and make specific the provisions of this part relating to construction, titling and registration, occupational licensing, advertising, commercial transactions, and other related or specifically enumerated activities, and, when adopted, these rules and regulations shall apply in all parts of the state. The department may promulgate rules and regulations to interpret and make specific the other provisions of this part and when adopted these rules and regulations shall apply in all parts of the state.

(Amended by Stats. 1983, Ch. 1076, Sec. 13.)



18015.1

All statutory references to “commercial coach” and to “special purpose commercial coach” are hereby deemed to refer to “commercial modular” and to “special purpose commercial modular,” respectively.

(Added by Stats. 2002, Ch. 98, Sec. 3. Effective January 1, 2003.)



18015.5

The provisions of Chapter 4 (commencing with Section 18025), applicable to manufactured homes and mobilehomes, shall also apply to commercial coaches, except that reasonable variations in standards for commercial coaches shall be established by regulations if the department determines these variations will not endanger public health, welfare, or safety.

(Amended by Stats. 1998, Ch. 293, Sec. 1. Effective January 1, 1999.)



18015.7

Subdivision (p) of Section 18062.8 shall not apply to a sale to a city, county, city and county, or any other public agency for the purpose of providing housing for low- and moderate-income households, as defined in Section 50093.

(Added by Stats. 1995, Ch. 185, Sec. 4. Effective January 1, 1996.)



18016

(a)  The provisions of this part are not intended to prevent the use of any material, appliance, installation, device, arrangement, or method of construction not specifically prescribed by this part and the rules and regulations promulgated pursuant thereto, provided any alternate has been approved by the department.

(b)  The department may approve any alternate if it finds that the proposed design is satisfactory and that the material, appliance, installation, device, arrangement, method, or work offered is, for the purpose intended, at least the equivalent of that prescribed in this part and the rules and regulations promulgated pursuant thereto in quality, strength, effectiveness, fire resistance, durability, safety, and for the protection of life and health.

(c)  Whenever there is evidence that any material, appliance, installation, device, arrangement, or method of construction does not conform to the requirements of this part and the rules and regulations promulgated pursuant thereto, or in order to substantiate claims for alternates, the department may require tests or proof of compliance to be made at the expense of the owner or his or her agent.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18016.5

(a)  The Mobilehome Revolving Fund is continued in existence and renamed the Mobilehome-Manufactured Home Revolving Fund. Money transferred to, or deposited in, the fund is continuously appropriated to the department notwithstanding Section 13340 of the Government Code, for expenditure in carrying out the provisions of this part. All fees or other moneys accruing to the department pursuant to this part shall, except as otherwise expressly provided by law, be deposited in the fund.

(b)  Total money contained in the Mobilehome-Manufactured Home Revolving Fund on June 30 of each fiscal year shall not exceed the amount of money needed for operating expenses for one year for the enforcement of this part. If the total money contained in the fund exceeds this amount, the commission or department, as appropriate, shall make appropriate reductions in the schedule of fees authorized by this part.

(Amended by Stats. 1983, Ch. 195, Sec. 1. Effective July 12, 1983.)






CHAPTER 3 - Enforcement

18020

(a)  Except as provided in Section 18027.3, and except as provided by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 et seq.), as it applies to the manufacture of new manufactured housing, the department shall enforce this part and the rules and regulations adopted pursuant to this part.

(b)  The department may, at the department’s sole option, enforce Chapter 4 (commencing with Section 18025) and the rules and regulations adopted pursuant to Chapter 4 through department-approved third-party entities. The department shall adopt regulations for the approval of third-party entities, including, but not limited to, all of the following criteria:

(1)  Freedom from any conflict of interest.

(2)  Qualifications of personnel.

(3)  Frequency of inspections or monitorings of manufacturer quality control.

(4)  Involvement in collusive or fraudulent actions related to the performance of activities required by Section 18013.2.

(5)  Any other conditions of operation that the department may reasonably require.

(c)  The department may require rotation of third-party entities performing inspection services for any manufacturing facility within the state to prevent the third-party entity from either performing inspections within the same facility for more than 365 calendar days or performing inspections for any facility when the third-party entity performed inspection services within the previous 365 calendar days.

(d)  The department shall monitor the performance of third-party entities approved pursuant to subdivision (b) and shall require periodic reports in writing containing information that the department may reasonably require to determine compliance with the conditions of the department’s approval.

(1)  When the department receives information about an alleged inadequacy in the performance of a third-party entity, including any involvement in collusive or fraudulent actions related to the performance of activities required by Section 18013.2, it shall consider the information in its monitoring efforts and make a determination about the validity of the alleged inadequacy in a timely manner.

(2)  When the department determines, either through its monitoring efforts or through information provided by any other person, that an approved third-party entity has failed to perform according to the conditions of approval, the department may withdraw approval by forwarding written notice to the approved third-party entity by registered mail to its address of record, briefly summarizing the cause for the department’s decision.

(3)  A third-party entity, upon having its approval withdrawn by the department, may request a hearing before the director of the department. The request for hearing shall be in writing and either delivered or postmarked prior to midnight on the 10th calendar day from the date of the department’s notice.

(4)  The department, upon timely receipt of a written request for hearing, shall, within 30 calendar days, schedule a hearing before the director or his or her agent. All hearings pursuant to this subdivision shall be held in the department’s Sacramento offices and the decision of the director shall be final.

(5)  A third-party entity whose approval has been withdrawn by the department shall not be permitted to reapply for the department’s approval pursuant to subdivision (b) for a period of one year from the date that the approval was withdrawn by the department.

(6)  A third-party entity whose approval has been withdrawn more than once by the department shall not be permitted to reapply for department approval pursuant to subdivision (b) for a period of not less than one year from the date that the department’s approval was last withdrawn.

(7)  No third-party entity shall perform the activities required by Section 18013.2 unless it has the approval of the department.

(e)  (1)  Upon finding a violation of subdivision (b) on the part of a third-party entity, the director shall issue citations and levy administrative fines. Each citation and fine assessment shall be in writing and describe the particulars for the citation. The citation and fine assessment shall be issued not later than six months after discovery of the violation.

(2)  The fine for a first violation shall be at least five hundred dollars ($500) and shall not exceed one thousand dollars ($1,000). The fine for a second violation shall be at least two thousand dollars ($2,000) and shall not exceed four thousand dollars ($4,000). The fine for a third violation shall be at least five thousand dollars ($5,000), and shall not exceed ten thousand dollars ($10,000). The fines shall be assessed for each day the violation occurs. If a third-party entity has been cited more than three times during a 365-day period, the approval to conduct inspections on behalf of the department shall be suspended for a minimum of one year.

(3)  The third-party entity may request an administrative hearing on the citation or fine. If the party fails to request a hearing within 30 days and does not pay the fine, the approval to perform inspections shall be automatically revoked, until the time that the department finds that the circumstances that led to the citation have been corrected and the fines have been paid.

(4)  Upon review of the findings from the administrative hearing, the director may modify, rescind, or uphold the citation and fine assessment. The decision of the director shall be served by regular mail.

(5)  The fines shall be paid into the Housing and Community Development Fund, which is hereby created in the State Treasury, and shall be used, when appropriated by the Legislature, to offset the department’s costs to administer this part.

(f)  The remedies provided in this part to any aggrieved party are not exclusive and shall not preclude the applicability of any other provision of law.

(Amended by Stats. 1999, Ch. 83, Sec. 107. Effective January 1, 2000.)



18020.5

(a)  Any person who knowingly violates any provision of this part or any rule or regulation issued pursuant to this part, except for a violation of any federal manufactured home or mobilehome construction and safety standard for which a penalty is provided in Section 18021, is guilty of a misdemeanor, punishable by a fine not exceeding two thousand dollars ($2,000), by imprisonment not exceeding 30 days, or by both.

(b)  Notwithstanding Section 801 of the Penal Code, the one-year period for filing an indictment or an information or complaint with respect to any misdemeanor in subdivision (a) by a licensee in the first sale or lease of any manufactured home, mobilehome, or commercial coach to a consumer shall commence on the date that the manufactured home, mobilehome, or commercial coach is delivered to the consumer.

(Amended by Stats. 1998, Ch. 293, Sec. 3. Effective January 1, 1999.)



18021

(a)  Any person who knowingly violates any provision of Section 5409 of Title 42 of the United States Code, or any regulation or final order issued thereunder as it exists on the effective date of this section in this state, shall be liable to the state for a civil penalty of not to exceed one thousand dollars ($1,000) for each violation. Each violation of a provision of Section 5409 of Title 42 of the United States Code, or any regulation or order issued thereunder, as it exists on the effective date of this section shall constitute a separate violation with respect to each manufactured home or mobilehome, or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty may not exceed one million dollars ($1,000,000) for any related series of violations occurring within one year from the date of the first violation.

(b)  Any individual or a director, officer, or agent of a corporation, who knowingly violates Section 5409 of Title 42 of the United States Code as it exists on the effective date of this section in this state in a manner which threatens the health and safety of any purchaser, shall be subject to a state fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than one year, or by both such a fine and imprisonment.

(Amended by Stats. 1983, Ch. 1076, Sec. 16.)



18021.5

(a)  Any person who knowingly violates any of the provisions of this part relating to licensing or titling and registration, or any rules or regulations promulgated therefor, is guilty of a misdemeanor, punishable by a fine not exceeding two thousand dollars ($2,000) or by imprisonment not exceeding 30 days, or by both.

(b)  The department, after notice and hearing, may suspend or revoke the license issued to a licensee, as provided for by this part, who knowingly violates any of the provisions of this part. In any hearing before a judge or in any administrative action before an administrative law judge, the department may seek and may recover its investigative and enforcement costs from the licensee unless the licensee prevails on the charges. The department may also seek fines and may seek restitution as provided in subdivision (d).

(c)  Any person who knowingly violates any provision of this part relating to licensing or titling and registration, or any rules or regulations promulgated therefor, shall be liable for a civil penalty not exceeding two thousand dollars ($2,000) for each violation or for each day of a continuing violation. The department shall institute or maintain an action in a court of appropriate jurisdiction to collect any civil penalty arising under this section.

(d)  In addition to the other remedies provided in this section, the department may pursue any other remedies provided for in this part and may seek restitution for any monetary loss to a purchaser, seller, licensee, financing agency, governmental agency, or other person or entity suffering a monetary loss as a result of a violation of this part.

(e)  In any disciplinary hearing before an administrative law judge concerning licensing, upon request of the department and pursuant to appropriate proof, the administrative law judge shall make the following findings:

(1)  The amount of the actual and direct monetary loss to any person or entity as a result of fraud, willful misrepresentation, or breach of warranty or guarantee by the respondent.

(2)  The amount of the department’s investigative and enforcement costs up to and including the date of the hearing, including, but not limited to, charges imposed by the Office of Administrative Hearings for hearing the case and issuing a proposed decision.

(Amended by Stats. 1988, Ch. 1289, Sec. 1. Effective September 26, 1988.)



18021.6

Nothing in this part shall be construed as precluding the application of any other provision of the penal laws of this state to any transaction involving fraud, misrepresentation, forgery, or deceit which violates this part.

(Added by Stats. 1984, Ch. 1342, Sec. 5.5. Effective September 26, 1984. Operative January 1, 1985, by Sec. 39 of Ch. 1342.)



18021.7

(a) (1) In addition to other remedies provided in this part, the Director of Housing and Community Development or his or her designee may issue a citation that assesses a civil penalty payable to the department to any licensee who violates subdivision (d) of Section 18020, Section 18021.5, 18026, 18029.6, or 18030, subdivision (b) of Section 18032, Section 18035, 18035.1, 18035.2, 18035.3, 18036, 18039, 18045, 18045.5, 18045.6, 18046, or 18058, subdivision (a) of Section 18059, subdivision (b) of Section 18059.5, subdivision (c) of Section 18060, subdivision (c) of Section 18060.5, Section 18061, subdivision (d), (i), or (j) of Section 18061.5, subdivision (a) or (b) of Section 18062, subdivision (a), (b), (d), (e), (f), (g), or (h) of Section 18062.2, subdivision (c) of Section 18063, or Section 18080.5.

(2) A violation of subdivision (d) of Section 18060.5 is also cause for citation if both the dealer and the manufacturer receive written notice of a warranty complaint from the complainant, from the department, or another source of information, and, at a minimum, the 90-day period provided for correction of substantial defects pursuant to Section 1797.7 of the Civil Code has expired.

(3) Each citation and related civil penalty assessment shall be issued no later than one year after discovery of the violation.

(b) (1) Except as provided in paragraph (2), the amount of any civil penalty assessed pursuant to subdivision (a) shall be one hundred dollars ($100) for each violation, but shall be increased to two hundred fifty dollars ($250) for each subsequent violation of the same prohibition for which a citation for the subsequent violation is issued within one year of the citation for the previous violation. The violation or violations giving cause for the citation shall be corrected if applicable, and payment of the civil penalty shall be remitted to the department within 45 days of the date of issuance of the citation. Civil penalties received by the department pursuant to this section shall be deposited in the Mobilehome-Manufactured Home Revolving Fund.

(2) (A) For violations of subdivision (d) of Section 18020, or Section 18026, the department shall assess the civil penalties in a range between two hundred fifty dollars ($250) and two thousand dollars ($2,000). When determining the amount of the assessed civil penalty, the department shall take into consideration whether one or more of the following or similar circumstances apply:

(i) The citation includes multiple violations.

(ii) The cited person has a history of violations of the same or similar provisions of this division and the regulations promulgated under this division.

(iii) In the judgment of the department, the person has exhibited bad faith or a conflict of interest.

(iv) In the judgment of the department, the violation is serious or harmful.

(v) The citation involves a violation perpetrated against a senior citizen, veteran, or person with disabilities.

(B) If a citation lists more than one violation and each of the violations relates to the same manufacturing facility or client, the total penalty assessment in each citation shall not exceed ten thousand dollars ($10,000).

(C) If a citation lists more than one violation, the amount of assessed civil penalty shall be stated separately for each section violated.

(c) Any person or entity served a citation pursuant to this section may petition for, and shall be granted, an informal hearing before the director or his or her designee. The petition shall be a written request briefly stating the grounds for the request. Any petition to be considered shall be received by the department within 30 days of the date of issuance of the citation.

(d) Upon receipt of a timely and complying petition, the department shall suspend enforcement of the citation and set a time and place for the informal hearing and shall give the licensee written notice thereof. The hearing shall commence no later than 30 days following receipt of the petition or at another time scheduled by the department pursuant to a request by the licensee or department if good and sufficient cause exists. If the licensee fails to appear at the time and place scheduled for the hearing, the department may notify the licensee in writing that the petition is dismissed and that compliance with terms of the citation shall occur within 10 days after receipt of the notification.

(e) The department shall notify the petitioner in writing of its decision and the reasons therefor within 30 days following conclusion of the informal hearing held pursuant to this section. If the decision upholds the citation, in whole or in part, the licensee shall comply with the citation in accordance with the decision within 30 days after the decision is mailed by the department.

(f) Nothing in this section shall be construed to preclude remedies available under other provisions of law.

(Amended by Stats. 2008, Ch. 750, Sec. 1. Effective January 1, 2009.)



18022

(a)  The director, and other representatives of the department designated by him or her, shall enforce those provisions of law committed to the administration of the department pursuant to this part.

(b)  Any person designated in subdivision (a) may inspect any manufactured home, mobilehome, commercial coach, or truck camper of a type required to be registered under this code, or any component part thereof, in any garage, repair shop, parking lot, new or used sales facility, manufacturer’s facility, display facility, or any other establishment engaged in the business of selling, repairing, or displaying manufactured homes, mobilehomes, commercial coaches, or truck campers, or the integral parts thereof, for the purpose of investigating the title and registration of the manufactured home, mobilehome, commercial coach, or truck camper, or the sales practices thereof.

(Amended by Stats. 1984, Ch. 1527, Sec. 8.)



18022.5

(a)  Whenever the director determines through an investigation that any person has violated this part, or any regulation, order, license, permit, decision, demand, or requirement or any part or provision thereof issued pursuant to this part, the director may bring an action in the name of the people of the State of California against that person to enjoin the person from continuing the violation or engaging therein or doing any act or acts in furtherance thereof.

In the action, an order or judgment may be entered awarding a preliminary or final injunction as may be proper.

If the director makes a showing satisfactory to the court that the violation or threatened violation jeopardizes funds and properties of others in the custody or under the control of the defendant, the court may appoint a receiver for management of the business of the defendant, including, but not limited to, the funds and properties of others in his or her possession or may make any other order as it deems appropriate to protect and preserve those funds and properties.

(b)  The director may include in any action authorized by subdivision (a), a claim for restitution on behalf of the persons injured by the act or practice constituting the subject matter of the action, and the court shall have jurisdiction to award appropriate relief to those persons.

(Added by Stats. 1987, Ch. 707, Sec. 1.)



18023

(a)  The director, and any other representatives of the department designated by the director, shall have the powers of peace officers only for the purpose of service of warrants or documents and for the cooperation with other law enforcement agencies in the collection of information.

(b)  The department shall notify any concerned governmental agency whenever it is determined by investigation that an escrow agent has done any of the following:

(1)  Violated Section 18035, 18035.2, or applicable administrative rules and regulations.

(2)  Engaged in loan fraud.

(3)  Submitted false information to the department for the purposes of titling and registration of a manufactured home or mobilehome.

(Amended by Stats. 1990, Ch. 865, Sec. 1.)



18024

(a) If, upon inspection or investigation, based upon a complaint or otherwise, the department has cause to believe that a person is acting in the capacity, or engaging in the business, of a dealer within this state without having a license in good standing therefor, and the person is not otherwise exempt pursuant to subdivision (b) of Section 18002.6, the department may issue a citation to that person in writing, describing with particularity the basis of the citation. Each citation may contain an order of abatement and assessment of a civil penalty not to exceed two thousand dollars ($2,000). All civil penalties collected under this section shall be deposited in the Mobilehome-Manufactured Home Revolving Fund provided for in Section 18016.5.

(b) The department may adopt regulations prescribing procedures for issuance of citations under this section and covering the assessment of a civil penalty which shall give due consideration to the gravity of the violation, the good faith of the person cited, and any history of previous violations.

(c) The sanctions authorized under this section shall be separate from, and in addition to, all other civil or criminal remedies.

(Amended by Stats. 2004, Ch. 567, Sec. 3. Effective January 1, 2005.)



18024.2

A citation under Section 18024 shall be issued by the department within three years after the act or omission which is the basis for the citation.

(Added by Stats. 1983, Ch. 752, Sec. 2.)



18024.3

Any person served with a citation under Section 18024 may appeal to the department within 30 days from the receipt of the citation with respect to violations alleged, scope of the order of abatement, or amount of civil penalty assessed. The citation shall inform the person served that an appeal is required to be filed within 30 days of receipt by the person of the citation. The citation shall be delivered by personal service or substitution.

(Added by Stats. 1983, Ch. 752, Sec. 3.)



18024.4

If, within 30 days from receipt of the citation, the person cited fails to notify the department that he or she intends to appeal the citation, the citation shall be deemed final. However, the person cited may obtain judicial review in accordance with Section 11523 of the Government Code. The person cited shall receive court costs and attorney’s fees if he or she prevails. The 30-day period may be extended by the department for good cause.

(Added by Stats. 1983, Ch. 752, Sec. 4.)



18024.5

If the person cited under Section 18024 timely notifies the department that he or she intends to contest the citation, the department shall afford an opportunity for a hearing. The department shall thereafter issue a decision, based on findings of fact, affirming, modifying, or vacating the citation or directing other appropriate relief. The proceedings under this section shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted therein.

(Added by Stats. 1983, Ch. 752, Sec. 5.)



18024.6

After the exhaustion of the review procedures provided for in Sections 18024.3 to 18024.5, inclusive, the department may apply to the appropriate superior court for a judgment in the amount of the civil penalty and an order compelling the cited person to comply with the order of abatement. The application, which shall include a certified copy of the final order of the department, shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(Added by Stats. 1983, Ch. 752, Sec. 6.)






CHAPTER 4 - Standards

18025

(a)  Except as provided in subdivisions (b) and (c), it is unlawful for any person to sell, offer for sale, rent, or lease within this state, any manufactured home or any mobilehome, commercial coach, or special purpose commercial coach manufactured after September 1, 1958, containing structural, fire safety, plumbing, heat-producing, or electrical systems and equipment unless the systems and equipment meet the requirements of the department for those systems and that equipment and the installation of those systems and that equipment. The department may adopt rules and regulations that are reasonably consistent with recognized and accepted principles for structural, fire safety, plumbing, heat-producing, and electrical systems and equipment and installations, respectively, to protect the health and safety of the people of this state from dangers inherent in the use of substandard and unsafe structural, fire safety, plumbing, heat-producing, and electrical systems, equipment and installations.

(b)  All manufactured homes and mobilehomes manufactured on or after June 15, 1976, shall comply with the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 et seq.).

(c)  The sale of used manufactured homes and mobilehomes by an agent licensed pursuant to this part shall be subject to Section 18046.

(Amended by Stats. 1999, Ch. 517, Sec. 8. Effective January 1, 2000.)



18025.5

(a)  Pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 et seq.), the department may assume responsibility for the enforcement of manufactured home and mobilehome construction and safety standards relating to any issue with respect to which a federal standard has been established. The department may adopt regulations to ensure acceptance by the Secretary of Housing and Urban Development of California’s plan for the administration and enforcement of federal manufactured home and mobilehome safety and construction standards.

(b)  The department may conduct inspections and investigations that it determines may be necessary to secure enforcement of this part and regulations adopted pursuant to this part.

(c)  Subdivision (b) shall not apply to the enforcement of Section 18027.3 unless the department determines that there is a compelling reason to exercise oversight in the inspection of recreational vehicles or park trailers at a factory, in which case the department may investigate the inspection, or conduct a department inspection, on recreational vehicles or park trailers at a factory and utilize any means necessary to collect a fee from the manufacturer for the cost of the department investigation or inspection.

(d)  For the purposes of enforcement of this part and the related regulations, persons duly designated by the director of the department, upon presenting appropriate credentials to the owner, operator, or agent in charge, may do both of the following:

(1)  Enter, at reasonable times and without advance notice, any factory, warehouse, sales lot, or establishment in which manufactured homes, mobilehomes, commercial coaches, or special purpose commercial coaches are manufactured, stored, held for sale, sold, or offered for sale, rent, or lease.

(2)  Inspect, at reasonable times and within reasonable limits and in a reasonable manner, any factory, warehouse, sales lot, or establishment, and inspect the books, papers, records, and documents to ensure compliance with this part.

(Amended by Stats. 1999, Ch. 83, Sec. 108. Effective January 1, 2000.)



18025.6

When a standard for manufactured homes which was adopted pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 et seq.), is repealed by the United States Department of Housing and Urban Development and no new preemptive federal standard is adopted as a replacement standard, the department may continue to enforce the federal standard for manufactured homes to be sold in this state, for a period of one year from the operative date of the repeal or until the department adopts a regulation to replace the repealed federal standard, whichever occurs first. The replacement standard, if any, may be adopted as an emergency regulation.

(Added by Stats. 1988, Ch. 1178, Sec. 3.)



18026

(a)  All manufactured homes, mobilehomes, commercial coaches, and special purpose commercial coaches manufactured on or after September 1, 1958, that are sold, offered for sale, rented, or leased within this state shall bear a federal label or an insignia of approval issued by the department, whichever is appropriate, to indicate compliance with the regulations of the department adopted pursuant to this part, which were in effect on the date of manufacture of the manufactured home, mobilehome, commercial coach, or special purpose commercial coach.

(b)  The department may issue insignia for manufactured homes, mobilehomes, commercial coaches, or special purpose commercial coaches manufactured prior to the effective dates of the appropriate regulations that meet the requirements of reasonable standards of health and safety as set forth in this part or the regulations adopted pursuant to this part in effect at the time of that issue.

(c)  It is unlawful for any person to remove, or cause to be removed, an insignia of approval affixed pursuant to this section without prior authorization by the department.

(Amended by Stats. 1998, Ch. 293, Sec. 6. Effective January 1, 1999.)



18026.1

Units sold to the federal government for use on federal lands are exempt from the requirements of Sections 18025 and 18026.

(Added by Stats. 1986, Ch. 442, Sec. 3.)



18027

Any manufactured home, mobilehome or commercial coach which is manufactured in violation of the provisions of Chapter 11 (commencing with Section 19870) of Part 3 of Division 13 of this code, or Division 15 (commencing with Section 25004.2) of the Public Resources Code, or regulations adopted pursuant thereto, shall not be issued the department’s insignia of approval.

(Amended by Stats. 1983, Ch. 1076, Sec. 21.)



18027.3

(a)  The Legislature finds and declares as follows:

(1)  The American National Standards Institute (ANSI) and National Fire Protection Association (NFPA) have adopted standards for the design and safety of recreational vehicles, including park trailers, pursuant to procedures that have given diverse views an opportunity to be considered and which indicate that interested and affected parties have reached substantial agreement on their adoption.

(2)  The ANSI A119.2 and A119.5 standards and the NFPA 1192 standards are designed to protect the health and safety of persons using recreational vehicles and park trailers.

(3)  Compliance with those standards as required by this section may be enforced by any law enforcement authority having appropriate jurisdiction, pursuant to Section 18020.5, which makes it a crime to violate any provision of this part. Therefore, to promote governmental efficiency and economy and to avoid duplication of activities and services, it is appropriate to eliminate the role of the department in modifying and enforcing standards for the construction of recreational vehicles.

(b)  Recreational vehicles specified in subdivision (a) of Section 18010 that are manufactured on or after January 1, 1999, and before July 14, 2005, shall be constructed in accordance with Standard No. A119.2, as contained in the 1996 edition of the Standards of the American National Standards Institute. Recreational vehicles specified in subdivision (a) of Section 18010 that are manufactured on or after July 14, 2005, shall be constructed in accordance with the NFPA 1192 Standard on Recreational Vehicles.

(c)  Recreational vehicles specified in subdivision (b) of Section 18010 that are manufactured on or after January 1, 1999, shall be constructed in accordance with Standard No. A119.5, as contained in the 1998 edition of the Standards of the American National Standards Institute.

(d)  A change in Standard No. A119.2 or A119.5 or in the NFPA 1192 Standard on Recreational Vehicles contained in a new edition of the Standards of the American National Standards Institute shall become operative on the 180th day following the publication date.

(e)  No recreational vehicle shall be equipped with more than one electrical power supply cord.

(f)  Any recreational vehicle manufactured on or after January 1, 1999, that is offered for sale, sold, rented, or leased within this state shall bear a label or an insignia indicating the manufacturer’s compliance with the American National Standards Institute or National Fire Protection Association standard specified in subdivision (b) or (c).

(g)  Any recreational vehicle manufactured prior to January 1, 1999, that is offered for sale, sold, rented, or leased within this state shall bear a label or an insignia of approval indicating the manufacturer’s compliance with the American National Standards Institute standard or a department insignia issued prior to January 1, 1999, indicating compliance with the state standard that was in effect pursuant to this chapter on the date of manufacture, including any modifications contained in regulations.

(h)  It is unlawful for any person to do either of the following:

(1)  Remove, or cause to be removed, a label, an insignia, or an insignia of approval affixed pursuant to this section.

(2)  Alter or convert, or cause to be altered or converted, any recreational vehicle in a manner that is inconsistent with ANSI Standard No. A119.2 or A119.5 or the NFPA 1192 Standard on Recreational Vehicles when the recreational vehicle is used, occupied, sold, or offered for sale within this state.

(Amended by Stats. 2006, Ch. 890, Sec. 7. Effective January 1, 2007.)



18027.5

(a)  It shall be unlawful to manufacture a truck camper as defined in Section 18010, unless the truck camper has a manufacturer’s serial or identification number legibly stamped onto or permanently affixed to the interior and exterior of the truck camper.

(b)  No retailer shall sell any new truck camper unless the truck camper has a manufacturer’s serial or identification number as required in subdivision (a).

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18028

(a) The department may adopt regulations regarding the construction of commercial modulars and special purpose commercial modulars, other than mobile food facilities subject to Article 11 (commencing with Section 114250) of Chapter 4 of Part 7 of Division 104, and of multifamily manufactured homes, manufactured homes, and mobilehomes that are not subject to the National Manufactured Housing Construction and Safety Act of 1974 (42 U.S.C. Sec. 5401 et seq.) that the department determines are reasonably necessary to protect the health and safety of the occupants and the public.

(b) Requirements for the construction, alteration, or conversion of commercial modulars shall be those contained, with reasonably necessary additions or deletions, as adopted by department regulations, in all of the following:

(1) The 1991 Edition of the Uniform Building Code, published by the International Conference of Building Officials.

(2) The 1993 Edition of the National Electrical Code, published by the National Fire Protection Association.

(3) The 1991 Edition of the Uniform Mechanical Code, published jointly by the International Conference of Building Officials and the International Association of Plumbing and Mechanical Officials.

(4) The 1991 Edition of the Uniform Plumbing Code, published by the International Association of Plumbing and Mechanical Officials.

(c) (1) The department shall, on or after January 1, 2008, adopt regulations for the construction, alteration, or conversion of commercial modulars based on Parts 2, 3, 4, 5, 6, and 11 of the California Building Standards Code, as contained in Title 24 of the California Code of Regulations, with appropriate additions, deletions, and other implementing provisions. The regulations adopted under this paragraph shall be placed within Title 25 of the California Code of Regulations.

(2) The requirements promulgated by the department pursuant to this section shall apply only to the construction, alteration, and conversion of commercial modulars, and not to the use or operation of commercial modulars.

(d) A municipality shall not prohibit the use of commercial modulars that bear a valid insignia, based on the date the insignia was issued.

(Amended by Stats. 2011, Ch. 239, Sec. 2. Effective January 1, 2012.)



18028.5

(a)  The provisions of Section 17920.9, and the rules and regulations adopted pursuant thereto, shall be applicable to the sale, offering for sale, or use in the construction of commercial coaches and of manufactured homes and mobilehomes which are not subject to the National Manufactured Housing Construction and Safety Act of 1974 (42 U.S.C., Sec. 5401, et seq.), of any foam building system, and to any such mobilehome or commercial coach in which that system is used as a component.

(b)  All manufactured homes, including mobilehomes manufactured on or after June 15, 1976, shall comply with the National Manufactured Housing Construction and Safety Act of 1974 (42 U.S.C., Sec. 5401, et seq.).

(Amended by Stats. 1981, Ch. 975, Sec. 10.)



18029

(a) It is unlawful for any person to alter or convert, or cause to be altered or converted, the structural, fire safety, plumbing, heat-producing, or electrical systems and installations or equipment of a manufactured home, mobilehome, multifamily manufactured home, special purpose commercial modular, or commercial modular that bears a department insignia of approval or federal label when the manufactured home, mobilehome, multifamily manufactured home, special purpose commercial modular, or commercial modular is used, occupied, sold, or offered for sale within this state, unless its performance as altered or converted is in compliance with this chapter and applicable regulations adopted by the department. The department may adopt regulations providing requirements for alterations and conversions described in this section.

(b) (1) Any person required by this chapter or the regulations adopted pursuant to this chapter to file an application for an alteration or conversion who fails to file that application shall pay double the application fee prescribed for the alteration or conversion by this chapter or by regulations adopted pursuant to this chapter.

(2) Any person found for a second or subsequent time within a five-year period to have failed to file an application for alteration or conversion or causing the failure to file an application for alteration or conversion for a manufactured home, mobilehome, multifamily manufactured home, special purpose commercial modular, or commercial modular shall pay 10 times the application fee prescribed in this chapter or by the regulations adopted pursuant to this chapter.

(Amended by Stats. 2008, Ch. 664, Sec. 15. Effective January 1, 2009.)



18029.3

(a)  Any manufactured home, mobilehome, vehicle, or transportable structure manufactured, remanufactured, altered, used, or converted for use as a commercial coach or special purpose commercial coach shall comply with this part and the regulations adopted pursuant to this part relating to insignia and inspection requirements, construction, fire safety, electrical, heating, mechanical, plumbing, occupancy, and energy conservation.

(b)  Special purpose commercial coach mobile food preparation units shall also meet the requirements of Article 12 (commencing with Section 114285) of Chapter 4 of Part 7 of Division 104 and the regulations implementing, interpreting, and clarifying that article, as enforced by the State Department of Health Services, which shall supersede the requirements in this part and the regulations adopted pursuant to this part in the event of a conflict.

(Amended by Stats. 2002, Ch. 713, Sec. 2. Effective January 1, 2003.)



18029.4

Any special purpose commercial coach which is designed, manufactured, remanufactured, altered, used, or converted for use as a module of a permanently constructed building shall comply with the construction standards applicable to commercial coaches.

(Added by Stats. 1987, Ch. 707, Sec. 6.)



18029.5

(a)  The department may adopt rules and regulations, which it determines to be reasonably consistent with generally recognized fire protection standards, governing conditions relating to the prevention of fire or for the protection of life and property against fire in manufactured homes, mobilehomes, special purpose commercial coaches, and commercial coaches. All manufactured homes and mobilehomes manufactured on or after June 15, 1976, shall comply with the National Manufactured Housing Construction and Safety Act of 1974 (42 U.S.C. Sec. 5401, et seq.).

(b)  The chief fire official of every city, county, city and county, fire protection district, or other local fire protection agency shall file a report on each manufactured home and mobilehome fire occurring within his or her jurisdiction with the State Fire Marshal. The report shall be made on forms provided by the State Fire Marshal.

(c)  The State Fire Marshal shall annually compile a statistical report on all manufactured home and mobilehome fires occurring within this state and shall furnish the department with a copy of the report. The annual report shall include, but need not be limited to, the number of manufactured home and mobilehome fires, the causes of the fires, the monetary loss, and any casualties or fatalities resulting from the fires.

(Amended by Stats. 1998, Ch. 293, Sec. 9. Effective January 1, 1999.)



18029.6

(a) (1) On or after January 1, 2009, all used manufactured homes, used mobilehomes, and used multifamily manufactured homes that are sold shall have a smoke alarm installed in each room designed for sleeping that is operable on the date of transfer of title. For manufactured homes and multifamily manufactured homes manufactured on or after September 16, 2002, each smoke alarm shall comply with the federal Manufactured Housing Construction and Safety Standards Act. For manufactured homes and multifamily manufactured homes manufactured before September 16, 2002, each smoke alarm shall be installed in accordance with the terms of its listing and installation requirements, and battery-powered smoke alarms shall be acceptable for use when installed in accordance with the terms of their listing and installation requirements.

(2) For manufactured homes and multifamily manufactured homes manufactured before September 16, 2002, the smoke alarm manufacturer’s information describing the operation, method and frequency of testing, and proper maintenance of the smoke alarm shall be provided to the purchaser for any smoke alarm installed pursuant to paragraph (1).

(b) On or after January 1, 2009, the requirements of subdivision (a) shall be satisfied if, within 45 days prior to the date of transfer of title, the transferor signs a declaration stating that each smoke alarm in the manufactured home, mobilehome, or multifamily manufactured home is installed pursuant to subdivision (a) and is operable on the date the declaration is signed.

(c) The department may promulgate rules and regulations to clarify or implement this section.

(d) For sales of manufactured homes or mobilehomes installed on real property pursuant to subdivision (a) of Section 18551, as to real estate agents licensed pursuant to Division 4 (commencing with Section 10000) of the Business and Professions Code, the real estate licensee liability provisions of subdivisions (e), (f), and (g) of Section 13113.8 shall apply to the disclosures required by this section.

(Added by Stats. 2008, Ch. 737, Sec. 2. Effective January 1, 2009.)



18030

(a)  If the department determines that standards for commercial coaches and special purpose commercial coaches prescribed by the statutes or regulations of another state are at least equal to the standards prescribed by the department, the department may so provide by regulation. Thereafter, any commercial coaches or special purpose commercial coaches which that other state has approved as meeting its standards shall be deemed to meet the standards of the department, if the department determines that the standards of the other state are actually being enforced.

(b)  In lieu of the procedure set forth in subdivision (a), the department may contract with approved third-party entities for enforcement of the applicable provisions of this part for commercial coaches or special purpose commercial coaches manufactured outside this state for sale within this state. Third-party entities may apply to the department for enforcement authority pursuant to this subdivision by providing evidence to the satisfaction of the department that they satisfy all of the following criteria:

(1)  They are independent and free from conflict of interest, have the ability to enforce this part, and shall enforce this part without an actual conflict of interest or any appearance of a conflict of interest.

(2)  They are adequately staffed with qualified personnel who can, and shall, implement all provisions of the contract, including monitoring, reporting, and enforcement.

(3)  They have the authority, through contract or otherwise, and the ability to obtain correction of defects detected or reported as a result of their enforcement activities.

(4)  They meet any other conditions of operation that the department may reasonably incorporate into the contract.

(c)  If the department enters into a contract authorized by subdivision (b), the department may require cancellation clauses, fees, personnel résumés, reports, or other reasonable information or documents deemed necessary to ensure that subdivision (b) and this part are adequately enforced.

(Amended by Stats. 1998, Ch. 293, Sec. 10. Effective January 1, 1999.)



18030.5

A manufactured home, mobilehome, recreational vehicle, commercial coach, or special purpose commercial coach which meets the standards prescribed by this chapter, and the regulations adopted pursuant thereto, shall not be required to comply with any local ordinances or regulations prescribing requirements in conflict with the standards prescribed in this chapter.

(Amended by Stats. 1987, Ch. 707, Sec. 7.)



18031

The department, by rules and regulations, may establish a schedule of fees to pay the costs of work related to administration and enforcement of this part. The fees collected shall be deposited in the Mobilehome-Manufactured Home Revolving Fund.

(Amended by Stats. 1983, Ch. 1076, Sec. 25.)



18031.5

Nothing in this part or any other provision of law shall be construed to prohibit the installation of fireplaces in manufactured homes and mobilehomes. The department shall adopt any regulations for the installation of fireplaces in manufactured homes, mobilehomes, or commercial coaches which it may determine are reasonably necessary in order to protect the health and safety of the occupants and to assure that an installation does not impair the efficiency of the primary heating or cooling system of the manufactured home, mobilehome, or commercial coach. All manufactured homes, mobilehomes, and commercial coaches manufactured on or after June 15, 1976, which contain fireplaces, shall comply with the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C., Sec. 5401, et seq.).

(Amended by Stats. 1983, Ch. 1076, Sec. 26.)



18031.7

(a) Nothing in this part shall prohibit the replacement of water heaters in manufactured homes or mobilehomes with fuel-gas-burning water heaters not specifically listed for use in a manufactured home or mobilehome or from having hot water supplied from an approved source within the manufactured home or mobilehome, or in the garage, in accordance with this part or Part 2.1 (commencing with Section 18200).

(b) Nothing in this part shall prohibit the replacement of appliances for comfort heating in manufactured homes, mobilehomes, or multifamily manufactured homes with fuel-gas appliances for comfort heating not specifically listed for use in a manufactured home or mobilehome within the manufactured home, mobilehome, or multifamily manufactured home in accordance with this part, Part 2.1 (commencing with Section 18200), or Part 2.3 (commencing with Section 18860).

(c) Replacement fuel-gas-burning water heaters shall be listed for residential use and installed within the specifications of that listing to include tiedown or bracing to prevent overturning.

(d) Replacement fuel-gas-burning water heaters installed in accordance with subdivision (c) shall bear a label permanently affixed in a visible location adjacent to the fuel gas inlet which reads, as applicable:

WARNING

This appliance is approved only for use with natural gas (NG).

WARNING

This appliance is approved only for use with liquified petroleum gas (LPG).

Lettering on the label shall be black on a red background and not less than 1/4 inch in height except for the word “WARNING” which shall be not less than 1/2 inch in height.

(e) (1) All fuel-gas-burning water heater appliances in new manufactured homes or new multifamily manufactured homes installed in the state shall be seismically braced, anchored, or strapped pursuant to paragraph (3) and shall be completed before or at the time of installation of the homes.

(2) Any replacement fuel-gas-burning water heater appliances installed in existing mobilehomes, existing manufactured homes, or existing multifamily manufactured homes that are offered for sale, rent, or lease shall be seismically braced, anchored, or strapped pursuant to paragraph (3).

(3) On or before July 1, 2009, the department shall promulgate rules and regulations that include standards for water heater seismic bracing, anchoring, or strapping. These standards shall be substantially in accordance with either the guidelines developed pursuant to Section 19215 or the California Plumbing Code (Part 5 of Title 24 of the California Code of Regulations), and shall be applicable statewide.

(4) The dealer, or manufacturer acting as a dealer, responsible, as part of the purchase contract, for both the sale and installation of any home subject to this subdivision shall ensure all water heaters are seismically braced, anchored, or strapped in compliance with this subdivision prior to completion of installation.

(5) In the event of a sale of a home, pursuant to either paragraph (1) of subdivision (e) of Section 18035 or Section 18035.26, the homeowner or contractor responsible for the installation of the home shall ensure all fuel-gas-burning water heater appliances are seismically braced, anchored, or strapped consistent with the requirements of paragraph (3). This requirement shall be satisfied when the homeowner or responsible contractor signs a declaration stating each fuel-gas-burning water heater is secured as required by this section on the date the declaration is signed.

(f) All used mobilehomes, used manufactured homes, and used multifamily manufactured homes that are sold shall, on or before the date of transfer of title, have the fuel-gas-burning water heater appliance or appliances seismically braced, anchored, or strapped consistent with the requirements of paragraph (3) of subdivision (e). This requirement shall be satisfied if, within 45 days prior to the transfer of title, the transferor signs a declaration stating that each water heater appliance in the used mobilehome, used manufactured home, or used multifamily manufactured home is secured pursuant to paragraph (3) of subdivision (e) on the date the declaration is signed.

(g) For sales of manufactured homes or mobilehomes installed on real property pursuant to subdivision (a) of Section 18551, as to real estate agents licensed pursuant to Division 4 (commencing with Section 10000) of the Business and Professions Code, the real estate licensee duty provisions of Section 8897.5 of the Government Code shall apply to this section.

(Amended by Stats. 2009, Ch. 632, Sec. 3. Effective January 1, 2010.)



18031.8

(a)  Nothing in this part or the regulations promulgated thereunder shall prohibit the replacement in manufactured homes or mobilehomes of ovens, ranges, or clothes dryers with fuel gas burning ovens, ranges, or clothes dryers not specifically listed for use in a manufactured home or mobilehome.

(b)  Replacement fuel gas burning ovens, ranges, or clothes dryers shall be listed for residential use and installed in accordance with the specifications of that listing to include tiedown and bracing to prevent displacement.

(c)  Replacement fuel gas burning ovens, ranges, or clothes dryers installed in accordance with subdivision (b) shall bear a label in compliance with subdivision (c) of Section 18031.7.

(Added by Stats. 1993, Ch. 244, Sec. 1. Effective January 1, 1994.)



18032

(a)  The manufacturer of any new manufactured home or mobilehome manufactured on or after January 1, 1977, shall affix a label to the manufactured home or mobilehome, if the manufactured home or mobilehome is to be displayed for retail sale in this state. The label shall include the following information about the manufactured home or mobilehome:

(1)  Make, model, and serial or identification number.

(2)  Final assembly point.

(3)  Name and location of dealer to whom delivered.

(4)  Name of city or unincorporated area at which delivered.

(5)  Manufacturer’s suggested retail price which shall include the price of the following:

(A)  The basic manufactured home or mobilehome unit.

(B)  Extra construction features and materials.

(C)  Total price of the manufactured home or mobilehome.

(D)  A statement of whether the price includes or excludes the towbar, wheels, wheel hubs, and axles.

(b)  A dealer may not display a manufactured home or mobilehome for sale or deliver a manufactured home or mobilehome manufactured on or after January 1, 1977, in this state which does not contain the label required by subdivision (a).

(c)  Except as otherwise provided in subdivisions (d) and (e), the removal or alteration of any label required by this section from the manufactured home or mobilehome by anyone except the retail purchaser is a misdemeanor.

(d)  The label required by this section may be removed by any person after the manufactured home or mobilehome is affixed to a foundation system.

(e)  The label required by this section may be removed by any person after the manufactured home or mobilehome has been installed as a display model within a designated model center, along with an enclosed vehicle garage or carport, within a mobilehome park or subdivision. For the purposes of this subdivision, “designated model center” means a display of two or more new manufactured homes or new mobilehomes located within close proximity of each other that are used for the purpose of selling similar models within a mobilehome park or subdivision and those new manufactured homes or mobilehomes that are on display are installed pursuant to Section 18613.

(f)  If a label required by this section has been removed pursuant to subdivision (e) , the dealer shall provide the buyer or potential buyer of the new manufactured home or new mobilehome with all of the information required by subdivision (a), except for the manufacturer’s suggested retail price. The dealer shall display a total price for the new manufactured home or new mobilehome along with either the vehicle garage or carport and any other manufactured home or mobilehome accessory building or structure or manufactured home or mobilehome accessory as defined in Section 18008.5 that is included in the total purchase price.

(Amended by Stats. 1992, Ch. 857, Sec. 1. Effective January 1, 1993.)



18032.5

(a)  The Legislature hereby finds and declares all of the following:

(1)  California’s energy efficiency standards for new residential buildings have provided significant savings to homeowners and renters.

(2)  As a result of past federal preemption of the field and the exemption of manufactured homes from building standards under California law, California’s energy efficiency residential building standards have not been applied to manufactured housing.

(3)  The Energy Policy Act of 1992 (P.L. 102-486) authorizes the Secretary of the United States Department of Housing and Urban Development to adopt regulations establishing thermal insulation and energy efficiency standards for manufactured housing. If the secretary has not issued, within one year after October 24, 1992, the date of the enactment of the act, final regulations that establish standards that take effect before January 1, 1995, states may establish specified energy efficiency standards for manufactured housing.

(4)  The 1992–93 California Energy Plan, endorsed by the Governor, recommends that the federal government adopt significantly more stringent, cost-effective energy efficiency standards for manufactured housing, or, in the alternative, allow states to adopt these standards.

(5)  It is in the interest of this state to participate in any federal rulemaking proceeding establishing energy efficiency standards for manufactured housing, and, in the absence of timely final federal regulations, it is in the interest of this state to adopt its own energy efficiency standards for manufactured housing as authorized under federal law.

(b)  The Department of Housing and Community Development, in consultation with the State Energy Resources Conservation and Development Commission, shall develop and implement cost-effective energy efficiency standards for manufactured housing, to take effect before January 1, 1995. These standards shall include, but are not limited to, lighting, insulation, climate control systems, and other design and construction features that increase efficiency in energy use for manufactured housing. The standards shall be cost-effective when taken in their entirety, and when amortized over the economic life of the structure. The department shall have responsibility for enforcing the standards. The standards shall be developed in consultation with members of the manufactured housing industry.

(c)  This section shall become operative only if the Secretary of the United States Department of Housing and Urban Development does not issue, on or before October 24, 1993, final regulations that establish thermal insulation and energy efficiency standards for manufactured housing that take effect before January 1, 1995. If the secretary does issue those final regulations, this section shall remain in effect only until January 1, 1995, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 1995, deletes or extends that date.

(Added by Stats. 1993, Ch. 1159, Sec. 1. Effective January 1, 1994. Section conditionally operative by its own provisions. Repealed conditionally on January 1, 1995, by its own provisions.)



18033

Each loft area excluded from the gross floor area pursuant to Section 18009.3 shall comply with all of the following requirements:

(a)  A loft ceiling shall be a minimum of 54 inches above the loft floor for not less than 50 percent of the total loft ceiling area, or 50 inches above the loft floor for not less than 70 percent of the total loft ceiling area. The ceiling height shall be measured from the highest point of the finished floor of the loft area to the finished ceiling.

(b)  The floor of the loft area is designed to withstand at least 30 pounds per square foot live load.

(c)  The combined floor area of all loft areas shall not exceed 50 percent of the total gross floor area of the unit.

(d)  Each loft shall be accessed only by use of a stairway and not a ladder or any other means. The stairway shall be constructed as follows:

(1)  The stairs shall have a maximum rise of nine inches and a minimum tread of seven and one-quarter inches. The riser shall be an open-type riser design. The riser height and the tread run shall be allowed a maximum variation of one-quarter inch between each step. The stairway width shall be a minimum of 22 inches as measured along the step tread.

(2)  The stairs shall be capable of supporting 50 pounds per square foot.

(3)  Each stairway serving a loft shall be provided with a handrail not less than 34 inches in height as measured horizontally from the nose of the step tread. The stairway handrail must be designed to withstand a 20-pound load per lineal foot applied horizontally at right angles to the top rail. The handrail shall be continuous the full length of the stairs.

(4)  The handgrip portion of the handrail shall not be less than one and one-quarter inches nor more than two inches in cross-sectional dimension, or the shape shall provide an equivalent gripping surface. The handgrip portion of the handrail shall have a smooth surface with no sharp corners. The handrail projection from a wall or other similar surface shall have a space of not less than one and one-half inches between the wall and the handrail. Handrails installed on the open side of stairways shall have intermediate rails or an ornamental pattern installed as specified in paragraph (1) of subdivision (e).

(e)  Each loft area shall have guardrails located at open areas and at the open side of the stairway. The guardrail shall comply with all of the following:

(1)  Guardrails shall have intermediate rails or an ornamental pattern so that a sphere four inches in diameter cannot pass through, except that triangular openings at the open side of a stairway may be of a size that a sphere six inches in diameter cannot pass through.

(2)  Guardrails shall be capable of supporting a load of 20 pounds per lineal foot applied horizontally at right angles at the top of the rail.

(3)  The guard rail shall be a minimum of 34 inches in height as measured from the finished floor covering of the loft area to the top of the rail.

(f)  Each loft area shall have a minimum of two exits complying with ANSI Standard A119.5 Recreational Park Trailers, Chapter 3, one of which may be the stairway. Each alternate exit shall comply with both of the following:

(1)  Lead directly to the exterior of the park trailer.

(2)  The location of each alternate exit shall meet all requirements for access, operation, size markings, and identification as specified in ANSI Standard A119.5 Recreational Park Trailers, Chapter 3, for alternate exits.

(g)  The loft area shall be provided with light and ventilation consistent with ANSI Standard A119.5 Recreational Park Trailers, Chapter 3. In addition to the smoke detector or detectors to serve the main floor, an additional smoke detector shall be installed in each loft area and shall comply with the requirements in ANSI Standard A119.5 Recreational Park Trailers, Chapter 3.

(h)  The following electrical requirements shall be followed:

(1)  At least one recessed light fixture shall be installed over the stairway. Each recessed light over a stairway shall be operated by a three-way switch with one switch located at the main floor and one switch located in the loft area. Both light switches shall be located immediately adjacent to each stairway. Additional lighting in the loft area shall only be of the recessed type.

(2)  Wiring methods and receptacle placement shall be installed per the requirements in ANSI Standard A119.5 Recreational Park Trailers, Chapter 1.

(Added by Stats. 2001, Ch. 490, Sec. 2. Effective January 1, 2002.)



18033.1

(a)  The Legislature finds and declares that certain park trailer units with lofts that do not comply with Section 18009.3, as amended in 2001, and Section 18033 were designed and manufactured for residential occupancy in the lofts, and were sold and occupied in this state prior to January 3, 2001. On or about January 3, 2001, the department issued an information bulletin informing local government building code enforcement agencies, park trailer manufacturers and dealerships, and other interested parties that, in fact, many of these park trailers did not comply with applicable standards with respect to the lofts and related areas and therefore were not recreational vehicles or park trailers, as defined by this part.

(b)  (1)  In order to ensure reasonable standards of public safety while avoiding undue hardship to purchasers of park trailers with lofts that are in substantial compliance with Section 18009.3, as amended in 2001, and Section 18033, park trailers with lofts shall be deemed to comply with those sections if there is compliance with all of the following requirements of this subdivision and subdivision (c):

(A)  They were manufactured prior to January 3, 2001, and sold prior to June 3, 2001.

(B)  The notices described in subdivision (c) are provided as specified in subdivision (c).

(2)  For purposes of this subdivision, “substantial compliance” shall require being constructed and maintained in a manner consistent with Section 18009.3, as amended in 2001, and Section 18033, except for the following:

(A)  Notwithstanding Section 18009.3, as amended in 2001, and Section 18033, ceilings of lofts shall be a minimum height of 50 inches above the loft floor for not less than 70 percent of the total loft ceiling area. One exit window shall be provided in all lofts used for human habitation, providing an unobstructed opening of at least 484 square inches, with a minimum dimension of 22 inches in any direction. The window shall be located on a wall or roof located opposite the access stairs to the loft area.

(B)  Notwithstanding Section 18009.3, as amended in 2001, and Section 18033, stairs serving as access to or egress from lofts shall not be required to comply with the provisions for rise and run as described in paragraph (1) of subdivision (c) of Section 18009.3 if the stairs are provided with a complying handrail as provided in paragraph (4) of subdivision (c) of Section 18009.3.

(c)  For purposes of being deemed in compliance pursuant to this section, a park trailer with one or more lofts shall comply with the following paragraphs:

(1)  Within 24 inches of the opening of each loft, a permanent label shall be posted conspicuously, which states, in letters not less than one-half inch in height and in a color contrasting with the sign’s background and wall color, the following:

“NOTICE: THIS LOFT AREA AND THE STAIRS DO NOT COMPLY WITH CODES IN EFFECT ON JANUARY 1, 2002, AND MAY BE DIFFICULT TO EXIT FROM IN THE EVENT OF A FIRE.”

(2)  The manufacturer of each park trailer subject to this section shall, to the extent feasible, mail the purchaser of the park trailer a written notice entitled, in bold 16-point type, the following:

“WARNING: LOFT AREAS AND STAIRS IN YOUR PARK TRAILER DO NOT COMPLY WITH STANDARDS IN EFFECT ON OR AFTER JANUARY 1, 2002. EXTRA CARE MAY BE REQUIRED TO EXIT FROM A LOFT IN THE EVENT OF A FIRE.”

This notice also shall set forth the provisions of this section and shall provide the name, address, and telephone number of a person to whom the owner may address questions.

(3)  If the owner rents or otherwise provides for consideration the park trailer subject to this section, the owner shall provide a written notice to the occupant that provides, in bold 16-point type, the following:

“WARNING: LOFT AREAS AND STAIRS IN YOUR PARK TRAILER DO NOT COMPLY WITH STANDARDS IN EFFECT ON OR AFTER JANUARY 1, 2002. EXTRA CARE MAY BE REQUIRED TO EXIT FROM A LOFT IN THE EVENT OF A FIRE.”

(d)  If the lofts and stairs of any park trailer do not comply with the requirements of this section, Section 18009.3, as amended in 2001, and Section 18033, the park trailer shall be deemed not in substantial compliance with this section, the loft area may not be used for human habitation but only for storage, and the loft area shall comply with the signage requirements prescribed by subdivision (b) of Section 18009.3.

(Added by Stats. 2001, Ch. 490, Sec. 3. Effective January 1, 2002.)



18034

(a) A dealer, as defined in Section 18002.6, or a salesperson, as defined in Section 18013, is not required to be licensed as a mortgage loan originator under the provisions of state law that implement the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (Public Law 110-289), if the dealer or salesperson performs only administrative or clerical tasks on behalf of a person meeting the definition of a mortgage loan originator, and if the dealer or salesperson does not accept compensation from a lender, mortgage loan originator, or from any agent of any lender or mortgage loan originator.

(b) For purposes of this section, the term “administrative and clerical tasks” means the receipt, collection, and distribution of information common for the processing or underwriting of a loan in the mortgage industry and communication with a consumer to obtain information necessary for the processing or underwriting of a residential mortgage loan.

(Added by Stats. 2009, Ch. 160, Sec. 85. Effective October 11, 2009.)






CHAPTER 5 - Sales and Escrows

18035

(a) (1) For every transaction by or through a dealer to sell or lease with the option to buy a new or used manufactured home or mobilehome subject to registration under this part, the dealer shall execute in writing and obtain the buyer’s signature on a purchase order, conditional sale contract, or other document evidencing the purchase contemporaneous with, or prior to, the receipt of any cash or cash equivalent from the buyer, shall establish an escrow account with an escrow agent, and shall cause to be deposited into that escrow account any cash or cash equivalent received at any time prior to the close of escrow as a deposit, downpayment, or whole or partial payment for the manufactured home or mobilehome or accessory thereto. Checks, money orders, or similar payments toward the purchase shall be made payable only to the escrow agent.

(2) The downpayment, or whole or partial payment, shall include an amount designated as a deposit, which may be less than, or equal to, the total amount placed in escrow, and shall be subject to subdivision (f). The parties shall provide for escrow instructions that identify the fixed amounts of the deposit, downpayment, and balance due prior to closing consistent with the amounts set forth in the purchase documents and receipt for deposit if one is required by Section 18035.1. The deposits shall be made by the dealer within five working days of receipt, one of which shall be the day of receipt.

(3) For purposes of this section, “cash equivalent” means any property, other than cash. If an item of cash equivalent is, due to its size, incapable of physical delivery to the escrowholder, the property may be held by the dealer for the purchaser until close of escrow and, if the property has been registered with the department or the Department of Motor Vehicles, its registration certificate and, if available, its certificate of title shall be delivered to the escrowholder.

(b) For every transaction by or through a dealer to sell or lease with the option to buy a new manufactured home or mobilehome subject to registration under this part, the escrow instructions shall provide all of the following:

(1) That the original manufacturer’s certificate of origin be placed in escrow.

(2) (A) That, in the alternative, either of the following shall occur:

(i) The lien of any inventory creditor on the manufactured home or mobilehome shall be satisfied by payment from the escrow account.

(ii) The inventory creditor shall consent in writing to other than full payment.

(B) For purposes of this paragraph, “inventory creditor” includes any person who is identified as a creditor on the manufacturer’s certificate of origin or any person who places the original certificate of origin in escrow and claims in writing to the escrow agent to have a purchase money security interest in the manufactured home or mobilehome, as contemplated by Section 9103 of the Commercial Code.

(3) That the escrow agent shall obtain from the manufacturer a true and correct facsimile of the copy of the certificate of origin retained by the manufacturer pursuant to Section 18093.

(c) For every transaction by or through a dealer to sell or lease with the option to buy a used manufactured home or mobilehome subject to registration under this part, the escrow instructions shall provide:

(1) That the current registration card, all copies of the registration cards held by junior lienholders, and the certificate of title be placed in escrow.

(2) That, in the alternative, either of the following shall occur:

(A) (i) The registered owner shall acknowledge in writing the amount of the commission to be received by the dealer for the sale of the manufactured home or mobilehome, and (ii) the registered owner shall release all of its ownership interests in the manufactured home or mobilehome either contemporaneously upon the payment of a specified amount from the escrow account or at the close of the escrow where the buyer has executed a security agreement approved by the registered owner covering the unpaid balance of the purchase price.

(B) (i) The dealer shall declare in writing that the manufactured home or mobilehome is its inventory, (ii) the registered owner shall acknowledge in writing that the purchase price relating to the sale of the manufactured home or mobilehome to the dealer for resale has been paid in full by the dealer, (iii) the current certificate of title shall be appropriately executed by the registered owner to reflect the release of all of its ownership interests, and (iv) the dealer shall release all of its ownership interests in the manufactured home or mobilehome either contemporaneously upon the payment of a specified amount from the escrow account or at the close of escrow where the buyer has executed a security agreement approved by the dealer covering the unpaid balance of the purchase price.

(3) That, in the alternative, the legal owner and each junior lienholder, respectively, shall do either of the following:

(A) Release his or her security interest or transfer its security interest to a designated third party contemporaneously upon the payment of a specified amount from the escrow account.

(B) Advise the escrow agent in writing that the new buyer or the buyer’s stated designee shall be approved as the new registered owner upon the execution by the buyer of a formal assumption of the indebtedness secured by his or her lien approved by the creditor at or before the close of escrow.

(d) For every transaction by or through a dealer to sell or lease with the option to buy a used manufactured home or mobilehome subject to registration under this part:

(1) The dealer shall present the buyer’s offer to purchase the manufactured home or mobilehome to the seller in written form signed by the buyer. The seller, upon accepting the offer to purchase, shall sign and date the form. Copies of the fully executed form shall be presented to both the buyer and seller, with the original copy retained by the dealer. Any portion of the form that reflects the commission charged by the dealer to the seller need not be disclosed to the buyer.

(2) The escrow agent, upon receipt of notification from the dealer that the seller has accepted the buyer’s offer to purchase and receipt of mutually endorsed escrow instructions, shall, within three working days, prepare a notice of escrow opening on the form prescribed by the department and forward the completed form to the department with appropriate fees. If the escrow is canceled for any reason before closing, the escrow agent shall prepare a notice of escrow cancellation on the form prescribed by the department and forward the completed form to the department.

(3) (A) The escrow agent shall forward to the legal owner and each junior lienholder at their addresses shown on the current registration card a written demand for a lien status report, as contemplated by Section 18035.5, and a written demand for either an executed statement of conditional lien release or an executed statement of anticipated formal assumption, and shall enclose blank copies of a statement of conditional lien release and a statement of anticipated formal assumption on forms prescribed by the department. The statement of conditional lien release shall include, among other things, both of the following:

(i) A statement of the dollar amount or other conditions required by the creditor in order to release or transfer its lien.

(ii) The creditor’s release or transfer of the lien in the manufactured home or mobilehome contingent upon the satisfaction of those conditions.

(B) The statement of anticipated formal assumption shall include, among other things, both of the following:

(i) A statement of the creditor’s belief that the buyer will formally assume the indebtedness secured by its lien pursuant to terms and conditions which are acceptable to the creditor at or before the close of escrow.

(ii) The creditor’s approval of the buyer or his or her designee as the registered owner upon the execution of the formal assumption.

(4) Within five days of the receipt of the written demand and documents required by paragraph (3), the legal owner or junior lienholder shall complete and execute either the statement of conditional lien release or, if the creditor has elected to consent to a formal assumption requested by a qualified buyer, the statement of anticipated formal assumption, as appropriate, and prepare the lien status report and forward the documents to the escrow agent by first-class mail. If the creditor is the legal owner, the certificate of title in an unexecuted form shall accompany the documents. If the creditor is a junior lienholder, the creditor’s copy of the current registration card in an unexecuted form shall accompany the documents.

(5) If either of the following events occurs, any statement of conditional lien release or statement of anticipated formal assumption executed by the creditor shall become inoperative, and the escrow agent shall thereupon return the form and the certificate of title or the copy of the current registration card, as appropriate, to the creditor by first-class mail:

(A) The conditions required in order for the creditor to release or transfer his or her lien are not satisfied before the end of the escrow period agreed upon in writing between the buyer and the seller or, if applicable, before the end of any extended escrow period as permitted by subdivision (g).

(B) The registered owner advises the creditor not to accept any satisfaction of his or her lien or not to permit any formal assumption of the indebtedness and the creditor or registered owner advises the escrow agent in writing accordingly.

(6) If a creditor willfully fails to comply with the requirements of paragraph (4) within 21 days of the receipt of the written demand and documents required by paragraph (3), the creditor shall forfeit to the escrow agent three hundred dollars ($300), except where the creditor has reasonable cause for noncompliance. The three hundred dollars ($300) shall be credited to the seller, unless otherwise provided in the escrow instructions. Any penalty paid by a creditor under this paragraph shall preclude any civil liability for noncompliance with Section 18035.5 relating to the same act or omission.

(e) For every transaction by or through a dealer to sell or lease with the option to buy a new or used manufactured home or mobilehome, the escrow instructions shall specify one of the following:

(1) Upon the buyer receiving delivery of an installed manufactured home or mobilehome on the site and the manufactured home or mobilehome passing inspection pursuant to Section 18613 or after the manufactured home or mobilehome has been delivered to the location specified in the escrow instructions when the installation is to be performed by the buyer, all funds in the escrow account, other than escrow fees and amounts for accessories not yet delivered, shall be disbursed. If mutually agreed upon between buyer and dealer, the escrow instructions may specify that funds be disbursed to a government agency for the payment of fees and permits required as a precondition for an installation acceptance or certificate of occupancy, and the information that may be acceptable to the escrow agent.

(2) Upon the buyer receiving delivery of an installed manufactured home or mobilehome not subject to the provisions of Section 18613 with delivery requirements as mutually agreed to and set forth in the sales documents, all funds in the escrow account, other than escrow fees, shall be disbursed.

(f) Upon receiving written notice from a party to the escrow of a dispute, the escrow agent shall inform the party of his or her right to hold funds in escrow by submitting a written request to hold funds in escrow. Upon receipt by the escrow agent of a party’s written request to hold funds in escrow, all funds denoted as deposit shall be held in escrow until a release is signed by the disputing party, or pursuant to new written escrow instructions signed by the parties involved, or pursuant to a final order for payment or division by a court of competent jurisdiction. Any other funds, other than escrow fees, shall be returned to the buyer or any person, other than the dealer or seller, as appropriate. At the opening of escrow, the escrow agent shall give notice of the right to request that funds be held in escrow pursuant to this subdivision.

(g) Escrow shall be for a period of time mutually agreed upon, in writing, by the buyer and the seller. However, the parties may, by mutual consent, extend the time, in writing, with notice to the escrow agent.

(h) No dealer or seller shall establish with an escrow agent any escrow account in an escrow company in which the dealer or seller has more than a 5-percent ownership interest.

(i) The escrow instructions may provide for the proration of any local property tax due or to become due on the manufactured home or mobilehome, and if the tax, or the license fee imposed pursuant to Section 18115, or the registration fee imposed pursuant to Section 18114, is delinquent, the instructions may provide for the payment of the taxes or fees, or both, and any applicable penalties.

(j) For every transaction by or through a dealer to sell or lease with the option to buy a new or used manufactured home or mobilehome that is subject to inspection pursuant to Section 18613, and for which it is stated, on the face of the document certifying or approving occupancy or installation, that the issuance of the document is conditioned upon the payment of a fee, charge, dedication, or other requirement levied pursuant to Section 53080 of the Government Code, the escrow instructions shall provide that the payment of that fee, charge, dedication, or other requirement be made to the appropriate school district upon the close of escrow.

(k) No agreement shall contain any provision by which the buyer waives his or her rights under this section, and any waiver shall be deemed contrary to public policy and shall be void and unenforceable.

(l) If a portion of the amount in the escrow is for accessories, then that portion of the amount shall not be released until the accessories are actually installed.

(m) Upon opening escrow on a used manufactured home or mobilehome which is subject to local property taxation, and subject to registration under this part, the escrow officer may forward to the tax collector of the county in which the used manufactured home or mobilehome is located, a written demand for a tax clearance certificate, if no liability exists, or a conditional tax clearance certificate if a tax liability exists, to be provided on a form prescribed by the office of the Controller. The conditional tax clearance certificate shall state the amount of the tax liability due, if any, and the final date that amount may be paid out of the proceeds of escrow before a further tax liability may be incurred.

(1) Within five working days of receipt of the written demand for a conditional tax clearance certificate or a tax clearance certificate, the county tax collector shall forward the conditional tax clearance certificate or a tax clearance certificate showing no tax liability exists to the requesting escrow officer. In the event the tax clearance certificate’s or conditional tax clearance certificate’s final due date expires within 30 days of date of issuance, an additional conditional tax clearance certificate or a tax clearance certificate shall be completed which has a final due date of at least 30 days beyond the date of issuance.

(2) If the tax collector on which the written demand for a tax clearance certificate or a conditional tax clearance certificate was made fails to comply with that demand within 30 days from the date the demand was mailed, the escrow officer may close the escrow and submit a statement of facts certifying that the written demand was made on the tax collector and the tax collector failed to comply with that written demand within 30 days. This statement of facts may be accepted by the department in lieu of a conditional tax clearance certificate or a tax clearance certificate, as prescribed by subdivision (a) of Section 18092.7, and the transfer of ownership may be completed.

(3) The escrow officer may satisfy the terms of the conditional tax clearance certificate by paying the amount of tax liability shown on the form by the tax collector out of the proceeds of escrow on or before the date indicated on the form and by certifying in the space provided on the form that all terms and conditions of the conditional tax clearance certificate have been complied with.

(n) This section creates a civil cause of action against a buyer or dealer or other seller who violates this section, and upon prevailing, the plaintiff in the action shall be awarded actual damages, plus an amount not in excess of two thousand dollars ($2,000). In addition, attorney’s fees and court costs shall also be awarded a plaintiff who prevails in the action.

(Amended by Stats. 2007, Ch. 543, Sec. 1. Effective January 1, 2008.)



18035.1

(a)  As a part of the documents executed for every transaction by or through a dealer to sell or lease with the option to buy a new or used manufactured home or mobilehome, the dealer and purchaser shall sign a receipt for deposit, a copy of which shall be provided to the purchaser and a copy shall be retained by the dealer for not less than three years. It shall state at least the following in type not less than 6-point type size:

(1)  A statement that the purchaser shall receive a copy of the purchase contract and receipt for deposit.

(2)  A statement that all portions of the purchase documents and receipt for deposit shall be completed prior to obtaining the purchaser’s signature.

(3)  A statement of the specific amounts of the deposit, downpayment, or other category of funds required to be placed in escrow prior to closing, and a warning that the deposit may be withheld in escrow in case of a dispute between the purchaser and the dealer.

(4)  A statement that the amounts of the deposit and downpayment shall be agreed upon by the purchaser and dealer and shall have been entered on the purchase documents and receipt of deposit prior to the purchaser’s signing.

(5)  Sections 18035, 18035.1, and 18035.3 of this code and Section 1797.3 of the Civil Code reprinted in their entirety.

(6)  A statement that any oral promises or commitments that have been made are not binding unless they appear in writing on the purchase documents.

(7)  A warning that a warranty document complying with Section 1797.3 of the Civil Code shall be provided to the purchaser of a new manufactured home or mobilehome immediately after signing the purchase documents.

(8)  A statement that the terms and duration of any other warranty, not required by law, offered by the dealer shall be in writing.

(9)  A statement that, if the purchaser has any complaints with respect to sales practices, delivery, warranty, or other matters related to the manufactured home or mobilehome, he or she may seek administrative relief from the department or legal relief in a court of competent jurisdiction.

(10)  A statement that the sale will not be complete until the escrow for the sale closes.

(b)  For the sale of a manufactured home or mobilehome not subject to registration by the department, the dealer shall provide a statement of fact, in type not less than 6-point type size, containing the information specified in paragraphs (6), (7), (8), (9), and (10) of subdivision (a) as part of the purchase documents.

(c)  Where the sale of a new or used manufactured home or mobilehome subject to registration under this part does not involve a dealer, the department, by regulation, may require the seller and buyer to execute a receipt for deposit containing whatever information of the nature described in this section, the department deems appropriate.

(Amended by Stats. 1996, Ch. 799, Sec. 9. Effective January 1, 1997.)



18035.2

(a)  For every sale by a dealer of a new or used manufactured home or mobilehome to be installed on a foundation system pursuant to subdivision (a) of Section 18551, the dealer shall execute in writing and obtain the buyer’s signature on a purchase order, conditional sale contract, or other document evidencing the purchase, and provide a statement of fact complying with subdivision (b) of Section 18035.1, contemporaneous with or prior to the receipt of any cash or cash equivalent from the buyer and shall establish an escrow account with an escrow agent. The escrow shall not be subject to Section 18035. The parties shall provide for escrow instructions that identify the fixed amounts of the deposit and balances due prior to closing, consistent with the amounts set forth in the document evidencing the purchase and related services. Escrow disbursements and closing shall be consistent with the mutually agreed terms and conditions of the documents evidencing the purchase and related services. Disbursements of funds from escrow prior to delivery and installation of the unit, any accessory structures, and related services shall only be as mutually agreed upon in writing by the dealer and buyer.

(b)  For every sale by a dealer of a new manufactured home or mobilehome installed or to be installed on a foundation system pursuant to subdivision (a) of Section 18551, the escrow instructions shall provide all of the following:

(1)  That the original manufacturer’s certificate of origin be placed in escrow.

(2)  That, in the alternative:

(A)  The lien of any inventory creditor on the manufactured home or mobilehome shall be satisfied by payment from the escrow account.

(B)  That the inventory creditor shall consent in writing to other than full payment.

For purposes of this paragraph, “inventory creditor” includes any person who is identified as a creditor on the manufacturer’s certificate of origin or any person who places the original certificate of origin in escrow and claims in writing to the escrow agent to have a purchase money security interest in the manufactured home or mobilehome as contemplated by Section 9103 of the Commercial Code.

(3)  That the escrow agent shall obtain from the manufacturer a true and correct facsimile of the copy of the certificate of origin retained by the manufacturer pursuant to Section 18093.

(c)  For every sale by a dealer of a new or used manufactured home or mobilehome that is subject to inspection pursuant to subdivision (a) of Section 18551, and for which it is stated, on the face of the document certifying or approving occupancy, that the issuance of the document is conditioned upon the payment of a fee, charge, dedication, or other requirement levied pursuant to Section 17620 of the Education Code, the escrow instructions shall provide that the payment of that fee, charge, dedication, or other requirement be made to the appropriate school district upon the close of escrow.

(Amended by Stats. 2002, Ch. 713, Sec. 4. Effective January 1, 2003.)



18035.25

Notwithstanding any other provision of this part to the contrary, it is a ground for disciplinary action, and not a criminal offense, for a dealer to fail to correct, or cause to be corrected, any defects in the installation of a manufactured home or mobilehome performed by a licensed contractor whom the dealer had certified to the purchaser as the installation contractor pursuant to subdivision (c) of Section 7027 of the Business and Professions Code. Any accusation filed against a licensee for a violation of this section shall be filed within three years after the occurrence of the act or omission alleged as the ground for disciplinary action.

(Added by Stats. 1986, Ch. 851, Sec. 2.)



18035.26

(a) Notwithstanding any other provision of law, the requirements of this section apply only to the sale of a new or used manufactured home or multiunit manufactured housing or used mobilehome sold by a dealer and to be installed by the buyer on a foundation system pursuant to subdivision (a) of Section 18551.

(b) The sale shall be deemed complete at the close of escrow. Escrow shall be deemed closed when all of the following have been completed:

(1) The following document is executed:

Declaration of Delivery Sale

The undersigned purchaser hereby declares that he/she is agreeing to a delivery sale wherein he/she intends to actually and physically install the subject home described below, or accept responsibility for engaging the services of a licensed contractor to perform that installation. Additionally, the purchaser hereby declares that he/she understands that most manufacturers’ warranties do not cover defects caused by improper site preparation or installation. The purchaser takes full responsibility for the proper storage, including blocking of the home and protection from the elements, prior to the completion of the installation.

It is strongly recommended that, before entering into this agreement, the purchaser has ensured that the home described below will be installed pursuant to subdivision (a) of Section 18551 of the Health and Safety Code (see reverse side) and the manufacturer’s installation instructions. Additionally, the purchaser should make certain that he/she can meet all permit and fee requirements, including school development fees, most of which may be financed, for the installation of the subject home.

Warranty Expiration

Notwithstanding Section 1797 of the Civil Code, in order to provide reasonable time for the installation of your home, the manufacturer’s warranty, when applicable, will expire one year after either the issuance of a certificate of occupancy or 120 days from the close of escrow, whichever occurs first.

Name of Escrow Company: __________; Escrow Number: ______
Manufacturer’s Name: _____________; Serial Number: ______
Dealer’s Name: ___________________;
Address where purchaser will accept delivery: __________;
Address where purchaser intends to install home: ________

(NOTE: An original copy of this document must be deposited with the above named escrow agent as a condition precedent to the preparation of escrow instructions. Upon close of escrow, the escrow agency shall submit a copy of the original document to the department along with documents required to report the sale; the original document shall be retained by the escrow agent. Additionally, a copy of the original document shall be sent to the manufacturer.)

WARNING: This is an important document. Do not sign unless you have read and understood the above declaration.

Purchaser’s Printed Name:_____ Purchaser’s Signature:_____ Date:____
Purchaser’s Printed Name:_____ Purchaser’s Signature:_____ Date:____

(Section 18551 of the Health and Safety Code shall be reprinted on the reverse side of this document.)

(2) All funds in the escrow account, other than escrow fees, amounts for accessories not yet delivered, and any other amounts mutually agreed to by the dealer and buyer are disbursed.

(3) The buyer takes delivery of the manufactured home, mobilehome, or multiunit manufactured housing. For the purpose of this section, taking delivery occurs upon the transfer of the home to the buyer at a location mutually agreed upon and as specified in the purchase agreement and the escrow instructions.

(c) The warranty period pursuant to Chapter 3 (commencing with Section 1797) of the Civil Code shall expire one year after either 120 days after the close of escrow or upon the issuance of the certificate of occupancy, whichever occurs first.

(d) All sales subject to this section shall meet the escrow requirements of Section 18035.2 and the reporting requirements of Section 18080.5. An escrow agent shall not create an escrow instruction wherein a purchaser accepts responsibility for the installation of a manufactured home unless and until the escrow agent is in receipt of the declaration specified in subdivision (a). An escrow instruction created before the receipt of the declaration is null and void and unenforceable.

(e) The report of sale and any related required documents shall be filed with the department within 10 calendar days of the close of escrow. The department shall designate its record as “pending installation” for the unit until the certificate of occupancy is issued and the recorded HCD 433A and applicable fees are received from the enforcement agency. Only at this time shall the record be amended to designate the foundation type to be a permanent foundation pursuant to subdivision (a) of Section 18551 and the department’s record cancelled.

(Added by Stats. 2006, Ch. 80, Sec. 1. Effective January 1, 2007.)



18035.3

(a)  For every sale by a dealer of a new or used manufactured home or mobilehome, either the purchase order, conditional sale contract, or other document evidencing the purchase thereof, or any attachment to a purchase document signed and dated by the purchaser, shall contain all of the following:

(1)  A description of the manufactured home or mobilehome, a description and the cash price of each accessory, structure, or service included with the purchase, and the total cash price for the purchase. The statement shall also state whether the purchase price includes or excludes the towbar, wheels, wheel hubs, tires, and axles and, if they are not included in the purchase price, the price of each shall be listed.

(2)  The amount, if any, charged by the dealer for documentary preparation and, if a documentary preparation charge is imposed, a notice advising the purchaser that the charge is not a governmental fee.

(3)  A notice in type no smaller than 8-point that complaints concerning the purchase shall be referred to the dealer and, if the complaint is not resolved, may be referred to the Department of Housing and Community Development, Division of Codes and Standards, Occupational Licensing. The notice shall contain the current address and telephone number of the department.

(4)  A notice, in at least 10-point boldface type reading as follows:

(A)  Do NOT sign the purchase agreement before you read it or if it contains any blank spaces to be filled in.

(B)  You are entitled to a completely filled-in copy of that agreement and, if purchasing a manufactured home or mobilehome covered by a warranty, a copy of the warranty.

(5)  The name, business address, and contractor’s license number of the licensed contractor whom the dealer certifies as performing the installation of the manufactured home or mobilehome pursuant to subdivision (c) of Section 7026.2 of the Business and Professions Code.

(6)  The disclosures required by this subdivision need not be contained in the same document.

(b)  A failure to disclose pursuant to this section shall not be the basis for rescission of a conditional sales contract.

(c)  Notwithstanding any other provision of this part to the contrary, a failure to provide the disclosures specified in paragraph (5) of subdivision (a) is a ground for disciplinary action and not a criminal offense.

(d)  If the dealer is also licensed as a real estate broker, the sale of a manufactured home or mobilehome being installed on a foundation system pursuant to Section 18551 may be included in the purchase document for the underlying real property, if the requirements of this section are met.

(Amended by Stats. 1998, Ch. 689, Sec. 11. Effective January 1, 1999.)



18035.4

Sections 18035, 18035.1, and 18035.2 shall not apply to the sale of manufactured homes or mobilehomes to:

(a)  The federal government.

(b)  The state.

(c)  Any agency or political subdivision of the state.

(d)  Any city, county, or city and county.

(Added by Stats. 1987, Ch. 1339, Sec. 3.)



18035.5

(a)  As used in this section:

(1)  “Secured party” means a legal owner or junior lienholder.

(2)  “Entitled party” means a registered owner or any person holding a security interest or other lien or encumbrance which is subordinate to the security interest of the secured party or an escrow agent in conjunction with an escrow involving the sale or transfer of an interest in a manufactured home, mobilehome, or commercial coach subject to registration under this part.

(b)  A secured party shall, on the written demand of an entitled person, or the authorized agent of the entitled person, prepare and deliver to the person demanding it, a true, correct, and complete copy of the conditional sale contract or the promissory note and security agreement and any subsequent modification thereto, and a written statement indicating all of the following:

(1)  The amount of the unpaid balance of the obligation owing to the secured party and the interest rate, together with the total amounts, if any, of all overdue installments of either principal or interest, or both.

(2)  The amounts of periodic payments, if any.

(3)  The date on which the obligation is due in whole or in part.

(4)  The date to which taxes and special assessments have been paid to the extent that information is known to the secured party.

(5)  The amount of hazard insurance in effect and the term and premium of that insurance to the extent that information is known to the secured party.

(6)  The amount in an account, if any, maintained for the accumulation of funds with which to pay taxes and insurance premiums.

(7)  The nature and, if known, the amount of any additional charges, costs, or expenses paid or incurred by the secured party which have become a lien on the manufactured home, mobilehome, or commercial coach involved.

(8)  If applicable, a statement indicating that subsequently incurred obligations will be secured by the manufactured home, mobilehome, or commercial coach and, if there is a maximum amount that may thereafter become secured, the maximum amount that may thereafter become secured.

(c)  The secured party may, before delivering a statement, require reasonable proof that the person making the demand is, in fact, an entitled person, in which event the secured party shall not be subject to the penalties of this section until 21 days after receipt of the proof herein provided for. A statement in writing signed by the entitled person appointing an authorized agent when delivered personally to the secured party or delivered by registered return receipt mail shall constitute reasonable proof as to the identity of an agent. Similar delivery of a policy of title insurance, preliminary report issued by a title company, original or photographic copy of a sales agreement covering the manufactured home, mobilehome, or commercial coach or certified copy of letters testamentary, guardianship, or conservatorship shall constitute reasonable proof as to the identity of a successor in interest, provided the person demanding a statement is named as successor in interest in the document.

(d)  Delivery of the statement by the secured party, as herein referred to, shall mean depositing or causing to be deposited in the United States mail an envelope, with postage prepaid, containing a copy of the statement, addressed to the person whose name and address is set forth in the demand therefor.

(e)  If a secured party for a period of 21 days after receipt of the written demand willfully fails to prepare and deliver the statement, the secured party is liable to the entitled person for all damages which may be sustained by reason of the refusal and, whether or not actual damages are sustained, the secured party shall forfeit to the entitled person the sum of three hundred dollars ($300). Each such failure to prepare and deliver such a statement, occurring at a time when, pursuant to this section, the secured party is required to prepare and deliver the statement, creates a separate cause of action, but a judgment awarding an entitled person such forfeiture, or damages and forfeiture, for any such failure to prepare and deliver a statement bars recovery of such damages and forfeiture for any other failure to prepare and deliver a statement, with respect to the same obligation, in compliance with a demand therefor made within six months before or after the demand as to which the award was made.

(f)  If the secured party has more than one branch, office, or other place of business, then the demand shall be made to the branch or office at which the payments of the obligation are made, and the statement, unless it specifies otherwise, shall be deemed to apply only to the unpaid balance owing to or payable at that branch office or place of business.

(g)  The secured party may make a charge not to exceed fifty dollars ($50) for furnishing the required statement, whether or not the security agreement covering the manufactured home, mobilehome, or commercial coach so provides.

(Repealed and added by Stats. 1983, Ch. 1124, Sec. 21. Operative July 1, 1984, by Sec. 57 of Ch. 1124.)



18036

In the event a buyer of a manufactured home or mobilehome obligates himself or herself to purchase, or receive possession of, a manufactured home or mobilehome pursuant to a contract or purchase order, and the seller knows that the buyer intends to obtain financing from a third party without the assistance of the seller, and the buyer is unable to obtain the financing within 30 days of the execution of the contract or purchase order, the contract or purchase order shall be deemed rescinded and all consideration thereupon, other than escrow fees, shall be returned by the respective parties without demand.

(Amended by Stats. 1983, Ch. 1076, Sec. 27.)



18036.5

(a)  As used in this section:

(1)  “Act” means the federal Truth in Lending Act, as amended (15 U.S.C., Sec. 1601, et seq.).

(2)  “Regulation Z” means any rule, regulation, or interpretation promulgated by the Board of Governors of the Federal Reserve System under the act and any interpretation or approval issued by an official or employee of the Federal Reserve System duly authorized by the board under the act to issue these interpretations or approvals.

(b)  A conditional sale contract relating to a new or used manufactured home or mobilehome subject to registration under this part shall contain all the disclosures required by Regulation Z if Regulation Z otherwise applies to the transaction. Any disclosure violation corrected pursuant to subdivision (d) shall not be the basis of any recovery by the buyer.

(c)  With respect to a violation which is not corrected as provided in subdivision (d), the seller shall be liable to the buyer in an amount equal to the sum of:

(1)  Any actual damage sustained by such person as a result of the failure;

(2)  (A)  In the case of an individual action twice the amount of any finance charge in connection with the transaction, except that the liability under this subparagraph shall not be less than one hundred dollars ($100) or greater than one thousand dollars ($1,000); or

(B)  In the case of a class action, such amount as the court may allow, except that as to each member of the class no minimum recovery shall be applicable, and the total recovery under this subparagraph in any class action or series of class actions arising out of the same failure to comply by the same seller shall not be more than the lesser of five hundred thousand dollars ($500,000) or 1 per cent of the net worth of the seller; and

(3)  In the case of any successful action to enforce the foregoing liability, the costs of the action, together with a reasonable attorney’s fee as determined by the court.

In determining the amount of award in any class action, the court shall consider, among other relevant factors, the amount of any actual damages awarded, the frequency and persistence of failures of compliance by the seller, the resources of the seller, the number of persons adversely affected, and the extent to which the seller’s failure of compliance was intentional. In connection with the disclosures referred to in Section 128 of the act, a seller shall have a liability determined under paragraph (2) of this subdivision only for failing to comply with the requirements of paragraph (2) (insofar as it requires a disclosure of the “amount financed”), (3), (4), (5), (6), or (9) of Section 128(a) of the act. With respect to any failure to make disclosures required under this section, liability shall be imposed only upon the seller required to make disclosure, except as provided in subdivision (k).

(d)  A seller or assignee has no liability under this section for any failure to comply with any requirement imposed under this section if within 60 days after discovering an error, whether through the seller’s or assignee’s own procedures or pursuant to procedures permissible under the act, and prior to the institution of an action under this section or the receipt of written notice of the error from the buyer, the seller or assignee notifies the buyer concerned of the error and makes whatever adjustments as are necessary to assure that the buyer will not be required to pay an amount in excess of the charge actually disclosed, or the dollar equivalent of the annual percentage rate actually disclosed, whichever is lower.

(e)  A seller or assignee may not be held liable in any action brought under this section if the seller or assignee shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error. Examples of a bona fide error include, but are not limited to, clerical, calculation, computer malfunction and programming, and printing errors, except that an error of legal judgment with respect to a person’s obligations under this section is not a bona fide error.

(f)  When there are multiple buyers in a transaction, there shall be no more than one recovery of damages under paragraph (2) of subdivision (c).

(g)  Any action under this section may be brought within one year from the date of the occurrence of the violation. This subdivision does not bar a person from asserting a violation of this section in an action to collect the debt which was brought more than one year from the date of the occurrence of the violation as a matter of defense by recoupment or set-off in such action, except as otherwise provided by law. No action may be brought under this section if an action relating to the transaction or a defense thereto has been brought or asserted under the act.

(h)  No provision of this section imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule, regulation, or interpretation thereof by the Board of Governors of the Federal Reserve System or in conformity with any interpretation or approval by an official or employee of the Federal Reserve System duly authorized by the Board of Governors of the Federal Reserve System to issue such interpretations or approvals under such procedures as the Board of Governors of the Federal Reserve System may prescribe therefor, notwithstanding that after such act or omission has occurred, such rule, regulation, interpretation, or approval is amended, rescinded or determined by judicial or other authority to be invalid for any reason.

(i)  The multiple failure to disclose to any person any information required under this section shall entitle the buyer to a single recovery.

(j)  A buyer may not take any action to offset any amount for which a seller or assignee is potentially liable to such buyer under paragraph (2) of subdivision (c) against any amount owed by such buyer, unless the amount of the seller’s or assignee’s liability under this section has been determined by judgment of a court of competent jurisdiction in an action to which such buyer was a party. This subdivision does not bar a buyer then in default on the obligation from asserting a violation of this section as an original action, or as a defense or counterclaim to an action to collect amounts owed by the buyer brought by a person liable under this title.

(k)  Except as otherwise specifically provided in this section, any civil action for a violation of this section which may be brought against a seller may be maintained against any assignee of such seller only if the violation for which such action or proceeding is brought is apparent on the face of the disclosure statement, provided, however, that no civil action may be brought against such assignee for such violation if the assignment was involuntary. For purposes of this section, a violation apparent on the face of the disclosure statement includes, but is not limited to, (1) a disclosure which can be determined to be incomplete or inaccurate from the face of the disclosure statement or other documents assigned, or (2) a disclosure which does not use the terms required to be used in Regulation Z.

( l)  In any action or proceeding by or against any assignee of the seller without knowledge to the contrary by the assignee when the assignee acquires the obligation, written acknowledgment of receipt by a buyer to whom disclosures are required to be given pursuant to this section shall be conclusive proof of the delivery thereof and, except as provided in subdivision (k), of compliance with this section. This subdivision does not affect the rights of the buyer in any action against the original seller.

(m)  No final judgment shall be entered in an action brought pursuant to this section in favor of a buyer until the later of (1) the expiration of one year after the occurrence of the violation, or (2) the entry of judgment in an action for the violation brought under Section 130 of the act and filed within such one-year period. A buyer who has recovered any amount by way of judgment, settlement, or otherwise under Section 130 or 131 of the act shall not be entitled to any damages or other relief for the violation under this section.

(Amended by Stats. 1983, Ch. 1124, Sec. 22. Operative July 1, 1984, by Sec. 57 of Ch. 1124.)



18037

Notwithstanding any agreement to the contrary, the holder of a conditional sale contract for which Regulation Z disclosures are required pursuant to Section 18036.5 is subject to all equities and defenses of the buyer against the seller, except as provided by Section 18036.5. However, the assignee’s liability may not exceed the amount of the debt owing to the assignee at the time of assignment. The assignee shall have recourse against the seller to the extent of any liability incurred by the assignee pursuant to this section whether the assignment was with or without recourse except to the extent of any written agreement between the seller and assignee which expressly references this section and modifies its effect.

(Amended by Stats. 1983, Ch. 1124, Sec. 23. Operative July 1, 1984, by Sec. 57 of Ch. 1124.)



18037.5

(a)  In the event of default under the provisions of any security agreement relating to a loan or conditional sale contract which, according to its terms, gives the secured party the right to foreclose its security interest in a manufactured home, mobilehome, truck camper, or floating home subject to registration under this part which is not inventory of a dealer, including the right to repossess the property, notwithstanding any contrary provisions in the security agreement or conditional sale contract or in any other agreement entered into prior to default, the secured party may foreclose its security interest only by satisfying the requirements of this section.

(1)  Unless the registered owner of the manufactured home, mobilehome, truck camper, or floating home has abandoned the property or has voluntarily surrendered possession of the property to the foreclosing creditor, the foreclosing creditor shall deposit or cause to be deposited in the United States mail an envelope addressed to each registered owner as shown on the current registration of the manufactured home, mobilehome, truck camper, or floating home, registered or certified with postage prepaid, containing a notice in substantially the following form and in at least 10-point type, which notice shall be signed by the foreclosing creditor:

NOTICE OF DEFAULT

To: _____ (names of all registered owners) _____

You (if the registered owner is not the person who is in default, substitute name of defaulting person(s)) are in default under the terms of the

_____ (identify security agreement by title or caption and date) _____

in that _____ (describe default) _____ .

This default gives the creditor named below the right to sell your manufactured home, mobilehome, truck camper, or floating home which is registered with the Department of Housing and Community Development under registration number(s)

_____ (give registration number(s)) _____ , located at

_____ (give location of property as shown on current registration) _____

unless the default is promptly cured.

You may cure the default by  _____ (describe conditions _____

_____ precedent to reinstatement required to cure default) _____

or by entirely repaying the outstanding secured indebtedness on or before

(state final date available for cure, which date shall be no earlier than
45 days after mailing of the notice)

To cure the default you may also be required to reimburse the creditor for its reasonable attorney’s fees and legal expenses and for any other sums to which the creditor may have become entitled under the terms of your credit agreement after the date of this notice. You may entirely repay the outstanding obligation by paying the creditor

(state dollar amount required to obtain release of security interest, and
if the amount may increase due to passage of time, state that fact)

plus any amount necessary to reimburse the creditor for its reasonable attorney’s fees and legal expenses and any other sums to which the creditor may have become entitled after the date of this notice under the terms of your agreement.

(2)  Within five days following the mailing of the notice of default required by paragraph (1), the foreclosing creditor shall forward a copy thereof to the legal owner shown on the current registration card, if different than the foreclosing creditor, and to each junior lienholder shown on the current registration card, if different than the foreclosing creditor, and, effective July 1, 1985, to the department. The notice shall be forwarded to each party in the same manner as provided for mailing the original notice to the registered owner.

(3)  In the event of default under the provisions of any security agreement relating to a loan or conditional sale contract which, according to its terms, gives the secured party the right to foreclose its security interest in a manufactured home, mobilehome, truck camper, or floating home, each registered owner and each junior lienholder having a security interest which is subordinate to the security interest of the foreclosing creditor shall have the right to cure the default by the methods and in the manner prescribed in the notice within 45 days after mailing of the notice to the registered owner required by paragraph (1).

(4)  If the default is not cured within the time indicated on the notice required by paragraph (1), or if the property has been abandoned by the registered owner or voluntarily surrendered by the registered owner to the foreclosing creditor, the creditor may proceed to sell the property at private or public sale pursuant to the provisions of Section 9610 of the Commercial Code, except as provided in paragraph (5) and subdivision (c). The notice of sale required by Sections 9610, 9611, 9617, 9618, and 9624 of the Commercial Code shall not be mailed or delivered before expiration of the period for the right to cure the default, as stated in the notice required by paragraph (1), unless the property has been abandoned by the registered owner or voluntarily surrendered by the registered owner to the foreclosing creditor.

(5)  Notwithstanding any contrary provisions of Sections 9610, 9611, 9615, 9617, 9618, and 9624 of the Commercial Code, the foreclosing creditor shall deposit or cause to be deposited in the United States mail, registered or certified with postage prepaid, an envelope containing the notice of sale addressed to each party to whom the notice of default was mailed pursuant to paragraph (2). The notice of sale shall be given at least 10 days before the date fixed for a public sale or on or after which any private sale is to be made.

(6)  For purposes of this subdivision, a manufactured home, mobilehome, truck camper, or floating home shall be deemed abandoned if the foreclosing creditor gives written notice of its belief of abandonment to the registered owner as provided in this paragraph and the registered owner fails to give the foreclosing creditor written notice, prior to the appropriate date specified in the foreclosing creditor’s notice, stating that the registered owner has not abandoned and does not intend to abandon the manufactured home, mobilehome, truck camper, or floating home and stating an address at which the registered owner may be served by certified mail with a summons in connection with any legal action which the foreclosing creditor may appropriately initiate. The foreclosing creditor may give a notice of belief of abandonment only where it reasonably believes that the registered owner has abandoned the manufactured home, mobilehome, truck camper, or floating home. The notice of belief of abandonment shall be personally delivered to the registered owner or sent by registered or certified mail, with postage prepaid, to the registered owner at his or her last known address and, if there is reason to believe that the notice sent to that address will not be received by the registered owner, to any other address, if any, known to the foreclosing creditor where the registered owner may reasonably be expected to receive the notice. The notice of belief of abandonment shall be in substantially the following form in at least 10-point type:

NOTICE OF BELIEF OF ABANDONMENT

To:

(names of all registered owners)

This notice is given pursuant to Section 18037.5 of the Health and
Safety Code concerning your manufactured home, mobilehome,
truck camper, or floating home located at

.

(address of manufactured home, mobilehome, truck camper, or
floating home as shown on current registration)

You

(if the registered owner is not the person who is in
default, substitute name of defaulting person(s))

are in default under the terms of the

(identify security agreement or conditional sale contract by title
or caption and date)

in that

.

(describe default)

This default gives the foreclosing creditor named below the right
to sell your manufactured home, mobilehome, truck camper, or
floating home which is registered with the Department of Housing
and Community Development under number(s)

(give registration number(s))

unless the default is promptly cured. Unless the foreclosing credi­tor receives a written notice from you to the contrary by

,

(insert a date not less than 15 days after this notice is served
personally or, if mailed, not less than 18 days after this notice is
deposited in the mail)

your manufactured home, mobilehome, truck camper, or floating
home will be deemed abandoned, which means that the foreclosing
creditor may sell your manufactured home, mobilehome, truck
camper, or floating home sooner than would otherwise be per­mitted by law. The written notice you must send to the foreclosing
creditor shall be sent to

(address of foreclosing creditor)

and shall state both of the following:

1. Your intent not to abandon the manufactured home,
mobilehome, truck camper, or floating home.

2. An address at which you may be served by certified mail with
a summons in connection with any legal action which the
foreclosing creditor may appropriately initiate.

NOTICE OF BELIEF OF ABANDONMENT

To: _____ (names of all registered owners) _____

This notice is given pursuant to Section 18037.5 of the Health and Safety Code concerning your manufactured home, mobilehome, truck camper, or floating home located at

(address of manufactured home, mobilehome, truck camper, or
floating home as shown on current registration)

You

(if the registered owner is not the person who is in
default, substitute name of defaulting person(s))

are in default under the terms of the

(identify security agreement or conditional sale contract by title
or caption and date)

in that (describe default).

This default gives the foreclosing creditor named below the right to sell your manufactured home, mobilehome, truck camper, or floating home which is registered with the Department of Housing and Community Development under number(s)

_____ (give registration number(s)) _____

unless the default is promptly cured. Unless the foreclosing creditor receives a written notice from you to the contrary by

,

(insert a date not less than 15 days after this notice is served
personally or, if mailed, not less than 18 days after this
notice is deposited in the mail)

your manufactured home, mobilehome, truck camper, or floating home will be deemed abandoned, which means that the foreclosing creditor may sell your manufactured home, mobilehome, truck camper, or floating home sooner than would otherwise be per­mitted by law. The written notice you must send to the foreclosing creditor shall be sent to

_____ (address of foreclosing creditor) _____

and shall state both of the following:

1. Your intent not to abandon the manufactured home, mobilehome, truck camper, or floating home.

2. An address at which you may be served by certified mail with a summons in connection with any legal action which the foreclosing creditor may appropriately initiate.

(name of foreclosing creditor)

(signature of foreclosing creditor)

(b)  In the event of default under the provisions of any security agreement relating to a loan or a conditional sale contract in which the collateral is a manufactured home, mobilehome, truck camper, or floating home subject to registration under this part which is inventory of a dealer or a commercial coach, the secured party may repossess and dispose of the collateral in accordance with the provisions of the security agreement or conditional sale contract and applicable law, including the provisions of Division 9 (commencing with Section 9101) of the Commercial Code. Upon repossession of a manufactured home, mobilehome, truck camper, or floating home subject to registration under this part which is inventory of a dealer or a commercial coach subject to registration under this part, the secured creditor shall prepare and forward to the department a notice of repossession on the form prescribed by the department.

(c)  The proceeds of the sale of a manufactured home, mobilehome, commercial coach, truck camper, or floating home shall be applied, in the following order, to:

(1)  The reasonable and necessary expenses incurred for preparing for and conducting the sale and, if the foreclosing creditor has obtained possession of the collateral prior to the disposition, the reasonable and necessary expenses for the retaking and holding of the collateral and to the extent provided for in the agreement and not prohibited by law, reasonable attorney’s fees and legal expenses incurred by the foreclosing creditor in retaking the property from any person not a party to the credit contract.

(2)  The satisfaction of the indebtedness secured by the security interest of the foreclosing creditor under which the disposition is made.

(3)  The satisfaction of indebtedness secured by any subordinate liens or encumbrances on the property in the order of their priority as provided in Section 18105, if with respect to a junior creditor written notification of demand therefor is received before distribution of the proceeds is completed, and to the satisfaction of any subordinate attachment lien or execution lien pursuant to subdivision (b) of Section 701.040 of the Code of Civil Procedure if notice of the levy of attachment or execution is received before distribution of the proceeds is completed. If requested by the foreclosing creditor, the holder of a subordinate lien or encumbrance shall furnish reasonable proof of his or her interest, and unless it does so, the foreclosing creditor need not comply with its demand.

(4)  The satisfaction of indebtedness secured by all senior liens or encumbrances in the order of their priority as provided in Section 18105, if with respect to a senior creditor written demand therefor is received by the foreclosing creditor before distribution of the proceeds is completed. If requested by the foreclosing creditor, the holder of a senior lien or encumbrance shall furnish reasonable proof of his or her interest, and unless he or she does so, the foreclosing creditor need not comply with his or her demand.

(5)  To the registered owner within 45 days after the sale is conducted if a surplus remains.

(d)  Unless automatically provided to the registered owner within 45 days after the sale of a manufactured home, mobilehome, truck camper, or floating home if a request for an accounting is made within one year of the sale, the foreclosing creditor shall provide to the registered owner a written accounting containing the gross sales proceeds and its allocation pursuant to subdivision (c). In the event any surplus is paid to the registered owner pursuant to paragraph (5) of subdivision (c), the foreclosing creditor shall furnish such an accounting whether or not requested by the registered owner.

(Amended by Stats. 1999, Ch. 991, Sec. 49. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



18038.7

No deficiency judgment shall lie in any event, after the sale of any manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration pursuant to this part, for failure of the purchaser to complete his or her sale contract given to the seller to secure payment of the balance of the purchase price of the manufactured home, mobilehome, commercial coach, truck camper, or floating home. This section shall not apply in the event there is substantial damage to the manufactured home, mobilehome, commercial coach, truck camper, or floating home other than wear and tear from normal usage.

In addition, no deficiency judgment shall lie in any event under a deed of trust or mortgage or note on a floating home serving as a dwelling for not more than four families given to a lender to secure payment of a loan which was in fact used to pay for all or part of the purchase price of that dwelling occupied, entirely or in part, by the purchaser.

(Amended by Stats. 1991, Ch. 942, Sec. 13.)



18039

No agreement entered into pursuant to this chapter shall contain any provision by which the buyer waives his or her rights under this chapter, and any waiver shall be deemed contrary to public policy and shall be void and unenforceable.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18039.1

Notwithstanding any other provision of law to the contrary, if a manufactured home or mobilehome is affixed to a permanent foundation pursuant to Section 18551, or security for the manufactured home or mobilehome loan includes the real property it is affixed to or installed upon, procedures for notice of default and sale shall be governed by Chapter 2 (commencing with Section 2920) of Title 14 of the Civil Code and shall not be governed by the provisions of this chapter.

(Amended by Stats. 1983, Ch. 1076, Sec. 28.)



18039.5

(a)  The provisions of this chapter, except Section 18037.5, shall not apply to any loan or credit sale secured by a manufactured home or mobilehome subject to registration under this part unless the loan or credit sale was made under circumstances which required disclosures under Regulation Z, as defined by Section 18036.5.

(b)  In no respect shall the sale or financing of a manufactured home or mobilehome subject to this chapter and of any goods or services sold in conjunction with the sale of the manufactured home or mobilehome be subject to the Retail Installment Sales Act, Chapter 1 (commencing with Section 1801) of Title 2 of Part 4 of Division 3 of the Civil Code or the Automobile Sales Finance Act, Chapter 2b (commencing with Section 2981) of Title 14 of Part 4 of Division 3 of the Civil Code.

(Added by Stats. 1983, Ch. 1124, Sec. 26. Operative July 1, 1984, by Sec. 57 of Ch. 1124.)






CHAPTER 6 - Multiple Listing Between Dealers of Manufactured Homes, Mobilehomes, or Commercial Coaches

18040

(a)  With respect to the sale of any manufactured home, mobilehome, or commercial coach that has not been previously installed on a foundation system pursuant to Section 18551, a dealer may solicit or obtain listings, engage in the multiple listing only with other dealers, or engage in payments only to other dealers or groups of dealers, pursuant to cooperative brokering and referral arrangements or agreements on the sale of only a manufactured home, mobilehome, or commercial coach which has been titled by the department.

(b)  With respect to the resale of any manufactured home or mobilehome that has not been previously installed on a foundation system pursuant to subdivision (a) of Section 18551, a dealer may solicit or obtain listings, engage in multiple listing, or engage in payments with other dealers, groups of dealers, or with real estate licensees licensed pursuant to Chapter 3 (commencing with Section 10130) of Part 1 of Division 4 of the Business and Professions Code.

(Amended by Stats. 1997, Ch. 423, Sec. 1. Effective January 1, 1998.)



18040.5

The department, after notice and hearing, may suspend or revoke a dealer’s license upon determining that the dealership has committed any of the acts or omissions specified in Section 18062.

(Amended by Stats. 1984, Ch. 1528, Sec. 4. Effective September 30, 1984.)






CHAPTER 7 - Occupational Licenses

ARTICLE 1 - General Requirements

18045

It shall be unlawful for any person to act as a licensee within this state without having first procured a license or temporary permit issued by the department pursuant to this chapter, or when a license or temporary permit has been canceled, suspended, revoked, invalidated, expired, or the terms and conditions of an agreement for a stipulated penalty entered into pursuant to Section 18064.5 have not been fulfilled.

(Amended by Stats. 1982, Ch. 1162, Sec. 5.)



18045.5

(a)  The department shall not issue a manufacturer, distributor, or dealer license to any applicant therefor who does not have an established place of business.

(b)  In the case of a dealer or distributor, the established place of business shall have an office located within the State of California. In the case of a manufacturer, the established place of business shall have a manufacturing area defined by department regulations situated on the same property. When a room or rooms in a hotel, roominghouse, apartment house building, or a part of any single-unit or multiple-unit dwelling house is used as an office or offices of an established place of business, the room or rooms shall be devoted exclusively to, and occupied for, the office or offices of the licensee, shall be located on the ground floor, and shall provide a direct entrance into the room or rooms from the exterior of the building.

(c)  The established place of business shall be open for inspection of the premises, pertinent records, and manufactured homes, mobilehomes, or commercial coaches by any department representative during business hours. If records are kept at a location other than the principal dealer business location, that other location shall be open for inspection of the premises and pertinent records during normal business hours.

(Amended by Stats. 2003, Ch. 814, Sec. 4. Effective January 1, 2004.)



18045.6

(a)  (1)  If the manufacturer, distributor, or dealer changes the site or location of his or her established place of business, the manufacturer, distributor, or dealer shall immediately, upon making the change, so notify the department. If a manufacturer, distributor, or dealer for any reason whatsoever, ceases to be in possession of an established place of business from and on which he or she conducts the business for which the manufacturer, distributor, or dealer is licensed, he or she shall immediately notify the department and, upon demand by the department, shall deliver to the department the manufacturer’s, distributor’s, or dealer’s license and all relevant records in his or her possession.

(2)  The department may place a manufacturer, distributor, or dealer license on an inactive status upon application of the licensee. An inactive license shall remain valid for six months or for the remaining term of the original license, whichever is less.

(b)  If the dealer changes to, or adds, another franchise for the sale of new manufactured homes, mobilehomes, or commercial coaches, or cancels, or, for any cause whatever, otherwise loses a franchise for the sale of new manufactured homes, mobilehomes, or commercial coaches, he or she shall immediately so notify the department.

(c)  A dealer’s established place of business shall have posted in a place conspicuous to the public the license issued by the department to the dealer and to each salesperson employed by the dealer.

(d)  (1)  Notwithstanding Section 18050 and this section, a dealer may display manufactured homes, mobilehomes, or commercial coaches at a fair, exposition, or similar exhibit. As used in this section, “mobilehome fair or exposition” means a display of manufactured homes, mobilehomes, or commercial coaches not in a mobilehome park and for which the initial opportunity to display is open to all dealers. The display shall not qualify as a business location or an established place of business for the purposes of procuring or maintaining a dealer’s license.

(2)  New manufactured homes or mobilehomes, installed pursuant to Section 18613, may also be displayed and sold within a mobilehome park or mobilehome subdivision by dealers. A display home may be used and equipped only for the sale of the displayed home and shall not be used as an established place of business, unless licensed as an established place of business.

(3)  Dealers and salespersons may negotiate listing agreements for the sale of a used manufactured home or mobilehome which has been titled by the department, and may negotiate and execute offers to purchase and purchase documents for the sale of a new or used manufactured home or mobilehome other than at the established place of business.

(e)  All manufactured homes, mobilehomes, or commercial coaches displayed pursuant to subdivision (d) shall be identified by a sign or device providing information relating to the dealer’s name and the location and address of the dealer’s established place of business and any other information that is required by the department.

(f)  The requirements for an office specified in subdivision (b) of Section 18045.5 shall not apply to a display location authorized by subdivision (d), unless licensed as an established place of business.

(Amended by Stats. 2012, Ch. 770, Sec. 5. Effective January 1, 2013.)



18045.8

(a)  Notwithstanding Section 18045.5, for an office at a dealer’s established place of business, the department may issue a temporary permit as provided in Section 18052.

(b)  When a dealer’s license applicant has satisfied all other requirements for a dealer’s license, as provided in this part and the regulations adopted pursuant thereto, except for the office, and the applicant proposes to purchase a new manufactured home, mobilehome, or commercial coach for use as the required office, the temporary permit shall be canceled automatically if the dealer’s license applicant does not purchase a new manufactured home, mobilehome, or commercial coach and establish it as the required office, or otherwise establish a complying office, within 60 days of the temporary permit issuance date.

(Added by Stats. 1986, Ch. 442, Sec. 7.)



18046

(a)  An “agent” for purposes of this section and Section 18025, means a dealer or salesperson licensed pursuant to this part, or a real estate broker or salesperson licensed pursuant to Division 4 (commencing with Section 10000) of the Business and Professions Code.

(b)  A “seller” for the purposes of this section and Section 18025 means the lawful owner of the manufactured home or mobilehome offering the home for sale. For purposes of this section and Section 18025, the exemptions enumerated by Section 1102.2 of the Civil Code shall be applicable to the transfer of a manufactured home or mobilehome.

(c)  The sale of used manufactured homes or mobilehomes by a real estate broker or salesperson licensed under Division 4 (commencing with Section 10000) of the Business and Professions Code shall be subject to Section 2079 of the Civil Code.

(d)  It is the duty of a dealer or salesperson, licensed under this chapter, to a prospective buyer of a used manufactured home or mobile home, subject to registration pursuant to this part, to conduct a reasonably competent and diligent visual inspection of the home offered for sale and to disclose to that prospective buyer all facts materially affecting the value or desirability of the home that an investigation would reveal, if that dealer or salesperson has a written contract with the seller to find or obtain a buyer or is a dealer or salesperson who acts in cooperation with others to find and obtain a buyer. Where a transfer disclosure statement is required pursuant to subdivision (b) of Section 1102 of the Civil Code, a dealer or salesperson shall discharge that duty by completing the agent’s portion of the transfer disclosure statement that a seller prepares and delivers to a prospective buyer pursuant to subdivision (b) of Section 1102 of the Civil Code. If no transfer disclosure statement is required, but the transaction is not exempt under Section 1102.2 of the Civil Code, a dealer shall discharge that duty by completing and delivering to the prospective buyer an exact reproduction of Sections III, IV, and V of the transfer disclosure statement required pursuant to subdivision (b) of Section 1102 of the Civil Code.

(Amended by Stats. 1999, Ch. 517, Sec. 9. Effective January 1, 2000.)



18046.1

The standard of care owed by a dealer to a purchaser under this part is the degree of care that a reasonably prudent dealer would exercise and is measured by the degree of knowledge through education, experience, and examination required to obtain a license under this chapter.

(Added by Stats. 1996, Ch. 812, Sec. 5. Effective January 1, 1997.)






ARTICLE 2 - Applications and Renewals

18050

(a) Every applicant for an occupational license shall make application to the department for a license containing a general distinguishing number.

(b) The applicant shall submit all information as may be reasonably required by the department in carrying out the provisions of this chapter, including, but not limited to, proof of successful completion within the previous six months of the appropriate department examination and proof of his or her status as a bona fide manufacturer, distributor, dealer, dealer branch, or salesperson.

(c) The applicant shall submit an application to the department on the forms prescribed by the department. The applicant shall provide the department with information as to the applicant’s character, honesty, integrity, and reputation, as the department may consider necessary. The department, by regulation, shall prescribe what information is required of the applicant for the purposes of this subdivision.

(d) (1) In conjunction with the license application, the applicant shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice for the purposes of obtaining information as to the existence and content of a record of state or federal convictions, and state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal.

(2) Upon receipt of the fingerprint images and related information described in paragraph (1) from the applicant, the Department of Justice shall forward to the Federal Bureau of Investigation a request for federal summary criminal history information.

(3) Upon receipt of federal summary criminal history information from the Federal Bureau of Investigation, the Department of Justice shall review that information and compile and disseminate a response to the Department of Housing and Community Development pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(4) The Department of Housing and Community Development shall request subsequent arrest notification service from the Department of Justice, as provided under Section 11105.2 of the Penal Code, for the applicant.

(5) The Department of Justice shall charge a fee sufficient to cover the cost of processing the requests described in this subdivision.

(e) Upon receipt of a complete application for a license that is accompanied by the appropriate fee, the department shall, within 120 days, make a thorough investigation of the information contained in the application.

(Amended by Stats. 2007, Ch. 166, Sec. 1. Effective January 1, 2008.)



18050.5

The department may, for a reasonable cause shown, refuse to issue a license to an applicant when it determines any of the following:

(a) The applicant was previously the holder of a license, which license was revoked for cause and never reissued, or which license was suspended for cause and the terms of suspension have not been fulfilled.

(b) The applicant was previously a limited or general partner, stockholder, director, general manager, or officer of a partnership or corporation whose license was revoked for cause and never reissued or was suspended for cause and the terms of suspension have not been fulfilled.

(c) If the applicant is a partnership or corporation, of which one or more of the limited or general partners, stockholders, directors or officers was previously the holder or a limited or general partner, stockholder, director or officer of a partnership or corporation whose license was revoked for cause and never reissued or was suspended for cause and the terms of suspension have not been fulfilled, or by reason of the facts and circumstances touching the organization, control, and management of the partnership or corporation business the policy of the business will be directed, controlled, or managed by individuals, who, by reason of their conviction of violations of the provisions of this part, would be ineligible for a license and by licensing the corporation or partnership the purposes of this part would likely be defeated.

(d) The applicant, or one of the limited or general partners, if the applicant be a partnership, or one or more of the officers or directors of the corporation, if the corporation be the applicant, or one or more of the stockholders, if the policy of the business will be directed, controlled, or managed by that stockholder or stockholders, has been convicted of a felony or a crime involving moral turpitude, or has been held liable in a civil court action for any act or conduct that involved moral turpitude and is substantially related to the qualifications, functions, or duties of the licensed activity. A conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of this section.

(e) The information contained in the application is incorrect.

(f) Upon investigation, the business history required by Section 18050 contains incomplete or incorrect information, or reflects substantial business irregularities.

(g) The decision of the department to cancel, suspend, or revoke a license has been entered, and the applicant was the licensee, or a copartner, officer, director, or stockholder of that licensee.

(h) The existence of any of the causes specified in Section 18058 as a cause to suspend or revoke the license issued to a licensee.

(i) An applicant for a dealer’s license has failed to effectively endorse an authorization for disclosure of an account or accounts relating to the operation of the dealership, as provided for in Section 7473 of the Government Code.

(j) The applicant has outstanding an unsatisfied final judgment rendered in connection with an activity licensed under this part.

(k) The applicant or licensee has failed to pay over funds or property received in the course of employment to a dealer entitled thereto.

(l) The applicant has acted as a manufactured home, mobilehome, or commercial coach salesperson or engaged in this activity for, or on behalf of, more than a single person whose business does not have identical ownership and structure. The activity shall be for a licensed dealer. Nothing contained in this section shall be deemed to restrict the number of dealerships of which a person may be an owner, officer, or director, nor to preclude a manufactured home, mobilehome, or commercial coach salesperson from working at more than one location of a single dealer, if the business of the dealer has identical ownership and structure.

(Amended by Stats. 2008, Ch. 750, Sec. 2. Effective January 1, 2009.)



18050.7

In addition to any other requirements imposed by this part or regulations of the department, the department shall not grant an initial manufactured home or mobilehome dealer’s license to any applicant who has not satisfied all of the education and experience requirements contained in this section. If the applicant for a manufactured home or mobilehome dealer’s license is a partnership, corporation, or other business entity, each person designated to participate in the direction, control, or management of the sales operation of the entity shall meet all of the education and experience requirements contained in this section prior to issuance of a manufactured home or mobilehome dealer’s license by the department.

(a)  The applicant either shall have held a valid manufactured home or mobilehome salesperson’s license issued by the department for at least two years within the five-year period immediately preceding the application for an initial manufactured home or mobilehome dealer’s license, or shall meet any of the following criteria:

(1)  Has acquired a four-year degree from an accredited college or university.

(2)  Has held a valid manufactured home or mobilehome salesperson’s license issued by the department for one year in the past three years and acquired an associate of arts or associate of science degree from an accredited college.

(3)  Has been the officer of the corporation, owner or partner of, or has held a management position relating to finance, marketing, administration, or general management with, a manufacturer of manufactured housing in any state for two years within the five years immediately preceding application for an initial manufactured home or mobilehome dealer’s license.

(4)  Holds a management position with a housing authority, redevelopment agency, or nonprofit housing corporation which is developing individual lots, a subdivision, or a park for the placement of manufactured homes or mobilehomes.

(5)  Has been an escrow, title, or loan officer of a land title company, bank, savings and loan association, or mortgage company in a capacity directly related to financing or conveying title to manufactured housing for two years within the five years immediately preceding application for an initial manufactured home or mobilehome dealer’s license.

(6)  Has been a subdivider, developer, or contractor in any state for at least two years within the five years immediately preceding application for an initial manufactured home or mobilehome dealer’s license, during which time the applicant developed or sold 10 lots or the equivalent.

(7)  Has been the officer of a corporation, the owner or partner of a mobilehome park or mobilehome park management company in any state for at least two years within the five years immediately preceding the application for an initial manufactured home or mobilehome dealer’s license.

(8)  Has held a manufactured home or mobilehome dealer’s license from a state other than California for at least four years within the five years immediately preceding the application for an initial manufactured home or mobilehome dealer’s license, and has completed 24 hours of continuing education class in California, in addition to the preliminary education requirement of subdivision (b).

(9)  Has previously held a valid manufactured home or mobilehome dealer’s license issued by the department, or was a person designated to participate in the direction, control, or management of the sales operations of a partnership, corporation, or other business entity that previously held a valid manufactured home or mobilehome dealer’s license issued by the department and the license has never been revoked for cause, and never reissued, or suspended for cause and the terms of suspension have not been fulfilled.

(10)  Has any combination of the above experience that would provide at least two years of experience within the five years immediately preceding the application for an initial manufactured home or mobilehome dealer’s license. The two years of experience shall not be concurrent.

(b)  The applicant shall have met the applicable preliminary education requirements for the manufactured home or mobilehome dealer’s license under paragraph (5) of subdivision (b) of Section 18056.2.

(c)  The department may adopt regulations, as necessary, to implement this section.

(Amended by Stats. 2000, Ch. 555, Sec. 1. Effective January 1, 2001.)



18051

(a)  Except where the provisions of this part require the refusal to issue a license, the department may issue a probationary license subject to conditions to be observed by the licensee in the exercise of the privilege granted. The conditions to be attached to the exercise of the privilege shall not appear on the face of the probationary license, but shall, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant as disclosed by the application and investigation by the department of the information contained therein.

(b)  Within 60 days after issuance of a probationary license, the applicant may demand, in writing, a hearing before the director or his or her representative.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18052

(a)  Pending the satisfaction of the department that the applicant meets the requirements under this article, it may issue a temporary permit to any person applying for a license for a period not to exceed 120 days while the department is completing its investigation and determination of all facts relative to the qualifications of the applicant to the license. The department may cancel a temporary permit when it determines or has reasonable cause to believe that the application is incorrect, fraudulent, or incomplete, or that the temporary permit was issued in error. The temporary permit shall be invalid immediately when canceled by the department or when the applicant’s license has been issued or refused.

(b)  Upon refusal of the department to issue a license to an applicant, the applicant may demand, in writing, a hearing before the director or his or her representative within 60 days after notice of refusal and receipt of a statement of issues.

(Amended by Stats. 1985, Ch. 199, Sec. 3.)



18052.5

The department may issue a certificate of convenience to the executor, executrix, administrator, or administratrix of the estate of a deceased holder of a validly outstanding license issued under this part, or, if no executor, executrix, administrator, or administratrix has been appointed and until a certified copy of an order making the appointment is filed with the department, to the surviving spouse or another heir otherwise entitled to conduct the business of the deceased. The certificate shall permit that person to exercise the privileges granted by the license for a period of one year from and after the date of death. The department may issue necessary one-year renewals of that certificate pending, but not later than, disposal of the business and qualification of the vendee of the business or the surviving spouse, heir, or other persons for the license under the provisions of this part. The department may restrict or condition the certificate of convenience or the license and attach to the exercise of the privileges thereunder those terms and conditions as it determines are necessary for the protection of the public.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18052.6

(a)  Notwithstanding any of the provisions of this chapter, the department may, on a one-time-only basis, issue a 90-day certificate to an applicant for an original salesperson’s license. The certificate shall permit that person to exercise the privileges granted by the license for a period not to exceed 90 days from the date of issuance. Any person, while acting under the authority of the 90-day certificate, shall not execute any documents, contracts, or listing agreements, or accept any cash or cash equivalent, for the sale or lease of a new or used manufactured home.

(b)  Prior to the expiration of the 90-day certificate, the holder shall complete all other requirements prescribed under this chapter, in order to continue as a salesperson past the expiration date of the 90-day certificate.

(c)  The department may restrict or condition the 90-day certificate, and attach to the exercise of the privileges thereunder, those terms and conditions as it determines are necessary for the protection of the public.

(d)  The department may establish a fee to cover the costs for the issuance of the 90-day certificate.

(e)  The department shall report to the Legislature the number of 90-day certificates issued and the name and address of the employing dealer of the salesperson holding the certificate during the year 1990.

(Added by Stats. 1989, Ch. 875, Sec. 2.)



18052.7

No dealer shall employ more than three salespersons licensed pursuant to a 90-day certificate at his or her established place of business at any one time. In the case where a dealer has more than one established place of business, the dealer may employ up to three salespersons licensed pursuant to a 90-day certificate at each place of business. If a dealer employs a salesperson licensed pursuant to a 90-day certificate, the dealer shall designate a responsible managing employee who shall directly supervise those salespersons at each established place of business at which they are employed. The dealer shall bear full legal responsibility for all actions of employed salespersons licensed pursuant to a 90-day certificate.

(Added by Stats. 1989, Ch. 875, Sec. 3.)



18053

A person whose license has been revoked or whose application for a license has been denied shall not reapply for a license for a period of at least one year from the effective date of the decision revoking the license or denying the application, except, if the decision was entered under the authority of subdivision (a), (b), (g), or (j) of Section 18050.5 or subdivision (b) of Section 18060, a reapplication, accompanied by evidence satisfactory to the department that the grounds for that decision no longer exist, may be made earlier than that one-year period.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18053.5

(a)  Except as otherwise provided in this section, every applicant for a manufactured home, mobilehome, or commercial coach dealer’s or salesperson’s license shall be required to take and successfully complete a written examination, prepared and administered by the department. The examination shall include, but not be limited to, subjects relating to manufactured homes, mobilehomes, and commercial coaches, laws relating to contracts for the sale of manufactured homes, mobilehomes, and commercial coaches, laws covering truth in lending, and departmental and warranty requirements.

(b)  The department may administer an oral examination in lieu of the written examination required by subdivision (a) under the following conditions:

(1)  To any person who applies for a manufactured home, mobilehome, or commercial coach salesperson’s license.

(2)  To any person who applies for a manufactured home, mobilehome, or commercial coach dealer’s license if the person is not the sole owner of the dealership and there are other persons within the ownership structure who meet the requirements of subdivision (a).

(3)  To any person with a physical handicap if the handicap makes the taking of a written examination unreasonable.

(c)  No person, who, on July 1, 1976, held a then valid salesperson’s license issued pursuant to the Vehicle Code and who has, continuously, for the same employer, been a salesperson of manufactured homes, mobilehomes, or commercial coaches, shall be required to take the examination specified in subdivision (a).

(d)  No person, who, on July 1, 1976, held a then valid salesperson’s license issued pursuant to the Vehicle Code and who has continuously been a manufactured home, mobilehome, or commercial coach dealer, shall be required to take the examination specified in subdivision (a), regardless of whether the person subsequently makes an application to do business under a different name or form of business organization. However, a salesperson of manufactured homes, mobilehomes, or commercial coaches who makes an application for a manufactured home, mobilehome, or commercial coach dealer’s license shall be required to take and successfully complete the examination specified in subdivision (a).

(e)  If the applicant for a manufactured home, mobilehome, or commercial coach dealer’s license is a corporation or partnership, only those persons who will participate in the direction, control, or management, or any combination thereof, of the sales operations of the business, or who act in the capacity of a manufactured home, mobilehome, or commercial coach salesperson, shall be required to take and successfully complete the examination specified in subdivision (a). However, if no officer or director of the corporation or a partner, or the partners thereof participates in the direction, control, or management, or any combination thereof, of the sales operations of the business, or acts in the capacity of a manufactured home, mobilehome, or commercial coach salesperson, the corporation or partnership shall designate and maintain a responsible managing employee who is a licensed manufactured home, mobilehome, or commercial coach salesperson and who shall be required to take, and successfully complete, the examination specified in subdivision (a) for a dealer’s license before a dealer’s license may be issued.

(f)  Every person who applies to the department to take the examination required under this section for a dealer’s or salesperson’s license shall pay to the department a fee established by the department.

(Amended by Stats. 1986, Ch. 552, Sec. 1. Effective August 22, 1986.)



18054

(a)  The department, upon granting a license, shall issue to the applicant a license with a size and format established by the department containing at least the applicant’s name and address, the general distinguishing number assigned to the applicant and expiration date. For salespersons, the license shall also state the name and address of the employing dealer. The department may issue other forms of identification to licensees.

(b)  The department shall also furnish books and forms as it may determine necessary. All books, forms, and licenses shall remain the property of the department and may be taken up at any time for inspection.

(c)  A licensee shall promptly obtain a replacement license when the original is either lost or mutilated, and, in the case of a salesperson, when changing his or her name, employment, or residence address.

(d)  Whenever the department cancels, suspends, or revokes a license, the licensee or person in possession shall immediately return the license, documents, transportation decals, report of sales books, certificates, and other evidence of licensure to the department.

(Amended by Stats. 1996, Ch. 394, Sec. 3. Effective January 1, 1997.)



18054.7

(a)  Every occupational license issued to a manufacturer, distributor, dealer, or salesperson shall expire on the last day of the 24th month following the date of issuance of the temporary permit, pursuant to Section 18052.

(b)  Every occupational license renewed by a manufacturer, distributor, dealer, or salesperson shall be for a term of 24 months.

(c)  Applications to renew an occupational license held by a manufacturer, distributor, dealer, or salesperson shall be received by the department or postmarked during the month of expiration. An expired occupational license may be reinstated upon application for reinstatement to the department within 60 days of expiration. The application for reinstatement shall be accompanied with the payment of all renewal fees and a reinstatement fee equal to 50 percent of the renewal fee.

(d)  Holders of an expired occupational license shall discontinue all activities of a licensee until a new license or temporary permit is obtained from the department, except that an applicant for renewal may continue to operate with an expired occupational license, provided all other requirements of rules, regulations, and laws governing their activities are met, until the application for renewal is approved or denied.

(Amended by Stats. 1996, Ch. 394, Sec. 4. Effective January 1, 1997.)



18055

(a)  The department may require that fees shall be paid to the department for the issuance or renewal of a license to do business as a licensee. The fees shall reimburse the department for costs incurred in administration and enforcement of this chapter. The department may refuse to renew a license if a licensee has failed to pay any fees or penalties due the department pursuant to this part.

(b)  Any person required to be licensed under this chapter who fails to make application for a license when required shall, in addition to the fees required pursuant to subdivision (a), pay a penalty of 50 percent of the license fee.

(Amended by Stats. 1996, Ch. 394, Sec. 5. Effective January 1, 1997.)






ARTICLE 2.5 - Continuing Education

18056

(a)  The Legislature has determined that it is in the public interest for consumer protection and service that all manufactured housing dealers and salespersons licensed under the provisions of this part comply with the continuing education requirements adopted by department regulations pursuant to this article. The provisions of this article shall not apply to those persons licensed only to sell commercial coaches.

(b)  The department shall adopt regulations implementing this article as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Amended by Stats. 1986, Ch. 552, Sec. 4. Effective August 22, 1986.)



18056.1

In carrying out its duties under this article, the department shall take reasonable steps to solicit the assistance and advice of persons who are experts in the areas of mobilehome and manufactured housing and in education in the areas of mobilehome and manufactured housing, including the needs and benefits of continuing education as provided for in this article.

(Added by Stats. 1984, Ch. 1528, Sec. 8. Effective September 30, 1984.)



18056.2

(a)  Any person licensed as a dealer or salesperson to sell manufactured homes or mobilehomes shall have completed approved educational courses, seminars, or conferences, or their equivalent, during the period preceding license renewal on the following basis:

(1)  For the first license renewal period subsequent to issuance of the license: 24 hours.

(2)  For the second license renewal period subsequent to issuance of the license: 12 hours.

(3)  For the third and subsequent license renewal periods subsequent to the issuances of the license: six hours.

(b)  The regulations shall prescribe all of the following:

(1)  A basis and method of qualifying educational programs, including course content and topic requirements, and instructors, the certification of attendance at which, or challenging the course of which, will satisfy the requirements of this article.

(2)  A procedure for evaluation of petitions based on a claim of equivalency with the requirements of subdivision (a), and a reasonable standard by which activity would be judged equivalent, including, but not limited to, instruction in manufactured housing educational programs, law, manufactured housing technical programs, or research.

(3)  A system of control and reporting qualifying attendance.

(4)  A statement of the conditions of exemption from the continuing education requirements established under this article, as well as a method of applying and qualifying for the exemption, for reason of health, military service, or other compelling cause.

(5)  Criteria for the content, availability, and procedures for no less than six hours of preliminary education courses or programs which shall be attended and successfully concluded by applicants for new dealers’ or salespersons’ licenses before the applicants take the licensing examinations.

(c)  In exercising the authority under this article, the department shall establish standards which will assure reasonable currency of knowledge as a basis for a level of manufactured housing practice which will provide a high level of consumer protection and service. The standards shall include, where qualified, generally accredited educational institutions, private vocational schools, correspondence institutions, educational programs and seminars of professional societies and organizations, other organized educational programs or technical subjects, or equivalent offerings.

(Amended by Stats. 1987, Ch. 1077, Sec. 1.)



18056.3

The department may amend or repeal any regulation adopted pursuant to this article in the same manner as provided for adoption of regulations, except that no amendment or repeal shall operate to deprive any licensee of the right to submit qualifying education completed pursuant to the amended or repealed regulation during his or her current license term, as a basis for license renewal.

(Added by Stats. 1984, Ch. 1528, Sec. 8. Effective September 30, 1984.)



18056.4

On or after January 1, 1987, no dealer’s or salesperson’s license shall be issued or renewed unless the department finds that the applicant has completed the preliminary or continuing education required by this article. Any denial of license issuance or renewal is subject to Article 2 (commencing with Section 18050).

(Amended by Stats. 1985, Ch. 123, Sec. 2. Effective July 1, 1985.)



18056.5

When the department finds that the evidence submitted in good faith by an applicant for a renewal license does not in fact qualify, it may extend the license for 90 days to allow the applicant to submit additional evidence to comply with this article. When the renewal license is issued during a grace period, it shall expire at the regular time otherwise provided for in this part.

(Added by Stats. 1984, Ch. 1528, Sec. 8. Effective September 30, 1984.)






ARTICLE 3 - Infractions and Penalties

18058

It is unlawful, and a violation of this part, if a person to whom a license is issued is any of the following:

(a)  Not lawfully entitled thereto.

(b)  Has violated any of the provisions of this part or of Section 18613 or 18551, or any rule, order, or regulation issued pursuant thereto.

(c)  Has committed or omitted any of the acts or omissions set forth in Sections 18058.5 through 18063.5, inclusive.

The department, after notice and hearing, may suspend or revoke the license issued to a licensee upon determining that these acts or omissions occurred or are in existence.

(Amended by Stats. 1983, Ch. 1076, Sec. 39.)



18058.1

(a)  Any manufacturer or dealer licensed under this part that has closed its place of business, or any salesperson licensed under this part no longer residing at the address last filed with the department, may be served with process issued pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by registered mail at that place of business in the case of a manufacturer or dealer, or at the last address filed with the department in the case of a salesperson, unless the manufacturer, dealer, or salesperson has notified the department in writing of another address where service may be made.

(b)  This section shall apply to any manufacturer, dealer, or salesperson who is licensed under this part or whose license is renewed under this part, on or after the effective date of this section.

(Added by Stats. 1989, Ch. 1144, Sec. 3. Effective September 30, 1989.)



18058.5

With respect to applications, it is unlawful to file an application for the license thereafter issued using a false or fictitious name not registered with the proper authorities, or to knowingly make any false statement or to knowingly conceal any material fact in the application for the license.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18059

With respect to taxation, fees, title, and registration, it is unlawful to do any of the following:

(a)  Use a false or fictitious name, knowingly make any false statement, or knowingly conceal any material fact in any application for title or registration of a manufactured home, mobilehome, or commercial coach, or otherwise commit a fraud in that application.

(b)  Fail to deliver to a transferee lawfully entitled thereto a properly endorsed title or registration.

(c)  Violate any of the terms or provisions of Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code or rules and regulations adopted pursuant thereto or adopted pursuant to Section 18015 of this part.

(Amended by Stats. 1983, Ch. 1076, Sec. 40.)



18059.5

With respect to escrows and sales practices, it is unlawful to do any of the following:

(a)  Violate any of the terms or provisions of Chapter 5 (commencing with Section 18035), relating to purchase documents, receipts for deposit, escrow, and sales practices, or any rule, regulation, or order issued by the department pursuant thereto.

(b)  Intentionally withhold or provide false information to an escrow company or to any person or firm holding or acquiring an ownership or security interest in the manufactured home or mobilehome being sold or purchased.

(Amended by Stats. 1984, Ch. 1342, Sec. 11. Effective September 26, 1984. Operative January 1, 1985, by Sec. 39 of Ch. 1342.)



18060

With respect to business operations, it is unlawful to do any of the following:

(a)  Make, or knowingly or negligently permit, any illegal use of any special permits, or report of sales books issued to or in favor of a licensee.

(b)  Submit a check, draft, or money order to the department for any obligation or fee due the department which is thereafter dishonored or refused payment upon presentation.

(c)  Fail to notify the department, within 10 days, of any change in the ownership or corporate structure of the licensee, or of the employment or termination of a mobilehome or commercial coach salesperson.

(Amended by Stats. 1996, Ch. 394, Sec. 6. Effective January 1, 1997.)



18060.5

With respect to business practices, it is unlawful to do any of the following:

(a) Knowingly purchase, sell, or otherwise acquire or dispose of a stolen manufactured home, mobilehome, or commercial modular.

(b) Violate any of the terms or provisions of regulations promulgated under the authority of Section 18015.

(c) Cause the state or any person to suffer any loss or damage by reason of any fraud or deceit practiced on them or fraudulent representations made to any person in the sale or purchase of a manufactured home, mobilehome, or commercial modular or parts or accessories thereof.

(d) Violate any of the terms and conditions of Chapter 3 (commencing with Section 1797) of Title 1.7 of Part 4 of Division 3 of the Civil Code.

(e) Move a manufactured home, mobilehome, or commercial modular subject to registration pursuant to this part from a mobilehome park or other site of installation to another location, without obtaining from the legal owner, written consent for the move as prescribed in Section 18099.5.

(f) Include as an added cost to the selling price of a manufactured home, mobilehome, or commercial modular, an amount for licensing or transfer of title of the manufactured home, mobilehome, or commercial modular, which amount is not due to the state unless, prior to the sale, the amount has been paid by a dealer to the state in order to avoid penalties that would have accrued because of late payment of those fees. However, a dealer may collect from the second purchaser of a manufactured home, mobilehome, or commercial modular, a prorated fee based upon the number of months remaining in the registration year for that manufactured home, mobilehome, or commercial modular, if the manufactured home, mobilehome, or commercial modular was previously sold by the dealer and the sale was subsequently rescinded and all the fees that were paid, as required by this part and Chapter 2 (commencing with Section 10751) of Division 2 of the Revenue and Taxation Code, were returned to the first purchaser of the manufactured home, mobilehome, or commercial modular.

(g) Participate in the sale of a manufactured home, mobilehome, or commercial modular reported to the department pursuant to this part without making the return and payment of any sales tax due and required by Section 6451 of the Revenue and Taxation Code.

(h) Fail to exercise reasonable supervision over the activities of employees who negotiate or promote the sale of manufactured homes, mobilehomes, or commercial modulars.

(i) Display for sale, offer for sale, or sell, a manufactured home, mobilehome, or commercial modular, representing that manufactured home, mobilehome, or commercial modular to be of a year model different from the year model designated at the time of manufacture or first assembly as a completed manufactured home, mobilehome, or commercial modular.

(j) Directly or indirectly authorize or advise another licensee to change the year model of a manufactured home, mobilehome, or commercial modular in the inventory of the other licensee.

(k) Fail, at the time that the seller enters into a net listing agreement, to disclose in writing as part of the listing agreement in 12-point boldface type all of the following:

(1) That a buyer’s offer may be in excess of the amount that the seller has agreed to accept as a purchase price in the listing agreement.

(2) That the dealer may retain any amount in excess of the amount the seller has agreed to as the purchase price in the listing agreement as the dealer’s compensation or commission.

(3) That additional costs or payments involved in the sales transaction may be deducted or made from the amount the seller has agreed to accept as the purchase price in the listing agreement by the close of escrow.

(l) Fail, within three days after the date a buyer’s written offer to purchase a mobilehome or manufactured home that is not a new mobilehome or manufactured home is accepted, but no less than 48 hours prior to the close of escrow or transfer of title to the mobilehome or manufactured home from the seller to the buyer, to disclose to the seller in a document, signed or initialed by the seller and the dealer, that is an addendum to the disclosure required in subdivision (k), the exact amount of the buyer’s offer and the specific amounts of any commission. The dealer shall submit a copy of the disclosure required by subdivision (k) and this subdivision into escrow and maintain, at the dealer’s place of business, a copy of that disclosure for three years from the date of sale. The escrow agent shall ensure that the disclosure deposited into escrow is executed and complete. However, nothing in this subdivision shall be construed to require the escrow agent to be responsible for determining the accuracy of any of the statements in that disclosure.

(Amended by Stats. 2004, Ch. 567, Sec. 4. Effective January 1, 2005.)



18061

With respect to advertising, it is unlawful:

(a)  To make or disseminate or cause to be made or disseminated before the public in this state, in any newspaper or other publication, or any advertising device, or by public outcry or proclamation, or by any other manner or means whatsoever, any statement which is untrue or misleading, and which is known, or which by the exercise of reasonable care should be known, to be untrue or misleading, or to so make or disseminate or cause to be so disseminated any statement as part of a plan or scheme with the intent not to sell any manufactured home, mobilehome, or commercial coach or service so advertised at the price therein, or as so advertised.

(b)  To advertise or offer for sale or exchange in any manner, any manufactured home, mobilehome, or commercial coach not actually for sale at the premises of the dealer or available to the dealer through a listing agreement executed by the seller or from a manufacturer or distributor at the time of the advertisement or offer. However, this subdivision does not apply to advertising or offering for sale or exchange any used manufactured home, used mobilehome, or used commercial coach where the advertising or offering for sale is not contrary to any terms of a contract between the seller of the manufactured home, mobilehome, or commercial coach and the owner of the mobilehome park, and which manufactured home, mobilehome, or commercial coach is either in place on a lot rented or leased for human habitation within an established mobilehome park, or is otherwise located, pursuant to a local zoning ordinance or permit, on a lot where its presence has been authorized or its continued presence and use would be authorized for a total and uninterrupted period of at least one year.

(c)  To fail, within 48 hours, in writing, to withdraw any advertisement of a manufactured home, mobilehome, or commercial coach that has been sold or withdrawn from sale.

(d)  To advertise or represent a manufactured home, mobilehome, or commercial coach as a new manufactured home, mobilehome, or commercial coach if the manufactured home, mobilehome, or commercial coach has been previously installed as a model without also advertising that it was a model.

(e)  To advertise or otherwise represent, or knowingly to allow to be advertised or represented on his or her behalf, or at his or her established place of business, that no downpayment is required in connection with the sale of a manufactured home, mobilehome, or commercial coach when a downpayment is in fact required and the buyer is advised or induced to finance the downpayment by a loan in addition to any other loan financing the remainder of the purchase price of the manufactured home, mobilehome, or commercial coach.

(Amended by Stats. 1984, Ch. 1342, Sec. 14. Effective September 26, 1984. Operative January 1, 1985, by Sec. 39 of Ch. 1342.)



18061.5

It is unlawful to do any of the following:

(a)  Willfully violate any law, or any rule or regulation adopted by the department, relating to manufactured homes, mobilehomes, or commercial coaches or the sale of manufactured homes, mobilehomes, or commercial coaches.

(b)  Fail to comply within a reasonable time with any written order of the department or any law enforcement agency.

(c)  Fail to meet the terms and conditions of a compromise agreement effected under the provisions of Section 18064.5.

(d)  Cause or allow the existence of any of the conditions specified in Section 18050.5 as a cause for refusal to issue a license.

(e)  Lend a license to any other person or knowingly permit the use thereof by another.

(f)  Display or represent any license not issued to the person as being his or her license.

(g)  Fail or refuse to surrender to the department, upon its lawful demand, any license or report of sales books, which is suspended, revoked, or canceled.

(h)  Permit any unlawful use of a license or report of sales books, issued to a licensee.

(i)  Photograph, photostat, duplicate, or in any way reproduce any license or facsimile thereof in such a manner that it could be mistaken for a valid license, or display or possess any photograph, photostat, duplicate, reproduction, or facsimile unless authorized by the provisions of this part.

(j)  Accept or encourage sales arranged or negotiated by unlicensed persons or salespersons while not employed by the dealer. For the purposes of this section, employment by a dealer shall mean employment reported to the department pursuant to Section 18060.

(Amended by Stats. 1996, Ch. 394, Sec. 7. Effective January 1, 1997.)



18061.6

(a) Notwithstanding the prohibition in subdivision (d) of Section 18061 or any regulation to the contrary, a dealer may, alternatively, post in a prominent location immediately outside the primary entrance to a new manufactured home, mobilehome, or commercial modular a conspicuous notice that the unit was previously installed as a model, display unit, or used for other occupancy. Additionally, a similarly conspicuous and prominent notice, requiring a buyer’s separate initials, shall be included in any purchase agreement for that unit.

(b) Notwithstanding Section 5050 of Title 25 of the California Code of Regulations, an advertisement of any new manufactured home, mobilehome, or commercial modular is not required to contain the year of manufacture of the unit provided the new unit is not more than three years old.

(c) Notwithstanding Section 5050 of Title 25 of the California Code of Regulations, an advertisement of any manufactured home, mobilehome, or commercial modular is not required to contain the model name of any unit if the model name is disclosed in a conspicuous and prominent notice, requiring the buyer’s separate initials, in any purchase agreement for that unit.

(Added by Stats. 2004, Ch. 567, Sec. 5. Effective January 1, 2005.)



18062

It is unlawful for a dealer to do any of the following:

(a)  Enter into a listing agreement that does not include a specified date upon which the agreement is to terminate.

(b)  Claim or take any secret or undisclosed amount of compensation, commission, fee, or profit prior to, or at the time that a contractual agreement is signed whereby all parties involved, after negotiation, have come to terms. However, this section shall not be construed to require the disclosure of any exclusive financial arrangements agreed upon between the dealer and any financial institution with regard to financial arrangements applicable solely to them.

(c)  Exercise any provision which allows the dealer an option to purchase the manufactured home, mobilehome, or commercial coach that is the subject of an agreement whereby a consumer authorizes or employs the dealer to arrange for its sale, purchase, or exchange, unless the dealer has, prior to exercising the option, revealed in writing to the consumer the full amount of the dealer’s profit in exercising the option and obtained the written consent of the consumer approving the amount of the profit.

(d)  Fail to disclose any liens or encumbrances of which the dealer had knowledge on a manufactured home, mobilehome, or commercial coach.

(Amended by Stats. 1984, Ch. 1528, Sec. 11. Effective September 30, 1984.)



18062.2

It is also unlawful for a dealer to do any of the following:

(a) Engage in the business for which the dealer is licensed without at all times maintaining an established place of business.

(b) Employ any person as a salesperson who is not licensed pursuant to this part, or whose license or 90-day certificate is not displayed on the premises of the dealer as provided in Section 18063.

(c) Permit the use of the dealer’s license, supplies, or books by any other person for the purpose of permitting that person to engage in the sale of manufactured homes, mobilehomes, or commercial modulars, or to permit the use of the dealer’s license, supplies, or books to operate a secondary location to be used by any other person, if the licensee has no financial or equitable interest or investment in the manufactured homes, mobilehomes, or commercial modulars sold by, or the business of, or secondary location used by, the person, or has no such interest or investment other than commissions, compensations, fees, or any other thing of value received for the use of the dealer’s license, supplies, or books to engage in the sale of manufactured homes, mobilehomes, or commercial modulars.

(d) Advertise any specific manufactured home, mobilehome, or commercial modular for sale without identifying the manufactured home, mobilehome, or commercial modular by its serial number or by the number on its federal label or insignia of approval issued by the department.

(e) Advertise the total price of a manufactured home, mobilehome, or commercial modular without including all costs to the purchaser at the time of delivery at the dealer’s premises, except sales tax, title and registration fees, finance charges, and any dealer documentary preparation charge. The dealer documentary preparation charge shall not exceed twenty dollars ($20).

(f) Exclude from the advertisement of a manufactured home, mobilehome, or commercial modular for sale information to the effect that there will be added to the advertised total price at the time of sale, charges for sales tax, title and registration fees, escrow fees, and any dealer documentary preparation charge.

(g) Represent the dealer documentary preparation charge as a governmental fee.

(h) Refuse to sell the manufactured home, mobilehome, or commercial modular to any person at the advertised total price for that manufactured home, mobilehome, or commercial modular, exclusive of sales tax, title fee, finance charges, and dealer documentary preparation charge, which charge shall not exceed twenty dollars ($20), while it remains unsold, unless the advertisement states the advertised total price is good only for a specified time and that time has elapsed.

(i) Not post the salesperson’s license in a place conspicuous to the public on the premises where they are actually engaged in the selling of manufactured homes, mobilehomes, and commercial modulars for the employing dealer. The license shall be displayed continuously during their employment. If a salesperson’s employment is terminated, the dealer shall return the license to the salesperson.

(j) Offer for sale, rent, or lease within this state a new manufactured home, mobilehome, or commercial modular whose manufacturer is not licensed under this part.

(k) To violate Section 798.71 or 798.74 of the Civil Code, or both.

(l) When the dealer is an owner or manager, or an agent of the owner or manager, of a mobilehome park and serves as the dealer for a manufactured home or mobilehome to be installed or sold in the park, to knowingly violate Section 798.72, 798.73, 798.73.5, 798.75.5, or 798.83 of the Civil Code.

(Amended by Stats. 2004, Ch. 567, Sec. 6. Effective January 1, 2005.)



18062.5

It is unlawful for any manufacturer or distributor to coerce or attempt to coerce any dealer in this state to do any of the following:

(a)  Order or accept delivery of any manufactured home, mobilehome, or commercial coach, part or accessory thereof, appliance, equipment or any other commodity not required by law which shall not have been voluntarily ordered by the dealer.

(b)  Order or accept delivery of any manufactured home, mobilehome, or commercial coach with special features, appliances, accessories or equipment not included in the list price of the manufactured home, mobilehome, or commercial coach as publicly advertised by the manufacturer or distributor.

(c)  Order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(d)  Participate in an advertising campaign or contest, any promotional campaign, promotional materials, training materials, showroom or other display decorations or materials at the sole expense of the dealer.

(e)  Enter into any agreement with the manufacturer or distributor or to do any other act prejudicial to the dealer by threatening to cancel a franchise or any contractual agreement existing between the dealer and manufacturer or distributor. Notice in good faith to any dealer of the dealer’s violation of any terms or provisions of the franchise or contractual agreement shall not constitute a violation of this section.

(Amended by Stats. 1983, Ch. 1076, Sec. 42.)



18062.8

It is unlawful for any manufacturer or distributor licensed under this part to do any of the following:

(a)  Refuse or fail to deliver, in reasonable quantities and within a reasonable time after receipt of an order from a dealer having a franchise for the retail sale of any new manufactured home, mobilehome, or commercial coach sold or distributed by the manufacturer or distributor, any new manufactured home, mobilehome, or commercial coach or parts or accessories to new manufactured homes, mobilehomes, or commercial coaches that are covered by the franchise, if the mobilehome or commercial coach, parts or accessories are publicly advertised as being available for delivery or actually being delivered. This subdivision is not violated, however, if the failure is caused by acts or causes beyond the control of the manufacturer or distributor.

(b)  Prevent or require or attempt to prevent or require, by contract or otherwise, any change in the capital structure of a dealership, if the dealer at all times meets any reasonable capital standards agreed to by the dealer and the manufacturer or distributor, and also provided that no change in capital structure shall cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor.

(c)  Prevent or require, or attempt to prevent or require, a dealer to change the executive management of a dealership, other than the principal dealership operator or operators, if the franchise was granted the dealer in reliance upon the personal qualifications of that person or persons.

(d)  Prevent or require, or attempt to prevent or require, by contract or otherwise, any dealer, or any officer, partner, or stockholder of any dealership, to participate in the sale or transfer of any part of the interest of any of them to any other person or persons. No dealer, officer, partner, or stockholder shall, however, have the right to sell, transfer, or assign the franchise, or any right thereunder, without the consent of the manufacturer or distributor if the consent is not unreasonably withheld.

(e)  Prevent, or attempt to prevent, a dealer from receiving fair and reasonable compensation for the value of the franchised business. There shall be no transfer or assignment of the dealer’s franchise without the consent of the manufacturer or distributor, if the consent is not unreasonably withheld.

(f)  Obtain money, goods, services, or any other benefit from any other person with whom the dealer does business, on account of, or in relation to, the transaction between the dealer and any other person, other than for compensation for services rendered, unless the benefit is promptly accounted for, and transmitted to, the dealer.

(g)  Require a dealer to prospectively assent to a release, assignment, novation, waiver, or estoppel that would relieve any person from liability imposed by this part or to require any controversy between a dealer and a manufacturer or distributor to be referred to any person other than the department, if the referral would be binding on the dealer. This subdivision does not, however, prohibit arbitration before an independent arbitrator.

(h)  Increase the prices of manufactured homes, mobilehomes, or commercial coaches that the dealer ordered for private retail consumers prior to the dealer’s receipt of the written official price increase notification. A sales contract signed by a private retail consumer shall constitute evidence of each order. In the event of manufacturer price reductions, the amount of any reduction received by a dealer shall be passed on to the private retail consumer by the dealer if the retail price was negotiated on the basis of the previous higher price to the dealer. Price reductions shall apply to all manufactured homes, mobilehomes, and commercial coaches in the dealer’s inventory that were subject to the price reduction. A price difference applicable to new model or series manufactured homes, mobilehomes, or commercial coaches at the time of the introduction of new models or series shall not be considered a price increase or price decrease. Price changes caused by either of the following shall not be subject to this subdivision:

(1)  The addition to a manufactured home, mobilehome, or commercial coach of required or optional equipment pursuant to state or federal law.

(2)  Revaluation of the United States dollar, in the case of foreign-made manufactured homes, mobilehomes, or commercial coaches.

(i)  Fail to pay to a dealer, within a reasonable time following receipt of a valid claim by a dealer thereof, any payment agreed to be made by the manufacturer or distributor to the dealer by reason of the fact that a new manufactured home, mobilehome, or commercial coach of a prior year model is in the dealer’s inventory at the time of introduction of new model manufactured homes, mobilehomes, or commercial coaches. A manufacturer or distributor shall not authorize or enable any new model to be delivered by dealers at retail more than 30 days prior to the eligibility date of the model change allowance payment for prior year model manufactured homes, mobilehomes, or commercial coaches.

(j)  Deny, to the surviving spouse or heirs designated by a deceased owner of a dealership, the opportunity to participate in the ownership of the dealership or successor dealership under a valid franchise for a reasonable time after the death of the owner.

(k)  Offer any refunds or other types of inducements to any dealer or other person for the purchase of new manufactured homes, mobilehomes, or commercial coaches of a certain make and model to be sold to the state or any political subdivision of the state without making the same offer to all other dealers in the same make and model within the relevant market area.

( l)  Employ a person as a distributor who has not been licensed pursuant to this chapter.

(m)  Deny any dealer the right of free association with any other dealer for any lawful purpose.

(n)  Compete with a dealer in the same make and model operating under an agreement or franchise from a manufacturer or distributor in the relevant market area. A manufacturer or distributor shall not, however, be deemed to be competing when operating a dealership either temporarily for a reasonable period, or in a bona fide retail operation that is for sale to any qualified independent person at a fair and reasonable price, or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions.

(o)  Unfairly discriminate among its franchisees with respect to warranty reimbursement or authority granted its franchisees to make warranty adjustments with retail customers.

(p)  Sell manufactured homes, mobilehomes, or commercial coaches to persons not licensed under this part for resale, except as authorized pursuant to Section 18015.7 or 18062.9.

(q)  Fail to exercise reasonable supervision over the activities of employees who negotiate or promote the sale of manufactured homes, mobilehomes, or commercial coaches.

(Amended by Stats. 1996, Ch. 124, Sec. 56. Effective January 1, 1997.)



18062.9

(a) A manufactured home manufacturer may sell manufactured homes, as defined in Section 18007, directly to a licensed California general building contractor, as described in Section 7057 of the Business and Professions Code, when all of the following conditions are met:

(1) The sale is for five or more manufactured homes in a calendar year.

(2) The manufactured homes are delivered directly to a building site and installed on a foundation system in accordance with Section 18551.

(3) The manufactured homes are installed within a single subdivision, as defined in Section 66424 of the Government Code, consisting of five or more parcels, and therefore require a tentative and final map pursuant to Section 66426 of the Government Code.

(b) A manufactured home manufacturer may sell manufactured homes, as defined in Section 18007, directly to a nonprofit corporation, as defined by Section 50091, that is also a Community Housing Development Organization, as defined in Section 92.2 of Title 24 of the Code of Federal Regulations, when all of the following conditions are met:

(1) The sale is for five or more manufactured homes in a calendar year.

(2) The manufactured homes are delivered directly to a site for installation by a dealer, as defined in Section 18002.6, or a contractor in accordance with Section 18551 or 18613.

(3) The manufactured homes are acquired and installed as part of a project financed by federal, state, or local government funds, and the homes will be sold or rented at affordable costs to low- and moderate-income households as established by the department for other affordable housing finance programs.

(Amended by Stats. 2009, Ch. 632, Sec. 4. Effective January 1, 2010.)



18063

It is unlawful for a salesperson to do any of the following:

(a) At the time of employment, not deliver to his or her employing dealer his or her salesperson’s license or 90-day certificate.

(b) Fail to report in writing to the department every change of residence within five days of the change.

(c) Act or attempt to act as a salesperson while not employed by a dealer. For purposes of this subdivision, “employment by a dealer” means employment reported to the department pursuant to subdivision (c) of Section 18060.

(d) To violate Section 798.71 or 798.74 of the Civil Code, or both.

(e) When the salesperson is an owner or manager, or an agent of the owner or manager, of a mobilehome park and serves as the salesperson for a manufactured home or mobilehome to be installed or sold in the park, to knowingly violate Section 798.72, 798.73, 798.73.5, 798.75.5, or 798.83 of the Civil Code.

(Amended by Stats. 2004, Ch. 567, Sec. 7. Effective January 1, 2005.)



18064

The department may, pending a hearing, temporarily suspend the license issued to a licensee for a period not to exceed 30 days if the director finds that the action is required in the public interest. In any such case, a hearing shall be held and a decision thereon issued within 30 days after notice of the temporary suspension.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18064.2

(a)  If the director determines through an investigation that a person has engaged or is engaging in an activity which is a violation of this part, or which is a violation of a regulation of the department adopted for the purpose of implementing this part, and if the director finds that the action is required in the public interest, he or she may direct the person to desist and refrain from that activity by issuance of an order specifying the nature of the activity and the factual and legal basis for his or her determination. The respondent to whom the order is directed shall immediately, upon receipt of the order, cease the activity described in the order.

(b)  The respondent may, within 30 days after service of the order to desist and refrain, file a written request for a hearing to contest the order.

(c)  If a written request for hearing is received within 30 days of the date of service of the order, a hearing shall be held. The hearing shall be commenced within 30 days after receipt of respondent’s request unless the respondent agrees to a postponement. If the hearing is not held and a decision rendered by the director within 30 days after receipt of respondent’s request for a hearing, or the date to which continued with respondent’s consent, the order shall be deemed rescinded.

(d)  If a person served with an order issued pursuant to this section fails to file a written request for a hearing within 30 days from the date of service of the order, the order shall be deemed a final order of the director and shall not be subject to review by any court or agency.

(Added by Stats. 1987, Ch. 707, Sec. 8.)



18064.5

(a)  The director may, following the filing of an accusation against a licensee under this part and prior to conducting a hearing, exercise an option, with the consent of the licensee, to enter into and adopt a stipulated penalty whereby the licensee agrees to accept the terms and conditions of the penalty without hearing or appeal by any party thereto.

(b)  Except when the accusation alleges injury to, or fraud against, the public or the state, the director may, following the filing of an accusation against a licensee or prior to adopting any recommendation resulting from a hearing, exercise an option, with the consent of the licensee, to impose and require the payment of a monetary penalty of a minimum and maximum amount for each violation alleged and stipulated to by the licensee, as established by a schedule under regulations adopted by the department and costs of investigation and prosecution, without further hearing or appeal, and without any other form of penalty against the licensee which may otherwise have been imposed for the same offense or offenses had the matter proceeded to hearing or had the director adopted the decision of the hearing officer.

(c)  If the accusation alleges injury to, or fraud against, an individual purchaser or potential purchaser, the director may enter into an agreement pursuant to subdivision (b), but such a compromise and settlement shall include, in addition to the monetary penalty set forth by regulation, compensation for the injury or fraud, including all costs of investigation and prosecution.

(d)  Each compromise settlement agreement and each monetary penalty agreement entered into pursuant to this section shall be signed by the respondent licensee, the director, and the accuser, or by their authorized representatives, and filed with the Office of Administrative Hearings, together with the department’s notice of withdrawal of the accusation upon which the action was initiated if the compromise settlement agreement or monetary payment agreement is entered into before the hearing.

(e)  Failure of the respondent to honor the terms and conditions of any agreement entered into under this section shall render the agreement null and void, and shall be cause for action pursuant to Section 18058 in the same manner as the department may have otherwise proceeded, notwithstanding the agreement.

(f)  The amount of the penalty provided for in subdivision (b) shall not exceed five hundred dollars ($500) per violation and shall be based upon the nature of the violation and the seriousness of the violation against the purposes and provisions of this part.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18065

The licenses or permits provided for in this part shall be automatically canceled upon any of the following events:

(a)  The abandonment of the established place of business of the licensee or the change thereof without notice to the department as provided in this part.

(b)  The voluntary or involuntary surrender for any cause by the licensee of the license. However, the surrender or cessation of business by the licensee, or the suspension of the corporate charter of the licensee by the state, shall not prevent the filing of an accusation for revocation or suspension of the surrendered license as provided in Section 18058 or the department’s decision that the license should be suspended or revoked. Furthermore, this determination may be considered in granting or refusing to grant any subsequent license authorized by this part to the licensee, copartner, or any officer, director, or stockholder of the prior licensee.

(c)  Notification that the person designated as licensee has changed.

(d)  Suspension or cancellation of the corporate charter of the licensee by the state.

(e)  Failure of a licensee to file an application for renewal for the license or permit before the date of expiration of the current license or permit.

(f)  Submittal of a check, draft, or money order to the department for a license or license renewal fees due the department which is thereafter dishonored or refused payment upon presentation and which fees and penalty are not thereafter paid by cash, money order, or cashier’s check prior to the expiration of the license.

(Amended by Stats. 1991, Ch. 506, Sec. 4.)



18065.5

The revocation or suspension of a license may be limited to one or more municipalities or counties or any other defined area, or may be revoked or suspended in a defined area only as to certain aspects of its business, or as to a specified licensee or licensees.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18066

The suspension, expiration, or cancellation of a license provided for in this part shall not prevent the filing of an accusation for the revocation or suspension of the suspended, expired, or canceled license as provided in Section 18058, and the department’s decision that the license should be suspended or revoked. This determination may be considered in granting or refusing to grant any subsequent license authorized by this part to the licensee.

(Amended by Stats. 1991, Ch. 506, Sec. 5.)



18066.5

If a purchaser of a manufactured home, mobilehome, or commercial coach pays to the dealer an amount for transfer of title of the manufactured home, mobilehome, or commercial coach, which amount is in excess of the actual fees due for the transfer, or which amount is in excess of the amount which has been paid, prior to the sale, by the dealer to the state in order to avoid penalties that would have accrued because of late payment of the fees, the dealer shall return the excess amount to the purchaser, whether or not the purchaser requests the return of the excess amount.

(Amended by Stats. 1983, Ch. 1076, Sec. 45.)









CHAPTER 7.5 - Manufactured Home Recovery Fund

18070

(a) The Legislature finds and declares all of the following:

(1) The financial hardship endured by someone who is buying or selling a manufactured home for the purpose of using it for a primary residence is more profound than the hardship of someone who is selling or purchasing a manufactured home for investment purposes.

(2) It is, therefore, the intent of the Legislature in enacting this chapter that any claims for primary residences submitted, pursuant to this chapter, by a claimant for payment from the fund shall be given priority over claims submitted for investment purposes.

(3) The distinctions made in this chapter between claims made for personal residential purposes and claims made for investment purposes shall reflect the priorities set forth in this paragraph.

(4) The costs of seeking and obtaining civil judgments and related collection efforts to support claims for compensation often exceed the ability of claimants and the amounts received.

(5) The costs and efforts of public entities obtaining criminal or administrative restitution orders could provide further benefits if these orders could be used as the basis for compensation claims.

(b) The following definitions shall apply for the purposes of this chapter:

(1) “Actual and direct loss” includes the following:

(A) The amount of the actual and direct loss, interest at the statutory rate from the date of loss, plus court costs and reasonable attorney’s fees incurred in pursuit of the judgment, not to exceed 25 percent of the amount of the judgment, if the claim is based on a judgment obtained by a private attorney or an attorney employed by a nonprofit corporation, and not to exceed 35 percent of the amount of the judgment if the claim is based on a judgment obtained by an attorney employed by a public agency.

(B) The amount of the actual and direct loss, if the claim is not based on a judgment. However, the claimant may collect actual and reasonable costs incurred in pursuit of compensation including attorney’s fees not exceeding 15 percent of the amount of the claim and court costs, if any.

“Actual and direct loss” does not include any punitive damages or damages awarded for negligent or intentional infliction of emotional distress.

(2) “Claimant” does not include a person holding a lien on, or a person possessing a secondary interest in, a manufactured home.

(3) “Conversion” means the unlawful appropriation of the property of another.

(4) “Judgment” means any of the following:

(A) A final judgment in a court of competent jurisdiction, other than a court in another state, including, but not limited to, a criminal restitution order issued pursuant to subdivision (f) of Section 1202.4 of the Penal Code or Section 3663 of Title 18 of the United States Code.

(B) An order of the director, including an order for restitution, based on an accusation filed pursuant to Article 3 (commencing with Section 18058) of Chapter 7, after an opportunity for a hearing.

(5) “Complaint” means the facts of the underlying transaction upon which the criminal restitution order or administrative order is based.

(6) “Judgment debtor” means any defendant who is the subject of the criminal restitution order or civil judgment, any respondent who is the subject of an administrative accusation and order, or any person responsible for any violation upon which payment is made, as determined by the department.

(c) There is hereby created in the State Treasury the Manufactured Home Recovery Fund. The money in the fund shall be used only for the purposes of this chapter, including payment of the department’s administrative costs incurred pursuant to this chapter. The department’s costs may include any investigative costs incurred under this chapter, costs incurred to render a decision pursuant to Section 18070.3, and costs incurred in defending a decision on appeal.

(d) The moneys in the fund may be invested pursuant to Chapter 3 (commencing with Section 16430) of Part 2 of Division 4 of Title 2 of the Government Code. All income derived from investments of the fund shall be returned to the fund by the Treasurer as the income is earned.

(e) Notwithstanding Section 13340 of the Government Code, the moneys in the fund are hereby continuously appropriated to make the payments and distributions required by this chapter.

(Amended by Stats. 2005, Ch. 22, Sec. 119. Effective January 1, 2006.)



18070.1

(a)  On and after January 1, 1985, before a dealer’s license is issued or renewed, each applicant shall pay a fee of two hundred fifty dollars ($250).

(b)  (1)  The fee required by subdivision (a) shall not be collected more than once. In addition, each dealer shall pay a fee of one hundred dollars ($100) for each additional business location operated by the dealer and for each new business location.

(2)  In addition, before a salesperson’s license is issued or renewed, each applicant shall pay a fee of twenty-five dollars ($25). This fee shall not be collected more than once.

(c)  For each sale of a manufactured home reported to the department, a fee not to exceed ten dollars ($10) shall be collected by the department for deposit in the Manufactured Home Recovery Fund prior to the issuance of a new registration.

(Amended by Stats. 1992, Ch. 1206, Sec. 2. Effective January 1, 1993.)



18070.2

(a) Fees for the establishment and operation of the Manufactured Home Recovery Fund shall be collected on or after January 1, 1985. Claims against the fund arising from sales which occur after January 1, 1985, may not be submitted to the department before January 1, 1986. For purposes of this section, the date of sale shall be either of the following:

(1) The date escrow closes for sales by dealers that are subject to Section 18035 or 18035.2.

(2) For all other sales, including sales by dealers in which escrow does not close, the date when the purchaser has paid the purchase price or, in lieu thereof, has signed a security agreement, option to purchase, or purchase contract and has taken physical possession or delivery of the manufactured home.

(b) Notwithstanding any other provision of law, whenever the balance in the Manufactured Home Recovery Fund exceeds two million dollars ($2,000,000) on January 1 of any year, the department may reduce the fee provided for in subdivision (c) of Section 18070.1. The department may again increase the fee up to a maximum of ten dollars ($10) whenever the balance in the fund falls below one million dollars ($1,000,000).

(Amended by Stats. 2011, Ch. 239, Sec. 3. Effective January 1, 2012.)



18070.3

(a) When any person (1) who has purchased a manufactured home for a personal or family residential or investment purpose or (2) who has sold a manufactured home for a personal or family residential or investment purpose, obtains a final judgment against any manufactured home manufacturer, manufactured home dealer or salesperson, or other seller or purchaser, and the judgment is based on the grounds of (1) failure to honor warranties or guarantees, (2) fraud or willful misrepresentation related to any financial provision, (3) fraud or willful misrepresentation of the kind or quality of the product sold or purchased, (4) conversion, (5) any willful violation of any other provision of this part, including the provisions regulating escrow accounts, or regulations adopted pursuant to this part, or (6) violation of Chapter 3 (commencing with Section 1797) of Title 1.7 of Part 4 of Division 3 of the Civil Code, resulting in an actual and direct loss directly arising out of any transaction that occurs on or after January 1, 1985, the person, upon termination of all proceedings, including appeals, may file a claim with the department for an order directing payment out of the fund for the amount of actual and direct loss in the transaction.

(b) If any person either purchases a manufactured home used for a personal or family residential or investment purpose from, or sells a manufactured home used for a personal or family residential or investment purpose to, a person or entity who is or has been the subject of a bankruptcy proceeding, the person may file a claim with the department for an order directing payment out of the fund for the actual and direct loss in the transaction based on (1) the failure to honor warranties or guarantees, (2) fraud or willful misrepresentation related to any financial provision, (3) fraud or willful misrepresentation of the kind or quality of product purchased or sold, (4) conversion, (5) willful violation of any other provision in this part, including the provisions regulating escrow accounts, or (6) violation of Chapter 3 (commencing with Section 1797) of Title 1.7 of Part 4 of Division 3 of the Civil Code, resulting in an actual and direct loss directly arising out of any transaction that occurs on or after January 1, 1985.

(c) (1) The total amount of the claim shall not exceed the amount of actual and direct loss that remains unreimbursed from any source.

(2) The maximum payment ordered under this section, with respect to any one sales transaction on a new or used manufactured home, shall be the amount of the actual and direct loss, as determined by the department based on information in the possession of the department and information provided by the claimant or claimants. In no event shall the actual payment relating to a single transaction exceed seventy-five thousand dollars ($75,000).

(3) Notwithstanding any other provision of this chapter, a person who purchases or sells a manufactured home for an investment purpose may receive payment from the fund for that purpose only once. A person who has received payment from the fund for the purchase or sale of a manufactured home for an investment purpose shall henceforth be ineligible to make a claim under this chapter, either as a natural person or as a member of a partnership, as an officer or director of a corporation, as a member of a marital community, or in any other capacity.

(d) Prior to payment of any claim against the fund, the claimant or claimants shall have first:

(1) If the claim is based on a final judgment, diligently pursued collection efforts against all the assets of the judgment debtor, or presented evidence satisfactory to the department that the debtor is judgment proof, or demonstrated evidence satisfactory to the department that the costs of collection are likely to be in excess of the amounts that could be collected. This evidence may include, but is not limited to, a description of the searches and inquiries conducted by or on behalf of the claimant with respect to the judgment debtor’s assets liable to be sold or applied to the satisfaction of the judgment, an itemized valuation of the assets discovered, and the results of actions by the claimant to have assets applied to satisfy the judgment.

(2) If the claim is not based on a final judgment, presented evidence satisfactory to the department of either of the following:

(A) That the person or entity is or has been the subject of bankruptcy proceedings and, for purposes of any civil litigation or claims in bankruptcy proceedings, has assigned to the department any interest in the actual and direct loss described in subdivision (c) in the amount that the claimant or claimants recover from the fund.

(B) That the claimant’s claim is consistent with this chapter and the claimant had presented evidence satisfactory to the department that the debtor is judgment proof, or demonstrated evidence satisfactory to the department that the costs of collection are likely to be in excess of the amounts that could be collected. This evidence may include, but not be limited to, a description of searches and inquiries conducted by or on behalf of the claimant with respect to the judgment debtor’s assets eligible to be sold or applied to the satisfaction of the judgment, an itemized valuation of the assets discovered, and the results of actions by the claimant to have the assets applied to satisfaction of the judgment.

(3) If the claim is based upon a violation of a provision within a warranty provided pursuant to Chapter 3 (commencing with Section 1797) of Title 1.7 of Part 4 of Division 3 of the Civil Code, demonstrated evidence satisfactory to the department that the claimant has been denied full compensation or correction under the warranty after the claimant has attempted to exercise his or her rights pursuant to the warranty.

(e) A claim against the fund shall be filed with the department within the following time periods:

(1) If the claim is based on a final judgment, within two years from the date of the judgment.

(2) If the claim is not based on a final judgment, within two years from the termination of bankruptcy proceedings or two years from the date of sale as determined by subdivision (a) of Section 18070.2, or within two years of discovery of the violations causing actual and direct losses pursuant to this article but no longer than five years after the date of sale as determined by subdivision (a) of Section 18070.2, whichever event occurs later.

(f) When any person files a claim for an order directing payment from the fund, the claimant shall mail, by first-class mail, a copy of that claim to the last known address of the judgment debtor. The department shall conduct a review of the application and other pertinent information in its possession, and it may issue an order directing payment out of the fund as provided in subdivisions (a) to (e), inclusive, subject to the limitations of subdivisions (a) to (e), inclusive, if the claimant or claimants show all of the following:

(1) That he or she is not a spouse of the judgment debtor, the bankrupt person or entity, or a person representing the spouse.

(2) That he or she is making an application within the time specified in subdivision (e).

(3) That the claimant has satisfied the applicable requirements of subdivision (d).

(4) That, if the claimant is a seller of a manufactured home used by the seller for personal, family, or household purposes, the claimant made a good faith effort to adequately secure the debt resulting from the sale of the manufactured home and with respect to which the claim is made. For purposes of this paragraph, a good faith effort to secure the debt may be demonstrated by, but shall not be limited to, providing the department with a promissory note signed by the debtor and which, pursuant to the terms thereof, is secured by collateral with a reasonable value at least equal to the debt evidenced by the promissory note.

(g) Upon an order of the department directing that payment be made out of the fund, the Controller is authorized to draw a warrant for the payment of the amount of the claim approved by the department pursuant to this section.

(h) In dispersing moneys from the fund, the department is authorized to give priority to claimants who have attempted to purchase or sell a manufactured home for a personal or family residential purpose.

(i) All claims to the fund that are received on or after January 1, 1993, shall be processed, and a determination made, within one year of submission of a properly completed application.

(j) The department, upon request by a Member of the Legislature, shall provide the following information: the number of claims to the fund, number of claims processed and decided within one year of their application date and submission of a properly completed application, the amount of fund money paid to claimants, and the amount of fund money allocated for the department’s costs.

(Amended by Stats. 2007, Ch. 166, Sec. 2. Effective January 1, 2008.)



18070.4

The judgment debtor shall be liable for repayment in full for the amount arising from claims against the debtor which are paid from the fund, with interest at the prevailing prime rate. A discharge in bankruptcy shall not relieve a person from the disabilities and penalties of this section.

(Added by Stats. 1984, Ch. 1442, Sec. 4.)



18070.5

When the department has caused payment to be made from the fund to any person, the department shall be subrogated to the rights of that person.

(Amended by Stats. 2004, Ch. 236, Sec. 4. Effective January 1, 2005.)



18070.6

(a) To the extent that department personnel and resources are available, in any administrative action brought by the department pursuant to Article 3 (commencing with Section 18058) of Chapter 7, the department shall make reasonable efforts to plead and prove facts and allegations and request findings and conclusions necessary to support an order of restitution that may be deemed a final judgment.

(b) A person for whose benefit an order of restitution or other financial award has been granted by the director pursuant to this section may waive his or her rights to any additional compensation from the fund arising out of a transaction and submit a claim based on that administrative order to the fund after demonstrating efforts to collect pursuant to subdivision (d) of Section 18070.3.

(c) An order for restitution by the director pursuant to this section shall not exceed the amount of restitution ordered or approved by an administrative law judge in an administrative action brought by the department.

(Amended by Stats. 2005, Ch. 595, Sec. 11. Effective January 1, 2006.)



18070.7

The amendments to this chapter by the act adding additional grounds or procedures for recovery from the fund shall apply to any transaction for which the statute of limitation established by subdivision (e) of Section 18070.3 has not expired on January 1, 2004.

(Added by Stats. 2004, Ch. 236, Sec. 6. Effective January 1, 2005.)






CHAPTER 8 - Registration and Titling of Manufactured Homes, Mobilehomes, and Commercial Coaches

ARTICLE 1 - Application and Scope

18075

(a)  Except as provided in Section 18075.7, all manufactured homes, mobilehomes, commercial coaches, truck campers, and floating homes shall be subject to the provisions of this code for the purposes of titling and registration.

(b)  The department may adopt and amend, as necessary, regulations to implement, interpret, and make specific the provisions of this chapter. The department shall provide for an orderly and economical transfer of registrations and titles for manufactured homes, mobilehomes, commercial coaches, and floating homes previously issued by the Department of Motor Vehicles to those issued by the department. Any registration, title, or decal issued by the Department of Motor Vehicles shall be valid until renewed, replaced, transferred, suspended, or revoked.

(c)  The department may, but shall not be required to, establish a schedule of fees to pay the costs of work related to administration and enforcement of this chapter, except where the fees are expressly stated herein.

(Amended by Stats. 1988, Ch. 383, Sec. 1.)



18075.5

Manufactured homes, mobilehomes, commercial coaches, and floating homes sold or used within this state shall be subject to annual registration with the department and payment of registration fees prescribed by Section 18114 except as follows:

(a)  Manufactured homes, mobilehomes, and floating homes subject to local property taxation pursuant to Part 13 (commencing with Section 5800) of Division 1 of the Revenue and Taxation Code, and not installed on foundation systems pursuant to subdivision (a) of Section 18551, shall be subject to registration and payment of fees and penalties prescribed by Section 18114 at the time of original registration with the department, and upon subsequent sale, resale, or transfer of title. For purposes of this section, a transfer of title includes, but is not limited to, any change, addition, or deletion of one or more registered owners, legal owners, or junior lienholders.

(b)  Manufactured homes, mobilehomes, and commercial coaches installed or to be installed on foundation systems pursuant to subdivision (a) of Section 18551 shall be exempt from registration so long as they remain affixed to the foundation system. In the event that the manufactured home, mobilehome, or commercial coach, is removed from a foundation system for any purpose other than dismantling or reinstallation on a foundation system, it shall be immediately subject to registration with the department.

(c)  Except as otherwise provided in subdivisions (d) and (e), registration of a manufactured home, mobilehome, or commercial coach previously registered in another state is due 20 days after the date of entry into California and is delinquent if application is not made and any fees due are not paid within 40 days after that date of entry.

(d)  Any member of the armed forces, whether a resident or nonresident, shall also be entitled to exemption from registration with respect to a manufactured home or mobilehome owned by the person upon which there is displayed a valid registration issued for the manufactured home or mobilehome by the owner’s home state of residence or by a foreign jurisdiction where the owner was regularly assigned and stationed for duty by competent military orders at the time the registration was issued. Competent military orders shall not include military orders for leave, for temporary duty, nor for any other assignment of any nature requiring the owner’s presence outside the foreign jurisdiction where the owner was regularly assigned and stationed for duty.

(e)  Any person who enters California for the purpose of establishing or reestablishing residence or accepting gainful employment following his or her discharge from the armed forces of this country may occupy a manufactured home or mobilehome owned by that person at the time of his or her discharge and registered to him or her in a foreign jurisdiction where his or her military orders required his or her presence without registering the manufactured home or mobilehome in this state until the expiration of the registration period current at the time of his or her discharge and entrance into California.

(f)  Any new and previously unregistered, unoccupied manufactured home, mobilehome, or commercial coach which is part of an inventory held for sale by a manufacturer or dealer in the course of business.

The department may adopt regulations for exempting additional classes of manufactured homes, mobilehomes, and commercial coaches from registration under a temporary or one-trip permit system which permits the lawful transportation and use of manufactured homes, mobilehomes, and commercial coaches not otherwise subject to registration.

(g)  Floating homes, which are subject to local property taxation, as prescribed by Section 229 of the Revenue and Taxation Code, shall be subject to registration at the time of sale and upon any subsequent sale, resale, or transfer of title. Floating homes are subject to the fees prescribed by subdivision (c) of Section 18114 upon registration or reregistration.

(Amended by Stats. 1999, Ch. 520, Sec. 1. Effective September 27, 1999.)



18075.55

(a)  Floating homes subject to real property taxation pursuant to Section 229 of the Revenue and Taxation Code shall be subject to registration and titling by the department only at the time of sale, resale, or transfer of title.

(b)  Ownership registration and title to a floating home may be held by two or more co-owners in the manner specified in Sections 18080 and 18081.

(c)  Upon receipt of a registration card, every registered owner shall maintain the card or a copy thereof with the floating home for which it is issued.

(d)  “Floating home,” as used in this section, means a floating structure which is all of the following:

(1)  It is designed and built to be used, or is modified to be used, as a stationary waterborne residential dwelling.

(2)  It has no mode of power of its own.

(3)  It is dependent for utilities upon a continuous utility linkage to a source originating on shore.

(4)  It has a permanent continuous hookup to a shoreside sewage system.

This section does not affect existing law regarding residential use of tide and submerged lands.

(Added by Stats. 1985, Ch. 1467, Sec. 5. Effective October 2, 1985.)



18075.6

Unless installed on a foundation system pursuant to Section 18551, any manufactured home, mobilehome, or commercial coach used as an office at a manufacturer's, distributor's, or dealer’s established place of business is subject to registration by the department and shall be reported pursuant to Section 18080.5.

(Amended by Stats. 1990, Ch. 765, Sec. 6.)



18075.7

On and after January 1, 1986, every truck camper may, at the owner’s request, be registered with the department at the time of sale, resale, or transfer of title. The department shall issue certificates of title and registration cards for any truck camper registered under this part.

Any truck camper permanently attached to a vehicle and registered as a “house car” under the Vehicle Code is exempt under this part.

(Added by Stats. 1984, Ch. 1527, Sec. 10.)



18076

(a)  Manufactured homes, mobilehomes, commercial coaches, or truck campers owned or leased by the United States, by any foreign government, by a consul or other official representative or any foreign government, by the state, by a political subdivision of the state, or by any city, county, or city and county, or public corporation shall be subject to registration under this code by the person having custody thereof, but shall not be subject to the registration fees specified in this code or the Revenue and Taxation Code, and that person shall display upon the manufactured home, mobilehome, commercial coach, or truck camper a decal bearing distinguishing marks or symbols which shall be furnished by the department free of charge.

(b)  Any manufactured home, mobilehome, or commercial coach purchased by a city, county, city and county, or any other public agency pursuant to the exception established in Section 18015.7 shall be subject to registration as specified in Section 18085, but shall not be subject to the registration fees specified in this code or the Revenue and Taxation Code. Application for registration shall be made to the department within 20 days from the date the transaction is completed. For purposes of this section, a transaction shall be deemed completed when the purchaser has signed a purchase contract or security agreement or paid any purchase price and has taken physical possession or delivery of the manufactured home, mobilehome, or commercial coach.

(Amended by Stats. 1995, Ch. 185, Sec. 6. Effective January 1, 1996.)



18076.5

Commencing July 1, 1981, the department shall administer the annual licensing and taxation of all manufactured homes and mobilehomes not subject to local property taxation pursuant to Part 13 (commencing with Section 5800) of Division 1 of the Revenue and Taxation Code and not installed on a foundation system pursuant to Section 18551, and all commercial coaches.

(Amended by Stats. 1988, Ch. 383, Sec. 3.)



18077

All manufactured home, mobilehome, or commercial coach license fees collected by the department pursuant to Section 18115 shall be deposited in the State Treasury to the credit of the General Fund.

(Amended by Stats. 1992, Ch. 699, Sec. 2.5. Effective September 15, 1992.)



18077.5

On or after the first day of January and the first day of July of each year, the department shall report to the auditor of each county the address at which each manufactured home, mobilehome, or commercial coach has situs within the county on which license fees under this article have been paid to the department during the six-month period immediately preceding January 1st and July 1st, respectively, and the amount paid on each manufactured home, mobilehome, or commercial coach.

At the time the department reports to the county auditors, it shall also report to the Controller the information described in the preceding paragraph, or a summary thereof, for each of the counties.

(Amended by Stats. 1983, Ch. 1076, Sec. 51.)



18079

The department shall implement property tax postponement programs on behalf of eligible mobilehome owners, as provided by law.

(Added by Stats. 1983, Ch. 1051, Sec. 11.5.)






ARTICLE 2 - General Definitions and Requirements

18080

Ownership registration and title to a manufactured home, mobilehome, commercial coach, or truck camper, or floating home subject to registration may be held by two or more coowners as follows:

(a)  A manufactured home, mobilehome, commercial coach, truck camper, or floating home may be registered in the names of two or more persons as joint tenants. Upon the death of a joint tenant, the interest of the decedent shall pass to the survivor or survivors. The signature of each joint tenant or survivor or survivors, as the case may be, shall be required to transfer or encumber the title to the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(b)  A manufactured home, mobilehome, commercial coach, truck camper, or floating home may be registered in the names of two or more persons as tenants in common. If the names of the tenants in common are separated by the word “and”, each tenant in common may transfer his or her individual interest in the manufactured home, mobilehome, commerical coach, truck camper, or floating home without the signature of the other tenant or tenants in common. However, the signature of each tenant in common shall be required to transfer full interest in the title to a new registered owner. If the names of the tenants in common are separated by the word “or”, any one of the tenants in common may transfer full interest in the title to the manufactured home, mobilehome, commercial coach, truck camper, or floating home to a new registered owner without the signature of the other tenant or tenants in common. The signature of each tenant in common is required in all cases to encumber the title to the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(c)  A manufactured home, mobilehome, commercial coach, truck camper, or floating home may be registered as community property in the names of a husband and wife. The signature of each spouse shall be required to transfer or encumber the title to the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(d)  All manufactured homes, mobilehomes, commercial coaches, truck campers, and floating homes registered, on or before January 1, 1985, in the names of two or more persons as tenants in common, as provided in subdivision (b), shall be considered to be the same as if the names of the tenants in common were separated by the word “or,” as provided in subdivision (b).

(Amended by Stats. 1985, Ch. 1467, Sec. 6. Effective October 2, 1985.)



18080.1

The registration of a manufactured home, mobilehome, commercial coach, truck camper, or floating home may be held in the name of a company, an estate, a trust, a conservatorship, a guardianship, or an individual owner’s name, as follows:

(a)  In the case of an individual owner, the manufactured home, mobilehome, commercial coach, truck camper, or floating home shall be registered in the true name of the individual owner only. Complimentary or professional titles may be added to the true name only if the individual is commonly addressed by that title.

(b)  In the case of a guardianship or conservatorship, the manufactured home, mobilehome, commercial coach, truck camper, or floating home shall be registered in the name of the person or persons designated as the conservators or guardians, as evidenced by documentation of that status deemed adequate by the department. The name shall be followed by the word “guardian” or “conservator,” whichever is appropriate. Transfer of ownership or encumbrance of a manufactured home, mobilehome, commercial coach, truck camper, or floating home so registered shall require the signatures of all designated conservators or guardians.

(c)  In the case of a trust, the manufactured home, mobilehome, commercial coach, truck camper, or floating home shall be registered in the name of the trust as evidenced by documentation of that status deemed adequate by the department. Transfer of ownership or encumbrance of a manufactured home, mobilehome, commercial coach, truck camper, or floating home so registered shall require the signature or signatures of the authorized trustee or trustees designated in the trust.

(d)  In the case of a manufactured home, mobilehome, commercial coach, truck camper, or floating home registered in the name of a company, the application for registration shall be countersigned by an officer or authorized agent of the company. Transfer of ownership or encumbrance of a manufactured home, mobilehome, commercial coach, truck camper, or floating home so registered shall require the signature of an officer or authorized agent of the company.

(e)  In the case of a manufactured home, mobilehome, commercial coach, truck camper, or floating home registered to an estate, the application for registration shall be signed by the appointed executor or administrator of the estate as evidenced by documentation of that status deemed adequate by the department. Transfer of ownership or encumbrance of a manufactured home, mobilehome, commercial coach, truck camper, or floating home so registered shall require the signature of the appointed executor or administrator.

(Amended by Stats. 2000, Ch. 471, Sec. 11. Effective January 1, 2001.)



18080.2

(a)  Ownership registration and title to a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration may be held in beneficiary form that includes a direction to transfer ownership of the manufactured home, mobilehome, commercial coach, truck camper, or floating home to a designated beneficiary on death of the owner if both of the following requirements are satisfied:

(1)  Only one owner is designated.

(2)  Only one TOD beneficiary is designated.

(b)  Ownership registration and title issued in beneficiary form shall include, after the name of the owner, the words “transfer on death to” or the abbreviation “TOD” followed by the name of the beneficiary.

(c)  During the lifetime of the owner, the signature or consent of the beneficiary is not required for any transaction relating to the manufactured home, mobilehome, commercial coach, truck camper, or floating home for which ownership registration and title in beneficiary form has been issued.

(d)  The fee for transfer of title of a mobilehome to a TOD beneficiary is twenty-five dollars ($25).

(e)  The fee for registering ownership of a manufactured home, mobilehome, commercial coach, truck camper, or floating home in beneficiary form is twenty-five dollars ($25).

(Added by Stats. 1991, Ch. 1055, Sec. 10. Operative January 1, 1994, by Sec. 64 of Ch. 1055.)



18080.3

(a)  For the purposes of registration of manufactured homes and mobilehomes pursuant to this chapter, a manufactured home or mobilehome shall include as a single unit with one registration, two or more sections that are manufactured, fabricated, or altered for use as a single manufactured home or mobilehome.

(b)  Each transportable section of a commercial coach shall be registered and titled separately.

(Amended by Stats. 1983, Ch. 1076, Sec. 53.)



18080.4

(a)  Every registered owner, upon receipt of a registration card, shall maintain the card or a copy thereof with the manufactured home, mobilehome, commercial coach, truck camper, or floating home for which it is issued.

(b)  This section does not apply when a registration card is necessarily removed from the manufactured home, mobilehome, commercial coach, truck camper, or floating home for the purpose of application for renewal, amendment, or transfer of registration.

(Amended by Stats. 1992, Ch. 686, Sec. 8. Effective January 1, 1993.)



18080.5

(a) A numbered report of sale, lease, or rental form issued by the department shall be submitted each time the following transactions occur by or through a dealer:

(1) Whenever a manufactured home, mobilehome, or commercial coach previously registered pursuant to this part is sold, leased with an option to buy, or otherwise transferred.

(2) Whenever a manufactured home, mobilehome, or commercial coach not previously registered in this state is sold, rented, leased, leased with an option to buy, or otherwise transferred.

(b) The numbered report of sale, lease, or rental forms shall be used and distributed in accordance with the following terms and conditions:

(1) A copy of the form shall be delivered to the purchaser.

(2) All fees and penalties due for the transaction that were required to be reported with the report of sale, lease, or rental form shall be paid to the department within 10 calendar days from the date the transaction is completed, as specified by subdivision (e). Penalties due for noncompliance with this paragraph shall be paid by the dealer. The dealer shall not charge the consumer for those penalties.

(3) Notice of the registration or transfer of a manufactured home or mobilehome shall be reported pursuant to subdivision (d).

(4) The original report of sale, lease, or rental form, together with all required documents to report the transaction or make application to register or transfer a manufactured home, mobilehome, or commercial coach, shall be forwarded to the department. Any application shall be submitted within 10 calendar days from the date the transaction was required to be reported, as defined by subdivision (e).

(c) A manufactured home, mobilehome, or commercial coach displaying a copy of the report of sale, lease, or rental may be occupied without registration decals or registration card until the registration decals and registration card are received by the purchaser.

(d) In addition to the other requirements of this section, every dealer upon transferring by sale, lease, or otherwise any manufactured home or mobilehome shall, not later than the 10th calendar day thereafter, not counting the date of sale, give written notice of the transfer to the assessor of the county where the manufactured home or mobilehome is to be installed. The written notice shall be upon forms provided by the department containing any information that the department may require, after consultation with the assessors. Filing of a copy of the notice with the assessor in accordance with this section shall be in lieu of filing a change of ownership statement pursuant to Sections 480 and 482 of the Revenue and Taxation Code.

(e) Except for transactions subject to Section 18035.26, for purposes of this section, a transaction by or through a dealer shall be deemed completed and consummated and any fees and the required report of sale, lease, or rental are due when any of the following occurs:

(1) The purchaser of any commercial coach has signed a purchase contract or security agreement or paid any purchase price, the lessee of a new commercial coach has signed a lease agreement or lease with an option to buy or paid any purchase price, or the lessee of a used commercial coach has either signed a lease with an option to buy or paid any purchase price, and the purchaser or lessee has taken physical possession or delivery of the commercial coach.

(2) For sales subject to Section 18035, when all the amounts other than escrow fees and amounts for uninstalled or undelivered accessories are disbursed from the escrow account.

(3) For sales subject to Section 18035.2, when the installation is complete and a certificate of occupancy is issued.

(Amended by Stats. 2007, Ch. 130, Sec. 164. Effective January 1, 2008.)



18080.7

(a)  Each person acquiring or retaining a security interest in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part, unless the collateral is inventory, shall forward or cause to be forwarded to the department the application for original registration contemplated by Section 18085 with respect to a security interest acquired or retained at or before original registration, or the certificate of title or current registration card with appropriate insertions and signatures as respectively contemplated by Section 18100.5 with respect to a security interest acquired or retained at a time subsequent to original registration, together with the filing fee prescribed by department regulations.

(b)  A security interest in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part, unless the collateral is inventory, is perfected when it has attached as contemplated by subdivision (a) and by subdivision (a) of Section 9203 of the Commercial Code and when the department has received the items required by subdivision (a), whichever occurs later, except as otherwise provided by Section 9313 of the Commercial Code. The department may adopt regulations authorizing its acceptance of a statement of lien by means of electronic facsimile. If the department adopts these regulations, a security interest may also be perfected when it has attached and when the department has received the electronic facsimile, whichever occurs later, subject to the receipt by the department of the items required by subdivision (a), other than the fee, within 10 days of the date of its receipt of the electronic facsimile, provided that the fee required by subdivision (a) is paid in a timely fashion pursuant to these regulations.

(c)  Except as otherwise provided in subdivision (b) of Section 18100.5, upon receipt of the items required by subdivision (a), the department shall establish or amend the permanent title record of the manufactured home, mobilehome, commercial coach, truck camper, or floating home to reflect the interest of the secured party as of that date or, if within the preceding 10-day period the department has received an electronic facsimile of the statement of lien, as of the date of receipt of the electronic facsimile, provided that the fee required by subdivision (a) is paid in a timely fashion and the department actually receives the statement of lien within 10 days of its receipt of the electronic facsimile.

(d)  Upon establishing or amending the permanent title record, the department shall issue to the registered owner a current registration card indicating the interest of the secured party and shall forward a copy of that registration card to all persons holding a record security interest in the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(e)  Except as otherwise provided in subdivision (b) of Section 18100.5, the department shall not refuse to establish or amend the permanent title record to indicate a security interest which is authorized by law to be recorded and which would otherwise satisfy statutory requirements for departmental documentation and recordation on the basis of lack of knowledge as to the attachment of the security interest prior to its receipt of the statement of lien or an electronic facsimile thereof.

(f)  The department shall designate the holder of a perfected security interest as either the legal owner or a junior lienholder as provided in this article, Article 3 (commencing with Section 18085), or Article 4 (commencing with Section 18098), as applicable.

(g)  The failure of a secured party to perfect a security interest for which there has been attachment shall not impair or affect in any way its enforceability against the registered owner or debtor with respect to the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(h)  Except as otherwise provided in this part, a security interest in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration with the department is governed by Division 9 (commencing with Section 9101) of the Commercial Code.

(Amended by Stats. 1999, Ch. 991, Sec. 50. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



18080.9

(a)  An owner of a mobilehome park who obtains a final money judgment for unpaid rent against the registered owner of a manufactured home or mobilehome registered with the department may, subject to subdivision (b), perfect a lien against the manufactured home or mobilehome pursuant to Section 18080.7 by filing a form prescribed by the department. The priority of the lien shall be determined in accordance with Article 3 (commencing with Section 18085) and Article 4 (commencing with Section 18098). For purposes of a sale conducted pursuant to Section 18037.5, an owner of a mobilehome park filing a lien pursuant to this section shall be treated as a junior lienholder.

(b)  Notwithstanding any other provision of law, the department shall accept, for the purposes of the perfection of a lien pursuant to this section, a certified copy of either the final money judgment or an abstract of the final money judgment in lieu of the certificate of title, registration card, or signatures otherwise required by subdivision (a) of Section 18080.7.

(c)  Upon satisfaction of the final money judgment, a lien perfected pursuant to this section shall be released in accordance with Section 18100.5.

(d)  A lien created pursuant to this section shall not be subject to execution pursuant to Chapter 3 (commencing with Section 699.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure or in any other manner.

(e)  If the final money judgment for unpaid rent against a registered owner covers any portion of the period for which a legal owner or junior lienholder is required to pay past due obligations of the registered owner pursuant to Section 798.56a of the Civil Code, the amount of the lien created by this section shall be reduced by the amount required to be paid by the legal owner or junior lienholder pursuant to Section 798.56a of the Civil Code.

(f)  A surrender of ownership interest by the registered owner of a mobilehome or manufactured home to the legal owner shall operate as a matter of law to divest the registered owner of any claim to possession or title to the mobilehome or manufactured home and shall be effective upon acceptance of that surrender by the legal owner. Any judgment lien filed pursuant to this section on a mobilehome or manufactured home that is thereafter surrendered to the legal owner shall be extinguished by any of the following:

(1)  If the proceeds of the sale of the surrendered mobilehome or manufactured home by the legal owner to a third party after the surrender is effective are not sufficient to satisfy the amount due to the legal owner by the registered owner under a security agreement, promissory note, or other debt instrument secured by the mobilehome or manufactured home.

(2)  If the proceeds of the sale of the surrendered mobilehome or manufactured home by the legal owner to a third party after the surrender is effective are sufficient to satisfy the amount due the legal owner by the registered owner under a security agreement, promissory note, or other debt instrument secured by the mobilehome or manufactured home, but there are no surplus funds available for payment to the junior lienholder.

(3)  Upon payment of any surplus proceeds owed to the junior lienholder if the proceeds of the sale of the surrendered mobilehome or manufactured home by the legal owner to a third party after the surrender is effective exceed the amount due to the legal owner from the registered owner under the security agreement, promissory note, or other debt instrument secured by the mobilehome or manufactured home.

(g)  The completion of a foreclosure on a mobilehome or manufactured home pursuant to Section 18037.5 shall divest the registered owner of title to the mobilehome or manufactured home by operation of law. The foreclosure shall (A) make any judgment lien created pursuant to this section invalid and unenforceable, and (B) extinguish and bar any levy upon a judgment lien perfected pursuant to this section. Except to the extent that surplus proceeds from the foreclosure sale were paid to the judgment creditor under the judgment lien perfected pursuant to this section, nothing in this subdivision shall be deemed to extinguish, satisfy, or reduce in any way the final money judgment owed by the former registered owner for unpaid rent.

(h)  If the money judgment has been satisfied and the judgment creditor fails without just cause to comply with Section 18100.5 within 20 days from the date the judgment creditor’s lien is satisfied, the judgment creditor is liable for all damages sustained by reason of that failure and shall also forfeit one hundred dollars ($100) to the person who sustained those damages. In any action to enforce this provision, the court shall award reasonable attorney’s fees to the prevailing party. Where the prevailing party is someone other than the judgment creditor, the court shall order the department to remove the lien from the manufactured home or mobilehome record. A copy of the court order may be submitted to the department as evidence that the judgment creditor’s lien has been satisfied.

(Amended by Stats. 1996, Ch. 124, Sec. 57. Effective January 1, 1997.)



18081

(a)  Any person may request, and the department shall furnish, information regarding the current registration and title status of a manufactured home, mobilehome, commercial coach, truck camper, or floating home. The department shall provide forms for these requests, shall establish a standard format for providing the information, and may charge fees to pay the cost of furnishing this information.

(b)  Upon receipt of a properly executed request for information and the payment of prescribed fees, the department shall provide the information within five working days by first-class mail to the address indicated on the request. The department may adopt procedures for providing the information by electronic facsimile in addition to mailing that information.

(c)  Notwithstanding subdivisions (a) and (b), the home address of the registered owner appearing in the information on current registration and title status maintained by the department is confidential if the owner requests confidentiality of that information, and shall not be disclosed to any person, except a court, a law enforcement agency, the State Board of Equalization, or any governmental agency to which, under any provision of law, information is required to be furnished from records maintained by the department.

(d)  The owner requesting confidentiality of his or her home address shall provide the department with a mailing address which is not confidential, which will be open to public inspection, and which may be used for mailings by the department. The owner requesting confidentiality shall declare to the department, under penalty of perjury, that the address provided is a valid, existing and accurate mailing address and shall consent to receive service of process pursuant to subdivision (b) of Section 415.20 and subdivision (a) of Section 415.30 and Section 416.90 of the Code of Civil Procedure at the address.

(Amended by Stats. 1990, Ch. 765, Sec. 7.)



18081.3

(a)  Notwithstanding the provisions of Section 18081 or any other provision of law, the department may, for statistical or commercial purposes and upon payment of fees prescribed by the department, provide bulk information regarding the registration and title status of manufactured homes, mobilehomes, commercial coaches, truck campers, and floating homes.

(b)  For the purpose of this section, bulk information includes all or part of the information maintained by the department in its registration and title master file data base, except the name or names of the registered owner of the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(Added by Stats. 1990, Ch. 493, Sec. 1. Effective August 10, 1990.)



18081.5

The transferee of a manufactured home, mobilehome, or floating home subject to local property taxation shall report the change in ownership information to the assessor in the county where the manufactured home, mobilehome, or floating home is sited, as provided in Article 2.5 (commencing with Section 480) of Chapter 3 of Part 2 of Division 1 of the Revenue and Taxation Code, unless it is reported pursuant to subdivision (d) of Section 18080.5.

(Amended by Stats. 1990, Ch. 765, Sec. 8.)



18084.7

Manufactured homes, mobilehomes, and commercial coaches shall not be subject to registration or titling under this part or to Part 13 (commencing with Section 5800) of Division 1 of the Revenue and Taxation Code prior to the original registration of the manufactured home, mobilehome, or commercial coach. Upon original registration and issuance of title, whether in the name of a consumer, a dealership, or some other party, the manufactured home, mobilehome, or commercial coach thereafter is subject to all registration and titling requirements of this part and to the provisions of Part 13 (commencing with Section 5800) of Division 1 of the Revenue and Taxation Code.

(Amended by Stats. 1987, Ch. 891, Sec. 5.)






ARTICLE 3 - Applications for Original Registration and Title

18085

(a)  Application for the original registration of a manufactured home, mobilehome, commercial coach, truck camper, or floating home required to be registered under this part shall be made to the department upon the appropriate forms approved by the department, and shall be accompanied by the filing fee prescribed by the department. If the application is for the original registration of a manufactured home, mobilehome, or commercial coach, or of a truck camper manufactured on or after January 1, 1986, the application shall include the original manufacturer’s certificate of origin in the form prescribed by Sections 18093 and 18093.5. If the original certificate of origin is not in existence, a duplicate thereof shall be obtained from the manufacturer and submitted with the application for original registration. Any duplicate copy shall be conspicuously marked by the manufacturer as a duplicate copy.

(b)  The application shall include, but not be limited to, all of the following:

(1)  The true name and mailing address of the registered owner, the legal owner, if any, and junior lienholders, if any.

(2)  The name of the county in which the registered owner resides.

(3)  The situs address of the manufactured home, mobilehome, or commercial coach, or the residence address of a truck camper owner, or floating home owner to include the county of residence.

(4)  A description of the manufactured home, mobilehome, commercial coach, truck camper, or floating home, including all of the following:

(A)  The manufacturer’s name and identification number.

(B)  The date of manufacture.

(C)  The serial number or numbers.

(D)  The federal label number or numbers affixed pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 et seq.) or department insignia number or numbers affixed pursuant to Section 18026.

(E)  The date first sold or leased to a purchaser or lessee for purposes other than resale.

(F)  Any other information as may be reasonably required by the department to enable it to determine whether the manufactured home, mobilehome, commercial coach, truck camper, or floating home is lawfully entitled to registration.

(c)  If the application is for a floating home or a truck camper for which no certificate of origin has been issued pursuant to Section 18093.5, other evidence of ownership may be accepted at the sole discretion of the department in lieu of the manufacturer’s certificate of origin.

(Amended by Stats. 1988, Ch. 383, Sec. 9.)



18085.5

The department shall not accept an application for the original registration of a manufactured home, mobilehome, commercial coach, truck camper, or floating home unless the manufactured home, mobilehome, commercial coach, truck camper, or floating home at the time of application is within the state or unless the provisions of this part have been complied with.

(Amended by Stats. 1987, Ch. 891, Sec. 7.)



18086

The department may accept an application for registration of a manufactured home, mobilehome, commercial coach, or truck camper which is not within the state, but which is to be registered to a resident of this state, at the time all documents and fees, as determined by the department in accordance with the provisions of this chapter, are submitted to the department. Any fees submitted pursuant to this section shall not be subject to refund based upon the fact that the manufactured home, mobilehome, commercial coach, or truck camper is not and has not been within this state.

(Amended by Stats. 1984, Ch. 1527, Sec. 19.)



18086.5

(a)  In the absence of the regularly required supporting evidence of ownership and upon application for registration or transfer of a manufactured home, mobilehome, commercial coach, truck camper, or floating home, the department may accept an undertaking or bond which shall be conditioned to protect the department and all officers and employees thereof and any subsequent purchaser of the manufactured home, mobilehome, commercial coach, truck camper, or floating home, any person acquiring a lien or security interest thereon, or the successor in interest of that purchaser or that person against any loss or damage on account of any defect in or undisclosed claim upon the right, title, and interest of the applicant or other person in and to the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(b)  Any interested person shall have a right of action to recover on any bond or undertaking for any breach of the conditions for which the bond was deposited, but the aggregate liability of the surety to all persons shall in no event exceed the amount of the bond. In the event the manufactured home, mobilehome, commercial coach, truck camper, or floating home is no longer subject to registration in this state and the currently valid certificate of title is surrendered to the department, the bond or undertaking shall be returned and surrendered at the end of three years or, prior thereto, at the discretion of the department.

(Amended by Stats. 1985, Ch. 1467, Sec. 14. Effective October 2, 1985.)



18087

Upon application for registration of a manufactured home, mobilehome, commercial coach, or truck camper previously registered outside this state, the application shall be certified by the applicant and shall state that the manufactured home, mobilehome, commercial coach, or truck camper previously has been registered outside this state, the time and place of the last registration of the manufactured home, mobilehome, commercial coach, or truck camper outside this state, the name and address of the governmental officer, agency, or authority making the registration, and any further information relative to its previous registration as may reasonably be required by the department, including the time and place of original registration, if known, and if different from the last foreign registration.

(Amended by Stats. 1984, Ch. 1527, Sec. 21.)



18087.5

(a)  The applicant for registration under this part of a manufactured home, mobilehome, commercial coach, or truck camper previously registered outside this state shall surrender to the department all unexpired license plates, seals, certificates, or other evidence of foreign registration which are in the applicant’s possession or under the applicant’s control. The department may require a certification from the jurisdiction of last registry when the applicant fails to surrender the last issued unexpired license plates.

(b)  Upon application made at the time of their surrender to the department and upon payment of a fee of three dollars ($3), the department shall return the unexpired license plates to the official in charge of the registration of manufactured homes, mobilehomes, commercial coaches, or truck campers in the state of issue of the license plates.

(Amended by Stats. 1984, Ch. 1527, Sec. 22.)



18088

(a)  Upon application for registration of a manufactured home, mobilehome, commercial coach, or truck camper previously registered outside this state, the department shall grant full faith and credit to the currently valid certificate of title describing the manufactured home, mobilehome, commercial coach, or truck camper, the ownership thereof, and any liens thereon, issued by the state in which the vehicle was last registered, except there shall be a notation upon the certificate of title of any and all liens and encumbrances other than those dependent upon possession.

(b)  In the absence of knowledge by the department that any certificate of title issued by another state is forged, fraudulent, or void, the acceptance thereof by the department shall be a sufficient determination of the genuineness and regularity of the certificate and of the truth of the recitals therein, and no liability shall be incurred by any officer or employee of the department by reason of so accepting a certificate of title.

(Amended by Stats. 1984, Ch. 1527, Sec. 23.)



18088.5

If a certificate of title issued by another state shows any lien or encumbrance upon the manufactured home, mobilehome, commercial coach, or truck camper therein described, the department, upon registering the manufactured home, mobilehome, commercial coach, or truck camper in this state and upon issuing a certificate of title, shall include therein the name of the legal owner and lienholders, if any, unless documents submitted with the foreign certificates of title establish that the lien or encumbrance has been fully satisfied.

(Amended by Stats. 1984, Ch. 1527, Sec. 24.)



18089

In the event application is made in this state for registration of a manufactured home, mobilehome, commercial coach, truck camper, or floating home and the department is not satisfied as to the ownership of the manufactured home, mobilehome, commercial coach, truck camper, or floating home or the existence of foreign liens thereon, then the department may register the manufactured home, mobilehome, commercial coach, truck camper, or floating home and issue a registration card with distinctive markings, but shall withhold issuance of a California certificate of title, unless the applicant presents documents sufficient to reasonably satisfy the department of the applicant’s ownership of the manufactured home, mobilehome, commercial coach, truck camper, or floating home and the absence of any liens thereon or posts a bond pursuant to subdivision (a) of Section 18086.5.

(Amended by Stats. 1985, Ch. 1467, Sec. 15. Effective October 2, 1985.)



18089.5

In the event the department refuses to grant an application for registration in this state of a manufactured home, mobilehome, commercial coach, truck camper, or floating home previously registered in another state, the department shall immediately return to the applicant all documents submitted by the applicant with the application.

(Amended by Stats. 1985, Ch. 1467, Sec. 16. Effective October 2, 1985.)



18090

The department shall forthwith mail a notice of the filing of any application for registration of a manufactured home, mobilehome, commercial coach, or truck camper previously registered outside this state upon written request of the governmental officer, agency, or authority which made the last registration of the manufactured home, mobilehome, commercial coach, or truck camper outside this state. The notice shall contain the same data as required on the application filed with the department. This section shall not apply to manufactured homes, mobilehomes, commercial coaches, or truck campers last registered in a foreign province or country.

(Amended by Stats. 1984, Ch. 1527, Sec. 27.)



18090.5

(a)  Except as otherwise provided in Section 18089, the department, upon the original registration of a manufactured home, mobilehome, commercial coach, truck camper, or floating home, shall establish a permanent title record for the manufactured home, mobilehome, commercial coach, truck camper, or floating home and shall issue a certificate of title to the legal owner and a registration card to the registered owner.

(b)  The department shall designate on the permanent title record as the legal owner the holder, if any, of the perfected security interest in the manufactured home, mobilehome, commercial coach, truck camper, or floating home. If there is more than one perfected security interest, the holder of the security interest designated in the application for the original registration as the legal owner shall be the legal owner.

(c)  The department shall designate on the permanent title record as junior lienholders those holders, if any, of perfected security interests in the manufactured home, mobilehome, commercial coach, truck camper, or floating home other than the legal owner. If there is more than one junior lienholder, they shall be listed on the permanent title record in the same order as is designated in the application for the original registration. A copy of the registration card shall be sent to each junior lienholder and the creditor identified on the manufacturer’s certificate of origin.

(d)  If an application for registration specifies more than one secured creditor and the department is unable to determine from the application which creditor is to be the legal owner, or the seniority order in which junior lienholders are to be designated, the department shall so notify the applicant for registration and all secured creditors and shall withhold registration or transfer of registration until the department receives the designation.

(e)  The certificate of title and the registration card issued pursuant to this section shall show the name and address of all registered owners, the legal owner, if any, and all junior lienholders, if any, with the junior lienholders listed in the same order as designated on the permanent title record.

(Amended by Stats. 1985, Ch. 1467, Sec. 17. Effective October 2, 1985.)



18090.6

The department may, in lieu of delivery by first-class mail, electronically transmit or receive, or both, a certificate of title pursuant to this part when the department determines that the electronic transmittal or receipt of a certificate of title is economically and technologically feasible and the appropriate state control agencies approve this determination. In making the determination that it is technologically feasible to electronically transmit and receive a certificate of title, the department shall ensure that the system for electronic transmittal and receipt is reasonably safe and secure against fraud and intrusion by unauthorized persons.

(Added by Stats. 2001, Ch. 213, Sec. 1. Effective January 1, 2002.)



18090.7

(a)  In order to continue improving the quality of products and services to its customers in the registration and titling of personal property within its authority, the department, pursuant to Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, may establish electronic programs to facilitate improved business practices between the department and qualified private industry partners. The programs may include, but are not limited to, programs for the electronic processing of ownership and title documents for manufactured homes, mobilehomes, commercial coaches, truck campers, and floating homes, and the payment of related fees.

(b)  The director may establish, by regulation, the maximum amount of a fee that a qualified private industry partner may charge its customers to provide the services authorized under subdivision (a).

(c)  The department may establish, by regulation, a transaction fee that it may charge a qualified private industry partner to pay the costs for the information and services that the department provides to the partner in support of the processing and payment programs authorized under subdivision (a). The transaction fee may not exceed the amount necessary to cover the costs incurred by the department in carrying out this section and Section 18090.6. The transaction fee may be passed to the customer by the private industry partner, but in no event shall the total charge to a customer exceed the amount established by the director under subdivision (b).

(d)  As used in this section, “qualified private industry partner” includes the following entities engaged in the business, or an associated business, of the purchase, sale, or transfer of manufactured homes, mobilehomes, commercial coaches, truck campers, or floating homes: financial institutions, electronic data processing vendors, information technology contractors, and escrow and title companies.

(Added by Stats. 2001, Ch. 213, Sec. 2. Effective January 1, 2002.)



18091

The certificate of title issued by the department shall contain, but not be limited to, all of the following:

(a)  Information substantially similar to that required on the registration application as provided in Section 18085.

(b)  Provision for transfer of the title or interest of a registered owner, legal owner, or junior lienholder, as applicable.

(c)  Provision for application for transfer of registration by the transferee.

(d)  A statement to the effect that the certificate of title may not reflect all liens filed with the department against the title and that current title status may be confirmed through the department.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18091.5

The registration card for a manufactured home, mobilehome, commercial coach, truck camper, or floating home shall contain all of the following:

(a)  The date issued.

(b)  The information required by Section 18085 in the application for registration.

(c)  The registration number assigned to the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(d)  The date of expiration, where applicable.

(e)  Any other information as the department prescribes by regulation.

The department may modify the form, arrangement, and information appearing on the registration card and may provide for standardization and abbreviations whenever the efficiency of the department will be promoted thereby, except that general delivery or post office boxes shall not be permitted as the address of the registered owner unless there is no other address.

(Amended by Stats. 1985, Ch. 1467, Sec. 18. Effective October 2, 1985.)



18092

(a)  Every manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration shall be issued a registration decal. The design of the decal shall be determined by the director and the decal shall be issued by the department. The decal shall be at least 2 1/2 inches high and 2 1/2 inches wide.

(b)  The decals shall be applied to the outside of the mobilehome or commercial coach in a location within 15 inches of the lower front right-hand side which is clearly visible and these decals shall be maintained in a condition so as to be clearly legible. The decals shall be applied to the lower rear left-hand side of the truck camper.

For a floating home, the decal shall be applied in an area six inches from the main entry door on the side opposite the hinged side of the door at a point not less than two feet from either the top or bottom of the door and on the outside surface.

(c)  The director, after consultation with county assessors, shall prescribe a registration decal for manufactured homes and mobilehomes subject to registration which clearly indicates, by color or otherwise, whether or not the manufactured home or mobilehome is subject to annual registration with the department or is subject to local property taxation.

(Amended by Stats. 2000, Ch. 23, Sec. 1. Effective January 1, 2001.)



18092.5

The department may refuse registration or the renewal or transfer of registration of a manufactured home, mobilehome, commercial coach, truck camper, or floating home in the following instances:

(a)  If the department is not satisfied that the applicant is entitled thereto under this part.

(b)  If the applicant has failed to furnish the department with information required in the application or reasonable additional information required by the department.

(Amended by Stats. 1985, Ch. 1467, Sec. 20. Effective October 2, 1985.)



18092.7

(a)  The department shall withhold the registration or transfer of registration of any manufactured home, mobilehome, or floating home which is subject to local property taxation, other than a new manufactured home, mobilehome, or floating home for which application is being made for an original registration, until the applicant presents a tax clearance certificate or a conditional tax clearance certificate issued pursuant to Section 2189.8 or 5832 of the Revenue and Taxation Code by the tax collector of the county where the manufactured home, mobilehome, or floating home is located. Any conditional tax clearance certificate presented shall indicate that the tax liability has been satisfied pursuant to paragraph (3) of subdivision (m) of Section 18035.

(b)  In lieu of the tax clearance certificate or conditional tax clearance certificate required by subdivision (a), the department may accept a certification signed by the escrow officer under penalty of perjury that the tax collector of the county where the manufactured home is located has failed to respond to the written demand for a conditional tax clearance certificate as prescribed by subdivision ( l) of Section 18035.

(Amended by Stats. 1988, Ch. 383, Sec. 10.)



18093

(a)  At the time of release of a new manufactured home, mobilehome, or commercial coach to any person, the manufacturer shall prepare a certificate of origin, in quadruplicate, on numbered forms prepared by the department which shall contain all of the following:

(1)  The name and address of the manufacturer or fabricator.

(2)  The manufacturer’s identification number.

(3)  The trade name of the manufactured home, mobilehome, or commercial coach.

(4)  The model name or number of the manufactured home, mobilehome, or commercial coach.

(5)  The shipping weight of the unit or separate sections of the unit in the case of multisection manufactured homes, mobilehomes, or commercial coaches.

(6)  The length and width of the unit or separate sections of the unit in the case of multisection manufactured homes, mobilehomes, or commercial coaches.

(7)  The serial number of the unit or separate sections of the unit in the case of multisection manufactured homes, mobilehomes, or commercial coaches.

(8)  The date of manufacture.

(9)  The United States Department of Housing and Urban Development label number or department insignia number affixed to the unit or separate sections of the unit in the case of multisection manufactured homes, mobilehomes, or commercial coaches, as applicable.

(10)  The date that the ownership was transferred from the manufacturer or fabricator and to whom the ownership is transferred.

(11)  A certification of facts signed by a responsible agent of the manufacturer or fabricator.

(12)  The name and business address of any person known to the manufacturer or fabricator who, as to the purchaser, has a purchase money security interest in the manufactured home, mobilehome, commercial coach, or truck camper as contemplated by Section 9103 of the Commercial Code.

(13)  Any other information as the department may reasonably require.

(b)  The manufacturer or fabricator shall forward the original and duplicate copies of the certificate of origin by first-class mail as follows:

(1)  The original shall be forwarded to the purchase money creditor unless there is none in which event the original shall be forwarded to the purchaser.

(2)  The first copy shall be forwarded to the department at the address printed on the form.

(3)  The second copy shall accompany the manufactured home, mobilehome, or commercial coach to its destination.

(4)  The third copy shall be retained by the manufacturer or fabricator for its permanent records.

(c)  The department may establish regulations for the distribution, maintenance, accessibility, and surrender of certificates of origin required by this section.

(Amended by Stats. 1999, Ch. 991, Sec. 51. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



18093.5

The manufacturer of a truck camper, the owner or purchaser of which chooses to register it pursuant to Section 18075.7, shall prepare a certificate of origin containing all of the information required by Section 18093 and provide the purchaser with an original copy.

(Added by Stats. 1984, Ch. 1527, Sec. 33.)






ARTICLE 4 - Amendments, Transfers, and Transactions

18098

(a)  Whenever any person, after making application for the registration of a manufactured home, mobilehome, commercial coach, truck camper, or floating home required to be registered under this part, or after obtaining registration or being recorded on the permanent title record of the manufactured home, mobilehome, commercial coach, truck camper, or floating home registration as registered owner, legal owner, or junior lienholder, moves or acquires a new permanent address, that person shall, within 10 days thereafter, notify the department of both the old and new address.

(b)  No penalty shall arise from the failure of any person to notify the department pursuant to this section.

(c)  Neither the department nor any person shall be subject to any civil liability with respect to any notification required by statute or regulation to be mailed to a registered owner at his or her address if sent as required by law to the address last reported to the department as required by subdivision (a).

(d)  Any registered owner who notifies the department pursuant to subdivision (a) shall mark out the former address shown on the face of the registration card issued for the manufactured home, mobilehome, commercial coach, truck camper, or floating home and indelibly write or type the new address on the face of the card adjacent to the former address and shall initial this change.

(Amended by Stats. 1988, Ch. 383, Sec. 11.)



18099

Any registered owner of a commercial coach required to be registered under this part who moves, permits to be moved, or causes to be moved, the commercial coach from the situs location indicated on the registration card shall notify the department within 10 days thereafter of both the old and new address of situs. The registered owner shall mark out the situs address shown on the card and indelibly write or type the new situs address on the registration card and shall initial this change.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18099.5

(a)  Except as otherwise provided in subdivision (b), no person shall move, permit to be moved, or cause to be moved, any manufactured home, mobilehome, or floating home from the situs indicated on the registration card, without first obtaining the written consent of the legal owner and of each junior lienholder, if any. The written consent shall be obtained on forms approved by the department. In the event that there is no legal owner and no junior lienholder, the registered owner shall complete the written consent form. The original copy of each written consent form shall accompany the manufactured home, mobilehome, or floating home to its new situs in lieu of a registration card.

(b)  If the person proposing to move a manufactured home, mobilehome, or floating home required to be registered under this part shall have requested the consent required by subdivision (a) delivered to a secured party or mailed to such person by certified mail, return receipt requested, and the secured party has within 30 days neither given nor withheld its consent, the person proposing to move the manufactured home, mobilehome, or floating home shall notify the department on a form approved by the department of such event and a copy of such form shall accompany the manufactured home, mobilehome, or floating home to its new situs.

(Amended by Stats. 1985, Ch. 1467, Sec. 23. Effective October 2, 1985.)



18100

Any registered owner, legal owner, or junior lienholder who moves, permits to be moved, or causes to be moved, a manufactured home, mobilehome, or floating home subject to registration under this part shall apply to the department within 10 days therefrom for an amended registration card upon forms provided by the department and with fees for an amended registration card as prescribed by the department. The application shall include, but not be limited to, all of the following:

(a)  A copy of the written consent form required by Section 18099.5.

(b)  Any information which the department may require relating to the new situs location.

(c)  The current registration card.

In the event that the new situs location cannot be determined at the time of application, the application shall so indicate and the department shall hold the application in suspense until this information is received. The applicant or the applicant’s agent shall, immediately upon determining a new situs address where the manufactured home, mobilehome, or floating home is to be installed for occupancy, notify the department of the new situs address.

Upon receipt of the completed application the department shall issue an amended registration card for the manufactured home, mobilehome, or floating home to the registered owner.

(Amended by Stats. 1985, Ch. 1467, Sec. 24. Effective October 2, 1985.)



18100.5

(a)  If the title or interest of a registered owner, legal owner, junior lienholder in a manufactured home, mobilehome, commercial coach, or truck camper, or floating home for which an original registration under this part has been obtained is transferred to another person, or, if all outstanding secured obligations previously held by a legal owner registered on the original or a subsequent registration or by a junior lienholder are satisfied and the person no longer has any obligation to extend credit, incur obligations, or otherwise give value to be secured by the manufactured home, mobilehome, commercial coach, truck camper, or floating home, or, if a security interest is taken in a manufactured home, mobilehome, commercial coach, truck camper, or floating home after the permanent title record has been established, the department shall be notified within 20 days and shall act as follows:

(1)  If the title or interest of a registered owner or legal owner is being transferred, the transferor and the transferee of the title or interest shall execute in the manner prescribed by the department the certificate of title for the manufactured home, mobilehome, commercial coach, truck camper, or floating home. If the transfer is made by a registered owner and the transferee is to assume the underlying indebtedness secured by the manufactured home, mobilehome, commercial coach, truck camper, or floating home and owed to a legal owner, the legal owner shall state on the certificate of title that legal title and interest are to be retained. The certificate of title along with all other supporting documents shall be fowarded to the department with appropriate fees. The department shall appropriately amend the permanent title record of the manufactured home, mobilehome, commercial coach, truck camper, or floating home, forward a new certificate of title reflecting the change to the permanent title record to the legal owner by first-class mail, and forward an amended registration card reflecting the change to the permanent title record to the registered owner with copies to all secured parties shown on the permanent title record. If there is no legal owner, the new certificate of title and amended registration card shall be forwarded to the registered owner.

(2)  If the interest of a junior lienholder is being transferred, the transferor and the transferee shall execute in a manner prescribed by the department the registration card, and the card so executed shall be forwarded to the department with appropriate fees. The department shall appropriately amend the permanent title record and forward an amended registration card reflecting the change to the permanent title record to the registered owner with copies to all secured parties shown on the permanent title record.

(3)  If a creditor acquires a security interest in a manufactured home, mobilehome, commercial coach, truck camper, or floating home after the permanent title record has been established, the department shall amend the permanent title record to reflect the interest as that of a legal owner or as that of a junior lienholder, as appropriate. If the permanent title record already reflects the interest of one or more junior lienholders, the creditor then perfecting its interest pursuant to this section shall be designated as the most junior lienholder.

(4)  If a legal owner no longer holds an outstanding obligation or a commitment to make advances, incur obligations, or otherwise give value to be secured by the manufactured home, mobilehome, commercial coach, or truck camper, or floating home, the legal owner shall indicate its release of lien by appropriately signing the certificate of title for the manufactured home, mobilehome, commercial coach, truck camper, or floating home and forward the certificate of title to the department with appropriate fees. The department shall appropriately amend the permanent title record for the manufactured home, mobilehome, commercial coach, truck camper, or floating home, deliver a new certificate of title reflecting the change to the permanent title record to the new legal owner, if any, by first-class mail, and forward an amended registration card reflecting the change to the permanent title record to the registered owner with copies to all secured parties shown on the registration card. For purposes of this paragraph, the following person shall be designated as the new legal owner:

(A)  The junior lienholder, if any.

(B)  If there is more than one junior lienholder, the junior lienholder whose statement of lien was designated as the most senior junior lienholder on the permanent title record shall be the legal owner.

(5)  If a junior lienholder no longer holds an outstanding obligation or a commitment to make advances, incur obligations, or otherwise give value to be secured by the manufactured home, mobilehome, commercial coach, truck camper, or floating home, the junior lienholder shall forward the properly executed and released junior lienholder registration card to the department with appropriate fees. The department shall appropriately amend the permanent title record for the manufactured home, mobilehome, commercial coach, truck camper, or floating home and forward an amended registration card reflecting the change to the permanent title record to the registered owner with copies to all secured parties shown on the permanent title record.

(b)  (1)  Notwithstanding subdivision (d) of this section and subdivisions (c) and (e) of Section 18080.7, for the 120-day period beginning upon the receipt by the department of the notice of escrow and appropriate fee provided by paragraph (2) of subdivision (d) of Section 18035, or until the escrow is canceled or until the escrow closes and the resulting transfers of ownership interests and transfers or creation of legal owner and junior lienholder interests are acknowledged by the department as amendments to the permanent title record of the manufactured home, mobilehome, truck camper, or floating home, whichever is earlier, the department, except at its sole discretion, shall impose a moratorium on all of the following:

(A)  On any other amendments to the permanent title record of the manufactured home, mobilehome, truck camper, or floating home for the purpose of transferring any ownership interest or transferring or creating any security interest in the manufactured home or mobilehome.

(B)  On issuing any duplicate, substitute, or new certificate of title, registration card, or copy of a registration card regarding the manufactured home, mobilehome, or floating home.

(C)  On subsequent notices of escrow openings.

(2)  The department shall, upon receipt of the notice of escrow and the appropriate fee, forward to the escrow agent an acknowledgment of receipt and a true and correct copy of the permanent title record as of the commencement of the period of moratorium.

(c)  If a secured party fails to comply with the provisions of subdivision (a) relating to releases of lien and the secured party thereafter receives a written demand from the registered owner that the secured party release its lien, the secured party shall be liable to the registered owner for all actual damages suffered by the registered owner by reason of the failure to release the lien unless the secured party, within 20 days of receipt of the demand, complies with the requirements of subdivision (a), except where the secured party has reasonable cause for noncompliance.

(d)  Whenever the title or interest of the registered owner or legal owner in or to a manufactured home, mobilehome, commercial coach, truck camper, or floating home registered under this part passes to another in a manner other than by voluntary transfer, the new registered owner or legal owner may obtain a transfer of registration upon application therefor and upon presentation of the last certificate of title, if available, and current registration card, if available, issued for the manufactured home, mobilehome, commercial coach, truck camper, or floating home and any instruments or documents of authority or certified copies thereof as may be required by the department, or required by law, to evidence or effect the transfer of title or interest in that case. The department, when satisfied of the genuineness and regularity of the transfer, shall amend the permanent title record of the manufactured home, mobilehome, commercial coach, truck camper, or floating home, issue a new current registration card and certificate of title, and forward copies of the current registration card to all junior lienholders.

(e)  The department shall not transfer registration until the applicant complies with the requirements of Section 18092.7.

(Amended by Stats. 1990, Ch. 765, Sec. 9.)



18101

No transfer of the title of a manufactured home, mobilehome, commercial coach, truck camper, or floating home registered under this code shall be effective until the transferor has made proper endorsement and delivery of the certificate of title and delivery of the registration card to the transferee as provided in this code.

(Amended by Stats. 1985, Ch. 1467, Sec. 26. Effective October 2, 1985.)



18101.5

When the transferee of a manufactured home, mobilehome, commercial coach, or truck camper is a dealer who holds it for resale and moves it upon the highways under transportation decals, the dealer is not required to make application for transfer, but upon transferring his or her title or interest to another person, he or she shall comply with this chapter.

(Amended by Stats. 1984, Ch. 1527, Sec. 38.)



18102

(a)  If 40 days have elapsed since the death of a registered or legal owner of a manufactured home, mobilehome, commercial coach, truck camper, or floating home registered under this part, without the decedent leaving other property necessitating probate, and irrespective of the value of the manufactured home, mobilehome, commercial coach, truck camper, or floating home, the following person or persons may secure a transfer of registration of the title or interest of the decedent:

(1)  The sole person or all of the persons who succeeded to the property of the decedent under Sections 6401 and 6402 of the Probate Code, unless the manufactured home, mobilehome, commercial coach, truck camper, or floating home is, by will, otherwise bequeathed.

(2)  The sole beneficiary or all of the beneficiaries who succeeded to the manufactured home, mobilehome, commercial coach, truck camper, or floating home under the will of the decedent, where the manufactured home, mobilehome, commercial coach, truck camper, or floating home is, by will, so bequeathed.

(b)  The person authorized by subdivision (a) may secure a transfer of registration of the title or interest of the decedent upon presenting to the department all of the following:

(1)  The appropriate certificate of title and registration card, if available.

(2)  A certificate of the heir or beneficiary under penalty of perjury containing the following statements:

(A)  The date and place of the decedent’s death.

(B)  The decedent left no other property necessitating probate and no probate proceeding is now being or has been conducted in this state for the decedent’s estate.

(C)  The declarant is entitled to the manufactured home, mobilehome, commercial coach, truck camper, or floating home either (i) as the sole person or all of the persons who succeeded to the property of the decedent under Sections 6401 and 6402 of the Probate Code if the decedent left no will or (ii) as the beneficiary or beneficiaries under the decedent’s last will if the decedent left a will, and no one has a right to the decedent’s manufactured home, mobilehome, commercial coach, truck camper, or floating home that is superior to that of the declarant.

(D)  There are no unsecured creditors of the decedent or, if there are, the unsecured creditors of the decedent have been paid in full or their claims have been otherwise discharged.

(3)  If required by the department, a certificate of the death of the decedent.

(4)  If required by the department, the names and addresses of any other heirs or beneficiaries.

(c)  If the department is presented with the documents specified in paragraphs (1) and (2) of subdivision (b), no liability shall be incurred by the department or any officer or employee of the department by reason of the transfer of registration of the manufactured home, mobilehome, commercial coach, truck camper, or floating home pursuant to this section. The department or officer or employee of the department may rely in good faith on the statements in the certificate specified in paragraph (2) of subdivision (b) and has no duty to inquire into the truth of any statement in the certificate. The person who secures the transfer of the manufactured home, mobilehome, commercial coach, truck camper, or floating home pursuant to this section is subject to the provisions of Sections 13109 to 13113, inclusive, of the Probate Code to the same extent as a person to whom transfer of property is made under Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code.

(Amended by Stats. 1986, Ch. 783, Sec. 2. Operative July 1, 1987, by Sec. 30 of Ch. 783.)



18102.2

(a)  On death of the owner of a manufactured home, mobilehome, commercial coach, truck camper, or floating home owned in beneficiary form, the manufactured home, mobilehome, commercial coach, truck camper, or floating home belongs to the surviving beneficiary, if any. If there is no surviving beneficiary, the manufactured home, mobilehome, commercial coach, truck camper, or floating home belongs to the estate of the deceased owner.

(b)  Ownership registration and title issued in beneficiary form may be revoked or the beneficiary changed at any time before the death of the owner by either of the following methods:

(1)  By sale of the manufactured home, mobilehome, commercial coach, truck camper, or floating home, with proper assignment and delivery of the certificate of title to another person.

(2)  By application for a change in registered owner without designation of a beneficiary or with the designation of a different beneficiary.

(c)  Except as provided in subdivision (b), designation of a beneficiary in ownership registration and title issued in beneficiary form may not be changed or revoked by will, by any other instrument, by a change of circumstances, or otherwise.

(d)  The beneficiary’s interest in the manufactured home, mobilehome, commercial coach, truck camper, or floating home at death of the owner is subject to any contract of sale, assignment, or security interest to which the owner was subject during his or her lifetime.

(e)  The surviving beneficiary may secure a transfer of ownership for the manufactured home, mobilehome, commercial coach, truck camper, or floating home upon presenting to the department all of the following:

(1)  The appropriate certificate of title.

(2)  A certificate under penalty of perjury stating the date and place of the death of the owner and that the declarant is entitled to the manufactured home, mobilehome, commercial coach, truck camper, or floating home as the designated beneficiary.

(3)  If required by the department, a certificate of the death of the owner.

(f)  After the death of the owner, the surviving beneficiary may transfer his or her interest in the manufactured home, mobilehome, commercial coach, truck camper, or floating home to another person without securing transfer of ownership into his or her own name by appropriately signing the certificate of title for the manufactured home, mobilehome, commercial coach, truck camper, or floating home and delivering the document to the transferee for forwarding to the department with appropriate fees. The transferee may secure a transfer of ownership for the manufactured home, mobilehome, commercial coach, truck camper, or floating home, upon presenting to the department (1) the certificate of title signed by the beneficiary, (2) the certificate described in paragraph (2) of subdivision (e) executed by the beneficiary under penalty of perjury; and (3) if required by the department, a certificate of death of the owner.

(g)  A transfer at death pursuant to this section is effective by reason of this section and shall not be deemed to be a testamentary disposition of property. The right of the designated beneficiary to the manufactured home, mobilehome, commercial coach, truck camper, or floating home shall not be denied, abridged, or affected on the grounds that the right has not been created by a writing executed in accordance with the laws of this state prescribing the requirements to effect a valid testamentary disposition of property.

(h)  A transfer at death pursuant to this section is subject to Section 9653 of the Probate Code.

(i)  If there is no surviving beneficiary, the person or persons described in Section 18102 may secure transfer of the manufactured home, mobilehome, commercial coach, truck camper, or floating home, as provided in that section.

(j)  The department may prescribe forms for use pursuant to this section.

(Added by Stats. 1991, Ch. 1055, Sec. 11. Operative January 1, 1994, by Sec. 64 of Ch. 1055.)



18102.3

(a)  If the department makes a transfer pursuant to Section 18102.2, the department is discharged from all liability, whether or not the transfer is consistent with the beneficial ownership of the manufactured home, mobilehome, commercial coach, truck camper, or floating home transferred.

(b)  The protection provided by subdivision (a) does not extend to a transfer made after the department has been served with a court order restraining the transfer. No other notice or information shown to have been available to the department shall affect its right to the protection afforded by subdivision (a).

(c)  The protection provided by this section has no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(d)  The protection provided by this section is in addition to, and not exclusive of, any other protection provided to the department by any other provision of law.

(Added by Stats. 1991, Ch. 1055, Sec. 12. Operative January 1, 1994, by Sec. 64 of Ch. 1055.)



18102.5

If application is made to the department for a transfer of registration of a manufactured home, mobilehome, commercial coach, truck camper, or floating home to a new registered or legal owner and if the applicant is unable to present the certificate of title or registration card issued for the manufactured home, mobilehome, commercial coach, truck camper, or floating home because it is lost or otherwise not available, the department may receive the application and investigate the circumstances of the case and may require the filing of certifications or other information. When the department is satisfied that the applicant is entitled to a transfer of registration, the department may transfer the registration of the manufactured home, mobilehome, commercial coach, truck camper, or floating home and issue a new certificate of title and registration card to the person or persons found to be entitled thereto.

(Amended by Stats. 1987, Ch. 891, Sec. 9.)



18103

Whenever application is made to the department for a transfer of registration of a manufactured home, mobilehome, commercial coach, truck camper, or floating home to a new registered or legal owner and the applicant is unable to present the registration card issued for the manufactured home, mobilehome, commercial coach, truck camper, or floating home because it is in the possession of the department upon an application for renewal of registration, the department may transfer the registration of the manufactured home, mobilehome, commercial coach, truck camper, or floating home upon production of the properly endorsed certificate of title to the manufactured home, mobilehome, commercial coach, truck camper, or floating home and a temporary receipt, on a form prescribed by the department containing any information that the department deems necessary, including, but not limited to, the registration decal number assigned to the manufactured home, mobilehome, commercial coach, truck camper, or floating home and the serial number of the manufactured home, mobilehome, commercial coach, truck camper, or floating home and accompanied by the amount of fees for renewal of the registration.

(Amended by Stats. 1985, Ch. 1467, Sec. 28. Effective October 2, 1985.)



18105

(a)  Except as otherwise provided in subdivision (e) or (g), the security interest of the legal owner has priority over conflicting security interests of junior lienholders and holders of security interests perfected pursuant to Sections 9306 and 9313 of the Commercial Code and of unperfected security interests in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part and its proceeds.

(b)  Except as otherwise provided in subdivision (e) or (g), the security interest of a junior lienholder has priority over conflicting security interests of holders of security interests perfected pursuant to Section 9313 of the Commercial Code and of unperfected security interests in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part and its proceeds. Conflicting security interests of junior lienholders rank in the order designated on the permanent title record maintained by the department.

(c)  Except as otherwise provided in subdivision (e) or (g), a security interest perfected pursuant to Section 9313 of the Commercial Code has priority over conflicting unperfected security interests in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part and its proceeds.

(d)  Except as otherwise provided in subdivision (e) or (g), conflicting unperfected security interests in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part and its proceeds rank according to priority in time of attachment.

(e)  (1)  Except as otherwise provided in subdivision (g), the security interest of any secured party shall not have priority over any security interest of a party having a subordinate security interest by virtue of the preceding provisions of this section to the extent that the otherwise senior secured obligation was incurred subsequent to receipt by that creditor of actual or constructive notice of the existence of the otherwise junior security interest unless the obligation arose pursuant to the terms of a security agreement for the purpose of preserving the collateral or protecting the interest of the senior secured party therein or unless the otherwise senior secured obligation was incurred under a binding agreement that the credit would be extended by that creditor.

(2)  For purposes of this subdivision receipt of a copy of the registration certificate which reflects the existence of a security interest shall constitute constructive notice of the existence of the security interest. In interpreting the provisions of this subdivision but for no other purposes, it is the intent of the Legislature that the priorities among conflicting security interests be determined in accordance with the rules of law applicable to priority as to interests in real property.

(f)  Except as otherwise provided in subdivision (g), the security interest of the legal owner or a junior lienholder has priority over a conflicting security interest of a holder of a perfected security interest in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part which is inventory, including the proceeds of the inventory. The rules of priority regarding conflicting security interests of holders of a perfected security interest in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part which is inventory and of holders of security interests perfected pursuant to Sections 9306 and 9313 of the Commercial Code or unperfected security interests in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part shall be governed by Sections 9322, 9323, 9324, and 9325 of the Commercial Code.

(g)  If the holders of two or more of the several security interests shall otherwise agree among themselves, the relative priorities among the holders of security interests who have so agreed shall be determined according to this agreement.

(Amended by Stats. 1999, Ch. 991, Sec. 52. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



18105.5

A legal owner or junior lienholder may assign title or interest to a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part without the consent, and without affecting the interest of the registered owner or other lienholders.

(Amended by Stats. 1987, Ch. 891, Sec. 10.)



18106

(a)  As used in this section, “lien creditor” means a creditor who has acquired a lien on a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part by attachment, levy, or the like and includes an assignee for benefit of creditors from the time of assignment, and a trustee in bankruptcy from the date of the filing of the petition, or a receiver in equity from the time of appointment, as contemplated by Section 9102 of the Commercial Code.

(b)  Except as provided in subdivision (c), an unperfected security interest in a manufactured home, mobilehome, commercial coach, truck camper, or floating home subject to registration under this part is subordinate to the rights of a person who becomes a lien creditor before the security interest is perfected.

(c)  If a security interest in a manufactured home, mobilehome, commercial coach, truck camper, or floating home becomes perfected as contemplated by subdivision (a) of Section 18080.7, the security interest is senior to the rights of a lien creditor which arise between the time the security interest attaches and the time of perfection.

(d)  A person who becomes a lien creditor while a security interest in a manufactured home, mobilehome, commercial coach, truck camper, or floating home is perfected by any of the means contemplated by subdivision (b) of Section 18080.7 takes subject to the perfected security interest only to the extent that it secures advances either made before that person becomes a lien creditor or made thereafter which would otherwise be senior to a competing security interest as provided in subdivision (e) of Section 18105.

(Amended by Stats. 1999, Ch. 991, Sec. 53. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)






ARTICLE 5 - Renewals and Replacements

18108

If any registration card or registration decal is stolen, lost, mutilated, or illegible, the registered owner of the manufactured home, mobilehome, commercial coach, truck camper, or floating home for which it was issued, as shown by the records of the department, shall immediately make application for, and may, upon the applicant furnishing information satisfactory to the department and paying the required fees, obtain a duplicate, substitute, or new registration under a new registration number, as determined by the department.

(Amended by Stats. 1985, Ch. 1467, Sec. 31. Effective October 2, 1985.)



18108.5

If any certificate of title is stolen, lost, mutilated, or illegible, the legal owner of the manufactured home, mobilehome, commercial coach, truck camper, or floating home for which it was issued, as shown by the records of the department, shall immediately make application for, and may, upon payment of required fees and the applicant furnishing information satisfactory to the department, obtain a duplicate certificate of title.

(Amended by Stats. 1985, Ch. 1467, Sec. 32. Effective October 2, 1985.)



18109

Except as otherwise provided in this part, every registration card for a manufactured home, mobilehome, or commercial coach subject to annual registration shall expire at midnight on the expiration date indicated on the registration card and shall be renewed prior to that expiration. The department, upon presentation by the registered owner of the registration card or potential registration card last issued and receipt of the proper renewal fees, shall renew the registration of a manufactured home, mobilehome, or commercial coach.

(Amended by Stats. 1987, Ch. 891, Sec. 11.)



18109.5

Certificates of title shall not be required to be renewed annually, but shall remain valid until a new or amended certificate of title is issued upon a transfer of any interest of the registered owner or legal owner shown thereon.

(Added by Stats. 1981, Ch. 975, Sec. 3.)



18110

When the required certificate of title is stolen, lost, mutilated, or illegible, application for transfer may be made upon a form provided by the department for a duplicate certificate of ownership. The transferor shall sign and address the application, as appropriate, and file it together with the proper fees for duplicate certificate of ownership and transfer.

(Added by Stats. 1981, Ch. 975, Sec. 3.)






ARTICLE 6 - Fees and Taxes

18114

(a) A registration fee of twenty-three dollars ($23) shall be due and payable to the department at the time of original registration or renewal of registration for each transportable section of a manufactured home, mobilehome, or commercial coach that is subject to annual renewal.

(b) For a manufactured home, mobilehome, or truck camper that is not subject to annual renewal, the registration fee of twenty-three dollars ($23) shall be due for each transportable section at the time of original registration and upon application for each subsequent change, addition, or deletion of registered owners, legal owners, or junior lienholders and shall be in addition to any other fees that may be required by the application.

(c) A registration fee of forty-two dollars ($42) shall be charged for each original application for registration of a floating home and for each subsequent application to record a change, addition, or deletion of registered owners, legal owners, or junior lienholders of a floating home. This fee shall be in addition to any other fees that may be required by the application.

(d) A registration fee is delinquent if not paid in accordance with the following:

(1) On or before the expiration date of the previous registration year for all annual renewals.

(2) Ten days after the date the transaction is complete, as defined in subdivision (e) of Section 18080.5, for all transactions by or through a dealer whenever a manufactured home, mobilehome, or commercial coach is sold, rented, leased, leased with an option to buy, or otherwise transferred, except that for registration fees due because of annual renewal, the fee is delinquent after the expiration date of the previous registration year.

(3) Except for dealer transactions, 20 days after the registration fee became due for original registration required by subdivision (a), and for registration fees required by subdivisions (b) and (c).

(e) A penalty of three dollars ($3) shall be added for each registration fee that is delinquent. No penalty is due if the application and required registration fees were placed in the United States mail before midnight on the day before the fee became delinquent, as evidenced by postmark or affidavit by the applicant.

(Repealed and added by Stats. 2009, Ch. 341, Sec. 6. Effective January 1, 2010.)



18114.1

(a) In addition to the annual registration fee required by Section 18114, an annual fee of five dollars ($5) shall be paid to the department at the time of registration or renewal for each transportable section of a manufactured home or mobilehome registered pursuant to this part. All revenues derived from this fee shall be deposited in the Mobilehome Park Rehabilitation and Purchase Fund provided for in Chapter 11 (commencing with Section 50780) of Part 2 of Division 31.

(b) Any transportable section of a manufactured home or mobilehome registered pursuant to this part and located on a private parcel owned by the registered owner of the manufactured home or mobilehome shall be exempt from the fee imposed by subdivision (a), if the owner provides documentation or a written statement, signed under penalty of perjury, which establishes to the satisfaction of the department that the manufactured home or mobilehome is located on a private parcel owned by the registered owner of the manufactured home or mobilehome.

(c) Pursuant to subdivision (b), upon renewal of registration in 1989, or thereafter, once the registered owner provides documentation or a written statement to the department to establish the exemption, the department shall not require the owner to establish the exemption in each subsequent year upon renewal, unless the department receives evidence that the manufactured home or mobilehome is no longer located on a private parcel owned by the registered owner of the home. Renewal forms for registered owners of manufactured homes or mobilehomes who have established the exemption shall not reflect or include the fee required pursuant to subdivision (a).

(Amended by Stats. 2014, Ch. 493, Sec. 1. Effective September 20, 2014.)



18114.5

When renewal fee penalties have not accrued with respect to a manufactured home, mobilehome, or commercial coach subject to this chapter and the manufactured home, mobilehome, or commercial coach is transferred, the transferee shall have a period of 20 days from the date of the transfer to pay any registration fees which become due without payment of any penalties that would otherwise be required.

(Amended by Stats. 1983, Ch. 1076, Sec. 83.)



18115

Commencing July 1, 1981, the vehicle license fee levied pursuant to Section 10751 of the Revenue and Taxation Code on manufactured homes and mobilehomes not subject to local property taxation pursuant to Part 13 (commencing with Section 5800) of Division 1 of the Revenue and Taxation Code, or commercial coaches, shall be paid to the department. The annual amount of the fee shall be a sum equal to 2 percent, and on and after January 1, 2005, 0.65 percent, of the market value of the manufactured home, mobilehome, or commercial coach. The market value shall be determined by the department upon the basis of the original sales price of the manufactured home, mobilehome, or commercial coach when first sold to a consumer as a new manufactured home, mobilehome, or commercial coach. The annual amount of the fee charged to the owner of a manufactured home or mobilehome subject to a license fee which replaces a manufactured home or mobilehome destroyed, on or after January 1, 1982, as the result of a disaster declared by the Governor, and which meets the requirements of Chapter 2.6 (commencing with Section 172) of Part 1 of Division 1 of the Revenue and Taxation Code, shall be determined in accordance with Section 172.1 of the Revenue and Taxation Code. In the event any manufactured home, mobilehome, or commercial coach subject to this article is modified or added to at a cost of two hundred dollars ($200), or more, a copy of the building permit required for these modifications shall be entered in the permanent record of the manufactured home, mobilehome, or commercial coach and the department shall classify or reclassify the manufactured home, mobilehome, or commercial coach in its proper class as provided in Section 18115.5. These provisions shall not apply in the event that the modifications are necessary to enable a handicapped person to enter and use the manufactured home, mobilehome, or commercial coach.

(Amended by Stats. 2004, Ch. 211, Sec. 10. Effective August 5, 2004.)



18115.5

(a)  For the purposes of this article, a classification plan is established consisting of the following classes: a class from no dollar ($0) to and including forty-nine dollars and ninety-nine cents ($49.99); a class from fifty dollars ($50) to and including one hundred ninety-nine dollars and ninety-nine cents ($199.99); and thereafter a series of classes successively set up in brackets having a spread of two hundred dollars ($200), consisting of a number of classes as will permit classification of all manufactured homes, mobilehomes, or commercial coaches.

(b)  The market value of a manufactured home, mobilehome, or commercial coach subject to this article for each registration year of its life, shall be a percentage of that sum, determined as follows:

Registration year

Percentage

First ........................

85

Second ........................

70

Third ........................

55

Fourth ........................

45

Fifth ........................

40

Sixth ........................

35

Seventh ........................

30

Eighth ........................

25

Ninth ........................

24

10th ........................

23

11th ........................

22

12th ........................

21

13th ........................

20

14th ........................

19

15th ........................

18

16th ........................

17

17th ........................

16

18th each succeeding year ........................

15

It is the intent of this section that the market value of any manufactured home, mobilehome, or commercial coach subject to this article shall be the same in each registration year of its life as it would be if determined pursuant to Sections 10752.1, 10753, 10753.2, 10753.3, and 10753.4 of the Revenue and Taxation Code.

(Amended by Stats. 1983, Ch. 1076, Sec. 85.)



18116

(a)  A license fee is due and payable each year for renewal of registration, on or before midnight of the expiration date assigned by the department and noted on the registration card for all manufactured homes, mobilehomes, and commercial coaches which are not subject to local property taxation or otherwise exempt. The license fee is due and payable to the department in accordance with the following applicable time periods:

(1)  As of the original date of sale, rental, or lease of a new commercial coach.

(2)  Twenty days after the date of entry into California of a commercial coach previously registered in another state.

(3)  Twenty days after the date of entry into California of a manufactured home or mobilehome sold as new prior to July 1, 1980, and previously registered in another state.

(b)  License fees due for original registration of a new commercial coach are delinquent if not deposited with the department within 10 days of the original date of sale, rental, or lease. License fees due for renewal of registration for a manufactured home, mobilehome, or commercial coach are delinquent if not paid on or before midnight of the expiration date assigned by the department and noted on the registration card that was last issued. License fees due for a manufactured home, mobilehome, or commercial coach previously registered in another state are delinquent if not paid within 40 days after the date of entry into California. A penalty equal to 20 percent of the license fee due shall be added to any license fee due if it is allowed to become delinquent for a period of from 1 through 119 days. No penalty is due if the application and required license fees were placed in the United States mail before midnight on the day before the fees became delinquent, as evidenced by postmark or affidavit by the applicant.

(c)  An added penalty of fifty dollars ($50) per transportable section shall be collected along with any other license fee and penalty due if the license fee for renewal of registration for a manufactured home or mobilehome is allowed to become delinquent for 120 days or more.

(d)  An added penalty of two hundred dollars ($200) for each commercial coach shall be added to any license fee and penalty due if the license fee due for an original registration or for each subsequent renewal of registration is allowed to become delinquent for 120 days or more.

(e)  It is the intent of the Legislature that license fees levied on manufactured homes, mobilehomes, or commercial coaches subject to this part shall not be altered or increased from the rates and levels of license fees established prior to January 1, 1981.

(Amended by Stats. 1990, Ch. 812, Sec. 2.)



18116.1

(a)  Nonpayment of the fees and penalties provided for in Sections 18114, 18114.1, and 18115, and in subdivisions (a), (b), (c), and (d) of Section 18116 that are due on a mobilehome, manufactured home, commercial coach, truck camper, or floating home shall constitute a lien in favor of the State of California in the amount owing.

(b)  Notwithstanding any other provision of law, the lien provided for in subdivision (a) shall include all fees and penalties due and unpaid beginning with the fees for original registration that became delinquent for 120 days or more and continue to accrue to include all fees and penalties that subsequently become due and remain unpaid.

(c)  Until the amount of a lien provided for in subdivision (a) or (b) is paid to the department, the department shall not do either of the following:

(1)  Amend the permanent title record of the manufactured home, mobilehome, commercial coach, truck camper, or floating home which is the subject of the lien for the purpose of transferring any ownership interest or transferring or creating any security interest in the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(2)  Issue any duplicate, substitute, or new certificate of title, registration card, or copy of a registration card with respect to the manufactured home, mobilehome, commercial coach, truck camper, or floating home which is the subject of the lien.

(Amended by Stats. 1991, Ch. 506, Sec. 6.)



18116.2

(a)  If the lien in favor of the State of California in the amount owing as provided by Section 18116.1 is against a commercial coach, and that lien has not been satisfied for a period of one year from the date the commercial coach became subject to the lien, the department may collect the amount of the lien on the commercial coach plus costs not to exceed four hundred fifty dollars ($450) by appropriate civil action or by seizure and sale of the commercial coach and its contents on which the lien has been placed or by seizure and sale of any other commercial coach owned by the owner of the commercial coach on which the lien has been placed.

(b)  At least 10 days before the seizure, notice of the lien and of the intent to seize and sell the commercial coach and its contents shall be given by the department to the registered owner and legal owners, and any other persons known to be claiming an interest in the commercial coach or its contents, by registered mail addressed to those persons at the last known address appearing on the department’s records.

(c)  Any person receiving the notice of the lien and the intent to seize and sell the commercial coach and its contents may request a hearing to contest the existence or the amount of the lien. If no hearing is requested, the commercial coach and its contents shall be seized and sold.

(d)  If a hearing is requested, a 10-day notice shall be given of the time and place of the hearing, which shall be held within the county of residence of the person requesting the hearing or of the registered owner. The hearing shall be conducted by a referee, who shall submit findings and recommendations to the director of the department or the director’s authorized representative, who shall decide the matter. The decision shall be effective on notice thereof to the interested parties.

(e)  At any time before seizure or sale, any registered owner, legal owner or person claiming an interest in the commercial coach or its contents may pay the department the amount of the lien, plus costs. In that event, the seizure and sale shall not be held and the commercial coach and its contents, if seized, shall be returned by the department to the person entitled to its possession. This payment shall not constitute a waiver of the right to a hearing.

(f)  When the department or an authorized agent has reasonable cause to believe that the lien may be jeopardized within the 10-day notice of intent period, the commercial coach and its contents may be seized without prior notice to the registered owner or legal owner, upon obtaining authorization for the seizure from the director of the department or the director’s authorized representative. In those cases, a notice of the lien and the intent to sell the commercial coach and its contents shall be given by the department to the registered and legal owners and anyone known to be claiming an interest in the commercial coach or its contents, within 48 hours after seizure, excluding Saturdays, Sundays and the holidays specified in Section 6700 of the Government Code. Any hearing to contest the lien and the seizure shall be requested within 10 days of the date that notice was placed in the United States mail.

(g)  When a lien exists against one or more commercial coaches owned by the same person, persons, or company, the department may seize and sell a sufficient number of commercial coaches to satisfy the lien plus costs, in accordance with subdivision (a).

(h)  Any state, municipality, or county law enforcement agency may assist with the seizure and impounding of the commercial coach.

(i)  The department shall make a physical inventory of all the contents of a commercial coach that has been seized within 24 hours of the time of seizure. Copies of the inventory of contents shall be made available to any one rightfully entitled to that information.

(j)  After deducting from the proceeds of sale, any amount due to satisfy the lien in favor of the state and the cost of the seizure and sale, any excess proceeds of sale shall be deposited in a special account. The registered owner, legal owner, or anyone claiming an interest in the mobilehome or its contents may file a claim to share in the excess proceeds of sale within one year from the date of sale. If any excess proceeds of sale remain in this special account after one year from the date of sale that money shall be transferred to the Mobilehome-Manufactured Home Revolving Fund.

(Added by Stats. 1987, Ch. 765, Sec. 5.)



18116.5

Used manufactured homes, used mobilehomes, and used floating homes subject to local property taxation are exempt from the payment of use tax upon resale or transfer as provided in Section 6379 of the Revenue and Taxation Code.

(Amended by Stats. 1985, Ch. 1467, Sec. 34. Effective October 2, 1985.)



18117

An application for registration under this part of a manufactured home, mobilehome, or commercial coach previously registered outside of this state shall be accompanied by payment of the amount required to be paid under Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code with respect to the use of the manufactured home, mobilehome, or commercial coach by the applicant.

(Amended by Stats. 1996, Ch. 799, Sec. 11. Effective January 1, 1997.)



18117.5

The transfer fee is delinquent if not paid within 20 days of receipt by the transferee of a properly executed certificate of title for the manufactured home, mobilehome, commercial coach, truck camper, or floating home.

(Amended by Stats. 1985, Ch. 1467, Sec. 35. Effective October 2, 1985.)



18118

Whenever any application for a change, addition, or deletion of the registered owner’s name or names is filed with the department during the 60 days immediately preceding the expiration date of the current registration of a manufactured home, mobilehome, or commercial coach, subject to annual renewal of registration, the application shall be accompanied by the full renewal fees for the ensuing registration year in addition to any other fees that may be due and payable.

(Amended by Stats. 1987, Ch. 765, Sec. 6.)



18119

(a)  If the license fee has not been paid on or before the 60th day following the date on which the fee became delinquent, the department shall mail a notice to the registered owner, legal owner and each junior lienholder shown on the permanent title record as of that date, containing the following information:

(1)  That the license fee is delinquent.

(2)  That the manufactured home or mobilehome will become subject to a penalty of fifty dollars ($50) per transportable unit pursuant to subdivision (b) of Section 18116, if the fees and penalties are not paid on or before the 120th day after the date of delinquency.

(b)  On or before the last day of each calendar month, the department shall furnish a listing of new registrations and transfers of title to manufactured homes and mobilehomes subject to local property taxation under Section 5801 of the Revenue and Taxation Code, and of all voluntary transfers to local property taxation, as provided in subdivision (c), to the county assessor of the county in which the manufactured home or mobilehome is sited.

(c)  The department shall transfer a manufactured home or mobilehome which is subject to vehicle license fee to local property taxation upon a request for the transfer, as prescribed by the department, executed by the registered owner, legal owner, and each junior lienholder. Transfer pursuant to this subdivision shall be final. Persons obtaining such a transfer thereby waive all entitlement to petition for reinstatement to the vehicle license fee, and are not entitled to the refund of any vehicle registration fees or vehicle license fees paid which apply to the period between the date of voluntary transfer and the expiration of the registration period for which the fees were paid.

(Amended by Stats. 1984, Ch. 1760, Sec. 4. Effective October 1, 1984.)






ARTICLE 7 - Penalties

18122

Except as it may affect a security interest properly perfected other than pursuant to Section 9313 of the Commercial Code, the department may suspend, revoke, or cancel any certificate of title valid on its face for any violation of the provisions of this chapter relating to certificates of title. The department shall notify all persons or entities with perfected security interests at the time that such an action is taken.

(Amended by Stats. 1999, Ch. 991, Sec. 53.1. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



18122.5

It is unlawful for any person to fail or neglect properly to endorse, date, and deliver the certificate of title and, when having possession, to fail to deliver the registration card to a transferee who is lawfully entitled to a transfer of registration. Except when the certificate of title is demanded in writing by a purchaser, a manufactured home, mobilehome, or commercial coach dealer licensed, as provided by this part, shall satisfy the delivery requirement of this section by submitting appropriate documents and fees to the department for transfer of registration in accordance with this part and rules and regulations promulgated thereunder.

(Amended by Stats. 1983, Ch. 1076, Sec. 90.)



18123

(a)  The department shall withhold the registration or the transfer of registration of any manufactured home, mobilehome, commercial coach, or truck camper sold at retail to any applicant by any person, other than a manufactured home, mobilehome, commercial coach, or truck camper manufacturer or dealer holding a license and certificate issued as provided for by this part, until the applicant pays to the department the use tax measured by the sales price of the manufactured home, mobilehome, commercial coach, or truck camper as required by the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code), together with penalty, if any, unless the State Board of Equalization finds that no use tax is due. If the applicant so desires, he or she may pay the use tax and penalty, if any, to the department so as to secure immediate action upon his or her application for registration or transfer of registration, and thereafter he or she may apply through the department to the State Board of Equalization under the provisions of the Sales and Use Tax Law for a refund of the amount so paid.

(b)  The department shall transmit to the State Board of Equalization all collections of use tax and penalty made under this section. This transmittal shall be made at least monthly, accompanied by a schedule, in the form the department and board may prescribe.

(c)  The State Board of Equalization shall reimburse the department for its costs incurred in carrying out the provisions of this section. The reimbursement shall be effected under agreement between the agencies, approved by the Department of Finance.

(d)  In computing any use tax or penalty thereon under the provisions of this section, a fraction of a dollar shall be disregarded, unless it exceeds fifty cents ($0.50), in which case it shall be treated as the next higher full dollar. Computation of any penalty shall be made from the tax after the same has been computed as provided in this section. Any tax or penalty in the amount of one dollar ($1) or less shall be one dollar ($1). Payment of tax and penalty on this basis shall be deemed full compliance with the requirements of the Sales and Use Tax Law insofar as the requirements are applicable to the use of manufactured homes, mobilehomes, commercial coaches, or truck campers to which this section relates.

(Amended by Stats. 1984, Ch. 1527, Sec. 51.)



18123.5

(a)  A dealer who violates paragraph (1), (2), or (3) of subdivision (b) of Section 18080.5 shall pay to the department an administrative service fee of five dollars ($5) for each violation.

(b)  A dealer who violates paragraph (4) of subdivision (b) of Section 18080.5, when selling, leasing, or renting a manufactured home, mobilehome, or commercial coach, shall pay to the department an administrative service fee as follows:

(1)  If the application is submitted after 10 calendar days but within 20 calendar days from the date of sale, lease, or rental; ten dollars ($10).

(2)  If the application is submitted after 20 calendar days but within 30 calendar days from the date of sale, lease, or rental; twenty dollars ($20).

(3)  If the application is submitted after 30 calendar days but within 60 calendar days from the date of sale, lease, or rental; forty dollars ($40).

(4)  If the application is submitted after 60 calendar days from the date of sale, lease, or rental; two hundred dollars ($200).

(c)  Each violation of subdivision (b) of Section 18080.5 shall be, in addition to the obligation to pay the administrative service fee, a separate cause for discipline pursuant to Section 18058.

(d)  Nonpayment of an administrative service fee within 10 days after written demand from the department shall be a separate cause for discipline pursuant to Section 18058.

(Amended by Stats. 1989, Ch. 1144, Sec. 5. Effective September 30, 1989.)



18124

The department, the Department of the California Highway Patrol, or any regularly employed and salaried police officer or deputy sheriff, or any reserve police officer or reserve deputy sheriff, may take possession of any certificate, card, permit, transportation decal, or registration decal issued under this part which has expired, been revoked, canceled, or suspended; which is fictitious, or which has been unlawfully or erroneously issued or affixed.

This section shall not be applicable to any insignia issued pursuant to Section 18026 or to any manufactured home or mobilehome label issued pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 et seq.).

Any document or decal seized shall be expeditiously delivered to the department with a brief written explanation of the circumstances.

(Amended by Stats. 2003, Ch. 292, Sec. 3. Effective January 1, 2004.)



18124.5

Every person who, with intent to defraud, alters, forges, counterfeits, or falsifies any certificate of title, registration card, certificate, registration decal, or permit provided for by this part or any comparable certificate of title, registration card, certificate, decal, insignia, or label, with intent to represent it as issued by the department or who alters, forges, counterfeits, or falsifies with fraudulent intent any endorsement of transfer on a certificate of title, or who with fraudulent intent displays or causes or permits to be displayed or has in his or her possession any blank, incomplete, canceled, suspended, revoked, altered, forged, counterfeit, or false certificate of title, registration card, certificate, registration decal, or permit or who utters, publishes, passes, or attempts to pass, as true and genuine, any of the above-named false, altered, forged, or counterfeited matters knowing it to be false, altered, forged, or counterfeited with intent to prejudice, damage, or defraud any person, or who, with fraudulent intent, provides false information regarding an allegedly lost, stolen, damaged, or otherwise unavailable certificate of ownership, certificate of title, registration card, or statement of lien, is guilty of a felony and upon conviction thereof shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year.

(Amended by Stats. 2011, Ch. 15, Sec. 186. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









CHAPTER 9 - Mobilehome Ombudsman

18150

The Legislature finds and declares that increasing numbers of Californians live in manufactured homes and mobilehomes and that most of those manufactured home and mobilehome owners reside in mobilehome parks. Because of the growing number of problems and complaints dealing with various aspects of living in manufactured homes and mobilehomes, it is necessary to designate a Mobilehome Ombudsman within the Department of Housing and Community Development to better provide assistance to the public in handling and coordinating the resolution to those problems and complaints.

(Added by Stats. 1986, Ch. 986, Sec. 1.)



18151

(a)  The position of mobilehome ombudsman is hereby established in the Department of Housing and Community Development.

(b)  Except as provided in subdivision (c), the ombudsman shall provide assistance in taking complaints, and helping to resolve and coordinate the resolution of those complaints, from the public relating to manufactured homes and mobilehomes, including, but not limited to, problems of titling and registration, installation, warranties, financing, other than financing by a supervised financial organization, as defined in Section 1801.6 of the Civil Code, sales, inspection of homes and parks, mobilehome accessories and improvements, and problems relating to the Mobilehome Residency Law (Chapter 2.5 (commencing with Section 798) of Title 2 of Part 2 of Division 2 of the Civil Code).

(c)  The ombudsman shall not arbitrate, mediate, negotiate, or provide legal advice on mobilehome park rent disputes, lease or rental agreements, or disputes arising from lease or rental agreements, but may provide information on these issues.

(d)  The ombudsman shall refer any alleged violations of law or regulations within the Department of Housing and Community Development’s jurisdiction to the Division of Codes and Standards within the Department of Housing and Community Development.

(Amended by Stats. 1989, Ch. 189, Sec. 1.)



18152

The Governor shall designate a deputy director in the Department of Housing and Community Development to serve as the Mobilehome Ombudsman.

(Added by Stats. 1986, Ch. 986, Sec. 1.)



18153

The Mobilehome Ombudsman shall establish procedures to deal with complaints, including the publication of complaint forms and written materials which shall be made available to the public informing them of the functions of the Mobilehome Ombudsman and providing information on manufactured homes and mobilehomes. The ombudsman shall work with, and coordinate his or her efforts with, other divisions and sections of the department and with other agencies of state and local government.

(Added by Stats. 1986, Ch. 986, Sec. 1.)









PART 2.1 - MOBILEHOME PARKS ACT

CHAPTER 1 - Definitions

18200

The provisions of this part insofar as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations, and not as new enactments.

(Repealed and added by Stats. 1967, Ch. 1056.)



18201

“Approved” when used in connection with any material, appliance, or construction, means meeting the requirements for obtaining the approval of the department.

(Amended by Stats. 1985, Ch. 210, Sec. 1.)



18203

“Building standard” means building standard as defined in Section 18909.

(Added by Stats. 1979, Ch. 1152.)



18205

“Conditional permit” means a construction, reconstruction, or operation permit issued by the enforcement agency which may prescribe conditions on the use or occupancy of a mobilehome park, subject to the provisions of this part.

(Amended by Stats. 2001, Ch. 434, Sec. 3. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18206

“Department” is the Department of Housing and Community Development.

(Repealed and added by Stats. 1967, Ch. 1056.)



18207

“Enforcement agency” is the Department of Housing and Community Development, or any city, county, or city and county which has assumed responsibility for the enforcement of this part pursuant to Section 18300.

(Repealed and added by Stats. 1967, Ch. 1056.)



18209

“Lease” is an oral or written contract for the use, possession, and occupation of property. It includes rent.

(Repealed and added by Stats. 1967, Ch. 1056.)



18210

“Lot” means any area or tract of land or portion of a mobilehome park designated or used for the occupancy of one manufactured home, mobilehome, or recreational vehicle.

(Amended by Stats. 2001, Ch. 434, Sec. 5. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18210.5

“Manufactured home” as used in this part shall have the same meaning as defined in Section 18007.

(Amended by Stats. 1990, Ch. 765, Sec. 10.)



18210.7

(a) “Manufactured housing community” means any area or tract of land where two or more manufactured home lots are rented or leased, held out for rent or lease, or were formerly held out for rent or lease and later converted to a subdivision, cooperative, condominium, or other form of resident ownership, only to accommodate the use of manufactured homes constructed pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 and following) or mobilehomes containing two or more dwelling units for human habitation. The rental paid for a manufactured home shall be deemed to include rental for the lot it occupies.

(b) Notwithstanding subdivision (a), an area or tract of land zoned for agricultural purposes where two or more manufactured home lots are rented or leased, held out for rent or lease, or provided as a term or condition of employment to accommodate manufactured homes or mobilehomes used for the purpose of housing 12 or fewer agricultural employees, shall not be deemed a manufactured housing community.

(c) Notwithstanding subdivision (a), an area or tract of land shall not be deemed a mobilehome park if the structures on it consist of residential structures that are rented or leased, or held out for rent or lease, if those residential structures meet both of the following requirements:

(1) The residential structures are manufactured homes constructed pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 and following) or mobilehomes containing two or more dwelling units for human habitation.

(2) Those manufactured homes or mobilehomes have been approved by a city, county, or city and county pursuant to subdivision (d) of Section 17951 as an alternate for which the requirements are at least equivalent to the requirements prescribed in the California Building Standards Code or Part 1.5 (commencing with Section 17910) for performance, safety, and the protection of life and health.

(Added by Stats. 2007, Ch. 596, Sec. 6. Effective January 1, 2008.)



18211

“Mobilehome” as used in this part shall have the same meaning as defined in Section 18008.

(Amended by Stats. 1990, Ch. 765, Sec. 11.)



18213

“Mobilehome accessory building or structure” is any awning, cabana, ramada, storage cabinet, storage building, private garage, carport, fence, windbreak or porch, or any residential building or structure established for the use of the occupant of a manufactured home, mobilehome, or recreational vehicle on a lot.

(Amended by Stats. 1983, Ch. 1076, Sec. 98.)



18214

(a) “Mobilehome park” is any area or tract of land where two or more lots are rented or leased, held out for rent or lease, or were formerly held out for rent or lease and later converted to a subdivision, cooperative, condominium, or other form of resident ownership, to accommodate manufactured homes, mobilehomes, or recreational vehicles used for human habitation. The rental paid for a manufactured home, a mobilehome, or a recreational vehicle shall be deemed to include rental for the lot it occupies. This subdivision shall not be construed to authorize the rental of a mobilehome park space for the accommodation of a recreational vehicle in violation of Section 798.22 of the Civil Code.

(b) Notwithstanding subdivision (a), employee housing that has obtained a permit to operate pursuant to the Employee Housing Act (Part 1 (commencing with Section 17000)) and that both meets the criteria of Section 17021.6 and is comprised of two or more lots or units held out for lease or rent or provided as a term or condition of employment shall not be deemed a mobilehome park for the purposes of the requirement to obtain an initial or annual permit to operate or pay any related fees required by this part.

(c) Notwithstanding subdivision (a), an area or tract of land shall not be deemed a mobilehome park if the structures on it consist of residential structures that are rented or leased, or held out for rent or lease, if those residential structures meet both of the following requirements:

(1) The residential structures are manufactured homes constructed pursuant to the National Manufactured Housing Construction and Safety Act of 1974 (42 U.S.C. Sec. 5401 et seq.) or mobilehomes containing two or more dwelling units for human habitation.

(2) Those manufactured homes or mobilehomes have been approved by a city, county, or city and county pursuant to subdivision (e) of Section 17951 as an alternate which is at least the equivalent to the requirements prescribed in the California Building Standards Code or Part 1.5 (commencing with Section 17910) in performance, safety, and for the protection of life and health.

(Amended by Stats. 2011, Ch. 239, Sec. 4. Effective January 1, 2012.)



18214.1

“Park” means any manufactured housing community or mobilehome park.

(Amended by Stats. 2001, Ch. 434, Sec. 7. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18214.2

“Multi-unit manufactured housing,” for the purposes of this part, has the same meaning as in Section 18008.7.

(Added by Stats. 2001, Ch. 356, Sec. 2. Effective January 1, 2002.)



18214.5

“Permanent building” means any permanent structure, other than factory-built housing, under the control and ownership of the mobilehome park owner or operator which is not on a lot.

(Amended by Stats. 2001, Ch. 434, Sec. 8. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18214.6

“Plan checking agency” means a private entity employing at least one architect or engineer licensed by the state to perform the review of plans and specifications for the construction of mobilehome parks, including buildings and permanently constructed fixtures, utility systems, streets and other regulated facilities, for the purpose of determining compliance with the applicable provisions of this part and the regulations promulgated thereunder. The plan checking agency shall submit to the department a list of all personnel performing plan checking reviews, including the individual’s name, California architect or engineer license number and expiration date, and a summary of qualifications.

(Added by Stats. 1990, Ch. 812, Sec. 4.)



18215.5

“Recreational vehicle” as used in this part has the same meaning as defined in Section 18010.

(Amended by Stats. 1990, Ch. 765, Sec. 12.)



18216

“Rent” is money or other consideration given for the right of use, possession, and occupation of property.

(Added by Stats. 1967, Ch. 1056.)



18218

“Commercial modular” as used in this part has the same meaning as defined in Section 18001.8.

(Amended by Stats. 2011, Ch. 239, Sec. 5. Effective January 1, 2012.)



18218.5

“Special purpose commercial modular” as used in this part has the same meaning as defined in Section 18012.5.

(Amended by Stats. 2011, Ch. 239, Sec. 6. Effective January 1, 2012.)






CHAPTER 1.5 - Findings and Purposes

18250

The Legislature finds and declares that increasing numbers of Californians live in manufactured homes and mobilehomes and that most of those living in such manufactured homes and mobilehomes reside in mobilehome parks. Because of the high cost of moving manufactured homes and mobilehomes, most owners of manufactured homes and mobilehomes reside within mobilehome parks for substantial periods of time. Because of the relatively permanent nature of residence in such parks and the substantial investment which a manufactured home or mobilehome represents, residents of mobilehome parks are entitled to live in conditions which assure their health, safety, general welfare, and a decent living environment, and which protect the investment of their manufactured homes and mobilehomes.

(Amended by Stats. 1983, Ch. 1076, Sec. 105.)



18251

The Legislature finds and declares that the standards and requirements established for construction, maintenance, occupancy, use, and design of mobilehome parks should guarantee park residents maximum protection of their investment and a decent living environment. At the same time, the standards and requirements should be flexible enough to accommodate new technologies and to allow designs that reduce costs and enhance the living environment of park residents.

(Amended by Stats. 2001, Ch. 434, Sec. 14. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18252

The Legislature finds and declares that the inclusion of specific standards within a statute often precludes the rapid and flexible action needed to correct substandard conditions, and that it is desirable to delete outdated requirements, and to add new and useful requirements designed to protect the health, safety, and general welfare of park residents or to encourage use of new technologies in the development of mobilehome parks.

(Amended by Stats. 2001, Ch. 434, Sec. 15. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18253

The Legislature finds and declares that the specific requirements relating to construction, maintenance, occupancy, use, and design of parks are best developed by the department in accordance with the criteria established by this part. Placing this responsibility with the department will allow for modifications of specific requirements in a rapid fashion and in a manner responsive to the needs of park residents and owners.

(Amended by Stats. 1988, Ch. 799, Sec. 9.)



18253.5

(a)  The department shall provide to each mobilehome park licensed to operate under this part a sign in large boldface print, with the name, address, and telephone number of the mobilehome ombudsman designated under Chapter 9 (commencing with Section 18150) of Part 2. The sign shall be posted by the management in the mobilehome park clubhouse or in another conspicuous public place within the mobilehome park.

(b)  (1)  The enforcement of the posting of the ombudsman sign required by subdivision (a) may be accomplished by telephonic or written communication, or by site inspection in response to a specific complaint concerning the posting of the sign, by site inspection in response to a combination of complaints concerning the posting of the sign and other alleged code violations, or pursuant to the mobilehome park inspection program set forth in Section 18400.1.

(2)  This section does not require that enforcement of its provisions be accomplished by site inspection of every mobilehome park, or reissuance of a new ombudsman sign to every mobilehome park in the enforcement agency’s jurisdiction to ensure that the ombudsman signs required by this section are posted.

(c)  Notwithstanding any other provision of this part, a violation of this section is an infraction.

(Added by Stats. 1996, Ch. 402, Sec. 2. Effective January 1, 1997.)



18254

(a)  It is the purpose of this part to accomplish both of the following:

(1)  Assure protection of the health, safety, and general welfare of all mobilehome park residents.

(2)  Allow modifications in regulations adopted pursuant to this part in a manner consistent with the criteria established in this part.

(b)  The regulations adopted by the department pursuant to the authority granted in this part shall provide equivalent or greater protection to residents of mobilehome parks than the statutes and regulations in effect prior to January 1, 1978.

(Amended by Stats. 2001, Ch. 434, Sec. 16. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 2 - Application and Scope

18300

(a) This part applies to all parts of the state and supersedes any ordinance enacted by any city, county, or city and county, whether general law or chartered, applicable to this part. Except as provided in Section 18930, the department may adopt regulations to interpret and make specific this part and, when adopted, the regulations shall apply to all parts of the state.

(b) Upon 30 days’ written notice from the governing body to the department, any city, county, or city and county may assume the responsibility for the enforcement of both this part and Part 2.3 (commencing with Section 18860) and the regulations adopted pursuant to this part and Part 2.3 (commencing with Section 18860) following approval by the department for the assumption.

(c) The department shall adopt regulations that set forth the conditions for assumption and may include required qualifications of local enforcement agencies. The conditions set forth and the qualifications required in the regulations shall relate solely to the ability of local agencies to enforce properly this part and the regulations adopted pursuant to this part. The regulations shall not set forth requirements for local agencies different than those that the state maintains for its own enforcement program. When assumption is approved, the department shall transfer the responsibility for enforcement to the city, county, or city and county, together with all records of parks within the jurisdiction of the city, county, or city and county.

(d) (1) In the event of nonenforcement of this part or the regulations adopted pursuant to this part by a city, county, or city and county, the department shall enforce both this part and Part 2.3 (commencing with Section 18860) and the regulations adopted pursuant to this part and Part 2.3 (commencing with Section 18860) in the city, county, or city and county, after the department has given written notice to the governing body of the city, county, or city and county, setting forth in what respects the city, county, or city and county has failed to discharge its responsibility, and the city, county, or city and county has failed to initiate corrective measures to carry out its responsibility within 30 days of the notice.

(2) Where the department determines that the local enforcement agency is not properly enforcing this part or Part 2.3 (commencing with Section 18860), the local enforcement agency may appeal the decision to the director of the department.

(e) (1) Any city, city and county, or county may cancel its assumption of responsibility for the enforcement of both this part and Part 2.3 (commencing with Section 18860) by providing written notice of the cancellation to the department. The department shall assume responsibility within 90 days after receipt of the notice.

(2) Any local enforcement agency that relinquishes enforcement authority to the department shall remit to the department any fees collected pursuant to Section 18502 that have not been expended for purposes of this part, except that, for fees collected pursuant to subdivision (c) of that section, the local enforcement agency shall pay to the department a sum that is equal to the percentage of the year remaining before outstanding permits to operate expire. In addition, the local enforcement agency that relinquishes enforcement authority to the department shall remit to the department any fees collected pursuant to this part for permits to construct or for plan review, or both, for which a final approval of the construction has not yet been issued.

(f) Every city, county, or city and county, within its jurisdiction, shall enforce this part and the regulations adopted pursuant to this part, as they relate to manufactured homes, mobilehomes, or recreational vehicles, and to accessory buildings or structures located in both of the following areas:

(1) Inside of parks while the city, county, or city and county has assumed responsibility for enforcement of both this part and Part 2.3 (commencing with Section 18860).

(2) Outside of parks.

(g) This part shall not prevent local authorities of any city, county, or city and county, within the reasonable exercise of their police powers, from doing any of the following:

(1) From establishing, subject to the requirements of Sections 65852.3 and 65852.7 of the Government Code, certain zones for manufactured homes, mobilehomes, and mobilehome parks within the city, county, or city and county, or establishing types of uses and locations, including family mobilehome parks, senior mobilehome parks, mobilehome condominiums, mobilehome subdivisions, or mobilehome planned unit developments within the city, county, or city and county, as defined in the zoning ordinance, or from adopting rules and regulations by ordinance or resolution prescribing park perimeter walls or enclosures on public street frontage, signs, access, and vehicle parking or from prescribing the prohibition of certain uses for mobilehome parks.

(2) From regulating the construction and use of equipment and facilities located outside of a manufactured home or mobilehome used to supply gas, water, or electricity thereto, except facilities owned, operated, and maintained by a public utility, or to dispose of sewage or other waste therefrom when the facilities are located outside a park for which a permit is required by this part or the regulations adopted pursuant thereto.

(3) From requiring a permit to use a manufactured home or mobilehome outside a park for which a permit is required by this part or by regulations adopted pursuant thereto, and require a fee therefor by local ordinance commensurate with the cost of enforcing this part and local ordinance with reference to the use of manufactured homes and mobilehomes, which permit may be refused or revoked if the use violates this part or Part 2 (commencing with Section 18000), any regulations adopted pursuant thereto, or any local ordinance applicable to that use.

(4) From requiring a local building permit to construct an accessory structure for a manufactured home or mobilehome when the manufactured home or mobilehome is located outside a mobilehome park, under circumstances when this part or Part 2 (commencing with Section 18000) and the regulations adopted pursuant thereto do not require the issuance of a permit therefor by the department.

(5) From prescribing and enforcing setback and separation requirements governing the installation of a manufactured home, mobilehome, or mobilehome accessory structure or building installed outside of a mobilehome park.

(h) (1) A city, including a charter city, county, or city and county, shall not require the average density in a new park to be less than that permitted by the applicable zoning ordinance, plus any density bonus, as defined in Section 65915 of the Government Code, for other affordable housing forms.

(2) A city, including a charter city, county, or city and county, shall not require a new park to include a clubhouse. Recreational facilities, recreational areas, accessory structures, or improvements may be required only to the extent that the facilities or improvements are required in other types of residential developments containing a like number of residential dwelling units.

(3) A city, including a charter city, county, or city and county, shall not require the setback and separation requirements authorized by paragraph (5) of subdivision (g) to be greater than those permitted by applicable ordinances for other housing forms.

(Amended by Stats. 2008, Ch. 138, Sec. 2. Effective January 1, 2009.)



18300.1

Any person may file an application with the governing body of any city, city and county, or county for a conditional use permit for a manufactured home, mobilehome, or park. The governing body, or the planning commission if designated by the governing body, shall hold a public hearing on any such application. Notice of the time and place of the hearing, including a general explanation of the matter to be considered and including a general description of the area affected, shall be given at least two weeks before the hearing and shall be published at least once in a newspaper of general circulation, published and circulated in the city, city and county, or county, as the case may be. When any hearing is held on an application for a conditional use permit for a manufactured home, mobilehome, or park, a staff report with recommendations and the basis for such recommendations shall be included in the record of the hearing. The decision of the governing body shall be final and the reasons for the decision shall be included in the record.

(Amended by Stats. 1988, Ch. 799, Sec. 12.)



18300.25

(a)  The provisions of this part shall apply to any portion of a special occupancy park, as defined in Section 18862.43, that is also a mobilehome park, as defined in Section 18214. However, if a portion of a park is permanently dedicated to recreational vehicles, the provisions of Part 2.3 (commencing with Section 18860) apply in that portion of the park.

(b)  The department shall not charge an owner of a park that is both a special occupancy park and a mobilehome park more than one annual operating permit fee pursuant to Sections 18502 and 18870.2.

(Added by Stats. 2001, Ch. 434, Sec. 19. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18303

This part does not apply to any park owned, operated, and maintained by any of the following:

(a)  The federal government.

(b)  The state.

(c)  Any agency or political subdivision of the state.

(d)  Any city, county, or city and county.

(Amended by Stats. 2001, Ch. 434, Sec. 21. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18304

(a)  This part does not apply to any apartment house, hotel, or dwelling which is subject to the provisions of Part 1.5 (commencing with Section 17910) of this division.

(b)  This part does not apply to electric, gas, or water facilities owned, operated, and maintained by a public utility.

(Amended by Stats. 1996, Ch. 799, Sec. 12. Effective January 1, 1997.)



18305

(a)  This part is not intended to prevent the use of any material, appliance, installation, device, arrangement, or method of construction not specifically prescribed by this part and the rules and regulations adopted pursuant to this part, if the alternate used has been approved.

(b)  The department may approve any alternate if it finds that the proposed design is satisfactory and that the material, appliance, installation, device, arrangement, method, or work offered is, for the purpose intended, at least the equivalent to that prescribed in this part and the rules and regulations adopted pursuant to this part in quality, strength, effectiveness, fire resistance, durability, safety, and for the protection of life and health.

(c)  Whenever there is evidence that any material, appliance, installation, device, arrangement, or method of construction does not conform to the requirements of this part and the rules and regulations promulgated pursuant to this part, or in order to substantiate claims for alternates, the department may require proof of compliance to be made at the expense of the owner or his or her agent.

(d)  The department shall notify the appropriate enforcement agency and plan checking agency of its findings.

(e)  This section is not applicable to local regulations authorized by this part.

(Amended by Stats. 1990, Ch. 812, Sec. 6.)



18306

(a)  The department shall evaluate the enforcement of this part and regulations adopted pursuant to this part by each city, county, or city and county which has assumed responsibility for enforcement.

(b)  In performing this evaluation, the department shall have the following authority:

(1)  To examine the records of local enforcement agencies and to secure from them reports and copies of their records at any time. However, if the department requires duplication of these records, it shall pay for the costs of duplication.

(2)  To carry out any investigations it deems necessary to ensure enforcement of this part and the regulations adopted pursuant thereto.

(Amended by Stats. 1985, Ch. 210, Sec. 9.)



18307

(a)  The department may delegate all or any portion of the authority to enforce this part and the regulations adopted pursuant to this part, or to enforce specific sections of this part or those regulations, to a local building department or health department of any city, county, or city and county, where the department is the enforcement agency, if all of the following conditions exist:

(1)  The delegation of authority is necessary to provide prompt and effective recovery assistance or services during or immediately following a disaster declared by the Governor.

(2)  The local building department or health department requests the authority and that request is approved by the governing body having jurisdiction over the local building department or health department.

(3)  The department has determined that the local building department or health department possesses the knowledge and expertise necessary to administer the delegated responsibilities.

(b)  The delegation of authority shall be limited to the time established by the department as necessary to adequately respond to the disaster, or the time period determined by the department, but in no case shall the period exceed 60 days. The delegation of authority may be limited to specific geographic areas or specific mobilehome parks or recreational vehicle parks at the sole discretion of the department.

(c)  Local building departments and health departments acting pursuant to subdivision (a) may charge fees for services rendered, not to exceed the department’s approved schedule of fees associated with the services provided. The department may also reimburse these local departments if funds are received for the activities undertaken pursuant to subdivision (a), but no obligation for reimbursement by the department shall accrue unless funds are allocated to the department for this purpose.

(Added by Stats. 2000, Ch. 471, Sec. 12. Effective January 1, 2001.)






CHAPTER 3 - Enforcement, Actions and Proceedings

18400

(a)  The department shall enforce this part and the rules and regulations adopted pursuant to this part, except as provided in Section 18300.

(b)  The officers or agents of the enforcement agency may do either of the following:

(1)  Enter public or private property to determine whether there exists any park to which this part applies.

(2)  Enter and inspect all parks, wherever situated, and inspect all accommodations, equipment, or paraphernalia used in connection therewith, including the right to examine any registers of occupants maintained therein in order to secure the enforcement of this part and the regulations adopted pursuant to this part.

(Amended by Stats. 1988, Ch. 799, Sec. 16.)



18400.1

(a) In accordance with subdivision (b), the enforcement agency shall enter and inspect mobilehome parks, as required under this part, with a goal of inspecting at least 5 percent of the parks per year, to ensure enforcement of this part and the regulations adopted pursuant to this part. The enforcement agency’s inspection shall include an inspection of the exterior portions of individual manufactured homes and mobilehomes in each park inspected. Any notices of violation of this part shall be issued pursuant to Chapter 3.5 (commencing with Section 18420).

(b) In developing its mobilehome park maintenance inspection program, the enforcement agency shall inspect the mobilehome parks that the enforcement agency determines have complaints that have been made to the enforcement agency regarding serious health and safety violations in the park. A single complaint of a serious health and safety violation shall not automatically trigger an inspection of the entire park unless upon investigation of that single complaint the enforcement agency determines that there is a violation and that an inspection of the entire park is necessary.

(c) This part does not allow the enforcement agency to issue a notice for a violation of existing laws or regulations that were not violations of the laws or regulations at the time the mobilehome park received its original permit to operate, or the standards governing any subsequent permit to construct, or at the time the manufactured home or mobilehome received its original installation permit, unless the enforcement agency determines that a condition of the park, manufactured home, or mobilehome endangers the life, limb, health, or safety of the public or occupants thereof.

(d) Not less than 30 days prior to the inspection of a mobilehome park under this section, the enforcement agency shall provide individual written notice of the inspection to the registered owners of the manufactured homes or mobilehomes, with a copy of the notice to the occupants thereof, if different than the registered owners, and to the owner or operator of the mobilehome park and the responsible person, as defined in Section 18603.

(e) At the sole discretion of the enforcement agency’s inspector, a representative of either the park operator or the mobilehome owners may accompany the inspector during the inspection if that request is made to the enforcement agency or the inspector requests a representative to accompany him or her. If either party requests permission to accompany the inspector or is requested by the inspector to accompany him or her, the other party shall also be given the opportunity, with reasonable notice, to accompany the inspector. Only one representative of the park owner and one representative of the mobilehome owners in the park may accompany the inspector at any one time during the inspection. If more than one representative of the mobilehome owners in the park requests permission to accompany the inspector, the enforcement agency may adopt procedures for choosing that representative.

(f) The enforcement agency shall coordinate a preinspection orientation for mobilehome owners and mobilehome park operators with the use of an audiovisual presentation furnished by the department to affected local enforcement agencies. Enforcement agencies shall furnish the audiovisual presentation to park operators and mobilehome owner representatives in each park subject to inspection not less than 30 days prior to the inspection. Additionally, it is the Legislature’s intent that the department shall, where practicable, conduct live presentations, forums, and outreach programs throughout the state to orient mobilehome owners and park operators on the mobilehome park maintenance inspection program and their rights and obligations under the program.

(g) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2010, Ch. 314, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2019, by its own provisions.)



18400.2

Enforcement agencies responsible for the enforcement of this part and the regulations adopted pursuant to this part shall maintain all records on file of mobilehome park inspections conducted since January 1, 1991.

(Added by Stats. 1999, Ch. 520, Sec. 3. Effective September 27, 1999. Operative January 1, 2000, by Sec. 11 of Ch. 520.)



18400.3

(a) The department shall convene a task force of representatives of mobilehome owners, mobilehome park operators, local enforcement agencies that conduct mobilehome park inspections, and the Legislature, every six months, to provide input to the department on the conduct and operation of the mobilehome park maintenance inspection program, including, but not limited to, frequency of inspection, program information, and recommendations for program changes. The department shall submit a written report to the task force semiannually that shall include, but not be limited to, all of the following:

(1) The amount of fees collected and expended for the inspection program.

(2) The number of parks and spaces that were inspected.

(3) The number of violations issued to mobilehome owners.

(4) The number of violations issued to mobilehome park owners.

(5) The number of violations reported pursuant to paragraphs (3) and (4) that have been corrected, the number of violations that remain uncorrected at the end of the reporting period, and the progress in correcting the uncorrected violations.

(6) The most common park violations and the most common homeowner violations.

(7) Recommendations for statutory or administrative changes to the program.

(b) The Senate Committee on Rules and the Assembly Committee on Rules shall each designate a member of its respective house to be a member of the task force. Each legislative member of the task force may designate an alternate to represent him or her at task force meetings.

(c) With the input of the task force, the department may reorganize violations under this part and the regulations adopted pursuant to this part into the following two categories:

(1) Those constituting imminent hazards representing an immediate risk to life, health, and safety and requiring immediate correction.

(2) Those constituting unreasonable risk to life, health, or safety and requiring correction within 60 days.

(d) Any matter that would have constituted a violation prior to January 1, 2000, that is not categorized in accordance with subdivision (c) on or after January 1, 2000, shall be of a minor or technical nature and shall not be subject to citation or notation on the record of an inspection conducted on or after January 1, 2000.

(Amended by Stats. 2010, Ch. 314, Sec. 2. Effective January 1, 2011.)



18400.4

For purposes of this chapter, “mobilehome owner” or “mobilehome owners” means the occupant of the manufactured home or mobilehome, or the registered owner of the manufactured home or mobilehome, if different from the occupant.

(Added by Stats. 1999, Ch. 520, Sec. 5. Effective September 27, 1999. Operative January 1, 2000, by Sec. 11 of Ch. 520.)



18401

Any notice of violation of this part, or any rule or regulation adopted pursuant thereto, issued by the enforcement agency shall be issued to the appropriate persons designated in Section 18420 and shall include a statement that any willful violation is a misdemeanor under Section 18700.

(Repealed and added by Stats. 1992, Ch. 345, Sec. 3. Effective January 1, 1993. Operative July 1, 1993, by Sec. 4 of Ch. 345.)



18402

The owner or operator of a park shall abate any nuisance in the park within five days, or within a longer period of time as may be allowed by the enforcement agency, after the owner or operator of a park has been given written notice to remove the nuisance. If the owner or operator of a park fails to do so within that time, the district attorney of the county in which the park, or the greater portion of the park, is situated shall bring a civil action to abate the nuisance in the superior court of the county in the name of the people of the State of California. In addition to the district attorney, the Attorney General, a county counsel of the county in which the park, or the greater portion of the park, is situated, or a city attorney or city prosecutor if the park is located within the jurisdiction of a city, may bring a civil action to abate the nuisance in the superior court of the county in the name of the people of the State of California.

(Amended by Stats. 2002, Ch. 141, Sec. 2. Effective January 1, 2003.)



18403

In any action or proceeding to abate a nuisance in a park, proof of any one of the following facts is sufficient for a judgment or order for the abatement of the nuisance, violation, or operation of the park:

(a)  A previous conviction of the owner or operator of a violation of this part or a regulation adopted pursuant to this part which constitutes a nuisance or failure on the part of the owner or operator to correct the violation after the conviction.

(b)  The violation is the basis for the proceeding.

(Amended by Stats. 1988, Ch. 799, Sec. 19.)



18404

(a)  If any park or portion thereof governed by this part is constructed, altered, converted, used, occupied, or maintained in violation of this part, the regulations adopted pursuant to this part, or any order or notice issued by the enforcement agency which allows a reasonable time to correct the violation, the enforcement agency may institute any appropriate action or proceeding to prevent, restrain, correct, or abate the violation.

(b)  The superior court may make any order for which application is made pursuant to this part.

(Amended by Stats. 1988, Ch. 799, Sec. 20.)



18406

No enforcement agency shall approve any park fronting upon any coastline, shoreline, river, or waterway or upon any lake or reservoir owned in whole or part by any public agency, including the state, unless the city, county, or city and county having jurisdiction over the property has determined that reasonable public access by fee or easement from public highways exists to the coastline, shoreline, river, waterway, lake or reservoir.

Any public access route or routes required to be provided by the owner shall be expressly designated on a map filed with the county recorder of the county in which the park lies, and the map shall specify the name of the owner of, and particularly describe the property involved, and designate the governmental entity to which the route or routes are dedicated. A governmental entity shall accept the dedication within three years after the recordation or the dedication shall be deemed abandoned.

Any public access required pursuant to this section need not be provided through or across the park if the city, county, or city and county having jurisdiction has made a finding that reasonable public access is otherwise available within a reasonable distance from the park. Any such findings shall be set forth on the recorded map required by this section.

Nothing in this section shall be construed as requiring a park owner to improve any access route or routes which are primarily for the benefit of nonresidents of the park.

(Amended by Stats. 1988, Ch. 799, Sec. 21.)



18407

The Legislature finds and declares that, because the health and safety of mobilehome park occupants is a matter of public interest and concern, it is necessary, pursuant to a complaint about a violation of this part to the enforcement agency, that the enforcement agency should notify the complainant in advance of the date when the agency’s inspector or representative is scheduled to investigate the complaint, to give the complainant an opportunity to be present to speak to the inspector or representative, and that following an inspection of the complaint, the agency contact the complainant to advise him or her of the inspector’s or representative’s findings concerning the complaint.

(Added by Stats. 2003, Ch. 815, Sec. 2. Effective January 1, 2004.)






CHAPTER 3.5 - Notice of Violations

18420

(a) (1) If, upon inspection, the enforcement agency determines that a mobilehome park is in violation of any provision of this part, or any rule or regulation adopted pursuant thereto, the enforcement agency shall promptly, but not later than 10 days, excluding Saturday, Sunday, and holidays, after the enforcement agency completes the inspection and determines that the alleged violation exists, issue a notice to correct the violation to the owner or operator of the mobilehome park and to the responsible person, as defined in Section 18603.

(2) In the event of a violation that constitutes an imminent threat to health and safety, the notice of violation shall be issued immediately and served on the owner or operator of the mobilehome park and to the responsible person, as defined in Section 18603.

(3) The owner or operator of the mobilehome park shall be responsible for the correction of any violations for which a notice of violation has been given pursuant to this subdivision.

(b) (1) If, upon inspection, the enforcement agency determines that a manufactured home, mobilehome, an accessory building or structure, or lot is in violation of any provision of Chapter 4 (commencing with Section 18500), Chapter 5 (commencing with Section 18601), Chapter 6 (commencing with Section 18690), or any rule or regulation adopted pursuant thereto, the enforcement agency shall promptly, but not later than 10 days, excluding Saturday, Sunday, and holidays, after the enforcement agency completes the inspection and determines that the alleged violation exists, issue a notice to correct the violation to the registered owner of the manufactured home or mobilehome, with a copy to the occupant thereof, if different from the registered owner.

(2) In the event a violation is discovered that constitutes an imminent hazard representing an immediate risk to life, health, and safety and requiring immediate correction, the notice of violation shall be issued immediately and served upon the occupant, with a copy mailed to the registered owner of the manufactured home or mobilehome, if different from the occupant, to the owner or operator of the mobilehome park, and to the responsible person, as defined in Section 18603.

(3) The registered owner of the manufactured home or mobilehome shall be responsible for the correction of any violations for which a notice of violation has been given pursuant to this subdivision.

(4) The enforcement agency may issue a notice of violation in accordance with this chapter to the owner of a recreational vehicle, or of factory-built housing, which occupies a lot within a mobilehome park.

(c) (1) Service of the notice of violation shall be effected either personally or by first-class mail. Each notice of violation shall be in writing and shall describe with particularity the nature of the violation in as clear language as the technicality of the violation will allow the average layperson to understand what is being cited, including a reference to the statutory provisions or regulation alleged to have been violated, as well as any penalty provided by law for failure to make timely correction.

(2) The department shall develop a list of local agencies that have home rehabilitation or repair programs for which registered owners or occupants of manufactured homes and mobilehomes residing in mobilehome parks may be eligible. The list shall be provided to registered owners or occupants who receive notices of violation and who reside in those jurisdictions that have rehabilitation or repair programs for which they may be eligible.

(3) For violations other than imminent threats to health and safety as provided in paragraph (2) of subdivision (a) and paragraph (2) of subdivision (b), the notice of violation shall allow 60 days from the postmarked date of the notice or date of personal delivery for the elimination of the condition constituting the alleged violation.

(4) If after the reinspection of a violation described in paragraph (3) of this subdivision, the enforcement agency determines that there is a valid reason why a violation has not been corrected, including, but not limited to, weather conditions, illness, availability of repair persons, or availability of financial resources, the enforcement agency may extend the time for correction, at its discretion, for 30 days or an additional reasonable period of time after the 60-day period.

(5) Upon a reinspection after the 60-day period of a violation described in paragraph (3) of this subdivision, if a second notice to correct a violation that is the responsibility of the registered owner of the manufactured home or mobilehome pursuant to paragraph (1) of subdivision (b) is issued to the registered owner of a manufactured home or mobilehome, with a copy to the occupant thereof, if different from the registered owner, a copy of the notice shall also be provided to the owner or operator of the mobilehome park, and to the responsible person, as defined in Section 18603. Upon a reinspection after the 60-day period of a violation described in paragraph (3) of this subdivision, if a second notice to correct a mobilehome park violation pursuant to paragraph (1) of subdivision (a) is issued to the owner or operator of the mobilehome park and to the responsible person, as defined in Section 18603, the enforcement agency shall post a copy of the violation in a conspicuous place in the mobilehome park common area, and the posted notice shall only be removed by the enforcement agency when the violation is corrected.

(6) All violations described in paragraph (2) of subdivision (a) and paragraph (2) of subdivision (b) shall be corrected within a reasonable time as determined by the enforcement agency. Notices of those violations shall state the time determined by the enforcement agency within which corrections must be made.

(d) Notwithstanding any other provision of law, the enforcement agency may, at its sole discretion, determine not to issue a notice of violation pursuant to this chapter if the condition which violates this part or the regulations adopted pursuant thereto does not constitute an imminent hazard representing an immediate risk to life, health, and safety and requiring immediate correction. If the enforcement agency determines, pursuant to this subdivision, not to issue a notice of violation, the enforcement agency shall include in its inspection report a description of the condition which violates this part and its determination not to issue a notice of violation.

(Amended by Stats. 2004, Ch. 622, Sec. 2. Effective January 1, 2005. Repealed as of January 1, 2019, pursuant to Section 18424.)



18421

If the owner or operator of the mobilehome park or the registered owner of the manufactured home or mobilehome disputes a determination by the enforcement agency regarding the alleged violation, the alleged failure to correct the violation in the required timeframe, or the reasonableness of the deadline for correction specified by the notice of violation, the owner or operator of the mobilehome park or the registered owner of the manufactured home or mobilehome may request an informal conference with the enforcement agency. The informal conference, and any subsequent hearings or appeals of the decision of the enforcement agency, shall be conducted in accordance with procedures prescribed by the department.

(Amended by Stats. 1993, Ch. 589, Sec. 97. Effective January 1, 1994. Repealed as of January 1, 2019, pursuant to Section 18424.)



18423

The remedies provided by this chapter are cumulative, and shall not be construed to supersede other provisions of law providing sanctions for violators of this part, including, but not limited to, Sections 18510 and 18700. Nothing in this chapter shall be construed to restrict any remedy, provisional or otherwise, provided by law for the benefit of any party, and no judgment under this chapter shall preclude any party from obtaining additional relief based upon the same facts.

(Added by Stats. 1990, Ch. 1175, Sec. 2. Repealed as of January 1, 2019, pursuant to Section 18424.)



18424

This chapter shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2010, Ch. 314, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Chapter 3.5, commencing with Section 18420.)






CHAPTER 4 - Permits and Fees

18500

It is unlawful for any person to do any of the following unless he or she has a valid permit issued by the enforcement agency:

(a)  Construct a park.

(b)  Construct additional buildings or lots, alter buildings, lots, or other installations, in an existing park.

(c)  Operate, occupy, rent, lease, sublease, let out, or hire out for occupancy any lot in a park that has been constructed, reconstructed, or altered without having obtained a permit as required herein.

(d)  Operate a park or any portion thereof.

This section shall not apply to any labor camp having a valid annual permit to operate.

(Amended by Stats. 1988, Ch. 799, Sec. 22.)



18500.5

Notwithstanding Section 18500, the owner of one manufactured home or mobilehome who is also the owner of the land upon which the manufactured home or mobilehome is located shall be able to rent, lease, sublease, let out, or hire out for occupancy the manufactured home or mobilehome and the land upon which the manufactured home or mobilehome is located without qualifying for or obtaining any permit or license from a state or local governmental agency required or authorized by this part.

(Amended by Stats. 1983, Ch. 1076, Sec. 114.)



18500.6

Notwithstanding Section 18500, the owner of a manufactured home or mobilehome who is not a mobilehome park operator and who rents or leases the land upon which the manufactured home or mobilehome is located shall be able to rent, lease, sublease, let out, or hire out for occupancy the manufactured home or mobilehome and the land upon which the manufactured home or mobilehome is located, subject to lawful covenants and conditions of the lease or rental agreement governing the underlying ground upon which the manufactured home or mobilehome is located, without qualifying for or obtaining any permit or license from a state or local governmental agency required or authorized by this part.

(Amended by Stats. 1983, Ch. 1076, Sec. 115.)



18501

Applications for a permit to construct or reconstruct shall be accompanied by:

(a)  A description of the grounds.

(b)  Plans and specifications of the proposed construction.

(c)  A description of the water supply, ground drainage and method of sewage disposal.

(d)  Appropriate fees.

(e)  Evidence of compliance with all valid local planning, health, utility and fire requirements.

(Added by Stats. 1967, Ch. 1056.)



18502

Fees as applicable shall be submitted for permits, as follows:

(a) Fees for a permit to conduct any construction subject to this part as determined by the schedule of fees adopted by the department.

(b) Plan checking fees equal to one-half of the construction, plumbing, mechanical, and electrical permit fees, except that the minimum fee shall be ten dollars ($10).

(c) (1) An annual operating permit fee of one hundred forty dollars ($140) and an additional seven dollars ($7) per lot.

(2) An additional annual fee of four dollars ($4) per lot shall be paid to the department or the local enforcement agency, as appropriate, at the time of payment of the annual operating fee. All revenues derived from this fee shall be used exclusively for the inspection of mobilehome parks and mobilehomes to determine compliance with the Mobilehome Parks Act (Part 2.1 (commencing with Section 18200)) and any regulations adopted pursuant to the act.

(3) The Legislature hereby finds and declares that the health and safety of mobilehome park occupants are matters of public interest and concern and that the fee paid pursuant to paragraph (2) shall be used exclusively for the inspection of mobilehome parks and mobilehomes to ensure that the living conditions of mobilehome park occupants meet the health and safety standards of this part and the regulations adopted pursuant thereto. Therefore, notwithstanding any other law or local ordinance, rule, regulation, or initiative measure to the contrary, the holder of the permit to operate the mobilehome park shall be entitled to directly charge one-half of the per lot additional annual fee specified herein to each homeowner, as defined in Section 798.9 of the Civil Code. In that event, the holder of the permit to operate the mobilehome park shall be entitled to directly charge each homeowner for one-half of the per lot additional annual fee at the next billing for the rent and other charges immediately following the payment of the additional fee to the department or local enforcement agency.

(d) Change in name fee or transfer of ownership or possession fee of ten dollars ($10).

(e) Duplicate permit fee or amended permit fee of ten dollars ($10).

(f) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended (as added by Stats. 2009, Ch. 341, Sec. 8) by Stats. 2010, Ch. 314, Sec. 4. Effective January 1, 2011. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 5 of Ch. 314.)



18502-1

Fees as applicable shall be submitted for permits, as follows:

(a) Fees for a permit to conduct any construction subject to this part as determined by the schedule of fees adopted by the department.

(b) Plan checking fees equal to one-half of the construction, plumbing, mechanical, and electrical permit fees, except that the minimum fee shall be ten dollars ($10).

(c) An annual operating permit fee of one hundred forty dollars ($140) and an additional seven dollars ($7) per lot.

(d) Change in name fee or transfer of ownership or possession fee of ten dollars ($10).

(e) Duplicate permit fee or amended permit fee of ten dollars ($10).

(f) This section shall become operative on January 1, 2019.

(Amended (as added by Stats. 2009, Ch. 341, Sec. 10) by Stats. 2010, Ch. 314, Sec. 5. Effective January 1, 2011. Section operative January 1, 2019, by its own provisions.)



18502.5

(a)  There is hereby established in the State Treasury the Mobilehome Parks and Special Occupancy Parks Revolving Fund into which funds collected by the department pursuant to this part and Part 2.3 (commencing with Section 18860) shall be deposited. Moneys deposited in the fund shall be available, upon appropriation, to the department for expenditure in carrying out the provisions of this part and Part 2.3 (commencing with Section 18860). The department shall by January 1, 2003, establish procedures that permit the identification of revenues received by the fund and expenditures paid out of the fund as they relate to mobilehome parks and special occupancy parks.

(b)  Notwithstanding any maximum fees set by this part, the department may, by regulation, set fees charged by the department for all permits and for the department’s activities mandated by this part. The fees shall be set with the primary objective that the aggregate revenue deposited in the Mobilehome Parks and Special Occupancy Parks Revolving Fund by or on behalf of mobilehome parks and special occupancy parks shall not, on an annual basis, exceed the costs of the department’s activities mandated by this part, and the aggregate amount deposited into the fund by or on behalf of recreational vehicle parks shall not, on an annual basis, exceed the costs of the department’s activities mandated by Part 2.3 (commencing with Section 18860).

(c)  No proposed increase in fees may be effective any sooner than 45 days after written notification thereof is provided to the Chairperson of the Joint Legislative Audit Committee and the State Auditor. Upon receipt of the notification, the State Auditor may prepare a report to the Legislature that indicates whether the proposed increase is appropriate and consistent with this part.

(d)  The total money contained in the Mobilehome Parks and Special Occupancy Parks Revolving Fund on June 30 of each fiscal year shall not exceed the amount of money needed for the department’s operating expenses for one year for the enforcement of this part and Part 2.3 (commencing with Section 18860). If the total money contained in the fund exceeds this amount, the department shall make appropriate reductions in the schedule of fees authorized by this section, Section 18870.3, or both.

(Amended by Stats. 2001, Ch. 434, Sec. 23. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18503

The department by administrative rule and regulation shall establish a schedule of fees relating to all construction, mechanical, electrical, plumbing, and installation permits. The fees shall apply to and be paid to the enforcement agency. Fees established for construction, mechanical, electrical, and plumbing permits shall be reasonably consistent with the current edition of the Uniform Building Code as published by the International Conference of Building Officials, the Uniform Plumbing Code as published by the International Association of Plumbing and Mechanical Officials, and the National Electrical Code as published by the National Fire Protection Association.

(Amended by Stats. 2001, Ch. 434, Sec. 24. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18504

Any person responsible for obtaining any of the permits required by this chapter, Chapter 5 (commencing with Section 18600), or the regulations adopted pursuant to either of these chapters, who fails to obtain those permits, shall pay double the fees prescribed in this chapter, Chapter 5 (commencing with Section 18600), or the regulations adopted pursuant to either of these chapters, as applicable.

(Amended by Stats. 1991, Ch. 506, Sec. 9.)



18505

A permit to operate shall be issued by the department following notification by the local enforcement agency of completion of construction of a new park or additional lots to an existing park. The local enforcement agency shall, by approving the application for a permit to operate, authorize occupancy of the newly constructed facilities. Upon approval by the local enforcement agency, one copy of the permit application shall be provided to the applicant and one copy shall be forwarded to the department.

(Amended by Stats. 1988, Ch. 799, Sec. 23.)



18506

A permit to operate shall be issued by the enforcement agency. A copy of each permit to operate shall be forwarded to the department. A permit to operate shall not be issued for a park when the previous operating permit has been suspended by the enforcement agency until the violations which were the basis for the suspension have been corrected. Any park which was in existence on September 15, 1961, shall not be denied a permit to operate if the park complied with the law which this part supersedes. A permit to operate shall be issued for a 12-month period and invoiced according to a method and schedule established by the department. The invoice shall provide notice of the Mobilehome Residency Law (Chapter 2.5 (commencing with Section 798) of Title 2 of Part 2 of Division 2 of the Civil Code) and the Recreational Vehicle Park Occupancy Law (Chapter 2.6 (commencing with Section 799.20) of Title 2 of Part 2 of Division 2 of the Civil Code), as applicable to the park. Any permit application returned to the enforcement agency 30 days after the due date shall be subject to a penalty fee equal to 10 percent of the established fee. The penalty fee for submitting a permit application 60 or more days after the due date shall equal 100 percent of the established permit fee. The penalty and the established permit fee shall be paid prior to issuance of the permit, and the fee and 100 percent penalty shall be due upon demand of the enforcement agency for any park which has not applied for a permit.

(Amended by Stats. 2012, Ch. 307, Sec. 1. Effective January 1, 2013.)



18507

(a)  The enforcement agency shall be notified by the new owner or operator of any park of any change in the name or ownership or possession thereof. The notice shall be in written form and shall be furnished within 30 days from and after any such change in name or transfer of ownership or possession. The notice shall be accompanied by the appropriate fees to the enforcement agency. Following receipt of the notice and fee, the enforcement agency shall record the change of ownership or possession and shall issue an amended permit to operate, except as provided in Section 18506.

(b)  In case of any change in name or transfer of ownership or possesion prior to completion of construction, no additional fee for a construction permit is required, provided the new owner completes construction in accordance with prior enforcement agency approved plans and specifications. However, if there is any substantial deviation from the approved plans and specifications, a new application for a permit to construct shall be submitted, accompanied by revised plans and specifications and the appropriate fees.

(Amended by Stats. 1988, Ch. 799, Sec. 25.)



18508

Permits for construction and operation shall be posted in a conspicuous place.

(Added by Stats. 1967, Ch. 1056.)



18509

All permits as required in this chapter for construction or reconstruction shall automatically expire within six months from the date of issuance thereof in those cases where the construction or reconstruction has not been completed within said period; provided, however, that the enforcement agency may extend expiration date of said permit for a reasonable time.

(Added by Stats. 1967, Ch. 1056.)



18510

If any person who holds a permit to operate violates the permit or this part, the permit may be suspended by the enforcement agency. This section does not, however, authorize the suspension of a permit of any park existing on September 15, 1961, for any violation of this part which was not a violation of the law which this part supersedes.

(Amended by Stats. 1988, Ch. 799, Sec. 26.)



18511

The enforcement agency shall issue and serve upon the permittee a notice setting forth in what respect the provisions of the permit or this code have been violated, and shall notify him that unless these provisions have been complied with within 30 days after the date of notice, the permit shall be subject to suspension.

(Added by Stats. 1967, Ch. 1056.)



18512

The notice shall be served by posting at least one copy in a conspicuous place on the premises described in the said permit, and by sending another copy by registered mail, postage prepaid, return receipt requested, to the person to whom the permit was issued at the address therein given.

(Added by Stats. 1967, Ch. 1056.)



18513

Any permittee receiving a notice issued pursuant to Section 18511 may request and shall be granted a hearing on the matter before an authorized representative of the enforcement agency. The permittee shall file with the enforcement agency a written petition requesting such hearing and setting forth a brief statement of the grounds therefor within 10 days of the date of mailing of such notice.

(Amended by Stats. 1974, Ch. 660.)



18514

Upon receipt of such petition the enforcement agency shall set a time and place for such hearing and shall give the petitioner written notice thereof. At such hearing the petitioner shall be given an opportunity to be heard and to show cause, if any, why such notice should be modified or withdrawn.

(Added by Stats. 1967, Ch. 1056.)



18515

Such hearing shall be commenced not later than 10 days after the day on which such petition was filed. Upon application of the petitioner the enforcement agency may, however, postpone the date of such hearing for a reasonable time beyond such 10-day period, if in its judgment the petitioner has submitted a good and sufficient reason for such postponement.

(Added by Stats. 1967, Ch. 1056.)



18516

After such hearing the enforcement agency shall sustain, modify or withdraw the notice, depending upon its findings as to whether the provisions of this part have been complied with.

(Added by Stats. 1967, Ch. 1056.)



18517

If the requirements of the said notice have not been complied with on or before the expiration of 30 days after the mailing and posting of the notice, the enforcement agency may suspend the permit.

(Added by Stats. 1967, Ch. 1056.)



18518

Upon compliance by the permittee with the provisions of this part and of the notice, and submission of proof thereof to the enforcement agency, the enforcement agency shall reinstate the permit or issue a new permit.

(Added by Stats. 1967, Ch. 1056.)






CHAPTER 5 - Regulations

ARTICLE 1 - General Provisions

18550

It is unlawful for any person to use or cause, or permit to be used for occupancy, any of the following manufactured homes or mobilehomes wherever the manufactured homes or mobilehomes are located, or recreational vehicles located in mobilehome parks:

(a)  Any manufactured home, mobilehome, or recreational vehicle supplied with fuel, gas, water, electricity, or sewage connections, unless the connections and installations conform to regulations of the department.

(b)  Any manufactured home, mobilehome, or recreational vehicle that is permanently attached with underpinning or foundation to the ground, except for a manufactured home or mobilehome bearing a department insignia or federal label, that is installed in accordance with this part.

(c)  Any manufactured home or mobilehome that does not conform to the registration requirements of the department.

(d)  Any manufactured home, mobilehome, or recreational vehicle in an unsafe or unsanitary condition.

(e)  Any manufactured home, mobilehome, or recreational vehicle that is structurally unsound and does not protect its occupants against the elements.

(Amended by Stats. 2001, Ch. 434, Sec. 25. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18550.5

(a)  An owner of a manufactured home or mobilehome may remove or cause to be removed the towbar, wheels, wheel hubs, or axles from a manufactured home or mobilehome.

(b)  A dealer may remove the towbar, wheels, wheel hubs, or axles from a manufactured home or mobilehome only if such act is in accordance with the purchase document and subdivision (a) of Section 18035.3.

(c)  A manufacturer may deliver a manufactured home or mobilehome to a dealer without the towbar, wheels, wheel hubs, or axles or may remove or cause those items to be removed if the manufacturer complies with the provisions of Section 18032.

(Amended by Stats. 1985, Ch. 763, Sec. 8.)



18551

The department shall establish regulations for manufactured home, mobilehome, and commercial modular foundation systems that shall be applicable throughout the state. When established, these regulations supersede any ordinance enacted by any city, county, or city and county applicable to manufactured home, mobilehome, and commercial modular foundation systems. The department may approve alternate foundation systems to those provided by regulation if the department is satisfied of equivalent performance. The department shall document approval of alternate systems by its stamp of approval on the plans and specifications for the alternate foundation system. A manufactured home, mobilehome, or commercial modular may be installed on a foundation system as either a fixture or improvement to the real property, in accordance with subdivision (a), or a manufactured home or mobilehome may be installed on a foundation system as a chattel, in accordance with subdivision (b).

(a) Notwithstanding any other law, prior to a manufactured home, mobilehome, or commercial modular being deemed a fixture or improvement to the real property, the installation shall comply with all of the following:

(1) Prior to installation of a manufactured home, mobilehome, or commercial modular on a foundation system, the manufactured home, mobilehome, or commercial modular owner or a licensed contractor shall obtain a building permit from the appropriate enforcement agency. To obtain a permit, the owner or contractor shall provide the following:

(A) Written evidence acceptable to the enforcement agency that the manufactured home, mobilehome, or commercial modular owner owns, holds title to, or is purchasing the real property where the mobilehome is to be installed on a foundation system. A lease held by the manufactured home, mobilehome, or commercial modular owner, that is transferable, for the exclusive use of the real property where the manufactured home, mobilehome, or commercial modular is to be installed, shall be deemed to comply with this paragraph if the lease is for a term of 35 years or more, or if less than 35 years, for a term mutually agreed upon by the lessor and lessee, and the term of the lease is not revocable at the discretion of the lessor except for cause, as described in subdivisions 2 to 5, inclusive, of Section 1161 of the Code of Civil Procedure.

(B) Written evidence acceptable to the enforcement agency that the registered owner owns the manufactured home, mobilehome, or commercial modular free of any liens or encumbrances or, in the event that the legal owner is not the registered owner, or liens and encumbrances exist on the manufactured home, mobilehome, or commercial modular, written evidence provided by the legal owner and any lienors or encumbrancers that the legal owner, lienor, or encumbrancer consents to the attachment of the manufactured home, mobilehome, or commercial modular upon the discharge of any personal lien, that may be conditioned upon the satisfaction by the registered owner of the obligation secured by the lien.

(C) Plans and specifications required by department regulations or a department-approved alternate for the manufactured home, mobilehome, or commercial modular foundation system.

(D) The manufactured home, mobilehome, or commercial modular manufacturer’s installation instructions, or plans and specifications signed by a California-licensed architect or engineer covering the installation of an individual manufactured home, mobilehome, or commercial modular in the absence of the manufactured home, mobilehome, or commercial modular manufacturer’s instructions.

(E) Building permit fees established by ordinance or regulation of the appropriate enforcement agency.

(F) A fee payable to the department in the amount of eleven dollars ($11) for each transportable section of the manufactured home, mobilehome, or commercial modular, that shall be transmitted to the department at the time the certificate of occupancy is issued with a copy of the building permit and any other information concerning the manufactured home, mobilehome, or commercial modular that the department may prescribe on forms provided by the department.

(2) (A) Within five business days of the issuance of the certificate of occupancy for the manufactured home, mobilehome, or commercial modular by the appropriate enforcement agency, the enforcement agency shall record a document naming the owner of the real property, describing the real property with certainty, and stating that a manufactured home, mobilehome, or commercial modular has been affixed to that real property by installation on a foundation system pursuant to this subdivision. The document shall be recorded with the county recorder of the county where the real property, upon which the manufactured home, mobilehome, or commercial modular that has been installed, is situated.

(B) When recorded, the document referred to in subparagraph (A) shall be indexed by the county recorder to the named owner and shall be deemed to give constructive notice as to its contents to all persons thereafter dealing with the real property.

(C) Fees received by the department pursuant to subparagraph (F) of paragraph (1) shall be deposited in the Mobilehome-Manufactured Home Revolving Fund established under subdivision (a) of Section 18016.5.

(3) The certification of title and other indicia of registration shall be surrendered to the department pursuant to regulations adopted by the department providing for the cancellation of registration of a manufactured home, mobilehome, or commercial modular that is permanently attached to the ground on a foundation system pursuant to subdivision (a). For the purposes of this subdivision, permanent affixation to a foundation system shall be deemed to have occurred on the day a certificate of occupancy is issued to the manufactured home, mobilehome, or commercial modular owner and the document referred to in subparagraph (A) of paragraph (2) is recorded. Cancellation shall be effective as of that date and the department shall enter the cancellation on its records upon receipt of a copy of the certificate of occupancy. This subdivision shall not be construed to affect the application of existing laws, or the department’s regulations or procedures with regard to the cancellation of registration, except as to the requirement therefor and the effective date thereof.

(4) Once installed on a foundation system in compliance with this subdivision, a manufactured home, mobilehome, or commercial modular shall be deemed a fixture and a real property improvement to the real property to which it is affixed. Physical removal of the manufactured home, mobilehome, or commercial modular shall thereafter be prohibited without the consent of all persons or entities who, at the time of removal, have title to any estate or interest in the real property to which the manufactured home, mobilehome, or commercial modular is affixed.

(5) For the purposes of this subdivision:

(A) “Physical removal” shall include, without limitation, the unattaching of the manufactured home, mobilehome, or commercial modular from the foundation system, except for temporary purposes of repair or improvement thereto.

(B) Consent to removal shall not be required from the owners of rights-of-way or easements or the owners of subsurface rights or interests in or to minerals, including, but not limited to, oil, gas, or other hydrocarbon substances.

(6) At least 30 days prior to a legal removal of the manufactured home, mobilehome, or commercial modular from the foundation system and transportation away from the real property to which it was formerly affixed, the manufactured home, mobilehome, or commercial modular owner shall notify the department and the county assessor of the intended removal of the manufactured home, mobilehome, or commercial modular. The department shall require written evidence that the necessary consents have been obtained pursuant to this section and shall require application for either a transportation permit or manufactured home, mobilehome, or commercial modular registration, as the department may decide is appropriate to the circumstances. Immediately upon removal, as defined in this section, the manufactured home, mobilehome, or commercial modular shall be deemed to have become personal property and subject to all laws governing the same as applicable to a manufactured home, mobilehome, or commercial modular.

(b) The installation of a manufactured home or a mobilehome on a foundation system as chattel shall be in accordance with Section 18613 and shall be deemed to meet or exceed the requirements of Section 18613.4. This subdivision shall not be construed to affect the application of sales and use or property taxes. No provisions of this subdivision are intended, nor shall they be construed, to affect the ownership interest of any owner of a manufactured home or mobilehome.

(c) Once installed on a foundation system, a manufactured home, mobilehome, or commercial modular shall be subject to state-enforced health and safety standards for manufactured homes, mobilehomes, or commercial modulars enforced pursuant to Section 18020.

(d) No local agency shall require that any manufactured home, mobilehome, or commercial modular currently on private property be placed on a foundation system.

(e) No local agency shall require that any manufactured home or mobilehome located in a mobilehome park be placed on a foundation system.

(f) No local agency shall require, as a condition for the approval of the conversion of a rental mobilehome park to a resident-owned park, including, but not limited to, a subdivision, cooperative, or condominium for mobilehomes, that any manufactured home or mobilehome located there be placed on a foundation system. This subdivision shall only apply to the conversion of a rental mobilehome park that has been operated as a rental mobilehome park for a minimum period of five years.

(Amended by Stats. 2013, Ch. 137, Sec. 1. Effective January 1, 2014.)



18551.1

(a)  Any mobilehome park, constructed on or after January 1, 1982, may be constructed in a manner that will enable manufactured homes, mobilehomes, and multiunit manufactured housing sited in the park to be placed upon a foundation system, and manufactured homes, mobilehomes, and multiunit manufactured housing sited in the park may be placed upon foundation systems, subject to the requirements of Section 18551.

(b)  Notwithstanding subdivision (a), any manufactured home, mobilehome, or multiunit manufactured housing originally sited on or after January 1, 1985, in a mobilehome park constructed prior to January 1, 1982, may be placed upon a foundation system, subject to the requirements of Section 18551.

(c) Notwithstanding subdivisions (a) and (b), any manufactured home, mobilehome, or multiunit manufactured housing sited in a mobilehome park which is converted, or in the process of being converted, to resident ownership on or after January 1, 1992, may be placed on a foundation system, subject to the requirements of Section 18551, and with the approval of the ownership of the park.

(d)  With respect to any manufactured home, mobilehome, or multiunit manufactured home sited in a mobilehome park under subdivision (a), (b), or (c), no single structure shall exceed two stories in height.

(e)  Notwithstanding subdivisions (a) and (b), the installation of a manufactured home, mobilehome, or multiunit manufactured housing within a mobilehome park pursuant to Section 18551 shall be subject to prior written approval by the ownership of the mobilehome park.

(f)  The number of dwelling units per structure for any manufactured home or mobilehome consisting of two or more dwelling units, or multiunit manufactured housing, sited in a mobilehome park on or after January 1, 2003, shall conform to a zone designation or conditional use permit that currently applies to the park or an amended or new zone designation or conditional use permit that is additionally granted to the park.

(Amended by Stats. 2002, Ch. 1065, Sec. 1. Effective January 1, 2003.)



18552

(a) The department shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5, and the department shall adopt other regulations for manufactured home or mobilehome accessory buildings or structures. The regulations adopted by the department shall provide for the construction, location, and use of manufactured home or mobilehome accessory buildings or structures to protect the health and safety of the occupants and the public, and shall be enforced by the appropriate enforcement agency.

(b) A manufactured home or accessory building or structure may be installed in a mobilehome park above 4,000 feet in elevation at the option of the owner of the home and after approval by the park operator only if the installation is consistent with one of the following:

(1) If the manufactured home or accessory building or structure does not have the capacity to resist the minimum snow loads as established for residential buildings by local ordinance, the manufactured home or accessory building or structure must have the capacity to resist a roof live load of at least 60 pounds per square foot and may only be installed in a mobilehome park that has and is operating an approved snow roof load maintenance program, as defined by the department. The installation shall comply with all other applicable requirements of this part and the regulations adopted pursuant to this part and shall be approved by the enforcement agency. The approval of the snow roof load maintenance program shall be identified on the permit to operate.

(2) If the manufactured home or accessory building or structure does not have the capacity to resist the minimum snow loads established by local ordinance for residential buildings, the manufactured home or accessory building or structure may only be installed if it is protected by a ramada designed to resist the minimum snow loads established by local ordinance and constructed pursuant to this part and regulations adopted pursuant to this part. The plans and specifications for the construction of the ramada and the installation of the home shall be approved by the enforcement agency.

(3) If a manufactured home or accessory building or structure has the capacity to resist the minimum snow loads established by local ordinance for residential buildings, an approved snow roof load maintenance program or ramada is not required for that home or accessory building or structure.

(c) Before installing a manufactured home or accessory building or structure pursuant to paragraph (1) of subdivision (b), the operator of a park shall request and obtain approval from the enforcement agency for its existing or proposed snow roof load maintenance program. The enforcement agency’s approval shall be based on relevant factors identified in the regulations of the department and shall include, but not be limited to, the types of maintenance to be used to control or remove snow accumulation and the capacity and capability of personnel and equipment proposed to satisfactorily perform the snow roof load maintenance program. The request for approval shall specify the type of maintenance to be used to control snow accumulation and shall demonstrate the capacity and capability of necessary personnel or its equivalent to satisfactorily perform the snow roof load maintenance program.

(Amended by Stats. 2006, Ch. 890, Sec. 8. Effective January 1, 2007.)



18554

(a) It is unlawful to permit any wastewater, sewage, or waste material from any plumbing fixtures in a park, any park sewage or waste disposal system, or any plumbing fixtures in a manufactured home, mobilehome, recreational vehicle, accessory structure, or permanent building in the park, to be discharged onto or deposited upon the surface of the ground.

(b) The enforcement agency may order the removal, sanitation, or both, of any wastewater, sewage, or waste material discharged onto or deposited upon the surface of the ground, or may require the removal, sanitation, or both, of the wastewater, sewage, or waste material, in a manner consistent with the requirements of, and in consultation with, the local health department or agency.

(c) Pursuant to this section, the registered owner of a mobilehome, manufactured home, or recreational vehicle shall be responsible for complying with an order, or the correction of a citation, issued by the enforcement agency, and the costs of that order, whenever wastewater, sewage, or waste material is discharged onto or deposited upon the surface of the ground as a result of leaks from plumbing fixtures in a manufactured home, mobilehome, or recreational vehicle, or accessory structure, or whenever those leaks come from plumbing on the space or lot that connects the home or recreational vehicle or accessory structure to the park’s sewer, septic, or drain system on the home or vehicle registered owner’s side of the connection, if the discharge or deposit is determined by the enforcement agency to be the fault of the registered owner of the home or recreational vehicle.

(d) Except as provided in Section 18930, the department may adopt any rules and regulations that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this section.

(Amended by Stats. 2007, Ch. 557, Sec. 1. Effective January 1, 2008.)



18555

(a)  Notwithstanding any other provision of law, the registered owner of a manufactured home or mobilehome in a mobilehome park, converted or proposed to be converted to a resident-owned subdivision, cooperative, condominium, or nonprofit corporation formed pursuant to Section 11010.8 of the Business and Professions Code, may, if the registered owner is also a participant in the resident ownership, apply for voluntary conversion of the manufactured home or mobilehome to a fixture and improvement to the underlying real property without compliance with subdivision (a) of Section 18551.

(b)  The resident ownership or proposed resident ownership of a mobilehome park converted or proposed to be converted to a resident-owned subdivision, cooperative, condominium, or nonprofit corporation formed pursuant to Section 11010.8 of the Business and Professions Code, shall, on behalf of registered owners of manufactured homes and mobilehomes making application pursuant to subdivision (a), establish with an escrow agent an escrow account. All of the following shall be deposited into the escrow account:

(1)  A copy of the registered owner’s application, on a form, provided by the department, that shall be substantially similar to forms presently used to record the installation of manufactured homes and mobilehomes on foundation systems pursuant to subdivision (a) of Section 18551. In addition, by signature of an authorized representative, the form shall contain provisions for certification by the resident ownership of the mobilehome park converted or proposed to be converted to a subdivision, cooperative, or condominium that the applicant is a participant in the resident-ownership.

(2)  The certificate of title, the current registration card, decals, and other indicia of registration of the manufactured home or mobilehome.

(3)  In the absence of a certificate of title for the manufactured home or mobilehome, written evidence from lienholders on record with the department that the lienholders consent to conversion of the manufactured home or mobilehome to a fixture and improvement to the underlying real property upon the discharge of any personal lien, that may be conditioned upon the satisfaction by the registered owner of the obligation secured by the lien.

(4)  A fee payable to the department in the amount of twenty-two dollars ($22), for each transportable section of the manufactured home or mobilehome, that shall be transmitted to the department upon close of escrow with a copy of the form recorded with the county recorder’s office pursuant to paragraph (2) of subdivision (c). Fees received by the department pursuant to this section shall be deposited in the Mobilehome-Manufactured Home Revolving Fund established under subdivision (a) of Section 18016.5 for administration of Part 2 (commencing with Section 18000).

(5)  Escrow instructions describing the terms and conditions of compliance with this section, the requirements of the department, and other applicable terms and conditions.

(c)  If the manufactured home or mobilehome is subject to local property taxation, and subject to registration under Part 2 (commencing with Section 18000), the escrow officer shall forward to the tax collector of the county where the used manufactured home or mobilehome is located, a written demand for a tax clearance certificate if no liability exists, or a conditional tax clearance certificate if a tax liability exists, to be provided on a form prescribed by the Controller. The conditional tax clearance certificate shall state the amount of the tax liability due, if any, and the final date that amount may be paid out of the proceeds of escrow before a further tax liability may be incurred.

(1)  Within five working days of receipt of the written demand for a conditional tax clearance certificate or a tax clearance certificate, the county tax collector shall forward the conditional tax clearance certificate or a tax clearance certificate showing that no tax liability exists to the requesting escrow officer. In the event the tax clearance certificate’s or conditional tax clearance certificate’s final due date expires within 30 days of the date of issuance, an additional conditional tax clearance certificate or a tax clearance certificate shall be completed that has a final due date of at least 30 days beyond the date of issuance.

(2)  If the tax collector to whom the written demand for a tax clearance certificate or a conditional tax clearance certificate was made fails to comply with that demand within 30 days from the date the demand was mailed, the escrow officer may close the escrow and submit a statement of facts certifying that the written demand was made on the tax collector and the tax collector failed to comply with that written demand within 30 days. This statement of facts shall be accepted by the department and all other parties to the conversion in lieu of a conditional tax clearance certificate or a tax clearance certificate, as prescribed by subdivision (a) of Section 18092.7, and the conversion of the manufactured home or mobilehome to a fixture and improvement to the underlying real property may be completed.

(3)  The escrow officer may satisfy the terms of the conditional tax clearance certificate by paying the amount of tax liability shown on the form by the tax collector out of the proceeds of escrow on or before the date indicated on the form and by certifying in the space provided on the form that all terms and conditions of the conditional tax clearance certificate have been complied with.

(d)  (1)  On the same or following day that the escrow required by subdivision (b) is closed, the escrow agent shall record, or cause to be recorded, with the county recorder of the county where the converted manufactured home or mobilehome is situated, the form prescribed by paragraph (1) of subdivision (b) stating that the manufactured home or mobilehome has been converted to a fixture and improvement to the underlying real property pursuant to this section.

(2)  When recorded, the form referred to in paragraph (1) of subdivision (b) shall be indexed by the county recorder to the named owner of the converted manufactured home or mobilehome, and shall be deemed to give constructive notice as to its contents to all persons thereafter dealing with the real property.

(e)  The department shall cancel the registration of a manufactured home or mobilehome converted to a fixture and improvement to the underlying real property pursuant to this section. For the purposes of this subdivision, conversion of the manufactured home to a fixture and improvement to the underlying real property shall be deemed to have occurred on the day a form referred to in paragraph (1) of subdivision (b) is recorded. Cancellation shall be effective as of that date, and the department shall enter the cancellation on its records upon receipt of a copy of the form recorded pursuant to paragraph (1) of subdivision (c), the certificate of title, the current registration card, other indicia of registration, and fees prescribed by this section. This subdivision shall not be construed to affect the application of existing laws, or the department’s regulations or procedures with regard to the cancellation of registration, except as to the requirement therefor and the effective date thereof.

(f)  Once the form referred to in paragraph (1) of subdivision (b) has been recorded, a manufactured home or mobilehome shall be deemed a fixture and improvement to the underlying real property described with certainty on the form. Physical removal of the manufactured home or mobilehome from the real property where it has become a fixture and improvement pursuant to this section shall thereafter be prohibited without the consent of all persons or entities who, at the time of removal, have title to any estate or interest in the real property where the manufactured home or mobilehome has become a fixture and improvement.

(g)  For the purposes of this section:

(1)  “Physical removal” shall include, without limitation, the manufactured home, mobilehome, or any transportable section thereof, from the real property where it has become a fixture and improvement.

(2)  Consent to removal shall not be required from the owners of rights-of-way or easements or the owners of subsurface rights or interests in or to minerals, including, but not limited to, oil, gas, or other hydrocarbon substances.

(h)  At least 30 days prior to a legal removal of the manufactured home or mobilehome from the real property where it has become a fixture and improvement and transportation away from the real property, the manufactured home or mobilehome owner shall notify the department and the county assessor of the intended removal of the manufactured home or mobilehome. The department shall require written evidence that the necessary consents have been obtained pursuant to this section, and shall require application for either a transportation permit or manufactured home or mobilehome registration, as the department may decide is appropriate to the circumstances. Immediately upon removal, as defined in this section, the manufactured home or mobilehome shall be deemed to have become personal property and subject to all laws governing the same as applicable to a manufactured home or mobilehome.

(i)  Notwithstanding any other provision of law, any manufactured home or mobilehome not installed on a foundation system pursuant to subdivision (a) of Section 18551 or converted to a fixture and improvement to real property as prescribed by this section shall not be deemed a fixture or improvement to the real property. This subdivision shall not be construed to affect the application of sales and use or property taxes.

(j)  Once converted to a fixture and improvement to real property, a manufactured home or mobilehome shall be subject to state-enforced health and safety standards for manufactured homes or mobilehomes enforced pursuant to Section 18020.

(k)  No local agency shall require, as a condition for the approval of the conversion of a rental mobilehome park to a resident-owned park, including, but not limited to, a subdivision, cooperative, condominium, or nonprofit corporation formed pursuant to Section 11010.8 of the Business and Professions Code for manufactured homes or mobilehomes, that any manufactured home or mobilehome located there be converted to a fixture and improvement to the underlying real property.

( l)  The department is authorized to adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code in order to implement the purposes of this section.

(Amended by Stats. 1997, Ch. 423, Sec. 5. Effective January 1, 1998.)



18601

The department shall adopt regulations to ensure adequate animal control within parks.

(Amended by Stats. 1988, Ch. 799, Sec. 30.)



18602

In every park there shall be installed and kept burning from sunset to sunrise sufficient artificial light to adequately illuminate every building containing toilets and showers, and roadways and walkways within the park.

(Amended by Stats. 1988, Ch. 799, Sec. 31.)



18603

(a) In every park there shall be a person available by telephonic or like means, including telephones, cellular phones, telephone answering machines, answering services or pagers, or in person who shall be responsible for, and who shall reasonably respond in a timely manner to emergencies concerning, the operation and maintenance of the park. In every park with 50 or more units, that person or his or her designee shall reside in the park, have knowledge of emergency procedures relative to utility systems and common facilities under the ownership and control of the owner of the park, and shall be familiar with the emergency preparedness plans for the park.

(b) (1) On or before September 1, 2010, an owner or operator of an existing park shall adopt an emergency preparedness plan.

(2) For a park constructed after September 1, 2010, an owner or operator of a park shall adopt a plan in accordance with this section prior to the issuance of the permit to operate.

(3) An owner or operator may comply with paragraph (1) by either of the following methods:

(A) Adopting the emergency procedures and plans approved by the Standardized Emergency Management System Advisory Board on November 21, 1997, entitled “Emergency Plans for Mobilehome Parks,” and compiled by the Office of Emergency Services in compliance with the Governor’s Executive Order W-156-97, or any subsequent version.

(B) Adopting a plan that is developed by the park management and is comparable to the procedures and plans specified in subparagraph (A).

(c) For an existing park, and in the case of a park constructed after September 10, 2010, prior to the issuance of the permit to operate, an owner or operator of a park shall do both of the following:

(1) Post notice of the emergency preparedness plan in the park clubhouse or in another conspicuous area within the mobilehome park.

(2) On or before September 10, 2010, provide notice of how to access the plan and information on individual emergency preparedness information from the appropriate state or local agencies, including, but not limited to, the Office of Emergency Services, to all existing residents and, upon approval of tenancy, for all new residents thereafter. This may be accomplished in a manner that includes, but is not limited to, distribution of materials and posting notice of the plan or information on how to access the plan via the Internet.

(d) An enforcement agency shall determine whether park management is in compliance with this section. The agency may ascertain compliance by receipt of a copy of the plan during site inspections conducted in response to complaints of alleged violations, or for any other reason.

(e) Notwithstanding any other provision of this part, a violation of this section shall constitute an unreasonable risk to life, health, or safety and shall be corrected by park management within 60 days of notice of the violation.

(Amended by Stats. 2013, Ch. 352, Sec. 342. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18604

(a)  No manufactured home, mobilehome, or recreational vehicle within a park shall be rented or leased unless it bears a label, an insignia, or an insignia of approval required by Section 18026 or 18027.3, or a federal label issued pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec. 5401 et seq.).

(b)  A recreational vehicle that does not bear a label, an insignia, or an insignia of approval, as required by subdivision (f) or (g) of Section 18027.3, may not occupy any lot in a special occupancy park unless the vehicle owner provides reasonable proof of compliance with ANSI Standard No. A119.2 or A119.5. A department label or insignia shall constitute one form of reasonable proof of compliance with ANSI standards. This subdivision does not apply to a recreational vehicle occupying a lot in a special occupancy park on December 31, 1998, unless the vehicle is moved to a different special occupancy park on or after January 1, 1999.

(Amended by Stats. 1998, Ch. 293, Sec. 11. Effective January 1, 1999.)



18605

The department shall adopt regulations to govern the use and occupancy of manufactured homes, mobilehomes, and recreational vehicles. These regulations shall establish minimum requirements to protect the health and safety of the occupants and the public, and shall also provide for the repair or abatement of any unsafe or unsanitary condition of the manufactured home, mobilehome, or recreational vehicle or of the electrical, mechanical, or plumbing installations therein.

(Amended by Stats. 2001, Ch. 434, Sec. 26. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






ARTICLE 2 - Mobilehome and Special Occupancy Park Lots

18610

Except as provided in Section 18930, the department shall adopt regulations to govern the construction, use, occupancy, and maintenance of parks and lots within the parks. The regulations adopted by the department shall establish standards and requirements which protect the health, safety, and general welfare of the residents of parks. The regulations adopted by the department shall provide equivalent or greater protection to the residents of parks than the statutes and regulations in effect on December 31, 1977.

(Amended by Stats. 1988, Ch. 799, Sec. 35.)



18610.5

(a)  Park lot lines shall not be created, moved, shifted, or altered without a permit issued to the park owner or operator by the enforcement agency and the written authorization of the registered owner or owners of the mobilehome or manufactured home, if any, located on the lot or lots on which the lot line will be created, moved, shifted, or altered.

(b)  No park lot line shall be created, moved, shifted, or altered, if the action will place the mobilehome owner, as defined by Section 18400.4, of a mobilehome or manufactured home located on a lot in violation of any separation or space requirements under this part or under any administrative regulation.

(c)  The park owner or operator shall submit a written application for the lot line alteration permit to the enforcement agency. The application shall include a list of the names and addresses of the registered owners of mobilehomes or manufactured homes located on the lot or lots that would be altered by the proposed lot line change and the written authorization of the registered owners. The enforcement agency may require, as part of the application for the permit, that a mobilehome park owner or operator submit to the enforcement agency documents needed to demonstrate compliance with this section, including, but not limited to, a detailed plot plan showing the dimensions of each lot altered by the creation, movement, shifting, or alteration of the lot lines. If submission of a plot plan is required, the mobilehome park owner or operator shall provide a copy of the plot plan to the registered owners of mobilehomes or manufactured homes located on each lot that would be altered by the proposed lot line change and provide the enforcement agency, as part of the application, with proof of delivery by first-class postage prepaid of the copy of the plot plan to the affected registered owners.

(d)  The department may adopt a fee, by regulation, payable by the applicant, for the permit authorized by this section.

(e)  If the department is the enforcement agency and the application proposes to reduce or increase the total number of lots available for occupation, the applicant shall submit a copy of that application and any information required by subdivision (c) to the local planning agency of the jurisdiction where the park is located.

(Amended by Stats. 2003, Ch. 815, Sec. 3. Effective January 1, 2004. Operative July 1, 2005, by Sec. 6 of Ch. 815.)



18611

(a)  Factory-built housing bearing an insignia of approval pursuant to Section 19980, manufactured homes as defined in Section 18007, mobilehomes as defined in Section 18008, or multiunit manufactured housing as defined in Section 18008.7 may be affixed to a foundation system within a mobilehome park, if the installation conforms to the rules of the mobilehome park, the installation is approved pursuant to Section 19992, or in the case of manufactured homes, mobilehomes, or multiunit manufactured housing the installation is in accordance with Section 18551, and no single structure exceeds two stories in height. Any factory-built housing, manufactured homes, mobilehomes, or multiunit manufactured housing included in a mobilehome park pursuant to this section shall be located on lots especially designated for that purpose in accordance with the rules of the mobilehome park.

(b)  This section applies only to mobilehome parks (1) where the permit to construct the park is issued on or after January 1, 1982, and (2) that are additionally granted a zone designation or conditional use permit that authorizes permanent occupancies of the type and to the extent established pursuant to this section.

(c)  Nothing in this section shall be construed to create an exemption from the requirements of Division 2 (commencing with Section 66410) of Title 7 of the Government Code.

(Amended by Stats. 2002, Ch. 1065, Sec. 2. Effective January 1, 2003.)



18612

Except as provided in Section 18930, the department shall adopt regulations to govern lot access and driveways within parks. The regulations adopted by the department shall establish standards or requirements which protect the health, safety, and general welfare of the residents of parks and shall require proper maintenance of lot access and driveways. The regulations adopted by the department shall provide equivalent or greater protection to the residents of parks than the statutes and regulations in effect on December 31, 1977.

(Amended by Stats. 1988, Ch. 799, Sec. 36.)



18613

(a)  (1)  A permit shall be obtained from the enforcement agency each time a manufactured home or mobilehome is to be located, installed, or reinstalled, on any site for the purpose of human habitation or occupancy as a dwelling.

(2)  For purposes of this section, the terms “located,” “installed,” and “reinstalled” include alteration, modification, or replacement of the mobilehome stabilizing devices, load-bearing supports, or both.

(b)  The contractor engaged to install the manufactured home or mobilehome shall obtain the permit, except when the owner of the manufactured home or mobilehome proposes to perform the installation. When a contractor applies for a permit to install a manufactured home or mobilehome, he or she shall display a valid contractor’s license. The contractor shall complete the installation of the manufactured home or mobilehome in accordance with the regulations adopted by the department within the time limitations which shall be established by regulations of the department. The time limitations shall allow contractors a reasonable amount of time within which to complete manufactured home or mobilehome installations.

(c)  If inspection of the manufactured home or mobilehome installation by the enforcement agency determines that the manufactured home or mobilehome cannot be approved for occupancy due to defective material, systems, workmanship, or equipment of the manufactured home or mobilehome, the contractor shall be allowed a reasonable amount of time, as determined by regulations of the department, to complete the installation after the defects in the manufactured home or mobilehome have been corrected.

(d)  The enforcement agency shall immediately notify the department whenever any manufactured home or mobilehome cannot be approved for occupancy due to defects of the manufactured home or mobilehome. The report of notification shall indicate health and safety defects and, in the case of new manufactured homes or mobilehomes, substantial defects of materials and workmanship. For purposes of this section, “substantial defects of materials and workmanship” means defects objectively manifested by broken, ripped, cracked, stained, or missing parts or components and shall not include alleged defects concerning color combinations or grade of materials used. If the manufactured home or mobilehome fails the installation inspection because of conditions which do not endanger the health or safety of the occupant, the owner may occupy the manufactured home or mobilehome. If, however, the installation fails inspection due to immediate hazards to the health or safety of the occupant, as determined by the enforcement agency, the manufactured home or mobilehome shall not be occupied.

(e)  Except as provided in Section 18930, the department shall adopt regulations for the installations and regulations which specify a standard form required to be used statewide by enforcement agencies as a certificate of occupancy or statement of installation acceptance. The department shall transmit a copy of the standard form to all enforcement agencies. An enforcement agency shall not be required to use the standard forms until their existing stock of forms for this purpose is depleted. The regulations adopted by the department pursuant to this section shall establish the requirements which the department determines are reasonably necessary for the protection of life and property and to carry out the purposes of this section. In adopting building regulations or adopting other regulations pursuant to this section, the department shall consider reassembly of the manufactured home or mobilehome, stabilizing devices and load-bearing supports, and utility connections and connectors.

(f)  The department shall establish a schedule of fees for the permits required by this section commensurate with the cost of the enforcement of this section and the regulations adopted pursuant to this section. Where a city, county, or city and county is responsible for the enforcement, the city, county, or city and county may establish a schedule of fees not to exceed the actual cost of enforcement and not to exceed those fees established by the department where the department is the enforcement agency. Permit fees and reinspection fees shall be paid to the enforcement agency by the permittee.

(g)  This section does not apply to recreational vehicles or commercial coaches.

(Amended by Stats. 1992, Ch. 686, Sec. 11. Effective January 1, 1993.)



18613.1

The requirements for any installation of a manufactured home or mobilehome shall not exceed the requirements set forth in Sections 18613 and 18613.4.

(Amended by Stats. 1994, Ch. 240, Sec. 1. Effective July 21, 1994.)



18613.2

When the enforcement agency issues an installation permit for a new manufactured home or mobilehome, beginning on July 1, 1980, a copy of such permit shall be delivered to the county or city assessor having jurisdiction where the manufactured home or mobilehome is to be sited.

(Amended by Stats. 1983, Ch. 1076, Sec. 132.)



18613.3

An application for a permit for initial installation of a manufactured home or mobilehome shall be accompanied by a dimensioned plot plan of the lot on which the manufactured home or mobilehome will be installed. The park owner or operator shall sign the plot plan to certify that the dimensions of the lot are correct if the manufactured home or mobilehome is to be located in a park. The applicant shall provide a copy of the plot plan to the manufactured home or mobilehome owner, if the applicant is a contractor, and to the park owner or operator, if the manufactured home or mobilehome is to be located in a park.

(Added by Stats. 1992, Ch. 320, Sec. 1. Effective January 1, 1993.)



18613.4

(a)  All manufactured homes or mobilehomes, when initially installed or subsequently reinstalled on a different lot pursuant to Section 18613, shall be installed to resist, in conjunction with vertical loads, either forces from horizontal wind pressures of 15 pounds per square foot or the design wind load of the home, whichever is greater.

(b)  For the purposes of complying with subdivision (a), all manufactured homes or mobilehomes with manufacturer’s installation instructions that include requirements for tiedowns shall be installed in accordance with all of the following:

(1)  The manufacturer’s installation instructions.

(2)  If not included in the manufacturer’s installation instructions, a minimum of four additional tiedowns per section shall be installed to resist the same wind forces in the longitudinal direction of the manufactured home or mobilehome as the total of those forces required to be resisted in the transverse direction. No portion of the tiedown extending beyond the vertical plane of an exterior wall of the manufactured home or mobilehome shall be above the ground.

(3)  When used, concrete or steel piers shall have mechanical connections to the home and their footing that resist separation of the supports from the home and the footing. Mechanical connections shall not require modifications to the manufactured home or mobilehome.

(c)  For the purposes of complying with subdivision (a), when no manufacturer’s installation instructions are available that include requirements for tiedowns, the manufactured home or mobilehome shall be installed in accordance with both of the following:

(1)  Department regulations, which shall include requirements for tiedowns meeting the standards in subdivision (a).

(2)  The requirements specified in paragraphs (2) and (3) of subdivision (b).

(d)  For the purposes of complying with subdivision (a), all manufactured homes or mobilehomes may be installed or reinstalled in accordance with plans and specifications signed by a licensed architect or engineer that meet the requirements of this section.

(e)  Manufactured homes or mobilehomes installed before the effective date of the act that added this section that do not meet the standards in subdivision (a) and need to be reinstalled due to damage caused by wind or seismic forces shall be reinstalled to meet the requirements of subdivision (a) and paragraphs (2) and (3) of subdivision (b), if federal funds are available for grants or direct payment of the additional installation costs.

(f)  Nothing in this section prohibits the use of alternative materials, installation methods, devices, et cetera, as permitted in Section 18305, as long as the forces specified in subdivision (a) and in paragraph (2) of subdivision (b) are resisted.

(g)  The department shall adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code in order to implement the purposes of this section.

(h)  The department shall develop standards for mechanical connections for concrete block supports that connect the blocks to the manufactured homes or mobilehomes and their footing and resist the separation of the supports from the home and the footing. By the adoption of the act that adds this subdivision, it is not the intent of the Legislature that the concrete blocks used as vertical supports be required to be mechanically attached to the manufactured homes or mobilehomes and their footings.

(i)  This section shall not apply to the installation of any manufactured home or mobilehome for which escrow has been opened in accordance with Section 18035 prior to the operative date of the act that adds this section.

(j)  This section shall become operative 60 days after the date that the act that adds this section is chaptered.

(Added by Stats. 1994, Ch. 240, Sec. 2. Effective July 21, 1994. Section operative September 19, 1994, pursuant to its own provisions.)



18613.5

The Department of Housing and Community Development, with the review and advice of the Seismic Safety Commission, shall adopt such rules and regulations as are necessary to ensure that purchasers of all manufactured homes and mobilehomes installed for human occupancy pursuant to Section 18613 are offered earthquake resistant bracing systems which meet generally accepted seismic safety standards for the reduction of damage and for the protection of the health and safety of the occupants. Such rules and regulations also shall include provisions for establishing a process and a fee schedule for the design review and certification by the department.

To the extent practical, the department shall be responsible for notifying owners of existing licensed manufactured homes and mobilehomes that a certification process has been established so that when considering purchase of a bracing system the owners can determine if the product or system is certified by the department.

The fees established by the department shall be sufficient to pay for the development of the design criteria and standards and the costs for the design review and certification of the products or systems.

(Amended by Stats. 1983, Ch. 1076, Sec. 133.)



18613.7

(a)  A permit shall be obtained by the installer from the enforcement agency each time an earthquake resistant bracing system is installed, replaced, or altered on any manufactured home or mobilehome. The enforcement agency shall inspect the installation of these bracing systems to ensure compliance with the regulations adopted by the department.

(b)  The department shall adopt regulations governing the installation of earthquake resistant bracing systems. The enforcement agency shall adopt a fee schedule which shall not exceed the costs of the issuance of the permit and inspection required by this section.

(Amended by Stats. 1992, Ch. 686, Sec. 12. Effective January 1, 1993.)



18614

If the installation of a manufactured home or mobilehome by a contractor has failed the inspection of the enforcement agency and the contractor has failed to perform corrections to remedy the reasons for the failure within the time permitted by regulations of the department adopted pursuant to Section 18613, the enforcement agency shall promptly notify the registrar of contractors of such fact and the name of the contractor.

Upon such notification, the registrar shall investigate the actions of the contractor. Failure by the contractor to comply with the provisions of Section 18613 and the building standards referenced therein and the regulations adopted pursuant thereto may constitute cause for disciplinary action.

(Amended by Stats. 1983, Ch. 1076, Sec. 134.)






ARTICLE 2.5 - Formaldehyde Vapors

18610

Except as provided in Section 18930, the department shall adopt regulations to govern the construction, use, occupancy, and maintenance of parks and lots within the parks. The regulations adopted by the department shall establish standards and requirements which protect the health, safety, and general welfare of the residents of parks. The regulations adopted by the department shall provide equivalent or greater protection to the residents of parks than the statutes and regulations in effect on December 31, 1977.

(Amended by Stats. 1988, Ch. 799, Sec. 35.)



18610.5

(a)  Park lot lines shall not be created, moved, shifted, or altered without a permit issued to the park owner or operator by the enforcement agency and the written authorization of the registered owner or owners of the mobilehome or manufactured home, if any, located on the lot or lots on which the lot line will be created, moved, shifted, or altered.

(b)  No park lot line shall be created, moved, shifted, or altered, if the action will place the mobilehome owner, as defined by Section 18400.4, of a mobilehome or manufactured home located on a lot in violation of any separation or space requirements under this part or under any administrative regulation.

(c)  The park owner or operator shall submit a written application for the lot line alteration permit to the enforcement agency. The application shall include a list of the names and addresses of the registered owners of mobilehomes or manufactured homes located on the lot or lots that would be altered by the proposed lot line change and the written authorization of the registered owners. The enforcement agency may require, as part of the application for the permit, that a mobilehome park owner or operator submit to the enforcement agency documents needed to demonstrate compliance with this section, including, but not limited to, a detailed plot plan showing the dimensions of each lot altered by the creation, movement, shifting, or alteration of the lot lines. If submission of a plot plan is required, the mobilehome park owner or operator shall provide a copy of the plot plan to the registered owners of mobilehomes or manufactured homes located on each lot that would be altered by the proposed lot line change and provide the enforcement agency, as part of the application, with proof of delivery by first-class postage prepaid of the copy of the plot plan to the affected registered owners.

(d)  The department may adopt a fee, by regulation, payable by the applicant, for the permit authorized by this section.

(e)  If the department is the enforcement agency and the application proposes to reduce or increase the total number of lots available for occupation, the applicant shall submit a copy of that application and any information required by subdivision (c) to the local planning agency of the jurisdiction where the park is located.

(Amended by Stats. 2003, Ch. 815, Sec. 3. Effective January 1, 2004. Operative July 1, 2005, by Sec. 6 of Ch. 815.)



18611

(a)  Factory-built housing bearing an insignia of approval pursuant to Section 19980, manufactured homes as defined in Section 18007, mobilehomes as defined in Section 18008, or multiunit manufactured housing as defined in Section 18008.7 may be affixed to a foundation system within a mobilehome park, if the installation conforms to the rules of the mobilehome park, the installation is approved pursuant to Section 19992, or in the case of manufactured homes, mobilehomes, or multiunit manufactured housing the installation is in accordance with Section 18551, and no single structure exceeds two stories in height. Any factory-built housing, manufactured homes, mobilehomes, or multiunit manufactured housing included in a mobilehome park pursuant to this section shall be located on lots especially designated for that purpose in accordance with the rules of the mobilehome park.

(b)  This section applies only to mobilehome parks (1) where the permit to construct the park is issued on or after January 1, 1982, and (2) that are additionally granted a zone designation or conditional use permit that authorizes permanent occupancies of the type and to the extent established pursuant to this section.

(c)  Nothing in this section shall be construed to create an exemption from the requirements of Division 2 (commencing with Section 66410) of Title 7 of the Government Code.

(Amended by Stats. 2002, Ch. 1065, Sec. 2. Effective January 1, 2003.)



18612

Except as provided in Section 18930, the department shall adopt regulations to govern lot access and driveways within parks. The regulations adopted by the department shall establish standards or requirements which protect the health, safety, and general welfare of the residents of parks and shall require proper maintenance of lot access and driveways. The regulations adopted by the department shall provide equivalent or greater protection to the residents of parks than the statutes and regulations in effect on December 31, 1977.

(Amended by Stats. 1988, Ch. 799, Sec. 36.)



18613

(a)  (1)  A permit shall be obtained from the enforcement agency each time a manufactured home or mobilehome is to be located, installed, or reinstalled, on any site for the purpose of human habitation or occupancy as a dwelling.

(2)  For purposes of this section, the terms “located,” “installed,” and “reinstalled” include alteration, modification, or replacement of the mobilehome stabilizing devices, load-bearing supports, or both.

(b)  The contractor engaged to install the manufactured home or mobilehome shall obtain the permit, except when the owner of the manufactured home or mobilehome proposes to perform the installation. When a contractor applies for a permit to install a manufactured home or mobilehome, he or she shall display a valid contractor’s license. The contractor shall complete the installation of the manufactured home or mobilehome in accordance with the regulations adopted by the department within the time limitations which shall be established by regulations of the department. The time limitations shall allow contractors a reasonable amount of time within which to complete manufactured home or mobilehome installations.

(c)  If inspection of the manufactured home or mobilehome installation by the enforcement agency determines that the manufactured home or mobilehome cannot be approved for occupancy due to defective material, systems, workmanship, or equipment of the manufactured home or mobilehome, the contractor shall be allowed a reasonable amount of time, as determined by regulations of the department, to complete the installation after the defects in the manufactured home or mobilehome have been corrected.

(d)  The enforcement agency shall immediately notify the department whenever any manufactured home or mobilehome cannot be approved for occupancy due to defects of the manufactured home or mobilehome. The report of notification shall indicate health and safety defects and, in the case of new manufactured homes or mobilehomes, substantial defects of materials and workmanship. For purposes of this section, “substantial defects of materials and workmanship” means defects objectively manifested by broken, ripped, cracked, stained, or missing parts or components and shall not include alleged defects concerning color combinations or grade of materials used. If the manufactured home or mobilehome fails the installation inspection because of conditions which do not endanger the health or safety of the occupant, the owner may occupy the manufactured home or mobilehome. If, however, the installation fails inspection due to immediate hazards to the health or safety of the occupant, as determined by the enforcement agency, the manufactured home or mobilehome shall not be occupied.

(e)  Except as provided in Section 18930, the department shall adopt regulations for the installations and regulations which specify a standard form required to be used statewide by enforcement agencies as a certificate of occupancy or statement of installation acceptance. The department shall transmit a copy of the standard form to all enforcement agencies. An enforcement agency shall not be required to use the standard forms until their existing stock of forms for this purpose is depleted. The regulations adopted by the department pursuant to this section shall establish the requirements which the department determines are reasonably necessary for the protection of life and property and to carry out the purposes of this section. In adopting building regulations or adopting other regulations pursuant to this section, the department shall consider reassembly of the manufactured home or mobilehome, stabilizing devices and load-bearing supports, and utility connections and connectors.

(f)  The department shall establish a schedule of fees for the permits required by this section commensurate with the cost of the enforcement of this section and the regulations adopted pursuant to this section. Where a city, county, or city and county is responsible for the enforcement, the city, county, or city and county may establish a schedule of fees not to exceed the actual cost of enforcement and not to exceed those fees established by the department where the department is the enforcement agency. Permit fees and reinspection fees shall be paid to the enforcement agency by the permittee.

(g)  This section does not apply to recreational vehicles or commercial coaches.

(Amended by Stats. 1992, Ch. 686, Sec. 11. Effective January 1, 1993.)



18613.1

The requirements for any installation of a manufactured home or mobilehome shall not exceed the requirements set forth in Sections 18613 and 18613.4.

(Amended by Stats. 1994, Ch. 240, Sec. 1. Effective July 21, 1994.)



18613.2

When the enforcement agency issues an installation permit for a new manufactured home or mobilehome, beginning on July 1, 1980, a copy of such permit shall be delivered to the county or city assessor having jurisdiction where the manufactured home or mobilehome is to be sited.

(Amended by Stats. 1983, Ch. 1076, Sec. 132.)



18613.3

An application for a permit for initial installation of a manufactured home or mobilehome shall be accompanied by a dimensioned plot plan of the lot on which the manufactured home or mobilehome will be installed. The park owner or operator shall sign the plot plan to certify that the dimensions of the lot are correct if the manufactured home or mobilehome is to be located in a park. The applicant shall provide a copy of the plot plan to the manufactured home or mobilehome owner, if the applicant is a contractor, and to the park owner or operator, if the manufactured home or mobilehome is to be located in a park.

(Added by Stats. 1992, Ch. 320, Sec. 1. Effective January 1, 1993.)



18613.4

(a)  All manufactured homes or mobilehomes, when initially installed or subsequently reinstalled on a different lot pursuant to Section 18613, shall be installed to resist, in conjunction with vertical loads, either forces from horizontal wind pressures of 15 pounds per square foot or the design wind load of the home, whichever is greater.

(b)  For the purposes of complying with subdivision (a), all manufactured homes or mobilehomes with manufacturer’s installation instructions that include requirements for tiedowns shall be installed in accordance with all of the following:

(1)  The manufacturer’s installation instructions.

(2)  If not included in the manufacturer’s installation instructions, a minimum of four additional tiedowns per section shall be installed to resist the same wind forces in the longitudinal direction of the manufactured home or mobilehome as the total of those forces required to be resisted in the transverse direction. No portion of the tiedown extending beyond the vertical plane of an exterior wall of the manufactured home or mobilehome shall be above the ground.

(3)  When used, concrete or steel piers shall have mechanical connections to the home and their footing that resist separation of the supports from the home and the footing. Mechanical connections shall not require modifications to the manufactured home or mobilehome.

(c)  For the purposes of complying with subdivision (a), when no manufacturer’s installation instructions are available that include requirements for tiedowns, the manufactured home or mobilehome shall be installed in accordance with both of the following:

(1)  Department regulations, which shall include requirements for tiedowns meeting the standards in subdivision (a).

(2)  The requirements specified in paragraphs (2) and (3) of subdivision (b).

(d)  For the purposes of complying with subdivision (a), all manufactured homes or mobilehomes may be installed or reinstalled in accordance with plans and specifications signed by a licensed architect or engineer that meet the requirements of this section.

(e)  Manufactured homes or mobilehomes installed before the effective date of the act that added this section that do not meet the standards in subdivision (a) and need to be reinstalled due to damage caused by wind or seismic forces shall be reinstalled to meet the requirements of subdivision (a) and paragraphs (2) and (3) of subdivision (b), if federal funds are available for grants or direct payment of the additional installation costs.

(f)  Nothing in this section prohibits the use of alternative materials, installation methods, devices, et cetera, as permitted in Section 18305, as long as the forces specified in subdivision (a) and in paragraph (2) of subdivision (b) are resisted.

(g)  The department shall adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code in order to implement the purposes of this section.

(h)  The department shall develop standards for mechanical connections for concrete block supports that connect the blocks to the manufactured homes or mobilehomes and their footing and resist the separation of the supports from the home and the footing. By the adoption of the act that adds this subdivision, it is not the intent of the Legislature that the concrete blocks used as vertical supports be required to be mechanically attached to the manufactured homes or mobilehomes and their footings.

(i)  This section shall not apply to the installation of any manufactured home or mobilehome for which escrow has been opened in accordance with Section 18035 prior to the operative date of the act that adds this section.

(j)  This section shall become operative 60 days after the date that the act that adds this section is chaptered.

(Added by Stats. 1994, Ch. 240, Sec. 2. Effective July 21, 1994. Section operative September 19, 1994, pursuant to its own provisions.)



18613.5

The Department of Housing and Community Development, with the review and advice of the Seismic Safety Commission, shall adopt such rules and regulations as are necessary to ensure that purchasers of all manufactured homes and mobilehomes installed for human occupancy pursuant to Section 18613 are offered earthquake resistant bracing systems which meet generally accepted seismic safety standards for the reduction of damage and for the protection of the health and safety of the occupants. Such rules and regulations also shall include provisions for establishing a process and a fee schedule for the design review and certification by the department.

To the extent practical, the department shall be responsible for notifying owners of existing licensed manufactured homes and mobilehomes that a certification process has been established so that when considering purchase of a bracing system the owners can determine if the product or system is certified by the department.

The fees established by the department shall be sufficient to pay for the development of the design criteria and standards and the costs for the design review and certification of the products or systems.

(Amended by Stats. 1983, Ch. 1076, Sec. 133.)



18613.7

(a)  A permit shall be obtained by the installer from the enforcement agency each time an earthquake resistant bracing system is installed, replaced, or altered on any manufactured home or mobilehome. The enforcement agency shall inspect the installation of these bracing systems to ensure compliance with the regulations adopted by the department.

(b)  The department shall adopt regulations governing the installation of earthquake resistant bracing systems. The enforcement agency shall adopt a fee schedule which shall not exceed the costs of the issuance of the permit and inspection required by this section.

(Amended by Stats. 1992, Ch. 686, Sec. 12. Effective January 1, 1993.)



18614

If the installation of a manufactured home or mobilehome by a contractor has failed the inspection of the enforcement agency and the contractor has failed to perform corrections to remedy the reasons for the failure within the time permitted by regulations of the department adopted pursuant to Section 18613, the enforcement agency shall promptly notify the registrar of contractors of such fact and the name of the contractor.

Upon such notification, the registrar shall investigate the actions of the contractor. Failure by the contractor to comply with the provisions of Section 18613 and the building standards referenced therein and the regulations adopted pursuant thereto may constitute cause for disciplinary action.

(Amended by Stats. 1983, Ch. 1076, Sec. 134.)






ARTICLE 3 - Building Construction

18620

The department shall adopt regulations regarding the construction of buildings in parks that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this part. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall apply to the construction of all permanent buildings in a park, except in a park in a city, county, or city and county that has adopted and is enforcing a building code with amendments adopted pursuant to Section 17958.5 and which city, county, or city and county is the enforcement agency.

(Amended by Stats. 2001, Ch. 434, Sec. 33. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






ARTICLE 4 - Plumbing

18630

The department shall adopt regulations regarding plumbing in parks that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this part. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall apply to all plumbing within permanent buildings, except a park in a city, county, or city and county that has adopted and is enforcing a plumbing code with amendments adopted pursuant to Section 17958.5 and which city, county, or city and county is the enforcement agency.

(Amended by Stats. 2001, Ch. 434, Sec. 34. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






ARTICLE 5 - Regulations

18640

The department shall adopt regulations for toilet, shower, and laundry facilities in parks. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall establish standards and requirements which protect the health, safety, and general welfare of the residents of parks, and shall require proper maintenance of those facilities. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall provide equivalent or greater protection to the residents of parks than the statutes and regulations in effect on December 31, 1977.

(Amended by Stats. 2001, Ch. 434, Sec. 35. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






ARTICLE 6 - Electrical

18670

The department shall adopt regulations regarding electrical wiring, fixtures, and equipment installed in parks that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this part. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall apply to all electrical wiring, fixtures, and equipment installed within permanent buildings, except within a park in a city, county, or city and county that has adopted and is enforcing an electrical code with amendments adopted pursuant to Section 17958.5 and which city, county, or city and county is the enforcement agency.

(Amended by Stats. 2001, Ch. 434, Sec. 36. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)









CHAPTER 6 - Fuel Gases

18690

The department shall adopt regulations regarding fuel gas equipment and installations in parks that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this part. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall apply to all fuel gas equipment and installations within permanent buildings, except within a park in a city, county, or city and county that has adopted and is enforcing a gas code with amendments adopted pursuant to Section 17958.5 and which city, county, or city and county is the enforcement agency.

(Amended by Stats. 2001, Ch. 434, Sec. 37. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18691

(a)  The department shall adopt rules and regulations that it determines are reasonably consistent with generally recognized fire protection standards, governing conditions relating to the prevention of fire or for the protection of life and property against fire in parks. The department shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section within permanent buildings. The department, in consultation with local firefighting agencies, shall adopt and implement no later than January 1, 2002, regulations that require regular maintenance and periodic inspection and testing of fire hydrants in mobilehome parks.

(b)  The regulations adopted by the department shall be applicable in all parks, except in a park within either of the following areas:

(1) A city, county, or city and county that is the enforcement agency and has adopted and is enforcing a fire prevention code imposing restrictions equal to or greater than the restrictions imposed by those building standards published in the California Building Standards Code and the other state regulations adopted by the department.

(2) A special district or other entity, organized solely to provide fire protection services and monitored and funded by a county or other public entity, which meets both of the following requirements:

(A) Has been delegated fire code enforcement by a city, county, or city and county that is the enforcement agency.

(B) Is enforcing a fire prevention code imposing restrictions equal to or greater than the restrictions imposed by those building standards published in the California Building Standards Code and other state regulations adopted by the department.

(c)  Notwithstanding the provisions of this section, the rules and regulations adopted by the department relating to the installation of water supply and fire hydrant systems shall not apply within parks constructed, or approved for construction, prior to January 1, 1966.

(d)  Notwithstanding the provisions of this section, a city, county, city and county, or special district that is not the enforcement agency under this part may enforce its fire prevention code in mobilehome parks relating to fire hydrant systems; water supply; fire equipment access; posting of fire equipment access; parking; lot identification; weed abatement; combustible brush and vegetation on a lot or common area that represents an imminent fire hazard; debris abatement; combustible storage abatement, including flammable liquid storage; hazardous material storage and use; open flame or open burning; and burglar bars. Before assuming fire code enforcement in accordance with this subdivision, a city, county, city and county, or special district shall give the department a 30-day written notice. A city, county, city and county, or special district that enforces its fire prevention code pursuant to this subdivision shall apply its code provisions to conditions that arise after adoption of its fire prevention code, to conditions not legally in existence at the adoption of its fire prevention code, or to conditions that, in the opinion of the fire chief, constitute a distinct hazard to life or property.

(Amended by Stats. 2009, Ch. 586, Sec. 1. Effective January 1, 2010.)






CHAPTER 7 - Penalties

18700

Any person who willfully violates this part, building standards published in the State Building Standards Code relating thereto, or any other rules or regulations adopted by the department pursuant to this part is guilty of a misdemeanor, punishable by a fine not exceeding four hundred dollars ($400) or by imprisonment not exceeding 30 days, or by both such fine and imprisonment.

Any permitholder who willfully violates this part, building standards published in the State Building Standards Code relating thereto, or any other rules or regulations adopted by the department pursuant to this part shall be subject to suspension or revocation of his or her permit to operate.

Any person who willfully violates this part, building standards published in the State Building Standards Code relating thereto, or any other rules or regulations adopted by the department pursuant to this part, shall be liable for a civil penalty of five hundred dollars ($500) for each violation or for each day of a continuing violation. The enforcement agency shall institute or maintain an action in the appropriate court to collect any civil penalty arising under this section.

(Amended by Stats. 1985, Ch. 210, Sec. 29.)









PART 2.3 - SPECIAL OCCUPANCY PARKS ACT

CHAPTER 1 - General

18860

This part shall be known and may be cited as the Special Occupancy Parks Act.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18861

(a)  The provisions of this part insofar as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations, and not as new enactments.

(b)  The provisions of Part 2.1 (commencing with Section 18200) shall govern the construction, installation, maintenance, use, and occupancy of a mobilehome, manufactured home, mobilehome accessory building or structure, commercial coach, factory-built home, or permanent building in a special occupancy park.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 2 - Definitions

18862

“Accessory building or structure” is any awning, cabana, ramada, storage cabinet, storage building, private garage, carport, fence, windbreak or porch, or any residential building or structure established for the use of the occupant of a recreational vehicle on a lot.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.1

“Approved” when used in connection with any material, appliance, or construction, means meeting the requirements for obtaining the approval of the department.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.3

“Building standard” means building standard as defined in Section 18909.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.5

“Camping cabin” means a relocatable hard sided shelter with a floor area less than 400 square feet (37 square meters) without plumbing that is designed to be used within a recreational vehicle park only by a camping party. A camping cabin may contain an electrical system and electrical space conditioning equipment complying with the electrical and mechanical regulations adopted pursuant to this part and supplied by the lot service equipment. A camping cabin may be installed or occupied only in special occupancy parks, as defined by Section 18862.43, or in state parks and other state property pursuant to Chapter 1 (commencing with Section 5001) of Division 5 of the Public Resources Code.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.7

“Camping party” means a person or group of not more than 10 persons occupying a campsite or “camping cabin” for not more than 30 days annually.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.9

“Campsite” is an area within an incidental camping area occupied by a camping party.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.11

“Commercial coach” as used in this part has the same meaning as defined in Section 18001.8.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.13

“Conditional permit” means a construction, reconstruction, or operation permit issued by the enforcement agency which may prescribe conditions on the use or occupancy of a special occupancy park, subject to the provisions of this part.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.15

“Department” is the Department of Housing and Community Development.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.17

“Enforcement agency” is the Department of Housing and Community Development, or any city, county, or city and county that has assumed responsibility for the enforcement of this part pursuant to Section 18865 and Part 2.1 (commencing with Section 18200) pursuant to Section 18300.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.19

“Incidental camping area” is any area or tract of land where camping is incidental to the primary use of the land for agriculture, timber management, or water or power development purposes, and where two or more campsites used for camping are rented or leased or held out for rent or lease. The density of usage shall not exceed 25 camping parties within a radius of 265 feet from any campsite within the incidental camping area.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.21

“Lease” is an oral or written contract for the use, possession, and occupation of property. It includes rent.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.23

“Lot” means any area or tract of land or portion of a special occupancy park, designated or used for the occupancy of one manufactured home, mobilehome, recreational vehicle, tent, camp car, or camping party.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.25

“Manufactured home” shall have the same meaning as defined in Section 18007.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.27

“Mobilehome” shall have the same meaning as defined in Section 18008.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.29

“Mobilehome park” shall have the same meaning as used in Section 18214.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.30

“Occupant” and “resident” shall be interchangeable and shall include “occupant,” “resident,” “tenant,” or “guest” as used in Chapter 2.6 (commencing with Section 799.20) of the Civil Code.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.31

“Park” means any special occupancy park.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.33

“Permanent building” means any permanent structure, other than factory-built housing, under the control and ownership of the special occupancy park owner or operator that is not on a lot.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.35

“Plan checking agency” means a private entity employing at least one architect or engineer licensed by the state to perform the review of plans and specifications for the construction of special occupancy parks, including buildings and permanently constructed fixtures, utility systems, streets and other regulated facilities, for the purpose of determining compliance with the applicable provisions of this part and the regulations promulgated thereunder. The plan checking agency shall submit to the department a list of all personnel performing plan checking reviews, including the individual’s name, California architect or engineer license number and expiration date, and a summary of qualifications.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.37

“Recreational vehicle” as used in this part has the same meaning as defined in Section 18010.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.39

(a) “Recreational vehicle park” is any area or tract of land, or a separate designated section within a mobilehome park where two or more lots are rented, leased, or held out for rent or lease, or were formerly held out for rent or lease and later converted to a subdivision, cooperative, condominium, or other form of resident ownership, to accommodate owners or users of recreational vehicles, camping cabins, or tents.

(b) Notwithstanding subdivision (a), employee housing that has obtained a permit to operate pursuant to the Employee Housing Act (Part 1 (commencing with Section 17000)) and that both meets the criteria of Section 17021.6 and is comprised of two or more lots or units held out for lease or rent or provided as a term or condition of employment shall not be deemed a recreational vehicle park for the purposes of the requirement to obtain an initial or annual permit to operate or pay any fees related thereto required by this part.

(Amended by Stats. 2006, Ch. 520, Sec. 3. Effective January 1, 2007.)



18862.41

“Rent” is money or other consideration given for the right of use, possession, and occupation of property.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.43

“Special occupancy park” means a recreational vehicle park, temporary recreational vehicle park, incidental camping area, or tent camp.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.45

“Special purpose commercial coach” as used in this part has the same meaning as defined in Section 18012.5.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18862.47

(a)  “Temporary recreational vehicle park” is any area or tract of land where two or more lots are rented, leased, or held out for rent or lease to owners or users of recreational vehicles and that is established for one operation not to exceed 11 consecutive days, and is then removed.

(b)  Notwithstanding subdivision (a), an area or tract of land zoned for agricultural purposes where two or more lots are rented, leased, or held out for rent or lease to accommodate owners or users of 12 or fewer recreational vehicles for the purpose of housing agricultural employees shall not be deemed a temporary recreational vehicle park for the purposes of the requirement to obtain an initial or annual permit to operate or pay any fees related thereto required by this part.

(Amended by Stats. 2003, Ch. 814, Sec. 9. Effective January 1, 2004.)



18862.49

“Tent” is any enclosed structure or shelter fabricated entirely or in major part of cloth, canvas, or similar material supported by a frame.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 3 - Findings and Purposes

18863

The Legislature finds and declares that increasing numbers of Californians own and use recreational vehicles for recreation, vacations, and temporary housing. Because these vehicles are highly mobile and use various facilities throughout the state, there is a need for consistent and uniform statewide regulations for special occupancy parks to assure their health, safety, and general welfare, and a decent living environment.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18863.1

The Legislature finds and declares that the standards and requirements established for construction, maintenance, occupancy, use, and design of parks should guarantee park occupants or residents maximum protection of their investment and a decent living environment. At the same time, the standards and requirements should be flexible enough to accommodate new technologies and to allow designs that reduce costs and enhance the living environment of park occupants or residents.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18863.2

The Legislature finds and declares that inclusion of specific standards within a statute often precludes the rapid and flexible action needed to correct substandard conditions, and that it is desirable to delete outdated requirements, and to add new and useful requirements designed to protect the health, safety, and general welfare of park occupants or residents or to encourage use of new technologies in the development of parks.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18863.3

The Legislature finds and declares that the specific requirements relating to construction, maintenance, occupancy, use, and design of parks are best developed by the department in accordance with the criteria established by this part. Placing this responsibility with the department will allow for modifications of specific requirements in a rapid fashion and in a manner responsive to the needs of park occupants or residents and owners.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18863.4

(a)  It is the purpose of this part to accomplish both of the following:

(1)  Assure protection of the health, safety, and general welfare of all park occupants or residents.

(2)  Allow modifications in regulations adopted pursuant to this part in a manner consistent with the criteria established in this part.

(b)  The regulations adopted by the department pursuant to the authority granted in this part shall provide equivalent or greater protection to occupants or residents of parks than the statutes and regulations in effect prior to January 1, 1978.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 4 - Application and Scope

18865

(a) This part applies to all parts of the state and supersedes any ordinance enacted by any city, county, or city and county, whether general law or chartered, applicable to this part. Except as provided in Section 18930, the department may adopt regulations to interpret and make specific this part and, when adopted, the regulations shall apply to all parts of the state.

(b) Upon 30 days’ written notice from the governing body to the department, any city, county, or city and county may assume the responsibility for the enforcement of both this part and Part 2.1 (commencing with Section 18200) and the regulations adopted pursuant to this part following approval by the department for the assumption.

(c) The department shall adopt regulations that set forth the conditions for assumption and may include required qualifications of local enforcement agencies. The conditions set forth and the qualifications required in the regulations shall relate solely to the ability of local agencies to enforce properly this part and the regulations adopted pursuant to this part. The regulations shall not set forth requirements for local agencies different than those that the state maintains for its own enforcement program. When assumption is approved, the department shall transfer the responsibility for enforcement to the city, county, or city and county, together with all records of special occupancy parks within the jurisdiction of the city, county, or city and county.

(d) (1) In the event of nonenforcement of this part or the regulations adopted pursuant to this part by a city, county, or city and county, the department shall enforce both this part and Part 2.1 (commencing with Section 18200) and the regulations adopted pursuant to this part and Part 2.1 in the city, county, or city and county, after the department has given written notice to the governing body of the city, county, or city and county, setting forth in what respects the city, county, or city and county has failed to discharge its responsibility, and the city, county, or city and county has failed to initiate corrective measures to carry out its responsibility within 30 days of the notice.

(2) Where the department determines that the local enforcement agency is not properly enforcing this part, the local enforcement agency may appeal the decision to the director of the department.

(e) (1) Any city, city and county, or county may cancel its assumption of responsibility for the enforcement of both this part and Part 2.1 (commencing with Section 18200) by providing written notice of cancellation to the department. The department shall assume responsibility within 90 days after receipt of the notice.

(2) A local enforcement agency that has been approved by the department to enforce the provisions of this chapter and cancels its assumption of responsibility and returns enforcement to the department under paragraph (1) shall remit to the department the fees collected under Section 18870.2 that have not been expended pursuant to this chapter and the regulations adopted thereunder, except that, for fees for a permit to operate, the local enforcement agency shall pay to the department a sum that is equal to the percentage of the year remaining before outstanding permits to operate expire. In addition, the local enforcement agency that relinquishes enforcement authority to the department shall remit to the department any fees collected pursuant to this part for permits to construct or for plan review, or both, for which a final approval of the construction has not yet been issued.

(f) Every city, county, or city and county shall, within its jurisdiction, enforce this part and the regulations adopted pursuant to this part, as they relate to recreational vehicles and to accessory buildings or structures located in both of the following areas: (1) inside of parks where the city, county, or city and county has assumed responsibility for enforcement of both this part and Part 2.1 (commencing with Section 18200), and (2) outside of parks.

(g) This part shall not prevent local authorities of any city, county, or city and county, within the reasonable exercise of their police powers, from doing any of the following:

(1) Establishing, subject to the requirements of Sections 65852.3 and 65852.7 of the Government Code, certain zones for special occupancy parks within the city, county, or city and county, as defined in the zoning ordinance, or from adopting rules and regulations by ordinance or resolution prescribing park perimeter walls or enclosures on public street frontage, signs, access, and vehicle parking or from prescribing the prohibition of certain uses for special occupancy parks.

(2) Regulating the construction and use of equipment and facilities located outside of a recreational vehicle used to supply gas, water, or electricity thereto, except facilities owned, operated, and maintained by a public utility, or to dispose of sewage or other waste therefrom when the facilities are located outside a park for which a permit is required by this part or the regulations adopted pursuant thereto.

(3) Requiring a permit to use a recreational vehicle outside a park for which a permit is required by this part or by regulations adopted pursuant thereto, and require a fee therefor by local ordinance commensurate with the cost of enforcing this part and local ordinance with reference to the use of recreational vehicles, which permit may be refused or revoked if the use violates this part or Part 2 (commencing with Section 18000), any regulations adopted pursuant thereto, or any local ordinance applicable to that use or Part 2.1 (commencing with Section 18200).

(h) A city, including a charter city, county, or city and county, shall not require a new park to include a clubhouse. Recreational facilities, recreational areas, accessory structures, or improvements may be required only to the extent that the facilities or improvements are required in other types of similar recreational facilities, if any, in the city, county, or city and county.

(Amended by Stats. 2008, Ch. 138, Sec. 4. Effective January 1, 2009.)



18865.05

(a)  This part shall also apply to any portion of a mobilehome park that is also a special occupancy park, as defined in Section 18862.43.

(b)  The department shall not charge an owner of a park that is both a special occupancy park and a mobilehome park more than one annual operating permit fee pursuant to Sections 18502 and 18870.2.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18865.1

Any person may file an application with the governing body of any city, city and county, or county for a conditional use permit for a special occupancy park. The governing body, or the planning commission if designated by the governing body, shall hold a public hearing on any such application. Notice of the time and place of the hearing, including a general explanation of the matter to be considered and including a general description of the area affected, shall be given at least two weeks before the hearing and shall be published at least once in a newspaper of general circulation, published and circulated in the city, city and county, or county, as the case may be. When any hearing is held on an application for a conditional use permit for a special occupancy park, a staff report with recommendations and the basis for such recommendations shall be included in the record of the hearing. The decision of the governing body shall be final and the reasons for the decision shall be included in the record.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18865.2

(a)  In any city, county, or city and county that has imposed a time limitation for occupancy of spaces in special occupancy parks, any special occupancy park owner may apply for an exemption to that limitation. The exemption shall be granted unless the city, county, or city and county makes a substantial finding that based on, but not limited to, the lack of needed overnight or tourist spaces in those special occupancy parks in the city, county, or city and county, that the exemption of the applicant’s special occupancy park from the time limitation would cause specific adverse impacts which cannot be mitigated or avoided by providing partial exemptions as set forth in subdivision (b) or by imposing conditions pursuant to subdivision (c).

(b)  The requirements of subdivision (a) may be satisfied by partial exemption if either of the following applies:

(1)  A number of spaces in a special occupancy park are set aside for short-term occupancy, and the remaining spaces are exempted by the city, county, or city and county from the occupancy limitation.

(2)  A city, county, or city and county finds that by increasing the maximum length of stay to a specified additional period of time for the applicant, the problems raised by the applicant for an exemption are satisfied.

(c)  As an alternative to granting a partial exemption pursuant to subdivision (a), in approving a request for an exemption from special occupancy park time limitations, a city, county, or city and county may:

(1)  Impose conditions to assure there will be no adverse impact on local school districts due to the additional enrollment of residents of a special occupancy park.

(2)  Assure that a special occupancy park is in compliance with all regulations adopted pursuant to this part.

(d)  If an exemption to a time limitation for occupancy of spaces in a special occupancy park is applied for pursuant to subdivision (a) and the special occupancy park for which the exemption is requested is located within the coastal zone, as defined in Section 30103 of the Public Resources Code, the exemption shall be granted, only, if in addition to meeting the requirements set forth in subdivision (a), the city, county, or city and county finds that granting the exemption is consistent with its certified local coastal program. If granting the exemption would be inconsistent with an approved or certified local coastal program, the applicant for the exemption may petition the appropriate city, county, or city and county to seek an amendment to its certified local coastal program. If, after consultation with the California Coastal Commission, it is determined that an amendment to the certified local coastal program is required in order to grant the exemption, the city, county, or city and county may request an amendment to the certified local coastal program within 90 days of the applicant’s filing of the petition. This request may be made without regard to the limitation on the number of the amendments that can be requested during any year, pursuant to Section 30514 of the Public Resources Code. The California Coastal Commission shall certify the amendment to the local coastal program unless it finds that the certification would not be consistent with Chapter 3 (commencing with Section 30200) of Division 20 of the Public Resources Code.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18865.3

The department shall adopt regulations for special occupancy parks which shall take into consideration any special conditions as location, physical environment, density of usage, type of operation, type of vehicles to be accommodated, and duration of occupancy. These regulations shall establish requirements that are determined by the department to be reasonable and necessary for the protection of life and property.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18865.4

This part does not apply to any park or camping area owned, operated, and maintained by any of the following:

(a)  The federal government.

(b)  The state.

(c)  Any agency or political subdivision of the state.

(d)  Any city, county, or city and county.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18865.5

(a)  This part does not apply to any apartment house, hotel, or dwelling that is subject to Part 1.5 (commencing with Section 17910).

(b)  This part does not apply to electric, gas, or water facilities owned, operated, and maintained by a public utility.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18865.6

(a)  This part is not intended to prevent the use of any material, appliance, installation, device, arrangement, or method of construction not specifically prescribed by this part and the rules and regulations adopted pursuant to this part, if the alternate use has been approved.

(b)  The department may approve any alternate use if it finds that the proposed design is satisfactory and that the material, appliance, installation, device, arrangement, method, or work offered is, for the purpose intended, at least the equivalent to that prescribed in this part and the rules and regulations adopted pursuant to this part in quality, strength, effectiveness, fire resistance, durability, safety, and for the protection of life and health.

(c)  Whenever there is evidence that any material, appliance, installation, device, arrangement, or method of construction does not conform to the requirements of this part and the rules and regulations promulgated pursuant to this part, or in order to substantiate claims for alternates, the department may require proof of compliance to be made at the expense of the owner or his or her agent.

(d)  The department shall notify the appropriate enforcement agency and plan checking agency of its findings.

(e)  This section is not applicable to local regulations authorized by this part.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18865.7

(a)  The department shall evaluate the enforcement of this part and regulations adopted pursuant to this part by each city, county, or city and county that has assumed responsibility for enforcement.

(b)  In performing this evaluation, the department shall have the following authority:

(1)  To examine the records of local enforcement agencies and to secure from them reports and copies of their records at any time. However, if the department requires duplication of these records, it shall pay for the costs of duplication.

(2)  To carry out any investigations it deems necessary to ensure enforcement of this part and the regulations adopted pursuant thereto.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18865.8

(a)  The department may delegate all or any portion of the authority to enforce this part and the regulations adopted pursuant to this part, or to enforce specific sections of this part or those regulations, to a local building department or health department of any city, county, or city and county where the department is the enforcement agency, if all of the following conditions exist:

(1)  The delegation of authority is necessary to provide prompt and effective recovery assistance or services during or immediately following a disaster declared by the Governor.

(2)  The local building department or health department requests the authority and that request is approved by the governing body having jurisdiction over the local building department or health department.

(3)  The department has determined that the local building department or health department possesses the knowledge and expertise necessary to administer the delegated responsibilities.

(b)  The delegation of authority shall be limited to the time established by the department as necessary to adequately respond to the disaster, or the time period determined by the department, but in no case shall the period exceed 60 days. The delegation of authority may be limited to specific geographic areas or specific mobilehome parks or recreational vehicle parks at the sole discretion of the department.

(c)  Local building departments and health departments acting pursuant to subdivision (a) may charge fees for services rendered, not to exceed the department’s approved schedule of fees associated with the services provided. The department may also reimburse these local departments if funds are received for the activities undertaken pursuant to subdivision (a), but no obligation for reimbursement by the department shall accrue unless funds are allocated to the department for this purpose.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 5 - Enforcement, Actions,and Proceedings

18866

(a)  The department shall enforce this part and the rules and regulations adopted pursuant to this part, except as provided in Section 18865.

(b)  The officers or agents of the enforcement agency may do either of the following:

(1)  Enter public or private property to determine whether there exists any park to which this part applies.

(2)  Enter and inspect all parks, wherever situated, and inspect all accommodations, equipment, or paraphernalia used in connection therewith, including the right to examine any registers of occupants maintained therein in order to secure the enforcement of this part and the regulations adopted pursuant to this part.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18866.1

Enforcement agencies responsible for the enforcement of this part and the regulations adopted pursuant to this part shall maintain all records on file of special occupancy park inspections.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18866.2

Any notice of violation of this part, or any rule or regulation adopted pursuant thereto, issued by the enforcement agency shall be issued to the appropriate persons designated in Section 18867 and shall include a statement that any willful violation is a misdemeanor under Section 18874.

(Amended by Stats. 2011, Ch. 239, Sec. 8. Effective January 1, 2012.)



18866.3

The owner or operator of a park shall abate any nuisance in the park within five days, or within such longer period of time as may be allowed by the enforcement agency, after he or she has been given written notice to remove the nuisance. If he or she fails to do so within that time, the district attorney of the county in which the park, or the greater portion of the park, is situated shall bring a civil action to abate the nuisance in the superior court of the county in the name of the people of the State of California.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18866.4

In any action or proceeding to abate a nuisance in a park, proof of any one of the following facts is sufficient for a judgment or order for the abatement of the nuisance, violation, or operation of the park:

(a)  A previous conviction of the owner or operator of a violation of this part or Part 2.1 (commencing with Section 18200) or a regulation adopted pursuant to this part or Part 2.1 (commencing with Section 18200) that constitutes a nuisance or failure on the part of the owner or operator to correct the violation after the conviction.

(b)  The violation is the basis for the proceeding.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18866.5

(a)  If any park or portion thereof governed by this part is constructed, altered, converted, used, occupied, or maintained in violation of this part, the regulations adopted pursuant to this part, or any order or notice issued by the enforcement agency that allows a reasonable time to correct the violation, the enforcement agency may institute any appropriate action or proceeding to prevent, restrain, correct, or abate the violation.

(b)  The superior court may make any order for which application is made pursuant to this part.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18866.6

(a)  No enforcement agency shall approve any park fronting upon any coastline, shoreline, river, or waterway or upon any lake or reservoir owned in whole or part by any public agency, including the state, unless the city, county, or city and county having jurisdiction over the property has determined that reasonable public access by fee or easement from public highways exists to the coastline, shoreline, river, waterway, lake or reservoir.

(b)  Any public access route or routes required to be provided by the owner shall be expressly designated on a map filed with the county recorder of the county in which the park lies, and the map shall specify the name of the owner of, and particularly describe the property involved, and designate the governmental entity to which the route or routes are dedicated. A governmental entity shall accept the dedication within three years after the recordation or the dedication shall be deemed abandoned.

(c)  Any public access required pursuant to this section need not be provided through or across the park if the city, county, or city and county having jurisdiction has made a finding that reasonable public access is otherwise available within a reasonable distance from the park. Any such findings shall be set forth on the recorded map required by this section.

(d)  Nothing in this section shall be construed as requiring a park owner to improve any access route or routes that are primarily for the benefit of nontenants, nonoccupants, or nonresidents of the park.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 6 - Notice of Violations

18867

(a) (1) If, upon inspection, the enforcement agency determines that a special occupancy park is in violation of any provision of this part, or any rule or regulation adopted pursuant thereto, the enforcement agency shall promptly, but not later than 10 days, excluding Saturday, Sunday, and holidays, after the enforcement agency completes the inspection and determines that the alleged violation exists, issue a notice to correct the violation to the owner or operator of the special occupancy park and to the responsible person, as defined in Section 18871.8.

(2) If a violation constitutes an imminent threat to health and safety, the notice of violation shall be issued immediately and served on the owner or operator of the special occupancy park and to the responsible person, as defined in Section 18871.8.

(3) The owner or operator of the park shall be responsible for the correction of any violations for which a notice of violation has been given pursuant to this subdivision.

(b) (1)  If, upon inspection, the enforcement agency determines that a recreational vehicle, an accessory building or structure, or lot is in violation of any provision of Chapter 7 (commencing with Section 18870), Chapter 8 (commencing with Section 18871), Chapter 9 (commencing with Section 18872), or any regulation adopted pursuant thereto, the enforcement agency shall promptly, but not later than 10 days, excluding Saturday, Sunday, and holidays, after the enforcement agency completes the inspection and determines that the alleged violation exists, issue a notice to correct the violation to the registered owner of the recreational vehicle, with a copy to the occupant thereof, if different from the registered owner.

(2) If a violation is discovered that constitutes an imminent hazard representing an immediate risk to life, health, and safety and requiring immediate correction, the notice of violation shall be issued immediately and served upon the occupant, with a copy mailed to the registered owner of the recreational vehicle, if different from the occupant, to the owner or operator of the special occupancy park, and to the responsible person, as defined in Section 18871.8.

(3) The registered owner or the occupant of the recreational vehicle shall be responsible for the correction of any violations for which a notice of violation has been given pursuant to this subdivision.

(4) The enforcement agency may issue a notice of violation in accordance with this chapter to the owner and occupant of a recreational vehicle, mobilehome, manufactured home, park trailer, or of factory-built housing which occupies a lot within a special occupancy park.

(c) (1)  Service of the notice of violation shall be effected either personally or by first-class mail. Each notice of violation shall be in writing and shall describe with particularity the nature of the violation in as clear language as the technicality of the violation will allow the average layperson to understand what is being cited, including a reference to the statutory provisions or regulation alleged to have been violated, as well as any penalty provided by law for failure to make timely correction.

(2) For violations other than imminent threats to health and safety as provided in paragraph (2) of subdivision (a) and paragraph (2) of subdivision (b), the notice of violation shall allow 30 days from the postmarked date of the notice or date of personal delivery for the elimination of the condition constituting the alleged violation.

(3) If, after the reinspection of a violation described in paragraph (2) of this subdivision, the enforcement agency determines that there is a valid reason why a violation has not been corrected, including, but not limited to, weather conditions, illness, availability of repair persons, or availability of financial resources, the enforcement agency may extend the time for correction, at its discretion, for a reasonable period of time after the 30-day period.

(4) Upon a reinspection after the 30-day period of a violation described in paragraph (2) of this subdivision, if a second notice to correct a violation that is the responsibility of the registered owner of the manufactured home or mobilehome or owner of the recreational vehicle pursuant to paragraph (1) of subdivision (b) is issued to the registered owner of a manufactured home or mobilehome or recreational vehicle, with a copy to the occupant thereof, if different from the registered owner, a copy of the notice shall also be provided to the owner or operator of the special occupancy park, and to the responsible person as defined in Section 18871.8.

(5) If a second notice to correct a park violation pursuant to paragraph (1) of subdivision (a) is issued to the owner or operator of the park and to the responsible person, as defined in Section 18871.8, the enforcement agency shall post a copy of the violation in a conspicuous place in the park common area, and the posted notice shall only be removed by the enforcement agency when the violation is corrected.

(6) All violations described in paragraph (2) of subdivision (a) and paragraph (2) of subdivision (b) shall be corrected within a reasonable time as determined by the enforcement agency. Notices of those violations shall state the time determined by the enforcement agency within which corrections must be made.

(d) Notwithstanding any other provision of law, the enforcement agency may, at its sole discretion, determine not to issue a notice of violation pursuant to this chapter if the condition which violates this part or the regulations adopted pursuant thereto does not constitute an imminent hazard representing an immediate risk to life, health, and safety and requiring immediate correction. If the enforcement agency determines, pursuant to this subdivision, not to issue a notice of violation, the enforcement agency shall include in its inspection report a description of the condition that violates this part and its determination not to issue a notice of violation.

(Amended by Stats. 2005, Ch. 595, Sec. 13. Effective January 1, 2006.)



18868

If the owner or operator of the special occupancy park or the registered owner or occupant of the mobilehome, manufactured home, or recreational vehicle disputes a determination by the enforcement agency regarding the alleged violation, the alleged failure to correct the violation in the required timeframe, or the reasonableness of the deadline for correction specified by the notice of violation, the owner or operator of the special occupancy park or the registered owner or occupant of the mobilehome, manufactured home, or recreational vehicle may request an informal conference with the enforcement agency. The informal conference, and any subsequent hearings or appeals of the decision of the enforcement agency, shall be conducted in accordance with procedures prescribed by the department.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18869

The remedies provided by this chapter are cumulative, and shall not be construed to supersede other provisions of law providing sanctions for violators of this part, including, but not limited to, Sections 18870.11 and 18874. Nothing in this chapter shall be construed to restrict any remedy, provisional or otherwise, provided by law for the benefit of any party, and no judgment under this chapter shall preclude any party from obtaining additional relief based upon the same facts.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 7 - Permits and Fees

18870

It is unlawful for any person to do any of the following unless he or she has a valid permit issued by the enforcement agency:

(a)  Construct a park.

(b)  Construct additional buildings or lots, or alter buildings, lots, or other installations, in an existing park.

(c)  Operate, occupy, rent, lease, sublease, let out, or hire out for occupancy any lot in a park that has been constructed, reconstructed, or altered without having obtained a permit as required herein.

(d)  Operate a park or any portion thereof.

This section shall not apply to any employee housing having a valid annual permit to operate.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.1

Applications for a permit to construct or reconstruct shall be accompanied by:

(a)  A description of the grounds.

(b)  Plans and specifications of the proposed construction.

(c)  A description of the water supply, ground drainage and method of sewage disposal.

(d)  Appropriate fees.

(e)  Evidence of compliance with all valid local planning, health, utility and fire requirements.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.2

Fees as applicable shall be submitted for permits:

(a)  Fees for a permit to conduct any construction subject to this part as determined by the schedule of fees adopted by the department.

(b)  Plan checking fees equal to one-half of the construction, plumbing, mechanical, and electrical permit fees, except that the minimum fee shall be ten dollars ($10).

(c)  Except for a temporary recreational vehicle park, an annual operating permit fee of twenty-five dollars ($25) and an additional two dollars ($2) per lot or two dollars ($2) per camping party for the maximum number of camping parties to be accommodated at any one time in an incidental camping area.

(d)  Temporary recreational vehicle park operating permit fee of twenty-five dollars ($25), with no additional fee for the lots.

(e)  Change in name fee or transfer of ownership or possession fee of ten dollars ($10).

(f)  Duplicate permit fee or amended permit fee of ten dollars ($10).

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.3

(a)  Funds collected by the department pursuant to this part shall be deposited into the Mobilehome Parks and Special Occupancy Parks Revolving Fund established pursuant to Section 18502.5. Moneys deposited in the fund shall be available, upon appropriation, to the department for expenditure in carrying out the provisions of this part and Part 2.1 (commencing with Section 18200). The department shall, by January 1, 2003, establish procedures that permit the identification of revenues received by the fund and expenditures paid out of the fund as they relate to mobilehome parks and special occupancy parks.

(b)  Notwithstanding any maximum fees set by this part, the department may set, by regulation, fees charged by the department for all permits and for the department’s activities required by this part. The fees shall be set with the primary objective that the aggregate revenue deposited in the Mobilehome Parks and Special Occupancy Parks Revolving Fund by or on behalf of special occupancy parks shall not, on an annual basis, exceed the costs of the department’s activities mandated by this part.

(c)  No proposed increase in fees may be effective any sooner than 45 days after written notification thereof is provided to the Chairperson of the Joint Legislative Audit Committee and the State Auditor. Upon receipt of the notification, the State Auditor may prepare a report to the Legislature that indicates whether the proposed increase is appropriate and consistent with this part.

(d)  The total money contained in the Mobilehome Parks and Special Occupancy Parks Revolving Fund on June 30 of each fiscal year shall not exceed the amount of money needed for the department’s operating expenses for one year for the enforcement of this part and Part 2.1 (commencing with Section 18200). If the total money contained in the fund exceeds this amount, the department shall make appropriate reductions in the schedule of fees authorized by this section, Section 18502.5, or both.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.4

(a)  Except as otherwise provided in subdivision (b), the department by administrative rule and regulation shall establish a schedule of fees relating to all construction, mechanical, electrical, plumbing, and installation permits. The fees shall apply to and be paid to the enforcement agency. Fees established for construction, mechanical, electrical, and plumbing permits shall be reasonably consistent with the current edition of the Uniform Building Code as published by the International Conference of Building Officials, the Uniform Plumbing Code as published by the International Association of Plumbing and Mechanical Officials, and the National Electrical Code as published by the National Fire Protection Association.

(b)  Fees for construction, mechanical, electrical, plumbing, and installation permits in temporary recreational vehicle parks shall be determined by the enforcement agency for each project, based on the cost of administration and enforcement, including the cost of determining the amount of fees to be charged.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.5

Any person responsible for obtaining any of the permits required by this chapter, Chapter 8 (commencing with Section 18871), or the regulations adopted pursuant to either of these chapters, who fails to obtain those permits, shall pay double the fees prescribed in this chapter, Chapter 8 (commencing with Section 18871), or the regulations adopted pursuant to either of these chapters, as applicable.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.6

A permit to operate shall be issued by the department following notification by the local enforcement agency of completion of construction of a new park or additional lots to an existing park. The local enforcement agency shall, by approving the application for a permit to operate, authorize occupancy of the newly constructed facilities. Upon approval by the local enforcement agency, one copy of the permit application shall be provided to the applicant and one copy shall be forwarded to the department.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.7

A permit to operate shall be issued by the enforcement agency. A copy of each permit to operate shall be forwarded to the department. A permit to operate shall not be issued for a park when the previous operating permit has been suspended by the enforcement agency until the violations that were the basis for the suspension have been corrected. Any park that was in existence on September 15, 1961, shall not be denied a permit to operate if the park complied with the law that this part directly or indirectly supersedes. A permit to operate shall be issued for a 12-month period and invoiced according to a method and schedule established by the department. The invoice shall provide notice of the Mobilehome Residency Law (Chapter 2.5 (commencing with Section 798) of Title 2 of Part 2 of Division 2 of the Civil Code) and the Recreational Vehicle Park Occupancy Law (Chapter 2.6 (commencing with Section 799.20) of Title 2 of Part 2 of Division 2 of the Civil Code), as applicable to the park. Permit applications returned to the enforcement agency 30 days after the due date shall be subject to a penalty fee equal to 10 percent of the established fee. The penalty fee for submitting a permit application 60 or more days after the due date shall equal 100 percent of the established permit fee. The penalty and the established permit fee shall be paid prior to issuance of the permit, and the fee and 100 percent penalty shall be due upon demand of the enforcement agency for any park that has not applied for a permit.

(Amended by Stats. 2012, Ch. 307, Sec. 2. Effective January 1, 2013.)



18870.8

(a)  The enforcement agency shall be notified by the new owner or operator of any park of any change in the name or ownership or possession thereof. The notice shall be in written form and shall be furnished within 30 days from and after any such change in name or transfer of ownership or possession. The notice shall be accompanied by the appropriate fees to the enforcement agency. Following receipt of the notice and fee, the enforcement agency shall record the change of ownership or possession and shall issue an amended permit to operate, except as provided in Section 18870.7.

(b)  In case of any change in name or transfer of ownership or possession prior to completion of construction, no additional fee for a construction permit is required, provided that the new owner completes construction in accordance with prior enforcement agency approved plans and specifications. However, if there is any substantial deviation from the approved plans and specifications, a new application for a permit to construct shall be submitted, accompanied by revised plans and specifications and the appropriate fees.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.9

Permits for construction and operation shall be posted in a conspicuous place.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.10

All permits as required by this chapter for construction or reconstruction shall automatically expire within six months from the date of issuance thereof in those cases where the construction or reconstruction has not been completed within that period. However, the enforcement agency may extend the expiration date of the permit for a reasonable time.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.11

If any person who holds a permit to operate violates the permit or this part, the permit may be suspended by the enforcement agency. This section does not, however, authorize the suspension of a permit of any park existing on September 15, 1961, for any violation of this part directly or indirectly that was not a violation of the law that this part supersedes.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.12

The enforcement agency shall issue and serve upon the permittee a notice setting forth in what respect the provisions of the permit or this code have been violated, and shall notify him or her that unless these provisions have been complied with within 30 days after the date of notice, the permit shall be subject to suspension.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.13

The notice shall be served by posting at least one copy in a conspicuous place on the premises described in the permit, and by sending another copy by registered mail, postage prepaid, return receipt requested, to the person to whom the permit was issued at the address therein given.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.14

Any permittee receiving a notice issued pursuant to Section 18870.12 may request and shall be granted a hearing on the matter before an authorized representative of the enforcement agency. The permittee shall file with the enforcement agency a written petition requesting the hearing and setting forth a brief statement of the grounds therefor within 10 days of the date of mailing of the notice.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.15

Upon receipt of the petition, the enforcement agency shall set a time and place for the hearing and shall give the petitioner written notice thereof. At the hearing the petitioner shall be given an opportunity to be heard and to show cause, if any, why the notice should be modified or withdrawn.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.16

The hearing shall be commenced not later than 10 days after the day on which such petition was filed. Upon application of the petitioner the enforcement agency may, however, postpone the date of the hearing for a reasonable time beyond the 10-day period, if in its judgment the petitioner has submitted a good and sufficient reason for the postponement.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.17

After the hearing the enforcement agency shall sustain, modify, or withdraw the notice, depending upon its findings as to whether the provisions of this part have been complied with.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.18

If the requirements of the notice have not been complied with on or before the expiration of 30 days after the mailing and posting of the notice, the enforcement agency may suspend the permit.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18870.19

Upon compliance by the permittee with the provisions of this part and of the notice, and submission of proof thereof to the enforcement agency, the enforcement agency shall reinstate the permit or issue a new permit.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 8 - Regulations—General Provisions

18871

It is unlawful for any person to use or cause, or permit to be used for occupancy, any of the following manufactured homes, mobilehomes, park trailers, or recreational vehicles in a park or recreational vehicles outside of special occupancy parks:

(a)  Any recreational vehicle, park trailer, mobilehome, or manufactured home supplied with fuel, gas, water, electricity, or sewage connections, unless the connections and installations conform to regulations of the department.

(b)  Any recreational vehicle, mobilehome, or manufactured home that is permanently attached with underpinning or foundation to the ground, except for a mobilehome or manufactured home bearing a department insignia or federal label that is installed in accordance with Part 2.1 (commencing with Section 18200), and any recreational vehicle, mobilehome, manufactured home, or park trailer that is not in compliance with Sections 18027.3 and 18871.5.

(c)  Any recreational vehicle, mobilehome, or manufactured home in an unsafe or unsanitary condition or that is structurally unsound and does not protect its occupants against the elements.

(d)  Any mobilehome or manufactured home that does not conform to the registration requirements of the department.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18871.2

If a manufactured home, mobilehome, or commercial coach is to be installed on a foundation system and located in a park, the installation shall comply with Section 18551. Should the manufactured home, mobilehome, or commercial coach be subsequently removed from the foundation system, the removal shall comply with Section 18551.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18871.3

The department shall propose the adoption of and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5, and the department shall adopt other regulations for accessory buildings or structures located in a park. The regulations shall provide for the construction, location, and use of accessory buildings or structures located in a special occupancy park to protect the health and safety of the occupants and the public, and shall be enforced by the appropriate enforcement agency.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18871.4

(a) It is unlawful to permit any wastewater, sewage, or waste material from any plumbing fixtures in a park, any park sewage or waste disposal system, or any plumbing fixtures in a manufactured home, mobilehome, recreational vehicle, accessory structure, or permanent building in the park, to be discharged onto or deposited upon the ground.

(b) The enforcement agency may order the removal, sanitation, or both, of any wastewater, sewage, or waste material discharged onto or deposited upon the surface of the ground, or may require the removal, sanitation, or both, of the wastewater, sewage, or waste material, in a manner consistent with the requirements of, and in consultation with, the local health department or agency.

(c) Pursuant to this section, the registered owner of a mobilehome, manufactured home, or recreational vehicle shall be responsible for complying with an order, or the correction of a citation, issued by the enforcement agency, and the costs of that order, whenever wastewater, sewage, or waste material is discharged onto or deposited upon the surface of the ground as a result of leaks from plumbing fixtures in a manufactured home, mobilehome, or recreational vehicle, or accessory structure, or whenever those leaks come from plumbing on the space or lot that connects the home or recreational vehicle or accessory structure to the park’s sewer, septic, or drain system on the home or vehicle registered owner’s side of the connection, if the discharge or deposit is determined by the enforcement agency to be the fault of the registered owner of the home or recreational vehicle.

(d) Except as provided in Section 18930, the department may adopt any rules and regulations that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this section.

(Repealed and added by Stats. 2007, Ch. 557, Sec. 3. Effective January 1, 2008.)



18871.5

(a)  No recreational vehicle within a park shall be rented or leased unless it bears a label, an insignia, or an insignia of approval required by Section 18027.3.

(b)  A recreational vehicle that does not bear a label, an insignia, or an insignia of approval, as required by subdivision (f) or (g) of Section 18027.3, may not occupy any lot in a park unless the vehicle owner provides reasonable proof of compliance with ANSI Standard No. A119.2 or A119.5 depending upon whether it is a recreational vehicle or park trailer. A department label or insignia shall constitute one form of reasonable proof of compliance with ANSI standards. This subdivision does not apply to a recreational vehicle occupying a lot in a special occupancy park on December 31, 1998, unless the vehicle is moved to a different park on or after January 1, 1999.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18871.6

The department shall adopt regulations to ensure adequate animal control within parks.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18871.7

In every park there shall be installed and kept burning from sunset to sunrise sufficient artificial light to adequately illuminate every building containing toilets and showers, and roadways and walkways within the park.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18871.8

(a) In every park there shall be a person available to receive by telephonic or like means, including telephones, cellular telephones, telephone answering machines, answering services or pagers, or in person who shall be responsible for, and who shall reasonably respond in a timely manner to emergencies concerning the operation and maintenance of the park. In every park with 50 or more units, that person or his or her designee shall reside in the park and shall have knowledge of emergency procedures relative to utility systems and common facilities under the ownership and control of the owner of the park and be familiar with the emergency preparedness plans for the park.

(b) (1) On or before September 1, 2010, an owner or operator of an existing park shall adopt an emergency preparedness plan.

(2) For a park constructed after September 1, 2010, an owner or operator of a park shall adopt a plan in accordance with this section prior to the issuance of the permit to operate.

(3) An owner or operator may comply with paragraph (1) by either of the following methods:

(A) Adopting the emergency procedures and plans approved by the Standardized Emergency Management System Advisory Board on November 21, 1997, entitled “Emergency Plans for Mobilehome Parks,” and compiled by the former Office of Emergency Services in compliance with the Governor’s Executive Order W-156-97, or any subsequent version.

(B) Adopting a plan that is developed by the park management and is comparable to the procedures and plans specified in subparagraph (A).

(c) For an existing park, and in the case of a park constructed after September 10, 2010, prior to the issuance of the permit to operate, an owner or operator of a park shall do both of the following:

(1) Post notice of the emergency preparedness plan in the park clubhouse or in another conspicuous area within the mobilehome park.

(2)  On or before September 10, 2010, provide notice of how to access the plan and information on individual emergency preparedness information from the appropriate state or local agencies, including, but not limited to, the California Emergency Management Agency, to all existing residents and, upon approval of tenancy, for all new residents thereafter. This may be accomplished in a manner that includes, but is not limited to, distribution of materials and posting notice of the plan or information on how to access the plan via the Internet.

(d) An enforcement agency shall determine whether park management is in compliance with this section. The agency may ascertain compliance by receipt of a copy of the plan, during site inspections conducted in response to complaints of alleged violations, or for any other reason.

(e) Notwithstanding any other provision of this part, a violation of this section shall constitute an unreasonable risk to life, health, or safety and shall be corrected by park management within 60 days of notice of the violation.

(Amended by Stats. 2009, Ch. 551, Sec. 3. Effective January 1, 2010.)



18871.9

Every person who owns or operates an incidental camping area with an attendant on the premises shall keep a register in which shall be entered all of the following:

(a)  The name and address of the owner or occupant of each recreational vehicle or each person in a camping party.

(b)  The make, type and license number of the recreational vehicle and the state in which the recreational vehicle is registered and the year of registration as shown on the license plates attached to it when a recreational vehicle is to be located on a lot.

(c)  Dates of occupancy, not to exceed 30 days annually.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18871.10

The department shall adopt regulations to govern the use and occupancy of manufactured homes, mobilehomes, and recreational vehicles located in special occupancy parks. Those regulations shall establish minimum requirements to protect the health and safety of the tenants, occupants, and residents and the public, and shall also provide for the repair or abatement of any unsafe or unsanitary condition of a manufactured home, mobilehome, park trailer, or recreational vehicle or the electrical, mechanical, or plumbing installations therein.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18871.11

(a)  A camping cabin shall be designed to resist the following live loads: (1) floor live loads not less than 40 pounds per square foot of floor area; (2) horizontal live loads not less than 15 pounds per square foot of vertical wall and roof area; and (3) roof live loads not less than 20 pounds per square foot of horizontal roof area. In areas where snow loads are greater than 20 pounds per square foot, the roof shall be designed and constructed to resist these additional loads.

(b)  Each sleeping room in a camping cabin shall have a second exit to the outside of the camping cabin, except that a window exit may be permitted as an alternative if the opening is not less than 20 inches wide and 24 inches high and the bottom of the window is located not more than 44 inches above the floor.

(c)  Each sleeping room in a camping cabin shall be provided with an approved smoke detector. If the camping cabin contains an electrical system, the smoke detector shall be energized from that electrical system with a battery backup. If there is no electrical system in the camping cabin, a battery-operated smoke detector is permitted.

(d)  All wall and ceiling surfaces in a camping cabin shall have a flame spread rating of not more than 200.

(e)  Fuel-burning heating or cooking appliances shall not be operated within a camping cabin.

(f)  Access for disabled persons to camping cabins shall be provided in conformance with applicable state and federal laws.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 9 - Lots

18872

Except as provided in Section 18930, the department shall adopt regulations to govern the construction, use, occupancy, and maintenance of parks and lots within the parks. The regulations adopted by the department shall establish standards and requirements that protect the health, safety, and general welfare of the occupants and residents of parks. The regulations adopted by the department shall provide equivalent or greater protection to the residents of parks than the statutes and regulations in effect on December 31, 1977.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18872.1

(a)  Park lot lines shall not be created, moved, shifted, or altered without a permit issued to the park owner or operator by the enforcement agency and the written authorization of the occupant or occupants, resident, or tenant, if any, of the lot or lots on which the lot line will be created, moved, shifted, or altered.

(b)  No park lot line shall be created, moved, shifted, or altered, if the action will place an occupant of a lot in violation of any separation or space requirements under this part or under any administrative regulation.

(c)  The park owner or operator shall submit a written application for the lot line alteration permit to the enforcement agency. The application shall include a list of the names and addresses of the occupants, residents, or tenants, if any, of the lot or lots that would be altered by the proposed lot line change and the written authorization of the occupants, residents, or tenants. The enforcement agency may require, as part of the application for the permit, that the park owner or operator submit to the enforcement agency documents needed to demonstrate compliance with this section, including, but not limited to, a detailed plot plan showing the dimensions of each lot altered by the creation, movement, shifting, or alteration of lot lines. If submission of a plot plan is required, the park owner or operator shall provide a copy of the plot plan to the occupants, residents, or tenants of each lot that would be altered by the proposed lot line change and provide the enforcement agency, as part of the application, with proof of delivery by first-class postage prepaid of the copy of the plot plan to the affected occupants, residents, or tenants.

(d)  The department may adopt a fee, by regulation, payable by the applicant, for the permit authorized by this section.

(e)  If the department is the enforcement agency and the application proposes to reduce or increase the total number of lots available for occupation, the applicant shall submit a copy of that application and any information required by subdivision (c) to the local planning agency of the jurisdiction where the park is located.

(Amended by Stats. 2003, Ch. 815, Sec. 5. Effective January 1, 2004. Operative July 1, 2005, by Sec. 6 of Ch. 815.)



18872.2

Except as provided in Section 18930, the department shall adopt regulations to govern lot access and driveways within parks. The regulations shall establish standards or requirements that protect the health, safety, and general welfare of the occupants and residents of parks and shall require proper maintenance of lot access and driveways. The regulations shall provide equivalent or greater protection to the occupants and residents of parks than the statutes and regulations in effect on December 31, 1977.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 10 - Building Construction,Plumbing, Electrical, Fuel Gases,and Fire Protection

18873

The department shall adopt regulations regarding the construction of buildings in parks that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this part. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall apply to the construction of all permanent buildings in a park, except in a park in a city, county, or city and county that has adopted and is enforcing a building code with amendments adopted pursuant to Section 17958.5 and which city, county, or city and county is the enforcement agency.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18873.1

The department shall adopt the regulations regarding plumbing in parks that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this part. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall apply to all plumbing within permanent buildings, except a park in a city, county, or city and county that has adopted and is enforcing a plumbing code with amendments adopted pursuant to Section 17958.5 and which city, county, or city and county is the enforcement agency.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18873.2

The department shall adopt regulations for toilet, shower, and laundry facilities in parks. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall establish standards and requirements that protect the health, safety, and general welfare of the tenants, occupants, and residents of parks, and shall require proper maintenance of those facilities. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall provide equivalent or greater protection to the residents of parks than the statutes and regulations in effect on December 31, 1977.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18873.3

The department shall adopt regulations regarding electrical wiring, fixtures, and equipment installed in parks that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this part. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall apply to all electrical wiring, fixtures, and equipment installed within permanent buildings, except within a park in a city, county, or city and county that has adopted and is enforcing an electrical code with amendments adopted pursuant to Section 17958.5 and which city, county, or city and county is the enforcement agency.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18873.4

The department shall adopt regulations regarding fuel gas equipment and installations in parks that it determines are reasonably necessary for the protection of life and property and to carry out the purposes of this part. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The building standards published in the California Building Standards Code and the other regulations adopted by the department shall apply to all fuel gas equipment and installations within permanent buildings, except within a park in a city, county, or city and county that has adopted and is enforcing a gas code with amendments adopted pursuant to Section 17958.5 and which city, county, or city and county is the enforcement agency.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



18873.5

(a)  The department shall adopt regulations that it determines are reasonably consistent with generally recognized fire protection standards, governing conditions relating to the prevention of fire or for the protection of life and property against fire in parks. The department shall propose and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section within permanent buildings. The department, in consultation with local firefighting agencies, shall adopt and implement regulations that require regular maintenance and periodic inspection and testing of fire hydrants in parks.

(b)  The regulations adopted by the department shall apply in all parks, except in a park within a city, county, or city and county that is the enforcement agency and has adopted and is enforcing a fire prevention code imposing restrictions equal to or greater than the restrictions imposed by those building standards published in the California Building Standards Code and the other regulations adopted by the department.

(c)  Notwithstanding this section, the regulations adopted by the department relating to the installation of water supply and fire hydrant systems shall not apply within parks constructed, or approved for construction, prior to January 1, 1966.

(d)  Notwithstanding the provisions of this section, a city, county, city and county, or special district that is not the enforcement agency under this part may enforce its fire prevention code in parks relating to fire hydrant systems, water supply, fire equipment access, posting of fire equipment access, parking, lot identification, weed abatement, debris abatement, combustible storage abatement, and burglar bars. Before assuming fire code enforcement in accordance with this subdivision, a city, county, city and county, or special district shall give the department a 30-day written notice. A city, county, city and county, or special district that enforces its fire prevention code pursuant to this subdivision shall apply its code provisions to conditions that arise on or after adoption of its fire prevention code, or to conditions that, in the opinion of the fire chief, constitute a distinct hazard to life or property.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)






CHAPTER 11 - Penalties

18874

(a)  Any person who willfully violates this part, building standards published in the California Building Standards Code relating thereto, or any other regulations adopted by the department pursuant to this part is guilty of a misdemeanor and shall be punished by a fine not exceeding four hundred dollars ($400) or by imprisonment in the county jail not exceeding 30 days, or by both that fine and imprisonment.

(b)  Any permitholder who willfully violates this part, building standards published in the California Building Standards Code relating thereto, or any other regulations adopted by the department pursuant to this part shall be subject to suspension or revocation of his or her permit to operate.

(c)  Any person who willfully violates this part, any building standard published in the California Building Standards Code relating thereto, or any other regulation adopted by the department pursuant to this part, shall be liable for a civil penalty of five hundred dollars ($500) for each violation or for each day of a continuing violation. The enforcement agency shall institute or maintain an action in the appropriate court to collect any civil penalty arising under this section.

(Added by Stats. 2001, Ch. 434, Sec. 39. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)









PART 2.4 - CAMPS

18897

(a) “Organized camp” means a site with program and facilities established for the primary purposes of providing an outdoor group living experience with social, spiritual, educational, or recreational objectives, for five days or more during one or more seasons of the year.

(b) The term “organized camp” does not include a motel, tourist camp, trailer park, resort, hunting camp, auto court, labor camp, penal or correctional camp and does not include a child care institution or home-finding agency.

(c) The term “organized camp” also does not include any charitable or recreational organization that complies with the rules and regulations for recreational trailer parks.

(Amended by Stats. 2008, Ch. 664, Sec. 18. Effective January 1, 2009.)



18897.1

“Camper” means any person in an organized camp on a fee or nonfee basis who is a participant in the regular program and training of an organized camp, and who may take on duties relating to such program and training.

(Added by Stats. 1961, Ch. 1929.)



18897.2

(a) Except as provided in Section 18930, the Director of Public Health shall adopt, in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, rules and regulations establishing minimum standards for organized camps and regulating the operation of organized camps that the director determines are necessary to protect the health and safety of the campers. Organized camps also shall comply with the building standards of the jurisdiction in which the camp is located, to the extent that those standards are not contrary to, or inconsistent with, the building standards adopted by the Director of Public Health. The Director of Public Health shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 for the purposes described in this section. The State Department of Public Health shall enforce building standards published in the State Building Standards Code relating to organized camps and such other rules and regulations adopted by such director pursuant to the provisions of this section as the director determines are necessary to protect the health and safety of campers. In adopting building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 and in adopting such other rules and regulations pursuant to the provisions of this section, the Director of Public Health shall consider the Camp Standards of the American Camping Association.

(b) The Director of Public Health shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 and shall adopt such other rules and regulations pursuant to the provisions of this section establishing minimum standards for intermittent short-term organized camps operated by a city or a county as the director deems necessary to protect the health and safety of campers. For purposes of this subdivision, “intermittent short-term organized camps” means a site for camping by any group of people for a period of not more than 72 consecutive hours for that group.

(Amended by Stats. 2008, Ch. 664, Sec. 19. Effective January 1, 2009.)



18897.3

Except as provided in Section 18930, the State Fire Marshal shall adopt minimum fire safety regulations for organized camps in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The State Fire Marshal shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of this division for the purposes described in this section.

(Amended by Stats. 1980, Ch. 676.)



18897.4

Every local health officer shall enforce within his or her jurisdiction the building standards published in the State Building Standards Code relating to organized camps and the other rules and regulations adopted by the Director of Public Health pursuant to Section 18897.2.

(Amended by Stats. 2008, Ch. 664, Sec. 20. Effective January 1, 2009.)



18897.5

The building standards published in the State Building Standards Code relating to fire and panic safety and the other regulations adopted by the State Fire Marshal pursuant to Section 18897.3 shall be enforced in the same manner as is prescribed by Sections 13145, 13146, and 13146.5 of this code for the enforcement of building standards published in the State Building Standards Code relating to fire and panic safety and the other regulations that have been formally adopted by the State Fire Marshal for the prevention of fire or for the protection of life and property against fire or panic.

(Amended by Stats. 1979, Ch. 1152.)



18897.6

Organized camps shall not be subject to regulation by any state agency other than the State Department of Public Health, California regional water quality control boards, the State Water Resources Control Board, and the State Fire Marshal; provided, that this section shall not affect the authority of the Department of Industrial Relations to regulate the wages or hours of employees of organized camps and this section shall not be construed to limit the application of building standards published in the State Building Standards Code to structures in organized camps.

(Amended by Stats. 2008, Ch. 664, Sec. 21. Effective January 1, 2009.)



18897.7

No organized camp shall be operated in this state unless each site or location in which the camp operates satisfies the minimum standards for organized camps prescribed in building standards published in the State Building Standards Code relating to organized camps, and in other rules and regulations adopted by the Director of Public Health and the State Fire Marshal. Any violation of this section or of any building standard published in the State Building Standards Code relating to organized camps or any other rule or regulation adopted pursuant to Section 18897.2 or 18897.3 in the operation of organized camps is a misdemeanor.

(Amended by Stats. 2008, Ch. 664, Sec. 22. Effective January 1, 2009.)






PART 2.5 - STATE BUILDING STANDARDS

CHAPTER 1 - General Provisions and Definitions

ARTICLE 1 - Title

18901

(a)  This part shall be known and may be cited as the California Building Standards Law.

(b)  The California Building Standards Commission shall continue within the Department of General Services.

(Amended by Stats. 2013, Ch. 352, Sec. 343. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18902

All references to the State Building Standards Code, Title 24 of the California Code of Regulations shall mean the California Building Standards Code.

(Amended by Stats. 2010, Ch. 610, Sec. 2.1. Effective January 1, 2011.)






ARTICLE 2 - Definitions

18905

Unless the context otherwise requires, the definitions contained in this article shall govern the construction of this part.

(Repealed and added by Stats. 1979, Ch. 1152.)



18905.5

“Adopting agency” means a state agency responsible for the adoption of building standards.

(Amended by Stats. 1992, Ch. 897, Sec. 2. Effective January 1, 1993.)



18906

“Adoption” or “adopt” means, with respect to the procedure for promulgation of a building standard, the final act of a state agency that has the legislative authority and responsibility to take proposed building standards to public hearing.

(Amended by Stats. 1992, Ch. 897, Sec. 3. Effective January 1, 1993.)



18907

“Approval” means, with respect to the procedure for promulgation of a building standard, the action of approval by the California Building Standards Commission. Until there is approval of the standard by the commission, it shall be a proposed building standard or regulation.

(Amended by Stats. 1992, Ch. 897, Sec. 4. Effective January 1, 1993.)



18908

(a)  “Building” means any structure used for support or shelter of any use or occupancy. “Structure” means that which is built or constructed, an edifice or building of any kind or any piece of work artificially built or composed of parts joined together in some definite manner, except any mobilehome as defined in Section 18008, manufactured home, as defined in Section 18007, special purpose commercial coach, as defined in Section 18012.5, and recreational vehicle, as defined in Section 18010.

(b)  “Building” includes a structure wherein things may be grown, made, produced, kept, handled, stored, or disposed of.

(c)  All appendages, accessories, apparatus, appliances, and equipment installed as a part of building or structure shall be deemed to be a part thereof.

(d)  “Building” does not include machinery, equipment, or appliances installed for manufacture or process purposes only, any construction installations which are not a part of a building, or any tunnel, mine shaft, highway, or bridge.

(Amended by Stats. 1987, Ch. 1053, Sec. 3.)



18909

(a)  “Building standard” means any rule, regulation, order, or other requirement, including any amendment or repeal of that requirement, that specifically regulates, requires, or forbids the method of use, properties, performance, or types of materials used in the construction, alteration, improvement, repair, or rehabilitation of a building, structure, factory-built housing, or other improvement to real property, including fixtures therein, and as determined by the commission.

(b) Except as provided in subdivision (d), “building standard” includes architectural and design functions of a building or structure, including, but not limited to, number and location of doors, windows, and other openings, stress or loading characteristics of materials, and methods of fabrication, clearances, and other functions.

(c) “Building standard” includes a regulation or rule relating to the implementation or enforcement of a building standard not otherwise governed by statute, but does not include the adoption of procedural ordinances by a city or other public agency relating to civil, administrative, or criminal procedures and remedies available for enforcing code violations.

(d) “Building standard” does not include any safety regulations that any state agency is authorized to adopt relating to the operation of machinery and equipment used in manufacturing, processing, or fabricating, including, but not limited to, warehousing and food processing operations, but not including safety regulations relating to permanent appendages, accessories, apparatus, appliances, and equipment attached to the building as a part thereof, as determined by the commission.

(e) “Building standard” does not include temporary scaffoldings and similar temporary safety devices and procedures that are used in the erection, demolition, moving, or alteration of buildings.

(f) “Building standard” does not include any regulation relating to the internal management of a state agency.

(g) “Building standard” does not include any regulation, rule, order, or standard that pertains to mobilehomes, manufactured homes, commercial coaches, special purpose commercial coaches, or recreational vehicles.

(h) “Building standard” does not include any regulation, rule, or order or standard that pertains to a mobilehome park, as defined by Section 18214, or special occupancy park, as defined by Section 18862.43, except that “building standard” includes the construction of permanent buildings and plumbing, electrical, and fuel gas equipment and installations within permanent buildings in a mobilehome park or special occupancy park. For purposes of this subdivision, “permanent building” means any permanent structure constructed in the mobilehome park or special occupancy park that is a permanent facility under the control and ownership of the park operator.

(i) “Building standard” does not include any regulation, rule, order, or standard that pertains to mausoleums regulated under Part 5 (commencing with Section 9501) of Division 8.

(j) “Building standard” does not include any regulation adopted by the California Integrated Waste Management Board, the Department of Toxic Substances Control, the Occupational Safety and Health Standards Board, or the State Water Resources Control Board concerning the discharge of waste to land or the treatment, transfer, storage, resource recovery, disposal, or recycling of the waste.

(Amended by Stats. 2006, Ch. 890, Sec. 9. Effective January 1, 2007.)



18910

“Code” means the California Building Standards Code, including the triennial editions and supplements.

(Amended by Stats. 1992, Ch. 897, Sec. 6. Effective January 1, 1993.)



18911

“Codification” or “codify” means to arrange building standards in the publication format of the code as determined by the commission.

(Amended by Stats. 1992, Ch. 897, Sec. 7. Effective January 1, 1993.)



18912

“Commission” means the California Building Standards Commission.

(Amended by Stats. 1992, Ch. 897, Sec. 8. Effective January 1, 1993.)



18913

“Emergency standard” means a building standard or an order of repeal of a building standard filed for publication in the code by the commission pursuant to Section 11346.1 of the Government Code.

(Amended by Stats. 2002, Ch. 1124, Sec. 33. Effective September 30, 2002.)



18914

“Executive director” means the Executive Director of the California Building Standards Commission.

(Amended by Stats. 1992, Ch. 897, Sec. 10. Effective January 1, 1993.)



18915

“Local agency” means a city, county, and city and county, whether general law or chartered, district agency, authority, board, bureau, department, commission, or other governmental entity of less than statewide jurisdiction. Local agency includes any entity of regional jurisdiction. Local agency does not include an agency of the federal government.

(Repealed and added by Stats. 1979, Ch. 1152.)



18916

“Model code” means any building code drafted by private organizations or otherwise, and shall include, but not be limited to, the latest edition of the following:

(a)  The Uniform Building Code of the International Conference of Building Officials.

(b)  The Uniform Plumbing Code of the International Association of Plumbing and Mechanical Officials.

(c)  The Uniform Mechanical Code of the International Conference of Building Officials and the International Association of Plumbing and Mechanical Officials.

(d)  The National Electrical Code of the National Fire Protection Association.

(e)  The Uniform Fire Code of the International Conference of Building Officials and the Western Fire Chiefs Association, Inc.

(f)  Appendix Chapter 1 of the Uniform Code for Building Conservation of the International Conference of Building Officials.

(Amended by Stats. 1991, Ch. 173, Sec. 2.)



18917

“Occupancy” means the purpose for which a building, structure, or other improvement to property, or a part thereof, is used or intended to be used.

(Added by Stats. 1979, Ch. 1152.)



18917.2

“Propose” refers, with respect to the procedure for promulgation of a building standard, to the state agency that has the legislative authority and responsibility to write proposed building standards.

(Added by Stats. 1992, Ch. 897, Sec. 10.5. Effective January 1, 1993.)



18917.3

“Publication” or “publish” means to print and make available to the public the California Building Standards Code or administrative regulations that apply directly to the implementation or enforcement of building standards.

(Amended by Stats. 1988, Ch. 1194, Sec. 8.)



18917.5

“Secretary” means the Secretary of Government Operations.

(Amended by Stats. 2013, Ch. 352, Sec. 344. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18918

“State agency” means a state agency as defined in Section 11000 of the Government Code.

(Amended by Stats. 1987, Ch. 1053, Sec. 10.)



18919

“Regulation” means any rule, regulation, ordinance, or order promulgated by a state or local agency, including rules, regulations, or orders relating to occupancy or the use of land. “Regulation” includes building standards.

(Added by Stats. 1979, Ch. 1152.)









CHAPTER 2 - Organization

ARTICLE 1 - The California Building Standards Commission

18920

There is continued in existence in the Government Operations Agency a California Building Standards Commission consisting of the Secretary of Government Operations and 10 members appointed by the Governor subject to confirmation by the Senate.

(Amended by Stats. 2013, Ch. 352, Sec. 345. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18921

(a) The appointed members of the commission shall be selected from, and represent the public, design professions, the building and construction industry, local government building officials, fire and safety officials, and labor in accordance with the following:

(b) Four members shall be appointed from among the professions and industries concerned with building construction as follows:

(1) An architect.

(2) A mechanical or electrical engineer or fire protection engineer.

(3) A structural engineer.

(4) A licensed contractor.

(c) Three members shall be appointed from among the general public at least one of whom shall be a person with physical disabilities.

(d) One member shall be appointed from organized labor in the building trades.

(e) One member shall be appointed who is a local building official.

(f) One member shall be appointed who is a local fire official.

(g) At least one member of the commission shall be experienced and knowledgeable in barrier free architecture and aware of, and sensitive to, the requirements necessary to ensure public buildings are accessible to, and usable by, persons with physical disabilities.

(h) At least one member of the commission shall be experienced and knowledgeable in building energy efficiency standards.

(i) At least one member of the commission shall be experienced and knowledgeable in sustainable building, design, construction, and operation.

(j) As used in this section, “persons with physical disabilities” means persons who have permanent mobility impairments which affect ambulation due to cerebral palsy, poliomyelitis, spinal cord injury, amputation, and other conditions or diseases which reduce mobility or require the use of crutches, canes, or wheelchairs.

(Amended by Stats. 2011, Ch. 399, Sec. 1. Effective January 1, 2012.)



18922

The Secretary of Government Operations or the secretary’s representative shall serve as the chair of the commission. The commission shall elect a vice chair annually from among its members.

(Amended by Stats. 2013, Ch. 352, Sec. 346. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18923

(a)  The term of office of members of the commission shall be four years and they shall hold office until the appointment and qualification of their successors, not to exceed 180 days after the term is expired.

(b)  The terms of members of the commission shall be staggered based on the following cycle:

(1)  The terms of two members shall expire on January 1, 1981.

(2)  The terms of three members shall expire on January 1, 1982.

(3)  The terms of two members shall expire on January 1, 1983.

(4)  The terms of three members shall expire on January 1, 1984.

(c)  Prior members of the commission may be reappointed.

(d)  In the event of a vacancy prior to the expiration of a term, an appointment shall be made to fill the balance of the unexpired term.

(Amended by Stats. 1997, Ch. 580, Sec. 7. Effective January 1, 1998.)



18924

The members of the commission shall serve without compensation. Members of the commission who are not state officers shall be paid their actual necessary travel expenses.

(Added by Stats. 1979, Ch. 1152.)






ARTICLE 2 - The Executive Director of the State Building Standards Commission

18925

The commission shall appoint an Executive Director of the California Building Standards Commission, who shall hold office at the pleasure of the commission. The executive director shall make public the processes of the commission. The executive director shall appoint, in accordance with civil service and other provisions of law, officers and employees necessary to carry out the intent and purposes of this part.

(Amended by Stats. 1992, Ch. 897, Sec. 13. Effective January 1, 1993.)






ARTICLE 3 - The Coordinating Council and Advisory Panels

18926

(a)  There is, in the office of the executive director, a coordinating council. The membership of the council shall consist of the executive director, who shall serve as chairperson, and representatives appointed by the State Director of Public Health, the Director of the Office of Statewide Health Planning and Development, the Director of Housing and Community Development, the State Fire Marshal, the Executive Director of the State Energy Resources Conservation and Development Commission, and the Director of General Services.

(b)  Subject to the pleasure of the commission:

(1)  The council or any member of the council shall, when called and directed in writing by the executive director, work with and assist an agency proposing building standards or adopting building standards, or both, in the development of proposals for building standards.

(2)  When a state agency contemplates the adoption of any building standard, it shall, prior to commencing any action to prepare a draft of the proposal, advise the executive director, in writing, of that intent and request the executive director to call the council, or any member of the council, as appropriate, for assistance.

(3)  Whenever the commission returns for amendment, or rejects any proposed building standard, and one of the reasons for that action is that approval of the proposal would create a conflict with existing building standards of other adopting agencies, the executive director shall call the council or any member of the council, as appropriate, to assist in the elimination of the conflict.

(4)  The council shall draft proposed building standards which the commission is authorized to adopt pursuant to Section 18933 for the consideration of the commission and approval, utilizing the criteria of Section 18930.

(Amended by Stats. 2010, Ch. 610, Sec. 2.3. Effective January 1, 2011.)



18927

The commission may appoint from the design professions, the building and construction industry, the affected general public, and interested governmental agencies, appropriate advisory panels to advise the commission and its staff with respect to building standards. The persons appointed to the panels shall be specifically knowledgeable and qualified in the type of work embraced by the building standards in question. These persons shall serve without compensation, but may receive actual necessary travel expenses.

(Amended by Stats. 1992, Ch. 897, Sec. 15. Effective January 1, 1993.)



18928

(a)  Each state agency adopting or proposing adoption of a model code, national standard, or specification shall reference the most recent edition of applicable model codes, national standards, or specifications.

(b)  Each state agency adopting or proposing adoption of a model code, national standard, or specification shall adopt or propose adoption of the most recent editions of the model codes, as amended or proposed to be amended by the adopting agency, within one year after the date of publication of the model codes, national standards, or specifications. The “date of publication of a model code, national standard, or specification” is either of the following:

(1)  The date of publication printed in the model code, national standard, or specification. If only a month and year are shown by the model code, national standard, or specification adopting agency or body, the date of publication shall be considered to be the last day of the month shown.

(2)  The date determined by the commission, if no publication date is shown in the model code, national standard, or specification. The commission shall notify all adopting agencies of its determination within 15 days.

(c)  If the adopting agencies fail to comply with subdivision (b), the commission shall convene a committee to recommend to the commission the adoption, amendment, or repeal, on the agencies’ behalf, of the most recent editions of the model codes, national standards, or specifications and necessary state standards.

(Amended by Stats. 1997, Ch. 645, Sec. 13. Effective January 1, 1998.)



18928.1

Building standards adopted or approved by the commission shall incorporate the text of the model codes, applicable national specifications, or published standards, in whole or in part, only by reference, with appropriate additions or deletions therefrom. The commission may elect to adopt or approve standards which incorporate, in whole or in part, the text of these publications, with changes therein, or deletions therefrom, directly incorporated into the text of the California Building Standards Code, but no textual material contained in any of the model codes, as enumerated in Section 18916, may be included in the California Building Standards Code by means other than incorporation by reference, unless the commission and the governing body of the organization that publishes the model codes first reach a written agreement concerning the terms and conditions of the publication, including, but not limited to, whether the publication will be by the commission or the model code organization, or both. The model code governing body may not withhold any publication agreement on the basis of the substantive provisions contained in the California Building Standards Code.

(Added by Stats. 1992, Ch. 897, Sec. 16. Effective January 1, 1993.)



18929

(a)  Except as otherwise provided in subdivision (b), administrative regulations adopted by state agencies that apply directly to the implementation or enforcement of building standards shall be forwarded to the California Building Standards Commission for approval. Each regulation shall be adopted in compliance with the procedures specified in Section 18930 and in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. These administrative regulations shall be published in the administrative part of the California Building Standards Code.

(b)  This section shall not apply to any regulations adopted by the Department of Housing and Community Development that apply directly to the implementation or enforcement of building standards.

(Amended by Stats. 1992, Ch. 897, Sec. 16.5. Effective January 1, 1993.)



18929.1

(a) The commission shall receive proposed building standards from state agencies for consideration in an 18-month code adoption cycle. The commission shall develop regulations setting forth the procedures for the 18-month adoption cycle. The regulations shall ensure all of the following:

(1) Adequate public participation in the development of building standards prior to submittal to the commission for adoption and approval.

(2) Adequate notice, in written form, to the public of the compiled building standards and their justification.

(3) Adequate technical review of proposed building standards and accompanying justification by advisory bodies appointed by the commission.

(4) Adequate time for review of recommendations by advisory bodies prior to action by the commission.

(5) The procedures shall meet the intent of the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Division 3 of Title 2 of the Government Code) and Section 18930.

(b) Where this section is in conflict with other provisions of this part, the intent of this section shall prevail.

(Amended by Stats. 2010, Ch. 145, Sec. 1. Effective January 1, 2011.)









CHAPTER 3 - Powers of the Commission

18930

(a) Any building standard adopted or proposed by state agencies shall be submitted to, and approved or adopted by, the California Building Standards Commission prior to codification. Prior to submission to the commission, building standards shall be adopted in compliance with the procedures specified in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. Building standards adopted by state agencies and submitted to the commission for approval shall be accompanied by an analysis written by the adopting agency or state agency that proposes the building standards which shall, to the satisfaction of the commission, justify the approval thereof in terms of the following criteria:

(1) The proposed building standards do not conflict with, overlap, or duplicate other building standards.

(2) The proposed building standard is within the parameters established by enabling legislation and is not expressly within the exclusive jurisdiction of another agency.

(3) The public interest requires the adoption of the building standards. The public interest includes, but is not limited to, health and safety, resource efficiency, fire safety, seismic safety, building and building system performance, and consistency with environmental, public health, and accessibility statutes and regulations.

(4) The proposed building standard is not unreasonable, arbitrary, unfair, or capricious, in whole or in part.

(5) The cost to the public is reasonable, based on the overall benefit to be derived from the building standards.

(6) The proposed building standard is not unnecessarily ambiguous or vague, in whole or in part.

(7) The applicable national specifications, published standards, and model codes have been incorporated therein as provided in this part, where appropriate.

(A) If a national specification, published standard, or model code does not adequately address the goals of the state agency, a statement defining the inadequacy shall accompany the proposed building standard when submitted to the commission.

(B) If there is no national specification, published standard, or model code that is relevant to the proposed building standard, the state agency shall prepare a statement informing the commission and submit that statement with the proposed building standard.

(8) The format of the proposed building standards is consistent with that adopted by the commission.

(9) The proposed building standard, if it promotes fire and panic safety, as determined by the State Fire Marshal, has the written approval of the State Fire Marshal.

(b) In reviewing building standards submitted for its approval, the commission shall consider only the record of the proceedings of the adopting agency, except as provided in subdivision (b) of Section 11359 of the Government Code.

(c) Where the commission is the adopting agency, it shall consider the record submitted to, and considered by, the state agency that proposes the building standards and the record of public comment that results from the commission’s adoption of proposed regulations.

(d) (1) The commission shall give great weight to the determinations and analysis of the adopting agency or state agency that proposes the building standards on each of the criteria for approval set forth in subdivision (a). Any factual determinations of the adopting agency or state agency that proposes the building standards shall be considered conclusive by the commission unless the commission specifically finds, and sets forth its reasoning in writing, that the factual determination is arbitrary and capricious or substantially unsupported by the evidence considered by the adopting agency or state agency that proposes the building standards.

(2) Whenever the commission makes a finding, as described in this subdivision, it shall return the standard to the adopting agency or state agency that proposes the building standards for a reexamination of its original determination of the disputed fact.

(e) Whenever a building standard is principally intended to protect the public health and safety, its adoption shall not be a “factual determination” for purposes of subdivision (d). Whenever a building standard is principally intended to conserve energy or other natural resources, the commission shall consider or review the cost to the public or benefit to be derived as a “factual determination” pursuant to subdivision (d). Whenever a building standard promotes fire and panic safety, each agency shall, unless adopted by the State Fire Marshal, submit the building standard to the State Fire Marshal for prior approval.

(f) Whenever the commission finds, pursuant to paragraph (2) of subdivision (a), that a building standard is adopted by an adopting agency pursuant to statutes requiring adoption of the building standard, the commission shall not consider or review whether the adoption is in the public interest pursuant to paragraph (3) of subdivision (a).

(Amended by Stats. 2013, Ch. 585, Sec. 1. Effective January 1, 2014.)



18930.5

(a) If no state agency has the authority or expertise to propose green building standards applicable to a particular occupancy, the commission shall adopt, approve, codify, update, and publish green building standards for those occupancies.

(b) The commission and other state agencies that propose green building standards shall allow for input by other state agencies that have expertise in green building subject areas. The process by which these other state agencies shall submit suggested changes for consideration shall be adopted as administrative regulations in Part 1 of Title 24 of the California Code of Regulations. These administrative regulations shall include, but not be limited to, all of the following:

(1) The timing for receipt of suggested changes.

(2) Whether the suggested changes should be considered for adoption as mandatory or voluntary green building standards.

(3) The concurrent submission of appropriate technical analysis that could be used by the agency to support the proposal under the requirements of subdivision (a) of Section 18930, including the rationale supporting the recommendation that the item be considered for adoption as mandatory or voluntary green building standards.

(4) The concurrent submission of fiscal analysis necessary for submission to the Department of Finance and for use in complying with the cost of compliance provisions of Sections 11346.2 and 11346.5 of the Government Code.

(5) The manner in which the suggestions will be made available to the public.

(c) If a state agency that proposes green building standards offers advice to the commission via an advisory panel appointed pursuant to Section 18927, as part of its presentation it shall, to the extent feasible, indicate those voluntary green building measures that may be considered for possible adoption as mandatory within the next two subsequent adoption cycles.

(Amended by Stats. 2013, Ch. 585, Sec. 2. Effective January 1, 2014.)



18931

The commission shall perform the following:

(a)  In accordance with Section 18930 and within 120 days from the date of receipt of adopted standards, review the standards of adopting agencies and approve, return for amendment with recommended changes, or reject building standards submitted to the commission for its approval. When building standards are returned for amendment or rejected, the commission shall inform the adopting agency or state agency that proposes the building standards of the specific reasons for the recommended changes or rejection, citing the criteria required under Section 18930. When standards are not acted upon by the commission within 120 days, the standards shall be approved, including codification and publication in the California Building Standards Code, without further review and without return or rejection by the commission.

(b)  Codify, including publish, all building standards of adopting agencies or state agencies that propose the building standards and statutes defining building standards into one California Building Standards Code.

(c)  Resolve conflict, duplication, and overlap in building standards in the code.

(d)  Ensure consistency in nomenclature and format in the code.

(e)  In accordance with Section 18945, hear appeals resulting from the administration of state building standards.

(f)  Adopt any procedural regulations which it deems necessary to administer this part.

(Amended by Stats. 2010, Ch. 610, Sec. 2.4. Effective January 1, 2011.)



18931.5

(a)  Each state agency that adopts or proposes building standards shall pay annually to the California Building Standards Commission a proportionate share of the cost of the review and publication of building standards which are published or proposed to be published in the California Building Standards Code.

(b)  The commission shall determine the proportional cost to be paid for review of existing building standards and the amount to be paid for review of building standards, adopted or proposed by a state agency, that have been submitted for publication in the California Building Standards Code.

(Amended by Stats. 1992, Ch. 897, Sec. 19. Effective January 1, 1993.)



18931.6

(a) Each city, county, or city and county shall collect a fee from any applicant for a building permit, assessed at the rate of four dollars ($4) per one hundred thousand dollars ($100,000) in valuation, as determined by the local building official, with appropriate fractions thereof, but not less than one dollar ($1).

(b) The city, county, or city and county may retain not more than 10 percent of the fees collected under this section for related administrative costs and for code enforcement education, including, but not limited to, certifications in the voluntary construction inspector certification program, and shall transmit the remainder to the commission for deposit in the Building Standards Administration Special Revolving Fund established under Section 19831.7.

(c) The commission may reduce the rate of the fee upon determining that a lesser amount is sufficient to maintain the programs established under this part.

(Added by Stats. 2008, Ch. 719, Sec. 3. Effective January 1, 2009.)



18931.7

(a) All funds received by the commission under this part shall be deposited in the Building Standards Administration Special Revolving Fund, which is hereby established in the State Treasury.

(b) Moneys deposited in the fund shall be available, upon appropriation, to the commission, the department, and the Office of the State Fire Marshal for expenditure in carrying out the provisions of this part, and the provisions of Part 1.5 (commencing with Section 17910) that relate to building standards, as defined in Section 18909, with emphasis placed on the development, adoption, publication, and updating of green building standards, the updating of verification guidelines for Tier 1 or Tier 2 green building standards and educational efforts, including, but not limited to, training for local building officials associated with green building standards.

(Amended by Stats. 2013, Ch. 585, Sec. 3. Effective January 1, 2014.)



18931.8

The commission shall have the powers and authority necessary to carry out the duties imposed upon it by this chapter, including, but not limited to, both of the following:

(a) To accept any federal funds granted by an act of Congress or by an Executive order for any purpose of this chapter.

(b) To accept any gift, donation, grant, bequest, or other funding for any purpose of this chapter.

(Added by Stats. 2010, Ch. 610, Sec. 2.5. Effective January 1, 2011.)



18932

(a)  The code shall indicate the agency having responsibility vested by law for the administration of each building standard and the occupancy or occupancies affected by each building standard.

(b)  The code shall include an index and reference guide.

(c)  The commission shall establish the format for the code to conform it as nearly as it deems practicable with the model codes.

(Amended by Stats. 1992, Ch. 897, Sec. 20. Effective January 1, 1993.)



18933

(a)  The commission may give affected state agencies reasonable time, as specified by the commission, to adopt amendments to building standards submitted for approval. If the agencies do not do so within the reasonable time as specified, the commission shall convene a committee composed of a representative from each of the agencies affected and any other qualified persons who are selected by the commission. This committee shall prepare a recommendation for commission action upon the building standards. Upon the recommendation, or if the committee does not prepare a recommendation and deliver it to the commission within 30 days after being appointed, the commission may rewrite, edit, amend, or adopt, and approve the building standards consistent with the intent of this part and in accordance with the Administrative Procedure Act and the criteria for approval provided in Section 18930. It shall not, however, be required that hearings or other administrative procedure be duplicated on unchanged portions of building standards previously adopted and approved by the commission.

(b)  (1)  Pursuant to Section 18943, the commission, after publication of building standards pursuant to Section 18941 in the triennial edition of the code, shall recommend to affected state agencies the repeal of building standards of those state agencies which were adopted, or are, in conflict with other published standards in the code. If the state agencies do not repeal the building standards within a reasonable time as specified by the commission, the commission shall convene a committee composed of a representative of each of the agencies affected and other qualified persons selected by the commission to prepare a recommendation for commission action on the building standards.

(2)  Upon the recommendation, or if the committee does not prepare a recommendation and deliver it to the commission within 30 days after being appointed, the commission may repeal the building standards, in accordance with the Administrative Procedure Act. This subdivision shall not supersede Section 18943, but, instead, provides the procedure for effecting that section.

(Amended by Stats. 1992, Ch. 897, Sec. 21. Effective January 1, 1993.)



18934

State agencies proposing to adopt building standards shall adopt, and the commission shall approve, regulations establishing procedures to ensure public participation in the development of building standards and regulations.

(Amended by Stats. 1992, Ch. 897, Sec. 22. Effective January 1, 1993.)



18934.5

Where no state agency has the authority to adopt building standards applicable to state buildings, the commission shall adopt, approve, codify, and publish building standards providing the minimum standards for the design and construction of state buildings, including buildings constructed by the Trustees of the California State University and, to the extent permitted by law, to buildings designed and constructed by the Regents of the University of California. Building standards for state buildings shall comply with the criteria in subdivision (a) of Section 18930.

(Amended by Stats. 1992, Ch. 897, Sec. 23. Effective January 1, 1993.)



18934.7

The commission shall adopt, approve, codify, and publish by reference in the California Building Standards Code the building standards in Appendix Chapter 1 of the International Existing Building Code of the International Code Council to provide minimum standards for buildings specified in that appendix, except for buildings subject to building standards adopted pursuant to Part 1.5 (commencing with Section 17910).

(Amended by Stats. 2010, Ch. 610, Sec. 2.6. Effective January 1, 2011.)



18934.8

(a) Pursuant to subdivision (b), the commission may adopt amendments to the California Building Standards Code provided that they are substantially the same as model code amendments which were adopted on an emergency basis by the code publishers, if the sections being amended are not under the authority of a state agency.

(b) The commission may consider adoption of emergency amendments made to the model codes in an expedited rulemaking process outside the 18-month code adoption cycle set forth in Section 18929.1. If a model code organization adopts emergency amendments, the commission may adopt those amendments 120 days after the organization’s adoption of those amendments. This rulemaking process shall be completed within 180 days from the date the amendments were adopted by the model code organization. The commission shall ensure that the rulemaking process includes all of the following:

(1) Adequate public participation in the development of building standards prior to submittal to the commission for adoption and approval.

(2) Adequate written notice to the public of the compiled building standards and the written justification therefor.

(3) Adequate technical review of proposed building standards and accompanying justification by advisory bodies appointed by the commission.

(4) Adequate time for review of recommendations by advisory bodies prior to action by the commission.

(c) Amendments to the California Building Standards Code adopted pursuant to this section shall take effect 60 days from the date on which they are adopted by the commission.

(d) Nothing in this section shall be construed to permit amendments to the California Building Standards Code that decrease the level of disabled access provided.

(Amended by Stats. 2010, Ch. 145, Sec. 2. Effective January 1, 2011.)



18934.9

(a) For purposes of this section, “press box” means a space reserved for reporters, press, or other media at a stadium.

(b) (1) The commission, as part of the next triennial building code cycle that begins on or after January 1, 2013, shall adopt standards for press boxes that require that the press boxes are located on a route that is accessible to persons with disabilities.

(2) Standards adopted by the commission pursuant to paragraph (1) shall not apply to both of the following:

(A) A press box in bleachers that have points of entry at only one level, provided that the aggregate area of all press boxes is at a maximum of 500 square feet.

(B) A free-standing press box that is elevated above 12 feet minimum grade, provided that the aggregate area of all press boxes is at a maximum of 500 square feet.

(3) For purposes of this subdivision, where a facility contains multiple assembly areas, the aggregate area of press boxes in each assembly area shall be calculated separately.

(Added by Stats. 2012, Ch. 370, Sec. 1. Effective January 1, 2013.)






CHAPTER 4 - The California Building Standards Code

18935

(a)  Notice of proposed building standards shall be given and hearings shall be held by the adopting agencies, as required by the Administrative Procedure Act, prior to the adoption of the building standards and submission to the commission for approval. The notice of proposed building standards and the initial statement of reasons for the proposed building standards shall comply with Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. The adopting agency or state agency that proposes the building standards shall submit the notice and initial statement of reasons for proposed building standards to the California Building Standards Commission, which shall review them for compliance with Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. If the commission determines that the adopting agency or state agency that proposes the building standards has complied with Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code, the commission shall approve the notice and initial statement of reasons for proposed building standards, and submit them to the Office of Administrative Law for the sole purpose of inclusion in the California Regulatory Notice Register. The Office of Administrative Law shall publish only those notices of proposed building standards which have been approved by, and submitted to, the office by the California Building Standards Commission.

(b)  In order to ensure an absence of conflict between hearings and a maximum opportunity for interested parties to be heard, no hearings by adopting agencies shall be conducted unless the time and place thereof has been approved in writing by the commission prior to public notices of the hearing being given by the adopting agencies.

(c)  If, after building standards are submitted to the commission for approval, the commission requires changes therein as a condition for approval, and the changes are made, no additional hearing by the affected state agency shall be required in connection with making the changes when the commission determines the changes are nonsubstantial, solely grammatical in nature, or are sufficiently related to the text submitted to the commission for approval that the public was adequately placed on notice that the change could result from the originally proposed building standards.

(Amended by Stats. 1992, Ch. 897, Sec. 25. Effective January 1, 1993.)



18936

The commission shall mail notices of meetings with respect to its proposed action on any building standards to any design profession organizations, chambers of commerce, consumer groups, building and construction industry organizations, governmental agencies, and other parties and organizations that have submitted a written request therefor at least 15 days prior to any meeting thereon, provided that the failure to do so shall not invalidate any commission action.

(Amended by Stats. 1992, Ch. 897, Sec. 26. Effective January 1, 1993.)



18937

(a)  Emergency standards shall be acted on by the commission within 30 days and only when the adopting agency or state agency that proposes the building standards has made the finding of emergency required by Sections 11346.1 and 11346.5 of the Government Code and the adopting agencies have adopted the emergency standard in compliance with Section 11346.1 of the Government Code, and the commission concurs with that finding. Both the concurrence and the approval of the emergency building standards require an affirmative vote of two-thirds of the members of the commission attending a meeting, or not less than six affirmative votes, whichever is greater.

(b)  Emergency standards approved by the commission pursuant to subdivision (a) shall be filed by the commission pursuant to Section 11346.1 of the Government Code and shall be subject to that section.

(Amended by Stats. 2002, Ch. 1124, Sec. 34. Effective September 30, 2002.)



18938

(a)  Building standards shall be filed with the Secretary of State and codified only after they have been approved by the commission and shall not be published in any other title of the California Code of Regulations. Emergency building standards shall be filed with the Secretary of State and shall take effect only after they have been approved by the commission as required by Section 18937. The filing of building standards adopted or approved pursuant to this part, or any certification with respect thereto, with the Secretary of State, or elsewhere as required by law, shall be done solely by the commission.

(b)  The building standards contained in the Uniform Fire Code of the International Conference of Building Officials and the Western Fire Chiefs Association, Inc., the Uniform Building Code of the International Conference of Building Officials, Appendix Chapter 1 of the Uniform Code for Building Conservation of the International Conference of Building Officials, the Uniform Plumbing Code of the International Association of Plumbing and Mechanical Officials, the National Electrical Code of the National Fire Protection Association, and the Uniform Mechanical Code of the International Conference of Building Officials and the International Association of Plumbing and Mechanical Officials, as referenced in the California Building Standards Code, shall apply to all occupancies throughout the state and shall become effective 180 days after publication in the California Building Standards Code by the California Building Standards Commission or at a later date after publication established by the commission.

(c)  Except as otherwise provided in this subdivision, an adoption, amendment, or repeal of a building standard shall become effective 180 days after its publication in the triennial edition of the California Building Standards Code or one of its supplements, or at any later date as approved by the California Building Standards Commission, with the exceptions of standards adopted pursuant to Section 25402 of the Public Resources Code and those regulations that implement or enforce building standards. Regulations that implement or enforce building standards shall become effective 30 days after filing by the commission with the Secretary of State. This subdivision shall not apply to emergency building standards. An amendment or a repeal of a building standard in the California Building Standards Code that, as determined by the commission, would result in a less restrictive regulation, shall become effective 30 days after filing of the amendment or repeal by the commission with the Secretary of State.

(d)  Emergency standards defined in subdivision (a) of Section 18913 shall become effective when approved by the commission, and filed with the Secretary of State, or upon any later date specified therein, and remain in effect as provided by Section 11346.1 of the Government Code and Section 18937 of this code. Emergency standards shall be distributed as soon as practicable after publication to all interested and affected parties. Notice of repeal, pursuant to Section 11346.1 of the Government Code, of emergency standards defined in subdivision (a) of Section 18913 within the period specified by that section, shall also be given to the parties by the affected agencies promptly after the termination of the statutory period pursuant to Section 11346.1 of the Government Code.

(e)  This section shall not be applicable to the time limits set forth in Sections 17922 and 17958 for approval of uniform codes and for changes by local agencies in the California Building Standards Code.

(Amended by Stats. 2002, Ch. 1124, Sec. 35. Effective September 30, 2002.)



18938.3

With respect to the model codes that are designated in Sections 17922 and 18938 to serve as the basis for the California Building Standards Code but are no longer published, the building standards adopted and approved by the commission shall be those contained in the most recent editions of the model codes adopted or approved by the commission to serve as the basis for the 2007 triennial edition of the California Building Standards Code. Those model codes designated in Sections 17922 and 18938 that continue to be published and updated shall continue to serve as the basis for the California Building Standards Code. With respect to Section 17922, other model codes may be considered for use, proposal, approval, or adoption, or any combination thereof, provided they do not duplicate building standards, as proposed by the Department of Housing and Community Development and adopted by the commission, the subject matter of the model codes which serve as the basis for the 2007 triennial edition of the California Building Standards Code.

(Added by Stats. 2008, Ch. 719, Sec. 5. Effective January 1, 2009.)



18938.5

(a)  Only those building standards approved by the commission, and that are effective at the local level at the time an application for a building permit is submitted, shall apply to the plans and specifications for, and to the construction performed under, that building permit.

(b)  (1)  A local ordinance adding or modifying building standards for residential occupancies, which are published in the California Building Standards Code, shall apply only to an application for a building permit submitted after the effective date of the ordinance and to the plans and specifications for, and the construction performed under, that permit.

(2)  Paragraph (1) shall not apply to any of the following:

(A)  A city or county that has been subject to an emergency proclaimed pursuant to the California Emergency Services Act (Chapter 7 (commencing with Section 8850) of Division 1 of Title 2 of the Government Code).

(B)  A permit that is subsequently deemed expired because the building or work authorized by the permit is not commenced within 180 days from the date of the permit, or the permittee has suspended or abandoned the work authorized by the permit at any time after the work is commenced.

(C)  A permit that is subsequently deemed suspended or revoked because the building official has, in writing, suspended or revoked the permit due to its issuance in error or on the basis of incorrect information supplied.

(c)  No model code made applicable to any additional occupancy shall apply to any project that has been submitted for a building permit prior to the effective date of that model code.

(Amended by Stats. 1992, Ch. 897, Sec. 29.5. Effective January 1, 1993.)



18940

Codification of building standards approved by the commission shall be incorporated into the code and shall not be incorporated into other individual titles of state agencies in the California Code of Regulations.

(Amended by Stats. 1992, Ch. 897, Sec. 31. Effective January 1, 1993.)



18940.5

As part of the next triennial update of the California Building Standards Code (Title 24 of the California Code of Regulations) adopted after January 1, 2014, agencies that propose green building standards for inclusion in Part 11 of Title 24 of the California Code of Regulations shall, to the extent that it is feasible, reference or reprint the green building standards in other relevant portions of Part 2, 2.5, 3, 4, 5, or 6 of Title 24 of the California Code of Regulations. For purposes of compliance with this section, the republication of the provisions of Part 11 of Title 24 of the California Code of Regulations in other parts of Title 24 of the California Code of Regulations shall not be considered duplication in violation of paragraph (1) of subdivision (a) of Section 18930.

(Added by Stats. 2013, Ch. 585, Sec. 4. Effective January 1, 2014.)



18940.6

(a) For purposes of this section, “recycled water” has the same meaning as that term is defined in subdivision (n) of Section 13050 of the Water Code, and is consistent with the recycled water use criteria specified in Chapter 3 (commencing with Section 60301.100) of Division 4 of Title 22 of the California Code of Regulations.

(b) (1) The California Building Standards Commission shall conduct research to assist in the development of mandatory green building standards for the installation of recycled water systems for newly constructed commercial and public buildings, in consultation with the State Water Resources Control Board and other interested parties, including, but not limited to, public water systems, recycled water producers, product manufacturers, local building officials, apartment and other rental property owners, California-licensed contractors, and the building industry.

(2) In researching, developing, and proposing mandatory building standards under this section, the commission is authorized to expend funds from the Building Standards Administration Special Revolving Fund, upon appropriation pursuant to Section 18931.7.

(3) Research conducted in order to propose building standards pursuant to this section shall include, but is not limited to, the following:

(A) Potential outdoor applications for recycled water, consistent with the recycled water use criteria specified in Chapter 3 (commencing with Section 60301.100) of Division 4 of Title 22 of the California Code of Regulations.

(B) Potential indoor applications for recycled water, consistent with the recycled water use criteria specified in Chapter 3 (commencing with Section 60301.100) of Division 4 of Title 22 of the California Code of Regulations. With respect to indoor applications, the commission shall consider whether to adopt or recommend measures in addition to the current standards adopted in the California Plumbing Code in Title 24 of the California Code of Regulations, to ensure the safe installation of indoor recycled water piping or systems, including, but not limited to, requiring purple pipe or special markings on recycled water piping or systems that states clearly whether it is approved for indoor use, or recommending restrictions on who may purchase or install recycled water piping for indoor use.

(C) The cost of various recycled water systems.

(D) The estimated quantity of water savings under varying levels of application of recycled water in commercial and public buildings and building site landscaped areas.

(4) The commission may research standards for different types of water recycling systems, including noncentralized systems, but shall only mandate systems to the extent that they meet all of the health and safety standards specified in this section.

(c) (1) The commission shall adopt mandatory building standards for the installation of recycled water systems for newly constructed commercial and public buildings. The commission shall consider the proposed mandatory building standards during the 2016 Intervening Code Adoption Cycle and may amend these mandatory standards as necessary in future code adoption cycles, consistent with the recycled water use criteria specified in Chapter 3 (commencing with Section 60301.100) of Division 4 of Title 22 of the California Code of Regulations.

(2) When developing the application provisions for the mandatory building standards, the commission shall limit the mandate to install recycled water systems within commercial and public buildings and building site landscaped areas to only those areas within a local jurisdiction that have feasible and cost-efficient access to a water recycling facility, or that have been identified by the local jurisdiction within a planned service area for the provision of recycled water for which a specific implementation timeline has been identified by the public water system in its most recent urban water management plan.

(3) The mandate to install recycled water piping shall not apply to service areas in which the only recycled water use is for potable purposes, or in which net nonpotable deliveries are anticipated to remain level or decrease as a result of the potable reuse project.

(4) The commission shall develop the application provisions for the mandatory building standards required under paragraph (1) in consultation with the State Water Resources Control Board, public water systems, recycled water producers, and water research associations.

(5) A city, county, or city and county, in consultation with the public water system and recycled water producer, may further reduce the area for which the mandate to install recycled water piping applies, if the local public water system or recycled water producer finds that providing recycled water to an area is not feasible or cost effective.

(Added by Stats. 2014, Ch. 606, Sec. 2. Effective January 1, 2015.)



18941

All building standards shall be administered and enforced and, whenever practicable, written on a performance basis consistent with state and nationally recognized standards for building construction in view of the use and occupancy of each structure to preserve and protect the public health and safety.

(Amended by Stats. 1992, Ch. 897, Sec. 32. Effective January 1, 1993.)



18941.5

(a)  (1) Amendments, additions, and deletions to the California Building Standards Code, including, but not limited to, green building standards, adopted by a city, county, or city and county pursuant to Section 18941.5 or pursuant to Section 17958.7, together with all applicable portions of the California Building Standards Code, shall become effective 180 days after publication of the California Building Standards Code by the commission, or at a later date after publication established by the commission.

(2)  The publication date established by the commission shall be no earlier than the date the California Building Standards Code is available for purchase by the public.

(b)  Neither the State Building Standards Law contained in this part, nor the application of building standards contained in this section, shall limit the authority of a city, county, or city and county to establish more restrictive building standards, including, but not limited to, green building standards, reasonably necessary because of local climatic, geological, or topographical conditions. The governing body shall make the finding required by Section 17958.7 and the other requirements imposed by Section 17958.7 shall apply to that finding. Nothing in this section shall limit the authority of fire protection districts pursuant to subdivision (a) of Section 13869.7. Further, nothing in this section shall require findings required by Section 17958.7 beyond those currently required for more restrictive building standards related to housing.

(Amended by Stats. 2009, Ch. 89, Sec. 2. Effective January 1, 2010.)



18941.6

(a)  Notwithstanding any other provision of this part, ordinances and programs adopted on or before January 1, 1993, that contain standards to strengthen potentially hazardous buildings pursuant to subdivision (b) of Section 8875.2 of the Government Code, shall incorporate the building standards in Appendix Chapter 1 of the Uniform Code for Building Conservation of the International Conference of Building Officials published in the California Building Standards Code, except for standards found by local ordinance to be inapplicable based on local conditions, as defined in subdivision (b), or based on an approved study pursuant to subdivision (c), or both. Ordinances and programs shall be updated in a timely manner to reflect changes in the model code, and more frequently if deemed necessary by local jurisdictions.

(b)  For the purpose of subdivision (a), and notwithstanding the meaning of “local conditions” as used elsewhere in this part and Part 2.5 (commencing with Section 18901), the term “local conditions” shall be limited to those conditions that affect the implementation of seismic strengthening standards on the following only:

(1)  The preservation of qualified historic structures as governed by the State Historical Building Code (Part 2.7 (commencing with Section 18950)).

(2)  Historic preservation programs, including, but not limited to, the California Mainstreet Program.

(3)  The preservation of affordable housing.

(c)  Any ordinance or program adopted on or before January 1, 1993, may include exceptions for local conditions not defined in subdivision (b) if the jurisdiction has approved a study on or before January 1, 1993, describing the effects of the exceptions. The study shall include a seismic hazards assessment, seismic retrofit cost comparisons, and earthquake damage estimates for a major earthquake, including the differences in costs, deaths, and injuries between full compliance with Appendix Chapter 1 of the Uniform Code for Building Conservation and the ordinance or program. No study shall be required pursuant to this subdivision if the exceptions for local conditions not defined in subdivision (b) result in standards or requirements that are more stringent than those in Appendix Chapter 1 of the Uniform Code for Building Conservation.

(d)  Ordinances and programs adopted pursuant to this section shall be conclusively presumed to comply with the requirements of Chapter 173 of the Statutes of 1991.

(Amended by Stats. 1994, Ch. 1219, Sec. 2. Effective January 1, 1995.)



18941.7

Subject to Section 14877.3 of the Water Code, a city, county, or other local agency may adopt, after a public hearing and enactment of an ordinance or resolution, building standards that are more restrictive than the graywater building standards adopted by the Department of Housing and Community Development under Section 17922.12 and published in the California Building Standards Code.

(Amended by Stats. 2011, Ch. 577, Sec. 1. Effective January 1, 2012.)



18941.8

(a) As used in this section, “graywater” has the same meaning as defined in Section 17922.12.

(b) Notwithstanding Chapter 22 (commencing with Section 14875) of Division 7 of the Water Code, as a part of the next triennial edition of the California Building Standards Code (Title 24 of the California Code of Regulations) adopted after January 1, 2011, the commission shall adopt building standards for the construction, installation, and alteration of graywater systems for indoor and outdoor uses in nonresidential occupancies.

(c) In adopting building standards under this section, the commission shall do all of the following:

(1) Ensure protection of water quality in accordance with applicable provisions of state and federal water quality law.

(2) Consider the adopted building standards for the construction, installation, and alteration of graywater systems for indoor and outdoor uses in residential buildings.

(3) Consider existing research available on the environmental consequences to soil and groundwater of short-term and long-term graywater use for irrigation purposes.

(4) Consider graywater use impacts on human health.

(5) Consider the circumstances under which the use of graywater treatment systems in nonresidential occupancies is recommended.

(6) Consider the use and regulation of graywater in other jurisdictions.

(7) Use Chapter 16 of the Uniform Plumbing Code, adopted by the International Association of Plumbing and Mechanical Officials, as the starting point for the building standards and amend those standards as necessary.

(d) The commission may revise and update the standards adopted under this section at any time.

(e) The commission’s adoption of building standards for graywater systems pursuant to this section shall terminate the authority of the Department of Water Resources to adopt and update standards for the installation, construction, and alteration of graywater systems in nonresidential buildings pursuant to Chapter 22 (commencing with Section 14875) of Division 7 of the Water Code.

(Added by Stats. 2010, Ch. 622, Sec. 1. Effective January 1, 2011.)



18941.9

The commission shall, in the next triennial adoption process for the code adopted after the development of a standard specification by the Department of Transportation pursuant to subdivision (b) of Section 71400 of the Public Resources Code, consider incorporating that specification as an additional strategy for Heat Island Effect: Hardscape Alternatives in the California Green Building Standards Code (Section A5.106.11.1 of Appendix 5 of Part 11 (commencing with Section 101.1) of Title 24 of the California Code of Regulations).

(Added by Stats. 2012, Ch. 667, Sec. 2. Effective January 1, 2013.)



18941.10

(a) (1) The commission shall, commencing with the next triennial edition of the California Building Standards Code (Title 24 of the California Code of Regulations) adopted after January 1, 2014, adopt, approve, codify, and publish mandatory building standards for the installation of future electric vehicle charging infrastructure for parking spaces in multifamily dwellings and nonresidential development.

(2) For purposes of paragraph (1), the Department of Housing and Community Development shall propose mandatory building standards for the installation of future electric vehicle charging infrastructure for parking spaces in multifamily dwellings and submit the proposed mandatory building standards to the commission for consideration.

(b) (1) In proposing and adopting mandatory building standards under this section, the Department of Housing and Community Development and the commission shall use Sections A4.106.6, A4.106.6.1, A4.106.6.2, A5.106.5.1, and A5.106.5.3 of the California Green Building Standards Code (Part 11 of Title 24 of the California Code of Regulations) as the starting point for the mandatory building standards and amend those standards as necessary.

(2) In proposing and adopting mandatory building standards under this section, the Department of Housing and Community Development and the commission shall actively consult with interested parties, including, but not limited to, investor-owned utilities, municipal utilities, manufacturers, local building officials, commercial building and apartment owners, and the building industry.

(Added by Stats. 2013, Ch. 410, Sec. 1. Effective January 1, 2014.)



18942

(a) The commission shall publish, or cause to be published, editions of the code in its entirety once in every three years. In the intervening period the commission shall publish, or cause to be published, supplements as necessary. For emergency building standards defined in subdivision (a) of Section 18913, an emergency building standards supplement shall be published whenever the commission determines it is necessary.

(b) The commission shall publish the text of Article 2.5 (commencing with Section 115920) of Chapter 5 of Part 10 of Division 104, within the requirements for single-family residential occupancies contained in Part 2.5 of Title 24 of the California Code of Regulations, with the following note:

“NOTE: These regulations are subject to local government modification. You should verify the applicable local government requirements at the time of application for a building permit.”

(c) The commission shall publish the text of Section 116064.2 within Part 2 of Title 24 of the California Code of Regulations.

(d) The commission may publish, stockpile, and sell at a reasonable price the code and materials incorporated therein by reference if it deems the latter is insufficiently available to the public, or unavailable at a reasonable price. Each state department concerned and each city, county, or city and county shall have an up-to-date copy of the code available for public inspection.

(e) (1) Each city, county, and city and county, including charter cities, shall obtain and maintain with all revisions on a current basis, at least one copy of the building standards and other state regulations relating to buildings published in Titles 8, 19, 20, 24, and 25 of the California Code of Regulations. These codes shall be maintained in the office of the building official responsible for the administration and enforcement of this part.

(2) This subdivision shall not apply to a city or county that contracts for the administration and enforcement of the provisions of this part with another local government agency that complies with this section.

(Amended by Stats. 2012, Ch. 770, Sec. 6. Effective January 1, 2013.)



18942.1

(a)  If a regulation or order of repeal is filed with the Office of Administrative Law, and if it appears to be a building standard, as defined by Section 18909, which has not been approved by the commission, the Office of Administrative Law shall consult with the commission or the commission’s staff to determine the character and status of the filed regulation or order. Any building standard improperly transmitted to the Office of Administrative Law, as determined according to this section, shall not be then filed with the Secretary of State, but, instead, the Office of Administrative Law shall transmit the building standard to the commission and notify the adopting agency of this action.

(b)  If an administrative regulation or order of repeal is filed with the commission and it does not directly apply to the implementation or enforcement of a building standard, it shall not be submitted to the commission for action, but, instead, the commission shall transmit the regulations to the Office of Administrative Law and notify the submitting agency of this action.

(Amended by Stats. 1992, Ch. 897, Sec. 35. Effective January 1, 1993.)



18943

Building standards in individual titles of the California Code of Regulations other than the California Building Standards Code shall have no force or effect after January 1, 1985.

(Amended by Stats. 2003, Ch. 62, Sec. 184. Effective January 1, 2004.)



18944

State agencies shall adopt regulations for publication in the titles of the California Code of Regulations containing other regulations of the agency to identify, by reference, the appropriate sections of the California Building Standards Code containing those building standards for which that agency has enforcement responsibility.

(Amended by Stats. 1992, Ch. 897, Sec. 38. Effective January 1, 1993.)



18944.5

The code shall be binding on the state and other public agencies, including federal agencies to the extent permitted by federal law, in the same manner as it binds private parties or entities.

(Added by Stats. 1979, Ch. 1152.)



18944.7

The alternative building regulations and building standards authorized under the State Historical Building Code (Part 2.7 (commencing with Section 18950) of Division 13) which have been published in Part 8 of the California Building Standards Code shall be maintained as a separate and distinct part or portion of the California Building Standards Code pursuant to that title.

(Amended by Stats. 1988, Ch. 1194, Sec. 30.)



18944.11

On or before July 1, 2009, any state agency that adopts or proposes building standards for plumbing systems shall consider developing building standards that would govern the use of nonwater-supplied urinals for submission to the California Building Standards Commission in accordance with Sections 17921.4 and 18930.

(Added by Stats. 2007, Ch. 499, Sec. 5. Effective January 1, 2008.)



18944.18

(a) The California Building Standards Commission, in conjunction with the Office of Statewide Health Planning and Development, shall repeal Section 1226.7 of the 2013 Triennial Edition of the California Building Standards Code, including all cross-references to that section, as soon as possible. The Office of Statewide Health Planning and Development is granted emergency regulatory authority to implement this subdivision. Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the regulations adopted under this subdivision shall become permanent without further regulatory action.

(b) The State Department of Public Health shall, no later than July 1, 2014, repeal the regulations relating to abortion services in primary care clinics contained in Article 5 (commencing with Section 75040) of Chapter 7 of Division 5 of Title 22 of the California Code of Regulations.

(Added by Stats. 2013, Ch. 663, Sec. 2. Effective January 1, 2014.)






CHAPTER 4.5 - Guidelines for Straw-Bale Structures

ARTICLE 1 - General Provisions and Definitions

18944.30

The Legislature finds and declares all of the following:

(a)  There is an urgent need for low-cost, energy-efficient housing in California.

(b)  The cost of conventional lumber-framed housing has risen due to a shortage of construction-grade lumber.

(c)  Straw is an annually renewable source of cellulose that can be used as an energy-efficient substitute for stud-framed wall construction.

(d)  The state has mandated that the burning of rice straw be greatly reduced.

(e)  As a result of the mandated burning reduction, growers are experimenting with alternative straw management practices. Various methods of straw incorporation into the soil are the most widely used alternatives. The two most common methods are nonflood incorporation and winter flood incorporation. Economically viable off-farm uses for rice straw are not yet available.

(f)  Winter flooding of rice fields encourages the natural decomposition of rice straw and provides valuable waterfowl habitat. According to the Central Valley Habitat Joint Venture component of the North American Waterfowl Management Plan, in California’s Central Valley, over 400,000 acres of enhanced agricultural lands are needed to restore the depleted migratory waterfowl populations of the Pacific flyway. Flooded rice fields are a key and integral part of the successful restoration of historic waterfowl and shorebird populations.

(g)  Winter flooding of rice fields provides significant waterfowl habitat benefits and should be especially encouraged in areas where there is minimal potential to impact salmon as a result of surface water diversions.

(h)  An economically viable market for rice straw bales could result from the use of rice straw bales in housing construction.

(i)  Practicing architects and engineers have determined that the statutory guidelines established by Chapter 941 of the Statutes of 1995 contain specific requirements that they believe are either unnecessary or detrimental. Some of the requirements are considered costly and severely restrict the development of straw-bale housing.

(j)  Statutory guidelines for the use of straw-bale housing would significantly benefit energy conservation, natural resources, low-cost housing, agriculture, and fisheries in California.

(k)  Tests and experience with straw-bale construction demonstrate that it is a strong, durable, and thermally superior building system that deserves a larger role in modern construction.

(Amended by Stats. 2002, Ch. 31, Sec. 1. Effective April 26, 2002. Inoperative on date prescribed by Section 18944.41.)



18944.31

(a)  Notwithstanding any other provision of law, the guidelines established by this chapter shall apply to the construction of all structures that use baled straw as a loadbearing or nonloadbearing material within any city or county that adopted the guidelines established by Chapter 941 of the Statutes of 1995 prior to January 1, 2002. This requirement shall not preclude the city or county from making changes or modifications to the guidelines pursuant to subdivision (b). Notwithstanding any other provision of law, the guidelines established by this chapter shall not become operative in a city or county that has not adopted the guidelines prior to January 1, 2002, unless and until the legislative body of the city or county makes an express finding that the application of these guidelines within the city or county is reasonably necessary because of local conditions and the city or county files a copy of that finding with the department.

(b)  A city or county may, by ordinance or regulation, make any changes or modifications in the guidelines contained in this chapter as it determines are reasonably necessary because of local conditions, provided the city or county files a copy of the changes or modifications and the express findings for the changes or modifications with the department. No change or modification of that type shall become effective or operative for any purpose until the finding and the change or modification has been filed with the department.

(c)  Nothing in this chapter shall be construed as increasing or decreasing the authority to approve or disapprove of alternative construction methods pursuant to the State Housing Law, Part 1.5 (commencing with Section 17910) or the California Building Standards Code, Title 24 of the California Code of Regulations.

(d)  It is the intent of the Legislature that the statutory guidelines of this chapter serve as an interim measure pending the evaluation of straw bales as a construction material through the normal processes used for the testing and listing of building materials, the determination of construction standards, and the adoption of those materials and construction standards into the California Building Standards Code.

(Amended by Stats. 2002, Ch. 31, Sec. 2. Effective April 26, 2002. Inoperative on date prescribed by Section 18944.41.)



18944.32

Nothing in this chapter shall be construed as an exemption from Chapter 3 (commencing with Section 5500) of, or Chapter 7 (commencing with Section 6700) of, Division 3 of the Business and Professions Code relative to preparation of plans, drawings, specifications, or calculations under the direct supervision of a licensed architect or civil engineer, for the construction of structures that deviate from the conventional framing requirements for wood-frame construction.

(Added by Stats. 1995, Ch. 941, Sec. 1. Effective January 1, 1996.)



18944.33

For the purposes of this chapter, the following terms are defined as follows:

(a)  “Bales” means rectangular compressed blocks of straw, bound by strings or wire.

(b)  “Department” means the Department of Housing and Community Development.

(c)  “Flakes” means slabs of straw removed from an untied bale. Flakes are used to fill small gaps between the ends of stacked bales.

(d)  “Laid flat” refers to stacking bales so that the sides with the largest cross-sectional area are horizontal and the longest dimension of this area is parallel with the wall plane.

(e)  “Laid on edge” refers to stacking bales so that the sides with the largest cross-sectional area are vertical and the longest dimension of this area is horizontal and parallel with the wall plane.

(f)  “Loadbearing” refers to plastered straw-bale walls that bear the dead and live loads of the roof and any upper floor.

(g)  “Nonloadbearing” refers to plastered straw-bale walls that bear only their own weight, such as infill panels within some type of post and beam structure.

(h)  “Plaster” means lime, gypsum, lime cement, or cement plasters, as defined by the California Building Standards Code, or earthen plaster with fiber reinforcing.

(i)  “Straw” means the dry stems of cereal grains left after the seed heads have been substantially removed.

(Amended by Stats. 2002, Ch. 31, Sec. 3. Effective April 26, 2002. Inoperative on date prescribed by Section 18944.41.)






ARTICLE 2 - Guidelines for Materials

18944.35

(a)  Bales shall be rectangular in shape.

(b)  Bales used within a continuous wall shall be of consistent height and width to ensure even distribution of loads within wall systems.

(c)  Bales shall be bound with ties of either polypropylene string or baling wire. Bales with broken or loose ties shall not be used unless the broken or loose ties are replaced with ties which restore the original degree of compaction of the bale.

(d)  The moisture content of bales, at the time of installation, shall not exceed 20 percent of the total weight of the bale. Moisture content of bales shall be determined through the use of a suitable moisture meter, designed for use with baled rice straw or hay, equipped with a probe of sufficient length to reach the center of the bale, and used to determine the average moisture content of five bales randomly selected from the bales to be used.

(e)  Bales in loadbearing walls shall have a minimum calculated dry density of 7.0 pounds per cubic foot. The calculated dry density shall be determined after reducing the actual bale weight by the weight of the moisture content.

(f)  Where custom-made partial bales are used, they shall be of the same density, same string or wire tension, and, where possible, use the same number of ties as the standard size bales.

(g)  Bales of various types of straw, including wheat, rice, rye, barley, oats, and similar plants, shall be acceptable if they meet the minimum requirements of this chapter for density, shape, moisture content, and ties.

(Amended by Stats. 2002, Ch. 31, Sec. 4. Effective April 26, 2002. Inoperative on date prescribed by Section 18944.41.)






ARTICLE 3 - Construction Guidelines

18944.40

(a)  Straw-bale walls, when covered with plaster, drywall, or stucco, shall be deemed to have the equivalent fire resistive rating as wood-frame construction with the same wall-finishing system.

(b)  Minimum bale wall thickness shall be 13 inches.

(c)  Buildings with loadbearing bale walls shall not exceed one story in height without substantiating calculations and design by a civil engineer or architect licensed by the state, and the bale portion of the loadbearing walls shall not exceed a height-to-width ratio of 5.6:1 (for example, the maximum height for a wall that is 23 inches thick would be 10 feet 8 inches).

(d)  The ratio of unsupported wall length to thickness, for loadbearing walls, shall not exceed 15.7:1 (for example, for a wall that is 23 inches thick, the maximum unsupported length allowed is 30 feet).

(e)  The allowable vertical load (live and dead load) on top of loadbearing bale walls plastered with cement or lime cement plaster on both sides shall not exceed 800 pounds per linear foot, and the resultant load shall act at the center of the wall. Straw-bale structures shall be designed to withstand all vertical and horizontal loads, and the resulting overturning and base shear, as specified in the latest edition of the California Building Standards Code. Straw-bale walls plastered with cement or lime cement plaster on both sides shall be capable of resisting in-plane lateral forces from wind or earthquake of 360 pounds per linear foot.

(f)  Foundations shall be designed in accordance with the California Building Standards Code to accommodate the load created by the bale wall plus superimposed live and dead loads. Supports for bale walls shall extend to an elevation of at least six inches above adjacent ground at all points, and at least one inch above floor surfaces.

(g)  (1)  Bale walls shall be anchored to supports to resist lateral forces, as approved by the civil engineer or architect. This may be accomplished with one-half inch reinforcing bars embedded in the foundation and penetrating the bales by at least 12 inches, located along the center line of the bale wall, spaced not more than two feet apart. Other methods as determined by the engineer or architect may also be used.

(2)  Nonbale walls abutting bale walls shall be attached by means of one or more of the following methods or by means of an acceptable equivalent:

(A)  Wooden dowels of 5/8 inch minimum diameter and of sufficient length to provide 12 inches of penetration into the bale, driven through holes bored in the abutting wall stud, and spaced to provide one dowel connection per bale.

(B)  Pointed wooden stakes, a minimum of 12 inches in length and 1 1/2 inches by 3 1/2 inches at the exposed end, fully driven into each course of bales, as anchorage points.

(C)  Bolted or threaded rod connection of the abutting wall, through the bale wall, to a steel nut and steel or plywood plate washer, a minimum of 6 inches square and a minimum thickness of 3/16 of an inch for steel and 1/2 inch for plywood, in a minimum of three locations.

(3)  (A)  Bale walls and roof bearing assemblies shall be anchored to the foundation where necessary, as determined by the civil engineer or architect, by means of methods that are adequate to resist uplift forces resulting from the design wind load. There shall be a minimum of two points of anchorage per wall, spaced not more than 6 feet apart, with one located within 36 inches of each end of each wall.

(B)  With loadbearing bale walls, the dead load of the roof and ceiling systems will produce vertical compression of the walls. Regardless of the anchoring system used to attach the roof bearing assembly to the foundation, prior to installation of wall finish materials, the nuts, straps, or cables shall be retightened to compensate for this compression.

(h)  (1)  A moisture barrier shall be used between the top of the foundation and the bottom of the bale wall to prevent moisture from migrating through the foundation so as to come into contact with the bottom course of bales. This barrier shall consist of one of the following:

(A)  Cementitious waterproof coating.

(B)  Type 30 asphalt felt over an asphalt emulsion.

(C)  Sheet metal flashing, sealed at joints.

(D)  Another building moisture barrier, as approved by the building official.

(2)  All penetrations through the moisture barrier, as well as all joints in the barrier, shall be sealed with asphalt, caulking, or an approved sealant.

(3)  There shall also be a drainage plane between the straw and the top of the foundation, such as a one inch layer of pea gravel.

(i)  (1)  For nonloadbearing walls, bales may be laid either flat or on edge. Bales in loadbearing bale walls shall be laid flat and be stacked in a running bond, where possible, with each bale overlapping the two bales beneath it. Overlaps shall be a minimum of 12 inches. Gaps between the ends of bales which are less than 6 inches in width may be filled by an untied flake inserted snugly into the gap.

(2)  Bale wall assemblies shall be held securely together by rebar pins driven through bale centers as described in this chapter, or equivalent methods as approved by the civil engineer or architect.

(3)  The first course of bales shall be laid by impaling the bales on the rebar verticals and threaded rods, if any, extending from the foundation. When the fourth course has been laid, vertical #4 rebar pins, or an acceptable equivalent long enough to extend through all four courses, shall be driven down through the bales, two in each bale, located so that they do not pass through the space between the ends of any two bales. The layout of these rebar pins shall approximate the layout of the rebar pins extending from the foundation. As each subsequent course is laid, two pins, long enough to extend through that course and the three courses immediately below it, shall be driven down through each bale. This pinning method shall be continued to the top of the wall. In walls seven or eight courses high, pinning at the fifth course may be eliminated.

(4)  Alternative pinning method to the method described in paragraph (3): when the third course has been laid, vertical #4 rebar pins, or an acceptable equivalent, long enough to extend through all three courses, shall be driven down through the bales, two in each bale, located so that they do not pass through the space between the ends of any two bales. The layout of these rebar pins shall approximate the layout of the rebar pins extending from the foundation. As each subsequent course is laid, two pins, long enough to extend through that course and the two courses immediately below it, shall be driven down through each bale. This pinning method shall be continued to the top of the wall.

(5)  Only full-length bales shall be used at corners of loadbearing bale walls.

(6)  Vertical #4 rebar pins, or an acceptable alternative, shall be located within one foot of all corners or door openings.

(7)  Staples, made of #3 or larger rebar formed into a “U” shape, a minimum of 18 inches long with two 6-inch legs, shall be used at all corners of every course, driven with one leg into the top of each abutting corner bale.

(j)  (1)  All loadbearing bale walls shall have a roof bearing assembly at the top of the walls to bear the roof load and to provide the means of connecting the roof structure to the foundation. The roof bearing assembly shall be continuous along the tops of loadbearing bale walls.

(2)  An acceptable roof bearing assembly option shall consist of two double 2-inch by 6-inch, or larger, horizontal top plates, one located at the inner edge of the wall and the other at the outer edge. Connecting the two doubled top plates, and located horizontally and perpendicular to the length of the wall, shall be 2-inch by 6-inch cross members, spaced no more than 72 inches center to center, and as required to align with the threaded rods extending from the anchor bolts in the foundation. The double 2-inch by 6-inch top plates shall be face-nailed with 16d nails staggered at 16-inch o.c., with laps and intersections face-nailed with four 16d nails. The crossmembers shall be face-nailed to the top plates with four 16d nails at each end. Corner connections shall include overlaps nailed as above or an acceptable equivalent, such as plywood gussets or metal plates. Alternatives to this roof bearing assembly option shall provide equal or greater vertical rigidity and provide horizontal rigidity equivalent to a continuous double 2 by 4 top plate.

(3)  The connection of roof framing members to the roof plate shall comply with the appropriate sections of the California Building Standards Code.

(k)  All openings in loadbearing bale walls shall be a minimum of one full bale length from any outside corner, unless exceptions are approved by an engineer or architect licensed by the state to practice. Wall or roof load present above any opening shall be carried, or transferred, to the bales below by one of the following:

(1)  A frame, such as a structural window or door frame.

(2)  A lintel, such as an angle-iron cradle, wooden beam, or wooden box beam. Lintels shall be at least twice as long as the opening is wide and extend a minimum of 24 inches beyond either side of the opening. Lintels shall be centered over openings.

(3)  A roof bearing assembly designed to act as a rigid beam over the opening.

( l)  (1)  All weather-exposed bale walls shall be protected from water damage. No vapor impermeable barrier may be used on bale walls, and the civil engineer or architect may design the bale walls without any membrane barriers between straw and plaster, except as specified in this section, in order to allow natural transpiration of moisture from the bales and to secure a structural bond between plaster and straw.

(2)  Bale walls shall have special moisture protection provided at all horizontal surfaces exposed to the weather. This moisture protection shall be installed in a manner that will prevent water from entering the wall system.

(m)  (1)  Interior and exterior surfaces of bale walls shall be protected from mechanical damage, flame, animals, and prolonged exposure to water. Bale walls adjacent to bath and shower enclosures shall be protected by a moisture barrier.

(2)  Cement stucco shall be reinforced with galvanized woven wire stucco netting or an equivalent, as approved by the building official. The reinforcement shall be secured by attachment through the wall at a maximum spacing of 24 inches horizontally and 16 inches vertically, unless substantiated otherwise by a civil engineer or architect.

(3)  Where bales abut other materials, the plaster or stucco shall be reinforced with galvanized expanded metal lath, or an acceptable equivalent, extending a minimum of 6 inches onto the bales.

(4)  Earthen and lime-based plasters may be applied directly onto bale walls without reinforcement, except where applied over materials other than straw.

(n)  (1)  All wiring within or on bale walls shall meet all provisions of the California Electrical Code. Type “NM” or “UF” cable may be used, or wiring may be run in metallic or nonmetallic conduit systems.

(2)  Electrical boxes shall be securely attached to wooden stakes driven a minimum of 12 inches into the bales, or an acceptable equivalent.

(o)  Water or gas pipes within bale walls shall be encased in a continuous pipe sleeve to prevent leakage within the wall. Where pipes are mounted on bale walls, they shall be isolated from the bales by a moisture barrier.

(p)  Bales shall be protected from rain and other moisture infiltration at all times until protected by the roof of the structure.

(Amended by Stats. 2002, Ch. 31, Sec. 5. Effective April 26, 2002. Inoperative on date prescribed by Section 18944.41.)



18944.41

Sections 18944.30, 18944.31, 18944.33, 18944.35, and 18944.40 shall become inoperative when building standards become effective after approval by the California Building Standards Commission pursuant to Chapter 4 (commencing with Section 18935) that permit the construction of structures that use baled straw as a loadbearing or nonloadbearing material and that are safe to the public.

(Added by Stats. 2002, Ch. 31, Sec. 6. Effective April 26, 2002.)









CHAPTER 5 - Appeals and Enforcement

18945

(a)  Any person adversely affected by any regulation, rules, omission, interpretation, decision, or practice of any state agency respecting the administration of any building standard may appeal the issue for resolution to the commission.

(b)  If any local agency having authority to enforce a state building standard and any person adversely affected by any regulation, rule, omission, interpretation, decision, or practice of such agency respecting such building standard both wish to appeal the issue for resolution to the commission, then both parties may appeal to the commission. The commission may accept such appeal only if the commission determines that the issues involved in such appeal have statewide significance.

(Added by Stats. 1979, Ch. 1152.)



18946

Except as provided in Section 18947, the commission may hear the appeal itself, or by designating a member of the commission to be a hearing officer, or may refer the appealing parties to an advisory panel, a committee, or to a hearing officer appointed by the Office of Administrative Hearings, wherein the hearing officer designated by the commission or appointed by the Office of Administrative Hearings, should, where possible, possess some expertise in the technical aspects of the appeal. If a referral is made, the panel, committee, or hearing officer may make an investigation and conduct hearings as they deem appropriate, provided that all interested agencies or parties shall have a full and fair opportunity to be heard. A proposed written decision shall be submitted to the commission which the commission may adopt, adopt as modified, or reject. The commission shall render its decision or interpretation in writing.

(Amended by Stats. 1981, Ch. 1003.)



18947

Where the appeal issue results from the enforcement of a standard for occupational safety and health by an inspector of the Division of Occupational Safety and Health of the Department of Industrial Relations, the employer shall appeal directly to the Occupational Safety and Health Appeals Board, and the appeal shall be conducted pursuant to the provisions of Chapter 7 (commencing with Section 6600) of Part 1 of Division 5 of the Labor Code. Such an appeal, if sent to the commission in error, shall be forwarded immediately to the Occupational Safety and Health Appeals Board. The date of receipt of any such appeal by the commission shall be considered the date of filing for purposes of meeting the filing time requirements of Section 6600 of the Labor Code.

(Added by Stats. 1979, Ch. 1152.)



18948

The responsibility for the enforcement and administration of building standards shall remain in the state or local agency specified by other provisions of law.

(Added by Stats. 1979, Ch. 1152.)



18948.1

(a) Written rules and regulations by a local enforcement agency to clarify the application of the California Building Standards Code shall be made available to the public upon request.

(b) A local enforcement agency may charge a fee to cover the costs of making copies of the written rules and regulations described in subdivision (a).

(Added by Stats. 2004, Ch. 642, Sec. 2. Effective January 1, 2005.)



18949

The commission shall establish a schedule of fees for appeals in an amount sufficient to pay its costs of administration and hearing appeals.

(Added by Stats. 1981, Ch. 1082.)






CHAPTER 6 - Regulations

18949.1

Any responsibilities of the State Architect to adopt regulations relating to building standards are hereby transferred to the commission.

(Added by Stats. 1991, Ch. 865, Sec. 24.)



18949.2

(a)  Any responsibilities of the State Fire Marshal to adopt, through a formal rulemaking process as provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, relating to building standards, including, but not limited to, Sections 13108, 13143, 13143.6, and 13211, are hereby transferred to the commission.

(b)  The State Fire Marshal shall remain the state agency responsible for developing building standards to implement the state’s fire and life safety policy. In its role as the fire and life safety standard developing agency, the State Fire Marshal shall continue its existing activities and forums designed to facilitate compromise and consensus among the various individuals and groups involved in development of the state’s codes related to fire and life safety.

(c)  The state’s fire and life safety building standards, as developed by the State Fire Marshal and as adopted by the commission, shall continue to be based on the state’s fire and life safety policy goals and mandates as they existed prior to the enactment of this chapter and as they are amended.

(d)  The role of the commission in reviewing and adopting fire and life safety building standards shall be strictly limited to a technical review of those standards, through a process integrated with the technical review of all other state building standards, and a determination as to whether those standards conform to the requirements of Section 18930 commonly known as the “nine point criteria.”

(e)  The commission may not rewrite or modify any fire or life safety building standard without the express mutual agreement of the State Fire Marshal. If the State Fire Marshal does not agree with the modification of a fire or life safety building standard as proposed by the commission, the authority of the commission shall be limited to disapproval of the standard, pursuant to the “nine point criteria” in Section 18930.

(Added by Stats. 1991, Ch. 865, Sec. 24.)



18949.3

Any responsibilities of the Office of Statewide Health Planning and Development to adopt regulations relating to building standards, including, but not limited to, responsibilities specified in Division 12.5 (commencing with Section 15000), are hereby transferred to the commission.

(Added by Stats. 1991, Ch. 865, Sec. 24.)



18949.4

The State Energy Resources Conservation and Development Commission shall submit building standards to the commission for review and approval pursuant to Section 18930 in accordance with the time schedule established by the California Building Standards Commission.

(Amended by Stats. 2010, Ch. 610, Sec. 2.8. Effective January 1, 2011.)



18949.5

Any responsibilities of the Department of Housing and Community Development to adopt regulations relating to buildings standards are hereby transferred to the commission.

(Added by Stats. 1991, Ch. 865, Sec. 24.)



18949.6

(a)  The commission shall adopt regulations setting forth the procedure for the adoption of building standards and administrative regulations that apply directly to the implementation or enforcement of building standards.

(b)  Regulatory adoption shall be accomplished so as to facilitate the triennial adoption of the specified model codes pursuant to Section 18928.

(c)  The regulations shall allow for the distribution of proposed building standards and regulatory changes to the public for review in compliance with the requirements of the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) and for the acceptance of responses from the public.

(Amended by Stats. 2004, Ch. 225, Sec. 40. Effective August 16, 2004.)



18949.7

Any responsibilities of the State Department of Public Health to adopt regulations relating to building standards are hereby transferred to the commission, except that the commission shall not adopt any regulation without the concurrence of the State Department of Public Health. Nothing in this section shall be construed to change the current process for adopting regulations relating to building standards of health facilities, as defined in Section 1250.

(Added by Stats. 2010, Ch. 246, Sec. 1. Effective January 1, 2011.)






CHAPTER 7 - Construction Inspectors,Plans Examiners, and Building Officials

18949.25

For purposes of this chapter, “construction inspector” means any person who is hired or contracted by a local agency in a temporary or permanent capacity for the purpose of inspecting construction for structural, seismic safety, fire and life safety, or building system requirements of adopted uniform codes or standards, as applied to residential, commercial, or industrial buildings.

(Added by renumbering Section 18965 by Stats. 1996, Ch. 124, Sec. 60. Effective January 1, 1997.)



18949.26

For purposes of this chapter, “plans examiner” means any person who is hired or contracted by a local agency in a temporary or permanent capacity for the purpose of performing construction plan review for structural, seismic safety, fire and life safety, or building system requirements of adopted uniform codes or standards, as applied to residential, commercial, or industrial buildings.

(Added by renumbering Section 18966 by Stats. 1996, Ch. 124, Sec. 61. Effective January 1, 1997.)



18949.27

For purposes of this chapter, “building official” means the individual invested with the responsibility for overseeing local code enforcement activities, including administration of the building department, interpretation of code requirements, and direction of the code adoption process.

(Added by renumbering Section 18967 by Stats. 1996, Ch. 124, Sec. 62. Effective January 1, 1997.)



18949.28

(a)  All construction inspectors, plans examiners and building officials who are not exempt from the requirements of this chapter pursuant to subdivision (b), or previously certified, shall complete one year of verifiable experience in the appropriate field, and shall, within one year thereafter, obtain certification from a recognized state, national, or international association, as determined by the local agency. The area of certification shall be closely related to the primary job function, as determined by the local agency.

(b)  Any person who is currently and has continuously been employed as a construction inspector, plans examiner, or building official for not less than two years prior to the effective date of this section shall be exempt from the certification provisions of this section, unless and until that person obtains employment as a construction inspector, plans examiner, or building official with a different employer.

(c)  Nothing in this article is intended to prohibit a local agency from prescribing additional criteria for the certification of construction inspectors, plans examiners, or building officials.

(d)  Nothing in this chapter, as it relates to construction inspectors, plans examiners, or building officials, shall be construed to alter the requirements for licensure, or the jurisdiction, authority, or scope of practice, of architects pursuant to Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code, professional engineers pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, or land surveyors pursuant to Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code.

(Added by renumbering Section 18968 by Stats. 1996, Ch. 124, Sec. 63. Effective January 1, 1997.)



18949.29

(a) All construction inspectors, plans examiners, and building officials shall complete a minimum of 45 hours of continuing education for every three-year period, with at least eight hours regarding disability access requirements pursuant to subdivision (d). A local government may charge or increase inspection fees to the extent necessary to offset any added costs incurred in complying with this section.

(b) Providers of continuing education may include any organizations affiliated with the code enforcement profession, community colleges, or other providers of similar quality, as determined by the local agency.

(c) For purposes of this section, “continuing education” is defined as that education relating to the enforcement of Title 24 of the California Code of Regulations, and any other locally enforced building and construction standards, including, but not limited to, the model uniform codes adopted by the state. When a local agency selects a model code organization as a provider of continuing education or certification programs regarding the enforcement of a model code adopted by the state, the local agency shall give preference to the organization responsible for promulgating or drafting that model code.

(d) Continuing education regarding disability access requirements shall include information and practical guidance concerning requirements imposed by the Americans with Disabilities Act of 1990 (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.), state laws that govern access to public facilities, and federal and state regulations adopted pursuant to those laws. Continuing education provided pursuant to this subdivision shall be presented by trainers or educators with knowledge and expertise in these requirements.

(Amended by Stats. 2008, Ch. 549, Sec. 8. Effective January 1, 2009.)



18949.30

This chapter does not apply to a registered professional engineer, licensed land surveyor, or licensed architect rendering construction inspection services, plan examination services, or building official services within the scope of his or her registration or licensure, except that this chapter applies to a registered professional engineer, licensed land surveyor, or licensed architect who is an employee of a local agency. This chapter does not apply to a construction inspector or plans examiner employed by any city or county fire department or district providing fire protection services.

(Added by renumbering Section 18970 by Stats. 1996, Ch. 124, Sec. 65. Effective January 1, 1997.)



18949.31

The local agency shall bear the costs of certification, certification renewal, and continuing education, as mandated by this chapter. The local agency may impose fees, including, but not limited to, fees for construction inspection and plan checks, which may be used to cover the costs of compliance with this chapter. A local agency’s actual costs of compliance with this chapter may include, but are not limited to, training and certification courses, certification exam and renewal fees, employee salary during training and certification courses, and mileage and other reimbursable costs incurred by the employee. The fees imposed to cover the costs of compliance with this chapter shall reflect these actual costs, and are not limited by Chapter 5 of Division 1 of Title 7.

(Added by renumbering Section 18971 by Stats. 1996, Ch. 124, Sec. 66. Effective January 1, 1997.)









PART 2.7 - STATE HISTORICAL BUILDING CODE

18950

This part shall be known and may be cited as the “State Historical Building Code.”

(Added by Stats. 1975, Ch. 906.)



18951

It is the purpose of this part to provide alternative regulations and standards for the rehabilitation, preservation, restoration (including related reconstruction), or relocation of qualified historical buildings or structures, as defined in Section 18955. These alternative standards and regulations are intended to facilitate the rehabilitation, restoration, or change of occupancy so as to preserve their original or restored architectural elements and features, to encourage energy conservation and a cost-effective approach to preservation, and to provide for the safety of the building occupants.

(Amended by Stats. 2003, Ch. 504, Sec. 1. Effective January 1, 2004.)



18952

This part shall apply to all qualified historical buildings or structures as defined in Section 18955.

(Amended by Stats. 2003, Ch. 504, Sec. 2. Effective January 1, 2004.)



18953

It is the intent of this part to provide means for the preservation of the historical value of qualified historical buildings or structures and, concurrently, to provide reasonable safety from fire, seismic forces or other hazards for occupants of these buildings or structures, and to provide reasonable availability to and usability by, the disabled.

(Amended by Stats. 2003, Ch. 504, Sec. 3. Effective January 1, 2004.)



18954

Repairs, alterations, and additions necessary for the preservation, restoration, rehabilitation, moving, or continued use of a qualified historical building or structure may be made if they conform to this part. The building department of every city or county or other local agency that has jurisdiction over the enforcement of code within its legal authority shall apply the alternative standards and regulations adopted pursuant to Section 18959.5 in permitting repairs, alterations, and additions necessary for the preservation, restoration, rehabilitation, safety, moving, or continued use of a qualified historical building or structure. A state agency shall apply the alternative regulations adopted pursuant to Section 18959.5 in permitting repairs, alterations, and additions necessary for the preservation, restoration, rehabilitation, safety, moving, or continued use of a qualified historical building or structure.

The application of any alternative standards for the provision of access to the disabled or exemption from access requirements shall be done on a case-by-case and item-by-item basis, and shall not be applied to an entire qualified historical building or structure without individual consideration of each item, and shall not be applied to related sites or areas except on an item-by-item basis.

(Amended by Stats. 2003, Ch. 504, Sec. 4. Effective January 1, 2004.)



18955

For the purposes of this part, a qualified historical building or structure is any structure or property, collection of structures, and their related sites deemed of importance to the history, architecture, or culture of an area by an appropriate local or state governmental jurisdiction. This shall include historical buildings or structures on existing or future national, state or local historical registers or official inventories, such as the National Register of Historic Places, State Historical Landmarks, State Points of Historical Interest, and city or county registers or inventories of historical or architecturally significant sites, places, historic districts, or landmarks. This shall also include places, locations, or sites identified on these historical registers or official inventories and deemed of importance to the history, architecture, or culture of an area by an appropriate local or state governmental jurisdiction.

(Amended by Stats. 2003, Ch. 504, Sec. 5. Effective January 1, 2004.)



18956

The application of the provisions of Part 5.5 (commencing with Section 19955) of Division 13 of this code, Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the Government Code, Division 15 (commencing with Section 25000) of the Public Resources Code, and of any other statute or regulation, as they may apply to qualified historical buildings or structures, shall be governed by this part.

(Amended by Stats. 1980, Ch. 676.)



18957

Nothing in this part shall be construed to prevent authorized building or fire officials from the performance of their duties when in the process of protecting the public health, safety, and welfare.

(Added by Stats. 1975, Ch. 906.)



18958

Except as provided in Section 18930, the following state agencies, in addition to the State Historical Building Safety Board, shall have the authority to adopt rules and regulations pursuant to the State Historical Building Code governing the rehabilitation, preservation, restoration, related reconstruction, safety, or relocation of qualified historical buildings and structures within their jurisdiction:

(a)  The Division of the State Architect.

(b)  The State Fire Marshal.

(c)  The State Building Standards Commission, but only with respect to approval of building standards.

(d)  The Department of Housing and Community Development.

(e)  The Department of Transportation.

(f)  Other state agencies that may be affected by this part.

(Amended by Stats. 2003, Ch. 504, Sec. 6. Effective January 1, 2004.)



18959

(a)  Except as otherwise provided in Part 2.5 (commencing with Section 18901), all state agencies shall administer and enforce this part with respect to qualified historical buildings or structures under their respective jurisdiction.

(b)  Except as otherwise provided in Part 2.5 (commencing with Section 18901), all local authorities shall, within their legal authority, administer and enforce this part with respect to qualified historical buildings or structures under their respective jurisdictions where applicable.

(c)  The State Historical Building Safety Board shall coordinate and consult with the other applicable state agencies affected by this part and, except as provided in Section 18943, disseminate provisions adopted pursuant to this part to all local building authorities and state agencies at cost.

(d)  Regulations adopted by the State Fire Marshal pursuant to this part shall be enforced in the same manner as regulations are enforced under Sections 13145, 13146, and 13146.5.

(e)  Regular and alternative building standards published in the California Building Standards Code shall be enforced in the same manner by the same governmental entities as provided by law.

(f)  When administering and enforcing this part, each local agency may make changes or modifications in the requirements contained in the California Historical Building Code, as described in Section 18944.7, as it determines are reasonably necessary because of local climatic, geological, seismic, and topographical conditions. The local agency shall make an express finding that the modifications or changes are needed, and the finding shall be available as a public record. A copy of the finding and change or modification shall be filed with the State Historical Building Safety Board. No modification or change shall become effective or operative for any purpose until the finding and modification or change has been filed with the board.

(Amended by Stats. 2003, Ch. 504, Sec. 7. Effective January 1, 2004.)



18959.5

Subject to the applicable provisions of Part 2.5 (commencing with Section 18901) of this division, the State Historical Building Safety Board shall adopt and submit alternative building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of this division and may adopt, amend, and repeal other alternative rules and regulations under this part which the board has recommended for adoption under subdivision (b) of Section 18960 by the State Architect or other appropriate state agencies.

(Amended (as amended by Stats. 1984, Ch. 1314) by Stats. 1990, Ch. 625, Sec. 7.)



18960

(a) A State Historical Building Safety Board is hereby established as a unit within the Division of the State Architect. The board shall be composed of qualified experts in their respective fields who shall represent various state and local public agencies, professional design societies and building and preservation oriented organizations.

(b) This board shall act as a consultant to the State Architect and to the other applicable state agencies for purposes of this part. The board shall recommend to the State Architect and the other applicable state agencies rules and regulations for adoption pursuant to this part.

(c) The board shall also act as a review body to state and local agencies with respect to interpretations of this part as well as on matters of administration and enforcement of it. The board’s decisions shall be reported in printed form.

(1) Notwithstanding subdivision (b) of Section 18945, if any local agency administering and enforcing this part or any person adversely affected by any regulation, rule, omission, interpretation, decision, or practice of this agency representing a building standard wishes to appeal the issue for resolution to the State Historical Building Safety Board, these parties may appeal to the board. The board may accept the appeal only if it determines that issues involved in the appeal have statewide significance.

(2) The State Historical Building Safety Board shall, upon making a decision on an appeal pursuant to paragraph (1), send a copy to the State Building Standards Commission.

(3) Requests for interpretation by local agencies of the provisions of this part may be accepted for review by the State Historical Building Safety Board. A copy of an interpretation decision shall be sent to the State Building Standards Commission in the same manner as paragraph (2).

(4) The State Historical Building Safety Board may charge a reasonable fee, not to exceed the cost of the service, for requests for copies of their decisions and for requests for reviews by the board pursuant to paragraph (1) or (3). All funds collected pursuant to this paragraph shall be deposited in the State Historical Building Code Fund, which is hereby established, for use by the State Historical Building Safety Board. The State Historical Building Code Fund and the fees collected therefor, and the budget of the State Historical Building Safety Board, shall be subject to annual appropriation in the Budget Act.

(5) Local agencies may also charge reasonable fees not to exceed the cost for making an appeal pursuant to paragraph (1) to persons adversely affected as described in that appeal.

(6) All other appeals involving building standards under this part shall be made as set forth in subdivision (a) of Section 18945.

(d) The board shall be composed of representatives of state agencies and public and professional building design, construction, and preservation organizations experienced in dealing with historic buildings. Unless otherwise indicated, each named organization shall appoint its own representatives. Each of the following shall have one member on the board who shall serve without pay, but shall receive actual and necessary expenses incurred while serving on the board:

(1) The Division of the State Architect.

(2) The State Fire Marshal.

(3) The State Historical Resources Commission.

(4) The California Occupational Safety and Health Standards Board.

(5) California Council, American Institute of Architects.

(6) Structural Engineers Association of California.

(7) A mechanical engineer, Consulting Engineers and Land Surveyors of California.

(8) An electrical engineer, Consulting Engineers and Land Surveyors of California.

(9) California Council of Landscape Architects.

(10) The Department of Housing and Community Development.

(11) The Department of Parks and Recreation.

(12) The California State Association of Counties.

(13) League of California Cities.

(14) The Office of Statewide Health Planning and Development.

(15) The Department of Rehabilitation.

(16) The California Chapter of the American Planning Association.

(17) The Department of Transportation.

(18) The California Preservation Foundation.

(19) The Seismic Safety Commission.

(20) The California Building Officials.

(21) The Building Owners and Managers Association of California.

The 21 members listed above shall select a building contractor as a member of the board, who shall serve without pay, but shall receive actual and necessary expenses incurred while serving on the board.

Each of the appointing authorities shall appoint, in the same manner as for members, an alternate in addition to a member. The alternate member shall serve in place of the member at the meetings of the board that the member is unable to attend. The alternate shall have all of the authority that the member would have when the alternate is attending in the place of the member. The board may appoint, from time to time, as it deems necessary, consultants who shall serve without pay but shall receive actual and necessary expenses as approved by the board.

(e)  The term of membership on the board shall be for four years, with the State Architect’s representative serving continually until replaced. Vacancies on the board shall be filled in the same manner as original appointments. The board shall annually select a chairperson from among the members of the board.

(Amended by Stats. 2007, Ch. 55, Sec. 1. Effective January 1, 2008.)



18961

All state agencies that enforce and administer approvals, variances, or appeals procedures or decisions affecting the preservation or safety of the historical aspects of qualified historical buildings or structures shall use the alternative provisions of this part and shall consult with the State Historical Building Safety Board to obtain its review prior to undertaking action or making decisions on variances or appeals that affect qualified historical buildings or structures.

(Amended by Stats. 2003, Ch. 504, Sec. 9. Effective January 1, 2004.)






PART 3 - MISCELLANEOUS

CHAPTER 1 - Scope and Application

19000

Any provision in this part which is inconsistent with any provision in the State Housing Law, or any rule or regulation promulgated pursuant thereto, is inapplicable to buildings subject to that law.

(Amended by Stats. 1961, Ch. 1844.)






CHAPTER 2 - Earthquake Protection

ARTICLE 1 - Scope and Application

19100

This chapter does not apply to any of the following buildings:

(a)  Any building not intended primarily for occupancy by human beings and located entirely outside the limits of a city or city and county.

(b)  Any building designed and constructed for use exclusively as a dwelling by not more than two families and located entirely outside the limits of a city or city and county.

(c)  Any building designed and constructed primarily for use in housing poultry, livestock, hay, grain, or farm machinery and supplies, even though persons may work in, or may otherwise be present in, such building from time to time.

(d)  Any building under construction on and prior to May 26, 1933.

(e)  Any building in an unincorporated area and used for human habitation and of wood frame construction and not more than two stories in height, in which the span between bearing walls does not exceed twenty-four feet (24’), no room in which contains an area of more than one thousand square feet (1,000 sq. ft.), and which is located in a labor camp as defined in Section 2410 of the Labor Code.

(Amended by Stats. 1968, Ch. 367.)



19101

Any city, city and county, or county may establish by ordinance construction standards higher than those established by this chapter.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 2 - Enforcement

19120

The building department of every city and city and county shall enforce this chapter within the city or city and county.

“Building department” means the department, bureau, or officer charged with the enforcement of laws or ordinances regulating the erection, construction, or alteration of buildings.

(Enacted by Stats. 1939, Ch. 60.)



19121

The department, officer, or officers of a county who are charged with the enforcement of ordinances or laws regulating the erection, construction, or alteration of buildings shall enforce this chapter within the county but outside the territorial limits of any city.

(Enacted by Stats. 1939, Ch. 60.)



19122

Any city or county may, by ordinance, designate any department or officer, other than a department or officer mentioned in this chapter, to enforce all or any part of this chapter.

(Enacted by Stats. 1939, Ch. 60.)



19123

In any city where there is no department or officer charged with or designated for the enforcement of this chapter, the appropriate department, officer, or officers of the county in which such city is located shall enforce this chapter.

In any county where there is no department or officer charged with or designated for the enforcement of this chapter, this chapter shall be enforced by the county engineer, if there is a county engineer, and if not, then by the county surveyor.

(Added by Stats. 1941, Ch. 301.)



19124

The Division of Codes and Standards of the Department of Housing and Community Development may enforce any provision of this chapter or any building standards published in the State Building Standards Code which it finds is being violated in a building hereafter constructed, after it has given the enforcement agency written notice of the violation and the enforcement agency has failed to secure correction of the violation within the following 10 days. In such cases where the division processes applications for building permits, the fees prescribed in this chapter shall be payable to the division.

(Amended by Stats. 1979, Ch. 1152.)






ARTICLE 2a - Building Permits

19130

No person shall construct a building subject to this chapter unless he has obtained a written permit for that purpose from the appropriate enforcement agency.

(Added by Stats. 1941, Ch. 301.)



19131

Any person desiring a permit shall file an application therefor with the appropriate enforcement agency, which application shall contain:

(a)  The name and address of the applicant.

(b)  A detailed written statement of the work to be done.

(Added by Stats. 1941, Ch. 301.)



19132

The applicant shall file with his application:

(a)  A complete set of the plans of the work proposed.

(b)  A set of specifications describing the materials to be used in the work.

(c)  The fee prescribed for filing an application for a building permit.

(Amended by Stats. 1945, Ch. 1147.)



19132.3

The governing body of any county or city, including a charter city, may adopt an ordinance prescribing fees for filing applications pursuant to this chapter, but the fees shall not exceed the amount reasonably required by the local enforcement agency to issue permits pursuant to this chapter, and shall not be levied for general revenue purposes. The fees shall be imposed pursuant to Section 66016 of the Government Code. Where the Department of Housing and Community Development is the enforcement agency, the Commission of Housing and Community Development may establish a schedule of fees to pay the cost of administration and enforcement of this chapter. All rules and regulations promulgated by the commission under the authority of this part shall be promulgated pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1990, Ch. 1572, Sec. 25.)



19132.5

Where work for which a permit is required by this chapter is started or proceeded with prior to the obtaining of such permit, the fees prescribed in Section 19132.3 shall be doubled. The payment of such double fee does not relieve any person from fully complying with the requirements of this chapter in the execution of the work.

(Added by Stats. 1945, Ch. 1147.)



19132.7

The enforcement agency shall determine the cost of the work to be done for which the applicant desires a permit, and shall be guided by approved estimating practices. The enforcement agency shall keep a permanent account of all fees received under this chapter, the names of the persons upon whose account the same were paid, the date and the amount thereof, and the location of the building or premises to which they relate. All fees received shall be paid into the treasury of the city or county.

(Added by Stats. 1945, Ch. 1147.)



19132.9

The United States, the State of California, school or other districts, counties and cities shall not be required to pay a fee for filing an application for a building permit pursuant to this chapter.

(Amended by Stats. 1973, Ch. 692.)



19133

The enforcement agency shall examine the application, plans, and specifications filed with it by an applicant, and if it appears that the work to be done will not result in a violation of this chapter, shall approve them and issue a permit to the applicant.

(Added by Stats. 1941, Ch. 301.)



19134

The enforcement agency may approve changes in any application, plans, or specifications previously approved by it.

(Added by Stats. 1941, Ch. 301.)



19135

The enforcement agency may revoke any permit if the permittee refuses, fails, or neglects to comply with any provision of this chapter, or if it finds that any false statement or misrepresentation was made in the application, plans, or specifications filed by the permittee.

(Added by Stats. 1941, Ch. 301.)



19136

The work authorized by a permit shall be performed only in accordance with the application, plans, and specifications filed by the permittee.

(Added by Stats. 1941, Ch. 301.)



19137

The issuance of a permit does not constitute approval of any violation of any provision of this chapter.

(Added by Stats. 1941, Ch. 301.)



19138

In any case where a building subject to this chapter is also subject to any permit provisions of the rules and regulations promulgated pursuant to the provision of the State Housing Law, it shall not be necessary to make duplicate filings of plans and specifications hereunder, to include in the application a detailed statement of the work to be done, nor shall it be necessary to pay a fee for filing an application for a building permit under this chapter if a fee is prescribed by local ordinance for a permit under the State Housing Law. In such cases, the application hereunder may contain a general statement of the work to be done, with a specific reference to the application, plans, and specifications filed under the State Housing Law.

(Amended by Stats. 1961, Ch. 1844.)






ARTICLE 3 - Design and Construction

19150

Every building or structure and every portion thereof shall be designed and constructed to resist stresses produced by lateral forces as provided in the State Building Standards Code. In areas where the Division of Codes and Standards of the Department of Housing and Community Development is the enforcement agency, plumbing and electrical equipment and installations shall be subject to building standards published in the State Building Standards Code and the other rules and regulations adopted pursuant to Sections 17921 and 17922 of this code.

(Amended by Stats. 1979, Ch. 1152.)






ARTICLE 4 - Earthquake Hazardous Building Reconstruction

19160

The Legislature finds and declares that:

(a) Because of the generally acknowledged fact that California will experience moderate to severe earthquakes in the foreseeable future, increased efforts to reduce earthquake hazards should be encouraged and supported.

(b) Tens of thousands of buildings subject to severe earthquake hazards continue to be a serious danger to the life and safety of hundreds of thousands of Californians who live and work in them in the event of an earthquake.

(c) Improvement of safety to life is the primary goal of building reconstruction to reduce earthquake hazards.

(d) In order to make building reconstruction economically feasible for, and to provide improvement of the safety of life in, seismically hazardous buildings, building standards enacted by local government for building reconstruction may differ from building standards which govern new building construction.

(e) “Soft story” residential buildings are a subset of multistory woodframe structures that may have inadequately braced lower stories that may not be able to resist earthquake motion.

(f) Soft story residential buildings are an important component of the state’s housing stock and are in jeopardy of being lost in the event of a major earthquake.

(g) Soft story residential buildings were responsible for 7,700 of the 16,000 housing units rendered uninhabitable by the Loma Prieta earthquake and over 34,000 of the housing units rendered uninhabitable by the Northridge earthquake.

(h) During an earthquake, soft story residential buildings may create dangerous conditions as illustrated in the Northridge Meadows apartment failure that claimed the lives of 16 residents.

(i) The collapse of soft story residential buildings can ignite fires that threaten trapped occupants and neighboring buildings and complicates emergency response.

(j) The Association of Bay Area Governments (ABAG) estimates that soft story residential buildings will be responsible for 66 percent of the uninhabitable housing following an event on the Hayward fault.

(k) The failure of soft story residential buildings is estimated by ABAG to be the source of a disproportionate share of the public shelter population because they tend to be occupied by the very poor, the very old, and the very young.

(l) The Seismic Safety Commission has recommended that legislation be enacted to require state and local building code enforcement agencies to identify potentially hazardous buildings and to adopt mandatory mitigation programs that will significantly reduce unacceptable hazards in buildings by 2020.

(m) The current nationally recognized model code relating to the retrofit of existing buildings is Appendix Chapter A4 of the International Existing Building Code. However, it is not the intent of the Legislature, if other model codes relating to the retrofit of existing buildings are developed, to limit the California Building Standards Commission or a local government, pursuant to Section 19162, to adopting a particular model code.

(n) Therefore, it is the intent of the Legislature to encourage cities and counties to address the seismic safety of soft story residential buildings and encourage local governments to initiate efforts to reduce the seismic risk in vulnerable soft story residential buildings.

(Amended by Stats. 2005, Ch. 525, Sec. 1. Effective January 1, 2006.)



19161

(a) Each city, city and county, or county, may assess the earthquake hazard in its jurisdiction and identify buildings subject to its jurisdiction as being potentially hazardous to life in the event of an earthquake. Potentially hazardous buildings include the following:

(1) Unreinforced masonry buildings constructed prior to the adoption of local building codes requiring earthquake resistant design of buildings that are constructed of unreinforced masonry wall construction and exhibit any of the following characteristics:

(A) Exterior parapets or ornamentation that may fall.

(B) Exterior walls that are not anchored to the floors or roof.

(C) Lack of an effective system to resist seismic forces.

(2) Woodframe, multiunit residential buildings constructed before January 1, 1978, where the ground floor portion of the structure contains parking or other similar open floor space that causes soft, weak, or open-front wall lines, as provided in a nationally recognized model code relating to the retrofit of existing buildings or substantially equivalent standards.

(b) Structural evaluations made pursuant to this section shall be made by an architect as defined in Section 5500 of the Business and Professions Code, or a civil or structural engineer registered pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, or staff of the enforcing agency, as described in Section 17960, supervised by an architect or civil or structural engineer authorized by this subdivision to make the structural evaluations.

(Amended by Stats. 2006, Ch. 538, Sec. 375. Effective January 1, 2007.)



19162

(a) Notwithstanding the provisions of Section 19100 or 19150 or any other provision of law, the governing body of any city, city and county, or county may, by ordinance, establish building seismic retrofit standards applicable to the seismic retrofit of any buildings identified pursuant to paragraph (1) of subdivision (a) of Section 19161 by the city, city and county, or county as being potentially hazardous to life in the event of an earthquake.

(b) (1) Notwithstanding the provisions of Section 19100, 19150, or any other provision of law, the governing body of any city, city and county, or county may, by ordinance, establish building seismic retrofit standards applicable to the seismic retrofit of any buildings identified pursuant to paragraph (2) of subdivision (a) of Section 19161 by the city, city and county, or county as being potentially hazardous to life in the event of an earthquake. Any standards established pursuant to this section shall apply until the effective date of building standards adopted by the California Building Standards Commission relating to the retrofit of existing buildings, if any, at which time the standards adopted by the commission as amended by the city, county, or city and county pursuant to Section 17958.5 shall apply.

(2) A local ordinance establishing building seismic retrofit standards applicable to soft story residential structures adopted before January 1, 2006, shall remain in full force and effect until the effective date of building standards adopted by the California Building Standards Commission relating to the retrofit of existing buildings unless the city, county, or city and county after January 1, 2006, adopts an ordinance pursuant to paragraph (1).

(c) Building seismic retrofit standards adopted pursuant to this section may be applied uniformly throughout the city, city and county, or county, or may be applied in specific areas designated by the city, city and county, or county.

(d) For purposes of this chapter, “seismic retrofit” means either structural strengthening or providing the means necessary to modify the seismic response that would otherwise be expected by an existing building during an earthquake, to significantly reduce hazards to life and safety while also providing for the substantial safe ingress and egress of the building occupants immediately after an earthquake.

(Amended by Stats. 2005, Ch. 525, Sec. 3. Effective January 1, 2006.)



19163

Any local ordinance adopted pursuant to Section 19162 shall require the following:

(a) Any seismic retrofit of any building identified pursuant to paragraph (1) of subdivision (a) of Section 19161 as being hazardous to life in the event of an earthquake shall provide for the reasonable adequacy of all of the following:

(1) Unreinforced masonry walls to resist normal and inplane seismic forces.

(2) The anchorage and stability of exterior parapets and ornamentation.

(3) The anchorage of unreinforced masonry walls to the floors and roof.

(4) Floor and roof diaphragms.

(5) The development of a complete bracing system to resist earthquake forces.

(b) Any seismic retrofit of any building identified pursuant to paragraph (2) of subdivision (a) of Section 19161 as potentially hazardous shall comply with a nationally recognized model code relating to the retrofit of existing buildings or substantially equivalent standards. If the city, county, or city and county adopts local amendments to those provisions, it shall determine that the amendments are consistent with Section 17958.5.

(c) Seismic retrofit of any building or portions of any building shall be designed to resist and withstand the seismic forces from any direction as set forth in the building seismic retrofit standards using the allowable working stresses adopted pursuant to this article.

(d) The governing board of any city, city and county, or county may establish, by ordinance, standards and procedures to fulfill the intent of paragraph (2) of subdivision (a) without regard to the remainder of the requirements specified above.

(Amended by Stats. 2005, Ch. 525, Sec. 4. Effective January 1, 2006.)



19163.5

Except as otherwise provided in Chapter 1 (commencing with Section 129675) of Part 7 of Division 107, an ordinance adopted by a city, city and county, or county pursuant to Section 19163, may establish higher standards for the seismic retrofit of those structures or buildings which are needed for emergency purposes after an earthquake in order to preserve the peace, health, and safety of the general public, including, but not limited to, hospitals and other medical facilities having surgery or emergency treatment areas, fire and police stations, government disaster operations centers, and public utility and communication buildings deemed vital in emergencies.

(Amended by Stats. 2006, Ch. 890, Sec. 11. Effective January 1, 2007.)



19164

Any city, city and county, or county may assign allowable working stresses to existing materials based on substantiating research data or engineering judgment. Such allowable working stresses shall be limited by a safety factor which is reasonably commensurate with the importance of the element in which the material is used. In the event the local jurisdiction does not have the ability to assign such allowable working stresses, it may employ as a consultant the office of the State Architect. Allowable working stresses prepared by the office of the State Architect for any city, city and county, or county shall be subject to approval by the Seismic Safety Commission.

(Added by Stats. 1979, Ch. 510.)



19165

Any city, city and county, or county adopting an ordinance establishing building seismic retrofit standards for seismically hazardous buildings shall file for informational purposes with the Department of Housing and Community Development a copy of those standards and all subsequent amendments.

(Amended by Stats. 2006, Ch. 538, Sec. 376. Effective January 1, 2007.)



19166

Any building identified as being a seismic hazard to life and retrofitted in compliance with building seismic retrofit standards adopted pursuant to this article and properly maintained, shall not, within a period of 15 years, be identified as a seismic hazard to life pursuant to any local building standards adopted after the date of the building seismic retrofit unless the building no longer meets the seismically hazardous building retrofit standards under which it was retrofitted.

(Amended by Stats. 2005, Ch. 525, Sec. 7. Effective January 1, 2006.)



19167

No city, city and county, or county, nor any employee of any such entity, shall be liable for damages for injury to persons or property, resulting from an earthquake or otherwise, on the basis of any assessment or evaluation performed, any ordinance adopted, or any other action taken pursuant to this article, irrespective of whether such action complies with the terms of this article, or on the basis of failure to take any action authorized by this article. The immunity from liability provided herein is in addition to all other immunities of the city, city and county, or county provided by law.

(Amended by Stats. 1979, Ch. 1131.)



19168

Nothing in this article shall apply to those buildings and structures governed by the provisions of Chapter 1 (commencing with Section 15000) of Division 12.5 of this code or Article 3 (commencing with Section 39140) of Chapter 2 of Part 23 of the Education Code or Article 7 (commencing with Section 81130) of Chapter 1 of Part 49 of the Education Code or any state-owned buildings or structures located in any city, city and county, or county.

(Added by Stats. 1979, Ch. 510.)






ARTICLE 5 - Violations

19170

Any person who violates, or causes or permits another person to violate, any provision of this chapter is guilty of a misdemeanor.

(Amended by Stats. 1941, Ch. 301.)






ARTICLE 6 - Seismic Gas Shutoff

19180

The Legislature finds and declares that:

(a)  It is generally accepted that various areas of the state will experience moderate and severe earthquakes in the foreseeable future.

(b)  A serious threat to life and property resulting from these earthquakes is the threat of fire resulting from earthquake damage.

(c)  In order to mitigate, as much as possible, the effects of a major earthquake, including fire resulting from an earthquake, local governments should be authorized to adopt ordinances requiring installation of earthquake sensitive gas shutoff devices in buildings.

(Amended by Stats. 1996, Ch. 152, Sec. 1. Effective July 12, 1996.)



19181

Notwithstanding any other provision of law, the governing body of any city, county, or city and county may enact an ordinance requiring the installation of earthquake sensitive gas shutoff devices in buildings open to the public. Any ordinance adopted pursuant to this section shall conform to standards adopted by the State Architect pursuant to Section 19182.

(Amended by Stats. 1996, Ch. 152, Sec. 2. Effective July 12, 1996.)



19182

(a)  The State Architect shall adopt standards governing earthquake sensitive gas shutoff devices for installation in buildings. These standards shall reasonably provide for convenient installation and maintenance of gas shutoff devices, as well as maintaining the safety of persons occupying buildings equipped with such devices.

(b)  In adopting standards pursuant to this section, the State Architect shall consider standards for such devices developed by the Z-21 American National Standards Committee and the comments or suggestions from various public utilities.

(Amended by Stats. 1996, Ch. 152, Sec. 3. Effective July 12, 1996.)



19183

Manufacturers of earthquake sensitive gas shutoff devices or other devices required by an ordinance adopted pursuant to Section 19182 shall first obtain certification, pursuant to Article 7 (commencing with Section 19200), that the device meets the standards established pursuant to Section 19182.

(Amended by Stats. 1997, Ch. 17, Sec. 65. Effective January 1, 1998.)






ARTICLE 7 - Seismic Gas Shutoff Devices

19200

The Legislature finds and declares that existing law does not require that any new seismic gas shutoff valve sold by any person in this state shall, prior to sale, be certified by the State Architect.

(Added by Stats. 1986, Ch. 268, Sec. 1.)



19201

As used in this article:

(a)  “Seismic gas shutoff device” means a seismic gas shutoff device installed on customer-owned gas piping certified by the State Architect pursuant to Section 19202. Notwithstanding any other provision of law, “seismic gas shutoff device” does not include any device installed on a gas distribution system owned or operated by a public utility.

(b)  “Excess flow gas shutoff device” means a gas shutoff device installed on customer-owned gas piping described in paragraph (2) of subdivision (a) of Section 19202 that has been certified by the State Architect pursuant to that section. Notwithstanding any other provision of law, “excess flow gas shutoff device” shall not include any device installed on a gas distribution system owned or operated by a public utility.

(c)  “Customer-owned gas piping” means all parts of the gas piping system downstream of the gas utility point of delivery, including, but not limited to, downstream of the gas utility meter and service tee (also known as a bypass tee).

(Amended by Stats. 2002, Ch. 1051, Sec. 1. Effective January 1, 2003.)



19201.5

The State Architect shall establish a certification procedure for earthquake sensitive gas shutoff devices and shall establish a fee for the certification. Fees imposed pursuant to this section shall be equal to the costs associated with making the certification and are continuously appropriated to the State Architect for administering the certification program.

(Added by Stats. 1996, Ch. 152, Sec. 7. Effective July 12, 1996.)



19202

The State Architect shall certify seismic gas shutoff devices which, as determined by the State Architect, comply with Chapter 12-23 (commencing with Section 12-23-101) of Part 12 of Title 24 of the California Code of Regulations, and which meet all of the following requirements:

(a)  (1)  The design of the device shall be operationally simplistic with an integral process design for assuring an optimum level of control and trouble-free functional operation.

(2)  Notwithstanding paragraph (1), automatic gas shutoff devices that are not activated by motion, but are activated by significant gas leaks or overpressure surges, shall be certified by the State Architect, if they otherwise meet the requirements of this section.

(b)  The design of the device shall provide a proven method to automatically provide for expedient and safe gas shutoff in an emergency.

(c)  The design of the device shall minimize or preclude the disruption to the flow of gas from erroneous vibrations, alien forces, or both erroneous vibrations and alien forces.

(d)  The design of the device shall provide a capability for ease of consumer or owner resetting without concern for safety.

(e)  The operational and functional design of the device shall be at least equal to the device certified by the State Architect pursuant to Article 6 (commencing with Section 19180).

(Amended by Stats. 1996, Ch. 152, Sec. 8. Effective July 12, 1996.)



19203

Any new seismic gas shutoff device sold by any person in this state shall, prior to sale, be certified by the State Architect.

(Amended by Stats. 1996, Ch. 152, Sec. 9. Effective July 12, 1996.)



19204

This article is limited to the service connections of individual structures to main gas lines and to connections of appliances to gas lines and does not apply to devices within gas lines.

(Amended by Stats. 1996, Ch. 152, Sec. 10. Effective July 12, 1996.)






ARTICLE 8 - Water Heater Strapping and Installation

19210

(a)  The Legislature finds and declares that there exists a serious threat of fire, explosion, or electrocution to the people of California from water heaters that overturn or experience damage to the plumbing or electrical wiring during an earthquake, and that a large number of structures will suffer damage from water heaters due to the lack of adequate strapping or bracing.

(b)  The Legislature further finds and declares that it is the goal of the State of California to reduce earthquake hazards in this state.

(c)  The Legislature further finds and declares that the original state policy goal of having all water heaters strapped or properly anchored by the year 2000 has not been achieved, thereby exposing the residents of California to a continuing serious risk of injury or damage from water heaters overturned or demolished during earthquakes.

(d)  The Legislature further finds and declares that occupants of rental housing in this state are vulnerable to the threat of fire, explosion, or electrocution from water heaters that overturn or experience damage during an earthquake, and are not authorized to strap, brace, or anchor water heaters in their units without the owner’s advance approval, thus exposing them to hazardous conditions that they cannot mitigate.

(e)  It is the intent of the Legislature that compliance with Section 19211 shall not result in the displacement of existing households.

(Amended by Stats. 2003, Ch. 581, Sec. 1. Effective January 1, 2004.)



19211

(a)  Notwithstanding Section 19100, all new and replacement water heaters, and all existing residential water heaters, shall be braced, anchored, or strapped to resist falling or horizontal displacement due to earthquake motion. At a minimum, any water heater shall be secured in accordance with the California Plumbing Code, or modifications made thereto by a city, county, or city and county pursuant to Section 17958.5.

(b)  The seller of any real property containing a water heater shall certify to the prospective purchaser that this section has been complied with. This certification shall be made in writing, and may be included in existing transactional documents, including, but not limited to, the Homeowner’s Guide to Earthquake Safety published pursuant to Section 10149 of the Business and Professions Code, a real estate sales contract or receipt for deposit, or a transfer disclosure statement pursuant to Section 1102.6 or 1102.6a of the Civil Code.

(c)  An owner of a residential rental property shall not evict any person on the basis that the eviction is required in order to comply with this section.

(d)  For the purposes of subdivision (a), “water heater” means any standard water heater with a capacity of not more than 120 gallons for which a preengineered strapping kit is readily available.

(e)  Notwithstanding Section 669 of the Evidence Code, the failure of any person to comply with this section shall not create a presumption of a failure by that person to exercise due care.

(f)  Any building or portion thereof, including any dwelling unit, guestroom, suite of rooms, or portions thereof, or the premises on which it is located is deemed to be a nuisance if it is in violation of this section. The owner or the owner’s agent shall have the right to correct any violation of subdivision (a) pursuant to Section 17980.

(Amended by Stats. 2003, Ch. 581, Sec. 2. Effective January 1, 2004.)



19212

All water heaters manufactured for sale in California on or after July 1, 1991, shall include a statement in the installation instructions that water heater units must be braced, anchored, or strapped to resist falling or horizontal displacement due to earthquake motion. The instructions provided by the manufacturer may include a reproduction of the generic installation instructions and standard details as prepared by the Division of the State Architect in accordance with Section 19215.

(Amended by Stats. 2003, Ch. 581, Sec. 3. Effective January 1, 2004.)



19213

Manufacturers shall add language to their instruction label on the front of the water heater that discloses the danger of falling or horizontal displacement due to an earthquake. The label shall contain the following language:

WARNING:  THIS WATER HEATER MUST BE BRACED, ANCHORED, OR STRAPPED TO AVOID FALLING OR MOVING DURING AN EARTHQUAKE. SEE INSTRUCTIONS FOR CORRECT INSTALLATION PROCEDURES.

(Amended by Stats. 2003, Ch. 581, Sec. 4. Effective January 1, 2004.)



19214

Any person who violates Section 19212 or 19213 shall be deemed to have violated a provision of Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code.

(Added by Stats. 1989, Ch. 951, Sec. 1.)



19215

The Division of the State Architect shall prepare generic installation instructions with standard details illustrating the strapping, bracing, and anchoring of water heaters for typical installations in single-family homes that comply with the requirements of the model codes. These details shall be made available for reproduction to manufacturers and appliance retailers at a cost to cover the state’s cost to prepare the details, and respond to requests.

(Amended by Stats. 2003, Ch. 581, Sec. 5. Effective January 1, 2004.)



19216

At the point of sale, the retailer may provide the consumer with generic installation instructions with standard details approved by the Division of the State Architect. If provided, these generic instructions are intended to be provided to the consumer as a guide, and are not intended to supersede local codes. The retailer and manufacturer are deemed not to be liable for the generic instructions provided to consumers as long as these have been approved by the Division of the State Architect, as complying with the requirements of the model code in force on the date of approval.

(Amended by Stats. 2003, Ch. 581, Sec. 6. Effective January 1, 2004.)



19217

The Public Utilities Commission shall direct the investor owned gas and electrical utilities, not later than January 1, 1991, to develop an educational program for bracing, anchoring, and strapping water heaters to resist falling or horizontal displacement due to earthquakes.

(Added by Stats. 1989, Ch. 951, Sec. 1.)









CHAPTER 7 - Refrigerants and Refrigeration Plants

19800

Refrigeration manufacturers shall hereafter on each mechanical refrigerator and refrigeration plant which they manufacture and installation companies shall on each refrigeration plant which they install place a label designating the type of refrigerant the unit uses and, if the refrigerator has a refrigerating unit which contains more than 20 pounds of refrigerant and is of a type which can not readily be transported without disconnecting the piping or other part thereof containing refrigerant, shall label the control and diffusion valves of the unit, if any, so that any person in case of emergency will be able to turn off or shut down the plant or refrigerator quickly and expeditiously. Each violation of this section is a misdemeanor.

(Added by Stats. 1941, Ch. 987.)






CHAPTER 8 - Inflammable or Explosive Materials

19810

(a)  “Article” as used in this chapter means and includes any article of wearing apparel, cloth, drapery or other fabric or material made from or containing any natural or synthetic fiber.

(b)  “Vendor” as used in this chapter means any individual, firm or corporation engaged in the manufacture for sale or the sale of articles as herein defined.

(c)  “Inflammable article” as used in this chapter is any article made from or containing natural or synthetic fiber and determined by the Fire Marshal to be so highly inflammable as to constitute a dangerous risk of fire and hazard of injury to persons and property, taking into consideration the use or uses for which the article is made and designed to serve.

(d)  It has recently come to notice that of the various natural or synthetic fibers adapted and adaptable for use in the making of articles, as herein defined, some are so inflammable as to constitute a dangerous risk of fire and hazard of injury to persons and property. Provision should be made for the avoidance of such risks and hazards by preventing the use of such highly inflammable fibers. It is not feasible by statute to prescribe more specific tests than those herein prescribed, for it would appear that none such have yet been fully developed. It is necessary, therefore, to commit to the State Fire Marshal the conduct of research in these matters, the development of tests for these materials, and the administration of the provisions of this chapter for the prevention of the risks and the avoidance of the hazards described.

(Amended by Stats. 1947, Ch. 793.)



19811

The Fire Marshal of the State of California or any Deputy State Fire Marshal has right of access to the premises of any vendor during business hours for the purpose of determining whether inflammable articles are being manufactured or offered for sale therein and may take either an entire article or samples thereof in such quantities as may be necessary for analysis.

(Repealed and added by Stats. 1945, Ch. 728.)



19812

Any article or samples taken under the provisions of Section 19811 hereof shall be subjected to tests by the Fire Marshal and determination made by him as to whether or not the article or samples are inflammable articles as defined in Section 19810.

(Added by Stats. 1945, Ch. 728.)



19813

The State Fire Marshal may make such rules and regulations relating to inflammable articles as defined in Section 19810 as may reasonably be necessary to effectuate the purposes of this act and prevent the risk of fire and avoid the hazards of injury to life and property in this chapter described. He shall mail copies of all rules and regulations and amendments thereto to all vendors and trade associations filing a written request for such notification with him.

(Added by Stats. 1945, Ch. 728.)



19814

Any inflammable article in the possession of any vendor in violation of the rules or regulations of the State Fire Marshal shall be subject to seizure by the State Fire Marshal or any Deputy State Fire Marshal. Any inflammable article seized under this section may be disposed of by the State Fire Marshal by summary destruction at any time subsequent to 30 days from such seizure or 10 days from the final termination of proceedings under the provision of Section 19815, whichever is the later.

(Added by Stats. 1945, Ch. 728.)



19815

Any vendor whose property is seized under the provisions of Section 19814 may within 10 days after such seizure petition the State Fire Marshal to return the property seized upon the ground that such property was illegally or erroneously seized. Any petition filed hereunder shall be considered by the State Fire Marshal within 60 days after filing and an oral hearing granted the petitioner if requested. Notice of the decision of the Fire Marshal shall be served upon the petitioner. The Fire Marshal may order the property seized under this act disposed of or returned to the petitioner if illegally or erroneously seized. The determination of the Fire Marshal is final unless within 60 days an action is commenced in a court of competent jurisdiction in the State of California for the recovery of the property seized by the Fire Marshal.

(Added by Stats. 1945, Ch. 728.)



19816

Any vendor who knowingly and wilfully violates any rule or regulation of the Fire Marshal relating to inflammable articles shall be guilty of a misdemeanor.

(Added by Stats. 1945, Ch. 728.)



19817

No person may manufacture, sell, or exchange, possess with intent to sell or exchange, or expose or offer for sale or exchange any eyeglass or sunglass frame made of cellulose nitrate or any other material whose flammability characteristics approximate those of cellulose nitrate. Any such frame is an inflammable article.

(Added by Stats. 1970, Ch. 317.)



19818

The State Fire Marshal, with the advice of the State Board of Fire Services, shall prepare and adopt such flammability standards and promulgate such regulations, relating to the use of fabric and fabric-like materials in items including, but not limited to, examination gowns, sleepwear, sheets, and pillowcases, used in acute general hospitals and acute psychiatric hospitals, other than in hospital operating rooms, or in skilled nursing facilities and intermediate care facilities in the state as he deems necessary for the protection of the public interest.

Such regulations shall become operative January 1, 1976.

Any violation of the regulations promulgated by the State Fire Marshal pursuant to this section shall be a misdemeanor.

(Added by Stats. 1974, Ch. 1211.)






CHAPTER 8.5 - Children’s Clothing

19820

(a)  No person shall sell, or offer for sale, new children’s sleepwear to and including size 14 which does not meet federal flammability standards for children’s sleepwear to and including size 6X, and such other standards as may from time to time be adopted by the federal government. The requirements prescribed by this chapter shall be in addition to those prescribed by Chapter 8 (commencing with Section 19810).

(b)  Violation of subdivision (a) is a misdemeanor.

(c)  The State Fire Marshal shall promulgate, in accordance with the provisions of the Administrative Procedure Act (commencing with Section 11340 of the Government Code), flammability regulations covering such other articles of new children’s clothing to and including size 14 as it shall determine to be in the public interest.

(d)  Violation of any rule or regulation promulgated pursuant to subdivision (c) is a misdemeanor.

(Amended by Stats. 1983, Ch. 142, Sec. 71.)



19821

The Legislature finds and declares that results from recent research and testing by the federal government indicate the chemical tris (2,  3-dibromopropyl) phosphate, hereafter referred to as “Tris,” which is widely used in children’s sleepwear as a flame retardant, may be a cancer-causing agent.

The State Fire Marshal shall adopt regulations prohibiting the use of Tris in all clothing. The State Fire Marshal, in conjunction with the Department of Consumer Affairs, shall prepare and disseminate information to consumers on how to identify clothing, including children’s clothing subject to the provisions of Section 19820, which has been treated with Tris or any other flame-retardant chemicals used in the manufacture of consumer products which a state or federal agency has determined under state or federal law to be a health hazard of sufficient magnitude to warrant prohibition of their manufacture or sale.

(Added by Stats. 1978, Ch. 380.)






CHAPTER 9 - Local Building Permits

ARTICLE 1 - Contents

19825

(a) Every city, county, or city and county, whether general law or chartered, that requires the issuance of a permit as a condition precedent to the construction, alteration, improvement, demolition, or repair of any building or structure, shall require the execution of a permit application, in substantially the same form set forth under this subdivision, and require any individual who executes the Owner-Builder Declaration to present documentation sufficient to identify the property owner and, as necessary, verify the signature of the property owner. A city, county, or city and county may require additional information on the permit application.

PERMIT APPLICATION
BUILDING PROJECT IDENTIFICATION

Applicant’s Mailing Address

Property Location or Address

Property Owner’s Name

Property Owner’s Telephone No.

Licensed Design Professional (Architect or Engineer) in charge of the project

Mailing Address of Licensed Design Professional

License No.

LICENSED CONTRACTOR’S DECLARATION

I hereby affirm under penalty of perjury that I am licensed under provisions of Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, and my license is in full force and effect.

License Class

License No.

Date

Contractor Signature

OWNER-BUILDER DECLARATION

I hereby affirm under penalty of perjury that I am exempt from the Contractors’ State License Law for the reason(s) indicated below by the checkmark(s) I have placed next to the applicable item(s) (Section 7031.5, Business and Professions Code: Any city or county that requires a permit to construct, alter, improve, demolish, or repair any structure, prior to its issuance, also requires the applicant for the permit to file a signed statement that he or she is licensed pursuant to the provisions of the Contractors’ State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code) or that he or she is exempt from licensure and the basis for the alleged exemption. Any violation of Section 7031.5 by any applicant for a permit subjects the applicant to a civil penalty of not more than five hundred dollars ($500).):

(_)I, as owner of the property, or my employees with wages as their sole compensation, will do (_) all of or (_) portions of the work, and the structure is not intended or offered for sale (Section 7044, Business and Professions Code: The Contractors’ State License Law does not apply to an owner of property who, through employees’ or personal effort, builds or improves the property, provided that the improvements are not intended or offered for sale. If, however, the building or improvement is sold within one year of completion, the Owner-Builder will have the burden of proving that it was not built or improved for the purpose of sale.).

(_) I, as owner of the property, am exclusively contracting with licensed Contractors to construct the project (Section 7044, Business and Professions Code: The Contractors’ State License Law does not apply to an owner of property who builds or improves thereon, and who contracts for the projects with a licensed Contractor pursuant to the Contractors’ State License Law.).

(_) I am exempt from licensure under the Contractors’ State License Law for the following reason:

By my signature below I acknowledge that, except for my personal residence in which I must have resided for at least one year prior to completion of the improvements covered by this permit, I cannot legally sell a structure that I have built as an owner-builder if it has not been constructed in its entirety by licensed contractors. I understand that a copy of the applicable law, Section 7044 of the Business and Professions Code, is available upon request when this application is submitted or at the following Web site: http://www.leginfo.ca.gov/calaw.html.

Date

Signature of Property Owner or Authorized Agent

WORKERS’ COMPENSATION DECLARATION

WARNING: FAILURE TO SECURE WORKERS’ COMPENSATION COVERAGE IS UNLAWFUL, AND SHALL SUBJECT AN EMPLOYER TO CRIMINAL PENALTIES AND CIVIL FINES UP TO ONE HUNDRED THOUSAND DOLLARS ($100,000), IN ADDITION TO THE COST OF COMPENSATION, DAMAGES AS PROVIDED FOR IN SECTION 3706 OF THE LABOR CODE, INTEREST, AND ATTORNEY’S FEES.

I hereby affirm under penalty of perjury one of the following declarations:

Policy No.

____ I have and will maintain workers’ compensation insurance, as required by Section 3700 of the Labor Code, for the performance of the work for which this permit is issued. My workers’ compensation insurance carrier and policy number are:

Name of Agent

Phone #

____ I certify that, in the performance of the work for which this permit is issued, I shall not employ any person in any manner so as to become subject to the workers’ compensation laws of California, and agree that, if I should become subject to the workers’ compensation provisions of Section 3700 of the Labor Code, I shall forthwith comply with those provisions.

DECLARATION REGARDING CONSTRUCTION LENDING AGENCY

I hereby affirm under penalty of perjury that there is a construction lending agency for the performance of the work for which this permit is issued (Section 8172, Civil Code).

Lender’s Name

Branch Designation

Lender’s Address

By my signature below, I certify to each of the following:

I am the property owner or authorized to act on the property owner’s behalf.

I have read this application and the information I have provided is correct.

I agree to comply with all applicable city and county ordinances and state laws relating to building construction.

I authorize representatives of this city or county to enter the above-identified property for inspection purposes.

Signature of Property Owner or Authorized Agent

Date ____________________________

(b) When the Permit Application and the Owner-Builder Declaration have been executed by a person other than the property owner, prior to issuing the permit, the following shall be completed by the property owner and returned to the agency responsible for issuing the permit:

AUTHORIZATION OF AGENT TO ACT ON PROPERTY OWNER’S BEHALF

Excluding the Notice to Property Owner, the execution of which I understand is my personal responsibility, I hereby authorize the following person(s) to act as my agent(s) to apply for, sign, and file the documents necessary to obtain an Owner-Builder Permit for my project.

Project Location or Address:

Name of Authorized

Agent:

Address of Authorized

Agent:

Phone Number of Authorized

Agent:

I declare under penalty of perjury that I am the property owner for the address listed above and I personally filled out the above information and certify its accuracy.

Property Owner’s Signature:  Date:

Note: A copy of the owner’s driver’s license, form notarization, or other verification acceptable to the agency is required to be presented when the permit is issued to verify the property owner’s signature.

(c) When the Owner-Builder Declaration required under subdivision (a) is executed, a Notice to Property Owner also shall be executed by the property owner in substantially the same form set forth under this section. The Notice to Property Owner shall appear on the official letterhead of the issuer and shall be provided to the applicant by one of the following methods chosen by the permitting authority: regular mail, electronic format, or given directly to the applicant at the time the application for the permit is made. Except as otherwise provided, the Notice to Property Owner pursuant to this section shall be completed and signed by the property owner and returned prior to issuance of the permit. An agent of the owner shall not execute this notice unless the property owner obtains the prior approval of the permitting authority. A permit shall not be issued unless the property owner complies with this section.

NOTICE TO PROPERTY OWNER

Dear Property Owner:

An application for a building permit has been submitted in your name listing yourself as the builder of the property improvements specified at _______________.

We are providing you with an Owner-Builder Acknowledgment and Information Verification Form to make you aware of your responsibilities and possible risk you may incur by having this permit issued in your name as the Owner-Builder.

We will not issue a building permit until you have read, initialed your understanding of each provision, signed, and returned this form to us at our official address indicated. An agent of the owner cannot execute this notice unless you, the property owner, obtain the prior approval of the permitting authority.

OWNER’S ACKNOWLEDGMENT AND VERIFICATION OF INFORMATION

DIRECTIONS: Read and initial each statement below to signify you understand or verify this information.

____1.  I understand a frequent practice of unlicensed persons is to have the property owner obtain an “Owner-Builder” building permit that erroneously implies that the property owner is providing his or her own labor and material personally. I, as an Owner-Builder, may be held liable and subject to serious financial risk for any injuries sustained by an unlicensed person and his or her employees while working on my property. My homeowner’s insurance may not provide coverage for those injuries. I am willfully acting as an Owner-Builder and am aware of the limits of my insurance coverage for injuries to workers on my property.

____2.  I understand building permits are not required to be signed by property owners unless they are responsible for the construction and are not hiring a licensed Contractor to assume this responsibility.

____3.  I understand as an “Owner-Builder” I am the responsible party of record on the permit. I understand that I may protect myself from potential financial risk by hiring a licensed Contractor and having the permit filed in his or her name instead of my own.

____4.  I understand Contractors are required by law to be licensed and bonded in California and to list their license numbers on permits and contracts.

____5.  I understand if I employ or otherwise engage any persons, other than California licensed Contractors, and the total value of my construction is at least five hundred dollars ($500), including labor and materials, I may be considered an “employer” under state and federal law.

____6.  I understand if I am considered an “employer” under state and federal law, I must register with the state and federal government, withhold payroll taxes, provide workers’ compensation disability insurance, and contribute to unemployment compensation for each “employee.” I also understand my failure to abide by these laws may subject me to serious financial risk.

____7.  I understand under California Contractors’ State License Law, an Owner-Builder who builds single-family residential structures cannot legally build them with the intent to offer them for sale, unless all work is performed by licensed subcontractors and the number of structures does not exceed four within any calendar year, or all of the work is performed under contract with a licensed general building Contractor.

____8.  I understand as an Owner-Builder if I sell the property for which this permit is issued, I may be held liable for any financial or personal injuries sustained by any subsequent owner(s) that result from any latent construction defects in the workmanship or materials.

____9.  I understand I may obtain more information regarding my obligations as an “employer” from the Internal Revenue Service, the United States Small Business Administration, the California Department of Benefit Payments, and the California Division of Industrial Accidents. I also understand I may contact the California Contractors’ State License Board (CSLB) at 1-800-321-CSLB (2752) or www.cslb.ca.gov for more information about licensed contractors.

____10.  I am aware of and consent to an Owner-Builder building permit applied for in my name, and understand that I am the party legally and financially responsible for proposed construction activity at the following address:

____11.  I agree that, as the party legally and financially responsible for this proposed construction activity, I will abide by all applicable laws and requirements that govern Owner-Builders as well as employers.

____ 12.  I agree to notify the issuer of this form immediately of any additions, deletions, or changes to any of the information I have provided on this form.

Licensed contractors are regulated by laws designed to protect the public. If you contract with someone who does not have a license, the Contractors’ State License Board may be unable to assist you with any financial loss you may sustain as a result of a complaint. Your only remedy against unlicensed Contractors may be in civil court. It is also important for you to understand that if an unlicensed Contractor or employee of that individual or firm is injured while working on your property, you may be held liable for damages. If you obtain a permit as Owner-Builder and wish to hire Contractors, you will be responsible for verifying whether or not those Contractors are properly licensed and the status of their workers’ compensation insurance coverage.

Before a building permit can be issued, this form must be completed and signed by the property owner and returned to the agency responsible for issuing the permit.

Note: A copy of the property owner’s driver’s license, form notarization, or other verification acceptable to the agency is required to be presented when the permit is issued to verify the property owner’s signature.

(Amended by Stats. 2010, Ch. 697, Sec. 39. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



19826

(a)  No city or county, whether general law or chartered, shall issue a building permit which does not contain all applicable declarations required by Section 19825 properly executed by the owner, applicant, contractor, or agent of the owner, contractor, or applicant. The properly executed declarations shall be a condition for issuance of the building permit. A properly executed declaration may include a declaration signed and transmitted by facsimile or other electronic means. However, no city or county or its employees shall be responsible for determining the truth or accuracy of the declarations, and no monetary liability on the part of, and no cause of action for damages against them, shall arise from their failure to verify the truth or accuracy of the declarations.

(b)  A city or county may require that within 15 days of issuance, the issuing agency of the city or county deliver copies of all building permits to the assessor of the county.

(c)  For purposes of this section, an “application for a building permit” shall be construed as a “transaction” and all declarations required shall be construed as “records” under Title 2.5 (commencing with Section 1633.1) of Part 2 of Division 3 of the Civil Code.

(Amended by Stats. 2000, Ch. 49, Sec. 1. Effective January 1, 2001.)



19826.5

A city or county may require that the agency of such city or county issuing a building permit inform the assessor of the county of issuance of the final inspection of a property for which a permit has been issued within 15 calendar days of conducting a final inspection.

(Added by Stats. 1982, Ch. 728, Sec. 3.)



19827

(a)  The Legislature hereby finds and declares that there is an urgent and statewide public interest in assuring that building contractors comply with the Contractors License Law (Chapter 9 (commencing with Section 7000), Division 3, Business and Professions Code) and provisions of law relating to Workers’ Compensation Insurance for building construction, that property owners are informed about, and protected from, fraudulent representations, liability for worker’s injuries, liability for material and labor costs unpaid by contractors, licensing requirements, and employer’s tax liabilities when improving their property as owner-builders, and that uniformity of enforcement necessitates that the provisions of this chapter apply uniformly statewide.

(b)  This article shall become operative on July 1, 1980.

(Amended by Stats. 1979, Ch. 976.)



19827.5

A demolition permit shall not be issued by any city, county, city and county, or state or local agency which is authorized to issue demolition permits as to any building or other structure except upon the receipt from the permit applicant of a copy of each written asbestos notification regarding the building that has been required to be submitted to the United States Environmental Protection Agency or to a designated state agency, or both, pursuant to Part 61 of Title 40 of the Code of Federal Regulations, or the successor to that part. The permit may be issued without the applicant submitting a copy of the written notification if the applicant declares that the notification is not applicable to the scheduled demolition project. The permitting agency may require the applicant to make the declaration in writing, or it may incorporate the applicant’s response on the demolition permit application. Compliance with this section shall not be deemed to supersede any requirement of federal law.

(Added by Stats. 1990, Ch. 418, Sec. 1.)



19828

Any city, county, or city and county, which requires the issuance of a permit as a condition precedent to the construction alteration, improvement, demolition, or repair of any building or structure may, if it is satisfied that all conditions of the final or parcel map have been fulfilled, and the map may be recorded, issue a building permit for construction on a parcel created by the map before the recordation of the map pursuant to Article 6 (commencing with Section 66464) of Chapter 3 of Division 2 of Title 7 of the Government Code.

(Added by Stats. 1981, Ch. 365.)



19829

(a)  Notwithstanding Section 35441 of the Government Code, if an application for a building permit is filed with a county prior to the vote on the incorporation of a new city, and a building permit is subsequently issued by the county prior to the effective date of the incorporation, and the property for which the building permit was issued is within the newly incorporated city limits, the building permit shall remain valid for a period of 180 days from the date of issuance of the building permit. If a local ordinance enacted by a county prior to the date of the incorporation vote provides that building permits are valid for a shorter or longer period than 180 days from the date of issuance, or the county ordinance authorizes the extension of those building permits, that local ordinance applies to any building permit applied for prior to the date of the incorporation vote.

If the effective date of the incorporation is more than 90 days after the incorporation vote, the county may receive applications for, and issue, building permits for construction on property to be included within the corporate boundaries of the newly incorporated city. These building permits shall remain valid for a period of 180 days from the date of issuance.

(b)  A building permit issued by a county for construction on real property subsequently annexed to a city shall remain valid for the life of the building permit, as issued. This subdivision does not apply to any city which has, by ordinance, expressly made this subdivision inapplicable to territory annexed to that city, unless the city initiated the annexation.

(c)  The city of which the affected territory became a part may extend the life of a building permit as provided by this section. The city of which the affected territory became a part shall be responsible for the continuing enforcement of the county ordinance.

(d)  All rights accorded the permittee by a building permit affected by this section may be exercised by the permittee or the successor in interest thereto in accordance with the applicable rules, regulations, and ordinances of the issuing agency which were in effect at the time the building permit was issued.

(e)  This section does not apply to any incorporation or annexation which became effective prior to January 1, 1985.

(f)  The section does not apply to any building permit which is suspended or revoked pursuant to any moratorium ordinance, or extension thereof, adopted under Section 65858 of the Government Code prior to the effective date of this section enacted at the 1991 portion of the 1991–92 Regular Session.

(Added by Stats. 1991, Ch. 348, Sec. 1. Effective August 30, 1991.)






ARTICLE 2 - Owner-Builder Information

19825

(a) Every city, county, or city and county, whether general law or chartered, that requires the issuance of a permit as a condition precedent to the construction, alteration, improvement, demolition, or repair of any building or structure, shall require the execution of a permit application, in substantially the same form set forth under this subdivision, and require any individual who executes the Owner-Builder Declaration to present documentation sufficient to identify the property owner and, as necessary, verify the signature of the property owner. A city, county, or city and county may require additional information on the permit application.

PERMIT APPLICATION
BUILDING PROJECT IDENTIFICATION

Applicant’s Mailing Address

Property Location or Address

Property Owner’s Name

Property Owner’s Telephone No.

Licensed Design Professional (Architect or Engineer) in charge of the project

Mailing Address of Licensed Design Professional

License No.

LICENSED CONTRACTOR’S DECLARATION

I hereby affirm under penalty of perjury that I am licensed under provisions of Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, and my license is in full force and effect.

License Class

License No.

Date

Contractor Signature

OWNER-BUILDER DECLARATION

I hereby affirm under penalty of perjury that I am exempt from the Contractors’ State License Law for the reason(s) indicated below by the checkmark(s) I have placed next to the applicable item(s) (Section 7031.5, Business and Professions Code: Any city or county that requires a permit to construct, alter, improve, demolish, or repair any structure, prior to its issuance, also requires the applicant for the permit to file a signed statement that he or she is licensed pursuant to the provisions of the Contractors’ State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code) or that he or she is exempt from licensure and the basis for the alleged exemption. Any violation of Section 7031.5 by any applicant for a permit subjects the applicant to a civil penalty of not more than five hundred dollars ($500).):

(_)I, as owner of the property, or my employees with wages as their sole compensation, will do (_) all of or (_) portions of the work, and the structure is not intended or offered for sale (Section 7044, Business and Professions Code: The Contractors’ State License Law does not apply to an owner of property who, through employees’ or personal effort, builds or improves the property, provided that the improvements are not intended or offered for sale. If, however, the building or improvement is sold within one year of completion, the Owner-Builder will have the burden of proving that it was not built or improved for the purpose of sale.).

(_) I, as owner of the property, am exclusively contracting with licensed Contractors to construct the project (Section 7044, Business and Professions Code: The Contractors’ State License Law does not apply to an owner of property who builds or improves thereon, and who contracts for the projects with a licensed Contractor pursuant to the Contractors’ State License Law.).

(_) I am exempt from licensure under the Contractors’ State License Law for the following reason:

By my signature below I acknowledge that, except for my personal residence in which I must have resided for at least one year prior to completion of the improvements covered by this permit, I cannot legally sell a structure that I have built as an owner-builder if it has not been constructed in its entirety by licensed contractors. I understand that a copy of the applicable law, Section 7044 of the Business and Professions Code, is available upon request when this application is submitted or at the following Web site: http://www.leginfo.ca.gov/calaw.html.

Date

Signature of Property Owner or Authorized Agent

WORKERS’ COMPENSATION DECLARATION

WARNING: FAILURE TO SECURE WORKERS’ COMPENSATION COVERAGE IS UNLAWFUL, AND SHALL SUBJECT AN EMPLOYER TO CRIMINAL PENALTIES AND CIVIL FINES UP TO ONE HUNDRED THOUSAND DOLLARS ($100,000), IN ADDITION TO THE COST OF COMPENSATION, DAMAGES AS PROVIDED FOR IN SECTION 3706 OF THE LABOR CODE, INTEREST, AND ATTORNEY’S FEES.

I hereby affirm under penalty of perjury one of the following declarations:

Policy No.

____ I have and will maintain workers’ compensation insurance, as required by Section 3700 of the Labor Code, for the performance of the work for which this permit is issued. My workers’ compensation insurance carrier and policy number are:

Name of Agent

Phone #

____ I certify that, in the performance of the work for which this permit is issued, I shall not employ any person in any manner so as to become subject to the workers’ compensation laws of California, and agree that, if I should become subject to the workers’ compensation provisions of Section 3700 of the Labor Code, I shall forthwith comply with those provisions.

DECLARATION REGARDING CONSTRUCTION LENDING AGENCY

I hereby affirm under penalty of perjury that there is a construction lending agency for the performance of the work for which this permit is issued (Section 8172, Civil Code).

Lender’s Name

Branch Designation

Lender’s Address

By my signature below, I certify to each of the following:

I am the property owner or authorized to act on the property owner’s behalf.

I have read this application and the information I have provided is correct.

I agree to comply with all applicable city and county ordinances and state laws relating to building construction.

I authorize representatives of this city or county to enter the above-identified property for inspection purposes.

Signature of Property Owner or Authorized Agent

Date ____________________________

(b) When the Permit Application and the Owner-Builder Declaration have been executed by a person other than the property owner, prior to issuing the permit, the following shall be completed by the property owner and returned to the agency responsible for issuing the permit:

AUTHORIZATION OF AGENT TO ACT ON PROPERTY OWNER’S BEHALF

Excluding the Notice to Property Owner, the execution of which I understand is my personal responsibility, I hereby authorize the following person(s) to act as my agent(s) to apply for, sign, and file the documents necessary to obtain an Owner-Builder Permit for my project.

Project Location or Address:

Name of Authorized

Agent:

Address of Authorized

Agent:

Phone Number of Authorized

Agent:

I declare under penalty of perjury that I am the property owner for the address listed above and I personally filled out the above information and certify its accuracy.

Property Owner’s Signature:  Date:

Note: A copy of the owner’s driver’s license, form notarization, or other verification acceptable to the agency is required to be presented when the permit is issued to verify the property owner’s signature.

(c) When the Owner-Builder Declaration required under subdivision (a) is executed, a Notice to Property Owner also shall be executed by the property owner in substantially the same form set forth under this section. The Notice to Property Owner shall appear on the official letterhead of the issuer and shall be provided to the applicant by one of the following methods chosen by the permitting authority: regular mail, electronic format, or given directly to the applicant at the time the application for the permit is made. Except as otherwise provided, the Notice to Property Owner pursuant to this section shall be completed and signed by the property owner and returned prior to issuance of the permit. An agent of the owner shall not execute this notice unless the property owner obtains the prior approval of the permitting authority. A permit shall not be issued unless the property owner complies with this section.

NOTICE TO PROPERTY OWNER

Dear Property Owner:

An application for a building permit has been submitted in your name listing yourself as the builder of the property improvements specified at _______________.

We are providing you with an Owner-Builder Acknowledgment and Information Verification Form to make you aware of your responsibilities and possible risk you may incur by having this permit issued in your name as the Owner-Builder.

We will not issue a building permit until you have read, initialed your understanding of each provision, signed, and returned this form to us at our official address indicated. An agent of the owner cannot execute this notice unless you, the property owner, obtain the prior approval of the permitting authority.

OWNER’S ACKNOWLEDGMENT AND VERIFICATION OF INFORMATION

DIRECTIONS: Read and initial each statement below to signify you understand or verify this information.

____1.  I understand a frequent practice of unlicensed persons is to have the property owner obtain an “Owner-Builder” building permit that erroneously implies that the property owner is providing his or her own labor and material personally. I, as an Owner-Builder, may be held liable and subject to serious financial risk for any injuries sustained by an unlicensed person and his or her employees while working on my property. My homeowner’s insurance may not provide coverage for those injuries. I am willfully acting as an Owner-Builder and am aware of the limits of my insurance coverage for injuries to workers on my property.

____2.  I understand building permits are not required to be signed by property owners unless they are responsible for the construction and are not hiring a licensed Contractor to assume this responsibility.

____3.  I understand as an “Owner-Builder” I am the responsible party of record on the permit. I understand that I may protect myself from potential financial risk by hiring a licensed Contractor and having the permit filed in his or her name instead of my own.

____4.  I understand Contractors are required by law to be licensed and bonded in California and to list their license numbers on permits and contracts.

____5.  I understand if I employ or otherwise engage any persons, other than California licensed Contractors, and the total value of my construction is at least five hundred dollars ($500), including labor and materials, I may be considered an “employer” under state and federal law.

____6.  I understand if I am considered an “employer” under state and federal law, I must register with the state and federal government, withhold payroll taxes, provide workers’ compensation disability insurance, and contribute to unemployment compensation for each “employee.” I also understand my failure to abide by these laws may subject me to serious financial risk.

____7.  I understand under California Contractors’ State License Law, an Owner-Builder who builds single-family residential structures cannot legally build them with the intent to offer them for sale, unless all work is performed by licensed subcontractors and the number of structures does not exceed four within any calendar year, or all of the work is performed under contract with a licensed general building Contractor.

____8.  I understand as an Owner-Builder if I sell the property for which this permit is issued, I may be held liable for any financial or personal injuries sustained by any subsequent owner(s) that result from any latent construction defects in the workmanship or materials.

____9.  I understand I may obtain more information regarding my obligations as an “employer” from the Internal Revenue Service, the United States Small Business Administration, the California Department of Benefit Payments, and the California Division of Industrial Accidents. I also understand I may contact the California Contractors’ State License Board (CSLB) at 1-800-321-CSLB (2752) or www.cslb.ca.gov for more information about licensed contractors.

____10.  I am aware of and consent to an Owner-Builder building permit applied for in my name, and understand that I am the party legally and financially responsible for proposed construction activity at the following address:

____11.  I agree that, as the party legally and financially responsible for this proposed construction activity, I will abide by all applicable laws and requirements that govern Owner-Builders as well as employers.

____ 12.  I agree to notify the issuer of this form immediately of any additions, deletions, or changes to any of the information I have provided on this form.

Licensed contractors are regulated by laws designed to protect the public. If you contract with someone who does not have a license, the Contractors’ State License Board may be unable to assist you with any financial loss you may sustain as a result of a complaint. Your only remedy against unlicensed Contractors may be in civil court. It is also important for you to understand that if an unlicensed Contractor or employee of that individual or firm is injured while working on your property, you may be held liable for damages. If you obtain a permit as Owner-Builder and wish to hire Contractors, you will be responsible for verifying whether or not those Contractors are properly licensed and the status of their workers’ compensation insurance coverage.

Before a building permit can be issued, this form must be completed and signed by the property owner and returned to the agency responsible for issuing the permit.

Note: A copy of the property owner’s driver’s license, form notarization, or other verification acceptable to the agency is required to be presented when the permit is issued to verify the property owner’s signature.

(Amended by Stats. 2010, Ch. 697, Sec. 39. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



19826

(a)  No city or county, whether general law or chartered, shall issue a building permit which does not contain all applicable declarations required by Section 19825 properly executed by the owner, applicant, contractor, or agent of the owner, contractor, or applicant. The properly executed declarations shall be a condition for issuance of the building permit. A properly executed declaration may include a declaration signed and transmitted by facsimile or other electronic means. However, no city or county or its employees shall be responsible for determining the truth or accuracy of the declarations, and no monetary liability on the part of, and no cause of action for damages against them, shall arise from their failure to verify the truth or accuracy of the declarations.

(b)  A city or county may require that within 15 days of issuance, the issuing agency of the city or county deliver copies of all building permits to the assessor of the county.

(c)  For purposes of this section, an “application for a building permit” shall be construed as a “transaction” and all declarations required shall be construed as “records” under Title 2.5 (commencing with Section 1633.1) of Part 2 of Division 3 of the Civil Code.

(Amended by Stats. 2000, Ch. 49, Sec. 1. Effective January 1, 2001.)



19826.5

A city or county may require that the agency of such city or county issuing a building permit inform the assessor of the county of issuance of the final inspection of a property for which a permit has been issued within 15 calendar days of conducting a final inspection.

(Added by Stats. 1982, Ch. 728, Sec. 3.)



19827

(a)  The Legislature hereby finds and declares that there is an urgent and statewide public interest in assuring that building contractors comply with the Contractors License Law (Chapter 9 (commencing with Section 7000), Division 3, Business and Professions Code) and provisions of law relating to Workers’ Compensation Insurance for building construction, that property owners are informed about, and protected from, fraudulent representations, liability for worker’s injuries, liability for material and labor costs unpaid by contractors, licensing requirements, and employer’s tax liabilities when improving their property as owner-builders, and that uniformity of enforcement necessitates that the provisions of this chapter apply uniformly statewide.

(b)  This article shall become operative on July 1, 1980.

(Amended by Stats. 1979, Ch. 976.)



19827.5

A demolition permit shall not be issued by any city, county, city and county, or state or local agency which is authorized to issue demolition permits as to any building or other structure except upon the receipt from the permit applicant of a copy of each written asbestos notification regarding the building that has been required to be submitted to the United States Environmental Protection Agency or to a designated state agency, or both, pursuant to Part 61 of Title 40 of the Code of Federal Regulations, or the successor to that part. The permit may be issued without the applicant submitting a copy of the written notification if the applicant declares that the notification is not applicable to the scheduled demolition project. The permitting agency may require the applicant to make the declaration in writing, or it may incorporate the applicant’s response on the demolition permit application. Compliance with this section shall not be deemed to supersede any requirement of federal law.

(Added by Stats. 1990, Ch. 418, Sec. 1.)



19828

Any city, county, or city and county, which requires the issuance of a permit as a condition precedent to the construction alteration, improvement, demolition, or repair of any building or structure may, if it is satisfied that all conditions of the final or parcel map have been fulfilled, and the map may be recorded, issue a building permit for construction on a parcel created by the map before the recordation of the map pursuant to Article 6 (commencing with Section 66464) of Chapter 3 of Division 2 of Title 7 of the Government Code.

(Added by Stats. 1981, Ch. 365.)



19829

(a)  Notwithstanding Section 35441 of the Government Code, if an application for a building permit is filed with a county prior to the vote on the incorporation of a new city, and a building permit is subsequently issued by the county prior to the effective date of the incorporation, and the property for which the building permit was issued is within the newly incorporated city limits, the building permit shall remain valid for a period of 180 days from the date of issuance of the building permit. If a local ordinance enacted by a county prior to the date of the incorporation vote provides that building permits are valid for a shorter or longer period than 180 days from the date of issuance, or the county ordinance authorizes the extension of those building permits, that local ordinance applies to any building permit applied for prior to the date of the incorporation vote.

If the effective date of the incorporation is more than 90 days after the incorporation vote, the county may receive applications for, and issue, building permits for construction on property to be included within the corporate boundaries of the newly incorporated city. These building permits shall remain valid for a period of 180 days from the date of issuance.

(b)  A building permit issued by a county for construction on real property subsequently annexed to a city shall remain valid for the life of the building permit, as issued. This subdivision does not apply to any city which has, by ordinance, expressly made this subdivision inapplicable to territory annexed to that city, unless the city initiated the annexation.

(c)  The city of which the affected territory became a part may extend the life of a building permit as provided by this section. The city of which the affected territory became a part shall be responsible for the continuing enforcement of the county ordinance.

(d)  All rights accorded the permittee by a building permit affected by this section may be exercised by the permittee or the successor in interest thereto in accordance with the applicable rules, regulations, and ordinances of the issuing agency which were in effect at the time the building permit was issued.

(e)  This section does not apply to any incorporation or annexation which became effective prior to January 1, 1985.

(f)  The section does not apply to any building permit which is suspended or revoked pursuant to any moratorium ordinance, or extension thereof, adopted under Section 65858 of the Government Code prior to the effective date of this section enacted at the 1991 portion of the 1991–92 Regular Session.

(Added by Stats. 1991, Ch. 348, Sec. 1. Effective August 30, 1991.)






ARTICLE 3 - Local Regulations

19835

Whenever a local ordinance authorizes or requires the furnishing of security in connection with the performance of any act or agreement required as a condition for the issuance of a building permit, the building permit applicant may provide any of the following as such security:

(a)  A deposit, either with the local agency or a responsible escrow agent or trust company, at the option of the local agency, of money or negotiable bonds of the kind approved for securing deposits of public moneys.

(b)  An instrument of credit from one or more financial institutions subject to regulation by the state or federal government and pledging that the funds necessary to carry out the act or agreement are on deposit and guaranteed for payment or a letter of credit issued by such a financial institution.

(c)  Bond or bonds by one or more duly authorized corporate sureties.

(d)  Any form of security which is acceptable to the local agency and specified by ordinance thereof.

(Amended by Stats. 1982, Ch. 1203, Sec. 16. Effective September 22, 1982. Operative January 1, 1983, by Sec. 20 of Ch. 1203.)



19836

Security given for faithful performance of an act or agreement pursuant to Section 19835 shall be released immediately upon the performance of the act or final completion and acceptance of the required work and performance of the act, or the legislative body may provide for the partial release of the security upon the partial performance of the act or the acceptance of the work as it progresses, under rules established by the legislative body.

(Added by Stats. 1981, Ch. 556.)



19837

(a)  The governing body of a local agency may authorize its enforcement agency to contract with or employ a private entity or persons on a temporary basis to perform plan-checking functions.

(b)  A local agency need not enter into a contract or employ persons if it determines that no entities or persons are available or qualified to perform plan-checking services.

(c)  Entities or persons employed by a local agency may, pursuant to agreement with the local agency, perform all functions necessary to check the plans and specifications to comply with other requirements imposed pursuant to this part or by local ordinances adopted pursuant to this part, except those functions reserved by this part or local ordinance to the legislative body. A local agency may charge the applicant fees in an amount necessary to defray costs directly attributable to employing or contracting with entities or persons performing services pursuant to this section which the applicant requested.

(d)  When there is an excessive delay in checking plans and specifications submitted as a part of an application for a nonresidential permit, for a building, other than a hotel or motel, which is one to three stories, inclusive, in height, as determined by the local agency, the local agency shall, upon request of the applicant, contract with or employ a private entity or persons on a temporary basis to perform the plan-checking function subject to subdivisions (b) and (c).

(e)  When there is an excessive delay in checking plans and specifications submitted as a part of an application for a nonresidential permit for the remodeling or tenant improvements of a building, other than a hotel or motel, which is one to three stories, inclusive, in height, as determined by the local agency, the local agency shall, upon request of the applicant, contract with or employ a private entity or persons on a temporary basis to perform the plan-checking function subject to subdivisions (b) and (c).

(f)  For purposes of this section:

(1)  “Enforcement agency” means the building department or building division of a local agency.

(2)  “Excessive delay” means the enforcement agency of a local agency has taken either of the following:

(A)  More than 50 days after submittal of a complete application to complete the structural building safety plan check of the applicant’s set of plans and specifications that are suitable for checking. For a discretionary building permit, the time period specified in this paragraph shall commence after certification of the environmental impact report, adoption of a negative declaration, or a determination by the local agency that the project is exempt from Division 13 (commencing with Section 21000) of the Public Resources Code.

(B)  Including the days actually taken in (A), more than 60 days to complete the checking of the resubmitted corrected plans and specifications suitable for checking after the enforcement agency had returned the plans and specifications to the applicant for correction.

(3)  “Local agency” means a city, county, or city and county.

(Added by Stats. 1992, Ch. 839, Sec. 2. Effective January 1, 1993.)









CHAPTER 10 - Building Records

19850

The building department of every city or county shall maintain an official copy, which may be on microfilm or other type of photographic copy, of the plans of every building, during the life of the building, for which the department issued a building permit.

“Building department” means the department, bureau, or officer charged with the enforcement of laws or ordinances regulating the erection, construction, or alteration of buildings.

Except for plans of a common interest development as defined in Section 4100 or 6534 of the Civil Code, plans need not be filed for:

(a) Single or multiple dwellings not more than two stories and basement in height.

(b) Garages and other structures appurtenant to buildings described under subdivision (a).

(c) Farm or ranch buildings.

(d) Any one-story building where the span between bearing walls does not exceed 25 feet. The exemption in this subdivision does not, however, apply to a steel frame or concrete building.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 64) by Stats. 2013, Ch. 605, Sec. 36. Effective January 1, 2014.)



19851

(a)  The official copy of the plans maintained by the building department of the city or county provided for under Section 19850 shall be open for inspection only on the premises of the building department as a public record. The copy may not be duplicated in whole or in part except (1) with the written permission, which permission shall not be unreasonably withheld as specified in subdivision (f), of the certified, licensed or registered professional or his or her successor, if any, who signed the original documents and the written permission of the original or current owner of the building, or, if the building is part of a common interest development, with the written permission of the board of directors or governing body of the association established to manage the common interest development, or (2) by order of a proper court or upon the request of any state agency.

(b)  Any building department of a city or county, which is requested to duplicate the official copy of the plans maintained by the building department, shall request written permission to do so from the certified, licensed, or registered professional, or his or her successor, if any, who signed the original documents and from (1) the original or current owner of the building or (2), if the building is part of a common interest development, from the board of directors or other governing body of the association established to manage the common interest development.

(c)  The building department shall also furnish the form of an affidavit to be completed and signed by the person requesting to duplicate the official copy of the plans, which contains provisions stating all of the following:

(1)  That the copy of the plans shall only be used for the maintenance, operation, and use of the building.

(2)  That drawings are instruments of professional service and are incomplete without the interpretation of the certified, licensed, or registered professional of record.

(3)  That subdivision (a) of Section 5536.25 of the Business and Professions Code states that a licensed architect who signs plans, specifications, reports, or documents shall not be responsible for damage caused by subsequent changes to, or use of, those plans, specifications, reports, or documents where the subsequent changes or uses, including changes or uses made by state or local governmental agencies, are not authorized or approved by the licensed architect who originally signed the plans, specifications, reports, or documents, provided that the architectural service rendered by the architect who signed the plans, specifications, reports, or documents was not also a proximate cause of the damage.

(d)  The request by the building department to a licensed, registered, or certified professional may be made by the building department sending a registered or certified letter to the licensed, registered, or certified professional requesting his or her permission to duplicate the official copy of the plans and sending with the registered or certified letter, a copy of the affidavit furnished by the building department which has been completed and signed by the person requesting to duplicate the official copy of the plans. The registered or certified letters shall be sent by the building department to the most recent address of the licensed, registered, or certified professional available from the California State Board of Architectural Examiners.

(e)  The governing body of the city or county may establish a fee to be paid by any person who requests the building department of the city or county to duplicate the official copy of any plans pursuant to this section, in an amount which it determines is reasonably necessary to cover the costs of the building department pursuant to this section.

(f)  The certified, licensed, or registered professional’s refusal to permit the duplication of the plans is unreasonable if, upon request from the building department, the professional does either of the following:

(1)  Fails to respond to the local building department within 30 days of receipt by the professional of the request. However, if the building department determines that professional is unavailable to respond within 30 days of receipt of the request due to serious illness, travel, or other extenuating circumstances, the time period shall be extended by the building department to allow the professional adequate time to respond, as determined to be appropriate to the individual circumstance, but not to exceed 60 days.

(2)  Refuses to give his or her permission for the duplication of the plans after receiving the signed affidavit and registered or certified letter specified in subdivisions (c) and (d).

(Amended by Stats. 2006, Ch. 890, Sec. 12. Effective January 1, 2007.)



19852

The governing body of a county or city, including a charter city, may prescribe such fees as will pay the expenses incurred by the building department of such city or county in maintaining the official copy of the plans of buildings for which it has issued a building permit, but the fees shall not exceed the amount reasonably required by the building department in maintaining the official copy of the plans of buildings for which it has issued a building permit. The fees shall be imposed pursuant to Section 66016 of the Government Code.

(Amended by Stats. 1990, Ch. 1572, Sec. 26.)



19853

This chapter shall not apply to any building containing a bank, other financial institution, or public utility.

(Added by Stats. 1971, Ch. 616.)






CHAPTER 11 - Plans and Specifications for Development

19870

(a)  As a result of construction inspection, an enforcement agency shall not impose a new or modified building standard different from those specified in the plans and specifications approved during plan checking functions for which a building permit is issued, unless the enforcement agency determines that any of the following apply:

(1)  The standard is necessary to correct a violation of the governing code or standard and to protect the public health or safety.

(2)  The plans and specifications did not reference the standard or were not in sufficient detail.

(3)  There is a deviation, addition, or deletion from the plan.

(4)  There are modifications to the plan by the permittee.

(5)  The permit is deemed expired because the building or work authorized by the permit is not commenced within 180 days from the date of the permit, or the permittee has suspended or abandoned the work authorized by the permit at any time after the work is commenced.

(6)  The permit is deemed suspended or revoked pursuant to subdivision (e) of Section 303 of the latest adopted version of the Uniform Building Code.

(b)  As used in this chapter:

(1)  “Building standard” means a building standard as defined in Section 18909, or other standard adopted by a local agency pursuant to Section 17958 or subdivision (c) of Section 18941.5, that was effective on the date of the application for the building permit.

(2)  “Enforcement agency” means any department of a local agency that has the authority to inspect a construction or renovation project and enforce health, safety, or building codes including, but not limited to, the building department or building division, the fire department or fire district, and the health department.

(3)  “Local agency” means a city, county, or city and county.

(4)  “Plans and specifications” mean the plans, drawings, and specifications for a construction or renovation project, for which a building permit was issued, which relates to buildings classified for occupancy as a building of Group A, B, and R-1, pursuant to the 1991, Edition of the Uniform Building Code of the International Conference of Building Officials.

(5)  “Building inspector” means any employee or contractor of an enforcement agency who performs inspections of a construction or renovation project for the purpose of assuring compliance with adopted uniform building codes and standards.

(6)  “Supervisor” means any employee of any enforcement agency to whom a building inspector reports and who is responsible for reviewing a building inspector’s project approvals or denials or modification orders.

(7)  “Permittee” means a building owner, building property manager, or authorized representative to whom a building permit is issued by the enforcement agency.

(c)  (1)  If an enforcement agency requires that a new or modified building standard be met pursuant to the condition set forth in paragraph (1) of subdivision (a), the building inspector, within two working days of ordering the standard shall provide the permittee, in writing on a form prescribed by the enforcement agency, a description of the specific threat to public health and safety and the section of the applicable building code or standard that has been violated or not complied with, and the interpretations and reasons for differing from the approved plans and specifications.

(2)  If an enforcement agency requires that a new or modified building standard be met pursuant to the condition set forth in paragraph (2) of subdivision (a), the building inspector, within two working days of ordering the standard, shall provide the permittee, in writing on a form prescribed by the enforcement agency, the applicable building code or standard that has been violated or not complied with, and a description of how that standard is applicable and necessary to the construction or renovation project for which the building permit is issued.

(3)  If an enforcement agency requires that a new or modified building standard be met pursuant to the condition set forth in paragraph (3) or (4) of subdivision (a), the building inspector, within two working days of ordering the standard, shall provide the permittee, in writing on a form prescribed by the enforcement agency, the applicable building code or standard that has been violated or not complied with, and the deviations, additions, or deletions from, or the modifications to, the plan, as the case may be, which results in a violation or noncompliance with an applicable building code or standard.

(d)  If an enforcement agency requires a new or modified building standard that the permittee certifies to the enforcement agency would result in a cumulative increase in the overall cost of the construction or renovation project of 10 percent or more, all findings made by a building inspector pursuant to subdivision (c) shall be reviewed and approved in writing by the supervisor of the construction inspector within five working days of the order for a new or modified building standard. No certificate of occupancy may be denied if the findings of a construction supervisor are not so approved.

(e)  A copy of all findings made by the building inspector pursuant to subdivision (c) shall be sent to the department within the local agency that is responsible for reviewing and approving the plans and specifications during the plan checking functions for which the building permit is issued.

(f)  Compliance with subdivisions (c) and (d) shall not be required if, at the time an enforcement agency imposes a new or modified building standard, the building inspector, the building inspector’s supervisor, and the permittee consult with one another within two working days of imposing the standard, and the permittee agrees with the enforcement agency’s order.

(Amended by Stats. 1993, Ch. 906, Sec. 14. Effective October 8, 1993. Operative January 1, 1994, by Sec. 24 of Ch. 906.)



19872

(a)  An enforcement agency may require as a condition of receiving a building permit, that a permittee participate in a preconstruction conference prior to completion of plan checking of the permittee’s submitted plans and specifications for the purpose of reviewing the plans to ensure consistency of building code interpretations, and adequacy and sufficiency of plan details.

(b)  If an enforcement agency requires a preconstruction conference, that enforcement agency shall request the participation of any other appropriate enforcement agencies of the local agency who may inspect a construction or renovation project.

(c)  An enforcement agency may require the permittee to maintain at the site of the construction or renovation project, a set of plans and specifications that reflect any points of discussion, understandings, and agreements derived from the preconstruction conference.

(Added by Stats. 1992, Ch. 541, Sec. 1. Effective January 1, 1993.)






CHAPTER 12 - Heating Appliances and Installations

19881

(a)  No person shall sell, or offer for sale, any new or used unvented heater that is designed to be used inside any dwelling house or unit, with the exception of an electric heater, or decorative gas logs for use in a vented fireplace.

(b)  Notwithstanding subdivision (a), natural-gas-fueled unvented decorative gas logs and fireplaces may be sold if the Department of Housing and Community Development and the State Department of Health Services approve of their use, and all of the following are satisfied:

(1)  The Department of Housing and Community Development and the State Department of Health Services consider and develop recommended standards for their use. The cost of developing these standards may not exceed one hundred forty-five thousand dollars ($145,000).

(2)  Natural-gas-fueled unvented decorative gas logs and fireplaces meet the standards developed in accordance with paragraph (1) by the Department of Housing and Community Development and the State Department of Health Services.

(3)  The California Building Standards Commission adopts the standards developed in accordance with paragraph (1) and pursuant to Section 18930.

(4)  Natural-gas-fueled unvented decorative gas logs and fireplaces are listed by an agency approved by the Department of Housing and Community Development.

(c)  Installation of natural-gas-fueled unvented decorative gas logs and fireplaces sold under standards developed pursuant to subdivision (b) shall be in accordance with the California Building Standards Code.

(Amended by Stats. 1997, Ch. 17, Sec. 67. Effective January 1, 1998.)



19882

Any violation of any provision of this chapter shall be a misdemeanor.

(Added by Stats. 1970, Ch. 1217.)






CHAPTER 12.5 - Automatic Garage Door Openers

19890

(a)  On or after January 1, 1991, no person, corporation, or entity shall manufacture for sale in this state, purchase, sell or offer for sale at retail or wholesale, or install in this state, a residential automatic garage door opener that does not have an automatic reverse safety device that complies with the applicable standards set forth in the Underwriters Laboratories Inc., Standard for Safety-ANSI/UL 325-30.1 and 325-30.2, Third Edition, as revised May 4, 1988.

(b)  In addition to the requirements of subdivision (a), on or after January 1, 1993, no person, corporation, or entity shall manufacture for sale in this state, purchase, sell or offer for sale at retail or wholesale, or install in this state, any residential automatic garage door opener unless, in order to operate, it requires the inclusion of a tactile garage door edge sensor, an optical sensor, or a similar device that when activated is designed to cause a closing door to open and prevent an open door from closing. This device shall be designed to operate in a manner so that the interruption or misalignment of the device or an opening or short in the wires between the device and the power head would cause a closing door to open and prevent an open door from closing. Notwithstanding any other provision of this subdivision, a garage door opener that is manufactured prior to January 1, 1993, and that is in the possession of a retailer or wholesaler on January 1, 1993, may be purchased, sold, offered for sale, and installed on or before July 1, 1993, provided the garage door opener is in compliance with subdivision (a).

(c)  On or after January 1, 1991, any manufacturer selling or offering for sale residential automatic garage door openers in this state shall comply with federal labeling requirements for automatic residential garage door openers contained in Section 203 of Public Law 101-608.

(d)  On and after January 1, 1991, any manufacturer, distributor, wholesaler, or retailer, selling or offering for sale residential automatic garage door openers in this state shall include with each automatic garage door opener a set of installation, operation, maintenance, and testing instructions. On or after January 1, 1991, any person installing, servicing, or repairing a residential automatic garage door opener shall comply with those instructions.

(e)  On and after January 1, 1993, any person hired to service or repair any residential automatic garage door opener shall, upon completion of the service or repair, if any, determine whether it reverses upon contact with a rigid two-inch high obstacle placed on the surface beneath the garage door. If the residential automatic garage door opener does not pass the test, the person shall complete and conspicuously affix to the residential automatic garage door opener, a red certificate as follows:

WARNING!

This garage door opener, when tested on this date, did not reverse upon contact with a two-inch high rigid obstacle placed on the surface beneath the garage door, and may not be in compliance with the safety standards relating to automatic reversing devices as set forth in Chapter 12.5 (commencing with Section 19890) of Part 3 of Division 13 of the Health and Safety Code.

Address [location of

automatic garage

door opener]:

Manufacturer [if known]:

Date of manufacture

[if known]:

Serial No. [if any]:

Model No. [if any]:

[signed]

[date]

[print name]

[firm name and address]

_____

_____

_____

(f)  This chapter shall apply to all automatic garage door openers manufactured and sold for use in any residence. This chapter shall also apply to automatic garage door openers manufactured for commercial purposes, but sold for, or installed, in a residence because the commercial opener was necessary to meet the specific application requirements of that installation. Residential applications of garage door openers manufactured for commercial purposes shall comply with this chapter, and be installed according to the manufacturer’s instructions, except that the applicable standard shall be the Underwriters Laboratories Inc., Standard for Safety-ANSI/UL 325-29 in lieu of the Underwriters Laboratories Inc., Standard for Safety-ANSI/UL 325-30.1 and 325-30.2.

(g)  For the purposes of this chapter:

(1)  “Residential” shall define a device or structure that is part of, affixed to, or associated with, a residence.

(2)  “Residence” means a building that contains from one to four single-family dwelling units.

(3)  “Garage” means an enclosed and covered shelter for one or more automobiles, that may be attached to, or detached from but associated with, a residence. “Garage” does not include an unenclosed automobile parking area nor an unenclosed, covered carport.

(4)  “Garage door” means a structure that serves as an overhead, vertical-moving barrier to the opening that serves as the automobile entrance to the garage. “Garage door” does not include structures that operate in a sliding or horizontal motion.

(h)  On or after January 1, 1992, no replacement residential garage door shall be installed in a manner that connects the replacement door to an existing residential automatic garage door opener that does not meet the test standard set forth in subdivision (e), regardless of the date of manufacture of the residential automatic garage door opener.

(Amended by Stats. 1993, Ch. 802, Sec. 1. Effective January 1, 1994.)



19891

(a)  In addition to any other remedies permitted by law, any violations of subdivision (a), (b), or (c) of Section 19890 shall be subject to a civil penalty of one thousand dollars ($1,000) per opener installed, manufactured, sold, or offered for sale which is not in compliance with Section 19890.

(b)  In addition to any other remedies permitted by law, any violations of subdivision (d) or (h) of Section 19890 shall be subject to a civil penalty of five hundred dollars ($500) per opener installed and operational, that is not in compliance with Section 19890.

(c)  In addition to any other remedies permitted by law, a seller who violates the notice requirements of Section 1102.6 of the Civil Code, relating to automatic garage door openers, shall be subject to a civil penalty of five hundred dollars ($500).

(d)  Court proceedings may be initiated by the building department of the local agency with jurisdiction over enforcement of building standards, by affected consumers, or by the district attorney. Civil penalties assessed shall be payable to the local agency initiating the proceedings to enforce this chapter to offset the costs to the agency related to court proceedings. If an affected consumer initiates the proceeding, the civil penalties shall be payable to the consumer.

(Amended by Stats. 1993, Ch. 802, Sec. 2. Effective January 1, 1994.)









PART 4 - HOUSING FOR THE ELDERLY

19900

Notwithstanding any other statutory provision, no city, city and county, county, or other political subdivision of this State, including, but not limited to a chartered city, city and county, or county, shall require more than one building permit for a low-rent housing development for the elderly financed in whole or in part with federal or state funds or by means of a loan insured in whole or in part by the federal or state government. The fee for the permit shall not exceed the amount obtained by multiplying twenty-five dollars ($25) by the number of one-story buildings contained in the development, provided that such buildings do not contain more than 10 dwelling units.

(Added by Stats. 1961, Ch. 2068.)



19901

Notwithstanding any other provision of law, no public agency which owns and operates rental housing accommodations, shall prohibit the keeping of not more than two pets by an elderly person or person requiring supportive services in the rental housing accommodations.

For the purposes of this section:

(a)  “Person requiring supportive services” means a person as defined in Section 50685.5.

(b)  “Elderly” means any person over the age of 60.

(c)  “Pet” means domesticated dog, cat, bird, or aquarium.

(d)  “Public” means state, county, city, city and county, district, or other political subdivision of the state.

Nothing in this section shall prevent the local housing authority from requiring the removal from any housing of any pet whose conduct or condition is duly determined to constitute a threat or nuisance to the other occupants of the housing. No pet may be kept in violation of humane or health laws. Nothing in this section authorizes a local housing authority to impose any requirement which makes the keeping of a pet by an elderly person or person requiring supportive services financially prohibitive.

The local housing authority shall not be liable for personal or property damages caused by any pet in the rental housing accommodation, except upon proof of prior actual knowledge on behalf of its agents or employees of a dangerous propensity of the pet or hazardous condition created by the pet.

Nothing in this section shall prevent the local housing authority from adopting reasonable regulations relating to any such pets; prevent the adoption of differing terms for the tenancy which are reasonably related to the presence of such pet; or relieve a tenant from any liability otherwise imposed by law for damages caused by such pet when proof of same exists.

The adoption of any regulations pursuant to this section, or the application of any regulation adopted pursuant to this section, may be appealed by an elderly resident or applicant or resident or applicant who is a person requiring supportive services in accordance with grievance procedures of the local housing authority established to resolve tenant disputes. A copy of the grievance procedures shall be provided to an elderly tenant or applicant or tenant or applicant who is a person requiring supportive services who keeps a pet.

(Amended by Stats. 1987, Ch. 1089, Sec. 1.)






PART 4.5 - SHARED HOUSING FOR THE ELDERLY AND THE HANDICAPPED

19902

The Legislature finds and declares that the elderly and the handicapped who live together in a shared housing arrangement benefit from this arrangement by having their housing needs met at reduced cost.

It is the intent of the Legislature to promote shared housing for the elderly and the handicapped by enacting this part.

(Added by Stats. 1984, Ch. 1072, Sec. 1.)



19903

As used in this part:

(a)  “Assistance” means direct financial assistance for a multifamily housing development, including, but not limited to, assistance provided pursuant to this division by the department or agency, and mortgage and construction financing provided by a public agency.

(b)  “Dwelling” means all housing whether owned or rented.

(c)  “Elderly” shall have the same meaning as is given that term by Section 50067.

(d)  “Handicapped” shall have the same meaning as is given that term by Section 50072.

(e)  “Elderly or handicapped household” means, two or more persons who live together as a household, without regard to any specific relationship, and at least one of whom is an elderly or handicapped person or an elderly and handicapped person.

(f)  “Public agency” means the state, any county, city, city and county, district, redevelopment agency, housing authority, or any other political subdivision of the state. “Public agency” includes a federal agency if the requirements of this part would not conflict with, or be preempted by, the requirements of federal law.

(Added by Stats. 1984, Ch. 1072, Sec. 1.)



19904

(a)  Notwithstanding any other provision of law, or any rule, regulation, condition, covenant, or restriction to the contrary, if a public agency owns and operates, or owns and causes to be operated, or provides assistance to, a housing development, and if a private owner or operator of a housing development receives assistance from a public agency, an elderly or handicapped household may qualify and live together in an efficiency, studio, or one bedroom unit of that housing development.

(b)  (1)  The public agency, or private owner or operator of a housing development receiving assistance from a public agency, may prohibit residency as provided in subdivision (a) on any of the following grounds:

(A)  If compliance with subdivision (a) would violate or be inconsistent with a federal or state law or regulation or local ordinance or regulation relating to health and safety.

(B)  If the combined income of all persons in the elderly or handicapped household, considering all permitted deductions and adjustments, is not in the income category of a family of the same size that would be eligible for assisted rental housing, if and to the extent that income limitations or requirements exist.

(C)  If the density of use of the dwelling unit would violate the requirements for efficiency, studio, or one bedroom units as prescribed by the Uniform Housing Code, or regulations promulgated by the Department of Housing and Community Development pursuant to Section 50152.7.

(D)  Those persons otherwise violate the requirements imposed pursuant to state or federal law for the particular rental housing program for which they seek to qualify.

(2)  This subdivision does not apply to any residency, occupancy, or use of a dwelling that is permitted under Section 51.3 of the Civil Code.

(Amended by Stats. 1984, Ch. 1072, Sec. 1.5.)






PART 5.3 - ACCESS TO PLACES OF PUBLIC AMUSEMENT AND RESORT BY PHYSICALLY HANDICAPPED PERSONS

19952

(a)  Any person, or public or private firm, organization, or corporation, who owns or manages places of public amusement and resort including theaters, concert halls, and stadiums shall provide seating or accommodations for physically disabled persons in a variety of locations within the facility, to the extent that this variety can be provided while meeting fire and panic safety requirements of the State Fire Marshal, so as to provide these persons a choice of admission prices otherwise available to members of the general public.

(b)  Readily removable seats may be installed in wheelchair spaces when the spaces are not required to accommodate wheelchair users.

(c)  The requirements of this section shall apply with respect to publicly and privately owned facilities or structures for the purposes specified in subdivision (a) for which a building permit or a building plan for new construction has been issued on or after January 1, 1985.

(d)  In no case shall this section be construed to prescribe a lesser standard of accessibility or usability than provided by the Accessibility Guidelines prepared by the federal Access Board and adopted by the United States Department of Justice to implement the Americans with Disabilities Act of 1990 (Public Law 101-336).

(Amended by Stats. 1993, Ch. 1214, Sec. 6. Effective January 1, 1994.)



19953

Any person who is aggrieved or potentially aggrieved by a violation of this part, Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the Government Code, or Part 5.5 (commencing with Section 19955) of Division 13 of the Health and Safety Code may bring an action to enjoin the violation. The prevailing party in the action shall be entitled to recover reasonable attorney’s fees.

(Added by Stats. 1983, Ch. 781, Sec. 1.)



19954

The district attorney, the city attorney, the county counsel if the district attorney does not bring an action, the Department of Rehabilitation acting through the Attorney General, or the Attorney General may bring an action to enjoin any violation of this part.

(Amended by Stats. 2003, Ch. 872, Sec. 6. Effective January 1, 2004.)



19954.5

If a violation of Section 19952, 19953, or 19954 is alleged or the application or construction of any of these sections is in issue in any proceeding in the Supreme Court of California, a state court of appeal, or the appellate division of a superior court, each party shall serve a copy of the party’s brief or petition and brief, on the State Solicitor General at the Office of the Attorney General. No brief may be accepted for filing unless the proof of service shows service on the State Solicitor General. Any party failing to comply with this requirement shall be given a reasonable opportunity to cure the failure before the court imposes any sanction and, in that instance, the court shall allow the Attorney General reasonable additional time to file a brief in the matter.

(Added by Stats. 2002, Ch. 244, Sec. 4. Effective January 1, 2003.)






PART 5.5 - ACCESS TO PUBLIC ACCOMMODATIONS BY PHYSICALLY HANDICAPPED PERSONS

19955

(a)  The purpose of this part is to insure that public accommodations or facilities constructed in this state with private funds adhere to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the Government Code. For the purposes of this part “public accommodation or facilities” means a building, structure, facility, complex, or improved area which is used by the general public and shall include auditoriums, hospitals, theaters, restaurants, hotels, motels, stadiums, and convention centers.

As used in this section, “hospitals” includes, but is not limited to, hospitals, nursing homes, and convalescent homes.

When sanitary facilities are made available for the public, clients, or employees in such accommodations or facilities, they shall be made available for the physically handicapped.

Any new requirements imposed by the amendments to this section enacted by the Legislature at its 1973–74 Regular Session shall only apply to public accommodations or facilities constructed on or after the effective date of the amendments.

(Amended by Stats. 1973, Ch. 931.)



19955.3

As used in this part:

(a)  “Story” means that portion of a building included between the upper surface of any floor and the upper surface of the floor next above, except that the topmost story shall be that portion of a building included between the upper surface of the topmost floor and the ceiling or roof above. If the finished floor level directly above a basement or unused under-floor space is more than six feet above grade for more than 50 percent of the total perimeter or is more than 12 feet above grade at any point, the basement or unused under-floor space shall be considered as a story.

(b)  “First story” means the lowest story in a building which qualifies as a story and which provides the basic services or functions for which the building is used. A floor level in a building having only one floor level shall be classified as a first story, if the floor level is not more than four feet below grade, for more than 50 percent of the total perimeter, or more than eight feet below grade at any point.

(c)  “Mezzanine” means an intermediate floor placed in any story or room. When the total area of any “mezzanine floor” exceeds 33 1/3 percent of the total floor area in that room, it shall be considered as constituting an additional “story.” The clear height above and below a “mezzanine floor” construction shall be not less than seven feet.

(d)  “Grade” means the lowest point of elevation of the finished surface of the ground, paving, or sidewalk within the area between the building and the property line or, when the property line is more than 5 feet from the building, between the building and a line 5 feet from the building.

(Added by Stats. 1982, Ch. 1416, Sec. 1.)



19955.5

All passenger vehicle service stations, shopping centers, offices of physicians and surgeons, and office buildings constructed in this state with private funds shall adhere to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the Government Code. As used in this section, “office building” means a structure wherein commercial activity or service is performed or a profession is practiced, or wherein any combination thereof is performed or practiced in all or the majority of the building or structure.

When sanitary facilities are made available for the public, clients, or employees in these stations, centers, or buildings, they shall be made available for persons with disabilities.

Any new requirements imposed by the amendments to this section by Chapter 931 of the Statutes of 1973 shall only apply to those stations, centers, or office buildings constructed on or after September 30, 1973. Any other new requirements imposed by amendments to this section by Chapter 995 of the Statutes of 1974 shall only apply to those offices or office buildings constructed on or after January 1, 1975.

(Amended by Stats. 1993, Ch. 1220, Sec. 3. Effective January 1, 1994.)



19956

All public accommodations constructed in this state shall conform to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the Government Code. However, the following types of privately funded multistory buildings do not require accessibility by ramp or elevator above and below the first floor:

(a)  Multistoried office buildings, other than the professional office of a health care provider, and passenger vehicle service stations less than three stories high, or less than 3,000 square feet per story.

(b)  Any other privately funded multistoried building that is not a shopping center, shopping mall, or the professional office of a health care provider, and that is less than three stories high or less than 3,000 square feet per story if a reasonable portion of all facilities and accommodations normally sought and used by the public in such a building are accessible to and usable by persons with disabilities.

(Amended by Stats. 1993, Ch. 1220, Sec. 4. Effective January 1, 1994.)



19956.5

Any curb or sidewalk intended for public use that is constructed in this state with private funds shall conform to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the Government Code.

This section shall apply, but not be limited in application, to any curb or sidewalk which after construction with private funds will be turned over to a city or county for public use, in order to provide full and easy access to, and use of, such curb or sidewalk by the physically handicapped.

(Added by Stats. 1972, Ch. 1018.)



19957

In cases of practical difficulty, unnecessary hardship, or extreme differences, a building department responsible for the enforcement of this part may grant exceptions from the literal requirements of the standards and specifications required by this part or permit the use of other methods or materials, but only when it is clearly evident that equivalent facilitation and protection are thereby secured.

(Added by Stats. 1969, Ch. 1560.)



19957.5

(a)  Every city, county, or city and county may appoint a local appeals board composed of five members to hear written appeals brought by any person regarding action taken by the building department of the city, county, or city and county in enforcement of the requirements of this part, including the exceptions contained in Section 19957.

(b)  Two members of the appeals board shall be physically handicapped persons, two members shall be persons experienced in construction, and one member shall be a public member.

(c)  The appeals board shall conduct hearings on written appeals made under subdivision (a) and may approve or disapprove interpretations of this part and enforcement actions taken by the building department of the city, county, or city and county. All such approvals or disapprovals shall be final and conclusive as to the building department in the absence of fraud or prejudicial abuse of discretion. The appeals board shall adopt regulations establishing procedural rules and criteria for the carrying out of its duties under this part.

(Added by Stats. 1976, Ch. 700.)



19958

The building department of every city, county, or city and county shall enforce this part within the territorial area of its city, county, or city and county. The responsibility for enforcing Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the Government Code in its application under this part shall be by such building department within the territorial area of its city, county, or city and county.

“Building department” means the department, bureau, or officer charged with the enforcement of laws or ordinances regulating the erection or construction, or both the erection and construction, of buildings.

(Added by Stats. 1969, Ch. 1560.)



19958.5

The district attorney, the city attorney, the county counsel if the district attorney does not bring an action, the Department of Rehabilitation acting through the Attorney General, or the Attorney General may bring an action to enjoin a violation of this part.

(Amended by Stats. 2003, Ch. 872, Sec. 7. Effective January 1, 2004.)



19958.6

(a)  A person who violates Section 19952, 19955, 19955.5, 19956, 19956.5, or 19959 or any of the regulations implementing those sections that have been promulgated by the State Architect pursuant to Section 4450 of the Government Code and approved by the California Building Standards Commission shall be subject to a civil penalty of two thousand five hundred dollars ($2,500) for each violation.

(b)  A person who remains in violation of the statutes and regulations specified in subdivision (a) for more than 90 days after receipt of written notice from a governmental agency identifying the violation shall be subject to an additional civil penalty of not less than five hundred dollars ($500) nor more than two thousand five hundred dollars ($2,500) for each violation for each additional day that the violation remains. In assessing the amount of the civil penalty under this subdivision, the court may consider relevant circumstances presented by the parties to the case, including, but not limited to, the following:

(1)  The nature and seriousness of the violations.

(2)  The number of violations.

(3)  The persistence of the violations.

(4)  The willfulness of the defendant’s conduct.

(5)  The defendant’s assets, liabilities, and net worth.

(6)  Any economic benefit to the defendant resulting from the violation.

A court may suspend a portion of any penalty imposed pursuant to this subdivision to the extent that the person, despite diligent efforts, cannot complete all steps necessary to correct a violation within the 90-day period. Any suspension of daily penalties shall be conditioned on adherence to a court-ordered schedule for correcting the violation.

(c)  When imposing penalties under either subdivision (a) or (b), the court shall impose a separate civil penalty for each violation of the statutes and implementing regulations mentioned in subdivision (a). Multiple identical violations at one facility may be deemed to constitute one violation if the court finds that the multiplicity of violations did not significantly increase the degree to which access was compromised.

(d)  Every civil action brought under this section shall be brought in the name of the people of the state by the district attorney, the city attorney, the county counsel if the district attorney does not bring an action, the Department of Rehabilitation acting through the Attorney General, or the Attorney General. An action brought in the name of the people of the state shall not preclude an action being brought by an injured person under other applicable laws.

(e)  (1)  If the action is brought by the Department of Rehabilitation acting through the Attorney General, or by the Attorney General, the civil penalties shall be paid to the Treasurer. Upon prevailing, the Attorney General shall be entitled to recover all costs of investigating and prosecuting the action, including expert fees, reasonable attorney’s fees, and costs.

(2)  If the action is brought by the district attorney, or the county counsel, the civil penalties shall be paid to the treasurer of the county in which the judgment was entered.

(3)  If the action is brought by the city attorney, the civil penalties shall be paid to the treasurer of the city bringing the action. Upon prevailing, the city attorney shall be entitled to recover all costs of investigating and prosecuting the action, including, but not limited to, expert fees, reasonable attorney’s fees, and costs.

(Added by Stats. 2003, Ch. 872, Sec. 8. Effective January 1, 2004.)



19959

Every existing public accommodation constructed prior to July 1, 1970, which is not exempted by Section 19956, shall be subject to the requirements of this chapter when any alterations, structural repairs or additions are made to such public accommodation. This requirement shall only apply to the area of specific alteration, structural repair or addition and shall not be construed to mean that the entire building or facility is subject to this chapter.

(Amended by Stats. 1974, Ch. 545.)



19959.5

If a violation of Section 19955, 19955.3, 19955.5, 19956, 19956.5, 19957, 19957.5, or 19959 is alleged or the application or construction of any of these sections is in issue in any proceeding in the Supreme Court of California, a state court of appeal, or the appellate division of a superior court, each party shall serve a copy of the party’s brief or petition and brief, on the State Solicitor General at the Office of the Attorney General. No brief may be accepted for filing unless the proof of service shows service on the State Solicitor General. Any party failing to comply with this requirement shall be given a reasonable opportunity to cure the failure before the court imposes any sanction and, in that instance, the court shall allow the Attorney General reasonable additional time to file a brief in the matter.

(Added by Stats. 2002, Ch. 244, Sec. 5. Effective January 1, 2003.)






PART 6 - FACTORY-BUILT HOUSING

CHAPTER 1 - General Provisions and Definitions

19960

This part shall be known and may be cited as the “California Factory-Built Housing Law.”

(Added by Stats. 1969, Ch. 1422.)



19961

The Legislature hereby finds and declares that in an effort to meet the housing needs within the State of California, the private housing and construction industry has developed mass production techniques which can substantially reduce housing construction costs, and that the mass production of housing, consisting primarily of factory manufacture of dwelling units or habitable rooms thereof, presents unique problems with respect to the establishment of uniform health and safety standards and inspection procedures. The Legislature further finds and declares that by minimizing the problems of standards and inspection procedures, it is demonstrating its intention to encourage the reduction of housing construction costs and to make housing and home ownership more feasible for all residents of the state.

(Added by Stats. 1969, Ch. 1422.)






CHAPTER 2 - Definitions

19965

The definitions contained in this chapter govern the construction of this part, unless the context otherwise requires.

(Added by Stats. 1969, Ch. 1422.)



19966

“Approved” means conforming to the requirements, and obtaining the approval, of the Department of Housing and Community Development of the State of California.

(Added by Stats. 1969, Ch. 1422.)



19967

“Building component” means any subsystem, subassembly, or other system designed for use in, or as part of, a structure, which may include structural, electrical, mechanical, plumbing, and fire protection systems and other systems affecting health and safety. However, “building component” does not include appliances or equipment, such as heaters, stoves, refrigerators, or air conditioners, which have been listed and labeled by an approved testing and listing agency.

(Repealed and added by Stats. 1974, Ch. 129.)



19967.1

“Building system” means plans, specifications, and documentation for a system of manufactured building, or for a type or a system of building components, which may include structural, electrical, mechanical, plumbing, and fire protection systems and other systems affecting health and safety, including variations which are submitted as part of the building system.

(Added by Stats. 1974, Ch. 129.)



19967.2

“Building standard” means building standard as defined in Section 18909.

(Added by Stats. 1979, Ch. 1152.)



19969

“Department” means the Department of Housing and Community Development of the State of California.

(Added by Stats. 1969, Ch. 1422.)



19969.3

“Design approval agency” is a private organization meeting the requirements of department regulations to perform evaluation of factory-built housing plans and specifications.

(Added by Stats. 1984, Ch. 304, Sec. 1.)



19970

“Dwelling unit” means one or more habitable rooms which are occupied or which are intended or designed to be occupied by one family with facilities for living, sleeping, cooking and eating.

(Added by Stats. 1969, Ch. 1422.)



19971

“Factory-built housing” means a residential building, dwelling unit, or an individual dwelling room or combination of rooms thereof, or building component, assembly, or system manufactured in such a manner that all concealed parts or processes of manufacture cannot be inspected before installation at the building site without disassembly, damage, or destruction of the part, including units designed for use as part of an institution for resident or patient care, that is either wholly manufactured or is in substantial part manufactured at an offsite location to be wholly or partially assembled onsite in accordance with building standards published in the California Building Standards Code and other regulations adopted by the commission pursuant to Section 19990. Factory-built housing does not include a mobilehome, as defined in Section 18008, a recreational vehicle, as defined in Section 18010.5, or a commercial modular, as defined in Section 18012.5.

(Amended by Stats. 2003, Ch. 814, Sec. 11. Effective January 1, 2004.)



19972

“First user” means the person, firm, or corporation who initially installs factory-built housing within this state. A person who subsequently purchases a building which wholly or partially consists of factory-built housing is not a first user within the meaning of this definition.

(Added by Stats. 1969, Ch. 1422.)



19974

“Installation” means the assembly of factory-built housing on site and the process of affixing factory-built housing to land, a foundation, footings or an existing building.

(Added by Stats. 1969, Ch. 1422.)



19975

“Local enforcement agency” means the city, county, or city and county in which factory-built housing is installed.

(Added by Stats. 1969, Ch. 1422.)



19975.1

“Local inspection agency” means the building department of a city, county, or city and county, which has been certified by the department, and which has assumed responsibility for inspection of in-plant construction as provided by Section 19991.1.

(Added by Stats. 1974, Ch. 129.)



19976

“Manufacture” is the process of making, fabricating, constructing, forming, or assembling a product from raw, unfinished, or semifinished materials.

(Added by Stats. 1969, Ch. 1422.)



19976.05

“Quality assurance agency” means a private organization meeting the requirements specified in regulations of the department to perform in-plant inspections of the construction of factory-built housing.

(Added by Stats. 1987, Ch. 891, Sec. 13.)



19976.1

“Residential building” means any structure designed for dwelling occupancy, containing one or more dwelling units and structures accessory thereto.

(Added by Stats. 1974, Ch. 129.)



19977

“Site” is the entire tract, subdivision or parcel of land on which factory-built housing is installed.

(Added by Stats. 1969, Ch. 1422.)






CHAPTER 3 - Regulation

19980

All factory-built housing manufactured after the effective date of the building standards published in the State Building Standards Code and the other regulations adopted pursuant to Chapter 4 (commencing with Section 19990) of this part, which is sold or offered for sale to first users within this state, shall bear insignia of approval issued by the department.

(Amended by Stats. 1979, Ch. 1152.)



19981

(a)  All factory-built housing bearing an insignia of approval pursuant to Section 19980 shall be deemed to comply with the requirements of all ordinances or regulations enacted by any city, city and county, county, or district which may be applicable to the construction of housing. No city, city and county, county, or district shall require submittal of plans for any factory-built housing manufactured, or to be manufactured, pursuant to this part for the purpose of determining compliance with this part or the regulations promulgated thereunder, or for determining compliance with any local construction requirement, except as provided in Section 19993.

(b)  No factory-built housing bearing a department insignia of approval pursuant to Section 19980 shall be in any way modified prior to installation unless approval is first obtained from the department.

(c)  No factory-built housing shall be in any way modified during installation unless approval for the modification is first obtained from the local enforcement agency.

(Amended by Stats. 1993, Ch. 413, Sec. 6. Effective September 21, 1993.)



19982

(a) The department by rule and regulation shall establish a schedule of fees to pay the costs incurred by the department for the work related to the administration and enforcement of this part. Notwithstanding Section 13340 of the Government Code, the fees collected shall be placed in the Mobilehome-Manufactured Home Revolving Fund established by Section 18016.5, and are continuously appropriated to the department for expenditure in carrying out this part.

(b) The total amount of money collected pursuant to this part and contained in the Mobilehome-Manufactured Home Revolving Fund on June 30 of each fiscal year shall not exceed the amount needed for operating expenses for one year for the enforcement of this part. If the total amount of money collected pursuant to this part in the fund exceeds this amount, the department shall make appropriate reductions in the schedule of fees authorized by this section.

(Amended by Stats. 2006, Ch. 538, Sec. 377. Effective January 1, 2007.)



19983

Nothing in this part shall be construed to prevent the department from delegating by written contract its enforcement authority to local government agencies or from approving design approval agencies, as provided in Section 19991.3.

(Amended by Stats. 1984, Ch. 304, Sec. 2.)



19984

All building standards shall be adopted and published in the State Building Standards Code pursuant to Part 2.5 (commencing with Section 18901) of this division, and all other rules and regulations promulgated by the commission under the authority of this part shall be adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1980, Ch. 676.)



19985

If the department determines that standards for the construction of factory-built housing, which have been prescribed by the statutes or rules and regulations of other states, are at least equal to the standards of the State Building Standards Code and the other requirements prescribed by the department, the department may so provide by regulation. Any factory-built housing which a state has approved as meeting its standards for construction shall be deemed to meet the requirements of the department, if the department determines that the standards of that other state are actually being enforced.

(Amended by Stats. 1987, Ch. 891, Sec. 15.)






CHAPTER 4 - Application and Scope

19990

(a)  Except as provided in Section 18930, the department shall adopt rules and regulations to interpret and make specific this part. The department shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of this division for the purposes described in this section. Standards adopted, amended, or repealed from time to time by the department pursuant to this chapter shall include provisions imposing requirements reasonably consistent with recognized and accepted standards contained in the most recent editions of the following uniform industry codes as adopted or amended from time to time by the organizations specified:

(1)  The Uniform Housing Code of the International Conference of Building Officials.

(2)  The Uniform Building Code of the International Conference of Building Officials.

(3)  The Uniform Plumbing Code of the International Association of Plumbing and Mechanical Officials.

(4)  The Uniform Mechanical Code of the International Conference of Building Officials and the International Association of Plumbing and Mechanical Officials.

(5)  The National Electrical Code of the National Fire Protection Association.

(b)  The department shall require every city and county to file with the department all wind pressure and snow load requirements in effect within their respective jurisdictions if these requirements differ from building standards published in the State Building Standards Code, on or before January 1 of each year. The department shall notify every manufacturer of factory-built housing of these requirements on or before March 1 of each year.

(c)  Except as provided in Section 18930, the department shall adopt other rules and regulations as it deems necessary to carry out this part. In promulgating these other rules and regulations the department shall consider any amendments to the uniform codes referred to in this section. In the event of any conflict with respect to factory-built housing between Part 1.5 (commencing with Section 17910) and this part, the requirements of this part shall control.

(Amended by Stats. 1987, Ch. 891, Sec. 16.)



19990.6

The provisions of Section 17920.9, the building standards published in the State Building Standards Code relating to foam building systems, and the other rules and regulations adopted pursuant to Section 17920.9, shall be applicable to the sale, offering for sale, or use in the construction of any factory-built housing of any foam building system, and to any factory-built housing in which any such system is used as a component.

(Added by renumbering Section 19990.5 (as renumbered from 19940.5 by Stats. 1979, Ch. 1152) by Stats. 1983, Ch. 101, Sec. 135.)



19991

The department shall enforce every provision of this part, the building standards published in the State Building Standards Code relating to factory-built housing, and the other regulations adopted pursuant to this part, except as provided in Sections 19991.1, 19991.3, 19991.4, and 19992.

(Amended by Stats. 1987, Ch. 891, Sec. 17.)



19991.1

The governing body of any city, county, or city and county may by ordinance elect to have its building department assume responsibility, for in-plant inspections of all factory-built housing in all places of manufacture within the political limits of the jurisdiction of such city, county, or city and county. If certified by the department as qualified to perform such inspections, the building department shall be the local inspection agency within the city, county, or city and county. The governing body of any city, county, or city and county having a local inspection agency may, by ordinance, establish a reasonable inspection fee for in-plant inspections to defray the actual cost of inspections.

(Added by Stats. 1974, Ch. 129.)



19991.2

Where there is no certified local inspection agency, the department shall make in-plant inspection of all factory-built housing in all places of manufacture located within the political limits of the jurisdiction in which such manufacturing plants are located.

(Added by Stats. 1974, Ch. 129.)



19991.3

The department shall provide by regulation for qualification and disqualification of design approval agencies to perform approval of factory-built housing plans and specifications, and the approvals of those agencies shall be deemed the equivalent of department approval. The regulations for qualification of design approval agencies shall specifically provide for the absence of any conflict of interest between manufacturers and design approval agencies and for department oversight of design approval agency performance.

(Added by Stats. 1984, Ch. 304, Sec. 4.)



19991.4

The department may provide by regulation for the qualification and disqualification of quality assurance agencies to perform inspections of factory-built housing manufacturers. Quality assurance agencies shall act on behalf and subject to the supervision of the department and shall exercise the powers of the department with respect to these inspections, as provided by regulations of the department. These regulations shall specifically provide for the absence of any conflict of interest between manufacturers and quality assurance agencies and for department oversight of the performance quality assurance agencies.

(Added by Stats. 1987, Ch. 891, Sec. 18.)



19992

Local enforcement agencies shall enforce and inspect the installation of factory-built housing. The installation of factory-built housing shall be conducted in accordance with the requirements of the building standards published in the State Building Standards Code relating to factory-built housing and the other requirements of Part 1.5 (commencing with Section 17910), subject to the provisions of Section 19990. The local enforcement agency may, by ordinance, establish an inspection fee for the inspection of the installation of factory-built housing.

(Amended by Stats. 1979, Ch. 1152.)



19993

(a)  Local use zone requirements, local snow load requirements, local wind pressure requirements, local fire zones, building setback, side and rear yard requirements, site development and property line requirements, as well as the review and regulation of architectural and aesthetic requirements are hereby specifically and entirely reserved to local jurisdictions notwithstanding any requirement of this part.

(b)  Local requirements imposed on factory-built housing pursuant to the authority granted by this section shall not vary substantially from the requirements imposed on other residential buildings of similar size.

(Amended by Stats. 1993, Ch. 413, Sec. 7. Effective September 21, 1993.)






CHAPTER 5 - Appeals

19995

Except as provided in Section 18945, the department shall hear appeals brought by any person regarding the application to such person of any building standard published in the State Building Standards Code relating to factory-built housing or to any other rule or regulation of the department promulgated pursuant to this part. Any such appeals shall first be submitted to the local enforcement agency, if any, delegated by the department to enforce the provisions of this part. The department shall not hear any appeal regarding any local ordinance, rule, or regulation related to the installation of factory-built housing.

(Amended by Stats. 1987, Ch. 891, Sec. 19.)



19996

The department may promulgate informal hearing rules pertaining to the hearing of appeals under the provisions of this chapter.

(Amended by Stats. 2010, Ch. 610, Sec. 2.9. Effective January 1, 2011.)






CHAPTER 6 - Penalties

19997

(a) Any person who violates any of the provisions of this part, a building standard published in the State Building Standards Code relating to factory-built housing, or any other rules or regulations adopted pursuant to this part is guilty of a misdemeanor, punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment not exceeding 30 days, or by both that fine and imprisonment.

(b) (1) For violations of Section 19980, 19991.3, or 19991.4, the department shall assess civil penalties in a range between two hundred fifty dollars ($250) and two thousand dollars ($2,000). When determining the amount of the assessed civil penalty, the department shall take into consideration whether one or more of the following or similar circumstances apply:

(A) The citation includes multiple violations.

(B) The cited person has a history of violations of the same or similar provisions of this part and the regulations promulgated under this part.

(C) In the judgment of the department, the person has exhibited bad faith or a conflict of interest.

(D) In the judgment of the department, the violation is serious or harmful.

(E) The citation involves a violation perpetrated against a senior citizen, veteran, or person with disabilities.

(F) There is exculpatory evidence that, in the judgment of the department, is material to the elements of the current violation for which the citation is being issued and is significantly related to the degree of fault.

(2) If a citation lists more than one violation and each of the violations relates to the same manufacturing facility or client, the total penalty assessment in each citation shall not exceed ten thousand dollars ($10,000).

(3) If a citation lists more than one violation, the amount of assessed civil penalty shall be stated separately for each section violated.

(4) Appeals procedures shall be the same as those provided under subdivisions (c) to (e), inclusive, of Section 18021.7.

(c) Nothing in this section is intended to preclude remedies available under other provisions of law.

(Amended by Stats. 2009, Ch. 140, Sec. 109. Effective January 1, 2010.)












DIVISION 14 - POLICE PROTECTION

PART 1 - POLICE PROTECTION DISTRICTS

CHAPTER 1 - In Unincorporated Towns

ARTICLE 1 - Definitions and General Provisions

20000

“District,” as used in this chapter, means a police protection district formed pursuant to this chapter or pursuant to any law which it supersedes.

(Enacted by Stats. 1939, Ch. 60.)



20001

“Board,” as used in this chapter, means the board of supervisors of the county in which it is proposed to form a district, or in which a district has been formed.

(Enacted by Stats. 1939, Ch. 60.)



20002

“District board,” as used in this chapter, means the board of police commissioners of a district.

(Enacted by Stats. 1939, Ch. 60.)



20003

“Commissioner,” as used in this chapter, means a member of the district board.

(Enacted by Stats. 1939, Ch. 60.)



20004

Any reference in this chapter to a county or county officer is a reference to the county or officer of the county in which a district is situated.

(Enacted by Stats. 1939, Ch. 60.)



20005

No tax levied, assessed, or collected, and no election held, pursuant to this chapter is illegal, void, or voidable on account of any error, omission, or informality, or failure to comply strictly with this chapter.

(Enacted by Stats. 1939, Ch. 60.)



20006

A “precinct area” as used in this chapter means, with respect to the proceedings for the formation of an unincorporated town as a police protection district, an election precinct or such portion thereof as is located within the boundary of such town at the time that the petition for the formation of that town as a police protection district is presented to the board.

(Added by Stats. 1949, Ch. 1524.)



20007

No district shall be created or organized pursuant to this chapter after October 1, 1959. The organization, existence, or powers of any district heretofore created by, or organized pursuant to, this chapter shall continue to exist and any such district may exercise any of the powers conferred upon it by this chapter.

(Added by Stats. 1959, Ch. 1166.)



20008

Any district in existence on January 1, 2008, in an unincorporated town may protect and safeguard life and property, and may equip and maintain a police department, including purchasing and maintaining ambulances, and otherwise securing police protection.

(Added by Stats. 2007, Ch. 343, Sec. 14. Effective January 1, 2008.)






ARTICLE 2.5 - Election on Formation

20040

The board shall call and give notice of an election to be held in the proposed district to determine whether the district shall be formed, and to elect the commissioners who shall serve as the first district board.

(Added by Stats. 1951, Ch. 896.)



20040.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer’s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



20040.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



20040.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a)  The board of supervisors or any member or members of the board authorized by the board.

(b)  Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



20040.4

The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following, in the order prescribed:

(a)  The complete text of the proposition.

(b)  The impartial analysis of the proposition, prepared by the local agency formation commission.

(c)  The argument for the proposed district formation.

(d)  The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 142. Effective January 1, 1995.)



20041

The notice of the formation election shall contain:

(a)  The date of the election.

(b)  A description of the boundaries of the proposed district.

(c)  The name of the proposed police protection district, which shall contain the words “Police Protection District of ____ County” (stating the name of the county in which the district is to be located).

(d)  A statement that the commissioners who will serve as the first district board will be elected.

(Added by Stats. 1951, Ch. 896.)



20042

The county clerk shall publish the notice of election once a week for at least two weeks prior to the formation election, in a newspaper printed and published in the district, if any, and if none, shall give such notice by posting the notice in three public places within the district for at least three weeks immediately preceding the election.

(Added by Stats. 1951, Ch. 896.)



20043

At the formation election the first directors shall be elected and the following measure shall be submitted: “Shall the proposition to form ______ Police Protection District of ______ County be adopted?”

(Added by Stats. 1951, Ch. 896.)



20044

No person shall be a candidate for the district board unless he is a resident within the boundaries of the proposed district.

(Added by Stats. 1951, Ch. 896.)



20045

The election shall be conducted, candidates nominated, the votes canvassed, and the results declared as provided by the Elections Code for election of county officers, insofar as applicable and not inconsistent with this chapter. Each person voting at the formation election shall be entitled to cast three votes for candidates for members of the first district board. The three candidates receiving the highest number of votes shall be elected as the first district board if the district is formed.

(Added by Stats. 1951, Ch. 896.)



20046

If a majority of votes cast are in favor of forming the district, the board of supervisors shall by an order entered on its minutes declare the district formed under the name designated for it.

(Added by Stats. 1951, Ch. 896.)



20047

No person is entitled to vote on the question of formation of a district, or for the first board of commissioners, unless that person is a voter within the meaning of the Elections Code, and a resident within the boundaries of the proposed district.

(Amended by Stats. 1994, Ch. 923, Sec. 143. Effective January 1, 1995.)






ARTICLE 3 - Administration

20060

A district shall be governed by a district board of three commissioners, each of whom shall be a resident of the district.

(Enacted by Stats. 1939, Ch. 60.)



20061

Except as otherwise provided in this article, all district elections shall be called, held, and conducted in all respects as nearly as practicable in conformity with the Uniform District Election Law.

(Repealed and added by Stats. 1967, Ch. 29.)



20062

Notwithstanding any other provision of this part, the terms of office of commissioners of the board in all districts existing on January 1, 1969, shall be determined as provided in Section 10507 of the Elections Code, and the terms of office of commissioners of the board in all new districts shall be determined as provided in Section 10505 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 144. Effective January 1, 1995.)



20068

A vacancy occurring in the office of an elected commissioner shall be filled by an appointment of the board.

(Enacted by Stats. 1939, Ch. 60.)



20069

Every commissioner shall serve without compensation.

(Enacted by Stats. 1939, Ch. 60.)



20070

The district board shall adopt all rules and regulations necessary for the administration, operation, and maintenance of the district.

(Enacted by Stats. 1939, Ch. 60.)



20070.5

(a) A district’s police department, police chief, and employees shall have all of the rights, duties, privileges, immunities, obligations, and powers of a municipal police department.

(b) It is the intent of the Legislature that the act adding this section shall not affect the Broadmoor Police Protection District’s current reimbursements for any state-mandated local programs.

(Added by Stats. 2007, Ch. 169, Sec. 1. Effective January 1, 2008.)



20071

(a) The district board shall determine the number of employees, if any, necessary for the proper care and protection of the life and property of residents in the district.

(b) Except as provided in subdivision (c), the district board shall appoint all district employees and prescribe their duties and compensation. All of these employees shall hold their positions at the pleasure of the district board.

(c) Notwithstanding subdivision (b), the district board may delegate to the chief of police the authority to appoint and dismiss district employees.

(Amended by Stats. 2007, Ch. 169, Sec. 2. Effective January 1, 2008.)



20071.5

The district may contract with a municipality within the county in which the district is located or with the county for the furnishing of police protection service by any police agency of the municipality or county.

(Added by Stats. 1949, Ch. 1524.)



20072

For the purpose of housing its police equipment and apparatus, and for housing its ambulances, the district board may acquire land and erect a police station; or acquire land on which a police station, or a building suitable for a police station, has been erected.

(Amended by Stats. 1953, Ch. 1570.)



20073

Before acquiring any real property for a police station, the district board may submit to the voters in the district at a special election, or at the election for a commissioner, the proposition whether or not land shall be acquired and a police station built thereon; or whether or not land on which a police station, or a building suitable for a police station, has been erected shall be acquired. The approval or disapproval of the voters shall be binding upon the district board.

(Amended by Stats. 1967, Ch. 29.)



20074

All real property for a police station acquired pursuant to this article shall be conveyed to and held in the name of the “Board of Police Commissioners of the Police Protection District ______” (naming the district).

(Enacted by Stats. 1939, Ch. 60.)



20075

The district board may pay for any real property it acquires for a police station out of money derived from the annual district tax, or out of money derived from a special tax approved by the voters in the district at an election. The procedure and conduct of an election for the approval of a special tax shall conform to that specified in this chapter for the approval of a special tax for the establishment and equipment of a police department.

(Enacted by Stats. 1939, Ch. 60.)



20076

The district board may dispose of any real property acquired for a police station. The disposition shall, however, be first approved by the voters in the district at an election, if the property was acquired pursuant to their approval at an election. The proceeds from the disposition shall be exclusively devoted to the purchase of other real property.

(Enacted by Stats. 1939, Ch. 60.)



20077

The district board may make and award contracts and may sue and be sued in the name of the district.

(Enacted by Stats. 1939, Ch. 60.)



20078

The district board shall keep a correct record of all its acts and proceedings, and of all its receipts and disbursements. For that purpose, it shall procure all necessary books and blanks.

The books of the district board shall be open to public inspection at all times.

(Enacted by Stats. 1939, Ch. 60.)



20079

Each commissioner shall, at the expiration of his term of office, turn over to his successor all books and documents in his possession belonging to the district board and take a receipt therefor.

(Enacted by Stats. 1939, Ch. 60.)



20080

All accounts, bills, and demands against the district shall be audited, allowed, and paid by the district board by warrants of the county auditor drawn on the county treasurer upon orders of the district board. The county treasurer shall honor the warrants in the order in which they are presented.

(Enacted by Stats. 1939, Ch. 60.)



20081

In addition to the duties specified in this chapter, the district board shall perform such other duties as are proper and necessary to carry out this part.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 4 - Taxation

20101

The district board shall call an election at which it shall submit to the voters in the district the question whether a special tax shall be levied for establishing and equipping a police department for the protection of life and property in the district.

(Enacted by Stats. 1939, Ch. 60.)



20102

The election shall be called by posting notices in three of the most public places in the district for not less than ten days; and if there is a newspaper printed and published in the district, by publishing a notice in at least two regular issues of the newspaper.

(Enacted by Stats. 1939, Ch. 60.)



20103

The notice shall specify the time and place of the election, and the amount required for the establishment and equipment of the police department.

(Enacted by Stats. 1939, Ch. 60.)



20104

The ballots used at the election shall contain the words “Tax—Yes,” and “Tax—No.”

(Enacted by Stats. 1939, Ch. 60.)



20105

The district board shall appoint three judges and two clerks to conduct the election. The election shall be conducted as far as practicable pursuant to the general election law; but neither a new register nor legal ballot paper is required, and the polls may be opened at eight o'clock a.m., and closed at five o'clock p.m. on the day of the election.

(Enacted by Stats. 1939, Ch. 60.)



20106

Within twenty-four hours after the election, the judges of the election shall report and certify to the district board the number of votes cast for and against the tax.

(Enacted by Stats. 1939, Ch. 60.)



20107

If the majority of the votes cast are in favor of the tax, the district board shall report to the board the amount of money authorized to be raised.

(Enacted by Stats. 1939, Ch. 60.)



20108

The district board shall make an annual estimate of the amount of money required during the ensuing fiscal year for the maintenance of any police department established in the district, and for the cost of any other thing necessary for carrying out this part; and shall submit it to the board not later than the first day of July of each year.

(Enacted by Stats. 1939, Ch. 60.)



20109

The auditor of each county in which a district is located shall allocate to the district, its share of property tax revenue pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Repealed and added by Stats. 2007, Ch. 343, Sec. 15.3. Effective January 1, 2008.)



20110

A district may levy special taxes services pursuant to the following:

(a) Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of the Government Code.

(b) Article 16 (commencing with Section 53970) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Repealed and added by Stats. 2007, Ch. 343, Sec. 15.5. Effective January 1, 2008.)



20112

All money collected pursuant to this article shall be paid into the county treasury for the use of the district. The county treasurer shall pay it out on warrants of the county auditor drawn on the county treasurer upon orders of the district board.

(Enacted by Stats. 1939, Ch. 60.)



20113

The county treasurer shall not receive any compensation for performing duties relating to the receipt and disbursement of money collected pursuant to this article.

(Enacted by Stats. 1939, Ch. 60.)






ARTICLE 4.1 - Claims

20115

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)















DIVISION 20 - MISCELLANEOUS HEALTH AND SAFETY PROVISIONS

CHAPTER 1 - Enforcement Actions

24000

The Legislature finds and declares the following:

(a)  All protections, rights, and remedies available under state law, except any reinstatement remedy prohibited by federal law, are available to all individuals regardless of immigration status who have applied for employment, or who are or who have been employed, in this state.

(b)  For purposes of enforcing state labor and employment laws, a person’s immigration status is irrelevant to the issue of liability, and in proceedings or discovery undertaken to enforce those state laws no inquiry shall be permitted into a person’s immigration status except where the person seeking to make this inquiry has shown by clear and convincing evidence that the inquiry is necessary in order to comply with federal immigration law.

(c)  The provisions of this section are declaratory of existing law.

(d)  The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2002, Ch. 1071, Sec. 3. Effective January 1, 2003.)






CHAPTER 1.1 - Employer Duties

24100

(a) For purposes of this section, the following definitions apply:

(1) “ARRA” means Title III of Division B of the federal American Recovery and Reinvestment Act of 2009 or any amendment to that federal law extending federal premium assistance to qualified beneficiaries, as defined in Section 1366.21 of this code or Section 10128.51 of the Insurance Code.

(2) “Employer” means an employer as defined in Section 1366.21 of this code or an employer as defined in Section 10128.51 of the Insurance Code.

(b) An employer shall provide the information described in subparagraph (B) of paragraph (1) of subdivision (j) of Section 1366.25 of this code or subparagraph (B) of paragraph (1) of subdivision (j) of Section 10128.55 of the Insurance Code, as applicable, with respect to any employee whose employment is terminated on or after March 2, 2010, and who was enrolled at any time in a health care service plan or health insurance policy offered by the employer on or after September 1, 2008. This information shall be provided to the requesting health care service plan or health insurer within 14 days of receipt of the notification described in paragraph (1) of subdivision (j) of Section 1366.25 of this code or paragraph (1) of subdivision (j) of Section 10128.55 of the Insurance Code. The employer shall continue to provide the information to the health care service plan or health insurer within 14 days after the end of each month for any employee whose employment is terminated in the prior month until the last date specified in subparagraph (A) of paragraph (3) of subdivision (a) of Section 3001 of ARRA.

(Added by Stats. 2010, Ch. 24, Sec. 5. Effective June 3, 2010.)






CHAPTER 1.3 - Human Experimentation

24170

This chapter shall be known and may be cited as the Protection of Human Subjects in Medical Experimentation Act.

(Added by Stats. 1978, Ch. 360.)



24171

The Legislature hereby finds and declares that medical experimentation on human subjects is vital for the benefit of mankind, however such experimentation shall be undertaken with due respect to the preciousness of human life and the right of individuals to determine what is done to their own bodies.

The Legislature further finds and declares that:

(a)  The Nuremberg Code of Ethics in Medical Research was developed after the trial of Nazi war criminals for unethical use of persons in medical experiments; subsequently, the Declaration of Helsinki additionally established recommendations guiding doctors in experimentation involving human subjects.

(b)  Neither the Nuremberg Code nor the Declaration of Helsinki are codified under law and are, therefore, unenforceable.

(c)  It is necessary that medical experimentation be done in such a way as to protect the rights of the human subjects involved.

(d)  There is, and will continue to be, a growing need for protection for citizens of the state from unauthorized, needless, hazardous, or negligently performed medical experiments on human beings.

It is, therefore, the intent of the Legislature, in the enacting of this chapter, to provide minimum statutory protection for the citizens of this state with regard to human experimentation and to provide penalties for those who violate such provisions.

(Added by Stats. 1978, Ch. 360.)



24172

As used in the chapter, “experimental subject’s bill of rights,” means a list of the rights of a subject in a medical experiment, written in a language in which the subject is fluent. Except as otherwise provided in Section 24175, this list shall include, but not be limited to the subject’s right to:

(a)  Be informed of the nature and purpose of the experiment.

(b)  Be given an explanation of the procedures to be followed in the medical experiment, and any drug or device to be utilized.

(c)  Be given a description of any attendant discomforts and risks reasonably to be expected from the experiment.

(d)  Be given an explanation of any benefits to the subject reasonably to be expected from the experiment, if applicable.

(e)  Be given a disclosure of any appropriate alternative procedures, drugs or devices that might be advantageous to the subject, and their relative risks and benefits.

(f)  Be informed of the avenues of medical treatment, if any, available to the subject after the experiment if complications should arise.

(g)  Be given an opportunity to ask any questions concerning the experiment or the procedures involved.

(h)  Be instructed that consent to participate in the medical experiment may be withdrawn at any time and the subject may discontinue participation in the medical experiment without prejudice.

(i)  Be given a copy of the signed and dated written consent form as provided for by Section 24173 or 24178.

(j)  Be given the opportunity to decide to consent or not to consent to a medical experiment without the intervention of any element of force, fraud, deceit, duress, coercion, or undue influence on the subject’s decision.

(Added by Stats. 1978, Ch. 360.)



24173

As used in this chapter, “informed consent” means the authorization given pursuant to Section 24175 to have a medical experiment performed after each of the following conditions have been satisfied:

(a)  The subject or subject’s conservator or guardian, or other representative, as specified in Section 24175, is provided with a copy of the experimental subject’s bill of rights, prior to consenting to participate in any medical experiment, containing all the information required by Section 24172, and the copy is signed and dated by the subject or the subject’s conservator or guardian, or other representative, as specified in Section 24175.

(b)  A written consent form is signed and dated by the subject or the subject’s conservator or guardian, or other representative, as specified in Section 24175.

(c)  The subject or subject’s conservator or guardian, or other representative, as specified in Section 24175, is informed both verbally and within the written consent form, in nontechnical terms and in a language in which the subject or the subject’s conservator or guardian, or other representative, as specified in Section 24175, is fluent, of the following facts of the proposed medical experiment, which might influence the decision to undergo the experiment, including, but not limited to:

(1)  An explanation of the procedures to be followed in the medical experiment and any drug or device to be utilized, including the purposes of the procedures, drugs, or devices. If a placebo is to be administered or dispensed to a portion of the subjects involved in a medical experiment, all subjects of the experiment shall be informed of that fact; however, they need not be informed as to whether they will actually be administered or dispensed a placebo.

(2)  A description of any attendant discomfort and risks to the subject reasonably to be expected.

(3)  An explanation of any benefits to the subject reasonably to be expected, if applicable.

(4)  A disclosure of any appropriate alternative procedures, drugs, or devices that might be advantageous to the subject, and their relative risks and benefits.

(5)  An estimate of the expected recovery time of the subject after the experiment.

(6)  An offer to answer any inquiries concerning the experiment or the procedures involved.

(7)  An instruction to the subject that he or she is free to withdraw his or her prior consent to the medical experiment and discontinue participation in the medical experiment at any time, without prejudice to the subject.

(8)  The name, institutional affiliation, if any, and address of the person or persons actually performing and primarily responsible for the conduct of the experiment.

(9)  The name of the sponsor or funding source, if any, or manufacturer if the experiment involves a drug or device, and the organization, if any, under whose general aegis the experiment is being conducted.

(10)  The name, address, and phone number of an impartial third party, not associated with the experiment, to whom the subject may address complaints about the experiment.

(11)  The material financial stake or interest, if any, that the investigator or research institution has in the outcome of the medical experiment. For purposes of this section, “material” means ten thousand dollars ($10,000) or more in securities or other assets valued at the date of disclosure, or in relevant cumulative salary or other income, regardless of when it is earned or expected to be earned.

(d)  The written consent form is signed and dated by any person other than the subject or the conservator or guardian, or other representative of the subject, as specified in Section 24175, who can attest that the requirements for informed consent to the medical experiment have been satisfied.

(e)  Consent is voluntary and freely given by the human subject or the conservator or guardian, or other representative, as specified by Section 24175, without the intervention of any element of force, fraud, deceit, duress, coercion, or undue influence.

(Amended by Stats. 2003, Ch. 397, Sec. 1. Effective January 1, 2004.)



24174

As used in this chapter, “medical experiment” means:

(a)  The severance or penetration or damaging of tissues of a human subject or the use of a drug or device, as defined in Section 109920 or 109925, electromagnetic radiation, heat or cold, or a biological substance or organism, in or upon a human subject in the practice or research of medicine in a manner not reasonably related to maintaining or improving the health of the subject or otherwise directly benefiting the subject.

(b)  The investigational use of a drug or device as provided in Sections 111590 and 111595.

(c)  Withholding medical treatment from a human subject for any purpose other than maintenance or improvement of the health of the subject.

(Amended by Stats. 1996, Ch. 1023, Sec. 205. Effective September 29, 1996.)



24175

(a)  Except as otherwise provided in this section, no person shall be subjected to any medical experiment unless the informed consent of such person is obtained.

(b)  If a person is under a conservatorship of the person or of the person and estate, pursuant to Division 4 (commencing with Section 1400) of the Probate Code, informed consent for a medical experiment involving such person shall be obtained:

(1)  As provided in Section 2354 of the Probate Code if the person has not been adjudicated to lack the capacity to give informed consent for medical treatment.

(2)  As provided in Section 2355 of the Probate Code if the person has been adjudicated to lack the capacity to give informed consent for medical treatment.

(c)  If an adult person is gravely disabled, as defined in subdivision (h) of Section 5008 of the Welfare and Institutions Code, and is under a conservatorship of the person or of the person and estate, pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code, informed consent for a medical experiment involving such person shall be obtained from such person, unless the conservator of such person has the right to consent to medical treatment on behalf of the conservatee, pursuant to subdivisions (c) and (d) of Section 5357 and Section 5358 of the Welfare and Institutions Code.

(d)  If an adult person is developmentally disabled, as defined in subdivision (a) of Section 4512 of the Welfare and Institutions Code, and has no conservator and is mentally incapable of giving informed consent, informed consent shall be obtained for a medical experiment involving such person, pursuant to subdivision (c) of Section 4655 of the Welfare and Institutions Code.

(e)  Informed consent given by a person other than the human subject pursuant to subdivisions (b) through (d), inclusive, of this section shall only be for medical experiments related to maintaining or improving the health of the human subject or related to obtaining information about a pathological condition of the human subject.

(Amended by Stats. 1979, Ch. 730.)



24176

(a)  Any person who is primarily responsible for conduct of a medical experiment and who negligently allows the experiment to be conducted without a subject’s informed consent, as provided in this chapter, shall be liable to the subject in an amount not to exceed ten thousand dollars ($10,000), as determined by the court. The minimum amount of damages awarded shall be five hundred dollars ($500).

(b)  Any person who is primarily responsible for the conduct of a medical experiment and who willfully fails to obtain the subject’s informed consent, as provided in this chapter, shall be liable to the subject in an amount not to exceed twenty-five thousand dollars ($25,000) as determined by the court. The minimum amount of damages awarded shall be one thousand dollars ($1,000).

(c)  Any person who is primarily responsible for the conduct of a medical experiment and who willfully fails to obtain the subject’s informed consent, as provided in this chapter, and thereby exposes a subject to a known substantial risk of serious injury, either bodily harm or psychological harm, shall be guilty of a misdemeanor punishable by imprisonment in the county jail for a period not to exceed one year or a fine of fifty thousand dollars ($50,000), or both.

(d)  Any representative or employee of a pharmaceutical company, who is directly responsible for contracting with another person for the conduct of a medical experiment, and who has knowledge of risks or hazards with respect to the experiment, and who willfully withholds information of the risks and hazards from the person contracting for the conduct of the medical experiment, and thereby exposes a subject to substantial risk of serious injury, either bodily harm or psychological harm, shall be guilty of a misdemeanor punishable by imprisonment in the county jail for a period not to exceed one year or a fine of fifty thousand dollars ($50,000), or both.

(e)  Each and every medical experiment performed in violation of any provision of this chapter is a separate and actionable offense.

(f)  Any attempted or purported waiver of the rights guaranteed, or requirements prescribed by this chapter, whether by a subject or by a subject’s conservator or guardian, or other representative, as specified in Section 24175, is void.

(g)  Nothing in this section shall be construed to limit or expand the right of an injured subject to recover damages under any other applicable law.

(Amended by Stats. 2003, Ch. 397, Sec. 2. Effective January 1, 2004.)



24177

This chapter shall not supersede, but shall be in addition to, Article 4 (commencing with Section 111515) of Chapter 6 of Part 5 of Division 104 of this code and Title 2.1 (commencing with Section 3500) of Part 3 of the Penal Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 206. Effective September 29, 1996.)



24177.5

(a) This chapter does not apply to a medical experimental treatment that benefits a patient subject to a life-threatening emergency if all of the following conditions are met:

(1) Care is provided in accordance with the procedures and the additional protections of the rights and welfare of the patient set forth in Part 50 of Title 21 of, and Part 46 of Title 45 of, the Code of Federal Regulations, in effect on April 1, 2012.

(2) The patient is in a life-threatening emergency necessitating urgent intervention and available treatments are unproven or unsatisfactory.

(3) The patient is unable to give informed consent as a result of the patient’s medical condition.

(4) Obtaining informed consent from the patient’s legally authorized representatives is not feasible before the treatment must be administered. The proposed investigational plan shall define the length of time of the potential therapeutic window based on scientific evidence, and the investigator shall commit to attempting to contact a legally authorized representative for each subject within that length of time and, if feasible, to asking the legally authorized representative contacted for consent within that length of time rather than proceeding without consent.

(5) There is no reasonable way to prospectively identify the individuals likely to become eligible for participation in the clinical investigation.

(6) Valid scientific studies have been conducted that support the potential for the intervention to provide a direct benefit to the patient. Risks associated with the investigation shall be reasonable in relation to what is known about the medical condition of the potential class of subjects, the risks and benefits of standard therapy, if any, and what is known about the risks and benefits of the proposed intervention or activity.

(7) The institutional review board has reviewed and approved the informed consent procedures and these procedures are to be used with subjects or their legally authorized representatives in situations where use of the procedures and documents is feasible.

(8) Additional protections of the rights and welfare of the subjects will be provided, including, but not limited to, all of the following:

(A) Consultation, including, where appropriate, consultation carried out by the institutional review board, with representatives of the communities in which the research will be conducted and from which the subjects will be drawn.

(B) Public disclosure to the communities in which the research will be conducted and from which the subjects will be drawn, prior to the initiation of the research, of plans for the research and its risks and expected benefits.

(C) Public disclosure of sufficient information following the completion of the research to apprise the community and researchers of the study, including demographic characteristics of the research population and the results of the study.

(D) Establishment of an independent data monitoring committee to exercise oversight of the research.

(b) This section does not relieve any party of any other legal duty, including, but not limited to, the duty to act in a nonnegligent manner.

(Amended by Stats. 2013, Ch. 547, Sec. 1. Effective January 1, 2014.)



24178

(a)  Except for this section and the requirements set forth in Sections 24172 and 24176, this chapter shall not apply to any person who is conducting a medical experiment as an investigator within an institution that holds an assurance with the United States Department of Health and Human Services pursuant to Part 46 of Title 45 of the Code of Federal Regulations and who obtains informed consent in the method and manner required by those regulations.

(b)  Subdivisions (c) and (e) shall apply only to medical experiments that relate to the cognitive impairment, lack of capacity, or serious or life-threatening diseases and conditions of research participants.

(c)  For purposes of obtaining informed consent required for medical experiments in a nonemergency room environment, and pursuant to subdivision (a), if a person is unable to consent and does not express dissent or resistance to participation, surrogate informed consent may be obtained from a surrogate decisionmaker with reasonable knowledge of the subject, who shall include any of the following persons, in the following descending order of priority:

(1)  The person’s agent pursuant to an advance health care directive.

(2)  The conservator or guardian of the person having the authority to make health care decisions for the person.

(3)  The spouse of the person.

(4)  An individual as defined in Section 297 of the Family Code.

(5)  An adult son or daughter of the person.

(6)  A custodial parent of the person.

(7)  Any adult brother or sister of the person.

(8)  Any adult grandchild of the person.

(9)  An available adult relative with the closest degree of kinship to the person.

(d)  (1)  When there are two or more available persons who, pursuant to subdivision (c), may give surrogate informed consent and who are in the same order of priority, if any of those persons expresses dissent as to the participation of the person in the medical experiment, consent shall not be considered as having been given.

(2)  When there are two or more available persons who are in different orders of priority pursuant to subdivision (c), refusal to consent by a person who is a higher priority surrogate shall not be superseded by the consent of a person who is a lower priority surrogate.

(e)  For purposes of obtaining informed consent required for medical experiments in an emergency room environment, and pursuant to subdivision (a), if a person is unable to consent and does not express dissent or resistance to participation, surrogate informed consent may be obtained from a surrogate decisionmaker who is any of the following persons:

(1)  The person’s agent pursuant to an advance health care directive.

(2)  The conservator or guardian of the person having the authority to make health care decisions for the person.

(3)  The spouse of the person.

(4)  An individual defined in Section 297 of the Family Code.

(5)  An adult son or daughter of the person.

(6)  A custodial parent of the person.

(7)  Any adult brother or sister of the person.

(f)  When there are two or more available persons described in subdivision (e), refusal to consent by one person shall not be superseded by any other of those persons.

(g)  Surrogate decisionmakers described in this section shall exercise substituted judgment, and base decisions about participation in accordance with the person’s individual health care instructions, if any, and other wishes, to the extent known to the surrogate decisionmaker. Otherwise, the surrogate decisionmaker shall make the decision in accordance with the person’s best interests. In determining the person’s best interests, the decisionmaker shall consider the person’s personal values and his or her best estimation of what the person would have chosen if he or she were capable of making a decision.

(h)  Research conducted pursuant to this section shall adhere to federal regulations governing informed consent pursuant to Section 46.116 of Title 45 of the Code of Federal Regulations.

(i)  Any person who provides surrogate consent pursuant to subdivisions (c) and (e) may not receive financial compensation for providing the consent.

(j)  Subdivisions (c) and (e) do not apply to any of the following persons, except as otherwise provided by law:

(1)  Persons who lack the capacity to give informed consent and who are involuntarily committed pursuant to Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code.

(2)  Persons who lack the capacity to give informed consent and who have been voluntarily admitted or have been admitted upon the request of a conservator pursuant to Chapter 1 (commencing with Section 6000) of Part 1 of Division 6 of the Welfare and Institutions Code.

(Amended by Stats. 2003, Ch. 397, Sec. 3. Effective January 1, 2004.)



24179

This chapter shall not apply to a pharmacist dispensing drugs upon a prescription.

(Added by Stats. 1978, Ch. 360.)



24179.5

Notwithstanding any other provision of this chapter, this chapter does not apply to an adult in a terminal condition who executes a directive directing the withholding or withdrawal of life-sustaining procedures pursuant to Section 7188. To the extent of any conflict, Division 4.7 (commencing with Section 4600) of the Probate Code prevails over the provisions of this chapter.

(Amended by Stats. 1999, Ch. 658, Sec. 8. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






CHAPTER 1.4 - Human Cloning

24185

(a)  No person shall clone a human being or engage in human reproductive cloning.

(b)  No person shall purchase or sell an ovum, zygote, embryo, or fetus for the purpose of cloning a human being.

(c)  For purposes of this chapter, the following definitions apply:

(1)  “Clone” means the practice of creating or attempting to create a human being by transferring the nucleus from a human cell from whatever source into a human or nonhuman egg cell from which the nucleus has been removed for the purpose of, or to implant, the resulting product to initiate a pregnancy that could result in the birth of a human being.

(2)  “Department” means the State Department of Health Services.

(3)  “Human reproductive cloning” means the creation of a human fetus that is substantially genetically identical to a previously born human being. The department may adopt, interpret, and update regulations, as necessary, for purposes of more precisely defining the procedures that constitute human reproductive cloning.

(Amended by Stats. 2002, Ch. 821, Sec. 4. Effective January 1, 2003.)



24186

(a)  (1)  The department shall establish an advisory committee for purposes of advising the Legislature and the Governor on human cloning and other issues relating to human biotechnology. The committee shall be composed of at least nine members, appointed by the Director of Health Services, who shall serve without compensation.

(2)  The committee shall include at least one representative from the areas of medicine, religion, biotechnology, genetics, law, and from the general public. The committee shall also include not less than three independent bioethicists who possess the qualifications described in paragraph (3).

(3)  The independent bioethicists selected to serve on the committee shall reflect a representative range of religious and ethical perspectives in California regarding the issues of human cloning and human biotechnology. An independent bioethicist serving on the advisory committee shall not be employed by, consult with or have consulted with, or have any direct or indirect financial interest, in any corporation engaging in research relating to human cloning or human biotechnology. A person with any affiliation to the grant-funded cloning research programs operated by the University of California or the California State University is also prohibited from serving as a bioethicist on the advisory committee.

(b)  On or before December 31, 2003, and annually thereafter, the department shall report to the Legislature and the Governor regarding the activities of the committee.

(c)  The activities of the committee shall, to the extent that funds are available, be funded by the department out of existing resources.

(Added by Stats. 2002, Ch. 821, Sec. 5. Effective January 1, 2003.)



24187

For violations of Section 24185, the State Director of Health Services may, after appropriate notice and opportunity for hearing, by order, levy administrative penalties as follows:

(a)  If the violator is a corporation, firm, clinic, hospital, laboratory, or research facility, by a civil penalty of not more than one million dollars ($1,000,000) or the applicable amount under subdivision (c), whichever is greater.

(b)  If the violator is an individual, by a civil penalty of not more than two hundred fifty thousand dollars ($250,000) or the applicable amount under subdivision (c), whichever is greater.

(c)  If any violator derives pecuniary gain from a violation of this section, the violator may be assessed a civil penalty of not more than an amount equal to the amount of the gross gain multiplied by two.

(d)  The administrative penalties shall be paid to the General Fund.

(Added by Stats. 1997, Ch. 688, Sec. 5. Effective January 1, 1998.)






CHAPTER 2.5 - Asbestos Safety

24275

(a)  If the State Department of Health Services believes that the air monitoring standard for asbestos in public school buildings as specified in Section 49410.7 of the Education Code should be revised, it shall promulgate a regulation to that effect.

(b)  The department shall provide the Office of Public School Construction with appropriate sampling methodology for use in taking air samples in public school buildings.

(Amended by Stats. 2012, Ch. 728, Sec. 84. Effective January 1, 2013.)






CHAPTER 4.7 - Infant Safety

ARTICLE 1 - Infant Crib Safety Act

24500

This article shall be known and may be cited as the Infant Crib Safety Act.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)



24501

As used in this article, the following terms have the following meanings:

(a)  “Infant” means any person less than 35 inches tall and less than three years of age.

(b)  “Crib” means a bed or containment designed to accommodate an infant.

(c)  “Full-size crib” means a full-size crib as defined in Section 1508.3 of Title 16 of the Code of Federal Regulations regarding the requirements for full-size cribs.

(d)  “Non-full-size crib” means a non-full-size crib as defined in Section 1509.2(b) of Title 16 of the Code of Federal Regulations regarding the requirements for non-full-size cribs.

(e)  “Person” means any natural person, firm, corporation, association, or agent or employee thereof.

(f)  “Commercial user” means any person who deals in full-size or non-full-size cribs of the kind governed by this chapter who otherwise by one’s occupation holds oneself out as having knowledge or skill peculiar to the full-size or non-full-size cribs governed by this chapter, or any person who is in the business of remanufacturing, retrofitting, selling, leasing, subletting, or otherwise placing in the stream of commerce full-size or non-full-size cribs.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)



24502

(a)  No commercial user shall remanufacture, retrofit, sell, contract to sell or resell, lease, sublet, or otherwise place in the stream of commerce, on or after January 1, 1995, a full-size or non-full-size crib that is unsafe for any infant using the crib.

(b)  A crib is presumed to be unsafe pursuant to this article if it does not conform to all of the following:

(1)  Part 1508 (commencing with Section 1508.1) of Title 16 of the Code of Federal Regulations.

(2)  Part 1509 (commencing with Section 1509.1) of Title 16 of the Code of Federal Regulations.

(3)  Part 1303 (commencing with Section 1303.1) of Title 16 of the Code of Federal Regulations.

(4)  American Society for Testing Materials Voluntary Standards F966-90.

(5)  American Society for Testing Materials Voluntary Standards F1169-88.

(6)  Any regulations that are adopted in order to amend or supplement the regulations described in paragraphs (1) to (5), inclusive.

(c)  Cribs that are unsafe or fail to perform as expected pursuant to subdivision (b) include, but are not limited to, cribs that have any of the following dangerous features or characteristics:

(1)  Corner posts that extend more than one-sixteenth of an inch.

(2)  Spaces between side slats more than two and three-eighths inches.

(3)  Mattress support that can be easily dislodged from any point of the crib. A mattress segment can be easily dislodged if it cannot withstand at least a 25-pound upward force from underneath the crib.

(4)  Cutout designs on the end panels.

(5)  Rail height dimensions that do not conform to the following:

(A)  The height of the rail and end panel as measured from the top of the rail or panel in its lowest position to the top of the mattress support in its highest position is at least 22.8 centimeters (9 inches).

(B)  The height of the rail and end panel as measured from the top of the rail or panel in its highest position to the top of the mattress support in its lowest position is at least 66 centimeters (26 inches).

(6)  Any screws, bolts, or hardware that are loose and not secured.

(7)  Sharp edges, points, or rough surfaces, or any wood surfaces that are not smooth and free from splinters, splits, or cracks.

(8)  Non-full-size cribs with tears in mesh or fabric sides.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)



24503

On or after January 1, 1996, any commercial user who willfully and knowingly violates Section 24502 is guilty of a misdemeanor, punishable by a fine not exceeding one thousand dollars ($1,000). Hotels, motels, or similar transient lodging shall not be subject to this section until January 1, 1998.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)



24504

Any person may maintain an action against any commercial user who violates Section 24502 to enjoin the remanufacture, retrofit, sale, contract to sell, contract to resell, lease, or subletting of a full-size or non-full-size crib that is unsafe for any infant using the crib, and for reasonable attorney’s fees and costs. This section shall not apply to hotels, motels, or similar transient lodging until January 1, 1998.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)



24505

Remedies available under this article shall be in addition to any other remedies or procedures under any other provision of law that may be available to an aggrieved party.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)



24506

If any provision of this article or the application thereof to any person or circumstances is held invalid or unconstitutional, that invalidity shall not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)






ARTICLE 2 - Shaken Baby Syndrome

24520

The Legislature finds and declares all of the following:

(a)  Shaken baby syndrome is a medically serious, sometimes fatal, matter affecting newborns and very young children. Shaking an infant or child in anger is particularly dangerous.

(b)  Vigorous shaking of an infant or child can result in bleeding inside the head, causing irreversible brain damage, blindness, cerebral palsy, hearing loss, spinal cord injury, seizures, learning disabilities, and even death.

(c)  While doctors have long recognized that shaking an infant or child can cause injuries, many adults remain unaware of how dangerous this practice can be.

(d)  Studies have shown that exposure to materials about the dangers of shaking a baby improved understanding of the effects of shaking an infant or child.

(e)  Shaken baby syndrome is preventable. Knowledge about shaken baby syndrome can be significantly raised through education and public awareness campaigns.

(f)  It is the intent of the Legislature to encourage public and private collaboration in developing instructional materials regarding shaken baby syndrome, and to encourage that these materials be supplied to health facilities, midwives, and to the State Department of Social Services free of charge.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)



24521

The purpose of this article is to prevent the occurrence of injuries and deaths to infants and children as a result of shaken baby syndrome by creating a statewide public awareness education campaign. The campaign shall include the distribution of readily understandable information and instructional materials regarding shaken baby syndrome, explaining its medical effects upon infants and children and emphasizing preventive measures.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)



24522

(a)  Information and instructional materials as described in Section 24521 shall be provided free of charge by each health facility to parents or guardians of each newborn, upon discharge from the health facility. In the event of home birth attended by a licensed midwife, the midwife shall provide the information and instructional materials to the parents or guardians of the newborn.

(b)  The State Department of Social Services shall provide the information and instructional materials free of charge to child care providers upon licensure and at the time of site visit.

(c)  The information and instructional materials provided pursuant to this section shall focus upon the serious nature of the risk to infants and young children presented by shaken baby syndrome.

(d)  The requirement that informational and instructional materials be provided pursuant to this section applies only when those materials have been supplied to those persons or entities that are required to provide the materials. The persons or entities required to provide these materials shall not be subject to any legal cause of action whatsoever based on the requirements of this section.

(e)  For persons or agencies providing these materials pursuant to this section, this section does not require the provision of duplicative or redundant informational and instructional materials.

(Added by Stats. 1994, Ch. 1176, Sec. 2. Effective January 1, 1995.)









CHAPTER 4.8 - Bunk Beds

24530

This chapter shall be known as and may be cited as the Bunk Bed Safety Act of 1999.

(Added by Stats. 1999, Ch. 920, Sec. 1. Effective January 1, 2000.)



24531

The Legislature finds and declares the following:

(a)  No state or federal law exists mandating the safety of bunk beds intended for use by children.

(b)  Since November 1994, the federal Consumer Product Safety Commission has recalled more than 500,000 bunk beds that posed serious health hazards to children, including thousands manufactured in California.

(c)  At least 54 children have died from head entrapment in bunk beds since 1990.

(Added by Stats. 1999, Ch. 920, Sec. 1. Effective January 1, 2000.)



24532

(a)  As used in this chapter, “sale” or “sell” means remanufacturing, retrofitting, selling, contracting to sell or resell, leasing, subletting, or otherwise placing in the stream of commerce.

(b)  As used in this chapter, “commercial user” means any person who deals in or engages in the business of selling bunk beds or who otherwise by one’s occupation holds oneself out as having knowledge or skill peculiar to bunk beds, or any person who sells bunk beds.

(Added by Stats. 1999, Ch. 920, Sec. 1. Effective January 1, 2000.)



24533

(a)  No commercial user shall sell, on or after June 19, 2000, a bunk bed that is unsafe for any child using the bunk bed.

(b)  A bunk bed is presumed to be unsafe for the purposes of this section if it does not conform to federal laws, rules, or regulations relative to safety standards for bunk beds.

(Amended by Stats. 2000, Ch. 6, Sec. 2. Effective March 28, 2000.)



24534

Any commercial user who willfully and knowingly violates Section 24533 is guilty of an infraction and shall be punished by a fine not exceeding one thousand dollars ($1,000).

(Amended by Stats. 2000, Ch. 6, Sec. 3. Effective March 28, 2000.)



24535

Any person may maintain an action against any commercial user who violates Section 24533 to enjoin the sale of a bunk bed that is unsafe for any child using the bunk bed, and for reasonable attorney’s fees and costs. This section shall not apply to hotels, motels, or similar transient lodging until July 1, 2003.

(Amended by Stats. 2000, Ch. 6, Sec. 4. Effective March 28, 2000.)



24536

Remedies available under this article shall be in addition to any other remedies or procedures under any other provision of law that may be available to an aggrieved party.

(Added by Stats. 1999, Ch. 920, Sec. 1. Effective January 1, 2000.)



24537

This chapter does not apply to any bunk bed that was manufactured prior to June 19, 2000, if the sale of the bunk bed is accompanied by a disclosure statement attached in a conspicuous place on the bunk bed that states the following: “This bunk bed does not conform to the Bunk Bed Safety Act of 1999. Exercise caution before you select this product.”

(Amended by Stats. 2000, Ch. 6, Sec. 5. Effective March 28, 2000.)



24538

Nothing in this chapter shall supersede any provision of federal law or any regulation adopted pursuant to federal law.

(Added by Stats. 1999, Ch. 920, Sec. 1. Effective January 1, 2000.)






CHAPTER 6.5 - Hazardous Waste Control

ARTICLE 1 - Findings and Declarations

25100

The Legislature finds that:

(a)  Increasing quantities of hazardous wastes are being generated in the state, for which the generators of the hazardous waste must provide safe disposal.

(b)  Long-term threats to public health and to air and water quality are posed by the landfill disposal of many types of untreated hazardous wastes and by the inappropriate handling, storage, use, and disposal of hazardous wastes.

(c)  Extensive technology exists for the safe treatment, neutralization, and destruction of many types of hazardous wastes prior to disposal.

(d)  Numerous opportunities exist to reduce the amount of hazardous waste generated in the state and to conserve resources through the application of existing source reduction and recycling technology.

(e)  The people of the state face immense costs as a result of improper hazardous waste handling and disposal practices.

(Repealed and added by Stats. 1982, Ch. 89, Sec. 2. Effective March 2, 1982.)



25101

The Legislature therefore declares that:

(a)  In order to protect the public health and the environment and to conserve natural resources, it is in the public interest to establish regulations and incentives which ensure that the generators of hazardous waste employ technology and management practices for the safe handling, treatment, recycling, and destruction of their hazardous wastes prior to disposal.

(b)  In order to assist the generators of hazardous waste in meeting the responsibility for the safe disposal of hazardous waste it is necessary to establish the Hazardous Waste Management Council.

(c)  The Legislature further declares that in order to protect the public of this state and particularly the communities where hazardous wastes are treated and disposed, it is essential to assure full compensation of all people injured or damaged by hazardous wastes. It is therefore necessary that the Hazardous Waste Management Council, created pursuant to Section 25206, make recommendations regarding a system of insurance and mechanisms establishing liability to achieve this result, as required by subdivision (e) of Section 25208.

(d)  It is in the best interest of the health and safety of the people of the State of California for the state to obtain and maintain authorization to administer a state hazardous waste program in lieu of the federal program pursuant to Section 3006 of Public Law 94-580, as amended, the Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6926). Therefore, it is the intent of the Legislature that the director shall have those powers necessary to secure and maintain interim and final authorization for the state hazardous waste program pursuant to the requirements of Section 3006 of Public Law 94-580, the Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6926), and to implement such program in lieu of the federal program.

(Repealed and added by Stats. 1982, Ch. 89, Sec. 4. Effective March 2, 1982.)



25103

The Legislature has found that access by the people of this state to public records is a fundamental and necessary right. The Legislature finds that it is necessary to further the public’s right of access to public records pertaining to hazardous waste management, information, and cleanup, to assure the fullest opportunity for public participation in permitting and other decisions in order to protect public health and the environment.

(Added by Stats. 1986, Ch. 1140, Sec. 1.)



25105

No provision of this chapter shall limit the authority of any state or local agency in the enforcement or administration of any provision of law which it is specifically permitted or required to enforce and administer.

(Added by renumbering Section 25172 by Stats. 1982, Ch. 89, Sec. 16. Effective March 2, 1982.)



25106

Except as expressly provided by statute, this chapter does not supersede or modify Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1988, Ch. 1631, Sec. 1.)






ARTICLE 2 - Definitions

25110

Unless expressly incorporated by reference by another statute, the definitions in this article govern only the construction of this chapter. Until terms used in this chapter are defined in either this chapter or in regulations adopted to implement this chapter, the corresponding definitions found in the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.) and the regulations adopted pursuant to that act, shall apply to the terms used in this chapter.

(Amended by Stats. 1989, Ch. 1436, Sec. 1. Effective October 2, 1989.)



25110.02

“Acutely hazardous waste” means any hazardous waste classified as an acutely hazardous waste in regulations adopted by the department.

(Added by Stats. 1988, Ch. 1631, Sec. 2.)



25110.1

“Applicant” means any person seeking an original hazardous waste facilities permit, or an original hazardous waste hauler’s registration from the department to generate, transport, treat, store, recycle, dispose of or handle hazardous waste.

(Added by Stats. 1986, Ch. 1304, Sec. 2.)



25110.2

“Authorized local health officer” means a local health officer authorized by the department pursuant to Section 25187.7.

(Added by Stats. 1991, Ch. 886, Sec. 2.)



25110.3

“Buffer zone” means an area of land which surrounds a hazardous waste facility and on which certain land uses and activities are restricted to protect the public health and safety and the environment from existing or potential hazards caused by the migration of hazardous waste.

(Added by Stats. 1984, Ch. 1736, Sec. 1. Effective September 30, 1984.)



25110.5

“Business” means the conduct of activity and is not limited to a commercial or proprietary activity.

(Added by Stats. 1977, Ch. 1039.)



25110.8

“Business concern” means any sole proprietorship, corporation, association, firm, partnership, trust, or other form of commercial organization.

(Added by Stats. 1986, Ch. 1304, Sec. 3.)



25110.8.5

“Class I violation” means any of the following:

(a)  A deviation from the requirements of this chapter, or any regulation, standard, requirement, or permit or interim status document condition adopted pursuant to this chapter, that is any of the following:

(1)  The deviation represents a significant threat to human health or safety or the environment because of one or more of the following:

(A)  The volume of the waste.

(B)  The relative hazardousness of the waste.

(C)  The proximity of the population at risk.

(2)  The deviation is significant enough that it could result in a failure to accomplish any of the following:

(A)  Ensure that hazardous waste is destined for, and delivered to, an authorized hazardous waste facility.

(B)  Prevent releases of hazardous waste or constituents to the environment during the active or postclosure period of facility operation.

(C)  Ensure early detection of releases of hazardous waste or constituents.

(D)  Ensure adequate financial resources in the case of releases of hazardous waste or constituents.

(E)  Ensure adequate financial resources to pay for facility closure.

(F)  Perform emergency cleanup operations of, or other corrective actions for, releases.

(b)  The deviation is a Class II violation which is a chronic violation or committed by a recalcitrant violator. “Class II Violation” has the same meaning as defined in Section 66260.10 of Title 22 of the California Code of Regulations.

(Added by Stats. 1994, Ch. 1217, Sec. 2. Effective January 1, 1995.)



25110.9

(a)  “Conditionally exempt small quantity treatment” means the operations of a generator conditionally exempted pursuant to subdivision (a) of Section 25201.5.

(b)  “Conditionally exempt specified waste stream” means a waste stream treated by a generator conditionally exempted pursuant to subdivision (c) of Section 25201.5.

(Added by Stats. 1993, Ch. 411, Sec. 1. Effective September 21, 1993.)



25110.9.1

(a)  “Conditional authorization” means a provision of this chapter, including, but not limited to, Section 25200.3, which provides that a person or activity is deemed to be operating pursuant to a grant of authorization, as required pursuant to subdivision (a) of Section 25201, if the person or activity meets the requirements of that provision.

(b)  “Conditional exemption” means a provision of this chapter, including, but not limited to, Sections 25144.6, 25201.5, 25201.5.1, 25201.8, and 25201.13, which provides that a person or activity is exempted from, or is otherwise not subject to, the requirement to obtain a hazardous waste facilities permit or other grant of authorization if the person or activity meets the requirements of that provision.

(Added by Stats. 1995, Ch. 640, Sec. 1. Effective January 1, 1996.)



25110.9.3

For purposes of this chapter, “consolidated manifest” means a hazardous waste manifest used by a milk run transporter to combine hazardous waste shipments from multiple generators on one consolidated manifest pursuant to the procedures in Section 25160.2.

(Added by Stats. 2001, Ch. 319, Sec. 1. Effective January 1, 2002.)



25110.10

(a)  “Consolidation site” means a site to which hazardous waste initially collected at a remote site, as defined in Section 25121.3, is transported.

(b)  Hazardous waste initially collected at a remote site and subsequently transported to a consolidation site, which is operated by the generator of the hazardous waste, shall be deemed to be generated at the consolidation site for purposes of this chapter if the generator complies with the notification requirements of subdivision (d) and all of the following conditions are met:

(1)  The hazardous waste is non-RCRA hazardous waste, or the hazardous waste or its management at the consolidation site is otherwise exempt from, or is not otherwise regulated pursuant to, the federal act.

(2)  (A)  The hazardous waste is not generated through large spill cleanup activities.

(B)  As used in this paragraph, “large spill cleanup” means a spill cleanup operation that generates more than a total of 275 gallons or 2,500 pounds, whichever is greater, of hazardous waste.

(3)  The hazardous waste is transported to the consolidation site within 10 days from the date that the generator first begins to actively manage the hazardous waste at the remote site, unless the generator has been granted an extension to the 10-day period. An extension of up to 20 days may be granted by the department, if the generator demonstrates to the department’s satisfaction that more than 10 days is required to collect and transport the hazardous waste to the consolidation site solely for the purpose of facilitating effective and efficient removal, collection, or transportation of the hazardous waste.

(4)  The hazardous waste is not handled at any interim site en route from the remote site to the consolidation site, except that the hazardous waste may be temporarily held at an interim site pursuant to subdivision (b) of Section 25121.3 and subdivision (e) of Section 25163.3.

(5)  At the consolidation site, the hazardous waste is managed at all times in accordance with all applicable requirements of this chapter and the regulations adopted by the department pursuant to this chapter. For purposes of Section 25123.3, the accumulation period shall begin on the day that the hazardous waste arrives at the consolidation site.

(6)  Each container of hazardous waste is labeled at the remote site, in accordance with the regulations adopted by the department pertaining to labeling requirements for generators, and the label remains on the container at all times while the hazardous waste is in the container and in the possession of the generator. Each container shall be labeled with the date that the container reaches the consolidation site. If individual containers are placed into a larger container, the labeling information required pursuant to this paragraph and paragraph (6) of subdivision (b) of Section 25121.3 shall also be placed on the outside of the larger container. If the hazardous waste is transferred to another container, the labeling information required pursuant to this paragraph and paragraph (6) of subdivision (b) of Section 25121.3 shall also be placed on the outside of the new container.

(7)  The generator maintains at the consolidation site the information specified in paragraphs (1) to (10), inclusive, of subdivision (g) of Section 25163.3 for each shipment of hazardous waste initially collected at a remote site that is received at the consolidation site. This information shall be maintained for at least three years from the date that hazardous waste is received at the consolidation site. For shipments subject to the requirement to be accompanied by a shipment paper pursuant to subdivision (g) of Section 25163.3, the requirements of this paragraph may be fulfilled by maintaining a copy of the shipping paper at the consolidation site.

(c)  For purposes of paragraph (1) of subdivision (d) of Section 25123.3, the “initial accumulation point” for hazardous waste initially collected at a remote site and subsequently transported to a consolidation site, in accordance with subdivision (b), shall be deemed to be the location where the hazardous waste is first accumulated at the consolidation site.

(d)  (1)  Subdivision (b) of this section and subdivision (b) of Section 25121.3 apply only to a generator who annually submits a notification of the generator’s intent to operate under this exemption, in person or by certified mail, with return receipt requested, to the department and one of the following:

(A)  The CUPA, if the generator is under the jurisdiction of a CUPA.

(B)  If the generator is not under the jurisdiction of a CUPA, to the officer or agency authorized pursuant to subdivision (f) of Section 25404.3 to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(2)  Any person who submits a notification of their intent to operate under this exemption shall comply with the requirements of this section and Sections 25121.3 and 25163.3.

(3)  The notification required pursuant to paragraph (1) shall include all of the following information:

(A)  A general description of the remote location from which the non-RCRA hazardous waste will be initially collected.

(B)  A description of the type of hazardous waste that may be collected.

(C)  The location of the consolidation site and the generator ID number for that generator.

(D)  Significant differences in the generator’s operations from the prior year’s notification.

(e)  Following the procedures specified in Section 25187, the department may revoke a generator’s authority to operate pursuant to the exemption specified in this section and Sections 25121.3 and 25163.3, if the generator has demonstrated a pattern of failure to meet the requirements of this section and Sections 25121.3 and 25163.3 and the department, or the local officer or agency authorized to enforce this section pursuant to subdivision (a) of Section 25180, has notified the generator of these violations prior to issuing an order pursuant to Section 25187.

(Amended by Stats. 2000, Ch. 343, Sec. 2.5. Effective January 1, 2001.)



25110.10.1

For purposes of this chapter, “consolidated transporter” means a hazardous waste transporter registered pursuant to Section 25165 and the regulations adopted by the department who has notified the department pursuant to Section 25165 of its intent to use the consolidated manifesting procedures set forth in Section 25160.2.

(Added by Stats. 2001, Ch. 319, Sec. 2. Effective January 1, 2002.)



25110.11

(a) “Contained gaseous material,” for purposes of subdivision (a) of Section 25124 or any other provision of this chapter, means any gas that is contained in an enclosed cylinder or other enclosed container.

(b) Notwithstanding subdivision (a), “contained gaseous material” does not include any exhaust or flue gas, or other vapor stream, or any air or exhaust gas stream that is filtered or otherwise processed to remove particulates, dusts, or other air pollutants, regardless of the source.

(Amended by Stats. 2013, Ch. 76, Sec. 112. Effective January 1, 2014.)



25111

“Department” means the Department of Toxic Substances Control.

(Amended by Stats. 2000, Ch. 343, Sec. 3. Effective January 1, 2001.)



25111.1

“Designated local public officer” means a local public officer designated by the director pursuant to subdivision (a) of Section 25180.

(Amended by Stats. 2000, Ch. 343, Sec. 3.5. Effective January 1, 2001.)



25112

“Director” means the Director of Toxic Substances Control.

(Amended by Stats. 2000, Ch. 343, Sec. 4. Effective January 1, 2001.)



25112.5

(a)  “Disclosure statement” means a statement submitted to the department by an applicant, signed by the applicant under penalty of perjury, which includes all of the following information:

(1)  The full name, any previous name or names, business address, social security number, and driver’s license number of all of the following:

(A)  The applicant.

(B)  Any officers, directors, or partners, if the applicant is a business concern.

(C)  All persons or any officers, partners, or any directors if there are no officers, of business concerns holding more than 5 percent of the equity in, or debt liability of the applicant, except that if the debt liability is held by a lending institution, the applicant shall only supply the name and address of the lending institution.

(2)  Except as provided in subdivision (b), the following persons listed on the disclosure statement shall properly submit fingerprint images and related identification information:

(A)  The sole proprietor.

(B)  The partners.

(C)  Other persons listed in subparagraph (C) of paragraph (1) and any officers or directors of the applicant company as required by the department.

(3)  If fingerprint images and related identification information are submitted for purposes of paragraph (2), the fingerprint images and related identification information shall be submitted for any person required by paragraph (2) only once. If there is a change in the person serving in a position for which fingerprint images and related identification information are required to be submitted pursuant to paragraph (2), fingerprint images and related identification information shall be captured and submitted for that person. Fingerprint images and the related identification information may be obtained using the Department of Justice’s electronic fingerprint network.

(4)  The full name and business address of any business concern that generates, transports, treats, stores, recycles, disposes of, or handles hazardous waste and hazardous materials in which the applicant holds at least a 5 percent debt liability or equity interest.

(5)  A description of any local, state, or federal licenses, permits, or registrations for the generation, transportation, treatment, storage, recycling, disposal, or handling of hazardous waste or hazardous materials applied for, or possessed by the applicant, or by the applicant under any previous name or names, in the five years preceding the filing of the statement, or, if the applicant is a business concern, by the officers, directors, or partners of the business concern, including the name and address of the issuing agency.

(6)  A listing and explanation of any final orders or license revocations or suspensions issued or initiated by any local, state, or federal authority, in the five years immediately preceding the filing of the statement, or any civil or criminal prosecutions filed in the five years immediately preceding, or pending at the time of, the filing of the statement, with any remedial actions or resolutions if applicable, relating to the generation, transportation, treatment, storage, recycling, disposal, or handling of hazardous waste or hazardous materials by the applicant, or by the applicant under any previous name or names, or, if the applicant is a business concern, by any officer, director, or partner of the business concern.

(7)  A listing of any agencies outside of the state that regulate, or had regulated, the applicant’s, or the applicant’s under any previous name or names, generation, transportation, treatment, storage, recycling, disposal, or handling of hazardous waste or hazardous materials in the five years preceding the filing of the disclosure statement.

(8)  A listing and explanation of any federal or state conviction, judgment, or settlement, in the five years immediately preceding the filing of the statement, with any remedial actions or resolutions if applicable, relating to the generation, transportation, treatment, storage, recycling, disposal, or handling of hazardous waste or hazardous materials by the applicant, or by the applicant under any previous name or names, or if the applicant is a business concern, by any officer, director, or partner of the business concern.

(9)  A listing of all owners, officers, directors, trustees, and partners of the applicant who have owned, or been an officer, director, trustee, or partner of, any company that generated, transported, treated, stored, recycled, disposed of, or handled hazardous wastes or hazardous materials and which was the subject of any of the actions described in paragraphs (6) and (8) for the five years preceding the filing of the statement.

(b)  Notwithstanding paragraph (2) of subdivision (a), a corporation, the stock of which is listed on a national securities exchange and registered under the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78a et seq.), or a subsidiary of such a corporation, is not subject to the fingerprint requirements of subdivision (a).

(c)  In lieu of the statement specified in subdivision (a), a corporation, the stock of which is listed on a national securities exchange or on the National Market System of the NASDAQ Stock Market and registered under the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78a et seq.), or a subsidiary of that corporation, may submit to the department copies of all periodic reports, including, but not limited to, those reports required by Section 78m of Title 15 of the United States Code and Part 229 (commencing with Section 229.10) of Chapter II of Title 17 of the Code of Federal Regulations that the corporation or subsidiary has filed with the Securities and Exchange Commission in the three years immediately preceding the submittal, if the corporation or subsidiary thereof has held a hazardous waste facility permit or operated a hazardous waste facility under interim status pursuant to Section 25200 or 25200.5 since January 1, 1984.

(d)  (1)  Before issuing an authorization for which a disclosure statement is required pursuant to this chapter, the department shall submit the fingerprint cards or electronic fingerprint images and related identification information submitted pursuant to paragraph (2) of subdivision (a) to the Department of Justice for the purpose of obtaining information as to the existence and nature of a record of state and federal level convictions and state and federal level arrests for which the Department of Justice establishes that the applicant is incarcerated or was released on bail or on his or her own recognizance pending trial. The Department of Justice shall forward any request for federal level criminal offender record information, received by the Department of Justice, pursuant to this subdivision, to the Federal Bureau of Investigation.

(2)  For each applicant or licensee whose fingerprint images and related identification information are submitted to the Department of Justice pursuant to this subdivision, the Department of Justice shall provide the following information to the department pursuant to this section:

(A)  Every conviction rendered against that applicant or licensee.

(B)  Every arrest for an offense for which that applicant or licensee is presently awaiting trial, whether the applicant or licensee is incarcerated or has been released on bail or on his or her own recognizance pending trial.

(3)  The department, pursuant to this subdivision, shall request subsequent arrest notification service from the Department of Justice as provided under Section 11105.2 of the Penal Code.

(4)  The department shall reimburse the Department of Justice for the actual costs incurred by the Department of Justice for searching and furnishing state and federal level criminal offender record information pursuant to this subdivision.

(Amended by Stats. 2002, Ch. 607, Sec. 1. Effective January 1, 2003.)



25113

(a)  “Disposal” means either of the following:

(1)  The discharge, deposit, injection, dumping, spilling, leaking, or placing of any waste so that the waste or any constituent of the waste is or may be emitted into the air or discharged into or on any land or waters, including groundwaters, or may otherwise enter the environment.

(2)  The abandonment of any waste.

(b)  The amendment of the section made at the 1989–90 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 1989, Ch. 1436, Sec. 2. Effective October 2, 1989.)



25114

“Disposal site” means the location where any final deposition of hazardous waste occurs.

(Amended by Stats. 1977, Ch. 1039.)



25114.5

“Environmental assessor” means an environmental professional as defined in Section 312.10 of Title 40 of the Code of Federal Regulations. Notwithstanding Section 25110, this definition shall apply for all California statutes, unless the context requires otherwise.

(Added by Stats. 2012, Ch. 39, Sec. 27. Effective June 27, 2012.)



25115

“Extremely hazardous waste” means any hazardous waste or mixture of hazardous wastes which, if human exposure should occur, may likely result in death, disabling personal injury or serious illness caused by the hazardous waste or mixture of hazardous wastes because of its quantity, concentration, or chemical characteristics.

(Amended by Stats. 1977, Ch. 1039.)



25115.1

“Federal act” means the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.).

(Added by Stats. 1988, Ch. 1061, Sec. 1.)



25116

“Handling” means the transporting or transferring from one place to another, or pumping, processing, storing, or packaging of hazardous waste, but does not include the handling of any substance before it becomes a waste.

(Amended by Stats. 1980, Ch. 878.)



25116.5

(a)  “Intermediate manufacturing process stream” means a material, or combination of materials, that meets all of the following conditions:

(1)  It is produced as part of the manufacturing process.

(2)  It is used onsite on a batch or continuous basis, in either the same or in a different manufacturing process to produce a commercial product.

(3)  It is not a recyclable material.

(4)  The person who produced the material or combination of materials is able to demonstrate all of the following:

(A)  The material, or combination of materials, is used, alone or in combination with other materials, in a manufacturing process that is designed for its use.

(B)  The material, or combination of materials, is not accumulated or stored in amounts greater than can be used in the manufacturing process.

(C)  The material, or combination of materials, is not handled, stored, or processed in a manner that is inconsistent with its intended use or the operating requirements of the manufacturing process.

(D)  The material, or combination of materials, is not burned or incinerated for the purpose of abandoning or relinquishing the material or combination of materials, except as may otherwise be allowed under both this chapter and the federal act.

(b)  Notwithstanding subdivision (a), a material is not an intermediate manufacturing process stream if it has been released in violation of this chapter, or any other applicable law, or an order issued pursuant to this chapter or other applicable law, unless it has been released into an appropriate containment area or structure and has been promptly recovered and returned to the manufacturing process, without prior treatment, for use in the originally intended manufacturing process.

(Amended by Stats. 2001, Ch. 605, Sec. 2. Effective October 9, 2001. Operative January 1, 2002, by Sec. 18 of Ch. 605.)



25117

(a)  Except as provided in subdivision (d), “hazardous waste” means a waste that meets any of the criteria for the identification of a hazardous waste adopted by the department pursuant to Section 25141.

(b)  “Hazardous waste” includes, but is not limited to, RCRA hazardous waste.

(c)  Unless expressly provided otherwise, “hazardous waste” also includes extremely hazardous waste and acutely hazardous waste.

(d)  Notwithstanding subdivision (a), in any criminal or civil prosecution brought by a city or district attorney or the Attorney General for violation of this chapter, when it is an element of proof that the person knew or reasonably should have known of the violation, or violated the chapter willfully or with reckless disregard for the risk, or acted intentionally or negligently, the element of proof that the waste is hazardous waste may be satisfied by demonstrating that the waste exhibited the characteristics set forth in subdivision (b) of Section 25141.

(Amended by Stats. 1996, Ch. 437, Sec. 2. Effective January 1, 1997.)



25117.1

“Hazardous waste facility” means all contiguous land and structures, other appurtenances, and improvements on the land used for the treatment, transfer, storage, resource recovery, disposal, or recycling of hazardous waste. A hazardous waste facility may consist of one or more treatment, transfer, storage, resource recovery, disposal, or recycling hazardous waste management units, or combinations of these units.

(Amended by Stats. 1990, Ch. 1686, Sec. 1.)



25117.2

“Hazardous waste management” or “management” means the transportation, transfer, recycling, recovery, disposal, handling, processing, storage, and treatment of hazardous waste.

(Amended by Stats. 1988, Ch. 1632, Sec. 6.)



25117.4.1

(a) “Local health officer” means county health officers, city health officers, and district health officers, as defined in this code.

(b) “Local officer” means a local public officer authorized to implement this chapter pursuant to subdivision (a) of Section 25180.

(Amended by Stats. 2004, Ch. 183, Sec. 199. Effective January 1, 2005.)



25117.5

(a)  Waste that is hazardous only because it is medical waste, as defined in the Medical Waste Management Act (Part 14 (commencing with Section 117600) of Division 104) shall not be governed by, subject to fees assessed by, or otherwise subject to, the requirements of this chapter or regulations adopted pursuant to this chapter.

(b)  Biohazardous waste that meets the conditions specified in subdivision (f) or (g) of Section 117635 is not subject to this chapter.

(Amended by Stats. 1996, Ch. 536, Sec. 23. Effective January 1, 1997.)



25117.6

(a)  “Minor violation” means a deviation from the requirements of this chapter, or any regulation, standard, requirement, or permit or interim status document condition adopted pursuant to this chapter, that is not a class I violation.

(b)  (1)  A minor violation does not include any of the following:

(A)  Any knowing, willful, or intentional violation of this chapter.

(B)  Any violation of this chapter that enables the violator to benefit economically from noncompliance, either by reduced costs or competitive advantage.

(C)  Any class II violation that is a chronic violation or that is committed by a recalcitrant violator.

(2)  In determining whether a violation is chronic or a violator is recalcitrant, for purposes of subparagraph (C) of paragraph (1), the department, or the local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180, shall consider whether there is evidence indicating that the violator has engaged in a pattern of neglect or disregard with respect to the requirements of this chapter.

(Amended by Stats. 1995, Ch. 639, Sec. 4. Effective January 1, 1996.)



25117.8

“Natural resources” includes, but is not limited to, disposal site capacity and substances which are hazardous waste, or which are in hazardous waste, the reuse of which is technologically and economically feasible.

(Added by Stats. 1982, Ch. 89, Sec. 6. Effective March 2, 1982.)



25117.9

“Non-RCRA hazardous waste” means all hazardous waste regulated in the state, other than RCRA hazardous waste, as defined in Section 25120.2. A hazardous waste regulated in the state is presumed to be RCRA hazardous waste, unless it is determined, pursuant to regulations adopted by the department, that the hazardous waste is a non-RCRA hazardous waste.

(Amended by Stats. 1991, Ch. 1126, Sec. 2.)



25117.9.1

“Notice to comply” means a written method of alleging a minor violation which is in compliance with all of the following requirements:

(a)  The notice to comply is written in the course of conducting an inspection of a facility by an authorized representative of the department or by a local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180.

(b)  A copy of the notice to comply is presented to a person who is an owner or employee of the facility being inspected at the time that the notice to comply is written.

(c)  The notice to comply clearly states the nature of the alleged minor violation, a means by which compliance with the permit conditions, rule, regulation, standard, or other requirement cited by the inspector may be achieved, and a time limit in which to comply, which shall not exceed 30 days.

(d)  The notice to comply shall contain the information specified in subdivision (h) of Section 25187.8 with regard to inspection of the facility.

(Amended by Stats. 1995, Ch. 639, Sec. 5. Effective January 1, 1996.)



25117.10

“License” includes, but is not limited to any, permit, registration, or certification issued by any local, state, or federal agency for the generation, transportation, treatment, storage, recycling, disposal, or handling of hazardous waste.

(Added by Stats. 1986, Ch. 1304, Sec. 5.)



25117.11

“Offsite facility” means a hazardous waste facility that is not an onsite facility.

(Added by Stats. 1982, Ch. 1121, Sec. 2.)



25117.12

“Onsite facility” means a hazardous waste facility at which a hazardous waste is produced and which is owned by, leased to, or under the control of, the producer of the waste.

(Added by Stats. 1982, Ch. 1121, Sec. 3.)



25117.13

“Land use restriction” means any limitation regarding the uses of property which may be provided by, but is not limited to, a written instrument which imposes an easement, covenant, restriction, or servitude, or a combination thereof, as appropriate, upon the present and future uses of all, or part of, the land, pursuant to Section 25202.5, 25222.1, 25230, or 25355.5.

(Added by Stats. 1989, Ch. 906, Sec. 1.)



25117.14

“Permit-by-rule” means a provision of the regulations adopted pursuant to this chapter stating that a facility or activity is deemed to have a hazardous waste facilities permit if it meets the requirements of that provision.

(Added by Stats. 1992, Ch. 1345, Sec. 2. Effective January 1, 1993.)



25118

“Person” means an individual, trust, firm, joint stock company, business concern, partnership, limited liability company, association, and corporation, including, but not limited to, a government corporation. “Person” also includes any city, county, district, commission, the state or any department, agency, or political subdivision thereof, any interstate body, and the federal government or any department or agency thereof to the extent permitted by law.

(Amended by Stats. 1994, Ch. 1200, Sec. 34. Effective September 30, 1994.)



25119

“Processing” means treatment, as defined in Section 25123.5.

(Amended by Stats. 1980, Ch. 878.)



25120

“Producer” means any person who generates a waste material.

(Added by Stats. 1982, Ch. 496, Sec. 1. Effective July 12, 1982.)



25120.2

“RCRA hazardous waste” means all waste identified as a hazardous waste in Part 261 (commencing with Section 261.1) of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations and appendixes thereto.

(Added by Stats. 1989, Ch. 1436, Sec. 5. Effective October 2, 1989.)



25120.5

“Recyclable material” means a hazardous waste that is capable of being recycled, including, but not limited to, any of the following:

(a)  A residue.

(b)  A spent material, including, but not limited to, a used or spent stripping or plating solution or etchant.

(c)  A material that is contaminated to such an extent that it can no longer be used for the purpose for which it was originally purchased or manufactured.

(d)  A byproduct listed in the regulations adopted by the department as “hazardous waste from specific sources” or “hazardous waste from nonspecific sources. ”

(e)  Any retrograde material that has not been used, distributed, or reclaimed through treatment by the original manufacturer or owner by the later of the following dates:

(1)  One year after the date when the material became a retrograde material.

(2)  If the material has been returned to the original manufacturer, one year after the material is returned to the original manufacturer.

(Amended by Stats. 1988, Ch. 1631, Sec. 6.)



25120.55

(a)  Used or spent etchants, stripping solutions, and plating solutions are spent, contaminated, or used material for purposes of this chapter.

(b)  Used or spent etchants, stripping solutions, and plating solutions which meet a characteristic established by or are listed by the Environmental Protection Agency or the department as a hazardous waste and are transported from the site where they are produced, and transferred to an unrelated or unaffiliated person for any purpose, are subject to the requirements of this chapter which apply to hazardous waste unless the department waives any specific provision of this chapter pursuant to Section 25143. Nothing in this section exempts any used or spent etchant, stripping solution, or plating solution from any other requirement of this chapter.

(Added by renumbering Section 25122.55 by Stats. 1988, Ch. 160, Sec. 105.)



25121

(a)  “Recycled material” means a recyclable material which has been used or reused, or reclaimed.

(b)  “Recycled material” does not include an intermediate manufacturing process stream.

(Amended by Stats. 1996, Ch. 579, Sec. 2. Effective January 1, 1997.)



25121.1

(a)  “Recycling” means using, reusing, or reclaiming a recyclable material.

(b)  Notwithstanding subdivision (a), for purposes of the fees, taxes, and charges imposed pursuant to Article 7 (commencing with Section 25170), “recycling” means the collecting, transporting, storing, transferring, handling, segregating, processing, using or reusing, or reclaiming of recyclable material to produce recycled material.

(Added by Stats. 1998, Ch. 880, Sec. 2. Effective January 1, 1999.)



25121.3

(a) “Remote site” means a site operated by the generator where hazardous waste is initially collected, at which generator staff, other than security staff, is not routinely located, and that is not contiguous to a staffed site operated by the generator of the hazardous waste or that does not have access to a staffed site without the use of public roads. Generator staff who visit a remote location to perform inspection, monitoring, or maintenance activities on a periodic scheduled or random basis, less frequently than daily, are not considered to be routinely located at the remote location.

(b) Notwithstanding this chapter or the regulations adopted by the department pursuant to this chapter, a generator who complies with the notification requirements of subdivision (d) of Section 25110.10 may hold hazardous waste at the remote site where the hazardous waste is initially collected, or at another remote site operated by the generator, while en route to the consolidation site, if all of the following requirements are met with respect to the hazardous waste:

(1) The hazardous waste is a non-RCRA hazardous waste, or the hazardous waste or its management at the remote site is otherwise exempt from, or is not otherwise regulated pursuant to, the federal act.

(2) The requirements of subdivision (b) of Section 25110.10 are met.

(3) All personnel handling hazardous waste at any remote site complete health and safety training equivalent to the training required under Section 5194 of Title 8 of the California Code of Regulations, prior to being assigned to handle hazardous waste.

(4) A description of the actions that the generator’s personnel will take to minimize hazards to human health and safety or to the environment from fires, explosions, or any unplanned release of hazardous waste or hazardous waste constituents to air, soil, or surface water at the remote site where the hazardous waste is being managed shall be included in the contingency plan for the consolidation site. A single generic description of response actions may be used for all similar remote sites associated with a single consolidation site.

(5) As soon as the generator begins to actively manage the hazardous waste at the remote site, the generator places the hazardous waste in a container meeting the requirements of the United States Department of Transportation applicable to containers used to transport hazardous waste, and the containers are managed in accordance with the regulations adopted by the department regarding the management by generators of containers used to hold hazardous waste.

(6) The containers used to hold the hazardous waste at the remote site are labeled, in accordance with the regulations adopted by the department pertaining to labeling requirements for generators, as soon as the hazardous waste is placed in the container.

(7) The generator makes a reasonable effort to minimize the possibility of unknowing or unauthorized entry into the area where the hazardous waste is held at the remote site. If the remote site is located within one mile of a residential or commercial area, or is otherwise readily accessible to the public, the area where hazardous waste is held at the remote site shall at all times be supervised by employees or agents of the generator or otherwise secured so as to prevent unknowing entry and to minimize the possibility for unauthorized entry.

(c) If the management of hazardous wastes at a remote site does not meet all of the conditions specified in subdivision (b), the hazardous waste shall be subject to all other applicable generator and facility requirements of this chapter and the regulations adopted by the department to implement this chapter.

(Amended by Stats. 2004, Ch. 183, Sec. 200. Effective January 1, 2005.)



25121.5

(a)  “Retrograde material” means any hazardous material which is not to be used, sold, or distributed for use in an originally intended or prescribed manner or for an originally intended or prescribed purpose and which meets any one or more of the following criteria:

(1)  Has undergone chemical, biochemical, physical, or other changes due to the passage of time or the environmental conditions under which it was stored.

(2)  Has exceeded a specified or recommended shelf life.

(3)  Is banned by law, regulation, ordinance, or decree.

(4)  Cannot be used for reasons of economics, health or safety, or environmental hazard.

(b)  “Retrograde material” does not include material designated in regulations adopted by the department as included in a category which the department shall title “Discarded commercial chemical products, off-specification species, container residues, and spill residues thereof”, if either of the following conditions is met:

(1)  The material is used in a manner constituting disposal and the material is not normally used in a manner constituting disposal.

(2)  The material is burned for energy recovery and the material is not normally burned for energy recovery.

(Amended by Stats. 1988, Ch. 1631, Sec. 8.)



25122.7

“Restricted hazardous waste” includes both of the following:

(a)  Any hazardous waste subject to land disposal restrictions pursuant to Section 25179.6 and the regulations adopted by the department pursuant to that section.

(b)  Any hazardous waste which contains any of the following substances, in the following concentrations, as determined without considering any dilution which may occur, unless the dilution is a normal part of a manufacturing process:

(1)  Liquid hazardous wastes containing free cyanides at concentrations greater than, or equal to, 1,000 milligrams per liter.

(2)  Liquid hazardous wastes containing any of the following metals or elements, or compounds of these metals or elements, at concentrations greater than, or equal to, any of the following:

Arsenic ........................

500 milligrams per liter

Cadmium ........................

100 milligrams per liter

Chromium (VI) ........................

500 milligrams per liter

Lead ........................

500 milligrams per liter

Mercury ........................

20 milligrams per liter

Nickel ........................

134 milligrams per liter

Selenium ........................

100 milligrams per liter

Thallium ........................

130 milligrams per liter

(3)  Liquid hazardous wastes having a pH less than or equal to two.

(4)  Liquid hazardous wastes containing polychlorinated biphenyls at concentrations greater than, or equal to, 50 milligrams per liter.

(5)  Hazardous wastes containing halogenated organic compounds in total concentration greater than, or equal to, 1,000 milligrams per kilogram.

(Amended by Stats. 1990, Ch. 1686, Sec. 2.)



25122.8

“State operational costs” means the costs to the state of overseeing removal and remedial action, as defined in Sections 25322 and 25323, to releases of hazardous substances, as defined in Sections 25316 and 25320, if the responsible party is in compliance with an order issued, or with an enforceable agreement entered into, pursuant to paragraph (1) of subdivision (a) of Section 25355.5. “State operational costs” include, but are not limited to, the expenditure of funds pursuant to subdivision (c) or (d) of Section 25355.5.

(Added by Stats. 1989, Ch. 269, Sec. 1. Effective August 3, 1989.)



25122.9

“Secretary” means the Secretary for Environmental Protection.

(Added by Stats. 1995, Ch. 639, Sec. 7. Effective January 1, 1996.)



25123

“Storage” means the holding of hazardous wastes, for a temporary period.

(Amended by Stats. 1988, Ch. 1632, Sec. 9.)



25123.3

(a) For purposes of this section, the following terms have the following meanings:

(1) “Liquid hazardous waste” means a hazardous waste that meets the definition of free liquids, as specified in Section 66260.10 of Title 22 of the California Code of Regulations, as that section read on January 1, 1994.

(2) “Remediation waste staging” means the temporary accumulation of non-RCRA contaminated soil that is generated and held onsite, and that is accumulated for the purpose of onsite treatment pursuant to a certified, authorized, or permitted treatment method, such as a transportable treatment unit, if all of the following requirements are met:

(A) The hazardous waste being accumulated does not contain free liquids.

(B) The hazardous waste is accumulated on an impermeable surface, such as high density polyethylene (HDPE) of at least 20 mils that is supported by a foundation, or high density polyethylene of at least 60 mils that is not supported by a foundation.

(C) The generator provides controls for windblown dispersion and precipitation runoff and run-on and complies with any stormwater permit requirements issued by a regional water quality control board.

(D) The generator has the accumulation site inspected weekly and after storms to ensure that the controls for windblown dispersion and precipitation runoff and run-on are functioning properly.

(E) The staging area is certified by a registered engineer for compliance with the standards specified in subparagraphs (A) to (D), inclusive.

(3) “Transfer facility” means any offsite facility that is related to the transportation of hazardous waste, including, but not limited to, loading docks, parking areas, storage areas, and other similar areas where shipments of hazardous waste are held during the normal course of transportation.

(b) “Storage facility” means a hazardous waste facility at which the hazardous waste meets any of the following requirements:

(1) The hazardous waste is held for greater than 90 days at an onsite facility. The department may establish criteria and procedures to extend that 90-day period, consistent with the federal act, and to prescribe the manner in which the hazardous waste may be held if not otherwise prescribed by statute.

(2) The hazardous waste is held for any period of time at an offsite facility that is not a transfer facility.

(3) (A) Except as provided in subparagraph (B), the waste is held at a transfer facility and any one of the following apply:

(i) The transfer facility is located in an area zoned residential by the local planning authority.

(ii) The transfer facility commences initial operations on or after January 1, 2005, at a site located within 500 feet of a structure identified in paragraphs (1) to (5), inclusive, of subdivision (c) of Section 25227.

(iii) The hazardous waste is held for a period greater than six days at a transfer facility located in an area that is not zoned industrial or agricultural by the local planning authority.

(iv) The hazardous waste is held for a period greater than 10 days at a transfer facility located in an area zoned industrial or agricultural by the local planning authority.

(v) The hazardous waste is held for a period greater than six days at a transfer facility that commenced initial operations before January 1, 2005, is located in an area zoned agricultural by the local planning authority, and is located within 500 feet of a structure identified in paragraphs (1) to (5), inclusive, of subdivision (c) of Section 25227.

(B) (i) Notwithstanding subparagraph (A), a transfer facility located in an area that is not zoned residential by the local planning authority is not a storage facility, if the only hazardous waste held at the transfer facility is hazardous waste that is generated as a result of an emergency release and that hazardous waste is collected and temporarily stored by emergency rescue personnel, as defined in Section 25501, or by a response action contractor upon the request of emergency rescue personnel or the response action contractor, and the holding of that hazardous waste is approved by the department.

(ii) For purposes of this subparagraph, “response action contractor” means any person who enters into a contract with the department to take removal or remedial action pursuant to Chapter 6.8 (commencing with Section 25300) in response to a release or threatened release, including any subcontractors of the response action contractor.

(4) (A) Except as provided in subparagraph (B), the hazardous waste is held onsite for any period of time, unless the hazardous waste is held in a container, tank, drip pad, or containment building pursuant to regulations adopted by the department.

(B) Notwithstanding subparagraph (A), a generator that accumulates hazardous waste generated and held onsite for 90 days or less for offsite transportation is not a storage facility if all of the following requirements are met:

(i) The waste is non-RCRA contaminated soil.

(ii) The hazardous waste being accumulated does not contain free liquids.

(iii) The hazardous waste is accumulated on an impermeable surface, such as high density polyethylene (HDPE) of at least 20 mils that is supported by a foundation, or high density polyethylene of at least 60 mils that is not supported by a foundation.

(iv) The generator provides controls for windblown dispersion and precipitation runoff and run-on and complies with any stormwater permit requirements issued by a regional water quality control board.

(v) The generator has the accumulation site inspected weekly and after storms to ensure that the controls for windblown dispersion and precipitation runoff and run-on are functioning properly.

(vi) The generator, after final offsite transportation, inspects the accumulation site for contamination and remediates as necessary.

(vii) The site is certified by a registered engineer for compliance with the standards specified in clauses (i) to (vi), inclusive.

(5) The hazardous waste is held at a transfer facility at any location for any period of time in a manner other than in a container.

(6) The hazardous waste is held at a transfer facility at any location for any period of time and handling occurs. For purposes of this paragraph, “handling” does not include the transfer of packaged or containerized hazardous waste from one vehicle to another.

(c) The time period for calculating the 90-day period for purposes of paragraph (1) of subdivision (b), or the 180-day or 270-day period for purposes of subdivision (h), begins when the facility has accumulated 100 kilograms of hazardous waste or one kilogram of extremely hazardous waste or acutely hazardous waste. However, if the facility generates more than 100 kilograms of hazardous waste or one kilogram of extremely hazardous waste or acutely hazardous waste during any calendar month, the time period begins when any amount of hazardous waste first begins to accumulate in that month.

(d) Notwithstanding paragraph (1) of subdivision (b), a generator of hazardous waste that accumulates waste onsite is not a storage facility if all of the following requirements are met:

(1) The generator accumulates a maximum of 55 gallons of hazardous waste, one quart of acutely hazardous waste, or one quart of extremely hazardous waste at an initial accumulation point that is at or near the area where the waste is generated and that is under the control of the operator of the process generating the waste.

(2) The generator accumulates the waste in containers other than tanks.

(3) The generator does not hold the hazardous waste onsite without a hazardous waste facilities permit or other grant of authorization for a period of time longer than the shorter of the following time periods:

(A) One year from the initial date of accumulation.

(B) Ninety days, or if subdivision (h) is applicable, 180 or 270 days, from the date that the quantity limitation specified in paragraph (1) is reached.

(4) The generator labels any container used for the accumulation of hazardous waste with the initial date of accumulation and with the words “hazardous waste” or other words that identify the contents of the container.

(5) Within three days of reaching any applicable quantity limitation specified in paragraph (1), the generator labels the container holding the accumulated hazardous waste with the date the quantity limitation was reached and either transports the waste offsite or holds the waste onsite and complies with either the regulations adopted by the department establishing requirements for generators subject to the time limit specified in paragraph (1) of subdivision (b) or the requirements specified in paragraph (1) of subdivision (h), whichever requirements are applicable.

(6) The generator complies with regulations adopted by the department pertaining to the use and management of containers and any other regulations adopted by the department to implement this subdivision.

(e) (1) Notwithstanding paragraphs (1) and (4) of subdivision (b), hazardous waste held for remediation waste staging shall not be considered to be held at a hazardous waste storage facility if the total accumulation period is one year or less from the date of the initial placing of hazardous waste by the generator at the staging site for onsite remediation, except that the department may grant one six-month extension, upon a showing of reasonable cause by the generator.

(2) (A) The generator shall submit a notification of plans to store and treat hazardous waste onsite pursuant to paragraph (2) of subdivision (a), in person or by certified mail, with return receipt requested, to the department and to one of the following:

(i) The CUPA, if the generator is under the jurisdiction of a CUPA.

(ii) If the generator is not under the jurisdiction of a CUPA, the notification shall be submitted to the agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(B) If, after the notification pursuant to subparagraph (A), or during the initial year or the six-month extension granted by the department, the generator determines that treatment cannot be accomplished for all, or part of, the hazardous waste accumulated in a remediation waste staging area, the generator shall immediately notify the department and the appropriate local agency, pursuant to subparagraph (A), that the treatment has been discontinued. The generator shall then handle and dispose of the hazardous waste in accordance with paragraph (4) of subdivision (b).

(C) A generator shall not hold hazardous waste for remediation waste staging unless the generator can show, through laboratory testing, bench scale testing, or other documentation, that soil held for remediation waste staging is potentially treatable. Any fines and penalties imposed for a violation of this subparagraph may be imposed beginning with the 91st day that the hazardous waste was initially accumulated.

(3) Once an onsite treatment operation is completed on hazardous waste held pursuant to paragraph (1), the generator shall inspect the staging area for contamination and remediate as necessary.

(f) Notwithstanding any other provision of this chapter, remediation waste staging and the holding of non-RCRA contaminated soil for offsite transportation in accordance with paragraph (4) of subdivision (b) shall not be considered to be disposal or land disposal of hazardous waste.

(g) A generator who holds hazardous waste for remediation waste staging pursuant to paragraph (2) of subdivision (a) or who holds hazardous waste onsite for offsite transportation pursuant to paragraph (4) of subdivision (b) shall maintain records onsite that demonstrate compliance with this section related to storing hazardous waste for remediation waste staging or related to holding hazardous waste onsite for offsite transportation, as applicable. The records maintained pursuant to this subdivision shall be available for review by a public agency authorized pursuant to Section 25180 or 25185.

(h) (1) Notwithstanding paragraph (1) of subdivision (b), a generator of less than 1,000 kilograms of hazardous waste in any calendar month who accumulates hazardous waste onsite for 180 days or less, or 270 days or less if the generator transports the generator’s own waste, or offers the generator’s waste for transportation, over a distance of 200 miles or more, for offsite treatment, storage, or disposal, is not a storage facility if all of the following apply:

(A) The quantity of hazardous waste accumulated onsite never exceeds 6,000 kilograms.

(B) The generator complies with the requirements of subdivisions (d), (e), and (f) of Section 262.34 of Title 40 of the Code of Federal Regulations.

(C) The generator does not hold acutely hazardous waste or extremely hazardous waste in an amount greater than one kilogram for a time period longer than that specified in paragraph (1) of subdivision (b).

(2) A generator meeting the requirements of paragraph (1) who does not receive a copy of the manifest with the handwritten signature of the owner or operator of the facility to which the generator’s waste is submitted, within 60 days from the date that the hazardous waste was accepted by the initial transporter, shall submit to the department a legible copy of the manifest, with some indication that the generator has not received confirmation of delivery.

(i) The department may adopt regulations that set forth additional restrictions and enforceable management standards that protect human health and the environment and that apply to persons holding hazardous waste at a transfer facility. A regulation adopted pursuant to this subdivision shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare, and may be adopted as an emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2014, Ch. 544, Sec. 1. Effective January 1, 2015.)



25123.4

“Transportable hazardous waste treatment unit” or “transportable treatment unit” means mobile equipment which performs treatment, is transported onto a facility to perform treatment, and is not permanently stationed at a single facility.

(Added by Stats. 1994, Ch. 1151, Sec. 1. Effective January 1, 1995.)



25123.5

(a)  Except as provided in subdivisions (b) and (c), “treatment” means any method, technique, or process which is not otherwise excluded from the definition of treatment by this chapter and which is designed to change the physical, chemical, or biological character or composition of any hazardous waste or any material contained therein, or which removes or reduces its harmful properties or characteristics for any purpose.

(b)  (1)  “Treatment” does not include any of the activities listed in paragraph (2), if one of the following requirements is met:

(A)  The activity is conducted onsite in accordance with the requirements of this chapter and the department’s regulations adopted pursuant to this chapter governing the generation and accumulation of hazardous waste.

(B)  The activity is conducted in accordance with the conditions specified in a permit issued by the department for the storage of hazardous waste.

(2)  The activities subject to the exemption specified in paragraph (1) include all of the following:

(A)  Sieving or filtering liquid hazardous waste to remove solid fractions, without added heat, chemicals, or pressure, as the waste is added to or removed from a storage or accumulation tank or container. For purposes of this subparagraph, sieving or filtering does not include adsorption, reverse osmosis, or ultrafiltration.

(B)  Phase separation of hazardous waste during storage or accumulation in tanks or containers, if the separation is unaided by the addition of heat or chemicals. If the phase separation occurs at a commercial offsite permitted storage facility, all phases of the hazardous waste shall be managed as hazardous waste after separation.

(C)  Combining two or more waste streams that are not incompatible into a single tank or container if both of the following conditions apply:

(i)  The waste streams are being combined solely for the purpose of consolidated accumulation or storage or consolidated offsite shipment, and they are not being combined to meet a fuel specification or to otherwise be chemically or physically prepared to be treated, burned for energy value, or incinerated.

(ii)  The combined waste stream is managed in compliance with the most stringent of the regulatory requirements applicable to each individual waste stream.

(D)  Evaporation of water from hazardous wastes in tanks or containers, such as breathing and evaporation through vents and floating roofs, without the addition of pressure, chemicals, or heat other than sunlight or ambient room lighting or heating.

(3)  This subdivision does not apply to any activity for which a hazardous waste facilities permit for treatment is required under the federal act.

(c)  “Treatment” does not include the combination of glutaraldehyde or orthophthalaldehyde, which is used by medical facilities to disinfect medical devices, with formulations containing glycine as the sole active chemical, if the process is carried out onsite.

(Amended by Stats. 2000, Ch. 343, Sec. 6. Effective January 1, 2001.)



25123.6

“Volatile organic compound” means a compound which is a volatile organic compound according to Method No. 8240 in the Environmental Protection Agency Document No. Solid Waste 846 (1982) or any equivalent, alternative method acceptable to the department.

(Added by Stats. 1985, Ch. 1338, Sec. 3.)



25123.7

(a)  “Unified Program Facility” means all contiguous land and structures, other appurtenances, and improvements on the land which are subject to the requirements of paragraph (1) of subdivision (c) of Section 25404.

(b)  “Certified Unified Program Agency” or “CUPA” means the agency certified by the secretary to implement the unified program specified in Chapter 6.11 (commencing with Section 25404) within a jurisdiction.

(c)  “Participating Agency” or “PA” means an agency which has a written agreement with the CUPA pursuant to subdivision (d) of Section 25404.3, and is approved by the secretary, to implement or enforce one or more of the unified program elements specified in paragraph (1) of subdivision (c) of Section 25404, in accordance with the provisions of Sections 25404.1 and 25404.2.

(d)  “Unified Program Agency” or “UPA” means the CUPA, or its participating agencies to the extent each PA has been designated by the CUPA, pursuant to a written agreement, to implement or enforce a particular unified program element specified in paragraph (1) of subdivision (c) of Section 25404. For purposes of this chapter, the UPAs have the responsibility and authority, to the extent provided by this chapter and Sections 25404.1 and 25404.2, to implement and enforce only those requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404. The UPAs also have the responsibility and authority, to the extent provided by this chapter and Sections 25404.1 and 25404.2, to implement and enforce the regulations adopted to implement the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404. After a CUPA has been certified by the secretary, the unified program agencies shall be the only local agencies authorized to enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404 within the jurisdiction of the CUPA. This section shall not be construed to limit the authority or responsibility granted to the department by this chapter to implement and enforce this chapter and the regulations adopted pursuant thereto.

(Added by Stats. 1995, Ch. 639, Sec. 8. Effective January 1, 1996.)



25123.8

“Universal waste” means a hazardous waste identified as a universal waste in Section 66273.9 of Title 22 of the California Code of Regulations, or as that regulation may be further amended pursuant to this chapter, or a hazardous waste designated as a universal waste pursuant to this chapter.

(Added by Stats. 2002, Ch. 626, Sec. 1. Effective January 1, 2003.)



25124

(a)  Except as provided in subdivision (c), “waste” means any solid, liquid, semisolid, or contained gaseous discarded material that is not excluded by this chapter or by regulations adopted pursuant to this chapter.

(b)  For purposes of subdivision (a), a discarded material is any material that is any of the following:

(1)  Relinquished by being any of the following:

(A)  Disposed of.

(B)  Burned or incinerated.

(C)  Accumulated, stored, or treated, but not recycled, before, or in lieu of, being relinquished by being disposed of, burned, or incinerated.

(2)  Recycled, or accumulated, stored, or treated before recycling, except as provided in Section 25143.2.

(3)  Poses a threat to public health or the environment and meets either, or both, of the following conditions:

(A)  It is mislabeled or not adequately labeled, unless the material is correctly labeled or adequately labeled within 10 days after the material is discovered to be mislabeled or inadequately labeled.

(B)  It is packaged in deteriorated or damaged containers, unless the material is contained in sound or undamaged containers within 96 hours after the containers are discovered to be deteriorated or damaged.

(4)  Considered inherently wastelike, as specified in regulations adopted by the department.

(c)  Notwithstanding subdivision (a), a material is not a discarded material if it is either of the following:

(1)  An intermediate manufacturing process stream.

(2)  (A)  Except as specified in subparagraph (B) and to the extent consistent with the federal act, a coolant, lubricant, or cutting fluid necessary to the operation of manufacturing equipment, that is processed to extend the life of the material for continued use, and is processed in the same manufacturing equipment in which the material is used or in connected equipment that returns the material to the originating manufacturing equipment for continued use.

(B)  Subparagraph (A) does not apply to any of the following material:

(i)  Material that is processed in connected equipment that is not directly and permanently connected to the originating manufacturing equipment or that is constructed or operated in a manner that may allow the release of any material or constituent of the material into the environment.

(ii)  Material that is a hazardous waste prior to being introduced into the manufacturing equipment or connected equipment.

(iii)  Material that is removed from the manufacturing equipment or connected equipment for storage, treatment, disposal, or burning for energy recovery outside that equipment.

(iv)  Material that remains in the manufacturing equipment or connected equipment more than 90 days after that equipment ceases to be operated.

(v)  Material that is processed using methods other than physical procedures.

(Amended by Stats. 1997, Ch. 470, Sec. 1. Effective January 1, 1998.)






ARTICLE 3 - Hazardous Waste Resource and Research Coordination Program

25130

The department shall establish the Hazardous Waste Resource and Research Coordination Program, which consists of the following two components:

(a)  A data base containing information on known hazardous waste research being conducted within the state pursuant to Section 25131.

(b)  A pool of research consultants qualified in the field of hazardous waste management established pursuant to Section 25132.

(Repealed and added by Stats. 1987, Ch. 914, Sec. 2.)



25131

(a)  The department shall assemble a bibliographic cross-referenced data base containing all of the following information on known hazardous waste research programs which are ongoing within the state:

(1)  The institution or organization sponsoring the research program.

(2)  The principal investigators conducting the research.

(3)  A brief description of the research, including anticipated applications of the resulting information.

(4)  The specific problems facing hazardous waste generators that the research is designed to address, including, but not limited to, specific hazardous waste streams or specific production processes.

(5)  A summary of results already achieved by the research program.

(6)  The date on which the program began, and its expected completion date.

(b)  The department shall update the data base annually, and the department shall make the information in the data base available to the public at a cost not greater than the department’s printing and mailing costs.

(Repealed and added by Stats. 1987, Ch. 914, Sec. 2.)



25132

(a)  The department shall establish and maintain a pool of research consultants expert in the field of hazardous waste management. The department may consult with the individual members of the pool to develop a directed approach to research in hazardous waste management. This approach shall include, but is not limited to, emphasis on interdisciplinary research into the relationships between air, water, and soils as media for the spread of hazardous substances and toxic effects in the environment. The department may utilize these research consultants as needed to implement this chapter.

(b)  Individual research consultants within the pool may receive compensation as determined by the department, including per diem and reimbursement for travel expenses incurred as a result of official business.

(Repealed and added by Stats. 1987, Ch. 914, Sec. 2.)






ARTICLE 3.5 - Hazardous Waste Management Plans

25135

(a)  The Legislature finds and declares as follows:

(1)  An effective planning process involving public and private sector participation exists at the county level for establishing new, or expanding existing, solid waste facilities, but an equivalent process has not been established at the local level to plan for the management of hazardous wastes.

(2)  Counties are presently required to prepare solid waste management plans for all waste disposal within each county and for all waste originating in each county. While the department has requested that counties include in their solid waste management plans a hazardous waste management element, there is not presently a clear mandate that they do so.

(3)  Hazardous waste management planning at the local level has been hampered because the department has not provided the counties with adequate and comprehensive planning guidelines, there is a lack of accurate data on hazardous waste generation, handling, and disposal practices, adequate funding has not been available, and local expertise in hazardous waste planning has not been developed.

(4)  The failure to plan for the safe and effective management of hazardous wastes has contributed to the public’s general uncertainty in viewing proposals to site hazardous waste facilities at various locations throughout the state. Because advance planning has not taken place, local governments are not prepared to consider siting proposals and the public has not received adequate answers to questions concerning the need for proposed facilities.

(5)  Safe and responsible management of hazardous wastes is one of the most important environmental problems facing the state at the present time. It is critical to the protection of the public health and the environment, and to the economic growth of the state. If environmentally sound hazardous waste facilities are not available to effectively manage the hazardous wastes produced by the many industries of the state, economic activity will be hampered and the economy cannot prosper.

(b)  The Legislature, therefore, declares that it is in the public interest to establish an effective process for hazardous waste management planning at the local level. This process is consistent with the responsibility of local governments to assure that adequate treatment and disposal capacity is available to manage the hazardous wastes generated within their jurisdictions.

(c)  It is the intent of the Legislature that the hazardous waste management plans prepared pursuant to this article serve as the primary planning document for hazardous waste management at the local level; that the plans be integrated with other local land use planning activities to ensure that suitable locations are available for needed hazardous waste facilities; that land uses adjacent to, or near, hazardous waste facilities, or proposed sites for these facilities, are compatible with their operation; and that the plans are prepared with the full and meaningful involvement of the public, environmental groups, civic associations, generators of hazardous wastes, and the hazardous waste management industry.

(d)  It is further the intent of the Legislature, in enacting this article, to define the respective responsibilities of state and local governments in hazardous waste management planning; to establish a comprehensive planning process in which state and local government, the public, and industry jointly develop safe and effective solutions for the management and disposal of hazardous wastes; to ensure that local governments are assisted adequately by the state in carrying out their responsibilities; and to provide funding for local-level planning.

(Added by Stats. 1986, Ch. 1504, Sec. 6.)



25135.1

(a)  For purposes of this article, and unless the context indicates otherwise, “county” means a county that notifies the department that it will prepare a county hazardous waste management plan in accordance with this article and receives a grant pursuant to Section 25135.8. “County” also means any city, or two or more cities within a county acting jointly, which notifies the department that it will prepare a county hazardous waste management plan in accordance with subdivision (c).

(b)  A county may, at its discretion, and after notification to the department, prepare a county hazardous waste management plan for the management of all hazardous waste produced in the county. A county hazardous waste management plan prepared pursuant to this article shall serve in lieu of the hazardous waste portion of the county solid waste plan provided for in Article 2 (commencing with Section 66780) of Chapter 2 of Title 7.3 of the Government Code. The county hazardous waste management plan shall be prepared in cooperation with the affected cities in the county and the advisory committee appointed pursuant to Section 25135.2, in accordance with the guidelines adopted by the department pursuant to Section 25135.5, and in accordance with the schedule specified in Section 25135.6.

(c)  On or before March 31, 1987, every county shall notify the department and the cities within the county whether the county has elected to prepare a county hazardous waste management plan pursuant to this article. A city, or two or more cities acting jointly, located within a county which elects not to prepare a county hazardous waste management plan or which fails to make an election, on or before March 31, 1987, to prepare a plan, may, at the city’s or cities’ discretion, elect to undertake the preparation of the plan. The city or cities shall be deemed to be acting in place of the county for purposes of this article and may apply for funding to pay the cost of preparing the plan pursuant to subdivision (c) of Section 25135.8. However, the city or cities may not receive funding pursuant to subdivision (c) of Section 25135.8, unless the proposal to prepare a county hazardous waste management plan by the city or cities is approved by a majority of the cities within the county which contain a majority of the population of the incorporated area of the county and the proposal is received by the department on or before June 30, 1987.

(d)  The county hazardous waste management plan authorized by subdivision (b) or (c) shall serve as the primary planning document for hazardous waste management in the county and shall be prepared as a useful informational source for local government and the public. The plan shall include, but is not limited to, all of the following elements:

(1)  An analysis of the hazardous waste stream generated in the county, including an accounting of the volumes of hazardous wastes produced in the county, by type of waste, and estimates of the expected rates of hazardous waste production until 1994, by type of waste.

(2)  A description of the existing hazardous waste facilities which treat, handle, recycle, and dispose of the hazardous wastes produced in the county, including a determination of the existing capacity of each facility.

(3)  An analysis of the potential in the county for recycling hazardous waste and for reducing the volume and hazard of hazardous waste at the source of generation.

(4)  A consideration of the need to manage the small volumes of hazardous waste produced by businesses and households.

(5)  A determination of the need for additional hazardous waste facilities to properly manage the volumes of hazardous wastes currently produced or that are expected to be produced during the planning period.

(6)  An identification of those hazardous waste facilities that can be expanded to accommodate projected needs and an identification of general areas for new hazardous waste facilities determined to be needed. In lieu of this facility and area identification, the plan may instead include siting criteria to be utilized in selecting sites for new hazardous waste facilities. If siting criteria are included in the county hazardous waste management plan, the plan shall also designate general areas where the criteria might be applicable.

(7)  A statement of goals, objectives, and policies for the siting of hazardous waste facilities and the general management of hazardous wastes through the year 2000.

(8)  A schedule which describes county and city actions necessary to implement the hazardous waste management plan through the year 2000, including the assigning of dates for carrying out the actions.

(e)  In addition to the elements of the plan required by subdivision (d), a county may include a description of any additional local programs which the county determines to be necessary to provide for the proper management of hazardous wastes produced in the county. These programs may include, but are not limited to, public education, enforcement, surveillance, transportation, and administration.

(f)  The inclusion of an element in a county hazardous waste management plan pursuant to subdivision (d) or (e) does not authorize the county to adopt a program which the county is not otherwise authorized to adopt under any other provision of law.

(Amended by Stats. 1987, Ch. 1167, Sec. 1.)



25135.2

(a)  Each county shall establish an advisory committee of at least seven members to assist the county in the preparation and administration of the county hazardous waste management plan. The board of supervisors of the county shall appoint the members who are not city representatives to the advisory committee, including at least one representative of industry, one representative of an environmental organization, and one representative of the public. The advisory committee shall also consist of at least three members to represent cities appointed by the city selection committee specified in Article 11 (commencing with Section 50270) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The board of supervisors shall, to the extent possible, appoint other members that have expertise concerning aspects of hazardous waste management planning, including, but not limited to, engineering, geology, and water quality.

(b)  The advisory committee shall do all of the following:

(1)  Advise the county staff, the board of supervisors of the county, and the staff, mayors, and council members of the cities within the county, on issues related to the development, approval, and administration of the county hazardous waste management plan.

(2)  Hold informal public meetings and workshops to provide the public with information, and to receive comments, during the preparation of the county hazardous waste management plan.

(c)  If a city or group of cities are preparing the county hazardous waste management plan pursuant to subdivision (c) of Section 25135.1, the city or cities shall establish the advisory committee, using the qualifications and representation specified in subdivision (a).

(Added by Stats. 1986, Ch. 1504, Sec. 6.)



25135.3

The Association of Bay Area Governments, the Southern California Association of Governments, the Sacramento Area Council of Governments, and the Association of Monterey Bay Area Governments may, at the discretion of their governing boards, prepare a regional hazardous waste management plan to serve as a resource document and to identify hazardous waste management issues, needs, and solutions at the regional level. A council of governments specified in this subdivision shall include in the regional plan additional counties affected by the regional plan, at the request of the councils of governments for those counties. A council of governments shall prepare the regional plan pursuant to the following procedure:

(a)  A council of governments specified in this subdivision may apply to the department for funding pursuant to paragraph (3) of subdivision (b) of Section 25135.8.

(b)  On or before December 31, 1987, a council of governments which receives funding from the department shall prepare a draft regional hazardous waste management plan and submit the draft plan to the department. If a council of governments shows the department that it has made substantial compliance towards completing the draft regional hazardous waste management plan and needs additional time to complete the draft regional plan, the department may extend, to March 31, 1988, the date by which the draft regional plan is required to be submitted. The council of governments shall involve the public with the preparation of the draft plan, to the fullest extent possible, by public hearings, informational meetings, and other appropriate forums that offer the public the opportunity to respond to clearly defined alternative objectives, policies, and actions.

(c)  From January 1, 1988, to March 31, 1988, or, if the department has given the council of governments a time extension pursuant to subdivision (b), on or before June 30, 1988, the council of governments shall conduct hearings on the draft regional hazardous waste management plan, in the number determined appropriate by the council of governments. The council of governments shall provide affected local jurisdictions, the public, industry, business organizations, and the hazardous waste management industry with a full opportunity to comment orally and in writing on the draft plan.

(d)  On or before March 31, 1988, or, if the department has given the council of governments a time extension pursuant to subdivision (b), on or before June 30, 1988, the department shall review the draft plan, and provide the council of governments with comments on the draft plan.

(e)  After conducting the review and comment period required by subdivision (c), the council of governments shall revise, as appropriate, the draft regional hazardous waste management plan.

(f)  On or before September 30, 1988, or, on or before January 31, 1989, if the council of governments is given a time extension pursuant to subdivision (g), the council of governments shall complete and adopt the plan.

(g)  On or before October 1, 1988, the council of governments shall submit the final regional hazardous waste management plan adopted by its governing board to the department for review and approval. If a council of governments shows the department that the council of governments has made substantial progress towards completing the regional hazardous waste management plan and needs more time to complete the plan, the department may extend this date to September 1, 1989. The department shall approve the regional plan if the department determines that all of the following requirements are met:

(1)  The regional plan is consistent with the guidelines for the preparation of regional hazardous waste management plans adopted by the department.

(2)  The regional plan applies the methods, techniques, and policies established by the department to analyze the waste stream and to determine whether there is a need for additional or expanded hazardous waste facilities to safely manage and properly dispose of the hazardous waste produced within the region.

(h)  Throughout the process of preparing a regional hazardous waste management plan, a council of governments shall cooperate and consult with representatives and staff of affected counties and cities.

(i)  Notwithstanding subdivisions (a) to (h), inclusive, of this section, if, pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, a joint powers agreement provides for the creation of the Southern California Hazardous Waste Management Authority, the Southern California Association of Governments shall, if it has elected to prepare a regional hazardous waste management plan pursuant to this section, transfer the responsibility for preparing the regional hazardous waste management plan and all funds received pursuant to subdivision (b) of Section 25135.8 to the authority, if the governing board of the authority requests the transfer by the adoption of a resolution. If the transfer takes place, the authority shall comply with this section in the same manner as this section applies to the association. If the transfer of responsibility and funds authorized by this subdivision takes place and the authority is dissolved at any time before the regional hazardous waste management plan is approved by the department, the association shall prepare the regional hazardous waste management plan and any remaining funds received pursuant to subdivision (b) of Section 25135.8 shall be transferred back to the association.

(Amended by Stats. 1989, Ch. 7, Sec. 1. Effective April 3, 1989.)



25135.4

(a)  No person shall establish or expand an offsite facility, unless the legislative body of the city or county in which the new offsite facility, or the expansion of an existing offsite facility, is proposed makes a determination that the facility or expansion is consistent with the county hazardous waste management plan.

(b)  This section applies only to proposed new offsite facilities, or expansions of existing offsite facilities, if an approval action pursuant to Title 7 (commencing with Section 65000) of the Government Code is necessary.

(c)  This section does not apply to cities or counties which do not have an approved county hazardous waste management plan.

(Added by Stats. 1986, Ch. 1504, Sec. 6.)



25135.5

(a)  The department shall, pursuant to this section, provide direction and technical data to counties and regional councils of governments to assist them in preparing planning documents for the management of hazardous wastes produced within their jurisdictions.

(b)  The department shall do all of the following:

(1)  On or before June 30, 1987, after conducting a workshop with county and city government officials and industry and environmental representatives, prepare and transmit to counties and regional councils of governments guidelines for the preparation and adoption of county and regional hazardous waste management plans. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the preparation and transmittal of these guidelines. The guidelines shall include, but are not limited to, all of the following:

(A)  A listing of types or categories of hazardous wastes that can be used in characterizing the hazardous waste stream in each county or region.

(B)  Methods for determining the capacity of the hazardous waste facilities that currently manage the hazardous wastes in the county or region and for assessing the capacity of these hazardous waste facilities to manage these hazardous wastes in the future.

(C)  Methods for assessing the need to establish new, or expand existing, capacity for the management of hazardous wastes produced in each county or region.

(D)  Methods for estimating the amounts of hazardous waste produced by small businesses and households.

(2)  On or before June 30, 1987, provide to each county and regional council of governments, all of the following information:

(A)  Available data on the types and quantities of hazardous wastes produced in the county or region. The department shall inform the counties and regional councils of governments of the strengths and limitations of the data.

(B)  A listing of the hazardous waste facilities that have received hazardous waste facilities permits or grants of interim status in each county or region. The listing shall specify whether the facilities are onsite or offsite facilities and whether the facilities are used for the storage, treatment, transfer, recycling, or disposal of hazardous waste.

(C)  A listing of producers of hazardous wastes known to the department in the county or region.

(D)  An assessment of overall needed capacities for treating and disposing of hazardous wastes at the state and regional levels through the year 1994.

(E)  A description of state policies and programs concerning the management of hazardous waste, including, but not limited to, the policies and programs for recycling various types of hazardous wastes, requiring the treatment of particular types of hazardous wastes, restricting the disposal to land of particular types or categories of hazardous wastes, encouraging the reduction of the amounts of hazardous waste produced at the source of production, and any other policies and programs that affect the need for additional management capacity in various types of hazardous waste facilities.

(F)  An assessment of the potential for recycling, or reducing the volume of, various types of hazardous wastes in various classes of industry.

(Added by Stats. 1986, Ch. 1504, Sec. 6.)



25135.6

(a)  A county shall prepare, review, and adopt the county hazardous waste management plan pursuant to the schedule specified in this section.

(b)  On or before December 31, 1987, each county, with the cooperation of affected local jurisdictions and the advisory committee established pursuant to Section 25135.2, shall prepare a draft county hazardous waste management plan and submit the draft plan to the department. If a county shows to the department that the county has made substantial compliance towards completing the draft county hazardous waste management plan and needs additional time to complete the draft plan, the department may extend to March 31, 1988, the date by which the draft plan is required to be submitted. The county shall involve the public with the preparation of the draft plan, to the fullest extent possible, by public hearings, informational meetings, and other appropriate forums that offer the public the opportunity to respond to clearly defined alternative objectives, policies, and actions.

(c)  On or before March 31, 1988, or, if the department has given the county a time extension pursuant to subdivision (b), on or before June 30, 1988, the county shall conduct hearings on the draft county hazardous waste management plan, in the number determined appropriate by the county. The county shall provide affected local jurisdictions, the public, industry, business organizations, and the hazardous waste management industry with the full opportunity to comment orally and in writing on the draft county hazardous waste management plan.

(d)  On or before March 31, 1988, or, if the department has given the county a time extension pursuant to subdivision (b), on or before June 30, 1988, the department shall review the draft plan, and provide each county with comments which specify the changes or additions which are required to be made to the draft plan to result in a final plan which can be approved by the department pursuant to Section 25135.7.

(e)  After conducting the review and comment period required by subdivision (c), each county shall revise, as appropriate, the draft county hazardous waste management plan.

(f)  The revised county hazardous waste management plan shall be approved by a majority of the cities within the county which contain a majority of the population of the incorporated area of the county, subject to subdivision (g).

(g)  The revised county hazardous waste management plan shall be submitted to each city within the county for their approval. Each city shall act upon the revised county hazardous waste management plan within 90 days after the city has received the plan. If a city fails to act upon the plan within 90 days of receiving the plan, the city shall be deemed to have approved the plan as submitted.

(h)  On or before September 30, 1988, or, on or before May 31, 1989, if the county is given an extension pursuant to subdivision (a) of Section 25135.7, the county shall adopt the revised county hazardous waste management plan as the final county hazardous waste management plan. If the county is given an additional time extension to September 1, 1989, pursuant to subdivision (a) of Section 25135. 7, the county shall adopt the revised county hazardous waste management plan as the final county hazardous waste management plan by August 31, 1989.

(Amended by Stats. 1989, Ch. 7, Sec. 2. Effective April 3, 1989.)



25135.7

(a)  A county shall submit the final county hazardous waste management plan adopted by the county to the department for review and approval on or before October 1, 1988. If a county shows the department that the county has made substantial progress towards completing the county hazardous waste management plan and needs more time to complete the plan, the department may extend this date to June 1, 1989. If the department sends comments on the draft county hazardous waste management plan to a county after June 30, 1988, the department may extend the due date for submittal of the final county hazardous waste management plan for that county to September 1, 1989. The department shall, on or before December 31, 1988, or on or before November 30, 1989, if the county is given a time extension, review and either approve or disapprove the county hazardous waste management plan. If an additional time extension is given to September 1, 1989, pursuant to this subdivision, the department shall review and either approve or disapprove the county hazardous waste management plan on or before February 28, 1990. The department shall approve the county hazardous waste management plan if the department makes all of the following determinations:

(1)  The plan substantially complies with the guidelines for the preparation of hazardous waste management plans adopted by the department.

(2)  The plan applies the methods, techniques, and policies established by the department to analyze the waste stream and to determine whether there is a need for additional or expanded hazardous waste facilities to safely manage and properly dispose of the hazardous waste generated within the county.

(3)  If the plan contains a determination pursuant to paragraph (5) of subdivision (d) of Section 25135.1 that there is a need for additional or expanded hazardous waste facilities, the plan proposes general areas, or, as determined appropriate by the county, proposes specific sites which may be suitable locations for a facility. However, if the plan instead contains siting criteria for selecting sites for new hazardous waste facilities, the plan shall propose general areas where the criteria might be applicable.

(4)  If the county preparing the plan has entered into a formal agreement with other counties to manage hazardous waste, the agreement is documented.

(b)  Within 180 days after the department approves a county hazardous waste management plan, the county shall either incorporate the applicable portions of the plan, by reference, into the county’s general plan, or enact an ordinance which requires that all applicable zoning, subdivision, conditional use permit, and variance decisions are consistent with the portions of the county hazardous waste management plan which identify specific sites or siting criteria for hazardous waste facilities.

(c)  Within 180 days after receiving written notification from the county that the county hazardous waste management plan has been approved, each city within that county shall do one of the following:

(1)  Adopt a city hazardous waste management plan containing all of the elements required by subdivision (d) of Section 25135.1 which shall be consistent with the approved county hazardous waste management plan.

(2)  Incorporate the applicable portions of the approved county plan, by reference, into the city’s general plan.

(3)  Enact an ordinance which requires that all applicable zoning, subdivision, conditional use permit, and variance decisions are consistent with the portions of the approved county plan which identify general areas or siting criteria for hazardous waste facilities.

(d)  This section does not limit the authority of any city to attach appropriate conditions to the issuance of any land use approval for a hazardous waste facility in order to protect the public health, safety, or welfare, and does not limit the authority of a city to establish more stringent planning requirements or siting criteria than those specified in the county hazardous waste management plan.

(e)  Any amendment to an adopted county hazardous waste management plan requires the approval of the department, the county, and a majority of the cities within the county which contain a majority of the population of the incorporated area of the county.

(Amended by Stats. 1990, Ch. 1093, Sec. 1. Effective September 20, 1990.)



25135.7.5

(a)  If the department disapproves a county hazardous waste management plan pursuant to subdivision (a) of Section 25135.7, or a regional hazardous waste management plan pursuant to Section 25135.3, the department shall provide the county or regional council of governments, in writing and at the time of disapproval, with a detailed description of its reasons for disapproval of the plan. A county or regional council of governments with a disapproved hazardous waste management plan may submit a revised plan to the department one time only. A revised county or regional hazardous waste management plan shall be submitted to the department within 270 days of the effective date of the act adding this section, or within 270 days of plan disapproval if the plan is disapproved by the department after the effective date of the act adding this section. A county or regional council of governments shall notify the department of their intent to revise and resubmit a disapproved plan within 45 days of the effective date of the act adding this section, or within 45 days of plan disapproval, if the plan is disapproved after the effective date of the act adding this section. A resubmitted county or regional plan shall contain detailed responses to all of the reasons for disapproval of the plan described by the department. The department shall provide counties with informational guidelines on developing an approvable plan.

(b)  Before submitting a revised county hazardous waste management plan to the department pursuant to this section, the revised plan shall be approved by a majority of the cities within the county which contain a majority of the population of the incorporated area of the county, as specified in subdivisions (f) and (g) of Section 25135.6. A city which fails to act upon a county plan revised pursuant to this section within 90 days after the plan has been submitted to the city by the county shall be deemed to have approved the revised plan.

(c)  The department shall review and either approve or disapprove a county or regional hazardous waste management plan revised pursuant to subdivision (a) within 180 days of receiving the revised plan.

(1)  The department shall approve a revised county hazardous waste management plan if the department makes all of the determinations in paragraphs (1), (2), (3), and (4) of subdivision (a) of Section 25135.7. If the department approves a revised county hazardous waste management plan pursuant to this section, the county shall comply with subdivision (b) of Section 25135.7, and each city within that county shall comply with subdivision (c) of Section 25135.7.

(2)  The department shall approve a revised regional hazardous waste management plan if the department makes all of the determinations in subdivision (g) of Section 25135.3.

(d)  A county which did not submit its plan to the department within the due dates for plan submittal established by subdivision (a) of Section 25135.7, or a county whose plan was not formally acted upon by the department by the February 28, 1990, deadline, may submit their plan to the department for review and approval or disapproval pursuant to the provisions governing the resubmittal of revised plans established by this section.

(e)  A council of governments which did not submit its plan to the department within the due dates for plan submittal established by Section 25135.3, or whose plan has not been formally acted upon by the department, may submit their plan to the department for review and approval or disapproval pursuant to the provisions governing the resubmittal of revised plans established by this section.

(Added by renumbering Section 25135.75 by Stats. 1993, Ch. 436, Sec. 3. Effective January 1, 1994.)



25135.8

Notwithstanding Section 25135.7.5, the review and approval of county hazardous waste management plans for counties within the Association of Bay Area Governments region shall be governed in the following manner:

(a)  Each county within the Association of Bay Area Governments region with an unapproved county hazardous waste management plan may submit the final plan adopted by the county to the department for review and approval or disapproval on or before January 15, 1994.

(b)  Each county within the Association of Bay Area Governments region which submitted a final plan adopted by the county to the department after June 24, 1991, and prior to January 1, 1994, shall be considered to have met the condition of subdivision (a) with regard to the timely submission of county plans.

(c)  The department shall, on or before July 1, 1994, review and either approve or disapprove the county hazardous waste management plans of the counties within the Association of Bay Area Governments region. The department shall approve the county hazardous waste management plan if the department makes all the determinations specified in paragraphs (1) to (4), inclusive, of subdivision (a) of Section 25135.7.

(Added by Stats. 1993, Ch. 436, Sec. 2. Effective January 1, 1994.)



25135.9

(a)  The department shall, pursuant to this section and subdivision (c) of Section 25170, prepare and adopt a state hazardous waste management plan. The state hazardous waste management plan shall serve as a comprehensive planning document for the state and shall be prepared as a useful informational source for the public, local government, and regional councils of government. The state hazardous waste management plan shall be prepared in conjunction with, and shall take into account, hazardous waste management plans adopted by counties and regional councils of governments.

(b)  The state hazardous waste management plan shall be prepared and adopted by the department on or before November 30, 1991, shall be reviewed annually, and shall be revised to reflect new information at least once every three years.

(c)  In preparing and adopting the state hazardous waste management plan, and in revising the plan thereafter, the department shall do all of the following:

(1)  Publish the draft plan or the revised plan and make it available to the public for review and comment at least three months before final adoption.

(2)  Conduct workshops and at least two public hearings on the plan or the draft revised plan, one in the southern part of the state and one in the northern part of the state, to solicit the views of the public, local government, regional councils of governments, and interested parties.

(3)  Include in the final state hazardous waste management plan and in revisions of the plan, a summary of the comments received and the department’s responses to those comments.

(d)  The state hazardous waste management plan, and each revision of the plan, shall include, but need not be limited to, all of the following elements:

(1)  An analysis of the hazardous waste streams produced in the state, an accounting of the volumes of hazardous waste produced in each county and region of the state, by type of waste, and estimates of the expected rates of hazardous waste production, by type of waste, during the next five years.

(2)  An inventory of existing and planned hazardous waste facilities which handle, treat, recycle, dispose, or otherwise manage hazardous wastes produced in the state. The inventory shall include a description of the facilities, a determination of the capacity of each existing or planned facility to handle, treat, recycle, dispose, or otherwise manage the waste streams it is authorized to handle, treat, recycle, dispose, or otherwise manage, and a description of the current progress and status of each planned facility in achieving operational status, including a timetable for becoming operational.

(3)  An assessment of the need for additional hazardous waste facilities to manage the volumes of hazardous waste currently produced or which are expected to be produced during the next 20 years.

(4)  An identification of the areas or regions of the state where new or expanded capacity to manage hazardous wastes are needed and the types of facilities that should be sited and constructed.

(5)  A description of the policies, programs, incentives, requirements, prohibitions, or other measures which, if implemented, would reduce or eliminate the need for new or expanded facilities.

(6)  A statement of goals, objectives, and policies currently in effect, or in the process of development, for the siting of hazardous waste facilities and the management of hazardous wastes during the next five years.

(7)  A schedule of recommended actions, including specific dates, for carrying out state, regional, and local actions to implement the state hazardous waste management plan.

(Amended by Stats. 1990, Ch. 1093, Sec. 3. Effective September 20, 1990.)






ARTICLE 4 - Listings

25140

The department shall prepare, adopt and may revise when appropriate, a listing of the wastes which are determined to be hazardous, and a listing of the wastes which are determined to be extremely hazardous. When identifying such wastes the department shall consider, but not be limited to, the immediate or persistent toxic effects to man and wildlife and the resistance to natural degradation or detoxification of the wastes.

(Added by Stats. 1972, Ch. 1236.)



25141

(a)  The department shall develop and adopt by regulation criteria and guidelines for the identification of hazardous wastes and extremely hazardous wastes.

(b)  The criteria and guidelines adopted by the department pursuant to subdivision (a) shall identify waste or combinations of waste, that may do either of the following, as hazardous waste because of its quantity, concentration, or physical, chemical, or infectious characteristics:

(1)  Cause, or significantly contribute to an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness.

(2)  Pose a substantial present or potential hazard to human health or the environment, due to factors including, but not limited to, carcinogenicity, acute toxicity, chronic toxicity, bioaccumulative properties, or persistence in the environment, when improperly treated, stored, transported, or disposed of, or otherwise managed.

(c)  Except as provided in Section 25141.5, any regulations adopted pursuant to this section for the identification of hazardous waste as it read on January 1, 1995, which are in effect on January 1, 1995, shall be deemed to comply with the intent of this section as amended by this act during the 1995 portion of the 1995–96 Regular Session of the Legislature.

(Amended by Stats. 1995, Ch. 638, Sec. 3. Effective January 1, 1996.)



25141.2

(a)  (1)  Except as provided in paragraph (2), the department shall not publish a notice of a proposal to adopt, amend, or repeal regulations pursuant to the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) pertaining to the criteria and guidelines for the identification of hazardous waste or to management standards for special wastes until the findings of the external scientific peer review entity convened pursuant to Section 57004 have been issued and the department has reviewed those findings.

(2)  Notwithstanding any other provision of law, the department shall not publish a notice of a proposal to adopt, amend, or repeal the regulations specified in paragraph (1) before January 1, 1999.

(b)  With respect to the regulations specified in subdivision (a), the department shall submit for public comment its analysis of any hazardous waste management activity to be exempted from this chapter pursuant to subdivision (b) of Section 25150.6 and its demonstration that the exemption satisfies the requirements of subdivision (c) of Section 25150.6 on the earlier of the following dates:

(1)  The date that the department issues its draft environmental impact report on the proposed regulations.

(2)  The date the department publishes its notice of proposed regulatory action pursuant to the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(c)  Subdivision (b) does not prohibit the department from revising its analysis or demonstration to respond to public comments before the adoption of the regulations.

(d)  The department shall, prior to adopting the final version of any regulations specifying the criteria and guidelines for the identification of hazardous waste pursuant to Section 25141 and submitting the adopted regulations to the Office of Administrative Law, do all of the following:

(1)  Determine which aspects of the final version of the regulations have been changed subsequent to an external scientific peer review of the scientific basis and scientific portions of the regulations as initially proposed and identify the scientific basis and empirical data or other scientific findings, conclusions, and assumptions upon which the changes are premised.

(2)  Submit each change identified pursuant to paragraph (1), together with all supporting scientific material, to external scientific peer review pursuant to paragraph (1) of subdivision (d) of Section 57004 if both of the following apply:

(A)  The change is related to establishing a regulatory level, standard, or other requirement for the protection of public health, safety, or the environment.

(B)  The change is not directly related to, and is not a response to, the findings of the external scientific peer review of the regulations as initially proposed.

(3)  Comply with the requirements of paragraph (2) of subdivision (d) of Section 57004.

(e)  (1)  The department may utilize the CalTox model and the criteria and guidelines for the identification of hazardous waste, if the criteria and guidelines have been adopted pursuant to the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), to generate new values for soluble constituents.

(2)  Notwithstanding paragraph (1), the department shall not amend or repeal the regulations adopted pursuant to this chapter that are in effect on the effective date of the act adding this section during the 1997–98 Regular Session, with respect to the testing procedure employed to measure solubility or with respect to the regulatory thresholds measured by that testing procedure until an external scientific peer review entity convened pursuant to Section 57004 makes the following finding:

(A)  The new proposed testing procedure for solubility is based on sound scientific knowledge, methods, and practices and will predict, with a reasonable degree of accuracy, the long-term mobility in landfill leachate of each hazardous constituent for which the department has established by regulation a soluble threshold limit concentration.

(B)  For those hazardous constituents whose long-term mobility in landfill leachate cannot be accurately measured by any testing procedure that can be developed within a reasonable period of time, the soluble threshold limit concentration can be adjusted in a scientifically sound manner to compensate for the extent of inaccuracy of the testing procedure for that constituent.

(3)  In establishing revised total threshold limit concentrations in any proposed regulations pertaining to the criteria and guidelines for the identification of hazardous waste pursuant to Section 25141, the department shall not base the total threshold limit concentration for any hazardous constituent in whole, or in part, on an assumption that when wastes are placed on or in the land outside of a permitted disposal facility, those wastes will be mixed or diluted, unless an external scientific peer review entity convened pursuant to Section 57004 finds that the department has demonstrated, in a sound scientific manner, that the assumption that dilution or mixing will occur when the wastes are applied or disposed to land is a reasonable representation of waste management practices in the state, while taking into account reasonably foreseeable mismanagement of wastes, and that these application or disposal practices do not pose significant public health or environmental risks.

(Added by Stats. 1998, Ch. 326, Sec. 1. Effective August 21, 1998.)



25141.5

(a)  When classifying a waste as hazardous pursuant to the criteria in paragraph (8) of subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations, as that section read on January 1, 1993, the department shall incorporate the department’s decision into a regulation, if the department determines that the waste’s classification as a hazardous waste is likely to have broad application beyond the producer who initiated the request.

(b)  Unless the department makes a determination after January 1, 1996, by regulation, that additional criteria are necessary to protect the public health, safety, and environment of the state, the department shall use the following criteria and procedures for the identification and regulation of the following types of hazardous waste:

(1)  In identifying wastes that are hazardous due to the characteristic of reactivity, the department shall rely on objective analytical tests, procedures, and numerical thresholds set forth in the regulations or guidance documents adopted by the United States Environmental Protection Agency.

(2)  (A)  On and after January 1, 1997, in identifying wastes that are hazardous due to the characteristic of acute oral toxicity, as defined in the regulations adopted by the department pursuant to this chapter, the department shall use an oral LD50 threshold of less than 2,500 milligrams per kilogram, unless the department adopts revised regulations setting forth a different threshold for acute oral toxicity, based on a review and update of the scientific basis for this criterion.

(B)  Notwithstanding any other provision of this chapter or the regulations adopted by the department prior to January 1, 1996, to the extent consistent with the federal act, the substances listed in this subparagraph shall not be classified as hazardous waste due solely to the characteristic of acute oral toxicity. The language in parentheses following the scientific name of each of the substances listed in this paragraph describes one or more common uses of each substance, and is provided for informational purposes only.

(i)  Acetic acid (vinegar).

(ii)  Aluminum chloride (used in deodorants).

(iii)  Ammonium bromide (used in textile finishing and as an anticorrosive agent).

(iv)  Ammonium sulfate (used as a food additive and in fertilizer).

(v)  Anisole (used in perfumes and food flavoring).

(vi)  Boric acid (used in eyewashes and heat resistant glass).

(vii)  Calcium fluoride (used to fluoridate drinking water).

(viii)  Calcium formate (used in brewing and as a briquette binder).

(ix)  Calcium propionate (used as a food additive).

(x)  Cesium chloride (used in brewing and in mineral waters).

(xi)  Magnesium chloride (used as a flocculating agent).

(xii)  Potassium chloride (used as a salt substitute and a food additive).

(xiii)  Sodium bicarbonate (baking soda, used in antacids and mouthwashes).

(xiv)  Sodium borate decahydrate (borax, used in laundry detergents).

(xv)  Sodium carbonate (soda ash, used in textile processing).

(xvi)  Sodium chloride (table salt).

(xvii)  Sodium iodide (used as an iodine supplement and in cloud seeding).

(xviii)  Sodium tetraborate (borax, used in laundry detergents).

(xix)  The following oils commonly used as food flavorings: allspice oil, ceylon cinnamon oil, clarified slurry oil, dill oils, or lauryl leaf oil.

(3)  (A)  Except as provided in subparagraph (B), a waste that would be classified as hazardous solely because it exceeds total threshold limit concentrations, as defined in regulations adopted by the department, shall be excluded from classification as a hazardous waste for purposes of disposal in, and is allowed to be disposed in, a disposal unit regulated as a permitted class I, II, or III disposal unit, pursuant to Section 2531 of Title 23, and Sections 20250 and 20260 of Title 27 of the California Code of Regulations, if, prior to disposal, the waste is managed in accordance with the management standards adopted by the department, by regulation, if any, for this specific type of waste.

(B)  Subparagraph (A) shall not apply to a hazardous waste that is a liquid, a sludge or sludge-like material, soil, a solid that is friable, powdered, or finely divided, a nonfilterable and nonmillable tarry material, or a waste that contains an organic substance that exceeds the total threshold limit concentration established by the department for that substance.

(C)  For purposes of this subparagraph (B), the following definitions shall apply:

(i)  A waste is liquid if it meets the test specified in subdivision (i) of Section 66268.32 of Title 22 of the California Code of Regulations.

(ii)  “Sludge or sludge-like material” means any solid, semisolid, or liquid waste generated from a municipal, commercial, or industrial wastewater treatment plant, water supply treatment plant, or air pollution control facility, but does not include the treated effluent from wastewater treatment plants.

(iii)  “Friable, powdered, or finely divided” has the same meaning as used in the regulations adopted by the department pursuant to this chapter.

(iv)  “Nonfilterable and nonmillable tarry material” has the same meaning as used in the regulations adopted by the department pursuant to this chapter.

(D)  This paragraph does not affect the authority of a city or county regarding solid waste management under existing provisions of law.

(c)  Any regulations adopted pursuant to subdivision (b) shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare, and may be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2000, Ch. 343, Sec. 6.4. Effective January 1, 2001.)



25141.6

In any case where the department proposes to make a determination that a waste meets one or more of the criteria and guidelines for the identification of hazardous wastes adopted pursuant to Section 25141, but that it is not necessary to manage the waste as a hazardous waste because the waste possesses mitigating physical and chemical characteristics that render it insignificant as a hazard to human health, safety, or the environment, the department shall issue a public notice of that proposed determination. The public notice shall be electronically posted on the department’s Internet home page at least 30 days before the determination becomes final and shall also be sent to all of the following:

(a)  The Chairperson of the California Environmental Policy Council.

(b)  The California Integrated Waste Management Board.

(c)  The State Water Resources Control Board.

(d)  Any person who requests the public notice.

(e)  Any solid waste enforcement agency or California regional water quality control board, the jurisdiction of which the department knows will be affected by the determination.

(Added by Stats. 1999, Ch. 420, Sec. 1. Effective January 1, 2000.)



25142

Any waste which conforms to a criterion adopted pursuant to Section 25141 shall be managed in accordance with permits, orders, and regulations issued or adopted by the department pursuant to this chapter and building standards published in the State Building Standards Code relating to hazardous waste facilities, or recycled consistent with the list of hazardous wastes which the department, pursuant to Section 25175, finds are economically and technologically feasible to recycle, until the waste is cited in a list adopted by the department pursuant to Section 25140.

(Amended by Stats. 1988, Ch. 1631, Sec. 11.)



25142.5

The department shall develop and implement a comprehensive training, education, and enforcement program for generators, transporters, and facility operators, for personnel conducting inspections for the departments, and for certified unified program agencies. The program shall be designed to increase awareness of the requirements governing the determination of whether a waste is hazardous, including, but not limited to, the requirements governing the use of the generator’s knowledge of a waste to determine if the waste is hazardous, and to enhance the level of enforcement of those requirements. In implementing this program, the department shall give priority to training, education, and enforcement activities relating to the classification of the particular waste streams that the department determines are the most susceptible to misclassification, including, but not limited to, oily water and contaminated soil.

(Added by Stats. 1999, Ch. 629, Sec. 1. Effective January 1, 2000.)



25143

(a)  The department may grant a variance from one or more of the requirements of this chapter, or the regulations adopted pursuant to this chapter, for the management of a hazardous waste if all of the following conditions apply:

(1)  One of the following conditions applies:

(A)  The hazardous waste is solely a non-RCRA hazardous waste or the hazardous waste or its management is exempt from, or is not otherwise regulated pursuant to, the federal act.

(B)  The requirement from which a variance is being granted is not a requirement of the federal act, or the regulations adopted to implement the federal act.

(C)  The department has issued, or is simultaneously issuing, a variance from the federal act for the hazardous waste management pursuant to subdivision (c).

(2)  The department makes one of the following findings:

(A)  The hazardous waste, the amount of the hazardous waste, or the hazardous waste management activity or management unit is insignificant or unimportant as a potential hazard to human health and safety or to the environment, when managed in accordance with the conditions, limitations, and other requirements specified in the variance.

(B)  The requirements, from which a variance is being granted, are insignificant or unimportant in preventing or minimizing a potential hazard to human health and safety or the environment.

(C)  The handling, processing, or disposal of the hazardous waste, or the hazardous waste management activity, is regulated by another governmental agency in a manner that ensures it will not pose a substantial present or potential hazard to human health and safety, and the environment.

(D)  A requirement imposed by another public agency provides protection of human health and safety or the environment equivalent to the protection provided by the requirement from which the variance is being granted.

(3)  The variance is granted in accordance with this section.

(b)  (1)  The department may grant a variance upon receipt of a variance application for a site or sites owned or operated by an individual or business concern. The individual or business concern submitting the application for a variance shall submit to the department sufficient information to enable the department to determine if all of the conditions required by subdivision (a) are satisfied for all situations within the scope of the requested variance.

(2)  The department may also grant a variance, on its own initiative, to one or more individuals or business concerns. If the variance is granted to more than one individual or business concern, the department, in granting the variance pursuant to this paragraph, shall comply with all of the following requirements:

(A)  The department shall make all of the following findings, in addition to the findings required pursuant to paragraph (2) of subdivision (a):

(i)  That the variance is necessary to address a temporary situation, or that the variance is needed to address an ongoing situation pending the adoption of regulations by the department.

(ii)  That the variance will not create a substantive competitive disadvantage for a member or members of a specific class of facilities. This finding shall be based upon information available to the department at the time that the variance is granted.

(iii)  That there are no reasonably foreseeable site-specific physical or operating conditions that could potentially impact the finding made by the department pursuant to paragraph (2) of subdivision (a). This finding shall be supported by substantial evidence in the record as a whole, and shall be based upon both of the following:

(I)  The types of hazardous waste streams, the estimated amounts of hazardous waste, and the locations that are affected by the variance. The estimate of the amounts of hazardous waste that are affected by the variance shall be based upon information reasonably available to the department.

(II)  Due inquiry, with respect to the hazardous waste streams and management activities affected by the variance, regarding the potential for mismanagement, enforcement and site remediation experience, and proximity to sensitive receptors.

(B)  The variance shall not be granted for a period of more than one year. A variance granted pursuant to this paragraph may be renewed for one additional one-year period, if the department makes a finding that the variance has not resulted in harm to human health or safety or to the environment and that there has been substantial compliance with the conditions contained in the variance.

(C)  The department shall issue a public notice at least 30 days prior to granting the variance to allow an opportunity for public comment. The public notice shall be issued in the California Regulatory Register, to the department’s regulatory mailing list, and to all potentially affected hazardous waste facilities and generators known to the department. The department shall, upon request, hold a public meeting prior to granting the variance. In granting the variance and in making the findings required by paragraph (2) of subdivision (a) and subparagraph (A), the department shall consider all public comments received.

(D)  The department shall not grant a variance pursuant to this paragraph from the definition of, or classification as, a hazardous waste, or from requirements pertaining to the investigation or remediation of releases of hazardous waste or constituents.

(E)  The authority of the department to grant or renew variances pursuant to this paragraph shall remain in effect only until January 1, 2002, unless a later enacted statute, which is enacted before January 1, 2002, deletes or extends that date. This subparagraph shall not be construed to invalidate any variance granted pursuant to this paragraph prior to the expiration of the department’s authority.

(c)  (1)  In addition to the variance authorized pursuant to subdivisions (a) and (b), the department, after making one of the findings specified in paragraph (2) of subdivision (a), may also grant a variance from the requirements of the federal act in accordance with the provisions of Sections 260.30, 260.31, 260.32, and 260.33 of Title 40 of the Code of Federal Regulations, or any successor federal regulations, regarding the issuance of variances from classification of a material as a solid waste or variances classifying enclosed devices using controlled flame combustion as boilers.

(2)  This subdivision shall take effect on the date that the department obtains authorization from the Environmental Protection Agency to implement those provisions of the federal act that are identified in paragraph (1).

(d)  Each variance issued pursuant to this section shall be issued on a form prescribed by the department and shall, as applicable, include, but not be limited to, all of the following:

(1)  Information identifying the individuals or business concerns to which the variance applies. This identification shall be by name, location of the site or sites, type of hazardous waste generated or managed, or type of hazardous waste management activity, as applicable.

(2)  As applicable, a description of the physical characteristics and chemical composition of the hazardous waste or the specifications of the hazardous waste management activity or unit to which the variance applies.

(3)  The time period during which the variance is effective.

(4)  A specification of the requirements of this chapter or the regulations adopted pursuant to this chapter from which the variance is granted.

(5)  A specification of the conditions, limitations, or other requirements to which the variance is subject.

(e)  (1)  Variances issued pursuant to this section are subject to review at the discretion of the department and may be revoked or modified at any time.

(2)  The department shall revoke or modify a variance if the department finds any of the following:

(A)  The conditions required by this section are no longer satisfied.

(B)  The holder of the variance is in violation of one or more of the conditions, limitations, or other requirements of the variance, and, as a result of the violation, the conditions required by this section are no longer satisfied.

(C)  If the variance was granted because of the finding specified in subparagraph (C) or (D) of paragraph (2) of subdivision (a), the holder of the variance is in violation of one or more of the regulatory requirements of another governmental agency to which the holder is subject and the violation invalidates that finding.

(f)  Within 30 days from the date of granting a variance, the department shall issue a public notice on the California Regulatory Register.

(Amended by Stats. 1997, Ch. 870, Sec. 2. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25143.1

(a) Geothermal waste resulting from drilling for geothermal resources is exempt from the requirements of this chapter because the disposal of these geothermal wastes is regulated by the California regional water quality control boards.

(b) (1) Wastes from the extraction, beneficiation, and processing of ores and minerals that are not subject to regulation under the federal act are exempt from the requirements of this chapter, except the requirements of Article 9.5 (commencing with Section 25208), as provided in paragraph (2).

(2) The wastes subject to this subdivision are subject to Article 9.5 (commencing with Section 25208) and Chapter 6.8 (commencing with Section 25300) if the wastes would otherwise be classified as hazardous wastes pursuant to Section 25117 and the regulations adopted pursuant to Section 25141.

(3) For purposes of this subdivision, the following definitions shall apply:

(A) “Wastes from the extraction, beneficiation, and processing of ores and minerals” means any of the following:

(i) Soil, waste rock, overburden, and other solid, semisolid, or liquid natural materials that are removed, unearthed, or otherwise displaced as a result of excavating or recovering an ore or a mineral.

(ii) Residuals of ores or minerals after those ores or minerals have been removed, unearthed, or otherwise displaced from their natural sites and physically or chemically treated or otherwise managed in order to separate or concentrate the commercial product present in the ore or mineral, or processed to produce a final marketable product.

(iii) Spent brine solutions that are used to produce geothermal energy and that are transferred, via a closed piping system, to an adjacent facility for reclamation, beneficiation, or processing to recover minerals or other commercial substances, if the spent brine solutions, and any liquid residuals derived from the solutions, satisfy all of the following conditions:

(I) Are managed in accordance with the standards set forth in Section 261.4(a)(17)(i) to (iii), inclusive, of Title 40 of the Code of Federal Regulations.

(II) Are returned after processing, via closed piping, and subsequently managed in accordance with the exemption provided in subdivision (c).

(III) Are not a solid or semisolid hazardous residuals. This subclause applies to materials that include, but are not limited to, filter cakes that are not covered by the exemption provided in subdivision (c).

(B) “Minerals” has the same meaning as defined in Section 2005 of the Public Resources Code.

(c) (1) Except as provided in paragraphs (3) and (4), geothermal waste, excluding filter cake, that is generated from the exploration, development, or production of geothermal energy and that does not result from drilling for geothermal resources, is exempt from the requirements of this chapter, if the geothermal waste meets either of the following requirements:

(A) The geothermal waste is contained within a piping system, nonearthen trench, or descaling area, or within related equipment, that is associated with the geothermal plant where the waste was generated.

(B) The geothermal waste is within the physical boundaries of a lined surface impoundment associated with the geothermal plant where the waste was generated.

(2) If geothermal waste that is exempted pursuant to subparagraph (B) of paragraph (1) is relocated to an elevated location inside a lined surface impoundment for dewatering, that waste shall be removed from the surface impoundment within 30 days of the relocation and while the waste still contains sufficient moisture to prevent wind dispersion, except for residuals that are impractical to remove. The geothermal waste shall be deemed to be generated at the time of removal and shall be properly managed as hazardous waste pursuant to the requirements of this chapter.

(3) A geothermal waste that is exempt pursuant to this subdivision ceases to be exempt from the requirements of this chapter, and shall be deemed to have been generated, when any of the following occur:

(A) It is no longer contained in one or more of the following, as described in paragraph (1):

(i) A piping system.

(ii) Nonearthen trench.

(iii) Descaling area.

(iv) Related equipment.

(v) Lined surface impoundment.

(B) It is left in a geothermal piping system, a related piping system, a nonearthen trench, a descaling area, or another piece of related equipment 18 months after the date the geothermal power plant last produced power, unless prior to that date the operator submits a written notification, as described in paragraph (4) to the department, and the department acknowledges the notification in writing.

(C) It is left in a lined surface impoundment and at any time poses an imminent potential threat to areas outside the surface impoundment due to windblown fugitive dusts.

(D) It remains in a unit no longer actively regulated by the regional water quality control board.

(E) It is left in a lined surface impoundment 18 months after the date the surface impoundment has last received waste, unless prior to that date the operator submits a written notification as described in paragraph (4) to the department, and the department acknowledges the notification in writing.

(4) The notification that is required to be submitted by an operator pursuant to subparagraphs (B) and (E) of paragraph (3) shall contain all of the following information:

(A) The name and address of the operator, and the address and physical location of the plant or surface impoundment in which the waste will be stored.

(B) Estimated dates on which the units will resume operation.

(C) A description of how the waste will be stored and managed, demonstrating to the department that the waste will not pose a significant hazard to human health and safety or the environment.

(5) This subdivision does not exempt hazardous waste that is either not directly associated with geothermal energy exploration, development, and production, or that is not exempted from the federal act pursuant to paragraph (5) of subdivision (b) of Section 261.4 of Title 40 of the Code of Federal Regulations, or both. Hazardous waste that is not exempted pursuant to this subdivision includes, but is not limited to, used oil generated from vehicles or the lubrication of machinery.

(Amended by Stats. 2012, Ch. 253, Sec. 1. Effective January 1, 2013.)



25143.1.5

(a)  For purposes of this section, “wood waste” includes poles, crossarms, pilings, fence posts, lumber, support timbers, flume lumber, and cooling tower lumber.

(b)  Any wood waste, previously treated with a preservative, that has been removed from electric, gas, or telephone service, is exempt from the requirements of this chapter if all of the following conditions are met:

(1)  The wood waste is not subject to regulation as a hazardous waste under the federal act.

(2)  The wood waste is disposed of in a composite-lined portion of a municipal solid waste landfill that meets any requirements imposed by the state policy adopted pursuant to Section 13140 of the Water Code and regulations adopted pursuant to Sections 13172 and 13173 of the Water Code.

(3)  The solid waste landfill used for disposal is authorized to accept the wood waste under waste discharge requirements issued by the California regional water quality control board pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(Added by Stats. 1995, Ch. 670, Sec. 1. Effective January 1, 1996.)



25143.2

(a)  Recyclable materials are subject to this chapter and the regulations adopted by the department to implement this chapter that apply to hazardous wastes, unless the department issues a variance pursuant to Section 25143, or except as provided otherwise in subdivision (b), (c), or (d) or in the regulations adopted by the department pursuant to Sections 25150 and 25151.

(b)  Except as otherwise provided in subdivisions (e), (f), and (g), recyclable material that is managed in accordance with Section 25143.9 and is or will be recycled by any of the following methods shall be excluded from classification as a waste:

(1)  Used or reused as an ingredient in an industrial process to make a product if the material is not being reclaimed.

(2)  Used or reused as a safe and effective substitute for commercial products if the material is not being reclaimed.

(3)  Returned to the original process from which the material was generated, without first being reclaimed, if the material is returned as a substitute for raw material feedstock, and the process uses raw materials as principal feedstocks.

(c)  Except as otherwise provided in subdivision (e), any recyclable material may be recycled at a facility that is not authorized by the department pursuant to the applicable hazardous waste facilities permit requirements of Article 9 (commencing with Section 25200) if either of the following requirements is met:

(1)  The material is a petroleum refinery waste containing oil that is converted into petroleum coke at the same facility at which the waste was generated unless the resulting coke product would be identified as a hazardous waste under this chapter.

(2)  The material meets all of the following conditions:

(A)  The material is recycled and used at the same facility at which the material was generated.

(B)  The material is recycled within the applicable generator accumulation time limits specified in Section 25123.3 and the regulations adopted by the department pursuant to paragraph (1) of subdivision (b) of Section 25123.3.

(C)  The material is managed in accordance with all applicable requirements for generators of hazardous wastes under this chapter and regulations adopted by the department.

(d)  Except as otherwise provided in subdivisions (e), (f), (g), and (h), recyclable material that meets the definition of a non-RCRA hazardous waste in Section 25117.9, is managed in accordance with Section 25143.9, and meets or will meet any of the following requirements is excluded from classification as a waste:

(1)  The material can be shown to be recycled and used at the site where the material was generated.

(2)  The material qualifies as one or more of the following:

(A)  The material is a product that has been processed from a hazardous waste, or has been handled, at a facility authorized by the department pursuant to the facility permit requirements of Article 9 (commencing with Section 25200) to process or handle the material, if the product meets both of the following conditions:

(i)  The product does not contain constituents, other than those for which the material is being recycled, that render the material hazardous under regulations adopted pursuant to Sections 25140 and 25141.

(ii)  The product is used, or distributed or sold for use, in a manner for which the product is commonly used.

(B)  The material is a petroleum refinery waste containing oil that is converted into petroleum coke at the same facility at which the waste was generated, unless the resulting coke product would be identified as a hazardous waste under this chapter.

(C)  The material is oily waste, used oil, or spent nonhalogenated solvent that is managed by the owner or operator of a refinery that is processing primarily crude oil and is not subject to permit requirements for the recycling of used oil, of a public utility, or of a corporate subsidiary, corporate parent, or subsidiary of the same corporate parent of the refinery or public utility, and meets all of the following requirements:

(i)  The material is either burned in an industrial boiler, an industrial furnace, an incinerator, or a utility boiler that is in compliance with all applicable federal and state laws, or is recombined with normal process streams to produce a fuel or other refined petroleum product.

(ii)  The material is managed at the site where it was generated; managed at another site owned or operated by the generator, a corporate subsidiary of the generator, a subsidiary of the same entity of which the generator is a subsidiary, or the corporate parent of the generator; or, if the material is generated in the course of oil or gas exploration or production, managed by an unrelated refinery receiving the waste through a common pipeline.

(iii)  The material does not contain constituents, other than those for which the material is being recycled, that render the material hazardous under regulations adopted pursuant to Sections 25140 and 25141, unless the material is an oil-bearing material or recovered oil that is managed in accordance with subdivisions (a) and (c) of Section 25144 or unless the material is used oil removed from equipment, vehicles, or engines used primarily at the refinery where it is to be used to produce fuels or other refined petroleum products and the used oil is managed in accordance with Section 279.22 of Title 40 of the Code of Federal Regulations prior to insertion into the refining process.

(D)  The material is a fuel that is transferred to, and processed into, a fuel or other refined petroleum product at a petroleum refinery, as defined in paragraph (4) of subdivision (a) of Section 25144, and meets one of the following requirements:

(i)  The fuel has been removed from a fuel tank and is contaminated with water or nonhazardous debris, of not more than 2 percent by weight, including, but not limited to, rust or sand.

(ii)  The fuel has been unintentionally mixed with an unused petroleum product.

(3)  The material is transported between locations operated by the same person who generated the material, if the material is recycled at the last location operated by that person and all of the conditions of clauses (i) to (vi), inclusive, of subparagraph (A) of paragraph (4) are met. If requested by the department or by any official authorized to enforce this section pursuant to subdivision (a) of Section 25180, a person handling material subject to this paragraph, within 15 days from the date of receipt of the request, shall supply documentation to show that the requirements of this paragraph have been satisfied.

(4)  (A)  The material is transferred between locations operated by the same person who generated the material, if the material is to be recycled at an authorized offsite hazardous waste facility and if all of the following conditions are met:

(i)  The material is transferred by employees of that person in vehicles under the control of that person or by a registered hazardous waste hauler under contract to that person.

(ii)  The material is not handled at any interim location.

(iii)  The material is not held at any publicly accessible interim location for more than four hours unless required by other provisions of law.

(iv)  The material is managed in compliance with this chapter and the regulations adopted pursuant to this chapter prior to the initial transportation of the material and after the receipt of the material at the last location operated by that person. Upon receipt of the material at the last location operated by that person, the material shall be deemed to have been generated at that location.

(v)  All of the following information is maintained in an operating log at the last location operated by that person and kept for at least three years after receipt of the material at that location:

(I)  The name and address of each generator location contributing material to each shipment received.

(II)  The quantity and type of material contributed by each generator to each shipment of material.

(III)  The destination and intended disposition of all material shipped offsite or received.

(IV)  The date of each shipment received or sent offsite.

(vi)  If requested by the department, or by any law enforcement official, a person handling material subject to this paragraph, within 15 days from the date of receipt of the request, shall supply documentation to show that the requirements of this paragraph have been satisfied.

(B)  For purposes of paragraph (3) and subparagraph (A) of this paragraph, “person” also includes corporate subsidiary, corporate parent, or subsidiary of the same corporate parent.

(C)  Persons that are a corporate subsidiary, corporate parent, or subsidiary of the same corporate parent, and that manage recyclable materials under paragraph (3) or subparagraph (A) of this paragraph, are jointly and severally liable for any activities excluded from regulation pursuant to this section.

(5)  The material is used or reused as an ingredient in an industrial process to make a product if the material meets all of the following requirements:

(A)  The material is not a wastewater that meets all of the following criteria:

(i)  The wastewater is a non-RCRA hazardous waste.

(ii)  The wastewater contains more than 75 parts per million of total petroleum hydrocarbons, as determined by use of United States Environmental Protection Agency Method 1664, Revision A for Silica Gel Treated N-Hexane Extractable Material.

(iii)  The wastewater has been transported offsite to a facility, that is not a publicly owned treatment works, a facility owned by the generator, or a corporate subsidiary, corporate parent, or a subsidiary of the same corporate parent of the generator.

(B)  Any discharges to air from the treatment of the material by the procedures specified in subparagraph (C) do not contain constituents that are hazardous wastes pursuant to the regulations of the department and are in compliance with applicable air pollution control laws.

(C)  The material is not being treated except by one or more of the following procedures:

(i)  Filtering.

(ii)  Screening.

(iii)  Sorting.

(iv)  Sieving.

(v)  Grinding.

(vi)  Physical or gravity separation without the addition of external heat or any chemicals.

(vii)  pH adjustment.

(viii)  Viscosity adjustment.

(6)  The material is used or reused as a safe and effective substitute for commercial products, if the material meets all of the following requirements:

(A)  The material is not a wastewater that meets all of the following criteria:

(i)  The wastewater is a non-RCRA hazardous waste.

(ii)  The wastewater contains more than 75 parts per million of total petroleum hydrocarbons, as determined by use of United States Environmental Protection Agency Method 1664, Revision A for Silica Gel Treated N-Hexane Extractable Material.

(iii)  The wastewater has been transported offsite to a facility that is not a publicly owned treatment works, or a facility owned by the generator, or a corporate subsidiary, corporate parent, or a subsidiary of the same corporate parent of the generator.

(B)  Any discharges to air from the treatment of the material by the procedures specified in subparagraph (C) do not contain constituents that are hazardous wastes pursuant to the regulations of the department and the discharges are in compliance with applicable air pollution control laws.

(C)  The material is not being treated, except by one or more of the following procedures:

(i)  Filtering.

(ii)  Screening.

(iii)  Sorting.

(iv)  Sieving.

(v)  Grinding.

(vi)  Physical or gravity separation without the addition of external heat or any chemicals.

(vii)  pH adjustment.

(viii)  Viscosity adjustment.

(7)  The material is a chlorofluorocarbon or hydrochlorofluorocarbon compound or a combination of chlorofluorocarbon or hydrochlorofluorocarbon compounds, is being reused or recycled, and is used in heat transfer equipment, including, but not limited to, mobile air-conditioning systems, mobile refrigeration, and commercial and industrial air-conditioning and refrigeration systems, used in fire extinguishing products, or contained within foam products.

(e)  Notwithstanding subdivisions (b), (c), and (d), all of the following recyclable materials are hazardous wastes and subject to full regulation under this chapter, even if the recycling involves use, reuse, or return to the original process as described in subdivision (b), and even if the recycling involves activities or materials described in subdivisions (c) and (d):

(1)  Materials that are a RCRA hazardous waste, as defined in Section 25120.2, used in a manner constituting disposal, or used to produce products that are applied to the land, including, but not limited to, materials used to produce a fertilizer, soil amendment, agricultural mineral, or an auxiliary soil and plant substance.

(2)  Materials that are a non-RCRA hazardous waste, as defined in Section 25117.9, and used in a manner constituting disposal or used to produce products that are applied to the land as a fertilizer, soil amendment, agricultural mineral, or an auxiliary soil and plant substance. The department may adopt regulations to exclude materials from regulation pursuant to this paragraph.

(3)  Materials burned for energy recovery, used to produce a fuel, or contained in fuels, except materials exempted under paragraph (1) of subdivision (c) or excluded under subparagraph (B), (C), or (D) of paragraph (2) of subdivision (d).

(4)  Materials accumulated speculatively.

(5)  Materials determined to be inherently wastelike pursuant to regulations adopted by the department.

(6)  Used or spent etchants, stripping solutions, and plating solutions that are transported to an offsite facility operated by a person other than the generator and either of the following applies:

(A)  The etchants or solutions are no longer fit for their originally purchased or manufactured purpose.

(B)  If the etchants or solutions are reused, the generator and the user cannot document that they are used for their originally purchased or manufactured purpose without prior treatment.

(7)  Used oil, as defined in subdivision (a) of Section 25250.1, unless one of the following applies:

(A)  The used oil is excluded under subparagraph (B) or (C) of paragraph (2) of subdivision (d), paragraph (4) of subdivision (d), subdivision (b) of Section 25250.1, or Section 25250.3, and is managed in accordance with the applicable requirements of Part 279 (commencing with Section 279.1) of Title 40 of the Code of Federal Regulations.

(B)  The used oil is used or reused on the site where it was generated or is excluded under paragraph (3) of subdivision (d), is managed in accordance with the applicable requirements of Part 279 (commencing with Section 279.1) of Title 40 of the Code of Federal Regulations, and is not any of the following:

(i)  Used in a manner constituting disposal or used to produce a product that is applied to land.

(ii)  Burned for energy recovery or used to produce a fuel unless the used oil is excluded under subparagraph (B) or (C) of paragraph (2) of subdivision (d).

(iii)  Accumulated speculatively.

(iv)  Determined to be inherently wastelike pursuant to regulations adopted by the department.

(f)  (1)  Any person who manages a recyclable material under a claim that the material qualifies for exclusion or exemption pursuant to this section shall provide, upon request, to the department, the California Environmental Protection Agency, or any local agency or official authorized to bring an action as provided in Section 25180, all of the following information:

(A)  The name, street and mailing address, and telephone number of the owner or operator of any facility that manages the material.

(B)  Any other information related to the management by that person of the material requested by the department, the California Environmental Protection Agency, or the authorized local agency or official.

(2)  Any person claiming an exclusion or an exemption pursuant to this section shall maintain adequate records to demonstrate to the satisfaction of the requesting agency or official that there is a known market or disposition for the material, and that the requirements of any exemption or exclusion pursuant to this section are met.

(3)  For purposes of determining that the conditions for exclusion from classification as a waste pursuant to this section are met, any person, facility, site, or vehicle engaged in the management of a material under a claim that the material is excluded from classification as a waste pursuant to this section is subject to Section 25185.

(g)  For purposes of Chapter 6.8 (commencing with Section 25300), recyclable materials excluded from classification as a waste pursuant to this section are not excluded from the definition of hazardous substances in subdivision (g) of Section 25316.

(h)  Used oil that fails to qualify for exclusion pursuant to subdivision (d) solely because the used oil is a RCRA hazardous waste may be managed pursuant to subdivision (d) if the used oil is also managed in accordance with the applicable requirements of Part 279 (commencing with Section 279.1) of Title 40 of the Code of Federal Regulations.

(Amended by Stats. 2001, Ch. 866, Sec. 1. Effective January 1, 2002.)



25143.3

The Environmental Protection Agency regulations regarding spent sulfuric acid as set forth in Section 261.4(a)(7) of Title 40 of the Code of Federal Regulations (50 Fed. Reg. 665) are the regulations of the department and shall remain in effect until the department adopts regulations regarding this subject. It is the intent of the Legislature that the regulations adopted by the department be at least equivalent to, and in substantial conformance with that Section 261.4(a)(7). Further, it is the intent of the Legislature that the department may define in the regulations the term “spent sulfuric acid” as it deems necessary to avoid sham recycling, as described on page 638 of Volume 50 of the Federal Register by the Environmental Protection Agency.

(Added by Stats. 1985, Ch. 1594, Sec. 7.)



25143.4

(a) The department shall adopt regulations pursuant to this section, which authorize the reuse of pulping liquors that are reclaimed in a pulping liquor recovery furnace, and which are equivalent to the regulations in Section 261.4 (a)(6) of Title 40 of the Code of Federal Regulations.

Until the department adopts these regulations, the regulations adopted by the Environmental Protection Agency regarding pulping liquors that are reclaimed in a pulping liquor recovery furnace and then reused in the pulping process, as set forth in Section 261.4 (a)(6) of Title 40 of the Code of Federal Regulations, shall be deemed to be the regulations of the department.

(b) To the extent consistent with the federal act, and notwithstanding any other provision of law, organic materials, including, but not limited to, crude sulfate turpentine and methanol, that are derived from wood processed at kraft pulping mills to produce wood pulp, may be burned as a fuel by the mill which produced the materials, without obtaining a hazardous waste facilities permit or other grant of authorization from the department, if all of the following requirements are met:

(1) The materials exhibit only the characteristics listed in Section 66261.21 of, and paragraph (6) of subdivision (a) of Section 66261.24 of, Title 22 of the California Code of Regulations.

(2) The materials have heating values comparable to that of commercially available fuels.

(3) The materials are not contaminated or mixed with hazardous constituents from other processes.

(4) The combustion of the materials is regulated by an air pollution control district or air quality management district.

(Added by Stats. 1995, Ch. 401, Sec. 1. Effective January 1, 1996.)



25143.5

(a)  Except as provided in subdivisions (d), (e) and (f), the department shall classify as nonhazardous waste any fly ash, bottom ash, and flue gas emission control residues, generated from a biomass combustion process, as defined in subdivision (g), if the combustion process will be adequately monitored and controlled so as to prevent the handling or the disposal of any waste in a manner prohibited by law, unless the department determines that the ash or residue is hazardous, by testing a representative sample of the ash or residue pursuant to criteria adopted by the department.

(b)  The fly ash, bottom ash, and flue gas emission control residues that are classified as nonhazardous by the department are exempt from this chapter.

(c)  An operator of a biomass facility which converts biomass into energy for which the department has classified the ash or residue as hazardous shall notify the department whenever there has been a significant change in the waste entering the combustion process, the combustion process itself, or in the management of the ash or residues generated by the facility. An operator of a biomass facility that converts biomass into energy, with regard to which the department has classified the ash or residue as nonhazardous, shall notify the department when there has been a significant change in the waste entering the combustion process or in the combustion process itself.

(d)  For purposes of classifying fly ash, bottom ash, and flue gas emission control residues generated by the combustion of municipal solid waste in a facility, with regard to which the department classified the ash or residue as nonhazardous, on or before January 1, 1985, the sampling of the ash or residue, for purposes of classification by the department, shall occur at the point in the process following onsite treatment of the ash or residue.

(e)  Notwithstanding any other provision of law, this section applies only to fly ash, bottom ash, and flue gas emission control residues which are not RCRA hazardous waste.

(f)  Notwithstanding any other provision of law, the test specified in the regulations adopted by the department with regard to a waste exhibiting the characteristic of corrosivity if representative samples of the waste are not aqueous and produce a solution with a pH that is less than, or equal to, two or greater than, or equal to, 12.5, as specified in paragraph (3) of subdivision (a) of Section 66261.22 of Title 22 of the California Code of Regulations, as that section read on January 1, 1996, shall not apply to ash generated from a biomass combustion process that is managed in accordance with applicable regulations administered by the California regional water quality control board, is used beneficially in a manner that results in lowering the pH below 12.5 but above 2.0, is not accumulated speculatively, and is available for commercial use.

(g)  For purposes of this section, the following definitions shall apply:

(1)  “Biomass combustion process” means a combustion process that has a primary energy source of biomass or biomass waste, and of which 75 percent of the total energy input is from those sources during any calendar year, and of which 25 percent or less of the other energy sources do not include sewage sludge, industrial sludge, medical waste, hazardous waste, radioactive waste, or municipal solid waste.

(2)  “Biomass” or “biomass waste” means any organic material not derived from fossil fuels, such as agricultural crop residues, bark, lawn, yard and garden clippings, leaves, silvicultural residue, tree and brush pruning, wood and wood chips, and wood waste, including these materials when separated from other waste streams. “Biomass” or “biomass waste” does not include material containing sewage sludge, industrial sludge, medical waste, hazardous waste, or radioactive waste.

(Amended by Stats. 1996, Ch. 962, Sec. 2. Effective January 1, 1997.)



25143.7

Waste containing asbestos may be disposed of at any landfill which has waste discharge requirements issued by the regional water quality control board which allow the disposal of such waste, provided that the wastes are handled and disposed of in accordance with the Toxic Substances Control Act (P.L. 94-469) and all applicable laws and regulations.

(Added by Stats. 1986, Ch. 1451, Sec. 8. Effective September 30, 1986.)



25143.8

(a)  For purposes of this section, “cementitious material” means cement, cement kiln dust, clinker, and clinker dust.

(b)  The test specified in the regulations adopted by the department with regard to a waste exhibiting the characteristic of corrosivity if representative samples of the waste are not aqueous and produce a solution with a pH less than or equal to 2 or greater than or equal to 12.5, as specified in paragraph (3) of subdivision (a) of Section 66261.22 of Title 22 of the California Code of Regulations, as that section read on January 1, 1996, shall not apply to waste cementitious material which is managed in accordance with applicable regulations administered by the California regional water quality control board at the cement manufacturing facility where it was generated.

(c)  Cementitious material which is a nonaqueous waste, is managed in accordance with applicable regulations administered by the regional water quality control board at the cement manufacturing facility where it was generated, and would otherwise be classified as a hazardous waste based solely on the test specified in paragraph (3) of subdivision (a) of Section 66261.22 of Title 22 of the California Code of Regulations, as that section read on January 1, 1996, is excluded from classification as a hazardous waste pursuant to this chapter.

(Added by Stats. 1995, Ch. 847, Sec. 1. Effective January 1, 1996.)



25143.9

A recyclable material shall not be excluded from classification as a waste pursuant to subdivision (b) or (d) of Section 25143.2, unless all of the following requirements are met:

(a)  If the material is held in a container or tank, the container or tank is labeled, marked, and placarded in accordance with the department’s hazardous waste labeling, marking, and placarding requirements which are applicable to generators, except that the container or tank shall be labeled or marked clearly with the words “Excluded Recyclable Material” instead of the words “Hazardous Waste,” and manifest document numbers are not applicable. If the material is used oil, the containers, aboveground tanks, and fill pipes used to transfer oil into underground storage tanks shall also be labeled or clearly marked with the words “Used Oil”.

(b)  The owner or operator of the business location where the material is located has a business plan that meets the requirements of Section 25504, including, but not limited to, emergency response plans and procedures, as described in subdivision (b) of Section 25504, which specifically address the material or that meet the department’s emergency response and contingency requirements which are applicable to generators of hazardous waste.

(c)  The material shall be stored and handled in accordance with all local ordinances and codes, including, but not limited to, fire codes, governing the storage and handling of the hazardous material. If a local jurisdiction does not have an ordinance or code regulating the storage of the material, including, but not limited to, an ordinance or code requiring secondary containment for hazardous material storage areas, the material shall be stored in tanks, waste piles, or containers meeting the department’s interim status regulations establishing design standards applicable to tanks, waste piles, or containers storing hazardous waste.

(d)  If the material is being exported to a foreign country, the person exporting the material shall meet the requirements of Section 25162.1.

(Amended by Stats. 1994, Ch. 1154, Sec. 2. Effective January 1, 1995.)



25143.10

(a)  Except as provided in subdivisions (e) and (f), any person who recycles more than 100 kilograms per month of recyclable material under a claim that the material qualifies for exclusion or exemption pursuant to Section 25143.2 shall, on or before July 1, 1992, and every two years thereafter, provide to the local officer or agency authorized to enforce this section pursuant to subdivision (a) of Section 25180, all of the following information, using the format established pursuant to subdivision (d), in writing:

(1)  The name, site address, mailing address, and telephone number of the owner or operator of any facility that recycles the material.

(2)  The name and address of the generator of the recyclable material.

(3)  Documentation that the requirements of any exemptions or exclusions pursuant to Section 25143.2 are met, including, but not limited to, all of the following:

(A)  Where a person who recycles the material is not the same person who generated the recyclable material, documentation that there is a known market for disposition of the recyclable material and any products manufactured from the recyclable material.

(B)  Where the basis for the exclusion is that the recyclable material is used or reused to make a product or as a safe and effective substitute for a commercial product, a general description of the material and products, identification of the constituents or group of constituents, and their approximate concentrations, that would render the material or product hazardous under the regulations adopted pursuant to Sections 25140 and 25141, if it were a waste, and the means by which the material is beneficially used.

(b)  Except as provided in Section 25404.5, the governing body of a city or county may adopt an ordinance or resolution pursuant to Section 101325 to pay for the actual expenses of the activities carried out by local officers or agencies pursuant to subdivision (a).

(c)  If a person who recycles material under a claim that the material qualifies for exclusion or exemption pursuant to Section 25143.2 is not the same person who generated the recyclable material, the person who recycles the material shall, on or before July 1, 1992, and every two years thereafter, provide a copy of the information required to be submitted pursuant to subdivision (a) to the generator of the recyclable material.

(d)  The person providing the information required by subdivision (a) shall use a format developed by the California Conference of Directors of Environmental Health in consultation with the department. The department shall distribute the format to local officers and agencies authorized to enforce this section pursuant to subdivision (a) of Section 25180.

(e)  A recyclable material generated in a product or raw material storage tank, a product or raw material transport vehicle or vessel, a product or raw material pipeline, or in a manufacturing process unit or an associated nonwaste treatment manufacturing unit is not subject to the requirements of this section, until the recyclable material exits the unit in which it was generated, unless the unit is a surface impoundment, or unless the material remains in the unit for more than 90 days after the unit ceases to be operated for manufacturing, storage, or transportation of the product or raw material.

(f)  A local officer or agency authorized to enforce this section pursuant to subdivision (a) of Section 25180 may exempt from subdivision (a) any person who operates antifreeze recycling units or solvent distillation units, where the recycled material is returned to productive use at the site of generation, or may require less information than that required under subdivision (a) from the person.

(Amended (as amended by Stats. 1995, Ch. 639) by Stats. 1996, Ch. 1023, Sec. 230. Effective September 29, 1996.)



25143.11

(a)  The department shall, on or before January 1, 1997, to the extent that it is consistent with the federal act and the protection of the public health, safety, and the environment, adopt regulations exempting secondary materials from this chapter. Those regulations shall be adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. In adopting the regulations, the department shall consider the restrictions listed in paragraph (8) of subsection (a) of Section 261.4 of Title 40 of the Code of Federal Regulations which apply to the exclusion of secondary materials from regulation under the federal act.

(b)  For purposes of this section, “secondary materials” means materials that are reclaimed and returned to the original process or processes in which they were generated where they are reused in the production process.

(Added by Stats. 1995, Ch. 625, Sec. 1. Effective January 1, 1996.)



25143.12

Notwithstanding any other provision of law, debris that is contaminated only with crude oil or any of its fractions is exempt from regulation under this chapter if all of the following conditions are met:

(a)  The debris consists exclusively of wood, paper, textile materials, concrete rubble, metallic objects, or other solid manufactured objects.

(b)  The debris is not subject to regulation as a hazardous waste or used oil under federal law.

(c)  The debris does not contain any free liquids, as determined by the paint filter test specified in the regulations adopted by the department.

(d)  The debris, if not contaminated with crude oil or any of its fractions, would not be regulated as a hazardous waste under this chapter or the regulations adopted pursuant to this chapter.

(e)  The debris is not a container or tank that is subject to regulation as hazardous waste under this chapter or the regulations adopted pursuant to this chapter.

(f)  The debris is disposed of in a composite lined portion of a waste management unit that is classified as either a Class I or Class II waste management unit in accordance with Article 3 (commencing with Section 2530) of Chapter 15 of Division 3 of Title 23 of the California Code of Regulations, the disposal is made in accordance with the applicable requirements of the California regional water quality control board and the California Integrated Waste Management Board, and, if the waste management unit is a Class II landfill, it is sited, designed, constructed, and operated in accordance with the minimum standards applicable on or after October 9, 1993, to new or expanded municipal solid waste landfills, that are contained in Part 258 (commencing with Section 258.1) of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations, as those regulations read on January 1, 1996.

(Amended by Stats. 2001, Ch. 605, Sec. 3. Effective October 9, 2001. Operative January 1, 2002, by Sec. 18 of Ch. 605.)



25143.13

(a)  Notwithstanding any other provision of law, except as provided in subdivision (c), wastes containing silver or silver compounds that are RCRA hazardous wastes solely due to the presence of silver in the waste are subject to regulation under this chapter solely to the extent that these wastes are subject to regulation under the federal act. This subdivision does not apply to wastes that are classified as non-RCRA hazardous wastes due to the presence of constituents or characteristics other than silver.

(b)  Notwithstanding any other provision of law, wastes containing silver or silver compounds are exempt from regulation under this chapter if the wastes are not subject to regulation under the federal act as RCRA hazardous waste, and the wastes would otherwise be subject to regulation under this chapter solely due to the presence of silver in the waste.

(c)  With respect to treatment of a hazardous waste, subdivision (a) applies only to the removal of silver from photoimaging solutions and photoimaging solution wastewaters. Any other treatment of wastes containing silver or silver compounds that are RCRA hazardous wastes is subject to all of the applicable requirements of this chapter.

(d)  The department shall amend its regulations, as necessary, to conform to this section. Until the department amends these regulations, the applicable regulations adopted by the Environmental Protection Agency pursuant to the federal act pertaining to the regulation of wastes containing silver or silver compounds, which are regulated as RCRA hazardous wastes solely due to the presence of silver in the waste, shall be deemed to be the regulations of the department, except as otherwise provided in subdivision (c).

(e)  This section shall not be construed to limit or abridge the powers or duties granted to any state or local agency pursuant to any law, other than this chapter, to regulate wastes containing silver or silver compounds.

(Amended by Stats. 2000, Ch. 343, Sec. 6.6. Effective January 1, 2001.)



25143.14

(a) Except as otherwise provided in subdivisions (c) and (d), residues that are removed from equipment for the purpose of cleaning the equipment for continued use are subject to regulation under this chapter only after the residues have been removed from the equipment.

(b)  Except as otherwise provided in subdivisions (c) and (d), the act of removing residues from equipment for the purpose of cleaning the equipment for continued use constitutes generation, and not treatment, of a hazardous waste.

(c)  Subdivisions (a) and (b) only apply to equipment that is not being used to manage hazardous waste.

(d)  Residues that are not hazardous waste, as defined in Section 25117, including residues that are not discarded materials pursuant to subdivision (c) of Section 25124, are not subject to regulation under this chapter.

(Added by Stats. 1998, Ch. 506, Sec. 2. Effective January 1, 1999.)



25144

(a)  For purposes of this section, the following terms have the following meaning:

(1)  “Oil” means crude oil, or any fraction thereof, that is liquid at 60 degrees Fahrenheit and 14.7 pounds per square inch absolute pressure. “Oil” does not include any of the following, unless it is exempt from regulation under paragraph (1) of subdivision (g) of Section 279.10 of, or paragraph (5) of subdivision (g) of Section 279.10 of, Part 279 of Title 40 of the Code of Federal Regulations:

(A)  Spent lubricating fluids that have been removed from an engine crankcase, transmission, gearbox, or differential of an automobile, bus, truck, vessel, heavy equipment, or machinery powered by an internal combustion engine.

(B)  Spent industrial oils, including compressor, turbine, and bearing oil, hydraulic oil, metal-working oil, refrigeration oil, and railroad drainings.

(2)  “Oil-bearing materials” means any liquid or semisolid material containing oil, partially refined petroleum products, or petroleum products. “Oil-bearing materials” do not include either of the following:

(A)  Soil from remediation projects.

(B)  Contaminated groundwater that is generated at, or originating from the operation, maintenance, or cleanup of, service stations, as defined in Section 13650 of the Business and Professions Code.

(3)  “Oil recovery operations” means the physical separation of oil from oil-bearing materials by means of gravity separation, centrifugation, filter pressing, or other dewatering processes, with or without the addition of heat, chemical flocculants, air, or natural gas to enhance separation.

(4)  “Petroleum refinery” means an establishment that has the Standard Industrial Classification Code 2911 and that is not subject to the permit requirements for the recycling of used oil imposed pursuant to Article 9 (commencing with Section 25200).

(5)  “Subsidiary” means a corporate entity engaged in the exploration, production, transportation, refining, marketing, or distribution of crude oil or petroleum products.

(b)  (1)  Except as provided in paragraph (2), a biological process on the property of the producer treating oil, its products, and water, that meets the definition of a non-RCRA waste, and that produces an effluent that is continuously discharged to navigable waters in compliance with a permit issued pursuant to Section 402 of the Federal Water Pollution Control Act (33 U.S.C. Sec. 1342), is exempt from this chapter.

(2)  Residues produced in the treatment process and subsequently removed that conform to any criterion for the identification of a hazardous waste adopted pursuant to Section 25141 are not exempt from this chapter.

(c)  To the extent consistent with the applicable provisions of the federal act, units, including associated piping, that are part of a system used for the recovery of oil from oil-bearing materials, and the associated storage of oil-bearing materials and the recovered oil, are exempt from this chapter, if all of the following conditions are met:

(1)  The oil recovery operations are conducted at a petroleum refinery, or at another facility owned or operated by the corporate entity that owns or operates the refinery, or a corporate parent or subsidiary of the corporate entity.

(2)  The oil-bearing materials are generated at the refinery or at another facility owned or operated by the corporate entity that owns or operates the refinery, or a corporate parent or subsidiary, including a sister subsidiary, of the corporate entity, or are generated in the course of oil or gas exploration or production operations conducted by an unrelated entity and placed in a common pipeline.

(3)  The recovered oil is inserted into petroleum refinery process units to produce fuel or other refined petroleum products. This paragraph does not allow the direct blending, into final petroleum products, of oil-bearing materials or recovered oil that contain constituents that render these materials hazardous under the regulations adopted pursuant to Sections 25140 and 25141, other than those for which the material is being recycled.

(4)  The recovered oil is not stored in a surface impoundment or accumulated speculatively at the refinery or at an offsite facility.

(5)  Any residual materials removed from a unit that is exempt under this subdivision are managed in accordance with all other applicable laws.

(6)  The oil-bearing materials would be excluded from classification as a waste pursuant to, or would otherwise meet the requirements for an exemption under, Section 25143.2, except that the following provisions do not apply to those oil-bearing materials:

(A)  The prohibitions against prior reclamation in paragraphs (1), (2), and (3) of subdivision (b) of Section 25143.2.

(B)  Subparagraph (C) of paragraph (2) of subdivision (c) of Section 25143.2.

(C)  Paragraph (3) of subdivision (e) of Section 25143.2.

(D)  Sections 25143.9 and 25143.10.

(E)  The exceptions for wastewater containing more than 75 parts per million of total petroleum hydrocarbons, as provided by subparagraph (A) of paragraph (5) of, and subparagraph (A) of paragraph (6) of, subdivision (d) of Section 25143.2.

(Amended by Stats. 2001, Ch. 866, Sec. 2. Effective January 1, 2002.)



25144.6

(a)  As used in this section, “reusable soiled textile materials” means textile items, including, but not limited to, shop towels, uniforms, gloves, and linens and towels which may become soiled with hazardous waste during commercial or industrial use, and are made reusable by laundering or comparable methods of cleaning.

(b)  Reusable soiled textile materials which meet all of the following requirements are exempt from Section 25205.5 and from Article 6 (commencing with Section 25160) and Article 6.5 (commencing with Section 25167.1):

(1)  The materials or the management of the materials are not otherwise regulated by the Environmental Protection Agency pursuant to the federal act.

(2)  The materials are not used to clean up or control a spill or release that is required to be reported to any state or federal agency.

(3)  No hazardous waste has been added after the materials’ original use.

(4)  No free liquids, as defined by Section 22-66260.10 of Title 26 of the California Code of Regulations, are released during transportation or storage of the materials.

(5)  The facility laundering or cleaning the materials maintains records of the date, type, and quantities by piecework or weight of the materials collected and laundered.

(6)  The facility laundering or cleaning the materials prepares a contingency plan which specifies procedures for handling both onsite and offsite emergencies involving the materials, and employees are trained in the execution of the plan.

(c)  Notwithstanding Sections 25201 and 25245, a facility laundering or using comparable methods of cleaning reusable soiled textile materials and performing the pretreatment necessary to remove metals and organics from the wastewater that results from the wash process is not required to obtain a hazardous waste facilities permit or other grant of authorization, and is exempt from the requirements of Article 12 (commencing with Section 25245), if the facility meets all of the following requirements:

(1)  Management procedures are in place to ensure that the reusable soiled textile materials are managed in accordance with all the requirements specified in subdivision (b).

(2)  The waste washwater conveyances and containers are constructed of materials to ensure that they are impervious under the conditions of use, and are visually inspected at least twice a year to ensure that waste washwater is not leaking into the underlying soil. A facility which is in compliance with this paragraph is not subject to the requirements of Section 22-66264.193 of Title 26 of the California Code of Regulations.

(3)  The sludge collected from the washing process is managed in accordance with this chapter.

(4)  The facility has a training program in place that ensures that the facility personnel are able to safely and properly handle and clean the reusable soiled textile materials and to respond effectively to emergencies by familiarizing them with emergency procedures, equipment, and systems.

(5)  The facility is in compliance with the requirements of paragraphs (2) to (6), inclusive, and paragraphs (8) and (10), of subdivision (d) of Section 25201.5.

(6)  (A)  The facility complies with the notification requirements of paragraph (7) of subdivision (d) of Section 25201.5.

(B)  Except as provided in Section 25404.5, the generator submits a fee in the amount required by Section 25205.14. The generator shall submit that fee within 30 days of the date that the fee is assessed by the State Board of Equalization, in the manner specified by Section 43152.10 of the Revenue and Taxation Code.

(d)  This section does not affect the application of Section 25143.2 to reusable soiled textile materials.

(Amended by Stats. 1995, Ch. 639, Sec. 11. Effective January 1, 1996.)



25144.7

Notwithstanding this chapter, including, but not limited to, Section 25123.5, and any regulations adopted pursuant to this chapter, the draining of used fuel filters that are removed from fuel dispensers is not treatment, for purposes of this chapter, if all of the following requirements are met:

(a)  The person draining the filters complies with the requirements of the air pollution control district or air quality management district , with the requirements of the State Water Resources Control Board and the California regional water quality control boards, and with the requirements of local ordinances, that apply to that activity.

(b)  The drained fuels are used or otherwise managed in accordance with applicable law.

(c)  The housing for the filter and the drained filter medium are managed in accordance with applicable law.

(Added by Stats. 1998, Ch. 532, Sec. 1. Effective January 1, 1999.)



25145

(a)  This chapter shall not be construed to limit or abridge the powers or duties granted to the State Water Resources Control Board and each regional water quality control board by Division 7 (commencing with Section 13000) of the Water Code.

(b)  Subdivision (a) shall not be construed to limit the power or authority of the department, or any agency or official authorized to enforce this chapter pursuant to subdivision (a) of Section 25180, to take any action necessary to ensure compliance with this chapter or with any regulation adopted pursuant to this chapter, or to limit the duty of any person to comply with this chapter or with any regulation, order, or permit issued pursuant to this chapter. An action taken pursuant to the powers and duties specified in subdivision (a) is not a defense to any action taken to enforce this chapter or any regulation, order, or permit issued pursuant to this chapter.

(Amended by Stats. 1995, Ch. 639, Sec. 12. Effective January 1, 1996.)



25145.4

No provision of this chapter, or any ruling of the department or director, shall be construed to limit or abridge the power of the Attorney General, at the request of the department or director, or upon his or her own motion, to bring an action in the name of the people of the State of California to enjoin any violation of the provisions of this chapter, seek necessary remedial action by any person who violates any of the provisions of this chapter, or seek civil and criminal penalties against any person who violates any of the provisions of this chapter.

(Added by Stats. 1982, Ch. 496, Sec. 2. Effective July 12, 1982.)






ARTICLE 4.5 - State Regulation of Existing Hazardous Waste Facilities

25146

The Legislature finds and declares that the number of hazardous waste disposal facilities is decreasing in the face of increasing demand, and that under present circumstances and law, imbalance between supply and demand is likely to further increase in the foreseeable future. This problem is general in nature, and does and will continue to exist in urban, suburban, and rural areas.

(Added by Stats. 1981, Ch. 244.)



25146.5

The Legislature further finds and declares that:

(a)  It is a matter of urgent public necessity and statewide concern that the number of existing hazardous waste facilities be retained to the extent feasible.

(b)  The availability of land suitable and capable of being developed as hazardous waste disposal sites is decreasing.

(c)  Any decrease in the number of existing hazardous waste facilities increases the distance that it is necessary to transport hazardous waste in order to properly dispose of it.

(d)  An increase in the distance which it is necessary to travel in order to properly dispose of hazardous waste encourages illegal disposal.

(Added by Stats. 1981, Ch. 244.)



25147

Except as expressly provided in Section 25149, it is not the intent of this article to preempt local land use regulation of existing hazardous waste facilities.

(Added by Stats. 1981, Ch. 244.)



25147.5

The definitions contained in this article shall govern the construction of only this article.

(Added by Stats. 1981, Ch. 244.)



25148

(a)  Except as otherwise provided in subdivision (b), “existing hazardous waste facility” means a Class I disposal site, as defined in Section 2510 of Title 23 of the California Administrative Code on the effective date of this article, and which, in addition, is either:

(1)  A facility operating as of May 1, 1981, pursuant to a valid hazardous waste facility permit issued by the department pursuant to Section 25200.

(2)  A facility operating as of May 1, 1981, pursuant to a grant of interim status by the department pursuant to Section 25200.5.

(b)  An “existing hazardous waste facility” does not include a facility which treats, disposes, stores, or recycles on the production site only hazardous wastes produced by the owner or lessee of such a facility.

(Added by Stats. 1981, Ch. 244.)



25148.5

“Solid waste” means all putrescible and nonputrescible solid, semisolid, and liquid wastes, including garbage, trash, refuse, paper, rubbish, ashes, industrial wastes, demolition and construction wastes, abandoned vehicles and parts thereof, discarded home and industrial appliances, manure, vegetable or animal solid and semisolid wastes, and other discarded solid and semisolid wastes, but shall not include hazardous waste as defined in Section 25117.

(Added by Stats. 1981, Ch. 244.)



25149

(a)  Notwithstanding any other provision of law, except as provided in Section 25149.5 or 25181 of this code or Section 731 of the Code of Civil Procedure, no city or county, whether chartered or general law, or district may enact, issue, enforce, suspend, revoke, or modify any ordinance, regulation, law, license, or permit relating to an existing hazardous waste facility so as to prohibit or unreasonably regulate the disposal, treatment, or recovery of resources from hazardous waste or a mix of hazardous and solid wastes at that facility, unless, after public notice and hearing, the director determines that the operation of the facility may present an imminent and substantial endangerment to health and the environment. However, nothing in this section authorizes an operator of that facility to violate any term or condition of a local land use permit or any other provision of law not in conflict with this section.

(b)  The director shall, pursuant to subdivision (c), conduct the hearing specified in subdivision (a) to determine whether the operation of an existing hazardous waste facility may present an imminent and substantial endangerment to health and the environment whenever any of the following occurs:

(1)  A state or federal public agency requires any person to evacuate a residence or requires the evacuation of a school, place of employment, commercial establishment, or other facility to which the public has access, because of the release of a hazardous substance from the facility.

(2)  For more than five days in any month, the air emissions from the facility result in the violation of an emission standard for a hazardous air pollutant established pursuant to Section 7412 of Title 42 of the United States Code or the threshold exposure level for a toxic air contaminant, as defined in Section 39655.

(3)  A state or federal public agency requires that the use of a source of drinking water be discontinued because of the contamination of the source by a release of hazardous waste, hazardous substances, or leachate from the facility.

(4)  A state agency, or the board of supervisors of the county in which the facility is located, upon recommendation of its local health officer, makes a finding that the public health has been affected by a release of hazardous wastes from the facility. The finding shall be based on statistically significant data developed in a health effects study conducted according to a study design, and using a methodology, that are developed after considering the suggestions on study design and methodology made by interested parties and that are approved by the Epidemiological Studies Section in the Epidemiology and Toxicology Branch of the State Department of Health Services before beginning the study.

(5)  The owner or operator of the facility is in violation of an order issued pursuant to Section 25187 that requires one or both of the following:

(A)  The correction of a violation or condition that has resulted, or threatens to result, in an unauthorized release of hazardous waste or a constituent of hazardous waste from the facility into either the onsite or offsite environment.

(B)  The cleanup of a release of hazardous waste or a constituent of hazardous waste, the abatement of the effects of the release, and any other necessary remedial action.

(6)  The facility is in violation of an order issued pursuant to Article 1 (commencing with Section 13300) of, or Article 2 (commencing with Section 13320) of, Chapter 5 of Division 7 of the Water Code or in violation of a temporary restraining order, preliminary injunction, or permanent injunction issued pursuant to Article 4 (commencing with Section 13340) of Chapter 5 of Division 7 of the Water Code.

(c)  Whenever the director determines that a hearing is required, as specified in subdivision (b), the director shall immediately request the Office of Administrative Hearings to assign an administrative law judge to conduct the hearing, pursuant to this subdivision.

(1)  After an administrative law judge is assigned by the Office of Administrative Hearings, the director shall transmit to the administrative law judge and to the operator of the existing hazardous waste facility, all relevant documents, information, and data that were the basis for the director’s determination. The director shall also prepare a notice specifying the time and place of the hearing. The notice shall also include a clear statement of the reasons for conducting the hearing, a description of the facts, data, circumstances, or occurrences that are the cause for conducting the hearing, and the issues to be addressed at the hearing. The hearing shall be held as close to the location of the existing hazardous waste facility as is practicable and shall commence no later than 30 days following the director’s request to the Office of Administrative Hearings to assign an administrative law judge to the case.

(2)  The hearing specified in paragraph (1) shall be conducted in accordance with Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of, and Sections 11511 to 11515, inclusive, of, the Government Code. The administrative law judge’s proposed decision shall be transmitted to the director within 30 days after the case is submitted.

(3)  The director may adopt the proposed decision of the administrative law judge in its entirety or may decide the case upon the record, as provided in Section 11517 of the Government Code. The director’s decision shall be in writing and shall contain findings of fact and a determination of the issues presented. The decision is subject to judicial review in accordance with Section 11523 of the Government Code.

(Amended by Stats. 2000, Ch. 343, Sec. 7. Effective January 1, 2001.)



25149.1

(a)  No city, county, or city and county, whether general law or chartered, which has issued a conditional use permit for a hazardous waste facility shall thereafter adopt an ordinance, rule, or regulation, or issue or amend any permit, which adoption, issuance, or amendment imposes additional restrictions on the types of hazardous waste which previously have been authorized to be accepted for disposal, treatment, or storage under the terms and conditions of any previously issued conditional use permit for that facility.

(b)  This section does not apply to a modification or revocation of a use permit which is necessary to enforce the terms and conditions of the use permit, or to abate a nuisance, or to prevent an immediate threat to the public health or safety. Modification or revocation of an existing use permit may only occur after the city, county, or city and county orders the facility operator to abate the nuisance or correct the threat to the public health or safety, the facility operator has been afforded adequate opportunity to abate the nuisance or correct the threat to the public health or safety, and the facility operator has failed to comply with the enforcement or abatement order.

(c)  This section does not apply to an existing hazardous waste facility, as defined in Section 25148.

(Added by Stats. 1982, Ch. 1357, Sec. 1.)



25149.5

(a)  A general law city or county may impose and enforce, for revenue purposes, a license tax on the operation of an existing hazardous waste facility; provided that, the license tax imposed shall not exceed 10 percent of the annual gross receipts of the existing hazardous waste disposal facility.

(b)  A state agency shall not include the expenditure of revenues received by a city or county pursuant to this section in calculating the level of financial support that a city or county is required to maintain under any other provision of law, including, but not limited to, Section 77204 of the Government Code and Section 16990 of the Welfare and Institutions Code. However, this subdivision does not apply to subdivision (c) of Section 2105 of the Streets and Highways Code.

(Amended by Stats. 1991, Ch. 1073, Sec. 1.)



25149.6

A city, county, or city and county in which an existing hazardous waste facility is located may at any time recommend to the director any new or additional permit or interim status conditions as the local agency deems necessary to protect against hazards within its boundaries to the public health, domestic livestock, wildlife, or the environment.

(Added by Stats. 1981, Ch. 244.)



25149.7

No provision of this article, or any ruling by the department or director, shall be construed as a limitation on the right of any person to maintain a civil action to enjoin or abate a nuisance pursuant to Section 731 of the Code of Civil Procedure.

(Added by Stats. 1981, Ch. 244.)






ARTICLE 5 - Standards

25150

(a)  The department shall adopt, and revise when appropriate, standards and regulations for the management of hazardous wastes to protect against hazards to the public health, to domestic livestock, to wildlife, or to the environment.

(b)  The department and the local officers and agencies authorized to enforce this chapter pursuant to subdivision (a) of Section 25180 shall apply the standards and regulations adopted pursuant to subdivision (a) to the management of hazardous waste.

(c)  Except as provided in subdivision (d), the department may limit the application of the standards and regulations adopted or revised pursuant to subdivision (a) at facilities operating pursuant to a hazardous waste facilities permit or other grant of authorization issued by the department in any manner that the department determines to be appropriate, including, but not limited to, requiring these facilities to apply for, and receive, a permit modification prior to the application of the standards and regulations.

(d)  The department shall not adopt or revise standards and regulations which result in the imposition of any requirement for the management of a RCRA waste that is less stringent than a corresponding requirement adopted by the Environmental Protection Agency pursuant to the federal act.

(e)  The department shall adopt, and revise when appropriate, regulations for the recycling of hazardous waste to protect against hazards to the public health, domestic livestock, wildlife, or to the environment, and to encourage the best use of natural resources.

(f)  Before the adoption of regulations, the department shall notify all agencies of interested local governments, including, but not limited to, certified unified program agencies, local governing bodies, local planning agencies, local health authorities, local building inspection departments, the Department of Pesticide Regulation, the Department of the California Highway Patrol, the Department of Fish and Game, the Department of Industrial Relations, the Division of Industrial Safety, the State Air Resources Board, the State Water Resources Control Board, the State Fire Marshal, regional water quality control boards, the State Building Standards Commission, the Office of Environmental Health Hazard Assessment, and the California Integrated Waste Management Board.

(Amended by Stats. 2000, Ch. 343, Sec. 8. Effective January 1, 2001.)



25150.1

The requirements in Sections 25290.1, 25290.2, 25291, and 25292 apply to the construction, operation, maintenance, monitoring, and testing of underground storage tanks, as defined in subdivision (y) of Section 25281, that are required to obtain hazardous waste facilities permits from the department. The department shall adopt regulations implementing the requirements of Sections 25290.1, 25290.2, 25291, and 25292, for regulating the construction, operation, maintenance, monitoring, and testing of underground storage tanks used for the storage of hazardous wastes that are necessary to protect against hazards to the public health, domestic livestock, wildlife, or the environment.

(Amended by Stats. 2003, Ch. 42, Sec. 2. Effective July 7, 2003.)



25150.2

(a)  The department shall adopt regulations, consistent with federal law, concerning the transportation of hazardous waste from this state across international boundaries. These regulations shall include, but are not limited to, both of the following:

(1)  All applicable federal regulations adopted pursuant to the Resource Conservation and Recovery Act of 1976, as amended, (42 U.S.C. Sec. 6901 et seq.).

(2)  Procedures to carry out Section 25160 for the purpose of monitoring international transboundary shipments of hazardous waste.

(b)  The department shall adopt procedures for the purpose of receiving information collected by the Environmental Protection Agency pursuant to Section 262.50 of Title 40 of the Code of Federal Regulations concerning the transportation of hazardous waste across international boundaries.

(Added by Stats. 1987, Ch. 288, Sec. 1.)



25150.3

The department shall adopt emergency regulations pursuant to Section 11346.1 of the Government Code which ensure protection for the public and the environment concerning hazardous waste held or handled at transfer facilities.

(Amended by Stats. 1990, Ch. 216, Sec. 66.)



25150.4

Not later than July 1, 1994, the administrator for oil spill response in the Department of Fish and Game and the Director of Toxic Substances Control shall jointly develop a preincident process for the handling and transport of materials used or recovered during an oil spill response. The preincident process shall ensure, through advance approvals or other suitable advance procedures, that materials can be expeditiously removed from cleanup areas consistent with existing law. The process shall provide for, but not be limited to, all of the following:

(a)  Transport of materials to destinations where they may be utilized in the manufacture of petroleum or other products.

(b)  Transport of materials to locations which have already been permitted for hazardous waste storage, treatment, transfer, resource recovery, or disposal so that material categorization and destination can be expeditiously determined.

(c)  Transport of recyclable materials to appropriate locations in a timely manner.

(d)  Preapproved procedures for the temporary storage of materials.

(Added by Stats. 1993, Ch. 704, Sec. 1. Effective January 1, 1994.)



25150.5

On or before July 1, 1995, the department shall revise any standard or regulation it has adopted that requires the preparation of a contingency plan, as that term is defined in Section 66260.10 of Title 22 of the California Code of Regulations, to allow the person preparing the contingency plan to use the format adopted pursuant to Section 25503.4, if that person elects to use that format.

(Repealed and added by Stats. 1993, Ch. 630, Sec. 3. Effective January 1, 1994.)



25150.65

Any regulation that was adopted prior to January 1, 2008, pursuant to former Section 25150.6, exempting a hazardous waste management activity from one or more of the requirements of this chapter, shall remain valid unless repealed.

(Added by Stats. 2014, Ch. 544, Sec. 3. Effective January 1, 2015.)



25150.7

(a) The Legislature finds and declares that this section is intended to address the unique circumstances associated with the generation and management of treated wood waste. The Legislature further declares that this section does not set a precedent applicable to the management, including disposal, of other hazardous wastes.

(b) For purposes of this section, the following definitions shall apply:

(1) “Treated wood” means wood that has been treated with a chemical preservative for purposes of protecting the wood against attacks from insects, microorganisms, fungi, and other environmental conditions that can lead to decay of the wood and the chemical preservative is registered pursuant to the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136 et seq.).

(2) “Wood preserving industry” means business concerns, other than retailers, that manufacture or sell treated wood products in the state.

(c) This section applies only to treated wood waste that is a hazardous waste, solely due to the presence of a preservative in the wood, and to which both of the following requirements apply:

(1) The treated wood waste is not subject to regulation as a hazardous waste under the federal act.

(2) Section 25143.1.5 does not apply to the treated wood waste.

(d) (1) Notwithstanding Sections 25189.5 and 25201, treated wood waste shall be disposed of in either a class I hazardous waste landfill, or in a composite-lined portion of a solid waste landfill unit that meets all requirements applicable to disposal of municipal solid waste in California after October 9, 1993, and that is regulated by waste discharge requirements issued pursuant to Division 7 (commencing with Section 13000) of the Water Code for discharges of designated waste, as defined in Section 13173 of the Water Code, or treated wood waste.

(2) A solid waste landfill that accepts treated wood waste shall comply with all of the following requirements:

(A) Manage the treated wood waste so as to prevent scavenging.

(B) Ensure that any management of the treated wood waste at the solid waste landfill prior to disposal, or in lieu of disposal, complies with the applicable requirements of this chapter, except as otherwise provided by regulations adopted pursuant to subdivision (f).

(C) If monitoring at the composite-lined portion of a landfill unit at which treated wood waste has been disposed of indicates a verified release, then treated wood waste shall no longer be discharged to that landfill unit until corrective action results in cessation of the release.

(e) (1) Each wholesaler and retailer of treated wood and treated wood-like products in this state shall conspicuously post information at or near the point of display or customer selection of treated wood and treated wood-like products used for fencing, decking, retaining walls, landscaping, outdoor structures, and similar uses. The information shall be provided to wholesalers and retailers by the wood preserving industry in 22-point font, or larger, and contain the following message:

Warning—Potential Danger

These products are treated with wood preservatives registered with the United States Environmental Protection Agency and the California Department of Pesticide Regulation and should only be used in compliance with the product labels.

This wood may contain chemicals classified by the State of California as hazardous and should be handled and disposed of with care. Check product label for specific preservative information and Proposition 65 warnings concerning presence of chemicals known to the State of California to cause cancer or birth defects.

Anyone working with treated wood, and anyone removing old treated wood, needs to take precautions to minimize exposure to themselves, children, pets, or wildlife, including:

□Avoid contact with skin. Wear gloves and long sleeved shirts when working with treated wood. Wash exposed areas thoroughly with mild soap and water after working with treated wood.

□Wear a dust mask when machining any wood to reduce the inhalation of wood dusts. Avoid frequent or prolonged inhalation of sawdust from treated wood. Machining operations should be performed outdoors whenever possible to avoid indoor accumulations of airborne sawdust.

□Wear appropriate eye protection to reduce the potential for eye injury from wood particles and flying debris during machining.

□If preservative or sawdust accumulates on clothes, launder before reuse. Wash work clothes separately from other household clothing.

□Promptly clean up and remove all sawdust and scraps and dispose of appropriately.

□Do not use treated wood under circumstances where the preservative may become a component of food or animal feed.

□Only use treated wood that’s visibly clean and free from surface residue for patios, decks, or walkways.

□Do not use treated wood where it may come in direct or indirect contact with public drinking water, except for uses involving incidental contact such as docks and bridges.

□Do not use treated wood for mulch.

□Do not burn treated wood. Preserved wood should not be burned in open fires, stoves, or fireplaces.

For further information, go to the Internet Web site for the Western Wood Preservers Institute (http://www.wwpinstitute.org) or call the toll-free telephone number of the California Treated Wood Information Hotline at 1-866-696-8315.

In addition to the above listed precautions, treated wood waste shall be managed in compliance with applicable hazardous waste control laws.

(2) On or before July 1, 2005, the wood preserving industry shall, jointly and in consultation with the department, make information available to generators of treated wood waste, including fencing, decking and landscape contractors, solid waste landfills, and transporters, that describes how to best handle, dispose of, and otherwise manage treated wood waste, through the use either of a toll-free telephone number, Internet Web site, information labeled on the treated wood, information accompanying the sale of the treated wood, or by mailing if the department determines that mailing is feasible and other methods of communication would not be as effective. A treated wood manufacturer or supplier to a wholesaler or retailer shall also provide the information with each shipment of treated wood products to a wholesaler or retailer, and the wood preserving industry shall provide it to fencing, decking, and landscaping contractors, by mail, using the Contractors’ State License Board’s available listings, and license application packages. The department may provide guidance to the wood preserving industry, to the extent resources permit.

(f) (1) On or before January 1, 2007, the department, in consultation with the Department of Resources Recycling and Recovery, the State Water Resources Control Board, and the Office of Environmental Health Hazard Assessment, and after consideration of any known health hazards associated with treated wood waste, shall adopt and may subsequently revise as necessary, regulations establishing management standards for treated wood waste as an alternative to the requirements specified in this chapter and the regulations adopted pursuant to this chapter.

(2) The regulations adopted pursuant to this subdivision shall, at a minimum, ensure all of the following:

(A) Treated wood waste is properly stored, treated, transported, tracked, disposed of, and otherwise managed so as to prevent, to the extent practical, releases of hazardous constituents to the environment, prevent scavenging, and prevent harmful exposure of people, including workers and children, aquatic life, and animals to hazardous chemical constituents of the treated wood waste.

(B) Treated wood waste is not reused, with or without treatment, except for a purpose that is consistent with the approved use of the preservative with which the wood has been treated. For purposes of this subparagraph, “approved uses” means a use approved at the time the treated wood waste is reused.

(C) Treated wood waste is managed in accordance with all applicable laws.

(D) Any size reduction of treated wood waste is conducted in a manner that prevents the uncontrolled release of hazardous constituents to the environment, and that conforms to applicable worker health and safety requirements.

(E) All sawdust and other particles generated during size reduction are captured and managed as treated wood waste.

(F) All employees involved in the acceptance, storage, transport, and other management of treated wood waste are trained in the safe and legal management of treated wood waste, including, but not limited to, procedures for identifying and segregating treated wood waste.

(3) This subdivision does not authorize the department to adopt a regulation that does one or more of the following:

(A) Imposes a requirement as an addition to, rather than as an alternative to, one or more of the requirements of this chapter.

(B) Supersedes subdivision (d) concerning the disposal of treated wood waste.

(C) Supersedes any other provision of this chapter that provides a conditional or unconditional exclusion, exemption, or exception to a requirement of this chapter or the regulations adopted pursuant to this chapter, except the department may adopt a regulation pursuant to this subdivision that provides an alternative condition for a requirement specified in this chapter for an exclusion, exemption, or exception and that allows an affected person to choose between complying with the requirements specified in this chapter or complying with the alternative conditions set forth in the regulation.

(g) (1) A person managing treated wood waste who is subject to a requirement of this chapter, including a regulation adopted pursuant to this chapter, shall comply with either the alternative standard specified in the regulations adopted pursuant to subdivision (f) or with the requirements of this chapter.

(2) A person who is in compliance with the alternative standard specified in the regulations adopted pursuant to subdivision (f) is deemed to be in compliance with the requirement of this chapter for which the regulation is identified as being an alternative, and the department and any other entity authorized to enforce this chapter shall consider that person to be in compliance with that requirement of this chapter.

(h) On January 1, 2005, all variances granted by the department before January 1, 2005, governing the management of treated wood waste are inoperative and have no further effect.

(i) This section does not limit the authority or responsibility of the department to adopt regulations under any other law.

(j) This section shall become inoperative on June 1, 2017, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(k) A regulation adopted pursuant to this section on or before June 1, 2012, shall continue in force and effect after that date, until repealed or revised by the department.

(Amended by Stats. 2012, Ch. 728, Sec. 85. Effective January 1, 2013. Inoperative June 1, 2017. Repealed as of January 1, 2018, by its own provisions, in subd. (j).)



25150.8

If treated wood waste is accepted by a solid waste landfill that manages and disposes of the treated wood waste in accordance with Section 25143.1.5 or paragraphs (1) and (2) of subdivision (d) of Section 25150.7, the treated wood waste, upon acceptance by the solid waste landfill, shall thereafter be deemed to be a solid waste, and not a hazardous waste, for purposes of this chapter and Section 40191 of the Public Resources Code.

(Added by Stats. 2004, Ch. 597, Sec. 2. Effective January 1, 2005.)



25150.82

(a) The Legislature finds and declares that this section is intended to address the unique circumstances associated with the operation of metal shredding facilities, and the generation and management of wastes generated by metal shredding facilities. The Legislature further declares that this section does not set a precedent applicable to the management, including disposal, of other hazardous wastes.

(b) For purposes of this section, “metal shredding facility” means an operation that uses a shredding technique to process end-of-life vehicles, appliances, and other forms of scrap metal to facilitate the separation and sorting of ferrous metals, nonferrous metals, and other recyclable materials from nonrecyclable materials that are components of the end-of-life vehicles, appliances, and other forms of scrap metal. “Metal shredding facility” does not include a feeder yard, a metal crusher, or a metal baler, if that facility does not otherwise conduct metal shredding operations.

(c) The department, in consultation with the Department of Resources Recycling and Recovery, the State Water Resources Control Board, and affected local air quality management districts, may adopt regulations establishing management standards for metal shredding facilities for hazardous waste management activities within the department’s jurisdiction as an alternative to the requirements specified in this chapter and the regulations adopted pursuant to this chapter, if the department does all of the following:

(1) Prepares an analysis of the activities to which the alternative management standards will apply pursuant to subdivision (d). The department shall first prepare the analysis as a preliminary analysis and make it available to the public at the same time that the department gives notice, pursuant to Section 11346.4 of the Government Code, that it proposes to adopt the alternative management standards. The department shall include in the notice a statement that the department has prepared a preliminary analysis and a statement concerning where a copy of the preliminary analysis can be obtained. The information in the preliminary analysis shall be updated and the department shall make the analysis available to the public as a final analysis not less than 10 working days before the date that the regulation is adopted.

(2) Demonstrates at least one of the conclusions set forth in paragraphs (1) to (4), inclusive, of subdivision (e).

(3) Imposes, as may be necessary, conditions and limitations as part of the alternative management standards that ensure that the hazardous waste management activity to which the alternative management standards will apply will not pose a significant potential hazard to human health or safety or to the environment.

(d) Before the department gives notice of a proposal to adopt the alternative management standards pursuant to subdivision (c), and before the department adopts the regulation, the department shall do all of the following:

(1) Evaluate the operative environmental and public health regulatory oversight of metal shredding facilities, identifying activities that need to be addressed by the alternative management standards, or other advisable regulatory or statutory changes.

(2) Evaluate the hazardous waste management activities.

(3) Prepare, as required by paragraph (1) of subdivision (c), an analysis that addresses all of the following aspects of the activity, to the extent that the alternative management standards can affect these aspects of the activity:

(A) The types of hazardous waste and the estimated amounts of each hazardous waste that are managed as part of the activity and the hazards to human health or safety or to the environment posed by reasonably foreseeable mismanagement of those hazardous wastes and their hazardous constituents. The estimate of the amounts of each hazardous waste that are managed as part of the activity shall be based upon information reasonably available to the department.

(B) The complexity of the activity, and the amount and complexity of operator training, equipment installation and maintenance, and monitoring that are required to ensure that the activity is conducted in a manner that safely and effectively manages each hazardous waste.

(C) The chemical or physical hazards that are associated with the activity and the degree to which those hazards are similar to, or different from, the chemical or physical hazards that are associated with the production processes that are carried out in the facilities that produce the hazardous waste that is managed as part of the activity.

(D) The types of accidents that might reasonably be foreseen to occur during the management of particular types of hazardous waste streams as part of the activity, the likely consequences of those accidents, and the reasonably available actual accident history associated with the activity.

(E) The types of locations where hazardous waste management activities associated with metal shredding and management of treated metal shredder waste may be carried out and the types of hazards or risks that may be posed by proximity to the land uses described in Section 25227. The estimate of the number of locations where the activity may be carried out shall be based upon information reasonably available to the department.

(e) The department shall not give notice proposing the adoption of, and the department shall not adopt, a regulation pursuant to subdivision (c) unless it first demonstrates at least one of the following, using the information developed in the analysis prepared pursuant to subdivision (d) and any other information available to the department:

(1) The requirements that the alternative management standards replace are not significant or important in either of the following situations:

(A) Preventing or mitigating potential hazards to human health or safety or to the environment posed by the activity.

(B) Ensuring that the activity is conducted in compliance with other applicable requirements of this chapter and the regulations adopted pursuant to this chapter.

(2) A requirement is imposed and enforced by another public agency that provides protection of human health and safety and the environment that is as effective as, and equivalent to, the protection provided by the requirement, or requirements, that the alternative management standards replace.

(3) Conditions or limitations imposed as part of the alternative management standards will provide protection of human health and safety and the environment equivalent to the requirement, or requirements, that the alternative management standards replace.

(4) Conditions or limitations imposed as part of the alternative management standards accomplish the same regulatory purpose as the requirement, or requirements, that the alternative management standards replace, but at less cost or with greater administrative convenience, and without increasing potential risks to human health or safety or to the environment.

(f) The department shall not adopt alternative management standards pursuant to this section if those standards are less stringent than the standards that would otherwise apply under the federal act.

(g) Nothing in the alternative management standards authorized by this section is intended to duplicate or conflict with other laws, rules, or regulations adopted by other state agencies or affected local air quality management districts. The department shall, as much as possible, align the alternative management standards with the laws, rules, and regulations of other state agencies or affected local air quality management districts.

(h) The owner or operator of a metal shredding facility, or solid waste disposal facility that has accepted treated metal shredder waste, that may be subject to the alternative management standards shall provide to the department all information and data determined by the department to be relevant to the evaluation and preparation of the analysis required by subparagraphs (A) to (E), inclusive, of paragraph (3) of subdivision (d).

(i) The alternative management standards adopted by the department pursuant to this section may, to the extent it is consistent with the standards that would otherwise apply under the federal act, allow for treated metal shredder waste to be classified and managed as nonhazardous waste, provided that the analysis prepared pursuant to subdivision (d) demonstrates that classification and management as hazardous waste is not necessary to prevent or mitigate potential hazards to human health or safety or to the environment posed by the treated metal shredder waste.

(j) (1) The disposal of treated metal shredder waste shall be regulated pursuant to this chapter and the regulations adopted pursuant to this chapter, unless alternative management standards are adopted by the department pursuant to this section.

(2) If the alternative management standards adopted by the department pursuant to this section result in treated metal shredder waste being classified as nonhazardous waste, the material may be managed in either of the following manners:

(A) It may be used at a unit described in subparagraph (B) as alternative daily cover or for beneficial reuse pursuant to Section 41781.3 of the Public Resources Code and the regulations adopted to implement that section.

(B) It may be placed in a unit that meets the waste discharge requirements issued pursuant to Division 7 (commencing with Section 13000) of the Water Code that allow for discharges of designated waste, as defined in Section 13173 of the Water Code, or of treated metal shredder waste.

(3) This section does not limit the disposal or use of treated metal shredder waste as alternative daily cover pursuant to Section 41781.3 of the Public Resources Code and the regulations adopted to implement that section, or for other authorized beneficial uses if that disposal or use is at a facility meeting the requirements of subparagraph (B) of paragraph (2), is made under the authority of the hazardous waste determinations governing metal shredder waste issued by the department before January 1, 2014, and is made before the department does either of the following:

(A) Rescinds, in accordance with applicable law, the conditional nonhazardous waste classifications issued pursuant to subdivision (f) of Section 66260.200 of Title 22 of the California Code of Regulations with regard to treated metal shredder waste.

(B) Completes the adoption of alternative management standards pursuant to this section.

(k) The department shall complete the analysis described in paragraph (1) of subdivision (c) and subsequent regulatory action before January 1, 2018. All hazardous waste classifications and policies, procedures, or guidance issued by the department before January 1, 2014, governing or related to the generation, treatment, and management of metal shredder waste or treated metal shredder waste shall be inoperative and have no further effect on January 1, 2018, if the department completes its analysis pursuant to subdivision (c) and takes one of the following actions:

(1) Rescinds the conditional nonhazardous waste classifications issued pursuant to subdivision (f) of Section 66260.200 of Title 22 of the California Code of Regulations with regard to that waste.

(2) Adopts alternative management standards pursuant to this section.

(l) The authority of the department to adopt original regulations pursuant to this section shall remain in effect only until January 1, 2018, unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date. This subdivision does not invalidate any regulation adopted pursuant to this section before the expiration of the department’s authority.

(m) A regulation adopted pursuant to this section on or before January 1, 2018, shall continue in force and effect after that date, until repealed or revised by the department.

(Added by Stats. 2014, Ch. 756, Sec. 3. Effective January 1, 2015.)



25150.84

(a) The department is authorized to collect an annual fee from all metal shredding facilities that are subject to the requirements of this chapter or to the alternative management standards adopted pursuant to Section 25150.82. The department shall establish and adopt regulations necessary to administer this fee and to establish a fee schedule that is set at a rate sufficient to reimburse the department’s costs to implement this chapter as applicable to metal shredder facilities. The fee schedule established by the department may be updated periodically as necessary and shall provide for the assessment of no more than the reasonable and necessary costs of the department to implement this chapter, as applicable to metal shredder facilities.

(b) The Controller shall establish a separate subaccount in the Hazardous Waste Control Account. The fees collected pursuant to this section shall be deposited into the subaccount and be available for expenditure by the department upon appropriation by the Legislature.

(c) A regulation adopted pursuant to this section may be adopted as an emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, an emergency regulation adopted by the department pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect for a period of two years or until revised by the department, whichever occurs sooner.

(d) (1) A metal shredding facility paying an annual fee in accordance with this section shall be exempt from the following fees as the fees pertain to metal shredding activities and the generation, handling, management, transportation, and disposal of metal shredder waste:

(A) A fee imposed pursuant to subdivision (a) or (d) of Section 25205.7.

(B) A disposal fee imposed pursuant to Section 25174.1.

(C) A facility fee imposed pursuant to Section 25205.2.

(D) A generator fee imposed pursuant to Section 25205.5.

(E) A transportable treatment unit fee imposed pursuant to Section 25205.14.

(2) A metal shredding facility is not exempt from the fees listed in paragraph (1) for any other hazardous waste the metal shredding facility generates and handles.

(Added by Stats. 2014, Ch. 756, Sec. 4. Effective January 1, 2015.)



25150.86

Treated metal shredder waste that is managed in accordance with the alternative management standards adopted by the department pursuant to Section 25180.82 and that is accepted by a solid waste landfill or other authorized location for disposal or for use as alternative daily cover or other beneficial use shall thereafter be deemed to be a solid waste for purposes of this chapter and Section 40191 of the Public Resources Code.

(Added by Stats. 2014, Ch. 756, Sec. 5. Effective January 1, 2015.)



25151

The department may adopt varying regulations pursuant to Section 25150, other than building standards for different areas of the state depending on population density, climate, geology, types and volumes of hazardous waste generated in the area, types of waste treatment technology available in the area, and other factors relevant to hazardous waste handling, processing, storing, recycling, and disposal.

(Amended by Stats. 1982, Ch. 89, Sec. 9. Effective March 2, 1982.)



25152

Before adopting building standards or adopting or revising other standards and regulations for the handling, processing, storing, use, recycling, and disposal of hazardous and extremely hazardous wastes, the department shall hold at least one public hearing in Sacramento, or in a city within the area of the state to be affected by the proposed regulations. Except as provided in Section 18930, the department shall adopt the proposed regulations after making changes or additions that are appropriate in view of the evidence and testimony presented at the public hearing or hearings.

(Amended by Stats. 1982, Ch. 89, Sec. 10. Effective March 2, 1982.)



25152.5

(a)  For purposes of this section, the following definitions apply:

(1)  “Unusual circumstances” means only the following:

(A)  The need to search for and collect the requested records from field facilities or other establishments that are separate from the office processing the request.

(B)  The need to search for, collect, and appropriately examine a voluminous amount of separate and distinct records which are demanded in a single request.

(C)  The need to consult with another agency having a substantial interest in the determination of whether to respond to the request.

(2)  “Public records” means any public record, as defined in Section 6252 of the Government Code, of the department relating to this chapter, Chapter 6.7 (commencing with Section 25280), or Chapter 6.8 (commencing with Section 25300). “Public records” includes unprinted information relating to this chapter, Chapter 6.7 (commencing with Section 25280), or Chapter 6.8 (commencing with Section 25300) which is stored in data or word processing equipment either owned by an employee and located on premises under control of the department or owned by the department.

(b)  Notwithstanding any other provision of law, the department shall not limit the hours during the normal working day or limit the number of working days during which public records are open for inspection.

(c)  Notwithstanding any other provision of law, the department shall make public records which are not exempt from disclosure by law, including Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, promptly available to any person, within the time limits specified in Section 6256 of the Government Code, upon payment of a fee established by the department to cover the direct costs of duplication, as specified in subdivision (f). In addition, a person requesting copies by mail may be required to pay the mailing costs.

If any portion of a record is exempt from disclosure, that part which is not exempt shall be provided as prescribed in this section.

(d)  Any person may request access to, or copies of, public records of the department in person or by mail. A request shall reasonably describe an identifiable record or information to be produced therefrom.

(e)  If the department determines that an unusual circumstance exists, the department shall comply with the notification procedures and the time limits specified in Section 6256.1 of the Government Code.

(f)  The department shall, upon request, provide any person with the facts upon which it bases its determination of the direct costs of copying for each page which is requested. The department shall not impose a minimum fee for a copy of a public record which is greater than its direct per page copying costs and the department shall not impose limits on the types or amounts of public records which the department will provide to persons requesting these records, upon payment of any fees covering the direct costs of duplication by the department.

(g)  This section does not authorize the department, or any employee of the department, to delay access for purposes of inspecting or obtaining copies of public records, unless there are unusual circumstances.

(h)  Any denial of a request for records shall set forth in writing the reasons for the denial and the names and titles or positions of each person responsible for the denial. This written response shall be provided to the requester within five working days of the denial.

(Added by Stats. 1986, Ch. 1140, Sec. 2.)



25153

The offsite storage, treatment, transportation, and disposal of extremely hazardous waste is subject to the same requirements specified in this chapter that are applicable to hazardous waste and the department shall not require any special or additional permits for the offsite handling or management of extremely hazardous waste.

(Repealed and added by Stats. 1993, Ch. 1145, Sec. 2. Effective January 1, 1994.)



25153.6

(a)   Any person generating or managing a RCRA hazardous waste shall comply with subsection (a) of Section 3010 of the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6930(a)).

(b)  Any person generating or managing a non-RCRA hazardous waste shall comply with any notification requirements for non-RCRA hazardous waste which the department adopts by regulation.

(Amended by Stats. 1990, Ch. 1686, Sec. 7.)



25154

It shall be unlawful for any person to manage any hazardous waste except as provided for in this chapter or regulations adopted by the department pursuant to this chapter.

(Amended by Stats. 1988, Ch. 1631, Sec. 18.)



25155

No extremely hazardous waste may be disposed of without prior processing to remove its harmful properties or as specified by the regulations of the department for the handling and disposal of the particular extremely hazardous waste.

(Amended by Stats. 1977, Ch. 1039.)



25155.8

(a)  The operator of a landfill, land farm, or surface impoundment, which is used for disposing or treating hazardous waste which contains volatile organic compounds in concentrations of more than 1 percent by weight, shall do both of the following:

(1)  Monitor air emissions from the facility and report the monitoring results semiannually to the department.

(2)  Unless the department adopts regulations specifying monitoring procedures and requirements, comply with the regulations adopted by the Environmental Protection Agency pursuant to Section 6924(n) of Title 42 of the United States Code.

(b)  If the operator makes the reports specified in paragraph (1) of subdivision (a) and complies with the federal regulations specified in paragraph (2) of subdivision (a), the operator is in compliance with subdivision (a).

(Added by Stats. 1985, Ch. 1338, Sec. 7.)



25155.10

(a)  The owner or operator of every commercial offsite multiuser hazardous waste disposal facility shall develop a proposed monitoring plan, in writing, for the monitoring of the ambient air downwind and upwind from the facility. The plan shall include all of the following:

(1)  An identification of the constituents of hazardous wastes accepted in the past and present which will be monitored. These constituents shall be selected on the basis of pertinent factors, which may include degree of toxicity, relative and absolute volume, the potential for the constituent to volatilize or otherwise become airborne, and the method by which the constituent is or was handled, treated, and disposed.

(2)  The type, procedures, and location of air sampling equipment and the type and procedures of analytical equipment.

(3)  The duration of each sampling period in hours, and the number and time of sampling periods over a 12-month period.

(b)  The proposed monitoring plan developed pursuant to subdivision (a) shall be submitted to the department on or before October 1, 1987, and shall be updated as required by the department.

(c)  The department, in consultation with the applicable air pollution control district or air quality management district, shall review and approve or require modification of the proposed monitoring plan submitted pursuant to this section. The department shall provide, in writing, a notice of any deficiencies in the plan to the person who submitted the plan, who shall revise the plan to address the noted deficiencies within 60 days after receiving the department’s comments.

(d)  If the department determines that a hazardous waste facility which is required to develop a plan pursuant to subdivision (a) is the source of a substance in the ambient air which poses a significant threat to the public health or affects the quality of the environment in such a way that could significantly threaten public health, the department shall, pursuant to Section 25187, require the facility operator to do both of the following:

(1)  Develop a corrective action plan and submit the plan to the department for approval or modification, within a schedule specified by the department.

(2)  Implement the corrective action plan, as approved by the department, within the period specified by the department.

(Amended by Stats. 1988, Ch. 1387, Sec. 1.)



25156

The department shall develop and adopt regulations and standards to implement Article 11 (commencing with Section 25220), including, but not limited to, regulations which specify appropriate procedural requirements for the hearings conducted pursuant to that article. The department shall seek recommendations of the hazardous waste technical advisory committee on the wording of proposed regulations.

(Amended by Stats. 1984, Ch. 1736, Sec. 3. Effective September 30, 1984.)



25157

Regulations adopted pursuant to this chapter may require the treatment of extremely hazardous waste at the site of production prior to any transportation, if the director determines that treatment is necessary to provide safe transportation of the extremely hazardous waste. No provision of this chapter shall be construed to require disposal of hazardous waste at the site of production, provided, that the transportation of the extremely hazardous waste conforms to all applicable regulations.

(Added by Stats. 1982, Ch. 89, Sec. 11. Effective March 2, 1982.)



25158

(a)  Except as provided in subdivision (f), any person generating hazardous waste, or owning or operating a facility for the treatment, storage, or disposal of hazardous waste, shall file with the director, or the director’s designee, on a form provided by the director, or the director’s designee, a hazardous waste notification statement. An amended statement shall be filed with the department whenever there has been a substantial change in the information provided on the previously filed notification statement. A person shall not generate, treat, store, or dispose of hazardous waste, unless the person files a notification statement with the director pursuant to this section, unless exempted pursuant to subdivision (f).

(b)  A hazardous waste notification statement shall include all of the following information:

(1)  The name and address of the person owning the facility or conducting the activity specified in subdivision (a).

(2)  The address and location of the activity or facility, including the city and county.

(3)  The name and 24-hour telephone number of the contact person in the event of an emergency involving the facility or activity.

(4)  The quantities of hazardous waste annually handled pursuant to the activity or at the facility.

(5)  A description of the hazardous waste activity being conducted, such as generation, treatment, storage, or disposal.

(6)  A general description of the hazardous waste being handled.

(c)  The department shall prepare and distribute the hazardous waste notification statement forms. The form shall include a statement which clearly states who is required to file the form. The form shall also include a statement that the form is not a substitute for the federal notification required by the Environmental Protection Agency pursuant to subsection (a) of Section 6930 of Title 42 of the United States Code.

(d)  Any person who is required to submit a hazardous waste notification statement to the director pursuant to subdivision (a) and who fails to do so is subject to a civil penalty of not less than fifty dollars ($50) and not more than five hundred dollars ($500) for each day for which the department does not receive a statement. Any person who knowingly submits false information to the department is subject to a civil penalty of not less than two thousand dollars ($2,000) and not more than twenty thousand dollars ($20,000) for each day that the false information goes uncorrected.

(e)  The director shall compile and organize the statements by the city and county within which each activity and facility are located, and shall transmit the compiled statements to the appropriate regional offices, the California regional water quality control boards, and the officers and agencies authorized to enforce this chapter pursuant to subdivision (a) of Section 25180.

(f)  Subdivision (a) does not apply to any of the following:

(1)  A person who has filed notification with the Administrator of the Environmental Protection Agency pursuant to subsection (a) of Section 6930 of Title 42 of the United States Code.

(2)  A person who only produces household hazardous waste, as defined in subdivision (d) of Section 25218.1.

(3)  Any person who owns property on which a cleanup of, or other removal of, or remedial action to, a hazardous waste site is taking place, or who is engaged in any of those activities on a hazardous waste site.

(Amended by Stats. 1995, Ch. 639, Sec. 14. Effective January 1, 1996.)






ARTICLE 5.5 - Coordination with Federal Acts

25159.10

The Legislature hereby finds and declares all of the following:

(a)  Specific state laws and regulations have been enacted to prevent leaks and hazardous waste discharges to land, such as those from underground storage tanks, surface impoundments, pits, ponds, or lagoons.

(b)  The present federal law which regulates the discharge of hazardous waste to land in injection wells is inadequate to fully protect California’s water supplies from contamination. As a result, underground injection of hazardous waste presents a serious short-term and long-term threat to the quality of waters in the state.

(c)  State-of-the-art design and operation safeguards of injection wells without adequate groundwater monitoring, specific geological information, and other system safeguards cannot guarantee that migration of hazardous wastes into underground sources of drinking water will not occur.

(d)  Monitoring requirements specified in federal law are not adequate to detect all leaks from injection wells and there are no requirements in federal law for monitoring the movement of wastes in the substrata to ensure that wastes have not escaped the injection zone or are not reacting with, or have not breached the confining strata.

(e)  Injecting wastes into wells deep in the geological substrata is an unproven method for the containment of wastes because, among other things, hazardous wastes can react with geological substrata, rendering these containment barriers ineffective, pressure of the injected wastes can breach containment layers, and active or abandoned wells in the vicinity of waste injection can serve as a conduit for the wastes to migrate to drinking water supplies.

(f)  Restoring contaminated groundwater to its original state after the fact and removal or cleanup of wastes once injected to these depths are formidable tasks which are not typically economically feasible.

(g)  It is in the public interest to establish a continuing program for the purpose of preventing contamination from underground injection of waste. It is the intent of the Legislature to prohibit any injection of hazardous wastes into or above drinking water in the state, and to prohibit any injection of hazardous waste below drinking water in the state which is not properly permitted and monitored so as to prevent hazardous wastes from migrating to drinking water or otherwise endangering the environment of the state.

(h)  It is the intent of the Legislature that the Legislature will provide a process for the public and industry to appeal the actions or inactions of the department under this article. However, the specific process cannot be developed until the Legislature determines the general organization of the department with regard to administration of hazardous waste management programs.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.11

This article shall be known and may be cited as the Toxic Injection Well Control Act of 1985.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.12

For purposes of this article, the following definitions apply:

(a) “Annulus” means the space between the outside edge of the injection tube and the well casing.

(b) “State board” means the State Water Resources Control Board.

(c) “Compatibility” means that waste constituents do not react with each other, with the materials constituting the injection well, or with fluids or solid geologic media in the injection zone or confining zone in a manner as to cause leaching, precipitation of solids, gas or pressure buildup, dissolution, or any other effect that will impair the effectiveness of the confining zone or the safe operation of the injection well.

(d) “Confining zone” means the geological formation, or part of a formation, that is intended to be a barrier to prevent the migration of waste constituents from the injection zone.

(e) “Constituent” means an element, chemical, compound, or mixture of compounds that is a component of a hazardous waste or leachate and that has the physical or chemical properties that cause the waste to be identified as hazardous waste by the department pursuant to this chapter.

(f) “Discharge” means to place, inject, dispose of, or store hazardous wastes into, or in, an injection well owned or operated by the person who is conducting the placing, disposal, or storage.

(g) “Drinking water” has the same meaning as “potential source of drinking water,” as defined in subdivision (t) of Section 25208.2.

(h) “Facility” means the structures, appurtenances, and improvements on the land, and all contiguous land, that are associated with an injection well and are used for treating, storing, or disposing of hazardous waste. A facility may consist of several waste management units, including, but not limited to, surface impoundments, landfills, underground or aboveground tanks, sumps, pits, ponds, and lagoons that are associated with an injection well.

(i) “Groundwater” means water, including, but not limited to, drinking water, below the land surface in a zone of saturation.

(j) “Hazardous waste” means any hazardous waste specified as hazardous waste or extremely hazardous waste, as defined in this chapter. Any waste mixture formed by mixing any waste or substance with a hazardous waste shall be considered hazardous waste for the purposes of this article.

(k) “Hazardous waste facilities permit” means a permit issued for an injection well pursuant to Sections 25200 and 25200.6.

(l) “Injection well” or “well” means any bored, drilled, or driven shaft, dug pit, or hole in the ground the depth of which is greater than the circumference of the bored hole and any associated subsurface appurtenances, including, but not limited to, the casing. For the purposes of this article, injection well does not include either of the following:

(1) Wells exempted pursuant to Section 25159.24.

(2) Wells that are regulated by the Division of Oil and Gas in the Department of Conservation pursuant to Division 3 (commencing with Section 3000) of the Public Resources Code and Subpart F (commencing with Section 147.250) of Subchapter D of Chapter 1 of Part 147 of Title 40 of the Code of Federal Regulations and are in compliance with that division and Subpart A (commencing with Section 146.1) of Part 147 of Subchapter D of Chapter 1 of Title 40 of the Code of Federal Regulations.

(m) “Injection zone” means that portion of the receiving formation that has received, is receiving, or is expected to receive, over the lifetime of the well, waste fluid from the injection well. “Injection zone” does not include that portion of the receiving formation that exceeds the horizontal and vertical extent specified pursuant to Section 25159.20.

(n) “Owner” means a person who owns a facility or part of a facility.

(o) “Perched water” means a localized body of groundwater that overlies, and is hydraulically separated from, an underlying body of groundwater.

(p) “pH” means a measure of a sample’s acidity expressed as a negative logarithm of the hydrogen ion concentration.

(q) “Qualified person” means a person who has at least five years of full-time experience in hydrogeology and who is a professional geologist registered pursuant to Section 7850 of the Business and Professions Code, or a registered petroleum engineer registered pursuant to Section 6762 of the Business and Professions Code. “Full-time experience” in hydrogeology may include a combination of postgraduate studies in hydrogeology and work experience, with each year of postgraduate work counted as one year of full-time work experience, except that not more than three years of postgraduate studies may be counted as full-time experience.

(r) “Receiving formation” means the geologic strata that are hydraulically connected to the injection well.

(s) “Regional board” means the California regional water quality control board for the region in which the injection well is located.

(t) “Report” means the hydrogeological assessment report specified in Section 25159.18.

(u) “Safe Drinking Water Act” means Subchapter XII (commencing with Section 300f) of Chapter 6A of Title 42 of the United States Code.

(v) “Strata” means a distinctive layer or series of layers of earth materials.

(w) “Waste management unit” means that portion of a facility used for the discharge of hazardous waste into or onto land, including all containment and monitoring equipment associated with that portion of the facility.

(Amended by Stats. 2006, Ch. 538, Sec. 378. Effective January 1, 2007.)



25159.15

(a)  Notwithstanding any other provision of law, on or after January 1, 1986, a person shall not discharge hazardous waste into an injection well which commences operation on or after January 1, 1986, and after January 1, 1988, a person shall not discharge hazardous waste into an injection well which commenced operation before January 1, 1986, unless all of the following conditions are met:

(1)  Unless granted an exemption pursuant to subdivision (b), no point along the length of the injection well, as measured either horizontally or vertically, is located within one-half mile of drinking water.

(2)  The person has received a hazardous waste facilities permit for the well issued pursuant to Section 25200.6.

(3)  The injection well does not discharge hazardous waste into or above a formation which contains a source of drinking water within one-half mile of the well.

(b)  A person may apply to the department to exempt an injection well from paragraph (1) of subdivision (a) if the person has received a hazardous waste facilities permit and the person has filed a report pursuant to Section 25159.18 with the department on or before January 1, 1987, which has been approved by the department, pursuant to Section 25159.18. If the person proposes to commence operation of an injection well on or after January 1, 1986, the person shall file the request for an exemption and the report at least one year before any proposed discharge or injection.

(c)  The department shall either grant or deny an exemption from paragraph (1) of subdivision (a) on or before December 31, 1987, or within one year after receipt of the application for a proposed injection well. The department may grant an exemption from paragraph (1) of subdivision (a) only if the department makes all of the following written findings, and supports these findings by citing specific evidence presented in the report or provided to the department:

(1)  The hydrogeology report prepared pursuant to Section 25159.18 is current, accurate, and complete.

(2)  No hazardous waste constituents have migrated from that portion of the injection well located above the injection zone or have migrated from the injection zone.

(3)  Practical alternative technologies, other than well injection, do not exist to reduce, treat, or dispose of the hazardous wastes which are to be discharged.

(4)  Continuing or commencing the operation of the injection well does not pose a potential of hazardous waste constituents migrating from that portion of the injection well located above the injection zone or migrating from the injection zone and a monitoring program pursuant to subdivision (c) of Section 25159.17 has been installed, or for a proposed injection well, the monitoring program has been designed and will be installed before any discharge or injections into the well.

(d)  An exemption granted pursuant to subdivision (c) shall not be effective for more than five years. Applications for an exemption, or a renewal of an exemption, shall be accompanied by the fee specified in the fee schedules adopted by the department pursuant to Section 25159.19. The department shall not renew the exemption unless it makes all of the findings in subdivision (c).

(e)  The department shall revoke an exemption granted pursuant to subdivision (c) if the department determines that there is migration of hazardous wastes, or a threat of migration of hazardous wastes, from the well into any strata or the waters of the state outside the injection zone. The department shall then prohibit the discharge of any hazardous waste into the injection well, require appropriate removal and remedial actions by the person granted the exemption, and require the responsible parties to take appropriate removal and remedial actions.

(f)  The state board, the regional boards, and the department shall establish procedures providing for the interagency transfer and review of applications for exemption received pursuant to subdivision (b).

(g)  This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 1986, Ch. 1013, Sec. 1. Effective September 23, 1986.)



25159.16

(a)  If the department or regional board determines that there is migration of hazardous waste constituents, or a threat of migration of hazardous waste constituents, from an injection well into any strata or waters of the state outside the injection zone, the department shall prohibit the discharge of any hazardous waste into the injection well until removal and remedial actions have been conducted to abate the migration or threat.

(b)  The department shall determine, after the remedial and removal actions required pursuant to subdivision (a) are completed, whether the injection well should be continued to be used for the discharge of hazardous wastes. The department shall not approve the continued use of the injection well for the discharge of hazardous waste unless the department makes both of the following determinations:

(1)  The removal or remedial action abated the contamination, or threat of contamination, from the migration or threat of migration.

(2)  There is no potential, in continuing the operation of the injection well, for any future migration of hazardous waste constituents, from that portion of the injection well located above the injection zone, or from the injection zone.

The department shall make these determinations pursuant to a public hearing for which the department shall provide notice to all residents in the affected area, as determined by the department, and by mail to all persons listed on any mailing lists compiled by the department, using any appropriate mailing lists compiled by the regional board.

(c)  If the department determines, pursuant to subdivision (b), that an injection well should not continue to be used for the discharge of hazardous wastes, the department shall require that all hazardous waste discharges be permanently terminated at the well and that the owner of the well take all actions necessary to prepare the injection well for closure pursuant to subdivision (d) and for postclosure maintenance which are required pursuant to the Federal Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sec. 6901 et seq.), the regulations adopted by the United States Environmental Protection Agency pursuant to the Safe Drinking Water Act for proper closure, plugging, and monitoring of injection wells, and the regulations adopted by the state board and the department for closure of hazardous waste management units.

(d)  Before any injection well used for the discharge of hazardous waste is closed, the department shall require the owner to certify that the well is in a state of static equilibrium, all defects or damages in the well casing are corrected prior to closure, that closure is sufficient to prevent the movement of fluids from the injection zone, and that all closure will commence within six months from the date the department orders closure. The injection well shall also be closed in accordance with the following requirements:

(1)  Fluids and gases shall be confined to the stratum in which they occur by the use of cement grout or other suitable material. The amount, type, kind of material, and method of placement shall be approved by the department and the well shall be filled from bottom to top with the approved material.

(2)  No well shall be sealed without the prior approval of the department. The person responsible for well closure shall submit a sealing plan to the department at least 90 days prior to the proposed date of sealing. The department may require that a representative of the department observe that sealing.

(e)  The department shall consult with the regional board and the Division of Oil and Gas, where necessary, to fulfill the requirements of subdivision (d).

(f)  This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 1986, Ch. 1013, Sec. 2. Effective September 23, 1986.)



25159.17

(a)  The department shall make an inspection at least once each year of all facilities with injection wells into which hazardous waste is discharged. The owner shall tabulate the monitoring data recovered, pursuant to subdivision (c), monthly. The department shall review the data specified in paragraphs (1), (2), and (3), of subdivision (c) monthly and the data specified in paragraph (4) of subdivision (c) quarterly to ensure that all injection wells into which hazardous waste is discharged comply with this chapter and that any equipment or programs required pursuant to this article are operating properly.

(b)  The department shall require complete mechanical integrity testing of the well bore at least once a year and shall require pressure tests at least once every six months. The testing program shall be designed to detect defects, damage, and corrosion in the well, well casings, injection tube, packer, cement, and the screened or perforated portion of the well.

(c)  The operator of an injection well into which hazardous waste is discharged shall conduct monitoring of the surface equipment, the well, and the movement of injected wastes, in the following manner:

(1)  Injection fluids shall be sampled and analyzed at least monthly to yield representative data of their characteristics at all injection wells located at onsite facilities. If the injection well is located at an offsite facility, the fluids shall be sampled and analyzed every time the composition of the hazardous waste discharged into the injection well is different than the waste discharged immediately prior to the new discharge.

(2)  Pressure gauges shall be installed and maintained in proper operating condition at all times on the injection tubing and annulus.

(3)  Continuous recording devices shall be installed and maintained in proper operating condition at all times to record injection temperatures and pressures, injection flow rates, injection volumes, and annulus pressure.

(4)  The monitoring system, including all monitoring wells, shall be constructed and operated in accordance with the standards specified in subdivision (p) of Section 25159.18. The design of the monitoring system and location and number of monitoring wells shall be approved by the department. Monitoring wells shall be sufficient in number and location for compliance with the monitoring requirements specified in subdivision (p) of Section 25159.18, the federal regulations adopted pursuant to the Safe Drinking Water Act, and for determining all of the following:

(A)  The direction and rate of regional groundwater movement.

(B)  Any upward migration of hazardous wastes and changes in water quality in the water bearing formation immediately above the injection zone.

(C)  Any changes in water quality of drinking water within at least one-half mile of the well.

(D)  The direction, rate, hydraulic effects, alteration, and characteristics of wastes injected into the injection zone, and any changes of pressure within or above the injection zone.

(d)  The operator of an injection well shall equip the surface facilities of an injection well into which hazardous waste is discharged with shutoff devices, alarms, and fencing.

(e)  The department shall require all abandoned water wells within three miles of a facility to be closed in accordance with standards at least as stringent as those set forth in the Department of Water Resources Bulletin No. 74-81.

(f)  The department may require any subsurface structure or hole which is contaminated, may become contaminated, provides a potential conduit for contamination, or penetrates a formation containing drinking water to be closed in accordance with standards at least as stringent as those set forth in the Department of Water Resources Bulletin No. 74-81. If the subsurface structure or hole is an oil or gas well, the well shall be closed in accordance with standards at least as stringent as the regulations adopted by the Division of Oil and Gas. If the subsurface structure is an injection well into which hazardous waste is discharged, the injection well shall be closed in accordance with the procedures specified in subdivision (d) of Section 25159.16.

(g)  The regional board shall revise any existing waste discharge requirements, issued for any injection well into which hazardous waste is discharged, pursuant to Section 13263 of the Water Code, based upon a review of the report.

(h)  This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 1986, Ch. 1013, Sec. 3. Effective September 23, 1986.)



25159.18

Any person who applies to the department for a hazardous waste facilities permit, or for the renewal or revision of a hazardous waste facilities permit, for the discharge of hazardous wastes into an injection well, including any proposed injection well, shall submit a hydrogeological assessment report to the department and to the appropriate regional board six months before making that application. A qualified person shall be responsible for the preparation of the report and shall certify its completeness and accuracy. The department shall not approve the report unless the department finds that the report is current, accurate, and complete, and that no hazardous waste constituents have migrated from the portion of the injection well located above the injection zone or have migrated from the injection zone. The report shall be accompanied by the fee established pursuant to Section 25159.19. The report shall contain, for each injection well, including any proposed injection well, any information required by the department, and all of the following information:

(a)  A description of the injection well, including all of the following:

(1)  Physical characteristics.

(2)  A log of construction activities, including dates and methods used.

(3)  A description of materials used in the injection well, including tubing, casing, packers, seals, and grout.

(4)  Design specifications and a drawing of the well as completed.

(5)  An analysis of the chemical and physical compatibility of the materials used with the wastes injected.

(6)  Annulus fluid composition, level, and pressure at the time of well completion through the present time.

(b)  A description of both of the following:

(1)  The volume, temperature, pH, and radiological characteristics, and composition of hazardous waste constituents placed in the well, based on a statistically significant representative chemical analysis of each specific hazardous waste type, so that any variations in hazardous waste constituents over time are documented.

(2)  The pressure and rate at which fluid is injected into the well.

(c)  A map showing the distances, within the facility, to the nearest surface water bodies and springs, and the distances, within three miles from the facility’s perimeter, to the nearest surface water bodies and springs.

(d)  Tabular data from each surface water body and spring shown on the map specified in subdivision (c), within one mile from the facility’s perimeter, which indicate its flow and a representative water analysis. The report shall include an evaluation and characterization of seasonal changes and, if substantive changes occur from season to season, the tabular data shall reflect these seasonal changes.

(e)  A map showing the location of all existing and abandoned wells, dry holes, mines, and quarries within the facility and within three miles of the facility’s perimeter. The report shall include, for each well shown on the map, a description of the present use of the well, a representative water analysis from any existing wells, any known physical characteristics, and a determination as to whether the well, if abandoned, has been closed in accordance with standards at least as stringent as those set forth in the Department of Water Resources Bulletin No. 74-81, or, if the well is an oil or gas well, in accordance with standards at least as stringent as the regulations of the Division of Oil and Gas. The report also shall include, when possible, the water well driller’s report or well log.

(f)  A map showing the structural geology and stratigraphy within three miles of the facility’s perimeter that can influence the direction of the groundwater flow or the movement of the discharged wastes. The report shall include a description of folds, domes, basins, faults, seismic activity, fractures, and joint patterns, and a geologic cross section and general description of the subsurface rock units, including stratigraphic position, lithology, thickness, and areal distribution.

(g)  An analysis for all of the following:

(1)  The vertical and lateral extent of any water-bearing strata that could be affected by leakage from the injection well.

(2)  The vertical and lateral extent of any strata through which the well is drilled.

(3)  The vertical and lateral limits of the confining beds above, below, and adjacent to, the injection well.

(h)  The analysis specified in subdivision (g) shall include all of the following:

(1)  A map and cross section of all hydrogeologic units.

(2)  Maps showing contours of equal elevation of the water surface for perched water, unconfined water, and confined groundwater required to be analyzed by this subdivision.

(3)  An estimate of the flow, and flow direction, of the water in all water-bearing formations shown on both the maps and the subsurface geologic cross sections.

(4)  An estimate of the transmissivity, permeability, porosity, and storage coefficient for each perched zone of water and water-bearing formations identified on the maps specified in paragraph (1).

(5)  A determination of the water quality of each zone of the water-bearing formations and perched water that is identified on the maps specified in paragraph (1) and is under, or above and adjacent to, the well. This determination shall be conducted by taking samples either upgradient of the injection well or from another location that has not been affected by leakage from the injection well.

(i)  A determination as to whether the groundwater is contiguous with regional bodies of groundwater and the depth measured from the injection zone and well casing to the groundwater, including the depth measured to perched water and water-bearing strata identified on the maps specified in subdivision (h).

(j)  All of the following information for the receiving formation:

(1)  A description of the chemical and physical properties of the receiving formation, including its lithology, thickness, composition, structure, porosity, storage capacity, permeability, compressibility, density, subsurface stress, vertical and lateral continuity and extent, fluid temperature, pressure, composition, and the measurement of the minimum pressure that would fracture the receiving formation.

(2)  The effect of the injection pressure on the receiving formation.

(3)  The geologic stability and long-term integrity of the receiving formation.

(4)  An assessment of compatibility of waste, formation fluids, and formation lithology. This shall include a description of short-range and long-range changes anticipated in the physical and chemical state of the receiving formation in its fluids through chemical reaction and interaction with injection fluids.

(k)  All of the following information for the confining zone:

(1)  A description of its chemical and physical properties, including its age, composition, thickness, vertical and lateral continuity, unconformities, permeability, transmissivity, compressibility, porosity, density, and subsurface stress.

(2)  The minimum amount of pressure that would fracture the confining zone, calculated specifically for the particular confining zone, a description of the number and types of existing fractures, faults, and cavities, and an analysis as to whether fractures were created or enlarged by past injection of wastes.

(3)  The geologic stability and long-term integrity of the confining zone.

(4)  Anticipated short-range and long-range changes in the physical state of the confining zone through chemical reaction and interaction with injection fluids.

(5)  An estimate of the rate of migration of the hazardous waste constituents through the confining zone.

(l)  A geologic cross section and description of the composition of each stratum through which the injection well is drilled. This description shall include a physical, chemical, and hydrogeological characterization of both the consolidated and unconsolidated rock material, including lithology, mineralogy, texture, bedding, thickness, and permeability. It shall also include an analysis for pollutants, including those constituents discharged into the injection well. The report shall arrange all monitoring data in a tabular form so that the dates, the constituents, and the concentrations are readily discernible.

(m)  A description of surface facilities, including, but not limited to, pressure gauges, automatic shutoff devices, alarms, fencing, specifications for valves and pipe fittings, and operator training and requirements.

(n)  A description of contingency plans for well failures and shutdowns to prevent migration of contaminants from the well.

(o)  A description of the monitoring being conducted to detect migration of hazardous waste constituents, including the number and positioning of the monitoring wells, the monitoring wells’ distances from the injection well, the monitoring wells’ design data, the monitoring wells’ installation, the monitoring development procedures, the sampling and analytical methodologies, the sampling frequency, and the chemical constituents analyzed. The design data of the monitoring wells shall include the monitoring wells’ depth, the monitoring wells’ diameters, the monitoring wells’ casing materials, the perforated intervals within the well, the size of the perforations, the gradation of the filter pack, and the extent of the wells’ annular seals.

(p)  Documentation demonstrating that the monitoring system and methods used at the facility can detect any seepage, including any leaks, cracks, or malfunctions in the well or a breach of the confining zone, before the hazardous waste constituents migrate from the well above the injection zone or from the confining zone. This documentation shall include, but is not limited to, substantiation of all of the following:

(1)  The monitoring system is effective enough, and includes a sufficient number of monitoring wells in the major water-bearing zones, which are located close enough to the injection well casing and to the injection zone, to verify that no lateral and vertical migration of any constituents discharged into the well is occurring outside of the injection zone.

(2)  Monitoring wells are not located within the influence of any adjacent pumping wells that might impair their effectiveness.

(3)  Monitoring wells are only screened in the aquifer to be monitored and are monitored for both pressure and water quality.

(4)  The chosen casing material does not adversely react with the potential contaminants of major concern at the facility.

(5)  The casing diameter allows an adequate amount of water to be removed during sampling and allows full development of the monitor well.

(6)  Monitoring wells are constructed so as not to provide potential conduits for migration of pollution, and the wells’ construction features, including annular seals, prevent pollutants from migrating up or down the monitoring well.

(7)  The methods of water sample collection require that the samples are transported and handled in accordance with the United States Geological Survey’s “National Handbook of Recommended Methods for Water-Data Acquisition,” which provides guidelines for collection and analysis of groundwater samples for selected unstable constituents and any additional procedures specified by the department. For all monitoring wells, except those extending into the injection zone, the sample shall be collected after at least five well volumes have been removed from the well.

(8)  The hazardous waste constituents selected for analysis are specific to the facility, taking into account the chemical composition of hazardous wastes previously discharged into the injection well. The monitoring data shall be arranged in tabular form so that the date, the constituents, and the concentrations are readily discernible.

(9)  The frequency of monitoring is sufficient to give timely warning of migration of hazardous waste constituents so that remedial action can be taken prior to any adverse changes in the quality of the groundwater.

(10)  A written statement from the qualified person preparing the report indicating whether any constituents have migrated into the surface water bodies or any strata outside the injection zone, including water-bearing strata.

(11)  A written statement from the qualified person preparing the report indicating whether any migration of hazardous waste constituents into surface water bodies or any strata outside the injection zone, including water-bearing strata, is likely or not likely to occur within five years, and any evidence supporting that statement.

(q)  This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 1994, Ch. 146, Sec. 108. Effective January 1, 1995.)



25159.19

(a) On or before July 1, 1986, the department shall, by emergency regulation, adopt a fee schedule that assesses a fee upon any person discharging any hazardous wastes into an injection well. The department shall include in this fee schedule the fees charged for filing a hazardous waste injection statement specified in former Section 25159.13, as added by Chapter 1591 of the Statutes of 1985, the report specified in Section 25159.18, and applications for, and renewals of, the exemptions specified in Section 25159.15. The department shall also include provisions in the fee schedule for assessing a penalty pursuant to subdivision (c). These fees shall be based on the reasonable anticipated costs that will be incurred by the department to implement and administer this article. The department may also request an appropriation to be used in combination with these fees to perform the monitoring, inspections, review of reports, or any other implementation and administrative actions required by this article.

(b) The emergency regulations that set the fee schedule shall be adopted by the department in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the department pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the department.

(c) The department shall send a notice to each person subject to the fee specified in subdivision (a). If a person fails to pay the fee within 60 days after receipt of this notice, the department shall require the person to pay an additional penalty fee. The department shall set the penalty fee at not more than 100 percent of the assessed fee, but in an amount sufficient to deter future noncompliance, as based upon that person’s past history of compliance and ability to pay, and upon additional expenses incurred by this noncompliance.

(d) The department shall collect and deposit the fees and penalties collected pursuant to this section in the Hazardous Waste Injection Well Account, which is hereby created in the General Fund. The money within the Hazardous Waste Injection Well Account is available, upon appropriation by the Legislature, to the department for purposes of administering this article.

(e) This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 2004, Ch. 193, Sec. 96. Effective January 1, 2005.)



25159.20

(a)  The department shall specify, for purposes of paragraph (4) of Section 25200.6, the horizontal and vertical extent of any injection zone for an injection well. The department shall cite specific information presented in the report prepared pursuant to Section 25159.18 as the basis for specifying the extent of the injection zone and shall make a finding as to whether the injection wells’ hydrogeological and operating conditions ensure that there is no potential for any migration of any hazardous waste constituents to any strata or waters of the state outside the injection zone.

(b)  This section applies only to injection wells into which hazardous waste is discharged.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.21

(a)  The state board, a regional board, or the department may enter and inspect a facility for determining compliance with this article, including, for this purpose, inspecting, at a reasonable time, records, files, papers, processes, and controls.

(b)  Nothing in this article shall prevent the department from enforcing existing permit conditions for the land disposal of hazardous wastes that are more stringent than the restrictions of this article or prohibit the department, the state board, or the regional boards from imposing more stringent restrictions on the discharge of hazardous wastes at any particular hazardous waste disposal facility.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.22

This article shall not be construed to limit or abridge the powers and duties granted to the department pursuant to this chapter or pursuant to Chapter 6.8 (commencing with Section 25300) or to the state board or any regional board pursuant to Division 7 (commencing with Section 13000) of the Water Code, to the Division of Oil and Gas pursuant to Division 3 (commencing with Section 3000) of the Public Resources Code, or the authority of any city, county, or district to act pursuant to the local agency’s ordinances or regulations.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.23

The State Oil and Gas Supervisor shall promptly report to the department and the state board any injection well regulated by the Division of Oil and Gas pursuant to Subpart F of Part 147 of Title 40 of the Code of Federal Regulations that is not in compliance with these regulations because fluids not authorized by these regulations are discharged into the well.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.24

(a)  Any injection well used to inject contaminated groundwater that has been treated and is being reinjected into the same formation from which it was drawn for the purpose of improving the quality of the groundwater in the formation is exempt from this article if this method is part of a remedial program initiated in response to an order, requirement, or other action of a federal or state agency.

(b)  Any injection well used for the reinjection of geothermal resources, as defined in Section 6903 of the Public Resources Code, is exempt from this article if the well is in compliance with Chapter 4 (commencing with Section 3700) of Division 3 of the Public Resources Code.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.25

Any action taken by the department pursuant to this article shall comply with and incorporate any waste discharge requirements issued by the state board or a regional board, and the action shall be consistent with all applicable water quality control plans adopted pursuant to Section 13170 of the Water Code and Article 3 (commencing with Section 13240) of Chapter 4 of Division 7 of the Water Code and with the state policies for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7 of the Water Code, and any amendments made to these plans, policies, or requirements. The department may also include any more stringent requirement which the department determines is necessary or appropriate to protect water quality.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)






ARTICLE 5.5a - The Toxic Injection Well Control Act of 1985

25159.10

The Legislature hereby finds and declares all of the following:

(a)  Specific state laws and regulations have been enacted to prevent leaks and hazardous waste discharges to land, such as those from underground storage tanks, surface impoundments, pits, ponds, or lagoons.

(b)  The present federal law which regulates the discharge of hazardous waste to land in injection wells is inadequate to fully protect California’s water supplies from contamination. As a result, underground injection of hazardous waste presents a serious short-term and long-term threat to the quality of waters in the state.

(c)  State-of-the-art design and operation safeguards of injection wells without adequate groundwater monitoring, specific geological information, and other system safeguards cannot guarantee that migration of hazardous wastes into underground sources of drinking water will not occur.

(d)  Monitoring requirements specified in federal law are not adequate to detect all leaks from injection wells and there are no requirements in federal law for monitoring the movement of wastes in the substrata to ensure that wastes have not escaped the injection zone or are not reacting with, or have not breached the confining strata.

(e)  Injecting wastes into wells deep in the geological substrata is an unproven method for the containment of wastes because, among other things, hazardous wastes can react with geological substrata, rendering these containment barriers ineffective, pressure of the injected wastes can breach containment layers, and active or abandoned wells in the vicinity of waste injection can serve as a conduit for the wastes to migrate to drinking water supplies.

(f)  Restoring contaminated groundwater to its original state after the fact and removal or cleanup of wastes once injected to these depths are formidable tasks which are not typically economically feasible.

(g)  It is in the public interest to establish a continuing program for the purpose of preventing contamination from underground injection of waste. It is the intent of the Legislature to prohibit any injection of hazardous wastes into or above drinking water in the state, and to prohibit any injection of hazardous waste below drinking water in the state which is not properly permitted and monitored so as to prevent hazardous wastes from migrating to drinking water or otherwise endangering the environment of the state.

(h)  It is the intent of the Legislature that the Legislature will provide a process for the public and industry to appeal the actions or inactions of the department under this article. However, the specific process cannot be developed until the Legislature determines the general organization of the department with regard to administration of hazardous waste management programs.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.11

This article shall be known and may be cited as the Toxic Injection Well Control Act of 1985.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.12

For purposes of this article, the following definitions apply:

(a) “Annulus” means the space between the outside edge of the injection tube and the well casing.

(b) “State board” means the State Water Resources Control Board.

(c) “Compatibility” means that waste constituents do not react with each other, with the materials constituting the injection well, or with fluids or solid geologic media in the injection zone or confining zone in a manner as to cause leaching, precipitation of solids, gas or pressure buildup, dissolution, or any other effect that will impair the effectiveness of the confining zone or the safe operation of the injection well.

(d) “Confining zone” means the geological formation, or part of a formation, that is intended to be a barrier to prevent the migration of waste constituents from the injection zone.

(e) “Constituent” means an element, chemical, compound, or mixture of compounds that is a component of a hazardous waste or leachate and that has the physical or chemical properties that cause the waste to be identified as hazardous waste by the department pursuant to this chapter.

(f) “Discharge” means to place, inject, dispose of, or store hazardous wastes into, or in, an injection well owned or operated by the person who is conducting the placing, disposal, or storage.

(g) “Drinking water” has the same meaning as “potential source of drinking water,” as defined in subdivision (t) of Section 25208.2.

(h) “Facility” means the structures, appurtenances, and improvements on the land, and all contiguous land, that are associated with an injection well and are used for treating, storing, or disposing of hazardous waste. A facility may consist of several waste management units, including, but not limited to, surface impoundments, landfills, underground or aboveground tanks, sumps, pits, ponds, and lagoons that are associated with an injection well.

(i) “Groundwater” means water, including, but not limited to, drinking water, below the land surface in a zone of saturation.

(j) “Hazardous waste” means any hazardous waste specified as hazardous waste or extremely hazardous waste, as defined in this chapter. Any waste mixture formed by mixing any waste or substance with a hazardous waste shall be considered hazardous waste for the purposes of this article.

(k) “Hazardous waste facilities permit” means a permit issued for an injection well pursuant to Sections 25200 and 25200.6.

(l) “Injection well” or “well” means any bored, drilled, or driven shaft, dug pit, or hole in the ground the depth of which is greater than the circumference of the bored hole and any associated subsurface appurtenances, including, but not limited to, the casing. For the purposes of this article, injection well does not include either of the following:

(1) Wells exempted pursuant to Section 25159.24.

(2) Wells that are regulated by the Division of Oil and Gas in the Department of Conservation pursuant to Division 3 (commencing with Section 3000) of the Public Resources Code and Subpart F (commencing with Section 147.250) of Subchapter D of Chapter 1 of Part 147 of Title 40 of the Code of Federal Regulations and are in compliance with that division and Subpart A (commencing with Section 146.1) of Part 147 of Subchapter D of Chapter 1 of Title 40 of the Code of Federal Regulations.

(m) “Injection zone” means that portion of the receiving formation that has received, is receiving, or is expected to receive, over the lifetime of the well, waste fluid from the injection well. “Injection zone” does not include that portion of the receiving formation that exceeds the horizontal and vertical extent specified pursuant to Section 25159.20.

(n) “Owner” means a person who owns a facility or part of a facility.

(o) “Perched water” means a localized body of groundwater that overlies, and is hydraulically separated from, an underlying body of groundwater.

(p) “pH” means a measure of a sample’s acidity expressed as a negative logarithm of the hydrogen ion concentration.

(q) “Qualified person” means a person who has at least five years of full-time experience in hydrogeology and who is a professional geologist registered pursuant to Section 7850 of the Business and Professions Code, or a registered petroleum engineer registered pursuant to Section 6762 of the Business and Professions Code. “Full-time experience” in hydrogeology may include a combination of postgraduate studies in hydrogeology and work experience, with each year of postgraduate work counted as one year of full-time work experience, except that not more than three years of postgraduate studies may be counted as full-time experience.

(r) “Receiving formation” means the geologic strata that are hydraulically connected to the injection well.

(s) “Regional board” means the California regional water quality control board for the region in which the injection well is located.

(t) “Report” means the hydrogeological assessment report specified in Section 25159.18.

(u) “Safe Drinking Water Act” means Subchapter XII (commencing with Section 300f) of Chapter 6A of Title 42 of the United States Code.

(v) “Strata” means a distinctive layer or series of layers of earth materials.

(w) “Waste management unit” means that portion of a facility used for the discharge of hazardous waste into or onto land, including all containment and monitoring equipment associated with that portion of the facility.

(Amended by Stats. 2006, Ch. 538, Sec. 378. Effective January 1, 2007.)



25159.15

(a)  Notwithstanding any other provision of law, on or after January 1, 1986, a person shall not discharge hazardous waste into an injection well which commences operation on or after January 1, 1986, and after January 1, 1988, a person shall not discharge hazardous waste into an injection well which commenced operation before January 1, 1986, unless all of the following conditions are met:

(1)  Unless granted an exemption pursuant to subdivision (b), no point along the length of the injection well, as measured either horizontally or vertically, is located within one-half mile of drinking water.

(2)  The person has received a hazardous waste facilities permit for the well issued pursuant to Section 25200.6.

(3)  The injection well does not discharge hazardous waste into or above a formation which contains a source of drinking water within one-half mile of the well.

(b)  A person may apply to the department to exempt an injection well from paragraph (1) of subdivision (a) if the person has received a hazardous waste facilities permit and the person has filed a report pursuant to Section 25159.18 with the department on or before January 1, 1987, which has been approved by the department, pursuant to Section 25159.18. If the person proposes to commence operation of an injection well on or after January 1, 1986, the person shall file the request for an exemption and the report at least one year before any proposed discharge or injection.

(c)  The department shall either grant or deny an exemption from paragraph (1) of subdivision (a) on or before December 31, 1987, or within one year after receipt of the application for a proposed injection well. The department may grant an exemption from paragraph (1) of subdivision (a) only if the department makes all of the following written findings, and supports these findings by citing specific evidence presented in the report or provided to the department:

(1)  The hydrogeology report prepared pursuant to Section 25159.18 is current, accurate, and complete.

(2)  No hazardous waste constituents have migrated from that portion of the injection well located above the injection zone or have migrated from the injection zone.

(3)  Practical alternative technologies, other than well injection, do not exist to reduce, treat, or dispose of the hazardous wastes which are to be discharged.

(4)  Continuing or commencing the operation of the injection well does not pose a potential of hazardous waste constituents migrating from that portion of the injection well located above the injection zone or migrating from the injection zone and a monitoring program pursuant to subdivision (c) of Section 25159.17 has been installed, or for a proposed injection well, the monitoring program has been designed and will be installed before any discharge or injections into the well.

(d)  An exemption granted pursuant to subdivision (c) shall not be effective for more than five years. Applications for an exemption, or a renewal of an exemption, shall be accompanied by the fee specified in the fee schedules adopted by the department pursuant to Section 25159.19. The department shall not renew the exemption unless it makes all of the findings in subdivision (c).

(e)  The department shall revoke an exemption granted pursuant to subdivision (c) if the department determines that there is migration of hazardous wastes, or a threat of migration of hazardous wastes, from the well into any strata or the waters of the state outside the injection zone. The department shall then prohibit the discharge of any hazardous waste into the injection well, require appropriate removal and remedial actions by the person granted the exemption, and require the responsible parties to take appropriate removal and remedial actions.

(f)  The state board, the regional boards, and the department shall establish procedures providing for the interagency transfer and review of applications for exemption received pursuant to subdivision (b).

(g)  This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 1986, Ch. 1013, Sec. 1. Effective September 23, 1986.)



25159.16

(a)  If the department or regional board determines that there is migration of hazardous waste constituents, or a threat of migration of hazardous waste constituents, from an injection well into any strata or waters of the state outside the injection zone, the department shall prohibit the discharge of any hazardous waste into the injection well until removal and remedial actions have been conducted to abate the migration or threat.

(b)  The department shall determine, after the remedial and removal actions required pursuant to subdivision (a) are completed, whether the injection well should be continued to be used for the discharge of hazardous wastes. The department shall not approve the continued use of the injection well for the discharge of hazardous waste unless the department makes both of the following determinations:

(1)  The removal or remedial action abated the contamination, or threat of contamination, from the migration or threat of migration.

(2)  There is no potential, in continuing the operation of the injection well, for any future migration of hazardous waste constituents, from that portion of the injection well located above the injection zone, or from the injection zone.

The department shall make these determinations pursuant to a public hearing for which the department shall provide notice to all residents in the affected area, as determined by the department, and by mail to all persons listed on any mailing lists compiled by the department, using any appropriate mailing lists compiled by the regional board.

(c)  If the department determines, pursuant to subdivision (b), that an injection well should not continue to be used for the discharge of hazardous wastes, the department shall require that all hazardous waste discharges be permanently terminated at the well and that the owner of the well take all actions necessary to prepare the injection well for closure pursuant to subdivision (d) and for postclosure maintenance which are required pursuant to the Federal Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sec. 6901 et seq.), the regulations adopted by the United States Environmental Protection Agency pursuant to the Safe Drinking Water Act for proper closure, plugging, and monitoring of injection wells, and the regulations adopted by the state board and the department for closure of hazardous waste management units.

(d)  Before any injection well used for the discharge of hazardous waste is closed, the department shall require the owner to certify that the well is in a state of static equilibrium, all defects or damages in the well casing are corrected prior to closure, that closure is sufficient to prevent the movement of fluids from the injection zone, and that all closure will commence within six months from the date the department orders closure. The injection well shall also be closed in accordance with the following requirements:

(1)  Fluids and gases shall be confined to the stratum in which they occur by the use of cement grout or other suitable material. The amount, type, kind of material, and method of placement shall be approved by the department and the well shall be filled from bottom to top with the approved material.

(2)  No well shall be sealed without the prior approval of the department. The person responsible for well closure shall submit a sealing plan to the department at least 90 days prior to the proposed date of sealing. The department may require that a representative of the department observe that sealing.

(e)  The department shall consult with the regional board and the Division of Oil and Gas, where necessary, to fulfill the requirements of subdivision (d).

(f)  This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 1986, Ch. 1013, Sec. 2. Effective September 23, 1986.)



25159.17

(a)  The department shall make an inspection at least once each year of all facilities with injection wells into which hazardous waste is discharged. The owner shall tabulate the monitoring data recovered, pursuant to subdivision (c), monthly. The department shall review the data specified in paragraphs (1), (2), and (3), of subdivision (c) monthly and the data specified in paragraph (4) of subdivision (c) quarterly to ensure that all injection wells into which hazardous waste is discharged comply with this chapter and that any equipment or programs required pursuant to this article are operating properly.

(b)  The department shall require complete mechanical integrity testing of the well bore at least once a year and shall require pressure tests at least once every six months. The testing program shall be designed to detect defects, damage, and corrosion in the well, well casings, injection tube, packer, cement, and the screened or perforated portion of the well.

(c)  The operator of an injection well into which hazardous waste is discharged shall conduct monitoring of the surface equipment, the well, and the movement of injected wastes, in the following manner:

(1)  Injection fluids shall be sampled and analyzed at least monthly to yield representative data of their characteristics at all injection wells located at onsite facilities. If the injection well is located at an offsite facility, the fluids shall be sampled and analyzed every time the composition of the hazardous waste discharged into the injection well is different than the waste discharged immediately prior to the new discharge.

(2)  Pressure gauges shall be installed and maintained in proper operating condition at all times on the injection tubing and annulus.

(3)  Continuous recording devices shall be installed and maintained in proper operating condition at all times to record injection temperatures and pressures, injection flow rates, injection volumes, and annulus pressure.

(4)  The monitoring system, including all monitoring wells, shall be constructed and operated in accordance with the standards specified in subdivision (p) of Section 25159.18. The design of the monitoring system and location and number of monitoring wells shall be approved by the department. Monitoring wells shall be sufficient in number and location for compliance with the monitoring requirements specified in subdivision (p) of Section 25159.18, the federal regulations adopted pursuant to the Safe Drinking Water Act, and for determining all of the following:

(A)  The direction and rate of regional groundwater movement.

(B)  Any upward migration of hazardous wastes and changes in water quality in the water bearing formation immediately above the injection zone.

(C)  Any changes in water quality of drinking water within at least one-half mile of the well.

(D)  The direction, rate, hydraulic effects, alteration, and characteristics of wastes injected into the injection zone, and any changes of pressure within or above the injection zone.

(d)  The operator of an injection well shall equip the surface facilities of an injection well into which hazardous waste is discharged with shutoff devices, alarms, and fencing.

(e)  The department shall require all abandoned water wells within three miles of a facility to be closed in accordance with standards at least as stringent as those set forth in the Department of Water Resources Bulletin No. 74-81.

(f)  The department may require any subsurface structure or hole which is contaminated, may become contaminated, provides a potential conduit for contamination, or penetrates a formation containing drinking water to be closed in accordance with standards at least as stringent as those set forth in the Department of Water Resources Bulletin No. 74-81. If the subsurface structure or hole is an oil or gas well, the well shall be closed in accordance with standards at least as stringent as the regulations adopted by the Division of Oil and Gas. If the subsurface structure is an injection well into which hazardous waste is discharged, the injection well shall be closed in accordance with the procedures specified in subdivision (d) of Section 25159.16.

(g)  The regional board shall revise any existing waste discharge requirements, issued for any injection well into which hazardous waste is discharged, pursuant to Section 13263 of the Water Code, based upon a review of the report.

(h)  This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 1986, Ch. 1013, Sec. 3. Effective September 23, 1986.)



25159.18

Any person who applies to the department for a hazardous waste facilities permit, or for the renewal or revision of a hazardous waste facilities permit, for the discharge of hazardous wastes into an injection well, including any proposed injection well, shall submit a hydrogeological assessment report to the department and to the appropriate regional board six months before making that application. A qualified person shall be responsible for the preparation of the report and shall certify its completeness and accuracy. The department shall not approve the report unless the department finds that the report is current, accurate, and complete, and that no hazardous waste constituents have migrated from the portion of the injection well located above the injection zone or have migrated from the injection zone. The report shall be accompanied by the fee established pursuant to Section 25159.19. The report shall contain, for each injection well, including any proposed injection well, any information required by the department, and all of the following information:

(a)  A description of the injection well, including all of the following:

(1)  Physical characteristics.

(2)  A log of construction activities, including dates and methods used.

(3)  A description of materials used in the injection well, including tubing, casing, packers, seals, and grout.

(4)  Design specifications and a drawing of the well as completed.

(5)  An analysis of the chemical and physical compatibility of the materials used with the wastes injected.

(6)  Annulus fluid composition, level, and pressure at the time of well completion through the present time.

(b)  A description of both of the following:

(1)  The volume, temperature, pH, and radiological characteristics, and composition of hazardous waste constituents placed in the well, based on a statistically significant representative chemical analysis of each specific hazardous waste type, so that any variations in hazardous waste constituents over time are documented.

(2)  The pressure and rate at which fluid is injected into the well.

(c)  A map showing the distances, within the facility, to the nearest surface water bodies and springs, and the distances, within three miles from the facility’s perimeter, to the nearest surface water bodies and springs.

(d)  Tabular data from each surface water body and spring shown on the map specified in subdivision (c), within one mile from the facility’s perimeter, which indicate its flow and a representative water analysis. The report shall include an evaluation and characterization of seasonal changes and, if substantive changes occur from season to season, the tabular data shall reflect these seasonal changes.

(e)  A map showing the location of all existing and abandoned wells, dry holes, mines, and quarries within the facility and within three miles of the facility’s perimeter. The report shall include, for each well shown on the map, a description of the present use of the well, a representative water analysis from any existing wells, any known physical characteristics, and a determination as to whether the well, if abandoned, has been closed in accordance with standards at least as stringent as those set forth in the Department of Water Resources Bulletin No. 74-81, or, if the well is an oil or gas well, in accordance with standards at least as stringent as the regulations of the Division of Oil and Gas. The report also shall include, when possible, the water well driller’s report or well log.

(f)  A map showing the structural geology and stratigraphy within three miles of the facility’s perimeter that can influence the direction of the groundwater flow or the movement of the discharged wastes. The report shall include a description of folds, domes, basins, faults, seismic activity, fractures, and joint patterns, and a geologic cross section and general description of the subsurface rock units, including stratigraphic position, lithology, thickness, and areal distribution.

(g)  An analysis for all of the following:

(1)  The vertical and lateral extent of any water-bearing strata that could be affected by leakage from the injection well.

(2)  The vertical and lateral extent of any strata through which the well is drilled.

(3)  The vertical and lateral limits of the confining beds above, below, and adjacent to, the injection well.

(h)  The analysis specified in subdivision (g) shall include all of the following:

(1)  A map and cross section of all hydrogeologic units.

(2)  Maps showing contours of equal elevation of the water surface for perched water, unconfined water, and confined groundwater required to be analyzed by this subdivision.

(3)  An estimate of the flow, and flow direction, of the water in all water-bearing formations shown on both the maps and the subsurface geologic cross sections.

(4)  An estimate of the transmissivity, permeability, porosity, and storage coefficient for each perched zone of water and water-bearing formations identified on the maps specified in paragraph (1).

(5)  A determination of the water quality of each zone of the water-bearing formations and perched water that is identified on the maps specified in paragraph (1) and is under, or above and adjacent to, the well. This determination shall be conducted by taking samples either upgradient of the injection well or from another location that has not been affected by leakage from the injection well.

(i)  A determination as to whether the groundwater is contiguous with regional bodies of groundwater and the depth measured from the injection zone and well casing to the groundwater, including the depth measured to perched water and water-bearing strata identified on the maps specified in subdivision (h).

(j)  All of the following information for the receiving formation:

(1)  A description of the chemical and physical properties of the receiving formation, including its lithology, thickness, composition, structure, porosity, storage capacity, permeability, compressibility, density, subsurface stress, vertical and lateral continuity and extent, fluid temperature, pressure, composition, and the measurement of the minimum pressure that would fracture the receiving formation.

(2)  The effect of the injection pressure on the receiving formation.

(3)  The geologic stability and long-term integrity of the receiving formation.

(4)  An assessment of compatibility of waste, formation fluids, and formation lithology. This shall include a description of short-range and long-range changes anticipated in the physical and chemical state of the receiving formation in its fluids through chemical reaction and interaction with injection fluids.

(k)  All of the following information for the confining zone:

(1)  A description of its chemical and physical properties, including its age, composition, thickness, vertical and lateral continuity, unconformities, permeability, transmissivity, compressibility, porosity, density, and subsurface stress.

(2)  The minimum amount of pressure that would fracture the confining zone, calculated specifically for the particular confining zone, a description of the number and types of existing fractures, faults, and cavities, and an analysis as to whether fractures were created or enlarged by past injection of wastes.

(3)  The geologic stability and long-term integrity of the confining zone.

(4)  Anticipated short-range and long-range changes in the physical state of the confining zone through chemical reaction and interaction with injection fluids.

(5)  An estimate of the rate of migration of the hazardous waste constituents through the confining zone.

(l)  A geologic cross section and description of the composition of each stratum through which the injection well is drilled. This description shall include a physical, chemical, and hydrogeological characterization of both the consolidated and unconsolidated rock material, including lithology, mineralogy, texture, bedding, thickness, and permeability. It shall also include an analysis for pollutants, including those constituents discharged into the injection well. The report shall arrange all monitoring data in a tabular form so that the dates, the constituents, and the concentrations are readily discernible.

(m)  A description of surface facilities, including, but not limited to, pressure gauges, automatic shutoff devices, alarms, fencing, specifications for valves and pipe fittings, and operator training and requirements.

(n)  A description of contingency plans for well failures and shutdowns to prevent migration of contaminants from the well.

(o)  A description of the monitoring being conducted to detect migration of hazardous waste constituents, including the number and positioning of the monitoring wells, the monitoring wells’ distances from the injection well, the monitoring wells’ design data, the monitoring wells’ installation, the monitoring development procedures, the sampling and analytical methodologies, the sampling frequency, and the chemical constituents analyzed. The design data of the monitoring wells shall include the monitoring wells’ depth, the monitoring wells’ diameters, the monitoring wells’ casing materials, the perforated intervals within the well, the size of the perforations, the gradation of the filter pack, and the extent of the wells’ annular seals.

(p)  Documentation demonstrating that the monitoring system and methods used at the facility can detect any seepage, including any leaks, cracks, or malfunctions in the well or a breach of the confining zone, before the hazardous waste constituents migrate from the well above the injection zone or from the confining zone. This documentation shall include, but is not limited to, substantiation of all of the following:

(1)  The monitoring system is effective enough, and includes a sufficient number of monitoring wells in the major water-bearing zones, which are located close enough to the injection well casing and to the injection zone, to verify that no lateral and vertical migration of any constituents discharged into the well is occurring outside of the injection zone.

(2)  Monitoring wells are not located within the influence of any adjacent pumping wells that might impair their effectiveness.

(3)  Monitoring wells are only screened in the aquifer to be monitored and are monitored for both pressure and water quality.

(4)  The chosen casing material does not adversely react with the potential contaminants of major concern at the facility.

(5)  The casing diameter allows an adequate amount of water to be removed during sampling and allows full development of the monitor well.

(6)  Monitoring wells are constructed so as not to provide potential conduits for migration of pollution, and the wells’ construction features, including annular seals, prevent pollutants from migrating up or down the monitoring well.

(7)  The methods of water sample collection require that the samples are transported and handled in accordance with the United States Geological Survey’s “National Handbook of Recommended Methods for Water-Data Acquisition,” which provides guidelines for collection and analysis of groundwater samples for selected unstable constituents and any additional procedures specified by the department. For all monitoring wells, except those extending into the injection zone, the sample shall be collected after at least five well volumes have been removed from the well.

(8)  The hazardous waste constituents selected for analysis are specific to the facility, taking into account the chemical composition of hazardous wastes previously discharged into the injection well. The monitoring data shall be arranged in tabular form so that the date, the constituents, and the concentrations are readily discernible.

(9)  The frequency of monitoring is sufficient to give timely warning of migration of hazardous waste constituents so that remedial action can be taken prior to any adverse changes in the quality of the groundwater.

(10)  A written statement from the qualified person preparing the report indicating whether any constituents have migrated into the surface water bodies or any strata outside the injection zone, including water-bearing strata.

(11)  A written statement from the qualified person preparing the report indicating whether any migration of hazardous waste constituents into surface water bodies or any strata outside the injection zone, including water-bearing strata, is likely or not likely to occur within five years, and any evidence supporting that statement.

(q)  This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 1994, Ch. 146, Sec. 108. Effective January 1, 1995.)



25159.19

(a) On or before July 1, 1986, the department shall, by emergency regulation, adopt a fee schedule that assesses a fee upon any person discharging any hazardous wastes into an injection well. The department shall include in this fee schedule the fees charged for filing a hazardous waste injection statement specified in former Section 25159.13, as added by Chapter 1591 of the Statutes of 1985, the report specified in Section 25159.18, and applications for, and renewals of, the exemptions specified in Section 25159.15. The department shall also include provisions in the fee schedule for assessing a penalty pursuant to subdivision (c). These fees shall be based on the reasonable anticipated costs that will be incurred by the department to implement and administer this article. The department may also request an appropriation to be used in combination with these fees to perform the monitoring, inspections, review of reports, or any other implementation and administrative actions required by this article.

(b) The emergency regulations that set the fee schedule shall be adopted by the department in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the department pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the department.

(c) The department shall send a notice to each person subject to the fee specified in subdivision (a). If a person fails to pay the fee within 60 days after receipt of this notice, the department shall require the person to pay an additional penalty fee. The department shall set the penalty fee at not more than 100 percent of the assessed fee, but in an amount sufficient to deter future noncompliance, as based upon that person’s past history of compliance and ability to pay, and upon additional expenses incurred by this noncompliance.

(d) The department shall collect and deposit the fees and penalties collected pursuant to this section in the Hazardous Waste Injection Well Account, which is hereby created in the General Fund. The money within the Hazardous Waste Injection Well Account is available, upon appropriation by the Legislature, to the department for purposes of administering this article.

(e) This section applies only to injection wells into which hazardous waste is discharged.

(Amended by Stats. 2004, Ch. 193, Sec. 96. Effective January 1, 2005.)



25159.20

(a)  The department shall specify, for purposes of paragraph (4) of Section 25200.6, the horizontal and vertical extent of any injection zone for an injection well. The department shall cite specific information presented in the report prepared pursuant to Section 25159.18 as the basis for specifying the extent of the injection zone and shall make a finding as to whether the injection wells’ hydrogeological and operating conditions ensure that there is no potential for any migration of any hazardous waste constituents to any strata or waters of the state outside the injection zone.

(b)  This section applies only to injection wells into which hazardous waste is discharged.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.21

(a)  The state board, a regional board, or the department may enter and inspect a facility for determining compliance with this article, including, for this purpose, inspecting, at a reasonable time, records, files, papers, processes, and controls.

(b)  Nothing in this article shall prevent the department from enforcing existing permit conditions for the land disposal of hazardous wastes that are more stringent than the restrictions of this article or prohibit the department, the state board, or the regional boards from imposing more stringent restrictions on the discharge of hazardous wastes at any particular hazardous waste disposal facility.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.22

This article shall not be construed to limit or abridge the powers and duties granted to the department pursuant to this chapter or pursuant to Chapter 6.8 (commencing with Section 25300) or to the state board or any regional board pursuant to Division 7 (commencing with Section 13000) of the Water Code, to the Division of Oil and Gas pursuant to Division 3 (commencing with Section 3000) of the Public Resources Code, or the authority of any city, county, or district to act pursuant to the local agency’s ordinances or regulations.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.23

The State Oil and Gas Supervisor shall promptly report to the department and the state board any injection well regulated by the Division of Oil and Gas pursuant to Subpart F of Part 147 of Title 40 of the Code of Federal Regulations that is not in compliance with these regulations because fluids not authorized by these regulations are discharged into the well.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.24

(a)  Any injection well used to inject contaminated groundwater that has been treated and is being reinjected into the same formation from which it was drawn for the purpose of improving the quality of the groundwater in the formation is exempt from this article if this method is part of a remedial program initiated in response to an order, requirement, or other action of a federal or state agency.

(b)  Any injection well used for the reinjection of geothermal resources, as defined in Section 6903 of the Public Resources Code, is exempt from this article if the well is in compliance with Chapter 4 (commencing with Section 3700) of Division 3 of the Public Resources Code.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)



25159.25

Any action taken by the department pursuant to this article shall comply with and incorporate any waste discharge requirements issued by the state board or a regional board, and the action shall be consistent with all applicable water quality control plans adopted pursuant to Section 13170 of the Water Code and Article 3 (commencing with Section 13240) of Chapter 4 of Division 7 of the Water Code and with the state policies for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7 of the Water Code, and any amendments made to these plans, policies, or requirements. The department may also include any more stringent requirement which the department determines is necessary or appropriate to protect water quality.

(Added by Stats. 1985, Ch. 1591, Sec. 1.)






ARTICLE 6 - Transportation

25160

(a) For purposes of this chapter, the following definitions apply:

(1) “Manifest” means a shipping document originated and signed by a generator of hazardous waste that contains all of the information required by the department and that complies with all applicable federal and state regulations.

(2) “California Uniform Hazardous Waste Manifest” means either of the following:

(A) A manifest document printed and supplied by the state for a shipment initiated on or before September 4, 2006.

(B) The Uniform Hazardous Waste Manifest printed by a source registered with the United States Environmental Protection Agency for a shipment initiated on or after September 5, 2006.

(3) For purposes of this section and Section 25205.15, a shipment is initiated on the date when the manifest is signed by the first transporter and the hazardous waste leaves the site where it is generated.

(b) (1) Except as provided in Section 25160.2 or 25160.8, or as otherwise authorized by a variance issued by the department, a person generating hazardous waste that is transported, or submitted for transportation, for offsite handling, treatment, storage, disposal, or any combination thereof, shall complete a manifest prior to the time the waste is transported or offered for transportation, and shall designate on that manifest the facility to which the waste is to be shipped for the handling, treatment, storage, disposal, or combination thereof. The manifest shall be completed as required by the department. The generator shall provide the manifest to the person who will transport the hazardous waste, who is the driver, if the hazardous waste will be transported by vehicle, or the person designated by the railroad corporation or vessel operator, if the hazardous waste will be transported by rail or vessel.

(A) The generator shall use the standard California Uniform Hazardous Waste Manifest supplied by the department for all shipments of hazardous waste initiated on and before September 4, 2006, for which a manifest is required, except as provided in paragraph (2).

(B) The generator shall use the Uniform Hazardous Waste Manifest printed by a source registered with the United States Environmental Protection Agency for all shipments of hazardous waste initiated on and after September 5, 2006, for which a manifest is required.

(C)  A manifest shall only be used for the purposes specified in this chapter, including, but not limited to, identifying materials that the person completing the manifest reasonably believes are hazardous waste.

(D) Within 30 days from the date of transport, or submission for transport, of hazardous waste, each generator of that hazardous waste shall submit to the department a legible copy of each manifest used. The copy submitted to the department shall contain the signatures of the generator and the transporter.

(E) In lieu of submitting a copy of each manifest used, a generator may submit an electronic report to the department meeting the requirements of Section 25160.3.

(2) Except as provided in Section 25160.2 or 25160.8 or as otherwise authorized by a variance issued by the department, a person generating hazardous waste that is transported, or submitted for transportation, for offsite handling, treatment, storage, disposal, or any combination thereof, outside of the state, shall complete, whether or not the waste is determined to be hazardous by the importing country or state, a manifest in accordance with the following conditions:

(A) The generator shall use the standard California Uniform Hazardous Waste Manifest or the manifest required by the receiving state for all shipments of hazardous waste initiated on and before September 4, 2006, for which a manifest is required.

(B) The generator shall use the Uniform Hazardous Waste Manifest printed by a source registered with the United States Environmental Protection Agency for all shipments of hazardous waste initiated on and after September 5, 2006, for which a manifest is required.

(C) The generator shall submit a copy of the manifest specified in subparagraph (A) or (B), as applicable, to the department within 30 days from the date of the transport, or submission for transport, of the hazardous waste. In lieu of submitting a copy of each manifest used, a generator may submit an electronic report to the department meeting the requirements of Section 25160.3.

(3) Within 30 days from the date of transport, or submission for transport, of hazardous waste out of state, each generator of that hazardous waste shall submit to the department a legible copy of each manifest used. The copy submitted to the department shall contain the signatures of the generator, all transporters, excepting intermediate rail transporters, and the out-of-state facility operator. If within 35 days from the date of the initial shipment, or for exports by water to foreign countries 60 days after the initial shipment, the generator has not received a copy of the manifest signed by all transporters and the facility operator, the generator shall contact the owner or operator of the designated facility to determine the status of the hazardous waste and to request that the owner or operator immediately provide a signed copy of the manifest to the generator. Except as provided otherwise in paragraph (2) of subdivision (h) of Section 25123.3, if within 45 days from the date of the initial shipment or, for exports by water to foreign countries, 90 days from the date of the initial shipment, the generator has not received a copy of the signed manifest from the facility owner or operator, the generator shall submit an exception report to the department.

(4) For shipments of waste that do not require a manifest pursuant to Title 40 of the Code of Federal Regulations, the department, by regulation, may establish manifest requirements that differ from the requirements of this section. The requirements for an alternative form of manifest shall ensure that the hazardous waste is transported by a registered hazardous waste transporter, that the hazardous waste is tracked, and that human health and safety and the environment are protected.

(5) (A) Notwithstanding any other provision of this section, except as provided in subparagraph (B), the generator copy of the manifest is not required to be submitted to the department for any waste transported in compliance with the consolidated manifest procedures in Section 25160.2 or with the procedures specified in Section 25160.8, or when the transporter is operating pursuant to a variance issued by the department pursuant to Section 25143 authorizing the use of a consolidated manifest for waste not listed in Section 25160.2, if the generator, transporter, and facility are all identified as the same company on the hazardous waste manifest. If multiple identification numbers are used by a single company, all of the company’s identification numbers shall be included in its annual transporter registration application, if those numbers will be used with the consolidated manifest procedure. Nothing in this paragraph affects the obligation of a facility operator to submit to the department a copy of a manifest pursuant to this section.

(B) If the waste subject to subparagraph (A) is transported out of state, the generator shall either ensure that the facility operator submits to the department a copy of the manifest or the generator shall submit a copy to the department that contains the signatures of the generator, all transporters, excepting intermediate rail transporters, and the out-of-state facility operator pursuant to paragraph (3).

(c) (1) The department shall determine the form and manner in which a manifest shall be completed and the information that the manifest shall contain. The information requested on the manifest shall serve as the data dictionary for purposes of the developing of an electronic reporting format pursuant to Section 71062 of the Public Resources Code. The form of each manifest and the information requested on each manifest shall be the same for all hazardous wastes, regardless of whether the hazardous wastes are also regulated pursuant to the federal act or by regulations adopted by the United States Department of Transportation. However, the form of the manifest and the information required shall be consistent with federal regulations.

(2) Pursuant to federal regulations, the department may require information on the manifest in addition to the information required by federal regulations.

(d) (1) A person who transports hazardous waste in a vehicle shall have a manifest in his or her possession while transporting the hazardous waste. The manifest shall be shown upon demand to any representative of the department, any officer of the Department of the California Highway Patrol, any local health officer, any certified unified program agency, or any local public officer designated by the director. If the hazardous waste is transported by rail or vessel, the railroad corporation or vessel operator shall comply with Subchapter C (commencing with Section 171.1) of Chapter 1 of Subtitle B of Title 49 of the Code of Federal Regulations and shall also enter on the shipping papers any information concerning the hazardous waste that the department may require.

(2) Any person who transports a waste, as defined by Section 25124, and who is provided with a manifest for that waste shall, while transporting that waste, comply with all requirements of this chapter, and the regulations adopted pursuant thereto, concerning the transportation of hazardous waste.

(3) A person who transports hazardous waste shall transfer a copy of the manifest to the facility operator at the time of delivery, or to the person who will subsequently transport the hazardous waste in a vehicle. A person who transports hazardous waste and then transfers custody of that hazardous waste to a person who will subsequently transport that waste by rail or vessel shall transfer a copy of the manifest to the person designated by the railroad corporation or vessel operator, as specified by Subchapter C (commencing with Section 171.1) of Chapter 1 of Subtitle B of Title 49 of the Code of Federal Regulations.

(4) A person transporting hazardous waste by motor vehicle, rail, or water shall certify to the department, at the time of initial registration and at the time of renewal of that registration pursuant to this article, that the transporter is familiar with the requirements of this section, the department regulations, and federal laws and regulations governing the use of manifests.

(e) (1) A facility operator in the state who receives hazardous waste for handling, treatment, storage, disposal, or any combination thereof, which was transported with a manifest pursuant to this section, shall submit a copy of the manifest to the department within 30 days from the date of receipt of the hazardous waste. The copy submitted to the department shall contain the signatures of the generator, all transporters, excepting intermediate rail transporters, and the facility operator. In instances in which the generator or transporter is not required by the generator’s state or federal law to sign the manifest, the facility operator shall require the generator and all transporters, excepting intermediate rail transporters, to sign the manifest before receiving the waste at any facility in this state. In lieu of submitting a copy of each manifest used, a facility operator may submit an electronic report to the department meeting the requirements of Section 25160.3.

(2) Any treatment, storage, or disposal facility receiving hazardous waste generated outside this state may only accept the hazardous waste for treatment, storage, disposal, or any combination thereof, if the hazardous waste is accompanied by a completed standard California Uniform Hazardous Waste Manifest.

(3) A facility operator may accept hazardous waste generated offsite that is not accompanied by a properly completed and signed standard California Uniform Hazardous Waste Manifest if the facility operator meets both of the following conditions:

(A) The facility operator is authorized to accept the hazardous waste pursuant to a hazardous waste facilities permit or other grant of authorization from the department.

(B) The facility operator is in compliance with the regulations adopted by the department specifying the conditions and procedures applicable to the receipt of hazardous waste under these circumstances.

(4) This subdivision applies only to shipments of hazardous waste for which a manifest is required pursuant to this section and the regulations adopted pursuant to this section.

(f) A generator, transporter, or facility operator may comply with the requirements of Sections 66262.40, 66263.22, 66264.71, and 66265.71 of Title 22 of the California Code of Regulations by storing manifest information electronically. A generator, transporter, or facility operator who stores manifest information electronically shall use the standardized electronic format and protocol for the exchange of electronic data established by the Secretary for Environmental Protection pursuant to Part 2 (commencing with Section 71050) of Division 34 of the Public Resources Code and the stored information shall include all the information required to be retained by the department, including all signatures required by this section.

(g) The department shall make available for review, by any interested party, the department’s plans for revising and enhancing its system for tracking hazardous waste for the purposes of protecting human health and the environment, enforcing laws, collecting revenue, and generating necessary reports.

(Amended by Stats. 2012, Ch. 162, Sec. 87. Effective January 1, 2013.)



25160.1

(a)  The department shall revise the hazardous waste code identification system established in Appendix XII of Chapter 11 (commencing with Section 66261.1) of Division 4.5 of Title 22 of the California Code of Regulations. The revised hazardous waste code identification system shall meet the requirements of subdivision (b).

(b)  The revised hazardous waste code identification system adopted pursuant to subdivision (a) shall meet all of the following requirements:

(1)  RCRA hazardous wastes shall be identified by the same hazardous waste code identification designations that are given to those hazardous wastes by the RCRA hazardous waste code system adopted pursuant to the federal act.

(2)  Non-RCRA hazardous wastes shall be identified by hazardous waste code identification designations that are consistent with the federal waste code identification designations and shall be based on the criteria that causes the waste to be regulated as a hazardous waste in this state. The identification code system shall not require the hazardous wastes subject to this paragraph to be identified by a RCRA hazardous waste code identification.

(3)  Notwithstanding the requirements of paragraphs (1) and (2), the department may propose and adopt additional modifications to the hazardous waste code identification system if the department determines that those additional modifications are necessary and essential to provide any one of the following:

(A)  Significant benefit to the protection of human health or the environment.

(B)  Significant benefit to compliance and enforcement activities.

(C)  Significant additional assurance that hazardous wastes are properly managed.

(c)  To facilitate implementation of the revised hazardous waste code identification system adopted pursuant to this section, the department shall do all of the following:

(1)  Determine an operative date for the regulations establishing the revised hazardous waste code identification system in order to allow for a reasonable transition period, which shall not exceed three years after the date the revised waste code regulations are adopted. If the department determines, prior to the end of that three-year period, that additional time is necessary for the new waste code system to become operative, the department may revise the regulations to extend the transition period and the operative date for up to an additional two years.

(2)  Adopt a regulatory procedure for the amendment of existing permits, registrations, licenses, certifications, and other authorizations that have been issued by the department to allow the revised hazardous waste code identification system to be used by facilities with existing authorizations that refer to, or incorporate, the old hazardous waste code identification system, subject to all of the following limitations:

(A)  The regulatory procedure will not change the type or amount of hazardous waste that persons are authorized to treat, store, transfer, dispose of, or otherwise handle in accordance with this chapter.

(B)  To the extent consistent with the federal act, the regulatory procedure will not require individual modification to individual facility permits, registrations, licenses, certifications, or other authorizations solely for the purpose of reflecting the revised hazardous waste code identification system.

(C)  The regulatory procedure for the amendment of existing permits, registrations, licenses, certifications, or other authorizations shall apply to all applicable facilities on the operative date of the revised hazardous waste code identification system, as determined by the department pursuant to paragraph (1) of subdivision (c).

(3)  Conduct a public education, outreach, and notification program to ensure that users of the hazardous waste code identification system are reasonably notified of and understand the changes made to the system pursuant to this section.

(Amended by Stats. 1999, Ch. 401, Sec. 1. Effective January 1, 2000.)



25160.2

(a) In lieu of the procedures prescribed by Sections 25160 and 25161, transporters and generators of hazardous waste meeting the conditions in this section may use the consolidated manifesting procedure set forth in subdivision (b) to consolidate shipments of waste streams identified in subdivision (c) collected from multiple generators onto a single consolidated manifest.

(b) The following consolidated manifesting procedure may be used only for non-RCRA hazardous waste or for RCRA hazardous waste that is not required to be manifested pursuant to the federal act or the federal regulations adopted pursuant to the federal act and transported by a registered hazardous waste transporter, and used only with the consent of the generator:

(1) A separate manifest shall be completed by each vehicle driver, with respect to each transport vehicle operated by that driver for each date.

(2) The transporter shall complete both the generator’s and the transporter’s section of the manifest using the transporter’s name, identification number, terminal address, and telephone number. The generator’s and transporter’s sections shall be completed prior to commencing each day’s collections. The driver shall sign and date the generator’s and transporter’s sections of the manifest.

(3) The transporter shall attach to the front of the manifest legible receipts for each quantity of hazardous waste that is received from a generator. The receipts shall be used to determine the total volume of hazardous waste in the vehicle. After the hazardous waste is delivered, the receipts shall be affixed to the transporter’s copy of the manifest. The transporter shall leave a copy of the receipt with the generator of the hazardous waste. The generator shall retain each receipt for at least three years. This period of retention is extended automatically during the course of any unresolved enforcement action regarding the regulated activity or as requested by the department or a certified unified program agency.

(4) All copies of each receipt shall contain all of the following information:

(A) The name, address, identification number, contact person, and telephone number of the generator, and the signature of the generator or the generator’s representative.

(B) The date of the shipment.

(C) The manifest number.

(D) The volume or quantity of each waste stream received, its California and RCRA waste codes, the wastestream type listed in subdivision (c), and its proper shipping description, including the hazardous class and United Nations/North America (UN/NA) identification number, if applicable.

(E) The name, address, and identification number of the authorized facility to which the hazardous waste will be transported.

(F) The transporter’s name, address, and identification number.

(G) The driver’s signature.

(H) A statement, signed by the generator, certifying that the generator has established a program to reduce the volume or quantity and toxicity of the hazardous waste to the degree, as determined by the generator, to be economically practicable.

(5) The transporter shall enter the total volume or quantity of each waste stream transported on the manifest at the change of each date, change of driver, or change of transport vehicle. The total volume or quantity shall be the cumulative amount of each waste stream collected from the generators listed on the individual receipts. In lieu of submitting a copy of each manifest used, a facility operator may submit an electronic report to the department meeting the requirements of Section 25160.3.

(6) The transporter shall submit the generator copy of the manifest to the department within 30 days of each shipment.

(7) The transporter shall retain a copy of the manifest and all receipts for each manifest at a location within the state for three years. This period of retention is extended automatically during the course of any unresolved enforcement action regarding the regulated activity or as requested by the department or a certified unified program agency.

(8) The transporter shall submit all copies of the manifest to the designated facility. A representative of the designated facility that receives the hazardous waste shall sign and date the manifest, return two copies to the transporter, retain one copy, and send the original to the department within 30 days.

(9) All other manifesting requirements of Sections 25160 and 25161 shall be complied with unless specifically exempted under this section. If an out-of-state receiving facility is not required to submit the signed manifest copy to the department, the consolidated transporter, acting as generator, shall submit a copy of the manifest signed by the receiving facility to the department pursuant to paragraph (3) of subdivision (b) of Section 25160.

(10) Except as provided by subdivision (e), each generator using the consolidated manifesting procedure shall have an identification number, unless exempted from manifesting requirements by action of Section 25143.13 for generators of photographic waste less than 100 kilograms per calendar month.

(c) The consolidated manifesting procedure set forth in subdivision (b) may be used only for the following waste streams and in accordance with the conditions specified below for each waste stream:

(1) Used oil and the contents of an oil/water separator, if the separator is a catch basin, clarifier, or similar collection device that is used to collect water containing residual amounts of one or more of the following: used oil, antifreeze, or other substances and contaminants associated with activities that generate used oil and antifreeze.

(2) The wastes listed in subparagraph (A) may be manifested under the procedures specified in this section only if all of the requirements specified in subparagraphs (B) and (C) are satisfied.

(A) Wastes eligible for consolidated manifesting:

(i) Solids contaminated with used oil.

(ii) Brake fluid.

(iii) Antifreeze.

(iv) Antifreeze sludge.

(v) Parts cleaning solvents, including aqueous cleaning solvents.

(vi) Hydroxide sludge contaminated solely with metals from a wastewater treatment process.

(vii) “Paint-related” wastes, including paints, thinners, filters, and sludges.

(viii) Spent photographic solutions.

(ix) Dry cleaning solvents (including percholoroethylene, naphtha, and silicone based solvents).

(x) Filters, lint, and sludges contaminated with dry cleaning solvent.

(xi) Asbestos and asbestos-containing materials.

(xii) Inks from the printing industry.

(xiii) Chemicals and laboratory packs collected from K–12 schools.

(xiv) Absorbents contaminated with other wastes listed in this section.

(xv) Filters from dispensing pumps for diesel and gasoline fuels.

(xvi) Any other waste, as specified in regulations adopted by the department.

(B) The generator does not generate more than 1,000 kilograms per calendar month of hazardous waste and meets the conditions of paragraph (1) of subdivision (h) of Section 25123.3. For the purpose of calculating the 1,000 kilograms per calendar month limit described in this section, the generator may exclude the volume of used oil and the contents of the oil/water separator that is managed pursuant to paragraph (1) of subdivision (c).

(C) (i) The generator enters into an agreement with the transporter in which the transporter agrees that the transporter will submit a confirmation to the generator that the hazardous waste was transported to an authorized hazardous waste treatment facility for appropriate treatment. The agreement may provide that the hazardous waste will first be transported to a storage or transfer facility in accordance with the applicable provisions of law.

(ii) The treatment requirement specified in clause (i) does not apply to asbestos, asbestos-containing materials, and chemicals and laboratory packs collected from K–12 schools, or any other waste stream for which the department determines there is no reasonably available treatment methodology or facility. These wastes shall be transported to an authorized facility.

(d) Transporters using the consolidated manifesting procedure set forth in this section shall submit quarterly reports to the department 30 days after the end of each quarter. The first quarterly report shall be submitted on October 31, 2002, covering the July to September 2002 period, and every three months thereafter. Except as otherwise specified in paragraph (1), the quarterly report shall be submitted in an electronic format provided by the department.

The department shall make all of the information in the quarterly reports submitted pursuant to this subdivision available to the public, through its usual means of disclosure, except the department shall not disclose the association between any specific transporter and specific generator. The list of generators served by a transporter shall be deemed to be a trade secret and confidential business information for purposes of Section 25173 and Section 66260.2 of Title 22 of the California Code of Regulations.

(1) Transporters that use the consolidated manifesting procedure for less than 1,000 tons per calendar year may apply to the department to continue submitting paper format reports.

(2) For each transporter’s name, terminal address, and identification number, the quarterly report shall include the following information for each generator for each consolidated manifest:

(A) The name, address, and identification number, the contact person’s name, and the telephone number of each generator.

(B) The date of the shipment.

(C) The manifest number.

(D) The volume or quantity of each waste stream received, its California and RCRA waste code, and the wastestream category listed in subdivision (c).

(e) (1) A transporter may accept and include on a consolidated manifest a maximum of one shipment of used oil from a generator whose identification number has been suspended for a violation of Section 25205.16.

(2) If a transporter accepts a shipment of used oil pursuant to paragraph (1), the transporter shall do both of the following:

(A) Verify that the generator’s identification number was suspended for a violation of Section 25205.16.

(B) Notify the department within 24 hours that it accepted the shipment from the generator.

(3) If a generator offers a shipment of used oil to a transporter pursuant to paragraph (1), the generator shall do both of the following:

(A) Notify the department within 24 hours that a transporter accepted a shipment.

(B) Comply with Section 25205.16 within 30 days from the date the transporter accepted the shipment.

(4) This subdivision shall become inoperative on and after January 1, 2014.

(Amended by Stats. 2011, Ch. 603, Sec. 2. Effective October 8, 2011.)



25160.3

(a)  Any person generating hazardous waste that is transported or submitted for transportation, for offsite handling, treatment, storage, disposal, or a combination thereof, subject to the manifest requirements of Section 25160, and any facility operator in the state who receives hazardous waste for handling, treatment, storage, disposal, or any combination thereof, that was transported subject to the manifest requirements of Section 25160, may submit an electronic report to the department in lieu of the copy of the manifests required by subdivision (b) or (e) of Section 25160. The electronic report shall contain the information required by the department pursuant to subdivision (c) of Section 25160, and shall be provided no more than five business days after the end of the previous calendar month, or, if submitted bimonthly, no more than 10 business days after the previous two calendar weeks. The electronic report shall utilize the standardized electronic format and protocol for the exchange of electronic data established by the Secretary for Environmental Protection pursuant to Part 2 (commencing with Section 71050) of Division 34 of the Public Resources Code.

(b)  The signatures required by Section 25160 and retained through the electronic reporting authorized by this section shall conform with the electronic signature techniques prescribed pursuant to Section 71066 of the Public Resources Code. Notwithstanding any other provision of law, printed representations of signatures and other information submitted in an electronic report pursuant to this section shall not be rendered inadmissible in any civil or criminal action by the best evidence rule and shall be deemed to meet the requirements of Section 1507 of the Evidence Code.

(Added by Stats. 1998, Ch. 880, Sec. 4. Effective January 1, 1999.)



25160.4

(a)  On and after January 1, 2005, and except as provided in subdivision (b), if an offsite hazardous waste facility operator either rejects a partial shipment of hazardous waste, or rejects an entire shipment of hazardous waste after signing the manifest accompanying the shipment, the facility operator shall prepare a new manifest to accompany the rejected hazardous waste when it is returned to the generator or shipped to an alternate facility designated by the generator.

(b)  To the extent that the United States Environmental Protection Agency adopts regulations under the federal act that preempt or are more stringent than the requirements of this section, an offsite hazardous waste facility, generator, and transporter shall instead comply with those regulations on and after the date those federal regulations become effective in California, or on and after the effective date of regulations adopted by the department in accordance with those federal regulations, whichever date occurs first.

(Added by Stats. 2003, Ch. 362, Sec. 1. Effective January 1, 2004.)



25160.5

If any person submits an incomplete or improperly completed manifest, and the department returns the manifest to the person who completed or submitted the manifest, the person to whom it was returned shall, within 30 days from the date of receipt of the returned manifest, submit a fee of twenty dollars ($20) to the department to accompany the resubmitted manifest. The department shall deposit the fees collected pursuant to this section into the Hazardous Waste Control Account, for expenditure by the department, upon appropriation by the Legislature.

(Amended by Stats. 1997, Ch. 870, Sec. 3. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25160.6

(a) (1) If a hazardous waste shipment is rejected in its entirety before the original manifest is signed by an offsite hazardous waste facility operator, the original manifest shall be used to transport the rejected load to either the generator or an alternate facility designated by the generator.

(2) An offsite hazardous waste facility operator is not required to sign a manifest pursuant to this subdivision until the hazardous waste listed on the manifest is fully unloaded at the facility. If the transporter leaves a loaded or partially loaded trailer at the facility, the facility operator shall sign the manifest before the transporter departs the facility.

(3) The hazardous waste facility operator shall, when preparing a manifest to accompany a rejected load of hazardous waste, enter the number of the original manifest in Box 19 on the new manifest, and the facility operator shall enter the number of the new manifest in Box 19 on those copies of the original manifest still in the facility operator’s possession. The facility operator shall enter this information elsewhere on the manifest if required by regulations adopted by the department. The facility operator shall also use Box 19 on the new manifest, or any other box that is required by the department’s regulations, to identify the shipment as a rejected load.

(4) After an offsite hazardous waste facility operator rejects a shipment of hazardous waste, the transporter shall transport the hazardous waste, accompanied by the original manifest or a new manifest, to either the generator or an alternate facility designated by the generator. The transporter shall obtain a signature on the manifest from the operator of the alternate designated facility or the generator, whichever receives the rejected shipment.

(b) For purposes of receiving hazardous waste rejected by an offsite hazardous waste facility operator, the generator of the hazardous waste shall be considered a designated facility for the receipt of hazardous waste generated by that generator. For purposes of this section, “designated facility” has the same meaning as that term is defined in Section 66260.10 of Title 22 of the California Code of Regulations, including any amendments thereto.

(c) (1) An offsite hazardous waste facility operator that rejects an entire shipment or a partial shipment of hazardous waste pursuant to this section is not the generator of that hazardous waste for purposes of this chapter, including any regulations adopted pursuant to this chapter, nor an arranger for disposal of the waste, nor a transporter who chooses the location for disposal of waste.

(2) (A) An offsite hazardous waste facility operator that rejects an entire shipment or a partial shipment of hazardous waste pursuant to this section is the offeror of the rejected hazardous waste.

(B) For purposes of this chapter and regulations adopted pursuant to this chapter, “offeror” means a person who ships hazardous waste and is responsible for ensuring that the hazardous waste is properly prepared for shipment but who is not an arranger for disposal or a transporter who chooses the location for disposal of the waste.

(3) An offsite hazardous waste facility operator that rejects an entire shipment or a partial shipment of hazardous waste pursuant to this section shall comply with the department’s regulations concerning manifest use, container condition and management, and container packaging, labeling, marking, and placarding with respect to the rejected hazardous waste.

(d) Except as provided in subdivision (e), the generator of hazardous waste who receives a rejected shipment of that hazardous waste may accumulate the rejected hazardous waste onsite for 90 days or less, in accordance with the requirements of paragraph (1) of subdivision (a) of Section 66262.34 of Title 22 of the California Code of Regulations. The generator of the rejected hazardous waste shall label or mark the hazardous waste in a manner that indicates that it is rejected hazardous waste and shall include the date it was received by the generator. If the generator of the rejected hazardous waste commingles it with other hazardous wastes, the shorter of any applicable accumulation time limits shall apply to the commingled hazardous waste.

(e) A transporter of hazardous waste, that consolidates shipments of waste pursuant to Section 25160.2 and whose consolidated shipment is rejected by an offsite hazardous waste facility, may hold that shipment on the transport vehicle at the transporter’s facility for no more than 10 days from the date the shipment is rejected, consistent with paragraph (3) of subdivision (b) of Section 25123.3. The transporter may not commingle the consolidated shipment with any other waste.

(f) A generator of hazardous waste who receives a shipment of rejected waste shall comply with the requirements of Sections 66265.71 and 66265.72 of Title 22 of the California Code of Regulations.

(g) To the extent that the United States Environmental Protection Agency adopts regulations under the federal act that preempt or are more stringent than the requirements of this section, offsite hazardous waste facilities, generators, and transporters shall instead comply with those regulations on and after the date those federal regulations become effective in California, or on and after the effective date of regulations adopted by the department in accordance with those federal regulations, whichever date occurs first.

(Amended by Stats. 2004, Ch. 183, Sec. 201. Effective January 1, 2005.)



25160.7

An authorized representative of the generator or facility operator that is responsible for loading hazardous waste into a transport vehicle shall, prior to that loading, ensure that the driver of the transport vehicle is in possession of the appropriate class of driver’s license and any endorsement required to lawfully operate the transport vehicle with its intended load.

(Added by Stats. 2002, Ch. 610, Sec. 1. Effective January 1, 2003.)



25160.8

(a) For purposes of this section, the following definitions shall apply:

(1) “CESQG wastes” means hazardous waste generated by a conditionally exempt small quantity generator, as defined in subdivision (a) of Section 25218.1.

(2) “Door-to-door household hazardous waste collection program” or “household hazardous waste residential pickup service” has the same meaning as defined in subdivision (c) of Section 25218.1.

(3) “Household hazardous waste” has the same meaning as defined in subdivision (e) of Section 25218.1.

(4) “Public agency” has the same meaning as defined in subdivision (i) of Section 25218.1.

(5) “Registered hazardous waste transporter” or “transporter” means a person who holds a valid registration issued by the department pursuant to Section 25163.

(b) In lieu of the requirements imposed upon a generator pursuant to subdivision (b) of Section 25160 and the regulations adopted by the department pursuant to Section 25161, a registered hazardous waste transporter operating a door-to-door household hazardous waste collection program or household hazardous waste residential pickup service may use the manifesting procedure specified in subdivision (c) if the transporter complies with the requirements of subdivisions (d) and (e).

(c) A registered hazardous waste transporter operating a door-to-door household hazardous waste collection program or household hazardous waste residential pickup service shall comply with all of the following manifesting procedures when transporting household hazardous waste:

(1) A separate manifest shall be completed by each vehicle driver with respect to each transport vehicle operated by that driver for each date.

(2) The transporter shall complete both the generator’s section and the transporter’s section of the manifest in the following manner:

(A) In completing the generator’s section of the manifest, the transporter shall use the name, identification number, address, and telephone number of the public agency operating the door-to-door household hazardous waste collection program.

(B) In completing the transporter’s section of the manifest, the transporter shall use the transporter’s own name, identification number, terminal address, and telephone number.

(C) The generator’s and transporter’s sections shall be completed prior to commencing each day’s collection. The driver may sign for the generator.

(3) (A) The transporter shall attach legible receipts to the front of the manifest for each quantity of household hazardous waste that is received from a household. The receipts shall be used to determine the total volume of household hazardous waste in the vehicle.

(B) After the household hazardous waste is delivered, the receipts shall be maintained with the transporter’s copy of the manifest.

(C) The transporter shall provide a copy of the manifest to the public agency authorizing the door-to-door household hazardous waste collection program.

(D) A public agency shall retain each manifest submitted pursuant to this paragraph for at least three years. The public agency shall also retain the manifest during the course of any unresolved enforcement action regarding a regulated activity or as requested by the department or a certified unified program agency.

(4) Each receipt specified in paragraph (3) shall have the residential address from which the household hazardous waste was received, the date received, the manifest number, the volume or quantity of household hazardous waste received, the type of household hazardous waste received, the public agency name and phone number, and the driver’s signature.

(5) The transporter shall enter the total volume or quantity of each type of household hazardous waste transported on the manifest at the change of each date, change of driver, or change of transport vehicle. The total volume or quantity shall be the cumulative amount of each type of household hazardous waste collected from the generators listed on the individual receipts.

(6) The transporter shall submit a generator copy of the manifest to the department within 30 days of each shipment.

(7) The transporter shall retain a copy of the manifest and all receipts for each manifest at a location within the state for three years. This transporter shall also retain the manifest during the course of any unresolved enforcement action regarding a regulated activity or as requested by the department or a certified unified program agency.

(8) (A) The transporter shall submit all copies of the manifest to the designated facility.

(B) A representative of the designated hazardous waste facility that receives the household hazardous waste shall sign and date the manifest, return two copies to the transporter, retain one copy, and send the original to the department within 30 days of receipt.

(C) In lieu of submitting a copy of each manifest used, the facility operator may submit an electronic report to the department that meets the requirements of Section 25160.3.

(D) If an out-of-state receiving facility is not required to submit the signed manifest copy to the department pursuant to Section 25160 or 25161, the transporter, acting on behalf of the generator, shall submit a copy of the manifest signed by the receiving hazardous waste facility to the department pursuant to paragraph (3) of subdivision (b) of Section 25160.

(9) A transporter shall comply with all other requirements of Sections 25160 and 25161, unless expressly exempted pursuant to this section.

(d) A registered hazardous waste transporter operating a door-to-door household hazardous waste collection program or household hazardous waste residential pickup service shall comply with all of the following requirements:

(1) A separate manifest shall be initiated for each jurisdiction, such as from each city or each county, from which household hazardous waste is collected, using the identification number of the public agency operating the door-to-door household hazardous waste collection program in that jurisdiction.

(2) (A) Only used oil, latex paint, and antifreeze that are household hazardous wastes that are collected from individual residents may be separately bulked on the vehicle, if the original containers are appropriately managed.

(B) A transporter collecting household hazardous wastes from multiple jurisdictions may consolidate those wastes at the time they are collected only if there is a written agreement among all of the jurisdictions and the transporter that wastes from multiple jurisdictions may be consolidated.

(3) The transporter operating the door-to-door household hazardous waste collection program or household hazardous waste residential pickup service shall not collect CESQG wastes or mix household hazardous waste with CESQG wastes in the same vehicle or at the same time as conducting the residential door-to-door household hazardous waste collection or household hazardous waste residential pickup service.

(4) (A) The transporter shall conduct all door-to-door or residential pickup operations to minimize potential harm to the public, operators, haulers, and the environment.

(B) All associated collection personnel, contractors, and emergency response personnel who will be handling the hazardous waste shall use all required personal protective and safety equipment during operating hours, as specified in Title 8 of the California Code of Regulations.

(C) The transporter shall allow only those persons trained in hazardous waste management, including personnel loading or unloading waste from transport vehicles, to handle the household hazardous waste.

(D) The transporter shall make available, upon request, to local, state, or federal agencies, the job titles, job descriptions, and personnel training records maintained for each person handling hazardous waste, in the same manner as a hazardous waste facility operator, as specified in subdivision (d) of Section 66264.16 of Title 22 of the California Code of Regulations.

(e) (1) A transporter operating a door-to-door household hazardous waste collection program or household hazardous waste residential pickup service using the manifesting procedure specified in this section shall submit quarterly reports to the department 30 days after the end of each quarter. The transporter shall submit the first quarterly report on October 31, 2012, covering the July to September 2012 period, and the transporter shall submit a report every three months thereafter. Except as otherwise specified in paragraph (2), the quarterly report shall be submitted in an electronic format provided by the department.

(2) A transporter that uses the manifesting procedure specified in this section for less than 1,000 tons per calendar year may apply to the department to continue submitting paper format reports.

(3) For each transporter’s name, terminal address, and identification number, the quarterly report shall include the following information for each generator for each manifest:

(A) The name of the public agency authorizing the door-to-door household hazardous waste collection program or household hazardous waste residential pickup service for each manifest.

(B) The date of the shipment.

(C) The manifest number.

(D) The volume or quantity of each waste stream received, its California and RCRA waste code, and the waste stream category listed.

(4) The department shall make all of the information in the quarterly reports submitted pursuant to this subdivision available to the public through its usual means of disclosure.

(f) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2011, Ch. 602, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2020, by its own provisions.)



25161

(a)  The department may adopt and enforce those regulations, regarding a uniform program for hazardous waste transportation, that are necessary and appropriate to achieve consistency with the findings made by the Federal Highway Administration and the federal Department of Transportation pursuant to Chapter 51 (commencing with Section 5101) of Title 49 of the United States Code.

(b)  The department shall adopt and enforce all rules and regulations that are necessary and appropriate to accomplish the purposes of Section 25160.

(c)  The department shall develop a data base that tracks all hazardous waste shipped in and out of state for handling, treatment, storage, disposal, or any combination thereof, which includes all of the following information:

(1)  The state or country receiving the waste.

(2)  Month and year of shipment.

(3)  Type of hazardous waste shipped.

(4)  The manner in which the hazardous waste was handled at its final destination, such as incineration, treatment, recycling, land disposal, or a combination thereof.

(d)  The department shall include in the biennial report specified in Section 25178 all of the following information:

(1)  The total volume in tons of hazardous waste generated in the state and shipped offsite for handling, treatment, storage, disposal, or any combination thereof.

(2)  The total volume in tons of hazardous waste generated in the state and shipped in and out of the state for handling, treatment, storage, disposal, or any combination thereof, including all of the following information:

(A)  The state or country receiving the hazardous waste.

(B)  Month and year of shipment.

(C)  Type of hazardous waste shipped.

(D)  The manner in which the hazardous waste was handled at its final destination, such as incineration, treatment, recycling, land disposal, or a combination thereof.

(Amended by Stats. 1997, Ch. 945, Sec. 1. Effective January 1, 1998.)



25162

(a) A person shall not transport hazardous waste on the highways of this state, or deliver to a railroad or vessel hazardous waste for transport if the final destination of the transported hazardous waste is a domestic facility outside the jurisdiction of the state, unless one of the following applies:

(1) The facility has been issued a permit pursuant to subsection (c) or (g), or has been granted authority to operate pursuant to subsection (e) of Section 3005 of the federal act (42 U.S.C. Sec. 6925) by either of the following:

(A) The United States Environmental Protection Agency.

(B) The state in which the facility is located, if the state has authorization to operate a hazardous waste program pursuant to Section 3006 of the federal act (42 U.S.C. Sec. 6926).

(2) The facility is authorized by the state in which it is located, pursuant to the applicable laws or regulations of that state, to accept the transported hazardous waste for transfer, handling, recycling, storage, treatment, or disposal.

(3) The facility is subject to a cooperative agreement executed pursuant to Section 25198.3.

(b) A person shall not transport hazardous waste on the highways of this state, or deliver to a railroad or vessel hazardous waste for transport, if the final destination of the transported hazardous waste is a facility that is located on a site that has been listed on the National Priorities List established pursuant to Section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9605(a)(8)(B)).

(c) A person who knowingly transports or causes the transportation of, or who reasonably should have known that the person was causing the transportation of, hazardous waste in violation of subdivision (a) or (b) shall, upon conviction, be subject to the penalties specified in subdivision (a) of Section 25191.

(d) A person who knowingly delivers, or arranges the delivery of, hazardous waste to another person for transport in violation of subdivision (a) or (b) shall, upon conviction, be subject to the penalties specified in subdivision (a) of Section 25191.

(e) A person shall not transport hazardous waste that is subject to the requirements of Section 3017 of the federal act (42 U.S.C. Sec. 6938) on the highways of this state or deliver to a railroad or vessel any of this hazardous waste for transport, if the final destination of the transported hazardous waste is a foreign country, unless the shipment is in compliance with the applicable regulations adopted pursuant to Section 25150.2 and either of the following conditions is met:

(1) A copy of the foreign country’s written consent to receive the hazardous waste, or a copy of the EPA Acknowledgement of Consent, as defined in Section 262.51 of Title 40 of the Code of Federal Regulations, is attached to the manifest required by this article.

(2) The hazardous waste shipment is in compliance with the terms of an international agreement between the United States and the receiving foreign country, as provided in subsection (f) of Section 3017 of the federal act (42 U.S.C. Sec. 6938 (f)).

(f) A person who knowingly violates, or who reasonably should have known that the person was violating, subdivision (e) shall, upon conviction, be subject to the penalties specified in subdivision (a) of Section 25191.

(Amended by Stats. 2013, Ch. 598, Sec. 3. Effective January 1, 2014.)



25162.1

A recyclable material that is to be exported to a foreign country is not excluded from classification as a waste pursuant to subdivision (b) or (d) of Section 25143.2, unless the requirements of Sections 25143.2 and 25143.9 are met, and the person exporting the material has complied with all of the following requirements:

(a)  The person notifies the department, in writing, four weeks before the initial shipment. This notification may cover export activities extending over a 12-month or lesser period and shall include all of the following information:

(1)  The generator’s name, site address, mailing address, telephone number, Environmental Protection Agency or state identification number, if applicable, contact person, and signature of exporter.

(2)  Each transporter’s name, address, telephone number, Environmental Protection Agency or state identification number, if applicable, name of contact person, mode of transportation, and container type used during transport.

(3)  A description of the material and, if applicable, its United States Department of Transportation proper shipping name, hazard class, and shipping identification number (UN/NA).

(4)  The estimated frequency of shipments and total quantity of material to be exported.

(5)  All points of departure from the state and intended destinations.

(6)  Each receiving facility’s name and address.

(7)  A description of the end use of the material, and the basis for the specific exemption provided in Section 25143.2 which is applicable to the material.

(b)  For each individual shipment, submit to the department, within 90 days of shipment date, a copy of the waybill, shipping paper, or any document which includes all of the following information specific to that shipment:

(1)  Each generator’s name and address.

(2)  Each receiving facility’s name and address.

(3)  The date of shipment.

(4)  The type, quantity, and value of the material.

(Added by Stats. 1991, Ch. 1173, Sec. 3.)



25163

(a)  (1)  Except as otherwise provided in subdivisions (b), (c), (e), and (f), it is unlawful for any person to carry on, or engage in, the transportation of hazardous wastes unless the person holds a valid registration issued by the department, and it is unlawful for any person to transfer custody of a hazardous waste to a transporter who does not hold a valid registration issued by the department. A person who holds a valid registration issued by the department pursuant to this section is a registered hazardous waste transporter for purposes of this chapter. Any registration issued by the department to a transporter of hazardous waste is not transferable from the person to whom it was issued to any other person.

(2)  Any person who transports hazardous waste in a vehicle shall have a valid registration issued by the department in his or her possession while transporting the hazardous waste. The registration certificate shall be shown upon demand to any representative of the department, officer of the Department of the California Highway Patrol, any local health officer, or any public officer designated by the department. Any person registered pursuant to this section may obtain additional copies of the registration certificate from the department upon the payment of a fee of two dollars ($2) for each copy requested, in accordance with Section 12196 of the Government Code.

(3)  The hazardous waste information required and collected for registration pursuant to this subdivision shall be recorded and maintained in the management information system operated by the Department of the California Highway Patrol.

(b)  Persons transporting only septic tank, cesspool, seepage pit, or chemical toilet waste that does not contain a hazardous waste originating from other than the body of a human or animal and who hold an unrevoked registration issued by the health officer or the health officer’s authorized representative pursuant to Article 1 (commencing with Section 117400) of Chapter 4 of Part 13 of Division 104 are exempt from the requirements of subdivision (a).

(c)  Except as provided in subdivision (f), persons transporting hazardous wastes to a permitted hazardous waste facility for transfer, treatment, recycling, or disposal, which wastes do not exceed a total volume of five gallons or do not exceed a total weight of 50 pounds, are exempt from the requirements of subdivision (a) and from the requirements of Section 25160 concerning possession of the manifest while transporting hazardous waste, upon meeting all of the following conditions:

(1)  The hazardous wastes are transported in closed containers and packed in a manner that prevents the containers from tipping, spilling, or breaking during the transporting.

(2)  Different hazardous waste materials are not mixed within a container during the transporting.

(3)  If the hazardous waste is extremely hazardous waste or acutely hazardous waste, the extremely hazardous waste or acutely hazardous waste was not generated in the course of any business, and is not more than 2.2 pounds.

(4)  The person transporting the hazardous waste is the producer of that hazardous waste, and the person produces not more than 100 kilograms of hazardous waste in any month.

(5)  The person transporting the hazardous waste does not accumulate more than a total of 1,000 kilograms of hazardous waste onsite at any one time.

(d)  Any person registered as a hazardous waste transporter pursuant to subdivision (a) is not subject to the registration requirements of Chapter 6 (commencing with Section 25000), but shall comply with those terms, conditions, orders, and directions that the health officer or the health officer’s authorized representative may determine to be necessary for the protection of human health and comfort, and shall otherwise comply with the requirements for statements as provided in Section 25007. Violations of those requirements of Section 25007 shall be punished as provided in Section 25010. Proof of registration pursuant to subdivision (a) shall be submitted by mail or in person to the local health officer in the city or county in which the registered hazardous waste transporter will be conducting the activities described in Section 25001.

(e)  Any person authorized to collect solid waste, as defined in Section 40191 of the Public Resources Code, who unknowingly transports hazardous waste to a solid waste facility, as defined in Section 40194 of the Public Resources Code, incidental to the collection of solid waste is not subject to subdivision (a).

(f)  Any person transporting household hazardous waste or a conditionally exempt small quantity generator transporting hazardous waste to an authorized household hazardous waste collection facility pursuant to Section 25218.5 is exempt from subdivision (a) and from paragraph (1) of subdivision (d) of Section 25160 requiring possession of the manifest while transporting hazardous waste.

(Amended by Stats. 2000, Ch. 343, Sec. 9.5. Effective January 1, 2001.)



25163.1

The department shall not adopt any regulations requiring a person hauling hazardous wastes, who is not in the business of hauling hazardous wastes or who is not hauling these wastes as a part of, or incidental to, any business, to obtain the registration specified in subdivision (a) of Section 25163 if that person meets the conditions specified in subdivision (c) of Section 25163.

(Added by Stats. 1983, Ch. 1037, Sec. 3. Effective September 22, 1983.)



25163.3

A person who initially collects hazardous waste at a remote site and transports that hazardous waste to a consolidation site operated by the generator and who complies with the notification requirements of subdivision (d) of Section 25110.10 shall be exempt from the manifest and transporter registration requirements of Sections 25160 and 25163 with regard to the hazardous waste if all of the following conditions are met:

(a) The hazardous waste is a non-RCRA hazardous waste, or the hazardous waste or its transportation is otherwise exempt from, or is not otherwise regulated pursuant to, the federal act.

(b) The conditions and requirements of Section 25121.3 are met.

(c) The regulations adopted by the department pertaining to personnel training requirements for generators are complied with for all personnel handling the hazardous waste during transportation from the remote site to the consolidation site.

(d) The hazardous waste is transported by employees of the generator or by trained contractors under the control of the generator, in vehicles that are under the control of the generator, or by registered hazardous waste transporters. The generator shall assume liability for a spill of hazardous waste being transported under this section by the generator, or a contractor in a vehicle under the control of the generator or contractor. Nothing in this subdivision bars any agreement to insure, hold harmless, or indemnify a party to the agreement for any liability under this section or otherwise bars any cause of action a generator would otherwise have against any other party.

(e) The hazardous waste is not held at any interim location, other than another remote site operated by the same generator, for more than eight hours, unless that holding is required by other provisions of law.

(f) Not more than 275 gallons or 2,500 pounds, whichever is greater, of hazardous waste is transported in any single shipment, except for the following:

(1) A generator who is a public utility, local publicly owned utility, or municipal utility district may transport up to 1,600 gallons of hazardous wastewater from the dewatering of one or more utility vaults, or up to 500 gallons of another liquid hazardous waste in a single shipment.

(2) A generator who is a public utility, local publicly owned utility, or municipal utility district may transport up to 5,000 gallons of mineral oil from a transformer, circuit breakers, or capacitors, owned by the generator, in a single shipment if the oil does not exhibit the characteristic of toxicity pursuant to the test specified in subparagraph (B) of paragraph (2) of subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations.

(3) (A) A generator who is a public utility, local publicly owned utility, or municipal utility district may transport up to 5,000 gallons of hazardous wastewater from the dewatering of a utility vault in an emergency situation.

(B) For the purposes of this paragraph “emergency situation” means that utility vault dewatering necessitates immediate response to avoid endangerment to human health, public safety, or the environment, under one or more of the following circumstances:

(i) A vehicle hits a utility pole or stationary utility equipment and knocks down a transformer that spills oil on a public area.

(ii) A spill occurs at or near a vault rendering the contents potentially hazardous and crews need to remove the liquid to decontaminate the vault and to access critical equipment to avoid a service outage.

(iii) A spill occurs at or near a vault that renders the contents potentially hazardous and rainwater flowing into the vault threatens to cause an overflow that will spill into the surrounding area.

(iv) Groundwater intrusion threatens the electrical equipment inside the vault and the reliability of the electrical system.

(v) Heavy rain events, due to the rate of rainfall, threatens the cables and equipment inside the vault.

(C) In transporting hazardous waste pursuant to this paragraph, the generator shall only collect hazardous waste from one utility vault and shall not consolidate hazardous waste from multiple sites.

(g) A shipping paper containing all of the following information accompanies the hazardous waste while in transport, except as provided in subdivision (h):

(1) A list of the hazardous wastes being transported.

(2) The type and number of containers being used to transport each type of hazardous waste.

(3) The quantity, by weight or volume, of each type of hazardous waste being transported.

(4) The physical state, such as solid, powder, liquid, semiliquid, or gas, of each type of hazardous waste being transported.

(5) The location of the remote site where the hazardous waste is initially collected.

(6) The location of any interim site where the hazardous waste is held en route to the consolidation site.

(7) The name, address, and telephone number of the generator, and, if different, the address and telephone number of the consolidation site to which the hazardous waste is being transported.

(8) The name and telephone number of an emergency response contact, for use in the event of a spill or other release.

(9) The name of the individual or individuals who transport the hazardous waste from the remote site to the consolidation site.

(10) The date that the generator first begins to actively manage the hazardous waste at the remote site, the date that the shipment leaves the remote site where the hazardous waste is initially collected, and the date that the shipment arrives at the consolidation site.

(h) A shipping paper is not required if the total quantity of the shipment does not exceed 10 pounds of hazardous waste, except that a shipping paper is required to transport any quantity of extremely or acutely hazardous waste.

(i) All shipments conform with all applicable requirements of the United States Department of Transportation for hazardous materials shipments.

(Amended by Stats. 2014, Ch. 793, Sec. 1. Effective January 1, 2015.)



25165

(a)  A hazardous waste transporter’s application for original and renewal registration shall be on a form provided by the department. Any application for an original or renewal registration received on or after January 1, 2002, from a transporter that transports, or intends to transport, any waste stream pursuant to the consolidated manifesting procedure specified in subdivision (c) of Section 25160.2, shall include a statement by the transporter notifying the department of that transportation and shall list the specific category or categories of waste streams to be transported using the consolidated manifesting procedure.

(b)  Any application for registration under this section shall be filed with the department.

(c)  Following the procedures specified in subdivision (a) of Section 25186.1, the department may revoke or suspend a transporter’s authorization to operate pursuant to the consolidated manifesting procedure exemption specified in subdivision (c) of Section 25160.2. The department shall base that decision to revoke or suspend an authorization upon either of the following:

(1)  Any factor set forth in Section 25186.

(2)  A finding that the transporter operation will endanger human health, domestic livestock, wildlife, or the environment.

(Amended by Stats. 2001, Ch. 319, Sec. 5. Effective January 1, 2002.)



25166

(a)  A person who is registered as a hazardous waste transporter may voluntarily surrender a registration by submitting a letter signed and dated by the registered hazardous waste transporter indicating that the transporter no longer wishes to transport hazardous waste.

(b)  A person whose registration has expired for a period of more than 90 days shall be considered an applicant for an original registration when the person applies for registration.

(Amended by Stats. 1997, Ch. 870, Sec. 5. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25166.5

Notwithstanding any other provision of law, the department may, by regulation, provide for the issuance and renewal of a hazardous waste transporter registration on a two-year basis.

(Amended by Stats. 1997, Ch. 870, Sec. 6. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)






ARTICLE 6.5 - Hazardous Waste Haulers

25167.1

This article may be cited and shall be known as the Hazardous Waste Haulers Act. It is not the intent of the Legislature in enacting these provisons to preempt or weaken any state or federal law or regulation specifically relating to the handling or transportation of radioactive materials or nuclear waste.

(Added by Stats. 1979, Ch. 1097.)



25167.2

The Legislature finds and declares that increasing quantities of hazardous waste are being produced in this state and that adequate and reasonable safeguards in handling hazardous wastes, particularly in transporting hazardous wastes to disposal sites, are necessary to protect the public health and environment.

(Added by Stats. 1979, Ch. 1097.)



25167.3

It is the intent of the Legislature that this article preempt all local regulations and all conflicting state regulations concerning the transportation of hazardous waste, including all inspection, licensing, and registration of trucks, trailers, semitrailers, vacuum tanks, cargo tanks, and containers used to transport all types of hazardous wastes. No state or local agency, including, but not limited to, a chartered city or county, shall adopt or enforce any ordinance or regulation which is inconsistent with the rules and regulations adopted by the Department of Toxic Substances Control, the Department of the California Highway Patrol, or the State Fire Marshal pursuant to this article.

(Amended by Stats. 1996, Ch. 539, Sec. 6. Effective January 1, 1997.)



25167.4

For purposes of this article, the following terms have the following meaning:

(a)  “Vehicle” means a truck, trailer, semitrailer, or cargo tank. “Vehicle” does not include a truck tractor unless it is capable of containing a portion of the cargo.

(b)  “Container” means a portable tank, intermediate bulk container, or rolloff bin.

(Amended by Stats. 1997, Ch. 945, Sec. 2. Effective January 1, 1998.)



25168.1

The department shall adopt regulations for containers used to transport hazardous waste that are not subject to the federal regulations contained in Title 49 of the Code of Federal Regulations.

(Added by Stats. 1997, Ch. 945, Sec. 3. Effective January 1, 1998.)



25169

(a)  Every transporter of hazardous waste shall maintain ability to respond in damages resulting from the operation of that business. The ability to respond in damages includes the ability to respond to public liability, as provided in subdivision (c). For purposes of this section only, “public liability” means liability for bodily injury, including injury to the body, sickness, or disease to any person, and death resulting from any such injury, sickness, or disease; for property damage, including damage to, or loss of use of, tangible property; and for environmental restoration, including restitution for the loss, damage, or destruction of natural resources arising out of the accidental discharge, dispersal, release, or escape into or upon the land, atmosphere, watercourse, or body of water, of any commodity transported by a motor carrier. This liability includes the cost of removal and the cost of necessary measures taken to minimize or mitigate damage or potential for damage to human health, the natural environment, fish, shellfish, and wildlife.

(b)  The department shall, within 15 working days of being informed of any violation of subdivision (a), transmit a notice of violation to the transporter suspected of the violation. If the transporter so notified does not present proof of compliance with subdivision (a) to the department’s satisfaction within 30 days of transmittal of the notice, the department shall immediately, notwithstanding Section 25186, suspend the transporter’s registration. If proof of compliance is not submitted within 60 days, the registration shall immediately be revoked, notwithstanding Section 25186. A transporter whose registration is revoked pursuant to this subdivision may apply again for registration upon furnishing proof of compliance with subdivision (a).

(c)  The ability to respond to public liability means having a policy of insurance coverage issued by an insurer or a surety bond issued by a surety, which meets both of the following requirements:

(1)  The policy or bond has the liability limits specified for carriers of hazardous wastes by the Department of Transportation in Part 387 (commencing with Section 387.1) of Subchapter B of Chapter 111 of Title 49 of the Code of Federal Regulations, except that coverage shall be in the amount of one million two hundred thousand dollars ($1,200,000) for waste petroleum in bulk shipments, and six hundred thousand dollars ($600,000) for vehicles under 10,000 pounds gross vehicle weight rating.

(2)  The policy’s or bond’s terms conform to Form MCS-90 or MCS-82, respectively, as defined and set forth in Sections 387.7 to 387.15, inclusive, of Title 49 of the Code of Federal Regulations, or a written decision, order, or authorization to self-insure that complies with paragraph (3) of subsection (d) of Section 387.7 of Title 49 of the Code of Federal Regulations, adopted pursuant to Section 30 of the Motor Carrier Act of 1980 (49 U.S.C. Sec. 10927).

(d)  As proof of compliance with subdivision (a), an insurer or surety which provides the insurance coverage or surety bond required by this section shall agree to provide the department with proof of the transporter’s ability to respond in damages. An insurer or surety may demonstrate the ability of the transporter to respond to public liability by submitting a completed certificate of insurance on a form provided by the department or a Form MCS-90 or MCS-82, as specified in Section 387.15 of Title 49 of the Code of Federal Regulations, to the department.

(e)  An insurer or surety who has agreed to provide the department with proof of ability to respond in damages, as required by subdivision (d), shall also provide the department with a written or facsimile notice within 24 hours after loss of insurance providing ability to respond in damages, as required by subdivision (d).

(Amended by Stats. 1995, Ch. 628, Sec. 4. Effective January 1, 1996.)



25169.3

Before hazardous waste is transported from an abandoned site to another disposal site, all of the following conditions shall be met:

(a) The department shall conduct such tests, or cause such tests to be completed by the responsible party, as are necessary to determine the general chemical and mineral composition of hazardous waste that is being transported.

(b) The hazardous waste hauler shall prepare a transportation and safety plan outlining safety features and procedures to be used by the hauler to protect the public during the transportation process.

(c) The department shall review and approve the transportation and safety plan.

(d) The hazardous waste hauler shall, under penalty of perjury, certify that he or she will follow the provisions of the transportation and safety plan.

(e) The department shall issue a certificate to the hazardous waste hauler certifying that the transportation and safety plan has been approved by the department. The person transporting the waste shall have the certificate in his or her possession while transporting the waste. Such certificate shall be shown upon demand to any department official, officer of the California Highway Patrol, or any local health officer.

The term “abandoned site,” as used in this section, means an inactive waste disposal, treatment, or storage facility which cannot, with reasonable effort, be traced to a specific owner; a site whose owner is the subject of an order for relief in bankruptcy, or who has not taken corrective action on or before the date specified in an order issued pursuant to Section 25187; or a location where hazardous waste has been illegally disposed.

(f) The requirements of this section shall not apply when the hazardous waste disposal is the direct result of an accidental spill or the department determines that emergency action is needed to protect the environment or the public health.

(Amended by Stats. 2009, Ch. 500, Sec. 51. Effective January 1, 2010.)






ARTICLE 6.6 - Hazardous Waste of Concern and Public Safety Act

25169.5

For purposes of this article, the following definitions shall apply:

(a)  “Background check” means a criminal history background check obtained from fingerprint images submitted by the person or persons identified in the disclosure statement, pursuant to Section 25112.5. The background check shall include any previous name or names of the person submitting the fingerprint images.

(b)  “Hazardous waste of concern” means a hazardous waste listed as a hazardous waste of concern by the department pursuant to Section 25169.6.

(Added by Stats. 2002, Ch. 607, Sec. 2. Effective January 1, 2003.)



25169.6

(a) On or before July 1, 2003, the department shall adopt by regulation, and revise as appropriate, a list of hazardous wastes of concern and, for purposes of subdivision (a) of Section 25169.7, the minimum quantity of the hazardous waste of concern that is required to be reported when missing. The list shall include, at a minimum, any hazardous waste that the department, in consultation with the other agencies described in subdivision (b), determines requires special handling restrictions and requirements, beyond those restrictions and requirements generally applicable to hazardous wastes, because of the potential for a hazardous waste of concern to be intentionally and effectively used to harm the public in a terrorist or other criminal act.

(b)  The department shall develop the list of hazardous wastes of concern and associated reportable quantities, in consultation with other affected local, state, and federal agencies that have technical expertise on the storage, transportation, and potential hazards of those hazardous wastes.

(Added by Stats. 2002, Ch. 607, Sec. 2. Effective January 1, 2003.)



25169.7

Except as specified otherwise in subdivision (b), on and after July 1, 2003, all of the following requirements, including any regulations adopted by the department pursuant to Section 25169.8, shall apply to any person handling any hazardous waste of concern:

(a) (1) If a hazardous waste transporter or the owner or operator of a hazardous waste facility discovers that a hazardous waste of concern is missing during transportation or storage, and the amount of waste missing equals or exceeds the reportable quantity specified in the regulations adopted pursuant to Section 25169.6, the hazardous waste transporter or the owner or operator shall immediately, as specified in the regulations adopted by the department, provide a verbal notification to the department and report the discrepancy to the department in writing by letter within five days after the discovery. The transporter or the owner or operator shall also comply with the applicable manifest discrepancy reporting requirements specified in the regulations adopted by the department pursuant to this chapter.

(2) Within 24 hours after receiving a notification of a missing hazardous waste of concern pursuant to paragraph (1), the department shall make a preliminary determination whether there is a potential risk to public safety. If, after making that preliminary determination, or at any time thereafter, the department determines the missing hazardous waste of concern presents a significant potential risk to public safety from its use in a terrorist or other criminal act, the department shall notify the Office of Emergency Services and the Department of the California Highway Patrol.

(3)  The Department of the California Highway Patrol may enter and inspect any hazardous waste facility at the department’s request to perform an investigation of any hazardous waste that the department determines may be missing.

(b) (1) Notwithstanding Section 25200.4, any person applying for a hazardous waste facilities permit or other grant of authorization to use and operate a hazardous waste facility that would handle hazardous waste of concern shall submit to the department a disclosure statement containing the information specified in Section 25112.5.

(2) On or before January 1, 2004, and at any time upon the request of the department, any person owning or operating a hazardous waste facility that handles any hazardous waste of concern shall submit to the department a disclosure statement containing the information specified in Section 25112.5.

(3) (A) Except as provided in subparagraph (B), on and after January 1, 2004, any person applying for registration as a hazardous waste transporter who will transport hazardous waste of concern shall submit to the department a disclosure statement containing the information specified in Section 25112.5.

(B) Subparagraph (A) does not apply to a transporter who has submitted a disclosure statement to the department within the two-year period immediately preceding the application for registration, unless there has been a change in the information required to be contained in the disclosure statement or the department requests the transporter to submit a disclosure statement.

(4) At any time upon the request of the department, any registered hazardous waste transporter who transports any hazardous waste of concern shall submit to the department a disclosure statement containing the information specified in Section 25112.5.

(5) Whenever any change pertaining to the information required to be contained in a disclosure statement filed pursuant to paragraphs (1) to (4), inclusive, occurs after the date of the filing of the disclosure statement, the transporter or the facility owner or operator shall provide the updated information in writing to the department within 30 days of the change.

(6) On or before 180 days after receiving a disclosure statement pursuant to this subdivision, the department shall conduct a background check, as defined in subdivision (a) of Section 25169.5.

(7) This subdivision does not apply to any federal, state, or local agency or any person operating pursuant to a permit-by-rule, conditional authorization, or conditional exemption.

(Amended by Stats. 2013, Ch. 352, Sec. 347. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25169.8

(a) On or before July 1, 2003, the department shall adopt emergency regulations to implement this article, with the concurrence of the California Highway Patrol.

(b)  The regulations adopted by the department pursuant to this section shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, including subdivision (e) of Section 11349.1 of the Government Code, any emergency regulations adopted pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the department.

(c)  Except as provided in subdivision (d), in adopting regulations pursuant to this section, the department shall ensure that the regulations are consistent with the Hazardous Materials Transportation Authorization Act of 1994 (Chapter 51 (commencing with Section 5101) of Title 49 of the United States Code, and thereafter amended.

(d)  If the department determines that a requirement imposed pursuant to Section 25169.7 could be preempted by the Hazardous Materials Transportation Authorization Act of 1994 pursuant to Section 5125 of Title 49 of the Code of Federal Regulations, the department shall apply to the Secretary of Transportation for a waiver of preemption pursuant to subsection (e) of Section 5125 of Title 49 of the United States Code.

(Added by Stats. 2002, Ch. 607, Sec. 2. Effective January 1, 2003.)






ARTICLE 7 - Treatment, Recycling, and Disposal Technology

25170

The department, in performing its duties under this chapter, shall do all of the following:

(a)  Coordinate research and development regarding methods of hazardous waste handling, storage, use, processing, and disposal and may conduct appropriate studies relating to hazardous wastes.

(b)  Maintain a technical reference center on hazardous waste management practices, including, but not limited to, hazardous waste disposal, recycling practices, and related information for public and private use.

(c)  Establish and maintain a toll-free Toxic Substances Hotline, operating during the regular working hours of the department, to provide information on hazardous waste or appropriate referrals on other toxic substances to the regulated community and the public. The department shall coordinate the Toxic Substances Hotline program with other programs that provide information on hazardous wastes and other toxic substances, including, but not limited to, the technical reference center established pursuant to subdivision (b).

(d)  Provide statewide planning for hazardous waste facility site identification and assessment and render technical assistance to state and local agencies in the planning and operation of hazardous waste programs.

(e)  Provide for appropriate surveillance of hazardous waste processing, use, handling, storage, and disposal practices in the state.

(f)  Coordinate research and study in the technical and managerial aspects of management and use of hazardous wastes, and recycling and recovery of resources from hazardous wastes.

(g)  Determine existing and expected rates of production of hazardous waste.

(h)  Investigate market potential and feasibility of use of hazardous wastes and recovery of resources from hazardous wastes.

(i)  Promote recycling and recovery of resources from hazardous wastes.

(j)  Conduct studies for the purpose of improving departmental operations.

(k)  Encourage the reduction or exchange, or both, of hazardous waste, including, but not limited to, publishing and distributing both of the following:

(1)  Lists of hazardous wastes for the purpose of enabling persons to match the constituents of hazardous waste streams with needs for hazardous materials resources.

(2)  Directories of known and permitted commercial hazardous waste recyclers in the state.

(l)  Establish and maintain an information clearinghouse, which shall consist of a record of wastes which may be recyclable. Every producer of hazardous waste shall supply the department with information for the clearinghouse. Each producer shall not be required to supply any more information than is required by the manifests provided for in Section 25160. The department shall make this information available to persons who desire to recycle the wastes. The information shall be made available in such a way that the trade secrets of the producer are protected.

(m)  Conduct pilot projects, as appropriate, to document the technical performance of emerging technologies which offer potential for ameliorating California’s hazardous waste disposal problems.

(n)  Develop and implement an industry education program which shall emphasize small business education and shall include, but not be limited to, all of the following elements:

(1)  Preparation of a synopsis of laws and regulations relating to hazardous waste, which the department shall publish by January 1 of each year.

(2)  Publication of educational pamphlets for selected types of business explaining selected areas of the law, regulations, or programs concerning hazardous waste.

(3)  Audio-visual training programs, as needed.

(4)  An annual California Hazardous Waste Management Symposium.

(Amended by Stats. 1986, Ch. 1308, Sec. 1.)



25172.6

The department shall enter into contracts or agreements with educational, professional, or trade associations, using a competitive bidding process, to establish specialized training programs with a statewide focus to instruct businesses and other entities on compliance with statutes and regulations governing the handling, disposal, transportation, and storage of hazardous waste.

(Amended by Stats. 1992, Ch. 1344, Sec. 5. Effective January 1, 1993.)



25173

The department shall establish procedures to ensure that trade secrets used by a person regarding methods of hazardous waste handling and disposal are utilized by the director, the department, or any authorized representative of the department only in connection with the responsibilities of the department pursuant to this chapter and that such trade secrets are not otherwise disseminated by the director, the department, or any authorized representative of the department without the consent of the person. However, any information shall be made available to governmental agencies for use in making studies and for use in judicial review or enforcement proceedings involving the person furnishing the information.

“Trade secrets,” as used in this section, may include, but are not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information which is not patented, which is known only to certain individuals within a commercial concern who are using it to fabricate, produce, or compound an article of trade or a service having commercial value, and which gives its user an opportunity to obtain a business advantage over competitors who do not know or use it.

(Amended by Stats. 1986, Ch. 1187, Sec. 6.)



25173.5

(a)  Except as provided in subdivision (b), the legislative body of a city or county may impose and enforce a tax, for general purposes, or may impose a user fee on the operation of an offsite, multiuser hazardous waste facility located within the jurisdiction of the city or county. The tax or the user fee imposed shall not exceed 10 percent of the facility’s annual gross receipts for the treatment, storage, or disposal of hazardous waste at the facility.

If a city or county imposes a tax pursuant to this section, the city or county may use the revenues collected from the tax to fund those activities reasonably necessary for the city or county to carry out its duties related to the operation of the hazardous waste facility upon which the tax is imposed and for support of the city’s or county’s fire and emergency response capabilities and emergency medical services, to the extent the city or county determines that this funding should be given priority.

(b)  A city or county shall not impose a tax or a user fee adopted pursuant to subdivision (a) upon any of the following:

(1)  An existing hazardous waste facility for which a tax is authorized pursuant to Section 25149.5.

(2)  That portion of the gross receipts of the hazardous waste facility that derives from the recycling of hazardous wastes or the treatment of medical wastes or wastes which meets the definition of medical wastes.

(c)  A state agency shall not include the expenditure of revenues received by a city or county pursuant to this section in calculating the level of financial support that a city or county is required to maintain under any other provision of law, including, but not limited to, Section 77204 of the Government Code and Section 16990 of the Welfare and Institutions Code. However, this subdivision does not apply to subdivision (c) of Section 2105 of the Streets and Highways Code.

(Amended by Stats. 1991, Ch. 1073, Sec. 2.)



25173.6

(a) There is in the General Fund the Toxic Substances Control Account, which shall be administered by the director. In addition to any other money that may be appropriated by the Legislature to the Toxic Substances Control Account, all of the following shall be deposited in the account:

(1) The fees collected pursuant to Section 25205.6.

(2) The fees collected pursuant to Section 25187.2, to the extent that those fees are for oversight of a removal or remedial action taken under Chapter 6.8 (commencing with Section 25300) or Chapter 6.86 (commencing with Section 25396).

(3) Fines or penalties collected pursuant to this chapter, Chapter 6.8 (commencing with Section 25300) or Chapter 6.86 (commencing with Section 25396), except as directed otherwise by Section 25192.

(4) Interest earned upon money deposited in the Toxic Substances Control Account.

(5) All money recovered pursuant to Section 25360, except any amount recovered on or before June 30, 2006, that was paid from the Hazardous Substance Cleanup Fund.

(6) All money recovered pursuant to Section 25380.

(7) All penalties recovered pursuant to Section 25214.3, except as provided by Section 25192.

(8) All penalties recovered pursuant to Section 25214.22.1, except as provided by Section 25192.

(9) All penalties recovered pursuant to Section 25215.7, except as provided by Section 25192.

(10) Reimbursements for funds expended from the Toxic Substances Control Account for services provided by the department, including, but not limited to, reimbursements required pursuant to Sections 25201.9 and 25343.

(11) Money received from the federal government pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.).

(12) Money received from responsible parties for remedial action or removal at a specific site, except as otherwise provided by law.

(b) The funds deposited in the Toxic Substances Control Account may be appropriated to the department for the following purposes:

(1) The administration and implementation of the following:

(A) Chapter 6.8 (commencing with Section 25300), except that funds shall not be expended from the Toxic Substances Control Account for purposes of Section 25354.5.

(B) Chapter 6.86 (commencing with Section 25396).

(C) Article 10 (commencing with Section 7710) of Chapter 1 of Division 4 of the Public Utilities Code, to the extent the department has been delegated responsibilities by the secretary for implementing that article.

(D) Activities of the department related to pollution prevention and technology development, authorized pursuant to this chapter.

(2) The administration of the following units, and successor organizations of those units, within the department, and the implementation of programs administered by those units or successor organizations:

(A) The Human and Ecological Risk Division.

(B) The Environmental Chemistry Laboratory.

(C) The Office of Pollution Prevention and Technology Development.

(3) For allocation to the Office of Environmental Health Hazard Assessment, pursuant to an interagency agreement, to assist the department as needed in administering the programs described in subparagraphs (A) and (B) of paragraph (1).

(4) For allocation to the State Board of Equalization to pay refunds of fees collected pursuant to Section 43054 of the Revenue and Taxation Code.

(5) For the state share mandated pursuant to paragraph (3) of subsection (c) of Section 104 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9604(c)(3)).

(6) For the purchase by the state, or by a local agency with the prior approval of the director, of hazardous substance response equipment and other preparations for response to a release of hazardous substances. However, all equipment shall be purchased in a cost-effective manner after consideration of the adequacy of existing equipment owned by the state or the local agency, and the availability of equipment owned by private contractors.

(7) For payment of all costs of removal and remedial action incurred by the state, or by a local agency with the approval of the director, in response to a release or threatened release of a hazardous substance, to the extent the costs are not reimbursed by the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.).

(8) For payment of all costs of actions taken pursuant to subdivision (b) of Section 25358.3, to the extent that these costs are not paid by the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.).

(9) For all costs incurred by the department in cooperation with the Agency for Toxic Substances and Disease Registry established pursuant to subsection (i) of Section 104 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9604(i)) and all costs of health effects studies undertaken regarding specific sites or specific substances at specific sites. Funds appropriated for this purpose shall not exceed five hundred thousand dollars ($500,000) in a single fiscal year. However, these actions shall not duplicate reasonably available federal actions and studies.

(10) For repayment of the principal of, and interest on, bonds sold pursuant to Article 7.5 (commencing with Section 25385) of Chapter 6.8.

(11) Direct site remediation costs.

(12) For the department’s expenses for staff to perform oversight of investigations, characterizations, removals, remediations, or long-term operation and maintenance.

(13) For the administration and collection of the fees imposed pursuant to Section 25205.6.

(14) For allocation to the office of the Attorney General, pursuant to an interagency agreement or similar mechanism, for the support of the Toxic Substance Enforcement Program in the office of the Attorney General, in carrying out the purposes of Chapter 6.8 (commencing with Section 25300) and Chapter 6.86 (commencing with Section 25396).

(15) For funding the California Environmental Contaminant Biomonitoring Program established pursuant to Chapter 8 (commencing with Section 105440) of Part 5 of Division 103.

(16) As provided in Sections 25214.3 and 25215.7 and, with regard to penalties recovered pursuant to Section 25214.22.1, to implement and enforce Article 10.4 (commencing with Section 25214.11).

(c) The funds deposited in the Toxic Substances Control Account may be appropriated by the Legislature to the Office of Environmental Health Hazard Assessment and the State Department of Public Health for the purposes of carrying out their duties pursuant to the California Environmental Contaminant Biomonitoring Program (Chapter 8 (commencing with Section 105440) of Part 5 of Division 103).

(d) The director shall expend federal funds in the Toxic Substances Control Account consistent with the requirements specified in Section 114 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9614), upon appropriation by the Legislature, for the purposes for which they were provided to the state.

(e) Money in the Toxic Substances Control Account shall not be expended to conduct removal or remedial actions if a significant portion of the hazardous substances to be removed or remedied originated from a source outside the state.

(f) The Director of Finance, upon request of the director, may make a loan from the General Fund to the Toxic Substances Control Account to meet cash needs. The loan shall be subject to the repayment provisions of Section 16351 of the Government Code and the interest provisions of Section 16314 of the Government Code.

(g) The Toxic Substances Control Account established pursuant to subdivision (a) is the successor fund of all of the following:

(1) The Hazardous Substance Account established pursuant to Section 25330, as that section read on June 30, 2006.

(2) The Hazardous Substance Clearing Account established pursuant to Section 25334, as that section read on June 30, 2006.

(3) The Hazardous Substance Cleanup Fund established pursuant to Section 25385.3, as that section read on June 30, 2006.

(4) The Superfund Bond Trust Fund established pursuant to Section 25385.8, as that section read on June 30, 2006.

(h) On and after July 1, 2006, all assets, liabilities, and surplus of the accounts and funds listed in subdivision (g), shall be transferred to, and become a part of, the Toxic Substances Control Account, as provided by Section 16346 of the Government Code. All existing appropriations from these accounts, to the extent encumbered, shall continue to be available for the same purposes and periods from the Toxic Substances Control Account.

(i) Notwithstanding Section 10231.5 of the Government Code, the department, on or before February 1 of each year, shall report to the Governor and the Legislature on the prior fiscal year’s expenditure of funds within the Toxic Substances Control Account for the purposes specified in subdivision (b).

(Amended by Stats. 2012, Ch. 39, Sec. 31. Effective June 27, 2012.)



25173.7

(a) It is the intent of the Legislature that funds deposited in the Toxic Substances Control Account shall be appropriated in the annual Budget Act each year in the following manner:

(1) Not less than six million seven hundred fifty thousand dollars ($6,750,000) to the Site Remediation Account in the General Fund for direct site remediation costs, as defined in Section 25337. The amount specified in this paragraph shall be increased in any fiscal year by the amount of increased revenues specified by the Legislature in the Budget Act for that fiscal year pursuant to subdivision (g) of Section 25205.6.

(2) Not less than four hundred thousand dollars ($400,000) to the Expedited Site Remediation Trust Fund in the State Treasury, created pursuant to subdivision (a) of Section 25399.1, for purposes of paying the orphan share of response costs pursuant to former Chapter 6.85 (commencing with Section 25396).

(3) An amount that does not exceed the costs incurred by the State Board of Equalization, a private party, or other public agency, to administer and collect the fees imposed pursuant to Article 9.1 (commencing with Section 25205.1) and deposited into the Toxic Substances Control Account, for the purpose of reimbursing the State Board of Equalization, public agency, or private party, for those costs.

(4) Commencing with the 1999–2000 fiscal year and annually thereafter, not less than one million fifty thousand dollars ($1,050,000) for purposes of establishing and implementing a program pursuant to Sections 25244.15.1, 25244.17.1, 25244.17.2, 25244.22, and 25244.24 to encourage hazardous waste generators to implement pollution prevention measures.

(5) Funds not appropriated as specified in paragraphs (1) to (4), inclusive, may be appropriated for any of the purposes specified in subdivision (b) of Section 25173.6, except the purposes specified in subparagraph (C) of paragraph (1) of, and paragraph (13) of, subdivision (b) of Section 25173.6.

(b) (1) The amounts specified in paragraphs (1) to (3), inclusive, of subdivision (a) are the amounts that the Legislature intends to appropriate for the 1998–99 fiscal year for the purposes specified in those paragraphs, and the amount specified in paragraph (4) of subdivision (a) is the amount the Legislature intends to appropriate for the 1999–2000 fiscal year for the purposes specified in that paragraph. Beginning with the 1999–2000 fiscal year, and for each fiscal year thereafter, the amounts specified in paragraphs (1) to (3), inclusive, of subdivision (a), and beginning with the 2000–01 fiscal year, and for each fiscal year thereafter, the amount specified in paragraph (4) of subdivision (a) shall be adjusted annually to reflect increases or decreases in the cost of living during the prior fiscal year, as measured by the Consumer Price Index issued by the Department of Industrial Relations or by a successor agency.

(2) Notwithstanding paragraph (1), the department may, upon the approval of the Legislature in a statute or the annual Budget Act, take either of the following actions:

(A) Reduce the amounts specified in paragraphs (1) to (4), inclusive, of subdivision (a), if there are insufficient funds in the Toxic Substances Control Account.

(B) Suspend the transfer specified in paragraph (2) of subdivision (a), if there are no orphan shares pending payment pursuant to former Chapter 6.85 (commencing with Section 25396).

(Amended by Stats. 2012, Ch. 39, Sec. 32. Effective June 27, 2012.)



25174

(a) There is in the General Fund the Hazardous Waste Control Account, which shall be administered by the director. In addition to any other money that may be deposited in the Hazardous Waste Control Account, pursuant to statute, all of the following amounts shall be deposited in the account:

(1) The fees collected pursuant to Sections 25174.1, 25205.2, 25205.5, 25205.15, and 25205.16.

(2) The fees collected pursuant to Section 25187.2, to the extent that those fees are for the oversight of corrective action taken under this chapter.

(3) Any interest earned upon the money deposited in the Hazardous Waste Control Account.

(4) Any money received from the federal government pursuant to the federal act.

(5) Any reimbursements for funds expended from the Hazardous Waste Control Account for services provided by the department pursuant to this chapter, including, but not limited to, the reimbursements required pursuant to Sections 25201.9 and 25205.7.

(b) The funds deposited in the Hazardous Waste Control Account may be appropriated by the Legislature, for expenditure as follows:

(1) To the department for the administration and implementation of this chapter.

(2) To the department for allocation to the State Board of Equalization to pay refunds of fees collected pursuant to Sections 43051 and 43053 of the Revenue and Taxation Code and for the administration and collection of the fees imposed pursuant to Article 9.1 (commencing with Section 25205.1) that are deposited into the Hazardous Waste Control Account.

(3) To the department for the costs of performance or review of analyses of past, present, or potential environmental public health effects related to toxic substances, including extremely hazardous waste, as defined in Section 25115, and hazardous waste, as defined in Section 25117.

(4) (A) To the department for allocation to the office of the Attorney General for the support of the Toxic Substance Enforcement Program in the office of the Attorney General, in carrying out the purposes of this chapter.

(B) On or before October 1 of each year, the Attorney General shall report to the Legislature on the expenditure of any funds allocated to the office of the Attorney General for the preceding fiscal year pursuant to this paragraph and paragraph (14) of subdivision (b) of Section 25173.6. The report shall include all of the following:

(i) A description of cases resolved by the office of the Attorney General through settlement or court order, including the monetary benefit to the department and the state.

(ii) A description of injunctions or other court orders benefiting the people of the state.

(iii) A description of any cases in which the Attorney General’s Toxic Substance Enforcement Program is representing the department or the state against claims by defendants or responsible parties.

(iv) A description of other pending litigation handled by the Attorney General’s Toxic Substance Enforcement Program.

(C) Nothing in subparagraph (C) shall require the Attorney General to report on any confidential or investigatory matter.

(5) To the department for administration and implementation of Chapter 6.11 (commencing with Section 25404).

(c) (1) Expenditures from the Hazardous Waste Control Account for support of state agencies other than the department shall, upon appropriation by the Legislature to the department, be subject to an interagency agreement or similar mechanism between the department and the state agency receiving the support.

(2) The department shall, at the time of the release of the annual Governor’s Budget, describe the budgetary amounts proposed to be allocated to the State Board of Equalization, as specified in paragraph (2) of subdivision (b) and in paragraph (3) of subdivision (b) of Section 25173.6, for the upcoming fiscal year.

(3) It is the intent of the Legislature that moneys appropriated in the annual Budget Act each year for the purpose of reimbursing the State Board of Equalization, a private party, or other public agency, for the administration and collection of the fees imposed pursuant to Article 9.1 (commencing with Section 25205.1) and deposited in the Hazardous Waste Control Account, shall not exceed the costs incurred by the State Board of Equalization, the private party, or other public agency, for the administration and collection of those fees.

(d) With respect to expenditures for the purposes of paragraphs (1) and (3) of subdivision (b) and paragraphs (1) and (2) of subdivision (b) of Section 25173.6, the department shall, at the time of the release of the annual Governor’s Budget, also make available the budgetary amounts and allocations of staff resources of the department proposed for the following activities:

(1) The department shall identify, by permit type, the projected allocations of budgets and staff resources for hazardous waste facilities permits, including standardized permits, closure plans, and postclosure permits.

(2) The department shall identify, with regard to surveillance and enforcement activities, the projected allocations of budgets and staff resources for the following types of regulated facilities and activities:

(A) Hazardous waste facilities operating under a permit or grant of interim status issued by the department, and generator activities conducted at those facilities. This information shall be reported by permit type.

(B) Transporters.

(C) Response to complaints.

(3) The department shall identify the projected allocations of budgets and staff resources for both of the following activities:

(A) The registration of hazardous waste transporters.

(B) The operation and maintenance of the hazardous waste manifest system.

(4) The department shall identify, with regard to site mitigation and corrective action, the projected allocations of budgets and staff resources for the oversight and implementation of the following activities:

(A) Investigations and removal and remedial actions at military bases.

(B) Voluntary investigations and removal and remedial actions.

(C) State match and operation and maintenance costs, by site, at joint state and federally funded National Priority List Sites.

(D) Investigation, removal and remedial actions, and operation and maintenance at the Stringfellow Hazardous Waste Site.

(E) Investigation, removal and remedial actions, and operation and maintenance at the Casmalia Hazardous Waste Site.

(F) Investigations and removal and remedial actions at nonmilitary, responsible party lead National Priority List Sites.

(G) Preremedial activities under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.).

(H) Investigations, removal and remedial actions, and operation and maintenance at state-only orphan sites.

(I) Investigations and removal and remedial actions at nonmilitary, non-National Priority List responsible party lead sites.

(J) Investigations, removal and remedial actions, and operation and maintenance at Expedited Remedial Action Program sites pursuant to former Chapter 6.85 (commencing with Section 25396).

(K) Corrective actions at hazardous waste facilities.

(5) The department shall identify, with regard to the regulation of hazardous waste, the projected allocation of budgets and staff resources for the following activities:

(A) Determinations pertaining to the classification of hazardous wastes.

(B) Determinations for variances made pursuant to Section 25143.

(C) Other determinations and responses to public inquiries made by the department regarding the regulation of hazardous waste and hazardous substances.

(6) The department shall identify projected allocations of budgets and staff resources needed to do all of the following:

(A) Identify, remove, store, and dispose of, suspected hazardous substances or hazardous materials associated with the investigation of clandestine drug laboratories.

(B) Respond to emergencies pursuant to Section 25354.

(C) Create, support, maintain, and implement the railroad accident prevention and immediate deployment plan developed pursuant to Section 7718 of the Public Utilities Code.

(7) The department shall identify projected allocations of budgets and staff resources for the administration and implementation of the unified hazardous waste and hazardous materials regulatory program established pursuant to Chapter 6.11 (commencing with Section 25404).

(8) The department shall identify the total cumulative expenditures of the Regulatory Structure Update and Site Mitigation Update projects since their inception, and shall identify the total projected allocations of budgets and staff resources that are needed to continue these projects.

(9) The department shall identify the total projected allocations of budgets and staff resources that are necessary for all other activities proposed to be conducted by the department.

(e) Notwithstanding this chapter, or Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code, for any fees, surcharges, fines, penalties, and funds that are required to be deposited into the Hazardous Waste Control Account or the Toxic Substances Control Account, the department, with the approval of the Secretary for Environmental Protection, may take any of the following actions:

(1) Assume responsibility for, or enter into a contract with a private party or with another public agency, other than the State Board of Equalization, for the collection of any fees, surcharges, fines, penalties and funds described in subdivision (a) or otherwise described in this chapter or Chapter 6.8 (commencing with Section 25300), for deposit into the Hazardous Waste Control Account or the Toxic Substances Control Account.

(2) Administer, or by mutual agreement, contract with a private party or another public agency, for the making of those determinations and the performance of functions that would otherwise be the responsibility of the State Board of Equalization pursuant to this chapter, Chapter 6.8 (commencing with Section 25300), or Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code, if those activities and functions for which the State Board of Equalization would otherwise be responsible become the responsibility of the department or, by mutual agreement, the contractor selected by the department.

(f) If, pursuant to subdivision (e), the department, or a private party or another public agency, pursuant to a contract with the department, performs the determinations and functions that would otherwise be the responsibility of the State Board of Equalization, the department shall be responsible for ensuring that persons who are subject to the fees specified in subdivision (e) have equivalent rights to public notice and comment, and procedural and substantive rights of appeal, as afforded by the procedures of the State Board of Equalization pursuant to Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code. Final responsibility for the administrative adjustment of fee rates and the administrative appeal of any fees or penalty assessments made pursuant to this section may only be assigned by the department to a public agency.

(g) If, pursuant to subdivision (e), the department, or a private party or another public agency, pursuant to a contract with the department, performs the determinations and functions that would otherwise be the responsibility of the State Board of Equalization, the department shall have equivalent authority to make collections and enforce judgments as provided to the State Board of Equalization pursuant to Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code. Unpaid amounts, including penalties and interest, shall be a perfected and enforceable state tax lien in accordance with Section 43413 of the Revenue and Taxation Code.

(h) The department, with the concurrence of the Secretary for Environmental Protection, shall determine which administrative functions should be retained by the State Board of Equalization, administered by the department, or assigned to another public agency or private party pursuant to subdivisions (e), (f), and (g).

(i) The department may adopt regulations to implement subdivisions (e) to (h), inclusive.

(j) The Director of Finance, upon request of the director, may make a loan from the General Fund to the Hazardous Waste Control Account to meet cash needs. The loan shall be subject to the repayment provisions of Section 16351 of the Government Code and the interest provisions of Section 16314 of the Government Code.

(k) The department shall establish, within the Hazardous Waste Control Account, a reserve of at least one million dollars ($1,000,000) each year to ensure that all programs funded by the Hazardous Waste Control Account will not be adversely affected by any revenue shortfalls.

(Amended by Stats. 2012, Ch. 39, Sec. 33. Effective June 27, 2012.)



25174.1

(a)  Each person who disposes of hazardous waste in this state shall pay a fee for the disposal of hazardous waste to land, based on the type of waste placed in a disposal site, in accordance with this section and Section 25174.6.

(b)  “Disposal fee” means the fee imposed by this section.

(c)  For purposes of this section, “dispose” and “disposal” include “disposal,” as defined in Section 25113, including, but not limited to, “land treatment,” as defined in subdivision (n) of Section 25205.1.

(d)  Each operator of an authorized hazardous waste facility, at which hazardous wastes are disposed, shall collect a fee from any person submitting hazardous waste for disposal and shall transmit the fees to the State Board of Equalization for the disposal of those wastes. The operator shall be considered the taxpayer for purposes of Section 43151 of the Revenue and Taxation Code. The facility operator is not required to collect and transmit the fee for a hazardous waste if the operator maintains written evidence that the hazardous waste is eligible for the exemption provided by Section 25174.7 or otherwise exempted from the fees pursuant to this chapter. The written evidence may be provided by the operator or by the person submitting the hazardous waste for disposal, and shall be maintained by the operator at the facility for a minimum of three years from the date that the waste is submitted for disposal. If the operator submits the hazardous waste for disposal, the operator shall pay the same fee as would any other person.

(e)  Notwithstanding subdivision (d), the disposal facility shall not be liable for the underpayment of any disposal fees for hazardous waste submitted for disposal by a person other than the operator, if the person submitting the hazardous waste to the disposal facility has done either of the following:

(1)  Mischaracterized the hazardous waste.

(2)  Misrepresented any exemptions pursuant to Section 25174.7 or any other exemption from the disposal fee provided pursuant to this chapter.

(f)  (1)  Any additional payment of disposal fees that are due to the State Board of Equalization as a result of a mischaracterization of a hazardous waste, a misrepresentation of an exemption, or any other error, shall be the responsibility of the person making the mischaracterization, misrepresentation, or error.

(2)  In the event of a dispute regarding the responsibility for a mischaracterization, misrepresentation, or other error, for which additional payment of disposal fees are due, the State Board of Equalization shall assign responsibility for payment of the fee to that person, or those persons, it determines responsible for the mischaracterization, misrepresentation, or other error, provided that the person, or persons, has the right to a public hearing and comment, and the procedural and substantive rights of appeal pursuant to Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code.

(3)  Any generator, transporter, or owner or operator of a disposal facility shall report to the department and the State Board of Equalization any information regarding any such mischaracterization, misrepresentation, or error, which could affect the disposal fee, within 30 days of that information first becoming known to that person.

(g)  The State Board of Equalization shall deposit the fees collected pursuant to this section in the Hazardous Waste Control Account, for expenditure by the department, upon appropriation by the Legislature.

(h)  The operator of the facility that disposes of the hazardous waste to land shall provide to every person who submits hazardous waste for disposal at the facility a statement showing the amount of hazardous waste fees payable pursuant to this section.

(i)  Any person who disposes of hazardous waste at any site that is not an authorized hazardous waste facility shall be responsible for payment of fees pursuant to this section and shall be the taxpayer for purposes of Section 43151 of the Revenue and Taxation Code.

(j)  Any administrative savings that are derived by the state as a result of changes made to this section during the 1995–96 Regular Session of the Legislature shall be made available to the department and reflected in the annual Budget Act.

(Amended by Stats. 1997, Ch. 870, Sec. 10. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25174.2

(a) The base rate for the hazardous wastes specified in Section 25174.6 which are disposed of or submitted for disposal in the state is eighty-five dollars and twenty-four cents ($85.24) per ton for disposal of hazardous waste to land.

(b) The base rate specified in subdivision (a) is the base rate for the period of January 1, 1997, to December 31, 1997. Beginning with calendar year 1998, and for each year thereafter, the State Board of Equalization shall adjust the base rate annually to reflect increases or decreases in the cost of living during the prior fiscal year, as measured by the Consumer Price Index issued by the Department of Industrial Relations or a successor agency.

(c) This section shall become operative on January 1, 2001.

(Repealed (Jan. 1, 1998) and added by Stats. 1997, Ch. 870, Sec. 11.5. Effective January 1, 1998. Added section operative January 1, 2001, by its own provisions and by Sec. 54 (subd. (c)) of Ch. 870.)



25174.6

(a) The fee provided pursuant to Section 25174.1 shall be determined as a percentage of the base rate, as adjusted by the State Board of Equalization, pursuant to Section 25174.2, or as otherwise provided by this section. The procedure for determining these fees is as follows:

(1) The following fees shall be paid for each ton, or fraction thereof for up to the first 5,000 tons of the following hazardous wastes disposed of, or submitted for disposal, in the state at each specific offsite facility by each producer, or at each specific onsite facility, per month, if the hazardous wastes are not otherwise subject to the fee specified in paragraph (3) or (4) and are not otherwise exempt from the fees imposed pursuant to this article:

(A) For non-RCRA hazardous waste, excluding asbestos, generated in a remedial action, a removal action, or a corrective action taken pursuant to this chapter, Chapter 6.7 (commencing with Section 25280), Chapter 6.75 (commencing with Section 25299.10), or Chapter 6.8 (commencing with Section 25300), or generated in any other required or voluntary cleanup, removal, or remediation of a hazardous substance or non-RCRA hazardous waste, a fee of five dollars and seventy-two cents ($5.72) per ton.

(B) For all other non-RCRA hazardous waste, a fee of 16.31 percent of the base rate for each ton.

(2) Thirteen percent of the base rate for each ton, or fraction thereof, shall be paid for up to the first 5,000 tons of hazardous waste disposed of, or submitted for disposal, in the state, at each specific offsite facility by each producer, or at each specific onsite facility, per month, which result from the extraction, beneficiation, and processing of ores and minerals, including phosphate rock and the overburden from the mining of uranium ore and which is not otherwise subject to the fee specified in paragraph (3) or (4).

(3) Two hundred percent of the base rate shall be paid for each ton, or fraction thereof, of extremely hazardous waste disposed of, or submitted for disposal, in the state.

(4) Two hundred percent of the base rate shall be paid for each ton, or fraction thereof, of restricted hazardous wastes listed in subdivision (b) of Section 25122.7 disposed of, or submitted for disposal, in the state.

(5) Forty and four-tenths percent of the base rate shall be paid for each ton, or fraction thereof, of hazardous waste disposed of, or submitted for disposal, in the state, which is not otherwise subject to the fees specified in paragraph (1), (2), (3), (4), or (6).

(6) Five percent of the base rate shall be paid for each ton, or fraction thereof, of hazardous waste disposed of, or submitted for disposal, in the state, that is a solid hazardous waste residue resulting from incineration or dechlorination. No fees shall be imposed pursuant to this paragraph on a solid hazardous waste residue resulting from incineration or dechlorination which is disposed of, or submitted for disposal, outside of the state.

(7) Fifty percent of the fee that would otherwise be paid for each ton, or fraction thereof, of hazardous waste disposed of in the state, that is a solid hazardous waste residue resulting from treatment of a treatable waste by means of a designated treatment technology, as defined in Section 25179.2. No fees shall be imposed pursuant to this paragraph on a solid hazardous waste residue resulting from treatment of a treatable waste by means of a designated treatment technology that is not a hazardous waste or which is disposed of, or submitted for disposal, outside of the state.

(b) The amount of fees payable to the State Board of Equalization pursuant to this section shall be calculated using the total wet weight, measured in tons or fractions thereof, of the hazardous waste in the form in which the hazardous waste existed at the time of disposal, submission for disposal, or application to land using a land disposal method, as defined in Section 66260.10 of Title 22 of the California Code of Regulations, if all of the following apply:

(1) The weight of any nonhazardous reagents or treatment additives added to the waste, after it has been submitted for disposal, for purposes of rendering the waste less hazardous, shall not be included in those calculations.

(2) Except as provided by paragraph (7) of subdivision (a), any RCRA hazardous waste received, treated, and disposed at the disposal facility shall be subject to a disposal fee pursuant to this section as if it were a non-RCRA hazardous waste, if the waste, due to treatment, is no longer a RCRA hazardous waste at the time of disposal.

(c) All fees imposed by this section shall be paid in accordance with Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code.

(d) This section shall become operative on January 1, 2001.

(Repealed (in Sec. 12.3) and added by Stats. 1997, Ch. 870, Sec. 12.5. Effective January 1, 1998. Added section operative January 1, 2001, by its own provisions and by Sec. 54 (subd. (c)) of Ch. 870.)



25174.7

(a)  The fees provided for in Sections 25174.1 and 25205.5 do not apply to any of the following:

(1)  Hazardous wastes which result when a government agency, or its contractor, removes or remedies a release of hazardous waste in the state caused by another person.

(2)  Hazardous wastes generated or disposed of by a public agency operating a household hazardous waste collection facility in the state pursuant to Article 10.8 (commencing with Section 25218), including, but not limited to, hazardous waste received from conditionally exempt small quantity commercial generators, authorized pursuant to Section 25218.3.

(3)  Hazardous wastes generated or disposed of by local vector control agencies which have entered into a cooperative agreement pursuant to Section 116180 or by county agricultural commissioners, if the hazardous wastes result from their control or regulatory activities and if they comply with the requirements of this chapter and regulations adopted pursuant thereto.

(4)  Hazardous waste disposed of, or submitted for disposal or treatment, by any person, which is discovered and separated from solid waste as part of a load checking program.

(b)  Notwithstanding paragraph (1) of subdivision (a), any person responsible for a release of hazardous waste, which has been removed or remedied by a government agency, or its contractor, shall pay the fee pursuant to Section 25174.1.

(c)  Any person who acquires land for the sole purpose of owner-occupied single-family residential use, and who acquires that land without actual or constructive notice or knowledge that there is a tank containing hazardous waste on or under that property, is exempt from the fees imposed pursuant to Sections 25174.1, 25205.5, and 25345, in connection with the removal of the tank.

(Amended by Stats. 1996, Ch. 1023, Sec. 233. Effective September 29, 1996.)



25174.9

The Hazardous Waste Control Account is the successor fund of the Federal Receipts Account that was established pursuant to Section 25174.8, as that section read on January 1, 1999. All assets, liabilities, and surplus of the Federal Receipts Account shall, as of June 30, 1999, be transferred to, and become a part of the Hazardous Waste Control Account, as provided by Section 16346 of the Government Code. All existing appropriations from the Federal Receipts Account, to the extent encumbered, and also those which had been made for particular projects from the Federal Receipts Account, shall continue to be available for the same purposes and periods from the Hazardous Waste Control Account.

(Added by Stats. 1998, Ch. 882, Sec. 5. Effective January 1, 1999.)



25174.11

Section 25174.1 does not apply to the previous disposal of mining waste that is subsequently classified as nonhazardous pursuant to the department’s California Assessment Manual criteria regulations set forth in Article 2 (commencing with Section 66300) of Chapter 30 of Division 4 of Title 22 of the California Administrative Code, which became effective October 27, 1984, and disposal fees shall not be assessed pursuant to Section 25174.1 for that waste if the waste previously disposed of is not significantly different from the waste classified as nonhazardous.

(Amended by Stats. 1989, Ch. 269, Sec. 10. Effective August 3, 1989.)



25175

(a)  (1) The department shall prepare and adopt, by regulation, a list, and on or before January 1, 2002, and when appropriate thereafter, shall revise, by regulation, that list, of specified hazardous wastes that the department finds are economically and technologically feasible to recycle either onsite or at an offsite commercial hazardous waste recycling facility in the state, taking into consideration various factors that shall include, but are not limited to, the quantities of, concentrations of, and potential contaminants in, these hazardous wastes, the number and location of recycling facilities, and the proximity of these facilities to hazardous waste generators.

(2)  Whenever any hazardous waste on the list adopted or revised pursuant to paragraph (1) is transported offsite for disposal, the department may request, in writing, by certified mail with return receipt requested, and the generator of that waste shall supply the department with a formal, complete, and detailed statement justifying why the waste was not recycled, in writing, by certified mail with return receipt requested, within 30 calendar days of receipt of the department’s request. This statement shall include the generator’s assessment of the economic and technological feasibility of recycling the wastes and may include, but is not required to be limited to, the generator’s good faith determination that sending the hazardous waste to any recycling facility where it is feasible to recycle that hazardous waste would constitute an unacceptable environmental or business risk. This determination by the generator shall be based upon an environmental audit or other reasonably diligent investigation of the environmental and other relevant business practices of the recycling facility or facilities where it would otherwise be feasible to recycle the waste. If the request is made of any entity listed in Section 25118 other than an individual, the statement shall be issued by the responsible management of that entity. The department shall keep confidential any trade secrets contained in that statement.

(3)  On or before January 1, 2002, the department shall establish a procedure for the department to independently verify whether any hazardous waste identified in the list adopted pursuant to paragraph (1) is disposed of, rather than recycled. The department shall, on or before January 1, 2002, prepare and adopt those regulations that the department finds necessary to ensure that it can fully perform its duties pursuant to subdivisions (k) and ( l) of Section 25170 to encourage the exchange of hazardous waste and to establish and maintain an information clearinghouse of hazardous wastes that may be recyclable.

(4)  On or before July 1, 2000, the department shall establish an advisory committee to advise the department on the development of the regulations required or authorized by this section and on the department’s implementation of this section. The advisory committee shall consist of representatives of generators, hazardous waste facility operators, environmental organizations, the Legislature, and other interested parties.

(5)  In determining to which generators the department will send the request specified in paragraph (2), the department shall give priority to notifying generators transporting offsite for disposal more than 1000 pounds per year of the type of hazardous waste that would be the subject of the request, to the extent this prioritization is feasible within the information management capabilities of the department.

(b)  (1)  If, after the department receives a statement from a generator pursuant to paragraph (2) of subdivision (a), the department finds the recycling of a hazardous waste to be economically and technologically feasible, the department shall inform the generator, in writing, by certified mail, return receipt requested, that 30 days after the date the generator receives notice of the department’s finding, any of the generators’ hazardous waste transported offsite to which the department’s finding applies shall, after that date, be recycled. The department may establish procedures for rescinding or modifying any finding made by the department pursuant to this paragraph if there is a pertinent change in circumstances related to that finding.

(2)  Notwithstanding paragraph (1), the department shall not find the recycling of a hazardous waste to be economically and technologically feasible if a generator includes a good faith determination in the statement submitted pursuant to paragraph (2) of subdivision (a) that sending its hazardous waste to any recycling facility where it is otherwise feasible to recycle the hazardous waste constitutes an unacceptable environmental or business risk.

(c)  A generator who does not recycle a hazardous waste after the generator receives a notice of the departments’ findings pursuant to subdivision (b) that the hazardous waste is economically and technologically feasible to recycle is subject to five times the disposal fee that would otherwise apply to the disposal of that hazardous waste pursuant to Section 25174.1.

(d)  For purposes of this section, “recycle” and “recycling” shall have the same meaning as set forth in subdivision (a) of Section 25121.1.

(Amended by Stats. 1999, Ch. 745, Sec. 3. Effective January 1, 2000.)



25177

The department may report findings and results of an investigation which the department undertakes pertaining to subject matter governed by this chapter, except for trade secrets as provided in Section 25173. The department may distribute such information as it considers necessary for the protection of the public or for the protection of human health, domestic livestock, wildlife, and the environment and to ensure the best use of natural resources. The department may publish reports summarizing or containing any order of the director or any judgment or court order which has been rendered pursuant to this chapter, including the nature of the charge and its disposition.

(Amended by Stats. 1982, Ch. 89, Sec. 22. Effective March 2, 1982.)



25178

On or before January 1 of each odd-numbered year, the department shall post on its Web site, at a minimum, all of the following:

(a) The status of the regulatory and program developments required pursuant to legislative mandates.

(b) (1) The status of the hazardous waste facilities permit program that shall include all of the following information:

(A) A description of the final hazardous waste facilities permit applications received.

(B) The number of final hazardous waste facilities permits issued to date.

(C) The number of final hazardous waste facilities permits yet to be issued.

(D) A complete description of the reasons why the final hazardous waste facilities permits yet to be issued have not been issued.

(2) For purposes of paragraph (1), “hazardous waste facility” means a facility that uses a land disposal method, as defined in subdivision (d) of Section 25179.2, and that disposes of wastes regulated as hazardous waste pursuant to the federal act.

(c) The status of the hazardous waste facilities siting program.

(d) The status of the hazardous waste abandoned sites program.

(e) A summary of enforcement actions taken by the department pursuant to this chapter and any other actions relating to hazardous waste management.

(f) Summary data on annual quantities and types of hazardous waste generated, transported, treated, stored, and disposed.

(g) Summary data regarding onsite and offsite disposition of hazardous waste.

(h) Research activity initiated by the department.

(i) Regulatory action by other agencies relating to hazardous waste management.

(j) A revised listing of recyclable materials showing any additions or deletions to the list prepared pursuant to Section 25175 that have occurred since the last report.

(k) Any other data considered pertinent by the department to hazardous waste management.

(l) The information specified in subdivision (c) of Section 25161, paragraph (4) of subdivision (a) of Section 25197.1, subdivision (c) of Section 25354, and Sections 25334.7, and 25356.5.

(m) A status report on the cleanup of the McColl Hazardous Waste Disposal Site in Orange County.

(Amended by Stats. 2004, Ch. 644, Sec. 8. Effective January 1, 2005.)



25178.1

The State Board of Equalization shall provide quarterly reports to the Legislature on the fees collected pursuant to Sections 25174.1, 25205.2, and 25205.5. The reports shall be due on the 15th day of the second month following each quarter.

(Amended by Stats. 1997, Ch. 870, Sec. 13. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25178.3

(a)  The director shall notify the Republic of Mexico and every state which is contiguous to this state whenever any of the following occurs:

(1)  Any hazardous wastes listed pursuant to Section 25140 is restricted as to land disposal in the state.

(2)  A hazardous waste regulated under the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.), is restricted as to land disposal in the state on a more accelerated schedule than that implemented by the Environmental Protection Agency.

(3)  The state takes any other action to restrict wastes as to land disposal, including banning or increasing disposal fees on specific categories of hazardous waste.

(4)  The department or a state or federal agency requires the closure of, or curtailment of operations at, any offsite hazardous waste land disposal facility currently operating pursuant to a grant of interim status issued pursuant to Section 25200.5 or a final permit issued pursuant to Section 25200.

(b)  When providing a notice pursuant to subdivision (a), the director shall send a letter by registered mail to a public official in the Republic of Mexico and in each state who the director determines to have responsibility for hazardous waste regulation. The letter shall include all of the following:

(1)  A description of the action taken in the state and documentation as to why this state felt it necessary to take the action to protect the public health and the environment.

(2)  Specific information on treatment alternatives available to reduce, recycle, treat, or destroy the hazardous wastes affected by the action.

(3)  The availability of the treatment capacity in this state, and the costs of that treatment.

(4)  Information as to how the state or Mexico could develop comparable treatment systems.

(5)  A statement that it is not the intent of the citizens of this state to transfer their hazardous waste problems to the Republic of Mexico or to other states.

(Added by Stats. 1986, Ch. 452, Sec. 1.)



25179

(a)  A city or county or an agency or entity established by a joint powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code may enter into a contract or contracts with a business entity for the purpose of planning, financing, constructing, and operating an offsite hazardous waste facility to transfer or treat hazardous waste.

(b)  The authority granted by this section to a city, county, agency, or entity is in addition to any other authority granted by law.

(c)  For purposes of this section, “business entity” means any private organization or enterprise operated for profit, including, but not limited to, a proprietorship, partnership, firm, business, trust, joint venture, syndicate, corporation, or association.

(Added by Stats. 1985, Ch. 1338, Sec. 8.)






ARTICLE 7.7 - Hazardous Waste Treatment Reform Act of 1995

25179.1

(a)  This article shall be known, and may be cited, as the Hazardous Waste Treatment Reform Act of 1995.

(b)  It is the intent of the Legislature, in enacting this article, to adopt reasonable and realistic methods for addressing the environmental risks associated with land disposal of hazardous waste and to encourage the treatment of hazardous waste to remove or reduce hazards to human health and the environment. However, it is not the Legislature’s intent to impose hazardous waste management requirements upon hazardous waste generators and hazardous waste storage, treatment, and disposal facilities located within the state which could, if so imposed, encourage illegal disposal practices or force California generators to seek hazardous waste disposal solutions in other states or countries, thereby shifting the state’s hazardous waste treatment and disposal burdens to other jurisdictions.

(c)  The Legislature hereby finds and declares the following:

(1)  The hazardous waste treatment industry is important to California’s economy and future environmental protection.

(2)  Treatment of hazardous waste, the generation of which cannot otherwise be prevented through waste minimization and recycling of hazardous constituents, is preferable to disposal of that waste by means of incineration or land disposal without treatment.

(3)  To improve California’s economic and environmental well-being, the development and implementation of new hazardous waste treatment technologies in California that reduce or eliminate the hazards to human health and the environment of hazardous waste generated in California should be encouraged where these technologies can be practically utilized in California to substantially reduce or eliminate these hazards.

(Repealed and added by Stats. 1995, Ch. 638, Sec. 15. Effective January 1, 1996.)



25179.2

For purposes of this article, the following definitions apply:

(a)  “Agricultural drainage water” means subsurface water or perched groundwater which is drained from beneath agricultural lands and which results from agricultural irrigation.

(b)  “Free liquids” mean liquids which readily separate from the solid portion of a hazardous waste under ambient temperature and pressure.

(c)  “Hazardous waste landfill” means a disposal facility, or part of a facility, where hazardous waste is placed in or onto land and which is not a land treatment facility, a surface impoundment, or an injection well.

(d)  “Land disposal” means placement in or on the land, and includes, but is not limited to, placement in a landfill, surface impoundment, waste pile, injection well, land treatment facility, salt dome formation, salt bed formation, underground mine or cave, or concrete vault or bunker intended for disposal purposes.

(e)  Notwithstanding Section 25123.5, and for purposes of this article only, “treatment” means any method, technique, or process, including incineration, occurring at authorized facilities that changes the physical, chemical, or biological character or composition of any hazardous waste and, by that change, the waste becomes nonhazardous, significantly less hazardous, or more suitable for land disposal because of removal or substantial reduction of undesirable properties, such as toxicity, mobility, persistence, reactivity, bioaccumulation, flammability, or corrosivity. “Treatment” does not include any of the following, to the extent that one or more of the following are the only methods which are used:

(1)  Solidification of hazardous waste by the addition of absorbent material that produces a change only in the physical character of the waste, without a corresponding change in the chemical character of the waste.

(2)  Treatment occurring directly in or on the land, such as land treatment, except that treatment may include in situ treatment necessary for site mitigation.

(3)  Dilution of hazardous waste by the addition of nonhazardous material.

(4)  Evaporation in a surface impoundment.

(f)  “Treated hazardous waste” means a hazardous waste that has been subject to treatment, as specified in subdivision (e), that meets treatment standards established by the department pursuant to Section 25179.6, and applicable treatment standards adopted by the Environmental Protection Agency pursuant to Section 3004(m) of the federal act (42 U.S.C. Sec. 6924(m)). “Treated hazardous waste” also includes a hazardous waste that meets all applicable treatment standards without prior treatment.

(g)  “Designated treatment technology” means a hazardous waste environmental technology certified by the department in accordance with Section 25200.1.5 that the department has also designated, pursuant to Section 25179.7, as a method which will treat specified types of hazardous waste to substantially reduce or eliminate the risk to human health and the environment posed by that waste.

(h)  “Treatable waste” means a type or category of hazardous waste, specified by the department, for which there is a designated treatment technology. A waste becomes a treatable waste one year after designation of the first treatment technology found by the department to be suitable for treatment of that type or category of hazardous waste pursuant to Section 25179.7.

(Repealed and added by Stats. 1995, Ch. 638, Sec. 15. Effective January 1, 1996.)



25179.3

Notwithstanding any other provision of law, except as provided in Section 26179.9, no person shall dispose of liquid waste, liquid hazardous waste, or hazardous waste containing free liquids in a hazardous waste landfill.

(Repealed and added by Stats. 1995, Ch. 638, Sec. 15. Effective January 1, 1996.)



25179.4

In developing new programs and carrying out this chapter, the department shall promote the following waste management practices in order of priority:

(a)  Reduction of hazardous waste generated.

(b)  Recycling of hazardous waste.

(c)  Treatment of hazardous waste.

(d)  Land disposal of residuals from hazardous waste recycling and treatment.

(Repealed and added by Stats. 1995, Ch. 638, Sec. 15. Effective January 1, 1996.)



25179.5

(a)  Notwithstanding any other provision of law, except as provided in this article, any hazardous waste restricted from land disposal by the federal act, or by the Environmental Protection Agency pursuant to the federal act, or by the department pursuant to Section 25179.6, is prohibited from land disposal in the state, unless one of the following circumstances apply:

(1)  The hazardous waste, or the producer of the hazardous waste is granted a variance, extension, exclusion, or exemption by the administrator of the Environmental Protection Agency or by the department.

(2)  The waste is treated in accordance with an applicable treatment standard.

(3)  The federal restriction is stayed or otherwise conditioned by an appropriate court of law.

(4)  It is a solid hazardous waste generated in the cleanup or decontamination of any site contaminated only by hazardous waste that has not been restricted or prohibited by the federal act or prohibited by the Environmental Protection Agency pursuant to the federal act, and which does not meet the treatment standards established by the department pursuant to Section 25179.6, if the department or other federal, state, or local agency with authority to approve the cleanup or decontamination has approved the disposal of the waste.

(b)  (1)  Any treatment standard that is adopted or amended by the Environmental Protection Agency pursuant to subsection (m) of Section 6924 of the federal act, for a hazardous waste prohibited from land disposal pursuant to subdivision (a) and that is in effect, is the treatment standard required to be met before the hazardous waste may be disposed of, using land disposal, in the state. Any land disposal restriction, including any treatment standard, notification requirement, or recordkeeping requirement that is adopted or amended by the Environmental Protection Agency shall become effective in the state upon the effective date of that adoption or amendment, as specified in the final rule published in the Federal Register, and shall, as of that date, supersede any corresponding land disposal restriction specified in the department’s regulations, unless one or more of the following conditions exist:

(A)  A more stringent statutory requirement is applicable.

(B)  A land disposal restriction previously adopted by the department expressly states, in that regulation, that the land disposal restriction is intended to supersede any less stringent land disposal restrictions which may be subsequently adopted by the Environmental Protection agency.

(C)  The department subsequently adopts a more stringent land disposal restriction pursuant to subdivision (c) of Section 25179.6.

(2)  Except as provided in Section 25179.6, any extension, variance, or exemption from the treatment standard granted by the Administrator of the Environmental Protection Agency shall also apply in this state.

(c)  Subdivision (b) applies only to hazardous waste land disposal restrictions, standards, or criteria enforced by the department and does not limit or affect the standards adopted by any other local, state, or federal agency.

(d)  Any hazardous waste or treated hazardous waste that meets all applicable treatment standards pursuant to this section may be disposed of to land at a hazardous waste disposal facility that has been issued a hazardous waste facilities permit allowing that disposal, if the disposal is conducted in compliance with this chapter, the applicable regulations adopted by the department, and the requirements of the permit issued by the department.

(Amended by Stats. 1998, Ch. 880, Sec. 5. Effective January 1, 1999.)



25179.6

(a)  (1)  A land disposal restriction, treatment standard, or land disposal criteria adopted by the department pursuant to former Article 7.7 (commencing with Section 25179.1), which article was repealed by the act adding this section, pursuant to this section, shall remain in effect on and after January 1, 1996, except as provided in paragraph (2), only if both of the following conditions apply to that adopted restriction, treatment standard, or land disposal criteria:

(A)  The land disposal of hazardous waste was actually prohibited or otherwise limited by those disposal restrictions, treatment standards, or land disposal criteria on and before December 31, 1995.

(B)  The implementation date of those disposal restrictions, treatment standards, or land disposal criteria were not suspended until January 1, 1996, by any provision of former Article 7.7 (commencing with Section 25179.1).

(2)  Those land disposal restrictions, treatment standards, or land disposal criteria that remain in effect on and after January 1, 1996, pursuant to paragraph (1), may be repealed or amended by the department by regulation to maintain consistency with this article or pursuant to a determination by the department that any such land disposal restriction, treatment standard, or land disposal criteria is not necessary to protect public health and safety or the environment.

(b)  On and after January 1, 1996, any land disposal restriction, treatment standard, or land disposal criteria that is not required pursuant to Section 25179.5 and that was adopted by the department pursuant to the former Article 7.7 (commencing with Section 25179.1) specified in subdivision (a), but that did not prohibit land disposal prior to January 1, 1996, or was otherwise suspended until January 1, 1996, by any provision of former Article 7.7 shall not prohibit land disposal on or after January 1, 1996, and shall be deemed repealed, including any land disposal restriction, treatment standard, or land disposal criteria for any of the following categories of hazardous waste:

(1)  Any RCRA hazardous waste for which a treatment standard has not been adopted or for which the United States Environmental Protection Agency has granted a delay of the effective date of the standard pursuant to Section 6924 of the federal act.

(2)  Any non-RCRA hazardous waste subject to treatment standards based upon incineration, solvent extraction, or biological treatment.

(3)  Any non-RCRA hazardous waste subject to a treatment standard adopted pursuant to paragraph (3) of subdivision (a) of Section 66268.106 of Title 22 of the California Code of Regulations.

(c)  Except as provided in subdivision (a) with regard to repealing or limiting the effect of restrictions, standards or criteria that prohibited land disposal as of December 31, 1995, the department, by regulation, may adopt new land disposal restrictions, treatment standards, or land disposal criteria in addition to, or more stringent than, those restrictions, standards, or criteria required pursuant to the federal act, or required by the United States Environmental Protection Agency pursuant to the federal act, or for those hazardous wastes not subject to restrictions, standards, or criteria required pursuant to the federal act, or required by the United States Environmental Protection Agency pursuant to the federal act, if the department determines, after holding a public hearing, that both of the following conditions exist:

(1)  A new state land disposal restriction, treatment standard, or criteria is necessary to protect public health and safety and the environment, as indicated by evidence on the record.

(2)  Attainment of the additional restriction, standard, or criteria can be practically achieved in this state and is consistent with the intent language of this article, as provided in Section 25179.1.

(d)  On or before January 1, 2001, the department shall review and, as deemed necessary, revise the hazardous waste land disposal restrictions, treatment standards, and land disposal criteria that were adopted by the department before January 1, 1996, pursuant to former Article 7.7 (commencing with Section 25179.1) and that remain in effect after that date, to maintain consistency with this section. Any treatment standards adopted by the department on or after January 1, 1996, pursuant to this section, shall be reviewed and revised, as deemed necessary, by the department.

(e)  Nothing in this section exempts the department from compliance with Section 57005 and with Sections 11346.2, 11346.3, and 11346.5 of the Government Code.

(Amended by Stats. 2000, Ch. 343, Sec. 9.6. Effective January 1, 2001.)



25179.7

(a)  The department may, upon receipt of a petition, designate treatment technologies certified pursuant to Section 25200.1.5 in accordance with this article. For each designated treatment technology, the department shall specify the types or categories of hazardous wastes that can be satisfactorily treated. The department may specify more than one certified treatment technology for a category of waste and the department may determine more than one category of waste to be suitable for treatment by a certified treatment technology. When listing a designated treatment technology, the department shall provide sufficient specificity in the listing of the treatable wastes to ensure that the definition of each type or category of waste is clearly defined. When designating a treatment technology for one or more types or categories of hazardous waste, the department shall ensure that all of the following criteria are met:

(1)  The treatment technology is appropriate for each of the types or categories of hazardous waste for which it is designated.

(2)  The treatment technology is technically feasible for each of the types or categories of hazardous waste for which it is designated.

(3)  The treatment technology is environmentally desirable for each of the types or categories of hazardous waste for which it is designated. In determining if treatment of a hazardous waste is environmentally desirable, the department shall consider whether there is a viable public health and safety or environmental benefit to be gained by treating the hazardous waste using a designated treatment technology in this state rather than otherwise disposing of the hazardous waste, and whether conducting that treatment in this state provides a benefit beyond that achieved by meeting the land disposal treatment standard, if any, specified for that hazardous waste pursuant to Section 25179.5.

(b)  Upon designation of a certified treatment technology, the department shall notify the public of the types or categories of waste that can be treated by the designated treatment technology. The notice shall specify whether these types or categories represent new treatable wastes, and if not, what other designated treatment technologies also exist for that type or category of treatable waste. The notice shall include explanation of the potential changes in the payment of hazardous waste fees that may result from this designation.

(c)  The department shall not impose any requirement or mandate on any person who generates, stores, treats, or disposes of hazardous waste to use a designated treatment technology. However, the department may provide incentives for the use of designated treatment technologies in this state consistent with authority granted the department pursuant to this chapter.

(d)  The department may adopt regulations establishing standards for designated treatment technologies.

(e)  When determining the fees specified in subdivision (h) of Section 25200.1.5, the department shall include the amounts sufficient to recover the actual costs of the department in reviewing and designating treatment technologies pursuant to this section.

(Repealed and added by Stats. 1995, Ch. 638, Sec. 15. Effective January 1, 1996.)



25179.8

(a)  Except as provided in subdivision (d), the department may grant a variance from the requirements of Sections 25179.5 and 25179.6 for a hazardous waste, consistent with Section 25143.

(b)  The department may grant a variance from the requirements of Section 25179.6 for agricultural drainage waters that meet the criteria established by the department pursuant to Section 25141 if a person demonstrates, to the satisfaction of the department, that all of the following conditions apply to the waste:

(1)  There are no technically and economically feasible treatment, reuse, or recycling alternatives available to render the agricultural drainage water nonhazardous.

(2)  The applicant can demonstrate that the continued disposal of agricultural drainage waters does not pose an immediate or significant long-term risk to public health or the environment.

(3)  The disposal of the agricultural drainage waters is in compliance with the requirements of Section 25179.3.

(c)  A variance granted by the department pursuant to subdivision (b) shall remain in effect for a period not longer than three years and may be renewed for additional three-year periods.

(d)  When granting a variance pursuant to this section, the department may specify, where appropriate, any treatment that shall be required prior to land disposal of the waste, and may impose requirements that may be necessary to protect the public health and the environment.

(e)  The department shall not grant a variance pursuant to subdivision (a) for hazardous waste that is restricted or prohibited by the Environmental Protection Agency pursuant to the federal act, unless either of the following applies:

(1)  The waste has been granted a variance by the Administrator of the Environmental Protection Agency and the variance granted by the department does not permit less stringent management than that required pursuant to the federal variance.

(2)  The Environmental Protection Agency has delegated the authority to grant variances to the department pursuant to the federal act.

(Amended by Stats. 1997, Ch. 17, Sec. 69. Effective January 1, 1998.)



25179.9

Lab packs which contain hazardous waste that has not been restricted or prohibited by the Environmental Protection Agency pursuant to Section 3004 of the federal act, are exempt from the requirements of Sections 25179.3 and 25179.6 if they are disposed of in accordance with the requirements established by the department, by regulation.

(Repealed and added by Stats. 1995, Ch. 638, Sec. 15. Effective January 1, 1996.)



25179.10

(a)  The department may grant an exemption from the requirements of Section 25179.6 pursuant to subdivision (b) for either of the following:

(1)  Any special waste which meets the criteria and requirements established for special waste in the regulations adopted by the department and has been classified as a special waste pursuant to the regulations adopted by the department but does not meet the treatment standards established by the department pursuant to Section 25179.6.

(2)  Any hazardous waste generated in the extraction, beneficiation, or processing of ores and minerals.

(b)  The department may grant an exemption for a waste specified in subdivision (a) if a person, upon application, demonstrates to the satisfaction of the department that no economically and technologically feasible alternatives exist to recycle, reuse, or treat the waste to meet the treatment standards adopted by the department pursuant to Section 25179.6 and that there will be no migration of hazardous constituents in concentrations which pollute or threaten to pollute the waters of the state from the disposal unit where the waste is to be disposed. An exemption granted pursuant to this subdivision shall remain in effect for five years. The department may renew the exemption if, upon application, it determines that the findings required by the subdivision still apply.

(Repealed and added by Stats. 1995, Ch. 638, Sec. 15. Effective January 1, 1996.)



25179.11

(a)  A person discharging a hazardous waste into a surface impoundment that was constructed before July 1, 1986, and for which an application for waste discharge requirements was submitted on or before September 1, 1986, is exempt from the requirements of Sections 25179.5 and 25179.6 if all of the following conditions apply to the surface impoundment:

(1)  The surface impoundment, the management of the hazardous waste discharged into the surface impoundment, and any residue resulting from the treatment of the hazardous waste meet the requirements of Section 3005(j) of the federal act and Section 268.4 of Title 40 of the Code of Federal Regulations, if applicable.

(2)  The surface impoundment is in compliance with Article 9.5 (commencing with Section 25208).

(3)  Hazardous waste is discharged into the surface impoundment for purposes of treating the hazardous waste to comply with any treatment standard in effect pursuant to Section 25179 or adopted by the department pursuant to Section 25179.6 for that hazardous waste, and the residues that result from the treatment of the hazardous waste which do not meet that treatment standard are removed for subsequent management within one year from the date of placement of the hazardous waste into the surface impoundment.

(b)  A person discharging a hazardous waste into a surface impoundment that was constructed after July 1, 1986, and for which an application for waste discharge requirements was submitted after September 1, 1986, is exempt from the requirements of Sections 25179.5 and 25179.6 if all of the following conditions apply to the surface impoundment:

(1)  The surface impoundment, the management of the hazardous waste discharged into the surface impoundment, and any residue resulting from the treatment of the hazardous waste meet the requirements of Section 3005(j) of the federal act and Section 268.4 of Title 40 of the Code of Federal Regulations, if applicable.

(2)  The surface impoundment is in compliance with Article 9.5 (commencing with Section 25208).

(3)  Hazardous waste is discharged into the surface impoundment for purposes of treating the hazardous waste to comply with any treatment standard in effect pursuant to Section 25179.5 or adopted by the department pursuant to Section 25179.6 for that hazardous waste, and the residues that result from the treatment of the hazardous waste which do not meet that treatment standard are removed for subsequent management within one year from the date of placement of the hazardous waste into the surface impoundment.

(4)  The department determines that the use of the surface impoundment to treat the hazardous waste is the only means by which the hazardous waste can be treated using the best demonstrated available technology.

(Amended by Stats. 1996, Ch. 632, Sec. 3. Effective January 1, 1997.)



25179.12

(a)  Except as provided in subdivisions (b) and (c), a person operating a land treatment facility is exempt from the requirements of Sections 25179.5 and 25179.6 if the facility is in compliance with the requirements of all state and federal statutes and regulations applicable to land treatment facilities, including, but not limited to, subdivision (b), and the facility has either been issued a final hazardous waste facilities permit or is operating under, and in compliance with, the requirements of interim status and the facility operator has submitted an application for a final permit.

(b)  Land treatment facilities at which hazardous constituents have migrated from the treatment zone shall not be eligible for an exemption pursuant to subdivision (a) until the contamination has been removed to the satisfaction of the department. In order for the department to determine whether hazardous constituents have migrated from the treatment zone, the owner or operator of the land treatment facility shall provide data to the department on at least all of the following:

(1)  Soil cores taken from below the treatment zone.

(2)  Groundwater monitoring.

(3)  Unsaturated zone monitoring.

(4)  Waste analysis.

(5)  Historical activities at the facility.

(c)  A land treatment facility may not treat hazardous waste which has been restricted or prohibited by the Environmental Protection Agency pursuant to Section 3004 of the federal act unless the land treatment has been authorized by the Administrator of the Environmental Protection Agency.

(Amended by Stats. 1996, Ch. 632, Sec. 4. Effective January 1, 1997.)






ARTICLE 8 - Enforcement

25180

(a)  (1)  Except as provided in paragraph (2), the standards in this chapter and the regulations adopted by the department to implement this chapter shall be enforced by the department, and by any local health officer or any local public officer designated by the director.

(2)  The standards of this chapter listed in paragraph (1) of subdivision (c) of Section 25404, and the regulations adopted to implement the standards of this chapter listed in paragraph (1) of subdivision (c) of Section 25404, shall be enforced by the department and one of the following:

(A)  If there is no CUPA, the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(B)  Within the jurisdiction of a CUPA, the unified program agencies, to the extent provided by this chapter and Sections 25404.1 and 25404.2. Within the jurisdiction of a CUPA, the unified program agencies shall be the only local agencies authorized to enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(b)  (1)  In addition to the persons specified in subdivision (a), any traffic officer, as defined by Section 625 of the Vehicle Code, and any peace officer specified in Section 830.1 of the Penal Code, may enforce Section 25160, subdivision (a) of Section 25163, and Sections 25250.8, 25250.18, 25250.19, and 25250.23. Traffic officers and peace officers are authorized representatives of the department for purposes of enforcing the provisions set forth in this subdivision.

(2)  A peace officer specified in subdivision (a) of Section 830.37 of the Penal Code may, upon approval of the local district attorney, enforce the standards in this chapter and regulations adopted by the department to implement this chapter. A peace officer authorized to enforce those standards and regulations pursuant to this paragraph shall perform these duties in coordination with the appropriate local officer or agency authorized to enforce this chapter pursuant to subdivision (a), and shall complete a training program which is equivalent to that required by the department for local officers and agencies authorized to enforce this chapter pursuant to subdivision (a).

(c)  Notwithstanding any limitations in subdivision (b), a member of the California Highway Patrol may enforce Sections 25185, 25189, 25189.2, 25189.5, 25191, and 25195, and Article 6 (commencing with Section 25160) and Article 6.5 (commencing with Section 25167.1), as those provisions relate to the transportation of hazardous waste.

(d)  In enforcing this chapter, including, but not limited to, the issuance of orders imposing administrative penalties, the referral of violations to prosecutors for civil or criminal prosecution, the settlement of cases, and the adoption of enforcement policies and standards related to those matters, the department and the local officers and agencies authorized to enforce this chapter pursuant to subdivision (a) shall exercise their enforcement authority in such a manner that generators, transporters, and operators of storage, treatment, transfer, and disposal facilities are treated equally and consistently with regard to the same types of violations.

(Amended by Stats. 1996, Ch. 539, Sec. 18. Effective January 1, 1997.)



25180.1

For purposes of this chapter, “permit” includes matters deemed to be permits pursuant to subdivision (c) of Section 25198.6.

(Amended by Stats. 1992, Ch. 113, Sec. 1. Effective July 2, 1992.)



25180.2

The department shall prioritize an enforcement action authorized by this chapter affecting communities that have been identified by the California Environmental Protection Agency as being the most impacted environmental justice communities.

(Added by Stats. 2013, Ch. 598, Sec. 2. Effective January 1, 2014.)



25180.5

(a)  The department, the State Water Resources Control Board, and the California regional water quality control boards shall notify the local health officer and director of environmental health of a county, city, or district, and the CUPA for the jurisdiction as specified in subdivision (b), within 15 days after any of the following occur:

(1)  The department’s or board’s employees are informed or discover that a disposal of hazardous waste has occurred within that county, city, or district and that the disposal violates a state or local law, ordinance, regulation, rule, license, or permit or that the disposal is potentially hazardous to the public health or the environment.

(2)  The department or board proposes to issue an abatement order or a cease and desist order, to file a civil or criminal action, or to settle a civil or criminal action, concerning a disposal of hazardous waste within that county, city, or district.

(b)  The notice given by the department or board pursuant to subdivision (a) shall include all test results and any relevant information which the department or board has obtained and which do not contain trade secrets, as defined by Section 25173, as determined by the department or board. If the department or board determines that the test results or information cannot be disseminated because of current or potential litigation, the department or board shall inform the local health officer, the director of environmental health, and the CUPA for the jurisdiction that the test results and information shall be used by the local health officer, the director of environmental health, and the unified program agencies, only in connection with their statutory responsibilities and shall not otherwise be released to the public.

(c)  The department, the State Water Resources Control Board, and the California regional water quality control boards shall coordinate with the unified program agencies regarding violations of this chapter, or violations of regulations adopted pursuant to this chapter, at a unified program facility.

(Amended by Stats. 1995, Ch. 639, Sec. 19. Effective January 1, 1996.)



25180.7

(a) Within the meaning of this section, a “designated government employee” is any person defined as a “designated employee” by Government Code Section 82019, as amended.

(b) Any designated government employee who obtains information in the course of his or her official duties revealing the illegal discharge or threatened illegal discharge of a hazardous waste within the geographical area of his or her jurisdiction and who knows that the discharge or threatened discharge is likely to cause substantial injury to the public health or safety must, within 72 hours, disclose that information to the local Board of Supervisors and to the local health officer. No disclosure of information is required under this subdivision when otherwise prohibited by law, or when law enforcement personnel have determined that this disclosure would adversely affect an ongoing criminal investigation, or when the information is already general public knowledge within the locality affected by the discharge or threatened discharge.

(c) Any designated government employee who knowingly and intentionally fails to disclose information required to be disclosed under subdivision (b) shall, upon conviction, be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code. The court may also impose upon the person a fine of not less than five thousand dollars ($5000) or more than twenty-five thousand dollars ($25,000). The felony conviction for violation of this section shall require forfeiture of government employment within thirty days of conviction.

(d) Any local health officer who receives information pursuant to subdivision (b) shall take appropriate action to notify local news media and shall make that information available to the public without delay.

(Amended by Stats. 2011, Ch. 15, Sec. 187. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Note: This section was added on Nov. 4, 1986, by initiative Prop. 65 (the Safe Drinking Water and Toxic Enforcement Act of 1986).)



25181

(a)  When the department determines that any person has engaged in, is engaged in, or is about to engage in any acts or practices which constitute or will constitute a violation of this chapter, or any rule, regulation, permit, covenant, standard, requirement, or order issued, promulgated, or executed thereunder, and when requested by the department, the city attorney of the city in which those acts or practices occur, occurred, or will occur, the district attorney of the county in which those acts or practices occur, occurred, or will occur, or the Attorney General may apply to the superior court for an order enjoining those acts or practices, or for an order directing compliance, and upon a showing by the department that the person has engaged in or is about to engage in those acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.

(b)  When the unified program agency determines that any person has engaged in, is engaged in, or is about to engage in any acts or practices which constitute or will constitute a violation of this chapter, or any rule, regulation, permit, covenant, standard, requirement, or order issued, promulgated, or executed thereunder, and when requested by the unified program agency, the city attorney of the city in which those acts or practices occur, occurred, or will occur, the district attorney of the county in which those acts or practices occur, occurred, or will occur, or the Attorney General, may apply to the superior court for an order enjoining those acts or practices, or for an order directing compliance, and upon a showing by the unified program agency that the person has engaged in or is about to engage in those acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.

(Amended by Stats. 1998, Ch. 357, Sec. 1. Effective January 1, 1999.)



25181.5

A registered waste transporter transporting medical waste who is not subject to Section 25097 shall be subject to penalties for violations pursuant to this article.

(Added by Stats. 1993, Ch. 813, Sec. 16. Effective January 1, 1994.)



25182

Every civil action brought under this chapter at the request of the department or a unified program agency shall be brought by the city attorney, the county attorney, the district attorney, or the Attorney General in the name of the people of the State of California, and any such actions relating to the same processing or disposal of hazardous wastes may be joined or consolidated.

(Amended by Stats. 1995, Ch. 639, Sec. 21. Effective January 1, 1996.)



25183

Any civil action brought pursuant to this chapter shall be brought in the county in which the processing or disposal of hazardous waste is made or proposed to be made, the county in which the principal office of the defendant is located, or the county in which the Attorney General has an office nearest to the county in which the principal office of the defendants, or any of them, is located in this state.

(Amended by Stats. 1982, Ch. 496, Sec. 8. Effective July 12, 1982.)



25184

In any civil action brought pursuant to this chapter in which a temporary restraining order, preliminary injunction, or permanent injunction is sought, it shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the temporary restraining order, preliminary injunction, or permanent injunction not be issued; or that the remedy at law is inadequate, and the temporary restraining order, preliminary injunction, or permanent injunction shall issue without such allegations and without such proof.

(Added by Stats. 1972, Ch. 1236.)



25184.1

If any administrative order or decision that imposes a penalty is issued pursuant to this chapter or Chapter 6.8 (commencing with Section 25300), the administrative order or decision has become final, and, if applicable, a petition for judicial review of the final order or decision has not been filed within the time limits prescribed in Section 11523 of the Government Code, the department may apply to the clerk of the appropriate court for a judgment to collect the administrative penalty. The department’s application, which shall include a certified copy of the final administrative order or decision, constitutes a sufficient showing to warrant issuance of the judgment. The court clerk shall enter the judgment immediately in conformity with the application. The judgment so entered has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court in which it is entered.

(Amended by Stats. 2004, Ch. 183, Sec. 202. Effective January 1, 2005.)



25185

(a)  In order to carry out the purposes of this chapter, any authorized representative of the department or the local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180, may, at any reasonable hour of the day, or as authorized pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, do any of the following:

(1)  Enter and inspect a factory, plant, construction site, disposal site, transfer facility, or any establishment or any other place or environment where hazardous wastes are stored, handled, processed, disposed of, or being treated to recover resources.

(2)  Carry out any sampling activities necessary to carry out this chapter, including obtaining samples from any individual or taking samples from the property of any person or from any vehicle in which any authorized representative of the department or the local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180 reasonably believes has transported or is transporting hazardous waste. However, upon request, split samples shall be given to the person from whom, or from whose property or vehicle, the samples were obtained.

(3)  Stop and inspect any vehicle reasonably suspected of transporting hazardous wastes when accompanied by a uniformed peace officer in a clearly marked vehicle.

(4)  Inspect and copy any records, reports, test results, or other information required to carry out this chapter.

(5)  Photograph any waste, waste container, waste container label, vehicle, waste treatment process, waste disposal site, or condition constituting a violation of law found during an inspection.

(b)  During the inspection, the inspector shall comply with all reasonable security, safety, and sanitation measures. In addition, the inspector shall comply with reasonable precautionary measures specified by the operator.

(c)  (1)  At the conclusion of the inspection, the inspector shall deliver to the operator of the facility or site a written summary of all violations alleged by the inspector. The inspector shall, prior to leaving the facility or site, deliver the written summary to the operator and shall discuss any questions or observations that the operator might have concerning the inspection.

(2)  (A)  The department or the local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180 shall prepare an inspection report which shall fully detail all observations made at the facility or site, all alleged violations, the factual basis for alleging those violations, and any corrective actions that should be taken by the operator of the facility or site. The department or the local officer or agency shall provide a copy of the inspection report to the operator within five days from the date of the preparation of the inspection report, and, in any event, not later than 65 days from the date of the inspection. The inspection report shall include all pertinent information, including, but not limited to, documents, photographs, and sampling results concerning the alleged violations. The department or the local officer or agency shall provide this information to the operator with the inspection report, including all photographs taken by the department in the course of the inspection and all laboratory results obtained as a result of the inspection. If sampling or laboratory results are not available at the time that the inspection report is prepared, that fact shall be contained in the report. Those results shall be provided to the operator within 10 working days of their receipt by the department or the local officer or agency.

(B)  The time period required by subparagraph (A) may be extended as a result of a natural disaster, inspector illness, or other circumstances beyond the control of the department, or the local officer or agency, if the department or the local officer or agency so notifies the operator within 70 days from the date of the inspection and provides the inspection report to the operator in a timely manner after the reason for the delay is ended.

(C)  Information from the inspection report, or the report itself, may be withheld by the department or the local officer or agency if necessary to a criminal investigation or other ongoing investigation in which the department or the local officer or agency determines, in writing, that disclosure of the information will result in a substantial probability of destruction of evidence, intimidation of witnesses, or other obstruction of justice.

(D)  The department or the local officer or agency shall, at the operator’s request, discuss the inspection report with the operator and shall, upon the request of the operator, review the inspection report and determine whether the operator’s responses and documented or proposed corrective actions would be sufficient to comply with this chapter, or if any allegation of a violation is unwarranted.

(3)  The operator of the site or facility which receives an inspection report pursuant to paragraph (2) shall submit a written response to the department or the local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180 within 60 days of receipt of the inspection report, or within a shorter time as the department or the local officer or agency may reasonably require, which shall include a statement documenting corrective actions taken by the operator or proposing corrective actions which will be taken by the operator, for purposes of compliance with this chapter, or disputing the existence of the violation. Upon receiving the written response from the operator, the department or the local officer or agency shall, upon the request of the operator, meet and confer with the operator regarding any questions, concerns, or comments that the operator may have concerning the inspection report. The department or the local officer or agency shall, within 30 working days from the date of receipt of a response which documents or proposes corrective action, or which disputes the existence of a violation, determine whether the corrective actions documented or proposed to be taken by the operator, if implemented as stated or proposed, will achieve compliance with this chapter, or whether a violation is still alleged, as applicable, and shall submit a written copy of that determination to the operator, in the form of a report of violation or other appropriate document. If the department or the local officer or agency fails to make the determination and submit a copy of the determination within 30 working days from the date of receipt of the operator’s response, the department or the local officer or agency may not seek penalties for continuing violations or any alleged new violations caused by the corrective actions taken by the operator, until the department or the local officer or agency submits the determination to the operator and provides the operator with a reasonable time in which to make necessary operational modifications which differ from those proposed to the department or local officer or agency.

(d)  Whenever information, including, but not limited to, documents, photographs, and sampling results, has been gathered pursuant to subdivision (a), the department or the local officer or agency shall comply with all procedures established pursuant to Section 25173 and shall notify the person whose facility was inspected prior to public disclosure of the information, and, upon request of that person, shall submit a copy of any information to that person for the purpose of determining whether trade secret information, as defined in Section 25173, or facility security would be revealed by the information. “Public disclosure,” as used in this section, shall not include review of the information by a court of competent jurisdiction or an administrative law judge. That review may be conducted in camera at the discretion of the court or judge.

(Amended by Stats. 1995, Ch. 639, Sec. 22. Effective January 1, 1996.)



25185.5

For a property that is designated as a hazardous waste property or border zone property pursuant to the former Article 11 (commencing with Section 25220), an authorized representative of the department may, at any reasonable hour of the day, or as authorized pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, enter and inspect any real property that is within 2,000 feet of a deposit of hazardous waste or a hazardous waste property and do any of the following:

(a)  Obtain samples of the soil, vegetation, air, water, and biota on or beneath the land.

(b)  Set up and maintain monitoring equipment for the purpose of assessing or measuring the actual or potential migration of hazardous wastes on, beneath, or toward the land.

(c)  Survey and determine the topography and geology of the land.

(d)  Photograph any equipment, sample, activity, or environmental condition described in subdivision (a), (b), or (c). The photographs shall be subject to the requirements of subdivision (d) of Section 25185.

(e)  This section does not apply to any hazardous waste facility that is required to be permitted pursuant to this chapter and that is subject to inspection pursuant to Section 25185.

(f)  An inspector who inspects pursuant to this section shall make a reasonable effort to inform the owner or his or her authorized representative of the inspection and shall provide split samples to the owner or representative upon request and shall comply with the provisions of subdivision (b) of Section 25185.

(Amended by Stats. 2012, Ch. 39, Sec. 34. Effective June 27, 2012.)



25185.6

(a)  The department or any local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180, in connection with any action authorized by this chapter, may require any of the following persons to furnish and transmit to the designated offices of the department or the local officer or agency any existing information relating to hazardous substances, hazardous wastes, or hazardous materials:

(1)  Any person who owns or operates any hazardous waste facility.

(2)  Any person who generates, stores, treats, transports, disposes of, or otherwise handles hazardous waste.

(3)  Any person who has generated, stored, treated, transported, disposed of, or otherwise handled hazardous waste.

(4)  Any person who arranges, or has arranged, by contract or other agreement, to store, treat, transport, dispose of, or otherwise handle hazardous waste.

(5)  Any person who applies, or has applied, for any permit, registration, or certification under this chapter.

(b)  Any person required to furnish this information shall pay any costs of photocopying or transmitting this information.

(c)  When requested by the person furnishing this information the department or the local officer or agency shall follow the procedures established under Section 25173.

(Amended by Stats. 1995, Ch. 639, Sec. 23. Effective January 1, 1996.)



25186

The department may deny, suspend, or revoke any permit, registration, or certificate applied for, or issued, pursuant to this chapter in accordance with the procedures specified in Sections 25186.1 and 25186.2, where the applicant or holder of the permit, registration, or certificate, or in the case of a business concern, any trustee, officer, director, partner, or any person holding more than 5 percent of the equity in or debt liability of that business concern, has engaged in any of the following:

(a)  Any violation of, or noncompliance with, this chapter, Chapter 6.7 (commencing with Section 25280), Chapter 6.8 (commencing with Section 25300), the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code), the Resource Conservation and Recovery Act of 1976, as amended, (42 U.S.C. Sec. 6901 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. Sec. 1801 et seq.), the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.), the Toxic Substances Control Act (15 U.S.C. Sec. 2601 et seq.) or any other equivalent federal or state statute or any requirement or regulation adopted pursuant thereto relating to the generation, transportation, treatment, storage, recycling, disposal or handling of a hazardous waste, as defined in Section 25117, a hazardous substance, as defined in Section 25316, or a hazardous material, as defined in Section 353 of the Vehicle Code, if the violation or noncompliance shows a repeating or recurring pattern or may pose a threat to public health or safety or the environment.

(b)  The aiding, abetting, or permitting of any violation of, or noncompliance with, this chapter, Chapter 6.7 (commencing with Section 25280), Chapter 6.8 (commencing with Section 25300), the Porter-Cologne Water Quality Act (Division 7 (commencing with Section 13000) of the Water Code), the Resource Conservation and Recovery Act of 1976, as amended, (42 U.S.C. Sec. 6901 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. Sec. 1801 et seq.), the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.), the Toxic Substances Control Act (15 U.S.C. Sec. 2601 et seq.), or any other equivalent federal or state statute or any requirement or regulation adopted pursuant thereto relating to the generation, transportation, treatment, storage, recycling, disposal or handling of a hazardous waste, as defined in Section 25117, a hazardous substance, as defined in Section 25316, or a hazardous material, as defined in Section 353 of the Vehicle Code, if the violation or noncompliance shows a repeating or recurring pattern or may pose a threat to public health or safety or the environment.

(c)  Any violation of, or noncompliance with, any order issued by a state or local agency or by a hearing officer or a court relating to the generation, transportation, treatment, storage, recycling, disposal or handling of a hazardous waste, as defined in Section 25117, a hazardous substance, as defined in Section 25316, or a hazardous material, as defined in Section 353 of the Vehicle Code.

(d)  Any misrepresentation or omission of a significant fact or other required information in the application for the permit, registration, or certificate, or in information subsequently reported to the department or to a local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180.

(e)  Activities resulting in any federal or state conviction which are significantly related to the fitness of the applicant or holder of the permit, registration, or certificate to perform the applicant’s duties or activities under the permit, registration, or certificate. For the purposes of this subdivision, “conviction” means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action which the department may take pursuant to this subdivision relating to the denial, suspension or revocation of a permit, registration, or certificate may be based upon a conviction for which any of the following has occurred:

(1)  The time for appeal has elapsed.

(2)  The judgment of conviction has been affirmed on appeal.

(3)  Any order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Section 1203.4 of the Penal Code permitting that person to withdraw the person’s plea of guilty, and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(f)  Activities resulting in the revocation or suspension of any license, permit, registration or certificate held by the applicant or holder of the permit, registration or certificate or, if the applicant or holder of the permit, registration, or certificate is a business concern, by any trustee, officer, director, partner, or any person holding more than 5 percent of the equity in, or debt liability of that business concern relating to, the generation, transportation, treatment, storage, recycling, disposal, or handling of a hazardous waste, as defined in Section 25117, a hazardous substance, as defined in Section 25316, or a hazardous material, as defined in Section 353 of the Vehicle Code.

(Amended by Stats. 1995, Ch. 639, Sec. 24. Effective January 1, 1996.)



25186.1

(a)  Except as specified in Section 25186.2, proceedings for the suspension or revocation of a permit, registration, or certificate under this chapter shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted by those provisions. In the event of a conflict between this chapter and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the provisions of the Government Code shall prevail.

(b)  (1)  Proceedings to determine whether to grant, issue, modify, or deny a permit, registration, or certificate shall be conducted in accordance with the regulations adopted by the department.

(2)  The petition for judicial review of a final decision of the department to grant, issue, modify, or deny a permit, registration, or certificate shall not be filed later than 90 days after the date that the notice of the final decision is served.

(Amended by Stats. 2000, Ch. 343, Sec. 9.7. Effective January 1, 2001.)



25186.2

The department may temporarily suspend any permit, registration or certificate issued pursuant to this chapter prior to any hearing if the department determines that the action is necessary to prevent or mitigate an imminent and substantial danger to the public health or safety or the environment. The department shall notify the holder of the permit, registration, or certificate of the temporary suspension and the effective date thereof and at the same time shall serve the person with an accusation. Upon receipt by the department of a notice of defense to the accusation from the holder of the permit, registration, or certificate, the department shall, within 15 days, set the matter for a hearing, which shall be held as soon as possible, but not later than 30 days after receipt of the notice. The temporary suspension shall remain in effect until the hearing is completed and the department has made a final determination on the merits, which shall be made within 60 days after the completion of the hearing. If the determination is not transmitted within this period, the temporary suspension shall be of no further effect.

(Added by Stats. 1986, Ch. 1187, Sec. 12.)



25186.2.5

The department may temporarily suspend the operation of a facility operating under an expired permit that has been extended pursuant to subparagraph (B) of paragraph (1) of subdivision (c) of Section 25200 or an interim status pursuant to Section 25200.5 prior to a hearing if the department determines that the action is necessary to prevent or mitigate a risk to the public health or safety or the environment. The department shall notify the owner and operator of the facility of the temporary suspension and the effective date of the temporary suspension and at the same time shall serve the person with an accusation. Upon receipt by the department of a notice of defense to the accusation from the owner or operator of the facility, the department shall, within 15 days, set the matter for a hearing, which shall be held as soon as possible, but not later than 30 days after receipt of the notice. The temporary suspension shall remain in effect until the hearing is completed and the department has made a final determination on the merits, which shall be made within 60 days after the completion of the hearing. If the determination is not transmitted within this period, the temporary suspension shall be of no further effect.

(Added by Stats. 2014, Ch. 833, Sec. 2. Effective January 1, 2015.)



25186.3

(a)  The department shall prepare a written report pursuant to subdivision (b) whenever the department proposes to issue a hazardous waste facilities permit applied for pursuant to Section 25200 and the department has information that the applicant, or the applicant under any previous name or names, or, if the applicant is a business concern, any officer, director, or partner of the business concern, has been named as a party in any action involving violation of any statute, regulation, or requirement specified in Section 25186, excluding civil and administrative penalties of one thousand dollars ($1,000) or less at any hazardous waste facility issued a permit pursuant to this chapter, and that a conviction, judgment, or settlement has been entered during a three-year period preceding the date of application.

(b)  The report shall list all convictions, judgments, and settlements relating to violations of any statutes, regulations, or requirements specified in Section 25186, excluding civil and administrative penalties of one thousand dollars ($1,000) or less at any hazardous waste facility issued a permit pursuant to this chapter, that occurred during the three-year period preceding the date of application. The listing of settlements shall include the following statement: “Settlements may or may not include admissions of guilt.” The report shall separately list all criminal convictions and those violations resulting in penalties of fifty thousand dollars ($50,000) or more and shall be included in the administrative record for the proposed permit.

(c)  For the purposes of this section, the department may use criminal history information obtained from the Department of Justice to the extent that the information is necessary to list all convictions, judgments, and settlements as required by subdivision (b).

(d)  This section does not apply to facilities that meet the requirements necessary to operate pursuant to the department’s permit-by-rule regulations.

(Added by Stats. 1991, Ch. 1209, Sec. 1.)



25186.5

(a)  In making a determination pursuant to Section 25186, the director may contact the district attorney, local agencies, the Attorney General, the United States Department of Justice, the Environmental Protection Agency, or other agencies outside of the state which have, or have had, regulatory or enforcement jurisdiction over the applicant in connection with any hazardous waste or hazardous materials activities.

(b)  Every hazardous waste licenseholder or applicant, other than a federal, state, or local agency, who is not otherwise required to file a disclosure statement on or before January 1, 1989, shall file a disclosure statement with the department on or before January 1, 1989.

(c)  If changes or additions of information regarding majority ownership, the business name, or the information required by paragraphs (6) and (8) of subdivision (a) of Section 25112.5 occur after the filing of the statement, the licenseholder or applicant shall provide that information to the department, in writing, within 30 days of the change or addition.

(d)  Any person submitting a disclosure statement shall pay a fee set by the department in an amount adequate to defray the costs of implementing this section, per person, officer, director, or partner required to be listed in the disclosure statement, in addition to any other fees required. The department shall deposit these fees in the Hazardous Waste Control Account. The fees shall be made available, upon appropriation by the Legislature, to cover the costs of conducting the necessary background searches.

(e)  Any person who knowingly makes any false statement or misrepresentation in a disclosure statement filed pursuant to the requirements of this chapter is, upon conviction, subject to the penalties specified in Sections 25189 and 25189.2 and subdivision (a) of Section 25191.

(f)  The disclosure statement submitted pursuant to subdivision (b) is exempt from the requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Amended by Stats. 1995, Ch. 639, Sec. 25. Effective January 1, 1996.)



25186.6

(a)  In any case filed in any court or administrative tribunal, including, but not limited to, the Office of Administrative Hearings, which alleges any violations of this chapter or any statute, regulation, or requirement specified in Section 25186, the prosecuting attorney shall, within 30 days of the date of filing, forward, to the office of Attorney General located in the City of Los Angeles, a summary of the case which provides all of the following information:

(1)  The case name and court or administrative number.

(2)  The court or administrative tribunal in which the case is being prosecuted.

(3)  The agency prosecuting the case.

(4)  The name, business address, and telephone number of the prosecuting attorney.

(5)  The statutes, regulations, or requirements which are alleged to have been violated.

(6)  The date of filing and date or dates of alleged violations.

(7)  A brief summary of the action.

(8)  The names, addresses, and telephone numbers of all respondents or defendants in the action.

(9)  The status of the case.

(b)  Within 30 days of the conclusion of a case specified in subdivision (a) by verdict, award, judgment, dismissal, or settlement, the prosecuting attorney shall forward, to the office of the Attorney General located in the City of Los Angeles, an update of the information required by subdivision (a), including a statement describing the final outcome of the case.

(c)  The cases subject to this section shall include those cases which are brought for purposes of clarifying, enforcing, limiting, or overturning any case which arose out of a violation of this chapter or statute, regulation, or requirement specified in Section 25186, including, but not limited to, appeals, actions for contempt, and revocations of probation.

(Added by Stats. 1989, Ch. 1257, Sec. 5.)



25186.7

The department may suspend or revoke any grant of authorization to operate pursuant to a permit-by-rule or authorization to conduct treatment pursuant to subdivision (a) or (c) of Section 25201.5, in accordance with the procedures specified in Sections 25186.1 and 25186.2, for any of the grounds specified in Section 25186 and may suspend or revoke any grant of conditional authorization granted pursuant to Section 25200.3 in accordance with the procedures specified in Sections 25186.1 and 25186.2, for any of the grounds specified in Section 25186 or as specified in subdivision (j) of Section 25200.3.

(Added by Stats. 1992, Ch. 1345, Sec. 6. Effective January 1, 1993.)



25187

(a) (1) The department or a unified program agency, in accordance with subdivision (l), may issue an order requiring that the violation be corrected and imposing an administrative penalty, for any violation of this chapter or any permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter, whenever the department or Unified Program Agency determines that a person has violated, is in violation of, or threatens, as defined in subdivision (e) of Section 13304 of the Water Code, to violate, this chapter or Chapter 6.8 (commencing with Section 25300), or any permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter or Chapter 6.8 (commencing with Section 25300).

(2) In an order proposing a penalty pursuant to this section, the department or Unified Program Agency shall take into consideration the nature, circumstances, extent, and gravity of the violation, the violator’s past and present efforts to prevent, abate, or clean up conditions posing a threat to the public health or safety or the environment, the violator’s ability to pay the proposed penalty, and the prophylactic effect that the imposition of the proposed penalty would have on both the violator and the regulated community as a whole.

(b) The department or a unified program agency, in accordance with subdivision (l), may issue an order requiring corrective action whenever the department or Unified Program Agency determines that there is or has been a release, as defined in Chapter 6.8 (commencing with Section 25300), of hazardous waste or constituents into the environment from a hazardous waste facility.

(1) In the case of a release of hazardous waste or constituents into the environment from a hazardous waste facility that is required to obtain a permit pursuant to Article 9 (commencing with Section 25200), the department shall pursue the remedies available under this chapter, including the issuance of an order for corrective action pursuant to this section, before using the legal remedies available pursuant to Chapter 6.8 (commencing with Section 25300), except in any of the following circumstances:

(A) If the person who is responsible for the release voluntarily requests in writing that the department issue an order to that person to take corrective action pursuant to Chapter 6.8 (commencing with Section 25300).

(B) If the person who is responsible for the release is unable to pay for the cost of corrective action to address the release. For purposes of this subparagraph, the inability of a person to pay for the cost of corrective action shall be determined in accordance with the policies of the Environmental Protection Agency for the implementation of Section 9605 of Title 42 of the United States Code.

(C) If the person responsible for the release is unwilling to perform corrective action to address the release. For purposes of this subparagraph, the unwillingness of a person to take corrective action shall be determined in accordance with the policies of the Environmental Protection Agency for the implementation of Section 9605 of Title 42 of the United States Code.

(D) If the release is part of a regional or multisite groundwater contamination problem that cannot, in its entirety, be addressed using the legal remedies available pursuant to this chapter and for which other releases that are part of the regional or multisite groundwater contamination problem are being addressed using the legal remedies available pursuant to Chapter 6.8 (commencing with Section 25300).

(E) If an order for corrective action has already been issued against the person responsible for the release, or the department and the person responsible for the release have, prior to January 1, 1996, entered into an agreement to address the required cleanup of the release pursuant to Chapter 6.8 (commencing with Section 25300).

(F) If the hazardous waste facility is owned or operated by the federal government.

(2) The order shall include a requirement that the person take corrective action with respect to the release of hazardous waste or constituents, abate the effects thereof, and take any other necessary remedial action.

(3) If the order requires corrective action at a hazardous waste facility, the order shall require that corrective action be taken beyond the facility boundary, where necessary to protect human health or the environment.

(4) The order shall incorporate, as a condition of the order, any applicable waste discharge requirements issued by the State Water Resources Control Board or a California regional water quality control board, and shall be consistent with all applicable water quality control plans adopted pursuant to Section 13170 of the Water Code and Article 3 (commencing with Section 13240) of Chapter 4 of Division 7 of the Water Code and state policies for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7 of the Water Code existing at the time of the issuance of the order, to the extent that the department or Unified Program Agency determines that those plans and policies are not less stringent than this chapter and regulations adopted pursuant to this chapter. The order may include any more stringent requirement that the department or Unified Program Agency determines is necessary or appropriate to protect water quality.

(5) Persons who are subject to an order pursuant to this subdivision include present and prior owners, lessees, or operators of the property where the hazardous waste is located, present or past generators, storers, treaters, transporters, disposers, and handlers of hazardous waste, and persons who arrange, or have arranged, by contract or other agreement, to store, treat, transport, dispose of, or otherwise handle hazardous waste.

(6) For purposes of this subdivision, “hazardous waste facility” includes the entire site that is under the control of an owner or operator engaged in the management of hazardous waste.

(c) Any order issued pursuant to this section shall be served by personal service or certified mail and shall inform the person so served of the right to a hearing. If the Unified Program Agency issues the order pursuant to this section, the order shall state whether the hearing procedure specified in paragraph (2) of subdivision (f) may be requested by the person receiving the order.

(d) Any person served with an order pursuant to this section who has been unable to resolve any violation or deficiency on an informal basis with the department or Unified Program Agency may, within 15 days after service of the order, request a hearing pursuant to subdivision (e) or (f) by filing with the department or Unified Program Agency a notice of defense. The notice shall be filed with the office that issued the order. A notice of defense shall be deemed filed within the 15-day period provided by this subdivision if it is postmarked within that 15-day period. If no notice of defense is filed within the time limits provided by this subdivision, the order shall become final.

(e) Any hearing requested on an order issued by the department shall be conducted within 90 days after receipt of the notice of defense by an administrative law judge of the Office of Administrative Hearings of the Department of General Services in accordance with Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the authority granted to an agency by those provisions.

(f) Except as provided in subparagraph (B) of paragraph (2), a person requesting a hearing on an order issued by a unified program agency may select the hearing process specified in either paragraph (1) or (2) in the notice of defense filed with the Unified Program Agency pursuant to subdivision (d). Within 90 days of receipt of the notice of defense by the Unified Program Agency, the hearing shall be conducted using one of the following procedures:

(1) An administrative law judge of the Office of Administrative Hearings of the Department of General Services shall conduct the hearing in accordance with Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) (A) A hearing officer designated by the Unified Program Agency shall conduct the hearing in accordance with Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code, and the Unified Program Agency shall have all the authority granted to an agency by those provisions. When a hearing is conducted by a unified program agency pursuant to this paragraph, the Unified Program Agency shall, within 60 days of the hearing, issue a decision.

(B) A person requesting a hearing on an order issued by a unified program agency may select the hearing process specified in this paragraph in a notice of defense filed pursuant to subdivision (d) only if the Unified Program Agency has, as of the date the order is issued pursuant to subdivision (c), selected a designated hearing officer and established a program for conducting a hearing in accordance with this paragraph.

(g) The hearing decision issued pursuant to subdivision (f) shall be effective and final upon issuance. Copies of the decision shall be served by personal service or by certified mail upon the party served with the order and upon other persons who appeared at the hearing and requested a copy.

(h) Any provision of an order issued under this section, except the imposition of an administrative penalty, shall take effect upon issuance by the department or Unified Program Agency if the department or Unified Program Agency finds that the violation or violations of law associated with that provision may pose an imminent and substantial endangerment to the public health or safety or the environment, and a request for a hearing shall not stay the effect of that provision of the order pending a hearing decision. However, if the department or Unified Program Agency determines that any or all provisions of the order are so related that the public health or safety or the environment can be protected only by immediate compliance with the order as a whole, then the order as a whole, except the imposition of an administrative penalty, shall take effect upon issuance by the department or Unified Program Agency. A request for a hearing shall not stay the effect of the order as a whole pending a hearing decision.

(i) A decision issued pursuant to this section may be reviewed by the court pursuant to Section 11523 of the Government Code. In all proceedings pursuant to this section, the court shall uphold the decision of the department or Unified Program Agency if the decision is based upon substantial evidence in the whole record. The filing of a petition for writ of mandate shall not stay any action required pursuant to this chapter or the accrual of any penalties assessed pursuant to this chapter. This subdivision does not prohibit the court from granting any appropriate relief within its jurisdiction.

(j) (1) All administrative penalties collected from actions brought by the department pursuant to this section shall be placed in a separate subaccount in the Toxic Substances Control Account and shall be available only for transfer to the Site Remediation Account or the Expedited Site Remediation Trust Fund and for expenditure by the department upon appropriation by the Legislature.

(2) The administrative penalties collected from an action brought by the department pursuant to Sections 25214.3, 25214.22.1, 25215.7, in accordance with this section, shall be deposited in the Toxic Substances Control Account, for expenditure by the department for implementation and enforcement activities, upon appropriation by the Legislature, pursuant to Section 25173.6.

(k) All administrative penalties collected from an action brought by a unified program agency pursuant to this section shall be paid to the Unified Program Agency that imposed the penalty, and shall be deposited into a special account that shall be expended to fund the activities of the Unified Program Agency in enforcing this chapter pursuant to Section 25180.

(l) The authority granted under this section to a unified program agency is limited to both of the following:

(1) The issuance of orders to impose penalties and to correct violations of the requirements of this chapter and its implementing regulations, only when the violations are violations of requirements applicable to hazardous waste generators and persons operating pursuant to a permit-by-rule, conditional authorization, or conditional exemption, when the violations occur at a unified program facility within the jurisdiction of the CUPA.

(2) The issuance of orders to require corrective action when there has been a release of hazardous waste or constituents only when the Unified Program Agency is authorized to do so pursuant to Section 25404.1.

(m) The CUPA shall annually submit a summary report to the department on the status of orders issued by the unified program agencies under this section and Section 25187.1.

(n) The CUPA shall consult with the district attorney for the county on the development of policies to be followed in exercising the authority delegated pursuant to this section and Section 25187.1, as they relate to the authority of unified program agencies to issue orders.

(o) The CUPA shall arrange to have appropriate legal representation in administrative hearings that are conducted by an administrative law judge of the Office of Administrative Hearings of the Department of General Services, and when a decision issued pursuant to this section is appealed to the superior court.

(p) The department may adopt regulations to implement this section and paragraph (2) of subdivision (a) of Section 25187.1 as they relate to the authority of unified program agencies to issue orders. The regulations shall include, but not be limited to, all of the following requirements:

(1) Provisions to ensure coordinated and consistent application of this section and Section 25187.1 when both the department and the Unified Program Agency have or will be issuing orders under one or both of these sections at the same facility.

(2) Provisions to ensure that the enforcement authority granted to the unified program agencies will be exercised consistently throughout the state.

(3) Minimum training requirements for staff of the Unified Program Agency relative to this section and Section 25187.1.

(4) Procedures to be followed by the department to rescind the authority granted to a unified program agency under this section and Section 25187.1, if the department finds that the Unified Program Agency is not exercising that authority in a manner consistent with this chapter and Chapter 6.11 (commencing with Section 25404) and the regulations adopted pursuant thereto.

(q) Except for an enforcement action taken pursuant to this chapter or Chapter 6.8 (commencing with Section 25300), this section does not otherwise affect the authority of a local agency to take any action under any other provision of law.

(Amended by Stats. 2010, Ch. 718, Sec. 2. Effective October 19, 2010.)



25187.1

(a)  (1)  If the department or a unified program agency authorized pursuant to paragraph (2) determines, upon receipt of any information, that the presence of any hazardous waste at a facility or site at which hazardous waste is, or has been, stored, treated, or disposed of, or the release of any hazardous waste from the facility or site may present a substantial hazard to human health or the environment, the department or authorized unified program agency may issue an order requiring the owner or operator of the facility or site to conduct monitoring, testing, analysis, and reporting with respect to the facility or site which the department or authorized unified program agency deems reasonable to ascertain the nature and extent of the hazard.

(2)  The authority granted under this section to a unified program agency is limited to the issuance of orders pursuant to paragraph (1) to a unified program facility within the jurisdiction of the CUPA, and is subject to Section 25404.1.

(b)  If a facility or site subject to subdivision (a) is not in operation at the time the determination is made and the department finds that the owner of the facility or site, could not reasonably be expected to have actual knowledge of the presence of hazardous waste at the facility or site and of its potential for release, the department may issue an order requiring the most recent previous owner or operator of the facility or site who could reasonably be expected to have the actual knowledge to carry out the actions specified in subdivision (a).

(c)  Any order issued pursuant to subdivision (a) or (b) shall require the person to whom the order is issued to submit to the department or authorized unified program agency, within 30 days from the issuance of the order, a proposal for carrying out the required monitoring, testing, analysis, and reporting. The department or authorized unified program agency may, after providing the person with an opportunity to confer with the department or authorized unified program agency concerning the proposal, require the person to carry out the monitoring, testing, analysis, and reporting in accordance with the proposal, and with any modifications in the proposal as the department or authorized unified program agency deems reasonable to ascertain the nature and extent of the hazard.

(d)  If the department or authorized unified program agency determines that there is no owner or operator specified in subdivision (a) or (b) to conduct monitoring, testing, analysis, or reporting satisfactory to the department or authorized unified program agency, if the department or authorized unified program agency deems the action carried out by an owner or operator is unsatisfactory, or if the department or authorized unified program agency cannot initially determine that there is an owner or operator specified in subdivision (a) or (b) who is able to conduct monitoring, testing, analysis, or reporting, the department or authorized unified program agency may do either of the following:

(1)  Conduct monitoring, testing, or analysis, or any combination of these actions, which the department or authorized unified program agency deems reasonable, to ascertain the nature and extent of the hazard associated with the site.

(2)  Authorize a local authority or other person to carry out the action, and require, by order, the owner or operator specified in subdivision (a) or (b) to reimburse the department or authorized unified program agency or other authority or person for the costs of the activity.

(e)  The department or authorized unified program agency shall not issue an order pursuant to this section which requires the department or authorized unified program agency to be reimbursed for the costs of any action carried out by the department or authorized unified program agency to conduct monitoring, testing, and analysis to determine the results of the actions carried out by a person pursuant to an order issued pursuant to subdivision (a) or (b).

(f)  For purposes of carrying out this section, the department, an authorized unified program agency, any other local agency, or other person authorized under paragraph (2) of subdivision (d), may take action pursuant to Section 25185.

(Amended by Stats. 1995, Ch. 639, Sec. 27. Effective January 1, 1996.)



25187.2

If a removal or remedial action order issued pursuant to Section 25187 to a potentially responsible party requires a person to take corrective action with respect to hazardous waste, that person shall pay for oversight of the removal or remedial action. This section does not prohibit the department or unified program agency from assessing any other penalty or recovering any costs for oversight of a removal or remedial action, pursuant to any other provision. Nothing in this section limits the due process requirements of Section 25187.

(Amended by Stats. 1996, Ch. 576, Sec. 1. Effective January 1, 1997.)



25187.5

(a)  If corrective action is not taken on or before the date specified in an order issued pursuant to Section 25187, or if in the judgment of the department immediate corrective action is necessary to remedy or prevent an imminent substantial danger to the public health, domestic livestock, wildlife, or the environment, the department may take, or contract for the taking of, that corrective action and recover the cost thereof as provided in subdivision (c).

(b)  (1)  The department may expend up to one hundred thousand dollars ($100,000) in a 12-month period of available moneys in the Hazardous Waste Control Account in the General Fund to take corrective action pursuant to subdivision (a).

(2)  Notwithstanding any other provision of law, the department may enter into written contracts for corrective action taken or to be taken pursuant to subdivision (a).

(3)  Notwithstanding any other provision of law, the department may enter into oral contracts, not to exceed ten thousand dollars ($10,000) in obligation, when in the judgment of the department immediate corrective action is necessary to remedy or prevent an imminent substantial danger to the public health, domestic livestock, wildlife, or the environment.

(4)  The contracts entered into pursuant to this subdivision, whether written or oral, may include provisions for the rental of tools or equipment, either with or without operators furnished, and for the furnishing of labor and materials necessary to accomplish the work.

(5)  Any contract entered into by the department pursuant to this subdivision shall be exempt from approval by the Department of General Services pursuant to Section 10295 of the Public Contract Code.

(c)  If corrective action is taken pursuant to subdivision (a), the person or persons who were subject to the order issued pursuant to Section 25187, or any person or persons whose violation resulted in the imminent and substantial danger to health or the environment shall be liable to the department for the reasonable cost actually incurred in taking corrective action. In addition, the person or persons shall be liable to the department for administrative costs in an amount equal to 10 percent of the reasonable cost actually incurred or five hundred dollars ($500), whichever is greater. The amount of cost determined pursuant to this subdivision shall be recoverable in a civil action by the department, in addition to any other fees or penalties. Persons who may be liable pursuant to this subdivision shall include, but not be limited to, present or prior owners, lessees, or operators of the property where the hazardous waste is located and producers, transporters or disposers of the hazardous waste.

(d)  Neither the department, nor any person authorized by the department to enter upon any lands for the purpose of taking corrective action pursuant to subdivision (a) is liable to civil or criminal action for trespass for any acts that are necessary to carry out the corrective action.

(e)  This section does not impose any new liability associated with acts that occurred before January 1, 1981, if the acts were not in violation of existing law or regulations at the time they occurred.

(Amended by Stats. 1998, Ch. 882, Sec. 6. Effective January 1, 1999.)



25187.6

(a)  If an authorized agent of the department has probable cause to believe that any hazardous waste, or any material which the authorized agent reasonably believes to be a hazardous waste, is stored, transported, disposed of, or handled in violation of this chapter or in a manner that will constitute a violation of this chapter, and that the violation may threaten public health and safety, or the environment, the agent may issue an order of quarantine by affixing a tag or other appropriate marking to the container containing, or to the vehicle transporting, the hazardous waste.

(b)  Upon issuing an order of quarantine pursuant to subdivision (a), the authorized agent shall notify the person who owns the hazardous waste, or the owner or lessee of the vehicle in which the wastes are transported, of all of the following:

(1)  The hazardous waste has been subject to a quarantine order because the hazardous waste is, or is suspected of being, stored, transported, disposed of, or handled in violation of this chapter.

(2)  No person shall remove, transfer, or dispose of the hazardous waste until permission for removal, transfer, or disposal is given by an authorized agent of the department or by a court.

(3)  The person so notified may request, and shall be granted, an immediate hearing before a person designated by the director to review the validity of the authorized agent’s order. For purposes of this section, an immediate hearing shall be held within 24 hours after a hearing is requested by the person subject to the order.

(c)  Any order of quarantine issued pursuant to subdivision (a) shall take effect upon issuance and shall remain effective for 30 days thereafter, until an authorized agent removes the quarantine order pursuant to subdivision (d), or until the quarantine order is revoked pursuant to a hearing conducted in accordance with paragraph (3) of subdivision (b), whichever event occurs first.

(d)  If an authorized agent of the department determines that a hazardous waste subject to a quarantine order is not being stored, handled, transported, or disposed of in violation of this chapter, or does not threaten public health and safety or the environment, the authorized agent shall revoke the order of quarantine.

(e)  If an authorized agent of the department has probable cause to believe that a hazardous waste subject to a quarantine order will, or is likely to, be removed, transferred or disposed of in violation of this section, the authorized agent may remove the hazardous waste to a place of safekeeping.

(f)  A hazardous waste in transit for which a quarantine order has been issued pursuant to subdivision (a) shall be stored or held at one of the following locations, which the authorized agent determines will represent the least risk to the public health and safety or the environment:

(1)  The facility owned or operated by the producer of the waste, except when the producer is located outside the state.

(2)  The transporter’s yard, facility, or terminal.

(3)  The treatment, storage, or disposal facility to which the hazardous waste is to be transported.

(4)  Any other site designated by the authorized agent.

(g)  All fees for storage and any other expenses incurred in carrying out subdivision (e) or (f) shall be a charge against the person who owns the hazardous waste or the owner or lessee of the vehicle in which the wastes are transported.

(h)  For purposes of this section, “authorized agent of the department” includes any representative of a local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180.

(Amended by Stats. 1995, Ch. 639, Sec. 30. Effective January 1, 1996.)



25187.8

(a)  An authorized representative of the department or local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180, who, in the course of conducting an inspection of a facility, detects a minor violation of any permit conditions, rule, regulation, standard, or other requirement, shall issue a notice to comply before leaving the site in which the minor violation is alleged to have occurred.

(b)  A facility which receives a notice to comply pursuant to subdivision (a) shall have not more than 30 days from the date of receipt of the notice to comply in which to achieve compliance with the permit conditions, rule, regulation, standard, or other requirement cited on the notice to comply. Within five working days of achieving compliance, an appropriate person who is an owner or operator of, or an employee at, the facility shall sign the notice to comply and return it to the department representative or to the authorized local officer or agency, as the case may be, which states that the facility has complied with the notice to comply. A false statement that compliance has been achieved is a violation of this chapter pursuant to Section 25191.

(c)  A single notice to comply shall be issued for all minor violations cited during the same inspection and the notice to comply shall separately list each of the cited minor violations and the manner in which each of the minor violations may be brought into compliance.

(d)  A notice to comply shall not be issued for any minor violation which is corrected immediately in the presence of the inspector. Immediate compliance in that manner may be noted in the inspection report, but the facility shall not be subject to any further action by the department representative or by the authorized local officer or agency.

(e)  Except as otherwise provided in subdivision (g), a notice to comply shall be the only means by which the department representative or the authorized local officer or agency shall cite a minor violation. The department representative or the authorized local officer or agency shall not take any other enforcement action specified in this chapter against a facility which has received a notice to comply if the facility complies with this section.

(f)  If a facility that receives a notice to comply pursuant to subdivision (a) disagrees with one or more of the alleged violations listed on the notice to comply, the owner shall give the person who issued the notice to comply written notice of disagreement. If the issuing agency takes administrative enforcement action on the basis of the disputed violation, that action may be appealed in the same manner as for other alleged violations under subdivisions (d) to (j), inclusive, of Section 25187.

(g)  (1)  Notwithstanding any other provision of this section, if a facility fails to comply with a notice to comply within the prescribed period, or if the department, or an authorized local officer or agency, determines that the circumstances surrounding a particular minor violation or combination of minor violations are such that immediate enforcement is warranted to prevent harm to the public health or safety or to the environment, the department or authorized local officer or agency may take any needed enforcement action authorized by this chapter.

(2)  Notwithstanding any other provision of this section, if the department, or an authorized local officer or agency, determines that the circumstances surrounding a particular minor violation or combination of minor violations are such that the assessment of a civil penalty pursuant to this chapter is warranted or is required by the federal act, in addition to issuance of a notice to comply, the department or authorized local officer or agency shall assess that civil penalty in accordance with this chapter, if the department or authorized local officer or agency makes written findings that set forth the basis for the department’s or authorized local officer’s or agency’s determination.

(h)  A notice to comply issued to a facility pursuant to this section shall contain an explicit statement that the facility may be subject to reinspection at any time by the department or authorized local officer or agency that issued the notice to comply. Nothing in this section shall be construed as preventing the reinspection of a facility to ensure compliance with this chapter or to ensure that minor violations cited in a notice to comply have been corrected and that the facility is in compliance with this chapter.

(i)  Nothing in this section shall be construed as preventing the department, or authorized local officer or agency, on a case-by-case basis, from requiring a facility to submit reasonable and necessary documentation to support the facility’s claim of compliance pursuant to subdivision (b).

(Amended by Stats. 1995, Ch. 639, Sec. 32.5. Effective January 1, 1996.)



25188

Any person subject to a schedule for compliance issued pursuant to Section 25187 who does not comply with that schedule shall be subject to a civil penalty of not more than twenty-five thousand dollars ($25,000) for each day of noncompliance.

(Amended by Stats. 1980, Ch. 876.)



25189

(a)  A person who intentionally or negligently makes a false statement or representation in an application, label, manifest, record, report, permit, or other document filed, maintained, or used for purposes of compliance with this chapter, shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each separate violation or, for continuing violations, for each day that violation continues.

(b) Except as provided in subdivision (c), (d), or (e), a person who intentionally or negligently violates a provision of this chapter or a permit, rule, regulation, standard, or requirement issued or promulgated pursuant to this chapter, shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation of a separate provision or, for continuing violations, for each day that violation continues.

(c) A person who intentionally disposes or causes the disposal of a hazardous or extremely hazardous waste at a point that is not authorized according to the provisions of this chapter shall be subject to a civil penalty of not less than one thousand dollars ($1,000) or more than twenty-five thousand dollars ($25,000) for each violation and may be ordered to disclose the fact of this violation or these violations to those persons as the court may direct. Each day on which the deposit remains and the person has knowledge thereof is a separate additional violation, unless the person immediately files a report of the deposit with the department and is complying with an order concerning the deposit issued by the department, a hearing officer, or a court of competent jurisdiction for the cleanup.

(d) A person who negligently disposes or causes the disposal of a hazardous or extremely hazardous waste at a point which is not authorized according to the provisions of this chapter shall be subject to a civil penalty of not more than twenty-five thousand dollars ($25,000) for each violation and may be ordered to disclose the fact of this violation or these violations to those persons as the court may direct. Each day on which the deposit remains and the person had knowledge thereof is a separate additional violation, unless the person immediately files a report of the deposit with the department and is complying with an order concerning the deposit issued by the department, a hearing officer, or a court of competent jurisdiction for the cleanup.

(e) A person who intentionally or negligently treats or stores, or causes the treatment or storage of, a hazardous waste at a point that is not authorized according to this chapter, shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each separate violation or, for continuing violations, for each day that the violation continues.

(f) Each civil penalty imposed for a separate violation pursuant to this section shall be separate and in addition to any other civil penalty imposed pursuant to this section or any other provision of law.

(g) A person shall not be liable for a civil penalty imposed under this section and for a civil penalty imposed under Section 25189.2 for the same act or failure to act.

(Amended by Stats. 2007, Ch. 705, Sec. 1. Effective January 1, 2008.)



25189.1

(a)  In addition to liability under any other provision of law, any person who is liable for a civil penalty pursuant to subdivision (c) or (d) of Section 25189 or subdivision (c) of Section 25189.2, or is convicted pursuant to subdivision (b) of Section 25189.5, is also civilly liable for all the costs or expenses which may be incurred by the state, or by a local agency, in doing any of the following:

(1)  Assess short-term or long-term injury to, degradation or destruction of, or any loss of, any natural resource resulting from the disposal of the hazardous waste which is the subject of the civil penalty or conviction.

(2)  Restore, rehabilitate, replace, or acquire the equivalent of, any natural resource injured, degraded, destroyed, or lost as a result of the disposal of the hazardous waste which is the subject of the civil penalty or conviction.

(b)  The liability imposed by subdivision (a) is separate and in addition to any civil penalty imposed pursuant to subdivision (c) or (d) of Section 25189 or subdivision (c) of Section 25189.2 or any fine imposed pursuant to subdivision (e) of Section 25189.5.

(c)  Any funds collected pursuant to this section are in addition to any other funds which may be collected pursuant to this chapter.

(d)  A state or local agency may collect funds pursuant to this section prior to carrying out the actions specified in paragraph (1) or (2) of subdivision (a).

(e)  An action brought pursuant to this section may be brought by the trustee of the natural resources specified in subdivision (c) of Section 25352. The action may be prosecuted by the Attorney General or the district attorney. The action may be prosecuted by the district attorney only after the trustee, in consultation with the Office of the Attorney General, approves that prosecution in writing. The trustee shall have 30 days to consider any requested action and approval shall be presumed to have been granted if a written denial is not issued within 30 days. The trustee may not unreasonably withhold approval.

(f)  All funds collected pursuant to this section by the trustee of the natural resources shall be deposited, at the discretion of the trustee, in the Fish and Wildlife Pollution Cleanup and Abatement Account in the Fish and Game Preservation Fund or in a special deposit trust fund.

(Added by Stats. 1992, Ch. 1123, Sec. 1. Effective January 1, 1993.)



25189.2

(a) A person who makes a false statement or representation in an application, label, manifest, record, report, permit, or other document, filed, maintained, or used for purposes of compliance with this chapter, is liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each separate violation or, for continuing violations, for each day that the violation continues.

(b) Except as provided in subdivision (c) or (d), a person who violates a provision of this chapter or a permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter, is liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation of a separate provision or, for continuing violations, for each day that the violation continues.

(c) A person who disposes, or causes the disposal of, a hazardous or extremely hazardous waste at a point that is not authorized according to the provisions of this chapter is liable for a civil penalty of not more than twenty-five thousand dollars ($25,000) for each violation and may be ordered to disclose the fact of this violation or these violations to those persons as the court or, in the case of an administrative action, a hearing officer, may direct. Each day on which the deposit remains is a separate additional violation, unless the person immediately files a report of the deposit with the department and is complying with an order concerning the deposit issued by the department, a hearing officer, or a court of competent jurisdiction for the cleanup.

(d) A person who treats or stores, or causes the treatment or storage of, a hazardous waste at a point that is not authorized according to this chapter, shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each separate violation or, for continuing violations, for each day that the violation continues.

(e) For purposes of subdivisions (c) and (d), a person who offers hazardous waste to a transporter that is registered pursuant to Section 25163 or to a storage, treatment, transfer, resource recovery, or disposal facility that holds a valid hazardous waste facilities permit or other grant of authorization from the department that authorizes the facility to accept the waste being offered shall not be considered to have caused disposal, treatment, or storage of hazardous waste at an unauthorized point solely on the basis of having offered that person’s waste, provided the person has taken reasonable steps to determine that the transporter is registered or the facility is authorized by the department to accept the hazardous waste being offered.

(f) A person shall not be liable for a civil penalty imposed under this section and for a civil penalty imposed under Section 25189 for the same act or failure to act.

(g) Liability under this section may be imposed in a civil action or liability may be imposed administratively pursuant to Section 25187.

(Amended by Stats. 2007, Ch. 705, Sec. 2. Effective January 1, 2008.)



25189.3

(a)  For purposes of this section, the term “permit” means a hazardous waste facilities permit, interim status authorization, or standardized permit.

(b)  The department shall suspend the permit of any facility for nonpayment of any facility fee assessed pursuant to Section 25205.2 or activity fee assessed pursuant to subdivision (d) of Section 25205.7, if the operator of the facility is subject to the fee, and if the State Board of Equalization has certified in writing to all of the following:

(1)  The facility’s operator is delinquent in the payment of the fee for one or more reporting periods.

(2)  The State Board of Equalization has notified the facility’s operator of the delinquency.

(3)  The operator has exhausted the administrative rights of appeal provided by Chapter 3 (commencing with Section 43151) of Part 22 of Division 2 of the Revenue and Taxation Code, and the State Board of Equalization has determined that the operator is liable for the fee, or that the operator has failed to assert those rights.

(c)  (1)  The department shall suspend the permit of any facility for nonpayment of a penalty assessed upon the owner or operator for failure to comply with this chapter or the regulations adopted pursuant to this chapter, if the penalty has been imposed by a trial court judge or by an administrative hearing officer, if the person has agreed to pay the penalty pursuant to a written agreement resolving a lawsuit or an administrative order, or if the penalty has become final due to the person’s failure to respond to the lawsuit or order.

(2)  The department may suspend a permit pursuant to this subdivision only if the owner or operator is delinquent in the payment of the penalty and the department has notified the owner or operator of the delinquency pursuant to subdivision (d).

(d)  Before suspending a permit pursuant to this section, the department shall notify the owner or operator of its intent to do so, and shall allow the owner or operator a minimum of 30 days in which to cure the delinquency.

(e)  The department may deny a new permit or refuse to renew a permit on the same grounds for which the department is required to suspend a permit under this section, subject to the same requirements and conditions.

(f)  (1)  The department shall reinstate a permit that is suspended pursuant to this section upon payment of the amount due, if the permit has not otherwise been revoked or suspended pursuant to any other provision of this chapter or regulation. Until the department reinstates a permit suspended pursuant to this section, if the facility stores, treats, disposes of, or recycles hazardous wastes, the facility shall be in violation of this chapter. If the operator of the facility subsequently pays the amount due, the period of time for which the operator shall have been in violation of this chapter shall be from the date of the activity that is in violation until the day after the owner or operator submits the payment to the department.

(2)  Except as otherwise provided in this section, the department is not required to take any other statutory or regulatory procedures governing the suspension of the permit before suspending a permit in compliance with the procedures of this section.

(g)  (1)  A suspension under this section shall be stayed while an authorized appeal of the fee or penalty is pending before a court or an administrative agency.

(2)  For purposes of this subdivision, “an authorized appeal” means any appeal allowed pursuant to an applicable regulation or statute.

(h)  The department may suspend a permit under this section based on a failure to pay the required fee or penalty that commenced prior to January 1, 2002, if the failure to pay has been ongoing for at least 30 days following that date.

(i)  Notwithstanding Section 43651 of the Revenue and Taxation Code, the suspension of a permit pursuant to this section, the reason for the suspension, and any documentation supporting the suspension, shall be a matter of public record.

(j)  (1)  This section does not authorize the department to suspend a permit held by a government agency if the agency does not dispute the payment but nonetheless is unable to process the payment in a timely manner.

(2)  This section does not apply to a site owned or operated by a federal agency if the department has entered into an agreement with that federal agency regarding the remediation of that site.

(k)  This section does not limit or supersede Section 25186.

(Added by Stats. 2001, Ch. 461, Sec. 1. Effective January 1, 2002.)



25189.5

(a) The disposal of any hazardous waste, or the causing thereof, is prohibited when the disposal is at a facility which does not have a permit from the department issued pursuant to this chapter, or at any point which is not authorized according to this chapter.

(b) Any person who is convicted of knowingly disposing or causing the disposal of any hazardous waste, or who reasonably should have known that he or she was disposing or causing the disposal of any hazardous waste, at a facility which does not have a permit from the department issued pursuant to this chapter, or at any point which is not authorized according to this chapter shall, upon conviction, be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(c) Any person who knowingly transports or causes the transportation of hazardous waste, or who reasonably should have known that he or she was causing the transportation of any hazardous waste, to a facility which does not have a permit from the department issued pursuant to this chapter, or at any point which is not authorized according to this chapter, shall, upon conviction, be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(d) Any person who knowingly treats or stores any hazardous waste at a facility which does not have a permit from the department issued pursuant to this chapter, or at any point which is not authorized according to this chapter, shall, upon conviction, be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(e) The court also shall impose upon a person convicted of violating subdivision (b), (c), or (d), a fine of not less than five thousand dollars ($5,000) nor more than one hundred thousand dollars ($100,000) for each day of violation, except as further provided in this subdivision. If the act which violated subdivision (b), (c), or (d) caused great bodily injury, or caused a substantial probability that death could result, the person convicted of violating subdivision (b), (c), or (d) may be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for one, two, or three years, in addition and consecutive to the term specified in subdivision (b), (c), or (d), and may be fined up to two hundred fifty thousand dollars ($250,000) for each day of violation.

(f) For purposes of this section, except as otherwise provided in this subdivision, “each day of violation” means each day on which a violation continues. In any case where a person has disposed or caused the disposal of any hazardous waste in violation of this section, each day that the waste remains disposed of in violation of this section and the person has knowledge thereof is a separate additional violation, unless the person has filed a report of the disposal with the department and is complying with any order concerning the disposal issued by the department, a hearing officer, or court of competent jurisdiction.

(Amended by Stats. 2011, Ch. 15, Sec. 188. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Note: Provisions now in subd. (e), but which had been in subd. (d) before Oct. 2, 1989, were amended on Nov. 4, 1986, by initiative Prop. 65.)



25189.6

(a)  Any person who knowingly, or with reckless disregard for the risk, treats, handles, transports, disposes, or stores any hazardous waste in a manner which causes any unreasonable risk of fire, explosion, serious injury, or death is guilty of a public offense and shall, upon conviction, be punished by a fine of not less than five thousand dollars ($5,000) nor more than two hundred fifty thousand dollars ($250,000) for each day of violation, or by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(b)  Any person who knowingly, at the time the person takes the actions specified in subdivision (a), places another person in imminent danger of death or serious bodily injury, is guilty of a public offense and shall, upon conviction, be punished by a fine of not less than five thousand dollars ($5,000) nor more than two hundred fifty thousand dollars ($250,000) for each day of violation, and by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, six, or nine years.

(Amended by Stats. 2011, Ch. 15, Sec. 189. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



25189.7

(a)  The burning or incineration of any hazardous waste, or the causing thereof, is prohibited when the burning or incineration is at a facility which does not have a permit from the department issued pursuant to this chapter, or at any point which is not authorized according to this chapter.

(b)  Any person who is convicted of knowingly burning or incinerating, or causing the burning or incineration of, any hazardous waste, or who reasonably should have known that he or she was burning or incinerating, or causing the burning or incineration of, any hazardous waste, at a facility which does not have a permit from the department issued pursuant to this chapter, or at any point which is not authorized according to this chapter, shall, upon conviction, be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(c)  The court also shall impose upon a person convicted of violating subdivision (b) a fine of not less than five thousand dollars ($5,000) nor more than one hundred thousand dollars ($100,000) for each day of violation, except as otherwise provided in this subdivision. If the act which violated subdivision (b) caused great bodily injury or caused a substantial probability that death could result, the person convicted of violating subdivision (b) may be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for one, two, or three years, in addition and consecutive to the term specified in subdivision (b), and may be fined up to two hundred fifty thousand dollars ($250,000) for each day of violation.

(Amended by Stats. 2011, Ch. 15, Sec. 190. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



25190

Except as otherwise provided in Sections 25189.5, 25189.6, 25189.7, and 25191, any person who violates any provision of this chapter, or any permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter, is, upon conviction, guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for up to six months in a county jail or by both that fine and imprisonment.

If the conviction is for a second or subsequent violation, the person shall, upon conviction, be punished by imprisonment in the county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 20, or 24 months. The court shall also impose upon the person a fine of not less than five thousand dollars ($5,000) or more than twenty-five thousand dollars ($25,000).

(Amended by Stats. 2011, Ch. 15, Sec. 191. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



25191

(a)  (1)  Any person who knowingly does any of the acts specified in subdivision (b) shall, upon conviction, be punished by a fine of not less than two thousand dollars ($2,000) or more than twenty-five thousand dollars ($25,000) for each day of violation, or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(2)  If the conviction is for a second or subsequent violation of subdivision (b), the person shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 20, or 24 months, or in a county jail for not more than one year, or by a fine of not less than two thousand dollars ($2,000) or more than fifty thousand dollars ($50,000) for each day of violation, or by both that fine and imprisonment.

(3)  Each day or partial day that a violation occurs is a separate violation.

(b)  A person who does any of the following is subject to the punishment prescribed in subdivision (a):

(1)  Makes any false statement or representation in any application, label, manifest, record, report, permit, notice to comply, or other document filed, maintained, or used for the purposes of compliance with this chapter.

(2)  Has in his or her possession any record relating to the generation, storage, treatment, transportation, disposal, or handling of hazardous waste required to be maintained pursuant to this chapter, that has been altered or concealed.

(3)  Destroys, alters, or conceals any record relating to the generation, storage, treatment, transportation, disposal, or handling of hazardous waste required to be maintained pursuant to this chapter.

(4)  Withholds information regarding a real and substantial danger to the public health or safety when that information has been requested by the department, or by a local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180, and is required to carry out the responsibilities of the department or the authorized local officer or agency pursuant to this chapter in response to a real and substantial danger.

(5)  Except as otherwise provided in this chapter, engages in transportation of hazardous waste in violation of Section 25160 or 25161, or subdivision (a) of Section 25163, or in violation of any regulation adopted by the department pursuant to those provisions, including, but not limited to, failing to complete or provide the manifest in the form and manner required by the department.

(6)  Except as otherwise provided in this chapter, produces, receives, stores, or disposes of hazardous waste, or submits hazardous waste for transportation, in violation of Section 25160 or 25161 or any regulation adopted by the department pursuant to those sections, including, but not limited to, failing to complete, provide, or submit the manifest in the form and manner required by the department.

(7)  Transports any waste, for which there is provided a manifest, if the transportation is in violation of this chapter or the regulations adopted by the department pursuant thereto.

(8)  Violates Section 25162.

(c)  (1)  The penalties imposed pursuant to subdivision (a) on any person who commits any of the acts specified in paragraph (5), (7), or (8) of subdivision (b) shall be imposed only (A) on the owner or lessee of the vehicle in which the hazardous wastes are unlawfully transported, carried, or handled or (B) on the person who authorizes or causes the transporting, carrying, or handling. These penalties shall not be imposed on the driver of the vehicle, unless the driver is also the owner or lessee of the vehicle or authorized or caused the transporting, carrying, or handling.

(2)  If any person other than the person producing the hazardous waste prepares the manifest specified in Section 25160, that other person is also subject to the penalties imposed on a person who commits any of the acts specified in paragraph (6) of subdivision (b).

(d)  Any person who knowingly does any of the following acts, each day or partial day that a violation occurs constituting a separate violation, shall, upon conviction, be punished by a fine of not more than five hundred dollars ($500) for each day of violation, or by imprisonment in the county jail for not to exceed six months, or by both that fine and imprisonment:

(1)  Carries or handles, or authorizes the carrying or handling of, a hazardous waste without having in the driver’s possession the manifest specified in Section 25160.

(2)  Transports, or authorizes the transportation of, hazardous waste without having in the driver’s possession a valid registration issued by the department pursuant to Section 25163.

(e)  Whenever any person is prosecuted for a violation pursuant to paragraph (5), (6), (7), or (8) of subdivision (b), subdivision (d), or subdivision (c) of Section 25189.5, the prosecuting attorney may take appropriate steps to make the owner or lessee of the vehicle in which the hazardous wastes are unlawfully transported, carried, or handled, the driver of the vehicle, or any other person who authorized or directed the loading, maintenance, or operation of the vehicle, who is reasonably believed to have violated these provisions, a codefendant. If a codefendant is held solely responsible and found guilty, the court may dismiss the charge against the person who was initially so charged.

(Amended by Stats. 2011, Ch. 15, Sec. 192. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



25191.2

Actions pursuant to Sections 25189.5, 25189.6, 25189.7, 25190, and 25191 may be brought by any city attorney.

(Added by Stats. 1990, Ch. 185, Sec. 1.)



25191.7

(a)  Any person who provides information which materially contributes to the imposition of a civil penalty or criminal fine against any person for violating this chapter shall be paid a reward pursuant to regulations adopted by the department under subdivision (f). The reward shall be equal to 10 percent of the amount of the civil penalty or criminal fine collected by the department, district attorney, or city attorney. The department shall pay the award to the person who provides information which results in the imposition of a civil penalty, and the county shall pay the award to the person who provides information which results in the imposition of a criminal fine. No reward paid pursuant to this subdivision shall exceed five thousand dollars ($5,000).

(b)  No informant shall be eligible for a reward for a violation known to the department, unless the information materially contributes to the imposition of criminal or civil penalties for a violation specified in this section.

(c)  If there is more than one informant for a single violation, the first notification received by the department shall be eligible for the reward. If the notifications are postmarked on the same day or telephoned notifications are received on the same day, the reward shall be divided equally among those informants.

(d)  Public officers and employees of the United States, the State of California, or counties and cities in California are not eligible for the reward pursuant to subdivision (a), unless reporting those violations does not relate in any manner to their responsibilities as public officers or employees.

(e)  An informant who is an employee of a business and who provides information that the business violated this chapter is not eligible for a reward if the employee intentionally or negligently caused the violation or if the employee’s primary and regular responsibilities included investigating the violation, unless the business knowingly caused the violation.

(f)  The department shall adopt regulations which establish procedures for the receipt and review of claims for payment of rewards. All decisions concerning the eligibility for an award and the materiality of the provided information shall be made pursuant to these regulations. In each case brought under subdivision (a), the department, the office of the city attorney, or the district attorney, whichever office brings the action, shall determine whether the information materially contributed to the imposition of civil or criminal penalties for violations of this chapter.

(g)  The department shall continuously publicize the availability of the rewards pursuant to this section for persons who provide information pursuant to this section.

(h)  Claims may be submitted only for those referrals made on or after January 1, 1982.

(Amended by Stats. 1986, Ch. 248, Sec. 149.)



25192

(a) All civil and criminal penalties collected pursuant to this chapter shall be apportioned in the following manner:

(1) Fifty percent shall be deposited in the Toxic Substances Control Account in the General Fund.

(2) Twenty-five percent shall be paid to the office of the city attorney, city prosecutor, district attorney, or Attorney General, whichever office brought the action.

(3) Twenty-five percent shall be paid to the department and used to fund the activity of the CUPA, the local health officer, or other local public officer or agency authorized to enforce the provisions of this chapter pursuant to Section 25180, whichever entity investigated the matter that led to the bringing of the action. If investigation by the local police department or sheriff’s office or California Highway Patrol led to the bringing of the action, the CUPA, the local health officer, or the authorized officer or agency, shall pay a total of 40 percent of its portion under this subdivision to that investigating agency or agencies to be used for the same purpose. If more than one agency is eligible for payment under this paragraph, division of payment among the eligible agencies shall be in the discretion of the CUPA, the local health officer, or the authorized officer or agency.

(b) If a reward is paid to a person pursuant to Section 25191.7, the amount of the reward shall be deducted from the amount of the civil penalty before the amount is apportioned pursuant to subdivision (a).

(Amended by Stats. 2006, Ch. 77, Sec. 12. Effective July 18, 2006. Note: This section was amended on Nov. 4, 1986, by initiative Prop. 65.)



25193

The remedies provided by this chapter are cumulative, and shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of any party, and no judgment under this chapter shall preclude any party from obtaining additional relief based upon the same facts.

(Added by Stats. 1980, Ch. 876.)



25194

Any action brought pursuant to this chapter against a person shall not abate by reason of a sale or other transfer of ownership, except with the express written consent of the director.

(Amended by Stats. 1995, Ch. 639, Sec. 34. Effective January 1, 1996.)



25194.5

(a)  The withdrawal of an application for a permit, registration, or certificate, after it has been filed with the department shall not, unless the department consents in writing to the withdrawal, deprive the department of its authority to institute or continue a proceeding against the applicant for the denial of the permit, registration, or certificate upon any ground provided by law or to enter an order denying the permit, registration, or certificate upon any ground, and a withdrawal shall not affect the authority of the department, or a local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180, to institute or continue a proceeding against the applicant pertaining to any violation of this chapter or any rule, regulation, standard, or requirement issued or promulgated pursuant to this chapter.

(b)  The suspension, expiration, or forfeiture by operation of law of a permit, registration, or certificate issued by the department, or its suspension, forfeiture, or cancellation by order of the department or by order of a court, or its surrender or attempted or actual transfer without the written consent of the department shall not affect the authority of the department, or a local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180, to institute or continue a disciplinary proceeding against the holder of a permit, registration, or certificate upon any ground, or the authority of the department to enter an order suspending or revoking the permit, registration, or certificate, or otherwise taking an action against the holder of a permit, registration, or certificate on any ground.

(Amended by Stats. 1995, Ch. 639, Sec. 35. Effective January 1, 1996.)



25195

It is a misdemeanor for any person to do any of the following:

(a)  Willfully prevent, interfere with, or attempt to impede in any way the work of any duly authorized representative of the department, or a local officer or agency authorized to enforce this chapter pursuant to subdivision (a) of Section 25180, in the lawful enforcement of any provision of this chapter.

(b)  Willfully prevent or attempt to prevent any such representative from examining any relevant books or records in the conduct of his or her official duties under this chapter.

(c)  Willfully prevent or interfere with any such representative in the preserving of evidence of any violation of any of the provisions of this chapter or of the rules and regulations promulgated pursuant to this chapter.

(Amended by Stats. 1995, Ch. 639, Sec. 36. Effective January 1, 1996.)



25196

A person who knowingly violates a provision of subdivision (a) of former Section 25221 as that section read on January 1, 2012, and who violated that provision prior to the effective date of Chapter 39 of the Statutes of 2012, or who knowingly violates Section 25227, shall be subject to a civil penalty not to exceed 25 percent of the fair market value of the land and improvements, 25 percent of the sale price of the land and improvements, or fifty thousand dollars ($50,000), whichever has been established and is greatest.

(Amended by Stats. 2014, Ch. 544, Sec. 4. Effective January 1, 2015.)






ARTICLE 8.3 - Hazardous Waste Enforcement Coordinator and Strike Force

25197

(a)  The Legislature hereby finds and declares as follows:

(1)  The United States Environmental Protection Agency has estimated that 90 percent of the 9 to 10 million metric tons of hazardous waste produced in California each year is improperly disposed.

(2)  Approximately 50 percent of California’s drinking water comes from underground water supplies which are highly susceptible to contamination from hazardous waste.

(3)  Prosecution for violators of hazardous waste laws requires a specialized team of investigators and attorneys to detect, investigate, and prosecute these violators.

(b)  It is, therefore, the intent of the Legislature in enacting this article to increase the effectiveness of local and state hazardous waste enforcement activities.

(Amended by Stats. 1987, Ch. 984, Sec. 1.)



25197.1

(a)  The director shall establish a Hazardous Waste Enforcement Unit within the department and shall appoint an enforcement coordinator to administer that unit and carry out the duties specified in subdivision (b).

(b)  The enforcement coordinator shall do all of the following:

(1)  Require that information which the department receives concerning a violation of this chapter or any regulation or order issued pursuant to this chapter is routinely and expeditiously transmitted from the department to the appropriate city attorney or district attorney, and to the Attorney General.

(2)  Make recommendations of persons to be awarded payment pursuant to Section 25191.7.

(3)  Make annual recommendations to the Governor and the Legislature of statutory changes to increase the capability of city attorneys, district attorneys, and the Attorney General to prosecute violations of this chapter and any other law or regulation relating to hazardous waste, including needed training, assistance, and coordination programs.

(4)  Report to the Governor and the Legislature, in the biennial report specified in Section 25178, on the actions taken by the enforcement coordinator and the Hazardous Waste Strike Force to carry out this article and the results obtained from those actions in increasing the effectiveness of local and state hazardous waste enforcement activities.

(5)  Establish and maintain a toll-free telephone number, operating during the regular working hours of the department, which is available to the public to report information concerning violations of this chapter and any other hazardous waste statutes and regulations. The department shall screen calls for violations and shall refer information concerning potential violations within three working days to the regional office of the department, the office of the city attorney, the district attorney, or the Attorney General, as appropriate.

(6)  Establish a program to publicize the toll-free telephone number.

(c)  Nothing in this article limits the authority of a city attorney, a district attorney, or the Attorney General to investigate or prosecute violations of hazardous waste laws or regulations.

(d)  Nothing in this article limits the authority of the department or any agency specified in subdivision (a) of Section 25197.2 to request that a civil or criminal action be brought by a city attorney, a district attorney, or the Attorney General under any other law or regulation.

(Amended by Stats. 1992, Ch. 321, Sec. 3. Effective January 1, 1993.)



25197.2

(a) The department shall establish a statewide Hazardous Waste Strike Force which shall consist of a representative from each of the following agencies:

(1) The Department of Transportation.

(2) The Department of Industrial Relations.

(3) The Department of Food and Agriculture.

(4) The State Water Resources Control Board.

(5) The State Air Resources Board.

(6) The Department of the California Highway Patrol.

(7) The Office of the State Fire Marshal in the Department of Forestry and Fire Protection.

(8) The California Integrated Waste Management Board.

(9) The Department of Fish and Game.

(10) The Office of Emergency Services.

(11) The Department of Toxic Substances Control.

(12) The Attorney General.

(13) The Department of Pesticide Regulation.

(b) The director, or the director’s designee, shall direct and coordinate the activities of the Hazardous Waste Strike Force.

(c) The Hazardous Waste Strike Force shall do all of the following:

(1) Recommend standardized programs among the agencies represented on the Hazardous Waste Strike Force for the purposes of uniformly enforcing state hazardous waste statutes and regulations and reporting violators of these statutes and regulations.

(2) Recommend programs to publicize and improve the statewide telephone number established pursuant to paragraph (5) of subdivision (b) of Section 25197.1.

(3) Recommend local and regional programs to report information concerning violations of this chapter and any other hazardous waste statutes and regulations.

(Amended by Stats. 2013, Ch. 352, Sec. 348. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25197.3

This article shall be funded from the department’s existing resources.

(Amended by Stats. 1987, Ch. 984, Sec. 4.)






ARTICLE 8.5 - Hazardous Waste Testing Laboratories

25198

(a)  For purposes of this section, “state department” means the State Department of Health Services.

(b)  Except as provided in subdivision (c), the analysis of any material required by this chapter shall be performed by a laboratory certified by the state department pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101, except that laboratories previously issued a certificate under this section shall be deemed certified until the time that certification under Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101 has been either granted or denied, but not beyond the expiration date shown on the certificate previously issued under this section.

(c)  The requirements of subdivision (b) shall not apply to analyses performed by a laboratory pursuant to the facility’s waste analysis plan, that is prepared in accordance with the regulations adopted by the Department of Toxic Substances Control pursuant to this chapter, if both of the following conditions are met:

(1)  The laboratory is owned or operated by the same person who owns or operates the facility at which the waste will be managed, and the facility is a hazardous waste treatment, storage, or disposal facility that is required to obtain a hazardous waste facilities permit pursuant to Article 9 (commencing with Section 25200).

(2)  The analysis is conducted for any of the following purposes:

(A)  To determine whether a facility will accept the hazardous waste for transfer, storage, or treatment, as described in paragraph (3) of subdivision (a) of Section 66264.13 of, and paragraph (3) of subdivision (a) of Section 66265.13 of, Title 22 of the California Code of Regulations, as those sections read on January 1, 2001.

(B)  To ensure that the analysis used to determine whether a facility will accept the hazardous waste for transfer, storage, or treatment is accurate and up to date, as described in paragraph (4) of subdivision (a) of Section 66264.13 of, and paragraph (4) of subdivision (a) of Section 66265.13 of, Title 22 of the California Code of Regulations, as those sections read on January 1, 2001.

(C)  To determine whether the hazardous waste received at the facility for transfer, storage, or treatment matches the identity of the hazardous waste designated on an accompanying manifest or shipping paper, as described in paragraph (5) of subdivision (a) of Section 66264.13 of, and paragraph (5) of subdivision (a) of Section 66265.13 of, the California Code of Regulations, as those sections read on January 1, 2001.

(d)  An analysis performed in accordance with subdivision (c) is not an analysis performed for regulatory purposes within the meaning of paragraph (19) of subdivision (c) of Section 100825.

(e)  The exemption provided by subdivision (c) does not exempt the analyses of waste for purposes of disposal from the requirements of subdivision (b) requiring certified laboratory analyses. The analyses described in subdivision (c) are not exempt from any other requirement of law, regulation, or guideline governing quality assurance and quality control.

(f)  No person or public entity of the state shall contract with a laboratory for environmental analyses for which certification is required pursuant to this chapter, unless the laboratory holds a valid certificate.

(Amended by Stats. 2001, Ch. 866, Sec. 3. Effective January 1, 2002.)






ARTICLE 8.6 - Development of Hazardous Waste Management Facilities on Indian Country

25198.1

As used in this article, unless the context clearly indicates otherwise, the following definitions apply:

(a)  “Indian country” has the same meaning as set forth in Section 1151 of Title 18 of the United States Code.

(b)  “Tribe” means an Indian tribe, band, nation, or other organized group or community, or a tribal agency authorized by a tribe as defined herein, which is recognized as eligible for special programs and services provided by the United States to Indians because of their status as Indians and is identified on pages 52829 to 52835, inclusive, of Number 250 of Volume 53 (December 29, 1988) of the Federal Register, as that list may be updated or amended from time to time.

(c)  “Hazardous waste” has the same meaning as set forth in Sections 25117 and 25117.9.

(d)  “Hazardous waste facility” has the same meaning as set forth in Section 25117.1.

(e)  “Operator” means a person who operates a hazardous waste facility.

(f)  “Owner” means a person who owns a hazardous waste facility.

(g)  “Secretary” means the Secretary for Environmental Protection.

(h)  “State” means the State of California and any agency or instrumentality thereof.

(i)  “Siting” means the physical suitability of a location proposed for a hazardous waste facility.

(Added by Stats. 1991, Ch. 805, Sec. 3.)



25198.2

(a)  Upon receipt of a written request from any tribe considering a proposal to construct each hazardous waste facility in that tribe’s Indian country within this state, the secretary shall convene negotiations for purposes of reaching a cooperative agreement pursuant to this article, which will define the respective rights, duties, and obligations of the state and the tribe concerning the approval, development, and operation of the facility. In convening the negotiations, the secretary shall consult with the Department of Toxic Substances Control, the State Water Resources Control Board, the appropriate California regional water quality control board, the State Air Resources Board, and the appropriate air pollution control district or air quality management district.

(b)  This article does not apply to any facility located on Indian country within the state if it meets all of the following requirements:

(1)  The facility is owned and operated solely by a tribe.

(2)  All hazardous waste accepted by the facility is generated by that particular tribe.

(3)  The United States Environmental Protection Agency has approved the facility.

(Added by Stats. 1991, Ch. 805, Sec. 3.)



25198.3

(a)  The secretary may enter into any cooperative agreement which meets the requirements of this article.

(b)  Each cooperative agreement shall include, but shall not be limited to, all requirements determined to be necessary to meet the requirements of subdivision (e) to do all of the following:

(1)  Protect water quality, as determined by the State Water Resources Control Board or the appropriate California regional water quality control board.

(2)  Protect air quality, as determined by the State Air Resources Board or the appropriate air pollution control officer.

(3)  Provide for proper management of hazardous materials and hazardous wastes, as determined necessary by the Department of Toxic Substances Control.

(4)  In making these determinations, the state agencies shall consider any applicable federal environmental and public health and safety laws.

(c)  A decision by the secretary whether to enter into a cooperative agreement shall be based on a good faith determination concerning whether a proposed cooperative agreement meets the requirements of this article. The secretary shall take this action within 130 days of a written request by the tribe that the secretary approve a draft cooperative agreement. At least 60 days prior to determining whether to enter into a cooperative agreement, the secretary shall provide notice, and make available for public review and comment, drafts of his or her proposed action and drafts of the findings and determinations that are required by this section. The secretary shall hold a public hearing in the affected area on the proposed action within the time period for taking that action, as specified in this section. Within 10 days after the close of the public review and comment period, the agencies shall complete the determinations required by this section and the secretary shall issue a final decision.

(d)  The findings and determinations of the secretary and relevant agencies made pursuant to this section shall explain material differences between state laws and regulations and the proposed tribal or federal functionally equivalent provisions. The findings and determinations do not need to explain each difference between the state and tribal or federal requirements as long as they identify and evaluate whether the material differences meet the requirements of this article, including, but not limited to, providing at least as much protection for public health and safety and the environment as would the state requirements.

(e)  Any cooperative agreement executed pursuant to this article shall provide for regulation of the hazardous waste facility through inclusion in the agreement of design, permitting, construction, siting, operation, monitoring, inspection, closure, postclosure, liability, enforcement, and other regulatory provisions applicable to a hazardous waste facility, or which relate to any environmental consequences that may be caused by facility construction or operation, that are functionally equivalent to all of the following:

(1)  Article 4 (commencing with Section 13260) of Chapter 4 of, Chapter 5 (commencing with Section 13300) of, and Chapter 5.5 (commencing with Section 13370) of, Division 7 of the Water Code.

(2)  Chapter 3 (commencing with Section 41700) of, Chapter 4 (commencing with Section 42300) of, and Chapter 5 (commencing with Section 42700) of, Part 4 of, and Part 6 (commencing with Section 44300) of, Division 26.

(3)  This chapter, Chapter 6.6 (commencing with Section 25249.5), Chapter 6.8 (commencing with Section 25300), and Chapter 6.95 (commencing with Section 25500).

(4)  All regulations adopted pursuant to the statutes specified in this section.

(5)  Any other provision of state environmental, public health, and safety laws and regulations germane to the hazardous waste facility proposed by the tribe.

(f)  The tribal organizational structures or other means of implementing the requirements specified in subdivision (e) are not required to be the same as the state organizational structures or means of implementing its system of regulation.

(g)  Neither the approval of any cooperative agreement nor amendments to the agreement, nor any determination of sufficiency provided in Section 25198.5, shall constitute a “project” as defined in Section 21065 of the Public Resources Code and shall not be subject to review pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(h)  Each cooperative agreement shall provide for the incorporation of the standards and requirements germane to the protection of the environment, public health, and safety listed in subdivision (e), as enacted, or as those provisions may be amended after January 1, 1992, or after the effective date of any cooperative agreement, if those standards and requirements meet both of the following requirements:

(1)  The standards and requirements do not discriminate against a tribe which has executed a cooperative agreement, or a lessee of the tribe, and are applicable to, or not more stringent than, other rules applicable to other similar or analogous facilities or operations outside Indian country.

(2)  Adequate notice and opportunity for comment on the incorporation of new and amended standards or requirements are provided to the tribe, facility owner, and operator to facilitate any physical or operational changes in the facility in accordance with state law.

(Amended by Stats. 1992, Ch. 427, Sec. 101. Effective January 1, 1993.)



25198.4

(a)  A tribe shall be eligible for technical assistance to the extent feasible, from the agencies specified in subdivision (b) of Section 25198.3, for the design, establishment, and implementation of a permit system, cooperative monitoring programs, a tribal enforcement system, and implementation of any other regulatory requirement.

(b)  Each cooperative agreement shall provide for reasonable compensation to relevant state agencies for costs and expenses incurred by the state in connection with technical assistance provided to the tribe for the regulatory activities provided in this article, including, but not limited to, monitoring, enforcement, permitting, review, and other activities described in this article, and the reviews required by Section 25198.3, on a nondiscriminatory basis when compared with similar services to similar projects outside of Indian country.

(c)  Each cooperative agreement shall provide for the sharing of appropriate data and other information between any tribal regulatory body, any federal agency, the owner or operator, and applicable state agencies, including, but not limited to, all monitoring data collected respecting the hazardous waste facility. The agreement shall provide for confidentiality of privileged, proprietary, or trade secret information.

(d)  Each cooperative agreement shall include a dispute resolution mechanism for addressing issues of contract interpretation arising out of the cooperative agreement.

(e)  The parties to a cooperative agreement executed pursuant to this article may mutually agree to modifications of time periods for actions which are required by this article, except the time periods provided for public notice, review, and comment shall not be eliminated or reduced.

(f)  Each cooperative agreement shall require the relevant state agencies to provide detailed comments regarding completeness within 30 days after receiving copies of applications filed for tribal and applicable federal permits with respect to the deficiencies, if any, of the application with respect to the state standards identified in Section 25198.3. The failure of any of these state agencies to provide those comments within that period shall be deemed a finding of completeness of the respective applications.

(g)  Each cooperative agreement shall provide for reasonable access by state agency personnel to Indian country governed by a tribe which has executed a cooperative agreement pursuant to this article for purposes of assistance with permit application review, inspection, and monitoring of operation of a hazardous waste facility. The cooperative agreement shall also provide for reasonable access for purposes of permit application review and inspection, to the extent the state can provide that access, by tribal regulatory authorities to transfer stations, or similar facilities, located outside of Indian country and handling waste to be transferred to tribal lands.

(Added by Stats. 1991, Ch. 805, Sec. 3.)



25198.5

(a)  Each cooperative agreement shall require the public agencies specified in subdivision (b) of Section 25198.3 to review any draft tribal permit and any applicable federal permit to determine whether it contains all conditions sufficient to do all of the following:

(1)  Meet the functionally equivalent standards provided in the cooperative agreement, as required by subdivision (e) of Section 25198.3.

(2)  Provide not less than the level of protection for public health, safety, and the environment that would have been the case if that state agency had issued the permit.

(3)  Implement all feasible mitigation measures. For purposes of this paragraph, “feasible” has the same meaning as in Sections 21001, 21002.1, and 21004 of the Public Resources Code, and any regulations adopted pursuant to those sections.

(b)  Each cooperative agreement shall provide that the tribal or federal permits issued for the hazardous waste facility meet the requirements of this section.

(c)  The failure of a party to a cooperative agreement to meet the requirements of this section shall be determined to be an actionable breach of the cooperative agreement.

(d)  The election by a party to a cooperative agreement to pursue a contractual remedy shall not limit the ability of a party to assert its respective claims of jurisdiction or sovereign immunity.

(e)  Entering into a cooperative agreement shall not be a basis for denying any remedy to which a party is otherwise entitled.

(f)  Within 10 days of issuance of a final federal permit or tribal permit, a copy of that permit shall be provided to the California Environmental Protection Agency and the tribe having jurisdiction over the facility.

(Amended by Stats. 1992, Ch. 427, Sec. 102. Effective January 1, 1993.)



25198.6

(a)  Nothing in this article shall limit or expand, or be construed to limit or expand, the jurisdiction of any state agency specified in subdivision (b) of Section 25198.3 or any tribal agency with respect to any hazardous waste facility located in Indian country, including, but not limited to, the enforcement powers and procedures available to the state or any tribe with respect to those facilities to the extent not preempted by federal law, including, but not limited to, powers and procedures contained in state or tribal statutes or regulations.

(b)  The cooperative agreement shall provide that the state may exercise its enforcement powers over any hazardous waste facility project on Indian country where a cooperative agreement has been executed, subject to all of the following requirements:

(1)  A violation or threatened violation of any standard or requirement set forth in Section 25198.3, or its functional equivalent in the cooperative agreement, or any condition set forth in a cooperative agreement or permit for the facility, has occurred or is occurring. For purposes of this paragraph, “threatened violation” means a condition creating a substantial probability of harm, when the probability and potential extent of harm make it reasonably necessary to take immediate action to prevent, reduce, or mitigate damages to persons, property, or natural resources.

(2)  The violation or violations have been brought to the attention of the tribe and to the owner and operator of the hazardous waste facility, through written notice from the appropriate agency. The notice shall identify the specific violation or violations which are occurring or have occurred and a specific corrective or enforcement action or range of actions, including sufficient penalties. The notice shall include a specific and reasonable timeframe in which to take appropriate corrective or enforcement action.

(3)  The tribe, after receiving the notice, has failed to take the action or actions, or to take other reasonable action to abate or correct the violation or violations, in a reasonable time.

(c)  The functionally equivalent provisions of tribal or federal permits, as determined sufficient pursuant to Section 25198.3, together with any cooperative agreement approved pursuant to this article, shall collectively be deemed to constitute permits issued under state law for all purposes of enforcing state law.

(d)  Notwithstanding subdivision (b), each of the public agencies specified in subdivision (b) of Section 25198.3 may immediately exercise its enforcement powers over any hazardous waste facility project on Indian country where a cooperative agreement has been executed, if, in the judgment of the public agency, immediate state action is required to avoid an imminent and substantial threat to public health and safety or to the environment. The state shall notify the tribe prior to taking any action pursuant to this subdivision.

(Amended by Stats. 1992, Ch. 113, Sec. 2. Effective July 2, 1992.)



25198.7

(a)  The cooperative agreement shall provide that the state or tribe may bring an appropriate civil action in a court of competent jurisdiction to enforce the terms of the cooperative agreement as a contract, and shall not limit the availability to either party of any remedy at law or in equity otherwise available under California law.

(b)  The cooperative agreement shall require that the tribe waive its sovereign immunity from any action brought by the state in any court otherwise having jurisdiction over the subject matter, and that the state shall waive its sovereign immunity from any action brought by the tribe, in any court otherwise having jurisdiction over the subject matter, to enforce the terms of the cooperative agreement.

(Added by Stats. 1991, Ch. 805, Sec. 3.)



25198.8

A cooperative agreement executed pursuant to this article shall be executed for the express benefit of the citizens of this state.

(Added by Stats. 1991, Ch. 805, Sec. 3.)



25198.9

Any person may commence a civil action on the person’s own behalf against any of the public agencies specified in subdivision (b) of Section 25198.3, or against the secretary, who is alleged to have approved or certified the sufficiency of any cooperative agreement or permit in violation of this article. No action may be commenced under this section more than 60 days after the agency or secretary has approved or certified the sufficiency of any cooperative agreement or permit under this article.

(Added by Stats. 1991, Ch. 805, Sec. 3.)






ARTICLE 8.7 - Procedures for the Approval of New Facilities

25199

(a)  The Legislature finds and declares as follows:

(1)  Existing laws require numerous permits before a hazardous waste facility can be constructed and operated. The permits are issued by governmental agencies, at both the state and local levels under land use planning, zoning, hazardous waste, air quality, water quality, and solid waste management laws.

(2)  The approval of hazardous waste facilities is not currently a coordinated process. The failure to coordinate the issuance of multiple permits, licenses, land use approvals, and other types of authorizations causes lengthy and costly delays. The end result of the process cannot be predicted, with any degree of certainty, by either the proponent of a project to site and construct a facility or by the concerned public.

(3)  Present procedures for approving hazardous waste facilities do not provide meaningful opportunities for public involvement and are not suitably structured to allow the public to make its concerns known and to cause these concerns to be taken into consideration.

(4)  A formal administrative process for reviewing local discretionary land use decisions on applications to site and construct a hazardous waste facility has not been established and made available to interested persons who wish to appeal these decisions.

(b)  The Legislature, therefore, declares that there is a critical need to clarify the requirements that must be met, and the basic procedures that must be followed, in connection with the approval of hazardous waste facilities.

(c)  It is the intent of the Legislature, in enacting this article, to establish the means to expedite the approval of needed hazardous waste facilities; to ensure that new hazardous waste facilities are not sited unless the facility operator provides financial assurance that the operator can respond adequately to damage claims arising out of the operation of the facility; to ensure that the facilities comply with applicable laws and regulations; to clarify the procedures to be followed in approving a facility; to establish specific means to give the concerned public a voice in decisions relating to the siting and issuance of permits for hazardous waste facilities; and to establish a process for appealing local decisions on applications for land use approval for hazardous waste facilities.

(Added by Stats. 1986, Ch. 1504, Sec. 8.)



25199.1

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a)  “Appeal board” means an appeal board established pursuant to Section 25199.10.

(b)  “Hazardous waste facility project” means a project undertaken for the purpose of siting and constructing a new hazardous waste facility that will require a hazardous waste facilities permit issued pursuant to Section 25200, or for the purpose of significantly expanding or modifying an existing hazardous waste facility that is being used or operated under a permit issued pursuant to Section 25200 or a grant of interim status pursuant to Section 25200.5. Unless expressly provided otherwise, “hazardous waste facility project” includes a specified hazardous waste facility project.

(c)  “Interested person” means a person who participated in one or more public meetings or hearings held to consider an application for a land use decision for a specified hazardous waste facility project. “Participation” includes, but is not limited to, the giving of oral or written testimony at a meeting or hearing, submission of questions at a meeting or hearing, or attendance at the meeting or hearing.

(d)  “Land disposal facility” means a hazardous waste facility where hazardous waste is disposed in, on, under, or to the land.

(e)  “Land use decision” means a discretionary decision of a local agency concerning a hazardous waste facility project, including the issuance of a land use permit or a conditional use permit, the granting of a variance, the subdivision of property, and the modification of existing property lines pursuant to Title 7 (commencing with Section 65000) of the Government Code.

(f)  “Lead agency” means the public agency that has the principal responsibility for approving a hazardous waste facility project.

(g)  “Local agency” means any public agency, other than a state agency.

(h)  “Permit” means a permit, license, certificate, requirement, or other entitlement for use required to site or construct a hazardous waste facility. “Permit” includes, but is not limited to, all of the following:

(1)  A hazardous waste facility permit issued by the department pursuant to this chapter.

(2)  Waste discharge requirements issued by a California regional water quality control board pursuant to Article 4 (commencing with Section 13260) of Chapter 4 of Division 7 of the Water Code.

(3)  An authority to construct permit issued by an air pollution control district or air quality management district pursuant to Division 26 (commencing with Section 39000).

(4)  A solid waste facilities permit issued by the enforcement agency pursuant to Article 2 (commencing with Section 66796.30) of Chapter 3 of Title 7.3 of the Government Code.

(i)  “Proponent” means any person applying to a public agency for a permit or a land use decision concerning a specified hazardous waste facility project.

(j)  “Public agency” means any state agency or any local agency.

(k)  “Responsible agency” means any public agency, other than the lead agency, which has the authority to issue a permit or make a land use decision.

(l)  “Significantly expand or modify” means to expand or modify an existing hazardous waste facility, including a specified hazardous waste facility, in a manner so that a land use decision and an environmental impact report are required.

(m)  “Specified hazardous waste facility” means an offsite facility which serves more than one producer of hazardous waste.

(n)  “Specified hazardous waste facility project” means a project undertaken for the purpose of siting and constructing a new specified hazardous waste facility or for the purpose of significantly expanding or modifying an existing specified hazardous waste facility that is being used or operated under a permit issued pursuant to Section 25200 or a grant of interim status pursuant to Section 25200.5.

(o)  “State agency” means any agency, board, or commission of state government. “State agency” also includes an air pollution control district and an air quality management district.

(p)  “Technical review” means the review of an application for a hazardous waste facility project by a state agency to determine if the facility meets the applicable statutes and regulations.

(Amended by Stats. 1988, Ch. 1389, Sec. 4. Effective September 27, 1988.)



25199.2

Except as otherwise provided in this article, Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code applies to all public agencies which make a land use decision or issue a permit for a hazardous waste facility project, as specified in Section 65963.1 of the Government Code. The public agency shall perform the duties and carry out the actions required by Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code in connection with applications submitted to the public agency for a hazardous waste facility project, unless otherwise specified in this article.

(Added by Stats. 1986, Ch. 1504, Sec. 8.)



25199.3

(a)  Notwithstanding any other provision of law, an applicant for a hazardous waste facility project may submit applications for a land use decision and for one or more permits to the appropriate public agencies simultaneously. Unless a state agency is prohibited by statute from approving a permit before the granting of a local land use decision, the state agency shall not refuse to issue a permit for a hazardous waste facility project on the grounds that the applicant has not been granted a land use permit, except that the state agency may provide that the permit shall not become effective until the applicant is granted a local land use permit.

(b)  Any public agency may request another public agency to jointly review applications for a permit or land use decision for a hazardous waste facility project. A public agency may consolidate, with other public agencies, public meetings and hearings permitted or required by law or regulation for the issuance of a permit or the making of a land use decision for a hazardous waste facility project.

(c)  The department shall coordinate the technical review of applications for permits for hazardous waste facility projects that are received by state agencies.

(d)  Upon the request of a local agency, the department, and any other state agency that is authorized to issue a permit for a hazardous waste facility project, shall provide technical assistance to a local agency that is reviewing an application for a land use decision for the project.

(Added by Stats. 1986, Ch. 1504, Sec. 8.)



25199.4

The Office of Permit Assistance in the Office of Planning and Research shall, for any proposed hazardous waste facility project, do all of the following:

(a)  Assist in identifying state and local permits required for the proposed hazardous waste facility project.

(b)  Convene meetings or conferences, as necessary, prior to the submittal of applications for permits to state and local agencies, for the purpose of determining the scope of the hazardous waste facility project, identifying the questions that state and local agencies will have concerning the project, and determining decisionmaking schedules.

(c)  Assist state and local agencies in consolidating public meetings and hearings permitted or required by law or regulation for approval of the permits for the project.

(d)  Encourage the joint review and processing of applications for permits.

(e)  Work with the applicant and public agencies to ensure that decisionmaking deadlines are met.

(f)  Call meetings or conferences to resolve questions or mediate disputes arising from applications for a permit for a hazardous waste facility project.

(Added by Stats. 1986, Ch. 1504, Sec. 8.)



25199.5

(a)  At the request of an applicant, the legislative body of a local agency shall, within 60 calendar days after the local agency has determined that an application for a land use decision for a hazardous waste facility project is complete, issue an initial written determination on whether the hazardous waste facility project is consistent with both of the following:

(1)  The applicable local general plan and zoning ordinances in effect at the time the application was received.

(2)  The county hazardous waste management plan authorized by Article 3.5 (commencing with Section 25135), if the plan is in effect at the time of the application.

(b)  The local agency shall send a copy of the written determination made pursuant to subdivision (a) to the applicant.

(c)  The determination required by subdivision (a) does not prohibit a local agency from making a different determination when the final land use decision is made, if the final determination is based on information which was not considered at the time the initial determination was made.

(Added by Stats. 1986, Ch. 1504, Sec. 8.)



25199.6

(a)  Section 65943 of the Government Code does not apply to the department’s review of applications for a hazardous waste facilities permit. The department shall review for completeness each application for a hazardous waste facilities permit and notify the applicant in writing whether the application is complete within 30 days from the date of receipt. If the application is incomplete, the department shall require the applicant to provide the information necessary to make the application complete. An application is not deemed to be complete until the department notifies the applicant that the application is complete. After an application is determined to be complete, the department may request additional information only when necessary to clarify, modify, or supplement previously submitted material.

(b)  Notwithstanding Section 65952 of the Government Code, any public agency that is a responsible agency for a hazardous waste facility project that is a land disposal facility shall approve or disapprove the project within one of the following periods of time, whichever is longer:

(1)  Within one year from the date on which the lead agency approved or disapproved the project.

(2)  Within one year from the date on which the completed application for the project has been received, and accepted as complete, by that responsible agency.

(c)  Notwithstanding Section 65952 of the Government Code and Section 25199.2, any public agency that is a responsible agency for a hazardous waste facility project that is not a land disposal facility shall approve or disapprove the project within one of the following periods of time, whichever is longer:

(1)  Within 180 days from the date on which the lead agency approved or disapproved the project.

(2)  Within 180 days from the date on which the completed application for the project has been received, and accepted as complete, by that responsible agency.

(d)  Subdivision (b) of Section 65956 of the Government Code does not apply to the failure of a lead agency or responsible agency to approve or disapprove a permit for a hazardous waste facility project within the time limits established by Sections 65950 and 65952 of the Government Code and subdivisions (b) and (c) of this section. If a lead agency or a responsible agency fails to act within those time limits, the applicant may file an action pursuant to Section 1085 of the Code of Civil Procedure to compel the agency to approve or disapprove the permit for the project within a reasonable time, as the court may determine.

(Amended by Stats. 2000, Ch. 343, Sec. 10. Effective January 1, 2001.)



25199.7

(a)  At least 90 days before filing an application for a land use decision for a specified hazardous waste facility project with a local agency, the proponent shall file a notice of intent to make the application with the Office of Permit Assistance in the Office of Planning and Research and with the applicable city or county. The notice of intent shall specify the location to which the notice of intent is applicable and shall contain a complete description of the nature, function, and scope of the project. The Office of Permit Assistance shall immediately notify affected state agencies of the notice of intent. The local agency shall publish a notice in a newspaper of general circulation in the area affected by the proposed project, shall post notices in the location where the proposed project is located, and shall notify, by a direct mailing, the owners of contiguous property, as shown in the latest equalized assessment roll. A notice of intent filed with a local agency shall be accompanied by a fee which shall be set by the local agency in an amount equal to the local agency’s cost of processing the notice of intent and carrying out the notification requirements of this subdivision. A notice of intent is not transferable to a location other than the location specified in the notice and shall remain in effect for one year from the date it is filed with a local agency or until it is withdrawn by the proponent, whichever is earlier.

(b)  A notice of intent is not effective and a proponent may not file an application for a land use decision for a specified hazardous waste facility project with a local agency unless the proponent has first complied with subdivision (a).

(c)  Within 90 days after a notice of intent is filed with the Office of Permit Assistance pursuant to subdivision (a), the office shall convene a public meeting in the affected city or county to inform the public on the nature, function, and scope of the proposed specified hazardous waste facility project and the procedures that are required for approving applications for the project.

(d)  The legislative body of the affected local agency shall appoint a seven member local assessment committee to advise it in considering an application for a land use decision for a specified hazardous waste facility project. The members of the local assessment committee may be appointed at any time after the notice of intent is filed with the local agency but shall be appointed not later than 30 days after the application for the land use decision is accepted as complete by the local agency. The local agency shall charge the project proponent a fee to cover the local agency’s costs of establishing and convening the local assessment committee. The fee shall accompany the application for a land use decision.

(1)  The membership of the committee shall be broadly constituted to reflect the makeup of the community, and shall include three representatives of the community at large, two representatives of environmental or public interest groups, and two representatives of affected businesses and industries. Members of local assessment committees selected pursuant to this subdivision shall have no direct financial interest, as defined in Section 87103 of the Government Code, in the proposed specified hazardous waste facility project.

(2)  The local assessment committee shall, as its primary function, advise the appointing legislative body of the affected local agency of the terms and conditions under which the proposed hazardous waste facility project may be acceptable to the community. To carry out this function, the local assessment committee shall do all of the following:

(A)  Enter into a dialogue with the proponent for the proposed hazardous waste facility project to reach an understanding with the proponent on both of the following:

(i)  The measures that should be taken by the proponent in connection with the operation of the proposed hazardous waste facility project to protect the public health, safety, and welfare, and the environment of the city or county.

(ii)  The special benefits and remuneration the facility proponent will provide the city or county as compensation for the local costs associated with the operation of the facility.

(B)  Represent generally, in meetings with the project proponent, the interests of the residents of the city or county and the interests of adjacent communities.

(C)  Receive and expend any technical assistance grants made available pursuant to subdivision (g).

(D)  Adopt rules and procedures which are necessary to perform its duties.

(E)  Advise the legislative body of the city or county of the terms, provisions, and conditions for project approval which have been agreed upon by the committee and the proponent, and of any additional information which the committee deems appropriate. The legislative body of the city or county may use this advice for its independent consideration of the project.

(3)  The legislative body of the affected jurisdiction shall provide staff resources to assist the local assessment committee in performing its duties.

(4)  A local assessment committee established pursuant to this subdivision shall cease to exist after final administrative action by state and local agencies has been taken on the permit applications for the project for which the committee was convened.

(e)  A local agency shall notify the Office of Permit Assistance within 10 days after an application for a land use decision for a specified hazardous waste facility project is accepted as complete by the local agency and, within 60 days after receiving this notice, the Office of Permit Assistance shall convene a meeting of the lead and responsible agencies for the project, the proponent, the local assessment committee, and the interested public, for the purpose of determining the issues which concern the agencies that are required to approve the project and the issues which concern the public. The meeting shall take place in the jurisdiction where the application has been filed.

(f)  Following the meeting required by subdivision (e), the proponent and the local assessment committee appointed pursuant to subdivision (d) shall meet and confer on the specified hazardous waste facility project proposal for the purpose of establishing the terms and conditions under which the project will be acceptable to the community.

(g)  (1)  If the local assessment committee finds that it requires assistance and independent advice to adequately review a proposed hazardous waste facility project, it may request technical assistance grants from the local agency to enable the committee to hire a consultant. The committee may use technical assistance grant funds made available to it to hire a consultant to do either, or both, of the following:

(A)  Assist the committee in reviewing and evaluating the application for the project, the environmental documents prepared for the project pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and any other documents, materials, and information that are required by a public agency in connection with the application for a land use decision or a permit.

(B)  Advise the local assessment committee in its meetings and discussions with the facility proponent to seek agreement on the terms and conditions under which the project will be acceptable to the community.

(2)  The local agency shall require the proponent of the proposed hazardous waste facility project to pay a fee equal to the amount of any technical assistance grant provided the local assessment committee under paragraph (1). The funds received as a result of the imposition of the fee shall be used to make technical assistance grants exclusively for the purposes described in paragraph (1).

(3)  The local agency shall deposit any fee imposed pursuant to paragraph (2) in an account created in the city or county treasury, maintain records of all expenditures from the account, and return any unused funds and accrued interest to the project proponent upon completion of the review of the proposed hazardous waste facility project.

(h)  If the local assessment committee and the proponent cannot resolve any differences through the meetings, the Office of Permit Assistance may assist in this resolution pursuant to Section 25199.4.

(i)  This section applies only to a specified hazardous waste facility project.

(Amended by Stats. 1990, Ch. 216, Sec. 67.)



25199.8

(a)  If an action or proceeding has been commenced in any court to attack, review, set aside, void, or annul the acts or decisions of a lead agency for a specified hazardous waste facility project on the grounds of noncompliance with Division 13 (commencing with Section 21000) of the Public Resources Code, the proponent may, notwithstanding the action or proceeding, request the responsible agencies for the specified hazardous waste facility project to continue to process applications for approval of permits for the project received and accepted as complete by each responsible agency. If a responsible agency receives such a request, the time limits specified in subdivisions (a), (b), and (c) of Section 25199.6 shall apply.

(b)  Except as provided in subdivision (d), if any action or proceeding is commenced to review the acts or decisions of a lead or responsible agency for a specified hazardous waste facility project, the proponent may petition the court to stay the action or proceeding. The court, in its discretion, may stay the action or proceeding until all public agencies for the project have completed reviewing and approving or disapproving the applications for permits for the project. The proponent may, at any time prior to completion of these actions by the lead or responsible agencies, file a petition with the court requesting that the action or proceeding be permitted to proceed and, upon receiving such a petition, the court shall discontinue the stay.

(c)  Notwithstanding subdivision (b), a court may enjoin a lead or responsible agency from approving a permit or license if the court finds that the approval would result in an imminent or substantial endangerment of the public health or the environment or if there are other compelling reasons that the action or proceeding should not be stayed.

(d)  Subdivision (b) does not apply to an action or proceeding which alleges that a lead or responsible agency has not complied with Division 13 (commencing with Section 21000) of the Public Resources Code.

(Amended by Stats. 1989, Ch. 1354, Sec. 2. Effective October 2, 1989.)



25199.9

(a)  A proponent may file an appeal of a land use decision made by a local agency for a specified hazardous waste facility project with the Governor or the Governor’s designee pursuant to subdivision (b), (c), or (d) and any interested person may file an appeal of a land use decision made by a local agency for a specified hazardous waste facility project pursuant to subdivision (e). The proponent or an interested person shall file the appeal within 30 calendar days after the date the local agency takes final action on the land use decision. If the proposed project would accept or manage both hazardous waste and solid waste, the appeal shall relate only to the local land use decision concerning the hazardous waste portion of the proposed facility. Any decisions of an appeal board involving the proposed facility shall affect only the hazardous waste portion of the local land use decision.

(b)  If an application for a land use decision for a specified hazardous waste facility project is disapproved by a local agency, the proponent for the specified hazardous waste facility project may file an appeal of the disapproval with the Governor or the Governor’s designee. The Governor or the Governor’s designee shall convene an appeal board pursuant to Section 25199.10 to hear the appeal pursuant to this subdivision if the proponent has applied for, and obtained, all permits for the specified hazardous waste facility project which can be obtained before construction from those responsible agencies which are state agencies.

(c)  (1)  Notwithstanding subdivision (b), if an application for a land use decision for a specified hazardous waste facility project is disapproved by a local agency before an environmental impact report for the project is prepared and certified, as specified in Section 21151 of the Public Resources Code, or before a negative declaration for the project is adopted pursuant to subdivision (c) of Section 21080 of the Public Resources Code, the proponent may file an appeal of the disapproval with the Governor or the Governor’s designee.

(2)  Within 30 days after an appeal is filed pursuant to this subdivision, the Governor or the Governor’s designee shall convene an appeal board, pursuant to Section 25199.10. The appeal board shall thereafter be the lead agency for the specified hazardous waste facility project and shall perform the duties specified in, and carry out the actions required by, Division 13 (commencing with Section 21000) of the Public Resources Code. The proponent may apply for those permits for the specified hazardous waste facility project which can be obtained before construction from those responsible agencies which are state agencies, at any time before or after the appeal board’s compliance with actions required by Division 13 (commencing with Section 21000) of the Public Resources Code. The time limits specified in subdivisions (a), (b), and (c) of Section 25199.6 apply to these responsible agencies except that, for the purposes of these time limits, the date when the appeal board has complied with all actions required by Division 13 (commencing with Section 21000) of the Public Resources Code shall be deemed equivalent to the date when a lead agency decides to approve or disapprove a project.

(3)  After the proponent has applied for and obtained the permits specified in paragraph (2), the proponent for the specified hazardous waste facility project may request the Governor or the Governor’s designee to reconvene the appeal board to hear the appeal. The Governor or the Governor’s designee shall reconvene the appeal board pursuant to Section 25199.10 to hear the appeal of a disapproval pursuant to this subdivision if it has been demonstrated to the Governor or the Governor’s designee that the proponent has applied for, and obtained, all permits for the specified hazardous waste facility project which can be obtained before construction from those responsible agencies which are state agencies.

(d)  If an application for a land use decision for a specified hazardous waste facility project is approved by a local agency, the proponent for the specified hazardous waste facility project may file an appeal of one or more conditions imposed by the land use decision with the Governor or the Governor’s designee. An appeal filed under this subdivision shall specify the particular condition or conditions imposed by the land use decision that are appealed and shall be based solely on the grounds that the condition or conditions imposed on the operation of the facility by the land use decision are so onerous and restrictive that their imposition is the same as a disapproval of the application for a land use decision. The Governor or the Governor’s designee shall convene an appeal board pursuant to this subdivision if the proponent has applied for, and obtained, all permits for the specified hazardous waste facility project which can be obtained prior to its construction from those responsible agencies which are state agencies.

(e)  If an application for a land use decision for a specified hazardous waste facility project is approved by a local agency, any interested person may file an appeal of the approval with the Governor or the Governor’s designee. An appeal may be filed pursuant to this subdivision only if the appeal is based solely on the grounds that the conditions imposed on the project by the land use decision do not adequately protect the public health, safety, or welfare. The Governor or the Governor’s designee shall convene an appeal board pursuant to this subdivision if the proponent for the specified hazardous waste facility project has applied for, and obtained, all permits for the project which can be obtained prior to its construction from those responsible agencies which are state agencies. An interested person filing an appeal pursuant to this subdivision shall state in the appeal why the conditions imposed by the land use decision do not adequately protect the public health, safety, or welfare and shall specify the additional condition or conditions which are necessary to provide that protection.

(Amended by Stats. 1989, Ch. 1354, Sec. 3. Effective October 2, 1989.)



25199.10

(a)  If an appeal is filed pursuant to subdivision (b), (d), or (e) of Section 25199.9, or paragraph (3) of subdivision (c) of Section 25199.9, the Governor or the Governor’s designee shall determine within five working days whether the proponent has obtained all permits for the specified hazardous waste facility project which can be obtained before construction from those responsible agencies which are state agencies, and which were obtainable when the appeal was filed. If, because the application for the appeal is incomplete, the Governor or the Governor’s designee is unable to determine, within five working days, whether or not the appeal board should be convened, the Governor or the Governor’s designee shall return the application for appeal to the proponent or interested party who filed the appeal. The proponent or interested party shall resubmit the completed application for an appeal within 20 calendar days after receiving the returned appeal and if the proponent or interested party fails to do so, the Governor or the Governor’s designee shall not reconsider whether to convene an appeal board.

(b)  If the Governor or the Governor’s designee determines, pursuant to subdivision (a), that the proponent has obtained all permits for the specified hazardous waste facility project which can be obtained before construction from those responsible agencies which are state agencies, or if an appeal is filed pursuant to paragraph (1) of subdivision (c) of Section 25199.9, the Governor or the Governor’s designee shall convene an appeal board within 30 days after making that determination or receiving that appeal, by requesting the League of California Cities and the County Supervisors Association of California to each nominate persons for appointment to an appeal board, as specified in paragraphs (6) and (7) of subdivision (c).

(c)  An appeal board shall consist of seven members, five of whom shall be the members listed in paragraphs (1) to (5), inclusive, and two of whom shall be separately appointed for each particular appeal, as provided in paragraphs (6) and (7). An appeal board shall consist of the following members:

(1)  The Director of Toxic Substances Control.

(2)  The Chairperson of the State Air Resources Board.

(3)  The Chairperson of the State Water Resources Control Board.

(4)  A member of a county board of supervisors appointed by the Senate Committee on Rules who shall be selected from the persons nominated by the County Supervisors Association of California. The appointment shall be for a period of four years, but shall terminate earlier if the appointee does not continue in office as a member of a board of supervisors.

(5)  A member of a city council appointed by the Speaker of the Assembly who shall be selected from the persons nominated by the League of California Cities. The appointment shall be for a period of four years, but shall terminate earlier if the appointee does not continue in office as a member of a city council.

(6)  A member of a county board of supervisors appointed by the Speaker of the Assembly who shall be selected from the persons nominated by the County Supervisors Association of California. The member shall be from the county in which the specified hazardous waste facility project which is the subject of the appeal is located. However, if the member appointed pursuant to paragraph (4) is from the county in which the specified hazardous waste facility project is located, the member appointed pursuant to this paragraph shall not be from that same county. If the appointee appointed pursuant to this paragraph does not continue in office as a member of a board of supervisors for the duration of the appeal for which the appointment was made, the appointment shall terminate and a new appointment shall be made.

(7)  A member of a city council appointed by the Senate Committee on Rules who shall be selected from the persons nominated by the League of California Cities. The member shall be from the city in which the specified hazardous waste facility project which is the subject of the appeal is located, or from the city which the Governor or the Governor’s designee determines to be the most directly affected by the project if the project is not located in a city. However, if the member appointed under paragraph (5) is from a city in the county in which the specified hazardous waste facility project is located, the member appointed under this paragraph shall be from a city in a different county. If the appointee appointed pursuant to this paragraph does not continue in office as a member of a city council for the duration of the appeal for which the appointment was made, the appointment shall terminate and a new appointment shall be made.

(d)  The appeal board shall issue the final decision upon an appeal in writing and the members of the appeal board shall sign the decision.

(e)  The Director of Toxic Substances Control, the Chairperson of the State Air Resources Board, and the Chairperson of the State Water Resources Control Board may designate an alternate to attend any meetings or hearings of an appeal board in that person’s place, except that the alternate may not vote on a final decision on an appeal or sign the written decision in place of the person for whom the person serves as alternate.

(f)  The Governor or the Governor’s designee shall designate staff to serve the appeal board.

(Amended by Stats. 2000, Ch. 343, Sec. 11. Effective January 1, 2001.)



25199.11

(a)  An appeal board convened by the Governor or the Governor’s designee to hear an appeal pursuant to subdivision (b) or (c) of Section 25199.9 shall follow the procedures and requirements specified in this section.

(b)  Within 30 days after the Governor or the Governor’s designee determines that an appeal board should be convened pursuant to subdivision (b) of Section 25199.9, or paragraph (3) of subdivision (c) of Section 25199.9, the appeal board shall be convened. Within 15 days after the appeal board has been convened, a public hearing shall be held in the city or county where the specified hazardous waste facility project is located. At the hearing, the proponent, and the local agency whose land use decision is being appealed, shall present arguments and evidence to the appeal board concerning whether or not the appeal should be accepted.

(c)  Within 15 days after the date of the public hearing specified in subdivision (b), the appeal board shall decide whether or not to accept the appeal. The appeal board may accept an appeal only by an affirmative vote of four members of the appeal board. The appeal board shall make its decision based upon the arguments and evidence presented at the hearing. The appeal board’s decision shall be in writing, shall be signed by the members who voted in favor of the decision, and shall state the reasons for accepting or rejecting the appeal. The appeal board may accept the appeal if the arguments and evidence presented at the hearing tend to show that, when the local agency’s reasons for disapproving the application for a land use decision are weighed against statewide, regional, or county hazardous waste management policies, goals, and objectives, there are compelling reasons to review the disapproval of the application.

(d)  If the appeal board accepts the appeal, within 30 days after this acceptance, the appeal board shall conduct an informal workshop on the subject of the appeal in the city or county where the specified hazardous waste facility project is proposed to be located. Within 45 days following acceptance of the appeal, the appeal board shall also hold a public hearing in the community to hear the arguments and evidence for the purpose of making a tentative decision on the appeal. In issuing a decision pursuant to the hearing, the appeal board shall adopt a rebuttable presumption that the land use decision of the local agency disapproving the application is supported by substantial reasons and that, when these reasons are weighed against statewide, regional, or county hazardous waste management policies, goals, and objectives, the reasons for reversing the local agency’s action are not compelling. In all matters related to the appeal, including, but not limited to, matters related to the findings required by subdivision (f), the burden of proof shall be with the proponent to rebut this presumption and to establish that there are compelling reasons to reverse the local agency’s land use decision.

(e)  Within 45 days after the public hearing, the appeal board shall, by an affirmative vote of at least four members, issue a written decision on the appeal. If the appeal board agrees with the land use decision of the local agency, the appeal board shall state its reasons for this position. If the appeal board agrees with the proponent’s appeal, the appeal board shall issue a tentative decision stating that the local agency’s land use decision should be reversed.

(f)  The appeal board shall not reverse the local agency’s land use decision unless the appeal board makes all of the following findings:

(1)  That the significant environmental impacts of the specified hazardous waste facility project will be adequately mitigated.

(2)  That the specified hazardous waste facility project was consistent with the applicable city or county general plan when the local agency accepted, as complete, the proponent’s application for a land use decision. For the purpose of this finding, a project is consistent with the applicable city or county general plan if the appeal board makes one of the following determinations:

(A) The appeal board may determine that a specified hazardous waste facility project that is not a land disposal facility project is consistent with the general plan if the appeal board makes all of the following findings:

(i)  The project is proposed to be located in an area zoned and designated in the applicable general plan for industrial use and substantially developed with other industrial facilities which produce, treat, or dispose of hazardous waste onsite and which are served by the same transportation routes as the proposed facility. In addition, the land uses authorized in the applicable general plan and zoning ordinances in the vicinity of the project are compatible with the project.

(ii)  There is no clear and express provision in the general plan which states that such a specified hazardous waste facility project is inconsistent with the general plan, or, if there is such a provision, the provision was adopted after January 1, 1983.

(iii)  The specified hazardous waste project is consistent, as determined by the appeal board, with the general plan.

(B)  The appeal board may determine that a specified hazardous waste facility project is consistent with the applicable city or county general plan if the project is a land disposal facility project, and if all of the following apply:

(i)  There is no clear and express provision in the general plan that states that such a specified hazardous waste facility project is inconsistent with the general plan, or, if there is such a provision, the provision was adopted after January 1, 1983.

(ii)  The project is consistent, as determined by the appeal board, with the general plan.

(3)  That the specified hazardous waste facility is consistent with the county hazardous waste management plan, if such a plan has been adopted by the county, and approved by the department, pursuant to Article 3.5 (commencing with Section 25135).

(4)  That alternative locations for the specified hazardous waste facility project, as identified in the environmental impact report for the project and in the county hazardous waste management plan, if one has been approved by the department, have been adequately considered by the appeal board in determining the appropriateness of the location chosen for the project.

(5)  That reversing the local agency’s land use decision is consistent with statewide, regional, and county hazardous waste management policies, goals, and objectives. In making this finding, the appeal board shall consider all of the following factors:

(A)  Whether or not a need for the specified hazardous waste facility project has been demonstrated.

(B)  Whether or not the specified hazardous waste facility project is of a type, and in a location, that conforms to statewide, regional, or local hazardous waste management policies.

(C)  Whether or not the specified hazardous waste facility will be operated using the best feasible hazardous waste management technologies.

(g)  The local agency whose land use decision is being appealed may reconsider the action and approve the application for the land use decision, consistent with the appeal board’s tentative decision, within 60 days after the appeal board issues its tentative decision. If the local agency does not approve the application for the land use decision consistent with the tentative decision within 60 days after the decision is issued, the appeal board shall, by an affirmative vote of at least four members, issue a final decision. If the final decision reverses the local agency’s land use decision, the appeal board shall then require the local agency to approve the application for the land use decision and if the local agency does not approve the application for the land use decision, the Attorney General shall bring an action to require the local agency to approve the application for the land use decision for the specified hazardous waste facility project.

(Amended by Stats. 1990, Ch. 557, Sec. 2.)



25199.13

(a)  An appeal board convened by the Governor or the Governor’s designee to hear an appeal pursuant to subdivision (d) or (e) of Section 25199.9 shall follow the procedures and requirements specified in this section.

(b)  Within 30 days after the Governor or the Governor’s designee determines that an appeal board should be convened pursuant to subdivision (d) or (e) of Section 25199.9, an appeal board shall be convened and a public hearing held in the city or county where the specified hazardous waste facility project is located. At the hearing, the proponent or the interested party and the local agency whose land use decision is being appealed shall present arguments and evidence to the appeal board concerning whether or not the appeal should be accepted.

The arguments and evidence presented to the appeal board convened pursuant to subdivision (d) of Section 25199.9 shall only concern whether or not a condition or conditions imposed on the operation of the facility by the land use decision are so onerous and restrictive that their imposition is the same as a disapproval of the application for a land use decision. The arguments and evidence presented to the appeal board convened pursuant to subdivision (e) of Section 25199.9 shall only concern whether or not a condition or conditions imposed on the project by the land use decision do not adequately protect the public health, safety, and welfare.

(c)  Within 15 days after the date of the public hearing, the appeal board shall decide whether or not to accept the appeal. The appeal board may accept an appeal only by an affirmative vote of five members of the appeal board. The appeal board shall make its decision based upon the arguments and evidence presented at the hearing. The appeal board’s decision shall be in writing, shall be signed by the members who voted in favor of the decision, and shall state the reasons for accepting or rejecting the appeal. The appeal board may not accept the appeal unless it finds that the proponent or interested party has demonstrated a substantial likelihood of prevailing on the merits if the appeal is accepted for hearing.

(d)  If the appeal board accepts the appeal, within 30 days after this decision, the appeal board shall hold a public hearing in the city or county where the specified hazardous waste facility project is located to hear the arguments and evidence it requires to make a decision on the appeal. The appeal board shall restrict the scope of the hearing to those matters which the appeal board determines are directly related to the subject matter of the appeal. In making a decision pursuant to the hearing, the appeal board shall adopt a rebuttable presumption that the local agency’s land use decision is supported by substantial reasons and that there are no compelling reasons to modify it. In all matters related to the appeal, the burden of proof shall be with the proponent or the interested party to rebut this presumption and to establish, by clear and convincing evidence, that there are compelling reasons to modify the local agency’s land use decision.

(e)  Within 30 days after the public hearing, the appeal board shall, by an affirmative vote of at least five members, issue a decision on the appeal. The decision shall be written, shall be signed by the members in favor of the decision, and shall include the reasons for the decision.

(f)  If the appeal board is convened by the Governor or the Governor’s designee pursuant to subdivision (d) of Section 25199.9, the appeal board shall not issue a decision modifying the local agency land use decision, unless the appeal board finds that there is clear and convincing evidence that one or more conditions imposed on the facility by the land use decision are so onerous and restrictive that their imposition is the same as a disapproval of the application for a land use decision. If the appeal board agrees with the proponent concerning these conditions, the appeal board shall require the local agency to modify the condition or conditions imposed by the land use decision, as the appeal board deems necessary. If the local agency does not modify the terms of the local land use decision, as required by the appeal board, the Attorney General shall bring an action to require the local agency to modify the local land use decision in accordance with the determination of the appeal board.

(g)  If the appeal board is convened by the Governor or the Governor’s designee pursuant to subdivision (e) of Section 25199.9, the appeal board shall not issue a decision approving the appeal of the interested person unless the appeal board finds that there is clear and convincing evidence that the land use decision approved by the local agency failed to impose one or more conditions necessary to protect the public health, safety, or welfare. If the appeal board approves the appeal of the interested person concerning these conditions, the appeal board shall require the local agency to modify the land use decision in accordance with the appeal board’s decision. If the local agency does not modify the land use decision as required by the appeal board, the Attorney General shall bring an action to require the local agency to modify the land use decision in accordance with the determination of the appeal board.

(Amended by Stats. 1989, Ch. 1354, Sec. 6. Effective October 2, 1989.)



25199.14

The final decision of the appeal board concerning an appeal authorized pursuant to Section 25199.9 shall be deemed to be the final administrative action of the appeal board.

(Added by Stats. 1986, Ch. 1504, Sec. 8.)






ARTICLE 9 - Permitting of Facilities

25200

(a) The department shall issue hazardous waste facilities permits to use and operate one or more hazardous waste management units at a facility that in the judgment of the department meet the building standards published in the State Building Standards Code relating to hazardous waste facilities and the other standards and requirements adopted pursuant to this chapter. The department shall impose conditions on each hazardous waste facilities permit specifying the types of hazardous wastes that may be accepted for transfer, storage, treatment, or disposal. The department may impose any other conditions on a hazardous waste facilities permit that are consistent with the intent of this chapter.

(b) The department may impose, as a condition of a hazardous waste facilities permit, a requirement that the owner or operator of a hazardous waste facility that receives hazardous waste from more than one producer comply with any order of the director that prohibits the facility operator from refusing to accept a hazardous waste based on geographical origin that is authorized to be accepted and may be accepted by the facility without extraordinary hazard.

(c) (1) (A) Any hazardous waste facilities permit issued by the department shall be for a fixed term, which shall not exceed 10 years for any land disposal facility, storage facility, incinerator, or other treatment facility.

(B) Before the fixed term of a permit expires, the owner or operator of a facility intending to extend the term of the facility’s permit shall submit a complete Part A application for a permit renewal. At any time following the submittal of the Part A application, the owner or operator of a facility shall submit a complete Part B application, or any portion thereof, as well as any other relevant information, as and when requested by the department. To the extent not inconsistent with the federal act, when a complete Part A renewal application, and any other requested information, has been submitted before the end of the permit’s fixed term, the permit is deemed extended until the renewal application is approved or denied and the owner or operator has exhausted all applicable rights of appeal.

(C) This section does not limit or restrict the department’s authority to impose any additional or different conditions on an extended permit that are necessary to protect human health and the environment.

(D) In adopting new conditions for an extended permit, the department shall follow the applicable permit modification procedures specified in this chapter and the regulations adopted pursuant to this chapter.

(E) When prioritizing pending renewal applications for processing and in determining the need for any new conditions on an extended permit, the department shall consider any input received from the public.

(2) The department shall review each hazardous waste facilities permit for a land disposal facility five years after the date of issuance or reissuance, and shall modify the permit, as necessary, to assure that the facility continues to comply with the currently applicable requirements of this chapter and the regulations adopted pursuant to this chapter.

(3) This subdivision does not prohibit the department from reviewing, modifying, or revoking a permit at any time during its term.

(d) (1) When reviewing any application for a permit renewal, the department shall consider improvements in the state of control and measurement technology as well as changes in applicable regulations.

(2) Each permit issued or renewed under this section shall contain the terms and conditions that the department determines necessary to protect human health and the environment.

(e) A permit issued pursuant to the federal act by the Environmental Protection Agency in the state for which no state hazardous waste facilities permit has been issued shall be deemed to be a state permit enforceable by the department until a state permit is issued. In addition to complying with the terms and conditions specified in a federal permit deemed to be a state permit pursuant to this section, an owner or operator who holds that permit shall comply with the requirements of this chapter and the regulations adopted by the department to implement this chapter.

(Amended by Stats. 2004, Ch. 779, Sec. 2. Effective January 1, 2005.)



25200.1

Notwithstanding Section 25200, the department shall not issue a hazardous waste facility permit to a facility which commences operation on or after January 1, 1987, unless the department determines that the facility operator is in compliance with regulations adopted by the department pursuant to this chapter requiring that the operator provide financial assurance that the operator can respond adequately to damage claims arising out of the operation of the facility or the facility is exempt from these financial assurance requirements pursuant to this chapter or the regulations adopted by the department to implement this chapter.

(Amended by Stats. 1995, Ch. 640, Sec. 5. Effective January 1, 1996.)



25200.1.5

(a)  The department may establish an administrative process to certify hazardous waste environmental technologies that it determines will not pose a significant potential hazard to human health and safety or to the environment if they are used under specified operating conditions. Hazardous waste environmental technologies which may be certified shall include, but are not limited to, hazardous waste management technologies, site mitigation technologies, and waste minimization and pollution prevention technologies. The certification process shall not be used for hazardous waste incineration technologies. The certification shall include all of the following:

(1)  A statement of the technical specifications applicable to the technology.

(2)  A determination of the composition of the hazardous wastes or chemical constituents for which the technology can appropriately be used.

(3)  An estimate of the efficacy and efficiency of the technology in regard to the hazardous wastes or chemical constituents for which it is certified.

(4)  A specification of the minimal operational standards the technology is required to meet to ensure that the certified technology is managed properly and used safely.

(b)  An applicant for certification of a hazardous waste environmental technology shall provide the department with any information required by the department to make a determination on the application for certification.

(c)  The department’s proposed decision on an application for certification of a hazardous waste environmental technology shall be published in the California Regulatory Notice Register and shall be subject to a 30-day comment period. The department’s final decision on an application for certification of a hazardous waste environmental technology shall become effective not sooner than 30 days from the date of publication of the final decision in the California Regulatory Notice Register.

(d)  The department may decertify a hazardous waste environmental technology if it determines, on the basis of any information, that the hazardous waste environmental technology may pose a significant potential hazard to human health and safety or to the environment. The department may decertify a hazardous waste environmental technology in accordance with the procedure set forth in subdivision (c).

(e)  The department’s decision on an application for certification under this section is exempt from the requirements of Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and shall not be subject to the review and approval of the Office of Administrative Law.

(f)  Based on the determination made by the department pursuant to subdivision (a), other local and state government permitting authorities may take this certification process into consideration when making their permitting decisions.

(g)  (1)  The department shall place appropriate conditions on any certification granted pursuant to this section. Those conditions may include, but are not limited to, all of the following:

(A)  Limits on the types, volume, and concentration of waste streams that may be employed with the technology.

(B)  Operating requirements.

(C)  Monitoring requirements.

(2)  Any technology certified by the department pursuant to this section may be eligible for authorization pursuant to permit-by-rule or conditional authorization pursuant to Section 25200.3, or conditional exemption pursuant to Section 25201.5, only if the department determines that the use of that technology to handle the waste stream or streams is demonstrated to be as safe and as effective as the processes that are subject to regulation pursuant to permit-by-rule or conditional authorization pursuant to Section 25200.3 or conditional exemption pursuant to Section 25201.5. A certified technology determined to be eligible for authorization pursuant to permit-by-rule shall, in addition to any conditions placed on the certification pursuant to paragraph (1), operate in accordance with all conditions of the certification and permit-by-rule.

(3)  In determining the placement of a technology certified pursuant to this section for operation pursuant to permit-by-rule or pursuant to a grant of conditional authorization under Section 25200.3 or conditional exemption under Section 25201.5, the department shall, to the extent information is available, consider all the following factors in making its determination:

(A)  The hazardous waste streams that are treated using the treatment methods and the hazards to human health and safety or the environment posed by those hazardous wastes and their hazardous constituents.

(B)  The complexity of the treatment method, the degree of difficulty in carrying it out, and the technology that is used to carry it out.

(C)  Chemical or physical hazards that are associated with the use of the treatment process and the degree to which these hazards are similar to, or differ from, the chemical or physical hazards that are associated with the production processes that are carried out in the facilities that produce the hazardous waste that is treated using the treatment methods.

(D)  The levels of specialized operator training, equipment maintenance, and monitoring that are required to ensure the safety of the treatment method and its effectiveness in treating particular hazardous waste streams.

(E)  The types of accidents that may occur during the treatment of particular types of hazardous waste streams, the likely consequences of those accidents, and the actual accident history associated with use of the treatment method.

(h)  The department shall charge fees to review and certify environmental technologies pursuant to this section that are sufficient to recover the actual costs of the department in reviewing and approving the technology.

(i)  The department shall implement a program to continually monitor and oversee manufacturers and users of technologies certified pursuant to this section, to ensure that the certified technologies are operating in a manner which is not hazardous to human health and safety or to the environment.

(j)  The department shall adopt regulations to implement the certification process.

(Amended by Stats. 1996, Ch. 999, Sec. 5. Effective January 1, 1997.)



25200.2

(a)  The department shall develop a permitting process for transportable hazardous waste treatment units for treating hazardous waste in accordance with the federal act and in accordance with this chapter for hazardous wastes that are not otherwise subject to the federal act. The permitting process shall require the units to be permitted pursuant to the regulations of the department for operation pursuant to a permit-by-rule, a hazardous waste facilities permit, or pursuant to the regulations of the department for operation under a standardized permit adopted pursuant to Section 25201.6, whichever the department determines to be appropriate, by regulation, depending on the nature of the treatment units and the type of hazardous waste to be treated, and without regard to whether the units are determined to be onsite or offsite treatment units.

(b)  (1)  The operator of a transportable hazardous waste treatment unit shall pay the same annual fee as facilities authorized to operate pursuant to a permit-by-rule specified in subdivision (a) of Section 25205.14. The operator of a unit is exempt from paying the facility fee specified in Section 25205.2 for any year or reporting period during which the unit was operating for any activity authorized under permit, except as specified in subdivision (b) of Section 25205.12.

(2)  The department shall report on the actual costs of managing the transportable hazardous waste treatment units in the annual onsite treatment report required pursuant to subparagraph (D) of paragraph (3) of subdivision (a) of Section 25171.5. Notwithstanding paragraph (1), the Legislature may authorize the department to recover the costs to manage the transportable treatment units should the actual costs exceed the revenue raised by the fees specified in Section 25205.14.

(c)  A transportable hazardous waste treatment unit operating pursuant to a hazardous waste facilities permit, a standardized permit, or pursuant to the department’s regulations for operation under a permit-by-rule may operate at a facility for a period not to exceed one year. If the owner or operator of the transportable hazardous waste treatment unit shows cause, the department may authorize up to two extensions of this period, of six months duration, during which the transportable hazardous waste treatment unit may operate at the facility, if the department reviews the justification for the extension request after the first six-month period.

(d)  Notwithstanding any other provision of this section, if, as of March 1, 1996, the department has not issued proposed regulations, or has not adopted emergency regulations, to implement the changes made to this section by the act adding this subdivision, until the department issues or adopts those regulations, the department shall regulate all transportable treatment units operating pursuant to a permit-by-rule on January 1, 1996, pursuant to the regulations adopted by the department with regard to permit-by-rule, and shall regulate all transportable treatment units operating pursuant to a hazardous waste facilities permit on January 1, 1996, pursuant to the regulations providing for a standardized permit.

(Amended by Stats. 1997, Ch. 778, Sec. 1. Effective January 1, 1998.)



25200.3

(a)  A generator who uses the following methods for treating RCRA or non-RCRA hazardous waste in tanks or containers, which is generated onsite, and which do not require a hazardous waste facilities permit under the federal act, shall, for those activities, be deemed to be operating pursuant to a grant of conditional authorization without obtaining a hazardous waste facilities permit or other grant of authorization and a generator is deemed to be granted conditional authorization pursuant to this section, upon compliance with the notification requirements specified in subdivision (e), if the treatment complies with the applicable requirements of this section:

(1)  The treatment of aqueous wastes which are hazardous solely due to the presence of inorganic constituents, except asbestos, listed in subparagraph (B) of paragraph (1) and subparagraph (A) of paragraph (2) of subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations, and which contain not more than 1400 ppm total of these constituents, using the following treatment technologies:

(A)  Phase separation, including precipitation, by filtration, centrifugation, or gravity settling, including the use of demulsifiers and flocculants in those processes.

(B)  Ion exchange, including metallic replacement.

(C)  Reverse osmosis.

(D)  Adsorption.

(E)  pH adjustment of aqueous waste with a pH of between 2.0 and 12.5.

(F)  Electrowinning of solutions, if those solutions do not contain hydrochloric acid.

(G)  Reduction of solutions which are hazardous solely due to the presence of hexavalent chromium, to trivalent chromium with sodium bisulfite, sodium metabisulfite, sodium thiosulfite, ferrous chloride, ferrous sulfate, ferrous sulfide, or sulfur dioxide, provided that the solution contains less than 750 ppm of hexavalent chromium.

(2)  Treatment of aqueous wastes which are hazardous solely due to the presence of organic constituents listed in subparagraph (B) of paragraph (1), or subparagraph (B) of paragraph (2), of subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations and which contain not more than 750 ppm total of those constituents, using either of the following treatment technologies:

(A)  Phase separation by filtration, centrifugation, or gravity settling, but excluding supercritical fluid extraction.

(B)  Adsorption.

(3)  Treatment of wastes which are sludges resulting from wastewater treatment, solid metal objects, and metal workings which contain or are contaminated with, and are hazardous solely due to the presence of, constituents, except asbestos, listed in subparagraph (B) of paragraph (1) of, and subparagraph (A) of paragraph (2) of, subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations, or treatment of wastes which are dusts which contain, or are contaminated with, and are hazardous solely due to the presence of, not more than 750 ppm total of those constituents, except asbestos, listed in subparagraph (B) of paragraph (1) of, and subparagraph (A) of paragraph (2) of, subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations, using any of the following treatment technologies:

(A)  Physical processes which constitute treatment only because they change the physical properties of the waste, such as filtration, centrifugation, gravity settling, grinding, shredding, crushing, or compacting.

(B)  Drying to remove water.

(C)  Separation based on differences in physical properties, such as size, magnetism, or density.

(4)  Treatment of alum, gypsum, lime, sulfur, or phosphate sludges, using either of the following treatment technologies:

(A)  Drying to remove water.

(B)  Phase separation by filtration, centrifugation, or gravity settling.

(5)  Treatment of wastes listed in Section 66261.120 of Title 22 of the California Code of Regulations, which meet the criteria and requirements for special waste classification in Section 66261.122 of Title 22 of the California Code of Regulations, using any of the following treatment technologies, if the waste is hazardous solely due to the presence of constituents, except asbestos, listed in subparagraph (B) of paragraph (1) of, and subparagraph (A) of paragraph (2) of, subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations and the waste contains not more than 750 ppm total of those constituents:

(A)  Drying to remove water.

(B)  Phase separation by filtration, centrifugation, or gravity settling.

(C)  Screening to separate components based on size.

(D)  Separation based on differences in physical properties, such as size, magnetism, or density.

(6)  Treatment of wastes, except asbestos, which have been classified by the department as special wastes pursuant to Section 66261.24 of Title 22 of the California Code of Regulations, using any of the following treatment technologies, if the waste is hazardous solely due to the presence of constituents, except asbestos, listed in subparagraph (B) of paragraph (1) of, and subparagraph (A) of paragraph (2) of, subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations and the waste contains not more than 750 ppm of those constituents:

(A)  Drying to remove water.

(B)  Phase separation by filtration, centrifugation, or gravity settling.

(C)  Magnetic separation.

(7)  Treatment of soils which are hazardous solely due to the presence of metals listed in subparagraph (A) of paragraph (2) of subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations, using either of the following treatment technologies:

(A)  Screening to separate components based on size.

(B)  Magnetic separation.

(8)  Except as provided in Section 25201.5, treatment of oil mixed with water and oil/water separation sludges, using any of the following treatment technologies:

(A)  Phase separation by filtration, centrifugation, or gravity settling, but excluding supercritical fluid extraction. This phase separation may include the use of demulsifiers and flocculants in those processes, even if the processes involve the application of heat, if the heat is applied in totally enclosed tanks and containers, and if it does not exceed 160 degrees Fahrenheit, or any lower temperature which may be set by the department.

(B)  Separation based on differences in physical properties, such as size, magnetism, or density.

(C)  Reverse osmosis.

(9)  Neutralization of acidic or alkaline wastes that are hazardous only due to corrosivity or toxicity that results only from the acidic or alkaline material, in elementary neutralization units, as defined in Section 66260.10 of Title 22 of the California Code of Regulations, if the wastes contain less than 10 percent acid or base constituents by weight, and are treated in tanks or containers and piping, constructed of materials compatible with the range of temperatures and pH levels, and subject to appropriate pH and temperature controls. If the waste contains more than 10 percent acid or base constituents by weight, the volume treated in a single batch at any one time shall not exceed 500 gallons.

(10)  Treatment of spent cleaners and conditioners which are hazardous solely due to the presence of copper or copper compounds, subject to the following:

(A)  The following requirements are met, in addition to all other requirements of this section:

(i)  The waste stream does not contain more than 5000 ppm total copper.

(ii)  The generator does not generate for treatment any more than 1000 gallons of the waste stream per month.

(iii)  The treatment technologies employed are limited to those set forth in paragraph (1) for metallic wastes.

(iv)  The generator keeps records documenting compliance with this subdivision, including records indicating the volume and concentration of wastes treated, and the management of related solutions which are not cleaners or conditioners.

(B)  Cleaners and conditioners, for purposes of this paragraph, are solutions containing surfactants and detergents to remove dirt and foreign objects. Cleaners and conditioners do not include microetch, etchant, plating, or metal stripping solutions or solutions containing oxidizers, or any cleaner based on organic solvents.

(C)  A grant of conditional authorization under this paragraph shall expire on January 1, 1998, unless extended by the department pursuant to this section.

(D)  The department shall evaluate the treatment activities described in this paragraph and shall designate, by regulation, not later than January 1, 1997, those activities eligible for conditional authorization and those activities subject to permit-by-rule. In adopting regulations under this subparagraph, the department shall consider all of the following:

(i)  The volume of waste being treated.

(ii)  The concentration of the hazardous waste constituents.

(iii)  The characteristics of the hazardous waste being treated.

(iv)  The risks of the operation, and breakdown, of the treatment process.

(11)  Any waste stream technology combination certified by the department, pursuant to Section 25200.1.5, as suitable for authorization pursuant to this section, that operates pursuant to the conditions imposed on that certification.

(b)  Any treatment performed pursuant to this section shall comply with all of the following, except as to generators, who are treating hazardous waste pursuant to paragraph (11) of subdivision (a), who shall also comply with any additional conditions of the specified certification if those conditions are different from those set forth in this subdivision:

(1)  The total volume of hazardous waste treated in the unit in any calendar month shall not exceed 5,000 gallons or 45,000 pounds, whichever is less, unless the waste is a dilute aqueous waste described in paragraph (1), (2), or (9) of subdivision (a) or oily wastes as described in paragraph (8) of subdivision (a). The department may, by regulation, impose volume limitations on wastes which have no limitations under this section, as may be necessary to protect human health and safety or the environment.

(2)  The treatment is conducted in tanks or containers.

(3)  The treatment does not consist of the use of any of the following:

(A)  Chemical additives, except for pH adjustment, chrome reduction, oil/water separation, and precipitation with the use of flocculants, as allowed by this section.

(B)  Radiation.

(C)  Electrical current except in the use of electrowinning, as allowed by this section.

(D)  Pressure, except for reverse osmosis, filtration, and crushing, as allowed by this section.

(E)  Application of heat, except for drying to remove water or demulsification, as allowed by this section.

(4)  All treatment residuals and effluents are managed and disposed of in accordance with applicable federal, state, and local requirements.

(5)  The treatment process does not do either of the following:

(A)  Result in the release of hazardous waste into the environment as a means of treatment or disposal.

(B)  Result in the emission of volatile hazardous waste constituents or toxic air contaminants, unless the emission is in compliance with the rules and regulations of the air pollution control district or air quality management district.

(6)  The generator unit complies with any additional requirements set forth in regulations adopted pursuant to this section.

(c)  A generator operating pursuant to subdivision (a) shall comply with all of the following requirements:

(1)  Except as provided in paragraph (4), the generator shall comply with the standards applicable to generators specified in Chapter 12 (commencing with Section 66262.10) of Division 4.5 of Title 22 of the California Code of Regulations and with the applicable requirements in Sections 66265.12, 66265.14, and 66265.17 of Title 22 of the California Code of Regulations.

(2)  The generator shall comply with Section 25202.9 by making an annual waste minimization certification.

(3)  The generator shall comply with the environmental assessment procedures required pursuant to subdivisions (a) to (e), inclusive, of Section 25200.14. If that assessment reveals that there is contamination resulting from the release of hazardous waste or constituents from a solid waste management unit or a hazardous waste management unit at the generator’s facility, regardless of the time at which the waste was released, the generator shall take every action necessary to expeditiously remediate that contamination, if the contamination presents a substantial hazard to human health and safety or the environment or if the generator is required to take corrective action by the department. If a facility is remediating the contamination pursuant to, and in compliance with the provisions of, an order issued by a California regional water quality control board or other state or federal environmental enforcement agency, that remediation shall be adequate for the purposes of complying with this section, as the remediation pertains to the jurisdiction of the ordering agency. This paragraph does not limit the authority of the department or a unified program agency pursuant to Section 25187 as may be necessary to protect human health and safety or the environment.

(4)  The generator unit shall comply with container and tank standards applicable to non-RCRA wastes, unless otherwise required by federal law, specified in subdivisions (a) and (b) of Section 66264.175 of Title 22 of the California Code of Regulations, as the standards apply to container storage and transfer activities, and to Article 9 (commencing with Section 66265.170) and Article 10 (commencing with Section 66265.190) of Chapter 15 of Division 4.5 of Title 22 of the California Code of Regulations, except for Section 66265.197 of Title 22 of the California Code of Regulations.

(A)  Unless otherwise required by federal law, ancillary equipment for a tank or container treating hazardous wastes solely pursuant to this section, is not subject to Section 66265.193 of Title 22 of the California Code of Regulations, if the ancillary equipment’s integrity is attested to, pursuant to Section 66265.191 of Title 22 of the California Code of Regulations, every two years from the date that retrofitting requirements would otherwise apply.

(B)  (i)  The Legislature hereby finds and declares that in the case of underground, gravity-pressured sewer systems, integrity testing is often not feasible.

(ii)  The best feasible leak detection measures which are sufficient to ensure that underground gravity-pressured sewer systems, for which it is not feasible to conduct integrity testing, do not leak.

(iii)  If it is not feasible for an operator’s ancillary equipment, or a portion thereof, to undergo integrity testing, the operator shall not be subject to Section 66265.193 of Title 22 of the California Code of Regulations, if the operator implements the best feasible leak detection measures which are determined to be sufficient by the department in those regulations, and those leak detection measures do not reveal any leaks emanating from the operator’s ancillary equipment. Any ancillary equipment found to leak shall be retrofitted by the operator to meet the secondary containment standards of Section 66265.196 of Title 22 of the California Code of Regulations.

(5)  The generator shall prepare and maintain a written inspection schedule and a log of inspections conducted.

(6)  The generator shall prepare and maintain written operating instructions and a record of the dates, concentrations, amounts, and types of waste treated. Records maintained to comply with the state, federal, or local programs may be used to satisfy this requirement, to the extent that those documents substantially comply with the requirements of this section. The operating instructions shall include, but not be limited to, directions regarding all of the following:

(A)  How to operate the treatment unit and carry out waste treatment.

(B)  How to recognize potential and actual process upsets and respond to them.

(C)  When to implement the contingency plan.

(D)  How to determine if the treatment has been efficacious.

(E)  How to address the residuals of waste treatment.

(7)  The generator shall maintain adequate records to demonstrate to the department and the unified program agency that the requirements and conditions of this section are met, including compliance with all applicable pretreatment standards and with all applicable industrial waste discharge requirements issued by the agency operating the publicly owned treatment works into which the wastes are discharged. The records shall be maintained onsite for a period of five years.

(8)  The generator shall treat only hazardous waste which is generated onsite. For purposes of this chapter, a residual material from the treatment of a hazardous waste generated offsite is not a waste that has been generated onsite.

(9)  Except as provided in Section 25404.5, the generator shall submit a fee to the State Board of Equalization in the amount required by Section 25205.14, unless the generator is subject to a fee under a permit-by-rule. The generator shall submit that fee within 30 days of the date that the fee is assessed by the State Board of Equalization.

(d)  Notwithstanding any other provision of law, the following activities are ineligible for conditional authorization:

(1)  Treatment in any of the following units:

(A)  Landfills.

(B)  Surface impoundments.

(C)  Injection wells.

(D)  Waste piles.

(E)  Land treatment units.

(2)  Commingling of hazardous waste with any hazardous waste that exceeds the concentration limits or pH limits specified in subdivision (a), or diluting hazardous waste in order to meet the concentration limits or pH limits specified in subdivision (a).

(3)  Treatment using a treatment process not specified in subdivision (a).

(4)  Pretreatment or posttreatment activities not specified in subdivision (a).

(5)  Treatment of any waste which is reactive or extremely hazardous.

(e)  (1)  Not less than 60 days prior to commencing the first treatment of hazardous waste under this section, the generator shall submit a notification, in person or by certified mail, with return receipt requested, to the department and to one of the following:

(A)  The CUPA, if the generator is under the jurisdiction of a CUPA.

(B)  If the generator is not under the jurisdiction of a CUPA, the notification shall be submitted to the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(2)  Upon demonstration of good cause by the generator, the department may allow a shorter time period, than the 60 days required by paragraph (1), between notification and commencement of hazardous waste treatment pursuant to this section.

(3)  Each notification submitted pursuant to this subdivision shall be completed, dated, and signed according to the requirements of Section 66270.11 of Title 22 of the California Code of Regulations, as those requirements that were in effect on January 1, 1996, and apply to hazardous waste facilities permit applications, shall be on a form prescribed by the department, and shall include, but not be limited to, all of the following information:

(A)  The name, identification number, site address, mailing address, and telephone number of the generator to whom the conditional authorization is granted.

(B)  A description of the physical characteristics and chemical composition of the hazardous waste to which the conditional authorization applies.

(C)  A description of the hazardous waste treatment activity to which the conditional authorization applies, including the basis for determining that a hazardous waste facilities permit is not required under the federal act.

(D)  A description of the characteristics and management of any treatment residuals.

(E)  Documentation of any convictions, judgments, settlements, or orders resulting from an action by any local, state, or federal environmental or public health enforcement agency concerning the operation of the facility within the last three years, as the documents would be available under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) or the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of the Civil Code). For purposes of this paragraph, a notice of violation for any local, state, or federal agency does not constitute an order and a generator is not required to report the notice unless the violation is not corrected and the notice becomes a final order.

(f)  Any generator operating pursuant to a grant of conditional authorization shall comply with all regulations adopted by the department relating to generators of hazardous waste.

(g)  (1)  Upon terminating operation of any treatment process or unit conditionally authorized pursuant to this section, the generator conducting treatment pursuant to this section shall remove or decontaminate all waste residues, containment system components, soils, and structures or equipment contaminated with hazardous waste from the unit. The removal of the unit from service shall be conducted in a manner that does both of the following:

(A)  Minimizes the need for further maintenance.

(B)  Eliminates the escape of hazardous waste, hazardous constituents, leachate, contaminated runoff, or waste decomposition products to the environment after the treatment process is no longer in operation.

(2)  Any generator conducting treatment pursuant to this section who permanently ceases operation of a treatment process or unit that is conditionally authorized pursuant to this section shall, upon completion of all activities required under this subdivision, provide written notification, in person or by certified mail, with return receipt requested, to the department and to one of the following:

(A)  The CUPA, if the generator is under the jurisdiction of a CUPA.

(B)  If the generator is not under the jurisdiction of a CUPA, the notification shall be submitted to the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(h)  In adopting regulations pursuant to this section, the department may impose any further restrictions or limitations consistent with the conditionally authorized status conferred by this section which are necessary to protect human health and safety and the environment.

(i)  The department may revoke any conditional authorization granted pursuant to this section. The department shall base a revocation on any one of the causes set forth in subdivision (a) of Section 66270.43 of Title 22 of the California Code of Regulations or in Section 25186, or upon a finding that operation of the facility in question will endanger human health and safety, domestic livestock, wildlife, or the environment. The department shall conduct the revocation of a conditional authorization granted pursuant to this section in accordance with Chapter 21 (commencing with Section 66271.1) of Division 4.5 of Title 22 of the California Code of Regulations and as specified in Section 25186.7.

(j)  A generator who would otherwise be subject to this section may contract with the operator of a transportable treatment unit who is operating pursuant to a permit-by-rule, a standardized permit, or a full state hazardous waste facilities permit to treat the generator’s waste. If treatment of the generator’s waste takes place under such a contract, the generator is not otherwise subject to the requirements of this section, but shall comply with all other requirements of this chapter that apply to generators. The operator of the transportable treatment unit that performs onsite treatment pursuant to this subdivision shall comply with all requirements applicable to transportable treatment units operating pursuant to a permit-by-rule, as set forth in the regulations adopted by the department.

(k)  (1)  Within 30 days of any change in operation which necessitates modifying any of the information submitted in the notification required pursuant to subdivision (e), a generator shall submit an amended notification, in person or by certified mail, with return receipt requested, to the department and to one of the following:

(A)  The CUPA, if the generator is under the jurisdiction of a CUPA.

(B)  If the generator is not under the jurisdiction of a CUPA, the notification shall be submitted to the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(2)  Each amended notification shall be completed, dated, and signed in accordance with the requirements of Section 66270.11 of Title 22 of the California Code of Regulations, as those requirements apply to hazardous waste facilities permit applications.

(l)  A person who has submitted a notification to the department pursuant to subdivision (e) shall be deemed to be operating pursuant to this section, and, except as provided in Section 25404.5, shall be subject to the fee set forth in subdivision (a) of Section 25205.14 until that person submits a certification that the generator has ceased all treatment activities of hazardous waste streams authorized pursuant to this section in accordance with the requirements of subdivision (g). The certification required by this subdivision shall be submitted, in person or by certified mail, with return receipt requested, to the department and to one of the following:

(1)  The CUPA, if the generator is under the jurisdiction of a CUPA.

(2)  If the generator is not under the jurisdiction of a CUPA, the notification shall be submitted to the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(m)  The development and publication of the notification form specified in subdivision (e) is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall hold at least one public workshop concerning the development of the notification form.

(Amended by Stats. 1998, Ch. 309, Sec. 3. Effective January 1, 1999.)



25200.3.1

(a)  For purposes of this section, the following definitions apply:

(1)  “Laboratory” means a workplace where relatively small quantities of hazardous chemicals are handled or used in a manner that meets all of the following criteria:

(A)  Chemical reactions, transfers, and handling are carried out using containers that are designed to be easily and safely manipulated by one person.

(B)  Protective laboratory practices and equipment are available and in common use to minimize the potential for laboratory worker exposure to hazardous chemicals.

(C)  The chemical procedures conducted in the laboratory meet all of the following criteria:

(i)  The chemical procedures are conducted for purposes of education, research, chemical analysis, clinical testing, or product development, testing, or quality control.

(ii)  The chemical procedures are not part of the actual commercial production of chemicals or other products, and are not part of production development activities, unless the activities are conducted on the scale of a research laboratory.

(iii)  The chemical procedures are not part of the treatment of hazardous waste, other than the treatment of laboratory hazardous waste pursuant to subdivision (c).

(2)  “Laboratory accumulation area” means the area where laboratory hazardous wastes are accumulated pursuant to subdivision (b). The laboratory accumulation area may be located in the room in which the accumulated laboratory hazardous wastes are generated or in another onsite location.

(3)  “Laboratory hazardous waste” means hazardous waste generated in a laboratory by chemical procedures meeting the criteria specified in subparagraph (C) of paragraph (1).

(b)  Notwithstanding paragraph (1) of subdivision (d) of Section 25123.3, and except as otherwise required by the federal act, up to 55 gallons of laboratory hazardous waste, or one quart of laboratory hazardous waste that is acutely hazardous waste, may be accumulated onsite in a laboratory accumulation area that is located as close as is practical to the location where the laboratory hazardous waste is generated, if all of the following conditions are met:

(1)  The laboratory accumulation area is managed under the control of one or more designated personnel who have received training commensurate with their responsibilities and authority for managing laboratory hazardous wastes, and unsupervised access to the laboratory accumulation area is limited to personnel who have received training commensurate with their responsibilities and authority for managing laboratory hazardous wastes.

(2)  The laboratory hazardous wastes are managed so as to ensure that incompatible laboratory hazardous wastes are not mixed, and are otherwise prevented from coming in contact with each other. However, incompatible laboratory hazardous wastes may be mixed together during treatment meeting the requirements of subdivision (c), if one laboratory hazardous waste is being used to treat another laboratory hazardous waste pursuant to procedures identified in paragraph (1) of subdivision (c).

(3)  The amount of laboratory hazardous wastes accumulated in the laboratory accumulation area is appropriate for the space limitations and the need to safely manage the containers and separate incompatible laboratory hazardous wastes.

(4)  All of the requirements of subdivision (d) of Section 25123.3 are met, except for the requirements of paragraph (1) of subdivision (d) of Section 25123.3.

(c)  Notwithstanding any other provision of law, and except as otherwise required by the federal act, a hazardous waste facilities permit or other grant of authorization from the department is not required for treatment of laboratory hazardous waste generated onsite, if all of the following requirements are met:

(1)  The laboratory hazardous waste is treated in containers using recommended procedures and quantities for treatment of laboratory wastes published by the National Research Council or procedures for treatment of laboratory wastes published in peer-reviewed scientific journals.

(2)  The laboratory hazardous waste is treated at a location that is as close as is practical to the location where the laboratory hazardous waste is generated, and the treatment is conducted within 10 calendar days after the date the laboratory hazardous waste is generated.

(3)  The amount of laboratory hazardous waste treated in a single batch does not exceed the quantity limitation specified in subparagraph (A) or (B), whichever is the smaller quantity:

(A)  Five gallons or 18 kilograms, whichever is greater.

(B)  (i)  Except as otherwise provided in clause (ii), the quantity limit recommended in the procedures published by the National Research Council or in other peer-reviewed scientific journals for the treatment procedure being used.

(ii)  Except as otherwise specified in subparagraph (A), the amount of laboratory hazardous waste treated in a single batch may exceed the quantity limit specified in clause (i) if a qualified chemist has demonstrated that the larger quantity can be safely treated, and documentation of the demonstration is maintained onsite. The documentation shall be made available for inspection upon request by a representative of the department or the CUPA, or if there is no CUPA, the agency authorized pursuant to subdivision (f) of Section 25404.3.

(4)  The laboratory hazardous waste treated is from a single procedure, or set of procedures that are part of the same laboratory process.

(5)  The person performing the treatment has knowledge of the laboratory hazardous waste being treated, including knowledge of the procedure that generated the laboratory hazardous waste, and has received hazardous waste training, including how to conduct the treatment, manage treatment residuals, and respond effectively to emergency situations.

(6)  Training records for all persons performing treatment of laboratory hazardous wastes pursuant to this subdivision are maintained for a minimum of three years.

(7)  The laboratory hazardous waste is managed in accordance with applicable requirements for generators accumulating laboratory hazardous waste under this chapter and the regulations adopted by the department, and all treatment residuals and effluents are managed in accordance with applicable federal, state and local requirements.

(8)  All records maintained by the laboratory pertaining to treatment conducted pursuant to this subdivision are made available for inspection upon request by a representative of the department or the CUPA, or if there is no CUPA, the agency authorized pursuant to subdivision (f) of Section 25404.3.

(d)  For laboratory hazardous wastes that contain radioactive material, the requirements of this section apply in addition to, but do not supercede, applicable federal and state requirements governing the management of radioactive materials.

(e)  The department may adopt regulations that specify additional requirements for accumulating laboratory hazardous wastes pursuant to subdivision (b) or treating laboratory hazardous wastes pursuant to subdivision (c), if the department determines these additional requirements are necessary for protection of public health and the environment.

(Added by Stats. 1998, Ch. 506, Sec. 4. Effective January 1, 1999.)



25200.4

(a)  Any application for a hazardous waste facilities permit or other grant of authorization to use and operate a hazardous waste facility made pursuant to this article, except for an application made by a federal, state, or local agency, shall include a disclosure statement, as defined in Section 25112.5.

(b)  The requirements of this section do not apply to a person operating pursuant to a permit-by-rule, conditional authorization, or conditional exemption.

(c)  Notwithstanding subdivision (a), an applicant for a series C standardized permit, as specified in Section 25201.6, shall submit a disclosure statement to the department only upon request.

(Added by Stats. 2001, Ch. 605, Sec. 13. Effective October 9, 2001. Operative January 1, 2002, by Sec. 18 of Ch. 605.)



25200.5

(a)  Except as provided in Sections 25200.7 and 25200.9, any person who desires to continue the use or operation of a hazardous waste facility which was in existence on November 19, 1980, or which was in existence on the effective date of any statute or regulation which subjected that facility to hazardous waste facilities permit requirements under this chapter, pending the review and decision of the department on the permit application, may be granted interim status by the department if the person has made application for a permit pursuant to Section 25200, or has made application pursuant to Section 25201.6, and, if treating a waste regulated pursuant to the federal act, has complied with the requirements of subsection (a) of Section 6930 of Title 42 of the United States Code.

(b)  The person operating under an interim status pursuant to this section shall not do any of the following acts:

(1)  Treat, store, transfer, or dispose of hazardous wastes which are not specified in Part A of the permit application.

(2)  Employ processes not described in Part A of the permit application.

(3)  Exceed the design capacities specified in Part A of the permit application.

(c)  A facility operating under interim status is not subject to civil or criminal penalties for operating without a permit, but is otherwise subject to this chapter and the rules, regulations, standards, and requirements issued or adopted pursuant to this chapter. Interim status may be granted subject to any conditions which the department deems necessary to protect public health or the environment. Interim status shall not be valid beyond the date of the decision of the department on the permit application.

(d)  The department shall not grant interim status to any person to operate a hazardous waste facility if the facility has been subject to any of the following actions:

(1)  Denial of a hazardous waste facilities permit.

(2)  Suspension, revocation, or termination of a hazardous waste facilities permit.

(3)  Termination of a grant of interim status.

(e)  For purposes of this section, “Part A of the permit application” has the same meaning as defined in Section 66151 of Title 22 of the California Code of Regulations, as that section read on January 1, 1988.

(f)  Any land disposal facility, as defined in subdivision (h) of Section 25179.3, which lost interim status pursuant to paragraph (2) or (3) of subsection (e) of Section 6925 of Title 42 of the United States Code is deemed to have lost interim status granted under this section to operate a facility managing hazardous waste regulated pursuant to the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.).

(g)  The termination date for interim status for any land disposal facility, as defined in subdivision (h) of Section 25179.3, which is in existence on the effective date of any statute or the regulation adopted pursuant to that statute which subjects the facility to hazardous waste facilities permit requirements under this chapter, and which is granted interim status under this section, is the date 12 months after the date on which the facility first becomes subject to the hazardous waste facilities permit requirements, unless one of the following applies:

(1)  Part A of the facility’s permit application specifies that only non-RCRA hazardous waste will be disposed of at the facility, in which case the facility is subject to the termination date specified in Section 25200.11, if the facility is subject to Section 25200.11.

(2)  The owner or operator of the facility does both of the following:

(A)  Applies for a final determination regarding the issuance of a hazardous waste facilities permit under Section 25200 for the facility before the date 12 months after the date on which the facility first becomes subject to the hazardous waste facilities permit requirements.

(B)  Certifies that the facility is in compliance with all applicable groundwater monitoring and financial responsibility requirements.

(h)  The termination date for interim status for any incinerator facility which submitted an application for a hazardous waste facilities permit before November 8, 1984, is November 8, 1989, unless one of the following applies:

(1)  Part A of the facility’s permit application specifies that only non-RCRA hazardous waste will be incinerated at the facility, in which case the facility is subject to the termination date specified in Section 25200.11, if the facility is subject to Section 25200.11.

(2)  The owner or operator of the facility applied for a final determination regarding the issuance of a hazardous waste facilities permit under Section 25200 for the facility on or before November 8, 1986.

(i)  The termination date for interim status for any facility, other than a facility specified in subdivision (g) or (h), which submitted an application for a hazardous waste facilities permit before November 8, 1984, is November 8, 1992, unless one of the following applies:

(1)  Part A of the facility’s permit application specifies that only non-RCRA hazardous waste will be transferred, treated, or stored at the facility, and the facility is in compliance with its Part A application, in which case the facility is subject to the termination date specified in Section 25200.11, if the facility is subject to Section 25200.11.

(2)  The owner or operator of the facility applied for a final determination regarding the issuance of a hazardous waste facilities permit under Section 25200 for the facility on or before November 8, 1988.

(j)  On or before July 1, 1993, the department shall take final action on each application for a hazardous waste facilities permit, to be issued pursuant to Section 25200, which was filed before November 8, 1984, for an offsite hazardous waste facility subject to subdivision (i), and not subject to Section 25200.7 or 25200.11. In taking final action pursuant to this subdivision, the department shall either issue the hazardous waste facilities permit or make a final denial of the application.

(k)  (1)  Notwithstanding any other provision of law or regulation, except as provided in paragraph (2), a hazardous waste facility operating pursuant to this section shall comply with the requirements of Article 4 (commencing with Section 66270.40) of Chapter 20 of Division 4.5 of Title 22 of the California Code of Regulations.

(2)  The requirements of paragraph (1) do not apply to an inactive facility that is no longer accepting offsite hazardous waste and that has notified the department of its intent to close.

(Amended by Stats. 1995, Ch. 640, Sec. 7. Effective January 1, 1996.)



25200.6

(a) The department shall not issue a hazardous waste facilities permit for an injection well or for the discharge of hazardous waste into an injection well unless all of the following conditions are met:

(1) A hydrogeological assessment report has been approved pursuant to Section 25159.18.

(2) The groundwater monitoring required by Section 25159.16 is included as a permit condition.

(3) The department finds that the hazardous wastes to be discharged cannot be reasonably and adequately reduced, treated, or disposed of by an alternative method other than well injection. This finding shall be in writing and shall be supported by evidence citing specific evidence presented to the department or evidence that is otherwise made available to the department. The department shall provide public notice and opportunity for comment before making this finding.

(4) The horizontal and vertical extent of the permitted injection zone specified pursuant to Section 25159.20 is included as a permit condition.

(5) The permit complies with and incorporates as a permit condition any waste discharge requirements issued by the state board or a regional board and the permit is consistent with all applicable water quality control plans adopted pursuant to Section 13170 of the Water Code and Article 3 (commencing with Section 13240) of Chapter 4 of Division 7 of the Water Code and with the state policies for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7 of the Water Code, and any amendments made to these plans, policies, or requirements. The department may also include any more stringent requirement that the department determines is necessary or appropriate to protect water quality.

(b) Notwithstanding the requirement to submit a hydrogeological assessment report before application for a hazardous waste facility permit under Section 25159.18, or notwithstanding the requirement to have a hazardous waste facility permit or an approved hydrogeological assessment report before application for an exemption pursuant to subdivision (b) of Section 25159.15, the department shall process any applications for a hazardous waste facility permit to construct a new injection well from any person who has applied between May 15, 1984, and December 31, 1984, for an underground injection control permit from the federal Environmental Protection Agency pursuant to the Safe Drinking Water Act (42 U.S.C. Sec. 300f et seq.), and who has received that permit by July 1, 1986, in the following manner:

(1) The department shall accept a concurrent filing of the hydrogeological assessment report required pursuant to Section 25159.18, the application for the hazardous waste facilities permit filed pursuant to this section, and an application for an exemption filed pursuant to subdivision (b) of Section 25159.15.

(2) The department shall grant or deny the hazardous waste facilities permit within six months of the concurrent filing of a completed application as specified in paragraph (1). However, the department shall grant the hazardous waste facilities permit only if the conditions in subdivision (a) are met.

(Amended by Stats. 2006, Ch. 538, Sec. 379. Effective January 1, 2007.)



25200.7

(a)  On or before November 8, 1988, the department shall take final action on each application for a hazardous waste facilities permit submitted to the department before January 1, 1988, by either issuing a final permit pursuant to the application or a final denial of the application.

(b)  Subdivision (a) applies only to hazardous waste facilities which are operating under a grant of interim status on January 1, 1988, which use a land disposal method, as defined in subdivision (h) of Section 25179.3, and which dispose of wastes regulated as hazardous waste pursuant to the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.).

(c)  On or before November 8, 1989, the department shall take final action on each application for a hazardous waste facilities permit to operate an incinerator facility which was submitted before November 8, 1984, by either issuing a final permit pursuant to the application or a final denial of the application.

(d)  On or before November 8, 1992, the department shall take final permit action on each application for a hazardous waste facilities permit to operate any facility not otherwise subject to subdivision (a) or (c) which was submitted before November 8, 1984. The department shall issue a final hazardous waste facilities permit pursuant to the application or issue a final denial of the application.

(e)  Interim status granted pursuant to Section 25200.5 to any facility subject to subdivision (c) shall terminate on November 8, 1989, unless the owner or operator of the facility applied for a final determination regarding the issuance of a hazardous waste facilities permit by November 8, 1986.

(f)  Interim status granted pursuant to Section 25200.5 to any facility subject to subdivision (d) shall terminate on November 8, 1992, unless the owner or operator of the facility applied for a final determination regarding the issuance of a hazardous waste facilities permit by November 8, 1988.

(g)  Subdivisions (c), (d), (e) and (f) do not apply to applications for hazardous waste facilities permits to transfer, treat, store, or dispose of non-RCRA hazardous wastes.

(Amended by Stats. 1989, Ch. 1436, Sec. 26. Effective October 2, 1989.)



25200.7.5

(a) On or before December 31, 2015, the department shall issue a final permit decision on an application for a hazardous waste facilities permit submitted to the department by a facility operating under a grant of interim status pursuant to Section 25200.5 on or before January 1, 1986, by either issuing a final permit pursuant to the application or a final denial of application.

(b) Interim status granted pursuant to Section 25200.5 for a facility described in subdivision (a) shall terminate on December 31, 2015, or on the date on which the department issues a final permit decision on the application for a hazardous waste facilities permit, whichever is earlier. If a person petitions the department for review of a final permit decision to approve a hazardous waste facilities permit or a facility currently operating under interim status, then the interim status shall not terminate until final administrative disposition of the petition, even if the final administrative disposition occurs after December 31, 2015.

(c) Except as provided in subdivision (b), interim status granted for a facility before January 1, 2015, shall terminate on January 1, 2020, or on the date on which the department issues a final permit decision on the application for a hazardous waste facilities permit, whichever is earlier.

(d) Interim status granted for a facility on or after January 1, 2015, shall terminate five years from the date on which the interim status is granted or on the date on which the department issues a final permit decision on the application for a hazardous waste facilities permit, whichever is earlier.

(Added by Stats. 2014, Ch. 833, Sec. 3. Effective January 1, 2015.)



25200.8

Any applicant for a final hazardous waste facilities permit pursuant to Section 25200 who receives a notice of deficiency from the department concerning the permit application shall submit the information specified in the notice of deficiency by the date specified in the notice of deficiency or by a later alternative date approved by the department. The department may initiate an enforcement action pursuant to Section 25187 against any hazardous waste facilities permit applicant who does not provide the information specified in the notice of deficiency by the date specified in the notice of deficiency or by a later alternative date approved by the department. If an applicant does not respond to three or more of these notices of deficiency regarding the same or different deficiencies or responds with substantially incomplete or substantially unsatisfactory information on three or more occasions, the department shall, pursuant to regulations adopted by the department, initiate proceedings to deny the permit application. This section does not limit the department’s authority to take action concerning the permit application before sending three notices of deficiency.

(Amended by Stats. 1994, Ch. 1112, Sec. 1. Effective January 1, 1995.)



25200.9

The department shall not grant interim status for any hazardous waste facility pursuant to Section 25200.5, unless either of the following applies:

(a)  The hazardous waste management activities at the facility were not subject to the hazardous waste facilities permit requirements until on or after January 1, 1990, and the hazardous waste facility had been engaged in these activities before the date that the activities at the facility became subject to hazardous waste facility permit requirements.

(b)  The hazardous waste management activities at the facility are eligible for the department’s standardized permit application pursuant to Section 25201.6 and the hazardous waste facility was engaged, or authorized to engage, in those activities on September 1, 1992.

(Amended by Stats. 1993, Ch. 411, Sec. 6. Effective September 21, 1993.)



25200.10

(a)  For purposes of this section, “facility” means the entire site that is under the control of the owner or operator seeking a hazardous waste facilities permit.

(b)  Except as provided in subdivisions (d) and (e), the department, or a unified program agency approved to implement this section pursuant to Section 25404.1, shall require, and any permit issued by the department shall require, corrective action for all releases of hazardous waste or constituents from a solid waste management unit or a hazardous waste management unit at a facility engaged in hazardous waste management, regardless of the time at which waste was released at the facility. Any corrective action required pursuant to this section shall require that corrective action be taken beyond the facility boundary where necessary to protect human health and safety or the environment, unless the owner or operator demonstrates to the satisfaction of the department or the unified program agency, whichever agency required the corrective action, that despite the owner’s or operator’s best efforts, the owner or operator is unable to obtain the necessary permission to undertake this action. When corrective action cannot be completed prior to issuance of the permit, the permit shall contain schedules of compliance for corrective action and assurances of financial responsibility for completing the corrective action.

(c)  This section does not limit the department’s authority, or a unified program agency’s authority pursuant to Chapter 6.11 (commencing with Section 25404), to require corrective action pursuant to Section 25187.

(d)  This section does not apply to a permit issued to a public agency or person for the operation of a temporary household hazardous waste collection facility pursuant to Article 10.8 (commencing with Section 25218).

(e)  Unless otherwise expressly required by another provision of this chapter, the corrective action required by subdivision (a) does not apply to a person who treats hazardous waste pursuant to a conditional exemption pursuant to this chapter, if the person is not otherwise required to obtain a hazardous waste facilities permit or other grant of authorization for any other hazardous waste management activity at the facility. This subdivision does not limit the department’s authority, the authority of a local health officer or other local public officer authorized pursuant to Section 25187.7, or the authority of a unified program agency approved pursuant to Section 25404.1, to order corrective action pursuant to Section 25187.

(f)  (1)  Pursuant to Article 8 (commencing with Section 25180), the department shall require any offsite facility that was granted interim status pursuant to Section 25200.5 prior to January 1, 1992, and which is not subject to Section 25201.6, to comply with subdivisions (a) to (d), inclusive, of Section 25200.14. The grant of interim status of a facility subject to this subdivision which, as of July 1, 1997, has not complied with subdivisions (a) to (d), inclusive, of Section 25200.14, shall terminate on that date.

(2)  For purposes of this subdivision, a facility is in compliance with subdivisions (a) to (d), inclusive, of Section 25200.14 only if the facility owner or operator has substantively performed the requirements of subdivisions (a) to (d), inclusive, of Section 25200.14 and the regulations adopted pursuant to those provisions, and the facility owner or operator has not merely agreed to a schedule for future compliance, except insofar as submission of a schedule pursuant to the requirements of subdivision (d) of Section 25200.14 may constitute substantive compliance with that subdivision.

(3)  Notwithstanding paragraph (2), a facility shall be deemed to be in compliance with this subdivision if the department or a federal agency has completed a RCRA facility, or equivalent assessment for the facility on or before July 1, 1997.

(Amended by Stats. 1996, Ch. 962, Sec. 3. Effective January 1, 1997.)



25200.11

(a)  On or before July 1, 1993, the department shall take final action on each application for a hazardous waste facilities permit to be issued pursuant to Section 25200 for an offsite hazardous waste facility which is not subject to the time limits specified in Section 25200.7 and which has been operating under a grant of interim status pursuant to Section 25200.5 prior to January 1, 1992, if the permit application was submitted to the department before January 1, 1992. In taking final action pursuant to this section, the department shall either issue the hazardous waste facilities permit or make a final denial of the application. The department may extend final action for one year upon its determination that the permit application is complete and that more time is needed for review and evaluation of the application.

(b)  On July 1, 1992, interim status granted for any existing offsite hazardous waste facility, which is not subject to the time limits specified in Section 25200.7, shall be terminated, unless the department has received an application for a final hazardous waste facilities permit pursuant to Section 25200 on or before June 30, 1992.

(c)  Except for facilities subject to Section 25201.6, for any offsite facility, which facility or portion of facility was first granted interim status pursuant to Section 25200.5 on or after January 1, 1992, the department shall provide public notice for a permit determination to issue or deny a hazardous waste facilities permit for the facility, including a permit modification to incorporate a portion of a facility operating under a grant of interim status, not later than the following dates:

(1)  For interim status that was first granted on or after January 1, 1992, but prior to January 1, 1994, not more than four years from the date that interim status was first granted.

(2)  For interim status that was first granted on or after January 1, 1994, but prior to January 1, 1996, not more than three years from the date that interim status was first granted.

(3)  For interim status that was granted on or after January 1, 1996, not more than two years from the date that interim status was first granted.

(d)  For purposes of complying with this section, any change in the owner or operator of the hazardous waste facility shall not affect the applicability of this section with respect to permit determinations required for the facility, including a permit modification to incorporate a portion of the facility operating under a grant of interim status.

(e)  (1)  Except as provided in paragraph (2), on or before July 1, 1997, for any facility operating under a grant of interim status pursuant to Section 25200.5, based on operations conducted on November 19, 1980, the department shall review the basis for the grant of interim status, including any amendments of that grant, and shall prepare status reports concerning the results of that review. If the department discovers an error in the scope of a grant of interim status made before July 1, 1997, and the error was caused in whole, or in part, by an intentional or negligent false statement or representation in the documents filed for purposes of establishing or obtaining interim status, the department shall take immediate action to correct the error, to the full extent authorized by law. In determining whether the scope of a grant of interim status made before July 1, 1997, complies with this chapter, the department shall require evidence other than facility owner or operator or employee declarations pertaining to previous activities that are the basis for that eligibility for interim status.

(2)  Paragraph (1) does not apply to a facility for which, on or before March 1, 1997, a draft permit has been issued by and is being processed by the department, a draft environmental impact report, or other appropriate document prepared pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) has been issued and made available for public comment and the environmental impact report or other document prepared pursuant to the California Environmental Quality Act considers all impacts to the environment from facility operations, including, at a minimum, all changes to operations since November 19, 1980, that were not addressed by a previous finally approved document prepared pursuant to the California Environmental Quality Act. The issuance of an appropriate document under the California Environmental Quality Act shall be deemed to have been issued for purposes of this paragraph if the lead agency has determined in writing that no further document is necessary under that act for purposes of the permit issuance.

(Amended by Stats. 2001, Ch. 745, Sec. 129.7. Effective October 12, 2001.)



25200.12

A modification to an offsite facility operating under interim status pursuant to Section 25200.5 that requires a revised Part A application pursuant to Article 4 (commencing with Section 66270.40) of Chapter 20 of Division 4.5 of Title 22 of the California Code of Regulations, as that article read on January 1, 1992, is a discretionary project for purposes of subdivision (a) of Section 21080 of the Public Resources Code and is subject to the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code, unless the modification is otherwise excluded from that division pursuant to paragraphs (2) to (15), inclusive, of subdivision (b) of Section 21080 of the Public Resources Code.

(Amended by Stats. 1995, Ch. 91, Sec. 65. Effective January 1, 1996.)



25200.13

For purposes of Sections 25200.11 and 25200.12, “offsite facility” means a facility that serves more than one generator of hazardous waste.

(Added by Stats. 1991, Ch. 719, Sec. 5.)



25200.14

(a) For purposes of this section, “phase I environmental assessment” means a preliminary site assessment based on reasonably available knowledge of the facility, including, but not limited to, historical use of the property, prior releases, visual and other surveys, records, consultant reports, and regulatory agency correspondence.

(b) (1) Except as provided in paragraph (2) and in subdivision (i), in implementing the requirements of Section 25200.10 for facilities operating pursuant to a permit-by-rule under the regulations adopted by the department regarding transportable treatment units and fixed treatment units, which are contained in Chapter 45 (commencing with Section 67450.1) of Division 4.5 of Title 22 of the California Code of Regulations, or for generators operating pursuant to a grant of conditional authorization under Section 25200.3, the department or the unified program agency authorized to implement this section pursuant to Section 25404.1 shall require the owner or operator of the facility or the generator to complete and file a phase I environmental assessment with the department or the authorized unified program agency not later than one year from the date of adoption of the checklist specified in subdivision (f), but not later than January 1, 1997, or one year from the date that the facility or generator becomes authorized to operate, whichever date is later. After submitting a phase I environmental assessment, the owner or operator of the facility or the generator shall subsequently submit to the department or the authorized unified program agency, during the next regular reporting period, if any, updated information obtained by the facility owner or operator or the generator concerning releases subsequent to the submission of the phase I environmental assessment.

(2) Paragraph (1) does not apply to a facility owner or operator that is conducting, or has conducted, a site assessment of the entire facility or to a generator that is conducting, or has conducted, a site assessment of the entire facility of the generator in accordance with an order issued by a California regional water quality control board or any other state or federal environmental enforcement agency.

(c) An assessment that would otherwise meet the requirements of this section that is prepared for another purpose and was completed not more than three years prior to the date by which the facility owner or operator or the generator is required to submit a phase I environmental assessment may be used to comply with this section if the assessment is supplemented by any relevant updated information reasonably available to the facility owner or operator or to the generator.

(d) The department or the unified program agency authorized to implement this section pursuant to Section 25404.1 shall not require sampling or testing as part of the phase I environmental assessment. A phase I environmental assessment shall be certified by the facility owner or operator or by the generator, or by their designee, or by a certified professional engineer, or a geologist, or an environmental assessor. The phase I environmental assessment shall indicate whether the preparer believes that further investigation, including sampling and analysis, is necessary to determine whether a release has occurred, or to determine the extent of a release from a solid waste management unit or hazardous waste management unit.

(e) (1) If the results of a phase I environmental assessment conducted pursuant to subdivision (b) indicate that further investigation is needed to determine the existence or extent of a release from a solid waste management unit or hazardous waste management unit, the facility owner or operator or the generator shall submit a schedule, within 90 days from the date of submission of the phase I environmental assessment, for that further investigation to the department or to the unified program agency authorized to implement this section pursuant to Section 25404.1. If the department or the authorized unified program agency determines, based upon a review of the phase I environmental assessment or other site-specific information in its possession, that further investigation is needed to determine the existence or extent of a release from a solid waste management unit or hazardous waste management unit, in addition to any further action proposed by the facility owner or operator or the generator, or determines that a different schedule is necessary to prevent harm to human health and safety or to the environment, the department or the authorized unified program agency shall inform the facility owner or operator or the generator of that determination and shall set a reasonable time period in which to accomplish that further investigation.

(2) In determining if a schedule is acceptable for investigation or remediation of any facility or generator subject to this section, the department may require more expeditious action if the department determines that hazardous constituents are mobile and are likely moving toward, or have entered, a source of drinking water, as defined by the State Water Resources Control Board, or determines that more expeditious action is otherwise necessary to protect human health or safety or the environment. To the extent that the department determines that the hazardous constituents are relatively immobile, or that more expeditious action is otherwise not necessary to protect public health or safety or the environment, the department may allow a longer schedule to allow the facility or generator to accumulate a remediation fund, or other financial assurance mechanism, prior to taking corrective action.

(3) If a facility owner or operator or the generator is conducting further investigation to determine the nature or extent of a release pursuant to, and in compliance with, an order issued by a California regional water quality control board or other state or federal environmental enforcement agency, the department or the authorized unified program agency shall deem that investigation adequate for the purposes of determining the nature and extent of the release or releases that the order addressed, as the investigation pertains to the jurisdiction of the ordering agency.

(f) The department shall develop a checklist to be used by facility owners or operators and generators in conducting a phase I environmental assessment. The development and publication of the checklist is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall hold at least one public workshop concerning the development of the checklist. The checklist shall not exceed the phase I requirements adopted by the American Society for Testing and Materials (ASTM) for due diligence for commercial real estate transactions. The department shall deem compliance with those ASTM standards, or compliance with the checklist developed and published by the department, as meeting the phase I environmental assessment requirements of this section.

(g) A facility, or to the extent required by the regulations adopted by the department, a transportable treatment unit, operating pursuant to a permit-by-rule shall additionally comply with the remaining corrective action requirements specified in Section 67450.7 of Title 22 of the California Code of Regulations, in effect on January 1, 1992.

(h) A generator operating pursuant to a grant of conditional authorization pursuant to Section 25200.3 shall additionally comply with paragraph (3) of subdivision (c) of Section 25200.3.

(i) The department or the authorized unified program agency shall not require a phase I environmental assessment for those portions of a facility subject to a corrective action order issued pursuant to Section 25187, a cleanup and abatement order issued pursuant to Section 13304 of the Water Code, or a corrective action required under subsection (u) of Section 6924 of Title 42 of the United States Code or subsection (h) of Section 6928 of Title 42 of the United States Code.

(Amended by Stats. 2012, Ch. 39, Sec. 35. Effective June 27, 2012.)



25200.14.1

(a)  On or before July 1, 1997, the department shall complete an evaluation of the phase I environmental assessment requirement specified by Section 25200.14, and identify any necessary and appropriate changes to that requirement.

(b)  In evaluating the phase I environmental assessment requirement, the department shall, at a minimum, consider the following issues:

(1)  Whether the phase I environmental assessment should continue to encompass the entire facility or be limited to a portion of the facility.

(2)  The extent to which, and under what conditions, the information contained in the facility’s phase I environmental assessment should be maintained as confidential information not available for release to the public or to governmental agencies other than the department.

(Amended by Stats. 2001, Ch. 745, Sec. 130. Effective October 12, 2001.)



25200.15

(a) The owner or operator of a facility that has a hazardous waste facilities permit issued pursuant to Section 25200 or 25201.6 may change facility structures or equipment without modifying the facility’s hazardous waste facilities permit, if either of the following apply:

(1) The change to structures or equipment is not within a permitted unit.

(2) Both of the following apply to the change to the structures or equipment:

(A) The change to structures or equipment is within the boundary of a permitted unit, and the structure or equipment is certified by the owner or operator not to be actively related to the treatment, storage, or disposal of hazardous waste, or the secondary containment of those hazardous wastes.

(B) The department, within 30 days from the date of receipt of notice from the owner or operator, does not determine any of the following:

(i) The change is related to the treatment, storage, or disposal of hazardous waste or the secondary containment of those hazardous wastes.

(ii) The change may otherwise significantly increase risks to human health and safety or the environment related to the management of the hazardous wastes.

(iii) The regulations adopted pursuant to the federal act require a permit modification for the change.

(b) (1) To the extent consistent with the federal act, and the regulations adopted pursuant to the federal act, the owner or operator of a facility that has a hazardous waste facilities permit issued pursuant to Section 25200 or 25201.6 may change the facility structure or equipment utilizing the Class 1* permit modification, specified in Chapter 20 (commencing with Section 66270.1) of Division 4.5 of Title 22 of the California Code of Regulations, as adopted by the department, if the department determines that all of the following apply:

(A) The change to the structure or equipment is necessary to comply with requirements or the request of a state or federal agency or an air quality management district or air pollution control district.

(B) The change to the structure or equipment will decrease one or more risks, and will not result in any increased risks to human health and safety or the environment related to the management of the hazardous wastes in the structure or equipment.

(C) The owner or operator has submitted sufficient information for the department to make the determinations required by subparagraphs (A) and (B) to comply with the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code, the California Environmental Quality Act.

(2) A change to a facility structure or equipment that is authorized by this subdivision may not result in an increase in the permitted capacity of a hazardous waste management unit affected by the change.

(3) This subdivision does not apply to changes for which no permit modification is required pursuant to subdivision (a) and the regulations adopted to implement that subdivision.

(4) This subdivision does not apply to changes classified as Class 1 or Class 1* under the department’s regulations pursuant to Chapter 20 (commencing with Section 66270.1) of Division 4.5 of Title 22 of the California Code of Regulations.

(5) The owner or operator of a facility applying for a “Class 1* permit modification” pursuant to this subdivision shall enter into a written agreement with the department pursuant to which that person shall reimburse the department, pursuant to Article 9.2 (commencing with Section 25206.1), for the costs incurred by the department in processing the application.

(c) (1) To the extent consistent with the federal act, the owner or operator of a facility operating under a hazardous waste facilities permit issued pursuant to Section 25200 or 25201.6 may make a Class 1 permit modification for minor equipment replacement or upgrade with functionally equivalent components of equipment such as pipes, valves, pumps, conveyors, controls, or other similar equipment, as specified in Section (A)(3) of Appendix I of Chapter 20 (commencing with Section 66270.1) of Division 4.5 of Title 22 of the California Code of Regulations, without providing prior notification as long as the modification is exempt from the requirements of the California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code, and if the owner or operator complies with both of the following conditions:

(A) The owner or operator notifies the department concerning the replacement or upgrade by certified mail or other means that establish proof of delivery within seven calendar days after the change is commenced. The notice shall specify the replacement or upgrade being made to the equipment referenced in the permit and shall explain why the replacement or upgrade is necessary.

(B) Except as otherwise specified in this subdivision, the owner or operator complies with the requirements of Chapter 20 (commencing with Section 66270.1) and Chapter 21 (commencing with Section 66271.1) of Division 4.5 of Title 22 of the California Code of Regulations, as adopted by the department, that are applicable to a Class 1 modification.

(2) Misapplication of the Class 1 modification allowed under this subdivision is subject to enforcement by the department under this chapter.

(3) This subdivision shall remain in effect until the time when the department amends its regulations to provide for replacement or upgrade of equipment without prior notification, subject to those conditions and limitations determined to be necessary by the department.

(d) Any determination made pursuant to this section, including, but not limited to, any determination by the department regarding the classification of a permit modification, may be appealed by the owner or operator in the manner provided for appeal of a permit determination pursuant to the regulations adopted by the department.

(Amended by Stats. 2005, Ch. 577, Sec. 1. Effective January 1, 2006.)



25200.16

(a)  The department may administratively convert the hazardous waste facilities permit or grant of interim status of a hazardous waste management unit authorized pursuant to such a permit or grant of interim status to authorization to operate under a permit-by-rule, pursuant to the department’s regulations, a grant of conditional authorization or conditional exemption pursuant to this chapter, if the hazardous waste management facility meets both of the following criteria:

(1)  The unit is not required to obtain a permit under the federal act.

(2)  The unit met all applicable conditions and criteria for authorization under a permit-by-rule pursuant to the department’s regulations, or a grant of conditional authorization or conditional exemption pursuant to this chapter, on the effective date of the statute or regulation which made the unit eligible for authorization under a permit-by-rule, conditional authorization, or conditional exemption.

(b)  This section does not apply to units which become eligible for authorization under a permit-by-rule, conditional authorization, or conditional exemption due to a change in the waste streams or treatment activities described for the unit in the hazardous waste facilities permit or grant of interim status document for the unit.

(c)  The owner or operator of a hazardous waste management unit that desires to convert the grant of authorization for the hazardous waste management unit from a hazardous waste facilities permit or grant of interim status pursuant to subdivision (a) shall transmit all of the following documents to the department:

(1)  A demonstration that the unit is not required to obtain a permit under the federal act.

(2)  A demonstration that the unit is eligible for authorization under a permit-by-rule pursuant to the department’s regulations, or a grant of conditional authorization or conditional exemption pursuant to this chapter.

(3)  If applicable, a complete and valid notification for the unit for which an authorization status conversion is requested, which complies with the applicable notification requirements for operating under a permit-by-rule, or a grant of conditional authorization or conditional exemption.

(4)  One of the following documents:

(A)  A written request, signed in accordance with the regulations adopted by the department pertaining to signatories to permit application and reports, to administratively remove the unit from the existing hazardous waste facilities permit or grant of interim status.

(B)  A written request, signed in accordance with the regulations adopted by the department pertaining to signatories to permit applications and reports, to administratively terminate the existing hazardous waste facilities permit or grant of interim status if the unit subject to the permit or grant of interim status is the only unit at the facility authorized by that permit or grant of interim status.

(d)  Upon receipt of a notification, if applicable, and a request pursuant to paragraphs (3) and (4) of subdivision (c), the department shall do all of the following:

(1)  Either approve the request in writing if the department concurs with the demonstrations submitted pursuant to paragraphs (1) and (2) of subdivision (c) and the notification submitted pursuant to paragraph (3) of subdivision (c) is complete and valid; or deny the request in writing if the department does not concur with the demonstrations submitted pursuant to paragraphs (1) and (2) of subdivision (c) or the notification submitted pursuant to paragraph (3) of subdivision (c) is incomplete or invalid.

(2)  If not all activities conducted at a facility pursuant to a hazardous waste facilities permit or grant of interim status are eligible for conversion, administratively terminate the authorization under the hazardous waste facilities permit or grant of interim status for the unit or units at the facility conducting treatment activities eligible to be authorized under a permit-by-rule pursuant to the department’s regulations, or a grant of conditional authorization or conditional exemption pursuant to this chapter, by doing all of the following:

(A)  Placing a letter in the facility permit file maintained by the department acknowledging the change in authorization.

(B)  Notifying the facility, in writing, that the authorization under the permit or grant of interim status for the treatment units in question will be terminated when the authorization under a permit-by-rule pursuant to the department’s regulations, or a grant of conditional authorization or conditional exemption pursuant to this chapter, becomes effective.

(C)  Notifying all persons on the facility mailing list of the change in the authorization status of the units being converted.

(3)  If the hazardous waste facilities permit or grant of interim status of a facility is being completely converted to authorization under a permit-by-rule pursuant to the department’s regulations, or a grant of conditional authorization or conditional exemption pursuant to this chapter, administratively terminate the permit or grant of interim status by doing all of the following:

(A)  Placing a letter in the facility permit file maintained by the department administratively terminating the permit upon the effective date of authorization for all affected units under a permit-by-rule pursuant to the department’s regulations, or a grant of conditional authorization or conditional exemption pursuant to this chapter.

(B)  Notifying the facility, in writing, that the permit or grant of interim status will be terminated when the authorization under a permit-by-rule pursuant to the department’s regulations, or a grant of conditional authorization or conditional exemption pursuant to this chapter, becomes effective.

(C)  Notifying all persons on the facility mailing list of the termination of the hazardous waste facilities permit or grant of interim status.

(Added by Stats. 1995, Ch. 640, Sec. 9. Effective January 1, 1996.)



25200.17

(a)  Upon petition, the department may, by regulation, add new treatment activities to the list of activities eligible for operation pursuant to a permit-by-rule, under the regulations adopted by the department, or eligible for authorization under a grant of conditional authorization pursuant to Section 25200.3 or a grant of conditional exemption pursuant to Section 25201.5, if all of the following conditions are met:

(1)  The department finds that the new waste stream and treatment process combination poses no greater risk to the public health and safety or environment than those waste stream and treatment process combinations currently eligible for operation pursuant to a permit-by-rule, under the regulations adopted by the department, or for authorization under a grant of conditional authorization pursuant to Section 25200.3 or conditional exemption pursuant to Section 25201.5, whichever is applicable.

(2)  The activity does not require a hazardous waste facilities permit under the federal act.

(3)  The new activity is not already identified as eligible under a permit-by-rule pursuant to the regulations adopted by the department, or a grant of conditional authorization or conditional exemption pursuant to this chapter.

(b)  In making a determination whether to add a new activity, by regulation, to the list of activities eligible for operation under a permit-by-rule pursuant to the department’s regulations, conditional authorization pursuant to Section 25200.3, or conditional exemption pursuant to Section 25201.5, the factors which the department shall consider, to the extent that information is available, shall include, but not be limited to, all of the following:

(1)  The hazardous waste streams that are treated using the treatment methods and the hazards to public health or safety or to the environment posed by those hazardous wastes and their hazardous constituents.

(2)  The complexity of the treatment method, the degree of difficulty in carrying it out, and the technology that is used to carry it out.

(3)  Chemical or physical hazards that are associated with the use of the treatment process and the degree to which those hazards are similar to, or differ from, the chemical or physical hazards that are associated with the production processes that are carried out in the facilities that produce the hazardous waste that is treated using the treatment methods.

(4)  The levels of specialized operator training, equipment maintenance, and monitoring that are required to ensure the safety of the treatment method and its effectiveness in treating particular hazardous waste streams.

(5)  The types of accidents that may occur during the treatment of particular types of hazardous waste streams, the likely consequences of those accidents, and the actual accident history associated with use of the treatment method.

(6)  The degree to which those hazardous waste streams or treatment methods are regulated under other provisions of law or regulations, including, but not limited to, process safety management requirements and risk management and prevention plans.

(7)  If the treatment method uses a hazardous waste treatment technology that is certified by the department pursuant to Section 25200.1.5, the information and analyses that were used to determine that the treatment technology does not pose a significant potential hazard to public health or safety or to the environment.

(Amended by Stats. 2001, Ch. 745, Sec. 131. Effective October 12, 2001.)



25200.18

On or before July 1, 1996, or within six months of the adoption of electronic reporting standards by the Secretary for Environmental Protection pursuant to Section 71060 of the Public Resources Code, whichever occurs later, the department shall implement a procedure for the electronic reporting of all hazardous waste facilities permit modifications, to the extent that the secretary determines that the procedure is compatible with the electronic reporting standards adopted by the secretary, as follows:

(a)  Permit modifications, at the option of the applicant, may be submitted electronically using the standard file format, transmission protocols, and electronic signature and authentication techniques adopted by the Secretary for Environmental Protection for other environmental data reporting purposes under Part 2 (commencing with Section 71050) of Division 34 of the Public Resources Code.

(b)  Section 71063 of the Public Resources Code, which requires a pilot program demonstration and evaluation, does not apply to the electronic permit modification procedures adopted pursuant to this section.

(Added by Stats. 1995, Ch. 638, Sec. 19. Effective January 1, 1996.)



25200.19

(a)  A hazardous waste facility that obtains a hazardous waste facilities permit to receive hazardous wastes from offsite locations may conduct bulk, packaged, or containerized hazardous waste unloading operations in accordance with the requirements of this section, except to the extent that the facility is subject to conditions and limitations in the permit concerning the receipt and unloading of hazardous wastes from offsite locations.

(b)  A hazardous waste facility that has a hazardous waste facilities permit may conduct bulk, packaged, or containerized hazardous waste loading operations in accordance with the requirements of this section, except to the extent that the facility is subject to conditions and limitations in the permit concerning the shipment and loading for shipment of hazardous wastes to offsite locations.

(c)  Unloading and loading operations subject to subdivisions (a) and (b) shall be conducted in accordance with all of the following requirements, unless otherwise specified in the hazardous waste facilities permit:

(1)  As part of a loading or unloading operation conducted within the boundary of a hazardous waste facility, the hazardous waste shall not be held longer than 10 days outside of an authorized unit at the facility. The hazardous waste shall be moved directly between the authorized unit and the transport vehicle and shall not be held for any time off the transport vehicle outside of the authorized unit, except for that incidental period of time that is necessary to safely and effectively move the waste from the transport vehicle to the authorized unit or from the authorized unit to the transport vehicle.

(2)  All loading and unloading operations shall be conducted within the boundary of the hazardous waste facility.

(3)  There shall be adequate capacity within an authorized unit at the hazardous waste facility for all hazardous waste being loaded or unloaded in accordance with this section. Hazardous waste may not be held on any transport vehicle which, if unloaded, would exceed the permitted capacity of the originating or receiving unit at the hazardous waste facility, unless the waste is held on the transport vehicle as part of an authorized transfer operation.

(4)  (A)  The loading or unloading of bulk hazardous waste shall be conducted within the hazardous waste facility with a containment device or other system capable of collecting and containing leaks and spills that may reasonably be anticipated to occur during loading and unloading operations until the leaked or spilled material is removed, unless otherwise approved by the department in a regulation or permit.

(B)  The department may establish specific secondary containment regulations for bulk transfer areas to effectuate the purposes of subparagraph (A). In addition to, or in lieu of, these regulations, the department may specify secondary containment requirements for bulk transfer areas in individual facility permits. Those regulations and permit conditions shall be designed to allow the practical use of trucks and railcars. The standards may include the use of movable containment devices or other systems meeting this criteria.

(d)  For purposes of this section, the following definitions apply:

(1)  “Loading” means activities associated with removing packaged or containerized hazardous waste from an authorized unit or removing bulk hazardous waste from an authorized container, tank, or unit within a permitted hazardous waste facility, placing it on a transport vehicle within the facility, and shipping the waste offsite to another location in accordance with this chapter.

(2)  “Transport vehicle” means a device, including a trailer, to propel, move or draw hazardous wastes by air, rail, highway, or water that is operated pursuant to the requirements of this chapter.

(3)  “Unloading” means activities associated with the receipt of bulk, packaged, or containerized hazardous waste at a permitted hazardous waste facility from an offsite location, by means of a transport vehicle, and placing that packaged or containerized hazardous waste into an authorized unit or placing that bulk hazardous waste into an authorized container, tank, or unit within the facility in accordance with this chapter.

(e)  The requirements of this section do not apply to hazardous waste being held or transferred pursuant to subparagraph (B) of paragraph (6) of subdivision (b) of Section 25123.3.

(Amended by Stats. 2003, Ch. 362, Sec. 3. Effective January 1, 2004.)



25201

(a)  Except as provided in subdivisions (c) and (d), no owner or operator of a storage facility, treatment facility, transfer facility, resource recovery facility, or disposal site shall accept, treat, store, or dispose of a hazardous waste at the facility, area, or site, unless the owner or operator holds a hazardous waste facilities permit or other grant of authorization from the department to use and operate the facility, area, or site, or the owner or operator is operating under a permit-by-rule pursuant to the department’s regulations, or a grant of conditional authorization or conditional exemption pursuant to this chapter.

(b)  Except as necessary to comply with Section 25159.18, any person planning to construct a new hazardous waste facility or a new hazardous waste management unit, which would manage RCRA hazardous waste, shall obtain a hazardous waste facilities permit or a permit amendment from the department prior to commencing construction.

(c)  A hazardous waste facilities permit is not required for a recycle-only household hazardous waste collection facility operated in accordance with subdivision (b) of Section 25218.8.

(d)  A hazardous waste facilities permit is not required for a facility that meets the requirements of Section 13263.2 of the Water Code.

(Amended by Stats. 1995, Ch. 640, Sec. 11. Effective January 1, 1996.)



25201.1

(a) A solid waste facility, as defined in Section 40194 of the Public Resources Code, or any recycling facility, that accepts and processes empty aerosol cans and de minimis quantities of nonempty aerosol cans collected as an incidental part of the collection of empty cans for recycling, is exempt from the requirement to obtain a hazardous waste facilities permit or other authorization from the department for purposes of conducting that activity if both of the following conditions are met:

(1) The nonempty aerosol cans are from products that are normally intended for household use and were generated by households.

(2) The city, county, or regional agency in the area that the facility serves provides educational information to the public on the safe collection and recycling or disposal of empty and nonempty aerosol cans that encourages, to the maximum extent feasible, the separation and recycling of empty aerosol cans through such programs as curbside, dropoff, and buy-back recycling programs, and the diversion of nonempty aerosol cans into household hazardous waste collection programs. Issues of compliance with this subdivision shall be determined by the California Integrated Waste Management Board or by the appropriate local enforcement agency.

(b) This section is not intended to alter the obligation to manage as a hazardous waste any nonempty aerosol cans that meet the requirements of Section 25117, and that are not subject to the exemption provided in this section.

(c) Nothing in this section exempts a solid waste facility that engages in an activity that requires a hazardous waste facility permit, other than the acceptance and processing of empty aerosol cans and de minimis quantities of nonempty aerosol cans as an incidental part of the collection of empty cans for recycling, from the requirement of obtaining a hazardous waste facilities permit.

(Amended by Stats. 2004, Ch. 183, Sec. 203. Effective January 1, 2005.)



25201.3

(a)  A local agency shall not deem any of the following generators performing any of the following treatment activities to be a hazardous waste treatment facility for purposes of making a land use decision, and the department shall not require any of the following generators or facilities performing any of the following treatment activities to publish a notice regarding those activities:

(1)  A facility operating pursuant to a permit-by-rule.

(2)  A generator granted conditional authorization pursuant to this chapter for specified treatment activities.

(3)  A generator performing conditionally exempt treatment pursuant to this chapter.

(b)  For purposes of this section, “land use decision” means a discretionary decision of a local agency concerning a hazardous waste facility project, as defined in subdivision (b) of Section 25199.1, including the issuance of a land use permit or conditional use permit, the granting of a variance, the subdivision of property, and the modification of existing property lines pursuant to Title 7 (commencing with Section 65000) of the Government Code, and any local agency decision concerning a hazardous waste facility which is in existence and the enforcement of those decisions. This section does not limit or restrict the existing authority of a local agency to impose conditions on, or otherwise regulate, facilities, transportable treatment units or generators operating pursuant to a permit-by-rule, or a conditional authorization or conditional exemption pursuant to this chapter.

(Amended by Stats. 1995, Ch. 639, Sec. 40. Effective January 1, 1996.)



25201.4

(a)  (1)  The unified program agency shall develop and implement a program to inspect persons operating pursuant to a permit-by-rule, conditional authorization, or conditional exemption, pursuant to this chapter or the regulations adopted by the department, for compliance with the applicable statutes and regulations.

(2)  If there is not CUPA, the inspection program required pursuant to paragraph (1) shall be developed and implemented by either the department or one of the following:

(A)  Before January 1, 1997, by the local health officer or local public officer designated pursuant to Section 25180.

(B)  On and after January 1, 1997, to the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(b)  (1)  Any program operated pursuant to this section shall be conducted in accordance with the standards adopted by the department pursuant to subdivision (c).

(2)  Any program operated pursuant to this section shall, at a minimum, ensure that within two years of the date that a person submits a notification that it is operating pursuant to a permit-by-rule, conditional authorization, or conditional exemption, pursuant to this chapter of the regulations adopted by the department, a site inspection shall be conducted at the facility, including verification of compliance with applicable generator requirements, container standards, and administrative and recordkeeping requirements, and that a compliance inspection shall be conducted at the facility to verify compliance with all applicable requirements every three years thereafter. Initial verification inspections which are conducted prior to the department’s adoption of standards pursuant to subdivision (c) shall not be required to be conducted in accordance with those standards.

(c)  The department shall, upon consultation with certified unified program agencies, local health officers, and local public officers designated pursuant to Section 25180, adopt regulations establishing standards which provide criteria for the implementation of a local inspection program to inspect generators, facilities, or transportable treatment units operating pursuant to a permit-by-rule, conditional authorization, or conditional exemption, pursuant to this chapter or the regulations adopted by the department. These standards shall include, but not be limited to, qualification standards, inspection and enforcement standards, and reporting criteria. The development and publication of these standards is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1995, Ch. 639, Sec. 41. Effective January 1, 1996.)



25201.4.1

(a)  Except as provided in subdivision (c), any person subject to the notification requirements of Sections 25110.10, 25123.3, 25144.6, 25200.3, 25201.5, or 25201.14 shall only be required to submit the required notification to the CUPA, or, in those jurisdictions where there is no CUPA, to the officer or agency authorized pursuant to subdivision (f) of Section 25404.3 to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(b)  Any person required to submit a notice pursuant to subdivision (a) is also required to submit the required notice to the department until (1) regulations promulgated by the Secretary for Environmental Protection establishing a unified program information collection and reporting system and standards are effective, (2) the regulations require a statewide data base system that will enable the department and the public to obtain the required information from all CUPAs or the authorized officers or agencies, and (3) the statewide data base system is in place and fully operational.

(c)  A person conducting an activity that is not included within the scope of the hazardous waste element of the unified program, as specified in paragraph (1) of subdivision (c) of Section 25404, is required to submit a notice pursuant to Sections 25110.10, 25123.3, 25144.6, 25200.3, 25201.5, or 25201.14, but shall comply with any regulations that the department may adopt specifying notification requirements for those activities.

(d)  Notwithstanding subdivision (l) of Section 25200.3, any person who has submitted a notification to the CUPA, or, in those jurisdictions where there is no CUPA, to the officer or agency authorized pursuant to subdivision (f) of Section 25404.3 to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404, pursuant to subdivision (a) of this section and subdivision (e) of Section 25200.3, shall be deemed to be operating pursuant to Section 25200.3, and, except as provided in Section 25404.5, shall be subject to the fee set forth in subdivision (b) of Section 25205.14 until the person submits a certification pursuant to subdivision (l) of Section 25200.3.

(e)  Notwithstanding subdivision (j) of Section 25201.5, any person who has submitted a notification to the CUPA, or, in those jurisdictions where there is no CUPA, to the officer or agency authorized pursuant to subdivision (f) of Section 25404.3 to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404, pursuant to subdivision (a) of this section and paragraph (7) of subdivision (d) of Section 25201.5, shall be deemed to be operating pursuant to Section 25201.5, and, except as provided in Section 25404.5, shall be subject to the fee set forth in subdivision (c) of Section 25205.14 until the person submits a certification pursuant to subdivision (j) of Section 25201.5.

(Added by Stats. 1997, Ch. 778, Sec. 2. Effective January 1, 1998.)



25201.5

(a)  Notwithstanding any other provision of law, a hazardous waste facilities permit is not required for a generator who treats hazardous waste of a total weight of not more than 500 pounds, or a total volume of not more than 55 gallons, in any calendar month, if both of the following conditions are met:

(1)  The hazardous waste is not an extremely hazardous waste and is listed in Section 67450.11 of Title 22 of the California Code of Regulations, as in effect on January 1, 1992, as eligible for treatment pursuant to the regulations adopted by the department for operation under a permit-by-rule and the treatment technology used is approved for that waste stream in Section 67450.11 of Title 22 of the California Code of Regulations for treatment under a permit-by-rule.

(2)  The generator is not otherwise required to obtain a hazardous waste facilities permit or other grant of authorization for any other hazardous waste management activity at the facility.

(b)  Notwithstanding any other provision of law, treatment in the following units is ineligible for exemption pursuant to subdivision (a) or (c):

(1)  Landfills.

(2)  Surface impoundments.

(3)  Injection wells.

(4)  Waste piles.

(5)  Land treatment units.

(6)  Thermal destruction units.

(c)  Notwithstanding any other provision of law, a hazardous waste facilities permit or other grant of authorization is not required to conduct the following treatment activities, if the generator treats the following hazardous waste streams using the treatment technology required by this subdivision:

(1)  The generator mixes or cures resins mixed in accordance with the manufacturer’s instructions, including the mixing or curing of multicomponent and preimpregnated resins in accordance with the manufacturer’s instructions.

(2)  The generator treats a container of 110 gallons or less capacity, which is not constructed of wood, paper, cardboard, fabric, or any other similar absorptive material, for the purposes of emptying the container as specified by Section 66261.7 of Title 22 of the California Code of Regulations, as revised July 1, 1990, or treats the inner liners removed from empty containers that once held hazardous waste or hazardous material. The generator shall treat the container or inner liner by using the following technologies, if the treated containers and rinseate are managed in compliance with the applicable requirements of this chapter:

(A)  The generator rinses the container or inner liner with a suitable liquid capable of dissolving or removing the hazardous constituents which the container held.

(B)  The generator uses physical processes, such as crushing, shredding, grinding, or puncturing, that change only the physical properties of the container or inner liner, if the container or inner liner is first rinsed as provided in subparagraph (A) and the rinseate is removed from the container or inner liner.

(3)  The generator conducts drying by pressing or by passive or heat-aided evaporation to remove water from wastes classified as special wastes by the department pursuant to Section 66261.124 of Title 22 of the California Code of Regulations.

(4)  The generator conducts magnetic separation or screening to remove components from wastes classified as special wastes by the department pursuant to Section 66261.124 of Title 22 of the California Code of Regulations.

(5)  The generator neutralizes acidic or alkaline wastes which are hazardous solely due to corrosivity or toxicity resulting from the presence of acidic or alkaline material from food or food byproducts, and alkaline or acidic waste, other than wastes containing nitric acid, at SIC Code Major Group 20, food and kindred product facilities, as defined in subdivision (p) of Section 25501, if both of the following conditions are met:

(A)  The neutralization process does not result in the emission of volatile hazardous waste constituents or toxic air contaminants.

(B)  The neutralization process is required in order to meet discharge or other regulatory requirements.

(6)  Except as provided for specific waste streams in Section 25200.3, the generator conducts the separation by gravity of the following, if the activity is conducted in impervious tanks or containers constructed of noncorrosive materials, the activity does not involve the addition of heat or other form of treatment, or the addition of chemicals other than flocculants and demulsifiers, and the activity is managed in compliance with applicable requirements of federal, state, or local agency or treatment works:

(A)  The settling of solids from waste where the resulting aqueous stream is not hazardous.

(B)  The separation of oil/water mixtures and separation sludges, if the average oil recovered per month is less than 25 barrels.

(7)  The generator is a laboratory which is certified by the State Department of Health Services or operated by an educational institution, and treats wastewater generated onsite solely as a result of analytical testing, or is a laboratory which treats less than one gallon of hazardous waste, which is generated onsite, in any single batch, subject to the following:

(A)  The wastewater treated is hazardous solely due to corrosivity or toxicity that results only from the acidic or alkaline material, as defined in Section 66260.10 of Title 22 of the California Code of Regulations, or is excluded from the definition of hazardous waste by subparagraph (E) of paragraph (2) of subsection (a) of Section 66261.3 of Title 22 of the California Code of Regulations, or both.

(B)  The treatment meets all of the following requirements, in addition to all other requirements of this section:

(i)  The treatment complies with all applicable pretreatment requirements.

(ii)  Neutralization occurs in elementary neutralization units, as defined in Section 66260.10 of Title 22 of the California Code of Regulations; wastes to be neutralized do not contain any more than 10 percent acid or base concentration by weight, or any other concentration limit which may be imposed by the department; and vessels and piping for neutralization are constructed of materials that are compatible with the range of temperatures and pH levels, and subject to appropriate pH temperature controls.

(iii)  Treatment does not result in the emission of volatile hazardous waste constituents or toxic air contaminants.

(8)  The hazardous waste treatment is carried out in a quality control or quality assurance laboratory at a facility that is not an offsite hazardous waste facility and the treatment activity otherwise meets the requirements of paragraph (1) of subdivision (a).

(9)  Any waste stream technology combination certified by the department, pursuant to Section 25200.1.5, as suitable for authorization pursuant to this section, that operates pursuant to the conditions imposed on that certification.

(10)  The generator uses any technology that is certified by the department, pursuant to Section 25200.1.5, as effective for the treatment of formaldehyde or glutaraldehyde solutions used in health care facilities that are operated pursuant to the conditions imposed on the certification and which makes the operation appropriate to this tier. The technology may be certified using a pilot certification process until the department adopts regulations pursuant to Section 25200.1.5. This paragraph shall be operative only until April 11, 1996.

(d)  A generator conducting treatment pursuant to subdivision (a) or (c) shall meet all of the following conditions:

(1)  The waste being treated is generated onsite, and a residual material from the treatment of a hazardous waste generated offsite is not a waste that has been generated onsite.

(2)  The treatment does not require a hazardous waste facilities permit pursuant to the federal act.

(3)  The generator prepares and maintains written operating instructions and a record of the dates, amounts, and types of waste treated.

(4)  The generator prepares and maintains a written inspection schedule and log of inspections conducted.

(5)  The records specified in paragraphs (3) and (4) are maintained onsite for a period of three years.

(6)  The generator maintains adequate records to demonstrate that it is in compliance with all applicable pretreatment standards and with all applicable industrial waste discharge requirements issued by the agency operating the publicly owned treatment works into which the wastes are discharged.

(7)  (A)  Not less than 60 days before commencing treatment of hazardous waste pursuant to this section, the generator shall submit a notification, in person or by certified mail, with return receipt requested, to the department and to one of the following:

(i)  The CUPA, if the generator is under the jurisdiction of a CUPA.

(ii)  If the generator is not under the jurisdiction of a CUPA, the notification shall be submitted to the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(B)  Upon demonstration of good cause by the generator, the department may allow a shorter time period, than the 60 days required by subparagraph (A), between notification and commencement of hazardous waste treatment pursuant to this section.

(C)  The notification submitted pursuant to this paragraph shall be completed, dated, and signed in accordance with the requirements of Section 66270.11 of Title 22 of the California Code of Regulations, as those requirements apply to permit applications, shall be on a form prescribed by the department, and shall include, but not be limited to, all of the following information:

(i)  The name, identification number, site address, mailing address, and telephone number of the generator to whom the conditional exemption applies.

(ii)  A description of the physical characteristics and chemical composition of the hazardous waste to which the conditional exemption applies.

(iii)  A description of the hazardous waste treatment activity to which the conditional exemption applies, including, but not limited to, the basis for determining that a hazardous waste facilities permit is not required under the federal act.

(iv)  A description of the characteristics and management of any treatment residuals.

(D)  The development and publication of the notification form required under this paragraph is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall hold at least one public workshop concerning the development of the notification form.

(E)  Any notification submitted pursuant to this paragraph shall supersede any prior notice of intent submitted by the same generator in order to obtain a permit-by-rule under the regulations adopted by the department. This subparagraph does not require the department to refund any fees paid for any application in conjunction with the submission of a notice of intent for a permit-by-rule.

(8)  (A)  Upon terminating operation of any treatment process or unit exempted pursuant to this section, the generator who conducted the treatment shall remove or decontaminate all waste residues, containment system components, soils, and other structures or equipment contaminated with hazardous waste from the unit. The removal of the unit from service shall be conducted in a manner that does both of the following:

(i)  Minimizes the need for further maintenance.

(ii)  Eliminates the escape of hazardous waste, hazardous constituents, leachate, contaminated runoff, or waste decomposition products to the environment after treatment process is no longer in operation.

(B)  Any owner or operator who permanently ceases operation of a treatment process or unit that is conditionally exempted pursuant to this section shall, upon completion of all activities required under this subdivision, provide written notification in person or by certified mail, with return receipt requested, to the department and to one of the following:

(i)  The CUPA, if the generator is under the jurisdiction of a CUPA.

(ii)  If the generator is not under the jurisdiction of a CUPA, the notification shall be submitted to the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(9)  The waste is managed in accordance with all applicable requirements for generators of hazardous waste under this chapter and the regulations adopted by the department pursuant to this chapter.

(10)  Except as provided in Section 25404.5, the generator submits a fee in the amount required by Section 25205.14, unless the generator is subject to a fee under a permit-by-rule or a grant of conditional authorization pursuant to Section 25200.3. The generator shall submit that fee within 30 days of the date that the fee is assessed by the State Board of Equalization, in the manner specified by Section 43152.10 of the Revenue and Taxation Code.

(e)  (1)  Unless otherwise required by federal law, ancillary equipment for a tank or container treating hazardous wastes solely pursuant to this section is not subject to Section 66265.193 of Title 22 of the California Code of Regulations, if the ancillary equipment’s integrity is attested to pursuant to Section 66265.191 of Title 22 of the California Code of Regulations every two years from the date that retrofitting requirements would otherwise apply.

(2)  (A)  The Legislature hereby finds and declares that, in the case of underground, gravity-pressured sewer systems, integrity testing is often not feasible.

(B)  The department shall, by regulation, determine the best feasible leak detection measures which are sufficient to ensure that underground gravity-pressured sewer systems, for which it is not feasible to conduct integrity testing, do not leak.

(C)  If it is not feasible for an operator’s ancillary equipment, or a portion thereof, to undergo integrity testing, the operator shall not be subject to Section 66265.193 of Title 22 of the California Code of Regulations, if the operator implements the best feasible leak detection measures that are determined to be sufficient by the department in those regulations, and those leak detection measures do not reveal any leaks emanating from the operator’s ancillary equipment. Any ancillary equipment found to leak shall be retrofitted by the operator to meet the full secondary containment standards of Section 66265.196 of Title 22 of the California Code of Regulations.

(f)  Nothing in this section shall abridge any authority granted to the department, a unified program agency, or local health officer or local public officer designated pursuant to Section 25180, by any other provision of law to impose any further restrictions or limitations upon facilities subject to this section, that the department, a unified program agency, or local health officer or local public officer designated pursuant to Section 25180, determines to be necessary to protect human health or the environment.

(g)  A generator that would otherwise be subject to this section may contract with the operator of a transportable treatment unit who is operating pursuant to this section to treat the generator’s waste. If treatment of the generator’s waste takes place under such a contract, the generator is not otherwise subject to the requirements of this section, but shall comply with all other requirements of this chapter that apply to generators. The operator of the transportable treatment unit shall comply with all of the applicable requirements of this section and, for purposes of this section, the operator of the transportable treatment unit shall be deemed to be the generator.

(h)  A generator conducting activities which are exempt from this chapter pursuant to Section 66261.7 of Title 22 of the California Code of Regulations, as that section read on January 1, 1993, is not required to comply with this section.

(i)  (1)  Within 30 days of any change in operation which necessitates modifying any of the information submitted in the notification required pursuant to paragraph (7) of subdivision (d), a generator shall submit an amended notification, in person or by certified mail, with return receipt requested, to the department and to one of the following:

(A)  The CUPA, if the generator is under the jurisdiction of a CUPA.

(B)  If the generator is not under the jurisdiction of a CUPA, the notification shall be submitted to the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(2)  Each amended notification made pursuant to this subdivision shall be completed, dated, and signed in accordance with the requirements of Section 66270.11 of Title 22 of the California Code of Regulations, as those requirements apply to hazardous waste facilities permit applications.

(j)  A person who submitted a notification to the department pursuant to paragraph (7) of subdivision (d) shall be deemed to be operating pursuant to this section, and, except as provided in Section 25404.5, shall be subject to the fee set forth in subdivision (c) of Section 25205.14 until that person submits a certification that the generator has ceased all treatment activities of hazardous waste streams authorized pursuant to this section in accordance with the requirements of paragraph (8) of subdivision (d). The certification required by this subdivision shall be submitted, in person or by certified mail, with return receipt requested, to the department and to one of the following:

(1)  The CUPA, if the generator is under the jurisdiction of a CUPA.

(2)  If the generator is not under the jurisdiction of a CUPA, the notification shall be submitted to the officer or agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(Amended by Stats. 1998, Ch. 309, Sec. 4. Effective January 1, 1999.)



25201.6

(a) For purposes of this section and Section 25205.2, the following terms have the following meaning:

(1) “Series A standardized permit” means a permit issued to a facility that meets one or more of the following conditions:

(A) The total influent volume of liquid hazardous waste treated is greater than 50,000 gallons per calendar month.

(B) The total volume of solid hazardous waste treated is greater than 100,000 pounds per calendar month.

(C) The total facility storage design capacity is greater than 500,000 gallons for liquid hazardous waste.

(D) The total facility storage design capacity is greater than 500 tons for solid hazardous waste.

(E) A volume of liquid or solid hazardous waste is stored at the facility for more than one calendar year.

(2) “Series B standardized permit” means a permit issued to a facility that does not store liquid or solid hazardous waste for a period of more than one calendar year, that does not exceed any of the upper volume limits specified in subparagraphs (A) to (D), inclusive, and that meets one or more of the following conditions:

(A) The total influent volume of liquid hazardous waste treated is greater than 5,000 gallons, but does not exceed 50,000 gallons, per calendar month.

(B) The total volume of solid hazardous waste treated is greater than 10,000 pounds, but does not exceed 100,000 pounds, per calendar month.

(C) The total facility storage design capacity is greater than 50,000 gallons, but does not exceed 500,000 gallons, for liquid hazardous waste.

(D) The total facility storage design capacity is greater than 100,000 pounds, but does not exceed 500 tons, for solid hazardous waste.

(3) “Series C standardized permit” means a permit issued to a facility that does not store liquid or solid hazardous waste for a period of more than one calendar year, that does not conduct thermal treatment of hazardous waste, with the exception of evaporation, and that either meets the requirements of paragraph (3) of subdivision (g) or meets all of the following conditions:

(A) The total influent volume of liquid hazardous waste treated does not exceed 5,000 gallons per calendar month.

(B) The total volume of solid hazardous waste treated does not exceed 10,000 pounds per calendar month.

(C) The total facility storage design capacity does not exceed 50,000 gallons for liquid hazardous waste.

(D) The total facility storage design capacity does not exceed 100,000 pounds for solid hazardous waste.

(b) The department shall adopt regulations specifying standardized hazardous waste facilities permit application forms that may be completed by a non-RCRA Series A, B, or C treatment, storage, or treatment and storage facility, in lieu of other hazardous waste facilities permit application procedures set forth in regulations. The department shall not issue permits under this section to specific classes of facilities unless the department finds that doing so will not create a competitive disadvantage to a member or members of that class that were in compliance with the permitting requirements which were in effect on September 1, 1992.

(c) The regulations adopted pursuant to subdivision (b) shall include all of the following:

(1) Require that the standardized permit notification be submitted to the department on or before October 1, 1993, for facilities existing on or before September 1, 1992, except for facilities specified in paragraphs (2) and (3) of subdivision (g). The standardized permit notification shall include, at a minimum, the information required for a Part A application as described in the regulations adopted by the department.

(2) Require that the standardized permit application be submitted to the department within six months of the submittal of the standardized permit notification. The standardized permit application shall require, at a minimum, that the following information be submitted to the department for review prior to the final permit determination:

(A) A description of the treatment and storage activities to be covered by the permit, including the type and volumes of waste, the treatment process, equipment description, and design capacity.

(B) A copy of the closure plan as required by paragraph (13) of subdivision (b) of Section 66270.14 of Title 22 of the California Code of Regulations.

(C) A description of the corrective action program, as required by Section 25200.10.

(D) Financial responsibility documents specified in paragraph (17) of subdivision (b) of Section 66270.14 of Title 22 of the California Code of Regulations.

(E) A copy of the topographical map as specified in paragraph (18) of subdivision (b) of Section 66270.14 of Title 22 of the California Code of Regulations.

(F) A description of the individual container, and tank and containment system, and of the engineer’s certification, as specified in Sections 66270.15 and 66270.16 of Title 22 of the California Code of Regulations.

(G) Documentation of compliance, if applicable, with the requirements of Article 8.7 (commencing with Section 25199).

(3) Require that a facility operating pursuant to a standardized permit comply with the liability assurance requirements in Section 25200.1.

(4) Specify which of the remaining elements of the permit application, as described in subdivision (b) of Section 66270.14 of Title 22 of the California Code of Regulations, shall be the subject of a certification of compliance by the applicant.

(5) Establish a procedure for imposing an administrative penalty pursuant to Section 25187, in addition to any other penalties provided by this chapter, upon an owner or operator of a treatment or storage facility that is required to obtain a hazardous waste facilities permit and that meets the criteria for a Series A, B, or C permit listed in subdivision (a), who does not submit a standardized permit notification to the department on or before the submittal deadline specified in paragraph (1) or the submittal deadline specified in paragraph (2) or (3) of subdivision (g), whichever date is applicable, and who continues to operate the facility without obtaining a hazardous waste facilities permit or other grant of authorization from the department after the applicable deadline for submitting the notification to the department. In determining the amount of the administrative penalty to be assessed, the regulations shall require the amount to be based upon the economic benefit gained by that owner or operator as a result of failing to comply with this section.

(6) Require that a facility operating pursuant to a standardized permit comply, at a minimum, with the interim status facility operating requirements specified in the regulations adopted by the department, except that the regulations adopted pursuant to this section may specify financial assurance amounts necessary to adequately respond to damage claims at levels that are less than those required for interim status facilities if the department determines that lower financial assurance levels are appropriate.

(d) (1) Any regulations adopted pursuant to this section may be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) On and before January 1, 1995, the adoption of the regulations pursuant to paragraph (1) is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(e) The department may not grant a permit under this section unless the department has determined the adequacy of the material submitted with the application and has conducted an inspection of the facility and determined all of the following:

(1) The treatment process is an effective method of treating the waste, as described in the permit application.

(2) The corrective action plan is appropriate for the facility.

(3) The financial assurance is sufficient for the facility.

(f) (1) Interim status shall not be granted to a facility that does not submit a standardized permit notification on or before October 1, 1993, unless the facility is subject to paragraph (2) or (3) of subdivision (g).

(2) Interim status shall be revoked if the permit application is not submitted within six months of the permit notification.

(3) Interim status granted to any facility pursuant to this section and Sections 25200.5 and 25200.9 shall terminate upon a final permit determination or January 1, 1998, whichever date is earlier. This paragraph shall apply retroactively to facilities for which a final permit determination is made on or after September 30, 1995.

(4) A treatment, storage, or treatment and storage facility operating pursuant to interim status that applies for a permit pursuant to this section shall pay fees to the department in an amount equal to the fees established by subdivision (e) of Section 25205.4 for the same size and type of facility.

(g) (1) Except as provided in paragraphs (2), (3), and (4), a facility treating used oil or solvents, or that engages in incineration, thermal destruction, or any land disposal activity, is not eligible for a standardized permit pursuant to this section.

(2) (A) Notwithstanding paragraph (1), an offsite facility treating solvents is eligible for a standardized permit pursuant to this section if all of the following conditions are met:

(i) The facility exclusively treats solvent wastes, and is not required to obtain a permit pursuant to the federal act.

(ii) The solvent wastes that the facility treats are only the types of solvents generated from dry cleaning operations.

(iii) Ninety percent or more of the solvents that the facility receives are from dry cleaning operations.

(iv) Ninety percent or more of the solvents that the facility receives are recycled and sold by the facility, excluding recycling for energy recovery, provided that the facility does not produce more than 15,000 gallons per month of recycled solvents.

(B) A facility that is eligible for a standardized permit pursuant to this paragraph is also eligible for the fee exemption provided in subdivision (d) of Section 25205.12 for any year or reporting period prior to January 1, 1995, if the owner or operator complies with the notification and application requirements of this section on or before March 1, 1995.

(C) A facility treating solvents pursuant to this paragraph shall clearly label all recycled solvents as recycled prior to subsequent sale or distribution.

(D) Notwithstanding that a facility eligible for a standardized permit pursuant to this paragraph meets the eligibility requirements for a Series C standardized permit specified in paragraph (3) of subdivision (a), the facility shall obtain and meet the requirements for a Series B standardized permit specified in paragraph (2) of subdivision (a).

(E) Notwithstanding any other provision of this chapter, for purposes of this paragraph, if the recycled material is to be used for dry cleaning, “recycled” means the removal of water and inhibitors from waste solvent and the production of dry cleaning solvent with an appropriate inhibitor for dry cleaning use. The removal of inhibitors is not required if all of the solvents received by the facility that are recycled for dry cleaning use are from dry cleaners.

(3) (A) Notwithstanding paragraph (1), an owner or operator with a surface impoundment used only to contain non-RCRA wastes generated onsite, that holds those wastes for not more than one 30-day period in any calendar year, and that meets the criteria specified in paragraphs (i) to (iii), inclusive, may submit a Series C standardized permit application to the department. A surface impoundment is eligible for operation under the Series C standardized permit tier if all of the following requirements are met:

(i) The waste and any residual materials are removed from the surface impoundment within 30 days of the date the waste was first placed into the surface impoundment.

(ii) The owner or operator has, and is in compliance with, current waste discharge requirements issued by the appropriate California regional water quality control board for the surface impoundment.

(iii) The owner or operator complies with all applicable groundwater monitoring requirements of the regulations adopted by the department pursuant to this chapter.

(B) A facility that is eligible for a standardized permit pursuant to this paragraph is also eligible for the fee exemption provided in subdivision (d) of Section 25205.12 for any year or reporting period prior to January 1, 1996, if the owner or operator complies with the notification and application requirements of this section on or before March 1, 1996.

(4) For purposes of this subdivision, treating solvents and thermal destruction do not include the destruction of nonmetal constituents in a thermal treatment unit that is operated solely for the purpose of the recovery of precious metals, if that unit is operating pursuant to a standardized permit issued by the department and the unit is in compliance with the applicable requirements of Division 26 (commencing with Section 39000). This paragraph does not prohibit the department from specifying, in the standardized permit for such a unit, a maximum concentration of nonmetal constituents, if the department determines that this requirement is necessary for protection of human health or safety or the environment.

(h) Facilities operating pursuant to this section shall comply with Article 4 (commencing with Section 66270.40) of Chapter 20 of Division 4.5 of Title 22 of the California Code of Regulations.

(i) (1) The department shall require an owner or operator applying for a standardized permit to complete and file a phase I environmental assessment with the application. However, if a RCRA facility assessment has been performed by the department, the assessment shall be deemed to satisfy the requirement of this subdivision to complete and file a phase I environmental assessment, and the facility shall not be required to submit a phase I environmental assessment with its application.

(2) (A) For purposes of this subdivision, the phase I environmental assessment shall include a preliminary site assessment, as described in subdivision (a) of Section 25200.14, except that the phase I environmental assessment shall also include a certification, signed, except as provided in subparagraph (B), by the owner, and also by the operator if the operator is not the owner, of the facility and an independent professional engineer or geologist registered in the state, or environmental assessor.

(B) Notwithstanding subparagraph (A), the certification for a permanent household waste collection facility may be signed by any professional engineer or geologist registered in this state, or environmental assessor, including, but not limited to, such a person employed by the governmental entity, but if the facility owner is not a governmental entity, the engineer, geologist, or assessor signing the certification shall not be employed by, or be an agent of, the facility owner.

(3) The certification specified in paragraph (2) shall state whether evidence of a release of hazardous waste or hazardous constituents has been found.

(4) If evidence of a release has been found, the facility shall complete a detailed site assessment to determine the nature and extent of any contamination resulting from the release and shall submit a corrective action plan to the department, within one year of submittal of the standardized permit application.

(j) The department shall establish an inspection program to identify, inspect, and bring into compliance any treatment, storage, or treatment and storage facility that is eligible for, and is required to obtain, a standardized hazardous waste facilities permit pursuant to this section, and that is operating without a permit or other grant of authorization from the department for that treatment or storage activity.

(k) A treatment, storage, or treatment and storage facility authorized to operate pursuant to a hazardous waste facilities permit issued pursuant to Section 25200, that meets the criteria listed in subdivision (a) for a standardized permit, may operate pursuant to a Series A, B, or C standardized permit by completing the appropriate permit modification procedure specified in the regulations for such a modification.

(Amended by Stats. 2012, Ch. 39, Sec. 36. Effective June 27, 2012.)



25201.6.1

The department shall seek a determination from the United States Environmental Protection Agency as to the conditions, if any, under which the department may authorize a storage facility that is authorized under Section 25201.6 to transfer bulk liquids to and from railcars, to store railcars holding a residual heel from prior loads of RCRA hazardous waste in excess of 10 days without obtaining a RCRA-equivalent hazardous waste facility permit. Upon receipt of a written determination from the United States Environmental Protection Agency, the department shall initiate whatever administrative actions are necessary to enable the department to authorize this activity, subject to any regulatory or permit conditions that are required by the United States Environmental Protection Agency or are determined to be necessary by the department. Those administrative actions may include, but are not limited to, one or more of the following, as determined necessary:

(a) Adopting regulations.

(b) Processing permit modification requests.

(c) Seeking authorization from the United States Environmental Protection Agency to allow the department to authorize this activity.

(Added by Stats. 2005, Ch. 577, Sec. 2. Effective January 1, 2006.)



25201.7

The department shall, upon request of a facility subject to the regulations concerning operation under a permit-by-rule for treatment of wastes which are hazardous solely due to the presence of inorganic metals listed in paragraph 2 of subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations, allow the facility to use the technologies specified for aqueous wastes on a mixture of aqueous wastes and wastes which are nonaqueous solely due to the presence of nonhazardous suspended solids at concentrations greater than 1 percent, unless the department determines under the circumstances that the treatment would not qualify for the lower risk status to which permit-by-rule is intended to apply.

(Added by Stats. 1992, Ch. 1345, Sec. 20. Effective January 1, 1993.)



25201.8

(a)  Notwithstanding any other provision of law, a generator of effluent hazardous waste from dry cleaning operations who treats the waste onsite is not a hazardous waste facility, and is exempt from the hazardous waste facilities permit requirements imposed pursuant to this chapter, or the regulations pertaining to hazardous waste facilities permit requirements adopted by the department pursuant to this chapter, if the generator meets all of the following conditions:

(1)  The effluent is a non-RCRA hazardous waste, or the treatment of the effluent is exempt from hazardous waste treatment facilities permit requirements pursuant to the federal act.

(2)  The effluent is treated at the same facility at which it was generated.

(3)  The effluent is treated within 90 days of its generation.

(4)  The effluent is treated in a tank or container.

(5)  Any residual products or byproducts of the treatment of the effluent are managed in accordance with all applicable requirements for generators of hazardous waste under this chapter and the regulations adopted by the department pursuant to this chapter.

(6)  The effluent is a hazardous waste solely due to its PCE (perchloroethylene) content.

(7)  The total effluent hazardous waste stream treated does not exceed 180 gallons in any calendar month.

(8)  The generator complies with all local requirements applicable to the treatment of the waste.

(9)  The generator’s facility does not require a hazardous waste permit for any other hazardous waste management activity.

(b)  The local officer or agency authorized to enforce this section pursuant to subdivision (a) of Section 25180, as part of the existing inspection program for dry cleaning facilities, shall inspect the dry cleaning operations subject to subdivision (a) for compliance with the conditions of subdivision (a), and to ensure that all treatment devices are properly installed, operated, and maintained. Monitoring standards shall be developed by the department in conjunction with the unified program agencies, county health officer or director of environmental health, consistent with existing requirements of local and regional agencies pertaining to air, water, and soil resources.

(c)  For purposes of this section, “dry cleaning operations” means the process of using a solvent to clean materials in either a dry-to-dry machine, a transfer machine, or any modification of these machines. Dry cleaning operations include, but are not limited to, all recovery operations, units, filters, stills, cookers, stages, or processes in which solvent is extracted for use or reuse in the cleaning process.

(d)  This section shall not be construed to limit or otherwise abrogate the authority of any local agency, including a city, county, or special district, to control or otherwise regulate any dry cleaning facility located within the local agency’s jurisdiction, or the related past or existing discharges from that dry cleaning facility.

(e)  This section shall not be construed to limit the liability of any dry cleaning facility for any past, present, or future discharge.

(f)  Nothing in this section shall abridge any authority granted to the department or a unified program agency by any other provision of law to impose any further restrictions or limitations upon facilities subject to this section, that the department or a unified program agency determines to be necessary to protect human health or the environment.

(Amended by Stats. 1995, Ch. 639, Sec. 43. Effective January 1, 1996.)



25201.9

(a)  Upon the written request of any person, the department may enter into an agreement with that person pursuant to which the department will perform consultative services for the purpose of providing assistance to the person, or any facility owned or operated by the person, in complying with this chapter, Chapter 6.8 (commencing with Section 25300), and any regulations adopted pursuant to those provisions. The agreement shall require the person to reimburse the department for its costs of performing the consultative services pursuant to Article 9.2 (commencing with Section 25206.1). The agreement may provide for some or all of the reimbursement to be made in advance of the performance of the consultative services.

(b)  The consultative services performed pursuant to subdivision (a) shall be over and above the routine functions of the department, and may include, but need not be limited to, onsite inspections, regulation and compliance training, and technical consultation.

(c)  Any reimbursement received for assistance in complying with this chapter pursuant to this section shall be placed in the Hazardous Waste Control Account for disbursement in accordance with Section 25174. Any reimbursement received for assistance in complying with Chapter 6.8 (commencing with Section 25300) shall be deposited in the Toxic Substances Control Account for expenditure in accordance with Section 25173.6.

(d)  The consultative services shall be provided subject to available staff and resources as determined by the department, and may include, but need not be limited to, onsite inspections, regulation and compliance training, and technical consultation.

(e)  In scheduling limited onsite inspections, priority shall be given to businesses with fewer than 50 employees.

(f)  (1)  The staff of the department providing consultation pursuant to this section shall not initiate an administrative or civil enforcement action, except as specified in subdivision (g), for violations identified during a limited onsite inspection conducted pursuant to an agreement at a facility which does not require a permit pursuant to the federal act.

(2)  The staff of the department shall require the owner or operator to correct any identified deficiencies and violations in accordance with a schedule for compliance or correction issued by the department.

(g)  If class I violations, as defined in regulations adopted by the department, are identified during a limited onsite inspection, or an owner or operator refuses or fails to correct any deficiencies or violations within the timeframe specified in the schedule for compliance or correction issued by the department pursuant to subdivision (f), the department may undertake any further inspection, investigation, or enforcement action authorized by law.

(h)  The failure of the department to discover any particular deficiencies or violations during a limited onsite inspection shall not preclude the department, or any other agency, from undertaking a subsequent enforcement action to address any deficiencies or violations should they be discovered at a later time.

(i)  Nothing in this section is intended to limit the authority of the department to refer criminal violations to the Attorney General, a district attorney, a county counsel, or a city attorney.

(j)  Other than as expressly provided in this section, nothing in this section is intended to limit or restrict the authority of the department under any other provision of this division.

(k)  This section shall become operative only if the department adopts regulations defining “class I violations.”

(Amended by Stats. 1997, Ch. 870, Sec. 17. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25201.10

Any information which a generator is required to provide to the department or to a local agency pursuant to Section 25200.3, 25200.14 or 25201.5 or to regulations adopted by the department related to operation under a permit-by-rule shall be available to the public pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Added by Stats. 1992, Ch. 1345, Sec. 22. Effective January 1, 1993.)



25201.11

(a) Copyright protection and all other rights and privileges provided pursuant to Title 17 of the United States Code are available to the department to the fullest extent authorized by law, and the department may sell, lease, or license for commercial or noncommercial use any work, including, but not limited to, video recordings, audio recordings, books, pamphlets, and computer software as that term is defined in Section 6254.9 of the Government Code, that the department produces whether the department is entitled to that copyright protection or not.

(b) Any royalties, fees, or compensation of any type that is paid to the department to make use of a work entitled to copyright protection shall be deposited in the Hazardous Waste Control Account.

(c) Nothing in this section is intended to limit any powers granted to the department pursuant to Section 6254.9 of the Government Code or any other provision of law.

(Amended by Stats. 2009, Ch. 88, Sec. 65. Effective January 1, 2010.)



25201.12

Notwithstanding any other provision of law, a hazardous waste facilities permit or other grant of authorization from the department, and payment of any fee imposed pursuant to Article 9.1 (commencing with Section 25205.1), are not required for a facility, with regard to the facility’s operation of a physical process to remove air pollutants from exhaust gases prior to their emission to the atmosphere, as permitted by an air pollution control district or an air quality management district, unless a permit is required for that operation pursuant to the federal act. However, the facility is subject to all requirements imposed pursuant to this chapter on hazardous waste generators with regard to any liquid, semisolid, or solid hazardous waste that is generated as part of, and upon its removal from, the air pollution control process.

(Added by Stats. 1994, Ch. 1225, Sec. 5. Effective January 1, 1995.)



25201.13

(a)  The Legislature hereby finds and declares that demineralization of water is a standard industrial water purification process used by utilities and industry. The regeneration and recycling of ion exchange media used to demineralize water is a continuous, onsite, totally enclosed, automated process, which is exempt from federal permitting requirements. The conditions set forth in subdivision (d) of Section 25201.5 are important to protect the environment by ensuring notification before treatment begins, written operating instructions, inspections, compliance with pretreatment standards, cleanup of terminated units, and recordkeeping to demonstrate compliance. However, those conditions are inapplicable to demineralization units because of the enclosed, automated, continuous technology involved, the very brief period in which treatment occurs, and the lack of any waste residue. An exemption from Section 25201.5 is therefore appropriate. Similarly, elementary neutralization associated with food processing industry wastewaters should also be exempt from Section 25201.5.

(b)  An owner or operator of an elementary neutralization unit, as defined in Section 66260.10 of Title 22 of the California Code of Regulations, and any storage tank not regulated under the federal act which is an integral part of the demineralizer operation, that neutralizes wastes which are hazardous solely due to corrosivity or toxicity that results only from the acidic or alkaline material, is exempt from this article, including the requirement of obtaining a hazardous waste facilities permit or other grant of authorization from the department, if the wastes result solely from the regeneration of ion exchange media used to demineralize water, do not contain more than 10 percent acid or base concentration by weight, are treated in vessels and piping constructed of materials that are compatible with the range of temperatures and pH levels of the wastes, and are subject to appropriate pH and temperature controls.

(c)  (1)  An owner or operator of an elementary neutralization unit, as defined in Section 66260.10 of Title 22 of the California Code of Regulations, including any storage or processing tank not regulated under the federal act which is an integral part of the elementary neutralization operation, is exempt from this article, including the requirement to obtain a hazardous waste facilities permit or other grant of authorization from the department, if all of the following requirements are met:

(A)  The unit neutralizes wastewaters which are hazardous solely due to corrosivity or toxicity that results only from alkaline or acidic materials used in the owner’s or operator’s food processing operations.

(B)  The wastewaters result from food processing operations, do not contain more than 10 percent acid or base concentration by weight, are treated in vessels and piping that are compatible with the range of temperatures and pH levels of the wastewaters, and are subject to appropriate pH and temperature controls.

(2)  For purposes of this subdivision “food processing operation” means activities conducted at facilities in SIC Code Major Group 20 (Food and Kindred Products), and includes preparation, mixing, cooking, fermentation, aging, storage, packaging, sanitizing, or pasteurization of products intended for human consumption, and all associated equipment and vessel cleaning operations.

(Amended by Stats. 1995, Ch. 640, Sec. 14. Effective January 1, 1996.)



25201.14

(a)  To the extent consistent with the federal act, the following activities are exempt from this article, including the requirements of obtaining a hazardous waste facilities permit or other grant of authorization from the department, if the activity is conducted at the site where the material was generated and the management of the waste meets the requirements of subdivisions (a) to (d), inclusive, of Section 25143.9 and subdivisions (b) and (c) of this section:

(1)  Except as provided in subdivision (b), the separation of used oil from water, if all other applicable laws and regulations are met, the used oil is properly transported to an authorized oil recycler, and the separation is accomplished by using one of the following methods:

(A)  Gravity separation.

(B)  A centrifuge.

(C)  Membrane technology.

(D)  Heating of the water containing the used oil to a temperature that is not more than 20 degrees Fahrenheit below the flashpoint of the used oil component of the mixture at atmospheric pressure.

(E)  The addition of demulsifiers to the water containing the used oil.

(2)  (A)  The operation of a totally enclosed treatment unit or facility, as defined in Section 66260.10 of Title 22 of the California Code of Regulations, when authorized by regulations adopted by the department pursuant to subparagraph (B).

(B)  The department shall adopt regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code exempting this type of unit or facility from this article to the extent that the department determines that the exemption is consistent with the protection of public health, safety, and the environment.

(b)  For purposes of paragraph (1) of subdivision (a), the separation of used oil from water does not include a method using any of the following:

(1)  Contaminated groundwater.

(2)  Water containing any measurable amount of gasoline or more than 2 percent of a combination of Number 1 or Number 2 diesel fuel.

(3)  Used oil and water which contain other constituents that render the material hazardous under the regulations adopted pursuant to Sections 25140 and 25141.

(c)  A generator operating pursuant to subdivision (a) shall meet all of the following conditions:

(1)  The generator complies with the conditions of subdivisions (d) and (e) of Section 25201.5.

(2)  The generator submits a notification that is in compliance with paragraph (7) of subdivision (d) of Section 25201.5 on or before April 1, 1996, or if the generator is commencing the first treatment of waste pursuant to this section, not less than 60 days prior to the date of commencing treatment of that waste pursuant to this section. Upon demonstration of good cause by the generator, the department may allow a shorter time period than 60 days between notification and commencement of hazardous waste treatment pursuant to this section. The generator shall be in compliance with all other notification requirements of subdivision (d) of Section 25201.5.

(3)  The generator maintains adequate records to demonstrate that the requirements and conditions of this section are met, including appropriate waste sampling and analysis records, to demonstrate that none of the water and used oil mixtures listed in subdivision (b) are treated pursuant to this section. All records required pursuant to this paragraph and subdivision (d) of Section 25201.5 shall be maintained onsite for a period of at least three years.

(4)  Except as provided in Section 25404.5, the generator submits a one-time fee in the amount of one hundred dollars ($100) to the department as part of the notification required by paragraph (2), at the same time that notification is submitted, unless the generator is subject to a fee under a permit-by-rule or a grant of conditional authorization pursuant to Section 25200.3.

(5)  (A)  If the generator is conducting treatment pursuant to paragraph (1) of subdivision (a), the generator complies with the phase I environmental assessment requirements of Section 25200.14, except for subdivisions (d), (f), and (g) of Section 25200.14. The generator shall not be required to comply with this subparagraph until the department completes an evaluation of the phase I environmental assessment requirement, pursuant to Section 25200.14.1, and until any revisions resulting from that evaluation are implemented by statute or regulation.

(B)  A generator conducting treatment pursuant to paragraph (2) of subdivision (a) shall not be required to conduct any site investigations, beyond that required by subparagraph (A), or to initiate remediation activities until the department adopts regulations specifying the criteria and procedures for corrective action at non-RCRA facilities.

(C)  This paragraph does not limit the authority of the department or a unified program agency approved pursuant to Section 25404.1 to issue an order pursuant to Section 25187.1 or to order corrective action pursuant to Section 25187.

(Amended by Stats. 2001, Ch. 450, Sec. 1. Effective January 1, 2002.)



25201.15

(a)  For the purposes of this section, the following terms have the following meaning:

(1)  “Biotechnology manufacturing or biotechnology process development activities” means activities conducted in SIC Code subgroups 283, 2833, 2834, 2835, 2836, 8731, 8732, and 8733, including manufacturing and process development of medicinal chemicals and botanical products, pharmaceutical preparations, in vitro and in vivo diagnostic substances, and biological products, and all associated equipment and vessel cleaning and maintenance operations.

(2)  “Biotechnology elementary neutralization activities” means the elementary neutralization of wastes generated by biotechnology manufacturing or biotechnology process development activities.

(3)  “SIC Code” has the same meaning as defined in subdivision (u) of Section 25501.

(b)  The Legislature hereby finds and declares that the biotechnology industry’s elementary neutralization of hazardous wastes is a common, safe, and standard practice that typically occurs in a wastewater collection system, and that does not warrant extensive regulatory oversight.

(c)  Biotechnology elementary neutralization activities are exempt from any requirement imposed pursuant to this chapter, including any regulation adopted pursuant to this chapter, that relates to generators, tanks, and tank systems, and the requirement to obtain a hazardous waste facilities permit or other grant of authorization from the department, except as otherwise provided in subdivision (d), if all of the following conditions are met:

(1)  A permit is not required to conduct elementary neutralization under the federal act.

(2)  The hazardous wastes are hazardous solely due to acidic or alkaline materials, and are generated by biotechnology process manufacturing or biotechnology process development activities.

(3)  Either of the following applies with regard to the biotechnology elementary neutralization activity:

(A)  The hazardous wastes in the elementary neutralization unit do not contain more than 10 percent by weight acid or alkaline constituents.

(B)  The generator of the hazardous wastes determines that the elementary neutralization process will not raise the temperature of the hazardous wastes to within 10 degrees of the boiling point or cause the release of hazardous gaseous emissions, using either constituent-specific concentration limits or calculations. The generator shall make these calculations in accordance with the regulations adopted by the department, if the department adopts those regulations.

(4)  The hazardous wastes are not diluted for the sole purpose of meeting the criteria specified in subparagraph (A) of paragraph (3) and after neutralization the wastewaters do not exhibit the characteristic of corrosivity, as defined in Section 66261.22 of Title 22 of the California Code of Regulations, or any successor regulation.

(5)  The temperature of any unit 100 gallons or larger is automatically monitored, and is fitted with a high temperature alarm system, and for closed systems, the unit automatically controls the adding and mixing of corrosive and neutralizing solutions.

(d)  The operator of an elementary neutralization unit exempt under this section shall comply with the following requirements:

(1)  An operator of an elementary neutralization unit subject to this section shall successfully complete a program of classroom instruction or on-the-job training that includes, at a minimum, instruction for responding effectively to emergencies by familiarizing personnel with emergency procedures, emergency equipment, and emergency systems, including, where applicable, procedures for using, inspecting, repairing, and replacing facility emergency and monitoring equipment, communications, or alarm systems.

(2)  Within 10 days of commencing initial operation of the unit, or within any other time period that may be required by the CUPA, the operator shall notify the CUPA of the commencement of operation of the unit under the exemption made pursuant to this section. If the operator is not under the jurisdiction of a CUPA, the notice shall be sent to the officer of the agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (2) of subdivision (c) of Section 25404.

(e)  Notwithstanding any other provision of law, unless required by federal law, biotechnology elementary neutralization activities satisfying the requirements of subdivisions (c) and (d) are exempt from any statute or any regulation adopted pursuant to state law requiring the elementary neutralization unit to have secondary containment for piping or ancillary equipment, including, but not limited to, a regulation adopted by the State Water Resources Control Board, the department, or any other state agency.

(Amended by Stats. 2000, Ch. 343, Sec. 13. Effective January 1, 2001.)



25201.16

(a)  For purposes of this section, the following terms have the following meanings:

(1)  “Aerosol can” means a container in which gas under pressure is used to aerate and dispense any material through a valve in the form of a spray or foam.

(2)  “Aerosol can processing” means the puncturing, draining, or crushing of aerosol cans.

(3)  “Destination facility,” as used in Chapter 23 (commencing with Section 66273.1) of Division 4.5 of Title 22 of the California Code of Regulations, also includes a facility that treats, except as described in subdivision (d), or disposes of, a hazardous waste aerosol can that is shipped to the facility as a universal waste aerosol can, except destination facility does not include a facility at which universal waste aerosol cans are merely accumulated.

(4)  “Hazardous waste aerosol can” means an aerosol can that meets the definition of hazardous waste, as defined in Section 25117.

(5)  “Unauthorized release” means a release to the environment that is in violation of any applicable federal, state, or local law, or any permit or other approval document issued by any federal, state, or local agency.

(6)  “Universal waste aerosol can” means a hazardous waste aerosol can while it is being managed in accordance with the department’s regulations governing the management of universal waste, except as required otherwise in subdivisions (d) to (k), inclusive. Upon receipt of a universal waste aerosol can by a destination facility for purposes of treatment or disposal, the can is no longer a universal waste aerosol can, but continues to be a hazardous waste aerosol can.

(7)  With respect to a universal waste aerosol can, the term “universal waste handler,” as defined in Section 66273.9 of Title 22 of the California Code of Regulations, does not include either of the following:

(A)  A person who treats, except as described in subdivision (h), or disposes of hazardous waste aerosol cans including universal waste aerosol cans.

(B)  A person engaged in offsite transportation of hazardous waste aerosol cans, including, but not limited to, universal waste aerosol cans, by air, rail, highway, or water, including a universal waste aerosol can transfer facility.

(b)  (1)  The requirements of this section apply to any person who manages aerosol cans, except for the following:

(A)  Aerosol cans that are not yet wastes pursuant to Chapter 11 (commencing with Section 66261.1) of Division 4.5 of Title 22 of the California Code of Regulations.

(B)  Aerosol cans that do not exhibit a characteristic of a hazardous waste as set forth in Article 3 (commencing with Section 66261.20) of Chapter 11 of Division 4.5 of Title 22 of the California Code of Regulations.

(C)  Aerosol cans that are empty pursuant to subsection (m) of Section 66261.7 of Title 22 of the California Code of Regulations.

(2)  (A)  An aerosol can becomes a waste on the date the aerosol can is discarded or is no longer useable. An aerosol can is deemed to be no longer useable when any of the following occurs:

(i)  The can is as empty as possible, using standard practices.

(ii)  The spray mechanism no longer operates as designed.

(iii)  The propellant is spent.

(iv)  The product is no longer used.

(B)  An unused aerosol can is a waste, for purposes of Section 25124, on the date the owner decides to discard it.

(c)  (1)  The disposal of any hazardous waste aerosol can is subject to the requirements of this chapter, and to any regulations adopted by the department relating to the disposal of hazardous waste.

(2)  Except as otherwise provided in this section, the treatment or storage of any hazardous waste aerosol can is subject to the requirements of this chapter, and any regulations adopted by the department relating to the treatment and storage of hazardous waste.

(d)  (1)  Except as provided in paragraph (2), a universal waste aerosol can is deemed to be a universal waste for purposes of the department’s regulations governing the management of universal wastes.

(2)  The exemptions described in Chapter 23 (commencing with Section 66273.1) of Division 4.5 of Title 22 of the California Code of Regulations for universal waste generated by households and conditionally exempt small quantity waste generators of universal waste do not apply to universal waste aerosol cans.

(e)  A universal waste handler shall manage universal waste aerosol cans in a manner that prevents fire, explosion, and the unauthorized release of any universal waste or component of a universal waste to the environment.

(f)  Any container used to accumulate or transport universal waste aerosol cans, or the contents removed from a universal waste aerosol can or processing device, unless the contents have been determined to not be hazardous waste, shall meet all of the following requirements:

(1)  (A)  Except when waste is added or removed or as provided in subparagraph (B), the container shall be closed, structurally sound, and compatible with the contents of the universal waste aerosol can, and shall show no evidence of leakage, spillage, or damage that could cause leakage under reasonably foreseeable conditions.

(B)  The closed container requirement in subparagraph (A) does not apply to a container used to accumulate universal waste aerosol cans prior to processing the cans pursuant to subdivision (h), or prior to shipping the cans offsite, except that the container shall be covered at the end of each workday.

(2)  The container shall be placed in a location that has sufficient ventilation to avoid formation of an explosive atmosphere, and shall be designed, built, and maintained to withstand pressures reasonably expected during storage and transportation.

(3)  (A)  The container shall be placed on or above a floor or other surface that is free of cracks or gaps and is sufficiently impervious and bermed to contain leaks and spills.

(B)  Subparagraph (A) does not apply to a container used to accumulate universal waste aerosol cans prior to processing the cans pursuant to subdivision (h) or prior to shipping the cans offsite.

(4)  Incompatible materials shall be kept segregated and managed appropriately in separate containers.

(5)  A container holding flammable wastes shall be kept at a safe distance from heat and open flames.

(6)  A container used to hold universal waste aerosol cans shall be labeled or marked clearly with one of the following phrases: “Universal Waste-Aerosol Cans”, “Waste Aerosol Cans”, or “Used Aerosol Cans”.

(g)  A universal waste handler shall accumulate universal waste aerosol cans in accumulation containers that meet the requirements of subdivision (f). The universal waste aerosol cans shall be accumulated in a manner that is sorted by type and compatibility of contents.

(h)  A universal waste handler may process a universal waste aerosol can to remove and collect the contents of the universal waste aerosol can, if the universal waste handler meets all of the following requirements:

(1)  The handler is not an offsite commercial processor of aerosol cans. For the purposes of this paragraph, a household hazardous waste collection facility, as defined in subdivision (f) of Section 25218.1, is not an offsite commercial processor.

(2)  The handler ensures that the universal waste aerosol can is processed in a manner and in equipment designed, maintained, and operated so as to prevent fire, explosion, and the unauthorized release of any universal waste or component of a universal waste to the environment.

(3)  The handler ensures that the unit used to process the universal waste aerosol cans is placed on or above a nonearthen floor that is free of cracks or gaps and is sufficiently impervious and bermed to contain leaks and spills.

(4)  The handler ensures that the processing operations are performed safely by developing and implementing a written operating procedure detailing the safe processing of universal waste aerosol cans. This procedure shall, at a minimum, include all of the following:

(A)  The type of equipment to be used to process the universal waste aerosol cans safely.

(B)  Operation and maintenance of the unit.

(C)  Segregation of incompatible wastes.

(D)  Proper waste management practices, including ensuring that flammable wastes are stored away from heat and open flames.

(E)  Waste characterization.

(5)  The handler ensures that a spill cleanup kit is readily available to immediately clean up spills or leaks of the contents of the universal waste aerosol can.

(6)  The handler immediately transfers the contents of the universal waste aerosol can or processing device, if applicable, to a container that meets the requirements of subdivision (f), and characterizes and manages the contents pursuant to subdivision (i).

(7)  The handler ensures that the area in which the universal waste aerosol cans are processed is well ventilated.

(8)  The handler ensures, through a training program utilizing the written operating procedures developed pursuant to paragraph (4), that each employee is thoroughly familiar with the procedure for sorting and processing universal waste aerosol cans, and proper waste handling and emergency procedures relevant to his or her responsibilities during normal facility operations and emergencies.

(i)  A universal waste handler who processes universal waste aerosol cans to remove the contents of the aerosol can, or who generates other waste as a result of the processing of aerosol cans, shall determine whether the contents of the universal waste aerosol can, residues, or other wastes exhibit a characteristic of hazardous waste identified in Article 3 (commencing with Section 66261.20) of Chapter 11 of Division 4.5 of Title 22 of the California Code of Regulations.

(1)  If the contents of the universal waste aerosol can, residues, or other wastes exhibit a characteristic of hazardous waste, those wastes shall be managed in compliance with all applicable requirements of this chapter and the regulations adopted by the department pursuant to this chapter. The universal waste handler shall be deemed the generator of that hazardous waste and is subject to the requirements of Chapter 12 (commencing with Section 66262.10) of Division 4.5 of Title 22 of the California Code of Regulations.

(2)  If the contents of the universal waste aerosol can, residues, or other wastes are not hazardous, the universal waste handler shall manage those wastes in a manner that is in compliance with all applicable federal, state, and local requirements.

(j)  (1)  A universal waste handler that processes universal waste aerosol cans shall, no later than the date on which the handler first initiates this activity, submit a notification, in person or by certified mail, with return receipt requested, to either of the following:

(A)  The CUPA, if the facility is under the jurisdiction of a CUPA.

(B)  If the facility is not under the jurisdiction of a CUPA, the notification shall be submitted to the agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(2)  Each notification submitted pursuant to this subdivision shall be completed, dated, and signed according to the requirements of Section 66270.11 of Title 22 of the California Code of Regulations, and shall include, but not be limited to, all of the following information:

(A)  The name, identification number, site address, mailing address, and telephone number of the handler.

(B)  A description of the universal waste aerosol can processing activities, including the type and estimated volumes or quantities of universal waste aerosol cans to be processed monthly, the treatment process or processes, equipment descriptions, and design capacities.

(C)  A description of the characteristics and management of any hazardous treatment residuals.

(3)  (A)  Within 30 days of any change in operation which necessitates modifying any of the information submitted in the notification required pursuant to this subdivision, the handler shall submit an amended notification, in person or by certified mail, with return receipt requested, to one of the following:

(i)  The CUPA, if the facility is under the jurisdiction of a CUPA.

(ii)  If the facility is not under the jurisdiction of a CUPA, the notification shall be submitted to the agency authorized, pursuant to subdivision (f) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404.

(B)  Each amended notification shall be completed, dated, and signed in accordance with the requirements of Section 66270.11 of Title 22 of the California Code of Regulations, as those requirements apply to hazardous waste facilities permit applications.

(k)  In addition to the requirements set forth in Article 4 (commencing with Section 66273.50) of Chapter 23 of Division 4.5 of Title 22 of the California Code of Regulations, during transportation, including holding time at a transfer facility, a transporter of universal waste aerosol cans shall comply with the following requirements:

(1)  The transporter shall transport and otherwise manage universal waste aerosol cans in a manner that prevents fire, explosion, and the unauthorized release of any universal waste, or component of a universal waste, into the environment.

(2)  Universal waste aerosol cans shall be transported and stored in accumulation containers that are clearly marked or labeled for that use and that meet the requirements of subdivision (f).

(l)  The department may adopt regulations specifying any additional requirement or limitation on the management of hazardous waste aerosol cans that the department determines is necessary to protect human health or safety or the environment.

(m)  The development and publication of the notification form specified in subdivision (j) is not subject to the requirements described in Chapter 3.5 (commencing with Section 11340) of Part I of Division 3 of Title 2 of the Government Code.

(n)  In addition to the requirements set forth in this section, a hazardous waste aerosol can shall be managed in a manner that meets all requirements established by the United States Environmental Protection Agency.

(Added by Stats. 2001, Ch. 450, Sec. 2. Effective January 1, 2002.)



25201.17

(a) For purposes of this section, the following terms have the following meanings:

(1) “Pharmaceutical manufacturing or pharmaceutical process development activities” means activities conducted in North American Industry Classification System Code subgroups 325411 and 325412, to the extent they meet either of the following:

(A) Research, development, and production activities conducted in relation to an investigational new drug application or new drug application as set forth in Part 312 (commencing with Section 312.1) of, and Part 314 (commencing with Section 314.1) of, Subchapter D of Chapter 1 of Title 21 of the Code of Federal Regulations, that is filed with the United States Food and Drug Administration, or research and development activities conducted to support the future filing of an investigational new drug application or new drug application, or research, development, and production activities that are conducted in relation to a filing with a corresponding governmental authority in the European Union, Japan, or Canada that imposes similar requirements.

(B) The production of a pharmaceutical product, including starting materials, intermediates, and active pharmaceutical intermediates.

(2) “Pharmaceutical neutralization activities” means the deactivation of a material generated by, or used in, pharmaceutical manufacturing or pharmaceutical process development activities through the addition of a reagent, including, but not limited to, a caustic, before management of the material as a hazardous waste subject to this chapter.

(b) Pharmaceutical neutralization activities are exempt from any requirement imposed pursuant to this chapter, including any regulation adopted pursuant to this chapter, that relates to generators, tanks, and tank systems, and the requirement to obtain a hazardous waste facilities permit or other grant of authorization from the department, except as otherwise provided in subdivision (c), if all of the following conditions are met:

(1) A permit is not required to conduct neutralization under the federal act pursuant to Section 264.1(g)(5) of Title 40 of the Code of Federal Regulations.

(2) The pharmaceutical manufacturing or pharmaceutical process development activities are conducted in accordance with the United States Food and Drug Administration’s current good manufacturing practices, as set forth in Part 210 (commencing with Section 210.1) of, and Part 211 (commencing with Section 211.1) of, Subchapter C of Chapter 1 of Title 21 of the Code of Federal Regulations.

(3) The pharmaceutical neutralization activity occurs within a unit that meets the standards of a totally enclosed treatment facility, as defined in Section 260.10 of Title 40 of the Code of Federal Regulations and Section 66260.10 of Title 22 of the California Code of Regulations, that is physically connected to the reactor or vessel where the material being neutralized is created.

(4) The pharmaceutical neutralization activity is integral to the manufacturing process and occurs within the manufacturing process area and prior to the transfer of the material to a dedicated hazardous waste storage or treatment unit.

(5) If the pharmaceutical neutralization activity occurs at greater than 15 pounds per square inch gauge pressure, it shall occur within a unit that meets applicable American Society of Mechanical Engineers (ASME) standards for pressure rated vessels, including the ASME requirements for automatic pressure relief in the event of a system failure, including pressure relief valves, burst discs, or equivalent devices.

(6) The pharmaceutical neutralization activities do not raise the temperature of the hazardous wastes to within 10 degrees Celsius of the boiling point or cause the release of hazardous gaseous emissions, using either constituent-specific concentration limits or calculations.

(7) The temperature of any unit 100 gallons or larger is automatically monitored, the unit is fitted with a high-temperature alarm system, and, for closed systems, the adding and mixing of in-process and neutralizing solutions are manually controlled.

(8) The pharmaceutical neutralization activity occurs within a facility that has design or engineering features, including, but not limited to, trenches, sumps, berming, sloping, or diking, designed to contain all liquid spills from pharmaceutical manufacturing process and neutralization units.

(c) An owner or operator of a pharmaceutical neutralization unit exempt under this section shall comply with all of the following requirements:

(1) The owner or operator shall successfully complete a program of classroom instruction or on-the-job training that includes, at a minimum, instruction for responding effectively to emergencies by familiarizing personnel with emergency procedures, emergency equipment, and emergency systems, including, where applicable, procedures for using, inspecting, repairing, and replacing facility emergency and monitoring equipment, communications, or alarm systems.

(2) Within 10 days of commencing initial operation of the unit, or within any other time period that may be required by the CUPA, the owner or operator shall notify the CUPA of the commencement of the operation of the unit under the exemption made pursuant to this section. A CUPA is authorized to, and is required to, implement the requirements specified in this section. If the owner or operator is not under the jurisdiction of a CUPA, the notice shall be sent to the officer of the agency authorized, pursuant to subdivision (e) of Section 25404.3, to implement and enforce the requirements of this chapter listed in paragraph (2) of subdivision (c) of Section 25404.

(3) The owner or operator shall establish and maintain documentation to substantiate its compliance with all of the requirements and conditions of this section, and shall make the documentation available for inspection upon request of the department or the CUPA.

(d) Notwithstanding any other provision of law, all air emissions from a pharmaceutical neutralization unit shall be managed in accordance with the requirements of the local air pollution control district or air quality management district.

(e) All wastes generated as a result of pharmaceutical neutralization activities shall be managed as hazardous wastes in accordance with all applicable requirements of this chapter.

(Added by Stats. 2006, Ch. 741, Sec. 1. Effective January 1, 2007.)



25202

(a)  The owner or operator of a hazardous waste facility who holds a hazardous waste facilities permit or a grant of interim status shall comply with the conditions of the hazardous waste facilities permit or interim status document, the requirements of this chapter, and with the regulations adopted by the department pursuant to this chapter, including regulations which become effective after the issuance of the permit or grant of interim status.

Notwithstanding any term or condition in a hazardous waste facilities permit or interim status document, the department may adopt or amend regulations which impose additional or more stringent requirements than those existing at the time the permit or interim status document was issued. The department may enforce both the permit or interim status document and additional or more stringent requirements against the owner or operator of a facility.

(b)  The amendment of this section made by Chapter 1126 of the Statutes of 1991 does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 1996, Ch. 688, Sec. 1. Effective January 1, 1997.)



25202.5

(a) With respect to any hazardous waste facility permitted pursuant to Section 25200 or granted interim status pursuant to Section 25200.5, the department may do either of the following:

(1) Enter into an agreement with the owner of the hazardous waste facility that requires the execution and recording of a written instrument that imposes an easement, covenant, restriction, or servitude upon the present and future uses of all or part of the land on which the hazardous waste facility subject to the permit or grant of interim status is located and on all or part of any adjacent land held by, or for the beneficial use of, the owners of the land on which the hazardous waste facility subject to the permit or grant of interim status is located.

(2) Impose a requirement upon the owner of the hazardous waste facility, by permit modification, permit condition, or otherwise, that requires the execution and recording of a written instrument that imposes an easement, covenant, restriction, or servitude upon the present and future uses of all or part of the land on which the hazardous waste facility subject to the permit or grant of interim status is located and on all or part of any adjacent land held by, or for the beneficial use of, the owners of the land on which the hazardous waste facility subject to the permit or grant of interim status is located.

(b)  (1)  The easement, covenant, restriction, or servitude imposed pursuant to subdivision (a) shall be no more restrictive than needed, as determined by the department, to protect the present or future public health and safety and shall not place any restriction on any land that limits the use, modification, or expansion of an existing industrial or manufacturing facility or complex. The instrument shall be executed by all of the owners of the land and by the director, shall particularly describe the real property affected by the instrument, and shall be recorded by the owner in the office of the county recorder in each county in which all, or a portion of, the land is located within 10 days of the date of execution. The easement, covenant, restriction, or servitude shall state that the land described in the instrument has been, or will be, the site of a hazardous waste facility or is adjacent to the site of such a facility, and may impose those use restrictions as the department deems necessary to protect the present or future public health. The restrictions may include restrictions upon activities on, over, or under the land, including, but not limited to, a prohibition against building, filling, grading, excavating, or mining without the written permission of the director.

(2) A certified copy of the recorded easement, covenant, restriction, or servitude shall be sent to the department upon recordation. Notwithstanding any other law, except as provided in Section 25202.6, an easement, covenant, restriction, or servitude executed pursuant to this section and recorded so as to provide constructive notice shall run with the land from the date of recordation and shall be binding upon all of the owners of the land, their heirs, successors, and assignees, and the agents, employees, and lessees of the owners, heirs, successors, and assignees. The easement, covenant, restriction, or servitude shall be enforceable by the department pursuant to Article 8 (commencing with Section 25180).

(c) Except as provided in subdivisions (d) and (e), any land on which is located a hazardous waste disposal facility permitted pursuant to this chapter shall be surrounded by a minimum buffer zone of 2,000 feet between the facility and the outer boundary of the buffer zone. The department may impose an easement, covenant, restriction, or servitude, or any combination thereof, as appropriate, on the buffer zone pursuant to subdivision (a). If the department determines that a buffer zone of more than 2,000 feet is necessary to protect the present and future public health and safety, the department may increase the buffer zone by restricting the disposal of hazardous waste at that facility to land surrounded by a larger buffer zone.

(d) Subdivision (c) does not apply to a property that was actually and lawfully used for the disposal of hazardous waste on August 6, 1980.

(e) If the owner of a hazardous waste disposal facility proves to the satisfaction of the department that a buffer zone of less than 2,000 feet is sufficient to protect the present and future public health and safety, the department may allow the disposal of hazardous waste onto land surrounded by a buffer zone of less than 2,000 feet.

(Amended by Stats. 2012, Ch. 39, Sec. 37. Effective June 27, 2012.)



25202.6

The owner of land subject to an easement, covenant, restriction, or servitude, required by the department pursuant to Section 25202.5, may make a written request of the department to remove the easement, covenant, restriction, or servitude. Upon receipt of such a request and supporting material, the department shall promptly review the need for the easement, covenant, restriction, or servitude and, when appropriate, and after a public hearing, shall agree to modify or remove the easement, covenant, restriction, or servitude to make certain that it continues to be no more restrictive than necessary to protect the public health and safety. When the department agrees to modify or remove such an easement, covenant, restriction, or servitude, the director and all of the owners of the land shall execute an instrument that reflects this agreement, shall particularly describe the real property affected by the instrument, and the owner shall record the instrument in the county in which the land is located within 10 days of the date of execution.

(Amended by Stats. 1984, Ch. 1736, Sec. 5. Effective September 30, 1984.)



25202.7

Any decision of the department pursuant to either Section 25202.5 or Section 25202.6 shall be subject to review by a court of competent jurisdiction as provided in Section 1094.5 of the Code of Civil Procedure and shall be upheld if the court finds the decision is supported by substantial evidence.

(Added by Stats. 1980, Ch. 655.)



25202.9

The department shall require, as a permit condition when issuing a permit for an onsite hazardous waste treatment, storage, or disposal facility that the generator of the hazardous waste annually certify all of the following information to the department and the unified program agency:

(a)  The generator of the hazardous waste has established a program to reduce the volume or quantity and toxicity of the hazardous waste to the degree, determined by the generator, to be economically practicable.

(b)  The proposed method of treatment, storage, or disposal is that practicable method currently available to the generator which minimizes the present and future threat to human health and the environment.

(Amended by Stats. 1995, Ch. 639, Sec. 44. Effective January 1, 1996.)



25203

It is unlawful for any person to dispose of a hazardous waste except at a disposal site or facility of an owner or operator who holds a valid hazardous waste facilities permit or other grant of authorization from the department to use and operate the site or facility.

(Amended by Stats. 1988, Ch. 1632, Sec. 20.)



25204

(a)  For purposes of this section, “residuals repository” means a hazardous waste facility, or an operational unit at a hazardous waste facility, which meets all of the following requirements:

(1)  It is sited, designed and constructed, operated, and maintained, in accordance with all applicable federal and state regulations, including, but not limited to, the regulations adopted pursuant to subdivision (b).

(2)  The operator holds a hazardous waste facilities permit issued by the department under this chapter.

(3)  A condition imposed in the hazardous waste facilities permit authorizes the residuals repository to accept for disposal in or on the land only treated hazardous waste, as defined in subdivision ( l) of Section 25179.3, that has been specified as suitable for disposal in a residuals repository pursuant to paragraph (1) of subdivision (b).

(b)  On or before May 1, 1990, the department shall adopt, by regulation, standards for residuals repositories. In developing these standards, the department shall consult with the State Water Resources Control Board, conduct public workshops, and request comments and recommendations from appropriate state and federal agencies and the interested public. The standards shall, at a minimum, be at least as stringent, effective, and comprehensive as the standards applicable to hazardous waste land disposal facilities adopted under the federal act, including the regulations, guidelines, and policies adopted pursuant to the federal act, and shall include, but not be limited to, all of the following:

(1)  A specification of which treated hazardous wastes the department determines are suitable for disposal in a residuals repository. The department may specify these treated hazardous wastes by listing types or categories of treated hazardous wastes or by establishing physical or chemical properties that treated hazardous wastes are required to meet.

(2)  Design and construction standards for a residuals repository.

(3)  Standards governing the operation, monitoring, maintenance, closure, and postclosure maintenance of a residuals repository.

(4)  Minimum standards governing the location of a residuals repository and the subsurface geology underlying the site. In establishing these standards, the department shall also specify the specific criteria, if any, under which the department justifies a finding that engineering measures or design factors may be substituted for geological requirements.

(5)  Requirements for hazardous waste segregation and recordkeeping.

(Added by Stats. 1988, Ch. 1417, Sec. 3.)



25204.5

Any action taken by the department pursuant to this article shall be consistent with all applicable regulations adopted by the State Water Resources Control Board, all applicable water quality control plans adopted pursuant to Section 13170 of the Water Code and Article 3 (commencing with Section 13240) of Chapter 4 of Division 7 of the Water Code, and all applicable state policies for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7 of the Water Code, to the extent the department determines that those regulations, plans, and policies are not less stringent than this chapter and the regulations adopted pursuant to this chapter. The department shall also incorporate, as a condition of any permit issued, amended, or renewed under this chapter, any waste discharge requirements issued by the State Water Resources Control Board or a California regional water quality control board and any conditions imposed pursuant to Section 13227 of the Water Code, to the extent the department determines those waste discharge requirements, requirements, and limitations are not less stringent than this chapter and the regulations adopted pursuant to this chapter. The department may set more stringent requirements or limitations which the department determines are necessary or appropriate to carry out this chapter.

(Added by Stats. 1988, Ch. 1631, Sec. 37.)



25204.6

(a)  On or before January 1, 1995, the Secretary for Environmental Protection shall develop a hazardous waste facility regulation and permitting consolidation program, after holding an appropriate number of public hearings throughout the state. The program shall be developed in close consultation with the director and with the executive officers and chairpersons of the State Water Resources Control Board and the California regional water quality control boards, and with affected businesses and interested members of the public, including environmental organizations.

(b)  The hazardous waste facility regulation and permitting consolidation program shall provide for all of the following:

(1)  The grant of sole authority to either the department, or the State Water Resources Control Board and the California regional water quality control boards, to implement and enforce the requirements of Article 6 (commencing with Section 66264.90) of Chapter 14 of, and Article 6 (commencing with Section 66265.90) of Chapter 15 of, Division 4.5 of Title 22 of the California Code of Regulations, but not including Section 66264.100 of Title 22 of the California Code of Regulations, and of Article 5 (commencing with Section 2530) of Chapter 15 of Division 3 of Title 23 of the California Code of Regulations, but not including Sections 2550.10, 2550.11, and 2550.12 of those regulations.

(2)  The development of a process for ensuring, at each facility which conducts offsite hazardous waste treatment, storage, or disposal activities, or which conducts onsite treatment, storage, or disposal activities which are required to receive a permit under the federal act, and which is required to clean up or abate the effects of a release of a hazardous substance pursuant to Section 13304 of the Water Code, or which is required to take corrective action for a release of hazardous waste or constituents pursuant to Section 25200.10, or both, that sole jurisdiction over the supervision of that action is vested in either the department or the State Water Resources Control Board and the California regional water quality control boards.

(3)  The development of a unified hazardous waste facility permit, issued by the department, which incorporates all conditions, limitations, and requirements imposed by the State Water Resources Control Board or the California regional water quality control boards to protect water quality, and incorporate all conditions, limitations, and requirements imposed by the department pursuant to this chapter.

(4)  The development of a consolidated enforcement and inspection program designed to ensure effective, efficient, and coordinated enforcement of the laws implemented by the department, the State Water Resources Control Board, and the California regional water quality control boards, as those laws relate to facilities conducting offsite hazardous waste treatment, storage, or disposal activities, and to facilities conducting onsite treatment, storage, and disposal activities which are required to receive a permit under the federal act.

(c)  The Secretary for Environmental Protection may immediately implement those aspects of the program which do not require statutory changes. If the Secretary for Environmental Protection determines that statutory changes are needed to fully implement the program, the secretary shall recommend these changes to the Legislature on or before January 1, 1995. It is the intent of the Legislature that the program be fully implemented not later than January 1, 1996.

(d)  The Secretary for Environmental Protection shall work in close consultation with the Environmental Protection Agency, and shall implement this section only to the extent that doing so will not result in this state losing its authorization to implement the federal act, or its delegation to implement the Federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.).

(Amended by Stats. 1995, Ch. 639, Sec. 45. Effective January 1, 1996.)



25204.7

(a)  Notwithstanding any other provision of law, a generator conducting a treatment activity that is eligible for operation under a permit-by-rule pursuant to the department’s regulations, a grant of conditional authorization, or a grant of conditional exemption pursuant to this chapter, and who meets the criteria in subdivision (b), is exempt from all of the following requirements:

(1)  The requirement for a generator to submit a notification to the department under Sections 25144.6, 25200.3, and 25201.5 and the regulations adopted by the department pertaining to a permit-by-rule.

(2)  The requirement to pay a fee pursuant to Section 25201.14 or 25205.14.

(b)  To be eligible for an exemption pursuant to this section, the generator shall meet all of the following requirements:

(1)  The generator is located within the jurisdiction of a certified unified program agency that includes the publicly owned treatment works that regulates the generator’s activity or unit that is eligible for operation under a permit-by-rule or a grant of conditional authorization or conditional exemption, and which has implemented a unified program pursuant to Chapter 6.11 (commencing with Section 25404) that includes the following elements:

(A)  The pretreatment program of the publicly owned treatment works that regulates the generator.

(B)  An inspection program that meets the requirements of Section 25201.4 and that inspects the generator for compliance with the requirements of this section.

(2)  The generator meets all other requirements of this chapter and the department’s regulations pertaining to permit-by-rule, conditional authorization, or conditional exemption, whichever is applicable.

(3)  The generator’s activity or unit that is eligible for operation under a permit-by-rule or a grant of conditional authorization or conditional exemption is within the scope of the hazardous waste element of the unified program, as specified in paragraph (1) of subdivision (c) of Section 25404.

(Amended by Stats. 1997, Ch. 870, Sec. 18. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25205

(a)  Except as provided in Section 25245.5, the department shall not issue or renew a permit to operate a hazardous waste facility unless the owner or operator of the facility establishes and maintains the financial assurances required pursuant to Article 12 (commencing with Section 25245).

(b)  The grant of interim status of a facility, or any portion thereof, that is operating under a grant of interim status pursuant to Section 25200.5, based on the facility having been in existence on November 19, 1980, shall terminate on July 1, 1997, unless the department certifies, on or before July 1, 1997, that the facility is in compliance with the financial assurance requirements of Article 12 (commencing with Section 25245) for a facility in operation since November 19, 1980, for all units, tanks, and equipment for which the facility has authorization to operate pursuant to its grant of interim status.

(Amended by Stats. 1996, Ch. 962, Sec. 5. Effective January 1, 1997.)






ARTICLE 9.1 - Facilities and Generator Fees

25205.1

For purposes of this article, the following definitions apply:

(a) “Board” means the State Board of Equalization.

(b) “Facility” means any units or other structures, and all contiguous land, used for the treatment, storage, disposal, or recycling of hazardous waste, for which a permit or a grant of interim status has been issued by the department for that activity pursuant to Article 9 (commencing with Section 25200).

(c) “Large storage facility,” in those cases in which total storage capacity is provided in a permit, interim status document, or federal Part A application for the facility, means a storage facility with capacity to store 1,000 or more tons of hazardous waste. In those cases in which it is not so provided, “large storage facility” means a storage facility that stores 1,000 or more tons of hazardous waste during any one month of the current reporting period commencing on or after July 1, 1991.

(d) “Large treatment facility,” in those cases in which total treatment capacity is provided in a permit, interim status document, or federal Part A application for the facility, means a treatment facility with capacity to treat, land treat, or recycle 1,000 or more tons of hazardous waste. In those cases in which it is not so provided, “large treatment facility” means a treatment facility that treats, land treats, or recycles 1,000 or more tons of hazardous waste during any one month of the current reporting period commencing on or after July 1, 1991.

(e) “Generator” means a person who generates hazardous waste at an individual site commencing on or after July 1, 1988. A generator includes, but is not limited to, a person who is identified on a manifest as the generator and whose identification number is listed on that manifest, if that identifying information was provided by that person or by an agent or employee of that person.

(f) “Ministorage facility,” in those cases in which total storage capacity is provided in a permit, interim status document, or federal Part A application for the facility, means a storage facility with capacity to store 0.5 tons (1,000 pounds) or less of hazardous waste. In those cases in which it is not so provided, “ministorage facility” means a storage facility that stores 0.5 tons (1,000 pounds) or less of hazardous waste during any one month of the current reporting period commencing on or after July 1, 1991.

(g) “Minitreatment facility,” in those cases in which total treatment capacity is provided in a permit, interim status document, or federal Part A application for the facility, means a treatment facility with capacity to treat, land treat, or recycle 0.5 tons (1,000 pounds) or less of hazardous waste. In those cases in which it is not so provided, “minitreatment facility, means a treatment facility that treats, land treats, or recycles 0.5 tons (1,000 pounds) or less of hazardous waste during any one month of the current reporting period commencing on or after July 1, 1991.

(h) “Site” means the location of an operation that generates hazardous wastes and is noncontiguous to any other location of these operations owned by the generator.

(i) “Small storage facility,” in those cases in which total storage capacity is provided in a permit, interim status document, or federal Part A application for the facility, means a storage facility with capacity to store more than 0.5 tons (1,000 pounds), but less than 1,000 tons of hazardous waste. In those cases in which it is not so provided, “small storage facility” means a storage facility that stores more than 0.5 tons (1,000 pounds), but less than 1,000 tons, of hazardous waste during any one month of the current reporting period commencing on or after July 1, 1991.

(j) “Small treatment facility,” in those cases in which total treatment capacity is provided in a permit, interim status document, or federal Part A application for the facility, means a treatment facility with capacity to treat, land treat, or recycle more than 0.5 tons (1,000 pounds), but less than 1,000 tons of hazardous waste. In those cases in which this is not provided, “small treatment facility” means a treatment facility that treats, land treats, or recycles more than 0.5 tons (1,000 pounds), but less than 1,000 tons, of hazardous waste during any month of the current reporting period commencing on or after July 1, 1991.

(k) “Unit” means a hazardous waste management unit, as defined in regulations adopted by the department. If an area is designated as a hazardous waste management unit in a permit, it shall be conclusively presumed that the area is a “unit.”

(l) “Class 1 modification,” “class 2 modification,” and “class 3 modification” have the meanings provided in regulations adopted by the department.

(m) “Hazardous waste” has the meaning provided in Section 25117. The total tonnage of hazardous waste, unless otherwise provided by law, includes the hazardous substance as well as any soil or other substance that is commingled with the hazardous substance.

(n) “Land treat” means to apply hazardous waste onto or incorporate it into the soil surface for the sole and express purpose of degrading, transforming, or immobilizing the hazardous constituents.

(o) “Treatment,” “storage,” and “disposal” mean only that treatment, storage, or disposal of hazardous waste engaged in at a facility pursuant to a permit or grant of interim status issued by the department pursuant to Article 9 (commencing with Section 25200). Treatment, storage, or disposal that does not require this permit or grant of interim status shall not be considered treatment, storage, or disposal for purposes of this article.

(1) “Disposal” includes only the placement of hazardous waste onto or into the ground for permanent disposition and does not include the placement of hazardous waste in surface impoundments, as defined in regulations adopted by the department, or the placement of hazardous waste onto or into the ground solely for purposes of land treatment.

(2) “Storage” does not include the ongoing presence of hazardous wastes in the ground or in surface impoundments after the facility has permanently discontinued accepting new hazardous wastes for placement into the ground or into surface impoundments.

(Amended by Stats. 2006, Ch. 538, Sec. 380. Effective January 1, 2007.)



25205.2

(a)  Except as provided in subdivisions (c) and (h), in addition to the fees specified in Section 25174.1, each operator of a facility shall pay a facility fee for each reporting period, or any portion thereof, to the board based on the size and type of the facility, as specified in Section 25205.4. On or before January 31 of each calendar year, the department annually shall notify the board of all known facility operators by facility type and size. The department shall also notify the board of any operator who is issued a permit or grant of interim status within 30 days from the date that a permit or grant of interim status is issued to the operator. The fee specified in this section does not apply to facilities exempted pursuant to Section 25205.12.

(b)  The board shall deposit all fees collected pursuant to subdivision (a) in the Hazardous Waste Control Account in the General Fund. The fees so deposited may be expended by the department, upon appropriation by the Legislature, for the purposes specified in subdivision (b) of Section 25174.

(c)  Notwithstanding subdivision (a), a person who is issued a variance by the department from the requirement of obtaining a hazardous waste facilities permit or grant of interim status is not subject to the fee, for any reporting period following the reporting period in which the variance was granted by the department.

(d)  Operators subject to facility fee liability pursuant to this section shall pay the following amounts:

(1)  The operator shall pay the applicable facility fee for each reporting period in which the facility actually engaged in the treatment, storage, or disposal of hazardous waste.

(2)  The operator shall pay the applicable facility fee for one additional reporting period immediately following the final reporting period in which the facility actually engaged in that treatment or storage. For the 1994 reporting period and thereafter, the facility’s size for that additional reporting period shall be deemed to be the largest size at which the facility has ever been subject to the fee. If the department previously approved a unit or portion of the facility for a variance, closure, or permit-by-rule, the facility’s size for that reporting period shall be deemed to be its largest size since the department granted the approval.

(3)  The operator of a disposal facility shall pay twice the applicable facility fee for one additional reporting period immediately following the final reporting period in which the facility actually engaged in disposal of hazardous waste.

(4)  For the 1994 reporting period and thereafter, a facility shall not be deemed to have stopped treating, storing, or disposing of hazardous waste unless it has actually ceased that activity and has notified the department of its intent to close.

(5)  If the reporting period which immediately followed the final reporting period in which a facility actually engaged in the treatment, storage, or disposal of the hazardous waste was the six-month period from July 1, 1991, through December 31, 1991, the operator shall be subject to twice the fee otherwise applicable to that operator for that reporting period under paragraphs (2) and (3).

(e)  No facility shall be subject to a facility fee for treatment, storage, or disposal, if that activity ceased before July 1, 1986, and if the fee for the activity was not paid prior to January 1, 1994.

(f)  Notwithstanding any other provision of this section, a person who ceased actual treatment, storage, or disposal of hazardous waste, whether generated onsite or received from offsite, before July 1, 1986, and who paid facility fees for any reporting period after that date pursuant to a decision of the State Board of Equalization, and who filed a claim for refund of those fees on or before January 1, 1994, shall be entitled to a refund of those amounts.

(g)  Facility operators who treated, stored, or disposed of hazardous waste on or after July 1, 1986, shall be subject to the provisions of this section which were in effect prior to January 1, 1994, as to payments which their operators made prior to January 1, 1994. The operators shall be subject to subdivision (d) as to any other liability for the facility fee.

(h)  A treatment facility is not subject to the facility fee established pursuant to this section, if the facility engages in treatment exclusively to accomplish a removal or remedial action or a corrective action in accordance with an order issued by the Environmental Protection Agency pursuant to the federal act or in accordance with an order issued by the department pursuant to Section 25187, if the facility was put in operation solely for purposes of complying with that order. The department shall instead assess a fee for that facility for the actual time spent by the department for the inspection and oversight of that facility. The department shall base the fee on the department’s work standards and shall assess the fee on an hourly basis.

(i)  Notwithstanding subdivision (a), a facility operating pursuant to a standardized permit or grant of interim status, as specified in Section 25201.6, shall receive a credit for the annual facility fee imposed by this section for a period of time equal to the number of years that the facility lawfully operated prior to September 21, 1993, pursuant to a hazardous waste facilities permit or other grant of authorization and paid facility fees for the operation of the facility pursuant to this section.

(Amended by Stats. 1996, Ch. 259, Sec. 1. Effective January 1, 1997.)



25205.3

The following facilities are exempt from the fees imposed by this article:

(a)  Any household hazardous waste collection facility operated pursuant to Article 10.8 (commencing with Section 25218).

(b)  Any facility operated by a local government agency, or by any person operating a hazardous waste collection program under an agreement with a public agency, which is used for wastes which meet the requirements of paragraph (3) of subdivision (a) of Section 25174.7.

(c)  That portion of a solid waste facility permitted pursuant to Chapter 3 (commencing with Section 44001) of Part 4 of Division 30 of the Public Resources Code, which is used for the segregation, handling, and storage of hazardous waste separated from solid waste loads received by the facility, pursuant to a load checking program.

(d)  A facility used solely for the treatment, storage, disposal, or recycling of hazardous waste which results when a public agency or its contractor investigates, removes, or remedies a release of hazardous waste caused by another person.

(e)  (1)  For purposes of fees assessed in any reporting period beginning July 1, 1990, or subsequently, a facility which has been issued a permit for the purpose of storing hazardous waste onsite, and whose permit has expired, if all of the following has occurred:

(A)  The facility has received no waste from offsite since the permit expired.

(B)  The owner or operator gave the department timely notification of intent to close the facility, pursuant to regulations adopted by the department.

(C)  At least 90 days have elapsed since the owner or operator gave the department that notification.

(D)  The department did not complete its review of the closure plan within 90 days of receiving the notification.

(2)  This exclusion shall take effect the reporting period following the reporting period in which the facility first satisfied the requirements of paragraph (1) and did not accumulate waste onsite for more than 90 consecutive days.

(Added by Stats. 1993, Ch. 1145, Sec. 8. Effective January 1, 1994.)



25205.4

(a)  The base rate for the 1997 reporting period for the facility fee imposed by Section 25205.2 is nineteen thousand seven hundred sixty-one dollars ($19,761). Commencing with the 1998 reporting period, and for each reporting period thereafter, the board shall adjust the base rate annually to reflect increases or decreases in the cost of living during the prior fiscal year, as measured by the Consumer Price Index issued by the Department of Industrial Relations or by a successor agency.

(b)  The determination of the facility fee pursuant to this section, including the redetermination of the base rate, is exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c)  Except as provided in subdivision (e), in computing the facility fees, all of the following shall apply:

(1)  The fee to be paid by a ministorage facility shall equal 25 percent of the base facility rate.

(2)  The fee to be paid by a small storage facility shall equal the base facility rate.

(3)  The fee to be paid by a large storage facility shall equal twice the base facility rate.

(4)  The fee to be paid by a minitreatment facility shall equal 50 percent of the base facility rate.

(5)  The fee to be paid by a small treatment facility shall equal twice the base facility rate.

(6)  The fee to be paid by a large onsite treatment facility shall equal three times the base facility rate.

(7)  The fee to be paid by a large offsite treatment facility shall be as follows:

(A)  The annual facility fees for 1998, 1999, and 2000 shall equal 2.25 times the base facility rate.

(B)  Beginning with the annual facility fee for 2001, the annual facility fee shall equal three times the base facility rate.

(8)  The fee to be paid by a disposal facility shall equal 10 times the base facility rate.

(9)  (A)  The fee to be paid by a facility with a postclosure permit shall be five thousand seven hundred twenty-five dollars ($5,725) annually for a small facility, eleven thousand four hundred fifty dollars ($11,450) annually for a medium facility, and seventeen thousand one hundred seventy-five dollars ($17,175) for a large facility during the first five years of the postclosure period. The fee to be paid by a facility with a postclosure permit during the remaining years of the postclosure care period shall be three thousand fifty dollars ($3,050) annually for a small facility, six thousand one hundred dollars ($6,100) annually for a medium facility, and ten thousand three hundred dollars ($10,300) annually for a large facility.

(B)  The fees required by subparagraph (A) shall be reduced by 50 percent for any facility for which an agency, other than the department, is the lead agency pursuant to paragraph (1) of subdivision (b) of Section 25204.6.

(d)  If a facility falls into more than one category listed in either subdivision (c) or (e), or any combination thereof, or multiple operations under a single hazardous waste facilities permit or grant of interim status fall into more than one category listed in subdivision (c) or (e), or any combination thereof, the facility operator shall pay only the rate for the facility category which is the highest rate.

(e)  Notwithstanding subdivision (c), the facility fee for a facility that has been issued a standardized permit shall be as follows:

(1)  The fee to be paid for a facility that has been issued a Series A standardized permit shall be eleven thousand seven hundred thirty dollars ($11,730).

(2)  The fee to be paid for a facility that has been issued a Series B standardized permit shall be five thousand four hundred ninety-seven dollars ($5,497).

(3)  Except as specified in paragraph (4), the fee to be paid for a facility that has been issued a Series C standardized permit shall be four thousand six hundred seventeen dollars ($4,617).

(4)  The fee for a facility that has been issued a Series C standardized permit is two thousand three hundred eight dollars ($2,308) if the facility meets all of the following conditions:

(A)  The facility treats not more than 1,500 gallons of liquid hazardous waste and not more than 3,000 pounds of solid hazardous waste in any calendar month.

(B)  The total facility storage capacity does not exceed 15,000 gallons of liquid hazardous waste and 30,000 pounds of solid hazardous waste.

(C)  If the facility both treats and stores hazardous waste, the facility does not exceed the volume limitations specified in subparagraphs (A) and (B) for each individual activity.

(f)  The fee imposed pursuant to this section shall be paid in accordance with Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 1997, Ch. 870, Sec. 19. Effective January 1, 1998.)



25205.5

(a)  In addition to the fee imposed pursuant to Section 25174.1, every generator of hazardous waste, in the amounts specified in subdivision (c), shall pay the board a generator fee for each generator site for each calendar year, or portion thereof, unless the generator has paid a facility fee or received a credit, as specified in Section 25205.2, for each specific site, for the calendar year for which the generator fee is due.

(b)  The base fee rate for the fee imposed pursuant to subdivision (a) is two thousand seven hundred forty-eight dollars ($2,748).

(c)  (1)  Each generator who generates an amount equal to, or more than, five tons, but less than 25 tons, of hazardous waste during the prior calendar year shall pay 5 percent of the base rate.

(2)  Each generator who generates an amount equal to, or more than, 25 tons, but less than 50 tons, of hazardous waste during the prior calendar year shall pay 40 percent of the base rate.

(3)  Each generator who generates an amount equal to, or more than, 50 tons, but less than 250 tons, of hazardous waste during the prior calendar year shall pay the base rate.

(4)  Each generator who generates an amount equal to, or more than, 250 tons, but less than 500 tons, of hazardous waste during the prior calendar year shall pay five times the base rate.

(5)  Each generator who generates an amount equal to, or more than, 500 tons, but less than 1,000 tons, of hazardous waste during the prior calendar year shall pay 10 times the base rate.

(6)  Each generator who generates an amount equal to, or more than, 1,000 tons, but less than 2,000 tons, of hazardous waste during the prior calendar year shall pay 15 times the base rate.

(7)  Each generator who generates an amount equal to, or more than, 2,000 tons of hazardous waste during the prior calendar year shall pay 20 times the base rate.

(d)  The base rate established pursuant to subdivision (b) was the base rate for the 1997 calendar year and the board shall adjust the base rate annually to reflect increases or decreases in the cost of living, during the prior fiscal year, as measured by the Consumer Price Index issued by the Department of Industrial Relations or by a successor agency.

(e)  The establishment of the annual operating fee pursuant to this section is exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f)  The following materials are not hazardous wastes for purposes of this section:

(1)  Hazardous materials which are recycled, and used onsite, and are not transferred offsite.

(2)  Aqueous waste treated in a treatment unit operating, or which subsequently operates, pursuant to a permit-by-rule, or pursuant to Section 25200.3 or 25201.5. However, hazardous waste generated by a treatment unit treating waste pursuant to a permit-by-rule, by a unit which subsequently obtains a permit-by-rule, or other authorization pursuant to Section 25200.3 or 25201.5 is hazardous waste for purposes of this section.

(g)  The fee imposed pursuant to this section shall be paid in accordance with Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code.

(h)  (1)  A generator who pays a hazardous waste generator inspection fee to a certified unified program agency, which is imposed as part of a single fee system and fee accountability program that are both in compliance with the requirements of Section 25404.5, shall be eligible for a refund of all, or part of, the generator fee paid pursuant to subdivision (a) if both of the following conditions apply:

(A)  The generator received a credit pursuant to Section 43152.7 or 43152.11 of the Revenue and Taxation Code for fees paid for hazardous waste generated in 1996.

(B)  The department certifies, pursuant to subdivision (b) of Section 25205.9, that funds are available to pay all or part of the refund.

(2)  A generator who is eligible for a refund pursuant to paragraph (1) shall submit an application for that refund to the board by September 30 following the fiscal year during which the generator paid the generator fee pursuant to subdivision (a). An application for a refund postmarked after September 30 is void, shall not be processed by the board, and shall be returned to the applicant.

(i)  (1)  A generator who transfers hazardous materials to an offsite facility for recycling at that offsite facility or another offsite facility shall be eligible for a refund of all, or part of, the generator fee paid pursuant to subdivision (a) if all of the following conditions apply:

(A)  The offsite facility to which the hazardous materials are manifested pays a facility fee pursuant to Section 25205.2.

(B)  The amount of hazardous materials transferred to the offsite facility and recycled there, when deducted from the total tonnage of hazardous waste generated at the generator’s site, results in the generator becoming eligible for a generator fee that is lower than the fee paid pursuant to subdivision (a).

(C)  The hazardous materials transferred to the offsite facility are not burned in a boiler, industrial furnace, or an incinerator, as those terms are defined in Section 260.10 of Title 40 of the Code of Federal Regulations, used in a manner constituting disposal, or used to produce products that are applied to land.

(D)  The department certifies, pursuant to subdivision (b) of Section 25205.9, that funds are available to pay all or part of the refund.

(2)  A generator who is eligible for a refund pursuant to paragraph (1) shall submit an application for that refund to the board by September 30 following the fiscal year during which the generator paid the generator fee pursuant to subdivision (a). An application for a refund postmarked after September 30 is void, shall not be processed by the board, and shall be returned to the applicant.

(j)  (1)  The amendment of this section made by Chapter 1125 of the Statutes of 1991 does not constitute a change in, but is declaratory of, existing law.

(2)  The amendment of subdivision (a) of this section made by Chapter 259 of the Statutes of 1996 does not constitute a change in, but is declaratory of, existing law.

(Amended by Stats. 2001, Ch. 543, Sec. 1. Effective January 1, 2002.)



25205.5.1

Notwithstanding Sections 25174.1 and 25205.5, the department may adopt regulations exempting victims of disasters from the hazardous waste disposal fee imposed pursuant to Section 25174.1 and the generator fee imposed pursuant to Section 25205.5. The regulations may allow that exemption if all of the following apply:

(a)  The hazardous waste is generated in a geographical area identified in a state of emergency proclamation by the Governor pursuant to Section 8625 of the Government Code because of fire, flood, storm, earthquake, riot, or civil unrest.

(b)  The hazardous waste is generated when property owned or controlled by the victim is damaged or destroyed as a result of the disaster.

(c)  The hazardous waste is not hazardous waste that is routinely produced as part of a manufacturing or commercial business or that is managed by a hazardous waste facility or a facility operated by a generator of hazardous waste who files a hazardous waste notification statement with the department pursuant to subdivision (a) of Section 25158.

(d)  The victim meets any other condition or limitation on eligibility specified by the department.

(Added by Stats. 1996, Ch. 688, Sec. 2. Effective January 1, 1997.)



25205.6

(a) For purposes of this section, “organization” means a corporation, limited liability company, limited partnership, limited liability partnership, general partnership, and sole proprietorship.

(b) On or before November 1 of each year, the department shall provide the board with a schedule of codes, that consists of the types of organizations that use, generate, store, or conduct activities in this state related to hazardous materials, as defined in Section 25501, including, but not limited to, hazardous waste. The schedule shall consist of identification codes from one of the following classification systems, as deemed suitable by the department:

(1) The Standard Industrial Classification (SIC) system established by the United States Department of Commerce.

(2) The North American Industry Classification System (NAICS) adopted by the United States Census Bureau.

(c) Each organization of a type identified in the schedule adopted pursuant to subdivision (a) shall pay an annual fee, which shall be set in the following amounts:

(1) Two hundred dollars ($200) for those organizations with 50 or more employees, but less than 75 employees.

(2) Three hundred fifty dollars ($350) for those organizations with 75 or more employees, but less than 100 employees.

(3) Seven hundred dollars ($700) for those organizations with 100 or more employees, but less than 250 employees.

(4) One thousand five hundred dollars ($1,500) for those organizations with 250 or more employees, but less than 500 employees.

(5) Two thousand eight hundred dollars ($2,800) for those organizations with 500 or more employees, but less than 1,000 employees.

(6) Nine thousand five hundred dollars ($9,500) for those organizations with 1,000 or more employees.

(d) The fee imposed pursuant to this section shall be paid by each organization that is identified in the schedule adopted pursuant to subdivision (a) in accordance with Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code and shall be deposited in the Toxic Substances Control Account. The revenues shall be available, upon appropriation by the Legislature, for the purposes specified in subdivision (b) of Section 25173.6.

(e) For purposes of this section, the number of employees employed by an organization is the number of persons employed in this state for more than 500 hours during the calendar year preceding the calendar year in which the fee is due.

(f) The fee rates specified in subdivision (c) are the rates for the 1998 calendar year. Beginning with the 1999 calendar year, and for each calendar year thereafter, the State Board of Equalization shall adjust the rates annually to reflect increases or decreases in the cost of living during the prior fiscal year, as measured by the Consumer Price Index issued by the Department of Industrial Relations or by a successor agency.

(g) (1) Pursuant to paragraph (3) of subsection (c) of Section 104 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9604(c)(3)), the state is obligated to pay specified costs of removal and remedial actions carried out pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.).

(2) The fee rates specified in subdivision (c) are intended to provide sufficient revenues to fund the purposes of subdivision (b) of Section 25173.6, including appropriations in any given fiscal year of three million three hundred thousand dollars ($3,300,000) to fund the state’s obligation pursuant to paragraph (3) of subsection (c) of Section 104 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9604(c)(3)).

(3) If the department determines that the state’s obligation under paragraph (3) of subsection (c) of Section 104 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9604(c)(3)) will exceed three million three hundred thousand dollars ($3,300,000) in any fiscal year, the department shall report that determination to the Legislature in the Governor’s Budget. If, as part of the Budget Act deliberations, the Legislature concurs with the department’s determination, the Legislature shall specify in the annual Budget Act those pro rata changes to the fee rates specified in subdivision (c) that will increase revenues in the next calendar year as necessary to fund the state’s increased obligations. However, the Legislature shall not specify fee rates in the annual Budget Act that increase revenues in an amount greater than eight million two hundred thousand dollars ($8,200,000) above the revenues provided by the fee rates specified in subdivision (c).

(4) Any changes in the fee rates approved by the Legislature in the annual Budget Act pursuant to this subdivision shall have effect only on the fee payment that is due and payable by the end of February in the fiscal year for which that annual Budget Act is enacted.

(h) This section does not apply to a nonprofit corporation primarily engaged in the provision of residential social and personal care for children, the aged, and special categories of persons with some limits on their ability for self-care, as described in SIC Code 8361 of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(i) The changes made to this section by the act of the 2005–06 Regular Session of the Legislature amending this section shall not increase fee revenues in the 2006–07 fiscal year.

(Amended by Stats. 2006, Ch. 77, Sec. 13. Effective July 18, 2006. Note: Pursuant to Stats. 2006, Ch. 344 (effective Sept. 20), this amendment applies initially to the fee for the 2007 calendar year, which is due by Feb. 29, 2008.)



25205.7

(a)  (1)  Except as otherwise provided in this section, any person who applies for, or requests, one of the following shall enter into a written agreement with the department pursuant to which that person shall reimburse the department, pursuant to Article 9.2 (commencing with Section 25206.1), for the costs incurred by the department in processing the application or responding to the request:

(A)  A new hazardous waste facilities permit, including a standardized permit.

(B)  A hazardous waste facilities permit for postclosure.

(C)  A renewal of an existing hazardous waste facilities permit, including a standardized permit or postclosure permit.

(D)  A class 2 or class 3 modification of an existing hazardous waste facilities permit or grant of interim status, including a standardized permit or grant of interim status or a postclosure permit.

(E)  A variance.

(F)  A waste classification determination.

(2)  Any agreement required pursuant to paragraph (1) may provide for some, or all, of the reimbursement to be made in advance of the processing of the application or the response to the request.

(3)  Any agreement entered into pursuant to this subdivision may include costs of reviewing and overseeing corrective action as set forth in subdivision (b).

(4)  This subdivision does not apply to any application or request submitted to the department prior to July 1, 1998. Any person who submitted such an application or request shall pay the applicable fee, if not already paid, for the application or request as required by this chapter as it read prior to January 1, 1998, unless the department and the applicant or requester mutually agree to enter into a reimbursement agreement in lieu of any unpaid portion of the required fee.

(b)  The department shall recover all the department’s costs in reviewing and overseeing any corrective action program described in the application for a standardized permit pursuant to subparagraph (C) of paragraph (2) of subdivision (c) of Section 25201.6 or required pursuant to subdivision (b) of Section 25200.10, and in reviewing and overseeing any corrective action work undertaken at the facility pursuant to that corrective action program.

(c)  Any reimbursements received pursuant to this section shall be placed in the Hazardous Waste Control Account for appropriation in accordance with Section 25174.

(d)  (1)  In lieu of entering into a reimbursement agreement with the department pursuant to subdivision (a), any person who applies for a new permit, a permit for postclosure, a renewal of an existing permit, or a class 2 or class 3 permit modification may instead elect to pay a fee as follows:

(A)  A person submitting a hazardous waste facilities permit application for a land disposal facility shall pay one hundred four thousand one hundred eighty-seven dollars ($104,187) for a small facility, two hundred twenty-two thousand one hundred eighty-three dollars ($222,183) for a medium facility, and three hundred eighty-one thousand six hundred two dollars ($381,602) for a large facility.

(B)  A person submitting a hazardous waste facilities permit application for any incinerator shall pay sixty-two thousand seven hundred sixty-two dollars ($62,762) for a small facility, one hundred thirty-three thousand sixty dollars ($133,060) for a medium facility, and two hundred twenty-eight thousand four hundred fifty-eight dollars ($228,458) for a large facility.

(C)  Except as provided in subparagraph (D), a person submitting a hazardous waste facility permit application for a storage facility, a treatment facility, or a storage and treatment facility shall pay twenty-one thousand three hundred forty dollars ($21,340) for a small facility, thirty-eight thousand nine hundred thirteen dollars ($38,913) for a medium facility, and seventy-five thousand three hundred seventeen dollars ($75,317) for a large facility.

(D)  A person submitting an application for a standardized permit for a storage facility, a treatment facility, or a storage and treatment facility, as specified in Section 25201.6, shall pay thirty-two thousand fifty-two dollars ($32,052) for a Series A standardized permit, twenty thousand eleven dollars ($20,011) for a Series B standardized permit, and five thousand three hundred thirty-two dollars ($5,332) for a Series C standardized permit. The board shall assess the fees specified in this subparagraph, in accordance with paragraph (2), based upon the classifications specified in subdivision (a) of Section 25201.6.

(E)  (i)  A person submitting a hazardous waste facilities permit application for a transportable treatment unit shall pay sixteen thousand three hundred twenty dollars ($16,320) for a small unit, thirty-seven thousand six hundred fifty-seven dollars ($37,657) for a medium unit, and seventy-five thousand three hundred seventeen dollars ($75,317) for a large unit.

(ii)  Notwithstanding clause (i), the fee for any application for a new permit, permit modification, or permit renewal for a transportable treatment unit, that was pending before the department as of January 1, 1996, shall be determined according to the type of permit authorizing operation of that unit, as provided by subdivision (d) of Section 25200.2 or the regulations adopted pursuant to subdivision (a) of Section 25200.2. Any standardized permit issued to the operator of a transportable treatment unit after January 1, 1996, that succeeds a full hazardous waste facilities permit issued by the department prior to January 1, 1996, in accordance with subdivision (d) of Section 25200.2 or the regulations adopted pursuant to subdivision (a) of Section 25200.2, shall not be considered to be a new hazardous waste facilities permit.

(F)  A person submitting a hazardous waste facilities permit application for a postclosure permit shall pay a fee of ten thousand forty dollars ($10,040) for a small facility, twenty-two thousand five hundred ninety-six dollars ($22,596) for a medium facility, and thirty-seven thousand six hundred fifty-seven dollars ($37,657) for a large facility.

(G)  A person submitting an application for one or more class 2 permit modifications, including a class 2 modification to a standardized permit, shall pay a fee equal to 20 percent of the fee for a new permit for that facility for each unit directly impacted by the modifications, up to a maximum of 40 percent for each application, except that each person who applies for one or more class 2 permit modifications for a land disposal facility or an incinerator shall pay a fee equal to 15 percent of the fee for a new permit for that facility for each unit directly impacted by the modifications, up to a maximum of 30 percent for each application.

(H)  A person submitting an application for one or more class 3 permit modifications, including a class 3 modification to a standardized permit, shall pay a fee equal to 40 percent of the fee for a new permit for that facility for each unit directly impacted by the modifications, up to a maximum of 80 percent for each application, except that a person who applies for one or more class 3 permit modifications for a land disposal facility or an incinerator shall pay a fee equal to 30 percent of the fee for a new permit for that facility for each unit directly impacted by the modifications, up to a maximum of 60 percent for each application.

(I)  A person who submits an application for renewal of any existing permit shall pay an amount equal to the fee that would have been assessed had the person requested the same changes in a modification application, but not less than one-half the fee required for a new permit.

(J)  A person who submits a single application for a facility that falls within more than one fee category shall pay only the higher fee.

(2)  The fees required by paragraph (1) shall be assessed by the board upon application to the department. For a facility operating pursuant to a grant of interim status, the submittal of the application shall be the submittal of the Part B application in accordance with regulations adopted by the department. The fee shall be nonrefundable, even if the application is withdrawn or denied. The department shall provide the board with any information that is necessary to assess fees pursuant to this section. The fee shall be collected in accordance with Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code, and deposited into the Hazardous Waste Control Account.

(3)  The amounts stated in this subdivision are the base rates for the 1997 calendar year. Thereafter, the fees shall be adjusted annually by the board to reflect increases or decreases in the cost of living, during the prior fiscal year, as measured by the Consumer Price Index issued by the Department of Industrial Relations, or a successor agency.

(4)  Except as provided in paragraph (5), for purposes of this section, and notwithstanding Section 25205.1, any facility or unit is “small” if it manages 0.5 tons (1,000 pounds) or less of hazardous waste during any one month of the state’s current fiscal year, “medium” if it manages more than 0.5 tons (1,000 pounds), but less than 1,000 tons, of hazardous waste during any one month of the state’s current fiscal year, and “large” if it manages 1,000 or more tons of hazardous waste during any one month of the state’s current fiscal year.

(5)  For purposes of subparagraph (F) of paragraph (1) of this subdivision and paragraph (8) of subdivision (c) of Section 25205.4, any facility or unit is “small” if 0.5 tons (1,000 pounds) or less of hazardous waste remain after closure, “medium” if more than 0.5 tons (1,000 pounds), but less than 1,000 tons of hazardous waste remain after closure, and “large” if 1,000 or more tons of hazardous waste remain after closure.

(6)  The amounts stated in this subdivision are in addition to any amounts required to reimburse the department for the corrective action review and oversight costs required to be recovered pursuant to subdivision (b).

(e)  Subdivision (a) does not apply to any variance granted pursuant to Article 4 (commencing with Section 66263.40) of Chapter 13 of Division 4.5 of Title 22 of the California Code of Regulations.

(f)  Subdivisions (a) and (d) do not apply to a permit modification resulting from a revision of a facility’s or operator’s closure plan if the facility is exempted from fees pursuant to subdivision (e) of Section 25205.3, or if the operator is subject to paragraph (2) or (3) of subdivision (d) of Section 25205.2.

(g)  (1)  Except as provided in paragraphs (3) and (4), subdivisions (a) and (d) do not apply to any permit or variance to operate a research, development, and demonstration facility, if the duration of the permit or variance is not longer than one year, unless the permit or variance is renewed pursuant to the regulations adopted by the department.

(2)  For purposes of this section, a “research, development, and demonstration facility” is a facility which proposes to utilize an innovative and experimental hazardous waste treatment technology or process for which regulations prescribing permit standards have not been adopted.

(3)  The exemption provided by this subdivision does not apply to a facility which operates as a medium or large multiuser offsite commercial hazardous waste facility and which does not otherwise possess a hazardous waste facilities permit pursuant to Section 25200.

(4)  The fee exemption authorized pursuant to paragraph (1) shall be effective for a total duration of not more than two years.

(h)  Subdivisions (a) and (d) do not apply to any of the following:

(1)  Any variance issued to a public agency to transport wastes for purposes of operating a household hazardous waste collection facility, or to transport waste from a household hazardous waste collection facility, which receives household hazardous waste or hazardous waste from conditionally exempted small quantity generators pursuant to Article 10.8 (commencing with Section 25218).

(2)  A permanent household hazardous waste collection facility.

(3)  Any variance issued to a public agency to conduct a collection program for agricultural wastes.

(i)  Notwithstanding subdivisions (a) and (b), the department shall not assess any fees or seek any reimbursement for the department’s costs in reviewing and overseeing any preliminary site assessment in conjunction with a hazardous waste facilities permit application.

(j)  The changes made in this section by Chapter 870 of the Statutes of 1997 do not require amendment of, or otherwise affect, any agreement entered into prior to July 1, 1998, pursuant to which any person has agreed to reimburse the department for the costs incurred by the department in processing applications, responding to requests, or otherwise providing other services pursuant to this chapter.

(Amended by Stats. 1998, Ch. 882, Sec. 8. Effective January 1, 1999.)



25205.9

(a)  On or before June 30 of each year, the department shall determine if there are surplus funds in the Hazardous Waste Control Account and shall, upon appropriation by the Legislature, allocate these surplus funds to pay refunds in the following order of priority:

(1)  To pay refunds to generators pursuant to subdivision (c).

(2)  To pay refunds to generators pursuant to subdivision (d). However, the department shall not pay refunds pursuant to subdivision (d) until all applications for refunds pursuant to subdivision (c) have first been paid.

(b)  The department shall certify the amount of the surplus in the Hazardous Waste Control Account to the board and shall direct the board to pay refunds to generators pursuant to subdivisions (c) and (d) to the extent funds permit. If funds are not sufficient to pay all the refunds for which the board receives applications pursuant to subdivision (h) of Section 25205.5, the department shall direct the board to pay refunds pursuant to subdivision (c) on a pro rata basis. If funds are sufficient to pay all refunds for which applications are received pursuant to subdivision (h) of Section 25205.5 but not sufficient to pay all refunds for which applications were received by the board pursuant to subdivision (i) of Section 25205.5, the department shall direct the board to pay refunds pursuant to subdivision (d) on a pro rata basis.

(c)  (1)  If the department certifies that there are sufficient funds to do so, the board shall issue refunds, in the manner directed by the department pursuant to subdivision (b), to hazardous waste generators who are eligible for refunds pursuant to paragraph (1) of subdivision (h) of Section 25205.5.

(2)  The refund made to a generator pursuant to this subdivision shall not exceed the fee paid by the generator pursuant to Section 25205.5, or exceed the hazardous waste generator inspection fee paid to the certified unified program agency for the previous calendar year, whichever is less.

(3)  The board may issue refunds pursuant to this section only if the department certifies, pursuant to subdivision (b), that funds for these refunds are available.

(d)  (1)  If the department certifies that there are sufficient funds to do so, the board shall issue refunds, in the manner directed by the department pursuant to subdivision (b), to hazardous waste generators who are eligible for refunds pursuant to paragraph (1) of subdivision (i) of Section 25205.5.

(2)  The refund made to a generator pursuant to this subdivision shall be equal to the difference between the amount of the generator fee paid by the generator pursuant to Section 25205.5 and the amount the generator would have paid if the amount of hazardous materials transferred to an offsite facility for recycling had been deducted from the total tonnage of hazardous waste generated at the generator’s site. However, if a generator receives a refund pursuant to subdivision (c), the generator may not receive a refund pursuant to this subdivision that exceeds the difference between the amount of the generator fee paid pursuant to Section 25205.5 and the amount of the refund received pursuant to subdivision (c).

(3)  The board may issue refunds pursuant to this subdivision only if the department certifies, pursuant to subdivision (b), that funds for these refunds are available.

(e)  For purposes of this section, “surplus” means the amount in the Hazardous Waste Control Account on June 30 of each year that is in excess of the reserve required by subdivision (k) of Section 25174.

(Amended by Stats. 1999, Ch. 941, Sec. 1. Effective January 1, 2000.)



25205.12

(a)  The owner of a hazardous waste facility authorized to operate pursuant to a permit-by-rule, authorized under a grant of conditional authorization pursuant to Section 25200.3, exempted pursuant to subdivision (a) or (c) of Section 25201.5, or exempted pursuant to Section 25144.6 or 25201.14 is exempt from the facility fee specified in Section 25205.2 for any activities authorized by the permit-by-rule, under a grant of conditional authorization pursuant to Section 25200.3, exempted pursuant to subdivision (a) or (c) of Section 25201.5, or exempted pursuant to Section 25144.6 or 25201.14 at that facility for any year or reporting period during which the facility is operating.

(b)  The retroactive portion of the facility fee exemption provided by subdivision (a) does not apply to any facility that was authorized by the department to operate on or before June 1, 1991, for any fees paid or billed prior to September 1, 1992.

(c)  The operator of a hazardous waste facility authorized by the department to clean and recycle excavated underground storage tanks is exempt from the facility fee specified in Section 25205.2 with regard to those activities conducted before January 1, 1994, and those activities conducted after that date, until the effective date of a regulation adopted by the department governing the statewide requirements for the issuance of a permit for tank cleaning and recycling facilities.

(d)  The operator of a hazardous waste facility operating pursuant to a standardized permit or a grant of interim status, as specified in Section 25201.6, is exempt from the facility fee specified in Sections 25205.2 and 25205.4 for any year or reporting period prior to January 1, 1993, during which the facility operated, if the hazardous waste treatment or storage activity was conducted prior to January 1, 1993, and the owner or operator is in compliance with the notification and application requirements of Section 25201.6, as amended in the 1993–94 Regular Session of the Legislature, or as amended thereafter, and either of the following circumstances apply:

(1)  The owner or operator was not authorized by the department before July 1, 1993, to conduct the eligible treatment or storage activity.

(2)  The owner or operator did not pay a hazardous waste facility fee, as specified in Section 25205.2, for that year or reporting period prior to July 1, 1993, for the facility that is the subject of the standardized permit.

(Amended by Stats. 1997, Ch. 870, Sec. 25. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25205.13

(a)  Notwithstanding any other provision of law or regulation, for the 1993 reporting period, the deadline for submitting permit-by-rule fixed treatment unit facility-specific notifications and unit-specific notifications is April 1, 1993, or 60 days prior to commencing the first treatment of that waste, whichever date is later.

(b)  The development and publication of the notification form for a fixed or transportable treatment unit operating pursuant to a permit-by-rule, as specified in subdivisions (a) and (b) of Section 67450.2 of Title 22 of the California Code of Regulations, is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall hold at least one public workshop concerning the development of the notification form.

(c)  A facility or transportable treatment unit operating pursuant to a permit-by-rule shall provide the following information with the notifications required pursuant to subdivisions (a) and (b) of Section 67450.2 of Title 22 of the California Code of Regulations:

(1)  The basis for determining that a hazardous waste facility permit is not required under the federal act.

(2)  Documentation of any convictions, judgments, settlements, or orders resulting from an action by any local, state, or federal environmental or public health enforcement agency concerning the operation of the facility within the last three years, as the documents would be available under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code or the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of the Civil Code.

(3)  A waste minimization certificate, as specified in Section 25202.9.

(d)  The facility or transportable treatment unit operating pursuant to a permit-by-rule shall treat only waste which is generated onsite.

(Amended by Stats. 1993, Ch. 411, Sec. 11. Effective September 21, 1993.)



25205.14

(a)  Except as provided in Section 25404.5, the owner or operator of a facility or transportable treatment unit operating pursuant to a permit-by-rule shall pay a fee to the board per facility or transportable treatment unit for each reporting period, or portion thereof. The fee for the 1997 reporting period shall be nine hundred fifty-eight dollars ($958). Until July 1, 1998, the owner or operator of a facility or transportable treatment unit operating pursuant to a permit-by-rule shall also pay a fee in the amount of 50 percent of the fee specified in this subdivision for each modification of the notification required by Sections 67450.2 and 67450.3 of Title 22 of the California Code of Regulations, as those sections read on January 1, 1995, or as those sections may subsequently be amended. Thereafter, the fee shall be adjusted annually by the board to reflect increases and decreases in the cost of living, as measured by the Consumer Price Index issued by the Department of Industrial Relations or a successor agency. The reporting period shall begin January 1 of each calendar year. On or before January 31 of each calendar year, the department shall notify the board of all known owners or operators operating pursuant to a permit-by-rule who are not exempted from this fee pursuant to Section 25404.5. The department shall also notify the board of any owner or operator authorized to operate pursuant to a permit-by-rule, who is not exempted from this fee pursuant to Section 25404.5, within 60 days after the owner or operator is authorized.

(b)  Except as provided in Section 25404.5, a generator operating under a grant of conditional authorization pursuant to Section 25200.3 shall pay a fee to the board per facility for each reporting period, or portion thereof, unless the generator is subject to a fee under a permit-by-rule. The fee for the 1997 reporting period shall be nine hundred fifty-eight dollars ($958). Thereafter, the fee shall be adjusted annually by the board to reflect increases and decreases in the cost of living, during the prior fiscal year, as measured by the Consumer Price Index issued by the Department of Industrial Relations or a successor agency. The reporting period shall begin January 1 of each calendar year. On or before January 31 of each calendar year, the department shall notify the board of all known generators operating pursuant to a grant of conditional authorization under Section 25200.3 who are not exempted from this fee pursuant to Section 25404.5. The department shall also notify the board of any generator authorized to operate under a grant of conditional authorization, who is not exempted from this fee pursuant to Section 25404.5, within 60 days of the receipt of notification.

(c)  Except as provided in Section 25404.5, a generator performing treatment conditionally exempted pursuant to Section 25144.6 or subdivision (a) or (c) of Section 25201.5 shall pay thirty-eight dollars ($38) to the board per facility for each reporting period, unless that generator is subject to a fee under a permit-by-rule or a conditional authorization pursuant to Section 25200.3. Until July 1, 1998, a generator performing treatment conditionally exempted pursuant to Section 25144.6 or subdivision (a) or (c) of Section 25201.5 shall pay one hundred dollars ($100) to the board per facility for the initial operating period, or portion thereof, unless that generator is subject to a fee under a permit-by-rule or a conditional authorization pursuant to Section 25200.3. The reporting period shall begin January 1 of each calendar year. On or before January 31 of each calendar year, the department shall notify the board of all known facilities performing treatment conditionally exempted by Section 25144.6 or subdivision (a) or (c) of Section 25201.5 who are not exempted from this fee pursuant to Section 25404.5. The department shall also notify the board of any generator who notifies the department that the generator is conducting a conditionally exempt treatment operation, and who is not exempted from this fee pursuant to Section 25404.5, within 60 days of the receipt of the notification.

(d)  The fees imposed pursuant to this section shall be paid in accordance with Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 1997, Ch. 870, Sec. 26. Effective January 1, 1998.)



25205.15

(a) Except for the first four manifests used in a calendar year by a business with less than 100 employees, and except as provided in paragraph (2), in addition to any fees to cover printing and distribution costs, the department shall impose a manifest fee of seven dollars and fifty cents ($7.50) for each California Hazardous Waste Manifest form or electronic equivalent used after June 30, 1998, by any person, in the following manner:

(1) The department shall bill generators for each California Uniform Hazardous Waste Manifest form, manifest number, or electronic equivalent used after June 30, 1998. The billing frequency specified by the department may range from monthly to annually, with the payment by the generator required within 30 days from the date of receipt of the billing, and shall be determined based on consultation with the regulated community. In preparing the bills, the department shall distinguish between manifests used solely for recycled hazardous wastes and those used for nonrecycled hazardous wastes. In determining the billing frequency, the department may take into account each person’s volume of manifest usage.

(2) (A) The manifest fee shall not be collected on the use of California Hazardous Waste Recycling Manifests that are used solely for hazardous wastes that are recycled.

(B) The manifest fee for each California Uniform Hazardous Waste Manifest form used solely for hazardous waste derived from air compliance solvents, shall be three dollars and fifty cents ($3.50) This is in addition to any fees charged to cover printing and distribution costs.

(3) The department shall implement a system for the use of manifests that distinguishes among recycling manifests used solely for hazardous wastes that are to be recycled, manifests used solely to transport hazardous waste derived from air compliance solvents, and general manifests that may be used for transporting waste for any purpose.

(4) (A) If a person erroneously reports on a California Uniform Hazardous Waste Manifest that the manifest is being used for the transport of hazardous wastes that are being shipped for recycling or for the transport of hazardous wastes derived from air compliance solvents rather than the transport of other types of hazardous waste, the person shall pay the seven dollars and fifty cents ($7.50) manifest fee and an additional error correction fee of twenty dollars ($20) per manifest, as required pursuant to Section 25160.5.

(B) Notwithstanding subparagraph (A) the department shall provide the manifest user with a reasonable opportunity to notify the department of any incorrect use of the recycling manifest, as described in subparagraph (A), and to provide the department with the appropriate manifest fee payment without additional fines, penalties, or payment of the error correction fee.

(5) The department may adopt regulations to implement and administer the manifest fee system imposed pursuant to this subdivision.

(b) For purposes of subdivision (a), a California Uniform Hazardous Waste Manifest means either of the following:

(1) A manifest document printed and supplied by the state for a shipment initiated on and before September 4, 2006.

(2) The Uniform Hazardous Waste Manifest printed by a source registered with the United States Environmental Protection Agency for a shipment initiated on and after September 5, 2006, if the manifest originates from a generator located in California, is received by the designated facility located in California where the manifest is signed and terminated, or is imported or exported through a point of entry or exit in California.

(c) On and after July 1, 1999, commencing with 1999–2000 fiscal year and annually thereafter, the department shall expend, upon appropriation by the Legislature in the annual Budget Act, not less than one million fifty thousand dollars ($1,050,000) from the manifest fees, deposited in the Hazardous Waste Control Account, to establish a program to encourage hazardous waste generators to implement pollution prevention measures. The program shall be administered pursuant to administrative and expenditure criteria to be established by the Legislature.

(d) The manifest fees shall be deposited in the Hazardous Waste Control Account and be available for expenditure, upon appropriation by the Legislature.

(e) For purposes of this section, “air compliance solvent” means a solvent, including aqueous solutions, that are required or approved for use by regulations adopted by the State Air Resources Board, an air pollution control district, or an air quality management district, to meet air emission standards adopted by that board or district and, pursuant to those regulations, is required to be used instead of another solvent that was used and recycled prior to the adoption of those regulations.

(Amended by Stats. 2006, Ch. 77, Sec. 14. Effective July 18, 2006.)



25205.16

(a)  (1)  The department may impose an annual verification fee upon all generators, transporters, and facility operators with 50 or more employees that possess a valid identification number issued either by the department or by the Environmental Protection Agency. The fee charged shall be one hundred fifty dollars ($150) for each generator, transporter, and facility operator with 50 or more employees, but less than 75 employees; one hundred seventy-five dollars ($175) for each generator, transporter, and facility operator with 75 or more employees, but less than 100 employees; two hundred dollars ($200) for each generator, transporter, and facility operator with 100 or more employees, but less than 250 employees; two hundred twenty-five dollars ($225) for each generator, transporter, and facility operator with 250 or more employees, but less than 500 employees; two hundred fifty dollars ($250) for each generator, transporter, and facility operator with 500 or more employees. However, no generator, transporter, or facility operator shall be assessed fees pursuant to this section that exceed, in total, five thousand dollars ($5,000).

(2)  The generator, transporter, or facility operator subject to the fee shall submit payment of the fee within 30 days from the date of receiving a notice of assessment from the department. The notice shall be sent once during each fiscal year to each holder of a valid identification number. The fee imposed by this section shall be deposited in the Hazardous Waste Control Account and be available for expenditure, upon appropriation by the Legislature. For purposes of this section, “employee” shall have the same meaning set forth in Section 25205.6.

(b)  The department shall establish an identification number certification system to biennially verify the accuracy of information related to generators, transporters, and facilities authorized to treat, store, or dispose of hazardous waste. However, if the number of identification numbers issued since the previous certification exceeds 20 percent of the active identification numbers, the department may implement an annual certification. Each entity issued an identification number shall provide or verify the information specified in paragraphs (1) to (9), inclusive, when requested by the department. The system shall include the provision or verification of all of the following information:

(1)  The name, mailing address, facsimile number, fictitious business name, federal employer number, State Board of Equalization identification number, SIC code, electronic mail address, if available, and telephone number of the firm or organization engaged in hazardous waste activities.

(2)  The name, mailing address, facsimile number, and telephone number of the owner of the firm or organization.

(3)  The name, title, mailing address, facsimile number, and telephone number of a contact person for the firm or organization.

(4)  The identification number assigned to the firm or organization.

(5)  The site location address or description associated with the firm or organization’s identification number provided in paragraph (4).

(6)  The number of employees of the firm or organization.

(7)  If the firm or organization is a generator, a statement of whether the generator produces RCRA hazardous waste or non-RCRA hazardous waste.

(8)  An identification of any of the following hazardous waste activities in which the firm or organization is engaged:

(A)  Generation.

(B)  Transportation.

(C)  Onsite treatment, storage, or disposal.

(9)  The waste codes associated with the four largest hazardous waste streams, by volume, of the firm or organization. The federal waste code shall be verified for RCRA hazardous waste and the California waste code shall be verified for non-RCRA hazardous waste.

(c)  Any generator, transporter, and facility operator who fails to comply with this section, or who fails to provide information required by the department to verify the accuracy of hazardous waste activity data, shall be subject to suspension of any and all identification numbers assigned to the generator, transporter, or facility operator and to any other authorized enforcement action.

(Amended by Stats. 2001, Ch. 319, Sec. 7. Effective January 1, 2002.)



25205.17

Notwithstanding any other provision of law, no facility for any reporting period prior to 1994 shall be a “disposal facility” for purposes of the annual facility fee if that facility had a permit or interim status document issued by the department which designated that facility or any part of its process as “storage” or “treatment” and did not designate that facility or any part of its process as “disposal” or “landfill.”

(Added by Stats. 1993, Ch. 1145, Sec. 13. Effective January 1, 1994.)



25205.18

(a)  If a facility has a permit or an interim status document which sets forth the facility’s allowable capacity for treatment or storage, the facility’s size for purposes of the annual facility fee shall be based upon that capacity, except as provided in subdivision (d).

(b)  If a facility’s allowable capacity changes or is initially established as a result of a permit modification, or a submission of a certification pursuant to subdivision (d), the fee that is due for the reporting period in which the change occurs shall be the lower fee until December 31, 1994. After that date, the fee that is due for the reporting period in which a change occurs shall be the higher fee.

(c)  (1)  The department may require the facility to submit an application to modify its permit to provide for an allowable capacity.

(2)  Subdivisions (a) and (d) of Section 25205.7 do not apply to an application for modification required by the department pursuant to this subdivision.

(d)  A facility may reduce its allowable capacity below the amounts specified in subdivision (a) or (c) by submitting a certification signed by the owner or operator in which the owner or operator pledges that the facility will not handle hazardous waste at a capacity above the amount specified in the certification. In that case, the facility’s size for purposes of the annual facility fee shall be based upon the capacity specified in the certification, until the certification is withdrawn. Exceeding the capacity limits specified in a certification that has not been withdrawn shall be a violation of the hazardous waste control law and may subject a facility or its operator to a penalty and corrective action as provided in this chapter, including, but not limited to, an augmentation pursuant to Section 25191.1.

(e)  This section shall have no bearing on the imposition of the annual postclosure facility fee.

(Amended by Stats. 1997, Ch. 870, Sec. 29. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25205.19

(a)  If a facility has a permit or an interim status document which sets forth the facility’s type, pursuant to Section 25205.1, as either treatment, storage, or disposal, the facility’s type for purposes of the annual facility fee shall be rebuttably presumed to be what is set forth in that permit or document.

(b)  If the facility’s type changes as a result of a permit or interim status modification, any change in the annual facility fee shall be effective the reporting period following the one in which the modification becomes effective.

(c)  (1)  If the facility’s permit or interim status document does not set forth its type, the department may require the facility to submit an application to modify the permit or interim status document to provide for a facility type.

(2)  Subdivisions (a) and (d) of Section 25205.7 do not apply to an application for modification pursuant to this subdivision.

(d)  A permit or interim status document may set forth more than one facility type or size. In accordance with subdivision (e) of Section 25205.4, the facility shall be subject only to the highest applicable fee.

(Amended by Stats. 1997, Ch. 870, Sec. 30. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25205.20

(a)  In issuing a variance, the department may, for purposes of the annual facility fee only, make the variance retroactive to not earlier than one year after the date of the variance application’s submittal to the department, or January 1, 1994, whichever is later.

(b)  A facility which is subject to the annual facility fee shall pay such fee while the variance application is pending. Within one year of the issuance of the variance, the board shall issue a refund of facility fees paid for all reporting periods following the period to which the variance is retroactive. The refund shall not include interest.

(c)  Variance, for purposes of this section, means a variance from the requirement of obtaining a hazardous waste facilities permit or grant of interim status.

(Added by Stats. 1993, Ch. 1145, Sec. 16. Effective January 1, 1994.)



25205.21

(a)  Notwithstanding Section 25205.4, a disposal facility operator which is a government agency shall be subject to a maximum facility fee of ten thousand dollars ($10,000) for any reporting period of 12 months and five thousand dollars ($5,000) for any reporting period of six months, for that disposal facility for any reporting period in which it did not at any time dispose of hazardous waste therein. This section shall apply to all reporting periods since the inception of the facility fee up to and including the reporting period ending December 31, 1998.

(b)  Prior to January 1, 1998, no interest or penalty shall accrue on any amount owed by an operator pursuant to subdivision (a).

(c)  This section shall not affect the imposition of the annual postclosure facility fee.

(Added by Stats. 1993, Ch. 1145, Sec. 17. Effective January 1, 1994.)



25205.22

(a)  Prior to January 1, 1996, any person transporting, importing, or receiving non-RCRA hazardous waste imported into this state for purposes of treatment, recycling, or disposal shall be considered the generator of that waste and the facility shall be considered the site of generation for purposes of payment of the generator fee pursuant to Section 25205.5, and the facility operator shall pay the applicable generator fee even if the operator has also paid a facility fee, but no generator fee shall be assessed for non-RCRA hazardous waste imported prior to January 1, 1994.

(b)  Notwithstanding subdivision (c), any fees due pursuant to this chapter for calendar year 1995 and which are due and payable in calendar year 1996 shall be paid in 1996 in accordance with Section 43152.7 of the Revenue and Taxation Code.

(c)  On and after January 1, 1996, any person transporting, importing, or receiving non-RCRA hazardous waste imported into this state for purposes of treatment, recycling, or disposal shall be exempt from the payment of the generator fee imposed pursuant to Section 25205.5 and the generator surcharge imposed pursuant to Section 25205.9.

(Amended by Stats. 1995, Ch. 638, Sec. 21. Effective January 1, 1996.)



25205.23

Notwithstanding Chapter 3 (commencing with Section 43151) of Part 22 of Division 2 of the Revenue and Taxation Code, at the request of any party contesting any fee imposed pursuant to this chapter or Chapter 6.8 (commencing with Section 25300), the department may hold an informal conference to attempt to settle the dispute. Upon the payment of any sum agreed upon between the contesting party and the department in settlement of the disputed fee liability, the liable person shall be released from any further liability for payment of the disputed fee.

(Added by Stats. 1993, Ch. 1145, Sec. 19. Effective January 1, 1994.)






ARTICLE 9.2 - Cost Reimbursement

25206.1

For purposes of this article, the following terms have the following meaning:

(a)  “Direct costs” means the costs to the department of processing applications, responding to requests, or providing other services, for which the applicant or requester is required to reimburse the department pursuant to those provisions specified in Section 25206.2, that can be specifically attributed to a particular cost objective, including, but not limited to, sites, facilities, and activities.

(b)  “Indirect costs” means the costs to the department of activity that is of a common or joint purpose benefiting more than one cost objective and not readily assignable to a single cost objective.

(c)  “Pro rata” means the general administrative costs expended by central service agencies to provide centralized services to state agencies, as defined in the State Administrative Manual.

(Added by Stats. 1997, Ch. 870, Sec. 31. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25206.2

(a)  Except as provided in subdivision (c), the department shall comply with this article when recovering costs for processing applications, responding to requests, or providing other services, for which the applicant or requester is required to reimburse the department for its costs pursuant to Sections 25149.3, 25179.7, 25200.1.5, 25201.9, 25205.7, 25222.1, 25233, and 25234. For purposes of this article and Sections 25149.3, 25179.7, 25200.1.5, 25201.9, 25205.7, 25222.1, 25233, and 25234, the department’s costs include direct costs, indirect costs, and pro rata costs, as defined in Section 25206.1.

(b)  For the purposes of recovering the department’s costs pursuant to those provisions listed in subdivision (a), the department shall establish and implement policies and procedures that include, but are not limited to, all of the following:

(1)  Within 14 days following receipt of an application or request for which charges are to be assessed, or a later date as may be mutually agreed upon, the department and the applicant or requester shall hold a project planning meeting. Within 30 days from the date of the planning meeting, or within 30 days from the date that a complete application or request is received by the department, whichever is later, or by a later date mutually agreed upon, the department shall provide the applicant or requester an estimate that includes all of the following information:

(A)  A detailed description of the work to be performed or services to be provided.

(B)  The estimated billing rates for all classes of employees expected to work on the project. The department may adjust its billing rates not more than once every six months. Any adjustment in billing rates or other charges, including, but not limited to, pro rata costs and indirect costs, shall operate prospectively.

(C)  An estimate of all expected charges to be billed to the applicant or requester, to the extent that the department can project its time and costs in advance. The department may adjust this estimate subsequent to commencement of the project based on analysis of new information that supports the adjustment, including, but not limited to, such circumstances as a change in the scope of the original work, additional work that is needed to ensure protection of human health or safety or of the environment, or other circumstances that arise that require substantially more time and effort than was originally anticipated to complete the work. An adjustment may only be made after providing written notice and a detailed explanation of the change to the applicant or requester.

(2)  The department shall adopt a billing system and procedures that include, but are not limited to, all of the following:

(A)  Billing rate and indirect cost rate schedules by employee job classification.

(B)  Standardized work task descriptions.

(C)  Issuance of invoices at least quarterly, and to the extent practicable, within 60 days from the date of completion of work for which the charge is assessed.

(D)  The inclusion of sufficient detail with each invoice so that the applicant or requester can relate the items on the invoice to the benefits received and to the estimate or charges provided pursuant to subparagraph (C) of paragraph (1). Invoices shall be supplemented with statements of any changes in rates and a detailed justification for any such changes.

(E)  Upon request and within a reasonable time, not to exceed 30 working days to the extent practicable, providing the applicant or requester with access to time records and other materials supporting the invoice.

(F)  The review of invoices for accuracy and appropriateness by a member of the department staff who has direct knowledge of the work or service performed.

(G)  The mailing of invoices to the contact person identified by the applicant or requester.

(H)  The development of policies and procedures for resolving disputes regarding charges billed pursuant to this section. The department shall ensure that the party responsible for resolving a dispute is not also responsible for, or performing, the work for which the charges are assessed. A person disputing an invoice shall notify the department in writing of the dispute and the reasons for the dispute within 45 days from the date of the invoice.

(I)  The development of a concise statement of its cost reimbursement policies and billing procedures, and making those policies and procedures, the dispute resolution policies and procedures, and other program guidance and policies readily available to any person requesting them.

(c)  This article does not require amendment of, or otherwise affect, any agreement entered into prior to July 1, 1998, pursuant to which any person has agreed to reimburse the department for the costs incurred by the department in processing applications, responding to requests, or otherwise providing other services pursuant to those provisions listed in subdivision (a).

(Added by Stats. 1997, Ch. 870, Sec. 31. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25206.3

The department shall take all of the following actions with regard to the tracking of indirect costs:

(a)  Ensure that pro rata costs are allocated appropriately to all departmental activities, so that the department’s program will only bear those pro rata costs in proportion to the benefits received by those persons subject to the reimbursement requirements specified in Section 25206.2.

(b)  Routinely include operating expenses in the indirect costs and allocate those expenses using processes that ensure that the department’s program only bears indirect costs in proportion to the benefits received by those persons subject to the reimbursement requirements specified in Section 25206.2.

(c)  Exclude from indirect costs, the costs of grant development and administration, fee administration, contract development and administration, and public and governmental inquiries.

(Added by Stats. 1997, Ch. 870, Sec. 31. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25206.4

The department shall establish rates for indirect costs that are specific to each program and shall review and update the indirect cost rates based upon increases or decreases in the amounts of grants received by the department, department reorganizations, and other relevant factors, but not less than once every six months, based upon the previous 12 months of expenditure data. The department shall apply the indirect cost rates prospectively and shall not make retroactive adjustments in those rates.

(Added by Stats. 1997, Ch. 870, Sec. 31. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)






ARTICLE 9.4 - Banned, Unregistered, or Outdated Agricultural Wastes

25207

The Legislature finds and declares all of the following:

(a)  Small agriculture-related operations need an appropriate and economic means of disposing of banned, unregistered, or outdated agricultural wastes.

(b)  An awareness of the problems caused by agricultural wastes has increased as information has become available from the planning process for county hazardous waste management plans conducted pursuant to Article 3.5 (commencing with Section 25135).

(c)  Banned, unregistered, or outdated agricultural wastes are located in rural areas.

(d)  The abandonment or illegal disposal of these agricultural wastes is a threat to water supplies and wildlife habitat.

(Amended by Stats. 1992, Ch. 591, Sec. 1. Effective January 1, 1993.)



25207.1

For purposes of this article, the following definitions apply:

(a)  “Banned or unregistered agricultural waste” means a hazardous waste, as defined in Section 25117, including an extremely hazardous waste, containing an economic poison for which the Administrator of the Environmental Protection Agency has canceled or suspended its registration after purchase pursuant to Part 164 (commencing with Section 164.1) of Subchapter E of Chapter 1 of Title 40 of the Code of Federal Regulations, or for which the Director of Pesticide Regulation has canceled or suspended its registration after purchase pursuant to Section 12825, 12826, 12827, or 12827.5 of the Food and Agricultural Code.

(b)  “Economic poison” means an economic poison, as defined in Section 12753 of the Food and Agricultural Code.

(c)  “Eligible participant” means any of the following:

(1)  Any person who stores not more than 500 kilograms of banned, unregistered, or outdated agricultural wastes and operates any of the following:

(A)  A farm for the purpose of cultivating the soil or raising any agricultural or horticultural commodity.

(B)  An agricultural pest control business.

(C)  An agricultural pesticide dealership.

(D)  A park, cemetery, or golf course.

(2)  A governmental agency which performs pest control work and stores not more than 500 kilograms of banned, unregistered, or outdated agricultural wastes.

(3)  A business concern which primarily conducts operations relating to agriculture and stores not more than 500 kilograms of banned, unregistered, or outdated agricultural wastes.

(d)  “Outdated agricultural waste” means an economic poison which can be classified as a retrograde material, as defined in Section 25121.5.

(e)  “Registrant” has the same meaning as defined in Section 12755 of the Food and Agricultural Code.

(Amended by Stats. 1992, Ch. 591, Sec. 2. Effective January 1, 1993.)



25207.2

(a)  A county may develop and establish a collection program for the collection of banned, unregistered, or outdated agricultural wastes, which shall be implemented and operated pursuant to this article. In implementing this collection program, the county may consult with the department, the Department of Pesticide Regulation, the Department of the California Highway Patrol, licensed agricultural pest control operators, agricultural pest control advisers, and the University of California.

(b)  A county may implement a collection program with the assistance of the county agricultural commissioner.

(c)  If a county implements a collection program pursuant to this article, the program shall include the education of eligible participants on the procedures for the disposal of banned, unregistered, or outdated agricultural wastes, and on problems concerning liability with regard to that disposal.

(Amended by Stats. 1993, Ch. 989, Sec. 1. Effective January 1, 1994.)



25207.3

A participating county shall conduct a survey to identify all eligible participants in the county, within 180 days after the county elects to implement this article, to assess the amount, kind, and conditions of the banned, unregistered, or outdated agricultural waste which will be collected by the program. The survey shall include, but not be limited to, an evaluation of the banned, unregistered, or outdated agricultural waste to determine if it is securely contained, requires a removal or remedial action, whether the contents of the wastes are known, and whether it is clearly labeled.

(Added by Stats. 1990, Ch. 1173, Sec. 1. Effective September 24, 1990.)



25207.4

If a county implements a collection program that includes collection sites for the dropoff of banned, unregistered, or outdated agricultural wastes by eligible participants, the county shall, upon selection of the sites, complete and submit to the department, for review and approval, all of the following:

(a)  An application for Hazardous Waste Identification Numbers for each collection site.

(b)  A completed application for an extremely hazardous waste disposal permit, which shall identify the collection site.

(c)  A notification to operate each collection site under a permit-by-rule.

(Amended by Stats. 1993, Ch. 989, Sec. 2. Effective January 1, 1994.)



25207.5

(a)  Except as provided in subdivision (b), for purposes of this article, all eligible participants who transport banned, unregistered, or outdated agricultural wastes which are identified in the survey conducted pursuant to Section 25207.3, and which are prepackaged in accordance with the federal regulations specified in subdivision (a) of Section 25207.6 and transported to the collection site in accordance with subdivision (c) of Section 25207.6, or who transport banned, unregistered, or outdated agricultural wastes which are rejected at the collection site and required to be transported back to the point of origin, are exempt from all of the following:

(1)  The requirements for hazardous waste transporter registration specified in Section 25163.

(2)  The manifest requirement specified in subdivision (c) of Section 25160.

(3)  The volume and weight limits specified in subdivision (c) of Section 25163.

(4)  The requirement to obtain an extremely hazardous waste disposal permit pursuant to Chapter 43 (commencing with Section 67430.1) of Division 4.5 of Title 22 of the California Code of Regulations.

(b)  Notwithstanding subdivision (a), any eligible participant who generates more than 100 kilograms per month of any RCRA hazardous waste or more than one kilogram per month of any extremely hazardous waste shall obtain a hazardous waste identification number and use a manifest as specified in subdivision (a) of Section 25160, when transporting banned, unregistered, or outdated agricultural wastes subject to a collection program, which shall be completed in accordance with the regulations set forth in Part B (commencing with Section 262.20) of Part 262 of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations. The eligible participant shall complete and process the manifest in the following manner:

(1)  The blue copy of the manifest shall be sent to the department.

(2)  The designated site for the collection of the banned, unregistered, or outdated agricultural wastes shall be listed in Block 9 of the manifest.

(3)  The eligible participant shall sign the manifest as both the generator and the transporter, and sign in both Block 16 and Block 17 of the manifest.

(c)  Any eligible participant who transports banned, unregistered, or outdated agricultural wastes pursuant to this section shall transport the waste by himself or herself or by an employee of the eligible participant, and the vehicle shall be owned by the eligible participant.

(Amended by Stats. 1996, Ch. 539, Sec. 21. Effective January 1, 1997.)



25207.6

All eligible participants shall handle banned, unregistered, or outdated agricultural wastes that are transported pursuant to Section 25207.5 in the following manner:

(a)  The wastes shall be prepackaged in accordance with the regulations adopted by the federal Department of Transportation.

(b)  The wastes shall be accompanied by a shipping paper with the information required by the federal Department of Transportation for 100 kilograms or less of RCRA or any non-RCRA waste.

(c)  The wastes shall be transported in accordance with the Vehicle Code and the regulations adopted by the Department of the California Highway Patrol pursuant to subdivision (b) of Section 34501 of the Vehicle Code.

(Repealed and added by Stats. 1993, Ch. 989, Sec. 6. Effective January 1, 1994.)



25207.7

The county shall act as the operator of the designated site for the collection of the wastes and shall comply with the regulations adopted pursuant to Section 25160 as the operator of that facility, as specified in Section 25207.13.

(Added by Stats. 1993, Ch. 989, Sec. 8. Effective January 1, 1994.)



25207.8

The banned, unregistered, or outdated agricultural wastes transported from the collection site shall be transported by a registered hazardous waste transporter to an offsite hazardous waste disposal facility and a manifest shall be completed for the wastes in accordance with Sections 25160 and 25163. The wastes shall also be handled and transported in accordance with the regulations adopted by the Environmental Protection Agency pertaining to the management of hazardous waste, including, but not limited to, the regulations specified in Part 260 (commencing with Section 260.1) to Part 270 (commencing with Section 270.1), inclusive, of Subchapter I of Chapter 1 of the Code of Federal Regulations, the regulations adopted by the federal Department of Transportation concerning the transportation of hazardous materials, and any applicable state laws or regulations.

(Amended by Stats. 1996, Ch. 539, Sec. 22. Effective January 1, 1997.)



25207.9

A report regarding any transportation accident involving banned, unregistered, or outdated agricultural wastes that are transported pursuant to a collection program shall be submitted to the department by the participating county within 10 days of the incident.

(Added by renumbering Section 25207.8 by Stats. 1993, Ch. 989, Sec. 9. Effective January 1, 1994.)



25207.10

(a)  A county implementing a collection program pursuant to this article shall charge a fee to eligible participants to cover the county’s costs of implementing the program, including, but not limited to, the costs of collecting, handling, transporting, treating, recycling, and disposing of the wastes. The county shall transfer 10 percent of the fees that are collected pursuant to this subdivision to the department, within 60 days from the date of collection, for deposit in the Hazardous Waste Control Account, for expenditure by the department, upon appropriation by the Legislature, for purposes of implementing this article.

(b)  A county implementing a collection program pursuant to this article may also charge a fee to eligible participants to cover registration fees, administrative costs, and overhead expenses.

(Added by renumbering Section 25207.9 by Stats. 1993, Ch. 989, Sec. 10. Effective January 1, 1994.)



25207.11

The collection program shall require, when economically feasible, that the banned, unregistered, or outdated agricultural wastes which are collected are recycled. If not recycled, the wastes shall be treated or disposed of in compliance with this chapter.

(Added by renumbering Section 25207.10 by Stats. 1993, Ch. 989, Sec. 11. Effective January 1, 1994.)



25207.12

(a)  Any eligible participant who submits banned, unregistered, or outdated agricultural wastes for collection in a program established pursuant to this article is exempt from the fees and reimbursements required by Sections 25174.1, 25205.2, 25205.5, and 25205.7, with regard to the wastes submitted for collection.

(b)  An eligible participant who submits banned, unregistered, or outdated agricultural wastes for collection is exempt from the hazardous waste facilities permit requirements of Section 25201 with regard to the management of the wastes submitted for collection.

(c)  A county operating a collection program in compliance with this article shall not be held liable in any cost recovery action brought pursuant to Section 25360 for any hazardous waste which has been properly handled and transported to an authorized hazardous waste treatment or disposal facility, in compliance with this chapter, at a location other than that of the collection program.

(Amended by Stats. 1997, Ch. 870, Sec. 32. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25207.13

For purposes of complying with the manifest requirements of subdivision (b) of Section 25160, a county which collects banned, unregistered, or outdated agricultural wastes pursuant to this article shall be deemed to be the person who produced the hazardous waste, if the banned, unregistered, or outdated agricultural wastes collected by the county is labeled and no remedial or removal action is required.

(Added by renumbering Section 25207.12 by Stats. 1993, Ch. 989, Sec. 13. Effective January 1, 1994.)






ARTICLE 9.5 - Surface Impoundments

25208

This article shall be known and may be cited as the Toxic Pits Cleanup Act of 1984.

(Added by Stats. 1984, Ch. 1543, Sec. 2.)



25208.1

The Legislature finds and declares as follows:

(a)  Discharges of liquid hazardous wastes or hazardous wastes containing free liquids into lined or unlined ponds, pits, and lagoons pose a serious threat to the quality of the waters of the state.

(b)  Recent reports indicate that hazardous waste contamination from surface impoundments is migrating to domestic drinking water supplies and threatening the continued beneficial uses of the state’s ground and surface waters, air, and environment.

(c)  Under the federal Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sec. 6901 et seq.), and under state regulations, the storage of hazardous wastes in existing ponds has not been required to meet the same requirements as new impoundments, such as double liners, leachate collection, and leak detection.

(d)  Recent studies have found that synthetic liners, clay liners, and combinations, including clay and synthetic liners, impede, but do not eliminate, leachate from surface impoundments migrating into the surrounding environment.

(e)  It is in the public interest to establish a continuing program for the purpose of preventing contamination from, and improper storage, treatment, and disposal of, liquid hazardous wastes or hazardous wastes containing free liquids in surface impoundments. It is the intent of the Legislature, in enacting this article, to establish a program that will ensure that existing surface impoundments are either made safe or are closed, so that they do not contaminate the air or waters of the state, and so that the health, property, and resources of the people of the state are protected.

(Added by Stats. 1984, Ch. 1543, Sec. 2.)



25208.2

For purposes of this article, the following definitions apply:

(a) “Active life of the facility” means that period of time when the facility has the potential to adversely affect the waters of the state, but if the owner enters into an agreement with the board to properly close the impoundment on a specified date, the active life of the facility means that period of time up to that specified date.

(b) “Background water quality” means the level of concentration of indicator parameters in groundwater that is not, or has not been, affected by any hazardous waste, hazardous waste constituent, or hazardous waste leachate emanating from a particular waste management unit.

(c) “Board” or “state board” means the State Water Resources Control Board.

(d) “Close the impoundment” means the permanent termination of all hazardous waste discharge operations at a waste management unit and any operations necessary to prepare that waste management unit for postclosure maintenance that are conducted pursuant to the federal Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sec. 6901 et seq.), and the regulations adopted by the state board and the department concerning the closure of surface impoundments.

(e) “Constituent” means an element, chemical compound, or mixture of compounds that is a component of a hazardous waste or leachate and has the physical or chemical properties that cause the waste to be identified as hazardous waste by the department.

(f) “Discharge” means to place, dispose of, or store liquid hazardous wastes or hazardous wastes containing free liquids into or in a surface impoundment owned or operated by the person who is conducting the placing, disposal, or storage.

(g) “Emergency containment dike” means a berm that is located around a tank solely for the purpose of containing any emergency spills from the tank and does not contain any liquid hazardous waste or hazardous wastes containing free liquids for longer than 48 hours.

(h) “Facility” means the structures, appurtenances, and improvements on the land, and all contiguous land, that are used for treating, storing, or disposing of hazardous waste. A facility may consist of several waste management units.

(i) “Free liquids” means liquids that readily separate from the solid portion of a hazardous waste under ambient temperature and pressure.

(j) “Groundwater” means water below the land surface in a zone of saturation.

(k) “Hazardous waste” means a waste that is a hazardous waste, as specified in this chapter.

(l) “Indicator parameters” means the measureable physical or chemical characteristics in groundwater or soil-pore moisture that are likely to be affected by hazardous waste disposal operations and are used, for comparison purposes, to assess the result of hazardous waste disposal operations at a particular waste management unit on the waters of the state.

(m) “Landfill” means a facility or part of a facility where hazardous waste is placed in or on land for disposal and that is not a land farm, surface impoundment, or an injection well.

(n) “Leachate” means any fluid, including any constituents in the liquid, that has percolated through, migrated from, or drained from, a hazardous waste management unit.

(o) “Owner” means a person who owns a facility or part of a facility.

(p) “Perched water” means a localized body of groundwater that overlies, and is hydraulically separated from, an underlying body of groundwater.

(q) “pH” means a measure of a sample’s acidity expressed as a negative logarithm of the hydrogen ion concentration.

(r) “Pile” means any noncontainerized accumulation of solid, nonflowing hazardous waste that is used for the purpose of treatment or storage.

(s) “Pollution” has the same meaning as defined in Section 13050 of the Water Code.

(t) “Potential source of drinking water” means either water that is identified or designated in a water quality control plan adopted by a regional board as being suitable for domestic or municipal uses and is potable, or water that is located in water-bearing strata, is an underground source of drinking water, as defined in Section 146.3 of Title 40 of the Code of Federal Regulations, and does not meet the criteria for an exempted aquifer, pursuant to Section 146.4 of Title 40 of the Code of Federal Regulations.

(u) “Qualified person” means a person who has at least five years of full-time experience in hydrogeology and who is a certified engineering geologist certified pursuant to Section 7842 of the Business and Professions Code, a professional geologist registered pursuant to Section 7850 of the Business and Professions Code, or a registered civil engineer registered pursuant to Section 6762 of the Business and Professions Code. “Full-time experience” in hydrogeology may include a combination of postgraduate studies in hydrogeology and work experience, with each year of postgraduate work counted as one year of full-time work experience, except that not more than three years of postgraduate studies may be counted as full-time experience.

(v) “Regional board” means the California regional water quality control board for the region in which the surface impoundment is located.

(w) “Report” means the hydrogeological assessment report specified in Section 25208.8.

(x) “Surface impoundment” or “impoundment” means a waste management unit or part of a waste management unit that is a natural topographic depression, artificial excavation, or diked area formed primarily of earthen materials, although it may be lined with artificial materials, that is designed to hold an accumulation of liquid hazardous wastes or hazardous wastes containing free liquids, including, but not limited to, holding, storage, settling, or aeration pits, evaporation ponds, percolation ponds, other ponds, and lagoons. Surface impoundment does not include a landfill, a land farm, a pile, an emergency containment dike, a tank, or an injection well.

(y) “Tank” means a stationary device, designed to contain an accumulation of hazardous waste, that is constructed primarily of nonearthen materials, such as fiberglass, steel, or plastic to provide structural support, and has been issued a permit pursuant to Section 25284.

(z) “Vadose zone” means the zone between the land surface and the water table.

(aa) “Waste management unit” means that portion of a facility used for the discharge of hazardous waste into or onto land, including all containment and monitoring equipment associated with that portion of the facility.

(Amended by Stats. 2006, Ch. 538, Sec. 381. Effective January 1, 2007.)



25208.3

(a)  The state board shall, by emergency regulation, adopt a fee schedule that assesses a fee upon any person discharging any liquid hazardous wastes or hazardous wastes containing free liquids into a surface impoundment, except as provided in Section 25208.17. The state board shall include in this fee schedule the fees charged for applications for, and renewals of, an exemption from Section 25208.5, as specified in subdivision (h) of Section 25208.5, from subdivision (a) of Section 25208.4, as specified in subdivision (b) of Section 25208.4, from subdivision (c) of Section 25208.4, as specified in Section 25208.16, and from Sections 25208.4 and 25208.5, as specified in subdivision (e) of Section 25208.13. The state board shall also include provisions in the fee schedule for assessing a penalty pursuant to subdivision (c). The state board shall set these fees at an amount equal to the state board’s and regional board’s reasonable and anticipated costs of administering this article.

(b)  The emergency regulations that set the fee schedule shall be adopted by the state board in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the state board pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the state board.

(c)  The state board shall send a notice to each person subject to the fee specified in subdivision (a). If a person fails to pay the fee within 60 days after receipt of this notice, the state board shall require the person to pay an additional penalty fee. The state board shall set the penalty fee at not more than 100 percent of the assessed fee, but in an amount sufficient to deter future noncompliance, as based upon that person’s past history of compliance and ability to pay, and upon additional expenses incurred by this noncompliance.

(d)  The state board shall collect and deposit the fees collected pursuant to this article in the Surface Impoundment Assessment Account, which is hereby created in the General Fund. The money within the Surface Impoundment Assessment Account is available, upon appropriation by the Legislature, to the state board and the regional boards for purposes of administering this article and Article 9.7 (commencing with Section 25209.10).

(Amended by Stats. 2002, Ch. 597, Sec. 1. Effective January 1, 2003.)



25208.4

(a)  Notwithstanding any other provision of law, unless the person was granted an exemption pursuant to subdivision (b) on or before December 31, 1987, pursuant to Section 25208.4, as it read on December 31, 1988, or pursuant to Section 25208.13 or 25208.18, a person shall not discharge liquid hazardous wastes or hazardous wastes containing free liquids into a surface impoundment, if the surface impoundment, or the land immediately beneath it, contains hazardous wastes and is within one-half mile upgradient from a potential source of drinking water.

A person who owns a surface impoundment which meets the conditions specified in this subdivision shall close the impoundment.

(b)  A person may apply to a regional board to exempt a surface impoundment from subdivision (a) pursuant to this subdivision. A person shall submit the application for exemption to the regional board on or before January 1, 1986.

(1)  A regional board shall either grant or deny an exemption from subdivision (a) on or before December 31, 1987. A regional board may grant an exemption from subdivision (a) only if the regional board makes both of the following findings:

(A)  No extremely hazardous wastes are currently being discharged into the surface impoundment, and either one of the following applies:

(i)  The records of the person applying for an exemption indicate that no extremely hazardous wastes have been discharged into the surface impoundment.

(ii)  Extremely hazardous wastes are not present in the surface impoundment, in the vadose zone, or in the waters of the state.

(B)  The surface impoundment is in compliance with Section 25208.5, and a report has been filed pursuant to Section 25208.8.

(2)  An exemption granted pursuant to this subdivision shall not be effective for more than five years. Applications for an exemption or a renewal of an exemption shall be accompanied by the fee specified in the fee schedule adopted by the state board pursuant to Section 25208.3. A regional board shall not renew the exemption unless the regional board makes both of the following findings:

(A)  No hazardous waste constituents have migrated from the surface impoundment into the vadose zone or the waters of the state in concentrations which pollute the vadose zone, or pollute, or threaten to pollute, the waters of the state.

(B)  Continuing the operation of the surface impoundment does not pose a significant potential of hazardous waste constituents migrating from the surface impoundment into the vadose zone or the waters of the state, thus polluting the vadose zone, or polluting, or threatening to pollute, these waters.

(3)  Except as provided in paragraph (4), the regional board shall revoke an exemption granted pursuant to this subdivision and require the person granted the exemption to comply with subdivision (a) if the regional board determines that the surface impoundment granted the exemption is polluting, or threatening to pollute, the waters of the state or that hazardous waste constituents are migrating from the surface impoundment into the vadose zone or the waters of the state in concentrations which pollute or threaten to pollute these waters. The regional board shall also issue a cease and desist order pursuant to Section 13301 of the Water Code and require appropriate removal and remedial actions by the person granted the exemption, or the responsible parties, to clean up any pollution which may have occurred.

(4)  Notwithstanding paragraph (3), a regional board may continue in effect an exemption granted pursuant to this subdivision if the regional board orders the person to double line the surface impoundment, equip the surface impoundment with a leachate collection system, and conduct groundwater monitoring, as specified in subdivision (a) of Section 25208.5, within one year after granting this continuance, and if the regional board makes all of the following findings:

(A)  The surface impoundment granted the exemption has hazardous waste constituents, in concentrations which threaten to pollute the waters of the state, which are migrating from the surface impoundment into the vadose zone, but no hazardous waste constituents have migrated into the waters of the state.

(B)  Installing double liners and a leachate collection system and conducting groundwater monitoring, as specified in subdivision (a) of Section 25208.5, will abate the threat to the waters of the state before any hazardous waste constituents migrate to the waters.

(C)  All removal and remedial actions necessary to abate the threat specified in subparagraph (A) can be completed prior to the migration of any hazardous waste constituents into the waters of the state.

(5)  Notwithstanding paragraph (4), the regional board shall revoke the exemption continued pursuant to paragraph (4) and shall require the person granted this continuance to comply with subdivision (a) if the regional board determines either of the following:

(A)  The surface impoundment is polluting the waters of the state or that hazardous waste constituents are migrating from the surface impoundment into the vadose zone or the waters of the state in concentrations which pollute, or threaten to pollute, these waters.

(B)  The person does not comply with the board’s order or conduct the necessary removal or remedial actions, as required by paragraph (4).

The regional board shall also issue a cease and desist order pursuant to Section 13301 of the Water Code and require appropriate removal and remedial actions by the person granted the exemption, or the responsible parties, to clean up any pollution which may have occurred, upon making either of these determinations.

(c)  Notwithstanding any other provision of law, a person shall not discharge any restricted hazardous waste into a surface impoundment, unless the person is granted an exemption pursuant to Section 25208.13 or 25208.16.

(d)  This section shall become operative on January 1, 1989.

(Amended (as amended by Stats. 1985, Ch. 1366, Sec. 3) by Stats. 1988, Ch. 920, Sec. 3. Section operative January 1, 1989, by its own provisions.)



25208.5

(a)  Unless granted an exemption pursuant to subdivision (c) or Section 25208.13 or 25208.18, on or after January 1, 1989, no person shall discharge any liquid hazardous waste or hazardous wastes containing free liquids into a surface impoundment, unless the surface impoundment is double lined, as specified in subdivision (b), equipped with a leachate collection system, and groundwater monitoring is conducted, in accordance with the federal Resource Conservation and Recovery Act of 1976, the regulations and guidance documents adopted pursuant thereto, and the regulations adopted by the state board and the department.

(b)  Until the regulations and guidance documents specified in subdivision (a) relating to double liners for surface impoundments go into effect, the requirement of installing double liners in subdivision (a) may be satisfied by installing a top liner which is designed, operated, and constructed of materials to prevent the migration of any constituents into the top liner during the period the facility remains in operation, including any postclosure monitoring period, and by installing a lower liner which is designed, operated, and constructed to prevent the migration of any constituents through the lower liner during the same period, and is constructed of at least a three-foot thick layer of recompacted clay or other natural materials which have a permeability of not more than 1 x 10-7 centimeter per second.

(c)  A person may apply for an exemption from subdivision (a) for a surface impoundment for which construction had begun on or before July 1, 1984, and which was issued waste discharge requirements by filing an application with the regional board on or before January 1, 1986. The initial application for exemption shall include a completed hydrogeological assessment report which contains the accurate data and documentation specified in Section 25208.8. An application for renewal of an exemption shall include the report only if required by the regional board. If the regional board has not granted the exemption by June 30, 1988, the person shall then comply with the requirements specified in subdivision (a), except that if the regional board denies the application for exemption but determines that a reasonable person would have applied for an exemption, the regional board may temporarily exempt the applicant from subdivision (a), for up to one year from the date of the denial of the exemption, for the sole purpose of bringing the surface impoundment into compliance with subdivision (a).

(d)  The regional board may grant an exemption upon reviewing the application and making all of the following findings:

(1)  The applicant has fully complied with subdivision (c).

(2)  No hazardous waste constituents have migrated from the surface impoundment into the vadose zone or the waters of the state in concentrations which pollute or threaten to pollute the waters of the state.

(3)  Continuing the operation of the surface impoundment without the requirements specified in subdivision (a) does not pose a significant potential of hazardous waste constituents migrating from the surface impoundments into the vadose zone or the waters of the state, in concentrations which pollute or threaten to pollute the waters of the state.

(e)  If the regional board grants an exemption pursuant to subdivision (d), the regional board shall revise the waste discharge requirements prescribed pursuant to Section 13263 of the Water Code for that surface impoundment based upon a review of the report and shall include conditions in the waste discharge requirements to ensure that the waters of the state will not be threatened with pollution or polluted.

(f)  An exemption granted pursuant to subdivision (d) or (g) shall not be effective for more than five years. A regional board shall not renew the exemption unless the regional board makes the findings specified in subdivision (d).

(g)  If a regional board does not take any action by June 30, 1988, on a completed application for an exemption that was filed on or before January 1, 1986, the person who filed the application may file a request with the state board on or before July 31, 1988, to review the application. The state board shall deny or grant the exemption pursuant to the findings specified in subdivision (d) within four months after the request for review is filed, and, if the board grants the exemption, the state board shall revise the waste discharge requirements pursuant to subdivision (e). An exemption granted pursuant to this subdivision is subject to the requirements specified in subdivision (f). The state board shall act on an application for exemption on or before November 30, 1988. A person who files a request for a review of an application with the state board is exempt from subdivision (a) until the state board acts on the application, and, if the state board denies the exemption, the applicant is exempt from subdivision (a) for one year from the date of the denial of the exemption for the sole purpose of bringing the surface impoundment into compliance with subdivision (a).

(h)  Applications for an exemption or a renewal of an exemption shall be accompanied by the fee specified in the fee schedule adopted by the state board pursuant to Section 25208.3.

(Amended by Stats. 1988, Ch. 920, Sec. 4.)



25208.6

When a regional board determines that a surface impoundment is polluting, or threatens to pollute, the waters of the state or that hazardous waste constituents are migrating from that surface impoundment into the vadose zone or the waters of the state, in concentrations which pollute the vadose zone, or pollute, or threaten to pollute, the waters of the state, the regional board shall either order the surface impoundment to close, if the regional board determines that requiring the installation of double liners and a leachate collection system and the conducting of groundwater monitoring, as specified in subdivision (a) of Section 25208.5, does not provide reasonable assurance of protection against future migration into the vadose zone or the waters of the state, or take both of the following actions:

(a)  Issue a cease and desist order pursuant to Section 13301 of the Water Code prohibiting any discharge into the surface impoundment and require appropriate removal and remedial actions by the person or other responsible parties to clean up any pollution which may have occurred.

(b)  Require the surface impoundment to comply with subdivision (a) of Section 25208.5. The regional board shall not grant an exemption for such a surface impoundment pursuant to subdivision (c) of Section 25208.5.

(Added by Stats. 1984, Ch. 1543, Sec. 2.)



25208.7

(a)  The regional board shall make at least one inspection per year of all facilities with surface impoundments, and shall regularly review monitoring data, as necessary, to ensure that all surface impoundments comply with this article and that any equipment or programs required pursuant to this article are operating properly.

(b)  Except as provided in subdivisions (c) and (d), each regional board shall establish a schedule and a notification system requiring the submission of reports to the regional board on or before January 1, 1988, by every person discharging liquid hazardous wastes or hazardous wastes containing free liquids into a surface impoundment located within the jurisdiction of the regional board. Any person discharging liquid hazardous wastes or hazardous wastes containing free liquids into a surface impoundment who receives this notice from the regional board shall submit a report to the regional board within the time specified in the notice, except that if the person has filed a report with an application for exemption, pursuant to subdivision (c) of Section 25208.5, the regional board shall not require the person to file a report.

(c)  The regional board may require that the report specified in Section 25208.8 be filed by a person who has conducted a site assessment pursuant to subdivision (a) of Section 25208.17 only after the regional board makes the determination specified in subdivision (g) of Section 25208.17.

(d)  The regional board may exempt a person from submitting a report specified in Section 25208.8 if the person has ceased discharging into the surface impoundment, the person closed the surface impoundment on or before December 31, 1985, with the approval of the regional board and the department, and the board makes both of the following findings:

(1)  The report is not required to determine the extent to which the hazardous waste constituents have migrated from the surface impoundment.

(2)  No hazardous waste constituents are present in the vadose zone or the waters of the state beneath the surface impoundment in concentrations which pollute the vadose zone or threaten to pollute or pollute the waters of the state.

(Amended by Stats. 1987, Ch. 748, Sec. 1.)



25208.8

A person who receives a notice from a regional board pursuant to Section 25208.7 or who files an application for an exemption pursuant to Section 25208.5 or 25208.13, shall submit a hydrogeological assessment report to the regional board. A qualified person shall be responsible for the preparation of the report and shall certify its completeness and accuracy. The report shall contain, for each surface impoundment, any information required by the state board or the regional board, and all of the following information:

(a) A description of the surface impoundment, including its physical characteristics, its age, the presence or absence of a liner, a description of the liner, the liner’s compatibility with the hazardous wastes discharged to the impoundment, and the design specifications of the impoundment.

(b) A description of the volume and concentration of hazardous waste constituents placed in the surface impoundment, based on a representative chemical analysis of the specific hazardous waste type and accounting for variance in hazardous waste constituents over time.

(c) A map showing the distances, within the facility, to the nearest surface water bodies and springs, and the distances, within one mile from the facility’s perimeter, to the nearest surface water bodies and springs.

(d) Tabular data for each surface water body and spring shown on the map specified in subdivision (c) that indicate its flow and a representative water analysis. The report shall include an evaluation and characterization of seasonal changes and, if substantive changes result from season to season, the tabular data shall reflect these seasonal changes.

(e) A map showing the location of all wells within the facility and the locations of all wells within one mile of the facility’s perimeter. The report shall include, for each well, a description of the present use of the well, a representative water analysis from the well, and, when possible, the water well driller’s report or well log.

(f) An analysis of the vertical and lateral extent of the perched water and water-bearing strata that could be affected by leachate from the surface impoundment, and the confining beds under and adjacent to the surface impoundment. This analysis shall include all of the following:

(1) Maps showing contours of equal elevation of the water surface for perched water, unconfined water, and confined groundwater required to be analyzed by this subdivision.

(2) An estimate of the groundwater flow, direction of the perched water, and all water-bearing strata on both the maps and the subsurface geologic cross sections.

(3) An estimate of the transmissivity, permeability, and storage coefficient for each perched zone of water and water-bearing strata identified on the maps specified in paragraph (1).

(4) A determination of the rate of groundwater flow.

(5) A determination of the water quality of each zone of the water-bearing strata and perched water that is identified on the maps specified in paragraph (1) and is under, or adjacent to, the facility. This determination shall be conducted by taking samples either from upgradient of the surface impoundment or from another location that has not been affected by leakage from the surface impoundment.

(g) An indication as to whether the groundwater is contiguous with regional bodies of groundwater and the depth measured to the groundwater, including the depth measured to perched water and water-bearing strata identified on the maps specified in paragraph (1) of subdivision (f).

(h) The following climatological information:

(1) A map showing the contours for the mean annual long-term precipitation for the surrounding region within 10 miles of the surface impoundment.

(2) Calculations estimating the maximum 24-hour precipitation and maximum and minimum annual precipitation at the facility based upon direct measurement at the facility or upon measured values of precipitation from a nearby climatologically similar station.

(3) The projected volume and pattern of runoff for any streams that, in a 100-year interval, could affect the facility, including peak stream discharges associated with storm conditions.

(i) A description of the composition of the vadose zone beneath the surface impoundment. This description shall include a chemical and hydrogeological characterization of both the consolidated and unconsolidated rock material underlying the surface impoundment, and an analysis for pollutants, including those constituents discharged into the surface impoundment. This description shall also include soil moisture readings from a representative number of points around the surface impoundment’s perimeter and at the maximum depth of the surface impoundment. If the regional board determines that the use of suction type soil sampling devices is infeasible due to climate, soil hydraulics, or soil texture, the regional board may authorize the use of alternative devices. The report shall arrange all monitoring data in a tabular form so that the data, the constituents, and the concentrations are readily discernible.

(j) A measurement of the chemical characteristics of the soil made by collecting a soil sample upgradient from the impoundment or from an area that has not been affected by seepage from the surface impoundment and is in a hydrogeologic environment similar to the surface impoundment. The measurement shall be analyzed for the same pollutants analyzed pursuant to subdivision (i).

(k) A description of the existing monitoring being conducted to detect leachate, including vadose zone monitoring, the number and positioning of the monitoring wells, the monitoring wells’ distances from the surface impoundment, the monitoring wells’ design data, the monitoring wells’ installation, the monitoring development procedures, the sampling methodology, the sampling frequency, the chemical constituents analyzed, and the analytical methodology. The design data of the monitoring wells shall include the monitoring wells’ depth, the monitoring wells’ diameters, the monitoring wells’ casing materials, the perforated intervals within the well, the size of the perforations, the gradation of the filter pack, and the extent of the wells’ annular seals.

(l) Documentation demonstrating that the monitoring system and methods used at the facility can detect any seepage before the hazardous waste constituents enter the waters of the state. This documentation shall include, but is not limited to, substantiation of each of the following:

(1) The monitor wells are located close enough to the surface impoundment to identify lateral and vertical migration of any constituents discharged to the impoundment.

(2) The monitoring wells are not located within the influence of any adjacent pumping wells that might impair their effectiveness.

(3) The monitor wells are only screened in the aquifer to be monitored.

(4) The chosen casing material does not interfere with, or react to, the potential contaminants of major concern at the facility.

(5) The casing diameter allows an adequate amount of water to be removed during sampling and allows full development of the monitor well.

(6) The annular seal prevents pollutants from migrating down the monitor well.

(7) The methods of water sample collection require that the sample is collected after at least five well volumes have been removed from the well and that the samples are transported and handled in accordance with the United States Geological Survey’s “National Handbook of Recommended Methods for Water-Data Acquisition,” which provides guidelines for collection and analysis of groundwater samples for selected unstable constituents. If the wells are low-yield wells, in that the wells are incapable of yielding three well volumes during a 24-hour period, the methods of water sample collection shall ensure that a representative sample is obtained from the well.

(8) The hazardous waste constituents selected for analysis are specific to the facility, taking into account the chemical composition of hazardous wastes previously placed in the surface impoundment. The monitoring data shall be arranged in tabular form so that the date, the constituents, and the concentrations are readily discernible.

(9) The frequency of monitoring is sufficient to give timely warning of leachate so that remedial action can be taken prior to any adverse changes in the quality of the groundwater.

(10) A written statement from the qualified person preparing the report indicating whether any constituents have migrated into the vadose zone, surface water bodies, perched water, or water-bearing strata.

(11) A written statement from the qualified person preparing the report indicating whether any migration of leachate into the vadose zone, surface water bodies, perched water, or water-bearing strata is likely or not likely to occur within five years, and any evidence supporting that statement.

(Amended by Stats. 2006, Ch. 538, Sec. 382. Effective January 1, 2007.)



25208.9

(a)  Notwithstanding Section 25189, any person who is required to file a hydrogeological assessment report with a regional board pursuant to Section 25208.7, and who fails to do so, shall be liable civilly in a sum of not less than one thousand dollars ($1,000) and not more than ten thousand dollars ($10,000) for each day the report has not been received.

(b)  Notwithstanding Section 25189, any person who submits false information to the regional board shall be liable civilly in a sum of not less than two thousand dollars ($2,000) and not more than twenty-five thousand dollars ($25,000) for each day the false information goes uncorrected.

(c)  In determining the amount of civil liability imposed pursuant to this section, the court shall consider all relevant circumstances, including, but not limited to, the extent of harm or potential harm caused by the violation, the nature of the violation and the period of time over which it occurred, the frequency of past violations, and the corrective action, if any, taken by the person.

(d)  A regional board shall submit any report that contains false information to the State Board for Geologists and Geophysicists for the purpose of disciplinary action pursuant to Section 7860 of the Business and Professions Code or to the Board for Professional Engineers and Land Surveyors for the purpose of taking disciplinary action pursuant to Section 6775 of the Business and Professions Code, as appropriate.

(Amended by Stats. 1998, Ch. 59, Sec. 15. Effective January 1, 1999.)



25208.10

For purposes of performing the functions and duties provided for in this article, and because of the urgency in protecting the public, the state board and regional boards may, during the 1984–85 fiscal year, contract for temporary services necessary to implement this article.

(Added by Stats. 1984, Ch. 1543, Sec. 2.)



25208.11

This article shall not be construed to limit or abridge the powers and duties granted to the department pursuant to this chapter or pursuant to Chapter 6.8 (commencing with Section 25300) or to the state board or any regional board pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(Added by Stats. 1984, Ch. 1543, Sec. 2.)



25208.12

Article 2 (commencing with Section 13320) of, Article 3 (commencing with Section 13330) of, and Article 4 (commencing with Section 13340) of, Chapter 5 of Division 7 of the Water Code applies to any action of, or failure to act by, a regional board pursuant to this article.

(Added by Stats. 1984, Ch. 1543, Sec. 2.)



25208.13

(a)  If the regional board determines that certain mining wastes have properties so that the wastes do not pollute or threaten to pollute the waters of the state when discharged into a surface impoundment which is in compliance with all applicable regulations adopted by the state board pursuant to Division 7 (commencing with Section 13000) of the Water Code, the regional board may exempt a surface impoundment into which these mining wastes are discharged from Sections 25208.4 and 25208.5, pursuant to subdivision (b).

(b)  A person may apply to a regional board authorized pursuant to subdivision (a) for an exemption from Section 25208.4 or 25208.5, or from both sections, for a surface impoundment, into which mining wastes are discharged by filing an application with the regional board. If the surface impoundment was constructed before January 1, 1984, the person shall file the application with a regional board by January 1, 1986. Except as provided in subdivision (c), the initial application for exemption shall include a completed hydrogeological assessment report which contains the accurate data and documentation specified in Section 25208.8. A regional board may grant the applicant an exemption from Section 25208.4 or 25208.5, or both, if the regional board makes both of the following findings:

(1)  The applicant for the exemption has fully complied with all the applicable regulations adopted by the state board for mining waste.

(2)  The surface impoundment does not pollute or threaten to pollute the waters of the state.

(c)  If the regional board grants an exemption pursuant to subdivision (b), the regional board shall revise the waste discharge requirements prescribed pursuant to Section 13263 of the Water Code for that surface impoundment based upon a review of the report and shall include conditions in the waste discharge requirement to ensure that the waters of the state will not be polluted or threatened with pollution. Except as hereafter provided, if the regional board does not grant the exemption within two years of the date of application, the applicant shall comply with the requirements specified in either Section 25208.4 or 25208.5, or with both sections, whichever is applicable, within three years from the initial date of application. If the applicant submitted the hydrogeologic assessment report on or before January 1, 1986, and the regional board determines that the report submitted contains insufficient information to allow the regional board to complete a reasoned evaluation and the applicant did not receive notice in writing of the deficiencies on or before January 1, 1988, the applicant may be granted up to a maximum of one year from the date of written notification of the deficiencies for the sole purpose of providing the information necessary to correct the deficiencies. Upon receipt of the additional information, the regional board shall complete the evaluation and may grant an exemption in accordance with this section within 60 days. If the regional board denies the exemption, the applicant shall comply with the requirements specified in either Section 25208.4 or 25208.5, or with both sections, whichever is applicable, within one year of the date of denial.

(d)  An exemption granted pursuant to subdivision (b) shall not be effective for more than five years. A regional board shall not renew the exemption unless the regional board makes the findings specified in subdivision (b).

(e)  Applications for an exemption or renewal of an exemption shall be accompanied by the fee specified in the fee schedule adopted by the state board pursuant to Section 25208.3.

(f)  If a regional board determines that a surface impoundment granted an exemption pursuant to subdivision (b) is polluting the waters of the state, the regional board shall take all of the actions specified in Section 25208.6.

(Amended by Stats. 1988, Ch. 885, Sec. 1.)



25208.14

Not later than January 1, 1987, the state board shall provide the Legislature with a report containing information regarding the number of applications for exemption which are filed pursuant to Sections 25208.4 and 25208.5. The state board shall include in this report a preliminary workplan detailing plans for implementation of this article.

The time limits set forth in this article are predicated upon the assumption that there will be not more than 300 applications filed pursuant to subdivision (b) of Section 25208.4 and subdivision (c) of Section 25208.5. The time limits set forth in this article assume that there are, on the average, three surface impoundments per facility.

It is the intent of the Legislature that if it determines that there are more than 300 applications filed with regional boards with on the average, more than three surface impoundments for each facility, the Legislature will adjust the time limits specified in Sections 25208.4 and 25208.5.

The Legislature hereby recognizes that if there are more than 300 applications filed by January 1, 1986, with the regional boards, the time limits should be adjusted to ensure a thorough analysis of each application.

(Added by Stats. 1984, Ch. 1543, Sec. 2.)



25208.15

(a)  Notwithstanding any other provision of this article, an in-ground sump, used by a pest control operator licensed under Section 11705 of the Food and Agricultural Code, or used by a local or state agency, which meets all of the specifications listed in subdivision (b) and complies with subdivision (c), is exempt from the requirements of subdivision (a) of Section 25208.4, Section 25208.5, and Section 25208.8 if, prior to installation, the plan for the in-ground system is submitted to the regional board and the regional board determines that the system complies with this section.

(b)  For purposes of this article, an “in-ground sump” shall have the following specifications:

(1)  It consists of two containment units. The primary container is constructed primarily of nonearthen materials, including, but not limited to, stainless steel or plastic, and is designed to prevent the migration of any constituents into the secondary container. The secondary container is constructed of impermeable materials and is designed to prevent the migration of any hazardous waste constituents into the ground surrounding the secondary container. The secondary container shall also be designed to prevent the intrusion of groundwater, rainwater, or any other surface runoff into the space beneath the primary container.

(2)  It is designed to allow visual inspection of the space underlying the primary container each operating day.

(3)  The dimensions of the in-ground sump do not exceed six feet in depth, nor 75 square feet of surface area for each hazardous waste containment system.

(4)  The in-ground sump is used for pest control operations.

(c)  In order to qualify for the exemption, an in-ground sump shall be pumped empty of free liquid at least twice each operating day and these free liquids shall not be returned to the sump. The sump shall be visually inspected at least once each operating day. A record of all visual inspections shall be maintained by the pest control operator or local or state agency and shall be audited by the regional board at least annually.

(d)  If at any time the regional board determines that the primary container of an in-ground sump is leaking, the regional board shall immediately order the discharge to cease and shall either order installation of a new primary container as provided in paragraph (1) of subdivision (b) or revoke the exemption authorized by this section. Nothing in this section shall be construed to limit the regional board’s authority to take any action necessary to determine whether an in-ground sump poses any threat to the waters of the state.

(Added by Stats. 1985, Ch. 1400, Sec. 1.)



25208.16

(a)  A person may apply to the regional board for an exemption from subdivision (c) of Section 25208.4 for a surface impoundment into which restricted hazardous wastes that do not contain cyanide wastes or polychlorinated biphenyls (PCBs) in concentrations specified in paragraphs (1) and (4) of subdivision (a) of Section 25122.7 are discharged for the purpose of onsite temporary storage and treatment by filing an application with the regional board. If the surface impoundment was constructed before January 1, 1984, the person shall file the application with a regional board by March 1, 1986. The initial application for exemption shall include a completed hydrogeological assessment report that contains the accurate data and documentation specified in Section 25208.8. A regional board may grant the applicant an exemption from subdivision (c) of Section 25208.4 if the regional board makes all of the following findings:

(1)  No extremely hazardous wastes are currently being discharged into the surface impoundment, and either one of the following applies:

(A)  The records of the person applying for the exemption indicate that no extremely hazardous wastes have been discharged into the surface impoundment.

(B)  Extremely hazardous wastes are not present in the surface impoundment, in the vadose zone, or in the waters of the state.

(2)  The surface impoundment is used for the purpose of temporary storage and noncontinuous batch treatment, all hazardous wastes are removed after each batch treatment within 30 days from the date of discharge into the impoundment, and the surface impoundment is visually inspected prior to each use, tested for integrity at least annually, and is in compliance with subdivision (a) of Section 25208.7. A report of this test shall be filed with the regional board.

(3)  The surface impoundment is in compliance with Section 25208.5 and a report has been filed pursuant to Section 25208.8.

(b)  For purposes of this section, “treatment” means any method of neutralization and precipitation of metals from an acidic solution that changes the physical or chemical characteristics of the restricted hazardous waste so as to render it less harmful to the quality of the waters of the state, safer to handle, or easier to contain or manage.

(c)  An exemption granted pursuant to subdivision (a) shall be effective for not more than five years. A regional board shall not renew the exemption unless the regional board makes the findings specified in subdivision (a).

(d)  Applications for an exemption or renewal of an exemption shall be accompanied by the fee specified in the fee schedule adopted by the state board pursuant to Section 25208.3.

(e)  If a regional board determines that a surface impoundment granted an exemption pursuant to subdivision (a) is polluting, or threatening to pollute, the waters of the state, the regional board shall take all of the actions specified in Section 25208.6.

(f)  The exemption authorized by this section shall be available only for surface impoundments used for the temporary storage and treatment of boiler cleaning wastes at fossil-fueled powerplants owned or operated by a public utility subject to the jurisdiction of the Public Utilities Commission used to generate electricity for sale to the public, except that a public utility that has secured an exemption under this section may transfer that exemption to a subsequent owner of the fossil-fueled powerplant, regardless of whether the subsequent owner is a public utility subject to the jurisdiction of the Public Utilities Commission or sells the electricity generated to the public, if all of the conditions of subdivision (i) are met. If the exemption is transferred, all the requirements of this section shall apply to the subsequent owner. A subsequent owner may, in turn, transfer the exemption to another subsequent owner if all the conditions of subdivision (i) are met at the time of that transfer.

(g)  For purposes of this section, any surface impoundment located within one-half mile up gradient of a potential source of drinking water shall comply with the requirements for double liners, leachate collection systems, and groundwater monitoring specified in subdivision (a) of Section 25208.5, and shall not be granted an exemption pursuant to subdivision (c) of Section 25208.5.

(h)  For purposes of this section, any surface impoundment not located within one-half mile up gradient of a potential source of drinking water shall be equipped with double liners, a leachate collection system, and groundwater monitoring. The leachate collection system and groundwater monitoring required by this subdivision shall be consistent with the requirements specified in subdivision (a) of Section 25208.5. The requirements for double liners in this section may be satisfied by double liners made of synthetic or other materials with a permeability of not more than 1 x 10-7 centimeters per second. If a substantial breach of the top liner in any surface impoundment covered by this subdivision is detected through inspection, testing, or otherwise, the integrity of the top liner shall be restored prior to the next subsequent use of the impoundment.

(i)  A subsequent owner of a fossil-fueled powerplant seeking to obtain a transfer of an exemption granted under this section shall apply for that exemption transfer to the regional board. The application may be granted by the regional board only if the regional board finds that all of the following conditions have been met:

(1)  The subsequent owner, at the time of the transfer, will be in compliance with all requirements of this section.

(2)  The hydrogeological assessment report, as required by subdivision (a), is on file.

(3)  The surface impoundment has been inspected and tested for integrity within the six months prior to the date of the proposed transfer.

(4)  The subsequent owner has obtained a transfer of the hazardous waste facilities permit applicable to the surface impoundment and has demonstrated compliance with the financial assurance and liability insurance requirements specified in Article 8 (commencing with Section 66264.140) of Chapter 14 of Division 4.5 of Title 22 of the California Code of Regulations, or any successor regulation.

(5)  The application for transfer of the exemption is accompanied by a fee sufficient to cover the costs of processing the application, as determined by the regional board.

(Amended by Stats. 1997, Ch. 330, Sec. 1. Effective January 1, 1998.)



25208.17

(a) Except as provided in subdivision (g), a person specified in subdivision (h) is exempt from filing the report required by Section 25208.7 if the surface impoundment has been closed, or will be closed before January 1, 1988, in accordance with Subchapter 15 (commencing with Section 2510) of Chapter 3 of Title 23 of the California Code of Regulations, and it has only been used for the discharge of economic poisons, as defined in Section 12753 of the Food and Agricultural Code, and if the person submits an application for exemption to the regional board on or before February 1, 1987, pursuant to subdivision (b) and an initial hydrogeological site assessment report to the regional board on or before July 1, 1987. A qualified person shall be responsible for the preparation of the hydrogeological site assessment report and shall certify its completeness and accuracy.

(b) A person seeking exemption from Section 25208.7 shall file an application for exemption with the regional board on or before February 1, 1987, together with an initial filing fee of three thousand dollars ($3,000). The application shall include the names of persons who own or operate each surface impoundment for which the exemption is sought and the location of each surface impoundment for which an exemption is sought.

(c) Notwithstanding Section 25208.3, each person filing an application for exemption pursuant to subdivision (b) shall pay only the application fee provided in subdivision (b) and any additional fees assessed by the state board to recover the actual costs incurred by the state board and regional boards to administer this section. The person is not liable for fees assessed pursuant to Section 25208.3, except that, if the person is required to comply with Section 25208.7 or 25208.6, the fees assessed under this section shall include the costs of the regional board and state board to administer those sections.

(d) If a person fails to pay the initial filing fee by February 1, 1987, or fails to pay any subsequent additional assessment pursuant to subdivision (c), the person shall be liable for a penalty of not more than 100 percent of the fees due and unpaid, but in an amount sufficient to deter future noncompliance, as based upon that person’s past history of noncompliance and ability to pay, and upon additional expenses incurred by the regional board and state board as a result of this noncompliance.

(e) Notwithstanding Section 25208.3, after the regional board has made a determination pursuant to subdivision (g), a final payment or refund of fees specified in subdivision (c) shall be made so that the total fees paid by the person shall be sufficient to cover the actual costs of the state board and the regional board in administering this section.

(f) The hydrogeological site assessment report shall contain, for each surface impoundment, all of the following information:

(1) A description of the surface impoundment, including its physical characteristics, its age, the presence or absence of a liner, a description of the liner, the liner’s compatibility with the hazardous wastes discharged to the impoundment, and the design specifications of the impoundment.

(2) A description of the volume and concentration of hazardous waste constituents placed in the surface impoundment, based on a representative chemical analysis of the specific hazardous waste type and accounting for variance in hazardous waste constituents over time.

(3) An analysis of surface and groundwater on, under, and within one mile of the surface impoundment to provide a reliable indication of whether or not hazardous constituents or leachate is leaking or has been released from the surface impoundment.

(4) A chemical characterization of soil-pore liquid in areas that are likely to be affected by hazardous constituents or leachate released from the surface impoundment, as compared to geologically similar areas near the surface impoundment that have not been affected by releases from the surface impoundment. This characterization shall include both of the following:

(A) A description of the composition of the vadose zone beneath the surface impoundment. This description shall include a chemical and hydrogeological characterization of both the consolidated and unconsolidated geologic materials underlying the surface impoundment, and an analysis for pollutants, including those constituents discharged into the surface impoundment. This description shall also include soil moisture readings from a representative number of points around the surface impoundment’s perimeter and at the maximum depth of the surface impoundment. If the regional board determines that the use of suction type soil sampling devices is infeasible due to climate, soil hydraulics, or soil texture, the regional board may authorize the use of alternative devices. The initial report shall contain all data in tabular form so that data, constituents, and concentrations are readily discernible.

(B) A determination of the chemical characteristics of the soil made by collecting a soil sample upgradient from the impoundment or from an area that has not been affected by seepage from the surface impoundment and that is in a hydrogeologic environment similar to the surface impoundment. The determinations shall be analyzed for the same pollutants analyzed pursuant to subparagraph (A).

(5) A description of current groundwater and vadose zone monitoring being conducted at the surface impoundment for leak detection, including detailed plans and equipment specifications and a technical report that provides the rationale for the spatial distribution of groundwater and vadose zone monitoring points for the design of monitoring facilities, and for the selection of monitoring equipment. This description shall include:

(A) A map showing the location of monitoring facilities with respect to each surface impoundment.

(B) Drawings and design data showing construction details of groundwater monitoring facilities, including all of the following:

(i) Casing and hole diameter.

(ii) Casing materials.

(iii) Depth of each monitoring well.

(iv) Size and position of perforations.

(v) Method for joining sections of casing.

(vi) Nature and gradation of filter material.

(vii) Depth and composition of annular seals.

(viii) Method and length of time of development.

(ix) Method of drilling.

(C) Specifications, drawings, and data for the location and installation of vadose zone monitoring equipment.

(D) Discussion of sampling frequency and methods and analytical protocols used.

(E) Justification of indicator parameters used.

(6) Documentation demonstrating that the monitoring system and methods used at the facility can detect any seepage before the hazardous waste constituents enter the waters of the state. This documentation shall include, but is not limited to, substantiation of each of the following:

(A) The monitoring facilities are located close enough to the surface impoundment to identify lateral and vertical migration of any constituents discharged to the impoundment.

(B) The groundwater monitoring wells are not located within the influence of any adjacent pumping water wells that might impair their effectiveness.

(C) The groundwater monitoring wells are screened only in the zone of groundwater to be monitored.

(D) The casing material in the groundwater monitoring wells does not interfere with, or react to, the potential contaminants of major concern at the impoundment.

(E) The casing diameter allows an adequate amount of water to be removed during sampling and allows full development of each well.

(F) The annular seal of each groundwater monitoring well prevents pollutants from migrating down the well.

(G) The water samples are collected after at least five well volumes have been removed from the well and that the samples are collected, preserved, transported, handled, analyzed, and reported in accordance with guidelines for collection and analysis of groundwater samples that provide for preservation of unstable indicator parameters and prevent physical or chemical changes that could interfere with detection of indicator parameters. If the wells are low-yield wells, in that the wells are incapable of yielding three well volumes during a 24-hour period, the methods of water sample collection shall ensure that a representative sample is obtained from the well.

(H) The hazardous waste constituents selected for analysis are specific to the facility, taking into account the chemical composition of hazardous wastes previously placed in the surface impoundment.

(I) The frequency of monitoring is sufficient to give timely warning of any leakage or release of hazardous constituents or leachate so that remedial action can be taken prior to any adverse changes in the quality of the groundwater.

(7) A written statement from the qualified person preparing the report indicating whether any hazardous constituents or leachate has migrated into the vadose zone, water-bearing strata, or waters of the state in concentrations that pollute or threaten to pollute the waters of the state.

(8) A written statement from the qualified person preparing the report indicating whether any migration of hazardous constituents or leachate into the vadose zone, water-bearing strata, or waters of the state is likely or not likely to occur within five years, and any evidence supporting that statement.

(g) The regional board shall complete a thorough analysis of each hydrogeological site assessment report submitted pursuant to subdivision (b) within one year after submittal. If the regional board determines that a hazardous waste constituent from the surface impoundment is polluting or threatening to pollute, as defined in subdivision (l) of Section 13050 of the Water Code, both of the following shall occur:

(1) The regional board shall issue a cease and desist order or a cleanup and abatement order that prohibits any discharge into the surface impoundment and requires compliance with Section 25208.6.

(2) The person shall file a report pursuant to Section 25208.7 within nine months after the regional board makes the determination pursuant to subdivision (g). In making any determination under this subdivision, the regional board shall state the factual basis for the determinations.

(h) For purposes of this section, “person” means only the following:

(1) Pest control operators and businesses licensed pursuant to Section 11701 of the Food and Agricultural Code.

(2) Local governmental vector control agencies who have entered into a cooperative agreement with the department pursuant to Section 116180.

(Amended by Stats. 2006, Ch. 538, Sec. 383. Effective January 1, 2007.)






ARTICLE 9.6 - Land Treatment Units

25209

The Legislature finds and declares as follows:

(a)  Hazardous waste discharged into land treatment units may migrate beyond the treatment zone of the land treatment unit and thereby threaten the public health and the environment and pose a serious threat to the quality of the waters of this state.

(b)  With the exception of land treatment units, all major forms of land disposal units are required by law to be equipped with liner and leachate collection and removal systems to ensure sufficient protection of the public health and safety and the environment and to protect the quality of the waters of this state. It is in the public interest to extend these requirements to include land treatment units.

(c)  It is the intent of the Legislature to establish a uniform and workable procedure for implementing requirements for liner and leachate collection and removal systems in all existing land treatment units, and replacements and lateral expansions of existing and new land treatment units, and to ensure that the vadose zone and groundwater beneath all land treatment units is adequately monitored to detect the presence of any contamination. Land treatment units in operation in this state must be made safe, or closed if necessary, to protect public health and safety and the environment, including the waters of the state.

(Added by Stats. 1987, Ch. 1374, Sec. 1.)



25209.1

For purposes of this article, the following definitions apply:

(a)  “Discharge” means to place or dispose hazardous wastes in a land treatment unit.

(b)  “Facility” has the meaning specified in Section 25117.1.

(c)  “Hazardous constituent” has the meaning specified in regulations adopted by the department.

(d)  “Hazardous waste” means a hazardous waste, as defined in Section 25117 and “non-RCRA hazardous waste” has the same meaning as defined in Section 25117. 9.

(e)  “Land treatment unit” means a facility or part of a facility at which hazardous waste is applied onto or incorporated into the soil surface so that hazardous constituents are degraded, transformed, or immobilized within the treatment zone. A land treatment unit is a disposal unit if the waste will remain after closure.

(f)  “Potential source of drinking water” has the meaning specified in subdivision (s) of Section 25208.2.

(g)  “Treatment zone” means the portion of a land treatment unit including the soil surface, within which hazardous constituents are degraded, transformed, or immobilized. A treatment zone may not extend more than five feet from the initial soil surface and the base of the treatment zone shall be a minimum of five feet above the highest anticipated elevation of the water table.

(h)  “Vadose zone” means the unsaturated zone outside the treatment zone and between the land surface and the water table.

(i)  “Waste management unit” has the meaning specified in the regulations adopted by the department.

(Amended by Stats. 1990, Ch. 1686, Sec. 10.)



25209.2

(a)  Except as provided in Section 25209.5, unless granted a variance pursuant to subdivision (b), or exempted pursuant to Section 25209.6, no person shall discharge hazardous waste into a new land treatment unit at a new or existing facility, any land treatment unit which replaces an existing land treatment unit, or any laterally expanded portion of an existing land treatment unit that has not been equipped with liners, a leachate collection and removal system, a groundwater monitoring system, and a vadose zone monitoring system which satisfy the requirements of Section 25209.5.

(b)  The department may grant a variance from the requirements of subdivision (a) and Section 25209.3, concerning equipping the land treatment unit with liners and a leachate collection and removal system, if the owner or operator demonstrates to the department and the department finds all of the following:

(1)  If the land treatment unit is an existing land treatment unit, no hazardous constituents have migrated from the treatment zone of the land treatment unit into the vadose zone or into the waters of the state. In making this demonstration the owner or operator shall take a sufficient number of core samples in, beneath, and surrounding the treatment zone of the land treatment unit to characterize the chemical constituents in the treatment zone, in the immediate area of the vadose zone surrounding the treatment zone, and in the area of the vadose zone beneath the treatment zone and shall submit groundwater monitoring data sufficient in scope to demonstrate that there has been no migration of hazardous constituents into the vadose zone or into the waters of the state. The owner or operator, as an alternative to taking these core samples, may use the data obtained from any land treatment demonstration required by the department before issuing a hazardous waste facilities permit pursuant to Section 25200, if the data were obtained not more than two years prior to the application for the variance and is sufficient in scope to demonstrate that there has been no migration of hazardous constituents into the vadose zone or into the waters of the state.

(2)  Notwithstanding the date that the land treatment unit commences operations, the design and operating practices will prevent the migration of hazardous constituents from the treatment zone of the land treatment unit into the vadose zone or into the waters of the state.

(3)  Notwithstanding the date that the land treatment unit commences operations, the design and operating practices provide for rapid detection and removal or remediation of any hazardous constituents that migrate from the treatment zone of the land treatment unit into the vadose zone or into the waters of the state.

(c)  (1)  The department may renew a variance only in those cases where an owner or operator can demonstrate, and the department finds, both of the following:

(A)  No hazardous constituents have migrated from the treatment zone of the land treatment unit into the vadose zone or into the waters of the state.

(B)  Continuing the operation of the land treatment unit does not pose a significant potential of hazardous constituents migrating from the land treatment unit into the vadose zone or into the waters of the state.

(2)  In making the demonstration for the renewal of a variance pursuant to this subdivision, the owner or operator may use field tests, laboratory analyses, or, operating data.

(d)  A variance, or a renewal of a variance, may be issued for a period not to exceed three years.

(e)  Except for the exemption from vadose zone monitoring requirements specified in Section 25209.5, neither the requirements of this article nor the variance provisions of subdivision (b) shall relieve the owner or operator from responsibility to comply with all other existing laws and regulations pertinent to land treatment units.

(Amended by Stats. 1990, Ch. 1686, Sec. 11.)



25209.3

Except as provided in Section 25209.5, after January 1, 1990, unless granted a variance pursuant to subdivision (b) of Section 25209.2, or exempted pursuant to Section 25209.6, no person shall discharge hazardous waste into a land treatment unit which has not been equipped with liners, a leachate collection and removal system, a groundwater monitoring system, and a vadose zone monitoring system which satisfy the requirements of Section 25209.5.

(Amended by Stats. 1988, Ch. 1632, Sec. 23.)



25209.4

(a)  Except as provided in Section 25209.6, no person shall place or dispose of hazardous waste in a land treatment unit if any of the following conditions exist:

(1)  Hazardous constituents have migrated from the land treatment unit into the vadose zone beneath or surrounding the treatment zone or into the waters beneath or surrounding the treatment zone.

(2)  There is evidence that a hazardous constituent in the waste discharged to the land treatment unit has not been or will not be completely degraded, transformed, or immobilized in the treatment zone.

(3)  There is a significant potential for hazardous constituents to migrate from the land treatment unit into a potential source of drinking water.

(b)  The owner or operator of a land treatment unit shall do all of the following:

(1)  Periodically, at the request of the department, and at least annually, submit information the department may require in order to evaluate whether the conditions set forth in paragraph (1) or (2) of subdivision (a) are not present. The information to be submitted to the department shall include, but is not limited to, a sufficient number of soil core samples in, beneath, and surrounding the treatment zone of the land treatment unit to detect any hazardous constituents which may have migrated from the treatment zone. The department may adopt regulations requiring additional or more frequent testing.

(2)  Within 72 hours of detecting and confirming the existence of either of the conditions identified in paragraph (1) or (2) of subdivision (a), or the presence of factors that render the owner or operator unable to continue satisfying the variance requirements of subdivision (b) of Section 25209.2, report to the department describing the full extent of the owner’s or operator’s findings.

(c)  Upon receiving notice pursuant to paragraph (2) of subdivision (b), or upon the independent confirmation by the department, the department shall order the owner or operator to cease operating the land treatment unit. The owner or operator shall not resume operating the land treatment unit and shall close the land treatment unit unless one of the following actions is taken:

(1)  The owner or operator completes appropriate removal or remedial actions to the satisfaction of the department and the owner or operator submits to the department, and the department approves, an application for a permit or variance modification to modify the operating practices at the facility to maximize the success of degradation, immobilization, or transformation processes in the treatment zone, if the owner or operator has not previously submitted an application for a permit or variance modification pursuant to this paragraph.

(2)  The owner or operator completes appropriate removal or remedial actions and equips the land treatment unit with liners, leachate collection and removal systems, a groundwater monitoring system, and a vadose zone monitoring system that satisfy the requirements of Section 25209.5, if the land treatment unit has not already been equipped with these systems.

(d)  All actions taken by an owner or operator pursuant to paragraph (1) or (2) of subdivision (c) shall be completed within a time period specified by the department, which shall not exceed 18 months after the department receives notice pursuant to subdivision (c). If the actions are not completed within this time period, the land treatment unit shall be closed, unless granted an extension by the department due to exceptional circumstances beyond the control of the owner and operator.

(Amended by Stats. 1989, Ch. 1436, Sec. 31. Effective October 2, 1989.)



25209.5

The liner, leachate collection and removal, groundwater monitoring, and vadose zone monitoring systems required by Sections 25209.2, 25209.3, and 25209.4 shall be designed, constructed, and operated according to regulations adopted by the department and State Water Resources Control Board regulations and standards for liner, leachate collection and removal, groundwater monitoring, and vadose zone monitoring systems for class I hazardous waste landfills, to the extent those regulations and standards are not less stringent than the regulations and standards of the department. Owners or operators of land treatment units which have treated and will treat solely non-RCRA hazardous waste and which are equipped with liners, leachate collection and removal systems, and a groundwater monitoring system that satisfy the requirements of this section shall not be required to perform vadose zone monitoring.

(Amended by Stats. 1988, Ch. 1632, Sec. 25.)



25209.6

Land treatment of soil contaminated only with non-RCRA hazardous waste which has been excavated as part of a removal or remedial action at any hazardous substance release site is exempt from the requirements of Sections 25209.2, 25209.3, and 25209.4, if all of the following apply:

(a)  The department determines that the land treatment does not pose a threat to public health or safety or the environment.

(b)  The land treatment is conducted pursuant to a plan approved by the department or a cleanup and abatement order issued by a regional water quality control board.

(c)  The land treatment is not conducted at an offsite commercial hazardous waste facility.

(d)  The land treatment is used only for purposes of removal or remedial action and, upon completion of the land treatment portion of the removal or remedial action, the land treatment unit is closed.

(Amended by Stats. 1988, Ch. 1632, Sec. 26.)



25209.7

(a)  Every owner or operator of a land treatment unit subject to this article shall pay an annual fee to the department which shall be equivalent to 2 percent of the land disposal fee due under Section 25205.4. This fee shall be in addition to the annual hazardous waste facility fee and shall be due at the same time as the facility fee.

(b)  The department may, by regulation, increase or decrease the amount of the fees specified in subdivision (a) if the department finds that the amounts charged do not reflect the cost of providing services under this article.

(Amended by Stats. 1997, Ch. 870, Sec. 33. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)






ARTICLE 9.7 - Integrated On-Farm Drainage Management

25209.10

The Legislature finds and declares all of the following:

(a)  The long-term economic and environmental sustainability of agriculture is critical to the future of the state, and it is in the interest of the state to enact policies that enhance that sustainability.

(b)  High levels of salt and selenium are present in many soils in the state as a result of both natural occurrences and irrigation practices that concentrate their presence in soils.

(c)  The buildup of salt and selenium in agricultural soil is an unsustainable practice that degrades soil, harms an irreplaceable natural resource, reduces crop yields and farm income, and poses threats to wildlife.

(d)  Salt and selenium buildup can degrade groundwater, especially in areas with perched groundwater aquifers.

(e)  Off-farm drainage of irrigation water with high levels of salt and selenium degrades rivers and waterways, particularly the San Joaquin River and its tributaries. This environmental damage presents a clear and imminent danger that warrants immediate action to prevent or mitigate harm to public health and the environment.

(f)  Discharge of agricultural drainage water to manmade drains and ponds has resulted in environmental damage, including damage to wildlife. Proposals to discharge agricultural drainage to natural water bodies, including the San Francisco Bay, are extremely expensive and pose threats to the environmental quality of those water bodies.

(g)  Water supplies for agricultural irrigation have been reduced significantly in recent years, necessitating increased efforts to use water more efficiently.

(h)  Although salt can be collected and managed as a commercial farm commodity, California currently imports salt from other countries.

(i)  Integrated on-farm drainage management is a sustainable system of managing salt-laden farm drainage water. Integrated on-farm drainage management is designed to eliminate the need for off-farm drainage of irrigation water, prevent the on-farm movement of irrigation and drainage water to groundwater, restore and enhance the productive value of degraded farmland by removing salt and selenium from the soil, conserve water by reducing the demand for irrigation water, and create the potential to convert salt from a waste product and pollutant to a commercial farm commodity.

(j)  Although integrated on-farm drainage management facilities are designed and operated expressly to prevent threats to groundwater and wildlife, these facilities currently may be classified as surface impoundments pursuant to the Toxic Pits Act of 1984, which discourages farmers from using them as an environmentally preferable means of managing agricultural drainage water.

(k)  It is the policy of the state to conserve water and to minimize the environmental impacts of agricultural drainage. It is therefore in the interest of the state to encourage the voluntary implementation of sustainable farming and irrigation practices, including, but not limited to, integrated on-farm drainage management, as a means of improving environmental protection, conserving water, restoring degraded soils, and enhancing the economic productivity of farms.

(Added by Stats. 2002, Ch. 597, Sec. 2. Effective January 1, 2003.)



25209.11

For purposes of this article, the following terms have the following meanings:

(a) “Agricultural drainage water” means surface drainage water or percolated irrigation water that is collected by subsurface drainage tiles placed beneath an agricultural field.

(b) “On-farm” means land within the boundaries of a property or geographically contiguous properties, owned or under the control of a single owner or operator or a publicly organized land-based agency, that is used for the commercial production of agricultural commodities and that contains an integrated on-farm drainage management system and a solar evaporator.

(c) “Integrated on-farm drainage management system” means a facility for the on-farm management of agricultural drainage water that does all of the following:

(1) Reduces levels of salt and selenium in soil by the application of irrigation water to agricultural fields.

(2) Collects agricultural drainage water from irrigated fields and sequentially reuses that water to irrigate successive crops until the volume of residual agricultural drainage water is substantially decreased and its salt content significantly increased.

(3) Discharges the residual agricultural drainage water to an on-farm solar evaporator for evaporation and appropriate salt management.

(4) Eliminates discharge of agricultural drainage water to evaporation ponds and outside the boundaries of the property or properties that produces the agricultural drainage water and that is served by the integrated on-farm drainage management system and the solar evaporator.

(d) “Publicly organized land-based agency” means a resource conservation district, as described in Division 9 (commencing with Section 9001) of the Public Resources Code, an irrigation district, as described in Division 11 (commencing with Section 20500) of the Water Code, any other district established pursuant to the Water Code whose operations may include managing agricultural irrigation or drainage, or a joint powers authority formed for the purpose of managing agricultural drainage or salt.

(e) “Regional board” means a California regional water quality control board.

(f) “Solar evaporator” means an on-farm area of land and its associated equipment that meets all of the following conditions:

(1) It is designed and operated to manage agricultural drainage water discharged from the integrated on-farm drainage management system.

(2) The area of the land that makes up the solar evaporator is equal to, or less than, 2 percent of the area of the land that is managed by the integrated on-farm drainage management system.

(3) Agricultural drainage water from the integrated on-farm drainage management system is discharged to the solar evaporator by timed sprinklers or other equipment that allows the discharge rate to be set and adjusted as necessary to avoid standing water within the solar evaporator or, if a water catchment basin is part of the solar evaporator, within that portion of the solar evaporator that is outside the basin.

(4) The combination of the rate of discharge of agricultural drainage water to the solar evaporator and subsurface tile drainage under the solar evaporator provides adequate assurance that constituents in the agricultural drainage water will not migrate from the solar evaporator into the vadose zone or waters of the state in concentrations that pollute or threaten to pollute the waters of the state.

(g) “State board” means the State Water Resources Control Board.

(h) “Water catchment basin” means an area within the boundaries of a solar evaporator that is designated to receive and hold any water that might otherwise be standing water within the solar evaporator. The entire area of a water catchment basin shall be permanently and continuously covered with netting, or otherwise designed, constructed, and operated to prevent access by avian wildlife to standing water within the basin.

(Amended by Stats. 2006, Ch. 309, Sec. 1. Effective January 1, 2007.)



25209.12

The state board, in consultation, as necessary, with other appropriate state agencies, shall adopt or amend emergency regulations that establish minimum requirements for the design, construction, operation, and closure of a solar evaporator. The regulations shall include, but are not limited to, requirements to ensure all of the following:

(a) The operation of a solar evaporator does not result in a discharge of on-farm agricultural drainage water outside the boundaries of the area of land that makes up the solar evaporator.

(b) (1) The solar evaporator is designed, constructed, and operated so that, under reasonably forseeable operating conditions, the discharge of agricultural water to the solar evaporator does not result in standing water or drift of salt spray, mist, or particles outside the boundaries of the solar evaporator to the extent that drift constitutes a nuisance condition.

(2) Notwithstanding paragraph (1), a solar evaporator may be designed, constructed, and operated to accommodate standing water, if it includes a water catchment basin.

(3) The board may specify those conditions under which a solar evaporator is required to include a water catchment basin to prevent standing water that would otherwise occur within the solar evaporator.

(c) Avian wildlife is adequately protected. In adopting regulations pursuant to this subdivision, the state board shall do the following:

(1) Consider and, to the extent feasible, incorporate best management practices recommended or adopted by the United States Fish and Wildlife Service.

(2) Establish guidelines for the authorized inspection of a solar evaporator by the regional board pursuant to Section 25209.15. The guidelines shall include technical advice developed in consultation with the Department of Fish and Game and the United States Fish and Wildlife Service that may be used by regional board personnel to identify observed conditions relating to the operation of a solar evaporator that indicate an unreasonable threat to avian wildlife.

(d) Constituents in agricultural drainage water discharged to the solar evaporator will not migrate from the solar evaporator into the vadose zone or the waters of the state in concentrations that pollute or threaten to pollute the waters of the state.

(e) Adequate groundwater monitoring and recordkeeping is performed to ensure compliance with this article.

(f) Salt isolated in a solar evaporator shall be managed in accordance with all applicable laws and shall eventually be harvested and sold for commercial purposes, used for beneficial purposes, or stored or disposed in a facility authorized to accept that waste pursuant to this chapter or Division 30 (commencing with Section 40000) of the Public Resources Code.

(Amended by Stats. 2006, Ch. 309, Sec. 2. Effective January 1, 2007.)



25209.13

(a) A person who intends to operate a solar evaporator shall, before installing the solar evaporator, file a notice of intent with the regional board, using a form prepared by the regional board. The form shall require the person to provide all of the following:

(1) The location of the solar evaporator.

(2) The design of the solar evaporator and the equipment that will be used to operate it.

(3) The maximum anticipated rate at which agricultural drainage water will be discharged to the solar evaporator.

(4) The anticipated rate of accumulation of evaporite salt in the solar evaporator and the anticipated period of time before the salt needs to be removed to ensure the continued effective operation of the evaporator.

(5) Plans for operating the solar evaporator in compliance with this article, including a plan to collect and remove evaporite salt to ensure the continued effective operation of the evaporator.

(6) Groundwater monitoring data that are adequate to establish baseline data for use in comparing subsequent data submitted by the operator pursuant to this article.

(7) Weather data and a water balance analysis sufficient to assess the likelihood of standing water occurring within the solar evaporator.

(8) A brief description of any documents or reports required pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), with the appropriate document or report, if required, included as an attachment to the form.

(9) Any other information required or authorized by regulation.

(b) The regional board shall, within 30 calendar days after receiving the notice submitted pursuant to subdivision (a), review the notice of intent for its completeness, inspect, if necessary, the site where the proposed solar evaporator will be located, and notify the operator of whether the notice of intent is complete. If the regional board determines that the notice of intent is not complete, the regional board shall issue a written response to the applicant identifying the reason why it is not complete. If the regional board determines that the notice of intent is complete, the regional board shall notify the operator in writing that the notice of intent is complete.

(c) A person who receives a written notice of completeness pursuant to subdivision (b) shall, before operating the installed solar evaporator, request the regional board to conduct a compliance inspection of the solar evaporator. Within 30 days after receiving a request, the regional board shall inspect the solar evaporator to determine whether it complies with this article. If the regional board finds that the solar evaporator does not comply with this article, the regional board, within 140 days after the inspection, shall issue a written response to the applicant identifying the reasons for noncompliance. Except as provided in subdivision (e), if the regional board finds that the solar evaporator complies with the requirements of this article, the regional board, within 30 days after the inspection, shall issue a written notice of authority to operate to the operator of the solar evaporator. The regional board may include in the authority to operate any associated condition that the regional board deems necessary to ensure compliance with the purposes and requirements of this article.

(d) A person shall not commence the operation of a solar evaporator before one of the following occurs:

(1) The person receives a written notice of authority to operate the solar evaporator pursuant to this section.

(2) The expiration of 140 days after the solar evaporator is inspected pursuant to subdivision (c), and the person has not received a written response from the regional board, identifying reasons for noncompliance.

(e) The regional board shall review an authority to operate issued by the regional board pursuant to this section every five years. The regional board shall renew the authority to operate, unless the regional board finds that the operator of the solar evaporator has not demonstrated compliance with the requirements of this article.

(Amended by Stats. 2006, Ch. 309, Sec. 3. Effective January 1, 2007.)



25209.14

(a) A person operating a solar evaporator shall submit to the regional board, in April and October of every year, all of the following information:

(1) Bimonthly waterflow data taken immediately prior to discharge to the solar evaporator.

(2) Bimonthly water quality data, as required by the regional board, taken immediately prior to discharge to the solar evaporator.

(3) Semiannual groundwater monitoring data taken from an area in the vicinity of the solar evaporator, as approved by the regional board. Groundwater shall be monitored for salts, selenium, and other elements, as determined by the board, that could adversely affect avian wildlife or beneficial uses of adjacent groundwater.

(b) Notwithstanding subdivision (a), the regional board may do either of the following regarding data collected pursuant to paragraphs (1) and (2) of subdivision (a):

(1) Reduce the data collection schedule two years after data is submitted pursuant to subdivision (a), if the regional board determines that discharge to the solar evaporator has been adequately characterized.

(2) Increase the data collection schedule, if the regional board determines that changes in monitoring results or other changes in the operation of the solar evaporator require more frequent data collection.

(Amended by Stats. 2006, Ch. 309, Sec. 4. Effective January 1, 2007.)



25209.15

(a)  The regional board, consistent with its existing statutory authority, shall inspect any solar evaporator that is authorized to operate pursuant to Section 25209.13 at least once every five years to ensure continued compliance with the requirements of this article. In conducting any inspection, the regional board may request the participation of a qualified state or federal avian biologist in a technical advisory capacity. The regional board shall include in the inspection report conducted pursuant to this section any evidence of adverse impacts on avian wildlife and shall forward the report to the appropriate state and federal agencies.

(b)  If the regional board, as a result of an inspection or review conducted pursuant to this article, determines that a solar evaporator is not in compliance with the requirements of this article, the regional board shall provide written notice to the operator of the solar evaporator of that failure, and shall include in that written notice the reasons for that determination.

(c)  Chapter 5 (commencing with Section 13300) of, and Chapter 5.8 (commencing with Section 13399) of, Division 7 of the Water Code apply to any failure to comply with the requirements of this article and to any action, or failure to act, by the state board or a regional board. The regional board may, consistent with Section 13223 of the Water Code, revoke or modify an authorization to operate issued pursuant to this article.

(Added by Stats. 2002, Ch. 597, Sec. 2. Effective January 1, 2003.)



25209.16

(a) For the purposes of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, including Section 11349.6 of the Government Code, the adoption or amendment of the regulations required to be adopted pursuant to this article is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted or amended by the state board pursuant to this article shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect until repealed by the state board.

(Amended by Stats. 2006, Ch. 309, Sec. 5. Effective January 1, 2007.)



25209.17

Any solar evaporator operating under a valid written notice of authority to operate issued by the regional board pursuant to this article, including any facility operating pursuant to Article 9.5 (commencing with Section 25208) prior to January 1, 2003, that the regional board determines is in compliance with the requirements of this article, is not subject to Article 9.5 (commencing with Section 25208) or Sections 13260 or 13263 of the Water Code. Upon determining pursuant to this section that a facility is a solar evaporator in compliance with this article, the regional board shall, as appropriate, revise or rescind any waste discharge requirements or other requirements imposed on the operator of the facility pursuant to Article 9.5 (commencing with Section 25208) or Section 13260 or 13263 of the Water Code.

(Added by Stats. 2002, Ch. 597, Sec. 2. Effective January 1, 2003.)



25209.18

(a) A person operating a solar evaporator pursuant to a valid notice of authority to operate shall, consistent with subdivision (f) of Section 25209.12, manage the collection and removal of evaporite salt from the solar evaporator as described in the plan prepared pursuant to paragraph (5) of subdivision (a) of Section 25209.13.

(b) If the regional board subsequently determines that accumulated salt needs to be collected and removed from a solar evaporator at a time, or in a manner, that differs from the plan prepared pursuant to paragraph (5) of subdivision (a) of Section 25209.13, the regional board shall notify the operator in writing and describe the reasons for its determination.

(c) An operator of a solar evaporator who receives a notice pursuant to subdivision (b) may appeal the determination of the regional board. The appeal shall include a response, prepared by an independent registered professional civil engineer or agricultural engineer, to the findings in the notice.

(Added by Stats. 2006, Ch. 309, Sec. 6. Effective January 1, 2007.)



25209.19

Within 30 days of an action or failure to act by a regional board pursuant to this article, an aggrieved person may petition the state board to review that action or failure to act. The petition and all other rules and procedures governing the petition shall be the same as in Section 13320 of the Water Code.

(Added by Stats. 2006, Ch. 309, Sec. 7. Effective January 1, 2007.)






ARTICLE 10 - Prohibited Chemicals

25210

It shall be unlawful, on or after January 1, 1979, to use a nonbiodegradable toxic chemical in a chemical toilet, recreational vehicle, or waste facility of a vessel as the term vessel is defined in the Harbors and Navigation Code, and it shall be unlawful on or after January 1, 1979, to sell a nonbiodegradable toxic chemical in a container which indicates that the chemical could be used in a chemical toilet, a waste facility of a recreational vehicle, or a waste facility of a vessel as the term vessel is defined in the Harbors and Navigation Code. The department shall develop and adopt regulations to define nonbiodegradable toxic chemicals and limitations on the sale thereof by June 1, 1978.

(Added by Stats. 1977, Ch. 1039.)



25210.1

(a)  For purposes of this section, the following definitions shall apply:

(1)  “Halocarbon chemicals” means chemical compounds which contain carbon, and one or more halogens, and which may include hydrogen, including, but not limited to, trichloroethane, tetrachloroethylene, methylene chloride, halogenated benzenes, and carbon tetrachloride.

(2)  “Aromatic hydrocarbon chemicals” means chemical compounds containing carbon and hydrogen and at least one six-carbon ring containing double bonds, including, but not limited to, benzene, toluene, and napthalene.

(3)  “Sewage disposal system” means a septic tank, cesspool, sewage seepage pit, leachline, or other structure into which sewage is drained for purposes of disposal and which is not connected to a municipal treatment works.

(b)  On and after July 1, 1988, no person shall use any product containing halocarbon chemicals or aromatic hydrocarbon chemicals for the purposes of cleaning or unclogging a sewage disposal system.

(c)  On and after July 1, 1988, no person shall sell any product containing halocarbon chemicals or aromatic hydrocarbon chemicals in a container which indicates that the product may be used for the purposes of cleaning or unclogging a sewage disposal system. The department may adopt regulations regarding the sales of these products for the purposes of this subdivision.

(Added by Stats. 1987, Ch. 874, Sec. 1.)






ARTICLE 10.01 - Management of Perchlorate

25210.5

For purposes of this article, the following definitions shall apply:

(a)  Notwithstanding Section 25117.2, “management” means disposal, storage, packaging, processing, pumping, recovery, recycling, transportation, transfer, treatment, use, and reuse.

(b)  “Perchlorate” means all perchlorate-containing compounds.

(c)  “Perchlorate material” means perchlorate and all perchlorate-containing substances, including, but not limited to, waste perchlorate and perchlorate-containing waste.

(Added by Stats. 2003, Ch. 608, Sec. 3. Effective January 1, 2004.)



25210.6

(a) On or before December 31, 2005, the department shall adopt regulations specifying the best management practices for a person managing perchlorate materials. These practices may include, but are not limited to, all of the following:

(1) Procedures for documenting the amount of perchlorate materials managed by the facility.

(2) Management practices necessary to prevent releases of perchlorate materials, including, but not limited to, containment standards, usage, processing and transferring practices, and spill response procedures.

(b) (1) The department shall consult with the State Air Resources Board, the Office of Environmental Health Hazard Assessment, the State Water Resources Control Board, the Office of Emergency Services, the State Fire Marshal, and the California certified unified program agencies forum before adopting regulations pursuant to subdivision (a).

(2) The department shall also, before adopting regulations pursuant to subdivision (a), review existing federal, state, and local laws governing the management of perchlorate materials to determine the degree to which uniform and adequate requirements already exist, so as to avoid any unnecessary duplication of, or interference with the application of, those existing requirements.

(3) In adopting regulations pursuant to subdivision (a), the department shall ensure that those regulations are at least as stringent as, and to the extent practical consistent with, the existing requirements of Chapter 6.95 (commencing with Section 25500) and the California Fire Code governing the management of perchlorate materials.

(c) The regulations adopted by the department pursuant to this section shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, including subdivision (e) of Section 11346.1 of the Government Code, any emergency regulations adopted pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the department.

(d) The department may implement an outreach effort to educate persons who manage perchlorate materials concerning the regulations promulgated pursuant to subdivision (a).

(Amended by Stats. 2013, Ch. 352, Sec. 349. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25210.7

On and after the effective date of the regulations adopted by the department pursuant to Section 25210.6, a person may not manage perchlorate materials unless the management complies with the best management practices specified in the regulations adopted by the department.

(Added by Stats. 2003, Ch. 608, Sec. 3. Effective January 1, 2004.)






ARTICLE 10.02 - Lighting Toxics Reduction

25210.9

(a) Except as provided in subdivisions (e), (f), and (g), on and after January 1, 2010, a person shall not manufacture general purpose lights for sale in this state that contain levels of hazardous substances that would result in the prohibition of those general purpose lights being sold or offered for sale in the European Union pursuant to the RoHS Directive.

(b) Except as provided in subdivisions (e), (f), and (g), on and after January 1, 2010, a person shall not sell or offer for sale in this state a general purpose light under any of the following circumstances:

(1) The general purpose light being sold or offered for sale was manufactured on and after January 1, 2010, and contains levels of hazardous substances that would result in the prohibition of that general purpose light being sold or offered for sale in the European Union pursuant to the RoHS Directive.

(2) The manufacturer of the general purpose light sold or being offered for sale fails to provide the documentation to the department required by subdivision (h).

(3) The manufacturer of the general purpose light being sold or offered for sale does not provide the certification required in subdivision (i).

(c) For the purposes of this section, “RoHS Directive” means Directive 2002/95/EC, adopted by the European Parliament and the Council of the European Union on January 27, 2003, on the restriction of certain hazardous substances in electrical and electronic equipment, as amended thereafter by the Commission of European Communities (13.2.2003 Official Journal of the European Union).

(d) The department shall determine the products covered by the RoHS Directive by reference to authoritative guidance published by the United Kingdom implementing the RoHS Directive in that country.

(e) (1) Except as provided in paragraph (2), subdivisions (a), (b), (h), and (i) do not apply to high output and very high output linear fluorescent lamps greater than 32 millimeters in diameter and preheat linear fluorescent lamps.

(2) On or after January 1, 2014, the department shall determine, in consultation with companies that manufacture lamps specified in paragraph (1) in the United States, if those lamps should be subject to the requirements of subdivisions (a), (b), (h), and (i), taking into consideration changes in lamp design or manufacturing technology that will allow for the removal or reduction of mercury.

(f) On and after January 1, 2012, for high intensity discharge lamps and compact fluorescent lamps greater than nine inches in length, subdivisions (a), (b), (h), and (i) shall be applicable.

(g) On and after January 1, 2014, for state-regulated general service incandescent lamps and enhanced spectrum lamps as defined in subdivision (k) of Section 1602 of Title 20 of the California Code of Regulations, subdivisions (a), (b), (h), and (i) shall be applicable.

(h) A manufacturer of general purpose lights sold or being offered for sale in California shall prepare and, at the request of the department, submit within 28 days of the date of the request, technical documentation or other information showing that the manufacturer’s general purpose lights sold or offered for sale in this state comply with the requirements of the RoHS Directive.

(i) A manufacturer of general purpose lights sold or being offered for sale in California shall provide, upon request, a certification to a person who sells or offers for sale that manufacturer’s general purpose lights. The certification shall attest that the general purpose lights do not contain levels of hazardous substances that would result in the prohibition of those general purpose lights being sold or offered for sale in California. Alternatively, the manufacturer may display the certification required by this subdivision prominently on the shipping container or on the packaging of general purpose lights.

(j) The department may adopt regulations to implement and administer this article.

(Amended by Stats. 2008, Ch. 179, Sec. 146. Effective January 1, 2009.)



25210.10

(a) For purposes of this article, “general purpose lights” means lamps, bulbs, tubes, or other electric devices that provide functional illumination for indoor residential, indoor commercial, and outdoor use.

(b) General purpose lights do not include any of the following specialty lighting: appliance, black light, bug, colored, infrared, left-hand thread, marine, marine signal service, mine service, plant light, reflector, rough service, shatter resistant, sign service, silver bowl, showcase, three-way, traffic signal, and vibration service or vibration resistant.

(c) General purpose lights do not include lights needed to provide special-needs lighting for individuals with exceptional needs.

(Added by Stats. 2007, Ch. 534, Sec. 3. Effective January 1, 2008.)



25210.12

Notwithstanding Article 8 (commencing with Section 25180), a person who violates this article shall not be subject to any criminal penalties imposed pursuant to Article 8 (commencing with Section 25180).

(Added by Stats. 2007, Ch. 534, Sec. 3. Effective January 1, 2008.)






ARTICLE 10.1 - Management of Hazardous Wastes Removed From Discarded Appliances

25211

For purposes of this article, the following terms have the following meaning:

(a) “Certified appliance recycler” means a person or entity engaged in the business of removing and properly managing materials that require special handling from discarded major appliances, and who is certified pursuant to Section 25211.4, and does not include a person described in subdivision (b) of Section 25211.2.

(b) “CUPA” means a certified unified program agency, as defined in subdivision (b) of Section 25123.7.

(c) “Major appliance” has the same meaning as defined in Section 42166 of the Public Resources Code.

(d) “Materials that require special handling” has the same meaning as defined in Section 42167 of the Public Resources Code.

(e) “Scrap recycling facility” means a facility where machinery and equipment are used for processing and manufacturing scrap metal into prepared grades and whose principal product is scrap iron or nonferrous metallic scrap for sale for remelting purposes. A scrap recycling facility includes, but is not limited to, a feeder yard, a metal shredding facility, a metal crusher, and a metal baler.

(Amended by Stats. 2004, Ch. 880, Sec. 2. Effective January 1, 2005.)



25211.1

(a) Except as provided in subdivision (b), a person, other than a certified appliance recycler, shall not remove materials that require special handling from a major appliance.

(b) An appliance service technician certified pursuant to Section 82.161 of Title 40 of the Code of Federal Regulations may remove refrigerant from major appliances.

(Repealed and added by Stats. 2007, Ch. 709, Sec. 2. Effective January 1, 2008.)



25211.2

(a) Except as provided in subdivision (b), a person who transports, delivers, or sells discarded major appliances to a scrap recycling facility shall provide evidence that he or she is a certified appliance recycler and shall certify, on a form prepared by the department and provided to the facility at the time of the transaction, that all materials that require special handling have been removed from the appliances pursuant to subdivision (a) of Section 25212. Information on the form shall include, but not be limited to, the appliance recycler certificate number, the appliance recycler’s hazardous waste generator identification number, the number and types of appliances included in the shipment, and the facilities to which the materials that require special handling and that were removed from the appliances were sent or are to be sent. If the appliances have been crushed, baled, or shredded by the certified appliance recycler, the requirement to include the number and types of appliances included in the shipment on the form shall not apply.

(b) A person who is not a certified appliance recycler may transport, deliver, or sell discarded major appliances to a scrap recycling facility only if the scrap recycling facility is a certified appliance recycler and only if either of the following conditions specified is met:

(1) The appliances have not been crushed, baled, shredded, sawed or sheared apart, or otherwise processed in such a manner that could result in the release, or prevent the removal, of materials that require special handling.

(2) The appliances have been crushed, baled, shredded, or sawed or sheared apart, or otherwise processed in such a manner that could result in the release, or prevent the removal, of materials that require special handling, and that person does one of the following:

(A) Provides the scrap recycling facility with a written certification, at the time of the transaction, that identifies any materials that require special handling that have been removed from the appliance and certifies that all of these materials were removed by a person authorized under Section 25211.1. The certification shall include the appliance recycler or appliance service technician certificate number, the appliance recycler or appliance service technician’s hazardous waste generator identification number, the number and types of appliances included in the shipment, and the facilities to which the materials that require special handling that were removed from the appliances were sent or are to be sent.

(B) Presents a form of government issued identification and, under penalty of perjury, provides the scrap recycling facility his or her name, address, telephone number, and written certification that he or she obtained the appliance in its current condition and did not process the appliance or arrange to have it processed or knowingly accept the appliance from any other person who processed it or arranged to have it processed. That person shall also provide the name and address of the person from whom the appliance was obtained, or include in the written certification the reason that the information is unavailable.

(c) Appliances delivered to a scrap recycling facility by a local government representative that were generated as part of the local government’s waste management activities are exempt from subdivision (b).

(d) A scrap recycling facility that accepts appliances pursuant to subparagraph (B) of paragraph (2) of subdivision (b) shall provide a monthly report to the department and the local CUPA that includes both of the following:

(1) For each appliance received by the scrap facility, the name and address of the person who transported, delivered, or sold the appliance to the scrap recycling facility.

(2) The total number of appliances received pursuant to the conditions provided in subparagraph (B) of paragraph (2) of subdivision (b).

(Repealed and added by Stats. 2007, Ch. 709, Sec. 4. Effective January 1, 2008.)



25211.3

A certified appliance recycler, and any person who is not a certified appliance recycler who is subject to subdivision (b) of Section 25211.2, shall retain onsite records demonstrating compliance with applicable requirements of this article and Section 42175 of the Public Resources Code. The records shall be retained for three years and shall be made available for inspection, upon the request of a representative of the department or a CUPA. The records shall be retained, after that three-year period, during the course of an unresolved enforcement action or as requested by the department or CUPA. The records shall include, but not be limited to, all of the following information:

(a) The amount, by volume or weight or both of each material that required special handling.

(b) The method used by the appliance recycler to recycle, dispose of, or otherwise manage each material that required special handling, including the name and address of the facility to which each material was sent.

(c) The number and types of appliances from which materials that require special handling are removed each year.

(d) The reports required pursuant to subdivision (c) of Section 25211.2.

(Amended by Stats. 2007, Ch. 709, Sec. 5. Effective January 1, 2008.)



25211.4

(a) On and after January 1, 2008, a person wishing to operate as a certified appliance recycler, except a person having a certification issued before January 1, 2008, until that certification expires, shall submit an initial or a renewal application to the department and obtain or renew certification from the department pursuant to this section. The department shall make available on its Internet Web site an application for certification as a certified appliance recycler that requires all of the following:

(1) The business name under which the appliance recycler operates, the telephone number, the physical address and mailing address, if different, and the business owner’s name, address, and telephone number.

(2) A hazardous waste generator identification number issued by the department pursuant to this chapter.

(3) A statement indicating that the applicant has either filed an application for a stormwater permit or is not required to obtain a stormwater permit.

(4) A statement indicating that the applicant has either filed a hazardous materials business plan or is not required to file the plan.

(5) The tax identification number assigned by the Franchise Tax Board.

(6) A copy of a business license and any conditional use permits issued by the appropriate city or county.

(7) A description of the ability of the applicant to properly remove and manage all materials that require special handling, including, but not limited to, a technical description of how each material requiring special handling will be removed and a description of how each material requiring special handling will be managed by the applicant consistent with applicable laws.

(8) Any other information that the department may determine to be necessary to carry out this article.

(b) A person wishing to operate as a certified appliance recycler shall submit to the department, under penalty of perjury, the information required pursuant to subdivision (a). The department shall review the application for completeness and, upon determining that the application is complete and meets the requirements of this section, shall issue a numbered certificate to the applicant. The department shall notify an applicant whose application fails to meet the requirements for certification of the reason why the department denied the certification. The department may revoke or suspend a certification issued pursuant to this section, in accordance with the procedures specified in Sections 25186.1 and 25186.2, for any of the grounds specified in Section 25186.

(c) The certificate issued by the department shall include the issuance date and the expiration date, which shall be three years after the issuance date. A person whose certification has expired, and who has not applied for and obtained a new current certification, is no longer a certified appliance recycler and may no longer operate as a certified appliance recycler.

(d) Upon issuance of a certificate, the department shall transmit the application and certification of the certified appliance recycler to the certified uniform program agency in whose jurisdiction the person is located, which shall, as soon as is practicable, inspect the certified appliance recycling facility to determine whether the recycler is capable of properly removing and managing materials that require special handling from major appliances. In making the determination, the certified uniform program agency shall consider various factors, including, but not limited to, the working condition of equipment used to remove the materials, the technical ability of employees of the business to operate the equipment proficiently, and the facility’s compliance with existing applicable laws.

(Repealed and added by Stats. 2007, Ch. 709, Sec. 7. Effective January 1, 2008.)



25211.5

The department may adopt any regulations determined necessary to implement and enforce this article.

(Added by Stats. 2004, Ch. 880, Sec. 7. Effective January 1, 2005.)



25212

(a) Materials that require special handling that are contained in major appliances shall not be disposed of at a solid waste facility and shall be removed from major appliances in which they are contained prior to the appliance being crushed, baled, shredded, sawed or sheared apart, disposed of, or otherwise processed in a manner that could result in the release or prevent the removal of materials that require special handling.

(b) A person who, pursuant to subdivision (a), removes from a major appliance any material that requires special handling, that is a hazardous waste under this chapter, is a hazardous waste generator and shall comply with all provisions of this chapter applicable to generators of hazardous waste.

(c) All materials that require special handling that have been removed from a major appliance pursuant to subdivision (a), and that are hazardous wastes, shall be managed in accordance with this chapter.

(d) A person who fails to comply with subdivision (a) is in violation of this chapter.

(e) (1) The department or a local health officer or other public officer authorized pursuant to Article 8 (commencing with Section 25180), including, when applicable, a certified unified program agency (CUPA) or a unified program agency within the jurisdiction of a CUPA, shall incorporate both of the following into the existing inspection and enforcement activities of the department or the local health officer or other public officer:

(A) The regulation of materials that require special handling that, when removed from a major appliance, is hazardous waste.

(B) The enforcement of subdivision (a).

(2) The department, local health officers, or other public officers shall coordinate their activities as needed to identify and regulate materials that require special handling that, when removed from major appliances, are hazardous wastes that are transported from one jurisdiction to another.

(Amended by Stats. 2004, Ch. 880, Sec. 8. Effective January 1, 2005.)



25213

(a)  To implement subdivision (c) of Section 25212, the department shall, based on reasonably available information, develop a statewide list of appliance recyclers, used appliance dealers, solid waste facilities, metal scrapyards, and others who may remove, or do business with those who remove, from major appliances, materials that require special handling. The department shall notify persons on the list of the requirements of this chapter and the steps that will be required to be taken to comply with this chapter.

(b)  The department shall transmit a copy of the Appliance Recycling Guide, published by the California Integrated Waste Management Board, and any other materials determined to be necessary by the department to ensure compliance with this chapter, to the following persons and agencies:

(1)  Persons who apply for a generator identification number indicating that they are involved with any activities regulated pursuant to this article.

(2)  The local officers and agencies authorized to enforce this chapter pursuant to subdivision (a) of Section 25180.

(c)  The department shall transmit the generator identification number of any person identified pursuant to paragraph (1) of subdivision (b) and the statewide list developed pursuant to subdivision (a) to the appropriate local officers and agencies authorized to enforce this chapter pursuant to subdivision (a) of Section 25180.

(Added by Stats. 1997, Ch. 884, Sec. 2. Effective January 1, 1998.)



25214

The department shall make information available upon request regarding the implementation of this article, including, but not limited to, the list of persons notified pursuant to subdivision (a) of Section 25213, the list of persons identified pursuant to paragraph (1) of subdivision (b) of Section 25213, information on inspection and enforcement, and other information pertaining to the record of compliance with this article, subject to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Added by Stats. 1997, Ch. 884, Sec. 2. Effective January 1, 1998.)






ARTICLE 10.1.1 - Metal-Containing Jewelry

25214.1

For purposes of this article, the following definitions shall apply:

(a) “Body piercing jewelry” means any part of jewelry that is manufactured or sold for placement in a new piercing or a mucous membrane, but does not include any part of that jewelry that is not placed within a new piercing or a mucous membrane.

(b) “Children” means children six years of age and younger.

(c) “Children’s jewelry” means jewelry that is made for, marketed for use by, or marketed to, children. For purposes of this article, children’s jewelry includes, but is not limited to, jewelry that meets any of the following conditions:

(1) Represented in its packaging, display, or advertising, as appropriate for use by children.

(2) Sold in conjunction with, attached to, or packaged together with other products that are packaged, displayed, or advertised as appropriate for use by children.

(3) Sized for children and not intended for use by adults.

(4) Sold in any of the following:

(A) A vending machine.

(B) Retail store, catalog, or online Internet Web site, in which a person exclusively offers for sale products that are packaged, displayed, or advertised as appropriate for use by children.

(C) A discrete portion of a retail store, catalog, or online Internet Web site, in which a person offers for sale products that are packaged, displayed, or advertised as appropriate for use by children.

(d) (1) “Class 1 material” means any of the following materials:

(A) Stainless or surgical steel.

(B) Karat gold.

(C) Sterling silver.

(D) Platinum, palladium, iridium, ruthenium, rhodium, or osmium.

(E) Natural or cultured pearls.

(F) Glass, ceramic, or crystal decorative components, including cat’s eye, cubic zirconia, including cubic zirconium or CZ, rhinestones, and cloisonne.

(G) A gemstone that is cut and polished for ornamental purposes, except as provided in paragraph (2).

(H) Elastic, fabric, ribbon, rope, or string, unless it contains intentionally added lead and is listed as a class 2 material.

(I) All natural decorative material, including amber, bone, coral, feathers, fur, horn, leather, shell, or wood, that is in its natural state and is not treated in a way that adds lead.

(J) Adhesive.

(2) The following gemstones are not class 1 materials: aragonite, bayldonite, boleite, cerussite, crocoite, ekanite, linarite, mimetite, phosgenite, samarskite, vanadinite, and wulfenite.

(e) “Class 2 material” means any of the following materials:

(1) Electroplated metal that meets the following standards:

(A) On and before August 30, 2009, a metal alloy with less than 10 percent lead by weight that is electroplated with suitable under and finish coats.

(B) On and after August 31, 2009, a metal alloy with less than 6 percent lead by weight that is electroplated with suitable under and finish coats.

(2) Unplated metal with less than 1.5 percent lead that is not otherwise listed as a class 1 material.

(3) Plastic or rubber, including acrylic, polystyrene, plastic beads and stones, and polyvinyl chloride (PVC) that meets the following standards:

(A) On and before August 30, 2009, less than 0.06 percent (600 parts per million) lead by weight.

(B) On and after August 31, 2009, less than 0.02 percent (200 parts per million) lead by weight.

(4) A dye or surface coating containing less than 0.06 percent (600 parts per million) lead by weight.

(f) “Class 3 material” means any portion of jewelry that meets both of the following criteria:

(1) Is not a class 1 or class 2 material.

(2) Contains less than 0.06 percent (600 parts per million) lead by weight.

(g) “Component” means any part of jewelry.

(h) “Jewelry” means any of the following:

(1) Any of the following ornaments worn by a person:

(A) An anklet.

(B) Arm cuff.

(C) Bracelet.

(D) Brooch.

(E) Chain.

(F) Crown.

(G) Cuff link.

(H) Hair accessory.

(I) Earring.

(J) Necklace.

(K) Pin.

(L) Ring.

(M) Tie clip.

(N) Body piercing jewelry.

(O) Jewelry placed in the mouth for display or ornament.

(2) Any bead, chain, link, pendant, or other component of an ornament specified in paragraph (1).

(3) A charm, bead, chain, link, pendant, or other attachment to shoes or clothing that can be removed and may be used as a component of an ornament specified in paragraph (1).

(4) A watch in which a timepiece is a component of an ornament specified in paragraph (1), excluding the timepiece itself if the timepiece can be removed from the ornament.

(i) (1) “Surface coating” means a fluid, semifluid, or other material, with or without a suspension of finely divided coloring matter, that changes to a solid film when a thin layer is applied to a metal, wood, stone, paper, leather, cloth, plastic, or other surface.

(2) “Surface coating” does not include a printing ink or a material that actually becomes a part of the substrate, including, but not limited to, pigment in a plastic article, or a material that is actually bonded to the substrate, such as by electroplating or ceramic glazing.

(Amended by Stats. 2011, Ch. 473, Sec. 1. Effective January 1, 2012.)



25214.1.5

(a) This article does not do any of the following:

(1) Affect a duty or other requirement otherwise imposed under federal or state law.

(2) Alter or diminish a legal obligation otherwise required in common law, by statute, or by regulation.

(3) Create or enlarge a defense to an action to enforce a legal obligation otherwise required in common law, by statute, or by regulation.

(b) The Legislature finds and declares that the addition of this section during the 2007–08 Regular Session of the Legislature is declaratory of existing law.

(Added by Stats. 2008, Ch. 575, Sec. 1.5. Effective January 1, 2009.)



25214.2

(a) A person shall not manufacture, ship, sell, offer for sale, or offer for promotional purposes jewelry for retail sale or promotional purposes in the state, unless the jewelry is made entirely from a class 1, class 2, or class 3 material, or any combination of those materials.

(b) Notwithstanding subdivision (a), a person shall not manufacture, ship, sell, offer for sale, or offer for promotional purposes children’s jewelry for retail sale or promotional purposes in the state, unless the children’s jewelry is made entirely from one or more of the following materials:

(1) A nonmetallic material that is a class 1 material and that does not otherwise violate the requirements of paragraph (4).

(2) A nonmetallic material that is a class 2 material.

(3) A metallic material that is either a class 1 material or contains less than 0.06 percent (600 parts per million) lead by weight.

(4) Glass or crystal decorative components that weigh in total no more than one gram, excluding any glass or crystal decorative component that contains less than 0.02 percent (200 parts per million) lead by weight and has no intentionally added lead.

(5) Printing ink or ceramic glaze that contains less than 0.06 percent (600 parts per million) lead by weight.

(6) Class 3 material that contains less than 0.02 percent (200 parts per million) lead by weight.

(c) Notwithstanding subdivision (a), a person shall not manufacture, ship, sell, offer for sale, or offer for promotional purposes body piercing jewelry for retail sale or promotional purposes in the state, unless the body piercing jewelry is made of one or more of the following materials:

(1) Surgical implant stainless steel.

(2) Surgical implant grade of titanium.

(3) Niobium (Nb).

(4) Solid 14 karat or higher white or yellow nickel-free gold.

(5) Solid platinum.

(6) A dense low-porosity plastic, including, but not limited to, Tygon or Polytetrafluoroethylene (PTFE), if the plastic contains no intentionally added lead.

(d) Notwithstanding subdivision (d) of Section 25214.3, as of January 1, 2012, a person shall not manufacture, ship, sell, offer for sale, or offer for promotional purposes children’s jewelry that contains any component or is made of any material that is more than 0.03 percent cadmium (300 parts per million) by weight. This subdivision shall not apply to any toy regulated for cadmium exposure under the federal Consumer Product Safety Improvement Act of 2008 (P.L. 110-314).

(e) The department may establish a standard for children’s jewelry or for a component of children’s jewelry that is more protective of public health, of sensitive subpopulations, or of the environment than the standard established pursuant to subdivision (d).

(Amended by Stats. 2011, Ch. 296, Sec. 154. Effective January 1, 2012.)



25214.3

(a) Except as provided in Sections 25214.3.3 and 25214.3.4, a person who violates this article shall not be subject to criminal penalties imposed pursuant to this chapter and shall only be subject to the administrative or civil penalty specified in subdivision (b).

(b) (1) A person who violates this article shall be liable for an administrative or a civil penalty not to exceed two thousand five hundred dollars ($2,500) per day for each violation. That administrative or civil penalty may be assessed and recovered in an administrative action filed with the Office of Administrative Hearings or in a civil action brought in any court of competent jurisdiction.

(2) In assessing the amount of an administrative or a civil penalty for a violation of this article, the presiding officer or the court, as applicable, shall consider all of the following:

(A) The nature and extent of the violation.

(B) The number of, and severity of, the violations.

(C) The economic effect of the penalty on the violator.

(D) Whether the violator took good faith measures to comply with this article and the time these measures were taken.

(E) The willfulness of the violator’s misconduct.

(F) The deterrent effect that the imposition of the penalty would have on both the violator and the regulated community as a whole.

(G) Any other factor that justice may require.

(c) Administrative and civil penalties collected pursuant to this article shall be deposited in the Toxic Substances Control Account, for expenditure by the department, upon appropriation by the Legislature, to implement and enforce this article, except as provided in Section 25192.

(d) (1) For the purpose of administering and enforcing this article, an authorized representative of the department, upon obtaining consent or after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, may, upon presenting appropriate credentials and at a reasonable time, do any of the following:

(A) Enter a factory, warehouse, or establishment where jewelry is manufactured, packed, held, or sold; enter a vehicle that is being used to transport, hold, or sell jewelry; or enter a place where jewelry is being held or sold.

(B) Inspect a factory, warehouse, establishment, vehicle, or place described in subparagraph (A), and all pertinent equipment, raw material, finished and unfinished materials, containers, and labeling in the factory, warehouse, establishment, vehicle, or place. In the case of a factory, warehouse, or establishment where jewelry is manufactured, packed, held, or sold, this inspection shall include any record, file, paper, process, control, and facility that has a bearing on whether the jewelry is being manufactured, packed, held, transported, sold, or offered for sale or for promotional purposes in violation of this article.

(2) (A) An authorized representative of the department may secure a sample of jewelry when taking an action authorized pursuant to this subdivision. If the representative obtains a sample prior to leaving the premises, he or she shall leave a receipt describing the sample obtained.

(B) The department shall return, upon request, a sample that is not destroyed during testing when the department no longer has any purpose for retaining the sample.

(C) A sample that is secured in compliance with this section and found to be in compliance with this article that is destroyed during testing shall be subject to a claim for reimbursement.

(3) An authorized representative of the department shall have access to all records of a carrier in commerce relating to the movement in commerce of jewelry, or the holding of that jewelry during or after the movement, and the quantity, shipper, and consignee of the jewelry. A carrier shall not be subject to the other provisions of this article by reason of its receipt, carriage, holding, or delivery of jewelry in the usual course of business as a carrier.

(4) An authorized representative of the department shall be deemed to have received implied consent to enter a retail establishment, for purposes of this section, if the authorized representative enters the location of that retail establishment where the public is generally granted access.

(Amended by Stats. 2011, Ch. 473, Sec. 2. Effective January 1, 2012.)



25214.3.1

(a) A manufacturer or supplier of jewelry that is sold, offered for sale, or offered for promotional purposes shall prepare and, at the request of the department, submit to the department no more than 28 days after the date of the request, technical documentation or other information showing that the jewelry is in compliance with the requirements of this article.

(b) A manufacturer or supplier of jewelry that is sold, offered for sale, or offered for promotional purposes shall prepare a certification. This certification shall attest that the jewelry does not contain a level of lead or cadmium that prohibits the jewelry from being sold or offered for sale pursuant to this article.

(c) A manufacturer or supplier of jewelry sold or offered for promotional purposes in this state shall do either of the following:

(1) Provide the certification required by subdivision (b) to a person who sells or offers for sale that manufacturer’s or supplier’s jewelry.

(2) Display the certification required by subdivision (b) prominently on the shipping container or on the packaging of jewelry.

(Amended by Stats. 2011, Ch. 473, Sec. 3. Effective January 1, 2012.)



25214.3.2

(a) Except as provided in subdivision (b), a person who sells jewelry at retail or offers jewelry for retail sale shall not be subject to an administrative or civil penalty for a violation of this article if the person proves, by a preponderance of evidence, all of the following:

(1) The person received a certificate of compliance for the jewelry from the manufacturer or supplier.

(2) The certificate of compliance received pursuant to paragraph (1) stated that the jewelry is in compliance with the requirements of this article.

(3) The person relied on the certificate of compliance and did not know, and had no reason to know, that the jewelry was in violation of this article.

(4) Upon receiving a notice of violation from the department, the person took corrective action by immediately removing the jewelry from commerce.

(b) The affirmative defense specified in subdivision (a) does not apply to, and may not be raised by, a person who has been found in violation of this article on at least two prior occasions in the preceding three years from the filing date of the current action.

(Added by Stats. 2008, Ch. 575, Sec. 5. Effective January 1, 2009.)



25214.3.3

A manufacturer or supplier of jewelry who knowingly and intentionally manufactures, ships, sells, offers for sale, or offers for promotional purposes jewelry containing lead or cadmium in violation of this article is guilty of a misdemeanor punishable by a fine of not less than five thousand dollars ($5,000) nor more than one hundred thousand dollars ($100,000), by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(Amended by Stats. 2010, Ch. 313, Sec. 5. Effective January 1, 2011.)



25214.3.4

A manufacturer or supplier of jewelry who knowingly and with intent to deceive, falsifies any document or certificate required to be kept or produced pursuant to this article is subject to a fine of not more than fifty thousand dollars ($50,000), by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(Added by Stats. 2008, Ch. 575, Sec. 7. Effective January 1, 2009.)



25214.3.5

(a) This article does not limit, supersede, duplicate, or otherwise conflict with the authority of the department to fully implement Article 14 (commencing with Section 25251), including the authority of the department to include products in its product registry.

(b) Notwithstanding subdivision (c) of Section 25257.1, cadmium-containing jewelry shall not be considered as a product category already regulated or subject to pending regulation for purposes of Article 14 (commencing with Section 25251).

(Added by Stats. 2010, Ch. 313, Sec. 6. Effective January 1, 2011.)



25214.4

The test methods for determining compliance with this article shall be conducted using the EPA reference methods 3050B, 3051A, and 3052, as specified in EPA Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, SW-846 (Third Edition, as currently updated) for the material being tested, except as otherwise provided in Sections 24214.4.1 and 25214.4.2, and in accordance with all of the following procedures:

(a) When preparing a sample, the laboratory shall make every effort to ensure that the sample removed from a jewelry piece is representative of the component to be tested, and is free of contamination from extraneous dirt and material not related to the jewelry component to be tested.

(b) All jewelry component samples shall be washed prior to testing using standard laboratory detergent, rinsed with laboratory reagent grade deionized water, and dried in a clean ambient environment.

(c) If a component is required to be cut or scraped to obtain a sample, the metal snips, scissors, or other cutting tools used for the cutting or scraping shall be made of stainless steel and washed and rinsed before each use and between samples.

(d) A sample shall be digested in a container that is known to be free of lead and cadmium and with the use of an acid that is not contaminated by lead or cadmium, including analytical reagent grade digestion acids and reagent grade deionized water.

(e) Method blanks, consisting of all reagents used in sample preparation handled, digested, and made to volume in the same exact manner and in the same container type as samples, shall be tested with each group of 20 or fewer samples tested.

(f) The results for the method blanks shall be reported with each group of sample results, and shall be below the stated reporting limit for sample results to be considered valid.

(g) Test methods selected shall be those that best demonstrate they can achieve total digestion of the sample material being analyzed. Test methods shall not be used if they are inconsistent with the specified application of the test method or do not demonstrate the best performance or proficiency for achieving total digestion of the sample material.

(Amended by Stats. 2010, Ch. 313, Sec. 7. Effective January 1, 2011.)



25214.4.1

In addition to the requirements of Section 25214.4, the following procedures shall be used for testing the following materials:

(a) For testing a metal plated with suitable undercoats and finish coats, the following protocols shall be observed:

(1) Digestion shall be conducted using hot concentrated nitric acid with the option of using hydrochloric acid or hydrogen peroxide.

(2) The sample size shall be 0.050 gram to one gram.

(3) The digested sample may require dilution prior to analysis.

(4) The digestion and analysis shall achieve a reported detection limit no greater than 0.1 percent for samples.

(5) All necessary dilutions shall be made to ensure that measurements are made within the calibrated range of the analytical instrument.

(b) For testing unplated metal and metal substrates that are not a class 1 material the following protocols shall be observed:

(1) Digestion shall be conducted using hot concentrated nitric acid with the option of using hydrochloric acid or hydrogen peroxide.

(2) The sample size shall be 0.050 gram to one gram.

(3) The digested sample may require dilution prior to analysis.

(4) The digestion and analysis shall achieve a reported detection limit no greater than 0.01 percent for samples.

(5) All necessary dilutions shall be made to ensure that measurements are made within the calibrated range of the analytical instrument.

(c) For testing polyvinyl chloride (PVC), the following protocols shall be observed:

(1) The digestion shall be conducted using hot concentrated nitric acid with the option of using hydrochloric acid or hydrogen peroxide.

(2) The sample size shall be a minimum of 0.05 gram if using microwave digestion or 0.5 gram if using hotplate digestion, and shall be chopped or comminuted prior to digestion.

(3) Digested samples may require dilution prior to analysis.

(4) Digestion and analysis shall achieve a reported detection limit no greater than 0.001 percent (10 parts per million) for samples.

(5) All necessary dilutions shall be made to ensure that measurements are made within the calibrated range of the analytical instrument.

(d) For testing plastic or rubber that is not polyvinyl chloride (PVC), including acrylic, polystyrene, plastic beads, or plastic stones, the following protocols shall be observed:

(1) The digestion shall be conducted using hot concentrated nitric acid with the option of using hydrochloric acid or hydrogen peroxide.

(2) The sample size shall be a minimum of 0.05 gram if using microwave digestion or 0.5 gram if using hotplate digestion, and shall be chopped or comminuted prior to digestion.

(3) Plastic beads or stones shall be crushed prior to digestion.

(4) Digested samples may require dilution prior to analysis.

(5) Digestion and analysis shall achieve a reported detection limit no greater than 0.001 percent (10 parts per million) for samples.

(6) All necessary dilutions shall be made to ensure that measurements are made within the calibrated range of the analytical instrument.

(e) For testing coatings on glass and plastic pearls, the following protocols shall be observed:

(1) The coating of glass or plastic beads shall be scraped onto a surface free of dust, including a clean weighing paper or pan, using a clean stainless steel razor blade or other clean sharp instrument that will not contaminate the sample with lead or cadmium. The substrate pearl material shall not be included in the scrapings.

(2) The razor blade or sharp instrument shall be rinsed with deionized water, wiped to remove particulate matter, rinsed again, and dried between samples.

(3) The scrapings shall be weighed and not less than 50 micrograms of scraped coating shall be used for analysis. If less than 50 micrograms of scraped coating is obtained from an individual pearl, multiple pearls from that sample shall be scraped and composited to obtain a sufficient sample amount.

(4) The number of pearls used to make the composite shall be noted.

(5) The scrapings shall be digested according to EPA reference method 3050B or 3051 or an equivalent procedure for hot acid digestion in preparation for trace lead or cadmium analysis.

(6) The digestate shall be diluted in the minimum volume practical for analysis.

(7) The digested sample shall be analyzed according to specification of an approved and validated methodology for inductively coupled plasma mass spectrometry.

(8) A reporting limit of 0.001 percent (10 parts per million) in the coating shall be obtained for the analysis.

(9) The sample result shall be reported within the calibrated range of the instrument. If the initial test of the sample is above the highest calibration standard, the sample shall be diluted and reanalyzed within the calibrated range of the instrument.

(f) For testing dyes, paints, coatings, varnish, printing inks, ceramic glazes, glass, or crystal, the following testing protocols shall be observed:

(1) The digestion shall use hot concentrated nitric acid with the option of using hydrochloric acid or hydrogen peroxide.

(2) The sample size shall be not less than 0.050 gram, and shall be chopped or comminuted prior to digestion.

(3) The digested sample may require dilution prior to analysis.

(4) The digestion and analysis shall achieve a reported detection limit no greater than 0.001 percent (10 parts per million) for samples.

(5) All necessary dilutions shall be made to ensure that measurements are made within the calibrated range of the analytical instrument.

(g) For testing glass and crystal used in children’s jewelry, the following testing protocols for determining weight shall be used:

(1) A component shall be free of any extraneous material, including adhesive, before it is weighed.

(2) The scale used to weigh a component shall be calibrated immediately before the components are weighed using S-class weights of one and two grams, as certified by the National Institute of Standards and Technology (NIST) of the Department of Commerce.

(3) The calibration of the scale shall be accurate to within 0.01 gram.

(Amended by Stats. 2010, Ch. 313, Sec. 8. Effective January 1, 2011.)



25214.4.2

The department may adopt regulations to implement this article, including, but not limited to, adopting regulations that modify the testing protocols specified in Sections 25214.4 and 25214.4.1, as it deems necessary to further the purposes of this article.

(Amended by Stats. 2008, Ch. 575, Sec. 9. Effective January 1, 2009.)






ARTICLE 10.1.2 - Lead Plumbing Monitoring and Compliance Testing

25214.4.3

(a) Lead plumbing monitoring and compliance testing shall be undertaken by the department, as a part of the department’s ongoing program for reducing toxic substances from the environment.

(b) For purposes of implementing this article, the department shall, based on its available resources and staffing, annually select not more than 75 drinking water faucets or other drinking water plumbing fittings and fixtures for testing and evaluation, including the locations from which to select the faucets, fittings, and fixtures, to determine compliance with Section 116875.

(c) In implementing this article, the department shall use test methods, protocols, and sample preparation procedures that are adequate to determine total lead concentration in a drinking water plumbing fitting or fixture to determine compliance with the standards for the maximum allowable total lead content set forth in Section 116875.

(d) (1) In selecting drinking water faucets and other drinking water plumbing fittings and fixtures to test and evaluate pursuant to this article, the department shall exercise its judgment regarding the specific drinking water plumbing fittings or fixtures to test.

(2) This article does not require the department’s selection to be either random or representative of all available plumbing fittings or fixtures.

(3) The department shall acquire its samples of fittings and fixtures from locations that are readily accessible to the public at either retail or wholesale sources.

(e) The department shall annually post the results of the testing and evaluation conducted pursuant to this article on its Internet Web site and shall transmit these results in an annual report to the State Department of Public Health.

(Added by Stats. 2008, Ch. 581, Sec. 2. Effective January 1, 2009.)






ARTICLE 10.2 - Motor Vehicle Switches

25214.5

For purposes of this article, “mercury-containing motor vehicle light switch” means any motor vehicle light switch found in the hood or trunk of a motor vehicle that contains mercury.

(Added by Stats. 2001, Ch. 656, Sec. 4. Effective January 1, 2002.)



25214.6

Any mercury-containing motor vehicle light switch removed from a motor vehicle is subject to Chapter 23 (commencing with Section 66273.1) of Division 4.5 of Title 22 of the California Code of Regulations, and any other applicable regulation adopted by the department pursuant to this chapter, including, but not limited to, standards for the handling of hazardous waste, standards for destination facilities, requirements for the tracking of universal waste shipments, import requirements, and the regulations governing different products.

(Added by Stats. 2001, Ch. 656, Sec. 4. Effective January 1, 2002.)



25214.7

The department shall do all of the following:

(a)  Coordinate with local agencies to provide technical assistance to businesses engaged in the dismantling or crushing of motor vehicles concerning the safe removal and proper disposal of mercury-containing light switches from motor vehicles, including information about vehicle makes and models that contain mercury light switches and entities that provide mercury recycling services.

(b)  Coordinate and encourage entities, such as associations representing motor vehicle repair shops, to offer to the public the replacement and recycling of mercury-containing motor vehicle light switches.

(c)  Make available to the public information concerning services to replace and recycle mercury-containing motor vehicle light switches.

(Added by Stats. 2001, Ch. 656, Sec. 4. Effective January 1, 2002.)



25214.8

On or before January 1, 2004, the department shall report to the appropriate policy and fiscal committees of the Legislature on both of the following:

(a)  The success of efforts to remove mercury-containing vehicle light switches from vehicles pursuant to Section 25214.6.

(b)  Compliance with the requirement to remove mercury-containing appliance switches pursuant to Section 42175 of the Public Resources Code.

(Added by Stats. 2001, Ch. 656, Sec. 4. Effective January 1, 2002.)






ARTICLE 10.2.1 - Mercury-Added Thermostats, Relays, Switches, and Measuring Devices

25214.8.1

(a) The Legislature finds and declares all of the following:

(1) Once mercury is released into the environment it can change to methyl mercury, a highly toxic compound. Methyl mercury is easily taken up in living tissue and bioaccumulates over time, causing serious health effects, including neurological and reproductive disorders in humans and wildlife. Since mercury does not break down in the environment, it has become a significant health threat to humans and wildlife.

(2) Due to the bioaccumulation of mercury and other contaminants in fish, the California Environmental Protection Agency has issued a warning advising that adults and women who are pregnant or who may become pregnant should limit their fish intake from several state waterways.

(3) Increasingly stringent mercury discharge limits for wastewater treatment plants make the identification and elimination of unnecessary sources of mercury a critical task, because the cost of mercury removal at a wastewater treatment plant is far greater than the societal benefits of continuing use of mercury-containing products, as currently formulated.

(4) Thermostats and other switches and relays are among the largest remaining sources of mercury in consumer products that can be legally sold in California.

(5) Most thermostats contain 3,000 milligrams of mercury and have a 35-year lifespan.

(6) Many other mercury-containing switches hold up to 4 grams of mercury, and mercury-containing relays hold as much as 153 grams.

(7) Esophageal dilators contain as much as two pounds of mercury.

(8) Mercury thermostats, switches, relays, measuring devices, esophageal dilators, and gastrointestinal tubes are hazardous waste when discarded, and on and after January 1, 2006, all mercury thermostat, switch, relay, measuring device, esophageal dilator, and gastrointestinal tube wastes will be prohibited from disposal in a solid waste landfill under the regulations adopted pursuant to this chapter.

(9) Economical alternatives to mercury thermostats, relays, switches, measuring devices, esophageal dilators, and gastrointestinal tubes are available for commercial and, when applicable, residential applications.

(b) For purposes of this article the following definitions shall apply:

(1) “Mercury-added product” means any product or device that contains mercury.

(2) “Mercury-added thermostat” means a product or device that uses a mercury switch to sense and control room temperature through communication with heating, ventilating, or air-conditioning equipment. A mercury-added thermostat includes thermostats used to sense and control room temperature in residential, commercial, industrial, and other buildings but does not include a thermostat used to sense and control temperature as part of a manufacturing process.

(3)  “Mercury relay” means a mercury-added product or device that opens or closes electrical contacts to effect the operation of other devices in the same or another electrical circuit. “Mercury relay” includes, but is not limited to, mercury displacement relays, mercury wetted reed relays, and mercury contact relays.

(4) “Mercury switch” means a mercury-added product or device that opens or closes an electrical circuit or gas valve.

(A) A mercury switch includes, but is not limited to, mercury float switches actuated by rising or falling liquid levels, mercury tilt switches actuated by a change in the switch position, mercury pressure switches actuated by a change in pressure, mercury temperature switches actuated by a change in temperature, and mercury flame sensors.

(B) A mercury switch does not include a mercury-added thermostat or a mercury diostat.

(C) “Mercury diostat” means a mercury switch that controls a gas valve in an oven or oven portion of a gas range.

(Amended by Stats. 2005, Ch. 578, Sec. 2. Effective January 1, 2006.)



25214.8.2

On and after January 1, 2006, a person shall not sell, offer to sell, or distribute for promotional purposes in this state, a mercury-added thermostat, unless the mercury-added thermostat meets either of the following criteria:

(a) The thermostat will be used for manufacturing or industrial purposes.

(b) The thermostat will be used by a blind or visually impaired person.

(Added by Stats. 2004, Ch. 626, Sec. 1. Effective January 1, 2005.)



25214.8.3

(a) Except as provided in subdivision (b), on or after July 1, 2006, a person shall not sell, offer to sell, or distribute for promotional purposes in this state, any of the following new or refurbished mercury-added products:

(1) A barometer.

(2) An esophageal dilator, bougie tube, or gastrointestinal tube.

(3) A flow meter.

(4) A hydrometer.

(5) A hydrometer or psychometer.

(6) A manometer.

(7) A pyrometer.

(8) A sphygmanometer.

(9) A thermometer.

(b) Subdivision (a) does not apply to the sale of a mercury-added product if the use of the product is required under a federal law or federal contract specification or if the only mercury-added component in the product is a button cell battery.

(Added by Stats. 2005, Ch. 578, Sec. 3. Effective January 1, 2006.)



25214.8.4

(a) Except as provided in subdivisions (b) to (e), inclusive, and Section 25214.8.5, on or after July 1, 2006, a person shall not sell, offer to sell, or distribute for promotional purposes in this state, a new or refurbished mercury switch or mercury relay individually or as a product component.

(b) Subdivision (a) does not apply if the switch or relay is used to replace a switch or relay that is a component in a larger product in use prior to July 1, 2006, and one of the following applies:

(1) The larger product is used in manufacturing.

(2) The switch or relay is integrated in and not physically separate from other components of the larger product.

(c) Subdivision (a) does not apply to the sale of a mercury switch or mercury relay if use of the switch or relay is required under federal law or federal contract specification.

(d) Subdivision (a) does not apply to a mercury switch or a mercury relay that contains less than 1 milligram of mercury, if the manufacturer of the mercury switch or relay has notified the department of its plans to operate under an exemption pursuant to this subdivision. The notification shall be resubmitted to the department every three years. The initial and subsequent notifications shall be signed and dated, and shall include all of the following:

(1) The name of the manufacturer and the name, position, and contact information for the person who is the manufacturer’s contact person on all matters concerning the exemption.

(2) An identification and description of the mercury switch or mercury relay to which the exemption applies.

(3) A statement that the manufacturer certifies all of the following:

(A) The mercury switch or relay is hermetically sealed by the manufacturer.

(B) The mercury switch or relay is intended for industrial use in test and measurement instruments or in systems for monitoring and control applications.

(C) There is no substantially equivalent nonmercury alternative technology for the intended use of the switch or relay, considering all aspects of electrical performance, size, power consumption, product life, and cost.

(D) (1) The manufacturer, individually, or in conjunction with an industry or trade group, has developed and implemented an ongoing program for the proper end-of-life collection, transportation, and management of exempted mercury switches or relays sold in this state, including the removal of the mercury switch or mercury relay from the product in which it is contained.

(2) The program includes a consumer information component to ensure that users of the mercury switch or relay, and the products that contain the mercury switches or relays, are aware of available collection opportunities and legal requirements for management of the mercury switch or relay, once the switch or relay or the product becomes a waste.

(E) The manufacturer recognizes that the exemption provided by this subdivision becomes null and void if and when either of the following occurs:

(i) The manufacturer fails to submit a new exemption notification, meeting the requirements of this subdivision, within three years following submission of the prior exemption notification.

(ii) Any of the conditions set forth in subparagraphs (A) to (D), inclusive, are no longer satisfied.

(e) Subdivision (a) does not apply to the resale of a refurbished imaging and therapy system utilized for medical diagnostic purposes that includes a mercury switch or relay if the manufacturer of the imaging and therapy system has notified the department of its plans to operate under an exemption pursuant to this subdivision. The notification shall be signed and dated, and shall include all of the following:

(1) The name of the manufacturer and the name, position, and contact information for the person who is the manufacturer’s contact person on all matters concerning the exemption.

(2) An identification and description of the imaging and therapy system to which the exemption applies.

(3) A statement that the manufacturer certifies all of the following:

(A) The mercury switch or relay is integrated in, and not physically separate from, other components of the larger product.

(B) The larger product was initially manufactured prior to July 1, 2006.

(C) (1) The manufacturer, individually, or in conjunction with an industry or trade group, has developed and implemented an ongoing program for the proper end-of-life collection, transportation, and management of mercury switches or relays contained in exempted imaging and therapy systems sold in this state, including the removal of the mercury switch or mercury relay from the product in which it is contained.

(2) The program includes a consumer information component to ensure that users of the products that contain the mercury switches or relays are aware of available collection opportunities and legal requirements for management of the mercury switch or relay, and the products that contain the mercury switches or relays, once the switch or relay or the product becomes a waste.

(D) The manufacturer recognizes that the exemption provided by this subdivision becomes null and void if and when any of the conditions set forth in subparagraphs (A) and (B) are no longer satisfied.

(Added by Stats. 2005, Ch. 578, Sec. 4. Effective January 1, 2006.)



25214.8.5

(a) A product containing a mercury switch or a mercury relay is exempt from subdivision (a) of Section 25214.8.4, if the manufacturer of the product, or a trade group representing the manufacture, has obtained an exemption, pursuant to the process described in subdivision (b), for the product. An exemption granted under subdivision (b) may apply to all or only to limited uses of the product. An exemption granted under subdivision (b) also applies to the sale to the product manufacturer of the mercury switch or relay to be contained in the product covered by the exemption.

(b) The department shall grant, or renew, an exemption from subdivision (a) of Section 25214.8.4 for a period of three years only if all of the following conditions are met:

(1) The manufacturer of the product, or a trade group representing the manufacturer, submits a request for an initial or renewed exemption to the department that specifies the use or uses of the product for which an exemption is requested along with supporting information that complies with the requirements set forth in subdivision (c). A manufacturer or trade group may submit a request only for a product and use for which there is no technical feasible alternative, available at a reasonable cost, to the use of the mercury switch or mercury relay in the product for purposes of that use.

(2) The supporting information submitted by the manufacturer or trade group demonstrates that the product is eligible for the exemption.

(3) The manufacturer or trade group requesting the exemption enters into a cost reimbursement agreement with the department, pursuant to subdivision (d), and complies with the terms of that agreement.

(c) The supporting information that a manufacturer or trade group submits to the department, before the department may grant an exemption pursuant to subdivision (b), shall include all of the following:

(1) The name of the manufacturer, or the trade group and the manufacturers represented by the trade group, requesting the exemption and the name, position, and contact information for the person who is the manufacturer’s or trade group’s contact person on all matters concerning the exemption.

(2) An identification and description of the product, and the use or uses of the product, for which the exemption is requested.

(3) An identification and description of the mercury switch or mercury relay, including identification of the manufacturer of the switch or relay, and an explanation of the need for, and functioning of, the mercury switch or mercury relay in the product.

(4) For each use for which an exemption is requested, information that fully and clearly demonstrates that there is no technically feasible alternative, available at a reasonable cost, to the use of the mercury switch or mercury relay in the product for purposes of that use. This shall include, but is not limited to, a description of past, current, and planned future efforts to seek or develop those alternatives, and a description of all alternatives that have been considered and an explanation of the technical or economic reasons as to why each alternative is not satisfactory.

(5) Information that fully and clearly demonstrates that the switch or relay or the product is constructed so as to prevent the release of mercury to the environment.

(6) A feasible, effective, detailed and complete plan for the proper collection, transportation, and management of the product at the end of its useful life, including removal and proper management of the mercury switch or mercury relay contained in the product, and information fully and clearly demonstrating that the manufacturer, individually, or in conjunction with an industry or trade group, is committed to and capable of implementing the plan. The plan shall include an education and outreach component to ensure that users of the product are aware of available collection opportunities and legal requirements for management of the product once it becomes a waste. An exemption granted pursuant to subdivision (b) shall become null and void if the manufacturer, individually, or in conjunction with an industry or trade group, has not implemented the plan submitted in support of the exemption request within six months of the effective date of the exemption.

(7) A copy of all similar exemption requests, including supporting documentation, submitted by the applicant to another state, and a copy of that state’s response to the exemption request.

(d) A manufacturer or trade group that requests an exemption, or an exemption renewal, pursuant to subdivision (b) shall enter into a written agreement with the department pursuant to the procedures set fourth in Article 9.2 (commencing with Section 25206.1), for reimbursement of all costs incurred by the department in processing and responding to the request.

(e) Trade secrets, as defined in Section 25173, that are identified at the time of submission by a manufacturer or trade group, shall be treated as confidential as required by department procedures established pursuant to Section 25173. Any information that is not a trade secret, as defined in Section 25173, or that has not been identified by the manufacturer as a trade secret, shall be made available to the public upon request pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(f) (1) The department shall grant or deny an exemption requested pursuant to subdivision (b) no later than 180 calendar days after receiving the exemption request and all information determined by the department to be necessary to determine if all of the conditions specified in subdivision (b) are met.

(2) An exemption shall not be deemed to be granted if the department fails to grant or deny the exemption request within the time limit specified in paragraph (1)

(3) Nothing in this subdivision shall preclude the applicant and the department from mutually agreeing to an extension of the time limit specified in paragraph (1).

(Added by Stats. 2005, Ch. 578, Sec. 5. Effective January 1, 2006.)



25214.8.6

On or after January 1, 2008, a person shall not sell, offer to sell, or distribute for promotional purposes in this state, a mercury diostat or a new or refurbished oven or gas range containing a mercury diostat.

(Added by Stats. 2005, Ch. 578, Sec. 6. Effective January 1, 2006.)






ARTICLE 10.2.2 - Mercury Thermostat Collection Act of 2008

25214.8.10

This article shall be known, and may be cited, as the Mercury Thermostat Collection Act of 2008.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)



25214.8.11

For purposes of this article, the following definitions shall apply:

(a) “Manufacturer” means a business concern that owns or owned a name brand of mercury-added thermostats sold in this state before January 1, 2006.

(b) “Mercury-added thermostat” has the same meaning as defined in paragraph (2) of subdivision (b) of Section 25214.8.1.

(c) “Out-of-service mercury-added thermostat” means a mercury-added thermostat that is removed from a building or facility in this state and is intended to be discarded.

(d) “Program” means a system for the collection, transportation, recycling, and disposal of out-of-service mercury-added thermostats that is financed, as well as managed or provided, by a manufacturer or collectively with other manufacturers.

(e) “Retailer” means a person who sells thermostats of any kind directly to a consumer through a selling or distribution mechanism, including, but not limited to, a sale using catalogs or the Internet. A retailer may be a wholesaler if the person meets the definition of a wholesaler set forth in subdivision (g).

(f) “Thermostat” means a product or device that uses a switch to sense and control room temperature through communication with heating, ventilating, or air-conditioning equipment. “Thermostat” includes a thermostat used to sense and control room temperature in residential, commercial, industrial, and other buildings, but does not include a thermostat used to sense and control temperature as part of a manufacturing process.

(g) “Wholesaler” means a person engaged in the distribution and wholesale selling of heating, ventilation, and air-conditioning components to contractors who install heating, ventilation, and air-conditioning components, and whose total wholesale sales account for 80 percent or more of total sales. A manufacturer, as defined by this section, is not a wholesaler.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)



25214.8.12

(a) (1) A manufacturer shall establish and maintain a program for out-of-service mercury-added thermostats in compliance with this article.

(2) A manufacturer may establish a collection and recycling program for out-of-service mercury-added thermostats individually or collectively with other manufacturers.

(3) A manufacturer, or a group of manufacturers operating a program collectively, may contract with a retailer for in-store or out-of-store collection of out-of-service mercury-added thermostats.

(b) (1) A person shall not sell or offer for sale in this state a thermostat that is produced by a manufacturer that is not in compliance with this article.

(2) The sales prohibition in paragraph (1) shall be effective on the 120th day after the notice described in subdivision (c) listing a manufacturer is posted on the department’s Internet Web site and shall remain in effect until the manufacturer is no longer listed on the department’s Internet Web site.

(c) On July 1, 2009, and on January 1 and July 1 annually thereafter, the department shall post a notice on its Internet Web site listing manufacturers that are not in compliance with this article.

(d) A wholesaler or a retailer that distributes or sells mercury-added thermostats shall monitor the department’s Internet Web site to determine if the sale of a manufacturer’s thermostats is in compliance with this section.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)



25214.8.13

Each manufacturer shall individually, or collectively with other manufacturers, do all of the following:

(a) Collect, handle, and arrange for the appropriate management of out-of-service mercury-added thermostats in compliance with this chapter and the regulations adopted pursuant to this chapter.

(b) On and after July 1, 2009, provide collection bins for out-of-service mercury-added thermostat collection to wholesalers at a cost not to exceed twenty-five dollars ($25).

(c) On and after July 1, 2009, make collection bins available at no cost for out-of-service mercury-added thermostats to any local governmental agency that requests a collection bin for use at household hazardous waste collection facilities or household hazardous waste events.

(d) Either arrange for pick up of the collection bins, or pay for the costs of shipping the collection bins provided pursuant to subdivisions (b) and (c) for proper handling and recycling.

(e) From July 1, 2009, to December 31, 2011, inclusive, undertake education and outreach efforts, including, but not limited to, all of the following:

(1) A public service announcement promoting the proper management of out-of-service mercury-added thermostats. Copies of the public service announcement shall be provided to the department and the California Integrated Waste Management Board for their use and promotion.

(2) The establishment of a public Internet Web site. Templates of educational materials shall be posted on the Internet Web site that are in a form and format that can be easily downloaded. A link to the Internet Web site shall be provided to the department and the California Integrated Waste Management Board.

(3) Methods used to engage other stakeholders such as waste, demolition, heating, ventilation, and air-conditioning organizations, as well as appropriate state agencies and local governments to secure support and participation to encourage the proper management of out-of-service mercury-added thermostats throughout California.

(4) Strategies to work with California utilities participating in demand response programs involving the replacement of thermostats to encourage their participation in the collection and proper management of out-of-service mercury-added thermostats. These strategies may include the inclusion of an educational insert in their customers’ utility bills.

(5) Contacting wholesalers in California and encouraging their support and participation in educating their customers on the proper management of out-of-service mercury-added thermostats.

(6) Strategies used to encourage support and participation by retailers and other outlets to educate consumers on the proper management of out-of-service mercury-added thermostats.

(f) On or before July 1, 2009, develop, and update as necessary, educational and other outreach materials aimed at heating, ventilation, and air-conditioning contractors, demolition contractors, and their associations, municipal utility districts, and homeowners. Those materials shall be made available to participating retailers, all wholesalers, and household hazardous waste programs. These materials shall include, but are not limited to, one or more of the following:

(1) Signage that is prominently displayed and easily visible to the consumer and contractors.

(2) Written materials and templates of materials for reproduction by retailers and wholesalers to be provided to the consumer at the time of purchase, delivery, or both purchase and delivery of a thermostat. The materials shall include information on the prohibition of improper disposal of mercury-added thermostats, the proper management of out-of-service mercury-added thermostats, and the locations of collection opportunities.

(3) Advertising or other promotional materials, or both, that include references to the collection opportunities.

(4) Materials to be used in direct communications with the consumer and contractor at the time of purchase.

(g) Provide incentives and education to contractors, service technicians, and homeowners to encourage the return of out-of-service mercury-added thermostats to established collection locations.

(h) Encourage the purchase of programmable thermostats that comply with Part 6 (commencing with Section 100) of Title 24 of the California Building Standards Code and that qualify for the Energy Star program of the federal Environmental Protection Agency, as replacements for mercury-added thermostats.

(i) On or before April 1, 2010, and on or before April 1 annually thereafter, submit an annual report to the department covering the one-year period ending December 31st of the previous calendar year. Each report shall be posted on the manufacturer’s or program’s Internet Web site. The annual report shall include all of the following:

(1) The number of out-of-service mercury-added thermostats collected in California during the previous calendar year.

(2) The estimated total amount of mercury contained in the collected out-of-service mercury-added thermostats.

(3) An evaluation of the effectiveness of the program.

(4) Commencing with the report due April 1, 2013, a comparison to the performance requirements for collection established pursuant to subdivision (b) of Section 25214.8.17.

(5) An accounting of the program administrative costs, including a copy of Internal Revenue Service Form 990 for a nonprofit organization’s program. For a for-profit organization’s program, the manufacturer, or group of manufacturers operating a program, shall submit independently audited financial statements detailing revenues and a full accounting of administrative costs incurred.

(6) A description of the outreach strategies employed to increase participation and collection rates.

(7) Examples of outreach and educational materials used.

(8) Names and locations of all participating collection locations.

(9) The number of out-of-service mercury-added thermostats collected at each collection location.

(10) The Internet Web site address where the annual report may be viewed online.

(11) A description of how the collected out-of-service mercury-added thermostats were managed.

(12) Modifications that the manufacturer is proposing to make in its collection and recycling program.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)



25214.8.14

(a) A wholesaler that has a physical location in the state shall act as a collection location for out-of-service mercury-added thermostats.

(b) A retailer or wholesaler that distributes new thermostats by mail to buyers in the state shall include with the sale of the new thermostat, an Internet Web site address and toll-free telephone number with instructions on obtaining a prepaid mail-in label that a consumer may use to send an out-of-service mercury-added thermostat to a collection location.

(c) A wholesaler shall distribute the educational and outreach materials developed pursuant to Section 25214.8.13 to its customers.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)



25214.8.15

A contractor who installs heating, ventilation, and air-conditioning components and who removes a mercury-added thermostat shall handle the thermostat in accordance with the regulations adopted pursuant to this chapter, and take the out-of-service mercury-added thermostat to a location with a collection bin operating in accordance with those regulations.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)



25214.8.16

A person who demolishes a building shall remove any mercury-added thermostats from the building prior to demolition in accordance with all applicable regulations adopted pursuant to this chapter, and take the out-of-service mercury-added thermostat to a location that is authorized to collect out-of-service mercury-added thermostats.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)



25214.8.17

(a) The department may order a manufacturer, or a group of manufacturers operating a program, to revise its program and to undertake actions to comply with this article.

(b) On or before January 1, 2012, the department shall adopt regulations for all of the following:

(1) To develop performance requirements that specify collection rates expressed as a percentage of out-of-service mercury-added thermostats becoming waste annually.

(2) To establish a methodology for the calculation of the number of out-of-service mercury-added thermostats becoming waste annually.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)



25214.8.18

On or before March 1, 2009, a manufacturer, or a group of manufacturers operating a program, shall present to the department a survey plan and methodology for a survey to provide statistically valid data on the number of mercury-added thermostats that become waste annually in California. The manufacturer or group of manufacturers shall complete the survey by December 1, 2009, and shall present all survey data to the department by December 31, 2009.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)



25214.8.20

It is the intent of this article to provide for the collection and recycling of the maximum feasible number of out-of-service mercury-added thermostats.

(Added by Stats. 2008, Ch. 572, Sec. 2. Effective January 1, 2009.)






ARTICLE 10.3 - Electronic Waste

25214.9

(a)  The requirements and other provisions of Chapter 8.5 (commencing with Section 42460) of Part 3 of Division 30 of the Public Resources Code are incorporated by reference as requirements and provisions of this chapter.

(b)  To the extent consistent with the federal act, the department may, by regulation, establish management standards as an alternative to one or more of the standards in this chapter, for any specified activity that involves the management of an electronic waste.

(Added by Stats. 2003, Ch. 526, Sec. 2. Effective January 1, 2004.)



25214.10

(a)  For purposes of this section, “electronic device” has the same meaning as a “covered electronic device,” as defined in Section 42463 of the Public Resources Code.

(b)  The department shall adopt regulations, in accordance with this section, that prohibit an electronic device from being sold or offered for sale in this state if the electronic device is prohibited from being sold or offered for sale in the European Union on and after its date of manufacture, to the extent that Directive 2002/95/EC, adopted by the European Parliament and the Council of the European Union on January 27, 2003, and as amended thereafter by the Commission of European Communities, prohibits that sale due to the presence of certain heavy metals.

(c)  The regulations adopted pursuant to subdivision (b) shall take effect January 1, 2007, or on or after the date Directive 2002/95/EC, adopted by the European Parliament and the Council of the European Union on January 27, 2003, takes effect, whichever date is later.

(d)  The department shall exclude, from the regulations adopted pursuant to this section, the sale of an electronic device that contains a substance that is used to comply with the consumer, health, or safety requirements that are required by the Underwriters Laboratories, the federal government, or the state.

(e)  In adopting regulations pursuant to this section, the department may not require the manufacture or sale of an electronic device that is different than, or otherwise not prohibited by, the European Union under Directive 2002/95/EC, adopted by the European Parliament and the Council of the European Union on January 27, 2003.

(f)  (1)  The department may not adopt any regulations pursuant to this section that impose any requirements or conditions that are in addition to, or more stringent than, the requirements and conditions expressly authorized by this section.

(2)  In complying with this subdivision, the department shall use, in addition to any other information deemed relevant by the department, the published decisions of the Technical Adaptation Committee and European Union member states that interpret the requirements of Directive 2002/95/EC.

(Amended by Stats. 2004, Ch. 863, Sec. 1. Effective September 29, 2004.)



25214.10.1

(a)  For purposes of this section, the following definitions shall apply:

(1)  “Electronic device” means a video display device, as defined in subdivision (t) of Section 42463 of the Public Resources Code, with a screen size of greater than four inches.

(2)  “Covered electronic device,” “manufacturer,” and “retailer” have the same meaning as those terms are defined in Section 42463 of the Public Resources Code.

(b)  The department shall adopt regulations that identify electronic devices that the department determines are presumed to be, when discarded, a hazardous waste pursuant to this chapter.

(c)  (1)  Except as provided in subdivision (e), a manufacturer of an electronic device that is identified in the regulations adopted by the department shall send a notice in accordance with the schedule specified in subparagraph (A) or (B), as applicable, of paragraph (3), to any retailer that sells that electronic device manufactured by the manufacturer. The notice shall identify the electronic device, and shall inform the retailer that the electronic device is a covered electronic device and is subject to a fee in accordance with subdivision (d).

(2)  A manufacturer subject to this subdivision shall also send a copy of the notice to the State Board of Equalization.

(3)  The notice required by this subdivision shall be sent in accordance with the following schedule:

(A)  On or before October 1, 2004, the manufacturer shall send a notice covering any electronic device manufactured by that manufacturer that is identified in the regulations adopted by the department on or before July 1, 2004, that identify the electronic devices that the department determines are presumed to be, when discarded, a hazardous waste pursuant to this chapter.

(B)  On or before April 1, 2005, and on or before every April 1 of each year thereafter, the manufacturer shall send a notice covering any electronic device manufactured by that manufacturer identified in the regulations adopted by the department pursuant to subdivision (b) on or before December 31 of the prior year.

(4)  If a retailer sells a refurbished covered electronic device, the manufacturer is required to comply with the notice requirement of this subdivision only if the manufacturer directly supplies the refurbished covered electronic device to the retailer.

(d)  (1)  Except as provided in subdivision (e), a covered electronic device that is identified in the regulations adopted, on or before July 1, 2004, by the department, that identify electronic devices that the department determines are presumed to be, when discarded, a hazardous waste pursuant to this chapter shall, on and after January 1, 2005, be subject to Chapter 8.5 (commencing with Section 42460) of Part 3 of Division 30 of the Public Resources Code, including the fee imposed pursuant to Section 42464 of the Public Resources Code.

(2)  Except as provided in subdivision (e), a covered electronic device identified in the regulations adopted by the department, pursuant to subdivision (b), shall, on and after July 1 of the year subsequent to the year in which the covered electronic device is first identified in the regulations, be subject to Chapter 8.5 (commencing with Section 42460) of Part 3 of Division 30 of the Public Resources Code, including the fee imposed pursuant to Section 42464 of the Public Resources Code.

(e)  (1)  If the manufacturer of an electronic device that is identified in the regulations adopted by the department pursuant to subdivision (b) obtains the concurrence of the department that an electronic device, when discarded, would not be a hazardous waste, in accordance with procedures set forth in Section 66260.200 of Title 22 of the California Code of Regulations, the electronic device shall cease to be a covered electronic device and shall cease to be subject to subdivisions (c) and (d) on the first day of the quarter that begins not less than 30 days after the date that the department provides the manufacturer with a written nonhazardous concurrence for the electronic device pursuant to this subdivision. A manufacturer shall notify each retailer, to which that manufacturer has sold a covered electronic device, that the device has been determined pursuant to this subdivision to be nonhazardous and is no longer subject to a covered electronic recycling fee.

(2)  No later than 10 days after the date that the department issues a written nonhazardous concurrence to the manufacturer, the department shall do both of the following:

(A)  Post on the department’s Web site a copy of the nonhazardous concurrence, including, but not limited to, an identification and description of the electronic device to which the concurrence applies.

(B)  Send a copy of the nonhazardous concurrence, including, but not limited to, an identification and description of the electronic device to which the concurrence applies, to the California Integrated Waste Management Board and the State Board of Equalization.

(f)  Notwithstanding Section 42474 of the Public Resources Code, a fine or penalty shall not be assessed on a retailer who unknowingly sells, or offers for sale, in this state a covered electronic device for which the covered electronic waste recycling fee has not been collected or paid, if the failure to collect the fee was due to the failure of the State Board of Equalization to inform the retailer that the electronic device was subject to the fee.

(Added by Stats. 2004, Ch. 863, Sec. 2. Effective September 29, 2004.)



25214.10.2

A regulation adopted pursuant to this article may be adopted as an emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, an emergency regulation adopted by the department pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect for a period of two years or until revised by the department, whichever occurs sooner.

(Added by Stats. 2004, Ch. 863, Sec. 3. Effective September 29, 2004.)






ARTICLE 10.4 - Toxics in Packaging Prevention Act

25214.11

(a)  The Legislature finds and declares all of the following:

(1)  The management of solid waste can pose a wide range of hazards to public health and safety and to the environment.

(2)  Packaging comprises a significant percentage of the overall solid waste stream.

(3)  The presence of heavy metals in packaging is a part of the total concern regarding the disposal of hazardous constituents in the solid waste stream, in light of the presence of heavy metals in emissions or ash when packaging is incinerated, or in leachate when packaging is disposed of in a solid waste landfill.

(4)  Lead, mercury, cadmium, and hexavalent chromium, on the basis of available scientific and medical evidence, are of particular concern.

(5)  It is desirable, as a first step in reducing the toxicity of packaging waste, and reducing the hazardous materials that may be disposed of in solid waste landfills, to eliminate the addition of these heavy metals to packaging.

(6)  The intent of this article is to achieve this reduction in toxicity without impeding or discouraging the expanded use of recycled materials in the production of packaging and its components.

(b)  This article shall be known, and may be cited, as the “Toxics in Packaging Prevention Act.”

(Added by Stats. 2003, Ch. 679, Sec. 1. Effective January 1, 2004.)



25214.12

For purposes of this article, the following terms have the following meanings:

(a) “Authorized official” means a representative of a manufacturer or supplier who is authorized pursuant to the laws of this state to bind the manufacturer or supplier regarding the accuracy of the content of a certificate of compliance.

(b) “ASTM” means the American Society for Testing and Materials.

(c) “Distribution” means the practice of taking title to a package or a packaging component for promotional purposes or resale. A person involved solely in delivering a package or a packaging component on behalf of a third party is not engaging in distribution.

(d) (1) “Intentional introduction” means the act of deliberately utilizing a regulated metal in the formation of a package or packaging component where its continued presence is desired in the final package or packaging component to provide a specific characteristic, appearance, or quality.

(2) “Intentional introduction” does not include either of the following:

(A) The use of a regulated metal as a processing agent or intermediate to impart certain chemical or physical changes during manufacturing, where the incidental retention of a residue of that metal in the final package or packaging component is not desired or deliberate, if the final package or packaging component is in compliance with subdivision (c) of Section 25214.13.

(B) The use of recycled materials as feedstock for the manufacture of new packaging materials, where some portion of the recycled materials may contain amounts of a regulated metal, if the new package or packaging component is in compliance with subdivision (c) of Section 25214.13.

(e) “Incidental presence” means the presence of a regulated metal as an unintended or undesired ingredient of a package or packaging component.

(f) “Manufacturer” means any person, firm, association, partnership, or corporation producing a package or packaging component.

(g) “Manufacturing” means the physical or chemical modification of a material to produce packaging or a packaging component.

(h) (1) Except as provided in paragraph (2), “package” means any container, produced either domestically or in a foreign country, providing a means of marketing, protecting, or handling a product from its point of manufacture to its sale or transfer to a consumer, including a unity package, an intermediate package, or a shipping container, as defined in the ASTM specification D 996. “Package” also includes, but is not limited to, unsealed receptacles, including carrying cases, crates, cups, pails, rigid foil and other trays, wrappers and wrapping films, bags, and tubs.

(2) “Package” does not include a reusable bag, as defined in subdivision (d) of Section 42250 of the Public Resources Code.

(i) “Packaging component” means any individual assembled part of a package that is produced either domestically or in a foreign country, including, but not necessarily limited to, any interior or exterior blocking, bracing, cushioning, weatherproofing, exterior strapping, coatings, closures, inks, labels, dyes, pigments, adhesives, stabilizers, or any other additives. Tin-plated steel that meets the ASTM specification A 623 shall be considered as a single package component. Electrogalvanized coated steel and hot dipped coated galvanized steel that meet the ASTM qualifications A 591, A 653, A 879, and A 924 shall be treated in the same manner as tin-plated steel.

(j) “Purchaser” means a person who purchases and takes title to a package or a packaging component, from a manufacturer or supplier, for the purpose of packaging a product manufactured, distributed, or sold by the purchaser.

(k) “Recycled material” means a material that has been separated from solid waste for the purpose of recycling the material as a secondary material feedstock. Recycled materials include paper, plastic, wood, glass, ceramics, metals, and other materials, except that recycled material does not include a regulated metal that has been separated from other materials into its elemental or other chemical state for recycling as a secondary material feedstock.

(l) “Regulated metal” means lead, mercury, cadmium, or hexavalent chromium.

(m) (1) “Supplier” means a person who does or is one or more of the following:

(A) Sells, offers for sale, or offers for promotional purposes, a package or packaging component that is used by any other person to package a product.

(B) Takes title to a package or packaging component, produced either domestically or in a foreign country, that is purchased for resale or promotional purposes.

(C) Acts as an intermediary for the purchase of a package or packaging component for resale from a manufacturer located in another country to a purchaser located in this state, and who may receive a commission or a fee on that sale.

(D) Listed as the importer of record on a United States Customs Service form for an imported package or packaging component.

(2) “Supplier” does not include a person involved solely in delivering a package or packaging component on behalf of a third party.

(n) “Toxics in Packaging Clearinghouse” means the Toxics in Packaging Clearinghouse (TPCH) of the Council of State Governments.

(Amended by Stats. 2009, Ch. 140, Sec. 110. Effective January 1, 2010.)



25214.13

(a) Except as provided in Section 25214.14, on and after January 1, 2006, a manufacturer or supplier may not offer for sale or for promotional purposes in this state a package or packaging component that includes a regulated metal, in the package itself, or in a packaging component, if the regulated metal has been intentionally introduced into the package or packaging component during manufacturing or distribution.

(b) Except as provided in Section 25214.14, on and after January 1, 2006, a person may not offer for sale or for promotional purposes in this state a product in a package that includes a regulated metal, in the package itself, or in a packaging component, if the regulated metal has been intentionally introduced into the package or packaging component during manufacturing or distribution.

(c) Except as provided in Section 25214.14, on and after January 1, 2006, a person may not offer for sale or for promotional purposes in this state a package, packaging component, or product in a package if the sum of the incidental total concentration levels of all regulated metals present in a single-component package or in an individual packaging component exceeds 100 parts per million by weight.

(Amended by Stats. 2008, Ch. 575, Sec. 11. Effective January 1, 2009.)



25214.14

A package or a packaging component is exempt from the requirements of Section 25214.13, and shall be deemed in compliance with this article, if the manufacturer or supplier complies with the applicable documentation requirements specified in Section 25214.15 and the package or packaging component meets any of the following conditions:

(a) The package or packaging component is marked with a code indicating a date of manufacture prior to January 1, 2006.

(b) A regulated metal has been added to the package or packaging component in the manufacturing, forming, printing, or distribution process, to comply with the health or safety requirements of a federal or state law.

(c) (1) The package or packaging component contains no intentionally introduced regulated metals, but exceeds the applicable maximum concentration level set forth in subdivision (c) of Section 25214.13 only because of the addition of a recycled material.

(2) This subdivision, and all exemptions provided pursuant to it, expire on January 1, 2010.

(d) (1) A regulated metal has been added to the package or packaging component in the manufacturing, forming, printing, or distribution process for a use for which there is no feasible alternative.

(2) For purposes of this subdivision, “a use for which there is no feasible alternative” means a use, other than for purposes of marketing, for which a regulated metal is essential to the protection, safe handling, or function, of the package’s contents, and technical constraints preclude the substitution of other materials.

(e) (1) The package or packaging component is reused and contains no intentionally introduced regulated metals, but exceeds the applicable maximum concentration level set forth in subdivision (c) of Section 25214.13, and all of the following apply:

(A) The product being conveyed by the package, the package, or packaging component is otherwise regulated under a federal or state health or safety requirement.

(B) The transportation of the packaged product is regulated under federal or state transportation requirements.

(C) The disposal of the package is otherwise performed according to the requirements of this chapter or Chapter 8 (commencing with Section 114960) of Part 9 of Division 104.

(2) This subdivision, and all exemptions provided pursuant to it, expire on January 1, 2010.

(f) (1) The package or packaging component has a controlled distribution and reuse and contains no intentionally introduced regulated metals, but exceeds the applicable maximum concentration level set forth in subdivision (c) of Section 25214.13.

(2) This subdivision, and all exemptions provided pursuant to it, expire on January 1, 2010.

(g) (1) The packaging or packaging component is a glass or ceramic package or packaging component that has a vitrified label, and that, when tested in accordance with the Waste Extraction Test, described in Appendix II of Chapter 11 (commencing with Section 66261.1) of Division 4.5 of Title 22 of the California Code of Regulations does not exceed 1.0 ppm for cadmium, 5.0 ppm for hexavalent chromium, or 5.0 ppm for lead. A glass or ceramic package or packaging component containing mercury is not exempted pursuant to this subdivision.

(2) A glass bottle package with paint or applied ceramic decoration on the bottle does not qualify for an exemption pursuant to this section, if the paint or applied ceramic decoration contains lead or lead compounds in excess of 0.06 percent by weight.

(3) This subdivision, and all exemptions provided pursuant to it, expire on January 1, 2010.

(Amended by Stats. 2008, Ch. 575, Sec. 12. Effective January 1, 2009.)



25214.15

(a) A package or packaging component qualifies for an exemption pursuant to Section 25214.14 only if the manufacturer or supplier prepares, retains, and biennially updates documentation containing all of the following information for that package or packaging component:

(1) A statement that the documentation applies to an exemption from the requirements of Section 25214.13.

(2) The name, position, and contact information for the person who is the manufacturer’s or supplier’s contact person on all matters concerning the exemption.

(3) An identification of the exemption and a reference to the applicable subdivision in Section 25214.14 setting forth the conditions for the exemption.

(4) A description of the type of package or packaging component to which the exemption applies.

(5) Identification of the type and concentration of the regulated metal or metals present in the package or packaging component, and a description of the testing methods used to determine the concentration.

(6) An explanation of the reason for the exemption.

(7) Supporting documentation that fully and clearly demonstrates that the package or packaging component is eligible for the exemption.

(8) The documentation listed in subdivisions (b), (c), (d), (e), (f), (g), or (h), whichever is applicable for the exemption.

(b) In addition to the requirements specified in subdivision (a), if an exemption is being claimed under subdivision (a) of Section 25214.14, the manufacturer or supplier shall prepare, retain, and biennially update documentation containing all of the following information for the package or packaging component to which the exemption applies:

(1) Date of manufacture.

(2) Estimated time needed to exhaust current inventory.

(3) Alternative package or packaging component that meets the requirements of Section 25214.13.

(c) In addition to the requirements specified in subdivision (a), if an exemption is being claimed under subdivision (b) of Section 25214.14, the manufacturer or supplier shall prepare, retain, and biennially update documentation that contains all of the following information for each regulated metal intentionally introduced in the package or packaging component to which the exemption applies:

(1) Identification of the specific federal or state law requiring the addition of the regulated metal to the package or packaging component.

(2) Detailed information that fully and clearly demonstrates that the addition of the regulated metal to the package or packaging component is necessary to comply with the law identified pursuant to paragraph (1).

(3) A description of past, current, and planned future efforts to seek or develop alternatives to eliminate the use of the regulated metal in the package or packaging component.

(4) A description of all alternative measures that have been considered, and, for each alternative, an explanation as to why the alternative is not satisfactory for purposes of achieving compliance with the law identified pursuant to paragraph (1).

(d) In addition to the requirements specified in subdivision (a), if an exemption is being claimed under subdivision (c) of Section 25214.14, the manufacturer or supplier shall prepare, retain, and biennially update documentation containing all of the following information for the package or packaging component to which the exemption applies:

(1) The type and percentage of recycled material or materials added to the package or packaging component.

(2) The type and concentration of each regulated metal contained in each recycled material added to the package or packaging component.

(3) Efforts to minimize or eliminate the regulated metals in the package or packaging component.

(4) A description of past, current, and planned future efforts to seek or develop alternatives to minimize or eliminate the use of the regulated metal in the package or packaging component.

(e) In addition to the requirements specified in subdivision (a), if an exemption is being claimed under subdivision (d) of Section 25214.14, the manufacturer or supplier shall prepare, retain, and biennially update documentation containing all of the following information for each regulated metal intentionally introduced into the package or packaging component to which the exemption applies:

(1) Detailed information and evidence that fully and clearly demonstrates how the regulated metal contributes to, and is essential to, the protection, safe handling, or functioning of the package’s contents.

(2) A description of past, current, and planned future efforts to seek or develop alternatives to minimize or eliminate the use of the regulated metal in the package or packaging component.

(3) A description of all alternative measures that have been considered, and, for each alternative, an explanation as to the technical constraints that preclude substitution of the alternative for the use of the regulated metal.

(4) Documentation that the regulated metal is not being used for the purposes of marketing.

(f) In addition to the requirements specified in subdivision (a), if an exemption is being claimed under subdivision (e) of Section 25214.14, the manufacturer or supplier shall prepare, retain, and biennially update documentation containing all of the following information for the package or packaging component to which the exemption applies:

(1) The percentage of reused materials.

(2) Identification of the federal or state health or safety law regulating the product being conveyed by the package, the package, or the packaging component.

(3) Identification of the federal or state transportation law regulating the transportation of the packaged product.

(4) Information demonstrating that the package is disposed of in accordance with the requirements of this chapter or Chapter 8 (commencing with Section 114960) of Part 9 of Division 104.

(5) A description of past, current, and planned future efforts to seek or develop alternatives to minimize or eliminate the use of the regulated metal in the package or packaging component.

(g) In addition to the requirements specified in subdivision (a), if an exemption is being claimed under subdivision (f) of Section 25214.14, the manufacturer or supplier shall prepare, retain, and biennially update documentation containing all of the following information for the package or packaging component to which the exemption applies:

(1) The percentage of reused materials.

(2) Information and evidence that demonstrates that the environmental benefit of the controlled distribution and reuse of the package or packaging component is significantly greater, as compared to the same package or packaging component manufactured in compliance with the applicable maximum concentration level set forth in subdivision (c) of Section 25214.13.

(3) A means of identifying, in a permanent and visible manner, any reusable package or packaging component containing a regulated metal for which the exemption is sought.

(4) A method of regulatory and financial accountability, so that a specified percentage of the reusable packages or packaging components that are manufactured and distributed to other persons are not discarded by those persons after use, but are returned to the manufacturer or identified designees.

(5) A system of inventory and record maintenance to account for reusable packages or packaging components placed in, and removed from, service.

(6) A means of transforming returned packages or packaging components that are no longer reusable into recycled materials for manufacturing, or a means of collecting and managing returned packages or packaging components as waste in accordance with applicable federal and state law.

(7) A description of past, current, and planned future efforts to seek or develop alternatives to minimize or eliminate the use of the regulated metal in the package or packaging component.

(h) In addition to the requirements specified in subdivision (a), if an exemption is being claimed under subdivision (g) of Section 25214.14, the manufacturer or supplier shall prepare, retain, and biennially update the following documentation for the package or packaging component to which the exemption applies:

(1) Applicable test data.

(2) A description of past, current, and planned future efforts to seek or develop alternatives to minimize or eliminate the use of the regulated metal in the package or packaging component.

(i) A manufacturer or supplier shall submit the documentation required pursuant to subdivisions (a) to (h), inclusive, to the department, as follows:

(1) Upon receipt of a written request from the department, the manufacturer or supplier shall, on or before 30 calendar days after the date of receipt, do one of the following:

(A) Submit the required documentation to the department.

(B) Submit a letter to the department indicating the date by which the documentation shall be submitted, which may be no more than 90 calendar days after the date of receipt of the department’s request.

(2) If the department finds that the documentation supplied pursuant to paragraph (1) is incomplete or incorrect, the department shall notify the manufacturer or supplier that the documentation is incomplete or incorrect, and the manufacturer or supplier shall submit complete and correct documentation to the department within 60 calendar days after the date of receipt of the notification.

(j) If a manufacturer or supplier fails to comply with subdivision (i) by any of the specified dates in that subdivision, the manufacturer or supplier shall, with respect to the package or packaging component to which the documentation request applies, comply with one of the following:

(1) Immediately cease to offer the package or packaging component for sale or for promotional purposes in this state.

(2) Replace the package or packaging component with a package or packaging component that conforms with the regulated metals limitations specified in Section 25214.13, in accordance with a schedule approved in writing by the department.

(3) Submit complete and correct documentation for the package or packaging component, in accordance with a schedule approved in writing by the department.

(Amended by Stats. 2008, Ch. 575, Sec. 13. Effective January 1, 2009.)



25214.16

(a) On and after January 1, 2006, each manufacturer or supplier shall furnish a certificate of compliance to the purchaser of a package or packaging component, even when the purchaser is also a supplier, stating that the package or packaging component is in compliance with the requirements of this article. However, if, pursuant to Section 25214.14, the package is exempt from the requirements of Section 25214.13, the certificate of compliance shall state the specific basis upon which the exemption is claimed. The certificate of compliance shall be signed by an authorized official of the manufacturer or supplier. A copy of the certificate of compliance shall be kept on file by the manufacturer or supplier of the package or packaging component.

(b) A purchaser of a package or packaging component subject to subdivision (a) shall retain the certificate of compliance for as long as the package or packaging component is in use by the purchaser.

(c) The manufacturer or supplier shall furnish to the department a copy of the certificate of compliance for each package or packaging component for which an exemption is claimed under Section 25214.14 at the time when a certificate of compliance for that package or packaging component is first furnished to a purchaser. If no exemption is claimed for a package or packaging component, the manufacturer or supplier shall provide to the department upon request a copy of the certificate of compliance for that package or packaging component.

(d) If a manufacturer or supplier of a package or packaging component subject to subdivision (a) reformulates or creates a new package or packaging component, the manufacturer or supplier shall provide the purchaser, and, if the package or packaging component is exempt, the department, with an amended or new certificate of compliance for the reformulated or new package or packaging component.

(Amended by Stats. 2007, Ch. 659, Sec. 3. Effective January 1, 2008.)



25214.17

(a) Except as provided in subdivision (b), the department, pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), shall provide the public with access to all information relating to a package or packaging component that has been submitted to the department by a manufacturer or supplier of a package or packaging component pursuant to this article.

(b) (1) The department shall keep confidential any information identified by the manufacturer or supplier, pursuant to paragraph (2), as a trade secret, as defined in Section 25173, in accordance with departmental procedures that have been adopted pursuant to Section 25173, if the department determines that this information meets that definition of a trade secret.

(2) A manufacturer or supplier providing information to the department pursuant to this article shall, at the time of submission, identify all information that the manufacturer or supplier believes is a trade secret. The department shall make available to the public any information that is not a trade secret.

(Amended by Stats. 2008, Ch. 575, Sec. 14. Effective January 1, 2009.)



25214.18

If the department determines that other substances contained in packaging should be added as regulated metals to the list set forth in subdivision (l) of Section 25214.12 in order to further reduce the toxicity of packaging waste, the department may submit recommendations to the Governor and the Legislature for additions to the list, along with a description of the nature of the substitutes used in lieu of the recommended additions to the list.

(Amended by Stats. 2008, Ch. 575, Sec. 15. Effective January 1, 2009.)



25214.19

This article does not do the following:

(a) Affect a duty or other requirement imposed under federal or state law.

(b) Alter or diminish a legal obligation otherwise required in common law or by statute or regulation.

(c) Create or enlarge a defense in an action to enforce a legal obligation otherwise required in common law or by statute or regulation.

(Amended by Stats. 2004, Ch. 445, Sec. 8. Effective January 1, 2005.)



25214.20

(a)  The provisions of this article are severable, and if a court holds that a phrase, clause, sentence, or provision of this article is invalid, or that its applicability to a person or circumstance is invalid, the remainder of the article and its applicability to other persons and circumstances may not be affected.

(b)  The provisions of this article shall be liberally construed to give effect to the purposes of this article.

(Added by Stats. 2003, Ch. 679, Sec. 1. Effective January 1, 2004.)



25214.21

The department may enforce the requirements of this article pursuant to its authority to enforce this chapter under all applicable provisions of law.

(Added by Stats. 2004, Ch. 445, Sec. 9. Effective January 1, 2005.)



25214.22

(a) Except as provided in subdivision (b), a person who offers for retail sale or for promotional purposes a product in a package or in a packaging component that includes a regulated metal shall not be subject to any administrative or civil penalty for a violation of this article, if the person proves, by a preponderance of evidence, all of the following:

(1) The person received a certificate of compliance for the package or packaging component from the manufacturer or supplier.

(2) The certificate of compliance received pursuant to paragraph (1) stated that the package or packaging component is in compliance with the requirements of this article.

(3) The person relied on the certificate of compliance and did not know or had no reason to know that the package or packaging component was in violation of this article.

(4) Upon receiving a notice of violation from the department, the person took corrective action by immediately removing the package or packaging component from commerce.

(b) The affirmative defense specified in subdivision (a) does not apply to, and may not be raised by, a person who has been found to be in violation of this article on at least two prior occasions in the preceding three years from the filing date of the current action.

(Added by Stats. 2008, Ch. 575, Sec. 16. Effective January 1, 2009.)



25214.22.1

A manufacturer or supplier of a package or packaging component who knowingly and intentionally offers for sale or for promotional purposes a package or packaging component in violation of this article is guilty of a misdemeanor punishable by a fine of not less than five thousand dollars ($5,000) nor more than one hundred thousand dollars ($100,000), by imprisonment in a county jail for not more than one year, or by both the fine and imprisonment.

(Added by Stats. 2008, Ch. 575, Sec. 17. Effective January 1, 2009.)



25214.23

(a) For the purpose of administering and enforcing this article, an authorized representative of the department, upon obtaining consent or after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, may, upon presenting appropriate credentials and at a reasonable time, do any of the following:

(1) Enter a factory, warehouse, or establishment in which a package or packaging component is manufactured, packed, held, or sold; enter a vehicle that is being used to transport, hold, or sell the package or packaging component; or enter a place where a package or packaging component is suspected of being held or sold in violation of this article.

(2) Inspect a factory, warehouse, establishment, vehicle, or place described in paragraph (1), and all pertinent equipment, raw material, finished and unfinished materials, containers, and labeling in the factory, warehouse, establishment, vehicle, or place. In the case of a factory, warehouse, or establishment in which a package or packaging component is manufactured, packed, held, or sold, inspection shall include any record, file, paper, process, control, and facility that has a bearing on whether the package, packaging component, or product in a package is being manufactured, packed, held, transported, sold, offered for sale, or offered for promotional purposes in violation of this article.

(3) Have access to all records of a carrier in commerce relating to the movement in commerce of a package or packaging component, or the holding of that package or packaging component during or after the movement, and the quantity, shipper, and consignee of the package or packaging component. A carrier shall not be subject to the other provisions of this article by reason of its receipt, carriage, holding, or delivery of a product in a package or packaging component in the usual course of business as a carrier.

(b) An authorized representative of the department shall be deemed to have received implied consent to enter a retail establishment, for purposes of this section if the authorized representative enters the location of that retail establishment where the public is generally granted access.

(Added by Stats. 2008, Ch. 575, Sec. 18. Effective January 1, 2009.)



25214.24

(a) When taking an action authorized pursuant to Section 25214.23, an authorized representative of the department may secure a sample of a package, packaging component, or product in a package. If the representative obtains a sample prior to leaving the premises, he or she shall leave a receipt describing the sample obtained.

(b) The department shall return, upon request, a sample that is not destroyed during testing when the department no longer has any purpose for retaining the sample.

(c) A sample that is secured in compliance with this section and found to be in compliance with this article that is destroyed during testing shall be subject to a claim for reimbursement.

(Added by Stats. 2008, Ch. 575, Sec. 19. Effective January 1, 2009.)



25214.26

The department may adopt regulations to implement this article, as deemed necessary to further the purposes of this article.

(Added by Stats. 2008, Ch. 575, Sec. 20. Effective January 1, 2009.)






ARTICLE 10.5 - Management of Lead Acid Batteries

25215

The Legislature finds and declares all of the following:

(a)  There are currently 24 million motor vehicles registered in this state and each contains a lead acid battery for starting, lighting, and ignition applications.

(b)  An estimated 8 million used lead acid batteries are generated and replaced in this state each year. The average lead acid battery contains 17.5 pounds of lead, 1.5 gallons of sulfuric acid, and 1.6 pounds of polypropylene.

(c)  There has existed an efficient and comprehensive recycling process whereby used lead acid batteries are returned by the consumer to the lead acid battery retailer when a new lead acid battery is purchased by the consumer, often involving an “exchange” discount. These returned lead batteries are then picked up and eventually transported to secondary lead smelters who then reclaim the lead and polypropylene for use in new batteries and other products and neutralize the sulfuric acid.

(d)  This lead acid battery recycling process is losing its comprehensive nature and, in recent years, an estimated 30 percent of all used lead acid batteries nationwide are not finding their way into the recycling process. In California, this gap translates into 2.4 million used lead acid batteries escaping the recycling process each year.

(e)  The decline in the lead acid battery recycling process is due to a combination of depressed lead prices, higher operating costs, and an erosion in the exchange process between the consumer and retailer of lead acid batteries. Increasing numbers of consumers are not returning their old lead acid batteries when purchasing new ones and increasing numbers of distributors and retailers are not accepting used lead acid batteries.

(f)  While there are no data on where these batteries are going, it is very likely that they are being stored indefinitely in private garages, or disposed of in municipal sanitary landfills, on roadsides, in ditches, under bridges, in bodies of water, and at secluded locations.

(g)  These 2.4 million unrecycled lead acid batteries are not being disposed of properly and represent the introduction of 210,000 tons of lead, 3 million gallons of sulfuric acid, and 3.2 million pounds of polypropylene, all hazardous waste, into the environment each year.

(h)  The introduction of these volumes of hazardous waste poses a significant and unacceptable risk to the public health and safety and steps need to be taken to attain the renewed viability of the lead acid battery recycling process.

(i)  If consumers and retailers were encouraged to return and collect these used lead acid batteries for the recycling process, a major source of hazardous waste that is presently being disposed of improperly could be successfully eliminated.

(Added by Stats. 1988, Ch. 209, Sec. 1. Effective June 27, 1988.)



25215.1

For purposes of this article, the following definitions shall apply:

(a)  “Consumer” means every person who, for his or her use or consumption, purchases a lead acid battery.

(b)  “Dealer” means every person who engages in the sale of lead acid batteries directly to consumers.

(c)  “Lead acid battery” means any battery which is primarily composed of both lead and sulfuric acid, with a capacity of six volts or more, and which is used for any of the following purposes:

(1)  As a starting battery which is designed to deliver a high burst of energy necessary to crank an engine until it starts.

(2)  As a motive power battery which is designed to provide the sources of power for propulsion or operation.

(3)  As a stationary standby battery which is designed to be used in systems where the battery acts as a source of emergency power, serving as a backup in case of failure or interruption in the flow of power from the primary source.

(Added by Stats. 1988, Ch. 209, Sec. 1. Effective June 27, 1988.)



25215.2

(a)  Except as provided in subdivision (b), no person shall dispose, or attempt to dispose, of a lead acid battery at a solid waste facility, or on or in any land, surface waters, watercourses, or marine waters.

(b)  A person may dispose of a lead acid battery at any of the following locations:

(1)  A facility established and operated for the purpose of recycling, or providing for the eventual recycling of, lead acid batteries, including a facility located at a solid waste facility.

(2)   An establishment which is a dealer pursuant to Section 25215.3.

(c)  This section shall become operative on January 1, 1989.

(Added by Stats. 1988, Ch. 209, Sec. 1. Effective June 27, 1988. Section operative January 1, 1989, by its own provisions.)



25215.3

(a)  A dealer shall accept, when offered at the point of transfer, a lead acid battery from a consumer in exchange for the new lead acid battery purchased by that consumer from the dealer.

(b)  This section shall become operative on January 1, 1989.

(Added by Stats. 1988, Ch. 209, Sec. 1. Effective June 27, 1988. Section operative January 1, 1989, by its own provisions.)



25215.4

The department shall, within 30 days after June 27, 1988, notify all manufacturers of lead acid batteries sold by dealers to consumers in this state of the requirements set forth in Sections 25215.2, 25215.3, and 25215.5.

(Amended by Stats. 2006, Ch. 538, Sec. 384. Effective January 1, 2007.)



25215.5

Each manufacturer of lead acid batteries sold by dealers to consumers in this state shall, within 60 days after the effective date of the act enacting this section, notify the distributors, wholesalers, and dealers of the lead acid batteries it manufactures of the requirements set forth in Sections 25215.2 and 25215.3.

(Added by Stats. 1988, Ch. 209, Sec. 1. Effective June 27, 1988.)






ARTICLE 10.5.1 - Lead Wheel Weights

25215.6

(a) No person shall manufacture, sell, or install a wheel weight in California that contains more than 0.1 percent lead by weight.

(b) If the department identifies an alternative to lead contained in wheel weights as a chemical of concern pursuant to Section 25252, then the lead alternative shall remain subject to the evaluation process imposed pursuant to Section 25253 to determine how best to limit exposure or to reduce the level of hazard posed by the lead alternative.

(c) Nothing in this section shall be construed to restrict the authority of the department pursuant to Sections 25252 and 25253 relating to a chemical or chemical ingredient contained in wheel weights, including, but not limited to, an alternative to lead.

(Added by Stats. 2009, Ch. 614, Sec. 1. Effective January 1, 2010.)



25215.7

(a) Any person who violates or threatens to violate the provisions of this article may be enjoined in any court of competent jurisdiction.

(b) Notwithstanding any other law, a person who violates this article shall not be subject to criminal penalties and shall only be subject to the administrative or civil penalties specified in subdivision (c).

(c) (1) A person who violates this article shall be liable for an administrative or a civil penalty not to exceed two thousand five hundred dollars ($2,500) per day for each violation. That administrative or civil penalty may be assessed and recovered in an administrative action filed with the Office of Administrative Hearings or in a civil action brought in any court of competent jurisdiction.

(2) In assessing the amount of an administrative or a civil penalty for a violation of this article, the presiding officer or the court shall consider all of the following:

(A) The nature and extent of the violation.

(B) The number and severity of the violations.

(C) The economic effect of the penalty on the violator.

(D) Whether the violator took good faith measures to comply with this article and the time these measures were taken.

(E) The willfulness of the violator’s misconduct.

(F) The deterrent effect that the imposition of the penalty would have on both the violator and the regulated community as a whole.

(G) Any other factor that justice may require.

(d) Administrative and civil penalties collected pursuant to this article shall be deposited in the Toxic Substances Control Account, for expenditure by the Department of Toxic Substances Control, upon appropriation by the Legislature, to implement and enforce this article, except as provided in Section 25192.

(Amended by Stats. 2010, Ch. 718, Sec. 4. Effective October 19, 2010.)






ARTICLE 10.6 - Management of Small Household Batteries

25216

For the purposes of this article, “batteries” means primary or secondary batteries, including nickel-cadmium, alkaline, carbon-zinc, and other batteries generated as non-RCRA waste similar in size to those typically generated as household waste. “Batteries” does not include lead-acid batteries.

(Added by Stats. 1989, Ch. 1122, Sec. 1.)



25216.1

(a)  Any collection location or intermediate collection location that receives, or any person that transports, spent batteries, as defined in this article, is exempt from the requirements of this chapter concerning the receipt, storage, and transportation of hazardous waste if the batteries are subsequently sent from that collection location to a facility authorized to receive those batteries and all of the following conditions are met:

(1)  The collection location is either of the following:

(A)  The collection location does not store more than 600 pounds of batteries at any one time and no batteries are stored for longer than 180 days.

(B)  The collection location is operated, or is authorized to be operated, by a public agency as part of a curbside collection program, no batteries are stored for longer than 180 days, and the public agency has considered appropriate volume limits and other necessary precautions to protect the public health, safety, and the environment.

(2)  The batteries are stored and transferred in a manner which minimizes the possibility of fire, explosion, or any release of hazardous substances or hazardous waste constituents.

(3)  The collection location, transporter, and receiving facility retains a copy of the hazardous waste manifest or bill of lading used during transportation for a period of three years. If a bill of lading is used, the bill of lading shall have, at a minimum, all of the following information:

(A)  The name, address, and telephone number of the collection location, transporter, and receiving facility.

(B)  A general description and quantity of batteries.

(C)  The date of the transfer.

(D)  The signatures of the transporter and the collection location representative.

(4)  The batteries are not treated or reclaimed at any location exempted from the requirements of this chapter by this article.

(5)  Batteries which are received in accordance with subparagraph (A) or (B) of paragraph (1) which are not subsequently recycled at the facility or transferred to a permitted recycling facility are transferred to a disposal facility authorized to accept such batteries.

(b)  A household hazardous waste collection facility, as defined in subdivision (f) of Section 25218.1, may refuse to accept spent batteries if the volume of spent batteries delivered for receipt exceeds the facility’s storage capabilities. Such a facility may charge a fee to recover the handling, storage, and disposal costs of those spent batteries, which shall not exceed the facility’s handling, storage, and disposal costs.

(Amended by Stats. 1995, Ch. 633, Sec. 1. Effective January 1, 1996.)



25216.2

(a)  (1)  This article does not apply to batteries that are disposed of on or into the land, water, or air.

(2)  For purposes of this subdivision, disposal does not include a battery which is delivered to a collection location or an intermediate collection location and subsequently transported to a household hazardous waste collection facility.

(b)  The department shall implement this article consistent with all applicable state and federal laws.

(Amended by Stats. 1995, Ch. 633, Sec. 2. Effective January 1, 1996.)



25216.3

(a)  For purposes of this section, “spent dry cell battery containing zinc electrodes” means an alkaline or zinc-carbon battery, that meets all of the following conditions:

(1)  It is an enclosed device or sealed container consisting of one or more voltaic or galvanic cells, electrically connected to produce electric energy, of any shape, including, but not limited to, button, coin, cylindrical, or rectangular, and designed for commercial, industrial, medical, institutional, or household use.

(2)  It contains an electrode comprised of zinc or zinc oxide or a combination thereof, and a liquid starved or gelled electrolyte.

(3)  It does not contain any constituent, other than zinc or zinc oxide, that would cause it to be classified as a hazardous waste pursuant to this chapter.

(4)  It is discarded by the user.

(b)  Notwithstanding any other provision of law, a spent dry cell battery containing zinc electrodes is not a hazardous waste, and is not subject to the requirements of this chapter, if all of the following conditions are met:

(1)  The spent dry cell battery containing zinc electrodes is disposed of in a permitted municipal solid waste landfill, as defined in Section 20164 of Title 27 of the California Code of Regulations, or in a permitted municipal solid waste transformation facility, as defined in Section 40201 of the Public Resources Code, or is accumulated for recycling.

(2)  The spent dry cell battery containing zinc electrodes is not stored or accumulated for longer than 180 days. In addition, at least 75 percent, by weight or volume, of all spent dry cell batteries containing zinc electrodes stored or accumulated at a site during a calendar year shall be transferred to a different site for disposal or recycling during that calendar year.

(3)  The spent dry cell battery containing zinc electrodes is stored, accumulated, and transferred in a manner that minimizes the possibility of fire, explosion, or any release of hazardous substances or hazardous waste constituents.

(Added by Stats. 1998, Ch. 281, Sec. 1. Effective January 1, 1999.)






ARTICLE 10.7 - Recyclable Latex Paint and Oil-Based Paint

25217

For the purposes of this article, the following definitions shall apply:

(a) “Conditionally exempt small quantity generator” or “CESQG” means a business concern that meets the criteria for a generator specified in Section 261.5 of Title 40 of the Code of Federal Regulations.

(b) “Consolidation location” means a location to which recyclable latex paint or oil-based paint initially collected at a collection location is transported.

(c) “Oil-based paint” means a paint that contains drying oil, oil varnish, or oil-modified resin as the basic vehicle ingredient.

(d) “Paint” includes both oil-based paint and recyclable latex paint that is collected in accordance with this article.

(e) “Recyclable latex paint” means any water-based latex paint, still in liquid form, that is transferred for the purposes of being recycled.

(Amended by Stats. 2011, Ch. 603, Sec. 5. Effective October 8, 2011.)



25217.1

No person shall dispose of, or attempt to dispose of, liquid latex paint or oil-based paint in the land or into the waters of the state unless authorized by applicable provisions of law.

(Amended by Stats. 2011, Ch. 603, Sec. 6. Effective October 8, 2011.)



25217.2

(a) Recyclable latex paint may be accepted at any location including, but not limited to, a permanent household hazardous waste collection facility in accordance with subdivision (b), if all of the following conditions are met:

(1) The location manages the recyclable latex paint in accordance with all applicable latex paint product management procedures specified by federal, state, or local law or regulation that include, at a minimum, that the recyclable latex paint is stored and handled in a manner that minimizes the chance of exposing the handler and the environment to potentially hazardous constituents that may be in, or have been incidentally added to, the recyclable latex paint.

(2) The recyclable latex paint is still in liquid form and is in its original packaging or is in a closed container that is clearly labeled.

(3) Any latex paint that is accepted as recyclable by the location and that is later discovered to be nonrecyclable shall be deemed to be a waste generated at the location where the discovery is made and the latex paint shall be managed as a waste in accordance with this chapter.

(4) If the recyclable latex paint is not excluded or exempted from regulation under Chapter I (commencing with Section 1.1) of Title 40 of the Code of Federal Regulations, the location meets all applicable federal requirements.

(5) The recyclable latex paint is stored for no longer than 180 days.

(b) (1) For purposes of this subdivision the following definitions shall apply:

(A) “CESQG” means a conditionally exempt small quantity generator, as specified in subdivision (a) of Section 25218.1.

(B) “Permanent household hazardous waste collection facility” has the same meaning as defined in subdivision (h) of Section 25218.1.

(2) A permanent household hazardous waste collection facility that is authorized to accept hazardous waste from a CESQG pursuant to Section 25218.3 may accept recyclable latex paint from any generator in accordance with this article if the permanent household hazardous waste collection facility does all of the following:

(A) Complies with subdivision (a).

(B) Sends the recyclable latex paint, for recycling, to a latex paint recycling facility operating pursuant to this article.

(C) Maintains a monthly log of the volume of latex paint collected from each generator and submits that information annually with the report submitted pursuant to Section 25218.9 for household hazardous waste collected from household hazardous waste generators.

(3) A permanent household hazardous waste collection facility that takes the actions specified in paragraph (2) is not subject to subdivision (b) of Section 25218.3.

(4) A permanent household waste collection facility may take the action specified in paragraph (2) notwithstanding any permit condition imposed upon the facility, a regulation adopted by the department to ensure a household hazardous waste collection facility does not accept hazardous waste from a commercial generator other than a CESQG, or the status of the generator.

(Amended by Stats. 2014, Ch. 744, Sec. 1. Effective January 1, 2015.)



25217.2.1

(a) A location that accepts recyclable latex paint pursuant to Section 25217.2 may also accept oil-based paint if all of the additional following conditions are met:

(1) The collection location is established under an architectural paint stewardship plan approved by the Department of Resources Recycling and Recovery pursuant to the architectural paint recovery program established pursuant to Chapter 5 (commencing with Section 48700) of Part 7 of Division 30 of the Public Resources Code.

(2) The collection location receives oil-based paint only from either of the following:

(A) A person who generates oil-based paint incidental to owning or maintaining a place of residence.

(B) A conditionally exempt small quantity generator.

(3) The oil-based paint is still in liquid form and is in its original packaging or is in a closed container that is clearly labeled.

(4) The location manages the oil-based paint in accordance with the requirements in Section 25217.2.

(5) The collection location operates pursuant to a contract with a manufacturer or paint stewardship organization that has submitted an architectural paint stewardship plan that has been approved by the Department of Resources Recycling and Recovery and the collected paint is managed in accordance with that approved architectural paint stewardship plan.

(6) The oil-based paint is stored for no longer than 180 days.

(b) Oil-based paint initially collected at a collection location shall be deemed to be generated at the consolidation location for purposes of this chapter, if all of the following apply:

(1) The collection location is established under an architectural paint stewardship plan in accordance with the requirements of paragraph (1) of subdivision (a).

(2) The oil-based paint is subsequently transported to a consolidation location that is operating pursuant to a contract with a manufacturer or paint stewardship organization under an architectural paint stewardship plan that has been approved by the Department of Resources Recycling and Recovery pursuant to the architectural paint recovery program established pursuant to Chapter 5 (commencing with Section 48700) of Part 7 of Division 30 of the Public Resources Code.

(3) The oil-based paint is non-RCRA hazardous waste, or is otherwise exempt from, or is not otherwise regulated pursuant to, the federal act.

(Added by Stats. 2011, Ch. 603, Sec. 8. Effective October 8, 2011.)



25217.3

(a) Notwithstanding Sections 25160 and 25163, a person may transport paint collected in accordance with this article without the use of a manifest or obtaining registration as a hazardous waste hauler if the transporter complies with this article.

(b) A person transporting paint collected in accordance with this article shall use a bill of lading to document the transportation of the paint from collection locations, or any interim locations, to a consolidation site, whenever the transportation involves a change in ownership of the paint. A copy of the bill of lading shall be kept by the originating location, transporter, and destination of the paint for a period of at least three years and shall include all of the following information:

(1) The name, address, and telephone number of the originating location, the transporter, and the destination of the paint.

(2) The quantity of the paint being transported.

(3) The date on which the transporter accepts the paint from the originating location.

(4) The signatures of the transporter and a representative of the originating location.

(Amended by Stats. 2011, Ch. 603, Sec. 9. Effective October 8, 2011.)



25217.4

(a) A person may recycle recyclable latex paint at a facility which is not authorized by the department pursuant to the applicable hazardous waste facilities permit requirements of Article 9 (commencing with Section 25200) if the person complies with Section 25217.2.

(b) A person shall recycle, treat, store, or dispose of oil-based paint that has been collected pursuant to this article only at a facility that is authorized by the department pursuant to the applicable hazardous waste facilities permit requirements of Article 9 (commencing with Section 25200) to recycle, treat, store, or dispose of hazardous waste, or at an out-of-state facility that is authorized to recycle, treat, store, or dispose of oil-based paint in the state where the facility is located.

(Amended by Stats. 2011, Ch. 603, Sec. 10. Effective October 8, 2011.)






ARTICLE 10.8 - Household Hazardous Waste and Small Quantity Generator Waste

25218

The Legislature hereby finds and declares all of the following:

(a)  Residential households which generate household hazardous waste and conditionally exempt small quantity generators which generate small amounts of hazardous waste in the state need an appropriate and economic means of disposing of the hazardous waste they generate.

(b)  (1)  Counties and cities provide for the collection of household hazardous waste and conditionally exempt small quantity generator waste as a community service to ensure proper handling and disposal of the material and to prevent the potential contamination of solid waste landfills.

(2)  To the extent available, cities and counties should consider utilizing public service television to provide public safety awareness and training on packaging and transporting household hazardous waste to collection centers.

(c)  To facilitate and increase the collection of household hazardous waste and conditionally exempt small quantity generator waste, it is the responsibility of the state to provide for an expedited and streamlined permitting and regulatory structure for household hazardous waste and conditionally exempt small quantity generator waste collection and handling. Overburdensome regulations defeat the objectives of providing convenient and accessible collection facilities and the protection of public health and safety.

(d)  Abandonment or illegal disposal of household hazardous waste and hazardous waste from small businesses and the continued disposal of those wastes into the solid waste stream is a threat to public health and safety and to the environment.

(e)  It is the shared responsibility of citizens, conditionally exempt small quantity generators, disposal facility operators, hazardous waste processors, manufacturers, sellers, solid waste handlers, and state and local agencies to ensure the proper recycling and disposal of household hazardous waste and conditionally exempt small quantity generator waste.

(Amended by Stats. 1995, Ch. 672, Sec. 3. Effective January 1, 1996.)



25218.1

For purposes of this article, the following terms have the following meanings:

(a) “Conditionally exempt small quantity generator” or “CESQG” means a business concern that meets the criteria specified in Section 261.5 of Title 40 of the Code of Federal Regulations.

(b) “Curbside household hazardous waste collection program” means a collection service authorized by a public agency that is operated in accordance with Section 25163 and subdivision (d) of Section 25218.5 and that collects one or more of the following types of household hazardous waste:

(1) Latex paint.

(2) Used oil.

(3) Used oil filters.

(4) Household hazardous waste that is designated as a universal waste pursuant to this chapter or the regulations adopted by the department.

(c) “Door-to-door household hazardous waste collection program” or “household hazardous waste residential pickup service” means a household hazardous waste service that meets all of the following requirements:

(1) The program or service is operated by a public agency or its contractor.

(2) The program or service is operated in accordance with subdivision (e) of Section 25218.5.

(3) (A) The program or service collects household hazardous waste from individual residences and transports that waste in an inspected and certified hazardous waste transport vehicle operated by a registered hazardous waste transporter, to either of the following:

(i) An authorized household hazardous waste collection facility.

(ii) A hazardous waste facility, as defined in Section 66260.10 of Title 22 of the California Code of Regulations.

(B) Clause (ii) of subparagraph (A) shall become inoperative on and after January 1, 2020.

(d) “Household” means a single detached residence or a single unit of a multiple residence unit and all appurtenant structures.

(e) “Household hazardous waste” means hazardous waste generated incidental to owning or maintaining a place of residence. Household hazardous waste does not include waste generated in the course of operating a business concern at a residence.

(f) “Household hazardous waste collection facility” means a facility operated by a public agency, or its contractor, for the purpose of collecting, handling, treating, storing, recycling, or disposing of household hazardous waste, and its operation may include accepting hazardous waste from conditionally exempt small quantity generators if that acceptance is authorized pursuant to Section 25218.3. Household hazardous waste collection facilities include permanent household hazardous waste collection facilities, as defined in subdivision (h), temporary household hazardous waste collection facilities, as defined in subdivision (p), recycle-only household hazardous waste collection facilities, as defined in subdivision (n), curbside household hazardous waste collection programs, as defined in subdivision (b), door-to-door household hazardous waste collection program or household hazardous waste residential pickup service, as defined in subdivision (c), and mobile household hazardous waste collection facilities, as defined in subdivision (g).

(g) “Mobile household hazardous waste collection facility” means a portable structure within which a household hazardous waste collection facility is operated and that meets all of the following conditions:

(1) The facility is operated not more than four times in any one calendar year at the same location.

(2) The facility is operated not more than three consecutive weeks within a two-month period at the same location.

(3) Upon the termination of operations, all equipment, materials, and waste are removed from the site within 144 hours.

(h) “Permanent household hazardous waste collection facility” means a permanent or semipermanent structure at a fixed location that meets both of the following conditions:

(1) The facility is operated at the same location on a continuous, regular schedule.

(2) The hazardous waste stored at the facility is removed within one year after collection.

(i) “Public agency” means a state or federal agency, county, city, or district.

(j) “Quality assurance plan” means a written protocol prepared by a public agency that is designed to ensure that reusable household hazardous products or materials, as defined in subdivision (o), that are collected by a household hazardous waste collection program are evaluated to verify that product containers, contents, and labels are as they originated from the products’ manufacturers. The public agency or a person authorized by the public agency, as defined in subdivision (k), shall design the protocol to ensure, using its best efforts with the resources generally available to the public agency, or the person authorized by the public agency, that products selected for distribution are appropriately labeled, uncontaminated, and appear to be as they originated from the product manufacturers. A quality assurance plan shall identify specific procedures for evaluating each container placed in a recycling or exchange program. The quality assurance plan shall also identify those products that shall not be accepted for distribution in a recycling or exchange program. Unacceptable products may include, but are not limited to, banned or unregistered agricultural waste, as defined in subdivision (a) of Section 25207.1, and products containing polychlorinated biphenyls (PCB), asbestos, or dioxin.

(k) “Person authorized by the public agency” means an employee of a public agency or a person from whom services are contracted by the public agency.

(l) “Recipient” means a person who accepts a reusable household hazardous product or material at a household hazardous waste collection facility operating pursuant to this article.

(m) “Recyclable household hazardous waste material” means any of the following:

(1) Latex paint.

(2) Used oil.

(3) Used oil filters.

(4) Antifreeze.

(5) Spent lead-acid batteries.

(6) Household hazardous waste that is designated as a universal waste pursuant to this chapter or the regulations adopted by the department, except a universal waste for which the department determines, by regulation, that there is no readily available authorized recycling facility capable of accepting and recycling that waste.

(n) “Recycle-only household hazardous waste collection facility” means a household hazardous waste collection facility that is operated in accordance with Section 25218.8 and accepts for recycling only recyclable household hazardous waste materials.

(o) “Reusable household hazardous product or material” means a container of household hazardous product, or a container of hazardous material generated by a conditionally exempt small quantity generator, that has been received by a household hazardous waste collection facility operating pursuant to this article and that is offered for distribution in a materials exchange program to a recipient, as defined in subdivision (l), in accordance with a quality assurance plan, as defined in subdivision (j).

(p) “Temporary household hazardous waste collection facility” means a household hazardous waste collection facility that meets both of the following conditions:

(1) The facility is operated not more than once for a period of not more than two days in any one month at the same location.

(2) Upon termination of operations, all equipment, materials, and waste are removed from the site within 144 hours.

(Amended by Stats. 2011, Ch. 602, Sec. 3. Effective January 1, 2012.)



25218.2

(a)  Prior to commencing operations, a public agency, or its contractor, that intends to operate a household hazardous waste collection facility shall submit the following written information to the CUPA, or, in those jurisdictions where there is no CUPA, to the officer or agency authorized pursuant to subdivision (f) of Section 25404.3 to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404:

(1)  A certification that the household hazardous waste collection facility will be operated in accordance with this article and with any other requirement that may be imposed by the department by regulation.

(2)  All of the following information:

(A)  The facility’s name.

(B)  The facility’s location.

(C)  The facility’s generator identification number.

(D)  The date that the facility will begin operation.

(E)  The facility’s operating schedule.

(b)  In addition to the information required pursuant to paragraph (2) of subdivision (a), the public agency, or its contractor, shall also subsequently notify the CUPA, or, in those jurisdictions where there is no CUPA, the officer or agency authorized pursuant to subdivision (f) of Section 25404.3 to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404, of any significant change in the facility’s operating schedule.

(c)  The public agency, or its contractor, shall also submit the written information pursuant to subdivision (a), and notify the department pursuant to subdivision (b), until (1) regulations promulgated by the Secretary for Environmental Protection establishing a unified program information collection and reporting system and standards are effective, (2) the regulations require a statewide data base system that will enable the department and the public to obtain the required information from all CUPAs or the authorized officers or agencies, and (3) the statewide data base system is in place and fully operational.

(Amended by Stats. 1997, Ch. 778, Sec. 3. Effective January 1, 1998.)



25218.3

(a)  The department may authorize any household hazardous waste collection facility to accept hazardous waste from conditionally exempt small quantity generators.

(b)  A household hazardous waste collection facility which is authorized to accept hazardous waste from CESQGs pursuant to subdivision (a) shall not accept more than 100 kilograms of hazardous waste, or 1 kilogram of extremely hazardous waste, from any one CESQG in a calendar month.

(c)  A public agency, or its contractor, that accepts hazardous waste from CESQGs pursuant to this section may charge the CESQGs a fee for the cost incurred in handling their hazardous waste.

(d)  The department may adopt and revise regulations for household hazardous waste collection facilities, including those which are authorized to accept hazardous waste from CESQGs. The regulations shall provide for all of the following:

(1)  Promoting the reduction, reclamation, and recycling of hazardous waste over other hazardous waste management alternatives.

(2)  Ensuring the safe transport of household hazardous waste and hazardous waste to authorized collection programs.

(3)  Ensuring the compliance of participating CESQGs with the monthly quantity limitations specified in Section 261.5 of Title 40 of the Code of Federal Regulations.

(Added by Stats. 1993, Ch. 913, Sec. 13. Effective January 1, 1994.)



25218.4

Except as provided in subdivision (f) of Section 25218.5, any person who transports household hazardous waste, and any CESQG that transports hazardous waste to an authorized household hazardous waste collection facility, who meets the conditions of Section 25218.5, is exempt from subdivision (a) of Section 25163 and from the requirement for possession of a manifest in paragraph (1) of subdivision (d) of Section 25160.

(Amended by Stats. 1996, Ch. 539, Sec. 23. Effective January 1, 1997.)



25218.5

(a) (1) Except as provided in paragraph (2), hazardous waste transported to a household hazardous waste collection facility shall be transported by any of the following:

(A) The individual or CESQG who generated the waste.

(B) A curbside household hazardous waste collection program.

(C) A mobile household hazardous waste collection facility, a temporary household hazardous waste collection facility, or a recycle-only household hazardous waste collection facility.

(D) A door-to-door household hazardous waste collection program.

(E) A household hazardous waste residential pickup service.

(F) A registered hazardous waste transporter carrying hazardous waste generated by a CESQG.

(G) A registered hazardous waste transporter carrying hazardous waste from a solid waste landfill loadcheck program or a transfer station loadcheck program under agreement with the household hazardous waste collection facility.

(H) A registered hazardous waste transporter, under agreement with the household hazardous waste collection facility, operating under a contract with a public agency to transport hazardous wastes that were disposed of in violation of this chapter, and that are being removed by, or are being removed under the oversight of, the public agency, if the hazardous wastes were not originally disposed of in violation of this chapter by that public agency.

(2) Spent batteries that are received and transported pursuant to Section 25216.1 may be transported to a household hazardous waste collection facility from a collection location or an intermediate collection location.

(3) Notwithstanding Section 25218.4, a registered hazardous waste transporter or mobile household hazardous waste collection facility transporting hazardous waste to a household hazardous waste collection facility shall comply with subdivisions (a) and (c) of Section 25163 and paragraph (1) of subdivision (d) of Section 25160.

(b) An individual transporting household hazardous waste generated by that individual and a CESQG transporting hazardous waste generated by the CESQG to a household hazardous waste collection facility shall meet all of the following conditions:

(1) (A) Except as provided in subparagraphs (B) and (C) and Section 25218.5.1, the total amount of household hazardous waste transported by an individual or hazardous waste transported by a CESQG to a household hazardous waste collection facility shall not exceed a total liquid volume of five gallons or a total dry weight of 50 pounds. If the hazardous waste transported is both liquid and nonliquid, the total amount transported shall not exceed a combined weight of 50 pounds.

(B) Subparagraph (A) does not apply to spent batteries that are collected by a collection location or intermediate collection location pursuant to Section 25216.1 and transported to a household hazardous waste collection facility.

(C) A CESQG may transport up to 27 gallons or 220 pounds, but not more than 100 kilograms, per month to a household hazardous waste collection facility, if all of the following conditions are met:

(i) The hazardous waste being transported was generated by that CESQG.

(ii) The CESQG contacts the household hazardous waste collection facility prior to each delivery to confirm that the facility will accept the hazardous waste.

(iii) The household hazardous waste collection facility provides oral, written, or electronic instructions to the CESQG prior to each delivery on proper packing for the safe transportation of the specific hazardous waste being transported.

(iv) The CESQG or employees of the CESQG transport the hazardous waste in a vehicle owned and operated by the CESQG.

(2) The household hazardous waste and CESQG hazardous waste that is transported shall be in closed containers and packed in a manner that prevents the containers from tipping, spilling, or breaking during transport.

(3) Different household hazardous wastes or different CESQG hazardous wastes shall not be mixed within a container before or during transport.

(4) If the hazardous waste is an extremely hazardous waste or an acutely hazardous waste, the total amount transported by a CESQG shall not exceed 2.2 pounds.

(c) (1) Except as provided in paragraph (2), the total combined volume or weight of latex paint, used oil filters, antifreeze, and small batteries transported to a recycle-only household hazardous waste collection facility by any one individual shall not exceed a total volume of 10 gallons or a total dry weight of 100 pounds. Up to two spent lead-acid batteries may be transported at the same time and not more than 20 gallons of used oil may be transported in the same vehicle if the volume of each individual container does not exceed five gallons.

(2) Paragraph (1) does not apply to spent batteries that are collected by a collection location or intermediate collection location pursuant to Section 25216.1 and transported to a household hazardous waste collection facility.

(d) A curbside household hazardous waste collection program shall meet all of the following conditions:

(1) Not more than a total combined weight of 10 pounds of used oil filters shall be collected from a single residence at one time.

(2) Not more than five gallons of used oil shall be collected from a single residence at one time, and the volume of each individual container collected shall not exceed five gallons.

(3) Not more than five gallons of latex paint shall be collected from a single residence at one time, and the volume of each individual container collected shall not exceed five gallons.

(4) Hazardous waste containing mercury shall not be collected by a curbside household hazardous waste collection program unless the waste is contained in secure packaging that prevents breakage and spillage.

(5) Fluorescent light tubes that are four feet or greater in length shall not be collected by a curbside household hazardous waste collection program.

(6) The transported household hazardous waste shall be in closed containers and packed in a manner that prevents the containers from tipping, spilling, or breaking during transport.

(7) Different household hazardous wastes shall not be mixed within a container before or during transport.

(e) A door-to-door household hazardous waste collection program or household hazardous waste residential pickup service shall meet all of the following conditions:

(1) The transported household hazardous waste shall be in closed containers and packed in a manner that prevents the containers from tipping, spilling, or breaking during transport.

(2) Different household hazardous wastes shall not be mixed within a container before or during transport.

(3) (A) A door-to-door household hazardous waste collection program or household hazardous waste residential pickup service is exempt from the requirements of Section 25160 regarding the use of a manifest when transporting household hazardous waste collected from individual residences to an authorized hazardous waste collection facility. In lieu of a manifest, a receipt shall be issued for the household hazardous waste collected from an individual residence, and a copy of the receipt shall be retained by the public agency for a period of at least three years.

(B) (i) On and before December 31, 2019, if household hazardous waste is transported to a hazardous waste facility, as defined in Section 66260.10 of Title 22 of the California Code of Regulations, the consolidated manifesting procedures specified in Section 25160.8 shall be used by the public agency or its contractor.

(ii) On and after January 1, 2020, the requirements of clause (i) shall not be operative.

(f) Notwithstanding Section 25218.4, a mobile household hazardous waste collection facility, a temporary household hazardous waste collection facility, or a recycle-only household hazardous waste collection facility that transports household hazardous waste from the collection facility to a household hazardous waste collection facility pursuant to subdivision (a) shall comply with subdivisions (a) and (c) of Section 25163 and paragraph (1) of subdivision (d) of Section 25160.

(g) (1) Except as provided in paragraph (2), a door-to-door household hazardous waste collection program or household hazardous waste residential pickup service shall not be deemed to be a household hazardous waste collection facility for purposes of this chapter if it is operated in conjunction with an authorized household hazardous waste collection facility.

(2) A door-to-door household hazardous waste collection program or household hazardous waste residential pickup service, under which household hazardous waste is collected from households in one jurisdiction and transported to an authorized household hazardous waste collection facility in another jurisdiction, shall be deemed a household hazardous waste collection facility for purposes of this chapter and shall submit the notification required in Section 25218.2 to each CUPA in whose jurisdiction the household hazardous waste is collected.

(Amended by Stats. 2011, Ch. 602, Sec. 4. Effective January 1, 2012.)



25218.5.1

Notwithstanding Section 25218.5, a public agency may elect to increase the liquid volume and dry weight specified in paragraph (1) of subdivision (b) of, and in subdivision (c) of, Section 25218.5, to a liquid volume of 15 gallons and a dry weight of 125 pounds, if the public agency, as the case may be, finds that the local household hazardous waste collection program operated by that public agency, or its contractor, has adequate public education programs to inform the public on proper techniques for packaging and transporting the household hazardous waste to the program’s household hazardous waste collection facilities.

(Added by Stats. 1995, Ch. 672, Sec. 4. Effective January 1, 1996.)



25218.6

The fees imposed by Article 7 (commencing with Section 25170) and Article 9.1 (commencing with Section 25205.1) do not apply to either of the following:

(a)  Hazardous wastes generated or disposed of by a public agency, or its contractor, operating a household hazardous waste collection facility, including, but not limited to, hazardous waste received from CESQGs.

(b)  A household hazardous waste collection facility operated in accordance with this article.

(Added by Stats. 1993, Ch. 913, Sec. 13. Effective January 1, 1994.)



25218.7

The corrective action provisions of Section 25200.10 do not apply to a permit issued for the operation of a temporary household hazardous waste collection facility.

(Added by Stats. 1993, Ch. 913, Sec. 13. Effective January 1, 1994.)



25218.8

(a)  Except as provided in subdivision (b), a hazardous waste facilities permit shall be obtained for the operation of a household hazardous waste collection facility.

(b)  A hazardous waste facilities permit is not required for the operation of a recycle-only household hazardous waste collection facility if all of the following conditions are met:

(1)  The facility accepts only the following recyclable household hazardous waste materials for subsequent transport to an authorized recycling facility:

(A)  Latex paint.

(B)  Used oil.

(C)  Used oil filters.

(D)  Antifreeze.

(E)  Spent lead-acid batteries.

(F)  Nickel-cadmium, alkaline, carbon-zinc, or other small batteries, if the facility is in compliance with Section 25216.1.

(G)  Intact spent fluorescent lamps.

(H)  Intact spent high intensity discharge (HID) lamps.

(2)  No hazardous wastes or other materials are handled at the facility other than the materials specified in paragraph (1).

(3)  The materials are transported to the collection facility by either of the following:

(A)  The person who generated the material.

(B)  The authorized curbside household hazardous waste collection program.

(4)  The materials transported to the facility are transported in accordance with Section 25218.5.

(5)  The materials collected are not stored at the facility for more than 180 days, except that less than one ton of spent lead-acid batteries may be stored at the facility for up to one year. More than one ton of spent lead-acid batteries shall not be stored at the facility for more than 180 days.

(6)  The materials collected are managed in accordance with the hazardous waste labeling, containerization, emergency response, and personnel training requirements of this chapter.

(7)  The facility is in compliance with Section 25218.2.

(Amended by Stats. 1996, Ch. 999, Sec. 7. Effective January 1, 1997.)



25218.9

On or before October 1 of each year, a public agency, or its contractor, operating a household hazardous waste collection facility shall submit to the CUPA, or, in those jurisdictions where there is no CUPA, to the officer or agency authorized pursuant to subdivision (f) of Section 25404.3 to implement and enforce the requirements of this chapter listed in paragraph (1) of subdivision (c) of Section 25404, a copy of the completed California Integrated Waste Management Board Form 303, which is required to be submitted to that board for the prior fiscal year pursuant to regulations adopted by that board. The completed California Integrated Waste Management Board Form 303 shall also be submitted to the department until (1) regulations promulgated by the Secretary for Environmental Protection establishing a unified program information collection and reporting system and standards are effective, (2) the regulations require a statewide data base system that will enable the department and the public to obtain the required information from all CUPAs or the authorized officers or agencies, and (3) the statewide data base system is in place and fully operational.

(Amended by Stats. 1997, Ch. 778, Sec. 4. Effective January 1, 1998.)



25218.10

The department and the California Integrated Waste Management Board shall jointly develop and maintain a data base of all household hazardous waste collection events, facilities, and programs within the state. The department and the California Integrated Waste Management Board shall both maintain that information, as a cooperative effort, and shall make information from the data base available to the public upon request. However, the department and the California Integrated Waste Management Board shall implement this section only to the extent that funds are appropriated therefor by the Legislature.

(Added by Stats. 1993, Ch. 913, Sec. 13. Effective January 1, 1994.)



25218.11

(a)  On or before March 31, 1996, the department shall develop a separate and distinct regulatory structure for the permitting of permanent household hazardous waste facilities that conduct the activities specified in subdivision (b). The regulations shall simplify the permitting of facilities and encourage the collection of material and shall be not more burdensome than is necessary to protect the public health and safety. The regulations adopted to implement this section shall balance public safety considerations of household hazardous waste collection with the safety and environmental considerations of illegal disposal.

(b)  The regulations adopted pursuant to subdivision (a) shall apply only to household hazardous waste collection activities that are operated by a public agency, or its contractor, and that accept only household hazardous waste or hazardous waste collected from conditionally exempt small quantity generators. The regulations shall require that, prior to the commencement of the activities specified in this subdivision, the activities shall be authorized by the department.

(Amended by Stats. 1996, Ch. 124, Sec. 70. Effective January 1, 1997.)



25218.12

(a)  A public agency may conduct a materials exchange program as a part of its household hazardous waste collection program if the public agency determines which reusable household hazardous products or materials are suitable and acceptable for distribution to the public in accordance with a quality assurance plan prepared by the public agency. The public agency shall instruct the recipient to use the product in a manner consistent with the instructions on the label.

(b)  If the recipient of a household hazardous product or material is a business or employer, the recipient shall be responsible for obtaining any written information necessary for compliance with the Hazardous Substances Information and Training Act (Chapter 1 (commencing with Section 6360) of Part 7 of Division 5 of the Labor Code).

(Added by Stats. 1996, Ch. 647, Sec. 3. Effective January 1, 1997.)



25218.13

(a) A household hazardous waste collection facility that has a permit issued under Section 25218.8 may operate as a “home-generated sharps consolidation point,” as defined in subdivision (b) of Section 117904, if the facility is approved by the enforcement agency as a point of consolidation pursuant to Section 117904 and the facility complies with the provisions of that section.

(b) For the purposes of this section, “sharps waste” has the meaning defined in Section 40190.5 of the Public Resources Code.

(Added by Stats. 2004, Ch. 157, Sec. 2. Effective January 1, 2005.)






ARTICLE 10.9 - Battery Management: Federal Regulation

25219

As used in this article, the following terms have the following meaning:

(a)  “Federal battery management act” means the Mercury-Containing and Rechargeable Battery Management Act (P.L. 104-142), or that act as it may thereafter be amended.

(b)  “Federally regulated battery” means a battery that is subject to the federal battery management act.

(Added by Stats. 1996, Ch. 575, Sec. 1. Effective September 17, 1996.)



25219.1

(a)  Notwithstanding any other provision of law, including, but not limited to, any other provision of this chapter, the federal battery management act shall be deemed to be the law of this state with regard to the easy removability, environmental labeling, collection, storage, and transportation of federally regulated batteries, and any battery that is a federally regulated battery shall be managed in accordance with the federal battery management act.

(b)  It is the intent of subdivision (a) to make the necessary changes in state law to allow the department to seek and maintain the approval of the Administrator of the Environmental Protection Agency to implement and enforce the requirements of subsection (a) of Section 104 of the federal battery management act.

(Added by Stats. 1996, Ch. 575, Sec. 1. Effective September 17, 1996.)



25219.2

Except as provided in this article, batteries not subject to regulation pursuant to Section 25219.1 shall be managed in compliance with all other requirements of this chapter.

(Added by Stats. 1996, Ch. 575, Sec. 1. Effective September 17, 1996.)






ARTICLE 11.1 - Institutional Control

25220

(a) The department shall notify the planning and building department of each city, county, or regional council of governments of any recorded land use restriction imposed within the jurisdiction of the local agency pursuant to the former Section 25229, 25230, or 25398.7, as those sections read prior to the effective date of this article, or Section 25202.5, 25221, or 25355.5. Upon receiving this notification, the planning and building department shall do both of the following:

(1) File all recorded land use restrictions in the property files of the city, county, or regional council of government.

(2) Require that a person requesting a land use that differs from those filed land use restrictions on the property apply to the department for a variance or a removal of the land use restrictions pursuant to Section 25223 or 25224.

(b) A planning and building department of a city, county, or regional council of governments may assess a property owner a reasonable fee to cover the costs of taking the actions required by subdivision (a). For purposes of this subdivision, “property owner” does not include a person who holds evidence of ownership solely to protect a security interest in the property, unless the person participates, or has a legal right to participate, in the management of the property.

(c) The department shall maintain a list of all recorded land use restrictions, including deed restrictions, recorded pursuant to the former Sections 25229, 25230, and 25398.7, as those sections read prior to the effective date of this article, and Sections 25202.5, 25221, and 25355.5. The list shall, at a minimum, provide the street address, or, if a street address is not available, an equivalent description of location for a rural location or the latitude and longitude of each property. The department shall update the list as new deed restrictions are recorded. The department shall make the list available to the public, upon request, and shall make the list available on the department’s Internet Web site. The list shall also be incorporated into the list of sites compiled pursuant to Section 65962.5 of the Government Code.

(Repealed and added by Stats. 2012, Ch. 39, Sec. 39. Effective June 27, 2012.)



25221

A person may enter into an agreement with the department regarding his or her property, or a portion thereof, which provides for restricting specified uses of the property, as determined by all parties to the agreement. Except as otherwise provided in this article, the agreement is irrevocable and shall be recorded by the owner, pursuant to paragraph (1) of subdivision (a) of Section 25220, as a hazardous waste easement, covenant, restriction, or servitude, or any combination of those servitudes, as appropriate, upon the present and future uses of the land. That person shall bear all costs incurred in determining the specific land use restrictions for his or her property, or a portion of the property pursuant to this subdivision.

(Repealed and added by Stats. 2012, Ch. 39, Sec. 39. Effective June 27, 2012.)



25222

Public notice of an agreement proposed to be entered into pursuant to Section 25221 shall be provided by the department at least 30 days before a hearing on, or execution of, the agreement. The notice shall be given by publication once in a newspaper of general circulation published and circulated in the locale or, if there is none, by posting the notice in at least three public places in the locale. In the case of a proposed agreement, the department shall also give notice to the city or county in whose jurisdiction the property is located. Public comment on the proposed agreement entered into pursuant to Section 25221 shall be submitted to the department in writing.

(Repealed and added by Stats. 2012, Ch. 39, Sec. 39. Effective June 27, 2012.)



25223

(a) A person may apply to the department for a written variance from a land use restriction imposed by the department. An application shall contain sufficient evidence for the department to issue a notice for a hearing. The notice shall contain both of the following:

(1) A statement of all of the following that apply:

(A) Land use restrictions have been imposed on the land.

(B) A hearing is pending on the land.

(2) A statement of who is applying for a variance, the proposed variance, and a statement of the reasons in support of the granting of a variance.

(b) The procedures for the conducting of the hearing specified in subdivision (a) are those set forth in former Article 11 (commencing with Section 25220) of Chapter 6.5 of Division 20. A person shall not make a subsequent application pursuant to this section within 18 months of a final decision on an application by the department. A person applying for a variance pursuant to this section shall pay the department for all costs incurred by the department relating to the application.

(c) The applicant shall have the burden of proving at the hearing that the variance will not cause or allow any of the following effects associated with hazardous waste or extremely hazardous waste:

(1) The creation or increase of significant present or future hazards to public health.

(2) A significant diminution of the ability to mitigate any significant potential or actual hazard to public health.

(3) A long-term increase in the number of humans or animals exposed to significant hazards that affect the health, well-being, or safety of the public.

(d) If, upon the preponderance of the testimony taken, the director is of the opinion that the variance should be granted, the director shall issue and cause to be served his or her decision and findings of fact on the owner of the land, the legislative body of the city or county in whose jurisdiction the land is located, and upon any other persons who were permitted to intervene in the proceedings. The findings of fact shall include the exact nature of the proposed variance and the reasons in support of the granting of the variance.

(e) If the director is of the opinion that the variance should not be granted, the director shall issue and cause to be served his or her findings of fact in support of the denial on the parties specified in subdivision (d).

(f) The department shall record within 10 days any final decision made by the director pursuant to this section as provided in Section 25225.

(g) A decision of the director made after a hearing held pursuant to this section shall be reviewable pursuant to Section 1094.5 of the Code of Civil Procedure and shall be upheld if the court finds that it is supported by substantial evidence.

(Repealed and added by Stats. 2012, Ch. 39, Sec. 39. Effective June 27, 2012.)



25224

(a) A person may apply to the department to remove a land use restriction imposed by the department on the grounds that the waste no longer creates a significant existing or potential hazard to present or future public health or safety. A person shall not make a subsequent application pursuant to this section within 12 months of a final decision on an application by the department. A person applying to the department pursuant to this section shall pay the department all costs incurred by the department relating to the application. An application shall contain sufficient evidence for the department to make a finding upon any or all of the following grounds:

(1) The hazardous waste that caused the land to be restricted or designated has since been removed or altered in a manner that precludes any significant existing or potential hazard to present or future public health.

(2) New scientific evidence is available since the restriction or designation of the land or the making of any previous application pursuant to this section, concerning either of the following:

(A) The nature of the hazardous waste that caused the land to be designated.

(B) The geology or other physical environmental characteristics of the designated land.

(b) An aggrieved person may appeal a determination of the department made pursuant to subdivision (a) by submitting a request for a hearing to the director. The request shall be mailed by certified mail not later than 30 days after the date of the mailing of the department’s decision on the application.

(c) Upon receipt of a timely appeal, the director shall give notice of a hearing pursuant to the procedures set forth in this article.

(d) The department shall record within 10 days any new and final determination made by the department pursuant to this section as provided in Section 25225.

(e) A determination made by the department, after a hearing held pursuant to this section, shall be reviewable pursuant to Section 1094.5 of the Code of Civil Procedure and shall be upheld if the court finds that it is supported by substantial evidence.

(f) Whenever there is a final determination pursuant to this section removing a land use restriction, the easement, covenant, restriction, or servitude imposed on the land created by Section 25221 or 25355.5 or the former Section 25222.1 or 25230 shall automatically terminate. The department shall record or cause to be recorded within 10 days a termination of the easement, covenant, restriction, or servitude, which shall particularly describe the real property subject to the easement, covenant, restriction, or servitude and shall be indexed by the recorder in the grantee index in the name of the record title owner of the real property subject to the easement, covenant, restriction, or servitude and in the grantor index in the name of the department.

(Repealed and added by Stats. 2012, Ch. 39, Sec. 39. Effective June 27, 2012.)



25225

The department shall record within 10 days any final written instrument made pursuant to Section 25221 or 25224 with the county recorder of the county in which the property is located. Any recordation made pursuant to this article or Section 25202.5 or 25355.5 shall include the street address, assessor’s parcel number, or legal description of each parcel affected and the name of the owner thereof, and the recordation shall be recorded by the recorder in the grantor index in the name of the record title owner of the real property and in the grantee index in the name of the department.

(Added by Stats. 2012, Ch. 39, Sec. 39. Effective June 27, 2012.)



25226

An assessor shall consider a restrictive easement, covenant, restriction, or servitude adopted pursuant to the former Section 25230, as that section read prior to the effective date of this article, or Section 25202.5, 25221, or 25355.5 as an enforceable easement, covenant, restriction, or servitude subject to Section 402.1 of the Revenue and Taxation Code and shall appropriately reassess the land, those of which has been restricted, at the lien date following the adoption or imposition of the easement, covenant, restriction, or servitude.

(Repealed and added by Stats. 2012, Ch. 39, Sec. 39. Effective June 27, 2012.)



25227

A person shall not engage in any of the following on land that is subject to a recorded land use restriction pursuant to former Section 25229, 25230, or 25398.7, as those sections read on January 1, 2012, or pursuant to Section 25202.5, 25221, or 25355.5, unless the person obtains a specific approval in writing from the department for the land use on the land in question:

(a) A new use of the land, other than the use, modification, or expansion of an existing industrial or manufacturing facility or complex on land that is owned by, or held for the beneficial use of, the facility or complex on or before January 1, 1981.

(b) Subdivision of the land, as that term is used in Division 2 (commencing with Section 66410) of Title 7 of the Government Code, except that this subdivision does not prevent the division of a parcel of land so as to divide that portion of the parcel that contains hazardous materials, as defined in subdivision (d) of Section 25260, from other portions of that parcel.

(c) Construction or placement of a building or structure on the land that is intended for use as any of the following, or the new use of an existing structure for the purpose of serving as any of the following:

(1) (A) Except as provided in subparagraph (B), a residence, including a mobilehome or factory built housing constructed or installed for use as permanently occupied human habitation.

(B) The addition of rooms or living space to an existing single-family dwelling or other minor repairs or improvements to residential property that do not change the use of the property, increase the population density, or impair the effectiveness of a response action, shall not constitute construction or placement of a building or structure for the purposes of subparagraph (A).

(2) A hospital for humans.

(3) A school for persons under 21 years of age.

(4) A day care center for children.

(5) A permanently occupied human habitation, other than those used for industrial purposes.

(Added by Stats. 2014, Ch. 544, Sec. 5. Effective January 1, 2015.)






ARTICLE 11.5 - Hazardous Waste Disposal on Public Land

25242

(a)  Any city, county, or state agency which, as owner, lessor, or lessee, knows or has probable cause to believe that a disposal of hazardous waste which is not authorized pursuant to this chapter has occurred on, under, or into the land which the city, county, or state agency owns or leases shall notify the department. Upon receiving that notice, the department shall determine if there has been a disposal of hazardous waste which is not authorized pursuant to this chapter.

(b)  If the department determines that there has been a disposal of hazardous waste which is not authorized pursuant to this chapter, the department shall do all of the following:

(1)  Conduct, or arrange for the conducting of, tests to determine the general chemical and mineral composition of the hazardous waste.

(2)  Require the city, county, or state agency which submitted the notice pursuant to subdivision (a) to prepare a hazardous waste management plan specifying those removal or remedial actions, as defined in Sections 25322 and 25323, which are needed to be taken concerning the hazardous waste. The hazardous waste management plan shall provide for the protection of human health and the environment and minimize or eliminate the escape of hazardous waste constituents, leachate, contaminated rainfall, and waste decomposition products into ground and surface waters and into the atmosphere.

(3)  Send notice of the department’s findings made pursuant to paragraph (1) to the county in which the land is located, the city, if any, in which the land is located, the owner of the property, and residents living within 2,000 feet of the property line of the land on which the hazardous wastes were disposed. The department shall also post signs in the vicinity of the land which contain this information and are visible to the public. The department may also provide this notice to other persons, or post these signs in any other area, to protect the public health and safety or to provide the maximum opportunity for comment from the potentially affected public.

(4)  Conduct public hearings on the proposed hazardous waste management plan during those times and at those places which are convenient to the affected public. These hearings shall be conducted even if the hazardous waste management plan provides that no removal or remedial actions will be taken. The department shall publish notice of these hearings in newspapers of general circulation, as defined in Section 6000 of the Government Code, and shall use all other reasonable means to publicize these hearings.

(5)  Take all actions required by Section 25358.7 concerning any proposed removal or remedial actions.

(6)  Take any other actions authorized by this chapter or Chapter 6.8 (commencing with Section 25300) to carry out the legislative intent specified in Section 25242.1.

(c)  The city, county, or state agency which is required to prepare a hazardous waste management plan pursuant to paragraph (2) of subdivision (b) shall submit the proposed hazardous waste management plan for approval to the department or a California Regional Water Quality Control Board, whichever the department determines is appropriate. A city or state agency shall submit the plan to the county in which the land is located, and a county or state agency shall submit the plan to the city, if any, in which the land is located, for comments and recommendations. The city, county, or state agency shall also consider whether to incorporate any changes in the plan which are recommended by the county, city, and the public.

(Amended by Stats. 1985, Ch. 44, Sec. 6. Effective May 20, 1985.)



25242.1

It is the intention of the Legislature, in enacting this article, to protect the public health and safety and the environment by requiring all of the following:

(a)  Prompt steps to remedy the unauthorized disposal of hazardous waste on public land be taken as soon as possible.

(b)  Prompt notice be given to the affected public of such an unauthorized disposal of hazardous waste.

(c)   Affording the public an opportunity for input into the manner in which the hazardous waste will be cleaned up or rendered safe.

(Added by renumbering Section 25342.1 (as added by Stats. 1984, Ch. 1546) by Stats. 1985, Ch. 44, Sec. 7. Effective May 20, 1985.)



25242.2

Prior to, or simultaneously with, utilizing the provisions of this article, the department shall diligently pursue all feasible civil and criminal actions against the owner of the land or other party responsible for the disposal of the hazardous waste, who violates this chapter or the regulations adopted pursuant to this chapter.

The owner, lessee, or lessor of any land which is affected by hazardous waste which was disposed on, under, or into the land may recover the costs incurred in complying with this article, in a civil action, from any person who produced the waste or from any other person who was responsible for the disposal of the hazardous waste.

The lessee of any land, who was not responsible for the unauthorized disposal of the hazardous waste upon that land, may also recover the costs incurred in complying with this article from the owner of the land if the person who produced the waste or who was responsible for the disposal of hazardous waste cannot be located or cannot compensate the lessee for these costs.

(Added by renumbering Section 25342.2 (as added by Stats. 1984, Ch. 1546) by Stats. 1985, Ch. 44, Sec. 8. Effective May 20, 1985.)



25242.3

If any provision of this article or the application thereof to any person or circumstance is held invalid, this holding shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end, the provisions of the article are severable.

(Added by renumbering Section 24342.3 (as added by Stats. 1984, Ch. 1546) by Stats. 1985, Ch. 44, Sec. 1. Effective May 20, 1985.)






ARTICLE 11.8 - Hazardous Waste Reduction, Recycling, and Treatment

25244

This article shall be known and may be cited as the Hazardous Waste Reduction, Recycling, and Treatment Research and Demonstration Act of 1985.

(Added by Stats. 1985, Ch. 1030, Sec. 2.)



25244.01

(a) Except as provided in subdivision (b), the department’s duty to implement this article is contingent upon, and limited to, the availability of funding.

(b) Subdivision (a) does not apply to Section 25244.4.

(Added by Stats. 2012, Ch. 39, Sec. 40. Effective June 27, 2012.)



25244.1

(a)  The Legislature hereby finds and declares that, whenever possible, the generation of hazardous waste is to be reduced or eliminated as expeditiously as possible, and that waste that is generated should be recycled, treated, or disposed of in a manner that minimizes any present or future threats to human health or the environment.

(b)  The Legislature further finds that there exists many promising, but as yet unproven, technologies for the reduced generation of hazardous waste and for recycling and treating hazardous waste.

(c)  The Legislature further finds that financial commitment by public agencies and private industry for the expeditious development and dispersion of hazardous waste reduction, recycling, and treatment technologies depends upon further research as well as credible and timely demonstrations of the feasibility, environmental acceptability, and reliability of this technology.

(d)  It is the intent of the Legislature, in enacting this article, to promote the research, development, and expeditious demonstration of technologies which have the potential to reduce, recycle, and treat hazardous waste. It is further the intent of the Legislature to encourage private sector participation in this program to the greatest extent possible.

(Added by Stats. 1985, Ch. 1030, Sec. 2.)



25244.2

For purposes of this article, “hazardous waste reduction, recycling, and treatment technologies” mean technologies and techniques which have, as their primary purpose, the reduced generation of hazardous waste, the recycling of hazardous waste, or the conversion of hazardous waste into a less hazardous form. “Hazardous waste reduction, recycling, and treatment technologies” do not include solidification or treatment occurring directly in, or on, the land, such as techniques using evaporation, surface impoundments, or land farming.

(Added by Stats. 1985, Ch. 1030, Sec. 2.)



25244.4

Every generator of hazardous waste shall submit a report to the department, at least once every two years, reporting the changes in volume and toxicity of waste achieved through waste reduction during the period for which the report is issued.

(Added by Stats. 1985, Ch. 1030, Sec. 2.)



25244.5

(a)  The department shall establish a Hazardous Waste Technology, Research, Development, and Demonstration Program, which shall consist of all of the following elements:

(1)  Contracting with, and providing grants to, universities, governmental agencies, and private organizations for the research and development of hazardous waste reduction, recycling, or treatment technologies pursuant to Section 25244.10.

(2)  Providing grants, under specified conditions, to cities, counties, and private organizations for the commercial demonstration of hazardous waste reduction, recycling, or treatment technologies pursuant to Section 25244.6.

(3)  Providing grants to local governments for the development of local hazardous waste reduction programs which provide technical assistance, including hazardous waste audits, to generators pursuant to Section 25244.1101.

(b)  (1)  For purposes of this subdivision, “commercially successful technology” means a hazardous waste reduction, recycling, or treatment technology which is proven to be profitable, as determined by the department.

(2)  The department shall require any university, governmental agency, or private organization which receives a grant pursuant to paragraph (1) or (2) of subdivision (a) to agree to repay the department for the amount of the grant, if the grant results in the development of a commercially successful technology, and to additionally pay the department a percentage of any royalties derived from that technology, as negotiated between the department and the grant recipient.

(3)  The department shall deposit any repayments or royalties received by the department pursuant to this subdivision in the Hazardous Waste Control Account, and those funds may be expended by the department, upon appropriation by the Legislature, to carry out this article.

(Amended by Stats. 1993, Ch. 412, Sec. 4. Effective January 1, 1994.)



25244.6

The department, in consultation with the State Water Resources Control Board, the State Air Resources Board, and the California Waste Management Board, shall do all of the following:

(a)  Implement a program to research, develop, and demonstrate hazardous waste reduction, recycling, and treatment technologies at appropriate locations throughout the state.

(b)  On or before January 1, 1987, and, in consultation with industry and interested parties, adopt criteria for selecting projects which would receive grants to pay for the construction of equipment which would be used to demonstrate hazardous waste reduction, recycling, or treatment technologies. The criteria shall include provisions which require that, in assessing each project, the department consider the feasibility of the project’s particular technology, the research and technical spinoffs likely to be generated by the project, the degree to which the findings of the projects can be disseminated and evaluated for replication elsewhere, and the consistency of, and contributions of, the project to the state’s hazardous waste management program.

(c)  Using the criteria adopted pursuant to subdivision (b), select projects to receive grants to construct equipment which would be used to demonstrate hazardous waste reduction, recycling, or treatment technologies. A grant issued by the department pursuant to this section is not subject to Chapter 2 (commencing with Section 10290) of Part 2 of the Public Contract Code, including, but not limited to, Section 10295 of the Public Contract Code, or Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code. The department shall select projects which also meet at least one of the following requirements:

(1)  The project has onsite, as well as offsite potential, for the reduction, recycling, or treatment of hazardous waste.

(2)  The project has the potential to benefit, or be utilized by, small businesses.

(3)  The project is applicable to a range of industries.

(Amended by Stats. 1987, Ch. 914, Sec. 3.)



25244.7

Consistent with Article VII of the California Constitution, the department may contract for services to be performed to carry out this article, including, but not limited to, environmental control assessment, feasibility analysis, the review of project design, field management responsibilities, and project scheduling and control.

(Added by Stats. 1985, Ch. 1030, Sec. 2.)



25244.8

Grant funding for equipment construction needed for demonstration of hazardous waste reduction, recycling, and treatment technologies shall be provided to projects selected pursuant to Section 25244.6 in four consecutive steps:

(a)  Step I grants shall be made to study the feasibility of a proposed project. Ninety percent of the costs of the feasibility study shall be eligible for grant funding up to a maximum of twenty-five thousand dollars ($25,000) per grant. In activities funded by a step I grant, the applicant shall develop information needed to select the waste reduction, recycling, or treatment alternative, which would be most cost-effective.

(b)  Step II grants shall be made for project design. Seventy percent of the costs of the design of the project shall be eligible for grant funding, except that a small business may be eligible for 90 percent of those costs, up to a maximum of fifty thousand dollars ($50,000) per grant. In activities funded by a step II grant, the applicant shall prepare detailed plans and specifications for the selected facilities, establish schedules for implementation, and obtain necessary permits.

(c)  Step III grants shall be made for the construction of the facilities. Fifty percent of the costs of constructing the project shall be eligible for grant funding, except that a small business may be eligible for 80 percent of those costs, up to a maximum of four hundred thousand dollars ($400,000) per grant. As a condition of receiving a step III grant, the grantee shall allow the results of the project to be evaluated and the information disseminated to other parties. In activities funded by a step III grant, the applicant shall construct the facilities as designed under a step II grant, procure needed equipment, and obtain necessary permits to operate the facility.

(d)  Step IV grants shall be made to evaluate the effectiveness of grant-funded facilities, develop information on compliance with regulatory permits, and assess applicability of the selected approach to other generators of similar hazardous wastes. Ninety percent of the costs of those activities shall be eligible for grant funding, except that a small business may be eligible for 100 percent of those costs, up to a maximum of one hundred thousand dollars ($100,000) per grant.

(Added by Stats. 1985, Ch. 1030, Sec. 2.)



25244.9

The department shall compile the results of all evaluations of projects funded by step IV grants, as specified in subdivision (d) of Section 25244.8, or the evaluations of any other project which are available to the department, and shall make them available to interested parties as expeditiously as possible. The department shall notify any interested party of the availability of project evaluations.

(Added by Stats. 1985, Ch. 1030, Sec. 2.)



25244.10

The department may issue grants to, and enter into contracts with, universities, governmental agencies, and private organizations to research and develop hazardous waste reduction, recycling, or treatment technology. These grants may be applied to personnel, equipment, and administrative costs and shall, to the extent possible, be used to augment other sources of research and development funding, including federal and private funds. Any grant issued by the department pursuant to this section is not subject to Chapter 2 (commencing with Section 10290) of Part 2 of the Public Contract Code, including, but not limited to, Section 10295 of the Public Contract Code, but a contract entered into pursuant to this section is subject to all applicable state laws governing contracts.

(Amended by Stats. 1987, Ch. 914, Sec. 4.)






ARTICLE 11.9 - Pollution Prevention and Hazardous Waste Source Reduction and Management Review Act

25244.12

This article shall be known and may be cited as the Pollution Prevention and Hazardous Waste Source Reduction and Management Review Act.

(Amended by Stats. 2012, Ch. 39, Sec. 42. Effective June 27, 2012.)



25244.13

The Legislature finds and declares as follows:

(a) Existing law requires the department and the State Water Resources Control Board to promote the reduction of generated hazardous waste. This policy, in combination with hazardous waste land disposal bans, requires the rapid development of new programs and incentives for achieving the goal of optimal minimization of the generation of hazardous wastes. Substantial improvements and additions to the state’s hazardous waste reduction program are required to be made if these goals are to be achieved.

(b) Hazardous waste source reduction provides substantial benefits to the state’s economy by maximizing use of materials, avoiding generation of waste materials, improving business efficiency, enhancing revenues of companies that provide products and services in the state, increasing the economic competitiveness of businesses located in the state, and protecting the state’s precious and valuable natural resources.

(c) It is the intent of the Legislature to expand the state’s pollution prevention activities beyond those directly associated with source reduction evaluation reviews and plans. The expanded program, which is intended to accelerate pollution prevention, shall include programs to promote implementation of pollution prevention measures using education, outreach, and other effective voluntary techniques demonstrated in California or other states.

(d) It is the intent of the Legislature for the department to maximize the use of its available resources in implementing the pollution prevention program through cooperation with other entities, including, but not limited to, CUPAs, small business development corporations, business environmental assistance centers, and other regional and local government environmental programs. To the extent feasible, the department shall utilize cooperative programs with entities that routinely contact small business to expand its support of small business pollution prevention activities.

(e) It is the goal of this article to do all of the following:

(1) Reduce the generation of hazardous waste.

(2) Reduce the release into the environment of chemical contaminants that have adverse and serious health or environmental effects.

(3) Document hazardous waste management information and make that information available to state and local government.

(f) It is the intent of this article to promote the reduction of hazardous waste at its source, and wherever source reduction is not feasible or practicable, to encourage recycling. Where it is not feasible to reduce or recycle hazardous waste, the waste should be treated in an environmentally safe manner to minimize the present and future threat to health and the environment.

(g) It is the intent of the Legislature not to preclude the regulation of environmentally harmful releases to all media, including air, land, surface water, and groundwater, and to encourage and promote the reduction of these releases to air, land, surface water, and groundwater.

(h) It is the intent of the Legislature to encourage all state departments and agencies, especially the State Water Resources Control Board, the California regional water quality control boards, the State Air Resources Board, the air pollution control districts, and the air quality management districts, to promote the reduction of environmentally harmful releases to all media.

(Amended by Stats. 2012, Ch. 39, Sec. 43. Effective June 27, 2012.)



25244.13.1

(a) The department’s duties to implement this article are contingent upon, and limited to, the availability of funding.

(b) Subdivision (a) does not eliminate a requirement of this article that is imposed upon a generator.

(Added by Stats. 2012, Ch. 39, Sec. 44. Effective June 27, 2012.)



25244.14

For purposes of this article, the following definitions apply:

(a) “Advisory committee” means the California Pollution Prevention Advisory Committee established pursuant to Section 25244.15.1.

(b) “Appropriate local agency” means a county, city, or regional association that has adopted a hazardous waste management plan pursuant to Article 3.5 (commencing with Section 25135).

(c) “Business” has the same meaning as defined in Section 25501.

(d) “Hazardous waste management approaches” means approaches, methods, and techniques of managing the generation and handling of hazardous waste, including source reduction, recycling, and the treatment of hazardous waste.

(e) “Hazardous waste management performance report” or “report” means the report required by subdivision (b) of Section 25244.20 to document and evaluate the results of hazardous waste management practices.

(f) “NAICS Code” means the identification number assigned to specific types of businesses by the North American Industry Classification System (NAICS) adopted by the United States Census Bureau.

(g) “Pollution prevention” means the reduction of chemical sources that have adverse impacts on public health and the environment, including, but not limited to, source reduction.

(h) “SIC Code” means the identification number assigned to specific types of businesses by the Standard Industrial Classification (SIC) system established by the United States Department of Commerce.

(i) (1) “Source reduction” means one of the following:

(A)  An action that causes a net reduction in the generation of hazardous waste.

(B)  An action taken before the hazardous waste is generated that results in a lessening of the properties that cause it to be classified as a hazardous waste.

(2) “Source reduction” includes, but is not limited to, all of the following:

(A) “Input change,” which means a change in raw materials or feedstocks used in a production process or operation so as to reduce, avoid, or eliminate the generation of hazardous waste.

(B) “Operational improvement,” which means improved site management so as to reduce, avoid, or eliminate the generation of hazardous waste.

(C) “Production process change,” which means a change in a process, method, or technique that is used to produce a product or a desired result, including the return of materials or their components, for reuse within the existing processes or operations, so as to reduce, avoid, or eliminate the generation of hazardous waste.

(D) “Product reformulation,” which means changes in design, composition, or specifications of end products, including product substitution, so as to reduce, avoid, or eliminate the generation of hazardous waste.

(3) “Source reduction” does not include any of the following:

(A) Actions taken after a hazardous waste is generated.

(B) Actions that merely concentrate the constituents of a hazardous waste to reduce its volume or that dilute the hazardous waste to reduce its hazardous characteristics.

(C) Actions that merely shift hazardous wastes from one environmental medium to another environmental medium.

(D) Treatment.

(j) “Source reduction evaluation review and plan” or “review and plan” means a review conducted by the generator of the processes, operations, and procedures in use at a generator’s site, in accordance with the format established by the department pursuant to subdivision (a) of Section 25244.16, and that does both of the following:

(1) Determines any alternatives to, or modifications of, the generator’s processes, operations, and procedures that may be implemented to reduce the amount of hazardous waste generated.

(2) Includes a plan to document and implement source reduction measures for the hazardous wastes specified in paragraph (1) that are technically feasible and economically practicable for the generator, including a reasonable implementation schedule.

(k) “Hazardous waste,” “person,” “recycle,” and “treatment” have the same meanings as defined in Article 2 (commencing with Section 25110).

(Amended by Stats. 2012, Ch. 39, Sec. 45. Effective June 27, 2012.)



25244.15

(a)  This article establishes a program for pollution prevention, including, but not limited to, hazardous waste source reduction.

(b) The department shall coordinate the activities of all state agencies with responsibilities and duties relating to hazardous waste and shall promote coordinated efforts to encourage the reduction of hazardous waste. Coordination between the program and other relevant state agencies and programs shall, to the fullest extent possible, include joint planning processes and joint research and studies.

(c) The department shall adopt regulations to carry out the requirements imposed upon generators pursuant to this article.

(d) (1) Except as provided in paragraph (3), Sections 25244.19, 25244.20, and 25244.21 apply only to generators who, by site, routinely generate, through ongoing processes and operations, more than 12,000 kilograms of hazardous waste in a calendar year, or more than 12 kilograms of extremely hazardous waste in a calendar year.

(2) The department shall adopt regulations to establish procedures for exempting generators from the requirements of this article where the department determines that no source reduction opportunities exist for the generator.

(3) Notwithstanding paragraph (1), Sections 25244.19, 25244.20, and 25244.21 do not apply to any generator whose hazardous waste generating activity consists solely of receiving offsite hazardous wastes and generating residuals from the processing of those hazardous wastes.

(Amended by Stats. 2012, Ch. 39, Sec. 46. Effective June 27, 2012.)



25244.15.1

(a) The California Pollution Prevention Advisory Committee is hereby created and consists of the following members:

(1) The Executive Director of the State Air Resources Board, as an ex officio member.

(2) The Executive Director of the State Water Resources Control Board, as an ex officio member.

(3) The Director of Toxic Substances Control, as an ex officio member.

(4) The Director of Resources Recycling and Recovery, as an ex officio member.

(5) The Chairperson of the California Environmental Policy Council established pursuant to Section 71017 of the Public Resources Code, as an ex officio member.

(6) The Director of Pesticide Regulation, as an ex officio member.

(7) Ten public members with experience in pollution prevention as appointed by the department. These public members shall include all of the following:

(A) Two representatives of local governments from different regions of the state.

(B) One representative of a publicly owned treatment works.

(C) Two representatives of industry.

(D) One representative of small business.

(E) One representative of organized labor.

(F) Two representatives of statewide environmental advocacy organizations.

(G) One representative of a statewide public health advocacy organization.

(8) The department may appoint up to two additional public members with experience in pollution prevention and detailed knowledge of one of the priority categories of businesses selected in accordance with Section 25244.17.1.

(b) The advisory committee shall select one member to serve as chairperson.

(c) The members of the advisory committee shall serve without compensation, but each member, other than officials of the state, upon request, shall be reimbursed for all reasonable expenses incurred in the performance of his or her duties, as authorized by the department.

(d) When convened by the department, the advisory committee shall provide a public forum for discussion and deliberation on matters pertaining to the implementation of this chapter.

(e) The advisory committee’s responsibilities shall include, but not be limited to, the following:

(1) Reviewing and providing consultation and guidance in the preparation of the work plan authorized by Section 25244.22.

(2) Evaluating the performance and progress of the department’s pollution prevention program.

(3) Making recommendations to the department concerning program activities and funding priorities, and legislative changes, if needed.

(4) Making recommendations to the department concerning strategies to more effectively align its pollution prevention program with the goals of the department’s green chemistry program, including the implementation of Article 14 (commencing with Section 25251).

(Amended by Stats. 2012, Ch. 39, Sec. 47. Effective June 27, 2012.)



25244.16

The department shall do both of the following:

(a) Adopt a format to be used by generators for completing the review and plan required by Section 25244.19, and the report required by Section 25244.20. The format shall include at least all of the factors the generator is required to include in the review and plan and the report. The department may include any other factor determined by the department to be necessary to carry out this article. The adoption of a format pursuant to this subdivision is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Establish a data and information system to be used by the department for processing and evaluating the source reduction and other hazardous waste management information submitted by generators pursuant to Section 25244.18. In establishing the data and information system, the department shall do all of the following:

(1) Establish methods and procedures for appropriately processing or managing hazardous waste source reduction and management information.

(2) Use the data management expertise, resources, and forms of already established environmental protection programs, to the extent practicable.

(3) Establish computerized data retrieval and data processing systems, including safeguards to protect trade secrets designated pursuant to Section 25244.23.

(4) Identify additional data and information needs of the program.

(Amended by Stats. 2012, Ch. 39, Sec. 48. Effective June 27, 2012.)



25244.17

The department may establish a technical and research assistance program to assist businesses in identifying and applying methods of pollution prevention. The program shall emphasize assistance to smaller businesses that have inadequate technical and financial resources for obtaining information, assessing pollution prevention methods, and developing and applying pollution prevention techniques. The program be carried out by the department pursuant to this section may include, but is not limited to, each of the following:

(a) Programs by private or public consultants, including onsite consultation at sites or locations where hazardous waste is generated, to aid those generators requiring assistance in developing and implementing the review and plan, the plan summary, the report, and the report summary required by this article.

(b) Seminars, workshops, training programs, and other similar activities to assist businesses to evaluate pollution prevention alternatives and to identify opportunities for pollution prevention.

(c) Assembling, cataloging, and disseminating information about pollution prevention methods, available consultant services, and regulatory requirements.

(d) The identification of a range of generic and specified technical pollution prevention solutions that can be applied by particular types of businesses.

(Amended by Stats. 2012, Ch. 39, Sec. 49. Effective June 27, 2012.)



25244.17.1

The department may establish a technical assistance and outreach program to promote implementation of model pollution prevention measures in priority business categories.

(a) In the work plan described in Section 25244.22, the department may, in consultation with the advisory committee, identify priority categories of businesses by SIC or NAICS Code. At least one selected category of businesses shall be a category that consists primarily of small businesses. At least one selected category of businesses shall be a category that consists primarily of businesses affected by an action taken by the department pursuant to Article 14 (commencing with Section 25251).

(b) For each selected priority business category, the department may implement a cooperative pollution prevention technical assistance and outreach program that includes the following elements:

(1) Effective pollution prevention measures for each business category.

(2) The most effective technical assistance and outreach methods to promote implementation of the pollution prevention measures identified in paragraph (1).

(3) Appropriate measures for evaluating the effectiveness of the technical assistance and outreach measures, including quantitative measures when feasible.

(Amended by Stats. 2012, Ch. 39, Sec. 50. Effective June 27, 2012.)



25244.17.2

(a) (1) The department may provide pollution prevention training and resources to CUPAs, small business development corporations, business environmental assistance centers, and other regional and local government environmental programs so that they can provide technical assistance to businesses in identifying and applying methods of pollution prevention.

(2) The activities conducted pursuant to paragraph (1) shall emphasize activities necessary to implement Sections 25244.17 and 25244.17.1.

(b) As part of implementing the program authorized by this section, the department may develop a California Green Business Program that provides support and assistance to programs operated by local governments to meet the requirement of subdivision (c) and that would voluntarily certify small businesses that adopt environmentally preferable business practices, including, but not limited to, increased energy efficiency, reduced greenhouse gas emissions, promotion of water conservation, and reduced waste generation. The department’s California Green Business Program may do any or all of the following:

(1) Assist the network of statewide local government programs in implementing guidelines and structures that establish and promote a level of consistency among green business programs across the state.

(2) Support, through staffing and contracts, the development and maintenance of a statewide database to register small businesses granted green business certification, or its equivalent, pursuant to a local government program, and track measurable pollution reductions and cost savings.

(3) Solicit participation of additional local programs and facilitate the startup of new local programs.

(4) Develop technical guidance on pollution prevention measures, conduct industry studies and pilot projects, and provide policy coordination for the participating local programs.

(5) Collaborate with relevant state agencies that operate small business efficiency and economic development programs, including, but not limited to, the Department of Resources Recycling and Recovery, the Public Utilities Commission, the State Energy Resources Conservation and Development Commission, the State Air Resources Board, and the Department of Water Resources.

(c) The department may provide support and assistance to a local government program to enable the program to meet all of the following requirements:

(1) The program will be operated by a local government or its designee.

(2) The program will adopt industry-specific standards for green business certification, or its equivalent, in consultation with the other participants in the California Green Business Program.

(3) The program will grant a small business that voluntarily applies to the program a green business certification or its equivalent, only upon a determination by the program operator or designee that the business is a small business, as determined by the program, and complies with the industry-specific standards for green business certification adopted pursuant to paragraph (2).

(4) The program will grant a green business certification, or its equivalent, to small businesses, as determined by the program, in accordance with all of the following requirements:

(A) Before the program grants green business certification or its equivalent, the program conducts an evaluation to verify compliance with the appropriate green business certification standards adopted pursuant to paragraph (2).

(B) A green business certification or its equivalent is granted only to an individual location of a small business.

(C) A green business certification or its equivalent is granted to an individual small business only for a limited time period, and, after the elapse of that time period, the small business is required to reapply for that certification.

(D) Compliance with applicable federal, state, and local environmental laws and regulations is required as a condition of receiving a green business certification or its equivalent.

(d) The department may determine, in consultation with the advisory committee, the most effective methods to promote implementation of pollution prevention education programs by CUPAs, small business development corporations, business environmental assistance centers, and other regional and local government environmental programs. Program elements may include, but are not limited to, all of the following:

(1) Sponsoring workshops, conferences, technology fairs, and other training events.

(2) Sponsoring regional training groups, such as the regional hazardous waste reduction committees.

(3) Developing and distributing educational materials, such as short descriptions of successful pollution prevention projects and materials explaining how pollution prevention has been used by businesses to achieve compliance with environmental laws enforced by local governments.

(4) Developing site review checklists, training manuals, and technical resource manuals and using those resources to train CUPAs, small business development corporations, business environmental assistance centers, and other regional and local government environmental programs.

(5) Preparing and distributing resource lists such as lists of vendors, consultants, or providers of financial assistance for pollution prevention projects.

(6) Serving as an information clearinghouse to support telephone and onsite consultants with local governments.

(Amended by Stats. 2012, Ch. 39, Sec. 51. Effective June 27, 2012.)



25244.18

(a) The department or the unified program agency may request from any generator, and the generator shall provide within 30 days from the date of the request, a copy of the generator’s review and plan or report conducted and completed pursuant to Section 25244.19 or 25244.20. The department or the unified program agency may evaluate any of those documents submitted to the department or the unified program agency to determine whether it satisfies the requirements of this article.

(b) (1) If the department or the unified program agency determines that a generator has not completed the review and plan in the manner required by Section 25244.19, or the report in the manner required by Section 25244.20, the department or the unified program agency shall provide the generator with a notice of noncompliance, specifying the deficiencies in the review and plan or report identified by the department. If the department or the unified program agency finds that the review and plan does not comply with Section 25244.19, the department or the unified program agency shall consider the review and plan to be incomplete. A generator shall file a revised review and plan or report correcting the deficiencies identified by the department or the unified program agency within 60 days from the date of the receipt of the notice. The department or the unified program agency may grant, in response to a written request from the generator, an extension of the 60-day deadline, for cause, except that the department or the unified program agency shall not grant that extension for more than an additional 60 days.

(2) If a generator fails to submit a revised review and plan or report complying with the requirements of this article within the required period, or if the department or unified program agency determines that a generator has failed to implement the measures included in the generator’s review and plan for reducing the generator’s hazardous waste, in accordance with Section 25244.19, the department or the unified program agency may impose civil penalties pursuant to Section 25187, in an amount not to exceed one thousand dollars ($1,000) for each day the violation of this article continues, notwithstanding Section 25189.2, seek an order directing compliance pursuant to Section 25181, or enter into a consent agreement or a compliance schedule with the generator.

(c) If a generator fails to implement a measure specified in the review and plan pursuant to paragraph (5) of subdivision (b) of Section 25244.19, the generator shall not be deemed to be in violation of Section 25244.19 for not implementing the selected measure if the generator does both of the following:

(1) The generator finds that, upon further analysis or as a result of unexpected consequences, the selected measure is not technically feasible or economically practicable, or if the selected approach has resulted in any of the following:

(A) An increase in the generation of hazardous waste.

(B) An increase in the release of hazardous chemical contaminants to other media.

(C) Adverse impacts on product quality.

(D) A significant increase in the risk of an adverse impact to human health or the environment.

(2) The generator revises the review and plan to comply with the requirements of Section 25244.19.

(d) When taking enforcement action pursuant to this article, the department or the unified program agency shall not judge the appropriateness of any decisions or proposed measures contained in a review and plan or report, but shall only determine whether the review and plan or report is complete, prepared, and implemented in accordance with this article.

(e) In addition to the unified program agency, an appropriate local agency that has jurisdiction over a generator’s site may request from the generator, and the generator shall provide within 30 days from the date of that request, a copy of the generator’s current review and plan and report.

(f) In carrying out this article, the department shall not disseminate information determined to be a trade secret pursuant to Section 25244.23.

(Amended by Stats. 2012, Ch. 39, Sec. 52. Effective June 27, 2012.)



25244.19

(a) On or before September 1, 1991, and every four years thereafter, each generator shall conduct a source reduction evaluation review and plan pursuant to subdivision (b).

(b) Except as provided in subdivision (c), the source reduction evaluation review and plan required by subdivision (a) shall be conducted and completed for each site pursuant to the format adopted pursuant to subdivision (a) of Section 25244.16 and shall include, at a minimum, all of the following:

(1) The name and location of the site.

(2) The SIC Code of the site.

(3) Identification of all routinely generated hazardous waste streams that annually weigh 600 kilograms or more and that result from ongoing processes or operations and exceed 5 percent of the total yearly weight of hazardous waste generated at the site, or, for extremely hazardous waste, that annually weigh 0.6 kilograms or more and exceed 5 percent of the total yearly weight of extremely hazardous waste generated at the site. For purposes of this paragraph, a hazardous waste stream identified pursuant to this paragraph shall also meet one of the following criteria:

(A) It is a hazardous waste stream processed in a wastewater treatment unit that discharges to a publicly owned treatment works or under a national pollutant discharge elimination system (NPDES) permit, as specified in the Federal Water Pollution Control Act, as amended (33 U.S.C. Sec. 1251 and following).

(B) It is a hazardous waste stream that is not processed in a wastewater treatment unit and its weight exceeds 5 percent of the weight of the total yearly volume at the site, less the weight of any hazardous waste stream identified in subparagraph (A).

(4) For each hazardous waste stream identified in paragraph (3), the review and plan shall include all of the following information:

(A) An estimate of the quantity of hazardous waste generated.

(B) An evaluation of source reduction approaches available to the generator that are potentially viable. The evaluation shall consider at least all of the following source reduction approaches:

(i) Input change.

(ii) Operational improvement.

(iii) Production process change.

(iv) Product reformulation.

(5) A specification of, and a rationale for, the technically feasible and economically practicable source reduction measures that will be taken by the generator with respect to each hazardous waste stream identified in paragraph (3). The review and plan shall fully document any statement explaining the generator’s rationale for rejecting any available source reduction approach identified in paragraph (4).

(6) An evaluation, and, to the extent practicable, a quantification, of the effects of the chosen source reduction method on emissions and discharges to air, water, or land.

(7) A timetable for making reasonable and measurable progress towards implementation of the selected source reduction measures specified in paragraph (5).

(8) Certification pursuant to subdivision (d).

(9) A generator subject to this article shall include in its source reduction evaluation review and plan four-year numerical goals for reducing the generation of hazardous waste streams through the approaches provided for in subparagraph (B) of paragraph (4), based upon its best estimate of what is achievable in that four-year period.

(10) A summary progress report that briefly summarizes and, to the extent practicable, quantifies, in a manner that is understandable to the general public, the results of implementing the source reduction methods identified in the generator’s review and plan for each waste stream addressed by the previous plan over the previous four years. The report shall also include an estimate of the amount of reduction that the generator anticipates will be achieved by the implementation of source reduction methods during the period between the preparation of the review and plan and the preparation of the generator’s next review and plan.

(c) If a generator owns or operates multiple sites with similar processes, operations, and waste streams, the generator may prepare a single multisite review and plan addressing all of these sites.

(d) Every review and plan conducted pursuant to this section shall be submitted by the generator for review and certification by an engineer who is registered as a professional engineer pursuant to Section 6762 of the Business and Professions Code and who has demonstrated expertise in hazardous waste management, by an individual who is responsible for the processes and operations of the site, or by an environmental assessor who has demonstrated expertise in hazardous waste management. The engineer, individual, or environmental assessor shall certify the review and plan only if the review and plan meet all of the following requirements:

(1) The review and plan addresses each hazardous waste stream identified pursuant to paragraph (3) of subdivision (b).

(2) The review and plan addresses the source reduction approaches specified in subparagraph (B) of paragraph (4) of subdivision (b).

(3) The review and plan clearly sets forth the measures to be taken with respect to each hazardous waste stream for which source reduction has been found to be technically feasible and economically practicable, with timetables for making reasonable and measurable progress, and properly documents the rationale for rejecting available source reduction measures.

(4) The review and plan does not merely shift hazardous waste from one environmental medium to another environmental medium by increasing emissions or discharges to air, water, or land.

(e) At the time a review and plan is submitted to the department or the unified program agency, the generator shall certify that the generator has implemented, is implementing, or will be implementing, the source reduction measures identified in the review and plan in accordance with the implementation schedule contained in the review and plan. A generator may determine not to implement a measure selected in paragraph (5) of subdivision (b) only if the generator determines, upon conducting further analysis or due to unexpected circumstances, that the selected measure is not technically feasible or economically practicable, or if attempts to implement that measure reveal that the measure would result in, or has resulted in, any of the following:

(1) An increase in the generation of hazardous waste.

(2) An increase in the release of hazardous chemicals to other environmental media.

(3) Adverse impacts on product quality.

(4) A significant increase in the risk of an adverse impact to human health or the environment.

(f) If the generator elects not to implement the review and plan, including, but not limited to, a selected measure pursuant to subdivision (e), the generator shall amend its review and plan to reflect that election and include in the review and plan proper documentation identifying the rationale for that election.

(Amended by Stats. 2012, Ch. 39, Sec. 53. Effective June 27, 2012.)



25244.20

(a) On or before September 1, 1991, and every four years thereafter, each generator shall prepare a hazardous waste management performance report documenting hazardous waste management approaches implemented by the generator.

(b) Except as provided in subdivision (d), the hazardous waste management performance report required by subdivision (a) shall be prepared for each site in accordance with the format adopted pursuant to subdivision (a) of Section 25244.16 and shall include all of the following:

(1) The name and location of the site.

(2) The SIC Code for the site.

(3) All of the following information for each waste stream identified pursuant to paragraph (3) of subdivision (b) of Section 25244.19:

(A) An estimate of the quantity of hazardous waste generated and the quantity of hazardous waste managed, both onsite and offsite, during the current reporting year and the baseline year, as specified in subdivision (c).

(B) An abstract for each source reduction, recycling, or treatment technology implemented from the baseline year through the current reporting year, if the reporting year is different from the baseline year.

(C) A description of factors during the current reporting year that have affected hazardous waste generation and onsite and offsite hazardous waste management since the baseline year, including, but not limited to, any of the following:

(i) Changes in business activity.

(ii) Changes in waste classification.

(iii) Natural phenomena.

(iv) Other factors that have affected either the quantity of hazardous waste generated or onsite and offsite hazardous waste management requirements.

(4) The certification of the report pursuant to subdivision (e).

(c) For purposes of subdivision (b), the following definitions apply:

(1) The current reporting year is the calendar year immediately preceding the year in which the report is to be prepared.

(2) The baseline year is either of the following, whichever is applicable:

(A) For the initial report, the baseline year is the calendar year selected by the generator for which substantial hazardous waste generation, or onsite or offsite management, data is available prior to 1991.

(B) For all subsequent reports, the baseline year is the current reporting year of the immediately preceding report.

(d) If a generator owns or operates multiple sites with similar processes, operations, and waste streams, the generator may prepare a single multisite report addressing all of these sites.

(e) Every report completed pursuant to this section shall be submitted by the generator for review and certification by an engineer who is registered as a professional engineer pursuant to Section 6762 of the Business and Professions Code and who has demonstrated expertise in hazardous waste management, by an individual who is responsible for the processes and operations of the site, or by an environmental assessor who has demonstrated expertise in hazardous waste management. The engineer, individual, or environmental assessor shall certify the report only if the report identifies factors that affect the generation and onsite and offsite management of hazardous wastes and summarizes the effect of those factors on the generation and onsite and offsite management of hazardous wastes.

(Amended by Stats. 2012, Ch. 39, Sec. 54. Effective June 27, 2012.)



25244.21

(a) Every generator shall retain the original of the current review and plan and report, shall maintain a copy of the current review and plan and report at each site, or, for a multisite review and plan or report, at a central location, and upon request, shall make it available to any authorized representative of the department or the unified program agency conducting an inspection pursuant to Section 25185. If a generator fails, within five days, to make available to the inspector the review and plan or report, the department, the unified program agency, or any authorized representative of the department, or of the unified program agency, conducting an inspection pursuant to Section 25185, shall, if appropriate, impose a civil penalty pursuant to Section 25187, in an amount not to exceed one thousand dollars ($1,000) for each day the violation of this article continues, notwithstanding Section 25189.2.

(b) If a generator fails to respond to a request for a copy of its review and plan or report made by the department or a unified program agency pursuant to subdivision (a) of Section 25244.18, or by a local agency pursuant to subdivision (e) of Section 25244.18, within 30 days from the date of the request, the department or unified program agency shall, if appropriate, assess a civil penalty pursuant to Section 25187, in an amount not to exceed one thousand dollars ($1,000) for each day the violation of this article continues, notwithstanding Section 25189.2.

(c) (1) A person may request the department to certify that a generator is in compliance with this article by having the department certify that the generator has properly completed the review and plan and report required pursuant to Sections 25244.19 and 25244.20. The department shall respond within 60 days to a request for certification. Upon receiving a request for certification, the department shall request from the generator, who is the subject of the request, a copy of the generator’s review and plan and report, pursuant to subdivision (a) of Section 25244.18, if the department does not have these documents. The department shall forward a copy of the review and plan and report to the person requesting certification, within 10 days from the date that the department receives the request for certification or receives the review and plan and report, whichever is later. The department shall protect trade secrets in accordance with Section 25244.23 in a review and plan or report, requested to be released pursuant to this subdivision.

(2) This subdivision does not prohibit any person from directly requesting from a generator a copy of the review and plan or report. Solely for the purposes of responding to a request pursuant to this subdivision, the department shall deem the review and plan or report to be a public record subject to Section 25152.5, and shall act in compliance with that section.

(Amended by Stats. 2012, Ch. 39, Sec. 55. Effective June 27, 2012.)



25244.22

(a) The department may, on a periodic basis, prepare and make available for public review a draft work plan for the department’s operations and activities in carrying out this article. The department shall prepare the work plan in consultation with the advisory committee and with other interested parties, including local government, industry, labor, health, and environmental organizations. The department shall hold a public meeting of the advisory committee to discuss the draft work plan before finalizing the work plan. This work plan shall include an outline of the department’s proposed operations and activities under this article. The department shall use the data summary analysis prepared pursuant to subdivision (b) to develop criteria for the selection of targets for pollution prevention efforts. When identifying activities for inclusion in the work plan, the department shall consider potential benefits to human health and the environment, available resources, feasibility of applying pollution prevention techniques, and availability of related resources from other entities, such as other states, the federal government, local governments, and other organizations.

(b) The department may periodically prepare, and make available to the public on its Internet Web site, a summary analysis of readily available data on the state’s hazardous waste generation and management patterns. The analysis may include information from various data sources including hazardous waste manifests, biennial generator reports, and United States Environmental Protection Agency Toxics Release Inventory reports. The department shall estimate the quantities of hazardous waste generated in the state, by hazardous waste stream, the amounts of hazardous waste generated in the state by industry SIC or NAICS Code, and the amounts of hazardous waste state generators sent offsite for management, by management method.

(Amended by Stats. 2012, Ch. 39, Sec. 56. Effective June 27, 2012.)



25244.23

(a) (1) The department shall adopt regulations to ensure that trade secrets designated by a generator in all or a portion of the review and plan or the report required by this article are utilized by the director, the department, the unified program agency, or the appropriate local agency only in connection with the responsibilities of the department pursuant to this article, and that those trade secrets are not otherwise disseminated by the director, the department, the unified program agency, or any authorized representative of the department, or the appropriate local agency, without the consent of the generator.

(2) Any information subject to this section shall be made available to governmental agencies for use in making studies and for use in judicial review or enforcement proceedings involving the person furnishing the information.

(3) As provided by Section 25159.5, the regulations adopted pursuant to this subdivision shall conform with the corresponding trade secret regulations adopted by the Environmental Protection Agency pursuant to the federal act, except that the regulations adopted by the department may be more stringent or more extensive than the federal trade secret regulations.

(4) “Trade secrets,” as used in this section, may include, but are not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information that is not patented, that is known only to certain individuals within a commercial concern who are using it to fabricate, produce, or compound an article of trade or a service having commercial value, and that gives its user an opportunity to obtain a business advantage over competitors who do not know or use it.

(b) The department, the unified program agency, and the appropriate local agency shall protect from disclosure any trade secret designated by the generator pursuant to this section. The department shall make available information concerning pollution prevention approaches that have proved successful, and that do not constitute a trade secret, when carrying out subdivision (c) of Section 25244.17.

(c) This section does not permit a generator to refuse to disclose the information required pursuant to this article to the department, the unified program agency, or the appropriate local agency, an officer or employee of the department, the unified program agency, or the appropriate local agency, in connection with the official duties of that officer or employee under this article.

(d) Any officer or employee of the department, the unified program agency, or the appropriate local agency, or any other person, who, because of his or her employment or official position, has possession of, or has access to, confidential information, and who, knowing that disclosure of the information to the general public is prohibited by this section, knowingly and willfully discloses the information in any manner to any person not entitled to receive it, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both the fine and imprisonment.

(Amended by Stats. 2012, Ch. 39, Sec. 57. Effective June 27, 2012.)






ARTICLE 12 - Financial Responsibility and Closure and Maintenance of Facilities

25245

(a) The department shall adopt, and revise when appropriate, standards and regulations which shall do both of the following:

(1) Specify the financial assurances to be provided by the owner or operator of a hazardous waste facility that are necessary to respond adequately to damage claims arising out of the operation of that type of facility and to provide for the cost of closure and subsequent maintenance of the facility, including, but not limited to, the monitoring of groundwater and other aspects of the environment after closure. If the facility is required to obtain a permit under the federal act, the financial assurance shall be a trust fund, surety bond, letter of credit, insurance, or any other mechanism authorized under the federal act and the regulations adopted pursuant to the federal act. If the facility is not required to obtain a permit under the federal act, the financial assurance may include any other equivalent financial arrangement acceptable to the department.

(2) Provide that every hazardous waste facility can be closed and maintained for at least 30 years subsequent to its closure in a manner that protects human health and the environment and minimizes or eliminates the escape of hazardous waste constituents, leachate, contaminated rainfall, and waste decomposition products to ground and surface waters and to the atmosphere.

(b) In adopting regulations pursuant to subdivision (a), to carry out the purposes of this chapter, the department may specify policy or other contractual terms, conditions, or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility.

(1) If an owner or operator is in bankruptcy pursuant to Title 11 of the United States Code, or where, with reasonable diligence, jurisdiction in any state or federal court cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which this section requires evidence of financial responsibility may be asserted directly against the guarantor who provided the evidence of financial responsibility.

(2) The total liability of any guarantor is limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under this chapter.

(3) This subdivision does not limit any other state or federal statutory, contractual, or common law liability of a guarantor to the owner or operator, including, but not limited to, the liability of the guarantor for bad faith in either negotiating or in failing to negotiate the settlement of any claim.

(4) This subdivision does not diminish the liability of any person under Section 107 or 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Secs. 9607 and 9611).

(5) For purposes of this subdivision, “guarantor” means any person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator under this section.

(Amended by Stats. 2009, Ch. 500, Sec. 52. Effective January 1, 2010.)



25245.4

(a)  (1)  (A)  On and before September 30, 1996, a facility or transportable treatment unit operating pursuant to a permit-by-rule is exempt from any standard or regulation requiring the provision of financial assurances for the costs of closing a treatment unit of the facility authorized under a permit-by-rule or closing the transportable treatment unit that is adopted by the department pursuant to paragraph (1) of subdivision (a) of Section 25245.

(B)  On and after October 1, 1996, a facility or transportable treatment unit operating pursuant to a permit-by-rule under the regulations adopted by the department regarding transportable treatment units and fixed treatment units, which are contained in Chapter 45 (commencing with Section 67450.1) of Division 4.5 of Title 22 of the California Code of Regulations, shall provide financial assurances for the costs of closing a treatment unit of the facility authorized under a permit-by-rule under those regulations, or closing the transportable treatment unit, as specified in the standards and regulations adopted by the department pursuant to paragraph (1) of subdivision (a) of Section 25245 and subdivision (d), unless the facility or transportable treatment unit is exempt from those financial assurance requirements pursuant to this chapter. A facility operating pursuant to a permit-by-rule which operates not more than 30 days in any calendar year is not required to provide financial assurances for the costs of closure of such a treatment unit pursuant to paragraph (1) of subdivision (a) of Section 25245.

(2)  A facility or transportable treatment unit operating pursuant to a permit-by-rule is exempt from any standard or regulation requiring the provision of financial assurances for third-party liability that is adopted by the department pursuant to paragraph (1) of subdivision (a) of Section 25245.

(3)  A facility or transportable treatment unit operating pursuant to a permit-by-rule is not required to provide financial assurances for postclosure maintenance pursuant to paragraph (2) of subdivision (a) of Section 25245, unless the department determines, pursuant to the regulations adopted by the department, that the facility is required to obtain a postclosure permit.

(b)  (1)  (A)  On and before September 30, 1996, a conditionally authorized generator who treats waste pursuant to Section 25200.3 is exempt from any standard or regulation requiring the provision of financial assurance for the costs of closing the conditionally authorized units that is adopted by the department pursuant to paragraph (1) of subdivision (a) of Section 25245.

(B)  On and after October 1, 1996, a conditionally authorized generator who treats waste pursuant to Section 25200.3 shall provide financial assurances for the costs of closing the conditionally authorized units, as specified in the standards and regulations adopted by the department pursuant to paragraph (1) of subdivision (a) of Section 25245 and subdivision (d).

(2)  A generator operating under a grant of conditional authorization pursuant to Section 25200.3 shall not be required to provide financial assurances for third-party liability damages pursuant to paragraph (1) of subdivision (a) of Section 25245.

(3)  A generator operating under a grant of conditional authorization pursuant to Section 25200.3, shall not be required to provide financial assurances for postclosure maintenance pursuant to paragraph (2) of subdivision (a) of Section 25245, unless the department determines, pursuant to the regulations adopted by the department that the generator is required to obtain a postclosure permit.

(c)  Notwithstanding any other provision of law, a person who treats waste pursuant to a grant of conditional exemption under this chapter is exempt, for those activities, from any standards or regulations adopted by the department pursuant to paragraph (1) of subdivision (a) of Section 25245 and is not required to provide financial assurances for the costs of closing the treatment units or for damage claims arising out of the operations of the unit pursuant to paragraph (1) of subdivision (a) of Section 25245, or to provide financial assurances for postclosure maintenance pursuant to paragraph (2) of subdivision (a) of Section 25245, unless the department determines, pursuant to the regulations adopted by the department, that the person is required to obtain a postclosure permit.

(d)  (1)  On or before February 1, 1996, the department shall adopt regulations to implement subparagraph (B) of paragraph (1) of subdivision (a) and subparagraph (B) of paragraph (1) of subdivision (b).

(2)  The regulations adopted pursuant to this subdivision may be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(3)  The adoption of regulations pursuant to this subdivision is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(Amended by Stats. 1996, Ch. 999, Sec. 9. Effective January 1, 1997.)



25246

(a)  Each owner or operator of a hazardous waste facility shall submit hazardous waste facility closure and postclosure plans to the department and to the California regional water quality control board for the region in which the facility is located. The plans shall contain the owner’s or operator’s estimate of the cost of closure and subsequent maintenance, shall conform to the regulations adopted by the department and shall comply with applicable state laws relating to water quality protection and monitoring.

(b)  The plans specified in subdivision (a) shall be submitted to the department with the application for a hazardous waste facilities permit or when otherwise requested by the department. The plans shall be submitted to the California regional water quality control board with a report of waste discharge submitted in accordance with Section 13260 of the Water Code. An owner or operator who has submitted a request for, or received a hazardous waste facilities permit prior to, the adoption of the standards and regulations pursuant to Section 25245 shall submit the plans within 180 days after the department issues a written request for the plans. Prior to actual closure of the facility, the plans shall be updated if requested by the department. However, no owner or operator shall be required to revise or amend a closure plan after the department notifies the owner or operator in writing that the closure of the facility has been completed in accordance with the approved closure plan.

(c)  An owner or operator who has not submitted facility closure and postclosure plans shall submit the plans at least 180 days prior to closure of the hazardous waste facility.

(d)  This section does not apply to any person operating under a permit-by-rule, a conditional authorization, or a conditional exemption, pursuant to this chapter or the regulations adopted by the department.

(Amended by Stats. 1995, Ch. 640, Sec. 22. Effective January 1, 1996.)



25247

(a) The department shall review each plan submitted pursuant to Section 25246 and shall approve the plan if it finds that the plan complies with the regulations adopted by the department and complies with all other applicable state and federal regulations.

(b) The department shall not approve the plan until at least one of the following occurs:

(1) The plan has been approved pursuant to Section 13227 of the Water Code.

(2) Sixty days expire after the owner or operator of an interim status facility submits the plan to the department. If the department denies approval of a plan for an interim status facility, this 60-day period shall not begin until the owner or operator resubmits the plan to the department.

(3) The director finds that immediate approval of the plan is necessary to protect public health, safety, or the environment.

(c) Any action taken by the department pursuant to this section is subject to Section 25204.5.

(d) (1) To the extent consistent with the federal act, the department shall impose the requirements of a hazardous waste facility postclosure plan on the owner or operator of a facility through the issuance of an enforcement order, entering into an enforceable agreement, or issuing a postclosure permit.

(A) A hazardous waste facility postclosure plan imposed or modified pursuant to an enforcement order, a permit, or an enforceable agreement shall be approved in compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(B) Before the department initially approves or significantly modifies a hazardous waste facility postclosure plan pursuant to this subdivision, the department shall provide a meaningful opportunity for public involvement, which, at a minimum, shall include public notice and an opportunity for public comment on the proposed action.

(C) For the purposes of subparagraph (B), a “significant modification” is a modification that the department determines would constitute a class 3 permit modification if the change were being proposed to a hazardous waste facilities permit. In determining whether the proposed modification would constitute a class 3 modification, the department shall consider the similarity of the modification to class 3 modifications codified in Appendix I of Chapter 20 (commencing with Section 66270.1) of Division 4.5 of Title 22 of the California Code of Regulations. In determining whether the proposed modification would constitute a class 3 modification, the department shall also consider whether there is significant public concern about the proposed modification, and whether the proposed change is so substantial or complex in nature that the modification requires the more extensive procedures of a class 3 permit modification.

(2) This subdivision does not limit or delay the authority of the department to order any action necessary at a facility to protect public health or safety.

(3) If the department imposes a hazardous waste facility postclosure plan in the form of an enforcement order or enforceable agreement, in lieu of issuing or renewing a postclosure permit, the owner or operator who submits the plan for approval shall, at the time the plan is submitted, pay the same fee specified in subparagraph (F) of paragraph (1) of subdivision (d) of Section 25205.7, or enter into a cost reimbursement agreement pursuant to subdivision (a) of Section 25205.7 and upon commencement of the postclosure period shall pay the fee required by paragraph (9) of subdivision (c) of Section 25205.4. For purposes of this paragraph and paragraph (9) of subdivision (c) of Section 25205.4, the commencement of the postclosure period shall be the effective date of the postclosure permit, enforcement order, or enforceable agreement.

(4) In addition to any other remedy available under state law to enforce a postclosure plan imposed in the form of an enforcement order or enforcement agreement, the department may take any of the following actions:

(A) File an action to enjoin a threatened or continuing violation of a requirement of the enforcement order or agreement.

(B) Require compliance with requirements for corrective action or other emergency response measures that the department deems necessary to protect human health and the environment.

(C) Assess or file an action to recover civil penalties and fines for a violation of a requirement of an enforcement order or agreement.

(e) Subdivision (d) does not apply to a postclosure plan for which a final or draft permit has been issued by the department on or before December 31, 2003, unless the department and the facility mutually agree to replace the permit with an enforcement order or enforceable agreement pursuant to the provisions of subdivision (d).

(f) (1) Except as provided in paragraphs (2) and (3), the department may only impose postclosure plan requirements through an enforcement order or an enforceable agreement pursuant to subdivision (d) until January 1, 2009.

(2) This subdivision does not apply to an enforcement order or enforceable agreement issued prior to January 1, 2009, or an order or agreement for which a public notice is issued on or before January 1, 2009.

(3) This subdivision does not apply to the modification on or after January 1, 2009, of an enforcement order or enforceable agreement that meets the conditions in paragraph (2).

(g) If the department determines that a postclosure permit is necessary to enforce a postclosure plan, the department may, at any time, rescind and replace an enforcement order or an enforceable agreement issued pursuant to this section by issuing a postclosure permit for the hazardous waste facility, in accordance with the procedures specified in the department’s regulations for the issuance of postclosure permits.

(h) Nothing in this section may be construed to limit or delay the authority of the department to order any action necessary at a facility to protect public health or safety, or the environment.

(Amended by Stats. 2005, Ch. 577, Sec. 3. Effective January 1, 2006.)



25248

The owner or operator of a facility for which closure and postclosure plans have been approved shall carry out the plans during the closure and postclosure period required by law.

(Amended by Stats. 1988, Ch. 1631, Sec. 42.)



25249

On the effective date of this article, any operator subject to former Division 7.5 (commencing with Section 14000) of the Water Code shall be subject to this article.

(Added by Stats. 1982, Ch. 90, Sec. 3. Effective March 2, 1982.)






ARTICLE 12.5 - The Perchlorate Contamination Prevention Program

25249.1

For the purposes of this article, the following definitions shall apply:

(a)  “Management” means disposal, storage, packaging, processing, pumping, recovery, recycling, transportation, transfer, treatment, use, and reuse.

(b)  “Perchlorate” means all perchlorate-containing compounds.

(c)  “Perchlorate facility” means all contiguous land, and the structures, appurtenances and improvements on the land, that has been used for the management of perchlorate material. A perchlorate facility may consist of one or more units, or combination of units, that is or has been used for the management of perchlorate material.

(d)  “Perchlorate material” means perchlorate and all perchlorate-containing substances, including, but not limited to, waste perchlorate and perchlorate-containing waste.

(e)  “Public drinking water well” has the same meaning as defined in paragraph (1) of subdivision (a) of Section 25299.97.

(Added by Stats. 2003, Ch. 608, Sec. 4. Effective January 1, 2004.)



25249.2

On or before July 1, 2004, the owner or operator of a perchlorate facility, located within a 5-mile radius of a public drinking water well that has been found by any state or local agency to be contaminated with perchlorate, shall submit to the Environmental Protection Agency a summary of any subsurface and any groundwater monitoring, investigation, or remediation work that has been performed at the facility. The owner or operator shall submit the information electronically, if it is available in electronic format.

(Added by Stats. 2003, Ch. 608, Sec. 4. Effective January 1, 2004. Note: Sections 25249.5 to 25249.13 are in Chapter 6.6, which follows Section 25258.2.)






ARTICLE 13 - Management of Used Oil

25250

(a)  The Legislature finds that almost 100 million gallons of used oil is generated each year in the state; that this oil is a valuable petroleum resource which can be recycled; and that, in spite of this potential for recycling, significant quantities of used oil are wastefully disposed of or improperly used by means which pollute the water, land, and air, and endanger the public health, safety, and welfare.

(b)  The Legislature also finds that readily available technologies exist to recycle used oil into useful products and that used oil should be collected and recycled, to the maximum extent possible, by means which are economically feasible and environmentally sound, in order to conserve irreplaceable petroleum resources, to protect the environment, and to protect public health, safety, and welfare.

(Added by Stats. 1986, Ch. 871, Sec. 1.)



25250.1

(a) As used in this article, the following terms have the following meaning:

(1) (A) “Used oil” means all of the following:

(i) Oil that has been refined from crude oil, or any synthetic oil, that has been used, and, as a result of use or as a consequence of extended storage, or spillage, has been contaminated with physical or chemical impurities.

(ii) Material that is subject to regulation as used oil under Part 279 (commencing with Section 279.1) of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations.

(B) Examples of used oil are spent lubricating fluids that have been removed from an engine crankcase, transmission, gearbox, or differential of an automobile, bus, truck, vessel, plane, heavy equipment, or machinery powered by an internal combustion engine; industrial oils, including compressor, turbine, and bearing oil; hydraulic oil; metalworking oil; refrigeration oil; and railroad drainings.

(C) “Used oil” does not include any of the following:

(i) Oil that has a flashpoint below 100 degrees Fahrenheit or that has been mixed with hazardous waste, other than minimal amounts of vehicle fuel.

(ii) (I) Wastewater, the discharge of which is subject to regulation under either Section 307(b) (33 U.S.C. Sec. 1317(b)) or Section 402 (33 U.S.C. Sec. 1342) of the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), including wastewaters at facilities that have eliminated the discharge of wastewater, contaminated with de minimis quantities of used oil.

(II) For purposes of this clause, “de minimis quantities of used oil” are small spills, leaks, or drippings from pumps, machinery, pipes, and other similar equipment during normal operations, or small amounts of oil lost to the wastewater treatment system during washing or draining operations.

(III) This exception does not apply if the used oil is discarded as a result of abnormal manufacturing operations resulting in substantial leaks, spills, or other releases or to used oil recovered from wastewaters.

(iii) Used oil re-refining distillation bottoms that are used as feedstock to manufacture asphalt products.

(iv) Oil that contains polychlorinated biphenyls (PCBs) at a concentration of 5 ppm or greater.

(v) (I) Oil containing more than 1000 ppm total halogens, which shall be presumed to be a hazardous waste because it has been mixed with halogenated hazardous waste listed in Subpart D (commencing with Section 261.30) of Part 261 of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations.

(II) A person may rebut the presumption specified in subclause (I) by demonstrating that the used oil does not contain hazardous waste, including, but not limited to, in the manner specified in subclause (III).

(III) The presumption specified in subclause (I) is rebutted if it is demonstrated that the used oil that is the source of total halogens at a concentration of more than 1000 ppm is solely either household waste, as defined in Section 261.4(b)(1) of Title 40 of the Code of Federal Regulations, or is collected from conditionally exempt small quantity generators, as defined in Section 261.5 of Title 40 of the Code of Federal Regulations. Nothing in this subclause authorizes any person to violate the prohibition specified in Section 25250.7.

(2) “Board” means the California Integrated Waste Management Board.

(3) (A) “Recycled oil” means any oil that meets all of the following requirements specified in clauses (i) to (iii), inclusive:

(i) Is produced either solely from used oil, or is produced solely from used oil that has been mixed with one or more contaminated petroleum products or oily wastes, other than wastes listed as hazardous under the federal act, provided that if the resultant mixture is subject to regulation as a hazardous waste under Section 279.10(b)(2) of Title 40 of the Code of Federal Regulations, the mixture is managed as a hazardous waste in accordance with all applicable hazardous waste regulations, and the recycled oil produced from the mixture is not subject to regulation as a hazardous waste under Section 279.10(b)(2) of Title 40 of the Code of Federal Regulations. If the oily wastes with which the used oil is mixed were recovered from a unit treating hazardous wastes that are not oily wastes, these recovered oily wastes are not excluded from being considered as oily wastes for purposes of this section or Section 25250.7.

(ii)The recycled oil meets one of the following requirements:

(I) The recycled oil is produced by a generator lawfully recycling its oil.

(II) The recycled oil is produced at a used oil recycling facility that is authorized to operate pursuant to Section 25200 or 25200.5 solely by means of one or more processes specifically authorized by the department. The department may not authorize a used oil recycling facility to use a process in which used oil is mixed with one or more contaminated petroleum products or oily wastes unless the department determines that the process to be authorized for mixing used oil with those products or wastes will not substantially contribute to the achievement of compliance with the specifications of subparagraph (B).

(III) The recycled oil is produced in another state, and the used oil recycling facility where the recycled oil is produced, and the process by which the recycled oil is produced, are authorized by the agency authorized to implement the federal act in that state.

(iii) Has been prepared for reuse and meets all of the following standards:

(I) The oil meets the standards of purity set forth in subparagraph (B).

(II) If the oil was produced by a generator lawfully recycling its oil or the oil is lawfully produced in another state, the oil is not hazardous pursuant to the criteria adopted by the department pursuant to Section 25141 for any characteristic or constituent other than those listed in subparagraph (B).

(III) The oil is not mixed with any waste listed as a hazardous waste in Part 261 (commencing with Section 261.1) of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations.

(IV) The oil is not subject to regulation as a hazardous waste under the federal act.

(V) If the oil was produced lawfully at a used oil recycling facility in this state, the oil is not hazardous pursuant to any characteristic or constituent for which the department has made the finding required by subparagraph (B) of paragraph (2) of subdivision (a) of Section 25250.19, except for one of the characteristics or constituents identified in the standards of purity set forth in subparagraph (B).

(B) The following standards of purity are in effect for recycled oil, in liquid form, unless the department, by regulation, establishes more stringent standards:

(i) Flashpoint: minimum standards set by the American Society for Testing and Materials for the recycled products. However, recycled oil to be burned for energy recovery shall have a minimum flashpoint of 100 degrees Fahrenheit.

(ii) Total lead: 50 mg/kg or less.

(iii) Total arsenic: 5 mg/kg or less.

(iv) Total chromium: 10 mg/kg or less.

(v) Total cadmium: 2 mg/kg or less.

(vi) Total halogens: 3000 mg/kg or less. However, recycled oil shall be demonstrated by testing to contain not more than 1000 mg/kg total halogens listed in Appendix VIII of Part 261 (commencing with Section 261.1) of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations.

(vii) Total polychlorinated biphenyls (PCBs): less than 2 mg/kg.

(C) Compliance with the specifications of subparagraph (B) or with the requirements of clauses (iv) and (v) of subparagraph (B) of paragraph (1) shall not be met by blending or diluting used oil with crude or virgin oil, or with a contaminated petroleum product or oily waste, except as provided in subclause (II) of clause (ii) of subparagraph (A), and shall be determined in accordance with the procedures for identification and listing of hazardous waste adopted in regulations by the department. Persons authorized by the department to recycle oil shall maintain records of volumes and characteristics of incoming used oil and outgoing recycled oil and documentation concerning the recycling technology utilized to demonstrate to the satisfaction of the department or other enforcement agencies that the recycling has been achieved in compliance with this subdivision.

(D) This paragraph does not apply to oil that is to be disposed of or used in a manner constituting disposal.

(4) “Used oil recycling facility” means a facility that reprocesses or re-refines used oil.

(5) “Used oil storage facility” means a storage facility, as defined in subdivision (b) of Section 25123.3, that stores used oil.

(6) “Used oil transfer facility” means a transfer facility, as defined in subdivision (a) of Section 25123.3, that meets the qualifications to be a storage facility, for purposes of Section 25123.3.

(7) (A) For purposes of this section and Section 25250.7 only, “contaminated petroleum product” means a product that meets all of the following conditions:

(i) It is a hydrocarbon product whose original intended purpose was to be used as a fuel, lubricant, or solvent.

(ii) It has not been used for its original intended purpose.

(iii) It is not listed in Subpart D (commencing with Section 251.30) of Part 261 of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations.

(iv) It has not been mixed with a hazardous waste other than another contaminated petroleum product.

(B) Nothing in this section or Section 25250.7 shall be construed to affect the exemptions in Section 25250.3, or to subject contaminated petroleum products that are not hazardous waste to any requirements of this chapter.

(b) Unless otherwise specified, used oil that meets either of the following conditions is not subject to regulation by the department:

(1) The used oil has not been treated by the generator of the used oil, the generator claims the used oil is exempt from regulation by the department, and the used oil meets all of the following conditions:

(A) The used oil meets the standards set forth in subparagraph (B) of paragraph (3) of subdivision (a).

(B) The used oil is not hazardous pursuant to the criteria adopted by the department pursuant to Section 25141 for any characteristic or constituent other than those listed in subparagraph (B) of paragraph (3) of subdivision (a).

(C) The used oil is not mixed with any waste listed as a hazardous waste in Part 261 (commencing with Section 261.1) of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations.

(D) The used oil is not subject to regulation as either hazardous waste or used oil under the federal act.

(E) The generator of the used oil has complied with the notification requirements of subdivision (c) and the testing and recordkeeping requirements of Section 25250.19.

(F) The used oil is not disposed of or used in a manner constituting disposal.

(2) The used oil meets all the requirements for recycled oil specified in paragraph (3) of subdivision (a), the requirements of subdivision (c), and the requirements of Section 25250.19.

(c) Used oil recycling facilities and generators lawfully recycling their own used oil that are the first to claim that recycled oil meets the requirements specified in paragraph (2) of subdivision (b) shall maintain an operating log and copies of certification forms, as specified in Section 25250.19. Any person who generates used oil, and who claims that the used oil is exempt from regulation pursuant to paragraph (1) of subdivision (b), shall notify the department, in writing, of that claim and shall comply with the testing and recordkeeping requirements of Section 25250.19 prior to its reuse. In any action to enforce this article, the burden is on the generator or recycling facility, whichever first claimed that the used oil or recycled oil meets the standards and criteria, and on the transporter or the user of the used oil or recycled oil, whichever has possession, to prove that the oil meets those standards and criteria.

(d) Used oil shall be managed in accordance with the requirements of this chapter and any additional applicable requirements of Part 279 (commencing with Section 279.1) of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations.

(Amended by Stats. 2004, Ch. 779, Sec. 5. Effective January 1, 2005.)



25250.3

Any virgin oil product or partially refined product, which has not been previously used, which has become contaminated with nonhazardous impurities such as dirt or water, and which has been returned to bulk storage by the product’s manufacturer, transporter, or wholesaler for gravity separation of contaminants, is exempt from this article. Any petroleum product which becomes contaminated with any other petroleum product during refining, transportation by pipeline, or storage and which remains usable as a refinery feed stock or as a refinery fuel is exempt from this article.

(Added by Stats. 1986, Ch. 871, Sec. 1.)



25250.4

(a)  Used oil shall be managed as a hazardous waste in accordance with the requirements of this chapter, unless one of the following applies:

(1)  The used oil is excluded from regulation as hazardous waste pursuant to Section 25143.2, and is not subject to regulation as hazardous waste under the federal act.

(2)  The used oil has been shown by the generator to meet the requirements of paragraph (1) of subdivision (b) of Section 25250.1 or the used oil is recycled oil and meets the requirements of paragraph (2) of subdivision (b) of Section 25250.1.

(b)  This section does not apply to dielectric fluid removed from oil-filled electrical equipment that is filtered and replaced, onsite, at a restricted access electrical equipment area, or that is removed and filtered at a maintenance facility for reuse in electrical equipment and is managed in accordance with the applicable requirements of Part 279 (commencing with Section 279.1) of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations.

(c)  For the purposes of this section:

(1)  “Oil-filled electrical equipment” includes, but is not limited to, transformers, circuit breakers, and capacitators.

(2)  “Restricted access electrical equipment area” means a fenced-off or walled-off restricted access area that is covered by a spill prevention control and countermeasure plan prepared in accordance with Part 112 of Title 40 of the Code of Federal Regulations and that is used in the transmission or distribution of electrical power, or both.

(d)  For the purposes of subdivision (b), “filtered” means the use of filters assisted by the application of heat and suction to remove impurities, including, but not limited to, water, particulates, and trace amounts of dissolved gases, by equipment mounted upon or above an impervious surface.

(e)  Nothing in this section affects the authority of the department or a certified unified program agency in the event of a spill.

(Amended by Stats. 2000, Ch. 732, Sec. 2.5. Effective January 1, 2001.)



25250.5

(a)  The disposal of used oil by discharge to sewers, drainage systems, surface water or groundwater, watercourses, or marine waters; by incineration or burning as fuel; or by deposit on land, is prohibited, unless authorized under other provisions of law.

(b)  The use of used oil or recycled oil as a dust suppressant or insect or weed control agent is prohibited unless allowed under another applicable law, but only to the extent that use as a dust suppressant or insect or weed control agent is consistent with the federal act.

(Amended by Stats. 1994, Ch. 1154, Sec. 4. Effective January 1, 1995.)



25250.7

(a)  Except as provided in subdivision (b) or (c), no person who generates, stores, or transfers used oil shall intentionally contaminate used oil with other hazardous waste other than minimal amounts of vehicle fuel.

(b)  A used oil transfer or recycling facility authorized by the department pursuant to Section 25200, 25200.5, or 25201.6 may mix used oil with a contaminated petroleum product or with an oily waste other than wastes listed as hazardous under the federal act, if all of the following conditions are met:

(1)  If the resultant mixture is subject to regulation as a hazardous waste under paragraph (2) of subsection (b) of Section 279.10 of Title 40 of the Code of Federal Regulations, it is managed as a hazardous waste in accordance with all applicable hazardous waste regulations.

(2)  The resultant mixture is used to produce recycled oil, as defined in paragraph (3) of subdivision (a) of Section 25250.1, at a used oil recycling facility solely by means of a process that has been specifically authorized by the department to treat these mixtures.

(3)  The mixing of the used oil with a contaminated petroleum product or an oily waste is specifically authorized in the facility’s permit.

(c)  A generator or transporter may mix used oil with one or more contaminated petroleum products if the mixture is managed in accordance with Section 25143.2 or if all of the following conditions apply:

(1)  If the resultant mixture is subject to regulation as a hazardous waste under paragraph (2) of subsection (b) of Section 279.10 of Title 40 of the Code of Federal Regulations, it is managed as a hazardous waste in accordance with all applicable hazardous waste regulations.

(2)  (A)  Except as provided in subparagraph (B), the resultant mixture is transported to a used oil recycling facility that issues a statement, in writing, to the generator or transporter that the mixture will be used to produce recycled oil, as defined in paragraph (3) of subdivision (a) of Section 25250.1, at a facility authorized to operate pursuant to Section 25200 or 25200.5 solely by means of a process that has been specifically authorized by the department to treat these mixtures.

(B)  If the resultant mixture is transported to a used oil recycling facility located in another state, that facility is authorized by the agency authorized to implement the federal act in that state.

(3)  The mixing is not conducted in a manner that violates subparagraph (C) of paragraph (3) of subdivision (a) of Section 25250.1.

(4)  The transporter tests the halogen content of the used oil to demonstrate compliance with clause (vi) of subparagraph (B) of paragraph (3) of subdivision (a) of Section 25250.1 before mixing the used oil with the contaminated petroleum product.

(Amended by Stats. 2003, Ch. 362, Sec. 5. Effective January 1, 2004.)



25250.9

(a)  (1)  Except as provided in subdivision (b), a hazardous waste transporter who transports used oil shall provide a written notification in the form below to each generator from whom the transporter receives used oil:

IMPORTANT NOTICE REGARDING THE DISPOSITION OF YOUR USED OIL

PLEASE SIGN AFTER READING

_________________ (used oil transporter) hereby advises ___________
(used oil generator) that ____________ (generator’s) shipment of used oil
may be transported to a facility that is required to comply with federal
regulations applicable to management of used oil, but that is not required
to comply with the more stringent requirements applicable to hazardous
waste management facilities. California facilities that handle or process
used oil are required to meet those more stringent requirements, and some
out-of-state facilities that process used oil also meet those requirements.
These include more stringent leak detection and prevention requirements,
engineering certifications of tank integrity, and financial assurances for
closure and accidental releases. It is lawful to send used oil to
out-of-state facilities that comply only with federal used oil management
standards and not these more stringent requirements.

This notification is for information purposes only.

________________________ (signed, Transporter) Date: ______

________________________ (signed, Generator) Date: ______

(2)  A hazardous waste transporter shall provide the notice required pursuant to paragraph (1) at least once each year, except if the notice is provided pursuant to subdivision (g).

(b)  A transporter is not required to provide a generator with the notification specified in subdivision (a) if either of the following apply:

(1)  The generator from whom the transporter receives used oil specifically designates in writing that the used oil is to be transported to a specified facility and that facility either is authorized by the department to produce used oil into recycled oil or it is operating in accordance with a hazardous waste facilities permit or interim status document issued pursuant to the federal act.

(2)  The transporter annually certifies to the generator, in writing, that any used oil that the transporter receives from the generator will be transported only to a facility that is authorized by the department to produce used oil into recycled oil or to a facility that is lawfully operating in accordance with a hazardous waste facilities permit or interim status document issued pursuant to the federal act.

(c)  A transporter may make the certification specified in subdivision (a) even if the used oil the transporter receives from the generator is first transported to a transfer facility, as defined in paragraph (3) of subdivision (a) of Section 25123.3, or a storage facility authorized by the department to store used oil, before the used oil is sent to a facility that is authorized by the department to produce used oil into recycled oil or to a facility that is lawfully operating in accordance with a hazardous waste facilities permit or interim status document issued pursuant to the federal act.

(d)  Any person who makes a material misrepresentation in the course of implementing the requirements of this section is in violation of this chapter. A transporter that relies in reasonable good faith upon a statement made by a facility to comply with this section is not in violation of this chapter.

(e)  Each transporter subject to this section shall retain the documents necessary to demonstrate compliance with this section, including, but not limited to, each signed notification form, for as long as the transporter is required to retain the manifest for the used oil to which the documents apply.

(f)  This section shall not be construed to prohibit the transportation of used oil to any facility located outside the state, or to impose liability upon, or in any way affect the liability of a generator whose used oil is transported to a facility located outside the state in accordance with the requirements of this section.

(g)  A transporter may place the notification and signature and date block specified in subdivision (a) on the back of the service order the transporter provides to the generator, if the notification language and associated signature and date block specified in subdivision (a) is the only wording appearing on that side of the service order and the transporter and generator sign the signature and date block each time the generator receives a service order.

(Amended by Stats. 2003, Ch. 362, Sec. 6. Effective January 1, 2004.)



25250.10

Every registered hazardous waste hauler who transports used oil shall report to the department, on or before March 1 of each year, the following information on a form provided by the department:

(a)  The shipping descriptions of used oil transported during the preceding calendar year.

(b)  The volume of each type of used oil transported, identified by shipping description.

(c)  The facilities to which the used oil was transported, identified by name, address, telephone number, and Environmental Protection Agency identification number.

(Amended by Stats. 1988, Ch. 545, Sec. 3.)



25250.11

(a)  Any person who receives used oil from consumers or other used oil generators, is exempt from hazardous waste facilities permit requirements imposed pursuant to Article 9 (commencing with Section 25200) with respect to any location at which used oil is received if all of the following conditions are met:

(1)  Each shipment of used oil received does not exceed 55 gallons, and the capacity of any single container does not exceed 55 gallons.

(2)  No other hazardous wastes are received at the location, unless authorized by other provisions of law.

(3)  The used oil is transported by the generator of the used oil.

(b)  Any person who transports used oil is exempt from the requirements of subdivision (a) of Section 25163 and from the requirements of Section 25160 concerning the possession of a manifest while transporting used oil to a location described in subdivision (a) if all of the following conditions are met:

(1)  The capacity of any single container does not exceed 55 gallons.

(2)  Each shipment of used oil does not exceed 55 gallons.

(3)  The person transporting the used oil had generated the used oil.

(4)  The person transporting the used oil does not transport greater than 20 gallons of used oil, and does not transport any used oil in any container exceeding 5 gallons in capacity, without first contacting the destination location described in subdivision (a) and verifying that the location will accept the used oil.

(c)  This section does not prevent any person that receives used oil pursuant to subdivision (a) from placing volume limits or container size limits on the shipments of used oil accepted by that person that are smaller than the limits specified in this section.

(Amended by Stats. 2001, Ch. 605, Sec. 15. Effective October 9, 2001. Operative January 1, 2002, by Sec. 18 of Ch. 605.)



25250.12

Used oil generated during maintenance operations may be transferred from its point of generation to the maintenance person’s place of business, other than a residence, for the purpose of consolidation in a tank or container, without meeting the requirements of Sections 25160, 25163, and 25201, if the material is to be recycled at an authorized offsite hazardous waste facility and if all the following conditions are met:

(a)  The generator transports the used oil in a vehicle owned by the generator or owned by an employee of the generator.

(b)  Not more than 55 gallons are transferred in the vehicle at any one time.

(c)  The used oil is managed in accordance with all laws concerning storage and handling of hazardous wastes upon consolidation at the maintenance person’s place of business.

(d)  The used oil is deemed to be generated at the point of consolidation upon consolidation.

(Amended by Stats. 1994, Ch. 1154, Sec. 6. Effective January 1, 1995.)



25250.13

Notwithstanding any provision of this chapter, a transfer facility, as defined in paragraph (3) of subdivision (a) of Section 25123.3, that accepts used oil and holds the oil for more than 24 hours, but is not otherwise a storage facility, as defined in subdivision (b) of Section 25123.3, shall comply with the requirements for used oil transfer facilities that are specified in Subpart E (commencing with Section 279.40) of Part 279 of Title 40 of the Code of Federal Regulations.

(Amended by Stats. 2004, Ch. 779, Sec. 6. Effective January 1, 2005.)



25250.15

(a)  Any person operating a refuse removal vehicle or a curbside collection vehicle used to collect or transport used oil which has been generated as a household waste or as part of a curbside recycling program, as defined by the board, is exempt from the requirements of Sections 25160 and 25250.8, and subdivision (a) of Section 25163 of this code and Chapter 2.5 (commencing with Section 2500) of Division 2 of, Division 14.1 (commencing with Section 32000) of, and subdivision (g) of Section 34500 of, the Vehicle Code.

(b)  Refuse removal and other curbside collection operations exempted under subdivision (a) are also exempt from permit requirements pursuant to Article 9 (commencing with Section 25200), if the storage location meets all applicable hazardous waste generator, container, and tank requirements, except for the generator fee requirement specified in subdivision (d).

(c)  Used oil collected pursuant to this section shall be deemed to be generated by the storage location upon receipt.

(d)  Used oil collected pursuant to this section is exempt from the generator fee imposed pursuant to Section 25205.5.

(Amended by Stats. 1996, Ch. 539, Sec. 25. Effective January 1, 1997.)



25250.16

(a)  No person may recycle used oil without obtaining authorization from the department pursuant to Section 25200 or 25200.5, or unless exempted pursuant to Section 25143.2.

(b)  Any person who is authorized to recycle used oil pursuant to Section 25200 or 25200.5 shall assure, to the satisfaction of the department, that halogens removed from used oil in the recycling process are not burned, except at a facility authorized to do so pursuant to Section 25200 or 25200.5.

(Amended by Stats. 1995, Ch. 423, Sec. 4. Effective January 1, 1996.)



25250.17

(a)  Unless the facility meets the requirements of Section 25250.11, each used oil recycling, storage, or transfer facility shall submit a report, on or before March 1 of each even-numbered year, to the department, on a form provided by the department, containing all of the following information:

(1)  The total volume of used oil possessed at the beginning and end of the preceding calendar year.

(2)  The total volume of used oil received during the preceding calendar year.

(3)  The total volume of used oil recycled during the preceding calendar year, itemized as follows:

(A)  Prepared for reuse as a petroleum product.

(B)  Consumed in the process of preparing for reuse, including wastes generated.

(C)  Prepared for reuse other than as a petroleum product, specifying each type of other use.

(D)  Not recycled but transported offsite.

(E)  The manner in which the used oil is processed or re-refined, including the specific processes used, if applicable.

(4)  Any other information which the department may require.

(b)  The department may utilize reports collected by other governmental agencies to obtain the information required by this section.

(Amended by Stats. 1994, Ch. 1154, Sec. 8. Effective January 1, 1995.)



25250.18

(a)  Any person who transports recycled oil or oil exempted pursuant to paragraph (1) of subdivision (b) of Section 25250.1 shall maintain with each shipment a certification form, provided by the department, which contains all of the following information:

(1)  The name and address of the used oil recycling facility or generator claiming the oil meets the requirements of Section 25250.1.

(2)  The name and address of the facility receiving the shipment.

(3)  The quantity of oil delivered.

(4)  The date of shipment or delivery.

(5)  A cross-reference to the records and documentation required under Section 25250.1.

(b)  Certification forms required in subdivision (a) shall be maintained for three years and are subject to an audit and verification by the department or the board.

(Amended by Stats. 2000, Ch. 732, Sec. 3. Effective January 1, 2001.)



25250.19

(a) (1) A used oil recycler shall test all recycled oil in accordance with paragraph (2), prior to transportation from the recycling facility, pursuant to applicable methods in the Environmental Protection Agency Document No. Solid Waste 846 or an equivalent alternative method approved or required by the department, and shall ensure and certify the oil as being in compliance with the standards specified in paragraph (3) of subdivision (a) of Section 25250.1.

(2) The used oil recycler shall test the recycled oil for compliance with the purity standards set forth in subparagraph (B) of paragraph (3) of subdivision (a) of Section 25250.1, and for any other hazardous characteristics or constituents for which testing is required in the permit issued by the department for the used oil recycling facility. The permit shall require testing for compliance with the purity standards set forth in subparagraph (B) of paragraph (3) of subdivision (a) of Section 25250.1. The permit may also require testing for other hazardous characteristics and constituents only if the department finds, based upon evidence in the record, all of the following:

(A) There is a reasonable expectation that the recycled oil may exhibit the hazardous characteristic or contain the hazardous constituent at a level that would cause it to be hazardous waste if the recycled oil were a waste, taking into consideration at least all of the following factors:

(i) The conditions included in the facility’s permit limiting the wastes that may be accepted at the facility and the conditions requiring testing of the wastes accepted at the facility.

(ii) The types of wastes that historically have been accepted by the facility or similar facilities and the types of wastes that the facility can reasonably be expected to accept in the future, including any new products or constituents.

(iii) Previous test results of recycled oil produced by the facility indicating the presence, or lack of the presence, of the constituent or characteristic at a level that would cause it to be hazardous waste if the recycled oil were a waste.

(iv) The treatment technologies and methods authorized in the facility’s permit for production of the recycled oil and the extent to which those treatment technologies and methods remove or reduce the constituents or characteristics from the wastes accepted by the facility; and

(B) The hazardous characteristic or constituent cannot reasonably be expected to be present in products produced from crude oil similar to the recycled oil products produced by the facility at levels that would cause the product produced from crude oil to be a hazardous waste if it were a waste.

(3) Records of tests performed pursuant to this subdivision and a copy of each form completed pursuant to Section 25250.18 shall be maintained for three years and are subject to audit and verification by the department or the board. The department shall perform an audit and verification on a periodic basis. The department may charge a reasonable fee for this activity.

(b) (1) A generator claiming that used oil is exempted from regulation pursuant to paragraph (1) of subdivision (b) of Section 25250.1 shall ensure that all used oil for which the exemption is claimed has been tested and certified as being in compliance with the standards specified in paragraph (1) of subdivision (b) of Section 25250.1, prior to transportation from the generator location. A generator lawfully recycling its own oil shall ensure that all recycled oil has been tested and certified as being in compliance with the requirements specified in paragraph (2) of subdivision (b) of Section 25250.1. Records of tests performed and a copy of each form completed pursuant to Section 25250.18 shall be maintained for three years and are subject to audit and verification by the department, the unified program agency, or the board.

(2) Testing to meet the requirements in subparagraph (B) of paragraph (1) of subdivision (b) of Section 25250.1 is not required for dielectric fluid, derived from highly refined petroleum mineral oil, from oil-filled electrical equipment if the generator of the dielectric fluid has certified based on prior test results that the dielectric fluid from similar equipment subject to similar operating conditions did not exhibit the characteristic of toxicity as set forth in Section 66261.24 of Title 22 of the California Code of Regulations. A certification statement shall accompany each shipment of used oil that the generator claims is exempted. Records of prior tests on which the certification is based shall be maintained with the certification by the generator and are subject to audit and verification by the department, the unified program agency, or the board.

(c) Used oil recyclers identified in subdivision (a) and generators identified in subdivision (b) shall record in an operating log and retain for three years the information specified in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 25250.18 on each shipment of recycled or exempted oil.

(d) Operating logs required in subdivision (c) are subject to audit and verification by the department, the unified program agency, or the board.

(e) (1) If oil produced at a used oil recycling facility in this state meets the standards of purity set forth in subparagraph (B) of paragraph (3) of subdivision (a) of Section 25250.1 and is not hazardous due to the presence of a characteristic or constituent for which the department has made a finding required by subparagraphs (A) and (B) of paragraph (2) of subdivision (a), but the oil is hazardous due to the presence of another constituent or characteristic, the facility operator shall not be subject to a penalty pursuant to this chapter for failing to manage the oil as a hazardous waste, unless both of the following apply:

(A) While the oil was onsite at the facility, the operator of the facility knew, or reasonably should have known, that the oil failed to meet those criteria.

(B) The facility operator failed to take action to manage the oil as a hazardous waste when the oil was determined to be hazardous.

(2) The department may exercise its authority, including, but not limited to, the issuance of an order, to a used oil recycling facility pursuant to Section 25187, to ensure that oil subject to this subdivision is managed as a hazardous waste pursuant to this chapter.

(Amended by Stats. 2007, Ch. 704, Sec. 1. Effective January 1, 2008.)



25250.20

Any person whose permit or registration has been revoked may not apply for a new or renewed permit or registration for a period of one year after the revocation of the permit or registration.

(Added by Stats. 1986, Ch. 871, Sec. 1.)



25250.21

Any person whose permit or registration has been revoked may not serve in the employ of a hazardous waste hauler or used oil recycler during the period of revocation of the permit or registration.

(Added by Stats. 1986, Ch. 871, Sec. 1.)



25250.22

(a) Notwithstanding any other provision of state law, and to the extent consistent with the federal act, a filter that contains a residue of gasoline or diesel fuel, may be managed in accordance with the requirements in the department’s regulations governing the management of used oil filters, unless the department adopts regulations establishing management standards specific to filters that contain those residues.

(b) Management of filters that contain residue of gasoline, and commingled filters that include filters that contain residue of gasoline, shall also meet all of the following requirements:

(1) The filters shall be stored in containers that are designed to prevent ignition of the gasoline and that are labeled “used oil and gasoline filters.”

(2) For purposes of transportation, the filters shall be packaged, and the package shall be marked and labeled in accordance with the applicable requirements of Parts 172 (commencing with Section 172.1), 173 (commencing with Section 173.1), 178 (commencing with Section 178.1), and 179 (commencing with Section 179.1) of Title 49 of the Code of Federal Regulations.

(3) The filters shall be stored and otherwise managed in accordance with applicable state and local fire code regulations.

(4) Any gasoline, or used oil commingled with gasoline, that accumulates in containers or other equipment used for filter storage or recycling, and nonmetal filter material removed from filter housing, shall be evaluated pursuant to Section 66262.11 of Title 22 of the California Code of Regulations, to determine its regulatory status under the federal act, and it shall be managed accordingly.

(Added by Stats. 2004, Ch. 240, Sec. 1. Effective January 1, 2005.)



25250.23

Any person who transports used oil shall register as a hazardous waste hauler and, unless specifically exempted or unless the used oil is not regulated by the department pursuant to subdivision (b) of Section 25250.1, shall comply with all provisions of this chapter.

(Amended by Stats. 2000, Ch. 732, Sec. 5. Effective January 1, 2001.)



25250.24

(a)  Except as provided in subdivision (b), any person who generates, receives, stores, transfers, transports, treats, or recycles used oil, unless specifically exempted or unless the used oil is not regulated by the department pursuant to subdivision (b) of Section 25250.1, shall comply with all provisions of this chapter.

(b)  Used oil which is removed from a motor vehicle and which is subsequently recycled, by a recycler who is permitted pursuant to this article, shall not be included in the calculation of the amount of hazardous waste generated for purposes of the generator fee imposed pursuant to Section 25205.5.

(Amended by Stats. 2000, Ch. 732, Sec. 6. Effective January 1, 2001.)



25250.25

(a)  Any person who manufactures containers which are produced specifically for the noncommercial storage or transportation of used oil and which are sold in this state to consumers, shall not sell or transfer any of those containers in this state to any person, unless the container meets all of the following requirements:

(1)  The used oil cannot leak or unintentionally be spilled from the container with normal handling.

(2)  No part of the container that comes in contact with the used oil can absorb any of the used oil being collected and transported.

(3)  The following statement shall be printed on a readily visible part of the container in at least 12-point typeface by the manufacturers of the container:

“Used oil is classified as a hazardous waste under California law. Used oil must be recycled properly. Placing used oil into household garbage or commercial dumpsters or pouring it into sewers or onto the ground is prohibited by law.”

(b)  Any person who manufactures containers which are produced specifically for the noncommercial drainage of used oil and which are sold in this state to consumers, shall not sell or transfer any of those containers in this state to any person unless the container meets the requirements of paragraphs (2) and (3) of subdivision (a).

(Added by Stats. 1988, Ch. 776, Sec. 1.)



25250.26

(a)  Every generator of used oil, other than the owner or operator of a used oil collection center, as defined in Section 48622 of the Public Resources Code, or a household hazardous waste collection facility, as defined in Section 25218.1, that transfers used oil to a recycling facility, shall submit a certification to the transporter that the used oil transferred meets the definition of used oil pursuant to subdivision (a) of Section 25250.1. The certification shall specifically state that the used oil does not contain polychlorinated biphenyls (PCBs) at a concentration of 5 ppm, or greater, in accordance with clause (iv) of subparagraph (B) of paragraph (1) of subdivision (a) of Section 25250.1. This subdivision shall not be construed to affect the methods that a generator is authorized to use to determine whether its waste constitutes used oil or hazardous waste pursuant to Section 66262.11 of Title 22 of the California Code of Regulations or under any other regulation or provision of law.

(b)  (1)  Any generator that falsely certifies pursuant to subdivision (a) that the used oil transferred to a used oil recycling facility does not contain PCBs at a concentration of 5 ppm or greater shall be liable for damages equal to three times the amount of any costs incurred by any transporter, facility owner or operator, or any other person adversely affected by the false certification, in a civil action that may be brought by the adversely affected party.

(2)  In an action pursuant to this subdivision against a generator whose used oil was commingled with used oil generated by other generators prior to being delivered to the facility, the plaintiff shall demonstrate, by clear and convincing evidence, that the generator generated used oil containing PCBs at a concentration of 5ppm or greater.

(c)  For the purposes of this section, the calculation of damages shall include any consequential damages caused by mixing the incorrectly certified PCB-contaminated used oil with other used oil.

(d)  Nothing in this section shall affect the right of the department or any other enforcement agency to institute an administrative, civil, or criminal action against a generator that has made a false certification.

(e)  Any plaintiff seeking damages pursuant to this section shall give written notice to the director upon filing an action pursuant to this section.

(Added by Stats. 1999, Ch. 745, Sec. 5. Effective January 1, 2000.)



25250.27

(a)  Nothing in this article prohibits a generator from managing and transporting used oil, to the extent consistent with federal law, in accordance with Sections 25110.10, 25121.3, and 25163.3, if the generator meets the requirements specified in Sections 25110.10, 25121.3, and 25163.3.

(b)  This section does not constitute a change in, but is declaratory of, existing law.

(Added by Stats. 2000, Ch. 343, Sec. 16. Effective January 1, 2001.)



25250.28

(a)  For purposes of this section, “automated onboard oil management system” means a system designed to extend the intervals between necessary oil changes and diminish the use of crankcase oil by electronically sensing changes in the physical properties of the oil in the crankcase and, based on the properties detected, periodically transferring oil directly from the engine crankcase into the fuel tank to be burned as fuel.

(b)  Notwithstanding any other provision of law, oil that is managed by an automated onboard oil management system is exempt from the requirements of this article and is excluded from classification as a waste under this chapter if all of the following conditions are satisfied:

(1)  The system is applied to a mining vehicle with a gross vehicle weight capacity in excess of 200,000 pounds or a locomotive, and all of the following conditions are satisfied:

(A)  Data concerning the air emissions associated with the operation of the system in those classes of equipment is submitted to the State Air Resources Board on or before January 1, 2002, and the data demonstrates that the operation of the system will not significantly impair the state’s air quality. Mitigation measures may be provided to assist in satisfying this condition.

(B)  The system is designed, maintained, and operated in a manner that does all of the following:

(i)  The leakage of oil from any of the component parts of the system is prevented.

(ii)  The quantity of used oil in the fuel tank at any given time is not more than 3 percent of the nominal capacity of the fuel tank.

(iii)  The system meets the air emission criteria demonstrated by the applicant in the air emissions data submitted to the State Air Resources Board pursuant to subparagraph (A).

(C)  Any mitigation provided to satisfy the air quality requirement in subparagraph (A) is maintained throughout the period of operation of the system or alternative satisfactory mitigation is provided.

(2)  The system and the use of the system is approved by the State Air Resources Board, after consultation with the department, and all of the following requirements are satisfied:

(A)  The State Air Resources Board determines that operation of the system will not significantly impair the state’s air quality. Mitigation measures may be provided to assist in satisfying this requirement.

(B)  A description of the manner in which the system will be operated to ensure compliance with the federal act and the Clean Air Act, as amended (42 U.S.C. Sec. 7401 et seq.) is submitted with the application for approval of the system pursuant to this paragraph and the system is operated in accordance with that description.

(C)  The system is designed, maintained, and operated in a manner that prevents the leakage of oil from any of the component parts of the system.

(D)  The system is designed, maintained, and operated in compliance with any conditions that the State Air Resources Board, after consultation with the department, determines to be necessary to ensure compliance with the requirements of this section.

(E)  Any mitigation provided to satisfy the air quality requirement in subparagraph (A) is maintained throughout the period of operation of the system or alternative satisfactory mitigation is provided.

(c)  This section does not exempt any of the following:

(1)  Oil removed from an engine, other than through the operation of an automated onboard oil management system, from this article or from classification as a waste under this chapter.

(2)  Emissions or other releases into the environment resulting from the operation of an automated onboard oil management system, from otherwise applicable air emissions standards, or any other applicable law.

(3)  Oil managed by an automated onboard oil management system on vehicles authorized to be driven on the public highways pursuant to the Vehicle Code.

(Added by Stats. 2001, Ch. 605, Sec. 16. Effective October 9, 2001.)



25250.29

(a) Except as provided in subdivisions (b) and (g), before a load of used oil is shipped to a transfer facility, recycling facility, or facility located out of the state, the used oil shall be tested and analyzed by a laboratory accredited by the State Department of Public Health pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101, to ensure that the used oil meets all of the following characteristics:

(1) A flashpoint above 100 degrees Fahrenheit.

(2) A polychlorinated biphenyls (PCB) concentration of less than 5 ppm.

(3) A concentration of total halogens of 1000 ppm or less, unless the presumption in subclause (I) of clause (v) of subparagraph (C) of paragraph (1) of subdivision (a) of Section 25250.1 has been rebutted pursuant to subclause (II) of clause (v) of subparagraph (C) of paragraph (1) of subdivision (a) of Section 25250.1.

(b) The testing and analysis required pursuant to subdivision (a) shall be accomplished by a registered hazardous waste transporter prior to acceptance at a transfer facility or recycling facility, or shipment out of the state, except the transporter is not required to perform the testing and analysis if the transporter can do any of the following:

(1) (A) Demonstrate that testing and analysis has been performed by the generator of the used oil prior to shipment.

(B) Subparagraph (A) does not require the generator of the used oil to perform the testing and analysis required by this section.

(2) Provide documentation that the testing will be performed by a transfer facility or a recycling facility issued a permit by the department pursuant to this chapter.

(3) If shipped to an out-of-state facility, provide documentation certifying that the out-of-state facility receiving the used oil has entered into an agreement with the department that meets the requirements of Section 25250.30.

(c) (1) A transporter shall not require a used oil collection center to test tanks or containers that contain only used lubricating oil or oil filters accepted from the public as a condition of accepting the oil for shipment.

(2) A transporter shall not require a generator to test used oil as a condition of accepting that used oil for shipment.

(3) This subdivision does not alter a generator’s responsibility to comply with regulations adopted by the department that govern the operation of a generator, and a transporter shall not be required to transport untested used oil.

(d) This section does not affect or limit a testing requirement that the department may impose on a used oil transfer facility or used oil recycling facility as a condition of a permit issued by the department, including, but not limited to, a test required pursuant to a facility’s waste analysis plan.

(e) The person performing a test required by subdivision (a) shall maintain records of tests performed for used oil for at least three years and is subject to audit and verification by the department.

(f) The registered hazardous waste transporter who is listed as the transporter on the Uniform Hazardous Waste Manifest used to ship used oil out of state shall submit a report, on or before March 1 of each year, to the department, containing all of the following information for the preceding year:

(1) Total volume of used oil shipped out of state.

(2) Information pertaining to the out-of-state facility to which the used oil was shipped, including the facility name, facility address, and facility EPA ID number.

(3) Any other information that the department may require to ensure that the same data gathered for used oil managed within the state is gathered for used oil shipped out of state.

(g) (1) This section does not apply to a load for shipment that consists exclusively of used lubricating oil accepted by a used oil collection center from the public, including, but not limited to, used lubricating oil accepted by a publicly funded certified or uncertified used oil collection center located in a small rural county.

(2) This section does not require a generator to test used oil for dielectric oil derived from highly refined mineral oil used in oil filled electrical equipment. Nothing in this section exempts that oil from any testing requirement required by any other law.

(3) This section does not prohibit the transportation of used oil to a facility located outside the state, or impose liability other than compliance with the requirements of this section upon, or in another way affect the liability of, a generator whose used oil is transported to a facility located outside the state.

(Added by Stats. 2009, Ch. 353, Sec. 1. Effective January 1, 2010.)



25250.30

A used oil recycling facility located out of state that is registered or certified in accordance with Section 48662 of the Public Resources Code may enter into a testing and reporting agreement with the department. The agreement shall include a requirement on the out-of-state used oil recycling facility that is equivalent to the current testing and testing-related reporting requirements of a used oil recycling facility permit. As part of the agreement, the out-of-state used oil recycling facility shall agree to reimburse the department’s full reasonable costs associated with the agreement, including any inspections the department deems necessary to ensure compliance with this provision.

(Added by Stats. 2009, Ch. 353, Sec. 2. Effective January 1, 2010.)






ARTICLE 13.5 - Motor Vehicle Brake Friction Materials

25250.50

For purposes of this article, the following definitions shall apply:

(a) (1) “Advisory committee” means a committee of nine members appointed by the secretary on or before January 1, 2019, to consider and recommend approval or denial of an application for an extension of the requirements imposed pursuant to Section 25250.53.

(2) A person considered for appointment to the advisory committee shall disclose any financial interests the person may have in any aspect of the vehicle or vehicle parts manufacturing industry prior to appointment by the secretary or, in the case of subparagraph (C) of paragraph (3), prior to nomination.

(3) The advisory committee shall be composed of the following members:

(A) (i) One-third of the members shall be representatives of the manufacturers of brake friction materials and motor vehicles, to be appointed by the secretary in consultation with the chair of the board and the director of the department.

(ii) If the application for an extension of the requirements imposed pursuant to Section 25250.53 pertains solely to brake friction materials to be used on heavy-duty motor vehicles, the members appointed pursuant to this subparagraph shall represent the manufacturers of heavy-duty brake friction materials and heavy-duty motor vehicles.

(B) One-third of the members shall be representatives of municipal storm water quality agencies and nongovernmental environmental organizations, to be appointed by the secretary in consultation with the chair of the board and the director of the department.

(C) One-third of the members shall be experts in vehicle and braking safety, economics, and other relevant technical areas, to be appointed by the secretary, upon nomination by a majority of the members specified in subparagraph (A) concurrently with a majority of the members specified in subparagraph (B).

(4) For purposes of this subdivision, a “financial interest” shall have the same meaning as a financial interest described in Section 87103 of the Government Code, except only with regard to business entities, real property, or sources of income that are related to the vehicle or vehicle parts manufacturing industry.

(b) “Board” means the State Water Resources Control Board.

(c) “Department” means the Department of Toxic Substances Control.

(d) “Heavy-duty motor vehicle” means a motor vehicle of over 26,000 pounds gross weight.

(e) (1) “Manufacturer,” except where otherwise specified, means both of the following:

(A) A manufacturer or assembler of motor vehicles or motor vehicle equipment.

(B) An importer of motor vehicles or motor vehicle equipment for resale.

(2) A manufacturer includes a vehicle brake friction materials manufacturer.

(f) “Motor vehicle” and “vehicle” have the same meaning as the definition of “vehicle” in Section 670 of the Vehicle Code.

(g) “Testing certification agency” means a third-party testing certification agency that is utilized by a vehicle brake friction materials manufacturer and that has an accredited laboratory program that provides testing in accordance with the certification agency requirements that are approved by the department.

(Amended by Stats. 2011, Ch. 296, Sec. 156. Effective January 1, 2012.)



25250.51

(a) On and after January 1, 2014, any motor vehicle brake friction materials containing any of the following constituents in an amount that exceeds the following concentrations shall not be sold in this state:

(1) Cadmium and its compounds: 0.01 percent by weight.

(2) Chromium (VI)-salts: 0.1 percent by weight.

(3) Lead and its compounds: 0.1 percent by weight.

(4) Mercury and its compounds: 0.1 percent by weight.

(5) Asbestiform fibers: 0.1 percent by weight.

(b) Motor vehicle manufacturers and distributors, wholesalers, or retailers of replacement brake friction materials may continue to sell or offer for sale brake friction materials not certified as compliant with subdivision (a) solely for the purpose of depletion of inventories until December 31, 2023.

(c) Notwithstanding subdivision (b), motor vehicle dealers may continue to sell or offer for sale brake friction material not certified as compliant with subdivision (a) if the brake friction material was installed on a vehicle before the vehicle was acquired by the dealer.

(Amended by Stats. 2013, Ch. 392, Sec. 1. Effective January 1, 2014.)



25250.52

On and after January 1, 2021, any motor vehicle brake friction materials exceeding 5 percent copper by weight shall not be sold in this state, except as otherwise provided in this article.

(Added by Stats. 2010, Ch. 307, Sec. 2. Effective January 1, 2011.)



25250.53

On and after January 1, 2025, any motor vehicle brake friction materials exceeding 0.5 percent copper by weight shall not be sold in this state, except as otherwise provided in this article.

(Added by Stats. 2010, Ch. 307, Sec. 2. Effective January 1, 2011.)



25250.54

(a) (1) On and after January 1, 2019, a manufacturer may apply to the department for a one-year, two-year, or three-year extension of the January 1, 2025, deadline established in Section 25250.53, except as provided in subdivision (h).

(2) An extension application submitted pursuant to this section shall be submitted based on vehicle model, class, platform, or other vehicle-based category, and not on the basis of the brake friction material formulation.

(3) The application shall be accompanied by documentation that will allow the advisory committee to make a recommendation pursuant to subdivisions (e) and (f).

(4) The documentation shall include a scientifically sound quantitative estimate of the quantity of copper that would be emitted if the extension is granted, including a description of the assumptions used in arriving at that estimate.

(b) No more than 30 days after receipt of an application for an extension pursuant to subdivision (a), the department shall do all of the following:

(1) Post a notice of receipt on the department’s Internet Web site that includes the vehicle model, class, platform, or other vehicle-based category, whether the brake friction material is intended for use in original equipment or replacement parts, and the quantity of copper that would be emitted if the extension is granted.

(2) Consult with the board and the State Air Resources Board.

(3) Solicit comment from the public and from scientific and vehicle engineering experts on the availability of generally affordable compliant brake friction materials, their safety and performance characteristics, and the feasibility of brake pad copper emissions reduction through means other than friction material reformulation.

(c) (1) In consultation with the board, the department shall determine if sufficient documentation has been presented upon which to base a decision. If the department determines that further documentation is needed, it shall deliver a detailed request for further documentation to the applicant.

(2) Not later than 30 days after receipt of the application for an extension pursuant to subdivision (a), the department shall forward the application to the advisory committee for the purpose of the advisory committee making a recommendation pursuant to subdivisions (e) and (f).

(d) (1) In considering any application for an extension, the advisory committee shall consider all of the documentation supplied by the applicant pursuant to subdivision (a).

(2) The advisory committee may request, no later than 75 days after receipt of the application from the department pursuant to subdivision (c), further documentation from the applicant.

(3) The advisory committee shall hold at least one public hearing at which it shall accept and consider comments from the public on each category of application. The advisory committee meetings shall be open to the public and are subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(e) (1) The advisory committee shall recommend to the secretary that the extension be approved if the advisory committee determines that there are no brake friction materials that are safe and available for individual or multiple vehicle models, classes, platforms, or other vehicle-based categories identified in the application.

(2) The advisory committee shall recommend to the secretary that the extension not be approved if the advisory committee determines that alternative brake friction materials are safe and available for individual or multiple vehicle models, classes, platforms, or other vehicle-based categories identified in the application.

(3) For purposes of this section, “safe and available” shall mean all of the following:

(A) The brake system for which the alternative brake friction material is manufactured meets applicable federal safety standards, or if no federal standard exists, a widely accepted safety standard.

(B) Acceptable alternative brake friction materials are commercially available for the individual or multiple vehicles, classes, platforms, or vehicle-based categories identified in the application.

(C) Adequate industry testing and production capacity exists to supply the alternative brake friction materials for use on the individual or multiple vehicles, classes, platforms, or vehicle-based categories identified in the application.

(D) The alternative brake friction material is technically feasible for use on the individual or multiple vehicles, classes, platforms, or vehicle-based categories identified in the application.

(E) The alternative brake friction materials meet customer performance expectations, including noise, wear, vibration, and durability for the individual or multiple vehicles, classes, platforms, or vehicle-based categories identified in the application.

(F) The alternative acceptable brake friction material is economically feasible with respect to the industry and the cost to the consumer for the individual or multiple vehicles, classes, platforms, or vehicle-based categories identified in the application.

(4) The advisory committee shall provide relevant data to the department and the board concerning the potential impacts of the extension on California watersheds for purposes of the report required pursuant to Section 25250.65.

(f) (1) No sooner than 60 days and no later than 120 days after the department solicits comments pursuant to paragraph (3) of subdivision (b), the advisory committee shall make a recommendation to the secretary in accordance with subdivisions (d) and (e) as to whether the application for extension should be approved or not approved.

(2) The recommendation of the advisory committee that the secretary approve or not approve the application for extension shall be accompanied by documentation of the basis for the recommendation.

(g) (1) The secretary shall make available the recommendation of the advisory committee and the accompanying documentation for public review and comment for 60 days following receipt of the recommendation from the advisory committee.

(2) The secretary shall consider public comments on the advisory committee’s recommendation and issue a final decision on the application for extension no later than 45 days after the conclusion of the 60-day comment period.

(3) In making the determination whether to approve or disapprove the extension, the secretary shall rely upon the recommendations made by the advisory committee pursuant to subdivision (f).

(4) If the secretary does not follow the recommendation of the advisory committee made pursuant to subdivision (f), he or she shall explain in writing the basis of his or her decision.

(h) (1) On or before December 31, 2029, a manufacturer with an approved extension of the January 1, 2025, deadline established in Section 25250.53, may reapply to the department for additional two-year extensions from the deadline in accordance with a schedule that may be established by the department.

(2) Except as provided in subdivision (i), a manufacturer may not apply on or after January 1, 2030, for an extension of the January 1, 2025, deadline established in Section 25250.53.

(3) The department shall comply with all of the requirements of this section when granting an additional extension of the January 1, 2025, deadline pursuant to this subdivision.

(i) (1) On and after January 1, 2030, a manufacturer of vehicle brake friction materials to be used on heavy-duty vehicles with an approved extension of the January 1, 2025, deadline established in Section 25250.53, may reapply to the department for additional two-year extensions from the deadline established in Section 25250.53, that results in an extension of that deadline to a date on and after January 1, 2032.

(2) The department shall comply with all of the requirements of this section when granting an additional extension of the January 1, 2025, deadline pursuant to this subdivision.

(j) The department shall assess a fee for each application for an extension sufficient to cover actual costs incurred in implementing this section. The department may expend the fees collected pursuant to this subdivision, upon appropriation by the Legislature, for reimbursement for the costs incurred in implementing this section.

(k) When granting an extension pursuant to this section, the department, board, advisory committee, and secretary shall comply with the requirements of Section 25358.2, to ensure the protection of trade secrets, as defined in Section 25358.2.

(Amended by Stats. 2011, Ch. 296, Sec. 157. Effective January 1, 2012.)



25250.55

Brake friction materials for the following motor vehicle classes are exempt from this article:

(a) Military tactical support vehicles.

(b) Vehicles employing internal closed oil immersed brakes, or a similar brake system that is fully contained and emits no copper, other debris, or fluids under normal operating conditions.

(c) Brakes designed for the primary purpose of holding the vehicle stationary and not designed to be used while the vehicle is in motion.

(d) Motorcycles.

(e) Motor vehicles subject to voluntary or mandatory recalls of brake friction materials or systems due to safety concerns. This exemption shall expire upon the lifting of the recall and provision of new brake friction materials that comply with this article.

(f) Motor vehicles manufactured by small volume manufacturers, as defined in Section 1900 of Title 13 of the California Code of Regulations.

(g) Vehicles manufactured prior to January 1, 2021, and brake friction materials for use on vehicles manufactured prior to January 1, 2021, from the requirements of Section 25250.52.

(h) Vehicles manufactured prior to January 1, 2025, and brake friction materials for use on vehicles manufactured prior to January 1, 2025, from the requirements of Section 25250.53.

(i) Vehicles for which an extension from the requirements of Section 25250.53 was approved pursuant to Section 25250.54.

(Added by Stats. 2010, Ch. 307, Sec. 2. Effective January 1, 2011.)



25250.56

(a) In developing new formulations to comply with Sections 25250.52 and 25250.53, a manufacturer of vehicle brake friction materials shall screen potential alternatives to the use of copper by using the Toxics Information Clearinghouse developed by the department and the Office of Environmental Health Hazard Assessment pursuant to Section 25256, for the purpose of identifying potential impacts of these potential alternatives on public health and the environment.

(b) In conducting the screening analysis required by subdivision (a), a manufacturer of vehicle brake friction materials shall, using information available to the manufacturer at the time of the analysis, including information from the department and other sources, consider the environmental fate of brake friction materials and their emissions through all phases of the brake friction material life cycle.

(c) A manufacturer of vehicle brake friction materials shall use the screening analysis required by subdivision (a) or an open source alternatives assessment to select alternatives to copper that pose less of a potential hazard to public health and the environment.

(d) Upon request by the department, a manufacturer of vehicle brake friction materials or importer of record shall provide a summary demonstrating how the screening analysis conducted pursuant to this section or an open source alternatives assessment is used to inform the selection of alternatives to copper that pose less of a potential hazard to public health and the environment, as required by subdivision (c).

(Amended by Stats. 2011, Ch. 296, Sec. 158. Effective January 1, 2012.)



25250.60

(a) The department shall consult with the brake friction materials manufacturing industry in the development of all criteria for testing and marking brake friction materials and adopting certification procedures for brake friction materials, as required pursuant to this article. The mark of proof of certification on brake friction materials shall identify the brake friction material manufacturer, be easily applied, be easily legible, and not impose unreasonable additional costs on manufacturers due to the use of additional equipment or other factors.

(b) On and after January 1, 2014, any new motor vehicle offered for sale in the state shall be equipped with brake friction materials that comply with of Section 25250.51.

(c) (1) On and after January 1, 2014, a manufacturer of vehicle brake friction materials used in brakes on new motor vehicles or as replacement parts that are sold in the state shall certify compliance declaring that its formulation for brake friction materials complies with Section 25250.51.

(2) A vehicle brake friction material manufacturer shall mark proof of certification pursuant to this subdivision on all brake friction materials.

(d) On and after January 1, 2021, any new motor vehicle offered for sale in the state shall be equipped with brake friction materials that comply with Section 25250.52.

(e) (1) On and after January 1, 2021, a manufacturer of vehicle brake friction materials used in brakes on new motor vehicles or as replacement parts for those vehicles that are sold in the state shall certify compliance declaring that its formulation for brake friction materials complies with Section 25250.52.

(2) A vehicle brake friction material manufacturer shall mark proof of certification with this subdivision on all brake friction materials.

(f) On and after January 1, 2025, any new motor vehicle offered for sale in the state shall be equipped with brake friction materials that comply with Section 25250.53.

(g) (1) On and after January 1, 2025, a manufacturer of vehicle brake friction materials used in brakes on new motor vehicles or as replacement parts for those vehicles that are sold in the state shall certify compliance declaring that its formulation for brake friction materials complies with Section 25250.53.

(2) A vehicle brake friction material manufacturer shall mark proof of certification with this subdivision on all brake friction materials.

(h) Prior to offering brake friction materials for sale in this state, a manufacturer of vehicle brake friction materials shall file a copy of the certification for each of its brake friction materials formulations with a testing certification agency. Each certification shall be made available within a reasonable period of time on the testing certification agency’s Internet Web site at no cost to the department and to the public, and shall serve as official registration of certification for compliance with this section.

(i) A manufacturer of vehicle brake friction materials may obtain from a testing certification agency a certification of compliance with the requirements of Section 25250.51, 25250.52, or 25250.53 at any time prior to the dates specified in those sections.

(j) The certification and mark of proof required pursuant to this section shall show a consistent date format, designation, and labeling to facilitate acceptance in all 50 states and United States territories for purposes of demonstrating compliance with all applicable requirements.

(Added by Stats. 2010, Ch. 307, Sec. 2. Effective January 1, 2011.)



25250.62

(a) A violation of this article by a vehicle manufacturer, a vehicle brake friction materials manufacturer, a distributor, or a retailer, shall be subject to a civil fine of up to ten thousand dollars ($10,000) per violation.

(b) The department shall enforce this article. The department shall remove from sale in this state any replacement brake friction materials determined to be not in compliance with this article.

(c) If the department determines that a distributor, wholesaler, or retailer of replacement brake friction materials has been offering noncompliant brake friction materials for sale in the state, it shall allow the distributor, wholesaler, or retailer of replacement brake friction materials to establish that it obtained the noncompliant brake friction materials in good faith and after exercising due diligence in verifying that the material complied with this article prior to assessing fines and penalties pursuant to subdivision (a).

(d) In determining the amount of the civil fine to be assessed for a violation of this article, the department shall consider the particular circumstances of the violation, including, but not limited to, the amount of noncompliant brake friction material offered for sale in California and whether previous violations have occurred.

(e) The department may waive the imposition of a fine and issue a letter of warning if it determines, based on criteria, including, but not limited to, the amount of brake friction material offered for sale, the presence or absence of prior violations, and whether due diligence was exercised in determining that the brake friction materials offered for sale complied with this article, and that the violation of this article does not merit the imposition of a fine.

(f) A distributor, wholesaler, or retailer found by the department to have offered for sale noncompliant replacement brake materials shall cooperate with the department in the removal of the noncompliant brake friction materials from sale, inform the department of measures being implemented to avoid repeat violations, and provide the department with information that will assist in the identification and location of the source or sources of the noncompliant brake friction materials.

(g) In enforcing this article, the department shall not recall automobiles fitted with brake friction materials that do not comply with this article.

(h) A motor vehicle manufacturer that violates this article shall notify the registered owner of the vehicle within six months of knowledge of the violation and shall replace, at no cost to the owner, the noncompliant brake friction material with brake friction material that complies with this article. A motor vehicle manufacturer that fails to provide the required notification to registered owners of the affected vehicles within six months of knowledge of the violation is subject to fines and penalties authorized pursuant to subdivision (a).

(Added by Stats. 2010, Ch. 307, Sec. 2. Effective January 1, 2011.)



25250.64

(a) The Brake Friction Materials Water Pollution Fund is hereby established in the State Treasury. Notwithstanding Section 25192, all fines and penalties collected by the department pursuant to this article shall be deposited in the fund.

(b) The moneys in the fund shall be expended, upon appropriation by the Legislature in the annual Budget Act, solely for the full implementation of this article by the department.

(Added by Stats. 2010, Ch. 307, Sec. 2. Effective January 1, 2011.)



25250.65

(a) On or before January 1, 2023, the department and the board shall submit to the Governor and the Legislature, in compliance with Section 9795 of the Government Code, a report on the implementation of vehicle brake copper reduction efforts and the progress of this article toward meeting the copper total maximum daily load (TMDL) allocations in the state. The report shall make recommendations on actions necessary to address any deficiencies in meeting these copper TMDL allocations, including, but not limited to:

(1) Imposing additional restrictions on the extensions granted to manufacturers pursuant to Section 25250.54.

(2) Imposing additional restrictions on the exemptions from this article provided by Section 25250.55.

(3) Allowances for permitting a manufacturer to sell existing inventory, if the additional restrictions described in paragraphs (1) and (2) are implemented.

(b) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2027.

(Added by Stats. 2010, Ch. 307, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2027, by its own provisions.)






ARTICLE 14 - Green Chemistry

25251

For purposes of this article, the following definitions shall apply:

(a) “Clearinghouse” means the Toxics Information Clearinghouse established pursuant to Section 25256.

(b) “Council” means the California Environmental Policy Council established pursuant to subdivision (b) of Section 71017 of the Public Resources Code.

(c) “Office” means Office of Environmental Health Hazard Assessment.

(d) “Panel” means the Green Ribbon Science Panel established pursuant to Section 25254.

(e) “Consumer product” means a product or part of the product that is used, brought, or leased for use by a person for any purposes. “Consumer product” does not include any of the following:

(1) A dangerous drug or dangerous device as defined in Section 4022 of the Business of Professions Code.

(2) Dental restorative materials as defined in subdivision (b) of Section 1648.20 of the Business and Professions Code.

(3) A device as defined in Section 4023 of the Business of Professions Code.

(4) A food as defined in subdivision (a) of Section 109935.

(5) The packaging associated with any of the items specified in paragraph (1), (2), or (3).

(6) A pesticide as defined in Section 12753 of the Food and Agricultural Code or the Federal Insecticide, Fungicide and Rodenticide (7 United States Code Sections 136 and following).

(f) This section shall become effective on January 1, 2012.

(Repealed and added by Stats. 2008, Ch. 560, Sec. 1 (2nd text). Effective January 1, 2009. Section operative January 1, 2012, pursuant to its own provisions.)



25252

(a) On or before January 1, 2011, the department shall adopt regulations to establish a process to identify and prioritize those chemicals or chemical ingredients in consumer products that may be considered as being a chemical of concern, in accordance with the review process specified in Section 25252.5. The department shall adopt these regulations in consultation with the office and all appropriate state agencies and after conducting one or more public workshops for which the department provides public notice and provides an opportunity for all interested parties to comment. The regulations adopted pursuant to this section shall establish an identification and prioritization process that includes, but is not limited to, all of the following considerations:

(1) The volume of the chemical in commerce in this state.

(2) The potential for exposure to the chemical in a consumer product.

(3) Potential effects on sensitive subpopulations, including infants and children.

(b) (1) In adopting regulations pursuant to this section, the department shall develop criteria by which chemicals and their alternatives may be evaluated. These criteria shall include, but not be limited to, the traits, characteristics, and endpoints that are included in the clearinghouse data pursuant to Section 25256.1.

(2) In adopting regulations pursuant to this section, the department shall reference and use, to the maximum extent feasible, available information from other nations, governments, and authoritative bodies that have undertaken similar chemical prioritization processes, so as to leverage the work and costs already incurred by those entities and to minimize costs and maximize benefits for the state’s economy.

(3) Paragraph (2) does not require the department, when adopting regulations pursuant to this section, to reference and use only the available information specified in paragraph (2).

(Amended by Stats. 2009, Ch. 140, Sec. 111. Effective January 1, 2010.)



25252.5

(a) Except as provided in subdivision (f), the department, in adopting the regulations pursuant to Sections 25252 and 25253, shall prepare a multimedia life cycle evaluation conducted by affected agencies and coordinated by the department, and shall submit the regulations and the multimedia life cycle evaluation to the council for review.

(b) The multimedia evaluation shall be based on the best available scientific data, written comments submitted by interested persons, and information collected by the department in preparation for adopting the regulations, and shall address, but is not limited to, the impacts associated with all the following:

(1) Emissions of air pollutants, including ozone forming compounds, particulate matter, toxic air contaminants, and greenhouse gases.

(2) Contamination of surface water, groundwater, and soil.

(3) Disposal or use of the byproducts and waste materials.

(4) Worker safety and impacts to public health.

(5) Other anticipated impacts to the environment.

(c) The council shall complete its review of the multimedia evaluation within 90 calendar days following notice from the department that it intends to adopt regulations. If the council determines that the proposed regulations will cause a significant adverse impact on the public health or the environment, or that alternatives exist that would be less adverse, the council shall recommend alternative measures that the department or other state agencies may take to reduce the adverse impact on public health or the environment. The council shall make all information relating to its review available to the public.

(d) Within 60 days of receiving notification from the council of a determination of significant adverse impact, the department shall adopt revisions to the proposed regulation to avoid or reduce the adverse impact, or the affected agencies shall take appropriate action that will, to the extent feasible, mitigate the adverse impact so that, on balance, there is no significant adverse impact on public health or the environment.

(e) In coordinating a multimedia evaluation pursuant to subdivision (a), the department shall consult with other boards and departments within the California Environmental Protection Agency, the State Department of Public Health, the State and Consumer Services Agency, the Department of Homeland Security, the Department of Industrial Relations, and other state agencies with responsibility for, or expertise regarding, impacts that could result from the production, use, or disposal of consumer products and the ingredients they may contain.

(f) Notwithstanding subdivision (a), the department may adopt regulations pursuant to Sections 25252 and 25253 without subjecting the proposed regulation to a multimedia evaluation if the council, following an initial evaluation of the proposed regulation, conclusively determines that the regulation will not have any significant adverse impact on public health or the environment.

(g) For the purposes of this section, “multimedia life cycle evaluation” means the identification and evaluation of a significant adverse impact on public health or the environment, including air, water, or soil, that may result from the production, use, or disposal of a consumer product or consumer product ingredient.

(Added by Stats. 2008, Ch. 559, Sec. 2. Effective January 1, 2009.)



25253

(a) (1) On or before January 1, 2011, the department shall adopt regulations pursuant to this section that establish a process for evaluating chemicals of concern in consumer products, and their potential alternatives, to determine how best to limit exposure or to reduce the level of hazard posed by a chemical of concern, in accordance with the review process specified in Section 25252.5. The department shall adopt these regulations in consultation with all appropriate state agencies and after conducting one or more public workshops for which the department provides public notice and provides an opportunity for all interested parties to comment.

(2) The regulations adopted pursuant to this section shall establish a process that includes an evaluation of the availability of potential alternatives and potential hazards posed by those alternatives, as well as an evaluation of critical exposure pathways. This process shall include life cycle assessment tools that take into consideration, but shall not be limited to, all of the following:

(A) Product function or performance.

(B) Useful life.

(C) Materials and resource consumption.

(D) Water conservation.

(E) Water quality impacts.

(F) Air emissions.

(G) Production, in-use, and transportation energy inputs.

(H) Energy efficiency.

(I) Greenhouse gas emissions.

(J) Waste and end-of-life disposal.

(K) Public health impacts, including potential impacts to sensitive subpopulations, including infants and children.

(L) Environmental impacts.

(M) Economic impacts.

(b) The regulations adopted pursuant to this section shall specify the range of regulatory responses that the department may take following the completion of the alternatives analysis, including, but not limited to, any of the following actions:

(1) Not requiring any action.

(2) Imposing requirements to provide additional information needed to assess a chemical of concern and its potential alternatives.

(3) Imposing requirements on the labeling or other type of consumer product information.

(4) Imposing a restriction on the use of the chemical of concern in the consumer product.

(5) Prohibiting the use of the chemical of concern in the consumer product.

(6)  Imposing requirements that control access to or limit exposure to the chemical of concern in the consumer product.

(7) Imposing requirements for the manufacturer to manage the product at the end of its useful life, including recycling or responsible disposal of the consumer product.

(8) Imposing a requirement to fund green chemistry challenge grants where no feasible safer alternative exists.

(9) Any other outcome the department determines accomplishes the requirements of this article.

(c) The department, in developing the processes and regulations pursuant to this section, shall ensure that the tools available are in a form that allows for ease of use and transparency of application. The department shall also make every feasible effort to devise simplified and accessible tools that consumer product manufacturers, consumer product distributors, product retailers, and consumers can use to make consumer product manufacturing, sales, and purchase decisions.

(Amended by Stats. 2009, Ch. 140, Sec. 112. Effective January 1, 2010.)



25254

(a) In implementing this article, the department shall establish a Green Ribbon Science Panel. The panel shall be composed of members whose expertise shall encompass all of the following disciplines:

(1) Chemistry.

(2) Chemical engineering.

(3) Environmental law.

(4) Toxicology.

(5) Public policy.

(6) Pollution prevention.

(7) Cleaner production methods.

(8) Environmental health.

(9) Public health.

(10) Risk analysis.

(11) Materials science.

(12) Nanotechnology.

(13) Chemical synthesis.

(14) Research.

(15) Maternal and child health.

(b) The department shall appoint all members to the panel on or before July 1, 2009. The department shall appoint the members for staggered three-year terms, and may reappoint a member for additional terms, without limitation.

(c) The panel shall meet as often as the department deems necessary, with consideration of available resources, but not less than twice each year. The department shall provide for staff and administrative support to the panel.

(d) The panel meetings shall be open to the public and are subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2008, Ch. 559, Sec. 4. Effective January 1, 2009.)



25255

The panel may take any of the following actions:

(a) Advise the department and the council on scientific and technical matters in support of the goals of this article of significantly reducing adverse health and environmental impacts of chemicals used in commerce, as well as the overall costs of those impacts to the state’s society, by encouraging the redesign of consumer products, manufacturing processes, and approaches.

(b) Assist the department in developing green chemistry and chemicals policy recommendations and implementation strategies and details, and ensure these recommendations are based on a strong scientific foundation.

(c) Advise the department and make recommendations for chemicals the panel views as priorities for which hazard traits and toxicological end-point data should be collected.

(d) Advise the department in the adoption of regulations required by this article.

(e) Advise the department on any other pertinent matter in implementing this article, as determined by the department.

(Added by Stats. 2008, Ch. 559, Sec. 5. Effective January 1, 2009.)



25256

The department shall establish the Toxics Information Clearinghouse, which shall provide a decentralized, Web-based system for the collection, maintenance, and distribution of specific chemical hazard trait and environmental and toxicological end-point data. The department shall make the clearinghouse accessible to the public through a single Internet Web portal, and, shall, to the maximum extent possible, operate the clearinghouse at the least possible cost to the state.

(Added by Stats. 2008, Ch. 560, Sec. 1. Effective January 1, 2009.)



25256.1

On or before January 1, 2011, the office shall evaluate and specify the hazard traits and environmental and toxicological end-points and any other relevant data that are to be included in the clearinghouse. The office shall conduct this evaluation in consultation with the department and all appropriate state agencies, after one or more public workshops, and an opportunity for all interested parties to comment. The office may seek information from other states, the federal government, and other nations in implementing this section.

(Added by Stats. 2008, Ch. 560, Sec. 1. Effective January 1, 2009.)



25256.2

(a) The department shall develop requirements and standards related to the design of the clearinghouse and data quality and test methods that govern the data that is eligible to be available through the clearinghouse.

(b) The department may phase in the access to eligible information and data in the clearinghouse as that information and data become available.

(c) The department shall ensure the clearinghouse is capable of displaying updated information as new data becomes available.

(Added by Stats. 2008, Ch. 560, Sec. 1. Effective January 1, 2009.)



25256.3

The department shall consult with other states, the federal government, and other nations to identify available data related to hazard traits and environmental and toxicological end-points, and to facilitate the development of regional, national, and international data sharing arrangements to be included in the clearinghouse.

(Added by Stats. 2008, Ch. 560, Sec. 1. Effective January 1, 2009.)



25257

(a) A person providing information pursuant to this article may, at the time of submission, identify a portion of the information submitted to the department as a trade secret and, upon the written request of the department, shall provide support for the claim that the information is a trade secret. Except as provided in subdivision (d), a state agency shall not release to the public, subject information supplied pursuant to this article that is a trade secret, and that is so identified at the time of submission, in accordance with Section 6254.7 of the Government Code and Section 1060 of the Evidence Code.

(b) This section does not prohibit the exchange of a properly designated trade secret between public agencies, if the trade secret is relevant and necessary to the exercise of the agency’s jurisdiction and the public agency exchanging the trade secrets complies with this section. An employee of the department that has access to a properly designated trade secret shall maintain the confidentiality of that trade secret by complying with this section.

(c) Information not identified as a trade secret pursuant to subdivision (a) shall be available to the public unless exempted from disclosure by other provisions of law. The fact that information is claimed to be a trade secret is public information.

(d) (1) Upon receipt of a request for the release of information that has been claimed to be a trade secret, the department shall immediately notify the person who submitted the information. Based on the request, the department shall determine whether or not the information claimed to be a trade secret is to be released to the public.

(2) The department shall make the determination specified in paragraph (1), no later than 60 days after the date the department receives the request for disclosure, but not before 30 days following the notification of the person who submitted the information.

(3) If the department decides that the information requested pursuant to this subdivision should be made public, the department shall provide the person who submitted the information 30 days’ notice prior to public disclosure of the information, unless, prior to the expiration of the 30-day period, the person who submitted the information obtains an action in an appropriate court for a declaratory judgment that the information is subject to protection under this section or for a preliminary injunction prohibiting disclosure of the information to the public and promptly notifies the department of that action.

(e) This section does not authorize a person to refuse to disclose to the department information required to be submitted to the department pursuant to this article.

(f) This section does not apply to hazardous trait submissions for chemicals and chemical ingredients pursuant to this article.

(Added by Stats. 2008, Ch. 559, Sec. 6. Effective January 1, 2009.)



25257.1

(a) This article does not limit and shall not be construed to limit the department’s or any other department’s or agency’s existing authority over hazardous materials.

(b) This article does not authorize the department to supersede the regulatory authority of any other department or agency.

(c) The department shall not duplicate or adopt conflicting regulations for product categories already regulated or subject to pending regulation consistent with the purposes of this article.

(Added by Stats. 2008, Ch. 560, Sec. 1. Effective January 1, 2009.)






ARTICLE 16 - Lead and Arsenic Content in Glass Beads

25258

(a) A person shall not manufacture, sell, offer for sale, or offer for promotional purposes in this state glass beads that contain 75 parts per million (ppm) or more of arsenic or 100 ppm or more of lead by weight, if those glass beads will be used with pressure, suction, or wet- or dry-type blasting equipment.

(b) (1) The concentration of arsenic and lead shall be determined in accordance with guidelines from EPA reference Method 3052 using hydrofluoric acid (HF) for sample preparation or digestion.

(2) The digested sample shall be analyzed using an analytical instrument recognized by EPA such as ICP-AES, ICP-MS, or other recognized analytical instrument.

(3) The sample analysis method shall be capable of achieving recovery within the method criteria limits of arsenic and lead. A glass matrix reference material from, or traceable to, the National Institute for Standards and Technology shall be used to verify lead and arsenic concentrations specified in subdivision (a).

(4) The sample preparation method shall be capable of achieving recovery within the method criteria limits of arsenic and lead from a glass matrix reference standard from, or traceable to, the National Institute for Standards and Technology containing the metals near the concentrations specified in subdivision (a).

(c) Each container or bag of glass beads sold in this state for surface preparation, including the cleaning, peening, finishing, and deburring of aluminum and stainless steel products, and that will be used with pressure, suction, or wet- or dry-type blasting equipment, shall be labeled with the following:

“Glass bead contents contain less than 75 ppm arsenic and less than 100 ppm lead pursuant to the California Health and Safety Code Section 25258.”

(d) The department may require any person who manufactures, sells, or offers for sale, in this state glass beads to provide to the department information, including, but not limited to, identification of the manufacturer or supplier of the glass beads, information related to the sale of the glass beads, and technical documentation showing that the glass beads are in compliance with the requirements of this article. The documentation or information shall be submitted to the department no more than 28 days after the date of the request.

(e) (1) For the purpose of administering and enforcing this article, an authorized representative of the department, upon obtaining consent or after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, may, upon presenting appropriate credentials and at a reasonable time, do any of the following:

(A) Enter a factory, warehouse, or establishment where glass beads are manufactured, packed, held, or sold; enter a vehicle that is being used to transport, hold, or sell glass beads; or enter a place where glass beads are being held or sold.

(B) Inspect a factory, warehouse, establishment, vehicle, or place described in subparagraph (A), and all pertinent equipment, raw material, finished and unfinished materials, containers, and labeling in the factory, warehouse, establishment, vehicle, or place. In the case of a factory, warehouse, or establishment where glass beads are manufactured, packed, held, or sold, this inspection shall include any record, file, paper, process, control, and facility that has a bearing on whether the glass beads are being manufactured, packed, held, transported, sold, or offered for sale or for promotional purposes in violation of this article.

(C) (i) Secure a sample of glass beads when taking an action authorized pursuant to this subdivision. If the representative obtains a sample prior to leaving the premises, he or she shall leave a receipt describing the sample obtained.

(ii) The department shall return, upon request, a sample that is not destroyed during testing when the department no longer has any purpose for retaining the sample.

(iii) A sample that is secured in compliance with this section and found to be in compliance with this article that is destroyed during testing shall be subject to a claim for reimbursement.

(D) Access all records of a carrier in commerce relating to the movement in commerce of glass beads, or the holding of glass beads during or after the movement, and the quantity, shipper, and consignee of the glass beads. A carrier shall not be subject to the other provisions of this article by reason of its receipt, carriage, holding, or delivery of glass beads in the usual course of business as a carrier.

(2) An authorized representative of the department shall be deemed to have received implied consent to enter a retail establishment, for purposes of this section, if the authorized representative enters the location of that retail establishment where the public is generally granted access.

(Amended by Stats. 2013, Ch. 230, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2020, pursuant to Section 25258.2.)



25258.1

This article does not limit, supersede, duplicate, or otherwise conflict with the authority of the department to fully implement Article 14 (commencing with Section 25251), including the authority of the department to include products in a product registry established pursuant to the regulations adopted in accordance with that article or any testing or labeling requirements pursuant to that article. Notwithstanding subdivision (c) of Section 25257.1, glass beads shall not be considered as a product category already regulated or subject to pending regulation for purposes of Article 14 (commencing with Section 25251).

(Added by Stats. 2010, Ch. 368, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2020, pursuant to Section 25258.2.)



25258.2

This article shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2013, Ch. 230, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Article 16, commencing with Section 25258.)









CHAPTER 6.6 - Safe Drinking Water and Toxic Enforcement Act of 1986

25249.5

Prohibition On Contaminating Drinking Water With Chemicals Known to Cause Cancer or Reproductive Toxicity.   No person in the course of doing business shall knowingly discharge or release a chemical known to the state to cause cancer or reproductive toxicity into water or onto or into land where such chemical passes or probably will pass into any source of drinking water, notwithstanding any other provision or authorization of law except as provided in Section 25249.9.

(Added November 4, 1986, by initiative Proposition 65. Operative January 1, 1987.)



25249.6

Required Warning Before Exposure To Chemicals Known to Cause Cancer Or Reproductive Toxicity.   No person in the course of doing business shall knowingly and intentionally expose any individual to a chemical known to the state to cause cancer or reproductive toxicity without first giving clear and reasonable warning to such individual, except as provided in Section 25249.10.

(Added November 4, 1986, by initiative Proposition 65. Operative January 1, 1987.)



25249.7

(a) A person who violates or threatens to violate Section 25249.5 or 25249.6 may be enjoined in any court of competent jurisdiction.

(b) (1) A person who has violated Section 25249.5 or 25249.6 is liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) per day for each violation in addition to any other penalty established by law. That civil penalty may be assessed and recovered in a civil action brought in any court of competent jurisdiction.

(2) In assessing the amount of a civil penalty for a violation of this chapter, the court shall consider all of the following:

(A) The nature and extent of the violation.

(B) The number of, and severity of, the violations.

(C) The economic effect of the penalty on the violator.

(D) Whether the violator took good faith measures to comply with this chapter and the time these measures were taken.

(E) The willfulness of the violator’s misconduct.

(F) The deterrent effect that the imposition of the penalty would have on both the violator and the regulated community as a whole.

(G) Any other factor that justice may require.

(c) Actions pursuant to this section may be brought by the Attorney General in the name of the people of the State of California, by a district attorney, by a city attorney of a city having a population in excess of 750,000, or, with the consent of the district attorney, by a city prosecutor in a city or city and county having a full-time city prosecutor, or as provided in subdivision (d).

(d) Actions pursuant to this section may be brought by a person in the public interest if both of the following requirements are met:

(1) The private action is commenced more than 60 days from the date that the person has given notice of an alleged violation of Section 25249.5 or 25249.6 that is the subject of the private action to the Attorney General and the district attorney, city attorney, or prosecutor in whose jurisdiction the violation is alleged to have occurred, and to the alleged violator. If the notice alleges a violation of Section 25249.6, the notice of the alleged violation shall include a certificate of merit executed by the attorney for the noticing party, or by the noticing party, if the noticing party is not represented by an attorney. The certificate of merit shall state that the person executing the certificate has consulted with one or more persons with relevant and appropriate experience or expertise who has reviewed facts, studies, or other data regarding the exposure to the listed chemical that is the subject of the action, and that, based on that information, the person executing the certificate believes there is a reasonable and meritorious case for the private action. Factual information sufficient to establish the basis of the certificate of merit, including the information identified in paragraph (2) of subdivision (h), shall be attached to the certificate of merit that is served on the Attorney General.

(2) Neither the Attorney General, a district attorney, a city attorney, nor a prosecutor has commenced and is diligently prosecuting an action against the violation.

(e) A person bringing an action in the public interest pursuant to subdivision (d) and a person filing an action in which a violation of this chapter is alleged shall notify the Attorney General that the action has been filed. Neither this subdivision nor the procedures provided in subdivisions (f) to (k), inclusive, affect the requirements imposed by statute or a court decision in existence on January 1, 2002, concerning whether a person filing an action in which a violation of this chapter is alleged is required to comply with the requirements of subdivision (d).

(f) (1) A person filing an action in the public interest pursuant to subdivision (d), a private person filing an action in which a violation of this chapter is alleged, or a private person settling a violation of this chapter alleged in a notice given pursuant to paragraph (1) of subdivision (d), shall, after the action or violation is subject either to a settlement or to a judgment, submit to the Attorney General a reporting form that includes the results of that settlement or judgment and the final disposition of the case, even if dismissed. At the time of the filing of a judgment pursuant to an action brought in the public interest pursuant to subdivision (d), or an action brought by a private person in which a violation of this chapter is alleged, the plaintiff shall file an affidavit verifying that the report required by this subdivision has been accurately completed and submitted to the Attorney General.

(2) A person bringing an action in the public interest pursuant to subdivision (d), or a private person bringing an action in which a violation of this chapter is alleged, shall, after the action is either subject to a settlement, with or without court approval, or to a judgment, submit to the Attorney General a report that includes information on any corrective action being taken as a part of the settlement or resolution of the action.

(3) The Attorney General shall develop a reporting form that specifies the information that shall be reported, including, but not limited to, for purposes of subdivision (e), the date the action was filed, the nature of the relief sought, and for purposes of this subdivision, the amount of the settlement or civil penalty assessed, other financial terms of the settlement, and any other information the Attorney General deems appropriate.

(4) If there is a settlement of an action brought by a person in the public interest under subdivision (d), the plaintiff shall submit the settlement, other than a voluntary dismissal in which no consideration is received from the defendant, to the court for approval upon noticed motion, and the court may approve the settlement only if the court makes all of the following findings:

(A) The warning that is required by the settlement complies with this chapter.

(B) The award of attorney’s fees is reasonable under California law.

(C) The penalty amount is reasonable based on the criteria set forth in paragraph (2) of subdivision (b).

(5) The plaintiff subject to paragraph (4) has the burden of producing evidence sufficient to sustain each required finding. The plaintiff shall serve the motion and all supporting papers on the Attorney General, who may appear and participate in a proceeding without intervening in the case.

(6) Neither this subdivision nor the procedures provided in subdivision (e) and subdivisions (g) to (k), inclusive, affect the requirements imposed by statute or a court decision in existence on January 1, 2002, concerning whether claims raised by a person or public prosecutor not a party to the action are precluded by a settlement approved by the court.

(g) The Attorney General shall maintain a record of the information submitted pursuant to subdivisions (e) and (f) and shall make this information available to the public.

(h) (1) Except as provided in paragraph (2), the basis for the certificate of merit required by subdivision (d) is not discoverable. However, nothing in this subdivision precludes the discovery of information related to the certificate of merit if that information is relevant to the subject matter of the action and is otherwise discoverable, solely on the ground that it was used in support of the certificate of merit.

(2) Upon the conclusion of an action brought pursuant to subdivision (d) with respect to a defendant, if the trial court determines that there was no actual or threatened exposure to a listed chemical, the court may, upon the motion of that alleged violator or upon the court’s own motion, review the basis for the belief of the person executing the certificate of merit, expressed in the certificate of merit, that an exposure to a listed chemical had occurred or was threatened. The information in the certificate of merit, including the identity of the persons consulted with and relied on by the certifier, and the facts, studies, or other data reviewed by those persons, shall be disclosed to the court in an in-camera proceeding at which the moving party shall not be present. If the court finds that there was no credible factual basis for the certifier’s belief that an exposure to a listed chemical had occurred or was threatened, then the action shall be deemed frivolous within the meaning of Section 128.7 of the Code of Civil Procedure. The court shall not find a factual basis credible on the basis of a legal theory of liability that is frivolous within the meaning of Section 128.7 of the Code of Civil Procedure.

(i) The Attorney General may provide the factual information submitted to establish the basis of the certificate of merit on request to a district attorney, city attorney, or prosecutor within whose jurisdiction the violation is alleged to have occurred, or to any other state or federal government agency, but in all other respects the Attorney General shall maintain, and ensure that all recipients maintain, the submitted information as confidential official information to the full extent authorized in Section 1040 of the Evidence Code.

(j) In an action brought by the Attorney General, a district attorney, a city attorney, or a prosecutor pursuant to this chapter, the Attorney General, district attorney, city attorney, or prosecutor may seek and recover costs and attorney’s fees on behalf of a party who provides a notice pursuant to subdivision (d) and who renders assistance in that action.

(k) Any person who serves a notice of alleged violation pursuant to paragraph (1) of subdivision (d) for an exposure identified in subparagraph (A), (B), (C), or (D) of paragraph (1) shall complete, as appropriate, and provide to the alleged violator at the time the notice of alleged violation is served, a notice of special compliance procedure and proof of compliance form pursuant to subdivision (l) and shall not file an action for that exposure against the alleged violator, or recover from the alleged violator in a settlement any payment in lieu of penalties or any reimbursement for costs and attorney’s fees, if all of the following conditions have been met:

(1) The notice given pursuant to paragraph (1) of subdivision (d) was served on or after the effective date of the act amending this section during the 2013–14 Regular Session and alleges that the alleged violator failed to provide clear and reasonable warning as required under Section 25249.6 regarding one or more of the following:

(A) An exposure to alcoholic beverages that are consumed on the alleged violator’s premises to the extent onsite consumption is permitted by law.

(B) An exposure to a chemical known to the state to cause cancer or reproductive toxicity in a food or beverage prepared and sold on the alleged violator’s premises primarily intended for immediate consumption on or off premises, to the extent of both of the following:

(i) The chemical was not intentionally added.

(ii) The chemical was formed by cooking or similar preparation of food or beverage components necessary to render the food or beverage palatable or to avoid microbiological contamination.

(C) An exposure to environmental tobacco smoke caused by entry of persons (other than employees) on premises owned or operated by the alleged violator where smoking is permitted at any location on the premises.

(D) An exposure to chemicals known to the state to cause cancer or reproductive toxicity in engine exhaust, to the extent the exposure occurs inside a facility owned or operated by the alleged violator and primarily intended for parking noncommercial vehicles.

(2) Within 14 days after service of the notice, the alleged violator has done all of the following:

(A) Corrected the alleged violation.

(B) (i) Agreed to pay a civil penalty for the alleged violation of Section 25496.6 in the amount of five hundred dollars ($500), to be adjusted quinquennially pursuant to clause (ii), per facility or premises where the alleged violation occurred, of which 75 percent shall be deposited in the Safe Drinking Water and Toxic Enforcement Fund, and 25 percent shall be paid to the person that served the notice as provided in Section 25249.12.

(ii) On April 1, 2019, and at each five-year interval thereafter, the dollar amount of the civil penalty provided pursuant to this subparagraph shall be adjusted by the Judicial Council based on the change in the annual California Consumer Price Index for All Urban Consumers, published by the Department of Industrial Relations, Division of Labor Statistics, for the most recent five-year period ending on December 31 of the year preceding the year in which the adjustment is made, rounded to the nearest five dollars ($5). The Judicial Council shall quinquennially publish the dollar amount of the adjusted civil penalty provided pursuant to this subparagraph, together with the date of the next scheduled adjustment.

(C) Notified, in writing, the person that served the notice of the alleged violation, that the violation has been corrected. The written notice shall include the notice of special compliance procedure and proof of compliance form specified in subdivision (l), which was provided by the person serving notice of the alleged violation and which shall be completed by the alleged violator as directed in the notice.

(3) The alleged violator shall deliver the civil penalty to the person that served the notice of the alleged violation within 30 days of service of that notice, and the person that served the notice of violation shall remit the portion of the penalty due to the Safe Drinking Water and Toxic Enforcement Fund within 30 days of receipt of the funds from the alleged violator.

(l)  The notice required to be provided to an alleged violator pursuant to subdivision (k) shall be presented as follows:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Proof of Compliance
form appears in the published chaptered bill.
See Sec. 1 of Chapter 828, Statutes of 2014.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

PRINTER PLEASE NOTE: TIP-IN MATERIAL TO BE INSERTED

(m) An alleged violator may satisfy the conditions set forth in subdivision (k) only one time for a violation arising from the same exposure in the same facility or on the same premises.

(n) Nothing in subdivision (k) shall prevent the Attorney General, a district attorney, a city attorney, or a prosecutor in whose jurisdiction the violation is alleged to have occurred from filing an action pursuant to subdivision (c) against an alleged violator. In any such action, the amount of any civil penalty for a violation shall be reduced to reflect any payment made by the alleged violator for the same alleged violation pursuant to subparagraph (B) of paragraph (2) of subdivision (k).

(Amended by Stats. 2014, Ch. 828, Sec. 1. Effective January 1, 2015. Note: See published chaptered bill for complete section text; the Proof of Compliance form appears on pages 7 to 8 of Stats. 2014, Ch. 828. Note: This section was added on Nov. 4, 1986, by initiative Prop. 65.)



25249.8

List Of Chemicals Known to Cause Cancer Or Reproductive Toxicity.

(a)  On or before March 1, 1987, the Governor shall cause to be published a list of those chemicals known to the state to cause cancer or reproductive toxicity within the meaning of this chapter, and he shall cause such list to be revised and republished in light of additional knowledge at least once per year thereafter. Such list shall include at a minimum those substances identified by reference in Labor Code Section 6382(b)(1) and those substances identified additionally by reference in Labor Code Section 6382(d).

(b)  A chemical is known to the state to cause cancer or reproductive toxicity within the meaning of this chapter if in the opinion of the state’s qualified experts it has been clearly shown through scientifically valid testing according to generally accepted principles to cause cancer or reproductive toxicity, or if a body considered to be authoritative by such experts has formally identified it as causing cancer or reproductive toxicity, or if an agency of the state or federal government has formally required it to be labeled or identified as causing cancer or reproductive toxicity.

(c)  On or before January 1, 1989, and at least once per year thereafter, the Governor shall cause to be published a separate list of those chemicals that at the time of publication are required by state or federal law to have been tested for potential to cause cancer or reproductive toxicity but that the state’s qualified experts have not found to have been adequately tested as required.

(d)  The Governor shall identify and consult with the state’s qualified experts as necessary to carry out his duties under this section.

(e)  In carrying out the duties of the Governor under this section, the Governor and his designates shall not be considered to be adopting or amending a regulation within the meaning of the Administrative Procedure Act as defined in Government Code Section 11370.

(Added November 4, 1986, by initiative Proposition 65. Operative January 1, 1987.)



25249.9

Exemptions from Discharge Prohibition.

(a)  Section 25249.5 shall not apply to any discharge or release that takes place less than twenty months subsequent to the listing of the chemical in question on the list required to be published under subdivision (a) of Section 25249.8.

(b)  Section 25249.5 shall not apply to any discharge or release that meets both of the following criteria:

(1)  The discharge or release will not cause any significant amount of the discharged or released chemical to enter any source of drinking water.

(2)  The discharge or release is in conformity with all other laws and with every applicable regulation, permit, requirement, and order.

In any action brought to enforce Section 25249.5, the burden of showing that a discharge or release meets the criteria of this subdivision shall be on the defendant.

(Added November 4, 1986, by initiative Proposition 65. Operative January 1, 1987.)



25249.10

Exemptions from Warning Requirement.

Section 25249.6 shall not apply to any of the following:

(a)  An exposure for which federal law governs warning in a manner that preempts state authority.

(b)  An exposure that takes place less than twelve months subsequent to the listing of the chemical in question on the list required to be published under subdivision (a) of Section 25249.8.

(c)  An exposure for which the person responsible can show that the exposure poses no significant risk assuming lifetime exposure at the level in question for substances known to the state to cause cancer, and that the exposure will have no observable effect assuming exposure at one thousand (1000) times the level in question for substances known to the state to cause reproductive toxicity, based on evidence and standards of comparable scientific validity to the evidence and standards which form the scientific basis for the listing of such chemical pursuant to subdivision (a) of Section 25249.8. In any action brought to enforce Section 25249.6, the burden of showing that an exposure meets the criteria of this subdivision shall be on the defendant.

(Added November 4, 1986, by initiative Proposition 65. Operative January 1, 1987.)



25249.11

Definitions.

For purposes of this chapter:

(a) “Person” means an individual, trust, firm, joint stock company, corporation, company, partnership, limited liability company, and association.

(b) “Person in the course of doing business” does not include any person employing fewer than 10 employees in his or her business; any city, county, or district or any department or agency thereof or the state or any department or agency thereof or the federal government or any department or agency thereof; or any entity in its operation of a public water system as defined in Section 116275.

(c) “Significant amount” means any detectable amount except an amount which would meet the exemption test in subdivision (c) of Section 25249.10 if an individual were exposed to such an amount in drinking water.

(d) “Source of drinking water” means either a present source of drinking water or water which is identified or designated in a water quality control plan adopted by a regional board as being suitable for domestic or municipal uses.

(e) “Threaten to violate” means to create a condition in which there is a substantial probability that a violation will occur.

(f) “Warning” within the meaning of Section 25249.6 need not be provided separately to each exposed individual and may be provided by general methods such as labels on consumer products, inclusion of notices in mailings to water customers, posting of notices, placing notices in public news media, and the like, provided that the warning accomplished is clear and reasonable. In order to minimize the burden on retail sellers of consumer products including foods, regulations implementing Section 25249.6 shall to the extent practicable place the obligation to provide any warning materials such as labels on the producer or packager rather than on the retail seller, except where the retail seller itself is responsible for introducing a chemical known to the state to cause cancer or reproductive toxicity into the consumer product in question.

(Amended by Stats. 1996, Ch. 1023, Sec. 238. Effective September 29, 1996. Note: This section was added on Nov. 4, 1986, by initiative Prop. 65.)



25249.12

(a) The Governor shall designate a lead agency and other agencies that may be required to implement this chapter, including this section. Each agency so designated may adopt and modify regulations, standards, and permits as necessary to conform with and implement this chapter and to further its purposes.

(b) The Safe Drinking Water and Toxic Enforcement Fund is hereby established in the State Treasury. The director of the lead agency designated by the Governor to implement this chapter may expend the funds in the Safe Drinking Water and Toxic Enforcement Fund, upon appropriation by the Legislature, to implement and administer this chapter.

(c) In addition to any other money that may be deposited in the Safe Drinking Water and Toxic Enforcement Fund, all of the following amounts shall be deposited in the fund:

(1) Seventy-five percent of all civil and criminal penalties collected pursuant to this chapter.

(2) Any interest earned upon the money deposited into the Safe Drinking Water and Toxic Enforcement Fund.

(d) Twenty-five percent of all civil and criminal penalties collected pursuant to this chapter shall be paid to the office of the city attorney, city prosecutor, district attorney, or Attorney General, whichever office brought the action, or in the case of an action brought by a person under subdivision (d) of Section 25249.7, to that person.

(Amended by Stats. 2003, Ch. 228, Sec. 22. Effective August 11, 2003. Note: This section was added on Nov. 4, 1986, by initiative Prop. 65.)



25249.13

Preservation Of Existing Rights, Obligations, and Penalties.   Nothing in this chapter shall alter or diminish any legal obligation otherwise required in common law or by statute or regulation, and nothing in this chapter shall create or enlarge any defense in any action to enforce such legal obligation. Penalties and sanctions imposed under this chapter shall be in addition to any penalties or sanctions otherwise prescribed by law.

(Added November 4, 1986, by initiative Proposition 65. Operative January 1, 1987. Note: Sections 25250 to 25258.2 are in Articles 13 to 16 of Chapter 6.5, following Section 25249.2.)






CHAPTER 6.65 - Unified Agency Review of Hazardous Materials Release Sites

25260

The definitions set forth in this section shall govern the interpretation of this chapter. Unless the context requires otherwise and except as provided in this chapter, the definitions contained in Article 2 (commencing with Section 25310) of Chapter 6.8 shall apply to the terms used in this chapter.

(a)  “Administering agency” means the agency designated by the committee pursuant to Section 25262.

(b)  “Advisory team” means the team convened by the committee pursuant to Section 25263.

(c)  “Agency” means any city, county, district, commission, the state, or any department, agency, or political subdivision thereof, that has jurisdiction under a state or local law, ordinance, or regulation to supervise, oversee, or approve a site investigation and a remedial action at a hazardous materials release site.

(d)  “Hazardous material” means a substance or waste that, because of its physical, chemical, or other characteristics, may pose a risk of endangering human health or safety or of degrading the environment. “Hazardous material” includes, but is not limited to, all of the following:

(1)  A hazardous substance, as defined in Section 25281 or 25316.

(2)  A hazardous waste, as defined in Section 25117.

(3)  A waste, as defined in Section 470 or as defined in Section 13050 of the Water Code.

(e)  “Hazardous materials release site” or “site” means any area, location, or facility where a hazardous material has been released or threatens to be released into the environment. “Hazardous materials release site” does not include a site subject to a response and cleanup operation under Chapter 7.4 (commencing with Section 8670.1) of Division 1 of Title 2 of the Government Code or a corrective action under Part 6 (commencing with Section 46000) of Division 30 of the Public Resources Code.

(f)  “Committee” means the Site Designation Committee created by Section 25261.

(g)  “Remedial action” means actions required by state or local laws, ordinances, or regulations that are necessary to prevent, minimize, or mitigate damage that may otherwise result from a release or threatened release of a hazardous material, and that are consistent with a permanent remedy for a hazardous materials release. “Remedial action” includes, but is not limited to, the cleanup or removal of released hazardous materials from the environment, monitoring, testing and analysis of the site, site operation and maintenance, and the placing of conditions, limitations, or restrictions on the uses of the site after remedial action has been completed.

(h)  “Responsible party” means any person, except for an independent contractor, who agrees to carry out a site investigation and remedial action at a hazardous materials release site for one of the following reasons:

(1)  The person is liable under a state or local law, ordinance, or regulation for the site investigation or remedial action.

(2)  The site investigation or remedial action is required by a state or local law, ordinance, or regulation because of a hazardous materials release.

(i)  “Site investigation” means those actions that are necessary to determine the full extent of a release or threatened release of a hazardous material at a hazardous materials release site, identify the public health and safety or environmental threat posed by the release or threatened release, collect data on possible remedies, and otherwise evaluate the hazardous materials release site for the purpose of implementing remedial action.

(Added by Stats. 1993, Ch. 1184, Sec. 1. Effective January 1, 1994.)



25261

(a)  There is within the California Environmental Protection Agency a Site Designation Committee. The membership of the committee consists of the following six persons:

(1)  Secretary for Environmental Protection.

(2)  Director of Toxic Substances Control.

(3)  Chairperson of the State Water Resources Control Board.

(4)  Director of Fish and Game.

(5)  Director of the Office of Environmental Health Hazard Assessment.

(6)  Chairperson of the State Air Resources Board.

(b)  The committee shall carry out the functions described in Sections 25262, 25263, and 25265 and shall meet as necessary to ensure that those functions are carried out in a timely manner. The decisions of the committee shall be subject to the concurrence of four members. The committee shall choose a chairperson from among its members. A committee member may designate an employee of the member’s agency to participate in committee meetings in the member’s place.

(Amended by Stats. 1994, Ch. 435, Sec. 1. Effective January 1, 1995.)



25262

(a)  A responsible party for a hazardous materials release site may request the committee at any time to designate an administering agency to oversee a site investigation and remedial action at the site. The committee shall designate an administering agency as responsible for the site within 45 days of the date the request is received. A request to designate an administering agency may be denied only if the committee makes one of the following findings:

(1)  No single agency in state or local government has the expertise needed to adequately oversee a site investigation and remedial action at the site.

(2)  Designating an administering agency will have the effect of reversing a regulatory or enforcement action initiated by an agency that has jurisdiction over the site, a facility on the site, or an activity at the site.

(3)  Designating an administering agency will prevent a regulatory or enforcement action required by federal law or regulations.

(4)  The administering agency and the responsible party are local agencies formed, in whole or in part, by the same political subdivision.

(b)  A responsible party who requests the designation of an administering agency for a hazardous materials release site shall provide the committee with a brief description of the site, an analysis of the known or suspected nature of the release or threatened release that is the subject of required site investigation or remedial action, a description of the type of facility from which the release occurred or the type of activity that caused the release, a specification of the regulatory or enforcement actions that have been taken, or are pending, with respect to the release, and a statement of which agency the responsible party believes should be designated as administering agency for the site.

(c)  (1)  The committee shall take all of the following factors into account in determining which agency to designate as administering agency for a site:

(A)  The type of release that is the subject of site investigation and remedial action.

(B)  The nature of the threat that the release poses to human health and safety or to the environment.

(C)  The source of the release, the type of facility or activity from which the release occurred, the regulatory programs that govern the facility or activity involved, and the agency or agencies that administer those regulatory programs.

(D)  The regulatory history of the site, the types of regulatory actions or enforcement actions that have been taken with respect to the site or the facility or activity from which the release occurred, and the experience and involvement that various agencies have had with the site.

(E)  The capabilities and expertise of the agencies that are candidates for designation as the administering agency for the site and the degree to which those capabilities and that expertise are applicable to the type of release at the site, the nature of the threat that the release poses to health and safety or the environment and the probable remedial measures that will be required.

(2)  After weighing the factors described in paragraph (1) as they apply to the site, the committee shall use the criteria specified in subparagraphs (A), (B), (C), and (D) as guidelines for designating the administering agency. If more than one of the criteria apply to the site, the committee shall use its best judgment, taking into account the known facts concerning the hazardous materials release at the site and its regulatory history, in determining which agency may best serve as the administering agency. The criteria are as follows:

(A)  The administering agency shall be the Department of Toxic Substances Control if one of the following applies:

(i)  The department has issued an order, or otherwise initiated action, with respect to the release at the site pursuant to Section 25355, 25355.5, or 25358.3.

(ii)  The department has issued an order for corrective action at the site pursuant to Section 25187.

(iii)  The source of the release is a facility or hazardous waste management unit or an activity that is, or was, regulated by the department pursuant to Chapter 6.5 (commencing with Section 25100).

(iv)  The department is conducting, or has conducted, oversight of the site investigation and remedial action at the site at the request of the responsible party.

(B)  The administering agency shall be the California regional water quality control board for the region in which the site is located, if one of the following applies:

(i)  The California regional water quality control board has issued a cease and desist order pursuant to Section 13301, or a cleanup and abatement order pursuant to Section 13304 of the Water Code in connection with the release at the site.

(ii)  The source of the release is a facility or an activity that is subject to waste discharge requirements issued by the California regional water quality control board pursuant to Section 13263 of the Water Code or that is regulated by the California regional water quality control board pursuant to Article 5.5 (commencing with Section 25159.10) of, or Article 9.5 (commencing with Section 25208) of, Chapter 6.5, or pursuant to Chapter 6.67 (commencing with Section 25270).

(iii)  The California regional water quality control board has jurisdiction over the site pursuant to Chapter 5.6 (commencing with Section 13390) of Division 7 of the Water Code.

(C)  The administering agency shall be the Department of Fish and Game if the release has polluted or contaminated the waters of the state and the department has taken action against the responsible party pursuant to Section 2014 or 12015 of, or Article 1 (commencing with Section 5650) of Chapter 2 of Part 1 of Division 6 of, the Fish and Game Code, subsection (f) of Section 107 of the Comprehensive Environmental Response, Compensation, and Liability Act, as amended, (42 U.S.C. Sec. 9607 (f)), or Section 311 of the Federal Water Pollution Act, as amended (33 U.S.C. Sec. 1321).

(D)  The administering agency shall be a local agency if any one of the following circumstances is applicable:

(i)  The source of the release at the site is an underground storage tank, as defined in subdivision (y) of Section 25281, the local agency is the agency described in subdivision (i) of Section 25281, and there is no evidence of any extensive groundwater contamination at the site.

(ii)  The local agency has accepted responsibility for overseeing the site investigation or remedial action at the site and a state agency is not involved.

(iii)  The local agency has agreed to oversee the site investigation or remedial action at the site and is certified, or has been approved, by a state agency to conduct that oversight.

(d)  A responsible party for a hazardous materials release site may request the designation of an administering agency for the site pursuant to this section only once. The action of the committee on the request is a final action and is not subject to further administrative or judicial review.

(Amended by Stats. 2002, Ch. 999, Sec. 10. Effective January 1, 2003.)



25263

(a)  Any agency, including the administering agency, may request the committee at any time to convene an advisory team for the purpose of providing the administering agency with guidance in overseeing the site investigation and remedial action at a hazardous materials release site. If the request is made by an agency other than the administering agency, the request shall be in writing, and shall specify any issue that is of concern to the requesting agency, the requirements of the laws, ordinances, regulations, or standards that are related to the issue, and the manner in which the administration or implementation of those requirements by the administering agency has raised the issue concerning the site investigation or remedial action at the hazardous materials release site. The committee shall create such an advisory team within 30 calendar days of the date of receipt of the request and shall designate the members of the advisory team after consulting with interested agencies. The advisory team shall be chaired by the representative of the agency that requested the advisory team to be convened and shall meet within five working days of the date that any agency requests a meeting. A representative of the administering agency shall attend all advisory team meetings.

(b)  The advisory team may only take action to ensure that the administering agency has adequate information concerning the requirements of applicable laws, ordinances, regulations, or standards to address, in an appropriate and correct manner, any issue that led to the request for, and the convening of, the advisory team. To carry out this function, the advisory team shall do all of the following:

(1)  Define, in a specific manner, any issue related to the site investigation and remedial action that led to the request to convene the advisory team.

(2)  Determine the application of the laws, ordinances, regulations, and standards related to that issue that are applicable to, and govern, the site investigation and remedial action.

(3)  Make recommendations to the administering agency concerning the manner in which the applicable laws, ordinances, regulations, and standards should be administratively applied to appropriately and correctly resolve the issue.

(c)  An agency, other than the administering agency, that is a member of the advisory team shall be eligible for reimbursement of oversight costs related to its participation on the advisory team from the responsible party for the hazardous materials release site only if all of the following apply:

(1)  The issue that led to the request to convene the advisory team, or the issue that is considered by the advisory committee following its formation, is directly and materially related to the administration of a law, ordinance, regulation, or standard for which the agency has actual statutory or administrative responsibility.

(2)  The administering agency certifies that the agency is not able to address the issue without a significant expenditure of personnel time or other resources, or certifies that the issue is related to potential risks to human health or safety or the environment of sufficient significance to warrant reimbursement of the agency’s oversight expenditures.

(3)  Either of the following applies:

(A)  The responsible party agrees to reimburse the agency’s oversight expenditures.

(B)  The committee directs the responsible party or responsible parties to reimburse the agency’s oversight expenditures.

(d)  Subdivision (c) does not affect the authority of the administering agency to recover oversight costs in accordance with applicable law.

(Amended by Stats. 2000, Ch. 912, Sec. 2. Effective September 29, 2000.)



25264

(a)  The administering agency for a hazardous materials release site shall supervise all aspects of a site investigation and remedial action conducted by the responsible party and, for that purpose, the administering agency shall, notwithstanding any other provision of law, including, but not limited to, this division and Division 7 (commencing with Section 13000) of the Water Code, have sole jurisdiction over all activities that may be required to carry out a site investigation and remedial action necessary to respond to the hazardous materials release at the site. For purposes of this chapter, the administering agency shall do all of the following:

(1)  Administer all state and local laws, ordinances, regulations, and standards that are applicable to, and govern, the activities involved with the site investigation and remedial action at the site.

(2)  Determine the adequacy of site investigation and remedial action activities at the site and the extent to which the activities comply, or fail to comply, with applicable state and local laws, ordinances, regulations, and standards. In making these determinations, the administering agency shall consult with the advisory team if one has been convened pursuant to Section 25263.

(3)  Issue permits or other forms of authorization that may be required by state and local laws, ordinances, and regulations and that are necessary to undertake activities related to the site investigation and remedial action at the site. Before issuing a permit or other authorization pursuant to this paragraph, the administering agency shall consult with the appropriate agency and ensure that required procedures are followed and adequate permit requirements and conditions are imposed.

(b)  Upon determining that a site investigation and remedial action at a hazardous materials release site has been satisfactorily completed and that a permanent remedy to the release has been accomplished, the administering agency shall issue the responsible party a certificate of completion. The certificate shall describe the release of hazardous materials that was the subject of the remedial action and the remedial action that was taken and shall certify that applicable remedial action standards and objectives were achieved.

(c)  Except as otherwise provided in Section 25265 and this subdivision, the issuance of a certificate of completion by the administering agency shall constitute a determination that the responsible party has complied with the requirements of all state and local laws, ordinances, regulations, and standards that are applicable to the site investigation and remedial action for which the certificate is issued.

Except as provided in Section 25265, no agency, other than the administering agency, that has jurisdiction over hazardous materials releases pursuant to those state and local laws, ordinances, or regulations may take action against the responsible party with respect to the hazardous materials release that was the subject of the site investigation and remedial action for which a certificate of completion is issued and the administering agency may take action against the responsible party with respect to the hazardous materials release that was the subject of the site investigation and remedial action for which a certificate of completion is issued only if the administering agency determines that one or more of the following applies:

(1)  Monitoring, testing, or analysis of the hazardous materials release site subsequent to the issuance of the certificate of completion indicates that the remedial action standards and objectives were not achieved or are not being maintained.

(2)  One or more of the conditions, restrictions, or limitations imposed on the site as part of the remedial action or certificate of completion are violated.

(3)  Site monitoring or operation and maintenance activities that are required as part of the remedial action or certificate of completion for the site are not adequately funded or are not properly carried out.

(4)  A hazardous materials release is discovered at the site that was not the subject of the site investigation and remedial action for which the certificate of completion was issued.

(5)  A material change in the facts known to the administering agency at the time the certificate of completion was issued, or new facts, causes the administering agency to find that further site investigation and remedial action are required in order to prevent a significant risk to human health and safety or to the environment.

(6)  The responsible party induced the administering agency to issue the certificate of completion by fraud, negligent or intentional nondisclosure of information, or misrepresentation.

(d)  (1)  Except as provided in Section 25265, the administering agency shall be the sole agency responsible for determining if any of the conditions described in paragraphs (1) to (6), inclusive, of subdivision (c) are applicable to a hazardous materials release site for which a certificate of completion has been issued pursuant to subdivision (b), and for taking any action that is deemed necessary if that determination is made. Any agency, other than the administering agency, that has information that any of those conditions applies to the hazardous materials site shall provide the administering agency with that information and the administering agency shall, within 45 calendar days of receipt of the request, do all of the following:

(A)  Determine whether the condition is applicable.

(B)  If it is applicable, determine if further action at the site is warranted.

(C)  If further action is warranted, take further action at the site as may be necessary.

(2)  If the administering agency fails, or refuses, to act properly or in a timely manner, as required by this subdivision, the agency that provided the information to the administering agency may petition the committee for review in accordance with Section 25265. The decision of the committee shall be final, and shall not be subject to judicial review.

(Amended by Stats. 2001, Ch. 548, Sec. 1. Effective October 7, 2001.)



25265

(a)  Any agency may petition the chairperson of the committee at any time to review any of the following:

(1)  The manner in which the administering agency is implementing state and local laws, ordinances, regulations, and standards applicable to the site investigation and remedial action that is being carried out by the responsible party at a hazardous materials release site.

(2)  The decision to issue a certificate of completion for the site.

(3)  The failure, or refusal, of the administering agency to act properly or in a timely manner pursuant to subdivision (d) of Section 25264.

(b)  The petition specified in subdivision (a) shall state the reasons why the review is warranted, the basis for believing that applicable state and local laws, ordinances, regulations, and standards are not being implemented properly, or the grounds for objecting to the issuance of a certificate of completion.

(c)  (1)  The committee shall review the petition submitted pursuant to subdivision (a), consult with the petitioning and administering agencies, and make a decision regarding the validity of the petition within 30 calendar days of the date the petition is received.

(2)  If the committee finds that the petition is not valid, it shall deny the petition. If it finds that the administering agency is not properly implementing a state or local law, ordinance, regulation, or standard, the administering agency shall be divested of exclusive jurisdiction over the implementation of that law, ordinance, regulation, or standard and the jurisdiction shall revert to the appropriate agency.

(3)  If the committee finds that there are valid grounds for objecting to the issuance of a certificate of completion, the committee shall specify the actions that the responsible party and the administering agency shall be required to take before the certificate may be issued.

(4)  If the committee determines that the administering agency has not acted properly or in a timely manner pursuant to subdivision (d) of Section 25264, the committee shall determine whether one or more of the conditions described in paragraphs (1) through (6), inclusive, of subdivision (c) of Section 25264 applies to the hazardous materials release site for which a certificate of completion has been issued pursuant to subdivision (b) of Section 25264. If the committee makes a determination pursuant to this paragraph, the committee shall require the administering agency to take any further action at the site that is necessary to address the condition or designate another administering agency to take the necessary action.

(d)  Nothing in this section shall be construed to affect or limit the jurisdiction of the administering agency in connection with the administration of any state or local law, ordinance, regulation, or standard that has not been challenged under this section.

(Amended by Stats. 2000, Ch. 912, Sec. 4. Effective September 29, 2000.)



25266

The responsible party for a hazardous materials release site may, with the approval of the administering agency, terminate the application of this chapter to the site. The administering agency shall notify the committee, the advisory team, and any agency that may have jurisdiction over site investigation or remedial action at the site that the application of this chapter has been terminated. If the application of this chapter is terminated, the responsible party may not request the designation of another administering agency pursuant to Section 25262.

(Added by Stats. 1993, Ch. 1184, Sec. 1. Effective January 1, 1994.)



25267

If, at any time after site investigation or remedial action at a hazardous materials release site has begun, the administering agency determines that the information concerning the site that was available at the time the administering agency was designated was not accurate or was incomplete and that new information would likely have resulted in the designation of a different administering agency, the administering agency may request the committee to review the original designation. If, after reviewing the new information and considering the factors and guidelines specified in subdivision (c) of Section 25262, the committee concludes that the original designation was not in the public interest, it may rescind the original designation and designate a different administering agency.

(Added by Stats. 1993, Ch. 1184, Sec. 1. Effective January 1, 1994.)



25268

Nothing in this chapter shall be construed as infringing on the right of any agency to obtain from the administering agency for a site the information that may be necessary for the agency to carry out its responsibilities under this chapter, including, but not limited to, its responsibilities under Section 25263, subdivisions (a), (c) and (d) of Section 25264, and Section 25265.

(Amended by Stats. 2000, Ch. 912, Sec. 5. Effective September 29, 2000.)






CHAPTER 6.66 - Oversight Costs

25269

The Legislature hereby finds and declares all of the following:

(a)  To enhance cooperation between the department and the regulated community, and to reduce the state’s costs associated with the oversight of cleanup efforts, the costs of the associated cost recovery program and the corresponding costs to the responsible parties involved, the oversight program should be administered in an efficient, responsible, and accountable manner.

(b)  According to information provided to the Legislature, the department has collected more than seventy-one million dollars ($71,000,000) since the cost recovery effort was begun in the early 1980s and there is approximately seventy million dollars ($70,000,000) to eighty million dollars ($80,000,000) in outstanding receivables for disputed site cleanup oversight costs. The information provided to the Legislature indicates that potentially responsible parties have complained that the department’s oversight costs have been unpredictable, unsubstantiated, and exceedingly high.

(c)  Disputes with potentially responsible parties over the reasonableness of oversight costs have been a major factor in the difficulty that the department has experienced in conducting cost recovery. Disputes of that kind substantially increase the cost of state operations and the cost of doing business for the private sector, leading to extended negotiations and litigation. The redirection of resources by both parties in attempting to resolve those differences most likely inhibit cleanup efforts and affect the ability of the parties to work together cooperatively, thereby exacerbating the costs associated with the cleanups. Disputes would be reduced by clarifying current law by providing definitions of direct and indirect oversight costs. Further, these high costs affect the competitiveness of California businesses in national and global business environments.

(Added by Stats. 1996, Ch. 576, Sec. 3. Effective January 1, 1997.)



25269.1

For purposes of this chapter, the following terms have the following meaning:

(a)  “Department” means the Department of Toxic Substances Control.

(b)  “Direct oversight costs” means the costs to the department of overseeing a cleanup action, pursuant to the authority specified in subdivision (a) of Section 25269.2, that can be specifically attributed to a particular cost objective, including, but not limited to, sites, facilities, and activities.

(c)  “Indirect oversight costs” means the costs to the department of activity that is of a common or joint purpose benefiting more than one cost objective and not readily assignable to a single case objective.

(d)  “Pro rata” means the general administrative costs expended by central service agencies to provide centralized services to state agencies, as defined in the State Administrative Manual.

(Amended by Stats. 2014, Ch. 71, Sec. 91. Effective January 1, 2015.)



25269.2

(a) The department shall comply with this chapter when recovering oversight costs for corrective action pursuant to Chapter 6.5 (commencing with Section 25100), for removal or remedial action pursuant to Chapter 6.8 (commencing with Section 25300), and for response actions pursuant to former Chapter 6.85 (commencing with Section 25396).

(b) The department shall develop a concise statement of its cost recovery policies and billing procedures, including dispute resolution procedures and availability of program guidance and policies, and distribute the statement to all responsible parties.

(Amended by Stats. 2012, Ch. 39, Sec. 59. Effective June 27, 2012.)



25269.3

The department shall take the following actions with regard to the tracking of indirect oversight costs:

(a)  Ensure that pro rata costs are allocated appropriately to all departmental activities, so that the department’s program will only bear these pro rata costs in proportion to the benefits received by potentially responsible parties.

(b)  Routinely include operating expenses in the indirect oversight costs and allocate those expenses using processes that ensure that the department’s program only bears indirect oversight costs in proportion to the benefits received by potentially responsible parties.

(c)  Exclude, from indirect oversight costs, the costs of grant development and administration, fee administration, contract development and administration, and public and governmental inquiries.

(Added by Stats. 1996, Ch. 576, Sec. 3. Effective January 1, 1997.)



25269.4

(a)  The department shall establish rates for indirect oversight costs that are specific to each program and shall review and update the indirect cost rates based upon increases or decreases in the amounts of grants received by the department, department reorganizations, and other relevant factors, but not less than once every six months, based upon the previous 12 months of expenditure data. The department shall apply the indirect oversight cost rates prospectively and shall not make retroactive adjustments in those rates.

(b)  The department shall review the department’s cost recovery policies at least once every two years.

(Added by Stats. 1996, Ch. 576, Sec. 3. Effective January 1, 1997.)



25269.5

The department shall take the following actions with regard to the department’s relationship with the parties who are performing the investigation and cleanup of the hazardous substance release site or taking a hazardous waste corrective action or response action:

(a)  Adopt procedures to improve communication, facilitate the exchange of ideas, eliminate surprises, and allow better financial planning by the department and potentially responsible parties, including a meet and confer process which includes, but is not limited to, all of the following:

(1)  An estimate of the cost of site remediation by the department for the next phase of the site remediation activity, including a list of estimated personnel labor rates.

(2)  An estimate of the total hours that the department expects the department staff to incur in the next phase of the site mitigation process, to the extent that the department can project its time and costs in advance. That estimate shall include the projected hours of the project manager, and the costs of public participation, legal counsel, and technical consultations.

(3)  A discussion of the schedule for the remediation action, including a thorough review of the services that the department expects to provide, deliverables, timeframes, expectations of both parties, a process for status reporting by both parties, systematic billing at least once every three months by the department, and an agreement on how the work plan will be modified, and how the costs will be estimated.

(b)  Develop a concise statement of its cost recovery policies and billing procedures, including dispute resolution procedures and the availability of program guidance and policies, which shall be distributed to all potentially responsible parties before any site remediation commences, as part of the meet and confer process.

(c)  Review all informal guidance documents for the cost recovery program, including fee bulletins, management memos, policies, and procedures, and review and update those documents, as appropriate.

(d)  Establish a procedure, when there is a change of project manager for a remediation action, to provide for a detailed status briefing to identify the highlights of past work and identify the current areas of agreement and disagreement among the parties.

(Added by Stats. 1996, Ch. 576, Sec. 3. Effective January 1, 1997.)



25269.6

The department shall adopt a billing system for oversight costs which meets all of the following criteria:

(a)  Invoices shall be issued within 60 days to the extent practicable, with appropriate incentives for prompt payment. In no event shall invoices be issued less frequently than on a quarterly basis.

(b)  Invoices shall be mailed to the correct person for the potentially responsible party.

(c)  Sufficient detail shall be included with each invoice, so that the potentially responsible party can relate the items on the invoice to the benefits received, and additional details, including daily timesheet personnel data, shall be made readily available.

(d)  Invoices shall be supplemented with statements of any changes in rates and a detailed justification for any such changes.

(e)  Invoices shall be reviewed for accuracy and appropriateness by a member of the department staff who has direct knowledge of the remediation action.

(f)  Invoices shall be reasonably consistent with expectations regarding costs, benefits, and outcomes developed during the meet and confer process specified in subdivision (a) of Section 25269.5, if the department’s knowledge of site conditions or other factors which may substantially impact the department’s costs associated with the site, have not changed significantly since the last conference.

(g)  A process for the timely review and settlement of any outstanding accounts shall be developed and implemented.

(Added by Stats. 1996, Ch. 576, Sec. 3. Effective January 1, 1997.)



25269.8

The department shall take all of the following actions with regard to uncollectible accounts:

(a)  Review all current outstanding receivables and make an appropriate adjustment for estimated uncollectible amounts, consistent with current accounting practices and recognizing the present value of future collection. The department may, if warranted, write off or write down those receivable amounts.

(b)  Maintain and report an analysis of outstanding receivables and other control analyses.

(c)  Consider whether to enter into a contract with a private collection agency to collect substantially past-due accounts and, for longer term receivables, consider whether credit arrangements should be made with banks or other institutions willing to assist in financing a potentially responsible party’s obligation for remediation.

(Added by Stats. 1996, Ch. 576, Sec. 3. Effective January 1, 1997.)






CHAPTER 6.67 - Aboveground Storage of Petroleum

25270

This chapter shall be known and may be cited as the Aboveground Petroleum Storage Act.

(Repealed and added by Stats. 2007, Ch. 626, Sec. 2. Effective January 1, 2008.)



25270.2

For purposes of this chapter, the following definitions apply:

(a) “Aboveground storage tank” or “storage tank” means a tank that has the capacity to store 55 gallons or more of petroleum and that is substantially or totally above the surface of the ground, except that, for purposes of this chapter, “aboveground storage tank” or “storage tank” includes a tank in an underground area. “Aboveground storage tank” does not include any of the following:

(1) A pressure vessel or boiler that is subject to Part 6 (commencing with Section 7620) of Division 5 of the Labor Code.

(2) A tank containing hazardous waste, as described in subdivision (g) of Section 25316, if the Department of Toxic Substances Control has issued the person owning or operating the tank a hazardous waste facilities permit for the storage tank.

(3) An aboveground oil production tank that is subject to Section 3106 of the Public Resources Code.

(4) Oil-filled electrical equipment, including, but not limited to, transformers, circuit breakers, or capacitors, if the oil-filled electrical equipment meets either of the following conditions:

(A) The equipment contains less than 10,000 gallons of dielectric fluid.

(B) The equipment contains 10,000 gallons or more of dielectric fluid with PCB levels less than 50 parts per million, appropriate containment or diversionary structures or equipment are employed to prevent discharged oil from reaching a navigable water course, and the electrical equipment is visually inspected in accordance with the usual routine maintenance procedures of the owner or operator.

(5) A tank regulated as an underground storage tank under Chapter 6.7 (commencing with Section 25280) of this division and Chapter 16 (commencing with Section 2610) of Division 3 of Title 23 of the California Code of Regulations and that does not meet the definition of a tank in an underground area.

(6) A transportation-related tank facility, subject to the authority and control of the United States Department of Transportation, as defined in the Memorandum of Understanding between the Secretary of Transportation and the Administrator of the United States Environmental Protection Agency, dated November 24, 1971, set forth in Appendix A to Part 112 (commencing with Section 112.1) of Subchapter D of Chapter I of Title 40 of the Code of Federal Regulations.

(b) “Board” means the State Water Resources Control Board.

(c) (1) “Certified Unified Program Agency” or “CUPA” means the agency certified by the Secretary for Environmental Protection to implement the unified program specified in Chapter 6.11 (commencing with Section 25404) within a jurisdiction.

(2) “Participating Agency” or “PA” means an agency that has a written agreement with the CUPA pursuant to subdivision (d) of Section 25404.3, and is approved by the secretary, to implement and enforce the unified program element specified in paragraph (2) of subdivision (c) of Section 25404, in accordance with Sections 25404.1 and 25404.2.

(3) (A) “Unified Program Agency” or “UPA” means the CUPA, or its participating agencies to the extent that each PA has been designated by the CUPA, pursuant to a written agreement, to implement and enforce the unified program element specified in paragraph (2) of subdivision (c) of Section 25404. The UPAs have the responsibility and authority, to the extent provided by this chapter and Sections 25404.1 and 25404.2, to implement and enforce the requirements of this chapter.

(B) After a CUPA has been certified by the secretary, the unified program agency shall be the only agency authorized to enforce the requirements of this chapter.

(C) This paragraph does not limit the authority or responsibility granted to the office, the board, and the regional boards by this chapter.

(d) “Office” means the Office of the State Fire Marshal.

(e) “Operator” means the person responsible for the overall operation of a tank facility.

(f) “Owner” means the person who owns the tank facility or part of the tank facility.

(g) “Person” means an individual, trust, firm, joint stock company, corporation, including a government corporation, partnership, limited liability company, or association. “Person” also includes any city, county, district, the University of California, the California State University, the state, any department or agency thereof, and the United States, to the extent authorized by federal law.

(h) “Petroleum” means crude oil, or a fraction thereof, that is liquid at 60 degrees Fahrenheit temperature and 14.7 pounds per square inch absolute pressure.

(i) “Regional board” means a California regional water quality control board.

(j) “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, escaping, leaching, or disposing into the environment.

(k) “Secretary” means the Secretary for Environmental Protection.

(l) “Storage” or “store” means the containment, handling, or treatment of petroleum, for a period of time, including on a temporary basis.

(m) “Storage capacity” means the aggregate capacity of all aboveground tanks at a tank facility.

(n) “Tank facility” means one or more aboveground storage tanks, including any piping that is integral to the tanks, that contain petroleum and that are used by an owner or operator at a single location or site. For purposes of this chapter, a pipe is integrally related to an aboveground storage tank if the pipe is connected to the tank and meets any of the following:

(1) The pipe is within the dike or containment area.

(2) The pipe is between the containment area and the first flange or valve outside the containment area.

(3) The pipe is connected to the first flange or valve on the exterior of the tank, if state or federal law does not require a containment area.

(4) The pipe is connected to a tank in an underground area.

(o) “Tank in an underground area” means a tank to which all of the following apply:

(1) The tank is located in a structure that is at least 10 percent below the ground surface, including, but not limited to, a basement, cellar, shaft, pit, or vault.

(2) The structure in which the tank is located, at a minimum, provides for secondary containment of the contents of the tank, piping, and ancillary equipment, until cleanup occurs.

(3) The tank meets one of the following conditions:

(A) The tank contains petroleum to be used or previously used as a lubricant or coolant in a motor engine or transmission, the tank is situated on or above the surface of the floor, and the structure in which the tank is located provides enough space for a physical inspection of the exterior of the tank except for the part of the tank in contact with the surface of the floor.

(B) The tank contains motor fuel, as defined in Section 280.12 of Title 40 of the Code of Federal Regulations, the tank is situated above the surface of the floor, and the structure in which the tank is located provides enough space for a physical inspection of the exterior of the tank, all piping connected to the tank including any portion of a vent line, vapor recovery line, or fill pipe that is beneath the surface of the ground, and all ancillary equipment.

(Amended by Stats. 2012, Ch. 532, Sec. 1. Effective January 1, 2013.)



25270.3

A tank facility is subject to this chapter if the tank facility is subject to the oil pollution prevention regulations specified in Part 112 (commencing with Section 112.1) of Subchapter D of Chapter I of Title 40 of the Code of Federal Regulations or the tank facility has a storage capacity of 1,320 gallons or more of petroleum.

(Amended by Stats. 2007, Ch. 626, Sec. 5. Effective January 1, 2008.)



25270.4

This chapter shall be implemented by the Unified Program Agency, in accordance with the regulations adopted by the office pursuant to Section 25270.4.1.

(Amended by Stats. 2012, Ch. 532, Sec. 2. Effective January 1, 2013.)



25270.4.1

(a) The office may adopt regulations implementing this chapter. The office shall also provide interpretation of this chapter to the UPAs, and oversee the implementation of this chapter by the UPAs.

(b) The office shall establish an advisory committee that includes representatives from regulated entities, appropriate trade associations, fire service organizations, federal, state, and local organizations, including UPAs, and other interested parties. The advisory committee shall act in an advisory capacity to the office in conducting its responsibilities.

(c) The office shall, in addition to any other requirements imposed pursuant to this chapter, train UPAs, ensure consistency with state law, to the maximum extent feasible, ensure consistency with federal enforcement guidance issued by federal agencies pursuant to subdivision (d), and support the UPAs in providing outreach to regulated persons regarding compliance with current local, state, and federal regulations relevant to the office’s obligations under this chapter.

(d) Any regulation adopted by the office pursuant to this section shall ensure consistency with the requirements for spill prevention, control, and countermeasure plans under Part 112 (commencing with Section 112.1) of Subchapter D of Chapter I of Title 40 of the Code of Federal Regulations, and shall include any more stringent requirements necessary to implement this chapter.

(Added by Stats. 2012, Ch. 532, Sec. 3. Effective January 1, 2013.)



25270.4.5

(a) Except as provided in subdivision (b), each owner or operator of a storage tank at a tank facility subject to this chapter shall prepare a spill prevention control and countermeasure plan prepared in accordance with Part 112 (commencing with Section 112.1) of Subchapter D of Chapter I of Title 40 of the Code of Federal Regulations. Each owner or operator specified in this subdivision shall conduct periodic inspections of the storage tank to assure compliance with Section 112 (commencing with Section 112.1) of Subchapter D of Chapter I of Title 40 of the Code of Federal Regulations. In implementing the spill prevention control and countermeasure plan, each owner or operator specified in this subdivision shall fully comply with the latest version of the regulations contained in Part 112 (commencing with Section 112.1) of Subchapter D of Chapter I of Title 40 of the Code of Federal Regulations.

(b) A tank facility located on a farm, nursery, logging site, or construction site is not subject to subdivision (a) if no storage tank at the location exceeds 20,000 gallons and the cumulative storage capacity of the tank facility does not exceed 100,000 gallons. The owner or operator of a tank facility exempt pursuant to this subdivision shall take the following actions:

(1) Conduct a daily visual inspection of any storage tank storing petroleum.

(2) Allow the UPA to conduct a periodic inspection of the tank facility.

(3) If the UPA determines installation of secondary containment is necessary for the protection of the waters of the state, install a secondary means of containment for each tank or group of tanks where the secondary containment will, at a minimum, contain the entire contents of the largest tank protected by the secondary containment plus precipitation.

(Added by Stats. 2007, Ch. 626, Sec. 8. Effective January 1, 2008.)



25270.5

(a) Except as provided in subdivision (b), at least once every three years, the UPA shall inspect each storage tank or a representative sampling of the storage tanks at each tank facility that has a storage capacity of 10,000 gallons or more of petroleum. The purpose of the inspection shall be to determine whether the owner or operator is in compliance with the spill prevention control and countermeasure plan requirements of this chapter.

(b) The UPA may develop an alternative inspection and compliance plan, subject to approval by the secretary.

(c) An inspection conducted pursuant to this section does not require the oversight of a professional engineer. The person conducting the inspection shall meet both of the following requirements:

(1) Complete an aboveground storage tank training program, which shall be established by the secretary.

(2) Satisfactorily pass an examination developed by the secretary on the spill prevention control and countermeasure plan provisions and safety requirements for aboveground storage tank inspections.

(Repealed and added by Stats. 2007, Ch. 626, Sec. 10. Effective January 1, 2008.)



25270.6

(a) (1) On or before January 1, 2009, and on or before January 1 annually thereafter, each owner or operator of a tank facility subject to this chapter shall file with the UPA a tank facility statement that shall identify the name and address of the tank facility, a contact person for the tank facility, the total storage capacity of the tank facility, and the location, size, age, and contents of each storage tank that exceeds 10,000 gallons in capacity and that holds a substance containing at least 5 percent of petroleum. A copy of a statement submitted previously pursuant to this section may be submitted in lieu of a new tank facility statement if no new or used storage tanks have been added to the facility or if no significant modifications have been made. For purposes of this section, a significant modification includes, but is not limited to, altering existing storage tanks or changing spill prevention or containment methods.

(2) Notwithstanding paragraph (1), an owner or operator of a tank facility that submits a business plan, as defined in subdivision (e) of Section 25501, to the UPA, and that complies with Sections 25503.5, 25505, and 25510, satisfies the requirement in paragraph (1) to file a tank facility statement.

(b) Each year, commencing in calendar year 2010, each owner or operator of a tank facility who is subject to the requirements of subdivision (a) shall pay a fee to the UPA, on or before a date specified by the UPA. The governing body of the UPA shall establish a fee, as part of the single fee system implemented pursuant to Section 25404.5, at a level sufficient to pay the necessary and reasonable costs incurred by the UPA in administering this chapter, including, but not limited to, inspections, enforcement, and administrative costs. The UPA shall also implement the fee accountability program established pursuant to subdivision (c) of Section 25404.5 and the regulations adopted to implement that program.

(Amended by Stats. 2010, Ch. 535, Sec. 2. Effective January 1, 2011.)



25270.8

Each owner or operator of a tank facility shall immediately, upon discovery, notify the Office of Emergency Services and the UPA using the appropriate 24-hour emergency number or the 911 number, as established by the UPA, or by the governing body of the UPA, of the occurrence of a spill or other release of one barrel (42 gallons) or more of petroleum that is required to be reported pursuant to subdivision (a) of Section 13272 of the Water Code.

(Amended by Stats. 2013, Ch. 352, Sec. 350. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25270.9

(a) The board and the regional board may oversee cleanup or abatement efforts, or cause cleanup or abatement efforts, of a release from a storage tank at a tank facility.

(b) The reasonable expenses of the board and the regional board incurred in overseeing, or contracting for, cleanup or abatement efforts that result from a release at a tank facility is a charge against the owner or operator of the tank facility. Expenses reimbursable to a public agency under this section are a debt of the tank facility owner or operator, and shall be collected in the same manner as in the case of an obligation under a contract, express or implied.

(c) Expenses recovered by the board or a regional board pursuant to this section shall be deposited into the Waste Discharge Permit Fund. These moneys shall be separately accounted for, and shall be expended by the board, upon appropriation by the Legislature, to assist regional boards and other public agencies with authority to clean up waste or abate the effects of the waste, in cleaning up or abating the effects of the waste on waters of the state, or for the purposes authorized in Section 13443.

(Repealed and added by Stats. 2007, Ch. 626, Sec. 15. Effective January 1, 2008.)



25270.12

(a) Any owner or operator of a tank facility who fails to prepare a spill prevention control and countermeasure plan in compliance with subdivision (a) of Section 25270.4.5, to file a tank facility statement pursuant to subdivision (a) of Section 25270.6, to submit the fee required by subdivision (b) of Section 25270.6, or to report spills as required by Section 25270.8, or who otherwise fails to comply with the requirements of this chapter, is subject to a civil penalty of not more than five thousand dollars ($5,000) for each day on which the violation continues. If the owner or operator commits a second or subsequent violation, a civil penalty of not more than ten thousand dollars ($10,000) for each day on which the violation continues may be imposed.

(b) (1) The civil penalties provided by this section may be assessed and recovered in a civil action brought by the city attorney or district attorney on behalf of the UPA.

(2) Fifty percent of all penalties assessed and recovered in a civil action brought on behalf of a UPA pursuant to this subdivision shall be deposited into a unified program account established by the UPA for the purpose of carrying out the functions of the unified program and 50 percent shall be paid to the office of the city attorney or district attorney, whoever brought that action.

(c) (1) The civil penalties provided in this section may be assessed and recovered in a civil action brought by the Attorney General on behalf of the office, the board, or a regional board, or on behalf of the people of the State of California.

(2) All penalties assessed and recovered in a civil action brought pursuant to this subdivision shall be deposited in the Waste Discharge Permit Fund created pursuant to Section 13260 of the Water Code. These moneys shall be separately accounted for, and shall be expended by the board, upon appropriation by the Legislature, to assist regional boards and other public agencies with authority to clean up waste or abate the effects of the waste, in cleaning up or abating the effects of the waste on waters of the state, or for the same purposes for which the State Water Pollution Cleanup and Abatement Account may be expended pursuant to Section 13443 of the Water Code.

(d) The city attorney, district attorney, or the Attorney General may seek to enjoin, in any court of competent jurisdiction, any person believed to be in violation of this chapter.

(e) The penalties specified in this section are in addition to any other penalties provided by law.

(Amended by Stats. 2012, Ch. 532, Sec. 4. Effective January 1, 2013.)



25270.12.1

(a) An owner or operator of a tank facility who fails to prepare a spill prevention control and countermeasure plan in compliance with subdivision (a) of Section 25270.4.5, to file a tank facility statement pursuant to subdivision (a) of Section 25270.6, to submit the fee required by subdivision (b) of Section 25270.6, or to report spills as required by Section 25270.8, or who otherwise fails to comply with the requirements of this chapter is liable to the UPA for an administrative penalty of not more than five thousand dollars ($5,000) for each day on which the violation continues. If the owner or operator commits a second or subsequent violation, an administrative penalty of not more than ten thousand dollars ($10,000) for each day on which the violation continues may be imposed.

(b) The administrative penalties assessed by a UPA shall be deposited into a unified program account established by the UPA for the purpose of carrying out the functions of the unified program.

(c) When a UPA issues an enforcement order or assesses an administrative penalty, or both, for a violation of this chapter, the administering agency shall utilize the administrative enforcement procedures specified in Sections 25404.1.1 and 25404.1.2.

(d) The administrative penalties specified in this section are in addition to any other penalties provided by law, except for a violation for which a civil penalty under Section 25270.12 has already been imposed for the same violation.

(Added by Stats. 2012, Ch. 532, Sec. 5. Effective January 1, 2013.)



25270.12.5

(a) A person who knowingly violates Section 25270.4.5, 25270.6, or 25270.8 after reasonable notice of the violation is, upon conviction, guilty of a misdemeanor.

(b) This section does not preempt any other applicable criminal or civil penalties.

(Added by Stats. 2012, Ch. 532, Sec. 6. Effective January 1, 2013.)



25270.13

(a) This chapter does not preempt local storage tank ordinances, in effect as of August 16, 1989, that meet or exceed the standards prescribed by this chapter.

(b) This chapter does not preempt the authority granted to the board and the regional boards under the Porter Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code).

(Amended by Stats. 2007, Ch. 626, Sec. 20. Effective January 1, 2008.)






CHAPTER 6.7 - Underground Storage of Hazardous Substances

25280

(a)  The Legislature finds and declares as follows:

(1)  Substances hazardous to the public health and safety and to the environment are stored prior to use or disposal in thousands of underground locations in the state.

(2)  Underground tanks used for the storage of hazardous substances and wastes are potential sources of contamination of the ground and underlying aquifers, and may pose other dangers to public health and the environment.

(3)  In several known cases, underground storage of hazardous substances, including, but not limited to, industrial solvents, petroleum products, and other materials, has resulted in undetected and uncontrolled releases of hazardous substances into the ground. These releases have contaminated public drinking water supplies and created a potential threat to the public health and to the waters of the state.

(4)  The Legislature has previously enacted laws regulating the management of hazardous wastes, including statutes providing the means to clean up releases of hazardous substances into the environment when the public health, domestic livestock, wildlife, and the environment are endangered. Current laws do not specifically govern the construction, maintenance, testing, and use of underground tanks used for the storage of hazardous substances, or the short-term storage of hazardous wastes prior to disposal, for the purposes of protecting the public health and the environment.

(5)  The protection of the public from releases of hazardous substances is an issue of statewide concern.

(b)  The Legislature therefore declares that it is in the public interest to establish a continuing program for the purpose of preventing contamination from, and improper storage of, hazardous substances stored underground. It is the intent of the Legislature, in enacting this chapter, to establish orderly procedures that will ensure that newly constructed underground storage tanks meet appropriate standards and that existing tanks be properly maintained, inspected, tested, and upgraded so that the health, property, and resources of the people of the state will be protected.

(Amended by Stats. 1992, Ch. 654, Sec. 1. Effective September 14, 1992.)



25280.5

The Legislature finds and declares all of the following:

(a)  Subchapter IX (commencing with Section 6991) of Chapter 82 of Title 42 of the United States Code provides for regulation of underground storage tanks and allows underground storage tanks to be regulated pursuant to a state program, in lieu of a federal program, in states which are authorized to implement these provisions.

(b)  It is in the interest of the people of the state, in order to avoid direct regulation by the federal government of persons already subject to regulation under state law pursuant to this chapter, to authorize the state to implement the provisions of Subchapter IX (commencing with Section 6991) of Chapter 82 of Title 42 of the United States Code, including any acts amending or supplementing Subchapter IX and any federal regulations and guidelines adopted pursuant to Subchapter IX.

(Added by Stats. 1989, Ch. 1397, Sec. 2.)



25280.6

Either the owner or operator of an underground storage tank may comply with the requirements of this chapter that apply to the owner or operator of an underground storage tank. Both the owner and the operator of an underground storage tank are responsible for complying with this chapter and if an underground storage tank is not in compliance with this chapter, both the owner and the operator of that underground storage tank are in violation of that requirement.

(Added by Stats. 2003, Ch. 42, Sec. 3. Effective July 7, 2003.)



25281

For purposes of this chapter and unless otherwise expressly provided, the following definitions apply:

(a) “Automatic line leak detector” means any method of leak detection, as determined in regulations adopted by the board, that alerts the owner or operator of an underground storage tank to the presence of a leak. “Automatic line leak detector” includes, but is not limited to, any device or mechanism that alerts the owner or operator of an underground storage tank to the presence of a leak by restricting or shutting off the flow of a hazardous substance through piping, or by triggering an audible or visual alarm, and that detects leaks of three gallons or more per hour at 10 pounds per square inch line pressure within one hour.

(b) “Board” means the State Water Resources Control Board. “Regional board” means a California regional water quality control board.

(c) “Compatible” means the ability of two or more substances to maintain their respective physical and chemical properties upon contact with one another for the design life of the tank system under conditions likely to be encountered in the tank system.

(d) (1) “Certified Unified Program Agency” or “CUPA” means the agency certified by the Secretary for Environmental Protection to implement the unified program specified in Chapter 6.11 (commencing with Section 25404) within a jurisdiction.

(2) “Participating Agency” or “PA” means an agency that has a written agreement with the CUPA pursuant to subdivision (d) of Section 25404.3, and is approved by the secretary to implement or enforce the unified program element specified in paragraph (3) of subdivision (c) of Section 25404, in accordance with Sections 25404.1 and 25404.2.

(3) “Unified Program Agency” or “UPA” means the CUPA, or its participating agencies to the extent each PA has been designated by the CUPA, pursuant to a written agreement, to implement or enforce the unified program element specified in paragraph (3) of subdivision (c) of Section 25404. For purposes of this chapter, a UPA has the responsibility and authority, to the extent provided by this chapter and Sections 25404.1 and 25404.2, to implement and enforce only those requirements of this chapter listed in paragraph (3) of subdivision (c) of Section 25404 and the regulations adopted to implement those requirements. Except as provided in Section 25296.09, after a CUPA has been certified by the secretary, the UPA shall be the only local agency authorized to enforce the requirements of this chapter listed in paragraph (3) of subdivision (c) of Section 25404 within the jurisdiction of the CUPA. This paragraph shall not be construed to limit the authority or responsibility granted to the board and the regional boards by this chapter to implement and enforce this chapter and the regulations adopted pursuant to this chapter.

(e) “Department” means the Department of Toxic Substances Control.

(f) “Facility” means any one, or combination of, underground storage tanks used by a single business entity at a single location or site.

(g) “Federal act” means Subchapter IX (commencing with Section 6991) of Chapter 82 of Title 42 of the United States Code, as added by the Hazardous and Solid Waste Amendments of 1984 (Public Law 98-616), or as it may subsequently be amended or supplemented.

(h) “Hazardous substance” means either of the following:

(1)All of the following liquid and solid substances, unless the department, in consultation with the board, determines that the substance could not adversely affect the quality of the waters of the state:

(A) Substances on the list prepared by the Director of Industrial Relations pursuant to Section 6382 of the Labor Code.

(B) Hazardous substances, as defined in Section 25316.

(C) Any substance or material that is classified by the National Fire Protection Association (NFPA) as a flammable liquid, a class II combustible liquid, or a class III-A combustible liquid.

(2) Any regulated substance, as defined in subsection (7) of Section 6991 of Title 42 of the United States Code, as that section reads on January 1, 2012, or as it may subsequently be amended or supplemented.

(i) “Local agency” means one of the following, as specified in subdivision (b) of Section 25283:

(1) The unified program agency.

(2) Before July 1, 2013, a city or county.

(3) On and after July 1, 2013, a city or county certified by the board to implement the local oversight program pursuant to Section 25297.01.

(j) “Operator” means any person in control of, or having daily responsibility for, the daily operation of an underground storage tank system.

(k) “Owner” means the owner of an underground storage tank.

(l) “Person” means an individual, trust, firm, joint stock company, corporation, including a government corporation, partnership, limited liability company, or association. “Person” also includes any city, county, district, the state, another state of the United States, any department or agency of this state or another state, or the United States to the extent authorized by federal law.

(m) “Pipe” means any pipeline or system of pipelines that is used in connection with the storage of hazardous substances and that is not intended to transport hazardous substances in interstate or intrastate commerce or to transfer hazardous materials in bulk to or from a marine vessel.

(n) “Primary containment” means the first level of containment, such as the portion of a tank that comes into immediate contact on its inner surface with the hazardous substance being contained.

(o) “Product tight” means impervious to the substance that is contained, or is to be contained, so as to prevent the seepage of the substance from the containment.

(p) “Release” means any spilling, leaking, emitting, discharging, escaping, leaching, or disposing from an underground storage tank into or on the waters of the state, the land, or the subsurface soils.

(q)  “Secondary containment” means the level of containment external to, and separate from, the primary containment.

(r) “Single walled” means construction with walls made of only one thickness of material. For the purposes of this chapter, laminated, coated, or clad materials are considered single walled.

(s) “Special inspector” means a professional engineer, registered pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, who is qualified to attest, at a minimum, to structural soundness, seismic safety, the compatibility of construction materials with contents, cathodic protection, and the mechanical compatibility of the structural elements of underground storage tanks.

(t) “Storage” or “store” means the containment, handling, or treatment of hazardous substances, either on a temporary basis or for a period of years. “Storage” or “store” does not include the storage of hazardous wastes in an underground storage tank if the person operating the tank has been issued a hazardous waste facilities permit by the department pursuant to Section 25200 or 25201.6 or granted interim status under Section 25200.5.

(u) “Tank” means a stationary device designed to contain an accumulation of hazardous substances which is constructed primarily of nonearthen materials, including, but not limited to, wood, concrete, steel, or plastic that provides structural support.

(v) “Tank integrity test” means a test method capable of detecting an unauthorized release from an underground storage tank consistent with the minimum standards adopted by the board.

(w) “Tank tester” means an individual who performs tank integrity tests on underground storage tanks.

(x) “Unauthorized release” means any release of any hazardous substance that does not conform to this chapter, including an unauthorized release specified in Section 25295.5.

(y) (1) “Underground storage tank” means any one or combination of tanks, including pipes connected thereto, that is used for the storage of hazardous substances and that is substantially or totally beneath the surface of the ground. “Underground storage tank” does not include any of the following:

(A) A tank with a capacity of 1,100 gallons or less that is located on a farm and that stores motor vehicle fuel used primarily for agricultural purposes and not for resale.

(B) A tank that is located on a farm or at the residence of a person, that has a capacity of 1,100 gallons or less, and that stores home heating oil for consumptive use on the premises where stored.

(C) Structures, such as sumps, separators, storm drains, catch basins, oil field gathering lines, refinery pipelines, lagoons, evaporation ponds, well cellars, separation sumps, and lined and unlined pits, sumps, and lagoons. A sump that is a part of a monitoring system required under Section 25290.1, 25290.2, 25291, or 25292 and sumps or other structures defined as underground storage tanks under the federal act are not exempted by this subparagraph.

(D) A tank holding hydraulic fluid for a closed loop mechanical system that uses compressed air or hydraulic fluid to operate lifts, elevators, and other similar devices.

(E) A tank in an underground area, as defined in Section 25270.2, and associated piping, that is subject to Chapter 6.67 (commencing with Section 25270).

(2) Structures identified in subparagraphs (C) and (D) of paragraph (1) may be regulated by the board and any regional board pursuant to the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code) to ensure that they do not pose a threat to water quality.

(z) “Underground tank system” or “tank system” means an underground storage tank, connected piping, ancillary equipment, and containment system, if any.

(aa) (1) “Unified program facility” means all contiguous land and structures, other appurtenances, and improvements on the land that are subject to the requirements of paragraph (3) of subdivision (c) of Section 25404.

(2) “Unified program facility permit” means a permit issued pursuant to Chapter 6.11 (commencing with Section 25404), and that encompasses the permitting requirements of Section 25284.

(3) “Permit” means a permit issued pursuant to Section 25284 or a unified program facility permit as defined in paragraph (2).

(Amended by Stats. 2012, Ch. 536, Sec. 1.5. Effective January 1, 2013.)



25281.5

(a)  Notwithstanding subdivision (m) of Section 25281, for purposes of this chapter “pipe” means all parts of any pipeline or system of pipelines, used in connection with the storage of hazardous substances, including, but not limited to, valves and other appurtenances connected to the pipe, pumping units, fabricated assemblies associated with pumping units, and metering and delivery stations and fabricated assemblies therein, but does not include any of the following:

(1)  An interstate pipeline subject to Part 195 (commencing with Section 195.0) of Subchapter D of Chapter 1 of Title 49 of the Code of Federal Regulations.

(2)  An intrastate pipeline subject to Chapter 5.5 (commencing with Section 51010) of Part 1 of Division 1 of Title 5 of the Government Code.

(3)  Unburied delivery hoses, vapor recovery hoses, and nozzles that are subject to unobstructed visual inspection for leakage.

(4)  Vent lines, vapor recovery lines, and fill pipes which are designed to prevent, and do not hold, standing fluid in the pipes or lines.

(b)  In addition to the exclusions specified in subdivision (y) of Section 25281, “underground storage tank” does not include any of the following:

(1)  Vent lines, vapor recovery lines, and fill pipes that are designed to prevent, and do not hold, standing fluid in the pipes or lines.

(2)  Unburied fuel delivery piping at marinas if the owner or operator conducts daily visual inspections of the piping and maintains a log of inspection results for review by the local agency. The exclusion provided by this paragraph shall not be applicable if the board adopts regulations pursuant to Section 25299.3 that address the design, construction, upgrade, and monitoring of unburied fuel delivery piping at marinas.

(3)  Unburied fuel piping connected to an emergency generator tank system, if the owner or operator conducts visual inspections of the piping each time the tank system is operated, but no less than monthly, and maintains a log of inspection results for review by the local agency. The exclusion provided by this paragraph does not apply if the board adopts regulations pursuant to Section 25299.3 that address the design, construction, upgrade, and monitoring of unburied fuel supply and return piping connected to emergency generator tank systems.

(c)  For purposes of this chapter, “emergency generator tank system” means an underground storage tank system that provides power supply in the event of a commercial power failure, stores diesel fuel, and is used solely in connection with an emergency system, legally required standby system, or optional standby system, as defined in Articles 700, 701, and 702 of the National Electrical Code of the National Fire Protection Association.

(Amended by Stats. 2002, Ch. 999, Sec. 12. Effective January 1, 2003.)



25281.6

(a) A tank located in a below-grade structure and connected to an emergency generator tank system, as defined in subdivision (c) of Section 25281.5, is exempt from the requirements of this chapter if all of the following conditions are met:

(1) The tank is situated above the surface of the floor in such a way that all of the surfaces of the tank can be visually inspected by either direct viewing, through the use of visual aids, including, but not limited to, mirrors, cameras, or video equipment, or monitored through the use of a continuous leak detection and alarm system capable of detecting unauthorized releases of hazardous substances.

(2) For a single-walled tank, in addition to all the other requirements in this section, the structure, or a separate discrete secondary structure able to contain the entire contents of the liquid stored in the tank, is sealed with a material compatible with the stored product.

(3) The owner or operator of the tank conducts visual inspections of the tank each time the emergency generator tank system is operated, or at least once a month, and maintains a log of inspection dates for review by the local agency.

(4) The tank or combination of tanks in the below-grade structure has a cumulative capacity of less than 1,320 gallons of diesel fuel.

(b) Nothing in this section excludes an emergency generator tank system from other applicable laws, codes, and regulations.

(c) The exclusion provided by this section does not apply if the board adopts regulations pursuant to Section 25299.3 that address the design, construction, upgrade, and monitoring of underground storage tanks contained in below-grade structures that are connected to emergency generator tank systems.

(Amended by Stats. 2012, Ch. 532, Sec. 8. Effective January 1, 2013.)



25282

(a)  The department shall compile a comprehensive master list of hazardous substances. The master list shall be made available to the public and mailed to each local agency no later than June 30, 1984, notwithstanding any other provision of law, including Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Local agencies and owners or operators of underground storage tanks shall use the master list or, when adopted, the revised list adopted pursuant to subdivision (b), to determine which underground storage tanks require permits pursuant to this chapter. Hazardous substances included on the list may be denominated by scientific, common, trade, or brand names.

(b)  The department may revise, when appropriate, the master list of all the hazardous substances specified in subdivision (a). The revised list of hazardous substances shall be prepared and adopted, and may be further revised, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by renumbering Section 25281 by Stats. 1984, Ch. 1038, Sec. 3.)



25283

(a) This chapter shall be implemented by the board, by the regional board, and by the local agency, as defined in subdivision (b), pursuant to the regulations adopted by the board.

(b) For purposes of this chapter, “local agency” means the following:

(1) (A) A local agency means the unified program agency for purposes of implementing the unified program, as specified in paragraph (3) of subdivision (c) of Section 25404, including the requirements of this chapter and the requirements of any underground storage tank ordinance adopted by a city or county.

(B) Consistent with paragraph (3) of subdivision (c) of Section 25404, for purposes of this chapter, a unified program agency does not implement those responsibilities assigned to the state board pursuant to Section 25297.1 or the corrective action requirements of Sections 25296.10 to 25296.40, inclusive.

(2) Before July 1, 2013, a local agency means a city or county for purposes of implementing the corrective action requirements of all of the following:

(A) Sections 25296.10 to 25296.40, inclusive.

(B) Sections 25296.09, 25297, 25297.2, and 25298.5.

(C) Sections 25299 to 25299.3, inclusive, with regard to implementing those corrective action requirements.

(D) Any other provision of this chapter that relates to implementing a corrective action.

(3) On and after July 1, 2013, a local agency means a city or county that is certified by the board to implement the local oversight program pursuant to Section 25297.01 for purposes of implementing the corrective action requirements of all of the following:

(A) Sections 25296.10 to 25296.40, inclusive.

(B) Sections 25296.09, 25297, 25297.2, and 25298.5.

(C) Sections 25299 to 25299.3, inclusive, with regard to implementing those corrective action requirements.

(D) Any other provision of this chapter that relates to implementing a corrective action.

(Repealed and added by Stats. 2012, Ch. 536, Sec. 3. Effective January 1, 2013.)



25283.1

This chapter does not prohibit any county from entering into a joint powers agreement with other counties for the purposes of enforcing this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 385. Effective January 1, 2007.)



25283.5

(a) An underground storage tank that meets all of the following criteria is exempt from the requirements of this chapter:

(1) All exterior surfaces of the tank, including connected piping, and the floor directly beneath the tank, can be monitored by direct viewing.

(2) The structure in which the tank is located is constructed in such a manner that the structure, at a minimum, provides for secondary containment of the contents of the tank, as determined by the local agency designated pursuant to Section 25283.

(3) The owner or operator of the underground storage tank conducts weekly inspections of the tank and maintains a log of inspection results for review by the local agency designated pursuant to Section 25283, as requested by the local agency.

(4) Except as provided in paragraph (5), the local agency designated pursuant to Section 25283 determines that the underground storage tank meets requirements that are equal to or more stringent than those imposed by this chapter.

(5) If the underground storage tank is installed on or after July 1, 2003, notwithstanding Sections 25290.1 and 25290.2, the local agency determines the tank meets both of the following:

(A) Requirements that are equal to, or more stringent than, the requirements of paragraphs (1) to (6), inclusive, of subdivision (a) and subdivisions (b) to (i), inclusive, of Section 25291.

(B) Notwithstanding Section 25281.5, any portion of a vent line, vapor recovery line, or fill pipe that is beneath the surface of the ground is subject to regulation as a “pipe,” as defined in subdivision (m) of Section 25281.

(b) This section does not prohibit a local fire chief or an enforcement agency, as defined in Section 16006, from enforcing the applicable provisions of the local or state fire, building, or electrical codes.

(Amended by Stats. 2010, Ch. 535, Sec. 4. Effective January 1, 2011.)



25284

(a)  (1)  Except as provided in subdivision (c), no person may own or operate an underground storage tank unless a permit for its operation has been issued by the local agency to the owner or operator of the tank, or a unified program facility permit has been issued by the local agency to the owner or operator of the unified program facility on which the tank is located.

(2)  If the operator is not the owner of the tank, or if the permit is issued to a person other than the owner or operator of the tank, the permittee shall ensure that both the owner and the operator of the tank are provided with a copy of the permit.

(3)  If the permit is issued to a person other than the operator of the tank, that person shall do all of the following:

(A)  Enter into a written agreement with the operator of the tank to monitor the tank system as set forth in the permit.

(B)  Provide the operator with a copy or summary of Section 25299 in the form that the board specifies by regulation.

(C)  Notify the local agency of any change of operator.

(b)  Each local agency shall prepare a form that provides for the acceptance of the obligations of a transferred permit by any person who is to assume the ownership of an underground storage tank from the previous owner and is to be transferred the permit to operate the tank. That person shall complete the form accepting the obligations of the permit and submit the completed form to the local agency within 30 days from the date that the ownership of the underground storage tank is to be transferred. A local agency may review and modify, or terminate, the transfer of the permit to operate the underground storage tank, pursuant to the criteria specified in subdivision (a) of Section 25295, upon receiving the completed form.

(c)  Any person assuming ownership of an underground storage tank used for the storage of hazardous substances for which a valid operating permit has been issued shall have 30 days from the date of assumption of ownership to apply for an operating permit pursuant to Section 25286 or, if accepting a transferred permit, shall submit to the local agency the completed form accepting the obligations of the transferred permit, as specified in subdivision (b). During the period from the date of application until the permit is issued or refused, the person shall not be held to be in violation of this section.

(d)  A permit issued pursuant to this section shall apply and require compliance with all applicable regulations adopted by the board pursuant to Section 25299.3.

(Amended by Stats. 2002, Ch. 999, Sec. 13. Effective January 1, 2003.)



25284.1

(a) The board shall take all of the following actions with regard to the prevention of unauthorized releases from petroleum underground storage tanks:

(1) On or before June 1, 2000, initiate a field-based research program to quantify the probability and environmental significance of releases from underground storage tank systems meeting the 1998 upgrade requirements specified in Section 25284, as that section read on January 1, 2002. The research program shall do all of the following:

(A) Seek to identify the source and causes of releases and any deficiencies in leak detection systems.

(B) Include single-walled, double-walled, and hybrid tank systems, and avoid bias towards known leaking underground storage tank systems by including a statistically valid sample of all operating underground storage tank systems.

(C) Include peer review.

(2) Complete the research program on or before June 1, 2002.

(3) Use the results of the research program to develop appropriate changes in design, construction, monitoring, operation, and maintenance requirements for tank systems.

(4) On or before January 1, 2001, adopt regulations to do all of the following:

(A) (i) Require underground storage tank owners, operators, service technicians, installers, and inspectors to meet minimum industry-established training standards and require tank facilities to be operated in a manner consistent with industry-established best management practices.

(ii) The board shall implement an outreach effort to educate small business owners or operators on the importance of the regulations adopted pursuant to this subparagraph.

(B) (i) Except as provided in clauses (ii) and (iii), require testing of the secondary containment components, including under-dispenser and pump turbine containment components, upon initial installation of a secondary containment component and periodically thereafter, to ensure that the system is capable of containing releases from the primary containment until a release is detected and cleaned up. The board shall consult with the petroleum industry and local government to assess the appropriate test or tests that would comply with this subparagraph.

(ii) Secondary containment components that are part of an emergency generator tank system may be tested using enhanced leak detection, if the test is performed at the frequency specified by the board for testing of secondary containment pursuant to Section 2644.1 of Title 23 of the California Code of Regulations. If the results of the enhanced leak detection test indicate that any component of the emergency generator tank system is leaking liquid or vapor, the owner or operator shall take appropriate actions to correct the leakage, and the owner or operator shall retest the system using enhanced leak detection until the system is no longer leaking liquid or vapor.

(iii) Any tank or piping that is part of an emergency generator tank system and located within a structure as described in paragraph (2) of subdivision (a) of Section 25283.5 is exempt from the secondary containment testing required by clause (i), if the owner or operator conducts visual inspections of tank or piping each time the tank system is operated, but no less than monthly, and maintains a log of inspection results for review by the local agency. This clause is not applicable if the board adopts regulations pursuant to Section 25299.3 that address the design, construction, upgrade, and monitoring of unburied tanks that are part of an emergency generator tank system.

(C) Require annual testing of release detection sensors and alarms, including under-dispenser and pump turbine containment sensors and alarms. The board shall consult with the petroleum industry and local government to assess the appropriate test or tests that would comply with this subparagraph.

(5) (A) Require an owner or operator of an underground storage tank installed after July 1, 1987, if a tank is located within 1,000 feet of a public drinking water well, as identified pursuant to the state GIS mapping database, to have the underground storage tank system fitted, on or before July 1, 2001, with under-dispenser containment or a spill containment or control system that is approved by the board as capable of containing any accidental release.

(B) Require all underground storage tanks installed after January 1, 2000, to have the tank system fitted with under-dispenser containment or a spill containment or control system to meet the requirements of subparagraph (A).

(C) Require an owner or operator of an underground storage tank that is not otherwise subject to subparagraph (A), and not subject to subparagraph (B), to have the underground storage tank system fitted to meet the requirements of subparagraph (A), on or before December 31, 2003.

(D) On and after January 1, 2002, no person shall install, repair, maintain, or calibrate monitoring equipment for an underground storage tank unless that person satisfies both of the following requirements:

(i) The person has fulfilled training standards identified by the board in regulations adopted pursuant to this section.

(ii) The person possesses a tank testing license issued by the board pursuant to Section 25284.4, or a Class “A” General Engineering Contractor License, C-10 Electrical Contractor License, C-34 Pipeline Contractor License, C-36 Plumbing Contractor License, or C-61 (D40) Limited Specialty Service Station Equipment and Maintenance Contractor License issued by the Contractors’ State License Board.

(E) Loans and grants for the installation of under-dispenser containment or a spill containment or control system shall be made available pursuant to Chapter 6.76 (commencing with Section 25299.100).

(6) Convene a panel of local agency and regional board representatives to review existing enforcement authority and procedures and to advise the board of any changes that are needed to enable local agencies to take adequate enforcement action against owners and operators of noncompliant underground storage tank facilities. The panel shall make its recommendations to the board on or before September 30, 2001. Based on the recommendations of the panel, the board shall also establish effective enforcement procedures in cases involving fraud.

(b) On or before July 1, 2001, the Contractors’ State License Board, in consultation with the board, the petroleum industry, air pollution control districts, air quality management districts, and local government, shall review its requirements for petroleum underground storage tank system installation and removal contractors and make changes, where appropriate, to ensure these contractors are qualified.

(Amended by Stats. 2013, Ch. 640, Sec. 1. Effective January 1, 2014.)



25284.2

The owner or operator of an underground storage tank with a spill containment structure designed to prevent a release in the event of a spill or overfill while a hazardous substance is being placed in the tank shall annually test the spill containment structure to demonstrate that it is capable of containing the substance until it is detected and cleaned up.

(Added by Stats. 2002, Ch. 999, Sec. 15. Effective January 1, 2003.)



25284.4

(a)  All tank integrity tests required by this chapter or pursuant to any local ordinance in compliance with Section 25299.1 shall be performed only by, or under the direct and personal supervision of, a tank tester with a currently valid tank testing license issued pursuant to this section. No person shall engage in the business of tank integrity testing, or act in the capacity of a tank tester, within this state without first obtaining a tank testing license from the board. Any person who violates this subdivision is guilty of a misdemeanor and may be subject to civil liability pursuant to subdivision (g).

(b)  Any person proposing to conduct tank integrity testing within the state shall apply to the board for a tank testing license, and shall pay the appropriate fee established by the board. A license issued pursuant to this section shall expire three years after the date of issuance and shall be subject to renewal, except as specified in this section. If the tank tester fails to renew the tank tester’s license within three years of the license’s expiration date, the license shall lapse and the person shall apply for a new tank testing license and shall meet the same requirements of this section for a new applicant. A tank tester shall pay a fee to the board at the time of licensing and at the time of renewal. The board shall adopt a fee schedule for the issuance and renewal of tank testing licenses to cover the necessary and reasonable costs of administering and enforcing this section.

(c)  (1)  The board may establish any additional qualifications and standards for the licensing of tank testers. Each applicant for licensing as a tank tester shall pass an examination specified by the board and shall have completed a minimum of either of the following:

(A)  One year of qualifying field experience by personally testing a number of underground storage tanks specified by the board.

(B)  Completed six months of field experience by personally testing a number of underground storage tanks specified by the board and have successfully completed a course of study applicable to tank testing that is satisfactory to the board.

(2)  The examination required by paragraph (1) shall, at a minimum, test the applicant’s knowledge of all of the following:

(A)  General principles of tank and pipeline testing.

(B)  Basic understanding of the mathematics relating to tank testing.

(C)  Understanding of the specific test procedures, principles, and equipment for which the tank tester will be qualified to operate.

(D)  Knowledge of the regulations and laws governing the regulation of underground storage tanks.

(E)  Proper safety procedures.

(d)  The board shall maintain a current list of all persons licensed pursuant to this section, including a record of enforcement actions taken against these persons. This list shall be made available to local agencies and the public on request.

(e)  A tank tester may be liable civilly in accordance with subdivision (g) and, in addition, may be subject to administrative sanctions pursuant to subdivision (f) for performing or causing another to perform, any of the following actions:

(1)  Willfully or negligently violating, or causing, or allowing the violation of, this chapter or any regulations adopted pursuant to this chapter.

(2)  Willfully or negligently failing to exercise direct and personal control over an unlicensed employee, associate, assistant, or agent during any phase of tank integrity testing.

(3)  Without regard to intent or negligence, using or permitting a licensed or unlicensed employee, associate, assistant, or agent to use any method or equipment that is demonstrated to be unsafe or unreliable for tank integrity testing.

(4)  Submitting false or misleading information on an application for license.

(5)  Using fraud or deception in the course of doing business as a tank tester.

(6)  Failing to use reasonable care, or judgment, while performing tank integrity tests.

(7)  Failing to maintain competence in approved tank testing procedures.

(8)  Failing to use proper tests or testing equipment to conduct tank integrity tests.

(9)  Any other action that the board may, by regulation, prescribe.

(f)  (1)  The board may suspend the license of a tank tester for a period of up to one year, and may revoke, or refuse to grant or renew, a license and may place on probation, or reprimand, the licensee upon any reasonable ground, including, but not limited to, those violations specified in subdivision (e). The board may investigate any licensed tank tester after receiving a written request from a local agency.

(2)  The board shall notify the tank tester of any alleged violations and of proposed sanctions, before taking any action pursuant to this subdivision. The tank tester may request a hearing, or submit a written response within 30 days of the date of notice. Any hearing conducted pursuant to this subdivision shall be conducted in accordance with the hearing procedure specified in subdivision (g). After the hearing, or at a time after the 30-day response period, the board may impose the appropriate administrative sanctions authorized by this subdivision if it finds that the tank tester has committed any of the alleged violations specified in the notice.

(g)  (1)  The board may impose civil liability for a violation of subdivision (a) or (e) in accordance with Article 2.5 (commencing with Section 13323) of Chapter 5 of Division 7 of the Water Code, in an amount that shall not exceed five hundred dollars ($500) for each day in which the violation occurs, except that the chief of the division of water quality of the board or any other person designated by the board shall issue the complaint to the violator. The complaint shall be issued based on information developed by board staff or local agencies. Any hearing on the complaint shall be made before the board, or a panel thereof, consisting of one or more board members. The decision of the board shall be final upon issuance and may be reviewed pursuant to Article 3 (commencing with Section 13330) of Chapter 5 of Division 7 of the Water Code within 30 days following issuance of the order.

(2)  Civil liability for a violation of subdivision (a) or (e) may be imposed by a superior court at the request of the board in an amount which shall not exceed two thousand five hundred dollars ($2,500) for each day in which the violation occurs.

(h)  Any fees or civil liability collected pursuant to this section shall be deposited in the Underground Storage Tank Tester Account which is hereby created in the General Fund. The money in this account is available for expenditure by the board, upon appropriation by the Legislature, for purposes of implementing the tank tester licensing program established by this section and for repayment of the loan made by Section 13 of Chapter 1372 of the Statutes of 1987.

(i)  A tank tester who conducts or supervises a tank or piping integrity test shall prepare a report detailing the results of the tank test and shall maintain a record of the report for at least three years, or as otherwise required by the board. The tank tester shall type or print his or her name and include his or her license number on the report and shall endorse the report under penalty of perjury by original signature.

(Amended by Stats. 2002, Ch. 999, Sec. 16. Effective January 1, 2003.)



25285

(a)  Except as provided in Section 25285.1, a permit to operate issued by the local agency pursuant to Section 25284 shall be effective for five years. This subdivision does not apply to unified program facility permits.

(b)  A local agency shall not issue or renew a permit to operate an underground storage tank if the local agency inspects the tank and determines that the tank does not comply with this chapter.

(c)  Except as provided in Section 25404.5, a local agency shall not issue or renew a permit to operate an underground storage tank to any person who has not paid the fee and surcharge required by Section 25287.

(Amended by Stats. 1995, Ch. 639, Sec. 55. Effective January 1, 1996.)



25285.1

(a)  A local agency may revoke or modify a permit issued pursuant to Section 25284 for cause, including, but not limited to, any of the following:

(1)  Violation of any of the terms or conditions of the permit.

(2)  Obtaining the permit by misrepresentation or intentional failure to fully disclose all relevant facts.

(3)  A change in any condition that requires modification or termination of the operation of the underground storage tank.

(b)  The local agency shall revoke the permit of an underground storage tank issued pursuant to Section 25284 if the owner or operator is not in compliance with Article 3 (commencing with Section 25299.30) of Chapter 6.75 on the date three months after the date on which the owner or operator of the tank first becomes subject to Article 3 (commencing with Section 25299.30) of Chapter 6.75.

(Added by Stats. 1989, Ch. 1442, Sec. 3. Effective October 2, 1989.)



25286

(a)  An application for a permit to operate an underground storage tank, or for renewal of the permit, shall be made, by the owner or operator of the tank, or, if there is a CUPA, by the owner or operator of the unified program facility on which the tank is located, on a standardized form provided by the local agency. Except as provided in Section 25404.5, the permit shall be accompanied by the appropriate fee, as specified in Section 25287. As a condition of any permit to operate an underground storage tank, the permittee shall notify the local agency, within the period determined by the local agency, of any changes in the usage of the underground storage tank, including the storage of new hazardous substances, changes in monitoring procedures, and if there has been any unauthorized release from the underground storage tank, as specified in Section 25294 or 25295.

(b)  (1)  The local agencies shall provide the designee of the board with copies of the completed permit applications, using forms, an industry standard computer readable magnetic tape, diskettes, or any other form in a format acceptable to the board.

(2)  The board may enter into a contract with any designee of the board for the purpose of administering the underground storage tank permit data base, and reimburse the designee of the board, upon appropriation by the Legislature, for any costs determined by the board to have been necessary and incurred pursuant to this section, including programming, training, maintenance, actual data processing expenditures, and any incidental costs of the operation of the data base related to the permitting of underground storage tanks. In selecting a contractor pursuant to this paragraph, the board shall consider the fiscal impact upon local agencies of converting to the data base systems and procedures employed by that contractor. The permit application information required in subdivision (c) shall be stored in the data base. The designee of the board shall submit to the board a quarterly report, including any information required by the board concerning permit application data. Each local agency shall provide the designee of the board with a copy of the completed permit application within 30 days after taking final action on the application.

(c)  The application form shall include, but not be limited to, requests for the following information:

(1)  A description of the age, size, type, location, uses, and construction of the underground storage tank or tanks.

(2)  A list of all the hazardous substances which are or will be stored in the underground storage tank or tanks, specifying the hazardous substances for each underground storage tank.

(3)  A description of the monitoring program for the underground tank system.

(4)  The name and address of the person, firm, or corporation which owns the underground tank system and, if different, the name and address of the person who operates the underground tank system.

(5)  The address of the facility at which the underground tank system is located.

(6)  The name of the person making the application.

(7)  The name and 24-hour phone number of the contact person in the event of an emergency involving the facility.

(8)  If the owner or operator of the underground storage tank or the owner or operator of the unified program facility on which the tank is located is a public agency, the application shall include the name of the supervisor of the division, section, or office which owns or operates the tank or owns or operates the unified program facility.

(9)  The State Board of Equalization registration number issued to the owner of the tank pursuant to Section 50108.1 of the Revenue and Taxation Code.

(10)  If applicable, the name and address of the owner and, if different, the operator of the unified program facility on which the tank is located.

(d)  If an underground storage tank is used to store a hazardous substance which is not listed in the application, as required by paragraph (2) of subdivision (c), the permittee shall apply for a new or amended permit within 30 days after commencing the storage of that hazardous substance.

(Amended by Stats. 1995, Ch. 639, Sec. 56. Effective January 1, 1996.)



25287

(a)  Except as provided in subdivision (c), a fee shall be paid to the local agency by each person who submits an application for a permit to operate an underground storage tank or to renew or amend a permit. The governing body of the county, or a city which assumes enforcement jurisdiction, shall establish the amount of the fees at a level sufficient to pay the necessary and reasonable costs incurred by the local agency in administering this chapter, including, but not limited to, permitting and inspection responsibilities. The governing body may provide for the waiver of fees when a state or local government agency makes an application for a permit to operate or an application to renew a permit.

(b)  This fee shall include a surcharge, the amount of which shall be determined by the Legislature annually to cover the costs of the board in carrying out its responsibilities under this chapter and the costs of the local agency in collecting the surcharges. The local agency may retain 6 percent of any surcharge collected for costs incurred in its collection. The 6 percent of the surcharge retained by the local agency is the local agency’s sole source of reimbursement for the cost of collecting the surcharge. The local agency shall transmit all remaining surcharge revenue collected by the local agency to the board within 45 days after receipt pursuant to subdivision (a). The surcharge shall be deposited in the Underground Storage Tank Fund hereby created in the General Fund. The money in this account is available, upon appropriation by the Legislature, to the board for the purposes of implementing this chapter.

(c)  A local agency may waive the fee required by subdivision (a) for an underground storage tank which has a capacity of 5,000 gallons or less, which is located on a farm, and which contains motor vehicle or heating fuel used primarily for agricultural purposes, if the local agency finds that the fee will impose undue economic hardship upon the person applying for the permit. However, the local agency shall not waive the surcharge required under subdivision (b).

(d)  A county of the fifth class, as defined in Section 28020 of the Government Code as a county with a population of 1,000,000 and under 1,070,000, and any city located within that county, is exempt from the requirements of collecting or transmitting to the board the surcharge required to be included in fees paid to a local agency pursuant to this section.

(e)  This section does not apply in any jurisdiction in which a single fee system, which replaces the fee required by this section, has been implemented pursuant to Section 25404.5.

(Amended by Stats. 1995, Ch. 639, Sec. 57. Effective January 1, 1996.)



25288

(a)  The local agency shall inspect every underground tank system within its jurisdiction at least once every year. The purpose of the inspection is to determine whether the tank system complies with the applicable requirements of this chapter and the regulations adopted by the board pursuant to Section 25299.3, including the design and construction standards of Section 25290.1, 25290.2, 25291, or 25292, whichever is applicable, whether the owner or operator has monitored and tested the tank system as required by the permit, and whether the tank system is in a safe operating condition.

(b)  After an inspection conducted pursuant to subdivision (a), the local agency shall prepare a compliance report detailing the inspection and shall send a copy of this report to the permitholder and the owner or operator, if the owner or operator is not the permitholder. Any report prepared pursuant to this section shall be consolidated into any other inspection reports required pursuant to Chapter 6.11 (commencing with Section 25404), the requirements listed in subdivision (c) of Section 25404, and the regulations adopted to implement the requirements listed in subdivision (c) of Section 25404.

(c)  In lieu of the annual local agency inspections, the local agency may require the permitholder to employ a special inspector to conduct the annual inspection. The local agency shall supply the permitholder with a list of at least three special inspectors that are qualified to conduct the inspection. The permitholder shall employ a special inspector from the list provided by the local agency. The special inspector’s authority shall be the same as that of the local agency as set forth in subdivision (a).

(d)  Within 60 days after receiving a compliance report or special inspection report prepared in accordance with subdivision (b) or (c), respectively, the permitholder shall file with the local agency a plan to implement all recommendations contained in the compliance report or shall demonstrate, to the satisfaction of the local agency, why these recommendations should not be implemented. Any corrective action conducted pursuant to the recommendations in the report shall be taken pursuant to Sections 25296.10 and 25299.36.

(Amended by Stats. 2003, Ch. 42, Sec. 5. Effective July 7, 2003.)



25289

(a)  To carry out the purposes of this chapter or Chapter 6.75 (commencing with Section 25299.10), any duly authorized representative of the local agency, the regional board, or the board has the authority specified in Section 25185, with respect to any place where underground tank systems are located, or in which records relevant to operation of an underground tank system are kept, and in Section 25185.5, with respect to real property which is within 2,000 feet of any place where underground tank systems are located. The authority conferred by this subdivision includes the authority to conduct any monitoring or testing of an underground tank system.

(b)  To carry out the purposes of this chapter or Chapter 6.75 (commencing with Section 25299.10), any authorized representative of the local agency, the regional board, or the board may require the owner or operator of an underground storage tank to, upon request, submit any information relevant to the compliance with this chapter or the regulations, to conduct monitoring or testing, and to report the results of that monitoring or testing under penalty of perjury. The burden of the monitoring, testing, and reporting, including costs, shall bear a reasonable relationship to the need for the monitoring, testing, and reporting.

(Amended by Stats. 1996, Ch. 611, Sec. 2. Effective January 1, 1997.)



25290

(a)  “Trade secrets,” as used in this chapter, includes, but is not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information which is not patented, which is known only to certain individuals within a commercial concern who are using it to fabricate, produce, or compound an article of trade or a service having commercial value, and which gives its user an opportunity to obtain a business advantage over competitors who do not know or use it.

(b)  The board or a local agency may disclose trade secrets received by the board or the local agency pursuant to this chapter to authorized representatives or other governmental agencies only in connection with the board’s or local agency’s responsibilities pursuant to this chapter. The board and the local agency shall establish procedures to ensure that these trade secrets are utilized only in connection with these responsibilities and are not otherwise disseminated without the consent of the person who provided the information to the board or the local agency.

(c)  Any person providing information pursuant to Section 25286 shall, at the time of its submission, identify all information which the person believes is a trade secret. Any information or record not identified as a trade secret is available to the public, unless exempted from disclosure by other provisions of law.

(d)  Where the local agency, by ordinance, provides an alternative to the listing of a substance which is a trade secret, the person storing that substance shall provide the identification of the material directly to the board pursuant to this section.

(Added by renumbering Section 25283.6 by Stats. 1984, Ch. 1038, Sec. 11.)



25290.1

(a)  Notwithstanding subdivision (o) of Section 25281, for purposes of this section, “product tight” means impervious to the liquid and vapor of the substance that is contained, or is to be contained, so as to prevent the seepage of the substance from the containment.

(b)  Notwithstanding Sections 25290.2 and 25291, every underground storage tank installed on or after July 1, 2004, shall meet the requirements of this section.

(c)  The underground storage tank shall be designed and constructed to provide primary and secondary levels of containment of the hazardous substances stored in it in accordance with the following performance standards:

(1)  Primary containment shall be constructed, operated, and maintained product tight and compatible with the stored product.

(2)  Secondary containment shall be constructed, operated, and maintained product tight. The secondary containment shall also be constructed, operated, and maintained in a manner to prevent structural weakening as a result of contact with any hazardous substances released from the primary containment, and also shall be capable of storing the hazardous substances for the maximum anticipated period of time necessary for the recovery of any released hazardous substance.

(3)  Secondary containment shall be constructed, operated, and maintained to prevent any water intrusion into the system by precipitation, infiltration, or surface runoff.

(4)  In the case of an installation with one primary tank, the secondary containment shall be large enough to contain at least 100 percent of the volume of the primary tank.

(5)  In the case of multiple primary tanks, the secondary containment shall be large enough to contain 150 percent of the volume of the largest primary tank placed in it, or 10 percent of the aggregate internal volume of all primary tanks, whichever is greater.

(d)  The underground tank system shall be designed and constructed with a continuous monitoring system capable of detecting the entry of the liquid- or vapor-phase of the hazardous substance stored in the primary containment into the secondary containment and capable of detecting water intrusion into the secondary containment.

(e)  The interstitial space of the underground storage tank shall be maintained under constant vacuum or pressure such that a breach in the primary or secondary containment is detected before the liquid or vapor phase of the hazardous substance stored in the underground storage tank is released into the environment. The use of interstitial liquid level measurement methods satisfies the requirements of this subdivision.

(f)  The underground storage tank shall be provided with equipment to prevent spills and overfills from the primary tank.

(g)  If different substances are stored in the same tank and in combination may cause a fire or explosion, or the production of flammable, toxic, or poisonous gas, or the deterioration of a primary or secondary container, those substances shall be separated in both the primary and secondary containment so as to avoid potential intermixing.

(h)  Underground pressurized piping that conveys a hazardous substance shall be equipped with an automatic line leak detector.

(i)  Before the underground storage tank is covered, enclosed, or placed in use, the standard installation testing requirements for underground storage systems specified in Section 2.4 of the Flammable and Combustible Liquids Code, adopted by the National Fire Protection Association (NFPA 30), as amended and published in the respective edition of the Uniform Fire Code, shall be followed.

(j)  Before the underground storage tank is placed in use, the underground storage tank shall be tested after installation using one of the following methods to demonstrate that the tank is product tight:

(1)  Enhanced leak detection.

(2)  An inert gas pressure test that has been certified by a third party and approved by the board.

(3)  A test method deemed equivalent to enhanced leak detection or an inert gas pressure test by the board in regulations adopted pursuant to this chapter. An underground storage tank installed and tested in accordance with this subdivision is exempt from the requirements of Section 25292.5.

(k)  Notwithstanding Section 25281.5, for any system installed to meet the requirements of this section, those portions of vent lines, vapor recovery lines, and fill pipes that are beneath the surface of the ground are “pipe” as the term is defined in subdivision (m) of Section 25281, and therefore part of the underground storage tank system.

(Amended by Stats. 2004, Ch. 649, Sec. 1. Effective September 21, 2004.)



25290.1.1

(a)  (1)  On the effective date of the act adding this section and for 179 days thereafter, a local agency shall only issue a notice to comply pursuant to this section to an owner or operator of an underground storage tank subject to Section 25290.1 that does not maintain the vacuum or pressure that is required by subdivision (e) of Section 25290.1, except as otherwise provided in this section.

(2)  If the violation described in paragraph (1) occurs on or after the 180th day from the effective date of the act adding this chapter, the local agency may take any enforcement action authorized by this chapter.

(b)  A local agency shall issue the notice to comply alleging a violation described in paragraph (1) of subdivision (a) by presenting a notice to comply to the owner or operator in writing, which meets all of the following requirements:

(1)  The notice to comply shall be written in the course of conducting an inspection by an authorized representative of the local agency.

(2)  A copy of the notice to comply shall be presented to a person who is an owner, operator, employee, or representative of the facility being inspected at the time that the notice to comply is written.

(3)  The notice to comply shall clearly state that a violation described in paragraph (1) of subdivision (a) was discovered, a means by which compliance may be achieved, and a time limit in which to comply, which shall not exceed 60 days. The local agency may provide a one-time extension of the time limit for compliance specified in the notice, not to exceed an additional 60 days, if the local agency determines that an extension is necessary to ensure compliance.

(4)  The notice to comply shall contain a statement that the inspected facility may be subject to reinspection at any time.

(c)  (1)  On or before five working days after the date the violation described in paragraph (1) of subdivision (a) is corrected, the person cited in the notice to comply or an authorized representative of that person shall sign the notice to comply, shall certify that the violation has been corrected, and shall return the notice to the local agency.

(2)  A false certification submitted pursuant to paragraph (1) that the violation is corrected is punishable as a misdemeanor.

(3)  The effective date of the certification that the violation has been corrected shall be the date that the certification is postmarked.

(d)  Notwithstanding subdivision (a), if a person fails to correct the violation within the prescribed period in the notice, the local agency may take any enforcement action authorized by this chapter.

(e)  This section does not do any of the following:

(1)  Prevent the reinspection of a facility to ensure compliance.

(2)  Prevent a local agency, on a case-by-case basis, from requiring a person subject to a notice to comply to submit reasonable and necessary documentation to support a claim of compliance by the person.

(3)  Restrict the power of a city attorney, district attorney, county counsel, or the Attorney General to bring, in the name of the people of California, any criminal proceeding otherwise authorized by law.

(4)  Prevent the local agency, state board, or regional board, from cooperating with, or participating in, a proceeding specified in paragraph (3).

(f)  Notwithstanding subdivision (a), if the violation described in paragraph (1) of subdivision (a) is intentional or occurs as the result of gross negligence, the local agency may take any enforcement action authorized by this chapter.

(Added by Stats. 2004, Ch. 649, Sec. 2. Effective September 21, 2004.)



25290.1.2

(a)  The board and the State Air Resources Board, under the direction of the California Environmental Protection Agency, shall certify to the best of their knowledge, that the equipment that meets the requirements of Section 94011 of Title 17 of the California Code of Regulations for enhanced vapor recovery systems at gasoline dispensing facilities, as implemented by the State Air Resources Board, also meets the requirements of this chapter. The board and the State Air Resources Board shall make this certification collaboratively, using existing resources.

(b)  The board and the State Air Resources Board, under the direction of the California Environmental Protection Agency, when making the certification specified in subdivision (a), shall consult with interested parties, including local implementing agencies, underground storage tank system owners and operators, equipment manufacturers, underground storage tank system installers, and environmental organizations.

(c)  The board and the State Air Resources Board shall post the certification and any supporting documentation on their Web sites.

(d)  This section shall be implemented by the executive directors of the board and of the State Air Resources Board, or by their designees.

(Added by Stats. 2004, Ch. 649, Sec. 3. Effective September 21, 2004.)



25290.2

(a)  Notwithstanding subdivision (o) of Section 25281, for purposes of this section, “product tight” means impervious to the liquid and vapor of the substance that is contained, or is to be contained, so as to prevent the seepage of the substance from the containment.

(b)  Notwithstanding Section 25291, every underground storage tank installed on or after July 1, 2003, and before July 1, 2004, shall meet the requirements of this section.

(c)  The underground storage tank shall be designed and constructed to provide primary and secondary levels of containment of the hazardous substances stored in it in accordance with the following performance standards:

(1)  Primary containment shall be product tight and compatible with stored product.

(2)  Secondary containment shall be product tight and constructed to prevent structural weakening as a result of contact with any hazardous substances released from the primary containment, and also shall be capable of storing the hazardous substances for the maximum anticipated period of time necessary for the recovery of any released hazardous substance.

(3)  Secondary containment shall be constructed to prevent any water intrusion into the system by precipitation, infiltration, or surface runoff.

(4)  In the case of an installation with one primary tank, the secondary containment shall be large enough to contain at least 100 percent of the volume of the primary tank.

(5)  In the case of multiple primary tanks, the secondary containment shall be large enough to contain 150 percent of the volume of the largest primary tank placed in it, or 10 percent of the aggregate internal volume of all primary tanks, whichever is greater.

(d)  The underground tank system shall be designed and constructed with a continuous monitoring system capable of detecting the entry of the hazardous substance stored in the primary containment into the secondary containment and capable of detecting water intrusion into the secondary containment.

(e)  The underground storage tank shall be provided with equipment to prevent spills and overfills from the primary tank.

(f)  If different substances are stored in the same tank and in combination may cause a fire or explosion, or the production of flammable, toxic, or poisonous gas, or the deterioration of a primary or secondary container, those substances shall be separated in both the primary and secondary containment so as to avoid potential intermixing.

(g)  Underground pressurized piping that conveys a hazardous substance shall be equipped with an automatic line leak detector and shall be tightness tested annually.

(h)  Before the underground storage tank is covered, enclosed, or placed in use, the standard installation testing requirements for underground storage systems specified in Section 2.4 of the Flammable and Combustible Liquids Code, adopted by the National Fire Protection Association (NFPA 30), as amended and published in the respective edition of the Uniform Fire Code, shall be followed.

(i)  Before the underground storage tank is placed in use, the underground storage tank shall be tested after installation using one of the following methods to demonstrate that the tank is product tight:

(1)  Enhanced leak detection.

(2)  An inert gas pressure test that has been certified by a third party and approved by the board.

(3)  A test method deemed equivalent to enhanced leak detection or an inert gas pressure test by the board in regulations adopted pursuant to this chapter. An underground storage tank installed and tested in accordance with this subdivision is exempt from the requirements of Section 25292.5.

(j)  Notwithstanding Section 25281.5, for any system installed to meet the requirements of this section, those portions of vent lines, vapor recovery lines, and fill pipes that are beneath the surface of the ground are “pipe” as the term is defined in subdivision (m) of Section 25281, and therefore part of the underground storage tank system.

(Added by Stats. 2003, Ch. 42, Sec. 7. Effective July 7, 2003.)



25291

Every underground storage tank installed after January 1, 1984, shall meet all of the following requirements:

(a)  The underground storage tank shall be designed and constructed to provide primary and secondary levels of containment of the hazardous substances stored in it in accordance with the following performance standards:

(1)  Primary containment shall be product-tight and compatible with the substance stored.

(2)  Secondary containment shall be constructed to prevent structural weakening as a result of contact with any released hazardous substances, and also shall be capable of storing the hazardous substances for the maximum anticipated period of time necessary for the recovery of any released hazardous substance.

(3)  In the case of an installation with one primary container, the secondary containment shall be large enough to contain at least 100 percent of the volume of the primary tank.

(4)  In the case of multiple primary tanks, the secondary container shall be large enough to contain 150 percent of the volume of the largest primary tank placed in it, or 10 percent of the aggregate internal volume of all primary tanks, whichever is greater.

(5)  If the facility is open to rainfall, then the secondary containment shall be able to additionally accommodate the maximum volume of a 24-hour rainfall as determined by a 25-year storm history.

(6)  Single-walled containers do not fulfill the requirement of an underground storage tank providing both a primary and a secondary containment. However, an underground storage tank with a primary container constructed with a double complete shell shall be deemed to have met the requirements for primary and secondary containment set forth in this section if all of the following criteria are met:

(A)  The outer shell is constructed primarily of nonearthen materials, including, but not limited to, concrete, steel, and plastic, which provide structural support and a continuous leak detection system with alarm is located in the space between the shells.

(B)  The system is capable of detecting the entry of hazardous substances from the inner container into the space.

(C)  The system is capable of detecting water intrusion into the space from the outer shell.

(7)  Underground storage tanks for motor vehicle fuels installed before January 1, 1997, may be designed and constructed in accordance with this paragraph in lieu of the requirements of paragraphs (1) to (6), inclusive, if all of the following conditions exist:

(A)  The primary containment construction is of glass fiber reinforced plastic, cathodically protected steel, or steel clad with glass fiber reinforced plastic.

(B)  Any alternative primary containment is installed in conjunction with a system that will intercept and direct a leak from any part of the underground storage tank to a monitoring well to detect any release of motor vehicle fuels.

(C)  The system is designed to provide early leak detection and response, and to protect the groundwater from releases.

(D)  The monitoring is in accordance with the alternative method identified in paragraph (4) of subdivision (b) of Section 25292. This subparagraph does not apply to tanks designed, constructed, and monitored in accordance with paragraph (6).

(E)  Pressurized piping systems connected to tanks used for the storage of motor vehicle fuels and monitored in accordance with paragraph (4) of subdivision (b) of Section 25292 also meet the conditions of this subdivision if the tank meets the conditions of subparagraphs (A) to (D), inclusive. However, any pipe connected to an underground storage tank installed after July 1, 1987, shall be equipped with secondary containment that complies with paragraphs (1) to (6), inclusive.

(b)  The underground tank system shall be designed and constructed with a monitoring system capable of detecting the entry of the hazardous substance stored in the primary containment into the secondary containment.

(c)  The underground storage tank shall be provided with equipment to prevent spills and overflows from the primary tank.

(d)  If different substances are stored in the same tank and in combination may cause a fire or explosion, or the production of flammable, toxic, or poisonous gas, or the deterioration of a primary or secondary container, those substances shall be separated in both the primary and secondary containment to avoid potential intermixing.

(e)  If water could enter into the secondary containment by precipitation or infiltration, the facility shall contain a means of monitoring for water intrusion and for removing the water by the owner or operator. This removal system shall also prevent uncontrolled removal of this water and provide for a means of analyzing the removed water for hazardous substance contamination and a means of disposing of the water, if so contaminated, at an authorized disposal facility.

(f)  Underground pressurized piping that conveys a hazardous substance shall be equipped with an automatic line leak detector and shall be tightness tested annually.

(g)  Before the underground storage tank is covered, enclosed, or placed in use, the standard installation testing for requirements for underground storage systems specified in Section 2-7 of the Flammable and Combustible Liquids Code, adopted by the National Fire Protection Association, (NFPA 30) as amended and published in the respective edition of the Uniform Fire Code, shall be followed.

(h)  Before the underground storage tank is placed in service, the underground tank system shall be tested in operating condition using a tank integrity test.

(i)  If the underground storage tank is designed to maintain a water level in the secondary containment, the tank shall be equipped with a safe method of removing any excess water to a holding facility and the owner or operator shall inspect the holding facility monthly for the presence of excess water overflow. If excess water is present in the holding facility, the permitholder shall provide a means to analyze the water for hazardous substance contamination and a means to dispose of the water, if so contaminated, at an authorized disposal facility.

(Amended by Stats. 2002, Ch. 999, Sec. 18.5. Effective January 1, 2003.)



25292

For every underground storage tank installed on or before January 1, 1984, and used for the storage of hazardous substances, the following actions shall be taken:

(a)  On or before July 1, 1985, the owner or operator shall outfit the underground tank system with a monitoring system capable of detecting unauthorized releases of any hazardous substances stored in the tank system, and thereafter, the owner or operator shall monitor each tank system, based on materials stored and the type of monitoring installed.

(b)  Provide a means for visual inspection of the tank system, wherever practical, for the purpose of the monitoring required by subdivision (a). Alternative methods of monitoring the tank system on a monthly, or more frequent basis, may be required by the local agency, consistent with the regulations of the board.

The alternative monitoring methods include, but are not limited to, the following methods:

(1)  Tank integrity testing for proving the integrity of an underground tank system at time intervals specified by the board.

(2)  A groundwater monitoring well or wells that are downgradient and adjacent to the underground tank system, vapor analysis within a well where appropriate, and analysis of soil borings at the time of initial installation of the well.

(3)  A continuous leak detection and alarm system that is located in monitoring wells adjacent to an underground tank system and which is approved by the local agency.

(4)  For monitoring tanks containing motor vehicle fuels, daily gauging and inventory reconciliation by the owner or operator, if all of the following requirements are met:

(A)  Inventory records are kept on file for one year and are reviewed quarterly.

(B)  The tank system is tested, using the tank integrity test at time intervals specified by the board and whenever there is a shortage greater than the amount which the board shall specify by regulation.

(C)  If a pressurized pump system is connected to the tank system, the system has a leak detection device to monitor for leaks in the piping. The leak detection device shall be installed in a manner designed to resist unauthorized tampering and to clearly show by visual inspection if tampering has occurred. The leak detection device shall be tested annually, at a minimum, and all devices found to be not performing in conformance with the manufacturer’s leak detection specifications shall be promptly repaired or replaced.

(5)  For monitoring underground tank systems that are located on farms and that store motor vehicle or heating fuels used primarily for agricultural purposes, alternative monitoring methods include the following:

(A)  If the tank has a capacity of greater than 1,100 gallons but of 5,000 gallons or less, the tank shall be tested using the tank integrity test, at least once every three years, and the owner or operator shall utilize tank gauging on a monthly or more frequent basis, as required by the local agency, subject to the specifications provided in paragraph (7) of subdivision (c) of Section 2641 of Title 23 of the California Code of Regulations, as that section read on August 13, 1985.

(B)  If the tank has a capacity of more than 5,000 gallons, the tank shall be monitored pursuant to the methods for all other tanks specified in this subdivision.

(c)  The board shall develop regulations specifying monitoring alternatives. The local agency, or any other public agency specified by the local agency, shall approve the location and number of wells, the depth of wells, and the sampling frequency, pursuant to these regulations.

(d)  On or before December 22, 1998, the underground storage tank shall be replaced or upgraded to prevent releases due to corrosion or spills or overfills for the underground storage tank’s operating life.

(e)  (1)  All existing underground pressurized piping shall be equipped with an automatic line leak detector on or before December 22, 1990, and shall be retrofitted with secondary containment on or before December 22, 1998. Underground pressurized piping shall be tightness tested annually.

(2)  Paragraph (1) does not apply to existing pressurized piping containing motor vehicle fuel, if the pipeline is constructed of glass fiber reinforced plastic, cathodically protected steel, or steel clad with glass fiber reinforced plastic, is equipped with an automatic line leak detector, and is tightness tested annually.

(Amended by Stats. 2003, Ch. 42, Sec. 8. Effective July 7, 2003.)



25292.05

(a) On or before December 31, 2025, the owner or operator of an underground storage tank shall permanently close that underground storage tank in accordance with Section 25298 and the regulations adopted pursuant to that section, if the underground storage tank meets either of the following conditions:

(1) The underground storage tank is designed and constructed in accordance with paragraph (7) of subdivision (a) of Section 25291 and does not meet the requirements of paragraphs (1) to (6), inclusive, of subdivision (a) of Section 25291.

(2) The underground storage tank was installed on or before January 1, 1984, and does not meet the requirements of paragraphs (1) to (6), inclusive, of subdivision (a) of Section 25291.

(b) Notwithstanding subdivision (a), the board may adopt regulations to require the owner or operator of an underground storage tank to permanently close that underground storage tank before December 31, 2025, in accordance with Section 25298 and the regulations adopted pursuant to that section, if the underground storage tank meets the conditions specified in either paragraph (1) or (2) of subdivision (a) and the underground storage tank poses a high threat to water quality or public health. The board shall consult with stakeholders before adopting regulations pursuant to this subdivision.

(Added by Stats. 2014, Ch. 547, Sec. 1. Effective September 25, 2014.)



25292.1

All underground tank systems shall meet the following operational requirements:

(a)  The underground tank system shall be operated to prevent unauthorized releases, including spills and overfills, during the operating life of the tank, including during gauging, sampling, and testing for the integrity of the tank.

(b)  Where equipped with cathodic protection, the underground tank system shall be operated by a person with sufficient training and experience in preventing corrosion.

(c)  The underground tank system shall be structurally sound at the time of upgrade or repair.

(Amended by Stats. 1991, Ch. 1138, Sec. 2.)



25292.2

(a)  All owners and operators of an underground tank system shall maintain evidence of financial responsibility for taking corrective action and for compensating third parties for bodily injury and property damage caused by a release from the underground tank system, in accordance with regulations adopted by the board pursuant to Section 25299.3. The regulations shall include a schedule that requires that financial responsibility requirements are phased-in for all underground storage tank systems on or before October 26, 1990.

(b)  If the owner and the operator are separate persons, either the owner or the operator shall demonstrate compliance with subdivision (a).

(c)  An owner may comply with this article by entering into an agreement with the operator of the tank requiring the operator to demonstrate compliance with subdivision (a). However, both the owner and the operator are in violation of subdivision (a) if evidence of financial responsibility is not established and maintained in accordance with this article.

(Added by Stats. 1989, Ch. 1397, Sec. 14.)



25292.3

(a)  Upon the discovery of a significant violation of any requirement in this chapter that poses an imminent threat to human health or safety or the environment or of any regulation adopted pursuant to this chapter, the local agency may affix a red tag, in plain view, to the fill pipe of the noncompliant underground storage tank system in order to provide notice that delivery of petroleum into the system is prohibited.

(b)  Upon the discovery of a significant violation of any requirement in this chapter or of any regulation adopted pursuant to this chapter, the local agency may issue a notice of significant violation to the owner or operator. The owner or operator who receives a notice of significant violation shall, within seven days from receipt of the notice, correct the violation to the satisfaction of the local agency. If the owner or operator does not correct the violation within seven days, the local agency may affix a red tag, in plain view, to the fill pipe of the noncompliant underground storage tank system to provide notice that delivery of petroleum into the system is prohibited.

(c)  No owner or operator of a facility may deposit or allow the deposit of petroleum into an underground storage tank system that has a red tag affixed to the system’s fill pipe.

(d)  No person may deposit petroleum into an underground storage tank system that has a red tag affixed to its fill pipe.

(e)  No person shall remove, deface, alter, or otherwise tamper with a red tag so that the information contained on the tag is not legible.

(f)  Upon notification by the owner or operator that the violation has been corrected, the local agency shall inspect the underground storage tank system within five days to determine whether the system continues to be in significant violation. If the local agency determines that the system is no longer in significant violation, the local agency shall immediately remove the red tag.

(g)  The board shall adopt regulations to define significant violations for purposes of this section.

(Repealed and added by Stats. 2002, Ch. 999, Sec. 20. Effective January 1, 2003.)



25292.4

(a)  On and after November 1, 2000, an owner or operator of an underground storage tank system with a single-walled component that is located within 1,000 feet of a public drinking water well, as identified pursuant to the state GIS mapping database, shall implement a program of enhanced leak detection or monitoring, in accordance with the regulations adopted by the board pursuant to subdivision (c).

(b)  The board shall notify the owner and operator of each underground storage tank system that is located within 1,000 feet of a public drinking water well, as identified pursuant to the state GIS mapping database, of the owner’s and operator’s responsibilities pursuant to this section. The board shall provide each local agency with a list of tank systems within the local agency’s jurisdiction that are located within 1,000 feet of a public drinking water well, as identified pursuant to the state GIS mapping database.

(c)  The board shall adopt regulations to implement the enhanced leak detection and monitoring program required by subdivision (a). Before adopting these regulations, the board shall consult with the petroleum industry, local governments, environmental groups, and other interested parties to assess the appropriate technology and procedures to implement the enhanced leak detection and monitoring program required by subdivision (a). In adopting these regulations, the board shall consider existing leak detection technology and external monitoring techniques or procedures for underground storage tanks.

(d)  If the results of the enhanced leak detection test indicate that any component of the underground storage tank system is leaking liquid or vapor, the owner or operator shall take appropriate actions to correct the leakage, and the owner or operator shall retest the system using enhanced leak detection until the system is no longer leaking liquid or vapor.

(Amended by Stats. 2002, Ch. 999, Sec. 21. Effective January 1, 2003.)



25292.5

(a)  On or before January 1, 2005, the owner or operator of an underground storage tank system that is located within 1,000 feet of a public drinking water well, as identified pursuant to the state GIS mapping database, and that is not otherwise subject to subdivision (j) of Section 25290.1, subdivision (i) of Section 25290.2, or Section 25292.4, shall test the system once using an enhanced leak detection test. The enhanced leak detection test shall meet the requirements of subsection (e) of Section 2640 of, and Section 2644.1 of, Title 23 of the California Code of Regulations, as those regulations read on January 1, 2003, except that the requirement in those regulations to repeat the test every 36 months shall not apply.

(b)  On or before June 1, 2003, the board shall notify the owner and operator of each underground storage tank system that is located within 1,000 feet of a public drinking water well, as identified pursuant to the state GIS mapping database, of the owner’s and operators’ responsibilities pursuant to this section. The board shall provide each local agency with a list of tank systems within the local agency’s jurisdiction that are within 1,000 feet of a public drinking water well, as identified pursuant to the state GIS mapping database.

(c)  Notwithstanding subdivision (a), if the results of the enhanced leak detection test indicate that any component of the underground storage tank system is leaking liquid or vapor, the owner or operator shall take appropriate actions to correct the leakage, and the owner or operator shall retest the system using enhanced leak detection until the system is no longer leaking liquid or vapor.

(Amended by Stats. 2003, Ch. 42, Sec. 9. Effective July 7, 2003.)



25293

The owner or operator of the underground tank system shall monitor the tank system using the method specified on the permit for the tank system. Records of monitoring, testing, repairing, and closure shall be kept in sufficient detail to enable the local agency to determine whether the underground tank system is in compliance with the applicable provisions of this chapter, the regulations adopted by the board pursuant to Section 25299.3, and the permit issued for the operation of the tank system.

(Amended by Stats. 2003, Ch. 42, Sec. 10. Effective July 7, 2003.)



25294

Any unauthorized release from the primary containment which the operator is able to clean up within eight hours after the release was detected or should reasonably have been detected, and which does not escape from the secondary containment, does not increase the hazard of fire or explosion, and does not cause any deterioration of the secondary containment of the underground storage tank, shall be recorded on the operator’s monitoring reports.

(Added by renumbering Section 25284.3 by Stats. 1984, Ch. 1038, Sec. 15.)



25295

(a) (1) An unauthorized release that escapes from the secondary containment, or from the primary containment, if no secondary containment exists, increases the hazard of fire or explosion, or causes deterioration of the secondary containment of the underground tank system shall be reported by the owner or operator to the local agency within 24 hours after the release has been detected or should have been detected. The owner or operator of the underground tank system shall transmit the information specified in this paragraph regarding the unauthorized release to the local agency no later than five working days after the date of the occurrence of the unauthorized release. The information shall be submitted to the local agency on a written form or using an electronic format developed by the board and approved by the Secretary for Environmental Protection as consistent with the standardized electronic format and protocol requirements of Sections 71060 to 71065, inclusive, of the Public Resources Code. Either reporting method shall include all of the following:

(A) A description of the nature and volume of the unauthorized release.

(B) The corrective or remedial actions undertaken.

(C) Any further corrective or remedial actions, including investigative actions, that will be needed to clean up the unauthorized release and abate the effects of the unauthorized release.

(D) A time schedule for implementing the actions specified in subparagraph (C).

(E) The source and cause of the unauthorized release.

(F) The underground storage tank system’s record of compliance with this chapter, including data on equipment failures.

(G) Any other information the board deems necessary to implement or comply with this chapter, Chapter 6.75 (commencing with Section 25299.10), or the federal act.

(2) The local agency shall review the permit whenever there has been an unauthorized release or when it determines that the underground tank system is unsafe. In determining whether to modify or terminate the permit, the local agency shall consider the age of the tank, the methods of containment, the methods of monitoring, the feasibility of any required repairs, the concentration of the hazardous substances stored in the tank, the severity of potential unauthorized releases, and the suitability of any other long-term preventive measures that would meet the requirements of this chapter.

(b) (1) Each regional board and local agency shall submit a report to the board for all unauthorized releases, indicating for each unauthorized release the responsible party, the site name, the hazardous substance, the quantity of the unauthorized release if known, the actions taken to abate the problem, the source and cause of the unauthorized release, the underground storage tank system’s record of compliance with this chapter, data on equipment failures, and any other information that the board deems necessary to implement this chapter, Chapter 6.75 (commencing with Section 25299.10), or the federal act.

(2) The information required by this subdivision shall be submitted to the board and updated using the board’s Internet-accessible database that accepts data pursuant to Section 13196 of the Water Code.

(3) On and before December 1, 2012, and not less than annually thereafter, the board shall post and update on its Internet Web site, the information concerning unauthorized releases in the reports submitted pursuant to this subdivision.

(4) The board may adopt regulations pursuant to Section 25299.3 that specify reporting requirements for the implementation of this section, including, but not limited to, requirements for the electronic submission of the information required in a report submitted pursuant to this subdivision. If the board adopts these regulations, the board shall adopt the regulations as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary to avoid serious harm to the public peace, health, safety, or general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, including subdivision (e) of Section 11346.1 of the Government Code, the emergency regulations adopted pursuant to this subdivision shall be filed with, but shall not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the board.

(c) The reporting requirements imposed by this section are in addition to any requirements that may be imposed by Sections 13271 and 13272 of the Water Code.

(Amended by Stats. 2012, Ch. 536, Sec. 4. Effective January 1, 2013.)



25295.5

(a)  For purposes of this chapter, an unauthorized release includes, but is not limited to, a spill or overfill of a hazardous substance that meets both of the following conditions:

(1)  The spill or overfill occurs while the hazardous substance is being placed in an underground storage tank.

(2)  The spill or overfill is due to the use of improper equipment, faulty equipment, operator error, or inattention or overfilling.

(b)  A person who causes an unauthorized release of a hazardous substance specified in subdivision (a) shall immediately notify the owner or operator of the underground storage tank that a spill has occurred and the owner or operator shall comply with the requirements of Sections 25294 or 25295, whichever is applicable.

(c)  A spill or overfill shall not qualify for funds provided pursuant to Section 25299.51.

(Amended by Stats. 2003, Ch. 42, Sec. 12. Effective July 7, 2003.)



25296

(a)  If there has been any unauthorized release, as defined in Section 25294 or subdivision (a) of Section 25295, from an underground storage tank containing motor vehicle fuel not under pressure, the permitholder may repair the tank once by an interior-coating process if the tank meets all of the following requirements:

(1)  One of the following tests has been conducted to determine the thickness of the storage tank:

(A)  An ultrasonic test.

(B)  Certification by a special inspector that the shell will provide structural support for the interior lining. The special inspector shall make this certification by entering and inspecting the entire interior surface of the tank and shall base this certification upon the following procedures and criteria:

(i)  If the tank is made of fiberglass, the tank is cleaned so that no residue remains on the tank wall surface. The special inspector shall take interior diameter measurements and, if the cross-section has compressed more than 1 percent of the original diameter, the tank shall not be certified and shall also not be returned to service. The special inspector shall also conduct an interior inspection to identify any area where compression or tension cracking is occurring and shall determine whether additional glass fiber reinforcing is required for certification before the tank may be lined.

(ii)  If the tank is made of steel, the tank interior surface shall be abrasive blasted completely free of scale, rust, and foreign matter, as specified in the American Petroleum Institute’s recommended practice 16-31, relating to white metal blasting. The special inspection shall sound any perforations or areas showing corrosion pitting with a brass ballpeen hammer to enlarge the perforation or break through a potentially thin steel area. Tanks that have any of the following defects shall not be certified or returned to service:

(I)  A tank which has an open seam or a split longer than three inches.

(II)  A tank which has a perforation larger than one and one-half inches in diameter, or a gauging opening larger than two and one-half inches in diameter.

(III)  A tank with five or more perforations.

(IV)  A tank with 20 or more perforations in a 500 square foot area.

(V)  A tank with a perforation larger than one-half inch.

(C)  A test approved by the board as comparable to the tests specified in subparagraph (A) or (B).

If the person conducting the test determines that the test results indicate that the tank has a serious corrosion problem, the local agency may require additional corrosion protection for the tank or may prohibit the permitholder from making the repair.

(2)  The material used to repair the tank by an interior-coating process is compatible with the motor vehicle fuel that is stored, as approved by the board by regulation.

(3)  The material used to repair the tank by an interior-coating process is applied in accordance with nationally recognized engineering practices such as the American Petroleum Institute’s recommended practice No. 1631 for the interior lining of existing underground storage tanks.

(4)  Before the tank is placed back into service following the repair, the tank is tested in the operating condition using the tank integrity test.

(b)  The board may adopt regulations, in consultation with the State Fire Marshal, for the repair of underground storage tanks, which may include, but are not limited to, a requirement that a test be conducted to determine whether the interior-coating process has bonded to the wall of the tank. The standards specified in subdivision (a) shall remain in effect until the adoption of these regulations.

(c)  The board shall, by regulation, require that monitoring systems be installed when a repair is made pursuant to this section. For purposes of this subdivision, “monitoring system” means a continuous leak detection and alarm system which is located in monitoring wells adjacent to an underground storage tank and which is approved by the board.

(d)  If there has not been an unauthorized release, as defined in subdivision (a) of Section 25295, from an underground storage tank containing motor vehicle fuel not under pressure, the permitholder may line the interior of the tank as a preventative measure. If an unauthorized release occurs from a tank which was lined as a preventative measure, the permitholder shall not reline the tank again.

(Amended by Stats. 1987, Ch. 1372, Sec. 8.)



25296.09

(a)  (1)  If the board enters into an agreement with a local agency and the Santa Clara Valley Water District pursuant to subdivision (j) of Section 25297.1, the Santa Clara Valley Water District shall have the same authority and responsibility as a local agency for purposes of Sections 25296.10 to 25297.2, inclusive, and for purposes of Sections 25299.36, 25299.38, 25299.39.2, 25299.39.3, 25299.51, 25299.53, and 25299.57.

(2)  Paragraph (1) shall remain operative only until June 30, 2005.

(3)  The inoperation of paragraph (1) does not affect the validity of any action taken by the Santa Clara Valley Water District before June 30, 2005, and does not provide a defense for an owner, operator, or other responsible party who fails to comply with that action.

(4)  Nothing in this section implies that the Santa Clara Valley Water District has CUPA authority other than authority for the local oversight program in accordance with paragraph (1).

(b)  (1)  The Legislature hereby finds and declares that, beginning in 1988, and continuing each year since that date, the Santa Clara Valley Water District has had a role in implementing the requirements of the provisions listed in subdivision (a).

(2)  The Legislature hereby finds and declares that the funding provided by the state to the Santa Clara Valley Water District for the work described in paragraph (1) is hereby ratified.

(c)  (1)  Any action taken by the Santa Clara Valley Water District that a local agency is otherwise authorized to take pursuant to Sections 25296.10 to 25297.2, inclusive, and Sections 25299.36, 25299.38, 25299.39.2, 25299.39.3, 25299.51, 25299.53, and 25299.57, and that was taken by the Santa Clara Valley Water District on and after January 1, 1988, and continuing on and before January 1, 2005, or until the effective date of an agreement entered into pursuant to subdivision (j) of Section 25297.1, whichever date occurs first, is hereby ratified as having been taken pursuant to this chapter and Chapter 6.75 (commencing with Section 25299.10). However, this ratification applies only to an action that would be valid only if an agreement pursuant to subdivision (j) of Section 25297.1 had been in effect at the time of the action and that otherwise complies with applicable law.

(2)  This subdivision does not apply to any action taken by the Santa Clara Valley Water District that is the subject of a civil action pending on June 12, 2003.

(Amended by Stats. 2004, Ch. 89, Sec. 1. Effective July 1, 2004.)



25296.10

(a) Each owner, operator, or other responsible party shall take corrective action in response to an unauthorized release in compliance with this chapter and the regulations adopted pursuant to Section 25299.3. In adopting corrective action regulations, the board shall develop corrective action requirements for health hazards and protection of the environment, based on the severity of the health hazards and the other factors listed in subdivision (b). The corrective action regulations adopted by the board pursuant to Section 25299.77 to implement Section 25299.37, as that section read on January 1, 2002, that were in effect before January 1, 2003, shall continue in effect on and after January 1, 2003, until revised by the board to implement this section and shall be deemed to have been adopted pursuant to Section 25299.3.

(b) Any corrective action conducted pursuant to this chapter shall ensure protection of human health, safety, and the environment. The corrective action shall be consistent with any applicable waste discharge requirements or other order issued pursuant to Division 7 (commencing with Section 13000) of the Water Code, all applicable state policies for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7 of the Water Code, and all applicable water quality control plans adopted pursuant to Section 13170 of the Water Code and Article 3 (commencing with Section 13240) of Chapter 4 of Division 7 of the Water Code.

(c) (1)  When a local agency, the board, or a regional board requires an owner, operator, or other responsible party to undertake corrective action, including preliminary site assessment and investigation, pursuant to an oral or written order, directive, notification, or approval issued pursuant to this section, or pursuant to a cleanup and abatement order or other oral or written directive issued pursuant to Division 7 (commencing with Section 13000) of the Water Code, the owner, operator, or other responsible party shall prepare a work plan that details the corrective action the owner, operator, or other responsible party shall take to comply with the requirements of subdivisions (a) and (b) and the corrective action regulations adopted pursuant to Section 25299.3.

(2) The work plan required by paragraph (1) shall be prepared in accordance with the regulations adopted pursuant to Section 25299.3. The work plan shall include a schedule and timeline for corrective action.

(3) At the request of the owner, operator, or other responsible party, the local agency, the board, or the regional board shall review a work plan prepared pursuant to paragraph (1) and either accept the work plan, if it meets the requirements of the section, or disapprove the work plan if it does not meet those requirements. If the local agency, board, or the regional board accepts the work plan, it shall indicate to the owner, operator, or other responsible party, the actions or other elements of the work plan that are, in all likelihood, adequate and necessary to meet the requirements of this section, and the actions and elements that may be unnecessary. If the local agency, board, or regional board disapproves the work plan, it shall state the reasons for the disapproval.

(4) In the interests of minimizing environmental contamination and promoting prompt cleanup, the responsible party may begin implementation of the proposed action after the work plan has been submitted but before the work plan has received regulatory agency acceptance, except that implementation of the work plan may not begin until 60 calendar days from the date of submittal, unless the responsible party is otherwise directed in writing by the regulatory agency. However, before beginning implementation pursuant to this paragraph, the responsible party shall notify the regulatory agency of the intent to initiate proposed actions set forth in the submitted work plan.

(5) The owner, operator, or other responsible party shall conduct corrective actions in accordance with the work plan approved pursuant to this section.

(6) When the local agency, the board, or the regional board requires a responsible party to conduct corrective action pursuant to this section, it shall inform the responsible party of its right to request the designation of an administering agency to oversee the site investigation and remedial action at its site pursuant to Section 25262 and, if requested to do so by the responsible party, the local agency shall provide assistance to the responsible party in preparing and processing a request for that designation.

(d) (1) This subdivision applies only to an unauthorized release from a petroleum underground storage tank that is subject to Chapter 6.75 (commencing with Section 25299.10).

(2) Notwithstanding Section 25297.1, the board shall implement a procedure that does not assess an owner, operator, or responsible party taking corrective action pursuant to this chapter for the costs of a local oversight program pursuant to paragraph (4) of subdivision (d) of Section 25297.1. The board shall institute an internal procedure for assessing, reviewing, and paying those costs directly between the board and the local agency.

(e) A person to whom an order is issued pursuant to subdivision (c), shall have the same rights of administrative and judicial appeal and review as are provided by law for cleanup and abatement orders issued pursuant to Section 13304 of the Water Code.

(f) (1) If a person to whom an order is issued pursuant to subdivision (c) does not comply with the order, the board, a regional board, or the local agency may undertake or contract for corrective action.

(2) The board, a regional board, or local agency shall be permitted reasonable access to property owned or possessed by an owner, operator, or responsible party as necessary to perform corrective action pursuant to this subdivision. The access shall be obtained with the consent of the owner or possessor of the property or, if the consent is withheld, with a warrant duly issued pursuant to the procedure described in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, if there is an emergency affecting public health or safety, or the environment, the board, a regional board, or local agency may enter the property without consent or the issuance of a warrant.

(3) The board, a regional board, or local agency may recover its costs incurred under this subdivision pursuant to Section 13304 of the Water Code. If the unauthorized release is from an underground storage tank that is subject to Chapter 6.75 (commencing with Section 25299.10), the board, a regional board, or local agency may also recover its costs pursuant to Section 25299.70.

(g) The following uniform closure letter shall be issued to the owner, operator, or other responsible party taking corrective action at an underground storage tank site by the local agency or the regional board with jurisdiction over the site, or the board, upon a finding that the underground storage tank site is in compliance with the requirements of subdivisions (a) and (b) and with any corrective action regulations adopted pursuant to Section 25299.3 and that no further corrective action is required at the site:

“[Case File Number]

Dear [Responsible Party]

This letter confirms the completion of a site investigation and corrective action for the underground storage tank(s) formerly located at the above-described location. Thank you for your cooperation throughout this investigation. Your willingness and promptness in responding to our inquiries concerning the former underground storage tank(s) are greatly appreciated.

Based on information in the above-referenced file and with the provision that the information provided to this agency was accurate and representative of site conditions, this agency finds that the site investigation and corrective action carried out at your underground storage tank(s) site is in compliance with the requirements of subdivisions (a) and (b) of Section 25296.10 of the Health and Safety Code and with corrective action regulations adopted pursuant to Section 25299.3 of the Health and Safety Code and that no further action related to the petroleum release(s) at the site is required.

This notice is issued pursuant to subdivision (g) of Section 25296.10 of the Health and Safety Code.

Please contact our office if you have any questions regarding this matter.

Sincerely,

[Name of Board Executive Director, Regional Board Executive Officer, or Local Agency Director]”

(h) Any order, directive, notification, or approval issued under Section 25299.37 as that section read on January 1, 2002, that was issued on or before January 1, 2003, shall be deemed to have been issued pursuant to this section.

(i) On or after January 1, 2012, uniform closure letters issued pursuant to subdivision (g) shall include language notifying the owner, operator, or other responsible party of the 365-day claim filing deadline specified in paragraph (1) of subdivision (l) of Section 25299.57.

(Amended by Stats. 2011, Ch. 571, Sec. 2. Effective October 8, 2011.)



25296.15

(a)  No closure letter shall be issued pursuant to this chapter unless all of the following conditions are met:

(1)  The soil or groundwater, or both, where applicable, at the site have been tested for MTBE.

(2)  The results of that testing are known to the regional board.

(3)  The board, the regional board, or the local agency makes the finding specified in subdivision (g) of Section 25296.10.

(b)  Paragraphs (1) and (2) of subdivision (a) do not apply to a closure letter for a tank case for which the board, a regional board, or local agency determines that the tank has only contained diesel or jet fuel.

(Added by renumbering Section 25299.37.1 by Stats. 2002, Ch. 999, Sec. 35. Effective January 1, 2003.)



25296.20

(a)  The local agency, the board, or a regional board shall not consider corrective action or site closure proposals from the primary or active responsible party, issue a closure letter, or make a determination that no further corrective action is required with respect to a site upon which there was an unauthorized release from an underground storage tank unless all current record owners of fee title to the site of the proposed action have been notified of the proposed action by the local agency, board, or regional board.

(b)  The local agency, board, or regional board shall take all reasonable steps necessary to accommodate responsible landowner participation in the cleanup or site closure process and shall consider all input and recommendations from any responsible landowner wishing to participate.

(Added by Stats. 2002, Ch. 999, Sec. 24. Effective January 1, 2003.)



25296.25

(a)  (1)  Unless the board, in consultation with local agencies and the regional board, determines that a site is an emergency site, the board, at the request of a responsible party who is eligible for reimbursement of corrective action costs under Chapter 6.75 (commencing with Section 25299.10), may suspend additional corrective action or investigation work at a site, based on a preliminary site assessment conducted in accordance with the corrective action regulations adopted by the board, but the board shall not suspend any of the following activities pursuant to this section:

(A)  Removal of, or approved modifications of, existing tanks.

(B)  Excavation of petroleum saturated soil or removal of excess petroleum from saturated soil.

(C)  Removal of free product from the saturated and unsaturated zones.

(D)  Periodic monitoring to ensure that released petroleum is not migrating in an uncontrolled manner that will cause the site to become an emergency site.

(2)  For purposes of this subdivision, “emergency site” means a site that, because of an unauthorized release of petroleum, meets one of the following conditions:

(A)  The site presents an imminent threat to public health or safety or the environment.

(B)  The site poses a substantial probability of causing a condition of contamination or nuisance, as defined in Section 13050 of the Water Code, or of causing pollution of a source of drinking water at a level that is a violation of a primary or secondary drinking water standard adopted by the State Department of Health Services pursuant to Chapter 4 (commencing with Section 116270) of Part 12 of Division 104.

(b)  The suspension shall continue until one of the following occurs:

(1)  The board provides the eligible responsible party with a letter of commitment pursuant to Chapter 6.75 (commencing with Section 25299.10) that the party will receive reimbursement for the corrective action.

(2)  The responsible party requests in writing that the suspension be terminated and that the work continue.

(3)  The fund established pursuant to Article 6 (commencing with Section 25299.50) of Chapter 6.75 is no longer in existence.

(c)  The board shall adopt regulations pursuant to Section 25299.3 that specify the conditions under which a site is an imminent threat to public health or safety or to the environment or poses a substantial probability of causing a condition of contamination, nuisance, or pollution as specified in paragraph (2) of subdivision (a). The board shall not suspend corrective action or investigation work at any site pursuant to this section until the effective date of the regulations adopted by the board pursuant to this subdivision.

(Added by Stats. 2002, Ch. 999, Sec. 25. Effective January 1, 2003.)



25296.30

(a)  The board, in consultation with the State Department of Health Services, shall develop guidelines for the investigation and cleanup of methyl tertiary-butyl ether (MTBE) and other ether-based oxygenates in groundwater. The guidelines shall include procedures for determining, to the extent practicable, whether the contamination associated with an unauthorized release of MTBE is from the tank system prior to the system’s most recent upgrade or replacement or if the contamination is from an unauthorized release from the current tank system.

(b)  The board, in consultation with the State Department of Health Services, shall develop appropriate cleanup standards for contamination associated with a release of methyl tertiary-butyl ether.

(Added by Stats. 2002, Ch. 999, Sec. 26. Effective January 1, 2003.)



25296.35

(a)  The board shall develop, implement, and maintain a system for storing and retrieving data from cases involving discharges of petroleum from underground storage tanks to allow regulatory agencies and the general public to use historic data in making decisions regarding permitting, land use, and other matters. The system shall be accessible to government agencies and the general public and shall include the reports submitted to the board by regional boards or local agencies pursuant to Section 25295. A site included in the data system shall be clearly designated as having no residual contamination if, at the time a closure letter is issued for the site pursuant to Section 25296.10 or at any time after that closure letter is issued, the board determines that no residual contamination remains on the site.

(b) For purposes of this section, “residual contamination” means the petroleum that remains on a site after a corrective action has been carried out and the cleanup levels established by the corrective action plan for the site, pursuant to subdivision (g) of Section 2725 of Title 23 of the California Code of Regulations, have been achieved.

(Amended by Stats. 2011, Ch. 571, Sec. 3. Effective October 8, 2011. Operative October 8, 2011, pursuant to Stats. 2011, Ch. 571, Sec. 9.)



25296.40

(a)  (1) Any owner or operator, or other responsible party who has an underground storage tank case and who believes that the corrective action plan for the site has been satisfactorily implemented, but where closure has not been granted, may petition the board for a review of the case.

(2) Upon receipt of a petition pursuant to paragraph (1), the board may close any underground storage tank case or require closure of any underground storage tank case where an unauthorized release has occurred, if the board determines that corrective action at the site is in compliance with all of the requirements of subdivisions (a) and (b) of Section 25296.10 and the corrective action regulations adopted pursuant to Section 25299.3. Before closing or requiring closure of an underground storage tank case, the board shall provide an opportunity for reviewing and providing responses to the petition to the applicable regional board and local agency, and to the water replenishment district, municipal water district, county water district, or special act district with groundwater management authority if the underground storage tank case is located in the jurisdiction of that district.

(b) An aggrieved person may, not later than 30 days from the date of final action by the board, pursuant to subdivision (a), file with the superior court a petition for writ of mandate for review of the decision. If the aggrieved person does not file a petition for writ of mandate within the time provided by this subdivision, a board decision shall not be subject to review by any court. Section 1094.5 of the Code of Civil Procedure shall govern proceedings for which petitions are filed pursuant to this subdivision. For purposes of subdivision (c) of Section 1094.5 of the Code of Civil Procedure, the court shall uphold the decision if the decision is based upon substantial evidence in light of the whole record.

(c) The authority provided under this section does not limit a person’s ability to petition the board for review under any other state law.

(Amended by Stats. 2011, Ch. 571, Sec. 4. Effective October 8, 2011. Operative October 8, 2011, pursuant to Stats. 2011, Ch. 571, Sec. 9.)



25297

The local agency may request the following agencies to utilize that agency’s authority to remedy the effects of, and remove, any hazardous substance which has been released from an underground storage tank:

(a)  The department which may take action pursuant to Chapter 6.8 (commencing with Section 25300) and, for this purpose, any unauthorized release shall be deemed a release as defined in Section 25320.

(b)  A regional water quality control board may take action pursuant to Division 7 (commencing with Section 13000) of the Water Code and, for this purpose, the discharged hazardous substance shall be deemed a waste as defined in subdivision (d) of Section 13050.

(Added by renumbering Section 25285 by Stats. 1984, Ch. 1038, Sec. 18.)



25297.01

(a) In addition to the authority granted to the board pursuant to Division 7 (commencing with Section 13000) of the Water Code and to the department pursuant to Chapter 6.8 (commencing with Section 25300), the board, in cooperation with the department, shall develop and implement a local oversight program for the abatement of, and oversight of the abatement of, unauthorized releases of hazardous substances from underground storage tanks by a local agency certified pursuant to this section.

(b) On and after July 1, 2013, only a city or county certified pursuant to subdivision (c) may implement a local oversight program. The board may enter into an agreement pursuant to Section 25297.1 with a certified city or county to implement the oversight program.

(c) The board may certify a city or county if the board determines that the city or county is qualified to oversee or perform the abatement of unauthorized releases of hazardous substances from underground storage tanks. The board shall consider, as criteria for determining whether a city or county is qualified, at a minimum, all of the following factors:

(1) Adequacy of the technical expertise possessed by the city or county.

(2) Adequacy of staff resources.

(3) Adequacy of budget resources and funding mechanisms.

(4) Training requirements.

(5) Past performance in implementing and enforcing corrective action requirements.

(6) Recordkeeping and accounting systems.

(d) The board shall adopt procedures and criteria for certifying and withdrawing certification from cities and counties pursuant to this section. The adoption of these procedures and criteria shall not be considered as regulations subject to, and shall be exempt from, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) If the board does not, by July 1, 2013, certify a city or county that has been implementing a local oversight program pursuant to an agreement entered into with the board on or before January 1, 2013, the board shall assign the cases from that city or county to the appropriate regional board or to a city or county that is certified by the board. An order or directive issued by that uncertified city or county on or before July 1, 2013, shall remain in effect and may be enforced by the regional board or certified city or county that receives the case.

(f) The board shall review, at least once every three years, the ability of the certified city or county to carry out the local oversight program. When conducting this review, the board shall consider the certification criteria contained in paragraphs (1) to (6), inclusive, of subdivision (c) and the criteria adopted pursuant to subdivision (d). The board may, after conducting the review, withdraw the certification of the city or county. Upon making this withdrawal, the cases of the former certified city or county shall be transferred from the city or county and the orders and directives issued by the former certified city or county shall remain effective and enforceable in accordance with subdivision (e). The board shall not make the effective date for the withdrawal of a certification before the expiration date of the local oversight program agreement entered into between the board and the certified city or county pursuant to Section 25297.1, unless the certified city or county fails to comply with the agreement.

(Added by Stats. 2012, Ch. 536, Sec. 5. Effective January 1, 2013.)



25297.1

(a) (1) For purposes of implementing, pursuant to Section 25297.01, the local oversight program for the abatement of, and oversight of the abatement of, unauthorized releases of hazardous substances from underground storage tanks, the board may enter into in an agreement specified in subdivision (b) with the local agency.

(2) A city or county that the board selected pursuant to this section, as it read on January 1, 2012, which entered into an agreement with the board before July 1, 2013, may apply to the board for certification pursuant to Section 25297.01. The city or county may continue to implement the oversight program until July 1, 2013, and after that date the city or county shall either be certified or be subject to subdivision (e) of Section 25297.01.

(3) On and after June 30, 2013, the board may enter into an agreement pursuant to this section only with a city or county certified pursuant to Section 25297.01.

(b) In implementing the local oversight program for the abatement of, and oversight of the abatement of, unauthorized releases of hazardous substances from underground storage tanks, the board may select a local agency to enter into an agreement with the board. When selecting a local agency, the board shall, from among those local agencies that apply to the board, give first priority to those local agencies that have demonstrated prior experience in cleanup, abatement, or other actions necessary to remedy the effects of unauthorized releases of hazardous substances from underground storage tanks. The board shall enter into an agreement with only those local agencies that have implemented this chapter and that, except as provided in Section 25404.5, have begun to collect and transmit to the board the surcharge or fees pursuant to subdivision (b) of Section 25287. The agreement shall provide for the local agency to perform, or cause to be performed, any cleanup, abatement, or other action necessary to remedy the effects of a release of hazardous substances from an underground storage tank with respect to which the local agency has enforcement authority pursuant to this section. The board may not enter into an agreement with a local agency for soil contamination cleanup or for groundwater contamination cleanup unless the board determines that the local agency has a demonstrated capability to oversee or perform the cleanup. The implementation of the cleanup, abatement, or other action shall be consistent with procedures adopted by the board pursuant to subdivision (d) and shall be based upon cleanup standards specified by the board or regional board.

(c) The board shall provide funding to a local agency that enters into an agreement pursuant to subdivision (b) for the reasonable costs incurred by the local agency in overseeing any cleanup, abatement, or other action taken by a responsible party to remedy the effects of unauthorized releases from underground storage tanks.

(d) The board shall adopt administrative and technical procedures, as part of the state policy for water quality control adopted pursuant to Section 13140 of the Water Code, for cleanup and abatement actions taken by a local agency with which the board has entered into an agreement pursuant to this section. The procedures shall include, but not be limited to, all of the following:

(1) Guidelines as to which sites may be assigned to the local agency.

(2) The content of the agreements.

(3) Procedures by which a responsible party may petition the board or a regional board for review, pursuant to Article 2 (commencing with Section 13320) of Chapter 5 of Division 7 of the Water Code, or pursuant to Chapter 9.2 (commencing with Section 2250) of Division 3 of Title 23 of the California Code of Regulations, or any successor regulation, as applicable, of actions or decisions of the local agency in implementing the cleanup, abatement, or other action.

(4) Protocols for assessing and recovering money from responsible parties for any reasonable and necessary costs incurred by the local agency in implementing this section, as specified in subdivision (i), unless the cleanup or abatement action is subject to subdivision (d) of Section 25296.10.

(5) Quantifiable measures to evaluate the outcome of a pilot program established pursuant to this section.

(e) Any agreement between the regional board and a local agency to carry out a local oversight program pursuant to this section shall require both of the following:

(1) The local agency shall establish and maintain accurate accounting records of all costs it incurs pursuant to this section and shall periodically make these records available to the board. The Controller may annually audit these records to verify the hourly oversight costs charged by a local agency. The board shall reimburse the Controller for the cost of the audits of a local agency’s records conducted pursuant to this section.

(2) The board and the department shall make reasonable efforts to recover costs incurred pursuant to this section from responsible parties, and may pursue any available legal remedy for this purpose.

(f) The board shall develop a system for maintaining a database for tracking expenditures of funds pursuant to this section, and shall make this data available to the Legislature upon request.

(g) (1) Sections 25355.5 and 25356 do not apply to expenditures from the Toxic Substances Control Account for oversight of abatement of releases from underground storage tanks as part of the local oversight program conducted pursuant to an agreement entered into pursuant to this section.

(2) A local agency that enters into an agreement pursuant to subdivision (b) shall notify the responsible party, for any site subject to a cleanup, abatement, or other action taken pursuant to the local oversight program established pursuant to this section, that the responsible party is liable for not more than 150 percent of the total amount of site-specific oversight costs actually incurred by the local agency.

(h) Any aggrieved person may petition the board or regional board for review of the action or failure to act of a local agency that enters into an agreement pursuant to subdivision (b), at a site subject to cleanup, abatement, or other action conducted as part of the local oversight program established pursuant to this section, in accordance with the procedures adopted by the board or regional board pursuant to subdivision (d).

(i) (1) For purposes of this section, site-specific oversight costs include only the costs of the following activities, when carried out by the staff of a local agency or the local agency’s authorized representative, that are either technical program staff or their immediate supervisors:

(A) Responsible party identification and notification.

(B) Site visits.

(C) Sampling activities.

(D) Meetings with responsible parties or responsible party consultants.

(E) Meetings with the regional board or with other affected agencies regarding a specific site.

(F) Review of reports, workplans, preliminary assessments, remedial action plans, or postremedial monitoring.

(G) Development of enforcement actions against a responsible party.

(H) Issuance of a closure document.

(2) The responsible party is liable for the site-specific oversight costs, calculated pursuant to paragraphs (3) and (4), incurred by a local agency, in overseeing any cleanup, abatement, or other action taken pursuant to an agreement entered into pursuant to this section to remedy an unauthorized release from an underground storage tank.

(3) Notwithstanding the requirements of any other law, the amount of liability of a responsible party for the oversight costs incurred by the local agency and by the board and regional boards in overseeing any action pursuant to an agreement entered into pursuant to this section shall be calculated as an amount not more than 150 percent of the total amount of the site-specific oversight costs actually incurred by the local agency and shall not include the direct or indirect costs incurred by the board or regional boards.

(4) (A) The total amount of oversight costs for which a local agency may be reimbursed shall not exceed one hundred fifteen dollars ($115) per hour, multiplied by the total number of site-specific hours performed by the local agency.

(B) The total amount of the costs per site for administration and technical assistance to local agencies by the board and the regional board entering into agreements pursuant to subdivision (b) shall not exceed a combined total of thirty-five dollars ($35) for each hour of site-specific oversight. The board shall base its costs on the total hours of site-specific oversight work performed by all participating local agencies. The regional board shall base its costs on the total number of hours of site-specific oversight costs attributable to the local agency that received regional board assistance.

(C) The amounts specified in subparagraphs (A) and (B) are base rates for the 1990–91 fiscal year. Commencing July 1, 1991, and for each fiscal year thereafter, the board shall adjust the base rates annually to reflect increases or decreases in the cost of living during the prior fiscal year, as measured by the implicit price deflator for state and local government purchases of goods and services, as published by the United States Department of Commerce or by a successor agency of the federal government.

(5) In recovering costs from responsible parties for costs incurred under this section, the local agency shall prorate any costs identifiable as startup costs over the expected number of cases that the local agency will oversee during a 10-year period. A responsible party who has been assessed startup costs for the cleanup of any unauthorized release that, as of January 1, 1991, is the subject of oversight by a local agency, shall receive an adjustment by the local agency in the form of a credit, for the purposes of cost recovery. Startup costs include all of the following expenses:

(A) Small tools, safety clothing, cameras, sampling equipment, and other similar articles necessary to investigate or document pollution.

(B) Office furniture.

(C) Staff assistance needed to develop computer tracking of financial and site-specific records.

(D) Training and setup costs for the first six months of the local agency program.

(6) This subdivision does not apply to costs that are required to be recovered pursuant to Article 7.5 (commencing with Section 25385) of Chapter 6.8.

(j) The inoperation of former paragraph (1) of this subdivision does not affect the validity of any action taken by the Santa Clara Valley Water District before June 30, 2005, and does not provide a defense for an owner, operator, or other responsible party who fails to comply with that action.

(k) Notwithstanding subdivisions (a) and (b), any agreement entered into before January 1, 2013, between a regional board and a water district to oversee, coordinate, or implement a cooperative oversight program will remain in effect in accordance with the terms of that agreement or the terms of that agreement as may be amended from time to time.

(Amended by Stats. 2012, Ch. 536, Sec. 6. Effective January 1, 2013.)



25297.15

(a)  (1)  The local agency shall not consider cleanup or site closure proposals from the primary or active responsible party, issue a closure letter, or make a determination that no further action is required with respect to a site upon which there was an unauthorized release of hazardous substances from an underground storage tank subject to this chapter unless all current record owners of fee title to the site of the proposed action have been notified of the proposed action by the primary or active responsible party.

(2)  Notwithstanding subdivision (g) of Section 25297.1, the local agency shall also notify the primary or active responsible party of their responsibility under this subdivision.

(3)  The primary or active responsible party shall certify to the local agency in writing that the notification requirement in this subdivision has been met and provide a complete mailing list of all record fee title owners to the local agency.

(b)  The local agency shall take all reasonable steps necessary to accommodate responsible landowner participation in the cleanup or site closure process and shall consider all input and recommendations from any responsible landowner wishing to participate.

(Added by Stats. 1998, Ch. 255, Sec. 1. Effective January 1, 1999.)



25297.2

Any local agency which performs, or causes to be performed, any cleanup, abatement, or other action necessary to remedy the effects of a release of hazardous substances from an underground storage tank is immune from liability for this action to the same extent as the board or regional board is immune if the board or regional board had performed the cleanup, abatement, or other action.

(Added by Stats. 1988, Ch. 1431, Sec. 2. Effective September 27, 1988.)



25297.3

(a) The Leaking Underground Storage Tank Cost Recovery Fund is hereby created in the General Fund and the money in the fund may be expended, upon appropriation by the Legislature, for the purposes specified in subdivisions (c), (d), and (e).

(b) All of the following amounts shall be deposited in the Leaking Underground Storage Tank Cost Recovery Fund:

(1) All money recovered pursuant to the federal act for purposes of this chapter.

(2) Notwithstanding Section 16475 of the Government Code, all interest earned upon any money deposited in the Leaking Underground Storage Tank Cost Recovery Fund.

(3) Upon receipt of a written request from the board, the Controller shall transfer to the Leaking Underground Storage Tank Cost Recovery Fund the cash balance of the account in the Special Deposit Fund, as specified in Section 16370 of the Government Code, in which is deposited all money recovered pursuant to the federal act.

(c) The board may expend the money in the Leaking Underground Storage Tank Cost Recovery Fund for the purpose of taking any of the following actions with respect to underground storage tanks containing petroleum, as defined in the federal act:

(1) Enforcement activities.

(2) Corrective action and oversight.

(3) Cost recovery.

(4) Relocation of residents and provision of water supplies.

(5) Exposure assessments.

(d) The board may expend the money in the Leaking Underground Storage Tank Cost Recovery Fund for administrative expenses related to carrying out the activities specified in subdivision (c).

(e) The Controller may expend money in the Leaking Underground Storage Tank Cost Recovery Fund, upon appropriation by the Legislature, for the costs that are incurred on behalf of the Controller for corrective action, as defined in Section 25299.14, at the site located at 622 East Lindsay in the City of Stockton.

(f) After the corrective action at the site specified in subdivision (e) is complete, in accordance with a uniform closure letter issued pursuant to subdivision (g) of Section 25296.10, all unencumbered funds in the Leaking Underground Storage Tank Fund, and all net proceeds from the sale or other disposition of the site made on behalf of the Controller, shall be transferred to the Underground Storage Tank Cleanup Fund.

(Amended by Stats. 2007, Ch. 179, Sec. 26. Effective August 24, 2007.)



25298

(a)  No person shall abandon an underground tank system or close or temporarily cease operating an underground tank system, except as provided in this section.

(b)  An underground tank system that is temporarily taken out of service, but which the owner or operator intends to return to use, shall continue to be subject to all the permit, inspection, and monitoring requirements of this chapter and all applicable regulations adopted by the board pursuant to Section 25299.3, unless the owner or operator complies with subdivision (c) for the period of time the underground tank system is not in use.

(c)  No person shall close an underground tank system unless the person undertakes all of the following actions:

(1)  Demonstrates to the local agency that all residual amounts of the hazardous substance or hazardous substances which were stored in the tank system prior to its closure have been removed, properly disposed of, and neutralized.

(2)  Adequately seals the tank system to minimize any threat to the public safety and the possibility of water intrusion into, or runoff from, the tank system.

(3)  Provides for, and carries out, the maintenance of the tank system as the local agency determines is necessary for the period of time the local agency requires.

(4)  Demonstrates to the appropriate agency, which has jurisdiction over the site, that the site has been investigated to determine if there are any present, or were past, releases, and if so, that appropriate corrective or remedial actions have been taken.

(Amended by Stats. 2003, Ch. 42, Sec. 13. Effective July 7, 2003.)



25298.5

The analysis of any material that is required to demonstrate compliance with this chapter or Chapter 6.75 (commencing with Section 25299.10) shall be performed by a laboratory accredited by the department pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101.

(Amended by Stats. 1997, Ch. 814, Sec. 6. Effective January 1, 1998.)



25299

(a) An operator of an underground tank system shall be liable for a civil penalty of not less than five hundred dollars ($500) or more than five thousand dollars ($5,000) for each underground storage tank for each day of violation for any of the following violations:

(1) Operating an underground tank system that has not been issued a permit, in violation of this chapter.

(2) Violation of an applicable requirement of the permit issued for the operation of the underground tank system.

(3) Failure to maintain records, as required by this chapter.

(4) Failure to report an unauthorized release, as required by Sections 25294 and 25295.

(5) Failure to properly close an underground tank system, as required by Section 25298.

(6) Violation of an applicable requirement of this chapter or any regulation adopted by the board pursuant to Section 25299.3.

(7) Failure to permit inspection or to perform a monitoring, testing, or reporting required pursuant to Section 25288 or 25289.

(8) Making a false statement, representation, or certification in an application, record, report, or other document submitted or required to be maintained pursuant to this chapter.

(9) Tampering with or otherwise disabling automatic leak detection devices or alarms.

(b) An owner of an underground tank system shall be liable for a civil penalty of not less than five hundred dollars ($500) or more than five thousand dollars ($5,000) per day for each underground storage tank, for each day of violation, for any of the following violations:

(1) Failure to obtain a permit as specified by this chapter.

(2) Failure to repair or upgrade an underground tank system in accordance with this chapter.

(3) Abandonment or improper closure of an underground tank system subject to this chapter.

(4) Violation of an applicable requirement of the permit issued for operation of the underground tank system.

(5) Violation of an applicable requirement of this chapter or a regulation adopted by the board pursuant to Section 25299.3.

(6) Failure to permit inspection or to perform a monitoring, testing, or reporting required pursuant to Section 25288 or 25289.

(7) Making a false statement, representation, or certification in an application, record, report, or other document submitted or required to be maintained pursuant to this chapter.

(c) A person who intentionally fails to notify the board, the regional board, or the local agency when required to do so by this chapter or who submits false information in a permit application, amendment, or renewal, pursuant to Section 25286, is liable for a civil penalty of not more than five thousand dollars ($5,000) for each underground storage tank for which notification is not given or false information is submitted.

(d) (1) A person who violates a corrective action requirement established by, or issued pursuant to, Section 25296.10 is liable for a civil penalty of not more than ten thousand dollars ($10,000) for each underground storage tank for each day of violation.

(2) A civil penalty under this subdivision may be imposed in a civil action under this chapter, or may be administratively imposed by the board or a regional board pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 of Division 7 of the Water Code.

(e) A person who violates Section 25292.3 is liable for a civil penalty of not more than five thousand dollars ($5,000) for each underground storage tank for each day of violation.

(f) (1) A person who falsifies any monitoring records required by this chapter, or knowingly fails to report an unauthorized release, shall, upon conviction, be punished by a fine of not less than five thousand dollars ($5,000) or more than ten thousand dollars ($10,000), by imprisonment in the county jail for not to exceed one year, or by both that fine and imprisonment.

(2) A person who intentionally disables or tampers with an automatic leak detection system in a manner that would prevent the automatic leak detection system from detecting a leak or alerting the owner or operator of the leak, shall, upon conviction, be punished by a fine of not less than five thousand dollars ($5,000) or more than ten thousand dollars ($10,000), by imprisonment in the county jail for not more than one year, or by both the fine and imprisonment.

(g) In determining both the civil and criminal penalties imposed pursuant to this section, the board, a regional board, or the court, as the case may be, shall consider all relevant circumstances, including, but not limited to, the extent of harm or potential harm caused by the violation, the nature of the violation and the period of time over which it occurred, the frequency of past violations, and the corrective action, if any, taken by the person who holds the permit.

(h) (1) A civil penalty or criminal fine imposed pursuant to this section for a separate violation shall be separate, and in addition to, any other civil penalty or criminal fine imposed pursuant to this section or any other provision of law, except that no civil penalty shall be recovered under subdivision (d) for violations for which a civil penalty is recovered pursuant to Section 13268 or 13350 of the Water Code. The penalty or fine shall be paid to the unified program agency, the participating agency, or the state, whichever is represented by the office of the city attorney, district attorney, or Attorney General bringing the action.

(2) Any penalties or fines paid to a unified program agency or a participating agency pursuant to paragraph (1) shall be deposited into a special account and shall be expended only to fund the activities of the unified program agency or participating agency in enforcing the unified program, as specified in subdivision (c) of Section 25404, within the jurisdiction of that agency pursuant to the unified program specified in Chapter 6.11 (commencing with Section 25404).

(3) All penalties or fines collected by the board or a regional board or collected on behalf of the board or a regional board by the Attorney General shall be deposited in the State Water Pollution Cleanup and Abatement Account in the State Water Quality Control Fund, and are available for expenditure by the board, upon appropriation, pursuant to Section 13441 of the Water Code.

(i) Paragraph (9) of subdivision (a) does not prohibit the owner or operator of an underground storage tank, or his or her designee, from maintaining, repairing, or replacing automatic leak detection devices or alarms associated with that tank.

(Amended by Stats. 2014, Ch. 544, Sec. 6. Effective January 1, 2015.)



25299.01

When any person has engaged in, is engaged in, or is about to engage in any acts or practices which violate this chapter, or Chapter 6.75 (commencing with Section 25299.10) or any rule, regulation, permit, standard, requirement, or order issued, adopted, or executed pursuant to this chapter or Chapter 6.75 (commencing with Section 25299.10), the city attorney of the city in which the acts or practices occur, occurred, or will occur, the district attorney of the county in which the acts or practices occur, occurred, or will occur, or the Attorney General may apply to the superior court for any order enjoining these acts or practices, or for an order directing compliance. The court may grant a permanent or temporary injunction, restraining order, or other order.

(Amended by Stats. 1989, Ch. 1442, Sec. 4. Effective October 2, 1989.)



25299.02

Every civil action brought under this chapter shall be brought by the city attorney, the district attorney, or the Attorney General in the name of the people of the State of California, and any actions relating to the same violations may be joined or consolidated.

(Added by Stats. 1986, Ch. 1390, Sec. 11. Effective September 30, 1986.)



25299.03

Any civil action brought pursuant to this chapter shall be brought in the county in which the violation occurred, the county in which the principal office of the defendant is located, or the county in which the Attorney General has an office nearest to the county in which the principal office of the defendants, or any of them, in this state is located.

(Added by Stats. 1986, Ch. 1390, Sec. 12. Effective September 30, 1986.)



25299.04

In any civil action brought pursuant to this chapter in which a temporary restraining order, preliminary injunction, or permanent injunction is sought, it is not necessary to allege or prove at any state of the proceeding that irreparable damage will occur should the temporary restraining order, preliminary injunction, or permanent injunction not be issued or that the remedy at law is inadequate. The temporary restraining order, preliminary injunction, or permanent injunction shall be issued without these allegations and without this proof.

(Added by Stats. 1986, Ch. 1390, Sec. 13. Effective September 30, 1986.)



25299.1

(a) Any city or county which prior to January 1, 1984, adopted an ordinance which, at a minimum, met the requirements set forth in Sections 25284 and 25284.1, as they read on January 1, 1984, prior to being amended and renumbered, providing for double containment, and monitoring of underground storage tanks which was exempt from this chapter as of December 31, 1989, is not exempt from implementing this chapter and shall implement this chapter on or before January 1, 1991.

(b) Until a city or county specified in subdivision (a) implements this chapter, the city or the county shall, at a minimum, do all of the following:

(1) Submit to the board the application form and annual information specified by Section 25286 and submit a written report of any unauthorized release from an underground storage tank to the Office of Emergency Services within 10 working days from the time the local agency is notified of the unauthorized release.

(2) Collect and transmit to the board the surcharge specified in subdivision (b) of Section 25287.

(3) Issue permits for the operation of an underground storage tank, which, at a minimum, ensure compliance with any applicable requirement of the federal act and any applicable regulation adopted by the board pursuant to Section 25299.3 which the board determines is necessary to ensure consistency with the federal act.

(c) A permit issued on or after January 1, 1991, by a city or county specified in subdivision (a) shall require compliance with all applicable requirements of this chapter and with the regulations adopted by the board pursuant to Section 25299.3.

(d) This chapter does not limit or abridge the authority of any city or county to adopt an ordinance requiring information, conducting investigations, inspections, or implementing and enforcing this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 351. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25299.2

(a)  Except as provided in subdivision (a) of Section 25299.4, this chapter does not preclude or deny the right of a local agency to adopt and enforce any regulation, requirement, or standard of performance that is more stringent than a regulation, requirement, or standard of performance in effect under this chapter with respect to underground storage tanks, if the regulation, requirement, or standard of performance, as provided in this subdivision, is consistent with this chapter.

(b)  This chapter shall not be construed to preclude or deny the right of a local agency to regulate tanks which are not subject to regulation under this chapter or the federal act.

(Amended by Stats. 1991, Ch. 724, Sec. 1. Effective October 9, 1991.)



25299.3

(a)  The board shall adopt regulations implementing this chapter.

(b)  Every city and county shall undertake its regulatory responsibilities under this chapter. Except as provided in Section 25299.1, every city and county shall implement this chapter not later than July 1, 1985.

(c)  Any regulation adopted by the board pursuant to this section shall assure consistency with the requirements for state programs implementing the federal act, and shall include any more stringent requirements necessary to implement this chapter.

(Amended by Stats. 1995, Ch. 639, Sec. 61. Effective January 1, 1996.)



25299.4

(a)  (1)  Any local agency may apply to the board for authority to implement design and construction standards for the containment of a hazardous substance in underground storage tanks which are in addition to those set forth in this chapter. The application shall include a description of the additional standards and a discussion of the need to implement them. The board shall approve the application if it finds, after an investigation and public hearing, that the local agency has demonstrated by clear and convincing evidence that the additional standards are necessary to adequately protect the soil and the beneficial uses of the waters of the state from unauthorized releases.

(2)  The board shall make its determination within six months of the date of application for authority to implement additional standards. If the board’s determination upholds the application for authority to implement additional standards, the standards shall be effective as of the date of the determination. If the board’s determination does not uphold the application, the additional standards shall not go into effect.

(b)  (1)  Any permitholder or permit applicant may apply to the regional board having jurisdiction over the location of the permitholder’s or applicant’s facility for a site-specific variance from Section 25290.1, 25290.2, 25291, or 25292. A site-specific variance is an alternative procedure which is applicable in one local agency jurisdiction. Prior to applying to the regional board, the permitholder shall first contact the local agency pursuant to paragraph (5).

(2)  The regional board shall hold a public hearing 60 days after the completion of any documents required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(3)  The regional board shall consider the local agency’s and the city’s, county’s, or city and county’s recommendations in rendering its decision. Failure of the local agency or city, county, or city and county to join in the variance application pursuant to paragraph (5) shall not affect the request of the applicant to proceed with the variance application.

(4)  The regional board shall approve the variance if it finds, after investigation and public hearing, that the applicant has demonstrated by clear and convincing evidence either of the following:

(A)  Because of the facility’s special circumstances, not generally applicable to other facilities’ property, including size, shape, design, topography, location, or surroundings, the strict application of Sections 25290.1, 25290.2, 25291, and 25292 is unnecessary to adequately protect the soil and beneficial uses of the waters of the state from an unauthorized release.

(B)  Strict application of the standards of Sections 25290.1, 25290.2, 25291, and 25292 would create practical difficulties not generally applicable to other facilities or property and that the proposed alternative will adequately protect the soil and beneficial uses of the waters of the state from an unauthorized release.

(5)  Before applying for a variance, the applicant shall contact the local agency to determine if a site-specific variance is required. If the local agency determines that a site-specific variance is required or does not act within 60 days, the applicant may proceed with the variance procedure in subdivision (a).

(6)  At least 30 days before applying to the appropriate regional board, the applicant shall notify and request the city, county, or city and county to join the applicant in the variance application before the regional board.

(A)  The city, county, or city and county shall provide notice of the receipt of that request to any person who has requested the notice.

(B)  The local agency within the city, county, or city and county which has the jurisdiction for land use decisions shall have 30 days from completion of any documents required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) to act on the applicant’s request to join the applicant.

(c)  Applicants requesting a variance pursuant to subdivision (b) shall pay a fee determined by the board to be necessary to recover the reasonable cost of administering subdivision (b).

(d)  The permit issued for any underground storage tank issued a variance pursuant to subdivision (b) shall require compliance with any conditions prescribed by the board or a regional board in issuing the variance. The conditions prescribed by the board or regional board in the permit shall include any conditions necessary to assure compliance with any applicable requirements of the federal act.

(e)  This section does not apply to or within any city or county that was exempt from implementing this chapter as of December 31, 1984.

(Amended by Stats. 2003, Ch. 42, Sec. 15. Effective July 7, 2003.)



25299.5

(a)  This chapter shall be construed to assure consistency with the requirements for state programs implementing the federal act.

(b)  This chapter shall not be construed to limit or abridge the powers and duties granted to the department by Chapter 6.5 (commencing with Section 25100) and Chapter 6.8 (commencing with Section 25300) or to the board and each regional board by Division 7 (commencing with Section 13000) of the Water Code.

(Amended by Stats. 1989, Ch. 1397, Sec. 24.)



25299.6

An owner or operator who is required to prepare an accident or spill prevention plan or response plan pursuant to this chapter or pursuant to an underground storage tank ordinance adopted by a city or county may, if the owner or operator elects to do so, use the format adopted pursuant to Section 25503.4.

(Added by Stats. 1993, Ch. 630, Sec. 5. Effective January 1, 1994.)



25299.7

(a)  The board is designated as the lead agency in the state for all purposes stated in the federal act and may exercise any powers which a state may exercise pursuant to the federal act.

(b)  The board may prepare, as part of any program application submitted to the Environmental Protection Agency for state program approval pursuant to Section 6991c of Title 42 of the United States Code, any procedures and implementation plans necessary to assure compliance with the requirements for a state program implementing the federal act. These procedures and implementation plans may include, but are not limited to, procedures or implementation plans with respect to investigation, compliance monitoring, enforcement, public participation, and sharing of information among local agencies, the board, and the Environmental Protection Agency. If the Environmental Protection Agency approves of the state program, the board, the regional boards, and each local agency shall administer this chapter in accordance with these procedures and implementation plans where required by the memorandum of agreement executed by the board and the Environmental Protection Agency. These procedures and implementation plans shall also apply to any public agency or official who brings a civil enforcement action pursuant to this chapter, and to any city or county specified in Section 25299.1, to the extent required by the memorandum of agreement. The board’s approval of the program application and memorandum of agreement is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c)  The board shall adopt, pursuant to Section 25299.3, any regulations necessary to obtain state program approval pursuant to Section 6991c of Title 42 of the United States Code. The board shall adopt these regulations as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the board in furtherance of this section shall be filed with, but may not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the board.

(Amended by Stats. 2002, Ch. 999, Sec. 31. Effective January 1, 2003.)



25299.8

The repeal and addition of Section 25292.3 and the amendment of Section 25284 by the act adding this section during the 2002 portion of the 2001–02 Regular Session, to eliminate the requirement to acquire and display an upgrade compliance certificate, do not constitute a bar to any action, whether administrative, civil, or criminal, brought for a violation of the law that occurred prior to January 1, 2003.

(Added by Stats. 2002, Ch. 999, Sec. 32. Effective January 1, 2003.)






CHAPTER 6.75 - Petroleum Underground Storage Tank Cleanup

ARTICLE 1 - Findings and Declarations

25299.10

(a)  This chapter shall be known, and may be cited, as the Barry Keene Underground Storage Tank Cleanup Trust Fund Act of 1989.

(b)  The Legislature hereby finds and declares all of the following:

(1)  In order to help ensure an efficient petroleum underground storage tank cleanup program that adequately protects public health and safety and the environment and provides for the rapid distribution of cleanup funds that will assist the state’s recovery, it is in the best interest of the public that the board devote maximum effort to the expedited processing and payment of all claims filed pursuant to Sections 25299.57 and 25299.58.

(2)  It is estimated that approximately 90 percent of the underground storage tanks in the state contain petroleum and the remaining 10 percent of the tanks contain various chemical constituents.

(3)  Although the exact extent of the problem is unknown, it is thought that a significant number of the underground storage tanks containing petroleum in the state may be leaking.

(4)  In recent years, owners or operators of underground storage tanks have been unable to obtain affordable environmental impairment liability insurance coverage to pay for corrective action or the obtainable coverage has been outside their financial means.

(5)  There are long-term threats to public health and water quality if a comprehensive, uniform, and efficient corrective action program is not established.

(6)  It is in the best interest of the health and safety of the people of the state to establish a fund to pay for corrective action where coverage is not available.

(7)  A uniform, comprehensive, and efficient program establishing financial responsibility and corrective action requirements for leaking underground storage tanks containing petroleum will enable private commercial insurers to expand the availability and affordability of insurance coverage.

(8)  An efficient program of establishing corrective action requirements and funds or insurance coverage should encourage corrective action to be taken in the first instance by the owner or operator of the leaking underground storage tank containing petroleum.

(9)  Subchapter IX (commencing with Section 6991) of Chapter 82 of Title 42 of the United States Code provides for regulation of underground storage tanks and allows underground storage tanks to be regulated pursuant to a state program, in lieu of a federal program, in states which are authorized to implement these provisions.

(10)  It is in the interest of the people of the state, in order to avoid direct regulation by the federal government of persons already subject to regulation under state law pursuant to Chapter 6.7 (commencing with Section 25280), to authorize the state to implement the provisions of Subchapter IX (commencing with Section 6991) of Chapter 82 of Title 42 of the United States Code, including any acts amending or supplementing Subchapter IX and any federal regulations and guidelines adopted pursuant to Subchapter IX.

(11)  It is in the public interest for the state to provide financial assistance to small businesses and farms which have limited financial resources, to ensure timely compliance with the law governing underground storage tanks, and to ensure the adequate protection of groundwater.

(12)  Nothing in this chapter shall be construed as waiving any immunity provided the state or its departments and agencies by the United States Constitution.

(Amended by Stats. 1999, Ch. 328, Sec. 2. Effective January 1, 2000.)






ARTICLE 2 - Definitions

25299.11

Unless the context indicates otherwise, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1989, Ch. 1442, Sec. 5. Effective October 2, 1989.)



25299.11.5

“Adjudicative proceeding” has the same meaning as defined in Section 11405.20 of the Government Code.

(Added by Stats. 1999, Ch. 328, Sec. 3. Effective January 1, 2000.)



25299.12

“Bodily injury” has the same meaning as used in Subchapter IX (commencing with Section 6991) of Chapter 82 of Title 42 of the United States Code and the regulations adopted pursuant thereto.

(Added by Stats. 1989, Ch. 1442, Sec. 5. Effective October 2, 1989.)



25299.13

“Claim” means a submittal to the fund for the reimbursement of costs incurred due to an occurrence. A claim consists of several documents, including, but not limited to, the fund application, reimbursement requests, and verification documents.

(Amended by Stats. 2001, Ch. 154, Sec. 2. Effective January 1, 2002.)



25299.14

“Corrective action” includes, but is not limited to, evaluation and investigation of an unauthorized release, initial corrective actions measures, as specified in the federal act, and any actions necessary to investigate and remedy any residual effects remaining after the initial corrective action. Except as provided in the federal act, “corrective action” does not include actions to repair or replace an underground storage tank or its associated equipment.

(Added by Stats. 1989, Ch. 1442, Sec. 5. Effective October 2, 1989.)



25299.15

“Environmental impairment liability insurance” means liability insurance against liability for bodily injury, as defined in Section 25299.12, and for property damage, as defined in Section 25299.23, arising from an occurrence, as defined in Section 25299.19.

(Amended by Stats. 2014, Ch. 544, Sec. 7. Effective January 1, 2015.)



25299.16

“Federal act” means Subchapter IX (commencing with Section 6991) of Chapter 82 of Title 42 of the United States Code, as added by the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616), or as it may subsequently be amended or supplemented, and the regulations adopted pursuant thereto.

(Added by renumbering Section 25299.15 by Stats. 1990, Ch. 1217, Sec. 2. Effective September 24, 1990.)



25299.17

“Fund” means the Underground Storage Tank Cleanup Fund created pursuant to Section 25299.50.

(Added by renumbering Section 25299.16 by Stats. 1990, Ch. 1217, Sec. 4. Effective September 24, 1990.)



25299.18

“MTBE” means methyl tertiary-butyl ether.

(Added by Stats. 1999, Ch. 812, Sec. 14. Effective January 1, 2000.)



25299.19

“Occurrence” means an accident, including continuous or repeated exposure to conditions, which results in an unauthorized release of petroleum from an underground storage tank. Unauthorized releases at the same site which require only a single site investigation shall be considered as one occurrence. An unauthorized release subsequent to a previous unauthorized release at the same site shall only be considered a separate occurrence if an initial site investigation has been completed for the prior unauthorized release.

(Amended by Stats. 1996, Ch. 611, Sec. 4. Effective January 1, 1997.)



25299.20

“Operator” means any person in control of, or having responsibility for, the daily operation of an underground storage tank containing petroleum. “Operator” includes any city, county, or district, or any agency or department thereof, but does not include the state or any agency or department thereof, or the federal government.

(Added by renumbering Section 25299.19 by Stats. 1990, Ch. 1217, Sec. 6. Effective September 24, 1990.)



25299.21

“Owner” means the owner of an underground storage tank containing petroleum.

“Owner” includes any city, county, or district, or any agency or department thereof, but does not include the state or any agency or department thereof, or the federal government.

(Added by renumbering Section 25299.20 by Stats. 1990, Ch. 1217, Sec. 7. Effective September 24, 1990.)



25299.22

“Petroleum” means crude oil, or any fraction thereof, which is liquid at standard conditions of temperature and pressure, which means at 60 degrees Fahrenheit and 14.7 pounds per square inch absolute.

(Added by renumbering Section 25299.21 by Stats. 1990, Ch. 1217, Sec. 8. Effective September 24, 1990.)



25299.23

“Property damage” has the same meaning as used in Subchapter IX (commencing with Section 6991) of Chapter 82 of Title 42 of the United States Code and the regulations adopted pursuant thereto.

(Added by renumbering Section 25299.22 by Stats. 1990, Ch. 1217, Sec. 9. Effective September 24, 1990.)



25299.23.1

(a)  “Site” means the parcel of real property at which an underground storage tank is located.

(b)  If underground storage tanks are located at adjacent parcels of real property, the adjacent parcels together constitute one site if both of the following apply:

(1)  The underground storage tanks are, or have been, operated by the same person.

(2)  The adjacent parcels are under common ownership or control.

(c)  Notwithstanding subdivision (a), the board may consider a parcel of real property as consisting of multiple sites, corresponding to the number of distinct underground storage tank operations at the parcel, if the board makes both of the following findings:

(1)  There is more than one underground storage tank located at the parcel.

(2)  Each separately operated underground storage tank or group of underground storage tanks is not, and has not been, operated by a person who is operating or has operated another underground storage tank at the same parcel.

(Amended by Stats. 1999, Ch. 328, Sec. 5. Effective January 1, 2000.)



25299.24

“Tank,” “underground storage tank,” “underground tank system,” and “tank system” have the same meaning as defined in Chapter 6.7 (commencing with Section 25280), except as follows:

(a) These terms mean only those tanks that contain only petroleum or, consistent with the federal act, a mixture of petroleum with de minimis quantities of other regulated substances.

(b) These terms include all of the following components that are connected either directly or indirectly to the tank:

(1) Spill containment structures that are substantially or totally beneath the surface of the ground.

(2) Those portions of vent lines, vapor recovery lines, and fill pipes that are beneath the surface of the ground.

(Amended by Stats. 2008, Ch. 616, Sec. 1. Effective January 1, 2009.)



25299.25

For purposes of this chapter, “board,” “regional board,” “local agency,” “person,” “unauthorized release,” and “facility” shall have the same meanings as defined in Section 25281. Any other term used in this chapter which is not defined by this article has the same meaning as defined in Section 25281.

(Added by Stats. 1989, Ch. 1442, Sec. 5. Effective October 2, 1989.)






ARTICLE 3 - Financial Responsibility

25299.30

Every owner and operator shall comply with Section 25299.31 at the time prescribed in the federal act for the establishment and maintaining of financial responsibility for taking corrective action and compensating third parties for bodily injury and property damage arising from operating an underground storage tank, or when the tank is first filled, for use, with petroleum.

(Added by Stats. 1989, Ch. 1442, Sec. 5. Effective October 2, 1989. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.31

(a) Every owner and operator shall establish and maintain evidence of financial responsibility, as provided in this article, for taking corrective action and compensating third parties for bodily injury and property damage arising from operating an underground storage tank.

(b) If the owner and the operator are separate persons, either the owner or the operator shall demonstrate compliance with subdivision (a).

(c) An owner may comply with this article by entering into an agreement with the operator of the tank requiring the operator to demonstrate compliance with subdivision (a). However, both the owner and the operator are in violation of subdivision (a) if evidence of financial responsibility is not established and maintained in accordance with this article.

(Added by Stats. 1989, Ch. 1442, Sec. 5. Effective October 2, 1989. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.32

(a) Except as provided in subdivision (f), a claimant who meets any of the following requirements may use the fund to establish and maintain evidence of financial responsibility:

(1) A claimant who meets the qualifications of paragraph (1) of subdivision (b) of Section 25299.52 shall be deemed in compliance with Section 25299.31 if the claimant is eligible for reimbursement from the fund pursuant to Section 25299.54, subdivision (d) of Section 25299.57, and subdivision (b) of Section 25299.58.

(2) If a claimant meets the qualifications of paragraph (2) or (3) of subdivision (b) of Section 25299.52, the level of financial responsibility required to be obtained pursuant to Section 25299.31 shall be at least five thousand dollars ($5,000) for each occurrence and at least five thousand dollars ($5,000) annual aggregate coverage for taking corrective action.

(3) If a claimant meets the qualifications of paragraph (4) of subdivision (b) of Section 25299.52, the level of financial responsibility required to be obtained pursuant to Section 25299.31 shall be at least ten thousand dollars ($10,000) for each occurrence, and at least ten thousand dollars ($10,000) annual aggregate coverage for taking corrective action.

(b) The level of financial responsibility required to be obtained pursuant to Section 25299.31 for each occurrence for bodily injury and property damage shall be in the amount specified by the board in the regulations adopted pursuant to Section 25299.77.

(c) The level of financial responsibility required to be obtained pursuant to Section 25299.31 shall be in the amount specified by the board for annual aggregate coverage for both corrective action and bodily injury and property damage.

(d) The board may periodically increase the minimum level of financial responsibility specified in subdivision (a) upon its determination that private insurance is available and affordable.

(e) The changes made to this section by Chapter 1191 of the Statutes of 1994 shall apply to all claimants with claims, or portions of claims, for corrective action at sites that have not been completed, and for which reimbursement by the fund has not been fully paid by the board.

(f) (1) On and after January 1, 2025, an owner or operator of a tank for which a permit that is issued pursuant to Section 25284 is in effect shall not use the fund as a mechanism to demonstrate compliance with the financial responsibility requirements of Sections 25292.2 and 25299.31 and with the federal act.

(2) On or before December 31, 2024, an owner or operator who previously used the fund as a mechanism to demonstrate compliance with financial responsibility requirements shall submit, to the local agency that issued the permit for the operation of the tank pursuant to Section 25284, evidence of the alternative financial responsibility mechanism that will be used, on and after January 1, 2025, to comply with Sections 25292.2 and 25299.31 and with the federal act.

(Amended by Stats. 2014, Ch. 547, Sec. 2. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.33

(a) An owner and operator subject to Section 25299.30 may establish evidence of financial responsibility pursuant to this article by any one or more of the means specified in the federal act.

(b) An owner or operator shall submit evidence of financial responsibility on a prepared form to the local agency which has issued a permit for the operation of the tank pursuant to Section 25284.

(Added by Stats. 1989, Ch. 1442, Sec. 5. Effective October 2, 1989. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.34

(a) The total liability of any guarantor under this chapter is limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator pursuant to this article. This section does not limit any other state or federal statutory, contractual, or common-law liability of a guarantor to its owner or operator, including, but not limited to, the liability of the guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim.

(b) For the purposes of this section, “guarantor” means any person, including the insurance fund or the fund, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator pursuant to Section 25299.31.

(Added by Stats. 1989, Ch. 1442, Sec. 5. Effective October 2, 1989. Repealed as of January 1, 2026, pursuant to Section 25299.81.)






ARTICLE 4 - Corrective Action

25299.36

The board, a regional board, or a local agency may undertake or contract for corrective action in response to an unauthorized release from an underground storage tank that is subject to this chapter, pursuant to subdivision (f) of Section 25296.10 or if a situation exists that requires prompt action by the board, a regional board, or local agency to protect human health or the environment. At the request of the board or a regional board, the Department of General Services may enter into a contract on behalf of the board or a regional board and acting as the agent of the board or a regional board. Notwithstanding any other provision of law, if a situation requires prompt action by the board or a regional board to protect human health or the environment, the board or a regional board may enter into oral contracts for this work, and the contracts, whether written or oral, may include provisions for equipment rental and, in addition, the furnishing of labor and materials necessary to accomplish the work. These contracts for corrective action by the board or a regional board are exempt from approval by the Department of General Services if the situation requires prompt action to protect human health or the environment.

(Amended by Stats. 2002, Ch. 999, Sec. 33. Effective January 1, 2003.)



25299.38

(a)  The local agency, the board, or the regional board shall advise and work with the owner, operator, or other responsible party on the opportunity to seek preapproval of corrective action costs pursuant to Section 2811.4 of Title 23 of the California Code of Regulations or any successor regulation. Regional board staff and local agency staff shall work with the responsible party and fund staff to obtain preapproval for the responsible party. The fund staff shall grant or deny a request for preapproval within 30 calendar days after the date a request is received. If fund staff denies a request for preapproval or fails to act within 30 calendar days after receiving the request, an owner, operator, or other responsible party who has prepared a work plan that has been reviewed and accepted pursuant to paragraph (3) of subdivision (c) of Section 25296.10, and is denied preapproval of corrective action costs for one or more of the actions required by the work plan, may petition the board for review of the request for preapproval. The board shall review the petition pursuant to Section 25299.56, and for that purpose the petition for review of a request for preapproval of corrective action costs shall be reviewed by the board in the same manner as a petition for review of an unpaid claim.

(b)  If the board receives a petition for review pursuant to subdivision (a), the board shall review the request for preapproval and grant or deny the request pursuant to this subdivision and subdivision (c). The board shall deny the request for preapproval if the board makes one of the following findings:

(1)  The petitioner is not eligible to file a claim pursuant to Article 6 (commencing with Section 25299.50).

(2)  The petitioner failed to submit one or more of the documents required by the regulations adopted by the board governing preapproval.

(3)  The petitioner failed to obtain three bids or estimates for corrective action costs and, under the circumstances pertaining to the corrective action, there is no valid reason to waive the three-bid requirement pursuant to the regulations adopted by the board.

(c)  If the board does not deny the request for preapproval pursuant to subdivision (b), the board shall grant the request for preapproval. However, the board may modify the request by denying preapproval of corrective action costs or reducing the preapproval amount of those costs for any action required by the work plan, if the board finds that the fund staff has demonstrated either of the following:

(1)  The amount of corrective action reimbursement requested for the action is not reasonable. In determining if the fund staff has demonstrated that the amount of reimbursement requested for an action is not reasonable, the board shall use, when available, recent experience with bids or estimates for similar actions.

(2)  The action required in the work plan is, in all likelihood, not necessary for the corrective action to comply with the requirements of subdivisions (a) and (b) of Section 25296.10 and the corrective action regulations adopted pursuant to Section 25299.3.

(Added by Stats. 2002, Ch. 999, Sec. 37. Effective January 1, 2003.)



25299.39.2

(a) (1) The manager responsible for the fund shall notify tank owners or operators who have an active letter of commitment that has been in an active status for five years or more and shall review the case history of their tank case on an annual basis unless otherwise notified by the tank owner or operator within 30 days of the notification.

(A) If the manager determines that closure of the tank case is appropriate based upon that review, the manager shall provide a review summary report to the applicable regional board and local agency summarizing the reasons for this determination and shall provide the applicable regional board and local agency with an opportunity for comment on the review summary report.

(B) If the manager determines that closure of the tank case is appropriate, the manager, with approval of the tank owner or operator, may make a recommendation to the board for closure.

(C) The board may close any tank case or require the closure of any tank case where an unauthorized release has occurred if the board determines that corrective action at the site is in compliance with all of the requirements of subdivisions (a) and (b) of Section 25296.10 and the corrective action regulations adopted pursuant to Section 25299.3.

(D) Before closing or requiring closure of an underground storage tank case, the board shall provide an opportunity for reviewing and providing responses to the manager’s recommendation to the applicable regional board and local agency, and to the water replenishment district, municipal water district, county water district, or special act district with groundwater management authority if the underground storage tank case is located in the jurisdiction of that district.

(2) Except as provided in paragraph (3), if the manager recommends closing a tank case pursuant to paragraph (1), the board shall limit reimbursement of subsequently incurred corrective action costs, including costs for groundwater monitoring, to ten thousand dollars ($10,000) per year.

(3) The board may allow reimbursement of corrective action costs in excess of the ten thousand dollar ($10,000) limit specified in paragraph (2) if the board determines that corrective action costs related to the closure will exceed this amount, or that additional corrective action is necessary to meet the requirements specified in subdivisions (a) and (b) of Section 25296.10.

(4) After the manager provides a review summary report to the applicable regional board and local agency in accordance with subparagraph (A) of paragraph (1), the regional board or local agency shall not issue a corrective action directive or enforce an existing corrective action directive for the tank case until the board issues a decision on the closure of the tank case, unless one of the following applies:

(A) The regional board or local agency demonstrates to the satisfaction of the manager that there is an imminent threat to human health, safety, or the environment.

(B) The regional board or local agency demonstrates to the satisfaction of the manager that other site-specific needs warrant additional directives during the period that the board is considering case closure.

(C) After considering responses to the review summary report and other relevant information, the manager determines that case closure is not appropriate.

(D) The regional board or local agency closes the tank case but the directives are necessary to carry out case-closure activities.

(b) An aggrieved person may, not later than 30 days from the date of final action by the board, pursuant to subparagraph (C) of paragraph (1) of subdivision (a), file with the superior court a petition for writ of mandate for review of the decision. If the aggrieved person does not file a petition for writ of mandate within the time provided by this subdivision, a board decision shall not be subject to review by any court. Section 1094.5 of the Code of Civil Procedure shall govern proceedings for which petitions are filed pursuant to this subdivision. For purposes of subdivision (c) of Section 1094.5 of the Code of Civil Procedure, the court shall uphold the decision if the decision is based upon substantial evidence in light of the whole record.

(c) The authority provided under this section does not limit a person’s ability to petition the board for review under any other state law.

(Amended by Stats. 2012, Ch. 237, Sec. 2. Effective January 1, 2013.)



25299.39.3

The board, a regional board, or local agency shall be permitted reasonable access to property owned or possessed by an owner, operator, or responsible party as necessary to perform corrective action pursuant to Section 25299.36. The access shall be obtained with the consent of the owner or possessor of the property or, if the consent is withheld, with a warrant duly issued pursuant to the procedure described in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, in the event of an emergency affecting public health or safety, or the environment, the board, a regional board, or local agency may enter the property without consent or the issuance of a warrant.

(Amended by Stats. 2002, Ch. 999, Sec. 42. Effective January 1, 2003.)






ARTICLE 5 - Fees

25299.40

The Legislature hereby declares that the storage fees imposed by this article do not constitute a tax and are not collected for purposes of increasing state revenues pursuant to Section 3 of Article XIII A of the California Constitution.

(Repealed and added by Stats. 1990, Ch. 1366, Sec. 10. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.41

For purposes of implementing this chapter, every owner of an underground storage tank for which a permit is required pursuant to Section 25284 shall pay a storage fee of six mills ($0.006) for each gallon of petroleum placed in an underground storage tank which he or she owns. The fee imposed pursuant to this section shall be paid to the State Board of Equalization pursuant to Part 26 (commencing with Section 50101) of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 1995, Ch. 639, Sec. 62. Effective January 1, 1996. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.42

(a) The State Board of Equalization may adopt regulations to carry out Section 25299.41, including, but not limited to, provisions governing collections, reporting, refunds, and appeals.

(b) The State Board of Equalization shall collect the fee imposed by this article commencing on the first day of the first calendar quarter which begins more than 90 days after the effective date of the act adding this article.

(c) The State Board of Equalization shall deposit all fees collected pursuant to this article in the fund.

(Repealed and added by Stats. 1990, Ch. 1366, Sec. 14. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.43

(a) To implement the changes to this chapter made by Chapter 1191 of the Statutes of 1994, and consistent with Section 25299.40, effective January 1, 1995, every owner subject to Section 25299.41 shall pay a storage fee of one mill ($0.001) for each gallon of petroleum placed in an underground storage tank that the person owns, in addition to the fee required by Section 25299.41.

(b) On and after January 1, 1996, the storage fee imposed under subdivision (a) shall be increased by two mills ($0.002) for each gallon of petroleum placed in an underground storage tank.

(c) On and after January 1, 1997, the storage fee increased under subdivision (b) shall be increased by an additional three mills ($0.003) for each gallon of petroleum placed in an underground storage tank.

(d) On and after January 1, 2005, the storage fee increased under subdivision (c) shall be increased by an additional one mill ($0.001) for each gallon of petroleum placed in an underground storage tank.

(e) On and after January 1, 2006, the storage fee increased under subdivision (d) shall be increased by an additional one mill ($0.001) for each gallon of petroleum placed in an underground storage tank.

(f) On and after January 1, 2010, the storage fee increased under subdivision (e) shall be increased by an additional six mills ($0.006) for each gallon of petroleum placed in an underground storage tank. The increase provided for in this subdivision shall be effective until January 1, 2014, at which time, the fee shall revert back to the fee pursuant to subdivision (e).

(g) (1) On and after the first day of the first calendar quarter commencing more than 90 days after the effective date of the act adding this paragraph, the storage fee increased under subdivision (e) shall be increased by an additional six mills ($0.006) for each gallon of petroleum placed in an underground storage tank. The increase provided for in this subdivision shall be effective until January 1, 2026, at which time the increase provided for in this section shall not be operative.

(2) Three mills ($0.003) of the six mills ($0.006) for each gallon of petroleum placed in an underground storage tank collected pursuant to this subdivision shall be available for expenditure by the board only for purposes provided in subdivision (o) of Section 25299.51.

(3) The board shall annually provide an informational presentation at a board meeting, with the opportunity for public comment, before determining how the funds collected pursuant to this subdivision will be allocated among the purposes provided in subdivision (o) of Section 25299.51.

(h) The fee imposed under this section shall be paid to the State Board of Equalization under Part 26 (commencing with Section 50101) of Division 2 of the Revenue and Taxation Code in the same manner as, and consistent with, the fees imposed under Section 25299.41.

(i) The State Board of Equalization shall amend the regulations adopted under Section 25299.41 to carry out this section.

(Amended by Stats. 2014, Ch. 547, Sec. 3. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)






ARTICLE 6 - Underground Storage Tank Cleanup Fund

25299.50

(a) The Underground Storage Tank Cleanup Fund is hereby created in the State Treasury. The money in the fund may be expended by the board, upon appropriation by the Legislature, for purposes of this chapter. From time to time, the board may modify existing accounts or create accounts in the fund or other funds administered by the board, which the board determines are appropriate or necessary for proper administration of this chapter.

(b) All of the following amounts shall be deposited in the fund:

(1) Money appropriated by the Legislature for deposit in the fund.

(2) The fees, interest, and penalties collected pursuant to Article 5 (commencing with Section 25299.40).

(3) Notwithstanding Section 16475 of the Government Code, any interest earned upon the money deposited in the fund.

(4) Any money recovered by the fund pursuant to Section 25299.70.

(5) Any civil or criminal penalties collected by the board or regional board pursuant to Section 25299.76, 25299.78, 25299.80, or 25299.80.5.

(6) Money recovered as compensation for expenditures associated with investigations or enforcement actions pursuant to subdivision (j) or (n) of Section 25299.51.

(7) Money recovered to correct a previously overpaid expenditure issued pursuant to this chapter.

(c) Notwithstanding subdivision (a), any funds appropriated by the Legislature in the annual Budget Act for payment of a claim for the costs of a corrective action in response to an unauthorized release, that are encumbered for expenditure for a corrective action pursuant to a letter of credit issued by the board pursuant to subdivision (e) of Section 25299.57, but are subsequently not expended for that corrective action claim, may be reallocated by the board for payment of other claims for corrective action pursuant to Section 25299.57.

(Amended by Stats. 2014, Ch. 547, Sec. 5. Effective September 25, 2014. Operative January 1, 2015, pursuant to Stats. 2014, Ch. 547, Sec. 34. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.50.2

(a) The Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund is hereby established in the State Treasury.

(b) (1) Except as provided in paragraph (2), the sum of ten million dollars ($10,000,000) is hereby transferred, for each of the 2008–09, 2009–10, and 2010–11 fiscal years, from the Underground Storage Tank Cleanup Fund to the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund.

(2) Available federal moneys may be deposited in the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund. The amount transferred pursuant to paragraph (1) in a fiscal year shall be reduced by the amount of federal moneys deposited in the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund in that fiscal year.

(c) The board may expend the moneys in the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund, upon appropriation by the Legislature, for the costs of response actions to remediate the harm caused by petroleum contamination at a site that meets all of the following conditions:

(1) The petroleum contamination is the principal source of contamination at the site.

(2) The source of the petroleum contamination is, or was, an underground storage tank.

(3) A financially responsible party has not been identified to pay for remediation at the site.

(4) If the expenditure includes federal moneys deposited in the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund, the expenditure at the site is consistent with all applicable requirements for expenditure of the federal moneys.

(d) Any funds in the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund that are not expended in the 2009–10, 2010–11, or 2011–12 fiscal years shall remain in the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund until they are encumbered.

(e) Notwithstanding Section 16304.1 of the Government Code, a disbursement in liquidation of an encumbrance may be made before or during the four years following the last day the appropriation is available for encumbrance.

(f) (1) If the board determines that an applicant who filed a grant application on or before December 31, 2014, is eligible for a grant pursuant to this section, the board shall not issue more than one million five hundred thousand dollars ($1,500,000) in grants from the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund for the occurrence for which the applicant applied.

(2) If the board determines that an applicant who filed a grant application after December 31, 2014, is eligible for a grant pursuant to this section, the board may not issue more than one million dollars ($1,000,000) in grants from the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund for the occurrence for which the applicant applied.

(3) The board shall include the amount of any grants awarded by the board from the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Subaccount pursuant to former Section 25299.50.2, as that section read on December 31, 2007, toward the total amount available per occurrence for grants awarded from the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund pursuant to this section.

(Amended by Stats. 2014, Ch. 547, Sec. 6. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.50.3

(a) For purposes of this section, “school district” means a school district as defined in Section 80 of the Education Code, or a county office of education.

(b) The School District Account is hereby created in the Underground Storage Tank Cleanup Fund, for expenditure by the board to pay a claim filed by a district that is a school district and has a priority based on paragraph (2), (3), or (4) of subdivision (b) of Section 25299.52. Notwithstanding Section 25299.52, in the 2009–10, 2010–11, and 2011–12 fiscal years, the board shall pay a claim filed by a district that is a school district and has a priority based on paragraph (4) of subdivision (b) of Section 25299.52 only from funds appropriated from the School District Account.

(c) (1) The sum of ten million dollars ($10,000,000) per year shall be transferred, in the 2009–10, 2010–11, and 2011–12 fiscal years, from the Underground Storage Tank Cleanup Fund to the School District Account, for expenditure, upon appropriation by the Legislature, for the payment of claims filed by a district that is a school district with a priority based on paragraph (2), (3), or (4) of subdivision (b) of Section 25299.52. The ten million dollars ($10,000,000) shall be transferred to the School District Account prior to allocating the remaining available funds to each priority ranking in paragraphs (1), (2), (3), and (4) of subdivision (b) of Section 25299.52.

(2) The board shall consult with the Department of Toxic Substances Control in allocating the funds transferred to the School District Account.

(3) The board shall pay claims from a school district with a priority based on paragraph (4) of subdivision (b) of Section 25299.52 from the School District Account in the order of the date of the filing of the claim application to the Underground Storage Tank Cleanup Fund. In each of the fiscal years identified in subdivision (b), if the board estimates that money will be available in the School District Account after the board has allocated funding for all submitted claims from school districts with a priority based on paragraph (4) of subdivision (b) of Section 25299.52, School District Account funds may be used to fund school district claims with a priority based on paragraph (2) or (3) of subdivision (b) of Section 25299.52.

(d) (1) Funds in the School District Account that are not expended in a fiscal year shall remain in the School District Account. Funds remaining in the School District Account on January 1, 2026, shall be transferred to the Underground Storage Tank Cleanup Fund.

(2) Notwithstanding Section 16304.1 of the Government Code, the board shall encumber the funds appropriated pursuant to this section within three years of the appropriation and the board may make a disbursement in liquidation of an encumbrance before or during the three years following the last day the appropriation is available for encumbrance.

(e) The board shall include information on the expenditure of the funds transferred to the School District Account, as well as the amount of all claims filed by districts that are school districts and the amount of reimbursements made to districts that are school districts from the Underground Storage Tank Cleanup Fund, in its annual report, and shall, in consultation with the Department of Toxic Substances Control, estimate the amount of funds needed to reimburse anticipated future claims by districts that are school districts. The board shall provide a copy of this report to the State Allocation Board and the State Department of Education.

(f) This section does not affect the priority of a district that is a school district and has a priority based on paragraph (2) or (3) of subdivision (b) of Section 25299.52.

(g) The board shall waive the requirements of paragraph (4) of subdivision (d) of Section 25299.57 for a claim that is reimbursed from the School District Account pursuant to this section, if the superintendent of the school district receiving the reimbursement certifies to the board that petroleum was not delivered on or after January 1, 2003, to the tank that is the subject of the claim or that the tank was removed before January 1, 2003.

(h) This section shall remain in effect only until January 1, 2026, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2026, deletes or extends that date.

(Amended by Stats. 2014, Ch. 547, Sec. 7. Effective September 25, 2014. Repealed as of January 1, 2026, by its own provisions.)



25299.50.4

(a) It is the intent of the Legislature that the board and the Department of Toxic Substances Control, using information gathered and reported pursuant to subdivision (e) of Section 25299.50.3, propose changes to Section 25299.50.3 that may be necessary to ensure that adequate funds are available to reimburse anticipated future claims by districts that are school districts and have a priority based on paragraph (4) of subdivision (b) of Section 25299.52.

(b) This section shall remain in effect only until July 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before July 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 547, Sec. 8. Effective September 25, 2014. Repealed as of July 1, 2018, by its own provisions.)



25299.50.5

Upon the repeal of Section 25299.50.3, all moneys in the School District Account and all moneys due that account shall revert to, and accrue to the benefit of, the Underground Storage Tank Cleanup Fund in the State Treasury.

(Added by Stats. 2008, Ch. 644, Sec. 3. Effective January 1, 2009. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.50.6

(a) The Site Cleanup Subaccount is hereby established in the State Treasury. Moneys shall be deposited in the subaccount pursuant to subdivision (m) of Section 25299.51.

(b) The board may expend the funds in the Site Cleanup Subaccount, upon appropriation by the Legislature, for the following purposes:

(1) To pay for reasonable and necessary expenditures that the board, a regional board, or a local agency incurs to identify the source of surface or groundwater contamination.

(2) To pay for reasonable and necessary expenditures that the board, a regional board, or a local agency incurs to remediate the harm or threat of harm to human health, safety, and the environment caused by existing or threatened surface or groundwater contamination. The board shall consider the following factors when approving expenditures for specific locations:

(A) The degree to which human health, safety, and the environment are threatened by contamination at the location.

(B) Whether the location is located in a small or financially disadvantaged community.

(C) The cost and potential environmental benefit of the investigation or cleanup.

(D) Whether there are other potential sources of funding for the investigation or cleanup.

(E) Any other information the board identifies as necessary for consideration.

(3) To issue grants pursuant to this section for the reasonable and necessary costs of actions to remediate the harm or threat of harm to human health, safety, and the environment caused by existing or threatened surface or groundwater contamination at a location that meets both of the following conditions:

(A) The board, a regional board, or local agency requires the responsible parties to undertake or contract for investigation or cleanup, pursuant to an oral or written order, directive, notification, or approval issued pursuant to Section 25296.10, or pursuant to a cleanup and abatement order issued under Section 13304 of the Water Code. The board may waive this requirement if the board finds that it is infeasible for an order to be issued before initiation of remediation.

(B) The responsible parties lack sufficient financial resources to pay for the required response actions.

(4) For payments to the Attorney General by the board pursuant to subdivision (g).

(c) At least annually, the board shall review grant applications and adopt a list of applicants to be awarded grants pursuant to paragraph (3) of subdivision (b). In addition to the conditions specified in paragraph (3) of subdivision (b), the board shall consider all of the following factors when awarding grants:

(1) The degree to which human health, safety, and the environment are threatened by surface water or groundwater contamination at the location.

(2) Whether the location is located in a small or financially disadvantaged community.

(3) The cost and potential environmental benefit of the investigation or cleanup.

(4) Whether there are other potential sources of funding for the investigation or cleanup.

(5) Any other information the board identifies as necessary for consideration.

(d) (1) The board shall specify the information that shall be included in a grant application, consistent with this section, including, but not limited to, a provision requiring the applicant to make a sworn verification of the information in the application to the best of the applicant’s knowledge.

(2) The board may adopt procedures to implement this section.

(3) The board shall post any procedures or information requirements adopted pursuant to this section on its Internet Web site.

(e) (1) The recipient of grant moneys shall expend those funds only for the reasonable costs necessary to protect human health, safety, and the environment, incurred on or after the effective date of the act adding this section.

(2) The board shall not issue a grant for any costs for which the applicant has been, or will be, paid by another source.

(3) The board may terminate a grant and may bar the applicant from receiving any future grants from the Site Cleanup Subaccount if the board finds that the applicant has made a misrepresentation or false claim.

(f) (1) Any funds in the Site Cleanup Subaccount that are not expended in a fiscal year shall remain in the subaccount until they are encumbered.

(2) Notwithstanding Section 16304.1 of the Government Code, the board shall encumber the funds appropriated pursuant to this section within three years of the appropriation and the board may make a disbursement in liquidation of an encumbrance before or during the three years following the last day the appropriation is available for encumbrance.

(3) Notwithstanding Section 16475 of the Government Code, any interest earned upon the money in the Site Cleanup Subaccount shall be deposited in the Site Cleanup Subaccount.

(g) The Attorney General may recover the actual, reasonable costs of investigation or cleanup undertaken pursuant to this section in a civil action, upon request from the board, from any responsible party. All money recovered by the Attorney General pursuant to this section shall be deposited in the Site Cleanup Subaccount.

(Added by Stats. 2014, Ch. 547, Sec. 9. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.50.7

(a) The Expedited Claim Account is hereby created in the Underground Storage Tank Cleanup Fund for expenditure by the board to pay claims that have been selected to participate in the pilot project established by this section.

(b) The sum of one hundred million dollars ($100,000,000) shall be transferred in the 2015–16 fiscal year from the Underground Storage Tank Cleanup Fund to the Expedited Claim Account for expenditure, upon appropriation by the Legislature, for the payment of claims pursuant to this section. Claims shall be paid from the Expedited Claim Account until moneys in the account are exhausted.

(c) Funds in the Expedited Claim Account that are not expended in a fiscal year shall remain in the Expedited Claim Account. Funds remaining in the Expedited Claim Account on January 1, 2026, shall be transferred to the Underground Storage Tank Cleanup Fund.

(d) The board shall, with stakeholder input, establish the Expedited Claim Pilot Project to reduce the overall cost for site cleanup and the time to reach closure by increasing coordination with the responsible party, consultant, regulator, and the fund and by using multiyear budgets.

(1) The board shall, with stakeholder input, investigate potential methods for reducing the overall cost for site cleanup and the time to reach closure including, but not limited to, establishment of multiyear funding for claims, increased collaboration between fund staff, regulatory staff, and claimants and their contractors, establishment of project milestones and cost estimates, and establishment of reimbursement submission schedules.

(2) The board shall solicit fund claims from all priority rankings for participation in the pilot project to implement potential improvement methods. The board shall select a limited number of claims to participate in the project.

(3) The board shall develop criteria for the selection of claims to participate in the pilot project and, at a minimum, shall consider the threat to human health, safety, or the environment caused by contamination at the site that is the subject of the claim, the priority ranking assigned to the claim pursuant to Section 25299.52, and the progress of cleanup at the site that is the subject of the claim.

(4) The development of criteria and procedures pursuant to this subdivision shall not be considered as regulations subject to, and shall be exempt from, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) The board shall include information on the expenditure of funds transferred to the Expedited Claim Account, as well as the amount of all claims filed by claimants participating in the Expedited Claim Pilot Project and the amount of reimbursements made to claimants in the pilot project, in its annual report.

(f) On or before January 1, 2018, the board shall prepare a report analyzing the effectiveness and efficiency of the Expedited Claim Pilot Project in expediting the funding of claims and completions of site cleanups. The board, in consultation with stakeholders, shall work to develop metrics to forecast long-term demand on the fund and shall include this information in the report. This report shall be posted on the board’s Internet Web site, and updated periodically.

(g) This section shall remain in effect only until January 1, 2026, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2026, deletes or extends that date.

(Added by Stats. 2014, Ch. 547, Sec. 10. Effective September 25, 2014. Repealed as of January 1, 2026, by its own provisions.)



25299.51

The board may expend the moneys in the Underground Storage Tank Cleanup Fund, created under subdivision (a) of Section 25299.50, for all the following purposes:

(a) In addition to the purposes specified in subdivisions (c), (d), and (e), for the costs of implementing this chapter and for implementing Section 25296.10 for a tank that is subject to this chapter.

(b) To pay for the administrative costs of the State Board of Equalization in collecting the fee imposed by Article 5 (commencing with Section 25299.40).

(c) To pay for the reasonable and necessary costs of corrective action pursuant to Section 25299.36, up to one million dollars ($1,000,000) per occurrence. The Legislature may appropriate the money in the fund for expenditure by the board, without regard to fiscal year, for prompt action in response to any unauthorized release.

(d) To pay for the costs of an agreement for the abatement of, and oversight of the abatement of, an unauthorized release of hazardous substances from underground storage tanks, by a local agency, as authorized by Section 25297.1 or by any other provision of law, except that, for the purpose of expenditure of these funds, only underground storage tanks, as defined in Section 25299.24, shall be the subject of the agreement.

(e) To pay for the costs of cleanup and oversight of unauthorized releases at abandoned tank sites. The board shall not expend more than 25 percent of the total amount of money collected and deposited in the fund annually for the purposes of this subdivision and subdivision (h).

(f) To pay claims pursuant to Section 25299.57.

(g) To pay, upon order of the Controller, for refunds pursuant to Part 26 (commencing with Section 50101) of Division 2 of the Revenue and Taxation Code.

(h) To pay for the reasonable and necessary costs of corrective action pursuant to subdivision (f) of Section 25296.10, in response to an unauthorized release from an underground storage tank subject to this chapter.

(i) To pay claims pursuant to Section 25299.58.

(j) To pay for expenditures by the board associated with discovering violations of, and enforcing, or assisting in the enforcement of, the requirements of Chapter 6.7 (commencing with Section 25280) with regard to petroleum underground storage tanks.

(k) For transfer to the Petroleum Underground Storage Tank Financing Account, for purposes of Chapter 6.76 (commencing with Section 25299.100).

(l) Upon repeal of Chapter 6.76 (commencing with Section 25299.100), to pay for expenditures authorized by subdivision (b) of Section 25299.117 as that section reads as of December 31, 2021, immediately preceding its repeal.

(m) For transfer to the Site Cleanup Subaccount to pay for expenditures by the board pursuant to Section 25299.50.6, including costs for regulatory oversight of sites funded pursuant to that section.

(n) To pay for reasonable and necessary expenditures by the board associated with discovering violations of and enforcing, or assisting in the enforcement of, the requirements of this chapter, including actions relating to the submission of false information to the fund.

(o) (1) For transfer to the School District Account to pay for expenditures by the board pursuant to Section 25299.50.3 or for transfer pursuant to subdivision (k) or (m).

(2) This subdivision shall apply only to the moneys collected pursuant to paragraph (2) of subdivision (g) of Section 25299.43.

(Amended by Stats. 2014, Ch. 547, Sec. 12. Effective September 25, 2014. Operative January 1, 2015, pursuant to Stats. 2014, Ch. 547, Sec. 35. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.51.2

(a) On or before December 31, 2019, and at least once every five years thereafter, the board shall commission an independent program audit and a fiscal audit of the fund by an independent auditor.

(b) Within 90 days of the completion of the independent program audit or fiscal audit of the fund, the board shall post the results of the program audit or fiscal audit on the board’s Internet Web site.

(c)  The audit shall include a review of projected expenses and revenue for the five years subsequent to the date of the audit and shall include proposals for the appropriate amount of the fee under Section 25299.43 for that five-year period. When establishing and analyzing those proposals, the auditor may consult with appropriate agencies, including the board, the State Energy Resources Conservation and Development Commission , the State Board of Equalization, and any other entity that may provide information or analysis pertinent to implementing this subdivision.

(Amended by Stats. 2014, Ch. 547, Sec. 13. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.51.3

(a) The board shall conduct a study to determine the cost-effectiveness and the feasability of issuing bonds to satisfy the obligations against the fund existing on the effective date of this section. The proceeds from the bonds would be used to expedite the payment of active claims and those claims on the priority list awaiting reimbursement. At a minimum, the study shall include participants from the board, the Department of Finance, the Treasurer’s office, the California Infrastructure and Economic Development Bank, and fund stakeholders, including claimant and industry representatives.

(b) The board shall, on or before March 1, 2018, post a report of the study conducted pursuant to this section on the board’s Internet Web site.

(Added by Stats. 2014, Ch. 547, Sec. 14. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.51.4

(a) On or before June 1, 2016, the board shall conduct an analysis of whether the ranking criteria for the payment of claims pursuant to Sections 25299.57 and 25299.58, with regard to owners and operators of tanks that are small businesses, as specified in subparagraph (A) of paragraph (2) of subdivision (b) of Section 25299.52, should be revised to better achieve the goal of ranking claims based on the claimant’s ability to pay for cleanup. The board shall consider, but is not limited to consideration of, all of the following factors in its analysis:

(1) Whether single location revenues or other factors should be considered rather than aggregate affiliate income.

(2) Whether gallons of fuel throughput should be considered rather than aggregate affiliate income.

(3) Whether other factors should be considered to ensure equitable qualification under subparagraph (A) of paragraph (2) of subdivision (b) of Section 25299.52.

(b) The board shall consult with stakeholders of the Underground Storage Tank Cleanup Fund, including claimant and industry representatives, when preparing the analysis required by this section.

(c) The board shall coordinate with the State Board of Equalization and the State Energy Resources Conservation and Development Commission to obtain data collected by these agencies that would be relevant to the conduct of the analysis required by this section.

(d) Within 90 days after completing the analysis required by this section, the board shall post the results on the board’s Internet Web site.

(Added by Stats. 2014, Ch. 547, Sec. 15. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.52

(a) The board shall adopt a priority ranking list at least annually for awarding claims pursuant to Section 25299.57 or 25299.58. Any owner or operator eligible for payment of a claim pursuant to Section 25299.54 shall file an application with the board within a reasonable period, to be determined by the board, prior to adoption of the priority ranking list.

(b) Except as provided in subdivision (c), in awarding claims pursuant to Section 25299.57 or 25299.58, the board shall pay claims in accordance with the following order of priority:

(1) Owners of tanks who are eligible to file a claim pursuant to subdivision (e) of Section 25299.54.

(2) Owners and operators of tanks that are either of the following:

(A) An owner or operator of a tank that is a small business, by meeting the requirements of subdivision (d) of Section 14837 of the Government Code. An owner or operator that meets that definition of small business, but who is domiciled or has its principal office outside of the state, shall be classified in this category if the owner or operator otherwise meets the requirements of subdivision (d) of Section 14837 of the Government Code with regard to the number of employees and the total annual revenues received.

(B) An owner or operator that is a city, county, district, or nonprofit organization that receives total annual revenues of not more than seven million dollars ($7,000,000). In determining the amount of a nonprofit organization’s annual revenues, the board shall calculate only those revenues directly attributable to the particular site at which the tank or tanks for which the claim is submitted are located.

(3) Owners or operators of tanks that are either of the following:

(A) The owner or operator owns and operates a business that employs fewer than 500 full-time and part-time employees, is independently owned and operated, and is not dominant in its field of operation.

(B) The owner or operator is a city, county, district, or nonprofit organization that employs fewer than 500 full-time and part-time employees. In determining the number of employees employed by a nonprofit organization, the board shall calculate only those employees employed at the particular site at which a tank for which the claim is being submitted is located.

(4) All other tank owners and operators.

(c) (1) In any year in which the board is not otherwise authorized to award at least 15 percent of the total amount of funds committed for that year to tank owners or operators in those categories set forth in paragraph (3) or (4) of subdivision (b) due to the priority ranking list award limitations set forth in subdivision (b), the board shall allocate between 14 and 16 percent of the total amount of funds committed for that year to each category that is not otherwise entitled to at least that level of committed funding for that year.

(2) If the total amount of claims outstanding in one or more of the priority categories specified in paragraph (3) or (4) of subdivision (b) is less than 15 percent of the total amount annually appropriated from the fund for the purpose of awarding claims, the board shall reserve for making claims in that category only the amount that is necessary to satisfy the outstanding claims in that category.

(d) The board shall give priority to a claim that is filed before September 24, 1993, by a city, county, or district that is eligible for payment pursuant to Section 25299.54 in the following manner:

(1) The board shall determine whether the priority category specified for a city, county, or district pursuant to subparagraph (B) of paragraph (2), or pursuant to subparagraph (B) of paragraph (3), of subdivision (b) requires that the priority ranking of the claim be changed.

(2) If the priority ranking of the claim is changed and the claim is placed into either the priority category specified in subparagraph (B) of paragraph (2), or specified in subparagraph (B) of paragraph (3), of subdivision (b), the board shall pay all other claims that were assigned to that priority category prior to January 1, 2000, before paying the claim of the city, county, or district.

(e) The board may, to carry out the intent specified in paragraph (1) of subdivision (b) of Section 25299.10 and to expedite the processing and awarding of claims pursuant to Sections 25299.57 and 25299.58, implement the contracting procedures required by Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code, as may be necessary, to alleviate the claims processing and award backlog. If, at the conclusion of any fiscal year, 25 percent or more of the funds appropriated annually for awards to claimants during that year have not actually been obligated by the board, the board shall, at its next regularly scheduled meeting, determine, in a public hearing, whether, given the circumstances of the awards backlog, it is appropriate to implement those contracting procedures for some, or all, of the claims filed with the board.

(f) For purposes of this section, the following definitions shall apply:

(1) “Nonprofit organization” means a nonprofit public benefit organization incorporated pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code.

(2) “Annual revenue,” with respect to public entities, means the total annual general purpose revenues, excluding all restricted revenues over which the governing agency has no discretion, as reported in the Annual Report of Financial Transactions submitted to the Controller, for the latest fiscal year ending prior to the date the fund application was filed.

(3) “Annual revenue,” with respect to nonprofit organizations, means the total annual revenues, as shown in an annual fiscal report filed with the Registry of Charitable Trusts of state and federal tax records, based on the latest fiscal year ending prior to the date the fund application was filed.

(4) “General purpose revenues,” as used in paragraph (2), means revenues consisting of all of the following: secured and unsecured revenues; less than countywide funds, secured and unsecured; prior year secured and unsecured penalties and delinquent taxes; sales and use taxes; transportation taxes (nontransit); property transfer taxes; transient lodging taxes; timber yield taxes; aircraft taxes; franchise taxes; fines, forfeitures, and penalties; revenues from use of money and property; motor vehicle in-lieu taxes; trailer coach in-lieu taxes; homeowner property tax relief; open-space tax relief; and cigarette taxes.

(Amended by Stats. 2001, Ch. 154, Sec. 5. Effective January 1, 2002. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.53

(a) A regional board or a local agency taking, or contracting for, corrective action pursuant to subdivision (f) of Section 25296.10 in response to an unauthorized release from an underground storage tank subject to this chapter shall, before commencing the corrective action, take both of the following actions:

(1) The regional board or local agency shall notify the board of the planned corrective action. If an owner, operator, or other responsible party is taking the corrective action in accordance with Section 25296.10, the regional board or local agency shall not initiate a corrective action pursuant to this chapter or Chapter 6.7 (commencing with Section 25280).

(2) If an owner, operator, or other responsible party is not taking or has not taken the action specified in paragraph (1), the regional board or local agency shall submit the estimated cost of the corrective action to the board, which shall approve or disapprove the reasonableness of the cost estimate. The regional board or local agency shall obtain approval of the corrective action and the cost estimate before taking, or contracting for, any corrective action.

(b) If the board approves the request of the regional board or local agency made pursuant to paragraph (2) of subdivision (a), the board shall, after making the determination specified in subdivision (c), pay for the costs of corrective action performed by a regional board, local agency, or qualified contractor.

(c) The board shall not make any payment pursuant to subdivision (b) unless the board determines that the owner, operator, or other responsible party of the tank has failed or refused to comply with a final order for corrective action issued pursuant to Section 25296.10 with respect to the unauthorized release of petroleum from the tank.

(d) Upon making any payment to a regional board or local agency pursuant to subdivision (b), the board shall recover the amount of payment pursuant to Section 25299.70.

(Amended by Stats. 2002, Ch. 999, Sec. 45. Effective January 1, 2003. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.54

(a)  Except as provided in subdivisions (b), (c), (d), (e), (g), and (h), an owner or operator, required to perform corrective action pursuant to Section 25296.10, or an owner or operator who, as of January 1, 1988, is required to perform corrective action, who has initiated this action in accordance with Division 7 (commencing with Section 13000) of the Water Code, who is undertaking corrective action in compliance with waste discharge requirements or other orders issued pursuant to Division 7 (commencing with Section 13000) of the Water Code, or Chapter 6.7 (commencing with Section 25280), may apply to the board for satisfaction of a claim filed pursuant to this article.

(b) A person who has failed to comply with Article 3 (commencing with Section 25299.30) is ineligible to file a claim pursuant to this section.

(c) An owner or operator of an underground storage tank containing petroleum is ineligible to file a claim pursuant to this section if the person meets both of the following conditions:

(1) The person knew, before January 1, 1988, of the unauthorized release of petroleum which is the subject of the claim.

(2) The person did not initiate, on or before June 30, 1988, any corrective action in accordance with Division 7 (commencing with Section 13000) of the Water Code concerning the release, or the person did not, on or before June 30, 1988, initiate corrective action in accordance with Chapter 6.7 (commencing with Section 25280) or the person did not initiate action on or before June 30, 1988, to come into compliance with waste discharge requirements or other orders issued pursuant to Division 7 (commencing with Section 13000) of the Water Code concerning the release.

(d) An owner or operator who violates Section 25296.10 or a corrective action order, directive, notification, or approval order issued pursuant to this chapter, Chapter 6.7 (commencing with Section 25280) of this code, or Division 7 (commencing with Section 13000) of the Water Code, is liable for a corrective action cost that results from the owner’s or operator’s violation and is ineligible to file a claim pursuant to this section.

(e) Notwithstanding this chapter, a person who owns a tank located underground that is used to store petroleum may apply to the board for satisfaction of a claim, and the board may pay the claim pursuant to Section 25299.57 without making the finding specified in paragraph (3) of subdivision (d) of Section 25299.57 if all of the following apply:

(1) The tank meets one of the following requirements:

(A) The tank is located at the residence of a person on property used exclusively for residential purposes at the time of discovery of the unauthorized release of petroleum.

(B) The tank owner demonstrates that the tank is located on property that, on and after January 1, 1985, is not used for agricultural purposes, the tank is of a type specified in subparagraph (B) of paragraph (1) of subdivision (y) of Section 25281, and the petroleum in the tank is used solely for the purposes specified in subparagraph (B) of paragraph (1) of subdivision (y) of Section 25281 on and after January 1, 1985.

(2) The tank is not a tank described in subparagraph (A) of paragraph (1) of subdivision (y) of Section 25281 and the tank is not used on or after January 1, 1985, for the purposes specified in that subparagraph.

(3) The claimant has complied with Section 25299.31 and the permit requirements of Chapter 6.7 (commencing with Section 25280), or the claimant is not subject to the requirements of those provisions.

(f) Whenever the board has authorized the prepayment of a claim pursuant to Section 25299.57, and the amount of money available in the fund is insufficient to pay the claim, the owner or operator shall remain obligated to undertake the corrective action in accordance with Section 25296.10.

(g) The board shall not reimburse a claimant for any eligible costs for which the claimant has been, or will be, compensated by another person. This subdivision does not affect reimbursement of a claimant from the fund under either of the following circumstances:

(1) The claimant has a written contract, other than an insurance contract, with another person that requires the claimant to reimburse the person for payments the person has provided the claimant pending receipt of reimbursement from the fund.

(2) An insurer has made payments on behalf of the claimant pursuant to an insurance contract and either of the following applies:

(A) The insurance contract explicitly coordinates insurance benefits with the fund and requires the claimant to do both of the following:

(i) Maintain the claimant’s eligibility for reimbursement of costs pursuant to this chapter by complying with all applicable eligibility requirements.

(ii) Reimburse the insurer for costs paid by the insurer pending reimbursement of those costs by the fund.

(B) The claimant received a letter of commitment prior to June 30, 1999, for the occurrence and the claimant is required to reimburse the insurer for any costs paid by the insurer pending reimbursement of those costs by the fund.

(h) (1)  Except as provided in paragraph (2), a person who purchases or otherwise acquires real property on which an underground storage tank or tank specified in subdivision (e) is situated shall not be reimbursed by the board for a cost attributable to an occurrence that commenced prior to the acquisition of the real property if both of the following conditions apply:

(A) The purchaser or acquirer knew, or in the exercise of reasonable diligence would have discovered, that an underground storage tank or tank specified in subdivision (e) was located on the real property being acquired.

(B) A person who owned the site or owned or operated an underground storage tank or tank specified in subdivision (e) at the site during or after the occurrence and prior to acquisition by the purchaser or acquirer would not have been eligible for reimbursement from the fund.

(2) Notwithstanding paragraph (1), if the claim is filed on or after January 1, 2003, the board may reimburse the eligible costs claimed by a person who purchases or otherwise acquires real property on which an underground storage tank or tank specified in subdivision (e) is situated, if all of the following conditions apply:

(A) The claimant is the owner or operator of the underground storage tank or tank specified in subdivision (e) that had an occurrence that commenced prior to the owner’s acquisition of the real property.

(B) The claimant satisfies all eligibility requirements, other than those specified in paragraph (1).

(C) The claimant is not an affiliate of a person whose act or omission caused or would cause ineligibility for the fund.

(3) If the board reimburses a claim pursuant to paragraph (2), a person specified in subparagraph (B) of paragraph (1), other than a person who is ineligible for reimbursement from the fund solely because the property was acquired from another person who was ineligible for reimbursement from the fund, shall be liable for the amount paid from the fund. The Attorney General, upon request of the board, shall bring a civil action to recover the liability imposed under this paragraph. All money recovered by the Attorney General under this paragraph shall be deposited in the fund.

(4) The liability established pursuant to paragraph (3) does not limit or supersede liability under any other provision of state or federal law, including common law.

(5) For purposes of this subdivision, the following definitions shall apply:

(A) “Affiliate” means a person who has one or more of the following relationships with another person:

(i) Familial relationship.

(ii) Fiduciary relationship.

(iii) A relationship of direct or indirect control or shared interests.

(B) Affiliates include, but are not limited to, any of the following:

(i) Parent corporation and subsidiary.

(ii) Subsidiaries that are owned by the same parent corporation.

(iii) Business entities involved in a reorganization, as defined in Section 181 of the Corporations Code.

(iv) Corporate officer and corporation.

(v) Shareholder that owns a controlling block of voting stock and the corporation.

(vi) Partner and the partnership.

(vii) Member and a limited liability company.

(viii) Franchiser and franchisee.

(ix) Settlor, trustee, and beneficiary of a trust.

(x) Debtor and bankruptcy trustee or debtor-in-possession.

(xi) Principal and agent.

(C) “Familial relationship” means relationships between family members, including, and limited to, a husband, wife, child, stepchild, parent, grandparent, grandchild, brother, sister, stepbrother, stepsister, stepmother, stepfather, mother-in-law, father-in-law, brother-in-law, sister-in-law, daughter-in-law, son-in-law, and, if related by blood, uncle, aunt, niece, or nephew.

(D) “Purchases or otherwise acquires real property” means the acquisition of fee title ownership or the acquisition of the lessee’s interest in a ground lease of real property on which one or more underground storage tanks are located if the lease has an initial original term, including unilateral extension or renewal rights, of not less than 35 years.

(i) The Legislature finds and declares that the changes made to subparagraph (A) of paragraph (1) of subdivision (e) by Chapter 1290 of the Statutes of 1992 are declaratory of existing law.

(j) The Legislature finds and declares that the amendment of subdivisions (a) and (g) by Chapter 328 of the Statutes of 1999 is declaratory of existing law.

(Amended by Stats. 2008, Ch. 616, Sec. 3. Effective January 1, 2009. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.55

The board shall prescribe appropriate forms and procedures for claims filed pursuant to Section 25299.54 that shall include, at a minimum, all of the following:

(a) A provision requiring the claimant to make a sworn verification of the claim to the best of the claimant’s knowledge.

(b) A full description, supported by appropriate evidence from government agencies, of the unauthorized release of petroleum into the environment from an underground storage tank claimed to be the subject of the third-party judgment specified in Section 25299.58 or the corrective action performed pursuant to Section 25296.10.

(c) Certification by the claimant of all costs that have been, or will be, incurred in undertaking corrective action after January 1, 1988.

(Amended by Stats. 2002, Ch. 999, Sec. 47. Effective January 1, 2003. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.56

(a) The board shall determine an applicant’s eligibility for a claim for corrective action costs or third-party compensation costs pursuant to Section 25299.57 or 25299.58 and notify the applicant of that determination within 60 days from the date of the receipt of the fund application. The board may classify the claimant’s application pursuant to Section 25299.52 after that 60-day period. If the board sends an applicant a determination of eligibility pursuant to this subdivision, the board shall not revoke that determination of eligibility, unless the application contained fraudulent information or a misrepresentation. However, the board may suspend making a reimbursement for a claim until the claimant corrects any deficiencies that are the basis for the suspension. Reinstatement of reimbursement shall occur when funds are available and that reinstatement shall be made ahead of any new letters of commitment issued as of the date of reinstatement.

(b) A claimant may request review of any determination of eligibility or disapproval of reimbursement. The review shall be conducted and a decision rendered within 30 days from the date of receipt of the request.

(c) A claimant may file a petition for review, in writing, with the board with regard to any determination or disapproval that is unresolved to the satisfaction of the claimant upon expiration of the 30-day period specified in subdivision (b) and the board shall take final action on the petition within 90 days of the board’s receipt of a complete petition for review, except that if the board initiates an adjudicative proceeding on the petition, the board shall take final action within 270 days of the board’s receipt of a complete petition for review.

(d) Final action on a petition taken by the board is a final agency action for the purposes of judicial review of a board decision.

(e) A claimant may, not later than 30 days from the date of final action by the board pursuant to subdivision (c), file with the superior court a petition for writ of mandate for review of the decision. If the claimant does not file a petition for writ of mandate within the time provided by this subdivision, a board decision shall not be subject to review by the court. Section 1094.5 of the Code of Civil Procedure shall govern the proceeding for a petition filed pursuant to this subdivision. For purposes of subdivision (c) of Section 1094.5 of the Code of Civil Procedure, the court shall uphold the decision if the decision is based upon substantial evidence in light of the whole record.

(f) Except as specified in subdivision (g), the procedures in Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of, and in Section 11513 of, the Government Code apply to any adjudicative proceedings conducted by the board pursuant to this article.

(g) (1) Notwithstanding subdivision (f), Sections 801, 802, 803, 804, and 805 of the Evidence Code apply to any adjudicative proceeding conducted by the board pursuant to this article.

(2) This section is not a limitation on the authority of the board to authorize the use of the procedure provided in Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2014, Ch. 544, Sec. 11. Effective January 1, 2015. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.57

(a) (1) If the board makes the determination specified in subdivision (d) for a claim filed on or before December 31, 2014, the board may only pay for the costs of a corrective action that exceed the level of financial responsibility required to be obtained pursuant to Section 25299.32, but not more than one million five hundred thousand dollars ($1,500,000) for each occurrence.

(2) If the board makes the determination specified in subdivision (d) for a claim filed on or after January 1, 2015, the board may only pay for the costs of a corrective action that exceed the level of financial responsibility required to be obtained pursuant to Section 25299.32, but not more than one million dollars ($1,000,000) for each occurrence.

(3) In the case of an owner or operator who, as of January 1, 1988, was required to perform corrective action, who initiated that corrective action in accordance with Division 7 (commencing with Section 13000) of the Water Code or Chapter 6.7 (commencing with Section 25280), and who is undertaking the corrective action in compliance with waste discharge requirements or other orders issued pursuant to Division 7 (commencing with Section 13000) of the Water Code or Chapter 6.7 (commencing with Section 25280), the owner or operator may apply to the board for satisfaction of a claim filed pursuant to this article.

(4) The board shall notify claimants applying for satisfaction of claims from the fund of eligibility for reimbursement in a prompt and timely manner and that a letter of credit or commitment that will obligate funds for reimbursement shall follow the notice of eligibility as soon thereafter as possible.

(b) (1) For claims eligible for reimbursement pursuant to subdivision (c) of Section 25299.55, the claimant shall submit the actual cost of corrective action to the board, which shall either approve or disapprove the costs incurred as reasonable and necessary. At least 15 days before the board proposes to disapprove the reimbursement of corrective action costs that have been incurred on the grounds that the costs were unreasonable or unnecessary, the board shall issue a notice advising the claimant and the lead agency of the proposed disallowance, to allow review and comment.

(2) The board shall not reject any actual costs of corrective action in a claim solely on the basis that the invoices submitted fail to sufficiently detail the actual costs incurred, if all of the following apply:

(A) Auxiliary documentation is provided that documents to the board’s satisfaction that the invoice is for necessary corrective action work.

(B) The costs of corrective action work in the claim are reasonably commensurate with similar corrective action work performed during the same time period covered by the invoice for which reimbursement is sought.

(C) The invoices include a brief description of the work performed, the date that the work was performed, the vendor, and the amount.

(c) (1) For claims eligible for prepayment pursuant to subdivision (c) of Section 25299.55, the claimant shall submit the estimated cost of the corrective action to the board, which shall approve or disapprove the reasonableness of the cost estimate.

(2) If the claim is for reimbursement of costs incurred pursuant to a performance-based contract, Article 6.5 (commencing with Section 25299.64) shall apply to that claim.

(d) Except as provided in subdivision (j), a claim specified in subdivision (a) may be paid if the board makes all of the following findings:

(1) There has been an unauthorized release of petroleum into the environment from an underground storage tank.

(2) The claimant is required to undertake or contract for corrective action pursuant to Section 25296.10, under the federal act, or under Section 6973 of Title 42 of the United States Code, or, as of January 1, 1988, the claimant has initiated corrective action in accordance with Division 7 (commencing with Section 13000) of the Water Code.

(3) The claimant has complied with Section 25299.31.

(4) (A) Except as provided in subparagraphs (B), (C), and (F), the claimant has complied with the permit requirements of Chapter 6.7 (commencing with Section 25280). A claimant shall obtain a permit required by subdivision (a) of Section 25284 for the underground storage tank that is the subject of the claim when the claimant becomes subject to subdivision (a) of Section 25284 or when the applicable local agency begins issuing permits pursuant to subdivision (a) of Section 25284, whichever occurs later. For the purpose of this subparagraph, a claimant shall demonstrate compliance with the permit requirements of Chapter 6.7 (commencing with Section 25280) by submitting copies of the required permits or other documentation that demonstrate compliance to the satisfaction of the board.

(B) A claimant who acquires real property on which an underground storage tank is situated and, despite the exercise of reasonable diligence, was unaware of the existence of the underground storage tank when the real property was acquired, has obtained a permit required by subdivision (a) of Section 25284 for the underground storage tank that is the subject of the claim within a reasonable period, not to exceed one year, from when the claimant should have become aware of the existence of the underground storage tank, or when the applicable local agency began issuing permits pursuant to Section 25284, whichever occurs later.

(C) All claimants who file their claim on or after January 1, 2008, and who do not obtain a permit required by subdivision (a) of Section 25284 in accordance with subparagraph (A) or (B) may seek a waiver of the requirement to obtain a permit. The board shall waive the provisions of subparagraphs (A) and (B) as a condition for payment from the fund if the board finds all of the following:

(i) The claimant was unaware of the permit requirement, and upon becoming aware of the permit requirement, the claimant complies with either subdivision (a) of Section 25284 or Section 25298 and the regulations adopted to implement those sections within a reasonable period, not to exceed one year, from when the claimant became aware of the permit requirement.

(ii) Prior to submittal of the application to the fund, the claimant has complied with Section 25299.31 and has obtained and paid for all permits currently required by this paragraph.

(iii) Prior to submittal of the application to the fund, the claimant has paid all fees, interest, and penalties imposed pursuant to Article 5 (commencing with Section 25299.40) of this chapter and Part 26 (commencing with Section 50101) of Division 2 of the Revenue and Taxation Code for the underground storage tank that is the subject of the claim.

(D) (i) A claimant exempted pursuant to subparagraph (C) and who has complied, on or before December 22, 1998, either with subdivision (a) of Section 25284 or Section 25298 and the regulations adopted to implement those sections, shall obtain a level of financial responsibility twice as great as the amount that the claimant is otherwise required to obtain pursuant to subdivision (a) of Section 25299.32, but not less than ten thousand dollars ($10,000). All other claimants exempted pursuant to subparagraph (C) shall obtain a level of financial responsibility that is four times as great as the amount that the claimant is otherwise required to obtain pursuant to subdivision (a) of Section 25299.32, but not less than twenty thousand dollars ($20,000).

(ii) The board may waive the requirements of clause (i) if the claimant can demonstrate that the conditions specified in clauses (i) to (iii), inclusive, of subparagraph (C) were satisfied prior to the causing of any contamination. That demonstration may be made through a certification issued by the permitting agency based on a site evaluation and tank tests at the time of permit application or in any other manner acceptable to the board.

(E) All claimants who file a claim before January 1, 2008, and who are not eligible for a waiver of the permit requirements pursuant to applicable statutes or regulations in effect on the date of the filing of the claim may resubmit a new claim pursuant to subparagraph (C) on or after January 1, 2008. The board shall rank all claims resubmitted pursuant to subparagraph (C) lower than all claims filed before January 1, 2008, within their respective priority classes specified in subdivision (b) of Section 25299.52.

(F) The board shall waive the provisions of subparagraph (A) as a condition for payment from the fund for a claimant who filed his or her claim on or after January 1, 2008, and before July 1, 2009, but is not eligible for a waiver of the permit requirement pursuant to the regulations adopted by the board in effect on the date of the filing of the claim, and who did not obtain or apply for a permit required by subdivision (a) of Section 25284, if the board finds all of the following:

(i) The claim is filed pursuant to paragraph (2) of subdivision (h) of Section 25299.54 and the claim otherwise satisfies the eligibility requirements of that paragraph.

(ii) The claimant became the owner or de facto owner of an underground storage tank prior to December 22, 1998.

(iii) The claimant did not, and does not, operate the underground storage tank.

(iv) Within three years after becoming the owner or de facto owner of the underground storage tank but not after December 22, 1998, the claimant caused the underground storage tank to be removed and closed in accordance with applicable law, and commenced no later than December 22, 1998, to perform corrective action pursuant to Section 25296.10 of this code or pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(G) The board shall rank all claims submitted pursuant to subparagraph (F) in their respective priority classes specified in subdivision (b) of Section 25299.52 in the order in which the claims are received by the board, but subsequent to any claim filed on a previous date in each of those priority classes.

(H) For purposes of clauses (ii) and (iv) of subparagraph (F), “de facto owner of an underground storage tank” means a person who purchases or otherwise acquires real property, as defined in subparagraph (D) of paragraph (5) of subdivision (h) of Section 25299.54, and has actual possession of, and control over, an underground storage tank that has been abandoned by its previous owner.

(5) The board has approved either the costs incurred for the corrective action pursuant to subdivision (b) or the estimated costs for corrective action pursuant to subdivision (c).

(6) (A) The claimant has paid all fees, interest, and penalties imposed pursuant to Article 5 (commencing with Section 25299.40) and Part 26 (commencing with Section 50101) of Division 2 of the Revenue and Taxation Code, for the underground storage tank that is the subject of the claim.

(B) The board may accept a claimant’s statement certifying to the best of the claimant’s knowledge that payment was made to the State Board of Equalization to demonstrate satisfaction of the requirements of subparagraph (A) if both of the following apply:

(1) Records maintained by the State Board of Equalization show that fees and, if applicable, interest and penalties, have been paid by the claimant for the period corresponding to the claimant’s ownership or operation of the tank that is the subject of the claim.

(2) The State Board of Equalization and the claimant are not able to document that the payments received by the State Board of Equalization were or were not specifically related to the tank that is the subject of the claim.

(e) The board shall provide the claimant, whose cost estimate has been approved, a letter of commitment authorizing payment of the costs from the fund.

(f) The claimant may submit a request for partial payment to cover the costs of corrective action performed in stages, as approved by the board.

(g) (1) A claimant who submits a claim for payment to the board shall submit multiple bids for prospective costs as prescribed in regulations adopted by the board pursuant to Section 25299.77.

(2) A claimant who submits a claim to the board for the payment of professional engineering and geologic work shall submit multiple proposals and fee estimates, as required by the regulations adopted by the board pursuant to Section 25299.77. The claimant’s selection of the provider of these services is not required to be based on the lowest estimated fee, if the fee estimate conforms with the range of acceptable costs established by the board.

(3) A claimant who submits a claim for payment to the board for remediation construction contracting work shall submit multiple bids, as required in the regulations adopted by the board pursuant to Section 25299.77.

(4) Paragraphs (1), (2), and (3) do not apply to a tank owned or operated by a public agency if the prospective costs are for private professional services within the meaning of Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code and those services are procured in accordance with the requirements of that chapter.

(h) The board shall provide, upon the request of a claimant, assistance to the claimant in the selection of contractors retained by the claimant to conduct reimbursable work related to corrective actions. The board shall develop a summary of expected costs for common corrective actions. This summary of expected costs may be used by claimants as a guide in the selection and supervision of consultants and contractors.

(i) (1) To the extent funding is available, the board shall pay, within 60 days from the date of receipt of an invoice of expenditures, all costs specified in the work plan developed pursuant to Section 25296.10, and all costs that are otherwise necessary to comply with an order issued by a local, state, or federal agency.

(2) If corrective action costs, third-party compensation costs, or regulatory technical assistance costs submitted by a claimant are approved for reimbursement by the board but funding is not available for payment to the claimant at the time of approval, the board shall reimburse carrying costs incurred by the claimant after November 7, 2008, but before June 30, 2010, subject to all of the following limitations:

(A) The reimbursement for carrying costs shall not exceed the carrying costs actually incurred by the claimant from the date the corrective action costs, third-party compensation costs, or regulatory technical assistance costs are approved for payment by the board until the date that a check for the reimbursement request is issued by the Controller.

(B) The reimbursement for carrying costs shall not exceed an amount equivalent to a maximum annual percentage rate of 7 percent as applied to the amount approved for reimbursement and for the period calculated pursuant to subparagraph (A).

(C) The board shall not reimburse carrying costs that amount to less than one hundred dollars ($100) per reimbursement request.

(D) The board shall not reimburse carrying costs that exceed 9 percent of the total amount of costs approved for the reimbursement to which the carrying costs apply.

(E) A claimant may submit a request for reimbursement of carrying costs after receipt of fund reimbursement for the corrective action costs, third-party compensation costs, or regulatory technical assistance costs to which the carrying costs apply. Additional carrying costs associated with a reimbursement request for carrying costs submitted pursuant to this paragraph are not eligible for payment.

(F) This paragraph does not apply to tank owners or operators that are not described in paragraph (1), (2), or (3) of subdivision (b) of Section 25299.52.

(3) For the purposes of paragraph (2), “carrying cost” means the interest expense incurred by a claimant to acquire money to pay costs approved for reimbursement by the board but for which reimbursement is delayed because funds are unavailable.

(j) (1) The board shall pay a claim of not more than five thousand dollars ($5,000) per occurrence for regulatory technical assistance to an owner or operator who is otherwise eligible for reimbursement under this chapter, except that reasonable and necessary regulatory technical assistance costs associated with the electronic submission of documents to the fund using an electronic data system approved by the board shall not be subject to this limit.

(2) For the purposes of this subdivision, regulatory technical assistance is limited to assistance from a person, other than the claimant, in the preparation and submission of a claim to the fund. Regulatory technical assistance does not include assistance in connection with proceedings under Section 25296.40, 25299.39.2, or 25299.56 or any action in court.

(k) (1) Notwithstanding any other provision of this section, the board shall pay a claim pursuant to paragraph (2) or (3) for the costs of corrective action to a person who owns property on which is located a release from a petroleum underground storage tank that has been removed, if the site has been the subject of a completed corrective action, and for which additional corrective action is required because of additionally discovered contamination from the previous release.

(2) (A) The board shall pay a claim pursuant to this paragraph if the person who carried out the earlier and completed corrective action was eligible for, and applied for, reimbursement pursuant to subdivision (b).

(B) Reimbursement for additional corrective action shall be available only to the extent that the amount of reimbursement for the earlier corrective action did not exceed the amount of reimbursement authorized by subdivision (a).

(C) Reimbursement to a claimant on a reopened site pursuant to this paragraph shall occur when funds are available, and the reimbursement commitment shall be made ahead of any new letters of commitment to be issued, as of the date of the reopening of the claim, if funding has occurred on the original claim.

(D) If funding has not occurred on the original claim, funding shall occur at the time it would have occurred under the original claim.

(3) (A) The board may reimburse a claim pursuant to this paragraph if all of the following conditions are satisfied:

(i) The person who carried out the earlier and completed corrective action did not apply for reimbursement pursuant to subdivision (b).

(ii) The person who owns the property is required to perform corrective action because of additionally discovered contamination.

(iii) The person who owns the property is the owner or operator of an underground storage tank located on the property at the time of application to the fund.

(iv) The person who owns the property is in compliance with the requirements to pay the fee pursuant to Article 5 (commencing with Section 25299.40).

(v) The person who owns the property is in compliance with the requirements to obtain a permit pursuant to Chapter 6.7 (commencing with Section 25280).

(B) The board shall assign the person submitting a claim pursuant to this paragraph a priority ranking consistent with the categories described in Section 25299.52.

(C) The board shall limit reimbursement for a claim pursuant to this paragraph to the amounts described in Section 25299.59 and for the incurred corrective action costs that are necessary and reasonable.

(4) For purposes of this subdivision, a corrective action is completed when the local agency or regional board with jurisdiction over the site or the board issues a closure letter pursuant to subdivision (g) of Section 25296.10.

(l) (1) Except as provided in subdivision (m), claims for reimbursement of corrective action costs that are received by the board more than 365 days after the date of issuance of a closure letter issued pursuant to subdivision (g) of Section 25296.10 or after the issuance or activation of a letter of commitment, whichever occurs later, shall not be reimbursed unless either of the following applies:

(A) Claims for corrective action costs are submitted to the board pursuant to subdivision (k).

(B) The board finds that submission within the time period specified in this paragraph was beyond the claimant’s reasonable control, ongoing work is required for closure that will result in submission of claims beyond that time period, or that under the circumstances of the particular case, it would be unreasonable or inequitable to impose the time period specified in this paragraph.

(2) This section does not limit or abrogate the rights of a claimant in disputing reimbursement determinations or suspension of claims.

(3) For cases that have been issued a closure letter pursuant to subdivision (g) of Section 25296.10 prior to January 1, 2012, the board shall notify claimants of the 365-day filing deadline specified in paragraph (1) on or before March 31, 2012, or upon issuance of a letter of commitment, whichever occurs later.

(m) (1) The board shall not reimburse a claim for reimbursement of a corrective action cost that is received by the board more than two years after the date the cost was incurred or more than two years after the date of the issuance or activation of a letter of commitment, whichever occurs later, except under one or both of the following conditions:

(A) The board may reimburse a claim for a cost incurred before January 1, 2015, by a claimant that has an active letter of commitment on January 1, 2015, that was received by the board on or before December 31, 2015, or within two years of the date the cost was incurred, whichever occurs later.

(B) The executive director finds that submission within the time period specified in this subdivision was beyond the claimant’s reasonable control or that, under the circumstances of the particular case, it would be unreasonable or inequitable to impose the time period specified in this subdivision.

(2) For the purposes of this subdivision, a cost is incurred on the date that the task to be paid for is completed.

(Amended by Stats. 2014, Ch. 547, Sec. 16. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.58

(a) Except as provided in subdivision (d), if the board makes the determination specified in subdivision (b), the board may reimburse only those costs that are related to the compensation of third parties for bodily injury and property damages and that exceed the level of financial responsibility required to be obtained pursuant to Section 25299.32, but not more than one million dollars ($1,000,000) for each occurrence.

(b) A claim may be paid if the board makes all of the following findings:

(1) There has been an unauthorized release of petroleum into the environment from an underground storage tank.

(2) The claimant has been ordered to pay a settlement or final judgment for third-party bodily injury or property damage arising from operating an underground storage tank.

(3) The claimant has complied with Section 25299.31.

(4) (A) Except as provided in subparagraphs (B) and (C), the claimant has complied with the permit requirements of Chapter 6.7 (commencing with Section 25280). A claimant shall obtain a permit required by subdivision (a) of Section 25284 for the underground storage tank that is the subject of the claim when the claimant becomes subject to subdivision (a) of Section 25284 or when the applicable local agency begins issuing permits pursuant to subdivision (a) of Section 25284, whichever occurs later. For the purpose of this subparagraph, a claimant shall demonstrate compliance with the permit requirements of Chapter 6.7 (commencing with Section 25280) by submitting copies of the required permits or other documentation that demonstrates compliance to the satisfaction of the board.

(B) A claimant who acquires real property on which an underground storage tank is situated and, despite the exercise of reasonable diligence, was unaware of the existence of the underground storage tank when the real property was acquired, has obtained a permit required by subdivision (a) of Section 25284 for the underground storage tank that is the subject of the claim within a reasonable period, not to exceed one year, from when the claimant should have become aware of the existence of the underground storage tank, or when the applicable local agency began issuing permits pursuant to Section 25284, whichever occurs later.

(C) All claimants who file their claim on or after January 1, 2008, and who do not obtain a permit required by subdivision (a) of Section 25284 in accordance with subparagraph (A) or (B) may seek a waiver of the requirement to obtain a permit. The board shall waive the provisions of subparagraphs (A) and (B) as a condition for payment from the fund if the board finds all of the following:

(i) The claimant was unaware of the permit requirement, and upon becoming aware of the permit requirement, the claimant complies with subdivision (a) of Section 25284 or Section 25298 and the regulations adopted to implement those sections within a reasonable period, not to exceed one year, from when the claimant became aware of the permit requirement.

(ii) Prior to submittal of the application to the fund, the claimant has complied with Section 25299.31 and has obtained and paid for all permits currently required by this paragraph.

(iii) Prior to submittal of the application to the fund, the claimant has paid all fees, interest, and penalties imposed pursuant to Article 5 (commencing with Section 25299.40) of this chapter and Part 26 (commencing with Section 50101) of Division 2 of the Revenue and Taxation Code for the underground storage tank that is the subject of the claim.

(D) (i) A claimant who is exempted pursuant to subparagraph (C) and who has complied, on or before December 22, 1998, with subdivision (a) of Section 25284 or Section 25298 and the regulations adopted to implement those sections, shall obtain a level of financial responsibility in an amount twice as great as the amount that the claimant is otherwise required to obtain pursuant to subdivision (a) of Section 25299.32, but in no event less than ten thousand dollars ($10,000). All other claimants exempted pursuant to subparagraph (C) shall obtain a level of financial responsibility that is four times as great as the amount that the claimant is otherwise required to obtain pursuant to subdivision (a) of Section 25299.32, but in no event less than twenty thousand dollars ($20,000).

(ii) The board may waive the requirements of clause (i) if the claimant can demonstrate that the conditions specified in clauses (i) to (iii), inclusive, of subparagraph (C) were satisfied prior to any contamination having been caused. The demonstration may be made through a certification issued by the permitting agency based on a site evaluation and tank tests at the time of permit application or in any other manner as may be acceptable to the board.

(E) All claimants who file a claim before January 1, 2008, and who are not eligible for a waiver of the permit requirements pursuant to applicable statutes or regulations in effect on the date of the filing of the claim may resubmit a new claim pursuant to subparagraph (C) on or after January 1, 2008. The board shall rank all claims resubmitted pursuant to subparagraph (C) lower than all claims filed before January 1, 2008, within their respective priority classes specified in subdivision (b) of Section 25299.52.

(5) The claimant is required to undertake or contract for corrective action pursuant to Section 25296.10, under the federal act, or under Section 6973 of Title 42 of the United States Code, or, as of January 1, 1988, the claimant has initiated corrective action in accordance with Division 7 (commencing with Section 13000) of the Water Code or Chapter 6.7 (commencing with Section 25280).

(6) (A) The claimant has paid all fees, interest, and penalties imposed pursuant to Article 5 (commencing with Section 25299.40) of this chapter and Part 26 (commencing with Section 50101) of Division 2 of the Revenue and Taxation Code for the underground storage tank that is the subject of the claim.

(B) The board may accept a claimant’s statement certifying to the best of the claimant’s knowledge that payment was made to the State Board of Equalization to demonstrate satisfaction of the requirements of subparagraph (A) if both of the following apply:

(1) Records maintained by the State Board of Equalization show that fees and, if applicable, interest and penalties, have been paid by the claimant for the period corresponding to the claimant’s ownership or operation of the tank that is the subject of the claim.

(2) The State Board of Equalization and the claimant are not able to document that the payments received by the State Board of Equalization were or were not specifically related to the tank that is the subject of the claim.

(c) A claimant may be reimbursed by the fund for compensation of third parties for only the following:

(1) Medical expenses.

(2) Actual lost wages or business income.

(3) Actual expenses for remedial action to remedy the effects of damage to the property of the third party caused by the unauthorized release of petroleum from an underground storage tank.

(4) The fair market value of the property rendered permanently unsuitable for use by the unauthorized release of petroleum from an underground storage tank.

(d) The board shall pay a claim submitted by a person eligible to submit a claim pursuant to subdivision (e) of Section 25299.54 for the costs related to the compensation of third parties for bodily injury and property damages that exceed the level of financial responsibility required to be obtained pursuant to paragraph (2) of subdivision (a) of Section 25299.32, but not more than one million dollars ($1,000,000) for each occurrence.

(Amended by Stats. 2014, Ch. 547, Sec. 17. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.59

(a) If the board has paid out of the fund for any costs of corrective action, the board shall not pay any other claim out of the fund for the same costs.

(b) (1) Notwithstanding Sections 25299.57 and 25299.58, for a claim filed on or before December 31, 2014, the board shall not reimburse or authorize prepayment of any claim in an aggregate amount exceeding one million five hundred thousand dollars ($1,500,000), less the minimum level of financial responsibility specified in Section 25299.32, for a claim arising from the same event or occurrence. If a claim exceeds one million dollars ($1,000,000) for an occurrence, the board may only reimburse costs submitted pursuant to Section 25299.57 for those costs in excess of one million dollars ($1,000,000).

(2) If a claim is filed on or after January 1, 2015, the board shall not reimburse or authorize prepayment of the claim in an aggregate amount exceeding one million dollars ($1,000,000), less the minimum level of financial responsibility specified in Section 25299.32, for a claim arising from the same event or occurrence.

(c) The board may conduct an audit of any corrective action claim honored pursuant to this chapter. The claimant shall reimburse the state for any costs disallowed in the audit. A claimant shall preserve, and make available, upon request of the board or the board’s designee, all records pertaining to the corrective action claim for a period of three years after the final payment is made to the claimant.

(Amended by Stats. 2014, Ch. 547, Sec. 18. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.60

(a) The board shall not pay any claims against or presented to the fund pursuant to this article if the claim exceeds the total money in the fund at any one time. The board shall pay these claims only when additional money is collected, appropriated, or otherwise added to the fund. If the total claims outstanding at any time exceed the current balance of the fund, the board shall pay these claims in full to the extent authorized pursuant to this article.

(b) Any claim filed against the fund pursuant to this article may be paid only out of the fund. This chapter does not authorize the payment by the state of any additional amount with respect to any claim out of any source other than the fund.

(c) (1) Except as provided in paragraph (2), notwithstanding this article, the board shall not pay out any claims pursuant to this article to a claimant if the total amount paid to the claimant is greater than 5 percent of the total amount annually appropriated by the Legislature from the fund for purposes of paying claims pursuant to this article. For purposes of determining the total amount paid to a claimant for purposes of this section, the board shall include any payments made to any person or entity which has a relationship with the claimant specified in subsection (b) of Section 267 of Title 26 of the United States Code.

(2) The board may exempt a claim from the requirements of paragraph (1) if the board determines all of the following:

(A) The exemption would provide for an equitable and timely use of available fund moneys.

(B) The exemption would help to ensure an efficient petroleum underground storage tank cleanup program that adequately protects public health and safety and the environment.

(C) All claims subject to the exemption are awarded in accordance with the priority rankings established pursuant to Section 25299.52.

(Amended by Stats. 1993, Ch. 432, Sec. 8. Effective September 24, 1993. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.61

The board shall not pay any claims against or presented to the fund pursuant to this article if the claims are in connection with an unauthorized release of petroleum into the environment from an underground storage tank resulting from the gross negligence or the intentional or reckless acts of the claimant.

(Added by Stats. 1990, Ch. 1366, Sec. 26. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.62

If funding is available, all reimbursement requests that are approved shall be forwarded to the Controller within 10 days from the date of approval, for payment by the Controller. If a reimbursement request is approved but not forwarded to the Controller because funding is unavailable at the time of approval, the claimant may seek reimbursement for carrying costs actually incurred for the approved amount pursuant to paragraph (2) of subdivision (i) of Section 25299.57.

(Amended by Stats. 2009, Ch. 649, Sec. 5. Effective November 5, 2009. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.63

This article does not require any person to pursue a claim against the board pursuant to this article before seeking any other remedy. This section does not affect the requirement for exhaustion of administrative remedies before obtaining judicial review of any action of the board on a claim or petition for closure of a tank case.

(Added by Stats. 1999, Ch. 328, Sec. 21. Effective January 1, 2000. Repealed as of January 1, 2026, pursuant to Section 25299.81.)






ARTICLE 6.5 - Performance-Based Contract

25299.64

(a) For purposes of this article, the following definitions shall apply:

(1) “Baseline concentration” means the initial concentration of a constituent of concern prior to conducting corrective action pursuant to a performance-based contract.

(2) “Constituent of concern” means the chemical element, compound, or grouping, including, but not limited to, total petroleum hydrocarbons, as in gasoline, that is present in the soil or groundwater and subject to corrective action.

(3) “Performance-based contract” means a written agreement approved by the board between a claimant and an appropriately licensed contractor, where the contractor agrees for a fixed price to take corrective action to reduce the concentrations of designated constituents of concern to specified concentrations.

(4) “Remediation milestone” means that a specified reduction in the concentrations of constituents of concern from baseline concentrations has been attained through corrective action. The reduction is expressed as a percentage of the total reduction required by the performance-based contract.

(b) The board may pay a claim pursuant to Section 25299.57 to reimburse the cost of a performance-based contract if the board approves the contract as being consistent with this article.

(c) A performance-based contract includes, but is not limited to, the total fixed price contract amount, designated constituents of concern, baseline concentrations, and if appropriate, a payment schedule indicating the amount to be paid when specified remediation milestones are attained.

(d) The board shall make payments based upon the reduction in the concentrations of designated constituents of concern to specified concentrations. If corrective action is estimated to take six months or more to achieve these concentrations and the remediation technology proposed is a pump-and-treat or other type of mechanical remediation technology, the board may pay a portion of the fixed price based on the attainment of specified remediation milestones or other performance parameters, in the following manner:

(1) The first payment shall include the amount of incurred capital costs upon successful installation and startup of the mechanical remediation system.

(2) The second payment shall be an amount equal to the agreed upon percent of the total contract price when the 25 percent remediation milestone is attained.

(3) The third payment shall be equal to an agreed upon percent of the total contract price when the 50 percent remediation milestone is attained.

(4) The fourth payment shall be equal to an agreed upon percent of the total contract price when the 75 percent remediation milestone is attained.

(5) The fifth payment shall be equal to an agreed upon percent of the total contract price when the 100 percent remediation milestone is attained.

(6) The final payment shall be the amount of the remaining contract price that shall be paid when the 100 percent remediation milestone has been maintained for one year following cessation of all active remediation.

(Added by Stats. 2003, Ch. 689, Sec. 3. Effective January 1, 2004. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.65

(a) The claimant shall submit multiple bids for a performance-based contract in accordance with paragraph (1) of subdivision (g) of Section 25299.57 and any regulations adopted by the board to implement that section.

(b) To assist claimants in soliciting bids for performance-based contract projects, the board shall advertise bid solicitations for these projects through the board’s Web site. The board shall be the receiving address for the bids, and shall offer other assistance, upon request, in accordance with the regulations adopted pursuant to this chapter. The bids shall be sealed prior to submittal to the board. This subdivision does not prevent the board from approving a performance-based contract covering multisite cleanups, if the board determines that economies of scale will assist claimants in soliciting bids or reducing overall costs.

(c) The sites for which the board may consider approving a performance-based contract include, but are not limited to, all of the following:

(1) A site that had an unauthorized release reported to the board, the regional board, or local agency five or more years ago and active remediation has not begun.

(2) A site where corrective action has been implemented for two or more years pursuant to a corrective action plan that was approved by the board, the regional board, or local agency, but that corrective action has not been effective in reducing the concentrations of the constituents of concern to the satisfaction of that board or agency.

(3) A site where corrective action costs are expected to exceed the maximum fund reimbursement amount prior to case closure.

(4) A site where the board, the regional board, or local agency has recently determined that an unauthorized release has occurred that has the potential to impact nearby receptors or otherwise cause significant impact to the waters of the state.

(5) A site where an unauthorized release of MTBE, as defined in paragraph (2) of subdivision (a) of Section 25299.97, has occurred and corrective action has not been initiated or satisfactorily conducted, as determined by the board, the regional board, or local agency, or according to any regulations adopted pursuant to Section 25296.30.

(6) A site where the board, the regional board, or local agency has determined that corrective action other than ongoing monitoring of groundwater is more likely to reduce the concentrations of constituents of concern sooner and at a lower cost.

(d) This article does not preclude a claimant from requesting board approval of a performance-based contract to conduct corrective action at the claimant’s site.

(Added by Stats. 2003, Ch. 689, Sec. 3. Effective January 1, 2004. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.66

This article does not limit or abridge the powers and duties granted to the board, the regional board, or local agency pursuant to any other provision of law.

(Added by Stats. 2003, Ch. 689, Sec. 3. Effective January 1, 2004. Repealed as of January 1, 2026, pursuant to Section 25299.81.)






ARTICLE 7 - Cost Recovery, Enforcement, and Administration

25299.70

(a) The board may recover any costs incurred and payable from the fund pursuant to subdivisions (c), (e), (h), and (n) of Section 25299.51 from the owner or operator of the underground storage tank which released the petroleum and which is the subject of those costs or from any other responsible party.

(b) The liability of an owner or operator shall be the full and total costs specified in subdivision (a) if the owner or operator has not complied with the requirements of Article 3 (commencing with Section 25299.30) or has violated Section 25296.10 or any corrective action order, directive, notification, or approval order issued pursuant to this chapter, Chapter 6.7 (commencing with Section 25280), or Division 7 (commencing with Section 13000) of the Water Code. The liability of a responsible party who is not an owner or operator shall be the full and total costs specified in subdivision (a).

(c) The amount of costs determined pursuant to this section shall be recoverable in a civil action. This section does not deprive a party of any defense the party may have.

(d) All money recovered by the board pursuant to this section shall be deposited in the fund.

(e) The amount of the costs constitutes a lien on the affected property upon service of a copy of the notice of lien on the owner and upon the recordation of a notice of lien, if the notice identifies the property on which the condition was abated, the amount of the lien, and the owner of record of the property, in the office of the county recorder of the county in which the property is located. Upon recordation, the lien shall have the same force, effect, and priority as a judgment lien, except that it attaches only to the property posted and described in the notice of lien, and shall continue for 10 years from the time of the recording of the notice, unless sooner released or otherwise discharged. Not later than 45 days from the date of receipt of a notice of lien, the owner may petition the court for an order releasing the property from the lien or reducing the amount of the lien. In that court action, the governmental agency that incurred the cleanup costs shall establish that the costs were reasonable and necessary. The lien may be foreclosed by an action brought by the board for a money judgment.

(Amended by Stats. 2014, Ch. 547, Sec. 19. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.71

(a) (1) Except as provided in subdivisions (b) and (c), if a person is convicted under Section 25299.80.5 or is found to be civilly liable under Section 25299.78 or 25299.80, the executive director of the board may permanently disqualify that person from receiving any moneys from the fund. If the executive director of the board determines that the disqualified person is a contractor or consultant, a claimant shall not submit invoices to the fund for any work performed or directed by that person.

(2) For purposes of this section, “contractor or consultant” means a person whose professional services are engaged to perform work that is the subject of a claim specified in paragraph (2) of subdivision (d) of Section 25299.57.

(b) If the person convicted under Section 25299.80.5 or found to be civilly liable under Section 25299.78 or 25299.80 is a claimant, the executive director of the board may permanently disqualify the claimant from further participation in the fund, with respect to only the fund claims that are the subject of that conviction under Section 25299.80.5 or that civil liability under Section 25299.78 or 25299.80, and only if the executive director makes a finding that the alleged violation is knowing, willful, or intentional.

(c) If the person convicted under Section 25299.80.5 or found to be civilly liable under Section 25299.78 or 25299.80 is a contractor or consultant, the executive director of the board may permanently disqualify the contractor or consultant from further participation in the fund, including participation in corrective action for fund claims that are not the subject of that conviction under Section 25299.80.5 or civil liability under Section 25299.78 or 25299.80, only if the executive director makes one of the following findings:

(1) The alleged violation is knowing, willful, or intentional.

(2) The contractor or consultant received a material economic benefit from the action that caused the violation.

(3) The alleged violation is chronic or the contractor or consultant is a recalcitrant violator, as determined pursuant to subdivision (g) of Section 13399 of the Water Code.

(d) In addition to the requirements of subdivisions (b) and (c), in determining the extent to which a person, including, but not limited to, a claimant, contractor, or consultant, convicted under Section 25299.80.5 or found to be civilly liable under Section 25299.78 or 25299.80 may be disqualified from receiving any money from the fund, including the extent to which the person may be reimbursed for pending or future claims from the fund, the executive director of the board, or the court, as the case may be, shall take into account the nature, circumstances, extent, and gravity of the violation, the person’s ability to pay, any prior history of misrepresentations by the person to the board, or local agency, any economic benefits or savings that resulted or would have resulted from the false statement, and any other matters as justice may require.

(Added by Stats. 2014, Ch. 547, Sec. 20. Effective September 25, 2014.)



25299.72

Upon motion and sufficient showing by any party, the court shall join to the action any person who may be liable for costs or expenditures of the type recoverable pursuant to this article.

(Added by renumbering Section 25299.62 by Stats. 1990, Ch. 1366, Sec. 27. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.73

The standard of liability for any costs of corrective action recoverable pursuant to this chapter is strict liability.

(Added by renumbering Section 25299.63 by Stats. 1990, Ch. 1366, Sec. 28. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.74

(a) No indemnification, hold harmless, conveyance, or similar agreement shall be effective to preclude any liability for costs recoverable under this article. This section does not bar any agreement to insure, hold harmless, or indemnify a party to the agreement for any costs under this chapter.

(b) The entry of judgment against any party to the action does not bar any future action by the fund against any person who is later discovered to be potentially liable for costs paid from the fund.

(c) Payment of any claim by the fund pursuant to this chapter shall be subject to the state acquiring by subrogation the rights of the claimant to recover those costs of corrective action for which it has compensated the claimant from the person responsible or liable for the unauthorized release.

(Added by renumbering Section 25299.64 by Stats. 1990, Ch. 1366, Sec. 29. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.75

(a) Except as provided in Sections 25299.70, 25299.72, and 25299.73, this chapter does not affect or modify the obligations or liability of any person under any other provision of state or federal law, including common law, for damages, injury, or loss resulting from an unauthorized release of petroleum or for corrective action or the costs of corrective action.

(b) This chapter shall not be construed as authorizing recovery for costs of corrective action resulting from any release authorized or permitted pursuant to state or federal law.

(Added by renumbering Section 25299.65 by Stats. 1990, Ch. 1366, Sec. 30. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.76

(a) Any person who violates any requirement of Article 3 (commencing with Section 25299.30) or Article 4 (commencing with Section 25299.36) is liable for a civil penalty of not more than ten thousand dollars ($10,000) for each underground storage tank for each day of violation.

(b) The state or a local agency may bring an action in superior court to impose the civil penalty specified in subdivision (a).

(c) The board or a regional board may impose the civil penalty specified in subdivision (a) pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 of Division 7 of the Water Code.

(d) In determining the amount of any liability imposed under this section, the superior court, the board, or the regional board shall take into account the nature, circumstances, extent, and gravity of the violation, and, with respect to the violator, the ability to pay, any prior history of violations, the degree of culpability, the economic benefits or savings, if any, resulting from the violations, and other matters as justice may require.

(e) Remedies under this section are in addition to, and do not supersede or limit, any other civil or criminal remedies, except that no civil penalties shall be recovered under this section for violations for which a civil penalty is recovered pursuant to Section 13268 or 13350 of the Water Code.

(Added by renumbering Section 25299.66 by Stats. 1990, Ch. 1366, Sec. 31. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.77

(a) The board shall adopt regulations to implement this chapter. In adopting these regulations, the board shall ensure that the regulations are consistent with this chapter, Chapter 6.7 (commencing with Section 25280), and the requirements for state programs implementing the federal act.

(b) The adoption of any regulations pursuant to this section that are filed with the Office of Administrative Law on or before January 1, 1995, shall be deemed to be an emergency necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulation adopted by the board pursuant to this subdivision shall not be repealed by the Office of Administrative Law, and shall remain in effect until revised by the board.

(Amended by Stats. 2002, Ch. 37, Sec. 3. Effective May 10, 2002. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.78

(a) To carry out the purposes of this chapter, any authorized representative of the local agency, regional board, or board shall have the authority specified in Section 25185, with respect to any place where underground storage tanks are located, and in Section 25185.5, with respect to any real property which is within 2,000 feet of any place where underground storage tanks are located.

(b) An owner or operator shall furnish, under penalty of perjury, any information on fees imposed pursuant to Article 5 (commencing with Section 25299.40), financial responsibility, unauthorized releases, or corrective action as the local agency, regional board, or board may require.

(c) A person who fails or refuses to furnish information under subdivision (b) or furnishes false information to the fund is subject, in accordance with the requirements of subdivision (d), to civil liability of not more than ten thousand dollars ($10,000) for each violation of this subdivision.

(d) (1) Except as provided in subdivision (2), a claimant shall not be liable under subdivision (c) unless one of the following is established by the court, if the action is brought pursuant to subdivision (e), or the executive director, if the action is brought pursuant to subdivision (f):

(A) The alleged violation is knowing, willful, or intentional.

(B) The claimant received a material economic benefit from the action which caused the alleged violation.

(C) The alleged violation is chronic or that the claimant is a recalcitrant violator, as determined pursuant to subdivision (g) of Section 13399 of the Water Code.

(2) If a claimant is in violation of subdivision (c), but does not meet any of the conditions specified in paragraph (1), the claimant may be held liable only if the board or an authorized representative of the board issues a notice to comply pursuant to Chapter 5.8 (commencing with Section 13399) of Division 7 of the Water Code before an action is taken pursuant to subdivision (e) or (f).

(e) The Attorney General, upon request of the board, shall bring an action in superior court to impose the civil liability specified in subdivision (c).

(f) The executive director of the board may impose the civil liability specified in subdivision (c) administratively in the same manner as the executive director of the board is authorized to impose civil liability pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 of Division 7 of the Water Code.

(g) In determining the amount of any civil liability imposed under this section, the executive director of the board, or the court, as the case may be, shall take into account the nature, circumstances, extent, and gravity of the false statement or refusal or failure to furnish information, the person’s ability to pay, any prior history by the person of misrepresentations to or noncooperation with the board or local agency, any economic benefits or savings that resulted or would have resulted from the false statement or refusal or failure to furnish information, and other matters as justice may require.

(h) Remedies under this section are in addition to, and do not supersede or limit, any other civil, administrative, or criminal remedies.

(i) All funds collected pursuant to this section shall be deposited into the fund.

(Amended by Stats. 2014, Ch. 547, Sec. 21. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.79

The costs specified in subdivision (d) of Section 25299.51 are not recoverable pursuant to this article.

(Added by Stats. 1990, Ch. 1574, Sec. 3. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.80

(a) A person who makes a misrepresentation in any claim, including, but not limited to, a record, report, certification, application, invoice, form, or other document that is submitted to the fund relating to a claim, is subject to civil liability of not more than five hundred thousand dollars ($500,000) for each violation of this subdivision.

(b) Except as provided in subdivision (d), the Attorney General, upon request of the state board, shall bring an action in superior court to impose the civil liability specified in subdivision (a).

(c) Except as provided in subdivision (d), the executive director of the board may impose the civil liability specified in subdivision (a) administratively in the same manner as the executive director of the board is authorized to impose civil liability pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 of Division 7 of the Water Code.

(d) If the violation by a claimant of subdivision (a) is not knowing, willful, or intentional, the board or an authorized representative shall first issue a notice to comply pursuant to Chapter 5.8 (commencing with Section 13399) of Division 7 of the Water Code before an action may be taken pursuant to subdivision (b) or (c).

(e) In determining the amount of civil liability imposed under this section, the executive director of the board, or the court, as the case may be, shall take into account the nature, circumstance, extent, and gravity of the violation, the person’s ability to pay, any prior history of misrepresentations by the person to the board or local agency, any economic benefits or savings that resulted or would have resulted from the false statement, and other matters as justice may require.

(f) Remedies under this section are in addition to, and do not supersede or limit, any other civil, administrative, or criminal remedies.

(g) All money collected pursuant to this section shall be deposited into the fund.

(h) The board shall file a complaint with any applicable licensing board against any person licensed or otherwise regulated by that licensing board who is found to be liable under this section.

(Added by Stats. 2014, Ch. 547, Sec. 22. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.80.5

(a) A person who knowingly makes or causes to be made any false statement, material misrepresentation, or false certification in support of any claim under this chapter, including, but not limited to, in an application, record, report, certification, plan, invoice, form, or other document that is submitted, filed, or required to be maintained under this chapter for purposes of a claim, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000), or by imprisonment in a county jail for not more than one year, or in the state prison for 16 months, two years, or three years, or by both that fine and imprisonment.

(b) The Attorney General, upon request of the board, may bring an action in superior court to impose the criminal penalty specified in subdivision (a).

(c) Remedies under this section are in addition to, and do not supersede or limit, any other civil or criminal remedies.

(d) All funds collected pursuant to this section shall be deposited into the fund.

(e) The board shall file a complaint with any applicable licensing board against any person licensed or otherwise regulated by that licensing board who is convicted under this section.

(Added by Stats. 2014, Ch. 547, Sec. 23. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.80.6

An action by the executive director to impose civil liability under this chapter is subject to review by the board in the same manner as provided for the review by the State Water Resources Control Board of actions of a regional board under Section 13320 of the Water Code.

(Added by Stats. 2014, Ch. 547, Sec. 24. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)






ARTICLE 8 - Long-Term Study

25299.70

(a) The board may recover any costs incurred and payable from the fund pursuant to subdivisions (c), (e), (h), and (n) of Section 25299.51 from the owner or operator of the underground storage tank which released the petroleum and which is the subject of those costs or from any other responsible party.

(b) The liability of an owner or operator shall be the full and total costs specified in subdivision (a) if the owner or operator has not complied with the requirements of Article 3 (commencing with Section 25299.30) or has violated Section 25296.10 or any corrective action order, directive, notification, or approval order issued pursuant to this chapter, Chapter 6.7 (commencing with Section 25280), or Division 7 (commencing with Section 13000) of the Water Code. The liability of a responsible party who is not an owner or operator shall be the full and total costs specified in subdivision (a).

(c) The amount of costs determined pursuant to this section shall be recoverable in a civil action. This section does not deprive a party of any defense the party may have.

(d) All money recovered by the board pursuant to this section shall be deposited in the fund.

(e) The amount of the costs constitutes a lien on the affected property upon service of a copy of the notice of lien on the owner and upon the recordation of a notice of lien, if the notice identifies the property on which the condition was abated, the amount of the lien, and the owner of record of the property, in the office of the county recorder of the county in which the property is located. Upon recordation, the lien shall have the same force, effect, and priority as a judgment lien, except that it attaches only to the property posted and described in the notice of lien, and shall continue for 10 years from the time of the recording of the notice, unless sooner released or otherwise discharged. Not later than 45 days from the date of receipt of a notice of lien, the owner may petition the court for an order releasing the property from the lien or reducing the amount of the lien. In that court action, the governmental agency that incurred the cleanup costs shall establish that the costs were reasonable and necessary. The lien may be foreclosed by an action brought by the board for a money judgment.

(Amended by Stats. 2014, Ch. 547, Sec. 19. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.71

(a) (1) Except as provided in subdivisions (b) and (c), if a person is convicted under Section 25299.80.5 or is found to be civilly liable under Section 25299.78 or 25299.80, the executive director of the board may permanently disqualify that person from receiving any moneys from the fund. If the executive director of the board determines that the disqualified person is a contractor or consultant, a claimant shall not submit invoices to the fund for any work performed or directed by that person.

(2) For purposes of this section, “contractor or consultant” means a person whose professional services are engaged to perform work that is the subject of a claim specified in paragraph (2) of subdivision (d) of Section 25299.57.

(b) If the person convicted under Section 25299.80.5 or found to be civilly liable under Section 25299.78 or 25299.80 is a claimant, the executive director of the board may permanently disqualify the claimant from further participation in the fund, with respect to only the fund claims that are the subject of that conviction under Section 25299.80.5 or that civil liability under Section 25299.78 or 25299.80, and only if the executive director makes a finding that the alleged violation is knowing, willful, or intentional.

(c) If the person convicted under Section 25299.80.5 or found to be civilly liable under Section 25299.78 or 25299.80 is a contractor or consultant, the executive director of the board may permanently disqualify the contractor or consultant from further participation in the fund, including participation in corrective action for fund claims that are not the subject of that conviction under Section 25299.80.5 or civil liability under Section 25299.78 or 25299.80, only if the executive director makes one of the following findings:

(1) The alleged violation is knowing, willful, or intentional.

(2) The contractor or consultant received a material economic benefit from the action that caused the violation.

(3) The alleged violation is chronic or the contractor or consultant is a recalcitrant violator, as determined pursuant to subdivision (g) of Section 13399 of the Water Code.

(d) In addition to the requirements of subdivisions (b) and (c), in determining the extent to which a person, including, but not limited to, a claimant, contractor, or consultant, convicted under Section 25299.80.5 or found to be civilly liable under Section 25299.78 or 25299.80 may be disqualified from receiving any money from the fund, including the extent to which the person may be reimbursed for pending or future claims from the fund, the executive director of the board, or the court, as the case may be, shall take into account the nature, circumstances, extent, and gravity of the violation, the person’s ability to pay, any prior history of misrepresentations by the person to the board, or local agency, any economic benefits or savings that resulted or would have resulted from the false statement, and any other matters as justice may require.

(Added by Stats. 2014, Ch. 547, Sec. 20. Effective September 25, 2014.)



25299.72

Upon motion and sufficient showing by any party, the court shall join to the action any person who may be liable for costs or expenditures of the type recoverable pursuant to this article.

(Added by renumbering Section 25299.62 by Stats. 1990, Ch. 1366, Sec. 27. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.73

The standard of liability for any costs of corrective action recoverable pursuant to this chapter is strict liability.

(Added by renumbering Section 25299.63 by Stats. 1990, Ch. 1366, Sec. 28. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.74

(a) No indemnification, hold harmless, conveyance, or similar agreement shall be effective to preclude any liability for costs recoverable under this article. This section does not bar any agreement to insure, hold harmless, or indemnify a party to the agreement for any costs under this chapter.

(b) The entry of judgment against any party to the action does not bar any future action by the fund against any person who is later discovered to be potentially liable for costs paid from the fund.

(c) Payment of any claim by the fund pursuant to this chapter shall be subject to the state acquiring by subrogation the rights of the claimant to recover those costs of corrective action for which it has compensated the claimant from the person responsible or liable for the unauthorized release.

(Added by renumbering Section 25299.64 by Stats. 1990, Ch. 1366, Sec. 29. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.75

(a) Except as provided in Sections 25299.70, 25299.72, and 25299.73, this chapter does not affect or modify the obligations or liability of any person under any other provision of state or federal law, including common law, for damages, injury, or loss resulting from an unauthorized release of petroleum or for corrective action or the costs of corrective action.

(b) This chapter shall not be construed as authorizing recovery for costs of corrective action resulting from any release authorized or permitted pursuant to state or federal law.

(Added by renumbering Section 25299.65 by Stats. 1990, Ch. 1366, Sec. 30. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.76

(a) Any person who violates any requirement of Article 3 (commencing with Section 25299.30) or Article 4 (commencing with Section 25299.36) is liable for a civil penalty of not more than ten thousand dollars ($10,000) for each underground storage tank for each day of violation.

(b) The state or a local agency may bring an action in superior court to impose the civil penalty specified in subdivision (a).

(c) The board or a regional board may impose the civil penalty specified in subdivision (a) pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 of Division 7 of the Water Code.

(d) In determining the amount of any liability imposed under this section, the superior court, the board, or the regional board shall take into account the nature, circumstances, extent, and gravity of the violation, and, with respect to the violator, the ability to pay, any prior history of violations, the degree of culpability, the economic benefits or savings, if any, resulting from the violations, and other matters as justice may require.

(e) Remedies under this section are in addition to, and do not supersede or limit, any other civil or criminal remedies, except that no civil penalties shall be recovered under this section for violations for which a civil penalty is recovered pursuant to Section 13268 or 13350 of the Water Code.

(Added by renumbering Section 25299.66 by Stats. 1990, Ch. 1366, Sec. 31. Effective September 27, 1990. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.77

(a) The board shall adopt regulations to implement this chapter. In adopting these regulations, the board shall ensure that the regulations are consistent with this chapter, Chapter 6.7 (commencing with Section 25280), and the requirements for state programs implementing the federal act.

(b) The adoption of any regulations pursuant to this section that are filed with the Office of Administrative Law on or before January 1, 1995, shall be deemed to be an emergency necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulation adopted by the board pursuant to this subdivision shall not be repealed by the Office of Administrative Law, and shall remain in effect until revised by the board.

(Amended by Stats. 2002, Ch. 37, Sec. 3. Effective May 10, 2002. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.78

(a) To carry out the purposes of this chapter, any authorized representative of the local agency, regional board, or board shall have the authority specified in Section 25185, with respect to any place where underground storage tanks are located, and in Section 25185.5, with respect to any real property which is within 2,000 feet of any place where underground storage tanks are located.

(b) An owner or operator shall furnish, under penalty of perjury, any information on fees imposed pursuant to Article 5 (commencing with Section 25299.40), financial responsibility, unauthorized releases, or corrective action as the local agency, regional board, or board may require.

(c) A person who fails or refuses to furnish information under subdivision (b) or furnishes false information to the fund is subject, in accordance with the requirements of subdivision (d), to civil liability of not more than ten thousand dollars ($10,000) for each violation of this subdivision.

(d) (1) Except as provided in subdivision (2), a claimant shall not be liable under subdivision (c) unless one of the following is established by the court, if the action is brought pursuant to subdivision (e), or the executive director, if the action is brought pursuant to subdivision (f):

(A) The alleged violation is knowing, willful, or intentional.

(B) The claimant received a material economic benefit from the action which caused the alleged violation.

(C) The alleged violation is chronic or that the claimant is a recalcitrant violator, as determined pursuant to subdivision (g) of Section 13399 of the Water Code.

(2) If a claimant is in violation of subdivision (c), but does not meet any of the conditions specified in paragraph (1), the claimant may be held liable only if the board or an authorized representative of the board issues a notice to comply pursuant to Chapter 5.8 (commencing with Section 13399) of Division 7 of the Water Code before an action is taken pursuant to subdivision (e) or (f).

(e) The Attorney General, upon request of the board, shall bring an action in superior court to impose the civil liability specified in subdivision (c).

(f) The executive director of the board may impose the civil liability specified in subdivision (c) administratively in the same manner as the executive director of the board is authorized to impose civil liability pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 of Division 7 of the Water Code.

(g) In determining the amount of any civil liability imposed under this section, the executive director of the board, or the court, as the case may be, shall take into account the nature, circumstances, extent, and gravity of the false statement or refusal or failure to furnish information, the person’s ability to pay, any prior history by the person of misrepresentations to or noncooperation with the board or local agency, any economic benefits or savings that resulted or would have resulted from the false statement or refusal or failure to furnish information, and other matters as justice may require.

(h) Remedies under this section are in addition to, and do not supersede or limit, any other civil, administrative, or criminal remedies.

(i) All funds collected pursuant to this section shall be deposited into the fund.

(Amended by Stats. 2014, Ch. 547, Sec. 21. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.79

The costs specified in subdivision (d) of Section 25299.51 are not recoverable pursuant to this article.

(Added by Stats. 1990, Ch. 1574, Sec. 3. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.80

(a) A person who makes a misrepresentation in any claim, including, but not limited to, a record, report, certification, application, invoice, form, or other document that is submitted to the fund relating to a claim, is subject to civil liability of not more than five hundred thousand dollars ($500,000) for each violation of this subdivision.

(b) Except as provided in subdivision (d), the Attorney General, upon request of the state board, shall bring an action in superior court to impose the civil liability specified in subdivision (a).

(c) Except as provided in subdivision (d), the executive director of the board may impose the civil liability specified in subdivision (a) administratively in the same manner as the executive director of the board is authorized to impose civil liability pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 of Division 7 of the Water Code.

(d) If the violation by a claimant of subdivision (a) is not knowing, willful, or intentional, the board or an authorized representative shall first issue a notice to comply pursuant to Chapter 5.8 (commencing with Section 13399) of Division 7 of the Water Code before an action may be taken pursuant to subdivision (b) or (c).

(e) In determining the amount of civil liability imposed under this section, the executive director of the board, or the court, as the case may be, shall take into account the nature, circumstance, extent, and gravity of the violation, the person’s ability to pay, any prior history of misrepresentations by the person to the board or local agency, any economic benefits or savings that resulted or would have resulted from the false statement, and other matters as justice may require.

(f) Remedies under this section are in addition to, and do not supersede or limit, any other civil, administrative, or criminal remedies.

(g) All money collected pursuant to this section shall be deposited into the fund.

(h) The board shall file a complaint with any applicable licensing board against any person licensed or otherwise regulated by that licensing board who is found to be liable under this section.

(Added by Stats. 2014, Ch. 547, Sec. 22. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.80.5

(a) A person who knowingly makes or causes to be made any false statement, material misrepresentation, or false certification in support of any claim under this chapter, including, but not limited to, in an application, record, report, certification, plan, invoice, form, or other document that is submitted, filed, or required to be maintained under this chapter for purposes of a claim, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000), or by imprisonment in a county jail for not more than one year, or in the state prison for 16 months, two years, or three years, or by both that fine and imprisonment.

(b) The Attorney General, upon request of the board, may bring an action in superior court to impose the criminal penalty specified in subdivision (a).

(c) Remedies under this section are in addition to, and do not supersede or limit, any other civil or criminal remedies.

(d) All funds collected pursuant to this section shall be deposited into the fund.

(e) The board shall file a complaint with any applicable licensing board against any person licensed or otherwise regulated by that licensing board who is convicted under this section.

(Added by Stats. 2014, Ch. 547, Sec. 23. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.80.6

An action by the executive director to impose civil liability under this chapter is subject to review by the board in the same manner as provided for the review by the State Water Resources Control Board of actions of a regional board under Section 13320 of the Water Code.

(Added by Stats. 2014, Ch. 547, Sec. 24. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)






ARTICLE 9 - Sunset Provision

25299.81

(a) Except as provided in subdivisions (b) and (c), this chapter shall remain in effect only until January 1, 2026, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2026, deletes or extends that date.

(b) Notwithstanding subdivision (a), Article 1 (commencing with Section 25299.10), Article 2 (commencing with Section 25299.11), and Article 4 (commencing with Section 25299.36) shall not be repealed and shall remain in effect on January 1, 2026.

(c) The repeal of certain portions of this chapter does not terminate any of the following rights, obligations, or authorities, or any provision necessary to carry out these rights and obligations:

(1) The filing and payment of claims against the fund, including the costs specified in subdivisions (c), (e), and (h) of Section 25299.51, claims filed under Section 25299.50.3, and claims for commingled plumes, as specified in Article 11 (commencing with Section 25299.90), until the moneys in the fund are exhausted. Upon exhaustion of the fund, any remaining claims shall be invalid.

(2) The repayment of loans, outstanding as of January 1, 2026, due and payable to the board.

(3) The recovery of moneys reimbursed to a claimant to which the claimant is not entitled, or the resolution of any cost recovery action.

(4) The collection of unpaid fees that are imposed pursuant to Article 5 (commencing with Section 25299.40), as that article read on December 31, 2025, or have become due before January 1, 2026, including any interest or penalties that accrue before, on, or after January 1, 2026, associated with those unpaid fees.

(5) (A) The filing of an application for funds from, and the making of payments from, the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund pursuant to Section 25299.50.2, any action for the recovery of moneys paid pursuant to Section 25299.50.2 to which the recipient is not entitled, and the resolution of that cost recovery action.

(B) Upon liquidation of funds in the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund, the obligation to make a payment from the Underground Storage Tank Petroleum Contamination Orphan Site Cleanup Fund is terminated.

(6) (A) The payment of loans and grants, consistent with the terms of agreements that were effective prior to January 1, 2026, from the Underground Storage Tank Cleanup Fund, pursuant to this chapter or the Petroleum Underground Storage Tank Financing Account pursuant to Chapter 6.76 (commencing with Section 25299.100). Upon exhaustion of the Underground Storage Tank Cleanup Fund, any remaining claims for payment of grants or loans shall be invalid.

(B) The amount of money disbursed for grants and loans pursuant to Chapter 6.76 (commencing with Section 25299.100) shall not exceed the sum of the following:

(i) The amount that reverts to the Underground Storage Tank Cleanup Fund pursuant to Section 25299.111.

(ii) Amounts recovered through the repayment of loans granted pursuant to Chapter 6.76 (commencing with Section 25299.100).

(iii) The resolution of any cost recovery action filed prior to January 1, 2026, or the initiation of an action or other collection process to recover defaulted loan moneys due to the board or to recover money paid to a grant or loan recipient pursuant to Chapter 6.76 (commencing with Section 25299.100) to which the recipient is not entitled.

(7) (A) The imposition and collection of civil liability pursuant to Article 7 (commencing with Section 25299.70), as that article read on December 31, 2025.

(B) Subparagraph (A) shall not be construed as extending or modifying any applicable statute of limitations.

(d) The board shall continuously post and update on its Internet Web site, but at a minimum, annually on or before September 30, information that describes the status of the fund and shall make recommendations, when appropriate, to improve the efficiency of the program.

(Amended by Stats. 2014, Ch. 547, Sec. 25. Effective September 25, 2014. Repealed as of January 1, 2026, by its own provisions. Note: Repeal affects Chapter 6.75 (commencing with Section 25299.10), except Articles 1, 2, and 4. Section 25299.50.4 has an earlier repeal date.)



25299.82

To ensure that the phase out of the Underground Storage Tank Cleanup Fund program, as provided in Section 25299.81, is achieved in an orderly manner that enables owners and operators to maintain continuous coverage for financial responsibility obligations required by Sections 25292.2 and 25299.31 and the federal act, the board shall take the following actions:

(a) The board shall not accept claim applications submitted to the fund pursuant to Section 25299.57 or 25299.58 after January 1, 2025, unless the board finds that the unauthorized release that is the subject of the claim was discovered before January 1, 2025, and the submission of a claim application by that date was beyond the claimant’s reasonable control.

(b) The board shall not accept requests for reimbursements submitted to the fund pursuant to Section 25299.57 or 25299.58 after July 1, 2025.

(Added by Stats. 2014, Ch. 547, Sec. 26. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)






ARTICLE 11 - Commingled Plume Account

25299.90

The Legislature hereby finds and declares all of the following:

(a) Commingled plumes of petroleum contaminated groundwater involve serious water quality impacts.

(b) Unauthorized releases from underground storage tanks are a major source of commingled plumes of petroleum contaminated groundwater.

(c) Unless corrective action is performed in a coordinated manner, remedial action of commingled plumes may be ineffective.

(d) Disagreement over shared liability among parties responsible for underground storage tank leaks which contributed to commingled plumes may result in substantial expenditures for legal costs and the expense of necessary cleanup.

(e) Reimbursing claimants jointly will result in more efficient cleanups, lower total corrective action costs, and reduced legal costs for commingled plumes.

(Added by Stats. 1996, Ch. 611, Sec. 18. Effective January 1, 1997. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.91

As used in this article, the following terms have the following meaning:

(a) “Commingled plume” means the condition that exists when groundwater contaminated with petroleum from two or more discrete unauthorized releases have mixed or encroached upon one another to the extent that the corrective action performed on one plume will necessarily affect the other. A commingled plume does not include either of the following:

(1) Contaminated groundwater plumes resulting from unauthorized releases or discharges from a single site.

(2) Soil contamination, unless it can be demonstrated that the contaminated soil is an immediate threat to groundwater.

(b) “Contributing site” means a site on which an unauthorized release or discharge of waste has occurred or is occurring and has impacted or threatens to impact groundwater.

(Added by Stats. 1996, Ch. 611, Sec. 18. Effective January 1, 1997. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.92

A sum not to exceed ten million dollars ($10,000,000) from Item 3940-001-0439 of Section 2.00 of the Budget Act of 1996 (Ch. 162, Stats. 1996) shall be available for expenditure for the 1996–97 fiscal year for the purposes of this article. In subsequent fiscal years, it is the intent of the Legislature that an appropriation be made in the annual Budget Act to carry out this article.

(Amended by Stats. 1997, Ch. 17, Sec. 71. Effective January 1, 1998. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.93

(a) A joint claim may be submitted for reimbursement of corrective action costs for a commingled plume if all of the following conditions are met:

(1) Each person named in the joint claim is an owner, operator, or other responsible party ordered to perform corrective action or remedial action pursuant to this chapter, Chapter 6.7 (commencing with Section 25280), or Division 7 (commencing with Section 13000) of the Water Code.

(2) After performing a soil and water investigation in accordance with Article 11 (commencing with Section 2720) of Chapter 16 of Division 3 of Title 23 of the California Code of Regulations, the joint claimants demonstrate to the satisfaction of the local or regulatory agency and the board that a commingled plume exists and that every identified unauthorized release or discharge has contributed substantially to the commingled plume.

(3) At least 85 percent of the commingled plume is comprised of petroleum contamination resulting from an unauthorized release from a tank whose owner or operator is eligible for payment of a claim pursuant to Section 25299.54.

(4) At least two contributing sites involve an unauthorized release.

(5) The joint claimants have coordinated corrective action as soon as practicable.

(6) The joint claimants agree to seek preapproval of corrective action costs in accordance with subdivision (c) of Section 25299.57.

(7) The joint claimants have entered into a written agreement that provides for a coordinated corrective action plan. The written agreement shall require the joint claimants to do the following:

(A) Appoint one of the joint claimants to represent the joint claimants for purposes of interacting with the local or regulatory agency and the board.

(B) Permit the joint claimants reasonable access to contributing sites as necessary to perform corrective action.

(C) Identify any corrective action costs incurred at contributing sites and assess if any of those costs may be eligible for reimbursement under this chapter.

(D) Estimate responsibility among the joint claimants and provide a formula or method for apportioning costs that are not eligible for reimbursement under this chapter or which exceed the limitations prescribed in Section 25299.94.

(E) Identify all money or other compensation received by any joint claimant which is related to contamination at any contributing site or the commingled groundwater plume.

(b) A joint claim may be submitted for reimbursement of third parties as provided in Section 25299.58 subject to both of the following conditions:

(1) The conditions set forth in subdivision (a) are satisfied.

(2) An owner or operator named in the joint claim is liable for a third-party compensation claim.

(Added by Stats. 1996, Ch. 611, Sec. 18. Effective January 1, 1997. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.94

(a) (1) The board may pay the cost of corrective actions and third-party compensation claims that are submitted as part of a joint claim filed on or before December 31, 2014, and that exceed the amount specified in subdivision (b), but do not exceed an amount equal to one million five hundred thousand dollars ($1,500,000) per occurrence, for which an owner or operator named in the joint claim is eligible for reimbursement under this chapter.

(2) If a claim from a contributing site exceeds one million dollars ($1,000,000) for an occurrence, the board may only reimburse costs submitted pursuant to Section 25299.57 for those costs in excess of one million dollars ($1,000,000).

(3) If a joint claim is filed on or after January 1, 2015, the board may pay the cost of corrective actions and third-party compensation claims that are submitted as part of a joint claim and that exceed the amount specified in subdivision (b), but do not exceed an amount equal to one million dollars ($1,000,000) per occurrence, for which an owner or operator named in the joint claim is eligible for reimbursement under this chapter.

(b) For each joint claim, the board may only pay for the costs of corrective action and third-party compensation claims that exceed the aggregate of the levels of financial responsibility required pursuant to Section 25299.32 for each owner or operator named in the joint claim.

(c) The costs of corrective action determined eligible for reimbursement shall be paid before third-party compensation claims.

(d) Except as provided in paragraph (1) of subdivision (e), reimbursement for costs of corrective action is limited to costs incurred by the joint claimants after executing an agreement under paragraph (7) of subdivision (a) of Section 25299.93.

(e) Both of the following costs of corrective action incurred at a contributing site may be reimbursed in accordance with subdivision (f):

(1) Costs incurred by an owner or operator before executing an agreement described in paragraph (7) of subdivision (a) of Section 25299.93.

(2) Costs relating to unauthorized releases that do not contribute to the commingled plume, but which are included in the occurrence which is the subject of the joint claim.

(f) An owner or operator may seek reimbursement of costs described in subdivision (e) by doing either of the following:

(1) Including a payment request for those corrective action costs with the claim filed under this article.

(2) Filing a claim or maintaining an existing claim under Article 6 (commencing with Section 25299.50).

(g) Any reimbursement received pursuant to subdivision (f) and any amount excluded from the payment based on the amount of financial responsibility required to be maintained shall be applied toward the limitations prescribed in subdivision (a).

(h) The board shall not reimburse a claimant or joint claimant for any eligible costs for which the claimant or joint claimant has been, or will be, compensated by another party.

(Amended by Stats. 2014, Ch. 547, Sec. 27. Effective September 25, 2014. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.95

(a) An owner or operator named in a joint claim filed under this article may not file or maintain a claim under Article 6 (commencing with Section 25299.50) for the same occurrence.

(b) When a joint claim under this article has been approved, the board shall remove any claims filed under Article 6 (commencing with Section 25299.50) by an owner or operator named in the approved claim.

(c) If an owner or operator withdraws from a claim filed under this article, the owner or operator may submit or resubmit a claim pursuant to Article 6 (commencing with Section 25299.50).

(d) Any claims filed pursuant to subdivision (c) shall be assigned to a priority class pursuant to Section 25299.52 and ranked in accordance with the procedures contained in regulations adopted by the board pursuant to Section 25299.77.

(e) This section does not apply to a claim filed for a separate occurrence at a contributing site or a claim authorized pursuant to paragraph (2) of subdivision (f) of Section 25299.94.

(Added by Stats. 1996, Ch. 611, Sec. 18. Effective January 1, 1997. Repealed as of January 1, 2026, pursuant to Section 25299.81.)



25299.96

The priority for payment of a joint claim submitted under this article shall be based on the date on which the board receives a complete application. For purposes of this section, an application shall not be considered complete until the applicable local agency or other regulatory agency confirms the existence of a commingled plume and the joint claimant submits an agreement which complies with paragraph (7) of subdivision (a) of Section 25299.93.

(Added by Stats. 1996, Ch. 611, Sec. 18. Effective January 1, 1997. Repealed as of January 1, 2026, pursuant to Section 25299.81.)






ARTICLE 12 - Drinking Water Well Protection

25299.97

(a) For the purposes of this article, the following definitions shall apply:

(1) “Public drinking water well” means a wellhead that provides drinking water to a public water system, as that term is defined in Section 116275, that is regulated by the State Department of Health Services and that is subject to Section 116455.

(2) “MTBE” means methyl tertiary-butyl ether.

(3) “GIS mapping system” means a geographic information system that collects, stores, retrieves, analyzes, and displays environmental geographic data in a data base that is accessible to the public.

(4) “Motor vehicle fuel” includes gasoline, natural gasoline, blends of gasoline and alcohol or gasoline and oxygenates and any inflammable liquid, by whatever name the liquid may be known or sold, which is used or usable for propelling motor vehicles operated by the explosion type engine. It does not include kerosine, liquefied petroleum gas, or natural gas, in liquid or gaseous form.

(5) “Oxygenated motor vehicle fuel” is motor vehicle fuel, as defined in paragraph (4), that meets the federal definition for “Oxygenated Fuel” as defined in Section 7545(m) of Title 42 of the United States Code.

(6) “Oxygenate” means an organic compound containing oxygen that has been approved by the United States Environmental Protection Agency as a gasoline additive to meet the requirements for an “oxygenated fuel” pursuant to Section 7545 of Title 42 of the United States Code.

(b) The State Water Resources Control Board shall upgrade the data base created by Section 25299.39.1. This upgrade shall include the establishment of a statewide GIS mapping system as described in this section only upon an appropriation by the Legislature for this purpose.

(c) (1) For purposes of subdivision (b), the board shall create a GIS Mapping and Data Management Advisory Committee. The committee shall give the board advice on location standards, protocols, metadata, and the appropriate data to expand the data base to create a cost-effective GIS mapping system that will provide the appropriate information to allow agencies to better protect public drinking water wells and, if feasible, nearby aquifers that are reasonably expected to be used as drinking water, from contamination by motor vehicle fuel from underground storage tanks and intrastate and interstate pipelines that are regulated by the State Fire Marshal pursuant to the California Pipeline Safety Act of 1981, Chapter 5.5 (commencing with Section 51010.5) of Part 1 of Division 1 of Title 5 of the Government Code.

(2) The advisory committee shall include, at a minimum, members from appropriate state and local agencies, affected industry and business, the water agencies that provide drinking water in Santa Monica, the water agencies that provide drinking water in the Santa Clara Valley, nonprofit environmental groups dedicated to the conservation and preservation of natural resources, and underground storage tank owners.

(d) (1) The board shall create two pilot projects, the Santa Monica Groundwater Pilot Project and the Santa Clara Valley Groundwater Pilot Project, which shall terminate on July 1, 1999.

(2) The board shall create the pilot projects with the advice of the advisory committee so as to expedite and prioritize the upgrading of the data base for those regions of the state where groundwater provides, or would be called on in an emergency to provide, a significant portion of the region’s drinking water.

(3) The board shall use the pilot projects to define and assess the parameters of the data base, identify data needs, develop opportunities to electronically link data bases and electronic submission of information, offer access to the public via the Internet, streamline existing processes, and work out the details for data management and a GIS mapping system as described in this article.

(4) The pilot project shall study appropriate notification to public water systems and response times.

(e) To upgrade the data base as required by this section, the board, in consultation with the advisory committee, shall do all of the following:

(1) Coordinate with the Department of Water Resources and the State Department of Health Services to obtain the location of existing drinking water wells and appropriate water resource and quality data to meet the requirements of this article.

(2) Coordinate with local agencies authorized to implement this chapter to obtain the location of all underground storage tanks that store motor vehicle fuel that are within 1,000 feet of a public drinking water well.

(3) Coordinate with local agencies authorized to implement this chapter to add the location of all known releases of motor vehicle fuel from underground storage tanks that are within 1,000 feet of a drinking water well.

(4) Coordinate with the State Fire Marshal to add the location and leak history of all pipelines or segments of pipelines that transport motor vehicle fuel and that are regulated by the State Fire Marshal pursuant to Chapter 5.5 (commencing with Section 51010) of Part 1 of Division 1 of Title 5 of the Government Code that are within 1,000 feet of an existing public drinking water well.

(f) The board may expend up to four hundred thousand dollars ($400,000) from the Underground Storage Tank Cleanup Fund for the purposes set forth in Section 25299.36 to fund the GIS mapping system projects referred to in this section.

(Amended (as added by Stats. 1997, Ch. 815) by Stats. 2001, Ch. 745, Sec. 135. Effective October 12, 2001. Repealed as of January 1, 2026, pursuant to Section 25299.81.)






ARTICLE 12a - Drinking Water Well Protection

25299.97

(a) For the purposes of this article, the following definitions shall apply:

(1) “Public drinking water well” means a wellhead that provides drinking water to a public water system, as that term is defined in Section 116275, that is regulated by the State Department of Health Services and that is subject to Section 116455.

(2) “MTBE” means methyl tertiary-butyl ether.

(3) “GIS mapping system” means a geographic information system that collects, stores, retrieves, analyzes, and displays environmental geographic data in a data base that is accessible to the public.

(4) “Motor vehicle fuel” includes gasoline, natural gasoline, blends of gasoline and alcohol or gasoline and oxygenates and any inflammable liquid, by whatever name the liquid may be known or sold, which is used or usable for propelling motor vehicles operated by the explosion type engine. It does not include kerosine, liquefied petroleum gas, or natural gas, in liquid or gaseous form.

(5) “Oxygenated motor vehicle fuel” is motor vehicle fuel, as defined in paragraph (4), that meets the federal definition for “Oxygenated Fuel” as defined in Section 7545(m) of Title 42 of the United States Code.

(6) “Oxygenate” means an organic compound containing oxygen that has been approved by the United States Environmental Protection Agency as a gasoline additive to meet the requirements for an “oxygenated fuel” pursuant to Section 7545 of Title 42 of the United States Code.

(b) The State Water Resources Control Board shall upgrade the data base created by Section 25299.39.1. This upgrade shall include the establishment of a statewide GIS mapping system as described in this section only upon an appropriation by the Legislature for this purpose.

(c) (1) For purposes of subdivision (b), the board shall create a GIS Mapping and Data Management Advisory Committee. The committee shall give the board advice on location standards, protocols, metadata, and the appropriate data to expand the data base to create a cost-effective GIS mapping system that will provide the appropriate information to allow agencies to better protect public drinking water wells and, if feasible, nearby aquifers that are reasonably expected to be used as drinking water, from contamination by motor vehicle fuel from underground storage tanks and intrastate and interstate pipelines that are regulated by the State Fire Marshal pursuant to the California Pipeline Safety Act of 1981, Chapter 5.5 (commencing with Section 51010.5) of Part 1 of Division 1 of Title 5 of the Government Code.

(2) The advisory committee shall include, at a minimum, members from appropriate state and local agencies, affected industry and business, the water agencies that provide drinking water in Santa Monica, the water agencies that provide drinking water in the Santa Clara Valley, nonprofit environmental groups dedicated to the conservation and preservation of natural resources, and underground storage tank owners.

(d) (1) The board shall create two pilot projects, the Santa Monica Groundwater Pilot Project and the Santa Clara Valley Groundwater Pilot Project, which shall terminate on July 1, 1999.

(2) The board shall create the pilot projects with the advice of the advisory committee so as to expedite and prioritize the upgrading of the data base for those regions of the state where groundwater provides, or would be called on in an emergency to provide, a significant portion of the region’s drinking water.

(3) The board shall use the pilot projects to define and assess the parameters of the data base, identify data needs, develop opportunities to electronically link data bases and electronic submission of information, offer access to the public via the Internet, streamline existing processes, and work out the details for data management and a GIS mapping system as described in this article.

(4) The pilot project shall study appropriate notification to public water systems and response times.

(e) To upgrade the data base as required by this section, the board, in consultation with the advisory committee, shall do all of the following:

(1) Coordinate with the Department of Water Resources and the State Department of Health Services to obtain the location of existing drinking water wells and appropriate water resource and quality data to meet the requirements of this article.

(2) Coordinate with local agencies authorized to implement this chapter to obtain the location of all underground storage tanks that store motor vehicle fuel that are within 1,000 feet of a public drinking water well.

(3) Coordinate with local agencies authorized to implement this chapter to add the location of all known releases of motor vehicle fuel from underground storage tanks that are within 1,000 feet of a drinking water well.

(4) Coordinate with the State Fire Marshal to add the location and leak history of all pipelines or segments of pipelines that transport motor vehicle fuel and that are regulated by the State Fire Marshal pursuant to Chapter 5.5 (commencing with Section 51010) of Part 1 of Division 1 of Title 5 of the Government Code that are within 1,000 feet of an existing public drinking water well.

(f) The board may expend up to four hundred thousand dollars ($400,000) from the Underground Storage Tank Cleanup Fund for the purposes set forth in Section 25299.36 to fund the GIS mapping system projects referred to in this section.

(Amended (as added by Stats. 1997, Ch. 815) by Stats. 2001, Ch. 745, Sec. 135. Effective October 12, 2001. Repealed as of January 1, 2026, pursuant to Section 25299.81.)









CHAPTER 6.76 - Loans for Replacing, Removing, or Upgrading Underground Storage Tanks

25299.100

For purposes of this chapter, the following definitions apply:

(a) “Board” means the State Water Resources Control Board.

(b) “Loan applicant” means a small business that applies to the board for a loan pursuant to this chapter.

(c) “Grant applicant” means a small business that applies to the board for a grant pursuant to this chapter.

(d) “Tank” means an underground storage tank, as defined in Section 25281, used for the purpose of storing petroleum, as defined in Section 25299.22. “Tank” also includes under-dispenser containment systems, spill containment systems, enhanced monitoring and control systems, and vapor recovery systems and dispensers connected to the underground piping and the underground storage tank.

(e) “Project tank” means one or more tanks that would be upgraded, replaced, or removed with loan or grant funds. “Project tank” also includes one or more tanks that are upgraded to comply with the Enhanced Vapor Recovery Phase II regulations.

(Amended by Stats. 2009, Ch. 649, Sec. 6. Effective November 5, 2009. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.101

(a) The board shall conduct a loan program pursuant to this chapter, to assist small businesses in upgrading, replacing, or removing tanks to meet applicable local, state, or federal standards. Loan funds may also be used for corrective actions, as defined in Section 25299.14.

(b) The board shall also conduct a grant program, pursuant to this chapter, to assist small businesses to upgrade, remove, or replace project tanks to comply with Section 25284.1, 25292.05, 25292.4, or 41954.

(Amended by Stats. 2014, Ch. 547, Sec. 28. Effective September 25, 2014. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.102

The board shall only make loan funds available to loan applicants that meet all of the following eligibility requirements:

(a) The loan applicant is a small business, either as defined in Section 632 of Title 15 of the United States Code, and in the federal regulations adopted to implement that section, as specified in Part 121 (commencing with Section 121.101) of Chapter I of Title 13 of the Code of Federal Regulations, or employs fewer than 500 full-time and part-time employees, is independently owned and operated, and is not dominant in its field of operation. In either case, the principal office of the small business shall be domiciled in the state, and the officers of the small business shall be domiciled in this state. The board shall give priority to awarding loans to small businesses that meet the definition of small business specified in subdivision (d) of Section 14837 of the Government Code.

(b) The loan applicant owns or operates a project tank.

(c) The loan applicant demonstrates the ability to repay the loan, and the availability of adequate collateral to secure the loan.

(d) All tanks owned and operated by the loan applicant are subject to compliance with Chapter 6.7 (commencing with Section 25280), and the regulations adopted pursuant to that chapter.

(e) The loan applicant has complied, or will comply, with the financial responsibility requirements specified in Section 25299.31 and the regulations adopted pursuant to this section.

(Amended by Stats. 2013, Ch. 640, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.103

(a) A complete loan application shall include all of the following:

(1) Evidence of eligibility.

(2) An environmental audit, as specified in Section 5260 of Title 10 of the California Code of Regulations.

(3) Financial and legal documents necessary to demonstrate the applicant’s ability to repay and provide collateral for the loan. The board shall develop a standard list of documents required of all applicants, and may also request from individual applicants additional financial and legal documents not provided on this list.

(4) An explanation of the reasons why the project tank is not in compliance with applicable local, state, or federal standards, and evidence that tanks not included in the list of project tanks are currently in compliance with applicable local, state, or federal standards.

(5) A detailed cost estimate of the tasks that are required to be completed in order for the project tanks to comply with applicable local, state, or federal standards.

(6) Any other information that the board determines to be necessary to include in an application form.

(b) Notwithstanding paragraph (4) of subdivision (a), the board may not refuse to grant a loan to an applicant solely because the applicant has failed to obtain a permit pursuant to the requirements of Chapter 6.7 (commencing with Section 25280).

(Amended by Stats. 2013, Ch. 640, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.104

(a) The minimum amount that the board may loan an applicant is ten thousand dollars ($10,000), and the maximum amount that the board may loan an applicant is seven hundred fifty thousand dollars ($750,000).

(b) The term of the loan shall be for a maximum of 20 years if secured by real property, and for 10 years if not secured by real property. The interest rate for loans shall be set at the rate equal to one-half of the most recent general obligation bond rate obtained by the office of the Treasurer at the time of the loan commitment.

(c) Loan funds may be used to finance up to 100 percent of the costs necessary to upgrade, remove, or replace project tanks, including corrective actions, to meet applicable local, state, or federal standards, including, but not limited to, any design, construction, monitoring, operation, or maintenance requirements adopted pursuant to Section 25284.1, 25292.05, 25292.4, or 41954.

(d) The board may charge a loan fee to loan applicants of up to 2 percent of the requested loan amount. The loan fee shall be deposited in the Petroleum Underground Storage Tank Financing Account.

(e) The inoperation or repeal of this chapter pursuant to Section 25299.117 shall not extinguish a loan obligation and shall not impair the deed of trust or other collateral made pursuant to this chapter or the authority of the state to pursue appropriate action for collection.

(f) Notwithstanding Section 16304.1 of the Government Code, the board shall encumber the funds appropriated pursuant to Section 25299.109 for purposes of this section within three years of the appropriation and the board may make a disbursement in liquidation of an encumbrance before or during the three years following the last day the appropriation is available for encumbrance.

(Amended by Stats. 2014, Ch. 547, Sec. 29. Effective September 25, 2014. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.105

(a) The board shall make grant funds available from the Petroleum Underground Storage Tank Financing Account to eligible grant applicants who meet all of the following eligibility requirements:

(1) The grant applicant is a small business, pursuant to the following requirements:

(A) The grant applicant meets the conditions for a small business concern as defined in Section 632 of Title 15 of the United States Code, and in the federal regulations adopted to implement that section, as specified in Part 121 (commencing with Section 121.101) of Chapter I of Title 13 of the Code of Federal Regulations.

(B) The grant applicant employs fewer than 20 full-time and part-time employees, is independently owned and operated, and is not dominant in its field of operation.

(2) The principal office of the grant applicant is domiciled in the state and the officers of the grant applicant are domiciled in this state.

(3) All tanks owned and operated by the grant applicant are subject to compliance with Chapter 6.7 (commencing with Section 25280) and the regulations adopted pursuant to that chapter.

(4) The facility where the project tank is located has sold at retail less than 900,000 gallons of gasoline annually for each of the two years preceding the submission of the grant application. The number of gallons sold shall be based upon taxable sales figures provided to the State Board of Equalization for that facility.

(5) Except as provided in subdivision (b), the grant applicant owns or operates a tank that is in compliance with all of the following:

(A) Section 41954.

(B) Any of the following:

(i) Section 25290.1.

(ii) Section 25290.2.

(iii) Section 25291.

(iv) Subdivisions (d) and (e) of Section 25292.

(C) Any regulation implementing the applicable sections required for compliance with subparagraphs (A) and (B).

(6) The facility where the project tank is located was legally in business retailing gasoline after January 1, 1999.

(b) The board may grant a waiver from requirements of paragraph (5) of subdivision (a) if the board finds all of the following:

(1) The grant applicant owns or operates a project tank.

(2) The project tank will be removed and will not be replaced with another tank.

(3) The grant applicant does not meet the requirements to obtain a loan pursuant to this chapter.

(c) Grant funds may only be used to pay the costs necessary to upgrade, remove, or replace project tanks to comply with Section 25284.1, 25292.05, 25292.4, 25292.5, or 41954.

(Amended by Stats. 2014, Ch. 547, Sec. 30. Effective September 25, 2014. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.106

A complete grant application shall include all of the following information:

(a) Evidence of eligibility.

(b) The board shall develop a standard list of documents required of all applicants, and may also request from individual applicants additional financial and legal documents not provided on this list.

(c) An explanation of the actions the applicant is required to take to comply with the requirements of Section 25284.1, 25292.05, 25292.4, 25292.5, or 41954.

(d) A detailed cost estimate of the actions that are required to be completed for the project tanks to comply with applicable local, state, or federal standards, if applicable.

(e) Any other information that the board determines to be necessary to include in an application form.

(Amended by Stats. 2014, Ch. 547, Sec. 31. Effective September 25, 2014. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.107

(a) Except as provided in subdivision (e), the minimum amount that the board may grant an applicant is three thousand dollars ($3,000), and the maximum amount that the board may grant an applicant is seventy thousand dollars ($70,000).

(b) Grant funds may be used to finance up to 100 percent of the costs necessary to upgrade, remove, or replace project tanks to comply with Section 25284.1, 25292.05, 25292.4, 25292.5, or 41954.

(c) If the board received the applicant’s grant application on or before April 1, 2009, grant funds may be used to reimburse up to 100 percent of the costs that the applicant incurred after the board received the grant application to comply with the Enhanced Vapor Recovery Phase II regulations.

(d) Except as provided in subdivision (e), a person or entity is not eligible to receive more than seventy thousand dollars ($70,000) in grant funds pursuant to this chapter.

(e) (1) Notwithstanding subdivisions (a) and (d), if the project tank is located at a fueling station that is available for public use and there is no other fueling station available for public use within a radius of 15 miles from the fueling station, the board may make a grant in the maximum amount of one hundred forty thousand dollars ($140,000) to assist the grant applicant to remove and replace tanks that are required to be permanently closed pursuant to Section 25292.05.

(2) Any grant issued pursuant to paragraph (1) shall not be included in the maximum amount that a person or entity may receive in grant funds pursuant to subdivision (d).

(Amended by Stats. 2014, Ch. 547, Sec. 32. Effective September 25, 2014. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.108

The board shall adopt regulations necessary to implement and make specific this chapter as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code, and for purposes of that chapter, including Section 11349.6, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, the regulations shall be repealed 180 days after their effective date unless the board complies with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 pursuant to subdivision (e) of Section 11346.1 of the Government Code.

(Added by Stats. 2004, Ch. 624, Sec. 1. Effective September 21, 2004. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.109

(a) The Petroleum Underground Storage Tank Financing Account is hereby created in the State Treasury. All of the following moneys shall be deposited in the Petroleum Underground Storage Tank Financing Account:

(1) Federal, state, and local funds transferred for deposit in the account.

(2) Repayments of loans and interest and late fees on loans issued pursuant to this chapter.

(3) Repayments of loans and interest and late fees on loans issued pursuant to former Chapter 8.5 (commencing with Section 15399.10) of Part 6.7 of Division 3 of Title 2 of the Government Code, as that chapter existed on December 31, 2003.

(4) Moneys collected pursuant to Section 25299.110 and subdivision (d) of Section 25299.104.

(5) Repayments of loan and grant moneys paid to a loan or grant applicant to which the applicant is not entitled.

(6) Notwithstanding Section 16305.7 of the Government Code, all interest earned upon moneys that are deposited in the account.

(7) All unexpended moneys in a subaccount of the account that is consolidated into the account by the act adding this paragraph.

(8) All unexpended moneys in the Petroleum Financing Collection Account established pursuant to Section 25299.110, as added by Section 1 of Chapter 624 of the Statutes of 2004.

(b) Upon appropriation by the Legislature, funds in the account shall be used by the board to make loans and grants, service loans, recover defaulted loan moneys due, protect the state’s position as a lender creditor, and administer this chapter.

(c) The board shall annually make available not more than 25 percent of the available funds from the account for the purposes of providing grants pursuant to this chapter.

(d) Eight million dollars ($8,000,000) is hereby transferred from the portion of the fees collected pursuant to subdivisions (a) to (e), inclusive, of Section 25299.43 in the Underground Storage Tank Cleanup Fund, to the Petroleum Underground Storage Tank Financing Account, and is hereby appropriated for the purposes of making grants and loans pursuant to this chapter and administering this chapter.

(Amended by Stats. 2013, Ch. 640, Sec. 9. Effective January 1, 2014. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.110

To defray the costs of the board in administering the loan program created pursuant to this chapter, the board may do all of the following:

(a) Impose reasonable charges on all applications and impose the loan fee specified in subdivision (d) of Section 25299.104.

(b) Recover collection costs from the borrower or other party.

(c) Earn income on any asset recovered pursuant to a loan default.

(Repealed and added by Stats. 2013, Ch. 640, Sec. 11. Effective January 1, 2014. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.111

If this chapter is repealed pursuant to Section 25299.117, then following the day on which the authority ceases to exist, all moneys in the Petroleum Underground Storage Tank Financing Account and all moneys due that account shall revert to, and accrue to the benefit of, the Underground Storage Tank Cleanup Fund in the State Treasury.

(Added by Stats. 2004, Ch. 624, Sec. 1. Effective September 21, 2004. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.114

All persons serving in an exempt position engaged in the performance of a function described in former Chapter 8.5 (commencing with Section 15399.10) of Part 6.7 of Division 3 of Title 2 of the Government Code as repealed by Chapter 229 of the Statutes of 2003 or the administration of the program described in that chapter shall be transferred to the board subject to approval by the Department of Finance. This transfer shall not affect the status, positions, and rights of these persons. Section 19050.9 of the Government Code shall apply to the transfer of persons serving in state civil service who are engaged in the performance of a function or the administration of that chapter.

(Added by Stats. 2004, Ch. 624, Sec. 1. Effective September 21, 2004. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.115

The repeal of former Chapter 8.5 (commencing with Section 15399.10) of Part 6.7 of Division 3 of Title 2 of the Government Code by Chapter 229 of the Statutes of 2003 shall not be construed to terminate any obligation to pay claims filed, repay loans outstanding, or resolve any cost recovery action filed on or before January 1, 2004.

(Added by Stats. 2004, Ch. 624, Sec. 1. Effective September 21, 2004. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.116

A recipient of a grant that was awarded pursuant to former Chapter 8.5 (commencing with Section 15399.10) of Part 6.7 of Division 3 of Title 2 of the Government Code, as that chapter existed on December 31, 2003, and that expired after December 31, 2003, may receive grant funds from the Petroleum Underground Storage Tank Financing Account consistent with the terms of the grant, for one year following enactment of this chapter, notwithstanding expiration of the grant.

(Added by Stats. 2004, Ch. 624, Sec. 1. Effective September 21, 2004. Repealed as of January 1, 2022, pursuant to Section 25299.117.)



25299.117

(a) Except as provided in subdivision (b), this chapter is repealed as of January 1, 2022, unless a later enacted statute that is enacted on or before January 1, 2022, deletes or extends that date.

(b) Notwithstanding subdivision (a), the repeal of this chapter does not terminate any of the following rights, obligations, authorities, or any provision necessary to carry out these rights, obligations, and authority:

(1) The repayment of loans due and payable to the board.

(2) The resolution of any cost recovery action or the initiation of an action or other collection process to recover defaulted loan moneys due to the board or to recover grant moneys paid but to which the grantee is not entitled.

(Amended by Stats. 2013, Ch. 640, Sec. 13. Effective January 1, 2014. Repealed as of January 1, 2022, by its own provisions. Note: Repeal affects Chapter 6.76, commencing with Section 25299.100.)






CHAPTER 6.77 - Grants for Installing Underground Storage Tanks

25299.200

For purposes of this chapter, the following definitions apply:

(a)  “Account” means the Petroleum Underground Storage Tank Financing Account.

(b)  “Board” means the State Water Resources Control Board.

(c)  “Grant applicant” means a small business, as described in paragraph (1) of subdivision (a) of Section 25299.202, that applies to the board for a grant pursuant to this chapter.

(d)  “Tank” means an underground storage tank, as defined in Section 25281, installed in accordance with the requirements of Section 25290.1 on and after July 1, 2004, but before June 30, 2009, that is used for the purpose of storing petroleum, as defined in Section 25299.22.

(Added by Stats. 2004, Ch. 649, Sec. 5. Effective September 21, 2004.)



25299.201

(a)  The board shall conduct a grant program pursuant to this chapter, to assist small businesses in meeting the requirements of subdivisions (e) and (j) of Section 25290.1.

(b)  For purposes of this chapter, a grant provided to assist a small business in complying with subdivision (j) of Section 25290.1 may include the cost of pretesting the underground storage tank prior to backfill, in order to evaluate the underground storage tank’s ability to pass the test required by subdivision (j) of Section 25290.1.

(Added by Stats. 2004, Ch. 649, Sec. 5. Effective September 21, 2004.)



25299.202

(a)  The board shall make grant funds available from the Petroleum Underground Storage Tank Financing Account to eligible grant applicants that meet the following conditions:

(1)  The grant applicant is a small business that employs fewer than 500 full-time and part-time employees, is independently owned and operated, and is not dominant in its field of operation.

(2)  The principal office of the grant applicant is domiciled in the state, and the officers of the grant applicant are domiciled in the state.

(3)  All tanks owned and operated by the grant applicant are subject to compliance with Chapter 6.7 (commencing with Section 25280), and the regulations adopted pursuant to that chapter.

(b)  A grant applicant may expend grant funds only to pay the costs necessary to comply with subdivision (j) of Section 25290.1, and to finance the leak detection equipment costs necessary to meet with the requirements of subdivision (e) of Section 25290.1.

(Added by Stats. 2004, Ch. 649, Sec. 5. Effective September 21, 2004.)



25299.203

(a)  The board may issue a grant pursuant to this chapter before the installation of the tank, or within 12 months after the tank has been installed and placed in use.

(b)  A complete grant application shall include all of the following information:

(1)  Evidence of eligibility.

(2)  A detailed cost estimate of the work and equipment required to be completed or installed for the tank to comply with subdivision (e) or (j) of Section 25290.1, as applicable.

(3)  A detailed description of the costs incurred to perform the work and install the equipment required for the tank to comply with subdivision (e) or (j) of Section 25290.1, as applicable.

(4)  Any other information the board determines is necessary to be included in the application form.

(Added by Stats. 2004, Ch. 649, Sec. 5. Effective September 21, 2004.)



25299.204

(a)  A grant recipient may use grant funds to finance or reimburse up to 100 percent of the costs necessary to comply with subdivision (j) of Section 25290.1, and to finance or reimburse the leak detection equipment costs necessary to meet the requirements of subdivision (e) of Section 25290.1.

(b)  The board, pursuant to this chapter, shall not grant more than fifteen thousand dollars ($15,000) per facility, as defined in Section 25281, to assist a grant applicant in meeting the requirements of subdivision (e) of Section 25290.1.

(c)  The board, pursuant to this chapter, shall not grant more than fifteen thousand dollars ($15,000) per facility, as defined in Section 25281, to assist a grant applicant in meeting the requirements of subdivision (j) of Section 25290.1.

(Added by Stats. 2004, Ch. 649, Sec. 5. Effective September 21, 2004.)



25299.205

(a) (1) The Petroleum Underground Storage Tank Financing Account is hereby created in the State Treasury.

(2) The funds deposited into the account may be expended by the board, upon appropriation by the Legislature, for making grants pursuant to this chapter and administering this chapter.

(b) (1) This section shall not become operative if Assembly Bill 1068 of the 2003–04 Regular Session of the Legislature is enacted and takes effect on or before January 1, 2005, that bill creates the Petroleum Underground Storage Tank Financing Account in the State Treasury, and the bill adding this section takes effect on or after the effective date of Assembly Bill 1068.

(2) If the act adding this section is enacted and takes effect before the effective date of Assembly Bill 1068, this section shall become operative on the effective date of that act, and shall become inoperative on the effective date of Assembly Bill 1068. On the date this section becomes inoperative, the Controller shall transfer all moneys in the account to the Petroleum Underground Storage Tank Financing Account established pursuant to Section 25299.109.

(Added by Stats. 2004, Ch. 649, Sec. 5. Effective September 21, 2004. This section is nonoperative pursuant to (and except for) paragraph (1) of subdivision (b).)



25299.206

(a)  The board shall transfer the sum of three million five hundred thousand dollars ($3,500,000) for the 2004–05 fiscal year, from the Underground Storage Tank Cleanup Fund to the account. Those funds are hereby appropriated to the board in each of those fiscal years for making grants pursuant to this chapter and administering this chapter.

(b)  At the end of each fiscal year, any funds transferred from the Underground Storage Tank Cleanup Fund that remain in the account shall revert to the Underground Storage Tank Cleanup Fund.

(Added by Stats. 2004, Ch. 649, Sec. 5. Effective September 21, 2004.)






CHAPTER 6.8 - Hazardous Substance Account

ARTICLE 1 - Short Title and Legislative Intent

25300

This chapter shall be known and may be cited as the Carpenter-Presley-Tanner Hazardous Substance Account Act.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25301

It is the intent of the Legislature to do all of the following:

(a)  Establish a program to provide for response authority for releases of hazardous substances, including spills and hazardous waste disposal sites that pose a threat to the public health or the environment.

(b)  Compensate persons, under certain circumstances, for out-of-pocket medical expenses and lost wages or business income resulting from injuries proximately caused by exposure to releases of hazardous substances.

(c)  Make available adequate funds in order to permit the State of California to assure payment of its 10-percent share of the costs mandated pursuant to Section 104(c)(3) of the federal act (42 U.S.C. Sec. 9604(c)(3)).

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)






ARTICLE 2 - Definitions

25310

The definitions set forth in this article shall govern the interpretation of this chapter. Unless the context requires otherwise and except as provided in this article, the definitions contained in Section 101 of the federal act (42 U.S.C. Sec. 9601) shall apply to the terms used in this chapter.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25310.5

“Agency” means the California Environmental Protection Agency.

(Added by Stats. 2000, Ch. 912, Sec. 6. Effective September 29, 2000.)



25311

“Contract competitor” means any person competing for a state contract pursuant to subdivision (c) of Section 25358.3.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25312

“Department” means the Department of Toxic Substances Control.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25313

“Director” means the Director of Toxic Substances Control.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25314

“Feasibility study” means the identification and evaluation of technically feasible and effective remedial action alternatives to protect public health and the environment, at a hazardous substance release site, or other activities deemed necessary by the department for the development of a remedial action plan.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25315

“Federal act” means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.).

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25316

“Hazardous substance” means:

(a)  Any substance designated pursuant to Section 1321  (b)(2)(A) of Title 33 of the United States Code.

(b)  Any element, compound, mixture, solution, or substance designated pursuant to Section 102 of the federal act (42 U.S.C. Sec. 9602).

(c)  Any hazardous waste having the characteristics identified under or listed pursuant to Section 6921 of Title 42 of the United States Code, but not including any waste the regulation of which under the Solid Waste Disposal Act (42 U.S.C. Sec. 6901 et seq.) has been suspended by act of Congress.

(d)  Any toxic pollutant listed under Section 1317  (a) of Title 33 of the United States Code.

(e)  Any hazardous air pollutant listed under Section 7412 of Title 42 of the United States Code.

(f)  Any imminently hazardous chemical substance or mixture with respect to which the Administrator of the United States Environmental Protection Agency has taken action pursuant to Section 2606 of Title 15 of the United States Code.

(g)  Any hazardous waste or extremely hazardous waste as defined by Sections 25117 and 25115, respectively, unless expressly excluded.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25317

“Hazardous substance” does not include:

(a)  Petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance in subdivisions (a) to (f), inclusive, of Section 25316, and natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic gas), or the ash produced by a resource recovery facility utilizing a municipal solid waste stream.

(b)  Nontoxic, nonflammable, noncorrosive stormwater runoff drained from underground vaults, chambers, or manholes into gutters or storm sewers.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25318.5

“Operation and maintenance” means those activities initiated or continued at a hazardous substance release site following completion of a response action that are deemed necessary by the department or regional board in order to protect public health or safety or the environment, to maintain the effectiveness of the response action at the site, or to achieve or maintain the response action standards and objectives established by the final remedial action plan or final removal action work plan applicable to the site.

(Amended by Stats. 2000, Ch. 912, Sec. 7. Effective September 29, 2000.)



25319

“Person” means an individual, trust, firm, joint stock company, business concern, corporation, including, but not limited to, a government corporation, partnership, limited liability company, and association. “Person” also includes any city, county, city and county, district, commission, the state or any department, agency, or political subdivision thereof, any interstate body, and the United States and its agencies and instrumentalities, to the extent permitted by law.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25319.1

“Phase I environmental assessment” means a preliminary assessment of a property to determine whether there has been, or may have been, a release of a hazardous substance based on reasonably available information about the property and general vicinity. A phase I environmental assessment may include, but is not limited to, a review of public and private records, current and historical land uses, prior releases of a hazardous material, data base searches, reviews of relevant files of federal, state, and local agencies, visual and other surveys of the property and general vicinity, interviews with current and previous owners and operators, and review of regulatory correspondence and environmental reports. Sampling or testing is not required as part of a phase I environmental assessment.

(Added by Stats. 2000, Ch. 912, Sec. 8. Effective September 29, 2000.)



25319.5

“Preliminary endangerment assessment” means an activity that is performed to determine whether current or past hazardous substance management practices have resulted in a release or threatened release of a hazardous substance that poses a threat to the public health or the environment and is conducted in a manner that complies with the guidelines published by the department entitled “Preliminary Endangerment Assessment: Guidance Manual,” or as those guidelines may be amended by the department. A preliminary endangerment assessment includes all of the following activities:

(a)  Sampling and analysis of a site.

(b)  A preliminary determination of the type and extent of hazardous material contamination of a site.

(c)  A preliminary evaluation of the risks the hazardous materials contamination of a site may pose to public health or the environment.

(Repealed and added by Stats. 2000, Ch. 912, Sec. 10. Effective September 29, 2000.)



25319.6

“Regional board” means a California regional water quality control board.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25320

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25321

“Release” does not include any of the following:

(a)  Any release that results in exposure to persons solely within a workplace, with respect to a claim those exposed persons may assert against their employer.

(b)  Emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine.

(c)  Release of source, byproduct, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954 (42 U.S.C. Sec. 2011, et seq.), if such release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under Section 2210 of Title 42 of the United States Code or, for the purposes of Section 104 of the federal act (42 U.S.C. Sec. 9604) or any other response action, any release of source byproduct, or special nuclear material from any processing site designated under Section 7912(a)(1) or 7942(a) of Title 42 of the United States Code, which sections are a part of the Uranium Mill Tailings Radiation Control Act of 1978.

(d)  The normal application of fertilizer, plant growth regulants, and pesticides.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25322

“Remedy” or “remedial action” includes all of the following:

(a)  Those actions that are consistent with a permanent remedy, that are taken instead of, or in addition to, removal actions in the event of a release or threatened release of a hazardous substance into the environment, as further defined by Section 101(24) of the federal act (42 U.S.C. Sec. 9601(24)), except that any reference in Section 101(24) of the federal act (42 U.S.C. Sec. 9601(24)) to the President, relating to determinations regarding the relocation of residents, businesses, and community facilities shall, for the purposes of this chapter, be deemed to be a reference to the Governor and any other reference in that section to the President shall, for the purposes of this chapter, be deemed a reference to the Governor, or the director, if designated by the Governor.

(b)  Those actions that are necessary to monitor, assess, and evaluate a release or a threatened release of a hazardous substance.

(c)  Site operation and maintenance.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25322.1

“Remedial design” means the detailed engineering plan to implement the remedial action alternative or initial remedial measure approved by the department.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25322.2

“Remedial investigation” means those actions deemed necessary by the department to determine the full extent of a hazardous substance release at a site, identify the public health and environment threat posed by the release, collect data on possible remedies, and otherwise evaluate the site for purposes of developing a remedial action plan.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25323

“Remove” or “removal” includes the cleanup or removal of released hazardous substances from the environment or the taking of other actions as may be necessary to prevent, minimize, or mitigate damage which may otherwise result from a release or threatened release, as further defined by Section 101(23) of the federal act (42 U.S.C. Sec. 9601(23)).

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25323.1

“Removal action work plan” means a work plan prepared or approved by the department or a California regional water quality control board that is developed to carry out a removal action, in an effective manner, that is protective of the public health and safety and the environment. The removal action work plan shall include a detailed engineering plan for conducting the removal action, a description of the onsite contamination, the goals to be achieved by the removal action, and any alternative removal options that were considered and rejected and the basis for that rejection.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25323.3

“Response,” “respond,” or “response action” have the same meanings as defined in Section 9601(25) of the federal act (42 U.S.C. Sec. 9601(25)). The enforcement and oversight activities of the department and regional board are included within the meaning of “response,” “respond,” or “response action.”

(Amended by Stats. 2000, Ch. 912, Sec. 11. Effective September 29, 2000.)



25323.5

(a)  (1)  “Responsible party” or “liable person,” for the purposes of this chapter, means those persons described in Section 107(a) of the federal act (42 U.S.C. Sec. 9607(a)).

(2)  (A)  Notwithstanding paragraph (1), but except as provided in subparagraph (B), a person is not a responsible party or liable person, for purposes of this chapter, for the reason that the person has developed or implemented innovative investigative or innovative remedial technology with regard to a release site, if the use of the technology has been approved by the department for the release site and the person would not otherwise be a responsible party or liable person. Upon approval of the use of the technology, the director shall acknowledge, in writing, that, upon proper completion of the innovative investigative or innovative remedial action at the release site, the immunity provided by this subparagraph shall apply to the person.

(B)  Subparagraph (A) does not apply in any of the following cases:

(i)  Conditions at the release site have deteriorated as a result of the negligence of the person who developed or implemented the innovative investigative or innovative remedial technology.

(ii)  The person who developed or implemented the innovative investigative or innovative remedial technology withheld or misrepresented information that was relevant to the potential risks or harms of the technology.

(iii)  The person who implemented the innovative investigative or innovative remedial technology did not follow the implementation process approved by the department.

(b)  For the purposes of this chapter, the defenses available to a responsible party or liable person shall be those defenses specified in Sections 101(35) and 107(b) of the federal act (42 U.S.C. Secs. 9601(35) and 9607(b)).

(c)  Any person who unknowingly transports hazardous waste to a solid waste facility pursuant to the exemption provided in subdivision (e) of Section 25163 shall not be considered a responsible party for purposes of this chapter solely because of the act of transporting the waste. Nothing in this subdivision shall affect the liability of this person for his or her negligent acts.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25323.9

“Site” has the same meaning as the term “facility” is defined by Section 101(9) of the federal act (42 U.S.C. Sec. 9601(9)).

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25324

(a) “State account” means the Toxic Substances Control Account established pursuant to Section 25173.6.

(b) Notwithstanding any other provision of this section, any costs incurred and payable from the Hazardous Substance Account, the Hazardous Waste Control Account, or the Site Remediation Account prior to July 1, 2006, to implement this chapter, shall be recoverable from the liable person or persons pursuant to Section 25360 as if the costs were incurred and payable from the state account.

(Amended by Stats. 2006, Ch. 77, Sec. 16. Effective July 18, 2006.)



25325

“Federally permitted release” has the same meaning as defined in Section 101  (10) of the federal act (42 U.S.C. Sec. 9601  (10)).

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25326

“A release authorized or permitted pursuant to state law” means any release into the environment which is authorized by statute, ordinance, regulation, or rule of any state, regional, or local agency or government or by any specific permit, license, or similar authorization from such an agency, including one of the foregoing, that recognizes a standard industry practice, including variances obtained from the agency which allow operations for facilities during a period of time when releases from the facilities do not conform with relevant statutes, ordinances, regulations, or rules. The term includes a federally permitted release, as defined by Section 25325, and releases that are in accordance with any court order or consent decree.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25326.3

“Secretary” means the Secretary for Environmental Protection.

(Added by Stats. 2000, Ch. 912, Sec. 13. Effective September 29, 2000.)



25326.5

“Site cleanup evaluation” means an evaluation by the department of the effectiveness of a removal or remedial action conducted by a responsible party, to reduce or eliminate actual or potential public health and environmental threats posed by a hazardous substance release site if the action itself is not the subject of oversight by the department.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25327

“Tier” means a grouping of hazardous substance release sites that require removal and remedial actions, that are listed alphabetically, and that are of a roughly equivalent priority for removal and remedial action.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)






ARTICLE 3 - Hazardous Substance Account

25330.2

Funds in the Site Remediation Account appropriated for removal or remedial action pursuant to this chapter are available for encumbrance for three fiscal years subsequent to the fiscal year in which the funds are appropriated and are available for disbursement in liquidation of encumbrances pursuant to Section 16304.1 of the Government Code.

(Amended by Stats. 2006, Ch. 77, Sec. 18. Effective July 18, 2006.)



25330.4

(a) Notwithstanding any other provision of law, the Controller shall establish a separate subaccount in the state account, for any funds received from a settlement agreement or the General Fund for a removal or remedial action to be performed at a specific site.

(b) Notwithstanding Section 13340 of the Government Code, funds deposited in the subaccount for those removal or remedial actions are hereby continuously appropriated to the department, without regard to fiscal years, for removal or remedial action at the specific site, and for administrative costs associated with the removal or remedial action at the specific site.

(c) Notwithstanding any other provision of law, money in the subaccount for those removal or remedial actions shall not revert to the General Fund or be transferred to any other fund or account in the State Treasury, except for purposes of investment as provided in Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

(d) Notwithstanding Section 16305.7 of the Government Code, all interest or other increment resulting from investment of the funds specified in subdivision (a) pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code shall be deposited in the subaccount for removal or remedial action at the specific sites.

(e) At the conclusion of all removal or remedial actions at the specific site, any unexpended funds in any subaccounts established pursuant to this section shall be transferred to the subaccount for site operation and maintenance established pursuant to Section 25330.5, if necessary, for those activities at the site, or, if not needed for site operation and maintenance at the site, to the Toxic Substances Control Account.

(f) (1) There is hereby created a subaccount in the state account as the successor fund to the Stringfellow Insurance Proceeds Account created pursuant to former Section 25330.6, as that section read on January 1, 2013. All assets, liabilities, and surplus in the Stringfellow Insurance Proceeds Account shall be transferred to, and become a part of, this subaccount for the Stringfellow Superfund Site in Riverside County, as provided in Section 16346 of the Government Code. All appropriations from the Stringfellow Insurance Proceeds Account, to the extent encumbered, shall continue to be available from the subaccount for expenditure for the same purposes and periods.

(2) This subdivision shall become operative on July 1, 2013.

(Amended by Stats. 2007, Ch. 178, Sec. 8. Effective August 24, 2007.)



25330.5

(a)  The Controller shall establish a separate subaccount for site operation and maintenance in the state account. All of the following amounts shall be deposited in the subaccount:

(1)  Funds received from responsible parties for site operation and maintenance.

(2)  Funds received from the federal government pursuant to the federal act for site operation and maintenance.

(3)  Funds received from cities, counties, or any other state or local agency for site operation and maintenance.

(4)  Funds appropriated from the state account by the Legislature for site operation and maintenance.

(b)  Notwithstanding Section 13340 of the Government Code, funds deposited in the subaccount for site operation and maintenance are hereby continuously appropriated to the department, without regard to fiscal years, for site operation and maintenance, and for administrative costs associated with site operation and maintenance.

(c)  Notwithstanding any other provision of law, money in the subaccount for site operation and maintenance shall not revert to the General Fund or be transferred to any other fund or account in the State Treasury, except for purposes of investment as provided in Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

(d)  Notwithstanding Section 16305.7 of the Government Code, all interest or other increment resulting from investment of the funds specified in subdivision (a) pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code shall be deposited in the subaccount for site operation and maintenance.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25331

The state account may sue and be sued in its own name.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25334.7

(a)  The department shall report to the Governor and the Legislature on the progress of the cleanup of the San Gabriel Valley groundwater sites in Los Angeles County, and on the progress of enforcement actions relating to those sites, in the biennial report specified in Section 25178. The report shall include, but not be limited to, all of the following:

(1)  State expenditures and planned expenditures.

(2)  Actions accomplished at the sites.

(3)  Actions planned, including a time schedule for the accomplishment of planned actions.

(b)  The report may be prepared in cooperation with other state and federal agencies involved with the sites, and shall include a summary of the activities of those additional agencies.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25337

(a)  There is in the General Fund the Site Remediation Account, which shall be administered by the director. The account shall be funded by money transferred from the state account, upon appropriation by the Legislature. Consistent with the requirements of Section 114(c) of the federal act (42 U.S.C. Sec. 9614(c)), the moneys in the account may be expended by the department, upon appropriation by the Legislature, for direct site remediation costs.

(b)  (1)  For purposes of this section, “direct site remediation costs” means payments to contractors for investigations, characterizations, removal, remediation, or long-term operation and maintenance at sites contaminated or suspected of contamination by hazardous materials, where those actions are authorized pursuant to this chapter.

(2)  “Direct site remediation costs” also means the state-mandated share pursuant to Section 104(c)(3) of the federal act (42 U.S.C. Sec. 9604(c)(3)).

(3)  “Direct site remediation costs” does not include the department’s administrative expenses or the department’s expenses for staff to perform oversight of investigations, characterizations, removals, remediations, or long-term operation and maintenance.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)






ARTICLE 4 - Fees

25342

The Director of Finance shall schedule in the annual Budget Act the projects proposed in any fiscal year, that will incur direct costs for removal and remedial actions at hazardous substance release sites.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25343

(a)  Except as provided in subdivisions (b) and (c), any potentially responsible party at a site, or any person who has notified the department of that person’s intent to undertake removal or remediation at a site, shall reimburse the department, pursuant to Chapter 6.66 (commencing with Section 25269), for the costs incurred by the department for its oversight of any preliminary endangerment assessment at that site.

(b)  This section does not apply to any notice of intent submitted to the department prior to July 1, 1998. Any person who submitted such a notice shall pay the fee, if not already paid, as required by this section as it read on December 31, 1997, unless the department and that person mutually agree to enter into a reimbursement agreement in lieu of any unpaid portion of the required fee.

(c)  The changes made in this section by Chapter 870 of the Statutes of 1997 do not require amendment of, or otherwise affect, any agreement entered into prior to July 1, 1998, pursuant to which any person has agreed to reimburse the department for the costs incurred by the department for its oversight of a preliminary endangerment assessment.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)






ARTICLE 5 - Uses of the State Account

25350

For response actions taken pursuant to the federal act, only those costs for actions that are consistent with the priorities, guidelines, criteria, and regulations contained in the national contingency plan, as revised and republished pursuant to Section 105 of the federal act (42 U.S.C. Sec. 9605), shall qualify for appropriation by the Legislature and expenditure by the director pursuant to Sections 25351, 25352, and 25354. For response actions not taken pursuant to the federal act or for response actions taken that are not specifically addressed by the priorities, guidelines, criteria, and regulations contained in the national contingency plan, as revised and republished, the costs thereof shall also qualify for appropriation by the Legislature and expenditure by the department pursuant to Sections 25351, 25352, and 25354 provided they are, to the maximum extent possible, consistent with the priorities, guidelines, criteria, and regulations contained in the national contingency plan for similar releases, situations, or events. No response actions taken pursuant to this chapter by the department or regional or local agencies shall duplicate federal response actions.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25351.2

(a) A city or county may initiate a removal or remedial action for a site listed pursuant to Section 25356 in accordance with this section. Except as provided in subdivision (d), the city or county shall, before commencing the removal or remedial action, take all of the following actions:

(1) The city or county shall notify the department of the planned removal or remedial action. Upon receiving this notification, the department shall make a reasonable effort to notify any person identified by the department as a potentially responsible party for the site. If a potentially responsible party is taking the removal or remedial action properly and in a timely fashion, or if a potentially responsible party will commence such an action within 60 days of this notification, the city or county may not initiate a removal or remedial action pursuant to this section.

(2) If a potentially responsible party for the site has not taken the action specified in paragraph (1), the city or county shall submit the estimated cost of the removal or remedial action to the department, which shall, within 30 days after receiving the estimate, approve or disapprove the reasonableness of the cost estimate. If the department disagrees with the cost estimate, the city or county and the department shall, within 30 days, attempt to enter into an agreement concerning the cost estimate.

(3) The city or county shall demonstrate to the department that it has sufficient funds to carry out the approved removal or remedial action without taking into account any costs of the action that may be, or have been, paid by a potentially responsible party.

(b) If the director approves the request of the city or county to initiate a removal or remedial action and a final remedial action plan has been issued pursuant to Section 25356.1 for the hazardous substance release site, the city or county shall be deemed to be acting in place of the department for purposes of implementing the remedial action plan pursuant to this chapter.

(c) Upon reimbursing a city or county for the costs of a removal or remedial action, the department shall recover these costs pursuant to Section 25360.

(d) In order for a city or county to be reimbursed for the costs of a removal or remedial action incurred by the city or county from the state account, the city or county shall obtain the approval of the director before commencing the removal or remedial action. The director shall grant an approval only when all actions required by law prior to implementation of a remedial action plan have been taken.

(Amended by Stats. 2006, Ch. 77, Sec. 22. Effective July 18, 2006.)



25351.5

The department shall adopt any regulations necessary to carry out its responsibilities pursuant to this chapter, including, but not limited to, regulations governing the expenditure of, and accounting procedures for, moneys allocated to state, regional, and local agencies pursuant to this chapter.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25351.7

Any treatment, storage, transfer, or disposal facility built on the Stringfellow Quarry Class I Hazardous Waste Disposal Site, that was built for the purpose of a remedial or removal action at that site, shall only be used to treat, store, transfer, or dispose of hazardous substances removed from that site.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25351.8

Notwithstanding any other provision of law, including, but not limited to, Sections 25334.5 and 25356, the department shall place the highest priority on taking removal and remedial actions at the Stringfellow Quarry Class I Hazardous Waste Disposal Site and shall devote sufficient resources to accomplish the tasks required by this section.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25352

Money deposited in the state account may also be appropriated by the Legislature to the department on a specific site basis for the following purposes:

(a)  For all costs incurred in restoring, rehabilitating, replacing, or acquiring the equivalent of, any natural resource injured, degraded, destroyed, or lost as a result of any release of a hazardous substance, to the extent the costs are not reimbursed pursuant to the federal act and taking into account processes of natural rehabilitation, restoration, and replacement.

(b)  For all costs incurred in assessing short-term and long-term injury to, degradation or destruction of, or any loss of any natural resource resulting from a release of a hazardous substance, to the extent that the costs are not reimbursed pursuant to the federal act. No costs may be incurred for any release of a hazardous substance from any facility or project pursuant to subdivision (a) or this subdivision for injury, degradation, destruction, or loss of any natural resource where the injury, degradation, destruction, or loss was specifically identified as an irreversible and irretrievable commitment of natural resources in an environmental impact statement prepared under the authority of the National Environmental Policy Act (42 U.S.C. Sec. 4321 et seq.), or was identified as a significant environmental effect to the natural resources which cannot be avoided in an environmental impact report prepared pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), and a decision to grant a permit, license, or similar authorization for any facility or project is based upon a consideration of the significant environmental effects to the natural resources, and the facility or project was otherwise operating within the terms of its permit, license, or similar authorization at the time of release.

(c)  Notwithstanding Section 25355, the Governor, or the authorized representative of the state, shall act on behalf of the public as trustee of the natural resources to recover costs expended pursuant to subdivision (a) or (b).

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25353

(a) Except as provided in (b), the department may not expend funds from the state account for a removal or remedial action with respect to a hazardous substance release site owned or operated by the federal government or a state or local agency at the time of disposal to the extent that the federal government or the state or local agency would otherwise be liable for the costs of that action, except that the department may expend those funds, upon appropriation by the Legislature, to oversee the carrying out of a removal or remedial action at the site by another party.

(b) Except as provided in subdivision (f), the department may expend funds from the state account, upon appropriation by the Legislature, to take a removal or remedial action at a hazardous substance release site which was owned or operated by a local agency at the time of release, if all of the following requirements are met:

(1) The department has substantial evidence that a local agency is not the only responsible party for the site.

(2) The department has issued a cleanup order to, or entered into an enforceable agreement with, the local agency pursuant to Section 25355.5 and has made a final determination that the local agency is not in compliance with the order or enforceable agreement.

(c) The department shall recover any funds expended pursuant to subdivision (a) or (b) to the maximum possible extent pursuant to Section 25360.

(d) If a local agency is identified as a potentially responsible party in a remedial action plan prepared pursuant to Section 25356.1, and the department expends funds pursuant to this chapter to pay for the local agency’s share of the removal and remedial action, the expenditure of these funds shall be deemed to be a loan from the state to the local agency. If the department determines that the local agency is not making adequate progress toward repaying the loan made pursuant to this section, the State Board of Equalization shall, upon notice by the department, withhold the unpaid amount of the loan, in increments from the sales and use tax transmittals made pursuant to Section 7204 of the Revenue and Taxation Code, to the city or county in which the local agency is located. The State Board of Equalization shall structure the amounts to be withheld so that complete repayment of the loan, together with interest and administrative charges, occurs within five years after a local agency has been notified by the department of the amount which it owes. The State Board of Equalization shall deposit any funds withheld pursuant to this section into the state account.

(e) The department may not expend funds from the state account for the purposes specified in Section 25352 where the injury, degradation, destruction, or loss to natural resources, or the release of a hazardous substance from which the damages to natural resources resulted, has occurred prior to September 25, 1981.

(f) The department may not expend funds from the state account for a removal or remedial action at any waste management unit owned or operated by a local agency if it meets both of the following conditions:

(1) It is classified as a class III waste management unit pursuant to Subchapter 15 (commencing with Section 2510) of Chapter 3 of Title 23 of the California Administrative Code.

(2) It was in operation on or after January 1, 1988.

(Amended by Stats. 2006, Ch. 77, Sec. 24. Effective July 18, 2006.)



25353.5

(a)  (1)  Notwithstanding Section 12439 of the Government Code, the Controller may not eliminate any direct or indirect position that provides oversight and related support of remediation and hazardous substance management at a military base, including a closed military base, that is funded through an agreement with a party responsible for paying the department’s costs, and may not eliminate any direct or indirect position that is funded by a federal grant that does not require a state match funded from the General Fund.

(2)  Notwithstanding any other provision of law, including Section 4.10 of the Budget Act of 2003, for the 2003–04 and 2004–05 fiscal years, the Director of Finance may not eliminate any direct or indirect position that provides oversight and related support of remediation and hazardous substance management at a military base, including a closed military base, that is funded through an agreement with a party responsible for paying the department’s costs, and may not eliminate any direct or indirect position that is funded by a federal grant that does not require a state match funded from the General Fund.

(b)  Neither the Controller nor the Department of Finance may impose any hiring freeze or personal services limitations, including any position reductions, upon any direct or indirect position of the department that provides oversight and related support of remediation and hazardous substance management at a military base, including a closed military base, that is funded through an agreement with a party responsible for paying the department’s costs, or on any direct or indirect position that is funded by a federal grant that does not require a state match funded from the General Fund.

(c)  The Controller and Department of Finance shall exclude, from the department’s base for purposes of calculating any budget or position reductions required by any state agency or any state law, the specific amounts and direct or indirect positions that provide oversight and related support of remediation and hazardous substance management at a military base, including a closed military base, that are funded through an agreement with a party responsible for paying the department’s costs, and shall exclude the specific amounts and any direct or indirect positions that are funded by a federal grant that does not require a state match funded from the General Fund.

(d)  Notwithstanding any other provision of law, neither the Controller nor the Department of Finance may require the department to reduce authorized positions or other appropriations for other department programs, including personal services, to replace the reductions precluded by subdivisions (a), (b), and (c).

(e)  Notwithstanding any other provision of law, upon the request of the department, and upon review and approval by the Department of Finance, the Controller shall augment any Budget Act appropriations, except for appropriations from the General Fund, necessary to implement this section.

(f)  (1)  This section does not apply to any department appropriation or expenditure of General Fund moneys.

(2)  This section does not limit the authority of the Department of Finance to eliminate a position when funding for the position, through an agreement with a party or by a federal grant, is no longer available.

(Added by Stats. 2003, Ch. 869, Sec. 1. Effective January 1, 2004.)



25354

(a)  There is hereby continuously appropriated from the state account to the department the sum of one million dollars ($1,000,000) for each fiscal year as a reserve account for emergencies, notwithstanding Section 13340 of the Government Code. The department shall expend moneys available in the reserve account only for the purpose of taking immediate corrective action necessary to remedy or prevent an emergency resulting from a fire or an explosion of, or human exposure to, hazardous substances caused by the release or threatened release of a hazardous substance.

(b)  (1)  Notwithstanding any other provision of law, the department may enter into written contracts for corrective action taken or to be taken pursuant to subdivision (a).

(2)  Notwithstanding any other provision of law, the department may enter into oral contracts, not to exceed ten thousand dollars ($10,000) in obligation, when, in the judgment of the department, immediate corrective action is necessary to remedy or prevent an emergency specified in subdivision (a).

(3)  The contracts made pursuant to this subdivision, whether written or oral, may include provisions for the rental of tools or equipment, either with or without operators furnished, and for the furnishing of labor and materials necessary to accomplish the work.

(4)  If the department finds that the corrective action includes the relocation of individuals, the department may contract with those individuals for out-of-pocket expenses incurred in moving for an amount of not more than one thousand dollars ($1,000).

(c)  The department shall include in the biennial report specified in Section 25178 an accounting of the moneys expended pursuant to this section. Once the appropriation made pursuant to subdivision (a) is fully expended, the director may file a report with the Legislature if it is in session or, if it is not in session, with the Committee on Rules of the Assembly and the Senate as to the moneys expended pursuant to this section. The Legislature may appropriate moneys from the state account, in addition to those moneys appropriated pursuant to subdivision (a), to the department for the purpose of taking corrective action pursuant to subdivision (a).

(d)  Except as provided in subdivision (c), the amount deposited in the reserve account and appropriated pursuant to this section shall not exceed one million dollars ($1,000,000) in any fiscal year. On June 30 of each year, the unencumbered balance of the reserve account shall revert to and be deposited in the state account.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25354.5

(a) A state or local law enforcement officer or investigator or other law enforcement agency employee who, in the course of an official investigation or enforcement action regarding the manufacture of an illegal controlled substance, comes in contact with, or is aware of, the presence of a substance that the person suspects is a hazardous substance at a site where an illegal controlled substance is or was manufactured, shall notify the department for the purpose of taking removal action, as necessary, to prevent, minimize, or mitigate damage that might otherwise result from the release or threatened release of the hazardous substance, except for samples required under Section 11479.5 to be kept for evidentiary purposes.

(b) (1) Notwithstanding any other provision of law, upon receipt of a notification pursuant to subdivision (a), the department shall take removal action, as necessary, with respect to a hazardous substance that is an illegal controlled substance, a precursor of a controlled substance, a material intended to be used in the unlawful manufacture of a controlled substance, and a container for the material, a waste material from the unlawful manufacture of a controlled substance, or any other item contaminated with a hazardous substance used or intended to be used in the manufacture of a controlled substance. The department may expend funds appropriated from the Illegal Drug Lab Cleanup Account created pursuant to subdivision (f) to pay the costs of removal actions required by this section. The department may enter into oral contracts, not to exceed ten thousand dollars ($10,000) in obligation, when, in the judgment of the department, immediate corrective action to a hazardous substance subject to this section is necessary to remedy or prevent an emergency.

(2) The department shall, as soon as the information is available, report the location of a removal action that will be carried out pursuant to paragraph (1), and the time that the removal action will be carried out, to the local environmental health officer within whose jurisdiction the removal action will take place, if the local environmental officer does both of the following:

(A) Requests, in writing, that the department report this information to the local environmental health officer.

(B) Provides the department with a single 24-hour telephone number to which the information can be reported.

(c) (1) For purposes of Chapter 6.5 (commencing with Section 25100), Chapter 6.9.1 (commencing with Section 25400.10), or this chapter, a person who is found to have operated a site for the purpose of manufacturing an illegal controlled substance or a precursor of an illegal controlled substance is the generator of a hazardous substance at, or released from, the site that is subject to removal action pursuant to this section.

(2) During the removal action, for purposes of complying with the manifest requirements in Section 25160, the department, the county health department, the local environmental health officer, or their designee may sign the hazardous waste manifest as the generator of the hazardous waste. In carrying out that action, the department, the county health department, the local environmental health officer, or their designee shall be considered to have acted in furtherance of their statutory responsibilities to protect the public health and safety and the environment from the release, or threatened release, of hazardous substances, and the department, the county health department, the local environmental health officer, or their designee is not a responsible party for the release, or threatened release, of the hazardous substances.

(3) The officer, investigator, or agency employee specified in subdivision (a) is not a responsible party for the release, or threatened release, of hazardous substances at, or released from, the site.

(d) The department may adopt regulations to implement this section in consultation with appropriate law enforcement and local environmental agencies.

(e) (1) The department shall develop sampling and analytical methods for the collection of methamphetamine residue.

(2) The department shall, to the extent funding is available, develop health-based target remediation standards for iodine, methyl iodide, and phosphine.

(3) To the extent that funding is available, the department, using guidance developed by the Office of Environmental Health Hazard Assessment, may develop additional health-based target remediation standards for additional precursors and byproducts of methamphetamine.

(4) On or before October 1, 2009, the department shall adopt investigation and cleanup procedures for use in the remediation of sites contaminated by the illegal manufacturing of methamphetamine. The procedures shall ensure that contamination by the illegal manufacturing of methamphetamine can be remediated to meet the standards adopted pursuant to paragraphs (2) and (3), to protect the health and safety of all future occupants of the site.

(5) The department shall implement this subdivision in accordance with subdivision (d).

(f) The Illegal Drug Lab Cleanup Account is hereby created in the General Fund and the department may expend any money in the account, upon appropriation by the Legislature, to carry out the removal actions required by this section and to implement subdivision (e), including, but not limited to, funding an interagency agreement entered into with the Office of Environmental Health Hazard Assessment to provide guidance services. The account shall be funded by moneys appropriated directly from the General Fund.

(g) The responsibilities assigned to the department by this section apply only to the extent that sufficient funding is made available for that purpose.

(Amended by Stats. 2009, Ch. 539, Sec. 1. Effective January 1, 2010.)



25355

(a)  The Governor is responsible for the coordination of all state response actions for sites identified in Section 25356 in order to assure the maximum use of available federal funds.

(b)  The director may initiate removal or remedial action pursuant to this chapter unless these actions have been taken, or are being taken properly and in a timely fashion, by any responsible party.

(c)  (1)  At least 30 days before initiating removal or remedial actions, the department shall make a reasonable effort to notify the persons identified by the department as potentially responsible parties and shall also publish a notification of this action in a newspaper of general circulation pursuant to the method specified in Section 6061 of the Government Code. This subdivision does not apply to actions taken pursuant to subdivision (b) of Section 25358.3 or immediate corrective actions taken pursuant to Section 25354. A responsible party may be held liable pursuant to this chapter whether or not the person was given the notice specified in this subdivision.

(2)  (A)  Notwithstanding subdivision (a) of Section 25317, any person may voluntarily enter into an enforceable agreement with the department pursuant to this subdivision that allows removal or remedial actions to be conducted under the oversight of the department at sites with petroleum releases from sources other than underground storage tanks, as defined in Section 25299.24.

(B)  If the department determines that there may be an adverse impact to water quality as a result of a petroleum release, the department shall notify the appropriate regional board prior to entering into the enforceable agreement pursuant to subparagraph (A). The department may enter into an enforceable agreement pursuant to subparagraph (A) unless, within 60 days of the notification provided by the department, the regional board provides the department with a written notice that the regional board will assume oversight responsibility for the removal or remedial action.

(C)  Agreements entered into pursuant to this paragraph shall provide that the party will reimburse the department for all costs incurred including, but not limited to, oversight costs pursuant to the enforceable agreement associated with the performance of the removal or remedial actions and Chapter 6.66 (commencing with Section 25269).

(d)  The department shall notify the owner of the real property of the site of a hazardous substance release within 30 days after listing a site pursuant to Section 25356, and at least 30 days before initiating a removal or remedial action pursuant to this chapter, by sending the notification by certified mail to the person to whom the real property is assessed, as shown upon the last equalized assessment roll of the county, at the address shown on the assessment roll. The requirements of this subdivision do not apply to actions taken pursuant to subdivision (b) of Section 25358.3 or to immediate corrective actions taken pursuant to Section 25354.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25355.2

(a)  Except as provided in subdivision (c), the department or the regional board shall require any responsible party who is required to comply with operation and maintenance requirements as part of a response action, to demonstrate and to maintain financial assurance in accordance with this section. The responsible party shall demonstrate financial assurance prior to the time that operation and maintenance activities are initiated and shall maintain it throughout the period of time necessary to complete all required operation and maintenance activities.

(b)  (1)  For purposes of subdivision (a), the responsible party shall demonstrate and maintain one or more of the financial assurance mechanisms set forth in subdivisions (a) to (e), inclusive, of Section 66265.143 of Title 22 of the California Code of Regulations.

(2)  As an alternative to the requirement of paragraph (1), a responsible party may demonstrate and maintain financial assurance by means of a financial assurance mechanism other than those listed in paragraph (1), if the alternative financial assurance mechanism has been submitted to, and approved by, the department or the regional board as being at least equivalent to the financial assurance mechanisms specified in paragraph (1). The department or the regional board shall evaluate the equivalency of the proposed alternative financial assurance mechanism principally in terms of the certainty of the availability of funds for required operation and maintenance activities and the amount of funds that will be made available. The department or the regional board shall require the responsible party to submit any information necessary to make a determination as to the equivalency of the proposed alternative financial assurance mechanism.

(c)  The department or the regional board shall waive the financial assurance required by subdivision (a) if the department or the regional board makes one of the following determinations:

(1)  The responsible party is a small business and has demonstrated all of the following:

(A)  The responsible party cannot qualify for any of the financial assurance mechanisms set forth in subdivisions (b), (c), and (d) of Section 66265.143 of Title 22 of the California Code of Regulations.

(B)  The responsible party financially cannot meet the requirements of subdivision (a) of Section 66265.143 of Title 22 of the California Code of Regulations.

(C)  The responsible party is not capable of meeting the eligibility requirements set forth in subdivision (e) of Section 66265.143 of Title 22 of the California Code of Regulations.

(2)  The responsible party is a small business and has demonstrated that the responsible party financially is not capable of establishing one of the financial assurance mechanisms set forth in subdivisions (a) to (e), inclusive, of Section 66265.143 of Title 22 of the California Code of Regulations while at the same time financing the operation and maintenance requirements applicable to the site.

(3)  The responsible party is not separately required to demonstrate and maintain a financial assurance mechanism for operation and maintenance activities at a site because of all of the following conditions:

(A)  The site is a multiple responsible party site.

(B)  Financial assurance that operation and maintenance activities at the site will be carried out is demonstrated and maintained by a financial assurance mechanism established jointly by all, or some, of the responsible parties.

(C)  The financial assurance mechanism specified in subparagraph (B) meets the requirements of subdivisions (a) and (b).

(4)  The responsible party is a federal, state, or local government entity.

(d)  The department or the regional board shall withdraw a waiver granted pursuant to paragraph (1) or (2) of subdivision (c) if the department or the regional board determines that the responsible party that obtained the waiver no longer meets the eligibility requirements for the waiver.

(e)  Notwithstanding Section 7550.5 of the Government Code, on or before January 15, 2001, the department shall report to the Legislature all of the following:

(1)  The number of requests the department and the regional boards have received for waivers from the financial assurance requirements of this section during the period between May 26, 1999, and January 1, 2001.

(2)  The disposition of the requests that were received and the reasons for granting the waivers that were allowed and rejecting the waivers that were disallowed.

(3)  The total number of businesses or other entities that were required by this section to demonstrate and maintain financial assurance, the number of businesses or other entities that were able to comply with the requirement, the number that were unable to comply and the reasons why they could not or did not comply, and the history of compliance with this chapter and Chapter 6.5 (commencing with Section 25100) by responsible parties that requested waivers.

(4)  Financial assurance mechanisms other than the financial assurance mechanisms referenced in paragraph (1) of subdivision (b) that may be available to responsible parties.

(f)  For purposes of this section, “small business” is a business that meets the requirements set forth in subdivision (d) of Section 14837 of the Government Code.

(Amended by Stats. 2000, Ch. 912, Sec. 14. Effective September 29, 2000.)



25355.5

(a) Except as provided in subdivisions (b), (c), and (d), no money shall be expended from the state account for removal or remedial actions on any site selected for inclusion on the list established pursuant to Section 25356, unless the department first takes both of the following actions:

(1) The department issues one of the following orders or enters into the following agreement:

(A) The department issues an order specifying a schedule for compliance or correction pursuant to Section 25187.

(B) The department issues an order establishing a schedule for removing or remedying the release of a hazardous substance at the site, or for correcting the conditions that threaten the release of a hazardous substance. The order shall include, but is not limited to, requiring specific dates by which necessary corrective actions shall be taken to remove the threat of a release, or dates by which the nature and extent of a release shall be determined and the site adequately characterized, a remedial action plan shall be prepared, the remedial action plan shall be submitted to the department for approval, and a removal or remedial action shall be completed.

(C) The department enters into an enforceable agreement with a potentially responsible party for the site that requires the party to take necessary corrective action to remove the threat of the release, or to determine the nature and extent of the release and adequately characterize the site, prepare a remedial action plan, and complete the necessary removal or remedial actions, as required in the approved remedial action plan.

Any enforceable agreement entered into pursuant to this section may provide for the execution and recording of a written instrument that imposes an easement, covenant, restriction, or servitude, or combination thereof, as appropriate, upon the present and future uses of the site. The instrument shall provide that the easement, covenant, restriction, or servitude, or combination thereof, as appropriate, is subject to the variance or removal procedures specified in Sections 25233 and 25234. Notwithstanding any other provision of law, an easement, covenant, restriction, or servitude, or any combination thereof, as appropriate, executed pursuant to this section and recorded so as to provide constructive notice runs with the land from the date of recordation, is binding upon all of the owners of the land, their heirs, successors, and assignees, and the agents, employees, or lessees of the owners, heirs, successors, and assignees, and is enforceable by the department pursuant to Article 8 (commencing with Section 25180) of Chapter 6.5.

(2) The department determines, in writing, that the potentially responsible party or parties for the hazardous substance release site have not complied with all of the terms of an order issued pursuant to subparagraph (A) or (B) of paragraph (1) or an agreement entered into pursuant to subparagraph (C) of paragraph (1). Before the department determines that a potentially responsible party is not in compliance with the order or agreement, the department shall give the potentially responsible party written notice of the proposed determination and an opportunity to correct the noncompliance or show why the order should be modified. After the department has made the final determination that a potentially responsible party is not in compliance with the order or agreement, the department may expend money from the state account for a removal or remedial action.

(b) Subdivision (a) does not apply, and money from the state account shall be available, upon appropriation by the Legislature, for removal or remedial actions, if any of the following conditions apply:

(1) The department, after a reasonable effort, is unable to identify a potential responsible party for the hazardous substance release site.

(2) The department determines that immediate corrective action is necessary, as provided in Section 25354.

(3) The director determines that removal or remedial action at a site is necessary because there may be an imminent and substantial endangerment to the public health or welfare or to the environment.

(c) Notwithstanding subdivision (a), the department may expend funds, upon appropriation by the Legislature, from the state account to conduct activities necessary to verify that an uncontrolled release of hazardous substances has occurred at a suspected hazardous substance release site, to issue an order or enter into an enforceable agreement pursuant to paragraph (1) of subdivision (a), and to review, comment upon, and approve or disapprove remedial action plans submitted by potentially responsible parties subject to the orders or the enforceable agreement.

(d) Notwithstanding subdivision (a), the department may expend funds, upon appropriation by the Legislature, from the state account, to provide for oversight of removal and remedial actions, or, if the site is also listed on the federal act (42 U.S.C. Sec. 9604(c)(3)), to provide the state’s share of a removal or remedial action.

(e) A responsible party who fails, as determined by the department in writing, to comply with an order issued pursuant to subparagraph (A) or (B) of paragraph (1) of subdivision (a), or to comply with all of the terms of an enforceable agreement entered into pursuant to subparagraph (C) of paragraph (1) of subdivision (a), shall be deemed, for purposes of subdivision (b) of Section 25355, to have failed to take action properly and in a timely fashion with respect to a hazardous substance release or a threatened release.

(Amended by Stats. 2006, Ch. 77, Sec. 25. Effective July 18, 2006.)



25355.6

(a) The State Water Resources Control Board or a California regional water quality control board that has jurisdiction over a hazardous substance release site pursuant to Division 7 (commencing with Section 13000) of the Water Code may refer the site to the department as a candidate for listing pursuant to Section 25356. After determining that the site meets the criteria adopted pursuant to subdivision (a) of Section 25356, the department may place the site on the list of sites subject to this chapter and establish its priority ranking pursuant to Section 25356.

(b) If a hazardous substance release site is referred to the department and is listed pursuant to subdivision (a), the department may expend money from the state account for removal or remedial action at the site, upon appropriation by the Legislature, without first issuing an order or entering into an agreement pursuant to paragraph (1) of subdivision (a) of Section 25355.5, if all of the following apply:

(1) The State Water Resources Control Board or a California regional water quality control board has issued either a cease and desist order pursuant to Section 13301 of the Water Code or a cleanup and abatement order pursuant to Section 13304 of the Water Code to the potentially responsible party for the site.

(2) The State Water Resources Control Board or the California regional water quality control board has made a final finding that the potentially responsible party has not complied with the order issued pursuant to paragraph (1).

(3) The State Water Resources Control Board or the California regional water quality control board has notified the potentially responsible party of the determination made pursuant to paragraph (2) and that the hazardous substance release site has been referred to the department pursuant to subdivision (a).

(c) If a hazardous substance release site is referred to the department pursuant to subdivision (a), and the department makes either of the following determinations, the department shall notify the appropriate California regional water quality control board and the State Water Resources Control Board:

(1) The department determines that the site does not meet the criteria established pursuant to subdivision (a) and the site cannot be placed, pursuant to Section 25356, on the list of sites subject to this chapter.

(2) The department determines that a removal or remedial action at the site will not commence for a period of one year from the date of listing due to a lack of funds or the low priority of the site.

(d) If a California regional water resources control board or the State Water Resources Control Board receives a notice pursuant to subdivision (c), the regional board or state board may take any further action concerning the hazardous substance release site which the regional board or state board determines to be necessary or feasible, and which is authorized by this chapter or Division 7 (commencing with Section 13000) of the Water Code.

(Amended by Stats. 2006, Ch. 77, Sec. 26. Effective July 18, 2006.)



25355.7

The department and the State Water Resources Control Board concurrently shall establish policies and procedures consistent with this chapter that the department’s representatives shall follow in overseeing and supervising the activities of responsible parties who are carrying out the investigation of, and taking removal or remedial actions at, hazardous substance release sites. The policies and procedures shall be consistent with the policies and procedures established pursuant to Section 13307 of the Water Code, and shall include, but are not limited to, all of the following:

(a)  The procedures the department will follow in making decisions as to when a potentially responsible party may be required to undertake an investigation to determine if a hazardous substance release has occurred.

(b)  Policies for carrying out a phased, step-by-step investigation to determine the nature and extent of possible soil and groundwater contamination at a site.

(c)  Procedures for identifying and utilizing the most cost-effective methods for detecting contamination and carrying out removal or remedial actions.

(d)  Policies for determining reasonable schedules for investigation and removal or remedial action at a site. The policies shall recognize the dangers to public health and the environment posed by a release and the need to mitigate those dangers, while taking into account, to the extent possible, the financial and technical resources available to a responsible party.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25355.8

(a)  The department shall not agree to oversee the preparation of, or to review, a preliminary endangerment assessment for property if action is, or may be, necessary to address a release or threatened release of a hazardous substance, and the department shall not issue a letter stating that no further action is necessary with regard to property, unless the person requesting the department action does either of the following:

(1)  Provides the department with all of the following:

(A)  Proof of the identity of all current record owners of fee title to the property and their mailing addresses.

(B)  Written evidence that the owners of record have been sent a notice that describes the actions completed or proposed by the requesting person.

(C)  An acknowledgment of the receipt of the notice required in subparagraph (B), from the property owners or proof that the requesting person has made reasonable efforts to deliver the notice to the property owner and was unable to do so.

(2)  Proof of the identity of all current record owners of fee title to the property and proof that the requesting person has made reasonable efforts to locate the property owners and was unable to do so.

(b)  The department shall take all reasonable steps necessary to accommodate property owner participation in the site remediation process and shall consider all input and recommendations received from the owner of property which is the subject of the proposed action.

(c)  This section only applies to instances where a person requests the department to oversee the preparation of, or to review, a preliminary endangerment assessment, or requests the department to issue a letter stating that no further action is necessary with regard to property. Nothing in this section imposes a condition upon, limits, or impacts in any way, the department’s authority to compel any potentially responsible party to take any action in response to a release or threatened release of a hazardous substance or to recover costs incurred from any potentially responsible party.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25356

(a)  (1)  The department shall adopt, by regulation, criteria for the selection of hazardous substance release sites for a response action under this chapter. The criteria shall take into account pertinent factors relating to public health, safety and the environment, which shall include, but are not necessarily limited to, potential hazards to public health, safety or the environment, the risk of fire or explosion, and toxic hazards, and shall also include the criteria established pursuant to Section 105(8) of the federal act (42 U.S.C. Sec. 9605(8)).

(2)  The criteria adopted pursuant to paragraph (1) may include a minimum hazard threshold, below which sites shall not be listed pursuant to this section, if the sites are subject to the authority of the department to order a response action, or similar action, pursuant to Chapter 6.5 (commencing with Section 25100).

(b)  (1)  The department shall publish and revise, at least annually, a listing of the hazardous substance release sites selected for, and subject to, a response action under this chapter. The department shall list the sites based upon the criteria adopted pursuant to subdivision (a) and the extent to which deferral of a response action at a site will result, or is likely to result, in a rapid increase in response costs at the site or in a significant increase in risk to human health or safety or the environment.

(2)  The list of sites established pursuant to this subdivision shall be published by the department and made available to the public or any interested person upon request and without cost. The department shall list sites alphabetically within each priority tier, as specified in subdivision (c), and shall update the list of sites at least annually to reflect new information regarding previously listed sites or the addition of new sites requiring response actions.

(c)  The department shall assign each site listed pursuant to subdivision (b) to one of the following priority tiers for the purpose of informing the public of the relative hazard of listed sites:

(1)  “Priority tier one” shall include any site that the department determines, using the criteria described in subdivision (b), meets any of the following conditions:

(A)  The site may pose a known or probable threat to public health or safety through direct human contact.

(B)  The site may pose a substantial probability of explosion or a fire or a significant risk due to hazardous air emissions.

(C)  The site has a high potential to contaminate or to continue to contaminate groundwater resources that are present or possible future sources of drinking water.

(D)  There is a risk that the costs of a response action will increase rapidly or risks to human health or safety or the environment will increase significantly if response action is deferred.

(2)  “Priority tier two” shall include any site that poses a substantial but less immediate threat to public health or safety or the environment and any site that will require a response action, but presents only a limited and defined threat to human health or safety or the environment. Priority tier two may contain sites previously listed in priority tier one if the department determines that direct threats to human health or safety have been removed and if physical deterioration of the site has been stabilized so that threats to the environment are not significantly increasing.

(d)  Hazardous substance release sites listed by the department pursuant to subdivision (b) are subject to this chapter and all actions carried out in response to hazardous substance releases or threatened releases at listed sites shall comply with the procedures, standards, and other requirements set forth in this chapter or established pursuant to the requirements of this chapter.

(e)  (1)  The adoption of the minimum hazard threshold pursuant to paragraph (2) of subdivision (a), the department’s development and publication of the list of sites pursuant to subdivision (b), and the assignment of sites to a tier pursuant to subdivision (c), including the classification of a site as within a minimum threshold pursuant to subdivision (c), are not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2)  The adoption of the criteria used by the department pursuant to subdivision (b) to determine the extent to which deferral of a response action at a site will result, or is likely to result, in a rapid increase in response costs at a site or in a significant increase in risk to human health or safety or the environment is subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f)  (1)  Except as provided in paragraph (2), the department shall expend all funds appropriated to the department for any response action pursuant to this chapter, and shall take all response action pursuant to this chapter, in conformance with the assignment of sites to priority tiers pursuant to subdivision (c).

(2)  The department may expend funds appropriated for a response action and take a response action, without conforming to the listing of sites by tier pursuant to subdivision (c), or at a site that has not been listed pursuant to subdivision (b), if any of the following apply:

(A)  The department is monitoring a response action conducted by a responsible party at a site listed pursuant to subdivision (b) or at a site that is not listed but is being voluntarily remediated by a responsible party or another person.

(B)  The expenditure of funds is necessary to pay for the state share of a response action pursuant to Section 104(c)(3) of the federal act (42 U.S.C. Sec. 9604(c)(3)).

(C)  The department is assessing, evaluating, and characterizing the nature and extent of a hazardous substance release at a site for which the department has not been able to identify a responsible party, the responsible party is defunct or insolvent, or the responsible party is not in compliance with an order issued, or an enforceable agreement entered into, pursuant to subdivision (a) of Section 25355.5.

(D)  The department is carrying out activities pursuant to paragraph (2) or (3) of subdivision (b) of, or subdivision (c) or (d) of, Section 25355.5.

(3)  The department may, at any one time, expend funds and take a response action at more than one site on the list established pursuant to subdivision (b). In addition, the department may, at any one time, oversee the performance of any activities conducted by a responsible party on more than one site on the list established pursuant to subdivision (b).

(g)  This section does not require the department to characterize every site listed pursuant to subdivision (b) before the department begins response actions at those sites.

(h)  The department, or, if appropriate, the California regional water quality board, is the state agency with sole responsibility for ensuring that required action in response to a hazardous substance release or threatened release at a listed site is carried out in compliance with the procedures, standards, and other requirements set forth in this chapter, and shall, as appropriate, coordinate the involvement of interested or affected agencies in the response action.

(Repealed and added by Stats. 2000, Ch. 912, Sec. 16. Effective September 29, 2000.)



25356.1

(a) For purposes of this section, “regional board” means a California regional water quality control board and “state board” means the State Water Resources Control Board.

(b) Except as provided in subdivision (h), the department, or, if appropriate, the regional board shall prepare or approve remedial action plans for the sites listed pursuant to Section 25356.

(c) A potentially responsible party may request the department or the regional board, when appropriate, to prepare or approve a remedial action plan for a site not listed pursuant to Section 25356, if the department or the regional board determines that a removal or remedial action is required to respond to a release of a hazardous substance. The department or the regional board shall respond to a request to prepare or approve a remedial action plan within 90 days of receipt. This subdivision does not affect the authority of a regional board to issue and enforce a cleanup and abatement order pursuant to Section 13304 of the Water Code or a cease and desist order pursuant to Section 13301 of the Water Code.

(d) All remedial action plans prepared or approved pursuant to this section shall be based upon Section 25350, Subpart E of the National Oil and Hazardous Substances Pollution Contingency Plan (40 C.F.R. 300.400 et seq.), and any amendments thereto, and upon all of the following factors, to the extent that these factors are consistent with these federal regulations and do not require a less stringent level of cleanup than these federal regulations:

(1) Health and safety risks posed by the conditions at the site. When considering these risks, the department or the regional board shall consider scientific data and reports which may have a relationship to the site.

(2) The effect of contamination or pollution levels upon present, future, and probable beneficial uses of contaminated, polluted, or threatened resources.

(3) The effect of alternative remedial action measures on the reasonable availability of groundwater resources for present, future, and probable beneficial uses. The department or the regional board shall consider the extent to which remedial action measures are available that use, as a principal element, treatment that significantly reduces the volume, toxicity, or mobility of the hazardous substances, as opposed to remedial actions that do not use this treatment. The department or the regional board shall not select remedial action measures that use offsite transport and disposal of untreated hazardous substances or contaminated materials if practical and cost-effective treatment technologies are available.

(4) Site-specific characteristics, including the potential for offsite migration of hazardous substances, the surface or subsurface soil, and the hydrogeologic conditions, as well as preexisting background contamination levels.

(5) Cost-effectiveness of alternative remedial action measures. In evaluating the cost-effectiveness of proposed alternative remedial action measures, the department or the regional board shall consider, to the extent possible, the total short-term and long-term costs of these actions and shall use, as a major factor, whether the deferral of a remedial action will result, or is likely to result, in a rapid increase in cost or in the hazard to public health or the environment posed by the site. Land disposal shall not be deemed the most cost-effective measure merely on the basis of lower short-term cost.

(6) The potential environmental impacts of alternative remedial action measures, including, but not limited to, land disposal of the untreated hazardous substances as opposed to treatment of the hazardous substances to remove or reduce its volume, toxicity, or mobility prior to disposal.

(e) A remedial action plan prepared pursuant to this section shall include the basis for the remedial action selected and shall include an evaluation of each alternative considered and rejected by the department or the regional board for a particular site. The plan shall include an explanation for rejection of alternative remedial actions considered but rejected. The plan shall also include an evaluation of the consistency of the selected remedial action with the requirements of the federal regulations and the factors specified in subdivision (d), if those factors are not otherwise adequately addressed through compliance with the federal regulations. The remedial action plan shall also include a nonbinding preliminary allocation of responsibility among all identifiable potentially responsible parties at a particular site, including those parties which may have been released, or may otherwise be immune, from liability pursuant to this chapter or any other provision of law. Before adopting a final remedial action plan, the department or the regional board shall prepare or approve a draft remedial action plan and shall do all of the following:

(1) Circulate the draft plan for at least 30 days for public comment.

(2) Notify affected local and state agencies of the removal and remedial actions proposed in the remedial action plan and publish a notice in a newspaper of general circulation in the area affected by the draft remedial action plan. The department or the regional board shall also post notices in the location where the proposed removal or remedial action would be located and shall notify, by direct mailing, the owners of property contiguous to the site addressed by the plan, as shown in the latest equalized assessment roll.

(3) Hold one or more meetings with the lead and responsible agencies for the removal and remedial actions, the potentially responsible parties for the removal and remedial actions, and the interested public, to provide the public with the information that is necessary to address the issues that concern the public. The information to be provided shall include an assessment of the degree of contamination, the characteristics of the hazardous substances, an estimate of the time required to carry out the removal and remedial actions, and a description of the proposed removal and remedial actions.

(4) Comply with Section 25358.7.

(f) After complying with subdivision (e), the department or the regional board shall review and consider any public comments, and shall revise the draft plan, if appropriate. The department or the regional board shall then issue the final remedial action plan.

(g) (1) A potentially responsible party named in the final remedial action plan issued by the department or the regional board may seek judicial review of the final remedial action plan by filing a petition for writ of mandate pursuant to Section 1085 of the Code of Civil Procedure within 30 days after the final remedial action plan is issued by the department or the regional board. Any other person who has the right to seek judicial review of the final remedial action plan by filing a petition for writ of mandate pursuant to Section 1085 of the Code of Civil Procedure shall do so within one year after the final remedial action plan is issued. No action may be brought by a potentially responsible party to review the final remedial action plan if the petition for writ of mandate is not filed within 30 days of the date that the final remedial action plan was issued. No action may be brought by any other person to review the final remedial action plan if the petition for writ of mandate is not filed within one year of the date that the final remedial action plan was issued. The filing of a petition for writ of mandate to review the final remedial action plan shall not stay any removal or remedial action specified in the final plan.

(2) For purposes of judicial review, the court shall uphold the final remedial action plan if the plan is based upon substantial evidence available to the department or the regional board, as the case may be.

(3) This subdivision does not prohibit the court from granting any appropriate relief within its jurisdiction, including, but not limited to, enjoining the expenditure of funds pursuant to paragraph (2) of subdivision (b) of Section 25385.6.

(h) (1) This section does not require the department or a regional board to prepare a remedial action plan if conditions present at a site present an imminent or substantial endangerment to the public health and safety or to the environment or, if the department, a regional board, or a responsible party takes a removal action at a site and the estimated cost of the removal action is less than two million dollars ($2,000,000). The department or a regional board shall prepare or approve a removal action work plan for all sites where a nonemergency removal action is proposed and where a remedial action plan is not required. For sites where removal actions are planned and are projected to cost less than two million dollars ($2,000,000), the department or a regional board shall make the local community aware of the hazardous substance release site and shall prepare, or direct the parties responsible for the removal action to prepare, a community profile report to determine the level of public interest in the removal action. Based on the level of expressed interest, the department or regional board shall take appropriate action to keep the community informed of project activity and to provide opportunities for public comment which may include conducting a public meeting on proposed removal actions.

(2) A remedial action plan is not required pursuant to subdivision (b) if the site is listed on the National Priority List by the Environmental Protection Agency pursuant to the federal act, if the department or the regional board concurs with the remedy selected by the Environmental Protection Agency’s record of decision. The department or the regional board may sign the record of decision issued by the Environmental Protection Agency if the department or the regional board concurs with the remedy selected.

(3) The department may waive the requirement that a remedial action plan meet the requirements specified in subdivision (d) if all of the following apply:

(A) The responsible party adequately characterizes the hazardous substance conditions at a site listed pursuant to Section 25356.

(B) The responsible party submits to the department, in a form acceptable to the department, all of the following:

(i) A description of the techniques and methods to be employed in excavating, storing, handling, transporting, treating, and disposing of materials from the site.

(ii) A listing of the alternative remedial measures which were considered by the responsible party in selecting the proposed removal action.

(iii) A description of methods that will be employed during the removal action to ensure the health and safety of workers and the public during the removal action.

(iv) A description of prior removal actions with similar hazardous substances and with similar public safety and environmental considerations.

(C) The department determines that the remedial action plan provides protection of human health and safety and for the environment at least equivalent to that which would be provided by a remedial action plan prepared in accordance with subdivision (c).

(D) The total cost of the removal action is less than two million dollars ($2,000,000).

(4) For purposes of this section, the cost of a removal action includes the cleanup of removal of released hazardous substances from the environment or the taking of other actions that are necessary to prevent, minimize, or mitigate damage that may otherwise result from a release or threatened release, as further defined by Section 9601 (23) of Title 42 of the United States Code.

(5) Paragraph (2) of this subdivision does not apply to a removal action paid from the state account.

(i) Article 2 (commencing with Section 13320), Article 3 (commencing with Section 13330), Article 5 (commencing with Section 13350), and Article 6 (commencing with Section 13360) of Chapter 5 of Division 7 of the Water Code apply to an action or failure to act by a regional board pursuant to this section.

(Amended by Stats. 2008, Ch. 644, Sec. 4. Effective January 1, 2009.)



25356.1.3

(a)  In exercising its authority at a hazardous substance release site pursuant to subdivision (a) of Section 25355.5 or 25358.3, the department shall issue orders to the largest manageable number of potentially responsible parties after considering all of the following:

(1)  The adequacy of the evidence of each potentially responsible party’s liability.

(2)  The financial viability of each potentially responsible party.

(3)  The relationship or contribution of each potentially responsible party to the release, or threat of release, of hazardous substances at the site.

(4)  The resources available to the department.

(b)  The department shall schedule a meeting pursuant to Section 25269.5 and notify all identified potentially responsible parties of the date, time, and location of the meeting.

(c)  A person issued an order pursuant to Section 25355.5 or 25358.3 may identify additional potentially responsible parties for the site to which the order is applicable and may request the department to issue an order to those parties. The request shall include, with appropriate documentation, the factual and legal basis for identifying those parties as potentially responsible parties for the site. The department shall review the request and accompanying information and, within a reasonable period of time, determine if there is a factual and legal basis for identifying other persons as potentially responsible parties, and notify the person that made the request of the action the department will take in response to the request.

(d)  Any determination made by the department regarding the largest manageable number of potentially responsible parties or the identification of other persons as potentially responsible parties pursuant to this section is not subject to judicial review. This subdivision does not affect the rights of any potentially responsible party or the department under any other provision of this chapter.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25356.1.5

(a) Any response action taken or approved pursuant to this chapter shall be based upon, and no less stringent than, all of the following requirements:

(1) The requirements established under federal regulation pursuant to Subpart E of the National Oil and Hazardous Substances Pollution Contingency Plan (40 C.F.R. 300.400 et seq.), as amended.

(2) The regulations established pursuant to Division 7 (commencing with Section 13000) of the Water Code, all applicable water quality control plans adopted pursuant to Section 13170 of the Water Code and Article 3 (commencing with Section 13240) of Chapter 4 of Division 7 of the Water Code, and all applicable state policies for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7 of the Water Code, to the extent that the department or the regional board determines that those regulations, plans, and policies do not require a less stringent level of remediation than the federal regulations specified in paragraph (1) and to the degree that those regulations, plans, and policies do not authorize decisionmaking procedures that may result in less stringent response action requirements than those required by the federal regulations specified in paragraph (1).

(3) Any applicable provisions of this chapter, to the extent those provisions are consistent with the federal regulations specified in paragraph (1) and do not require a less stringent level of remediation than, or decisionmaking procedures that are at variance with, the federal regulations set forth in paragraph (1).

(b) Any health or ecological risk assessment prepared in conjunction with a response action taken or approved pursuant to this chapter shall be based upon Subpart E of the National Oil and Hazardous Substances Pollution Contingency Plan (40 C.F.R. 300.400 et seq.), the policies, guidelines, and practices of the United States Environmental Protection Agency developed pursuant to the federal act, and the most current sound scientific methods, knowledge, and practices of public health and environmental professionals who are experienced practitioners in the fields of epidemiology, risk assessment, environmental contamination, ecological risk, fate and transport analysis, and toxicology. Risk assessment practices shall include the most current sound scientific methods for data evaluation, exposure assessment, toxicity assessment, and risk characterization, documentation of all assumptions, methods, models, and calculations used in the assessment, and any health risk assessment shall include all of the following:

(1) Evaluation of risks posed by acutely toxic hazardous substances based on levels at which no known or anticipated adverse effects on health will occur, with an adequate margin of safety.

(2) Evaluation of risks posed by carcinogens or other hazardous substances that may cause chronic disease based on a level that does not pose any significant risk to health.

(3) Consideration of possible synergistic effects resulting from exposure to, or interaction with, two or more hazardous substances.

(4) Consideration of the effect of hazardous substances upon subgroups that comprise a meaningful portion of the general population, including, but not limited to, infants, children, pregnant women, the elderly, individuals with a history of serious illness, or other subpopulations, that are identifiable as being at greater risk of adverse health effects due to exposure to hazardous substances than the general population.

(5) Consideration of exposure and body burden level that alter physiological function or structure in a manner that may significantly increase the risk of illness and of exposure to hazardous substances in all media, including, but not limited to, exposures in drinking water, food, ambient and indoor air, and soil.

(c) If currently available scientific data are insufficient to determine the level of a hazardous substance at which no known or anticipated adverse effects on health will occur, with an adequate margin of safety, or the level that poses no significant risk to public health, the risk assessment prepared in conjunction with a response action taken or approved pursuant to this chapter shall be based on the level that is protective of public health, with an adequate margin of safety. This level shall be based exclusively on public health considerations, shall, to the extent scientific data are available, take into account the factors set forth in paragraphs (1) to (5), inclusive, of subdivision (b), and shall be based on the most current principles, practices, and methods used by public health professionals who are experienced practitioners in the fields of epidemiology, risk assessment, fate and transport analysis, and toxicology.

(d) The exposure assessment of any risk assessment prepared in conjunction with a response action taken or approved pursuant to this chapter shall include the development of reasonable maximum estimates of exposure for both current land use conditions and reasonably foreseeable future land use conditions at the site.

(e) The exposure assessment of any risk assessment prepared in conjunction with a response action taken or approved pursuant to this chapter shall include the development of reasonable maximum estimates of exposure to volatile organic compounds that may enter structures that are on the site or that are proposed to be constructed on the site and may cause exposure due to accumulation of those volatile organic compounds in the indoor air of those structures.

(Amended by Stats. 2007, Ch. 597, Sec. 1. Effective January 1, 2008.)



25357

Expenditures from the state account shall not be made in excess of the total amount of money in the state account at any one time. Expenditures in excess of such amount may be made only when additional money is collected or otherwise added to the state account.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25357.5

(a)  In any judicial action under this chapter, judicial review of any issues concerning the adequacy of any response action taken or ordered by the department shall be limited to the administrative record. Otherwise applicable principles of administrative law shall govern whether any supplemental materials may be considered by the court.

(b)  If the court finds that the selection of the response action was not in accordance with law, the court shall award only the response costs or damages that are not inconsistent with the National Contingency Plan, as specified in Part 300 (commencing with Section 300.1) of Subchapter J of Chapter I of Title 40 of the Code of Federal Regulations, and any other relief that is consistent with the National Contingency Plan.

(c)  In reviewing an action brought by the department under this chapter, in which alleged procedural errors by the department are raised as a defense, the court may impose costs or damages only if the errors were serious and related to matters of central relevance to the action, so that the action would have been significantly changed had the errors not been made.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25358

The state shall actively seek to obtain all federal funds to which it is entitled under the federal act and shall take all actions necessary to enter into contractual or cooperative agreements under Sections 104  (c)  (3) and 104  (d)  (1) of the federal act (42 U.S.C. Sec. 9604  (c)  (3) and 42 U.S.C. Sec. 9604  (d)  (1)).

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25358.1

(a)  The department, a representative of the department, or any person designated by the director may take the actions specified in this section only if there is a reasonable basis to believe that there may be a release or threatened release of a hazardous substance, and only for the purpose of determining under this chapter the need for a response action, the choosing or taking of a response action, or otherwise for the purpose of enforcing this chapter.

(b)  Any officer or employee of the department, a representative of the director, or a person designated by the director may require any potentially responsible party, or any person who has, or may have, acquired information relevant to any of the following matters in the course of a commercial, ownership, or contractual relationship with any potentially responsible party, to furnish, upon reasonable notice, information or documents relating to the following matters:

(1)  The identification, nature, and quantity of materials which have been, or are, generated, treated, stored, or disposed of at a hazardous substance release site or which have been, or are, transported to a hazardous substance release site.

(2)  The nature or extent of a release or a threatened release of a hazardous substance at, or from, a hazardous substance release site.

(c)  A person who is required to provide information pursuant to subdivision (b) shall, in accordance with subdivision (h), allow the officer, employee, representative, or designee, upon reasonable notice and at reasonable times, to have access to, and copy, all records relating to the hazardous substances for purposes of assisting the department in determining the need for an action in response to a release or threatened release pursuant to this chapter.

(d)  Any officer or employee of the department, representative of the director, or person designated by the director may, in accordance with subdivision (h), enter, at reasonable times, any of the following properties:

(1)  Any nonresidential establishment or other place or property where any hazardous substances may be, or have been, produced, stored, treated, disposed of, or transported from.

(2)  Any nonresidential establishment or other place or property from which, or to which, a hazardous substance has been, or may have been, released.

(3)  Any nonresidential establishment or other place or property where a hazardous substance release is, or may be, threatened.

(4)  Any nonresidential establishment or other place or property where entry is needed to determine the need for a response action, or the appropriate remedial action, to effectuate a response action under this chapter.

(5)  Any residential place or property which, if it were a nonresidential establishment or other place or property, would otherwise meet the criteria described in paragraphs (1) to (4), inclusive, if the department, representative, or person designated by the director is able to establish, based upon reasonably available evidence, that hazardous substances have been released onto or under the residential place or real property and if entry is made only at reasonable times and after reasonable notification to the owners and occupants.

(e)  Any officer or employee of the department, representative of the director, or person designated by the director may, in accordance with subdivision (h), carry out any of the following activities:

(1)  Inspect and obtain samples from any establishment or other place or property specified in subdivision (d) or from any location of any suspected hazardous substance.

(2)  Inspect and obtain samples of any substances from any establishment or place or property specified in subdivision (d).

(3)  Inspect and obtain samples of any containers or labeling for the suspected hazardous substances, and samples of the soil, vegetation, air, water, and biota on the premises.

(4)  Set up and maintain monitoring equipment for the purpose of assessing or measuring the actual or potential migration of hazardous substances.

(5)  Survey and determine the topographic, geologic, and hydrogeologic features of the land.

(6)  Photograph any equipment, sample, activity, or environmental condition described in paragraphs (2) to (5) inclusive.

(f)  (1)  If photographs are to be taken pursuant to paragraph (6) of subdivision (e), the department shall do all of the following:

(A)  Comply with all procedures established pursuant to subdivision (b) of Section 25358.2.

(B)  Notify the person whose facility is photographed prior to public disclosure of the photographs.

(C)  Upon the request of the person owning the facility, submit a copy of any photograph to the person for the purpose of determining whether trade secret information, as defined in Section 25358.2, or facility security, would be revealed by the photograph.

(2)  “Disclosure,” as used in Section 25358.2, for purposes of this paragraph, does not include the review of the photograph by a court of competent jurisdiction or by an administrative law judge. A court or judge may review the photograph in camera.

(g)  An officer, employee, representative, or designee who enters a place, establishment, or property pursuant to this section shall make a reasonable effort to inform the owner or the owners’ authorized representative of the inspection and shall provide split samples to the owner or the representative upon request.

(h)  If the owner or the owner’s authorized representative does not voluntarily grant access to a place, establishment, or property pursuant to this section, the officer, employee, representative, or designee shall first obtain a warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, if there is an emergency posing an immediate threat to public health and safety, the officer, employee, representative, or designee may enter the place, establishment, or property without the consent of the owner or owner’s authorized representative and without the issuance of a warrant.

(i)  The department, and any person authorized by the department to enter upon any lands for the purpose of taking removal or remedial action pursuant to this chapter, shall not be held liable, in either a civil or criminal proceeding, for trespass or for any other acts which are necessary to carry out the corrective action.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25358.2

(a)  “Trade secrets,” as used in this section, may include, but are not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information which is not patented, which is known only to certain individuals within a commercial concern who are using it to fabricate, produce, develop, or compound an article of trade or a service having commercial value, and which gives its user an opportunity to obtain a business advantage over competitors who do not know or use it.

(b)  The department may disclose trade secrets received by the department pursuant to this chapter to authorized representatives, contractors, or other governmental agencies only in connection with the department’s responsibilities pursuant to this chapter. The department shall establish procedures to ensure that these trade secrets are utilized only in connection with these responsibilities and are not otherwise disseminated without the consent of the person who provided the information to the department.

(c)  The department may also make available to the Environmental Protection Agency any and all information required by law to be furnished to that agency. The sharing of information between the department and that agency pursuant to this section does not constitute a waiver by the department or any affected person of any privilege or confidentiality provided by law which pertains to the information.

(d)  Any person providing information pursuant to subdivision (a) of Section 25358.1 shall, at the time of its submission, identify all information which the person believes is a trade secret. Any information or record not identified as a trade secret is available to the public, unless exempted from disclosure by other provisions of law.

(e)  Any person who knowingly and willfully disseminates information protected by this section or procedures established by the department pursuant to subdivision (b) shall, upon conviction, be punished by a fine of not more than five thousand dollars ($5,000), imprisonment in the county jail not to exceed one year, or by both that fine and imprisonment.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25358.3

(a)  Whenever the director determines that there may be an imminent or substantial endangerment to the public health or welfare or to the environment, because of a release or a threatened release of a hazardous substance, the director may do any or all of the following:

(1)  Order any responsible party or parties to take or pay for appropriate removal or remedial action necessary to protect the public health and safety and the environment. No order under this section shall be made to an owner of real property solely on the basis of that ownership as specified in Sections 101(35) and 107(b) of the federal act (42 U.S.C. Secs. 9601(35) and 9607(b)). The director shall give the responsible party an opportunity to assert all defenses to the order.

(2)  Take or contract for any necessary removal or remedial action.

(3)  Request the Attorney General to secure such relief as may be necessary from the responsible party or parties to abate the danger or threat. The superior court of the county in which the threat or danger occurs shall have jurisdiction to grant the relief which the public interest and equities of the case may require to protect public health and welfare and the environment. Upon a showing by the department that a release or threatened release of a hazardous substance has occurred or is occurring, and that there may be an imminent or substantial endangerment to the public health and safety or to the environment, the court may grant a temporary restraining order or a preliminary or permanent injunction pursuant to subdivision (e).

(b)  When the director determines that a release of a hazardous substance has occurred or is about to occur, the director may do any or all of the following:

(1)  Undertake those investigations, monitoring, surveys, testing, and other information gathering necessary to identify the existence, source, nature, and extent of the hazardous substances involved and the extent of danger to the public health or environment.

(2)  Undertake those planning, legal, fiscal, economic, engineering, architectural, and other studies or investigations which are necessary or appropriate to plan and direct response actions, to recover the cost of those actions, and to enforce this chapter.

(c)  Whenever there is a release or threatened release of a hazardous substance into the environment, the director may take or contract for any necessary removal or remedial action and may take or contract for any actions authorized by subdivision (b), in compliance with the provisions of this chapter, including, but not limited to, subdivision (b) of Section 25355.

(d)  Any person bidding for a contract specified in subdivision (c) shall submit a disclosure statement, as specified by Section 25112.5, except for a federal, state, or local agency. The director may prohibit a person from bidding on such a contract if the director makes any of the following determinations:

(1)  The director determines, in writing, that the bidder, or, if the bidder is a business entity, any trustee, officer, director, partner, or any person holding more than 5 percent of the equity in or debt liability of that business entity, has engaged in activities resulting in any federal or state conviction which are significantly related to the fitness of the bidder to perform the bidder’s duties or activities under the contract. For purposes of this paragraph, “conviction” means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that the department may take pursuant to this subdivision relating to the department’s refusal to permit a person to bid on the contract may be based upon a conviction for which any of the following has occurred:

(A)  The time for appeal has elapsed.

(B)  The judgment of conviction has been affirmed on appeal.

(C)  Any order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Section 1203.4 of the Penal Code permitting that person to withdraw the plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(2)  The director determines, in writing, that the bidder, or, if the bidder is a business entity, any trustee, officer, director, partner, or any person holding more than 5 percent of the equity in or debt liability of that business entity, has violated or failed to comply with this chapter or Chapter 6.5 (commencing with Section 25100) or Chapter 6.7 (commencing with Section 25280) of this division, the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code), the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.), the Hazardous Materials Transportation Authorization Act of 1994, as amended (49 U.S.C. Sec. 5101 et seq.), the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.), the Toxic Substances Control Act (15 U.S.C. Sec. 2601 et seq.), or any other equivalent federal or state statute or any requirement or regulation adopted pursuant thereto relating to the generation, transportation, treatment, storage, recycling, disposal, or handling of a hazardous waste, as defined in Section 25117, a hazardous substance, as defined in Section 25316, or a hazardous material, as defined in Section 353 of the Vehicle Code, if the violation or failure to comply shows a repeating or recurring pattern or may pose a threat to public health or safety or the environment.

(3)  The director determines, in writing, that the bidder has had a license, permit, or registration for the generation, transportation, treatment, storage, recycling, disposal, or handling of hazardous waste or hazardous substances revoked or suspended.

(e)  Whenever there is a release or threatened release of a hazardous substance, the director may request the Attorney General to secure such relief as may be necessary from the responsible party or parties to abate the release or threatened release. The superior court of the county in which the release or threatened release occurs has jurisdiction to grant that relief which the public interest and equities of the case may require to protect the public health and safety and the environment. Upon a showing by the department that a release or threatened release of a hazardous substance has occurred or is occurring, and that there may be an imminent or substantial endangerment to the public health and safety or to the environment, the court may grant a temporary restraining order or a preliminary or permanent injunction.

(f)  Upon the failure of any person to comply with any order issued by the department pursuant to this section or Section 25355.5, the director may request the Attorney General to petition the superior court for the issuance of an injunction requiring that person to comply with the order. The superior court shall have jurisdiction to grant a temporary restraining order or a preliminary or permanent injunction.

(g)  In any civil action brought pursuant to this chapter in which a temporary restraining order or a preliminary or permanent injunction is sought, the department shall prove that the defendant is a responsible party and that there is a release or threatened release of a hazardous substance. It shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the temporary restraining order or the preliminary or permanent injunction not be issued, or that the remedy at law is inadequate; and the temporary restraining order or the preliminary or permanent injunction shall issue without those allegations and without that proof.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25358.4

The analysis of any material that is required to demonstrate compliance with this chapter shall be performed by a laboratory accredited by the State Department of Health Services pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101.

(Amended by Stats. 2000, Ch. 912, Sec. 17. Effective September 29, 2000.)



25358.5

Any removal or remedial action taken or contracted by the department pursuant to Section 25354 or subdivision (a) of Section 25358.3 shall be exempt from all of the following provisions:

(a)  State Contract Act (Chapter 1 (commencing with Section 10100) of Part 2 of Division 2 of the Public Contract Code).

(b)  Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(c)  Section 10295 of, and Article 4 (commencing with Section 10335) of, and Article 5 (commencing with Section 10355) of, Chapter 2 of Part 2 of Division 2 of the Public Contract Code.

(Amended by Stats. 2000, Ch. 912, Sec. 18. Effective September 29, 2000.)



25358.6

(a)  The department may prequalify bidders for remedial or removal actions taken pursuant to Section 25354 or subdivision (a) of Section 25358.3. The department may reject the bid of any prospective bidder that has not been prequalified.

(b)  To prequalify bidders, the department shall adopt and apply a uniform system of rating bidders. In order to obtain information for such rating, the department may require from prospective bidders answers to questions, including, but not limited to, questions about the bidder’s financial ability, the bidder’s experience in removal and remedial action involving hazardous substances, the bidder’s past safety record, and the bidder’s past performance on federal, state, or local government projects. The department may also require prospective bidders to submit financial statements.

(c)  The department shall utilize the business financial data and information submitted by a bidder pursuant to subdivision (b) only for the purposes of prequalifying bidders pursuant to this section and shall not otherwise disseminate this data or information.

(d)  The system of rating bidders may be adopted by the department as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for purposes of that chapter, when these regulations are adopted as emergency regulations pursuant to Section 11349.6 of the Government Code, the regulations shall be deemed to be necessary for the immediate preservation of the public peace, health and safety, and general welfare. It is the intent of the Legislature that emergency regulations adopted pursuant to this subdivision shall remain in effect until the regulations are adopted as final regulations, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25358.6.1

(a)  For purposes of this section, the following definitions shall apply:

(1)  “Engineering, architectural, environmental, landscape architectural, construction project management, or land surveying services” includes professional services of an engineering, architectural, environmental, landscape architectural, construction project management, land surveying, or similar nature, as well as incidental services that members of these professions and those in their employ may logically or justifiably perform.

(2)  “Firm” means any individual, firm, partnership, corporation, association, or other legal entity permitted by law to practice the profession of engineering, architecture, environmental, landscape architecture, construction project management, or land surveying.

(3)  “Prequalified list” means a list of engineering, architectural, environmental, landscape architectural, construction project management, or land surveying firms that possess the qualifications established by the department to perform specific types of engineering, architectural, environmental, landscape architectural, construction project management, and land surveying services, with each firm ranked in order of its qualifications and costs.

(b)  Notwithstanding Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code, the department may advertise and award a contract, in accordance with this section, for engineering, architectural, environmental, landscape architectural, construction project management, or land surveying services pursuant to this chapter or Chapter 6.5 (commencing with Section 25100), if the contract is individually in an amount equal to, or less than, one million dollars ($1,000,000).

(c)  The department may establish prequalified lists of engineering, architectural, environmental, landscape architectural, construction project management, or land surveying firms in accordance with the following process:

(1)  For each type of engineering, architectural, environmental, landscape architectural, construction project management, or land surveying services work for which the department elects to use this section for advertising and awarding contracts, the department may request annual statements of qualifications from interested firms. The request for statements of qualifications shall be announced statewide through the California State Contracts Register and publications, Internet Web sites, or electronic bulletin boards of respective professional societies that are intended, designed, and maintained by the professional societies to communicate with their memberships. Each announcement shall describe the general scope of services to be provided within each generic project category for engineering, architectural, environmental, landscape architectural, construction project management, or land surveying services that the department anticipates may be awarded during the period covered by the announcement.

(2)  The department shall define a generic project category so that each specific project to be awarded within that generic project category is substantially similar to all other projects within that generic project category, may be within the same size range and geographical area, and requires substantially similar skills and magnitude of professional effort as every other project within that generic project category. The generic categories shall provide a basis for evaluating and establishing the type, quality, and costs, including hourly rates for personnel and field activities and equipment, of the services that would be provided by the firm.

(3)  The department shall evaluate the statements of qualifications received pursuant to paragraph (1) and the department shall develop a short list of the most qualified firms that meet the criteria established and published by the department. The department shall hold discussions regarding each firm’s qualifications with all firms listed on the short list. The department shall then rank the firms listed on the short list according to each firm’s qualifications and the evaluation criteria established and published by the department.

(4)  The department shall maintain prequalified lists of civil engineering, architectural, environmental, landscape architectural, construction project management, or land surveying firms ranked pursuant to paragraph (3) on an ongoing basis, except that no firm may remain on a list developed pursuant to paragraph (3) based on a single qualification statement for more than three years. The department shall include in each prequalified list adopted pursuant to paragraph (3) no less than three firms, unless the department certifies that the scope of the prequalified list is appropriate for the department’s needs, taking into account the nature of the work, that the department made reasonable efforts to solicit qualification statements from qualified firms, and that the efforts were unsuccessful in producing three firms that met the established criteria. A firm may remain on the prequalified list up to three years without resubmitting a qualification statement, but the department may add additional firms to that list and may annually rank these firms. For purposes of annual adjustment to the ranking of firms already on the prequalified list developed pursuant to paragraph (3), the department shall rely on that firm’s most recent annual qualification statement, if the statement is not more than three years old.

(5)  During the term of the prequalified list developed pursuant to paragraph (3), as specific projects are identified by the department as being eligible for contracting under the procedures adopted pursuant to subdivision (d), the department shall contact the highest ranked firm on the appropriate prequalified list to determine if that firm has sufficient staff and is available for performance of the project. If the highest ranked firm is not available, the department shall continue to contact firms on the prequalified list in order of rank until a firm that is available is identified.

(6)  The department may enter into a contract for the services with a firm identified pursuant to paragraph (5), if the contract is for a total price that the department determines is fair and reasonable to the department and otherwise conforms to all matters and terms previously identified and established upon participation in the prequalified list.

(7)  If the department is unable to negotiate a satisfactory contract with a firm identified pursuant to paragraph (6), the department shall terminate the negotiations with that firm and the department shall undertake negotiations with the next ranked firm that is available for performance. If a satisfactory contract cannot be negotiated with the second identified firm, the department shall terminate these negotiations and the department shall continue the negotiation process with the remaining qualified firms, in order of their ranking, until the department negotiates a satisfactory contract. If the department is unable to negotiate a satisfactory contract with a firm on two separate occasions, the department may remove that firm from the prequalified list. The department may award a contract to a firm on a prequalified list that is to be executed, including amendments, for a term that extends beyond the expiration date of that firm’s tenure on the prequalified list.

(8)  Once a satisfactory contract is negotiated and awarded to a firm from any prequalified list for a generic project category involving a site or facility investigation or characterization, a feasibility study, or a remedial design, for a specific response action or corrective action, including, but not limited to, a corrective action carried out pursuant to Section 25200.10, the department shall not enter into a contract with that firm for purposes of construction or implementation of any part of that same response action or corrective action.

(d)  The department may adopt guidelines or regulations as necessary and consistent with this section, to define the manner of advertising, generic project categories, type, quantity and cost of services, qualification standards and evaluation criteria, content and submittal requirements for statements of qualification, procedures for ranking of firms and administration of the prequalified list, the scope of matters addressed by participation on a prequalified list, manner of notification of, negotiation with, and awarding of contracts to, prequalified firms, and procedures for protesting the award of contracts under this section, or any other matter that is appropriate for implementation of this section.

(e)  Any removal or remedial action taken or contracted by the department pursuant to Section 25354 or subdivision (a) of Section 25358.3 is exempt from this section.

(f)  This section does not exempt any contract from compliance with Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code.

(Amended by Stats. 2002, Ch. 626, Sec. 4. Effective January 1, 2003.)



25358.7

(a)  The department or the regional board, as appropriate, shall take the actions specified in this section to provide an opportunity for meaningful public participation in response actions undertaken for sites listed pursuant to Section 25356.

(b)  The department, or the regional board, as appropriate, shall inform the public, and in particular, persons living in close proximity to a hazardous substance release site listed pursuant to Section 25356, of the existence of the site and the department’s or regional board’s intention to conduct a response action at the site, and shall conduct a baseline community survey to determine the level of public interest and desire for involvement in the department’s or regional board’s activities, and to solicit concerns and information regarding the site from the affected community. Based on the results of the baseline survey, the department or regional board shall develop a public participation plan that shall establish appropriate communication and outreach measures commensurate with the level of interest expressed by survey respondents. The public participation plan shall be updated as necessary to reflect any significant changes in the degree of public interest as the site investigation and cleanup process moves toward completion.

(c)  The department or regional board shall provide any person affected by a response action undertaken for sites listed pursuant to Section 25356 with the opportunity to participate in the department’s or regional board’s decisionmaking process regarding that action by taking all of the following actions:

(1)  Provide access to information which the department or regional board is required to release pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), relating to the action, except for the following:

(A)  Trade secrets, as defined in subdivision (a) of Section 25358.2.

(B)  Business financial data and information, as specified in subdivision (c) of Section 25358.6.

(C)  Information which the department or regional board is prohibited from releasing pursuant to any state or federal law.

(2)  Provide factsheets, based on the expressed level of public interest, regarding plans to conduct the major elements of the site investigation and response actions. The factsheets shall present the relevant information in nontechnical language and shall be detailed enough to provide interested persons with a good understanding of the planned activities. The factsheets shall be made available in languages other than English if appropriate.

(3)  Provide notification, upon request, of any public meetings held by the department or regional board concerning the action.

(4)  Provide the opportunity to attend and to participate at those public meetings.

(5)  Based on the results of the baseline community survey, provide opportunities for public involvement at key stages of the response action process, including the health risk assessment, the preliminary assessment, the site inspection, the remedial investigation, and the feasibility study stages of the process. If the department or regional board determines that public meetings or other opportunities for public comment are not appropriate at any of the stages listed in this section, the department or regional board shall provide notice of that decision to the affected community.

(d)  The department or regional board shall develop and make available to the public a schedule of activities for each site for which remedial action is expected to be taken by the department or regional board pursuant to this chapter and shall make available to the public any plan provided to the department or regional board by any responsible party, unless the department is prohibited from releasing the information pursuant to any state or federal law.

(e)  In making decisions regarding the methods to be used for removal or remedial actions taken pursuant to this chapter, the department or regional board shall incorporate or respond in writing to the advice of persons affected by the actions.

(f)  This section does not apply to emergency actions taken pursuant to Section 25354.

(Amended by Stats. 2000, Ch. 912, Sec. 19. Effective September 29, 2000.)



25358.7.1

(a)  At each site, a community advisory group may be established by the affected community to review any response action and comment on the response action to be conducted in that community. The department or regional board shall regularly communicate, and confer as appropriate, with the community advisory committee. The department or regional board shall also advise local environmental regulatory agencies and other appropriate local agencies of planned response actions and provide opportunities for review and comment. If the department or regional board, whichever is overseeing a response action, receives a petition signed by at least 50 members of a community affected by the response action at a site or a resolution adopted by the legislative body of the jurisdiction within which the response action has been or will be initiated, the department or regional board shall assist the petitioners or the legislative body to establish a community advisory group to review the response action at the site.

(b)  To the extent possible, the composition of each community advisory group shall reflect the composition of the affected community and the diversity of interests of the community by including all of the following types of individuals on the community advisory group:

(1)  Persons owning or residing on property located near the hazardous substance release site or in an adjacent community, or other persons who may be directly affected by the response action.

(2)  Individuals from the local business community.

(3)  Local political or government agency representatives.

(4)  Local citizen, civic, environmental, or public interest group members residing in the community.

(c)  The following entities may participate in community advisory group meetings in order to provide information and technical expertise:

(1)  The department or regional boards.

(2)  Representatives of local environmental regulatory agencies.

(3) The potentially responsible parties or other persons who are conducting the response action.

(d)  The existence of a community advisory group shall not diminish any other obligation of the department or regional board with respect to public participation requirements specified in Section 25358.7. Nothing in this section shall affect the status of any citizen advisory group formed before the enactment of this section, a federal Department of Defense Restoration Advisory Board, or a federal Department of Energy Advisory Board.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25358.7.2

(a)  On or before July 1, 2000, the department and the State Water Resources Control Board shall establish two community service offices, one to serve northern California and the other to serve southern California. With regard to sites listed pursuant to Section 25356 where the department or regional board is taking action to investigate or remediate the site, the community assistance offices shall facilitate communication between the department or regional board, the responsible parties, and the affected community, including any community advisory group that may have been formed in the community where the hazardous substance release site is located.

(b)  Notwithstanding subdivision (c) of Section 25390.3, the department and, if appropriate, the State Water Resources Control Board shall expend a total of four hundred thousand dollars ($400,000) per year from the Orphan Share Reimbursement Trust Fund established pursuant to Article 7.8 (commencing with Section 25390) on the operation of the community service offices established pursuant to this section. The offices shall use these funds to provide direct technical and logistical support to any community advisory group established pursuant to Section 25358.7.1. Funds allocated pursuant to this subdivision shall supplement, and not supplant, any funds expended for the purposes of developing and implementing other public participation activities required to be undertaken pursuant to this chapter, including, but not limited to, activities undertaken pursuant to the National Contingency Plan or the public participation workplan required to be adopted by the department pursuant to Section 25358.7.

(c)  The State Water Resources Control Board may contract with the department to provide this service on behalf of a regional board if the State Water Resources Control Board finds that it would be more practical and economical to do so.

(d)  In implementing this section, the department and the regional boards are not obligated to expend funds beyond the amounts appropriated in any fiscal year for purposes of developing and implementing public participation activities required by other provisions of this chapter unless the Orphan Share Reimbursement Trust Fund contains funding at the level specified in subdivision (b).

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25358.8

A community advisory group established pursuant to Section 25358.7.1 may request, in writing, and a potentially responsible party or parties may fund, a technical assistance grant for a site for the purpose of providing technical assistance to the community advisory group.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25358.9

(a)  To the extent consistent with the Resource Conservation and Recovery Act of 1976, as amended, (42 U.S.C. Sec. 6901 et seq.), the department may exclude any portion of a response action conducted entirely onsite from the hazardous waste facility permit requirements of Section 25201 if both of the following apply:

(1)  The removal or remedial action is carried out pursuant to a removal action work plan or a remedial action plan prepared pursuant to Section 25356.1.

(2)  The removal action work plan or the remedial action plan requires that the response action complies with all laws, rules, regulations, standards, and requirements, criteria, or limitations applicable to the construction, operation, and closure of the type of facility at the hazardous substance release site and with any other condition imposed by the department as necessary to protect public health and safety and the environment.

(b)  The department may enforce in the court for the county in which a response action exempted pursuant to subdivision (a) is located any federal or state law, rule, regulation, standard, requirements, criteria, or limitation with which the remedial or removal action is required to comply. Any consent decree entered into pursuant to an enforcement action authorized by this subdivision shall require the parties to attempt expeditiously to informally resolve any disagreements concerning the implementation of the response action with the appropriate federal and state agencies and shall provide for administrative enforcement. The consent decree shall stipulate that the penalty for violation of the consent decree shall be an amount not more than twenty-five thousand dollars ($25,000) per day, which may be enforced by the state. These penalties do not impair or affect the authority of the court to order compliance with the specific terms of the consent decree.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25359

(a)  Any person who is liable for a release, or threat of a release, of hazardous substances and who fails, without sufficient cause, as determined by the court, to properly provide a removal or remedial action upon order of the director or the court, pursuant to Section 25358.3, is liable to the department for damages equal to three times the amount of any costs incurred by the state account pursuant to this chapter as a result of the failure to take proper action.

(b)  No treble damages shall be imposed under this section against an owner of real property who did not generate, treat, transport, store, or dispose of any hazardous substance on, in, or at the facility located on that real property, as specified in Sections 101(35) and 107(b) of the federal act (42 U.S.C. Secs. 9601(35) and 9607(b)).

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25359.1

There shall be no recovery of punitive damages under Section 25359 for an injury to or loss of natural resources that occurred wholly before September 25, 1981. This section shall not be construed as precluding the recovery of punitive damages for injury to or loss of natural resources in an action brought pursuant to any other provision of law.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25359.2

Any person subject to a removal or remedial action order or other order issued pursuant to Section 25355.5 or 25358.3 who does not comply with that order without sufficient cause shall be subject to a civil penalty of not more than twenty-five thousand dollars ($25,000) for each day of noncompliance. Liability under this section may be imposed in a civil action or liability may be imposed administratively pursuant to Section 25359.3.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25359.3

(a) The department may issue a complaint to any person subject to a penalty pursuant to Sections 25359.2 and 25359.4. The complaint shall allege the acts or failures to act that constitute a basis for liability and the amount of the proposed penalty. The complaint shall be served by personal service or certified mail and shall inform the party so served of the right to a hearing. Any person served with a complaint pursuant to this subdivision may, within 45 days after service of the complaint, request a hearing by filing a notice of defense with the department. A notice of defense is deemed to be filed within a 45-day period if it is postmarked within the 45-day period. If no notice of defense is filed within 45 days after service of the complaint, the department shall issue an order setting liability in the amount proposed in the complaint, unless the department and the party have entered into a settlement agreement, in which case the department shall issue an order setting liability in the amount specified in the settlement agreement. Where the party has not filed a notice of defense or where the department and the party have entered into a settlement agreement, the order shall not be subject to review by any court or agency.

(b) Any hearing required under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all powers granted by those provisions. In making a determination, the administrative law judge shall consider the nature, circumstances, extent, and gravity of the violation, the violator’s past and present efforts to prevent, abate, or clean up conditions posing a threat to the public health and safety or the environment, the violator’s ability to pay the proposed penalty, and the prophylactic effect that imposition of the proposed penalty will have on both the violator and on the regulated community as a whole.

(c) All penalties collected under this section and Section 25359.2 shall be deposited in the state account and shall be available for expenditure by the department upon appropriation by the Legislature.

(Amended by Stats. 2006, Ch. 77, Sec. 29. Effective July 18, 2006.)



25359.4

(a) A person shall not release, or allow or cause a release of, a reportable quantity of a hazardous substance into the environment that is not authorized or permitted pursuant to state law.

(b) Any release of a reportable quantity of hazardous substance shall be reported to the department in writing within 30 days of discovery, unless any of the following apply:

(1) The release is permitted or in the permit process.

(2) The release is authorized by state law.

(3) The release requires immediate reporting to the Office of Emergency Services pursuant to Section 11002 or 11004 of Title 42 of the United States Code, or pursuant to Section 25507.

(4) The release has previously been reported to the department or the Office of Emergency Services.

(5) The release occurred prior to January 1, 1994.

(c) For the purposes of this section, “reportable quantity” means either of the following:

(1) The quantity of a hazardous substance established in Part 302 (commencing with Section 302.1) of Title 40 of the Code of Federal Regulations, the release of which requires notification pursuant to that part.

(2) Any quantity of a hazardous substance that is not reportable pursuant to paragraph (1), but that may pose a significant threat to public health and safety or to the environment. The department may establish guidelines for determining which releases are reportable under this paragraph.

(d) The owner of property on which a reportable release has occurred and any person who releases, or causes a reportable release and who fails to make the written report required by subdivision (b), shall be liable for a penalty not to exceed twenty-five thousand dollars ($25,000) for each separate violation and for each day that a violation continues. Each day on which the released hazardous substance remains is a separate violation unless the person has either filed the report or is in compliance with an order issued by a local, state, or federal agency with regard to the release.

(e) Liability under this section may be imposed in a civil action or may be administratively imposed by the department pursuant to Section 25359.3.

(f) If the violation of subdivision (b) results in, or significantly contributes to, an emergency, including, but not limited to, a fire, to which a county, city, or district is required to respond, the responsible party may be assessed the full cost of the emergency response by the city, county, or district.

(Amended by Stats. 2013, Ch. 352, Sec. 352. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25359.4.5

(a) A responsible party who has entered into an agreement with the department and is in compliance with the terms of that agreement, or who is in compliance with an order issued by the department, may seek, in addition to contribution, treble damages from any contribution defendant who has failed or refused to comply with any order or agreement, was named in the order or agreement, and is subject to contribution. A contribution defendant from whom treble damages are sought in a contribution action shall not be assessed treble damages by any court where the contribution defendant, for sufficient cause, as determined by the court, failed to comply with an agreement or with an order issued by the department, or where the contribution defendant is an owner of real property who did not generate, treat, transport, store, or dispose of the hazardous substance on, in, or at the facility located on that real property, as specified in Sections 101 (35) and 107 (b) of the federal act (42 U.S.C. Secs. 9601 (35) and 9607 (b)), or where the principles of fundamental fairness would be violated, as determined by the court. A party seeking treble damages pursuant to this section shall show that the party, the department, or another entity provided notice, by means of personal service or certified mail, of the order or agreement to the contribution defendant from whom the party seeks treble damages.

(b) One-half of any treble damages awarded pursuant to this section shall be paid to the department, for deposit in the state account. Nothing in this subdivision affects the rights of any party to seek contribution pursuant to any other statute or under common law.

(c) A contribution defendant from whom treble damages are sought pursuant to this section shall be deemed to have acted willfully with respect to the conduct that gave rise to this liability for purposes of Section 533 of the Insurance Code.

(Amended by Stats. 2006, Ch. 77, Sec. 30. Effective July 18, 2006.)



25359.5

(a) After making a determination, based upon a preliminary site assessment that there has been a release of a hazardous substance on, under, or into the land on a site, the department or a county health officer shall order the property owner to secure the site if all of the following conditions apply to that site:

(1) The release does not comply with the terms of a current permit or interim status document or regulation of the department.

(2) The site poses a public health risk if human contact is made with the hazardous waste or the surrounding contaminated area.

(3) There is a likelihood of human or domestic animal contact.

(b) The order to secure the site shall require, within five days after receiving notification of the order, the posting of the site with signs. The order shall also require, within five days after receiving notification of the order, that the site be enclosed with a fence, unless it is physically and economically infeasible or unless the fencing is unnecessary because it will not alleviate the danger to the public health.

(c) If fencing is ordered, the fences shall be maintained at the site to prevent unauthorized persons from gaining access to the site. The signs shall be maintained and shall meet all of the following requirements:

(1) The signs shall be bilingual, appropriate to the local area, and may include international symbols, as required by the department.

(2) The signs shall have lettering which is legible from a distance of at least 25 feet.

(3) The signs shall read: “Caution: Hazardous Substance Area, Unauthorized Persons Keep Out” and shall have the name and phone number of the department or the county health officer that ordered the posting.

(4) The signs shall be visible from the surrounding contaminated area and posted at each route of entry into the site, including those routes which are likely to be used by unauthorized persons, at access roads leading to the site, and facing navigable waterways where appropriate.

(5) The signs shall be of a material able to withstand the elements.

(d) A property owner who fails to comply with an order of the department or the county health officer is subject to a civil penalty of up to twenty-five thousand dollars ($25,000). In determining the amount of a civil penalty to be imposed, the court shall consider all relevant circumstances, including, but not limited to, the economic assets of the property owner and whether the property owner has acted in good faith.

If the property owner fails to secure and post the site, the department or the county health officer shall secure and post the site pursuant to subdivision (b) within 30 days of the expiration of the five-day period and shall seek recovery of the costs of that securing and posting from the property owner. If the site is an abandoned site, as defined in Section 25359.6, if the site cannot be traced to a specific owner, or if the owner is the subject of an order for relief in bankruptcy, the department or the county health officer shall secure and post the site, using any source of funds, pursuant to subdivision (b).

(e) The department or the county health officer shall advise other agencies on the public health risks and the need for fencing and posting of sites when those agencies confirm the release of a hazardous substance pursuant to subdivision (a).

(f) The remedies and penalties specified in this section and Section 25359.6 are in addition to, and do not affect, any other remedies, enforcement actions, requirements, or penalties otherwise authorized by law.

(Amended by Stats. 2009, Ch. 500, Sec. 53. Effective January 1, 2010.)



25359.6

(a) The director shall notify, within 20 working days, each of the appropriate county health officers as to all the potential abandoned sites of which the department has knowledge or which the department is investigating for releases of hazardous substances that may have occurred or might be occurring at abandoned sites. The county health officers may request quarterly updates on the status of the investigations of these sites.

As used in this section, “abandoned site” means an inactive disposal, treatment, or storage facility which cannot, with reasonable effort, be traced to a specific owner, a site whose owner is the subject of an order for relief in bankruptcy, or a location where a hazardous substance has been illegally disposed.

(b) Within 10 working days of the identification of an abandoned site, the department or a county health officer shall notify the other agency of the status of the site. The department and the county health officer shall inform the other agency of orders to fence and post these sites and the status of compliance with those orders. The department or the county health officers may request quarterly updates of the testing, enforcement action, and remedial or removal actions that are proposed or ongoing.

(Amended by Stats. 2009, Ch. 500, Sec. 54. Effective January 1, 2010.)



25359.7

(a)  Any owner of nonresidential real property who knows, or has reasonable cause to believe, that any release of hazardous substance has come to be located on or beneath that real property shall, prior to the sale, lease, or rental of the real property by that owner, give written notice of that condition to the buyer, lessee, or renter of the real property. Failure of the owner to provide written notice when required by this subdivision to the buyer, lessee, or renter shall subject the owner to actual damages and any other remedies provided by law. In addition, where the owner has actual knowledge of the presence of any release of a material amount of a hazardous substance and knowingly and willfully fails to provide written notice to the buyer, lessee, or renter, as required by this subdivision, the owner is liable for a civil penalty not to exceed five thousand dollars ($5,000) for each separate violation.

(b)  Any lessee or renter of real property who knows or has reasonable cause to believe that any release of a hazardous substance has come or will come to be located on or beneath that real property shall, within a reasonable period of time, either prior to the release or following the discovery by the lessee or renter of the presence or believed presence of the hazardous substance release, give written notice of that condition to the owner of the real property or to the lessor under the lessee’s or renter’s lease or rental agreement.

(1)  A lessee or renter who fails to provide written notice when required by this subdivision to the owner or lessor is subject to actual damages and any other remedy provided by law.

(2)  If the lessee or renter has knowledge of the presence of a release of a material amount of a hazardous substance, or of a hazardous substance release that is required to be reported to a state or local agency pursuant to law, on or under the real property leased or rented by the lessee or renter and knowingly and willfully fails to provide written notice when required by this subdivision to the owner or lessor, both of the following shall apply:

(A)  The failure is deemed to constitute a default, upon the owner’s or lessor’s written notice to the lessee or renter, under the lessee’s or renter’s lease or rental agreement, except that this subparagraph does not apply to lessees and renters of property used exclusively for residential purposes.

(B)  The lessee or renter is liable for a civil penalty not to exceed five thousand dollars ($5,000) for each separate violation.

(3)  A lessee or renter may cure a default under the lessee’s or renter’s lease or rental agreement which resulted from a violation of this subdivision, by promptly commencing and completing the removal of, or taking other appropriate remedial action with respect to, the hazardous substance release. The removal or remedial action shall be conducted in accordance with all applicable laws and regulations and in a manner which is reasonably acceptable to, and which is approved in writing by, the owner or lessor. This paragraph does not relieve the lessee or renter of any liability for actual damages or for any civil penalty for a violation of this subdivision.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)






ARTICLE 5.5 - Cleanup of Santa Susana Field Laboratory

25359.20

(a) Notwithstanding paragraph (1) of subdivision (b) of Section 25187 of the Health and Safety Code, the department may use any legal remedies available pursuant to Chapter 6.8 (commencing with Section 25300) or Chapter 6.5 (commencing with Section 25100) to compel a responsible party or parties to take or pay for appropriate removal or remedial action necessary to protect the public health and safety and the environment at the Santa Susana Field Laboratory site in Ventura County.

(b) A response action taken or approved at the Santa Susana Field Laboratory site shall be conducted in accordance with the provisions of this chapter.

(c) A response action taken or approved pursuant to this chapter for the Santa Susana Field Laboratory site shall be based upon, and be no less stringent than, the provisions of Section 25356.1.5. In calculating the risk, the cumulative risk from radiological and chemical contaminants at the site shall be summed, and the land use assumption shall be either suburban residential or rural residential (agricultural), whichever produces the lower permissible residual concentration for each contaminant. In the case of radioactive contamination, the department shall use as its risk range point of departure the concentrations in the Preliminary Remediation Goals issued by the Superfund Office of the United States Environmental Protection Agency in effect as of January 1, 2007.

(d) Notwithstanding any other provision of law regarding transfers of land, no person or entity shall sell, lease, sublease, or otherwise transfer land presently, or formerly occupied by the Santa Susana Field Laboratory, except as provided in subdivision (e).

(e) As a condition for a sale, lease, sublease, or transfer of land presently or formerly occupied by the Santa Susana Field Laboratory, the Director of the Department of Toxic Substances Control or his or her designee shall certify that the land has undergone complete remediation pursuant to the most protective standards in subdivisions (a) to (c), inclusive.

(Added by Stats. 2007, Ch. 729, Sec. 1. Effective January 1, 2008.)






ARTICLE 6 - Recovery Actions

25360

(a) Any costs incurred by the department or regional board in carrying out this chapter shall be recoverable pursuant to state or federal law by the Attorney General, upon the request of the department or regional board, from the liable person or persons. The amount of any response action costs that may be recovered pursuant to this section shall include interest on any amount paid. The interest on amounts paid from the state account or the Site Remediation Account shall be calculated at the rate of return earned on investment in the Surplus Money Investment Fund pursuant to Section 16475 of the Government Code.

(b) A person who is liable for costs incurred at a site shall have the liability reduced by any reimbursements that were paid by that person for that site pursuant to Section 25343.

(c) The amount of cost determined pursuant to this section shall be recoverable at the discretion of the department, either in a separate action or by way of intervention as of right in an action for contribution or indemnity. Nothing in this section deprives a party of any defense that the party may have.

(d) Money recovered by the Attorney General pursuant to this section shall be deposited in the state account.

(Amended by Stats. 2006, Ch. 77, Sec. 31. Effective July 18, 2006.)



25360.1

Any monetary obligation to the department pursuant to Chapter 6.5 (commencing with Section 25100) or this chapter shall be subject to interest from the date of the demand at the same rate of return earned on investment in the Surplus Money Investment Fund pursuant to Section 16475 of the Government Code, except the department may waive the interest if the obligation is satisfied within 60 days from the date of invoice.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25360.2

(a) For purposes of this section, the following definitions apply:

(1) “Owner” means either (A) the owner of property who occupies a single-family residence or one-half of a duplex constructed on the property, or (B) the owner of common areas within a residential common interest development who owns those common areas for the benefit of the residential homeowners. This paragraph does not include the developer of the common interest development.

(2) “Property” means either (A) real property of five acres or less which is zoned for, and on which has been constructed, a single-family residence, or (B) common areas within a residential common interest development.

(b) (1) Notwithstanding any other provision of this chapter, an owner of property that is the site of a hazardous substance release is presumed to have no liability pursuant to this chapter for either of the following:

(A) A hazardous substance release that has occurred on the property.

(B) A release of a hazardous substance to groundwater underlying the property if the release occurred at a site other than the property.

(2) The presumption may be rebutted as provided in subdivision (d).

(c) An action for recovery of costs or expenditures incurred from the state account pursuant to this chapter in response to a hazardous substance release may not be brought against an owner of property unless the department first certifies that, in the opinion of the department, one of the following applies:

(1) The hazardous substance release that occurred on the property occurred after the owner acquired the property.

(2) The hazardous substance release that occurred on the property occurred before the owner acquired the property and at the time of acquisition the owner knew or had reason to know of the hazardous substance release.

(3) The owner of property where there has been a release of a hazardous substance to groundwater underlying the property took, or is taking, one or more of the following actions:

(A) Caused or contributed to a release of a hazardous substance to the groundwater.

(B) Fails to provide the department, or its authorized representative, with access to the property.

(C) Interferes with response action activities.

(d) In an action brought against an owner of property to recover costs or expenditures incurred from the state account pursuant to this chapter in response to a hazardous substance release, the presumption established in subdivision (b) may be rebutted if it is established by a preponderance of the evidence that the facts upon which the department made the certification pursuant to paragraph (1), (2), or (3) of subdivision (c) are true.

(e) Notwithstanding any other provision of this chapter, this section governs liability pursuant to this chapter for an owner of property, as defined in subdivision (a).

(Amended by Stats. 2006, Ch. 77, Sec. 32. Effective July 18, 2006.)



25360.3

(a) For the purposes of this section, the following terms have the following meaning:

(1) “Easement” means a conservation easement, as defined in Section 815.1 of the Civil Code.

(2) “Environmental assessment” means an investigation of real property, conducted by an independent qualified environmental consultant, to discover the presence or likely presence of a release or a threat of a release of a hazardous substance at, on, to, or from the real property. An environmental assessment shall include, but is not limited to, an investigation of the historical use of the real property, any prior releases, records, consultant reports and regulatory agency correspondence, a visual survey of the real property, and, if warranted, sampling and analytical testing.

(3) “Owner” means either of the following:

(A) An independent special district, as defined in Section 56044 of the Government Code.

(B) An entity or organization that holds an easement.

(4) “Property” means either of the following:

(A) Real property acquired by a special district by means of a gift or donation for which an environmental assessment was completed prior to the transfer or conveyance of the real property to the special district.

(B) An easement for which an environmental assessment was completed prior to the transfer or conveyance of the easement to an entity or organization authorized to accept the easement pursuant to Section 815.3 of the Civil Code.

(b) (1) Notwithstanding any other provision of this chapter, if an environmental assessment of property discovers no evidence of the presence or likely presence of a release or a threat of a release of a hazardous substance, and a hazardous substance release is subsequently discovered on, to, or from that property, the owner of that property is entitled to a rebuttable presumption, affecting the burden of producing evidence, that the owner is not a liable person or responsible party for purposes of this chapter. An owner is entitled to this presumption whether the action is brought by the state or by a private party seeking contribution or indemnification.

(2) In an action brought against an owner of property to recover costs or expenditures incurred from the state account pursuant to this chapter in response to a hazardous substance release, the presumption may be rebutted if it is established by a preponderance of the evidence that the facts upon which the department made the certification pursuant to paragraph (1), (2), (3), or (4) of subdivision (c) are true.

(c) An action for recovery of costs or expenditures incurred from the state account pursuant to this chapter in response to a hazardous substance release shall not be brought against an owner of property unless the department first certifies that, as found by the department, one of the following situations applies:

(1) The hazardous substance release occurred on or after the date that the owner acquired the property.

(2) The hazardous substance release occurred before the date that the owner acquired the property and, at the time of the acquisition, the owner knew, or had reason to know, of the hazardous substance release.

(3) The environmental assessment applicable to the property was not properly carried out, was fraudulently completed, or involves the negligent or intentional nondisclosure of information.

(4) The hazardous substance release was discovered on or after the date of acquisition and the owner failed to exercise due care with respect to the release, taking into consideration the characteristics of the hazardous substance in light of all relevant facts and circumstances.

(d) Notwithstanding any other provision of this chapter, this section governs liability pursuant to this chapter for an owner of property, as defined in subdivision (a).

(e) This section is applicable only to property that is acquired by the owner on or after January 1, 1995.

(Amended by Stats. 2006, Ch. 77, Sec. 33. Effective July 18, 2006.)



25360.4

(a) An action under Section 25360 for the recovery of the costs of removal or remedial action incurred by the department from the state account, or any other source authorized by law, or for the recovery of administrative costs incurred by the department in connection with any removal or remedial action performed by the department or by any responsible party, shall be commenced within three years after completion of the removal or remedial action has been certified by the department.

(b) An action under subdivision (c) of Section 25352 for costs incurred by the department for the purposes specified in subdivision (a) or (b) of Section 25352 shall be commenced within three years after certification by the department of the completion of the activities authorized under subdivisions (a) and (b) of Section 25352.

(c) In any action described in subdivision (a) or (b) for recovery of the costs of a removal action, a remedial action, administrative costs, or damages, where the court has entered a judgment for these past costs or damages, the court shall also enter an order reserving jurisdiction over the case and the court shall have continuing jurisdiction to determine any future liability and the amount. The department may immediately enforce the judgment for past costs and damages. The department may apply for a court judgment as to future costs and damages that have been incurred at any time during the removal and remedial actions or during the performance of the activities authorized by Section 25352, but the application shall be made not later than three years after the certification of completion of the actions or activities.

(d) An action may be commenced under Section 25360 or subdivision (c) of Section 25352 at any time prior to expiration of the three-year limitation period provided for by this section.

(Amended by Stats. 2006, Ch. 77, Sec. 34. Effective July 18, 2006.)



25360.6

(a) The department shall, if it determines that it is practicable and in the public interest, propose a final administrative or judicial expedited settlement with potentially responsible parties if the settlement involves only a minor portion of the response costs at a facility and, if in the judgment of the department, either of the following conditions are met:

(1) The amount of hazardous substances and the toxic or other hazardous effects of the hazardous substances contributed by the potentially responsible party to the facility are minimal in comparison to the amount and effects of other hazardous substances at the facility.

(2) The potentially responsible party is the owner of the real property on or in which the facility is located, did not conduct or permit the generation, transportation, storage, treatment, or disposal of any hazardous substance at the facility, and did not contribute to the release or threat of release of a hazardous substance at the facility through any act or omission. This paragraph does not apply if the potentially responsible party, at the time of the purchase of the real property, knew or should have known that the property was used for the generation, transportation, storage, treatment, or disposal of any hazardous substance.

(b) A party who has resolved its liability to the state under this section shall not be liable for claims for contribution regarding matters addressed in the settlement. A settlement under this section does not discharge any of the other potentially responsible parties unless its terms so provide, but it reduces the potential liability of the others by the amount of the settlement.

(c) Any person who enters into a settlement under this section shall provide any information relevant to the administration of this chapter that is requested by the department. In order to obtain the contribution protection provided by subdivision (b), a potentially responsible party participating in a de minimis settlement shall certify that it has responded fully and accurately to all of the department’s requests for information, and that it has provided all of the relevant documents pertaining to the facility to the department.

(d) Nothing in this section shall be construed to affect the authority of the department or regional board to reach settlements with other potentially responsible parties under this chapter.

(Amended by Stats. 2004, Ch. 183, Sec. 205. Effective January 1, 2005.)



25361

(a) The state account shall be a party in any action for recovery of costs or expenditures under this chapter incurred from the state account.

(b) In the event a district attorney or a city attorney has brought an action for civil or criminal penalties pursuant to Chapter 6.5 (commencing with Section 25100) against any person for the violation of any provision of that chapter, or any rule, regulation, permit, covenant, standard, requirement, or order issued, adopted, or executed thereunder, and the department has expended moneys from the state account pursuant to Section 25354 for immediate corrective action in response to a release, or threatened release, of a hazardous substance which has resulted, in whole or in part, from the person’s acts or omissions, the state account may be made a party to that action for the purpose of recovering the costs against that person. If the state account is made a party to the action, the Attorney General shall represent the state account for the purpose of recovering the moneys expended from the account. Notwithstanding any other provision of law, and under terms that the Attorney General and the department deem appropriate, the Attorney General may delegate the authority to recover the costs to the district attorney or city attorney who has brought the action pursuant to Chapter 6.5 (commencing with Section 25100). The failure to seek the recovery of moneys expended from the state account as part of the action brought pursuant to Chapter 6.5 (commencing with Section 25100) does not foreclose the Attorney General from recovering the moneys in a separate action.

(Amended by Stats. 2006, Ch. 77, Sec. 35. Effective July 18, 2006.)



25362

Upon motion and sufficient showing by any party, the court shall join to the action any person who may be liable for costs or expenditures of the type recoverable under this chapter.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25363

(a)  Except as provided in subdivision (f), any party found liable for any costs or expenditures recoverable under this chapter who establishes by a preponderance of the evidence that only a portion of those costs or expenditures are attributable to that party’s actions, shall be required to pay only for that portion.

(b)  Except as provided in subdivision (f), if the trier of fact finds the evidence insufficient to establish each party’s portion of costs or expenditures under subdivision (a), the court shall apportion those costs or expenditures, to the extent practicable, according to equitable principles, among the defendants.

(c)  The state account shall pay any portion of the judgment in excess of the aggregate amount of costs or expenditures apportioned under subdivisions (a) and (b).

(d)  The standard of liability for any costs or expenses recoverable pursuant to this chapter is strict liability.

(e)  Any person who has incurred removal or remedial action costs in accordance with this chapter or the federal act may seek contribution or indemnity from any person who is liable pursuant to this chapter, except that no claim may be asserted against a person whose liability has been determined and which has been or is being, fully discharged pursuant to Section 25356.6, or against a person who is actively participating in a pending apportionment proceeding pursuant to Section 25356.6. An action to enforce a claim may be brought as a cross-complaint by any defendant in an action brought pursuant to Section 25360 or this section, or in a separate action after the person seeking contribution or indemnity has paid removal or remedial action costs in accordance with this chapter or the federal act. Any plaintiff or cross complainant seeking contribution or indemnity shall give written notice to the director upon filing an action or cross complaint under this section. In resolving claims for contribution or indemnity, the court may allocate costs among liable parties using those equitable factors which are appropriate.

(f)  Notwithstanding this chapter, any response action contractor who is found liable for any costs or expenditures recoverable under this chapter and who establishes by a preponderance of the evidence that only a portion of those costs or expenditures are attributable to the response action contractor’s actions, shall be required to pay only that portion of the costs or expenditures attributable to the response action contractor’s actions.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25363.5

(a) Notwithstanding any other provision of this article, the costs incurred by a state agency to take a hazardous substance response action at the BKK Landfills Site in West Covina shall be deemed to be a contribution towards any potential liability for response costs or damages imposed pursuant to state law upon a state agency that arranged for the disposal or treatment of a hazardous substance at that site.

(b) The Legislature declares its intent that the costs incurred by a state agency to take action in response to a hazardous substance release at the BKK Landfills Site in West Covina shall be deemed to be a contribution towards any potential liability for response costs or damages imposed pursuant to the federal act upon a state agency that arranged for the disposal or treatment of a hazardous substance at that site.

(Added by Stats. 2005, Ch. 81, Sec. 2. Effective July 19, 2005.)



25364

Except as provided in Section 25364.1, no indemnification, hold harmless, conveyance, or similar agreement shall be effective to transfer any liability for cost or expenditures recoverable under this chapter. This section shall not bar any agreement to insure, hold harmless, or indemnify a party to the agreement for any costs or expenditures under this chapter.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25364.1

(a)  For purposes of this section, the following definitions shall apply:

(1)  “Affiliate” means any entity that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the responsible party owner. For purposes of this paragraph, “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of an entity, or ownership of shares or interests in the entity possessing more than 50 percent of the voting power.

(2)  “Qualified independent consultant” means either a geologist who is registered pursuant to Section 7850 of the Business and Professions Code or a professional engineer who is registered pursuant to Section 6762 of the Business and Professions Code.

(3)  “Responsible party owner” means the owner of all or part of the site on January 1, 1993, or if all or a part of the site is transferred to a joint venture formed for purposes of development of the site, the owner of the site immediately prior to that transfer.

(4)  “Site” means the site of the former Kaiser Steel Corporation steel mill located near the City of Fontana.

(b)  Notwithstanding any other provision of law, except as provided in subdivisions (c) and (e), the director may release from liability under this chapter or Chapter 6.5 (commencing with Section 25100), and from liability for any claims of the state for recovery of response costs under the federal act, any of the following persons, with regard to a removal or remedial action at the site:

(1)  Any person who provides financing for all, or a substantial part of, the costs of performing a removal or remedial action at the site pursuant to a remedial action plan prepared by a qualified independent consultant and issued by the department pursuant to subdivision (e) of Section 25356.1, except that the release from liability shall not release the person providing this financing from liability for any hazardous substance release or threatened release resulting from that person’s exercise of decisionmaking control over the performance of the removal or remedial action while the responsible party owner remains in possession of the site.

(2)  Any person who enters into an agreement with the responsible party owner to provide development services for the development of all, or a part of, the site, including a developer, who becomes a partner in a joint venture partnership with the responsible party owner, if the joint venture is formed for purposes of the development of the site and legal title to the site is transferred by the responsible party owner to the joint venture. If a release from liability is granted to a developer pursuant to this paragraph and the legal title to the site is transferred by the responsible party owner to a joint venture between the developer and the responsible party owner of the site, the responsible party owner shall not be relieved of liability under this chapter.

(3)  Any person who acquires an ownership or leasehold interest in all or a part of the site after performance of the removal or remedial action specified in the remedial action plan for the site, or part of the site, has been completed to the satisfaction of the department.

(c)  A release from liability shall not be granted pursuant to subdivision (b) unless all of the following conditions are met:

(1)  A responsible party owner has entered into a stipulated settlement of an order issued by the department pursuant to Section 25187, 25355.5, or 25358.3 to perform the removal or remedial action at the site in accordance with the remedial action plan and has arranged financing, contingent only upon obtaining releases from potential liability pursuant to subdivision (b), for the costs of performing the removal or remedial action.

(2)  A responsible party owner agrees to pay all applicable oversight fees required by Section 25343 and to pay any additional costs that are recoverable pursuant to Section 25360.

(3)  No person to be released from liability pursuant to subdivision (b) is a responsible party or an affiliate of a responsible party, with respect to any hazardous substance release existing at the site at the time the release from liability is granted.

(4)  The stipulated settlement requires the responsible party owner to provide irrevocable financial assurances for full performance of the remedial action plan. The financial assurances may consist of one or more of the financial assurance instruments described in Section 66264.143 of Title 22 of the California Code of Regulations. Upon the approval of the department, the forms of these instruments may be revised as appropriate to apply to the costs of performing the removal or remedial action specified in the remedial action plan.

(5)  The director finds that the release from liability to be granted will promote the purposes and goals of this chapter and encourage private investment in property that is in need of remediation.

(d)  The site may be subdivided to create subdivided parcels of land, pursuant to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code), in order to facilitate removal or remedial action at the site, secure financing for removal or remedial action, or secure financing for development which would generate funds for removal or remedial action at the site.

(e)  Notwithstanding any other provision of this section, a release from liability granted pursuant to subdivision (b) shall not extend to any of the following:

(1)  Any person who was a responsible party for a hazardous substance release existing at the site before the release from liability was granted, and any entity which is an affiliate of such a responsible party.

(2)  Any contractor who prepares the remedial action plan or performs the removal or remedial action provided for in the remedial action plan.

(3)  Any person who obtains a release pursuant to subdivision (b) by fraud or negligent or intentional nondisclosure or misrepresentation.

(4)  Any liability for a release or threatened release of a hazardous substance first deposited at the site by a person released from liability pursuant to subdivision (b) after the release from liability is granted.

(f)  Any release from liability granted by the director pursuant to this section shall contain the following provision: “If, for any reason, the responsible party does not complete the removal or remedial action, this release does not extend to any subsequent actions or activities performed by the released party that exacerbate the conditions at the site.”

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25364.7

The repeal of Section 25364.6 shall not affect any indemnity provided pursuant to that section for any cause of action brought because of any act or omission which occurs before the repeal of that section.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25365

The entry of judgment against any party to the action shall not be deemed to bar any future action by the state account against any person who is later discovered to be potentially liable for costs and expenditures paid by the state account.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25365.6

(a) Any costs or damages incurred by the department or regional board pursuant to this chapter constitutes a claim and lien upon the real property owned by the responsible party that is subject to, or affected by, the removal and remedial action. This lien shall attach regardless of whether the responsible party is insolvent. A lien established by this section shall be subject to the notice and hearing procedures required by due process of the law and shall arise at the time costs are first incurred by the department or regional board with respect to a response action at the site.

(b) The department shall not be considered a responsible party for a hazardous substance release site because a claim and lien is imposed pursuant to this section.

(c) The lien provided by this section shall continue until the liability for these costs or damages, or a judgment against the responsible party, is satisfied. However, if it is determined by the court that the judgment against the responsible party will not be satisfied, the department may exercise its rights under the lien.

(d) The lien imposed by this section shall have the force and effect of, and the priority of, a judgment lien upon its recordation in the county in which the property subject to the lien is located. The lien shall contain the legal description of the real property, the assessor’s parcel number, and the name of the owner of record, as shown on the latest equalized assessment roll. The lien shall also contain a legal description of the property which is the site of the hazardous substance release, the assessor’s parcel number for that property, and the name of the owner of record, as shown on the latest equalized assessment roll, of that property.

(e) All funds recovered pursuant to this section shall be deposited in the state account.

(Amended by Stats. 2006, Ch. 77, Sec. 36. Effective July 18, 2006.)



25366

(a)  This chapter shall not be construed as imposing any new liability associated with acts that occurred on or before January 1, 1982, if the acts were not in violation of existing state or federal laws at the time they occurred.

(b)  Nothing in this chapter shall be construed as authorizing recovery for response costs or damages resulting from any release authorized or permitted pursuant to state law or a federally permitted release.

(c)  Except as provided in Sections 25360, 25361, 25362, and 25363, nothing in this chapter shall affect or modify in any way the obligations or liability of any person under any other provision of state or federal law, including common law, for damages, injury, or loss resulting from a release of any hazardous substance or for removal or remedial action or the costs of removal or remedial action of the hazardous substance.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25366.5

(a)  Any public agency operating a household hazardous waste collection program or any person operating such a program under a written agreement with a public agency, or, for material received from the public as used oil, any person operating a certified used oil collection center as provided in Section 48660 of the Public Resources Code, shall not be held liable in any cost recovery action brought pursuant to Section 25360 , including, but not limited to, any action to recover the fees imposed by Section 25343 or any action brought pursuant to subdivision (e) of Section 25363, for any waste that has been properly handled and transported to an authorized hazardous waste treatment, storage, or disposal facility at a location other than that of the collection program.

(b)  For purposes of this section, “household hazardous waste collection program” means a program or facility, specified in Section 25218.1, in which hazardous wastes from households and conditionally exempt small quantity generators, are collected and ultimately transferred to an authorized hazardous waste treatment, storage, or disposal facility.

(c)  Except as provided in subdivision (a), this section does not affect or modify the obligations or liabilities of any person imposed pursuant to any state or federal law.

(Amended by Stats. 2002, Ch. 992, Sec. 2. Effective January 1, 2003.)



25367

Any person who commits any of the following acts shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each separate violation, or for continuing violations, for each day during which that violation continues:

(a)  Intentionally makes any false statement or representation in any report or information furnished pursuant to Section 25358.1.

(b)  Intentionally fails to provide any information requested pursuant to Section 25358.1.

(c)  Refuses or prevents, without sufficient cause, any activity authorized pursuant to Section 25358.1 or 25358.3.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)






ARTICLE 6.3 - Technology Demonstration Program

25368

Notwithstanding Section 25355.5, the department shall carry out a program of full-scale demonstrations to evaluate treatment technologies that can be safely utilized for removal and remedial actions to hazardous substance releases.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25368.1

For the purposes of this article, the following definitions apply:

(a)  “Treatment technologies” means methods, techniques, or processes, including proprietary or patented methods, that permanently alter the composition of hazardous substances at hazardous substance release sites through chemical, biological, or physical means so as to make the substances nonhazardous or to significantly reduce the toxicity, mobility, or volume, or any combination thereof, of the hazardous substances or contaminated materials being treated.

(b)  “Full-scale demonstration” means a demonstration of a technology that is of a size or capacity which permits valid comparison of the technology to the technical performance and cost of conventional technologies, that is likely to be cost-effective, and that will result in a substantial or complete remedial or removal action to a hazardous substance release site.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25368.2

The department shall select technology demonstration projects to be evaluated pursuant to this article using criteria that include, at a minimum, all of the following requirements:

(a) The project proposal includes complete and adequate documentation of technical feasibility.

(b) The project proposal includes evidence that a technology has been sufficiently developed for full-scale demonstration and can likely operate on a cost-effective basis.

(c) The department has determined that a site is available and suitable for demonstrating the technology or technologies, taking into account the physical, biological, chemical, and geological characteristics of the site, the extent and type of contamination found at the site, and the capability to conduct demonstration projects in a manner to ensure the protection of human health and the environment.

(d) The technology to be demonstrated preferably has widespread applicability in removal and remedial actions at other sites in the state.

(e) The project will be developed to the extent that a successful demonstration on a hazardous substance release site may lead to commercial utilization by responsible parties at other sites in the state.

(f) The department has determined that adequate funding is available from one or more of the following sources:

(1) Responsible parties.

(2) The Environmental Protection Agency.

(3) The state account.

(Amended by Stats. 2006, Ch. 77, Sec. 37. Effective July 18, 2006.)



25368.3

The department shall identify hazardous substance release sites, listed pursuant to Section 25356, that are particularly well-suited for technology demonstration projects. In identifying hazardous substance release sites, the department shall consider, at a minimum, all of the following:

(a)  The state’s priority ranking for removal and remedial actions to hazardous substance release sites adopted pursuant to Section 25356.

(b)  The volume and variability of the hazardous substance release at the site.

(c)  The availability of data characterizing the hazardous substance release.

(d)  The accessibility of the hazardous substance release.

(e)  Availability of required utilities.

(f)  Support of federal and local governments.

(g)  Potential for adverse effects to public health and the environment.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25368.4

(a)  The department shall annually, on or before July 1, publish a solicitation for proposals to conduct treatment demonstration projects which utilize technologies which are at a stage of development suitable for full-scale demonstrations at hazardous substance release sites. The solicitation notice shall prescribe information to be included in the proposal, including technical and economic data derived from the applicant’s own research and development efforts, and any other information which may be prescribed by the department to assess the technology’s potential and safety and the types of removal or remedial action to which it may be applicable.

(b)  Any person and private or public entity may submit an application to the department in response to the solicitation. The application shall contain a proposed treatment demonstration plan setting forth how the treatment demonstration project is to be carried out and any other information which the department may require.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25368.5

(a)  On or before January 1, after reviewing all proposals submitted pursuant to Section 25368.4, the department shall annually select at least two treatment demonstration projects, to be commenced during that calendar year, using, at a minimum, the criteria specified in Section 25368.2.

(b)  If the department determines that the required number of demonstrations required by subdivision (a) cannot be initiated consistent with the criteria specified in Section 25368.2 in any fiscal year, the department shall inform the appropriate committees of the Legislature of the reasons for its inability to conduct these demonstration projects.

(c)  Each treatment demonstration project selected pursuant to this section shall be performed by the applicant, or by a person approved by the applicant and the department.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25368.6

Notwithstanding Section 25360, if the department determines that using an alternative treatment technology to conduct a removal or remedial action at a hazardous substance release site listed pursuant to paragraph (2) or (3) of subdivision (b) of Section 25356 would be more costly than another available and feasible removal or remedial action method that would also achieve satisfactory results, the department may determine not to attempt to recover from the liable person the incremental costs of the removal or remedial action attributable to the alternative treatment technology.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25368.7

The department shall conduct a technology transfer program that shall include the development, collection, evaluation, coordination, and dissemination of information relating to the utilization of alternative or innovative hazardous waste treatment technologies demonstrated pursuant to this article. The information shall include an evaluation of each treatment demonstration project’s efficacy relating to performance and cost in achieving permanent and significant reduction in risks from hazardous substance releases. The information shall also include documentation of the testing procedures utilized in the project, the data collected, and the quality assurance and quality control which was conducted. The information shall also include the technology’s applicability, pretreatment and posttreatment measurements, and the technology’s advantages or disadvantages compared to other available technologies.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25368.8

Notwithstanding paragraph (5) of subdivision (c) of Section 25356.1, when preparing or approving a remedial action plan for a site listed pursuant to paragraph (2) or (3) of subdivision (b) of Section 25356, that has been selected for a treatment demonstration project pursuant to this article, the department shall consider the cost-effectiveness of the project but is not required to choose the most cost-effective measure.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)






ARTICLE 7 - Compensation

25370

“Board,” as used in this article, means the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 386. Effective January 1, 2007.)



25372

Any person may apply to the board, pursuant to Section 25373, for compensation of a loss caused by the release, in California, of a hazardous substance if any of the following conditions are met:

(a)  The source of the release of the hazardous substance, or the identity of the party liable for damages in connection therewith or responsible for the costs of removal of the hazardous substance, is unknown or cannot, with reasonable diligence, be determined.

(b)  The loss was not compensable pursuant to law, including Chapter 6.5 (commencing with Section 25100), because there is no liable party or the judgment could not be satisfied, in whole or part, against the party determined to be liable for the release of the hazardous substance.

(c)  The person has presented a written demand for compensation, which sets forth the basis for the claim, to the party which the person reasonably believes is liable for a loss specified in paragraph (1) of subdivision (a) of Section 25375 which was incurred by that person and is compensable pursuant to this article, the person has presented the board with a copy of the demand, and, within 60 days after presenting the demand, the party has either rejected, in whole or in part, the demand to be compensated for a loss specified in paragraph (1) of subdivision (a) of Section 25375, or has not responded to the demand. Only losses specified in paragraph (1) of subdivision (a) of Section 25375 are compensable under a claim filed pursuant to this subdivision.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25373

The board shall prescribe appropriate forms and procedures for claims filed pursuant to this article, which shall include, as a minimum, all of the following:

(a)  A provision requiring the claimant to make a sworn verification of the claim to the best of his or her knowledge.

(b)  A full description, supported by appropriate evidence from government agencies of the release of the hazardous substance claimed to be the cause of the physical injury or illness or loss of income.

(c)  Certification by the claimant of dates and places of residence for the five years preceding the date of the claim.

(d)  Certification of the medical history of the claimant for the five years preceding the date of the claim, along with certification of the alleged physical injury or illness and expenses for the physical injury or illness. The certification shall be made by hospitals, physicians, or other qualified medical authorities.

(e)  The claimant’s income as reported on the claimant’s federal income tax return for the preceding three years in order to compute lost wages or income.

(f)  Any person who knowingly gives, or causes to be given, any false information as a part of any such claim shall be guilty of a misdemeanor and shall, upon conviction, be fined up to five thousand dollars ($5,000), or imprisoned for not more than one year, or both.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25374

All decisions rendered by the board shall be in writing, with notification to all appropriate parties, and shall be rendered within 90 days of submission of a claim to the board unless all the parties to the claim agree in writing to an extension of time. The decision shall be considered a final agency action for the purposes of judicial review of the decision by any party to the proceedings resulting in the decision.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25375

(a)  If the board makes the determination, specified in subdivision (b), that losses resulted from the claimant’s damages, injury, or disease, only the following losses are compensable pursuant to this article:

(1)  One hundred percent of uninsured, out-of-pocket medical expenses, for up to three years from the onset of treatment.

(2)  Eighty percent of any uninsured, actual lost wages, or business income in lieu of wages, caused by injury to the claimant or the claimant’s property, not to exceed fifteen thousand dollars ($15,000) per year for three years.

(3)  One hundred percent of uninsured, out-of-pocket expenses for remedial action on the claimant’s property undertaken to address a release of a hazardous substance when all of the following apply:

(A)  The claimant’s property is an owner-occupied single-family residence.

(B)  The remedial action was ordered by federal, state, or local authorities due to a release of a hazardous substance.

(C)  The department makes one of the following determinations:

(i)  The release of the hazardous substance originated outside the boundaries of the property.

(ii)  The release of the hazardous substance occurred on the property, was the result of an action which violated state or federal law, and the responsible party cannot be identified or cannot be located, or a judgment against the responsible party cannot be satisfied.

The maximum compensation under this paragraph is limited to twenty-five thousand dollars ($25,000) per residence and to one hundred thousand dollars ($100,000) for five contiguous residential properties. Any compensation provided shall be reduced by the amount that the remedial action results in a capital improvement to the claimant’s residence.

(4)  One hundred percent of the fair market value of owner-occupied real property that is rendered permanently unfit for occupancy because of the release of a hazardous substance. For purposes of this paragraph, real property is rendered permanently unfit for occupancy only if a state or federal agency requires that it be evacuated for a period of six or more months because of the release of a hazardous substance. The fair market value of the real property shall be determined by an independent appraiser, and shall be considered by the independent appraiser as being equal to the value of the real property prior to the release of the hazardous substance that caused the evacuation of the property. Where compensation is made by the board pursuant to this paragraph, sole ownership of the real property shall be transferred to the state and any proceeds resulting from the final disposition of the real property shall be deposited into the state account, for expenditure by the department upon appropriation by the Legislature. To be eligible for compensation pursuant to this paragraph, claims for compensation shall be made within 12 months of the date on which the evacuation was ordered.

(5)  One hundred percent of the expenses incurred due to the evacuation of a residence ordered by a state or federal agency. For purposes of this paragraph, “evacuation expenses” include the cost of shelter and any other emergency expenditures incurred due to an evacuation ordered by a state or federal agency. The board may provide compensation, pursuant to this paragraph, only if it finds that the evacuation expenses represent reasonable costs for the goods or services purchased, and would not have been incurred if an evacuation caused by a hazardous substance release had not occurred. The board may provide compensation for these evacuation expenses only if they were incurred within 12 months from the date on which evacuation was ordered.

(b)  A loss specified in subdivision (a) is compensable if the board makes all of the following findings, based upon a preponderance of the evidence:

(1)  A release of a hazardous substance occurred.

(2)  The claimant or the claimant’s property was exposed to the release of the hazardous substance.

(3)  The exposure of the claimant to the release of the hazardous substance was of such a duration, and to such a quantity of the hazardous substance, that the exposure caused the damages, injury, or disease which resulted in the claimant’s loss.

(4)  For purposes of paragraphs (4) and (5) of subdivision (a), the hazardous substance release, or the order which resulted in the claim for compensation occurred on or after January 1, 1986.

(5)  The conditions and requirements of this article including, but not limited to, the conditions of Sections 25372 and 25373, have been met.

(c)  No money shall be used for the payment of any claim authorized by this chapter, where the claim is the result of long-term exposure to ambient concentrations of air pollutants.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25375.5

(a)  Except as specified in subdivision (b), the procedures specified in Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of, and in Section 11513 of, the Government Code apply to the proceedings conducted by the board pursuant to this article.

(b)  Notwithstanding subdivision (a), Sections 801, 802, 803, 804, and 805 of the Evidence Code apply to the proceedings conducted by the board pursuant to this article.

(c)  The board may consider evidence presented by any person against whom a demand was made pursuant to subdivision (c) of Section 25372. The evidence presented by that person shall become a part of the record upon which the board’s decision shall be based.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25376

No claim may be presented to the board pursuant to this article later than three years from the date of discovery of the loss or from January 1, 1982, whichever is later.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25377

Nothing in this article shall require, or be deemed to require, pursuit of any claim against the board as a condition precedent to any other remedy.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25378

(a)  Compensation of any loss pursuant to this article shall preclude indemnification or reimbursement from any other source for the identical loss, and indemnification or reimbursement from any other source shall preclude compensation pursuant to this article.

(b)  If a claimant recovers any compensation from a party in a civil or administrative action for a loss for which the claimant has received compensation pursuant to this article, the claimant shall reimburse the state account in an amount equal to the compensation which the claimant has received from the state account pursuant to this article. The Attorney General may bring an action against the claimant to recover the amount which the claimant is required to reimburse the state account, and until the account is reimbursed, the state shall have a lien of first priority on the judgment or award recovered by the claimant. If the state account is reimbursed pursuant to this subdivision, the state shall not acquire, by subrogation, the claimant’s rights pursuant to Section 25380.

(c)  The Legislature hereby finds and declares that it is the purpose of this section to prevent double recovery for a loss compensable pursuant to this article.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25379

(a)  The following evidence is not admissible as evidence in any civil or criminal proceeding, including a subrogation action by the state pursuant to Section 25380, to establish the liability of any person for any damages alleged to have been caused by a release of a hazardous substance:

(1)  A final decision made by the board pursuant to this article.

(2)  A decision made by the board to admit or not admit any evidence.

(3)  Any finding of fact or conclusion of law entered by the board in a proceeding for a claim pursuant to this article.

(4)  The fact that any person has done any of the following in a proceeding for a claim pursuant to Section 25372:

(A)  Chosen to participate or appear.

(B)  Chosen not to participate or appear.

(C)  Failed to appear.

(D)  Settled or offered to settle the claim.

(b)  Subdivision (a) does not apply to any civil action or writ by a claimant against the board for any act, decision, or failure to act on a claim submitted by the claimant.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25380

Compensation of any loss pursuant to this article shall be subject to the state’s acquiring, by subrogation, all rights of the claimant to recover the loss from the party determined to be liable therefor. Upon the request of the board, the Attorney General shall commence an action in the name of the people of the State of California to recover any amount paid in compensation for any loss pursuant to this article against any party who is liable to the claimant for any loss compensable pursuant to this article in accordance with the procedures set forth in Sections 25360 to 25364, inclusive. Moneys recovered pursuant to this section shall be deposited in the state account.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25381

(a)  The board shall, in consultation with the department, adopt, and revise when appropriate, all rules and regulations necessary to implement this article, including methods that provide for establishing that a claimant has exercised reasonable diligence in satisfying the conditions specified in Sections 25372, 25373, 25375, and 25375.5, and regulations that specify the proof necessary to establish a loss compensable pursuant to this article.

(b)  Claims approved by the board pursuant to this article shall be paid from the state account.

(c)  The Legislature may appropriate up to two million dollars ($2,000,000) annually from the state account to be used by the board for the payment of awards pursuant to this article.

(d)  Claims against or presented to the board shall not be paid in excess of the amount of money appropriated for this purpose from the state account. These claims shall be paid only when additional money is collected, appropriated, or otherwise added to that account.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25382

The board may expend from the state account those sums of money as are reasonably necessary to administer and carry out this article.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)






ARTICLE 7.5 - Hazardous Substance Cleanup Bond Act of 1984

25385

This article shall be known and may be cited as the Johnston-Filante Hazardous Substance Cleanup Bond Act of 1984.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25385.1

For purposes of this article, and for purposes of Section 16722 of the Government Code as applied to this article, the following definitions apply:

(a) “Board” means the Department of Toxic Substances Control.

(b) “Committee” means the Hazardous Substance Cleanup Committee created pursuant to Section 25385.4.

(c) “Director” means the Director of Toxic Substances Control.

(d) “Fund” means the state account.

(e) “Orphan site” means a site with a release or threatened release of a hazardous substance with no reasonably identifiable responsible parties.

(f) “Orphan share” means those costs of removal or remedial action at sites with a release or threatened release of hazardous substances, which costs are in excess of amounts included in a cleanup agreement.

(g) “Responsible party” means a person who is, or may be, responsible or liable for carrying out, or paying for the costs of, a removal or remedial action.

(Amended by Stats. 2006, Ch. 77, Sec. 38. Effective July 18, 2006.)



25385.2

The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code) is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued pursuant to this article, and the provisions of that law are included in this article as though set out in full in this article, except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of bonds shall not exceed 30 years from the date of the bonds, or from the date of each respective series. The maturity of each respective series shall be calculated from the date of the series.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25385.4

The Hazardous Substance Cleanup Committee, which is hereby created, shall consist of the Governor, the Director of Finance, the Treasurer, the Controller, and the Secretary for Environmental Protection.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25385.5

The committee may create a debt or debts, liability or liabilities, of the State of California, in the aggregate of one hundred million dollars ($100,000,000), in the manner provided in this article. The debt or debts, liability or liabilities, shall be created for the purpose of providing moneys, for deposit in the fund, for the purposes specified in Section 25385.6.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25385.6

(a) The moneys in the state account that are the proceeds of bonds issued and sold pursuant to this article may be used, upon appropriation by the Legislature, for the purposes specified in this section.

(b) The board may expend moneys in the fund, that are the proceeds of bonds issued and sold pursuant to this article upon the authorization of the committee, for all of the following purposes:

(1) To provide the state share of a removal or remedial action pursuant to Section 104(c)(3) of the federal act (42 U.S.C. Sec. 9604(c)(3)) if the site is the subject of a final remedial action plan issued pursuant to Section 25356.1.

(2) To pay all costs of a removal or remedial action incurred by the state, or by any local agency with the approval of the director, in response to a release or threatened release of a hazardous substance at a site which is listed in the priority ranking of sites pursuant to Section 25356 and is the subject of a final remedial action plan issued pursuant to Section 25356.1, to the extent that the costs are not paid by responsible parties or are reimbursed by the federal act.

(3) To pay for site characterization of a release of hazardous substances, even if a remedial action plan has not been prepared, approved, adopted, or made final for that site.

(Amended by Stats. 2006, Ch. 77, Sec. 40. Effective July 18, 2006.)



25385.7

(a)  All bonds authorized by this article, which are sold and delivered as provided in this article, constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California are hereby pledged for the punctual payment of both principal and interest thereon.

(b)  There shall be collected annually, in the same manner and at the same time as other state revenue is collected, that sum, in addition to the ordinary revenues of the state, which is required to pay the principal of, and interest on, the bonds as provided in this article, and all officers charged by law with any duty in regard to the collection of the revenue shall perform each and every act which is necessary to collect this additional sum.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25386

Notwithstanding Section 25386.5, the money deposited in the fund is available for transfer to the General Fund if money was deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds issued pursuant to this article. When transferred to the General Fund, that money shall be applied as a reimbursement to the General Fund for the principal and interest payments on the bonds which have been paid from the General Fund.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25386.1

There is hereby appropriated from the General Fund in the State Treasury, for the purpose of this article, an amount equal to the sum of all of the following:

(a)  The sum, annually, which will be necessary to pay the principal of, and the interest on, the bonds issued and sold pursuant to this article, as the principal and interest become due and payable.

(b)  The sum which is necessary to carry out Section 25386.2, which sum is appropriated without regard to fiscal years, notwithstanding Section 13340 of the Government Code.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25386.2

For the purpose of carrying out this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this article. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the board in accordance with this article. Any moneys made available pursuant to this section shall be returned to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this article.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25386.25

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25386.3

Upon the request of the board, and supported by a statement of the proposed actions to be taken pursuant to Section 25385.6, the committee shall determine whether it is necessary or desirable to issue any bonds authorized pursuant to this article in order to take these actions, and if so, the amount of bonds which should be issued and sold. Successive issues of bonds may be authorized and sold to take these actions progressively, and it is not necessary that all of the bonds authorized by this article to be issued are sold at any one time.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25386.4

The committee may authorize the Treasurer to sell all, or any part of, the bonds authorized under this article at the time or times as may be fixed by the Treasurer.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)



25386.5

Except as provided in subdivision (c) of Section 25385.3 and Section 25386, all proceeds from the sale of bonds, except those derived from premiums and accrued interest, are available for the purposes specified in Section 25385.6, but are not available for transfer to the General Fund to pay the principal of, and interest on, the bonds.

(Repealed and added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999.)






ARTICLE 7.8 - Orphan Share Reimbursement Trust Fund

25390

For purposes of this article, the following definitions shall apply:

(a) “Fund” means the Orphan Share Reimbursement Trust Fund established pursuant to Section 25390.3.

(b) “Orphan share” means the share of liability for the costs of response action that is attributable to the activities of persons who are defunct or insolvent, as determined pursuant to Section 25390.5.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999. See operational conditions in Section 25390.9.)



25390.1

The Legislature finds and declares all of the following:

(a) This article, which establishes an Orphan Share Reimbursement Trust Fund, operates in conjunction with the federal liability scheme under the federal act as in effect on July 1, 1998, for the recovery of response costs expended by government agencies.

(b) Under federal liability, at sites where there are insolvent or defunct parties that cannot contribute to the cost of cleanup, viable responsible parties pay the share of liability for that cleanup that may be attributable to insolvent and defunct parties.

(c) The Orphan Share Reimbursement Trust Fund is created to mitigate the payment of an insolvent or defunct party’s liability share by viable responsible parties, to the extent money in the fund is available, and to encourage responsible parties to quickly and efficiently remediate contamination.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999. See operational conditions in Section 25390.9.)



25390.2

(a) This article does not prohibit, and is not intended to prohibit, the department, the regional board, or the Attorney General from pursuing any existing legal, equitable, or administrative remedies, pursuant to federal or state law, against any potentially responsible party.

(b) No liability or obligation is imposed upon the state pursuant to this article, and the state shall not incur a liability or obligation beyond the payment of claims pursuant to this article, to the extent that money is available and has been allocated by the administrator under subdivision (c) of Section 25390.4. No legal action may be brought against the Orphan Share Reimbursement Trust Fund in its own name.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999. See operational conditions in Section 25390.9.)



25390.3

(a) The Orphan Share Reimbursement Trust Fund is hereby created in the State Treasury.

(b) The administrator of the fund may expend the money deposited in the fund as provided in this article, upon appropriation by the Legislature. The administrator of the fund shall act in a fiduciary capacity, shall prudently administer the fund, and shall protect the fund from any unreasonable or unjustified claims, including any unreasonable or unjustified determinations of the orphan share percentage.

(c) Except as provided in subdivision (d) and subdivision (b) of Section 25358.7.2, the administrator of the fund may expend the money in the fund for all of the following purposes:

(1) To pay claims for reimbursement of all, or any part of, the orphan share at a site paid by the responsible party filed pursuant to Section 25390.4.

(2) For the costs of implementing this article.

(3) To pay the reasonable costs of the department and the regional board for performance of its duties under this article, including, but not limited to, its participation in the orphan share determination process set forth in Section 25390.5, unless those costs are paid by a potentially responsible party under an agreement specified in paragraph (3) of subdivision (a) of Section 25390.4. The expenditures from the fund for purposes of this paragraph shall not exceed 5 percent of the total amount appropriated from the fund in the annual Budget Act for purposes of this subdivision for that fiscal year.

(4) To pay the portion of costs attributable to the orphan share incurred by the department and the regional boards to oversee actions of potentially responsible parties, unless those costs are paid by a potentially responsible party under an agreement specified in paragraph (3) of subdivision (a) of Section 25390.4.

(d) If an appropriation from the General Fund is made to the fund in any fiscal year and an amount greater than five million dollars ($5,000,000) in unexpended funds, beyond any amount approved by the administrator of the fund to pay claims pursuant to this article from that General Fund appropriation, remain in the fund at the end of that fiscal year, and if the department determines that additional funding for orphan sites beyond that appropriated from the Toxic Substances Control Account is required for the next fiscal year, the administrator may expend the amount in excess of five million dollars ($5,000,000) from the General Fund appropriation to pay for response costs incurred by the department or the regional boards under this chapter at sites listed pursuant to Section 25356 where no viable responsible parties exist.

(Amended by Stats. 2000, Ch. 912, Sec. 20. Effective September 29, 2000. See operational conditions in Section 25390.9.)



25390.4

(a) A potentially responsible party may file a claim pursuant to paragraph (1) of subdivision (c) of Section 25390.3 only if all of the following apply:

(1) The site is listed pursuant to Section 25356.

(2) The department or the regional board has approved a final remedy for the site under Section 25356.1.

(3) The department and the potentially responsible party have entered into a written, enforceable cleanup agreement or order embodied in a consent order issued pursuant to Section 25355.5 or 25358.3, or the regional board and the potentially responsible party have entered into a written, enforceable cleanup agreement or order that provides for the completion of all response actions necessary at the site, conducted pursuant to this chapter and under the oversight and at the direction of the department or the regional board. The agreement shall provide for the payment by the potentially responsible party of the department’s or the regional board’s response costs.

(4) The potentially responsible party demonstrates, and the department or the regional board finds, that the potentially responsible party has and will have sufficient financial resources to complete all required response actions.

(5) The potentially responsible party is in compliance with the agreement provided in paragraph (3), and with any other applicable order or agreement pertaining to the potentially responsible party’s obligations with respect to the site.

(6) The potentially responsible party has prepared and provided the information required under subdivision (b) of Section 25390.5.

(7) The claim for reimbursement is for the costs incurred for response actions that were subject to the oversight and approval of the department or the regional board.

(b) The administrator of the fund shall prescribe appropriate application forms and procedures for claims filed pursuant to paragraph (1) of subdivision (c) of Section 25390.3 that shall include all of the following:

(1) Requirements that the claimant provide, at a minimum, all of the following documentation:

(A) A sworn verification of the claim to the best of the information known to the claimant or within the claimant’s possession or control.

(B) All records and information pertaining to the site and relevant to the ownership, operation, or control of the site, or to the ownership, possession, generation, treatment, transportation, storage or disposal of a hazardous substance, pollutant, or contaminant at or in connection with the site, within the possession or control of the claimant, including, but not limited to, the information specified in subdivision (b) of Section 25358.1.

(C) Certification of all response costs that have been, or will be, incurred at the site by the potentially responsible party, and an estimate of the total cost of completion of the approved final remedy at the site.

(2) Procedures specifying that claims shall be filed only at the two following specific time periods during the performance of a response action:

(A) After the final remedy is selected under Section 25356.1.

(B) After the department or the regional board determines that the response action is complete. The department or the regional board shall not include operation and maintenance activities in determining whether the response action is complete under this subparagraph.

(c) The administrator of the fund shall annually, on a fiscal year basis, pay claims for reimbursement from the fund filed by potentially responsible parties under paragraph (1) of subdivision (c) of Section 25390.3, in accordance with the following procedures:

(1) Claims for funds available during each fiscal year shall be filed with the administrator by July 30 of that fiscal year.

(2) For sites with multiple responsible parties, all potentially responsible parties that have entered into the cleanup agreement specified in paragraph (3) of subdivision (a) of Section 25390.4 shall file a single claim.

(3) (A) The administrator shall allocate the money available in the fund for the fiscal year among the claims filed by the July 30 deadline. The allocation shall be based on the determination of the orphan share percentage at the facility under the process set forth in Section 25390.5, the long-term financial stability and short-term resources available in the fund, and the administrator’s fiduciary duty with respect to the fund. Except as provided in subparagraph (B), the administrator shall pay claims for funds in the order in which they are received.

(B) Notwithstanding subparagraph (A), if an appropriation from the General Fund is made to the fund in any fiscal year, the administrator may alter the order of payment of claims required by subparagraph (A) by using funds appropriated from the General Fund to pay claims based on the threat to public health or the environment posed by a site or the need to improve economic and environmental conditions in redeveloping communities.

(4) The total amount allocated to any one site shall not exceed 10 percent of the total amount available each fiscal year in the fund. If, due to this limit or to the unavailability of funds, a claimant receives only partial or no reimbursement of the orphan share paid by that claimant, the claim shall be paid in the following fiscal year and shall be given priority over all claims filed after the claim was initially received, subject to the discretion of the administrator set forth in paragraph (3).

(5) The administrator’s proposed allocation shall be subject to public review and comment for 30 days.

(d) The state and the fund have no obligation to provide full reimbursement to a claimant. The fund shall be allocated at the discretion of the administrator, subject to the requirements of this article. In enacting this article, the Legislature intends that claimants be reimbursed only to the extent that money is available in the fund and is allocated to the claimant by the administrator.

(Amended by Stats. 2000, Ch. 135, Sec. 95. Effective January 1, 2001. See operational conditions in Section 25390.9.)



25390.5

For the purposes of this article, the orphan share shall be determined in the following manner:

(a) The orphan share shall be expressed as a percentage in multiples of five, up to, and, including, but not greater than, 75 percent.

(b) The potentially responsible party filing a claim for reimbursement of the orphan share shall provide the administrator of the fund with a written potentially responsible party search report that shall include a list of all potentially responsible parties identified for the site, the factual and legal basis for identifying those parties, and a proposed orphan share percentage. The potentially responsible party shall also provide the administrator with the factual documentation necessary to support the proposed orphan share percentage.

(c) Upon receipt of the information required by subdivision (a), the administrator of the fund shall invite all identified potentially responsible parties and the department and the regional board to submit any additional information relating to the proposed orphan share percentage or to the list of identified potentially responsible parties.

(d) The administrator of the fund, in consultation with the department or the regional board, shall determine a final orphan share percentage based on the volume, toxicity, and difficulty of removal of the contaminants contributed to the site by the party or parties responsible for the orphan share. The administrator shall determine the orphan share timely and efficiently and is not required to precisely determine all relevant factors, as long as the determination is generally equitable. In addition, the administrator may consider the results of any apportionment or allocation conducted by voluntary arbitration or mediation or by a civil action filed by a potentially responsible party, or any other apportionment or allocation decision that is helpful when determining the orphan share percentage.

(e) A potentially responsible party shall not assert, and the administrator of the fund shall not determine, that the orphan share percentage includes the share of liability attributable to a potentially responsible party’s acts that occurred before January 1, 1982, unless that share of responsibility is attributable to a person who is defunct or insolvent.

(f) In determining the orphan share percentage under this section, the administrator of the fund may perform any of the activities authorized in subdivisions (b) and (c) of Section 25358.1.

(g) The administrator of the fund shall issue all orphan share percentage determinations in writing, with notification to all appropriate parties. The decision of the administrator with respect to either apportionment or payment of claims is a final agency action for the purposes of judicial review of the decision by any party to the proceedings resulting in the decision; however, judicial review of the administrator’s decision is limited to a showing of fraud by a party submitting information under this subdivision. The administrator shall be represented by the Attorney General in any action brought under this article.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999. See operational conditions in Section 25390.9.)



25390.6

(a) Any costs paid from the fund pursuant to paragraphs (1) and (4) of subdivision (c) of Section 25390.3 shall be recoverable by the Attorney General, at the request of the administrator of the fund, from any liable person or persons who have not entered into, or are not in compliance with, a written cleanup agreement entered into pursuant to paragraph (3) of subdivision (a) of Section 25390.4 that provides for the completion of all response actions necessary at the site under the oversight and at the direction of the department or the regional board.

(b) Any potentially responsible party who withholds information required to be submitted under this section, or who submits false information, is subject to a civil penalty of up to twenty-five thousand dollars ($25,000) for each piece of information withheld or for each piece of false information submitted.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999. See operational conditions in Section 25390.9.)



25390.7

A claim for reimbursement under paragraph (1) of subdivision (c) of Section 25390.3 shall not be filed for any of the following:

(a) Sites listed on the National Priorities List pursuant to the federal act (42 U.S.C. Sec. 9605(a)(8)(B)).

(b) Sites remediated pursuant to former Chapter 6.85 (commencing with Section 25396).

(c) Sites, or portions of sites, for which the potentially responsible party has agreed to take all response action required by the department or the regional board at the site, and that agreement is embodied in a written, enforceable settlement agreement, including, but not limited to, a judicial consent decree, entered into prior to January 1, 1999.

(d) Sites, or portions of sites, that have been fully remediated for which the department or the regional board has determined that the response action is complete prior to January 1, 1999. The department or the regional board shall not include operation and maintenance activities in determining whether the response action is complete under this section.

(Amended by Stats. 2012, Ch. 39, Sec. 72. Effective June 27, 2012. See operational conditions in Section 25390.9.)



25390.8

(a) Any costs incurred and payable from the fund by the administrator pursuant to this article shall constitute a claim and lien upon the real property owned by a responsible party which is subject to, or affected by, a response action. A lien established by this subdivision shall have all of the following properties:

(1) The lien shall not exceed the increase in fair market value of the site attributable to the response action at the time of a subsequent sale or other disposition of the site.

(2) The lien shall attach regardless of whether the responsible party property owner is solvent.

(3) The lien shall arise at the time costs to the fund are first incurred by the administrator.

(4) The lien shall be subject to the notice and hearing procedures that due process of the law requires.

(b) Neither the administrator of the fund nor the fund shall be considered a responsible party for a hazardous substance release site because a claim and lien is imposed pursuant to this section.

(c) The lien imposed by this section shall have the force and effect of, and the priority of, a judgment lien upon its recordation in the county in which the property subject to the lien is located. The lien shall contain the legal description of the property, the assessor’s parcel number, and the name of the owner of record, as shown on the latest equalized assessment roll. The lien shall also contain a legal description of the property that is the site of the hazardous substance release, the assessor’s parcel number for that property, and the name of the owner of record, as shown on the latest equalized assessment roll, of that property.

(d) All funds recovered pursuant to this subdivision shall be deposited in the fund.

(Added by Stats. 1999, Ch. 23, Sec. 2. Effective May 26, 1999. See operational conditions in Section 25390.9.)



25390.9

(a) This article shall become operative on the operative date of the statute that does either, or both, of the following:

(1) Appropriates funds to the fund to implement this article.

(2) Establishes a revenue source for the fund.

(b) Notwithstanding subdivision (a), the operation of this article shall be suspended during any fiscal year in which both no funds are appropriated to the fund to implement this article and no revenue source for the fund is operative.

(Amended by Stats. 2000, Ch. 912, Sec. 21. Effective September 29, 2000. Note: This section prescribes ongoing conditions for operation of Article 7.8, commencing with Section 25390.)






ARTICLE 8.5 - Cleanup Loans and Environmental Assistance to Neighborhoods

25395.20

(a)  For purposes of this article, the following definitions shall apply:

(1)  “Account” means the Cleanup Loans and Environmental Assistance to Neighborhoods Account established pursuant to subdivision (b).

(2)  (A)  “Brownfield” means property that meets all of the following conditions:

(i)  It is located in an urban area.

(ii)  It was previously the site of an economic activity that is no longer in operation at that location.

(iii)  It has been vacant or has had no occupant engaged in year-round economically productive activities for a period of not less than the 12 months previous to the date of application for a loan pursuant to this article.

(B)  “Brownfield” does not include any of the following:

(i)  Property listed, or proposed for listing, on the National Priorities List pursuant to the federal act (42 U.S.C. Sec. 9605 (a)(8)(B)).

(ii)  Property that is, or was, owned or operated by a department, agency, or instrumentality of the United States.

(iii)  Property that will be the site of a contiguous expansion or improvement of an operating industrial or commercial facility, unless the property is a brownfield described in subparagraph (C) of paragraph (6).

(3)  “Cleanup and abatement order” means an order issued by a regional board pursuant to Section 13304 of the Water Code.

(4)  “Cleanup Loans and Environmental Assistance to Neighborhoods Program” or “CLEAN” means the loan program established by the department pursuant to Section 25395.22, to finance the performance of actions necessary to respond to the release or threatened release of hazardous material on an eligible property.

(5)  “Economic activity” means a governmental activity, a commercial, agricultural, industrial, or not-for-profit enterprise, or other economic or business concern.

(6)  “Eligible property” means a site that is any of the following:

(A)  A brownfield.

(B)  An underutilized property that is any of the following:

(i)  A property described in clause (v) of subparagraph (D) of paragraph (16).

(ii)  A property located in an enterprise zone established pursuant to the Enterprise Zone Act (Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code), in a project area for which a redevelopment plan has been approved pursuant to Article 4 (commencing with Section 33300) of Chapter 4 of Part 1 of Division 24, or in an eligible area, as determined pursuant to paragraph (2) of subdivision (c) of Section 7072 of the Government Code.

(iii)  A property, the redevelopment of which will result in any of the following:

(I)  An increase in the number of full-time jobs that is at least 100 percent greater than the number of jobs provided by the economic activity located on the property before redevelopment occurred.

(II)  An increase in property taxes paid to the local government that is at least 100 percent greater than the property taxes paid by the property owner before redevelopment occurred.

(III)  Sales tax revenues to the local government that are sufficient to defray the costs of providing municipal services to the property after the redevelopment occurs.

(IV)  Housing for very low, low-, or moderate-income households, as defined in paragraph (2) of subdivision (h) of Section 65589.5 of the Government Code.

(V)  The construction of new or expanded school facilities, public day care centers, parks, or community recreational facilities.

(C)  A brownfield or an underutilized property described in clause (ii) of subparagraph (B) that will be the site of a contiguous expansion of an operating industrial or commercial facility owned or operated by one of the following:

(i)  A small business.

(ii)  A nonprofit corporation formed under the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code) or the Nonprofit Religious Corporation Law (Part 4 (commencing with Section 9110) of Division 2 of Title 1 of the Corporations Code).

(iii)  A small business incubator that is undertaking the expansion with the assistance of a grant authorized by Section 15339.3 of the Government Code or a loan guarantee provided pursuant to Section 14090 of the Corporations Code.

(7)  “Eligible property” does not include any of the following:

(A)  Property listed or proposed for listing on the National Priorities List pursuant to the federal act (42 U.S.C. Sec. 9605 (a)(8)(B)).

(B)  Property that is, or was, owned or operated by a department, agency, or instrumentality of the United States.

(C)  Property that will be the site of a contiguous expansion or improvement of an operating industrial or commercial facility, unless the property meets the criteria specified in subparagraph (C) of paragraph (6).

(8)  (A)  “Hazardous material” means a substance or waste that, because of its physical, chemical, or other characteristics, may pose a risk of endangering human health or safety or of degrading the environment. “Hazardous material” includes, but is not limited to, all of the following:

(i)  A hazardous substance, as defined in Section 25281 or 25316, including the substances specified in Section 25317.

(ii)  A hazardous waste, as defined in Section 25117.

(iii)  A waste, as defined in Section 101075, or as defined in Section 13050 of the Water Code.

(B)  “Hazardous material” does not include undisturbed naturally occurring hazardous material unless it will adversely affect the reasonable use of a property after response action is completed.

(9)  “Implementation costs,” for purposes of the expenditure of any funds pursuant to this article, includes, but is not limited to, the costs of overseeing and reviewing preliminary endangerment assessments and response actions that are financed by a loan issued pursuant to this article, including oversight conducted by a regional board pursuant to Section 25395.28.

(10)  “Investigating site contamination program” means the loan program established by the department pursuant to Section 25395.21 to conduct a preliminary endangerment assessment of a brownfield or an underutilized urban property.

(11)  “Leaking underground fuel tank” has the same meaning as “tank,” as defined in Section 25299.24.

(12)  “No longer in operation” means an economic activity that is, or previously was, located on a property that is not conducting operations on the property of the type usually associated with the economic activity.

(13)  “Project” means any response action, and the planned future development, included in an application for a loan pursuant to Section 25395.22.

(14)  “Property” means real property, as defined in Section 658 of the Civil Code.

(15)  “Small business” means an independently owned and operated business, that is not dominant in its field of operation, that, together with affiliates, has 100 or fewer employees, and that has average annual gross receipts of ten million dollars ($10,000,000) or less over the previous three years, or a business that is a manufacturer, as defined in Section 14837 of the Government Code, with 100 or fewer employees.

(16)  “Underutilized property” means property that meets all of the following conditions:

(A)  It is located in an urban area.

(B)  An economic activity is conducted on the property.

(C)  It is the subject of a proposal for development pursuant to this article.

(D)  One of the following applies:

(i)  The economic activity on the property is irregular or intermittent in nature and uses the property for productive purposes less than four months in any calendar year.

(ii)  The economic activity on the property employs less than 25 percent of the property for productive purposes.

(iii)  The structures, infrastructure, and other facilities on the property are antiquated, obsolete, or in such poor repair that they cannot be used for the purposes for which they were originally constructed and require replacement in order to implement the redevelopment proposal.

(iv)  The economic activity conducted on the property is a parking facility or an activity that offers a similar marginal economic service and the facility or activity will be replaced when the property is redeveloped.

(v)  The property is adjacent to one or more brownfields or underutilized properties that are the subject of a project under this article and its inclusion in the project is necessary in order to ensure that the redevelopment of the brownfield or brownfields or underutilized property or underutilized properties occurs.

(E)  An underutilized property does not include any of the following:

(i)  Property listed or proposed for listing on the National Priorities List pursuant to the federal act (42 U.S.C. Sec. 9605 (a)(8)(B)).

(ii)  Property that is, or was, owned or operated by a department, agency, or instrumentality of the United States.

(iii)  Property that will be the site of a contiguous expansion or improvement of an operating industrial or commercial facility, unless the property is an underutilized property described in subparagraph (C) of paragraph (6).

(17)  “Regional board” means a California regional water quality control board.

(18)  “State board” means the State Water Resources Control Board.

(19)  “Urban area” means either of the following:

(A)  The central portion of a city or a group of contiguous cities with a population of 50,000 or more, together with adjacent densely populated areas having a population density of at least 1,000 persons per square mile.

(B)  An urbanized area as defined in paragraph (2) of subdivision (b) of Section 21080.7 of the Public Resources Code.

(b)  The Cleanup Loans and Environmental Assistance to Neighborhoods Account is hereby established in the General Fund to provide low-interest loans to qualified applicants for the purpose of funding preliminary endangerment assessments and response actions at brownfields and underutilized properties located in the state pursuant to this article, and for any other purpose determined by the department to stimulate the redevelopment of brownfields and underutilized properties, if the department determines that the redevelopment will result in the overall improvement of the community in which the property is located and will provide a reasonable economic or social benefit, in accordance with subdivision (c). All of the following moneys shall be deposited in the account:

(1)  Funds appropriated by the Legislature for the purposes of this article.

(2)  Notwithstanding Section 16475 of the Government Code, any interest earned upon money deposited into the account.

(3)  Proceeds from loan repayments.

(4)  Proceeds from the sale of property pursuant to this article that is the subject of foreclosure or its equivalent, as defined in subdivision (f) of Section 25548.1, and proceeds from the enforcement of any other security interest.

(c)  (1)  Except as provided in paragraph (2), notwithstanding Section 13340 of the Government Code, the money in the account is continuously appropriated without regard to fiscal years to the department for the purpose of providing loans pursuant to Sections 25395.21 and 25395.22 and for the purpose of providing subsidies for environmental insurance pursuant to Article 8.7 (commencing with Section 25395.40), the California Financial Assurance and Insurance for Redevelopment Program.

(2)  The money in the account may be expended by the department, a regional board, the state board, and the agency for the implementation and administration of this article and for implementation and administration of the California Financial Assurance and Insurance for Redevelopment Program (Article 7 (commencing with Section 25395.40)), only upon appropriation by the Legislature in the annual Budget Act or in another measure.

(Amended by Stats. 2004, Ch. 225, Sec. 41. Effective August 16, 2004.)



25395.21

(a)  The department, with the approval of the secretary, shall establish an Investigating Site Contamination Program to provide loans to eligible persons to conduct preliminary endangerment assessments of brownfields and underutilized properties. A loan provided pursuant to this section shall not be used for the cost of a phase I environmental assessment or the department’s oversight of the preparation and approval of the preliminary endangerment assessment.

(b)  The department shall develop a loan application form for an investigating site contamination program loan and shall include, in the form, any provisions that the department considers to be appropriate. The application form shall be signed by the loan applicant and shall be submitted to the department with all of the following documentation:

(1)  The phase I environmental assessment for the property that is the subject of the loan application.

(2)  Information that demonstrates that the property is a brownfield or an underutilized property.

(3)  If the owner of the property that is the subject of the loan application is not the loan applicant, one of the following:

(A)  Documentation that demonstrates that the owner consents to the performance of the preliminary endangerment assessment of the property.

(B)  A copy of an agreement between the property owner and the loan applicant that gives the loan applicant an option to purchase the property.

(C)  If the loan applicant is a local government entity, or a developer or prospective purchaser acting together with a local government entity pursuant to an enforceable agreement, a demonstration to the department that the local government entity, or developer or prospective purchaser acting together with the local government entity pursuant to an enforceable agreement, has legal access to perform the preliminary endangerment assessment at the property, or will have legal access, prior to receiving loan funds.

(4)  Any other information the department deems necessary.

(c)  The department shall determine whether to approve a loan application pursuant to this section based upon the information submitted pursuant to subdivision (b). In making a decision regarding whether to approve a loan application, the department shall approve a loan pursuant to this section for a property only if the department determines the property is a brownfield or an underutilized property.

(d)  The maximum amount of a loan granted pursuant to this section shall not exceed one hundred thousand dollars ($100,000).

(e)  (1)  Except as provided in paragraph (2) and in subdivision (f), upon approval of the loan application by the department, the loan recipient shall execute an agreement with the department to repay the loan over a period not to exceed three years.

(2)  If the loan is to a local government entity, or to a developer or prospective purchaser acting together with a local government entity pursuant to an enforceable agreement, the department may delay the beginning of the loan repayment period.

(3)  Except as provided in paragraph (4), the agreement made pursuant to paragraph (1) shall require that if the loan recipient recovers from a responsible party any costs incurred in taking a response action at the site that is the subject of the loan application, any money so recovered, except for reasonable costs and the fees incurred to recover that money, shall be used first to repay the loan or repay the grant.

(4)  Notwithstanding paragraph (3), a loan recipient is not required to first use the money recovered to repay the loan or grant, if the recipient can demonstrate, to the satisfaction of the department, that the recovered money is necessary to, and is being applied to, the total environmental remediation of the property, and that the total of the recovered money and the loan amount does not exceed the cost of remediation.

(f)  If a loan recipient who is not the owner of the property and the department determine, after the completion of the preliminary endangerment assessment, that the sum of the cost of remediation and the property purchase price makes the redevelopment of the property not economically feasible, the department may waive the repayment of up to 75 percent of the loan, and the amount waived shall be deemed a grant to the loan recipient. If the department waives the repayment of part of the loan, the recipient shall repay the remaining portion of the loan within one year of that waiver.

(g)  Upon approval of a loan, the recipient shall enter into an agreement with the department for the department to provide regulatory oversight of the preparation and approval of the preliminary endangerment assessment.

(h)  Notwithstanding any requirement of this division regarding cost recovery or reimbursement for oversight costs, a loan recipient is not liable for paying the department’s cost associated with the oversight of the preparation and approval of the preliminary endangerment assessment if the department determines there are sufficient funds in the account to reimburse the department for that oversight. If the department determines that the account has insufficient funds to pay for the oversight costs associated with the oversight of the preparation and approval of the preliminary endangerment assessment, the loan recipient shall pay the department the amount of those costs.

(Amended by Stats. 2001, Ch. 548, Sec. 3. Effective October 7, 2001.)



25395.22

(a)  The department, with the approval of the secretary, shall establish a Cleanup Loans and Environmental Assistance to Neighborhoods Program to provide loans to finance the performance of any action necessary to respond to the release or threatened release of hazardous material at an eligible property. A recipient of a loan to perform an action to respond to a release or threatened release of a hazardous material at an eligible property that is granted pursuant to this section may also use the loan funds to pay the premium for environmental insurance products to facilitate the development of the site, if the insurance company has an A.M. Best Financial Strength Rating of A+ or better and an A.M. Best Financial Size Category of FSC X or larger and is authorized to offer environmental insurance in California. The department shall take those necessary actions to promote the use of loans under the CLEAN program by local governments. A loan provided pursuant to this section shall not be used to pay for a phase I environmental assessment, a preliminary endangerment assessment, the department’s oversight of actions necessary to respond to the release or threatened release of hazardous material at an eligible property, or any operation and maintenance activity at a site.

(b)  The department shall develop an application form for a loan under the CLEAN program and shall include, in the form, any provisions that the department determines to be appropriate to carry out the CLEAN program. The application shall be signed by the loan applicant and shall be accompanied by all of the following:

(1)  A preliminary endangerment assessment that has been approved by the department, or an environmental assessment with equivalent information, that discloses the presence of a release or threatened release of a hazardous material at the property at concentrations that may pose a risk to public health and safety and the environment.

(2)  The name and address of the project coordinator for the site and the résumé of the coordinator that demonstrates that the coordinator possesses the requisite qualifications to manage the response action at the site.

(3)  Documentation that the property is an eligible property and, if the department has implemented the priority scoring system set forth in Section 25395.23, sufficient information to enable the department to determine the priority score for the property.

(4)  Documentation that the planned future development of the site is consistent with the current and reasonably foreseeable future land uses of the property.

(5)  If the owner of the eligible property that is the subject of the loan application is not the loan applicant, one of the following:

(A)  Documentation that demonstrates that the owner agrees to use the property as a security interest for the loan to finance necessary response action at the property.

(B)  A copy of an agreement between the property owner and the loan applicant that gives the loan applicant an option to purchase the property.

(C)  If the loan applicant is a local government entity, or a developer or prospective purchaser acting in concert with a local government entity pursuant to an enforceable agreement, a demonstration to the department that the local government entity, or developer or prospective purchaser acting in concert with a local government entity pursuant to an enforceable agreement, has legal access to perform any action necessary to respond to the release or threatened release of hazardous material at an eligible property, or will have legal access, prior to receiving loan funds.

(6)  Any other information the department deems necessary.

(Amended by Stats. 2001, Ch. 548, Sec. 4. Effective October 7, 2001.)



25395.23

(a)  The department, after consultation with the secretary, the Secretary of Business, Transportation and Housing, and the Director of the Office of Planning and Research, may approve loan applications submitted pursuant to Section 25395.22. The department may approve a loan only for those response actions necessary to address a release or threatened release of a hazardous material at an eligible property.

(b)  If the department determines, based on estimates of the number of loan requests that will be submitted in any fiscal year and the amount of loan funds that will be available during that fiscal year, that sufficient funding to meet the demand for loans will not be available, the department shall establish a system for ranking loan applications based on priority scores. Priority scores shall be calculated for each loan application by scoring the project that is the subject of the loan application using scales that measure the factors listed in subdivision (c). The department shall approve loans for a project based on its priority scores.

(c)  The system for ranking loan applications pursuant to subdivision (b) shall establish priority scores for projects that are the subjects of the loan applications using scales that measure all of the following factors:

(1)  The degree of community support expressed for the project, including, but not limited to, letters of support from local governmental entities, state or local elected officials, community leaders, and the general public.

(2)  Financial support for the project provided at the local level, including grants or other subsidies, and funding provided by the issuance of bonds pursuant to the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Division 2 of Part 1 of Title 5 of the Government Code) or financing under the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24).

(3)  The potential for the project to provide additional protection of the public health and safety.

(4)  The potential for the project to enhance strategic community development, including, but not limited to, all of the following:

(A)  The creation of new jobs.

(B)  Generation of additional tax revenue.

(C)  The likelihood that the project will stimulate additional redevelopment in adjacent areas.

(D)  The degree to which implementation of the project will improve local property values.

(E)  The degree to which implementation of the project will result in the development of new parks.

(F)  The extent to which the project may have a beneficial effect on the construction of new schools.

(G)  The extent to which the project will result in the construction of affordable inner-city housing.

(H)  The potential for the project to have a beneficial impact on existing local and regional infrastructure or projected infrastructure needs, or otherwise promote infill development.

(5)  The economic viability of the project, including, but not limited to, an analysis of the current value of the property as compared to its projected value after all necessary response actions have been completed.

(6)  The ability of the loan applicant to successfully perform the response action at the site and repay the loan if funding is provided.

(7)  The geographic location of the project, taking into consideration the number and amounts of loans approved for projects located in that area, as compared to those approved for other needy areas throughout the state.

(8)  The degree of likelihood that the response action would not be completed if a loan pursuant to Section 25395.22 is not made, including whether any necessary response action is already being paid for by a responsible party pursuant to an administrative order, an agreement issued or entered into with a federal, state, or local agency, a judicial order, or a consent decree.

(9)  The ability to obtain conventional financing absent a loan under this program.

(Amended by Stats. 2004, Ch. 225, Sec. 42. Effective August 16, 2004.)



25395.24

(a)  The department may approve all, or part of, a loan request pursuant to Section 25395.23, except the maximum amount of a loan approved pursuant to Section 25395.23 shall not exceed two million five hundred thousand dollars ($2,500,000).

(b)  The department shall not approve a loan pursuant to Section 25395.23 if the total debt against the eligible property subject to the release or threatened release of a hazardous material on which the response action will be taken exceeds 80 percent of the estimated value of the property after all necessary response actions are complete.

(Added by Stats. 2000, Ch. 912, Sec. 23. Effective September 29, 2000.)



25395.25

Upon the approval of a loan pursuant to Section 25395.23, the loan recipient shall do all of the following:

(a)  Enter into an agreement with the department to repay the loan over a period of not more than seven years. If the loan is to a local government entity, or to a developer or prospective purchaser acting together with a local government entity pursuant to an enforceable agreement, the department may delay the beginning of the loan repayment period.

(1)  The agreement shall include those terms and conditions that the department deems appropriate.

(2)  (A)  The agreement shall require that if the loan recipient recovers from a responsible party any costs incurred in taking a response action at the site that is the subject of the response action pursuant to the agreement, the loan recipient shall use the recovered money, except for reasonable costs and the fees incurred to recover that money, first to satisfy the loan.

(B)  Notwithstanding subparagraph (A), a loan recipient is not required to first use the money recovered to repay the loan or grant if the recipient can demonstrate, to the satisfaction of the department, that the recovered money is necessary to, and is being applied to, the total environmental remediation of the property, and that the total of the recovered money and the loan amount does not exceed the cost of remediation.

(b)  (1)  Enter into an agreement with the department or with the regional board or state board pursuant to Section 25395.28 for the oversight and approval of the response action at the site. This agreement shall include any necessary conditions and assurances to ensure that post-completion, ongoing operation and maintenance activities, and any necessary institutional controls on future uses of the property, are complied with. This agreement shall be provided to the department before the department may release any loan funds to the loan recipient.

(2)  Notwithstanding any requirement of this division regarding cost recovery or reimbursement for oversight costs, a loan recipient is not liable for paying the department’s costs pursuant to this article or the regional board’s or state board’s costs pursuant to Section 25395.28 associated with the oversight of the response action at the site subject to the agreement, if the department determines there are sufficient funds in the account to reimburse the department’s costs pursuant to this article or the regional board’s or state board’s costs pursuant to Section 25395.28 for that oversight. If the department determines that the account has insufficient funds to pay for the oversight costs associated with the oversight of the response action at the site subject to the agreement, the loan recipient shall pay the department’s costs pursuant to this article or the regional board’s or state board’s costs pursuant to Section 25395.28 for the amount of those costs.

(c)  (1)  Except as provided in paragraph (2), obtain secured creditor insurance, as defined in subdivision (k) of Section 25395.40, from the insurance company selected by the secretary pursuant to subdivision (b) of Section 25395.41, or comparable insurance from any insurance company with an A.M. Best Financial Strength Rating of A+ or better and an A.M. Best Financial Size Category of FSC  X or larger that is authorized to offer environmental insurance in California. This insurance shall be obtained before the department may release any loan funds to the loan recipient.

(2)  The secretary may waive the requirement of paragraph (1) to obtain insurance or any specific insurance coverage if either of the following apply:

(A)  No money is available for the environmental insurance subsidies authorized pursuant to Section 25395.42.

(B)  The secretary determines that the scope of the response action is limited and the cost of the premiums of the prenegotiated package of environmental insurance products equals or exceeds the estimated response action costs, or is otherwise not commercially feasible.

(Amended by Stats. 2001, Ch. 549, Sec. 3. Effective January 1, 2002.)



25395.26

(a)  A loan approved pursuant to Section 25395.23 shall be secured by the property subject to the release or threatened release of the hazardous material on which the response action will be taken or by another form of security that the department determines will adequately protect the state’s interest. The department shall obtain an appropriate security interest in the property or other alternative form of security approved by the department. The department may foreclose on property, or the alternative form of security approved by the department, that is subject to a security interest pursuant to this section. Any funds received through a foreclosure or through the enforcement of any other security interest pursuant to this article shall be deposited in the account.

(b)  The state, the secretary, the department, and the account are not liable under any state or local statute, regulation, or ordinance because the department holds the security interest identified in subdivision (a) or because the department acquired property through foreclosure or its equivalent in satisfaction of a loan issued pursuant to this article.

(c)  Chapter 6.96 (commencing with Section 25548) does not apply to the state, the secretary, the department, the agency, or the account with regard to a loan secured pursuant to subdivision (a).

(d)  (1)  Notwithstanding any other provision of law, no approval or review shall be required from the Department of General Services to obtain any security interest or exercise any rights, including, but not limited to, foreclosure, under any security interest or other agreement made pursuant to this article.

(2)  The acquisition of a property pursuant to this article through foreclosure or its equivalent is not subject to Article 2 (commencing with Section 14660) of Chapter 2 of Part 5.5 of Division 3 of Title 2 of the Government Code.

(3)  The department shall promptly dispose of any property acquired through the exercise of any security interest pursuant to this article at the property’s current market value and the disposal of this property is exempt from Section 11011.1 of the Government Code and Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code.

(e)  This article shall not be construed to limit, extend, or affect local land use and zoning authority.

(Amended by Stats. 2001, Ch. 548, Sec. 6. Effective October 7, 2001.)



25395.27

(a)  (1)  Except as provided in subdivisions (a) and (b) of Section 25395.28, any response action carried out under this article shall be conducted in accordance with the requirements of this chapter and Chapter 6.65 (commencing with Section 25260). However, for purposes of Section 25262, the administering agency for any site that is the subject of a loan under this article shall either be the department pursuant to this article, or a regional board, the state board, or a local oversight program agency under contract with the state board pursuant to Section 25395.28, and a person shall not request that a different agency be designated as an administering agency for the site under Chapter 6.65 (commencing with Section 25260).

(2)  For purposes of this section, the Site Designation Committee created by Section 25261 is not required to meet and formally designate the department, a regional board, the state board, or a local oversight program agency under contract with the state board, as specified in Section 25395.28, as the administering agency pursuant to Section 25262 for a site that is the subject of a loan under this article. Upon the approval of a loan under Section 25395.23, the department shall notify the Site Designation Committee of the administering agency for the site.

(b)  For sites that are the subject of a loan under this article, all references in this chapter to a hazardous substance shall be deemed to be a reference to a hazardous material.

(c)  Except as provided in subdivisions (a) and (b) of Section 25395.28, this chapter shall apply to a site that is the subject of a loan under this article, regardless of whether the site is on the list created pursuant to Section 25356.

(d)  Except as provided in Section 25264, this article shall not be construed to limit the authority of the department, the regional board, or the state board to take any action otherwise authorized under any other provision of law.

(e)  The department shall post, and update at least monthly, a list of loan applications received pursuant to this article on the department’s Internet website. The list shall include the name of the applicant, the location of the property that is the subject of the loan application, the administering agency, and a contact at the department for further information. The department shall also annually post on that website a summary of the response action status for each site with a loan approved under Section 25395.23.

(Repealed and added by Stats. 2001, Ch. 548, Sec. 8. Effective October 7, 2001.)



25395.28

(a)  (1)  Except as provided in paragraph (2) and subdivision (b), upon the request of a regional board or the state board, the administering agency for any site that is the subject of a loan approved under Section 25395.23 shall be a regional board, the state board, or a local oversight program agency under contract with the state board in accordance with Chapter 6.7 (commencing with Section 25280) and Chapter 6.75 (commencing with Section 25299.10), if the property is subject to a release from a leaking underground fuel tank and the release from the leaking underground fuel tank is the principal threat at that property, as determined by the regional board, the state board, and the department.

(2)  If the site specified in paragraph (1) was not subject to oversight by a local oversight program agency prior to the date the loan application was submitted to the department pursuant to Section 25395.22, the regional board shall serve as the administering agency.

(3)  Any response action for a property subject to this subdivision for a leaking underground fuel tank shall be carried out under Chapter 6.65 (commencing with Section 25260), Chapter 6.7 (commencing with Section 25280), and Chapter 6.75 (commencing with Section 25299.10).

(b)  (1)  Upon the request of a regional board, the regional board shall be the administering agency for a property specified in subdivision (a), if the site is subject to one or more of the following orders or agreements under Division 7 (commencing with Section 13000) of the Water Code prior to the date the loan application was submitted to the department pursuant to Section 25395.22:

(A)  A cleanup and abatement order.

(B)  Other cleanup order issued by a regional board.

(C)  A written voluntary agreement with a regional board.

(2)  Any response action for a site subject to this subdivision shall be carried out pursuant to Chapter 6.65 (commencing with Section 25260).

(c)  Notwithstanding subdivisions (a) and (b), the regional board and the state board, in consultation with the department, may request the department to be the administering agency for a property subject to this section.

(d)  Notwithstanding subdivision (b), if a regional board has issued a cleanup order or entered into a written voluntary agreement under Division 7 (commencing with Section 13000) of the Water Code for a site and the department has issued an order or entered into an enforceable agreement under Chapter 6.5 (commencing with Section 25100) or Chapter 6.8 (commencing with Section 25300), the regional board and the department shall consult and determine which agency shall be the administering agency for the site under this article.

(e)  The department shall provide a written notice of the receipt of a loan application under Section 25395.22, including the name and address of the loan applicant and the location of the property, to both of the following:

(1)  A regional board for any property within that regional board’s jurisdiction.

(2)  The state board for any property that contains a leaking underground fuel tank.

(f)  The regional board or state board shall respond with a written notice to the department within 20 working days after receipt of the notice or information provided pursuant to subdivision (e) indicating whether the regional board or a local oversight program agency under contract with the state board will oversee the response action pursuant to this section. If the regional board or state board does not provide this notice within that time period, the regional board or state board shall be deemed to have elected not to oversee the response action.

(g)  (1)  If a regional board or a local oversight program agency under contract with the state board oversees a response action pursuant to this section, the department shall reimburse the regional board or state board from the account for oversight costs, if all of the following occur:

(A)  The department determines, pursuant to paragraph (2) of subdivision (b) of Section 25395.25, that there are sufficient funds in the account.

(B)  The department receives the report required upon completion of the response action under subdivision (i).

(C)  The regional board or a local oversight program agency under contract with the state board, as appropriate, certifies that it is not eligible to be reimbursed for oversight costs from any other fund or account, including, but not limited to, the Underground Storage Tank Cleanup Fund pursuant to Chapter 6.75 (commencing with Section 25299.10).

(2)  If the department determines pursuant to paragraph (2) of subdivision (b) of Section 25395.25 that the account has insufficient funds, the regional board or state board shall recover its oversight costs from the loan recipient, and the department shall not be liable for these oversight costs.

(h)  If a regional board or a local oversight program agency under contract with the state board oversees a response action pursuant to this section, the recipient of a loan approved pursuant to Section 25395.23 shall enter into an agreement with the regional board or the state board under paragraph (1) of subdivision (b) of Section 25395.25 for the oversight and approval of the response action at the site, prior to the release of loan funds by the department. The agreement shall meet the requirements specified in the regulations adopted pursuant to Section 25395.29.

(i)  If the regional board or a local oversight program agency under contract with the state board serves as the administering agency pursuant to this section, the regional board or the state board shall do both of the following:

(1)  Annually provide information to the department about the status of the response action, including any response action decision document that includes limitations on land use or other institutional controls.

(2)  Notify the department upon completion of the response action.

(j)  This section does not apply to any site subject to Chapter 1 (commencing with Section 17210) of Part 10.5 of Division 1 of Title 1 of the Education Code.

(Added by Stats. 2001, Ch. 548, Sec. 9. Effective October 7, 2001.)



25395.29

(a)  The department may adopt regulations to implement this article as emergency regulations. The Office of Administrative Law shall consider those regulations to be necessary for the immediate preservation of the public peace, health and safety, and general welfare for purposes of Section 11349.6 of the Government Code. Notwithstanding the 120-day limitation in subdivision (e) of Section 11346.1 of the Government Code, the emergency regulations adopted or amended pursuant to this subdivision shall be repealed 180 days after the effective date of the regulations, unless the secretary or the department readopts those regulations, in whole or in part, in compliance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b)  The department may adopt emergency regulations to implement the changes made by the act of the 2001–02 Regular Session of the Legislature that amends this section. Notwithstanding the 120-day limitation specified in subdivision (e) of Section 11346.1 of the Government Code, the emergency regulations adopted or amended pursuant to this subdivision shall be repealed 180 days after the effective date of the regulations, unless the secretary or the department readopts those regulations, in whole or in part, in compliance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The Office of Administrative Law shall consider the regulations adopted pursuant to this subdivision, to be necessary for the immediate preservation of the public peace, health and safety, and general welfare for purposes of Section 11349.6 of the Government Code.

(Amended by Stats. 2001, Ch. 548, Sec. 10. Effective October 7, 2001.)



25395.30

The following persons are not eligible to apply for a loan under this article:

(a)  A person who has been convicted of a felony or misdemeanor involving the regulation of hazardous materials, including, but not limited to, a conviction of a felony or misdemeanor under former Section 25395.13.

(b)  A person who has been convicted of a felony or misdemeanor involving moral turpitude, including, but not limited to, the crimes of fraud, bribery, the falsification of records, perjury, forgery, conspiracy, profiteering, or money laundering.

(c)  A person who is in violation of an administrative order or agreement issued by or entered into with any federal, state, or local agency that requires response action at a site or a judicial order or consent decree that requires response action at a site.

(d)  A person who knowingly made a false statement regarding a material fact or knowingly failed to disclose a material fact in connection with an application submitted to the secretary under this article.

(Amended by Stats. 2012, Ch. 39, Sec. 74. Effective June 27, 2012.)



25395.31

The rate of interest to be applied to loans made pursuant to this article shall be the same rate earned on investments in the Surplus Money Investment Fund during the loan repayment period. If a loan recipient defaults on a loan, the rate of interest to be applied to the loan shall be 10 percent from the date of default, or whatever greater rate is reflected in the agreement entered into pursuant to subdivision (a) of Section 25395.25.

(Added by Stats. 2000, Ch. 912, Sec. 23. Effective September 29, 2000.)



25395.32

On or before January 10 of each year when a loan under this article is made or repaid during the previous fiscal year, the secretary shall report to the Joint Legislative Budget Committee and to the chairs of the appropriate policy committees of the Senate and the Assembly, and shall post on the Internet web site of the agency, all of the following:

(a) The number and dollar amount of loans approved pursuant to Section 25395.21, the number and dollar amount of those loans that have been repaid, and, the number and dollar amount of those loans that are in default.

(b) The number and dollar amount of loans waived pursuant to subdivision (f) of Section 25395.21.

(c) The number and dollar amount of loans approved pursuant to Section 25395.23, the number and dollar amount of those loans that have been repaid, and the number and dollar amount of those loans that are in default.

(d) The number of preliminary endangerment assessments completed pursuant to agreements entered into under this article.

(e) The number of sites where necessary response actions have been completed pursuant to agreements entered into under this article.

(Amended by Stats. 2004, Ch. 644, Sec. 12. Effective January 1, 2005.)






ARTICLE 8.6 - Revolving Loans Fund

25395.35

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) “Brownfield site” has the same meaning as defined in Section 9601 of Title 42 of the United States Code.

(b) “Brownfield law” means the Small Business Liability Relief and Brownfields Revitalization Act of 2002 (Public Law 107-117) as amending the federal act.

(c) “Federal Trust Fund” means the Federal Trust Fund established pursuant to Section 16360 of the Government Code.

(d) “Fund” means the Revolving Loans Fund established pursuant to this article.

(Added by Stats. 2008, Ch. 760, Sec. 9. Effective September 30, 2008.)



25395.36

(a) The Revolving Loans Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, all moneys in the fund shall be continuously appropriated, without regard to fiscal year, to the department for expenditure in accordance with this chapter. The department is the state agency responsible for administering the fund.

(b) All of the following moneys shall be deposited in the fund:

(1) Notwithstanding Section 25173.6, moneys received pursuant to the brownfield law and transferred to the fund from the Federal Trust Fund.

(2) The amounts collected for loan services.

(3) Interest payments.

(4) Principal repayments.

(5) Notwithstanding Section 16475 of the Government Code, any interest earned upon the moneys deposited in the fund.

(c) The department may expend the moneys in the fund only for the purposes authorized by the brownfield law, as specified in subsection (k) of Section 9604 of Title 42 of the United States Code, including providing financial assistance for both of the following:

(1) Issuing loans for response actions to eligible brownfield sites.

(2) Making subgrants for response actions to eligible brownfield sites.

(d) Any repayment of fund moneys, including interest payments, and all interest earned on, or accruing to, any moneys in the fund, that are deposited in the fund, as provided in subdivision (b), shall be available, in perpetuity, for expenditure for the purposes and uses authorized by the brownfield law.

(Added by Stats. 2008, Ch. 760, Sec. 9. Effective September 30, 2008.)






ARTICLE 8.7 - California Financial Assurance and Insurance for Redevelopment Program

25395.40

For the purposes of this article, the following definitions shall apply:

(a)  “CLEAN Program” means the Cleanup Loans and Environmental Assistance to Neighborhoods Program established pursuant to Section 25395.22.

(b)  “Cost overrun insurance” means insurance that covers some, or all of the response costs caused by a known pollution condition at a site, that exceed the estimated response action costs that have been accepted and approved by the insurer, based on information from the department and other relevant sources at the time the insurance is first obtained.

(1)  Cost overrun insurance shall, at a minimum, provide for all of the following:

(A)  The response costs in excess of the estimated response action costs that have been accepted and approved by the insurer.

(B)  A policy period of sufficient length to cover the duration of the response activities, not including post-completion operation and maintenance.

(C)  A self-insured retention amount not to exceed 25 percent of the estimated response action costs that have been accepted and approved by the insurer.

(c)  “Eligible property” has the same meaning as defined in paragraph (6) of subdivision (a) of Section 25395.20.

(d)  “Environmental insurance” means insurance intended to limit the liability associated with the discovery and cleanup of a hazardous materials release, including secured creditor insurance, pollution liability insurance, and cost overrun insurance, and any other insurance product that the secretary selects to be provided pursuant to Section 25395.41.

(e)  “Estimated response action costs” means the projected costs of taking a response action in implementing an approved removal action work plan or remedial action plan prepared to address a pollution condition at a site.

(f)  “FAIR” means the Financial Assurance and Insurance for Redevelopment Program created pursuant to this article.

(g)  “Hazardous material” means a substance or waste that, because of its physical, chemical, or other characteristics, may pose a risk of endangering human health or safety or of degrading the environment. “Hazardous material” includes, but is not limited to, all of the following:

(1)  A hazardous substance, as defined in Section 25281 or 25316, including the substances specified in Section 25317.

(2)  A hazardous waste, as defined in Section 25117.

(3)  A waste, as defined in Section 101075, or as defined in Section 13050 of the Water Code.

(h)  “Insurance company” means an insurance company authorized in California to offer environmental insurance and that has an A.M. Best Financial Strength Rating of A+ or better and an A.M. Best Financial Size Category of FSC  X or larger.

(i)  “Pollution condition” means a release or threatened release of a hazardous material and any resulting impact upon the environment.

(j)  (1)  “Pollution liability insurance” means insurance that covers damages caused by a pollution condition from, or at, a site that is preexisting and unknown, or was otherwise unknown at the time the insurance is first obtained, and, at a minimum, provides for all of the following:

(A)  A minimum policy period of five years after the completion of remediation activities, not including post-completion operation and maintenance.

(B)  A duty to defend and pay for defense costs in an amount at least up to the amount of coverage available under the policy, irrespective of whether an administrative or judicial order requires the insured to compensate any party or pay for the damages, so long as there already exists a reasonably quantifiable legal obligation to pay those damages.

(2)  For purposes of this subdivision, “damages” means either of the following:

(A)  Property damage incurred at a site as an unforeseen and unexpected result of a pollution condition.

(B)  Bodily injury, property damage, and response action costs sustained or incurred by a third party as a result of a pollution condition at a site.

(3)  For purposes of this subdivision, “damages” includes the property damage, bodily injury, and response costs specified in paragraph (2), irrespective of whether an administrative or judicial order requires the insured to compensate any party or pay for the property damage, bodily injury, or response costs, so long as there exists a reasonably quantifiable legal obligation to pay for those damages.

(k)  “Secured creditor insurance” means insurance made available to an insured that covers all of the following:

(1)  Response costs at a site incurred by the lender after a default by the borrower or foreclosure by the lender that occurs as a result of a pollution condition at the site, and the costs are reasonably necessary to remediate the site for its intended use so that it can be sold.

(2)  Damages or other liability for a pollution condition at a site incurred by a lender as a result of that lender exercising a foreclosure option.

(3)  Loss or damages incurred by a lender as a result of a borrower’s inability to satisfy a loan obligation or due to the existence of an unforeseen and unexpected pollution condition.

(4)  A duty to defend and pay for defense costs in an amount at least up to the amount of coverage available under the policy, irrespective of whether an administrative or judicial order requires the insured to compensate any party or pay for the loss, damages, or liability, so long as there exists a reasonably quantifiable legal obligation to pay damages.

(l)  “Self-insured retention amount” means response action costs in excess of the estimated response action costs that have been accepted and approved by the insurer that the insured is obligated to pay before being eligible to make a claim of an insurer under a cost overrun insurance policy.

(m)  “Unforeseen and unexpected response action costs” means those costs that exceed the estimated response action costs.

(Added by Stats. 2001, Ch. 549, Sec. 4. Effective January 1, 2002.)



25395.41

(a)  The secretary shall solicit proposals for a package of environmental insurance products from insurance companies through a competitive bidding process. The request for proposal prepared by the secretary shall identify the objectives of this article and the specific types and coverage limits of the insurance products desired, including endorsements and exclusions. The request for proposal shall require that the proposal allow a purchaser the opportunity to pay for additional coverage without losing the lower transaction costs structure of the prenegotiated policy. The secretary shall hold at least one public workshop in both the northern and the southern part of the state to present and solicit comments on the request for proposal prior to receiving any proposals.

(b)  (1)  The secretary shall evaluate the extent to which each proposal submitted pursuant to subdivision (a) meets the objectives of the request for proposal and shall also evaluate each proposal and interested party using all of the following factors:

(A)  Product pricing.

(B)  Claims history.

(C)  Underwriting history.

(D)  Company financial strength and size.

(E)  Scope of policy coverages, including endorsements and exclusions.

(F)  Marketing and distribution of the insurance products.

(G)  Any other factor that the secretary determines will affect the ability of the selected insurance company to meet the requirements of this article and provide the environmental insurance products in the most effective and efficient manner and at the least cost to the state and to persons seeking that insurance.

(2)  The secretary shall select one or more insurance companies that have submitted a proposal pursuant to subdivision (a) to be the exclusive state-designated provider of environmental insurance under this article for a period of three years from the date of selection. The secretary shall select a company that, in his or her determination, has submitted a proposal that best meets the requirements of this article and the objectives stated in the request for proposal at the best possible price. Every three years, the secretary shall repeat the competitive bidding process specified in this section.

(c)  An insurance company selected to provide prenegotiated environmental insurance products pursuant to subdivision (b) shall offer this prenegotiated package of insurance products to any interested recipient of a loan under the CLEAN Program. The insurance company shall also offer the environmental insurance products made available under this article to any other person who conducts a response action in the state.

(d)  The secretary shall implement this section in consultation with representatives of other appropriate state agencies, including the Business, Transportation and Housing Agency, the Office of Planning and Research, the Pollution Control Financing Authority, the Department of Insurance, the state board, the department, and with other interested parties, including developers, lenders, insurers, and representatives from environmental organizations. The secretary shall implement this section in a manner that is consistent with the requirements for state procurement of services set forth in Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code.

(Amended by Stats. 2004, Ch. 225, Sec. 43. Effective August 16, 2004.)



25395.42

(a)  The secretary shall expend the funds from the Cleanup Loans and Environmental Assistance to Neighborhoods Account established pursuant to Section 25395.20 that are made available in the annual Budget Act for expenditure to subsidize the cost of the environmental insurance products offered by the insurance company selected pursuant to subdivision (b) of Section 25395.41, in accordance with subdivision (b).

(b)  The secretary shall provide the following subsidies, in accordance with the application process specified in Section 25395.43, from the funds made available pursuant to subdivision (a):

(1)  Up to 50 percent of the cost of the premiums for the environmental insurance products provided pursuant to subdivision (c) of Section 25395.41.

(2)  (A)  Up to 80 percent of the self-insured retention amount of the cost overrun insurance provided pursuant to subdivision (c) of Section 25395.41, up to a maximum of five hundred thousand dollars ($500,000).

(B)  The secretary may expend the funds available to pay a portion of the self-insured retention amount of the cost overrun insurance provided pursuant to subdivision (b) of Section 25395.41 only under all of the following conditions:

(i)  The insured demonstrates that it exercised reasonably prudent business judgment in insuring the cost overrun, consistent with an attempt to minimize the incurred costs, and incurred the costs through no fault of its own.

(ii)  The insured pays, at a minimum, the first 20 percent of the self-insured retention amount.

(iii)  The secretary determines that the amount of the payment is in the best interests of the state, taking into account the environmental and economic benefits of the specified project, as compared to the benefit of conserving funds for assistance at other sites.

(Added by Stats. 2001, Ch. 549, Sec. 4. Effective January 1, 2002.)



25395.43

(a)  Any person who is conducting a response action at an eligible property under the oversight of the department or a regional board and who purchases the prenegotiated environmental insurance products from the insurance company selected pursuant to subdivision (b) of Section 25395.41 may apply to the secretary for the subsidies that are made available pursuant to Section 25395.42. To the extent that the funds that are made available in the annual Budget Act for expenditure to subsidize the cost of the environmental insurance products provided pursuant to this article are available, an applicant is eligible for a subsidy in the order in which the applicant’s application is received.

(b)  An applicant for a subsidy made available pursuant to Section 25395.42 shall provide the secretary with all information necessary to demonstrate to the secretary that the applicant is eligible to receive a subsidy.

(c)  The state and the Cleanup Loans and Environmental Assistance to Neighborhoods Account do not have any obligation to provide funds to any person that applies for a subsidy pursuant to this article. The secretary shall provide an applicant with a subsidy only to the extent that money in the Cleanup Loans and Environmental Assistance to Neighborhoods Account established pursuant to Section 25395.20 has been reserved in the annual Budget Act for the purpose of providing environmental insurance and the money that has been reserved for this purpose is available.

(Added by Stats. 2001, Ch. 549, Sec. 4. Effective January 1, 2002.)



25395.44

(a)  Notwithstanding any other provision of law, the agency, the secretary, the state, their respective employees and agents, and any of the state’s other political subdivisions or employees thereof, shall not be liable to any person for any of the following:

(1)  Any acts or omissions by the agency, the secretary, the state, their respective employees and agents, and any of the state’s other political subdivisions or employees thereof, in implementing this article.

(2)  Any acts or omissions by an insurance company selected to provide prenegotiated environmental insurance products pursuant to subdivision (b) of Section 25395.41.

(3)  Any acts or omissions by any person that purchases a prenegotiated environmental insurance product made available pursuant to this article.

(b)  The immunity from liability set forth in subdivision (a) specifically includes, but is not limited to, immunity if an insurance company selected to provide prenegotiated environmental insurance products pursuant to subdivision (b) of Section 25395.41 does any of the following:

(1)  Cancels, rescinds, or otherwise terminates its contract with the secretary.

(2)  Fails, for any reason, to compensate an insured for a loss covered by a policy.

(3)  Delays payment to an insured, or otherwise breaches a duty or covenant imposed by law or required by a policy or contract with an insured that purchased an environmental insurance product pursuant to this article.

(c)  The immunity set forth in this section is in addition to other immunities and defenses otherwise available to the agency, the secretary, the state, their respective employees and agents, and any of the state’s political subdivisions and employees thereof.

(d)  In implementing this article, the agency, the secretary, the state, their respective employees and agents, and any of the state’s other political subdivisions and employees thereof, may not:

(1)  Be construed to be an insurer, as defined in Section 23 of the Insurance Code, an insurance agent, as defined in Sections 31 and 1621 of the Insurance Code, an insurance solicitor, as defined in Sections 34 and 1624 of the Insurance Code, or an insurance broker, as defined in Sections 33 and 1623 of the Insurance Code.

(2)  Be construed to be transacting insurance, as defined in Section 35 of the Insurance Code.

(3)  Be required to obtain a license or other authorization pursuant to any provision of the Insurance Code.

(Repealed and added by Stats. 2002, Ch. 999, Sec. 52. Effective January 1, 2003.)



25395.45

The agency may adopt regulations to implement this article pursuant to this section. The regulations adopted to implement this article shall be deemed to be emergency regulations for purposes of Section 11346.1 of the Government Code. Notwithstanding the 120-day limit specified in subdivision (e) of Section 11346.1 of the Government Code, those emergency regulations may remain in effect for up to 180 days.

(Added by Stats. 2001, Ch. 549, Sec. 4. Effective January 1, 2002.)









CHAPTER 6.82 - California Land Reuse and Revitalization Act of 2004

ARTICLE 1 - Legislative Findings and Intent

25395.60

The Legislature finds and declares all of the following:

(a) There are thousands of properties in the state where redevelopment has been hindered due to real or perceived hazardous materials contamination. Cleaning up these sites and returning them to productive use will benefit the communities in which they are located and the state as a whole.

(b) Contamination of property in the state has hampered redevelopment, which in turn has limited job creation, economic revitalization, and the full and productive use of the land.

(c) Private developers, local governments, and schools are reluctant to acquire or redevelop these properties due, at least in part, to concerns regarding liability associated with historic contamination. Instead, they focus new development on clean areas that present fewer complications and lower risk of liability.

(d) This has resulted in a multitude of problems, including urban sprawl, decaying inner-city neighborhoods and schools, public health and environmental risks stemming from contaminated properties, lack of development at former manufacturing sites and rural areas in need of economic investment, and reduced tax bases.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.61

It is the intent of the Legislature, in enacting this chapter, to do all of the following:

(a) Establish the cleanup and reuse of these sites in a manner protective of public health and safety and the environment as a priority of the state.

(b) Relieve innocent owners, bona fide prospective purchasers, and owners of property adjacent to contaminated sites of liabilities and responsibilities that should be borne by those who caused or contributed to the contamination.

(c) Encourage process efficiencies that continue to ensure that cleanups are protective of public health and safety and the environment.

(d) Encourage the development and redevelopment of unused or underused properties in urban areas.

(e) Establish a voluntary process for bona fide purchasers, innocent landowners, and contiguous property owners to make certain the extent of their liability, if any, under state law for hazardous materials contamination caused by other persons, without otherwise altering existing state law regarding liability for hazardous materials releases.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.62

This chapter shall be known, and may be cited, as the “California Land Reuse and Revitalization Act of 2004.”

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)






ARTICLE 2 - Definitions

25395.63

The definitions set forth in this article and in Article 6 (commencing with Section 25395.90) shall govern the interpretation of this chapter. If a term is not otherwise defined in this chapter, the definition contained in Chapter 6.8 (commencing with Section 25300) shall apply to that term.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.64

“Agency” means the department, the board, or a regional board.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.65

“All appropriate inquiries” has the following meanings:

(a) Except as provided in subdivision (c), until the date when the standards and practices established by the Administrator of the United States Environmental Protection Agency pursuant to Section 101(35)(B)(ii) of the federal act (42 U.S.C. Sec. 9601(35)(B)(ii)) are adopted and take effect, “all appropriate inquiries” means:

(1) For property acquired on or before December 1, 2000, compliance with American Society for Testing and Materials Standard El527-97 entitled “Standard Practice for Environmental Site Assessment”: Phase 1 Environmental Site Assessment Process.

(2) For property acquired after December 1, 2000, compliance with American Society for Testing and Materials Standard El527-00.

(b) Except as provided in subdivision (c), on and after the date when the standards and practices established by the Administrator of the United States Environmental Protection Agency pursuant to Section 101(35)(B)(ii) of the federal act (42 U.S.C. Sec. 9601(35)(B)(ii)) are adopted and take effect, “all appropriate inquiries” means compliance with those standards, except that any portion of the inquiry that includes the practice of engineering or the practice of geology shall be carried out in conformance with applicable state statutes.

(c) If the property is used solely for residential use and has four or fewer units at the time of acquisition by a nongovernmental or noncommercial entity, “all appropriate inquiries” means that a site inspection and title search does not reveal a basis for further investigation.

(Amended by Stats. 2005, Ch. 22, Sec. 121. Effective January 1, 2006. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.66

“Applicable law” means all of the provisions of the following state statutory and common laws that impose liability on an owner or occupant of property for pollution conditions caused by a release or threatened release of hazardous material on, under, or adjacent to the property:

(a) Title 1 (commencing with Section 3479) of, Title 2 (commencing with Section 3490) of, and Title 3 (commencing with Section 3501) of, Part 3 of Division 4 of the Civil Code.

(b) Chapter 2 (commencing with Section 731) of Title 10 of Part 2 of the Code of Civil Procedure, but not including Section 736 of the Code of Civil Procedure.

(c) Section 5650 of the Fish and Game Code.

(d) Chapter 6.7 (commencing with Section 25280), Chapter 6.75 (commencing with Section 25299.10), and Chapter 6.8 (commencing with Section 25300), of this division.

(e) Chapter 1 (commencing with Section 13000) to Chapter 5 (commencing with Section 13300), inclusive, of Division 7 of the Water Code.

(f) State common law regarding contribution, nuisance, trespass, and equitable indemnity.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.67

“Appropriate care” means either of the following:

(a) The performance of a response action, with respect to hazardous materials found at a site, for which the agency makes the determination specified in paragraph (1) of subdivision (c) of Section 25395.96 and that meets all of the following conditions:

(1) The response action is determined by an agency to be necessary to prevent an unreasonable risk to human health and safety or the environment, as defined in Section 25395.90.

(2) The response action is performed in accordance with a response plan approved by the agency pursuant to Article 6 (commencing with Section 25395.90).

(3) The approved response plan includes a provision for oversight and approval of the completed response action by the agency pursuant to Article 6 (commencing with Section 25395.90).

(b) A determination that no further action is required pursuant to Section 25395.95.

(Amended by Stats. 2005, Ch. 22, Sec. 122. Effective January 1, 2006. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.68

“Board” means the State Water Resources Control Board.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.69

(a) “Bona fide purchaser” means a person, or a tenant of a person, who acquires ownership of a site on or after January 1, 2005, and who establishes all of the following by a preponderance of the evidence:

(1) All releases of the hazardous materials at issue at the site occurred before the person acquired the site, except as described in paragraph (2).

(2) All of the conditions of Section 25395.80 to qualify as a bona fide purchaser have been met.

(3) The person is not potentially liable, or affiliated with any other person who is potentially liable, for the release or threatened release at the site through any of the following circumstances:

(A) Any direct or indirect familial relationship.

(B) Any contractual, corporate, or financial relationship, unless the contractual, corporate, or financial relationship is created by the instrument by which title or possession to the site is conveyed or financed or a contract for the sale of goods or services.

(C) The result of a reorganization of a business entity that was potentially liable for the release or threatened release of hazardous materials at the site.

(b) For purposes of this section, “release” does not include passive migration.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.70

(a) “Contiguous property owner” means a person who owns a site that is adjacent to or otherwise similarly situated with respect to another site that is, or may be, contaminated by a release or threatened release of a hazardous material and that is not owned by that person, and who demonstrates, by a preponderance of the evidence, all of the following:

(1) The person did not cause, contribute, or consent to the release or threatened release.

(2) At the time the person acquired the property, the person made all appropriate inquiries and did not know and had no reason to know of the release or threatened release at the site.

(3) All of the conditions of Section 25395.80 to qualify as a contiguous property owner have been met.

(4) The person is not potentially liable, or affiliated with any other person who is potentially liable, for the release at issue through any of the following circumstances:

(A) Any direct or indirect familial relationship.

(B) Any contractual, corporate, or financial relationship, unless the contractual, corporate, or financial relationship is created by the instruments by which title or possession to the site is conveyed or financed or a contract for the sale of goods or services.

(C) The result of a reorganization of a business entity that was potentially liable for the hazardous materials.

(b) For purposes of this section, “release” does not include passive migration.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.71

“Department” means the Department of Toxic Substances Control.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.72

“Endangerment” means a condition that poses an actual and unreasonable risk to human health and safety arising from actual or threatened exposure to hazardous materials.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.73

“Fair market value” means the price a seller is willing to accept and a buyer willing to pay on the open market and in an arm’s length transaction.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.74

“Hazardous material” has the same meaning as defined in subdivision (d) of Section 25260.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.75

(a) “Innocent landowner” means a person who owns a site, did not cause or contribute to a release or threatened release at the site, meets the conditions to qualify as an “innocent landowner” specified in Section 25395.80, and is any one of the following:

(1) A person who, at the time the person acquired the property, made all appropriate inquiries and did not know and had no reason to know of the release or threatened release at the site.

(2) A government entity that acquired property by escheat, or through any another involuntary transfer acquisition, or through the exercise of eminent domain authority by purchase or condemnation, or by means of a lien arising from delinquent taxes, assessments, or charges.

(3) A person who acquired the property by inheritance or bequest.

(4) A person who qualifies for the defense from liability under Section 107(b) of the federal act (42 U.S.C. Sec. 9607(b)).

(b) For purposes of this section, “release” does not include passive migration.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.76

“Land use control” means a recorded instrument executed pursuant to Section 1471 of the Civil Code that restricts or imposes obligations on the present or future uses or activities on a site, including, but not limited to, recorded easements, covenants, restrictions or servitudes, or any combination thereof.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.77

“Passive migration” means the leaking, leaching or movement of a hazardous material into or through the environment, for which no human activity by the bona fide purchaser, innocent landowner, or contiguous property owner preceded the initial entry of that substance into the environment.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.78

“Regional board” means a California regional water quality control board.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.79

“Release” has the same meaning as defined in Section 25320.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.79.1

“Response plan” means a written plan submitted to an agency pursuant to Section 25395.96.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.79.2

(a) “Site” means real property located in an urban infill area for which the expansion, redevelopment, or reuse may be complicated by the presence or perceived presence of hazardous materials.

(b) “Site” does not include any of the following:

(1) A facility that is listed or proposed for listing on the National Priorities List established under Section 105 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sec. 9605).

(2) A site on the list maintained by the department pursuant to Section 25356.

(3) A site that is solely impacted by a petroleum release from an underground storage tank eligible for reimbursement from the California Underground Storage Tank Cleanup Fund.

(c) For purposes of this section, the following definitions shall apply:

(1) “Infill area” means a vacant or underutilized lot of land within an urban area that has been previously developed or that is surrounded by parcels that are or have been previously developed.

(2) “Urban area” means either of the following:

(A) An incorporated city.

(B) An unincorporated area that is completely surrounded by one or more incorporated cities that meets both of the following criteria:

(i) The population of the unincorporated area and the population of the surrounding incorporated cities is equal to a population of 100,000 or more.

(ii) The population density of the unincorporated area is equal to, or greater than, the population density of the surrounding cities.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)






ARTICLE 3 - Liability

25395.80

For purposes of this chapter, to qualify as a bona fide purchaser, innocent landowner, or contiguous property owner a person shall establish, by a preponderance of the evidence, all of the following conditions:

(a) On or before the date on which the person acquired the site, the person made all appropriate inquiries into the previous ownership and uses of the site.

(b) The person exercises appropriate care with respect to the release or threatened release of hazardous materials at the site.

(c) The person provides full cooperation, assistance, and access to a person who is authorized to conduct response actions or natural resource restoration at the site, including the cooperation and any access necessary for the installation, integrity, operation, and maintenance of complete or partial response actions or natural resource restoration at the site.

(d) The person complies with land use controls established or relied on, in connection with an approved response action at the site, and does not impede the effectiveness or integrity of any aspect of any remedy employed at the site in connection with a response action.

(e) The person complies with all requests for information or an administrative subpoena concerning the release or threatened release of hazardous substances by any agency with jurisdiction under an applicable statute.

(f) The person provides all notices and satisfies reporting requirements required by state or federal law with respect to the discovery or release of hazardous substances at the site.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.81

(a) Except as provided in Section 25395.85, and except as otherwise provided under this section, a bona fide purchaser, innocent landowner, or contiguous property owner who did not cause or contribute to the release at the site, qualifies for the following immunities:

(1) The bona fide purchaser, innocent landowner, or contiguous property owner is not liable under any applicable statute for a claim made by any person, other than an agency, for response costs or other damages associated with a release or threatened release of a hazardous material at the site characterized in the site assessment conducted pursuant to, or a response plan approved pursuant to, Article 6 (commencing with Section 25395.90).

(2) An agency shall not take an action under an applicable statute to require a bona fide purchaser, innocent landowner, or contiguous property owner to take a response action, other than a response action required in an approved response plan, with respect to the hazardous material release at a site that is characterized in the site assessment conducted pursuant to, or a response plan approved pursuant to Article 6 (commencing with Section 25395.90), unless both of the following conditions apply:

(A) The conditions on the property pose an endangerment.

(B) The agency does one of the following:

(i) Makes all reasonable efforts, including taking appropriate administrative enforcement actions, to compel any necessary response action from other potentially responsible parties, and those efforts have been unsuccessful.

(ii) Reasonably determines, after the exercise of reasonable inquiry, that no potentially responsible party exists with sufficient financial resources to perform the required response action at the site.

(b) This section does not modify or limit the existing authority of a state or local agency to impose a condition on the issuance of a discretionary permit relating to the development, use, or occupancy of any site.

(c) The immunities described in this section shall attach when the bona fide purchaser, innocent landowner, or contiguous property owner enters into an agreement with an agency pursuant to Section 25395.92 and shall remain in effect unless one of the following occurs:

(1) The bona fide purchaser, innocent landowner, or contiguous property owner receives a written notice of an unapproved, material deviation from the agreement from the agency.

(2) The bona fide purchaser, innocent landowner, or contiguous property owner or an agency terminates the agreement before a finding of no further action is made pursuant to subdivision (b) of Section 25395.95 or a certificate of completion is issued pursuant to Section 25395.97.

(d) A person who otherwise qualifies for immunity under this chapter and who commits fraud, intentional nondisclosure, or misrepresentation to an agency with respect to any requirement of this chapter, does not qualify as a bona fide purchaser, innocent landowner, or contiguous property owner.

(e) This section does not relieve a bona fide purchaser, innocent landowner or contiguous property owner from reporting, disclosure and notification requirements under any applicable statute.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.82

(a) Notwithstanding Sections 25395.69, 25395.70, and 25395.75, on and after the date when the immunity specified in subdivision (c) of Section 25395.81 attaches, the person shall remain eligible for immunity if a release of hazardous materials at the site during a response action is de minimis and the agency determines that all necessary response actions to address the release have been taken.

(b) Notwithstanding Sections 25395.69, 25395.70, and 25395.75, on and after the date when the immunity specified in subdivision (c) of Section 25395.81 attaches, the person shall remain eligible for immunity if either of the following occur:

(1) Both of the following conditions are met:

(A) A release of hazardous materials that poses an unreasonable risk is discovered before the agency makes a finding of no further action pursuant to Section 25395.95 or issues a certificate of completion pursuant to Section 25395.97.

(B) The release specified in subparagraph (A) is appropriately resolved to the satisfaction of the agency pursuant to paragraph (8) of subdivision (a) of Section 25395.96.

(2) All of the following conditions are met:

(A) A release of hazardous materials that poses an unreasonable risk is discovered after the agency makes a finding of no further action pursuant to Section 25395.95, or issues a certificate of completion pursuant to Section 25395.97.

(B) The innocent landowner, bona fide purchaser, or contiguous property owner did not cause or contribute to the release.

(C) The release specified in subparagraph (A) is appropriately resolved to the satisfaction of the agency pursuant to paragraph (8) of subdivision (a) of Section 25395.96.

(c) Notwithstanding Sections 25395.69, 25395.70, and 25395.75, on and after the date when the immunity specified in subdivision (c) of Section 25395.81 attaches, the person shall remain eligible for immunity obtained pursuant to this chapter with regard to a release that is the subject of a finding of no further action made pursuant to Section 25395.95 or a certificate of completion issued pursuant to Section 25395.97. If the person causes or contributes to a release of a hazardous material, that person shall be responsible for responding to that release in accordance with all applicable statutes.

(d) Notwithstanding Sections 25395.69, 25395.70, and 25395.75, on and after the date when the immunity specified in subdivision (c) of Section 25395.81 attaches to a site and a release of hazardous materials is discovered on or under the site, a response action shall be conducted at the site in accordance with the following:

(1) If the response action is for petroleum related contamination caused predominately by a release from an underground storage tank, the funds in the Underground Storage Tank Cleanup Fund shall, to the extent permissible by law, be used in accordance with Section 25299.51.

(2) If the response action is for a hazardous materials release not otherwise subject to paragraph (1), and the agency determines the hazardous material release endangers public health or safety, the person who entered into the agreement with the agency shall pay for, or undertake, the response action. If the agency determines the hazardous materials release does not endanger public health or safety, the person who entered into the agreement shall not be required to pay for, or undertake, the response action.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.83

(a) If there are unrecovered costs incurred by an agency at a site for which an owner of the site is not liable as an innocent landowner, bona fide purchaser, or contiguous property owner, an agency shall have a lien on the site, or may, by agreement with the owner, obtain from the owner a lien on other property or other assurance of payment for the unrecovered response costs, subject to all of the following requirements:

(1) A response action for which there are unrecovered costs of the agency is carried out at the site.

(2) The response action increased the fair market value of the site above the fair market value of the site that existed before the response action was initiated.

(b) The lien may include costs that are first incurred by the agency with respect to a response action at the site.

(c) The lien amount shall not exceed the increase in fair market value of the property attributable to the response action at the time of a sale or other disposition of the property, and shall not exceed the unrecovered response costs actually incurred by the agency.

(d) The lien shall continue until the earlier of satisfaction of the lien by sale or other means, or recovery of all response costs incurred by the agency at the site. Once the amount of the lien is satisfied in full, the agency shall record satisfaction on lien on the real property.

(e) The notice of the lien shall be recorded in the official records of the county recorder’s office for the county in which the real property is located.

(f) A lien imposed under this section shall have the force and effect of, and the priority of, a judgment lien upon its recordation in the county in which the property subject to the lien is located.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.84

(a) A court of competent jurisdiction may award reasonable attorneys’ fees and experts’ fees to a person who initiates a claim under an applicable law for contribution for, or recovery of, response costs incurred for a response action, or for any other response costs incurred at a site, if the person meets all of the following criteria:

(1) The person is a bona fide purchaser, an innocent landowner, a contiguous property owner, or a bona fide ground tenant, as defined in subdivision (b) of Section 25395.102, and qualifies for immunity pursuant to this chapter.

(2) The person is a prevailing party.

(3) On or before 20 calendar days prior to the date of the trial on issues relating to the response costs at issue, the person serves on the defendant both of the following:

(A) If a response plan has been approved for that site pursuant to Article 6 (commencing with Section 25395.90) or Article 7 (commencing with Section 25395.102), as applicable, a copy of the approved response plan.

(B) A written demand for compensation setting forth the specific sum demanded from the defendant, including a statement of the reasoning supporting the demand. The amount of written demand shall include all response costs sought from the defendant at issue, including all interest, but shall not include litigation expenses, attorneys’ fees, and experts’ fees. The amount of the demand may include any alleged consequential damages.

(b) ln determining whether to award reasonable attorneys’ fees and experts’ fees pursuant to this section, a court shall consider the relationship of the amount of the written demand described in subparagraph (B) of paragraph (3) of subdivision (a) to the total sum of the response costs and, if appropriate and included in the demand, the consequential damages in the written demand, to the final determination of the costs and damages by the trier of fact.

(c) A court may award reasonable attorneys’ fees and experts’ fees to an agency that is the prevailing party in an action arising out of this chapter.

(Amended by Stats. 2006, Ch. 510, Sec. 1. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.85

An innocent landowner, bona fide purchaser, contiguous landowner, or bona fide ground tenant, as defined in subdivision (b) of Section 25395.102, may seek contribution from any person who is responsible for a discharge or release of hazardous materials for which the innocent landowner, bona fide purchaser, contiguous landowner, or bona fide ground tenant incurs agency oversight costs for the review of a response plan or oversight of the implementation of a response plan subject to this chapter.

(Amended by Stats. 2006, Ch. 510, Sec. 2. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.86

(a) This chapter does not provide immunity from any of the following:

(1) Liability for bodily injury or wrongful death.

(2) Any requirement imposed under Chapter 6.5 (commencing with Section 25100), including, but not limited to, corrective action and closure and postclosure requirements.

(3) Criminal acts.

(4) Permit violations.

(5) Contractual indemnity agreements between purchasers and sellers of real property.

(6) New releases of hazardous materials that are caused or contributed to by an innocent landowner, bona fide purchaser, or contiguous property owner.

(b) This chapter shall not apply as a defense or immunity to any action taken by a redevelopment agency pursuant to Article 12.5 (commencing with Section 33459) of Chapter 4 of Part 1 of Division 24.

(c) This chapter does not limit the authority of an agency to conduct a response action it determines is necessary to protect public health and safety or the environment pursuant to an applicable statute.

(d) This chapter does not preclude a state or local agency that is taking property by eminent domain, negotiating to acquire property in lieu of taking it by eminent domain, or considering the taking of property through the exercise of eminent domain authority, from evaluating the impact on the value of the property resulting from a release or threatened release of any hazardous material, from incorporating that evaluation into any offer of compensation for that property, or from presenting that evaluation at a trial or other proceeding to establish the value of the property.

(e) This chapter does not do either of the following:

(1) Limit a defense to liability that may be available to a person under any other provision of law.

(2) Impose any new obligation on an owner of real property other than those specifically assumed by the owner under an agreement entered into pursuant to Article 6 (commencing with Section 25395.90).

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)






ARTICLE 5 - Information and Reports

25395.87

(a) On or before March 31, 2005, the California Environmental Protection Agency shall develop a form that, upon approval of a response plan, shall be completed and submitted to the agency by a bona fide purchaser or innocent landowner who qualifies for immunity pursuant to this chapter. The form shall include, but is not required to be limited to, all of the following information:

(1) A description of the site, including its address and location.

(2) A description of the type and extent of hazardous materials releases and threatened releases identified for response at the site pursuant to a response plan.

(3) An estimate of the cost of the response action to be undertaken pursuant to a response plan.

(4) A description of the present and proposed use of the site, including current and potential future zoning and land use designations.

(5) A description of any land use restrictions, covenants, deed restrictions or other conditions imposed on the site owned by a party who qualifies for immunity pursuant to this chapter.

(6) A description and the concentrations of the release and threatened releases specified in paragraph (2) that will not be remediated pursuant to the response plan.

(b) On or before January 1, 2006, and annually thereafter, the California Environmental Protection Agency shall, to the extent that resources are available, compile the information submitted pursuant to this section and post a report of its findings on its Web site. The posted report shall compare the data collected pursuant to this section with information collected prior to January 1, 2005, to the extent that this information is available.

(c) The report posted pursuant to subdivision (b) shall, to the extent practicable, compare the number and quality of response actions completed pursuant to this chapter with similar response actions completed prior to its enactment, and shall evaluate the impact of the benefit of this chapter’s immunities on the acquisition and development of properties.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)






ARTICLE 6 - Streamlined Site Investigation And Response Plan Agreements

25395.90

(a) Except as otherwise expressly provided in this article, the definitions in Article 2 (commencing with Section 25395.63) apply to the terms used in this article.

(b) “Action level” has the same meaning as defined in paragraph (1) of subdivision (c) of Section 116455.

(c) “Host jurisdiction” means the city or county in which the site is located and which has the authority to take action regarding the site pursuant to Title 7 (commencing with Section 65000) of the Government Code.

(d) “Unreasonable risk” at a site means that a condition at a site requires a response action pursuant to Chapter 6.8 (commencing with Section 25300) of this code or Division 7 (commencing with Section 13000) of the Water Code.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.91

(a) Only the following are eligible to enter into an agreement pursuant to this article:

(1) A bona fide purchaser, innocent landowner, or contiguous property owner who meets the requirements specified in Section 25395.80.

(2) A prospective purchaser who is in contract to acquire a site through a purchase agreement, option agreement, or otherwise, and satisfies the requirements of Section 25395.69, except for any provision that requires current ownership of the site. However, a prospective purchaser who enters into an agreement pursuant to this article shall not receive the immunities provided in Section 25395.81 until the time that the prospective purchaser acquires the site.

(b) An agreement entered under this article is not subject to Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code, including, but not limited to, Section 10295 of the Public Contract Code.

(Amended by Stats. 2009, Ch. 167, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.92

(a) A bona fide purchaser, innocent landowner, or contiguous property owner who seeks to qualify for the immunity provided by this chapter shall enter into an agreement with an agency pursuant to this article that includes the performance of a site assessment, and, if the agency determines that a response plan is necessary pursuant to Section 25395.96, the preparation and implementation of a response plan.

(b) Before finalizing the agreement, the requested agency shall notify other appropriate agencies, including the host jurisdiction.

(c) A person who enters into an agreement with an agency pursuant to this section shall submit sufficient information to the agency for the agency to determine whether the site is an eligible site, whether the person meets the conditions to qualify as a bona fide purchaser, innocent landowner, or contiguous property owner pursuant to this chapter, and to prepare an agreement pursuant to this section.

(d) (1) A person who enters into an agreement pursuant to this section shall agree to take all actions required for a response action pursuant to Chapter 6.8 (commencing with Section 25300) and Division 7 (commencing with Section 13000) of the Water Code. These actions may include actions necessary to prevent an unreasonable risk before the approval of a response plan.

(2) In determining whether there is unreasonable risk at a site for purposes of this subdivision, the agency shall take into account the intended use of the property, in accordance with any changed use of the property, as specified in subdivision (d) of Section 25395.96.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.93

(a) A person may withdraw from an agreement entered into pursuant to this article by providing a 30-day written notice to the agency and doing both of the following:

(1) Reimbursing the agency for all costs incurred by the agency pursuant to the agreement.

(2) Demonstrating to the satisfaction of the agency that conditions at the site to which the agreement applies do not pose an endangerment to public health and safety or the environment. If the agency determines that conditions at the site pose an endangerment to public health, safety, or the environment, this article does not prevent the agency from exercising its authority to take appropriate response actions or to cause the person or persons responsible for the endangerment to take appropriate response actions.

(b) A person who enters into an agreement with an agency pursuant to this article shall reimburse the agency for all agency costs, including, but not limited to, costs incurred while reviewing a site assessment plan or a response plan or overseeing the implementation of a site assessment or response plan by the person pursuant to this article, except that the department’s costs shall be reimbursed pursuant to Chapter 6.66 (commencing with Section 25269) and shall be recoverable pursuant to Section 25360.

(c) The entry into an agreement pursuant to this article shall not constitute an admission of fact or liability or conclusion of law for any purpose or proceeding and a person who enters into an agreement under this article shall not be deemed liable under any other provision of law solely by reason of entering into that agreement.

(d) If the conditions described in paragraph (1) of subdivision (c) of Section 25395.81 or in subdivision (d) of Section 25395.81 occur, an agency may withdraw from an agreement entered into pursuant to this chapter by providing a 30-day written notice to the other party.

(Amended by Stats. 2005, Ch. 22, Sec. 123. Effective January 1, 2006. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.94

(a) (1) A person who enters into an agreement pursuant to this article with an agency for the oversight of a site assessment shall submit a site assessment plan to the agency to conduct a site assessment of the site in accordance with the requirements of this section.

(2) If the agency requires a health risk assessment as part of that agreement, the health assessment shall be prepared in accordance with subdivisions (b), (c), and (d) of Section 25356.1.5.

(b) The site assessment plan shall provide for the evaluation of all of the following:

(1) Whether a release of hazardous materials has occurred at the site, a threat of a release of hazardous materials exists at the site, or there is a threat of a release of hazardous materials from the site.

(2) If a release or threatened release of hazardous materials exists at the site or there is a release or a threatened release from the site, whether the release or threatened release poses an unreasonable risk to public health and safety or the environment.

(c) The site assessment plan shall also include all of the following:

(1) Adequate characterization of the hazardous materials released or threatened to be released at, or from, the site and documentation of the findings.

(2) Reasonably available information about the site, including, where appropriate, a risk assessment that evaluates the risk posed by any hazardous materials released or threatened to be released at, or from, the site, and information regarding reasonably anticipated foreseeable uses of the site based on current and projected land use and zoning designations.

(3) If the release has impacted groundwater, reasonable characterization of underlying groundwater, including present and anticipated beneficial uses of that water.

(d) A person shall submit the site assessment plan to the agency for review and approval.

(e) The agency shall evaluate the adequacy of the site assessment plan to ensure that it contains all necessary information.

(f) After evaluating the site assessment plan, if the agency finds that the site assessment plan is adequate, the agency shall approve the site assessment plan and provide notification to appropriate persons, including notification of any public water system that relies on impacted groundwater for public drinking water purposes.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.95

(a) After implementation of the site assessment plan, the person shall submit to the agency a report of the findings made pursuant to the plan. Based upon a review of this information, the agency shall determine whether a response action is necessary to address any unreasonable risk from hazardous materials at the site.

(b) If the agency determines that there is no unreasonable risk at the site and that there are no hazardous materials at the site at levels that are not suitable for unrestricted use of the site, the agency shall make a finding that no further action is necessary at the site.

(c) If the agency determines that there are hazardous materials at the site at levels that are not suitable for unrestricted use, but that are suitable for the reasonably anticipated foreseeable use of the site based on current and projected land use and zoning designations, the agency shall find that no further action is necessary at the site except that a land use control that imposes appropriate restrictions pursuant to Section 25395.99 shall be executed and recorded and the public comment and participation requirements of Section 25395.96 shall be met before the execution and recording of any land use control. On or before 15 days after the date when the land use control is recorded pursuant to Section 25395.99, the agency shall state in writing that this act constitutes “appropriate care” for the purposes of Section 25395.67.

(Amended by Stats. 2005, Ch. 22, Sec. 124. Effective January 1, 2006. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.96

(a) If, upon review of the site assessment prepared pursuant to this article, the agency determines that a response action is necessary to prevent or eliminate an unreasonable risk, the bona fide purchaser, innocent landowner, or contiguous property owner shall submit a response plan to the agency to conduct a response action at the site, in conformance with the agreement entered into pursuant to Section 25395.92. The response plan shall include all of the following:

(1) The response plan shall provide for an opportunity for the public, other agencies, and the host jurisdiction to participate in decisions regarding the response action, taking into consideration the nature of the community interest, and shall include all of the following:

(A) Thirty days before taking action pursuant to the response plan, the agency shall take all of the following actions:

(i)  Notify all other appropriate governmental entities and local agencies, including, but not limited to, the department, the regional board, or a redevelopment agency, that is not a party to the response plan regarding the proposed response plan.

(ii) Place a notice in a newspaper of general circulation, in the area of the site, including, but not limited to, a community-based newspaper, as appropriate.

(iii) Post notice of the proposed response plan on the site.

(B) All of the following methods for public participation shall be included in the response plan:

(i) Thirty days’ prior public notice in a factsheet format of the proposed response plan, in English and in any other language commonly spoken in the area of the site.

(ii) Access, at both the agency and at local repositories, to the proposed response plan, site assessment, addenda, and any other supporting documentation, including materials listed as references in the response plan and site assessment.

(iii) Procedures for providing a reasonable opportunity to comment on the plan and related documents specified in clause (ii).

(iv) If a public meeting is requested, the holding of a public meeting by the agency in the area to receive comments.

(v) The agency’s consideration of any comments received before taking any action regarding the response plan.

(C) The response plan may also provide for, but is not limited to, proposing the use of other methods for public participation, including the use of public notices, direct notification of interested parties, electronic copies of the response plan, site assessment addenda, and other supporting documentation, including materials listed as references in the response plan and site assessment, electronic comment forms, forming advisory groups, as appropriate, to disseminate information and assist the agency in gathering public input, additional public meetings or public hearings, and an opportunity to comment on the proposed response plan prior to approval.

(D) The agency, as part of its communications with affected communities, shall provide information regarding the process by which decisions about the site are made and the recourse that is available for those who may disagree with an agency decision.

(E) The agency shall consider the issue of environmental justice, as defined in subdivision (e) of Section 65040.12 of the Government Code, for communities most impacted, including low-income and racial minority populations before taking action on the response plan.

(F) To the extent possible, the agency shall coordinate its public participation activities with those undertaken by the host jurisdiction and other agencies associated with the development of the property, to avoid duplication to the extent feasible.

(G) It is the intent of the Legislature that the public participation process established pursuant to this paragraph ensures full and robust participation of a community affected by this chapter.

(2) Identification of the release or threatened release that is the subject of the response plan and documentation that the plan is based on an adequate characterization of the site.

(3) An identification of the response plan objectives and the proposed remedy, and an identification of the reasonably anticipated future land uses of the site and of the current and projected land use and zoning designations. This identification shall include confirmation by the host jurisdiction that the anticipated future land uses and current and projected land uses and zoning designations are accurate.

(4) A description of activities that will be implemented to control any endangerment that may occur during the response action at the site.

(5) A description of any land use control that is part of the response action.

(6) A description of wastes other than hazardous materials at the site and how they will be managed in conjunction with the response action.

(7) Provisions for the removal of containment or storage vessels and other sources of contamination, including soils and free product, that cause an unreasonable risk.

(8) Provisions for the agency to require further response actions based on the discovery of hazardous materials that pose an unreasonable risk to human health and safety or the environment that are discovered during the course of the response action or subsequent development of the site.

(9) Any other information that the agency determines is necessary.

(b) The agency shall evaluate the adequacy of the plan submitted pursuant to subdivision (a) and shall approve the plan if the agency makes all of the following findings:

(1) The plan contains the information required by subdivision (a).

(2) When implemented, the plan will place the site in a condition that allows it to be used for its reasonably anticipated future land use without unreasonable risk to human health and safety and the environment.

(3) The plan addresses any public comments.

(4) If applicable, the plan provides for long-term operation and maintenance, including land use and engineering controls, that are part of the remedy contained in the response plan.

(c) (1) On or before 60 days after the date an agency receives a response plan, the agency shall make a written determination that proper completion of the response plan constitutes “appropriate care” for purposes of subdivision (a) of Section 25395.67.

(2) Upon approval of the response plan by the agency, the agency shall notify all appropriate persons, including the host jurisdiction.

(d) If the use of the property changes, after a response plan is approved, to a use that requires a higher level of protection, the agency may require the preparation and implementation of a new response plan pursuant to this article.

(e) The owner of a site shall not make any change in use of a site inconsistent with any land use control recorded for the site, unless the change is approved by the agency in accordance with subdivision (f) of Section 25395.99.

(Amended by Stats. 2006, Ch. 562, Sec. 1. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.97

(a) Except as provided in Section 25395.99, the agency shall issue a certificate of completion upon determining that all response actions have been satisfactorily completed in accordance with an approved response plan.

(b) Notwithstanding subdivision (a), the agency shall issue a certificate of completion when a response action plan includes long-term obligations that have not been completed, including operation and maintenance requirements or monitoring, only if the agency makes all of the following determinations:

(1) All response actions, other than long-term operation and maintenance at the site, have been completed.

(2) The person has submitted an adequate long-term operation and maintenance plan and has demonstrated initial compliance.

(c) If the agency determines that long-term operation and maintenance is required at a site, the agency may, as a condition of issuing a certificate of completion, enter into an operation and maintenance agreement with the person that governs the long-term operation and maintenance activities and that provides for adequate financial assurance.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.98

A person who acquires a property from an innocent landowner, bona fide purchaser, or contiguous property owner, and the property was previously issued a certificate of completion or no further action determination, may qualify as a bona fide prospective purchaser or contiguous property owner by demonstrating to the agency that the person meets all of the qualifying conditions of Section 25395.80 and either Section 25395.69 or 25395.70, as applicable.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.99

(a) A response plan may require the use of a land use control that imposes appropriate conditions, restrictions, and obligations on land use or activities, if, after completion of the removal and remedial actions specified in the response plan, hazardous materials remain at the site at a level that is not suitable for the unrestricted use of the site.

(b) Except as provided in subdivision (c), if the agency approves a response plan that requires the use of a land use control, the land use control shall be executed by the landowner and recorded by the landowner in the office of the county recorder in each county in which all, or a portion of, the land is located within 10 days of the date of execution.

(c) An agency shall not issue a certificate of completion to a person who submits a response plan that is approved by the agency and that requires the use of a land use control, until the agency receives a certified copy of the recorded land use control. If the site that requires the land use control does not have an owner, or the agency determines the owner is incapable of executing a land use control in accordance with this section, the agency may record in the county records a “Notice of Land Use Restriction” that has the same effect as any other land use control executed pursuant to this section, and that is subject to the variance and termination procedures specified in subdivision (f).

(d) Notwithstanding any other provision of law, a land use control that is executed pursuant to this section and that is recorded so as to provide constructive notice shall run with the land from the date of recordation, is binding upon all of the owners of the land, and their heirs, successors and assignees, and the agents, employees, or lessees of the owners, heirs, successors and assignees, and is enforceable pursuant to Article 8 (commencing with Section 25180) of Chapter 6.5.

(e) Notwithstanding any other provision of law, a land use control executed pursuant to this section is subject to Section 57012.

(f) A land use control imposed pursuant to this section is subject to the variance and removal procedures specified in Sections 25223 and 25224.

(Amended by Stats. 2012, Ch. 39, Sec. 75. Effective June 27, 2012. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.100

To the extent consistent with the Resource Conservation and Recovery Act of 1976, as amended, (42 U.S.C. Sec. 6901 et seq.), the department may exclude any portion of a response action conducted entirely onsite from the hazardous waste facilities permit requirements of Sections 25200.3, 25201, and 25201.6, if both of the following apply:

(a) The response action is carried out pursuant to an approved response plan.

(b) The response plan specifies that the response action will be conducted in compliance with the standards, requirements, criteria, or limitations applicable to the construction, operation, and closure of the type of facility at the site, as necessary to prevent an unreasonable risk to public health and safety or the environment and any other condition imposed by the agency.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.101

(a) Except as expressly provided in this article, this article does not affect the authority of an agency to issue an order or take any other action under any provision of law to protect public health and safety or the environment.

(b) Except as otherwise expressly provided in this article, this article does not affect the authority of the agency or any other public agency to pursue any existing legal, equitable, or administrative remedies pursuant to state or federal law.

(c) Except as otherwise expressly provided in this article, Chapter 6.8 (commencing with Section 25300) does not apply to this article.

(d) If a local agency determines that, due to an emergency, it is necessary to gain access to a site that is the subject of a finding of no further action or a certificate of completion, the person who has obtained immunity pursuant to this chapter with regard to that site shall allow the local agency access to the site to take any action necessary to mitigate that emergency, or take any other necessary response action. However, that person shall not be required to pay for, or undertake, any of those actions taken by or required by the local agency, unless the person caused or contributed to the release at the site that constituted the emergency.

(Added by Stats. 2004, Ch. 705, Sec. 1. Effective January 1, 2005. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)






ARTICLE 7 - Bona Fide Ground Tenant Immunity

25395.102

(a) Except as otherwise provided in this article, the definitions in Article 2 (commencing with Section 25395.63) and Article 6 (commencing with Section 25395.90) shall govern the interpretation of this article.

(b) “Bona fide ground tenant” means a person who establishes by a preponderance of evidence and maintains all of the following:

(1) The person acquires a nonfee interest in, and control of, the real property at a site on or after January 1, 2007, pursuant to one of the following:

(A) A ground lease with a term of 25 years or more.

(B) An easement with a term of 25 years or more.

(C) Any other legal means for site access and use that provides for a term of 25 years or more, and is acceptable to the agency entering into an agreement pursuant to this article.

(2) The person is in compliance with subdivisions (c), (d), (e), and (f) of Section 25395.80.

(3) All releases of hazardous materials at the site occurred before the person obtained legal access to and control over the site, except for a release that is of a type, nature or amount that does not require reporting to a regulatory authority pursuant to applicable law or other applicable statutory or regulatory reporting requirements and for which the agency determines all appropriate actions have been taken.

(4) The person did not cause or contribute to a release of hazardous materials at the site, other than a release that is of a type, nature or amount that does not require reporting to a regulatory authority pursuant to applicable law or other applicable statutory or regulatory reporting requirements.

(5) (A) The person has contractually agreed with one or more persons or entities set forth in subdivision (a) of Section 25395.103 that either of the following revenue sources be dedicated to, or pledged to secure a loan the proceeds of which are dedicated to, implementation of the response plan approved pursuant to this article:

(i) All payments by that person to the site owner, at least until such time as a response plan has been approved by the agency and the agency has determined that something less than all of the payments are sufficient to implement the response plan.

(ii) Any alternate assets or revenue streams that are acceptable to the agency.

(B) To ensure that the revenue stream required by subparagraph (A) remains available to implement the response plan approved pursuant to this article, the person may utilize an Internal Revenue Code Section 468B settlement trust or other acceptable security mechanism that allows the agency to utilize the earmarked funds to complete the cleanup if there is a default by a party that is contractually obligated to implement the response plan pursuant to an agreement under this article. Agreements pursuant to this article shall permit subordination of the security mechanism to permit financing for site cleanup.

(6) The person is not potentially liable, or affiliated with a person who is potentially liable, for the release at issue through any of the following circumstances:

(A) A direct or indirect familial relationship.

(B) A contractual, corporate, or financial relationship, unless the contractual, corporate, or financial relationship is created by the instruments by which the person obtains control and implements the development of the site, or is created by a contract for the sale of goods or services.

(C) The result of a reorganization of a business entity that was potentially liable for the hazardous substances at issue.

(c) For the purpose of this article, “release” does not include passive migration.

(d) “Site” shall have the definition set forth in Section 25395.79.2, except that the exclusion for petroleum sites set forth in paragraph (3) of subdivision (b) of that section shall not apply.

(Added by Stats. 2006, Ch. 510, Sec. 4. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.103

(a) A bona fide ground tenant who seeks to qualify for the immunity pursuant to Section 25395.104 shall make all appropriate inquiries, and shall enter into an agreement pursuant to this article with an agency, and one or more entities that agree to take responsibility for implementing a site assessment and response plan pursuant to subdivision (b). The entity shall be one of the following:

(1) The site owner.

(2) A redevelopment agency.

(3) A city or county.

(b) Except as otherwise provided in subdivision (c), an agreement entered into pursuant to this article shall provide that the entity that accepts responsibility for the site assessment and response plan shall conduct a site assessment that substantially complies with the requirements of Section 25395.94 and implement a response plan that substantially complies with the requirements of Section 25395.96. For purposes of any health risk assessment, as specified in paragraph (2) of subdivision (a) of Section 25395.94, that is conducted for a site subject to this article, the intended site occupants shall include any person who is expected to reside at, work at, or otherwise physically cross onto, the boundaries of the site. Both the site assessment and the response plan shall be approved by the agency. Except as necessary to comply with provisions of this article that differ from Article 6 (commencing with Section 25395.90), agreements pursuant to this article shall substantially conform to agreements developed to implement Article 6 (commencing with Section 25395.90), and shall specifically include the agency cost reimbursement provisions required by subdivision (b) of Section 25395.93.

(c) An agreement entered into pursuant to this article shall provide that the bona fide ground tenant is responsible to the agency for only the portions of the site assessment and the portions of the response plan that the agency determines to be necessary to allow the site to be used for its intended purposes without unreasonable risk to the human health and safety of the intended site occupants. The bona fide ground tenant shall not be responsible to the agency for any other assessment or remediation of soil, soil gas, groundwater, or other media at the site; nor for any assessment or remediation adjacent to, or in the vicinity of, the site. The agreement shall also specify the portion of the site assessment and the response plan to be implemented by the party other than the bona fide ground tenant.

(d) Before finalizing the agreement, the agency shall notify other appropriate agencies, including the host jurisdiction. The agency shall keep, in a permanent archive, copies of all finalized agreements entered into pursuant to this article.

(e) Agreements entered under this article shall not be subject to Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(f) A person who enters into an agreement under this article shall submit sufficient information to the agency for the agency to determine whether the site is eligible, whether the person meets the conditions to qualify as a bona fide ground tenant, and to prepare an agreement pursuant to this section.

(Added by Stats. 2006, Ch. 510, Sec. 4. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.104

(a) Except as otherwise provided in this section, a bona fide ground tenant shall qualify for the following immunities:

(1) The bona fide ground tenant shall not be liable under any applicable statute for a claim made by a person, other than an agency, for response costs or other relief associated with a release or threatened release of a hazardous material at the site once the bona fide ground tenant obtains a certification pursuant to subdivision (b) or (c) that the immunity provided by this section has attached.

(2) (A) Except as provided in subparagraph (B), an agency shall not, subsequent to the date of the agreement, take any action under any applicable statute to require a bona fide ground tenant to take a response action on account of a release or threatened release of a hazardous material at a site.

(B) The agency that entered into the agreement pursuant to this article may take action under any applicable statute to enforce the conditions imposed on the bona fide ground tenant pursuant to the agreement.

(b) Except as provided in subparagraph (B) of paragraph (2) of subdivision (a), the immunity provided in this section shall attach to a bona fide ground tenant once the agency certifies in writing that all of the following have occurred:

(1) A site assessment has been completed sufficient for the agency to determine the remedial measures necessary to allow the site to be used for its intended purposes without unreasonable risk to the human health and safety of the intended site occupants.

(2) Except for site monitoring, reporting, institutional controls, operation and maintenance activities, and other ongoing obligations of the bona fide ground tenant, if any, the portion of the site investigation and the response plan necessary to allow the site to be used for its intended purposes without unreasonable risk to the human health and safety of the intended site occupants, including any confirmation sampling required by the agency to confirm that this standard has been met, has been implemented to the agency’s satisfaction.

(3) To the extent required in the agreement entered into pursuant to this article, all wells, piping, extraction systems, or similar materials or equipment required for the conduct of remediation efforts to be performed by a person other than the bona fide ground tenant have either been installed to the agency’s satisfaction or have been accounted for to the agency’s satisfaction in site development plans and specifications.

(4) If applicable, an instrument that restricts or imposes obligations on the present of future uses or activities on the site has been executed and recorded pursuant to Section 1471 of the Civil Code.

(c) A party to an agreement pursuant to this article may request the agency to issue a written certification confirming that the conditions stated in subdivision (b) have been met and that the immunity provided for in this section is in effect. The agency shall provide this certification within 60 days of the date it finds that the conditions stated in subdivision (b) have been met.

(d) The agency that issued a certification pursuant to subdivision (c) may withdraw that certification if it first provides reasonable notice and opportunity for the bona fide ground tenant to take action to prevent the withdrawal, and subsequent to the notice and cure opportunity makes any of the following findings:

(1) A material deviation from those requirements applicable to the bona fide ground tenant under the agreement entered into pursuant to this article that has not been approved by the agency exists and continues to exist subsequent to the notice and cure period.

(2) The bona fide ground tenant induced the agency to issue the certification by fraud, or intentional nondisclosure or misrepresentation.

(e) Upon the agency’s certification pursuant to subdivision (c), the immunity provided in this section extends to all of the following:

(1) The bona fide ground tenant and any successor who demonstrates to the agency that the person meets the qualifying conditions of subdivision (b) of Section 25395.102 and subdivisions (c), (d), (e), and (f) of Section 25395.80 and who assumes the bona fide ground tenant’s obligations of any agreement entered into pursuant to this article.

(2) A person who provides financing to a person specified in paragraph (1).

(f) The immunity provided in this section does not extend to, and may not be transferred to, a person who was a responsible party, as that term is defined in Section 25323.5 for the release at the site prior to acquiring an interest in the site from the bona fide ground tenant or providing financing as specified in paragraph (3) of subdivision (e).

(g) The immunity provided in this section shall be in addition to any other immunity provided by law.

(h) This section shall not modify or limit the existing authority of a state or local agency to impose a condition on the issuance of a discretionary permit relating to the development, use, or occupancy of a site.

(i) This section shall not relieve a bona fide ground tenant from reporting, disclosure, and notification requirements under any applicable statute.

(j) The entry into an agreement pursuant to this article shall not constitute an admission of any fact or liability or conclusion of law for any purpose or proceeding and a person who enters into an agreement under this article shall not be deemed liable under any other provision of law solely by reason of entering into the agreement.

(k) If the use of the property changes, after a response plan is approved, to a use that requires a higher level of protection, the agency may require the preparation and implementation of a new response plan pursuant to this article.

(l) A bona fide ground tenant that purchases a site subsequent to leasing, or taking an easement in the site, may convert its status to that of a bona fide purchaser pursuant to Article 6 (commencing with Section 25395.90) if the bona fide ground tenant otherwise meets the requirements of Section 25395.69 and Article 6 (commencing with Section 25395.90). Upon the conversion, the bona fide ground tenant shall qualify for any and all immunities available to a bona fide purchaser under this chapter.

(m) If the response plan relies on the use of institutional or engineering controls to make the site suitable for its intended purposes without unreasonable risk to the human health and safety of the intended occupants of the site, the bona fide ground tenant seeking immunity shall provide any applicable financial assurances, using financial assurance guidelines and mechanisms approved by a board, department, or organization of the California Environmental Protection Agency; periodic reports as required by the agency to demonstrate that there remains no unreasonable risk to the human health and safety of the intended occupants. The bona fide ground tenant shall not make any change in use of the site that is inconsistent with any land use control recorded for the site unless the change is approved by the agency pursuant to Sections 25233 and 25234 or, in the case of the board or a regional board, substantially similar procedures.

(Added by Stats. 2006, Ch. 510, Sec. 4. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.105

(a) Notwithstanding subdivision (b) of Section 25395.102, on and after the date when the immunity specified in Section 25395.104 attaches, a person shall remain eligible for immunity if a release of hazardous materials at the site during a response action is de minimis and the agency determines that all necessary response actions to address the release have been taken.

(b) Notwithstanding subdivision (b) of Section 25395.102 with respect to a release of hazardous materials at the site that is not characterized in or through the site investigation or the response plan, a person shall remain eligible for the immunity provided in Section 25395.104, if the person takes response actions with respect to the release of hazardous materials that the agency determines to be necessary to prevent unreasonable risk to the human health and safety of the intended site occupants specified in the agreement entered into pursuant to this article.

(c) Notwithstanding subdivision (b) of Section 25395.102, on and after the date when the immunity specified in Section 25395.104 attaches, a person shall remain eligible for immunity obtained pursuant to this article with regard to a release that is the subject of a certificate of completion and immunities issued pursuant to Section 25395.104. If the person causes or contributes to a release of a hazardous material, other than a de minimis release, the person shall be responsible for responding to that release in accordance with all applicable law.

(Repealed and added by Stats. 2006, Ch. 510, Sec. 4. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)



25395.106

(a) This article does not provide immunity from any of the following:

(1) Liability for bodily injury or wrongful death.

(2) A requirement imposed under Chapter 6.5 (commencing with Section 25100), including, but not limited to, corrective action and closure and postclosure requirements.

(3) A criminal act.

(4) A permit violation.

(5) A contractual indemnity agreement between a purchaser and seller of real property.

(6) New releases, other than de minimis releases, of hazardous materials that are caused or contributed to by a bona fide ground tenant.

(b) This article does not limit the authority of an agency to conduct a response action that is necessary to protect public health and safety or the environment pursuant to an applicable statute.

(c) This article does not do either of the following:

(1) Limit a defense to liability that may be available to a person under any other provision of law.

(2) Impose a new obligation on a bona fide ground tenant other than those specifically assumed by the bona fide ground tenant under an agreement entered into pursuant to this article.

(Added by Stats. 2006, Ch. 510, Sec. 4. Effective January 1, 2007. Repealed as of January 1, 2017, pursuant to Section 25395.109, with continuing effect as provided in Section 25395.110.)






ARTICLE 8 - Repeal

25395.109

This chapter shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2009, Ch. 167, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2017, by its own provisions, with continuing effect as provided in Section 25395.110. Note: Repeal affects Chapter 6.82, commencing with Section 25395.60.)









CHAPTER 6.83 - Land Use and Revitalization

ARTICLE 1 - Immunity Continuation

25395.110

(a) A person who, before January 1, 2017, qualifies for immunity pursuant to Chapter 6.82 (commencing with Section 25395.60), as that chapter read on December 31, 2016, shall continue to have that immunity on and after January 1, 2017, if the person continues to be in compliance with the requirements of former Chapter 6.82 (commencing with Section 25395.60), including, but not limited to, compliance with all response plans approved pursuant to Article 6 (commencing with Section 25395.90) of former Chapter 6.82, and compliance with all other applicable laws.

(b) This article shall become operative January 1, 2017.

(Amended by Stats. 2009, Ch. 167, Sec. 3. Effective January 1, 2010. Operative January 1, 2017, pursuant to subd. (b).)






ARTICLE 2 - Public Information

25395.115

The definitions set forth in this section govern the interpretation of this article.

(a) “Agency” means the department, the board, or a regional board.

(b) “Board” means the State Water Resources Control Board.

(c) (1) “Bona fide purchaser” means a person, or a tenant of a person, who acquires ownership of a site on or after January 1, 2005, and who establishes all of the following by a preponderance of the evidence:

(A) All releases of the hazardous materials at issue at the site occurred before the person acquired the site, except as described in subparagraph (B).

(B) All of the conditions of Section 25395.80 to qualify as a bona fide purchaser have been met.

(C) The person is not potentially liable, or affiliated with any other person who is potentially liable, for the release or threatened release at the site through any of the following circumstances:

(i) Any direct or indirect familial relationship.

(ii) Any contractual, corporate, or financial relationship, unless the contractual, corporate, or financial relationship is created by the instrument by which title or possession to the site is conveyed or financed or a contract for the sale of goods or services.

(iii) The result of a reorganization of a business entity that was potentially liable for the release or threatened release of hazardous materials at the site.

(2) For purposes of this section, “release” does not include passive migration.

(d) “Department” means the Department of Toxic Substances Control.

(e) “Regional board” means a California regional water quality control board.

(Added by Stats. 2004, Ch. 705, Sec. 2. Effective January 1, 2005.)



25395.116

(a) To facilitate the decision of a bona fide purchaser to apply for a bona fide purchaser agreement, the bona fide purchaser may first enter into a consultative services agreement with the department pursuant to Section 25201.9 or with an agency.

(b) Under the terms of a consultative services agreement entered into in accordance with this section, an agency may review any environmental data and development plans that may be submitted by a bona fide purchaser.

(c) The consultative services agreement shall include all of the following:

(1) Require the bona fide purchaser to pay for the agency’s services.

(2) Not commit the bona fide purchaser to purchase, remediate, or otherwise act with regard to the site.

(3) Provide for a review and meeting to discuss the environmental data and development plans within 30 days of submission.

(d) Upon review of the data and plans specified in paragraph (3) of subdivision (c), the agency shall provide comments to the bona fide purchaser of what further information might be needed to ascertain what response action, if any, will be necessary. The agency shall also provide comments to the bona fide purchaser on any proposed response actions that may be necessary and an estimate of the time it may take to negotiate and approve a bona fide purchaser agreement.

(e) An agency shall enter into a consultative services agreement, in accordance with this section, subject to available staff and resources, as determined by the agency. If the agency declines to enter into a consultative services agreement, the agency shall provide specific reasons for its decision to the bona fide purchaser requesting the agreement.

(Added by Stats. 2004, Ch. 705, Sec. 2. Effective January 1, 2005.)



25395.117

(a) On or before January 1, 2006, the agency and the California Environmental Protection Agency shall implement the requirements imposed by this section.

(b) The department shall revise and upgrade the department’s database systems, including the list of hazardous substances release sites adopted pursuant to Section 25356 and the information sent to the agency pursuant to Section 65962.5 of the Government Code, to enable compatibility with existing databases of the board, including the GIS mapping system established pursuant to Section 25299.97. The department shall also install improvements to the database systems to maintain and display information that includes the number of brownfield sites, each brownfield site’s location, acreage, response action, site assessments, and the number of orphan sites where the department is overseeing the response action.

(c) The California Environmental Protection Agency, the department, the regional boards, and the board shall expand their respective Web sites to allow access to information about brownfield sites and other response action sites through a single Web site portal.

(Added by Stats. 2004, Ch. 705, Sec. 2. Effective January 1, 2005.)



25395.118

The department may expend any grant received pursuant to Section 128 of the Small Business Liability Relief and Brownfield Revitalization Act (42 U.S.C. Sec. 9628), for state response programs, to implement Section 25395.117 to the extent the activities are in accordance with the terms and conditions of the grant.

(Added by Stats. 2004, Ch. 705, Sec. 2. Effective January 1, 2005.)



25395.119

(a) Using existing resources or when funds become available, the Secretary for Environmental Protection shall designate a brownfields ombudsperson whose responsibilities shall include, but are not limited to, all of the following:

(1) Assisting in the coordination of the brownfields activities of each office, board, and department within the California Environmental Protection Agency.

(2) Advocating and expanding the relationship between the California Environmental Protection Agency and local, state, and federal governmental entities’ efforts pertaining to brownfields.

(3) Serving as the California Environmental Protection Agency’s representative on committees, working groups, and other organizations pertaining to brownfields.

(4) Providing assistance in investigating complaints from the public, and helping to resolve and coordinate the resolution of those complaints relating to the brownfields activities of each office, board, and department within the California Environmental Protection Agency.

(5) Facilitating and advocating that the issue of environmental justice for communities most impacted, including low-income and racial minority populations, is considered in brownfields activities of each office, board, and department within the California Environmental Protection Agency.

(b) The brownfield ombudsperson is not authorized to make or reverse a decision of an office, board, or department within the California Environmental Protection Agency.

(Amended by Stats. 2012, Ch. 39, Sec. 76. Effective June 27, 2012.)









CHAPTER 6.86 - Expedited Remediation

25396

The requirements of the former California Expedited Remedial Action Reform Act of 1994 (former Chapter 6.85 (commencing with Section 25396) of Division 20) continue to apply to sites selected before the effective date of this chapter for participation in the pilot program established by that act.

(Repealed and added by Stats. 2012, Ch. 39, Sec. 78. Effective June 27, 2012.)






CHAPTER 6.9 - Liability for Abatement of Hazards

25400

(a)  The Legislature finds and declares that a threat to the public health and safety exists wherever there is a discharge, spill, or presence of hazardous substances on public or private property; and that public entities, county public health directors, public safety employees, members of radiation emergency screening teams formed pursuant to Section 25574, persons authorized by a public entity, or registered sanitarian employees should be encouraged to abate those hazards, and to that end a qualified immunity from liability should be provided for public entities, county public health directors, public safety employees, members of radiation emergency screening teams formed pursuant to Section 25574, persons authorized by a public entity, or registered sanitarian employees.

(b)  Except as provided in Article 1 (commencing with Section 17000) of Chapter 1 of Division 9 of the Vehicle Code, a public entity, county public health director, a public safety employee, a member of a radiation emergency screening team formed pursuant to Section 25574, a person authorized by a public entity, or a registered sanitarian employee shall not be liable for any injury or property damage caused by an act or omission taken by a county public health director, a public safety employee, a member of a radiation emergency screening team formed pursuant to Section 25574, a person authorized by a public entity, or a registered sanitarian employee acting within the scope of employment to abate or attempt to abate hazards reasonably believed to be an imminent peril to public health and safety caused by the discharge, spill, or presence of a hazardous substance, unless the act taken or omission was performed in bad faith or in a grossly negligent manner.

(c)  For the purposes of this section, it shall be presumed that the act or omission was performed in good faith and without gross negligence. This presumption shall be one affecting the burden of proof.

(d)  For the purposes of this section, the following definitions apply:

(1)  “Hazardous substance” means a substance that presents a threat to the public because of its toxicity, radioactivity, flammability, or other characteristic dangerous to the public health or the environment.

(2)  “Imminent peril” includes a peril which, if not mitigated, threatens the public health or welfare, or the environment.

(3)  “Person authorized by a public agency” includes a person from whom services are contracted by a public agency.

(4)  “Public agency” includes, but is not limited to, the federal government or any department or agency thereof to the extent permitted by law.

(5)  “Public safety employee” means any person who is a public entity employee and whose principal duties include law enforcement, fire protection, fire prevention, or the enforcement of regulations relating to facilities or sites where hazardous substances are stored or handled.

(6)  “Registered sanitarian employee” means a person who is registered pursuant to Section 520 and who is a paid employee of a state or local public entity.

(e)  It is not the intent of this section to impair any cause of action against the person, firm, or entity creating the spill, discharge, or presence of the hazardous material giving rise to the response of the public entity, county public health director, public safety employee, member of a radiation screening team formed pursuant to Section 25574, person authorized by a public entity, or registered sanitarian employee.

(f)  The immunity for county public health directors or registered sanitarian employees provided by this section shall apply only where the person, at the request of a public entity or public safety employee in charge of scene management, provides emergency assistance or advice at the scene of the peril in mitigating or attempting to mitigate the effects of an actual or threatened discharge, spill, or presence of a hazardous substance on private or public property. The request issued by the scene manager shall be confirmed by that person in a written report of the incident.

(Amended by Stats. 1991, Ch. 1123, Sec. 13. Effective October 14, 1991.)






CHAPTER 6.9.1 - Methamphetamine Contaminated Property Cleanup Act of 2005

ARTICLE 1 - Findings and Definitions

25400.10

(a) The Legislature finds and declares all of the following:

(1) Methamphetamine use and production are growing throughout the state. Properties may be contaminated by hazardous chemicals used or produced in the manufacture of methamphetamine where those chemicals remain and where the contamination has not been remediated.

(2) Initial cleanup actions may be limited to the removal of bulk hazardous materials and associated glassware that pose an immediate threat to public health and the environment. Where methamphetamine production has occurred, significant levels of contamination may be found throughout residential properties if the contamination is not remediated.

(3) Once methamphetamine laboratories have been closed, the public may be harmed by the materials and residues that remain.

(4) There is no statewide standardization of standards for determining when a site of a closed methamphetamine laboratory has been successfully remediated.

(b) This chapter shall be known, and may be cited as, the “Methamphetamine Contaminated Property Cleanup Act of 2005.”

(Added by Stats. 2005, Ch. 570, Sec. 1. Effective January 1, 2006.)



25400.11

For purposes of this chapter, the following definitions shall apply:

(a) “Authorized contractor” means a person who has been trained or received other qualifications pursuant to Section 25400.40.

(b) “Contaminated” or “contamination” means property polluted by a hazardous chemical related to methamphetamine laboratory activities.

(c) “Controlled substance” has the same meaning as defined in Section 11007.

(d) “Decontamination” means the process of reducing the level of a known contaminant to a level that is deemed safe for human reoccupancy, as established pursuant to Section 25400.16 using currently available methods and processes.

(e) “Department” means the Department of Toxic Substances Control.

(f) “Designated local agency” means either of the following:

(1) A city or county agency designated by the local health officer to carry out all, or any portion of, responsibilities assigned to the local health office as specified by this chapter. The local health officer may authorize any of the following to serve as a designated local agency:

(A) The Certified Unified Program or CUPA as certified pursuant to Chapter 6.11 (commencing with Section 25404), except in a jurisdiction where the state is acting as the CUPA pursuant to subdivision (f) of Section 25404.3.

(B) The fire department or environmental health department.

(C) The local agency responsible for enforcement of the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13).

(2) For property specified in paragraph (2) of subdivision (t), notwithstanding Section 18300, the city or county agency specified in paragraph (1) authorized by the local health officer in that jurisdiction.

(g) “Disposal of contaminated property” means the disposal of property that is a hazardous waste in accordance with Chapter 6.5 (commencing with Section 25100).

(h) “Hazardous chemical” means a chemical that is determined by the local health officer to be toxic, carcinogenic, explosive, corrosive, or flammable that was used in the manufacture or storage of methamphetamine that is prohibited by Section 11383.

(i) “Illegal methamphetamine manufacturing or storage site” or “site” means property where a person manufactures methamphetamine or stores a hazardous chemical used in connection with the manufacture of methamphetamine in violation of Section 11383.

(j) “Local health officer” means either of the following:

(1) Except as provided in paragraph (2), a county health officer, a city health officer, or an authorized representative of that local health officer.

(2) In the case of property specified in paragraph (2) of subdivision (t), an authorized representative of the designated agency specified in paragraph (2) of subdivision (f).

(k) “Manufactured home” means both of the following:

(1) “Manufactured home,” as defined in Section 18007.

(2) “Multi-unit manufactured housing,” as defined in Section 18008.7.

(l) “Methamphetamine laboratory activity” means the illegal manufacturing or storage of methamphetamine.

(m) “Mobilehome” has the same meaning as defined in Section 18008.

(n) “Mobilehome park” means both of the following:

(1) “Mobilehome park,” as defined in Section 18214 or 18214.1.

(2) “Manufactured housing community,” as defined in Section 18801.

(o) “Office” means the Office of Environmental Health Hazard Assessment.

(p) “Posting” means attaching a written or printed announcement conspicuously on property that is determined to be contaminated by a methamphetamine laboratory activity or the storage of methamphetamine or a hazardous chemical.

(q) “Preliminary site assessment work plan” or “PSA work plan” means a plan to conduct activities to determine the extent and level of contamination of an illegal methamphetamine manufacturing or storage site and that is prepared in accordance with the requirements of Section 25400.36.

(r) “Preliminary site assessment” or “PSA” means the activities taken to determine the extent and level of contamination of an illegal methamphetamine manufacturing or storage site that are conducted in accordance with an approved PSA work plan.

(s) “Preliminary site assessment report” or “PSA report” means a determination that the levels of contamination at an illegal methamphetamine manufacturing or storage site require remediation, including a recommendation for the remedial actions required for the site to meet human occupancy standards, and that is prepared in accordance with Section 25400.37.

(t) (1) “Property” means a parcel of land, structure, or part of a structure where the manufacture of methamphetamine or storage of methamphetamine or a hazardous chemical that is prohibited by Section 11383, occurred.

(2) “Property” also includes any of the following where the manufacture of methamphetamine or storage of methamphetamine or a hazardous chemical that is prohibited by Section 11383, occurred:

(A) A mobilehome park.

(B) A mobilehome or manufactured home located in a mobilehome park or special occupancy park, or a recreational vehicle sited in a mobilehome park or special occupancy park, including any accessory building or structure under the ownership or control of the owner of the manufactured home, mobilehome, or recreational vehicle sited in the mobilehome park or special occupancy park.

(C) A special occupancy park.

(3) If a mobilehome or manufactured home is not located in a mobilehome park or special occupancy park, then paragraph (1) is applicable to that mobilehome or manufactured home.

(u) (1) “Property owner” means a person owning property by reason of obtaining it by purchase, exchange, gift, lease, inheritance, or legal action, and who is responsible for the remediation of the property pursuant to this chapter.

(2) “Owner,” for purposes of a mobilehome park, means the owner of the real property on which the mobilehome park is located.

(3) “Owner” for purposes of a special occupancy park, means the owner of the real property on which the special occupancy park is located.

(v) “Recreational vehicle” has the same meaning as defined in Section 18010, but only if that vehicle is sited in a mobilehome park or special occupancy park.

(w) “Special occupancy park” has the same meaning as defined in Section 18862.43.

(x) “Storage site” means any property used for the storage of a hazardous chemical or methamphetamine that is prohibited by Section 11383.

(y) “Vehicle license stop” means the Department of Motor Vehicles is prohibited from renewing the registration of a vehicle, or from allowing the transfer of any title to, or interest in, that vehicle.

(z) “Warning” means a sign posted by the local health officer conspicuously on property where methamphetamine was manufactured or stored, informing occupants that hazardous chemicals exist on the premises and that entry is unsafe.

(Amended by Stats. 2006, Ch. 789, Sec. 1. Effective January 1, 2007.)



25400.12

Any term not defined expressly by this article shall have the same meaning as defined in Chapter 6.8 (commencing with Section 25300).

(Added by Stats. 2005, Ch. 570, Sec. 1. Effective January 1, 2006.)






ARTICLE 2 - Establishment of Remediation and Reoccupancy Standards

25400.16

(a) Property contaminated by methamphetamine laboratory activity is safe for human occupancy for purposes of this chapter only if the level of methamphetamine on an indoor surface is less than, or equal to, 1.5 micrograms per 100 square centimeters.

(b) Except as provided in subdivision (c), if property is contaminated by methamphetamine laboratory activity that included the use of lead or mercury compounds, in addition to the requirements of subdivision (a), property is safe for human occupancy for purposes of this chapter only if both of the following standards are met with regard to that property:

(1) The total level of lead is less than, or equal to, 20 micrograms per square foot.

(2) The level of mercury is less than, or equal to, 50 nanograms per cubic meter in air.

(c) Subdivisions (a) and (b) shall become inoperative on the effective date that the department, in consultation with the office, adopts a health-based target remediation standard for methamphetamine to determine when a property contaminated by methamphetamine laboratory activity only is safe for human occupancy, in which case any reference in this chapter to a human-occupancy standard specified in this section shall mean only the health-based target remediation standard for methamphetamine adopted by the department.

(d) This section does not preclude the department, in consultation with the Office of Health Hazard Assessment, from adopting stricter health-based remediation standards than required under this section.

(Amended by Stats. 2009, Ch. 539, Sec. 2. Effective January 1, 2010.)






ARTICLE 3 - Local Health Officer Responsibilities

25400.17

(a) Notwithstanding any other provision of law, a city, county, or city and county shall comply with the uniform regulations and standards established pursuant to this chapter.

(b) A local health officer may delegate all or part of the duties specified in this chapter to a designated local agency.

(c) If a methamphetamine laboratory activity has taken place at a property, the local health officer shall assume that the methamphetamine manufacturing process has led to some degree of chemical contamination and shall take action pursuant to this chapter.

(Added by Stats. 2005, Ch. 570, Sec. 1. Effective January 1, 2006.)



25400.18

Within 48 hours after receiving notification from a law enforcement agency of potential contamination of property by a methamphetamine laboratory activity, the local health officer shall post a written notice in a prominent location on the premises of the property. At a minimum, the notice shall include all of the following information:

(a) The word “WARNING” in large bold type at the top and bottom of the notice.

(b) A statement that a methamphetamine laboratory was seized on or inside the property or, or in the case of a mobilehome, manufactured home, or recreational vehicle, a statement that a methamphetamine lab was seized on the property, inside the property, or both of those statements.

(c) The date of the seizure.

(d) The address or location of the property including the identification of any dwelling unit, room number, apartment number, or mobilehome, manufactured home, or recreational vehicle space number or address, or recreational vehicle identification number.

(e) The name and contact telephone number of the agency posting the notice on the property.

(f) A statement specifying that hazardous substances, toxic chemicals, or other hazardous waste products may have been present and may remain on or inside the property.

(g) A statement that it is unlawful for an unauthorized person to enter the contaminated portion of the property until advised that it is safe to do so by the local health officer or designated local agency.

(h) A statement that a person disturbing or destroying the posted notice is subject to a civil penalty in an amount of up to five thousand dollars ($5,000).

(i) A statement that a person violating the posted notice is subject to a civil penalty in an amount of up to five thousand dollars ($5,000).

(Amended by Stats. 2006, Ch. 789, Sec. 2. Effective January 1, 2007.)



25400.19

Within five working days after receiving a notification from a law enforcement agency of known or suspected contamination of a property by a methamphetamine laboratory activity, or upon notification from the property owner, the local health officer shall inspect the property, including the mobilehome, manufactured home, or recreational vehicle and the land on which it is located, pursuant to this section. In the case of a mobilehome, manufactured home, or recreational vehicle, that is property pursuant to paragraph (2) of subdivision (t) of Section 25400.11, the local health officer shall make the determination specified in subdivision (e) of Section 25400.20 regarding the cause of the contamination and responsibility for the remediation required pursuant to this chapter.

(a) The property inspection shall include, but not be limited to, obtaining evidence of hazardous chemical use or storage and documentation of evidence of any chemical stains, cooking activity and release or spillage of hazardous chemicals used to manufacture methamphetamine.

(b) In conducting an inspection pursuant to this section, the local health officer may request copies of any law enforcement reports, forensic chemist reports, and any hazardous waste manifests, to evaluate all of the following:

(1) The length of time the property was used as an illegal methamphetamine manufacturing or storage site.

(2) The extent of the property actually used and contaminated in the manufacture of methamphetamine or the storage of methamphetamine or a hazardous chemical.

(3) The chemical process that was involved in the illegal methamphetamine manufacturing.

(4) The chemicals that were removed from the scene.

(5) The location of the illegal methamphetamine manufacturing or storage site in relation to the habitable areas of the property.

(Amended by Stats. 2006, Ch. 789, Sec. 3. Effective January 1, 2007.)



25400.20

(a) Upon completing an inspection pursuant to Section 25400.19, the local health officer shall immediately determine whether the property is contaminated.

(b) If the local health officer determines the property is contaminated, the local health officer shall take the actions specified in Section 25400.22.

(c) If the local health officer determines that the property is not contaminated, within three working days after making that determination, the local health officer shall remove all notices posted pursuant to Section 25400.18 and prepare a written documentation of this determination, which shall include all of the following:

(1) Findings and conclusions.

(2) Name of the property owner, and, if applicable, mailing and street address or space number of the property or vehicle identification number of the recreational vehicle.

(3) Parcel identification number, if applicable.

(d) Within 10 working days after preparing a written documentation of the determination made pursuant to subdivision (c) that the property is not contaminated, the local health officer shall send a copy of the documentation to the property owner, and to the local agency responsible for enforcement of the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13).

(e) In the case of a property specified in paragraph (2) of subdivision (t) of Section 25400.11, the local health officer shall, upon completing the inspection pursuant to Section 25400.19, determine the responsibility for the remediation required pursuant to this chapter in accordance with the following:

(1) Except as provided in paragraph (3), if the land on which the mobilehome, manufactured home, or recreational vehicle is located is contaminated, the owner of the mobilehome park or special occupancy park shall be held responsible for compliance with this chapter.

(2) Except as provided in paragraph (3), if the mobilehome, manufactured home, or recreational vehicle is contaminated, the registered owner of the mobilehome, manufactured home, or recreational vehicle shall be held responsible for compliance with this chapter.

(3) If both the land on which the mobilehome, manufactured home, or recreation vehicle is located is contaminated and the mobilehome, manufactured home, or recreational vehicle itself is contaminated, the local health officer shall determine, based on the local health officer’s findings and determinations, whether the owner of the mobilehome park or special occupancy park or the registered owner of the mobilehome, manufactured home, or recreational vehicle, or both, shall be held responsible for compliance with this chapter. The local health officer shall submit a notice to each owner determined to be responsible for remediation, as to the owner’s individual responsibility pursuant to this chapter.

(4) If the local health officer makes the determination specified in paragraph (2) or (3), the mobilehome park or special occupancy park manager and the owner of the land on which the mobilehome, manufactured home, or recreational vehicle is located shall also receive a copy of any notice served on the registered owner, lessee, renter, or occupant of the mobilehome, manufactured home, or recreational vehicle.

(Amended by Stats. 2006, Ch. 789, Sec. 4. Effective January 1, 2007.)



25400.22

(a) No later than 10 working days after the date when a local health officer determines that property is contaminated pursuant to subdivision (b) of Section 25400.20, the local health officer shall do all of the following:

(1) Except as provided in paragraph (2), if the property is real property, record with the county recorder a lien on the property. The lien shall specify all of the following:

(A) The name of the agency on whose behalf the lien is imposed.

(B) The date on which the property is determined to be contaminated.

(C) The legal description of the real property and the assessor’s parcel number.

(D) The record owner of the property.

(E) The amount of the lien, which shall be the greater of two hundred dollars ($200) or the costs incurred by the local health officer in compliance with this chapter, including, but not limited to, the cost of inspection performed pursuant to Section 25400.19 and the county recorder’s fee.

(2) (A) If the property is a mobilehome or manufactured home specified in paragraph (2) of subdivision (t) of Section 25400.11, amend the permanent record with a restraint on the mobilehome, or manufactured home with the Department of Housing and Community Development, in the form prescribed by that department, providing notice of the determination that the property is contaminated.

(B) If the property is a recreational vehicle specified in paragraph (2) of subdivision (t) of Section 25400.11, perfect by filing with the Department of Motor Vehicles a vehicle license stop on the recreational vehicle in the form prescribed by that department, providing notice of the determination that the property is contaminated.

(C) If the property is a mobilehome or manufactured home, not subject to paragraph (2) of subdivision (t) of Section 25400.11, is located on real property, and is not attached to that real property, the local health officer shall record a lien for the real property with the county recorder, and the Department of Housing and Community Development shall amend the permanent record with a restraint for the mobilehome or manufactured home, in the form and with the contents prescribed by that department.

(3) A lien, restraint, or vehicle license stop issued pursuant to paragraph (2) shall specify all of the following:

(A) The name of the agency on whose behalf the lien, restraint, or vehicle license stop is imposed.

(B) The date on which the property is determined to be contaminated.

(C) The legal description of the real property and the assessor’s parcel number, and the mailing and street address or space number of the manufactured home, mobilehome, or recreational vehicle or the vehicle identification number of the recreational vehicle, if applicable.

(D) The registered owner of the mobilehome, manufactured home, or recreational vehicle, if applicable, or the name of the owner of the real property as indicated in the official county records.

(E) The amount of the lien, if applicable, which shall be the greater of two hundred dollars ($200) or the costs incurred by the local health officer in compliance with this chapter, including, but not limited to, the cost of inspection performed pursuant to Section 25400.19 and the fee charged by the Department of Housing and Community Development and the Department of Motor Vehicles pursuant to paragraph (2) of subdivision (b).

(F) Other information required by the county recorder for the lien, the Department of Housing and Community Development for the restraint, or the Department of Motor Vehicles for the vehicle license stop.

(4) Issue to persons specified in subdivisions (d), (e), and (f) an order prohibiting the use or occupancy of the contaminated portions of the property.

(b) (1) The county recorder’s fees for recording and indexing documents provided for in this section shall be in the amount specified in Article 5 (commencing with Section 27360) of Chapter 6 of Part 3 of Title 3 of the Government Code.

(2) The Department of Housing and Community Development and the Department of Motor Vehicles may charge a fee to cover its administrative costs for recording and indexing documents provided for in paragraph (2) of subdivision (a).

(c) (1) A lien recorded pursuant to subdivision (a) shall have the force, effect, and priority of a judgment lien. The restraint amending the permanent record pursuant to subdivision (a) shall be displayed on any manufactured home or mobilehome title search until the restraint is released. The vehicle license stop shall remain in effect until it is released.

(2) The local health officer shall not authorize the release of a lien, restraint, or vehicle license stop made pursuant to subdivision (a), until one of the following occurs:

(A) The property owner satisfies the real property lien, or the contamination in the mobilehome, manufactured home, or recreational vehicle is abated to the satisfaction of the local health officer consistent with the notice in the restraint, or vehicle license stop and the local health officer issues a release pursuant to Section 25400.27.

(B) For a manufactured home or mobilehome, the local health officer determines that the unit will be destroyed or permanently salvaged. For the purposes of this paragraph, the unit shall not be reregistered after this determination is made unless the local health officer issues a release pursuant to Section 25400.27.

(C) The lien, restraint, or vehicle license stop is extinguished by a senior lien in a foreclosure sale.

(d) Except as otherwise specified in this section, an order issued pursuant to this section shall be served, either personally or by certified mail, return receipt requested, in the following manner:

(1) For real property, to all known occupants of the property and to all persons who have an interest in the property, as contained in the records of the recorder’s office of the county in which the property is located.

(2) In the case of a mobilehome or manufactured home, the order shall be served to the legal owner, as defined in Section 18005.8, each junior lienholder, as defined in Section 18005.3, and the registered owner, as defined in Section 18009.5.

(3) In the case of a recreational vehicle, the order shall be served on the legal owner, as defined in Section 370 of the Vehicle Code, and the registered owner, as defined in Section 505 of the Vehicle Code.

(e) If the whereabouts of the person described in subdivision (d) are unknown and cannot be ascertained by the local health officer, in the exercise of reasonable diligence, and the local health officer makes an affidavit to that effect, the local health officer shall serve the order by personal service or by mailing a copy of the order by certified mail, postage prepaid, return receipt requested, as follows:

(1) The order related to real property shall be served to each person at the address appearing on the last equalized tax assessment roll of the county where the property is located, and to all occupants of the affected unit.

(2) In the case of a mobilehome or manufactured home, the order shall be served to the legal owner, as defined in Section 18005.8, each junior lienholder, as defined in Section 18005.3, and the registered owner, as defined in Section 18009.5, at the address appearing on the permanent record and all occupants of the affected unit at the mobilehome park space.

(3) In the case of a recreational vehicle, the order shall be served on the legal owner, as defined in Section 370 of the Vehicle Code, and the registered owner, as defined in Section 505 of the Vehicle Code, at the address appearing on the permanent record and all occupants of the affected vehicle at the mobilehome park or special occupancy park space.

(f) (1) The local health officer shall also mail a copy of the order required by this section to the address of each person or party having a recorded right, title, estate, lien, or interest in the property and to the association of a common interest development, as defined in Sections 4080 and 4100 or Sections 6528 and 6534 of the Civil Code.

(2) In addition to the requirements of paragraph (1), if the affected property is a mobilehome, manufactured home, or recreational vehicle, specified in paragraph (2) of subdivision (t) of Section 25400.11, the order issued by the local health officer shall also be served, either personally or by certified mail, return receipt requested, to the owner of the mobilehome park or special occupancy park.

(g) The order issued pursuant to this section shall include all of the following information:

(1) A description of the property.

(2) The parcel identification number, address, or space number, if applicable.

(3) The vehicle identification number, if applicable.

(4) A description of the local health officer’s intended course of action.

(5) A specification of the penalties for noncompliance with the order.

(6) A prohibition on the use of all or portions of the property that are contaminated.

(7) A description of the measures the property owner is required to take to decontaminate the property.

(8) An indication of the potential health hazards involved.

(9) A statement that a property owner who fails to provide a notice or disclosure that is required by this chapter is subject to a civil penalty of up to five thousand dollars ($5,000).

(h) The local health officer shall provide a copy of the order to the local building or code enforcement agency or other appropriate agency responsible for the enforcement of the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13).

(i) The local health officer shall post the order in a conspicuous place on the property within one working day of the date that the order is issued.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 65) by Stats. 2013, Ch. 605, Sec. 37. Effective January 1, 2014.)






ARTICLE 4 - Site Assessment and Remediation

25400.25

(a) A property owner who receives an order issued pursuant to Section 25400.22 that property owned by that person is contaminated by a methamphetamine laboratory activity, a property owner who owns property that is the subject of an order posted pursuant to subdivision (i) of Section 25400.22, and a person occupying property that is the subject of the order, shall immediately vacate the affected unit, including the mobilehome, manufactured home, or recreational vehicle, as applicable, and any accessory building or structure related thereto, that is determined to be in a hazardous zone by the local health officer.

(b) In addition to authority granted by Mobilehome Residency Law (Chapter 2.5 (commencing with Section 798) of Title 2 of Part 2 of the Civil Code) and the Recreational Vehicle Park Occupancy Law (Chapter 2.6 (commencing with Section 799.20) of Title 2 of Part 2 of the Civil Code), the owner of a mobilehome park or special occupancy park in which a manufactured home, mobilehome, or recreational vehicle subject to the order is located may terminate tenancy in order to obtain possession of the space by service of a three-day notice to quit in accordance with paragraph (4) of Section 1161 of the Code of Civil Procedure.

(c) No later than 30 days after receipt of an order issued pursuant to Section 25400.22, the property owner shall demonstrate to the local health officer that the property owner has retained a methamphetamine laboratory site remediation firm that is an authorized contractor to remediate the contamination caused by the methamphetamine laboratory activity.

(Amended by Stats. 2006, Ch. 789, Sec. 6. Effective January 1, 2007.)



25400.26

(a) A property owner who receives an order issued pursuant to Section 25400.22 that property owned by that person is contaminated by a methamphetamine laboratory activity, or a property owner who owns property that is the subject of an order posted pursuant to subdivision (i) of Section 25400.22, shall utilize the services of an authorized contractor to remediate the contamination caused by the methamphetamine laboratory activity, in accordance with the procedures specified in this section.

(b) The property owner and the local health officer shall keep all required records documenting decontamination procedures for three years following certification that the property is habitable.

(c) The property owner or the property owner’s authorized contractor shall submit a preliminary site assessment work plan to the local health officer for review no later than 30 days after demonstrating to the local health officer that an authorized contractor has been retained to remediate the contamination caused by the methamphetamine laboratory activity.

(d) (1) No later than 10 working days after the date the PSA work plan is submitted by the property owner, or the property owner’s authorized contractor, the local health officer shall review the PSA work plan to determine whether the PSA work plan complies with this chapter, including the procedures established pursuant to Section 25400.35.

(2) If there are any deficiencies in a submitted PSA work plan, the local health officer shall inform the property owner and authorized contractor, in writing, of those deficiencies no later than 15 days of the date that the PSA work plan was submitted to the local health officer.

(3) If the local health officer approves the plan, the local health officer shall inform in writing, the property owner and authorized contractor no later than 15 days of the date that the PSA work plan was submitted to the local health officer.

(e) (1) After a PSA is completed in accordance with the PSA work plan, the property owner and authorized contractor shall prepare a PSA report in accordance with Section 25400.37 and submit the PSA report to the local health officer.

(2) If after a PSA is completed in accordance with a PSA work plan, and the local health officer, upon review of the PSA report, determines there is no level of contamination at a site that requires remediation, the local health officer shall take the actions specified in Section 25400.27.

(f) The property owner shall complete remediation of all applicable portions of the contaminated property in accordance with this chapter no later than 90 days after the date that the PSA work plan has been approved by the local health officer. The local health officer may extend the date for completion of the remediation, in writing.

(g) If the owner of a mobilehome park performs the remediation on a manufactured home, mobilehome, or recreational vehicle that is property pursuant to paragraph (2) of subdivision (t) of Section 25400.11, the owner of the mobilehome park shall comply with the property owner requirements in subdivisions (a), (b), (c), (e), and (f), and the local health officer shall provide information to that owner as required by subdivision (d).

(Amended by Stats. 2006, Ch. 789, Sec. 7. Effective January 1, 2007.)



25400.27

(a) If a local health officer determines that property that has been the subject of a PSA report has been remediated in accordance with this chapter, or if the local health officer makes the determination specified in paragraph (2) of subdivision (e) of Section 25400.26, the local health officer shall issue a no further action determination.

(b) Within 10 working days of the date of making the determination or of receiving payment for the amount of the lien recorded on real property pursuant to paragraph (1) of subdivision (a) of Section 25400.22, whichever is later, the local officer shall do all of the following:

(1) If the real property was the source of the contamination, release the real property lien recorded with the county recorder. The release shall specify all of the following:

(A) The name of the agency on whose behalf the lien is imposed.

(B) The recording date of the lien being released.

(C) The legal description of the real property and the assessor’s parcel number.

(D) The record owner of the property.

(E) The recording instrument, or book and page, of the lien being released.

(2) If a mobilehome or manufactured home that is property pursuant to paragraph (2) of subdivision (t) of Section 25400.11, was the source of the contamination, release the restraint amended into the permanent record of the Department of Housing and Community Development, if the permanent record was amended previously with a restraint. The release shall specify all of the following:

(A) The name of the agency on whose behalf the restraint was filed.

(B) The date on which the property was determined to be contaminated.

(C) The legal identification number of the unit for which the restraint is being released.

(D) The legal owner, registered owner, and any junior lienholders of the manufactured home or mobilehome.

(3) If a recreational vehicle that is property pursuant to paragraph (2) of subdivision (t) of Section 25400.11, was the source of the contamination, release the vehicle license stop filed with the Department of Motor Vehicles. The release shall specify all of the following:

(A) The name of the agency on whose behalf the vehicle license stop is imposed.

(B) The recording date of the vehicle license stop being released.

(C) The vehicle identification number.

(D) The legal and registered owner of the property.

(4) Send a copy of the release stating that the property was remediated in accordance with this chapter, does not violate the standard for human occupancy established pursuant to this chapter, and is habitable, or was salvaged or destroyed pursuant to subparagraph (B) of paragraph (2) of subdivision (c) of Section 25400.22, to the property owner, owner of the mobilehome park or special occupancy park in which the property is located, to the property owner, local agency responsible for the enforcement of the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13), and all recipients pursuant to this section and Section 25400.22.

(Amended by Stats. 2006, Ch. 789, Sec. 8. Effective January 1, 2007.)



25400.28

Until a property owner subject to Section 25400.25 receives a notice from a local health officer pursuant to Section 25400.27 that the property identified in an order requires no further action, all of the following shall apply to that property:

(a) Except as otherwise required in Section 1102.3 or 1102.3a of the Civil Code, the property owner shall notify the prospective buyer in writing of the pending order, and provide the prospective buyer with a copy of the pending order. The prospective buyer shall acknowledge, in writing, the receipt of a copy of the pending order.

(b) The property owner shall provide written notice to all prospective tenants that have completed an application to rent an affected dwelling unit or other property of the remediation order, and shall provide the prospective tenant with a copy of the order. The prospective tenant shall acknowledge, in writing, the receipt of the notice and pending order before signing a rental agreement. The notice shall be attached to the rental agreement. If the property owner does not comply with this subdivision, the prospective tenant may void the rental agreement.

(c) (1) If a mobilehome, manufactured home, or recreational vehicle, as specified in paragraph (2) of subdivision (t) of Section 25400.11, is the subject of the order issued by the local health officer pursuant to paragraph (3) of subdivision (a) of Section 25400.22 or the subject of a notice posted pursuant to subdivision (i) of Section 25400.22, the mobilehome, manufactured home, or recreational vehicle shall not be sold, rented, or occupied until the seller or lessor of the mobilehome, manufactured home, or recreational vehicle or the seller’s or lessor’s agent notifies the prospective buyer or tenant, and the owner of the mobilehome park or special occupancy park in which the mobilehome, manufactured home, or recreational vehicle is located, in writing, of all methamphetamine laboratory activities that have taken place in the mobilehome, manufactured home, or recreational vehicle and any remediation of the home or vehicle, the prospective buyer, tenant, or lessee is provided with a copy of the order.

(2) If a mobilehome, manufactured home, or recreational vehicle specified in paragraph (1) is subject to a sale, the prospective buyer shall acknowledge in writing receipt of the notice and a copy of the order specified in this subdivision before taking possession of the mobilehome, manufactured home, or recreational vehicle.

(3) If the mobilehome, manufactured home, or recreational vehicle specified in paragraph (1) is subject to a rental agreement or lease, the notice and order specified in this subdivision shall be attached to the rental agreement.

(4) If the owner of a mobilehome, manufactured home, or recreational vehicle specified in paragraph (1) does not comply with the requirements of this subdivision, a prospective tenant may void the rental agreement and a prospective buyer may void the purchase agreement, as applicable.

(5) If the remediation of a mobilehome, manufactured home, or recreational vehicle specified in paragraph (1) is not completed by the registered owner of the mobilehome, manufactured home, or recreational vehicle in compliance with an order issued by a local health officer pursuant to this chapter, in addition to authority granted by Mobilehome Residency Law (Chapter 2.5 (commencing with Section 798) of Title 2 of Part 2 of the Civil Code) and the Recreational Vehicle Park Occupancy Law (Chapter 2.6 (commencing with Section 799.20) of Title 2 of Part 2 of the Civil Code), the owner of the mobilehome park or special occupancy park may remove, dismantle, demolish, or otherwise abate the nuisance.

(6) An activity specified in paragraph (5) to remove and dispose of the mobilehome, manufactured home, or recreational vehicle shall only be taken by an authorized contractor. In addition to any other requirements of this chapter, the registered owner of the recreational vehicle or registered owner of the mobilehome or manufactured home, as applicable, is severally and collectively liable for the cost of any remediation ordered by the local health officer.

(Amended by Stats. 2006, Ch. 789, Sec. 9. Effective January 1, 2007.)






ARTICLE 5 - Remediation of Contaminated Property by a City or County

25400.30

(a) (1) If a property owner does not initiate or complete the remediation of property in compliance with an order issued by a local health officer pursuant to this chapter, the city or county in which the property is located may, at its discretion, take action to remediate the contaminated or residually contaminated portion of the property pursuant to this chapter or may seek a court order to require the property owner to remediate the property in compliance with this chapter.

(2) Before a city or county takes an action pursuant to subdivision (a) regarding property specified in paragraph (2) of subdivision (t) of Section 25400.11, the city or county shall give a written notice of not less than 10 days in advance to the mobilehome park or special occupancy park owner to allow for remediation by the mobilehome park or special occupancy park owner in the manner prescribed by this chapter in addition to any other notice required by this section. If the mobilehome park or special occupancy park owner agrees, in writing, to undertake that remediation in compliance with the order, the city or county shall not take action pursuant to this section unless the owner is not in compliance with the agreement.

(b) If a local health officer is unable to locate a property owner within 10 days after the date the local health officer issues an order pursuant to Section 25400.22, the city or county in which the property is located may remediate the property in accordance with this article. The city or county or its contractors may remove contaminated property as part of this remediation activity.

(c) If a city or county elects to remediate contaminated property pursuant to this article, the property owner is liable for, and shall pay the city or county for, all actual costs related to the remediation, including, but not limited to, all of the following:

(1) Posting and physical security of the contaminated site.

(2) Notification of affected people, businesses or any other entity.

(3) Actual expenses related to the recovery of cost, laboratory fees, cleanup services, removal costs, and administrative and filing fees.

(d) If a real property owner does not pay the city or county for the costs of remediation specified in subdivision (c), the city or county may record a nuisance abatement lien pursuant to Section 38773.1 of the Government Code against the real property for the actual costs related to the remediation or bring an action against the real property owner for the remediation costs. The nuisance abatement lien shall have the effect, priority, and enforceability of a judgment lien from the date of its recordation.

(Amended by Stats. 2006, Ch. 789, Sec. 10. Effective January 1, 2007.)






ARTICLE 6 - Requirements for Property Assessment and Cleanup

25400.35

A local health officer shall establish a written plan consistent with this chapter outlining the procedures to be followed for conducting the remediation to property for purposes of this chapter. The procedures shall comply with this article and any regulations adopted pursuant to this chapter, and shall include, but not be limited to, procedures for the preparation of a preliminary site assessment work plan, the conduct of a preliminary site assessment to determine the extent and level of contamination, in accordance with that PSA work plan, and the preparation of a PSA report containing the results of the preliminary site assessment and recommendations for remediation to meet the occupancy standards specified in Section 25400.16.

(Added by Stats. 2005, Ch. 570, Sec. 1. Effective January 1, 2006.)



25400.36

The PSA work plan shall include, but is not limited to, all of the following:

(a) The physical location of the property.

(b) A summary of the information obtained from law enforcement, the local health officer, and other involved local agencies. The summary shall include a discussion of the information’s relevance to the contamination, including areas suspected of being contaminated, and may include all of the following information:

(1) Duration of laboratory operation and number of batches cooked or processed.

(2) Hazardous chemicals known to have been manufactured.

(3) Recipes and methods used.

(4) Chemicals and equipment found, by location, used in connection with the manufacture or storage of the hazardous chemicals.

(5) Location of contaminated cooking and storage areas.

(6) Visual assessment of the severity of contamination inside and outside of the structure where the laboratory was located.

(7) Assessment of contamination of adjacent rooms, units, apartments, or structures.

(8) Disposal methods observed at or near the site, including dumping, burning, burial, venting, or drain disposal.

(9) A comparison of the chemicals on the manifest with known methods of manufacture in order to identify other potential contaminants.

(10) A determination as to whether the methamphetamine manufacturing method included the use of chemicals containing mercury or lead, including lead acetate, mercuric chloride, or mercuric nitrate.

(c) A description of the areas to be sampled and the basis for the selection of the areas. This element of the PSA work plan shall also document the decision process used in determining not to sample particular areas. The PSA work plan shall consider both primary and secondary areas of concern.

(1) The primary areas of concern included in the work plan shall include all the following areas:

(A) Any area that has obvious staining caused by the use or manufacture of hazardous chemicals.

(B) Any processing or cooking area, with contamination caused by spills, boilovers, or explosions, or by chemical fumes and gases created during cooking. The area may include floors, walls, ceilings, glassware, and containers, working surfaces, furniture, carpeting, draperies and other textile products, plumbing fixtures and drains, and heating and air-conditioning vents.

(C) Any disposal area, including such indoor areas as sinks, toilets, bathtubs, plumbing traps and floor drains, vents, vent fans, and chimney flues and such outdoor areas that may be contaminated by dumping or burning on or near soil, surface water, groundwater, sewer or storm systems, septic systems, and cesspools.

(D) Chemical storage areas that may be contaminated by spills, leaks, or open containers.

(2) The secondary areas of concern shall include all of the following:

(A) Any location where contamination may have migrated, including hallways or other high traffic areas.

(B) Common areas in multiple dwellings, apartments, and adjacent apartments or rooms, or mobilehome parks and special occupancy parks, including adjacent permanent buildings, manufactured homes, mobilehomes, or recreational vehicles, and the floors, walls, ceilings, furniture, carpeting, light fixtures, blinds, draperies and other textile products in all of those areas.

(C) Common ventilation or plumbing systems in hotels, mobilehome parks, special occupancy parks, and multiple dwellings.

(d) Sampling protocols, analytical methods and laboratories to use and their relevant certifications or accreditations.

(e) A description of areas and items that will be remediated in lieu of sampling, if any.

(Amended by Stats. 2006, Ch. 789, Sec. 11. Effective January 1, 2007.)



25400.37

After a preliminary site assessment is completed in accordance with the PSA work plan, a PSA report shall be prepared and submitted to the local health officer. The PSA report shall be thorough and specific in reporting findings and recommendations and shall include all of the following:

(a) The location of the site, including all of the following, as applicable:

(1) Street address and mailing address of the contaminated property, the owner of record and mailing address, legal description, and clear directions for locating the property.

(2) (A) If the property is a manufactured home or mobilehome, the legal owner, as defined in Section 18005.8, each junior lienholder, as defined in Section 18005.3, and the registered owner, as defined in Section 18009.5.

(B) If the property is a recreational vehicle, the legal owner, as defined in Section 370 of the Vehicle Code, and the registered owner, as defined in Section 505 of the Vehicle Code.

(b) A site map, including a diagram of the contaminated property. The diagram shall include floor plans of affected buildings and local drinking water wells and nearby streams or other surface waters, if potentially impacted, and shall show the location of damage and contamination and the location of sampling points used in the preliminary site assessment. All sampling point locations shall be keyed to the sampling results and remediation recommendations.

(c) A description of the sampling methods and analytical protocols used in the preliminary site assessment.

(d) A description of the sampling results.

(e) Information regarding the background samples and results obtained.

(f) Specific recommendations, including methods, for remedial actions required to meet the human occupancy standards specified in Section 25400.16, including, but not limited to, any required decontamination, demolition, or disposal.

(g) A plan for postremediation site assessment, including specific sampling requirements and methodologies, and locations at which samples are to be obtained.

(Amended by Stats. 2006, Ch. 789, Sec. 12. Effective January 1, 2007.)



25400.38

The PSA work plan and PSA report shall be signed and notarized by the contractor responsible for the completion of the preliminary site assessment and by a certified industrial hygienist for sufficiency and completeness.

(Added by Stats. 2005, Ch. 570, Sec. 1. Effective January 1, 2006.)



25400.40

(a) A person shall not perform a preliminary site assessment or any remediation work pursuant to this chapter, including a decontamination, demolition, or disposal, unless the person has completed all of the following:

(1) Initial training pursuant to subparagraph (A) of paragraph (3) of, or paragraph (4) of, subdivision (e) of Section 5192 of Title 8 of the California Code of Regulations, as applicable. That training shall include elements listed pursuant to subparagraphs (A) to (G), inclusive, of paragraph (2) of subdivision (e) of Section 5192 of Title 8 of the California Code of Regulations.

(2) Annual refresher training pursuant to paragraph (8) of subdivision (e) of Section 5192 of Title 8 of the California Code of Regulations.

(3) Additional requirements as determined by the local health officer, or other applicable law.

(b) Training specified in paragraphs (1) and (2) of subdivision (a) shall be certified pursuant to paragraph (6) of subdivision (e) of Section 5192 of Title 8 of the California Code of Regulations.

(Added by Stats. 2005, Ch. 570, Sec. 1. Effective January 1, 2006.)






ARTICLE 7 - Enforcement and Liability

25400.45

(a) A property owner who does not provide a notice or disclosure required by this chapter is subject to a civil penalty in an amount of up to five thousand dollars ($5,000). A property owner shall also be assessed the full cost of all harm to public health or to the environment resulting from the property owner’s failure to comply with this chapter.

(b) A person who violates an order issued by a local health officer pursuant to this chapter prohibiting the use or occupancy of a property or a portion thereof contaminated by a methamphetamine laboratory activity is subject to a civil penalty in an amount of up to five thousand dollars ($5,000).

(Amended by Stats. 2006, Ch. 789, Sec. 13. Effective January 1, 2007.)



25400.46

(a) A property owner who receives an order issued by a local health officer pursuant to Section 25400.22, or a property owner who owns property that is the subject of a notice posted pursuant to subdivision (i) of Section 25400.22, is liable for, and shall pay all of the following costs if it is determined that the property is contaminated:

(1) The cost of any testing.

(2) Any cost related to maintaining records with regard to the property.

(3) The cost of remediating the property, including any decontamination or disposal expenses.

(4) Any actual cost incurred by the local health officer or any other local or state agency resulting from the enforcement of this chapter and oversight of the implementation of the PSA work plan and the PSA report, with regard to that property.

(b) A person who conducts methamphetamine laboratory activity on or at property subject to subdivision (a), and who is not the owner of that property, is liable for, and shall reimburse the owner of the property for, any cost that property owner may incur pursuant to subdivision (a).

(c) The owner of a mobilehome, manufactured home, or recreational vehicle, in or about which a methamphetamine laboratory activity occurred, is liable for, and shall reimburse the owner of the real property on which the mobilehome, manufactured home, or recreational vehicle is located for, any cost the owner of the real property incurs pursuant to subdivision (a).

(Amended by Stats. 2006, Ch. 789, Sec. 14. Effective January 1, 2007.)



25400.47

(a) If the registered owner of a mobilehome, manufactured home, or recreational vehicle, in or about which methamphetamine laboratory activity occurred, does not take the action required by subdivision (b) of Section 25400.25, within 30 days, as required by the order issued by a local health officer, or does not pay the city or county for the costs of remediation specified in subdivision (c) of Section 25400.30, the mobilehome park or special occupancy park owner may immediately initiate the actions authorized by paragraph (5) of subdivision (c) of Section 25400.28, including, but not limited to, terminating the tenancy of the owner of the mobilehome, manufactured home, or recreational vehicle, if any, by a written noncurable three-day notice to quit, and not later than 30 days after restitution of possession of the real property, or vacation or abandonment of the tenancy, the mobilehome park or special occupancy park owner or operator may abate any nuisance and take any of the following actions:

(1) Remediate the mobilehome, manufactured home, or recreational vehicle in accordance with the requirements of this chapter, in compliance with the PSA workplan.

(2) Immediately cause an authorized contractor, to remove and dispose of the mobilehome, manufactured home, or recreational vehicle.

(3) Remove and dispose of the mobilehome, manufactured home, or recreational vehicle.

(4) In a special occupancy park, notwithstanding Section 3072 of the Civil Code or Sections 22851.3 or 22851.8 of the Vehicle Code, or in a mobilehome park, enforce a warehouseman’s lien in accordance with Sections 7209 and 7210 of the Commercial Code against the recreational vehicle.

(b) If the owner of a mobilehome, manufactured home, or recreational vehicle, in or about which methamphetamine laboratory activity occurred, does not pay the city or county for the costs of remediation specified in subdivision (c) of Section 25400.30, or does not reimburse the mobilehome park or special occupancy park owner where the mobilehome, manufactured home, or recreational vehicle is located, for any cost that the mobilehome park owner incurs pursuant to this chapter to remediate the property, a mobilehome park owner may, in addition to any other remedy allowed by law, treat the amount due as rent and serve a notice and initiate an action for nonpayment of rent as allowed by Section 798.56 of the Civil Code and a special occupancy park owner may treat the amount due as rent and serve a notice and initiate any action permitted for nonpayment of rent pursuant to the Recreational Vehicle Park Occupancy Law (Chapter 2.6 (commencing with Section 799.20) of Title 2 of Part 2 of the Civil Code).

(c) (1) A warehouseman’s lien may be enforced pursuant to paragraph (4) of subdivision (a) only if the notification specified in paragraph (c) of subdivision (2) of Section 7210 of the Commercial Code, in addition to including the itemized statement of the claim of the mobilehome park or special occupancy park owner, also includes an itemized statement of the city or county, if the city or county submits to the mobilehome park or special occupancy park owner a claim for the costs of remediation specified in subdivision (c) of Section 25400.30 at least 10 days before service of the notification.

(2) A mobilehome park or special occupancy park owner may satisfy a warehouseman’s lien first from the proceeds of the sale of the mobilehome, manufactured home, or recreational vehicle.

(3) A warehouseman’s lien enforced pursuant to this section that does not include a claim submitted by the city or county pursuant to paragraph (1) shall be deemed to meet the notification requirements of paragraph (1), but any balance of the proceeds of any sale shall be held pursuant to subdivision (6) of Section 7210 of the Commercial Code, for delivery on demand to the city or county, and thereafter to any person to whom the mobilehome park or special occupancy park owner would have been bound to deliver the mobilehome, manufactured home, or recreational vehicle.

(Added by Stats. 2006, Ch. 789, Sec. 15. Effective January 1, 2007.)









CHAPTER 6.10 - Hazardous Material Release Cleanup

25403

For purposes of this chapter, the following terms shall have the following meanings:

(a) “Blighted area” means an area in which the local agency determines there are vacancies, abandonment of property, or a reduction or lack of proper utilization of property, and the presence or perceived presence of a release or releases of hazardous material contributes to the vacancies, abandonment of property, or reduction or lack of proper utilization of property.

(b) “Blighted property” means property with the presence or perceived presence of a release or releases of hazardous material that contributes to the vacancies, abandonment of property, or reduction or lack of proper utilization of property.

(c) “Clean up” or “cleanup” means an action taken to remove, as defined in Section 25323, remediate, as described in subdivision (a) or (b) of Section 25322, or otherwise abate the effects of a release of hazardous material.

(d) “Cleanup plan” means a document that details the actions to be taken to clean up a release of a hazardous material.

(e) “CUPA” means the Certified Unified Program Agency certified to implement the unified program pursuant to Chapter 6.11 (commencing with Section 25404).

(f) “Department” means the Department of Toxic Substances Control.

(g) “Designated agency” means an agency designated by the local agency pursuant to paragraph (1) or (2) of subdivision (e) of Section 25403.1.

(h) “Director” means the Director of Toxic Substances Control.

(i) “Hazardous material” has the same meaning as defined in subdivision (d) of Section 25260.

(j) “Investigation” means an action taken to determine the source, nature, and extent of a release of hazardous material with sufficient detail to provide a reasonable basis for decisions regarding the cleanup of the hazardous material. An investigation does not include a Phase I or Phase II environmental site assessment.

(k) “Investigation plan” means a document that specifies actions to be taken to investigate a suspected release of hazardous material. An investigation plan does not include a Phase I or Phase II environmental site assessment.

(l) “Local agency” means both of the following:

(1) A county, a city, or a city and county.

(2) A “housing authority,” as provided in Section 34240, if the housing authority is an entity assuming the housing functions of a former redevelopment agency pursuant to paragraph (2) of subdivision (a) of Section 34176 and the property subject to this chapter was transferred from that successor agency to the housing authority.

(m) “Person” means an individual, trust, firm, joint stock company, business concern, partnership, limited liability company, association, and corporation, including, but not limited to, a government corporation. “Person” also includes any local agency, county, district, commission, the state or any department, agency, or political subdivision thereof, any interstate body, and the federal government or any department or agency thereof to the extent permitted by law.

(n) “Phase I environmental assessment” means a preliminary assessment of a property to determine whether there has been, or may have been, a release of hazardous material based on reasonable available information about the property and general vicinity. A Phase I environmental assessment shall meet the most current requirements adopted by the American Society for Testing and Materials (ASTM) for Standard Practice for Environmental Site Assessment: Phase I Environmental Site Assessment Process or meet the requirements of Part 312 (commencing with Section 312.1) of Title 40 of the Code of Federal Regulations.

(o) “Phase II environmental assessment” means an intrusive study where actual physical environmental samples are collected and analyzed to characterize the type and distribution of hazardous material in the environment. A phase II environmental assessment shall meet the most current requirements adopted by the American Society for Testing and Materials (ASTM) for Standard Practice for Environmental Site Assessments: Phase II Environmental Site Assessment Process.

(p) “Qualified independent contractor” means an independent contractor who is any of the following:

(1) An engineering geologist who is certified pursuant to Section 7842 of the Business and Professions Code.

(2) A geologist who is registered pursuant to Section 7850 of the Business and Professions Code.

(3) A civil engineer who is registered pursuant to Section 6762 of the Business and Professions Code.

(q) “Regional board” means a California regional water quality control board.

(r) “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment on blighted property.

(s) “Responsible party” means a person described in subdivision (a) of Section 25323.5 of this code or subdivision (a) of Section 13304 of the Water Code.

(t) “Site designation committee” means the committee established pursuant to Section 25261.

(u) “State board” means the State Water Resources Control Board.

(Added by Stats. 2013, Ch. 588, Sec. 1. Effective January 1, 2014.)



25403.1

(a) (1) (A) A local agency may, in accordance with this chapter, take any action that the local agency determines is necessary and that is consistent with other state and federal laws to investigate or clean up a release on, under, or from blighted property that the local agency has found to be within a blighted area within the local agency’s boundaries due to the presence of hazardous materials following a Phase I or Phase II environmental assessment pursuant to subdivision (f), whether the local agency owns that property or not. When taking action pursuant to this chapter, if the local agency does not own property that is the subject of the investigation and cleanup activities, the local agency has the right to enter that property, if, upon providing notice to the owner of that property in accordance with subparagraph (A) of paragraph (2) of subdivision (b), the owner of the property does not respond to the notice or the local agency reasonably deems the response inadequate.

(B) The local agency shall contact the department or the appropriate regional board prior to issuing a notice pursuant to paragraph (2) of subdivision (b) in connection with a property on the National Priority List or a property or release subject to any of the following:

(i) Chapter 6.5 (commencing with Section 25100).

(ii) A Cease and Desist Order issued under Section 13301 of the Water Code.

(iii) A Cleanup and Abatement Order issued under Section 13304 of the Water Code.

(iv) An existing voluntary cleanup agreement between the regional board or the department and a responsible party that requires a cleanup by a specified date.

(v) An order issued by a regional board pursuant to Section 13267 of the Water Code, or an agreement entered into by the department pursuant to Section 25187, 25355.5, or 25358.3, for the investigation or cleanup at a site.

(vi) A remedial action order, an imminent or substantial endangerment order or agreement, a prospective purchase agreement, or an order on consent issued pursuant to Section 25355.5, 25356.1.3, or 25358.3, as applicable.

(vii) An expedited remediation order issued pursuant to the former Chapter 6.86 (commencing with Section 25396), as that chapter read on January 1, 2012.

(viii) An agreement entered into pursuant to the California Land Reuse and Revitalization Act (Chapter 6.82 (commencing with Section 25395.60)), as specified in Section 25395.92.

(ix) An agreement for the environmental oversight of schools entered into pursuant to Section 17213.1 of the Education Code and in accordance with Sections 17201 and 17210.1 of the Education Code.

(C) (i) If the department or the regional board objects within 30 days to the local agency issuing the notice, the local agency and the department or regional board shall promptly meet and confer to resolve the department’s or regional board’s concerns. If the local agency and the department or the regional board cannot reach a mutually acceptable resolution on sites identified in clause (iv) of subparagraph (B) of paragraph (1), the matter shall be submitted to the site designation committee created pursuant to Section 25261.

(ii) Notwithstanding subdivision (a) of Section 25261, the designee of the department or the regional board on the site designation committee shall not participate in the review of a dispute involving the department or a regional board, respectively. The decision of the site designation committee shall resolve the matter impartially, by majority vote, and within 45 days of the date on which the matter is presented. Either party to the dispute may present the matter to the site designation committee, and each party shall be given a reasonable opportunity to be heard.

(2)  A local agency shall, before taking action to clean up the release, do all of the following:

(A) If the investigation has not been completed or additional investigation is necessary, have an investigation plan prepared by an independent qualified contractor.

(B) Submit an investigation plan and cost recovery agreement to the regional board or the department for review and approval.

(C) After completion of the investigation plan, have a cleanup plan prepared by an independent qualified contractor.

(D) Submit a cleanup plan and existing applicable documents required pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) to the regional board or to the department for approval.

(E) Comply with the public participation requirements specified in Section 25403.7.

(3) The regional board or the department shall act on the investigation plan within 30 days of receipt of the investigation plan.

(4) The regional board or the department shall respond to the local agency’s request for approval of a cleanup plan within 60 days of the receipt of the plan.

(5) Within 60 days after approval of the cleanup plan, pursuant to applicable statutes and regulations, the director or the regional board, as appropriate, shall acknowledge, in writing, that upon proper completion of the cleanup in accordance with the cleanup plan, the immunity provided by Section 25403.2 shall apply.

(6) The local agency shall notify the department and local health and building departments and the regional board of any cleanup activity pursuant to this section at least 30 days before the commencement of the activity.

(7) If an action taken by a local agency or a responsible party to clean up a release of a hazardous material does not meet, or is not consistent with, a cleanup plan approved by the regional board or the department, the department or the regional board that approved the cleanup plan may require the responsible party or local agency to take, or cause the taking of, additional action to clean up the release, as provided by applicable law.

(8) If an administering agency for the site has been designated pursuant to Section 25262, the department or the regional board may impose any requirements for additional action pursuant to paragraph (7) only as provided in Sections 26263 and 25265.

(9) If methane or landfill gas is present, the local agency shall obtain written approval from the Department of Resources Recycling and Recovery prior to taking action authorized under this subdivision.

(b) Except as provided in subdivision (c), a local agency may take the actions specified in subdivision (a) only under one of the following conditions:

(1) There is no responsible party for the release identified by the local agency.

(2) Both of the following apply:

(A) A party determined by the local agency to be a responsible party for the release has been notified by the local agency, or has received adequate notice from the department, a regional board, the California Environmental Protection Agency, or other governmental agency with relevant authority, and has been given 60 days to respond and to propose an investigation plan and schedule if in the opinion of the responsible party’s qualified independent contractor there is not enough site-specific data to prepare a cleanup plan, and 60 days to propose a cleanup plan and schedule following completion of the investigation plan in accordance with the investigation plan schedule approved by the local agency.

(B) The responsible party specified in subparagraph (A) has not agreed within an additional 60 days to implement an investigation plan and schedule to investigate or clean up the release that meets both of the following requirements:

(i) The investigation plan and schedule and the cleanup plan and schedule are acceptable to the local agency.

(ii) The local agency makes a finding that the investigation plan and schedule and the cleanup plan and schedule are consistent with the intended development schedule and use of the property.

(3) (A) The party determined by the local agency to be the responsible party for the hazardous material release entered into an agreement with the local agency to prepare an investigation plan or cleanup plan for approval by the department, the regional board, or the appropriate local agency, and to implement the investigation plan or cleanup plan in accordance with an agreed schedule, but failed to do any of the following:

(i) Prepare the investigation plan or cleanup plan.

(ii) Implement the investigation plan or cleanup plan in accordance with the agreed schedule.

(iii) Otherwise failed to carry out the investigation in an appropriate and timely manner.

(B) An action taken by the local agency pursuant to this paragraph shall be consistent with any agreement between the local agency and the responsible party and with the requirements of the state agency or the designated agency that approved or will approve the cleanup plan and is overseeing or will oversee the preparation and implementation of the cleanup plan.

(c) The responsible party specified in subparagraph (A) of paragraph (2) of subdivision (b) may appeal a 60-day notice issued pursuant to this section to the local agency’s governing body by filing a written request to appeal the notice with the clerk of the local agency within 30 days of receipt of the notice. Filing an appeal to the local agency’s governing body tolls the 60-day notice period until the appeal is heard and decided by the local agency’s governing body. Any challenge to the decision reached by the local agency’s governing body shall be presented only as part of a cost recovery or injunctive proceeding initiated by the local agency under Section 25403.5. The local agency’s decision shall be upheld if supported by substantial evidence presented in the action commenced under Section 25403.5, and shall not be invalidated on the grounds that the local agency failed to include all responsible parties in a 60-day notice issued pursuant to this section. A claim of failure to include all responsible parties in a 60-day notice issued pursuant to this section shall not be a defense to the liability provided for in Section 25403.5.

(d) Subdivision (b) does not apply to either of the following:

(1) A local agency taking actions to conduct a Phase I or Phase II environmental assessment in accordance with standard real estate practices.

(2) A local agency taking the actions specified in subdivision (a) if the local agency determines that conditions require immediate action due to an imminent threat to human health or the environment.

(e) (1) A local agency may designate another agency, in lieu of the department or the regional board, to review and approve a cleanup plan and to oversee the cleanup of hazardous materials from a specific hazardous material release site if the agency is designated as the administering agency under Section 25262. In that event, the designated agency shall conduct the oversight of the cleanup in accordance with Chapter 6.65 (commencing with Section 25260), and all provisions of that chapter shall apply to the cleanup.

(2) A local agency may designate another agency to review and approve a cleanup plan for a site and oversee the cleanup at the site if all of the following conditions exist:

(A) The designated agency is certified as a CUPA.

(B) The site is an underground storage tank site subject to Chapter 6.7 (commencing with Section 25280).

(C) The designated agency is certified pursuant to Section 25297.01 and the state board has entered into an agreement with the designated agency pursuant to Section 25297.1.

(D) The designated agency determines that the site is within the guidelines and protocols established in, and pursuant to, the agreement specified in subparagraph (C).

(E) The designated agency consents to the designation.

(3) Within 60 days after approving a cleanup plan pursuant to paragraph (1) or (2), the designated agency shall issue a notice that, upon proper completion of the cleanup plan, the immunity specified in Section 25403.2 shall apply. If the designated agency was formed by the local agency, the cleanup plan shall also be subject to the approval of the department or regional board.

(4) (A) An agency may not consent to the designation pursuant to paragraph (1) or (2) unless the designated agency determines that it has adequate staff resources and the requisite technical expertise and capabilities available to adequately supervise the cleanup.

(B) If an agency has been designated pursuant to paragraph (2), the department or a regional board may require the designated agency to withdraw from the designation or stop taking action pursuant to that designation, after providing the designated agency with adequate notice, if both of the following conditions are met:

(i) The department or a regional board determines that the agency’s designation was not consistent with paragraph (2), or makes one of the findings specified in subdivision (d) of Section 101480.

(ii) The department or a regional board determines that it has adequate staff resources and capabilities available to adequately supervise the cleanup, and assumes that responsibility.

(C) This paragraph does not prevent a regional board from taking an action pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(5) If an agency has been designated pursuant to paragraph (1) or (2), the designated agency may, after providing the local agency with adequate notice, withdraw from its designation or stop taking action pursuant to that designation after making one of the findings specified in subdivision (d) of Section 101480.

(f) (1) To facilitate remedial planning, the local agency may require the owner or operator of a site within the local agency’s jurisdictional boundaries to provide the local agency with all existing environmental information pertaining to the site, including the results of any phase I or subsequent environmental assessment, any assessment conducted pursuant to an order from, or agreement with, any federal, state, or local agency, and any other environmental assessment information, except that which is determined to be privileged.

(2) A person requested to furnish the information pursuant to paragraph (1) shall be required only to furnish that information that may be within that person’s possession or control, including actual knowledge of information within the possession or control of any other party. If environmental assessment information is not available, the local agency may require the owner of the property to conduct, and to pay the expenses of conducting, an assessment in accordance with standard real estate practices for conducting phase I or phase II environmental assessments. If the local agency conducts the phase I or phase II environmental assessment because the owner or operator failed to provide this information, the local agency shall have a right of entry, upon reasonable notice, to enter the property and conduct the phase I or phase II environmental assessment. The local agency may recover the costs of the phase I or phase II environmental assessment in accordance with Section 25403.5.

(Added by Stats. 2013, Ch. 588, Sec. 1. Effective January 1, 2014.)



25403.2

(a) (1) Notwithstanding any other law, except as otherwise provided in this chapter, a local agency that undertakes and completes an action, or causes another person to undertake and complete an action pursuant to Section 25403.1 for which a finding of completion is made pursuant to subdivision (b), to clean up a hazardous material release on, under, or from property within the local agency’s boundaries, in accordance with a cleanup plan prepared by a qualified independent contractor and approved by the department, a regional board, or the designated agency, in accordance with Section 25403.1, is not liable, with respect to that release only, pursuant to any of the following:

(A) Division 7 (commencing with Section 13000) of the Water Code.

(B) Chapter 6.5 (commencing with Section 25100), Chapter 6.7 (commencing with Section 25280), Chapter 6.75 (commencing with Section 25299.10), or Chapter 6.8 (commencing with Section 25300), of Division 20.

(C) Any other state or local law imposing liability for cleanup of releases of hazardous materials.

(2) If the cleanup was also performed pursuant to Chapter 6.65 (commencing with Section 25260) of Division 20, and a certificate of completion is issued pursuant to subdivision (b) of Section 25264, the immunity from local agency action provided by the certificate of completion, as specified in subdivision (c) of Section 25264, shall apply to the local agency, in addition to the immunity conferred by this section.

(3) In the case of a cleanup performed pursuant to Chapter 6.65 (commencing with Section 25260) of Division 20, and for which the administering agency is a local agency, the limitations on the certificate of completion set forth in paragraphs (1) to (6), inclusive, of subdivision (c) of Section 25264 are limits on any immunity provided for by this section and subdivision (c) of Section 25264.

(b) Notwithstanding any provision of law or policy providing for certification by a person conducting a cleanup that the action has been properly completed, a determination that a cleanup has been properly completed pursuant to this section shall be made only upon the affirmative approval of the director, the regional board, or the designated agency, as appropriate. The department or regional board, as appropriate, shall, within 60 days of the date it finds that a cleanup has been completed, notify the local agency in writing that the immunity provided by this section is in effect. If another agency is designated to oversee the cleanup pursuant to paragraph (1) or (2) of subdivision (d) of Section 25403.1, the designated agency shall issue a notice within 60 days of the date it finds that a cleanup has been completed.

(c) Upon proper completion of a cleanup, as specified in subdivision (b), the immunity from action provided by the certificate of completion provided pursuant to subdivision (c) of Section 25264 and the immunity provided by this section extends to all of the following, but only for the release or releases specifically identified in the approved cleanup plan and not for any subsequent release or any release not specifically identified in the approved cleanup plan:

(1) An employee or agent of the local agency, including an instrumentality of the local agency authorized to exercise some, or all, of the powers of a local agency within, or for the benefit of, a local agency and an employee or agent of the instrumentality.

(2) A person that enters into an agreement with a local agency for the development of property, if the agreement requires the person to acquire property affected by a hazardous material release or to clean up a hazardous material release with respect to that property.

(3) A person that acquires the property after a person has entered into an agreement with a local agency for development of the property, as described in paragraph (2).

(4) A person that provides financing to a person specified in paragraph (2) or (3).

(d) Notwithstanding any other law, the immunity provided by this section does not extend to any of the following:

(1) A person that was a responsible party for the release before entering into an agreement, acquiring property, or providing financing, as specified in subdivision (c).

(2) A person specified in subdivision (a) or (c) for any subsequent release of a hazardous material or any release of a hazardous material not specifically identified in the approved cleanup plan.

(3) A contractor who prepares the cleanup plan or conducts the cleanup.

(4) A person that obtains an approval of a cleanup plan pursuant to Section 25403.1, or pursuant to a finding, as specified in subdivision (b), by fraud, negligent or intentional nondisclosure, or misrepresentation, and a person that knows before the approval or determination is obtained or before the person enters into an agreement, acquires the property, or provides financing, as specified in subdivision (c), that the approval or determination was obtained by these means.

(e) The immunity provided by this section is in addition to any other immunity provided by law to a local agency.

(f) This section does not impair any cause of action by a local agency or any other party against the person responsible for the hazardous material release that is the subject of the cleanup taken by the local agency or other person immune from liability pursuant to this section.

(g) This section does not apply to, or limit, alter, or restrict, an action for personal injury or wrongful death.

(h) This section does not limit liability of a person described in paragraph (3) or (4) of subdivision (d) for damages under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.).

(i) This section does not establish, limit, or affect the liability of a local agency for a release of a hazardous material that is not investigated or cleaned up pursuant to this section or Chapter 6.65 (commencing with Section 25260).

(Added by Stats. 2013, Ch. 588, Sec. 1. Effective January 1, 2014.)



25403.3

The immunity provided for by Section 25403.2 is only conferred if both of the following apply:

(a) The action is in accordance with a cleanup plan prepared by a qualified independent contractor and approved by the department, a regional board, or the designated agency, as appropriate, pursuant to Section 25403.1.

(b) The cleanup is found to have been undertaken and properly completed, as specified in subdivision (b) of Section 25403.2.

(Added by Stats. 2013, Ch. 588, Sec. 1. Effective January 1, 2014.)



25403.4

Within 60 days of being presented with a bill from the department or regional board, the local agency shall reimburse the department or the regional board for costs incurred in reviewing or approving investigation plans and cleanup plans pursuant to this chapter. The department or regional board may develop a payment plan, consistent with Section 25269, with the local agency to repay costs over a longer period of time. In the event of any dispute over the costs, the local agency shall pay any undisputed costs and meet and confer with the department or regional board to resolve the disputed items. In connection with any disputes not resolved through meet and confer efforts, the local agency may utilize any review processes maintained by the department or the regional board.

(Added by Stats. 2013, Ch. 588, Sec. 1. Effective January 1, 2014.)



25403.5

(a) Except as otherwise provided in this chapter, if a local agency undertakes action to investigate property or clean up, or to require others to investigate or clean up, including compelling a responsible party through a civil injunctive action, a release of hazardous material, the responsible party shall be liable to the local agency for the costs incurred in the action. A local agency may not recover the costs of goods and services that were not procured in accordance with procurement procedures, where applicable. The amount of the costs shall include the interest on the costs accrued from the date of expenditure and reasonable attorney’s fees and shall be recoverable in a civil action. Interest shall be calculated based on the average annual rate of return on a local agency’s investment of surplus funds for the fiscal year in which costs were incurred.

(b) The only defenses available to a responsible party shall be the defenses specified in subdivision (b) of Section 25323.5.

(c) A local agency may recover any costs incurred to develop and to implement a cleanup plan approved pursuant to this chapter, to the same extent the department is authorized to recover those costs. The scope and standard of liability for cost recovery pursuant to this section shall be the scope and standard of liability under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.) as that act would apply to the department. However, any reference to hazardous substance in that act shall be deemed to refer to hazardous material as defined in Section 25403. It is the intent of the Legislature that local agencies diligently pursue reimbursement for investigation and cleanup costs incurred pursuant to this chapter, but each local agency is authorized to assess whether and to what extent cost recovery is practicable.

(d) An action for recovery of the costs of a cleanup undertaken by a local agency under this section shall be commenced within three years after completion of the cleanup.

(e) The action to recover costs provided by this section is in addition to, and is not to be construed as restricting, any other cause of action available to a local agency.

(Added by Stats. 2013, Ch. 588, Sec. 1. Effective January 1, 2014.)



25403.6

(a) Except as provided in Section 25403.4, notwithstanding any other state law or policy, a local agency that undertakes and completes a cleanup, or otherwise causes a cleanup to be undertaken and completed pursuant to this chapter shall not be liable based on its ownership of property after a release occurred, for any costs that any responsible party for that release incurs to investigate or clean up the release or to compensate others for the effects of that release.

(b) Except as provided in Section 25403. 2, this article does not limit the powers of the state board or a regional board to enforce Division 7 (commencing with Section 13000) of the Water Code.

(Added by Stats. 2013, Ch. 588, Sec. 1. Effective January 1, 2014.)



25403.7

A local agency shall comply with all the following requirements with regard to providing public participation when taking action pursuant to this chapter:

(a) The local agency shall provide an opportunity, when preparing the cleanup plan, for the public and for other public agencies to participate in decisions regarding the cleanup plan, taking into consideration the nature of the community interest.

(b) Thirty days before submitting the cleanup plan for approval, the local agency shall take all of the following actions:

(1) Notify all other appropriate public agencies, including, but not limited to, the department or the regional board, if not required to approve the plan, regarding the proposed cleanup plan.

(2) Place a notice in a newspaper of general circulation in the area of the property, including, but not limited to, a community-based newspaper, as appropriate.

(3) Post notice of the proposed cleanup plan on the property.

(c) All of the following methods for public participation shall be used to notify the public of the proposed cleanup plan:

(1) Thirty days’ prior public notice in a factsheet format of the proposed cleanup plan, in English and in any other language commonly spoken in the area of the property.

(2) Access, at both the local agency and at local repositories, to the proposed cleanup plan, property assessment, addenda, and any other supporting documentation, including materials listed as references in the cleanup plan and property assessment.

(3) Procedures for providing a reasonable opportunity to comment on the plan and related documents specified in paragraph (2).

(d) If a public meeting is requested, the local agency shall hold a public meeting in the area of the property to receive comments.

(e) The local agency shall consider any comments received before submitting the proposed cleanup plan for approval.

(f) The local agency may also provide for, but is not limited to, the use of other methods for public participation, including public notices, direct notification of interested parties, distribution of electronic copies of the cleanup plan, property assessment addenda, and other supporting documentation, including materials listed as references in the cleanup plan and property assessment, electronic comment forms, and forming advisory groups, as appropriate, to disseminate information and assist the local agency in gathering public input, holding additional public meetings or public hearings, and providing an opportunity to comment on the proposed cleanup plan prior to approval.

(g) The local agency, as part of its communications with affected communities, shall provide information regarding the process by which decisions about the property are made and the recourse that is available for those who may disagree with an agency decision.

(h) The local agency shall consider the issue of environmental justice, as defined in subdivision (e) of Section 65040.12 of the Government Code, for communities most impacted, including low-income and racial minority populations, before submitting the cleanup plan for approval.

(i) To the extent possible, the local agency shall coordinate its public participation activities with those undertaken by other jurisdictions and agencies associated with the property, to avoid duplication.

(j) It is the intent of the Legislature that the public participation process established pursuant to this section ensures full and robust participation of a community affected by this chapter.

(Added by Stats. 2013, Ch. 588, Sec. 1. Effective January 1, 2014.)



25403.8

The Legislature finds and declares that this chapter is the policy successor to the Polanco Redevelopment Act (Article 12.5 (commencing with Section 33459) of Part 1 of Chapter 4 of Division 24) and shall be interpreted and implemented consistent with that act. It is further the intent of the Legislature that any judicial construction or interpretation of the Polanco Redevelopment Act also apply to this chapter.

(Added by Stats. 2013, Ch. 588, Sec. 1. Effective January 1, 2014.)






CHAPTER 6.11 - Unified Hazardous Waste and Hazardous Materials Management Regulatory Program

25404

(a) For purposes of this chapter, the following terms shall have the following meanings:

(1) (A) “Certified Unified Program Agency” or “CUPA” means the agency certified by the secretary to implement the unified program specified in this chapter within a jurisdiction.

(B) “Participating Agency” or “PA” means a state or local agency that has a written agreement with the CUPA pursuant to subdivision (d) of Section 25404.3, and is approved by the secretary, to implement or enforce one or more of the unified program elements specified in subdivision (c), in accordance with Sections 25404.1 and 25404.2.

(C) “Unified Program Agency” or “UPA” means the CUPA, or its participating agencies to the extent each PA has been designated by the CUPA, pursuant to a written agreement, to implement or enforce a particular unified program element specified in subdivision (c). The UPAs have the responsibility and authority to implement and enforce the requirements listed in subdivision (c), and the regulations adopted to implement the requirements listed in subdivision (c), to the extent provided by Chapter 6.5 (commencing with Section 25100), Chapter 6.67 (commencing with Section 25270), Chapter 6.7 (commencing with Section 25280), Chapter 6.95 (commencing with Section 25500), and Sections 25404.1 and 25404.2. After a CUPA has been certified by the secretary, the unified program agencies and the state agencies carrying out responsibilities under this chapter shall be the only agencies authorized to enforce the requirements listed in subdivision (c) within the jurisdiction of the CUPA.

(2) “Department” means the Department of Toxic Substances Control.

(3) “Minor violation” means the failure of a person to comply with a requirement or condition of an applicable law, regulation, permit, information request, order, variance, or other requirement, whether procedural or substantive, of the unified program that the UPA is authorized to implement or enforce pursuant to this chapter, and that does not otherwise include any of the following:

(A) A violation that results in injury to persons or property, or that presents a significant threat to human health or the environment.

(B) A knowing, willful, or intentional violation.

(C) A violation that is a chronic violation, or that is committed by a recalcitrant violator. In determining whether a violation is chronic or a violator is recalcitrant, the UPA shall consider whether there is evidence indicating that the violator has engaged in a pattern of neglect or disregard with respect to applicable regulatory requirements.

(D) A violation that results in an emergency response from a public safety agency.

(E) A violation that enables the violator to benefit economically from the noncompliance, either by reduced costs or competitive advantage.

(F) A class I violation as provided in Section 25117.6.

(G) A class II violation committed by a chronic or a recalcitrant violator, as provided in Section 25117.6.

(H) A violation that hinders the ability of the UPA to determine compliance with any other applicable local, state, or federal rule, regulation, information request, order, variance, permit, or other requirement.

(4) “Secretary” means the Secretary for Environmental Protection.

(5) “Unified program facility” means all contiguous land and structures, other appurtenances, and improvements on the land that are subject to the requirements listed in subdivision (c).

(6) “Unified program facility permit” means a permit issued pursuant to this chapter. For the purposes of this chapter, a unified program facility permit encompasses the permitting requirements of Section 25284, and permit or authorization requirements under a local ordinance or regulation relating to the generation or handling of hazardous waste or hazardous materials, but does not encompass the permitting requirements of a local ordinance that incorporates provisions of the California Fire Code or the California Building Code.

(b) The secretary shall adopt implementing regulations and implement a unified hazardous waste and hazardous materials management regulatory program, which shall be known as the unified program, after holding an appropriate number of public hearings throughout the state. The unified program shall be developed in close consultation with the director, the Secretary of California Emergency Management, the State Fire Marshal, the executive officers and chairpersons of the State Water Resources Control Board and the California regional water quality control boards, the local health officers, local fire services, and other appropriate officers of interested local agencies, and affected businesses and interested members of the public, including environmental organizations.

(c) The unified program shall consolidate the administration of the following requirements and, to the maximum extent feasible within statutory constraints, shall ensure the coordination and consistency of any regulations adopted pursuant to those requirements:

(1) (A) Except as provided in subparagraphs (B) and (C), the requirements of Chapter 6.5 (commencing with Section 25100), and the regulations adopted by the department pursuant thereto, that are applicable to all of the following:

(i) Hazardous waste generators, persons operating pursuant to a permit-by-rule, conditional authorization, or conditional exemption, pursuant to Chapter 6.5 (commencing with Section 25100) or the regulations adopted by the department.

(ii) Persons managing perchlorate materials.

(iii) Persons subject to Article 10.1 (commencing with Section 25211) of Chapter 6.5.

(iv) Persons operating a collection location that has been established under an architectural paint stewardship plan approved by the Department of Resources Recycling and Recovery pursuant to the architectural paint recovery program established pursuant to Chapter 5 (commencing with Section 48700) of Part 7 of Division 30 of the Public Resources Code.

(v) On and before December 31, 2019, a transfer facility, as described in paragraph (3) of subdivision (a) of Section 25123.3, that is operated by a door-to-door household hazardous waste collection program or household hazardous waste residential pickup service, as defined in subdivision (c) of Section 25218.1. On and after January 1, 2020, the unified program shall not include a transfer facility operated by a door-to-door household hazardous waste collection program.

(B) The unified program shall not include the requirements of paragraph (3) of subdivision (c) of Section 25200.3, the requirements of Sections 25200.10 and 25200.14, and the authority to issue an order under Sections 25187 and 25187.1, with regard to those portions of a unified program facility that are subject to one of the following:

(i) A corrective action order issued by the department pursuant to Section 25187.

(ii) An order issued by the department pursuant to Chapter 6.8 (commencing with Section 25300) or former Chapter 6.85 (commencing with Section 25396).

(iii) A remedial action plan approved pursuant to Chapter 6.8 (commencing with Section 25300) or former Chapter 6.85 (commencing with Section 25396).

(iv) A cleanup and abatement order issued by a California regional water quality control board pursuant to Section 13304 of the Water Code, to the extent that the cleanup and abatement order addresses the requirements of the applicable section or sections listed in this subparagraph.

(v) Corrective action required under subsection (u) of Section 6924 of Title 42 of the United States Code or subsection (h) of Section 6928 of Title 42 of the United States Code.

(vi) An environmental assessment pursuant to Section 25200.14 or a corrective action pursuant to Section 25200.10 or paragraph (3) of subdivision (c) of Section 25200.3, that is being overseen by the department.

(C) The unified program shall not include the requirements of Chapter 6.5 (commencing with Section 25100), and the regulations adopted by the department pursuant thereto, applicable to persons operating transportable treatment units, except that any required notice regarding transportable treatment units shall also be provided to the CUPAs.

(2) The requirements of Chapter 6.67 (commencing with Section 25270) concerning aboveground storage tanks.

(3) (A) Except as provided in subparagraphs (B) and (C), the requirements of Chapter 6.7 (commencing with Section 25280) concerning underground storage tanks and the requirements of any underground storage tank ordinance adopted by a city or county.

(B) The unified program shall not include the responsibilities assigned to the State Water Resources Control Board pursuant to Section 25297.1.

(C) The unified program shall not include the corrective action requirements of Sections 25296.10 to 25296.40, inclusive.

(4) The requirements of Article 1 (commencing with Section 25500) of Chapter 6.95 concerning hazardous material release response plans and inventories.

(5) The requirements of Article 2 (commencing with Section 25531) of Chapter 6.95, concerning the accidental release prevention program.

(6) The requirements of Sections 2701.5.1 and 2701.5.2 of the California Fire Code, as adopted by the State Fire Marshal pursuant to Section 13143.9 concerning hazardous material management plans and inventories.

(d) To the maximum extent feasible within statutory constraints, the secretary shall consolidate, coordinate, and make consistent these requirements of the unified program with other requirements imposed by other federal, state, regional, or local agencies upon facilities regulated by the unified program.

(e) (1) The secretary shall establish standards applicable to CUPAs, participating agencies, state agencies, and businesses specifying the data to be collected and submitted by unified program agencies in administering the programs listed in subdivision (c). Those standards shall incorporate any standard developed under Section 25503.3.

(2) (A) No later than January 1, 2010, the secretary shall establish a statewide information management system capable of receiving all data collected by the unified program agencies and reported by regulated businesses pursuant to this subdivision and Section 25504.1, in a manner that is most cost efficient and effective for both the regulated businesses and state and local agencies. The secretary shall prescribe an XML or other compatible Web-based format for the transfer of data from CUPAs and regulated businesses and make all nonconfidential data available on the Internet.

(B) The secretary shall establish milestones to measure the implementation of the statewide information management system and shall provide periodic status updates to interested parties.

(3) (A) (i) Except as provided in subparagraph (B), in addition to any other funding that becomes available, the secretary shall increase the oversight surcharge provided for in subdivision (b) of Section 25404.5 by an amount necessary to meet the requirements of this subdivision for a period of three years, to establish the statewide information management system, consistent with paragraph (2). The increase in the oversight surcharge shall not exceed twenty-five dollars ($25) in any one year of the three-year period. The secretary shall thereafter maintain the statewide information management system, funded by the assessment the secretary is authorized to impose pursuant to Section 25404.5.

(ii) No less than 75 percent of the additional funding raised pursuant to clause (i) shall be provided to CUPAs and PAs through grant funds or statewide contract services, in the amounts determined by the secretary to assist these local agencies in meeting these information management system requirements.

(B) A facility that is owned or operated by the federal government and that is subject to the unified program shall pay the surcharge required by this paragraph to the extent authorized by federal law.

(C) The secretary, or one or more of the boards, departments, or offices within the California Environmental Protection Agency, shall seek available federal funding for purposes of implementing this subdivision.

(4) No later than three years after the statewide information management system is established, each CUPA, PA, and regulated business shall report program data electronically. The secretary shall work with the CUPAs to develop a phased in schedule for the electronic collection and submittal of information to be included in the statewide information management system, giving first priority to information relating to those chemicals determined by the secretary to be of greatest concern. The secretary, in making this determination shall consult with the CUPAs, the California Emergency Management Agency, the State Fire Marshal, and the boards, departments, and offices within the California Environmental Protection Agency. The information initially included in the statewide information management system shall include, but is not limited to, the hazardous materials inventory information required to be submitted pursuant to Section 25504.1 for perchlorate materials.

(5) The secretary, in collaboration with the CUPAs, shall provide technical assistance to regulated businesses to comply with the electronic reporting requirements and may expend funds identified in clause (i) of subparagraph (A) of paragraph (3) for that purpose.

(Amended by Stats. 2012, Ch. 39, Sec. 80. Effective June 27, 2012.)



25404.1

(a) (1) All aspects of the unified program related to the adoption and interpretation of statewide standards and requirements shall be the responsibility of the state agency which is charged with that responsibility under existing law. For underground storage tanks, that agency shall be the State Water Resources Control Board. The California regional water quality control boards shall have responsibility for the issuance of variances pursuant to subdivision (b) of Section 25299.4. The Department of Toxic Substances Control shall have the sole responsibility for the issuances of variances from the requirements of Chapter 6.5 (commencing with Section 25100) and the regulations adopted pursuant thereto, for the determination of whether or not a waste is hazardous or nonhazardous, for the determination of whether or not a person is eligible to be deemed to be operating pursuant to a permit-by-rule, conditional authorization, or conditional exemption pursuant to Chapter 6.5 (commencing with Section 25100) or the regulations adopted by the department, and for the suspension and revocation of permits-by-rule, conditional authorizations, and conditional exemptions.

(2) Except as provided in paragraphs (1) and (3), those aspects of the unified program related to the application of statewide standards to particular facilities, including the issuance of unified program facility permits, the review of reports and plans, environmental assessment, compliance and correction, and the enforcement of those standards and requirements against particular facilities, shall be the responsibility of the unified program agencies.

(3) (A) Except in those jurisdictions for which the UPA has been determined by the department, in accordance with regulations adopted pursuant to subparagraph (C), to be qualified to implement the environmental assessment and removal and remediation corrective action aspects of the unified program, the department shall have sole responsibility and authority under the unified program for all of the following:

(i) Implementing and enforcing the requirements of paragraph (3) of subdivision (c) of Section 25200.3 and Sections 25200.10 and 25200.14, and the regulations adopted by the department to implement those sections. As a pilot program in up to 10 counties, pending the adoption and implementation of regulations pursuant to subparagraph (C), the department may delegate to the CUPA, through a delegation agreement, responsibility and authority for implementing and enforcing the requirements of Section 25200.14.

(ii) The issuance of orders under Section 25187 requiring removal or remedial action.

(iii) The issuance of orders under Section 25187.1.

(B) Notwithstanding subparagraph (A), a UPA may issue an order under Section 25187 specifying a schedule for compliance or correction and imposing an administrative penalty for any violation of the requirements of Chapter 6.5 (commencing with Section 25100) listed in paragraph (1) of subdivision (c) of Section 25404, or the requirements of any permit, rule, regulation, standard or requirement issued or adopted pursuant to the requirements of Chapter 6.5 (commencing with Section 25100) listed in paragraph (1) of subdivision (c) of Section 25404, if one of the following applies:

(i) The order does not require removal or remedial action.

(ii) The only removal or remedial actions required by the order are those actions determined to be necessary to address an imminent and substantial endangerment based upon a finding by the UPA pursuant to subdivision (f) of Section 25187.

(C) The department shall adopt emergency regulations specifying the criteria and procedures for implementing paragraph (3) of subdivision (c) of Section 25200.3 and Sections 25200.10 and 25200.14, including criteria and procedures for determining whether or not a unified program agency is qualified to implement the environmental assessment and removal and remediation corrective action portions of the unified program under paragraph (3) of subdivision (c) of Section 25200.3 and Sections 25187, 25187.1, 25200.10, and 25200.14. The criteria for determining whether a unified program agency is qualified shall, at a minimum, include consideration of the following factors:

(i) Adequacy of the technical expertise possessed by the unified program agency.

(ii) Adequacy of staff resources.

(iii) Adequacy of budget resources and funding mechanisms.

(iv) Training requirements.

(v) Past performance in implementing and enforcing requirements related to environmental assessments, and removal and remediation corrective actions.

(vi) Recordkeeping and accounting systems.

(D) The regulations adopted by the department pursuant to subparagraph (C) shall include provisions to ensure coordinated and consistent application of paragraph (3) of subdivision (c) of Section 25200.3 and Sections 25187, 25187.1, 25200.10, and 25200.14, when both the department and the unified program agency are, or will be, implementing and enforcing the requirements of one or more of these sections at the same facility.

(E) For purposes of subparagraph (D), “facility” means the entire site that is under the control of the owner or operator.

(F) If the department is designated as a unified program agency, the department is deemed qualified to implement all of the following:

(i) The environmental assessment, removal and remedial action, and corrective action aspects of the unified program.

(ii) Paragraph (3) of subdivision (c) of Section 25300.3, Sections 25200.10, 25200.14, 25187, and 25287.1, and the regulations adopted by the department to implement those provisions.

(b) (1) On or before January 1, 1996, each county shall apply to the secretary to be certified as a unified program agency to implement the unified program within the unincorporated area of the county and within each city in the county, in which area or city, as of January 1, 1996, the city or other local agency has not applied to be the certified unified program agency.

(2) (A) Any city or other local agency which, as of December 31, 1995, has been designated as an administering agency pursuant to Section 25502, or which has assumed responsibility for the implementation of Chapter 6.7 (commencing with Section 25280) pursuant to Section 25283, may apply to the secretary to become the certified unified program agency to implement the unified program within the jurisdictional boundaries of the city or local agency.

(B) A city or other local agency which, as of December 31, 1995, has not been designated as an administering agency pursuant to Section 25502, or which has not assumed responsibility for the implementation of Chapter 6.7 (commencing with Section 25280) pursuant to Section 25283, may apply to the secretary to become the certified unified program agency within the jurisdictional boundaries of the city or local agency if it enters into an agreement with the county to become the certified unified program agency within those boundaries. A county shall not refuse to enter into an agreement unless it specifies in writing its reasons for failing to enter into the agreement. However, if the city does not enter into the agreement with the county, within 30 days of receiving a county’s reasons for failing to enter into agreement, a city may request that the secretary allow it to apply to be a certified unified program agency and the secretary may, in his or her discretion, approve the request.

(3) A city, county, or other local agency may propose, in its application for certification to the secretary, to allow other public agencies to implement certain elements of the unified program, but the secretary shall accept that proposal only if the secretary makes the findings specified in subdivision (d) of Section 25404.3.

(4) If a city or other local agency which, as of December 31, 1995, has been designated as an administering agency pursuant to Section 25502, or has assumed responsibility for the implementation of Chapter 6.7 (commencing with Section 25280) pursuant to Section 25283, requests that the county propose in its application for certification to the secretary that the city or local agency implement, within the jurisdictional boundaries of the city or local agency, those elements of the unified program which, as of December 31, 1995, the city or local agency has authority to administer, the county shall grant that request. If such an agency is subsequently removed or withdraws from the unified program, the agency shall not act as an administering agency under Section 25502 or act as a local agency pursuant to Chapter 6.7 (commencing with Section 25280), except as provided in subdivision (c) of Section 25283.

(Amended by Stats. 2000, Ch. 144, Sec. 6. Effective July 19, 2000.)



25404.1.1

(a) If the unified program agency determines that a person has committed, or is committing, a violation of any law, regulation, permit, information request, order, variance, or other requirement that the UPA is authorized to enforce or implement pursuant to this chapter, the UPA may issue an administrative enforcement order requiring that the violation be corrected and imposing an administrative penalty, in accordance with the following:

(1) Except as provided in paragraph (5), if the order is for a violation of Chapter 6.5 (commencing with Section 25100), the violator shall be subject to the applicable administrative penalties provided by that chapter.

(2) If the order is for a violation of Chapter 6.7 (commencing with Section 25280), the violator shall be subject to the applicable civil penalties provided in subdivisions (a), (b), (c), and (e) of Section 25299.

(3) If the order is for a violation of Article 1 (commencing with Section 25500) of Chapter 6.95, the violator shall be subject to a penalty that is consistent with the administrative penalties imposed pursuant to Section 25514.5.

(4) If the order is for a violation of Article 2 (commencing with Section 25531) of Chapter 6.95, the violator shall be subject to a penalty that is consistent with the administrative penalties imposed pursuant to Section 25540 or 25540.5.

(5) If the order is for a violation of Section 25270.4.5, the violator shall be liable for a penalty of not more than five thousand dollars ($5,000) for each day on which the violation continues. If the violator commits a second or subsequent violation, a penalty of not more than ten thousand dollars ($10,000) for each day on which the violation continues may be imposed.

(b) In establishing a penalty amount and ordering that the violation be corrected pursuant to this section, the UPA shall take into consideration the nature, circumstances, extent, and gravity of the violation, the violator’s past and present efforts to prevent, abate, or clean up conditions posing a threat to the public health or safety or the environment, the violator’s ability to pay the penalty, and the deterrent effect that the imposition of the penalty would have on both the violator and the regulated community.

(c) Any order issued pursuant to this section shall be served by personal service or certified mail and shall inform the person served of the right to a hearing. If the UPA issues an order pursuant to this section, the order shall state whether the hearing procedure specified in paragraph (2) of subdivision (e) may be requested by the person receiving the order.

(d) Any person served with an order pursuant to this section who has been unable to resolve any violation with the UPA, may within 15 days after service of the order, request a hearing pursuant to subdivision (e) by filing with the UPA a notice of defense. The notice shall be filed with the office that issued the order. A notice of defense shall be deemed filed within the 15-day period provided by this subdivision if it is postmarked within that 15-day period. If no notice of defense is filed within the time limits provided by this subdivision, the order shall become final.

(e) Except as provided in subparagraph (B) of paragraph (2), a person requesting a hearing on an order issued by the UPA under this section may select the hearing officer specified in either paragraph (1) or (2) in the notice of defense filed with the UPA pursuant to subdivision (d). If a notice of defense is filed but no hearing officer is selected, the UPA may select the hearing officer. Within 90 days of receipt of the notice of defense by the UPA, the hearing shall be scheduled using one of the following:

(1) An administrative law judge of the Office of Administrative Hearings of the Department of General Services, who shall conduct the hearing in accordance with Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code, and the UPA shall have all the authority granted to an agency by those provisions.

(2) (A) A hearing officer designated by the UPA, who shall conduct the hearing in accordance with Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code, and the UPA shall have all the authority granted to an agency by those provisions. When a hearing is conducted by a UPA hearing officer pursuant to this paragraph, the UPA shall issue a decision within 60 days after the hearing is conducted. Each hearing officer designated by a UPA shall meet the requirements of Section 11425.30 of the Government Code and any other applicable restriction.

(B) A UPA, or a person requesting a hearing on an order issued by a UPA may select the hearing process specified in this paragraph in a notice of defense filed pursuant to subdivision (d) only if the UPA has, as of the date the order is issued pursuant to subdivision (c), selected a designated hearing officer and established a program for conducting a hearing in accordance with this paragraph.

(f) The hearing decision issued pursuant to paragraph (2) of subdivision (e) shall be effective and final upon issuance by the UPA. A copy of the decision shall be served by personal service or by certified mail upon the party served with the order, or their representative, if any.

(g) Any provision of an order issued under this section, except the imposition of an administrative penalty, shall take effect upon issuance by the UPA if the UPA finds that the violation or violations of law associated with that provision may pose an imminent and substantial endangerment to the public health or safety or the environment. A request for a hearing shall not stay the effect of that provision of the order pending a hearing decision. However, if the UPA determines that any or all provisions of the order are so related that the public health or safety or the environment can be protected only by immediate compliance with the order as a whole, the order as a whole, except the imposition of an administrative penalty, shall take effect upon issuance by the UPA. A request for a hearing shall not stay the effect of the order as a whole pending a hearing decision.

(h) A decision issued pursuant to paragraph (2) of subdivision (e) may be reviewed by a court pursuant to Section 11523 of the Government Code. In all proceedings pursuant to this section, the court shall uphold the decision of the UPA if the decision is based upon substantial evidence in the record as a whole. The filing of a petition for writ of mandate shall not stay any action required pursuant to this chapter or the accrual of any penalties assessed pursuant to this chapter. This subdivision does not prohibit the court from granting any appropriate relief within its jurisdiction.

(i) All administrative penalties collected from actions brought by a UPA pursuant to this section shall be paid to the UPA that imposed the penalty, and shall be deposited into a special account that shall be expended to fund the activities of the UPA in enforcing this chapter.

(j) The UPA shall consult with the district attorney, county counsel, or city attorney on the development of policies to be followed in exercising the authority delegated pursuant to this section as it relates to the authority of the UPA to issue orders.

(k) (1) A unified program agency may suspend or revoke any unified program facility permit, or an element of a unified program facility permit, for not paying the permit fee or a fine or penalty associated with the permit in accordance with the procedures specified in this subdivision.

(2) If a permittee does not comply with a written notice from the unified program agency to the permittee to make the payments specified in paragraph (1) by the required date provided in the notice, the unified program agency may suspend or revoke the permit or permit element. If the permit or permit element is suspended or revoked, the permittee shall immediately discontinue operating that facility or function of the facility to which the permit element applies until the permit is reinstated or reissued.

(3) A permittee may request a hearing to appeal the suspension or revocation of a permit or element of a permit pursuant to this subdivision by requesting a hearing using the procedures provided in subdivision (d).

(l) This section does not do any of the following:

(1) Otherwise affect the authority of a UPA to take any other action authorized by any other provision of law, except the UPA shall not require a person to pay a penalty pursuant to this section and pursuant to a local ordinance for the same violation.

(2) Restrict the power of a city attorney, district attorney, county counsel, or the Attorney General to bring, in the name of the people of California, any criminal proceeding otherwise authorized by law.

(3) Prevent the UPA from cooperating with, or participating in, a proceeding specified in paragraph (2).

(Amended by Stats. 2007, Ch. 626, Sec. 22. Effective January 1, 2008.)



25404.1.2

(a) (1) An authorized representative of the UPA, who in the course of conducting an inspection, detects a minor violation, shall take an enforcement action as to the minor violation only in accordance with this section.

(2) In any proceeding concerning an enforcement action taken pursuant to this section, there shall be a rebuttable presumption upholding the determination made by the UPA regarding whether the violation is a minor violation.

(b) A notice to comply shall be the only means by which a UPA may cite a minor violation, unless the person cited fails to correct the violation or fails to submit the certification of correction within the time period prescribed in the notice, in which case the UPA may take any enforcement action, including imposing a penalty, as authorized by this chapter.

(c) (1) A person who receives a notice to comply detailing a minor violation shall have not more than 30 days from the date of the notice to comply in which to correct any violation cited in the notice to comply. Within five working days of correcting the violation, the person cited or an authorized representative shall sign the notice to comply, certifying that any violation has been corrected, and return the notice to the UPA.

(2) A false certification that a violation has been corrected is punishable as a misdemeanor.

(3) The effective date of the certification that any violation has been corrected shall be the date that it is postmarked.

(d) If a notice to comply is issued, a single notice to comply shall be issued for all minor violations noted during the inspection, and the notice to comply shall list all of the minor violations and the manner in which each of the minor violations may be brought into compliance.

(e)  If a person who receives a notice to comply pursuant to subdivision (a) disagrees with one or more of the alleged violations listed on the notice to comply, the person shall provide the UPA a written notice of disagreement along with the returned signed notice to comply. If the person disagrees with all of the alleged violations, the written notice of disagreement shall be returned in lieu of the signed certification of correction within 30 days of the date of issuance of the notice to comply. If the issuing agency takes administrative enforcement action on the basis of the disputed violation, that action may be appealed in the same manner as any other alleged violation under Section 25404.1.1.

(f) This section may not be construed as doing any of the following:

(1) Preventing the reinspection of a facility to ensure compliance with this chapter or to ensure that minor violations cited in a notice to comply have been corrected and that the facility is in compliance with those laws and regulations within the jurisdiction of the UPA.

(2) Preventing the UPA from requiring a person to submit necessary documentation needed to support the person’s claim of compliance pursuant to subdivision (c).

(3) Restricting the power of a city attorney, district attorney, county counsel, or the Attorney General to bring, in the name of the people of California, any criminal proceeding otherwise authorized by law.

(4) Preventing the UPA from cooperating with, or participating in, a proceeding specified in paragraph (3).

(Amended by Stats. 2005, Ch. 388, Sec. 3. Effective January 1, 2006.)



25404.1.3

(a) A unified program agency may apply to the clerk of the appropriate court for a judgment to collect an administrative penalty for an administrative order or decision that has become final pursuant to subdivision (d) or (f) of Section 25404.1.1 and imposes a penalty pursuant to Section 25401.1.1, if a petition for judicial review of the final order or decision has not been filed within the time limits prescribed in Section 11523 of the Government Code.

(b) The UPA’s application to the court clerk shall include a certified copy of the final administrative order or decision that copy of the order or decision constitutes a sufficient showing to warrant issuance of the judgment. The court clerk shall enter the judgment immediately in conformity with the application. The judgment has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court in which it is entered.

(Added by Stats. 2003, Ch. 696, Sec. 4. Effective January 1, 2004.)



25404.2

(a) The unified program agencies in each jurisdiction shall do all of the following:

(1) (A) The certified unified program agency shall develop and implement a procedure for issuing, to a unified program facility, a unified program facility permit that would replace any permit required by Section 25284 and any permit or authorization required under any local ordinance or regulation relating to the generation or handling of hazardous waste or hazardous materials, but that would not replace a permit issued pursuant to a local ordinance that incorporates provisions of the California Fire Code and California Building Code.

(B) The unified program facility permit, and, if applicable, an authorization to operate pursuant to a permit-by-rule, conditional authorization, or conditional exemption, pursuant to Chapter 6.5 (commencing with Section 25100) or the regulations adopted by the department, are the only grants of authorization required under the unified program elements specified in subdivision (c) of Section 25404.

(C) The unified program agencies shall enforce the elements of a unified program facility permit in the same manner as the permits replaced by the unified program facility permit would be enforced.

(D) If a unified program facility is operating pursuant to the applicable grants of authorization that would otherwise be included in a unified program facility permit for the activities in which the facility is engaged, the unified program agencies shall not require that unified program facility to obtain a unified program facility permit as a condition of operating pursuant to the unified program elements specified in subdivision (c) of Section 25404 and any permit or authorization required under any local ordinance or regulation relating to the generation or handling of hazardous waste or hazardous materials.

(E) This subparagraph applies to unified program facilities that have existing, not yet expired, grants of authorization for some, but not all, of the authorization requirements encompassed in the unified program facility permit. When issuing a unified program facility permit to such a unified program facility, the unified program agency shall incorporate, by reference, into the unified program facility permit any of the facility’s existing, not yet expired, grants of authorization.

(2) To the maximum extent feasible within statutory constraints, the certified unified program agency, in conjunction with participating agencies, shall consolidate, coordinate, and make consistent any local or regional regulations, ordinances, requirements, or guidance documents related to the implementation of subdivision (c) of Section 25404 or pursuant to any regional or local ordinance or regulation pertaining to hazardous waste or hazardous materials. This paragraph does not affect the authority of a unified program agency with regard to the preemption of the unified program agency’s authority under state law.

(3) The certified unified program agency, in conjunction with participating agencies, shall develop and implement a single, unified inspection and enforcement program to ensure coordinated, efficient, and effective enforcement of subdivision (c) of Section 25404, and any local ordinance or regulation pertaining to the handling of hazardous waste or hazardous materials.

(4) The certified unified program agency, in conjunction with participating agencies, shall coordinate, to the maximum extent feasible, the single, unified inspection and enforcement program with the inspection and enforcement program of other federal, state, regional, and local agencies that affect facilities regulated by the unified program. This paragraph does not prohibit the unified program agencies, or any other agency, from conducting inspections, or from undertaking any other enforcement-related activity, without giving prior notice to the regulated entity, except if the prior notice is otherwise required by law.

(b) An employee or authorized representative of a unified program agency or a state agency acting pursuant to this chapter has the authority specified in Section 25185, with respect to the premises of a handler, and in Section 25185.5, with respect to real property that is within 2,000 feet of the premises of a handler, except that this authority shall include inspections concerning hazardous material, in addition to hazardous waste.

(c) Each air quality management district or air pollution control district, each publicly owned treatment works, and each office, board, and department within the California Environmental Protection Agency, shall coordinate, to the maximum extent feasible, those aspects of its inspection and enforcement program that affect facilities regulated by the unified program with the inspection and enforcement programs of each certified unified program agency.

(d) The certified unified program agency, in conjunction with participating agencies, may incorporate, as part of the unified program within its jurisdiction, the implementation and enforcement of laws that the unified program agencies are authorized to implement and enforce, other than those specified in subdivision (c) of Section 25404, if that incorporation will not impair the ability of the unified program agencies to fully implement the requirements of subdivision (a).

(e) (1) The withdrawal of an application for a unified program facility permit after it has been filed with the unified program agency shall not, unless the unified program agency consents in writing to the withdrawal, deprive the unified program agencies of their authority to institute or continue a proceeding against the applicant for the denial of the unified program facility permit upon any ground provided by law, and this withdrawal shall not affect the authority of the unified program agencies to institute or continue a proceeding against the applicant pertaining to any violation of the requirements specified in subdivision (c) of Section 25404 or of any local ordinance or regulation relating to the generation or handling of hazardous waste or hazardous materials.

(2) The suspension, expiration, or forfeiture by operation of law of a unified program facility permit, or its suspension, forfeiture, or cancellation by the unified program agency or by order of a court, or its surrender or attempted or actual transfer without the written consent of the unified program agency shall not affect the authority of the unified program agencies to institute or continue a disciplinary proceeding against the holder of a unified program facility permit upon any ground, or otherwise taking an action against the holder of a unified program facility permit on these grounds.

(Amended by Stats. 2011, Ch. 603, Sec. 12. Effective October 8, 2011.)



25404.3

(a) The secretary shall, within a reasonable time after submission of a complete application for certification pursuant to Section 25404.2, and regulations adopted pursuant to that section, but not to exceed 180 days, review the application, and, after holding a public hearing, determine if the application should be approved. Before disapproving an application for certification, the secretary shall submit to the applicant agency a notification of the secretary’s intent to disapprove the application, in which the secretary shall specify the reasons why the applicant agency does not have the capability or the resources to fully implement and enforce the unified program in a manner that is consistent with the regulations implementing the unified program adopted by the secretary pursuant to this chapter. The secretary shall provide the applicant agency with a reasonable time to respond to the reasons specified in the notification and to correct deficiencies in its application. The applicant agency may request a second public hearing, at which the secretary shall hear the applicant agency’s response to the reasons specified in the notification.

(b) In determining whether an applicant agency should be certified, or designated as certified, the secretary, after receiving comments from the director, the Director of Emergency Services, the State Fire Marshal, and the Executive Officers and Chairpersons of the State Water Resources Control Board and the California regional water quality control boards, shall consider at least all of the following factors:

(1) Adequacy of the technical expertise possessed by each unified program agency that will be implementing each element of the unified program, including, but not limited to, whether the agency responsible for implementing and enforcing the requirements of Chapter 6.5 (commencing with Section 25100) satisfies the requirements of Section 15260 of Title 27 of the California Code of Regulations.

(2) Adequacy of staff resources.

(3) Adequacy of budget resources and funding mechanisms.

(4) Training requirements.

(5) Past performance in implementing and enforcing requirements related to the handling of hazardous materials and hazardous waste.

(6) Recordkeeping and cost accounting systems.

(7) Compliance with the criteria in Section 15170 of Title 27 of the California Code of Regulations.

(c) (1) In making the determination of whether or not to certify a particular applicant agency as a certified unified program agency, the secretary shall consider the applications of every other applicant agency applying to be a certified unified program agency within the same county, in order to determine the impact of each certification decision on the county. If the secretary identifies that there may be adverse impacts on the county if any particular agency in a county is certified, the secretary shall work cooperatively with each affected agency to address the secretary’s concerns.

(2) The secretary shall not certify an agency to be a certified unified program agency unless the secretary finds both of the following:

(A) The unified program will be implemented in a coordinated and consistent manner throughout the entire county in which the applicant agency is located.

(B) The administration of the unified program throughout the entire county in which the applicant agency is located will be less fragmented between jurisdictions, as compared to before January 1, 1994, with regard to the administration of the provisions specified in subdivision (c) of Section 25404.

(d) (1) The secretary shall not certify an applicant agency that proposes to allow participating agencies to implement certain elements of the unified program unless the secretary makes all of the following findings:

(A) The applicant agency has adequate authority, and has in place adequate systems, protocols, and agreements, to ensure that the actions of the other agencies proposed to implement certain elements of the unified program are fully coordinated and consistent with each other and with those of the applicant agency, and to ensure full compliance with the regulations implementing the unified program adopted by the secretary pursuant to this chapter.

(B) An agreement between the applicant and other agencies proposed to implement any elements of the unified program contains procedures for removing any agencies proposed and engaged to implement any element of the unified program. The procedures in the agreement shall include, at a minimum, provisions for providing notice, stating causes, taking public comment, making appeals, and resolving disputes.

(C) The other agencies proposed to implement certain elements of the unified program have the capability and resources to implement those elements, taking into account the factors designated in subdivision (b).

(D) All other agencies proposed to implement certain elements of the unified program shall maintain an agreement with the applicant agency that ensures that the requirements of Section 25404.2 will be fully implemented.

(E) If the applicant agency proposes that any agency other than itself will be responsible for implementing aspects of the single fee system imposed pursuant to Section 25404.5, the applicant agency maintains an agreement with that agency that ensures that the fee system is implemented in a fully consistent and coordinated manner, and that ensures that each participating agency receives the amount that it determines to constitute its necessary and reasonable costs of implementing the element or elements of the unified program that it is responsible for implementing.

(2) After the secretary has certified an applicant agency pursuant to this subdivision, that agency shall obtain the approval of the secretary before removing and replacing a participating agency that is implementing an element of the unified program.

(3) Any state agency, including, but not limited to, the State Department of Health Care Services, acting as a participating agency, may contract with a unified program agency to implement or enforce the unified program.

(e) Until a city’s or county’s application for certification to implement the unified program is acted upon by the secretary, the roles, responsibilities, and authority for implementing the programs identified in subdivision (c) of Section 25404 that existed in that city or county pursuant to statutory authorization as of December 31, 1993, shall remain in effect.

(f) (1) Except as provided in subparagraph (C) of paragraph (2) or in Section 25404.8, if no local agency has been certified by January 1, 1997, to implement the unified program within a city, the secretary shall designate either the county in which the city is located or another agency pursuant to subparagraph (A) of paragraph (2) as the unified program agency.

(2) (A) Except as provided in subparagraph (C), if no local agency has been certified by January 1, 2001, to implement the unified program within the unincorporated or an incorporated area of a county, the secretary shall determine how the unified program shall be implemented in the unincorporated area of the county, and in any city in which there is no agency certified to implement the unified program. In such an instance, the secretary shall work in consultation with the county and cities to determine which state or local agency or combination of state and local agencies should implement the unified program, and shall determine which state or local agency shall be designated as the certified unified program agency.

(B) The secretary shall determine the method by which the unified program shall be implemented throughout the county and may select any combination of the following implementation methods:

(i) The certification of a state or local agency as a certified unified program agency.

(ii) The certification of an agency from another county as the certified unified program agency.

(iii) The certification of a joint powers agency as the certified unified program agency.

(C) Notwithstanding paragraph (1) and subparagraphs (A) and (B), if the Cities of Sunnyvale, Anaheim, and Santa Ana prevail in litigation filed in 1997 against the secretary, and, to the extent the secretary determines that these three cities meet the requirements for certification, the secretary may certify these cities as certified unified program agencies.

(g) (1) If a certified unified program agency wishes to withdraw from its obligations to implement the unified program and is a city or a joint powers agency implementing the unified program within a city, the agency may withdraw after providing 180 days’ notice to the secretary and to the county within which the city is located, or to the joint powers agency with which the county has an agreement to implement the unified program.

(2) Whenever a certified unified program agency withdraws from its obligations to implement the unified program, or the secretary withdraws an agency’s certification pursuant to Section 25404.4, the successor certified unified program agency shall be determined in accordance with subdivision (f).

(Amended by Stats. 2013, Ch. 352, Sec. 353. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25404.3.1

A city or other local agency, which, as of December 31, 1999, has been designated as an administering agency pursuant to Section 25502, or has assumed responsibility for the implementation of Chapter 6.7 (commencing with Section 25280) pursuant to Section 25283, and that wishes to administer the unified program or an element of the unified program identified in subdivision (c) of Section 25404, shall request the secretary to include the agency in the implementation structure established by paragraph (2) of subdivision (f) of Section 25404.3. The secretary may grant the request for as long as the agency remains qualified to implement the unified program or an element of the program.

(Added by Stats. 2000, Ch. 730, Sec. 2. Effective January 1, 2001.)



25404.4

(a) (1) The secretary shall periodically review the ability of each certified unified program agency to carry out this chapter. In conducting this review, the secretary shall review both the elements of each CUPA’s enforcement program and the efficacy of the program in ensuring compliance with the unified program’s requirements. If a certified unified program agency fails to meet its obligations to adequately implement the unified program, the secretary may withdraw the certified unified program agency’s certification, or may enter into a program improvement agreement with the certified unified program agency to make the necessary improvements. A certified unified program agency with which the secretary has entered into a program improvement agreement may continue to implement the unified program while the program improvement agreement is in effect and the certified unified program agency is in compliance with the agreement. If the secretary finds that a CUPA has not met the enforcement performance standards adopted pursuant to Section 25404.6 and the secretary enters into a program improvement agreement with the CUPA, the agreement shall make the improvement of enforcement the highest priority.

(2) Before withdrawing a certified unified program agency’s certification, the secretary shall submit to the certified unified program agency a notification of the secretary’s intent to withdraw certification, in which the secretary shall specify the reasons why the certified unified program agency has failed to meet its obligations to adequately implement the unified program. The secretary shall provide the certified unified program agency with a reasonable time to respond to the reasons specified in the notification and to correct the deficiencies specified in the notification. The certified unified program agency may request a public hearing, at which the secretary shall hear the agency’s response to the reasons specified in the notification.

(b) (1) If the secretary finds that a certified unified program agency has failed to adequately enforce the requirements of the unified program with respect to a particular facility, the secretary may direct the appropriate state agency to take any necessary actions and to issue necessary orders to the facility.

(2) If the secretary finds that the failure to adequately enforce the requirements of the unified program may result in an imminent and substantial endangerment to the environment or to the public health and safety, the secretary shall direct the appropriate state agency to take any necessary actions and to issue the necessary orders to the facility.

(3) This chapter does not prevent any appropriate state agency from issuing an order or taking any other action pursuant to state law.

(Amended by Stats. 2000, Ch. 144, Sec. 8. Effective July 19, 2000.)



25404.5

(a) (1) Each certified unified program agency shall institute a single fee system, which shall replace the fees levied pursuant to Sections 25201.14 and 25205.14, except for transportable treatment units permitted under Section 25200.2, and which shall also replace any fees levied by a local agency pursuant to Sections 25143.10, 25287, 25513, and 25535.5, or any other fee levied by a local agency specifically to fund the implementation of the provisions specified in subdivision (c) of Section 25404. The single fee system shall additionally include the fee established pursuant to Section 25270.6. Notwithstanding Sections 25143.10, 25201.14, 25287, 25513, and 25535.5, a person who complies with the certified unified program agency’s “single fee system” fee shall not be required to pay any fee levied pursuant to those sections, except for transportable treatment units permitted under Section 25200.2.

(2) (A) The governing body of the local certified unified program agency shall establish the amount to be paid by each person regulated by the unified program under the single fee system at a level sufficient to pay the necessary and reasonable costs incurred by the certified unified program agency and by any participating agency pursuant to the requirements of subparagraph (E) of paragraph (1) of subdivision (d) of Section 25404.3.

(B) The secretary shall establish the amount to be paid when the unified program agency is a state agency.

(3) The fee system may also be designed to recover the necessary and reasonable costs incurred by the certified unified program agency, or a participating agency pursuant to the requirements of subparagraph (E) of paragraph (1) of subdivision (d) of Section 25404.3, in administering provisions other than those specified in subdivision (c) of Section 25404, if the implementation and enforcement of those provisions has been incorporated as part of the unified program by the certified unified program agency pursuant to subdivision (b) of Section 25404.2, and if the single fee system replaces any fees levied as of January 1, 1994, to fund the implementation of those additional provisions.

(4) The amount to be paid by a person regulated by the unified program may be adjusted to account for the differing costs of administering the unified program with respect to that person’s regulated activities.

(b) (1) Except as provided in subdivision (d), the single fee system instituted by each certified unified program agency shall include an assessment on each person regulated by the unified program of a surcharge, the amount of which shall be determined by the secretary annually, to cover the necessary and reasonable costs of the state agencies in carrying out their responsibilities under this chapter. The secretary may adjust the amount of the surcharge to be collected by different certified unified program agencies to reflect the different costs incurred by the state agencies in supervising the implementation of the unified program in different jurisdictions, and in supervising the implementation of the unified program in those jurisdictions for which the secretary has waived the assessment of the surcharge pursuant to subdivision (d). The certified unified program agency may itemize the amount of the surcharge on any bill, invoice, or return that the agency sends to a person regulated by the unified program. Each certified unified program agency shall transmit all surcharge revenues collected to the secretary on a quarterly basis. The surcharge shall be deposited in the Unified Program Account, which is hereby created in the General Fund and which may be expended, upon appropriation by the Legislature, by state agencies for the purposes of implementing this chapter.

(2) On or before January 10, 2001, the secretary shall report to the Legislature on whether the number of persons subject to regulation by the unified program in any county is insufficient to support the reasonable and necessary cost of operating the unified program using only the revenues from the fee. The secretary’s report shall consider whether the surcharge required by subdivision (a) should include an assessment to be used to supplement the funding of unified program agencies that have a limited number of entities regulated under the unified program.

(c) Each certified unified program agency and the secretary shall, before the institution of the single fee system and the assessment of the surcharge, implement a fee accountability program designed to encourage more efficient and cost-effective operation of the program for which the single fee and surcharge are assessed. The fee accountability programs shall include those elements of the requirements of the plan adopted pursuant to former Section 25206, as it read on January 1, 1995, that the secretary determines are appropriate.

(d) The secretary may waive the requirement for a county to assess a surcharge pursuant to subdivision (b), if both of the following conditions apply:

(1) The county meets all of the following conditions:

(A) The county submits an application to the secretary for certification on or before January 1, 1996, that incorporates all of the requirements of this chapter, and includes the county’s request for a waiver of the surcharge, and contains documentation that demonstrates, to the satisfaction of the secretary, both of the following:

(i) That the assessment of the surcharge will impose a significant economic burden on most businesses within the county.

(ii) That the combined dollar amount of the surcharge and the single fee system to be assessed by the county pursuant to subdivision (a) exceeds the combined dollar amount of all existing fees that are replaced by the single fee system for most businesses within the county.

(B) The application for certification, including the information required by subparagraph (A), is determined by the secretary to be complete, on or before April 30, 1996. The secretary, for good cause, may grant an extension of that deadline of up to 90 days.

(C) The county is certified by the secretary on or before December 31, 1996.

(D) On or before January 1, 1994, the county completed the consolidation of the administration of the hazardous waste generator program, the hazardous materials release response plans and inventories program, and the underground storage tank program, referenced in paragraphs (1), (3), and (4) of subdivision (c) of Section 25404, into a single program within the county’s jurisdiction.

(E) The county demonstrates that it will consolidate the administration of all programs specified in subdivision (c) of Section 25404, and that it will also consolidate the administration of at least one additional program that regulates hazardous waste, hazardous substances, or hazardous materials, as specified in subdivision (d) of Section 25404.2, other than the programs specified in subdivision (c) of Section 25404, into a single program to be administered by a single agency in the county’s jurisdiction at the time that the county’s certification by the secretary becomes effective.

(2) The secretary makes all of the following findings:

(A) The county meets all of the criteria specified in paragraph (1).

(B) The assessment of the surcharge would impose a significant economic burden on most businesses within the county.

(C) The combined dollar amount of the surcharge and the single fee system to be assessed by the county pursuant to subdivision (a) would exceed the combined dollar amount of all existing fees that are replaced by the single fee system for most businesses within the county.

(D) The waiver of the surcharge for those counties applying for and qualifying for a waiver, and the resulting increase in the surcharge for other counties, would not, when considered cumulatively, impose a significant economic burden on businesses in any other county that does not apply for, or does not meet the criteria for, a waiver of the surcharge.

(e) The secretary shall review all of the requests for a waiver of the surcharge made pursuant to subdivision (d) simultaneously, so as to adequately assess the cumulative impact of granting the requested waivers on businesses in those counties that have not applied, or do not qualify, for a waiver, and shall grant or deny all requests for a waiver of the surcharge within 30 days from the date that the secretary certifies all counties applying, and qualifying, for a waiver. If the secretary finds that the grant of a waiver of the surcharge for all counties applying and qualifying for the waiver will impose a significant economic burden on businesses in one or more other counties, the secretary shall take either of the following actions:

(1) Deny all of the applications for a waiver of the surcharge.

(2) Approve only a portion of the waiver requests for counties meeting the criteria set forth in subdivision (d), to the extent that the approved waivers, when taken as a whole, meet the condition specified in subparagraph (D) of paragraph (2) of subdivision (d). In determining which of the counties’ waiver requests to grant, the secretary shall consider all of the following factors:

(A) The relative degree to which the assessment of the surcharge will impose a significant economic burden on most businesses within each county applying and qualifying for a waiver.

(B) The relative degree to which the combined dollar amount of the surcharge and the single fee system to be assessed, pursuant to subdivision (a), by each county applying and qualifying for a waiver exceeds the combined dollar amount of all existing fees that are replaced by the single fee system for most businesses within the county.

(C) The relative extent to which each county applying and qualifying for a waiver has incorporated, or will incorporate, upon certification, additional programs pursuant to subdivision (d) of Section 25404.2, into the unified program within the county’s jurisdiction.

(f) The secretary may, at any time, terminate a county’s waiver of the surcharge granted pursuant to subdivisions (d) and (e) if the secretary determines that the criteria specified in subdivision (d) for the grant of a waiver are no longer met.

(Amended by Stats. 2007, Ch. 626, Sec. 23. Effective January 1, 2008.)



25404.6

(a) The secretary may immediately implement those aspects of the unified program which do not require statutory changes. If the secretary determines that statutory changes are needed to fully implement the program, the secretary shall recommend those changes to the Legislature on or before March 1, 1995, so that the changes, if approved by the Legislature, can be implemented as part of the program by January 1, 1996.

(b) The secretary shall work in close consultation with the Environmental Protection Agency, and shall implement this chapter only to the extent that doing so will not result in this state losing its authorization or delegation to implement the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sec. 6901 et seq.), the Federal Water Pollution Control Act, (33 U.S.C. Sec. 1251 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. Sec. 11001 et seq.), and any other applicable federal laws.

(c) The secretary shall adopt regulations necessary for the orderly administration and implementation of the unified program. The regulations shall include, but are not limited to, performance standards to guide the secretary in evaluating unified program agencies including evaluation of fee accountability and enforcement activities. The secretary shall adopt those regulations as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of the regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare.

(Amended by Stats. 2000, Ch. 144, Sec. 10. Effective July 19, 2000.)



25404.8

(a) In a county for which a CUPA has not been certified on or before January 1, 2000, and where the unified program is implemented pursuant to paragraph (2) of subdivision (f) of Section 25404.3, the CUPA is eligible for an allocation pursuant to subdivision (d). The CUPA shall institute a single fee system that meets the requirements of Section 25404.5, except that the amounts to be paid by each person regulated by the unified program under the single fee system shall be set at a level so that the revenues collected under the single fee system and the amount allocated pursuant to subdivision (d) are sufficient to pay the necessary costs incurred by the CUPA in implementing the unified program. The CUPA shall determine the level to be paid by persons regulated under the unified program by conducting a workload analysis that establishes the direct and indirect costs to the CUPA of implementing the unified program.

(b) A CUPA that implements the unified program pursuant to paragraph (2) of subdivision (f) of Section 25404.3 shall use the funding allocated pursuant to subdivision (d) to implement the unified program within the jurisdiction of the CUPA in accordance with the implementation agreement reached with the secretary pursuant to paragraph (2) of subdivision (f) of Section 25404.3.

(c) The Rural CUPA Reimbursement Account is hereby established in the General Fund and the secretary may expend the money in the account to make the allocations specified in subdivision (d).

(d) (1) Except as provided in paragraph (2), the secretary shall allocate the following amounts from the Rural CUPA Reimbursement Account to an eligible county:

(A) If the county has a population of less than 70,000 persons, the amount of the funds allocated from the account shall not exceed 75 percent of the budgeted costs as approved by the local governing body for implementation of the unified program.

(B) If the county has a population of more than 70,000, but less than 100,000 persons, the amount of the funds allocated from the account shall not exceed 50 percent of the budgeted costs as approved by the local governing body for implementation of the unified program.

(C) If the county has a population of more than 100,000, but less than 150,000 persons, the amount of the funds allocated from the account shall not exceed 35 percent of the budgeted costs as approved by the local governing body for implementation of the unified program.

(2) The secretary shall not allocate more than sixty thousand dollars ($60,000) for all CUPAs in an eligible county.

(e) This section shall become operative July 1, 2001.

(Amended by Stats. 2001, Ch. 663, Sec. 2. Effective January 1, 2002.)



25404.9

(a) The State Certified Unified Program Agency Account (SCUPA Account) is hereby established in the General Fund and shall be administered by the department. In addition to any other money that may be appropriated by the Legislature to the SCUPA Account, all of the following funds shall be deposited in the SCUPA Account:

(1) The fees collected pursuant to subparagraph (B) of paragraph (2) of subdivision (a) of Section 25404.5.

(2) All reimbursements received for costs of enforcement actions taken by the department acting as a CUPA pursuant to this chapter.

(3) Funds received for the counties in which the department acts as a CUPA from the Rural CUPA Reimbursement Account established pursuant to subdivision (c) of Section 25404.8.

(4) Civil and criminal penalties collected pursuant to paragraph (3) of subdivision (a) of Section 25192, as appropriate.

(5) Administrative penalties collected pursuant to subdivision (i) of Section 25404.1.1, as appropriate.

(6) All interest earned upon money deposited in the SCUPA Account.

(b) The funds deposited in the SCUPA Account may be expended by the department, upon appropriation by the Legislature, for the department’s costs of implementing the unified program in those counties for which the secretary has designated the department as a CUPA pursuant to paragraph (2) of subdivision (f) of Section 25404.3.

(Added by Stats. 2005, Ch. 81, Sec. 3. Effective July 19, 2005.)






CHAPTER 6.91 - Hazardous Materials Data

25410

The Legislature finds and declares the following:

(a)  Hazardous materials, including hazardous substances and hazardous wastes, are present in the state and pose acute and chronic health risks to individuals who live and work in this state, and who are exposed to these substances as a result of fires, spills, industrial accidents, or other types of releases or emissions.

(b)  The people who live and work in this state have a right and a need to know of the use and dangers of hazardous materials in their communities in order to plan for, and respond to, potential exposure to these materials.

(c)  Basic information on the location, type, characteristics, and health risks of hazardous materials used, stored, or disposed of in the state is not currently available to firefighters, health officials, planners, elected officials, and residents. There are gaps in the information collected and the data is stored in various formats, thereby limiting its effective use to protect the public health and safety.

(d)  Existing state data base computer systems are not capable of effectively exchanging hazardous material information nor are they accessible to state and local agencies which have a need for the information.

(Added by Stats. 1985, Ch. 1559, Sec. 1. Effective October 2, 1985.)



25411

As used in this chapter:

(a)  “Agency” means the Environmental Affairs Agency.

(b)  “Handle” means to use, generate, process, produce, package, treat, store, or dispose of a hazardous material in any fashion.

(c)  “Hazardous material” means any of the following materials:

(1)  A material listed in subdivision (b) of Section 6382 of the Labor Code.

(2)  A material defined in Section 25115, 25117, or 25316.

(3)  Any other material which the director determines, because of its quantity, concentration, or physical or chemical characteristics, poses a significant present or potential hazard to human health and safety or to the environment if released into the community.

(d)  “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment.

(e)  “Secretary” means the Secretary of the Environmental Affairs Agency.

(Added by Stats. 1985, Ch. 1559, Sec. 1. Effective October 2, 1985. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



25416

(a)  All studies and community information programs conducted pursuant to this section shall be done only if either subdivision (b) applies or if funds are available without restructuring the department’s funding priorities. The department shall conduct these studies and information programs in the following manner:

(1)  The department shall, except as provided in subdivision (b), and in conjunction with the local health officer, the State Department of Health Services, and the Office of Environmental Health Hazard Assessment, conduct or contract for epidemiological studies to identify and monitor health effects related to exposure to hazardous materials, as defined in Section 66084 of Title 22 of the California Code of Regulations. A study may be conducted in any area of the state identified by the department or the local health officer as a site of potential exposure to hazardous materials, including, but not limited to, any of the following areas:

(A)  All communities located near hazardous waste disposal facilities.

(B)  In all communities containing hazardous substance release sites listed pursuant to Section 25356 or listed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.).

(C)  In all areas around the location of major generators of hazardous waste.

(D)  In all other areas identified by local health officers or the State Department of Health Services as possible locations of public exposure to hazardous materials.

(2)  The department, in consultation with the State Department of Health Services and the Office of Environmental Health Hazard Assessment, shall determine which epidemiological studies are to be conducted pursuant to this section based on the potential for public exposure to hazardous materials. Studies in areas near Class I hazardous waste disposal facilities, as defined in Section 2531 of Title 23 of the California Code of Regulations, shall be given the highest priority for funding. If a hearing is conducted pursuant to Section 25149 and the hearing officer determines that there is a significant potential for endangerment to the public as a result of the suspected or actual release of a hazardous material, the department shall give priority to conducting an epidemiological study for that facility.

(3)  If a local health officer determines that a study should be conducted pursuant to this section because of a potential public exposure to hazardous materials, the local health officer may request that the department initiate or contract for a study pursuant to this section by demonstrating to the department that there is sufficient evidence that justifies the need for a study. The department shall respond to the local health officer’s request within 90 days.

(4)  A local health officer may contract with qualified persons or firms to produce the epidemiological studies specified in paragraph (1).

(5)  The design and methodology of any study conducted pursuant to this section shall be reviewed and approved by the department, the State Department of Health Services, and the Office of Environmental Health Hazard Assessment prior to the initiation of the study.

(6)  In any county in which hazardous waste disposal facilities are located and in all other counties in which the State Department of Health Services identifies significant actual or potential public exposure to hazardous materials, the department shall, in conjunction with the local health officer, conduct or contract for a community information program with respect to sites of potential exposure to hazardous materials identified under paragraph (1) to do all of the following:

(A)  Organize and conduct educational programs for local physicians and other health professionals on the effects of exposure to hazardous materials and reporting requirements.

(B)  Disseminate information to high risk populations on the health effects of exposure to hazardous materials.

(C)  Conduct public forums on the health effects of exposure to hazardous substances and methods of limiting exposure.

(7)  Paragraph (6) does not apply to hazardous substance release sites listed on the National Priorities List for which the Environmental Protection Agency has assumed lead responsibility for community relations.

(b)  If a county is authorized to impose a license tax pursuant to Section 25149.5 for revenue purposes, the department may require the county to provide funding for carrying out epidemiological studies or the community information program concerning the hazardous waste facility subject to the license tax. The department shall provide the county with technical assistance to conduct an epidemiological study pursuant to this subdivision. The department may exempt a county from the requirements of this subdivision if the county demonstrates to the department that the revenue potential from the facility would not be adequate to conduct an epidemiological study or community information program. When considering a county request for an exemption, the department shall consider the regulatory costs and responsibilities of the county related to that facility.

(c)  The department shall expend funds from the Toxic Substances Control Account, upon appropriation by the Legislature, to conduct studies and community information programs in counties containing a hazardous substance release site listed pursuant to Section 25356. The department shall expend funds from the Hazardous Waste Control Account, upon appropriation by the Legislature, to conduct all other studies and community information programs conducted pursuant to this section, except as provided in subdivision (b).

(Amended by Stats. 1997, Ch. 870, Sec. 48. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



25417

The department shall publish the consumer information booklet described in Section 10084.1 of the Business and Professions Code and distribute the booklet to the public, upon request. The department may charge a fee for the booklet to defray the publication, mailing, distribution, and administrative costs necessary to implement this section and its ongoing administrative costs resulting from inquiries by the public about the contents of the booklet.

(Added by Stats. 1989, Ch. 969, Sec. 3.)



25417.1

The department shall publish a new edition of the consumer information booklet described in Section 10084.1 of the Business and Professions Code. The booklet shall, among other things, be in substantial compliance with the federal disclosure requirements regarding the safe management of lead and radon gas in housing, and shall be made available to the public on or before the date on which the Secretary of Housing and Urban Development submits to Congress the report required pursuant to subpart (B) of subdivision (d) of Section 4822 of Title 42 of the United States Code.

(Added by Stats. 1994, Ch. 264, Sec. 1. Effective January 1, 1995.)






CHAPTER 6.92 - Landfill Gas

25420

For purposes of this chapter, the following definitions apply:

(a) “Biogas” means gas that is produced from the anaerobic decomposition of organic material.

(b) “Biomethane” means biogas that meets the standards adopted pursuant to subdivisions (c) and (d) of Section 25421 for injection into a common carrier pipeline.

(c) “Board” means the State Air Resources Board.

(d) “CalRecycle” means the Department of Resources Recycling and Recovery.

(e) “Commission” means the Public Utilities Commission.

(f) “Common carrier pipeline” means a gas conveyance pipeline, located in California, that is owned or operated by a utility or gas corporation, excluding a dedicated pipeline.

(g) “Dedicated pipeline” means a conveyance of biogas or biomethane that is not part of a common carrier pipeline system, and which conveys biogas from a biogas producer to a conditioning facility or an electrical generation facility.

(h) “Department” means the Department of Toxic Substances Control.

(i) “Gas corporation” has the same meaning as defined in Section 222 of the Public Utilities Code and is subject to rate regulation by the commission.

(j) “Hazardous waste landfill” means a landfill that is a hazardous waste facility, as defined in Section 25117.1.

(k) “Office” means the Office of Environmental Health Hazard Assessment.

(l) “Person” means an individual, trust, firm, joint stock company, partnership, association, business concern, limited liability company, or corporation. “Person” also includes any city, county, district, and the state or any department or agency thereof, or the federal government or any department or agency thereof to the extent permitted by law.

(Amended by Stats. 2012, Ch. 602, Sec. 1. Effective January 1, 2013.)



25421

(a) On or before May 15, 2013, all of the following shall be completed:

(1) The office, in consultation with the board, the department, CalRecycle, and the California Environmental Protection Agency, shall compile a list of constituents of concern that could pose risks to human health and that are found in biogas at concentrations that significantly exceed the concentrations of those constituents in natural gas. The office, in consultation with the board, the department, CalRecycle, and the California Environmental Protection Agency, shall update this list at least every five years.

(2) The office shall determine health protective levels for the list of constituents of concern identified pursuant to paragraph (1). In determining those health protective levels, the office shall consider potential health impacts and risks, including, but not limited to, health impacts and risks to utility workers and gas end users. The office shall update these levels at least every five years.

(3) The board shall identify realistic exposure scenarios and, in consultation with the office, shall identify the health risks associated with the exposure scenarios for the constituents of concern identified by the office pursuant to paragraph (1). The board shall update the exposure scenarios, and, in consultation with the office, the health risks associated with the exposure scenarios, at least every five years.

(4) Upon completion of the responsibilities required pursuant to paragraphs (1) through (3), the board, in consultation with the office, the department, CalRecycle, and the California Environmental Protection Agency shall determine the appropriate concentrations of constituents of concern. In determining those concentrations, the board shall use the health protective levels identified pursuant to paragraph (2) and the exposure scenarios identified pursuant to paragraph (3). The concentrations shall be updated at least every five years by the board in consultation with the office, the department, CalRecycle, and the California Environmental Protection Agency.

(5) The board, in consultation with the office, the department, CalRecycle, and the California Environmental Protection Agency, shall identify reasonable and prudent monitoring, testing, reporting, and recordkeeping requirements, separately for each source of biogas, that are sufficient to ensure compliance with the health protective standards adopted pursuant to subdivision (d). The board, in consultation with the office, the department, CalRecycle and the California Environmental Protection Agency shall update the monitoring, testing, reporting, and recordkeeping requirements at least every five years.

(b) Actions taken pursuant to subdivision (a) shall not constitute regulations and shall be exempt from the administrative regulations and rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Division 2 of Title 2 of the Government Code).

(c) On or before December 31, 2013, for biomethane that is to be injected into a common carrier pipeline, the commission shall, by rule or order, adopt standards that specify, for constituents that may be found in that biomethane, concentrations that are reasonably necessary to ensure both of the following:

(1) The protection of human health. In making this specification, the commission shall give due deference to the determinations of the board pursuant to paragraph (4) of subdivision (a).

(2) Pipeline and pipeline facility integrity and safety.

(d) To ensure pipeline and pipeline facility integrity and safety, on or before December 31, 2013, the commission, giving due deference to the board’s determinations, shall, by rule or order, adopt the monitoring, testing, reporting, and recordkeeping requirements identified pursuant to paragraph (5) of subdivision (a).

(e) Every five years, or earlier if new information becomes available, the commission shall review and update the standards for the protection of human health and pipeline integrity and safety adopted pursuant to subdivision (c), as well as the monitoring, testing, reporting, and recordkeeping requirements adopted pursuant to subdivision (d).

(f) (1) A person shall not inject biogas into a common carrier pipeline unless the biogas satisfies both the standards set by the commission pursuant to subdivision (c), as well as the monitoring, testing, reporting, and recordkeeping requirements of subdivision (d).

(2) The commission shall require gas corporation tariffs to condition access to common carrier pipelines on the applicable customer meeting the standards and requirements adopted by the commission pursuant to subdivisions (c) and (d).

(g) (1) A person shall not knowingly sell, supply, or transport, or knowingly cause to be sold, supplied, or transported, biogas collected from a hazardous waste landfill to a gas corporation through a common carrier pipeline.

(2) A gas corporation shall not knowingly purchase gas collected from a hazardous waste landfill through a common carrier pipeline.

(Repealed and added by Stats. 2012, Ch. 602, Sec. 3. Effective January 1, 2013.)



25422

(a)  Any person violating, or threatening to violate, Section 25421 may be enjoined in any court of competent jurisdiction.

(b)  Any person who has violated Section 25421 shall be liable for a penalty not to exceed two thousand five hundred dollars ($2,500) per day for each violation. The civil penalty may be assessed and recovered in a civil action brought in any court of competent jurisdiction. The actions may be brought by the Attorney General in the name of the people of the State of California or by any district attorney or by any city attorney of a city having a population in excess of 750,000 or with the consent of the district attorney by a city prosecutor. The penalties may also be assessed administratively pursuant to Section 25187.

(Amended by Stats. 1992, Ch. 1344, Sec. 18. Effective January 1, 1993.)






CHAPTER 6.95 - Hazardous Materials Release Response Plans and Inventory

ARTICLE 1 - Business and Area Plans

25500

(a) The Legislature declares that, in order to protect the public health and safety and the environment, it is necessary to establish business and area plans relating to the handling and release or threatened release of hazardous materials. The establishment of a statewide environmental reporting system for these plans is a statewide requirement. Basic information on the location, type, quantity, and health risks of hazardous materials handled, used, stored, or disposed of in the state, which could be accidentally released into the environment, is required to be submitted to firefighters, health officials, planners, public safety officers, health care providers, regulatory agencies, and other interested persons. The information provided by business and area plans is necessary in order to prevent or mitigate the damage to the health and safety of persons and the environment from the release or threatened release of hazardous materials into the workplace and environment.

(b) The Legislature further finds and declares that this article and Article 2 (commencing with Section 25531) do not occupy the whole area of regulating the inventorying of hazardous materials and the preparation of hazardous materials response plans by businesses, and the Legislature does not intend to preempt any local actions, ordinances, or regulations that impose additional or more stringent requirements on businesses that handle hazardous materials. Thus, in enacting this article and Article 2 (commencing with Section 25531), it is not the intent of the Legislature to preempt or otherwise nullify any other statute or local ordinance containing the same or greater standards and protections.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25501

Unless the context indicates otherwise, the following definitions govern the construction of this article:

(a) “Agricultural handler” means a business operating a farm that is subject to the exemption specified in Section 25507.1.

(b) “Area plan” means a plan established pursuant to Section 25503 by a unified program agency for emergency response to a release or threatened release of a hazardous material within a city or county.

(c) “Business” means all of the following:

(1) An employer, self-employed individual, trust, firm, joint stock company, corporation, partnership, limited liability partnership or company, or other business entity.

(2) A business organized for profit and a nonprofit business.

(3) The federal government, to the extent authorized by law.

(4) An agency, department, office, board, commission, or bureau of state government, including, but not limited to, the campuses of the California Community Colleges, the California State University, and the University of California.

(5) An agency, department, office, board, commission, or bureau of a city, county, or district.

(6) A handler that operates or owns a unified program facility.

(d) “Business plan” means a separate plan for each unified program facility, site, or branch of a business that meets the requirements of Section 25505.

(e) (1) “Certified unified program agency” or “CUPA” means the agency certified by the secretary to implement the unified program specified in Chapter 6.11 (commencing with Section 25404) within a jurisdiction.

(2) “Participating agency” or “PA” means an agency that has a written agreement with the CUPA pursuant to subdivision (d) of Section 25404.3, and is approved by the secretary, to implement or enforce one or more of the unified program elements specified in paragraphs (4) and (5) of subdivision (c) of Section 25404, in accordance with Sections 25404.1 and 25404.2.

(3) “Unified program agency” or “UPA” means the CUPA, or its participating agencies to the extent each PA has been designated by the CUPA, pursuant to a written agreement, to implement or enforce a particular unified program element specified in paragraphs (4) and (5) of subdivision (c) of Section 25404. For purposes of this article and Article 2 (commencing with Section 25531), the UPAs have the responsibility and authority, to the extent provided by this article and Article 2 (commencing with Section 25531) and Sections 25404.1 and 25404.2, to implement and enforce only those requirements of this article and Article 2 (commencing with Section 25531) listed in paragraphs (4) and (5) of subdivision (c) of Section 25404.

(4) The UPAs also have the responsibility and authority, to the extent provided by this article and Article 2 (commencing with Section 25531) and Sections 25404.1 and 25404.2, to implement and enforce the regulations adopted to implement the requirements of this article and Article 2 (commencing with Section 25531) listed in paragraphs (4) and (5) of subdivision (c) of Section 25404. After a CUPA has been certified by the secretary, the unified program agencies shall be the only local agencies authorized to enforce the requirements of this article and Article 2 (commencing with Section 25531) listed in paragraphs (4) and (5) of subdivision (c) of Section 25404 within the jurisdiction of the CUPA.

(f) “City” includes any city and county.

(g) “Chemical name” means the scientific designation of a substance in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry or the system developed by the Chemical Abstracts Service.

(h) “Common name” means any designation or identification, such as a code name, code number, trade name, or brand name, used to identify a substance by other than its chemical name.

(i) “Compressed gas” means a material, or mixture of materials, that meets either of the following:

(1) The definition of compressed gas or cryogenic fluid found in the California Fire Code.

(2) Compressed gas that is regulated pursuant to Part 1 (commencing with Section 6300) of Division 5 of the Labor Code.

(j) “Consumer product” means a commodity used for personal, family, or household purposes, or is present in the same form, concentration, and quantity as a product prepackaged for distribution to and use by the general public.

(k) “Emergency response personnel” means a public employee, including, but not limited to, a firefighter or emergency rescue personnel, as defined in Section 245.1 of the Penal Code, or personnel of a local emergency medical services (EMS) agency, as designated pursuant to Section 1797.200, who is responsible for response, mitigation, or recovery activities in a medical, fire, or hazardous material incident, or natural disaster where public health, public safety, or the environment may be impacted.

(l) “Handle” means all of the following:

(1) (A) To use, generate, process, produce, package, treat, store, emit, discharge, or dispose of a hazardous material in any fashion.

(B) For purposes of subparagraph (A), “store” does not include the storage of hazardous materials incidental to transportation, as defined in Title 49 of the Code of Federal Regulations, with regard to the inventory requirements of Section 25506.

(2) (A) The use or potential use of a quantity of hazardous material by the connection of a marine vessel, tank vehicle, tank car, or container to a system or process for any purpose.

(B) For purposes of subparagraph (A), the use or potential use does not include the immediate transfer to or from an approved atmospheric tank or approved portable tank that is regulated as loading or unloading incidental to transportation by Title 49 of the Code of Federal Regulations.

(m) “Handler” means a business that handles a hazardous material.

(n) (1) “Hazardous material” means a material listed in paragraph (2) that, because of its quantity, concentration, or physical or chemical characteristics, poses a significant present or potential hazard to human health and safety or to the environment if released into the workplace or the environment, or a material specified in an ordinance adopted pursuant to paragraph (3).

(2) Hazardous materials include all of the following:

(A) A substance or product for which the manufacturer or producer is required to prepare a material safety data sheet pursuant to the Hazardous Substances Information and Training Act (Chapter 2.5 (commencing with Section 6360) of Part 1 of Division 5 of the Labor Code) or pursuant to any applicable federal law or regulation.

(B) A substance listed as a radioactive material in Appendix B of Part 30 (commencing with Section 30.1) of Title 10 of the Code of Federal Regulations, as maintained and updated by the Nuclear Regulatory Commission.

(C) A substance listed pursuant to Title 49 of the Code of Federal Regulations.

(D) A substance listed in Section 339 of Title 8 of the California Code of Regulations.

(E) A material listed as a hazardous waste, as defined by Sections 25115, 25117, and 25316.

(3) The governing body of a unified program agency may adopt an ordinance that provides that, within the jurisdiction of the unified program agency, a material not listed in paragraph (2) is a hazardous material for purposes of this article if a handler has a reasonable basis for believing that the material would be injurious to the health and safety of persons or harmful to the environment if released into the workplace or the environment, and requests the governing body of the unified program agency to adopt that ordinance, or if the governing body of the unified program agency has a reasonable basis for believing that the material would be injurious to the health and safety of persons or harmful to the environment if released into the workplace or the environment. The handler or the unified program agency shall notify the secretary no later than 30 days after the date an ordinance is adopted pursuant to this paragraph.

(o) “Office” means the Office of Emergency Services.

(p) “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, unless permitted or authorized by a regulatory agency.

(q) “Retail establishment” means a business that sells consumer products prepackaged for distribution to, and intended for use by, the general public. A retail establishment may include storage areas or storerooms in establishments that are separated from shelves for display areas but maintained within the physical confines of the retail establishments. A retail establishment does not include a pest control dealer, as defined in Section 11407 of the Food and Agricultural Code.

(r) “Secretary” means the Secretary for Environmental Protection.

(s) “Statewide information management system” means the statewide information management system established pursuant to subdivision (e) of Section 25404 that provides for the combination of state and local information management systems for the purposes of managing unified program data.

(t) “Threatened release” means a condition, circumstance, or incident making it necessary to take immediate action to prevent, reduce, or mitigate a release with the potential to cause damage or harm to persons, property, or the environment.

(u) “Trade secret” means trade secrets as defined in either subdivision (d) of Section 6254.7 of the Government Code or Section 1061 of the Evidence Code.

(v) “Unified program facility” means all contiguous land and structures, other appurtenances, and improvements on the land that are subject to the requirements of paragraphs (4) and (5) of subdivision (c) of Section 25404. For purposes of this article, “facility” has the same meaning as unified program facility.

(Amended by Stats. 2014, Ch. 715, Sec. 1. Effective January 1, 2015.)



25502

(a) This article and Article 3 (commencing with Section 25545), as it pertains to the handling of hazardous material, and Article 2 (commencing with Section 25531), as it pertains to the regulation of stationary sources, shall be implemented by one of the following:

(1) If there is a CUPA, the unified program agency.

(2) If there is no CUPA, the agency authorized pursuant to subdivision (f) of Section 25404.3.

(b) The agency responsible for implementing this article, Article 2 (commencing with Section 25531), and Article 3 (commencing with Section 25545) shall ensure full access to, and the availability of, information submitted under this chapter to emergency response personnel and other appropriate governmental entities within its jurisdiction.

(Amended by Stats. 2014, Ch. 715, Sec. 2. Effective January 1, 2015.)



25503

(a) The office shall adopt, after public hearing and consultation with the Office of the State Fire Marshal and other appropriate public entities, regulations for minimum standards for business plans and area plans. All business plans and area plans shall meet the standards adopted by the office.

(b) The standards for business plans in the regulations adopted pursuant to subdivision (a) shall do all of the following:

(1) Set forth minimum requirements of adequacy, and not preclude the imposition of additional or more stringent requirements by local government.

(2) Take into consideration and adjust for the size and nature of the business, the proximity of the business to residential areas and other populations, and the nature of the damage potential of its hazardous materials in establishing standards for paragraphs (3) and (4) of subdivision (a) of Section 25505.

(3) Take into account the existence of local area and business plans that meet the requirements of this article so as to minimize the duplication of local efforts, consistent with the objectives of this article.

(4) Define what releases and threatened releases are required to be reported pursuant to Section 25510. The office shall consider the existing federal reporting requirements in determining a definition of reporting releases pursuant to Section 25510.

(c) A unified program agency shall, in consultation with local emergency response agencies, establish an area plan for emergency response to a release or threatened release of a hazardous material within its jurisdiction. An area plan is not a statute, ordinance, or regulation for purposes of Section 669 of the Evidence Code. The standards for area plans in the regulations adopted pursuant to subdivision (a) shall provide for all of the following:

(1) Procedures and protocols for emergency response personnel, including the safety and health of those personnel.

(2) Preemergency planning.

(3) Notification and coordination of onsite activities with state, local, and federal agencies, responsible parties, and special districts.

(4) Training of appropriate employees.

(5) Onsite public safety and information.

(6) Required supplies and equipment.

(7) Access to emergency response contractors and hazardous waste disposal sites.

(8) Incident critique and followup.

(9) Requirements for notification to the office of reports made pursuant to Section 25510.

(d) (1) The unified program agency shall submit to the office for its review a copy of the proposed area plan within 180 days after adoption of regulations by the office. The office shall notify the unified program agency as to whether the area plan is adequate and meets the area plan standards. The unified program agency shall submit a corrected area plan within 45 days of this notice.

(2) The unified program agency shall certify to the office every three years that it has conducted a complete review of its area plan and has made any necessary revisions. If a unified program agency makes a substantial change to its area plan, it shall forward the changes to the office within 14 days after the changes have been made.

(e) The inspection and enforcement program established pursuant to paragraphs (2) and (3) of subdivision (a) of Section 25404.2, shall include the basic provisions of a plan to conduct onsite inspections of businesses subject to this article by the unified program agency. These inspections shall ensure compliance with this article and shall identify existing safety hazards that could cause or contribute to a release and, where appropriate, enforce any applicable laws and suggest preventative measures designed to minimize the risk of the release of hazardous material into the workplace or environment. The requirements of this subdivision do not alter or affect the immunity provided to a public entity pursuant to Section 818.6 of the Government Code.

(Amended by Stats. 2014, Ch. 715, Sec. 3. Effective January 1, 2015.)



25504

(a) The Legislature hereby finds and declares that persons attempting to do business in this state are increasingly experiencing excessive and duplicative regulatory requirements at different levels of government.

(b) To streamline and ease the regulatory burdens of doing business in this state, compliance with Section 25505 shall also suffice to meet the requirements for a Hazardous Materials Management Plan and the Hazardous Materials Inventory Statement as set forth in the California Fire Code and its appendices, to the extent that the information in the California Fire Code is contained in Section 25505.

(c) The unified program agency shall provide access to the information collected in the statewide information management system to emergency response personnel on a 24-hour basis.

(d) The enforcement of this article by unified program agencies and the California Fire Code by those agencies required to enforce the provisions of that code shall be coordinated.

(e) (1) Notwithstanding Section 13143.9, and the standards and regulations adopted pursuant to that section, a business that files the inventory of information required by this article and the addendum adopted pursuant to paragraph (4), if required by the local fire chief, shall be deemed to have met the requirements for a Hazardous Materials Inventory Statement, as set forth in the California Fire Code and its appendices.

(2) Notwithstanding Section 13143.9, and the standards and regulations adopted pursuant to that section, a business that establishes and maintains a business plan for emergency response to a release or a threatened release of a hazardous material in accordance with Section 25505, shall be deemed to have met the requirements for a Hazardous Materials Management Plan, as set forth in the California Fire Code and its appendices.

(3) Except for the addendum required by the local fire chief pursuant to paragraph (4), the unified program agency shall be the sole enforcement agency for purposes of determining compliance pursuant to paragraphs (1) and (2).

(4) The office shall, in consultation with the unified program agencies and the State Fire Marshal, adopt by regulation a single comprehensive addendum for hazardous materials reporting for the purposes of complying with subdivisions (b) and (c) of Section 13143.9 and subdivision (b) of Section 25506. The unified program agency shall require businesses to annually use that addendum when complying with subdivisions (b) and (c) of Section 13143.9 and subdivision (b) of Section 25506. A business shall file the addendum with the unified program agency when required by the local fire chief pursuant to subdivision (b) of Section 13143.9 or subdivision (b) of Section 25506.

(f) Except as otherwise expressly provided in this section, this section does not affect or otherwise limit the authority of the local fire chief to enforce the California Fire Code.

(Amended by Stats. 2014, Ch. 715, Sec. 4. Effective January 1, 2015.)



25505

(a) A business plan shall contain all of the following information:

(1) The inventory of information required by this article and additional information the governing body of the unified program agency finds necessary to protect the health and safety of persons, property, or the environment. Locally required information shall be adopted by local ordinance and shall be subject to trade secret protection specified in Section 25512. The unified program agency shall notify the secretary within 30 days after those requirements are adopted.

(2) A site map that contains north orientation, loading areas, internal roads, adjacent streets, storm and sewer drains, access and exit points, emergency shutoffs, evacuation staging areas, hazardous material handling and storage areas, and emergency response equipment.

(3) Emergency response plans and procedures in the event of a release or threatened release of a hazardous material, including, but not limited to, all of the following:

(A) Immediate notification contacts to the appropriate local emergency response personnel and to the unified program agency.

(B) Procedures for the mitigation of a release or threatened release to minimize any potential harm or damage to persons, property, or the environment.

(C) Evacuation plans and procedures, including immediate notice, for the business site.

(4) Training for all new employees and annual training, including refresher courses, for all employees in safety procedures in the event of a release or threatened release of a hazardous material, including, but not limited to, familiarity with the plans and procedures specified in paragraph (3). These training programs may take into consideration the position of each employee. This training shall be documented electronically or by hard copy and shall be made available for a minimum of three years.

(b) A business required to file a pipeline operations contingency plan in accordance with the Elder California Pipeline Safety Act of 1981 (Chapter 5.5 (commencing with Section 51010) of Part 1 of Division 1 of Title 5 of the Government Code) and the regulations of the Department of Transportation, found in Part 195 (commencing with Section 195.0) of Subchapter D of Chapter I of Subtitle B of Title 49 of the Code of Federal Regulations, may file a copy of those plans with the unified program agency instead of filing an emergency response plan specified in paragraph (3) of subdivision (a).

(c) The emergency response plans and procedures, the inventory of information required by this article, and the site map required by this section shall be readily available to personnel of the business or the unified program facility with responsibilities for emergency response or training pursuant to this section.

(Amended by Stats. 2014, Ch. 715, Sec. 5. Effective January 1, 2015.)



25505.1

A business that is required to establish and implement a business plan pursuant to Section 25507 and is located on leased or rented real property shall notify, in writing, the owner of the property that the business is subject to Section 25507 and has complied with its provisions, and shall provide a copy of the business plan to the owner or the owner’s agent within five working days after receiving a request for a copy from the owner or the owner’s agent.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25506

(a) The secretary, in coordination with the office, shall specify the hazardous materials inventory that shall be submitted by handlers and the data to be collected and submitted for hazardous materials in quantities equal to or greater than the quantities specified in Section 25507 or as otherwise established by the governing body of the unified program agency by a local ordinance.

(b) If required by the local fire chief, the business shall also file the addendum required by paragraph (4) of subdivision (e) of Section 25504.

(c) (1) Except as provided in subdivision (d), the inventory information required by this section shall also include all inventory information required by Section 11022 of Title 42 of the United States Code.

(2) The office may adopt or amend existing regulations specifying the inventory information required by this subdivision.

(d) If, pursuant to federal law or regulation, as it currently exists or as it may be amended, the office determines that the inventory information required by subdivisions (a) and (c) is substantially equivalent to the inventory information required under the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. Sec. 11001 et seq.), the requirements of subdivisions (a) and (c) shall not apply.

(e) This section shall not apply to hazardous materials that are described in subdivision (b) of Section 25507.

(Repealed and added by Stats. 2014, Ch. 715, Sec. 7. Effective January 1, 2015.)



25507

(a) Except as provided in this article, a business shall establish and implement a business plan for emergency response to a release or threatened release of a hazardous material in accordance with the standards prescribed in the regulations adopted pursuant to Section 25503 if the business meets any of the following conditions:

(1) (A) The business handles a hazardous material or a mixture containing a hazardous material that has a quantity at any one time during the reporting year that is equal to, or greater than, 55 gallons for materials that are liquids, 500 pounds for solids, or 200 cubic feet for compressed gas, as defined in subdivision (i) of Section 25501. The physical state and quantity present of mixtures shall be determined by the physical state of the mixture as a whole, not individual components, at standard temperature and pressure.

(B) For the purpose of this section, for compressed gases, if a hazardous material or mixture is determined to exceed threshold quantities at standard temperature and pressure, it shall be reported in the physical state at which it is stored. If the material is an extremely hazardous substance, as defined in Section 355.61 of Title 40 of the Code of Federal Regulations, all amounts shall be reported in pounds.

(2) The business is required to submit chemical inventory information pursuant to Section 11022 of Title 42 of the United States Code.

(3) The business handles at any one time during the reporting year an amount of a hazardous material that is equal to, or greater than the threshold planning quantity, under both of the following conditions:

(A) The hazardous material is an extremely hazardous substance, as defined in Section 355.61 of Title 40 of the Code of Federal Regulations.

(B) The threshold planning quantity for that extremely hazardous substance listed in Appendices A and B of Part 355 (commencing with Section 355.1) of Subchapter J of Chapter I of Title 40 of the Code of Federal Regulations is less than 500 pounds.

(4) (A) Except as provided in subparagraph (B), the business handles at any one time during the reporting year a total weight of 5,000 pounds for solids or a total volume of 550 gallons for liquids, if the hazardous material is a solid or liquid substance that is classified as a hazard for purposes of Section 5194 of Title 8 of the California Code of Regulations solely as an irritant or sensitizer.

(B) If the hazardous material handled by the business is a paint that will be recycled or otherwise managed under an architectural paint recovery program approved by the Department of Resources Recovery and Recycling pursuant to Chapter 5 (commencing with Section 48700) of Part 7 of Division 30 of the Public Resources Code, the business is required to establish and implement a business plan only if the business handles at any one time during the reporting year a total weight of 10,000 pounds of solid hazardous materials or a total volume of 1,000 gallons of liquid hazardous materials.

(5) The business handles at any one time during the reporting year crynogenic, refrigerated, or compressed gas in a quantity of 1,000 cubic feet or more at standard temperature and pressure, if the gas is any of the following:

(A) Classified as a hazard for the purposes of Section 5194 of Title 8 of the California Code of Regulations only for hazards due to simple asphyxiation or the release of pressure.

(B) Oxygen, nitrogen, and nitrous oxide ordinarily maintained by a physician, dentist, podiatrist, veterinarian, pharmacist, or emergency medical service provider at his or her place of business.

(C) Carbon dioxide.

(D) Nonflammable refrigerant gases, as defined in the California Fire Code, that are used in refrigeration systems.

(E) Gases used in closed fire suppression systems.

(6) The business handles a radioactive material at any one time during the reporting year in quantities for which an emergency plan is required to be considered pursuant to Schedule C (Section 30.72) of Part 30 (commencing with Section 30.1), Part 40 (commencing with Section 40.1), or Part 70 (commencing with Section 70.1), of Chapter 1 of Title 10 of the Code of Federal Regulations, or pursuant to any regulations adopted by the state in accordance with those regulations.

(7) The business handles perchlorate material, as defined in subdivision (c) of Section 25210.5, in a quantity at any one time during the reporting year that is equal to, or greater than, the thresholds listed in paragraph (1).

(b) The following hazardous materials are exempt from the requirements of this section:

(1) Refrigerant gases, other than ammonia or flammable gas in a closed cooling system, that are used for comfort or space cooling for computer rooms.

(2) Compressed air in cylinders, bottles, and tanks used by fire departments and other emergency response organizations for the purpose of emergency response and safety.

(3) (A) Lubricating oil, if the total volume of each type of lubricating oil handled at a facility does not exceed 55 gallons and the total volume of all types of lubricating oil handled at that facility does not exceed 275 gallons, at any one time.

(B) For purposes of this paragraph, “lubricating oil” means oil intended for use in an internal combustion crankcase, or the transmission, gearbox, differential, or hydraulic system of an automobile, bus, truck, vessel, airplane, heavy equipment, or other machinery powered by an internal combustion or electric powered engine. “Lubricating oil” does not include used oil, as defined in subdivision (a) of Section 25250.1.

(4) Both of the following, if the aggregate storage capacity of oil at the facility is less than 1,320 gallons:

(A) Fluid in a hydraulic system.

(B) Oil-filled electrical equipment that is not contiguous to an electric facility.

(5) Hazardous material contained solely in a consumer product, handled at, and found in, a retail establishment and intended for sale to, and for the use by, the public. The exemption provided for in this paragraph shall not apply to a consumer product handled at the facility which manufactures that product, or a separate warehouse or distribution center of that facility, or where a product is dispensed on the retail premises.

(6) Propane that is for on-premises use, storage, or both, in an amount not to exceed 500 gallons, that is for the sole purpose of cooking, heating employee work areas, and heating water within that business, unless the uniform program agency finds, and provides notice to the business handling the propane, that the handling of the on-premises propane requires the submission of a business plan, or any portion of a business plan, in response to public health, safety, or environmental concerns.

(c) In addition to the authority specified in subdivision (e), the governing body of the unified program agency may, in exceptional circumstances, following notice and public hearing, exempt a hazardous material specified in subdivision (n) of Section 25501 from Section 25506, if it is found that the hazardous material would not pose a present or potential danger to the environment or to human health and safety if the hazardous material was released into the environment. The unified program agency shall send a notice to the office and the secretary within 15 days from the effective date of any exemption granted pursuant to this subdivision.

(d) The unified program agency, upon application by a handler, may exempt the handler, under conditions that the unified program agency determines to be proper, from any portion of the requirements to establish and maintain a business plan, upon a written finding that the exemption would not pose a significant present or potential hazard to human health or safety or to the environment, or affect the ability of the unified program agency and emergency response personnel to effectively respond to the release of a hazardous material, and that there are unusual circumstances justifying the exemption. The unified program agency shall specify in writing the basis for any exemption under this subdivision.

(e) The unified program agency, upon application by a handler, may exempt a hazardous material from the inventory provisions of this article upon proof that the material does not pose a significant present or potential hazard to human health and safety or to the environment if released into the workplace or environment. The unified program agency shall specify in writing the basis for any exemption under this subdivision.

(f) The unified program agency shall adopt procedures to provide for public input when approving applications submitted pursuant to subdivisions (d) and (e).

(Amended by Stats. 2014, Ch. 744, Sec. 2.5. Effective January 1, 2015.)



25507.1

(a) A unified program agency shall exempt a business operating a farm for purposes of cultivating the soil or raising or harvesting any agricultural or horticultural commodity from filing the information in the business plan required by paragraphs (3) and (4) of subdivision (a) of Section 25505 if all of the following requirements are met:

(1) The agricultural handler annually submits the facility information and inventory required by Section 25506 to the statewide information management system.

(2) Each building in which hazardous materials subject to this article are stored is posted with signs, in accordance with regulations that the office shall adopt, that provide notice of the storage of any of the following:

(A) Pesticides.

(B) Petroleum fuels and oil.

(C) Types of fertilizers.

(3) The agricultural handler provides the training programs specified in paragraph (4) of subdivision (a) of Section 25505.

(b) The unified program agency may designate the county agricultural commissioner to conduct the inspections of agricultural handlers. The agricultural commissioner shall schedule and conduct inspections in accordance with Section 25511.

(Amended by Stats. 2014, Ch. 715, Sec. 9. Effective January 1, 2015.)



25507.2

Unless required by a local ordinance, the unified program agency shall exempt a business operating an unstaffed facility located at least one-half mile from the nearest occupied structure from Sections 25508.2 and 25511, and shall subject the business to Sections 25505, 25506, and 25507 only as specified in this section, if the business is not otherwise subject to the requirements of applicable federal law, and all of the following requirements are met:

(a) The types and quantities of materials onsite are limited to one or more of the following:

(1) One thousand standard cubic feet of compressed inert gases (asphyxiation and pressure hazards only).

(2) Five hundred gallons of combustible liquid used as a fuel source.

(3) Corrosive liquids, not to exceed 500 pounds of extremely hazardous substances, used as electrolytes, and in closed containers.

(4) Five hundred gallons of lubricating and hydraulic fluids.

(5) One thousand two hundred gallons of hydrocarbon gas used as a fuel source.

(6) Any quantity of mineral oil contained within electrical equipment, such as transformers, bushings, electrical switches, and voltage regulators, if the spill prevention control and countermeasure plan has been prepared for quantities that meet or exceed 1,320 gallons.

(b) The facility is secured and not accessible to the public.

(c) Warning signs are posted and maintained for hazardous materials pursuant to the California Fire Code.

(d) (1) Notwithstanding Sections 25505 and 25507, a one-time business plan, except for the emergency response plan and training elements specified in paragraphs (3) and (4) of subdivision (a) of Section 25505, is submitted to the statewide information management system. This one-time business plan submittal is subject to a verification inspection by the unified program agency and the unified program agency may assess a fee not to exceed the actual costs of processing and for inspection, if an inspection is conducted.

(2) If the information contained in the one-time submittal of the business plan changes and the time period of the change is longer than 30 days, the business plan shall be resubmitted within 30 days to the statewide information management system to reflect any change in the business plan. A fee not to exceed the actual costs of processing and inspection, if conducted, may be assessed by the unified program agency.

(Amended by Stats. 2014, Ch. 715, Sec. 10. Effective January 1, 2015.)



25508

(a) (1) (A) A handler shall electronically submit its business plan annually to the statewide information management system in accordance with the requirements of this article and certify that the business plan meets the requirements of this article.

(B) The unified program agency shall establish an annual date by which a handler shall electronically submit the business plan. If a unified program agency does not otherwise establish an annual date, the handler shall submit the business plan on or before March 1.

(2) If, after review, the unified program agency determines that the handler’s business plan is deficient in satisfying the requirements of this article or the regulations adopted pursuant to Section 25503, the unified program agency shall notify the handler of those deficiencies. The handler shall electronically submit a corrected business plan within 30 days from the date of the notice.

(3) If a handler fails, after reasonable notice, to electronically submit a business plan in compliance with this article, the unified program agency shall take appropriate action to enforce this article, including the imposition of administrative, civil, and criminal penalties as specified in this article.

(4) For data not adopted in the manner established under the standards adopted pursuant to subdivision (e) of Section 25404, and that is reported using a document format, the use of a reporting method accepted by the statewide information management system shall be considered compliant with the requirement to submit that data. If the reporting option used does not support public records requests from the public, the handler shall provide requested documents to the unified program agency within 10 business days of a request from the unified program agency.

(b) Except as required by paragraph (1) of subdivision (a) of Section 65850.2 of the Government Code, a business required to establish, implement, and electronically submit a business plan pursuant to subdivision (a) shall not be deemed to be in violation of this article until 30 days after the business becomes subject to subdivision (a).

(c) This section shall not require the submission of information concerning the hazardous materials described in subdivision (b) of Section 25507.

(Amended by Stats. 2014, Ch. 715, Sec. 11. Effective January 1, 2015.)



25508.1

Within 30 days of any one of the following events, a business subject to this article shall electronically update the information submitted to the statewide information management system:

(a) A 100 percent or more increase in the quantity of a previously disclosed material.

(b) Any handling of a previously undisclosed hazardous material subject to the inventory requirements of this article.

(c) Change of business address.

(d) Change of business ownership.

(e) Change of business name.

(f) (1) A substantial change in the handler’s operations occurs that requires modification to any portion of the business plan.

(2) For the purpose of this subdivision, “substantial change” means any change in a regulated facility that would inhibit immediate response during an emergency by either site personnel or emergency response personnel, or that could inhibit the handler’s ability to comply with Section 25507, change the operational knowledge of the facility, or impede implementation of the business plan.

(Amended by Stats. 2014, Ch. 715, Sec. 12. Effective January 1, 2015.)



25508.2

On or before the annual due date established pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 25508, the business owner, business operator, or officially designated representative of the business shall review and certify that the information in the statewide information management system is complete, accurate, and in compliance with Section 11022 of Title 42 of the United States Code. An annual electronic submittal to the statewide information management system satisfies the certification requirement of this section.

(Repealed and added by Stats. 2014, Ch. 715, Sec. 14. Effective January 1, 2015.)



25509

(a) The unified program agency shall maintain its administrative procedures with regard to maintaining records and responding to requests for information in accordance with Subdivision 4 (commencing with Section 15100) of Division 1 of, and Division 3 of, Title 27 of the California Code of Regulations, as those regulations read on January 1, 2014.

(b) The unified program agency shall make the information in the statewide information management system submitted pursuant to this article available for public inspection during the regular working hours of the unified program agency, except the information specifying the precise location where hazardous materials are stored and handled onsite, including any maps required by paragraph (2) of subdivision (a) of Section 25505.

(c) The unified program agency shall make the information in the statewide information management system submitted pursuant to this article available to a requesting government agency that is authorized by law to access the information.

(d) A person who submits inventory information required under Section 25506 with the unified program agency shall be deemed to have filed the inventory form required by Section 11022(a) of Title 42 of the United States Code with the state emergency response commission and local emergency planning committees established pursuant to Section 11001 of Title 42 of the United States Code.

(Amended by Stats. 2014, Ch. 715, Sec. 15. Effective January 1, 2015.)



25510

(a) Except as provided in subdivision (b), the handler or an employee, authorized representative, agent, or designee of a handler, shall, upon discovery, immediately report any release or threatened release of a hazardous material to the unified program agency, and to the office, in accordance with the regulations adopted pursuant to this section. The handler or an employee, authorized representative, agent, or designee of the handler shall provide all state, city, or county fire or public health or safety personnel and emergency response personnel with access to the handler’s facilities.

(b) Subdivision (a) does not apply to a person engaged in the transportation of a hazardous material on a highway that is subject to, and in compliance with, the requirements of Sections 2453 and 23112.5 of the Vehicle Code.

(c) On or before January 1, 2016, the office shall adopt regulations to implement this section. In developing these regulations, the office shall closely consult with representatives from regulated entities, appropriate trade associations, fire service organizations, federal, state, and local organizations, including unified program agencies, and other interested parties.

(d) The unified program agency shall maintain one or more nonemergency contact numbers for release reports that do not require immediate agency response. The unified program agency shall promptly communicate changes to this information to regulated facilities and to the office.

(Amended by Stats. 2014, Ch. 715, Sec. 16. Effective January 1, 2015.)



25510.1

(a) A business required to submit a followup emergency notice pursuant to Section 11004(c) of Title 42 of the United States Code shall submit the notice on a form approved by the office.

(b) The office may adopt guidelines for the use of the forms required by subdivision (a).

(Added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25510.2

In order to carry out the purposes of this chapter, a unified program agency may train for, and respond to, the release, or threatened release, of a hazardous material.

(Added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25510.3

The emergency response personnel, responding to the reported release or threatened release of a hazardous material, or of a regulated substance, as defined in Section 25532, or to any fire or explosion involving a material or substance that involves a release that would be required to be reported pursuant to Section 25510, shall immediately advise the superintendent of the school district having jurisdiction, if the location of the release or threatened release is within one-half mile of a school.

(Amended by Stats. 2014, Ch. 715, Sec. 17. Effective January 1, 2015.)



25511

(a) In order to carry out the purposes of this article and Article 2 (commencing with Section 25531), an employee or authorized representative of a unified program agency has the authority specified in Section 25185, with respect to the premises of a handler, and in Section 25185.5, with respect to real property that is within 2,000 feet of the premises of a handler, except that this authority shall include conducting inspections concerning hazardous material, in addition to hazardous waste.

(b) In addition to the requirements of Section 25537, the unified program agency shall conduct inspections of every business subject to this article at least once every three years to determine if the business is in compliance with this article. The unified program agency shall give priority, when conducting these inspections, to inspecting facilities that are required to prepare a risk management plan pursuant to Article 2 (commencing with Section 25531). In establishing a schedule for conducting inspections pursuant to this section, the unified program agency may adopt and use an index of the volatility, toxicity, and quantity of regulated substances and hazardous materials. A unified program agency shall attempt to schedule the inspections conducted pursuant to this section and Section 25537, when applicable, during the same time period.

(c) Pursuant to a written agreement, the unified program agency may designate the county agricultural commissioner to conduct the inspection of agricultural handlers for purposes of Section 25507.1. The agreement shall address the inspection, reporting, training, enforcement, and cost recovery requirements to conduct the inspection of agricultural handlers. If designated, the agricultural commissioner shall schedule and conduct inspections in accordance with this section.

(Amended by Stats. 2014, Ch. 715, Sec. 18. Effective January 1, 2015.)



25512

(a) As used in this section, “trade secret” means a trade secret as defined in either subdivision (d) of Section 6254.7 of the Government Code or Section 1061 of the Evidence Code.

(b) (1) If a business believes that the inventory required by this article involves the release of a trade secret, the business shall nevertheless provide this information to the unified program agency, and shall notify the unified program agency in writing of that belief on the inventory form.

(2) Subject to subdivisions (d) and (e), the unified program agency shall protect from disclosure any information designated as a trade secret by the business pursuant to paragraph (1).

(c) (1) Upon the receipt of a request for the release of information to the public that includes information that the business has notified the unified program agency is a trade secret pursuant to paragraph (1) of subdivision (b), the unified program agency shall notify the business in writing of the request by certified mail, return receipt requested.

(2) The unified program agency shall release the requested information to the public 30 days or more after the date of mailing to the business the notice of the request for information, unless, prior to the expiration of the 30-day period, the business files an action in an appropriate court for a declaratory judgment that the information is subject to protection under subdivision (b) or for an injunction prohibiting disclosure of the information to the public, and promptly notifies the unified program agency of that action.

(3) This subdivision does not permit a business to refuse to disclose the information required pursuant to this section to the unified program agency.

(d) Except as provided in subdivision (c), any information that has been designated as a trade secret by a business is confidential information for purposes of this section and shall not be disclosed to anyone except the following:

(1) An officer or employee of the county, city, state, or the United States, in connection with the official duties of that officer or employee under any law for the protection of health, or contractors with the county, city, or state and their employees if, in the opinion of the unified program agency, disclosure is necessary and required for the satisfactory performance of a contract, for performance of work, or to protect the health and safety of the employees of the contractor.

(2) A physician if the physician certifies in writing to the unified program agency that the information is necessary to the medical treatment of the physician’s patient.

(e) A physician who, by virtue of having obtained possession of, or access to, confidential information, and who, knowing that disclosure of the information to the general public is prohibited by this section, knowingly and willfully discloses the information in any manner to a person not entitled to receive it, is guilty of a misdemeanor.

(f) An officer or employee of the county or city, or former officer or employee who, by virtue of that employment or official position, has possession of, or has access to, confidential information, and who, knowing that disclosure of the information to the general public is prohibited by this section, knowingly and willfully discloses the information in any manner to a person not entitled to receive it, is guilty of a misdemeanor. A contractor with the county or city and an employee of the contractor, who has been furnished information as authorized by this section, shall be considered an employee of the county or city for purposes of this section.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25512.1

Notwithstanding Section 25512, information certified by appropriate officials of the United States as necessary to be kept secret for national defense purposes shall be accorded the full protections against disclosure as specified by those officials or in accordance with the laws of the United States.

(Added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25513

(a) Each administering county or city may, upon a majority vote of the governing body, adopt a schedule of fees to be collected from each business required to submit a business plan pursuant to this article that is within its jurisdiction. The governing body may provide for the waiver of fees when a business, as defined in paragraph (3), (4), or (5) of subdivision (c) of Section 25501, submits a business plan. The fee shall be set in an amount sufficient to pay only those costs incurred by the unified program agency in carrying out this article. In determining the fee schedule, the unified program agency shall consider the volume and degree of hazard potential of the hazardous materials handled by the businesses subject to this article.

(b) A unified program agency shall not impose a fee upon a business that is implementing an architectural paint recovery program approved by the Department of Resources Recovery and Recycling pursuant to Chapter 5 (commencing with Section 48700) of Part 7 of Division 30 of the Public Resources Code and that is exempt from the business plan requirements pursuant to subparagraph (B) of paragraph (4) of subdivision (a) of Section 25507, for the cost of processing that exemption.

(Amended by Stats. 2014, Ch. 744, Sec. 3. Effective January 1, 2015.)



25514

Notwithstanding any other law, a public entity shall not be held liable for any injury or damages resulting from an inadequate or negligent review of a business plan conducted pursuant to Section 25508.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25514.1

(a) The submission of any information required under this article does not affect any other liability or responsibility of a business with regard to safeguarding the health and safety of an employee or any other person.

(b) Compliance with this article shall not be deemed to be compliance with the duty of care required of any business for purposes of any judicial or administrative proceeding conducted pursuant to any other provision of law.

(Added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25515

(a) A business that violates Sections 25504 to 25508.2, inclusive, or Section 25511, shall be civilly liable to the unified program agency in an amount of not more than two thousand dollars ($2,000) for each day in which the violation occurs. If the violation results in, or significantly contributes to, an emergency, including a fire, the business shall also be assessed the full cost of the county or city emergency response, as well as the cost of cleaning up and disposing of the hazardous materials.

(b) A business that knowingly violates Sections 25504 to 25508.2, inclusive, or Section 25510.1, after reasonable notice of the violation shall be civilly liable to the unified program agency in an amount not to exceed five thousand dollars ($5,000) for each day in which the violation occurs.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25515.1

A person that knowingly violates Sections 25504 to 25508.2, inclusive, or Section 25510.1, after reasonable notice of the violation, is, upon conviction, guilty of a misdemeanor. This section does not preempt any other applicable criminal or civil penalties.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25515.2

(a) Notwithstanding Section 25515, a business that violates this article is liable to a unified program agency for an administrative penalty not greater than two thousand dollars ($2,000) for each day in which the violation occurs. If the violation results in, or significantly contributes to, an emergency, including a fire or health or medical problem requiring toxicological, health, or medical consultation, the business shall also be assessed the full cost of the county, city, fire district, local EMS agency designated pursuant to Section 1797.200, or poison control center as defined by Section 1797.97, emergency response, as well as the cost of cleaning up and disposing of the hazardous materials.

(b) Notwithstanding Section 25515, a business that knowingly violates this article after reasonable notice of the violation is liable for an administrative penalty, not greater than five thousand dollars ($5,000) for each day in which the violation occurs.

(c) When a unified program agency issues an enforcement order or assesses an administrative penalty, or both, for a violation of this article, the unified program agency shall utilize the administrative enforcement procedures, including the hearing procedures, specified in Sections 25404.1.1 and 25404.1.2.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25515.3

(a) A person or business that violates Section 25510 shall, upon conviction, be punished by a fine of not more than twenty-five thousand dollars ($25,000) for each day of violation, by imprisonment in a county jail for not more than one year, or by both the fine and imprisonment. If the conviction is for a violation committed after a first conviction under this section, the person shall be punished by a fine of not less than two thousand dollars ($2,000) or more than fifty thousand dollars ($50,000) per day of violation, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 20, or 24 months or in a county jail for not more than one year, or by both the fine and imprisonment. Furthermore, if the violation results in, or significantly contributes to, an emergency, including a fire, to which the county or city is required to respond, the person shall also be assessed the full cost of the county or city emergency response, as well as the cost of cleaning up and disposing of the hazardous materials.

(b) Notwithstanding subdivision (a), a person who knowingly fails to report, pursuant to Section 25510, an oil spill occurring in waters of the state, other than marine waters, shall, upon conviction, be punished by a fine of not more than fifty thousand dollars ($50,000), by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(c) Notwithstanding subdivision (a), a person who knowingly makes a false or misleading report on an oil spill occurring in waters of the state, other than marine waters, shall, upon conviction, be punished by a fine of not more than fifty thousand dollars ($50,000), by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(d) This section does not preclude prosecution or sentencing under other provisions of law.

(Added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25515.4

A person who willfully prevents, interferes with, or attempts to impede the enforcement of this article by any authorized representative of a unified program agency is, upon conviction, guilty of a misdemeanor.

(Added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25515.5

(a) All criminal penalties collected pursuant to this article shall be apportioned in the following manner:

(1) Fifty percent shall be paid to the office of the city attorney, district attorney, or Attorney General, whichever office brought the action.

(2) Fifty percent shall be paid to the agency which is responsible for the investigation of the action.

(b) All civil penalties collected pursuant to this chapter shall be apportioned in the following manner:

(1) Fifty percent shall be paid to the office of the city attorney, district attorney, or Attorney General, whichever office brought the action.

(2) Fifty percent shall be paid to the agency responsible for the investigation of the action.

(c) If a reward is paid to a person pursuant to Section 25516, the amount of the reward shall be deducted from the amount of the criminal or civil penalty before the amount is apportioned pursuant to subdivisions (a) and (b).

(Amended by Stats. 2014, Ch. 715, Sec. 19. Effective January 1, 2015.)



25515.6

(a) If the unified program agency determines that a business has engaged in, is engaged in, or is about to engage in acts or practices that constitute or will constitute a violation of this article or a regulation or order adopted or issued pursuant to this article, and when requested by the unified program agency, the city attorney of the city or the district attorney of the county in which those acts or practices have occurred, are occurring, or will occur shall apply to the superior court for an order enjoining the acts or practices for an order directing compliance, and, upon a showing that the person or business has engaged in, is engaged in, or is about to engage in the acts or practices, a permanent or temporary injunction, restraining order, or other appropriate order may be granted.

(b) This section does not prohibit a city attorney or district attorney from seeking the same relief upon the city attorney’s or district attorney’s own motion.

(Added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25515.7

Every civil action brought under this article or Article 2 (commencing with Section 25531) shall be brought by the city attorney, district attorney, or Attorney General in the name of the people of the State of California, and any actions relating to the same violation may be joined or consolidated.

(Added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25515.8

(a) In a civil action brought pursuant to this article or Article 2 (commencing with Section 25531) in which a temporary restraining order, preliminary injunction, or permanent injunction is sought, it is not necessary to allege or prove at any stage of the proceeding any of the following:

(1) Irreparable damage will occur should the temporary restraining order, preliminary injunction, or permanent injunction not be issued.

(2) The remedy at law is inadequate.

(b) The court shall issue a temporary restraining order, preliminary injunction, or permanent injunction in a civil action brought pursuant to this article or Article 2 (commencing with Section 25531) without the allegations and without the proof specified in subdivision (a).

(Added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25516

(a) A person who provides information that materially contributes to the imposition of a civil penalty, whether by settlement or court order, under Section 25515 or 25515.2, as determined by the city attorney, district attorney, or the Attorney General filing the action, shall be paid a reward by the unified program agency or the state equal to 10 percent of the amount of the civil penalty collected. The reward shall be paid from the amount of the civil penalty collected. No reward paid pursuant to this subdivision shall exceed five thousand dollars ($5,000).

(b) A person who provides information that materially contributes to the conviction of a person or business under Section 25515.1 or 25515.3, as determined by the city attorney, district attorney, or the Attorney General filing the action, shall be paid a reward by the unified program agency or the state equal to 10 percent of the amount of the fine collected. The reward shall be paid from the amount of the fine collected. No reward paid pursuant to this subdivision shall exceed five thousand dollars ($5,000).

(c) An informant shall not be eligible for a reward for a violation known to the unified program agency, unless the information materially contributes to the imposition of criminal or civil penalties for a violation specified in this section.

(d) If there is more than one informant for a single violation, the person making the first notification received by the office which brought the action shall be eligible for the reward, except that, if the notifications are postmarked on the same day or telephoned notifications are received on the same day, the reward shall be divided equally among those informants.

(e) Public officers and employees of the United States, the State of California, or counties and cities in this state are not eligible for the reward pursuant to subdivision (a) or (b), unless the providing of the information does not relate in any manner to their responsibilities as public officers or employees.

(f) An informant who is an employee of a business and who provides information that the business has violated this chapter is not eligible for a reward if the employee intentionally or negligently caused the violation or if the employee’s primary and regular responsibilities included investigating the violation, unless the business knowingly caused the violation.

(g) The unified program agency or the state shall pay rewards under this section pursuant to the following procedures:

(1) An application shall be signed by the informant and presented to the unified program agency or the state within 60 days after a final judgment has been entered or the period for an appeal of a judgment has expired.

(2) The determination by the district attorney, city attorney, or Attorney General as to whether the information provided by the applicant materially contributed to the imposition of a judgment under Section 25515.1 or 25515.3 shall be final.

(3) The unified program agency or the state shall notify the applicant in writing of its decision to grant or deny a reward within a reasonable time period following the filing of an application.

(4) Approved reward claims shall be paid by the unified program agency or the state within 30 days of the collection and deposit of the penalties specified in subdivisions (a) and (b).

(h) The names of reward applicants or informants shall not be disclosed by the unified program agency or the state unless the names are otherwise publicly disclosed as part of a judicial proceeding.

(i) Notwithstanding any other provision of this section, rewards paid by the state shall only be paid after appropriation by the Legislature.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25517

The office may develop materials, including guidelines and informational pamphlets, to assist businesses to fulfill their obligations under this article.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25518

This article shall be construed liberally so as to accomplish the intent of the Legislature in protecting the public health, safety, and the environment.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)



25519

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to that end the provisions of this article are severable.

(Repealed and added by Stats. 2013, Ch. 419, Sec. 3. Effective January 1, 2014.)






ARTICLE 2 - Hazardous Materials Management

25531

(a)  The Legislature finds and declares that a significant number of chemical manufacturing and processing facilities generate, store, treat, handle, refine, process, and transport hazardous materials. The Legislature further finds and declares that, because of the nature and volume of chemicals handled at these facilities, some of those operations may represent a threat to public health and safety if chemicals are accidentally released.

(b)  The Legislature recognizes that the potential for explosions, fires, or releases of toxic chemicals into the environment exists. The protection of the public from uncontrolled releases or explosions of hazardous materials is of statewide concern.

(c)  There is an increasing capacity to both minimize and respond to releases of toxic air contaminants and hazardous materials once they occur, and to formulate efficient plans to evacuate citizens if these discharges or releases cannot be contained. However, programs designed to prevent these accidents are the most effective way to protect the community health and safety and the environment. These programs should anticipate the circumstances that could result in their occurrence and require the taking of necessary precautionary and preemptive actions, consistent with the nature of the hazardous materials handled by the facility and the surrounding environment.

(d)  As required by Clean Air Act amendments enacted in 1990 (P.L. 101-549), the Environmental Protection Agency has developed a program for the prevention of accidental releases of regulated substances. In developing the program, the Environmental Protection Agency thoroughly reviewed a wide variety of chemical and hazardous substances to identify substances that might pose a risk to public health or safety or to the environment in the event of an accidental release. The Environmental Protection Agency developed a program to prevent accidental releases of those substances determined to potentially pose the greatest risk of immediate harm to the public and the environment. The federal program provides no options for implementing agencies to diminish the requirements or applicability of the federal program.

(e)  In light of this new federal program, the Legislature finds and declares that the goals of reducing regulated substances accident risks and eliminating duplication of regulatory programs can best be accomplished by implementing the federal risk management program in the state, with certain amendments that are specific to the state. Therefore, it is the intent of the Legislature that the state seek and receive delegation of the federal program for prevention of accidental releases of regulated substances established pursuant to Section 112(r) of the federal Clean Air Act (42 U.S.C. Section 7412(r)), by implementing the federal program as promulgated by the Environmental Protection Agency, with certain amendments that are specific to the state.

(Amended by Stats. 1996, Ch. 715, Sec. 2. Effective January 1, 1997.)



25531.1

The Legislature finds and declares that the public has a right to know about acutely hazardous materials accident risks that may affect their health and safety, and that this right includes full and timely access to hazard assessment information, including offsite consequence analysis for the most likely hazards, which identifies the offsite area which may be required to take protective action in the event of an acutely hazardous materials release.

The Legislature further finds and declares that the public has a right to participate in decisions about risk reduction options and measures to be taken to reduce the risk or severity of acutely hazardous materials accidents.

(Added by Stats. 1991, Ch. 816, Sec. 1.)



25531.2

(a) The Legislature finds and declares that as the state implements the federal accidental release prevention program pursuant to this article, the Office of Emergency Services will play a vital and increased role in preventing accidental releases of extremely hazardous substances. The Legislature further finds and declares that as an element of the unified program established pursuant to Chapter 6.11 (commencing with Section 25404), a single fee system surcharge mechanism is established by Section 25404.5 to cover the costs incurred by the office pursuant to this article. It is the intent of the Legislature that this existing authority, together with any federal assistance that may become available to implement the accidental release program, be used to fully fund the activities of the office necessary to implement this article.

(b) The office shall use any federal assistance received to implement Chapter 6.11 (commencing with Section 25404) to offset any fees or charges levied to cover the costs incurred by the office pursuant to this article.

(Amended by Stats. 2013, Ch. 352, Sec. 368. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25532

Unless the context indicates otherwise, the following definitions govern the construction of this article:

(a) “Accidental release” means an unanticipated emission of a regulated substance or other extremely hazardous substance into the ambient air from a stationary source.

(b) “Administering agency” means a unified program agency as defined in Section 25501.

(c) “Covered process” means a process that has a regulated substance present in more than a threshold quantity.

(d) “Modified stationary source” means an addition or change to a stationary source that qualifies as a “major change,” as defined in Subpart A (commencing with Section 68.1) of Part 68 of Subchapter C of Chapter I of Title 40 of the Code of Federal Regulations. “Modified stationary source” does not include an increase in production up to the source’s existing operational capacity or an increase in production level, up to the production levels authorized in a permit granted pursuant to Section 42300.

(e) “Office” or “agency” means the Office of Emergency Services.

(f) “Person” means an individual, trust, firm, joint stock company, business concern, partnership, limited liability company, association, or corporation, including, but not limited to, a government corporation. “Person” also includes any city, county, city and county, district, commission, the state or any department, agency or political subdivision thereof, any interstate body, and the federal government or any department or agency thereof to the extent permitted by law.

(g) “Process” means any activity involving a regulated substance, including any use, storage, manufacturing, handling, or onsite movement of the regulated substance or any combination of these activities. For the purposes of this definition, any group of vessels that are interconnected, or separate vessels that are located so that a regulated substance could be involved in a potential release, shall be considered a single process.

(h) “Qualified person” means a person who is qualified to attest, at a minimum, to the completeness of an RMP.

(i) “Regulated substance” means any substance that is either of the following:

(1) A regulated substance listed in Section 68.130 of Title 40 of the Code of Federal Regulations pursuant to paragraph (3) of subsection (r) of Section 112 of the Clean Air Act (42 U.S.C. Sec. 7412(r)(3)).

(2) (A) An extremely hazardous substance listed in Appendix A of Part 355 (commencing with Section 355.10) of Subchapter J of Chapter I of Title 40 of the Code of Federal Regulations that is any of the following:

(i) A gas at standard temperature and pressure.

(ii) A liquid with a vapor pressure at standard temperature and pressure equal to or greater than 10 millimeters mercury.

(iii) A solid that is one of the following:

(I) In solution or in molten form.

(II) In powder form with a particle size less than 100 microns.

(III) Reactive with a National Fire Protection Association rating of 2, 3, or 4.

(iv) A substance that the office determines may pose a regulated substances accident risk pursuant to subclause (II) of clause (i) of subparagraph (B) or pursuant to Section 25543.3.

(B) (i) On or before June 30, 1997, the office shall, in consultation with the Office of Environmental Health Hazard Assessment, determine which of the extremely hazardous substances listed in Appendix A of Part 355 (commencing with Section 355.10) of Subchapter J of Chapter I of Title 40 of the Code of Federal Regulations do either of the following:

(I) Meet one or more of the criteria specified in clauses (i), (ii), or (iii) of subparagraph (A).

(II) May pose a regulated substances accident risk, in consideration of the factors specified in subdivision (g) of Section 25543.1, and, therefore, should remain on the list of regulated substances until completion of the review conducted pursuant to subdivision (a) of Section 25543.3.

(ii) The office shall adopt, by regulation, a list of the extremely hazardous substances identified pursuant to clause (i). Extremely hazardous substances placed on the list are regulated substances for the purposes of this article. Until the list is adopted, the administering agency shall determine which extremely hazardous substances should remain on the list of regulated substances pursuant to the standards specified in clause (i).

(j) “Regulated substances accident risk” means a potential for the accidental release of a regulated substance into the environment that could produce a significant likelihood that persons exposed may suffer acute health effects resulting in significant injury or death.

(k) “RMP” means the risk management plan required under Part 68 (commencing with Section 68.1) of Subchapter C of Chapter I of Title 40 of the Code of Federal Regulations and by this article.

(l) “State threshold quantity” means the quantity of a regulated substance described in subparagraph (A) of paragraph (2) of subdivision (g), as adopted by the office pursuant to Section 25543.1 or 25543.3. Until the office adopts a state threshold quantity for a regulated substance, the state threshold quantity shall be the threshold planning quantity for the regulated substance specified in Appendix A of Part 355 (commencing with Section 355.10) of Subchapter J of Chapter I of Title 40 of the Code of Federal Regulations.

(m) “Stationary source” means any stationary source, as defined in Section 68.3 of Title 40 of the Code of Federal Regulations.

(n) “Threshold quantity” means the quantity of a regulated substance that is determined to be present at a stationary source in the manner specified in Section 68.115 of Title 40 of the Code of Federal Regulations and that is the lesser of either of the following:

(1) The threshold quantity for the regulated substance specified in Section 68.130 of Title 40 of the Code of Federal Regulations.

(2) The state threshold quantity.

(Amended by Stats. 2013, Ch. 419, Sec. 4. Effective January 1, 2014.)



25533

(a)  The program for prevention of accidental releases of regulated substances adopted by the Environmental Protection Agency pursuant to subsection (r) of Section 112 of the Clean Air Act (42 U.S.C. Section 7412(r)), with the additional provisions specified in this article, is the accidental release prevention program for the state. The program shall be implemented by the office and the appropriate administering agency in each city or county. The state’s implementation of the federal program adopted by the Environmental Protection Agency is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Notwithstanding this article or Division 26 (commencing with Section 39000), the accidental release prevention program submitted by the office to the Environmental Protection Agency to receive delegation of federal authority to implement the federal program shall include only those regulated substances and threshold quantities specified in the regulations adopted by the Environmental Protection Agency.

(b)  The office and the administering agency shall, to the maximum extent feasible, coordinate implementation of the accidental release prevention program with the federal Chemical Safety and Hazard Investigation Board, the Emergency Response Commission and local emergency planning committees, the unified program elements specified in subdivision (c) of Section 25404, the permitting programs implemented by the air quality management districts and air pollution control districts pursuant to Title V of the Clean Air Act (42 U.S.C. Section 7661 et seq.), and with other agencies, as specified in Section 25404.2.

(c)  Section 39602 does not apply to the accidental release prevention program promulgated and implemented pursuant to subsection (r) of Section 112 of the Clean Air Act (42 U.S.C. Section 7412(r)).

(d)  The administering agency in each jurisdiction is the agency designated to implement and enforce any requirements specified by the Environmental Protection Agency and pertaining to any of the following:

(1)  Verification of stationary source registration and submission of an RMP or revised RMP.

(2)  Verification of source submission of stationary certifications or compliance schedules.

(3)  Mechanisms for ensuring that stationary sources permitted pursuant to Title V of the federal Clean Air Act (42 U.S.C. Section 7661 et seq.) are in compliance with the requirements of this article.

(e)  Notwithstanding subdivision (d) and paragraph (2) of subdivision (a) of Section 25404.1, if, after a public hearing, the office determines that an administering agency is not taking reasonable actions to enforce the statutory provisions and regulations pertaining to accidental releases of regulated substances, the office may exercise any of the powers of that administering agency as necessary to implement this article.

(f)  Notwithstanding any other provision of law, at any time there is no local agency certified to implement in a city or unincorporated portion of a county the unified program established pursuant to Chapter 6.11 (commencing with Section 25404), the office shall do one of the following:

(1)  Authorize the administering agency which implemented this article in the city or county as of December 31, 1993, to continue to implement this article until such time as a local agency is certified to implement the unified program.

(2)  Assume authority and responsibility to implement this article in that city or county until a local agency is certified to implement the unified program, in which case all references in this article to the administering agency shall be deemed to refer to the office.

(Repealed and added by Stats. 1996, Ch. 715, Sec. 7. Effective January 1, 1997.)



25534

(a)  For any stationary source with one or more covered processes, the administering agency shall make a preliminary determination as to whether there is a significant likelihood that the use of regulated substances by a stationary source may pose a regulated substances accident risk.

(b)  (1)  If the administering agency determines that there is a significant likelihood of a regulated substances accident risk pursuant to this subdivision, it shall require the stationary source to prepare and submit an RMP, or may reclassify the covered process from program 2 to program 3, as specified in Part 68 (commencing with Section 68.1) of Subchapter C of Chapter I of Title 40 of the Code of Federal Regulations.

(2)  If the administering agency determines that there is not a significant likelihood of a regulated substances accident risk pursuant to this subdivision, it may do either of the following:

(A)  Require the preparation and submission of an RMP, but need not do so if it determines that the likelihood of a regulated substances accident risk is remote, unless otherwise required by federal law.

(B)  Reclassify a covered process from program 3 to program 2 or from program 2 to program 1, as specified in Part 68 (commencing with Section 68.1) of Subchapter C of Chapter I of Title 40 of the Code of Federal Regulations, unless the classification of the covered process is specified in those regulations.

(3)  If the administering agency determines that an economic poison, as defined in Section 12753 of the Food and Agricultural Code, used on a farm or nursery may pose a regulated substances accident risk pursuant to this article, the administering agency shall first consult with the Department of Food and Agriculture or the county agricultural commissioner to evaluate whether the current RMP is adequate in relation to the regulated substances accident risk. This paragraph does not limit the authority of an administering agency to conduct its duties under this article, or prohibit the exercise of that authority.

(c)  The requirements of this section apply to a stationary source that is not otherwise required to submit an RMP pursuant to Part 68 (commencing with Section 68.1) of Subchapter C of Chapter I of Title 40 of the Code of Federal Regulations.

(Amended by Stats. 1997, Ch. 17, Sec. 74. Effective January 1, 1998.)



25534.05

(a)  The office, in consultation with the administering agencies, industry, the public, and other interested parties, shall adopt regulations, initially as emergency regulations, for all of the following activities:

(1)  The registration of stationary sources subject to this article.

(2)  The receipt, review, revision, and audit of RMPs.

(3)  The resolution of disagreements between stationary source operators and administering agencies.

(4)  Providing for the public availability of RMPs, consistent with subsection (c) of Section 114 of the federal Clean Air Act (42 U.S.C. Section 7414(c)).

(5)  The provision of technical assistance to stationary sources subject to the accidental release prevention program.

(b)  The regulations shall also require each stationary source to work closely with the administering agency in deciding which process hazard review technique is best suited for each stationary source’s covered processes.

(c)  The regulations shall provide that the process hazard analysis shall include the consideration of external events, including seismic events, if applicable.

(d)  The regulations shall also require each stationary source to work closely with the administering agency in determining for each RMP an appropriate level of detail for the document elements specified in Section 68.150(a) of Title 40 of the Code of Federal Regulations and for documentation of the external events analysis.

(e)  Administering agencies shall implement the regulations adopted pursuant to this section.

(Added by Stats. 1996, Ch. 715, Sec. 9. Effective January 1, 1997.)



25534.06

(a)  A city or county that adopts, amends, or repeals an ordinance related to the regulation of regulated substances pursuant to this article shall do so at a public meeting for which notice has been given in a newspaper of general circulation that is published and circulated in the affected city or county, and the city or county shall state in the ordinance the reasons for adopting, amending, or repealing the ordinance.

(b)  A city or county required to provide notice pursuant to subdivision (a) may, in addition to publishing the notice in a newspaper of general circulation, submit the notice to the California Environmental Protection Agency, which shall post that notice on the Internet at a location established for notices that may be posted pursuant to this subdivision.

(c)  A city or county required to provide notice pursuant to subdivision (a) may also submit the full text of the ordinance and a summary of any violations of the ordinance to the California Environmental Protection Agency, which shall post the full text of the ordinance and the summary of any violations of the ordinance, or a link to the full text of the ordinance and the summary of any violations of the ordinance, on the agency’s Internet website.

(d)  The California Environmental Protection Agency shall not implement subdivision (b) or (c) until July 1, 2001, unless otherwise authorized to do so on an earlier date, in accordance with a process for considering exemptions established by the Year 2000 Executive Committee, pursuant to Executive Order D-3-99.

(Amended by Stats. 2000, Ch. 294, Sec. 1. Effective January 1, 2001.)



25534.1

Each RMP required to be prepared pursuant to this article shall give consideration to the proximity of the facility or proposed facility to populations located in schools, residential areas, general acute care hospitals, long-term health care facilities, and child day care facilities. For purposes of this section, “general acute care hospital” has the meaning provided by subdivision (a) of Section 1250, “long-term health care facility” has the meaning provided by subdivision (a) of Section 1418, and “child day care facility” has the meaning provided by Section 1596.750. “School” means any school used for the purpose of the education of more than 12 children in kindergarten or any grades 1 to 12, inclusive.

(Amended by Stats. 1996, Ch. 715, Sec. 10. Effective January 1, 1997.)



25534.2

Any new or modified stationary source which is required to prepare an RMP pursuant to this article shall be subject to the requirements of Section 65850.2 of the Government Code.

(Repealed and added by Stats. 1996, Ch. 715, Sec. 12. Effective January 1, 1997.)



25534.5

The administering agency with jurisdiction over a stationary source or facility may have access to inspect the stationary source and review all technical and other information in the stationary source’s possession which is reasonably necessary to allow the administering agency to make a determination regarding the stationary source’s compliance with this article. Upon request of the administering agency, the stationary source shall provide to the administering agency information regarding the stationary source’s compliance with this article.

(Repealed and added by Stats. 1996, Ch. 715, Sec. 14. Effective January 1, 1997.)



25535

(a)  An owner or operator of a stationary source submitting an RMP pursuant to this article shall submit the RMP to the administering agency after the RMP is certified as complete by a qualified person and the stationary source owner or operator. The administering agency shall review the RMP and may authorize the air pollution control district or air quality management district in which the stationary source is located to conduct a technical review of the RMP. If, after review by the administering agency and technical review, if any, by the air pollution control district or air quality management district, the administering agency determines that the stationary source’s RMP is deficient in any way, the administering agency shall notify the stationary source of these defects. The stationary source shall submit a corrected RMP within 60 days of the notification of defects, unless granted a one-time extension of no more than 30 days, of the notice to correct the RMP by the administering agency. Failure to fully comply with this notice or the unified program of this section shall be deemed a violation of this article for purposes of Section 25540.

(b)  Upon implementation of an RMP, the stationary source shall notify the administering agency that the RMP has been implemented and shall summarize the steps taken in preparation and implementation of the RMP.

(c)  The stationary source shall continue to carry out the program and activities specified in the RMP at the stationary source after the administering agency has been notified pursuant to subdivision (b).

(d)  The owner or operator of the stationary source shall implement all programs and activities in the RMP before operations commence, in the case of a new stationary source, or before any new activities involving regulated substances are taken, in the case of a modified stationary source.

(Amended by Stats. 1996, Ch. 715, Sec. 15. Effective January 1, 1997.)



25535.1

(a)  Except as otherwise provided in this article, an owner or operator of a stationary source shall prepare an RMP if an RMP is required pursuant to Part 68 (commencing with Section 68.1) of Subchapter C of Chapter I of Title 40 of the Code of Federal Regulations or if the administering agency makes a determination pursuant to Section 25534 that an RMP is required.

(b)  An owner or operator of a stationary source required to prepare an RMP pursuant to this article shall submit the RMP to the Environmental Protection Agency and to the administering agency.

(c)  Notwithstanding subdivision (b), if an RMP is required only because the administering agency has determined, pursuant to Section 25534, that an RMP is required, the RMP shall be submitted only to the administering agency.

(Added by Stats. 1996, Ch. 715, Sec. 16. Effective January 1, 1997.)



25535.2

Within 15 days after the administering agency determines that an RMP is complete, the unified program agency shall make the RMP available to the public for review and comment for a period of at least 45 days. A notice briefly describing and stating that the RMP is available for public review at a certain location shall be placed in a daily local newspaper or placed on an administering agency’s Internet Web site, and mailed to interested persons and organizations. The administering agency shall review the RMP, and any comments received, following the regulations adopted pursuant to subdivision (a) of Section 25534.05.

(Amended by Stats. 2013, Ch. 419, Sec. 5. Effective January 1, 2014.)



25535.5

Any fee imposed on any stationary source to cover the administering agency’s cost of implementing the accidental release prevention program pursuant to this article shall be imposed only through the single fee system established pursuant to Section 25404.5.

(Added by Stats. 1996, Ch. 715, Sec. 19. Effective January 1, 1997.)



25536

(a) A person or a stationary source with one or more covered processes shall comply with the requirements of this article no later than the latest date specified in Subpart A (commencing with Section 68.1) of Part 68 of Subchapter C of Chapter 7 of Title 40 of the Code of Federal Regulations.

(b) If the administering agency makes a determination pursuant to Section 25534 that a person or stationary source is required to prepare and submit an RMP, the person or stationary source shall submit the RMP in accordance with a schedule established by the administering agency after consultation with the stationary source. The administering agency shall not require an RMP to be submitted earlier than 12 months or later than three years after the owner or operator has received a notice of that determination from the administering agency.

(Amended by Stats. 2013, Ch. 419, Sec. 6. Effective January 1, 2014.)



25536.5

(a) A person or a stationary source that was required to prepare, submit, and implement a risk management and prevention program pursuant to this article as it read on December 31, 1996, and which is required to prepare and submit an RMP pursuant to this article, shall continue to implement the risk management and prevention program until the business has submitted an RMP as specified in this article.

(b) A person or a stationary source that was required to prepare, submit, and implement a risk management and prevention program pursuant to this article as it read on December 31, 1996, and which is not required to prepare an RMP pursuant to this article is required to comply only with those requirements of this chapter that apply to the business.

(c) A person or a stationary source that was not required to prepare, submit, and implement a risk management and prevention program pursuant to this article as it read on December 31, 1996, but which is required to prepare and submit an RMP pursuant to this article, shall submit and implement an RMP not later than the deadlines specified in Subpart A (commencing with Section 68.1) of Part 68 of Subchapter C of Chapter 7 of Title 40 of the Code of Federal Regulations.

(Amended by Stats. 2013, Ch. 419, Sec. 7. Effective January 1, 2014.)



25536.7

(a) (1) An owner or operator of a stationary source that is engaged in activities described in Code 324110 or 325110 of the North American Industry Classification System (NAICS), as that code read on January 1, 2014, and with one or more covered processes that is required to prepare and submit an RMP pursuant to this article, when contracting for the performance of construction, alteration, demolition, installation, repair, or maintenance work at the stationary source, shall require that its contractors and any subcontractors use a skilled and trained workforce to perform all onsite work within an apprenticeable occupation in the building and construction trades. This section shall not apply to oil and gas extraction operations.

(2) The Chief of the Division of Apprenticeship Standards of the Department of Industrial Relations may approve a curriculum of in-person classroom and laboratory instruction for approved advanced safety training for workers at high hazard facilities. That safety training may be provided by an apprenticeship program approved by the chief or by instruction provided by the Chancellor of the California Community Colleges. The chief shall approve a curriculum in accordance with this paragraph by January 1, 2016, and shall periodically revise the curriculum to reflect current best practices. Upon receipt of certification from the apprenticeship program or community college, the chief shall issue a certificate to a worker who completes the approved curriculum.

(3) For purposes of paragraph (2) of subdivision (b) of Section 3075 of the Labor Code, a stationary source covered by this section shall be considered in determining whether existing apprenticeship programs do not have the capacity, or have neglected or refused, to dispatch sufficient apprentices to qualified employers who are willing to abide by the applicable apprenticeship standards.

(4) This section shall not apply to contracts awarded before January 1, 2014, unless the contract is extended or renewed after that date.

(5) (A) This section shall not apply to the employees of the owner or operator of the stationary source or prevent the owner or operator of the stationary source from using its own employees to perform any work that has not been assigned to contractors while the employees of the contractor are present and working.

(B) An apprenticeship program approved by the chief may enroll, with advanced standing, applicants with relevant prior work experience at a stationary source that is subject to this section, in accordance with the approved apprenticeship standards of the program.

(6) The criteria of subparagraph (A) of paragraph (9) of subdivision (b), subparagraph (C) of paragraph (9) of subdivision (b), and subparagraph (B) of paragraph (10) of subdivision (b) shall not apply to either of the following:

(A) To the extent that the contractor has requested qualified workers from the local hiring halls that dispatch workers in the apprenticeable occupation and, due to workforce shortages, the contractor is unable to obtain sufficient qualified workers within 48 hours of the request, Saturdays, Sundays, and holidays excepted. This section shall not prevent contractors from obtaining workers from any source.

(B) To the extent that compliance is impracticable because an emergency requires immediate action to prevent harm to public health or safety or to the environment, but the criteria shall apply as soon as the emergency is over or it becomes practicable for contractors to obtain a qualified workforce.

(7) The requirement specified in paragraph (1) for a skilled and trained workforce, as defined in paragraph (10) of subdivision (b), shall apply to each individual contractor’s and subcontractor’s onsite workforce.

(8) This section does not make the construction, alteration, demolition, installation, repair, or maintenance work at a stationary source that is subject to this section a public work, within the meaning of Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code.

(b) As used in this section:

(1) “Apprenticeable occupation” means an occupation for which the chief has approved an apprenticeship program pursuant to Section 3075 of the Labor Code.

(2) “Approved advanced safety training for workers at high hazard facilities” means a curriculum approved by the chief pursuant to paragraph (2) of subdivision (a).

(3) “Building and construction trades” has the same meaning as in Section 3075.5 of the Labor Code.

(4) “Chief” means the Chief of the Division of the Apprenticeship Standards of the Department of Industrial Relations.

(5) “Construction,” “alteration,” “demolition,” “installation,” “repair,” and “maintenance” have the same meanings as in Sections 1720 and 1771 of the Labor Code.

(6) “Onsite work” shall not include catalyst handling and loading, chemical cleaning, or inspection and testing that was not within the scope of a prevailing wage determination issued by the Director of Industrial Relations as of January 1, 2013.

(7) “Prevailing hourly wage rate” means the general prevailing rate of per diem wages, as determined by the Director of Industrial Relations pursuant to Sections 1773 and 1773.9 of the Labor Code, but does not include shift differentials, travel and subsistence, or holiday pay. Notwithstanding subdivision (c) of Section 1773.1 of the Labor Code, the requirement that employer payments not reduce the obligation to pay the hourly straight time or overtime wages found to be prevailing shall not apply if otherwise provided in a bona fide collective bargaining agreement covering the worker.

(8) “Registered apprentice” means an apprentice registered in an apprenticeship program approved by the chief pursuant to Section 3075 of the Labor Code who is performing work covered by the standards of that apprenticeship program and receiving the supervision required by the standards of that apprenticeship program.

(9) “Skilled journeyperson” means a worker who meets all of the following criteria:

(A) The worker either graduated from an apprenticeship program for the applicable occupation that was approved by the chief, or has at least as many hours of on-the-job experience in the applicable occupation that would be required to graduate from an apprenticeship program for the applicable occupation that is approved by the chief.

(B) The worker is being paid at least a rate equivalent to the prevailing hourly wage rate for a journeyperson in the applicable occupation and geographic area.

(C) The worker has completed within the prior two calendar years at least 20 hours of approved advanced safety training for workers at high hazard facilities. This requirement applies only to work performed on or after January 1, 2018.

(10) “Skilled and trained workforce” means a workforce that meets both of the following criteria:

(A) All the workers are either registered apprentices or skilled journeypersons.

(B) (i) As of January 1, 2014, at least 30 percent of the skilled journeypersons are graduates of an apprenticeship program for the applicable occupation that was either approved by the chief pursuant to Section 3075 of the Labor Code or located outside California and approved for federal purposes pursuant to the apprenticeship regulations adopted by the federal Secretary of Labor.

(ii) As of January 1, 2015, at least 45 percent of the skilled journeypersons are graduates of an apprenticeship program for the applicable occupation that was either approved by the chief pursuant to Section 3075 of the Labor Code or located outside California and approved for federal purposes pursuant to the apprenticeship regulations adopted by the federal Secretary of Labor.

(iii) As of January 1, 2016, at least 60 percent of the skilled journeypersons are graduates of an apprenticeship program for the applicable occupation that was either approved by the chief pursuant to Section 3075 of the Labor Code or located outside California and approved for federal purposes pursuant to the apprenticeship regulations adopted by the federal Secretary of Labor.

(Added by Stats. 2013, Ch. 795, Sec. 2. Effective January 1, 2014.)



25537

(a)  The administering agency shall inspect every stationary source required to be registered pursuant to this article at least once every three years to determine whether the stationary source is in compliance with this article.

The requirements of this section do not alter or affect the immunity provided a public entity pursuant to Section 818.6 of the Government Code.

(b)  Subdivision (a) shall not be construed to affect the exemption from audit requirements established pursuant to Section 68.220(c) of Title 40 of the Code of Federal Regulations.

(Amended by Stats. 1996, Ch. 715, Sec. 23. Effective January 1, 1997.)



25537.5

(a)  Where a stationary source has one or more covered processes, and is subject to the requirements of Article 1 (commencing with Section 25500) for the same substance, compliance with this article shall be deemed compliance with Article 1 (commencing with Section 25500) for that substance, to the extent not inconsistent with federal law and with Article 1 (commencing with Section 25500).

(b)  Any stationary source which relies on subdivision (a) for compliance with the applicable requirements of Article 1 (commencing with Section 25500) shall annually submit to the administering agency a statement that the stationary source has made no changes required to be reported pursuant to Article 1 (commencing with Section 25500), or identifying all reportable changes.

(Added by Stats. 1996, Ch. 715, Sec. 24. Effective January 1, 1997.)



25538

(a)  If a stationary source believes that any information required to be reported, submitted, or otherwise provided to the administering agency pursuant to this article involves the release of a trade secret, the stationary source shall provide the information to the administering agency and shall notify the administering agency in writing of that belief. Upon receipt of a claim of trade secret related to an RMP, the administering agency shall review the claim and shall segregate properly substantiated trade secret information from information that shall be made available to the public upon request in accordance with the California Public Records Act (Chapter 3.5 (commencing with Section 6250), Division 7, Title 1, Government Code). As used in this section, “trade secret” has the same meaning as in subdivision (d) of Section 6254.7 of the Government Code and Section 1060 of the Evidence Code.

(b)  Except as otherwise specified in this section, the administering agency may not disclose any properly substantiated trade secret that is so designated by the owner or operator of a stationary source.

(c)  The administering agency may disclose trade secrets received by the administering agency pursuant to this article to authorized officers or employees of other governmental agencies only in connection with the official duties of that officer or employee pursuant to any law for the protection of health and safety.

(d)  Any officer or employee or former officer or employee of the administering agency or any other government agency who, because of that employment or official position, has possession of or access to information designated as a trade secret pursuant to this section shall not knowingly and willfully disclose the information in any manner to any person not authorized to receive the information pursuant to this section. Notwithstanding Section 25515, any person who violates this subdivision, and who knows that disclosure of this information to the general public is prohibited by the section, shall, upon conviction, be punished by imprisonment in the county jail for not more than six months or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(e)  Any information prohibited from disclosure pursuant to any federal statute or regulation shall not be disclosed.

(f)  This section does not authorize any stationary source to refuse to disclose to the administering agency any information required pursuant to this article.

(g)  (1)  Upon receipt of a request for the release of information to the public that includes information that the stationary source has notified the administering agency is a trade secret pursuant to subdivision (a), the administering agency shall notify the stationary source in writing of the request by certified mail, return receipt requested. The owner or operator of the stationary source shall have 30 days from receipt of the notification to provide the administering agency with any materials or information intended to supplement the information submitted pursuant to subdivision (a) and needed to substantiate the claim of trade secret. The administering agency shall review the claim of trade secret and shall determine whether the claim is properly substantiated.

(2)  The administering agency shall inform the stationary source in writing, by certified mail, return receipt requested, of any determination by the administering agency that some, or all, of a claim of trade secret has not been substantiated. Not earlier than 30 days after the receipt by a stationary source of notice of the determination, the administering agency shall release the information to the public, unless, prior to the expiration of the 30-day period, the stationary source files an action in an appropriate court for a declaratory judgment that the information is subject to protection under subdivision (b) or for an injunction prohibiting disclosure of the information to the public, and promptly notifies the administering agency of that action.

(Amended by Stats. 1997, Ch. 17, Sec. 75. Effective January 1, 1998.)



25539

The office and each administering agency, in implementing this article, shall, upon request, involve and cooperate with local and state government officials, emergency planning committees, and professional associations.

(Amended by Stats. 1996, Ch. 715, Sec. 26. Effective January 1, 1997.)



25540

(a) Any person or stationary source that violates this article shall be civilly or administratively liable to the unified program agency in an amount of not more than two thousand dollars ($2,000) for each day in which the violation occurs. If the violation results in, or significantly contributes to, an emergency, including a fire, the person or stationary source shall also be assessed the full cost of the county or city emergency response, as well as the cost of cleaning up and disposing of the hazardous materials.

(b) Any person or stationary source that knowingly violates this article after reasonable notice of the violation shall be civilly or administratively liable to the unified program agency in an amount not to exceed twenty-five thousand dollars ($25,000) for each day in which the violation occurs. If the violation results in, or significantly contributes to, an emergency, including a fire, the person or stationary source shall also be assessed the full cost of the county or city emergency response, as well as the cost of cleaning up and disposing of any hazardous materials.

(c) When a unified program agency issues an enforcement order or assesses an administrative penalty, or both, for a violation of this article, the unified program agency shall utilize the administrative enforcement procedures, including the hearing procedures, specified in Sections 25404.1.1 and 25404.1.2.

(Amended by Stats. 2013, Ch. 419, Sec. 8. Effective January 1, 2014.)



25540.1

A person or stationary source that knowingly violates this article after reasonable notice of the violation is guilty of a misdemeanor and may, upon conviction, be punished by imprisonment in a county jail not to exceed one year. If the violation results in, or significantly contributes to, an emergency, including a fire, the person or stationary source shall also be assessed the full cost of the county or city emergency response, as well as the cost of cleaning up and disposing of any hazardous materials.

(Added by Stats. 2007, Ch. 623, Sec. 3. Effective January 1, 2008.)



25540.5

Any person or stationary source who violates any rule or regulation, emission limitation, permit condition, order, fee requirement, filing requirement, duty to allow or carry out inspection or monitoring activities, or duty to allow entry, established pursuant to this article and for which delegation or approval of implementation and enforcement authority has been obtained pursuant to subsections (l) and (r) of Section 112 of the Clean Air Act (42 U.S.C. Sections 7412(l) and 7412(r)) or the regulations adopted pursuant thereto, is strictly liable for a civil penalty not to exceed ten thousand dollars ($10,000) for each day in which the violation occurs.

(Added by Stats. 1996, Ch. 715, Sec. 28. Effective January 1, 1997.)



25541

Any person or stationary source who knowingly makes any false material statement, representation or certification in any record, report, or other document filed, maintained, or used for the purpose of compliance with this article, or destroys, alters, or conceals any such record, report, or other document filed, maintained, or used for the purpose of compliance with this article, shall, upon conviction, be punished by a fine of not more than twenty-five thousand dollars ($25,000) for each day of violation, or by imprisonment in the county jail for not more than one year, or by both the fine and the imprisonment.

If the conviction is for a violation committed after a first conviction under this section, the person or stationary source shall be punished by a fine of not less than two thousand dollars ($2,000) or more than fifty thousand dollars ($50,000) per day of violation, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for one, two, or three years or in a county jail for not more than one year, or both the fine and imprisonment.

Furthermore, if the violation results in, or significantly contributes to, an emergency, including a fire, to which the county or city is required to respond, the person or stationary source shall also be assessed the full cost of the county or city emergency response, as well as the cost of cleaning up and disposing of the acutely hazardous materials.

(Amended by Stats. 2011, Ch. 15, Sec. 195. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



25541.3

Any person or stationary source who knowingly violates any requirement of this article, including any fee or filing requirement, for which delegation of federal implementation and enforcement authority has been obtained pursuant to subsections (l) and (r) of Section 112 of the federal Clean Air Act (42 U.S.C. Sections 7412(l) and 7412(r)), or who knowingly renders inaccurate any federally required monitoring device or method, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000) for each day of violation.

(Added by Stats. 1996, Ch. 715, Sec. 30. Effective January 1, 1997.)



25541.5

If civil penalties are recovered pursuant to Section 25540 or 25540.5, the same offense shall not be the subject of a criminal prosecution pursuant to Section 25541 or 25541.3. When an administering agency refers a violation to a prosecuting agency and a criminal complaint is filed, any civil action brought pursuant to this article for that offense shall be dismissed.

(Added by Stats. 1996, Ch. 715, Sec. 31. Effective January 1, 1997.)



25542

(a)  It is the intent of the Legislature that for those facilities with an RMP incorporating some, or all, of the federal or state process safety management program under the Occupational Safety and Health Act of 1970 (29 U.S.C. Section 651 et seq.) and the Occupational Safety and Health Act of 1973, Part 1 (commencing with Section 6300) of Division 5 of the Labor Code, where a violation may be penalized pursuant to this article and the process safety management program, penalties shall be imposed under only one program.

(b)  It is the further intent of the Legislature that for any facility described in subdivision (a), the Division of Industrial Safety of the Department of Industrial Relations shall, to the maximum extent feasible, coordinate with the administering agency and other agencies in accordance with paragraph (4) of subdivision (a) of Section 25404.2.

(Added by Stats. 1996, Ch. 715, Sec. 32. Effective January 1, 1997.)



25543

The office shall obtain and maintain state delegation of the federal accidental release prevention program established pursuant to subsection (r) of Section 7412 of Title 42 of the United States Code. Substances that are regulated under this article only because they are regulated substances pursuant to paragraph (2) of subdivision (g) of Section 25532 and state threshold quantities shall not be a part of the state program for which delegation of federal implementation and enforcement authority is sought pursuant to this section and subdivision (a) of Section 25533.

(Repealed and added by Stats. 1996, Ch. 715, Sec. 34. Effective January 1, 1997.)



25543.1

(a)  Any person may submit a petition to the office for the addition of a material to, or for the deletion of a material from, the regulated substances list adopted pursuant to subparagraph (B) of paragraph (2) of subdivision (g) of Section 25532 or to revise the existing state threshold quantities that are used as the standards for registration and RMP compliance.

(b)  A petition submitted pursuant to subdivision (a) shall be accompanied by a submission fee, to be established by the office, in consultation with the Office of Environmental Health Hazard Assessment. The fee shall be in an amount that is sufficient to pay for the reasonable costs incurred by the office and the Office of Environmental Health Hazard Assessment necessary to carry out this section. Upon the receipt of the petition and fee, the office shall transmit to the Office of Environmental Health Hazard Assessment funds sufficient to pay for the reasonable costs incurred by the Office of Environmental Health Hazard Assessment to carry out this section.

(c)  An owner or operator of a stationary source shall not delay implementation of this article in anticipation of a ruling on a petition to delist a regulated substance or to change a state threshold quantity.

(d)  The office shall notify administering agencies of petitions for adding or delisting regulated substances or for changing state threshold quantities and shall take comments from administering agencies on the petitions. All comments shall be responded to in writing.

(e)  The office shall notify the public of petitions for adding or delisting regulated substances or for changing state threshold quantities and shall take public comment on the petitions. All comments shall be responded to in writing.

(f)  (1)  The office shall request the Office of Environmental Health Hazard Assessment to review the petitions and make recommendations to the office regarding the petitions.

(2)  Each recommendation made pursuant to paragraph (1) shall be based on current scientific knowledge and a sound and open scientific review and shall contain a finding whether a substance should be added to, or deleted from, the regulated substance list, or whether the state threshold quantity for a regulated substance should be revised.

(g)  The petition review by the Office of Environmental Health Hazard Assessment shall take into consideration all of the following factors:

(1)  The severity of any acute adverse health effect associated with an accidental release of the substance.

(2)  The likelihood of an accidental release of the substance.

(3)  The potential magnitude of human exposure to an accidental release of the substance.

(4)  The results of other preexisting evaluations of the substances potential risks which take into account the factors specified in paragraphs (1), (2), and (3), including, but not limited to, studies or research undertaken by, or on behalf of, the Environmental Protection Agency for the purpose of complying with paragraph (3) of subsection (r) of Section 112 of the Clean Air Act (42 U.S.C. Sec. 7412 (r)(3)).

(5)  The likelihood of the substance being handled in this state.

(6)  The accident history of the substance.

(h)  Upon receipt of a recommendation made pursuant to subdivision (f), the office may add or remove a substance or change an existing state threshold quantity as a requirement for this article.

(i)  In reviewing a petition under this section, the office shall consider the views of administering agencies that have indicated support or opposition to the petition.

(Amended by Stats. 1996, Ch. 715, Sec. 35. Effective January 1, 1997.)



25543.2

(a)  A stationary source that intends to modify a facility which may result either in a significant increase in the amount of regulated substances handled by the facility or in a significantly increased risk in handling a regulated substance, as compared to the amount of substances and the amount of risk identified in the facility’s RMP relating to the covered process proposed for modification, shall do all the following, prior to operating the modified facility:

(1)  Where reasonably possible, notify the administering agency in writing of the stationary source’s intent to modify the facility at least five calendar days before implementing any modifications. As part of the notification process, the stationary source shall consult with the administering agency when determining whether the RMP should be reviewed and revised. Where prenotification is not reasonably possible, the stationary source shall provide written notice to the administering agency no later than 48 hours following the modification.

(2)  Establish procedures to manage the proposed modification, which shall be substantially similar to the procedures specified in Section 1910.119 of Title 29 of the Code of Federal Regulations pertaining to process safety management, and notify the administering agency that the procedures have been established.

(b)  The stationary source shall revise the appropriate documents, as required pursuant to subdivision (a), expeditiously, but not later than 60 days from the date of the facility modification.

(Amended by Stats. 1996, Ch. 715, Sec. 36. Effective January 1, 1997.)



25543.3

On or before June 30, 1998, the office, in consultation with the Office of Environmental Health Hazard Assessment, shall do all of the following:

(a)  Review each regulated substance on the list established pursuant to subparagraph (B) of paragraph (2) of subdivision (g) of Section 25532 and, taking into consideration the factors specified in subdivision (g) of Section 25543.1, determine if the regulated substance should remain subject to regulation under this article or should be deleted from that list of regulated substances.

(b)  Review the state threshold quantity for each regulated substance that the office determines should remain on the list of regulated substances, and determine, taking into consideration the factors specified in subdivision (g) of Section 25543.1, if the state threshold quantity should be revised.

(c)  Adopt regulations, which amend the list of regulated substances adopted pursuant to subparagraph (B) of paragraph (2) of subdivision (g) of Section 25532, and adopt state threshold quantities for regulated substances, based on the determinations of the office under subdivisions (a) and (b).

(Added by Stats. 1996, Ch. 715, Sec. 37. Effective January 1, 1997.)






ARTICLE 3 - Emergency Planning and Community Right to Know Act of 1986 Implementation

25545

The office shall develop informational guidelines for facilities required to comply with Chapter 116 (commencing with Section 11001) of Title 42 of the United States Code and with this chapter, and shall assist the administering agencies in ensuring full distribution of these guidelines to those facilities.

(Amended by Stats. 2013, Ch. 352, Sec. 369. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 4 - California Toxic Release Inventory Program Act of 2007

25546

The Legislature finds and declares all of the following:

(a) The people of California have the right to know the hazards posed by toxic releases near their homes, schools, and workplaces. They have the right to know how much pollution is being released into the water, air, and soil.

(b) Since its inception in 1986, as part of the federal Emergency Planning and Community Right-to-Know Act of 1986, (EPCRA; Chapter 116 (commencing with Section 11001) of Title 42 of the United States Code), the Toxics Release Inventory (TRI) has supplied this essential information on toxic chemical releases to the public. The goal of the TRI is to empower citizens, through information, to hold companies and local governments accountable for how toxic chemicals are managed.

(c) It is the intent of the Legislature that California citizens do not lose access to the information necessary to understand the potential threats to public health and safety and the environment that is available through the Toxics Release Inventory as it existed on January 1, 2006, including the ease of accessibility.

(Added by Stats. 2007, Ch. 616, Sec. 1. Effective January 1, 2008.)



25546.1

This article shall be known, and may be cited, as the “California Toxic Release Inventory Program Act of 2007.”

(Added by Stats. 2007, Ch. 616, Sec. 1. Effective January 1, 2008.)



25546.2

For purposes of this article, the following definitions shall apply:

(a) “Department” means the Department of Toxic Substances Control.

(b) “Facility” means a facility subject to the federal act, as provided by Section 11002 of Title 42 of the United States Code, as that section read on January 1, 2006, and that is subject to the existing federal regulations.

(c) “Existing federal regulations” mean the regulations found in Part 372 (commencing with Section 372.1) of Subchapter J of Chapter 1 of Title 40 of the Code of Federal Regulations, as those regulations read on January 1, 2006, except as provided in subdivision (b) of Section 25546.3.

(d) “Federal act” means the federal Emergency Planning and Community Right-to-Know Act of 1986 (EPCRA; Chapter 116 (commencing with Section 11001) of Title 42 of the United States Code).

(e) “Federal regulations” mean the regulations found in Part 372 (commencing with Section 372.1) of Subchapter J of Chapter 1 of Title 40 of the Code of Federal Regulations, as those regulations may be revised or amended on or after January 1, 2006.

(f) “Program” means the California Toxic Release Inventory Program established pursuant to this article.

(g) “Toxic chemical” means a substance listed pursuant to Subpart D (commencing with Section 372.65) of Part 372 of Subchapter J of Chapter 1 of Title 40 of the Code of Federal Regulations, as those regulations read on January 1, 2006, and not as those regulations may be subsequently amended, revised, or repealed after that date, except as provided in subdivision (b) of Section 25546.3.

(h) “Toxic chemical release form” means the form required to be completed by the owner or operator of a facility pursuant to Section 11023 of Title 42 of the United States Code, as that section read on January 1, 2006.

(i) “Threshold quantity” means the amount of a toxic chemical specified in Sections 372.25, 372.27, and 372.28 of Title 40 of the Code of Federal Regulations as those regulations read on January 1, 2006, and not as those regulations may be subsequently amended, revised, or repealed after that date, except as provided in subdivision (b) of Section 25546.3.

(Added by Stats. 2007, Ch. 616, Sec. 1. Effective January 1, 2008.)



25546.3

(a)  On or before January 1, 2009, the department shall develop and implement the California Toxic Release Inventory Program pursuant to this article.

(b) Notwithstanding any other provision of this article, the department shall, when implementing the program, comply with the requirements of the federal act with regard to ensuring that any requirement imposed pursuant to this article is no less stringent than, or is not otherwise preempted by, any requirement imposed pursuant to the federal act, including any changes to the existing federal regulations that decrease the threshold quantity or include additional toxic chemicals subject to the federal act.

(c) If there is a legal challenge to changes made to Section 312 of the federal act (42 U.S.C. Sec. 11022) or the federal regulations adopted pursuant to that section, that result in the changes being stayed or enjoined by a federal court, the department shall not require a facility to submit a toxic chemical release form pursuant to Section 25546.4 until the department determines that the court action has been settled or adjudicated.

(Added by Stats. 2007, Ch. 616, Sec. 1. Effective January 1, 2008.)



25546.4

(a) The program established pursuant to this article shall require a facility to submit a toxic chemical release form to the department, in accordance with the existing federal regulations, if the facility is not required by the federal regulations to submit a toxic chemical release form containing that same information.

(b) The program adopted pursuant to subdivision (a) shall require that the information be reported retroactively to the effective date of the change in the federal act or the existing federal regulations as to ensure no gap in data collection.

(c)  The department shall evaluate California-specific reporting requirements and determine if this information can substitute, in whole or in part, for the information that would be required under the program. This review shall include, but not be limited to, reporting required pursuant to the Air Toxic “Hot Spot” Information and Assessment Act (Part 6 (commencing with Section 44300) of Division 26), the Hazardous Waste Source Reduction and Management Review Act of 1989 (Article 11.9 (commencing with Section 25244.12) of Chapter 6.5), and reporting required by the regional water quality control boards pursuant to the National Pollution Discharge Elimination System permits and waste discharge requirements.

(d) The department shall require the facility to utilize the same reporting forms in use, pursuant to the existing federal regulations, unless the department determines that an alternative form is necessary to substitute chemical release data reported under existing California-specific programs, to ensure that the information is consolidated. The department shall also prescribe the manner in which the information in the forms shall be transmitted.

(e) The department shall post a copy of each form received from each facility that is subject to the program on the department’s publicly available Internet Web site.

(Added by Stats. 2007, Ch. 616, Sec. 1. Effective January 1, 2008.)



25546.5

(a) The department may adopt regulations to implement the program as emergency regulations. The emergency regulations adopted pursuant to this section shall be adopted by the department in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is hereby deemed an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the department pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect for a period of two years or until revised by the department, whichever occurs sooner.

(Added by Stats. 2007, Ch. 616, Sec. 1. Effective January 1, 2008.)






ARTICLE 5 - Spill Prevention and Response for Railroads

25547

For purposes of this article, the following terms have the following meanings:

(a) “Bakken oil” means petroleum crude oil, Class 3, sourced from the Bakken shale formation in the Williston Basin.

(b) “Hazardous material” means a substance or material that the United States Secretary of Transportation has determined to be capable of posing an unreasonable risk to the health, safety, and property of residents when transported in commerce and has been designated as hazardous pursuant to Section 5103 of Title 49 of the United States Code. Hazardous material includes hazardous substances, as defined in Section 25501, hazardous wastes, marine pollutants, elevated temperature materials, materials designated as hazardous in Section 172.101 of Title 40 of the Code of Federal Regulations, and materials that meet the defining criteria for hazard classes and divisions in Part 173 of Title 49 of the Code of Federal Regulations.

(c) “Hazardous materials emergency response plan” shall have the same meaning as “emergency response program to hazardous substance release” set forth in Section 1910.120(q) of Title 29 of the Code of Federal Regulations.

(d) “Office” means the Office of Emergency Services.

(e) “Oil” has the same meaning as in Section 8670.3 of the Government Code.

(f) “Rail carrier” means a person providing common carrier railroad transportation for compensation, but does not include street, suburban, or interurban electric railways not operated as part of the general system of rail transportation.

(Added by Stats. 2014, Ch. 533, Sec. 1. Effective January 1, 2015.)



25547.2

(a) No later than January 31, 2015, and every three months thereafter, a rail carrier shall prepare and submit to the office commodity flow data for the prior three months broken down by county and track route relevant to the 25 largest hazardous material commodities transported through the state, including tank cars loaded with oil cargo. The commodity flow data shall conform to all of the following:

(1) Be in accordance with Subpart G of Part 172 of Title 49 of the Code of Federal Regulations and in Standard Transportation Commodity Code numeric sequence.

(2) Include a description of the hazardous material or oil cargo and commodity name organized by number of carload type, including tank cars and gondola cars, intermodal loads, including trailers, containers and tank containers, and total loads transported within a county over the prior three months.

(b) The office shall provide access to commodity flow data as authorized by Part 15 (commencing with Section 15.1), Part 1520 (commencing with Section 1520.1), and Part 172 (commencing with Section 172.1) of Title 49 of the Code of Federal Regulations and Section 11904 of Title 49 of the United States Code.

(c) (1) Beginning January 31, 2015, consistent with the United States Department of Transportation’s Emergency Order Docket No. DOT-OST-2014-0067, and any subsequent amendments to that order, a rail carrier shall prospectively estimate and submit to the office notification of the weekly movements of trains through a county, including, but not limited to, track route and volumes of shipments of Bakken oil in amounts equal to or greater than one million (1,000,000) gallons per train consist. A rail carrier shall update the notification provided pursuant to this paragraph once every six months.

(2) Notwithstanding paragraph (1), a rail carrier shall update and notify the office within 30 days of the rail carrier determining that there will be a material change in the estimated volume of Bakken oil plus or minus 25 percent per week relative to the most recent estimate previously submitted to the office.

(d) The office shall disseminate information necessary for developing emergency response plans from the reports prepared pursuant to subdivisions (a) and (c) in whole or in summary form to a unified program agency, as defined in Section 25501, when the office determines a unified program agency area of responsibility may be impacted by a hazardous material or oil cargo spill. Rail carriers shall provide additional information to the office related to the specific commodity flow data and Bakken oil to assist a unified program agency with its emergency response planning.

(Added by Stats. 2014, Ch. 533, Sec. 1. Effective January 1, 2015.)



25547.4

Each rail carrier shall maintain a response management communications center, which shall provide real-time information to an authorized public safety answering point or 911 emergency response center about the train consist involved in a hazardous material or oil cargo spill or other critical incident, including, but not limited to, both of the following:

(a) Hazardous material movement shipping papers, including a way bill or total trace, detailing the hazardous material or oil cargo.

(b) Information that can assist the primary local public safety agency in containing and safely removing a hazardous material spill.

(Added by Stats. 2014, Ch. 533, Sec. 1. Effective January 1, 2015.)



25547.6

(a) Each rail carrier shall provide the office with a summary of the rail carrier’s hazardous materials emergency response plan. The rail carrier’s hazardous materials emergency response plan summary shall not be posted on a public Internet Web site.

(b) The office shall provide a copy of each summary report of a rail carrier’s hazardous materials emergency response plan to each unified program agency, as defined in Section 25501, when the office determines a unified program agency area of responsibility may be impacted by a rail carrier spill of hazardous material or oil cargo. The provision of the summary report of a rail carrier’s hazardous materials emergency response plan shall comply with Part 15 (commencing with Section 15.1), Part 1520 (commencing with Section 1520.1), and Part 172 (commencing with Section 172.1) of Title 49 of the Code of Federal Regulations and Section 11904 of Title 49 of the United States Code.

(Added by Stats. 2014, Ch. 533, Sec. 1. Effective January 1, 2015.)



25547.8

A recipient of the reports and plans provided pursuant to Sections 25547.2 and 25547.6 shall comply with Part 15 (commencing with Section 15.1), Part 1520 (commencing with Section 1520.1), and Part 172 (commencing with Section 172.1) of Title 49 of the Code of Federal Regulations and Section 11904 of Title 49 of the United States Code for the purposes of determining who may have access to the information contained in the reports and shall not divulge or make known that information to unauthorized recipients. Disclosure and dissemination of information in the reports shall be done to assist with emergency response planning.

(Added by Stats. 2014, Ch. 533, Sec. 1. Effective January 1, 2015.)









CHAPTER 6.96 - Hazardous Materials Liability of Lenders and Fiduciaries

25548

(a)  The Legislature hereby finds and declares all of the following:

(1)  There is uncertainty in the law of this state with regard to the liability of lenders for hazardous material contamination involving property that is owned or used by borrowers, whether or not the property is collateral for the loan or obligation.

(2)  There is also uncertainty in the law of this state with regard to the liability of trustees, executors, and other fiduciaries for hazardous material contamination involving property that is part of the fiduciary estate. Fiduciaries understand that the fiduciary estate may have that liability, but are concerned that a fiduciary may have independent personal liability, despite the absence of personal culpability for the contamination.

(3)  The uncertainty as to liability or potential liability is attributable to the failure of existing law, except for the security interest exemption incorporated by reference in Section 25323.5, to recognize that usually the credit or fiduciary relationship is not sufficiently related to the hazardous material contamination to warrant, as a policy matter, the imposition of liability on lenders and fiduciaries.

(b)  It is the intent of the Legislature, in enacting this chapter, to specify the type of lender and fiduciary conduct that will not incur liability for hazardous material contamination. However, the liability exemption has appropriate boundaries. For example, the exemption will not protect lenders or fiduciaries in transactions that are structured for the purpose of evading liability for hazardous material contamination if the lender or fiduciary is not acting within its respective capacity, or if the contamination is caused by the lender or fiduciary.

(c)  This chapter does not apply to judicial actions filed, or administrative orders issued, before January l, 1997, or to proceedings to enforce judicial or administrative orders issued before January 1, 1997.

(Added by Stats. 1996, Ch. 612, Sec. 1. Effective January 1, 1997.)



25548.1

As used in this chapter, the following terms have the following meaning:

(a)  “Actual benefit” means the amount, if any, realized by the lender upon the disposition of property acquired through foreclosure or its equivalent as a direct result of a removal or remedial action undertaken by another person, not to exceed the amount, if any, by which the disposition proceeds exceed the sum of the balance of all of the following:

(1)  The loan or obligation or the amount of the lien, evidenced by the loan or obligation outstanding at foreclosure or its equivalent.

(2)  The costs, including attorneys’ fees, incurred by the lender in connection with the foreclosure or its equivalent, subsequent ownership, any removal or remedial action, and disposition of the property.

(b)  “Borrower, debtor or obligor” means a person who is obligated to a lender under a loan or obligation, whether or not the lender maintains a security interest in that person’s property.

(c)  “Damages” includes compensatory damages, exemplary damages, punitive damages, and costs of every kind and nature, including, but not limited to, costs of a removal or remedial action.

(d)  “Fiduciary” means a person who is acting in any of the following capacities:

(1)  As trustee for a trust described in paragraph (1) or (2) of subdivision (a) of Section 82 of the Probate Code.

(2)  As a fiduciary in any arrangement described in paragraphs (1) to (3), inclusive, or paragraphs (5) to (14), inclusive, of subdivision (b) of Section 82 of the Probate Code.

(3)  A trustee appointed in proceedings under any state or federal bankruptcy law.

(4)  An assignee or a trustee acting under an assignment made for the benefit of creditors.

(5)  A court-appointed receiver.

(e)  “Finance lease” means a transaction with respect to which both of the following apply:

(1)  The lessor does not select or manufacture the goods or does not supply the goods, except in the case of a re-lease, whether it is created by a new transaction or substitution of the lessee.

(2)  The lessor acquires the goods or right to possession and use of the goods in connection with the lease or a prior lease transaction.

(f)  “Foreclosure or its equivalent” means the acquisition of property by a lender through any of the following:

(1)  Judicial or nonjudicial foreclosure of the lender’s security interest in the property or acceptance of a deed or other conveyance in satisfaction thereto.

(2)  Acceptance of a deed in lieu or other conveyance in satisfaction of a loan or obligation previously contracted.

(3)  Termination of a finance lease by consent or default.

(4)  Any other formal or informal manner, whether pursuant to law or under warranties, covenants, conditions, representations or promises from the borrower, by which the lender acquires, for subsequent disposition, actual possession of the property subject to a security interest.

(g)  “Hazardous material” has the same meaning as defined in subdivision (d) of Section 25260.

(h)  (1)  “Indicia of ownership” means evidence of a security interest, evidence of an interest in a security interest, or evidence of an interest in real or personal property securing a loan or other obligation, including, but not limited to, any legal or equitable title to real or personal property acquired incident to foreclosure or its equivalent.

(2)  “Evidence of an interest” includes, but is not limited to, all of the following:

(A)  Mortgages.

(B)  Deeds of trust.

(C)  Liens.

(D)  Surety bonds and guarantees of obligations.

(E)  Title held pursuant to a finance lease in which the lessor does not select initially the leased property.

(F)  Legal or equitable title obtained pursuant to foreclosure or its equivalent.

(G)  Assignments, pledges, or other rights to, or other forms of, encumbrance against property that are held primarily to protect a security interest.

(3)  A person is not required to hold title or a security interest to maintain indicia of ownership.

(i)  “Lender” means a person to the extent of the capacity in which that person maintains indicia of ownership primarily to protect a security interest or makes, acquires, renews, modifies, or holds a loan or obligation from a borrower. “Lender” includes either of the following persons:

(1)  Any person who acts as, or on behalf of, a lender in connection with any aspect of the solicitation, negotiation, consummation, disbursement, administration, servicing, collection, enforcement, or foreclosure or its equivalent of a loan or obligation or security interest in property such as a surety, escrow, or title company.

(2)  Any person who makes, secures, acquires, or holds a loan or obligation or security interest by assignment, sale, pledge, subrogation, succession, or operation of law, or becomes the receiver for the holder of a loan or obligation or security interest.

(j)  “Loan or obligation” means a loan, revolving or nonrevolving line of credit, finance lease, sale-leaseback that provides for a purchase option in favor of the lessee, installment sale contract, sale on account, or other credit sale, letter of credit, forbearance or guaranty, collateral pledge, or other suretyship obligation, and any extension, renewal, or modification thereof. A loan or obligation may or may not involve a security interest in property.

(k)  (1)  Except as provided in paragraphs (3) and (4), “participate (or participation) in the management of the property” means actual participation in the management or operational affairs of the property by the lender while the borrower, under the loan or obligation, is in possession of the property, and the lender exercises decisionmaking control over the environmental compliance by the borrower, so that the lender assumes responsibility for the hazardous material handling or disposal practices of the borrower, or exercises control at a level comparable to that of a manager of the enterprise of the borrower, so that the lender assumes or manifests responsibility for the overall management of the enterprise encompassing the day-to-day decisionmaking of the enterprise with respect to either of the following:

(A)  Environmental compliance.

(B)  All, or substantially all, of the operational, as opposed to financial or administrative, aspects of the enterprise other than environmental compliance.

(2)  For purposes of paragraph (1), the following terms have the following meaning:

(A)  “Operational aspects of the enterprise” includes, but is not limited to, functions such as that of facility or plant manager, operations manager, chief operating officer, or chief executive officer.

(B)  “Financial or administrative aspects” includes, but is not limited to, functions such as that of a credit manager, accounts payable/receivable manager, personnel manager, controller, or chief financial officer.

(3)  Notwithstanding paragraph (1), “participation in the management of the property” does not include an act or omission by a prospective lender prior to making, acquiring, or holding a loan or obligation. “Participation in the management of the property” also does not include the actions taken by a prospective lender who undertakes or requires an environmental inspection of property prior to making, acquiring, or holding a loan or obligation. A lender or prospective lender does not “participate in the management of the property” if the lender or prospective lender requires the borrower to clean up the property or requires the borrower to comply or come into compliance with any applicable law or regulation. This chapter does not require a lender to conduct or require an inspection prior to foreclosure or its equivalent to qualify for the exemption provided by this chapter, and the liability of a lender shall not be based on or affected by whether the lender conducts or requires an inspection prior to foreclosure or its equivalent.

(4)  Loan policing and work out activities, as specified in paragraphs (5) and (6), that are consistent with holding ownership indicia primarily to protect a security interest and consistent with a loan or obligation made, acquired, or held primarily for purposes other than investment purposes, do not constitute participation in the management of the property. The authority for the lender to take those actions may, but are not required to, be contained in contractual or other documents specifying requirements for financial, environmental, and other warranties, covenants, conditions, representations, or promises from the borrower. Loan policing and work out activities include all activities up to foreclosure or its equivalent.

(5)  A lender who engages in loan policing activities prior to foreclosure or its equivalent is exempt from liability pursuant to this chapter if the lender does not, by those actions, participate in the management of the property. Those actions include, but are not limited to, all of the following:

(A)  Requiring the borrower to conduct a removal or remedial action during the term of the security interest or loan or obligation.

(B)  Requiring the borrower to comply or come into compliance with applicable federal, state, and local environmental and other laws during the term of the security interest or loan or obligation.

(C)  Securing or exercising authority to monitor or inspect the property, including onsite inspections, or the business or financial condition of the borrower during the term of the security interest or loan or obligation.

(D)  Taking other actions to adequately police the loan, obligation, or security interest, such as requiring the borrower to comply with any warranties, covenants, conditions, representations, or promises in connection with the security interest or loan or obligation.

(6)  (A)  A lender who engages in work out activities prior to foreclosure or its equivalents is exempt from liability pursuant to this chapter if the lender does not, by those actions, participate in the management of the property.

(B)  “Work out” means those actions by which a lender, at any time prior to foreclosure or its equivalent, seeks to prevent, cure, or mitigate a default by the borrower, or to preserve or prevent the diminution of the value of the property, security interest, or loan or obligation.

(C)  Work out activities include, but are not limited to, all of the following:

(i)  Restructuring or renegotiating the terms of the loan, obligation, or security interest.

(ii)  Requiring payment of additional rent or interest.

(iii)  Exercising rights pursuant to an assignment of accounts or other amounts owing to a lender.

(iv)  Requiring or exercising rights pursuant to an escrow agreement pertaining to amounts owing to a lender.

(v)  Exercising forbearance.

(vi)  Providing specific or general financial or other advice, suggestions, counseling, or guidance.

(vii)  Exercising any right or remedy the lender is entitled to by law or under any warranties, covenants, conditions, representations, or promises from the borrower.

(7)  A lender does not participate in the management of the property by taking any response action under Section 107(d)(1) of the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. Sec. 9607(d)(1)). However, the lender may be liable for damages, as defined by this chapter, that occur as a result of the gross negligence or willful misconduct of the lender in his or her performance of a response action under Section 107 (d)(1) of the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. Sec. 9607(d)(1)).

(l)  “Person” means any entity, including, but not limited to, an individual, estate, trust, firm, business trust, joint stock company, corporation, partnership, joint venture, limited liability company, association, or government. “Person” includes, but is not limited to, any city, county, district, the state, or the federal government, or any department, subdivision, or agency thereof.

(m)  (1)  “Primarily to protect a security interest” means that the indicia of ownership of a lender are held primarily for the purpose of securing payment or performance of an obligation.

(2)  “Primarily to protect a security interest” does not include indicia of ownership held primarily for investment purposes or indicia of ownership held primarily for purposes other than as protection for a security interest. A lender may have other, secondary reasons for maintaining indicia of ownership, but the primary reason that any indicia of ownership are held shall be as protection for a security interest.

(n)  “Property” means any real or personal property where hazardous materials are or were generated, handled, managed, deposited, stored, disposed of, placed, released, or otherwise have come to be located. In the context of a loan or obligation, “property” includes any real or personal property in which the obligor has or had an ownership, leasehold, or possessory interest, whether or not it was the subject of a security interest for the loan or obligation.

(o)  “Release” has the same meaning as defined in Section 25320.

(p)  “Remedial action” has the same meaning as defined in subdivision (g) of Section 25260.

(q)  “Removal” means the cleanup or removal of released hazardous materials from the environment or the taking of other actions that may be necessary to prevent, minimize, or mitigate damages that may otherwise result from a release or threatened release, as further defined in Section 101(23) of the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. Sec. 9601(23)).

(r)  “Security interest” means an interest in a property created or established for the purpose of securing a loan or obligation. Security interests include, but are not limited to, mortgages, deeds of trust, liens, and title pursuant to a finance lease. Security interests may also arise from transactions such as sale and leasebacks, conditional sales, installment sales, trust receipt transactions, certain assignments, factoring agreements, and accounts receivable financing arrangements and consignments if the transaction creates or establishes an interest in a property for the purpose of securing a loan or other obligation.

(Amended by Stats. 1998, Ch. 382, Sec. 1. Effective January 1, 1999.)



25548.2

(a)  (1)  Except as provided in Sections 25548.4 and 25548.5, a person, by reason of acting in the capacity of a lender, shall not be liable under any state or local statute, regulation, or ordinance to the extent of either of the following:

(A)  To the extent that the statute, regulation, or ordinance requires the person to take a removal or remedial action, pay a penalty, fine, imposition, or assessment, or to forfeit the property specified in paragraph (2), and that liability arises from the release or threatened release of hazardous materials, at, from, or in connection with the property.

(B)  To the extent that the statute, regulation, or ordinance authorizes damages arising from the release or threatened release of hazardous materials, at, from, or in connection with the property specified in paragraph (2).

(2)  The exemption from liability provided by paragraph (1) shall apply to the following property:

(A)  Property in which the lender maintains indicia of ownership primarily to protect a security interest.

(B)  Property that was acquired by the lender through foreclosure or its equivalent.

(C)  Property that is owned, leased, possessed, or used by a person who is obligated to the lender under a loan or obligation and in which the lender holds no security interest.

(b)  A lender who did not participate in the management of the property prior to foreclosure or its equivalent may sell, re-lease property held pursuant to a finance lease, whether by a new finance lease or by substitution of the lessee, liquidate, maintain business activities, wind up operations, undertake any response action under Section 107(d)(1) of the Comprehensive Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. Sec. 9607(d)(1)) and take measures to preserve, protect, or prepare the property prior to sale or other disposition. The lender may conduct those activities without voiding the exemption set forth in subdivision (a), subject to the requirements of subdivision (a) of Section 25548.5. However, the lender may be liable for damages, as defined by this chapter, that occur as a result of the lender’s gross negligence or willful misconduct in the lender’s performance of a response action under Section 107(d)(1) of the Comprehensive Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. Sec. 9607(d)(1).

(Added by Stats. 1996, Ch. 612, Sec. 1. Effective January 1, 1997.)



25548.3

(a)  Except as provided in Sections 25548.4 and 25548.5 of this code, and in Sections 18001 and 18002 of the Probate Code, the liability of a fiduciary to any person under any state or local statute, regulation, or ordinance, to the extent that the statute, regulation, or ordinance requires or permits a removal or remedial action as a result of, or authorizes the recovery of damages, payment of a penalty, fine, imposition, or assessment arising from, the release or threatened release of hazardous material at, from, or in connection with any property held at any time by the fiduciary as part of the fiduciary estate, shall be limited to, and satisfied only from, the assets held in the fiduciary estate.

(b)  This section does not expand the applicability of any state or local statute, regulation, or ordinance to a substance or material that is not otherwise subject to that statute, regulation, or ordinance.

(Added by Stats. 1996, Ch. 612, Sec. 1. Effective January 1, 1997.)



25548.4

This chapter does not do any of the following:

(a)  Affect any rights, defenses, or immunities that are available to any lender or fiduciary under any applicable law.

(b)  Create any liability for any lender or fiduciary.

(c)  Create any private right of action against any lender or fiduciary.

(d)  Exempt or excuse a lender or fiduciary who operates or directs the operation, or maintains the operation, of the property from compliance with the operational requirements of applicable laws. Those operational requirements include, but are not limited to, permitting, reporting, monitoring, emission limitation, corrective action, financial responsibility and assurance requirements, requirements to take removal or remedial action to respond to a release or threatened release of hazardous materials caused by the lender or fiduciary and the requirements of Division 26 (commencing with Section 39000) of this code or of Division 7 (commencing with Section 13000) of the Water Code. Operational requirements include the payment of fees, fines, and penalties, and compliance with any other enforcement provisions that are applicable as a result of the operation, or the direction of the operation, or the maintenance of the operation, of the property by the lender or fiduciary.

(e)  Affect any liability of a fiduciary to a beneficiary of a fiduciary estate for breach of trust under Chapter 4 (commencing with Section 16400) of Part 4 of Division 9 of the Probate Code.

(f)  Affect any liabilities of a fiduciary estate.

(g)  Exempt a lender from liability imposed by Chapter 6.8 (commencing with Section 25300) for a removal or remedial action or the recovery of damages relating to a release or threatened release of hazardous material, to the extent that the lender is a responsible party pursuant to Section 107(a)(3) or (4) of the Comprehensive Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. Sec. 9607(a)(3) or (4)).

(h)  Exempt a lender or fiduciary from any liability imposed by Chapter 6.5 (commencing with Section 25100).

(i)  Exempt or excuse a lender from liability under any state or local statute, regulation, or ordinance for a known or suspected release or known or suspected threatened release of hazardous materials caused by events or conditions occurring prior to foreclosure or its equivalent, unless, after taking possession of the property, the lender promptly takes each of the following actions in accordance with applicable law:

(1)  Suspends operations with respect to that portion of the property where the known or suspected release or known or suspected threatened release occurred or may occur.

(2)  Removes from the suspended operations and affected areas on the property, all hazardous material not released into the environment and secures the suspended operations.

(3)  Reports any known or suspected releases of hazardous material.

(j)  Limit the application or enforcement of Section 25359.4 or 25359.5 or other state or local fencing, posting, securing, notification, or reporting laws with regard to property that is acquired by a lender through foreclosure or its equivalent, to the extent that those requirements are otherwise applicable to the property.

(k)  Exempt a lender from compliance with an administrative order requiring immediate and temporary measures to prevent, abate, or minimize an emergency caused by a release or threatened release of hazardous material at, from, or in connection with, any property that has been acquired by the lender through foreclosure or its equivalent, when all of the following circumstances exist:

(1)  The release or threatened release presents an imminent and substantial endangerment to the public health or welfare or the environment.

(2)  No other person who is viable and potentially responsible for the release or threatened release has been identified and located by the agency issuing the order, following a reasonable effort by the agency to identify and locate any such person.

(3)  The costs and expenses incurred by the lender to comply with the administrative order do not exceed twenty-five thousand dollars ($25,000).

(4)  If the lender complies with the administrative order, the compliance would not, in and of itself, subject the lender to liability for a removal or remedial action or damages, fines, penalties, impositions, or assessments relating to the release or threatened release under any federal law.

(l)  (1)  Exempt a lender who has acquired title to property through foreclosure or its equivalent from operation and maintenance requirements that were established on the property as a result of a removal or remedial action conducted on the property.

(2)  “Operation and maintenance requirements” include, but are not limited to, deed restrictions and requirements to maintain passive exposure controls and to perform monitoring. If there are requirements other than operation and maintenance requirements, which are applicable to the property to maintain the effectiveness of the removal or remediation action, the lender shall comply with those requirements unless the lender, upon foreclosure or its equivalent, notifies the appropriate agency that it does not intend to comply with the requirements and the agency concurs.

(m)  Require a lender to conduct, or require a lender to direct the taking of, an inspection of the property after foreclosure or its equivalent to qualify for the exemption provided by this chapter, and the liability of a lender shall not be based on, or affected by, the lender not conducting, or not requiring, an inspection of the property after foreclosure or its equivalent.

(n)  Require a fiduciary to conduct or require an inspection of the property in a fiduciary estate to qualify for the exemption provided by this chapter and the liability of the fiduciary shall not be based on, or affected by, the fiduciary not conducting or not requiring an inspection prior to holding the property as part of the fiduciary estate.

(Added by Stats. 1996, Ch. 612, Sec. 1. Effective January 1, 1997.)



25548.5

The exemptions set forth in Sections 25548.2 and 25548.3 shall not apply:

(a)  If, after foreclosure or its equivalent is conducted, the lender does not undertake to sell, re-lease property held pursuant to a finance lease, whether by a new finance lease or by substitution of the lessee, or otherwise undertake to be divested of the property in a reasonably expeditious manner, using whatever commercially reasonable means are relevant or appropriate with respect to the property, taking all facts and circumstances into consideration. For purposes of establishing that a lender is seeking to sell, re-lease property held pursuant to a finance lease, whether by a new finance lease or substitution of the lessee, or be divested of property in a reasonably expeditious manner, the lender may use whatever commercially reasonable means as are relevant or appropriate with respect to the property, or may employ the following means:

(1)  For purposes of this subdivision, the exemption set forth in subdivision (a) of Section 25548.2 shall apply following foreclosure or its equivalent, if, within 12 months following foreclosure or its equivalent, the lender does either of the following:

(A)  Lists the property for sale, re-lease, or other disposition with a broker, dealer, or agent who deals with that type of property.

(B)  Advertises the property for sale, re-lease, or other disposition on at least a monthly basis in either of the following:

(i)  A real estate publication or trade or other publication suitable for advertising the property.

(ii)  A newspaper of general circulation, which is a newspaper with a circulation over 10,000 or one suitable under any applicable federal, state, or local rules of court for publication required by court order or rules of civil procedure, covering the area where the property is located.

(2)  For purposes of this subdivision, the 12-month period shall begin to run from the date that the lender acquires marketable title to the property if the lender, after the expiration of any redemption or other waiting period provided by law, has acted diligently to acquire marketable title. If the lender has failed to act diligently to acquire marketable title, the 12-month period shall begin to run on the date of foreclosure or its equivalent.

(b)  If, after foreclosure or its equivalent, the lender does not comply with all applicable statutes, regulations, or ordinances that require the disclosure of information or conditions regarding the property to any person.

(c)  If the fiduciary’s negligent or intentional or reckless conduct causes or contributes to the release or threatened release of a hazardous material at, from, or in connection with a property held by the fiduciary as part of the fiduciary estate.

(d)  With respect to liability that arises from a voluntary removal or remedial action taken by a fiduciary if, prior to initiating a voluntary removal or remedial action, the fiduciary does not notify the appropriate agency of the fiduciary’s intent to conduct that action.

(e)  With respect to liability that arises from conduct of, or ownership of the property by, the lender or fiduciary, other than in its capacity as a lender or fiduciary.

(f)  Where the loan or obligation or fiduciary relationship or fiduciary transaction is structured for the purpose of evading liability for a release or threatened release of hazardous materials.

(g)  If the fiduciary is both a beneficiary and fiduciary with respect to the same fiduciary estate, or as a fiduciary, receives benefits that exceed customary or reasonable compensation for the administration of the property permitted under other applicable law.

(h)  To the extent of the actual benefit, if any, realized by a lender upon the disposition of property acquired through foreclosure or its equivalent as a result of a removal or remedial action undertaken by another person.

(i)  If the lender participated in the management of the property before foreclosure or its equivalent, except that the lender’s liability shall be limited to any release or threatened release which occurred while the lender participated in the management of the property.

(j)  If the lender, by an act or failure to act caused or contributed to the release or threatened release of the hazardous material.

(k)  If the lender made, secured, held, or acquired the loan or obligation primarily for investment purposes.

(l)  If the lender outbids, rejects, or fails to act upon an offer of fair consideration for the property acquired through foreclosure or its equivalent, unless the lender is required, to avoid liability under federal or state law, to make a higher bid, to obtain a higher offer, or to seek or obtain an offer in a different manner. For purposes of this subdivision, the following terms shall have the following meaning:

(1)  (A)  “Fair consideration” means the sum of all of the following less the amounts specified in subparagraph (B):

(i)  The value of the security interest or loan or obligation calculated as an amount equal to or in excess of, the sum of the outstanding principal, or comparable amount in the case of a finance lease, owed to the lender immediately preceding the acquisition of full title pursuant to foreclosure or its equivalent.

(ii)  Any unpaid interest, rent, or penalties, whether arising before or after foreclosure or its equivalent.

(iii)  All reasonable and necessary costs, fees, or other charges incurred by the lender incident to workout, foreclosure or its equivalent, retention, maintaining the business activities of the enterprise, preserving, protecting, and preparing the property prior to sale, re-leasing the property held pursuant to a finance lease, whether by a new finance lease or substitution of the lessee, or other disposition.

(iv)  The lender’s costs incurred for any removal or remedial action, including but not limited to, response costs for response action taken by the lender under Section 107(d)(1) of the Comprehensive Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. Sec. 9607(d)(1)).

(B)  In determining fair consideration, the following amounts shall be subtracted from the sum calculated pursuant to subparagraph (A):

(i)  Any amounts received by the lender in connection with any partial disposition of the property.

(ii)  Net revenues received as a result of maintaining the business activities of the enterprise.

(iii)  Any amounts paid by the borrower subsequent to the acquisition of full title pursuant to foreclosure or its equivalent.

(C)  In the case of a lender holding a junior security interest, junior loan, or junior obligation, “fair consideration” is the value of all outstanding higher priority security interests, loans or obligations plus the value of the security interest, loan or obligation held by the junior holder, calculated as set forth in this paragraph.

(2)  “Outbids, rejects, or fails to act upon an offer of fair consideration” means that the lender outbids, rejects, or fails to act upon within 90 days from the date of receipt of a written, bona fide and firm offer of fair consideration for the property received at any time after six months following foreclosure or its equivalent. That six-month period shall begin to run from the date that the lender acquires marketable title, if the lender, after the expiration of any redemption or other waiting period provided by law, has acted diligently to acquire marketable title. If the lender has failed to act diligently to acquire marketable title, the six-month period shall begin to run on the date of foreclosure or its equivalent.

(3)  “Written, bona fide and firm offer” means a legally enforceable, commercially reasonable, cash offer solely for the property, including all material terms of the transaction, from a ready, willing, and able purchaser who demonstrates to the lender’s satisfaction the ability to perform.

(Added by Stats. 1996, Ch. 612, Sec. 1. Effective January 1, 1997.)



25548.6

A lender’s compliance with the requirements of this chapter with regard to property that has been acquired by the lender through foreclosure or its equivalent shall not, in and of itself subject the lender to liability under any law for a removal or remedial action or damages, penalties, fines, impositions, or assessments relating to the release or threatened release of hazardous materials, as defined in subdivision (g) of Section 25548.1.

(Added by Stats. 1996, Ch. 612, Sec. 1. Effective January 1, 1997.)



25548.7

(a)  If a provision of this chapter would result in any of the actions specified in subdivision (b), the provision shall be deemed inoperative. However, the inoperation of a provision shall not affect other provisions or applications of this chapter which can be given effect without the inoperative provision and to this end the provisions of this chapter are severable.

(b)  Subdivision (a) shall apply if any provision of this chapter is inconsistent with federal law and the use or application of the provision would result in any of the following actions:

(1)  The imposition of a penalty by a federal agency on the state or any local agency.

(2)  A loss of federal authorization or loss of federal approval of a program conducted by the state or local agency.

(3)  A loss of federal funding to the state or any local agency for a program.

(Added by Stats. 1996, Ch. 612, Sec. 1. Effective January 1, 1997.)






CHAPTER 6.97 - Hazardous Materials Information and Consulting Services

25550

If requested by an organization representing local businesses, a county shall meet with representatives of local businesses to determine whether there is a need for a hazardous materials information and consulting service to assist businesses in that county. If the county determines there is a need for the service, and the county possesses or could reasonably secure the necessary technical expertise, the county may establish a hazardous materials information and consulting service to provide the services specified in Section 25551, subject to the prosecution policies developed pursuant to Section 25552, to all the following persons:

(a)  Any person subject to Chapter 6.5 (commencing with Section 25100), including, but not limited to, any person discharging hazardous waste into a surface impoundment pursuant to Article 9.5 (commencing with Section 25208) of Chapter 6.5.

(b)  The owner or operator of an underground storage tank subject to Chapter 6.7 (commencing with Section 25280).

(c)  Any business required to establish and implement a business plan for emergency response pursuant to Chapter 6.95 (commencing with Section 25500).

(Added by Stats. 1987, Ch. 1432, Sec. 1.)



25551

A county which establishes a hazardous materials information and consulting service pursuant to this chapter shall do all of the following:

(a)  Develop informational materials or adapt existing materials on the regulatory programs specified in Section 25550 and publicize the availability of this information.

(b)  Respond to telephone inquiries with verbal or written information.

(c)  Conduct onsite consultations on the request of a person specified in Section 25550.

(d)  Conduct seminars for business representatives and attend meetings, when invited, to explain the regulatory programs specified in Section 25550 and the service’s availability.

(Added by Stats. 1987, Ch. 1432, Sec. 1.)



25551.2

A county may contract with another county, or enter into a memorandum of agreement with one or more nearby counties, to provide consulting services for businesses within a multicounty region.

(Added by Stats. 1987, Ch. 1432, Sec. 1.)



25552

(a)  A county that establishes a program pursuant to Section 25550 shall, prior to establishing a fee structure pursuant to subdivision (a) of Section 25553, consult with the district attorney for that county to develop policies to be followed by the district attorney in making decisions concerning prosecution of violations discovered pursuant to this chapter. These policies shall include, but are not limited to, consideration of the following:

(1)  Whether the violation is a knowing, willful, negligent, or inadvertent violation.

(2)  Whether the violator agrees to the schedule of compliance specified by the county.

(3)  Whether the violation was discovered during an onsite consultation carried out pursuant to this chapter.

(b)  Schedules for compliance referred to in subdivision (a) shall not be subject to negotiation between the county and the violator.

(c)  A county may take enforcement action, or refer for enforcement action, a violation subject to the policies adopted pursuant to subdivision (a) if the violation involves an imminent or substantial endangerment to public health and safety or the environment. If a county refers a violator for enforcement action to the appropriate state or local agency pursuant to this subdivision, the county shall include any recommendations for cleanup or abatement of the violation and information on whether the violator has voluntarily attempted to comply with the statute or regulation.

(Added by Stats. 1987, Ch. 1432, Sec. 1.)



25553

(a)  (1)  Each county may, upon a majority vote of the governing body, adopt a schedule of fees to be collected from businesses which request the services provided by this chapter. The fee schedule shall be developed by the county in consultation with local business representatives. The fee shall be set in an amount sufficient to pay only those costs incurred by the county in carrying out this chapter. In determining the fee schedule, the administering agency shall consider the volume and degree of hazard potential of the hazardous materials handled by the business.

(2)  A county may seek supplemental funds for the support of activities carried out pursuant to this chapter from existing state funds which are available to local governmental entities for the costs of waste control and enforcement programs, to the extent that use of the funds will alleviate the disposal of hazardous wastes in solid waste landfills.

(b)  A county which has established a hazardous materials information and consulting service pursuant to this chapter shall provide these services to an individual business which has not been assessed a fee as determined by the schedule adopted pursuant to subdivision (a). A business provided services pursuant to this subdivision shall pay a fee to the county for these services at a rate set by the county.

(Added by Stats. 1987, Ch. 1432, Sec. 1.)






CHAPTER 10.3 - Spraying of Asbestos

25910

(a)  Except as provided in subdivision (c), (d), or (e), no person shall cause or permit the spraying of any substance containing any amount of asbestos in or upon a building or other structure during its construction, alteration, or repair.

(b)  Except as provided in subdivision (c), (d), or (e), no person shall sell, transfer, purchase, or manufacture, including mix, compound, slurry, suspend, or in any other way prepare any substance containing any amount of asbestos which would, if sprayed in or upon a building or other structure during its construction, alteration, or repair, be regulated pursuant to subdivision (a).

(c)  (1)  Portland cement plaster containing less than one-half of 1 percent asbestos shall be exempt from the provisions of this chapter until July 1, 1979.

(2)  Pursuant to the provisions of Chapter 6 (commencing with Section 140) of Division 1 of the Labor Code, on or before June 1, 1979, the Occupational Safety and Health Standards Board shall conduct public hearings for the purpose of establishing classifications of methods and processes which are exempt from the prohibition of subdivision (a) for the use of portland cement plaster which contains less than one-half of 1 percent asbestos if no economically feasible method or process of spraying portland cement plaster which does not contain asbestos is commercially available. The board shall, on or before July 1, 1979, establish by regulation such classifications, if any, of methods and processes for the use of portland cement plaster which contains less than one-half of 1 percent asbestos which the board determines are exempt from the prohibition of subdivision (a). After July 1, 1979, the board may, after public hearings, amend, add, or repeal such regulations.

(3)  During any use, spraying, application, handling, storage, repair, disposal, processing, or transportation of portland cement plaster containing asbestos, the person who causes or permits such acts pursuant to an exemption provided in, or adopted pursuant to, this subdivision shall comply with the provisions of Section 5208, Title 8, California Administrative Code as it exists on the effective date of the amendments to this section enacted by the Statutes of 1978 or as such provisions may, thereafter, be amended. However, on or before July 1, 1979, the board shall adopt regulations, and make such regulations operative on July 1, 1979, to establish the time weighted average concentration limits and ceiling concentration limits for employee exposure to airborne asbestos fibers arising from any use, spraying, application, handling, storage, repair, disposal, processing, or transportation of portland cement plaster containing asbestos pursuant to an exemption adopted pursuant to this subdivision at levels no higher than the levels contained in subparagraph (A), paragraph (1), subdivision (g) of Section 5208, Title 8, California Administrative Code, as it exists on the effective date of the amendments to this section enacted by the Statutes of 1978 or as such regulations may, thereafter, be amended.

(d)  (1)  Exterior and interior coatings and laminating resins containing encapsulated asbestos fibers bound within the finished product from manufacture through application, and cold process asphalt roof coatings, shall be exempt from the provisions of this chapter until July 1, 1979.

(2)  Pursuant to the provisions of Chapter 6 (commencing with Section 140) of Division 1 of the Labor Code, on or before June 1, 1979, the Occupational Safety and Health Standards Board shall conduct public hearings for the purpose of establishing classifications of use of products defined in paragraph (1) of this subdivision which are exempt from the prohibition of subdivision (a). The board shall, on or before July 1, 1979, establish by regulation such classifications, if any, of the use of products defined in paragraph (1) of this subdivision which the board determines are exempt from the prohibition of subdivision (a). After July 1, 1979, the board may, after public hearings, amend, add, or repeal such regulations.

During any use, spraying, application, handling, storage, repair, disposal, processing, or transportation of such products, the person who causes or permits such acts pursuant to an exemption provided in, or adopted pursuant to, this subdivision shall comply with the provisions of Section 5208, Title 8, California Administrative Code as it exists on the effective date of the amendments to this section enacted by the Statutes of 1978 or may, thereafter, be amended. However, on or before July 1, 1979, the board shall adopt regulations, and make such regulations operative on July 1, 1979, to establish the time weighted average concentration limits for employee exposure to airborne asbestos fibers arising from any use, spraying, application, handling, storage, repair, disposal, processing, or transportation of exterior and interior coatings and laminating resins containing asbestos fibers contained within the finished product from manufacture through application, and cold process asphalt roof coatings pursuant to an exemption adopted pursuant to this subdivision at levels no higher than the levels contained in subparagraph (A), paragraph (1), subdivision (g) of Section 5208, Title 8, California Administrative Code, as it exists on the effective date of the amendments to this section enacted by the Statutes of 1978 or as such regulations may, thereafter, be amended.

(e)  (1)  Any substance which contains less than one-quarter of 1 percent asbestos which occurs solely as a result of naturally occurring impurities in the substance or its components shall be exempt from the provisions of this chapter until July 1, 1979.

(2)  Pursuant to the provisions of Chapter 6 (commencing with Section 140) of Division 1 of the Labor Code, on or before June 1, 1979, the Occupational Safety and Health Standards Board shall conduct public hearings for the purpose of establishing classifications of use of products defined in paragraph (1) of this subdivision which are exempt from the prohibition of subdivision (a). The board shall, on or before July 1, 1979, establish by regulation such classifications, if any, of the use of products defined in paragraph (1) of this subdivision which the board determines are exempt from the prohibition of subdivision (a). After July 1, 1979, the board may, after public hearings, amend, add, or repeal such regulations.

(3)  During any use, spraying, application, handling, storage, repair, disposal, processing, or transportation of such products, the person who causes or permits such acts pursuant to an exemption provided in, or adopted pursuant to, this subdivision shall comply with the provisions of Section 5208, Title 8, California Administrative Code as it exists on the effective date of the amendments to this section enacted by the Statutes of 1978 or may, thereafter, be amended. However, on or before July 1, 1979, the board shall adopt regulations, and make such regulations operative on July 1, 1979, to establish the time weighted average concentration limits and ceiling concentration limits for employee exposure to airborne asbestos fibers arising from any use, spraying, application, handling, storage, repair, disposal, processing, or transportation of any substance which contains less than one-quarter of 1 percent asbestos which occurs solely as a result of naturally occurring impurities in the substance or its components pursuant to an exemption adopted pursuant to this subdivision at levels no higher than the levels prescribed in subparagraph (A), paragraph (1), subdivision (g) of Section 5208, Title 8, California Administrative Code, as it exists on the effective date of the amendments to this section enacted by the Statutes of 1978 or as such regulations may, thereafter, be amended.

(f)  The adoption of classifications of methods or processes or uses which are exempted from the prohibition of subdivision (a) by the Occupational Safety and Health Standards Board made pursuant to this section shall not in any way limit or prevent any inspections by the Division of Industrial Safety of the Department of Industrial Relations. The provisions of this section shall not supersede or in any way limit the requirements for monitoring and complying with the airborne asbestos fiber exposure limits, employee protective requirements, and reporting requirements of Section 24230 of this code, of Section 142.3 or 6500 of the Labor Code, or of the rules and regulations adopted pursuant thereto.

(Amended by Stats. 1978, Ch. 1001.)



25910.5

(a)  The State Department of Health Services shall adopt regulations prohibiting or regulating the use of asbestos notwithstanding Section 25910 if the state department finds that such use is dangerous to the public health.

(b)  The State Department of Health Services shall enforce the regulations adopted pursuant to this section, and may commence and maintain all proper actions to enjoin and abate violations of such regulations or to compel the performance of any act specifically required of any person, officer, or board by such regulations to protect and preserve the public health.

(Added by Stats. 1978, Ch. 377.)



25911

Any violation of this chapter shall be a misdemeanor.

(Added by Stats. 1974, Ch. 1432.)



25912

Any building department of any city, county, city and county, or other enforcement agency charged with issuance and enforcement of building permits shall revoke any building permit if asbestos is being applied in violation of Section 25910 or require that corrective action be taken.

(Added by Stats. 1977, Ch. 98.)



25913

(a)  (1)  The Division of Occupational Safety and Health of the Department of Industrial Relations shall enforce this chapter with respect to the safety of employees as provided in Part 1 (commencing with Section 6300) of Division 5 of the Labor Code.

(2)  However, the Division of Occupational Safety and Health shall be responsible for the enforcement of subdivision (b) of Section 25910 only with respect to the manufacture of the substances described there, only when workers are handling such substances, and only if the division or any employee or agent of the division becomes aware of such manufacture. Furthermore, in such cases, the division shall enforce subdivision (b) of Section 25910 by issuing an order prohibiting use or entry, pursuant to the procedure described in Sections 6325 to 6327, inclusive, of the Labor Code, regardless of whether there exists employee exposure, a dangerous condition, improper guarding, dangerous placement, or an imminent hazard, and at any hearing concerning the validity of such an order, no proof need be tendered by the division concerning employee exposure, dangerous condition, improper guarding, dangerous placement, or imminent hazard.

(b)  The State Department of Health Services shall have the responsibility for the administration and enforcement of this chapter with respect to its environmental and public health purposes and may commence and maintain all proper and necessary actions to enjoin activities constituting violations of this chapter or to compel the performance of any act specifically required of any person, officer, or board by this chapter with respect to the environmental and public health purposes of this chapter. The state department shall enforce the provisions of Section 25910 in any circumstances or facilities except as provided in subdivision (a) of this section, and, in such event, may notify the Division of Occupational Safety and Health of any violations of such provisions within its jurisdiction.

(Amended by Stats. 1980, Ch. 676.)






CHAPTER 10.35 - Asbestos and Hazardous Substance Removal Contracts

25914

The Legislature hereby finds and declares that it is the public policy of the state to ensure that work performed on behalf of the public or private entity or person be done properly to safeguard the public health and safety when removing asbestos and hazardous substances.

(Added by Stats. 1991, Ch. 789, Sec. 1.)



25914.1

For purposes of this chapter, the following definitions shall apply:

(a)  “Asbestos” has the same meaning as defined in Section 6501.7 of the Labor Code.

(b)  “Asbestos-related work,” is defined in Chapter 6 (commencing with Section 6500) of Part 1 of Division 5 of the Labor Code, including Section 6501.8 of the Labor Code, and involves 100-square feet or more of surface area of asbestos-containing material and is such that it requires that the contractor who performs the work must be certified in accordance with subdivision (a) of Section 7058.5 of the Business and Professions Code.

(c)  “Hazardous substance removal” has the same meaning as used in Section 7058.7 of the Business and Professions Code.

(Added by Stats. 1991, Ch. 789, Sec. 1.)



25914.2

(a)  All asbestos-related work and hazardous substance removal shall be performed pursuant to a contract separate from any other work to be performed, when the presence of asbestos or hazardous substances is not disclosed in the bid or contract documents.

(b)  All asbestos-related and hazardous substance removal work which is disclosed in the bid or contract documents shall not require a separate contract from any other work to be performed.

(c)  In the event the contractor encounters on the site materials he or she reasonably believes to be asbestos or a hazardous substance, and the asbestos or hazardous substance has not been rendered harmless, the contractor may continue work in unaffected areas reasonably believed safe, and shall immediately cease work on the area affected and report the condition to the owner, or the owner’s representative, or architect in writing.

(d)  With regard to a public entity, if an emergency condition arises, as defined in Section 10122 or 22035 of the Public Contract Code, then all asbestos-related and hazardous substance removal shall be contracted and performed pursuant to Section 10122 or 22035 of the Public Contract Code, respectively. Contractors performing the work shall have all registration and certificates required pursuant to the Labor Code and the Business and Professions Code.

(Added by Stats. 1991, Ch. 789, Sec. 1.)



25914.3

Notwithstanding any other provision of law, a contractor who is not certified pursuant to Section 7058.6 of the Business and Professions Code may bid on a project involving asbestos related work so long as the asbestos-related work is performed by a contractor who is registered pursuant to Section 6501.5 of the Labor Code and certified pursuant to Section 7058.6 of the Business and Professions Code.

(Added by Stats. 1991, Ch. 789, Sec. 1.)






CHAPTER 10.4 - Asbestos Notification

25915

(a)  Notwithstanding any other provision of law, the owner of any building constructed prior to 1979, who knows that the building contains asbestos-containing construction materials, shall provide notice to all employees of that owner working within the building concerning all of the following:

(1)  The existence of, conclusions from, and a description or list of the contents of, any survey known to the owner conducted to determine the existence and location of asbestos-containing construction materials within the building, and information describing when and where the results of the survey are available pursuant to Section 25917.

(2)  Specific locations within the building known to the owner, or identified in a survey known to the owner, where asbestos-containing construction materials are present in any quantity.

(3)  General procedures and handling restrictions necessary to prevent, and, if appropriate, to minimize disturbance, release, and exposure to the asbestos. If detailed handling instructions are necessary to ensure employee safety, the notice required by this section shall indicate where those instructions can be found.

(4)  A summary of the results of any bulk sample analysis, or air monitoring, or monitoring conducted pursuant to Section 5208 of Title 8 of the California Code of Regulations, conducted for or by the owner or within the owner’s control, including reference to sampling and laboratory procedures utilized, and information describing when and where the specific monitoring data and sampling procedures are available pursuant to Section 25917.

(5)  Potential health risks or impacts that may result from exposure to the asbestos in the building as identified in surveys or tests referred to in this section, or otherwise known to the owner.

The notice may contain a description and explanation of the health action levels or exposure standards established by the state or federal government. However, if the notice contains this description, the notice shall include, at least, a description and explanation of the no significant risk level established pursuant to Chapter 6.6 (commencing with Section 25249.5) of Division 20, and specified in Section 12711 of Title 22 of the California Code of Regulations, the school abatement clearance level specified in Section 49410.7 of the Education Code, and the action levels established by state and federal Occupational Safety and Health Act regulations.

The notice requirements specified in this subdivision shall not apply to an owner who elects to prepare an asbestos management plan pursuant to Section 25915.1. In those cases, the notice requirements specified in Section 25915.1 shall apply.

(b)  If the owner has no special knowledge of the information required pursuant to paragraphs (3) and (5), of subdivision (a), the owner shall specifically inform his or her employees in the notice required by this section, that he or she lacks knowledge regarding handling instructions necessary to prevent and minimize release of, and exposure to, asbestos and the potential health impacts resulting from exposure to asbestos in the building, and shall encourage employees to contact local or state public health agencies.

(Amended by Stats. 1989, Ch. 948, Sec. 1. Effective September 27, 1989.)



25915.1

(a)  An owner may elect to prepare an asbestos management plan for any building subject to this chapter, and in that case may, upon implementation of that plan, comply with the notification requirements of this chapter by providing notice to other owners and all employees of that owner working within the building of the following:

(1)  The specific locations within the building where asbestos-containing construction materials are present in any quantity.

(2)  Potential health risks or impacts that may result from exposure to the asbestos.

(3)  Information to convey that moving, drilling, boring, or otherwise disturbing the asbestos-containing construction material identified may present a health risk and, consequently, should not be attempted by an employee who is not qualified to handle asbestos-containing construction material.

(4)  The existence and availability of the management plan and a description of its contents.

(b)  For purposes of this chapter, an asbestos management plan shall be designed to minimize the potential for release of asbestos fibers and to outline a schedule of actions to be undertaken with respect to the asbestos. The plan shall be prepared by a person accredited to prepare management plans for schools pursuant to Section 2646 of Title 15 of the United States Code and shall contain all of the following:

(1)  The information specified in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 25915.

(2)  A description of an ongoing operations and maintenance program which shall include, but not be limited to, periodic reinspection and surveillance, suggested fiber release episode procedures, measures to minimize potential fiber releases, and information and training programs for building engineering and maintenance staff.

(3)  Recordkeeping procedures to demonstrate implementation of the plan which shall be maintained for the life of the building to which they apply.

(Added by Stats. 1989, Ch. 948, Sec. 2. Effective September 27, 1989.)



25915.2

(a) Notice provided pursuant to this chapter shall be provided in writing to each individual employee, and shall be mailed to other owners designated to receive the notice pursuant to subdivision (a) of Section 25915.5, within 15 days of the first receipt by the owner of information identifying the presence or location of asbestos-containing construction materials in the building. This notice shall be provided annually thereafter. In addition, if new information regarding those items specified in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 25915 has been obtained within 90 days after the notice required by this subdivision is provided or any subsequent 90-day period, then a supplemental notice shall be provided within 15 days of the close of that 90-day period.

(b) Notice provided pursuant to this chapter shall be provided to new employees within 15 days of commencement of work in the building.

(c) Notice provided pursuant to this chapter shall be mailed to any new owner designated to receive the notice pursuant to subdivision (a) of Section 25915.5 within 15 days of the effective date of the agreement under which a person becomes a new owner.

(d) Subdivisions (a) and (c) shall not be construed to require owners of a building or part of a building within a residential common interest development to mail written notification to other owners of a building or part of a building within the residential common interest development, if all the following conditions are met:

(1) The association conspicuously posts, in each building or part of a building known to contain asbestos-containing materials, a large sign in a prominent location that fully informs persons entering each building or part of a building within the common interest development that the association knows the building contains asbestos-containing materials.

The sign shall also inform persons of the location where further information, as required by this chapter, is available about the asbestos-containing materials known to be located in the building.

(2) The owners or association disclose, as soon as practicable before the transfer of title of a separate interest in the common interest development, to a transferee the existence of asbestos-containing material in a building or part of a building within the common interest development.

Failure to comply with this section shall not invalidate the transfer of title of real property. This paragraph shall only apply to transfers of title of separate interests in the common interest development of which the owners have knowledge. As used in this section, “association” and “common interest development” are defined in Sections 4080 and 4100 or Sections 6528 and 6534 of the Civil Code.

(e) If a person contracting with an owner receives notice pursuant to this chapter, that contractor shall provide a copy of the notice to his or her employees or contractors working within the building.

(f) If the asbestos-containing construction material in the building is limited to an area or areas within the building that meet all the following criteria:

(1) Are unique and physically defined.

(2) Contain asbestos-containing construction materials in structural, mechanical, or building materials which are not replicated throughout the building.

(3) Are not connected to other areas through a common ventilation system; then, an owner required to give notice to his or her employees pursuant to subdivision (a) of Section 25915 or 25915.1 may provide that notice only to the employees working within or entering that area or those areas of the building meeting the conditions above.

(g) If the asbestos-containing construction material in the building is limited to an area or areas within the building that meet all the following criteria:

(1) Are accessed only by building maintenance employees or contractors and are not accessed by tenants or employees in the building, other than on an incidental basis.

(2) Contain asbestos-containing construction materials in structural, mechanical, or building materials which are not replicated in areas of the building which are accessed by tenants and employees.

(3) The owner knows that no asbestos fibers are being released or have the reasonable possibility to be released from the material; then, as to that asbestos-containing construction material, an owner required to give notice to his or her employees pursuant to subdivision (a) of Section 25915 or Section 25915.1 may provide that notice only to its building maintenance employees and contractors who have access to that area or those areas of the building meeting the conditions above.

(h) In those areas of a building where the asbestos-containing construction material is composed only of asbestos fibers which are completely encapsulated, if the owner knows that no asbestos fibers are being released or have the reasonable possibility to be released from that material in its present condition and has no knowledge that other asbestos-containing material is present, then an owner required to give notice pursuant to subdivision (a) of Section 25915 shall provide the information required in paragraph (2) of subdivision (a) of Section 25915 and may substitute the following notice for the requirements of paragraphs (1), (3), (4), and (5) of subdivision (a) of Section 25915:

(1) The existence of, conclusions from, and a description or list of the contents of, that portion of any survey conducted to determine the existence and location of asbestos-containing construction materials within the building that refers to the asbestos-containing materials described in this subdivision, and information describing when and where the results of the survey are available pursuant to Section 25917.

(2) Information to convey that moving, drilling, boring, or otherwise disturbing the asbestos-containing construction material identified may present a health risk and, consequently, should not be attempted by an unqualified employee. The notice shall identify the appropriate person the employee is required to contact if the condition of the asbestos-containing construction material deteriorates.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 66) by Stats. 2013, Ch. 605, Sec. 38. Effective January 1, 2014.)



25915.5

(a) An owner required to give notice to employees pursuant to this chapter, in addition to notifying his or her employees, shall mail, in accordance with this subdivision, a copy of that notice to all other persons who are owners of the building or part of the building, with whom the owner has privity of contract. Receipt of a notice pursuant to this section by an owner, lessee, or operator shall constitute knowledge that the building contains asbestos-containing construction materials for purposes of this chapter. Notice to an owner shall be delivered by first-class mail addressed to the person and at the address designated for the receipt of notices under the lease, rental agreement, or contract with the owner.

(b) The delivery of notice under this section or negligent failure to provide that notice shall not constitute a breach of any covenant under the lease or rental agreement, and nothing in this chapter enlarges or diminishes any rights or duties respecting constructive eviction.

(c) No owner who, in good faith, complies with the provisions of this section shall be liable to any other owner for any damages alleged to have resulted from his or her compliance with the provisions of this section.

(d) This section shall not be construed to apply to owners of a building or part of a building within a residential common interest development or association, if the owners comply with the provisions of subdivision (d) of Section 25915.2. For purposes of this section, “association” and “common interest development” are defined in Sections 4080 and 4100 of the Civil Code.

(Amended by Stats. 2012, Ch. 181, Sec. 67. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



25916

If any construction, maintenance, or remodeling is conducted in an area of the building area where there is the potential for employees to come into contact with, or release or disturb, asbestos or asbestos-containing construction materials, the owner responsible for the performance of, or contracting for, any construction, maintenance, or remodeling in the area shall post that area with a clear and conspicuous warning notice. The posted warning notice shall read, in print which is readily visible because of its large size and bright color, as specified in either subdivision (a) or (b).

(a)  “CAUTION. ASBESTOS. CANCER AND LUNG DISEASE HAZARD. DO NOT DISTURB WITHOUT PROPER TRAINING AND EQUIPMENT.”

(b)  “DANGER. ASBESTOS. CANCER AND LUNG DISEASE HAZARD. AUTHORIZED PERSONNEL ONLY. RESPIRATORS AND PROTECTIVE CLOTHING ARE REQUIRED IN THIS AREA.”

(Amended by Stats. 1989, Ch. 948, Sec. 4. Effective September 27, 1989.)



25916.5

(a)  When there is more than one owner of a building or part of a building subject to this chapter, the owners may agree in writing to designate one particular owner to prepare any notice required pursuant to this chapter.

(b)  Any owner, other than the owner preparing the notice, may use a notice prepared by another owner to satisfy the requirements of this chapter if all of the following are satisfied:

(1)  The notice fully complies with that owner’s obligations under this chapter.

(2)  That owner does not know that the notice contains false or misleading information.

(3)  That owner does not know that the owner who prepared the notice has failed to comply with this chapter.

(Added by Stats. 1989, Ch. 948, Sec. 5. Effective September 27, 1989.)



25917

An owner shall make available, for review and photocopying, to other owners and all of his or her employees or those employees’ representatives at an accessible place and time, all existing asbestos survey and monitoring data and any asbestos management plan which has been prepared, specific to the building. This place shall be within the building, or another building which is leased or also owned by the owner, located on the same property as the building, and accessible and convenient to employees, and shall be available during employee working hours, including lunch and break periods, if any owner maintains an office or similar facility in the building; if not, the survey, data, and asbestos management plan shall be available at another place, and at a time accessible and convenient to employees and their representatives. Any owner may enter into an agreement with another owner to provide the location where the survey, data, and asbestos management plan is available to employees within one building pursuant to this section.

(Amended by Stats. 1989, Ch. 948, Sec. 6. Effective September 27, 1989.)



25917.5

If an asbestos information system or statewide asbestos register, or both, is established subsequent to the designing of the system and register pursuant to paragraphs (5) and (6) of subdivision (a) of Section 25927, the system or register, or both, as the case may be, shall integrate, be consistent with, and, at a minimum, include all of the requirements of this chapter.

(Added by Stats. 1988, Ch. 1502, Sec. 1.)



25918

“Asbestos,” as used in this chapter, has the same meaning as defined in Section 6501.7 of the Labor Code.

(Added by Stats. 1988, Ch. 1502, Sec. 1.)



25919

“Asbestos-containing construction material,” as used in this chapter, means any manufactured construction material, including structural, mechanical and building material, which contains more than one-tenth of 1 percent asbestos by weight.

(Added by Stats. 1988, Ch. 1502, Sec. 1.)



25919.2

“Building,” as used in this chapter, means all or part of any “public and commercial building,” as defined in Section 2642 of Title 15 of the United States Code, as that section reads on January 1, 1989, except that “building” shall not mean residential dwellings.

(Added by renumbering Section 25920 (as amended by Stats. 1989, Ch. 948) by Stats. 1990, Ch. 216, Sec. 69.)



25919.3

“Employee,” as used in this chapter, means every person who is required or directed by any employer, to engage in any employment, and who performs that employment other than on a casual or incidental basis in any building subject to this chapter, or any person contracting with an owner who is required or directed to perform services, other than on a casual or incidental basis, in any building subject to this chapter.

(Added by renumbering Section 25921 (as amended by Stats. 1988, Ch. 1502) by Stats. 1990, Ch. 216, Sec. 70.)



25919.4

“Employee’s representative,” as used in this chapter, means an employee’s union representative, a member of the employee’s immediate family, a nonrelated member of the employee’s household, and an employee’s attorney or a person with power of attorney.

(Added by renumbering Section 25922 (as added by Stats. 1988, Ch. 1502) by Stats. 1990, Ch. 216, Sec. 71.)



25919.5

“Owner,” as used in this chapter, means an owner, lessee, sublessee, or agent of the owner of a building or part of a building, including, but not limited to, the state or another public entity.

(Added by renumbering Section 25923 (as added by Stats. 1988, Ch. 1502) by Stats. 1990, Ch. 216, Sec. 72.)



25919.6

“Agent,” as used in this chapter, means a person acting in accordance with Title 9 (commencing with Section 2295) of Part 4 of Division 3 of the Civil Code for purposes of managing, operating, leasing, or performing a similar function with respect to a building subject to this chapter.

(Added by renumbering Section 25923.1 by Stats. 1990, Ch. 216, Sec. 73.)



25919.7

Any owner who knowingly or intentionally fails to comply with this chapter, or who knowingly or intentionally presents any false or misleading information to employees or any other owner, is guilty of a misdemeanor punishable by a fine of up to one thousand dollars ($1,000) or up to one year in the county jail, or both. This section shall become operative on July 1, 1989.

(Added by renumbering Section 25924 by Stats. 1990, Ch. 216, Sec. 74.)






CHAPTER 10.6 - Asbestos Abatement and Control

25925

(a)  “Asbestos” means naturally occurring fibrous hydrated mineral silicates, including chrysotile, crocidolite, amosite, fibrous tremolite, fibrous anthophyllite, and fibrous actinolite.

(b)  “Asbestos materials” means materials formed by mixing asbestos fibers with other products, including, but not limited to, rock wool, plaster, cellulose, clay, vermiculite, perlite, and a variety of adhesives, whether sprayed on surfaces or applied to surfaces in the form of a plaster or a textured paint.

(c)  “Public building” means any structure, facility, or building owned or leased by the State of California, the University of California, or any local agency as defined in Section 54980 of the Government Code. “Public building” does not include any building or structure used for a primary or secondary school.

(Added by Stats. 1986, Ch. 116, Sec. 1. Effective May 28, 1986.)



25926

The Legislature finds that:

(a)  Substantial medical and scientific evidence indicates that human exposure to asbestos fibers significantly increases the risk of contracting cancer and other debilitating or fatal diseases, including, but not limited to, asbestosis.

(b)  The Legislature has taken measures to reduce the risk of asbestos exposure for school children and school employees by creating a statewide program to rid schools of asbestos (Chapter 1751, Statutes of 1984).

(c)  Asbestos materials were commonly used in public buildings for fireproofing, soundproofing, decoration, thermal insulation, and other purposes.

(d)  When these materials deteriorate or become loose, damaged, or friable, they release asbestos fibers into the ambient air. This may result in exposure of employees and the public to potentially dangerous levels of asbestos.

(e)  It is vital for the safety of the public to identify the precise location and condition of asbestos materials in public buildings in order to institute abatement and control procedures as needed and to ensure that when repairs or renovations are undertaken that any asbestos materials present are properly handled.

(Added by Stats. 1986, Ch. 116, Sec. 1. Effective May 28, 1986.)



25927

It is the intent of the Legislature to ensure the safety of the public and of public employees by creating an interdepartmental task force composed of representatives from the State Department of Health Services, the Department of Industrial Relations, the Department of General Services, and the Commission on Building Standards, which shall be known as the Asbestos Assessment Task Force to analyze the magnitude of the asbestos problem in public buildings.

The State Department of Health Services shall be responsible for coordinating the work of the Asbestos Assessment Task Force and compiling a report to include all of the following:

(a)  A statewide inspection plan and a schedule for assessing the presence and condition of asbestos in public buildings. In developing the inspection plan the Asbestos Assessment Task Force shall do all of the following:

(1)  Inspect a representative sample of public buildings and utilize the data to project priorities and costs for inspection and asbestos abatement and control required for public buildings.

(2)  Design a uniform reporting form for building inspection to document the presence of asbestos and their location within the building. The form shall contain an evaluation of the extent to which any asbestos materials are loose, friable, flaking, dusting or otherwise show evidence of damage, deterioration, or disturbance and the causes, if ascertainable, of such problems.

(3)  Develop criteria to rate buildings according to the degree of hazard posed by the presence and condition of the asbestos materials in the buildings. The criteria shall include, but not be limited to, considerations of the exposure potential for the type of public and employee use of the building and the condition and location of the asbestos material. The criteria shall include a designation of an emergency situation in which the condition or location of the asbestos materials constitutes an imminent and severe threat to human health.

(4)  Design an emergency procedure for buildings in which the condition of the asbestos materials constitutes an imminent and severe threat to human health.

(5)  Design an information system which will provide building maintenance personnel, employees and the public with information about the asbestos materials in the building. The information system shall include a notification procedure for employees and the public concerning any activities to contain or remove asbestos materials or to renovate, repair, or engage in construction activities in buildings containing asbestos materials.

(6)  Design a statewide register which contains information, including, but not limited to, reports of any inspection for asbestos and any containment, abatement, encapsulation or other asbestos control measures.

(b)  Review the relevant research, laws and regulations and develop methods and standards to accurately assess the potential for employee and public exposure to asbestos in public buildings. These methods and standards shall include recommendations for effective asbestos control which may be taken to minimize employee and public exposure and recommendations regarding standards for minimum levels of asbestos concentration in ambient air in public buildings. In developing the methods and standards the Asbestos Assessment Task Force shall hold public hearings to obtain testimony from the scientific community and the public.

The duties to inspect public buildings and to report to the Legislature which are imposed on the state pursuant to this chapter shall not be interpreted to impose on the state, the University of California, or any local agency any duty to repair buildings if that duty does not exist on the date this chapter becomes operative.

Local agencies are urged to provide the Asbestos Assessment Task Force with data needed by the task force to complete the duties imposed pursuant to this chapter.

(Added by Stats. 1986, Ch. 116, Sec. 1. Effective May 28, 1986.)



25929

If any building standards are adopted pursuant to this chapter, the standards shall be placed in the appropriate sections of the State Building Standards Code, contained in Title 24 of the California Administrative Code.

(Added by Stats. 1986, Ch. 116, Sec. 1. Effective May 28, 1986.)






CHAPTER 12.5 - Water Heaters

25965

A warning label shall be affixed near the thermostat of all new water heaters to be sold in the state for residential use. This warning shall read as follows:

“Warning: Setting of the water heater thermostat in excess of 130 degrees Fahrenheit or 54 degrees centigrade may cause accidental scalding or other injury, particularly to children or elderly persons.”

The Legislature does not intend by the enactment of this section to impose any duty on public utilities to affix this warning label or otherwise warn their customers relative to existing water heaters.

(Added by Stats. 1982, Ch. 268, Sec. 1.)






CHAPTER 12.8 - Condom Manufacturers

25968

(a)  The State Department of Health Services shall annually obtain from the federal Food and Drug Administration any condom testing data, developed under Compliance Policy Guide 7124.21, which is publicly available.

(b)  The state department shall make this information available pursuant to the provisions of the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Title 1 of Division 7 of the Government Code.

(Added by Stats. 1993, Ch. 417, Sec. 1. Effective January 1, 1994.)






CHAPTER 13.4 - Force Fed Birds

25980

For purposes of this section, the following terms have the following meanings:

(a) A bird includes, but is not limited to, a duck or goose.

(b) Force feeding a bird means a process that causes the bird to consume more food than a typical bird of the same species would consume voluntarily. Force feeding methods include, but are not limited to, delivering feed through a tube or other device inserted into the bird’s esophagus.

(Added by Stats. 2004, Ch. 904, Sec. 1. Effective January 1, 2005. Operative July 1, 2012, pursuant to Section 25984.)



25981

A person may not force feed a bird for the purpose of enlarging the bird’s liver beyond normal size, or hire another person to do so.

(Added by Stats. 2004, Ch. 904, Sec. 1. Effective January 1, 2005. Operative July 1, 2012, pursuant to Section 25984.)



25982

A product may not be sold in California if it is the result of force feeding a bird for the purpose of enlarging the bird’s liver beyond normal size.

(Added by Stats. 2004, Ch. 904, Sec. 1. Effective January 1, 2005. Operative July 1, 2012, pursuant to Section 25984.)



25983

(a) A peace officer, officer of a humane society as qualified under Section 14502 or 14503 of the Corporations Code, or officer of an animal control or animal regulation department of a public agency, as qualified under Section 830.9 of the Penal Code, may issue a citation to a person or entity that violates this chapter.

(b) A citation issued under this section shall require the person cited to pay a civil penalty in an amount up to one thousand dollars ($1,000) for each violation, and up to one thousand dollars ($1,000) for each day the violation continues. The civil penalty shall be payable to the local agency initiating the proceedings to enforce this chapter to offset the costs to the agency related to court proceedings.

(c) A person or entity that violates this chapter may be prosecuted by the district attorney of the county in which the violation occurred, or by the city attorney of the city in which the violation occurred.

(Added by Stats. 2004, Ch. 904, Sec. 1. Effective January 1, 2005. Operative July 1, 2012, pursuant to Section 25984.)



25984

(a) Sections 25980, 25981, 25982, and 25983 of this chapter shall become operative on July 1, 2012.

(b) (1) No civil or criminal cause of action shall arise on or after January 1, 2005, nor shall a pending action commenced prior to January 1, 2005, be pursued under any provision of law against a person or entity for engaging, prior to July 1, 2012, in any act prohibited by this chapter.

(2) The limited immunity from liability provided by this subdivision shall not extend to acts prohibited by this chapter that are committed on or after July 1, 2012.

(3) The protections afforded by this subdivision shall only apply to persons or entities who were engaged in, or controlled by persons or entities who were engaged in, agricultural practices that involved force feeding birds at the time of the enactment of this chapter.

(c) It is the express intention of the Legislature, by delaying the operative date of provisions of this chapter pursuant to subdivision (a) until July 1, 2012, to allow a seven and one-half year period for persons or entities engaged in agricultural practices that include raising and selling force fed birds to modify their business practices.

(Added by Stats. 2004, Ch. 904, Sec. 1. Effective January 1, 2005. Note: This section postponed the initial operation of Sections 25980 to 25983.)






CHAPTER 13.5 - Horses and Other Equine Animals

25988

A peace officer, officer of a humane society as qualified under Section 14502 or 14503 of the Corporations Code, or officer of an animal control or animal regulation department of a public agency, as qualified under Section 830.9 of the Penal Code, may issue a citation as prescribed in Section 25988.5, to any person or entity keeping horses or other equine animals for hire, if the person or entity fails to meet any of the following standards of humane treatment regarding the keeping of horses or other equine animals:

(a)  Any enclosure where an equine is primarily kept shall be of sufficient size to enable the equine to comfortably stand up, turn around, and lie down, and shall be kept free of excessive urine and waste matter.

(b)  Paddocks and corrals shall be of adequate size for the equine to move about freely.

(c)  Buildings, premises, and conveyances used in conjunction with equines shall be kept free of sharp objects, protrusions, or other materials that are likely to cause injury.

(d)  Equines shall be supplied with nutritionally adequate feed and clean water, in accordance with standards published by the Cooperative Extension of the Division of Agricultural Sciences of the University of California.

(e)  Tack and equipment shall be appropriate and fit properly.

(f)  After use the equine shall be cooled out to a normal condition at rest.

(g)  When not being ridden, a saddled equine shall have available adequate shelter from the elements, and have loosened saddle straps and girths.

(h)  An equine shall not be available for hire or use if the equine has any conditions that violate subdivision (b) of Section 597 or Section 597f of the Penal Code or any of the following conditions:

(1)  Sores or abrasions caused or likely to be irritated by the surfaces of saddles, girths, harnesses, or bridles.

(2)  Blindness in both eyes.

(3)  Improperly or inadequately trimmed and shod feet contrary to the standards published by the Cooperative Extension of the Division of Agricultural Sciences of the University of California.

(i)  Each equine shall be individually identified, using humane methods, such as a detailed description, including, but not limited to, name, breed, color, markings, size, age, sex, and photograph.

(j)  Farrier and veterinary receipts shall be kept and shall identify each equine treated.

(k)  Veterinary, farrier, and feed records shall be made available during normal business hours to the law enforcement officer. Upon failure to provide these records, the equine or equines in question may not be used for hire until such time as the records are produced or an equine veterinarian shall certify that the equine or equines are fit for labor.

(Amended by Stats. 1997, Ch. 598, Sec. 10. Effective January 1, 1998.)



25988.5

(a)  Citations issued pursuant to Section 25988 shall require the person cited to pay a civil penalty in the amount of one hundred dollars ($100) for each violation, and one hundred dollars ($100) for each day the violation continues.

(b)  Any person who violates Section 25988 may be prosecuted by the district attorney of the county in which the violation occurred or the city attorney of the city in which the violation occurred.

(Amended by Stats. 1991, Ch. 747, Sec. 5.)






CHAPTER 13.6 - Wild or Domestic Animals in Traveling Circuses and Carnivals

25989.1

(a)  Any traveling circus or carnival that performs in this state shall do both of the following:

(1)  Notify each entity that provides animal control services for a city, county, or city and county in which the traveling circus or carnival intends to perform of its intent to perform within that jurisdiction. Notice shall be given at least 14 days prior to the first performance in that city, county, or city and county.

(2)  Provide each entity that provides animal control services for a city, county, or city and county in which the traveling circus or carnival intends to perform with a schedule of its performances in California.

(b)  For the purposes of this chapter, “traveling circus or carnival” does not include any fair regulated under Chapter 4 (commencing with Section 19400) of Division 8 of the Business and Professions Code, or any rodeo, horse, or school event.

(c)  Any violation of subdivision (a) shall be punishable by a fine of not less than five hundred dollars ($500) and not more than two thousand dollars ($2,000) for a first violation, and not less than one thousand five hundred dollars ($1,500) and not more than five thousand dollars ($5,000) for any subsequent violation.

(Amended by Stats. 1999, Ch. 83, Sec. 109. Effective January 1, 2000.)






CHAPTER 13.8 - Farm Animal Cruelty

25990

Prohibitions.In addition to other applicable provisions of law, a person shall not tether or confine any covered animal, on a farm, for all or the majority of any day, in a manner that prevents such animal from:

(a) Lying down, standing up, and fully extending his or her limbs; and

(b) Turning around freely.

(Added November 4, 2008, by initiative Proposition 2, Sec. 3. Operative January 1, 2015, by Sec. 5 of Prop. 2.)



25991

Definitions.For the purposes of this chapter, the following terms have the following meanings:

(a) “Calf raised for veal” means any calf of the bovine species kept for the purpose of producing the food product described as veal.

(b) “Covered animal” means any pig during pregnancy, calf raised for veal, or egg-laying hen who is kept on a farm.

(c) “Egg-laying hen” means any female domesticated chicken, turkey, duck, goose, or guinea fowl kept for the purpose of egg production.

(d) “Enclosure” means any cage, crate, or other structure (including what is commonly described as a “gestation crate” for pigs; a “veal crate” for calves; or a “battery cage” for egg-laying hens) used to confine a covered animal.

(e) “Farm” means the land, building, support facilities, and other equipment that are wholly or partially used for the commercial production of animals or animal products used for food or fiber; and does not include live animal markets.

(f) “Fully extending his or her limbs” means fully extending all limbs without touching the side of an enclosure, including, in the case of egg-laying hens, fully spreading both wings without touching the side of an enclosure or other egg-laying hens.

(g) “Person” means any individual, firm, partnership, joint venture, association, limited liability company, corporation, estate, trust, receiver, or syndicate.

(h) “Pig during pregnancy” means any pregnant pig of the porcine species kept for the primary purpose of breeding.

(i) “Turning around freely” means turning in a complete circle without any impediment, including a tether, and without touching the side of an enclosure.

(Added November 4, 2008, by initiative Proposition 2, Sec. 3. Operative January 1, 2015, by Sec. 5 of Prop. 2.)



25992

Exceptions.This chapter shall not apply:

(a) During scientific or agricultural research.

(b) During examination, testing, individual treatment or operation for veterinary purposes.

(c) During transportation.

(d) During rodeo exhibitions, state or county fair exhibitions, 4-H programs, and similar exhibitions.

(e) During the slaughter of a covered animal in accordance with the provisions of Chapter 6 (commencing with Section 19501) of Part 3 of Division 9 of the Food and Agricultural Code, relating to humane methods of slaughter, and other applicable law and regulations.

(f) To a pig during the seven-day period prior to the pig’s expected date of giving birth.

(Added November 4, 2008, by initiative Proposition 2, Sec. 3. Operative January 1, 2015, by Sec. 5 of Prop. 2.)



25993

Enforcement.Any person who violates any of the provisions of this chapter is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed 180 days or by both such fine and imprisonment.

(Added November 4, 2008, by initiative Proposition 2, Sec. 3. Operative January 1, 2015, by Sec. 5 of Prop. 2.)



25994

Construction of Chapter.

The provisions of this chapter are in addition to, and not in lieu of, any other laws protecting animal welfare, including the California Penal Code. This chapter shall not be construed to limit any state law or regulations protecting the welfare of animals, nor shall anything in this chapter prevent a local governing body from adopting and enforcing its own animal welfare laws and regulations.

(Added November 4, 2008, by initiative Proposition 2, Sec. 3. Operative January 1, 2015, by Sec. 5 of Prop. 2.)






CHAPTER 14 - Shelled Eggs

25995

The Legislature finds and declares all of the following:

(a) According to the Pew Commission on Industrial Farm Production, food animals that are treated well and provided with at least minimum accommodation of their natural behaviors and physical needs are healthier and safer for human consumption.

(b) A key finding from the World Health Organization and Food and Agricultural Organization of the United Nations Salmonella Risk Assessment was that reducing flock prevalence results in a directly proportional reduction in human health risk.

(c) Egg-laying hens subjected to stress are more likely to have higher levels of pathogens in their intestines and the conditions increase the likelihood that consumers will be exposed to higher levels of food-borne pathogens.

(d) Salmonella is the most commonly diagnosed food-borne illness in the United States.

(e) It is the intent of the Legislature to protect California consumers from the deleterious, health, safety, and welfare effects of the sale and consumption of eggs derived from egg-laying hens that are exposed to significant stress and may result in increased exposure to disease pathogens including salmonella.

(Added by Stats. 2010, Ch. 51, Sec. 1. Effective January 1, 2011.)



25996

Commencing January 1, 2015, a shelled egg shall not be sold or contracted for sale for human consumption in California if the seller knows or should have known that the egg is the product of an egg-laying hen that was confined on a farm or place that is not in compliance with animal care standards set forth in Chapter 13.8 (commencing with Section 25990).

(Amended by Stats. 2013, Ch. 625, Sec. 1. Effective January 1, 2014.)



25997

Any person who violates this chapter is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed 180 days or by both that fine and imprisonment.

(Added by Stats. 2010, Ch. 51, Sec. 1. Effective January 1, 2011. See same-numbered section at the start of Chapter 15.)



25997.1

The provisions of this chapter are in addition to, and not in lieu of, any other laws protecting animal welfare, including the Penal Code. This chapter shall not be construed to limit any state law or regulation protecting the welfare of animals, nor shall anything in this chapter prevent a local governing body from adopting and enforcing its own animal welfare laws and regulations.

(Added by Stats. 2010, Ch. 51, Sec. 1. Effective January 1, 2011.)






CHAPTER 15 - Safety Glazing Materials

25997

Glazing materials subject to human impact in residential, commercial, and public buildings shall, to the extent not preempted by federal law, comply with the provisions of Section 5406 of the 1982 edition of the Uniform Building Code. Those glazing materials shall be subject to the requirements specified in Standard No. 54-2 of the 1982 edition of the Uniform Building Code Standards, or subject to comparative requirements which are determined by the local building official, responsible for enforcement of such standards, to produce at least equivalent performance.

(Repealed and added by Stats. 1982, Ch. 215, Sec. 2. Effective May 26, 1982. See same-numbered section in Chapter 14, commencing with Section 25995.)



25997.3

Each light of safety glazing material installed in hazardous locations, as specified by subdivision (d) of Section 5406 of the 1982 edition of the Uniform Building Code, shall be identified by a label, as specified by subdivision (b) of Section 5406 of that code.

(Amended by Stats. 1982, Ch. 215, Sec. 3. Effective May 26, 1982.)



25997.4

It shall be unlawful within the state to knowingly install, consent, or cause to be installed, glazing materials in any hazardous location other than as permitted by this chapter.

(Amended by Stats. 1982, Ch. 215, Sec. 4. Effective May 26, 1982.)



25997.6

No liability under this chapter shall be created as to workmen who are employees of a contractor, subcontractor, or other employer responsible for compliance with this chapter.

(Added by Stats. 1970, Ch. 329.)



25997.8

Any person who knowingly violates any provision of this chapter shall be guilty of a misdemeanor punishable by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than six months, or both.

(Amended by Stats. 1971, Ch. 581.)



25998

The provisions of this chapter shall apply in all parts of the state.

(Added by Stats. 1970, Ch. 329.)



25998.2

The provisions of this chapter shall be administered and enforced pursuant to Chapter 5 (commencing with Section 17960) of Part 1.5 of Division 13.

(Added by Stats. 1970, Ch. 329.)






CHAPTER 17 - Air Duct Systems

25999

If asbestos-containing materials are used in an air duct system which is installed in any building in the state on or after the effective date of this chapter, such material shall be overcoated with a sealant adequate to preclude erosion of asbestos fibers.

(Added by Stats. 1971, Ch. 382.)






CHAPTER 18 - Toxic Mold

ARTICLE 1 - General Provisions

26100

This chapter shall be known, and may be cited, as the Toxic Mold Protection Act of 2001.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26101

For purposes of this chapter, the following definitions apply:

(a)  “Affect” means to cause a condition by the presence of mold in the dwelling unit, building, appurtenant structure, common wall, heating system, or ventilating and air-conditioning system that affects the indoor air quality of a dwelling unit or building.

(b)  “Authoritative bodies” means any recognized national or international entities with expertise on public health, mold identification and remediation, or environmental health, including, but not limited to, other states, the United States Environmental Protection Agency, the World Health Organization, the American Conference of Governmental Industrial Hygienists, the New York City Department of Health, the Centers for Disease Control and Prevention, and the American Industrial Hygiene Association.

(c)  “Certified Industrial Hygienist” means a person who has met the education, experience, and examination requirements of an industrial hygiene certification organization as defined in Section 20700 of the Business and Professions Code.

(d)  “Code enforcement officer” means a local official responsible for enforcing housing codes and maintaining public safety in buildings using an interdepartmental approach at the local government level.

(e)  “Department” means the State Department of Health Services, designated as the lead agency in the adoption of permissible exposure limits to mold in indoor environments, mold identification and remediation efforts, and the development of guidelines for the determination of what constitutes mold infestation.

(f)  “Indoor environments” means the affected dwelling unit or affected commercial or industrial building.

(g)  “Mold” means any form of multicellular fungi that live on plant or animal matter and in indoor environments. Types of mold include, but are not limited to, Cladosporium, Penicillium, Alternaria, Aspergillus, Fuarim, Trichoderma, Memnoniella, Mucor, and Stachybotrys chartarum, often found in water-damaged building materials.

(h)  “Person” means an individual, corporation, company, association, partnership, limited liability company, municipality, public utility, or other public body or institution.

(i)  “Public health officer” means a local health officer appointed pursuant to Section 101000 or a local comprehensive health agency designated by the board of supervisors pursuant to Section 101275 to carry out the drinking water program.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26101.5

All standards that the department develops pursuant to this chapter shall be in accordance with existing administrative law procedures applicable to the development of regulations.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26101.7

The department shall convene a task force which shall advise the department on the development of standards pursuant to Sections 26103, 26105, 26106, 26120, and 26130. The task force shall be comprised of representatives of public health officers, environmental health officers, code enforcement officers, experts on the health effects of molds, medical experts, certified industrial hygienists, mold abatement experts, representatives of government-sponsored enterprises, representatives from school districts or county offices of education, representatives of employees and representatives of employers, and affected consumers, which include, but are not limited to, residential, commercial and industrial tenants, homeowners, environmental groups, and attorneys, and affected industries, which include, but are not limited to, residential, commercial and industrial building proprietors, managers or landlords, builders, realtors, suppliers of building materials and suppliers of furnishings, and insurers. Task force members shall serve on a voluntary basis and shall be responsible for any costs associated with their participation in the task force. The department shall not be responsible for travel costs incurred by task force members or otherwise compensating task force members for costs associated with their participation in the task force.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26102

The department shall consider the feasibility of adopting permissible exposure limits to mold in indoor environments.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26103

(a)  If the department finds that adopting permissible exposure limits to mold in indoor environments is feasible, the department, in consultation with the task force convened pursuant to Section 26101.7, shall:

(1)  Adopt permissible exposure limits to mold for indoor environments that avoid adverse effects on health, with an adequate margin of safety, and avoid any significant risk to public health.

(2)  Notwithstanding paragraph (1), balance the protection of public health with technological and economic feasibility when it adopts permissible exposure limits.

(3)  Utilize and include the latest scientific data or existing standards adopted by authoritative bodies.

(4)  Develop permissible exposure limits that target the general population.

(b)  The department shall consider all of the following criteria when it adopts permissible exposure limits for molds in indoor environments:

(1)  The adverse health effects of exposure to molds on the general population, including specific effects on members of subgroups that comprise a meaningful portion of the general population, which may include infants, children age 6 years and under, pregnant women, the elderly, asthmatics, allergic individuals, immune compromised individuals, or other subgroups that are identifiable as being at greater risk of adverse health effects than the general population when exposed to molds.

(2)  The standards for molds, if any, adopted by authoritative bodies.

(3)  The technological and economic feasibility of compliance with the proposed permissible exposure limit for molds. For the purposes of determining economic feasibility pursuant to this paragraph, the department shall consider the costs of compliance to tenants, landlords, homeowners, and other affected parties.

(4)  Toxicological studies and any scientific evidence as it relates to mold.

(c)  The department may develop alternative permissible exposure limits applicable for facilities, which may include hospitals, child care facilities, and nursing homes, whose primary business is to serve members of subgroups that comprise a meaningful portion of the general population and are at greater risk of adverse health effects from molds than the general population. These subgroups may include infants, children age 6 years and under, pregnant women, the elderly, asthmatics, allergic individuals, or immune compromised individuals.

(d)  The department shall report to the Legislature on its progress in developing the permissible exposure limit for molds by July 1, 2003.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26104

(a)  (1)  The department shall, at the time it commences preparation of the permissible exposure limits to mold, provide notice electronically by posting on its Internet Web site a notice that informs interested persons that the department has initiated work on the permissible exposure limits to mold.

(2)  The notice shall also include a brief description or a bibliography of the technical documents or other information the department has identified to date as relevant to the preparation of the permissible exposure limits.

(3)  The notice shall inform persons who wish to submit information concerning exposure to molds of the name and address of the person in the department to whom the information may be sent, the date by which the information must be received in order for the department to consider it in the preparation of the permissible exposure limits, and that all information submitted will be made available to any member of the public who makes the request.

(b)  The department may amend the permissible exposure limits to molds to make the limits less stringent if the department shows clear and convincing evidence that the permissible exposure limits to molds should be made less stringent and the amendment is made consistent with Section 26103.

(c)  The department may review, and consider adopting by reference, any information prepared by, or on behalf of the United States Environmental Protection Agency or other authoritative bodies, for the purpose of adopting national permissible exposure limits to molds.

(d)  At least once every five years, after adoption of permissible exposure limits to molds, the department shall review the adopted limits and shall, consistent with the criteria set forth in subdivisions (a) and (b) of Section 26103, amend the permissible exposure limits if any of the following occur:

(1)  Changes in technology or treatment techniques that permit a materially greater protection of public health.

(2)  New scientific evidence that indicates that molds may present a materially different risk to public health than was previously determined.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26105

(a)  The department, in consultation with the task force convened pursuant to Section 26101.7, shall adopt practical standards to assess the health threat posed by the presence of mold, both visible and invisible or hidden, in an indoor environment.

(b)  The department shall adopt assessment standards for molds that do the following:

(1)  Protect the public’s health.

(2)  Notwithstanding paragraph (1), balance the protection of public health with technological and economic feasibility when it adopts assessment standards.

(3)  Utilize and include the latest scientific data or existing standards for the assessment of molds adopted by authoritative bodies.

(4)  Develop standards that target the general population.

(5)  The department shall ensure that air or surface testing is not required to determine whether the presence of mold constitutes a health threat posed by the presence of mold, both visible and invisible or hidden, in an indoor environment.

(c)  The department shall consider all of the following criteria when it adopts standards for the assessment of molds in indoor environments:

(1)  The adverse health effects of exposure to molds on the general population, including specific effects on members of subgroups that comprise a meaningful portion of the general population, which may include infants, children age 6 years and under, pregnant women, the elderly, asthmatics, allergic individuals, immune compromised individuals, or other subgroups that are identifiable as being at greater risk of adverse health effects than the general population when exposed to molds.

(2)  The standards for assessment of molds, if any, adopted by authoritative bodies.

(3)  The technological and economic feasibility of compliance with the proposed permissible exposure limit for molds. For the purposes of determining economic feasibility pursuant to this paragraph, the department shall consider the costs of compliance to tenants, landlords, homeowners, and other affected parties.

(4)  Any toxicological studies or additional scientific evidence.

(d)  The department shall report to the Legislature on its progress in developing the assessment standards for molds by July 1, 2003.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26106

The department may develop alternative assessment standards applicable for facilities, which may include hospitals, child care facilities, and nursing homes, whose primary business is to serve members of subgroups that comprise a meaningful portion of the general population and are at greater risk of adverse health effects to molds than the general population. These subgroups may include infants, children age 6 years and under, pregnant women, the elderly, asthmatics, allergic individuals, or immune compromised individuals.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26107

(a)  (1)  The department shall, at the time it commences preparation of standards for the assessment of molds, provide notice electronically by posting on its Internet Web site a notice that informs interested persons that the department has initiated work on the assessment standards.

(2)  The notice shall also include a brief description, or a bibliography, of the technical documents or other information the department has identified to date as relevant to the preparation of the assessment standards.

(3)  The notice shall inform persons who wish to submit information concerning the assessment of molds in indoor environments of the name and address of the person in the department to whom the information may be sent, the date by which the information must be received in order for the department to consider it in the preparation of the assessment standards, and that all information submitted will be made available to any member of the public who makes the request.

(b)  The department may review, and consider adopting by reference, any information prepared by, or on behalf of, the United States Environmental Protection Agency or other authoritative bodies, for the purpose of adopting national assessment standards for molds.

(c)  At least once every five years, after adoption of assessment standards for molds, the department shall review the adopted standards and shall, consistent with the criteria set forth in subdivisions (a), (b), and (c) of Section 26105, amend the standards if any of the following occur:

(1)  Changes in technology or treatment techniques that permit a materially greater protection of public health.

(2)  New scientific evidence that indicates that molds may present a materially different risk to public health than was previously determined.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)






ARTICLE 2 - Guidelines for Identification of Molds

26120

The department, in consultation with the task force convened pursuant to Section 26101.7, shall adopt mold identification guidelines for the recognition of mold, water damage, or microbial volatile organic compounds in indoor environments.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26121

Identification guidelines shall include scientifically valid methods to identify the presence of mold including elements for collection of air, surface and bulk samples, visual identification, olfactory identification, laboratory analysis, measurements of amount of moisture, and presence of mold and other recognized analytical methods used for the identification of molds.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26122

(a)  Identification guidelines developed by the department shall do all of the following:

(1)  Avoid adverse effects on the health of the general population, with an adequate margin of safety, and avoid any significant risk to public health.

(2)  Notwithstanding paragraph (1), balance the protection of public health with technological and economic feasibility.

(3)  Utilize and include the latest scientific data or existing standards for the assessment of molds adopted by authoritative bodies.

(b)  The department shall consider all of the following criteria when it develops identification guidelines for mold:

(1)  Permissible exposure limits to molds developed by the State Department of Health Services pursuant to subdivisions (a) and (b) of Section 26103, or what constitutes a health threat posed by the presence of mold, both visible and invisible or hidden, in an indoor environment, according to the department’s standards as developed pursuant to Section 26105.

(2)  Standards for mold identification, if any, adopted by authoritative bodies.

(3)  Professional judgment and practicality.

(4)  Toxicological reports or additional scientific evidence.

(c)  The department shall not require a commercial, industrial, or residential landlord or a public entity that rents or leases a unit or building to conduct air or surface tests of units or buildings to determine whether the presence of molds exceeds the permissible exposure limits to mold established by subdivisions (a), (b), and (c) of Section 26103.

(d)  The department shall develop a reporting form for building inspection that may be used to document the presence of mold.

(e)  The department shall report to the Legislature on its progress in developing identification guidelines for mold by July 1, 2003.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26123

The department may review, and consider adopting by reference, any information prepared by, or on behalf of, the United States Environmental Protection Agency or other authoritative bodies, for the purpose of adopting national identification standards for molds.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26124

(a)  The department shall, at the time it commences preparation of identification guidelines for mold, electronically post on its Internet Web site a notice that informs interested persons that it has initiated work on the identification guidelines.

(b)  The notice shall include a brief description, or a bibliography, of the technical documents or other information the department has identified to date as relevant to the preparation of the identification guidelines for mold.

(c)  The notice shall inform persons who wish to submit mold identification information of the name and address of the person in the office to whom the information may be sent, the date by which the information must be received for the department to consider it in the preparation of the identification guidelines, and that all information submitted will be made available to any member of the public who makes the request.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26125

All identification guidelines for mold published by the department shall be reviewed at least once every five years and revised, as necessary, based upon the availability of new scientific data or information on effective mold identification.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)






ARTICLE 3 - Guidelines for Remediation

26130

The department, in consultation with the task force convened pursuant to Section 26101.7, shall develop and disseminate remediation guidelines for molds in indoor environments.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26131

(a)  Remediation guidelines for mold developed by the department shall do all of the following:

(1)  Provide practical guidance for the removal of mold and abatement of the underlying cause of mold and associated water intrusion and water damage in indoor environments.

(2)  Protect the public’s health.

(3)  Notwithstanding paragraph (2), balance the protection of public health with technological and economic feasibility.

(4)  Utilize and include toxicological reports, the latest scientific data, or existing standards for the remediation of molds adopted by authoritative bodies.

(5)  Provide practical guidance for the removal or cleaning of contaminated materials in a manner that protects the health of the person performing the abatement.

(6)  Include criteria for personal protective equipment.

(7)  Not require a landlord, owner, seller, or transferor, to be specially trained or certified or utilize the services of a specially qualified professional to conduct the mold remediation.

(b)  The department shall consider all of the following criteria when it develops remediation guidelines for mold:

(1)  Permissible exposure limits to molds developed by the department pursuant to subdivisions (a) and (b) of Section 26103, or what constitutes a health threat posed by the presence of mold, both visible and invisible or hidden, in an indoor environment, according to the department’s guidelines as developed pursuant to Section 26105.

(2)  Guidelines for mold remediation, if any, adopted by authoritative bodies.

(3)  Professional judgment and practicality.

(c)  The department shall not require a commercial, industrial, or residential landlord, or a public entity that rents or leases a unit or building to conduct air or surface tests of units or buildings to determine whether the presence of molds exceeds the permissible exposure limits to mold established by subdivisions (a), (b), and (c) of Section 26103.

(d)  The department shall report to the Legislature on its progress in developing remediation standards for mold by July 1, 2003.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26132

(a)  The department shall, at the time it commences preparation of remediation guidelines for mold, electronically post on its Internet Web site, a notice that informs interested persons that it has initiated work on the remediation standards.

(b)  The notice shall also include a brief description, or a bibliography, of the technical documents or other information the department has identified to date in the preparation of remediation guidelines for mold.

(c)  The notice shall inform persons who wish to submit information concerning mold remediation of the name and the address of the person in the office to whom the information may be sent, the date by which the information must be received in order for the department to consider it in the preparation of remediation standards, and that all information submitted will be made available to any member of the public who makes the request.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26133

The department may review, and consider adopting by reference, any information prepared by, or on behalf of, the United States Environmental Protection Agency or other authoritative bodies, for the purpose of adopting national remediation standards for molds.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26134

(a)  The department shall make available to the public upon request, information about contracting for the removal of mold in a building or surrounding environment, including all of the following:

(1)  Recommended steps to take when contracting with a company to remove mold.

(2)  Existing laws, regulations, and guidelines developed by the department, pertaining to permissible exposure limits to mold infestation, identification, and remediation.

(3)  Basic health information as contained in existing mold publications.

(b)  All mold remediation guidelines published by the department shall be reviewed at least once every five years and revised, as necessary based upon the availability of new scientific data.

(c)  (1)  The State Department of Health Services shall develop public education materials and resources to inform the public about the health effects of molds, methods to prevent, identify and remediate mold growth, resources to obtain information about molds, and contact information for individuals, organizations, or government entities to assist with public concerns about molds.

(2)  The department shall make its public education materials available to public health officers, environmental health officers, commercial and residential landlord organizations, homeowners’ organizations, and tenants’ organizations. These materials shall be readily available to the general public.

(3)  These materials shall be comprehensible to the general public.

(4)  These materials shall be produced to include other languages, in addition to English, to accommodate the diverse multicultural population of California.

(5)  These materials shall be made available on the department’s Internet Web site.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)






ARTICLE 4 - Disclosures

26140

(a)  Subject to subdivisions (b), (c), and (d), a seller or transferor of commercial or industrial real property shall provide written disclosure to prospective buyers as soon as practicable before the transfer of title when the seller or transferor knows of the presence of mold, both visible and invisible or hidden, that affects the unit or building and the mold either exceeds permissible exposure limits to molds established by subdivisions (a), (b), and (c) of Section 26103 or poses a health threat, according to the department’s guidelines as developed pursuant to Section 26105.

(b)  A seller or transferor of commercial or industrial real property shall be exempt from providing written disclosure pursuant to this subdivision if the presence of mold was remediated according to the mold remediation guidelines developed by the department pursuant to Section 26130.

(c)  A commercial or industrial real property seller shall not be required to conduct air or surface tests of units or buildings to determine whether the presence of molds exceeds the permissible exposure limits to molds established by subdivisions (a) and (b) of Section 26103.

(d)  The requirements of this section shall not apply until the first January 1 or July 1 that occurs at least six months after the department adopts standards pursuant to Sections 26103 and 26105 and develops guidelines pursuant to Section 26130.

(Amended by Stats. 2002, Ch. 386, Sec. 2. Effective January 1, 2003.)



26141

(a)  Subject to subdivisions (c), (d), and (e), commercial and industrial landlords shall provide written disclosure to prospective and current tenants of the affected units as specified in subdivision (b), when the landlord knows that mold, both visible and invisible or hidden, is present that affects the unit or the building and the mold either exceeds the permissible exposure limits to molds established by subdivisions (a) and (b) of Section 26103 or poses a health threat according to the department’s guidelines as developed pursuant to Section 26105.

(b)  The written notice required by subdivision (a) shall be provided:

(1)  To prospective tenants as soon as practicable and prior to entering into the rental agreement.

(2)  To current tenants in affected units as soon as is reasonably practical.

(c)  A commercial and industrial landlord shall be exempt from providing written disclosure to prospective tenants pursuant to this section if the presence of mold was remediated according to the mold remediation guidelines developed by the department pursuant to Section 26130.

(d)  A commercial or industrial landlord shall not be required to conduct air or surface tests of units or buildings to determine whether the presence of molds exceeds the permissible exposure limits to molds established by subdivisions (a) and (b) of Section 26103.

(e)  The requirements of this section shall not apply until the first January 1 or July 1 that occurs at least six months after the department adopts standards pursuant to Sections 26103 and 26105 and develops guidelines pursuant to Section 26130.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26142

(a)  Any tenant of a commercial or industrial real property who knows that mold is present in the building, heating system, ventilating or air-conditioning system, or appurtenant structures, or that there is a condition of chronic water intrusion or flood, shall inform the landlord of this knowledge in writing within a reasonable period of time. The tenant shall make the property available to the landlord or his or her agents for appropriate assessment or remedial action as soon as is reasonably practicable if the landlord is responsible for maintenance of the property. Nothing in this section is intended to any way affect existing duties and obligations of residential tenants and landlords.

(b)  The requirements of this section shall not apply until the first January 1 or July 1 that occurs at least six months after the department adopts standards pursuant to Sections 26103 and 26105 and develops guidelines pursuant to Section 26130.

(Amended by Stats. 2002, Ch. 386, Sec. 3. Effective January 1, 2003.)



26143

(a)  Commercial and industrial landlords, who know or have notice that mold is present in the building, heating system, ventilating or air-conditioning system, or appurtenant structures, or that there is a condition of chronic water intrusion or flood, have an affirmative duty, within a reasonable period of time, to assess the presence of mold or condition likely to result in the presence of mold and conduct any necessary remedial action.

(b)  The requirements of this section shall not apply until the first January 1 or July 1 that occurs at least six months after the department adopts standards pursuant to Sections 26103 and 26105 and develops guidelines pursuant to Section 26130.

(Amended by Stats. 2002, Ch. 386, Sec. 4. Effective January 1, 2003.)



26144

The requirements of this article shall not apply to properties where the tenant is contractually responsible for maintenance of the property, including any remedial action.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26145

(a)  Any tenant of a commercial or industrial real property who knows or is informed that mold is present in the building, heating system, ventilating or air-conditioning system, or appurtenant structures, or that there is a condition of chronic water intrusion or flood, and is responsible for maintenance of the property shall inform the landlord in writing of that knowledge as soon as is reasonably practicable and shall correct the condition in compliance with the terms of the contract with the landlord.

(b)  The requirements of this section shall not apply until the first January 1 or July 1 that occurs at least six months after the department adopts standards pursuant to Sections 26103 and 26105 and develops guidelines pursuant to Section 26130.

(Amended by Stats. 2002, Ch. 386, Sec. 5. Effective January 1, 2003.)



26146

(a)  A public entity that owns, leases, or operates a building shall provide written disclosure to all building occupants and prospective tenants as specified in subdivision (b) when the public entity knows, or has reasonable cause to believe, that a condition of chronic water intrusion or flood exists, or that mold, both visible and invisible or hidden, is present that affects the building or unit and the mold either exceeds the permissible exposure limits to molds established by subdivisions (a) and (b) of Section 26103, or poses a health threat according to the department’s guidelines developed pursuant to Section 26105.

(b)  The written notice required by subdivision (a) shall be provided:

(1)  To prospective tenants as soon as practicable and prior to entering into the rental agreement.

(2)  To current building occupants in affected units or buildings as soon as is reasonably practical.

(c)  A public entity shall be exempt from providing written disclosure to prospective tenants pursuant to subdivision (a) if the presence of mold was remediated according to the mold remediation guidelines developed by the department pursuant to Section 26130.

(d)  The requirements of this section shall not apply until the first January 1 or July 1 that occurs at least six months after the department adopts standards pursuant to Sections 26103 and 26105 and develops guidelines pursuant to Section 26130.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26147

(a)  Subject to subdivisions (b), (d), and (e), residential landlords shall provide written disclosure to prospective and current tenants of the affected units as specified in subdivision (b) when the residential landlord knows, or has reasonable cause to believe, that mold, both visible and invisible or hidden, is present that affects the unit or the building and the mold either exceeds the permissible exposure limits to molds established by subdivisions (a), (b), and (c) of Section 26103 or poses a health threat according to the department’s guidelines as developed pursuant to Section 26105.

(b)  Notwithstanding subdivision (a), a residential landlord shall not be required to conduct air or surface tests of units or buildings to determine whether the presence of molds exceeds the permissible exposure limits to molds established by subdivisions (a) and (b) of Section 26103.

(c)  The written disclosure required by subdivision (a) shall be provided:

(1)  To prospective tenants prior to entering into the rental or lease agreement.

(2)  To current tenants in affected units as soon as is reasonably practical.

(d)  A residential landlord shall be exempt from providing written disclosure to prospective tenants pursuant to this section if the presence of mold was remediated according to the mold remediation guidelines developed by the department pursuant to Section 26130.

(e)  The requirements of this section shall not apply until the first January 1 or July 1 that occurs at least six months after the department adopts standards pursuant to Sections 26103 and 26105 and develops guidelines pursuant to Section 26130.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26148

(a)  Residential landlords shall provide written disclosure to prospective tenants of the potential health risks and the health impact that may result from exposure to mold by distributing a consumer-oriented booklet developed and disseminated by the department.

(b)  The requirements of this section shall be provided to prospective residential tenants prior to entering the rental or lease agreement.

(c)  The requirements of this section shall not apply until the first January 1 or July 1 that occurs at least six months after the department approves the consumer-oriented booklet, as described in subdivision (a).

(Amended by Stats. 2002, Ch. 664, Sec. 134. Effective January 1, 2003.)



26149

(a)  Nothing in this article shall relieve a seller, transferor, lessor, agent, landlord, or tenant from any responsibility for compliance with other obligations, laws, ordinances, codes, or regulations, including but not limited to the duties outlined in Sections 1941 and 1941.1 of the Civil Code and any other duties provided for under common law.

(b)  Nothing in this article shall alter or modify any right, remedy, or defense otherwise available under law.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26150

(a)  Nothing in this article shall affect the existing obligations of the parties or transferor to a real estate contract, or their agents, to disclose any facts materially affecting the value and desirability of the property, including, but not limited to, the physical conditions of the property and previously received reports of physical inspections noted on the disclosure form set forth in Section 1102.6 or 1102.6a of the Civil Code.

(b)  Nothing in this article shall be construed to change the existing inspection and disclosure duties of a real estate broker or salesperson including, but not limited to, those duties imposed by Section 2079 of the Civil Code.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26151

The specification of items for disclosure in this article does not limit or abridge any obligation for disclosure created by any other provision of law, or which may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26152

All items subject to disclosure requirements pursuant to this article shall be subject to enforcement pursuant to Article 5 (commencing with Section 26154).

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26153

Neither the transferor nor any listing or selling agent shall be held liable for any error, inaccuracy, or omission of any information delivered pursuant to this article if the error, inaccuracy, or omission was not within the personal knowledge of the transferor, or the listing or selling agent, or was based on information timely provided by public agencies, or by other persons providing relevant information by delivery of a report or opinion prepared by an expert dealing with matters within the relevant scope of the professional’s license or expertise, and ordinary care was exercised in obtaining and transmitting it.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)






ARTICLE 5 - Enforcement

26154

Public health officers, code enforcement officers, environmental health officers, city attorneys, and any other appropriate government entities may respond to complaints about mold and may enforce standards adopted by the department, pursuant to subdivisions (a), (b), and (c) of Section 26103 and subdivisions (a), (b), and (c) of Section 26105, and enforce the disclosure requirements of Sections 26147 and 26148 that are developed by the department in consultation with the task force. The disclosure enforcement guidelines established by the department pursuant to this section shall include development of a form for disclosure and the penalties, if any, that may be imposed for failure to disclose. No penalty shall be assessed against an owner for failure to disclose under Section 26147 where the owner provides disclosure to the tenants in a form that substantially conforms to the disclosure form developed by the department. Local authority to enforce disclosure requirements pursuant to this section shall not apply until the first January 1 or July 1 that occurs at least six months after the department adopts disclosure enforcement guidelines for compliance with Sections 26147 and 26148.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26155

After the State Department of Health Services, pursuant to administrative law procedures, submits the proposed regulations developed pursuant to this chapter, the Department of Consumer Affairs, in consultation with representatives from the State Department of Health Services, the Department of Industrial Relations, and members of the task force convened by the department pursuant to Section 26101.7, shall consider and report on the need for standards for mold testing professionals and mold remediation specialists.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)






ARTICLE 6 - Implementation

26156

This chapter shall be implemented only to the extent that the department determines that funds are available for the implementation of this chapter.

(Added by Stats. 2001, Ch. 584, Sec. 2. Effective January 1, 2002.)



26157

(a)  The department may receive voluntary contributions to support the department’s activities in providing guidance, developing standards and guidelines and permissible exposure limits, and adopting regulations relating to indoor mold hazards, including, but not limited to, duties included under this chapter.

(b)  The contributions shall be deposited in the Public Health Protection from Indoor Mold Hazards Fund, which is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, moneys in the fund shall be continuously appropriated to the department without regard to fiscal years and shall be used to support the department’s activities in providing guidance, developing standards and guidelines and permissible exposure limits, and adopting regulations relating to indoor mold hazards, including, but not limited to, duties included under this chapter to the extent that funding is available.

(Added by Stats. 2002, Ch. 1161, Sec. 5.5. Effective September 30, 2002.)









CHAPTER 19 - Fungal Contamination Review Panel and Research Program

26200

(a)  The California Research Bureau, in consultation with the State Department of Health Services, shall perform a study and publish findings on fungal contamination affecting indoor environments, in accordance with this chapter.

(b)  The California Research Bureau shall organize meetings of a review panel to assist in the preparation of appropriate content for the study.

(c)  The California Research Bureau shall appoint to the review panel a diverse group of professionals including, but not limited to, representatives of the following:

(1)  Health officers.

(2)  Environmental health directors.

(3)  Experts on the health effects of fungi.

(4)  Medical experts.

(5)  Mold testing experts.

(6)  Industrial hygienists.

(7)  Engineers.

(Added by Stats. 2001, Ch. 550, Sec. 2. Effective January 1, 2002.)



26201

The review panel shall examine the following areas relating to fungal contamination in indoor environments:

(a)  Medical and public health.

(b)  Evaluation and monitoring.

(c)  Remediation and prevention.

(d)  Educational materials.

(e)  Hazard communication.

(f)  Any other area identified by the review panel.

(Added by Stats. 2001, Ch. 550, Sec. 2. Effective January 1, 2002.)



26202

The panel shall review and, to the extent resources and expertise permit, make findings on all of the following:

(a)  The health effects of exposure to fungi, based on a review of the literature addressing immunology, infectious disease, and medical evaluation.

(b)  The practices for assessing fungal contamination, including the use of visual inspection, surface sampling, air monitoring, and the proper analysis of environmental samples.

(c)  To the extent feasible, the appropriateness of commercially available methods for identifying fungal contamination of building components including, but not limited to, walls, ventilation systems, and support beams.

(d)  The options for preventing and remediating fungal contamination in indoor environments. The findings are intended as a practical guide regarding options for building managers, homeowners, and members of the general public who may have concerns about fungal contamination in living and working environments.

(e)  Recommendations on hazard communication for distinct subpopulations, including workers employed in high-risk occupations.

(f)  The development of a recommended reading list related to molds, their health effects, their impacts on indoor air quality, and related topics for local government officials, including environmental health officers.

(g)  Any additional topical areas deemed appropriate by the review panel.

(Added by Stats. 2001, Ch. 550, Sec. 2. Effective January 1, 2002.)



26203

(a)  By January 1, 2003, the California Research Bureau shall submit to the Legislature and the Director of Health Services the published findings of the study.

(b)  (1)  The findings may provide relevant information to the State Department of Health Services for the purpose of establishing standards and guidelines on fungal contamination affecting indoor environments pursuant to Chapter 18 (commencing with Section 26100).

(2)  This subdivision may serve as a source of information for department programs relating to fungal contamination, including those provisions that become operative if Senate Bill 732 is enacted and adds Chapter 18 (commencing with Section 26100).

(Added by Stats. 2001, Ch. 550, Sec. 2. Effective January 1, 2002.)



26204

Of the funds identified in provision (2) of Item 6120-011-0001 of the Budget Act of 2001, twenty-five thousand dollars ($25,000) shall be made available to be used for contracts for outside researchers pursuant to this chapter.

(Added by Stats. 2001, Ch. 550, Sec. 2. Effective January 1, 2002.)









DIVISION 23 - HOSPITAL DISTRICTS

CHAPTER 1 - Formation of District

32000

This division shall be known and may be cited as “The Local Health Care District Law.” Any reference in any statute to the Local Hospital District Law shall be deemed a reference to the Local Health Care District Law, and any reference in any statute to a hospital district shall be deemed to be a reference to a health care district.

(Amended by Stats. 1994, Ch. 696, Sec. 1. Effective January 1, 1995.)



32000.1

For purposes of this division, both of the following shall apply:

(a)  Any reference to “hospital district” or “district” shall mean “health care district,” and any reference to “hospital administrator” or “administrator” shall mean “chief executive officer.”

(b)  “Health care facility” shall mean a health facility as defined in Section 1250 and a clinic as defined in Section 1204.

(Amended by Stats. 1995, Ch. 35, Sec. 1. Effective January 1, 1996.)



32001

A local hospital district may be organized, incorporated and managed, as provided in this division and may exercise the powers herein granted or necessarily implied. Such a district may include incorporated or unincorporated territory, or both, or territory in any one or more counties. The territory comprising this district need not be contiguous but the territory of a municipal corporation shall not be divided; provided, that land either in a municipal corporation or in unincorporated territory which the supervising authority finds will not be benefited shall not be included.

(Amended by Stats. 1965, Ch. 2043.)



32002

The manner of formation of local hospital districts, and the conducting of all hospital district elections, unless otherwise provided in this division shall be as in the manner provided, respectively, by Chapter 1 (commencing with Section 58000) of Division 2 of Title 6 of the Government Code, and Part 3 (commencing with Section 10400) and Part 4 (commencing with Section 10500) of Division 10 of the Elections Code. Except as provided in this division, these provisions are hereby incorporated in this division by reference and shall have the same effect and force as if fully set forth herein. In addition to all other requirements regarding formation of hospital districts, no hearing upon the petition to form a hospital district shall be held until comments and recommendations of the Office of Statewide Health Planning and Development and each area health planning agency having territory within the proposed district, concerning the need for new or additional health facilities in the area to be served by the proposed district have been filed with the supervising authority. The Office of Statewide Health Planning and Development and the area health planning agency or agencies shall submit these comments and recommendations to the supervising authority within 60 days after receiving a request therefor from the proponents. Failure to submit these comments to the supervising body within 60 days shall be deemed to constitute a “no comment” response.

(Amended by Stats. 1994, Ch. 923, Sec. 145. Effective January 1, 1995.)



32002.31

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer’s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



32002.32

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



32002.33

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a)  The board of supervisors or any member or members of the board authorized by the board.

(b)  Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



32002.34

The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following, in the order prescribed:

(a)  The complete text of the proposition.

(b)  The impartial analysis of the proposition, prepared by the local agency formation commission.

(c)  The argument for the proposed district formation.

(d)  The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is “official matter” within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 146. Effective January 1, 1995.)



32003

Whenever the formation of a local hospital district is desired, a petition may be presented at a regular meeting of the supervising authority of the county in which the land, or a greater portion of the land, in the proposed district is situated, said petition to be signed by the registered voters residing within the boundaries of the proposed district, equal in number to at least 12 percent of the voters registered within the boundaries of the proposed district 30 days prior to the date the petition is filed. The number of written protests required to terminate the proceedings shall be a majority of the registered voters residing in the proposed district.

If a majority of all the votes cast in the proposed district are in favor of organization, the supervising authority by resolution entered on its minutes shall declare the district duly organized under this act, shall give the name of the district as theretofore designated and shall describe the boundaries of such district. The county whose supervising authority declares the district organized shall be designated the “organizing county.”

(Amended by Stats. 1963, Ch. 1232.)






CHAPTER 2 - Board of Directors

ARTICLE 1 - Election and Organization

32100

The elective officers of a local hospital district shall be a board of hospital directors consisting of five members, each of whom shall be a registered voter residing in the district and whose term shall be four years, with the exception of the first board. The first board of directors shall be appointed, upon the formation of the district, by the board of supervisors of the county in which the land or a greater part of the land in the district is situated. Upon appointment, the first board shall, by lot, designate two members who shall leave office when their successors take office pursuant to Section 10554 of the Elections Code, and three members who shall leave office two years thereafter. Any vacancy upon the board shall be filled by the methods prescribed in Section 1780 of the Government Code.

(Amended by Stats. 1994, Ch. 923, Sec. 147. Effective January 1, 1995.)



32100.001

The board of hospital directors shall meet on the first Monday subsequent to 30 days after the completion of organization of the district and shall organize by the election of one of their members as chairperson or president and one as secretary.

(Added by renumbering Section 32102 by Stats. 1994, Ch. 696, Sec. 3. Effective January 1, 1995.)



32100.01

A petition to increase the number of members of the board of directors of any district providing at least 225 hospital beds from five to seven members may be signed and filed with the board of directors at least three months prior to any general hospital district election by registered voters residing within any such local hospital district, equal in number to at least 5 percent of the number of votes cast in that district for the office of Governor at the last preceding election at which a Governor was elected. Upon receipt of this petition the board of directors shall prepare a measure to be printed on the ballots used at the next general hospital district election. The measure shall be printed on the ballots substantially as follows:

“Shall the number of directors of the ____ Hospital District be increased from five to seven?”, with the words “Yes” and “No” so printed in connection therewith that the voters may express their choice.

The county elections official of the organizing county shall accept arguments for and against the measure to be mailed to each registered voter in the district, in accordance with the procedure specified in Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code.

Under the measure, in the manner provided in this article, there shall be printed the names of those persons who have been nominated for the additional directorships.

The returns of the election shall be canvassed and declared as at other general hospital district elections. If a majority of the votes cast in the election are in favor of the measure the board of directors shall by resolution declare that the lawful number of directors of the district has been increased by the designated number of members. If a majority of the votes cast in the election are opposed to the measure, no similar measure shall be placed on the ballot until the next general hospital district election.

(Amended by Stats. 1994, Ch. 923, Sec. 148. Effective January 1, 1995.)



32100.02

The election of directors to fill the additional vacancies on the board created by expansion shall be an election at large. A director elected at the election but receiving the lesser number of votes in the election shall hold office until a successor takes office pursuant to Section 10554 of the Elections Code, and the director elected at the election receiving the greater number of votes shall hold office until two years thereafter.

(Amended by Stats. 1994, Ch. 923, Sec. 149. Effective January 1, 1995.)



32100.03

If the majority of votes cast in the election specified in Section 32100.01 are in favor of expansion of the board of directors, the board of directors of the district, which has been divided into zones pursuant to Section 32100.1, shall by resolution divide the district into seven zones. The resolution shall also specify the boundaries of each zone. At the expiration of the terms of office of the members of the board of directors then in office, and thereafter, such members of the board of directors shall be elected by the zones established by such resolution.

(Added by Stats. 1971, Ch. 289.)



32100.04

A district which has added additional directors pursuant to Section 32100.01, but has not been divided into zones, may, in the manner provided by Section 32100.1, divide the district into zones, except that the resolution of the board of directors shall divide the district into seven zones. If at the expiration of the terms of office of the members of the board, in office at the time of such division into zones, four members of the board are to be elected, those four members shall be elected from zones designated by odd numbers; if three members are to be elected, those three members shall be elected from zones designated by even numbers.

(Added by Stats. 1971, Ch. 289.)



32100.05

(a) Notwithstanding Sections 32100 and 32100.01, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single hospital district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated district, or a district reorganized as described in subdivision (a), whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals the number of members permitted by the principal act of the consolidated or reorganized district, or any larger number as may be specified by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated district or a district reorganized as described in subdivision (a) at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) For the purposes of this section: “consolidation” means consolidation, as defined in Section 56030 of the Government Code; “district” or “special district” means district or special district, as defined in Section 56036 of the Government Code; and “reorganization” means reorganization, as defined in Section 56073 of the Government Code.

(Amended by Stats. 2006, Ch. 172, Sec. 12. Effective January 1, 2007.)



32100.1

A petition for election of directors by zones may be signed and filed with the board of directors by registered voters residing within a local hospital district, equal in number to at least 15 percent of the number of votes cast in that district for the office of Governor at the last preceding election at which a Governor was elected. Upon receipt of this petition the board of directors shall, by resolution, divide the local hospital district into zones and number the zones consecutively.

Alternatively, and without a petition, the board of directors may adopt a resolution to divide the district into zones and number the zones consecutively.

In establishing these zones, the board of directors shall provide for representation in accordance with demographic, including population, and geographic factors of the entire area of the local hospital district. The board of directors shall fix the time and place for a hearing on the proposed establishment of zones. At this hearing, any elector of the district may present his or her views and plans in relation to the proposed zoning, but the board of directors shall not be bound thereby and their decision, in the resolution adopted, shall be final.

The zones shall be effective for the next district election after the resolution of the board for which there is time to implement the zones and elections within the zones, unless a petition requesting an election on the resolution, containing the signatures of not less than 5 percent of the qualified registered voters of the district, is filed with the county elections official within 60 days after passage of the resolution. The form of the petition and the requirements and procedures applicable thereto shall be governed by Article 2 (commencing with Section 9140) of Chapter 2 of Division 9 of the Elections Code, except that all computations referred to in those sections shall be construed to refer to comparable computations of the district, and references to “ordinance” shall be construed to refer to “resolution.” For purposes of this section, the electors of the district shall be the electors of the territory entitled to vote at elections for members of the board. If a valid and timely petition is filed with the county elections official, then the board shall prepare a measure to be printed on the ballots used at the next general hospital district election, or at a special election to be held for that purpose. The measure shall be printed on the ballots substantially as follows:

“Shall members of the board of directors be elected by zones, as described in the resolution of the board of directors dated ____?”, with the words “Yes” and “No” so printed in connection therewith that the voters may express their choice.

The county elections official shall accept arguments for and against the measure, to be mailed to each registered voter in the district, in accordance with Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code.

The returns of the election shall be canvassed and declared as at other general hospital district elections, and if it appears that a majority of the votes cast in the election are in favor of the measure, the board of directors shall by resolution declare the zones established and shall describe the boundaries of the zones. At the expiration of the terms of office of the members of the board of directors then in office, and thereafter, these members of the board of directors shall be elected by zones. One member of the board of directors shall be elected by the electors of each of the zones. No person shall be eligible to hold the office of member of the board of directors unless he or she has been a resident of the zone from which he or she is elected for 30 days next preceding the date of the election.

The formation of a local hospital district may provide for the election of members of the board of directors by zones by substantially including in the petition for formation the provisions required by this section to be included in the measure, and the members of the board of directors shall be elected from the zones as described in the petition, except that the first board of directors shall be appointed, upon the formation of the district, by the board of supervisors of the county in which the land or a greater part of the land in the district is situated. One member of the board shall be appointed from each zone.

The terms of the members of the first board of directors appointed under this section shall be determined by lot. Three members shall hold office for four years, and two members shall hold office for two years. Thereafter, the term of office for all members shall be four years.

Any vacancy upon the board shall be filled by appointment by the remaining members of the board, from the zone left unrepresented on the board of directors. Any person appointed to fill the vacancy shall hold office for the unexpired term.

(Amended by Stats. 1994, Ch. 923, Sec. 150. Effective January 1, 1995.)



32100.2

Notwithstanding any other provision of law, the term of any member of the board of directors shall expire if he or she is absent from three consecutive regular meetings, or from three of any five consecutive meetings of the board and the board by resolution declares that a vacancy exists on the board.

(Amended by Stats. 1982, Ch. 1513, Sec. 2.)



32100.3

(a) Notwithstanding Section 32100, the members of the first board of directors of a health care district formed, after the effective date of the act that added this section, in the County of Trinity shall be elected at large.

(b) At their first meeting, the members of the directors shall classify themselves by lot into two classes. One class shall have three members and the other class shall have two members. For the class that has three members, the initial term of office shall be four years. For the class that has two members, the initial term of office shall be two years. Thereafter, the term of office of all members shall be four years.

(c) Any vacancies in the office of a member elected to the board of directors shall be filled pursuant to Section 1780 of the Government Code.

(Added by Stats. 2006, Ch. 18, Sec. 1. Effective April 17, 2006.)



32100.5

A hospital district general election shall be held in each local hospital district on the first Tuesday after the first Monday in November in each even-numbered year, at which a successor shall be chosen to each officer whose term shall expire when the successor takes office pursuant to Section 10554 of the Elections Code. The hospital district general election shall be consolidated with the statewide general election pursuant to Part 3 (commencing with Section 10400) of Division 10 of the Elections Code.

The person receiving the highest number of votes for each office to be filled at the election shall be elected thereto. The term of office of each elective officer of the district elected, shall be four years, or until his or her successor is elected and has qualified.

(Amended by Stats. 1994, Ch. 923, Sec. 151. Effective January 1, 1995.)



32100.6

Notwithstanding any other provision of law, the voters of the Eden Township Hospital District may file a petition with its board of directors pursuant to the provisions of Section 32100.1, to elect its directors either by zones or from zones; provided, however, that the petition shall be deemed sufficient if it is signed by registered voters of the district equal in number to 5 percent of the number of votes cast in the district for the office of Governor at the last preceding election at which a Governor was elected.

The term “by zones” shall mean the election of directors of a local hospital by the voters of the zone alone. The term “from zones” shall mean the election of directors of a local hospital district who are residents of the zone from which they are elected by the voters of the entire district.

(Added by Stats. 1980, Ch. 571.)



32100.7

Notwithstanding Section 32100.01, the Board of Directors of Valley Health System, a local hospital district, may adopt a resolution to increase the number of members of its board of directors from five to seven without the necessity of a petition or approval thereof by voters residing within the district. The resolution shall become effective on the date and subject to any conditions specified in the resolution. The additional vacancies created by the expansion shall be filled by election. Notwithstanding Section 32100.02, if Valley Health System has duly adopted election of directors by zones pursuant to Section 32100.1, the additional vacancies created by expansion shall likewise be filled by election by zones. Notwithstanding Section 32100.1, the initial election to fill the additional vacancies may be at any one of the regular election dates provided for in Section 2500 of the Elections Code and the resolution shall designate the election date. The director elected at the election but receiving the lesser number of votes shall hold office until a successor elected at the next following general election takes office pursuant to Section 23556 of the Elections Code, and the director elected at the election receiving the greater number of votes shall hold office until a successor elected at the general election two years thereafter takes office. After the expiration of the initial terms as provided in the previous sentence, the terms of directors elected to fill each of the additional vacancies shall be as provided in Section 32100.

(Added by Stats. 1994, Ch. 201, Sec. 1. Effective July 18, 1994. Conditionally operative as prescribed by Sec. 2 of Ch. 201. Note: Operational condition relates to execution of certificate of completion for Riverside County LAFCO Case #94-16.)



32101

All registered voters residing within the territory comprising a district organized under this division are qualified electors.

(Added by Stats. 1945, Ch. 932.)



32103

The board of directors shall serve without compensation except that the board of directors, by a resolution adopted by a majority vote of the members of the board, may authorize the payment of not to exceed one hundred dollars ($100) per meeting not to exceed five meetings a month as compensation to each member of the board of directors.

Each member of the board of directors shall be allowed his or her actual necessary traveling and incidental expenses incurred in the performance of official business of the district as approved by the board. For purposes of this section, the determination of whether a director’s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 16. Effective January 1, 2006.)



32104

The board of directors shall provide for the time and place of holding its regular meetings and the manner of calling the same, and shall establish rules for its proceedings and may adopt such rules and regulations not inconsistent with law as may be necessary for the exercise of the powers conferred and the performance of the duties imposed upon the board.

(Added by Stats. 1945, Ch. 932.)



32106

(a)  Except as provided in this section, Section 32155, or the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code) all of the sessions of the board of directors, whether regular or special, shall be open to the public, and a majority of the members of the board shall constitute a quorum for the transaction of business.

(b)  The board of directors may order that a meeting held solely for the purpose of discussion or deliberation, or both, of reports involving district trade secrets be held in closed session. Except as provided in this subdivision, the closed session shall meet all applicable requirements of Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code, including Section 54957.7.

(c)  “Health care facility trade secrets,” as used in this section, means a “trade secret,” as defined in subdivision (d) of Section 3426.1 of the Civil Code, and in addition meets all of the following:

(1)  Is necessary to initiate a new district service or program or add a district health care facility.

(2)  Would, if prematurely disclosed, create a substantial probability of depriving the district of a substantial economic benefit.

(d)  The exception provided in subdivision (b) to the general open meeting requirements for a meeting of the board of directors, shall not apply to a meeting where there is action taken, as defined in Section 54952.6 of the Government Code.

(e)  Nothing in this section shall be construed to permit the board of directors to order a closed meeting for the purposes of discussing or deliberating, or to permit the discussion or deliberation in any closed meeting of any proposals regarding:

(1)  The sale, conversion, contract for management, or leasing of any district health care facility or the assets thereof, to any for-profit or nonprofit entity, agency, association, organization, governmental body, person, partnership, corporation, or other district.

(2)  The conversion of any district health care facility to any other form of ownership by the district.

(3)  The dissolution of any district.

(Amended by Stats. 1994, Ch. 696, Sec. 4. Effective January 1, 1995.)



32107

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 25. Effective January 1, 2006.)



32110

(a)  Except as provided in subdivision (d), no person who is a director, policymaking management employee, or medical staff officer of a hospital owned or operated by a district shall do either of the following:

(1)  Possess any ownership interest in any other hospital serving the same area as that served by the district hospital of which the person is a director, policymaking management employee, or medical staff officer.

(2)  Be a director, policymaking management employee, or medical staff officer of any hospital serving the same area as the area served by the district hospital.

(b)  For purposes of this section, a hospital shall be considered to serve the same area as a district hospital when more than 5 percent of the hospital’s patient admissions are residents of the district.

(c)  For purposes of this section, the possession of an ownership interest, including stocks, bonds, or other securities by the spouse or minor children or any person shall be deemed to be the possession or interest of the person.

(d)  No person shall serve concurrently as a director or policymaking management employee of a district and as a director or policymaking management employee of any other hospital serving the same area as the district, unless the boards of directors of the district and the hospital have determined that the situation will further joint planning, efficient delivery of health care services, and the best interest of the areas served by their respective hospitals, or unless the district and the hospital are affiliated under common ownership, lease, or any combination thereof.

(e)  Any candidate who elects to run for the office of member of the board of directors of a district, and who owns stock in, or who works for any health care facility that does not serve the same area served by the district in which the office is sought, shall disclose on the ballot his or her occupation and place of employment.

(Amended by Stats. 1994, Ch. 696, Sec. 5. Effective January 1, 1995.)



32111

(a) A member of a health care district’s medical or allied health professional staff who is an officer of the district shall not be deemed to be “financially interested,” for purposes of Section 1090 of the Government Code, in any of the contracts set forth in subdivision (b) made by any district body or board of which the officer is a member if all of the following conditions are satisfied:

(1) The officer abstains from any participation in the making of the contract.

(2) The officer’s relationship to the contract is disclosed to the body or board and noted in its official records.

(3) If the requirements of paragraphs (1) and (2) are satisfied, the body or board does both of the following, without any participation by the officer:

(A) Finds that the contract is fair to the district and in its best interest.

(B) Authorizes the contract in good faith.

(b) Subdivision (a) shall apply to the following contracts:

(1) A contract between the district and the officer for the officer to provide professional services to the district’s patients, employees, or medical staff members and their respective dependents, provided that similar contracts exist with other staff members and the amounts payable under the contract are no greater than the amounts payable under similar contracts covering the same or similar services.

(2) A contract to provide services to covered persons between the district and any insurance company, health care service plan, employer, or other entity that provides health care coverage, and that also has a contract with the officer to provide professional services to its covered persons.

(3) A contract in which the district and the officer are both parties if other members of the district’s medical or allied health professional staff are also parties, directly or through their professional corporations or other practice entities, provided the officer is offered terms no more favorable than those offered any other party who is a member of the district’s medical or allied health professional staff.

(c) This section does not permit an otherwise prohibited individual to be a member of the board of directors of a district, including, but not limited to, individuals described in Section 32110 of this code or in Section 53227 of the Government Code. Nothing in this section shall authorize a contract that would otherwise be prohibited by Section 2400 of the Business and Professions Code.

(d) For purposes of this section, a contract entered into by a professional corporation or other practice entity in which the officer has an interest shall be deemed the same as a contract entered into by the officer directly.

(Amended by Stats. 2004, Ch. 183, Sec. 207. Effective January 1, 2005.)






ARTICLE 2 - Powers

32121

Each local district shall have and may exercise the following powers:

(a) To have and use a corporate seal and alter it at its pleasure.

(b) To sue and be sued in all courts and places and in all actions and proceedings whatever.

(c) To purchase, receive, have, take, hold, lease, use, and enjoy property of every kind and description within and without the limits of the district, and to control, dispose of, convey, and encumber the same and create a leasehold interest in the same for the benefit of the district.

(d) To exercise the right of eminent domain for the purpose of acquiring real or personal property of every kind necessary to the exercise of any of the powers of the district.

(e) To establish one or more trusts for the benefit of the district, to administer any trust declared or created for the benefit of the district, to designate one or more trustees for trusts created by the district, to receive by gift, devise, or bequest, and hold in trust or otherwise, property, including corporate securities of all kinds, situated in this state or elsewhere, and where not otherwise provided, dispose of the same for the benefit of the district.

(f) To employ legal counsel to advise the board of directors in all matters pertaining to the business of the district, to perform the functions in respect to the legal affairs of the district as the board may direct, and to call upon the district attorney of the county in which the greater part of the land in the district is situated for legal advice and assistance in all matters concerning the district, except that if that county has a county counsel, the directors may call upon the county counsel for legal advice and assistance.

(g) To employ any officers and employees, including architects and consultants, the board of directors deems necessary to carry on properly the business of the district.

(h) To prescribe the duties and powers of the health care facility administrator, secretary, and other officers and employees of any health care facilities of the district, to establish offices as may be appropriate and to appoint board members or employees to those offices, and to determine the number of, and appoint, all officers and employees and to fix their compensation. The officers and employees shall hold their offices or positions at the pleasure of the boards of directors.

(i) To do any and all things that an individual might do that are necessary for, and to the advantage of, a health care facility and a nurses’ training school, or a child care facility for the benefit of employees of the health care facility or residents of the district.

(j) To establish, maintain, and operate, or provide assistance in the operation of, one or more health facilities or health services, including, but not limited to, outpatient programs, services, and facilities; retirement programs, services, and facilities; chemical dependency programs, services, and facilities; or other health care programs, services, and facilities and activities at any location within or without the district for the benefit of the district and the people served by the district.

“Health care facilities,” as used in this subdivision, means those facilities defined in subdivision (b) of Section 32000.1 and specifically includes freestanding chemical dependency recovery units. “Health facilities,” as used in this subdivision, may also include those facilities defined in subdivision (d) of Section 15432 of the Government Code.

(k) To do any and all other acts and things necessary to carry out this division.

(l) To acquire, maintain, and operate ambulances or ambulance services within and without the district.

(m) To establish, maintain, and operate, or provide assistance in the operation of, free clinics, diagnostic and testing centers, health education programs, wellness and prevention programs, rehabilitation, aftercare, and any other health care services provider, groups, and organizations that are necessary for the maintenance of good physical and mental health in the communities served by the district.

(n) To establish and operate in cooperation with its medical staff a coinsurance plan between the hospital district and the members of its attending medical staff.

(o) To establish, maintain, and carry on its activities through one or more corporations, joint ventures, or partnerships for the benefit of the health care district.

(p) (1) To transfer, at fair market value, any part of its assets to one or more corporations to operate and maintain the assets. A transfer pursuant to this paragraph shall be deemed to be at fair market value if an independent consultant, with expertise in methods of appraisal and valuation and in accordance with applicable governmental and industry standards for appraisal and valuation, determines that fair and reasonable consideration is to be received by the district for the transferred district assets. Before the district transfers, pursuant to this paragraph, 50 percent or more of the district’s assets to one or more corporations, in sum or by increment, the elected board shall, by resolution, submit to the voters of the district a measure proposing the transfer. The measure shall be placed on the ballot of a special election held upon the request of the district or the ballot of the next regularly scheduled election occurring at least 88 days after the resolution of the board. If a majority of the voters voting on the measure vote in its favor, the transfer shall be approved. The campaign disclosure requirements applicable to local measures provided under Chapter 4 (commencing with Section 84100) of Title 9 of the Government Code shall apply to this election.

(2) To transfer, for the benefit of the communities served by the district, in the absence of adequate consideration, any part of the assets of the district, including, without limitation, real property, equipment, and other fixed assets, current assets, and cash, relating to the operation of the district’s health care facilities to one or more nonprofit corporations to operate and maintain the assets.

(A) A transfer of 50 percent or more of the district’s assets, in sum or by increment, pursuant to this paragraph shall be deemed to be for the benefit of the communities served by the district only if all of the following occur:

(i) The transfer agreement and all arrangements necessary thereto are fully discussed in advance of the district board decision to transfer the assets of the district in at least five properly noticed open and public meetings in compliance with Section 32106 and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(ii) The transfer agreement provides that the hospital district shall approve all initial board members of the nonprofit corporation and any subsequent board members as may be specified in the transfer agreement.

(iii) The transfer agreement provides that all assets transferred to the nonprofit corporation, and all assets accumulated by the corporation during the term of the transfer agreement arising out of, or from, the operation of the transferred assets, are to be transferred back to the district upon termination of the transfer agreement, including any extension of the transfer agreement.

(iv) The transfer agreement commits the nonprofit corporation to operate and maintain the district’s health care facilities and its assets for the benefit of the communities served by the district.

(v) The transfer agreement requires that any funds received from the district at the outset of the agreement or any time thereafter during the term of the agreement be used only to reduce district indebtedness, to acquire needed equipment for the district health care facilities, to operate, maintain, and make needed capital improvements to the district’s health care facilities, to provide supplemental health care services or facilities for the communities served by the district, or to conduct other activities that would further a valid public purpose if undertaken directly by the district.

(vi) The transfer agreement includes the appraised fair market value, from an independent consultant with expertise in methods of appraisal and valuation and in accordance with applicable governmental and industry standards for appraisal and valuation, of any asset transferred pursuant to this paragraph.

(vii) The appraisal that is used to determine the fair market value that is included within the transfer agreement is performed within the six months preceding the date on which the district approves the transfer agreement.

(B) A transfer of 10 percent or more but less than 50 percent of the district’s assets, in sum or by increment, pursuant to this paragraph shall be deemed to be for the benefit of the communities served by the district only if both of the following occur:

(i) The transfer agreement and all arrangements necessary thereto are fully discussed in advance of the district board decision to transfer the assets of the district in at least two properly noticed open and public meetings in compliance with Section 32106 and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(ii) The transfer agreement meets all of the requirements of clauses (iii) to (v), inclusive, of subparagraph (A).

(C) Before the district transfers, pursuant to this paragraph, 50 percent or more of the district’s assets to one or more nonprofit corporations, in sum or by increment, the elected board shall, by resolution, submit to the voters of the district a measure proposing the transfer. The resolution shall identify the asset proposed to be transferred, its appraised fair market value, and the full consideration that the district is to receive in exchange for the transfer. The appraisal shall be performed by an independent consultant with expertise in methods of appraisal and valuation and in accordance with applicable governmental and industry standards for appraisal and valuation within the six months preceding the date on which the district approves the resolution. The measure shall be placed on the ballot of a special election held upon the request of the district or the ballot of the next regularly scheduled election occurring at least 88 days after the resolution of the board. If a majority of the voters voting on the measure vote in its favor, the transfer shall be approved. The campaign disclosure requirements applicable to local measures provided under Chapter 4 (commencing with Section 84100) of Title 9 of the Government Code shall apply to this election.

(D) Notwithstanding the other provisions of this paragraph, a hospital district shall not transfer any portion of its assets to a private nonprofit organization that is owned or controlled by a religious creed, church, or sectarian denomination in the absence of adequate consideration.

(3) If the district board has previously transferred less than 50 percent of the district’s assets pursuant to this subdivision, before any additional assets are transferred, the board shall hold a public hearing and shall make a public determination that the additional assets to be transferred will not, in combination with any assets previously transferred, equal 50 percent or more of the total assets of the district.

(4) The amendments to this subdivision made during the 1991–92 Regular Session, the amendments made to this subdivision and to Section 32126 made during the 1993–94 Regular Session, and the amendments made to this subdivision during the 2011–12 Regular Session, shall only apply to transfers made on or after the effective dates of the acts amending this subdivision. The amendments to this subdivision made during those sessions shall not apply to either of the following:

(A) A district that has discussed and adopted a board resolution prior to September 1, 1992, that authorizes the development of a business plan for an integrated delivery system.

(B) A lease agreement, transfer agreement, or both between a district and a nonprofit corporation that were in full force and effect as of September 1, 1992, for as long as that lease agreement, transfer agreement, or both remain in full force and effect.

(5) Notwithstanding paragraph (4), if substantial amendments are proposed to be made to a transfer agreement described in subparagraph (A) or (B) of paragraph (4), the amendments shall be fully discussed in advance of the district board’s decision to adopt the amendments in at least two properly noticed open and public meetings in compliance with Section 32106 and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(6) Notwithstanding paragraphs (4) and (5), a transfer agreement described in subparagraph (A) or (B) of paragraph (4) that provided for the transfer of less than 50 percent of a district’s assets shall be subject to the requirements of this subdivision when subsequent amendments to that transfer agreement would result in the transfer, in sum or by increment, of 50 percent or more of a district’s assets to the nonprofit corporation.

(7) For purposes of this subdivision, a “transfer” means the transfer of ownership of the assets of a district. A lease of the real property or the tangible personal property of a district shall not be subject to this subdivision except as specified in Section 32121.4 and as required under Section 32126.

(8) Districts that request a special election pursuant to paragraph (1) or (2) shall reimburse counties for the costs of that special election as prescribed pursuant to Section 10520 of the Elections Code.

(9) (A) Nothing in this section, including subdivision (j), shall be construed to permit a local district to obtain or be issued a single consolidated license to operate a separate physical plant as a skilled nursing facility or an intermediate care facility that is not located within the boundaries of the district.

(B) Notwithstanding subparagraph (A), Eastern Plumas Health Care District may obtain and be issued a single consolidated license to operate a separate physical plant as a skilled nursing facility or an intermediate care facility that is located on the campus of the Sierra Valley District Hospital. This subparagraph shall have no application to any other district and is intended only to address the urgent need to preserve skilled nursing or intermediate care services within the rural County of Sierra.

(C) Subparagraph (B) shall only remain operative until the Sierra Valley District Hospital is annexed by the Eastern Plumas Health Care District. In no event shall the Eastern Plumas Health Care District increase the number of licensed beds at the Sierra Valley District Hospital during the operative period of subparagraph (B).

(10) A transfer of any of the assets of a district to one or more nonprofit corporations to operate and maintain the assets shall not be required to meet paragraphs (1) to (9), inclusive, of this subdivision if all of the following conditions apply at the time of the transfer:

(A) The district has entered into a loan that is insured by the State of California under Chapter 1 (commencing with Section 129000) of Part 6 of Division 107.

(B) The district is in default of its loan obligations, as determined by the Office of Statewide Health Planning and Development.

(C) The Office of Statewide Health Planning and Development and the district, in their best judgment, agree that the transfer of some or all of the assets of the district to a nonprofit corporation or corporations is necessary to cure the default, and will obviate the need for foreclosure. This cure of default provision shall be applicable prior to the office foreclosing on district hospital assets. After the office has foreclosed on district hospital assets, or otherwise taken possession in accordance with law, the office may exercise all of its powers to deal with and dispose of hospital property.

(D) The transfer and all arrangements necessary thereto are discussed in advance of the transfer in at least one properly noticed open and public meeting in compliance with Section 32106 and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code). The meeting referred to in this paragraph shall be noticed and held within 90 days of notice in writing to the district by the office of an event of default. If the meeting is not held within this 90-day period, the district shall be deemed to have waived this requirement to have a meeting.

(11) If a transfer under paragraph (10) is a lease, the lease shall provide that the assets shall revert to the district at the conclusion of the leasehold interest. If the transfer is a sale, the proceeds shall be used first to retire the obligation insured by the office, then to retire any other debts of the district. After providing for debts, any remaining funds shall revert to the district.

(12) A health care district shall report to the Attorney General, within 30 days of any transfer of district assets to one or more nonprofit or for-profit corporations, the type of transaction and the entity to whom the assets were transferred or leased.

(q) To contract for bond insurance, letters of credit, remarketing services, and other forms of credit enhancement and liquidity support for its bonds, notes, and other indebtedness and to enter into reimbursement agreements, monitoring agreements, remarketing agreements, and similar ancillary contracts in connection therewith.

(r) To establish, maintain, operate, participate in, or manage capitated health care service plans, health maintenance organizations, preferred provider organizations, and other managed health care systems and programs properly licensed by the Department of Insurance or the Department of Managed Care, at any location within or without the district for the benefit of residents of communities served by the district. However, that activity shall not be deemed to result in, or constitute, the giving or lending of the district’s credit, assets, surpluses, cash, or tangible goods to, or in aid of, any person, association, or corporation in violation of Section 6 of Article XVI of the California Constitution.

Nothing in this section shall be construed to authorize activities that corporations and other artificial legal entities are prohibited from conducting by Section 2400 of the Business and Professions Code.

Any agreement to provide health care coverage that is a health care service plan, as defined in subdivision (f) of Section 1345, shall be subject to Chapter 2.2 (commencing with Section 1340) of Division 2, unless exempted pursuant to Section 1343 or 1349.2.

A district shall not provide health care coverage for any employee of an employer operating within the communities served by the district, unless the Legislature specifically authorizes, or has authorized in this section or elsewhere, the coverage.

Nothing in this section shall be construed to authorize any district to contribute its facilities to any joint venture that could result in transfer of the facilities from district ownership.

(s) To provide health care coverage to members of the district’s medical staff, employees of the medical staff members, and the dependents of both groups, on a self-pay basis.

(Amended by Stats. 2012, Ch. 684, Sec. 1. Effective January 1, 2013.)



32121.1

By resolution, the board of directors of a local hospital district may delegate to its administrator the power to employ (subject to the pleasure of the board of directors), and discharge, such subordinate officers and employees as are necessary for the purpose of carrying on the normal functions of any hospital operated by the district.

(Added by Stats. 1957, Ch. 640.)



32121.2

Except as provided in this section, by resolution, the board of directors of a local hospital district may authorize the disposition of any surplus property of the district at fair market value by any method determined appropriate by the board.

The board of directors of a local hospital district may donate or sell, at less than fair market value, any surplus property to another local hospital district in California.

(Amended by Stats. 1982, Ch. 1513, Sec. 7.)



32121.3

(a)  Notwithstanding any other provision of law, a hospital district, or any affiliated nonprofit corporation upon a finding by the board of directors of the district that it will be in the best interests of the public health of the communities served by the district and in order to obtain a licensed physician and surgeon to practice in the communities served by the district, may do any of the following:

(1)  Guarantee to a physician and surgeon a minimum income for a period of no more than three years from the opening of the physician and surgeon’s practice.

(2)  Guarantee purchases of necessary equipment by the physician and surgeon.

(3)  Provide reduced rental rates of office space in any building owned or leased by the district or any of its affiliated entities, or subsidize rental payments for office space in any other buildings, for a term of no more than three years.

(4)  Provide other incentives to a physician and surgeon in exchange for consideration and upon terms and conditions the hospital district’s board of directors deems reasonable and appropriate.

(b)  Any provision in a contract between a physician and surgeon and a hospital district or affiliated nonprofit corporation is void which does any of the following:

(1)  Imposes as a condition any requirement that the patients of the physician and surgeon, or a quota of the patients of the physician and surgeon, only be admitted to a specified hospital.

(2)  Restricts the physician and surgeon from establishing staff privileges at, referring patients to, or generating business for another entity.

(3)  Provides payment or other consideration to the physician and surgeon for the physician and surgeon’s referral of patients to the district hospital or an affiliated nonprofit corporation.

(c)  Contracts between a physician and surgeon and a hospital district or affiliated nonprofit corporation that provide an inducement for the physician and surgeon to practice in the community served by the district hospital shall contain both of the following:

(1)  A provision which requires the inducement to be repaid with interest if the inducement is repayable.

(2)  A provision which states that no payment or other consideration shall be made for the referral of patients to the district hospital or an affiliated nonprofit corporation.

(d)  To the extent that this section conflicts with Section 650 of the Business and Professions Code, Section 650 of the Business and Professions Code shall supersede this section.

(e)  The Legislature finds that this section is necessary to assist district hospitals to attract qualified physicians and surgeons to practice in the communities served by these hospitals, and that the health and welfare of the residents in these communities require these provisions.

(Amended by Stats. 1992, Ch. 1358, Sec. 4. Effective January 1, 1993.)



32121.4

Notwithstanding any other provision of law, a hospital district or any affiliated nonprofit corporation, upon a finding by the board of directors of the district that it will be in the best interests of the district to provide additional diversification of facilities, may lease and operate the realty, facilities, and business of another hospital district in California, or create a leasehold interest in its own realty, improvements, and business in favor of another hospital district, if all of the following apply:

(a)  That the lease when taken together with any extensions of the lease shall not exceed a total of 30 years.

(b)  That the lessee district shall not finance any capital improvements through the use of the lessor district’s credit.

(c)  That the lessor district shall have successfully completed any feasibility studies required by its board of directors as will reasonably ensure that the lessor hospital’s financial stability will not be endangered by the lease transaction.

(d)  Nothing in this section shall be construed to impair or limit the authority of the California Medical Assistance Commission to contract for the provision of inpatient hospital services under the Medi-Cal program with local hospital district hospitals as sole distinct entities, even though one or more hospital districts may have entered into leasehold or joint-venture arrangements.

Any lease made pursuant to this section to one or more nonprofit corporations affiliated with a district, that is part of or contingent upon a transfer of 50 percent or more of the district’s assets, in sum or by increment, to the affiliated nonprofit corporation shall be subject to the requirements of subdivision (p) of Section 32121.

(Amended by Stats. 1993, Ch. 698, Sec. 2. Effective October 4, 1993.)



32121.5

(a) Notwithstanding any other provision of this division, a health care district may enter into a contract of employment with a hospital administrator, including a hospital administrator who is designated as chief executive officer, the duration of which shall not exceed four years, but which may periodically be renewed for a term of not more than four years.

(b) A contract entered into, or renewed, on or after January 1, 2014, shall not authorize retirement plan benefits to be paid to a hospital administrator, including a hospital administrator who is designated as chief executive officer, prior to his or her retirement.

(Amended by Stats. 2013, Ch. 92, Sec. 1. Effective January 1, 2014.)



32121.6

If a health care district enters into a written employment agreement with a hospital administrator, including a hospital administrator who is designated as a chief executive officer, the written employment agreement shall include all material terms and conditions agreed to between the district and the hospital administrator regarding compensation, deferred compensation, retirement benefits, severance or continuing compensation after termination of the agreement, vacation pay and other paid time off for illness or personal reasons, and other employment benefits that differ from those available to other full-time employees.

(Added by Stats. 2012, Ch. 322, Sec. 1. Effective January 1, 2013.)



32121.7

Notwithstanding any other provision of law, the transfer of assets by El Camino Hospital, a California nonprofit public benefit corporation (“El Camino Hospital-Corporation”) that owns and operates El Camino Hospital, located in the City of Mountain View, pursuant to a transfer and ground lease from the El Camino Hospital District pursuant to subdivision (p) of Section 32121, is subject to this section.

(a)  Before El Camino Hospital-Corporation transfers 50 percent or more of its assets, at fair market value, to one or more corporations, trusts, associations, partnerships, limited liability companies, or other entities or persons, in sum or by increment, the Board of Directors of El Camino Hospital District shall, by resolution, submit to the voters of the El Camino Hospital District a measure proposing the transfer. The measure shall be placed on the ballot of the special election held upon the request of the El Camino Hospital District or the ballot of the next regularly scheduled election occurring at least 88 days after the resolution of the Board of El Camino Hospital District. If a majority of the voters voting on the measure vote in favor, the transfer shall be approved. The campaign disclosure requirements applicable to local measures provided under Chapter 4 (commencing with Section 84100) of Title 9 of the Government Code shall apply to this election.

(b)  El Camino Hospital-Corporation may transfer, for the benefit of the community served by the El Camino Hospital District, in the absence of adequate consideration, any part of the assets of El Camino Hospital-Corporation, including without limitation, the El Camino Hospital, the real property, equipment and other fixed assets, current assets, and cash, relating to the operation of El Camino Hospital to one or more nonprofit corporations, trusts, or associations to operate and maintain the assets.

(1)  Any transfer of 50 percent or more of El Camino Hospital-Corporation’s assets in sum or by increment, pursuant to this subdivision shall be deemed to be for the benefit of the community served by the El Camino Hospital District only if all of the following occur:

(A)  The transfer agreement and all arrangements necessary thereto are approved by the Board of Directors of El Camino Hospital District, and the agreement and arrangements are fully discussed in advance of the board’s decision to transfer the assets of El Camino Hospital-Corporation, in at least five properly noticed open and public meetings of the Board of Directors of El Camino Hospital District in compliance with Section 32106 and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(B)  The transfer agreement provides that the El Camino Hospital District shall approve all initial board members of the nonprofit corporation, trust, or association, and any subsequent board members as may be specified in the transfer agreement.

(C)  The transfer agreement provides that all assets transferred to the nonprofit corporation, trust, or association, and all assets accumulated by the nonprofit corporation, trust, or association during the term of the transfer agreement arising out of or from the operation of the transferred assets shall be transferred back to the El Camino Hospital District upon termination of the transfer agreement, including any extension of the transfer agreement.

(D)  The transfer agreement commits the nonprofit corporation, trust, or association to operate and maintain the assets of El Camino Hospital-Corporation for the benefit of the community served by the El Camino Hospital District.

(E)  The transfer agreement requires that any funds received from the El Camino Hospital-Corporation at the outset of the agreement or any time thereafter during the term of the agreement be used only to reduce the El Camino Hospital-Corporation indebtedness, to acquire needed equipment for the El Camino Hospital-Corporation health care facilities, to operate, maintain, and make needed capital improvements to those health care facilities, to provide supplemental health care services or facilities for the communities served by the El Camino Hospital District, or to conduct other activities that would further a valid public purpose if undertaken directly by the El Camino Hospital District.

(2)  A transfer of 33 percent or more but less than 50 percent of the El Camino Hospital-Corporation’s assets, in sum or by increment, pursuant to this subdivision shall be deemed to be for the benefit of the communities served by the El Camino Hospital District only if both of the following occur:

(A)  The transfer agreement and all arrangements necessary thereto are approved by the Board of Directors of El Camino Hospital District and the agreement and arrangements are fully discussed in advance of the board’s decision to transfer the assets of El Camino Hospital-Corporation in at least two properly noticed open and public meetings of the Board of Directors of El Camino Hospital District in compliance with Section 32106 and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(B)  The transfer agreement meets all of the requirements of subparagraphs (B) to (E), inclusive, of paragraph (1).

(3)  A transfer of 10 percent or more but less than 33 percent of the El Camino Hospital-Corporation’s assets, in sum or by increment, pursuant to this subdivision shall be deemed to be for the benefit of the communities served by the El Camino Hospital District only if both of the following occur:

(A)  The transfer agreement and all arrangements necessary thereto are approved by the Board of Directors of El Camino Hospital District and the agreement and arrangements are fully discussed in advance of the board’s decision to transfer the assets of El Camino Hospital-Corporation in at least two properly noticed open and public meetings of the Board of Directors of El Camino Hospital District in compliance with Section 32106 and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(B)  The transfer agreement meets all of the requirements of subparagraphs (C) to (E), inclusive, of paragraph (1).

(4)  Before El Camino Hospital-Corporation transfers, pursuant to this subdivision, 50 percent or more of its assets to one or more nonprofit corporations, trusts, or associations, in sum or by increment, the Board of Directors of El Camino Hospital District shall, by resolution, submit to the voters of the El Camino Hospital District a measure proposing the transfer. The measure shall be placed on the ballot of a special election held upon the request of El Camino Hospital District or the ballot of the next regularly scheduled election occurring at least 88 days after the resolution of the El Camino Hospital District. If a majority of the voters voting on the measure vote in its favor, the transfer shall be approved. The campaign disclosure requirements applicable to local measures provided under Chapter 4 (commencing with Section 84100) of Title 9 of the Government Code shall apply to this election.

(5)  Notwithstanding any other provision of this subdivision, El Camino Hospital-Corporation shall not transfer any portion of its assets to a private nonprofit corporation, trust, or association that is owned or controlled by a religious creed, church, or sectarian denomination in the absence of adequate consideration.

(c)  If the El Camino Hospital-Corporation board has previously transferred less than 50 percent of its assets pursuant to this subdivision, before any additional assets are transferred, the board shall hold a public hearing and shall make a public determination that the additional assets to be transferred will not, in combination with any assets previously transferred, equal 50 percent or more of the total assets.

(d)  For purposes of this section, a “transfer” means the transfer of ownership of the assets of El Camino Hospital-Corporation. A lease of the real property or the tangible personal property of El Camino Hospital District shall not be subject to this section except as required under Section 32121.4 or Section 32121.8.

(e)  If El Camino Hospital District requests a special election pursuant to subdivision (a) or (b) it shall reimburse counties for the costs of that special election as prescribed pursuant to Section 10520 of the Elections Code.

(f)  The limitations set forth in subdivisions (a) and (b) shall not apply to any transfers, sales, leases, or other assignments of assets from El Camino Hospital-Corporation to El Camino Hospital District or entities controlled by El Camino Hospital District, provided that in the case of a transfer to an entity controlled by El Camino Hospital District, that entity shall continue to be governed by this section, imposing the same requirements on such entity as are imposed on El Camino Hospital-Corporation.

(g)  Nothing in this section shall limit, modify, or otherwise alter the requirements imposed on El Camino Hospital-Corporation as a nonprofit corporation under the Corporations Code, including Attorney General notice and consent requirements if applicable.

(Amended by Stats. 2000, Ch. 135, Sec. 96. Effective January 1, 2001.)



32121.8

The El Camino Hospital-Corporation may provide for the operation and maintenance through tenants of the whole or any part of the El Camino Hospital, and for that purpose may enter into any lease agreement that it believes will best serve the interest of the El Camino Hospital District. A lease entered into with one or more corporations, partnerships, limited liability companies or other entities or persons for the operation of 50 percent or more of the El Camino Hospital, or that is part of or contingent upon a transfer of 50 percent or more of the El Camino Hospital-Corporation’s assets, in sum or by increment, as described in Section 32127.7 shall be subject to the requirements of Section 32121.7. Any lease for the operation of El Camino Hospital shall require the tenant or lessee to comply with Section 32128. No lease for the operation of the entire hospital shall run for a term in excess of 30 years. No lease for the operation of less than the entire hospital shall run for a term in excess of 10 years.

(Added by Stats. 1999, Ch. 151, Sec. 2. Effective January 1, 2000.)



32121.9

A district that leases or transfers its assets to a corporation pursuant to this division, including, but not limited to, subdivision (p) of Section 32121 or Section 32126, shall act as an advocate for the community to the operating corporation. The district shall annually report to the community on the progress made in meeting the community’s health needs.

(Added by Stats. 2000, Ch. 798, Sec. 3. Effective September 28, 2000.)



32122

The board of directors may purchase all necessary surgical instruments and hospital equipment and equipment for nurses’ homes and all other property necessary for equipping a hospital and nurses’ home.

(Added by Stats. 1945, Ch. 932.)



32123

The board of directors may purchase such real property, and erect or rent and equip such buildings or building, room or rooms as may be necessary for the hospital.

(Added by Stats. 1945, Ch. 932.)



32124

The board of directors may establish a nurses’ training school in connection with the hospital, prescribe a course of study for such training and after the completion of the course, provide for the issuance of diplomas to graduate nurses.

(Added by Stats. 1945, Ch. 932.)



32125

(a)  The board of directors shall be responsible for the operation of all health care facilities owned or leased by the district, according to the best interests of the public health and shall make and enforce all rules, regulations and bylaws necessary for the administration, government, protection and maintenance of health care facilities under their management and all property belonging thereto and may prescribe the terms upon which patients may be admitted thereto. Minimum standards of operation as prescribed in this article shall be established and enforced by the board of directors.

(b)  A district shall not contract to care for indigent county patients at below the cost for care. In setting the rates the board shall, insofar as possible, establish rates as will permit the district health care facilities to be operated upon a self-supporting basis. The board may establish different rates for residents of the district than for persons who do not reside within the district.

(c)  Notwithstanding any other provision of law, unless prohibited from doing so by action of the board of directors, the chief executive officer may establish a task force to assist the chief executive officer in operating the district’s facilities. The chief executive officer shall, if required to do so by action of the board, select task force members from individuals nominated by the board. Once established, the task force may be dissolved by action of the chief executive officer or the board. Any action by the board under this subdivision shall require four votes from a board on which there are five members or five votes from a board on which there are seven members.

(Amended by Stats. 1994, Ch. 696, Sec. 8. Effective January 1, 1995.)



32126

(a) The board of directors may provide for the operation and maintenance through tenants of the whole or any part of any hospital acquired or constructed by it pursuant to this division, and for that purpose may enter into any lease agreement that it believes will best serve the interest of the district. A lease entered into with one or more corporations for the operation of 50 percent or more of the district’s hospital, or that is part of, or contingent upon, a transfer of 50 percent or more of the district’s assets, in sum or by increment, as described in subdivision (p) of Section 32121, shall be subject to the requirements of subdivision (p) of Section 32121. Any lease for the operation of any hospital shall require the tenant or lessee to conform to, and abide by, Section 32128. No lease for the operation of an entire hospital shall run for a term in excess of 30 years. No lease for the operation of less than an entire hospital shall run for a term in excess of 10 years.

(b) Notwithstanding any other provision of law, a sublease, an assignment of an existing lease, or the release of a tenant or lessee from obligations under an existing lease in connection with an assignment of an existing lease shall not be subject to the requirements of subdivision (p) of Section 32121 so long as all of the following conditions are met:

(1) The sublease or assignment of the existing lease otherwise remains in compliance with subdivision (a).

(2) The district board determines that the total consideration that the district shall receive following the assignment or sublease, or as a result thereof, taking into account all monetary and other tangible and intangible consideration to be received by the district including, without limitation, all benefits to the communities served by the district, is no less than the total consideration that the district would have received under the existing lease.

(3) The existing lease was entered into on or before July 1, 1984, upon approval of the board of directors following solicitation and review of no less than five offers from prospective tenants.

(4) If substantial amendments are made to an existing lease in connection with the sublease or assignment of that existing lease, the amendments shall be fully discussed in advance of the district board’s decision to adopt the amendments in at least two properly noticed open and public meetings in compliance with Section 32106 and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(c) A health care district shall report to the Attorney General, within 30 days of any lease of district assets to one or more corporations, the type of transaction and the entity to whom the assets were leased.

(Amended (as amended by Stats. 2005, Ch. 194, Sec. 4) by Stats. 2010, Ch. 699, Sec. 25.6. Effective January 1, 2011.)



32126.3

Notwithstanding any provision of law to the contrary, the lease in existence immediately preceding January 1, 2006, between the Grossmont Healthcare District and the Grossmont Hospital Corporation that was entered into on May 29, 1991, may be renegotiated or extended for up to an additional 30-year term. The renegotiations or extension shall be presented to, and approved by a majority of, the voters of the district.

(Added by Stats. 2005, Ch. 195, Sec. 1. Effective January 1, 2006.)



32126.5

(a)  The board of directors of a hospital district or any affiliated nonprofit corporation may do any of the following when it determines that the action is necessary for the provision of adequate health services to communities served by the district:

(1)  Enter into contracts with health provider groups, community service groups, independent physicians and surgeons, and independent podiatrists, for the provision of health services.

(2)  Provide assistance or make grants to nonprofit provider groups and clinics already functioning in the community.

(3)  Finance experiments with new methods of providing adequate health care.

(b)  Nothing in this section shall authorize activities which corporations and other artificial legal entities are prohibited from conducting by Section 2400 of the Business and Professions Code.

(Amended by Stats. 1992, Ch. 981, Sec. 4. Effective January 1, 1993.)



32127

The hospital district shall establish its own treasury and shall appoint a treasurer charged with the safekeeping and disbursal of the funds in the treasury of the district. The board of directors shall fix the amount of the bond to be given by such treasurer and shall provide for the payment of the premium therefor out of the maintenance and operation fund.

All moneys derived from that portion, if any, of the annual tax or assessment levied for capital outlay purposes shall be placed in the capital outlay fund. Any moneys derived from a special tax or assessment levied under Article 3 of Chapter 3 hereof shall be placed in a special assessment fund and shall be used exclusively for the purposes for which such special tax or assessment was voted.

All moneys derived from the regular annual tax or assessment provided in Article 1, Chapter 3 hereof, except any part thereof levied for capital outlay purposes, shall be placed in the maintenance and operation fund. All receipts and revenues of any kind from the operation of the hospital shall be paid daily into the treasury of said district and placed in the maintenance and operation fund. Moneys in the maintenance and operation fund may be expended for any of the purposes of the district; provided, however, that no such moneys may be expended for new construction of additional patient bed capacity other than as authorized by Section 32221 hereof. Whenever it appears that the sum in the bond interest and sinking fund will be insufficient to pay the interest or principal of bonds next coming due and payable therefrom, a sum sufficient to pay such principal and interest shall be transferred by the board of directors from the maintenance and operation fund to said bond interest and sinking fund.

Except as to principal and interest of bonds, moneys in the treasury of the district shall be paid out by the treasurer, or such other officer or officers of the district, including the administrator, as may be authorized by the board. The treasurer shall keep such order as his voucher and shall keep accounts of all receipts into the district treasury and all disbursements therefrom.

Where bonds of the district are payable at the office of the district, all receipts from taxes levied to pay the principal and interest of such bonds shall be paid into the treasury of the district, and the treasurer of the district shall pay therefrom the principal and interest of such bonds.

Where bonds of the district are payable at the office of the county treasurer of the organizing county, at the option of the holder, or otherwise, all receipts from taxes levied to pay principal and interest of such bonds shall be paid into the treasury of the organizing county and shall be placed by the county treasurer in the bond interest and sinking fund of the district, and he shall pay the principal and interest of such bonds therefrom and shall keep an account of all moneys received into and paid out of said fund.

Any moneys in the treasury of the district and any moneys of the district in the bond interest and sinking fund of the district in the treasury of the organizing county may be deposited in accordance with the provisions of the general laws of the State of California governing the deposit of public moneys of cities or counties in such bank or banks in the State of California as may be authorized to receive deposits of public funds, in the same manner and upon the same security as public moneys of cities and counties are deposited in such banks, and with like force and effect. The board of directors of the district are authorized to create a revolving fund which fund shall not exceed the sum of 10 percent of the estimated annual expenditures of the district at any one time and which shall be used for the purpose of paying the interim expenses of the operation of any hospital within the district without the necessity of a written order signed by the president and countersigned by the secretary as provided herein. The treasurer is authorized to deposit said fund in such bank or banks in the county as may be authorized to receive deposits of public funds in the same manner and upon the same security as public moneys of cities and counties are deposited in such banks and with like force and effect, and shall be subject to withdrawal upon the signature of the treasurer, or such other official of the district as may be authorized by the board of directors, for the use and purpose provided for herein.

(Amended by Stats. 1977, Ch. 775.)



32127.1

Notwithstanding any other provision of law, the board of directors of any district which is licensed to have 85 beds and located within a county of 2,000,000 or more population, as determined by the 1950 census, may, without establishing a fund for capital outlays and without the approval of the district electors, use all or any funds in the possession of, or held by, the district on the effective date of the amendment made to this section at the 1967 Regular Session which were derived from previous tax levies, for the acquisition of additional patient bed capacity by lease or purchase of any hospital buildings or facilities or for new construction of additional patient bed capacity for an existing hospital.

(Amended by Stats. 1967, Ch. 102.)



32127.2

Exclusively for the purpose of securing state insurance of financing for the construction of new health facilities, the expansion, modernization, renovation, remodeling and alteration of existing health facilities, and the initial equipping of any such health facilities under Chapter 1 (commencing with Section 129000) of Part 6 of Division 107, and notwithstanding any provision of this division or any other provision or holding of law, the board of directors of any district may (a) borrow money or credit, or issue bonds, as well as by the financing methods specified in this division, and (b) execute in favor of the state first mortgages, first deeds of trust, and other necessary security interests as the Office of Statewide Health Planning and Development may reasonably require in respect to a health facility project property as security for the insurance. No payments of principal, interest, insurance premium and inspection fees, and all other costs of state-insured loans obtained under the authorization of this section shall be made from funds derived from the district’s power to tax. It is hereby declared that the authorizations for the executing of the mortgages, deeds of trust and other necessary security agreements by the board and for the enforcement of the state’s rights thereunder is in the public interest in order to preserve and promote the health, welfare, and safety of the people of this state by providing, without cost to the state, a state insurance program for health facility construction loans in order to stimulate the flow of private capital into health facilities construction to enable the rational meeting of the critical need for new, expanded and modernized public health facilities.

(Amended by Stats. 1996, Ch. 1023, Sec. 296. Effective September 29, 1996.)



32127.3

(a) Exclusively for the purpose of securing federal mortgage insurance, federal loans, federal loans or grants or guaranteed loans issued pursuant to the federal Consolidated Farm and Rural Development Act (7 U.S.C. Sec. 1921, et seq.), as amended by Public Law 109-171 on February 8, 2006, or federally insured loans issued pursuant to the National Housing Act (12 U.S.C. Secs. 1715w and 1715z-7) for financing or refinancing the construction of new health facilities, the expansion, modernization, renovation, remodeling, or alteration of existing health facilities, and the initial equipping of those health facilities under the federal mortgage insurance programs as are now or may hereafter become available to a local hospital district, and notwithstanding any provision of this division, or any other provision or holding of law, the board of directors of any district may do either or both of the following:

(1) Borrow money or issue bonds, in addition to other financing methods authorized under this division.

(2) Execute, in favor of the United States, appropriate federal agency, or federally designated mortgagor, first mortgages, first deeds of trust, or other necessary security interests as the federal government may reasonably require with respect to a health facility project property as security for that insurance.

(b) No payments of principal, interest, insurance premiums and inspection fees, and all other costs of financing obtained as authorized by this section shall be made from funds derived from the district’s power to tax.

(c) The Legislature hereby determines and declares that the authorizations for executing the mortgages, deeds of trust, or other necessary security agreements by the board and for the enforcement of the federal government’s rights thereunder are in the public interest in order to preserve and promote the health, welfare, and safety of the people of the state by providing, without cost to the state, a federal mortgage insurance program for health facility construction loans in order to stimulate the flow of private capital into health facilities construction to enable the critical need for new, expanded, and modernized public health facilities to be met.

(d) The Legislature further determines and declares that the United States, appropriate federal agency, or federally designated mortgagor named as beneficiary of any first mortgage or other security interest delivered as authorized by this section is not a private person or body within the meaning of Section 11 of Article XI of the California Constitution.

(Amended by Stats. 2010, Ch. 46, Sec. 1. Effective January 1, 2011.)



32127.5

(a)  Upon the adoption of a resolution of the board of directors of the district so providing, all funds on hand in the treasury of the district may, be paid over to the county treasurer of the county in which the district was organized, in which case and from and after the date of the adoption of such resolution the functions of the district treasurer shall be performed by the county treasurer. Except as to principal and interest of bonds, moneys in the treasury of the district shall be paid out by the county treasurer for purposes of the district upon warrants issued by the county auditor on orders signed by the president of the district and countersigned by the secretary of the district.

(b)  At any time, the district board may, by resolution, reestablish the office of district treasurer and, upon receipt of a copy of such resolution, notwithstanding any other provision of law, the county treasurer shall transfer all funds of the district to the district treasurer.

(Amended by Stats. 1970, Ch. 623.)



32128

(a) The rules of the hospital, established by the board of directors pursuant to this article, shall include all of the following:

(1) Provision for the organization of physicians and surgeons, podiatrists, and dentists licensed to practice in this state who are permitted to practice in the hospital into a formal medical staff, with appropriate officers and bylaws and with staff appointments on an annual or biennial basis.

(2) Provision for a procedure for appointment and reappointment of medical staff as provided by the standards of the Joint Commission on Accreditation of Healthcare Organizations.

(3) Provisions that the medical staff shall be self-governing with respect to the professional work performed in the hospital; that the medical staff shall meet in accordance with the minimum requirements of the Joint Commission on Accreditation of Healthcare Organizations; and that the medical records of the patients shall be the basis for such review and analysis.

(4) Provision that accurate and complete medical records be prepared and maintained for all patients.

For purposes of this paragraph medical records include, but are not limited to, identification data, personal and family history, history of present illness, physical examination, special examinations, professional or working diagnoses, treatment, gross and microscopic pathological findings, progress notes, final diagnosis, condition on discharge, and other matters as the medical staff shall determine.

(5) Limitations with respect to the practice of medicine and surgery in the hospital as the board of directors may find to be in the best interests of the public health and welfare, including appropriate provision for proof of ability to respond in damages by applicants for staff membership, as long as no duly licensed physician and surgeon is excluded from staff membership solely because he or she is licensed by the Osteopathic Medical Board of California.

(b) Notwithstanding any other provision of law, the board of directors may indemnify for damages and for costs associated with the legal defense of any nonemployee member of the medical staff when named as a defendant in a civil action directly arising out of opinions rendered, statements made, or actions taken as a necessary part of participation in the medical peer review activities of the district. This provision for indemnification for damages shall not include any award of punitive or exemplary damages against any nonemployee member of the medical staff. If the plaintiff prevails in a claim for punitive or exemplary damages against a nonemployee member of the medical staff, the defendant, at the option of the board of directors of the district, shall be liable to the district for all the costs incurred in providing representation to the defendant.

(c) Notwithstanding subdivision (b) or any other provision of law, a district is authorized to pay that part of a judgment that is for punitive or exemplary damages against a nonemployee member of the medical staff arising out of participation in peer review activities, if the board of directors of the district, in its discretion, finds all of the following:

(1) The judgment is based on opinions rendered, statements made, or actions taken as a necessary part of participation in the medical peer review activities of the district.

(2) At the time of rendering of the opinions, making the statements, or taking the actions giving rise to the liability, the nonemployee member of the medical staff was acting in good faith, without actual malice, and in the apparent best interests of the district.

(3) Payment of the claim or judgment against the nonemployee member staff would be in the best interests of the district.

(d) The rules of the hospital shall, insofar as consistent with this article, be in accord with and contain minimum standards not less than the rules and standards of private or voluntary hospitals. Unless specifically prohibited by law, the board of directors may adopt other rules which could be lawfully adopted by private or voluntary hospitals.

(Amended by Stats. 2006, Ch. 314, Sec. 2. Effective January 1, 2007.)



32128.10

No hospital established by the board of directors pursuant to this article which permits sterilization operations for contraceptive purposes to be performed therein, nor the medical staff of such hospital, shall require the individual upon whom such a sterilization operation is to be performed to meet any special nonmedical qualifications, which are not imposed on individuals seeking other types of operations in the hospital. Such prohibited nonmedical qualifications shall include, but not be limited to, age, marital status, and number of natural children.

Nothing in this section shall prohibit requirements relating to the physical or mental condition of the individual or affect the right of the attending physician to counsel or advise his patient as to whether or not sterilization is appropriate. This section shall not affect existing law with respect to individuals below the age of majority.

(Added by Stats. 1972, Ch. 1425.)



32129

Notwithstanding the provisions of the Medical Practice Act, the board of directors of a hospital district or any affiliated nonprofit corporation may contract with physicians and surgeons, podiatrists, health care provider groups, and nonprofit corporations for the rendering of professional health services on a basis as does not result in any profit or gain to the district from the services so rendered and as allows the board to ensure that fees and charges, if any, are reasonable, fair, and consistent with the basic commitment of the district to provide adequate health care to all residents within its boundaries.

(Amended by Stats. 1992, Ch. 981, Sec. 5. Effective January 1, 1993.)



32129.5

Notwithstanding any other provision of law, the board of directors of a hospital district or any affiliated nonprofit corporation may contract with a physician and surgeon or podiatrist for the rendering of professional services in the hospital, for the purpose of assuring that a physician and surgeon or podiatrist will be on duty in an outpatient emergency department maintained by the hospital, on a basis as does not result in any profit or gain to the district from the professional services of the physician and surgeon. For purposes of this section, the contract with the podiatrist shall be for those services which the podiatrist is licensed to practice pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(Amended by Stats. 1992, Ch. 981, Sec. 6. Effective January 1, 1993.)



32130

A district may borrow money and incur indebtedness in an amount not to exceed 85 percent of all estimated income and revenue for the current fiscal year, including, but not limited to, tax revenues, operating income, and any other miscellaneous income received by the district, from whatever source derived. The money borrowed and indebtedness incurred under this section shall be repaid within the same fiscal year.

(Amended by Stats. 1986, Ch. 1355, Sec. 3.)



32130.1

A district is also authorized, when funds are needed to meet current expenses of maintenance and operation, to borrow money on certificates of indebtedness or other evidence of indebtedness in an amount not to exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of the district, the certificates of indebtedness to run for a period not to exceed five years and to bear interest not to exceed the rate prescribed in Section 53531 of the Government Code.

All certificates of indebtedness or other evidence of indebtedness shall be issued after the adoption by a three-fifths vote of the board of directors of the district of a resolution setting forth the necessity for the borrowing and the amount of the assessed valuation of the district and the amount of funds to be borrowed thereon. All certificates of indebtedness or other evidence of indebtedness shall be offered at public sale by the board of directors of the district after not less than 10 days advertising in a newspaper of general circulation within the district and if no newspaper of general circulation is printed within the district, then in a newspaper of general circulation within the county in which the district is located. Each sale shall be made to the bidder offering the lowest rate of interest or whose bid represents the lowest net cost to the district. However, the rate of interest shall not exceed the rate prescribed in Section 53531 of the Government Code.

The certificates of indebtedness or other evidences of indebtedness shall be signed on behalf of the district by the presiding officer and attested by the secretary of the board of directors of the district. The board of supervisors of the county in which the district lies shall, at the time of fixing the general tax levy, sometimes called the annual assessment or regular annual assessment for the district, and in the manner for the general tax levy provided, levy and collect annually each year until the certificates of indebtedness or other evidences of indebtedness are paid or until there is a sum in the treasury set apart for that purpose sufficient to meet all sums coming due for principal and interest on the certificates of indebtedness or other evidences of indebtedness, tax sufficient to pay the interest on the certificates of indebtedness as the same become due and also, to constitute a sinking fund for the payment of the principal thereof at maturity. The tax shall be in addition to all of the taxes levied for district purposes and shall be placed in a certificate of indebtedness, interest and sinking fund of the district and, until all of the principal of the interest and certificates of indebtedness is paid, the money in the fund shall be used for no other purpose than the payment of the certificates of indebtedness and accruing interest thereon.

(Amended by Stats. 1987, Ch. 405, Sec. 1.)



32130.2

(a)  A district may, by resolution adopted by a majority of the district board, issue negotiable promissory notes to acquire funds for any district purposes subject to the restrictions and requirements imposed by this section. The maturity of the promissory notes shall not be later than 10 years from the date thereof. The total aggregate amount of the notes outstanding at any one time shall not exceed 85 percent of all estimated income and revenue for the current fiscal year, including, but not limited to, tax revenues, operating income, and any other miscellaneous income of the district. Indebtedness incurred pursuant to any other provision of law shall be disregarded in computing the aggregate amount of notes that may be issued pursuant to this section.

(b)  Negotiable promissory notes may be issued pursuant to this section for any capital outlay facility, equipment, or item which has a useful life equal to, or longer than, the term of the notes, as determined by the board of directors.

(c)  The maximum annual interest rate which may be paid on negotiable promissory notes shall at no time exceed the amount authorized under Section 53531 of the Government Code.

(Amended by Stats. 1987, Ch. 405, Sec. 2.)



32130.5

The first board of directors of a district may, within a period of two years from and after the formation of the district, pursuant to a resolution adopted by it for the purpose, borrow money on certificates of indebtedness, promissory notes, or other evidences of indebtedness, in anticipation of the estimated tax revenue for the following fiscal year, to be repaid within two years from the date of borrowing with interest at a rate not to exceed 5 percent per annum, in order to enable the district to meet all of its necessary initial expenses of organization, construction, acquisition, maintenance, and operation. The total amount of money borrowed and indebtedness incurred under this section and Section 32130 during this two-year period shall not exceed 50 percent of the total amount of estimated tax revenue as estimated by the county auditor or auditors of the county or counties in which the district lies for the following fiscal year.

The provisions of Section 32130 are applicable in respect to any indebtedness incurred under this section to the extent that they are consistent with this section.

(Amended by Stats. 1959, Ch. 1080.)



32130.6

Notwithstanding any other provision of law, a district may do any of the following by resolution adopted by a majority of the district board:

(a) (1) Enter into a line of credit with a commercial lender that is secured, in whole or in part, by the accounts receivable or other intangible assets of the district, including anticipated tax revenues, and thereafter borrow funds against the line of credit to be used for any district purpose.

(2) Any money borrowed under this line of credit pursuant to paragraph (1) shall be repaid within five years from each separate borrowing or draw upon the line of credit.

(3) The district may enter into a new and separate line of credit to repay a previous line of credit pursuant to paragraph (1), provided that the district complies with this section in entering into a new line of credit.

(4) Enter into a line of credit with a commercial lender for the sole purpose of consolidating debt incurred by the district prior to January 1, 2010. Debt incurred under this paragraph shall be repaid within 20 years of the consolidation borrowing. The total amount of debt that a district may have outstanding at any one time under this paragraph shall not exceed the amount of two million dollars ($2,000,000).

(b) Enter into capital leases for the purchase by the district of equipment to be used for any district purpose.

(1) The term of any capital lease shall not be longer than 10 years.

(2) The district may secure the purchase of equipment by a capital lease by giving the lender a security interest in the equipment leased under the capital lease.

(c) Enter into lease-purchase agreements for the purchase by the district of real property, buildings, and facilities to be used for any district purpose. The term of any lease-purchase agreement shall not exceed 10 years.

(d) Nothing in this section shall provide the district with the authority to increase taxes in order to repay a line of credit established pursuant to subdivision (a) unless the tax is passed pursuant to Article 4.6 (commencing with Section 53750) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2010, Ch. 70, Sec. 1. Effective July 9, 2010.)



32131

The board of directors may maintain membership in any local, state or national group or association organized and operated for the promotion of the public health and welfare or the advancement of the efficiency of hospital administration, and in connection therewith pay dues and fees thereto.

(Added by Stats. 1951, Ch. 277.)



32132

(a)  Except as otherwise provided in this section, or in Chapter 3.2 (commencing with Section 4217.10) of Division 5 of Title 1 of the Government Code, the board of directors shall let any contract involving an expenditure of more than twenty-five thousand dollars ($25,000) for materials and supplies to be furnished, sold, or leased to the district, or any contract involving an expenditure of more than twenty-five thousand dollars ($25,000) for work to be done, to the lowest responsible bidder who shall give the security the board requires, or else reject all bids.

Except as otherwise provided in this section, for a local health care district that is a small and rural hospital, as defined in Section 124840, the board of directors shall acquire materials and supplies that cost more than twenty-five thousand dollars ($25,000), but less than fifty thousand dollars ($50,000), through competitive means, except when the board determines either that (1) the materials and supplies proposed for acquisition are the only materials and supplies that can meet the district’s need, or (2) the materials and supplies are needed in cases of emergency where immediate acquisition is necessary for the protection of the public health, welfare, or safety. As used in this paragraph, “competitive means” has the same meaning as used in subdivision (b) of Section 32138.

(b)  Subdivision (a) shall not apply to medical or surgical equipment or supplies, to professional services, or to electronic data processing and telecommunications goods and services.

(c)  Bids need not be secured for change orders that do not materially change the scope of the work as set forth in a contract previously made if the contract was made after compliance with bidding requirements, and if each individual change order does not total more than 5 percent of the contract.

(d)  As used in this section, “medical or surgical equipment or supplies” includes only equipment or supplies commonly, necessarily, and directly used by, or under the direction of, a physician and surgeon in caring for or treating a patient in a hospital.

(e)  Nothing in this section shall prevent any district health care facility from participating as a member of any organization described in Section 23704 of the Revenue and Taxation Code, nor shall this section apply to any purchase made, or services rendered, by the organization on behalf of a district health care facility that is a member of the organization.

(Amended by Stats. 1996, Ch. 1023, Sec. 297. Effective September 29, 1996.)



32132.5

(a) Notwithstanding Section 32132 or any other law, upon approval by the board of directors of the Sonoma Valley Health Care District or the Marin Healthcare District, as applicable, the design-build procedure described in Chapter 4 (commencing with Section 22160) of Part 3 of Division 2 of the Public Contract Code may be used to assign contracts for the construction of a building or improvements directly related to construction of a hospital or health facility building at the Sonoma Valley Hospital or the Marin General Hospital.

(b) For purposes of this section, except where the context otherwise requires, all references in Chapter 4 (commencing with Section 22160) of Part 3 of Division 2 of the Public Contract Code to “local agency” shall mean the Sonoma Valley Health Care District and the Marin Healthcare District.

(c) A hospital building project utilizing the design-build process authorized by subdivision (a) shall be reviewed and inspected in accordance with the standards and requirements of the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983 (Chapter 1 (commencing with Section 129675) of Part 7 of Division 107).

(d) This section shall remain in effect only until January 1, 2025, and as of that date is repealed.

(Amended by Stats. 2014, Ch. 931, Sec. 4. Effective January 1, 2015. Repealed as of January 1, 2025, by its own provisions. See later operative version added by Sec. 5 of Stats. 2014, Ch. 931.)



32132.5-1

(a) Notwithstanding Section 32132 or any other provision of law, upon approval by the board of directors of the Sonoma Valley Health Care District, the design-build procedure described in Chapter 4 (commencing with Section 22160) of Part 3 of Division 2 of the Public Contract Code may be used to assign contracts for the construction of a building or improvements directly related to construction of a hospital or health facility building at the Sonoma Valley Hospital.

(b) For purposes of this section, all references in Chapter 4 (commencing with Section 22160) of Part 3 of Division 2 of the Public Contract Code to “county” and “local agency” shall mean the Sonoma Valley Health Care District and its board of directors.

(c) A hospital building project utilizing the design-build process authorized by subdivision (a) shall be reviewed and inspected in accordance with the standards and requirements of the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983 (Chapter 1 (commencing with Section 129675) of Part 7 of Division 107).

(d) This section shall become operative January 1, 2025.

(Repealed (in Sec. 4) and added by Stats. 2014, Ch. 931, Sec. 5. Effective January 1, 2015. Section operative January 1, 2025, by its own provisions.)



32132.7

(a) Notwithstanding Section 32132 or any other law, upon approval by the board of directors of the Last Frontier Health Care District, the design-build procedure described in Chapter 4 (commencing with Section 22160) of Part 3 of Division 2 of the Public Contract Code may be used to assign contracts for the construction of a building or improvements directly related to construction of a hospital or health facility building at the Modoc Medical Center.

(b) For purposes of this section, all references in Chapter 4 (commencing with Section 22160) of Part 3 of Division 2 of the Public Contract Code to “local agency” shall mean the Last Frontier Health Care District and its board of directors.

(c) A hospital building project utilizing the design-build process authorized by subdivision (a) shall be reviewed and inspected in accordance with the standards and requirements of the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983 (Chapter 1 (commencing with Section 129675) of Part 7 of Division 107).

(Added by Stats. 2014, Ch. 18, Sec. 2.5. Effective May 29, 2014. Conditionally operative (if and when SB 785 takes effect) as prescribed by Stats. 2014, Ch. 18, Sec. 4.)



32133

At least once each year the board shall engage the services of a qualified accountant of accepted reputation to conduct an audit of the books of the hospital and prepare a report. The financial statement of the district with the auditor’s certification, including any exceptions or qualifications as part of such certification, shall be published in the district by the board pursuant to Section 6061 of the Government Code.

(Amended by Stats. 1957, Ch. 357.)



32134

The effective date of any contract entered into for the construction and leasing of any hospital building or facilities shall be the date of execution of said lease notwithstanding the fact that said lease may be later amended.

(Added by Stats. 1957, Ch. 539.)



32136

The board of directors may, without following the bidding provisions in Section 32132 hereof, let contracts for work to be done or for materials and supplies to be furnished, sold or leased to the district, if it first determines that an emergency exists warranting such expenditure due to fire, flood, storm, epidemic, or other disaster and is necessary to protect the public health, safety, welfare, or property.

(Added by Stats. 1959, Ch. 1081.)



32137

The board of directors may, by resolution, change the name of the district. The change in the name of the district shall be effective upon the filing of a verified copy of the resolution with the county clerk of the county or counties in which the hospital district lies.

(Amended by Stats. 1998, Ch. 829, Sec. 42. Effective January 1, 1999.)



32138

(a)  The board of directors shall acquire electronic data processing and telecommunications goods and services with a cost to the district of more than twenty-five thousand dollars ($25,000) through competitive means, except when the board determines either that (1) the goods and services proposed for acquisition are the only goods and services which can meet the district’s need, or (2) the goods and services are needed in cases of emergency where immediate acquisition is necessary for the protection of the public health, welfare, or safety.

(b)  As used in this section, “competitive means” includes any appropriate means specified by the board, including, but not limited to, the preparation and circulation of a request for a proposal to an adequate number of qualified sources, as determined by the board in its discretion, to permit reasonable competition consistent with the nature and requirements of the proposed acquisition.

(c)  When the board awards a contract through competitive means pursuant to this section, the contract award shall be based on the proposal which provides the most cost-effective solution to the district’s requirements, as determined by the evaluation criteria specified by the board. The evaluation criteria may provide for the selection of a vendor on an objective basis other than cost alone.

(Amended by Stats. 1992, Ch. 1358, Sec. 5. Effective January 1, 1993.)






ARTICLE 3 - Hearing Procedures

32150

The board of directors shall adopt reasonable rules and regulations, or bylaws, providing for appellate review of any action, decision, or recommendation of the medical staff affecting the professional privileges of any member of, or applicant for membership on, the medical staff. This appellate review shall be conducted consistent with the requirements of Section 809.4 of the Business and Professions Code.

The board’s decision rendered after this appellate review shall be final. Nothing in this section shall abrogate the obligation of the hospital and the medical staff to comply with the requirements of Sections 809 to 809.9, inclusive, of the Business and Professions Code.

(Amended by Stats. 1992, Ch. 1358, Sec. 6. Effective January 1, 1993.)



32151

The secretary of the board of directors or the hospital administrator shall mail notice of the action or decision to the affected applicant or medical staff member within the time specified in the applicable bylaw or rule.

(Amended by Stats. 1992, Ch. 1358, Sec. 7. Effective January 1, 1993.)



32154

The board or the hearing officer, if one is appointed, shall have the same power with respect to the issuance of subpoenas and subpoenas duces tecum as that granted to any agency or presiding officer pursuant to Article 11 (commencing with Section 11450.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code. Any subpoena or subpoena duces tecum issued pursuant to this section shall have the same force and effect and impose the same obligations upon witnesses as that provided in Article 11 (commencing with Section 11450.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1995, Ch. 938, Sec. 70. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



32155

The board of directors may order that the hearing pursuant to this article, and hearings on the reports of the hospital medical audit or quality assurance committees, be held in private or executive session, provided, that an applicant or medical staff member whose staff privileges are the direct subject of a hearing may request a public hearing. Deliberations of the board of directors in connection with matters pertaining to this article may be held in executive session.

(Amended by Stats. 1982, Ch. 1513, Sec. 11.)









CHAPTER 3 - Assessments

ARTICLE 1 - Annual Assessments

32200

Any district formed pursuant to this division may be financed by assessment on real and personal property within the district, pursuant to this chapter.

(Added by Stats. 1945, Ch. 932.)



32202

The board of supervisors shall thereupon levy upon the taxable property of the district within its own county a tax sufficient in amount to maintain the district but not to exceed the twenty-cent ($0.20) limit provided in Section 32203 and, in addition, a tax sufficient to pay the interest on all outstanding bonds of said district as the same becomes due, and also to constitute a sinking fund for the payment of the principal thereof at maturity, and a tax sufficient to pay rentals and all other sums due or payable under any agreement for the construction and leasing or purchasing of any hospital buildings or facilities entered into by the district pursuant to Section 32135 prior to January 1, 1959. If the district embraces territory lying in more than one county, the amount estimated shall be ratably apportioned among the several counties in the district in proportion to the assessed value of the property in the several counties included within said district as shown upon the last assessment rolls of the said counties, and the estimates apportioned to the several counties shall be rendered to their respective boards of supervisors and the tax shall be levied and collected by the officials of each county upon the property of the district lying therein.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 80.)



32203

The tax, exclusive of the levy for the payment of the principal and interest of bonds and any special assessment voted hereunder, and exclusive of the levy for the payment of rentals and all other sums due or payable under any agreement for the construction and leasing or purchasing of any hospital buildings or facilities entered into by the district pursuant to Section 32135 prior to January 1, 1959, shall in no case exceed the rate of twenty cents ($0.20) on each one hundred dollars ($100) of the assessed valuation of all taxable property within the district, but it may be in addition to all other taxes allowed by law to be levied upon such property.

Notwithstanding any other provision of law, if the board of directors of the district determines that the tax limit specified in this section is insufficient to raise enough revenue to maintain the district, the board may call an election pursuant to Section 32241 for the purpose of determining whether a higher maximum tax rate specified by the board in its resolution calling the election shall be established for a period not to exceed five years. If a majority of the voters voting at such election approve the increased tax limit, the board of supervisors shall thereupon levy upon the taxable property of the district within its own county a tax sufficient to maintain the district as provided in this chapter but not to exceed the maximum tax rate approved at the election for the period approved by the voters.

(Amended by Stats. 1971, Ch. 594.)



32204

The tax shall be computed, entered upon the tax rolls and collected in the same manner as county taxes are computed, entered and collected. Such taxes shall be a lien on the taxable property of the district and shall be paid with, and not separately from, county taxes. All moneys so collected shall be paid into the county treasury or treasuries of the county or counties in which the district lies and shall be transferred upon order of the district board to the district and placed in the proper fund or funds of the district; provided, however, that the proceeds of any tax levied to pay principal or interest of bonds which is payable at the office of the treasurer of the organizing county at the option of the holder, or otherwise, shall be placed in the bond interest and sinking fund of the district in the treasury of the organizing county.

(Amended by Stats. 1981, Ch. 686.)



32205

An election on the formation of a hospital district in and around the City of Dos Palos in the County of Merced, may be combined with an election for the adoption of a special tax pursuant to Article XIII  A of the California Constitution and Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code, consistent with Article 3.7 (commencing with Section 53720) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, and presented to the voters as a single ballot proposition. If both proposals are presented as a single ballot proposition, the proposed hospital district shall not be created, and the special tax shall not take effect, unless the proposition is approved by two-thirds of the voters voting upon the proposition.

(Added by Stats. 1988, Ch. 1346, Sec. 5. Effective September 26, 1988.)






ARTICLE 2 - Capital Outlays

32221

The board of directors may establish a fund for capital outlays; provided, that no part of said fund shall be used for acquisition of additional patient bed capacity by lease or purchase of any hospital buildings or facilities or for new construction of additional patient bed capacity for an existing hospital without the approval of the appropriate voluntary area health planning agency established pursuant to Section 127155. If the fund is established, it shall include in the estimate required to be furnished to the board of supervisors a statement of the amount to be included in the annual assessment for this purpose. The amount to be raised shall be included in the tax limitation prescribed by Section 32203.

Notwithstanding any other provision of law, the board of supervisors may levy a tax in excess of the maximum tax levy specified in Section 32203 to be used for capital outlay if a majority of the district electors voting at an election held for that purpose approve the imposition of the tax.

(Amended by Stats. 1996, Ch. 1023, Sec. 298. Effective September 29, 1996.)



32222

At any time after the creation of a capital outlay fund, the board of directors may transfer to such fund any unencumbered surplus funds remaining on hand in the district at the end of any fiscal year.

(Added by Stats. 1945, Ch. 932.)



32223

Whenever a capital outlay fund is established, it shall be used only for such purposes, except the board of directors may, by a four-fifths vote of all members, if it finds that the fund is no longer necessary or that there remain in the fund moneys which are no longer required for such purpose, discontinue the fund or transfer so much thereof as is no longer required for capital outlay purposes to the repayment of any bonds outstanding, or if there are no bonds outstanding, to any fund used for the payment of current expenses of the district.

(Added by Stats. 1945, Ch. 932.)






ARTICLE 3 - Special Assessments

32240

Whenever it is desired that expenditures be made by the district for the acquisition, construction, maintenance, or alteration of work for the purpose of facilitating the carrying out of the purpose of this division in any district, the board of directors thereof may submit to the electors of the district the question of whether or not the additional expenditure shall be made out of the proceeds of a special assessment to be levied in like manner and on the same basis as the regular annual assessment made by the district.

(Added by Stats. 1945, Ch. 932.)



32241

An election shall be held to authorize such assessment and may be called by the board of directors of the district in its discretion. Such an election shall be called upon presentation to the board of directors of a petition requesting the levy of the assessment and specifying the object and purposes for which the proceeds thereof shall be expended. Such petition must be signed by electors entitled to cast a number of votes at district elections equal to at least 15 per cent vote of the number of votes cast at the last district election.

(Added by Stats. 1945, Ch. 932.)



32242

The resolution of the board of directors calling an election to decide whether a special assessment shall be levied, in addition to all other matters required by this division for a resolution calling an election, shall state the amount of the proposed expenditure for which assessment is to be levied, the amount of the assessment which will be levied to raise such amount for expenditure, allowing for a delinquency of 15 per cent, and the rate of the assessment necessary to raise such amount.

(Added by Stats. 1945, Ch. 932.)



32243

If two-thirds of the votes cast at the election are in favor of the special assessment, the board of directors shall cause the assessment to be levied in like manner as a regular assessment to pay the regular annual expenses of the district. Such special assessment shall be in addition to the limitation prescribed in Section 32203.

(Added by Stats. 1945, Ch. 932.)









CHAPTER 4 - Bonds

32300

Bonds may be issued by a district for the purpose of acquiring, maintaining, constructing, or altering work, or for the purpose of funding the district’s portion of the funding of a coinsurance plan between a hospital and the member of its attending medical staff, when, in either case, in the opinion of the directors, a special assessment would be inadvisable, and the expenses of such operations will be in excess of an amount which can reasonably be raised by the regular annual assessment for the running expenses of the district.

(Amended by Stats. 1976, Ch. 1465.)



32300.1

In determining the amount of bonds to be issued, the legislative body may include:

(a)  All costs and estimated costs incidental to or connected with the acquisition, construction, improving or financing of the project.

(b)  All engineering, inspection, legal and fiscal agent’s fees, costs of the bond election and of the issuance of such bonds, and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

(Amended by Stats. 1970, Ch. 623.)



32300.2

Bonds may be issued by a district for the purpose of refunding any or all of the outstanding bonds or other indebtedness of the district.

(Added by Stats. 1959, Ch. 910.)



32301

An election shall be held to authorize the issuance of any bonds of a district. The board of directors of a district may call such election at its discretion, and it shall call such election upon presentation to it of a petition requesting the issuance of bonds, specifying the purpose to which the proceeds are to be applied, and signed by electors of the district entitled to cast votes equal in number to at least 15 per cent of the total number of votes of all the electors of the district.

(Added by Stats. 1945, Ch. 932.)



32302

The resolution of the board of directors calling a bond election, in addition to all of the matters required by this division for a resolution calling an election, shall state the amount of the proposed bond issue, the rate of interest thereon, and the maximum date of maturity of bonds. If two-thirds of the votes cast at the bond election are in favor of the issuance of the bonds, the board of directors shall cause bonds to be issued.

(Added by Stats. 1945, Ch. 932.)



32303

The board of directors by resolution entered on its minutes shall prescribe the form of the bonds and of the interest coupons attached thereto, shall fix the time when the whole or any part of the principal of said bonds shall be payable, which shall not be more than 30 years after their date of issuance, the denomination or denominations of the bonds, the date or dates of issuance of such bonds, the number or numbers of the bonds maturing at each date of maturity and the place or places of payment of such bonds. Said bonds may be payable at the office of the district or at the office of the county treasurer of the organizing county, or at any place or places designated therein at holder’s option.

(Amended by Stats. 1959, Ch. 910.)



32304

Bonds first to mature in each issue shall mature not later than five years from the date of issuance thereof; and those last to mature of each issue shall mature not later than 30 years from the date of issuance thereof.

(Amended by Stats. 1959, Ch. 910.)



32305

The rate of interest to be borne by bonds issued under the authority of this chapter shall be fixed by the board of directors. The rate shall not exceed 8 percent per annum, payable annually or semiannually.

(Amended by Stats. 1975, Ch. 130.)



32306

Bonds issued under the authority of this chapter shall be of such denomination or denominations as the board of directors may prescribe.

(Amended by Stats. 1963, Ch. 736.)



32307

All bonds issued pursuant to this chapter shall be signed by the presiding officer and attested by the secretary of the board of directors of the district, and shall be valid as to future sale thereafter, regardless of whether at the time of sale the officer so signing is still the incumbent of such office.

(Added by Stats. 1945, Ch. 932.)



32308

No hospital district shall incur a bonded indebtedness exceeding 10 percent of the assessed value of all the taxable property in the district as shown by the last equalized county assessment roll or rolls of the county or counties in which the district lies. Any bonds of local hospital districts which shall be issued under the provisions of this chapter shall be legal investments for all trust funds and for the funds of insurance companies, banks, both commercial and savings, and trust companies, and whenever any moneys or funds may by any law now or hereafter enacted be invested in bonds of cities, cities and counties, counties or school districts within the State of California, such moneys or funds may be invested in said bonds of local hospital districts issued under this chapter, and whenever bonds of cities, cities and counties, counties or school districts within the State may by any law now or hereafter enacted be used as security for the performance of any act or the deposit of any public moneys, said bonds of local hospital districts issued under this chapter and in pursuance of its provisions may be so used.

(Repealed and added by Stats. 1947, Ch. 18.)



32309

The board of directors may, from time to time, sell bonds in such quantities as may be necessary and most advantageous to raise money for the purposes for which they were issued.

(Amended by Stats. 1947, Ch. 18.)



32310

Bonds shall be sold for at least par value. Before making any sales, the board of directors of the district shall, by resolution entered on its minutes, declare its intention to sell a specified amount of bonds, and the day, hour, and place at which bids will be received for such bonds. Notice of the sale shall be given by publication, once, not less than 10 days prior to the date of sale, in a newspaper of general circulation in the district and shall state that sealed proposals for the purchase of bonds will be received at the place designated for the receipt of bids until the day and hour named in the resolution.

(Amended by Stats. 1974, Ch. 656.)



32311

At the time appointed, the board of directors shall open the proposals, and may sell the bonds or any portion thereof to the highest responsible bidder or bidders. Any and all bids may be rejected and no proposal shall be accepted unless accompanied by a certified or cashier’s check for such reasonable percentage of the amount of the bid as shall be determined by the board of directors, to apply to the purchase price of the bonds. The amount of such check shall be forfeited if, after the acceptance of the proposal the bidder refuses to accept the bonds and to complete his purchase thereof on conditions stated in his bid. In case no award is made the board of directors thereafter may again advertise the bonds or any part thereof for sale.

(Amended by Stats. 1955, Ch. 975.)



32312

The board or boards of supervisors of the county or counties in which the district lies shall, at the time of fixing the general tax levy, sometimes called the annual assessment or regular annual assessment, for such district, and in the manner for such general tax levy provided, levy and collect annually each year until said bonds are paid or until there shall be a sum in the treasury set apart for that purpose sufficient to meet all sums coming due for the principal and interest on such bonds, a tax sufficient to pay the interest on such bonds as the same becomes due and also, to constitute a sinking fund for the payment of the principal thereof at maturity. The sum for the sinking fund shall in any event be sufficient to provide for the payment of the principal of all of the bonds as such bonds become due. Said tax shall be in addition to all other taxes levied for district purposes and shall be placed in the bond interest and sinking fund of the district and, until all of the principal and interest of the bonds of said district is paid, the moneys in said fund shall be used for no other purpose than the payment of said bonds and accruing interest thereon.

(Amended by Stats. 1959, Ch. 910.)



32314

The board may provide that any bond issued by the district may be subject to call and retirement prior to maturity at such times and prices and upon such other terms as the board may specify. If a bond is subject to call and retirement prior to maturity that fact shall be stated in the bond.

(Added by Stats. 1957, Ch. 96.)






CHAPTER 5 - Revenue Bonds

32315

Notwithstanding any other provision of law, a local hospital district may issue revenue bonds pursuant to the provisions of Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code. However, the provisions of Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code shall not be applicable to local hospital districts.

(Amended by Stats. 1982, Ch. 1513, Sec. 13.)



32316

By resolution of the board of directors adopted by a vote of four-fifths of the membership of the board, the district may issue bonds of not more than a maximum of 50 percent of the average of the district’s gross revenues for the preceding three years, pursuant to Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code, to provide funds for the acquisition, construction, improvement, financing or refinancing of an enterprise, or the refunding of any bonds, notes, loans, or other indebtedness of the district, including, but not limited to, any or all expenses incidental thereto, or connected therewith, or any combination of two or more of those purposes.

(Amended by Stats. 1986, Ch. 1355, Sec. 5.)



32317

The resolution adopted pursuant to Section 32316 shall include all of the following:

(a)  The purpose for which the bonds are proposed to be issued.

(b)  The estimated cost of the acquisition, construction, improvement, financing, and refinancing.

(c)  The principal amount of the bonds.

(d)  The maximum rate of the interest on the bonds, which shall not exceed 12 percent per year, and the frequency of interest payments.

(e)  A statement that the bonds are to be revenue bonds, payable exclusively from the revenues of the enterprise, and that the bonds are not to be secured by the taxing power of the district.

(Amended by Stats. 1986, Ch. 1355, Sec. 6.)



32318

The resolution adopted pursuant to Section 32316 shall be published once a week for two successive weeks in a newspaper of general circulation published in the district, or if there is none, in the newspaper of general circulation published nearest to the district. If there is no newspaper of general circulation published in the district, the resolution shall also be posted in three public places in the district for two succeeding weeks.

(Amended by Stats. 1986, Ch. 1355, Sec. 7.)



32319

The board of directors may sell the bonds pursuant to the resolution as follows:

(a)  By giving notice inviting sealed bids and selling to the highest responsible bidder.

(b)  By private sale, pursuant to a vote of four-fifths of the entire board.

(Added by Stats. 1982, Ch. 1513, Sec. 17.)



32320

No hospital district shall sell revenue bonds until a formal agreement of the sale has been approved by the board of directors, by ordinance, which shall state that the agreement is subject to referendum as provided by Article 1 (commencing with Section 9300) of Chapter 4 of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 153. Effective January 1, 1995.)



32321

(a)  Any ordinance subject to Section 32320 shall be published after adoption once a week for two successive weeks, commencing within 15 days after adoption, in a newspaper of general circulation published in the district, or if there is none, in the newspaper of general circulation published nearest to the district. If there is no newspaper of general circulation published in the district, the ordinance shall also be posted in three public places in the district for two succeeding weeks.

(b)  The board of directors of the district may introduce and enact an ordinance at any regular or adjourned regular meeting by the approving votes of a majority of all its members. The electors of the district shall have the right to petition for referendum on an ordinance pursuant to Article 2 (commencing with Section 9140) of Chapter 2 of Division 9 of the Elections Code, except that all computations referred to in those sections, and officers of the county mentioned in those sections, shall be construed to refer to comparable computations and officers of the district. For the purpose of the section, the term “electors” means the electors of territory entitled to vote at elections for the members of the board of directors.

(Amended by Stats. 1994, Ch. 923, Sec. 154. Effective January 1, 1995.)



32322

If an ordinance enacted pursuant to Section 32320 is subjected to a successful referendum election, or is repealed or rescinded by the board of directors, no ordinance authorizing the district to sell revenue bonds shall be adopted by the district for a period of one year from the date of the referendum repeal or rescission.

(Added by Stats. 1982, Ch. 1513, Sec. 20.)






CHAPTER 5.5 - State Loans and Insurance Procurement Assistance

32350

It is the intent of the Legislature in enacting this article to encourage physicians to practice in rural areas which have insufficient numbers of physicians to provide comprehensive medical care.

(Added by Stats. 1976, Ch. 447.)



32351

In the event the Chowchilla Memorial Hospital District enters into a joint powers agreement with a hospital district or hospital districts, whereby an independent governmental agency, as provided in Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, is created to investigate, defend, settle and pay, if required, medical injury tort claims against any of the parties to such joint powers agreement in accordance with the authority granted by Sections 990.4 and 990.8 of the Government Code, notwithstanding any provisions of the Insurance Code to the contrary; then, in that event, each hospital district with under 100 beds shall have the right for a period of five years from the effective date of this chapter, but subject to the availability of moneys appropriated therefor, to borrow from the state for the purpose of paying any medical injury tort judgment or settlement which exceeds three hundred thousand dollars ($300,000) to the extent of such excess.

However, the total amount of funds loaned by the state to all hospital districts, which have entered into the joint powers agreement pursuant to this chapter, shall not exceed one million dollars ($1,000,000) in the aggregate.

(Added by Stats. 1976, Ch. 447.)



32352

Loans made pursuant to this article shall be repaid to the state pursuant to a schedule mutually agreed upon by the state department and the hospital district receiving the loan, not exceeding 40 years, and at an interest rate not to exceed the five-year average of the return on the investment of state funds pursuant to Chapter 3 (commencing with Section 16430) of Part 2 of Division 4 of Title 2 of the Government Code. The state department shall grant all loans which qualify under the requirements of this chapter to the extent that funds are available therefor. No application for a loan shall be denied because previous applications have been made except that the state department may procure insurance to cover the losses, if any, in connection with such loans and the cost of such insurance may be charged to the independent agency. The cost charged to such an independent agency for the insurance shall not exceed 5 percent of the total of loan losses.

(Added by Stats. 1976, Ch. 447.)



32353

The provisions of this section shall apply only to the Chowchilla Memorial Hospital District, and to any other hospital district with a bed capacity of less than 100 beds, which has entered into a joint powers agreement with the Chowchilla Memorial Hospital District. The Chowchilla Memorial Hospital District, or other district specified in this section, shall have the authority to employ physicians in the local community and such physicians, as employees of the district shall be covered for medical injury tort liability by the district.

(Added by Stats. 1976, Ch. 447.)



32355

As a condition of eligibility for loans under this chapter, any hospital district having a licensed bed capacity of less than 100 beds and which participates in a joint powers agreement described in Section 32351 shall submit the following to the state department within 60 days after the effective date of this chapter:

(a)  A health quality assurance program which assures adequate review of health services rendered;

(b)  Adequate procedures for providing resources for liability coverage, including provisions for the payment of all medical injury tort claims or portions of claims under three hundred thousand dollars ($300,000), and for investment of funds or resources set aside for liability reserves; and

(c)  Adequate procedures for obtaining legal services in connection with medical injury tort claims filed against the hospital district.

(d)  Adequate procedures to repay loans under Government Code and Health and Safety Code sections relating to district hospitals.

(Added by Stats. 1976, Ch. 447.)



32356

Any provisions applicable to the payment of tort claims against a hospital district shall be applicable for the repayment of any loan from the state to a hospital district pursuant to this chapter.

(Added by Stats. 1976, Ch. 447.)



32357

Duplicate copies of any reports prepared pursuant to Article 9 (commencing with Section 53890) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code by the joint powers entity specified in Section 32351 or any party thereto shall be submitted to the state department.

(Added by Stats. 1976, Ch. 447.)



32358

The state department shall prepare and adopt regulations establishing the specific criteria to be used for the approval of a loan application of a district hospital under this chapter to ensure that the hospital district complies with the intent of the Legislature set forth in Section 32350.

Within 120 days after submission of an application by a hospital district for a loan under the provisions of this chapter, the state department shall submit its final recommendation to the Legislature with respect to the approval or disapproval of the loan in order to assist the Legislature in determining whether to appropriate funds for the making of the loan. The state department shall notify the hospital district submitting the application of its tentative decision to recommend approval or disapproval of the loan within 90 days after receiving the application in order to allow the hospital district to present additional data as may be necessary to justify the loan.

(Added by Stats. 1976, Ch. 447.)



32359

The Department of General Services shall, without cost or obligation to the state, assist the Chowchilla Memorial Hospital District, and any other hospital district with a bed capacity of less than 100 beds which has entered into a joint powers agreement with the Chowchilla Memorial Hospital District, in procuring insurance for the purpose of paying medical injury tort judgments or settlements exceeding one million dollars ($1,000,000) in the aggregate. Any such procurement may, upon request of the hospital district concerned, be made by the Department of General Services on behalf of such hospital district.

(Amended by Stats. 1979, Ch. 373.)






CHAPTER 7 - Claims

32492

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)









DIVISION 23.5 - ENDOWMENT HOSPITALS

32500

The provisions of this division shall be liberally construed to effect its objects and promote its purposes.

(Added by Stats. 1953, Ch. 82.)



32501

Any person desiring in his lifetime to promote the public welfare by founding, endowing, and having maintained within this State a hospital for the relief of the sick, and for use as a training school for nurses may, by grant in writing, convey to a trustee named in the grant and to the successor of such trustee, any of his property situated within this State. If he is married and the property is community, both he and his wife shall join in the grant.

(Added by Stats. 1953, Ch. 82.)



32502

The grant may be executed, acknowledged, and recorded in the manner provided by law for the execution, acknowledgment, and recording of a grant of real property.

(Added by Stats. 1953, Ch. 82.)



32503

The grantor may designate in the grant:

(a)  The nature, object, and purpose of the hospital.

(b)  The name by which it shall be known.

(c)  The powers and duties of the trustee, including the manner in which he shall account, and to whom. Such powers and duties shall not be held to be exclusive of any others necessary to enable the trustee fully to carry out the object of the grant.

(d)  The mode and manner by which, and the person by whom any successor of the named trustee shall be appointed.

(e)  Such rules and regulations for the management of the property conveyed as the grantor may elect to prescribe. Unless the grantor otherwise prescribes, such rules shall be advisory only, and shall not preclude the trustee from making such changes as new conditions may from time to time require.

(Added by Stats. 1953, Ch. 82.)



32504

The trustee may in the name of the hospital grant, receive, and hold gifts of property, and sue and defend in relation to the trust property and all matters affecting the hospital.

(Added by Stats. 1953, Ch. 82.)



32505

The trustee may exercise corporate powers and privileges, and to that end may organize and act as a board of trustees, elect such officers of the board as he may deem necessary, adopt by-laws, and as such board or through such officers transact such business, perform such acts, and exercise such powers as he in writing may provide may be transacted, performed, and exercised by such board.

(Added by Stats. 1953, Ch. 82.)



32506

The board may adopt and use a seal. When attached to any document or writing the seal shall be prima facie evidence that the document or writing was made by and under due authority from the board and the trustee.

(Added by Stats. 1953, Ch. 82.)



32507

The grantor, by a provision in the grant, may during his lifetime elect, in relation to the property conveyed and to the erection, maintenance, and management of the hospital, to perform all the duties and exercise all the powers which, by the terms of the grant, are enjoined upon and vested in the trustee. In such case the powers and duties conferred and imposed by the grant upon the trustee shall be exercised and performed by the grantor during his lifetime. Upon the death of the grantor the powers and duties shall devolve upon and be exercised by the trustee or his successor.

(Added by Stats. 1953, Ch. 82.)



32508

No suit, action, or proceeding shall be commenced or maintained by any person to set aside, annul, or affect the conveyance or the title to the property conveyed, or the right to the possession, rents, issues, and profits thereof, unless it is commenced within two years after the date of filing the grant for record. Nor in any suit, action, or proceeding commenced by the trustee named in the grant, his successor, privy, or any person holding under him shall any defense be made involving the legality of the grant, or affecting the title to the property thereby conveyed, the right to its possession, or the rents, issues, and profits thereof, unless the suit, action, or proceeding is commenced within two years after the grant is filed for record. After such filing the property shall be exempt from execution and forced sale.

(Added by Stats. 1953, Ch. 82.)






DIVISION 24 - COMMUNITY DEVELOPMENT AND HOUSING

PART 1 - COMMUNITY REDEVELOPMENT LAW

CHAPTER 1 - General

ARTICLE 1 - General Definitions

33000

This part may be cited as the Community Redevelopment Law.

(Repealed and added by Stats. 1963, Ch. 1812.)



33001

The definitions and general provisions contained in this article govern the construction of this part, unless the context otherwise requires.

(Repealed and added by Stats. 1963, Ch. 1812.)



33002

“Community” means a city, county, city and county, or Indian tribe, band, or group which is incorporated or which otherwise exercises some local governmental powers.

(Amended by Stats. 1971, Ch. 1757.)



33003

“Agency” means a redevelopment agency created by this part or its predecessor, or a legislative body which has elected to exercise the powers granted to an agency by this part.

(Repealed and added by Stats. 1963, Ch. 1812.)



33004

“Public body” means the State, or any city, county, district, authority, or any other subdivision or public body of the State.

(Repealed and added by Stats. 1963, Ch. 1812.)



33005

“State” includes any state agency or instrumentality.

(Repealed and added by Stats. 1963, Ch. 1812.)



33006

“Federal government” means the United States or any of its agencies or instrumentalities.

(Repealed and added by Stats. 1963, Ch. 1812.)



33007

“Legislative body” means the city council, board of supervisors, or other legislative body of the community.

(Repealed and added by Stats. 1963, Ch. 1812.)



33008

“Planning commission” means a planning agency established pursuant to law or charter.

(Amended by Stats. 1983, Ch. 602, Sec. 1. Effective August 31, 1983.)



33009

“Obligee” includes any bondholder, his trustee, any lessor demising to the agency property used in connection with a project area or any assignee of all or part of his interest, and the federal government when it is a party to any contract with the agency.

(Repealed and added by Stats. 1963, Ch. 1812.)



33010

“Redevelopment project” means any undertaking of an agency pursuant to this part.

(Repealed and added by Stats. 1963, Ch. 1812.)



33011

“Department” means the Department of Housing and Community Development.

(Added by Stats. 1975, Ch. 1137.)



33011.2

“Director” means the Director of Housing and Community Development.

(Added by Stats. 1987, Ch. 1111, Sec. 2.)



33013

“Small housing project” means real property containing or proposed to contain a separate residential structure having not more than four dwelling units and which is owned by an agency and proposed to be conveyed to persons and families of low or moderate income or to private parties pursuant to an agreement with an agency to develop or maintain the residential structure which is proposed to be restricted by a recorded instrument for the use and occupancy of persons and families of low or moderate income for a period of not less than 30 years, or to the term otherwise provided by law, and which meets either of the following criteria:

(a)  The real property is owned by an agency and one or more of the dwelling units therein are proposed to be restricted for the use and occupancy of persons or families to whom the agency is obligated to provide relocation assistance under Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code or for persons and families of low or moderate income.

(b)  The real property is owned by the agency and is proposed to be conveyed to persons and families of low or moderate income or developed for rental by private parties (nonprofit or otherwise) pursuant to an agreement with the redevelopment agency.

(Added by Stats. 1987, Ch. 935, Sec. 1.)






ARTICLE 2 - Redevelopment

33020

“Redevelopment” means the planning, development, replanning, redesign, clearance, reconstruction, or rehabilitation, or any combination of these, of all or part of a survey area, and the provision of those residential, commercial, industrial, public, or other structures or spaces as may be appropriate or necessary in the interest of the general welfare, including recreational and other facilities incidental or appurtenant to them and payments to school and community college districts in the fiscal years specified in Sections 33681, 33681.5, 33681.7, 33681.9, and 33681.12.

(Amended by Stats. 2004, Ch. 211, Sec. 11. Effective August 5, 2004.)



33020.5

In addition to Section 33020, “redevelopment” also means payments to school districts in the fiscal years specified in Sections 33690 and 33690.5.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 21, Sec. 2. Effective October 23, 2009.)



33021

Redevelopment includes:

(a)  The alteration, improvement, modernization, reconstruction, or rehabilitation, or any combination of these, of existing structures in a project area.

(b)  Provision for open-space types of use, such as streets and other public grounds and space around buildings, and public or private buildings, structures and improvements, and improvements of public or private recreation areas and other public grounds.

(c)  The replanning or redesign or original development of undeveloped areas as to which either of the following conditions exist.

(1)  The areas are stagnant or improperly utilized because of defective or inadequate street layout, faulty lot layout in relation to size, shape, accessibility, or usefulness, or for other causes.

(2)  The areas require replanning and land assembly for reclamation or development in the interest of the general welfare because of widely scattered ownership, tax delinquency, or other reasons.

(Amended by Stats. 1996, Ch. 799, Sec. 13. Effective January 1, 1997.)



33021.1

In a city and county, redevelopment includes improving, increasing, or preserving emergency shelters for homeless persons or households. These shelters may be located within or outside of established redevelopment project areas. Notwithstanding any other provision of law, only redevelopment funds other than those available pursuant to Section 33334.3 may be used to finance these activities.

(Added by Stats. 1991, Ch. 1192, Sec. 1. Effective October 14, 1991.)



33022

Redevelopment does not exclude the continuance of existing buildings or uses whose demolition and rebuilding or change of use are not deemed essential to the redevelopment and rehabilitation of the area.

(Added by Stats. 1963, Ch. 1812.)






ARTICLE 3 - Declaration of State Policy—Blighted Areas

33030

(a) It is found and declared that there exist in many communities blighted areas that constitute physical and economic liabilities, requiring redevelopment in the interest of the health, safety, and general welfare of the people of these communities and of the state.

(b) A blighted area is one that contains both of the following:

(1) An area that is predominantly urbanized, as that term is defined in Section 33320.1, and is an area in which the combination of conditions set forth in Section 33031 is so prevalent and so substantial that it causes a reduction of, or lack of, proper utilization of the area to such an extent that it constitutes a serious physical and economic burden on the community that cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without redevelopment.

(2) An area that is characterized by one or more conditions set forth in any paragraph of subdivision (a) of Section 33031 and one or more conditions set forth in any paragraph of subdivision (b) of Section 33031.

(c) A blighted area that contains the conditions described in subdivision (b) may also be characterized by the existence of any of the following:

(1) Inadequate public improvements.

(2) Inadequate water or sewer utilities.

(3) Housing constructed as a government-owned project that was constructed before January 1, 1960.

(Amended by Stats. 2010, Ch. 665, Sec. 1. Effective January 1, 2011.)



33031

(a) This subdivision describes physical conditions that cause blight:

(1) Buildings in which it is unsafe or unhealthy for persons to live or work. These conditions may be caused by serious building code violations, serious dilapidation and deterioration caused by long-term neglect, construction that is vulnerable to serious damage from seismic or geologic hazards, and faulty or inadequate water or sewer utilities.

(2) Conditions that prevent or substantially hinder the viable use or capacity of buildings or lots. These conditions may be caused by buildings of substandard, defective, or obsolete design or construction given the present general plan, zoning, or other development standards.

(3) Adjacent or nearby incompatible land uses that prevent the development of those parcels or other portions of the project area.

(4) The existence of subdivided lots that are in multiple ownership and whose physical development has been impaired by their irregular shapes and inadequate sizes, given present general plan and zoning standards and present market conditions.

(b) This subdivision describes economic conditions that cause blight:

(1) Depreciated or stagnant property values.

(2) Impaired property values, due in significant part, to hazardous wastes on property where the agency may be eligible to use its authority as specified in Article 12.5 (commencing with Section 33459).

(3) Abnormally high business vacancies, abnormally low lease rates, or an abnormally high number of abandoned buildings.

(4) A serious lack of necessary commercial facilities that are normally found in neighborhoods, including grocery stores, drug stores, and banks and other lending institutions.

(5) Serious residential overcrowding that has resulted in significant public health or safety problems. As used in this paragraph, “overcrowding” means exceeding the standard referenced in Article 5 (commencing with Section 32) of Chapter 1 of Title 25 of the California Code of Regulations.

(6) An excess of bars, liquor stores, or adult-oriented businesses that has resulted in significant public health, safety, or welfare problems.

(7) A high crime rate that constitutes a serious threat to the public safety and welfare.

(Amended by Stats. 2007, Ch. 343, Sec. 16. Effective January 1, 2008.)



33035

It is further found and declared that:

(a)  The existence of blighted areas characterized by any or all of such conditions constitutes a serious and growing menace which is condemned as injurious and inimical to the public health, safety, and welfare of the people of the communities in which they exist and of the people of the State.

(b)  Such blighted areas present difficulties and handicaps which are beyond remedy and control solely by regulatory processes in the exercise of police power.

(c)  They contribute substantially and increasingly to the problems of, and necessitate excessive and disproportionate expenditures for, crime prevention, correction, prosecution, and punishment, the treatment of juvenile delinquency, the preservation of the public health and safety, and the maintaining of adequate police, fire, and accident protection and other public services and facilities.

(d)  This menace is becoming increasingly direct and substantial in its significance and effect.

(e)  The benefits which will result from the remedying of such conditions and the redevelopment of blighted areas will accrue to all the inhabitants and property owners of the communities in which they exist.

(Added by Stats. 1963, Ch. 1812.)



33036

It is further found and declared that:

(a)  Such conditions of blight tend to further obsolescence, deterioration, and disuse because of the lack of incentive to the individual landowner and his inability to improve, modernize, or rehabilitate his property while the condition of the neighboring properties remains unchanged.

(b)  As a consequence the process of deterioration of a blighted area frequently cannot be halted or corrected except by redeveloping the entire area, or substantial portions of it.

(c)  Such conditions of blight are chiefly found in areas subdivided into small parcels, held in divided and widely scattered ownerships, frequently under defective titles, and in many such instances the private assembly of the land in blighted areas for redevelopment is so difficult and costly that it is uneconomic and as a practical matter impossible for owners to undertake because of lack of the legal power and excessive costs.

(d)  The remedying of such conditions may require the public acquisition at fair prices of adequate areas, the clearance of the areas through demolition of existing obsolete, inadequate, unsafe, and insanitary buildings, and the redevelopment of the areas suffering from such conditions under proper supervision, with appropriate planning, and continuing land use and construction policies.

(Added by Stats. 1963, Ch. 1812.)



33037

For these reasons it is declared to be the policy of the State:

(a)  To protect and promote the sound development and redevelopment of blighted areas and the general welfare of the inhabitants of the communities in which they exist by remedying such injurious conditions through the employment of all appropriate means.

(b)  That whenever the redevelopment of blighted areas cannot be accomplished by private enterprise alone, without public participation and assistance in the acquisition of land, in planning and in the financing of land assembly, in the work of clearance, and in the making of improvements necessary therefor, it is in the public interest to employ the power of eminent domain, to advance or expend public funds for these purposes, and to provide a means by which blighted areas may be redeveloped or rehabilitated.

(c)  That the redevelopment of blighted areas and the provisions for appropriate continuing land use and construction policies in them constitute public uses and purposes for which public money may be advanced or expended and private property acquired, and are governmental functions of state concern in the interest of health, safety, and welfare of the people of the State and of the communities in which the areas exist.

(d)  That the necessity in the public interest for the provisions of this part is declared to be a matter of legislative determination.

(Added by Stats. 1963, Ch. 1812.)



33039

The Legislature of the State of California recognizes that among the principal causes of slum and blighted residential areas are the following factors:

(a)  Inadequate enforcement of health, building, and safety laws.

(b)  The fact that the limited financial resources of many human beings who inhabit them make only this type of housing available to such persons.

(c)  Racial discrimination against persons of certain groups in seeking housing.

(d)  The neglect of absentee landlords.

It is, therefore, declared to be the public policy of this State that, in order to cope with the problems of the rehabilitation of slum or blighted areas, these factors shall be taken into consideration in any rehabilitation or redevelopment program. It is further declared to be the public policy of this State that such rehabilitation or redevelopment programs shall not be undertaken and operated in such a manner as to exchange new slums for old slums or as to congest individuals from one slum to another slum.

(Added by Stats. 1963, Ch. 1812.)






ARTICLE 4 - Declaration of State Policy—Antidiscrimination

33050

(a) It is hereby declared to be the policy of the state that in undertaking community redevelopment projects under this part there shall be no discrimination because of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 68) by Stats. 2013, Ch. 605, Sec. 39. Effective January 1, 2014.)



33051

If the legislative body of the City and County of San Francisco adopts, or has adopted, an ordinance which prohibits discrimination on the basis of sexual orientation, it may require the agency to prohibit discrimination on that basis. In this case, the agency shall implement Sections 33435, 33436, and 33724 as if the discrimination prohibited by the legislative body were also prohibited by Section 33050.

(Added by Stats. 1983, Ch. 930, Sec. 1.)






ARTICLE 5 - Further Declaration of State Policy

33070

The Legislature finds and declares that decent housing and genuine employment opportunities for all the people of this state are vital to the state’s future peace and prosperity, for all of the following reasons:

(a)  Hazardous, congested, and insanitary housing debilitates occupants’ health to the point of impairing motivation and achievement.

(b)  Lack of employment opportunity creates despair and frustration which may precipitate violence.

(c)  Unfit housing and lack of employment opportunity depend on each other to perpetuate a system of dependency and hopelessness which drains the state of its valuable financial and human resources.

(Added by Stats. 1971, Ch. 1757.)



33071

The Legislature further finds and declares that a fundamental purpose of redevelopment is to expand the supply of low- and moderate-income housing, to expand employment opportunities for jobless, underemployed, and low-income persons, and to provide an environment for the social, economic, and psychological growth and well-being of all citizens.

(Added by Stats. 1971, Ch. 1757.)






ARTICLE 6 - Reporting Requirement

33080

(a)  Every redevelopment agency shall file with the Controller within six months of the end of the agency’s fiscal year a copy of the report required by Section 33080.1. In addition, each redevelopment agency shall file with the department a copy of the audit report required by subdivision (a) of Section 33080.1. The reports shall be made in the time, format, and manner prescribed by the Controller after consultation with the department.

(b)  The redevelopment agency shall provide a copy of the report required by Section 33080.1, upon the written request of any person or any taxing agency. If the report does not include detailed information regarding administrative costs, professional services, or other expenditures, the person or taxing agency may request, and the redevelopment agency shall provide, that information. The person or taxing agency shall reimburse the redevelopment agency for all actual and reasonable costs incurred in connection with the provision of the requested information.

(Amended by Stats. 1998, Ch. 40, Sec. 1. Effective January 1, 1999.)



33080.1

Every redevelopment agency shall submit the final report of any audit undertaken by any other local, state, or federal government entity to its legislative body within 30 days of receipt of that audit report. In addition, every redevelopment agency shall present an annual report to its legislative body within six months of the end of the agency’s fiscal year. The annual report shall contain all of the following:

(a) (1) An independent financial audit report for the previous fiscal year. “Audit report” means an examination of, and opinion on, the financial statements of the agency which present the results of the operations and financial position of the agency, including all financial activities with moneys required to be held in a separate Low and Moderate Income Housing Fund pursuant to Section 33334.3. This audit shall be conducted by a certified public accountant or public accountant, licensed by the State of California, in accordance with Government Auditing Standards adopted by the Comptroller General of the United States. The audit report shall meet, at a minimum, the audit guidelines prescribed by the Controller’s office pursuant to Section 33080.3 and also include a report on the agency’s compliance with laws, regulations, and administrative requirements governing activities of the agency, and a calculation of the excess surplus in the Low and Moderate Income Housing Fund as defined in subdivision (g) of Section 33334.12.

(2) However, the legislative body may elect to omit from inclusion in the audit report any distinct activity of the agency that is funded exclusively by the federal government and that is subject to audit by the federal government.

(b) A fiscal statement for the previous fiscal year that contains the information required pursuant to Section 33080.5.

(c) A description of the agency’s activities in the previous fiscal year affecting housing and displacement that contains the information required by Sections 33080.4 and 33080.7.

(d) A description of the agency’s progress, including specific actions and expenditures, in alleviating blight in the previous fiscal year.

(e) A list of, and status report on, all loans made by the redevelopment agency that are fifty thousand dollars ($50,000) or more, that in the previous fiscal year were in default, or not in compliance with the terms of the loan approved by the redevelopment agency.

(f) A description of the total number and nature of the properties that the agency owns and those properties the agency has acquired in the previous fiscal year.

(g) A list of the fiscal years that the agency expects each of the following time limits to expire:

(1) The time limit for the commencement for eminent domain proceedings to acquire property within the project area.

(2) The time limit for the establishment of loans, advances, and indebtedness to finance the redevelopment project.

(3) The time limit for the effectiveness of the redevelopment plan.

(4) The time limit to repay indebtedness with the proceeds of property taxes.

(h) Any other information that the agency believes useful to explain its programs, including, but not limited to, the number of jobs created and lost in the previous fiscal year as a result of its activities.

(Amended by Stats. 2007, Ch. 90, Sec. 1. Effective January 1, 2008.)



33080.2

(a) When the agency presents the annual report to the legislative body pursuant to Section 33080.1, the agency shall inform the legislative body of any major audit violations of this part based on the independent financial audit report. The agency shall inform the legislative body that the failure to correct a major audit violation of this part may result in the filing of an action by the Attorney General pursuant to Section 33080.8.

(b) The legislative body shall review any report submitted pursuant to Section 33080.1 and take any action it deems appropriate on that report no later than the first meeting of the legislative body occurring more than 21 days from the receipt of the report.

(Amended by Stats. 2010, Ch. 699, Sec. 26. Effective January 1, 2011.)



33080.3

The Controller shall develop and periodically revise the guidelines for the content of the report required by Section 33080.1. The Controller shall appoint an advisory committee to advise in the development of the guidelines. The advisory committee shall include representatives from among those persons nominated by the department, the Legislative Analyst, the California Society of Certified Public Accountants, the California Redevelopment Association, and any other authorities in the field that the Controller deems necessary and appropriate.

(Amended by Stats. 1998, Ch. 40, Sec. 3. Effective January 1, 1999.)



33080.4

(a)  For the purposes of compliance with subdivision (c) of Section 33080.1, the description of the agency’s activities shall contain the following information regardless of whether each activity is funded exclusively by the state or federal government, for each project area and for the agency overall:

(1)  Pursuant to Section 33413, the total number of nonelderly and elderly households, including separate subtotals of the numbers of very low income households, other lower income households, and persons and families of moderate income, that were displaced or moved from their dwelling units as part of a redevelopment project of the agency during the previous fiscal year.

(2)  Pursuant to Section 33413.5, the total number of nonelderly and elderly households, including separate subtotals of the numbers of very low income households, other lower income households, and persons and families of moderate income, that the agency estimates will be displaced or will move from their dwellings as part of a redevelopment project of the agency during the present fiscal year and the date of adoption of a replacement housing plan for each project area subject to Section 33413.5.

(3)  The total number of dwelling units housing very low income households, other lower income households, and persons and families of moderate income, respectively, which have been destroyed or removed from the low- or moderate-income housing market during the previous fiscal year as part of a redevelopment project of the agency, specifying the number of those units which are not subject to Section 33413.

(4)  The total numbers of agency-assisted dwelling units which were constructed, rehabilitated, acquired, or subsidized during the previous fiscal year for occupancy at an affordable housing cost by elderly persons and families, but only if the units are restricted by agreement or ordinance for occupancy by the elderly, and by very low income households, other lower income households, and persons and families of moderate income, respectively, specifying those units which are not currently so occupied, those units which have replaced units destroyed or removed pursuant to subdivision (a) of Section 33413, and the length of time any agency-assisted units are required to remain available at affordable costs.

(5)  The total numbers of new or rehabilitated units subject to paragraph (2) of subdivision (b) of Section 33413, including separate subtotals of the number originally affordable to and currently occupied by, elderly persons and families, but only if the units are restricted by agreement or ordinance for occupancy by the elderly, and by very low income households, other lower income households, and persons and families of moderate income, respectively, and the length of time these units are required to remain available at affordable costs.

(6)  The status and use of the Low and Moderate Income Housing Fund created pursuant to Section 33334.3, including information on the use of this fund for very low income households, other lower income households, and persons and families of moderate income, respectively. If the Low and Moderate Income Housing Fund is used to subsidize the cost of onsite or offsite improvements, then the description of the agency’s activities shall include the number of housing units affordable to persons and families of low or moderate income which have been directly benefited by the onsite or offsite improvements.

(7)  A compilation of the annual reports obtained by the agency under Section 33418 including identification of the number of units occupied by persons and families of moderate income, other lower income households, and very low income households, respectively, and identification of projects in violation of this part or any agreements in relation to affordable units.

(8)  The total amount of funds expended for planning and general administrative costs as defined in subdivisions (d) and (e) of Section 33334.3.

(9)  Any other information which the agency believes useful to explain its housing programs, including, but not limited to, housing for persons and families of other than low and moderate income.

(10)  The total number of dwelling units for very low income households, other lower income households, and persons and families of moderate income to be constructed under the terms of an executed agreement or contract and the name and execution date of the agreement or contract. These units may only be reported for a period of two years from the execution date of the agreement or contract.

(11)  The date and amount of all deposits and withdrawals of moneys deposited to and withdrawn from the Low and Moderate Income Housing Fund.

(b)  As used in this section:

(1)  “Elderly,” has the same meaning as specified in Section 50067.

(2)  “Persons and families of moderate income,” has the same meaning as specified in subdivision (b) of Section 50093.

(3)  “Other lower income households,” has the same meaning as “lower income households” as specified in Section 50079.5, exclusive of very low income households.

(4)  “Persons and families of low or moderate income,” has the same meaning as specified in Section 50093.

(5)  “Very low income households,” has the same meaning as specified in Section 50105.

(c)  Costs associated with preparing the report required by this section may be paid with moneys from the Low and Moderate Income Housing Fund.

(Amended by Stats. 1993, Ch. 942, Sec. 7. Effective January 1, 1994.)



33080.5

For the purposes of compliance with subdivision (b) of Section 33080.1, the fiscal statement shall contain the following information:

(a)  The amount of outstanding indebtedness of the agency and each project area.

(b)  The amount of tax increment property tax revenues generated in the agency and in each project area.

(c)  The amount of tax increment revenues paid to, or spent on behalf of, a taxing agency, other than a school or community college district, pursuant to subdivision (b) of Section 33401 or Section 33676. Moneys expended on behalf of a taxing agency shall be itemized per each individual capital improvement.

(d)  The financial transactions report required pursuant to Section 53891 of the Government Code.

(e)  The amount allocated to school or community college districts pursuant to each of the following provisions: (1) Section 33401; (2) Section 33445; (3) Section 33445.5; (4) paragraph (2) of subdivision (a) of Section 33676; and (5) Section 33681.

(f)  The amount of existing indebtedness, as defined in Section 33682, and the total amount of payments required to be paid on existing indebtedness for that fiscal year.

(g)  Any other fiscal information which the agency believes useful to describe its programs.

(Amended by Stats. 1993, Ch. 476, Sec. 1. Effective January 1, 1994.)



33080.6

On or before May 1 of each year, the department shall compile and publish reports of the activities of redevelopment agencies for the previous fiscal year, based on the information reported pursuant to subdivision (c) of Section 33080.1 and reporting the types of findings made by agencies pursuant to paragraph (1), (2), or (3) of subdivision (a) of Section 33334.2, including the date of the findings. The department’s compilation shall also report on the project area mergers reported pursuant to Section 33488. The department shall publish this information for each project area of each redevelopment agency. These reports may also contain the biennial review of relocation assistance required by Section 50460. The first report published pursuant to this section shall be for the 1984–85 fiscal year. For fiscal year 1987–88 and succeeding fiscal years, the report shall contain a list of those project areas which are not subject to the requirements of Section 33413.

The department shall send a copy of the executive summary of its report to each redevelopment agency for which information was reported pursuant to Section 33080.1 for the fiscal year covered by the report. The department shall send a copy of its report to each redevelopment agency that requests a copy.

(Amended by Stats. 1998, Ch. 39, Sec. 3. Effective January 1, 1999.)



33080.7

For purposes of compliance with subdivision (c) of Section 33080.1 and in addition to the requirements of Section 33080.4, the description of the agency’s activities shall identify the amount of excess surplus, as defined in Section 33334.10, which has accumulated in the agency’s Low and Moderate Income Housing Fund. Of the total excess surplus, the description shall also identify the amount that has accrued to the Low and Moderate Income Housing Fund during each fiscal year. This component of the annual report shall also include any plan required to be reported by subdivision (c) of Section 33334.10.

(Amended by Stats. 2006, Ch. 538, Sec. 387. Effective January 1, 2007.)



33080.8

(a)  On or before April 1 of each year, the Controller shall compile a list of agencies that appear to have major audit violations as defined in this section, based on the independent financial audit reports filed with the Controller pursuant to Section 33080.

(b)  On or before June 1 of each year, for each major audit violation of each agency identified pursuant to subdivision (a), the Controller shall determine if the agency has corrected the major audit violation. Before making this determination, the Controller shall consult with each affected agency. In making this determination, the Controller may request and shall receive the prompt assistance of public officials and public agencies, including, but not limited to, the affected agencies, counties, and cities. If the Controller determines that an agency has not corrected the major audit violation, the Controller shall send a list of those agencies, their major violations, all relevant documents, and the affidavits required pursuant to subdivision (d) to the Attorney General for action pursuant to this section.

(c)  For each agency that the Controller refers to the Attorney General pursuant to subdivision (b), the Controller shall notify the agency and the legislative body that the agency was on the list sent to the Attorney General. The Controller’s notice shall inform the agency and the legislative body of the duties imposed by Section 33080.2.

(d)  Within 45 days of receiving the referral from the Controller pursuant to subdivision (b), the Attorney General shall determine whether to file an action to compel the agency’s compliance with this part. Any action filed pursuant to this section shall be commenced in the County of Sacramento. The time limit for the Attorney General to make this determination is directory and not mandatory. Any action shall be accompanied by an affidavit or affidavits, to be provided by the Controller with the referral, setting forth facts that demonstrate a likelihood of success on the merits of the claim that the agency has a major audit violation. The affidavit shall also certify that the agency and the legislative body were informed not less than 10 days prior to the date on which the action was filed. The agency shall file a response to any action filed by the Attorney General pursuant to this section within 15 days of service.

(e)  (1)  On the earliest day that the business of the court will permit, but not later than 45 days after the filing of an action pursuant to this section, the court shall conduct a hearing to determine if good cause exists for believing that the agency has a major audit violation and has not corrected that violation.

(2)  If the court determines that no good cause exists or that the agency had a major audit violation but corrected the major audit violation, the court shall dismiss the action.

(3)  If the court determines that there is good cause for believing that the agency has a major audit violation and has not corrected that major audit violation, the court shall immediately issue an order that prohibits the agency from doing any of the following:

(A)  Encumbering any funds or expending any money derived from any source except to pay the obligations designated in subparagraphs (A) to (G), inclusive, of paragraph (1) of subdivision (e) of Section 33334.12.

(B)  Adopting a redevelopment plan.

(C)  Amending a redevelopment plan except to correct the major audit violation that is the subject of the action.

(D)  Issuing, selling, offering for sale, or delivering any bonds or any other evidence of indebtedness.

(E)  Incurring any indebtedness.

(f)  In a case that is subject to paragraph (3) of subdivision (e), the court shall also set a hearing on the matter within 60 days.

(g)  If, on the basis of that subsequent hearing, the court determines that the agency has a major audit violation and has not corrected that violation, the court shall order the agency to comply with this part within 30 days, and order the agency to forfeit to the state no more than:

(1)  Two thousand dollars ($2,000) in the case of a community redevelopment agency with a total revenue, in the prior year, of less than one hundred thousand dollars ($100,000) as reported in the Controller’s annual financial reports.

(2)  Five thousand dollars ($5,000) in the case of a community redevelopment agency with a total revenue, in the prior year, of at least one hundred thousand dollars ($100,000) but less than two hundred fifty thousand dollars ($250,000) as reported in the Controller’s annual financial reports.

(3)  Ten thousand dollars ($10,000) in the case of a community redevelopment agency with a total revenue, in the prior year, of at least two hundred fifty thousand dollars ($250,000) as reported in the Controller’s annual financial reports.

(h)  The order issued by the court pursuant to paragraph (3) of subdivision (e) shall continue in effect until the court determines that the agency has corrected the major audit violation. If the court determines that the agency has corrected the major audit violation, the court may dissolve its order issued pursuant to paragraph (3) of subdivision (e) at any time.

(i)  An action filed pursuant to this section to compel an agency to comply with this part is in addition to any other remedy, and is not an exclusive means to compel compliance.

(j)  As used in this section, “major audit violation” means that, for the fiscal year in question, an agency did not:

(1)  File an independent financial audit report that substantially conforms with the requirements of subdivision (a) of Section 33080.1.

(2)  File a fiscal statement that includes substantially all of the information required by Section 33080.5.

(3)  Establish time limits, as required by Section 33333.6.

(4)  Deposit all required tax increment revenues directly into the Low and Moderate Income Housing Fund upon receipt, as required by Section 33334.3, 33334.6, 33487, or 33492.16.

(5)  Establish a Low and Moderate Income Housing Fund, as required by subdivision (a) of Section 33334.3.

(6)  Accrue interest earned by the Low and Moderate Income Housing Fund to that fund, as required by subdivision (b) of Section 33334.3.

(7)  Determine that the planning and administrative costs charged to the Low and Moderate Income Housing Fund are necessary for the production, improvement, or preservation of low- and moderate-income housing, as required by subdivision (d) of Section 33334.3.

(8)  Initiate development of housing on real property acquired using moneys from the Low and Moderate Income Housing Fund or sell the property, as required by Section 33334.16.

(9)  Adopt an implementation plan, as required by Section 33490.

(Amended by Stats. 2003, Ch. 318, Sec. 1. Effective January 1, 2004.)









CHAPTER 2 - Redevelopment Agencies

ARTICLE 1 - Creation of Agencies

33100

There is in each community a public body, corporate and politic, known as the redevelopment agency of the community.

(Added by Stats. 1963, Ch. 1812.)



33101

An agency which, on September 15, 1961, was not authorized to transact any business or exercise any powers by a resolution adopted prior to such date, shall not transact any business or exercise any powers under this part unless, by ordinance, the legislative body declares that there is need for an agency to function in the community. The ordinance of the legislative body declaring that there is need for an agency to function in the community shall be subject to referendum as prescribed by law for a county or a city ordinance.

(Added by Stats. 1963, Ch. 1812.)



33102

The agency shall cause a certified copy of the ordinance to be filed in the office of the county clerk.

(Amended by Stats. 1998, Ch. 829, Sec. 43. Effective January 1, 1999.)



33103

In any proceeding involving the validity or enforcement of, or relating to, any contract by an agency, the agency is conclusively deemed to have been established and authorized to transact business and exercise its powers upon proof of the filing with the Secretary of State of such an ordinance.

(Added by Stats. 1963, Ch. 1812.)



33103.5

Any ordinance of a legislative body heretofore adopted declaring the need for an agency to function in Crescent City is hereby validated, and in any proceeding involving the validity of, or enforcement of, or relating to, any contract by such an agency, the agency is conclusively deemed to have been established and authorized to transact business and exercise its powers upon proof that a copy of such ordinance has been filed with the Secretary of State.

Notwithstanding Section 33101, any such ordinance adopted as an emergency ordinance is not subject to referendum.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 54.)



33104

Agencies which transacted business and exercised powers prior to September 15, 1961, shall, in any proceeding involving the validity of, or enforcement of, or relating to, any contract by an agency, be conclusively deemed to have been established and authorized to transact business and exercise its powers upon proof of the adoption of a resolution adopted pursuant to the provisions of this part which were in effect prior to September 15, 1961, or upon proof that a copy of such resolution has been filed with the Secretary of State.

(Added by Stats. 1963, Ch. 1812.)



33105

In any case where an agency was activated in a community by a resolution adopted pursuant to Section 33101 prior to January 1, 1951, and where thereafter and prior to January 1, 1951, the legislative body of the community purported to dissolve the agency under circumstances where Section 33140 was not applicable, and where as a result of such purported dissolution the agency was inactive for a period of at least 10 years, and where subsequent to January 1, 1962, the legislative body of the community adopted an ordinance pursuant to Section 33101 declaring that there is need for an agency to function in the community, which ordinance was not suspended by referendum, and where subsequent to the adoption of such ordinance new members of the agency were appointed pursuant to Section 33110, such agency is a valid and existing agency with full power to transact any business and exercise its powers and the members appointed subsequent to the adoption of such ordinance are the legally appointed and existing members of the agency, each for the term designated in his appointment. For the purpose of applying Section 33140 to such agency, the two-year period referred to in that section shall be measured from the date of adoption of such ordinance.

(Added by Stats. 1963, Ch. 1812.)






ARTICLE 2 - Appointment, Compensation, and Removal of Agency Members

33110

When the legislative body adopts an ordinance declaring the need for an agency, the mayor or chairman of the board of supervisors, with the approval of the legislative body, shall appoint five persons, who are resident electors of the community, and may include tenants of a public housing authority created pursuant to Part 2 (commencing with Section 34200) of this division, as members of the agency. The legislative body may, either at the time of the adoption of the ordinance declaring the need for an agency or at any time thereafter, adopt an ordinance increasing to seven the number of members to be appointed to the agency. Upon the exercise of such option by the legislative body, the membership of the agency shall remain at seven.

(Amended by Stats. 1971, Ch. 1054.)



33111

A member may not be an elective officer or an employee of the community, but, notwithstanding any other law, he may be a member, commissioner, or employee of any other agency or authority of, or created for, the community.

(Added by Stats. 1963, Ch. 1812.)



33112

Three of the members first appointed shall be designated to serve the terms of one, two, and three years, respectively, from the date of their appointments and two shall be designated to serve for terms of four years from the date of their appointments. If and when the membership of the agency is increased to seven, one of the additional members shall be appointed to a term, or unexpired portion thereof, which is concurrent with the term then held by the member originally appointed for a term of three years or by his successor, and the other additional member shall be appointed to a term, or unexpired portion thereof, which is concurrent with the term then held by the member originally appointed for a term of two years or by his successor. Their successors shall be appointed for four-year terms. Vacancies occurring during a term shall be filled for the unexpired term. A member shall hold office until his successor has been appointed and has qualified.

(Added by Stats. 1963, Ch. 1812.)



33113

The appointing officer shall designate the first chairman from among the members. When there is a vacancy in such office, the agency shall elect a chairman from among its members. Unless otherwise prescribed by the legislative body, the term of office as chairman is for the calendar year, or for that portion remaining after he is designated or elected.

(Added by Stats. 1963, Ch. 1812.)



33114

Members shall receive their actual and necessary expenses, including traveling expenses incurred in the discharge of their duties. They may receive such other compensation as the legislative body prescribes.

(Added by Stats. 1963, Ch. 1812.)



33114.5

Notwithstanding any other provision of law, whenever the legislative body of a city having a population of less than 200,000 or the legislative body of a county declares itself to be the agency pursuant to Section 33200, the compensation provided for in Section 33114 shall not exceed thirty dollars ($30) per member for each meeting of the agency attended by the member. No member shall receive compensation for attending more than four meetings of the agency during any calendar month. In addition, members shall receive their actual and necessary expenses incurred in the discharge of their duties.

(Amended by Stats. 1973, Ch. 899.)



33115

For inefficiency, neglect of duty, or misconduct in office, a member may be removed by the appointing officer, but only after he has been given a copy of the charges at least 10 days prior to a public hearing on them and has had an opportunity to be heard in person or by counsel. If a member is removed, a record of the proceedings and the charges and findings shall be filed in the office of the clerk of the community.

(Added by Stats. 1963, Ch. 1812.)






ARTICLE 3 - Nature, Jurisdiction, and General Powers of Agencies

33120

The territorial jurisdiction of the agency of a county is the unincorporated territory in the county, and that of a city or city and county is the territory within its limits.

(Added by Stats. 1963, Ch. 1812.)



33121

The powers of each agency are vested in the members in office.

(Added by Stats. 1963, Ch. 1812.)



33121.5

When a decision, determination, or other action by the agency or legislative body is required by this part, neither the agency nor the legislative body shall delegate the obligation to decide, determine, or act to another entity unless a provision of this part specifically provides for that delegation.

(Added by Stats. 1999, Ch. 442, Sec. 4. Effective January 1, 2000.)



33122

Each redevelopment agency exercises governmental functions and has the powers prescribed in this part.

(Added by Stats. 1963, Ch. 1812.)



33123

Each agency is performing a public function of the community.

(Added by Stats. 1963, Ch. 1812.)



33125

An agency may:

(a)  Sue and be sued.

(b)  Have a seal.

(c)  Make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(d)  Make, amend, and repeal bylaws and regulations not inconsistent with, and to carry into effect, the powers and purposes of this part.

(Added by Stats. 1963, Ch. 1812.)



33125.5

An agency shall keep a record of the proceedings of its meetings and those records shall be open to examination by the public to the extent required by law.

(Amended by Stats. 1977, Ch. 797.)



33126

(a)  An agency may select, appoint, and employ such permanent and temporary officers, agents, counsel, and employees as it requires, and determine their qualifications, duties, benefits, and compensation, subject only to the conditions and restrictions imposed by the legislative body on the expenditure or encumbrance of the budgetary funds appropriated to the community redevelopment agency administrative fund. To the greatest extent feasible, the opportunities for training and employment arising from a redevelopment project planning and execution shall be given to lower income residents of the project area. The agency shall adopt personnel rules and regulations applicable to all employees. Such rules shall contain procedures affecting conflicts of interest, use of funds, personnel procedures on hiring and firing including removal of personnel for inefficiency, neglect of duties, or misconduct in office. Such rules and regulations shall be of public record.

(b)  An agency may contract with the Department of Housing and Community Development, or any other agency, for the furnishing by the department, or agency, of any necessary staff services associated with or required by redevelopment and which could be performed by the staff of an agency.

(Amended by Stats. 1972, Ch. 687.)



33127

An agency may:

(a)  Obtain, hire, purchase, or rent office space, equipment, supplies, insurance, or services.

(b)  Authorize and pay the travel expenses of agency members, officers, agents, counsel, and employees on agency business.

(Added by Stats. 1963, Ch. 1812.)



33128

For the purposes of the agency, it shall have access to the services and facilities of the planning commission, the city engineer, and other departments and offices of the community.

(Added by Stats. 1963, Ch. 1812.)



33129

The grant of money appropriated by the legislative body of the community to the community redevelopment agency administrative fund is not to be construed as making the agency a department of the community or placing the officers, agents, counsel, and employees under civil service of the community.

(Added by Stats. 1963, Ch. 1812.)



33130

(a)  No agency or community officer or employee who in the course of his or her duties is required to participate in the formulation of, or to approve plans or policies for, the redevelopment of a project area shall acquire any interest in any property included within a project area within the community. If any such officer or employee owns or has any direct or indirect financial interest in property included within a project area, that officer or employee shall immediately make a written disclosure of that financial interest to the agency and the legislative body and the disclosure shall be entered on the minutes of the agency and the legislative body. Failure to make the disclosure required by this subdivision constitutes misconduct in office.

(b)  Subdivision (a) does not prohibit any agency or community officer or employee from acquiring an interest in property within the project area for the purpose of participating as an owner or reentering into business pursuant to this part if that officer or employee has owned a substantially equal interest as that being acquired for the three years immediately preceding the selection of the project area.

(c)  A rental agreement or lease of property which meets all of the following conditions is not an interest in property for purposes of subdivision (a):

(1)  The rental or lease agreement contains terms that are substantially equivalent to the terms of a rental or lease agreement available to any member of the general public for comparable property in the project area.

(2)  The rental or lease agreement includes a provision which prohibits any subletting, sublease, or other assignment at a rate in excess of the rate in the original rental or lease agreement.

(3)  The property which is subject to the rental or lease agreement is used in the pursuit of the principal business, occupation, or profession of the officer or employee.

(4)  The agency or community officer or employee who obtains the rental or lease agreement immediately makes a written disclosure of that fact to the agency and the legislative body.

(Amended by Stats. 1985, Ch. 87, Sec. 1.)



33130.5

Notwithstanding any other provisions of law, an officer, employee, consultant, or agent of the agency or community, for personal residential use, may purchase or lease property within a project area after the agency has certified that the improvements to be constructed or the work to be done on the property to be purchased or leased have been completed, or has certified that no improvements need to be constructed or that no work needs to be done on the property. Any such officer or employee who purchases or leases such property shall immediately make a written disclosure to the agency and the legislative body, which disclosure shall be entered on the minutes of the agency. Any such officer or employee shall thereafter be disqualified from voting on any matters directly affecting such a purchase, lease, or residency. Failure to so disclose constitutes misconduct in office.

(Added by Stats. 1967, Ch. 1242.)



33131

An agency may:

(a)  From time to time prepare and carry out plans for the improvement, rehabilitation, and redevelopment of blighted areas.

(b)  Disseminate redevelopment information.

(c)  Prepare applications for various federal programs and grants relating to housing and community development and plan and carry out such programs within authority otherwise granted by this part, at the request of the legislative body.

(Amended by Stats. 1969, Ch. 1561.)



33132

The agency may accept financial assistance from public or private sources as authorized by Chapter 6 (commencing with Section 33600) or any other provision in this part.

(Added by Stats. 1963, Ch. 1812.)



33133

The agency may accept any other assistance from the state or federal government or any public or private source for any redevelopment project within its area of operation or for the agency’s activities, powers, and duties.

(Added by Stats. 1963, Ch. 1812.)



33134

Within the survey area or for purposes of redevelopment an agency may insure or provide for the insurance of any operations of the agency against risks or hazards.

(Added by Stats. 1965, Ch. 1665.)



33135

Upon request from and at the expense of any public body, an agency may, outside any survey area, with the approval of the legislative body, provide (1) relocation assistance to persons displaced by governmental action, and (2) aid and assistance to property owners in connection with rehabilitation loans and grants.

(Amended by Stats. 1967, Ch. 1242.)



33136

An agency may finance the cost of premiums necessary for the provision of insurance during the construction or rehabilitation of properties that are administered by governmental entities or nonprofit organizations to provide housing for lower income households, as defined in Section 50079.5, including rental properties, emergency shelters, transitional housing, or special residential care facilities.

(Added by Stats. 1988, Ch. 1564, Sec. 1.)






ARTICLE 4 - Suspension and Dissolution of Agencies

33140

If an agency has not redeveloped or acquired land for, or commenced the redevelopment of, a project, or entered into contracts for redevelopment within two years after the adoption of an ordinance pursuant to Section 33101, or, in the case of an agency authorized to transact business and exercise powers by resolution adopted pursuant to the provisions of Section 33101 that were in effect prior to the adoption of that resolution, the legislative body may, by ordinance, declare that there is no further need for the agency. A legislative body shall not adopt an ordinance declaring that there is no further need for the agency if, in one or more project areas, the agency has not complied with subdivision (a) of Section 33333.8. Upon the adoption of the ordinance, the offices of the agency members are vacated and the capacity of the agency to transact business or exercise any powers is suspended until the legislative body adopts an ordinance declaring the need for the agency to function.

(Amended by Stats. 2001, Ch. 741, Sec. 1. Effective January 1, 2002.)



33141

Upon the motion of the legislative body or upon recommendation of the agency, the legislative body of the community may, by ordinance, order the deactivation of an agency by declaring that there is no need for an agency to function in the community, if the agency has no outstanding bonded indebtedness, no other unpaid loans, indebtedness, or advances, and no legally binding contractual obligations with persons or entities other than the community, unless the community assumes the bonded indebtedness, unpaid loans, indebtedness, and advances, and legally binding contractual obligations. A legislative body shall not adopt an ordinance declaring that there is no need for the agency, if in one or more project areas, the agency has not complied with subdivision (a) of Section 33333.8. An ordinance of a legislative body declaring there is no need for an agency to function in the community shall be subject to referendum as prescribed by law for the ordinances of the legislative body.

(Amended by Stats. 2001, Ch. 741, Sec. 2. Effective January 1, 2002.)



33142

The legislative body of the community shall file with the Secretary of State a certified copy of any ordinance suspending or dissolving an agency pursuant to Section 33140 or 33141.

(Added by Stats. 1969, Ch. 1561.)









CHAPTER 3 - Other Entities Undertaking or Assisting Redevelopment

ARTICLE 1 - Legislative Body as the Agency

33200

(a)  As an alternative to the appointment of five members of the agency, the legislative body may, at the time of the adoption of an ordinance pursuant to Section 33101 or 33140 of this part, or at any time thereafter by adoption of an ordinance, declare itself to be the agency; in which case, all the rights, powers, duties, privileges and immunities, vested by this part in an agency, except as otherwise provided in this article, shall be vested in the legislative body of the community. If a member of the legislative body of a city or county does not wish to serve on the agency, the members may so notify the legislative body of the city or county, and the legislative body of the city or county shall appoint a replacement who is an elector of the city or county to serve out the term of the replaced member.

However, in any community in San Bernardino County which is a charter city, the adoption of any order or resolution by the legislative body acting as the agency shall be governed by the same procedures as are set forth in the provisions of the charter, and the mayor shall be the chairperson of the agency, having the same power and authority in the conduct of the agency and the meetings of the legislative body acting as the agency, that the mayor has in the conduct of the affairs of the city.

As part of the legislative body’s ordinance declaring itself to be the redevelopment agency pursuant to this subdivision, the legislative body shall make findings that the action shall serve the public interest and promote the public safety and welfare in an effective manner.

(b)  In the event an appointive agency has been designated and has been in existence for at least three years, the legislative body shall not adopt an ordinance declaring itself to be the agency without first conducting a public hearing on the proposed ordinance.

Notice of the public hearing required by this subdivision shall be published not less than once during the 10 calendar days immediately prior to the hearing in a newspaper of general circulation, printed and published in the community, or if there is none, in a newspaper selected by the legislative body. The notice of hearing shall include a general statement of the procedure and effect of the legislative body’s declaring itself to be the agency. Copies of the notice shall be posted throughout the affected project area or areas at least 10 calendar days prior to the hearing. The legislative body shall also mail by first-class mail copies of the notice at least 10 calendar days prior to the hearing, to all persons who have expressed to the agency or the legislative body an interest in receiving information on redevelopment activities.

The legislative body shall cause the preparation of any report or reports or proposals, as are necessary to substantiate and explain the determination that the legislative body shall declare itself the redevelopment agency, to be presented at the public hearing.

As part of the legislative body’s ordinance declaring itself to be the redevelopment agency pursuant to this subdivision, the legislative body shall make findings that (1) the action will serve the public interest and promote the public safety and welfare in a more effective manner than the current organization, and (2) there has been full public disclosure of all reports and proposals relating to the legislative body’s intent to declare itself the redevelopment agency.

(Amended by Stats. 1996, Ch. 1119, Sec. 1. Effective January 1, 1997.)



33201

(a)  A legislative body which has declared itself to be the agency pursuant to Section 33200 may by ordinance create a community redevelopment commission. The ordinance shall establish the number of members of the commission, but not less than seven, their terms of office, and the method of their appointment and removal.

(b)  (1)  No member of the commission shall acquire any interest in any property included within a project area. Any member who owns or has any direct or indirect financial interest in any property within a project area shall immediately make a written disclosure of that interest to the legislative body.

(2)  A rental agreement or lease of property which meets all of the following conditions is not an interest in property for purposes of paragraph (1):

(A)  The rental or lease agreement contains terms that are substantially equivalent to the terms of a rental or lease agreement available to any member of the general public for comparable property in the project area.

(B)  The rental or lease agreement includes a provision which prohibits any subletting, sublease, or other assignment at a rate in excess of the rate in the original rental or lease agreement.

(C)  The property which is subject to the rental or lease agreement is used in the pursuit of the principal business, occupation, or profession of the member of the commission.

(D)  The member of the commission who obtains the rental or lease agreement immediately makes a written disclosure of that fact to the commission and the legislative body.

(Amended by Stats. 1985, Ch. 87, Sec. 2.)



33202

If a community redevelopment commission is created as provided in Section 33201, its functions shall be to prepare a redevelopment plan for each project area, hold and conduct hearings thereon, adopt and submit such plan, together with a report, to the legislative body, pursuant to all of the provisions, requirements and procedures of Article 4 (commencing with Section 33330) of Chapter 4 of this part; and the agency, in such case, shall not be required to perform such functions. The legislative body may additionally delegate any of its functions as the governing body of the agency to the community redevelopment commission.

(Amended by Stats. 1976, Ch. 631.)



33203

A legislative body which has declared itself to be the agency pursuant to Section 33200 may at any time by resolution determine that it shall no longer function as an agency, in which event, the mayor or chairman of the board of supervisors with the approval of the legislative body shall appoint five or seven resident electors of the community as members of the agency, and, upon such appointment, the community redevelopment commission, if any, shall no longer function.

(Added by Stats. 1965, Ch. 1497.)



33204

A chartered city may enact its own procedural ordinance and exercise the powers granted by this part.

(Added by renumbering Section 33201 by Stats. 1965, Ch. 1497.)



33205

An agency is authorized to delegate to a community any of the powers or functions of the agency with respect to the planning or undertaking of a redevelopment project in the area in which such community is authorized to act, and such community is hereby authorized to carry out or perform such powers or functions for the agency.

(Added by renumbering Section 33202 by Stats. 1965, Ch. 1497.)



33206

Notwithstanding any other provision of law, a legislative body, at the time of the adoption of an ordinance pursuant to Section 33101 or 33140, and pursuant to a resolution authorizing such an action, may contract with the Department of Housing and Community Development, or any other agency or housing authority, for the furnishing by the department, agency, or housing authority of any necessary staff services associated with or required by redevelopment and which could be performed by the staff of an agency. In such a case the legislative body shall be vested with all of the rights, powers, duties, and privileges and immunities vested by this part in an agency.

(Added by Stats. 1970, Ch. 1238.)






ARTICLE 2 - Joint Exercise or Delegation of Power to Redevelop

33210

Two or more agencies within two or more communities may jointly exercise the powers granted under this part. In such case the agencies, the planning commissions, and the legislative bodies may hold joint hearings and meetings, or the legislative bodies of the communities acting separately may each designate the agency of one of the communities to act as the agency for all of the interested communities.

(Added by Stats. 1963, Ch. 1812.)



33210.5

(a)  As used in this section, the following terms have the following meanings:

(1)  “Joint Redevelopment Plan” means the Redevelopment Plan for the Alameda County-City of San Leandro Redevelopment Project, adopted pursuant to this part by the City of San Leandro by ordinance dated July 12, 1993, as amended.

(2)  “Joint Project Area” means the redevelopment project area established by the Joint Redevelopment Plan, which includes territory within both the City of San Leandro and the unincorporated territory of the County of Alameda.

(b)  The Legislature finds and declares all of the following:

(1)  Pursuant to Section 33213, the Board of Supervisors of the County of Alameda has authorized the redevelopment of the portion of the Joint Project Area within its territorial limits by the San Leandro Redevelopment Agency pursuant to the Joint Redevelopment Plan.

(2)  Since adoption of the Joint Redevelopment Plan, the San Leandro Redevelopment Agency has exercised powers granted in this part in the entire Joint Project Area.

(c)  By ordinance, the legislative bodies of the City of San Leandro and the County of Alameda may designate the Alameda County Redevelopment Agency to exercise exclusively any of the powers granted under this part, including, but not limited to, the power of eminent domain, within that portion of the Joint Project Area within the unincorporated territory of the County of Alameda.

(d)  Notwithstanding subdivision (c), by ordinance, the legislative bodies of the City of San Leandro and the County of Alameda may further declare that insofar as it is necessary or convenient for the San Leandro Redevelopment Agency to continue to exercise certain specified powers granted under this part within or for the portion of the Joint Project Area within the unincorporated territory of the County of Alameda, including, but not limited to, those relating to the receipt of tax increment revenue, the San Leandro Redevelopment Agency shall continue to exercise those powers.

(e)  For the purposes of this part, the legislative body of the community with respect to actions taken by the San Leandro Redevelopment Agency pursuant to the Joint Redevelopment Plan shall mean the City Council of the City of San Leandro, and the legislative body of the community with respect to actions taken by the Alameda County Redevelopment Agency pursuant to the Joint Redevelopment Plan shall mean the Board of Supervisors of the County of Alameda.

(f)  No action taken in accordance with and in furtherance of this section shall affect the calculation of tax increment revenue to be allocated pursuant to Section 33670 or Section 33676 in effect at the time of the adoption of the Joint Redevelopment Plan or the validity of any agreement entered into by the San Leandro Redevelopment Agency with an affected taxing entity pursuant to Section 33401 in effect at the time of execution of that agreement.

(g)  The legislative body of the County of Alameda may amend, by ordinance, the Joint Redevelopment Plan without any further action of the legislative body, redevelopment agency, or planning commission of the City of San Leandro. Any amendment adopted pursuant to this subdivision shall affect only property within that portion of the Joint Project Area within the unincorporated territory of Alameda County and shall otherwise be processed in accordance with the applicable procedures and requirements of this part for such an amendment.

(h)  The legislative body of the City of San Leandro may amend, by ordinance, the Joint Redevelopment Plan without any further action of the legislative body, redevelopment agency, or planning commission of the County of Alameda. Any amendment adopted pursuant to this subdivision shall affect only property within that portion of the Joint Project Area within the City of San Leandro and shall otherwise be prepared and processed in accordance with the applicable procedures and requirements of this part for such an amendment.

(i)  The legislative body of the City of San Leandro and the legislative body of the County of Alameda shall not take any action pursuant to this section until the San Leandro Redevelopment Agency files with the Controller a corrected report required by Section 33080.1 for the 1999–2000 fiscal year.

(Added by Stats. 2001, Ch. 124, Sec. 1. Effective July 30, 2001.)



33211

If one agency is designated, it shall obtain the report and recommendation of the planning commission of each community on the redevelopment plan and its conformity to the general plan of each community before presenting the redevelopment plan to the respective legislative bodies for adoption.

(Amended by Stats. 1973, Ch. 588.)



33212

The designated agency and each planning commission shall co-operate in formulating redevelopment plans.

(Added by Stats. 1963, Ch. 1812.)



33213

By ordinance the legislative body of a community may authorize the redevelopment of an area within its territorial limits by another community if such area is contiguous to such other community. The ordinance shall designate the community to undertake such redevelopment. The community so authorized may undertake the redevelopment of such area in all respects as if the area was within its territorial limits and its legislative body, agency, and planning commission shall have all the rights, powers, and privileges with respect to such area as if it was within the territorial limits of the community so authorized. Neither the legislative body, agency nor planning commission of the community so authorizing shall be required to comply with any requirements of this part except as set forth in this section. Any redevelopment plan for such area shall be approved by ordinance enacted by the legislative body of the community so authorizing.

(Added by Stats. 1963, Ch. 1812.)



33214

(a)  Notwithstanding Section 33120, the territorial jurisdiction of an agency in the county shall include all of the unincorporated territory that was included in a project area selected pursuant to Section 33322 or 34004 even if that territory is subsequently annexed to a city or included within the boundaries of a new city, unless territorial jurisdiction over the project area is transferred from a county to a city pursuant to Section 33215 , 33216, or 33217.

(b)  Notwithstanding Section 33120, the territorial jurisdiction of an agency in a city shall include all of the territory within the limits of the city that was included in a project area selected pursuant to Section 33322 or 34004 even if that territory is subsequently annexed to another city or included within the boundaries of a new city, unless territorial jurisdiction over the project area is transferred to the other city pursuant to Section 33215, 33216, or 33217.

(Amended by Stats. 2000, Ch. 638, Sec. 1. Effective January 1, 2001.)



33214.5

As used in Sections 33215 and 33216:

(a)  “Creating agency” means the community redevelopment agency that created the project area that is to be transferred pursuant to Section 33215 or 33216.

(b)  “Receiving agency” means the community redevelopment agency that will acquire jurisdiction over a project area pursuant to Section 33215 or 33216.

(Added by Stats. 2000, Ch. 610, Sec. 2. Effective January 1, 2001.)



33214.7

(a) Notwithstanding any law to the contrary, the territorial jurisdiction of the Redevelopment Agency of the County of Riverside shall include all of the following:

(1) Former agency territory within the geographic boundaries of the City of Menifee or the City of Wildomar with respect to which the agency, prior to the incorporation of the applicable city, (A) entered into a binding agreement with a third party in furtherance of the purposes set forth in Section 33334.2 and (B) acquired land or otherwise expended money from its Low and Moderate Income Housing Fund established pursuant to Section 33334.3.

(2) Territory currently within an island of unincorporated territory that is surrounded or substantially surrounded by the City of Indio, after the city’s annexation of that territory, with respect to which the agency, prior to that annexation, (A) entered into a binding agreement with a third party in furtherance of the purposes set forth in Section 33334.2 and (B) acquired land or otherwise expended money from its Low and Moderate Income Housing Fund established pursuant to Section 33334.3.

(b) This section shall apply retroactively and prospectively to the territory specified in subdivision (a).

(c) The agency may apply towards its obligations under subdivision (b) of Section 33413 units described in clause (ii) of subparagraph (A) of paragraph (2) of subdivision (b) of Section 33413 that are located within the territory specified in subdivision (a).

(Added by Stats. 2010, Ch. 315, Sec. 1. Effective January 1, 2011.)



33215

(a)  If all of the territory included within a project area, including any noncontiguous territory within the project area, selected pursuant to Section 33322 or 34004 is subsequently annexed to a city or included within the boundaries of a new city, the territorial jurisdiction of the creating agency over all of the territory in that project area may be transferred from the creating agency to a receiving agency pursuant to this section.

(b)  The legislative body of the community of the receiving agency, in which the territory described in subdivision (a) is located, may unilaterally transfer the territorial jurisdiction described in subdivision (a) if that legislative body agrees to reimburse the community of the creating agency for all costs incurred by the community of the creating agency in conducting the transfer and adopts, or has adopted, both of the following ordinances:

(1)  An ordinance pursuant to Section 33101 declaring the need for an agency to function in the city.

(2)  An ordinance adopting the same redevelopment plan for the project area that was previously adopted by the legislative body of the creating agency or an ordinance adopting that redevelopment plan, with amendments. However, no amendment to a redevelopment plan may be adopted if the amendment would violate any agreement entered into by the creating agency or its legislative body, as determined by that legislative body, prior to the effective date of the transfer of territorial jurisdiction, as determined pursuant to subdivision (c).

(c)  The effective date of the transfer of territorial jurisdiction is the first day of the fiscal year that begins following the effective date of the later enacted of the ordinances adopted pursuant to subdivision (b).

(d)  The transfer of territorial jurisdiction shall have all of the following effects on and after the effective date of the transfer of territorial jurisdiction, as determined pursuant to subdivision (c):

(1)  The receiving agency and its legislative body shall have all of the rights, powers, and responsibilities provided by this part with respect to the project area and the redevelopment plan for that project area.

(2)  The debts and any other obligations of the creating agency or its legislative body in connection with the project area or the redevelopment plan for that project area shall be assumed by the receiving agency.

(3)  For the purposes of this part, including Section 33670, the redevelopment plan for the project area for which territorial jurisdiction is transferred from the creating agency to the receiving agency pursuant to this section shall be considered to have been adopted by the legislative body of the receiving agency on the date the redevelopment plan was originally adopted by the legislative body of the creating agency.

(e)  The creating agency, the receiving agency, and their respective legislative bodies may enter into any agreements which those entities mutually determine to be necessary or desirable to facilitate the transfer of territorial jurisdiction provided for by this section.

(Amended by Stats. 2000, Ch. 610, Sec. 3. Effective January 1, 2001.)



33216

(a)  If all, or a substantial portion, of the territory included within a project area selected pursuant to Section 33322 or 34004 is subsequently annexed to a city or included within the boundaries of a new city, the territorial jurisdiction of the creating agency over all, or a substantial portion, of the territory in that project area may be transferred from the creating agency to the receiving agency pursuant to this section. If all, or a substantial portion, of the noncontiguous territory of a project area of a creating agency is subsequently annexed to a city or included within the boundaries of a new city, the jurisdiction of the creating agency over all, or a substantial portion, of the noncontiguous territory may be transferred to the receiving agency pursuant to this section.

(b)  The transfer of territorial jurisdiction described in subdivision (a) is not effective unless all of the following occur:

(1)  The creating agency and the receiving agency enter into the agreement described in subdivision (c), and their respective legislative bodies both adopt a resolution approving that agreement.

(2)  The legislative body of the receiving agency adopts, or has adopted, both of the following ordinances:

(A)  An ordinance pursuant to Section 33101 declaring the need for an agency to function in the city.

(B)  An ordinance adopting the same redevelopment plan for the project area that was previously adopted by the legislative body of the creating agency.

(c)  The agreement required to be entered into between the creating agency and the receiving agency pursuant to paragraph (1) of subdivision (b) shall contain all of the provisions described in paragraphs (1), (2), (3), and (4), and may contain the provisions described in paragraphs (5) and (6):

(1)  A provision specifying that all of the territory included within the project area is transferred from the creating agency to the receiving agency, or a provision specifying the portions of the project area over which each agency will have territorial jurisdiction.

(2)  (A)  If all of the territory included within the project area is transferred from the creating agency to the receiving agency, a provision for the allocation of all of the taxes payable from the project area pursuant to subdivision (b) of Section 33670 to the receiving agency.

(B)  If a substantial portion of the territory included within the project area is transferred from the creating agency to the receiving agency, a provision for the allocation of taxes payable from the project area pursuant to subdivision (b) of Section 33670 between the receiving agency and the creating agency. That allocation of taxes shall be reasonably related to the costs that the community of the creating agency and the community of the receiving agency expect to incur in carrying out the redevelopment plan and the outstanding indebtedness that the creating agency has incurred in carrying out the redevelopment plan. That indebtedness shall include repayment of expenditures to, or on behalf of, the redevelopment project area from other resources or borrowing of the creating agency. That allocation of taxes may differ from the allocation that would have been made if the portion of the project area under the territorial jurisdiction of the creating agency and the portion of the project area under the territorial jurisdiction of the receiving agency had been separate project areas at the time of adoption of the redevelopment plan by the legislative body of the creating agency.

(3)  A requirement that all taxes payable from the project area pursuant to subdivision (b) of Section 33670 that are allocated to the receiving agency, as required by subparagraph (B) of paragraph (2), shall be available if necessary to pay any indebtedness incurred by the creating agency prior to the effective date of the transfer of jurisdiction in connection with the project area and the redevelopment plan if that indebtedness was secured by the taxes payable from the project area pursuant to subdivision (b) of Section 33670.

(4)  If a substantial portion of the territory included within the project area is transferred from the creating agency to the receiving agency, a requirement that any amendment to the redevelopment plan for that portion of the territory of the project area under the jurisdiction of the creating agency shall, in addition to any other requirements under this part, be approved by an ordinance adopted by the legislative body of the receiving agency, and that any amendment to the redevelopment plan for that portion of the territory of the project area under the jurisdiction of the receiving agency shall, in addition to any other requirements under this part, be approved by an ordinance adopted by the legislative body of the creating agency.

(5)  If a substantial portion of the territory included within the project area is transferred from the creating agency to the receiving agency, a provision permitting the creating agency to undertake activities to implement the redevelopment plan in portions of the project area under the territorial jurisdiction of the receiving agency or for the receiving agency to undertake activities to implement the redevelopment plan in portions of the project area under the territorial jurisdiction of the creating agency.

(6)  Any other terms and conditions that the creating agency, the receiving agency, or their respective legislative bodies mutually determine to be necessary or desirable to facilitate the transfer of territorial jurisdiction over all, or a substantial portion, of the project area and the implementation of the redevelopment plan.

(d)  The effective date of the transfer of territorial jurisdiction is the first day of the fiscal year that begins following the effective date of the resolution adopted pursuant to paragraph (1) of subdivision (b), or the effective date of the later enacted of the ordinances adopted pursuant to paragraph (2) of subdivision (b), whichever date is later.

(e)  On and after the effective date of the transfer of territorial jurisdiction:

(1)  Except as otherwise provided by the agreement entered into pursuant to paragraph (1) of subdivision (b), the receiving agency and its legislative body shall have all of the rights, powers, and responsibilities provided by this part with respect to all, or the portion, of the project area for which the territorial jurisdiction has been transferred to the receiving agency and with respect to all, or the portion, of the redevelopment plan for all, or that portion, of the project area.

(2)  The debts and any other obligations of the creating agency or its legislative body in connection with the project area, or a substantial portion of the project area transferred to the receiving agency, as the case may be, or the redevelopment plan for that project area, or portion of the project area, shall be assumed by the receiving agency.

(3)  For the purposes of this part, including Section 33670, the redevelopment plan for all, or a substantial portion, of the project area for which territorial jurisdiction is transferred from the creating agency to the receiving agency pursuant to this section shall be considered to have been adopted by the legislative body of the receiving agency on the date the redevelopment plan was originally adopted by the legislative body of the creating agency.

(Amended by Stats. 2000, Ch. 610, Sec. 4. Effective January 1, 2001.)



33216.1

(a)  The Legislature finds and declares all of the following:

(1)  The Orange County Board of Supervisors established the Neighborhood Development and Preservation Project on June 28, 1988.

(2)  The Orange County Neighborhood Development and Preservation Project consists of 13 independent areas either within the territorial jurisdiction of incorporated cities or the sphere of influence of existing cities.

(3)  The County of Orange and affected cities are in agreement that the territorial jurisdiction for the Neighborhood Development and Preservation Project areas for those areas presently within the boundaries of an incorporated city, and areas which upon their annexation or inclusion otherwise are included within the boundaries of an incorporated city should be transferred to the appropriate city.

(b)  If any portion, including a subarea of the Orange County Neighborhood Development and Preservation Project, of the territory is currently within the boundaries of a city, or is subsequently annexed to a city or otherwise included within the boundaries of a city, the territorial jurisdiction of the agency of the county over that portion including a subarea of the project area, of the territory in the Orange County Neighborhood Development and Preservation Project may be transferred from the agency of the county to the agency of the city pursuant to Section 33216, except as provided below:

(1)  If any portion, including a subarea of the Orange County Neighborhood Development and Preservation Project is transferred from the agency of the county to the agency of the city pursuant to this subdivision, the city ordinance adopting the same redevelopment plan as adopted by the board of supervisors may include an amendment to the plan. Any public notice required to amend the plan shall apply only to the portion, including a subarea, jurisdictionally transferred to the agency of the city.

(2)  Notwithstanding paragraph (4) of subdivision (c) of Section 33216, any amendment adopted by the agency of the city shall not require the approval of the board of supervisors, unless that amendment would violate any agreement entered into by the agency of the county or the board of supervisors, as determined by the board of supervisors, prior to the effective date of the transfer of territorial jurisdiction.

(Added by Stats. 1997, Ch. 53, Sec. 1. Effective January 1, 1998.)



33216.5

(a)  The Legislature finds and declares all of the following:

(1)  The City of Shasta Lake, which is located in the County of Shasta, was incorporated on July 2, 1993.

(2)  The Shasta Dam Area Redevelopment Project, which was established in July 1991, is located within the City of Shasta Lake.

(3)  The City of Shasta Lake and the County of Shasta are in agreement that territorial jurisdiction for the Shasta Dam Area Redevelopment Project should be transferred from the redevelopment agency of the County of Shasta to the redevelopment agency of the City of Shasta Lake. Pursuant to subdivision (b) of Section 33215, the city council has adopted an ordinance declaring the need for an agency to function in the city.

(4)  Under subdivision (c) of Section 33215, however, the transfer of jurisdiction for the Shasta Dam Area Redevelopment Project cannot become effective until the first day of the first fiscal year beginning after the adoption of the later of the required ordinances.

(5)  Because the City of Shasta Lake was incorporated on the second day of the current fiscal year, the city is uniquely burdened by the requirement of existing law, which delays until July 1, 1994, the effectiveness of the agreement to transfer the redevelopment project from the agency of the county to the agency of the city.

(6)  Therefore, to effectuate the purposes of the Community Redevelopment Law, the transfer of the territorial jurisdiction for the Shasta Dam Area Redevelopment Project from the redevelopment agency of the County of Shasta to the redevelopment agency of the City of Shasta Lake should be authorized forthwith.

(b)  Notwithstanding Section 33215 or any other provision of law, territorial jurisdiction for the Shasta Dam Area Redevelopment Project is hereby transferred, as of the effective date of the act that adds this section, from the redevelopment agency of the County of Shasta to the redevelopment agency of the City of Shasta Lake under the terms and conditions agreed upon by the city and county.

(Added by Stats. 1993, Ch. 693, Sec. 1. Effective October 4, 1993.)



33217

If a portion of a city containing a portion of a redevelopment project area is incorporated as a new city, and the new city establishes an agency to be the receiving agency for that portion of the project area, the creating agency and the receiving agency shall have six months from the date of the establishment of that receiving agency to enter into an agreement pursuant to Section 33216. If that agreement is not entered into within that six-month period, the creating agency shall not thereafter expend any money pursuant to this part or Part 1.5 (commencing with Section 34000) within the project area, except to repay existing indebtedness, until those agencies have entered into that agreement. That indebtedness shall include outstanding bonded indebtedness, existing agreements, contracts, leases, and expenditures made to, or on behalf of, the project area from other resources or borrowings of the creating agency.

(Added by Stats. 2000, Ch. 638, Sec. 2. Effective January 1, 2001.)






ARTICLE 3 - Aid, Assistance, and Co-operation

33220

For the purpose of aiding and co-operating in the planning, undertaking, construction, or operation of redevelopment projects located within the area in which it is authorized to act, any public body, upon the terms and with or without consideration as it determines, may:

(a)  Dedicate, sell, convey, or lease any of its property to a redevelopment agency.

(b)  Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with redevelopment projects.

(c)  Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake.

(d)  Plan or replan, zone or rezone any part of such area and make any legal exceptions from building regulations and ordinances.

(e)  Enter into agreements with the federal government, an agency, or any other public body respecting action to be taken pursuant to any of the powers granted by this part or any other law; such agreements may extend over any period, notwithstanding any law to the contrary.

(f)  Purchase or legally invest in any of the bonds of an agency and exercise all of the rights of any holder of such bonds.

(g)  Purchase and buy or otherwise acquire land in a project area from an agency for redevelopment in accordance with the plan, and in connection therewith, is hereby authorized to become obligated in accordance with Section 33437 except that subdivision (b) of Section 33437 shall apply to a public body only to the extent that it is authorized (and funds have been made available) to make the redevelopment improvements or structures required.

(Added by Stats. 1963, Ch. 1812.)



33221

The bonds and obligations issued by an agency also may be purchased, invested in, or used for security as authorized in Section 33663.

(Added by Stats. 1963, Ch. 1812.)









CHAPTER 4 - Redevelopment Procedures and Activities

ARTICLE 1 - Community Prerequisites

33300

Before any area is designated for redevelopment, the community authorized to undertake such development shall comply with the requirements of this article.

(Repealed and added by Stats. 1963, Ch. 1812.)



33301

The community shall have a planning agency established pursuant to law or charter.

(Amended by Stats. 1983, Ch. 602, Sec. 2. Effective August 31, 1983.)



33302

The community shall have a general plan which complies with Article 5 (commencing with Section 65300) of Chapter 3 of Division 1 of Title 7 of the Government Code, and which includes, but is not limited to, a housing element that substantially complies with state law.

(Amended by Stats. 1992, Ch. 1356, Sec. 3. Effective January 1, 1993.)






ARTICLE 2 - Designation of Survey Area

33310

Survey areas may be designated by resolution of the legislative body, or the legislative body may by resolution authorize the designation of survey areas by resolution of the planning commission or by resolution of the members of the agency.

(Amended by Stats. 1965, Ch. 1665.)



33311

Any person, group, association or corporation may in writing, request the legislative body (or the planning commission or the agency if they are authorized by the legislative body to designate survey areas) to designate a survey area or areas for project study purposes, and may submit with their request plans showing the proposed redevelopment of such areas or any part or parts thereof.

(Amended by Stats. 1965, Ch. 1665.)



33312

The resolution designating a survey area or areas shall contain the following:

(a)  A finding that the area requires study to determine if a redevelopment project or projects within said area are feasible;

(b)  A description of the boundaries of the area designated.

(Amended by Stats. 1965, Ch. 1665.)






ARTICLE 3 - Selection of Project Area and Formulation of Preliminary Plans

33320.1

(a) “Project area” means, except as provided in Section 33320.2, 33320.3, 33320.4, or 33492.3, a predominantly urbanized area of a community that is a blighted area, the redevelopment of which is necessary to effectuate the public purposes declared in this part, and that is selected by the planning commission pursuant to Section 33322.

(b) As used in this section, “predominantly urbanized” means that not less than 80 percent of the land in the project area is either of the following:

(1)  Has been or is developed for urban uses.

(2)  Is an integral part of one or more areas developed for urban uses that are surrounded or substantially surrounded by parcels that have been or are developed for urban uses. Parcels separated by only an improved right-of-way shall be deemed adjacent for the purpose of this subdivision. Parcels that are not blighted shall not be included in the project area for the purpose of obtaining the allocation of taxes from the area pursuant to Section 33670 without other substantial justification for their inclusion.

(c) For the purposes of this section, a parcel of property as shown on the official maps of the county assessor is developed if that parcel is developed in a manner that is consistent with zoning standards or is otherwise permitted under law.

(d) The requirement that a project be predominantly urbanized shall apply only to a project area for which a final redevelopment plan is adopted on or after January 1, 1984, or to an area that is added to a project area by an amendment to a redevelopment plan, which amendment is adopted on or after January 1, 1984.

(Amended by Stats. 2006, Ch. 595, Sec. 4. Effective January 1, 2007.)



33320.2

(a)  The area included within a project and a project area may be either contiguous or noncontiguous. All noncontiguous areas of a project area shall be either blighted or necessary for effective redevelopment. An unblighted, noncontiguous area shall be conclusively deemed necessary for effective redevelopment if that area is being used predominantly for:

(1)  The relocation of owners or tenants from other noncontiguous areas in the same project area or from other project areas in the community.

(2)  The construction and rehabilitation of low- or moderate-income housing.

(b)  An unblighted, noncontiguous area shall be deemed not necessary for effective redevelopment if that area is included for the purpose of obtaining the allocation of taxes from such area pursuant to Section 33670 without other substantial justification for its inclusion.

(c)  The redevelopment agency shall not use the power of eminent domain for acquisition of property, other than vacant land, in noncontiguous, unblighted areas.

(Amended by Stats. 1996, Ch. 799, Sec. 16. Effective January 1, 1997.)



33320.3

(a)  The area included within a project and a project area may be either contiguous or noncontiguous. All noncontiguous areas of a project area shall be either blighted or necessary for effective redevelopment. An unblighted, noncontiguous area within the City of Victorville which is a part of a freeway interchange project that is included in the State Transportation Improvement Program, as adopted by the California Transportation Commission in June 1984, and an unblighted area contiguous to that freeway interchange project east of Armagosa, north of Seneca Road, west of Seventh Street, and South of Plaza Drive and Mohave Drive, excluding any subdivided and developed area, shall be conclusively deemed necessary for effective redevelopment and may be included within a noncontiguous project area by the redevelopment agency in the City of Victorville.

(b)  The redevelopment agency shall not use the power of eminent domain for acquisition of property, other than vacant land, in noncontiguous, unblighted areas.

(c)  This section shall only apply to a redevelopment project area and the redevelopment agency within the City of Victorville.

(Added by Stats. 1984, Ch. 1291, Sec. 3.)



33320.4

(a) The unblighted territory that is described in paragraphs (1) and (2) is contiguous to an existing redevelopment project area within the City of Sanger, California. If all of that unblighted territory is annexed to the City of Sanger, the planning agency within the City of Sanger may, with the approval of the redevelopment agency, include that territory in a proposed project area, or the redevelopment agency may amend the redevelopment plan to include that territory within an existing contiguous project area, if the planning agency or the redevelopment agency, as the case may be, determines that the inclusion of that territory is necessary for effective redevelopment of the project area. If either, or both, of those determinations are made, the territory shall be conclusively presumed necessary for effective redevelopment within the proposed or existing project area. Any actions taken by the planning agency or redevelopment agency in accordance with this section shall comply with all of the other requirements of this part.

(1) All that portion of Fresno County, California, within the City of Sanger in Sections 26 and 25, Township 14 South, Range 22 East, Mount Diablo Base and Meridian, according to the United States Government Township Plat thereof, described as follows:

Beginning at the southwest corner of the northwest quarter of Section 26; thence along the existing city limits line of Sanger as follows, N. 89 47´ E., a distance of 2638.53 feet to the southeast corner of the northwest quarter of Section 26; thence N. 0 03´ W., along the west line of the northeast quarter of that Section, a distance of 345.52 feet to the northerly right-of-way line of the Garfield Ditch; thence northeasterly along northerly right-of-way line, a distance of 913.00 feet, a little more or less, to a point on the westerly right-of-way line of the Centerville and Kingsburg Canal; thence along the easterly right-of-way line of the Centerville and Kingsburg Canal as follows: N. 09 52´28&Prime; E., 708.50 feet; N. 09 26´ 40&Prime; E., 297.07 feet; N. 07 14´16&Prime; E., 549.23 feet; and N. 09 15´10&Prime; E., a distance of 539.47 feet to a point on a line 30. 00 feet south of the north line of the northeast quarter of Section 26; thence leaving the westerly right-of-way line, N.89 43´ E., along that line 30.00 feet south of and parallel with the north line of the northeast quarter of Section 26 and the easterly prolongation thereof, a distance of 1860.41 feet; thence S. 0 14´ E., 1151.07 feet; thence S. 73 01´ W., 357.58 feet; thence S. 55 46´ W., 985.00 feet; thence S. 40 46´ W., 218.00 feet; thence S. 24 31´ W., 364. 00 feet; thence N. 75 44´ W., 312.87 feet to a point on the west line of the southeast quarter of the northeast quarter of Section 26; thence S. 0 17´12&Prime; E., along said west line, 413.31 feet to the southwest corner thereof; thence S. 0 16´28&Prime; E., along the west line of the northeast quarter of the southeast quarter of Section 26, 1332.38 feet to the southwest corner thereof; thence leaving the existing city limits line of Sanger, N. 89 06´46&Prime; W., along the north line of the south half of the southeast quarter of Section 26, 592.10 feet to the northeast corner of that parcel of land conveyed to Archie Mekealian and Verlene Mekealian by deed dated February 23, 1944, and recorded in Book 2157 at Page 119, Fresno County records, with the corner being 742.00 feet east of the northwest corner of the south half of the southeast quarter of Section 26; thence S. 4 36´52&Prime; W., along the east line to the parcel, 1330.31 feet to the southeast corner thereof and to a point on the south line of the southeast quarter of Section 26; thence N. 88 44´19&Prime; W., along the south line, 619.00 feet, more or less to the southwest corner of the southeast quarter of Section 26; thence S. 89 51´20&Prime; W., along the south line of the southwest quarter of Section 26, 2639.90 feet to the southwest corner thereof; thence north, along the west line of the southwest quarter of Section 26, 2643.60 feet to the northwest corner thereof and the point of beginning. This territory contains a little more or less than 316.58 acres.

(2) All that portion of Fresno County, California, within the City of Sanger, in the northeast quarter of Section 15 in Township 14 South, Range 22 East, Mount Diablo Base and Meridian, according to the United States Government Township Plat thereof, described as follows:

Commencing at the northeast corner of the northeast quarter of the northeast quarter of Section 15, thence southerly along the east line of the northeast quarter of Section 15 992.05 feet to the existing city limits line of Sanger, then continuing south along the east line of the northeast quarter of Section 15 475.01 feet, that being contiguous with the existing city limit of Sanger, for a total of 1467.06 feet, thence westerly, along a line 1180.15 feet 15, 880.90 feet, more or less to the easterly right-of-way line of the Southern Pacific Railroad Company’s right-of-way; thence leaving the existing city limits line of Sanger, northwesterly, along the easterly right-of-way line of the railroad as the same is shown on the Map of Mountain View Addition to Sanger, recorded February 18, 1891, in Book 4 of Plats, Page 66, Fresno County Records, to the point of intersection with the north line of the northeast quarter of Section 15; thence easterly along the north line, 2191.00 feet to the point of commencement. This territory contains a little more or less than 50.13 acres.

(b) The conclusive presumption that the unblighted territory described in subdivision (a) is necessary for effective redevelopment applies only to territory within the City of Sanger.

(Amended by Stats. 2006, Ch. 538, Sec. 388. Effective January 1, 2007.)



33320.8

(a) The territory that is described in subdivision (b) shall not be subject to the requirements of subdivision (b) of Section 33321.5.

(b) All lands not enforceably restricted within the Counties of Riverside and San Bernardino, within the spheres of influence of the Cities of Chino and Ontario as of January 1, 1996, according to the United States Government Township Plat thereof, described as follows:

(1) That portion of Township 2 South, Range 7 West, San Bernardino Meridian, in the County of San Bernardino, State of California, described as follows:

Beginning at the center line intersection of Euclid Avenue and Riverside Drive, said intersection being on the existing city limits of Ontario; thence east along said city limits line and continuing along said line, following all of its various courses to the intersection of Riverside Drive with the San Bernardino County line; thence leaving said city limits line south and southwesterly along said county line to the north line of Section 27, said Township 2 South, Range 7 West; thence west along said north line, being also the center line of Remington Avenue, to the center line of Carpenter Avenue; thence north along said center line to the center line of Merrill Avenue; thence west along said center line to the east line of Grove Avenue; thence north along said east line to the north line of Merrill Avenue; thence west along said north line and its prolongation to the center line of Euclid Avenue; thence north along said center line to the Point of Beginning.

(2) Those portions of Townships 2 and 3 South, Ranges 7 and 8 West, San Bernardino Meridian, in the County of San Bernardino, State of California, described as follows:

Beginning at the intersection of the center line of Merrill Avenue with the east line of Grove Avenue; thence east along said center line of Merrill Avenue to the center line of Carpenter Avenue; thence south along said center line to the north line of Government Lot 1 of Section 27, said Township 2 South, Range 7 West, said point being also on the center line of Remington Avenue; thence east along said center line to the San Bernardino County line; thence southwesterly, southerly and westerly along said county line to the center line of State Highway 71 being also on the existing city limits line of Chino Hills; thence northwesterly along said center line and city limits line to the southwesterly prolongation of the center line of Pine Avenue; thence easterly along said prolongation and center line to the center line of Chino Creek; thence southeasterly along said center line to the west line of Section 6, said Township 3 South, Range 7 West; thence north along said west line and the west line of Section 31, said Township 2 South, Range 7 West, to the center line of Pine Avenue; thence westerly along said center line to the center line of El Prado Road, formerly Central Avenue; thence northwesterly along said center line to the center line of Kimball Avenue, said point being on the existing city limits of Chino; thence east along said city limits line and continuing along said city limits, following all of its various courses to the center line intersection of Kimball Avenue and vacated Campus Avenue; thence leaving said city limits line east along said center line of Kimball Avenue to the center line of Grove Avenue; thence north along said center line to the center line of Remington Avenue, vacated; thence east along said vacated center line to the east line of Grove Avenue; thence north along said last line to the Point of Beginning.

(3) Those portions of Sections 6, 7, 18, 19, 30, and 31, Township 2 South, Range 6 West, San Bernardino Meridian; Sections 23, 24, 25, 26, 27, 34, 35, and 36, Township 2 South, Range 7 West, San Bernardino Meridian; and Sections 2, 3, and 10, Township 3 South, Range 7 West, San Bernardino Meridian, within the unincorporated area of the County of Riverside.

(Amended by Stats. 2004, Ch. 183, Sec. 208. Effective January 1, 2005.)



33321

A project area need not be restricted to buildings, improvements, or lands which are detrimental or inimical to the public health, safety, or welfare, but may consist of an area in which such conditions predominate and injuriously affect the entire area. A project area may include lands, buildings, or improvements which are not detrimental to the public health, safety or welfare, but whose inclusion is found necessary for the effective redevelopment of the area of which they are a part. Each such area included under this section shall be necessary for effective redevelopment and shall not be included for the purpose of obtaining the allocation of tax increment revenue from such area pursuant to Section 33670 without other substantial justification for its inclusion.

(Amended by Stats. 1976, Ch. 1336.)



33321.5

(a)  Agricultural land and open-space land that is enforceably restricted shall not be included within a project area.

(b)  A parcel of land that is larger than two acres and is in agricultural use, but that is not enforceably restricted, shall not be included within a project area unless the agency makes each of the following findings, based upon substantial evidence in the record:

(1)  The inclusion of the land in the project area is consistent with the purposes of this part.

(2)  The inclusion of the land in the project area will not cause the removal of adjacent land, designated for agricultural use in the community’s general plan, from agricultural use.

(3)  The inclusion of the land within the project area is consistent with the community’s general plan.

(4)  The inclusion of the land in the project area will result in a more contiguous pattern of development.

(5)  There is no proximate land that is not in agricultural use, that is both available and suitable for inclusion within the project area, and is not already proposed to be within the project area.

(c)  As used in this section the following definitions apply:

(1)  “Agricultural use” has the same meaning as that term is defined in subdivision (b) of Section 51201 of the Government Code.

(2)  “Enforceably restricted” has the same meaning as that term is defined in Sections 422 and 422.5 of the Revenue and Taxation Code.

(3)  “Suitable” has the same meaning as that term is defined in subdivision (c) of Section 51282 of the Government Code.

(d)  The provisions of subdivision (b) shall not apply to the territory described in Section 33320.8.

(Added by Stats. 1996, Ch. 617, Sec. 2. Effective January 1, 1997.)



33322

The planning commission may select one or more project areas comprised of all or part of any survey area, on its own motion, or at the request of the agency. The planning commission shall select one or more project areas comprised of all or part of any survey area, at the direction of the legislative body, or upon the written petition of the owners in fee of the majority in area of a proposed project area, excluding publicly owned areas or areas dedicated to a public use.

The planning commission shall formulate a preliminary plan for the redevelopment of each selected project area.

(Repealed and added by Stats. 1965, Ch. 1665.)



33323

The agency and planning commission shall cooperate in the selection of project areas and in the preparation of the preliminary plan.

(Added by Stats. 1963, Ch. 1812.)



33324

A preliminary plan need not be detailed and is sufficient if it:

(a)  Describes the boundaries of the project area.

(b)  Contains a general statement of the land uses, layout of principal streets, population densities and building intensities, and standards proposed as the basis for the redevelopment of the project area.

(c)  Shows how the purposes of this part would be attained by redevelopment.

(d)  Shows that the proposed redevelopment is consistent with the community’s general plan.

(e)  Describes, generally, the impact of the project upon the area’s residents and upon the surrounding neighborhood.

(Amended by Stats. 1996, Ch. 799, Sec. 17. Effective January 1, 1997.)



33325

The planning commission shall submit the preliminary plan for each project area to the agency.

(Added by Stats. 1963, Ch. 1812.)



33326

Prior to publication of notice of the agency public hearing, the planning commission may change the boundaries of a project area with the approval of the agency.

(Added by Stats. 1965, Ch. 1665.)



33327

After receipt of any preliminary redevelopment plan pursuant to Section 33325, the agency shall transmit to the county auditor and county assessor of the county in which the proposed project is located, or to the officer or officers performing the functions of the auditor or assessor for any taxing agencies which, in levying or collecting its taxes, do not use the county assessment roll or do not collect its taxes through the county, to the legislative or governing bodies of local agencies which receive a portion of the property tax levied pursuant to Part 0.5 (commencing with Section 50) of the Revenue and Taxation Code and to the State Board of Equalization:

(a) A description of the boundaries of the project area.

(b) A statement that a plan for the redevelopment of the area is being prepared.

(c) A map indicating the boundaries of the project area.

In addition, the agency may include a listing, by tax rate area, of all parcels within the boundaries of the project area and the value used for each parcel on the secured property tax roll.

Thereafter, if the boundaries of the proposed project are changed, the agency shall notify the taxing officials and the State Board of Equalization within 30 days by transmitting a description and map indicating each boundary change made. The State Board of Equalization shall prescribe the format of the description of boundaries and statements, and the form, size, contents, and number of copies of the map required to be transmitted pursuant to this section.

(Amended by Stats. 2006, Ch. 643, Sec. 24. Effective January 1, 2007.)



33328

When it transmits the map of the project area to the county officials, taxing agencies, and the State Board of Equalization pursuant to Section 33327, the redevelopment agency shall also advise those officials and agencies of the last equalized assessment roll it proposes to use for the allocation of taxes that will comply with Sections 33670 and 33670.5. That roll shall be known and referred to as the base year assessment roll. The county officials charged with the responsibility of allocating taxes under Sections 33670 and 33670.5 shall prepare and deliver to the redevelopment agency and each of the taxing agencies, a report which shall include all of the following:

(a)  The total assessed valuation of all taxable property within the project area as shown on the base year assessment roll.

(b)  The identifications of each taxing agency levying taxes in the project area.

(c)  The amount of tax revenue to be derived by each taxing agency from the base year assessment roll from the project area, including state subventions for homeowners, business inventory, and similar subventions.

(d)  For each taxing agency, its total ad valorem tax revenues from all property within its boundaries, whether inside or outside the project area.

(e)  The estimated first year taxes available to the redevelopment agency, if any, based upon information submitted by the redevelopment agency, broken down by taxing agencies.

(f)  The assessed valuation of the project area for the preceding year, or, if requested by the redevelopment agency, for the preceding five years, except for state assessed property on the board roll. However, in preparing this information, the requirements of Section 33670.5 shall be observed. The assessed value shall be reported by block if the property is divided by blocks, or by any other geographical area as may be agreed upon by the agency and county officials.

The report shall be prepared and delivered to the redevelopment agency and each of the taxing agencies within 60 days of the date of filing by the redevelopment agency with the State Board of Equalization or as otherwise agreed upon by the agency and the State Board of Equalization, unless the redevelopment agency requests the assessed valuation for the preceding five years, in which case the report shall be prepared and delivered within 90 days. If the proposed base year assessment roll has not yet been equalized at the time of the receipt of that advice, then the report shall be prepared and delivered within 60 days, or other period, otherwise agreed upon, by the agency and the State Board of Equalization, from the date set forth in Section 2052 of the Revenue and Taxation Code, unless the agency requests the assessed valuation for the preceding five years, in which case, the report shall be prepared and delivered within 90 days.

If the filing does not comply with the requirements of Section 33327, the State Board of Equalization or the official of the taxing agency entitled to receive those documents shall notify the filing agency within 10 days, stating the manner in which the filing of documents does not comply with this section. If no notice is given it shall be conclusively presumed that the agency has complied with the provisions of this section.

If the report is not received within the time prescribed by this section, the redevelopment agency may proceed with the adoption of the redevelopment plan. The county officials may transmit a partial report, and any final report or additional information, if received by the agency prior to the close of the public hearing on the redevelopment plan, shall become part of the record of the public hearing.

The State Board of Equalization and officials of all taxing agencies shall provide the county officials preparing the report with all information necessary for its preparation. All data and information upon which the report is based shall be available to the agency to the extent permitted by law.

Prior to the publication of notice of the legislative body’s public hearing on the plan, the agency shall consult with each taxing agency which levies taxes, or for which taxes are levied, on property in the project area with respect to the plan and to the allocation of taxes pursuant to Section 33670.

(Amended by Stats. 1984, Ch. 147, Sec. 3.)



33328.1

(a) When the county officials charged with the responsibility of allocating taxes pursuant Sections 33670 and 33670.5 deliver the report required pursuant to Section 33328, they shall also prepare and deliver to the Department of Finance, in the form and manner prescribed by the department, a report that includes all of the following:

(1) The information specified in subdivisions (a), (b), and (c) of Section 33328.

(2) A projection of the total amount of tax revenues that may be allocated pursuant to Sections 33670 and 33670.5 for the duration of the project area.

(3) A projection of the amount of tax revenues that would have been allocated to each school district, county office of education, and community college district for the duration of the project area, but for the allocation of tax revenues pursuant to Sections 33670 and 33670.5.

(4) A projection of the amount of tax revenues that may be allocated to each school district, county office of education, and community college district pursuant to Sections 33401, 33607.5, 33607.7, and 33676 for the duration of the project area.

(b) When the redevelopment agency transmits the map of the project area pursuant to Section 33327, the agency shall also prepare and deliver to the Department of Finance, in the form and manner prescribed by the department, a report that includes all of the following:

(1) A projection of any change in the number of residents, including, but not limited to, the number of schoolage children, within the project area for the duration of the project area.

(2) A projection prepared by each school district, county office of education, and community college district within the project area of any change in the need for school facilities within the project area for the duration of the project area.

(Added by Stats. 2006, Ch. 595, Sec. 5. Effective January 1, 2007.)



33328.3

If the boundaries of an existing project area for which the redevelopment plan contains a provision for the division of taxes as permitted by Section 33670 are changed pursuant to Article 4 (commencing with Section 33330), the redevelopment agency shall notify the county officials by transmitting to them, the legislative or governing bodies of the taxing agencies, and to the State Board of Equalization, the information required by Section 33327 indicating the areas to be added or detached. Within 60 days from the date of filing or a period as otherwise agreed to by the agency and the State Board of Equalization, the county officials shall prepare and submit to the redevelopment agency and the taxing agencies a report containing the information required under Section 33328, with respect to those areas to be added to or detached from the project area.

If a filing does not comply with the requirements of this section, the State Board of Equalization or the official of the taxing agency entitled to receive those documents shall notify the filing agency within 10 days, stating the manner in which the filing of documents does not comply with this section. If no notice is given, it shall be conclusively presumed that the agency has complied with the provisions of this section.

(Amended by Stats. 1986, Ch. 729, Sec. 1.)



33328.4

The State Board of Equalization shall establish a schedule of fees for filing and processing the statements and maps which are required to be filed with the State Board of Equalization pursuant to Section 33327, 33328.3, 33328.5, 33375, or 33457. This schedule shall not include any fee which exceeds the reasonably anticipated cost to the State Board of Equalization of performing the work to which the fee relates. The agency forwarding the statement and map pursuant to Section 33327, 33328.3, 33328.5, 33375, or 33457 shall accompany the statement and map with the necessary fee.

(Amended by Stats. 1992, Ch. 1356, Sec. 5. Effective January 1, 1993.)



33328.5

(a)  If a redevelopment agency proposes to use the equalized assessment roll for the year following the equalized assessment roll which the redevelopment agency advised it would use pursuant to Section 33328, the redevelopment agency shall, prior to the adoption of the redevelopment plan using that different equalized assessment roll, either notify the county officials, taxing agencies, and the State Board of Equalization of the change in the equalized assessment roll that it proposes to use for the allocation of taxes pursuant to Section 33670 or prepare a report containing the information specified in subdivisions (a), (b), (c), (d), (e), and (f) of Section 33328.

(b)  Upon receipt of a notice pursuant to subdivision (a), the county officials charged with the responsibility of allocating taxes under Section 33670 and 33670.5 shall prepare and deliver to the redevelopment agency a report containing the information specified in subdivisions (a), (b), (c), (d), (e), and (f) of Section 33328. The report shall be prepared and delivered within the time periods specified in Section 33328 for reports prepared pursuant to that section. If a redevelopment agency gives the notice specified in subdivision (a), the redevelopment plan specified in the notice shall not be adopted until the time period for delivery of the report has expired.

(c)  At least 14 days prior to the public hearing on the redevelopment plan for which the redevelopment agency proposes to use a different equalized assessment roll, the redevelopment agency shall prepare and deliver to each taxing agency a supplementary report analyzing the effect of the use of the different equalized assessment roll which shall include those subjects required by subdivisions (b), (e), and (n) of Section 33352. In lieu of a supplementary report, a redevelopment agency may include in the report required to be prepared pursuant to Section 33352, the information required to be included in the supplementary report.

(d)  A redevelopment agency shall not be required to prepare a subsequent preliminary report specified in Section 33344.5, unless the report prepared pursuant to subdivision (b) states that the total assessed value in the project area is less than the total assessed value in the project area contained in the original report prepared pursuant to Section 33328, in which case a new preliminary report shall be prepared.

(e)  The use of a different assessment roll pursuant to this section shall meet the requirements of Section 16 of Article XVI of the California Constitution.

(f)  This section shall only apply to redevelopment plans adopted on or after January 1, 1993. The Legislature finds and declares that the enactment of this section shall not be deemed to invalidate or limit the adoption of redevelopment plans pursuant to a different procedure prior to January 1, 1993.

(Amended by Stats. 1994, Ch. 936, Sec. 5. Effective September 28, 1994.)



33328.7

Any costs incurred by a county, a school district, a county office of education, or a community college district, in preparing a report pursuant to Section 33328, 33328.1, 33328.3, or 33328.5, shall be reimbursed by the redevelopment agency which filed for the report as provided in those sections. In the event a final redevelopment plan is adopted for all or a portion of the project area concerning which the report is prepared, the agency may charge and account for the reimbursed costs as a cost of the redevelopment project. Otherwise these costs shall be accounted for as general administrative expenses of the agency.

(Amended by Stats. 2006, Ch. 595, Sec. 6. Effective January 1, 2007.)






ARTICLE 4 - Preparation and Adoption of Redevelopment Plans by the Agency

33330

Each agency shall prepare or cause to be prepared, and approve, a redevelopment plan for each project area and for that purpose may hold hearings and conduct examinations, investigations, and other negotiations. The agency shall consult with the planning commission of the community and with the project area committee, if applicable, in preparing a redevelopment plan.

(Amended by Stats. 1972, Ch. 614.)



33331

Every redevelopment plan shall be consistent with the community’s general plan.

(Amended by Stats. 1997, Ch. 580, Sec. 12. Effective January 1, 1998.)



33331.4

(a) A redevelopment agency undertaking activities and funding involving property described in paragraph (3) of subdivision (c) of Section 33030 shall comply with all of the requirements of this part, except as specifically modified in subdivision (b).

(b) In addition to the requirements specified in subdivision (a), all of the following apply:

(1) The project shall include the replacement, on at least a one-to-one basis, of all existing public housing units. The replacement dwelling units shall be affordable to, and occupied by, extremely low, very low, and lower income households as defined in Sections 50079.5, 50105, and 50106, at the same or lower income level as the household displaced from the public housing units, for at least 55 years.

(2) The replacement dwelling units may be either publicly or privately owned and shall meet all of the following requirements:

(A) Be located either inside the project area, or within a five-mile radius of the parcel containing the public housing that is being replaced.

(B) Shall be, for each income level described in paragraph (1), a unit type and size as required by the displaced household. The required size shall conform to the principles for a public housing policy on occupancy, contained in the “Public Housing Occupancy Guidebook,” published by the United States Department of Housing and Urban Development.

(C) Shall be affordable to each displaced household that chooses to relocate to a replacement unit, such that the rent does not exceed 30 percent of the income of that household.

(c) No household shall be displaced under this section unless the household is given priority for a permanent replacement dwelling unit created pursuant to this section at the initial time of relocation. This subdivision does not apply if the household, having been given priority for a replacement dwelling unit under this part, voluntarily chooses not to accept the replacement dwelling unit.

(d) The project may include both of the following:

(1) The development of additional privately owned housing units that will be available to and occupied by persons and families of low or moderate income, as defined in Section 50093, including very low income households, as defined in Section 50105, at an affordable housing cost, as defined in Section 50052.5.

(2) Workforce market-rate housing units, retail services, commercial, industrial, educational, recreational, and other uses as may be appropriate to serve the residents of the area, and public improvements inside or adjacent to the project area.

(Amended by Stats. 2011, Ch. 296, Sec. 160. Effective January 1, 2012.)



33331.5

Notwithstanding Section 33333.2 or 33333.6, when an agency is required pursuant to Section 33690 to make a payment to the county auditor for deposit in the county’s Supplemental Educational Revenue Augmentation Fund to be established in the county treasury pursuant to paragraph (1) of subdivision (a) of Section 33690 and the agency has allocated the full amount calculated pursuant to paragraph (2) of subdivision (a) of Section 33690, the legislative body may amend the redevelopment plan to extend the time limits required pursuant to paragraphs (2) and (3) of subdivision (a) of Section 33333.2 or subdivision (a) of Section 33333.6 by one year. When amending a redevelopment plan pursuant to this section, neither the legislative body nor the agency is required to comply with Section 33354.6, Article 12 (commencing with Section 33450), or any other provision of this part relating to the amendment of redevelopment plans, including, but not limited to, the requirement to make the payment to the affected taxing entities required by Section 33607.7.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 21, Sec. 3. Effective October 23, 2009.)



33332

Every redevelopment plan shall contain a legal description of the boundaries of the project area and shall be based upon the preliminary plan.

(Amended by Stats. 1965, Ch. 1665.)



33333

Every redevelopment plan shall show by diagram and in general terms:

(a)  The approximate amount of open space to be provided and street layout.

(b)  Limitations on type, size, height, number, and proposed use of buildings.

(c)  The approximate number of dwelling units.

(d)  The property to be devoted to public purposes and the nature of such purposes.

(Repealed and added by Stats. 1963, Ch. 1812.)



33333.2

(a) A redevelopment plan containing the provisions set forth in Section 33670 shall contain all of the following limitations. A redevelopment plan that does not contain the provisions set forth in Section 33670 shall contain the limitations in paragraph (4):

(1) (A) A time limit on the establishing of loans, advances, and indebtedness to be paid with the proceeds of property taxes received pursuant to Section 33670 to finance in whole or in part the redevelopment project, which may not exceed 20 years from the adoption of the redevelopment plan, except by amendment of the redevelopment plan as authorized by subparagraph (B). This limit, however, shall not prevent agencies from incurring debt to be paid from the Low and Moderate Income Housing Fund or establishing more debt in order to fulfill the agency’s housing obligations under subdivision (a) of Section 33333.8. The loans, advances, or indebtedness may be repaid over a period of time longer than this time limit as provided in this section. No loans, advances, or indebtedness to be repaid from the allocation of taxes shall be established or incurred by the agency beyond this time limitation. This limit shall not prevent agencies from refinancing, refunding, or restructuring indebtedness after the time limit if the indebtedness is not increased and the time during which the indebtedness is to be repaid is not extended beyond the time limit to repay indebtedness required by this section.

(B) The time limitation established by subparagraph (A) may be extended only by amendment of the redevelopment plan after the agency finds, based on substantial evidence, that (i) significant blight remains within the project area; and (ii) this blight cannot be eliminated without the establishment of additional debt. However, this amended time limitation may not exceed 30 years from the effective date of the ordinance adopting the redevelopment plan, except as necessary to comply with subdivision (a) of Section 33333.8.

(2) A time limit, not to exceed 30 years from the adoption of the redevelopment plan, on the effectiveness of the redevelopment plan. After the time limit on the effectiveness of the redevelopment plan, the agency shall have no authority to act pursuant to the redevelopment plan except to pay previously incurred indebtedness and to enforce existing covenants or contracts, unless the agency has not completed its housing obligations pursuant to subdivision (a) of Section 33333.8, in which case the agency shall retain its authority to implement requirements under subdivision (a) of Section 33333.8, including its ability to incur and pay indebtedness for this purpose, and shall use this authority to complete these housing obligations as soon as is reasonably possible.

(3) A time limit, not to exceed 45 years from the adoption of the redevelopment plan, to repay indebtedness with the proceeds of property taxes received pursuant to Section 33670. After the time limit established pursuant to this paragraph, an agency may not receive property taxes pursuant to Section 33670, except as necessary to comply with subdivision (a) of Section 33333.8.

(4) A time limit, not to exceed 12 years from the adoption of the redevelopment plan, for commencement of eminent domain proceedings to acquire property within the project area. This time limitation may be extended only by amendment of the redevelopment plan after the agency finds, based on substantial evidence, both of the following:

(A) That significant blight remains within the project area.

(B) That this blight cannot be eliminated without the use of eminent domain.

(b) If a redevelopment plan is amended to add territory, the amendment shall contain the time limits required by this section.

(c) When an agency is required to make a payment pursuant to Section 33681.9, the legislative body may amend the redevelopment plan to extend the time limits required pursuant to paragraphs (2) and (3) of subdivision (a) by one year by adoption of an ordinance. In adopting this ordinance, neither the legislative body nor the agency is required to comply with Section 33354.6, Article 12 (commencing with Section 33450), or any other provision of this part relating to the amendment of redevelopment plans.

(d) When an agency is required pursuant to Section 33681.12 to make a payment to the county auditor for deposit in the county’s Educational Revenue Augmentation Fund created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code, the legislative body may amend the redevelopment plan to extend the time limits required pursuant to paragraphs (2) and (3) of subdivision (a) by the following:

(1) One year for each year in which a payment is made, if the time limit for the effectiveness of the redevelopment plan established pursuant to paragraph (2) of subdivision (a) is 10 years or less from the last day of the fiscal year in which that payment is made.

(2) One year for each year in which a payment is made, if both of the following apply:

(A) The time limit for the effectiveness of the redevelopment plan established pursuant to paragraph (2) of subdivision (a) is more than 10 years but less than 20 years from the last day of the fiscal year in which a payment is made.

(B) The legislative body determines in the ordinance adopting the amendment that, with respect to the project, all of the following apply:

(i) The agency is in compliance with the requirements of Section 33334.2 or 33334.6, as applicable.

(ii) The agency has adopted an implementation plan in accordance with the requirements of Section 33490.

(iii) The agency is in compliance with subdivisions (a) and (b) of Section 33413, to the extent applicable.

(iv) The agency is not subject to sanctions pursuant to subdivision (e) of Section 33334.12 for failure to expend, encumber, or disburse an excess surplus.

(3) This subdivision shall not apply to any redevelopment plan if the time limits for the effectiveness of the redevelopment plan established pursuant to paragraph (2) of subdivision (a) is more than 20 years after the last day of the fiscal year in which a payment is made.

(4) The legislative body by ordinance may adopt the amendments provided for under this subdivision following a public hearing. Notice of the public hearing shall be mailed to the governing body of each of the affected taxing entities at least 30 days prior to the hearing. Notice shall also be published in a newspaper of general circulation in the community at least once, not less than 10 days prior to the date of the public hearing. The ordinance shall contain a finding of the legislative body that funds used to make a payment to the county’s Educational Revenue Augmentation Fund pursuant to Section 33681.12 would otherwise have been used to pay the costs of projects and activities necessary to carry out the goals and objectives of the redevelopment plan. In adopting an ordinance pursuant to this subdivision, neither the legislative body nor the agency is required to comply with Section 33354.6, Article 12 (commencing with Section 33450), or any other provision of this part.

(e) This section shall apply only to redevelopment projects for which a final redevelopment plan is adopted pursuant to Article 5 (commencing with Section 33360) on or after January 1, 1994, and to amendments that add territory and that are adopted on or after January 1, 1994.

(Amended by Stats. 2006, Ch. 594, Sec. 10. Effective January 1, 2007.)



33333.3

(a)  The redevelopment agency shall send a notice of preparation and a copy of a draft environmental impact report to each affected taxing entity, as defined in Section 33353.2, prepared in accordance with the provisions of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and regulations adopted pursuant thereto.

(b)  If the project area contains land in agricultural use, as defined in subdivision (b) of Section 51201 of the Government Code, the redevelopment agency shall also send a copy of the draft environmental impact report to the Department of Conservation, the county agricultural commissioner, the county farm bureau, the California Farm Bureau Federation, and agricultural entities and general farm organizations that provide a written request for notice. A separate written request for notice shall be required for each proposed redevelopment plan or amendment that adds territory. A written request for notice applicable to one redevelopment plan or amendment shall not be effective for a subsequent plan or amendment.

(Amended by Stats. 1996, Ch. 617, Sec. 3. Effective January 1, 1997.)



33333.4

(a) Every legislative body that adopted a final redevelopment plan prior to October 1, 1976, that contains the provisions set forth in Section 33670 but does not contain all of the limitations required by Section 33333.2, shall adopt an ordinance on or before December 31, 1986, that contains all of the following:

(1) A limitation on the number of dollars of taxes that may be divided and allocated to the redevelopment agency pursuant to the plan, including any amendments to the plan. Taxes shall not be divided and shall not be allocated to the redevelopment agency beyond that limitation, except as necessary to comply with subdivision (a) of Section 33333.8.

(2) A time limit on the establishing of loans, advances, and indebtedness to finance in whole, or in part, the redevelopment project. No loans, advances, or indebtedness to be repaid from the allocation of taxes shall be established or incurred by the agency beyond the time limitation, except as necessary to comply with subdivision (a) of Section 33333.8.

(3) A time limit, not to exceed 12 years, for commencement of eminent domain proceedings to acquire property within the project area. This time limitation may be extended only by amendment of the redevelopment plan after the agency finds, based on substantial evidence, both of the following:

(A) That significant blight remains within the project area.

(B) That this blight cannot be eliminated without the use of eminent domain.

(b) The limitations established in the ordinance adopted pursuant to this section shall apply to the redevelopment plan as if the redevelopment plan had been amended to include those limitations. However, in adopting the ordinance, neither the legislative body nor the agency is required to comply with Article 12 (commencing with Section 33450) or any other provision of this part relating to the amendment of redevelopment plans.

(c) The limitations established in the ordinance adopted pursuant to this section shall not be applied to limit allocation of taxes to an agency to the extent required to eliminate project deficits created under subdivision (g) of Section 33334.6 in accordance with the plan adopted pursuant thereto for the purpose of eliminating the deficit or to comply with subdivision (a) of Section 33333.8. In the event of a conflict between these limitations and the obligations under Section 33334.6 or subdivision (a) of Section 33333.8, the legislative body shall amend the ordinance adopted pursuant to this section to modify the limitations to the extent necessary to permit compliance with the plan adopted pursuant to subdivision (g) of Section 33334.6, to permit compliance with subdivision (a) of Section 33333.8, and to allow full expenditure of moneys in the agency’s Low and Moderate Income Housing Fund in accordance with Section 33334.3. The procedure for amending the ordinance pursuant to this subdivision shall be the same as for adopting the ordinance under subdivision (b).

(d) This section shall not be construed to allow the impairment of any obligation or indebtedness incurred by the legislative body or the agency pursuant to this part.

(e) In any litigation to challenge or attack any ordinance adopted pursuant to this section, the court shall sustain the actions of the legislative body and the agency unless the court finds those actions were arbitrary or capricious. The Legislature finds and declares that this is necessary because redevelopment agencies with project areas established prior to October 1, 1976, have incurred existing obligations and indebtedness and have adopted projects, programs, and activities with the authority to receive and pledge the entire allocation of taxes authorized by Section 33670 and that it is necessary to protect against the possible impairment of existing obligations and indebtedness and to allow the completion of adopted projects and programs.

(f) The ordinance adopted by the legislative body in compliance with this section does not relieve any agency of its obligations under Section 33333.8, 33334.2, 33334.3, Article 9 (commencing with Section 33410), or any other requirement contained in this part.

(g) A redevelopment plan adopted on or after October 1, 1976, and prior to January 1, 1994, containing the provisions set forth in Section 33670, shall also contain:

(1) A limitation on the number of dollars of taxes that may be divided and allocated to the agency pursuant to the plan, including any amendments to the plan. Taxes shall not be divided and shall not be allocated to the agency beyond this limitation, except pursuant to amendment of the redevelopment plan, or as necessary to comply with subdivision (a) of Section 33333.8.

(2) A time limit, not to exceed 12 years, for commencement of eminent domain proceedings to acquire property within the project area. This time limitation may be extended only by amendment of the redevelopment plan after the agency finds, based on substantial evidence, both of the following:

(A) That significant blight remains within the project area.

(B) That this blight cannot be eliminated without the use of eminent domain.

(Amended by Stats. 2006, Ch. 594, Sec. 11. Effective January 1, 2007.)



33333.5

(a)  With respect to the adoption of the redevelopment plan for an area of the City of South Gate with the approximate boundaries east of Atlantic Boulevard, south of Wood Avenue, north of Aldrich Road, and west of the Los Angeles River, the agency shall be exempt from the provisions of Sections 33322 to 33327, inclusive, and Section 33330 related to the addition of new territory to existing project areas.

(b)  Notwithstanding any other exemption granted by this section, the City of South Gate shall, prior to adoption of a redevelopment plan, conduct at least two public meetings on the proposed plan for South Gate residents and property owners. The City of South Gate shall also cause to be organized a citizens’ advisory committee comprised of residents and property owners of the project, which shall advise the agency on development strategy and plans and other matters that may affect the residents of the project area. The citizens’ advisory committee shall remain in existence for at least three years.

(c)  The adoption of a redevelopment plan pursuant to this section is limited to a plan that adds land into an existing redevelopment plan and does not involve a change of any general plan or zoning ordinance or grant any variance. Any change in zoning, a general plan, or a variance relating to the additional redevelopment plan area shall be subject to all applicable requirements of law.

(d)  Nothing in this section shall preclude the City of South Gate or its redevelopment agency from using a prior environmental impact report prepared for the site, referenced in subdivision (a), pursuant to Section 15153 of Title 14 of the California Code of Regulations.

(Added by Stats. 2000, Ch. 766, Sec. 1. Effective September 27, 2000.)



33333.6

The limitations of this section shall apply to every redevelopment plan adopted on or before December 31, 1993.

(a) The effectiveness of every redevelopment plan to which this section applies shall terminate at a date that shall not exceed 40 years from the adoption of the redevelopment plan or January 1, 2009, whichever is later. After the time limit on the effectiveness of the redevelopment plan, the agency shall have no authority to act pursuant to the redevelopment plan except to pay previously incurred indebtedness, to comply with Section 33333.8 and to enforce existing covenants, contracts, or other obligations.

(b) Except as provided in subdivisions (f) and (g), a redevelopment agency may not pay indebtedness or receive property taxes pursuant to Section 33670 after 10 years from the termination of the effectiveness of the redevelopment plan pursuant to subdivision (a).

(c) (1) If plans that had different dates of adoption were merged on or before December 31, 1993, the time limitations required by this section shall be counted individually for each merged plan from the date of the adoption of each plan. If an amendment to a redevelopment plan added territory to the project area on or before December 31, 1993, the time limitations required by this section shall commence, with respect to the redevelopment plan, from the date of the adoption of the redevelopment plan, and, with respect to the added territory, from the date of the adoption of the amendment.

(2) If plans that had different dates of adoption are merged on or after January 1, 1994, the time limitations required by this section shall be counted individually for each merged plan from the date of the adoption of each plan.

(d) (1) Unless a redevelopment plan adopted prior to January 1, 1994, contains all of the limitations required by this section and each of these limitations does not exceed the applicable time limits established by this section, the legislative body, acting by ordinance on or before December 31, 1994, shall amend every redevelopment plan adopted prior to January 1, 1994, either to amend an existing time limit that exceeds the applicable time limit established by this section or to establish time limits that do not exceed the provisions of subdivision (b) or (c).

(2) The limitations established in the ordinance adopted pursuant to this section shall apply to the redevelopment plan as if the redevelopment plan had been amended to include those limitations. However, in adopting the ordinance required by this section, neither the legislative body nor the agency is required to comply with Article 12 (commencing with Section 33450) or any other provision of this part relating to the amendment of redevelopment plans.

(e) (1) If a redevelopment plan adopted prior to January 1, 1994, contains one or more limitations required by this section, and the limitation does not exceed the applicable time limit required by this section, this section shall not be construed to require an amendment of this limitation.

(2) (A) A redevelopment plan adopted prior to January 1, 1994, that has a limitation shorter than the terms provided in this section may be amended by a legislative body by adoption of an ordinance on or after January 1, 1999, but on or before December 31, 1999, to extend the limitation, provided that the plan as so amended does not exceed the terms provided in this section. In adopting an ordinance pursuant to this subparagraph, neither the legislative body nor the agency is required to comply with Section 33354.6, Article 12 (commencing with Section 33450), or any other provision of this part relating to the amendment of redevelopment plans.

(B) On or after January 1, 2002, a redevelopment plan may be amended by a legislative body by adoption of an ordinance to eliminate the time limit on the establishment of loans, advances, and indebtedness required by this section prior to January 1, 2002. In adopting an ordinance pursuant to this subparagraph, neither the legislative body nor the agency is required to comply with Section 33354.6, Article 12 (commencing with Section 33450), or any other provision of this part relating to the amendment of redevelopment plans, except that the agency shall make the payment to affected taxing entities required by Section 33607.7.

(C) When an agency is required to make a payment pursuant to Section 33681.9, the legislative body may amend the redevelopment plan to extend the time limits required pursuant to subdivisions (a) and (b) by one year by adoption of an ordinance. In adopting an ordinance pursuant to this subparagraph, neither the legislative body nor the agency is required to comply with Section 33354.6, Article 12 (commencing with Section 33450), or any other provision of this part relating to the amendment of redevelopment plans, including, but not limited to, the requirement to make the payment to affected taxing entities required by Section 33607.7.

(D) When an agency is required pursuant to Section 33681.12 to make a payment to the county auditor for deposit in the county’s Educational Revenue Augmentation Fund created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code, the legislative body may amend the redevelopment plan to extend the time limits required pursuant to subdivisions (a) and (b) by the following:

(i) One year for each year in which a payment is made, if the time limit for the effectiveness of the redevelopment plan established pursuant to subdivision (a) is 10 years or less from the last day of the fiscal year in which a payment is made.

(ii) One year for each year in which a payment is made, if both of the following apply:

(I) The time limit for the effectiveness of the redevelopment plan established pursuant to subdivision (a) is more than 10 years but less than 20 years from the last day of the fiscal year in which a payment is made.

(II) The legislative body determines in the ordinance adopting the amendment that, with respect to the project, the agency is in compliance with Section 33334.2 or 33334.6, as applicable, has adopted an implementation plan in accordance with the requirements of Section 33490, is in compliance with subdivisions (a) and (b) of Section 33413, to the extent applicable, and is not subject to sanctions pursuant to subdivision (e) of Section 33334.12 for failure to expend, encumber, or disburse an excess surplus.

(iii) This subparagraph shall not apply to any redevelopment plan if the time limit for the effectiveness of the redevelopment plan established pursuant to subdivision (a) is more than 20 years after the last day of the fiscal year in which a payment is made.

(3) (A) The legislative body by ordinance may adopt the amendments provided for under this paragraph following a public hearing. Notice of the public hearing shall be mailed to the governing body of each affected taxing entity at least 30 days prior to the public hearing and published in a newspaper of general circulation in the community at least once, not less than 10 days prior to the date of the public hearing. The ordinance shall contain a finding of the legislative body that funds used to make a payment to the county’s Educational Revenue Augmentation Fund pursuant to Section 33681.12 would otherwise have been used to pay the costs of projects and activities necessary to carry out the goals and objectives of the redevelopment plan. In adopting an ordinance pursuant to this paragraph, neither the legislative body nor the agency is required to comply with Section 33354.6, Article 12 (commencing with Section 33450), or any other provision of this part relating to the amendment of redevelopment plans.

(B) The time limit on the establishment of loans, advances, and indebtedness shall be deemed suspended and of no force or effect but only for the purpose of issuing bonds or other indebtedness the proceeds of which are used to make the payments required by Section 33681.12 if the following apply:

(i) The time limit on the establishment of loans, advances, and indebtedness required by this section prior to January 1, 2002, has expired and has not been eliminated pursuant to subparagraph (B).

(ii) The agency is required to make a payment pursuant to Section 33681.12.

(iii) The agency determines that in order to make the payment required by Section 33681.12, it is necessary to issue bonds or incur other indebtedness.

(iv) The proceeds of the bonds issued or indebtedness incurred are used solely for the purpose of making the payments required by Section 33681.12 and related costs.

The suspension of the time limit on the establishment of loans, advances, and indebtedness pursuant to this subparagraph shall not require the agency to make the payment to affected taxing entities required by Section 33607.7.

(4) (A) A time limit on the establishing of loans, advances, and indebtedness to be paid with the proceeds of property taxes received pursuant to Section 33670 to finance in whole or in part the redevelopment project shall not prevent an agency from incurring debt to be paid from the agency’s Low and Moderate Income Housing Fund or establishing more debt in order to fulfill the agency’s affordable housing obligations, as defined in paragraph (1) of subdivision (a) of Section 33333.8.

(B) A redevelopment plan may be amended by a legislative body to provide that there shall be no time limit on the establishment of loans, advances, and indebtedness paid from the agency’s Low and Moderate Income Housing Fund or establishing more debt in order to fulfill the agency’s affordable housing obligations, as defined in paragraph (1) of subdivision (a) of Section 33333.8. In adopting an ordinance pursuant to this subparagraph, neither the legislative body nor the agency is required to comply with Section 33345.6, Article 12 (commencing with Section 33450), or any other provision of this part relating to the amendment of redevelopment plans, and the agency shall not make the payment to affected taxing entities required by Section 33607.7.

(f) The limitations established in the ordinance adopted pursuant to this section shall not be applied to limit the allocation of taxes to an agency to the extent required to comply with Section 33333.8. In the event of a conflict between these limitations and the obligations under Section 33333.8, the limitations established in the ordinance shall be suspended pursuant to Section 33333.8.

(g) (1) This section does not effect the validity of any bond, indebtedness, or other obligation, including any mitigation agreement entered into pursuant to Section 33401, authorized by the legislative body, or the agency pursuant to this part, prior to January 1, 1994.

(2) This section does not affect the right of an agency to receive property taxes, pursuant to Section 33670, to pay the bond, indebtedness, or other obligation.

(3) This section does not affect the right of an agency to receive property taxes pursuant to Section 33670 to pay refunding bonds issued to refinance, refund, or restructure indebtedness authorized prior to January 1, 1994, if the last maturity date of these refunding bonds is not later than the last maturity date of the refunded indebtedness and the sum of the total net interest cost to maturity on the refunding bonds plus the principal amount of the refunding bonds is less than the sum of the total net interest cost to maturity on the refunded indebtedness plus the principal amount of the refunded indebtedness.

(h) A redevelopment agency shall not pay indebtedness or receive property taxes pursuant to Section 33670, with respect to a redevelopment plan adopted prior to January 1, 1994, after the date identified in subdivision (b) or the date identified in the redevelopment plan, whichever is earlier, except as provided in paragraph (2) of subdivision (e), in subdivision (g), or in Section 33333.8.

(i) The Legislature finds and declares that the amendments made to this section by Chapter 942 of the Statutes of 1993 are intended to add limitations to the law on and after January 1, 1994, and are not intended to change or express legislative intent with respect to the law prior to that date. It is not the intent of the Legislature to affect the merits of any litigation regarding the ability of a redevelopment agency to sell bonds for a term that exceeds the limit of a redevelopment plan pursuant to law that existed prior to January 1, 1994.

(j) If a redevelopment plan is amended to add territory, the amendment shall contain the time limits required by Section 33333.2.

(Amended by Stats. 2006, Ch. 538, Sec. 389. Effective January 1, 2007.)



33333.7

(a)  Notwithstanding the time limits in paragraph (1) of subdivision (a) of Section 33333.6, as that paragraph (1) read on December 31, 2001, the Redevelopment Agency of the City and County of San Francisco may, subject to the approval of the Board of Supervisors of the City and County of San Francisco, retain its ability to incur indebtedness exclusively for Low and Moderate Income Housing Fund activities eligible under Sections 33334.2 and 33334.3 until January 1, 2014, or until the agency replaces all of the housing units demolished prior to the enactment of the replacement housing obligations in Chapter 970 of the Statutes of 1975, whichever occurs earlier. The ability of the agency to receive tax increment revenues to repay indebtedness incurred for these Low and Moderate Income Housing Fund activities may be extended until no later than January 1, 2044. Nothing in this paragraph shall be construed to extend a plan’s effectiveness, except to incur additional indebtedness for Low and Moderate Income Housing Fund activities, to pay previously incurred indebtedness, and to enforce existing covenants, contracts, or other obligations.

(b)  Annual revenues shall not exceed the amount necessary to fund the Low and Moderate Income Housing Fund activities of the agency. The agency shall neither collect nor spend more than 10 percent for the planning and administrative costs authorized pursuant to subdivision (e) of Section 33334.3. Revenues received under this paragraph shall not exceed the amount of tax increment received and allocated to the agency pursuant to the plan, as it has been amended, less the amount necessary to pay prior outstanding indebtedness, and less the amount of the project area’s property tax revenue that school entities are entitled to receive pursuant to Chapter 3 (commencing with Section 75) and Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code if the plan had not been amended. Additionally, revenues collected under this paragraph are subject to the payments to affected taxing entities pursuant to Section 33607.

(c)  The activities conducted with revenues received under this paragraph shall be consistent with the policies and objectives of the community’s housing element, as reviewed and approved by the department, and shall address the unmet housing needs of very low, low- and moderate-income households. The activities shall also be consistent with the community’s most recently approved consolidated and annual action plans submitted to the United States Department of Housing and Urban Development, and if the director deems it necessary, the annual action plans shall be submitted to the department on an annual basis. No less than 50 percent of the revenues received shall be devoted to assisting in the development of housing that is affordable to very low income households.

(d)  The agency shall not incur any indebtedness pursuant to this paragraph until the director certifies, after consulting with the agency, the net difference between the number of housing units affordable to persons and families of low and moderate income that the agency destroyed or removed prior to January 1, 1976, and the number of housing units affordable to persons and families of low and moderate income that the agency rehabilitated, developed, or constructed, or caused to be rehabilitated, developed, or constructed within the project areas adopted prior to January 1, 1976.

(e)  The agency shall not incur any indebtedness pursuant to this paragraph unless the director of the department certifies annually, prior to the creation of indebtedness, all of the following:

(1)  The community has a current housing element that substantially complies with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(2)  The community’s housing element indicates an unmet need for Low and Moderate Income Housing Fund activities.

(3)  The agency’s most recent independent financial audit report prepared pursuant to Section 33080.1 reports acceptable findings and no major violations of this part.

(4)  The agency has complied with subdivision (a) of Section 33334.2.

(5)  The agency has met the requirements of this part with respect to the provision of dwelling units for persons and families of low or moderate income, including, but not limited to, the requirements of Section 33413.

(Amended by Stats. 2001, Ch. 741, Sec. 6. Effective January 1, 2002.)



33333.8

(a)  Every redevelopment agency shall comply with and fulfill its obligations with regard to the provision of affordable housing as required by this part prior to the time limit on the effectiveness of the redevelopment plan established pursuant to Sections 33333.2, 33333.6, and 33333.10, and before the agency exceeds a limit on the number of dollars of taxes that may be divided and allocated to the redevelopment agency if required by Section 33333.4 or the limit on the number of dollars of taxes in a redevelopment plan. A legislative body may not adopt an ordinance terminating a redevelopment project area if the agency has not complied with its affordable housing obligations. Notwithstanding any other provision of law, this section shall apply to each redevelopment agency and each redevelopment project area established or merged pursuant to this part and Part 1.5 (commencing with Section 34000), including project areas authorized pursuant to this chapter and each individual project area that is authorized pursuant to any other provision of law.

(1)  The affordable housing obligations specified in subdivision (a) shall include all of the following:

(A)  The obligation to make deposits to and expenditures from the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, 33334.4, 33334.6, 33487, 33492.16, and other similar and related statutes.

(B)  The obligation to eliminate project deficits pursuant to Sections 33334.6, 33487, 33492.16, and other similar and related statutes.

(C)  The obligation to expend or transfer excess surplus funds pursuant to Section 33334.12 and other similar and related statutes.

(D)  The obligation to provide relocation assistance pursuant to Article 9 (commencing with Section 33410), Section 7260 of the Government Code, or other applicable relocation laws.

(E)  The obligation to provide replacement housing pursuant to subdivision (a) of Section 33413, Article 9 (commencing with Section 33410), and other similar and related statutes.

(F)  The obligation to provide inclusionary housing pursuant to Section 33413 and other similar and related statutes and ordinances.

(2)  A redevelopment agency shall not adopt an ordinance terminating a redevelopment project area if the agency has not complied with these obligations.

(b)  If, on the date of the time limit on the effectiveness of the redevelopment plan, a redevelopment agency has not complied with subdivision (a), the time limit on the effectiveness of the redevelopment plan, and, if necessary, the time limit for repayment of indebtedness, shall be suspended until the agency has complied with subdivision (a). In addition, the agency shall receive and use all tax increment funds that are not pledged to repay indebtedness until the agency has fully complied with its obligations.

(c)  If, on the date of the time limit on the repayment of indebtedness, the agency has not complied with subdivision (a), the time limit on the repayment of indebtedness shall be suspended until the agency has complied with subdivision (a). In addition, the agency shall receive and use tax increment funds until the agency has fully complied with its obligations.

(d)  If, on the date of the time limit on the repayment of indebtedness, the agency has complied with its obligations under subdivision (a) and has moneys remaining in the Low and Moderate Income Housing Fund, the agency shall transfer the remaining moneys to a low and moderate income housing fund or account for a different project area within the agency’s jurisdiction, if one exists, or if a different project area does not exist, the agency shall either transfer the remaining moneys to a special fund of the community or to the community or county housing authority. The community, community housing authority, or county housing authority to which the remaining moneys are transferred shall utilize the moneys for the purposes of, and subject to the same restrictions that are applicable to, the redevelopment agency under this part.

(e)  If a redevelopment plan provides a limit on the total amount of tax increment funds that may be received by a redevelopment agency for any project area, and if that limit is reached prior to the agency complying with its obligations pursuant to subdivision (a), that limit is suspended until the agency has complied with subdivision (a) and the agency shall receive and use tax increment funds until the agency has fully complied with its obligations.

(f)  If an agency fails to comply with its obligations pursuant to this section, any person may seek judicial relief. The court shall require the agency to take all steps necessary to comply with those obligations, including, as necessary, the adoption of ordinances, to incur debt, to obtain tax increments, to expend tax increments, and to enter into contracts as necessary to meet its housing obligations under this part.

(Amended by Stats. 2002, Ch. 782, Sec. 3. Effective January 1, 2003.)



33333.10

(a)  (1)  Notwithstanding the time limits in subdivisions (a) and (b) of Section 33333.6, an agency that adopted a redevelopment plan on or before December 31, 1993, may, pursuant to this section, amend that plan to extend the time limit on effectiveness of the plan for up to 10 additional years beyond the limit allowed by subdivision (a) of Section 33333.6.

(2)  In addition, the agency may, pursuant to this section, amend that plan to extend the time limit on the payment of indebtedness and receipt of property taxes to be not more than 10 years from the termination of the effectiveness of the redevelopment plan as that time limit has been amended pursuant to paragraph (1).

(b)  A redevelopment plan may be amended pursuant to subdivision (a) only after the agency finds, based on substantial evidence, that both of the following conditions exist:

(1)  Significant blight remains within the project area.

(2)  This blight cannot be eliminated without extending the effectiveness of the plan and the receipt of property taxes.

(c)  As used in this section:

(1)  “Blight” has the same meaning as that term is given in Section 33030.

(2)  “Significant” means important and of a magnitude to warrant agency assistance.

(3)  “Necessary and essential parcels” means parcels that are not blighted but are so necessary and essential to the elimination of the blight that these parcels should be included within the portion of the project area in which tax increment funds may be spent. “Necessary and essential parcels” are (A) parcels that are adjacent to one or more blighted parcels that are to be assembled in order to create a parcel of adequate size given present standards and market conditions, and (B) parcels that are adjacent or near parcels that are blighted on which it is necessary to construct a public improvement to eliminate the blight.

(d)  For purposes of this section, significant blight can exist in a project area even though blight is not prevalent in a project area. The report submitted to the legislative body pursuant to Section 33352 shall identify on a map the portion of the project area in which significant blight remains.

(e)  After the limit on the payment of indebtedness and receipt of property taxes that would have taken effect but for the amendment pursuant to this section, except for funds deposited in the Low and Moderate Income Housing Fund pursuant to Section 33334.2 or 33334.6, the agency shall spend tax increment funds only within the portion of the project area that has been identified in the report adopted pursuant to Section 33352 as the area containing blighted parcels and necessary and essential parcels. Except as otherwise limited by subdivisions (f) and (g), agencies may continue to spend funds deposited in the Low and Moderate Income Housing Fund in accordance with this division.

(f)  (1)  Except as otherwise provided in this subdivision, after the limit on the payment of indebtedness and receipt of property taxes that would have taken effect, but for the amendment pursuant to this section, agencies shall only spend moneys from the Low and Moderate Income Housing Fund for the purpose of increasing, improving, and preserving the community’s supply of housing at affordable housing cost to persons and families of low, very low, or extremely low income, as defined in Sections 50079.5, 50093, 50105, and 50106. During this period, an agency that has adopted an amendment pursuant to subdivision (a) may use moneys from the Low and Moderate Income Housing Fund for the purpose of increasing, improving, and preserving housing at affordable housing cost to persons and families of moderate income as defined in Section 50093. However, this amount shall not exceed, in a five-year period, the amount of moneys from the Low and Moderate Income Housing Fund that are used to increase, improve, and preserve housing at affordable housing cost to persons and families of extremely low income, as defined in Section 50106. In no case shall the amount expended for housing for persons and families of moderate income exceed 15 percent of the annual amount deposited in the Low and Moderate Income Housing Fund during a five-year period and the number of housing units affordable to moderate-income persons shall not exceed the number of housing units affordable to extremely low income persons.

(2)  Commencing with the first fiscal year that commences after the date of the adoption of an amendment pursuant to subdivision (a) and until the limit on the payment of indebtedness and receipt of property taxes that would have taken effect but for the amendment pursuant to this section, an agency that has adopted an amendment pursuant to subdivision (a) may use moneys from the Low and Moderate Income Housing Fund for the purpose of increasing, improving, and preserving housing at affordable housing cost to persons and families of moderate income as defined in Section 50093. However, this amount shall not exceed, in a five-year period, 15 percent of the amount of moneys deposited in the Low and Moderate Income Housing Fund during that five-year period and shall only be used to assist housing projects in which no less than 49 percent of the units are affordable to and occupied by persons and families of low, very low, or extremely low income. An agency may spend an additional amount of moneys in the same or other housing projects to assist housing units affordable to and occupied by moderate-income persons. However, this amount shall not exceed the lesser of: the amount of moneys spent to increase, improve, and preserve housing at affordable housing cost to persons and families of extremely low income as defined in Section 50106, or 5 percent of the moneys deposited in the Low and Moderate Income Housing Fund during that five-year period.

(g)  (1)  Except as provided in paragraph (2) or (3), commencing with the first fiscal year that commences after the date of adoption of an amendment pursuant to subdivision (a), not less than 30 percent of all taxes that are allocated to the agency pursuant to Section 33670 from the redevelopment project area so amended shall be deposited into that project’s Low and Moderate Income Housing Fund for the purposes specified in subdivision (f).

(2)  In any fiscal year, the agency may deposit less than the amount required by paragraph (1), but not less than the amount required by Section 33334.2 or 33334.6, into the Low and Moderate Income Housing Fund if the agency finds that the difference between the amount deposited and the amount required by paragraph (1) is necessary to make principal and interest payments during that fiscal year on bonds sold by the agency to finance or refinance the redevelopment project prior to six months before the date of adoption of the amendment pursuant to subdivision (a). Bonds sold by the agency prior to six months before the date of the adoption of the amendment pursuant to subdivision (a) may only be refinanced, refunded, or restructured after the date of the amendment pursuant to subdivision (a). However, for purposes of this section, bonds refinanced, refunded, or restructured after the date of the amendment pursuant to subdivision (a) may only be treated as if sold on the date the original bonds were sold if (A) the net proceeds were used to refinance the original bonds, (B) there is no increase in the amount of principal at the time of refinancing, restructuring, or refunding, and (C) the time during which the refinanced indebtedness is to be repaid does not exceed the date on which the existing indebtedness would have been repaid.

(3)  No later than 120 days prior to depositing less than the amount required by paragraph (1) into the Low and Moderate Income Housing Fund, the agency shall adopt, by resolution after a noticed public hearing, a finding that the difference between the amount allocated and the amount required by paragraph (1) is necessary to make payments on bonds sold by the agency to finance or refinance the redevelopment project and identified in the preliminary report adopted pursuant to paragraph (9) of subdivision (e) of Section 33333.11, and specifying the amount of principal remaining on the bonds, the amount of annual payments, and the date on which the indebtedness will be repaid. Notice of the time and place of the public hearing shall be published in a newspaper of general circulation once a week for at least two successive weeks prior to the public hearing. The agency shall make available to the public the proposed resolution no later than the time of the publication of the first notice of the public hearing. A copy of the resolution shall be transmitted to the Department of Housing and Community Development within 10 days after adoption.

(4)  Notwithstanding paragraph (1), an agency that sells bonds on or after the date of adoption of an amendment pursuant to subdivision (a), the repayment of which is to be made from taxes allocated to the agency pursuant to Section 33670 from the project so amended, may elect to subordinate up to 16 2/3 percent of its annual 30-percent Low and Moderate Income Housing Fund deposit obligation to the payment of debt service on the bonds. If the agency makes that election and in any year the agency has insufficient tax-increment revenue available to pay debt service on the bonds to which the funds from the Low and Moderate Income Housing Fund are subordinated, the agency may deposit less than the full 100 percent of its annual 30-percent Low and Moderate Income Housing Fund obligation but only to the extent necessary to pay that debt service and in no event shall less than 83 1/3 percent of that obligation be deposited into the Low and Moderate Income Housing Fund for that year. The difference between the amount that is actually deposited in the Low and Moderate Income Housing Fund and the full 100 percent of the agency’s 30-percent Low and Moderate Income Housing Fund deposit obligation shall constitute a deficit in the Low and Moderate Income Housing Fund subject to repayment pursuant to paragraph (5).

(5)  If, pursuant to paragraph (2) or (4), the agency deposits less than 30 percent of the taxes allocated to the agency pursuant to Section 33670 in any fiscal year in the Low and Moderate Income Housing Fund, the amount equal to the difference between 30 percent of the taxes allocated to the agency pursuant to Section 33670 for each affected redevelopment project area and the amount actually deposited in the Low and Moderate Income Housing Fund for that fiscal year shall be established as a deficit in the Low and Moderate Income Housing Fund. Any new tax increment funds not encumbered pursuant to paragraph (2) or (4) shall be utilized to reduce or eliminate the deficit prior to entering into any new contracts, commitments, or indebtedness. The obligations imposed by this section are hereby declared to be an indebtedness of the redevelopment project to which they relate, payable from taxes allocated to the agency pursuant to Section 33670 and, notwithstanding any other provision of law, shall constitute an indebtedness of the agency with respect to the redevelopment project, and the agency shall continue to receive allocations of taxes pursuant to Section 33670 until the deficit is paid in full.

(h)  An agency may not amend its redevelopment plan pursuant to this section unless the agency first adopts a resolution that finds, based on substantial evidence, all of the following:

(1)  The community has adopted a housing element that the department has determined pursuant to Section 65585 of the Government Code to be in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code, or if applicable, an eligible city or county within the jurisdiction of the San Diego Association of Governments has adopted a self-certification of compliance with its adopted housing element pursuant to Section 65585.1 of the Government Code.

(2)  During the three fiscal years prior to the year in which the amendment is adopted, the agency has not been included in the report sent by the Controller to the Attorney General pursuant to subdivision (b) of Section 33080.8 as an agency that has a “major violation” pursuant to Section 33080.8.

(3)  After a written request by the agency and provision of the information requested by the department, the department has issued a letter to the agency, confirming that the agency has not accumulated an excess surplus in its Low and Moderate Income Housing Fund. As used in this section, “excess surplus” has the same meaning as that term is defined in Section 33334.12. The department shall develop a methodology to collect information required by this section. Information requested by the department shall include a certification by the agency’s independent auditor on the status of excess surplus and submittal of data for the department to verify the status of excess surplus. The independent auditor shall make the required certification based on the Controller’s office guidelines which shall include the methodology prescribed by the department pursuant to subparagraph (D) of paragraph (3) of subdivision (g) of Section 33334.12. If the department does not respond to the written request of the agency for this determination within 90 days after receipt of the written request, compliance with this requirement shall be deemed confirmed.

(i)  Each redevelopment plan that has been adopted prior to January 1, 1976, that is amended pursuant to subdivision (a) shall also be amended at the same time to make subdivision (b) of Section 33413 applicable to the redevelopment plan in accordance with paragraph (1) of subdivision (d) of Section 33413.

(j)  The amendment to the redevelopment plan authorized pursuant to this section shall be made by ordinance pursuant to Article 12 (commencing with Section 33450). The ordinance shall be subject to referendum as prescribed by law for ordinances of the legislative body.

(k)  This section shall not apply to a project area that retains its eligibility to incur indebtedness and receive tax increment revenues pursuant to Section 33333.7.

( l)  The limitations established in the ordinance adopted pursuant to this section shall not be applied to limit allocation of taxes to an agency to the extent required to comply with Section 33333.8. In the event of a conflict between these limitations and the obligations under Section 33333.8, the limitation established in the ordinance shall be suspended pursuant to Section 33333.8.

(Amended by Stats. 2002, Ch. 782, Sec. 4. Effective January 1, 2003.)



33333.11

(a) In order to adopt an amendment pursuant to Section 33333.10, the redevelopment agency shall also comply with the procedures in this section.

(b) Before adopting an amendment of the plan, the agency shall hold a public hearing on the proposed amendment. The notice of the public hearing shall comply with Section 33452.

(c) Prior to the publication of the notice of the public hearing on the proposed amendment, the agency shall consult with each affected taxing agency with respect to the proposed amendment. At a minimum, the agency shall give each affected taxing agency the opportunity to meet with representatives of the agency for the purpose of discussing the effect of the proposed amendment upon the affected taxing agency and shall notify each affected taxing agency that any written comments from the affected taxing agency will be included in the report to the legislative body.

(d) Prior to the publication of the notice of the public hearing on the proposed amendment, the agency shall consult with and obtain the advice of members of a project area committee, if a project area committee exists, and residents and community organizations and provide to those persons and organizations, including the project area committee, if any, the amendment prior to the agency’s submitting the amendment to the legislative body. In addition, the preliminary report prepared pursuant to subdivision (e) shall be made available at no cost to the project area committee, if one exists, and residents and community organizations not later than 120 days prior to holding a public hearing on the proposed amendment.

(e) No later than 120 days prior to holding a public hearing on the proposed amendment, the agency shall send to each affected taxing entity, as defined in Section 33353.2, the Department of Finance, and the Department of Housing and Community Development, a preliminary report that contains all of the following:

(1) A map of the project area that identifies the portion, if any, of the project area that is no longer blighted and the portion of the project area that is blighted and the portion of the project area that contains necessary and essential parcels for the elimination of the remaining blight.

(2) A description of the remaining blight.

(3) A description of the projects or programs proposed to eliminate the remaining blight.

(4) A description of how the project or programs will improve the conditions of blight.

(5) The reasons why the projects or programs cannot be completed without extending the time limits on the effectiveness of the plan and receipt of tax increment revenues.

(6) The proposed method of financing these programs or projects. This description shall include the amount of tax increment revenues that is projected to be generated during the period of the extension, including amounts projected to be deposited into the Low and Moderate Income Housing Fund and amounts to be paid to affected taxing entities. This description shall also include sources and amounts of moneys other than tax increment revenues that are available to finance these projects or programs. This description shall also include the reasons that the remaining blight cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without the use of the tax increment revenues available to the agency because of the proposed amendment.

(7) An amendment to the agency’s implementation plan that includes, but is not limited to, the agency’s housing responsibilities pursuant to Section 33490. However, the agency shall not be required to hold a separate public hearing on the implementation plan pursuant to subdivision (d) of Section 33490 in addition to the public hearing on the amendment to the redevelopment plan.

(8) A new neighborhood impact report if required by subdivision (m) of Section 33352.

(9) A description of each bond sold by the agency to finance or refinance the redevelopment project prior to six months before the date of adoption of the proposed amendment, and listing for each bond the amount of remaining principal, the annual payments, and the date that the bond will be paid in full.

(f) No later than 120 days prior to holding a public hearing on the proposed amendment, the agency shall send the proposed amendment to the planning commission. If the planning commission does not report upon the amendment within 30 days after its submission by the agency, the planning commission shall be deemed to have waived its report and recommendations concerning the amendment.

(g) No later than 45 days prior to the public hearing on the proposed amendment by the agency or the joint public hearing of the agency and the legislative body, the agency shall notify each affected taxing entity, the Department of Finance, the Department of Housing and Community Development, and each individual and organization that submitted comments on the preliminary report by certified mail of the public hearing, the date of the public hearing, and the proposed amendment. This notice shall be accompanied by the report required to be prepared pursuant to subdivision (h).

(h) No later than 45 days prior to the public hearing on the proposed amendment by the agency or the joint public hearing by the agency and the legislative body, the agency shall adopt a report to the legislative body containing all of the following:

(1) All of the information required to be contained in the preliminary report prepared pursuant to subdivision (e).

(2) The report and recommendation of the planning commission.

(3) A negative declaration, environmental impact report, or other document that is required in order to comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code.

(4) A summary of the consultations with the affected taxing entities. If any of the affected taxing entities has expressed written objections or concerns with the proposed amendment as part of these consultations, the agency shall include a detailed response to each of these concerns.

(5) A summary of the consultation with residents and community organizations, including the project area committee, if any. If any resident or community organization, including the project area committee, if any, has expressed written objections or concerns with the proposed amendment as part of these consultations, the agency shall include a detailed response to each of these concerns.

(i) After receiving the recommendation of the agency on the proposed amendment, and not sooner than 30 days after the submission of changes to the planning commission, the legislative body shall hold a public hearing on the proposed amendment. At the public hearing, the legislative body shall consider any objections or concerns with the proposed amendment expressed by the affected taxing entities, a project area committee, if any, residents, and community organizations. The notice of the public hearing shall comply with Section 33452.

(j) As an alternative to the separate public hearing required by subdivision (i), the agency and the legislative body, with the consent of both, may hold a joint public hearing on the proposed amendment. At the public hearing, the agency and legislative body shall consider any objections or concerns with the proposed amendment expressed by the affected taxing entities, a project area committee, if any, residents, and community organizations. Notice of this public hearing shall comply with Section 33452. When a joint public hearing is held and the legislative body is also the agency, the legislative body may adopt the amended plan with no actions required of the agency. If, after the public hearing, the legislative body determines that the amendment to the plan is necessary or desirable, the legislative body shall adopt an ordinance amending the ordinance adopting the plan thus amended. The ordinance adopting the amendment shall contain findings that both (1) significant blight remains within the project area, and (2) the blight cannot be eliminated without the extension of the effectiveness of the plan and receipt of tax increment revenues.

(k) If an affected taxing entity, the Department of Finance, or the Department of Housing and Community Development believes that significant remaining blight does not exist within the portion of the project area designated as blighted in the report to the legislative body regarding a proposed amendment to be adopted pursuant to Section 33333.10, the affected taxing entity, the Department of Finance, or the Department of Housing and Community Development may request the Attorney General to participate in the amendment process. The affected taxing entity, the Department of Finance, or the Department of Housing and Community Development shall request this participation within 21 days after receipt of the notice of the public hearing sent pursuant to subdivision (g). The Attorney General shall determine whether or not to participate in the amendment process. The Attorney General may consult with and request the assistance of departments of the state and any other persons or groups that are interested or that have expertise in redevelopment. The Attorney General may participate in the amendment process by requesting additional information from the agency, conducting his or her own review of the project area, meeting with the agency and any affected taxing entity, submitting evidence for consideration at the public hearing, or presenting oral evidence at the public hearing. No later than five days prior to the public hearing on the proposed amendment, the Attorney General shall notify each affected taxing agency, each department that has requested the Attorney General to review the proposed amendment, and the redevelopment agency with regard to whether the Attorney General will participate in the amendment process and, if so, how he or she will participate, on their behalf.

(l) The Attorney General may bring a civil action pursuant to Section 33501 to determine the validity of an amendment adopted pursuant to Section 33333.10. The Department of Finance and the Department of Housing and Community Development shall be considered interested persons for the purposes of protecting the interests of the state pursuant to Section 863 of the Code of Civil Procedure in any action brought with regard to the validity of an ordinance adopting a proposed amendment pursuant to Section 33333.10. Either department may request the Attorney General to bring an action pursuant to Section 33501 to determine the validity of an amendment adopted pursuant to Section 33333.10. Actions brought pursuant to this subdivision are in addition to any other actions that may be brought by the Attorney General or other persons.

(Amended by Stats. 2010, Ch. 182, Sec. 1. Effective January 1, 2011.)



33333.13

(a) The Legislature hereby finds and declares that the Glendora Community Redevelopment Agency’s Redevelopment Plan for Glendora Project Area No. 3, as adopted on November 23, 1976, contains an unrealistically low dollar limit on the receipt of tax increment. The Legislature further finds and declares that this limit severely restricts the ability of the Glendora Community Redevelopment Agency to address conditions of blight which remain within its Project Area No. 3.

(b) Notwithstanding any other law to the contrary or any redevelopment plan previously adopted by the City of Glendora, commencing in the 2008–09 fiscal year and in each fiscal year thereafter until the expiration of the time limit on the receipt of taxes and repayment of indebtedness set forth in a redevelopment plan adopted by the City of Glendora for its Project Area No. 3 pursuant to subdivision (b) of Section 33333.6 and other applicable statutes, the Glendora Community Redevelopment Agency may receive tax increment revenue from Project Area No. 3, as a separate project area or as that area may be included in a merged or amended area, in an amount of up to the greater of either of the following fiscal year:

(1) The sum of two million six hundred dollars ($2,600,000) in each fiscal year.

(2) In each fiscal year, an amount equal to that amount received by the agency as gross tax increment for the 2007–08 fiscal year.

(c) The limit on the amount of tax increment that may be received by the Glendora Community Redevelopment Agency from Project Area No. 3 pursuant to subdivision (b) shall be increased each fiscal year by the greater of either (1) 2 percent per year, or (2) the average percentage increase, if any, in the number of dollars of tax increment received by the Glendora Community Redevelopment Agency in the fiscal year preceding the fiscal year for which the calculation is made from each of its other redevelopment project areas with respect to which tax increment revenues were received.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 4, Sec. 13. Effective February 20, 2009.)



33333.14

(a) The Legislature hereby finds and declares that the Redevelopment Agency of the City of San Diego’s Redevelopment Plan for the Centre City Redevelopment Project, as approved and adopted on May 11, 1992, by the City Council of the City of San Diego by Ordinance No. 0-17767, as amended, contains an unrealistically low dollar limit on the receipt of tax increment. The Legislature further finds and declares that this limit severely restricts the ability of the Redevelopment Agency of the City of San Diego to address conditions of blight which remain within its Centre City Redevelopment Project.

(b) Notwithstanding any other law to the contrary or any redevelopment plan previously adopted by the City of San Diego, commencing on the effective date of this section and in each fiscal year thereafter until the expiration of the time limit on the receipt of taxes and repayment of indebtedness set forth in the redevelopment plan adopted by the City of San Diego for its Centre City Redevelopment Project pursuant to subdivision (b) of Section 33333.6 and other applicable statutes, the dollar limit on the receipt of tax increment for the Centre City Redevelopment Project is eliminated, and the Redevelopment Agency of the City of San Diego may receive tax increment revenue from the Centre City Redevelopment Project without a dollar limit.

(Added by Stats. 2010, Ch. 722, Sec. 7. Effective October 19, 2010.)



33334

Every redevelopment plan shall describe generally the proposed method of financing the redevelopment of the project area.

(Amended by Stats. 1969, Ch. 1561.)



33334.1

If the plan authorizes the issuance of bonds to be repaid in whole or in part from the allocation of taxes pursuant to Section 33670, the plan shall establish a limit on the amount of bonded indebtedness which can be outstanding at one time without an amendment of the plan. This section shall apply only to redevelopment plans adopted on or after October 1, 1976.

(Added by Stats. 1976, Ch. 1337.)



33334.2

(a) Except as provided in subdivision (k), not less than 20 percent of all taxes that are allocated to the agency pursuant to Section 33670 shall be used by the agency for the purposes of increasing, improving, and preserving the community’s supply of low- and moderate-income housing available at affordable housing cost, as defined by Section 50052.5, to persons and families of low or moderate income, as defined in Section 50093, lower income households, as defined by Section 50079.5, very low income households, as defined in Section 50105, and extremely low income households, as defined by Section 50106, that is occupied by these persons and families, unless one of the following findings is made annually by resolution:

(1) (A) That no need exists in the community to improve, increase, or preserve the supply of low- and moderate-income housing, including housing for very low income households in a manner that would benefit the project area and that this finding is consistent with the housing element of the community’s general plan required by Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code, including its share of the regional housing needs of very low income households and persons and families of low or moderate income.

(B) This finding shall only be made if the housing element of the community’s general plan demonstrates that the community does not have a need to improve, increase, or preserve the supply of low- and moderate-income housing available at affordable housing cost to persons and families of low or moderate income and to very low income households. This finding shall only be made if it is consistent with the planning agency’s annual report to the legislative body on implementation of the housing element required by subdivision (b) of Section 65400 of the Government Code. No agency of a charter city shall make this finding unless the planning agency submits the report pursuant to subdivision (b) of Section 65400 of the Government Code. This finding shall not take effect until the agency has complied with subdivision (b) of this section.

(2) (A) That some stated percentage less than 20 percent of the taxes that are allocated to the agency pursuant to Section 33670 is sufficient to meet the housing needs of the community, including its share of the regional housing needs of persons and families of low- or moderate-income and very low income households, and that this finding is consistent with the housing element of the community’s general plan required by Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(B) This finding shall only be made if the housing element of the community’s general plan demonstrates that a percentage of less than 20 percent will be sufficient to meet the community’s need to improve, increase, or preserve the supply of low- and moderate-income housing available at affordable housing cost to persons and families of low or moderate income and to very low income households. This finding shall only be made if it is consistent with the planning agency’s annual report to the legislative body on implementation of the housing element required by subdivision (b) of Section 65400 of the Government Code. No agency of a charter city shall make this finding unless the planning agency submits the report pursuant to subdivision (b) of Section 65400 of the Government Code. This finding shall not take effect until the agency has complied with subdivision (b) of this section.

(C) For purposes of making the findings specified in this paragraph and paragraph (1), the housing element of the general plan of a city, county, or city and county shall be current, and shall have been determined by the department pursuant to Section 65585 to be in substantial compliance with Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(3) (A) That the community is making a substantial effort to meet its existing and projected housing needs, including its share of the regional housing needs, with respect to persons and families of low and moderate income, particularly very low income households, as identified in the housing element of the community’s general plan required by Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code, and that this effort, consisting of direct financial contributions of local funds used to increase and improve the supply of housing affordable to, and occupied by, persons and families of low or moderate income and very low income households is equivalent in impact to the funds otherwise required to be set aside pursuant to this section. In addition to any other local funds, these direct financial contributions may include federal or state grants paid directly to a community and that the community has the discretion of using for the purposes for which moneys in the Low and Moderate Income Housing Fund may be used. The legislative body shall consider the need that can be reasonably foreseen because of displacement of persons and families of low or moderate income or very low income households from within, or adjacent to, the project area, because of increased employment opportunities, or because of any other direct or indirect result of implementation of the redevelopment plan. No finding under this subdivision may be made until the community has provided or ensured the availability of replacement dwelling units as defined in Section 33411.2 and until it has complied with Article 9 (commencing with Section 33410).

(B) In making the determination that other financial contributions are equivalent in impact pursuant to this subdivision, the agency shall include only those financial contributions that are directly related to programs or activities authorized under subdivision (e).

(C) The authority for making the finding specified in this paragraph shall expire on June 30, 1993, except that the expiration shall not be deemed to impair contractual obligations to bondholders or private entities incurred prior to May 1, 1991, and made in reliance on the provisions of this paragraph. Agencies that make this finding after June 30, 1993, shall show evidence that the agency entered into the specific contractual obligation with the specific intention of making a finding under this paragraph in order to provide sufficient revenues to pay off the indebtedness.

(b) Within 10 days following the making of a finding under either paragraph (1) or (2) of subdivision (a), the agency shall send the Department of Housing and Community Development a copy of the finding, including the factual information supporting the finding and other factual information in the housing element that demonstrates that either (1) the community does not need to increase, improve, or preserve the supply of housing for low- and moderate-income households, including very low income households, or (2) a percentage less than 20 percent will be sufficient to meet the community’s need to improve, increase, and preserve the supply of housing for low- and moderate-income households, including very low income households. Within 10 days following the making of a finding under paragraph (3) of subdivision (a), the agency shall send the Department of Housing and Community Development a copy of the finding, including the factual information supporting the finding that the community is making a substantial effort to meet its existing and projected housing needs. Agencies that make this finding after June 30, 1993, shall also submit evidence to the department of its contractual obligations with bondholders or private entities incurred prior to May 1, 1991, and made in reliance on this finding.

(c) In any litigation to challenge or attack a finding made under paragraph (1), (2), or (3) of subdivision (a), the burden shall be upon the agency to establish that the finding is supported by substantial evidence in light of the entire record before the agency. If an agency is determined by a court to have knowingly misrepresented any material facts regarding the community’s share of its regional housing need for low- and moderate-income housing, including very low income households, or the community’s production record in meeting its share of the regional housing need pursuant to the report required by subdivision (b) of Section 65400 of the Government Code, the agency shall be liable for all court costs and plaintiff’s attorney’s fees, and shall be required to allocate not less than 25 percent of the agency’s tax increment revenues to its Low and Moderate Income Housing Fund in each year thereafter.

(d) Nothing in this section shall be construed as relieving any other public entity or entity with the power of eminent domain of any legal obligations for replacement or relocation housing arising out of its activities.

(e) In carrying out the purposes of this section, the agency may exercise any or all of its powers for the construction, rehabilitation, or preservation of affordable housing for extremely low, very low, low- and moderate-income persons or families, including the following:

(1) Acquire real property or building sites subject to Section 33334.16.

(2) (A) Improve real property or building sites with onsite or offsite improvements, but only if both (i) the improvements are part of the new construction or rehabilitation of affordable housing units for low- or moderate-income persons that are directly benefited by the improvements, and are a reasonable and fundamental component of the housing units, and (ii) the agency requires that the units remain available at affordable housing cost to, and occupied by, persons and families of extremely low, very low, low, or moderate income for the same time period and in the same manner as provided in subdivision (c) and paragraph (2) of subdivision (f) of Section 33334.3.

(B) If the newly constructed or rehabilitated housing units are part of a larger project and the agency improves or pays for onsite or offsite improvements pursuant to the authority in this subdivision, the agency shall pay only a portion of the total cost of the onsite or offsite improvement. The maximum percentage of the total cost of the improvement paid for by the agency shall be determined by dividing the number of housing units that are affordable to low- or moderate-income persons by the total number of housing units, if the project is a housing project, or by dividing the cost of the affordable housing units by the total cost of the project, if the project is not a housing project.

(3) Donate real property to private or public persons or entities.

(4) Finance insurance premiums pursuant to Section 33136.

(5) Construct buildings or structures.

(6) Acquire buildings or structures.

(7) Rehabilitate buildings or structures.

(8) Provide subsidies to, or for the benefit of, extremely low income households, as defined by Section 50106, very low income households, as defined by Section 50105, lower income households, as defined by Section 50079.5, or persons and families of low or moderate income, as defined by Section 50093, to the extent those households cannot obtain housing at affordable costs on the open market. Housing units available on the open market are those units developed without direct government subsidies.

(9) Develop plans, pay principal and interest on bonds, loans, advances, or other indebtedness, or pay financing or carrying charges.

(10) Maintain the community’s supply of mobilehomes.

(11) Preserve the availability to lower income households of affordable housing units in housing developments that are assisted or subsidized by public entities and that are threatened with imminent conversion to market rates.

(f) The agency may use these funds to meet, in whole or in part, the replacement housing provisions in Section 33413. However, nothing in this section shall be construed as limiting in any way the requirements of that section.

(g) (1) The agency may use these funds inside or outside the project area. The agency may only use these funds outside the project area upon a resolution of the agency and the legislative body that the use will be of benefit to the project. The determination by the agency and the legislative body shall be final and conclusive as to the issue of benefit to the project area. The Legislature finds and declares that the provision of replacement housing pursuant to Section 33413 is always of benefit to a project. Unless the legislative body finds, before the redevelopment plan is adopted, that the provision of low- and moderate-income housing outside the project area will be of benefit to the project, the project area shall include property suitable for low- and moderate-income housing.

(2) (A) The Contra Costa County Redevelopment Agency may use these funds anywhere within the unincorporated territory, or within the incorporated limits of the City of Walnut Creek on sites contiguous to the Pleasant Hill BART Station Area Redevelopment Project area. The agency may only use these funds outside the project area upon a resolution of the agency and board of supervisors determining that the use will be of benefit to the project area. In addition, the agency may use these funds within the incorporated limits of the City of Walnut Creek only if the agency and the board of supervisors find all of the following:

(i) Both the County of Contra Costa and the City of Walnut Creek have adopted and are implementing complete and current housing elements of their general plans that the Department of Housing and Community Development has determined to be in compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(ii) The development to be funded shall not result in any residential displacement from the site where the development is to be built.

(iii) The development to be funded shall not be constructed in an area that currently has more than 50 percent of its population comprised of racial minorities or low-income families.

(iv) The development to be funded shall allow construction of affordable housing closer to a rapid transit station than could be constructed in the unincorporated territory outside the Pleasant Hill BART Station Area Redevelopment Project.

(B) If the agency uses these funds within the incorporated limits of the City of Walnut Creek, all of the following requirements shall apply:

(i) The funds shall be used only for the acquisition of land for, and the design and construction of, the development of housing containing units affordable to, and occupied by, low- and moderate-income persons.

(ii) If less than all the units in the development are affordable to, and occupied by, low- or moderate-income persons, any agency assistance shall not exceed the amount needed to make the housing affordable to, and occupied by, low- or moderate-income persons.

(iii) The units in the development that are affordable to, and occupied by, low- or moderate-income persons shall remain affordable for a period of at least 55 years.

(iv) The agency and the City of Walnut Creek shall determine, if applicable, whether Article XXXIV of the California Constitution permits the development.

(h) The Legislature finds and declares that expenditures or obligations incurred by the agency pursuant to this section shall constitute an indebtedness of the project.

(i) This section shall only apply to taxes allocated to a redevelopment agency for which a final redevelopment plan is adopted on or after January 1, 1977, or for any area that is added to a project by an amendment to a redevelopment plan, which amendment is adopted on or after the effective date of this section. An agency may, by resolution, elect to make all or part of the requirements of this section applicable to any redevelopment project for which a redevelopment plan was adopted prior to January 1, 1977, subject to any indebtedness incurred prior to the election.

(j) (1) (A) An action to compel compliance with the requirement of Section 33334.3 to deposit not less than 20 percent of all taxes that are allocated to the agency pursuant to Section 33670 in the Low and Moderate Income Housing Fund shall be commenced within 10 years of the alleged violation. A cause of action for a violation accrues on the last day of the fiscal year in which the funds were required to be deposited in the Low and Moderate Income Housing Fund.

(B) An action to compel compliance with the requirement of this section or Section 33334.6 that money deposited in the Low and Moderate Income Housing Fund be used by the agency for purposes of increasing, improving, and preserving the community’s supply of low- and moderate-income housing available at affordable housing cost shall be commenced within 10 years of the alleged violation. A cause of action for a violation accrues on the date of the actual expenditure of the funds.

(C) An agency found to have deposited less into the Low and Moderate Income Housing Fund than mandated by Section 33334.3 or to have spent money from the Low and Moderate Income Housing Fund for purposes other than increasing, improving, and preserving the community’s supply of low- and moderate-income housing, as mandated, by this section or Section 33334.6 shall repay the funds with interest in one lump sum pursuant to Section 970.4 or 970.5 of the Government Code or may do either of the following:

(i) Petition the court under Section 970.6 for repayment in installments.

(ii) Repay the portion of the judgment due to the Low and Moderate Income Housing Fund in equal installments over a period of five years following the judgment.

(2) Repayment shall not be made from the funds required to be set aside or used for low- and moderate-income housing pursuant to this section.

(3) Notwithstanding clauses (i) and (ii) of subparagraph (C) of paragraph (1), all costs, including reasonable attorney’s fees if included in the judgment, are due and shall be paid upon entry of judgment or order.

(4) Except as otherwise provided in this subdivision, Chapter 2 (commencing with Section 970) of Part 5 of Division 3.6 of Title 1 of the Government Code for the enforcement of a judgment against a local public entity applies to a judgment against a local public entity that violates this section.

(5) This subdivision applies to actions filed on and after January 1, 2006.

(6) The limitations period specified in subparagraphs (A) and (B) of paragraph (1) does not apply to a cause of action brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(k) (1) From July 1, 2009, to June 30, 2010, inclusive, an agency may suspend all or part of its required allocation to the Low and Moderate Income Housing Fund from taxes that are allocated to that agency pursuant to Section 33670.

(2) An agency that suspends revenue pursuant to paragraph (1) shall pay back to its low- and moderate-income housing fund the amount of revenue that was suspended in the 2009–10 fiscal year pursuant to this subdivision from July 1, 2010, to June 30, 2015, inclusive.

(3) An agency that suspends revenue pursuant to paragraph (1) and fails to repay or have repaid on its behalf the amount of revenue suspended pursuant to paragraph (2) shall, commencing July 1, 2015, be required to allocate an additional 5 percent of all taxes that are allocated to that agency pursuant to Section 33670 for low- and moderate-income housing for the remainder of the time that the agency receives allocations of tax revenue pursuant to Section 33670.

(4) An agency that fails to pay or have paid on its behalf the full amount calculated pursuant to subparagraph (J) of paragraph (2) of subdivision (a) of Section 33690, or subparagraph (J) of paragraph (2) of subdivision (a) of Section 33690.5, as the case may be, shall, commencing July 1, 2010, or July 1, 2011, as applicable, be required to allocate an additional 5 percent of all taxes that are allocated to that agency pursuant to Section 33670 for low- and moderate-income housing for the remainder of the time that the agency receives allocations of tax revenue pursuant to Section 33670.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 21, Sec. 4. Effective October 23, 2009.)



33334.2a

(a)  The Orange County Development Agency may use the funds described in Section 33334.2 anywhere within the unincorporated territory, or within the incorporated limits of any city within the County of Orange. The agency may only use these funds outside the project area upon a resolution of the agency and board of supervisors determining that the use will be of benefit to the project area. In addition, the agency may use these funds within the incorporated limits of a city only if the agency and the board of supervisors find all of the following:

(1)  Both the County of Orange and the city have adopted and are implementing complete and current housing elements of their general plans that the department has determined to be in compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(2)  The development to be funded shall not result in any residential displacement from the site where the development is to be built.

(3)  The development to be funded shall be a rental housing development containing units affordable to lower income households or very low income households, as defined in Sections 50079.5 and 50105.

(4)  The development is in an area with a need for additional affordable housing.

(5)  If applicable, Article XXXIV of the California Constitution permits the development.

(6)  The city in which the development is to be constructed has certified to the agency that the city’s redevelopment agency, if one exists, is not subject to sanctions pursuant to subdivision (e) of Section 33334.12 for failure to expend or encumber a housing fund excess surplus.

(b)  If the agency uses these funds within the incorporated limits of a city, all of the following requirements shall apply:

(1)  The funds shall be used only for the acquisition of land for, and the design and construction of, housing containing units affordable to lower income households or very low income households, as defined in Sections 50079.5 and 50105, or for the acquisition or rehabilitation of publicly assisted rental housing that is threatened with conversion to market rates.

(2)  If less than all the units in the development are affordable to lower income households or very low income households, any agency assistance shall not exceed the amount needed to make the housing affordable to lower income households and very low income households.

(3)  The units in the development that are affordable to lower income households or very low income households shall remain affordable for a period of at least 55 years. Compliance with this requirement shall be ensured by the execution and recordation of covenants and restrictions that, notwithstanding any other provision of law, shall run with the land.

(4)  No development shall be located in a census tract where more than 50 percent of its population is very low income.

(5)  Assisted developments shall be located on sites suitable for multifamily housing near public transportation.

(6)  Developed units shall not be treated as meeting the regional housing needs allocation under both the city’s and county’s housing elements.

(7)  The funds shall be used only for developments for which the city in which the development will be constructed has approved the agency’s use of funds for the development or has granted land use approvals for the development.

(8)  The aggregate number of units assisted by the county over each five-year period shall include at least 10 percent that are affordable to households earning 30 percent or less of the area median income, and at least 40 percent that are affordable to very low income households.

(c)  The Orange County Development Agency shall make diligent efforts to obtain the development of low- and moderate-income housing in unincorporated areas, including in developing areas of the county.

(Added by Stats. 2001, Ch. 626, Sec. 1. Effective January 1, 2002.)



33334.3

(a) The funds that are required by Section 33334.2 or 33334.6 to be used for the purposes of increasing, improving, and preserving the community’s supply of low- and moderate-income housing shall be held in a separate Low and Moderate Income Housing Fund until used.

(b) Any interest earned by the Low and Moderate Income Housing Fund and any repayments or other income to the agency for loans, advances, or grants, of any kind from the Low and Moderate Income Housing Fund, shall accrue to and be deposited in, the fund and may only be used in the manner prescribed for the Low and Moderate Income Housing Fund.

(c) The moneys in the Low and Moderate Income Housing Fund shall be used to increase, improve, and preserve the supply of low- and moderate-income housing within the territorial jurisdiction of the agency.

(d) It is the intent of the Legislature that the Low and Moderate Income Housing Fund be used to the maximum extent possible to defray the costs of production, improvement, and preservation of low- and moderate-income housing and that the amount of money spent for planning and general administrative activities associated with the development, improvement, and preservation of that housing not be disproportionate to the amount actually spent for the costs of production, improvement, or preservation of that housing. The agency shall determine annually that the planning and administrative expenses are necessary for the production, improvement, or preservation of low- and moderate-income housing.

(e) (1) Planning and general administrative costs which may be paid with moneys from the Low and Moderate Income Housing Fund are those expenses incurred by the agency which are directly related to the programs and activities authorized under subdivision (e) of Section 33334.2 and are limited to the following:

(A) Costs incurred for salaries, wages, and related costs of the agency’s staff or for services provided through interagency agreements, and agreements with contractors, including usual indirect costs related thereto.

(B) Costs incurred by a nonprofit corporation which are not directly attributable to a specific project.

(2) Legal, architectural, and engineering costs and other salaries, wages, and costs directly related to the planning and execution of a specific project that are authorized under subdivision (e) of Section 33334.2 and that are incurred by a nonprofit housing sponsor are not planning and administrative costs for the purposes of this section, but are instead project costs.

(f) (1) The requirements of this subdivision apply to all new or substantially rehabilitated housing units developed or otherwise assisted with moneys from the Low and Moderate Income Housing Fund, pursuant to an agreement approved by an agency on or after January 1, 1988. Except to the extent that a longer period of time may be required by other provisions of law, the agency shall require that housing units subject to this subdivision shall remain available at affordable housing cost to, and occupied by, persons and families of low or moderate income and very low income and extremely low income households for the longest feasible time, but for not less than the following periods of time:

(A) Fifty-five years for rental units. However, the agency may replace rental units with equally affordable and comparable rental units in another location within the community if (i) the replacement units are available for occupancy prior to the displacement of any persons and families of low or moderate income residing in the units to be replaced and (ii) the comparable replacement units are not developed with moneys from the Low and Moderate Income Housing Fund.

(B) Forty-five years for owner-occupied units. However, the agency may permit sales of owner-occupied units prior to the expiration of the 45-year period for a price in excess of that otherwise permitted under this subdivision pursuant to an adopted program which protects the agency’s investment of moneys from the Low and Moderate Income Housing Fund, including, but not limited to, an equity sharing program which establishes a schedule of equity sharing that permits retention by the seller of a portion of those excess proceeds based on the length of occupancy. The remainder of the excess proceeds of the sale shall be allocated to the agency and deposited in the Low and Moderate Income Housing Fund. Only the units originally assisted by the agency shall be counted towards the agency’s obligations under Section 33413.

(C) Fifteen years for mutual self-help housing units that are occupied by and affordable to very low and low-income households. However, the agency may permit sales of mutual self-help housing units prior to expiration of the 15-year period for a price in excess of that otherwise permitted under this subdivision pursuant to an adopted program that (i) protects the agency’s investment of moneys from the Low and Moderate Income Housing Fund, including, but not limited to, an equity sharing program that establishes a schedule of equity sharing that permits retention by the seller of a portion of those excess proceeds based on the length of occupancy; and (ii) ensures through a recorded regulatory agreement, deed of trust, or similar recorded instrument that if a mutual self-help housing unit is sold at any time after expiration of the 15-year period and prior to 45 years after the date of recording of the covenants or restrictions required pursuant to paragraph (2), the agency recovers, at a minimum, its original principal from the Low and Moderate Income Housing Fund from the proceeds of the sale and deposits those funds into the Low and Moderate Income Housing Fund. The remainder of the excess proceeds of the sale not retained by the seller shall be allocated to the agency and deposited in the Low and Moderate Income Housing Fund. For the purposes of this subparagraph, “mutual self-help housing unit” means an owner-occupied housing unit for which persons and families of very low and low income contribute no fewer than 500 hours of their own labor in individual or group efforts to provide a decent, safe, and sanitary ownership housing unit for themselves, their families, and others authorized to occupy that unit. Nothing in this subparagraph precludes the agency and the developer of the mutual self-help housing units from agreeing to 45-year deed restrictions.

(2) If land on which those dwelling units are located is deleted from the project area, the agency shall continue to require that those units remain affordable as specified in this subdivision.

(3) The agency shall require the recording in the office of the county recorder of the following documents:

(A) The covenants or restrictions implementing this subdivision for each parcel or unit of real property subject to this subdivision. The agency shall obtain and maintain a copy of the recorded covenants or restrictions for not less than the life of the covenant or restriction.

(B) For all new or substantially rehabilitated units developed or otherwise assisted with moneys from the Low and Moderate Income Housing Fund on or after January 1, 2008, a separate document called “Notice of Affordability Restrictions on Transfer of Property,” set forth in 14-point type or larger. This document shall contain all of the following information:

(i) A recitation of the affordability covenants or restrictions. If the document recorded under this subparagraph is recorded concurrently with the covenants or restrictions recorded under subparagraph (A), the recitation of the affordability covenants or restrictions shall also reference the concurrently recorded document. If the document recorded under this subparagraph is not recorded concurrently with the covenants or restrictions recorded under subparagraph (A), the recitation of the affordability covenants or restrictions shall also reference the recorder’s identification number of the document recorded under subparagraph (A).

(ii) The date the covenants or restrictions expire.

(iii) The street address of the property, including, if applicable, the unit number, unless the property is used to confidentially house victims of domestic violence.

(iv) The assessor’s parcel number for the property.

(v) The legal description of the property.

(4) The agency shall require the recording of the document required under subparagraph (B) of paragraph (3) not more than 30 days after the date of recordation of the covenants or restrictions required under subparagraph (A) of paragraph (3).

(5) The county recorder shall index the documents required to be recorded under paragraph (3) by the agency and current owner.

(6) Notwithstanding Section 27383 of the Government Code, a county recorder may charge all authorized recording fees to any party, including a public agency, for recording the document specified in subparagraph (B) of paragraph (3).

(7) Notwithstanding any other provision of law, the covenants or restrictions implementing this subdivision shall run with the land and shall be enforceable against any owner who violates a covenant or restriction and each successor in interest who continues the violation, by any of the following:

(A) The agency.

(B) The community, as defined in Section 33002.

(C) A resident of a unit subject to this subdivision.

(D) A residents’ association with members who reside in units subject to this subdivision.

(E) A former resident of a unit subject to this subdivision who last resided in that unit.

(F) An applicant seeking to enforce the covenants or restrictions for a particular unit that is subject to this subdivision, if the applicant conforms to all of the following:

(i) Is of low or moderate income, as defined in Section 50093.

(ii) Is able and willing to occupy that particular unit.

(iii) Was denied occupancy of that particular unit due to an alleged breach of a covenant or restriction implementing this subdivision.

(G) A person on an affordable housing waiting list who is of low or moderate income, as defined in Section 50093, and who is able and willing to occupy a unit subject to this subdivision.

(8) A dwelling unit shall not be counted as satisfying the affordable housing requirements of this part, unless covenants for that dwelling unit are recorded in compliance with subparagraph (A) of paragraph (3).

(9) Failure to comply with the requirements of subparagraph (B) of paragraph (3) shall not invalidate any covenants or restrictions recorded pursuant to subparagraph (A) of paragraph (3).

(g) “Housing,” as used in this section, includes residential hotels, as defined in subdivision (k) of Section 37912. The definitions of “lower income households,” “very low income households,” and “extremely low income households” in Sections 50079.5, 50105, and 50106 shall apply to this section. “Longest feasible time,” as used in this section, includes, but is not limited to, unlimited duration.

(h) “Increasing, improving, and preserving the community’s supply of low- and moderate-income housing,” as used in this section and in Section 33334.2, includes the preservation of rental housing units assisted by federal, state, or local government on the condition that units remain affordable to, and occupied by, low- and moderate-income households, including extremely low and very low income households, for the longest feasible time, but not less than 55 years, beyond the date the subsidies and use restrictions could be terminated and the assisted housing units converted to market rate rentals. In preserving these units the agency shall require that the units remain affordable to, and occupied by, persons and families of low- and moderate-income and extremely low and very low income households for the longest feasible time but not less than 55 years. However, the agency may replace rental units with equally affordable and comparable rental units in another location within the community if (1) the replacement units in another location are available for occupancy prior to the displacement of any persons and families of low or moderate income residing in the units to be replaced and (2) the comparable replacement units are not developed with moneys from the Low and Moderate Income Housing Fund.

(i) Agencies that have more than one project area may satisfy the requirements of Sections 33334.2 and 33334.6 and of this section by allocating, in any fiscal year, less than 20 percent in one project area, if the difference between the amount allocated and the 20 percent required is instead allocated, in that same fiscal year, to the Low and Moderate Income Housing Fund from tax increment revenues from other project areas. Prior to allocating funds pursuant to this subdivision, the agency shall make the finding required by subdivision (g) of Section 33334.2.

(j) Funds from the Low and Moderate Income Housing Fund shall not be used to the extent that other reasonable means of private or commercial financing of the new or substantially rehabilitated units at the same level of affordability and quantity are reasonably available to the agency or to the owner of the units. Prior to the expenditure of funds from the Low and Moderate Income Housing Fund for new or substantially rehabilitated housing units, where those funds will exceed 50 percent of the cost of producing the units, the agency shall find, based on substantial evidence, that the use of the funds is necessary because the agency or owner of the units has made a good faith attempt but been unable to obtain commercial or private means of financing the units at the same level of affordability and quantity.

(Amended by Stats. 2010, Ch. 610, Sec. 3. Effective January 1, 2011.)



33334.4

(a) Except as specified in subdivision (d), each agency shall expend over each 10-year period of the implementation plan, as specified in clause (iii) of subparagraph (A) of paragraph (2) of subdivision (a) of Section 33490, the moneys in the Low and Moderate Income Housing Fund to assist housing for persons of low income and housing for persons of very low income in at least the same proportion as the total number of housing units needed for each of those income groups bears to the total number of units needed for persons of moderate, low, and very low income within the community, as those needs have been determined for the community pursuant to Section 65584 of the Government Code. In determining compliance with this obligation, the agency may adjust the proportion by subtracting from the need identified for each income category, the number of units for persons of that income category that are newly constructed over the duration of the implementation plan with other locally controlled government assistance and without agency assistance and that are required to be affordable to, and occupied by, persons of the income category for at least 55 years for rental housing and 45 years for ownership housing, except that in making an adjustment the agency may not subtract units developed pursuant to a replacement housing obligation under state or federal law.

(b) Each agency shall expend over the duration of each redevelopment implementation plan, the moneys in the Low and Moderate Income Housing Fund to assist housing that is available to all persons regardless of age in at least the same proportion as the number of low-income households with a member under age 65 years bears to the total number of low-income households of the community as reported in the most recent census of the United States Census Bureau.

(c) An agency that has deposited in the Low and Moderate Income Housing Fund over the first five years of the period of an implementation plan an aggregate that is less than two million dollars ($2,000,000) shall have an extra five years to meet the requirements of this section.

(d) For the purposes of this section, “locally controlled” means government assistance where the community or other local government entity has the discretion and the authority to determine the recipient and the amount of the assistance, whether or not the source of the funds or other assistance is from the state or federal government. Examples of locally controlled government assistance include, but are not limited to, Community Development Block Grant Program (42 U.S.C. Sec. 5301 and following) funds allocated to a city or county, Home Investment Partnership Program (42 U.S.C. Sec. 12721 and following) funds allocated to a city or county, fees or funds received by a city or county pursuant to a city or county authorized program, and the waiver or deferral of city or other charges.

(Amended by Stats. 2005, Ch. 262, Sec. 1. Effective January 1, 2006.)



33334.5

Every redevelopment plan adopted or amended to expand the project area after January 1, 1977, shall contain a provision that whenever dwelling units housing persons and families of low or moderate income are destroyed or removed from the low- and moderate-income housing market as part of a redevelopment project, the agency shall, within four years of such destruction or removal, rehabilitate, develop, or construct, or cause to be rehabilitated, developed, or constructed, for rental or sale to persons and families of low or moderate income an equal number of replacement dwelling units at affordable housing costs, as defined by Section 50052.5, within the project area or within the territorial jurisdiction of the agency, in accordance with all of the provisions of Sections 33413 and 33413.5.

(Amended by Stats. 1979, Ch. 1191.)



33334.6

(a)  The Legislature finds and declares that the provision of housing is itself a fundamental purpose of the Community Redevelopment Law and that a generally inadequate statewide supply of decent, safe, and sanitary housing affordable to persons and families of low or moderate income, as defined by Section 50093, threatens the accomplishment of the primary purposes of the Community Redevelopment Law, including job creation, attracting new private investments, and creating physical, economic, social, and environmental conditions to remove and prevent the recurrence of blight. The Legislature further finds and declares that the provision and improvement of affordable housing, as provided by Section 33334.2, outside of redevelopment project areas can be of direct benefit to those projects in assisting the accomplishment of project objectives whether or not those redevelopment projects provide for housing within the project area. The Legislature finds and determines that the provision of affordable housing by redevelopment agencies and the use of taxes allocated to the agency pursuant to subdivision (b) of Section 33670 is of statewide benefit and of particular benefit and assistance to all local governmental agencies in the areas where the housing is provided.

(b)  This section is applicable to all project areas, or portions of project areas, which are not subject to Section 33334.2, except that a project area, or portion of a project area, for which a resolution was adopted pursuant to subdivision (i) of Section 33334.2 is subject to this section. Project areas subject to this section which are merged are subject to the requirements of both this section and Section 33487. The deposit of taxes into the Low and Moderate Income Housing Fund in compliance with either this section or Section 33487 shall satisfy the requirements of both sections in the year those taxes are deposited.

(c)  Except as otherwise permitted by subdivisions (d) and (e), not less than 20 percent of the taxes allocated to the agency pursuant to Section 33670 from project areas specified in subdivision (b) for the 1985–86 fiscal year and each succeeding fiscal year shall be deposited into the Low and Moderate Income Housing Fund established pursuant to Section 33334.3 and used for the purposes set forth in Section 33334.2, unless the agency, by resolution, makes one of the findings described in paragraphs (1) to (3), inclusive, of subdivision (a) of Section 33334.2, except that the authority to make the finding specified in paragraph (3) of subdivision (a) of that section shall expire as specified in that paragraph. Subdivisions (b) and (c) of Section 33334.2 apply if an agency makes any of those findings.

(d)  In any fiscal year, the agency may deposit less than the amount required by subdivision (c) into the Low and Moderate Income Housing Fund if the agency finds that the difference between the amount deposited and the amount required by subdivision (c) is necessary to make payments under existing obligations of amounts due or required to be committed, set aside, or reserved by the agency during that fiscal year and which are used by the agency for that purpose. For purposes of this section, “existing obligations” means the principal of, and interest on, loans, moneys advanced to, or indebtedness (whether funded, refunded, assumed, or otherwise) incurred by the agency to finance or refinance, in whole or in part, any redevelopment project existing on, and created prior to January 1, 1986, and contained on the statement of existing obligations adopted pursuant to subdivision (f). Obligations incurred on or after January 1, 1986, shall be deemed existing obligations for purposes of this section if the net proceeds are used to refinance existing obligations contained on the statement.

(e)  In each fiscal year prior to July 1, 1996, the agency may deposit less than the amount required by subdivisions (c) and (d) into the Low and Moderate Income Housing Fund if the agency finds that the deposit of less than the amount required by those subdivisions is necessary in order to provide for the orderly and timely completion of public and private projects, programs, or activities approved by the agency prior to January 1, 1986, which are contained on the statement of existing programs adopted pursuant to subdivision (f). Approval of these projects, programs, and activities means approval by the agency of written documents which demonstrate an intent to implement a specific project, program, or activity and is not limited to final approval of a specific project, program, or activity.

(f)  Any agency which deposits less than the amount required by subdivision (c) into the Low and Moderate Income Housing Fund pursuant to subdivision (d) or (e) shall adopt prior to September 1, 1986, by resolution, after a noticed public hearing, a statement of existing obligations or a statement of existing programs, or both.

(1)  The agency shall prepare and submit the proposed statement to the legislative body and to the Department of Housing and Community Development prior to giving notice of the public hearing. Notice of the time and place of the public hearing shall be transmitted to the Department of Housing and Community Development at least 15 days prior to the public hearing and notice of the time and place of the public hearing shall be published in a newspaper of general circulation in the community once a week for at least two successive weeks prior to the public hearing. The legislative body shall maintain a record of the public hearing.

(2)  A copy of the resolution adopted by the agency, together with any amendments to the statement of the agency, shall be transmitted to the Department of Housing and Community Development within 10 days following adoption of the resolution by the agency.

(3)  A statement of existing obligations shall describe each existing obligation and, based upon the best available information, as determined by the agency, list the total amount of the existing obligation, the annual payments required to be made by the agency pursuant to the existing obligation, and the date the existing obligation will be discharged in full.

(4)  A statement of existing programs shall list the specific public and private projects, programs, or activities approved prior to January 1, 1986, which are necessary for the orderly completion of the redevelopment plan as it existed on January 1, 1986. No project, program, or activity shall be included on the statement of existing programs unless written evidence of the existence and approval of the project, program, or activity prior to January 1, 1986, is attached to the statement of existing programs.

(g)  If, pursuant to subdivision (d) or (e), the agency deposits less than 20 percent of the taxes allocated to the agency pursuant to Section 33670 in the 1985–86 fiscal year or any subsequent fiscal year in the Low and Moderate Income Housing Fund, the amount equal to the difference between 20 percent of the taxes allocated to the agency pursuant to Section 33670 for each affected project and the amount deposited that year shall constitute a deficit of the project. The agency shall adopt a plan to eliminate the deficit in subsequent years as determined by the agency.

(h)  The obligations imposed by this section, including deficits, if any, created under this section, are hereby declared to be an indebtedness of the redevelopment project to which they relate, payable from taxes allocated to the agency pursuant to Section 33670, and shall constitute an indebtedness of the agency with respect to the redevelopment project until paid in full.

(i)  In any litigation to challenge or attack a statement of existing obligations, the decision by the agency after the public hearing to include an existing obligation on the statement of existing obligations, or the decision by the agency after the public hearing to include a project, program, or activity on the statement of existing programs, the court shall uphold the action of the agency unless the court finds that the agency has abused its discretion. The Legislature finds and declares that this standard of review is necessary in order to protect against the possible impairment of existing obligations, programs, and activities because agencies with project areas adopted prior to January 1, 1977, have incurred existing obligations and have adopted projects, programs, and activities with the authority to receive and pledge the entire allocation of funds authorized by Section 33670.

(Amended by Stats. 1991, Ch. 872, Sec. 3.)



33334.7

Programs to assist or develop low- and moderate-income housing pursuant to Sections 33334.2, 33334.3, 33334.6, 33413, and 33449 shall be entitled to priority consideration for assistance in housing programs administered by the California Housing Finance Agency, the Department of Housing and Community Development, and other state agencies and departments, if those agencies or departments determine that the housing is otherwise eligible for assistance under a particular program.

(Added by Stats. 1985, Ch. 1135, Sec. 3.)



33334.8

The same notice requirements as specified in Section 65863.10 of the Government Code shall apply to multifamily rental housing that receives financial assistance pursuant to Sections 33334.2, 33334.3, and 33334.6.

(Added by Stats. 1988, Ch. 1563, Sec. 1.)



33334.9

Notwithstanding Sections 33334.2 and 33334.3, assistance provided by an agency to preserve the availability to lower income households of affordable housing units which are assisted or subsidized by public entities and which are threatened with imminent conversion to market rates may be credited and offset against an agency’s obligations under Section 33334.2.

(Added by Stats. 1988, Ch. 1564, Sec. 3.)



33334.10

(a)  Except as otherwise provided in this subdivision, not later than six months following the close of any fiscal year of an agency in which excess surplus accumulates in the agency’s Low and Moderate Income Housing Fund, the agency may adopt a plan pursuant to this section for expenditure of all moneys in the Low and Moderate Income Housing Fund within five years from the end of that fiscal year. The plan may be general and need not be site-specific, but shall include objectives respecting the number and type of housing to be assisted, identification of the entities, which will administer the plan, alternative means of ensuring the affordability of housing units for the longest feasible time, as specified in subdivision (e) of Section 33334.3 the income groups to be assisted, and a schedule by fiscal year for expenditure of the excess surplus.

(b)  The agency shall separately account for each excess surplus either as part of or in addition to a Low and Moderate Income Housing Fund.

(c)  If the agency develops a plan for expenditure of excess surplus or other moneys in the Low and Moderate Income Housing Fund, a copy of that plan and any amendments thereto shall be included in the agency’s annual report required by Article 6 (commencing with Section 33080).

(Added by Stats. 1988, Ch. 1565, Sec. 3.)



33334.12

(a)  (1)  Upon failure of the agency to expend or encumber excess surplus in the Low and Moderate Income Housing Fund within one year from the date the moneys become excess surplus, as defined in paragraph (1) of subdivision (g), the agency shall do either of the following:

(A)  Disburse voluntarily its excess surplus to the county housing authority or to another public agency exercising housing development powers within the territorial jurisdiction of the agency in accordance with subdivision (b).

(B)  Expend or encumber its excess surplus within two additional years.

(2)  If an agency, after three years has elapsed from the date that the moneys become excess surplus, has not expended or encumbered its excess surplus, the agency shall be subject to sanctions pursuant to subdivision (e), until the agency has expended or encumbered its excess surplus plus an additional amount, equal to 50 percent of the amount of the excess surplus that remains at the end of the three-year period. The additional expenditure shall not be from the agency’s Low and Moderate Income Housing Fund, but shall be used in a manner that meets all requirements for expenditures from that fund.

(b)  The housing authority or other public agency to which the money is transferred shall utilize the moneys for the purposes of, and subject to the same restrictions that are applicable to, the redevelopment agency under this part, and for that purpose may exercise all of the powers of a housing authority under Part 2 (commencing with Section 34200) to an extent not inconsistent with these limitations.

(c)  Notwithstanding Section 34209 or any other provision of law, for the purpose of accepting a transfer of, and using, moneys pursuant to this section, the housing authority of a county or other public agency may exercise its powers within the territorial jurisdiction of a city redevelopment agency located in that county.

(d)  The amount of excess surplus that shall be transferred to the housing authority or other public agency because of a failure of the redevelopment agency to expend or encumber excess surplus within one year shall be the amount of the excess surplus that is not so expended or encumbered. The housing authority or other public agency to which the moneys are transferred shall expend or encumber these moneys for authorized purposes not later than three years after the date these moneys were transferred from the Low and Moderate Income Housing Fund.

(e)  (1)  Until a time when the agency has expended or encumbered excess surplus moneys pursuant to subdivision (a), the agency shall be prohibited from encumbering any funds or expending any moneys derived from any source, except that the agency may encumber funds and expend moneys to pay the following obligations, if any, that were incurred by the agency prior to three years from the date the moneys became excess surplus:

(A)  Bonds, notes, interim certificates, debentures, or other obligations issued by an agency, whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33640).

(B)  Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(C)  Contractual obligations which, if breached, could subject the agency to damages or other liabilities or remedies.

(D)  Obligations incurred pursuant to Section 33445.

(E)  Indebtedness incurred pursuant to Section 33334.2 or 33334.6.

(F)  Obligations incurred pursuant to Section 33401.

(G)  An amount, to be expended for the operation and administration of the agency, that may not exceed 75 percent of the amount spent for those purposes in the preceding fiscal year.

(2)  This subdivision shall not be construed to prohibit the expenditure of excess surplus funds or other funds to meet the requirement in paragraph (2) of subdivision (a) that the agency spend or encumber excess surplus funds, plus an amount equal to 50 percent of excess surplus, prior to spending or encumbering funds for any other purpose.

(f)  Nothing in this section shall be construed to limit any authority a redevelopment agency may have under other provisions of this part to contract with a housing authority for increasing or improving the community’s supply of low- and moderate-income housing.

(g)  For purposes of this section:

(1)  “Excess surplus” means any unexpended and unencumbered amount in an agency’s Low and Moderate Income Housing Fund that exceeds the greater of one million dollars ($1,000,000) or the aggregate amount deposited into the Low and Moderate Income Housing Fund pursuant to Sections 33334.2 and 33334.6 during the agency’s preceding four fiscal years. The first fiscal year to be included in this computation is the 1989–90 fiscal year, and the first date on which an excess surplus may exist is July 1, 1994.

(2)  Moneys shall be deemed encumbered if committed pursuant to a legally enforceable contract or agreement for expenditure for purposes specified in Section 33334.2 or 33334.3.

(3)  (A)  For purposes of determining whether an excess surplus exists, it is the intent of the Legislature to give credit to agencies which convey land for less than fair market value, on which low- and moderate-income housing is built or is to be built if at least 49 percent of the units developed on the land are available at affordable housing cost to lower income households for at least the time specified in subdivision (e) of Section 33334.3, and otherwise comply with all of the provisions of this division applicable to expenditures of moneys from a low- and moderate-income housing fund established pursuant to Section 33334.3. Therefore, for the sole purpose of determining the amount, if any, of an excess surplus, an agency may make the following calculation: if an agency sells, leases, or grants land acquired with moneys from the Low and Moderate Income Housing Fund, established pursuant to Section 33334.3, for an amount which is below fair market value, and if at least 49 percent of the units constructed or rehabilitated on the land are affordable to lower income households, as defined in Section 50079.5, the difference between the fair market value of the land and the amount the agency receives may be subtracted from the amount of moneys in an agency’s Low and Moderate Income Housing Fund.

(B)  If taxes that are deposited in the Low and Moderate Income Housing Fund are used as security for bonds or other indebtedness, the proceeds of the bonds or other indebtedness, and income and expenditures related to those proceeds, shall not be counted in determining whether an excess surplus exists. The unspent portion of the proceeds of bonds or other indebtedness, and income related thereto, shall be excluded from the calculation of the unexpended and unencumbered amount in the Low and Moderate Income Housing Fund when determining whether an excess surplus exists.

(C)  Nothing in this subdivision shall be construed to restrict the authority of an agency provided in any other provision of this part to expend funds from the Low and Moderate Income Housing Fund.

(D)  The department shall develop and periodically revise the methodology to be used in the calculation of excess surplus as required by this section. The director shall appoint an advisory committee to advise in the development of this methodology. The advisory committee shall include department staff, affordable housing advocates, and representatives of the California Redevelopment Association, the California Society of Certified Public Accountants, the Controller, and any other authorities or persons interested in the field that the director deems necessary and appropriate.

(h)  Communities in which an agency has disbursed excess surplus funds pursuant to this section shall not disapprove a low- or moderate-income housing project funded in whole or in part by the excess surplus funds if the project is consistent with applicable building codes and the land use designation specified in any element of the general plan as it existed on the date the application was deemed complete. A local agency may require compliance with local development standards and policies appropriate to and consistent with meeting the quantified objectives relative to the development of housing, as required in housing elements of the community pursuant to subdivision (b) of Section 65583 of the Government Code.

(i)  Notwithstanding subdivision (a), any agency that has funds that become excess surplus on July 1, 1994, shall have, pursuant to subdivision (a), until January 1, 1995, to decide to transfer the funds to a housing authority or other public agency, or until January 1, 1997, to expend or encumber those funds, or face sanctions pursuant to subdivision (e).

(Amended by Stats. 1999, Ch. 442, Sec. 5. Effective January 1, 2000.)



33334.13

(a)  Notwithstanding Sections 50079.5, 50093, and 50105, for purposes of providing assistance to mortgagors participating in a homeownership residential mortgage revenue bond program pursuant to Section 33750, or a home financing program pursuant to Section 52020, or a California Housing Finance Agency home financing program, “area median income” means the highest of the following:

(1)  Statewide median household income.

(2)  Countywide median household income.

(3)  Median family income for the area, as determined by the United States Department of Housing and Urban Development with respect to either a standard metropolitan statistical area or an area outside of a standard metropolitan statistical area.

Nothing in Section 50093 shall prevent the agency from adopting separate family size adjustment factors or programmatic definitions of income to qualify households, persons, and families for the programs of the agency.

(b)  To the extent that any portion of the Low and Moderate Income Housing Fund is expended to provide assistance to mortgagors participating in programs whose income exceeds that of persons and families of low or moderate income, as defined in Section 50093, the agency shall, within two years, expend or enter into a legally enforceable agreement to expend twice that sum exclusively to increase and improve the community’s supply of housing available at affordable housing cost, as defined in Section 50052.5, to lower income households, as defined in Section 50079.5, of which at least 50 percent shall be very low income households, as defined in Section 50105.

(c)  In addition to the requirements of subdivision (c) of Section 33413, the agency shall require that the lower and very low income dwelling units developed pursuant to this subdivision remain available at affordable housing cost to lower and very low income households for at least 30 years, except as to dwelling units developed with the assistance of federal or state subsidy programs which terminate in a shorter period and cannot be extended or renewed.

(d)  The agency shall include within the report required by Section 33080 information with respect to compliance by the agency with the requirements of this subdivision.

(Added by Stats. 1990, Ch. 31, Sec. 7. Effective March 26, 1990.)



33334.14

(a) The covenants or restrictions imposed by the agency pursuant to subdivision (f) of Section 33334.3 may be subordinated under any of the following alternatives:

(1) To a lien, encumbrance, or regulatory agreement under a federal or state program when a federal or state agency is providing financing, refinancing, or other assistance to the housing units or parcels, if the federal or state agency refuses to consent to the seniority of the agency’s covenant or restriction on the basis that it is required to maintain its lien, encumbrance, or regulatory agreement or restrictions due to statutory or regulatory requirements, adopted or approved policies, or other guidelines pertaining to the financing, refinancing, or other assistance of the housing units or parcels.

(2) To a lien, encumbrance, or regulatory agreement of a lender other than the agency or from a bond issuance providing financing, refinancing, or other assistance of owner-occupied units or parcels where the agency makes a finding that an economically feasible alternative method of financing, refinancing, or assisting the units or parcels on substantially comparable terms and conditions, but without subordination, is not reasonably available.

(3) To an existing lien, encumbrance, or regulatory agreement of a lender other than the agency or from a bond issuance providing financing, refinancing, or other assistance of rental units, where the agency’s funds are utilized for rehabilitation of the rental units.

(4) To a lien, encumbrance, or regulatory agreement of a lender other than the agency or from a bond issuance providing financing, refinancing, or other assistance of rental units or parcels where the agency makes a finding that an economically feasible alternative method of financing, refinancing, or assisting the units or parcels on substantially comparable terms and conditions, but without subordination, is not reasonably available, and where the agency obtains written commitments reasonably designed to protect the agency’s investment in the event of default, including, but not limited to, any of the following:

(A) A right of the agency to cure a default on the loan.

(B) A right of the agency to negotiate with the lender after notice of default from the lender.

(C) An agreement that if prior to foreclosure of the loan, the agency takes title to the property and cures the default on the loan, the lender will not exercise any right it may have to accelerate the loan by reason of the transfer of title to the agency.

(D) A right of the agency to purchase property from the owner at any time after a default on the loan.

(b) Notwithstanding the definition of “construction and rehabilitation” in subdivision (a) of Section 33487, an agency that has merged redevelopment projects pursuant to Article 16 (commencing with Section 33485) of Chapter 4, and that is required to deposit taxes into the Low and Moderate Income Housing Fund pursuant to subdivision (a) of Section 33487, may use any of the funds for the purposes and in the manner permitted by Sections 33334.2 and 33334.3. Nothing in this subdivision shall allow an agency with merged project areas pursuant to Article 16 (commencing with Section 33485) to utilize the provisions of paragraph (1), (2), or (3) of subdivision (a) of Section 33334.2 so as to avoid or reduce its obligations to deposit taxes from merged project areas into the Low and Moderate Income Housing Fund.

(Amended by Stats. 2009, Ch. 632, Sec. 5. Effective January 1, 2010.)



33334.15

Subsidies provided pursuant to paragraph (8) of subdivision (e) of Section 33334.2 may include payment of a portion of the principal and interest on bonds issued by a public agency to finance housing for persons and families specified in that paragraph if the agency ensures by contract that the benefit of the subsidy will be passed on to those persons and families in the form of lower housing costs.

(Added by Stats. 1989, Ch. 1155, Sec. 1.)



33334.16

For each interest in real property acquired using moneys from the Low and Moderate Income Housing Fund, the agency shall, within five years from the date it first acquires the property interest for the development of housing affordable to persons and families of low and moderate income, initiate activities consistent with the development of the property for that purpose. These activities may include, but are not limited to, zoning changes or agreements entered into for the development and disposition of the property. If these activities have not been initiated within this period, the legislative body may, by resolution, extend the period during which the agency may retain the property for one additional period not to exceed five years. The resolution of extension shall affirm the intention of the legislative body that the property be used for the development of housing affordable to persons and families of low and moderate income. In the event that physical development of the property for this purpose has not begun by the end of the extended period, or if the agency does not comply with this requirement, the property shall be sold and the moneys from the sale, less reimbursement to the agency for the cost of the sale, shall be deposited in the agency’s Low and Moderate Income Housing Fund.

(Added by Stats. 1990, Ch. 1350, Sec. 6. Effective September 26, 1990.)



33334.19

(a)  Notwithstanding Section 33670 or any other provision of this division, an agency may increase, improve, and preserve the supply of low- and moderate-income housing located within a transit village plan adopted pursuant to the Transit Village Development Planning Act of 1994, Article 8.5 (commencing with Section 65460) of Chapter 3 of Division 1 of Title 7 of the Government Code, and is within its territorial limits but outside of a project area. In the event that the agency seeks to comply with any of its obligations under Section 33413 under a transit village plan, it shall provide two units outside of a project area, both of which shall be at the same level of affordability as, and otherwise comply with, all requirements pertaining to the unit that would otherwise have been available inside a project area.

(b)  To implement subdivision (a), an agency may increase, improve, and preserve the supply of low- and moderate-income housing which is located within a transit village plan with funds from the Low and Moderate Income Housing Fund. In using these funds, the agency shall comply with all requirements of the Community Redevelopment Law (Division 24 (commencing with Section 33000) of the Health and Safety Code).

(c)  To implement subdivision (a), notwithstanding subdivision (a) of Section 33670, an agency may determine the location and character of any residential construction which is located within a transit village plan and which is to be financed pursuant to Chapter 8 (commencing with Section 33750) and may make mortgage or construction loans to participating parties through qualified mortgage lenders, or purchase mortgage or construction loans without premium made by qualified mortgage lenders to participating parties, for financing residential construction of multifamily rental units located within a transit village plan.

(d)  Expenditures from the Low and Moderate Income Housing Fund pursuant to this section shall be deemed to be part of the agency’s redevelopment plans, as if those redevelopment plans had been amended to include those expenditures, and the agency is not required to comply with Article 12 (commencing with Section 33450). The Legislature hereby deems those expenditures to benefit the agency’s project areas.

(Added by Stats. 1994, Ch. 780, Sec. 2. Effective January 1, 1995.)



33334.25

(a) The Legislature finds and declares all of the following:

(1) The transfer of funds to a joint powers authority and the use of pooled funds within the housing market area of the participating agencies for the purpose of providing affordable housing are of benefit to the project area producing the tax increment.

(2) The cost and availability of land, geophysical and environmental limitations, community patterns, and the lack of financing make the availability of affordable housing more difficult in some communities.

(3) The cooperation of local agencies and the use of pooled funds will result in more resources than would otherwise be available for affordable housing.

(b) As used in this section, the following terms shall apply:

(1) “Housing funds” means funds in or from the low- and moderate-income housing fund established by an agency pursuant to Section 33334.3.

(2) “Joint powers authority” means a joint powers authority created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code for the purposes of receiving and using housing funds pursuant to this section.

(3) “Receiving entity” means any person, partnership, joint venture, corporation, governmental body, or other organization receiving housing funds from a joint powers authority for the purpose of providing housing pursuant to this section.

(c) Notwithstanding any other provision of law, contiguous agencies located within adjoining cities within a single metropolitan statistical area (MSA) may, by agreement, create and participate in a joint powers authority for the purpose of pooling their housing funds for the direct costs of constructing, substantially rehabilitating, and preserving the affordability of housing units that are affordable to extremely low income households, as defined in Section 50106. Agencies may participate in the authority upon a finding based on substantial evidence, after a public hearing, that the aggregation will not cause or exacerbate racial, ethnic, or economic segregation. Agencies may transfer a portion of their housing funds to a joint powers authority for use by the joint powers authority pursuant to this section. The joint powers authority may determine the kinds of housing projects or activities to be assisted, consistent with this section. The joint powers authority may loan, grant, or advance transferred housing funds from participating agencies to a receiving entity for any eligible housing development within the participating agency’s jurisdiction, subject to the requirements of this section. In addition, the agreement may authorize the joint powers authority to issue bonds and to use the pooled funds to leverage other funds to assist eligible developments, including loans from private institutions and assistance provided by other governmental agencies.

(d) A mutually binding agreement between the joint powers authority and each participating agency shall contain the following terms and conditions:

(1) The community of each participating agency shall have adopted up-to-date housing elements pursuant to Article 10.6 (commencing with Section 65580) of Division 1 of Title 7 of the Government Code, and the housing elements have been determined to be in compliance with the law by the Department of Housing and Community Development.

(2) The community of each participating agency shall have met, in its current or previous housing element cycle, 50 percent or more of its share of the region’s affordable housing needs, as defined in Section 65584 of the Government Code, in the very low and lower income categories of income groups defined in Section 50052.5.

(3) Each participating agency shall hold, at least 45 days prior to the transfer of funds to the joint powers authority, a public hearing, after providing notice pursuant to Section 6062 of the Government Code to solicit public comments on the draft agreement.

(4) No housing funds shall be transferred from a project area that has an indebtedness to its low- and moderate-income housing fund pursuant to Section 33334.6.

(5) No housing funds shall be transferred from an agency that has not met its need for replacement housing pursuant to Section 33413, unless the agency has encumbered and contractually committed sufficient funds to meet those requirements.

(6) Pooled funds shall be used within the participating agencies’ jurisdictions.

(7) The joint powers authority shall comply with this section.

(8) The joint powers authority shall ensure that the funds it receives are used in accordance with this section.

(9) Funds transferred by an agency to a joint powers authority pursuant to this section shall be expended or encumbered by the joint powers authority for the purposes of this section within two years of the transfer. Transferred funds not so expended or encumbered by the joint powers authority within two years after the transfer shall be returned to the original agency and shall be deemed excess surplus funds as provided in, and subject to, the requirements of Sections 33334.10 and 33334.12. Excess surplus funds held by an agency shall not be transferred to a joint powers authority.

(10) The joint powers authority shall prepare and submit an annual report to the department that documents the amount of housing funds received and expended or allocated for specific housing assistance activities consistent with Section 33080.4.

(e) A mutually binding contract between the joint powers authority and a receiving entity shall contain the following terms and conditions:

(1) Pooled housing funds shall be used only to pay for the direct costs of constructing, substantially rehabilitating, or preserving the affordability of housing units that are affordable to extremely low income persons or households.

(2) Pooled housing funds shall not be used to pay for planning and administrative costs, offsite improvements associated with a housing project, or fees or exactions levied solely for development projects constructed, substantially rehabilitated, or preserved with pooled funds. The receiving entity shall be subject to the same replacement requirements provided in Section 33413 and any relocation requirements applicable pursuant to Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code.

(3) The joint powers authority shall make findings, based on substantial evidence on the record, that each proposed use of pooled funds will not exacerbate racial or economic segregation.

(f) Pooled funds expended pursuant to this section shall be spent within the project area of a participating redevelopment agency.

(g) On or after January 1, 2020, no new joint project may be created pursuant to this section.

(Amended by Stats. 2011, Ch. 296, Sec. 161. Effective January 1, 2012.)



33335

Every redevelopment plan shall provide for the agency to lease or sell all real property acquired by it in any project area, except property conveyed by it to the community.

(Added by Stats. 1963, Ch. 1812.)



33336

Every redevelopment plan shall:

(a)  Contain adequate safeguards that the work of redevelopment will be carried out pursuant to the plan;

(b)  Provide for the retention of controls and the establishment of any restrictions or covenants running with land sold or leased for private use for such periods of time and under such conditions as the legislative body deems necessary to effectuate the purposes of this part. The establishment of such controls is a public purpose under the provisions of this part.

(Added by Stats. 1963, Ch. 1812.)



33337

Every redevelopment plan shall contain a provision requiring that all deeds, leases, or contracts for the sale, lease, sublease, or other transfer of any land in a redevelopment project shall contain the nondiscrimination clauses prescribed in Section 33436.

(Amended by Stats. 1965, Ch. 2025.)



33338

Every redevelopment plan shall contain other covenants, conditions, and restrictions which the legislative body prescribes.

(Added by Stats. 1963, Ch. 1812.)



33339

Every redevelopment plan shall provide for participation in the redevelopment of property in the project area by the owners of all or part of such property if the owners agree to participate in the redevelopment in conformity with the redevelopment plan adopted by the legislative body for the area.

(Added by Stats. 1963, Ch. 1812.)



33339.5

Every redevelopment agency shall extend reasonable preference to persons who are engaged in business in the project area to reenter in business within the redeveloped area if they otherwise meet the requirements prescribed by the redevelopment plan.

With respect to each redevelopment project, each agency shall, within a reasonable time before its approval of the redevelopment plan adopt and make available for public inspection rules to implement the operation of this section in connection with the plan.

(Amended by Stats. 1965, Ch. 1665.)



33340

Every redevelopment plan which contemplates property owner participation in the redevelopment of the project area shall contain alternative provisions for redevelopment of the property if the owners fail to participate in the redevelopment as agreed.

(Amended by Stats. 1965, Ch. 1665.)



33341

Redevelopment plans may provide for the agency to issue bonds and expend the proceeds from their sale in carrying out the redevelopment plan. If such an issuance is provided for, the redevelopment plan shall also contain adequate provision for the payment of principal and interest when they become due and payable.

(Added by Stats. 1963, Ch. 1812.)



33342

Redevelopment plans may provide for the agency to acquire by gift, purchase, lease, or condemnation all or part of the real property in the project area.

(Added by Stats. 1963, Ch. 1812.)



33342.5

(a) A redevelopment plan adopted on or after January 1, 2007, shall describe the agency’s program to acquire real property by eminent domain.

(b) The plan may prohibit the agency from acquiring by eminent domain specified types of real property, including, but not limited to, owner-occupied residences, single-family residences, or any residential property. The plan may prohibit the agency from acquiring by eminent domain real property in specified locations within the project area.

(c) An agency’s program to acquire real property by eminent domain may be changed only by amending the redevelopment plan pursuant to Article 12 (commencing with Section 33450).

(Added by Stats. 2006, Ch. 591, Sec. 3. Effective January 1, 2007.)



33342.7

(a) A legislative body that adopted a final redevelopment plan before January 1, 2007, shall adopt an ordinance on or before July 1, 2007, that contains a description of the agency’s program to acquire real property by eminent domain. The plan may prohibit the agency from acquiring by eminent domain specified types of real property, including, but not limited to, owner-occupied residences, single-family residences, or any residential property. The plan may prohibit the agency from acquiring by eminent domain real property in specified locations within the project area.

(b)  An agency’s program to acquire real property by eminent domain may be changed only by amending the redevelopment plan, pursuant to Article 12 (commencing with Section 33450).

(Added by Stats. 2006, Ch. 591, Sec. 4. Effective January 1, 2007.)



33343

Redevelopment plans may provide for the expenditure of money by the community.

(Added by Stats. 1963, Ch. 1812.)



33344

Redevelopment plans may provide for the community to undertake and complete any proceedings necessary to carry out the project.

(Added by Stats. 1963, Ch. 1812.)



33344.5

After receiving the report prepared pursuant to Section 33328, or after the time period for preparation of that report has passed, a redevelopment agency that includes a provision for the division of taxes pursuant to Section 33670 in the redevelopment plan shall prepare and send to each affected taxing entity, as defined in Section 33353.2, no later than the date specified in Section 33344.6, a preliminary report which shall contain all of the following:

(a) The reasons for the selection of the project area.

(b) A description of the physical and economic conditions existing in the project area.

(c) A description of the project area which is sufficiently detailed for a determination as to whether the project area is predominantly urbanized. The description shall include at least the following information, which shall be based upon the terms described and defined in Section 33320.1:

(1) The total number of acres within the project area.

(2) The total number of acres that is characterized by the condition described in paragraph (4) of subdivision (a) of Section 33031.

(3) The total number of acres that are in agricultural use. “Agricultural use” shall have the same meaning as that term is defined in subdivision (b) of Section 51201 of the Government Code.

(4) The total number of acres that is an integral part of an area developed for urban uses.

(5) The percent of property within the project area that is predominantly urbanized.

(6) A map of the project area that identifies the property described in paragraphs (2), (3), and (4), and the property not developed for an urban use.

(d) A preliminary assessment of the proposed method of financing the redevelopment of the project area, including an assessment of the economic feasibility of the project and the reasons for including a provision for the division of taxes pursuant to Section 33670 in the redevelopment plan.

(e) A description of the specific project or projects then proposed by the agency.

(f) A description of how the project or projects to be pursued by the agency in the project area will improve or alleviate the conditions described in subdivision (b).

(g) If the project area contains lands that are in agricultural use, the preliminary report shall be sent to the Department of Conservation, the county agricultural commissioner, the county farm bureau, the California Farm Bureau Federation, and agricultural entities and general farm organizations that provide a written request for notice. A separate written request for notice shall be required for each proposed redevelopment plan or amendment that adds territory. A written request for notice applicable to one redevelopment plan or amendment shall not be effective for a subsequent plan or amendment.

(Amended by Stats. 2004, Ch. 158, Sec. 1. Effective January 1, 2005.)



33344.6

A redevelopment agency that is required to prepare a preliminary report pursuant to Section 33344.5 shall send the preliminary report no later than 90 days before the date set for a public hearing held pursuant to Section 33355 or 33360. However, notwithstanding this requirement, the redevelopment agency may send the report no later than 21 days before the hearing held pursuant to Section 33355 or 33360 if any one of the following conditions is met:

(a) The redevelopment plan is proposed to be adopted pursuant to Chapter 4.5 (commencing with Section 33492).

(b) The redevelopment plan is proposed to be adopted pursuant to the Community Redevelopment Disaster Project Law (Part 1.5 (commencing with Section 34000)).

(c) The redevelopment plan is proposed to be amended and the amendment will not do any of the following:

(1) Add new territory to the project area.

(2) Increase the limitation on the number of dollars of property taxes that may be divided and allocated to the agency pursuant to Section 33670.

(3) Increase the limitation on the amount of the bonded indebtedness that can be outstanding at one time.

(4) Increase the time limit on the establishing of loans, advances, and indebtedness to be paid with the proceeds of property taxes received pursuant to Section 33670.

(5) Increase the time limit on the receipt of property taxes by the agency pursuant to Section 33670.

(6) Merge project areas.

(d) The agency has previously provided affected taxing agencies with the preliminary report and proposes to change the base year assessment roll pursuant to Section 33328.5.

(e) The affected taxing entities waive, in writing, the 90-day notice requirement.

(Added by Stats. 2004, Ch. 158, Sec. 2. Effective January 1, 2005.)



33345

With respect to each redevelopment project, each agency shall, within a reasonable time before its approval of the redevelopment plan adopt and make available for public inspection rules to implement the operation of owner participation in connection with the plan.

(Amended by Stats. 1965, Ch. 1665.)



33346

Before the redevelopment plan of each project area is submitted to the legislative body, it shall be submitted to the planning commission for its report and recommendation concerning the redevelopment plan and its conformity to the general plan adopted by the planning commission or the legislative body. The planning commission may recommend for or against the approval of the redevelopment plan.

(Amended by Stats. 1973, Ch. 588.)



33347

Within 30 days after a redevelopment plan is submitted to it for consideration, the planning commission shall make and file its report and recommendation with the agency. If the planning commission does not report upon the redevelopment plan within 30 days after its submission by the agency, the planning commission shall be deemed to have waived its report and recommendations concerning the plan and the agency may thereafter approve the plan without the report and recommendations of the planning commission.

(Amended by Stats. 1965, Ch. 1665.)



33347.5

If there exists within the project area a project area committee, the redevelopment plan shall be submitted to such committee before it is submitted to the legislative body. The committee may, if it chooses, prepare a report and recommendation for submission to the legislative body.

(Added by Stats. 1972, Ch. 614.)



33348

Before the approval of a redevelopment plan by the agency, the agency shall conduct a public hearing on it.

(Amended by Stats. 1965, Ch. 1665.)



33349

(a)  The agency shall publish notice of the hearing not less than once a week for four successive weeks prior to the hearing. The notice shall be published in a newspaper of general circulation, printed and published in the community, or if there is none, in a newspaper selected by the agency. The notice of hearing shall include a legible map of the boundaries of the area or areas designated in the proposed redevelopment plan and a general statement of the scope and objectives of the plan in nontechnical language and in a clear and coherent manner using words with common and everyday meaning.

The agency shall prepare a legal description of the boundaries of the area or areas designated in the proposed redevelopment plan and make this legal description available to the public for inspection during the agency’s normal business hours. The notice of the hearing shall state that a copy of the legal description of the boundaries is available upon request, free of charge.

(b)  Copies of the notices published pursuant to this section shall be mailed, by first-class mail, to the last known assessee of each parcel of land in the area designated in the redevelopment plan, at his or her last known address as shown on the last equalized assessment roll of the county; or where a city assesses, levies, and collects its own taxes, as shown on the last equalized assessment roll of the city; or to the owner of each parcel of land within the boundaries of the area or areas designated in the proposed redevelopment plan, as shown on the records of the county recorder 30 days prior to the date the notice is published.

(c)  (1)  Notice shall also be provided, by first-class mail, to all residents and businesses within the project area at least 30 days prior to the hearing.

(2)  The mailed notice requirement of this subdivision shall only apply when mailing addresses to all individuals and businesses, or to all occupants, are obtainable by the agency at a reasonable cost. The notice shall be mailed by first-class mail, but may be addressed to “occupant.” If the agency has acted in good faith to comply with the notice requirements of this subdivision, the failure of the agency to provide the required notice to residents or businesses unknown to the agency or whose addresses cannot be obtained at a reasonable cost, shall not, in and of itself, invalidate a redevelopment plan or amendment to a redevelopment plan.

(d)  Copies of the notices published pursuant to this section shall also be mailed to the governing body of each of the taxing agencies that levies taxes upon any property in the project area designated in the proposed redevelopment plan. Notices sent pursuant to this subdivision shall be mailed by certified mail, return receipt requested.

(Amended by Stats. 1997, Ch. 565, Sec. 2. Effective January 1, 1998.)



33349.5

Notwithstanding Sections 33349 and 33361, the notice provided for in such sections applicable to the Redevelopment Agency of the City of Crescent City need be published only once, at least ten days prior to the hearing in question. The notice of the hearing by the agency on the redevelopment plan may be published at the same time as the notice of the hearing by the legislative body on the redevelopment plan, and both hearings may be held on the same day.

Notwithstanding Section 33500, no action attacking or otherwise questioning the validity of any redevelopment plan, or the adoption or approval of such plan, or any of the findings or determinations of the Redevelopment Agency of the City of Crescent City or the legislative body in connection with such plan shall be brought prior to the adoption of the redevelopment plan nor at any time after the lapse of thirty days from and after the date of adoption of the ordinance adopting the plan.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 55.)



33350

Each assessee whose property would be subject to acquisition by purchase or condemnation under the plan shall be sent a statement in nontechnical language and in a clear and coherent manner using words with common and everyday meaning, to that effect attached to his notice of the hearing. Alternatively, a list or map of all properties which would be subject to acquisition by purchase or condemnation under the plan may be mailed to assessees with the notices of hearing.

(Amended by Stats. 1996, Ch. 249, Sec. 2. Effective January 1, 1997.)



33350.5

After publication of notice of agency public hearing and prior to approval of the redevelopment plan by the agency, an agency may exclude land from a project area after receipt of a report and recommendation from the planning commission. Within 30 days after a change is submitted to it for consideration, the planning commission shall submit its report and recommendation to the agency. If the planning commission does not report upon the change within 30 days after its submission by the agency, the planning commission shall be deemed to have waived its report and recommendation concerning the change, and the agency may proceed to exclude the land from the project area without the report and recommendation of the planning commission.

(Added by Stats. 1965, Ch. 1665.)



33351

Upon the preparation and approval of a redevelopment plan the agency shall submit it to the legislative body.

(Amended by Stats. 1965, Ch. 1665.)



33352

Every redevelopment plan submitted by the agency to the legislative body shall be accompanied by a report containing all of the following:

(a) The reasons for the selection of the project area, a description of the specific projects then proposed by the agency, a description of how these projects will improve or alleviate the conditions described in subdivision (b).

(b) A description of the physical and economic conditions specified in Section 33031 that exist in the area that cause the project area to be blighted. The description shall include a list of the physical and economic conditions described in Section 33031 that exist within the project area and a map showing where in the project the conditions exist. The description shall contain specific, quantifiable evidence that documents both of the following:

(1) The physical and economic conditions specified in Section 33031.

(2) That the described physical and economic conditions are so prevalent and substantial that, collectively, they seriously harm the entire project area.

(c) An implementation plan that describes specific goals and objectives of the agency, specific projects then proposed by the agency, including a program of actions and expenditures proposed to be made within the first five years of the plan, and a description of how these projects will improve or alleviate the conditions described in Section 33031.

(d) An explanation of why the elimination of blight and the redevelopment of the project area cannot reasonably be expected to be accomplished by private enterprise acting alone or by the legislative body’s use of financing alternatives other than tax increment financing.

(e) The proposed method of financing the redevelopment of the project area in sufficient detail so that the legislative body may determine the economic feasibility of the plan.

(f) A method or plan for the relocation of families and persons to be temporarily or permanently displaced from housing facilities in the project area, which method or plan shall include the provision required by Section 33411.1 that no persons or families of low and moderate income shall be displaced unless and until there is a suitable housing unit available and ready for occupancy by the displaced person or family at rents comparable to those at the time of their displacement.

(g) An analysis of the preliminary plan.

(h) The report and recommendations of the planning commission.

(i) The summary referred to in Section 33387.

(j) The report required by Section 65402 of the Government Code.

(k) The report required by Section 21151 of the Public Resources Code.

(l) The report of the county fiscal officer as required by Section 33328.

(m) If the project area contains low- or moderate-income housing, a neighborhood impact report which describes in detail the impact of the project upon the residents of the project area and the surrounding areas, in terms of relocation, traffic circulation, environmental quality, availability of community facilities and services, effect on school population and quality of education, property assessments and taxes, and other matters affecting the physical and social quality of the neighborhood. The neighborhood impact report shall also include all of the following:

(1) The number of dwelling units housing persons and families of low or moderate income expected to be destroyed or removed from the low- and moderate-income housing market as part of a redevelopment project.

(2) The number of persons and families of low or moderate income expected to be displaced by the project.

(3) The general location of housing to be rehabilitated, developed, or constructed pursuant to Section 33413.

(4) The number of dwelling units housing persons and families of low or moderate income planned for construction or rehabilitation, other than replacement housing.

(5) The projected means of financing the proposed dwelling units for housing persons and families of low and moderate income planned for construction or rehabilitation.

(6) A projected timetable for meeting the plan’s relocation, rehabilitation, and replacement housing objectives.

(n) (1) An analysis by the agency of the report submitted by the county as required by Section 33328, which shall include a summary of the consultation of the agency, or attempts to consult by the agency, with each of the affected taxing entities as required by Section 33328. If any of the affected taxing entities have expressed written objections or concerns with the proposed project area as part of these consultations, the agency shall include a response to these concerns, additional information, if any, and, at the discretion of the agency, proposed or adopted mitigation measures.

(2) As used in this subdivision:

(A) “Mitigation measures” may include the amendment of the redevelopment plan with respect to the size or location of the project area, time duration, total amount of tax increment to be received by the agency, or the proposed use, size, density, or location of development to be assisted by the agency.

(B) “Mitigation measures” shall not include obligations to make payments to any affected taxing entity.

(Amended by Stats. 2006, Ch. 595, Sec. 7. Effective January 1, 2007.)



33353.2

“Affected taxing entity” means any governmental taxing agency that levies a property tax on all or any portion of the property located in the adopted project area in the fiscal year prior to the fiscal year in which the report prepared pursuant to Section 33328 is issued or in any fiscal year after the date the redevelopment plan is adopted. To the extent that a new governmental taxing agency wholly or partially replaces the geographic jurisdiction of a preexisting governmental taxing agency, the new taxing agency shall be an “affected taxing entity” and the preexisting taxing agency shall no longer be an “affected taxing entity.”

(Amended by Stats. 2000, Ch. 610, Sec. 5. Effective January 1, 2001.)



33354.5

Where an agency proposes to amend a redevelopment plan which does not utilize tax increment financing to include a tax allocation provision, the agency shall follow the same procedure and the legislative body is subject to the same restrictions as provided for in this article for the adoption of a plan.

(Added by Stats. 1976, Ch. 1337.)



33354.6

(a)  When an agency proposes to amend a redevelopment plan which utilizes tax increment financing to add new territory to the project area, to increase either the limitation on the number of dollars to be allocated to the redevelopment agency or the time limit on the establishing of loans, advances, and indebtedness established pursuant to paragraphs (1) and (2) of subdivision (a) of Section 33333.2 or pursuant to paragraphs (1) and (2) of subdivision (a) of Section 33333.4, to lengthen the period during which the redevelopment plan is effective, to merge project areas, or to add significant additional capital improvement projects, as determined by the agency, the agency shall follow the same procedure, and the legislative body is subject to the same restrictions as provided for in this article for the adoption of a plan.

(b)  When an agency proposes to increase the limitation on the number of dollars to be allocated to the redevelopment agency, it shall describe and identify, in the report required by Section 33352, the remaining blight within the project area, identify the portion, if any, that is no longer blighted, the projects that are required to be completed to eradicate the remaining blight and the relationship between the costs of those projects and the amount of increase in the limitation on the number of dollars to be allocated to the agency. The ordinance adopting the amendment shall contain findings that both (1) significant blight remains with the project area and (2) the blight cannot be eliminated without the establishment of additional debt and the increase in the limitation on the number of dollars to be allocated to the redevelopment agency.

(Amended by Stats. 1993, Ch. 942, Sec. 21. Effective January 1, 1994.)






ARTICLE 4.4 - Forgiveness of Debts and Loan

33354.7

(a) Before an agency or a public body forgives the repayment, wholly or partially, of a loan, advance, or indebtedness that is owed by a public body to the agency or an agency to the public body, the agency or public body forgiving the repayment shall adopt a resolution that states its intention to forgive the repayment.

(b) The resolution shall specify all of the following:

(1) The name of the public body or agency.

(2) The amount of the proposed forgiveness.

(3) The terms of the loan, advance, or indebtedness.

(4) The fiscal effect of the proposed forgiveness on the public body.

(5) The fiscal effect of the proposed forgiveness on the agency.

(6) The date on which the agency or public body intends to act on the proposed forgiveness which shall be no less than 15 days after the adoption of the resolution.

(c) The adoption of the resolution and the action that forgives repayment shall not be placed on the agency’s or public body’s consent calendar, but shall be adopted by a recorded rollcall vote.

(Added by Stats. 2011, Ch. 226, Sec. 1. Effective January 1, 2012.)



33354.8

(a) On or before February 1, 2012, an agency or public body shall adopt a resolution that declares whether or not it has forgiven, during the period of time commencing January 1, 2010, through December 31, 2011, the repayment, wholly or partially, of a loan, advance, or indebtedness that has been owed by a public body to the agency or an agency to the public body.

(b) The resolution shall specify all of the following:

(1) The name of the public body or agency.

(2) The amount of the forgiveness.

(3) The terms of the loan, advance, or indebtedness.

(4) The fiscal effect of the proposed forgiveness on the public body.

(5) The fiscal effect of the proposed forgiveness on the agency.

(c) No less than 10 days after the adoption of the resolution, the agency or public body shall transmit a copy of the resolution to the legislative body and the Controller.

(Added by Stats. 2011, Ch. 226, Sec. 1. Effective January 1, 2012.)






ARTICLE 4.5 - Alternative Procedures for a Joint Public Hearing by the Agency and the Legislative Body

33355

As an alternative to the separate public hearings required by Sections 33348 and 33360 of this part, the agency and the legislative body, with the consent of both, may hold a joint public hearing on a redevelopment plan. The presiding officer of the legislative body shall preside over such joint public hearing.

(Added by Stats. 1967, Ch. 1242.)



33356

Prior to such joint public hearing, the agency shall submit the plan to the planning commission by the same procedure as is provided in Section 33346, and to the legislative body. The submission of the plan to the legislative body shall be accompanied by the report required by Section 33352. Notice of the joint public hearing shall conform to all requirements prescribed by Sections 33349, 33350, and 33361. The joint public hearing shall thereafter proceed by the same requirements as are provided in Sections 33360, 33362, 33363, and 33363.5.

(Amended by Stats. 1972, Ch. 509.)



33357

After the close of the joint public hearing, the agency may proceed to approve the plan and submit its approval together with any recommendations for changes to the legislative body. If the agency desires to recommend any changes in the plan, such changes shall be submitted to the planning commission for its report and recommendation by the same procedure as is provided in Sections 33346 and 33347.

(Added by Stats. 1967, Ch. 1242.)



33358

After receipt of the approval and any recommendations for changes as well as the report and recommendation of the planning commission of the recommended changes, the legislative body may proceed to act upon the plan pursuant to Sections 33363.5 to 33375, inclusive.

(Added by Stats. 1967, Ch. 1242.)



33359

When a joint public hearing is held where the legislative body is also the agency, action to approve and adopt the plan need be taken only by the legislative body. At the conclusion of the joint public hearing on the plan, the legislative body may proceed to adopt the plan pursuant to Sections 33363.5 to 33375, inclusive, with no further actions necessary by the agency, even as to the recommendations required of the agency by Section 33363.5.

(Added by Stats. 1967, Ch. 1242.)






ARTICLE 5 - Procedure for Adoption of Redevelopment Plans by the Legislative Body

33360

The legislative body at a public hearing shall consider the redevelopment plan submitted by the agency. The legislative body may adjourn the hearing from time to time.

(Added by Stats. 1963, Ch. 1812.)



33360.5

(a) No later than 45 days prior to the public hearing on a proposed plan adoption by an agency or the joint public hearing of the agency and the legislative body, the agency shall deliver a copy of the preliminary report and notice of the date of the public hearing to the Department of Finance and the Department of Housing and Community Development by first-class mail.

(b) Upon receiving the report, the Department of Finance shall prepare an estimate of how the proposed plan adoption will affect the General Fund. The Department of Finance shall determine whether the adoption will affect the need for school facilities.

(c) Within 21 days of the receipt of the report, the Department of Finance or the Department of Housing and Community Development may send any comments regarding the proposed plan adoption in writing to the agency and the legislative body. The agency and the legislative body shall consider these comments, if any, at the public hearing on the proposed plan adoption. If these comments are not available within the prescribed time limit, the agency and the legislative body may proceed without them.

(d) The Department of Finance or the Department of Housing and Community Development may also send their comments regarding the proposed plan adoption to the Attorney General for further action pursuant to Chapter 5 (commencing with Section 33501).

(Added by Stats. 2006, Ch. 595, Sec. 8. Effective January 1, 2007.)



33361

Notice of the public hearing shall be given by publication not less than once a week for four successive weeks in a newspaper of general circulation published in the county in which the land lies. The notice shall:

(a)  Describe specifically the boundaries of the proposed redevelopment project area; and

(b)  State the day, hour and place when and where any and all persons having any objections to the proposed redevelopment plan or who deny the existence of blight in the proposed project area, or the regularity of any of the prior proceedings, may appear before the legislative body and show cause why the proposed plan should not be adopted.

(Added by Stats. 1963, Ch. 1812.)



33362

At any time not later than the hour set for hearing objections to the proposed redevelopment plan, any person may file in writing with the clerk of the legislative body a statement of his objections to the proposed plan.

(Added by Stats. 1963, Ch. 1812.)



33363

At the hour set in the notice required by Section 33361 for hearing objections, the legislative body shall proceed to hear all written and oral objections. Before adopting the redevelopment plan the legislative body shall evaluate the report of the agency, the report and recommendation of the project area committee, and all evidence and testimony for and against the adoption of the plan and shall make written findings in response to each written objection of an affected property owner or taxing entity. The legislative body shall respond in writing to the written objections received before or at the noticed hearing, including any extensions thereof, and may additionally respond to written objections that are received after the hearing. The written responses shall describe the disposition of the issues raised. The legislative body shall address the written objections in detail, giving reasons for not accepting specified objections and suggestions. The legislative body shall include a good-faith, reasoned analysis in its response and, for this purpose, conclusionary statements unsupported by factual information shall not suffice.

(Amended by Stats. 1988, Ch. 1510, Sec. 3.)



33363.5

After the redevelopment plan and accompanying documents have been submitted by the agency to the legislative body and at any time prior to the adoption of the plan, the legislative body upon the recommendation of the agency, without additional agency public hearings, may change such plan, or change the boundaries of the project area to exclude land from the project area, after receipt of a report and recommendation from the planning commission concerning such changes. The planning commission may recommend for or against the changes. Within 30 days after a change is submitted to it for consideration the planning commission shall make and file its report and recommendation with the legislative body. If the planning commission does not report upon the change within 30 days after its submission by the legislative body, the planning commission shall be deemed to have waived its report and recommendation concerning the change and the legislative body may proceed to act upon the plan without the report and recommendation of the planning commission. The legislative body shall consider any proposed changes at a public hearing reopened for that limited purpose.

(Amended by Stats. 1967, Ch. 1242.)



33364

If no objections in writing have been delivered to the clerk of the legislative body prior to the hour set for the hearing thereon, and if no written objections are presented during the hearing thereon, the legislative body may proceed to adopt the plan at the time set for hearing thereon. If any written objections are delivered or presented, as specified in this article, the legislative body may adopt the plan only after consideration of the objections, and adoption of written findings in response thereto, pursuant to Section 33363 at a subsequent date not less than one week after the time the hearing on objections is commenced pursuant to Section 33363.

(Amended by Stats. 1988, Ch. 1510, Sec. 4.)



33365

The legislative body by ordinance may adopt the redevelopment plan as the official redevelopment plan for the project area.

Except as otherwise provided in Section 33378, the ordinance adopting the redevelopment plan shall be subject to referendum as prescribed by law for the ordinances of the legislative body.

(Amended by Stats. 1977, Ch. 797.)



33366

If the planning commission or the project area committee has recommended against the approval of the redevelopment plan, the legislative body may adopt such plan by a two-thirds vote of its entire membership eligible and qualified to vote on such plan. If the planning commission or the project area committee has recommended approval or failed to make any recommendation within the time allowed, the legislative body may adopt the redevelopment plan by a majority vote of the entire membership eligible and qualified to vote on such plan.

(Amended by Stats. 1977, Ch. 797.)



33367

The ordinance shall contain all of the following:

(a) The purposes and intent of the legislative body with respect to the project area.

(b) The plan incorporated by reference.

(c) A designation of the approved plan as the official redevelopment plan of the project area.

(d) The findings and determinations of the legislative body, which shall be based on clearly articulated and documented evidence, that:

(1) The project area is a blighted area, the redevelopment of which is necessary to effectuate the public purposes declared in this part.

(2) The redevelopment plan would redevelop the area in conformity with this part and in the interests of the public peace, health, safety, and welfare.

(3) The adoption and carrying out of the redevelopment plan is economically sound and feasible.

(4) The redevelopment plan is consistent with the general plan of the community, including, but not limited to, the community’s housing element, which substantially complies with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(5) The carrying out of the redevelopment plan would promote the public peace, health, safety, and welfare of the community and would effectuate the purposes and policy of this part.

(6) The condemnation of real property, if provided for in the redevelopment plan, is necessary to the execution of the redevelopment plan and adequate provisions have been made for payment for property to be acquired as provided by law.

(7) The agency has a feasible method or plan for the relocation of families and persons displaced from the project area, if the redevelopment plan may result in the temporary or permanent displacement of any occupants of housing facilities in the project area.

(8) (A) There are, or shall be provided, in the project area or in other areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families and persons displaced from the project area, decent, safe, and sanitary dwellings equal in number to the number of and available to the displaced families and persons and reasonably accessible to their places of employment.

(B) Families and persons shall not be displaced prior to the adoption of a relocation plan pursuant to Sections 33411 and 33411.1. Dwelling units housing persons and families of low or moderate income shall not be removed or destroyed prior to the adoption of a replacement housing plan pursuant to Sections 33334.5, 33413, and 33413.5.

(9) All noncontiguous areas of a project area are either blighted or necessary for effective redevelopment and are not included for the purpose of obtaining the allocation of taxes from the area pursuant to Section 33670 without other substantial justification for their inclusion.

(10) Inclusion of any lands, buildings, or improvements which are not detrimental to the public health, safety, or welfare is necessary for the effective redevelopment of the area of which they are a part; that any area included is necessary for effective redevelopment and is not included for the purpose of obtaining the allocation of tax increment revenues from the area pursuant to Section 33670 without other substantial justification for its inclusion.

(11) The elimination of blight and the redevelopment of the project area could not be reasonably expected to be accomplished by private enterprise acting alone without the aid and assistance of the agency.

(12) The project area is predominantly urbanized, as defined by subdivision (b) of Section 33320.1.

(13) The time limitation and, if applicable, the limitation on the number of dollars to be allocated to the agency that are contained in the plan are reasonably related to the proposed projects to be implemented in the project area and to the ability of the agency to eliminate blight within the project area.

(14) The implementation of the redevelopment plan will improve or alleviate the physical and economic conditions of blight in the project area, as described in the report prepared pursuant to Section 33352.

(e) A statement that the legislative body is satisfied that permanent housing facilities will be available within three years from the time occupants of the project area are displaced and that, pending the development of the facilities, there will be available to the displaced occupants adequate temporary housing facilities at rents comparable to those in the community at the time of their displacement.

(Amended by Stats. 2006, Ch. 595, Sec. 9. Effective January 1, 2007.)



33368

The decision of the legislative body shall be final and conclusive, and it shall thereafter be conclusively presumed that the project area is a blighted area as defined by Section 33031 and that all prior proceedings have been duly and regularly taken.

This section shall not apply in any action questioning the validity of any redevelopment plan, or the adoption or approval of a redevelopment plan, or any of the findings or determinations of the agency or the legislative body in connection with a redevelopment plan brought pursuant to Section 33501 within the time limits prescribed by Section 33500.

(Amended by Stats. 2002, Ch. 664, Sec. 142. Effective January 1, 2003.)



33369

If the plan provides for the expenditure of any money by the community, the legislative body shall provide for such expenditure at the time of or in connection with the approval of the plan.

(Added by Stats. 1963, Ch. 1812.)



33370

The legislative body at the time of, or in connection with, the adoption of the plan, shall declare its intention to undertake and complete any proceedings necessary to be carried out by the community under the provisions of the plan.

(Added by Stats. 1963, Ch. 1812.)



33371

Before entering into any or certain types of contracts in connection with the redevelopment plan, the legislative body may require the agency to submit such contracts to the legislative body and obtain its approval.

(Added by Stats. 1963, Ch. 1812.)



33372

Upon the filing of the ordinance adopting the redevelopment plan with the clerk or other appropriate officer of the legislative body, a copy of the ordinance shall be sent to the agency, and the agency is vested with the responsibility for carrying out the plan.

(Added by Stats. 1963, Ch. 1812.)



33373

(a) Not later than 60 days after the adoption of the redevelopment plan by the legislative body there shall be recorded with the county recorder of the county in which the project area is situated a description of the land within the project area and a statement that proceedings for the redevelopment of the project area have been instituted under this part.

(b) If the redevelopment plan authorizes the agency to acquire property by eminent domain, the statement required pursuant to subdivision (a) shall contain the following:

(1) A prominent heading in boldface type noting that the property that is the subject of the statement is located within a redevelopment project.

(2) A general description of the provisions of the redevelopment plan that authorize the use of the power of eminent domain by the agency.

(3) A general description of any limitations on the use of the power of eminent domain contained in the redevelopment plan, including, without limitation, the time limit required by Section 33333.2.

(c) For a redevelopment plan adopted on or before December 31, 2006, that authorizes the acquisition of property by eminent domain, the agency shall, on or before December 31, 2007, cause a revised statement to be recorded with the county recorder of the county in which the project area is located containing all of the information required by subdivisions (a) and (b).

(d) An agency shall not commence an action in eminent domain until the statement required by this section is recorded with the county recorder of the county in which the project area is located.

(e) Additional recordation of documents may be effected pursuant to Section 27295 of the Government Code.

(Amended by Stats. 2006, Ch. 603, Sec. 1. Effective January 1, 2007.)



33374

After the adoption of a redevelopment plan for a project area by the legislative body, all applicants for building permits in the area for a period of two years thereafter shall be advised by the building department of the community that the site for which a building permit is sought for the construction of buildings or for other improvements is within a redevelopment project area.

(Added by Stats. 1963, Ch. 1812.)



33375

After the adoption by the legislative body of a redevelopment plan that contains the provision permitted by Section 33670, the clerk of the community shall transmit a copy of the description and statement recorded pursuant to Section 33373, a copy of the ordinance adopting the plan, and a map or plat indicating the boundaries of the project area to the auditor and assessor of the county in which the project is located; to the officer or officers performing the functions of auditor or assessor for any taxing agencies which, in levying or collecting its taxes, do not use the county assessment roll or do not collect its taxes through the county; to the governing body of each of the taxing agencies which levies taxes upon any property in the project area; and to the State Board of Equalization.

Those documents shall be transmitted within 30 days following the adoption of the redevelopment plan. The legal effect of those transmittals shall be as set forth in Section 33674.

(Amended by Stats. 2006, Ch. 643, Sec. 25. Effective January 1, 2007.)



33376

Any ordinance adopted pursuant to this article adopting a redevelopment plan for the Crescent City disaster area, may be adopted as an emergency ordinance and shall not be subject to referendum.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 54.)






ARTICLE 5.5 - Referendums

33378

(a) With respect to any ordinance that is subject to referendum pursuant to Sections 33365 and 33450, the language of the statement of the ballot measure shall set forth with clarity and in language understandable to the average person that a “Yes” vote is a vote in favor of adoption or amendment of the redevelopment plan and a “No” vote is a vote against the adoption or amendment of the redevelopment plan.

(b) (1) Notwithstanding any other provision of law, including the charter of any city or city and county, referendum petitions circulated in cities or counties over 500,000 in population shall bear valid signatures numbering not less than 10 percent of the total votes cast within the city or county for Governor at the last gubernatorial election.

(2) Notwithstanding any other provision of law, including the charter of any city or city and county, or Section 9242 of the Elections Code, the referendum petitions of all cities and counties shall be submitted to the clerk of the legislative body within 90 days of the adoption of an ordinance subject to referendum under this act.

(c) With respect to any ordinance that is subject to referendum pursuant to Sections 33365 and 33450 and either provides for tax-increment financing pursuant to Section 33670 or expands a project area that is subject to tax-increment financing, the referendum measure shall include, in the ballot pamphlet, an analysis by the county auditor-controller and, at the option of the legislative body, a separate analysis by the agency, of the redevelopment plan or amendment that will include both of the following:

(1) An estimate of the potential impact on property taxes per each ten thousand dollars ($10,000) of assessed valuation for taxpayers located in the city or county, as the case may be, outside the redevelopment project area during the life of the redevelopment project.

(2) An estimate of what would happen to the project area in the absence of the redevelopment project or in the absence of the proposed amendment to the plan.

(Amended by Stats. 2006, Ch. 595, Sec. 10. Effective January 1, 2007.)



33378.5

The provisions of this part establishing a right of referendum shall not be applicable to a charter city in the County of Los Angeles containing a population of 1,000 or less until January 1, 1983.

(Added by Stats. 1977, Ch. 797.)






ARTICLE 6 - Owner Participation

33380

An agency shall permit owner participation in the redevelopment of property in the project area in conformity with the redevelopment plan adopted by the legislative body for the area.

(Added by Stats. 1963, Ch. 1812.)



33381

If the redevelopment plan adopted provides for participation in the redevelopment of property in the area by the owners of such property, and the owners fail or refuse to enter into a binding agreement for participation in accordance with the rules adopted by the agency pursuant to Section 33339, the alternative provisions provided for in Section 33340 become effective as the official redevelopment plan of the project area.

(Added by Stats. 1963, Ch. 1812.)






ARTICLE 6.5 - Project Area Committee

33385

(a)  The legislative body of a city or county shall call upon the residents and existing community organizations in a redevelopment project area to form a project area committee in either of the following situations:

(1)  A substantial number of low-income persons or moderate-income persons, or both, reside within the project area, and the redevelopment plan as adopted will contain authority for the agency to acquire, by eminent domain, property on which any persons reside.

(2)  The redevelopment plan as adopted contains one or more public projects that will displace a substantial number of low-income persons or moderate-income persons, or both.

(b)  The legislative body shall, by resolution, adopt a procedure pursuant to this section for the formation of the project area committee. The procedure shall include, but not be limited to, all of the following:

(1)  Publicizing the opportunity to serve on the project area committee, by providing written notice by first-class mail to all residents, businesses, and community organizations, including religious institutions and other nonprofit organizations, within the project area at least 30 days prior to the formation of the project area committee.

(2)  The agency shall conduct a minimum of one public meeting to explain the establishment of, functions of, and opportunity to serve on, the project area committee. At the public meeting, the agency shall distribute copies of this article, copies of Sections 33347.5 and 33366, copies of the procedure adopted pursuant to this subdivision, copies of the redevelopment plan or preliminary plan or the pertinent portions thereof, and any other materials the agency determines would be useful.

(3)  Providing published notice of all meetings, hearings, or plebiscites conducted by, or on behalf of, the agency or legislative body relative to the formation and selection of the project area committee in the same manner as specified in subdivision (a) of Section 65090 of the Government Code.

(4)  (A)  Providing written notice to all residents, businesses, and community organizations in the project area of all meetings, hearings, or plebiscites conducted by, or on behalf of, the agency or legislative body relative to the formation and selection of the project area committee. This mailed notice requirement shall only apply when mailing addresses to all individuals and businesses, or to all occupants, are obtainable by the agency at a reasonable cost. The notice shall be mailed by first-class mail, but may be addressed to “occupant.” In lieu of providing separate notice for each meeting, hearing, or plebiscite, the agency may provide a single notice pursuant to this paragraph stating all dates, times, and locations of any meetings, hearings, and plebiscites relative to the formation and selection of the project area committee.

(B)  If the agency has acted in good faith to comply with the notice requirements of this paragraph, the failure of the agency to provide the required notice to residents or businesses unknown to the agency or whose addresses cannot be obtained at a reasonable cost, shall not, in and of itself, invalidate the formation or actions of the project area committee.

(5)  Providing other forms of notice appropriate to the community in which the project area is to be established, as determined by the agency. Notice provided pursuant to this paragraph may include public service announcements, advertisements in foreign-language publications, or flyers.

(6)  The number of community organizations and the method of selection, which may include election, appointment, or both.

(7)  Any other forms of assistance which the legislative body requires in connection with the formation of the project area committee.

(c)  The project area committee shall only include, when applicable, elected representatives of residential owner occupants, residential tenants, business owners, and existing organizations within the project area. Each group shall be adequately represented. Each organization represented pursuant to this subdivision shall appoint one of its members to the project area committee. No project area committee member may be appointed by the legislative body or the redevelopment agency or any member of either body. The members of the committee shall serve without compensation.

(d)  (1)  The election of a representative project area committee shall be held in each project area within 100 days after the project area is selected. The legislative body shall adopt, after a duly noticed public hearing, communitywide procedures for filing for election, publicizing an election, holding an election, and for reviewing disputed elections, filling vacated seats, and other matters related to the electoral process. These procedures shall prohibit crossover voting between categories of residential owner occupants, residential tenants, and business owners to ensure, for example, that a business owner cannot vote for a tenant representative. However, if the legislative body determines that the method of selection of community organizations shall include election pursuant to subdivision (b), the legislative body shall determine the appropriate electorate and may authorize crossover voting in the election of community organizations.

(2)  The procedures adopted pursuant to this subdivision shall provide that a challenge to an election or to an electoral procedure shall be filed with the legislative body no more than 15 calendar days after the election. The legislative body shall adopt a finding that all adopted procedures of the legislative body were followed in the election. The procedures shall require that the validity of all challenges be determined within 30 days following the date of the election.

(e)  For project areas selected prior to March 7, 1973, the legislative body may, but shall not be required to, call upon the residents and existing community organizations to form a project area committee.

(f)  If the project does not contain a substantial number of low- and moderate-income individuals, the agency shall either call upon the residents and existing community organizations to form a project area committee or the agency shall consult with, and obtain the advice of, residents and community organizations as provided for project area committees in Section 33386 and provide those persons and organizations with the redevelopment plan prior to submitting it to the legislative body.

(g)  Nothing contained in this section shall prevent an agency, or the legislative body of any city or county, from creating any other committee for a project area. However, these committees shall not be merged into the project area committee subsequent to the formation thereof, and a member of any of these other committees shall not be entitled to vote in meetings of the project area committee, unless he or she is also a member of the project area committee.

(h)  The meeting of a project area committee shall be subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code).

(i)  The agency may charge fees to persons purchasing or leasing property from the agency in the project area and to persons participating in redevelopment of the project area under an owner participation agreement to defray any cost to the agency or legislative body in implementing this section.

(j)  The amendments made to this section by the act that adds this subdivision shall be applicable only to a redevelopment plan that is adopted or amended on or after the effective date of the act that adds this subdivision.

(Amended by Stats. 1993, Ch. 1217, Sec. 2. Effective January 1, 1994.)



33385.3

(a)  If a project area committee does not exist, and the agency proposes to amend a redevelopment plan, the agency shall establish a project area committee pursuant to Section 33385 if the proposed amendment to a redevelopment plan would do either of the following:

(1)  Grant the authority to the agency to acquire by eminent domain property on which persons reside in a project area in which a substantial number of low- and moderate-income persons reside.

(2)  Add territory in which a substantial number of low- and moderate-income persons reside and grant the authority to the agency to acquire by eminent domain property on which persons reside in the added territory. The project area committee may be composed of persons from only the added territory or both the added area and the existing project area.

(b)  Once a project area committee is formed, the requirements of Section 33385.5, except for project area committee expansion, shall be followed.

(Added by Stats. 1993, Ch. 1217, Sec. 3. Effective January 1, 1994.)



33385.5

The agency shall forward copies of the proposed amendment to the redevelopment plan to the project area committee, if one exists, at least 30 days before the hearing of the legislative body, required in Section 33454.

Where the proposed amendment would enlarge the project area, the redevelopment agency shall call upon the project area committee to expand its membership to include additional members on the project area committee in compliance with Section 33385. Such expansion of membership shall be submitted to the legislative body within 30 days for the body’s approval within 60 days to assure that the project area committee is representative. The legislative body shall not hold the public hearing, required by Section 33454, until the enlarged project area committee has had at least 30 days to consider the proposed amendment.

The committee, if it chooses, may prepare a report and recommendations for submission to the legislative body. If the project area committee opposes the adoption of the proposed amendment, the legislative body may only adopt the amendment by a two-thirds vote of its entire membership eligible and qualified to vote on such amendments.

(Added by Stats. 1977, Ch. 797.)



33386

The redevelopment agency through its staff, consultants, and agency members shall, upon the direction of and approval of the legislative body consult with, and obtain the advice of, the project area committee concerning those policy matters which deal with the planning and provision of residential facilities or replacement housing for those to be displaced by project activities. The agency shall also consult with the committee on other policy matters which affect the residents of the project area. The provisions of this section shall apply throughout the period of preparation of the redevelopment plan and for a three-year period after the adoption of the redevelopment plan, subject to one-year extensions by the legislative body.

(Added by Stats. 1969, Ch. 955.)



33387

Minutes of all the meetings of the redevelopment agency with the project area committee, which meetings shall be open and public, together with a record of all information presented to the project area committee by the redevelopment agency or by the project area committee for the redevelopment agency for the purpose of carrying out the provisions of this article shall be maintained by the redevelopment agency. Such minutes and record shall be open to public inspection and a summary of such record shall be included in the report to the legislative body, submitted by the agency pursuant to Section 33352.

(Added by Stats. 1969, Ch. 955.)



33388

(a)  Upon recommendation of the project area committee, funds as determined necessary by the legislative body for the operation of the project area committee shall be allocated to the committee by the legislative body. This allocation shall include funds or equivalent resources for a committee office, equipment and supplies, legal counsel, and adequate staff for the purposes set forth in Section 33386.

(b)  No funds allocated under this section shall be used for any litigation, other than litigation to enforce or defend the rights of the project area committee under this part.

(Amended by Stats. 1993, Ch. 1217, Sec. 4. Effective January 1, 1994.)






ARTICLE 7 - Property Acquisition

33390

“Real property” means:

(a)  Land, including land under water and waterfront property.

(b)  Buildings, structures, fixtures, and improvements on the land.

(c)  Any property appurtenant to or used in connection with the land.

(d)  Every estate, interest, privilege, easement, franchise, and right in land, including rights-of-way, terms for years, and liens, charges, or encumbrances by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens.

(Added by Stats. 1963, Ch. 1812.)



33391

Within the survey area or for purposes of redevelopment an agency may:

(a)  Purchase, lease, obtain option upon, acquire by gift, grant, bequest, devise, or otherwise, any real or personal property, any interest in property, and any improvements on it, including repurchase of developed property previously owned by the agency.

(b)  Acquire real property by eminent domain.

(Amended by Stats. 1988, Ch. 1599, Sec. 2. Effective September 30, 1988.)



33391.1

On and after January 1, 2012, an agency shall obtain an appraisal from a qualified independent appraiser to determine the fair market value of property before the agency acquires or purchases real property pursuant to Section 33391.

(Added by Stats. 2011, Ch. 299, Sec. 1. Effective January 1, 2012.)



33392

Notwithstanding any other provision of this part, an agency with the approval of the legislative body of the community may acquire, by negotiation or other means, real property in a project area at any time after formulation of the preliminary plan for the area by the planning commission, and prior to the adoption of the redevelopment plan by the legislative body of the community, provided, however, that an agency may not exercise the power of eminent domain in connection with that acquisition prior to adoption of the redevelopment plan.

(Amended by Stats. 1999, Ch. 83, Sec. 111. Effective January 1, 2000.)



33393

An agency shall not acquire from any of its members or officers any property or interest in property except through eminent domain proceedings.

(Added by Stats. 1963, Ch. 1812.)



33394

Without the consent of an owner, an agency shall not acquire any real property on which an existing building is to be continued on its present site and in its present form and use unless such building requires structural alteration, improvement, modernization or rehabilitation, or the site or lot on which the building is situated requires modification in size, shape or use or it is necessary to impose upon such property any of the standards, restrictions and controls of the plan and the owner fails or refuses to agree to participate in the redevelopment plan pursuant to Sections 33339, 33345, 33380 and 33381.

(Added by Stats. 1963, Ch. 1812.)



33395

Property already devoted to a public use may be acquired by the agency through eminent domain, but property of a public body shall not be acquired without its consent.

(Added by Stats. 1963, Ch. 1812.)



33396

An agency at the request of the legislative body of the community may accept a conveyance of real property (located either within or outside a survey area) owned by a public entity and declared surplus by the public entity, or owned by a private entity.

The agency may dispose of such property to private persons or to public or private entities, by sale or long-term lease for development. All or any part of the funds derived from the sale or lease of such property may at the discretion of the legislative body of the community be paid to the community, or to the public entity from which any such property was acquired.

(Amended by Stats. 1969, Ch. 1561.)



33397

(a)  Any covenants, conditions, or restrictions existing on any real property within a project area prior to the time the agency acquires title to such property, which covenants, conditions, or restrictions restrict or purport to restrict the use of, or building upon, such real property, shall be void and unenforceable as to the agency and any other subsequent owners, tenants, lessees, easement holders, mortgagees, trustees, beneficiaries under a deed of trust, or any other persons or entities acquiring an interest in such real property from such time as title to the real property is acquired by an agency whether acquisition is by gift, purchase, eminent domain, or otherwise.

(b)  Thirty days prior to the acquisition of real property other than by eminent domain, the agency shall provide notice of such acquisition and the provisions of this section to holders of interests which would be made void and unenforceable pursuant to this section as follows:

(1)  The agency shall publish notice once in a newspaper of general circulation in the community in which the agency is functioning.

(2)  The agency shall mail notice to holders of such interests if such holders appear of record 60 days prior to the date of acquisition.

The agency may accept any release by written instrument from the holder of any such interest or may commence action to acquire such interest after the date of acquisition of the real property.

(c)  This section shall not apply to covenants, conditions or restrictions imposed by a redevelopment plan or by an agency pursuant to a redevelopment plan. This section also shall not apply to covenants, conditions or restrictions where an agency in writing expressly acquires or holds property subject to such covenants, conditions, or restrictions.

This section shall not limit or preclude any rights of reversion of owners, assignees, or beneficiaries of such covenants, conditions, or restrictions limiting the use of land in gifts of land to cities, counties, or other governmental entities. This section shall not limit or preclude the rights of owners or assignees of any land benefited by any covenants, conditions, or restrictions to recover damages against the agency if under law such owner or assignee has any right to damages. No right to damages shall exist against any purchaser from the agency or his successors or assigns, or any other persons or entities.

(Added by Stats. 1972, Ch. 880.)



33398

Section 1245.260 of the Code of Civil Procedure shall not apply to any resolution or ordinance adopting, approving, amending, or approving the amendment of a redevelopment project or plan. Section 1245.260 of the Code of Civil Procedure shall apply to a resolution adopted by a redevelopment agency pursuant to Section 1245.220 of the Code of Civil Procedure with respect to a particular parcel or parcels of real property.

(Amended by Stats. 1975, Ch. 1240.)



33399

(a)  If a public entity has adopted a redevelopment plan but has not commenced an eminent domain proceeding to acquire any particular parcel of property subject to eminent domain thereunder within three years after the date of adoption of the plan, the owner or owners of the entire fee at any time thereafter may offer in writing to sell the property to the agency for its fair market value. If the agency does not, within 18 months from the date of receipt of the original offer, acquire or institute eminent domain proceedings to acquire the property, the property owner or owners may file an action against the agency in inverse condemnation to recover damages from the agency for any interference with the possession and use of the real property resulting from the plan, provided that this section shall not be construed as establishing or creating a presumption to any right to damages or relief solely by reason of the failure of the agency to acquire the property within the time set forth in this section.

(b)  No claim need be presented against a public entity under Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code as a prerequisite to commencement or maintenance of an action under subdivision (a), but any such action shall be commenced within one year and six months after the expiration of the 18 months period.

(c)  A public entity may commence an eminent domain proceeding or designate the property to be exempt from eminent domain under the plan at any time before the property owner commences an action under this section. If the public entity commences an eminent domain proceeding or designates the property to be exempt from acquisition by eminent domain before the property owner commences an action under this section, the property owner may not thereafter bring an action under this section.

(d)  After a property owner has commenced an action under this section, the public entity may declare the property to be exempt from acquisition by eminent domain and abandon the taking of the property only under the same circumstances and subject to the same conditions and consequences as abandonment of an eminent domain proceeding.

(e)  Commencement of an action under this section does not affect any authority a public entity may have to commence an eminent domain proceeding, take possession of the property pursuant to Article 3 (commencing with Section 1255.410) of Chapter 6 of Title 7 of the Code of Civil Procedure, or abandon the eminent domain proceeding.

(f)  In lieu of bringing an action under subdivision (a) or if the limitations period provided in subdivision (b) has run, the property owner may obtain a writ of mandate to compel the public entity, within such time as the court deems appropriate, to declare the property acquisition exempt or to commence an eminent domain proceeding to acquire the property.

(g)  A declaration that property is exempt from acquisition by eminent domain shall be by resolution and shall be recordable. It shall exempt the property from eminent domain under the redevelopment plan, and the redevelopment agency shall have no power of eminent domain as to the property unless the redevelopment plan is thereafter amended to expressly make the property subject to acquisition by eminent domain.

(h)  With respect to redevelopment projects for which a final redevelopment plan has been adopted prior to January 1, 1977, the three-year period provided for in subdivision (a) shall begin as of January 1, 1977.

(Added by Stats. 1976, Ch. 1336.)






ARTICLE 8 - Property Management

33400

Within the survey area or for purposes of redevelopment an agency may:

(a)  Insure or provide for the insurance of any real or personal property of the agency against risks or hazards.

(b) Rent, maintain, manage, operate, repair, and clear such real property.

(Amended by Stats. 1965, Ch. 1665.)



33401

The agency may in any year during which it owns property in a redevelopment project that is tax exempt pay directly to any city, county, city and county, district, including, but not limited to, a school district, or other public corporation for whose benefit a tax would have been levied upon the property had it not been exempt, an amount of money in lieu of taxes that may not exceed the amount of money the public entity would have received if the property had not been tax exempt.

(Amended by Stats. 1993, Ch. 942, Sec. 23. Effective January 1, 1994.)



33402

Except as provided in Article 9 (commencing with Section 33410), this part does not authorize an agency to own or operate rental property acquired and rehabilitated in prospect of resale beyond a reasonable period necessary to effect such resale.

(Amended by Stats. 1969, Ch. 955.)






ARTICLE 9 - Relocation of Persons Displaced by Projects

33410

A redevelopment agency may, in order to facilitate the rehousing of families and single persons who are displaced from their homes in a project area, utilize the aids made available through federal urban renewal, redevelopment and housing legislation and may use funds derived from any public or private source to carry out the purposes of this section.

(Added by Stats. 1963, Ch. 1812.)



33411

The agency shall prepare a feasible method or plan for relocation of all of the following:

(a)  Families and persons to be temporarily or permanently displaced from housing facilities in the project area.

(b)  Nonprofit local community institutions to be temporarily or permanently displaced from facilities actually used for institutional purposes in the project area.

(Amended by Stats. 1972, Ch. 614.)



33411.1

The legislative body shall insure that such method or plan of the agency for the relocation of families or single persons to be displaced by a project shall provide that no persons or families of low and moderate income shall be displaced unless and until there is a suitable housing unit available and ready for occupancy by such displaced person or family at rents comparable to those at the time of their displacement. Such housing units shall be suitable to the needs of such displaced persons or families and must be decent, safe, sanitary, and otherwise standard dwelling. The agency shall not displace such person or family until such housing units are available and ready for occupancy.

(Added by Stats. 1969, Ch. 955.)



33411.2

As used in this article:

(a)  “Affordable housing cost” has the same meaning as specified in Section 50052.5.

(b)  “Persons and families of low or moderate income” has the same meaning as specified in Section 50093.

(c)  “Replacement dwelling unit” means a dwelling unit developed or constructed pursuant to Section 33413 in replacement of a dwelling unit destroyed or removed from the low- and moderate-income housing market by an agency and which is decent, safe, and sanitary and contains at least the same number of bedrooms and other living areas as the dwelling unit destroyed or removed by the agency.

(d)  “Very low income households” has the same meaning as specified in Section 50105.

(Amended by Stats. 1979, Ch. 1191.)



33411.3

Whenever all or any portion of a redevelopment project is developed with low- or moderate-income housing units and whenever any low- or moderate-income housing units are developed with any agency assistance or pursuant to Section 33413, the agency shall require by contract or other appropriate means that the housing be made available for rent or purchase to the persons and families of low or moderate income displaced by the redevelopment project. Those persons and families shall be given priority in renting or buying that housing. However, failure to give that priority shall not affect the validity of title to real property. The agency shall keep a list of persons and families of low and moderate income displaced by the redevelopment project who are to be given priority, and may establish reasonable rules for determining the order or priority on the list.

(Amended by Stats. 2002, Ch. 782, Sec. 13. Effective January 1, 2003.)



33411.4

If insufficient suitable housing units are available in the community for low- and moderate-income persons and families to be displaced from a redevelopment project area, the legislative body shall assure that sufficient land be made available for suitable housing for rental or purchase by low- and moderate-income persons and families. If insufficient suitable housing units are available in the community for use by such persons and families of low and moderate income displaced by the redevelopment project, the redevelopment agency may, to the extent of that deficiency, direct or cause the development, rehabilitation or construction of housing units within the community, both inside and outside of redevelopment project areas.

(Added by Stats. 1969, Ch. 955.)



33412

Permanent housing facilities shall be made available within three years from the time occupants are displaced and that pending the development of such facilities there will be available to such displaced occupants adequate temporary housing facilities at rents comparable to those in the community at the time of their displacement.

(Added by Stats. 1963, Ch. 1812.)



33413

(a) Whenever dwelling units housing persons and families of low or moderate income are destroyed or removed from the low- and moderate-income housing market as part of a redevelopment project that is subject to a written agreement with the agency or where financial assistance has been provided by the agency, the agency shall, within four years of the destruction or removal, rehabilitate, develop, or construct, or cause to be rehabilitated, developed, or constructed, for rental or sale to persons and families of low or moderate income, an equal number of replacement dwelling units that have an equal or greater number of bedrooms as those destroyed or removed units at affordable housing costs within the territorial jurisdiction of the agency. When dwelling units are destroyed or removed after September 1, 1989, 75 percent of the replacement dwelling units shall replace dwelling units available at affordable housing cost in the same or a lower income level of very low income households, lower income households, and persons and families of low and moderate income, as the persons displaced from those destroyed or removed units. When dwelling units are destroyed or removed on or after January 1, 2002, 100 percent of the replacement dwelling units shall be available at affordable housing cost to persons in the same or a lower income category (low, very low, or moderate), as the persons displaced from those destroyed or removed units.

(b) (1) Prior to the time limit on the effectiveness of the redevelopment plan established pursuant to Sections 33333.2, 33333.6, and 33333.10 at least 30 percent of all new and substantially rehabilitated dwelling units developed by an agency shall be available at affordable housing cost to, and occupied by, persons and families of low or moderate income. Not less than 50 percent of the dwelling units required to be available at affordable housing cost to, and occupied by, persons and families of low or moderate income shall be available at affordable housing cost to, and occupied by, very low income households.

(2) (A) (i) Prior to the time limit on the effectiveness of the redevelopment plan established pursuant to Sections 33333.2, 33333.6, and 33333.10 at least 15 percent of all new and substantially rehabilitated dwelling units developed within a project area under the jurisdiction of an agency by public or private entities or persons other than the agency shall be available at affordable housing cost to, and occupied by, persons and families of low or moderate income. Not less than 40 percent of the dwelling units required to be available at affordable housing cost to, and occupied by, persons and families of low or moderate income shall be available at affordable housing cost to, and occupied by, very low income households.

(ii) To satisfy this paragraph, in whole or in part, the agency may cause, by regulation or agreement, to be available, at affordable housing cost, to, and occupied by, persons and families of low or moderate income or to very low income households, as applicable, two units outside a project area for each unit that otherwise would have been required to be available inside a project area.

(iii) On or after January 1, 2002, as used in this paragraph and in paragraph (1), “substantially rehabilitated dwelling units” means all units substantially rehabilitated, with agency assistance. Prior to January 1, 2002, “substantially rehabilitated dwelling units” shall mean substantially rehabilitated multifamily rented dwelling units with three or more units regardless of whether there is agency assistance, or substantially rehabilitated, with agency assistance, single-family dwelling units with one or two units.

(iv) As used in this paragraph and in paragraph (1), “substantial rehabilitation” means rehabilitation, the value of which constitutes 25 percent of the after rehabilitation value of the dwelling, inclusive of the land value.

(v) To satisfy this paragraph, the agency may aggregate new or substantially rehabilitated dwelling units in one or more project areas, if the agency finds, based on substantial evidence, after a public hearing, that the aggregation will not cause or exacerbate racial, ethnic, or economic segregation.

(B) To satisfy the requirements of paragraph (1) and subparagraph (A), the agency may purchase, or otherwise acquire or cause by regulation or agreement the purchase or other acquisition of, long-term affordability covenants on multifamily units that restrict the cost of renting or purchasing those units that either: (i) are not presently available at affordable housing cost to persons and families of low or very low income households, as applicable; or (ii) are units that are presently available at affordable housing cost to this same group of persons or families, but are units that the agency finds, based upon substantial evidence, after a public hearing, cannot reasonably be expected to remain affordable to this same group of persons or families.

(C) To satisfy the requirements of paragraph (1) and subparagraph (A), the long-term affordability covenants purchased or otherwise acquired pursuant to subparagraph (B) shall be required to be maintained on dwelling units at affordable housing cost to, and occupied by, persons and families of low or very low income, for the longest feasible time but not less than 55 years for rental units and 45 years for owner-occupied units. Not more than 50 percent of the units made available pursuant to paragraph (1) and subparagraph (A) may be assisted through the purchase or acquisition of long-term affordability covenants pursuant to subparagraph (B). Not less than 50 percent of the units made available through the purchase or acquisition of long-term affordability covenants pursuant to subparagraph (B) shall be available at affordable housing cost to, and occupied by, very low income households.

(D) To satisfy the requirements of paragraph (1) and subparagraph (A), each mutual self-help housing unit, as defined in subparagraph (C) of paragraph (1) of subdivision (f) of Section 33334.3, that is subject to a 15-year deed restriction shall count as one-third of a unit.

(3) The requirements of this subdivision shall apply independently of the requirements of subdivision (a). The requirements of this subdivision shall apply, in the aggregate, to housing made available pursuant to paragraphs (1) and (2), respectively, and not to each individual case of rehabilitation, development, or construction of dwelling units, unless an agency determines otherwise.

(4) Each redevelopment agency, as part of the implementation plan required by Section 33490, shall adopt a plan to comply with the requirements of this subdivision for each project area. The plan shall be consistent with, and may be included within, the community’s housing element. The plan shall be reviewed and, if necessary, amended at least every five years in conjunction with either the housing element cycle or the plan implementation cycle. The plan shall ensure that the requirements of this subdivision are met every 10 years. If the requirements of this subdivision are not met by the end of each 10-year period, the agency shall meet these goals on an annual basis until the requirements for the 10-year period are met. If the agency has exceeded the requirements within the 10-year period, the agency may count the units that exceed the requirement in order to meet the requirements during the next 10-year period. The plan shall contain the contents required by paragraphs (2), (3), and (4) of subdivision (a) of Section 33490.

(c) (1) The agency shall require that the aggregate number of replacement dwelling units and other dwelling units rehabilitated, developed, constructed, or price restricted pursuant to subdivision (a) or (b) remain available at affordable housing cost to, and occupied by, persons and families of low-income, moderate-income, and very low income households, respectively, for the longest feasible time, but for not less than 55 years for rental units, 45 years for home ownership units, and 15 years for mutual self-help housing units, as defined in subparagraph (C) of paragraph (1) of subdivision (f) of Section 33334.3, except as set forth in paragraph (2). Nothing in this paragraph precludes the agency and the developer of the mutual self-help housing units from agreeing to 45-year deed restrictions.

(2) Notwithstanding paragraph (1), the agency may permit sales of owner-occupied units prior to the expiration of the 45-year period, and mutual self-help housing units prior to the expiration of the 15-year period, established by the agency for a price in excess of that otherwise permitted under this subdivision pursuant to an adopted program that protects the agency’s investment of moneys from the Low and Moderate Income Housing Fund, including, but not limited to, an equity sharing program that establishes a schedule of equity sharing that permits retention by the seller of a portion of those excess proceeds, based on the length of occupancy. The remainder of the excess proceeds of the sale shall be allocated to the agency, and deposited into the Low and Moderate Income Housing Fund. The agency shall, within three years from the date of sale pursuant to this paragraph of each home ownership or mutual self-help housing unit subject to a 45-year deed restriction, and every third mutual self-help housing unit subject to a 15-year deed restriction, expend funds to make affordable an equal number of units at the same or lowest income level as the unit or units sold pursuant to this paragraph, for a period not less than the duration of the original deed restrictions. Only the units originally assisted by the agency shall be counted towards the agency’s obligations under Section 33413.

(3) The requirements of this section shall be made enforceable in the same manner as provided in paragraph (7) of subdivision (f) of Section 33334.3.

(4) If land on which the dwelling units required by this section are located is deleted from the project area, the agency shall continue to require that those units remain affordable as specified in this subdivision.

(5) For each unit counted towards the requirements of subdivisions (a) and (b), the agency shall require the recording in the office of the county recorder of covenants or restrictions that ensure compliance with this subdivision. With respect to covenants or restrictions that are recorded on or after January 1, 2008, the agency shall comply with the requirements of paragraphs (3) and (4) of subdivision (f) of Section 33334.3.

(d) (1) This section applies only to redevelopment projects for which a final redevelopment plan is adopted pursuant to Article 5 (commencing with Section 33360) on or after January 1, 1976, and to areas that are added to a project area by amendment to a final redevelopment plan adopted on or after January 1, 1976. In addition, subdivision (a) shall apply to any other redevelopment project with respect to dwelling units destroyed or removed from the low- and moderate-income housing market on or after January 1, 1996, irrespective of the date of adoption of a final redevelopment plan or an amendment to a final redevelopment plan adding areas to a project area. Additionally, any agency may, by resolution, elect to make all or part of the requirements of this section applicable to any redevelopment project of the agency for which the final redevelopment plan was adopted prior to January 1, 1976. In addition, subdivision (b) shall apply to redevelopment plans adopted prior to January 1, 1976, for which an amendment is adopted pursuant to Section 33333.10, except that subdivision (b) shall apply to those redevelopment plans prospectively only so that the requirements of subdivision (b) shall apply only to new and substantially rehabilitated dwelling units for which the building permits are issued on or after the date that the ordinance adopting the amendment pursuant to Section 33333.10 becomes effective.

(2) An agency may, by resolution, elect to require that whenever dwelling units housing persons or families of low or moderate income are destroyed or removed from the low- and moderate-income housing market as part of a redevelopment project, the agency shall replace each dwelling unit with up to three replacement dwelling units pursuant to subdivision (a).

(e) Except as otherwise authorized by law, this section does not authorize an agency to operate a rental housing development beyond the period reasonably necessary to sell or lease the housing development.

(f) Notwithstanding subdivision (a), the agency may replace destroyed or removed dwelling units with a fewer number of replacement dwelling units if the replacement dwelling units meet both of the following criteria:

(1) The total number of bedrooms in the replacement dwelling units equals or exceeds the number of bedrooms in the destroyed or removed units. Destroyed or removed units having one or no bedroom are deemed for this purpose to have one bedroom.

(2) The replacement units are affordable to and occupied by the same income level of households as the destroyed or removed units.

(g) “Longest feasible time,” as used in this section, includes, but is not limited to, unlimited duration.

(Amended by Stats. 2007, Ch. 690, Sec. 2.5. Effective January 1, 2008.)



33413.1

(a) For only the Mt. Eden Sub-Area of the Eden Redevelopment Project Area, the Redevelopment Agency of the County of Alameda may count, towards satisfaction of the housing production requirements of subdivision (b) of Section 33413, the construction of units outside the project area but within the City of Hayward if all of the following conditions are met:

(1) The units shall be available at affordable housing cost to, and occupied by, persons and families of very low or low income.

(2) The units shall comply with subdivision (c) of Section 33413, except that the requirements of that subdivision shall be deemed satisfied if the recorded covenants or restrictions are enforceable by the City of Hayward.

(3) The units shall be located on a parcel or parcels immediately contiguous to the Mt. Eden Sub-Area of the Eden Redevelopment Project Area.

(4) The Redevelopment Agency of the City of Hayward shall provide to the Redevelopment Agency of the County of Alameda written consent to the measures taken pursuant to this section and shall not count any units credited to the Redevelopment Agency of Alameda County pursuant to this section towards its own production or replacement requirements under Section 33413.

(b) The Redevelopment Agency of the County of Alameda shall cause to be made available, at affordable housing cost to, and occupied by, persons and families of very low, low-, or moderate-income households, as applicable, two units outside the project area for each unit that otherwise would have been required to be available inside the project area as required by clause (ii) of subparagraph (A) of paragraph (2) of subdivision (b) of Section 33413.

(c) This section does not apply to a housing unit for which construction commences on or after January 1, 2012.

(Amended by Stats. 2007, Ch. 596, Sec. 9.6. Effective January 1, 2008.)



33413.5

Not less than 30 days prior to the execution of an agreement for acquisition of real property, or the execution of an agreement for the disposition and development of property, or the execution of an owner participation agreement, which agreement would lead to the destruction or removal of dwelling units from the low- and moderate-income housing market, the agency shall adopt by resolution a replacement housing plan. For a reasonable time prior to adopting a replacement housing plan by resolution, the agency shall make available a draft of the proposed replacement housing plan for review and comment by the project area committee, other public agencies, and the general public.

The replacement housing plan shall include (1) the general location of housing to be rehabilitated, developed, or constructed pursuant to Section 33413, (2) an adequate means of financing such rehabilitation, development, or construction, (3) a finding that the replacement housing does not require the approval of the voters pursuant to Article XXXIV of the California Constitution, or that such approval has been obtained, (4) the number of dwelling units housing persons and families of low or moderate income planned for construction or rehabilitation, and (5) the timetable for meeting the plan’s relocation, rehabilitation, and replacement housing objectives. A dwelling unit whose replacement is required by Section 33413 but for which no replacement housing plan has been prepared, shall not be destroyed or removed from the low- and moderate-income housing market until the agency has by resolution adopted a replacement housing plan.

Nothing in this section shall prevent an agency from destroying or removing from the low- and moderate-income housing market a dwelling unit which the agency owns and which is an immediate danger to health and safety. The agency shall, as soon as practicable, adopt by resolution a replacement housing plan with respect to such dwelling unit.

(Amended by Stats. 1978, Ch. 854.)



33413.7

An agency causing the rehabilitation, development, or construction of replacement dwelling units, other than single-family residences, pursuant to Section 33413 or Section 33464, or pursuant to a replacement housing plan as required by Section 33413.5, or pursuant to provisions of a redevelopment plan required by Section 33334.5, primarily for persons of low income, as defined in Section 50093, shall give preference to those developments that are proposed to be organized as limited-equity housing cooperatives, when so requested by a project area committee established pursuant to Section 33385, provided the project is achievable in an efficient and timely manner.

The limited-equity housing cooperatives shall, in addition to the provisions of Section 817 of the Civil Code, be organized so that the consideration paid for memberships or shares by the first occupants following construction or acquisition by the corporation, including the principal amount of obligations incurred to finance the share or membership purchase, does not exceed 3 percent of the development cost or acquisition cost, or of the fair market value appraisal by the permanent lender, whichever is greater.

(Amended by Stats. 2009, Ch. 520, Sec. 5. Effective January 1, 2010.)



33414

An agency may operate a rehousing bureau to assist site occupants in obtaining adequate temporary or permanent housing. It may incur any necessary expenses for this purpose.

(Added by Stats. 1963, Ch. 1812.)



33415

An agency shall provide relocation assistance and shall make all of the payments required by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code, including the making of such payments financed by the federal government.

This section shall not be construed to limit any other authority which an agency may have to make other relocation assistance payments, or to make any relocation assistance payment in an amount which exceeds the maximum amount for such payment authorized by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1971, Ch. 1574.)



33416

In order to facilitate the rehousing of families and single persons displaced by any governmental action, an agency, at the request of the legislative body of the community, may dispose of the real property acquired under the provisions of Section 33396, by sale or long-term lease, for use as, or development of, housing for such displaced persons.

(Amended by Stats. 1969, Ch. 1561.)



33417

Plans prepared pursuant to Section 33411 shall be provided to the Department of Housing and Community Development upon request to be reviewed by the department.

(Amended by Stats. 1975, Ch. 1137.)



33417.5

There is in each city, county, or city and county having an agency a relocation appeals board composed of five members appointed by the mayor of the city or by the chairman of the board of supervisors of the county, subject to the approval of the legislative body. Each board shall promptly hear all complaints brought by residents of the various project areas relating to relocation and shall determine if the redevelopment agency has complied with the provisions of this chapter and, where applicable, federal regulations. The board shall, after a public hearing, transmit its findings and recommendations to the agency. The members of the relocation appeals board shall serve without compensation, but each of the members shall be reimbursed for his necessary expenses incurred in performance of his duties, as determined by the legislative body.

(Added by Stats. 1971, Ch. 1757.)



33418

(a) An agency shall monitor, on an ongoing basis, any housing affordable to persons and families of low or moderate income developed or otherwise made available pursuant to any provisions of this part. As part of this monitoring, an agency shall require owners or managers of the housing to submit an annual report to the agency. The annual reports shall include for each rental unit the rental rate and the income and family size of the occupants, and for each owner-occupied unit whether there was a change in ownership from the prior year and, if so, the income and family size of the new owners. The income information required by this section shall be supplied by the tenant in a certified statement on a form provided by the agency.

(b) The data specified in subdivision (a) shall be obtained by the agency from owners and managers of the housing specified therein and current data shall be included in any reports required by law to be submitted to the Department of Housing and Community Development or the Controller. The information on income and family size that is required to be reported by the owner or manager shall be supplied by the tenant and shall be the only information on income or family size that the owner or manager shall be required to submit on his or her annual report to the agency.

(c) (1) The agency shall compile and maintain a database of existing, new and substantially rehabilitated, housing units developed or otherwise assisted with moneys from the Low and Moderate Income Housing Fund, or otherwise counted towards the requirements of subdivision (a) or (b) of Section 33413. The database shall be made available to the public on the Internet and updated on an annual basis and shall include the date the database was last updated. The database shall require all of the following information for each owner-occupied unit or rental unit, or for each group of units, if more than one unit is subject to the same covenant:

(A) The street address and assessor’s parcel number of the property.

(B) The size of each unit, measured by the number of bedrooms.

(C) The year in which the construction or substantial rehabilitation of the unit was completed.

(D) The date of recordation and document number of the affordability covenants or restrictions required under subdivision (f) of Section 33334.3.

(E) The date on which the covenants or restrictions expire.

(F) For owner-occupied units that have changed ownership during the reporting year, as described in subdivision (a), the date and document number of the new affordability covenants or other documents recorded to assure that the affordability restriction is enforceable and continues to run with the land.

(G) Whether occupancy in the unit or units is restricted to any special population, including senior citizens.

(2) Notwithstanding subparagraphs (A) and (D) of paragraph (1), the database shall omit any property used to confidentially house victims of domestic violence.

(3) Upon establishment of a database under this section, the agency shall provide reasonable notice to the community regarding the existence of the database.

(d) The agency shall adequately fund its monitoring activities as needed to insure compliance of applicable laws and agreements in relation to affordable units. For purposes of defraying the cost of complying with the requirements of this section and the changes in reporting requirements of Section 33080.4 enacted by the act enacting this section, an agency may establish and impose fees upon owners of properties monitored pursuant to this section.

(Amended by Stats. 2010, Ch. 610, Sec. 3.5. Effective January 1, 2011.)






ARTICLE 10 - Demolition, Clearance, Project Improvements, and Site Preparation

33420

An agency may clear or move buildings, structures, or other improvements from any real property acquired.

(Amended by Stats. 1965, Ch. 1665.)



33420.1

Within a project area, for any project undertaken by an agency for building rehabilitation or alteration in construction, an agency may take those actions which the agency determines necessary and which is consistent with local, state, and federal law, to provide for seismic retrofits as follows:

(a)  For unreinforced masonry buildings, to meet the requirements of Appendix Chapter A1 of the current California Existing Building Code (Part 10 of Title 24 of the California Code of Regulations).

(b)  For any buildings that qualify as “historical property” under Section 37602, to meet the requirements of the State Historical Building Code (Part 2.7 (commencing with Section 18950) of Division 13) and the current California Historical Building Code (Part 8 of Title 24 of the California Code of Regulations).

(c)  For buildings other than unreinforced masonry buildings and historical properties, to meet the requirements of Appendix A: Guidelines for the Seismic Retrofit of Existing Buildings of the International Existing Building Code unless superseding building standards for existing buildings are adopted in the California Building Code (Part 2 of Title 24 of the California Code of Regulations).

If an agency undertakes seismic retrofits and proposes to add new territory to the project area, to increase either the limitation on the number of dollars to be allocated to the redevelopment agency or the time limit on the establishing of loans, advances, and indebtedness established pursuant to paragraphs (1) and (2) of Section 33333.2, to lengthen the period during which the redevelopment plan is effective, to merge project areas, or to add significant additional capital improvement projects, as determined by the agency, the agency shall amend its redevelopment plan and follow the same procedure, and the legislative body is subject to the same restrictions, as provided for in Article 4 (commencing with Section 33330) for the adoption of a plan.

(Amended by Stats. 2011, Ch. 239, Sec. 10. Effective January 1, 2012.)



33420.2

Within a project area, an agency may take any actions that the agency determines are necessary to remove graffiti from public or private property upon making a finding that, because of the magnitude and severity of the graffiti within the project area, the action is necessary to effectuate the purposes of the redevelopment plan, and that the action will assist with the elimination of blight, as defined in Section 33031.

(Added by Stats. 1994, Ch. 381, Sec. 1. Effective January 1, 1995.)



33421

An agency may develop as a building site any real property owned or acquired by it. In connection with such development it may cause, provide or undertake or make provision with other agencies for the installation, or construction of streets, utilities, parks, playgrounds and other public improvements necessary for carrying out in the project area the redevelopment plan.

(Added by Stats. 1963, Ch. 1812.)



33421.1

Without the prior consent of the legislative body, the agency may not use its authority under Section 33421 to develop a site for industrial or commercial use so as to provide streets, sidewalks, utilities, or other improvements which an owner or operator of the site would otherwise be obliged to provide.

In giving consent, the legislative body shall make a finding that the provision of such improvements is necessary to effectuate the purposes of the redevelopment plan.

(Added by Stats. 1976, Ch. 1337.)



33422.1

To the greatest extent feasible, contracts for work to be performed in connection with any redevelopment project shall be awarded to business concerns which are located in, or owned in the substantial part by persons residing in, the project area.

(Added by Stats. 1971, Ch. 1757.)



33422.3

To insure training and employment opportunities for lower-income project area residents, the agency may specify in the call for bids for any contract over one hundred thousand dollars ($100,000) for work to be performed in connection with any redevelopment project that project area residents, if available, shall be employed for a specified percentage of each craft or type of workmen needed to execute the contract or work.

(Added by Stats. 1971, Ch. 1757.)



33423

Before awarding any contract for such work to be done in a project, the agency shall ascertain the general prevailing rate of per diem wages in the locality in which the work is to be performed, for each craft or type of workman needed to execute the contract or work, and shall specify in the call for bids for the contract and in the contract such rate and the general prevailing rate for regular holiday and overtime work in the locality, for each craft or type of workman needed to execute the contract.

(Added by Stats. 1963, Ch. 1812.)



33424

The contractor to whom the contract is awarded and any subcontractor under him shall pay not less than the specified prevailing rate of wages to all workmen employed in the execution of the contract.

(Added by Stats. 1963, Ch. 1812.)



33425

As a penalty to the agency which awarded the contract, the contractor shall forfeit ten dollars ($10) for each calendar day or portion thereof for each workman paid less than the stipulated prevailing rates for any public work done under the contract by him or by any subcontractor under him. A stipulation to this effect shall be included in the contract.

(Added by Stats. 1963, Ch. 1812.)



33426

Each contractor and subcontractor shall keep an accurate record showing the name, occupation, and actual per diem wages paid to each workman employed by him in connection with the work. The record shall be kept open at all reasonable hours to the inspection of the agency.

(Added by Stats. 1963, Ch. 1812.)



33426.5

Notwithstanding the provisions of Sections 33391, 33430, 33433, and 33445, or any other provision of this part, an agency shall not provide any form of direct assistance to:

(a)  An automobile dealership which will be or is on a parcel of land which has not previously been developed for urban use, unless, prior to the effective date of the act that adds this section, the agency either owns the land or has entered into an enforceable agreement, for the purchase of the land or of an interest in the land, including, but not limited to, a lease or an agreement containing covenants affecting real property, that requires the land to be developed and used as an automobile dealership.

(b)  (1)  A development that will be or is on a parcel of land of five acres or more which has not previously been developed for urban use and that will, when developed, generate sales or use tax pursuant to Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code, unless the principal permitted use of the development is office, hotel, manufacturing, or industrial, or unless, prior to the effective date of the act that adds this section, the agency either owns the land or has entered into an enforceable agreement, for the purchase of the land or of an interest in the land, including, but not limited to, a lease or an agreement containing covenants affecting real property, that requires the land to be developed.

(2)  For the purposes of this subdivision, a parcel shall include land on an adjacent or nearby parcel on which a use exists that is necessary for the legal development of the parcel.

(c)  A development or business, either directly or indirectly, for the acquisition, construction, improvement, rehabilitation, or replacement of property that is or would be used for gambling or gaming of any kind whatsoever including, but not limited to, casinos, gaming clubs, bingo operations, or any facility wherein banked or percentage games, any form of gambling device, or lotteries, other than the California State Lottery, are or will be played.

(d)  The prohibition in subdivision (c) is not intended to prohibit a redevelopment agency from acquiring property on or in which an existing gambling enterprise is located, for the purpose of selling or leasing the property for uses other than gambling, provided that the agency acquires the property for fair market value.

(e)  This section shall not be construed to apply to agency assistance in the construction of public improvements that serve all or a portion of a project area and that are not required to be constructed as a condition of approval of a development described in subdivision (a), (b), or (c), or to prohibit assistance in the construction of public improvements that are being constructed for a development that is not described in subdivision (a), (b), or (c).

(Amended by Stats. 1996, Ch. 136, Sec. 1. Effective January 1, 1997.)



33426.7

(a)  Notwithstanding any other provision of this part, a redevelopment agency shall not provide any form of financial assistance to a vehicle dealer or big box retailer, or a business entity that sells or leases land to a vehicle dealer or big box retailer, that is relocating from the territorial jurisdiction of one community to the territorial jurisdiction of another community but within the same market area.

(b)  As used in this section:

(1)  “Big box retailer” means a store of greater than 75,000 square feet of gross buildable area that will generate sales or use tax pursuant to the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code).

(2)  “Community” and “territorial jurisdiction” have the meanings specified in Sections 33002 and 33120, respectively.

(3)  “Financial assistance” includes, but is not limited to, any of the following:

(A)  Any appropriation of public funds, including loans, grants, or subsidies or the payment for or construction of parking improvements.

(B)  Any tax incentive, including tax exemptions, rebates, reductions, or moratoria of a tax, including any rebate or payment based upon the amount of sales tax generated from the vehicle dealer or big box retailer.

(C)  The sale or lease of real property at a cost that is less than fair market value.

(D)  Payment for, forgiveness of, or reduction of fees.

(4)  (A)  “Market area” means a geographical area that is described in independent and recognized commercial trade literature, recognized and established business or manufacturing policies or practices, or publications of recognized independent research organizations as being an area that is large enough to support the location of the specific vehicle dealer or the specific big box retailer that is relocating.

(B)  With respect to a vehicle dealer, a “market area” shall not extend further than 40 miles, as measured by the most reasonable route on roads between two points, starting from the location from which the vehicle dealer is relocating and ending at the location to which the vehicle dealer is relocating.

(C)  With respect to a big box retailer, a “market area” shall not extend further than 25 miles, as measured by the most reasonable route on roads between two points, starting from the location from which the big box retailer is relocating and ending at the location to which the big box retailer is relocating.

(5)  “Relocating” means the closing of a vehicle dealer or big box retailer in one location and the opening of a vehicle dealer or big box retailer in another location within a 365-day period when a person or business entity has an ownership interest in both the vehicle dealer or big box retailer that has closed or will close and the one that is opening. “Relocating” does not mean and shall not include the closing of a vehicle dealer or big box retailer because the vehicle dealer or big box retailer has been or will be acquired or has been or will be closed as a result of the use of eminent domain.

(6)  “Vehicle dealer” means a retailer that is also a dealer as defined by Section 285 of the Vehicle Code.

(c)  This section does not apply to agency assistance in the construction of public improvements that serve all or a portion of a project area and that are not required to be constructed as a condition of approval of the vehicle dealer or big box retailer. This section also does not prohibit assistance in the construction of public improvements that are being constructed for a development other than the vehicle dealer or big box retailer.

(d)  This section shall not apply to any financial assistance provided by a redevelopment agency pursuant to a lease, contract, agreement, or other enforceable written instrument entered into between the redevelopment agency and a vehicle dealer, big box retailer, or a business entity that sells or leases land to a vehicle dealer or big box retailer, if the lease, contract, agreement, or other enforceable written instrument was entered into prior to December 31, 1999.

(Amended by Stats. 2003, Ch. 781, Sec. 2. Effective January 1, 2004.)






ARTICLE 11 - Property Disposition, Rehabilitation and Development

33430

An agency may, within the survey area or for purposes of redevelopment, sell, lease, for a period not to exceed 99 years, exchange, subdivide, transfer, assign, pledge, encumber by mortgage, deed of trust, or otherwise, or otherwise dispose of any real or personal property or any interest in property.

(Amended by Stats. 2002, Ch. 664, Sec. 143. Effective January 1, 2003.)



33431

Any lease or sale made pursuant to Section 33430 may be made without public bidding but only after a public hearing, notice of which shall be given by publication for not less than once a week for two weeks in a newspaper of general circulation published in the county in which the land lies.

(Added by Stats. 1963, Ch. 1812.)



33432

Except as provided in Article 9 (commencing with Section 33410) of this part, an agency shall lease or sell all real property acquired by it in any project area, except property conveyed by it to the community or any other public body. Any such lease or sale shall be conditioned on the redevelopment and use of the property in conformity with the redevelopment plan.

(Amended by Stats. 1969, Ch. 955.)



33433

(a)  (1)  Except as provided in subdivision (c), before any property of the agency acquired in whole or in part, directly or indirectly, with tax increment moneys is sold or leased for development pursuant to the redevelopment plan, the sale or lease shall first be approved by the legislative body by resolution after public hearing. Notice of the time and place of the hearing shall be published in a newspaper of general circulation in the community at least once per week for at least two successive weeks, as specified in Section 6066 of the Government Code, prior to the hearing.

(2)  The agency shall make available, for public inspection and copying at a cost not to exceed the cost of duplication, a report no later than the time of publication of the first notice of the hearing mandated by this section. This report shall contain both of the following:

(A)  A copy of the proposed sale or lease.

(B)  A summary which describes and specifies all of the following:

(i)  The cost of the agreement to the agency, including land acquisition costs, clearance costs, relocation costs, the costs of any improvements to be provided by the agency, plus the expected interest on any loans or bonds to finance the agreements.

(ii)  The estimated value of the interest to be conveyed or leased, determined at the highest and best uses permitted under the plan.

(iii)  The estimated value of the interest to be conveyed or leased, determined at the use and with the conditions, covenants, and development costs required by the sale or lease. The purchase price or present value of the lease payments which the lessor will be required to make during the term of the lease. If the sale price or total rental amount is less than the fair market value of the interest to be conveyed or leased, determined at the highest and best use consistent with the redevelopment plan, then the agency shall provide as part of the summary an explanation of the reasons for the difference.

(iv)  An explanation of why the sale or lease of the property will assist in the elimination of blight, with reference to all supporting facts and materials relied upon in making this explanation.

(v)  The report shall be made available to the public no later than the time of publication of the first notice of the hearing mandated by this section.

(b)  The resolution approving the lease or sale shall be adopted by a majority vote unless the legislative body has provided by ordinance for a two-thirds vote for that purpose and shall contain a finding that the sale or lease of the property will assist in the elimination of blight or provide housing for low- or moderate-income persons, and is consistent with the implementation plan adopted pursuant to Section 33490. The resolution shall also contain one of the following findings:

(1)  The consideration is not less than the fair market value at its highest and best use in accordance with the plan.

(2)  The consideration is not less than the fair reuse value at the use and with the covenants and conditions and development costs authorized by the sale or lease.

(c)  (1)  Subdivisions (a) and (b) shall not apply to the sale or lease of a small housing project, as defined in Section 33013, if the legislative body adopts a resolution that authorizes the agency to sell or lease a small housing project pursuant to this subdivision. The agency may sell or lease a small housing project pursuant to this subdivision if, prior to the sale or lease, the agency holds a public hearing pursuant to Section 33431. Any agency that has sold or leased a small housing project pursuant to this subdivision shall, within 30 days after the end of the agency’s fiscal year in which the sale or lease occurred, file a report with the legislative body which discloses the name of the buyer, the legal description or street address of the property, the date of the sale or lease, the consideration for which the property was sold or leased by the agency to the buyer or lessee, and the date on which the agency held its public hearing for the sale or lease, pursuant to Section 33431.

(2)  As used in this subdivision and Section 33413, “persons and families of low- and moderate-income” has the same meaning as that term is defined in Section 50093.

(Amended by Stats. 1996, Ch. 64, Sec. 1. Effective January 1, 1997.)



33434

If any property acquired in whole or in part from the redevelopment revolving fund is to be sold or leased by the agency, the sale or lease shall be first approved by the legislative body by resolution adopted after public hearing. Notice of the time and place of the hearing shall be published once in the official newspaper of the community at least one week prior to the hearing. The resolution shall be adopted by a majority vote unless the legislative body has provided by ordinance for a two-thirds vote for such purpose.

(Added by Stats. 1963, Ch. 1812.)



33435

(a) Agencies shall obligate lessees and purchasers of real property acquired in redevelopment projects and owners of property improved as a part of a redevelopment project to refrain from restricting the rental, sale, or lease of the property on any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code. All deeds, leases, or contracts for the sale, lease, sublease, or other transfer of any land in a redevelopment project shall contain or be subject to the nondiscrimination or nonsegregation clauses hereafter prescribed.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 69) by Stats. 2013, Ch. 605, Sec. 40. Effective January 1, 2014.)



33436

Express provisions shall be included in all deeds, leases, and contracts that the agency proposes to enter into with respect to the sale, lease, sublease, transfer, use, occupancy, tenure, or enjoyment of any land in a redevelopment project in substantially the following form:

(a) (1) In deeds the following language shall appear—“The grantee herein covenants by and for himself or herself, his or her heirs, executors, administrators, and assigns, and all persons claiming under or through them, that there shall be no discrimination against or segregation of, any person or group of persons on account of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code, in the sale, lease, sublease, transfer, use, occupancy, tenure, or enjoyment of the premises herein conveyed, nor shall the grantee or any person claiming under or through him or her, establish or permit any practice or practices of discrimination or segregation with reference to the selection, location, number, use, or occupancy of tenants, lessees, subtenants, sublessees, or vendees in the premises herein conveyed. The foregoing covenants shall run with the land.”

(2) Notwithstanding paragraph (1), with respect to familial status, paragraph (1) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in paragraph (1) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to paragraph (1).

(b) (1) In leases the following language shall appear—“The lessee herein covenants by and for himself or herself, his or her heirs, executors, administrators, and assigns, and all persons claiming under or through him or her, and this lease is made and accepted upon and subject to the following conditions:

That there shall be no discrimination against or segregation of any person or group of persons, on account of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code, in the leasing, subleasing, transferring, use, occupancy, tenure, or enjoyment of the premises herein leased nor shall the lessee himself or herself, or any person claiming under or through him or her, establish or permit any such practice or practices of discrimination or segregation with reference to the selection, location, number, use, or occupancy, of tenants, lessees, sublessees, subtenants, or vendees in the premises herein leased.”

(2) Notwithstanding paragraph (1), with respect to familial status, paragraph (1) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in paragraph (1) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to paragraph (1).

(c) In contracts entered into by the agency relating to the sale, transfer, or leasing of land or any interest therein acquired by the agency within any survey area or redevelopment project the foregoing provisions in substantially the forms set forth shall be included and the contracts shall further provide that the foregoing provisions shall be binding upon and shall obligate the contracting party or parties and any subcontracting party or parties, or other transferees under the instrument.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 70) by Stats. 2013, Ch. 605, Sec. 41. Effective January 1, 2014.)



33437

An agency shall obligate lessees or purchasers of property acquired in a redevelopment project to:

(a)  Use the property for the purpose designated in the redevelopment plans.

(b)  Begin the redevelopment of the project area within a period of time which the agency fixes as reasonable.

(c)  Comply with the covenants, conditions, or restrictions that the agency deems necessary to prevent speculation or excess profittaking in undeveloped land, including right of reverter to the agency. Covenants, conditions, and restrictions imposed by an agency may provide for the reasonable protection of lenders.

(d)  Comply with other conditions which the agency deems necessary to carry out the purposes of this part.

(Amended by Stats. 1997, Ch. 565, Sec. 3. Effective January 1, 1998.)



33437.5

It is the intent of the Legislature that property acquired from a redevelopment agency pursuant to a redevelopment plan not be the subject of real estate speculation.

(Added by Stats. 1997, Ch. 565, Sec. 4. Effective January 1, 1998.)



33438

The agency may provide in the contract that any of the obligations of the purchaser are covenants or conditions running with the land, the breach of which shall cause the fee to revert to the agency.

(Added by Stats. 1963, Ch. 1812.)



33439

The agency shall retain controls and establish restrictions or covenants running with land sold or leased for private use for such periods of time and under such conditions as are provided in the redevelopment plan. The establishment of such controls is a public purpose under the provisions of this part.

(Amended by Stats. 1965, Ch. 1665.)



33440

Except as provided in Article 9 (commencing with Section 33410) and in Section 33449, this part does not authorize an agency to construct any of the buildings for residential, commercial, industrial, or other use contemplated by the redevelopment plan, except that, in addition to its powers under Section 33445, an agency may construct foundations, platforms, and other like structural forms necessary for the provision or utilization of air rights sites for buildings to be used for residential, commercial industrial, or other uses contemplated by the redevelopment plan.

(Amended by Stats. 2010, Ch. 610, Sec. 4. Effective January 1, 2011.)



33442

An agency may sell, lease, grant, or donate real property owned or acquired by the agency in a survey area to a housing authority or to any public agency for public housing projects.

(Amended by Stats. 1965, Ch. 1665.)



33443

Property acquired by an agency for rehabilitation and resale shall be offered for resale within one year after completion of rehabilitation, or an annual report shall be published by the agency in a newspaper of general circulation published in the community listing any rehabilitated property held by the agency in excess of such one-year period, stating the reasons such property remains unsold and indicating plans for its disposition.

(Added by Stats. 1963, Ch. 1812.)



33444

In undertaking rehabilitation of structures pursuant to this part, every redevelopment agency shall, on or before February 15th of each year, commencing with February 15, 1963, render a report to the Legislature setting forth in detail the activities of the agency involving rehabilitation, including, but not limited to, each of the following:

(a)  Expenditure of public funds.

(b)  Number and kinds of units rehabilitated.

(c)  Disposition of rehabilitated units.

(Added by Stats. 1963, Ch. 1812.)



33444.5

An agency may establish a program under which it loans funds to owners or tenants for the purpose of rehabilitating commercial buildings or structures within the project area.

(Added by Stats. 1993, Ch. 942, Sec. 27. Effective January 1, 1994.)



33444.6

(a)  Within a project area and as part of an agreement that provides for the development or rehabilitation of property that will be used for industrial or manufacturing purposes, an agency may assist with the financing of facilities or capital equipment, including, but not necessarily limited to, pollution control devices.

(b)  Prior to entering into an agreement for a development that will be assisted pursuant to this section, the agency shall find, after a public hearing, that the assistance is necessary for the economic feasibility of the development and that the assistance cannot be obtained on economically feasible terms in the private market.

(Added by Stats. 1993, Ch. 942, Sec. 28. Effective January 1, 1994.)



33445

(a) Notwithstanding Section 33440, an agency may, with the consent of the legislative body, pay all or a part of the value of the land for and the cost of the installation and construction of any building, facility, structure, or other improvement that is publicly owned and is located inside or contiguous to the project area, if the legislative body determines all of the following:

(1) That the acquisition of land or the installation or construction of the buildings, facilities, structures, or other improvements that are publicly owned are of benefit to the project area by helping to eliminate blight within the project area or providing housing for low- or moderate-income persons.

(2) That no other reasonable means of financing the acquisition of the land or installation or construction of the buildings, facilities, structures, or other improvements that are publicly owned, are available to the community.

(3) That the payment of funds for the acquisition of land or the cost of buildings, facilities, structures, or other improvements that are publicly owned is consistent with the implementation plan adopted pursuant to Section 33490.

(b) (1) The determinations made by the agency and the local legislative body pursuant to subdivision (a) shall be final and conclusive.

(2) For redevelopment plans, and amendments to those plans that add territory to a project, adopted after October 1, 1976, acquisition of property and installation or construction of each facility shall be provided for in the redevelopment plan.

(3) A redevelopment agency shall not pay for the normal maintenance or operations of buildings, facilities, structures, or other improvements that are publicly owned. Normal maintenance or operations do not include the construction, expansion, addition to, or reconstruction of, buildings, facilities, structures, or other improvements that are publicly owned otherwise undertaken pursuant to this section.

(c) (1) When the value of the land or the cost of the installation and construction of the building, facility, structure, or other improvement that is publicly owned, or both, has been, or will be, paid or provided for initially by the community or other public corporation, the agency may enter into a contract with the community or other public corporation under which it agrees to reimburse the community or other public corporation for all or part of the value of the land or all or part of the cost of the building, facility, structure, or other improvement that is publicly owned, or both, by periodic payments over a period of years.

(2) The obligation of the agency under the contract shall constitute an indebtedness of the agency for the purpose of carrying out the redevelopment project for the project area, and the indebtedness may be made payable out of taxes levied in the project area and allocated to the agency under subdivision (b) of Section 33670 or out of any other available funds.

(d) In a case where the land has been or will be acquired by, or the cost of the installation and construction of the building, facility, structure, or other improvement that is publicly owned has been paid by, a parking authority, joint powers entity, or other public corporation to provide a building, facility, structure, or other improvement that has been or will be leased to the community, the contract may be made with, and the reimbursement may be made payable to, the community.

(e) (1) Notwithstanding any other authority granted in this section, an agency shall not pay for, either directly or indirectly, with tax increment funds the construction, including land acquisition, related site clearance, and design costs, or rehabilitation of a building that is, or that will be used as, a city hall or county administration building.

(2) This subdivision shall not preclude an agency from making payments to construct, rehabilitate, or replace a city hall if an agency does any of the following:

(A) Allocates tax increment funds for this purpose during the 1988–89 fiscal year and each fiscal year thereafter in order to comply with federal and state seismic safety and accessibility standards.

(B) Uses tax increment funds for the purpose of rehabilitating or replacing a city hall that was seriously damaged during an earthquake that was declared by the President of the United States to be a natural disaster.

(C) Uses the proceeds of bonds, notes, certificates of participation, or other indebtedness that was issued prior to January 1, 1994, for the purpose of constructing or rehabilitating a city hall, as evidenced by documents approved at the time of the issuance of the indebtedness.

(f) As used in this section, “contiguous” means that the parcel on which the building, facility, structure, or other improvement that is publicly owned is located shares a boundary with the project area or is separated from the project area only by a public street or highway, flood control channel, waterway, railroad right-of-way, or similar feature.

(g) Notwithstanding Section 33445.1, an agency may pay for all or part of the value of the land for and the cost of the installation and construction of any building, facility, structure, or other improvement that is publicly owned and is partially located in the project area, but extends beyond the project area’s boundaries, if the legislative body makes the determinations required by subdivision (a).

(Amended by Stats. 2009, Ch. 555, Sec. 1. Effective January 1, 2010. See provisions for inoperation in subd. (a) of Section 34189.)



33445.1

(a) Notwithstanding Section 33440, an agency may, with the consent of the legislative body, pay all or a part of the value of the land for and the cost of the installation and construction of any building, facility, structure, or other improvement that is publicly owned and is located outside and not contiguous to the project area, but is located within the community, if the legislative body finds, based on substantial evidence in the record, all of the following:

(1) The acquisition of the land or the installation or construction of the buildings, facilities, structures, or other improvements that are publicly owned are of primary benefit to the project area.

(2) The acquisition of the land or the installation or construction of the buildings, facilities, structures, or other improvements that are publicly owned benefits the project area by helping to eliminate blight within the project area, or will directly assist in the provision of housing for low- or moderate-income persons.

(3) No other reasonable means of financing the acquisition of the land or the installation or construction of the buildings, facilities, structures, or other improvements that are publicly owned, are available to the community, including, but not limited to, general obligation bonds, revenue bonds, special assessment bonds, or bonds issued pursuant to the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code). In determining whether other means of financing are feasible, the legislative body may take into account any relevant factors, including, but not limited to:

(A) Legal factors, such as the eligibility of the improvements for funding under the governing statutes.

(B) Economic factors, such as prevailing interest rates and market conditions.

(C) Political factors, such as the priority of commitments of other public funding sources, the ability or willingness of property owners or taxpayers to bear the cost of any special assessments, taxes, or other charges, and the likelihood of obtaining voter approval, if required.

(4) The payment of funds for the acquisition of land or the cost of buildings, facilities, structures, or other improvements that are publicly owned is consistent with the implementation plan adopted pursuant to Section 33490.

(5) The acquisition of land and the installation of each building, facility, structure, or improvement that is publicly owned is provided for in the redevelopment plan.

(b) An agency shall not pay for the normal maintenance or operations of buildings, facilities, structures, or other improvements that are publicly owned. Normal maintenance or operations do not include the construction, expansion, addition to, or reconstruction of, buildings, facilities, structures, or other improvements that are publicly owned otherwise undertaken pursuant to this section.

(c) An action to challenge the findings required by this section shall be filed and served within 60 days after the date of the resolution containing the findings.

(d) The provisions of this section shall not apply and the provisions of Section 33445 shall apply if the financing, construction, or installation of the land, buildings, facilities, structures, or other improvements is an obligation of the agency under a contract existing on December 31, 2009, specifically described in the implementation plan prepared by the agency as of July 1, 2009, pursuant to Section 33490, or specifically provided for in the redevelopment plan as of December 31, 2009.

(Amended by Stats. 2010, Ch. 699, Sec. 26.5. Effective January 1, 2011.)



33445.3

Notwithstanding any other provision of law, the California City Redevelopment Agency shall not directly support the activities of, or pay for any part of the land or any building, facility, structure, or other improvements that specifically benefit, the California City Museum and Restoration Facility.

(Added by Stats. 1994, Ch. 299, Sec. 1. Effective January 1, 1995.)



33445.5

(a)  If the governing board of a school district finds that conditions of overcrowding, as defined by subdivision (a) of Section 65973 of the Government Code, exist in one or more attendance areas within the district that serve pupils who reside in housing, located within or adjacent to a project area, and that the conditions of overcrowding result from actions taken by the redevelopment agency in implementing the redevelopment plan, the governing board may transmit a written copy of those findings, together with supporting information, materials, and documents, to the redevelopment agency. The redevelopment agency shall conduct a public hearing within 45 days after receiving the findings to receive public testimony identifying the effects of the redevelopment plan on the impacted attendance area or areas and suggesting revisions to the plan as adopted or amended by the legislative body that would alleviate or eliminate the overcrowding in the attendance area or areas caused by the implementation of the redevelopment plan. The redevelopment agency shall send written notice of the public hearing to, and at the hearing receive public testimony from, any affected taxing entity. After receiving that testimony at the hearing, the agency shall consider amendments of the plan necessary to alleviate or eliminate that overcrowding and may recommend those amendments for adoption by the legislative body.

(b)  Section 33353 does not apply to an amendment of the plan proposed pursuant to subdivision (a) when both of the following occur:

(1)  The amendment proposes only to add significant additional capital improvement projects to alleviate or eliminate the overcrowding in the attendance area or areas caused by the implementation of the plan.

(2)  The amendment will delete capital improvement projects that are equivalent in financial impact on any affected taxing entity or otherwise modify the plan in a way that the agency finds there will be no additional financial impact or any affected taxing entity as a result of the amendment.

(c)  Any funds received by a school district from a redevelopment agency to alleviate or eliminate the overcrowding in the attendance area or areas caused by implementation of a redevelopment plan as the result of a public hearing conducted pursuant to subdivision (a) shall be used only for capital expenditures.

(d)  The governing body of a school district shall not make the findings permitted by subdivision (a) with respect to any project area more than once.

(e)  This section applies only to redevelopment plans adopted prior to January 1, 1984.

(Added by Stats. 1986, Ch. 886, Sec. 32.)



33445.6

(a)  If the governing board of a fire protection district finds that it is suffering a financial burden or detriment as a result of actions taken by the redevelopment agency in implementing the redevelopment plan, the district board may transmit a written copy of those findings, together with supporting information, materials, and documents, to the redevelopment agency. The redevelopment agency shall conduct a public hearing within 45 days after receiving the findings to receive public testimony identifying the effects of the redevelopment plan on the fire protection district and suggesting revisions to the redevelopment plan as adopted or amended by the legislative body that would alleviate or eliminate the financial burden or detriment in the area or areas caused by the implementation of the redevelopment plan. The redevelopment agency shall send written notice of the public hearing to, and at the hearing receive public testimony from, any affected taxing entity. After receiving that testimony at the hearing, the agency shall consider amendments of the plan necessary to alleviate or eliminate the financial burden or detriment in the area or areas caused by the implementation of the redevelopment plan. The agency may recommend those amendments for adoption by the legislative body.

(b)  Section 33353 does not apply to an amendment of the plan proposed pursuant to subdivision (a) when both of the following occur:

(1)  The amendment proposes only to add significant additional capital improvement projects to alleviate or eliminate the financial burden or detriment caused by the implementation of the plan.

(2)  The amendment will delete capital improvement projects or otherwise modify the plan in a way that the agency finds will result in no additional financial impact on any affected taxing entity.

(c)  Any funds received by a fire protection district from a redevelopment agency to alleviate or eliminate the financial burden or detriment caused by implementation of a redevelopment plan as a result of a public hearing conducted pursuant to subdivision (a) may be used for any lawful purpose of the district.

(d)  The district board of a fire protection district shall not make the findings permitted by subdivision (a) with respect to any project area more than once.

(e)  The agency may recover its actual costs of complying with the procedural requirements of this section from the fire protection district.

(f)  This section applies only to redevelopment plans adopted prior to January 1, 1977.

(Added by Stats. 1987, Ch. 622, Sec. 1.)



33446

The governing board of any school district may enter into an agreement with an agency under which the agency shall construct, or cause to be constructed, a building or buildings to be used by the district upon a designated site within a project area and, pursuant to the agreement, the district may lease the buildings and site. The agreement shall provide that the title to the building or buildings and site shall vest in the district at the expiration of the lease, and may provide the means or method by which the title to the building or buildings and the site shall vest in the district prior to the expiration of the lease, and shall contain other terms and conditions that the governing board of the district deems to be in the best interest of the district. The agreements and leases may be entered into by the governing board of any school district without regard to bidding, election, or any other requirement of Article 2 (commencing with Section 17400) of Chapter 4 of Part 10.5 of the Education Code.

(Amended by Stats. 2006, Ch. 538, Sec. 392. Effective January 1, 2007.)



33447

In addition to any other authority contained in this division and subject to the requirements of this section, taxes levied in a project area and allocated to the agency as provided in subdivision (b) of Section 33670 may be used as provided thereby anywhere within the territorial jurisdiction of the agency to finance the construction or acquisition of public improvements meeting the following criteria, as determined by resolution of the agency:

(a)  The public improvements will enhance the environment of a residential neighborhood containing housing for persons and families of low or moderate income, as defined in Section 50093, including very low income households, as defined in Section 50105.

(b)  The public improvements will be of benefit to the project area. That determination shall be final and conclusive as to the issue of benefit to the project area.

(c)  Public improvements eligible for financing under this section shall be limited to the following:

(1)  Street improvements.

(2)  Water, sewer, and storm drainage facilities.

(3)  Neighborhood parks and related recreational facilities.

This section shall be applicable to redevelopment projects within the City of Paramount for which the redevelopment plan authorizes tax-increment financing pursuant to Section 33670, whether the redevelopment plan is adopted prior or subsequent to January 1, 1978. Financing of public improvements pursuant to this section shall be authorized by the redevelopment plan or by resolution of the agency. Any ordinance or resolution implementing this section shall specify the public improvements to be financed thereunder.

As a condition to financing public improvements as provided in this section on or after January 1, 1983, the redevelopment agency of the City of Paramount shall establish a Low and Moderate Income Housing Fund, and, with respect to any project made subject to this section, shall deposit in that fund not less than 20 percent of that portion of revenues allocated and paid to the agency pursuant to subdivision (b) of Section 33670 on and after January 1, 1983, which is not required to pay the principal of, or interest on, bonds or other indebtedness of the agency issued or incurred prior to that date. Moneys deposited in the Low and Moderate Income Housing Fund pursuant to this section shall be used pursuant to Article 4 (commencing with Section 33330).

The Legislature finds and declares that effective redevelopment within the City of Paramount requires the existence of adequate public services and facilities for persons residing in the surrounding community, including persons employed by industry which is located in a redevelopment project, and that public improvements of the types specified in this section are particularly needed in the low- and moderate-income neighborhoods of the City of Paramount in order to encourage stability and prevent decline which could have serious negative impact on redevelopment, as well as necessitate additional redevelopment. Because of the unusually compelling need in the City of Paramount and because of the impracticability of financing all required improvements by other means, it is the intent of the Legislature in enacting this section to augment the powers of the redevelopment agency of the City of Paramount to permit the use of tax-increment revenues in the manner and for the purposes prescribed by this section.

(Amended by Stats. 1990, Ch. 909, Sec. 1.)



33448

In a county with a population of 4,000,000 persons or more, or in a city of 500,000 persons or more, an agency may, with the consent of the legislative body, acquire, construct, and finance by the issuance of bonds or otherwise a public improvement whether within or without a project area consisting of a transportation collection and distribution system and peripheral parking structures and facilities, including sites therefor, to serve the project area and surrounding areas, upon a determination by resolution of the agency and the legislative body that such public improvement is of benefit to the project area. Such determination by the agency and the legislative body shall be final and conclusive as to the issue of benefit to the project area.

The agency shall, in order to exercise the powers granted by this section, enter into an agreement with the rapid transit district which includes the county or city, or a portion thereof, in which agreement the rapid transit district shall be given all of the following responsibilities:

(a)  To participate with the other parties to the agreement to design, determine the location and extent of the necessary rights-of-way for, and construct the transportation, collection, and distribution systems and related peripheral parking structures and facilities.

(b)  To operate and maintain such transportation, collection, and distribution systems and related peripheral parking structures and facilities in accordance with the rapid transit district’s outstanding agreements and the agreement required by this paragraph.

(Amended by Stats. 1974, Ch. 1371.)



33449

Notwithstanding Section 33440, or any other provision of law, an agency may, inside or outside any project area, acquire land, donate land, improve sites, or construct or rehabilitate structures in order to provide housing for persons and families of low or moderate income, as defined in Section 50093, and very low income households, as defined in Section 50105, and may provide subsidies to, or for the benefit of, such persons and families or households to assist them in obtaining housing within the community.

Except as otherwise authorized by law, nothing in this section shall empower an agency to operate a rental housing development beyond such period as is reasonably necessary to sell or lease the housing development.

This section shall apply to all redevelopment project areas for which a redevelopment plan has been adopted, whether the redevelopment plan is adopted before or after January 1, 1976.

(Amended by Stats. 2010, Ch. 610, Sec. 5. Effective January 1, 2011.)






ARTICLE 12 - Amendment of Redevelopment Plans

33450

If at any time after the adoption of a redevelopment plan for a project area by the legislative body, it becomes necessary or desirable to amend or modify such plan, the legislative body may by ordinance amend such plan upon the recommendation of the agency. The agency recommendation to amend or modify a redevelopment plan may include a change in the boundaries of the project area to add land to or exclude land from the project area. Except as otherwise provided in Section 33378, the ordinance shall be subject to referendum as prescribed by law for the ordinances of the legislative body.

(Amended by Stats. 1977, Ch. 797.)



33451

Before recommending amendment of the plan the agency shall hold a public hearing on the proposed amendment.

(Added by Stats. 1963, Ch. 1812.)



33451.5

(a) This section shall apply only to proposed plan amendments that would do any of the following:

(1) Change the limitation on the number of dollars of taxes which may be divided and allocated to the redevelopment agency.

(2) Change the limit on the amount of bonded indebtedness that can be outstanding at one time.

(3) Change the time limit on the establishing of loans, advances, and indebtedness to be paid with the proceeds of property taxes received pursuant to Section 33670.

(4) Change the time limit on the effectiveness of the redevelopment plan.

(5) Change the boundaries of the project area.

(6) Merge existing project areas.

(b) No later than 45 days prior to the public hearing on a proposed plan amendment by an agency or the joint public hearing of the agency and the legislative body, the agency shall notify the Department of Finance and the Department of Housing and Community Development by first-class mail of the public hearing, the date of the public hearing, and the proposed amendment. This notice shall be accompanied by the report required to be prepared pursuant to subdivision (c).

(c) No later than 45 days prior to the public hearing on a proposed plan amendment by the agency or the joint public hearing by the agency and the legislative body, the agency shall prepare a report that contains all of the following:

(1) A map of the project area that identifies the portion, if any, of the project area that is no longer blighted, the portion of the project area that is blighted, and the portion of the project area that contains necessary and essential parcels for the elimination of the remaining blight.

(2) A description of the remaining blight.

(3) A description of the projects or programs proposed to eliminate any remaining blight.

(4) A description of how these projects or programs will improve the conditions of blight.

(5) The reasons why the projects or programs cannot be completed without the plan amendment.

(6) The proposed method of financing these programs or projects. This description shall include the amount of tax increment revenues that is projected to be generated as a result of the proposed plan amendment, including amounts projected to be deposited into the Low and Moderate Income Housing Fund and amounts to be paid to the affecting taxing entities. This description shall also include sources and amounts of moneys other than tax increment revenues that are available to finance these projects or programs. This description shall also include the reasons that the remaining blight cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without the use of the tax increment revenues available to the agency because of the proposed amendment.

(7) An amendment to the agency’s implementation plan that includes, but is not limited to, the agency’s housing responsibilities pursuant to Section 33490. However, the agency shall not be required to hold a separate public hearing on the implementation plan pursuant to subdivision (d) of Section 33490 in addition to the public hearing on the amendment to the redevelopment plan.

(8) A new neighborhood impact report if required by subdivision (m) of Section 33352.

(d) Upon receiving the report, the Department of Finance shall prepare an estimate of how the proposed plan amendment will affect the General Fund. The Department of Finance shall determine whether the amendment will affect the need for school facilities.

(e) Within 21 days of the receipt of the report, the Department of Finance or the Department of Housing and Community Development may send any comments regarding the proposed plan amendment in writing to the agency and the legislative body. The agency and the legislative body shall consider these comments, if any, at the public hearing on the proposed plan amendment. If these comments are not available within the prescribed time limit, the agency and the legislative body may proceed without them.

(f) The Department of Finance or the Department of Housing and Community Development may also send their comments regarding the proposed plan amendment to the Attorney General for further action pursuant to Chapter 5 (commencing with Section 33501).

(Added by Stats. 2006, Ch. 595, Sec. 12. Effective January 1, 2007.)



33452

(a)  Notice of the hearing shall be published pursuant to Section 6063 of the Government Code prior to the date of hearing in a newspaper of general circulation, printed and published in the community, or, if there is none, in a newspaper selected by the agency. The notice of hearing shall include a legal description of the boundaries of the project area by reference to the description recorded with the county recorder pursuant to Section 33373 and of the boundaries of the land proposed to be added to the project area, if any, and a general statement of the purpose of the amendment.

(b)  Copies of the notices published pursuant to this section shall be mailed by first-class mail, to the last known assessee of each parcel of land not owned by the agency within the boundaries referred to in subdivision (a), at his or her last known address as shown on the last equalized assessment roll of the county; or where a city assesses, levies, and collects its own taxes, as shown on the last equalized assessment roll of the city; or to the owner of each parcel of land within these boundaries as the ownership is shown on the records of the county recorder 30 days prior to the date the notice is published, and to persons, firms, or corporations which have acquired property within these boundaries from the agency, at his or her last known address as shown by the records of the agency.

(c)  (1)  Copies of the notice published pursuant to this section shall be mailed, by first-class mail, to all residents and businesses within the project area designated in the redevelopment plan as proposed to be amended at least 30 days prior to the hearing.

(2)  The mailed notice requirement of this subdivision shall only apply when mailing addresses to all individuals and businesses, or to all occupants, are obtained by the agency at a reasonable cost. The notice may be addresses to “occupant.” If the agency acted in good faith to comply with the notice requirements of this subdivision, the failure of the agency to provide the required notice to residents or businesses unknown to the agency or whose addresses cannot be obtained at a reasonable cost, shall not, in and of itself, invalidate an amendment to a redevelopment plan.

(d)  Copies of the notices published pursuant to this section shall also be mailed to the governing body of each of the taxing agencies that levies taxes upon any property in the project area designated in the redevelopment plan as proposed to be amended. Notices sent pursuant to this subdivision shall be mailed by certified mail with return receipt requested.

(Amended by Stats. 1994, Ch. 936, Sec. 16. Effective September 28, 1994.)



33453

If after the public hearings the agency recommends substantial changes in the plan which affect the general plan adopted by the planning commission or the legislative body, such changes shall be submitted to the planning commission for its report and recommendation to the legislative body within 30 days after such submission. If the planning commission does not report upon the changes within 30 days after its submission by the agency, the planning commission shall be deemed to have waived its report and recommendations concerning such changes.

(Amended by Stats. 1973, Ch. 588.)



33454

After receiving the recommendation of the agency concerning such changes in the plan, and not sooner than 30 days after the submission of changes to the planning commission, the legislative body shall hold a public hearing on the proposed amendment, notice of which hearing shall be published in a newspaper in the manner and at the times designated above for notice of hearing by the agency.

(Added by Stats. 1963, Ch. 1812.)



33455

After receiving the recommendation of the agency concerning such changes in the plan, the legislative body upon further recommendation by the agency, without additional agency public hearing, may make further changes, including changes in area or boundaries to exclude land from the project area, for consideration at the public hearing. If such changes are substantial changes in the plan which affect the master or community plan adopted by the planning commission or the legislative body, such changes shall be submitted to the planning commission for its report and recommendation to the legislative body within 30 days after such submission. If the planning commission does not report upon the changes within 30 days after its submission by the legislative body, the planning commission shall be deemed to have waived its report and recommendation concerning the changes. If after the public hearing the legislative body determines that the amendments in the plan, proposed by the agency, or the further recommended changes by the agency are necessary or desirable, the legislative body shall adopt an ordinance amending the ordinance adopting the plans thus amended. The legislative body shall consider any proposed changes at a public hearing reopened for that limited purpose.

(Amended by Stats. 1967, Ch. 1242.)



33456

(a) Not later than 60 days after the adoption of an amendment to a redevelopment plan pursuant to this article there shall be recorded with the county recorder of the county in which the project area is located a statement that the redevelopment plan has been amended. If the amendment adds territory to the redevelopment project area, the statement shall contain a description of the added territory, a prominent heading in boldface type noting that the property that is the subject of the statement is located within a redevelopment project, a general description of the provisions of the amended redevelopment plan, if any, that authorize the use of the power of eminent domain by the agency within the added territory, and a general description of any limitations on the use of the power of eminent domain within the added territory, including, without limitation, the time limit required by Section 33333.2. If the amendment changes any limitation on the use of eminent domain contained in the redevelopment plan, the statement shall contain a description of the land within the project area and a general description of the change.

(b) An agency shall not commence an action in eminent domain to acquire property located within territory added to a project area by an amendment to a redevelopment plan until the statement required by this section is recorded with the county recorder of the county in which the project area is located.

(c) Additional recordation of documents may be effected pursuant to Section 27295 of the Government Code.

(Repealed and added by Stats. 2006, Ch. 603, Sec. 3. Effective January 1, 2007.)



33457

After the amendment of a redevelopment plan to add the provision permitted by Section 33670, or to increase or reduce the size of the project area, the clerk of the community shall transmit a copy of the ordinance amending the plan, a description of the annexed or detached land within the project area and a map or plat indicating the amendments to the redevelopment plan, to the following parties:

(1)  The auditor and assessor of the county in which the project is located;

(2)  The officer or officers performing the functions of the auditor or assessor for any taxing agencies which, in levying or collecting taxes, do not use the county assessment roll or do not collect taxes through the county;

(3)  The governing body of each of the taxing agencies which levies taxes upon any property in the project area; and

(4)  The State Board of Equalization.

Such documents shall be transmitted within 30 days following the adoption of the amended redevelopment plan. The legal effect of such transmittal shall be as set forth in Section 33674.

(Amended by Stats. 1978, Ch. 1112.)



33457.1

To the extent warranted by a proposed amendment to a redevelopment plan, (1) the ordinance adopting an amendment to a redevelopment plan shall contain the findings required by Section 33367 and (2) the reports and information required by Section 33352 shall be prepared and made available to the public prior to the hearing on such amendment.

(Added by Stats. 1977, Ch. 797.)



33458

As an alternative to the separate public hearing required by Sections 33451 and 33454, the agency and the legislative body, with the consent of both, may hold a joint public hearing on the proposed amendment. The presiding officer of the legislative body shall preside over such joint public hearing. Prior to such joint public hearing, the agency shall submit the proposed changes to the planning commission as provided in Section 33453. Notice of the joint public hearing shall conform to all requirements of Section 33452. The joint public hearing shall thereafter proceed by the same requirements as are provided in Sections 33450 and 33454 to 33455, inclusive.

When a joint public hearing is held where the legislative body is also the agency, the legislative body may adopt the amended plan with no actions necessary by the agency, even as to the recommendations required of the agency by Sections 33454 and 33455.

(Added by Stats. 1967, Ch. 1242.)






ARTICLE 12.5 - Hazardous Substance Release Cleanup

33459

For purposes of this article, the following terms shall have the following meanings:

(a) “Department” means the Department of Toxic Substances Control.

(b) “Director” means the Director of Toxic Substances Control.

(c) “Hazardous substance” means any hazardous substance as defined in subdivision (h) of Section 25281, and any reference to hazardous substance in the definitions referenced in this section shall be deemed to refer to hazardous substance, as defined in this subdivision.

(d) “Local agency” means a single local agency that is one of the following:

(1) A local agency authorized pursuant to Section 25283 to implement Chapter 6.7 (commencing with Section 25280) of, and Chapter 6.75 (commencing with Section 25299.10) of, Division 20.

(2) A local officer who is authorized pursuant to Section 101087 to supervise a remedial action.

(3) An infrastructure and revitalization financing district created pursuant to Chapter 2.6 (commencing with Section 53369) or Chapter 2.10 (commencing with Section 53399) of Part 1 of Division 2 of Title 5 of the Government Code.

(e) “Qualified independent contractor” means an independent contractor who is any of the following:

(1) An engineering geologist who is certified pursuant to Section 7842 of the Business and Professions Code.

(2) A geologist who is registered pursuant to Section 7850 of the Business and Professions Code.

(3) A civil engineer who is registered pursuant to Section 6762 of the Business and Professions Code.

(f) “Release” means any release, as defined in Section 25320.

(g) “Remedy” or “remove” means any action to assess, evaluate, investigate, monitor, remove, correct, clean up, or abate a release of a hazardous substance or to develop plans for those actions. “Remedy” includes any action set forth in Section 25322 and “remove” includes any action set forth in Section 25323.

(h) “Responsible party” means any person described in subdivision (a) of Section 25323.5 of this code or subdivision (a) of Section 13304 of the Water Code.

(Amended by Stats. 2014, Ch. 775, Sec. 2. Effective January 1, 2015.)



33459.01

This article shall be known, and may be cited as, the “Polanco Redevelopment Act.”

(Added by Stats. 1998, Ch. 438, Sec. 1.5. Effective January 1, 1999.)



33459.1

(a)  (1)  An agency may take any actions that the agency determines are necessary and that are consistent with other state and federal laws to remedy or remove a release of hazardous substances on, under, or from property within a project area, whether the agency owns that property or not, subject to the conditions specified in subdivision (b). Unless an administering agency has been designated under Section 25262, the agency shall request cleanup guidelines from the department or the California regional water quality control board before taking action to remedy or remove a release. The department or the California regional water quality control board shall respond to the agency’s request to provide cleanup guidelines within a reasonable period of time. The agency shall thereafter submit for approval a cleanup or remedial action plan to the department or the California regional water quality control board before taking action to remedy or remove a release. The department or the California regional water quality control board shall respond to the agency’s request for approval of a cleanup or remedial action plan within a reasonable period of time.

(2)  The agency shall provide the department and local health and building departments, the California regional water quality control board, with notification of any cleanup activity pursuant to this section at least 30 days before the commencement of the activity. If an action taken by an agency or a responsible party to remedy or remove a release of a hazardous substance does not meet, or is not consistent with, a remedial action plan or cleanup plan approved by the department or the California regional water quality control board, the department or the California regional water quality control board that approved the cleanup or remedial action plan may require the agency to take, or cause the taking of, additional action to remedy or remove the release, as provided by applicable law. If an administering agency for the site has been designated under Section 25262, any requirement for additional action may be imposed only as provided in Sections 25263 and 25265. If methane or landfill gas is present, the agency shall obtain written approval from the California Integrated Waste Management Board prior to taking that action.

(b)  Except as provided in subdivision (c), an agency may take the actions specified in subdivision (a) only under one of the following conditions:

(1)  There is no responsible party for the release identified by the agency.

(2)  A party determined by the agency to be a responsible party for the release has been notified by the agency or has received adequate notice from the department, a California regional water quality control board, the Environmental Protection Agency, or other governmental agency with relevant authority and has been given 60 days to respond and to propose a remedial action plan and schedule, and the responsible party has not agreed within an additional 60 days to implement a plan and schedule to remedy or remove the release that is acceptable to the agency and that has been found by the agency to be consistent, to the maximum extent possible, with the priorities, guidelines, criteria, and regulations contained in the National Contingency Plan and published pursuant to Section 9605 of Title 42 of the United States Code for similar releases, situations, or events.

(3)  The party determined by the agency to be the responsible party for the hazardous substance release entered into an agreement with the agency to prepare a remedial action plan for approval by the department, the California regional water quality control board, or the appropriate local agency and to implement the remedial action plan in accordance with an agreed schedule, but failed to prepare the remedial action plan, failed to implement the remedial action plan in accordance with the agreed schedule, or otherwise failed to carry out the remedial action in an appropriate and timely manner. Any action taken by the agency pursuant to this paragraph shall be consistent with any agreement between the agency and the responsible party and with the requirements of the state or local agency that approved or will approve the remedial action plan and is overseeing or will oversee the preparation and implementation of the remedial action plan.

(c)  Subdivision (b) does not apply to either of the following agencies:

(1)  An agency taking actions to investigate or conduct feasibility studies concerning a release.

(2)  An agency taking the actions specified in subdivision (a) if the agency determines that conditions require immediate action.

(d)  An agency may designate a local agency in lieu of the department or the California regional water quality control board to review and approve a cleanup or remedial action plan and to oversee the remediation or removal of hazardous substances from a specific hazardous substance release site in accordance with the following conditions:

(1)  The local agency may be so designated if it is designated as the administering agency under Section 25262. In that event, the local agency, as the administering agency, shall conduct the oversight of the remedial action in accordance with Chapter 6.65 (commencing with Section 25260) and all provisions of that chapter shall apply to the remedial action.

(2)  The local agency may be so designated if cleanup guidelines were requested from a California regional water quality control board, and the site is an underground storage tank site subject to Chapter 6.7 (commencing with Section 25280) of Division 20, the local agency has been certified as a certified unified program agency pursuant to Section 25404.1, the State Water Resources Control Board has entered into an agreement with the local agency for oversight of those sites pursuant to Section 25297.1, the local agency determines that the site is within the guidelines and protocols established in, and pursuant to, that agreement, and the local agency consents to the designation.

(3)  A local agency may not consent to the designation by an agency unless the local agency determines that it has adequate staff resources and the requisite technical expertise and capabilities available to adequately supervise the remedial action.

(4)  (A)  Where a local agency has been designated pursuant to paragraph (2), the department or a California regional water quality control board may require that a local agency withdraw from the designation, after providing the agency with adequate notice, if both of the following conditions are met:

(i)  The department or a California regional water quality control board determines that an agency’s designation of a local agency was not consistent with paragraph (2), or makes one of the findings specified in subdivision (d) of Section 101480.

(ii)  The department or a California regional water quality control board determines that it has adequate staff resources and capabilities available to adequately supervise the remedial action, and assumes that responsibility.

(B)  Nothing in this paragraph prevents a California regional water quality control board from taking any action pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(5)  Where a local agency has been designated pursuant to paragraph (2), the local agency may, after providing the agency with adequate notice, withdraw from its designation after making one of the findings specified in subdivision (d) of Section 101480.

(e)  To facilitate redevelopment planning, the agency may require the owner or operator of any site within a project area to provide the agency with all existing environmental information pertaining to the site, including the results of any Phase I or subsequent environmental assessment, as defined in Section 25200.14, any assessment conducted pursuant to an order from, or agreement with, any federal, state or local agency, and any other environmental assessment information, except that which is determined to be privileged. The person requested to furnish the information shall be required only to furnish that information as may be within their possession or control, including actual knowledge of information within the possession or control of any other party. If environmental assessment information is not available, the agency may require the owner of the property to conduct an assessment in accordance with standard real estate practices for conducting phase I or phase II environmental assessments.

(Amended by Stats. 2002, Ch. 1004, Sec. 1. Effective January 1, 2003.)



33459.3

(a)  Notwithstanding any other provision of law, except as provided in Section 33459.7, an agency that undertakes and completes an action, or causes another person to undertake and complete an action pursuant to Section 33459.1, as specified in subdivision (c), to remedy or remove a hazardous substance release on, under, or from property within a redevelopment project, in accordance with a cleanup or remedial action plan prepared by a qualified independent contractor and approved by the department or a California regional water quality control board or the local agency, as appropriate, pursuant to subdivision (b), is not liable, with respect to that release only, under Division 7 (commencing with Section 13000) of the Water Code or Chapter 6.5 (commencing with Section 25100), Chapter 6.7 (commencing with Section 25280), Chapter 6.75 (commencing with Section 25299.10), or Chapter 6.8 (commencing with Section 25300), of Division 20 of this code, or any other state or local law providing liability for remedial or removal actions for releases of hazardous substances. If the remedial action was also performed pursuant to Chapter 6.65 (commencing with Section 25260) of Division 20, and a certificate of completion is issued pursuant to subdivision (b) of Section 25264, the immunity from agency action provided by the certificate of completion, as specified in subdivision (c) of Section 25264, shall apply to the agency, in addition to the immunity conferred by this section. In the case of a remedial action performed pursuant to Chapter 6.65 (commencing with Section 25260) of Division 20, and for which the administering agency is a local agency, the limitations on the certificate of completion set forth in paragraphs (1) to (6), inclusive, of subdivision (c) of Section 25264 are limits on any immunity provided for by this section and subdivision (c) of Section 25264.

(b)  Upon approval of any cleanup or remedial action plan, pursuant to applicable statutes and regulations, the director or the California regional water quality control board or the local agency, as appropriate, shall acknowledge, in writing, within 60 days of the date of approval, that upon proper completion of the remedial or removal action in accordance with the plan, the immunity provided by this section shall apply to the agency.

(c)  Notwithstanding any provision of law or policy providing for certification by a person conducting a remedial or removal action that the action has been properly completed, a determination that a remedial or removal action has been properly completed pursuant to this section shall be made only upon the affirmative approval of the director or the California regional water quality control board or the local agency, as appropriate. The department, California regional water quality control board, or local agency, as appropriate, shall, within 60 days of the date it finds that a remedial action has been completed, notify the agency in writing that the immunity provided by this section is in effect.

(d)  The approval of a cleanup or remedial action plan under this section by a local agency shall also be subject to the concurrent approval of the department or a California regional water quality control board when the agency receiving the approval was formed by the same entity of which the local agency is a part.

(e)  Upon proper completion of a remedial or removal action, as specified in subdivision (c), the immunity from agency action provided by the certificate of completion provided pursuant to subdivision (c) of Section 25264 and the immunity provided by this section extends to all of the following, but only for the release or releases specifically identified in the approved cleanup or remedial action plan and not for any subsequent release or any release not specifically identified in the approved cleanup or remedial action plan:

(1)  Any employee or agent of the agency, including an instrumentality of the agency authorized to exercise some, or all, of the powers of an agency within, or for the benefit of, a redevelopment project and any employee or agent of the instrumentality.

(2)  Any person who enters into an agreement with an agency for the redevelopment of property, if the agreement requires the person to acquire property affected by a hazardous substance release or to remove or remedy a hazardous substance release with respect to that property.

(3)  Any person who acquires the property after a person has entered into an agreement with an agency for redevelopment of the property as described in paragraph (2).

(4)  Any person who provided financing to a person specified in paragraph (2) or (3).

(f)  Notwithstanding any other provision of law, the immunity provided by this section does not extend to any of the following:

(1)  Any person who was a responsible party for the release before entering into an agreement, acquiring property, or providing financing, as specified in subdivision (e).

(2)  Any person specified in subdivision (a) or (e) for any subsequent release of a hazardous substance or any release of a hazardous substance not specifically identified in the approved cleanup or remedial action plan.

(3)  Any contractor who prepares the cleanup or remedial action plan, or conducts the removal or remedial action.

(4)  Any person who obtains an approval, as specified in subdivision (b), or a determination, as specified in subdivision (c), by fraud, negligent or intentional nondisclosure, or misrepresentation, and any person who knows before the approval or determination is obtained or before the person enters into an agreement, acquires the property or provides financing, as specified in subdivision (e), that the approval or determination was obtained by these means.

(g)  The immunity provided by this section is in addition to any other immunity of an agency provided by law.

(h)  This section does not impair any cause of action by an agency or any other party against the person, firm, or entity responsible for the hazardous substance release which is the subject of the removal or remedial action taken by the agency or other person immune from liability pursuant to this section.

(i)  This section does not apply to, or limit, alter, or restrict, any action for personal injury, property damage, or wrongful death.

(j)  This section does not limit liability of a person described in paragraph (3) or (4) of subdivision (e) for damages under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.).

(k)  This section does not establish, limit, or affect the liability of an agency for any release of a hazardous substance that is not investigated or remediated pursuant to this section or Chapter 6.65 (commencing with Section 25260) of Division 20.

(l)  The immunity provided for by this section is only conferred if both of the following apply:

(1)  The action is in accordance with a cleanup or remedial action plan prepared by a qualified independent contractor and approved by the department or a California regional water quality control board or the local agency, as appropriate, pursuant to subdivision (b).

(2)  The remedial or removal action is undertaken and properly completed, as specified in subdivision (c).

(m)  The agency shall reimburse the department, the California regional water quality control board, and the local agency for costs incurred in reviewing or approving cleanup or remedial action plans pursuant to this section.

(Amended by Stats. 1998, Ch. 438, Sec. 4. Effective January 1, 1999.)



33459.4

(a)  Except as provided in Section 33459.7, if a redevelopment agency undertakes action to remedy or remove, or to require others to remedy or remove, including compelling a responsible party through a civil action, to remedy or remove a release of hazardous substance, any responsible party or parties shall be liable to the redevelopment agency for the costs incurred in the action. An agency may not recover the costs of goods and services that were not procured in accordance with applicable procurement procedures. The amount of the costs shall include the interest on the costs accrued from the date of expenditure and reasonable attorney’s fees and shall be recoverable in a civil action. Interest shall be calculated based on the average annual rate of return on an agency’s investment of surplus funds for the fiscal year in which costs were incurred.

(b)  The only defenses available to a responsible party shall be the defenses specified in subdivision (b) of Section 25323.5.

(c)  An agency may recover any costs incurred to develop and to implement a cleanup or remedial action plan approved pursuant to Sections 33459.1 and 33459.3, to the same extent the department is authorized to recover those costs. The scope and standard of liability for cost recovery pursuant to this section shall be the scope and standard of liability under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.) as that act would apply to the department; provided, however, that any reference to hazardous substance therein shall be deemed to refer to hazardous substance as defined in subdivision (c) of Section 33459.

(d)  An action for recovery of costs of a remedy or removal undertaken by a redevelopment agency under this section shall be commenced within three years after completion of the remedy or removal.

(e)  The action to recover costs provided by this section is in addition to, and is not to be construed as restricting, any other cause of action available to a redevelopment agency.

(f)  Except as provided in subdivision (m) of Section 33459.3, notwithstanding any other provision of state law or policy, an agency that undertakes and completes a remedial action, or otherwise causes a remedial action to be undertaken and completed pursuant to Sections 33459.1 and 33459.3, shall not be liable based on its ownership of property after a release occurred, for any costs that any responsible party for that release incurs to investigate or remediate the release or to compensate others for the effects of that release.

(Amended by Stats. 1998, Ch. 438, Sec. 5. Effective January 1, 1999.)



33459.5

Except as provided in Section 33459.3, nothing in this article shall limit the powers of the State Water Resources Control Board or a California regional water quality control board to enforce Division 7 (commencing with Section 13000) of the Water Code.

(Added by Stats. 1990, Ch. 1113, Sec. 2.)



33459.8

If an agency undertakes any action to remedy or remove a release of hazardous substances on, under, or from property within a project area, the agency shall amend its redevelopment plan and follow the same procedure, as specified, and the legislative body is subject to the same restrictions as provided for in Article 4 (commencing with Section 33330), for the adoption of a redevelopment plan, if the agency determines that as a result of the remedial or removal action, it will also be taking any of the following actions:

(a)  Proposing to add new territory to the project area.

(b)  Increasing either the limitation on the amount of funds to be allocated to the agency or the time limit on the establishing of loans, advances, and indebtedness established pursuant to subdivisions (1) and (2) of Section 33333.2.

(c)  Lengthening the period during which the redevelopment plan is effective.

(d)  Merging project areas.

(e)  Adding significant additional capital improvement projects.

(Added by Stats. 1990, Ch. 1113, Sec. 2.)






ARTICLE 14 - Merger of Redevelopment Project Areas in the City of San Bernardino

33470

For the purpose of allocating taxes pursuant to Section 33670 and subject to the provisions of this article, redevelopment project areas under the jurisdiction of the redevelopment agency of the City of San Bernardino, for which redevelopment plans have been adopted pursuant to Article 5 (commencing with Section 33360) of this chapter, may be merged, irrespective of contiguity, by the amendment of each affected redevelopment plan as provided in Article 12 (commencing with Section 33450) of this chapter. Upon merger, the provisions of subdivisions (a) and (c) of Section 33413 shall apply to the project areas merged pursuant to this article and the redevelopment agency shall use all reasonable efforts and all available subsidies to implement the provisions of subdivision (b) of Section 33413. Each constituent project area so merged, including, without limitation, those previously merged pursuant to this section, shall continue under its own redevelopment plan, but, except as otherwise provided in this article, taxes attributable to each project area merged pursuant to this section which are allocated to the redevelopment agency pursuant to Section 33670 shall be allocated, as provided in subdivision (b) of such section, to the entire merged project area for the purpose of paying the principal of and interest on loans, moneys advanced to, or indebtedness (whether funded, refunded, assumed, or otherwise) incurred by the redevelopment agency to finance or refinance, in whole or in part, such merged redevelopment project.

(Amended by Stats. 1979, Ch. 414.)



33471

If the redevelopment agency has, prior to merger of redevelopment project areas pursuant to Section 33470, incurred any indebtedness on account of a constituent project area so merged, taxes attributable to such area which are allocated to the agency pursuant to subdivision (b) of Section 33670 shall be first used to comply with the terms of any bond resolution or other agreement pledging such taxes from such constituent project area until a refunding has occurred which satisfies the terms of such resolution or agreement.

(Amended by Stats. 1979, Ch. 414.)



33471.5

After the refunding has occurred as provided in Section 33471, not less than 20 percent of all taxes which are allocated to the redevelopment agency pursuant to subdivision (b) of Section 33670 for redevelopment projects merged pursuant to this article shall be used by the agency for the purposes set forth in Section 33334.2, provided that such taxes shall first be used for the payment of principal, interest, and premium, if any, under the bond resolution or resolutions providing for the issuance of the refunding bonds and providing necessary reserves for such refunding bonds, but only to the extent that such refunding is necessary to refinance existing bonded obligations.

(Amended by Stats. 1983, Ch. 1227, Sec. 1. Effective September 30, 1983.)



33472

The redevelopment plan for a project area which is merged pursuant to Section 33470 shall be amended in the same manner as other redevelopment plans are amended. Notice of the public hearing shall be mailed to the last known assessee of each parcel of land not owned by the agency within the boundaries of the project area described in the redevelopment plan being amended. Notice of the public hearing need not be mailed to assessees of parcels of land within the boundaries of other project areas combined into a merged project area pursuant to Section 33470, except that notice of the public hearing shall be given to the project area committee for each project area which is part of the merged project area.

(Added by Stats. 1977, Ch. 557.)



33473

In the proceedings for the merger of a redevelopment project, pursuant to this article, the legislative body may provide for the extension of any termination date in the redevelopment plan for any particular project area to such date as will enable a refunding to be accomplished by the issuance of bonds for the merged project area which will extend debt service for the purpose of attempting to prevent default. The termination date may also be extended for the purpose of financing projects under Section 33334.2 or 33471.5 or for any other purposes permitted by law.

(Repealed and added by Stats. 1979, Ch. 414.)



33475

This article is, unless otherwise provided, applicable only to redevelopment projects of the redevelopment agency of the City of San Bernardino for which a final redevelopment plan was adopted by ordinance on or before January 1, 1978.

The Legislature finds and declares that conditions unique to the financing of redevelopment in the City of San Bernardino require the granting of authority to merge project areas in the manner provided in this article.

(Added by Stats. 1979, Ch. 414.)



33476

Notwithstanding any other provision of this article, except Section 33471.5, for the purpose of allocating taxes pursuant to Section 33670 that are subject to this article, redevelopment project areas under the jurisdiction of the redevelopment agency of the City of San Bernardino designated Meadowbrook/Central City, Central City East, and Central City South, are hereby merged into one contiguous project areas designated Central City. Each constituent project area so merged shall continue under its own redevelopment plan for the longest term of the three plans, but, except as otherwise provided in this article, taxes attributable to each project area merged pursuant to this section that are allocated to the redevelopment agency pursuant to Section 33670 shall be allocated, as provided in subdivision (b) of that section, to the entire merged project area for the purpose of paying the principal of and interest on loans, moneys advanced to, or indebtedness, whether funded, refunded, assumed, or otherwise, incurred by the redevelopment agency to finance or refinance, in whole or in part, the merged redevelopment project.

(Amended by Stats. 2006, Ch. 538, Sec. 393. Effective January 1, 2007.)



33476.3

If the redevelopment agency has, prior to merger of redevelopment project areas pursuant to Section 33476, incurred any indebtedness on account of a constituent project area so merged, taxes attributable to such area which are allocated to the agency pursuant to subdivision (b) of Section 33670 shall be first used to comply with the terms of any bond resolution or other agreement pledging such taxes from such constituent project area until a refunding has occurred which satisfies the terms of such resolution or agreement.

(Added by Stats. 1983, Ch. 1227, Sec. 3. Effective September 30, 1983.)



33476.5

The Legislature finds and declares that the merger of the project areas specified in Section 33476 in the City of San Bernardino is necessary to prevent a default on the outstanding bonds of the Meadowbrook/Central City Project due to the drastic reduction in property taxes caused by the adoption of Article XIII  A to the Constitution. This project area is already substantially redeveloped, making it unlikely that further redevelopment can be used to increase the tax base. The Redevelopment Agency of the City of San Bernardino has already had to call on the state for support of its bonded debt. This is an undesirable burden on the state which can be avoided by merging the two contiguous project areas into the combined Central City Project so that the tax increment from the buildout in Central City East and Central City South Project areas, when added to the tax increment of the Meadowbrook/Central City Project Area, resulting from combining the project areas, can serve the debt of all three projects, or the debt as refunded, thus preventing an undesirable default, or, in lieu thereof, further draws on the funds of the state.

(Added by Stats. 1983, Ch. 1227, Sec. 4. Effective September 30, 1983.)






ARTICLE 14.5 - Merger of Redevelopment Project Areas in the Cities of Richmond and Pittsburg

33478

(a)  For the purpose of allocating taxes pursuant to Section 33670 and subject to the provisions of this article, redevelopment project areas under the jurisdiction of the redevelopment agency of the City of Richmond or the City of Pittsburg for which redevelopment plans have been adopted pursuant to Article 5 (commencing with Section 33360), may be merged, without regard to contiguity of such areas, by the amendment of each affected redevelopment plan as provided in Article 12 (commencing with Section 33450). Except as provided in subdivision (b), taxes attributable to each project area merged pursuant to this section which are allocated to the redevelopment agency pursuant to Section 33670 may be allocated, as provided in subdivision (b), to the entire merged project area for the purpose of paying the principal of, and interest on, indebtedness incurred by the redevelopment agency to finance or refinance, in whole or in part, such merged redevelopment project.

(b)  If the redevelopment agency has, prior to merger of redevelopment project areas pursuant to subdivision (a), incurred any indebtedness on account of a constituent project area so merged, taxes attributable to that area which are allocated to the agency pursuant to Section 33670 shall be first used to comply with the terms of any bond resolution or other agreement pledging such taxes from the constituent project area.

(c)  In connection with any amendment which proposes merger of redevelopment project areas pursuant to subdivision (a), the county or any affected taxing entity may call for the creation of a fiscal review committee as provided for in Article 4 (commencing with Section 33330).

(d)  After merger of redevelopment projects pursuant to subdivision (a), the clerk of the legislative body shall transmit a copy of the ordinance amending the plans for projects to be merged to the governing body of each of the taxing agencies which levies taxes upon any property in the project.

(Added by Stats. 1980, Ch. 512.)



33478.1

(a)  Subject to the provisions of subdivisions (a) and (b) of Section 33478, not less than 20 percent of all taxes which are allocated to the redevelopment agency pursuant to Section 33670 for redevelopment projects merged pursuant to this article, irrespective of the date of adoption of the final redevelopment plans shall be deposited by the agency in the Low and Moderate Income Housing Fund established pursuant to Section 33334.3, or which shall be established for purposes of this section, except if the agency finds that not less than 4 percent of the housing units within its jurisdiction receive subsidies to make such units affordable to low- or moderate-income households. The agency shall use the moneys in such fund to assist in the construction or rehabilitation of housing units which will be available to, or occupied by, persons and families of low or moderate income, as defined in Section 50093, and very low income households, as defined in Section 50105, for a period of not less than 30 years. For the purposes of this subdivision, “construction and rehabilitation” shall include acquisition of land, improvements to land; the acquisition, rehabilitation, or construction of structures; or the provision of subsidies necessary to provide housing for persons and families of low or moderate income, as defined in Section 50093, and very low income households, as defined in Section 50105.

(b)  The agency may use the funds set aside by subdivision (a) inside or outside the project area. However, the agency may only use these funds outside the project area upon a resolution of the agency and the legislative body that such use will be of benefit to the project. Such determination by the agency and the legislative body shall be final and conclusive as to the issue of benefit to the project area. The Legislature finds and declares that the provision of replacement housing pursuant to Section 33413 is of benefit to a project.

The Legislature finds and declares that expenditures or obligations incurred by the agency pursuant to this section shall constitute an indebtedness of the project.

(c)  If moneys deposited in the Low and Moderate Income Housing Fund pursuant to this section have not been committed for the purposes specified in subdivisions (a) and (b) for a period of six years following deposit in that fund, the agency shall offer such moneys to the housing authority which operates within the jurisdiction of the agency, if activated pursuant to Section 34240, for the purpose of constructing or rehabilitating housing as provided in subdivisions (a) and (b).

(d)  Notwithstanding subdivision (d) of Section 33413, any agency which merges its redevelopment project areas pursuant to this article shall be subject to the provisions of subdivisions (a) and (c) of Section 33413.

(Added by Stats. 1980, Ch. 512.)



33478.2

Prior to merging project areas pursuant to Section 33478, the redevelopment agency shall notify the department of its intention to merge its project areas, which shall occur no later than 30 days prior to adoption of the ordinance which provides for merger.

(Added by Stats. 1980, Ch. 512.)



33478.3

This article shall be applicable to only those redevelopment projects of the City of Richmond for which a final redevelopment plan was adopted by ordinance on or before July 1, 1975, and amendments thereto adopted on or before June 1, 1980. This article shall be applicable to only those redevelopment projects of the City of Pittsburg for which a final redevelopment plan was adopted by ordinance on or before June 1, 1980, and amendments thereto adopted on or before June 1, 1980. The Legislature finds and declares that conditions unique to the financing of redevelopment in the City of Richmond and the City of Pittsburg require the granting of authority to merge project areas.

(Added by Stats. 1980, Ch. 512.)






ARTICLE 15 - Merger of Redevelopment Project Areas in the Cities of Chula Vista, San Jose, and Santa Fe Springs

33480

For the purpose of allocating taxes pursuant to Section 33670 and subject to the provisions of this article, redevelopment project areas under the jurisdiction of the redevelopment agency of the Cities of Chula Vista, San Jose, and Santa Fe Springs, for which redevelopment plans have been adopted pursuant to Article 5 (commencing with Section 33360) of this chapter, may be merged, irrespective of contiguity, by the amendment of each affected redevelopment plan as provided in Article 12 (commencing with Section 33450) of this chapter. Each constituent project area so merged shall continue under its own redevelopment plan, but, except as otherwise provided in this article, taxes attributable to each project area merged pursuant to this section which are allocated to the redevelopment agency pursuant to Section 33670 may be allocated, as provided in subdivision (b) of such section, to the entire merged project area for the purpose of paying the principal of and interest on loans, moneys advanced to, or indebtedness (whether funded, refunded, assumed, or otherwise) incurred by the redevelopment agency to finance or refinance, in whole or in part, such merged redevelopment project.

(Added by Stats. 1979, Ch. 243.)



33481

If the redevelopment agency has, prior to merger of redevelopment project areas pursuant to Section 33480, incurred any indebtedness on account of a constituent project area so merged, taxes attributable to that area which are allocated to the agency pursuant to Section 33670 shall be first used to comply with the terms of any bond resolution or other agreement pledging such taxes from the constituent project area.

(Added by Stats. 1979, Ch. 243.)



33482

The redevelopment plan for a project area which is merged pursuant to Section 33480 shall be amended in the same manner as other redevelopment plans are amended. Notice of the public hearing shall be mailed to the last known assessee of each parcel of land not owned by the agency within the boundaries of the project area described in the redevelopment plan being amended. Notice of the public hearing need not be mailed to assessees of parcels of land within the boundaries of other project areas combined into a merged project area pursuant to Section 33480, except that notice of the public hearing shall be given to the project area committee for each project area which is part of the merged project area.

(Added by Stats. 1979, Ch. 243.)



33483

Not less than 20 percent of all taxes which are allocated to the redevelopment agency pursuant to Section 33670 for redevelopment projects merged pursuant to this article, irrespective of the date of adoption of the final redevelopment plans, shall be used for the purposes set forth in Section 33334.2.

(Added by Stats. 1979, Ch. 243.)



33484

This article shall be applicable only to redevelopment projects of the redevelopment agency of the Cities of Chula Vista, San Jose, and Santa Fe Springs for which a final redevelopment plan was adopted by ordinance on or before January 1, 1979.

The Legislature finds and declares that conditions unique to the financing of redevelopment in the Cities of Chula Vista, San Jose, and Santa Fe Springs require the granting of authority to merge project areas.

(Added by Stats. 1979, Ch. 243.)






ARTICLE 16 - Merger of Project Areas

33485

The Legislature finds and declares that the provisions of this part, which require that taxes allocated pursuant to Section 16 of Article XVI of the California Constitution and Section 33670 be applied to the project area in which those taxes are generated, are designed to assure (1) that project areas are terminated when the redevelopment of those areas has been completed and (2) that the increased revenues that result from redevelopment accrue to the benefit of affected taxing jurisdictions at the completion of redevelopment activities in a project area. Mergers of project areas are desirable as a matter of public policy if they result in substantial benefit to the public and if they contribute to the revitalization of blighted areas through the increased economic vitality of those areas and through increased and improved housing opportunities in or near such areas. The Legislature further finds and declares that it is necessary to enact a statute that sets out uniform statewide standards for merger of project areas to assure that those mergers serve a vital public purpose.

(Amended by Stats. 2006, Ch. 595, Sec. 13. Effective January 1, 2007.)



33486

(a) For the purpose of allocating taxes pursuant to Section 33670 and subject to the provisions of this article, redevelopment project areas under the jurisdiction of a redevelopment agency for which redevelopment plans have been adopted pursuant to Article 5 (commencing with Section 33360), may be merged, without regard to contiguity of the areas, by the amendment of each affected redevelopment plan as provided in Article 12 (commencing with Section 33450). Before adopting the ordinance amending each affected redevelopment plan, the legislative body shall find, based on substantial evidence, that both of the following conditions exist:

(1) Significant blight remains within one of the project areas.

(2) This blight cannot be eliminated without merging the project areas and the receipt of property taxes.

(b) (1) Except as provided in paragraph (2), taxes attributable to each project area merged pursuant to this section that are allocated to the redevelopment agency pursuant to Section 33670 may be allocated to the entire merged project area for the purpose of paying the principal of, and interest on, indebtedness incurred by the redevelopment agency to finance or refinance, in whole or in part, the merged redevelopment project.

(2) If the redevelopment agency has, prior to merger of redevelopment project areas, incurred any indebtedness on account of a constituent project area so merged, taxes attributable to that area that are allocated to the agency pursuant to Section 33670 shall be first used to comply with the terms of any bond resolution or other agreement pledging the taxes from the constituent project area.

(c) After the merger of redevelopment projects pursuant to subdivision (a), the clerk of the legislative body shall transmit a copy of the ordinance amending the plans for projects to be merged to the governing body of each of the taxing agencies that receives property taxes from or levies property taxes upon any property in the project.

(Amended by Stats. 2006, Ch. 595, Sec. 14. Effective January 1, 2007.)



33487

(a)  Subject to subdivisions (a) and (b) of Section 33486, not less than 20 percent of all taxes that are allocated to the redevelopment agency pursuant to Section 33670 for redevelopment projects merged pursuant to this article, irrespective of the date of adoption of the final redevelopment plans, shall be deposited by the agency in the Low and Moderate Income Housing Fund established pursuant to Section 33334.3, or which shall be established for purposes of this section. The agency shall use the moneys in this fund to assist in the construction or rehabilitation of housing units that will be available to, or occupied by, persons and families of low or moderate income, as defined in Section 50093, and very low income households, as defined in Section 50105, for the longest feasible time period but not less than 55 years for rental units and 45 years for owner-occupied units. For the purposes of this subdivision, “construction and rehabilitation” shall include acquisition of land, improvements to land; the acquisition, rehabilitation, or construction of structures; or the provision of subsidies necessary to provide housing for persons and families of low or moderate income, as defined in Section 50093, and very low income households, as defined in Section 50105.

(b)  The agency may use the funds set aside by subdivision (a) inside or outside the project area. However, the agency may only use these funds outside the project area upon a resolution of the agency and the legislative body that the use will be of benefit to the project. This determination by the agency and the legislative body shall be final and conclusive as to the issue of benefit to the project area. The Legislature finds and declares that the provision of replacement housing pursuant to Section 33413 is of benefit to a project.

The Legislature finds and declares that expenditures or obligations incurred by the agency pursuant to this section shall constitute an indebtedness of the project.

(c)  If moneys deposited in the Low and Moderate Income Housing Fund pursuant to this section have not been committed for the purposes specified in subdivisions (a) and (b) for a period of six years following deposit in that fund, the agency shall offer these moneys to the housing authority that operates within the jurisdiction of the agency, if activated pursuant to Section 34240, for the purpose of constructing or rehabilitating housing as provided in subdivisions (a) and (b). However, if no housing authority operates within the jurisdiction of the agency, the agency may retain these moneys for use pursuant to this section.

(d)  If the agency deposits less than 20 percent of taxes allocated pursuant to Section 33670, due to the provisions of subdivisions (a) and (b) of Section 33486, in any fiscal year, a deficit shall be created in the Low and Moderate Income Housing Fund in an amount equal to the difference between 20 percent of the taxes allocated pursuant to Section 33670 and the amount deposited in that year. The deficit, if any, created pursuant to this section constitutes an indebtedness of the project. The agency shall eliminate the deficit by expending taxes allocated in years subsequent to creation of the deficit and, until the time when that deficit has been eliminated, an agency shall not incur new obligations for purposes other than those set forth in Section 33487, except to comply with the terms of any resolution or other agreement pledging taxes allocated pursuant to Section 33670 that existed on the date of merger pursuant to this article.

(e)  Notwithstanding subdivision (d) of Section 33413, any agency that merges its redevelopment project areas pursuant to this article shall be subject to subdivisions (a) and (c) of Section 33413.

(Amended by Stats. 2002, Ch. 782, Sec. 19. Effective January 1, 2003.)



33488

Prior to merging project areas pursuant to Section 33486, a redevelopment agency shall notify the department of its intention to merge its project areas, which shall occur no later than 30 days prior to adoption of the ordinance which provides for merger.

(Added by Stats. 1980, Ch. 696.)



33489

(a)  Except as provided in subdivision (b), this article shall be exclusive authority for merger of redevelopment project areas on and after January 1, 1981. However, project areas merged prior to January 1, 1981, pursuant to other provisions of this chapter shall continue to be governed by such provisions.

(b)  If Assembly Bill No. 3300 of the 1979–80 Regular Session is chaptered and becomes effective and adds Article 14.5 (commencing with Section 33478) to this chapter relating to the merger of project areas within the City of Richmond, any such project merger within the City of Richmond may be conducted either under this article or alternatively pursuant to the provisions of Article 14.5 (commencing with Section 33478).

(Added by Stats. 1980, Ch. 696.)






ARTICLE 16.5 - Adoption of Implementation Plans

33490

(a) (1) (A) On or before December 31, 1994, and each five years thereafter, each agency that has adopted a redevelopment plan prior to December 31, 1993, shall adopt, after a public hearing, an implementation plan that shall contain the specific goals and objectives of the agency for the project area, the specific programs, including potential projects, and estimated expenditures proposed to be made during the next five years, and an explanation of how the goals and objectives, programs, and expenditures will eliminate blight within the project area and implement the requirements of Section 33333.10, if applicable, and Sections 33334.2, 33334.4, 33334.6, and 33413. After adoption of the first implementation plan, the parts of the implementation plan that address Section 33333.10, if applicable, and Sections 33334.2, 33334.4, 33334.6, and 33413 shall be adopted every five years either in conjunction with the housing element cycle or the implementation plan cycle and shall be made available to the public on the Internet. The agency may amend the implementation plan after conducting a public hearing on the proposed amendment. If an action attacking the adoption, approval, or validity of a redevelopment plan adopted prior to January 1, 1994, has been brought pursuant to Chapter 5 (commencing with Section 33500), the first implementation plan required pursuant to this section shall be adopted within six months after a final judgment or order has been entered. Subsequent implementation plans required pursuant to this section shall be adopted pursuant to the terms of this section, and as if the first implementation plan had been adopted on or before December 31, 1994.

(B) Adoption of an implementation plan shall not constitute an approval of any specific program, project, or expenditure and shall not change the need to obtain any required approval of a specific program, project, or expenditure from the agency or community. The adoption of an implementation plan shall not constitute a project within the meaning of Section 21000 of the Public Resources Code. However, the inclusion of a specific program, potential project, or expenditure in an implementation plan prepared pursuant to subdivision (c) of Section 33352 in conjunction with a redevelopment plan adoption shall not eliminate analysis of those programs, potential projects, and expenditures in the environmental impact report prepared pursuant to subdivision (k) of Section 33352 to the extent that it would be otherwise required. In addition, the inclusion of programs, potential projects, and expenditures in an implementation plan shall not eliminate review pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), at the time of the approval of the program, project, or expenditure, to the extent that it would be otherwise required.

(2) (A) A portion of the implementation plan shall address the agency housing responsibilities and shall contain a section addressing Section 33333.10, if applicable, and Sections 33334.2, 33334.4, and 33334.6, the Low and Moderate Income Housing Fund, and, if subdivision (b) of Section 33413 applies, a section addressing agency developed and project area housing. The section addressing the Low and Moderate Income Housing Fund shall contain:

(i) The amount available in the Low and Moderate Income Housing Fund and the estimated amounts which will be deposited in the Low and Moderate Income Housing Fund during each of the next five years.

(ii) A housing program with estimates of the number of new, rehabilitated, or price restricted units to be assisted during each of the five years and estimates of the expenditures of moneys from the Low and Moderate Income Housing Fund during each of the five years.

(iii) A description of how the housing program will implement the requirement for expenditures of moneys in the Low and Moderate Income Housing Fund over a 10-year period for various groups as required by Section 33334.4. For project areas to which subdivision (b) of Section 33413 applies, the 10-year period within which Section 33334.4 is required to be implemented shall be the same 10-year period within which subdivision (b) of Section 33413 is required to be implemented. Notwithstanding the first sentence of Section 33334.4 and the first sentence of this clause, in order to allow these two 10-year time periods to coincide for the first time period, the time to implement the requirements of Section 33334.4 shall be extended two years, and project areas in existence on December 31, 1993, shall implement the requirements of Section 33334.4 on or before December 31, 2014, and each 10 years thereafter rather than December 31, 2012. For project areas to which subdivision (b) of Section 33413 does not apply, the requirements of Section 33334.4 shall be implemented on or before December 31, 2014, and each 10 years thereafter.

(iv) This requirement to include a description of how the housing program will implement Section 33334.4 in the implementation plan shall apply to implementation plans adopted pursuant to subdivision (a) on or after December 31, 2002.

(B) For each project area to which subdivision (b) of Section 33413 applies, the section addressing the agency developed and project area housing shall contain:

(i) Estimates of the number of new, substantially rehabilitated or price restricted residential units to be developed or purchased within one or more project areas, both over the life of the plan and during the next 10 years.

(ii) Estimates of the number of units of very low, low-, and moderate-income households required to be developed within one or more project areas in order to meet the requirements of paragraph (2) of subdivision (b) of Section 33413, both over the life of the plan and during the next 10 years.

(iii) The number of units of very low, low-, and moderate-income households which have been developed within one or more project areas which meet the requirements of paragraph (2) of subdivision (b) of Section 33413.

(iv) Estimates of the number of agency developed residential units which will be developed during the next five years, if any, which will be governed by paragraph (1) of subdivision (b) of Section 33413.

(v) Estimates of the number of agency developed units for very low, low-, and moderate-income households which will be developed by the agency during the next five years to meet the requirements of paragraph (1) of subdivision (b) of Section 33413.

(C) The section addressing Section 33333.10, if applicable, and Section 33334.4 shall contain all of the following:

(i) The number of housing units needed for very low income persons, low-income persons, and moderate-income persons as each of those needs have been identified in the most recent determination pursuant to Section 65584 of the Government Code, and the proposed amount of expenditures from the Low and Moderate Income Housing Fund for each income group during each year of the implementation plan period.

(ii) The total population of the community and the population under 65 years of age as reported in the most recent census of the United States Census Bureau.

(iii) A housing program that provides a detailed schedule of actions the agency is undertaking or intends to undertake to ensure expenditure of the Low and Moderate Income Housing Fund in the proportions required by Section 33333.10, if applicable, and Section 33334.4.

(iv) For the previous implementation plan period, the amounts of Low and Moderate Income Housing Fund moneys utilized to assist units affordable to, and occupied by, extremely low income households, very low income households, and low-income households; the number, the location, and level of affordability of units newly constructed with other locally controlled government assistance and without agency assistance and that are required to be affordable to, and occupied by, persons of low, very low, or extremely low income for at least 55 years for rental housing or 45 years for homeownership housing, and the amount of Low and Moderate Income Housing Fund moneys utilized to assist housing units available to families with children, and the number, location, and level of affordability of those units.

(3) If the implementation plan contains a project that will result in the destruction or removal of dwelling units that will have to be replaced pursuant to subdivision (a) of Section 33413, the implementation plan shall identify proposed locations suitable for those replacement dwelling units.

(4) For a project area that is within six years of the time limit on the effectiveness of the redevelopment plan established pursuant to Section 33333.2, 33333.6, 33333.7, or 33333.10, the portion of the implementation plan addressing the housing responsibilities shall specifically address the ability of the agency to comply, prior to the time limit on the effectiveness of the redevelopment plan, with subdivision (a) of Section 33333.8, subdivision (a) of Section 33413 with respect to replacement dwelling units, subdivision (b) of Section 33413 with respect to project area housing, and the disposition of the remaining moneys in the Low and Moderate Income Housing Fund.

(5) The implementation plan shall identify the fiscal year that the agency expects each of the following time limits to expire:

(A) The time limit for the commencement for eminent domain proceedings to acquire property within the project area.

(B) The time limit for the establishment of loans, advances, and indebtedness to finance the redevelopment project.

(C) The time limit for the effectiveness of the redevelopment plan.

(D) The time limit to repay indebtedness with the proceeds of property taxes.

(b) For a project area for which a redevelopment plan is adopted on or after January 1, 1994, the implementation plan prepared pursuant to subdivision (c) of Section 33352 shall constitute the initial implementation plan and thereafter the agency after a public hearing shall adopt an implementation plan every five years commencing with the fifth year after the plan has been adopted. Agencies may adopt implementation plans that include more than one project area.

(c) Every agency, at least once within the five-year term of the plan, shall conduct a public hearing and hear testimony of all interested parties for the purpose of reviewing the redevelopment plan and the corresponding implementation plan for each redevelopment project within the jurisdiction and evaluating the progress of the redevelopment project. The hearing required by this subdivision shall take place no earlier than two years and no later than three years after the adoption of the implementation plan. For a project area that is within three years of the time limit on the effectiveness of the redevelopment plan established pursuant to Section 33333.2, 33333.6, 33333.7, or 33333.10, the review shall specifically address those items in paragraph (4) of subdivision (a). An agency may hold one hearing for two or more project areas if those project areas are included within the same implementation plan.

(d) Notice of public hearings conducted pursuant to this section shall be published pursuant to Section 6063 of the Government Code, mailed at least three weeks in advance to all persons and agencies that have requested notice, and posted in at least four permanent places within the project area for a period of three weeks. Publication, mailing, and posting shall be completed not less than 10 days prior to the date set for hearing.

(Amended by Stats. 2010, Ch. 610, Sec. 5.5. Effective January 1, 2011.)









CHAPTER 4.5 - Military Base Conversion Redevelopment Agencies

ARTICLE 1 - General Provisions

33492

With enactment of this chapter, it is the intent of the Legislature to do both of the following:

(a) Provide a means of mitigating the economic and social degradation that is faced by communities the jurisdictions of which include military bases that have been ordered to be closed or realigned by the federal Base Closure Commission.

(b) Enable redevelopment agencies to place in a project area portions of a military base that were previously developed, but that cannot be utilized in their present condition because of, in whole or in part, substandard infrastructure and buildings that do not meet state building standards. It is not the intent of the Legislature to encourage redevelopment agencies to include large areas of undeveloped land within project areas.

(Amended by Stats. 1996, Ch. 221, Sec. 2. Effective July 22, 1996.)



33492.1

The Legislature finds and declares that extraordinary measures must be taken to mitigate the effects of the federal government’s efforts to reduce the number of military bases throughout the country.

(Added by Stats. 1993, Ch. 944, Sec. 4. Effective October 8, 1993.)



33492.3

For any project area formed pursuant to this chapter, the project area may include all, or any portion of, property within a military base that the federal Base Closure Commission has voted to close or realign when that action has been sustained by the President and Congress of the United States, regardless of the percentage of urbanized land, as defined in Section 33320.1, within the military base. The project area may include territory outside the military base; however, all territory outside the military base included therein shall be characterized as predominantly urbanized, as that term is defined in subdivision (b) of Section 33320.1. The procedures authorized by this chapter may be used for the redevelopment of any closed or realigned military base, but shall not constitute the exclusive method by which redevelopment may occur on these bases.

(Amended by Stats. 1996, Ch. 221, Sec. 3. Effective July 22, 1996.)



33492.4

Chapter 4 (commencing with Section 33300) shall be applicable to any project area formed pursuant to this chapter, except to the extent that Chapter 4 is inconsistent with this chapter.

(Added by Stats. 1996, Ch. 221, Sec. 4. Effective July 22, 1996.)



33492.5

(a)  In any community in which a military base is located, the Base Closure Commission has voted to close that military base, and the action of the Base Closure Commission has been sustained by the President and Congress of the United States, a project area may be adopted pursuant to the following requirements:

(1)  If the project area is located entirely within the boundaries of a city, or city and county, then the redevelopment agency of the city, or city and county, may adopt the redevelopment project area pursuant to this part as modified by this chapter.

(2)  If the project area is located entirely within the unincorporated area of a single county, then the county redevelopment agency may adopt the redevelopment project area pursuant to this part as modified by this chapter.

(3)  If the project area includes property within the jurisdictions of two or more cities, or two or more counties, or a city and a county, or any combination of the foregoing, then all of the cities and counties the jurisdictions of which include property within the boundaries of the military base and any other territory to be included within the redevelopment project area may enter into a joint powers agreement, an agreement entered into pursuant to Section 33210, or other appropriate agreement for the purpose of creating a redevelopment agency and adopting a project area pursuant to this part as modified by this chapter.

(b)  A redevelopment agency to which this chapter is applicable may adopt a project area either pursuant to this chapter or pursuant to other relevant provisions of this part.

(Amended by Stats. 1997, Ch. 898, Sec. 2. Effective January 1, 1998.)



33492.7

(a)  Paragraph (11) of subdivision (d) of Section 33367 shall not apply to the territory within the military base for any redevelopment project area adopted pursuant to this chapter.

(b)  For any project area adopted pursuant to this chapter, Section 33492.11 may be used in lieu of Section 33031.

(Added by Stats. 1993, Ch. 944, Sec. 4. Effective October 8, 1993.)



33492.9

Notwithstanding any other provision of law, in each county in which a redevelopment agency is formed, or a redevelopment plan is adopted, pursuant to this chapter, the county auditor shall certify to the Director of Finance the date of the final day of the first fiscal year in which one hundred thousand dollars ($100,000) or more of tax increment funds from the redevelopment project area adopted pursuant to this chapter are paid to the redevelopment agency pursuant to subdivision (d) of Section 33675.

(Added by Stats. 1993, Ch. 944, Sec. 4. Effective October 8, 1993.)



33492.10

(a)  For purposes of this chapter, a blighted area within the boundaries of a military base is an area in which the combination of two or more conditions set forth in Section 33492.11 is so prevalent and so substantial that it causes a reduction of, or lack of, proper utilization of the area to an extent that constitutes a serious physical and economic burden on the community which cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without redevelopment.

(b)  A project area adopted pursuant to this chapter may include territory outside the boundaries of the military base, as those boundaries exist on January 1, 1996; however, all territory outside the boundaries of the military base included in the project area shall be characterized by blight, as that term is defined in Sections 33030 and 33031. An area outside the boundaries of a military base may be included in the project area only upon a finding by the agency that the area is blighted and that its inclusion in the project area is necessary for effective redevelopment of the base property. The agency shall include evidence supporting this finding in the report submitted to the legislative body pursuant to Section 33352. An area outside the boundaries of a military base shall be deemed not necessary for effective redevelopment if the area is included only for the purpose of obtaining the allocation of taxes from the area pursuant to Section 33670 without other substantial justification for its inclusion.

(c)  This section, as amended by the act that adds this subdivision, shall only be applicable to a redevelopment plan adopted or amended on or after the effective date of the act that adds this subdivision. A redevelopment plan adopted pursuant to this chapter prior to the effective date of the act that adds this subdivision shall be subject to this section as it was added by Chapter 944 of the Statutes of 1993.

(Amended by Stats. 1996, Ch. 221, Sec. 4.5. Effective July 22, 1996.)



33492.11

(a)  For purposes of this chapter, this section describes conditions that cause blight:

(1)  Buildings in which it is unsafe or unhealthy for persons to live or work. These conditions can be caused by serious building code violations, dilapidation and deterioration, defective design or physical construction, faulty or inadequate infrastructure, or other similar factors.

(2)  Factors that prevent or substantially hinder the economically viable reuse or capacity of buildings or areas. This condition can be caused by conditions including, but not limited to, all of the following: a substandard design; buildings that are too large or too small, given present standards and market conditions; age, obsolescence, deterioration, dilapidation, or other physical conditions, that could prevent the highest and best uses of the property. This condition can also be caused by buildings that will have to be demolished, or buildings or areas that have a lack of adequate parking.

(3)  Adjacent or nearby uses that are incompatible with each other and that prevent the economic development of those parcels or other portions of the project area.

(4)  Buildings on land that, when subdivided, or when infrastructure is installed, will not comply with community subdivision, zoning, or planning regulations.

(5)  Properties currently served by infrastructure that does not meet existing adopted utility or community infrastructure standards.

(6)  Buildings that, when built, did not conform to the then effective building, plumbing, mechanical, or electrical codes adopted by the community where the project area is located.

(7)  Land that contains materials or facilities, including, but not limited to, materials for aircraft landing pads and runways, that will have to be removed to allow development.

(b)  Pursuant to Section 33321, a project area need not be restricted to buildings, improvements, or lands which are detrimental or inimical to the public health, safety, or welfare, but may consist of an area where these conditions predominate and injuriously affect the entire area. A project area may include lands, buildings, or improvements which are not detrimental to the public health, safety, or welfare, but the inclusion of which is found necessary for the effective redevelopment of the area of which they are a part. Each area included under this section shall be necessary for effective redevelopment, and shall not be included for the purpose of obtaining the allocation of tax-increment revenue from the area pursuant to Section 33670 without other substantial justification for its inclusion.

(c)  This section, as amended by the act that adds this subdivision, shall only be applicable to a redevelopment plan adopted or amended on or after the effective date of the act that adds this subdivision. A redevelopment plan adopted pursuant to this chapter prior to the effective date of the act that adds this subdivision shall be subject to this section as it was added by Chapter 944 of the Statutes of 1993.

(Amended by Stats. 1996, Ch. 221, Sec. 5. Effective July 22, 1996.)



33492.13

(a)  A redevelopment plan, adopted pursuant to this chapter and containing the provisions set forth in Section 33670, shall contain all of the following limitations:

(1)  A limitation on the number of dollars of taxes which may be divided and allocated to the redevelopment agency pursuant thereto. Taxes shall not be divided and shall not be allocated to the redevelopment agency beyond this limitation, except by amendment of the redevelopment plan pursuant to Section 33354.6, or as necessary to comply with subdivision (a) of Section 33333.8.

(2)  (A)  The time limit on the establishing of loans, advances, and indebtedness to be paid with the proceeds of property taxes received pursuant to Section 33670 to finance in whole or in part the redevelopment project, which may not exceed 20 years from the date the county auditor certifies pursuant to Section 33492.9, except by amendment of the redevelopment plan as authorized by subparagraph (B). The loans, advances, or indebtedness may be repaid over a period of time longer than the time limit as provided in this section. No loans, advances, or indebtedness to be repaid from the allocation of taxes shall be established or incurred by the agency beyond this time limitation, except as necessary to comply with subdivision (a) of Section 33333.8.

(B)  The time limitation established by subparagraph (A) may be extended only by amendment of the redevelopment plan after the agency finds, based on substantial evidence, that (i) substantial blight remains within the project area; (ii) this blight cannot be eliminated without the establishment of additional debt; and (iii) the elimination of blight cannot reasonably be accomplished by private enterprise acting alone or by the legislative body’s use of financing alternatives other than tax increment financing. However, this amended time limitation may not exceed 30 years from the date the county auditor certifies pursuant to Section 33492.9, except as necessary to comply with subdivision (a) of Section 33333.8.

(3)  A time limit, not to exceed 30 years from the date the county auditor certifies pursuant to Section 33492.9, on the effectiveness of the redevelopment plan. After the time limit on the effectiveness of the redevelopment plan, the agency shall have no authority to act pursuant to the redevelopment plan except to pay previously incurred indebtedness, comply with subdivision (a) of Section 33333.8, and enforce existing covenants or contracts.

(4)  A time limit, not to exceed 45 years from the date the county auditor certifies pursuant to Section 33492.9, to repay indebtedness with the proceeds of property taxes received pursuant to Section 33670. After the time limit established pursuant to this paragraph, an agency may not receive property taxes pursuant to Section 33670, except as necessary to comply with subdivision (a) of Section 33333.8.

(5)  The limitations contained in a redevelopment plan adopted pursuant to this section shall not be applied to limit allocation of taxes to an agency to the extent required to comply with Section 33333.8. In the event of a conflict between these limitations and the obligations under Section 33333.8 the limitation established in the ordinance shall be suspended pursuant to Section 33333.8.

(b)  (1)  A redevelopment plan, adopted pursuant to this chapter, that does not contain the provisions set forth in Section 33670 shall contain the limitations in paragraph (2).

(2)  A time limit, not to exceed 12 years from the date the county auditor certifies pursuant to Section 33492.9, for commencement of eminent domain proceedings to acquire property within the project area. This time limitation may be extended only by amendment of the redevelopment plan.

(Amended by Stats. 2002, Ch. 782, Sec. 21. Effective January 1, 2003.)



33492.15

Notwithstanding any other provision of law, all of the following shall occur:

(a)  The agency shall make the payments required by Section 33607.5, except that each of the time periods governing the payments shall be calculated from the date the county auditor makes the certification to the Director of Finance pursuant to Section 33492.9, instead of from the first year that the agency receives tax-increment revenue.

(b)  Prior to incurring any bonded indebtedness, any agency administering a project area pursuant to this chapter may subordinate to the bonded debt the amount required to be paid to an affected school district or community college district pursuant to this section upon a finding, based upon substantial evidence, that the agency will have sufficient funds available to pay both the bonded debt payments and the payments required by this section.

(Amended by Stats. 1996, Ch. 221, Sec. 6. Effective July 22, 1996.)



33492.16

(a)  Notwithstanding Section 33334.2 or any other provision of law, an agency established or governed pursuant to this chapter may annually defer the requirement to allocate 20 percent of tax increment revenue to the Low and Moderate Income Housing Fund for a period of up to five years after the date of adoption of the redevelopment plan, based upon an annual finding of the legislative body that the funds are necessary for the effective redevelopment of base property and long-term tax generation, and that the vacancy rate for housing affordable to lower income households within the jurisdiction of the members of the agency is greater than 4 percent. The vacancy rate for housing affordable to lower income households shall be established by using the vacancy rates most recently published in the annual California Department of Finance Population and Housing Estimates (Report E-5, or a successor report).

The authority and procedures for deferral of allocation of tax increment revenue which is governed by this section shall not apply to the tax increment revenues attributable to the property that is located outside the military base which is allocated to the Low- and Moderate-Income Housing Fund.

(b)  The amount of the deferral, if any, shall be considered an indebtedness of the agency, and shall be paid into the Low and Moderate Income Housing Fund no later than the end of the 20th fiscal year after the date on which the agency adopts its project. If the indebtedness is not eliminated by the end of the 20th fiscal year, the county auditor or controller, no later than March 15 of the 21st year, shall withhold from the portion of tax increment to which the redevelopment agency is otherwise entitled an amount equal to the indebtedness and deposit those funds into a separate Low and Moderate Income Housing Fund for use by the agency to meet its affordable housing requirements pursuant to this part. Under no circumstances shall this section be interpreted or applied in a manner that has the effect of reducing the tax increment payable or received by affected taxing entities pursuant to Section 33492.15.

(Added by Stats. 1996, Ch. 221, Sec. 7. Effective July 22, 1996.)



33492.18

(a)  Notwithstanding subdivision (k) of Section 33352, the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) shall not apply to the adoption of a redevelopment plan prepared pursuant to this article if the redevelopment agency determines at a public hearing, noticed in accordance with this section, that the need to adopt a redevelopment plan at the soonest possible time in order to use the authority in this article requires the redevelopment agency to delay application of the provisions of the California Environmental Quality Act to the redevelopment plan in accordance with this section.

(b)  If the redevelopment agency finds, pursuant to subdivision (a), that the application of the California Environmental Quality Act to the redevelopment plan is required to be delayed, the redevelopment agency or the community shall certify an environmental impact report for the redevelopment plan within 18 months after the effective date of the ordinance adopting the redevelopment plan. If, as a result of the preparation of the environmental document prepared pursuant to this subdivision, it is necessary to amend the redevelopment plan to mitigate any impacts, the agency shall amend the redevelopment plan according to the procedures of this part. If the environmental document is determined to be inadequate by a court of competent jurisdiction, the redevelopment agency shall not undertake additional projects that implement the redevelopment plan until an adequate environmental document has been certified. However, this determination shall not affect the validity of the redevelopment plan.

(c)  Until the redevelopment agency or the community certifies an environmental impact report for the redevelopment plan, all projects, as defined in the California Environmental Quality Act, that implement the redevelopment plan shall be subject to the California Environmental Quality Act, including, but not limited to, specific plans and rezonings. The environmental document for any implementing project shall include an analysis and mitigation of potential cumulative impacts, if any, that otherwise would not be known until an environmental document for the redevelopment plan is certified or approved and shall also include a reporting or monitoring program required pursuant to Section 21081 of the Public Resources Code.

(d)  The notice for the public hearing required by subdivision (a) shall comply with, and may be combined with, the notices in Section 33349 or 33361. The notice shall state that the agency intends to consider and act upon a determination that the need to adopt a redevelopment plan at the soonest possible time in order to use the authority in this article requires the redevelopment agency to delay application of the provisions of the California Environmental Quality Act to the redevelopment plan in accordance with this section.

(Added by Stats. 1996, Ch. 221, Sec. 9. Effective July 22, 1996.)



33492.20

(a)  (1)  The redevelopment plan for the base need not include either of the following:

(A)  The information required pursuant to subdivision (d) of Section 33324, relative to the contents of the preliminary plan.

(B)  The finding required pursuant to paragraph (4) of subdivision (d) of Section 33367, relative to the consistency of the redevelopment plan to the community’s general plan.

(2)  The agency shall not expend any tax increment funds allocated to it from the project area for expenses related to carrying out the project, unless and until the legislative bodies of all the communities included in the project area have adopted findings that the redevelopment plan is consistent with the general plan of the community, including the housing element, which substantially complies with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(b)  Notwithstanding Section 33328, the report required by that section need only be as complete as the information then available permits.

(c)  Notwithstanding Section 33344.5, the preliminary report required by that section need only be as complete as the information then available permits, and need not contain the information required by subdivision (c) of Section 33344.5.

(d)  The report submitted by the agency to the legislative body pursuant to Section 33352, need not contain the items listed in subdivisions (h), (j), and (k) of Section 33352, as modified by subdivision (b) of this section.

(e)  The ordinance adopted by the legislative body pursuant to Section 33367 need not contain the items listed in paragraphs (4) and (12) of subdivision (d) of Section 33367.

(Added by Stats. 1996, Ch. 221, Sec. 11. Effective July 22, 1996.)



33492.21

(a)  Notwithstanding the time limit in subdivision (b) of Section 33492.18, the City Council of the City of San Diego shall certify an environmental impact report for the Naval Training Center Redevelopment Plan within 30 months after the effective date of the ordinance adopting that redevelopment plan.

(b)  The following provisions shall apply to the approval of projects that implement a redevelopment plan authorized by this article:

(1)  For 18 months after the effective date of the ordinance adopting the redevelopment plan, or until the certification of an environmental impact report for the redevelopment plan if the report is certified during that 18-month period, subdivision (c) of Section 33492.18 shall apply.

(2)  If an environmental impact report for the redevelopment plan is not certified within 18 months after the effective date of the ordinance adopting the plan, then during the succeeding 12 months or until the certification of an environmental impact report if the report is certified during that 12-month period, no project, as defined in Section 21065 of the Public Resources Code, that implements the redevelopment plan shall be approved by the agency or the community unless any of the following occurs:

(A)  The agency or the community has approved a negative declaration or certified an environmental impact report, or has certified a subsequent or supplemental environmental impact report, for the project before the expiration of the 18-month period provided in Section 33492.18.

(B)  The agency or the community has certified a subsequent or supplemental environmental impact report for the project where the environmental impact report for the project was certified before the expiration of the 18-month period provided in Section 33492.18.

(C)  The agency or the community complies with Chapter 4.5 (commencing with Section 21156) of Division 13 of the Public Resources Code for the subsequent projects described in a master environmental impact report as being within the scope of the report, and that master environmental impact report was certified before the expiration of the 18-month period provided in Section 33492.18.

(D)  The project is categorically exempt pursuant to Article 19 (commencing with Section 15300) of Chapter 3 of Division 6 of Title 14 of the California Code of Regulations.

(Added by Stats. 1998, Ch. 586, Sec. 1. Effective September 18, 1998.)



33492.22

(a)  Notwithstanding the time limit in subdivision (b) of Section 33492.18, the Planning Commission and the Redevelopment Commission of the City and County of San Francisco shall certify an environmental impact report for the Hunter’s Point Shipyard Redevelopment Plan within 30 months after the effective date of the ordinance adopting the redevelopment plan.

(b)  The following provisions shall apply to the approval of projects that implement a redevelopment plan authorized by this article:

(1)  For 18 months after the effective date of the ordinance adopting the redevelopment plan, or until the certification of an environmental impact report for the redevelopment plan if the report is certified during that 18-month period, subdivision (c) of Section 33492.18 shall apply.

(2)  If an environmental impact report for the redevelopment plan is not certified within 18 months after the effective date of the ordinance adopting the plan, then during the succeeding 12 months or until the certification of an environmental impact report if the report is certified during that 12-month period, no project, as defined in Section 21065 of the Public Resources Code, that implements the redevelopment plan shall be approved by the agency or the community unless any of the following occurs:

(A)  The agency or the community has approved a negative declaration or certified an environmental impact report, or has certified a subsequent or supplemental environmental impact report, for the project before the expiration of the 18-month period provided in Section 33492.18.

(B)  The agency or the community has certified a subsequent or supplemental environmental impact report for the project where the environmental impact report for the project was certified before the expiration of the 18-month period provided in Section 33492.18.

(C)  The agency or the community complies with Chapter 4.5 (commencing with Section 21156) of Division 13 of the Public Resources Code for subsequent projects described in a master environmental impact report as being within the scope of the report, and that master environmental impact report was certified before the expiration of the 18-month period provided in Section 33492.18.

(D)  The project is categorically exempt pursuant to Article 19 (commencing with Section 15300) of Chapter 3 of Division 6 of Title 14 of the California Code of Regulations.

(Amended by Stats. 1999, Ch. 83, Sec. 112. Effective January 1, 2000.)



33492.28

As used in this chapter, “fiscal year” means a year commencing on July 1 and ending on the next June 30.

(Added by renumbering Section 33492.69 by Stats. 1994, Ch. 146, Sec. 124. Effective January 1, 1995.)



33492.29

An ordinance adopting a redevelopment plan under this chapter shall include a finding that the effect of tax increment financing will not cause a significant financial burden or detriment on any taxing agency deriving revenues from a project area. This finding shall only be required when the project is financed in part or in whole from revenues derived from the allocation of taxes pursuant to Section 33670.

(Added by Stats. 1993, Ch. 944, Sec. 4. Effective October 8, 1993.)






ARTICLE 1.5 - Norton Air Force Base and George Air Force Base Redevelopment Project Areas

33492.40

(a) Notwithstanding Section 33320.1, the requirement that privately owned land within a project area be “predominantly urbanized,” as that term is defined in subdivision (b) of Section 33320.1, shall not apply to privately owned land within a project area, if the privately owned land is adjacent or in proximity to a military facility or installation that is proposed to be closed pursuant to Public Law 100-526 and the inclusion of the privately owned land is found by an entity formed pursuant to subdivision (b) to be necessary for the effective redevelopment of the military facility or installation and the adjacent area.

(b) The legislative bodies for communities having territory within, adjacent to, or in proximity to a military facility or installation described in subdivision (a) may create a separate joint powers agency pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, which shall have and exclusively exercise powers of an agency in furtherance of the redevelopment of a project area approved by the joint powers agency. The joint powers agency so formed shall include as one of its members the county in which the project area is located. In addition to the powers of an agency, the joint powers agency so formed shall also act as the legislative body and planning commission for all approvals and actions required by this part of legislative bodies and planning commissions for the adoption and implementation of a redevelopment plan. However, all land use, planning, and development decisions with regard to the land within the project area shall continue to be under the control and jurisdiction of each of the respective local legislative bodies or planning commissions, as applicable.

(c) The territory included within the project and project area may be contiguous or noncontiguous, and any project area may be located in whole or in part within one or more of the communities impacted by the closure of the military facility or installation, and the land to be included within the project area within the community or communities in proximity to the military facility or installation shall be found necessary for the effective redevelopment of the military facility or installation and the adjacent area. A project area shall not include territory outside the jurisdiction of the communities that are parties to the joint powers agency without the consent of the legislative body having jurisdiction over the territory proposed to be included within the project area.

(d) A redevelopment plan for the project area shall contain all of the provisions required by this part. However, if the agency finds, based on substantial evidence on the record, that compliance with the requirements of Sections 33333.2 and 33334.1 would make it impracticable to achieve the policies of this section, the agency may eliminate or modify the requirements of Sections 33333.2 and 33334.1.

(e) The redevelopment plan shall provide for either of the following:

(1) A Low- and Moderate-Income Housing Fund, as required by Section 33334.2.

(2) A deferral for depositing all or part of the 20 percent of taxes allocated to the agency pursuant to Section 33670 in the Low- and Moderate-Income Housing Fund if the agency, after conducting a noticed public hearing, makes, and the executive committee of the Southern California Association of Governments reviews and approves, findings supported by substantial evidence that all of the following apply:

(A) The military facility or installation cannot be acquired or developed by private enterprise without the assistance of the agency.

(B) There are no feasible alternative means of financing the acquisition or development of the military facility or installation other than by utilizing the low- and moderate-income housing portion of the taxes that are allocated to the agency pursuant to subdivision (b) of Section 33670.

(C) Failure of the agency to finance the acquisition or development of the military facility or installation would lead to serious economic hardship and job loss.

(D) The redevelopment plan shall specify the period during which less than 20 percent of the taxes that are allocated to the agency pursuant to subdivision (b) of Section 33670, is to be deposited in the Low- and Moderate-Income Housing Fund. The redevelopment plan shall also contain a repayment plan which specifies a date at which time the agency will have made up the deficit created by the deferral, including repayment of the interest at the highest rate received by the agency on funds it deposits during the period of deferral. The repayment plan shall reduce the deficit in the shortest feasible time consistent with the needs of the agency, as specified in the agency’s findings.

(f) The joint powers agency acting as the agency, the legislative body or the planning commission, shall follow all procedures under this part applicable to the adoption and amendment of redevelopment plans, except with respect to Section 33347.5, Sections 33353 to 33353.6, inclusive, Sections 33354.4 to 33354.6, inclusive, and Section 33385.

(g) The agency shall create a fiscal advisory group to consult with each affected taxing agency and to advise and report to the agency in the manner required of a fiscal review committee by Section 33353.5 on any potential fiscal impact upon affected taxing agencies within the project area. The fiscal advisory group shall consist of the financial officer or treasurer of each city and each county that created the joint powers authority.

(h) The agency shall prepare and distribute to each affected taxing agency a report that includes the information required by Section 33328. The agency shall also prepare an analysis of the report required of a fiscal review committee pursuant to subdivision (m) of Section 33352 and an analysis of the report required of the fiscal advisory group pursuant to subdivision (g).

(i) As used in this section, “in proximity to” means within three miles of the boundary of Norton Air Force Base and within eight miles of George Air Force Base.

(j) The Legislature finds and declares that the closure of two or more military facilities or installations within the County of San Bernardino will cause serious economic hardship in that county, including loss of jobs, increased unemployment, deterioration of properties and land utilization and undue disruption of the lives and activities of the people. Therefore, the Legislature finds and declares that to avoid serious economic hardship and accompanying blight, it is necessary to enact this act which shall apply only within the County of San Bernardino. In enacting this act, it is the policy of the Legislature to assist communities within the County of San Bernardino in their attempt to preserve the military facilities and installations for their continued use as airports and aviation-related purposes.

It is the intent of the Legislature and the commitment of the local authorities to ensure that the existing airfields at both Norton Air Force Base and George Air Force Base are protected, developed, and enhanced as civil aviation public use airports. Therefore, the joint powers authorities authorized by this section should make every reasonable effort to guarantee that these vital airport facilities are retained for general aviation use now and into the future.

(k) Any joint powers agreement entered into pursuant to this section shall provide that the financial needs of each of the parties shall be considered prior to adoption of a redevelopment plan, and may provide that the number of years shall be limited during which bonded indebtedness may be paid using taxes that are allocated to the agency pursuant to subdivision (b) of Section 33670.

(1) A joint powers agency operating within the area of Norton Air Force Base shall appoint a project area citizens committee for the purpose of consultation and advice regarding policy matters that relate to planning and programs affecting the residents, businesses, and educational institutions within the project area, implementation of the redevelopment plan, and the development and implementation of amendments to the redevelopment plan.

(2) The committee shall be comprised of residential owners, residential tenants, business owners, small business owners, business tenants, educational institution representatives, and community groups currently operating, living, or working within the project area. The membership of the Project Area Citizens Committee shall be appointed by the legislative body of the agency and shall be representative, both racially and ethnically, of the people who live and work within the project area.

(3) For the purposes described above, the committee shall meet at least once quarterly or more often to review policy matters and implementation issues as determined necessary by the legislative body.

(l) Amendments to any redevelopment plans adopted pursuant to this section shall not be required to comply with the provisions of Section 33452, provided that notice of the public hearing for any amendment adopted pursuant to Article 12 (commencing with Section 33450) of Chapter 4, is published pursuant to Section 6063 of the Government Code and mailed by regular mail to the governing body of each of the taxing agencies that levies taxes upon any property in the project area designated in the redevelopment plan as proposed to be amended.

(Amended by Stats. 2004, Ch. 183, Sec. 209. Effective January 1, 2005.)



33492.41

(a)  Notwithstanding Section 21090 of the Public Resources Code, the Inland Valley Development Agency may determine at a noticed public hearing that the amendment of a redevelopment plan for the Norton Air Force Base Redevelopment Project Area pursuant to this chapter is not subject to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), except that projects implementing the redevelopment plan, including specific plans, rezonings, and ministerial projects that may have a significant effect on the environment, shall be subject to the California Environmental Quality Act. The environmental document for any implementing project shall include an analysis and mitigation of potential cumulative impacts that otherwise will not be known until an environmental impact report for the redevelopment plan is certified.

(b)  The notice of the public hearing required pursuant to subdivision (a) shall include the date, time, and place of the hearing, a brief description of the proposed project and its location, the date when notice will be provided pursuant to Section 21092 of the Public Resources Code, and the address where copies of the notice of exemption are available for review.

(c)  The notice required by this section shall be given to all organizations and individuals who have previously requested notice pursuant to the California Environmental Quality Act, and shall be given by publication, no fewer times than required by Section 6061 of the Government Code, by the public agency in a newspaper of general circulation in the area affected by the proposed project.

(d)  If the Inland Valley Development Agency determines, pursuant to subdivision (a), that the amendment of a redevelopment plan is not subject to the California Environmental Quality Act, the redevelopment agency shall prepare and certify an environmental impact report for the redevelopment plan amendment within 12 months after the effective date of the ordinance amending the redevelopment plan.

(e)  An environmental impact report prepared and certified for a specific plan or other comprehensive land use plan for the applicable portion of the Inland Valley Redevelopment Project Area shall satisfy the requirement of subdivision (d) if the plan covers the same area and project as the amendment to the redevelopment plan and is certified within 12 months after the effective date of the ordinance amending the redevelopment plan.

(f)  The redevelopment agency shall revise the redevelopment plan if necessary to mitigate any impacts and comply with the California Environmental Quality Act and adopt mitigation measures as conditions of project approval.

(g)  This section shall only apply to a redevelopment plan amendment approved on or before September 1, 1995.

(Added by renumbering Section 33320.7 by Stats. 1997, Ch. 580, Sec. 11.5. Effective January 1, 1998.)



33492.42

(a)  The redevelopment agency referenced in Section 33492.41 may locate, construct, and maintain facilities and infrastructure for sewer and water pipelines or other facilities for sewer transmission and water supply or distribution systems along and across any street or public highway and on any lands that are now or hereafter owned by the state, for the purpose of providing facilities or services related to development to, or in that portion of, the redevelopment project area referenced in subdivision (e) of Section 33492.41 that, as of January 1, 2000, meets all of the following requirements:

(1) Is unincorporated territory.

(2) Contains at least 100 acres.

(3) Is surrounded or substantially surrounded by incorporated territory.

(4) Contains at least 100 acres zoned for commercial or industrial uses or is designated on the applicable county general plan for commercial or industrial uses.

(b) Facilities or services related to development may be provided by the redevelopment agency referenced in Section 33492.41 to all or any portion of the area defined in paragraphs (1) to (4), inclusive, of subdivision (a). Notwithstanding any other provision of the Government Code, building ordinances, zoning ordinances, and any other local ordinances, rules, and regulations of a city or other political subdivision of the state shall not apply to the location, construction, or maintenance of facilities or services related to development pursuant to this section.

(Amended by Stats. 2008, Ch. 709, Sec. 16. Effective January 1, 2009.)



33492.43

(a) Any redevelopment plan, or any amendment to an existing redevelopment plan adopted on or after July 1, 1993, that is subject to Section 33492.40, may utilize as the base year either the year it was adopted or the 1994–95 fiscal year, at the option of the adopting agency, as referenced by a duly adopted ordinance of the governing board. If the governing board adopts the 1994–95 fiscal year as the base year, that designation shall remain in effect only until the time that the county assessor certifies that assessed values for the redevelopment project area equal or exceed the assessed value in the initial base year. When that certification is made by the county assessor, the base year shall revert to the initial base year at the time of plan adoption.

(b)  To the extent any adjustment in the base year pursuant to this section creates a negative fiscal impact on the state, the governing board shall, on or before the expiration of five years from the date of the adjustment of the base year pursuant to this section, remit to the Controller the total amount of increased aid to schools received from the state as a result of the adjustment in the base year as determined by the Department of Finance in consultation with the governing board.

(Added by renumbering Section 33320.51 by Stats. 2011, Ch. 382, Sec. 10. Effective January 1, 2012.)






ARTICLE 4 - Redevelopment Agency of Fort Ord

33492.70

(a) (1) This article shall govern the establishment and operation of all redevelopment project areas created within the area previously known as Fort Ord.

(2) It is the intent of the Legislature that the redevelopment of the territory of Fort Ord be conducted jointly, in part by redevelopment project areas established by cities and the county with jurisdiction over parts of the territory of what was previously known as Fort Ord, and in part by the Fort Ord Reuse Authority. It is further the intent of the Legislature that this joint redevelopment include the sharing of tax increment revenues pursuant to this article. The joint division of tax increment will enable the local redevelopment agencies to finance redevelopment activities which primarily affect their own jurisdictions, and the authority will have a revenue source to assist in financing redevelopment of facilities of basewide significance.

(b) The board of the Fort Ord Reuse Authority, as established by Title 7.85 (commencing with Section 67650) of the Government Code, may, by ordinance, establish in the area of Fort Ord a public body, corporate and politic, known as the Redevelopment Agency of Fort Ord. This agency may transact business and exercise its powers as a redevelopment agency upon the effective date of the establishing ordinance. The provisions of the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24), as modified by Chapter 4.5 (commencing with Section 33492) thereof, shall apply to the Redevelopment Agency of Fort Ord, and this agency shall have all powers of a redevelopment agency as provided in this part.

(c) In addition to the powers of an agency, the Redevelopment Agency of Fort Ord shall also act as the legislative body and the planning commission for all approvals and actions required and authorized by this part for the adoption and implementation of a redevelopment plan. However, subject to the consistency and appeal provision of Title 7.85 (commencing with Section 67650) of the Government Code and other applicable provisions of state law, all planning, zoning, and permitting decisions with regard to the land within the project area shall continue to be under the control and jurisdiction of each of the respective local legislative bodies, as applicable.

(d) For purposes of this article, “board” means the governing board of the Fort Ord Reuse Authority, as defined in Title 7.85 (commencing with Section 67650) of the Government Code. “Legislative body,” as used elsewhere in this part, shall, for the purposes of this article when relating to the Redevelopment Agency of Fort Ord, also refer to the governing board of the Fort Ord Reuse Authority.

(e) The board may create a project area to include all or a portion or portions of the area of Ford Ord, except that the board shall not create a project area which overlays any territory included within a project area established by the redevelopment agency of a city or the county.

(f) A city or county redevelopment agency may establish a project area which includes any or all of the territory within the jurisdiction of the city or county which is also within the territory of Fort Ord, but only pursuant to the provisions of this section.

(Added by Stats. 1994, Ch. 1169, Sec. 7. Effective January 1, 1995.)



33492.71

(a)  This section shall apply to each redevelopment project area created pursuant to this article with a redevelopment plan that contains the provisions required by Section 33670. All amounts calculated pursuant to this section shall be calculated after the amount required to be deposited in the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, 33334.6, and 33492.76, and the amounts required to be paid by school and community college districts pursuant to Section 33492.78 have been deducted from the local tax increment funds received by the agency in the applicable fiscal year.

(b)  The payments made pursuant to this section shall be in addition to any amounts the affected taxing entities receive pursuant to subdivision (a) of Section 33670. The agency shall reduce its payments pursuant to this section to the authority or an affected taxing entity by any amount the agency has paid, directly or indirectly, pursuant to Section 33445 and with the agreement of the authority or the affected taxing entity, or pursuant to any other provision of law other than this section for, or in connection with a public facility owned or leased by the authority or that affected taxing entity and with the agreement of the authority or that affected taxing entity.

(c)  Commencing in the first fiscal year in which a redevelopment agency receives tax-increment revenue from a project area created pursuant to this article, the agency shall pay the following amounts to the following entities, and the agency shall not be obligated to pay any additional sums to any taxing entities pursuant to Section 33607.5 and subdivision (b) of Section 33676:

(1)  (A)  Thirty-five percent of the tax-increment revenue received by the agency after the amount required to be deposited in the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, and 33334.6, as modified by Section 33492.76, has been deducted each fiscal year shall be paid to the authority to finance in whole or in part, its responsibilities in providing for the reuse of Fort Ord.

(B)  Thirty-five percent of the tax-increment revenue received by the agency after the amount required to be deposited in the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, and 33334.6 of, as modified by Section 33492.76, has been deducted each fiscal year shall be paid to or retained by the redevelopment agency of the city or county in which the project area is located, to finance, in whole or in part, its responsibilities in providing for the reuse of Fort Ord.

(C)  Of the amount referenced in subparagraph (B), each city may elect to receive from its agency, and the agency shall pay, an amount not to exceed 25 percent of the tax-increment revenue generated from a project area established pursuant to this article, to alleviate the financial burden and detriment incurred as a result of the adoption of the redevelopment plan in each year until the sixth fiscal year after the year in which the agency is first allocated one hundred thousand dollars ($100,000) or more in tax-increment revenues.

(D)  Upon dissolution of the authority, the amount allocated pursuant to this section shall continue to be paid to the accounts of the authority insofar as needed to pay principal and interest or other amounts on debt that was incurred by the authority. Funds that would be allocated pursuant to this section that exceed the amounts necessary to pay debt service on authority debt shall be divided as follows: 54 percent shall be allocated to the city or county redevelopment agency that establishes the project area; 38 percent shall be allocated to the county; and 8 percent shall be allocated to other affected taxing entities.

(2)  Twenty-five percent of the tax-increment revenue received by the agency after the amount required to be deposited in the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, and 33334.6, as modified by Section 33492.76, has been deducted each fiscal year shall be paid to the county to alleviate the financial burden and detriment to the county incurred because of the establishment of the project area.

(3)  Not to exceed 5 percent of the tax-increment revenue received by the agency after the amount required to be deposited in the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, and 33334.6, as modified by Section 33492.76, has been deducted each fiscal year shall be paid to other affected taxing entities as defined in Section 33492.27, but excluding the entities specified in paragraphs (1) and (2), and excluding school and community college districts, in order to alleviate the financial burden and detriment incurred by those affected taxing entities because of the establishment of the project area. If the total payments made pursuant to this paragraph are less than 5 percent of the tax increment revenue received by the agency pursuant to this article, the remaining portion of the revenue available as a result of this paragraph shall be allocated as follows: 37 percent to the agency, 37 percent to the authority, and 26 percent to the county.

(d)  Notwithstanding subdivision (c), through and including the second fiscal year after the certification date established pursuant to Section 33492.9, the amount of tax increment revenue the redevelopment agencies of the Cities of Marina and Seaside or the County of Monterey are required to pay to other entities as prescribed in paragraph (1) shall be modified as follows:

(1)  For each of those fiscal years, the board shall determine an amount equal to 100 percent of the revenue payable to the city or county establishing the project area from all ad valorem property taxes, including allocations of property tax increment revenues pursuant to subdivision (c), sales taxes, utility users taxes, business license taxes, real property transfer taxes, franchise taxes, transient occupancy taxes, and payments received as a result of vehicle and trailer coach registration, and cigarette and gasoline taxes except for payments received as a result of vehicle registrations because of military personnel occupying Fort Ord, attributable to the property, population, and economic activity that is within the jurisdiction of each local entity that has established a redevelopment project area pursuant to this subdivision and is also within the area of Fort Ord.

(2)  If the amount determined pursuant to paragraph (1) for a fiscal year is less than four hundred thousand dollars ($400,000), the redevelopment agency of the local entity that established the project area shall retain tax-increment revenue received because of the project area so that the sum of the retained tax-increment revenue, exclusive of required deposits to the Low and Moderate Income Housing Fund and the amount of revenue determined pursuant to paragraph (1), equals four hundred thousand dollars ($400,000), but in no event exceeding 100 percent of the tax-increment revenue received for the project area for that fiscal year. Any tax-increment revenue received by the redevelopment agency that established the project area which exceeds the amount necessary to bring the total of the amount calculated pursuant to paragraph (1), plus the tax increment retained by the agency pursuant to this subdivision to four hundred thousand dollars ($400,000) shall be distributed pursuant to subdivision (c).

(e)  The board may increase or decrease the qualified minimum level of increment funding set in paragraph (2) of subdivision (d) above four hundred thousand dollars ($400,000), if the board determines, based on substantial evidence, that the costs of providing police and fire protection services to the area of Fort Ord within the local agency’s redevelopment agency’s project area exceed or are less than this amount. In the event that any city which does not now have jurisdiction over territory within the area of Fort Ord subsequently annexes territory within the area of Fort Ord, the board may provide for a qualified minimum level of increment funding at a level that it determines, based on substantial evidence as to the cost of providing police and fire protection services to the area of Fort Ord within the local agency’s redevelopment agency’s project area is appropriate for a period not to exceed three years, but is under no obligation to do so.

(f)  Because this article provides for an allocation of tax-increment revenue arising from the redevelopment of the area of Fort Ord among the affected taxing entities for the purpose of alleviating any financial burden or detriment that is caused by the redevelopment plan, the consultations with the affected taxing entities shall not include the payment of supplemental moneys, but may only include the discussion of possible modifications in the redevelopment plan, including, but not limited to, the timing of projects, selection of projects, scope of projects, and the type of financing that is being considered for the projects.

(g)  (1)  All moneys received by the authority from a redevelopment agency shall be deposited in a separate fund from all other moneys of the authority.

(2)  The authority shall annually report on the total amount of moneys deposited into the fund during the year; the specific project and programs which were financed with the moneys, including amounts expended per project and program; and the beginning and ending balance of the fund.

(3)  The moneys in the fund shall be exclusively expended for the purpose of financing the development and redevelopment of basewide facilities as identified in the basewide public capital facilities plan adopted pursuant to Section 67675 of the Government Code.

(4)  The authority shall have an independent financial audit annually prepared on the fund in accordance with generally accepted auditing standards and rules of governing auditing reports promulgated by the California Board of Accountancy.

(h)  Notwithstanding any other provision of law, no tax increment moneys, including moneys paid from a redevelopment agency to Fort Ord Reuse Authority or any affected taxing entity, shall finance the development or redevelopment of buildings owned or operated by the California State University or the University of California.

(Amended by Stats. 2000, Ch. 1055, Sec. 42. Effective September 30, 2000.)



33492.72

(a)  Prior to incurring any loans, or other indebtedness, except loans or advances from the local agency or the authority, the agency which established the redevelopment project area, or the board, may subordinate to the loans or other indebtedness the amounts required to be paid to all other local agencies pursuant to this section, provided that the agency or the board has approved these subordinations pursuant to this subdivision.

(b)  At the time the agency or the board requests any other entity receiving tax-increment revenues pursuant to this section to subordinate the amount to be paid to it, the agency or the board seeking permission for subordination, shall provide the affected taxing entity with substantial evidence that sufficient funds will be available to pay both the debt service and the payments required by this section, when due.

(c)  Within 45 days after receipt of the agency’s or the board’s request, the entities receiving tax-increment revenues pursuant to this section shall approve or disapprove the request for subordination. An entity other than the redevelopment agency or the board may disapprove a request for subordination only if it finds, based upon substantial evidence, that after the agency or the board pays the debt payments, the agency will not have sufficient funds to pay the amounts required to be paid to other entities pursuant to this section. The agency or the board may also disapprove a request for subordination if it finds that subordination would interfere with its ability to issue debt as needed to carry out its responsibilities. If an entity, the agency, or the board does not act within 45 days after receipt of the agency’s request, the request to subordinate shall be deemed approved and shall be final and conclusive.

(Added by Stats. 1994, Ch. 1169, Sec. 7. Effective January 1, 1995.)



33492.73

Any redevelopment or implementation plan prepared in conjunction with establishment or operation of a project area, and any subsequent amendment, update, or other modification of that plan or those plans, shall take effect only upon certification by the board of the consistency of that plan or those plans with the Fort Ord Reuse Plan in the same manner as for the local agency’s general plan pursuant to Chapter 4 (commencing with Section 67675) of Title 7.85 of the Government Code.

(Added by Stats. 1994, Ch. 1169, Sec. 7. Effective January 1, 1995.)



33492.74

(a)  For purposes of this article, a blighted area may be a military base in which the combination of two or more of the conditions set forth in subdivision (b) or (c) of this section are so prevalent and so substantial that it causes a reduction of, or a lack of, proper utilization of the area to an extent that constitutes a serious physical and economic burden on the community that cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without redevelopment.

(b)  This subdivision, for purposes of this article, describes physical conditions that cause blight.

(1)  Buildings in which it is unsafe or unhealthy for persons to live or work. These conditions can be caused by serious building code violations, dilapidation and deterioration, defective design or physical construction, faulty or inadequate infrastructure, or other similar factors.

(2)  Factors that prevent or substantially hinder the economically viable reuse or capacity of buildings or areas. This condition can be caused by a substandard design; buildings that are too large or too small given present standards and market conditions; and age, obsolescence, deterioration, dilapidation, or other physical conditions that could prevent the highest and best uses of the property. This condition can also be caused by buildings that will have to be demolished or buildings or areas that have a lack of parking.

(3)  Adjacent or nearby uses that are incompatible with each other and that prevent the economic development of those parcels or other portions of the project area.

(4)  Buildings on land that, when subdivided or when infrastructure is installed, will not comply with normal subdivision, zoning, or planning regulations.

(c)  This subdivision, for purposes of this article, describes economic conditions that cause blight:

(1)  Land that contains materials, including, but not necessarily limited to, materials for airport runways that will have to be removed to allow development.

(2)  Properties that contain hazardous wastes that may benefit from the use of agency authority as specified in Article 12.5 (commencing with Section 33459) of Chapter 4 in order to be developed by either the private or public sector or in order to comply with applicable federal or state standards. Notwithstanding any other provision of law, all redevelopment agencies with authority under this act are specifically prohibited from accepting responsibility for, or using agency authority on behalf of, hazardous waste sites that are the responsibility of the federal government.

(d)  For purposes of this article, a blighted area also may be one that contains one or more of the conditions described in subdivision (c) and is, in addition, characterized by the existence of inadequate public improvements, public facilities, and utilities, where these conditions are so prevalent and so substantial that it causes a reduction of, or a lack of, proper utilization of the area to an extent that it constitutes a serious physical and economic burden on the community that cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without redevelopment.

(Added by Stats. 1994, Ch. 1169, Sec. 7. Effective January 1, 1995.)



33492.75

(a)  For purposes of adoption of a project area, the preliminary report prepared pursuant to Section 33344.5 is not required to contain the material identified in paragraphs (2), (3), and (4) of subdivision (c) of Section 33344.5.

(b)  For purposes of adoption of a project area, the report prepared pursuant to Section 33352 shall be modified to require that the blight conditions specified in Section 33492.74 exist.

(c)  A redevelopment plan adopted for a project area shall contain the limitations set forth in Section 33492.13, and shall not be subject to the limitations set forth in Section 33333.2.

(d)  For purposes of redevelopment project areas within the area of Fort Ord, calculation of the amount determined pursuant to subdivision (a) of Section 33670 shall be based on the assessment roll used in connection with property within the project area last equalized prior to the date on which the board of the Fort Ord Reuse Authority adopts a Fort Ord Reuse Plan pursuant to Section 67675 of the Government Code, which shall be deemed to be a redevelopment plan for the area of the base, or the effective date of the ordinance approving a redevelopment plan for a specific project area within the area of Fort Ord, whichever occurs first for any project area.

(Added by Stats. 1994, Ch. 1169, Sec. 7. Effective January 1, 1995.)



33492.76

(a)  (1)  Notwithstanding Section 33334.2 or any other provision of law, a redevelopment agency established or governed pursuant to this article may:

(A)  Annually waive the requirement to allocate 20 percent of the total annual tax increment revenue from any project area established pursuant to this article to the Low- and Moderate-Income Housing Fund for a period of up to five years after the date on which the county auditor makes the certification pursuant to Section 33492.9.

(B)  Annually waive the requirement to allocate half of the 20 percent of the total annual tax increment revenue to the Low- and Moderate-Income Housing Fund for a period of five years after the fifth year after the date on which the county auditor makes the certification pursuant to Section 33492.9.

(2)  The agency may not waive its allocation in any year unless it first adopts a finding, based on substantial evidence, that the vacancy rate for rental housing affordable to lower income households is greater than 6 percent.

(b)  Notwithstanding Section 33413, the redevelopment agency shall not be required to replace removed or demolished military barracks, which are located, as of January 1, 1995, within the boundaries of Fort Ord.

(Amended by Stats. 1995, Ch. 45, Sec. 1. Effective January 1, 1996.)



33492.78

(a) Section 33607.5 shall not apply to an agency created pursuant to this article. For purposes of Sections 42238.02, 84750.5, and 84751 of the Education Code, funds allocated pursuant to this section shall be treated as if they were allocated pursuant to Section 33607.5.

(1) This section shall apply to each redevelopment project area created pursuant to a redevelopment plan that contains the provisions required by Section 33670 and is created pursuant to this article. All the amounts calculated pursuant to this section shall be calculated after the amount required to be deposited in the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, and 33334.6, as modified by Section 33492.76, has been deducted from the total amount of tax-increment funds received by the agency in the applicable fiscal year.

(2) The payments made pursuant to this section shall be in addition to any amounts the school district or districts and community college district or districts receive pursuant to subdivision (a) of Section 33670. The agency shall reduce its payments pursuant to this section to an affected school or community college district by any amount the agency has paid, directly or indirectly, pursuant to Section 33445, 33445.5, or 33446, or any provision of law other than this section for, or in connection with, a public facility owned or leased by that affected school or community college district.

(3) (A) Of the total amount paid each year pursuant to this section to school districts, 43.9 percent shall be considered to be property taxes for the purposes of paragraph (1) of subdivision (j) of Section 42238.02 of the Education Code, and 56.1 percent shall not be considered to be property taxes for the purposes of that section, and shall be available to be used for educational facilities.

(B) Of the total amount paid each year pursuant to this section to community college districts, 47.5 percent shall be considered to be property taxes for the purposes of Section 84751 of the Education Code, and 52.5 percent shall not be considered to be property taxes for the purposes of that section, and shall be available to be used for educational facilities.

(C) Of the total amount paid each year pursuant to this section to county offices of education, 19 percent shall be considered to be property taxes for the purposes of paragraph (1) of subdivision (c) of Section 2575 of the Education Code, and 81 percent shall not be considered to be property taxes for the purposes of that section, and shall be available to be used for educational facilities.

(D) Of the total amount paid each year pursuant to this section to special education, 19 percent shall be considered to be property taxes for the purposes of paragraph (1) of subdivision (j) of Section 42238.02 of the Education Code, and 81 percent shall not be considered to be property taxes for the purposes of that section, and shall be available to be used for educational facilities.

(4) Local education agencies that use funds received pursuant to this section for educational facilities shall spend these funds at schools that are any one of the following:

(A) Within the project area.

(B) Attended by students from the project area.

(C) Attended by students generated by projects that are assisted directly by the redevelopment agency.

(D) Determined by a local education agency to be of benefit to the project area.

(b) Commencing with the first fiscal year in which the agency receives tax increments, and continuing through the last fiscal year in which the agency receives tax increments, a redevelopment agency created pursuant to this article shall pay to each affected school and community college district an amount equal to the product of 25 percent times the percentage share of total property taxes collected that are allocated to each affected school or community college district, including any amount allocated to each district pursuant to Sections 97.03 and 97.035 of the Revenue and Taxation Code times the total of the tax increments received by the agency after the amount required to be deposited in the Low and Moderate Income Housing Fund has been deducted.

(c) Commencing with the 11th fiscal year in which the agency receives tax increments and continuing through the last fiscal year in which the agency receives tax increments, a redevelopment agency created pursuant to this article shall pay to each affected school and community college district, in addition to the amounts paid pursuant to subdivision (b), an amount equal to the product of 21 percent times the percentage share of total property taxes collected that are allocated to each affected school or community college district, including any amount allocated to each district pursuant to Sections 97.03 and 97.035 of the Revenue and Taxation Code times the total of the first adjusted tax increments received by the agency after the amount required to be deposited in the Low and Moderate Income Housing Fund has been deducted. The first adjusted tax increments received by the agency shall be calculated by applying the tax rate against the amount of assessed value by which the current year assessed value exceeds the first adjusted base year assessed value. The first adjusted base year assessed value is the assessed value of the project area in the 10th fiscal year in which the agency receives tax increment.

(d) Commencing with the 31st fiscal year in which the agency receives tax increments and continuing through the last fiscal year in which the agency receives tax increments, a redevelopment agency shall pay to the affected school and community college districts, in addition to the amounts paid pursuant to subdivisions (b) and (c), an amount equal to 14 percent times the percentage share of total property taxes collected that are allocated to each affected school or community college district, including any amount allocated to each district pursuant to Sections 97.03 and 97.035 of the Revenue and Taxation Code times the total of the second adjusted tax increments received by the agency after the amount required to be deposited in the Low and Moderate Income Housing Fund has been deducted. The second adjusted tax increments received by the agency shall be calculated by applying the tax rate against the amount of assessed value by which the current year assessed value exceeds the second adjusted base year assessed value. The second adjusted base year assessed value is the assessed value of the project area in the 30th fiscal year in which the agency receives tax increments.

(e) (1) The Legislature finds and declares both of the following:

(A) The payments made pursuant to this section are necessary in order to alleviate the financial burden and detriment that affected school and community college districts may incur as a result of the adoption of a redevelopment plan, and payments made pursuant to this section will benefit redevelopment project areas.

(B) The payments made pursuant to this section are the exclusive payments that are required to be made by a redevelopment agency to affected school and community college districts during the term of a redevelopment plan.

(2) Notwithstanding any other provision of law, a redevelopment agency shall not be required, either directly or indirectly, as a measure to mitigate a significant environmental effect or as part of any settlement agreement or judgment brought in any action to contest the validity of a redevelopment plan pursuant to Section 33501, to make any other payments to affected school or community college districts, or to pay for public facilities that will be owned or leased to an affected school or community college district.

(f) As used in this section, a “local education agency” includes a school district, a community college district, or a county office of education.

(Amended by Stats. 2013, Ch. 47, Sec. 110. Effective July 1, 2013.)






ARTICLE 5 - March Joint Powers Redevelopment Agency

33492.80

For purposes of this article, it is the intent of the Legislature to provide a means of mitigating the economic and social degradation facing communities impacted by the realignment of March Air Force Base.

(Added by Stats. 1994, Ch. 1170, Sec. 2. Effective January 1, 1995.)



33492.81

(a)  The March Joint Powers Authority, a public entity created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, and composed of the Cities of Moreno Valley, Perris, and Riverside and the County of Riverside, is hereby authorized to establish the March Joint Powers Redevelopment Agency, with all of the powers, authority, and duties granted to it under this part, as a public body, corporate and politic, for the exclusive purpose of establishing the March Air Force Base Redevelopment Project Area pursuant to this article.

(b)  The March Joint Powers Redevelopment Agency shall act as the legislative body and planning commission for all approvals and actions required or authorized for the adoption and implementation of a redevelopment plan. However, all land use planning and development decisions with regard to the land within the project area shall continue to be under the control and jurisdiction of each of the respective local legislative bodies or planning commissions, as applicable.

(Added by Stats. 1994, Ch. 1170, Sec. 2. Effective January 1, 1995.)



33492.82

(a)  For purposes of this article, a blighted area within the boundaries of March Air Force Base, as those boundaries exist on January 1, 1995, is either one of the following:

(1)  An area in which the combination of two or more of the conditions set forth in subdivision (a) or (b) of Section 33492.83 is so prevalent and so substantial that it causes a reduction of, or a lack of, proper utilization of the area to an extent that constitutes a serious physical and economic burden on the community that cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without redevelopment.

(2)  An area that contains one or more of the conditions described in subdivision (b) of Section 33492.83, the effect of which is so prevalent and so substantial that it causes a reduction of, or a lack of, proper utilization of the area to an extent that constitutes a serious physical and economic burden on the community that cannot reasonably be expected to be reversed or alleviated by private enterprise, or governmental action, or both, without redevelopment, and is, in addition, characterized by the existence of inadequate public improvements, public facilities, and utilities that cannot be remedied by private or governmental action without redevelopment.

(b)  For the purposes of this article, a blighted area outside the boundaries of March Air Force Base, as those boundaries exist on January 1, 1995, shall be an area that meets the requirements of Section 33030.

(Amended by Stats. 1995, Ch. 91, Sec. 75. Effective January 1, 1996.)



33492.83

(a)  This subdivision, for purposes of this article, describes physical conditions that cause blight.

(1)  Buildings in which it is unsafe or unhealthy for persons to live or work. These conditions can be caused by serious building code violations, dilapidation and deterioration, defective design or physical construction, faulty or inadequate infrastructure, or other similar factors.

(2)  Factors that prevent or substantially hinder the economically viable reuse or capacity of buildings or areas. This condition can be caused by a substandard design; buildings that are too large or too small given present standards and market conditions; and age, obsolescence, deterioration, dilapidation, or other physical conditions that could prevent the highest and best uses of the property. This condition can also be caused by buildings that will have to be demolished or buildings or areas that have a lack of parking.

(3)  Adjacent or nearby uses that are incompatible with each other and that prevent the economic development of those parcels or other portions of the project area.

(4)  Buildings on land that, when subdivided or when infrastructure is installed, will not comply with normal subdivision, zoning, or planning regulations.

(b)  This subdivision, for purposes of this article, describes economic conditions that cause blight:

(1)  Land that contains materials or facilities, including, but not necessarily limited to, materials for airport runways that will have to be removed to allow development.

(2)  Properties that contain hazardous wastes that may benefit from the use of agency authority as specified in Article 12.5 (commencing with Section 33459) of Chapter 4 in order to be developed by either the private or public sector or in order to comply with applicable federal or state standards. Notwithstanding any other provision of law, the March Joint Powers Redevelopment Agency is specifically prohibited from accepting responsibility for, or using agency authority on behalf of, hazardous waste sites that are the responsibility of the federal government.

(c)  Pursuant to Section 33321, a project area need not be restricted to buildings, improvements, or lands which are not detrimental or inimical to the public health, safety, or welfare, but may consist of an area in which these conditions predominate and injuriously affect the entire area. A project area may include lands, buildings, or improvements which are not detrimental to the public health, safety, or welfare, but whose inclusion is found necessary for the effective redevelopment of the area of which they are a part. Each area included under this section shall be necessary for effective redevelopment and shall not be included for the purpose of obtaining the allocation of tax-increment revenue from the area pursuant to Section 33670 without other substantial justification for its inclusion.

(Added by Stats. 1994, Ch. 1170, Sec. 2. Effective January 1, 1995.)



33492.84

For purposes of this article, the terms “redevelopment agency” and “agency” refer to the March Joint Powers Redevelopment Agency, which is hereby authorized to engage in the redevelopment activities included in and referenced by this article.

(Added by Stats. 1994, Ch. 1170, Sec. 2. Effective January 1, 1995.)



33492.85

(a)  A redevelopment plan for March Air Force Base, adopted pursuant to this chapter and containing the provisions set forth in Section 33670, shall contain all of the following limitations:

(1)  (A)  A time limit on the establishing of loans, advances, and indebtedness to be paid with the proceeds of property taxes received pursuant to Section 33670 to finance in whole or in part the redevelopment project, which may not exceed 20 years from the date the county auditor certifies pursuant to Section 33492.9, except by amendment of the redevelopment plan as authorized by subparagraph (B). The loans, advances, or indebtedness may be repaid over a period of time longer than the time limit as provided in this section. No loans, advances, or indebtedness to be repaid from the allocation of taxes shall be established or incurred by the agency beyond this time limitation.

(B)  The time limitation established by subparagraph (A) may be extended only by amendment of the redevelopment plan after the agency finds, based on substantial evidence, that (i) substantial blight remains within the project area; (ii) this blight cannot be eliminated without the establishment of additional debt; and (iii) the elimination of blight cannot reasonably be accomplished by private enterprise acting alone or by the legislative body’s use of financing alternatives other than tax increment financing. However, this amended time limitation may not exceed 30 years from the date the county auditor certifies pursuant to Section 33492.9.

(2)  A time limit, not to exceed 30 years from the date the county auditor certifies pursuant to Section 33492.9, on the effectiveness of the redevelopment plan. After the time limit on the effectiveness of the redevelopment plan, the agency shall have no authority to act pursuant to the redevelopment plan except to pay previously incurred indebtedness and enforce existing covenants or contracts.

(3)  A time limit, not to exceed 45 years from the date the county auditor certifies pursuant to Section 33492.9, to repay indebtedness with the proceeds of property taxes received pursuant to Section 33670. After the time limit established pursuant to this paragraph, an agency may not receive property taxes pursuant to Section 33670.

(b)  (1)  A redevelopment plan, adopted pursuant to this chapter, that does not contain the provisions set forth in Section 33670 shall contain the limitations in paragraph (2).

(2)  A time limit, not to exceed 12 years from the date the county auditor certifies pursuant to Section 33492.9, for commencement of eminent domain proceedings to acquire property within the project area. This time limitation may be extended only by amendment of the redevelopment plan.

(Added by Stats. 1994, Ch. 1170, Sec. 2. Effective January 1, 1995.)



33492.86

(a) This section shall apply to a redevelopment project area the territory of which includes March Air Force Base, that is adopted pursuant to a redevelopment plan that contains the provisions required by Section 33670, and that is adopted pursuant to this chapter. The redevelopment agency shall make the payments to affected school districts and community college districts required by subdivision (a) of Section 33607.5, except that each of the time periods governing the payments shall be calculated from the date the county auditor makes the certification to the Director of Finance pursuant to Section 33492.9 instead of from the first fiscal year in which the agency receives tax-increment revenue.

(b) (1) Pursuant to Section 33492.3, the March Air Force Base Project Area adopted pursuant to this article may include all, or any portion of, property within the military base that the federal Base Closure and Realignment Commission has voted to realign when that action has been sustained by the President and the Congress of the United States, regardless of the percentage of urbanized land, as defined in Section 33320.1, within the military base.

(2) (A) Pursuant to Section 33492.3, the March Air Force Base Project Area may include territory outside the military base. The project area shall be entirely contained within a one-mile perimeter of the boundaries of March Air Force Base, as those boundaries exist on January 1, 1995. At no time shall the aggregate acreage of the project area outside the boundaries of March Air Force Base, as those boundaries exist on January 1, 1995, exceed 2 percent of the total acreage contained within that one-mile perimeter, and these areas may only be included in the project area upon a finding of benefit to the March Air Force Base Project Area and with the concurrence of the legislative bodies of the County of Riverside, the City of Moreno Valley, the City of Perris, and the City of Riverside.

(B) The agency for the March Air Force Base Project Area may, with the concurrence of the relevant legislative body pursuant to subparagraph (B), pay for all or a part of the value of land and the cost of the installation and construction of any structure or facility or other improvement that is publicly owned outside the jurisdiction of the agency, if the legislative body of the agency determines all of the following:

(i) That the structure, facility, or other improvement is of benefit to the project area.

(ii) That no other reasonable means of financing the facilities, structures, or improvements are available to the community.

(iii) That the payment of funds for the acquisition of land or the cost of facilities, structures, or other improvements will assist in the elimination of one or more blight conditions, as identified pursuant to Section 33492.83, inside the project area, or provide housing for low- or moderate-income persons.

(C) Concurrence of the relevant legislative body shall be demonstrated by the adoption of an ordinance by the community where the structure, facility, or other improvement is to be located that authorizes the redevelopment of the area within its territorial limits by the redevelopment agency for the March Air Force Base Project Area.

(D) All projects authorized by this subdivision shall be within communities that are contiguous to the March Air Force Base Project Area.

(c) Notwithstanding subdivision (a) of Section 33492.15 or any other provision of law, the March Joint Powers Redevelopment Agency shall not be obligated to make any payments required by subdivision (a) of Section 33492.15 to the County of Riverside, the County Free Library Fund, and the County Fire Fund. Instead, the March Joint Powers Redevelopment Agency shall be required to make those payments required under the Cooperative Agreement entered into among the County of Riverside, the March Joint Powers Authority, and the March Joint Powers Redevelopment Agency dated August 20, 1996, as that agreement may be amended from time to time.

(Amended by Stats. 2006, Ch. 538, Sec. 395. Effective January 1, 2007.)



33492.87

(a)  (1)  Notwithstanding Section 33334.2 or any other provision of law, the agency established or governed pursuant to this article may annually defer the requirement to allocate 20 percent of tax-increment revenue to the Low and Moderate Income Housing Fund for a period of up to 5 years after the date on which the county auditor makes the certification pursuant to Section 33492.9.

(2)  The agency shall not defer its allocation in any year unless it first adopts a finding based on substantial evidence that the vacancy rate for rental housing affordable to lower income households within the jurisdiction of the members of the agency is greater than 4 percent.

(3)  The amount of the deferral, if any, shall be considered an indebtedness of the agency and shall be paid into the Low and Moderate Income Housing Fund no later than the end of the 10th fiscal year after the date on which the county auditor makes the certification pursuant to Section 33492.9. If the indebtedness is not eliminated by the end of the 10th fiscal year, the county auditor or controller shall, no later than March 15 of the 11th year, withhold an amount equal to the indebtedness and deposit those funds into a separate Low and Moderate Income Housing Fund for use by the redevelopment agency to meet its affordable housing requirements pursuant to this part.

(b)  The agency shall not be required to replace barracks or dormitory-style housing or Arnold Heights housing that is adaptively reused, demolished, or removed within the boundaries of March Air Force Base.

(Amended by Stats. 1996, Ch. 221, Sec. 16. Effective July 22, 1996.)



33492.88

Notwithstanding any other provision of law, as part of an agreement that provides for the development, rehabilitation, or improvement of buildings, structures, or facilities within the project area, the redevelopment agency may use any available funds, including moneys received pursuant to Section 33670, to provide credit enhancements, including, but not limited to, the ability to buy down interest rates, that are necessary for the project. Prior to entering into an agreement for a development that would be assisted pursuant to this section, the agency shall find, after a public hearing, that the assistance is necessary for the economic feasibility of the development and that the assistance cannot be obtained on economically feasible terms in the private sector.

(Added by Stats. 1994, Ch. 1170, Sec. 2. Effective January 1, 1995.)



33492.89

Notwithstanding any other provision of law, the March Joint Powers Redevelopment Agency shall not expend any tax-increment funds allocated to it for expenses related to carrying out the project until and unless the City of Perris adopts a housing element, pursuant to Section 65585 of the Government Code, that substantially complies with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(Added by Stats. 1994, Ch. 1170, Sec. 2. Effective January 1, 1995.)






ARTICLE 6 - Mare Island Redevelopment Project Area

33492.90

With the enactment of this article, it is the intent of the Legislature to provide for precise and specific means to mitigate the very serious economic effects of the closure of the Mare Island Naval Shipyard on the City of Vallejo and surrounding communities by enabling the City of Vallejo to facilitate the planning and implementation of the reuse and redevelopment of the lands comprising Mare Island Naval Shipyard and surrounding areas, in accordance with the city’s land use plans and facilities financing plans, through the redevelopment process and prior to the disposition of lands by the federal government to public entities and private parties.

(Added by Stats. 1994, Ch. 1168, Sec. 2. Effective January 1, 1995.)



33492.91

(a)  (1)  The redevelopment plan for the Mare Island Redevelopment Project Area need not include either of the following:

(A)  The information required pursuant to subdivision (d) of Section 33324 relative to the contents of the preliminary plan.

(B)  The finding required pursuant to paragraph (4) of subdivision (d) of Section 33367 relative to the conformity of the redevelopment plan to the community’s general plan.

(2)  The redevelopment agency shall not expend any tax increment funds allocated to it from the project area for expenses related to carrying out the project unless and until the City of Vallejo finds that the redevelopment plan conforms to the general plan of the city, including the housing element thereof.

(b)  Notwithstanding Section 33328, the report required by that section need only be as complete as the information then available will permit.

(c)  Notwithstanding Section 33344.5, the preliminary report required by that section need only be as complete as the information then available will permit and need not contain the information required by subdivision (c) of Section 33344.5.

(d)  The report submitted by the redevelopment agency to the legislative body pursuant to Section 33352, need not contain the items listed in subdivisions (b), (c), (d), (h), (j), (k), ( l), and (m) of Section 33352, as modified by subdivision (b) of this section, and the ordinance adopted by the legislative body pursuant to Section 33367 need not contain the items listed in paragraphs (4) and (12) of subdivision (d) of Section 33367.

(Added by Stats. 1994, Ch. 1168, Sec. 2. Effective January 1, 1995.)



33492.92

(a)  This section shall apply to a redevelopment project area that is adopted pursuant to this article and the territory of which includes the Mare Island Naval Shipyard.

(b)  Notwithstanding any other provision of law, the redevelopment agency shall make payments to affected taxing entities required by subdivision (a) of Section 33607.5, except that each of the time periods governing the payments shall be calculated from the date the county auditor makes the certification to the Director of Finance pursuant to Section 33492.9 instead of from the first fiscal year in which the agency receives tax-increment revenue.

(Added by Stats. 1994, Ch. 1168, Sec. 2. Effective January 1, 1995.)



33492.93

(a)  The territory of the Mare Island Redevelopment Project Area shall include all of Mare Island except for the following areas:

(1)  All wetlands and dredge ponds, active or inactive.

(2)  Subarea 12.

(3)  The expanded golf course (Subarea 11).

(4)  The recreation/open-space area (Subarea 13).

(5)  The residential areas of Farragut and Coral Sea Villages (Subareas 6 and 8).

(b)  As used in this section:

(1)  “Subarea 6” means an area bounded on the east by Cedar Avenue and Oak Avenue; on the south by the Rifle Range (Area 7), and the Building 866 parking area; on the north by Third Street; and on the west by the wetlands.

(2)  “Subarea 8” means an area bounded on the south by Club Drive; on the east by Suisun Avenue; and on the north and west by Mesa Road.

(3)  “Subarea 11” means an area bounded on the west, east, and south by Regional Park; and on the north by Coral Sea Village, Young Drive, and Recreation Wall.

(4)  “Subarea 12” means an area bounded on the south by Carquinez Strait; on the west by the wetlands and the dredge ponds; on the east by Mare Island Strait and Railroad Avenue; and on the north by the golf course, Young Drive, and Recreation Wall.

(5)  “Subarea 13” means an area surrounded by other excluded areas (wetlands and dredge ponds).

(Added by Stats. 1994, Ch. 1168, Sec. 2. Effective January 1, 1995.)



33492.94

(a)  Notwithstanding Section 21090 of the Public Resources Code, the redevelopment agency for the City of Vallejo or the legislative body of the City of Vallejo may determine at a noticed public hearing that the adoption of a redevelopment plan for the Mare Island Redevelopment Project Area pursuant to this article is not subject to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), except that projects implementing the redevelopment plan, including specific plans, rezonings, and ministerial projects that may have a significant effect on the environment, shall be subject to the California Environmental Quality Act. The environmental document for any implementing project shall include an analysis and mitigation of potential cumulative impacts that otherwise will not be known until an environmental impact report for the redevelopment plan is certified.

(b)  The notice of the public hearing required pursuant to subdivision (a) shall include the date, time, and place of the hearing, a brief description of the proposed project and its location, the date when notice will be provided pursuant to Section 21092 of the Public Resources Code, and the address where copies of the notice of exemption are available for review.

(c)  The notice required by this section shall be given to all organizations that, and individuals who, have previously requested notice pursuant to the California Environmental Quality Act, and shall be given by publication, no fewer times than required by Section 6061 of the Government Code, by the public agency in a newspaper of general circulation in the area affected by the proposed project.

(d)  If the redevelopment agency for the City of Vallejo or the legislative body of the City of Vallejo determines, pursuant to subdivision (a), that the adoption of a redevelopment plan is not subject to the California Environmental Quality Act, the redevelopment agency shall prepare and certify an environmental impact report for the redevelopment plan within 18 months after the effective date of the ordinance adopting the redevelopment plan. An environmental impact report prepared and certified jointly with the preparation of the environmental impact statement by the federal lead agency pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321, et seq.) shall satisfy the requirement of this subdivision.

(Amended by Stats. 1995, Ch. 91, Sec. 78. Effective January 1, 1996.)



33492.95

For purposes of this article, a blighted area within the boundaries of the Mare Island Redevelopment Project Area is either of the following:

(a)  An area in which the combination of two or more of the conditions set forth in subdivision (a) or (b) of Section 33492.11 are so prevalent and so substantial that it causes a reduction of, or a lack of, proper utilization of the area to an extent that constitutes a serious physical and economic burden on the community that cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without redevelopment.

(b)  An area that contains one or more of the conditions described in subdivision (b) of Section 33492.11, the effect of which are so prevalent and so substantial that it causes a reduction of, or a lack of, proper utilization of the area to an extent that constitutes a serious physical and economic burden on the community that cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without redevelopment, and is in addition characterized by the existence of inadequate public improvements, public facilities, and utilities, that cannot be remedied by private or governmental action, without redevelopment.

(Added by Stats. 1994, Ch. 1168, Sec. 2. Effective January 1, 1995.)






ARTICLE 7 - Tustin Marine Corps Air Station

33492.100

With the enactment of this article, it is the intent of the Legislature to provide for precise and specific means to mitigate the very serious economic effects of the closure of the Tustin Marine Corps Air Station on the City of Tustin, surrounding cities and the County of Orange by facilitating the planning and implementation of the reuse and redevelopment of the lands comprising Tustin Marine Corps Air Station and surrounding areas in accordance with land use plans and a redevelopment plan that is in effect prior to the disposition of lands by the federal government.

(Added by Stats. 1996, Ch. 165, Sec. 1. Effective July 15, 1996.)



33492.102

Notwithstanding the requirements of Section 33320.1, a redevelopment plan for the Tustin Marine Corps Air Station Redevelopment Project may be adopted pursuant to the provisions of this article for a redevelopment project area which may include the following areas:

(a)  An area comprising the Tustin Marine Corps Air Station that is generally bounded by Edinger Avenue, Redhill Avenue, Barranca Road, and Harvard Road.

(b)  An area that includes land contiguous with the Tustin Marine Corps Air Station, if necessary for the effective redevelopment of the project area, provided that this area does not exceed 52 acres and meets the requirements of Section 33320.1 without taking into account any of the lands described in subdivision (a). Notwithstanding any other provision of this part, a redevelopment plan adopted pursuant to this part shall not authorize the redevelopment agency to acquire by condemnation any lands authorized to be included in a project area pursuant to this subdivision.

(Added by Stats. 1996, Ch. 165, Sec. 1. Effective July 15, 1996.)



33492.104

For the purposes of this article, a blighted area within the boundaries of the Tustin Marine Corps Air Station Redevelopment Project is an area described in subdivision (a) of Section 33492.102 in which the combination of two or more of the following conditions are so prevalent and so substantial that it causes a reduction of, or a lack of, proper utilization of the area to an extent that constitutes a serious physical and economic burden on the community that cannot reasonably be expected to be reversed or alleviated by private enterprise or governmental action, or both, without redevelopment:

(a)  Buildings in which it is unsafe or unhealthy for persons to live or work. These conditions can be caused by serious building code violations, dilapidation and deterioration, defective design or physical construction, faulty or inadequate infrastructure, or other similar factors.

(b)  Factors that prevent or substantially hinder the economically viable reuse or capacity of buildings or areas. This condition may be caused by conditions including, but not necessarily limited to, all of the following: a substandard design; buildings that are too large or too small given present standards and market conditions; and age, obsolescence, deterioration, dilapidation, or other physical conditions that could prevent the highest and best uses of the property. This condition also may be caused by buildings that must be demolished or buildings or areas that have a lack of parking.

(c)  Adjacent or nearby uses that are incompatible with each other and that prevent the economic development of those parcels or other portions of the project area.

(d)  Buildings on land that, when subdivided or when infrastructure is installed, would not comply with community subdivision, zoning, or planning regulations.

(e)  Properties currently served by infrastructure that does not meet existing adopted utility or community infrastructure standards or the existence of inadequate public improvements, public facilities, and utilities that cannot be remedied by private or governmental action, without redevelopment.

(f)  Buildings that, when built, did not conform to the then-effective building, plumbing, mechanical, or electrical codes adopted by the jurisdiction in which the project area is located.

(g)  Land that contains materials or facilities, including, but not necessarily limited to, materials for aircraft landing pads and runways that would have to be removed to allow development.

(h)  Properties that contain hazardous wastes that may benefit from the use of agency authority as specified in Article 12.5 (commencing with Section 33459) of Chapter 4 in order to be developed by either the private or public sector or in order to comply with applicable federal or state standards.

(Added by Stats. 1996, Ch. 165, Sec. 1. Effective July 15, 1996.)



33492.106

(a)  Notwithstanding Section 33334.2, or any other provision of law, the redevelopment agency for the Tustin Marine Corps Air Station Redevelopment Project, may, for up to 10 years, defer depositing into the Low- and Moderate-Income Housing Fund up to 50 percent of the amount required by Section 33334.2. The amount of the deferral shall be considered an indebtedness and shall be repaid to the Low- and Moderate-Income Housing Fund during the period from the beginning of the 11th year to the end of the 20th year after the establishment of the Tustin Marine Corps Air Station Redevelopment Project area. If the indebtedness is not eliminated by the end of the 20th year, the county auditor or controller shall withhold an amount equal to the indebtedness and deposit those funds into a separate Low- and Moderate-Income Housing Fund for use by the redevelopment agency.

(b)  This section shall not apply to the requirement that tax increment revenues attributable to the property that is located outside the military base be allocated to the Low- and Moderate-Income Housing Fund.

(Added by Stats. 1996, Ch. 165, Sec. 1. Effective July 15, 1996.)



33492.108

Notwithstanding any other provision of law, the redevelopment agency shall make payments to affected taxing entities required by subdivision (a) of Section 33607.5, except that each of the time periods governing the payments shall be calculated from the date the county auditor makes the certification to the Director of Finance pursuant to Section 33492.9 instead of from the first fiscal year in which the agency receives tax increment revenue.

(Added by Stats. 1996, Ch. 165, Sec. 1. Effective July 15, 1996.)



33492.110

(a)  Notwithstanding subdivision (k) of Section 33352, the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) shall not apply to the adoption of a redevelopment plan prepared pursuant to this article if the redevelopment agency determines at a public hearing, noticed in accord with this section, that the need to adopt a redevelopment plan at the soonest possible time in order to use the authority in this article requires the redevelopment agency to delay application of the provisions of the California Environmental Quality Act to the redevelopment plan in accordance with this section.

(b)  If the redevelopment agency finds, pursuant to subdivision (a), that the application of the California Environmental Quality Act to the redevelopment plan is required to be delayed, the redevelopment agency or the community shall certify an environmental impact report for the redevelopment plan within 18 months after the effective date of the ordinance adopting the redevelopment plan. If, as a result of the preparation of the environmental document prepared pursuant to this subdivision, it is necessary to amend the redevelopment plan to mitigate any impacts, the agency shall amend the redevelopment plan according to the procedures of this part. If the environmental document is determined to be inadequate, the redevelopment agency shall not continue with projects that implement the redevelopment plan until an adequate environmental document has been certified; however, this determination shall not affect the validity of the redevelopment plan.

(c)  Until the redevelopment agency or the community certifies an environmental impact report for the redevelopment plan, all projects, as defined in the California Environmental Quality Act, that implement the redevelopment plan shall be subject to the California Environmental Quality Act, including, but not limited to, specific plans and rezonings. The environmental document for any implementing project shall include an analysis and mitigation of potential cumulative impacts, if any, that otherwise would not be known until an environmental document for the redevelopment plan is certified or approved and shall also include a reporting or monitoring program required pursuant to Section 21081 of the Public Resources Code.

(d)  The notice for the public hearing required by subdivision (a) shall comply with, and may be combined with, the notices in Section 33349 or 33361. The notice shall state that the agency intends to consider and act upon a determination that the need to adopt a redevelopment plan at the soonest possible time in order to use the authority in this article requires the redevelopment agency to delay application of the provisions of the California Environmental Quality Act to the redevelopment plan in accordance with this section.

(Added by Stats. 1996, Ch. 165, Sec. 1. Effective July 15, 1996.)



33492.112

The ordinance adopting the redevelopment plan for the Tustin Marine Corps Air Station Project Area shall not be required to include the finding required pursuant to paragraph (4) of subdivision (d) of Section 33367. However, the redevelopment agency shall not expend any tax increment funds allocated to it from the project area for expenses related to carrying out the project unless and until the City of Tustin finds that the redevelopment plan conforms to the general plan of the city, including the housing element.

(Added by Stats. 1996, Ch. 165, Sec. 1. Effective July 15, 1996.)



33492.114

If the City of Tustin, the Tustin Community Redevelopment Agency, or any agency or political subdivision of either, intends to or does acquire title to any real property that lies within the boundaries of the former Marine Corps Air Station-Tustin, then notwithstanding any other provision of law, including Section 33607.5, neither the City of Tustin, nor the Tustin Community Redevelopment Agency, and none of their respective agencies and political subdivisions may grant or issue any land use or other approvals, in the form of any general plan amendments, specific plans, zoning ordinances, redevelopment plans, development agreements, subdivision maps, or other development permits or entitlements, to allow any persons or entities to develop any commercial, residential, or other land uses on all or any portion of any real property at the Marine Corps Air Station-Tustin that the City of Tustin, the Tustin Community Redevelopment Agency, or any agency or political subdivision of either, intends to or does acquire from any source, unless those approvals require, as conditions of approval and mitigation measures for allowing the development of those land uses, the conveyance, or the irrevocable offer to dedicate, without charge, to the Santa Ana Unified School District and the Rancho Santiago Community College District, for purposes of constructing and operating a K-14 facility, (a) fee title to a 100-acre parcel of contiguous land situated within that portion of the Marine Corps Air Station-Tustin that falls within the existing boundaries of the Santa Ana Unified School District and the Rancho Santiago Community College District and includes all or some of the real property referred to as Parcels 4, 5, 6, 7, 8, and 14 as shown on Figure 2-3 of the approved Reuse Plan for the Marine Corps Air Station-Tustin, or (b) fee title to a portion of the Marine Corps Air Station-Tustin that consists of a portion of land that is approved in writing by the Santa Ana Unified School District and the Rancho Santiago Community College District and that does not include any property designated in the Marine Corps Air Station-Tustin Base Reuse Plan for any other public entity or nonprofit organization, including, without limitation, the County of Orange, the Orange County Sheriff-Coroner, and the Orange County Rescue Mission, but excluding the South Orange County Community College District. Those conditions of approval and mitigation measures shall require that the conveyance or offer to dedicate that 100-acre parcel to those districts shall be made within 12 months of the date on which the City of Tustin, the Tustin Community Redevelopment Agency, or any agency or political subdivision of either, first acquires that property from any source. The requirements of this section shall be deemed satisfied upon the conveyance of the property, described in (a) or (b), to the Santa Ana Unified School District and the Rancho Santiago Community College District. Prior to conveyance of this property, the Santa Ana Unified School District and the Rancho Santiago Community College District shall agree upon a legal description of the property. Notwithstanding any other provision of law, for purposes of Article 7 (commencing with Section 1240.610) of Chapter 3 of Title 7 of Part 3 of the Code of Civil Procedure, use of land for classroom facilities, including, but not limited to, educational and training programs, by the Santa Ana Unified School District or the Rancho Santiago Community College District shall be irrebuttably presumed to be a more necessary public use than any other use at the Marine Corps Air Station-Tustin. This section shall apply retroactively to all land use or other approvals relating to the Marine Corps Air Station-Tustin that are granted or issued by the City of Tustin, the Tustin Community Redevelopment Agency, or any agency or political subdivision of either, on or after January 1, 2001. Any such land use or other approvals granted or issued by any of these entities that do not comply with this section shall be invalid and of no force or effect.

(Added by Stats. 2001, Ch. 123, Sec. 2. Effective January 1, 2002.)



33492.116

(a)  For purposes of the application of Section 106 of the National Historic Preservation Act (16 U.S.C. Sec. 470 et seq.) as it applies only to an area comprising the survey area created for redevelopment of the Tustin Marine Corps Air Station pursuant to Section 33310, if the City of Tustin’s historic preservation program is certified pursuant to Section 101(c)(1) of that act (16 U.S.C. Sec. 470a(c)(1)), the City of Tustin may elect to assume any of the duties that are given to the state historic preservation officer by Part 800 of Title 36 of the Code of Federal Regulations or that originate from agreements concluded under those regulations. The state historic preservation officer shall agree to this assumption of duties by the City of Tustin.

(b)  In assuming the duties of the state historic preservation officer pursuant to this section, the city shall ensure that a marketing and solicitation process is conducted to determine the feasibility of permanent reuse of Buildings 29 and 29A. The city shall be responsible for determining in good faith if there are qualified respondents to the marketing and solicitation process and determining if the permanent use of these properties in their historic condition is feasible. If it is determined that permanent use of these historic properties is not feasible, the city shall require mitigation for the adverse effect on these historic properties prior to approving any undertaking.

(Added by Stats. 1998, Ch. 989, Sec. 1. Effective September 30, 1998.)






ARTICLE 8 - The Alameda Naval Air Station and the Fleet Industrial Supply Center

33492.125

With the enactment of this article, it is the intent of the Legislature to provide for precise and specific means to mitigate the very serious economic effects of the closure of the Alameda Naval Air Station and the Fleet Industrial Supply Center on the City of Alameda, surrounding cities, and the County of Alameda by facilitating the planning and implementation of the reuse and redevelopment of the lands comprising the Naval Air Station and the Fleet Industrial Supply Center located in the City of Alameda and the surrounding areas in accordance with land use plans and a redevelopment plan that are in effect prior to the disposition of lands by the federal government.

(Added (by renumbering Section 33493.1) by Stats. 1997, Ch. 580, Sec. 13. Effective January 1, 1998. Note: The action line's renumbering of Article 7 to Article 8 implies that it amended and renumbered Section 33493.1.)



33492.127

(a)  A redevelopment plan covering all or part of the lands of the Alameda Naval Air Station and the Fleet Industrial Supply Center Redevelopment Project may be adopted pursuant to Article 1 (commencing with Section 33492), provided that the project area shall not include territory outside the boundaries of the Alameda Naval Air Station and the Fleet Industrial Supply Center.

(b)  Notwithstanding the time limit in subdivision (b) of Section 33492.18, the agency or the community shall certify an environmental impact report for the redevelopment plan adopted pursuant to this section within 30 months after the effective date of the ordinance adopting the redevelopment plan.

(c)  The following provisions shall apply to the approval of projects that implement a redevelopment plan authorized by this article:

(1)  For 18 months after the effective date of the ordinance adopting the redevelopment plan, or until the certification of an environmental impact report for the redevelopment plan if the report is certified during that 18-month period, subdivision (c) of Section 33492.18 shall apply.

(2)  If an environmental impact report for the redevelopment plan is not certified within 18 months after the effective date of the ordinance adopting the plan, then during the succeeding 12 months or until the certification of an environmental impact report if the report is certified during that 12-month period, no project, as defined in Section 21065 of the Public Resources Code, that implements the redevelopment plan shall be approved by the agency or the community unless any of the following occurs:

(A)  The agency or the community has approved a negative declaration or certified an environmental impact report, or has certified a subsequent or supplemental environmental impact report, for the project before the expiration of the 18-month period provided in Section 33492.18.

(B)  The agency or the community has certified a subsequent or supplemental environmental impact report for the project where the environmental impact report for the project was certified before the expiration of the 18-month period provided in Section 33492.18.

(C)  The agency or the community complies with Chapter 4.5 (commencing with Section 21156) of Division 13 of the Public Resources Code for subsequent projects described in a master environmental impact report as being within the scope of the report, and that master environmental impact report was certified before the expiration of the 18-month period provided in Section 33492.18.

(D)  The project is categorically exempt pursuant to Article 19 (commencing with Section 15300) of Chapter 3 of Division 6 of Title 14 of the California Code of Regulations.

(Amended by Stats. 1998, Ch. 586, Sec. 3. Effective September 18, 1998.)



33492.129

Notwithstanding Section 33492.9 or any other provision of law, the redevelopment agency shall make payments to affected taxing entities required by Section 33607.5.

(Added (by renumbering Section 33493.3) by Stats. 1997, Ch. 580, Sec. 13. Effective January 1, 1998. Note: The action line's renumbering of Article 7 to Article 8 implies that it amended and renumbered Section 33493.3.)



33492.131

(a) Dwelling units, as defined, in the Alameda Naval Air Station and the Fleet Industrial Supply Center Project Area made available to a member of the Homeless Collaborative pursuant to the Base Closure Community Redevelopment and Homeless Assistance Act of 1994 (Part A of Title XXIX of Public Law 101-510; 10 U.S.C. Sec. 2687 note), and in particular Section (7) (C) through (O) thereof, and thereafter substantially rehabilitated, shall be deemed substantially rehabilitated units for purposes of determining the compliance of the Alameda Naval Air Station and the Fleet Industrial Supply Center redevelopment agency with the provisions of subdivision (b) of Section 33413.

(b) For the purposes of this section “dwelling units” means permanent or transitional residential units, and does not mean student dormitory rooms or overnight emergency shelter beds.

(c) For the purposes of this section “substantially rehabilitated” means rehabilitation, the value of which constitutes 25 percent of the after rehabilitation value of the dwelling, inclusive of land value.

(Added (by renumbering Section 33493.4) by Stats. 1997, Ch. 580, Sec. 13. Effective January 1, 1998. Note: The action line's renumbering of Article 7 to Article 8 implies that it amended and renumbered Section 33493.4.)






ARTICLE 9 - Hamilton Army Airfield

33492.140

Notwithstanding paragraph (1) of subdivision (f) of Section 33607.5, the redevelopment agency of the City of Novato may pay to the County of Marin, the Novato Fire Protection District, and the Marin Community College District any amounts of money that in the agency’s determination are appropriate to alleviate any financial burden or detriment caused to the County of Marin, the Novato Fire Protection District, or the Marin Community College District by the Hamilton Field Redevelopment Project.

(Added by Stats. 1999, Ch. 38, Sec. 1. Effective January 1, 2000.)









CHAPTER 4.6 - California State University, Channel Islands Site Authority

33498

(a)  For purposes of this chapter, the terms “authority” and “site” have the meaning given in Section 67472 of the Government Code.

(b)  With enactment of this chapter, it is the intent of the Legislature to do both of the following:

(1)  Provide a means of mitigating the harmful effects and potentially blighted conditions caused by the closure of the former Camarillo State Hospital.

(2)  Enhance the economic, cultural, and social development of the region by facilitating the development of a state university campus and other compatible uses on the site.

(c)  The Legislature finds that the closure and conversion of major state facilities can require use of the powers provided under this part and under Section 16 of Article XVI of the California Constitution, and that the closure of the Camarillo State Hospital and the development of a California State University campus on the site as well as the development of compatible uses on the site requires development of a reuse plan by the California State University, Channel Islands Site Authority.

(Added by Stats. 1998, Ch. 861, Sec. 2. Effective January 1, 1999. Conditionally operative as prescribed by Sec. 5 of Ch. 861.)



33498.1

(a)  The reuse plan adopted by the authority shall provide for use of the site and allocation of tax revenues to the authority for reuse and development on the site with priority to development of California State University facilities on the site as set forth in Title 7.75 (commencing with Section 67470) of the Government Code. Except as provided in that title and this chapter, the authority shall be exempt from all other requirements of this part.

(b)  The reuse plan shall include an implementation plan adopted and periodically revised pursuant to Section 33490.

(c)  The authority shall comply with Article 6 (commencing with Section 33030) of Chapter 1.

(Added by Stats. 1998, Ch. 861, Sec. 2. Effective January 1, 1999. Conditionally operative as prescribed by Sec. 5 of Ch. 861.)



33498.2

(a)  The Legislature finds and declares that the provision of housing is itself a fundamental purpose of this part and of the authority. There is a generally inadequate supply of decent, safe, and sanitary housing on the site available to the faculty and staff of the California State University, Channel Islands, and to persons and families of low or moderate income, as defined by Section 50093. The inadequate supply of this housing threatens the accomplishment of the primary purposes of this part and of the authority. Therefore, the Legislature finds and declares that the provision of housing pursuant to this section and the use of taxes allocated to the authority pursuant to subdivision (b) of Section 33670 is of statewide benefit and of particular benefit and assistance to the redevelopment of the former Camarillo State Hospital as the site of a California State University campus.

(b)  Not less than 20 percent of all taxes that are allocated to the authority pursuant to Section 33670 shall be deposited into a separate Low and Moderate Income Housing Fund, which is hereby created in the State Treasury, to be administered and used by the authority for the purposes of increasing, improving, and preserving both of the following:

(1)  Housing on the site for the faculty and staff of the California State University, Channel Islands.

(2)  Low- and moderate-income housing on the site available at affordable housing cost, as defined by Section 50052.5, to persons and families of low or moderate income, as defined in Section 50093, and very low income households, as defined in Section 50105.

(c)  Any interest earned by the Low and Moderate Income Housing Fund and any repayments or other income to the authority for loans, advances, or grants, of any kind from the fund, shall accrue to and be deposited in the fund and may be used only in the manner prescribed for the fund.

(d)  In carrying out the purposes of this section, the authority may, solely within the boundaries of the site, exercise any or all of the following powers:

(1)  Acquire real property or building sites pursuant to Section 33334.16.

(2)  Improve real property or building sites for the housing listed in subdivision (b) with onsite or offsite improvements, but only if the authority finds either of the following:

(A)  The improvements are made as part of a program that results in the new construction or rehabilitation of housing.

(B)  The improvements are necessary to eliminate one or more specific conditions that jeopardize the health or safety of residents.

(3)  Donate real property to private or public persons or entities.

(4)  Finance insurance premiums pursuant to Section 33136.

(5)  Construct residential buildings or related structures.

(6)  Acquire buildings or structures for residential and related uses.

(7)  Rehabilitate buildings or structures for residential and related uses.

(8)  Provide subsidies to, or for the benefit of, very low income persons or households, as defined by Section 50105, lower income persons or households, as defined by Section 50079.5, or persons and families of low or moderate income, as defined by Section 50093, to the extent that those persons or households cannot obtain housing at affordable costs on the open market in the vicinity of the site. These subsidies or benefits may include rental subsidies to low-income students at California State University, Channel Islands, who live in housing, including dormitories, on the site. Housing units available on the open market are those units developed without direct government subsidies.

(9)  Develop plans, pay principal and interest on bonds, loans, advances, or other indebtedness, or pay financing or carrying charges.

(10)  Maintain the supply of mobilehomes on the site.

(11)  Preserve the availability to lower income households of affordable housing units that are assisted or subsidized by public entities and which are threatened with imminent conversion to market rates.

(12)  Pay for planning and general administration costs pursuant to subdivision (e).

(e)  The Legislature intends that the authority use the Low and Moderate Income Housing Fund to the maximum extent possible to defray the costs of production, improvement, and preservation of housing solely within the site, and that the amount of money spent for planning and general administrative activities associated with the development, improvement, and preservation of that housing not be disproportionate to the amount actually spent for the costs of production, improvement, and preservation of that housing. The authority shall annually determine that the planning and administrative expenses are necessary for the production, improvement, or preservation of housing on the site. Legal, architectural, and engineering costs and other salaries, wages, and costs directly related to the planning and execution of a specific housing project and which are incurred by a nonprofit housing sponsor are not “planning and administrative costs” for the purposes of this subdivision, but are instead project costs. Planning and general administrative costs which may be paid with moneys from the Low and Moderate Income Housing Fund are those expenses that the authority incurs that are directly related to the powers listed in subdivision (d), and are limited to the following:

(1)  Costs incurred for salaries, wages, and related costs of the authority’s staff or for services provided through interagency agreements, and agreements with contractors, including usual related indirect costs.

(2)  Costs incurred by a nonprofit corporation that are not directly attributable to a specific housing project.

(f)  Housing that is produced, improved, or preserved with moneys from the Low and Moderate Income Housing Fund shall remain available for the longest period of time, as follows:

(1)  The authority shall require that housing that is produced, improved, or preserved for the faculty and staff of the California State University, Channel Islands, be subject to covenants or restrictions filed in the office of the county recorder perpetually limiting the residency to those persons.

(2)  The authority shall require that housing that is produced, improved, or preserved for persons and households of low or moderate income and persons and households of very low income be subject to covenants or restrictions filed in the office of the county recorder limiting the residency to those persons as follows:

(A)  For owner-occupied housing units, for a period of 10 years. However, the authority may permit sales of owner-occupied units prior to the expiration of the 10-year period for a price in excess of that otherwise permitted under this subdivision pursuant to an adopted program that protects the authority’s investment of moneys from the Low and Moderate Income Housing Fund, including, but not limited to, an equity sharing program that establishes a schedule of equity sharing that permits retention by the seller of a portion of those excess proceeds based on the length of occupancy. The remainder of the excess proceeds of the sale shall be allocated to the authority and deposited in the Low and Moderate Income Housing Fund.

(B)  For rental units, for a period of 15 years.

(g)  The authority shall spend or encumber all property tax revenues deposited into the Low and Moderate Income Housing Fund within five years from the end of the fiscal year in which the funds were deposited into the fund. If the authority fails to spend or encumber those revenues in a timely manner, and thereafter until the authority has expended or encumbered those revenues, the agency shall not receive any property tax revenue from any source except as necessary to pay the following obligations, if any:

(1)  Bonds, notes, interim certificates, debentures, or other obligations issued by the authority whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33640) of Chapter 6.

(2)  Loans or moneys advanced to the authority, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(3)  Contractual obligations which, if breached, could subject the authority to damages or other liabilities or remedies.

(4)  Obligations incurred pursuant to Section 33445.

(5)  Indebtedness incurred pursuant to Section 33334.2 or 33334.6.

(6)  Obligations incurred pursuant to Section 33401.

(Added by Stats. 1998, Ch. 861, Sec. 2. Effective January 1, 1999. Conditionally operative as prescribed by Sec. 5 of Ch. 861.)






CHAPTER 5 - Legal Actions

ARTICLE 1 - Actions Involving Redevelopment Plans or Bonds

33500

(a) Notwithstanding any other provision of law, including Section 33501, an action may be brought to review the validity of the adoption or amendment of a redevelopment plan at any time within 90 days after the date of the adoption of the ordinance adopting or amending the plan, if the adoption of the ordinance occurred prior to January 1, 2011.

(b) Notwithstanding any other provision of law, including Section 33501, an action may be brought to review the validity of any findings or determinations by the agency or the legislative body at any time within 90 days after the date on which the agency or the legislative body made those findings or determinations, if the findings or determinations occurred prior to January 1, 2011.

(c) Notwithstanding any other law, including Section 33501, an action may be brought to review the validity of the adoption or amendment of a redevelopment plan at any time within two years after the date of the adoption of the ordinance adopting or amending the plan, if the adoption of the ordinance occurred after January 1, 2011.

(d) Notwithstanding any other law, including Section 33501, an action may be brought to review the validity of any findings or determinations by the agency or the legislative body at any time within two years after the date on which the agency or the legislative body made those findings or determinations, if the findings or determinations occurred after January 1, 2011.

(e) The time limit for bringing an action under subdivision (c) or (d) shall be tolled with respect to the adoptions, findings, and determinations of any former redevelopment agency or its legislative body until the Department of Finance has issued a finding of completion to the successor agency of that former redevelopment agency pursuant to Section 34179.7. Subdivisions (c) and (d) shall not apply to any adoption, finding, or determination of any former redevelopment agency or its legislative body after the department has issued a finding of completion to the successor agency of that former redevelopment agency pursuant to Section 34179.7.

(Amended by Stats. 2012, Ch. 26, Sec. 2. Effective June 27, 2012.)



33501

(a) An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of bonds and the redevelopment plan to be financed or refinanced, in whole or in part, by the bonds, or to determine the validity of a redevelopment plan not financed by bonds, including without limiting the generality of the foregoing, the legality and validity of all proceedings theretofore taken for or in any way connected with the establishment of the agency, its authority to transact business and exercise its powers, the designation of the survey area, the selection of the project area, the formulation of the preliminary plan, the validity of the finding and determination that the project area is predominantly urbanized, and the validity of the adoption of the redevelopment plan, and also including the legality and validity of all proceedings theretofore taken and (as provided in the bond resolution) proposed to be taken for the authorization, issuance, sale, and delivery of the bonds, and for the payment of the principal thereof and interest thereon.

(b) Notwithstanding subdivision (a), an action to determine the validity of a redevelopment plan, or amendment to a redevelopment plan that was adopted prior to January 1, 2011, may be brought within 90 days after the date of the adoption of the ordinance adopting or amending the plan.

(c) Any action that is commenced on or after January 1, 2011, which is brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity or legality of any issue, document, or action described in subdivision (a), may be brought within two years after any triggering event that occurred after January 1, 2011. The time limit for bringing an action under this subdivision shall be tolled with respect to the validity or legality of any issue, document, or action described in subdivision (a) of any former redevelopment agency or its legislative body until the Department of Finance has issued a finding of completion to the successor agency of that former redevelopment agency pursuant to Section 34179.7. This subdivision shall not apply to any adoption, finding, or determination of any former redevelopment agency or its legislative body after the department has issued a finding of completion to the successor agency of that former redevelopment agency pursuant to Section 34179.7.

(d) For the purposes of protecting the interests of the state, the Attorney General and the Department of Finance are interested persons pursuant to Section 863 of the Code of Civil Procedure in any action brought with respect to the validity of an ordinance adopting or amending a redevelopment plan pursuant to this section.

(e) For purposes of contesting the inclusion in a project area of lands that are enforceably restricted, as that term is defined in Sections 422 and 422.5 of the Revenue and Taxation Code, or lands that are in agricultural use, as defined in subdivision (b) of Section 51201 of the Government Code, the Department of Conservation, the county agricultural commissioner, the county farm bureau, the California Farm Bureau Federation, and agricultural entities and general farm organizations that provide a written request for notice, are interested persons pursuant to Section 863 of the Code of Civil Procedure, in any action brought with respect to the validity of an ordinance adopting or amending a redevelopment plan pursuant to this section.

(Amended by Stats. 2012, Ch. 26, Sec. 3. Effective June 27, 2012.)



33501.1

Notwithstanding Chapter 9 (commencing with Section 860) of Title 10 of the Code of Civil Procedure, the Attorney General may, pursuant to subdivision (b) of Section 387 of the Code of Civil Procedure, intervene as of right in an action specified in Section 33501 challenging the validity of any finding and determination that a project area is blighted. The Attorney General may seek permissive intervention pursuant to subdivision (a) of Section 387 of the Code of Civil Procedure in any other action brought pursuant to Section 33501.

(Added by Stats. 2006, Ch. 595, Sec. 17. Effective January 1, 2007.)



33501.2

(a) An action shall not be brought pursuant to Section 33501 unless the alleged grounds for noncompliance with this division were presented to the agency or the legislative body orally or in writing by any person before the close of the public hearing required by this division.

(b) A person shall not bring an action pursuant to Section 33501 unless a person objected to the decision of the agency or the legislative body before the close of the public hearing required by this division.

(c) This section does not preclude any organization formed after the approval of a project from bringing an action pursuant to Section 33501 if a member of that organization has complied with subdivision (b).

(d) This section does not apply to the Attorney General.

(e) This section does not apply to any alleged grounds for noncompliance with this division for which there was no public hearing or other opportunity for members of the public to raise those objections orally or in writing before the decision by the agency or the legislative body, or if the agency or the legislative body failed to give the notice required by law.

(Added by Stats. 2006, Ch. 595, Sec. 18. Effective January 1, 2007.)



33501.3

If an action specified in Section 33501 challenging the validity of any finding and determination that the project area is blighted is filed in any court, each party filing any pleading or brief with the court in that proceeding shall serve, within three days of the filing with the court, a copy of that pleading or brief on the Attorney General. Relief, temporary or permanent, shall not be granted to a party unless that party files proof with the court showing that it has complied with this section. A court may, by court order, allow a party to serve the Attorney General after the three-day period, but only upon showing of good cause for not complying with the three-day notice requirement, and that late service will not prejudice the Attorney General’s ability to review, and possibly participate in, the action.

(Added by Stats. 2006, Ch. 595, Sec. 19. Effective January 1, 2007.)



33501.5

In any judicial action specified in Section 33501 in which the validity of actions of the agency under Section 33334.2, 33334.3, or 33334.6 are in issue, the party initiating the judicial action or otherwise challenging the validity of those actions of the agency shall serve a copy of the complaint or answer alleging that invalidity upon the Director of Housing and Community Development within 10 days after filing that complaint or answer with the court. The court may render no judgment in the matter or provide other permanent or provisional relief to any party until proof of service of the Director of Housing and Community Development pursuant to this section has been submitted to the court. Nothing in this section shall be deemed to expand the scope of Section 33501.

(Added by Stats. 1988, Ch. 1604, Sec. 7.)



33501.7

Notwithstanding any other provision of law, an agency or legislative body shall not permit or require a property owner or a real party in interest to indemnify the agency or the legislative body against actions brought pursuant to Section 33501 to challenge the adoption or amendment of a redevelopment plan, as a condition of adopting or amending a redevelopment plan.

(Added by Stats. 2006, Ch. 595, Sec. 20. Effective January 1, 2007.)



33501.9

Any action brought in the superior court relating to the adoption or amendment of a redevelopment plan may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030) of Division 1 of Title 7 of the Government Code.

(Added by Stats. 2010, Ch. 699, Sec. 27. Effective January 1, 2011.)



33502

The judgment shall determine the validity or invalidity, respectively, of the matters specified in Section 33501. The judgment shall be subject to being reopened under Section 473 or Section 473.5 of the Code of Civil Procedure or otherwise only within 90 days after the entry of the judgment and petitioner and any person who has appeared in the special proceeding shall have the right to move for a new trial under proper circumstances and upon appropriate grounds and to appeal from the judgment.

(Amended by Stats. 1998, Ch. 932, Sec. 38. Effective January 1, 1999.)



33503

The judgment, if no appeal is taken, or if taken and the judgment is affirmed shall be forever binding and conclusive, as to all matters therein adjudicated or which at that time could have been adjudicated, against the agency and against all other parties and if the judgment determines that the agency is lawfully established, that the redevelopment plan is valid and effective, that the agency is authorized to issue such bonds and that such bonds when issued will be valid, the judgment shall permanently enjoin the institution by any person of any action or proceeding raising any issue as to which the judgment is binding and conclusive.

(Amended by Stats. 1965, Ch. 1665.)



33504

Other actions by obligees are authorized by Sections 33660 and 33661.

(Added by Stats. 1963, Ch. 1812.)



33505

(a) The agency and legislative body shall not authorize or approve the settlement of any judicial action specified in Section 33501 that contests the validity of the adoption or amendment of a redevelopment plan if the settlement requires the expenditure of funds outside the project area unless the agency and the legislative body have first held a public hearing on the proposed settlement pursuant to this section.

(b) Notice of the public hearing shall be published once a week for two successive weeks in a newspaper of general circulation in the community. Notice of the public hearing shall be posted in at least five prominent locations inside the project area for at least two weeks before the hearing. Notice of the hearing shall be mailed by first-class mail to the project area committee, if any, and to any other persons or organizations who have filed a written request for public notice.

(c) Copies of the proposed settlement shall be available for public inspection and copying not later than the first date of publication of the public notice.

(Added by Stats. 2009, Ch. 555, Sec. 3. Effective January 1, 2010.)






ARTICLE 2 - Actions for Money or Damages

33510

All claims for money or damages against the agency are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






ARTICLE 3 - Actions Involving Public Agencies

33515

(a)  A redevelopment agency shall not, either directly or indirectly, use its funds to file or maintain an action or proceeding in either of the following circumstances:

(1)  Against a public agency that does not have jurisdiction to conduct its governmental activities within the jurisdiction of the redevelopment agency.

(2)  The subject matter of the action involves real property outside the jurisdictional boundaries of the redevelopment agency.

(b)  The prohibition in subdivision (a) shall not preclude a redevelopment agency from using its funds to:

(1)  Defend itself against any action.

(2)  File or maintain an action against a public agency or private entity regarding the interpretation or enforcement of a written agreement between the redevelopment agency and that public agency or private entity.

(c)  No funds of a redevelopment agency shall be loaned or granted to any person, corporation, or public agency to finance, in whole or in part, an action the financing of which by a redevelopment agency is prohibited by subdivision (a). In addition, a redevelopment agency shall not borrow funds from its community or any other source to file or maintain an action which is prohibited by subdivision (a).

(d)  Nothing in this section shall prohibit a community from filing or maintaining an action on behalf of the community and its redevelopment agency as long as funds of the redevelopment agency are not used, either directly or indirectly, on behalf of the lawsuit.

(e)  For purposes of this article:

(1)  “Finance” includes, but is not necessarily limited to, the payment of filing fees, attorneys’ fees, service fees, expert witness fees, consultants’ fees, or any other expenses or costs incurred in connection with an action.

(2)  “Public agency” includes a local agency as defined in Section 54951 of the Government Code and includes a joint powers agency or authority and a redevelopment agency.

(Added by Stats. 1994, Ch. 326, Sec. 2. Effective August 26, 1994.)









CHAPTER 6 - Financial Provisions

ARTICLE 1 - General

33600

An agency may accept financial or other assistance from any public or private source, for the agency’s activities, powers, and duties, and expend any funds so received for any of the purposes of this part.

(Added by Stats. 1963, Ch. 1812.)



33601

An agency may borrow money or accept financial or other assistance from the state or the federal government or any other public agency for any redevelopment project within its area of operation, and may comply with any conditions of such loan or grant.

An agency may borrow money (by the issuance of bonds or otherwise) or accept financial or other assistance from any private lending institution for any redevelopment project for any of the purposes of this part, and may execute trust deeds or mortgages on any real or personal property owned or acquired.

(Amended by Stats. 1972, Ch. 323.)



33602

“Bonds” means any bonds, notes, interim certificates, debentures, or other obligations issued by an agency pursuant to Article 5 (commencing with Section 33640) of this chapter.

(Added by Stats. 1963, Ch. 1812.)



33603

An agency may invest any money held in reserves or sinking funds, or any money not required for immediate disbursement, in property or securities in which savings banks may legally invest money subject to their control.

(Added by Stats. 1963, Ch. 1812.)



33604

If an agency ceases to function, any surplus funds existing after payment of all its obligations and indebtedness shall vest in the community.

(Added by Stats. 1965, Ch. 1665.)



33605

In connection with the issuance and sale of preliminary loan notes, secured by a requisition agreement with the United States of America, the agency may delegate to one or more of its agents or employees the powers or duties it deems proper.

(Added by renumbering Section 33604 by Stats. 1967, Ch. 1242.)



33606

An agency shall adopt an annual budget containing all of the following specific information, including all activities to be financed by the Low and Moderate Income Housing Fund established pursuant to Section 33334.3:

(a)  The proposed expenditures of the agency.

(b)  The proposed indebtedness to be incurred by the agency.

(c)  The anticipated revenues of the agency.

(d)  The work program for the coming year, including goals.

(e)  An examination of the previous year’s achievements and a comparison of the achievements with the goals of the previous year’s work program.

The annual budget may be amended from time to time as determined by the agency. All expenditures and indebtedness of the agency shall be in conformity with the adopted or amended budget.

When the legislative body is not the redevelopment agency, the legislative body shall approve the annual budget and amendments of the annual budget of the agency.

(Amended (as amended by Stats. 1984, Ch. 1523) by Stats. 1990, Ch. 1608, Sec. 17.)



33607

A county may require a community redevelopment agency to reimburse the county for any expenses incurred by the county in performing any of the services required to be performed by the county for the redevelopment agency pursuant to Sections 33670, 33675, and 33676 for a project area as to which no payments are made by the agency to the county in accordance with subdivision (b) of Section 33401 and no agreement has been entered into and either of the following situations exist:

(a)   A final redevelopment plan for the project area is adopted on or after January 1, 1986.

(b)   A final redevelopment plan for the project area was adopted prior to January 1, 1986, but its boundaries are changed on or after January 1, 1986, to add land to, or to exclude land from, the project area. However, in the case of a project area which changes its boundaries on or after January 1, 1986, to add land to the project area, the reimbursement shall relate only to expenses incurred by the county with respect to the added area.

(Added by Stats. 1985, Ch. 246, Sec. 1.)



33607.5

(a) (1) This section shall apply to each redevelopment project area that, pursuant to a redevelopment plan which contains the provisions required by Section 33670, is either: (A) adopted on or after January 1, 1994, including later amendments to these redevelopment plans; or (B) adopted prior to January 1, 1994, but amended, after January 1, 1994, to include new territory. For plans amended after January 1, 1994, only the tax increments from territory added by the amendment shall be subject to this section. All the amounts calculated pursuant to this section shall be calculated after the amount required to be deposited in the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, and 33334.6 has been deducted from the total amount of tax increment funds received by the agency in the applicable fiscal year.

(2) The payments made pursuant to this section shall be in addition to any amounts the affected taxing entities receive pursuant to subdivision (a) of Section 33670. The payments made pursuant to this section to the affected taxing entities, including the community, shall be allocated among the affected taxing entities, including the community if the community elects to receive payments, in proportion to the percentage share of property taxes each affected taxing entity, including the community, receives during the fiscal year the funds are allocated, which percentage share shall be determined without regard to any amounts allocated to a city, a city and county, or a county pursuant to Sections 97.68 and 97.70 of the Revenue and Taxation Code, and without regard to any allocation reductions to a city, a city and county, a county, a special district, or a redevelopment agency pursuant to Sections 97.71, 97.72, and 97.73 of the Revenue and Taxation Code and Section 33681.12. The agency shall reduce its payments pursuant to this section to an affected taxing entity by any amount the agency has paid, directly or indirectly, pursuant to Section 33445, 33445.5, 33445.6, 33446, or any other provision of law other than this section for, or in connection with, a public facility owned or leased by that affected taxing agency, except: (A)  any amounts the agency has paid directly or indirectly pursuant to an agreement with a taxing entity adopted prior to January 1, 1994; or (B)  any amounts that are unrelated to the specific project area or amendment governed by this section. The reduction in a payment by an agency to a school district, community college district, or county office of education, or for special education, shall be subtracted only from the amount that otherwise would be available for use by those entities for educational facilities pursuant to paragraph (4). If the amount of the reduction exceeds the amount that otherwise would have been available for use for educational facilities in any one year, the agency shall reduce its payment in more than one year.

(3) If an agency reduces its payment to a school district, community college district, or county office of education, or for special education, the agency shall do all of the following:

(A) Determine the amount of the total payment that would have been made without the reduction.

(B) Determine the amount of the total payment without the reduction which: (i) would have been considered property taxes; and (ii) would have been available to be used for educational facilities pursuant to paragraph (4).

(C) Reduce the amount available to be used for educational facilities.

(D) Send the payment to the school district, community college district, or county office of education, or for special education, with a statement that the payment is being reduced and including the calculation required by this subdivision showing the amount to be considered property taxes and the amount, if any, available for educational facilities.

(4) (A) Except as specified in subparagraph (E), of the total amount paid each year pursuant to this section to school districts, 43.3 percent shall be considered to be property taxes for the purposes of paragraph (1) of subdivision (h) of Section 42238 of the Education Code, as it read on January 1, 2013, and paragraph (1) of subdivision (j) of Section 42238.02 of the Education Code, and 56.7 percent shall not be considered to be property taxes for the purposes of that section and shall be available to be used for educational facilities, including, in the case of amounts paid during the 2011–12 fiscal year through the 2015–16 fiscal year, inclusive, land acquisition, facility construction, reconstruction, remodeling, maintenance, or deferred maintenance.

(B) Except as specified in subparagraph (E), of the total amount paid each year pursuant to this section to community college districts, 47.5 percent shall be considered to be property taxes for the purposes of Section 84751 of the Education Code, and 52.5 percent shall not be considered to be property taxes for the purposes of that section and shall be available to be used for educational facilities, including, in the case of amounts paid during the 2011–12 fiscal year through the 2015–16 fiscal year, inclusive, land acquisition, facility construction, reconstruction, remodeling, maintenance, or deferred maintenance.

(C) Except as specified in subparagraph (E), of the total amount paid each year pursuant to this section to county offices of education, 19 percent shall be considered to be property taxes for the purposes of Section 2558 of the Education Code, as it read on January 1, 2013, and Section 2575 of the Education Code, and 81 percent shall not be considered to be property taxes for the purposes of that section and shall be available to be used for educational facilities, including, in the case of amounts paid during the 2011–12 fiscal year through the 2015–16 fiscal year, inclusive, land acquisition, facility construction, reconstruction, remodeling, maintenance, or deferred maintenance.

(D) Except as specified in subparagraph (E), of the total amount paid each year pursuant to this section for special education, 19 percent shall be considered to be property taxes for the purposes of Section 56712 of the Education Code, and 81 percent shall not be considered to be property taxes for the purposes of that section and shall be available to be used for education facilities, including, in the case of amounts paid during the 2011–12 fiscal year through the 2015–16 fiscal year, inclusive, land acquisition, facility construction, reconstruction, remodeling, maintenance, or deferred maintenance.

(E) If, pursuant to paragraphs (2) and (3), an agency reduces its payments to an educational entity, the calculation made by the agency pursuant to paragraph (3) shall determine the amount considered to be property taxes and the amount available to be used for educational facilities in the year the reduction was made.

(5) Local education agencies that use funds received pursuant to this section for school facilities shall spend these funds at schools that are: (A) within the project area, (B) attended by students from the project area, (C) attended by students generated by projects that are assisted directly by the redevelopment agency, or (D) determined by the governing board of a local education agency to be of benefit to the project area.

(b) Commencing with the first fiscal year in which the agency receives tax increments and continuing through the last fiscal year in which the agency receives tax increments, a redevelopment agency shall pay to the affected taxing entities, including the community if the community elects to receive a payment, an amount equal to 25 percent of the tax increments received by the agency after the amount required to be deposited in the Low and Moderate Income Housing Fund has been deducted. In any fiscal year in which the agency receives tax increments, the community that has adopted the redevelopment project area may elect to receive the amount authorized by this paragraph.

(c) Commencing with the 11th fiscal year in which the agency receives tax increments and continuing through the last fiscal year in which the agency receives tax increments, a redevelopment agency shall pay to the affected taxing entities, other than the community which has adopted the project, in addition to the amounts paid pursuant to subdivision (b) and after deducting the amount allocated to the Low and Moderate Income Housing Fund, an amount equal to 21 percent of the portion of tax increments received by the agency, which shall be calculated by applying the tax rate against the amount of assessed value by which the current year assessed value exceeds the first adjusted base year assessed value. The first adjusted base year assessed value is the assessed value of the project area in the 10th fiscal year in which the agency receives tax increment revenues.

(d) Commencing with the 31st fiscal year in which the agency receives tax increments and continuing through the last fiscal year in which the agency receives tax increments, a redevelopment agency shall pay to the affected taxing entities, other than the community which has adopted the project, in addition to the amounts paid pursuant to subdivisions (b) and (c) and after deducting the amount allocated to the Low and Moderate Income Housing Fund, an amount equal to 14 percent of the portion of tax increments received by the agency, which shall be calculated by applying the tax rate against the amount of assessed value by which the current year assessed value exceeds the second adjusted base year assessed value. The second adjusted base year assessed value is the assessed value of the project area in the 30th fiscal year in which the agency receives tax increments.

(e) (1) Prior to incurring any loans, bonds, or other indebtedness, except loans or advances from the community, the agency may subordinate to the loans, bonds, or other indebtedness the amount required to be paid to an affected taxing entity by this section, provided that the affected taxing entity has approved these subordinations pursuant to this subdivision.

(2) At the time the agency requests an affected taxing entity to subordinate the amount to be paid to it, the agency shall provide the affected taxing entity with substantial evidence that sufficient funds will be available to pay both the debt service and the payments required by this section, when due.

(3) Within 45 days after receipt of the agency’s request, the affected taxing entity shall approve or disapprove the request for subordination. An affected taxing entity may disapprove a request for subordination only if it finds, based upon substantial evidence, that the agency will not be able to pay the debt payments and the amount required to be paid to the affected taxing entity. If the affected taxing entity does not act within 45 days after receipt of the agency’s request, the request to subordinate shall be deemed approved and shall be final and conclusive.

(f) (1) The Legislature finds and declares both of the following:

(A) The payments made pursuant to this section are necessary in order to alleviate the financial burden and detriment that affected taxing entities may incur as a result of the adoption of a redevelopment plan, and payments made pursuant to this section will benefit redevelopment project areas.

(B) The payments made pursuant to this section are the exclusive payments that are required to be made by a redevelopment agency to affected taxing entities during the term of a redevelopment plan.

(2) Notwithstanding any other provision of law, a redevelopment agency shall not be required, either directly or indirectly, as a measure to mitigate a significant environmental effect or as part of any settlement agreement or judgment brought in any action to contest the validity of a redevelopment plan pursuant to Section 33501, to make any other payments to affected taxing entities, or to pay for public facilities that will be owned or leased to an affected taxing entity.

(g) As used in this section, a “local education agency” is a school district, a community college district, or a county office of education.

(Amended by Stats. 2013, Ch. 47, Sec. 111. Effective July 1, 2013.)



33607.7

(a) This section shall apply to a redevelopment plan amendment for any redevelopment plans adopted prior to January 1, 1994, that increases the limitation on the number of dollars to be allocated to the redevelopment agency or that increases, or eliminates pursuant to paragraph (1) of subdivision (e) of Section 33333.6, the time limit on the establishing of loans, advances, and indebtedness established pursuant to paragraphs (1) and (2) of subdivision (a) of Section 33333.6, as those paragraphs read on December 31, 2001, or that lengthens the period during which the redevelopment plan is effective if the redevelopment plan being amended contains the provisions required by subdivision (b) of Section 33670. However, this section shall not apply to those redevelopment plans that add new territory.

(b) If a redevelopment agency adopts an amendment that is governed by the provisions of this section, it shall pay to each affected taxing entity either of the following:

(1) If an agreement exists that requires payments to the taxing entity, the amount required to be paid by an agreement between the agency and an affected taxing entity entered into prior to January 1, 1994.

(2) If an agreement does not exist, the amounts required pursuant to subdivisions (b), (c), (d), and (e) of Section 33607.5, until termination of the redevelopment plan, calculated against the amount of assessed value by which the current year assessed value exceeds an adjusted base year assessed value. The amounts shall be allocated between property taxes and educational facilities, including, in the case of amounts paid during the 2011–12 fiscal year through the 2015–16 fiscal year, inclusive, land acquisition, facility construction, reconstruction, remodeling, maintenance, or deferred maintenance, according to the appropriate formula in paragraph (3) of subdivision (a) of Section 33607.5. In determining the applicable amount under Section 33607.5, the first fiscal year shall be the first fiscal year following the fiscal year in which the adjusted base year value is determined.

(c) The adjusted base year assessed value shall be the assessed value of the project area in the year in which the limitation being amended would have taken effect without the amendment or, if more than one limitation is being amended, the first year in which one or more of the limitations would have taken effect without the amendment. The agency shall commence making these payments pursuant to the terms of the agreement, if applicable, or, if an agreement does not exist, in the first fiscal year following the fiscal year in which the adjusted base year value is determined.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 5. Effective June 29, 2011.)



33607.8

(a)  Notwithstanding any other provision of law, a redevelopment agency may make payments from tax increment funds to an affected taxing entity that is a state water supply contractor in accordance with both of the following requirements:

(1)  The payment shall not exceed the amount that, but for the activities of the redevelopment agency, otherwise would have been received by the affected taxing entity pursuant to a tax that was originally approved by the state’s voters prior to July 1, 1978.

(2)  The payments shall be made for the purpose of funding the payments of the state water supply contractor pursuant to its water supply contract with the Department of Water Resources for the costs of building, operating, maintaining, and replacing the State Water Resources Development System.

(b)  Allocations made by a redevelopment agency for payments made pursuant to subdivision (a) shall not cause any reduction in payments to an affected taxing entity pursuant to paragraph (2) of subdivision (a) of Section 33607.5.

(c)  For purposes of this section:

(1)  “State Water Resources Development System” has the same meaning as used in Section 12931 of the Water Code.

(2)  “State water supply contractor” has the same meaning as used in Section 11975 of the Water Code.

(Added by Stats. 1995, Ch. 137, Sec. 1. Effective January 1, 1996.)



33608

(a)  All acts and proceedings heretofore or hereafter taken under color of law by a charter city meeting the criteria of subdivision (g) and its redevelopment agency in a county with a population over 4,000,000 with respect to a reimbursement agreement executed pursuant to Section 33445 of the Health and Safety Code dated July 7, 1986, and as amended as of July 13, 1987, are hereby confirmed, validated, and declared legally effective to the extent the agreement could have been authorized by the Legislature initially, except as to limitations imposed by the California and United States Constitutions. The validation provided by this section shall be the only determination necessary to satisfy the requirement of subdivision (e) of Section 33675 of the Health and Safety Code and those provisions shall not apply to the agreement otherwise. The Legislature finds and declares that this section is consistent with existing law and does not conflict with either Article XIII  B or Section 16 of Article XVI of the California Constitution.

(b)  If the commencement of reimbursement of the principal amount of indebtedness of the agency under an agreement referred to in subdivision (a), or any predecessor agreement executed pursuant to Section 33445 of the Health and Safety Code, is delayed beyond 10 years after the date of execution of the agreement for any reason, the agency and the city may amend or enforce the reimbursement agreement, or any predecessor thereto, to provide for the payment of interest. The interest may accrue, as to reimbursement for any particular property or improvement, from the date of acquisition, construction, or installation thereof until the date of the reimbursement agreement and thereafter, until payment of the principal and interest by the agency. The interest shall be at the rate specified in the reimbursement agreement, not to exceed the rate of interest earned by the treasurer of the city on investments of the city’s pooled funds. Subject to that limitation, interest on the indebtedness may be calculated pursuant to any generally accepted method of computation, including, without limitation, any method which allows the compounding of interest monthly or at other appropriate intervals.

(c)  Reimbursements for any indebtedness under the reimbursement agreement referred to in subdivision (a) shall be (1) first allocated for the funding requirements of the fire and police retirement fund of the city and (2) then deposited into the Low and Moderate Income Housing Fund of the agency. However, this section shall not be construed to authorize any reimbursement of indebtedness which is not permissive under Section 16 of Article XVI of the California Constitution.

(d)  The reimbursement agreement shall not be amended without the approval of the Legislature, by statute, and the obligation created by the reimbursement agreement shall terminate on December 31, 2014.

(e)  In addition to any amounts provided to the city’s fire and police retirement system under the reimbursement agreement, to the extent permitted by law, the city shall undertake, by ordinance, to contribute additional moneys from its general fund annually and transfer assets (including, without limitation, income producing assets such as parking garages) as necessary and actuarially appropriate to satisfy its fire and police retirement fund obligation. When this obligation has been actuarily funded, all assets contributed pursuant to this section shall revert to the city.

(f)  The obligations created by the reimbursement agreement specified in subdivision (a) shall be deemed to be existing obligations for purposes of subdivision (d) of Section 33334.6 incurred by the agency to finance a redevelopment project existing on, and created prior to, January 1, 1986. The statement of existing obligations required by subdivision (f) of Section 33334.6 shall be deemed amended to include the obligations created by this reimbursement agreement. The agency shall make deposits into the Low and Moderate Income Housing Fund of the agency in accordance with the reimbursement agreement. These deposits shall be the only obligations that the agency shall have to deposit money in the Low and Moderate Income Housing Fund under subdivision (a) of Section 33334.2 or Section 33334.6, with respect to the project area subject to the reimbursement agreement, notwithstanding any other provision of law.

(g)  This section applies to any charter city meeting all of the following criteria:

(1)  The city’s retirement system is part of the city’s charter and was approved by the voters before July 1, 1978.

(2)  The city did not levy a separate ad valorem property tax rate to support the retirement system in the 1983–84 fiscal year.

(3)  The retirement system provides for a cost-of-living adjustment which is indexed to a consumer price index and does not limit the annual increases which may be paid to members after their retirement.

(4)  The retirement system is not currently available to newly hired fire and police employees and will not be available in the future.

(5)  Before January 1, 1985, the city unsuccessfully litigated a limit to the cost-of-living adjustment which may be paid to members of the retirement system after their retirement.

(6)  The governing body of the city has, by resolution, elected to make this section applicable to it. This election shall be final and binding and may not be revoked for any reason.

(h)  “Agency,” as used in this section, includes a community development commission exercising the powers of a redevelopment agency pursuant to Section 34141.

(Added by Stats. 1987, Ch. 1010, Sec. 1.)






ARTICLE 2 - Community Redevelopment Agency Administrative Fund

33610

At any time after the agency created for any community becomes authorized to transact business and exercise its powers, the legislative body of the community may appropriate to the agency such amounts as the legislative body deems necessary for the administrative expenses and overhead of the agency. The money appropriated may be paid to the agency as a grant to defray the expenses and overhead, or as a loan to be repaid upon such terms and conditions as the legislative body may provide.

In addition to the common understanding and usual interpretation of the term, “administrative expense” includes, but is not limited to, expenses of redevelopment planning and dissemination of redevelopment information.

(Added by Stats. 1963, Ch. 1812.)



33611

Each agency transacting business and exercising powers under this part shall annually submit to the legislative body of the community a proposed budget of its administrative expenses.

(Added by Stats. 1963, Ch. 1812.)



33612

The legislative body may adopt an annual budget for the administrative expenses of the agency in such amounts as it deems necessary and may provide such conditions and restrictions upon the expenditure or encumbrance of the money appropriated pursuant to the budget as it deems advisable.

(Added by Stats. 1963, Ch. 1812.)



33613

The money appropriated for administrative expenses shall be kept in the treasury of the community in a special fund to be known as the community redevelopment agency administrative fund, and money shall be drawn from the fund to meet the administrative expenses of the agency in substantially the same manner as money is drawn by other agencies and departments of the community subject to budgetary control.

(Added by Stats. 1963, Ch. 1812.)



33614

The money appropriated by the legislative body to the community redevelopment agency administrative fund is money granted by the community to defray the administrative expenses of the agency which is performing a public function of the community.

(Added by Stats. 1963, Ch. 1812.)



33615

Each such agency shall file with the legislative body a detailed report of all its transactions, including a statement of all revenues and expenditures, at monthly, quarterly, or annual intervals as the legislative body may prescribe.

(Added by Stats. 1963, Ch. 1812.)






ARTICLE 3 - Redevelopment Revolving Fund

33620

At any time after it has adopted a resolution declaring that there is need for an agency to function in the community, the legislative body may establish a redevelopment revolving fund to be kept in the treasury of the community.

(Added by Stats. 1963, Ch. 1812.)



33621

For the purpose of raising money to be deposited in the redevelopment revolving fund, the legislative body may appropriate money or the community may issue and sell its general obligation bonds.

(Added by Stats. 1963, Ch. 1812.)



33622

By resolution of the legislative body adopted by a majority vote, any money in the redevelopment revolving fund may be expended from time to time for:

(a)  The acquisition of real property in any project area.

(b)  The clearance, aiding in relocation of site occupants, and preparation of any project area for redevelopment.

(Added by Stats. 1963, Ch. 1812.)



33623

By resolution of the legislative body adopted by a two-thirds vote, any money in the redevelopment revolving fund may be paid to the agency, upon such terms and conditions as the legislative body may prescribe for any of the following purposes:

(a)  Deposit in a trust fund to be expended for the acquisition of real property in any project area.

(b)  The clearance of any project area for redevelopment.

(c)  Any expenses necessary or incidental to the carrying out of a redevelopment plan which has been adopted by the legislative body.

(Added by Stats. 1963, Ch. 1812.)



33624

All money received by the agency from the sale, lease, or encumbering of property acquired with money from the redevelopment revolving fund in excess of the money required to repay the loans and interest thereon authorized by this part shall be redeposited in the fund.

(Added by Stats. 1963, Ch. 1812.)



33625

All other provisions of this part that relate to financing are subject to Sections 33433, 33434, and 33624.

(Added by Stats. 1963, Ch. 1812.)



33626

The legislative body of any community may abolish the redevelopment revolving fund whenever it finds that the purposes for which it was established have been accomplished.

The legislative body of any community may, with the consent of the agency, withdraw money from the redevelopment revolving fund whenever and to the extent that it finds that the amount of money therein exceeds the amount necessary to finance existing or planned purposes for which its expenditure is authorized by the provisions of this article. All money withdrawn from the fund by reason of its being reduced in size, or its abolition, and all money which, after abolition, would have been required to be deposited or redeposited in the fund, shall be transferred to the general obligation bond redemption fund of the community or to the general fund of the community, as directed by the legislative body.

(Amended by Stats. 1963, Ch. 1025.)






ARTICLE 4 - Community Appropriations and General Obligation Bonds

33630

The community may issue and sell its general obligation bonds for any or all of the following purposes: raising money to be deposited in the redevelopment revolving fund, or providing funds with which to redeem before maturity, retire at maturity, or purchase agency bonds issued under Article 5 (commencing with Section 33640) of this chapter. General obligation bonds issued pursuant to this article may be authorized and issued in a principal amount sufficient to provide funds for the payment of any or all of the following:

(a)  The estimated amount of money to be raised to be deposited in the redevelopment revolving fund.

(b)  The principal amount of agency bonds proposed to be so redeemed, retired or purchased.

(c)  The estimated amount of any premiums required to be paid in connection with the redemption or purchase of such agency bonds.

(d)  The estimated amount of any due and unpaid interest or accrued interest on such agency bonds which must be paid at the time the same are redeemed, retired or purchased.

(e)  The amount of interest on such general obligation bonds estimated to accrue during the period from the date thereof until the portion of taxes allocated to and paid into the special fund of the redevelopment agency under the provisions of Section 33670 pledged or to be pledged to the repayment of an advance to the agency for any purpose authorized by this article or by Article 3 (commencing with Section 33620) of this chapter equals the annual amount of the interest upon such bonds due and payable thereon in the next succeeding year, such period not to exceed 10 years from the date of such general obligation bonds or the first series thereof; provided, that such amount shall not include any interest estimated to accrue during any year for which interest on agency bonds proposed to be so redeemed, retired or purchased has been provided from the proceeds of sale of such agency bonds.

(f)  The estimated amount of all expenses incidental to or connected with the redemption, retirement or purchase of such agency bonds and the authorization, issuance and sale of such general obligation bonds.

All agency bonds redeemed, retired or purchased with the proceeds of such general obligation bonds shall be canceled and shall not be reissued.

The legislative body may fix a date, not more than 10 years from the date of issuance of any such general obligation bonds, for the earliest maturity of each issue or series of such bonds.

(Amended by Stats. 1967, Ch. 1079.)



33631

If the redevelopment plan contains the provision authorized by Section 33670, the agency and the legislative body of the community may, either before or after the authorization of general obligation bonds for the purposes permitted by Section 33630, enter into an agreement that the principal amount of any such general obligation bonds sold for such purposes, together with all interest which the community may pay thereon, shall constitute a loan by the community to the agency for the purpose of refinancing the redevelopment project, and that, subject to any prior pledge of or claim upon the moneys in the special fund provided for in said section 33670, the moneys accruing to such special fund are irrevocably pledged to the repayment of such loan until there has been repaid to the community from time to time from such special fund the principal amount of such general obligation bonds plus all interest which the community may pay thereon, less such part, if any, of the proceeds of such general obligation bonds which were not used for such purposes, and less any premiums and accrued interest received by the community upon the sale of such general obligation bonds.

(Added by Stats. 1963, Ch. 1812.)



33632

Any surplus existing in the general obligation bond redemption fund after payment of principal and interest shall be transferred to the general fund of the community.

(Added by Stats. 1963, Ch. 1812.)



33633

Except as otherwise provided in this part, any general obligation bonds issued by any community pursuant to this article shall be authorized and issued in the manner and within the limitations prescribed by law or the charter of the community for the issuance and authorization of such bonds for public purposes generally. Irrespective of any limitation as to the amount of general obligation bonds which may be issued a community may issue such bonds for the purposes prescribed in this article, in excess of the limitation, in such amount as may be authorized by the voters of the community at any general or special election.

(Added by Stats. 1963, Ch. 1812.)






ARTICLE 5 - Agency Bonds

33640

From time to time an agency may, subject to the approval of the legislative body, issue bonds for any of its corporate purposes. An agency may also, subject to the approval of the legislative body, issue refunding bonds for the purpose of paying or retiring bonds previously issued by it.

(Amended by Stats. 1977, Ch. 797. See provisions for inoperation in subd. (a) of Section 34189.)



33641

An agency may issue any types of bonds which it may determine, including bonds on which the principal and interest are payable:

(a)  Exclusively from the income and revenues of the redevelopment projects financed with the proceeds of the bonds, or with the proceeds together with financial assistance from the state or federal government in aid of the projects.

(b)  Exclusively from the income and revenues of certain designated redevelopment projects whether or not they were financed in whole or in part with the proceeds of the bonds.

(c)  In whole or in part from taxes allocated to, and paid into a special fund of, the agency pursuant to the provisions of Article 6 (commencing with Section 33670).

(d)  In whole or in part from taxes imposed pursuant to Section 7280.5 of the Revenue and Taxation Code which are pledged therefor.

(e)  From its revenues generally.

(f)  From any contributions or other financial assistance from the state or federal government.

(g)  By any combination of these methods.

(Amended by Stats. 1993, Ch. 942, Sec. 32. Effective January 1, 1994. See provisions for inoperation in subd. (a) of Section 34189.)



33641.5

(a)  As used in this section:

(1)  “Collateral” means any revenues, moneys, accounts receivable, contracts rights, and other rights to payment of whatever kind or other property subject to the pledge provided for or created in a pledge document.

(2)  “Pledge document” means the resolution, indenture, trust agreement, loan agreement, lease, installment sale agreement, reimbursement agreement, pledge agreement, or similar agreement in which the pledge is provided for or created.

(3)  “Pledge” means a committment of, by the grant of a lien on and a security interest in, the collateral referred to in a pledge document.

(b)  A pledge of collateral by a redevelopment agency to secure, directly or indirectly, the payment of the principal or redemption price of, or interest on, any bonds, or any reimbursement agreement with any provider of credit to bonds, which is issued by or entered into by an agency shall be valid and binding in accordance with the terms of the pledge document from the time the pledge is made for the benefit of pledgees and successors thereto.

The collateral shall immediately be subject to the pledge, and the pledge shall constitute a lien and security interest which immediately shall attach to the collateral and be effective, binding, and enforceable against the pledgor, its successors, purchasers of the collateral, creditors, and all others asserting the rights therein, to the extent set forth, and in accordance with, the pledge document irrespective of whether those parties have notice of the pledge and without the need for any physical delivery, recordation, filing, or further act.

(Added by Stats. 1989, Ch. 1264, Sec. 8.)



33642

Any of such bonds may be additionally secured by a pledge of any revenues or by an encumbrance by mortgage, deed of trust, or otherwise of any redevelopment project or other property of the agency or by a pledge of the taxes referred to in subdivision (c) of Section 33641, or by any combination thereof.

(Added by Stats. 1963, Ch. 1812.)



33643

Neither the members of an agency nor any persons executing the bonds are liable personally on the bonds by reason of their issuance.

(Added by Stats. 1963, Ch. 1812.)



33644

The bonds and other obligations of any agency are not a debt of the community, the State, or any of its political subdivisions and neither the community, the State, nor any of its political subdivisions is liable on them, nor in any event shall the bonds or obligations be payable out of any funds or properties other than those of the agency; and such bonds and other obligations shall so state on their face. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

(Added by Stats. 1963, Ch. 1812.)



33645

The agency may authorize bonds by resolution. The resolution, trust indenture, or mortgage may provide for:

(a)  The issuance of the bonds in one or more series.

(b)  The date the bonds shall bear.

(c)  The maturity dates of the bonds.

(d)  The rate or maximum rate of interest on the indebtedness, which shall not exceed the maximum rate permitted by Section 53531 of the Government Code, and need not be recited if the rate does not exceed 4 1/2 percent. The interest may be fixed or variable and may be simple or compound. The interest shall be payable at the time or times determined by the agency.

(e)  The denomination of the bonds.

(f)  Their form, either coupon or registered.

(g)  The conversion or registration privileges carried by the bonds.

(h)  The rank or priority of the bonds.

(i)  The manner of their execution.

(j)  The medium of payment.

(k)  The place of payment.

( l)  The terms of redemption with or without premium to which the bonds are subject.

(m)  The maximum amount of bonded indebtedness in compliance with, and not to exceed, the limit specified in the redevelopment plan as required in Section 33334.1.

The resolution, trust indenture, or mortgage shall provide that tax-increment funds allocated to an agency pursuant to Section 33670 shall not be payable to a trustee on account of any issued bonds when sufficient funds have been placed with the trustee to redeem all outstanding bonds of the issue.

(Amended by Stats. 1987, Ch. 212, Sec. 2. Effective July 23, 1987. See provisions for inoperation in subd. (a) of Section 34189.)



33645.5

Notwithstanding Section 33645 or any other provision of law, the rate of interest on any indebtedness or obligation of an agency which is payable to the federal government or any agency or instrumentality thereof or on any such indebtedness or obligation guaranteed by the federal government or any instrumentality thereof may be at a rate higher than the limitation established in Section 33645, or any other law, if such rate is the rate established by the federal government or any instrumentality thereof. Any such indebtedness or obligation shall be in such form and denomination, have such maturity, and be subject to such conditions as may be prescribed by the federal government or agency or instrumentality thereof.

(Added by Stats. 1979, Ch. 29.)



33646

The bonds may be sold at no less than par less a discount of not to exceed 5 percent, at public sale held after notice published once at least five days prior to the sale in a newspaper of general circulation published in the community, or, if there is none, in a newspaper of general circulation published in the county. The bonds may be sold at not less than par to the federal government at private sale without any advertisement.

The amendment to this section made at the 1969 Regular Session of the Legislature shall be applicable to bonds of a redevelopment agency which have been authorized by the agency prior to the effective date of the amendment but which have not been issued prior to such date.

(Amended by Stats. 1969, Ch. 600.)



33647

If any agency member or officer whose signature appears on bonds or coupons ceases to be such member or officer before delivery of the bonds, his signature is as effective as if he had remained in office.

(Added by Stats. 1963, Ch. 1812.)



33648

Bonds issued pursuant to this part are fully negotiable.

(Added by Stats. 1963, Ch. 1812.)



33649

In any action or proceedings involving the validity or enforceability of any bonds or their security, any such bond reciting in substance that it has been issued by the agency to aid in financing a redevelopment project is conclusively deemed to have been issued for a redevelopment project and the project is conclusively deemed to have been planned, located, and constructed pursuant to this part.

(Added by Stats. 1963, Ch. 1812.)



33650

In connection with the issuance of bonds, and in addition to its other powers, an agency has the powers prescribed in Sections 33651 to 33659, inclusive.

(Added by Stats. 1963, Ch. 1812.)



33651

An agency may:

(a)  Pledge all or any part of its gross or net rents, fees, or revenues to which its right then exists or may thereafter come into existence.

(b)  Encumber by mortgage, deed of trust, or otherwise all or any part of its real or personal property, then owned or thereafter acquired.

(Added by Stats. 1963, Ch. 1812.)



33652

An agency may covenant:

(a)  Against pledging all or any part of its rents, fees, and revenues.

(b)  Against encumbering all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence.

(c)  Against permitting any lien on such revenues or property.

(d)  With respect to limitations on its right to sell, lease, or otherwise dispose of all or part of any redevelopment project.

(e)  As to what other, or additional debts or obligations it may incur.

(Added by Stats. 1963, Ch. 1812.)



33653

An agency may:

(a)  Covenant as to the bonds to be issued, as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the bond proceeds.

(b)  Provide for the replacement of lost, destroyed, or mutilated bonds.

(c)  Covenant against extending the time for the payment of its bonds or interest.

(d)  Redeem the bonds, covenant for their redemption, and provide the redemption terms and conditions.

(Added by Stats. 1963, Ch. 1812.)



33654

An agency may:

(a)  Covenant as to the consideration or rents and fees to be charged in the sale or lease of a redevelopment project, the amount to be raised each year or other period of time by rents, fees, and other revenues, and as to their use and disposition.

(b)  Create or authorize the creation of special funds for money held for redevelopment or other costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of such money.

(Added by Stats. 1963, Ch. 1812.)



33655

An agency may prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds whose holders are required to consent thereto, and the manner in which such consent may be given.

(Added by Stats. 1963, Ch. 1812.)



33656

An agency may covenant:

(a)  As to the use of any or all of its real or personal property.

(b)  As to the maintenance of its real and personal property, its replacement, the insurance to be carried on it, and the use and disposition of insurance money.

(Added by Stats. 1963, Ch. 1812.)



33657

An agency may:

(a)  Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation.

(b)  Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(Added by Stats. 1963, Ch. 1812.)



33658

An agency may:

(a)  Vest in a trustee or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds.

(b)  Vest in a trustee the right, in the event of a default by the agency, to take possession of all or part of any redevelopment project, to collect the rents and revenues arising from it and to dispose of such money pursuant to the agreement of the agency with the trustee.

(c)  Provide for the powers and duties of a trustee and limit his liabilities.

(d)  Provide the terms and conditions upon which the trustee or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds.

(Added by Stats. 1963, Ch. 1812.)



33659

An agency may:

(a)  Exercise all or any part or combination of the powers granted in Sections 33651 to 33658 inclusive.

(b)  Make covenants other than and in addition to the covenants expressly authorized in such sections of like or different character.

(c)  Make such covenants and to do any and all such acts and things as may be necessary, convenient, or desirable to secure its bonds, or, except as otherwise provided in this part, as will tend to make the bonds more marketable notwithstanding that such covenants, acts, or things may not be enumerated in this part.

(Added by Stats. 1963, Ch. 1812.)



33660

In addition to all other rights which may be conferred on him, and subject only to any contractual restrictions binding upon him, an obligee may:

(a)  By mandamus, suit, action, or proceeding, compel the agency and its members, officers, agents, or employees to perform each and every term, provision, and covenant contained in any contract of the agency with or for the benefit of the obligee, and require the carrying out of any or all such covenants and agreements of the agency and the fulfillment of all duties imposed upon it by this part.

(b)  By suit, action, or proceeding in equity, enjoin any acts or things which may be unlawful, or the violation of any of the rights of the obligee.

(Added by Stats. 1963, Ch. 1812.)



33661

By its resolution, trust indenture, mortgage, lease, or other contract, an agency may confer upon any obligee holding or representing a specified amount in bonds, the following rights upon the happening of an event or default prescribed in such resolution or instrument, to be exercised by suit, action, or proceeding in any court of competent jurisdiction:

(a)  To cause possession of all or part of any redevelopment project to be surrendered to any such obligee.

(b)  To obtain the appointment of a receiver of all or part of any redevelopment project of the agency and of the rents and profits from it. If a receiver is appointed, he may enter and take possession of the redevelopment project or any part of it, operate and maintain it, collect and receive all fees, rents, revenues, or other charges thereafter arising from it, and shall keep such money in separate accounts and apply it pursuant to the obligations of the agency as the court shall direct.

(c)  To require the agency and its members and employees to account as if it and they were the trustees of an express trust.

(Added by Stats. 1963, Ch. 1812.)



33662

The bonds are issued for an essential public and governmental purpose, and together with interest on them and income from them are exempt from all taxes.

(Added by Stats. 1963, Ch. 1812.)



33663

Notwithstanding any restrictions on investments contained in any laws, the state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, guardians, conservators, trustees, and other fiduciaries may legally invest any sinking funds, money, or other funds belonging to them or within their control in any bonds or other obligations issued by an agency. Such bonds and other obligations are authorized security for all public deposits. It is one of the purposes of this part to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public and private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations. This part does not relieve any person, firm, or corporation from any duty of exercising reasonable care in selecting securities.

(Amended by Stats. 1979, Ch. 730.)



33664

(a)  An agency may purchase its bonds as follows:

(1)  At a price not more than the sum of their principal amount and accrued interest plus (if the bonds purchased are callable at a premium) an amount not to exceed the premium that would be applicable if the bonds were purchased on the next following call date.

(2)  At a higher price if a majority of the members of the agency determine, based upon substantial evidence, that under then prevailing conditions the purchase would be of financial advantage to the agency. Prior to purchasing bonds pursuant to this paragraph, the agency shall adopt a resolution designating paragraph (1), (2), or (3) of subdivision (b) as the financial advantage accruing to the agency from the bond purchase or specifying in detail any alternative basis for the agency’s finding of financial advantage. Unless the legislative body has designated itself as the redevelopment agency, the agency shall additionally obtain the approval of the legislative body for repurchase of agency bonds under this subdivision and, if applicable, under Section 33640.

A resolution of the legislative body approving repurchase of agency bonds under this subdivision shall be operative only for the period specified in the resolution of the legislative body, not to exceed five years. However, the authorization may be renewed by an appropriate resolution of the legislative body and the expiration of the legislative body’s resolution shall in no way impair the obligation of bonds previously issued by the agency to refund bonds purchased under this subdivision.

(b)  “Financial advantage,” as used in subdivision (a), includes, but is not limited to, each of the following:

(1)  A reduction in the aggregate debt service on the agency’s outstanding bonds.

(2)  The creation of opportunities to more efficiently leverage revenues of the agency.

(3)  Cancellation of agency bonds subject to adverse provisions of, or tax consequences under, the laws of the United States.

(c)  Any bond purchases made pursuant to this section shall be (1) identified in the agency’s annual fiscal year report required by Section 33080.1 for the fiscal year in which the purchase was made and (2) reflected in the agency’s statement of indebtedness filed pursuant to Section 33675.

(d)   Within two weeks following a purchase of bonds pursuant to paragraph (2) of subdivision (a), the redevelopment agency shall transmit to the California Debt Advisory Commission a copy of the agency’s resolution specifying the financial advantage to the agency in making the purchase, together with a covering letter that includes all of the following information respecting the bonds purchased:

(1)  The date of the agency’s resolution authorizing the bonds, the date of issuance of the bonds, and any other information necessary to identify the particular issuance or series of bonds.

(2)  The terms of redemption to which the bonds were originally subject.

(3)  The denominations and interest rates of the bonds purchased.

(4)  The purchase price.

(e)  All bonds purchased pursuant to this section shall be canceled.

(Amended by Stats. 1987, Ch. 365, Sec. 1.)



33665

All of the provisions of this article are subject to the limitations of Article 3 (commencing with Section 33620) of this chapter.

(Added by Stats. 1963, Ch. 1812.)






ARTICLE 6 - Taxation

33670

Any redevelopment plan may contain a provision that taxes, if any, levied upon taxable property in a redevelopment project each year by or for the benefit of the State of California, any city, county, city and county, district, or other public corporation (hereinafter sometimes called “taxing agencies”) after the effective date of the ordinance approving the redevelopment plan, shall be divided as follows:

(a)  That portion of the taxes which would be produced by the rate upon which the tax is levied each year by or for each of the taxing agencies upon the total sum of the assessed value of the taxable property in the redevelopment project as shown upon the assessment roll used in connection with the taxation of that property by the taxing agency, last equalized prior to the effective date of the ordinance, shall be allocated to and when collected shall be paid to the respective taxing agencies as taxes by or for the taxing agencies on all other property are paid (for the purpose of allocating taxes levied by or for any taxing agency or agencies which did not include the territory in a redevelopment project on the effective date of the ordinance but to which that territory has been annexed or otherwise included after that effective date, the assessment roll of the county last equalized on the effective date of the ordinance shall be used in determining the assessed valuation of the taxable property in the project on the effective date); and

(b)  Except as provided in subdivision (e) or in Section 33492.15, that portion of the levied taxes each year in excess of that amount shall be allocated to and when collected shall be paid into a special fund of the redevelopment agency to pay the principal of and interest on loans, moneys advanced to, or indebtedness (whether funded, refunded, assumed, or otherwise) incurred by the redevelopment agency to finance or refinance, in whole or in part, the redevelopment project. Unless and until the total assessed valuation of the taxable property in a redevelopment project exceeds the total assessed value of the taxable property in that project as shown by the last equalized assessment roll referred to in subdivision (a), all of the taxes levied and collected upon the taxable property in the redevelopment project shall be paid to the respective taxing agencies. When the loans, advances, and indebtedness, if any, and interest thereon, have been paid, all moneys thereafter received from taxes upon the taxable property in the redevelopment project shall be paid to the respective taxing agencies as taxes on all other property are paid.

(c)  In any redevelopment project in which taxes have been divided pursuant to this section prior to 1968, located within any county with total assessed valuation subject to general property taxes for the 1967–68 fiscal year between two billion dollars ($2,000,000,000) and two billion one hundred million dollars ($2,100,000,000), if the total assessed valuation of taxable property within the redevelopment project for the 1967–68 fiscal year was reduced, the total sum of the assessed value of taxable property used as the basis for apportionment of taxes under subdivision (a) shall be reduced by 10 percent for the 1968–69 fiscal year and fiscal years thereafter.

(d)  For the purposes of this section, taxes shall not include taxes from the supplemental assessment roll levied pursuant to Chapter 3.5 (commencing with Section 75) of Part 0.5 of Division 1 of the Revenue and Taxation Code for the 1983–84 fiscal year.

(e)  That portion of the taxes in excess of the amount identified in subdivision (a) which are attributable to a tax rate levied by a taxing agency for the purpose of producing revenues in an amount sufficient to make annual repayments of the principal of, and the interest on, any bonded indebtedness for the acquisition or improvement of real property shall be allocated to, and when collected shall be paid into, the fund of that taxing agency. This subdivision shall only apply to taxes levied to repay bonded indebtedness approved by the voters of the taxing agency on or after January 1, 1989.

(Amended by Stats. 1993, Ch. 944, Sec. 5. Effective October 8, 1993. See provisions for inoperation in subd. (a) of Section 34189.)



33670.5

Section 33670 fulfills the intent of Section 16 of Article XVI of the Constitution. To further carry out the intent of Section 16 of Article XVI of the Constitution, whenever that provision requires the allocation of money between agencies such allocation shall be consistent with the intent of the people when they approved Section 16 of Article XVI of the Constitution. Whenever money is allocated between agencies by means of a comparison of assessed values for different years, that comparison shall be based on the same assessment ratio. When there are different assessment ratios for the years compared, the assessed value shall be changed so that it is based on the same assessment ratio for the years so compared.

(Added by Stats. 1978, Ch. 1207.)



33670.8

(a)  With respect to the allocation of taxes pursuant to Section 33670 in redevelopment project areas within the incorporated City of Santa Cruz, which were already approved on October 17, 1989, the otherwise applicable provisions of this part shall be modified as specified in this subdivision.

For the purpose of determining the portion of taxes to be paid annually to the Redevelopment Agency of the City of Santa Cruz pursuant to Sections 33328, 33670, and 33675 for any redevelopment project which was approved on or before October 17, 1989, “assessment roll ... last equalized” and “base-year assessment roll” mean the last equalized assessment roll determined pursuant to subdivision (a) of Section 33670 reduced by the same amount as the amount of reduction in the current assessment roll determined pursuant to Section 170 of the Revenue and Taxation Code.

(b)  With respect to the allocation of taxes pursuant to Section 33670 in redevelopment project areas within the incorporated City of Watsonville, which were already approved on October 17, 1989, the otherwise applicable provisions of this part shall be modified as specified in this subdivision.

For the purpose of determining the portion of taxes to be paid annually to the Redevelopment Agency of the City of Watsonville pursuant to Sections 33328, 33670, and 33675 for any redevelopment project which was approved on or before October 17, 1989, “assessment roll ... last equalized” and “base-year assessment roll” mean the last equalized assessment roll determined pursuant to subdivision (a) of Section 33670 reduced by the same amount as the amount of reduction in the current assessment roll determined pursuant to Section 170 of the Revenue and Taxation Code.

(c)  In claiming an allocation of taxes pursuant to Section 33675, as adjusted pursuant to subdivision (b), the redevelopment agency of the City of Watsonville shall consider the economic impact of the allocation on other agencies which have sustained substantial disaster damage and shall negotiate and enter into an agreement with the County of Santa Cruz to avoid further economic hardship.

(d)  Within 30 days after receipt of a notice from the Assessor of the County of Santa Cruz establishing the adjustment in the assessment roll pursuant to subdivision (b), the Redevelopment Agency of the City of Watsonville may elect not to be subject to this section by giving written notice of its decision to the County of Santa Cruz. Notwithstanding an election by the Redevelopment Agency of the City of Watsonville not to be subject to this section pursuant to this subdivision, it shall still reimburse the County of Santa Cruz for its cost of revising the property tax assessment rolls and allocations.

(e)  Subdivisions (a) and (b) shall apply to allocation of taxes levied on the 1990 and subsequent equalized assessment rolls, upon the request of the redevelopment agencies of the Cities of Santa Cruz and Watsonville, and those agencies shall reimburse the County of Santa Cruz for its cost of revising the property tax assessment rolls and allocations.

(f)  (1)  The county auditor shall certify to the director of finance of each city which includes a redevelopment project subject to this section when the total sum of the assessed value of the taxable property in each redevelopment project subject to this section as shown upon each current year’s equalized assessment roll becomes equal to the total sum of the assessed value of the taxable property in each redevelopment project as shown upon the assessment roll last equalized before October 17, 1989, adjusted by the change in the Consumer Price Index for the San Francisco/Oakland Metropolitan Area between 1989 and the date of the certification pursuant to this subdivision. On the July 1 following the date of certification and each July 1 thereafter, the county auditor shall increase the total sum of the assessed value of the taxable property in each redevelopment project as shown upon the assessment roll adjusted pursuant to subdivision (a) or (b) by 10 percent of the difference between the total sum of the assessed value of the taxable property in each redevelopment project determined pursuant to subdivision (a) of Section 33670 and the total sum of the assessed value of the taxable property in each redevelopment project as adjusted pursuant to subdivision (a) or (b), until the two total assessed values are equal, and shall report this adjusted value to the other county officials charged with the responsibility of allocating taxes pursuant to Sections 33670 and 33675, who shall use this assessed value in determining the portion of taxes to be paid annually to the redevelopment agency subject to this section.

(2)  For purposes of this subdivision only, in the event that any redevelopment project area within the incorporated area of the City of Santa Cruz already approved on October 17, 1989, is amended to add territory to the project area, the assessed value of taxable property in the territory added shall be computed separately and the county assessor shall not take the assessed value into account in determining when the total sum of the assessed value of the taxable property in the redevelopment project becomes equal to the total sum of the assessed value of the taxable property as shown on the assessment roll last equalized prior to October 17, 1989, as adjusted pursuant to this subdivision.

(g)  With respect to an area added to a redevelopment project by the City of Santa Cruz or the City of Watsonville pursuant to Sections 33458.5 and 33477, the terms “assessment roll” and “last equalized assessment roll” as used in Section 33670 shall mean and refer to the assessment roll as reduced in accordance with the provisions of subdivision (b) of Section 170 of the Revenue and Taxation Code.

(Amended by Stats. 1991, Ch. 78, Sec. 1.)



33670.9

(a)  For a period of 20 years commencing on July 1, 1996, the Orange County Development Agency shall transfer to the general fund of the County of Orange an amount equal to four million dollars ($4,000,000) a year in two equal installments on June 15 and February 15 of each year. The Orange County Development Agency shall not incur any obligation with respect to loans, advances of money, or indebtedness, whether funded, refunded, assumed, or otherwise, that would impair its ability to make the foregoing transfers or that would cause the foregoing transfers to violate Section 16 of Article XVI of the California Constitution or subdivision (b) of Section 33670. Funds allocated to low- and moderate-income housing pursuant to Section 33334.2 shall not be used for purposes of this section.

(b)  This section shall not take effect unless and until (1) a plan of adjustment is confirmed in Case No. SA-94-22272-JR in the United States Bankruptcy Court for the Central District of California or (2) a trustee is appointed pursuant to Chapter 10 (commencing with Section 30400) of Division 3 of Title 3 of the Government Code.

(Added by Stats. 1995, Ch. 745, Sec. 4. Effective January 1, 1996. Section conditionally operative by its own provisions.)



33670.95

(a)  The board of supervisors of a county of the second class may, upon adoption of a resolution or resolutions approved by a majority of all of its members, provide for the repayment by the county’s redevelopment agency of its debt to the county for general and specific benefits previously provided by the county to redevelopment project areas within the county. Such resolution or resolutions may provide for the transfer of (1) amounts equal to four million dollars ($4,000,000) a year in two equal installments on June 15 and February 15 of each year and (2) such additional amounts, at such times as are specified in the resolution or resolutions, as may be necessary to assure full repayment of the debt, provided that those additional amounts shall not exceed, in the aggregate, the sum of any amounts required to be repaid by the county to the redevelopment agency pursuant to, or as a consequence of, the final determination described in subdivision (c).

(b)  A redevelopment agency of a county of the second class shall not incur any obligation with respect to loans, advances of money, or indebtedness, whether funded, refunded, assumed, or otherwise, that would impair its ability to make the transfers described in subdivision (a) or that would cause those transfers to violate Section 16 of Article XVI of the California Constitution or subdivision (b) of Section 33670. Funds allocated to low- and moderate-income housing pursuant to Section 33334.2 shall not be used for purposes of this section.

(c)  This section shall become operative on the earlier of the date that a court of appellate jurisdiction renders a final determination invalidating Chapter 745 of the Statutes of 1995 or the date of a court action suspending or preventing the operation of any provision of Chapter 745. This section shall become inoperative on July 1, 2016, and, as of January 1, 2017, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2017, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 1998, Ch. 724, Sec. 7. Effective January 1, 1999. Conditionally operative by its own provisions. Inoperative July 1, 2016. Repealed as of January 1, 2017, by its own provisions.)



33671

In any redevelopment plan or in the proceedings for the advance of moneys, or making of loans, or the incurring of any indebtedness (whether funded, refunded, assumed, or otherwise) by the redevelopment agency to finance or refinance, in whole or in part, the redevelopment project, the portion of taxes mentioned in subdivision (b) of Section 33670 may be irrevocably pledged for the payment of the principal of and interest on such loans, advances, or indebtedness.

(Added by Stats. 1963, Ch. 1812.)



33671.5

Whenever any redevelopment agency is authorized to, and does, expressly pledge taxes allocated to, and paid into a special fund of, the agency pursuant to Section 33670, to secure, directly or indirectly, the obligations of the agency including, but not limited to, bonded indebtedness and agreements pursuant to subdivision (b) of Section 33401, then that pledge heretofore or hereafter made shall have priority over any other claim to those taxes not secured by a prior express pledge of those taxes.

(Added by Stats. 1989, Ch. 1264, Sec. 9.)



33672

As used in this article the word “taxes” shall include, but without limitation, all levies on an ad valorem basis upon land or real property. As used in this article, “taxes” shall not include any amounts of money deposited in a Sales and Use Tax Compensation Fund pursuant to Section 97.68 of the Revenue and Taxation Code or a Vehicle License Fee Property Tax Compensation Fund pursuant to Section 97.70 of the Revenue and Taxation Code.

(Amended by Stats. 2004, Ch. 211, Sec. 14. Effective August 5, 2004.)



33672.5

(a)  Upon the written request of a redevelopment agency for the purpose of assisting the agency, the county auditor or other officer responsible for allocation of tax revenues pursuant to Section 33670 shall prepare a statement each fiscal year, commencing with the 1992–93 fiscal year, for each redevelopment project area and each area added to a redevelopment project area by amendment, which provides for all the following:

(1)  The total taxable assessed value of secured, unsecured, and state-assessed railroad and nonoperating, nonunitary property.

(2)  The total taxable assessed value used by the county auditor to determine the division of taxes required by subdivision (a) of Section 33670.

(3)  The total taxable assessed value used by the county auditor to determine the division of taxes required by subdivision (b) of Section 33670.

(4)  The estimated amount of taxes calculated pursuant to subdivision (b) of Section 33670, as adjusted by subdivision (e) of Section 33670 and subdivision (a) of Section 33676. The statement shall specify the gross amount of tax-increment revenue allocated to the agency and any payments to other taxing entities that are deducted from the gross amount allocated.

(5)  The estimated amount of taxes to be allocated pursuant to subdivisions (c) and (d) of Section 100 of the Revenue and Taxation Code.

(b)  If requested to provide a statement pursuant to subdivision (a), the county auditor shall deliver each statement to the respective redevelopment agencies receiving property tax revenue on or before November 30 of each year.

(c)  (1)  Upon the request of a redevelopment agency pursuant to subdivision (a), and concurrently with the disbursement of those property tax revenues, the county auditor shall prepare a statement which provides the amount of disbursement made pursuant to all of the following:

(A)  Section 33670.

(B)  Section 100 of the Revenue and Taxation Code.

(C)  Supplemental property tax revenues allocated pursuant to Sections 75 to 75.80 of the Revenue and Taxation Code, inclusive.

(2)  The statement provided pursuant to this subdivision shall also include corrections, updates, or adjustments, if any, to the property tax revenue amounts and taxable assessed values reported pursuant to subdivision (a) of Section 33670.

(d)  The county auditor shall also provide to a redevelopment agency, no later than 30 days after the receipt of a written request from that agency, information or clarification with respect to any statement issued pursuant to this section.

(e)  If any redevelopment agency requests a statement or information pursuant to this section, the agency shall reimburse the county auditor for all actual and reasonable costs incurred.

(Amended by Stats. 1999, Ch. 442, Sec. 6. Effective January 1, 2000.)



33673

Whenever property in any redevelopment project has been redeveloped and thereafter is leased by the redevelopment agency to any person or persons or whenever the agency leases real property in any redevelopment project to any person or persons for redevelopment, the property shall be assessed and taxed in the same manner as privately owned property, and the lease or contract shall provide that the lessee shall pay taxes upon the assessed value of the entire property and not merely the assessed value of his or its leasehold interest.

(Added by Stats. 1963, Ch. 1812.)



33673.1

Every redevelopment agency shall provide notice to the local assessor within 30 days whenever the agency leases real property in a redevelopment project to any person or persons for redevelopment. The notice shall provide the date on which the lessee acquires the beneficial use of the leased property. The notice shall be accompanied by a memorandum of lease and a map of the leased property.

(Added by Stats. 1985, Ch. 650, Sec. 1.)



33674

The portion of taxes mentioned in subdivision (b) of Section 33670 shall not be allocable and payable for the first time until the tax year which begins after the December 1st next following the transmittal of the documents as required in Section 33375 or Section 33457.

(Amended by Stats. 1997, Ch. 940, Sec. 3. Effective January 1, 1998.)



33675

(a) The portion of taxes required to be allocated pursuant to subdivision (b) of Section 33670 shall be allocated and paid to the agency by the county auditor or officer responsible for the payment of taxes into the funds of the respective taxing entities pursuant to the procedure contained in this section.

(b) Not later than October 1 of each year, for each redevelopment project for which the redevelopment plan provides for the division of taxes pursuant to Section 33670, the agency shall file, with the county auditor or officer described in subdivision (a), a statement of indebtedness and a reconciliation statement certified by the chief financial officer of the agency.

(c) (1) For each redevelopment project for which a statement of indebtedness is required to be filed, the statement of indebtedness shall contain all of the following:

(A) For each loan, advance, or indebtedness incurred or entered into, all of the following information:

(i) The date the loan, advance, or indebtedness was incurred or entered into.

(ii) The principal amount, term, purpose, interest rate, and total interest of each loan, advance, or indebtedness.

(iii) The principal amount and interest due in the fiscal year in which the statement of indebtedness is filed for each loan, advance, or indebtedness.

(iv) The total amount of principal and interest remaining to be paid for each loan, advance, or indebtedness.

(B) The sum of the amounts determined under clause (iii) of subparagraph (A).

(C) The sum of the amounts determined under clause (iv) of subparagraph (A).

(D) The available revenues as of the end of the previous year, as determined pursuant to paragraph (10) of subdivision (d).

(2) The agency may estimate the amount of principal or interest, the interest rate, or term of any loan, advance, or indebtedness if the nature of the loan, advance, or indebtedness is such that the amount of principal or interest, the interest rate or term cannot be precisely determined. The agency may list on a statement of indebtedness any loan, advance, or indebtedness incurred or entered into on or before the date the statement is filed.

(d) For each redevelopment project for which a reconciliation statement is required to be filed, the reconciliation statement shall contain all of the following:

(1) A list of all loans, advances, and indebtedness listed on the previous year’s statement of indebtedness.

(2) (A) A list of all loans, advances, and indebtedness, not listed on the previous year’s statement of indebtedness, but incurred or entered into in the previous year and paid in whole or in part from revenue received by the agency pursuant to Section 33670. This listing may aggregate loans, advances, and indebtedness incurred or entered into in the previous year for a particular purpose (such as relocation expenses, administrative expenses, consultant expenses, or property management expenses) into a single item in the listing.

(B) For purposes of this section, any payment made pursuant to Section 33684 shall be considered as payment against existing passthrough payment indebtedness as listed on the agency’s statement of indebtedness. If the most recent statement of indebtedness documents failed to include all or a part of the agency’s obligation to the passthrough payments, those obligations shall be added to the next statement of indebtedness to be filed and shall include both current payments plus all future passthrough obligations.

(3) For each loan, advance, or indebtedness described in paragraph (1) or (2), all of the following information:

(A) The total amount of principal and interest remaining to be paid as of the later of the beginning of the previous year or the date the loan, advance, or indebtedness was incurred or entered into.

(B) Any increases or additions to the loan, advance, or indebtedness occurring during the previous year.

(C) The amount paid on the loan, advance, or indebtedness in the previous year from revenue received by the agency pursuant to Section 33670.

(D) The amount paid on the loan, advance, or indebtedness in the previous year from revenue other than revenue received by the agency pursuant to Section 33670.

(E) The total amount of principal and interest remaining to be paid as of the end of the previous fiscal year.

(4) The available revenues of the agency as of the beginning of the previous fiscal year.

(5) The amount of revenue received by the agency in the previous fiscal year pursuant to Section 33670.

(6) The amount of available revenue received by the agency in the previous fiscal year other than pursuant to Section 33670.

(7) The sum of the amounts specified in subparagraph (D) of paragraph (3), to the extent that the amounts are not included as available revenues pursuant to paragraph (6).

(8) The sum of the amounts specified in paragraphs (4), (5), (6), and (7).

(9) The sum of the amounts specified in subparagraphs (C) and (D) of paragraph (3).

(10) The amount determined by subtracting the amount determined under paragraph (9) from the amount determined under paragraph (8). The amount determined pursuant to this paragraph shall be the available revenues as of the end of the previous fiscal year.

(e) For the purposes of this section, available revenues shall include all cash or cash equivalents held by the agency that were received by the agency pursuant to Section 33670 and all cash or cash equivalents held by the agency that are irrevocably pledged or restricted to payment of a loan, advance, or indebtedness that the agency has listed on a statement of indebtedness. In no event shall available revenues include funds in the agency’s Low and Moderate Income Housing Fund established pursuant to Section 33334.3. For the purposes of determining available revenues as of the end of the 1992–93 fiscal year, an agency shall conduct an examination or audit of its books and records for the 1990–91, 1991–92, and 1992–93 fiscal years to determine the available revenues as of the end of the 1992–93 fiscal year.

(f) For the purposes of this section, the amount an agency will deposit in its Low and Moderate Income Housing Fund established pursuant to Section 33334.3 shall constitute an indebtedness of the agency. For the purposes of this section, no loan, advance, or indebtedness that an agency intends to pay from its Low and Moderate Income Housing Fund established pursuant to Section 33334.3 shall be listed on a statement of indebtedness or reconciliation statement as a loan, advance, or indebtedness of the agency. For the purposes of this section, any statutorily authorized deficit in or borrowing from an agency’s Low and Moderate Income Housing Fund established pursuant to Section 33334.3 shall constitute an indebtedness of the agency.

(g) The county auditor or officer shall, at the same time or times as the payment of taxes into the funds of the respective taxing entities of the county, allocate and pay the portion of taxes provided by subdivision (b) of Section 33670 to each agency. The amount allocated and paid shall not exceed the amount determined pursuant to subparagraph (C) of paragraph (1) of subdivision (c) minus the amount determined pursuant to subparagraph (D) of paragraph (1) of subdivision (c).

(h) (1) The statement of indebtedness constitutes prima facie evidence of the loans, advances, or indebtedness of the agency.

(2) (A) If the county auditor or other officer disputes the amount of loans, advances, or indebtedness as shown on the statement of indebtedness, the county auditor or other officer shall, within 30 days after receipt of the statement, give written notice to the agency thereof.

(B) The agency shall, within 30 days after receipt of notice pursuant to subparagraph (A), submit any further information it deems appropriate to substantiate the amount of any loans, advances, or indebtedness which has been disputed. If the county auditor or other officer still disputes the amount of loans, advances, or indebtedness, final written notice of that dispute shall be given to the agency, and the amount disputed may be withheld from allocation and payment to the agency as otherwise required by subdivision (g). In that event, the auditor or other officer shall bring an action in the superior court in declaratory relief to determine the matter not later than 90 days after the date of the final notice.

(3) In any court action brought pursuant to this section, the issue shall involve only the amount of loans, advances, or indebtedness, and not the validity of any contract or debt instrument or any expenditures pursuant thereto. Payments to a trustee under a bond resolution or indenture of any kind or payments to a public agency in connection with payments by that public agency pursuant to a lease or bond issue shall not be disputed in any action under this section. The matter shall be set for trial at the earliest possible date and shall take precedence over all other cases except older matters of the same character. Unless an action is brought within the time provided for herein, the auditor or other officer shall allocate and pay the amount shown on the statement of indebtedness as provided in subdivision (g).

(i) Nothing in this section shall be construed to permit a challenge to or attack on matters precluded from challenge or attack by reason of Sections 33500 and 33501. However, nothing in this section shall be construed to deny a remedy against the agency otherwise provided by law.

(j) The Controller shall prescribe a uniform form of statement of indebtedness and reconciliation statement. These forms shall be consistent with this section. In preparing these forms, the Controller shall obtain the input of county auditors, redevelopment agencies, and organizations of county auditors and redevelopment agencies.

(k) For the purposes of this section, a fiscal year shall be a year that begins on July 1 and ends the following June 30.

(Amended by Stats. 2008, Ch. 751, Sec. 50. Effective September 30, 2008.)



33676

(a)  Prior to the adoption by the legislative body of a redevelopment plan providing for tax increment financing pursuant to Section 33670, any affected taxing agency may elect to be allocated, and every school district and community college district shall be allocated, in addition to the portion of taxes allocated to the affected taxing agency pursuant to subdivision (a) of Section 33670, all or any portion of the tax revenues allocated to the agency pursuant to subdivision (b) of Section 33670 attributable to one or more of the following:

(1)  Increases in the rate of tax imposed for the benefit of the taxing agency which levy occurs after the tax year in which the ordinance adopting the redevelopment plan becomes effective.

(2)  If an agency pursuant to Section 33354.5 amends a redevelopment plan which does not utilize tax increment financing to add tax increment financing, and pursuant to subdivision (a) of Section 33670 uses the assessment roll last equalized prior to the effective date of the ordinance originally adopting the redevelopment plan, an affected taxing agency may elect to be allocated all or any portion of the tax revenues allocated to the agency pursuant to subdivision (b) of Section 33670 which the affected taxing agency would receive if the agency were to use the assessment roll last equalized prior to the effective date of the ordinance amending the redevelopment plan to add tax increment financing.

(b)  (1)  Any local education agency that is a basic aid district or office at the time the ordinance adopting a redevelopment plan is adopted and that receives no state funding, other than that provided pursuant to Section 6 of Article IX of the California Constitution, pursuant to Section 2558, 42238, or 84751, as appropriate, of the Education Code, shall receive annually its percentage share of the property taxes from the project area allocated among all of the affected taxing entities during the fiscal year the funds are allocated, increased by an amount equal to the lesser of the following:

(A)  The percentage growth in assessed value that occurs throughout the district, excluding the portion of the district within the redevelopment project area.

(B)  Eighty percent of the growth in assessed value that occurs within the portion of the district within the redevelopment project area.

(2)  Subparagraphs (A) and (B) of paragraph (1) shall not apply to a redevelopment plan adopted by the legislative body of a community if both of the following occur:

(A)  The median household income in the community in which the redevelopment project area is located is less than 80 percent of the median household income in the county in which the redevelopment project area is located.

(B)  The preliminary plan for the redevelopment plan was adopted on or before September 1, 1993, and the redevelopment plan was adopted on or before August 1, 1994.

(3)  Any local education agency that is a basic aid district or office at the time the ordinance amending a redevelopment plan is adopted pursuant to Section 33607.7 and that receives no state funding, other than that provided pursuant to Section 6 of Article IX of the California Constitution, pursuant to Section 2558, 42238, or 84751, as appropriate, of the Education Code, shall receive either of the following:

(A)  If an agreement exists that requires payments to the basic aid district, the amount required to be paid by an agreement between the agency and the basic aid district entered into prior to January 1, 1994.

(B)  If an agreement does not exist, the percentage share of the increase in property taxes from the project area allocated among all of the affected taxing entities during the fiscal year the funds in the project area are allocated, derived from 80 percent of the growth in assessed value that occurs within the portion of the district within the redevelopment project area from the year in which the amendment takes effect pursuant to subdivision (c) of Section 33607.7.

(4)  The redevelopment agency shall subtract from any payments made pursuant to this section the amount that a basic aid district receives pursuant to Sections 33607.5 and 33607.7 for the purposes of either paragraph (1) of subdivision (h) of Section 42238 of the Education Code or either Section 2558 or 84751 of the Education Code.

(c)  The governing body of any affected taxing agency, other than a school district and a community college district, electing to receive allocation of taxes pursuant to this section in addition to taxes allocated to it pursuant to subdivision (a) of Section 33670 shall adopt a resolution to that effect and transmit the same, prior to the adoption of the redevelopment plan, to (1) the legislative body, (2) the agency, and (3) the official or officials performing the functions of levying and collecting taxes for the affected taxing agency. Upon receipt by the official or officials of the resolution, allocation of taxes pursuant to this section to the affected taxing agency which has elected to receive the allocation pursuant to this section by the adoption of the resolution and allocation of taxes pursuant to this section to every school district and community college district shall be made at the time or times allocations are made pursuant to subdivision (a) of Section 33670.

(d)  An affected taxing agency, at any time after the adoption of the resolution, may elect not to receive all or any portion of the additional allocation of taxes pursuant to this section by rescinding the resolution or by amending the same, as the case may be, and giving notice thereof to the legislative body, the agency, and the official or officials performing the functions of levying and collecting taxes for the affected taxing agency. After receipt of a notice by the official or officials that an affected taxing agency has elected not to receive all or a portion of the additional allocation of taxes by rescission or amendment of the resolution, any allocation of taxes to the affected taxing agency required to be made pursuant to this section shall not thereafter be made but shall be allocated to the agency and the affected taxing agency shall thereafter be allocated only the portion of taxes provided for in subdivision (a) of Section 33670. After receipt of a notice by the official or officials that an affected taxing agency has elected to receive additional tax revenues attributable to only a portion of the increases in the rate of tax, only that portion of the tax revenues shall thereafter be allocated to the affected taxing agency in addition to the portion of taxes allocated pursuant to subdivision (a) of Section 33670, and the remaining portion thereof shall be allocated to the agency.

(e)  As used in this section, “affected taxing agency” means and includes every public agency for the benefit of which a tax is levied upon property in the project area, whether levied by the public agency or on its behalf by another public agency.

(f)  This section shall apply only to redevelopment projects for which a final redevelopment plan is adopted pursuant to Article 5 (commencing with Section 33360) of Chapter 4 on or after January 1, 1977.

(Amended by Stats. 1996, Ch. 799, Sec. 19. Effective January 1, 1997.)



33677

The amount of taxes allocated to the redevelopment agency pursuant to Section 33670 shall be separately computed for each constituent project area merged into a single project area pursuant to Section 33460, and for the original project area and each separate addition of land to the project area made by amendment of the redevelopment plan pursuant to Section 33450. The section is declaratory of existing law with respect to amendments to redevelopment plans.

(Added by renumbering Section 33675 by Stats. 1977, Ch. 579.)



33677.5

A county auditor shall only offset excess amounts of property tax revenues allocated to a redevelopment project against property tax revenues of that redevelopment project, and not against the property tax revenues of another redevelopment project governed by the same redevelopment agency.

(Added by Stats. 1992, Ch. 636, Sec. 2. Effective January 1, 1993.)



33678

(a)  This section implements and fulfills the intent of this article and of Article XIII  B and Section 16 of Article XVI of the California Constitution. The allocation and payment to an agency of the portion of taxes specified in subdivision (b) of Section 33670 for the purpose of paying principal of, or interest on, loans, advances, or indebtedness incurred for redevelopment activity, as defined in subdivision (b) of this section, shall not be deemed the receipt by an agency of proceeds of taxes levied by or on behalf of the agency within the meaning or for the purposes of Article XIII  B of the California Constitution, nor shall such portion of taxes be deemed receipt of proceeds of taxes by, or an appropriation subject to limitation of, any other public body within the meaning or for purposes of Article XIII  B of the California Constitution or any statutory provision enacted in implementation of Article XIII  B. The allocation and payment to an agency of this portion of taxes shall not be deemed the appropriation by a redevelopment agency of proceeds of taxes levied by or on behalf of a redevelopment agency within the meaning or for purposes of Article XIII  B of the California Constitution.

(b)  As used in this section, “redevelopment activity” means either of the following:

(1)  Redevelopment meeting all of the following criteria:

(A)  Is redevelopment as prescribed in Sections 33020 and 33021.

(B)  Primarily benefits the project area.

(C)  None of the funds are used for the purpose of paying for employee or contractual services of any local governmental agency unless these services are directly related to the purpose of Sections 33020 and 33021 and the powers established in this part.

(2)  Payments authorized by Section 33607.5.

(c)  Should any law hereafter enacted, without a vote of the electorate, confer taxing power upon an agency, the exercise of that power by the agency in any fiscal year shall be deemed a transfer of financial responsibility from the community to the agency for that fiscal year within the meaning of subdivision (a) of Section 3 of Article XIII  B of the California Constitution.

(Amended by Stats. 1993, Ch. 942, Sec. 35. Effective January 1, 1994.)



33679

Before an agency commits to use the portion of taxes to be allocated and paid to an agency pursuant to subdivision (b) of Section 33670 for the purpose of paying all or part of the value of the land for, and the cost of the installation and construction of, any publicly owned building, other than parking facilities, the legislative body shall hold a public hearing.

Notice of the time and place of the public hearing shall be published in a newspaper of general circulation in the community for at least two successive weeks prior to the public hearing. There shall be available for public inspection and copying, at a cost not to exceed the cost of duplication, a summary that includes all of the following:

(a) Estimates of the amount of the taxes proposed to be used to pay for the land and construction of any publicly owned building, including interest payments.

(b) Sets forth the facts supporting the determinations required to be made by the legislative body pursuant to Section 33445 or the findings required to be made by the legislative body pursuant to Section 33445.1.

(c) Sets forth the redevelopment purpose for which the taxes are being used to pay for the land and construction of the publicly owned building.

The summary shall be made available to the public for inspection and copying no later than the time of the first publication of the notice of the public hearing.

(Amended by Stats. 2009, Ch. 555, Sec. 4. Effective January 1, 2010.)






ARTICLE 7 - School Finance

33680

(a) The Legislature finds and declares that the effectuation of the primary purposes of the Community Redevelopment Law, including job creation, attracting new private commercial investments, the physical and social improvement of residential neighborhoods, and the provision and maintenance of low- and moderate-income housing, is dependent upon the existence of an adequate and financially solvent school system which is capable of providing for the safety and education of students who live within both redevelopment project areas and housing assisted by redevelopment agencies. The attraction of new businesses to redevelopment project areas depends upon the existence of an adequately trained work force, which can only be accomplished if education at the primary and secondary schools is adequate and general education and job training at community colleges is available. The ability of communities to build residential development and attract residents in redevelopment project areas depends upon the existence of adequately maintained and operating schools serving the redevelopment project area. The development and maintenance of low- and moderate-income housing both within redevelopment project areas and throughout the community can only be successful if adequate schools exist to serve the residents of this housing.

(b) Redevelopment agencies have financially assisted schools which benefit and serve the project area by paying part or all of land and the construction of school facilities and other improvements pursuant to the authority in Section 33445. Redevelopment agencies have financially assisted schools to alleviate the financial burden or detriment caused by the establishment of redevelopment project areas pursuant to the authority in Sections 33401 and 33445.5. Funds also have been allocated to schools and community colleges pursuant to the authority in Section 33676.

(c) The Legislature further finds and declares that, because of the reduced funds available to the state to assist schools and community colleges which benefit and serve redevelopment project areas during the 1992–93, 1993–94, and 1994–95 fiscal years, it is necessary for redevelopment agencies to make additional payments to assist the programs and operations of these schools and colleges in order to ensure that the objectives stated in this section can be met. The Legislature further finds and declares that the payments to schools and community college districts pursuant to Section 33681 are of benefit to redevelopment project areas.

(d) The Legislature further finds and declares all of the following:

(1) Because of the reduced funds available to the state to assist schools that benefit and serve redevelopment project areas during the 2008–09 fiscal year, it is necessary for redevelopment agencies to make additional payments to assist the programs and operations of these schools to ensure that the objectives stated in this section can be met.

(2) The payments to schools pursuant to Section 33685 are of benefit to redevelopment project areas.

(Amended by Stats. 2008, Ch. 751, Sec. 51. Effective September 30, 2008.)



33681.6

Notwithstanding any other provision of this article to the contrary, the amount determined pursuant to subparagraphs (A) and (B) of paragraph (2) of subdivision (a) of Section 33681.5 shall not include any tax increment apportioned to the downtown project area of a charter city meeting all of the criteria specified in Section 33608.

(Added by Stats. 1993, Ch. 905, Sec. 6. Effective October 8, 1993.)



33681.7

(a)  (1)  During the 2002–03 fiscal year, a redevelopment agency shall, prior to May 10, remit an amount equal to the amount determined for that agency pursuant to subparagraph (I) of paragraph (2) to the county auditor for deposit in the county’s Educational Revenue Augmentation Fund created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(2)  For the 2002–03 fiscal year, on or before October 1, the Director of Finance shall do all of the following:

(A)  Determine the net tax increment apportioned to each agency pursuant to Section 33670, excluding any amounts apportioned to affected taxing agencies pursuant to Section 33401 or 33676, in the 2000–01 fiscal year.

(B)  Determine the net tax increment apportioned to all agencies pursuant to Section 33670, excluding any amounts apportioned to affected taxing agencies pursuant to Section 33401 or 33676, in the 2000–01 fiscal year.

(C)  Determine a percentage factor by dividing thirty-seven million five hundred thousand dollars ($37,500,000) by the amount determined pursuant to subparagraph (B).

(D)  Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (A) by the percentage factor determined pursuant to subparagraph (C).

(E)  Determine the total amount of property tax revenue apportioned to each agency pursuant to Section 33670, including any amounts apportioned to affected taxing agencies pursuant to Section 33401 or 33676, in the 2000–01 fiscal year.

(F)  Determine the total amount of property tax revenue apportioned to all agencies pursuant to Section 33670, including any amounts apportioned to affected taxing agencies pursuant to Section 33401 or 33676, in the 2000–01 fiscal year.

(G)  Determine a percentage factor by dividing thirty-seven million five hundred thousand dollars ($37,500,000) by the amount determined pursuant to subparagraph (F).

(H)  Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (E) by the percentage factor determined pursuant to subparagraph (G).

(I)  Add the amount determined pursuant to subparagraph (D) to the amount determined pursuant to subparagraph (H).

(J)  Notify each agency and each legislative body of the amount determined pursuant to subparagraph (I).

(K)  Notify each county auditor of the amounts determined pursuant to subparagraph (I) for each agency in his or her county.

(b)  (1)  Notwithstanding Sections 33334.2, 33334.3, and 33334.6, and any other provision of law, in order to make the full allocation required by this section, an agency may borrow up to 50 percent of the amount required to be allocated to the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, and 33334.6 during the 2002–03 fiscal year, unless executed contracts exist that would be impaired if the agency reduced the amount allocated to the Low and Moderate Income Housing Fund pursuant to the authority of this subdivision.

(2)  As a condition of borrowing pursuant to this subdivision, an agency shall make a finding that there are insufficient other moneys to meet the requirements of subdivision (a). Funds borrowed pursuant to this subdivision shall be repaid in full within 10 years following the date on which moneys were borrowed.

(c)  In order to make the allocation required by this section, an agency may use any funds that are legally available and not legally obligated for other uses, including, but not limited to, reserve funds, proceeds of land sales, proceeds of bonds or other indebtedness, lease revenues, interest, and other earned income. No moneys held in a low- and moderate-income fund as of July 1 of that fiscal year may be used for this purpose.

(d)  The legislative body shall by March 1 report to the county auditor as to how the agency intends to fund the allocation required by this section.

(e)  The allocation obligations imposed by this section, including amounts owed, if any, created under this section, are hereby declared to be an indebtedness of the redevelopment project to which they relate, payable from taxes allocated to the agency pursuant to Section 33670, and shall constitute an indebtedness of the agency with respect to the redevelopment project until paid in full.

(f)  It is the intent of the Legislature, in enacting this section, that these allocations directly or indirectly assist in the financing or refinancing, in whole or in part, of the community’s redevelopment projects pursuant to Section 16 of Article XVI of the California Constitution.

(g)  In making the determinations required by subdivision (a), the Director of Finance shall use those amounts reported as the “Tax Increment Retained by Agency” for all agencies and for each agency in Table 7 of the 2000–01 fiscal year Controller’s State of California Community Redevelopment Agencies Annual Report.

(h)  If revised reports have been accepted by the Controller on or before January 1, 2003, the Director of Finance shall use appropriate data that has been certified by the Controller for the purpose of making the determinations required by subdivision (a).

(Added by Stats. 2002, Ch. 1127, Sec. 15. Effective September 30, 2002.)



33681.8

(a)  (1)  For the purposes of this section, “existing indebtedness” means one or more of the following obligations incurred by a redevelopment agency prior to the effective date of this section, the payment of which is to be made in whole or in part, directly or indirectly, out of taxes allocated to the agency pursuant to Section 33670, and that is required by law or provision of the existing indebtedness to be made during the fiscal year of the relevant allocation required by Section 33681.7:

(A)  Bonds, notes, interim certificates, debentures, or other obligations issued by the agency, whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33640).

(B)  Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(C)  A contractual obligation that, if breached, could subject the agency to damages or other liabilities or remedies.

(D)  An obligation incurred pursuant to Section 33445.

(E)  Indebtedness incurred pursuant to Section 33334.2.

(F)  An amount, to be expended for the operation and administration of the agency, that may not exceed 90 percent of the amount spent for those purposes in the 2000–01 fiscal year.

(G)  Obligations imposed by law with respect to activities that occurred prior to the effective date of the act that adds this section.

(2)  Existing indebtedness incurred prior to the effective date of this section may be refinanced, refunded, or restructured after that date, and shall remain existing indebtedness for the purposes of this section, if the annual debt service during that fiscal year does not increase over the prior fiscal year and the refinancing does not reduce the ability of the agency to make the payment required by subdivision (a) of Section 33681.7.

(3)  For the purposes of this section, indebtedness shall be deemed to be incurred prior to the effective date of this section if the agency has entered into a binding contract subject to normal marketing conditions, to deliver the indebtedness, or if the redevelopment agency has received bids for the sale of the indebtedness prior to that date and the indebtedness is issued for value and evidence thereof is delivered to the initial purchaser no later than 30 days after the date of the contract or sale.

(b)  During the 2002–03 fiscal year, an agency that has adopted a resolution pursuant to subdivision (c) may, pursuant to subdivision (a) of Section 33681.7, allocate to the auditor less than the amount required by subdivision (a) of Section 33681.7, if the agency finds that either of the following has occurred:

(1)  That the difference between the amount allocated to the agency and the amount required by subdivision (a) of Section 33681.7 is necessary to make payments on existing indebtedness that are due or required to be committed, set aside, or reserved by the agency during the applicable fiscal year and that are used by the agency for that purpose, and the agency has no other funds that can be used to pay this existing indebtedness, and no other feasible method to reduce or avoid this indebtedness.

(2)  The agency has no other funds to make the allocation required by subdivision (a) of Section 33681.7.

(c)  (1)  Any agency that, pursuant to subdivision (b), allocates to the auditor less than the amount required by subdivision (a) of Section 33681.7 shall adopt, prior to December 31, 2002, after a noticed public hearing, a resolution that lists all of the following:

(A)  Each existing indebtedness incurred prior to the effective date of this section.

(B)  Each indebtedness on which a payment is required to be made during the 2002–03 fiscal year.

(C)  The amount of each payment, the time when it is required to be paid, and the total of the payments required to be made during the 2002–03 fiscal year. For indebtedness that bears interest at a variable rate, or for short-term indebtedness that is maturing during the fiscal year and that is expected to be refinanced, the amount of payments during the fiscal year shall be estimated by the agency.

(2)  The information contained in the resolution required by this subdivision shall be reviewed for accuracy by the chief fiscal officer of the agency.

(3)  The legislative body shall additionally adopt the resolution required by this section.

(d)  (1)  Any agency that, pursuant to subdivision (b), determines that it will be unable in the 2002–03 fiscal year, to allocate the full amount required by subdivision (a) of Section 33681.7 shall, subject to paragraph (3), enter into an agreement with the legislative body by February 15, 2003, to fund the payment of the difference between the full amount required to be paid pursuant to subdivision (a) of Section 33681.7 and the amount available for allocation by the agency.

(2)  The obligations imposed by paragraph (1) are hereby declared to be indebtedness incurred by the redevelopment agency to finance a portion of a redevelopment project within the meaning of Section 16 of Article XVI of the California Constitution. This indebtedness shall be payable from tax revenues allocated to the agency pursuant to Section 33670, and any other funds received by the agency. The obligations imposed by paragraph (1) shall remain an indebtedness of the agency to the legislative body until paid in full, or until the agency and the legislative body otherwise agree.

(3)  The agreement described in paragraph (1) shall be subject to these terms and conditions specified in a written agreement between the legislative body and the agency.

(e)  If the agency fails, under either Section 33681.7 or subdivision (d), to transmit the full amount of funds required by Section 33681.7, is precluded by court order from transmitting that amount, or is otherwise unable to meet its full obligation pursuant to Section 33681.7, the county auditor, by no later than May 15, 2003, shall transfer any amount necessary to meet the obligation determined for that agency in subparagraph (D) of paragraph (2) of subdivision (a) of Section 33681.7 from the legislative body’s property tax allocation pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 2002, Ch. 1127, Sec. 16. Effective September 30, 2002.)



33681.9

(a)  (1)  During the 2003–04 fiscal year, a redevelopment agency shall, prior to May 10, remit an amount equal to the amount determined for that agency pursuant to subparagraph (I) of paragraph (2) to the county auditor for deposit in the county’s Educational Revenue Augmentation Fund created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(2)  For the 2003–04 fiscal year, on or before October 1, the Director of Finance shall do all of the following:

(A)  Determine the net tax increment apportioned to each agency pursuant to Section 33670, excluding any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33607.5, or 33676, in the 2001–02 fiscal year.

(B)  Determine the net tax increment apportioned to all agencies pursuant to Section 33670, excluding any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33607.5, or 33676, in the 2001–02 fiscal year.

(C)  Determine a percentage factor by dividing sixty-seven million five hundred thousand dollars ($67,500,000) by the amount determined pursuant to subparagraph (B).

(D)  Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (A) by the percentage factor determined pursuant to subparagraph (C).

(E)  Determine the total amount of property tax revenue apportioned to each agency pursuant to Section 33670, including any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33607.5, or 33676, in the 2001–02 fiscal year.

(F)  Determine the total amount of property tax revenue apportioned to all agencies pursuant to Section 33670, including any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33607.5, or 33676, in the 2001–02 fiscal year.

(G)  Determine a percentage factor by dividing sixty-seven million five hundred thousand dollars ($67,500,000) by the amount determined pursuant to subparagraph (F).

(H)  Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (E) by the percentage factor determined pursuant to subparagraph (G).

(I)  Add the amount determined pursuant to subparagraph (D) to the amount determined pursuant to subparagraph (H).

(J)  Notify each agency and each legislative body of the amount determined pursuant to subparagraph (I).

(K)  Notify each county auditor of the amounts determined pursuant to subparagraph (I) for each agency in his or her county.

(b)  (1)  Notwithstanding Sections 33334.2, 33334.3, and 33334.6, and any other provision of law, in order to make the full allocation required by this section, an agency may borrow up to 50 percent of the amount required to be allocated to the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, and 33334.6 during the 2003–04 fiscal year, unless executed contracts exist that would be impaired if the agency reduced the amount allocated to the Low and Moderate Income Housing Fund pursuant to the authority of this subdivision.

(2)  As a condition of borrowing pursuant to this subdivision, an agency shall make a finding that there are insufficient other moneys to meet the requirements of subdivision (a). Funds borrowed pursuant to this subdivision shall be repaid in full within 10 years following the date on which moneys were borrowed.

(c)  In order to make the allocation required by this section, an agency may use any funds that are legally available and not legally obligated for other uses, including, but not limited to, reserve funds, proceeds of land sales, proceeds of bonds or other indebtedness, lease revenues, interest, and other earned income. No moneys held in a low- and moderate-income fund as of July 1 of that fiscal year may be used for this purpose.

(d)  The legislative body shall by March 1 report to the county auditor as to how the agency intends to fund the allocation required by this section, or that the legislative body intends to remit the amount in lieu of the agency pursuant to Section 33681.11.

(e)  The allocation obligations imposed by this section, including amounts owed, if any, created under this section, are hereby declared to be an indebtedness of the redevelopment project to which they relate, payable from taxes allocated to the agency pursuant to Section 33670, and shall constitute an indebtedness of the agency with respect to the redevelopment project until paid in full.

(f)  It is the intent of the Legislature, in enacting this section, that these allocations directly or indirectly assist in the financing or refinancing, in whole or in part, of the community’s redevelopment projects pursuant to Section 16 of Article XVI of the California Constitution.

(g)  In making the determinations required by subdivision (a), the Director of Finance shall use those amounts reported as the “Tax Increment Retained by Agency” for all agencies and for each agency in Table 7 of the 2001–02 fiscal year Controller’s State of California Community Redevelopment Agencies Annual Report.

(h)  If revised reports have been accepted by the Controller on or before January 1, 2004, the Director of Finance shall use appropriate data that has been certified by the Controller for the purpose of making the determinations required by subdivision (a).

(Added by Stats. 2003, Ch. 260, Sec. 4. Effective September 2, 2003.)



33681.10

(a)  (1)  For the purposes of this section, “existing indebtedness” means one or more of the following obligations incurred by a redevelopment agency prior to the effective date of this section, the payment of which is to be made in whole or in part, directly or indirectly, out of taxes allocated to the agency pursuant to Section 33670, and that is required by law or provision of the existing indebtedness to be made during the fiscal year of the relevant allocation required by Section 33681.9:

(A)  Bonds, notes, interim certificates, debentures, or other obligations issued by the agency, whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33640).

(B)  Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(C)  A contractual obligation that, if breached, could subject the agency to damages or other liabilities or remedies.

(D)  An obligation incurred pursuant to Section 33445.

(E)  Indebtedness incurred pursuant to Section 33334.2.

(F)  An amount, to be expended for the operation and administration of the agency, that may not exceed 90 percent of the amount spent for those purposes in the 2001–02 fiscal year.

(G)  Obligations imposed by law with respect to activities that occurred prior to the effective date of the act that adds this section.

(2)  Existing indebtedness incurred prior to the effective date of this section may be refinanced, refunded, or restructured after that date, and shall remain existing indebtedness for the purposes of this section, if the annual debt service during that fiscal year does not increase over the prior fiscal year and the refinancing does not reduce the ability of the agency to make the payment required by subdivision (a) of Section 33681.9.

(3)  For the purposes of this section, indebtedness shall be deemed to be incurred prior to the effective date of this section if the agency has entered into a binding contract subject to normal marketing conditions, to deliver the indebtedness, or if the redevelopment agency has received bids for the sale of the indebtedness prior to that date and the indebtedness is issued for value and evidence thereof is delivered to the initial purchaser no later than 30 days after the date of the contract or sale.

(b)  During the 2003–04 fiscal year, an agency that has adopted a resolution pursuant to subdivision (c) may, pursuant to subdivision (a) of Section 33681.9, allocate to the auditor less than the amount required by subdivision (a) of Section 33681.9, if the agency finds that either of the following has occurred:

(1)  That the difference between the amount allocated to the agency and the amount required by subdivision (a) of Section 33681.9 is necessary to make payments on existing indebtedness that are due or required to be committed, set aside, or reserved by the agency during the applicable fiscal year and that are used by the agency for that purpose, and the agency has no other funds that can be used to pay this existing indebtedness, and no other feasible method to reduce or avoid this indebtedness.

(2)  The agency has no other funds to make the allocation required by subdivision (a) of Section 33681.9.

(c)  (1)  Any agency that, pursuant to subdivision (b), intends to allocate to the auditor less than the amount required by subdivision (a) of Section 33681.9 shall adopt, prior to December 31, 2003, after a noticed public hearing, a resolution that lists all of the following:

(A)  Each existing indebtedness incurred prior to the effective date of this section.

(B) Each indebtedness on which a payment is required to be made during the 2003–04 fiscal year.

(C)  The amount of each payment, the time when it is required to be paid, and the total of the payments required to be made during the 2003–04 fiscal year. For indebtedness that bears interest at a variable rate, or for short-term indebtedness that is maturing during the fiscal year and that is expected to be refinanced, the amount of payments during the fiscal year shall be estimated by the agency.

(2)  The information contained in the resolution required by this subdivision shall be reviewed for accuracy by the chief fiscal officer of the agency.

(3)  The legislative body shall additionally adopt the resolution required by this section.

(d)  (1)  Any agency that, pursuant to subdivision (b), determines that it will be unable in the 2003–04 fiscal year, to allocate the full amount required by subdivision (a) of Section 33681.9 shall, subject to paragraph (3), enter into an agreement with the legislative body by February 15, 2004, to fund the payment of the difference between the full amount required to be paid pursuant to subdivision (a) of Section 33681.9 and the amount available for allocation by the agency.

(2)  The obligations imposed by paragraph (1) are hereby declared to be indebtedness incurred by the redevelopment agency to finance a portion of a redevelopment project within the meaning of Section 16 of Article XVI of the California Constitution. This indebtedness shall be payable from tax revenues allocated to the agency pursuant to Section 33670, and any other funds received by the agency. The obligations imposed by paragraph (1) shall remain an indebtedness of the agency to the legislative body until paid in full, or until the agency and the legislative body otherwise agree.

(3)  The agreement described in paragraph (1) shall be subject to these terms and conditions specified in a written agreement between the legislative body and the agency.

(e)  If the agency fails, under either Section 33681.9 or subdivision (d), to transmit the full amount of funds required by Section 33681.9, is precluded by court order from transmitting that amount, or is otherwise unable to meet its full obligation pursuant to Section 33681.9, the county auditor, by no later than May 15, 2004, shall transfer any amount necessary to meet the obligation determined for that agency in paragraph (1) of subdivision (c) of Section 33681.9 from the legislative body’s property tax allocation pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 2003, Ch. 260, Sec. 5. Effective September 2, 2003.)



33681.11

(a)  In lieu of the remittance required by Section 33681.9, during the 2003–04 fiscal year, a legislative body may, prior to May 10, 2004, remit an amount equal to the amount determined for the agency pursuant to subparagraph (I) of paragraph (2) of subdivision (a) of Section 33681.9 to the county auditor for deposit in the county’s Educational Revenue Augmentation Fund created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(b)  The legislative body may make the remittance authorized by this section from any funds that are legally available for this purpose. No moneys held in an agency’s Low and Moderate Income Housing Fund shall be used for this purpose.

(c)  If the legislative body, pursuant to subdivision (d) of Section 33681.9, reported to the county auditor that it intended to remit the amount in lieu of the agency and the legislative body fails to transmit the full amount as authorized by this section by May 10, 2004, the county auditor, no later than May 15, 2004, shall transfer an amount necessary to meet the obligation from the legislative body’s property tax allocation pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. If the amount of the legislative body’s property tax allocation is not sufficient to meet this obligation, the county auditor shall transfer an additional amount necessary to meet this obligation from the property tax increment revenue apportioned to the agency pursuant to Section 33670, provided that no moneys allocated to the agency’s Low and Moderate Income Housing Fund shall be used for this purpose.

(Added by Stats. 2003, Ch. 260, Sec. 6. Effective September 2, 2003.)



33681.12

(a) (1) During the 2004–05 fiscal year, a redevelopment agency shall, prior to May 10, remit an amount equal to the amount determined for that agency pursuant to subparagraph (I) of paragraph (2) to the county auditor for deposit in the county’s Educational Revenue Augmentation Fund created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code. During the 2005–06 fiscal year, a redevelopment agency shall, prior to May 10, remit an amount equal to the amount determined for that agency pursuant to subparagraph (I) of paragraph (2) to the county auditor for deposit in the county’s Educational Revenue Augmentation Fund created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(2) For the 2004–05 and 2005–06 fiscal years, on or before November 15, the Director of Finance shall do all of the following:

(A) Determine the net tax increment apportioned to each agency pursuant to Section 33670, excluding any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33607.5, or 33676.

(B) Determine the net tax increment apportioned to all agencies pursuant to Section 33670, excluding any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33607.5, or 33676.

(C) Determine a percentage factor by dividing one hundred twenty-five million dollars ($125,000,000) by the amount determined pursuant to subparagraph (B).

(D) Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (A) by the percentage factor determined pursuant to subparagraph (C).

(E) Determine the total amount of property tax revenue apportioned to each agency pursuant to Section 33670, including any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33607.5, or 33676.

(F) Determine the total amount of property tax revenue apportioned to all agencies pursuant to Section 33670, including any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33607.5, or 33676.

(G) Determine a percentage factor by dividing one hundred twenty-five million dollars ($125,000,000) by the amount determined pursuant to subparagraph (F).

(H) Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (E) by the percentage factor determined pursuant to subparagraph (G).

(I) Add the amount determined pursuant to subparagraph (D) to the amount determined pursuant to subparagraph (H).

(J) Notify each agency and each legislative body of the amount determined pursuant to subparagraph (I).

(K) Notify each county auditor of the amounts determined pursuant to subparagraph (I) for each agency in his or her county.

(3) The obligation of any agency to make the payments required pursuant to this subdivision shall be subordinate to the lien of any pledge of collateral securing, directly or indirectly, the payment of the principal, or interest on any bonds of the agency including, without limitation, bonds secured by a pledge of taxes allocated to the agency pursuant to Section 33670.

(b) (1) Notwithstanding Sections 33334.2, 33334.3, and 33334.6, and any other provision of law, in order to make the full allocation required by this section, an agency may borrow up to 50 percent of the amount required to be allocated to the Low and Moderate Income Housing Fund pursuant to Sections 33334.2, 33334.3, and 33334.6 during the 2004–05 fiscal year and, if applicable, the 2005–06 fiscal year, unless executed contracts exist that would be impaired if the agency reduced the amount allocated to the Low and Moderate Income Housing Fund pursuant to the authority of this subdivision.

(2) As a condition of borrowing pursuant to this subdivision, an agency shall make a finding that there are insufficient other moneys to meet the requirements of subdivision (a). Funds borrowed pursuant to this subdivision shall be repaid in full within 10 years following the date on which moneys are remitted to the county auditor for deposit in the county’s Educational Revenue Augmentation Fund pursuant to subdivision (a).

(c) In order to make the allocation required by this section, an agency may use any funds that are legally available and not legally obligated for other uses, including, but not limited to, reserve funds, proceeds of land sales, proceeds of bonds or other indebtedness, lease revenues, interest, and other earned income. No moneys held in a low- and moderate-income fund as of July 1 of the applicable fiscal year may be used for this purpose.

(d) The legislative body shall by March 1 report to the county auditor as to how the agency intends to fund the allocation required by this section, or that the legislative body intends to remit the amount in lieu of the agency pursuant to Section 33681.14.

(e) The allocation obligations imposed by this section, including amounts owed, if any, created under this section, are hereby declared to be an indebtedness of the redevelopment project to which they relate, payable from taxes allocated to the agency pursuant to Section 33670, and shall constitute an indebtedness of the agency with respect to the redevelopment project until paid in full.

(f) It is the intent of the Legislature, in enacting this section, that these allocations directly or indirectly assist in the financing or refinancing, in whole or in part, of the community’s redevelopment project pursuant to Section 16 of Article XVI of the California Constitution.

(g) In making the determinations required by subdivision (a), the Director of Finance shall use those amounts reported as the “Tax Increment Retained by Agency” for all agencies and for each agency in the most recent published edition of the Controller’s Community Redevelopment Agencies Annual Report made pursuant to Section 12463.3 of the Government Code.

(h) If revised reports have been accepted by the Controller on or before September 1, 2005, the Director of Finance shall use appropriate data that has been certified by the Controller for the purpose of making the determinations required by subdivision (a).

(i) (1) Notwithstanding any other provision of law, a city, city and county, or county redevelopment agency may enter into a loan agreement with the legislative body to have the agency remit to the county’s Educational Revenue Augmentation Fund for each of the 2004–05 and 2005–06 fiscal years an amount greater than that determined pursuant to subparagraph (I) of paragraph (2) of subdivision (a) or, for the 2009–10 fiscal year, to have the agency remit to the county auditor on the city’s, city and county’s, or county’s behalf all or a portion of the reduction amount determined for the county under Section 100.06 of the Revenue and Taxation Code, if, in either instance, all of the following conditions are met:

(A) The agency does not exercise its authority under subdivision (b) to borrow from its Low and Moderate Income Housing Fund to finance its payments to the county’s Educational Revenue Augmentation Fund or to the county auditor.

(B) The agency does not have any outstanding loans from its Low and Moderate Income Housing Fund that were made under subdivision (b) of Section 33681.7, or subdivision (b) of Section 33681.9.

(C) The loan agreement requires the city, city and county, or county to repay any excess remitted amounts or amounts paid to the city, city and county, or county auditor on the county’s behalf in the 2009–10 fiscal year, including interest, to the agency within three fiscal years subsequent to the fiscal year in which the loan is made.

(D) The agency making the loan does not participate in pooled borrowing under Section 33681.15.

(2) A loan agreement described in paragraph (1) shall be transmitted to the county auditor not later than December 1 of the fiscal year in which the loan is made. Any amount remitted by the agency to the county Educational Revenue Augmentation Fund for the 2004–05 or 2005–06 fiscal year in excess of the amount determined pursuant to paragraph (1) of subdivision (a) shall be credited to the amount that would otherwise be subtracted by the county auditor pursuant to subdivision (a) of Section 97.71 of the Revenue and Taxation Code for, as applicable, the 2004–05 and 2005–06 fiscal years.

(3) Notwithstanding subparagraph (C) of paragraph (1), a county redevelopment agency and a legislative body that have entered into a loan agreement for the 2004–05 or 2005–06 fiscal year under paragraph (1) may, by mutual consent, adopt either or both of the following modifications to that agreement:

(A) The repayment period may be extended, but the full repayment shall be completed no later than June 30, 2021.

(B) The repayment obligation may be offset by the amount of any expenditures by the county for capital improvements or deferred maintenance that substantially benefit any or all of the redevelopment project areas of the redevelopment agency if the agency approves the expenditure and the agency adopts a finding that the expenditure furthers the goals and objectives of the agency’s redevelopment plan or plans.

(Amended by Stats. 2009, Ch. 634, Sec. 7. Effective October 19, 2009.)



33681.13

(a)  (1)  For the purpose of this section, “existing indebtedness” means one or more of the following obligations incurred by a redevelopment agency prior to the effective date of this section, the payment of which is to be made in whole or in part, directly or indirectly, out of taxes allocated to the agency pursuant to Section 33670, and that is required by law or provision of the existing indebtedness to be made during the fiscal year of the relevant allocation required by Section 33681.12.

(A)  Bonds, notes, interim certificates, debentures, or other obligations issued by the agency whether funded, refunded, assumed, or otherwise pursuant to Article 5 (commencing with Section 33640).

(B)  Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(C)  A contractual obligation that, if breached, could subject the agency to damages or other liabilities or remedies.

(D)  An obligation incurred pursuant to Section 33445.

(E)  Indebtedness incurred pursuant to Section 33334.2.

(F)  An amount, to be expended for the operation and administration of the agency, that may not exceed 90 percent of the amount spent for those purposes in the 2002–03 fiscal year.

(G)  Obligations imposed by law with respect to activities that occurred prior to the effective date of the act that adds this section.

(2)  Existing indebtedness incurred prior to the effective date of this section may be refinanced, refunded, or restructured after that date, and shall remain existing indebtedness for the purposes of this section, if the annual debt service during that fiscal year does not increase over the prior fiscal year and the refinancing does not reduce the ability of the agency to make the payment required by subdivision (a) of Section 33681.12.

(3)  For the purposes of this section, indebtedness shall be deemed to be incurred prior to the effective date of this section if the agency has entered into a binding contract subject to normal marketing conditions, to deliver the indebtedness, or if the redevelopment agency has received bids for the sale of the indebtedness prior to that date and the indebtedness is issued for value and evidence thereof is delivered to the initial purchaser no later than 30 days after the date of the contract or sale.

(b)  During the 2004–05 and 2005–06 fiscal years, an agency that has adopted a resolution pursuant to subdivision (c) may, pursuant to subdivision (a) of Section 33681.12, allocate to the auditor less than the amount required by subdivision (a) of Section 33681.12, if the agency finds that either of the following has occurred:

(1)  That the difference between the amount allocated to the agency and the amount required by subdivision (a) of Section 33681.12 is necessary to make payments on existing indebtedness that are due or required to be committed, set aside, or reserved by the agency during the applicable fiscal year and that are used by the agency for that purpose, and the agency has no other funds that can be used to pay this existing indebtedness, and no other feasible method to reduce or avoid this indebtedness.

(2)  The agency has no other funds to make the allocation required by subdivision (a) of Section 33681.12.

(c)  (1)  Any agency that, pursuant to subdivision (b), intends to allocate to the auditor less than the amount required by subdivision (a) of Section 33681.12 shall adopt, prior to December 31 of the applicable fiscal year, after a noticed public hearing, a resolution that lists all of the following:

(A)  Each existing indebtedness incurred prior to the effective date of this section.

(B)  Each indebtedness on which a payment is required to be made during the applicable fiscal year.

(C)  The amount of each payment, the time when it is required to be paid, and the total of the payments required to be made during the applicable fiscal year. For indebtedness that bears interest at a variable rate, or for short-term indebtedness that is maturing during the fiscal year and that is expected to be refinanced, the amount of payments during the fiscal year shall be estimated by the agency.

(2)  The information contained in the resolution required by this subdivision shall be reviewed for accuracy by the chief fiscal officer of the agency.

(3)  The legislative body shall additionally adopt the resolution required by this section.

(d)  (1)  Any agency that, pursuant to subdivision (b), determines that it will be unable either in the 2004–05 or the 2005–06 fiscal year, to allocate the full amount required by subdivision (a) of Section 33681.12 shall, subject to paragraph (3), enter into an agreement with the legislative body by February 15 of the applicable fiscal year, to fund the payment of the difference between the full amount required to be paid pursuant to subdivision (a) of Section 33681.12 and the amount available for allocation by the agency.

(2)  The obligations imposed by paragraph (1) are hereby declared to be indebtedness incurred by the redevelopment agency to finance a portion of a redevelopment project within the meaning of Section 16 of Article XVI of the California Constitution. This indebtedness shall be payable from tax revenues allocated to the agency pursuant to Section 33670, and any other funds received by the agency. The obligations imposed by paragraph (1) shall remain an indebtedness of the agency to the legislative body until paid in full, or until the agency and the legislative body otherwise agree.

(3)  The agreement described in paragraph (1) shall be subject to these terms and conditions specified in a written agreement between the legislative body and the agency.

(e)  If the agency fails, under either Section 33681.12 or subdivision (d), to transmit the full amount of funds required by Section 33681.12, is precluded by court order from transmitting that amount, or is otherwise unable to meet its full obligation pursuant to Section 33681.12, the county auditor, by no later than May 15 of the applicable fiscal year, shall transfer any amount necessary to meet the obligation determined for that agency in paragraph (1) of subdivision (c) of Section 33681.12 from the legislative body’s allocations pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 2004, Ch. 211, Sec. 16. Effective August 5, 2004.)



33681.14

(a)  In lieu of the remittance required by Section 33681.12, during either the 2004–05 or 2005–06 fiscal year, a legislative body may, prior to May 10 of the applicable fiscal year, remit an amount equal to the amount determined for the agency pursuant to subparagraph (I) of paragraph (2) of subdivision (a) of Section 33681.12 to the county auditor for deposit in the county’s Educational Revenue Augmentation Fund created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(b)  The legislative body may make the remittance authorized by this section from any funds that are legally available for this purpose. No moneys held in an agency’s Low and Moderate Income Housing Fund shall be used for this purpose.

(c)  If the legislative body, pursuant to subdivision (d) of Section 33681.12, reported to the county auditor that it intended to remit the amount in lieu of the agency and the legislative body fails to transmit the full amount as authorized by this section by May 10 of the applicable fiscal year, the county auditor, no later than May 15 of the applicable fiscal year, shall transfer an amount necessary to meet the obligation from the legislative body’s allocations pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. If the amount of the legislative body’s allocations are not sufficient to meet this obligation, the county auditor shall transfer an additional amount necessary to meet this obligation from the property tax increment revenue apportioned to the agency pursuant to Section 33670, provided that no moneys allocated to the agency’s Low and Moderate Income Housing Fund shall be used for this purpose.

(Added by Stats. 2004, Ch. 211, Sec. 17. Effective August 5, 2004.)



33681.15

(a) For the purposes of this section, an “authorized issuer” is limited to a joint powers entity created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code that consists of no less than 100 local agencies issuing bonds pursuant to the Marks-Roos Local Bond Pooling Act of 1984 (commencing with Section 6584) of the Government Code.

(b) An authorized issuer may issue bonds, notes, or other evidence of indebtedness to provide net proceeds to make one or more loans to one or more redevelopment agencies to be used by the agency to timely make the payment required by Section 33681.12.

(c) With the prior approval of the legislative body by adoption of a resolution by a majority of that body that recites that a first lien on the property tax revenues allocated to the legislative body will be created in accordance with subdivision (h), an agency may enter into an agreement with an authorized issuer issuing bonds pursuant to subdivision (b) to repay a loan used to make the payment required by Section 33681.12, notwithstanding the expiration of the time limit on establishing loans, advances, advances and indebtedness, and the time limit on repayment of indebtedness. For the purpose of calculating the amount that has been divided and allocated to the redevelopment agency to determine whether the limitation adopted pursuant to Section 33333.2 or 33333.4 or pursuant to an agreement or court order has been reached, any funds used to repay a loan entered into pursuant to this section shall be deducted from the amount of property tax revenue deemed to have been received by the agency.

(d) A loan made pursuant to this section shall be repayable by the agency from any available funds of the agency not otherwise obligated for other uses and shall be repayable by the agency on a basis subordinate to all existing and future obligations of the agency.

(e) Upon making a loan to an agency pursuant to this section, the trustee for the bonds issued to provide the funds to make the loan shall timely pay, on behalf of the agency, to the county auditor of the county in which the agency is located the net proceeds (after payment of costs of issuance, credit enhancement costs, and reserves, if any) of the loan in payment in full or in part, as directed by the agency, of the amount required to be paid by the agency pursuant to Section 33681.12 and shall provide the county auditor with the repayment schedule for the loan, together with the name of the trustee.

(f) In the event the agency shall, at any time and from time to time, fail to repay timely the loan in accordance with the schedule provided to the county auditor, the trustee for the bonds shall promptly notify the county auditor of the amount of the payment on the loan that is past due.

(g) The county auditor shall reallocate from the legislative body and shall pay, on behalf of the agency, the past due amount from the first available proceeds of the property tax allocation that would otherwise be transferred to the legislative body pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. This transfer shall be deemed a reallocation of the property tax revenue from the legislative body to the agency for the purpose of payment of the loan, and not as a payment by the legislative body on the loan.

(h) To secure repayment of a loan to an agency made pursuant to this section, the trustee for the bonds issued to provide the funds to make the loan shall have a lien on the property tax revenues allocated to the legislative body pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. This lien shall arise by operation of this section automatically upon the making of the loan without the need for any action on the part of any person. This lien shall be valid, binding, perfected, and enforceable against the legislative body, its successors, creditors, purchasers, and all others asserting rights in those property tax revenues, irrespective of whether those persons have notice of the lien, irrespective of the fact that the property tax revenues subject to the lien may be commingled with other property, and without the need for physical delivery, recordation, public notice, or any other act. This lien shall be a first priority lien on these property tax revenues. This lien shall not apply to any portion of the property taxes allocated to the agency pursuant to Section 33670.

(Added by Stats. 2004, Ch. 610, Sec. 5. Effective September 20, 2004.)



33682

(a)  (1)  For the purposes of this section, “existing indebtedness” means one or more of the following obligations incurred by a redevelopment agency prior to the effective date of the statute that adds this chapter, the payment of which is to be made in whole or in part, directly or indirectly, out of taxes allocated to the agency pursuant to Section 33670, and which is required by law or provision of the existing indebtedness to be made during the 1992–93 fiscal year:

(A)  Bonds, notes, interim certificates, debentures, or other obligations issued by an agency (whether funded, refunded, assumed, or otherwise) pursuant to Article 5 (commencing with Section 33640).

(B)  Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(C)  A contractual obligation which, if breached, could subject the agency to damages or other liabilities or remedies.

(D)  An obligation incurred pursuant to Section 33445.

(E)  Indebtedness incurred pursuant to Section 33334.2.

(F)  An amount, to be expended for the operation and administration of the agency, which may not exceed 90 percent of the amount spent for those purposes in the 1991–92 fiscal year.

(G)  Obligations imposed by law with respect to activities which occurred prior to the effective date of the act that adds this chapter.

(2)  Existing indebtedness incurred prior to the effective date of the statute that adds this article may be refinanced, funded, or restructured after that date, and shall remain existing indebtedness for the purposes of this section, if the annual debt service during the 1992–93 fiscal year does not increase and the refinancing does not reduce the ability of the agency to make the payment required by subdivision (a) of Section 33681.

(3)  For the purposes of this section, indebtedness shall be deemed to be incurred prior to the effective date of this chapter if the agency has entered into a binding contract subject to normal marketing conditions, to deliver the indebtedness, or if the redevelopment agency has received bids for the sale of the indebtedness prior to that date and the indebtedness is issued for value and evidence thereof is delivered to the initial purchaser no later than 30 days after the date of the contract or sale.

(b)  (1)  During the 1992–93 fiscal year, an agency that has adopted a resolution pursuant to subdivision (c) may allocate to the school and community college districts less than the amount required by subdivision (a) of Section 33681, if the agency finds that either of the following has occurred:

(A)  That the difference between the amount allocated and the amount required by subdivision (a) of Section 33681 is necessary to make payments on existing indebtedness that are due or required to be committed, set aside, or reserved by the agency during the 1992–93 fiscal year and that are used by the agency for that purpose, and the agency has no other funds that can be used to pay this existing indebtedness.

(B)  The agency has no other funds to make the allocation required by subdivision (a) of Section 33681.

(2)  If the agency allocates to the school and community college districts less than the total amount required by subdivision (a) of Section 33681, it shall reduce the payments to each district on a pro rata basis.

(c)  (1)  Any agency which, pursuant to subdivision (b), allocates to the school or community college districts less than the amount required by subdivision (a) of Section 33681 shall adopt, prior to November 1, 1992, for the 1992–93 fiscal year, after a noticed public hearing, a resolution which lists all of the following:

(A)  Each existing indebtedness incurred prior to the effective date of the act that adds this article.

(B)  Each indebtedness on which a payment is required to be made during the 1992–93 fiscal year.

(C)  The amount of each payment, the time when it is required to be paid, and the total of the payments required to be made during the 1992–93 fiscal year. For indebtedness that bears interest at a variable rate, or for short-term indebtedness that is maturing during the fiscal year and expected to be refinanced, the amount of payments during the fiscal year shall be estimated by the agency.

(2)  The information contained in the resolution required by this subdivision shall be certified by the chief fiscal officer of the agency.

(d)  Any agency that pays to the school or community college districts less than the amount required by subdivision (a) of Section 33681 during the 1992–93 fiscal year shall pay the difference between the full amount required to be paid by this section and the amount already paid to the school or community college districts prior to June 30, 1997.

(Added by Stats. 1992, Ch. 699, Sec. 7. Effective September 15, 1992. See prevailing Section 33682 (added by Stats. 1992, Ch. 700) as amended by Stats. 1993, Ch. 68, which states, in subd. (f), that it supersedes this Section 33682.)



33682-1

(a)  (1)  For the purposes of this section, “existing indebtedness” means one or more of the following obligations incurred by a redevelopment agency prior to the effective date of the statute that adds this chapter, the payment of which is to be made in whole or in part, directly or indirectly, out of taxes allocated to the agency pursuant to Section 33670, and which is required by law or provision of the existing indebtedness to be made during the 1992–93 fiscal year:

(A)  Bonds, notes, interim certificates, debentures, or other obligations issued by an agency (whether funded, refunded, assumed, or otherwise) pursuant to Article 5 (commencing with Section 33640).

(B)  Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(C)  A contractual obligation which, if breached, could subject the agency to damages or other liabilities or remedies.

(D)  An obligation incurred pursuant to Section 33445.

(E)  Indebtedness incurred pursuant to Section 33334.2.

(F)  An amount, to be expended for the operation and administration of the agency, which may not exceed 90 percent of the amount spent for those purposes in the 1991–92 fiscal year.

(G)  Obligations imposed by law with respect to activities which occurred prior to the effective date of the act that adds this chapter.

(2)  Existing indebtedness incurred prior to the effective date of the statute that adds this article may be refinanced, refunded, or restructured after that date, and shall remain existing indebtedness for the purposes of this section, if the annual debt service during the 1992–93 fiscal year does not increase and the refinancing does not reduce the ability of the agency to make the payment required by subdivision (a) of Section 33681.

(3)  For the purposes of this section, indebtedness shall be deemed to be incurred prior to the effective date of this chapter if the agency has entered into a binding contract subject to normal marketing conditions, to deliver the indebtedness, or if the redevelopment agency has received bids for the sale of the indebtedness prior to that date and the indebtedness is issued for value and evidence thereof is delivered to the initial purchaser no later than 30 days after the date of the contract or sale.

(b)  During the 1992–93 fiscal year, an agency that has adopted a resolution pursuant to subdivision (c) may, pursuant to subdivision (a) of Section 33681, allocate to the auditor less than the amount required by subdivision (a) of Section 33681, if the agency finds that either of the following has occurred:

(1)  That the difference between the amount allocated and the amount required by subdivision (a) of Section 33681 is necessary to make payments on existing indebtedness that are due or required to be committed, set aside, or reserved by the agency during the 1992–93 fiscal year and that are used by the agency for that purpose, and the agency has no other funds that can be used to pay this existing indebtedness, and no other feasible method to reduce or avoid this indebtedness.

(2)  The agency has no other funds to make the allocation required by subdivision (a) of Section 33681.

(c)  (1)  Any agency that, pursuant to subdivision (b), allocates to the auditor less than the amount required by subdivision (a) of Section 33681 shall adopt, prior to December 31, 1992, for the 1992–93 fiscal year, after a noticed public hearing, a resolution which lists all of the following:

(A)  Each existing indebtedness incurred prior to the effective date of the act that adds this article.

(B)  Each indebtedness on which a payment is required to be made during the 1992–93 fiscal year.

(C)  The amount of each payment, the time when it is required to be paid, and the total of the payments required to be made during the 1992–93 fiscal year. For indebtedness that bears interest at a variable rate, or for short-term indebtedness that is maturing during the fiscal year and expected to be refinanced, the amount of payments during the fiscal year shall be estimated by the agency.

(2)  The information contained in the resolution required by this subdivision shall be certified by the chief fiscal officer of the agency.

(3)  The legislative body shall additionally adopt the resolution required by this section.

(d)  (1)  Any agency that, pursuant to subdivision (b), determines that it will be unable to allocate the full amount required by subdivision (a) of Section 33681 shall, subject to paragraph (3), enter into an agreement with the legislative body by February 15, 1993, to fund the payment of the difference between the full amount required to be paid pursuant to subdivision (a) of Section 33681 and the amount available for allocation by the agency.

(2)  The obligations imposed by paragraph (1) are hereby declared to be indebtedness incurred by the redevelopment agency to finance a portion of a redevelopment project within the meaning of Section 16 of Article XVI the California Constitution. This indebtedness shall be payable from tax revenues allocated to the agency pursuant to Section 33670, and any other funds received by the agency. The obligations imposed by paragraph (1) shall remain an indebtedness of the agency to the legislative body until paid in full, or until the agency and the legislative body otherwise agree.

(3)  The agreement described in paragraph (1) shall be subject to these terms and conditions specified in a written agreement between the legislative body and the agency.

(e)  If the agency fails, under either Section 33681 or subdivision (d), to transmit the full amount of funds required by Section 33681, is precluded by court order from transmitting that amount, or is otherwise unable to meet its full obligation pursuant to Section 33681, the county auditor, by no later than May 15, 1993, shall transfer any amount necessary to meet the obligation determined for that agency in subparagraph (D) of paragraph (2) of subdivision (a) of Section 33681 from the legislative body’s property tax allocation pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(f)  It is the intent of the Legislature in enacting this section that this section supersede and be operative in place of Section 33682 of the Health and Safety Code as added by Senate Bill 617 of the 1991–92 Regular Session.

(Amended (as added by Stats. 1992, Ch. 700) by Stats. 1993, Ch. 68, Sec. 5. Effective June 30, 1993.)



33682.1

For purposes of Section 33682, “existing indebtedness” also means an obligation incurred pursuant to a reimbursement agreement made for the purpose of funding an unfunded liability of a fire and police retirement system of a charter city meeting all of the criteria specified in Section 33608. This section shall not be applied retroactively.

(Added by Stats. 1993, Ch. 905, Sec. 7. Effective October 8, 1993.)



33682.5

(a)  (1)  For the purposes of this section, “existing indebtedness” means one or more of the following obligations incurred by a redevelopment agency prior to the effective date of the statute that adds this chapter, the payment of which is to be made in whole or in part, directly or indirectly, out of taxes allocated to the agency pursuant to Section 33670, and which is required by law or provision of the existing indebtedness to be made during the fiscal year of the relevant allocation required by Section 33681.5:

(A)  Bonds, notes, interim certificates, debentures, or other obligations issued by an agency (whether funded, refunded, assumed, or otherwise) pursuant to Article 5 (commencing with Section 33640).

(B)  Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(C)  A contractual obligation that, if breached, could subject the agency to damages or other liabilities or remedies.

(D)  An obligation incurred pursuant to Section 33445.

(E)  Indebtedness incurred pursuant to Section 33334.2.

(F)  An amount, to be expended for the operation and administration of the agency, that may not exceed 90 percent of the amount spent for those purposes in the 1991–92 fiscal year.

(G)  Obligations imposed by law with respect to activities which occurred prior to the effective date of the act that adds this chapter.

(2)  Existing indebtedness incurred prior to the effective date of the statute that adds this article may be refinanced, refunded, or restructured after that date, and shall remain existing indebtedness for the purposes of this section, if the annual debt service during that fiscal year does not increase over the prior fiscal year and the refinancing does not reduce the ability of the agency to make the payment required by subdivision (a) of Section 33681.5.

(3)  For the purposes of this section, indebtedness shall be deemed to be incurred prior to the effective date of this chapter if the agency has entered into a binding contract subject to normal marketing conditions, to deliver the indebtedness, or if the redevelopment agency has received bids for the sale of the indebtedness prior to that date and the indebtedness is issued for value and evidence thereof is delivered to the initial purchaser no later than 30 days after the date of the contract or sale.

(b)  During the 1993–94 or 1994–95 fiscal year, an agency that has adopted a resolution pursuant to subdivision (c) may, pursuant to subdivision (a) of Section 33681.5, allocate to the auditor less than the amount required by subdivision (a) of Section 33681.5, if the agency finds that either of the following has occurred:

(1)  That the difference between the amount allocated and the amount required by subdivision (a) of Section 33681.5 is necessary to make payments on existing indebtedness that are due or required to be committed, set aside, or reserved by the agency during the applicable fiscal year and that are used by the agency for that purpose, and the agency has no other funds that can be used to pay this existing indebtedness, and no other feasible method to reduce or avoid this indebtedness.

(2)  The agency has no other funds to make the allocation required by subdivision (a) of Section 33681.5.

(c)  (1)  Any agency that, pursuant to subdivision (b), allocates to the auditor less than the amount required by subdivision (a) of Section 33681.5 shall adopt, prior to December 31 of the relevant fiscal year, after a noticed public hearing, a resolution which lists all of the following:

(A)  Each existing indebtedness incurred prior to the effective date of the act that adds this article.

(B)  Each indebtedness on which a payment is required to be made during the relevant fiscal year.

(C)  The amount of each payment, the time when it is required to be paid, and the total of the payments required to be made during the relevant fiscal year. For indebtedness that bears interest at a variable rate, or for short-term indebtedness that is maturing during the fiscal year and expected to be refinanced, the amount of payments during the fiscal year shall be estimated by the agency.

(2)  The information contained in the resolution required by this subdivision shall be reviewed for accuracy by the chief fiscal officer of the agency.

(3)  The legislative body shall additionally adopt the resolution required by this section.

(d)  (1)  Any agency that, pursuant to subdivision (b), determines that it will be unable in either the 1993–94 or 1994–95 fiscal year to allocate the full amount required by subdivision (a) of Section 33681.5 shall, subject to paragraph (3), enter into an agreement with the legislative body by February 15 of the relevant fiscal year to fund the payment of the difference between the full amount required to be paid pursuant to subdivision (a) of Section 33681.5 and the amount available for allocation by the agency.

(2)  The obligations imposed by paragraph (1) are hereby declared to be indebtedness incurred by the redevelopment agency to finance a portion of a redevelopment project within the meaning of Section 16 of Article XVI the California Constitution. This indebtedness shall be payable from tax revenues allocated to the agency pursuant to Section 33670, and any other funds received by the agency. The obligations imposed by paragraph (1) shall remain an indebtedness of the agency to the legislative body until paid in full, or until the agency and the legislative body otherwise agree.

(3)  The agreement described in paragraph (1) shall be subject to these terms and conditions specified in a written agreement between the legislative body and the agency.

(e)  If the agency fails, under either Section 33681.5 or subdivision (d), to transmit the full amount of funds required by Section 33681.5, is precluded by court order from transmitting that amount, or is otherwise unable to meet its full obligation pursuant to Section 33681.5, the county auditor, by no later than May 15 of the fiscal year, shall transfer any amount necessary to meet the obligation determined for that agency in subparagraph (D) of paragraph (2) of subdivision (a) of Section 33681.5 from the legislative body’s property tax allocation pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 1993, Ch. 68, Sec. 6. Effective June 30, 1993.)



33683

For the purpose of calculating the amount that has been divided and allocated to the redevelopment agency to determine whether the limitation adopted pursuant to Section 33333.2 or 33333.4 or pursuant to agreement or court order has been reached, any payments made pursuant to subdivision (a) of Sections 33681, 33681.5, 33681.7, 33681.9, and 33681.12 or subdivision (d) of Sections 33681.8, 33681.10, 33682, and 33682.5 with property tax revenues shall be deducted from the amount of property tax dollars deemed to have been received by the agency.

(Amended by Stats. 2004, Ch. 211, Sec. 18. Effective August 5, 2004.)



33684

(a) (1) This section shall apply to each redevelopment project area that, pursuant to a redevelopment plan that contains the provisions required by Section 33670, meets any of the following:

(A) Was adopted on or after January 1, 1994, including later amendments to these redevelopment plans.

(B) Was adopted prior to January 1, 1994, but amended after January 1, 1994, to include new territory. For plans amended after January 1, 1994, only the tax increments from territory added by the amendment shall be subject to this section.

(C) Was adopted prior to January 1, 1994, but amended after January 1, 1994, to increase the limitation on the number of dollars to be allocated to the agency or that increased, or eliminated, pursuant to paragraph (1) of subdivision (e) of Section 33333.6, the time limit on the establishing of loans, advances, and indebtedness established pursuant to paragraphs (1) and (2) of subdivision (a) of Section 33333.6, as those paragraphs read on December 31, 2001, or that lengthened the period during which the redevelopment plan is effective if the redevelopment plan being amended contains the provisions required by subdivision (b) of Section 33670.

(2) This section shall apply to passthrough payments, as required by Sections 33607.5 and 33607.7, for the 2003–04 to 2008–09, inclusive, fiscal years. For purposes of this section, a passthrough payment shall be considered the responsibility of an agency in the fiscal year the agency receives the tax increment revenue for which the passthrough payment is required.

(3) For purposes of this section, “local educational agency” is a school district, a community college district, or a county office of education.

(b) On or before October 1, 2008, each agency shall submit a report to the county auditor and to each affected taxing entity that describes each project area, including its location, purpose, date established, date or dates amended, and statutory and contractual passthrough requirements. The report shall specify, by year, for each project area all of the following:

(1) Gross tax increment received between July 1, 2003, and June 30, 2008, that is subject to a passthrough payment pursuant to Sections 33607.5 and 33607.7, and accumulated gross tax increments through June 30, 2003.

(2) Total passthrough payments to each taxing entity that the agency deferred pursuant to a subordination agreement approved by the taxing agency under subdivision (e) of Section 33607.5 and the dates these deferred payments will be made.

(3) Total passthrough payments to each taxing entity that the agency was responsible to make between July 1, 2003, and June 30, 2008, pursuant to Sections 33607.5 and 33607.7, excluding payments identified in paragraph (2).

(4) Total passthrough payments that the agency disbursed to each taxing entity between July 1, 2003, and June 30, 2008, pursuant to Sections 33607.5 and 33607.7.

(5) Total sums reported in paragraph (4) for each local educational agency that are considered to be property taxes under the provisions of paragraph (4) of subdivision (a) of Section 33607.5 and Section 33607.7.

(6) Total outstanding payment obligations to each taxing entity as of June 30, 2008. This amount shall be calculated by subtracting the amounts reported in paragraph (4) from paragraph (3) and reporting any positive difference.

(7) Total outstanding overpayments to each taxing entity as of June 30, 2008. This amount shall be calculated by subtracting the amounts reported in paragraph (3) from paragraph (4) and reporting any positive difference.

(8) The dates on which the agency made payments identified in paragraph (6) or intends to make the payments identified in paragraph (6).

(9) A revised estimate of the agency’s total outstanding passthrough payment obligation to each taxing agency pursuant to paragraph (6) of subdivision (b) and paragraph (6) of subdivision (c) and the dates on which the agency intends to make these payments.

(c) On or before October 1, 2009, each agency shall submit a report to the county auditor and to each affected taxing entity that describes each project area, including its location, purpose, date established, date or dates amended, and statutory and contractual passthrough requirements. The report shall specify, by year, for each project area all of the following:

(1) Gross tax increment received between July 1, 2008, and June 30, 2009, that is subject to a passthrough payment pursuant to Sections 33607.5 and 33607.7.

(2) Total passthrough payments to each taxing entity that the agency deferred pursuant to a subordination agreement approved by the taxing entity under subdivision (e) of Section 33607.5 and the dates these deferred payments will be made.

(3) Total passthrough payments to each taxing entity that the agency was responsible to make between July 1, 2008, and June 30, 2009, pursuant to Sections 33607.5 and 33607.7, excluding payments identified in paragraph (2).

(4) Total passthrough payments that the agency disbursed to each taxing entity between July 1, 2008, and June 30, 2009, pursuant to Sections 33607.5 and 33607.7.

(5) Total sums reported in paragraph (4) for each local educational agency that are considered to be property taxes under the provisions of paragraph (4) of subdivision (a) of Sections 33607.5 and 33607.7.

(6) Total outstanding payment obligations to each taxing entity as of June 30, 2009. This amount shall be calculated by subtracting the amounts reported in paragraph (4) from paragraph (3) and reporting any positive difference.

(7) Total outstanding overpayments to each taxing entity as of June 30, 2009. This amount shall be calculated by subtracting the amounts reported in paragraph (3) from paragraph (4) and reporting any positive difference.

(8) The dates on which the agency made payments identified in paragraph (6) or intends to make the payments identified in paragraph (6).

(d) If an agency reports pursuant to paragraph (6) of subdivision (b) or paragraph (6) of subdivision (c) that it has an outstanding passthrough payment obligation to any taxing entity, the agency shall submit annual updates to the county auditor on October 1 of each year until such time as the county auditor notifies the agency in writing that the agency’s outstanding payment obligations have been fully satisfied. The report shall contain both of the following:

(1) A list of payments to each taxing agency and to the Educational Revenue Augmentation Fund pursuant to subdivision (j) that the agency disbursed after the agency’s last update filed pursuant to this subdivision or, if no update has been filed, after the agency’s submission of the reports required pursuant to subdivisions (b) and (c). The list of payments shall include only those payments that address obligations identified pursuant to paragraph (6) of subdivision (b) and paragraph (6) of subdivision (c). The update shall specify the date on which each payment was disbursed.

(2) A revised estimate of the agency’s total outstanding passthrough payment obligation to each taxing agency pursuant to paragraph (6) of subdivision (b) and paragraph (6) of subdivision (c) and the dates on which the agency intends to make these payments.

(e) The county auditor shall review each agency’s reports submitted pursuant to subdivisions (b) and (c) and any other relevant information to determine whether the county auditor concurs with the information included in the reports.

(1) If the county auditor concurs with the information included in a report, the county auditor shall issue a finding of concurrence within 45 days.

(2) If the county auditor does not concur with the information included in a report or considers the report to be incomplete, the county auditor shall return the report to the agency within 45 days with information identifying the elements of the report with which the county auditor does not concur or considers to be incomplete. The county auditor shall provide the agency at least 15 days to respond to concerns raised by the county auditor regarding the information contained in the report. An agency may revise a report that has not received a finding of concurrence and resubmit it to the county auditor.

(3) If an agency and county auditor do not agree regarding the passthrough requirements of Sections 33607.5 and 33607.7, an agency may submit a report pursuant to subdivisions (b) and (c) and a statement of dispute identifying the issue needing resolution.

(4) An agency may amend a report for which the county auditor has issued a finding of concurrence and resubmit the report pursuant to paragraphs (1), (2), and (3) if any of the following apply:

(A) The county auditor and agency agree that an issue identified in the agency’s statement of dispute has been resolved and the agency proposes to modify the sections of the report to conform with the resolution of the statement of dispute.

(B) The county auditor and agency agree that the amount of gross tax increment or the amount of a passthrough payment to a taxing entity included in the report is not accurate.

(5) The Controller may revoke a finding of concurrence and direct the agency to resubmit a report to the county auditor pursuant to paragraphs (1), (2), and (3) if the Controller finds significant errors in a report.

(f) On or before December 15, 2008, and annually thereafter through 2014, the county auditor shall submit a report to the Controller that includes all of the following:

(1) The name of each redevelopment project area in the county for which an agency must submit a report pursuant to subdivision (b) or (c) and information as to whether the county auditor has issued a finding of concurrence regarding the report.

(2) A list of the agencies for which the county auditor has issued a finding of concurrence for all project areas identified in paragraph (1).

(3) A list of agencies for which the county auditor has not issued a finding of concurrence for all project areas identified in paragraph (1).

(4) Using information applicable to agencies listed in paragraph (2), the county auditor shall report all of the following:

(A) The total sums reported by each redevelopment agency related to each taxing entity pursuant to paragraphs (1) to (7), inclusive, of subdivision (b) and, on or after December 15, 2009, pursuant to paragraphs (1) to (7), inclusive, of subdivision (c).

(B) The names of agencies that have outstanding passthrough payment obligations to a local educational agency that exceed the amount of outstanding passthrough payments to the local educational agency.

(C) Summary information regarding agencies’ stated plans to pay the outstanding amounts identified in paragraph (6) of subdivision (b) and paragraph (6) of subdivision (c) and the actual amounts that have been deposited into the county Educational Revenue Augmentation Fund pursuant to subdivision (j).

(D) All unresolved statements of dispute filed by agencies pursuant to paragraph (3) of subdivision (e) and the county auditor’s analyses supporting the county auditor’s conclusions regarding the issues under dispute.

(g) (1) On or before February 1, 2009, and annually thereafter through 2015, the Controller shall submit a report to the Legislative Analyst’s Office and the Department of Finance and provide a copy to the Board of Governors of the California Community Colleges. The report shall provide information as follows:

(A) Identify agencies for which the county auditor has issued a finding of concurrence for all reports required under subdivisions (b) and (c).

(B) Identify agencies for which the county auditor has not issued a finding of concurrence for all reports required pursuant to subdivision (b) and all reports required pursuant to subdivision (c) or for which a finding of concurrence has been withdrawn by the Controller.

(C) Summarize the information reported in paragraph (4) of subdivision (f). This summary shall identify, by local educational agency and by year, the total amount of passthrough payments that each local educational agency received, was entitled to receive, subordinated, or that has not yet been paid, and the portion of these amounts that are considered to be property taxes for purposes of Sections 2558 and 42238 of the Education Code, as those sections read on January 1, 2013, and, after June 30, 2013, Sections 2575 and 42238.02, and Section 84751 of the Education Code. The report shall identify, by agency, the amounts that have been deposited to the county Educational Revenue Augmentation Fund pursuant to subdivision (j).

(D) Summarize the statements of dispute. The Controller shall specify the status of these disputes, including whether the Controller or other state entity has provided instructions as to how these disputes should be resolved.

(E) Identify agencies that have outstanding passthrough payment liabilities to a local educational agency that exceed the amount of outstanding passthrough overpayments to the local educational agency.

(2) On or before February 1, 2009, and annually thereafter through 2015, the Controller shall submit a report to the State Department of Education and the Board of Governors of the California Community Colleges. The report shall identify, by local educational agency and by year of receipt, the total amount of passthrough payments that the local educational agency received from redevelopment agencies listed in subparagraph (A) of paragraph (1).

(h) (1) On or before April 1, 2009, and annually thereafter until April 1, 2015, the State Department of Education shall do all of the following:

(A) Calculate for each school district for the 2003–04 to 2007–08, inclusive, fiscal years the difference between 43.3 percent of the amount reported pursuant to paragraph (2) of subdivision (g) and the amount subtracted from each school district’s apportionment pursuant to paragraph (6) of subdivision (h) of Section 42238 of the Education Code, as it read on January 1, 2013.

(B) Calculate for each county superintendent of schools for the 2003–04 to 2007–08, inclusive, fiscal years the difference between 19 percent of the amount reported pursuant to paragraph (2) of subdivision (g) and the amount received pursuant to Sections 33607.5 and 33607.7 and subtracted from each county superintendent of schools apportionment pursuant to subdivision (c) of Section 2558 of the Education Code, as it read on January 1, 2013.

(C) Notify each school district and county superintendent of schools for which any amount calculated in subparagraph (A) or (B) is nonzero as to the reported change and its resulting impact on apportionments. After April 1, 2009, however, the department shall not notify a school district or county superintendent of schools if the amount calculated in subparagraph (A) or (B) is the same amount as the department calculated in the preceding year.

(2) On or before April 1, 2010, and annually thereafter until April 1, 2015, the State Department of Education shall do all of the following:

(A) Calculate for each school district for the 2008–09 fiscal year the difference between 43.3 percent of the amount reported pursuant to paragraph (2) of subdivision (g) and the amount subtracted from each school district’s apportionment pursuant to paragraph (6) of subdivision (h) of Section 42238 of the Education Code, as it read on January 1, 2013.

(B) Calculate for each county superintendent of schools for the 2008–09 fiscal year the difference between 19 percent of the amount reported pursuant to paragraph (2) of subdivision (g) and the amount received pursuant to Sections 33607.5 and 33607.7 and subtracted from each county superintendent of schools apportionment pursuant to subdivision (c) of Section 2558 of the Education Code, as it read on January 1, 2013.

(C) Notify each school district and county superintendent of schools for which any amount calculated in subparagraph (A) or (B) is nonzero as to the reported change and its resulting impact on revenue limit apportionments. After April 1, 2010, however, the department shall not notify a school district or county superintendent of schools if the amount calculated in subparagraph (A) or (B) is the same amount as the department calculated in the preceding year.

(3) For the purposes of Article 3 (commencing with Section 41330) of Chapter 3 of Part 24 of Division 3 of Title 2 of the Education Code, the amounts reported to each school district and county superintendent of schools in the notification required pursuant to subparagraph (C) of paragraph (1) and subparagraph (C) of paragraph (2) shall be deemed to be apportionment significant audit exceptions and the date of receipt of that notification shall be deemed to be the date of receipt of the final audit report that includes those audit exceptions.

(4) On or before March 1, 2009, and annually thereafter until March 1, 2015, the Board of Governors of the California Community Colleges shall do all of the following:

(A) Calculate for each community college district for the 2003–04 to 2007–08, inclusive, fiscal years the difference between 47.5 percent of the amount reported pursuant to paragraph (2) of subdivision (g) and the amount subtracted from each district’s total revenue owed pursuant to subdivision (d) of Section 84751 of the Education Code.

(B) Notify each community college district for which any amount calculated in subparagraph (A) is nonzero as to the reported change and its resulting impact on apportionments. After March 1, 2009, however, the board shall not notify a school district or county superintendent of schools if the amount calculated in subparagraph (A) is the same amount as the board calculated in the preceding year.

(5) On or before March 1, 2010, and annually thereafter until March 1, 2015, the Board of Governors of the California Community Colleges shall do all of the following:

(A) Calculate for each community college district for the 2003–04 to 2007–08, inclusive, fiscal years the difference between 47.5 percent of the amount reported pursuant to paragraph (2) of subdivision (g) and the amount subtracted from each district’s total revenue owed pursuant to subdivision (d) of Section 84751 of the Education Code.

(B) Notify each community college district for which any amount calculated in subparagraph (A) is nonzero as to the reported change and its resulting impact on revenue apportionments. After March 1, 2010, however, the board shall not notify a community college district if the amount calculated in subparagraph (A) is the same amount as the board calculated in the preceding year.

(6) A community college district may submit documentation to the Board of Governors of the California Community Colleges showing that all or part of the amount reported to the district pursuant to subparagraph (B) of paragraph (4) and subparagraph (B) of paragraph (5) was previously reported to the California Community Colleges for the purpose of the revenue level calculations made pursuant to Section 84751 of the Education Code. Upon acceptance of the documentation, the board shall adjust the amounts calculated in paragraphs (4) and (5) accordingly.

(7) The Board of Governors of the California Community Colleges shall make corrections in any amounts allocated in any fiscal year to each community college district for which any amount calculated in paragraphs (4) and (5) is nonzero so as to account for the changes reported pursuant to paragraph (4) of subdivision (b) and paragraph (4) of subdivision (c). The board may make the corrections over a period of time, not to exceed five years.

(i) (1) After February 1, 2009, for an agency listed on the most recent Controller’s report pursuant to subparagraph (B) or (E) of paragraph (1) of subdivision (g), all of the following shall apply:

(A) The agency shall be prohibited from adding new project areas or expanding existing project areas. For purposes of this paragraph, “project area” has the same meaning as in Sections 33320.1 to 33320.3, inclusive, and Section 33492.3.

(B) The agency shall be prohibited from issuing new bonds, notes, interim certificates, debentures, or other obligations, whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33640).

(C) The agency shall be prohibited from encumbering any funds or expending any moneys derived from any source, except that the agency may encumber funds and expend funds to pay, if any, all of the following:

(i) Bonds, notes, interim certificates, debentures, or other obligations issued by an agency before the imposition of the prohibition in subparagraph (B) whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33460).

(ii) Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, local agencies, or a private entity.

(iii) Contractual obligations that, if breached, could subject the agency to damages or other liabilities or remedies.

(iv) Obligations incurred pursuant to Section 33445.

(v) Indebtedness incurred pursuant to Section 33334.2 or 33334.6.

(vi) Obligations incurred pursuant to Section 33401.

(vii) An amount, to be expended for the monthly operation and administration of the agency, that may not exceed 75 percent of the average monthly amount spent for those purposes in the fiscal year preceding the fiscal year in which the agency was first listed on the Controller’s report pursuant to subparagraph (B) or (E) of paragraph (1) of subdivision (g).

(2) After February 1, 2009, an agency identified in subparagraph (B) or (E) of paragraph (1) of subdivision (g) shall incur interest charges on any passthrough payment that is made to a local educational agency more than 60 days after the close of the fiscal year in which the passthrough payment was required. Interest shall be charged at a rate equal to 150 percent of the current Pooled Money Investment Account earnings annual yield rate and shall be charged for the period beginning 60 days after the close of the fiscal year in which the passthrough payment was due through the date that the payment is made.

(3) The Controller, with the concurrence of the Director of Finance, may waive the provisions of paragraphs (1) and (2) for a period of up to 12 months if the Controller determines all of the following:

(A) The county auditor has identified the agency in its most recent report issued pursuant to paragraph (2) of subdivision (f) as an agency for which the auditor has issued a finding of concurrence for all reports required pursuant to subdivisions (b) and (c).

(B) The agency has filed a statement of dispute on an issue or issues that, in the opinion of the Controller, are likely to be resolved in a manner consistent with the agency’s position.

(C) The agency has made passthrough payments to local educational agencies and the county Educational Revenue Augmentation Fund, or has had funds previously withheld by the auditor, in amounts that would satisfy the agency’s passthrough payment requirements to local educational agencies if the issue or issues addressed in the statement of dispute were resolved in a manner consistent with the agency’s position.

(D) The agency would sustain a fiscal hardship if it made passthrough payments to local educational agencies and the county Educational Revenue Augmentation Fund in the amounts estimated by the county auditor.

(j) Notwithstanding any other provision of law, if an agency report submitted pursuant to subdivision (b) or (c) indicates outstanding payment obligations to a local educational agency, the agency shall make these outstanding payments as follows:

(1) Of the outstanding payments owed to school districts, including any interest payments pursuant to paragraph (2) of subdivision (i), 43.3 percent shall be deposited in the county Educational Revenue Augmentation Fund and the remainder shall be allocated to the school district or districts.

(2) Of the outstanding payments owed to community college districts, including any interest payments pursuant to paragraph (2) of subdivision (i), 47.5 percent shall be deposited in the county Educational Revenue Augmentation Fund and the remainder shall be allocated to the community college district or districts.

(3) Of the outstanding payments owed to county offices of education, including any interest payments pursuant to paragraph (2) of subdivision (i), 19 percent shall be deposited in the county Educational Revenue Augmentation Fund and the remainder shall be allocated to the county office of education.

(k) (1) This section shall not be construed to increase any allocations of excess, additional, or remaining funds that would otherwise have been allocated to cities, counties, cities and counties, or special districts pursuant to clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2 of, clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3 of, or Article 4 (commencing with Section 98) of Chapter 6 of Part 0.5 of Division 1 of, the Revenue and Taxation Code had this section not been enacted.

(2) Notwithstanding any other provision of law, no funds deposited in the county Educational Revenue Augmentation Fund pursuant to subdivision (j) shall be distributed to a community college district.

(l) A county may require an agency to reimburse the county for any expenses incurred by the county in performing the services required by this section.

(Amended by Stats. 2013, Ch. 47, Sec. 112. Effective July 1, 2013.)



33685

(a) (1) For the 2008–09 fiscal year a redevelopment agency shall remit, as determined by the Director of Finance, prior to May 10, an amount equal to the amount determined for that agency pursuant to subparagraph (K) of paragraph (2) to the county auditor for deposit in the county Educational Revenue Augmentation Fund, created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code. Notwithstanding any other provision of law, in the 2008–09 fiscal year, no funds deposited in the county Educational Revenue Augmentation Fund pursuant to this section shall be distributed to a community college district.

(2) On or before November 15, 2008, the Director of Finance shall do all of the following:

(A) (i) Determine the value of five percent of the statewide total property tax revenue apportioned to agencies pursuant to Section 33670.

(ii) If the value determined pursuant to clause (i) exceeds three-hundred fifty million dollars ($350,000,000), the value determined in clause (i) shall be allocated to each agency as provided in paragraphs (B) to (J), inclusive.

(iii) If the value determined pursuant to clause (i) does not exceed three-hundred fifty million dollars ($350,000,000), three-hundred fifty million dollars ($350,000,000) shall be allocated to each agency as provided in subparagraphs (B) to (J), inclusive.

(B) Determine the net tax increment apportioned to each agency pursuant to Section 33670, excluding any amounts apportioned to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(C) Determine the net tax increment apportioned to all agencies pursuant to Section 33670, excluding any amounts allocated to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(D) Determine a percentage factor by dividing the amount determined pursuant to subparagraph (A) by two and then by the amount determined pursuant to subparagraph (C).

(E) Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (B) by the percentage factor determined pursuant to subparagraph (D).

(F) Determine the total amount of property tax revenue apportioned to each agency pursuant to Section 33670, including any amounts allocated to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(G) Determine the total amount of property tax revenue apportioned to all agencies pursuant to Section 33670, including any amounts allocated to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(H) Determine a percentage factor by dividing the amount determined pursuant to subparagraph (A) by two and then by the amount determined pursuant to subparagraph (G).

(I) Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (F) by the percentage factor determined pursuant to subparagraph (H).

(J) Add the amount determined pursuant to subparagraph (E) to the amount determined pursuant to subparagraph (I).

(K) Notify each agency, each legislative body, and each county auditor of each agency’s amount. The county auditor shall deposit these amounts in the county Educational Revenue Augmentation Fund pursuant to paragraph (1).

(3) The obligation of any agency to make the payments required pursuant to this subdivision shall be subordinate to the lien of any pledge of collateral securing, directly or indirectly, the payment of the principal, or interest on any bonds of the agency including, without limitation, bonds secured by a pledge of taxes allocated to the agency pursuant to Section 33670. Agencies shall factor in the fiscal obligations created by this subdivision when issuing bonded indebtedness.

(b) (1) Notwithstanding any other provision of law, to make the full allocation required by this section, an agency may borrow up to 50 percent of the amount required to be allocated to the Low and Moderate Income Housing Fund, pursuant to Sections 33334.2, 33334.3, and 33334.6, unless, in a given fiscal year, executed contracts exist that would be impaired if the agency reduced the amount allocated to the Low and Moderate Income Housing Fund pursuant to the authority of this subdivision.

(2) As a condition of borrowing pursuant to this subdivision, an agency shall make a finding that there are insufficient other moneys to meet the requirements of subdivision (a). Funds borrowed pursuant to this subdivision shall be repaid in full within 10 years following the date on which moneys are remitted to the county auditor for deposit in the county Educational Revenue Augmentation Fund pursuant to subdivision (a).

(c) To make the allocation required by this section, an agency may use any funds that are legally available and not legally obligated for other uses, including, but not limited to, reserve funds, proceeds of land sales, proceeds of bonds or other indebtedness, lease revenues, interest, and other earned income. No moneys held in a low- and moderate-income fund as of July 1 of the applicable fiscal year may be used for this purpose.

(d) The legislative body shall by March 1 of each year report to the county auditor as to how the agency intends to fund the allocation required by this section, or that the legislative body intends to remit the amount in lieu of the agency pursuant to Section 33687.

(e) The allocation obligations imposed by this section, including amounts owed, if any, created under this section, are hereby declared to be an indebtedness of the redevelopment project to which they relate, payable from taxes allocated to the agency pursuant to Section 33670, and shall constitute an indebtedness of the agency with respect to the redevelopment project until paid in full.

(f) It is the intent of the Legislature, in enacting this section, that these allocations directly or indirectly assist in the financing or refinancing, in whole or in part, of the community’s redevelopment project pursuant to Section 16 of Article XVI of the California Constitution.

(g) In making the annual determinations required by subdivision (a), the Director of Finance shall use those amounts reported in “Table 7, Assessed Valuation, Tax Increment Distribution and Statement of Indebtedness” for all agencies and for each agency in the most recent published edition of the Controller’s Community Redevelopment Agencies Annual Report made pursuant to Section 12463.3 of the Government Code.

(h) If revised reports have been accepted by the Controller on or before September 1 of the applicable fiscal year, the Director of Finance shall use appropriate data that has been certified by the Controller for the purpose of making the determinations required by subdivision (a).

(i) Nothing in this section shall be construed as extending the time limits on the ability of agencies to do any of the following:

(1) Establish loans, advances, or indebtedness.

(2) Receive tax increment revenues.

(3) Exercise eminent domain powers.

(Added by Stats. 2008, Ch. 751, Sec. 53. Effective September 30, 2008.)



33686

(a) (1) For purposes of this section, “existing indebtedness” means one or more of the following obligations incurred by a redevelopment agency prior to the effective date of this section, the payment of which is to be made in whole or in part, directly or indirectly, out of taxes allocated to the agency pursuant to Section 33670, and that is required by law or provision of the existing indebtedness to be made during the fiscal year of the relevant allocation required by Section 33685:

(A) Bonds, notes, interim certificates, debentures, or other obligations issued by the agency whether funded, refunded, assumed, or otherwise pursuant to Article 5 (commencing with Section 33640).

(B) Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(C) A contractual obligation that, if breached, could subject the agency to damages or other liabilities or remedies.

(D) An obligation incurred pursuant to Section 33445.

(E) Indebtedness incurred pursuant to Section 33334.2.

(F) An amount, to be expended for the operation and administration of the agency, that may not exceed 90 percent of the amount spent for those purposes in the 2005–06 fiscal year.

(G) Obligations imposed by law with respect to activities that occurred prior to the effective date of the act that adds this section.

(2) Existing indebtedness incurred prior to the effective date of this section may be refinanced, refunded, or restructured after that date, and shall remain existing indebtedness for the purposes of this section if the annual debt service during that fiscal year does not increase over the prior fiscal year and the refinancing does not reduce the ability of the agency to make the payment required by subdivision (a) of Section 33685.

(3) For purposes of this section, indebtedness shall be deemed to be incurred prior to the effective date of this section if the agency has entered into a binding contract subject to normal marketing conditions or to deliver the indebtedness, or if the redevelopment agency has received bids for the sale of the indebtedness prior to that date and the indebtedness is issued for value and evidence thereof is delivered to the initial purchaser no later than 30 days after the date of the contract or sale.

(b) For the 2008–09 fiscal year, an agency that has adopted a resolution pursuant to subdivision (c) may allocate, pursuant to subdivision (a) of Section 33685, to the auditor less than the amount required by subdivision (a) of Section 33685 if the agency finds that any of the following has occurred:

(1) That the difference between the amount allocated to the agency and the amount required by subdivision (a) of Section 33685 is necessary to make payments on existing indebtedness that are due or required to be committed, set aside, or reserved by the agency during the 2008–09 fiscal year and that are used by the agency for that purpose, and the agency has no other funds that can be used to pay this existing indebtedness and no other feasible method to reduce or avoid this indebtedness.

(2) The agency has no other funds to make the allocation required by subdivision (a) of Section 33685.

(c) (1) Any agency that intends to allocate, pursuant to subdivision (b), to the auditor less than the amount required by subdivision (a) of Section 33685 shall adopt, prior to December 31, 2008, after a noticed public hearing, a resolution that lists all of the following:

(A) Each existing indebtedness incurred prior to the effective date of this section.

(B) Each indebtedness on which a payment is required to be made during the applicable fiscal year.

(C) The amount of each payment, the time when it is required to be paid, and the total of the payments required to be made during the applicable fiscal year. For indebtedness that bears interest at a variable rate, or for short-term indebtedness that is maturing during the fiscal year and that is expected to be refinanced, the amount of payments during the fiscal year shall be estimated by the agency.

(2) The information contained in the resolution required by this subdivision shall be reviewed for accuracy by the chief fiscal officer of the agency.

(3) The legislative body shall additionally adopt the resolution required by this section.

(d) (1) Any agency that determines, pursuant to subdivision (b), that it will be unable in the 2008–09 fiscal year to allocate the full amount required by subdivision (a) of Section 33685 may enter into, subject to paragraph (3), an agreement with the legislative body by February 15, 2009, to fund the payment of the difference between the full amount required to be paid pursuant to subdivision (a) of Section 33685 and the amount available for allocation by the agency.

(2) The obligations imposed by paragraph (1) are hereby declared to be indebtedness incurred by the agency to finance a portion of a redevelopment project within the meaning of Section 16 of Article XVI of the California Constitution. This indebtedness shall be payable from tax revenues apportioned to the agency pursuant to Section 33670, and any other funds received by the agency. The obligations imposed by paragraph (1) shall remain an indebtedness of the agency to the legislative body until paid in full, or until the agency and the legislative body otherwise agree.

(3) The agreement described in paragraph (1) shall be subject to those terms and conditions specified in a written agreement between the legislative body and the agency.

(e) If the agency fails to provide to the county auditor the full payment required under Section 33685, or fails to arrange for full payment to be provided on the agency’s behalf pursuant to subdivision (d) or by Section 33687 or 33688, all of the following shall apply:

(1) The agency shall be prohibited from adding new project areas or expanding existing project areas. For purposes of this paragraph, “project area” has the same meaning as in Sections 33320.1 to 33320.3, inclusive, and Section 33492.3.

(2) The agency shall be prohibited from issuing new bonds, notes, interim certificates, debentures, or other obligations, whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33640) of this chapter.

(3) The agency shall be prohibited from encumbering any funds or expending any moneys derived from any source, except that the agency may encumber funds and expend funds to pay, if any, all of the following:

(A) Bonds, notes, interim certificates, debentures, or other obligations issued by an agency before the imposition of the prohibition in paragraph (2), whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33460) of this chapter.

(B) Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, local agencies, or a private entity.

(C) Contractual obligations that, if breached, could subject the agency to damages or other liabilities or remedies.

(D) Obligations incurred pursuant to Section 33445.

(E) Indebtedness incurred pursuant to Section 33334.2 or 33334.6.

(F) Obligations incurred pursuant to Section 33401.

(G) An amount, to be expended for the monthly operation and administration of the agency, that may not exceed 75 percent of the average monthly amount spent for those purposes in the fiscal year preceding the fiscal year in which the agency failed to make the payment required by subdivision (a) of Section 33685.

(f) The prohibitions identified in subdivision (e) shall be lifted once the county auditor certifies to the Director of Finance that the payment required by Section 33685 has been made by the agency, or that payment has been made on the agency’s behalf pursuant to this section or to Section 33687 or 33688.

(Added by Stats. 2008, Ch. 751, Sec. 54. Effective September 30, 2008.)



33687

(a) In lieu of the remittance required by Section 33685, for the 2008–09 fiscal year, a legislative body may remit, prior to May 10, 2009, an amount equal to the amount determined for the agency pursuant to subparagraph (J) of paragraph (2) of subdivision (a) of Section 33685 to the county auditor for deposit in the county Educational Revenue Augmentation Fund, created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code. Notwithstanding any other provision of law, in the 2008–09 fiscal year, no funds deposited in the county Educational Revenue Augmentation Fund pursuant to this section shall be distributed to a community college district.

(b) The legislative body may make the remittance authorized by this section from any funds that are legally available for this purpose. No moneys held in an agency’s Low and Moderate Income Housing Fund, pursuant to Sections 33334.2, 33334.3, and 33334.6, shall be used for this purpose.

(c) If the legislative body, pursuant to subdivision (d) of Section 33685, reported to the county auditor that it intended to remit the amount in lieu of the agency and the legislative body fails to transmit the full amount as authorized by this section by May 10, 2009, the county auditor, no later than May 15, 2009, shall transfer an amount necessary to meet the obligation from the legislative body’s allocations pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. If the amount of the legislative body’s allocations are not sufficient to meet this obligation, the county auditor shall transfer an additional amount necessary to meet this obligation from the property tax increment revenue apportioned to the agency pursuant to Section 33670, provided that no moneys allocated to the agency’s Low and Moderate Income Housing Fund shall be used for this purpose.

(Added by Stats. 2008, Ch. 751, Sec. 55. Effective September 30, 2008.)



33688

(a) For purposes of this section, an “authorized issuer” is limited to a joint powers entity created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code that consists of no less than 100 local agencies issuing bonds pursuant to the Marks-Roos Local Bond Pooling Act of 1984 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code).

(b) An authorized issuer may issue bonds, notes, or other evidence of indebtedness to provide net proceeds to make one or more loans to one or more agencies to be used by the agency to timely make the payment required by Section 33685, 33690, or 33690.5.

(c) With the prior approval of the legislative body by adoption of a resolution by a majority of that body that recites that a first lien on the property tax revenues allocated to the legislative body will be created in accordance with subdivision (h), an agency may enter into an agreement with an authorized issuer issuing bonds pursuant to subdivision (b) to repay a loan used to make the payment required by Section 33685, 33690, or 33690.5. For the purpose of calculating the amount that has been divided and allocated to the agency to determine whether the limitation adopted pursuant to Section 33333.2 or 33333.4 or pursuant to an agreement or court order that has been reached, any funds used to repay a loan entered into pursuant to this section shall be deducted from the amount of property tax revenue deemed to have been received by the agency.

(d) A loan made pursuant to this section shall be repayable by the agency from any available funds of the agency not otherwise obligated for other uses and shall be repayable by the agency on a basis subordinate to all existing and future obligations of the agency.

(e) Upon making a loan to an agency pursuant to this section, the trustee for the bonds issued to provide the funds to make the loan shall timely pay, on behalf of the agency, to the county auditor of the county in which the agency is located the net proceeds (after payment of costs of issuance, credit enhancement costs, and reserves, if any) of the loan in payment in full or in part, as directed by the agency, of the amount required to be paid by the agency pursuant to Section 33685, 33690, or 33690.5 and shall provide the county auditor with the repayment schedule for the loan, together with the name of the trustee.

(f) In the event the agency shall fail to repay timely, at any time and from time to time, the loan in accordance with the schedule provided to the county auditor, the trustee for the bonds shall promptly notify the county auditor of the amount of the payment on the loan that is past due.

(g) The county auditor shall reallocate from the legislative body and shall pay, on behalf of the agency, the past due amount from the first available proceeds of the property tax allocation that would otherwise be transferred to the legislative body pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. This transfer shall be deemed a reallocation of the property tax revenue from the legislative body to the agency for the purpose of payment of the loan, and not as a payment by the legislative body on the loan.

(h) To secure repayment of a loan to an agency made pursuant to this section, the trustee for the bonds issued to provide the funds to make the loan shall have a lien on the property tax revenues allocated to the legislative body pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. This lien shall arise by operation of this section automatically upon the making of the loan without the need for any action on the part of any person. This lien shall be valid, binding, perfected, and enforceable against the legislative body, its successors, creditors, purchasers, and all others asserting rights in those property tax revenues, irrespective of whether those persons have notice of the lien, irrespective of the fact that the property tax revenues subject to the lien may be commingled with other property, and without the need for physical delivery, recordation, public notice, or any other act. This lien shall be a first priority lien on these property tax revenues. This lien shall not apply to any portion of the property taxes allocated to the agency pursuant to Section 33670.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 21, Sec. 5. Effective October 23, 2009.)



33689

For the purpose of calculating the amount that has been divided and allocated to the agency to determine whether the limitation adopted pursuant to Section 33333.2 or 33333.4 or pursuant to agreement or court order that has been reached, any payments made pursuant to subdivision (a) of Section 33685 with property tax revenues shall be deducted from the amount of property tax dollars deemed to have been received by the agency.

(Added by Stats. 2008, Ch. 751, Sec. 57. Effective September 30, 2008.)



33690

(a) (1) (A) For the 2009–10 fiscal year, a redevelopment agency shall remit, as determined by the Director of Finance, prior to May 10, 2010, an amount equal to the amount determined for that agency pursuant to paragraph (2) to the county auditor for deposit in the county Supplemental Educational Revenue Augmentation Fund that is established in the county treasury. Notwithstanding any other law, any funds deposited in the Supplemental Educational Revenue Augmentation Fund shall not be distributed to a community college district.

(B)  On or before May 25, 2010, the county auditor shall report to the Department of Finance each amount transferred to the Supplemental Educational Revenue Augmentation Fund for the 2009–10 fiscal year.

(2)  On or before November 15, 2009, the Director of Finance shall do all of the following:

(A)  Determine the net tax increment apportioned to each agency pursuant to Section 33670, excluding any amounts apportioned to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(B)  Determine the net tax increment apportioned to all agencies pursuant to Section 33670, excluding any amounts allocated to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(C)  Determine a percentage factor by dividing one billion seven hundred million dollars ($1,700,000,000) by two and then by the amount determined pursuant to subparagraph (B).

(D)  Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (A) by the percentage factor determined pursuant to subparagraph (C).

(E)  Determine the total amount of property tax revenue apportioned to each agency pursuant to Section 33670, including any amounts allocated to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(F)  Determine the total amount of property tax revenue apportioned to all agencies pursuant to Section 33670, including any amounts allocated to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(G)  Determine a percentage factor by dividing one billion seven hundred million dollars ($1,700,000,000) by two and then by the amount determined pursuant to subparagraph (F).

(H)  Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (E) by the percentage factor determined pursuant to subparagraph (G).

(I)  Add the amount determined pursuant to subparagraph (D) to the amount determined pursuant to subparagraph (H).

(J)  Notify each agency, each legislative body, and each county auditor of each agency’s amount. The county auditor shall deposit these amounts in the county Supplemental Educational Revenue Augmentation Fund pursuant to paragraph (1).

(3)  The obligation of any agency to make the payments required pursuant to this subdivision shall be subordinate to the lien of any pledge of collateral securing, directly or indirectly, the payment of the principal, or interest on any bonds of the agency including, without limitation, bonds secured by a pledge of taxes allocated to the agency pursuant to Section 33670. Agencies shall factor in the fiscal obligations created by this subdivision when issuing bonded indebtedness.

(b)  To make the allocation required by this section, an agency may use any funds that are legally available and not legally obligated for other uses, including, but not limited to, reserve funds, proceeds of land sales, proceeds of bonds or other indebtedness, lease revenues, interest, and other earned income.

(c) (1) Notwithstanding any other law, to make the full allocation required by this section, an agency may borrow from either the amount required to be allocated to the Low and Moderate Income Housing Fund, pursuant to Sections 33334.2, 33334.3, and 33334.6, or any moneys in that fund, or both, unless executed contracts exist that would be impaired if the agency reduced the amount allocated to the Low and Moderate Income Housing Fund or the amount of moneys in the fund, or both, pursuant to the authority of this subdivision.

(2)  As a condition of borrowing pursuant to this subdivision, an agency shall make a finding that there are insufficient other moneys to meet the requirements of subdivision (a). Funds borrowed pursuant to this subdivision shall be repaid in full on or before June 30, 2015. An agency that fails to repay funds borrowed pursuant to this subdivision shall be required to allocate an additional 5 percent of all taxes that are allocated to that agency pursuant to Section 33670 for low- and moderate-income housing for the remainder of the time the agency receives tax revenue pursuant to Section 33670.

(d)  The legislative body shall by March 1, 2010, report to the county auditor as to how the agency intends to fund the allocation required by this section, or that the legislative body intends to remit the amount in lieu of the agency pursuant to Section 33692.

(e)  The allocation obligations imposed by this section, including amounts owed, if any, created under this section, are hereby declared to be an indebtedness of the redevelopment project to which they relate, payable from taxes allocated to the agency pursuant to Section 33670, and shall constitute an indebtedness of the agency with respect to the redevelopment project until paid in full.

(f)  It is the intent of the Legislature, in enacting this section, that these allocations directly or indirectly assist in the financing or refinancing, in whole or in part, of the community’s redevelopment project pursuant to Section 16 of Article XVI of the California Constitution.

(g)  In making the determination required by subdivision (a), the Director of Finance shall use those amounts reported in “Table 7, Assessed Valuation, Tax Increment Distribution and Statement of Indebtedness” for all agencies and for each agency in the 2006–07 edition of the Controller’s Community Redevelopment Agencies Annual Report made pursuant to Section 12463.3 of the Government Code, subject to any adjustments required by subdivision (h).

(h) With respect to the use of amounts reported in the 2006–07 edition of the Controller’s Community Redevelopment Agencies Annual Report for purposes of subdivision (a), both of the following shall apply:

(1) If revised reports were accepted by the Controller on or before September 1, 2008, the Director of Finance shall use appropriate data that has been certified by the Controller for the purpose of making the determinations required by subdivision (a).

(2) The director shall adjust the reported amounts of net and total tax increment revenue to exclude amounts apportioned to any redevelopment agency from any territory that has been deleted from any project area, as reported to the State Board of Equalization in accordance with Section 33375 prior to August 1, 2009, and that deletion is not reflected in the Controller’s 2006–07 published report or in the revised reports described in paragraph (1).

(i)  Except as provided in Section 33331.5, nothing in this section shall be construed as extending the time limits on the ability of agencies to do both of the following:

(1)  Establish loans, advances, or indebtedness.

(2)  Exercise eminent domain powers.

(j)  (1)  Notwithstanding Sections 97.2 and 97.3 of Revenue and Taxation Code, the county auditor-controller shall distribute the funds that are remitted to the county Supplemental Educational Revenue Augmentation Fund by a redevelopment agency pursuant to this section only to a K-12 school district or county office of education that is located partially or entirely within any project area of that redevelopment agency in an amount proportional to the average daily attendance of each school district.

(2)  The county auditor-controller shall notify each K-12 school district, and the State Department of Education, of the amount of Supplemental Educational Revenue Augmentation Fund moneys a district receives pursuant to this section from each redevelopment agency. The county auditor-controller shall also notify each K-12 school district receiving funds pursuant to paragraph (1) of the project area boundaries of each redevelopment agency from which the K-12 school district received funds.

(3)  (A) The county superintendent of schools shall provide the average daily attendance reported for each school district as of the Second Principal Apportionment for the 2009–10 fiscal year to the county auditor-controller.

(B)  The county auditor-controller shall, based on information provided by the county superintendent of schools pursuant to subparagraph (A), allocate the funding pursuant to this subdivision to those districts within the county.

(4)  The county auditor-controller shall notify, on or before May 25, 2010, the Department of Finance of the amount of funding apportioned to each district or county office of education pursuant to this subdivision.

(5)  School districts and county offices of education shall use the funds received under this section to serve pupils living in the redevelopment areas or in housing supported by redevelopment agency funds. Redevelopment agencies shall provide whatever information school districts and county offices of education need to accomplish this purpose.

(k)  (1)  For the 2009–10 fiscal year, the amount of property tax revenues apportioned to each school district, pursuant to Article 2 (commencing with Section 96.1) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code, shall be reduced by the total amount of Supplemental Educational Revenue Augmentation Fund moneys the district receives. The amount of property tax revenues that is the product of this reduction shall be deposited in the county Supplemental Revenue Augmentation Fund established pursuant to Section 100.06 of the Revenue and Taxation Code.

(2)  For the purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the total amount of Supplemental Educational Revenue Augmentation Fund moneys a district receives, regardless of the actual date the funds are received, pursuant to this section from each redevelopment agency shall be deemed to be “allocated local proceeds of taxes,” as defined in subdivisions (g) and (h) of Section 41202, and for purposes of Section 42238 of the Education Code, for the 2009–10 fiscal year.

(l)  For purposes of this section, “K-12 school district” has the same meaning as a school district, as defined in Section 80 of the Education Code.

(m)  This section shall not be construed to increase any allocations of excess, additional, or remaining funds that would otherwise have been allocated to cities, counties, cities and counties, or special districts pursuant to clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2 of, clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3 of, or Article 4 (commencing with Section 98) of Chapter 6 of Part 0.5 of Division 1 of, the Revenue and Taxation Code had this section not been enacted.

(Amended by Stats. 2009, Ch. 652, Sec. 1. Effective November 12, 2009.)



33690.5

(a)  (1)  (A)  For the 2010–11 fiscal year a redevelopment agency shall remit, as determined by the Director of Finance, prior to May 10, 2011, an amount equal to the amount determined for that agency pursuant to paragraph (2) to the county auditor for deposit in the county Supplemental Educational Revenue Augmentation Fund.

(B)  On or before May 25, 2011, the county auditor shall report to the Department of Finance each amount transferred to the Supplemental Educational Revenue Augmentation Fund for the 2010–11 fiscal year.

(2)  On or before November 15, 2010, the Director of Finance shall do all of the following:

(A)  Determine the net tax increment apportioned to each agency pursuant to Section 33670, excluding any amounts apportioned to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(B)  Determine the net tax increment apportioned to all agencies pursuant to Section 33670, excluding any amounts allocated to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(C)  Determine a percentage factor by dividing three hundred fifty million dollars ($350,000,000) by two and then by the amount determined pursuant to subparagraph (B).

(D)  Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (A) by the percentage factor determined pursuant to subparagraph (C).

(E)  Determine the total amount of property tax revenue apportioned to each agency pursuant to Section 33670, including any amounts allocated to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(F)  Determine the total amount of property tax revenue apportioned to all agencies pursuant to Section 33670, including any amounts allocated to affected taxing entities pursuant to Section 33401, 33607.5, or 33676.

(G)  Determine a percentage factor by dividing three hundred fifty million dollars ($350,000,000) by two and then by the amount determined pursuant to subparagraph (F).

(H)  Determine an amount for each agency by multiplying the amount determined pursuant to subparagraph (E) by the percentage factor determined pursuant to subparagraph (G).

(I)  Add the amount determined pursuant to subparagraph (D) to the amount determined pursuant to subparagraph (H).

(J)  Notify each agency, each legislative body, and each county auditor of each agency’s amount. The county auditor shall deposit these amounts in the county Supplemental Educational Revenue Augmentation Fund pursuant to paragraph (1).

(3)  The obligation of any agency to make the payments required pursuant to this subdivision shall be subordinate to the lien of any pledge of collateral securing, directly or indirectly, the payment of the principal, or interest on any bonds of the agency including, without limitation, bonds secured by a pledge of taxes allocated to the agency pursuant to Section 33670. Agencies shall factor in the fiscal obligations created by this subdivision when issuing bonded indebtedness.

(b)  To make the allocation required by this section, an agency may use any funds that are legally available and not legally obligated for other uses, including, but not limited to, reserve funds, proceeds of land sales, proceeds of bonds or other indebtedness, lease revenues, interest, and other earned income.

(c)  (1)  Notwithstanding any other law, to make the full allocation required by this section, an agency may borrow the amount required to be allocated to the Low and Moderate Income Housing Fund, pursuant to Sections 33334.2, 33334.3, and 33334.6, unless, in a given fiscal year, executed contracts exist that would be impaired if the agency reduced the amount allocated to the Low and Moderate Income Housing Fund pursuant to the authority of this subdivision.

(2)  As a condition of borrowing pursuant to this subdivision, an agency shall make a finding that there are insufficient other moneys to meet the requirements of subdivision (a). Funds borrowed pursuant to this subdivision shall be repaid in full on or before June 30, 2016. An agency that fails to repay funds borrowed pursuant to this subdivision shall be required to allocate an additional 5 percent of all taxes that are allocated to that agency pursuant to Section 33670 for low- and moderate-income housing for the remainder of the time the agency receives tax revenue pursuant to Section 33670.

(d)  The legislative body shall by March 1, 2011, report to the county auditor as to how the agency intends to fund the allocation required by this section, or that the legislative body intends to remit the amount in lieu of the agency pursuant to Section 33692.

(e)  The allocation obligations imposed by this section, including amounts owed, if any, created under this section, are hereby declared to be an indebtedness of the redevelopment project to which they relate, payable from taxes allocated to the agency pursuant to Section 33670, and shall constitute an indebtedness of the agency with respect to the redevelopment project until paid in full.

(f)  It is the intent of the Legislature, in enacting this section, that these allocations directly or indirectly assist in the financing or refinancing, in whole or in part, of the community’s redevelopment project pursuant to Section 16 of Article XVI of the California Constitution.

(g)  In making the determination required by subdivision (a), the Director of Finance shall use those amounts reported in “Table 7, Assessed Valuation, Tax Increment Distribution and Statement of Indebtedness” for all agencies and for each agency in the 2006–07 edition of the Controller’s Community Redevelopment Agencies Annual Report made pursuant to Section 12463.3 of the Government Code, subject to any adjustments required by subdivision (h).

(h) With respect to the use of amounts reported in the 2006–07 edition of the Controller’s Community Redevelopment Agencies Annual Report for purposes of subdivision (a), both of the following shall apply:

(1) If revised reports were accepted by the Controller on or before September 1, 2008, the Director of Finance shall use appropriate data that has been certified by the Controller for the purpose of making the determinations required by subdivision (a).

(2) The director shall adjust the reported amounts of net and total tax increment revenue to exclude amounts apportioned to any redevelopment agency from any territory that has been deleted from any project area, as reported to the State Board of Equalization in accordance with Section 33375 prior to August 1, 2009, and that deletion is not reflected in the Controller’s 2006–07 published report or in the revised reports described in paragraph (1).

(i)  Except as provided in Section 33331.5, nothing in this section shall be construed as extending the time limits on the ability of agencies to do both of the following:

(1)  Establish loans, advances, or indebtedness.

(2)  Exercise eminent domain powers.

(j)  (1)  Notwithstanding Sections 97.2 and 97.3 of Revenue and Taxation Code, the county auditor-controller shall distribute the funds that are remitted to the county Supplemental Educational Revenue Augmentation Fund by a redevelopment agency pursuant to this section only to a K-12 school district or county office of education that is located partially or entirely within any project area of that redevelopment agency in an amount proportional to the average daily attendance of each school district.

(2)  The county auditor-controller shall notify each K-12 school district, and the State Department of Education, of the amount of Supplemental Educational Revenue Augmentation Fund moneys a district receives pursuant to this section from each redevelopment agency. The county auditor-controller shall also notify each K-12 school district receiving funds pursuant to paragraph (1) of the project area boundaries of each redevelopment agency from which the K-12 school district received funds.

(3)  (A) The county superintendent of schools shall provide the average daily attendance reported for each school district as of the Second Principal Apportionment for the 2009–10 fiscal year to the county auditor-controller.

(B)  The county auditor-controller shall, based on information provided by the county superintendent of schools pursuant to subparagraph (A), allocate the funding pursuant to this subdivision to those districts within the county.

(4)  The county auditor-controller shall notify, on or before May 25, 2011, the Department of Finance of the amount of funding apportioned to each district or county office of education pursuant to this subdivision.

(5)  School districts and county offices of education shall use the funds received under this section to serve pupils living in the redevelopment areas or in housing supported by redevelopment agency funds. Redevelopment agencies shall provide whatever information school districts need to accomplish this purpose.

(k)  (1)  For the 2010–11 fiscal year, the amount of property tax revenues apportioned to each school district, pursuant to Article 2 (commencing with Section 96.1) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code, shall be reduced by the total amount of Supplemental Educational Revenue Augmentation Fund moneys the district receives. The amount of property tax revenues that is the product of this reduction shall be deposited in the county Supplemental Revenue Augmentation Fund established pursuant to Section 100.06 of the Revenue and Taxation Code.

(2)  For the purposes of making the computations required by Section 8 of Article XVI of the California Constitution, the total amount of Supplemental Educational Revenue Augmentation Fund moneys a district receives, regardless of the actual date the funds are received, pursuant to this section from each redevelopment agency shall be deemed to be “allocated local proceeds of taxes,” as defined in subdivisions (g) and (h) of Section 41202 and for purposes of Section 42238 of the Education Code, for the 2010–11 fiscal year.

(l)  For purposes of this section, “K-12 school district” has the same meaning as a school district, as defined in Section 80 of the Education Code.

(m)  This section shall not be construed to increase any allocations of excess, additional, or remaining funds that would otherwise have been allocated to cities, counties, cities and counties, or special districts pursuant to clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2 of, clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3 of, or Article 4 (commencing with Section 98) of Chapter 6 of Part 0.5 of Division 1 of, the Revenue and Taxation Code had this section not been enacted.

(Amended by Stats. 2009, Ch. 652, Sec. 2. Effective November 12, 2009.)



33691

(a) (1) For purposes of this section, “existing indebtedness” means one or more of the following obligations incurred by a redevelopment agency prior to the effective date of this section, the payment of which is to be made in whole or in part, directly or indirectly, out of taxes allocated to the agency pursuant to Section 33670, and that is required by law or provision of the existing indebtedness to be made during the fiscal year of the relevant allocation required by Section 33690 or 33690.5:

(A) Bonds, notes, interim certificates, debentures, or other obligations issued by the agency whether funded, refunded, assumed, or otherwise pursuant to Article 5 (commencing with Section 33640).

(B) Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, or local agencies, or a private entity.

(C) A contractual obligation that, if breached, could subject the agency to damages or other liabilities or remedies.

(D) An obligation incurred pursuant to Section 33445.

(E) Indebtedness incurred pursuant to Section 33334.2.

(F) An amount, to be expended for the operation and administration of the agency, that may not exceed 90 percent of the amount spent for those purposes in the 2005–06 fiscal year.

(G) Obligations imposed by law with respect to activities that occurred prior to the effective date of the act that adds this section.

(2) Existing indebtedness incurred prior to the effective date of this section may be refinanced, refunded, or restructured after that date, and shall remain existing indebtedness for the purposes of this section if the annual debt service during that fiscal year does not increase over the prior fiscal year and the refinancing does not reduce the ability of the agency to make the payment required by subdivision (a) of Section 33690 or subdivision (a) of Section 33690.5.

(3) For purposes of this section, indebtedness shall be deemed to be incurred prior to the effective date of this section if the agency has entered into a binding contract subject to normal marketing conditions or to deliver the indebtedness, or if the redevelopment agency has received bids for the sale of the indebtedness prior to that date and the indebtedness is issued for value and evidence thereof is delivered to the initial purchaser no later than 30 days after the date of the contract or sale.

(b) For the 2009–10 fiscal year or the 2010–11 fiscal year, as applicable, an agency that has adopted a resolution pursuant to subdivision (c) may allocate, pursuant to subdivision (a) of Section 33690 or subdivision (a) of Section 33690.5, as applicable, to the auditor less than the amount required by subdivision (a) of Section 33690 or subdivision (a) of Section 33690.5, as applicable, if the agency finds that any of the following has occurred:

(1) That the difference between the amount allocated to the agency and the amount required by subdivision (a) of Section 33690 or subdivision (a) of Section 33690.5, as applicable, is necessary to make payments on existing indebtedness that are due or required to be committed, set aside, or reserved by the agency during the 2009–10 fiscal year or the 2010–11 fiscal year, as applicable, and that are used by the agency for that purpose, and the agency has no other funds that can be used to pay this existing indebtedness and no other feasible method to reduce or avoid this indebtedness.

(2) The agency has no other funds to make the allocation required by subdivision (a) of Section 33690 or subdivision (a) of Section 33690.5, as applicable.

(c) (1) Any agency that intends to allocate, pursuant to subdivision (b), to the auditor less than the amount required by subdivision (a) of Section 33690 shall adopt, prior to December 31, 2009, after a noticed public hearing, a resolution that lists all of the following:

(A) Each existing indebtedness incurred prior to the effective date of this section.

(B) Each indebtedness on which a payment is required to be made during the applicable fiscal year.

(C) The amount of each payment, the time when it is required to be paid, and the total of the payments required to be made during the applicable fiscal year. For indebtedness that bears interest at a variable rate, or for short-term indebtedness that is maturing during the fiscal year and that is expected to be refinanced, the amount of payments during the fiscal year shall be estimated by the agency.

(2) Any agency that intends to allocate, pursuant to subdivision (b), to the auditor less than the amount required by subdivision (a) of Section 33690.5 shall adopt, prior to December 31, 2010, after a noticed public hearing, a resolution that lists all of the following:

(A) Each existing indebtedness incurred prior to the effective date of this section.

(B) Each indebtedness on which a payment is required to be made during the applicable fiscal year.

(C) The amount of each payment, the time when it is required to be paid, and the total of the payments required to be made during the applicable fiscal year. For indebtedness that bears interest at a variable rate, or for short-term indebtedness that is maturing during the fiscal year and that is expected to be refinanced, the amount of payments during the fiscal year shall be estimated by the agency.

(3) The information contained in the resolution required by this subdivision shall be reviewed for accuracy by the chief fiscal officer of the agency.

(4) The legislative body shall additionally adopt the resolution required by this section.

(d) (1) (A) Any agency that determines, pursuant to subdivision (b), that it will be unable in the 2009–10 fiscal year to allocate the full amount required by subdivision (a) of Section 33690 may enter into, subject to paragraph (3), an agreement with the legislative body by February 15, 2010, to fund the payment of the difference between the full amount required to be paid pursuant to subdivision (a) of Section 33690 and the amount available for allocation by the agency.

(B) Any agency that determines, pursuant to subdivision (b), that it will be unable in the 2010–11 fiscal year to allocate the full amount required by subdivision (a) of Section 33690.5 may enter into, subject to paragraph (3), an agreement with the legislative body by February 15, 2011, to fund the payment of the difference between the full amount required to be paid pursuant to subdivision (a) of Section 33690.5 and the amount available for allocation by the agency.

(2) The obligations imposed by paragraph (1) are hereby declared to be indebtedness incurred by the agency to finance a portion of a redevelopment project within the meaning of Section 16 of Article XVI of the California Constitution. This indebtedness shall be payable from tax revenues apportioned to the agency pursuant to Section 33670, and any other funds received by the agency. The obligations imposed by paragraph (1) shall remain an indebtedness of the agency to the legislative body until paid in full, or until the agency and the legislative body otherwise agree.

(3) The agreements described in paragraph (1) shall be subject to those terms and conditions specified in a written agreement between the legislative body and the agency.

(e) If the agency fails to provide to the county auditor the full payment required under Section 33690 by May 10, 2010, or 33690.5 by May 10, 2011, as applicable, or fails to arrange for full payment to be provided on the agency’s behalf pursuant to subdivision (d) or by Section 33688 or 33692, all of the following shall apply:

(1) The agency shall be prohibited from adding new project areas or expanding existing project areas. For purposes of this paragraph, “project area” has the same meaning as in Sections 33320.1 to 33320.3, inclusive, and Section 33492.3.

(2) The agency shall be prohibited from issuing new bonds, notes, interim certificates, debentures, or other obligations, whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33640) of this chapter.

(3) The agency shall be prohibited from encumbering any funds or expending any moneys derived from any source, except that the agency may encumber funds and expend funds to pay, if any, all of the following:

(A) Bonds, notes, interim certificates, debentures, or other obligations issued by an agency before the imposition of the prohibition in paragraph (2), whether funded, refunded, assumed, or otherwise, pursuant to Article 5 (commencing with Section 33460) of this chapter.

(B) Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state, local agencies, or a private entity.

(C) Contractual obligations that, if breached, could subject the agency to damages or other liabilities or remedies.

(D) Obligations incurred pursuant to Section 33445.

(E) Indebtedness incurred pursuant to Section 33334.2 or 33334.6.

(F) Obligations incurred pursuant to Section 33401.

(G) An amount, to be expended for the monthly operation and administration of the agency, that may not exceed 75 percent of the average monthly amount spent for those purposes in the fiscal year preceding the fiscal year in which the agency failed to make the payment required by subdivision (a) of Section 33690 or subdivision (a) of Section 33690.5, as applicable.

(f) The prohibitions identified in subdivision (e) shall be lifted once the county auditor certifies to the Director of Finance that the payment required by Section 33690 or 33690.5, as applicable, has been made by the agency, or that payment has been made on the agency’s behalf pursuant to this section or to Section 33688 or 33692.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 21, Sec. 8. Effective October 23, 2009.)



33691.5

(a) A redevelopment agency that fails to allocate to the county auditor either or both of the full remittances required pursuant to subdivision (a) of Section 33690 or subdivision (a) of Section 33690.5, respectively, or that fails to arrange for full payment of either or both of those remittances pursuant to subdivision (c) of Section 33688, subdivision (d) of Section 33691, or Section 33692, shall be exempt from the prohibitions set forth in subdivision (e) of Section 33691 and the requirement set forth in paragraph (4) of subdivision (k) of Section 33334.2, if the county auditor certifies to the Department of Finance that all of the following conditions have been met:

(1) The agency adopted the resolution described in paragraph (1) or paragraph (2) of subdivision (c) of Section 33691, and failed to make the full remittance by May 10, 2010, or May 10, 2011, as applicable, pursuant to Section 33692.

(2) The county reduced the tax increment revenue payable to the agency by at least 20 percent in the 2009–10 fiscal year.

(3) The agency has entered into an agreement with the Department of Finance, as described in subdivision (d) of Section 33691, with respect to either or both of the full remittances, and that agreement (A) commits the agency to paying the remaining amount due to satisfy either or both of the full remittances over a time period of no more than the earlier of 30 years or the life of the redevelopment agency and (B) requires the first payment towards that obligation to be due to the county on or before May 10, 2011, without regard to whether that payment is for the full remittance for the 2009–10 fiscal year, 2010–11 fiscal year, or both.

(b) An agency that is making payments as described in paragraph (3) of subdivision (a) may use all legally available funds to make those payments, and may pay off the outstanding balance of either or both of those full remittances at any time.

(Added by Stats. 2010, Ch. 722, Sec. 8. Effective October 19, 2010.)



33692

(a) In lieu of the remittance required by Section 33690, for the 2009–10 fiscal year, a legislative body may remit, prior to May 10, 2010, an amount equal to the amount determined for the agency pursuant to paragraph (2) of subdivision (a) of Section 33690 to the county auditor for deposit in the county Supplemental Educational Revenue Augmentation Fund, to be established in the county treasury pursuant to paragraph (1) of subdivision (a) of Section 33690.

(b) In lieu of the remittance required by Section 33690.5, for the 2010–11 fiscal year, a legislative body may remit, prior to May 10, 2011, an amount equal to the amount determined for the agency pursuant to paragraph (2) of subdivision (a) of Section 33690.5 to the county auditor for deposit in the county Supplemental Educational Revenue Augmentation Fund, to be established in the county treasury pursuant to paragraph (1) of subdivision (a) of Section 33690.

(c) The legislative body may make the remittance authorized by this section from any funds that are legally available for this purpose.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 21, Sec. 9. Effective October 23, 2009.)









CHAPTER 7.5 - Loans to Tax-Exempt Organizations

33740

The Legislature hereby finds and declares that it would be beneficial to empower redevelopment agencies to issue tax-exempt revenue bonds for the purpose of lending the proceeds to nonprofit organizations exempt from federal income taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 501(c)(3)), for the housing purposes specified in Section 33741.

(Added by Stats. 1988, Ch. 1610, Sec. 2.)



33741

An agency may issue bonds to provide funds to be loaned by the agency to nonprofit organizations exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 501(c)(3)), for use by the organization to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing, including mobilehome parks that are or will be nonprofit or cooperatively owned, or both, in which residents rent spaces and either rent or own the mobilehomes occupying these spaces, to provide housing within the territorial jurisdiction of the agency in accordance with the organization’s tax-exempt purposes under that federal law. The bonds shall be issued so as to satisfy the requirements of Section 145 of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 145).

(Amended by Stats. 1996, Ch. 27, Sec. 1. Effective April 8, 1996.)



33742

(a)  Occupancy and rent restrictions with respect to housing acquired pursuant to this chapter shall either meet the requirements of subparagraphs (A) and (B) of paragraph (1) or the requirements of paragraph (2), as follows:

(1)  (A)  Not less than 20 percent of the total number of units in a multifamily rental housing development financed, or for which financing has been extended or committed, pursuant to this chapter from the proceeds of the sale of bonds of each bond issuance of the agency shall be for occupancy on a priority basis by lower income households, as defined by Section 50079.5. If a multifamily rental housing development is located within a targeted area project, as defined by Section 103(b)(12)(A) of Title 26 of the United States Code, not less than 15 percent of the total number of units financed, or for which financing has been extended or committed pursuant to this chapter, shall be for occupancy on a priority basis by lower income households. Not less than one-half of the units required for occupancy on a priority basis by lower income households shall be for occupancy on a priority basis for very low income households, as defined by Section 50105.

(B)  (i)  With respect to multifamily rental developments that are not mobilehome parks, the rental payments on the units required for occupancy by very low income households paid by the persons occupying the units (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those persons or on behalf of those units) shall not exceed 30 percent of an amount equal to 50 percent of area median income. If the nonprofit organization elects to establish a base rent for all or part of the units for lower income households and very low income households, the base rents shall be adjusted for household size. In adjusting rents for household size for this purpose, it shall be assumed that one person will occupy a studio unit, two persons will occupy a one-bedroom unit, three persons will occupy a two-bedroom unit, four persons will occupy a three-bedroom unit, and five persons will occupy a four-bedroom unit.

(ii)  With respect to mobilehome parks:

(I)  Where a resident rents both the mobilehome and the space occupied by the mobilehome, for spaces and mobilehomes required for occupancy by very low income households, the total rental payments paid by the household on the mobilehome and the space occupied by the mobilehome (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to that household or on behalf of that space and mobilehome) shall not exceed 30 percent of an amount equal to 50 percent of the area median income, adjusted for household size as appropriate for the unit that occupies the space.

(II)  Where a resident is both the registered and legal owner of the mobilehome, is not making mortgage payments for the purchase of that mobilehome, and rents the space that the mobilehome occupies, for spaces and mobilehomes required for occupancy by very low income households, the total rental charge for occupancy of that space, excluding a reasonable allowance for other related housing costs determined at the time of acquisition of the mobilehome park by the nonprofit corporation, excluding any supplemental rental assistance from the state, the federal government, or any other public agency to that household on behalf of that space and mobilehome, shall not exceed 30 percent of 50 percent of the area median income, adjusted for household size as appropriate for the unit that occupies the space.

(III)  Where a resident is the registered owner of the mobilehome, is making mortgage payments for the purchase of that mobilehome, and rents the space occupied by the mobilehome, for spaces and mobilehomes required for occupancy by very low income households, the rental charge for occupancy of a space by a mobilehome, exclusive of any charges for utilities and storage (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to that household or on behalf of that space and mobilehome), shall not exceed 15 percent of 50 percent of the area median income, adjusted for household size as appropriate for the unit that occupies the space.

(IV)  In adjusting rents for household size, either the occupancy standards established in clause (i) of subparagraph (B) of paragraph (1) of subdivision (a) or the alternative standards that assume that one person will occupy a recreational vehicle, two persons will occupy a single-wide mobilehome, and three persons will occupy a multisectional mobilehome may be utilized.

(2)  The multifamily rental housing development is a “qualified low-income housing project,” within the meaning of Section 42(g) of the federal Internal Revenue Code (26 U.S.C. Sec. 42), because it meets the criteria set forth in Section 42 (g)(1)(B) and (2) of the federal Internal Revenue Code.

(b)  If at the time of acquisition any of the units or mobilehome spaces are occupied by ineligible households, that fact alone shall neither constitute a cause for the tenant’s eviction nor render the project ineligible. Upon vacation of any unit initially occupied by an ineligible household, that unit shall be rented to an eligible household until the required residency by eligible households is attained.

(c)  As a condition of financing pursuant to this chapter, the nonprofit organization shall enter into a regulatory agreement with the agency, which shall require that units reserved for occupancy by lower income households shall remain available on a priority basis for occupancy for the term of the bonds issued to provide the financing or 30 years, whichever is greater. The regulatory agreement shall contain a provision making the covenants and conditions of the agreement binding upon successors in interest of the nonprofit organization. The regulatory agreement shall be recorded in the office of the county recorder of the county in which the multifamily rental housing development is located. The regulatory agreement shall be recorded in the grantor-grantee index to the name of the property owner as grantor and to the name of the agency as grantee.

(Amended by Stats. 1994, Ch. 379, Sec. 2. Effective January 1, 1995.)



33743

An agency may, in conjunction with the financing of multifamily rental housing pursuant to this chapter, finance the acquisition of commercial property for lease, subject to all of the following conditions:

(a)  No more than 10 percent of the proceeds of any revenue bonds issued pursuant to this chapter may be used to acquire the commercial property for lease.

(b)  The commercial property acquired will be located on the same parcel or on a parcel adjacent to a multifamily rental housing development.

(c)  As a condition of the financing, any lease payments collected in excess of payments necessary for debt service, operating expenses and any required reserves related to the property, shall be used to reduce rents or units reserved for occupancy by lower income households and very low income households in a multifamily rental housing development.

(Added by Stats. 1988, Ch. 1610, Sec. 2.)



33744

Whenever a complaint is received concerning a violation of the restrictions imposed pursuant to Section 33742, the agency shall investigate promptly and make a report to the complaining party on whether the violation existed and whether it persists, and if it persists, what action the agency will take to remedy the violation. When the agency determines that a violation exists, whether determined upon an investigation of a complaint or on its own motion, the agency shall take all appropriate action, including necessary legal action, to promptly eliminate the violation.

Notwithstanding other provisions of this section, any person aggrieved by a violation of the restrictions imposed pursuant to Section 33742 may seek a judicial remedy without regard to whether a complaint has been made to the agency or whether the agency is then taking any action to remedy the violation.

(Added by Stats. 1988, Ch. 1610, Sec. 2.)



33745

For the purposes of this chapter, an agency shall have the power to issue its bonds to defray, in whole or in part, the costs of studies and surveys, insurance premiums, underwriting fees, and legal, accounting and marketing services incurred in connection with the issuance and sale of bonds pursuant to this chapter, including bond and mortgage reserve accounts, trustee, custodian, and rating agency fees, and any other costs which are reasonably related to the foregoing.

(Added by Stats. 1988, Ch. 1610, Sec. 2.)



33746

(a)  Bonds issued pursuant to this chapter shall be repayable solely from payments of principal and interest on account of the loans funded thereby. The agency may pledge all or any portion of these payments to secure the bonds.

(b)  Neither the members of the agency nor any person executing the bonds shall be personally liable on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(c)  The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of this state and for their health and welfare. Any bonds issued under this chapter, their transfer, and income therefrom shall at all times be free from taxation of every kind by the state and by the municipalities and political subdivisions of the state, except estate taxes.

(d)  This chapter provides an alternative method for issuing bonds and lending moneys for acquisition of multifamily rental housing by private nonprofit organizations.

(Added by Stats. 1988, Ch. 1610, Sec. 2.)






CHAPTER 8 - Redevelopment Construction Loans

ARTICLE 1 - General Provisions and Definitions

33750

The Legislature finds and declares that it is necessary and essential that redevelopment agencies be authorized to make long-term, low-interest loans through qualified mortgage lenders to finance residential construction in order to encourage investment and upgrade redevelopment project areas and increase the supply of housing. Unless redevelopment agencies intervene to generate mortgage funds and to provide some form of assistance to finance residential construction, many redevelopment areas will stagnate and deteriorate because owners and investors are not able to obtain loans from private sources.

The Legislature further finds and declares that financing of rehabilitation, as provided in this chapter, serves an essential public purpose for the economic renewal of our cities.

(Amended by Stats. 1981, Ch. 602.)



33751

The Legislature further finds and determines that a program to provide residential construction financing would accomplish the following:

(a)  Facilitate increasing the supply of urban housing and ease the housing shortage that exists in many parts of the state.

(b)  Encourage Californians of all social and economic positions to reinhabit urban areas, thereby rendering these areas more socially balanced and economically self-sufficient.

(c)  Reduce pressures for suburbanization and thereby mitigate many of the problems caused by urban migration, including inefficient use of scarce energy resources and urban sprawl.

(d)  Stimulate urban building and construction activity and thereby increase urban employment and improve the urban tax base.

(Added by Stats. 1975, Ch. 48.)



33751.5

The Legislature further finds and declares that the construction and rehabilitation of residences intended for occupancy primarily by persons and families of low or moderate income, as defined in Section 50093, is properly included within redevelopment plans whether or not such construction or rehabilitation is to occur within a redevelopment area, since redevelopment agencies have specific obligations for development of housing whether or not such development is feasible within specific redevelopment project areas.

(Amended by Stats. 1980, Ch. 1330.)



33752

It is the intent of the Legislature, in enacting this chapter, to strengthen the vitality and promote the completion of urban redevelopment for the general public benefit. The construction of federally assisted housing for low- and moderate-income households is not a primary purpose of this chapter. However, nothing in this chapter shall be deemed to prohibit financing of federally assisted housing for low- and moderate-income households when such housing is consistent with the redevelopment plan and the loan is directly or indirectly insured.

(Added by Stats. 1975, Ch. 48.)



33753

The definitions set forth in Article 1 (commencing with Section 33000) of Chapter 1 of this part shall govern the construction of this chapter. Additionally, as used in this chapter:

(a)  “Construction loan” means a loan to finance residential construction under this chapter, whether such loan is insured or uninsured.

(b)  “Financing” means the lending of moneys or any other thing of value for the purpose of facilitating residential construction pursuant to this chapter, including the making of construction loans and mortgage loans to purchasers of newly constructed and newly rehabilitated residences and the making of loans to qualified mortgage lenders, and the making of mortgage loans to purchasers of newly constructed or existing residences located in targeted areas as provided in Section 33760.

(c)  “Local codes” means applicable local, state and federal standards for residential construction or rehabilitation, including any other standards adopted by the agency for a redevelopment project area or as part of its redevelopment program.

(d)  “Mortgage loan” means a long-term loan which is secured by a mortgage and is made for permanent financing of residences, pursuant to this chapter.

(e)  “Participating party” means any person, corporation, partnership, firm, or other entity or group of entities requiring financing for residential construction pursuant to the provisions of this chapter. No elective officer of the state other than officers provided for by Article VI of the California Constitution, and no employee or member of the redevelopment agency, shall be eligible to be a participating party under the provisions of this chapter. If any elected officer of any political subdivision of the state participates in deliberations or votes on a financing plan, redevelopment plan, or bond issue, that person shall not be eligible to be a participating party for bonds issued pursuant to those plans or issues.

(f)  “Qualified mortgage lender” means a mortgage lender authorized by a redevelopment agency to do business with the agency and to aid in financing pursuant to this chapter on behalf of the agency, for which service the qualified mortgage lender will be reasonably compensated. Such a mortgage lender shall be a state or national bank, federal or state-chartered savings and loan association, or trust company or mortgage banker which is capable of providing service or otherwise aiding in the financing of mortgages on residential construction within the jurisdiction of the agency. Nothing in any other provision of state law shall prevent such a lender from serving as a qualified mortgage lender pursuant to this chapter.

(g)  “Redevelopment project area” means a project area, as defined in Section 33320.1, for which a final redevelopment plan has been adopted pursuant to Section 33365.

(h)  “Rehabilitation” means repairs and improvements to a substandard residence necessary to make it meet local codes; and also means the acquisition of substandard residences for purposes of repairs and improvements where the cost of such repairs and improvements equals or exceeds 25 percent of the cost of the acquisition. As used in this section, “substandard residence” has the same meaning as the term “substandard building,” as defined in Section 17920.3, except that “substandard residence” shall include all property improved with any structure defined in subdivision (j) of this section as a “residence,” with respect to which any of the conditions listed in Section 17920.3 exist.

(i)  “Residential construction” means the construction of new residences or the rehabilitation and improvement of substandard residences to meet requirements of local codes and the redevelopment plan. “Residential construction” also means the improvement of residences as provided in subdivision (h).

(j)  (1)  “Residence” means real property improved with a residential structure and within a redevelopment project area real property improved with a commercial structure (or structures) or a mixed residential and commercial structure, which the redevelopment agency determines to be an integral part of a residential neighborhood. For purposes of determining the integrality of new construction for such purpose, a proposed commercial or mixed residential and commercial structure shall be located within or immediately adjacent to a neighborhood primarily residential in character.

(2)  “Residence” also means residential hotels in which not less than one-half of the occupied dwelling units are occupied on a nontransient basis. A dwelling unit shall be deemed to be used on a nontransient basis if the term of the tenancy is one month or longer or if the tenant has resided in the unit for more than 30 days. In a residential hotel, individual dwelling units shall lack either cooking facilities or individual sanitary facilities, or both. However, for purposes of this paragraph, a residential hotel does not include dormitories, fraternity and sorority houses, hospitals, sanitariums, rest homes, or trailer parks and courts.

New construction of any commercial structure, or of the commercial portion of any mixed residential and commercial structure, financed under this chapter shall not exceed 80,000 square feet of gross building area per development. Any suit challenging such finding shall be filed within 60 days, or the findings of the agency shall be conclusive.

An agency may not provide long-term financing pursuant to this chapter for new construction of a commercial structure or the commercial portion of a mixed residential and commercial structure if conventional financing in an amount sufficient to complete the construction has been obtained for the construction of such structure or portion thereof.

Prior to the financing of any commercial structure within a redevelopment project area, the agency shall adopt a financing plan by resolution, which may include commercial and residential structures. The square footage of the commercial structures shall not exceed 30 percent of the aggregate square footage of all the commercial and residential structures within the project area and financed pursuant to the financing plan. The financing plan for the commercial and residential structures shall include structures that have been, or are being, financed pursuant to this chapter or under federal or state financial assistance programs or local assistance programs of any kind whatsoever. However, such a financing plan shall not be required for an agency that has financed residential structures with the proceeds of bonds issued prior to September 30, 1980, nor shall such amendments affect the validity of the tax-exempt status of bonds issued pursuant to this chapter prior to such date.

Additionally, any financing for a commercial structure or a mixed residential and commercial structure authorized or preliminarily approved by resolution adopted by a redevelopment agency or community development commission established pursuant to Section 33201 either (1) on or before June 3, 1980, in furtherance of which the agency or any person or entity has expended substantial funds or committed to reimburse another person or entity which has expended substantial funds; provided that if the long-term permanent financing is in excess of five million dollars ($5,000,000) on any one project from all financing sources, including conventional and tax-exempt financing, a redevelopment agency or community development commission shall not provide such long-term permanent financing unless such agency or commission adopted a resolution before January 1, 1981, officially approving and authorizing the sale of revenue bonds to provide such long-term permanent financing, and the bonds were sold and delivered before March 1, 1981; or (2) before October 31, 1980, in furtherance of which the agency has expended funds in connection with such financing or plans relating to such financing if the structure to be financed is located within a city designated pursuant to Section 119 of federal Public Law 95-128, as amended, or within a city designated as of September 30, 1980, under Title IX of federal Public Law 89-136, as amended, as a long-term economic deterioration area, or financing for a commercial structure or mixed residential and commercial structure as to which bonds have been delivered on or before July 31, 1980 (without regard to the date the bonds were authorized or received preliminary approval), shall not be subject to new requirements or conditions of this subdivision enacted by Chapter 1331 of the Statutes of 1980.

“Residence” includes condominium and cooperative dwelling units, and includes both real property improved with single-family residential structures and real property improved with multiple-family residential structures.

(k)  “Revenue bonds” means any bonds, notes, interim certificates, debentures, or other obligations issued by an agency pursuant to this chapter and which are payable exclusively from revenues and from any other funds specified in this chapter upon which the revenue bonds may be made a charge and from which they are payable.

( l)  “Revenues” means all amounts received as repayment of principal, interest, and all other charges received for, and all other income and receipts derived by, the redevelopment agency from the financing of residential construction, including moneys deposited in a sinking, redemption, or reserve fund or other fund to secure the revenue bonds or to provide for the payment of the principal of, or interest on, the revenue bonds.

(m)  “Target areas” has the same meaning as in Section 103A of the Federal Internal Revenue Code of 1954, as amended.

(Amended by Stats. 1983, Ch. 478, Sec. 1. Effective July 28, 1983.)






ARTICLE 2 - Powers and Procedures

33760

(a) Within its territorial jurisdiction, an agency may determine the location and character of any residential construction to be financed under this chapter and may make mortgage or construction loans to participating parties through qualified mortgage lenders, or purchase mortgage or construction loans without premium made by qualified mortgage lenders to participating parties, or make loans to qualified mortgage lenders, for financing any of the following:

(1) Residential construction within a redevelopment project area.

(2) Residential construction of residences in which the dwelling units are committed, for the period during which the loan is outstanding, for occupancy by persons or families who are eligible for financial assistance specifically provided by a governmental agency for the benefit of occupants of the residence.

(3) To the extent required by Section 103A of Title 26 of the United States Code, as amended, to maintain the exemption from federal income taxes of interest on bonds or notes issued by the agency under this chapter, residences located within targeted areas, as defined by Section 103(b)(12)(A) of Title 26 of the United States Code. Any loans to qualified mortgage lenders shall be made under terms and conditions which, in addition to other provisions as determined by the agency, shall require the qualified mortgage lender to use all of the net proceeds thereof, directly or indirectly, for the making of mortgage loans or construction loans in an appropriate principal amount equal to the amount of the net proceeds. Those mortgage loans may, but need not, be insured.

(b) (1) Not less than 20 percent (15 percent in target areas) of the units in any residential project financed pursuant to this section on or after January 1, 1986, shall be occupied by, or made available to, individuals of low and moderate income, as defined by Section 103(b)(12)(C) of Title 26 of the United States Code. If the sponsor elects to establish a base rent for units reserved for lower income households, the base rents shall be adjusted for household size, as determined pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), or its successor, for a family of one person in the case of a studio unit, two persons in the case of a one-bedroom unit, three persons in the case of a two-bedroom unit, four persons in the case of a three-bedroom unit, and five persons in the case of a four-bedroom unit.

(2) Not less than one-half of the units described in paragraph (1) shall be occupied by, or made available to, very low income households, as defined by Section 50105. The rental payments for those units paid by the persons occupying the units (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those persons or on behalf of those units) shall not exceed the amount derived by multiplying 30 percent times 50 percent of the median adjusted gross income for the area, adjusted for family size, as determined pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), or its successor, for a family of one person in the case of a studio unit, two persons in the case of a one-bedroom unit, three persons in the case of a two-bedroom unit, four persons in the case of a three-bedroom unit, and five persons in the case of a four-bedroom unit.

(c) Units required to be reserved for occupancy as provided in subdivision (b) and financed with the proceeds of bonds issued on or after January 1, 1986, shall remain occupied by, or made available to, those persons until the bonds are retired.

(d) (1) When issuing tax-exempt bonds for purposes of this section, the regulatory agreement entered into by the agency shall require that following the expiration or termination of the qualified project period, except in the event of foreclosure and redemption of the bonds, deed in lieu of foreclosure, eminent domain, or action of a federal agency preventing enforcement, units required to be reserved for occupancy for low- or very low income households and financed or refinanced with proceeds of bonds issued pursuant to this section on or after January 1, 2006, or refinanced with the proceeds of bonds issued pursuant to Section 53583 of the Government Code or any charter city authority on or after January 1, 2007, shall remain available to any eligible household occupying a reserved unit at the date of expiration or termination, at a rent not greater than the amount set forth by the regulatory agreement prior to the date or expiration or termination, until the earliest of any of the following occur:

(A) The household’s income exceeds 140 percent of the maximum eligible income specified in the regulatory agreement for reserved units.

(B) The household voluntarily moves or is evicted for “good cause.” “Good cause” for the purposes of this section, means the nonpayment of rent or allegation of facts necessary to prove major, or repeated minor, violations of material provisions of the occupancy agreement which detrimentally affect the health and safety of other persons or the structure, the fiscal integrity of the development, or the purposes or special programs of the development.

(C) Thirty years after the date of the commencement of the qualified project period.

(D) The sponsor pays the relocation assistance and benefits to tenants as provided in subdivision (b) of Section 7264 of the Government Code.

(2) As used in this subdivision, “qualified project period” shall have the meaning specified in, and shall be determined in accordance with the provisions of, subsection (d) of Section 142 of the Internal Revenue Code of 1986, as amended, and United States Treasury regulations and rulings promulgated pursuant thereto.

(3) The amendment to this subdivision made during the 2005-06 Regular Session of the Legislature that is set forth in paragraph (1) is declaratory of existing law.

(e) This section shall become operative January 1, 1996.

(Amended by Stats. 2006, Ch. 890, Sec. 13. Effective January 1, 2007.)



33760.5

(a) Notwithstanding the requirements of Section 33760, agencies which operate within a jurisdiction, the population of which is in excess of 600,000 persons, as determined by the Department of Finance, may additionally provide financing for residential construction of multifamily rental units outside of a redevelopment project area as set forth in and subject to the limitations of this section.

(b) Within its territorial jurisdiction, an agency may determine the location and character of any residential construction to be financed under this chapter and may make mortgage or construction loans to participating parties through qualified mortgage lenders, or purchase mortgage or construction loans without premium made by qualified mortgage lenders to participating parties for financing residential construction of multifamily rental units.

(c) Not less than 20 percent (15 percent in target areas) of the units in each project financed pursuant to this section shall be occupied by, or made available to, individuals of low and moderate income, as defined in Section 103(b)(12)(C) of Title 26 of the United States Code. If the sponsor elects to establish a base rent for units reserved for lower income households, the base rents shall be adjusted for household size, as determined pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), or its successor, for a family of one person in the case of a studio unit, two persons in the case of a one-bedroom unit, three persons in the case of a two-bedroom unit, four persons in the case of a three-bedroom unit, and five persons in the case of a four-bedroom unit.

(d) Not less than one-half of the low- and moderate-income units described in subdivision (c) shall be occupied by, or made available to, very low income households, as defined in Section 50105. The rental payments for those units paid by the persons occupying the units (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those persons or on behalf of those units) shall not exceed the amount derived by multiplying 30 percent times 50 percent of the median adjusted gross income for the area, adjusted for family size, as determined pursuant to Section 8 of the United States Housing Act of 1937, (42 U.S.C. Sec. 1437f), or its successor, for a family of one person in the case of a studio unit, two persons in the case of a one-bedroom unit, three persons in the case of a two-bedroom unit, four persons in the case of a three-bedroom unit, and five persons in the case of a four-bedroom unit.

(e) No agency may issue any bonds on or after January 1, 1986, until the information required to be filed pursuant to Section 8855.5 of the Government Code has been filed with the California Debt Advisory Commission and the Treasurer certifies to the Legislature that the agency has filed that information.

(f) Units required to be reserved for occupancy by subdivisions (c) and (d) and financed with the proceeds of bonds issued on or after January 1, 1986, shall remain occupied by, or made available to, those persons until the bonds are retired.

(g) This section shall become operative January 1, 1996.

(Amended (as amended by Stats. 1987, Ch. 324) by Stats. 1990, Ch. 1440, Sec. 3. Note: Subdivision (g) (inserted by this amendment) made this section inoperative from Jan. 1, 1991, until Jan. 1, 1996, during temporary operation of the Section 33760.5 added by Sec. 4 of Ch. 1440.)



33760.7

The same notice requirements as specified in Section 65863.10 of the Government Code shall apply to multifamily rental housing that receives financial assistance pursuant to Section 33760 or 33760.5.

(Added by Stats. 1988, Ch. 1563, Sec. 2.)



33761

An agency may issue revenue bonds for the purpose of financing residential construction authorized by this chapter and for the purpose of funding or refunding previously issued revenue bonds. An agency may also issue revenue bonds for the purpose of refunding bonds previously issued by another political subdivision of the state for the purpose of financing residential construction authorized by this chapter for projects within the jurisdiction of the agency. For the purposes of this section, “political subdivision” means a city, a housing authority, or a nonprofit corporation acting on behalf of a city or a housing authority, all of which operate within the jurisdiction of the agency. Any savings that accrue to the agency from refunding bonds previously issued by another political subdivision shall be limited to the expenditures authorized in subdivision (e) of Section 33334.2.

(Amended by Stats. 1992, Ch. 147, Sec. 1. Effective July 9, 1992.)



33761.5

(a)  (1)  When refunding revenue bonds for multifamily housing which were previously issued pursuant to this chapter, the agency shall ensure that rental units required, by this chapter or by applicable federal law at the time the original bonds were issued, to be reserved for occupancy for low- and very low income households shall remain occupied by, or made available to, those persons at least until the later of the following:

(A)  The date originally so required.

(B)  As long as any bonds remain outstanding with respect to the development.

(2)  For bonds previously issued to finance a development where all of the units, other than management units, are, at the time of the refunding, subsidized by a housing assistance payments contract for new construction and substantial rehabilitation pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), subparagraph (B) of paragraph (1) shall mean a period of time until the termination of the contract.

(b)  The agency may determine that the period set forth in paragraph (1) of subdivision (a) shall not apply to the refunding of previously issued revenue bonds for which there is a mandatory redemption or acceleration as a result of default under the terms of the existing loan agreement or other security documents.

(Added by Stats. 1992, Ch. 735, Sec. 1. Effective January 1, 1993.)



33762

An agency may establish limitations respecting fees, charges, and interest rates to be used by qualified mortgage lenders for financing residential construction pursuant to this chapter and may from time to time revise such fees, charges, and interest rates to reflect changes in interest rates on the agency’s revenue bonds, losses due to defaults, changes in loan-servicing charges, or other expenses related to administration of the residential construction financing program. Any change in interest rate shall conform to the provisions of Section 1916.5 of the Civil Code, except that paragraph (3) of subdivision (a) of Section 1916.5 shall not apply and that the “prescribed standard” specified in Section 1916.5 shall be periodically determined by the redevelopment agency after hearing preceded by public notice to affected parties, and shall reflect changes in interest rates on the agency’s bonds, and bona fide changes in loan servicing charges related to the administration of a program under the provisions of this chapter. An agency may purchase mortgage or construction loans made by a qualified mortgage lender without premium or may itself pay such fees and charges incurred in lending money for the purpose of residential construction and may collect and disburse, or may contract to pay any person, partnership, association, corporation, or public agency for, collection and disbursal of payments of principal, interest, taxes, insurance, and mortgage insurance. An agency may hold deeds of trust or mortgages, including mortgages insured under Title II of the National Housing Act, as security for financing residential construction and may pledge or assign the same as security for repayment of revenue bonds. Such deeds of trust or mortgages may be assigned to, and held on behalf of the agency by, any bank or trust company appointed to act as trustee or fiscal agent by the agency in any indenture or resolution providing for issuance of bonds pursuant to this chapter. An agency may establish the terms and conditions of financing, which shall be consistent with the provisions of any applicable federal or state law under which the financing is to be insured.

(Amended by Stats. 1979, Ch. 277.)



33763

(a)  No loan shall be made for financing except through a qualified mortgage lender.

(b)  All mortgage loans made for financing pursuant to this chapter from the proceeds of bonds issued on or before October 1, 1983, shall be insured or guaranteed, in whole or in part, by any instrumentality of the United States, or the State of California, or by any person licensed to insure mortgages in this state. Mortgage loans made for financing pursuant to this chapter from the proceeds of bonds issued after October 1, 1983, may be insured or guaranteed, in whole or in part by those entities or persons. However, nothing in this subdivision shall impair any contractual rights which may have vested in bondholders or other persons prior to October 1, 1983.

(Amended by Stats. 1985, Ch. 1351, Sec. 1.)



33763.5

All loans made by a redevelopment agency shall be made according to a regulation that contains standards, qualifications, and criteria for the making and approval of loans and that has been adopted by the redevelopment agency at a public meeting.

(Added by Stats. 1997, Ch. 565, Sec. 5. Effective January 1, 1998.)



33764

An agency may employ engineering, architectural, accounting, collection, or other services, including services in connection with the servicing of loans made to participating parties, as may be necessary in the judgment of the agency for the successful financing of residential construction pursuant to this chapter. An agency may pay the reasonable costs of consulting engineers, architects, accountants, and other experts, if, in the judgment of the agency, such services are necessary to the successful financing of any residential construction and if the agency is not able to provide such services. An agency may employ and fix the compensation of financing consultants, bond counsel, and other advisers as may be necessary in its judgment to provide for the issuance and sale of any revenue bonds of the agency.

(Added by Stats. 1975, Ch. 48.)



33765

In addition to all other powers specifically granted by this chapter, an agency may do all things necessary or convenient to carry out the purposes of this chapter.

(Added by Stats. 1975, Ch. 48.)



33766

Revenues and the proceeds of mortgage insurance or guarantee claims, if any, shall be the sole source of funds pledged by an agency for repayment of its revenue bonds. Revenue bonds issued under this chapter do not constitute a debt or liability of the agency or the state for which the faith and credit of the agency or the state is pledged but shall be payable solely from revenues and the proceeds of mortgage insurance or guarantee claims, if any.

(Amended by Stats. 1985, Ch. 1351, Sec. 2.)



33767

All residential construction shall be undertaken or completed subject to the rules and regulations of the agency. An agency may acquire by deed, purchase, lease, contract, gift, devise, or otherwise any real or personal property, structures, rights, rights-of-way, franchises, easements, and other interests in lands necessary or convenient for the financing of residential construction, upon such terms and conditions as it deems advisable, and may lease, sell, or dispose of the same in such manner as may be necessary or desirable to carry out the objectives and purposes of this chapter.

(Added by Stats. 1975, Ch. 48.)



33768

The provisions of Chapter 16 (commencing with Section 7260) of Division 7 of Title I of the Government Code shall not apply to owners or tenants of any property acquired by foreclosure, trust deed, sale or other proceeding resulting from default on a loan made by the agency.

(Added by Stats. 1975, Ch. 48.)



33769

(a) An agency shall require that any residence that is constructed with financing obtained under this chapter shall be open, upon sale or rental of any portion thereof, to all regardless of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code. The agency shall also require that contractors and subcontractors engaged in residential construction financed under this chapter shall provide equal opportunity for employment, without discrimination as to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, and except as otherwise provided in Section 12940 of the Government Code. All contracts and subcontracts for residential construction financed under this chapter shall be let without discrimination as to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code and except as otherwise provided in Section 12940 of the Government Code. It shall be the policy of an agency financing residential construction under this chapter to encourage participation by minority contractors, and the agency shall adopt rules and regulations to implement this section.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51 and Section 4760 of the Civil Code and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended by Stats. 2012, Ch. 181, Sec. 71. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)






ARTICLE 3 - Bonds and Notes

33775

(a)  An agency may, from time to time, issue its negotiable revenue bonds for the purpose of making or purchasing mortgage or construction loans, or making loans to qualified mortgage lenders, to finance residential construction. In anticipation of the sale of bonds, the agency may issue negotiable bond anticipation notes and may renew the notes from time to time. Bond anticipation notes may be paid from the proceeds of sale of the bonds of the agency in anticipation of which they were issued. Bond anticipation notes and agreements relating thereto and the resolution or resolutions authorizing the notes and agreements may contain any provisions, conditions, or limitations which a bond, agreement relating thereto, or bond resolution of the agency may contain except that any note or renewal thereof shall mature at a time not later than five years from the date of the issuance of the original note.

(b)  Every issue of its revenue bonds shall be a special obligation of the redevelopment agency payable from all or any part of the revenues specified in this chapter. The revenue bonds shall be negotiable instruments for all purposes, subject only to the provisions of the bonds for registration.

(Amended by Stats. 1983, Ch. 478, Sec. 3. Effective July 28, 1983.)



33775.5

In determining the amount of bonds to be issued, the agency may include all costs of the issuance of such revenue bonds, bond reserve funds, and bond interest estimated to accrue for a period not exceeding 12 months from the date of issuance of the bonds.

(Added by Stats. 1977, Ch. 931.)



33776

The revenue bonds may be issued as serial bonds or as term bonds, or the redevelopment agency, in its discretion, may issue revenue bonds of both types. The revenue bonds shall be authorized by resolution of the agency and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates of issuance, bear interest at such fixed or variable rate or rates, be payable at such time or times, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption as the resolution or resolutions of the redevelopment agency may provide. The bonds may be sold at either a public or private sale and for such prices as the agency shall determine. Pending preparation of the definitive bonds, the agency may issue interim receipts, certificates, or temporary bonds, which shall be exchanged for such definitive bonds.

(Amended by Stats. 1983, Ch. 478, Sec. 4. Effective July 28, 1983.)



33777

Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions respecting any of the following terms and conditions, which shall be a part of the contract with the holders of the revenue bonds:

(a)  The pledge of all or any part of the revenues, subject to such agreements with bondholders as may then exist.

(b)  The interest and principal to be received and other charges to be charged and the amounts to be raised each year thereby, and the use and disposition of the revenues.

(c)  The setting aside of reserves or sinking funds and the regulation and disposition thereof.

(d)  Limitations on the purposes to which the proceeds of a sale of any issue of revenue bonds, then or thereafter issued, may be applied, and pledging such proceeds to secure the payment of the revenue bonds or any issue of revenue bonds.

(e)  Limitations on the issuance of additional revenue bonds, the terms upon which additional revenue bonds may be issued and secured, and the refunding of outstanding revenue bonds.

(f)  The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of revenue bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(g)  Limitation on expenditures for operating, administration, or other expenses of the agency.

(h)  Specification of the acts or omissions to act which shall constitute a default in the duties of the redevelopment agency to holders of its revenue bonds, and providing the rights and remedies of such holders in the event of default.

(i)  The mortgaging of any residence and the site thereof for the purpose of securing the bondholders.

(j)  The mortgaging of land, improvements, or other assets owned by a participating party for the purpose of securing the bondholders.

(Added by Stats. 1975, Ch. 48.)



33777.5

When not immediately required to provide financing under this chapter, revenues and the proceeds of revenue bonds may be invested in any securities or obligations authorized by the resolution providing for issuance of the bonds or authorized by its trust indenture. Such investments may include mortgage obligations on single-family dwellings purchased from a state or federally chartered bank or savings and loan association pursuant to a repurchase agreement under which the bank or savings and loan association will repurchase the mortgage obligation on or before a specified date and for a specified amount, provided that the mortgage or the repurchase agreement shall be insured by a mortgage insurance company licensed to insure mortgages in the State of California and qualified to provide insurance on mortgages purchased by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.

The authority provided in this section is additional and alternative to any other authorization for investments contained in this part, including Section 33782, or in other provisions of law.

(Added by Stats. 1980, Ch. 331.)



33778

Neither the members of the agency nor any person executing the revenue bonds shall be liable personally on the revenue bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1975, Ch. 48.)



33779

The agency shall have the power out of any funds available therefor to purchase its revenue bonds. The agency may hold, pledge, cancel, or resell such revenue bonds, subject to and in accordance with agreements with the bondholders.

(Added by Stats. 1975, Ch. 48.)



33780

In the discretion of the agency, any revenue bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the agency and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without this state. Such a trust agreement or the resolution providing for the issuance of revenue bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any residence the construction of which is to be financed out of the proceeds of such revenue bonds. Such trust agreement or the resolution providing for the issuance of bonds may provide for the assignment to such corporate trustee or trustees of mortgage or construction loans or loans to qualified mortgage lenders, to be held by such trustee or trustees on behalf of the agency for the benefit of the bondholders. Such trust agreement or resolution providing for the issuance of revenue bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including such provisions as may be included in any resolution or resolutions of the agency authorizing the issuance of the revenue bonds. Any bank or trust company doing business under the laws of this state which may act as depositary of the proceeds of revenue bonds or of revenues or other moneys may furnish such indemnity bonds or pledge such securities as may be required by the agency. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the agency may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of residential construction.

(Amended by Stats. 1980, Ch. 1331.)



33781

Any holder of revenue bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees appointed pursuant to any resolution authorizing the issuance of such revenue bonds, except to the extent the rights thereof may be restricted by the resolution authorizing the issuance of the revenue bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect or enforce any and all rights specified in the laws of this state or in such resolution, and may enforce and compel the performance of all duties required by this chapter or by such resolution to be performed by the agency or by any officer, employee, or agent thereof, including the fixing, charging, and collecting of rates, fees, interest, and charges authorized and required by the provisions of such resolution to be fixed, established, and collected.

(Added by Stats. 1975, Ch. 48.)



33782

Any agency may provide for the issuance of the revenue bonds of the agency for the purpose of refunding any revenue bonds of the agency then outstanding, or for the purpose of refunding any revenue bonds of another political subdivision of the state then outstanding pursuant to Section 33761, including the payment of any redemption premiums thereof and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of the bonds, and, if both (a) deemed advisable by the agency, and (b) projects financed with the bonds fall within the jurisdiction of the agency, for the additional purpose of paying all or any part of the cost of additional residential construction.

The proceeds of revenue bonds issued pursuant to this section may, in the discretion of the agency, be applied to the purchase or retirement at maturity or redemption of outstanding revenue bonds, either at their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and, pending that application, the portion of the proceeds allocated for that purpose may be placed in escrow, to be applied to the purchase or retirement at maturity or redemption on that date, as may be determined by the agency. Pending use for purchase, retirement at maturity, or redemption of outstanding revenue bonds, any proceeds held in such an escrow may be invested and reinvested as provided in the resolution authorizing the issuance of the refunding bonds. Any interest or other increment earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and any interest or increment earned or realized from the investment thereof may be returned to the agency to be used by it for any lawful purpose under this chapter. That portion of the proceeds of any revenue bonds issued pursuant to this section which is designated for the purpose of paying all or any part of the cost of additional residential construction may be invested and reinvested in obligations of, or guaranteed by, the United States of America or in certificates of deposit or time deposits secured by obligation of, or guaranteed by, the United States of America, maturing not later than the time or times when the proceeds will be needed for the purpose of paying all or any part of the cost.

All revenue bonds issued pursuant to this section shall be subject to this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

(Amended by Stats. 1992, Ch. 147, Sec. 2. Effective July 9, 1992.)



33783

Notwithstanding any other provision of law, revenue bonds issued pursuant to this chapter shall be legal investments for all trust funds, insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, guardians, conservators, trustees, and all other fiduciaries. Such bonds shall be legal investments for state school funds and for any funds which may be invested in county, municipal, or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be authorized by law, including deposits to secure public funds.

(Amended by Stats. 1979, Ch. 730.)



33784

The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of this state and for their health and welfare. Any revenue bonds issued under the provisions of this chapter, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions of the state, except inheritance and gift taxes.

(Added by Stats. 1975, Ch. 48.)






ARTICLE 4 - Residential Construction

33790

An agency may not finance mortgage or construction loans which have not been authorized by prior written agreement between the agency and the participating party. All agreements for such loans shall provide that the architectural and engineering design of the residential construction shall be subject to such standards as may be established by the agency and that the work of such residential construction shall be subject to such supervision as the agency deems necessary.

(Amended by Stats. 1979, Ch. 277.)



33791

An agency may enter into loan agreements with any participating party relating to residential construction of any kind or character. The terms and conditions of such loan agreements may be as mutually agreed upon, but such terms and conditions shall not be inconsistent with the provisions of this chapter or regulations adopted pursuant thereto. Any such loan agreement may provide the means or methods by which any mortgage taken by the agency shall be discharged, and it shall contain such other terms and conditions as the agency may require. An agency may fix, revise, charge and collect interest and principal and all other rates, fees, and charges with respect to financing of residential construction. Such rates, fees, charges and interest shall be fixed and adjusted so that the aggregate of such rates, fees, charges and interest will provide funds sufficient with other revenues and moneys which it is anticipated will be available therefor, if any, to all of the following:

(a)  Pay the principal of, and interest on, outstanding revenue bonds of the agency issued to finance such residential construction as the same shall become due and payable.

(b)  Create and maintain reserves required or provided for in any resolution authorizing such revenue bonds. A sufficient amount of the revenues derived from residential construction may be set aside at such regular intervals as may be provided by the resolution in a sinking or other similar fund, which is hereby pledged to, and charged with, the payment of the principal of and interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of revenue bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time the pledge is made. The rates, fees, interest, and other charges, revenues, or moneys so pledged and thereafter received by the agency shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the agency, irrespective of whether such parties have notice thereof. Neither the resolution nor any loan agreement by which a pledge is created need be filed or recorded except in the records of the agency. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such revenue bonds. Except as may otherwise be provided in the resolution, such sinking or other similar fund may be a fund for all revenue bonds of the agency issued to finance the construction of the residence of a particular participating party without distinction or priority. The agency, however, in any such resolution may provide that such sinking or other similar fund shall be the fund for particular project or projects of residential construction and for the bonds issued to finance such project or projects and may, additionally, authorize and provide for the issuance of revenue bonds having a lien with respect to the security authorized by this section which is subordinate to the lien of other revenue bonds of the agency, and in such case, the agency may create separate sinking or other similar funds securing the revenue bonds having the subordinate lien.

(c)  Pay operating and administrative costs of the agency incurred in the administration of the program authorized by this chapter.

(Added by Stats. 1975, Ch. 48.)



33792

All moneys received pursuant to the provisions of this chapter, whether revenues or proceeds from the sale of revenue bonds or proceeds of mortgage insurance or guarantee claims, shall be deemed to be trust funds to be held and applied solely for the purposes of this chapter. Any bank or trust company in which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes specified in this chapter, subject to the terms of the resolution authorizing the revenue bonds.

(Amended by Stats. 1979, Ch. 1073.)



33795

This chapter being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.

(Added by Stats. 1975, Ch. 48.)



33796

If the jurisdiction of the agency to order a proposed act is not affected, an omission of any officer or the agency in proceedings under this chapter or any other defect in the proceedings shall not invalidate the proceedings or revenue bonds issued pursuant to this chapter.

(Added by Stats. 1975, Ch. 48.)



33797

This chapter is full authority for the issuance of bonds by an agency for the purpose of financing residential construction.

(Added by Stats. 1975, Ch. 48.)



33798

This chapter shall be deemed to provide a complete, additional, and alternative method for doing the things authorized thereby, and shall be regarded as supplemental and additional to the powers conferred by other laws. The issuance of revenue bonds and refunding revenue bonds under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds.

(Added by Stats. 1975, Ch. 48.)



33799

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any issuance or proposed issuance of revenue bonds under this chapter and the legality and validity of all proceedings previously taken or proposed in a resolution of an agency to be taken for the authorization, issuance, sale, and delivery of the revenue bonds and for the payment of the principal thereof and interest thereon.

(Added by Stats. 1975, Ch. 48.)









CHAPTER 9 - Special Assessments

ARTICLE 1 - Definitions

33800

The definitions contained in this article govern the construction of this chapter, unless the context requires otherwise.

(Added by Stats. 1979, Ch. 29.)



33801

“Indebtedness” means any obligations incurred by a redevelopment agency prior to July 1, 1978, the payment of which is to be made in whole or in part out of taxes allocated to the agency pursuant to Section 33670 and includes:

(a)  Bonds, notes, interim certificates, debentures, or other obligations issued by an agency (whether funded, refunded, assumed or otherwise) pursuant to Article 5 (commencing with Section 33640) of Chapter 6 of this part.

(b)  Loans or moneys advanced to the agency, including, but not limited to, loans from federal, state or local agencies.

(c)  A contractual obligation which, if breached, could subject the agency to damages or other liabilities or remedies.

(d)  An obligation incurred pursuant to Section 33445.

(e)  Indebtedness incurred pursuant to Section 33334.2.

(f)  Obligations imposed by law with respect to activities which occurred prior to July 1, 1978.

(Added by Stats. 1979, Ch. 29.)



33802

“Indebtedness” also means a loan from the Local Agency Indebtedness Fund pursuant to Article 6.5 (commencing with Section 16496) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code for the purpose of making payments of principal or interest with respect to indebtedness specified in Section 33801.

(Added by Stats. 1979, Ch. 29.)



33803

“Payment” means any payment of principal or interest payable with respect to indebtedness payable from taxes allocated pursuant to subdivision (b) of Section 33670, which is as defined in Section 33801 or 33802, including redemption payments and any administrative costs associated with the payment of such indebtedness.

(Added by Stats. 1979, Ch. 29.)



33804

“Persons and families of low or moderate income” has the same meaning as defined in Section 50093.

(Added by Stats. 1979, Ch. 29.)






ARTICLE 2 - Findings and Declarations

33810

The Legislature finds and declares that the security of millions of dollars of indebtedness incurred prior to July 1, 1978, and dependent upon taxes allocated pursuant to Section 16 of Article XVI of the California Constitution and subdivision (b) of Section 33670 for its security is seriously threatened.

(Added by Stats. 1979, Ch. 29.)



33811

The Legislature further finds and declares that unless supplemental sources of revenue for the payment of such indebtedness can be established, a substantial portion of such indebtedness will not be repaid, which will include the default of bonds and the breach of contractual obligations, and that if such defaults and breaches of contract occur, the credit and future borrowing capacity of both local agencies and the state may be impaired.

(Added by Stats. 1979, Ch. 29.)



33812

The Legislature further finds and declares that such defaults and breach of contracts may result in lengthy and costly legal actions against public agencies for the impairment of contractual rights.

(Added by Stats. 1979, Ch. 29.)



33813

The Legislature further finds and declares that there is a need to establish a flexible procedure to enable legislative bodies to obtain necessary supplemental revenues to pay the incurred indebtedness because the need for state funds for such purpose will be decreased and because the facts and circumstances surrounding each project and the indebtedness incurred are different and different solutions may be required.

(Added by Stats. 1979, Ch. 29.)



33814

The Legislature further finds and declares that certain properties within the boundaries of redevelopment project areas established pursuant to the Community Redevelopment Law have increased in value and have received and will continue to receive special benefits from redevelopment activities undertaken by agencies, including, but not limited to, acquisition, assembly and disposition of lands, demolition and site clearance and the construction of public improvements financed by the proceeds of indebtedness incurred by redevelopment agencies.

(Added by Stats. 1979, Ch. 29.)



33815

The Legislature further finds and declares that the establishment of special assessments on the properties so specially benefited from the activities described in Section 33814 is the most equitable method for providing supplemental revenues to be used to pay the indebtedness.

(Added by Stats. 1979, Ch. 29.)



33816

It is the purpose of this chapter to authorize and provide for the establishment of special assessment areas within redevelopment project areas and for the levy of special assessments on properties within such special assessment areas to obtain supplemental revenues to be used for the payment of indebtedness incurred prior to July 1, 1978, and temporary borrowing from the state incurred to avoid default thereon.

(Added by Stats. 1979, Ch. 29.)



33817

A special assessment area may include any or all property within a project area as the project area existed on July 1, 1978, established pursuant to Chapter 4 (commencing with Section 33300) of this part, and may, but need not be, coterminous with such project area; however, only properties benefited by redevelopment activities described in Section 33814 shall be included within the special assessment area. The properties included in a special assessment area may be either contiguous or noncontiguous; however, only properties within a single project area may be included within a single special assessment area.

(Added by Stats. 1979, Ch. 29.)






ARTICLE 3 - Proceedings

33820

Special assessment areas wholly within redevelopment project areas may be established and special assessments levied within such special assessment areas pursuant to this chapter.

(Added by Stats. 1979, Ch. 29.)



33821

When, in the opinion of the governing board of an agency, it is determined that there will be insufficient tax revenues allocated to the agency to pay its incurred indebtedness, the agency shall file with the legislative body a report.

(Added by Stats. 1979, Ch. 29.)



33822

The report shall contain all of the following:

(a)  The total amount of outstanding indebtedness incurred by the agency with respect to the project area containing the special assessment area, a listing of the different kinds of indebtedness incurred together with the amount of debt incurred for each separate kind of indebtedness, and the annual payment required to be made for each such kind of indebtedness for each year during which the debt is outstanding.

(b)  An estimate of the amount of taxes which will be received by the agency pursuant to subdivision (b) of Section 33670 which will be available to make payments on the different kinds of indebtedness when due.

(c)  A description and estimated amounts of other revenues, funds and other moneys, other than tax revenues described in subdivision (b), which are or will be available to the agency for making the payments.

(d)  An estimate of the total and annual amounts of the payments which the agency will be unable to make because of the insufficiency of funds available for that purpose.

(e)  A schedule of payments and either (1) copies of contracts, agreements, or other documents creating the indebtedness, or (2) a list (including a summary of parties and purpose) of contracts, agreements, and other documents creating the indebtedness.

(f)  A description of the redevelopment activities which have been or will be undertaken by the agency with the proceeds derived from the indebtedness.

(g)  A diagram showing the following:

(1)  The boundaries of a special area of the redevelopment project area which, in the opinion of the agency, has been specially benefited.

(2)  The dimensions or description of the parcels of property within the special area as they existed at the time of making the report. Each such subdivision shall be given a separate number upon the diagram.

(3)  The proposed assessment on each of the parcels of property within the special assessment area levied in proportion to benefits.

(h)  A statement as to whether the proposed assessment district includes property containing residential dwelling units, an estimate of the number of such dwelling units occupied by persons and families of low or moderate income, and an estimate of the total amount of assessments to be levied on such dwelling units occupied by persons and families of low or moderate income.

(i)  A request that the legislative body proceed with the formation of a special assessment area and levy a special assessment on properties in the special assessment area.

(j)  For each fiscal year in which the special assessment is proposed to be levied, the amount of taxes which was projected to be available for allocation to the agency pursuant to subdivision (b) of Section 33670, based on the actual tax rates in effect for the 1977–78 fiscal year and on the projected assessed values under the applicable laws in effect for the 1977–78 fiscal year, with respect to its indebtedness incurred prior to July 1, 1978. The statement shall contain information upon which the assessed values were projected. If any bonds have been issued and the official statement or bond resolution for such bonds contained an estimate of projected tax revenues which were to be received by the agency pursuant to subdivision (b) of Section 33670, the information shall refer to the official statement or bond resolution.

(Added by Stats. 1979, Ch. 29.)



33822.5

Copies of contracts, agreements, and other documents specified in subdivision (e) of Section 33822 shall be made available to the public at the time the report is filed with the legislative body.

(Added by Stats. 1979, Ch. 29.)



33822.7

The agency shall notify the Department of Housing and Community Development within five days following the filing of a report with the legislative body pursuant to Section 33821.

(Added by Stats. 1979, Ch. 29.)



33823

After the receipt of the report, the legislative body may adopt a resolution of intention to form a special assessment area and to levy special assessments on properties located therein to provide supplemental revenues for the purpose of making payments on the indebtedness when due.

(Added by Stats. 1979, Ch. 29.)



33824

The resolution of intention shall:

(a)  Describe the exterior boundaries of the special assessment area.

(b)  Include the estimated annual amounts needed to be levied on the properties within such area for the purpose of making such payments and the period during which such special assessments will be required, which in no case shall be longer than the time by which the debt is to be repaid.

(c)  Include the proposed assessments.

The resolution shall incorporate by reference the report required by Section 33822.

(Added by Stats. 1979, Ch. 29.)



33825

The resolution shall contain a notice of the time and place at which any person may appear before the legislative body and object to the formation of the special assessment area and the levy of special assessments therein. The hearing shall be held not less than 30 days after the passage of the resolution.

(Added by Stats. 1979, Ch. 29.)



33826

The notice shall contain all of the following:

(a)  A statement of the time, place, and purpose of the hearing on the resolution of intention and report of the agency.

(b)  A statement of the total estimated payments of principal and interest and other payments required.

(c)  The amounts as shown on the report of the agency, to be assessed against each parcel of property annually.

(d)  A statement that any owner of property within the proposed assessment area may file a written protest as provided in Section 33831.

(e)  A statement that the city or county will pay the assessment levied on that portion of real property containing residential dwelling units occupied by persons and families of low or moderate income. The statement shall set forth a schedule of the applicable maximum annual incomes by family size which may be received by persons and families of low or moderate income and notice as to where applications and information regarding the payments may be obtained.

(Added by Stats. 1979, Ch. 29.)



33827

The clerk of the legislative body shall give notice of the time and place in the resolution of intention as provided in Section 33825.

(Added by Stats. 1979, Ch. 29.)



33828

The notice shall be published pursuant to Section 6066 of the Government Code, the first publication of which shall be at least 20 days prior to the date set for hearing. Copies of the notice shall (1) be mailed by first class mail, postage prepaid, to the owners of property in the proposed special assessment area at the addresses of such owners as shown on the last equalized assessment roll used for tax purposes or as otherwise known to the clerk, (2) be mailed postage prepaid to the occupants of property in the proposed special assessment area, and (3) be posted conspicuously on all streets within the proposed special assessment area, not more than 300 feet apart on each street so posted, but not less than three in all. If property assessed pursuant to Section 19 of Article XIII of the Constitution is within such special assessment area, such notice shall be mailed to the owner of such property as shown on the roll last transmitted by the State Board of Equalization to the county auditor.

(Added by Stats. 1979, Ch. 29.)



33829

No proceeding shall be held invalid for the failure to mail notice to any property owner or occupant or to post the notice if there has been substantial compliance with the requirements of this article.

(Added by Stats. 1979, Ch. 29.)



33830

If no newspaper is published and circulated in the city, the notice shall be published in a newspaper published in any county in which the city is located.

(Added by Stats. 1979, Ch. 29.)



33831

Any owner of property within the proposed special assessment area may protest the formation of the special assessment area, the extent thereof, or the proposed assessment by filing a written protest with the clerk of the legislative body at or before the time set for the hearing. Such protest shall contain a description of the property sufficient to identify the same and, if the signer is not shown on the last equalized assessment roll as the owner of such property, shall contain or be accompanied by written evidence that such signer is the owner of such property. The clerk shall endorse on each protest the date of its receipt and at the time appointed for the hearing shall present to the legislative body all protests filed. No other protests shall be considered by the legislative body.

(Added by Stats. 1979, Ch. 29.)



33832

At the time and place set for hearing on the formation of the special assessment area and levy of special assessments, the legislative body shall consider the report of the agency and hear and pass upon all written protests. Such hearing may be continued from time to time by the legislative body.

(Added by Stats. 1979, Ch. 29.)



33833

If protests are filed against the special assessment area, and the legislative body finds that such protests are signed by the owners of more than one-half of the area of the property included within the proposed special assessment area, all further proceedings under the resolution of intention are barred, and no new resolution of intention for the same shall be passed within six months after the decision of the legislative body on the hearing, unless the protests are overruled by an affirmative vote of four-fifths of the members of the legislative body.

(Added by Stats. 1979, Ch. 29.)



33834

If it is necessary, in order to find whether a majority protest exists, to determine whether any or all of the signers of written protests are the “owners” of property to be assessed, the legislative body shall make such determination from the last equalized assessment roll or the roll specified in Section 33828, any written evidence submitted with a written protest and any other evidence received at the hearing. The legislative body shall be under no duty to obtain or consider any other evidence as to ownership of property and its determination of ownership shall be final and conclusive.

(Added by Stats. 1979, Ch. 29.)



33835

Prior to final action on the report, the legislative body shall find and determine, based on evidence submitted at the public hearing, (a) whether the properties proposed to be assessed are specially benefited by the redevelopment activities described in Section 33814, and are capable of bearing the burden of the proposed assessment, (b) whether the assessments have been apportioned in proportion to such benefits, (c) whether property within the assessment area contains residential dwelling units, and (d) for each fiscal year in which the special assessment is proposed to be levied, the amount of taxes which was projected to be available for allocation to the agency pursuant to subdivision (b) of Section 33670, based on the actual tax rates in effect for the 1977–78 fiscal year and on the projected assessed values under the applicable laws in effect for the 1977–78 fiscal year, with respect to its indebtedness incurred prior to July 1, 1978.

(Added by Stats. 1979, Ch. 29.)



33835.3

In no event shall a special assessment be levied pursuant to this chapter if the amount specified in the adopted report pursuant to subdivision (b) of Section 33822 is equal to or greater than the amount determined by the legislative body pursuant to subdivision (d) of Section 33835. If the amount established pursuant to subdivision (b) of Section 33822 in the adopted report is less than the amount determined pursuant to subdivision (d) of Section 33835, then the maximum amount which can be levied by special assessment pursuant to this chapter is the dollar difference between the amounts described in those two subdivisions plus any indebtedness described in Section 33802.

(Added by Stats. 1979, Ch. 29.)



33835.5

Prior to taking final action on the report pursuant to either Section 33821 or 33837, the legislative body shall find and determine that the total amount of revenues received by levying a special assessment pursuant to this chapter, plus the taxes which the legislative body has determined will be received pursuant to subdivision (b) of Section 33822 of the adopted report, does not exceed the amount determined pursuant to subdivision (d) of Section 33835 plus any indebtedness described in Section 33802.

(Added by Stats. 1979, Ch. 29.)



33836

If written protests by more than one-half of the area of the property in the special assessment area are either not received or are received and are overruled the legislative body may, by resolution, confirm, modify, or correct the report and order the formation of the special assessment area, and levy the assessments shown on the report as confirmed, modified or corrected. The resolution shall be final as to all persons and the assessments thereby levied upon the respective subdivisions of land in the special assessment area until changed pursuant to Section 33838. However, for the purposes of Section 33838, the assessment levied pursuant to this section shall be the assessment for the first fiscal year.

(Added by Stats. 1979, Ch. 29.)



33837

Prior to May 15th of each year, after the first fiscal year, during which the assessment district is to continue, the agency shall file with the legislative body a report which shall contain (1) an estimate of the total amount of funds including taxes received by the agency pursuant to subdivision (b) of Section 33670 which will be available to pay the indebtedness for the next fiscal year, (2) an estimate of the amount of payments specified in the report pursuant to Section 33822 which the agency will be unable to pay because of insufficient funds, and (3) a diagram and a proposed assessment to be levied upon each parcel of property in the area for the next fiscal year.

(Added by Stats. 1979, Ch. 29.)



33838

After receiving a report pursuant to Section 33837, the legislative body shall review and adopt the report, either as presented or as modified, and shall take one of the following actions:

(a)  Find that the existing levy will raise substantially the same amount as is needed to make the payments, in which case no change to the existing levy is needed.

(b)  Find that the existing levy will raise more than is needed to make the payments, in which case the legislative body shall reduce the levy for that fiscal year to an amount sufficient to make the payments.

(c)  Find that the existing levy will not raise sufficient funds to make the payments, in which case the legislative body may, after a notice and hearing pursuant to Sections 33825 to 33835, inclusive, levy an increased assessment for that fiscal year in an amount sufficient to make the payments.

(Added by Stats. 1979, Ch. 29.)



33839

Notwithstanding any other provision of this chapter, all tax increments allocated to the agency pursuant to subdivision (b) of Section 33670 with respect to a redevelopment project for which a special assessment district has been created pursuant to this chapter, shall first be used to pay indebtedness, as defined in this chapter.

(Added by Stats. 1979, Ch. 29.)






ARTICLE 4 - Collection of Assessments

33840

Immediately after the levy, but in all cases before July 15th, a certified copy of the diagram and assessment shall be filed with the county auditor. The county auditor shall enter the amounts of the respective assessments on the county tax roll opposite the respective parcels of property. Immediately upon such recording, each of such assessments shall be a lien upon the property against which it is made and shall only be discharged by payment of the assessment and, if applicable, penalties, costs, or other charges resulting from delinquency in the payment of the assessment.

(Added by Stats. 1979, Ch. 29.)



33840.5

A city or county which levies assessments pursuant to this chapter shall pay to the county tax collector all such assessments levied on real property containing one or more dwelling units occupied by persons and families of low or moderate income; provided, that where such real property contains uses other than residential dwelling units occupied by persons and families of low or moderate income only that portion of the assessment attributable to the portion of the property occupied by persons and families of low or moderate income shall be paid by the city or county. The city or county shall establish a reasonable method for determining such apportionments.

(Added by Stats. 1979, Ch. 29.)



33840.7

(a)  Each city or county which makes a finding that the assessment area includes property containing residential dwelling units shall establish procedures to enable persons and families of low or moderate income who occupy dwelling units within the assessment area, or owners of such dwelling units as provided in subdivision (b), to apply to the city or county to have the assessment paid. Such procedures may include (1) reasonable time deadlines for application, which, if not met by the applicant, will extinguish the obligation of the city or county to pay the assessment for that year and (2) a requirement that the applicant, not more than once each year, provide information which will enable the city or county to determine the dwelling unit in which the applicant resides and whether the applicant is a person or family of low or moderate income.

(b)  As to properties or portions of properties in which the occupancy of dwelling units is restricted by a written agreement or by operation of law to persons and families of low or moderate income, the owner of the property may apply to the city or county to have the assessment paid on all such dwelling units and as to those properties or portions of properties the use of which the city or county knows is restricted by a written agreement or by operation of law to persons and families of low or moderate income, the city or county shall pay the assessment without requiring any application to be submitted. The city or county may require the owners of such properties to provide a copy of the subject written agreement, if any, and to provide other information annually which will enable the city or county to determine the number of dwelling units actually occupied by persons or families of low or moderate income.

(c)  Except as to dwelling units in which the occupancy is restricted by law to persons and families of low or moderate income, the information required of applicants may include copies of federal and state income tax returns of the subject low or moderate income residents.

(d)  The procedures established by a city or county pursuant to this section shall provide for annual reviews as to whether real property within the assessment area containing residential dwelling units is occupied by persons and families of low or moderate income. The procedures shall additionally provide for notice to occupants and owners of property within the special assessment area of the maximum annual income by family size which may be received by persons and families of low or moderate income; the notices shall be mailed to such occupants and owners not less than 30 days prior to the final date for receiving applications for payment of the assessment pursuant to Section 33840.5.

(Added by Stats. 1979, Ch. 29.)



33841

The lien of an assessment levied pursuant to this chapter shall be subordinate to all fixed special assessment liens previously imposed upon the same property but it shall have priority over all fixed special assessment liens which may thereafter be created against the property.

(Added by Stats. 1979, Ch. 29.)



33842

Assessments levied under this chapter shall be subject to all the provisions of Division 1 (commencing with Section 101) of the Revenue and Taxation Code applicable to the collection, penalties, costs, or other charges resulting from delinquency, redemption, and sale for nonpayment of taxes on the county tax roll.

(Added by Stats. 1979, Ch. 29.)



33843

The special assessments provided for in the resolution adopted pursuant to Section 33836 shall be deemed to have been levied in each succeeding year until the assessment is revised pursuant to Section 33838 or rescinded and the county auditor is given notice thereof.

(Added by Stats. 1979, Ch. 29.)



33844

All the proceeds of the assessment shall be placed in a separate fund of the legislative body and shall be transferred to the agency only for the payment of indebtedness.

(Added by Stats. 1979, Ch. 29.)



33845

Upon receipt of any proceeds from the legislative body pursuant to Section 33844, the agency shall either immediately use such proceeds for the payment of indebtedness or it shall place such proceeds in a separate fund and shall thereafter only be removed and expended for the purpose of making such payments.

(Added by Stats. 1979, Ch. 29.)






ARTICLE 5 - Legal Actions, Exceptions

33850

The validity of any assessment levied under this chapter shall not be contested in any action or proceeding unless commenced within 60 days after the levy thereof. The provisions of Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure shall be applicable to any such action or proceeding.

(Added by Stats. 1979, Ch. 29.)



33851

Nothing in this chapter shall be construed as authorizing the sale or issuance of bonds.

(Added by Stats. 1979, Ch. 29.)



33852

All proceedings and decisions undertaken or made pursuant to this chapter shall be exempt from the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code.

(Added by Stats. 1979, Ch. 29.)



33853

The Special Assessment Investigation, Limitation and Majority Protest Act of 1931, Division 4 (commencing with Section 2800) of the Streets and Highways Code, shall not apply to proceedings under this part.

(Added by Stats. 1979, Ch. 29.)



33854

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1979, Ch. 29.)



33855

If Section 33840.5 or any portion thereof is held invalid such invalidity shall not affect other provisions of this chapter which can be given effect without such invalid section; however, after such section or portion thereof has been held to be invalid: (1) no assessment district shall be established which includes real property containing one or more residential dwelling units occupied by persons and families of low or moderate income; (2) no levy shall be imposed on any real property containing one or more residential dwelling units occupied by persons and families of low or moderate income; and (3) any existing levy imposed upon real property containing one or more residential units occupied by persons and families of low or moderate income shall be deemed to be rescinded and the lien discharged. If any provision in this section is held to be invalid no levy shall be imposed on any property within a special assessment area which includes real property containing one or more residential dwelling units occupied by persons and families of low or moderate income after such section or portion thereof is found to be invalid.

(Added by Stats. 1979, Ch. 29.)












PART 1.5 - COMMUNITY REDEVELOPMENT DISASTER PROJECT LAW

34000

(a)  (1)  The Legislature finds and declares all of the following:

(A)  Floods, fires, hurricanes, earthquakes, storms, tidal waves, or other catastrophes are disasters that can harm the public health, safety, and welfare. Communities need effective methods for rebuilding after disasters.

(B)  The extraordinary powers of redevelopment agencies have been and can be useful in the reconstruction of buildings and in stimulating local economic activity.

(C)  The procedures and requirements of the Community Redevelopment Law (Part 1 (commencing with Section 33000)) restrict the ability of local officials to respond quickly after disasters.

(2)  In enacting this part, it is, therefore, the intent of the Legislature to provide communities with alternative procedures and requirements for redevelopment after disasters.

(b)  Any redevelopment agency or project area established pursuant to the Community Redevelopment Financial Assistance and Disaster Project Law (former Part 1.5 (commencing with Section 34000)), as that law existed prior to the effective date of the act that repeals that law, shall remain in existence and subject to that law as if the Legislature had not repealed that law.

(c)  This part shall apply only to redevelopment activities undertaken pursuant to its provisions on and after the effective date of the act that adds this part.

(d)  This part is known and may be cited as the Community Redevelopment Disaster Project Law.

(Repealed and added by Stats. 1995, Ch. 186, Sec. 2. Effective January 1, 1996.)



34001

(a)  Except as specifically provided in this part, a community shall comply with the Community Redevelopment Law.

(b)  A community may establish a redevelopment agency, and adopt and implement a redevelopment plan pursuant to this part, within a disaster area if the community has commenced the adoption of the redevelopment plan within six months after the President of the United States has determined the disaster to be a major disaster pursuant to paragraph (1) of subdivision (a) of Section 34002 and the legislative body has adopted the redevelopment plan within 24 months after the President of the United States has determined the disaster to be a major disaster pursuant to paragraph (1) of subdivision (a) of Section 34002.

(Repealed and added by Stats. 1995, Ch. 186, Sec. 2. Effective January 1, 1996.)



34002

(a)  As used in this part:

(1)  “Disaster” means any flood, fire, hurricane, earthquake, storm, tidal wave, or other catastrophe occurring on or after January 1, 1996, for which the Governor of the state has certified the need for assistance and which the President of the United States has determined to be a major disaster pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (Public Law 93-288), as it may be from time to time amended.

(2)  “Project area” is an area that meets both of the following requirements:

(A)  It is an area that is predominantly urbanized, as that term is defined in paragraph (3).

(B)  It is limited to an area in which the disaster damage has caused conditions that are so prevalent and so substantial that they have caused a reduction, or a lack, of the normal predisaster usage of the area to an extent that causes a serious physical and economic burden that cannot reasonably be expected to be reversed or alleviated during the term of the redevelopment plan by private enterprise or governmental action, or both, without redevelopment.

(3)  “Predominantly urbanized” means that not less than 80 percent of the land in the project area meets the requirements of paragraphs (1) and (3) of subdivision (b) of Section 33320.1.

(4)  “Redevelopment agency” means any agency provided for and authorized to function pursuant to the Community Redevelopment Law or this part.

(b)  Except as otherwise provided in this part, all words, terms, and phrases in this part shall have the same meanings as set forth in the Community Redevelopment Law.

(Repealed and added by Stats. 1995, Ch. 186, Sec. 2. Effective January 1, 1996.)



34003

Any community in which a disaster has occurred, and which prior to January 1, 1996, had not authorized a redevelopment agency to transact business or exercise any powers, may, by ordinance, declare the need for an agency to function in the community. The ordinance of the legislative body declaring that there is a need for an agency to function in the community and the ordinance adopting the redevelopment plan shall be subject to referendum as prescribed by law for the ordinances of the legislative body.

(Repealed and added by Stats. 1995, Ch. 186, Sec. 2. Effective January 1, 1996.)



34004

Notwithstanding any provision of the Community Redevelopment Law, any redevelopment agency may plan, adopt, and implement a redevelopment plan, and the redevelopment agency and the legislative body of the community may approve a redevelopment plan for a project in a disaster area pursuant to the Community Redevelopment Law, without regard to any of the following:

(a)  The requirements of Sections 33301 and 33302 that there be a planning commission and a general plan.

(b)  The requirements of Sections 33320.1 and 33322 that the project area be a blighted area or that the project area be selected by a planning commission.

(c)  The requirement of Section 33331 that the redevelopment plan shall conform to a general plan.

(d)  The requirement of Section 33346 that the redevelopment plan be submitted to the planning commission.

(e)  The requirements of Section 33367 that the ordinance of the legislative body adopting the redevelopment plan shall contain findings (1) that the project area is a blighted area and (2) that the redevelopment plan conforms to the general plan of the community.

(f)  The “relocation findings and statement” required by Section 33367 or the requirement of subdivision (f) of Section 33352 that a relocation plan be adopted prior to the adoption of the redevelopment plan. Nothing in this subdivision shall be construed to eliminate the requirement that a redevelopment agency comply with the California Real Property Acquisition and Relocation Assistance Act (Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code).

(g)  The time limits required by Section 33333.2. However, any redevelopment plan adopted pursuant to this part shall contain the following time limits:

(1)  A time limit on the establishing of loans, advances, and indebtedness to be paid with the proceeds of property taxes received pursuant to Section 33670, which may not exceed 10 years from the adoption of the redevelopment plan.

(2)  A time limit, not to exceed 10 years from the adoption of the redevelopment plan, on the effectiveness of the redevelopment plan.

(3)  A time limit, not to exceed 30 years from the adoption of the redevelopment plan, to repay indebtedness with the proceeds of property taxes received pursuant to Section 33670.

(Repealed and added by Stats. 1995, Ch. 186, Sec. 2. Effective January 1, 1996.)



34004.1

Notwithstanding subdivision (g) of Section 34004, the time limit on the effectiveness of the redevelopment plan for the County of San Bernardino Redevelopment Agency’s Cedar Glen Disaster Recovery Project Area shall not exceed 15 years from the adoption of the redevelopment plan.

(Added by Stats. 2009, Ch. 13, Sec. 1. Effective January 1, 2010.)



34005

(a)  Notwithstanding subdivision (k) of Section 33352, the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) shall not apply to the adoption of a redevelopment plan prepared pursuant to this part if the redevelopment agency determines at a public hearing, noticed in accord with this section, that the need to adopt a redevelopment plan at the soonest possible time in order to use the authority in the Community Redevelopment Disaster Project Law requires the redevelopment agency to delay application of the provisions of the California Environmental Quality Act to the redevelopment plan in accordance with this section.

(b)  If the redevelopment agency finds, pursuant to subdivision (a), that the application of the California Environmental Quality Act to the redevelopment plan is required to be delayed, the redevelopment agency shall prepare and certify an environmental impact report or approve a negative declaration for the redevelopment plan within 12 months after the effective date of the ordinance adopting the redevelopment plan. If, as a result of the preparation of the environmental document prepared pursuant to this subdivision, it is necessary to amend the redevelopment plan to mitigate any impacts, the agency shall amend the redevelopment plan according to the procedures of this part. If the environmental document is determined to be inadequate, the redevelopment agency shall not continue with projects which implement the redevelopment plan until an adequate environmental document has been certified; however, this determination shall not affect the validity of the redevelopment plan.

(c)  Until the redevelopment agency certifies an environmental impact report or negative declaration for the redevelopment plan, all projects, as defined in the California Environmental Quality Act, which implement the redevelopment plan shall be subject to the California Environmental Quality Act, including, but not limited to, specific plans and rezonings. The environmental document for any implementing project shall include an analysis and mitigation of potential cumulative impacts, if any, that otherwise will not be known until an environmental document for the redevelopment plan is certified or approved and shall also include a reporting or monitoring program required pursuant to Section 21081 of the Public Resources Code.

(d)  The notice for the public hearing required by subdivision (a) shall comply with and may be combined with the notices in Section 33349 or 33361. The notice shall state that the agency intends to consider and act upon a determination that the need to adopt a redevelopment plan at the soonest possible time in order to use the authority in the Community Redevelopment Disaster Project Law requires the redevelopment agency to delay application of the provisions of the California Environmental Quality Act to the redevelopment plan in accordance with this section.

(Repealed and added by Stats. 1995, Ch. 186, Sec. 2. Effective January 1, 1996.)



34006

For purposes of Sections 33328, 33670, and 33675, and for purposes of allocation of taxes pursuant to Section 33670 and the provisions of any disaster area redevelopment plan, “last equalized assessment roll” and “base-year assessment roll” mean the assessment roll as reduced in accordance with subdivision (b) of Section 170 of the Revenue and Taxation Code.

(Repealed and added by Stats. 1995, Ch. 186, Sec. 2. Effective January 1, 1996.)



34007

A redevelopment agency that has adopted a redevelopment plan pursuant to this part shall limit the use of the proceeds of taxes received pursuant to Section 33670 for the sole purpose of acquiring, demolishing, removing , relocating, repairing, restoring, rehabilitating, or replacing buildings, low- and moderate-income housing, facilities, structures, or other improvements, in accordance with applicable laws, which are within the project area, and which have been damaged or destroyed by the disaster, which are unsafe to occupy, or which are required to be acquired, demolished, altered, or removed because of the disaster. Nothing in this section shall be deemed to expand or diminish the authority of a redevelopment agency pursuant to the Community Redevelopment Law.

(Repealed and added by Stats. 1995, Ch. 186, Sec. 2. Effective January 1, 1996.)



34008

A community that has adopted a redevelopment plan pursuant to this part may, prior to the termination of the plan, include all or a portion of the project area within a separate redevelopment plan pursuant to the Community Redevelopment Law. However, any portion of the project area included within the separate redevelopment plan shall meet all the requirements of the Community Redevelopment Law.

(Repealed and added by Stats. 1995, Ch. 186, Sec. 2. Effective January 1, 1996.)






PART 1.6 - NATURAL DISASTERS

CHAPTER 1 - Natural Disaster Community Assistance

34050

The Legislature finds that natural disasters result in the destruction and damage of housing and related infrastructure, homelessness, and economic dislocation. It is the intent of the Legislature in enacting this chapter to assist in the rehabilitation and reconstruction of housing, aid displaced persons, and aid economic recovery in jurisdictions subject to a state of emergency proclaimed by the Governor.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 6, Sec. 3. Effective November 7, 1989.)



34050.5

(a)  “Department” as used in this part means the Department of Housing and Community Development.

(b)  “Natural disaster” as used in this part has the same meaning as in Section 8680.3 of the Government Code.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 6, Sec. 3. Effective November 7, 1989.)



34051

For the purpose of providing disaster relief to victims of a natural disaster, as defined by Section 8680.3 of the Government Code, resulting in a state of emergency proclaimed by the Governor pursuant to Section 8625 of the Government Code, financial assistance may be provided to disaster victims as prescribed in this part. Funds appropriated for the purposes authorized by this part shall be expended only to the extent that other federal, state, local, private insurance resources, or private institutional lending sources are not available or do not provide the assistance or coverage needed, except for assistance provided pursuant to Section 34052.

(Amended by Stats. 1990, Ch. 19, Sec. 1. Effective March 13, 1990.)



34052

For the purpose of providing disaster relief in communities subject to a natural disaster, the department shall award funds pursuant to Chapter 3.5 (commencing with Section 50530) of Part 2 of Division 31 if funds have been made available for this purpose. Notwithstanding subdivision (b) of Section 50531, funds shall be used for housing for persons of low and moderate income, with first priority given to funding housing for persons of low income.

(Amended by Stats. 2001, Ch. 395, Sec. 1. Effective October 1, 2001.)



34053

For the purpose of providing disaster relief to farmworkers in communities subject to a natural disaster, the department shall give priority to awarding grants in communities participating in the Special Housing Program for Migratory Workers (Chapter 8.5 (commencing with Section 50710) of Part 2 of Division 33).

(Amended by Stats. 2004, Ch. 225, Sec. 44. Effective August 16, 2004.)



34054

Funds appropriated for the purposes of Section 34052, shall only be expended for rehabilitation or reconstruction of housing and related infrastructure which has been damaged as a result of the natural disaster.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 6, Sec. 3. Effective November 7, 1989.)



34055

Any regulation, rule, policy, or standard of general application employed by the department in implementing this part shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 6, Sec. 3. Effective November 7, 1989.)






CHAPTER 2 - Natural Disaster Emergency Shelter Program

34070

It is the intent of the Legislature to encourage the provision of shelter to persons who are rendered homeless as the result of a natural disaster at as low a cost as possible, to encourage people to move from shelters to a self-supporting environment as soon as possible, and to encourage the provision of shelters at as low a cost and as quickly as possible without compromising the health and safety of shelter occupants.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 6, Sec. 3. Effective November 7, 1989.)



34071

“Eligible recipient” as used in this chapter means an agency of local government or a nonprofit organization which is able to provide or contract with recognized community organizations to provide, emergency or temporary shelter for the homeless.

(Amended by Stats. 1990, Ch. 19, Sec. 5. Effective March 13, 1990.)



34072

The department shall accept applications for funding pursuant to this chapter from local governmental agencies and nonprofit organizations which are eligible recipients and which are, at the time the application is made, prepared to provide emergency shelter to persons who have been rendered homeless as the result of a natural disaster.

(Amended by Stats. 1990, Ch. 19, Sec. 7. Effective March 13, 1990.)



34073

(a)  Notwithstanding Section 50803.5, in the event of a natural disaster, applications for funding from the Natural Disaster Emergency Shelter Program shall be submitted directly to the department. The department shall assume direct responsibility for the review and evaluation of all applications, and shall be responsible for determining applicant eligibility and the need for the proposed activities.

(b)  The initial notice of funding provided by the department for funds shall be transmitted as soon as practicably possible, but in no event later than 15 days after the statute providing that funding is chaptered.

(Amended by Stats. 1990, Ch. 19, Sec. 9. Effective March 13, 1990.)



34074

(a)  Funds awarded, as a result of a natural disaster, may be used for any of the following:

(1)  Rent vouchers which may be used within or outside the jurisdiction for which they were issued.

(2)  Temporary expansion of existing shelters.

(3)  Creation of temporary shelters, equipment of buildings and sites for use as emergency shelters; and the installation of food preparation and serving facilities, if the department determines that contracting for the provision of meals to the shelter residents, as defined in division (b), is not reasonable and economically feasible.

(4)  Operation of shelters.

(5)  Administration of emergency shelter programs.

(b)  Any eligible recipient awarded funding as a result of a natural disaster shall be required to use the funds to provide emergency shelter to persons who have been rendered homeless as a result of the natural disaster. Recipients shall practice nondiscrimination in the provision of the shelter and shall use the funds to supplement, not supplant, other federal, state, and local programs providing social services, health care, and housing assistance, and to meet any other qualifications the department finds necessary to carry out the intent of the Natural Disaster Emergency Shelter Program.

(Amended by Stats. 1990, Ch. 1067, Sec. 1. Effective September 19, 1990.)



34075

The limitations imposed by Section 50805 on the amounts that the department may allocate for administrative or operating expenses and the requirement that not less than 20 percent of the moneys in the Emergency Housing and Assistance Fund shall be allocated to nonurban counties shall not apply to the provisions of this chapter.

(Repealed and added by Stats. 1990, Ch. 19, Sec. 15. Effective March 13, 1990.)



34076

The department shall establish the types of expenses which are included within the meaning of operating and administrative expenses for purposes of this chapter. These expenses shall include, at a minimum all of the following:

(a)  Operation expenses relating to supervising and counseling clients in obtaining permanent shelter, job placement, and other sources of support.

(b)  Administrative expenses relating to telephone charges, office space rent, salary and benefits for administrative staff personnel, office supplies, photocopying and printing, and mail and accounting services.

(Amended by Stats. 1990, Ch. 19, Sec. 16. Effective March 13, 1990.)



34077

(a)  For the purposes of this section, “the act” means Title IV of the Stewart B. McKinney Homeless Assistance Act, as approved on July 22, 1987, cited as Public Law 100-77 and provided for in H.R. 558, and regulations promulgated thereunder by the United States Department of Housing and Urban Development.

(b)  Notwithstanding any other provision of law or any guideline adopted pursuant to this chapter, an eligible recipient who receives funds pursuant to this chapter, or who has an outstanding obligation to provide shelter services as a result of previously receiving funds under the act may charge rent for transitional housing not in excess of the amount allowed by the act. However, any proceeds collected from residents of a shelter pursuant to this subdivision shall be maintained and accounted for in a separate account and shall be utilized, to the extent necessary, to pay for any security deposit imposed pursuant to Section 1950.5 of the Civil Code on any resident leaving the shelter and renting a permanent dwelling.

(c)  An eligible recipient who receives funds pursuant to this chapter, or who has an outstanding obligation to provide shelter services as a result of previously receiving funds pursuant to this chapter, shall not deny shelter to any person or family because of that person’s or family’s inability to pay rent or any portion thereof.

(Amended by Stats. 1990, Ch. 19, Sec. 18. Effective March 13, 1990.)



34078

For the purpose of providing disaster relief to individuals and families who have been rendered homeless as a result of a natural disaster, the department shall establish a program of security deposit grants and security deposit guarantees to enable local nonprofit agencies and local government to assist homeless individuals and families in the payment of residential rental security deposits.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 6, Sec. 3. Effective November 7, 1989.)



34078.5

The director shall develop guidelines for use by local nonprofit agencies and local governments in determining whether a homeless applicant qualifies for a security deposit grant or a security deposit guarantee.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 6, Sec. 3. Effective November 7, 1989.)



34079

Individuals who are eligible to participate in a deposit guarantee or grant contract shall be limited to persons who have been rendered homeless as a result of the natural disaster. First priority for assistance shall be families with minor children.

(Amended by Stats. 1990, Ch. 19, Sec. 20. Effective March 13, 1990.)



34080

The parties to a deposit guarantee or grant contract shall be the local agency or organization, the tenant, and the rental property owner. The terms of the contract shall include all of the following:

(a)  The owner of the rental property shall agree to allow the security deposit to be paid over a specified number of months as an addition to the regular rental payment, rather than as a lump-sum payment.

(b)  Upon execution of the agreement, the local agency or organization shall encumber or reserve in a special fund as a guarantee of the contract, an amount equal to no less than 80 percent of the outstanding balance of the security deposit owed by the tenant to the landlord.

(c)  The tenant shall agree to a payment schedule of a specified number of months in which time the total amount of the required deposit shall be paid to the property owner.

(d)  At any time during the operation of the guarantee, the property owner shall make all claims first against amounts of the security deposit actually paid by the tenant and secondarily against the guarantee. At no time during or after the tenancy may the property owner make claims against the guarantee in excess of that amount agreed to as the guarantee.

(e)  If a deduction from the guarantee fund is required, it may be accomplished only to the extent permitted by the contract and in the manner provided by law, including notice to the local agency or organization. The tenant shall have no direct use of guarantee funds, including funds which may be referred to as “last month’s rent.”

The department shall make available to local agencies and organizations receiving deposit guarantee or grant contracts forms deemed necessary for the contracts and the determination of eligibility. However, local agencies and organizations may develop and use their own forms as long as the forms meet the requirements of the deposit guarantee and grant program.

(Amended by Stats. 1990, Ch. 19, Sec. 22. Effective March 13, 1990.)



34081

A local agency or organization receiving a deposit guarantee and grant contract may utilize up to 5 percent of the allocation for costs of administering and operating its security deposit guarantee and grant program.

(Amended by Stats. 1990, Ch. 19, Sec. 24. Effective March 13, 1990.)



34082

Individuals who are eligible to receive a security deposit grant shall be limited to persons who have been rendered homeless as a result of a natural disaster and whose income is insufficient to participate in the security deposit guarantee contract.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 6, Sec. 3. Effective November 7, 1989.)






CHAPTER 3 - Drought Housing Rental Subsidies

34085

(a) The department shall provide housing rental-related subsidies for the purposes of disaster relief to persons rendered homeless or at risk of becoming homeless due to unemployment, underemployment, or other economic hardship resulting from the state of emergency proclaimed by the Governor on January 17, 2014. The housing rental-related subsidies shall provide rental assistance to individuals who are unemployed or underemployed because agricultural or other businesses are affected by the drought conditions and to other persons that have suffered economic losses due to the drought conditions.

(b) The department may administer the housing rental-related subsidies or contract with qualified local government agencies or nonprofit organizations to administer the subsidies.

(c) The department shall adopt guidelines establishing criteria for the subsidies, including, but not limited to, eligibility, income limits, and subsidy amounts.

(Added by Stats. 2014, Ch. 3, Sec. 3. Effective March 1, 2014.)



34086

Any rule, policy, or standard of general application employed by the department in implementing the provisions of this chapter shall not be subject to the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2014, Ch. 3, Sec. 3. Effective March 1, 2014.)









PART 1.7 - COMMUNITY DEVELOPMENT COMMISSION

CHAPTER 1 - Definitions

34100

“Community” means a city, county, city and county, or Indian tribe, band or group which is incorporated or which otherwise exercises some local governmental powers.

(Added by Stats. 1974, Ch. 642.)



34101

“Commission” means a community development commission created by this part.

(Added by Stats. 1974, Ch. 642.)



34102

“Redevelopment agency” means a redevelopment agency created pursuant to the Community Redevelopment Law, Part 1 (commencing with Section 33000).

(Added by Stats. 1974, Ch. 642.)



34103

“Housing authority” means a housing authority created pursuant to the Housing Authorities Law, Chapter 1 (commencing with Section 34200) of Part 2.

(Added by Stats. 1974, Ch. 642.)



34104

“Legislative body” means the city council, board of supervisors, or other legislative body of the community.

(Added by Stats. 1974, Ch. 642.)






CHAPTER 2 - Establishment, Creation, and Suspension of Commission

ARTICLE 1 - Declaration of Creation and Establishment

34110

There is hereby created and established in each community a public body, corporate and politic, known as the community development commission.

(Added by Stats. 1974, Ch. 642.)



34111

There is also in each community a public body, corporate and politic, known as the redevelopment agency of the community. There is also in each community a public body, corporate and politic, known as the housing authority of the community. Nothing in this part changes the existence of such entities as separate public bodies, corporate and politic.

(Added by Stats. 1974, Ch. 642.)



34112

The commission is created and established in order that a community may have the option of operating and governing its redevelopment agency, or its redevelopment agency and its housing authority, under a single operating entity and board. The commission is also created and established for the purpose of exercising any other powers regarding community development which the legislative body of a community may desire to delegate to the commission subject to such conditions as may be imposed by the legislative body.

(Amended by Stats. 1977, Ch. 277.)






ARTICLE 2 - Procedures Making Commission Operative

34115

A commission may not transact any business or exercise any powers under this part unless, by ordinance, the legislative body declares that there is need for a commission to function in the community. The ordinance of the legislative body declaring that there is need for a commission to function in the community shall be subject to referendum as prescribed by law for a county or a city ordinance.

(Added by Stats. 1974, Ch. 642.)



34115.5

The ordinance of the legislative body declaring a need for a commission to function in the community may declare a need that the commission function only with respect to a redevelopment agency or that the commission function with respect to a redevelopment agency and a housing authority. If the ordinance declares a need that the commission function only with respect to a redevelopment agency, then the commission shall not have the powers, duties, and responsibilities of a housing authority and the provisions requiring that two of the commissioners be tenants of the housing authority shall be inapplicable.

(Added by Stats. 1977, Ch. 277.)



34116

The commission shall cause a certified copy of the ordinance to be filed with the Department of Housing and Community Development.

(Amended by Stats. 1998, Ch. 829, Sec. 44. Effective January 1, 1999.)



34117

In any proceeding involving the validity or enforcement of, or relating to, any contract by a commission, the commission is conclusively deemed to have been established and authorized to transact business and exercise its powers upon proof of the filing with the Secretary of State and with the Department of Housing and Community Development of such an ordinance.

(Added by Stats. 1974, Ch. 642.)



34118

Notwithstanding Section 34140 or any other provision of this part, a commission established prior to January 1, 1978, shall not be vested with the powers, duties, and responsibilities of the commissioners of the housing authority, nor shall the commission operate and govern the housing authority, unless:

(a)  The ordinance adopted by the legislative body declaring a need for the commission to function in the community declares, or is subsequently amended to declare, that the commission shall be vested with the rights, powers, duties, and responsibilities of the commissioners of the housing authority; or

(b)  Prior to the effective date of this section, the commission has assumed and exercised the rights, powers, duties, and responsibilities of the commissioners of the housing authority.

(Added by Stats. 1977, Ch. 953.)






ARTICLE 3 - Legislative Body as Commission

34120

(a)  The legislative body may, at the time of the adoption of an ordinance declaring that there is a need for a commission to function in the community or at any time thereafter, by adoption of an ordinance, declare itself to be the commission, in which case all of the rights, powers, duties, privileges, and immunities vested by this part in a commission, except as otherwise provided in this part, shall be vested in the legislative body of the community.

However, in any community in San Bernardino County that is a charter city, the adoption of any order or resolution by the legislative body acting as the commission shall be governed by the same procedures as are set forth in the provisions of the charter, and the mayor shall be chairperson of the commission, having the same power and authority in the conduct of the commission and the meetings of the legislative body acting as the commission that the mayor has in the conduct of the affairs of the city.

(b)  If the legislative body has declared itself to be the commission, the legislative body shall appoint two additional commissioners who are tenants of the housing authority if the housing authority has tenants. One tenant commissioner shall be over 62 years of age if the housing authority has tenants of that age. If the housing authority does not have tenants, the legislative body shall, by ordinance, provide for the appointment to the commission of two tenants of the housing authority, one of whom shall be over 62 years of age if the housing authority has tenants of that age, within one year after the housing authority first has tenants. The term of any tenant appointed pursuant to this subdivision shall be two years from the date of appointment. If a tenant commissioner ceases to be a tenant of the housing authority, he or she shall be disqualified from serving as a commissioner and another tenant of the housing authority shall be appointed to the remainder of the unexpired term. A tenant commissioner shall have all the powers, duties, privileges, and immunities of any other commissioner.

(c) As an alternative to the appointment of tenants of the housing authority as commissioners pursuant to subdivision (b), if a community development committee is created as provided in Section 34120.5, the governing body may make tenant appointments pursuant to subdivision (b) to the committee, rather than to the commission.

(Amended by Stats. 1997, Ch. 17, Sec. 80. Effective January 1, 1998.)



34120.5

(a)  A legislative body which has declared itself to be the commission pursuant to Section 34120 may, by ordinance, create a community development committee of not more than seven members, or not more than nine members if tenant appointments are made pursuant to Section 34120. The terms of office, qualifications, and method of appointment and removal shall be as provided by ordinance.

(b)  If a community development committee is created, its function shall be to review and make recommendations on all matters to come before the commission prior to commission action, except emergency matters, and matters which the committee, by resolution, excludes from committee review and recommendation. The legislative body may provide for procedures for review and recommendation, and for further functions of the committee, by ordinance or resolution, and may delegate any of its functions as the community development commission to the committee.

(Added by Stats. 1976, Ch. 631.)



34121

A legislative body which has declared itself to be the commission pursuant to Section 34120 may at any time by resolution determine that it shall no longer function as the commission, in which event, the mayor or chairman of the board of supervisors or similar official, with the approval of the legislative body, shall appoint resident electors of the community as members of the commission, including two tenant commissioners as provided in Section 34130.

(Amended by Stats. 1975, Ch. 611.)






ARTICLE 4 - Suspension of Commission

34125

The legislative body of the community may by ordinance declare that there is no further need for the commission. Upon adoption of the ordinance the offices of the commissioners are vacated and the capacity of the commission to transact business or exercise any powers is suspended until the legislative body subsequently adopts an ordinance declaring the need for the commission to function. If the commission has outstanding bonded indebtedness issued in the name of the commission, the legislative body of the community may adopt an ordinance declaring there is no further need for the commission only if the unanimous consent of the commissioners is first obtained.

(Added by Stats. 1974, Ch. 642.)



34126

The legislative body of the community shall file with the Secretary of State and with the Department of Housing and Community Development a certified copy of any ordinance suspending a commission.

(Added by Stats. 1974, Ch. 642.)









CHAPTER 3 - Appointment, Compensation, and Removal of Commissioners

34130

(a) When the legislative body adopts an ordinance declaring the need for a commission, the mayor or chairman of the board of supervisors or similar official, with the approval of the legislative body, shall appoint the number of resident electors of the community as commissioners as the legislative body prescribe by ordinance. The legislative body by ordinance may increase or decrease the number of commissioners. The legislative body, except as otherwise expressly provided in subdivision (b), shall establish and provide for the terms, and removal of the commissioners. The legislative body shall provide procedures for appointment or election of the officers of the commission.

(b) Two of the commissioners shall be tenants of the housing authority if the housing authority has tenants. One such tenant commissioner shall be over the age of 62 years if the housing authority has tenants of such age. If the housing authority does not have tenants, the legislative body shall, by ordinance, provide for appointment to the commission of two tenants of the housing authority within one year after the housing authority first does have tenants. The term of any tenant commissioner appointed pursuant to this subdivision shall be two years from the date of appointment. If a tenant commissioner ceases to be a tenant of the housing authority, he shall be disqualified from serving as a commissioner and another tenant of the housing authority shall be appointed to serve the remainder of the unexpired term. A tenant commissioner shall have all the powers, duties, privileges, and immunities of any other commissioner.

(c) Upon the appointment and qualification of a majority of the commissioners, the commission shall be vested with all the powers, duties, and responsibilities of the members of the redevelopment agency and, if the legislative body so elects, the commissioners of the housing authority. Members of the redevelopment agency and commissioners of a housing authority which has been placed under the jurisdiction of the commission shall have no powers, duties, and responsibilities as long as the commission functions.

(Amended by Stats. 2005, Ch. 178, Sec. 2. Effective January 1, 2006.)



34130.5

(a) Commissioners shall receive their actual and necessary expenses, including traveling expenses incurred in the discharge of their duties. The legislative body may also provide for other compensation pursuant to either subdivision (b) or (c).

(b) If the ordinance of the legislative body declaring the need for a commission to function within the community declares that need only with respect to a redevelopment agency, the compensation provided by the legislative body shall not exceed seventy-five dollars ($75) for each commissioner for each meeting of the commission attended by that commissioner. No commissioner shall receive compensation for attending more than two meetings of the commission in any calendar month.

(c) If the ordinance of the legislative body declaring the need for a commission to function within the community declares that need with respect to a redevelopment agency and a housing authority, the compensation provided by the legislative body shall not exceed one hundred fifty dollars ($150) for each commissioner for each meeting of the commission attended by that commissioner. No commissioner shall receive compensation for attending more than two meetings of the commission in any calendar month.

(Added by Stats. 2005, Ch. 178, Sec. 3. Effective January 1, 2006.)



34131

A commissioner, unless the legislative body is the commission, may not be an elective officer or an employee of the community, but may be a member, commissioner, or employee of any other agency or authority in the community.

(Added by Stats. 1974, Ch. 642.)






CHAPTER 4 - Nature, Jurisdiction, and General Powers of Commission

34140

The powers duties, and responsibilities of the commission, the redevelopment agency, and the housing authority are vested in the commissioners in office. Each commission exercises governmental functions and has the powers prescribed in this part. Each commission is performing a public function of the community.

(Added by Stats. 1974, Ch. 642.)



34141

The nature, power, authority, functions and jurisdiction of the commission include, but are not limited to, all of the nature, power, authority, functions, and jurisdiction of redevelopment agencies and housing authorities. The commission also has the nature, power, authority, functions, and jurisdiction relating to community development as may be delegated to the commission by the legislative body, subject to such conditions as may be imposed by the legislative body.

(Added by Stats. 1974, Ch. 642.)



34143

A commission may:

(a)  Sue and be sued.

(b)  Have a seal.

(c)  Make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(d)  Make, amend, and repeal bylaws and regulations not inconsistent with, and to carry into effect the powers and purposes of this part and all other powers and purposes delegated to them by the legislative body.

(Added by Stats. 1974, Ch. 642.)



34144

(a)  A commission may select, appoint, and employ such permanent and temporary officers, agents, counsel, and employees as it requires, and determine their qualifications, duties, benefits, and compensation, subject only to the conditions and restrictions imposed by the legislative body on the expenditure or encumbrance of the budgetary funds appropriated to the commission. The commission shall adopt personnel rules and regulations applicable to all its employees. Such rules shall contain procedures affecting conflicts of interest, use of funds, personnel procedures on hiring and firing including removal of personnel for inefficiency, neglect of duties, or misconduct in office. Such rules and regulations shall be a public record.

(b)  A commission may contract with the Department of Housing and Community Development or any other agency or entity for the furnishing by the department, agency, or entity of any necessary staff services associated with or required and which could be performed by the staff of a commission.

(Added by Stats. 1974, Ch. 642.)



34145

In addition to all other powers and authorities of the commission, the commission may hire, employ, or contract for staff, contractors, and consultants, or the commission may use community staff, contractors or consultants under contract or other arrangements with the community at the expense of the commission, the community, the redevelopment agency, or the housing authority.

(Added by Stats. 1974, Ch. 642.)



34146

Any grants or loans of money appropriated by the legislative body of the community to the commission is not to be construed as making the commission a department of the community or placing the officers, agents, counsel, and employees under civil service of the community.

(Added by Stats. 1974, Ch. 642.)



34147

The commission may accept financial assistance from public or private sources for the purposes of this part.

(Added by Stats. 1974, Ch. 642.)



34148

The commission may accept any other assistance from the state or federal government or any public or private source for any of the commission’s activities, powers, and duties.

(Added by Stats. 1974, Ch. 642.)



34149

The commission shall have such other powers as may be authorized by the legislative body of the community.

(Added by Stats. 1974, Ch. 642.)



34150

The legislative body of the community may delegate to or establish in a general manager, executive director, or administrator of the community or of the commission any or all of the power and authority of the commission for the administration of the activities of the commission, the redevelopment agency, or the housing authority. The commission may also delegate and establish any or all of the power and authority of the commission in a general manager, executive director, or administrator of the community or commission.

(Added by Stats. 1974, Ch. 642.)



34151

A chartered city may enact its own procedural ordinance and exercise powers granted by this part.

(Added by Stats. 1974, Ch. 642.)



34152

A commission is authorized to delegate to a community any of the powers or functions of the commission and such community is hereby authorized to carry out or perform such powers or functions for the commission.

(Added by Stats. 1974, Ch. 642.)






CHAPTER 5 - Community Redevelopment Law and Housing Authorities Law

34160

Inconsistent provisions of the Community Redevelopment Law Part 1 (commencing with Section 33000) and the Housing Authorities Law Chapter 1 (commencing with Section 34200) of Part 2 are inoperative during the time that an ordinance has been adopted declaring a need for the commission to function, the commissioners have been appointed and qualified or the legislative body has declared itself to be the commission, and no suspension ordinance has been adopted.

(Added by Stats. 1974, Ch. 642.)









PART 1.8 - RESTRICTIONS ON REDEVELOPMENT AGENCY OPERATIONS

CHAPTER 1 - Suspension of Agency Activities and Prohibition on Creation of New Debts

34161

Notwithstanding Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), and Part 1.7 (commencing with Section 34100), or any other law, commencing on the effective date of this part, no agency shall incur new or expand existing monetary or legal obligations except as provided in this part. All of the provisions of this part shall take effect and be operative on the effective date of the act adding this part.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 6. Effective June 29, 2011.)



34162

(a) Notwithstanding Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), and Part 1.7 (commencing with Section 34100), or any other law, commencing on the effective date of this act, an agency shall be unauthorized and shall not take any action to incur indebtedness, including, but not limited to, any of the following:

(1) Issue or sell bonds, for any purpose, regardless of the source of repayment of the bonds. As used in this section, the term “bonds,” includes, but is not limited to, any bonds, notes, bond anticipation notes, interim certificates, debentures, certificates of participation, refunding bonds, or other obligations issued by an agency pursuant to Part 1 (commencing with Section 33000), and Section 53583 of the Government Code, pursuant to any charter city authority or any revenue bond law.

(2) Incur indebtedness payable from prohibited sources of repayment, which include, but are not limited to, income and revenues of an agency’s redevelopment projects, taxes allocated to the agency, taxes imposed by the agency pursuant to Section 7280.5 of the Revenue and Taxation Code, assessments imposed by the agency, loan repayments made to the agency pursuant to Section 33746, fees or charges imposed by the agency, other revenues of the agency, and any contributions or other financial assistance from the state or federal government.

(3) Refund, restructure, or refinance indebtedness or obligations that existed as of January 1, 2011, including, but not limited to, any of the following:

(A) Refund bonds previously issued by the agency or by another political subdivision of the state, including, but not limited to, those issued by a city, a housing authority, or a nonprofit corporation acting on behalf of a city or a housing authority.

(B) Exercise the right of optional redemption of any of its outstanding bonds or elect to purchase any of its own outstanding bonds.

(C) Modify or amend the terms and conditions, payment schedules, amortization or maturity dates of any of the agency’s bonds or other obligations that are outstanding or exist as of January 1, 2011.

(4) Take out or accept loans or advances, for any purpose, from the state or the federal government, any other public agency, or any private lending institution, or from any other source. For purposes of this section, the term “loans” include, but are not limited to, agreements with the community or any other entity for the purpose of refinancing a redevelopment project and moneys advanced to the agency by the community or any other entity for the expenses of redevelopment planning, expenses for dissemination of redevelopment information, other administrative expenses, and overhead of the agency.

(5) Execute trust deeds or mortgages on any real or personal property owned or acquired by it.

(6) Pledge or encumber, for any purpose, any of its revenues or assets. As used in this part, an agency’s “revenues and assets” include, but are not limited to, agency tax revenues, redevelopment project revenues, other agency revenues, deeds of trust and mortgages held by the agency, rents, fees, charges, moneys, accounts receivable, contracts rights, and other rights to payment of whatever kind or other real or personal property. As used in this part, to “pledge or encumber” means to make a commitment of, by the grant of a lien on and a security interest in, an agency’s revenues or assets, whether by resolution, indenture, trust agreement, loan agreement, lease, installment sale agreement, reimbursement agreement, mortgage, deed of trust, pledge agreement, or similar agreement in which the pledge is provided for or created.

(b) Any actions taken that conflict with this section are void from the outset and shall have no force or effect.

(c) Notwithstanding subdivision (a), a redevelopment agency may issue refunding bonds, which are referred to in this part as Emergency Refunding Bonds, only where all of the following conditions are met:

(1) The issuance of Emergency Refunding Bonds is the only means available to the agency to avoid a default on outstanding agency bonds.

(2) Both the county treasurer and the Treasurer have approved the issuance of Emergency Refunding Bonds.

(3) Emergency Refunding Bonds are issued only to provide funds for any single debt service payment that is due prior to October 1, 2011, and that is more than 20 percent larger than a level debt service payment would be for that bond.

(4) The principal amount of outstanding agency bonds is not increased.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 6. Effective June 29, 2011.)



34163

Notwithstanding Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), and Part 1.7 (commencing with Section 34100), or any other law, commencing on the effective date of this part, an agency shall not have the authority to, and shall not, do any of the following:

(a) Make loans or advances or grant or enter into agreements to provide funds or provide financial assistance of any sort to any entity or person for any purpose, including, but not limited to, all of the following:

(1) Loans of moneys or any other thing of value or commitments to provide financing to nonprofit organizations to provide those organizations with financing for the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing or the acquisition of commercial property for lease, each pursuant to Chapter 7.5 (commencing with Section 33741) of Part 1.

(2) Loans of moneys or any other thing of value for residential construction, improvement, or rehabilitation pursuant to Chapter 8 (commencing with Section 33750) of Part 1. These include, but are not limited to, construction loans to purchasers of residential housing, mortgage loans to purchasers of residential housing, and loans to mortgage lenders, or any other entity, to aid in financing pursuant to Chapter 8 (commencing with Section 33750).

(3) The purchase, by an agency, of mortgage or construction loans from mortgage lenders or from any other entities.

(b) Enter into contracts with, incur obligations, or make commitments to, any entity, whether governmental, tribal, or private, or any individual or groups of individuals for any purpose, including, but not limited to, loan agreements, passthrough agreements, regulatory agreements, services contracts, leases, disposition and development agreements, joint exercise of powers agreements, contracts for the purchase of capital equipment, agreements for redevelopment activities, including, but not limited to, agreements for planning, design, redesign, development, demolition, alteration, construction, reconstruction, rehabilitation, site remediation, site development or improvement, removal of graffiti, land clearance, and seismic retrofits.

(c) Amend or modify existing agreements, obligations, or commitments with any entity, for any purpose, including, but not limited to, any of the following:

(1) Renewing or extending term of leases or other agreements, except that the agency may extend lease space for its own use to a date not to exceed six months after the effective date of the act adding this part and for a rate no more than 5 percent above the rate the agency currently pays on a monthly basis.

(2) Modifying terms and conditions of existing agreements, obligations, or commitments.

(3) Forgiving all or any part of the balance owed to the agency on existing loans or extend the term or change the terms and conditions of existing loans.

(4) Making any future deposits to the Low and Moderate Income Housing Fund created pursuant to Section 33334.3.

(5) Transferring funds out of the Low and Moderate Income Housing Fund, except to meet the minimum housing-related obligations that existed as of January 1, 2011, to make required payments under Sections 33690 and 33690.5, and to borrow funds pursuant to Section 34168.5.

(d) Dispose of assets by sale, long-term lease, gift, grant, exchange, transfer, assignment, or otherwise, for any purpose, including, but not limited to, any of the following:

(1) Assets, including, but not limited to, real property, deeds of trust, and mortgages held by the agency, moneys, accounts receivable, contract rights, proceeds of insurance claims, grant proceeds, settlement payments, rights to receive rents, and any other rights to payment of whatever kind.

(2) Real property, including, but not limited to, land, land under water and waterfront property, buildings, structures, fixtures, and improvements on the land, any property appurtenant to, or used in connection with, the land, every estate, interest, privilege, easement, franchise, and right in land, including rights-of-way, terms for years, and liens, charges, or encumbrances by way of judgment, mortgage, or otherwise, and the indebtedness secured by the liens.

(e) Acquire real property by any means for any purpose, including, but not limited to, the purchase, lease, or exercising of an option to purchase or lease, exchange, subdivide, transfer, assume, obtain option upon, acquire by gift, grant, bequest, devise, or otherwise acquire any real property, any interest in real property, and any improvements on it, including the repurchase of developed property previously owned by the agency and the acquisition of real property by eminent domain; provided, however, that nothing in this subdivision is intended to prohibit the acceptance or transfer of title for real property acquired prior to the effective date of this part.

(f) Transfer, assign, vest, or delegate any of its assets, funds, rights, powers, ownership interests, or obligations for any purpose to any entity, including, but not limited to, the community, the legislative body, another member of a joint powers authority, a trustee, a receiver, a partner entity, another agency, a nonprofit corporation, a contractual counterparty, a public body, a limited-equity housing cooperative, the state, a political subdivision of the state, the federal government, any private entity, or an individual or group of individuals.

(g) Accept financial or other assistance from the state or federal government or any public or private source if the acceptance necessitates or is conditioned upon the agency incurring indebtedness as that term is described in this part.

(Amended by Stats. 2012, Ch. 26, Sec. 4. Effective June 27, 2012.)



34164

Notwithstanding Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), and Part 1.7 (commencing with Section 34100), or any other law, commencing on the effective date of this part, an agency shall lack the authority to, and shall not, engage in any of the following redevelopment activities:

(a) Prepare, approve, adopt, amend, or merge a redevelopment plan, including, but not limited to, modifying, extending, or otherwise changing the time limits on the effectiveness of a redevelopment plan.

(b) Create, designate, merge, expand, or otherwise change the boundaries of a project area.

(c) Designate a new survey area or modify, extend, or otherwise change the boundaries of an existing survey area.

(d) Approve or direct or cause the approval of any program, project, or expenditure where approval is not required by law.

(e) Prepare, formulate, amend, or otherwise modify a preliminary plan or cause the preparation, formulation, modification, or amendment of a preliminary plan.

(f) Prepare, formulate, amend, or otherwise modify an implementation plan or cause the preparation, formulation, modification, or amendment of an implementation plan.

(g) Prepare, formulate, amend, or otherwise modify a relocation plan or cause the preparation, formulation, modification, or amendment of a relocation plan where approval is not required by law.

(h) Prepare, formulate, amend, or otherwise modify a redevelopment housing plan or cause the preparation, formulation, modification, or amendment of a redevelopment housing plan.

(i) Direct or cause the development, rehabilitation, or construction of housing units within the community, unless required to do so by an enforceable obligation.

(j) Make or modify a declaration or finding of blight, blighted areas, or slum and blighted residential areas.

(k) Make any new findings or declarations that any areas of blight cannot be remedied or redeveloped by private enterprise alone.

(l) Provide or commit to provide relocation assistance, except where the provision of relocation assistance is required by law.

(m) Provide or commit to provide financial assistance.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 6. Effective June 29, 2011.)



34165

Notwithstanding Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), and Part 1.7 (commencing with Section 34100), or any other law, commencing on the effective date of this part, an agency shall lack the authority to, and shall not, do any of the following:

(a) Enter into new partnerships, become a member in a joint powers authority, form a joint powers authority, create new entities, or become a member of any entity of which it is not currently a member, nor take on nor agree to any new duties or obligations as a member or otherwise of any entity to which the agency belongs or with which it is in any way associated.

(b) Impose new assessments pursuant to Section 7280.5 of the Revenue and Taxation Code.

(c) Increase the pay, benefits, or contributions of any sort for any officer, employee, consultant, contractor, or any other goods or service provider that had not previously been contracted.

(d) Provide optional or discretionary bonuses to any officers, employees, consultants, contractors, or any other service or goods providers.

(e) Increase numbers of staff employed by the agency beyond the number employed as of January 1, 2011.

(f) Bring an action pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any issuance or proposed issuance of revenue bonds under this chapter and the legality and validity of all proceedings previously taken or proposed in a resolution of an agency to be taken for the authorization, issuance, sale, and delivery of the revenue bonds and for the payment of the principal thereof and interest thereon.

(g) Begin any condemnation proceeding or begin the process to acquire real property by eminent domain.

(h) Prepare or have prepared a draft environmental impact report. This subdivision shall not alter or eliminate any requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 6. Effective June 29, 2011.)



34166

No legislative body or local governmental entity shall have any statutory authority to create or otherwise establish a new redevelopment agency or community development commission. No chartered city or chartered county shall exercise the powers granted in Part 1 (commencing with Section 33000) to create or otherwise establish a redevelopment agency.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 6. Effective June 29, 2011.)



34167

(a) This part is intended to preserve, to the maximum extent possible, the revenues and assets of redevelopment agencies so that those assets and revenues that are not needed to pay for enforceable obligations may be used by local governments to fund core governmental services including police and fire protection services and schools. It is the intent of the Legislature that redevelopment agencies take no actions that would further deplete the corpus of the agencies’ funds regardless of their original source. All provisions of this part shall be construed as broadly as possible to support this intent and to restrict the expenditure of funds to the fullest extent possible.

(b) For purposes of this part, “agency” or “redevelopment agency” means a redevelopment agency created or formed pursuant to Part 1 (commencing with Section 33000) or its predecessor or a community development commission created or formed pursuant to Part 1.7 (commencing with Section 34100) or its predecessor.

(c) Nothing in this part in any way impairs the authority of a community development commission, other than in its authority to act as a redevelopment agency, to take any actions in its capacity as a housing authority or for any other community development purpose of the jurisdiction in which it operates.

(d) For purposes of this part, “enforceable obligation” means any of the following:

(1) Bonds, as defined by Section 33602 and bonds issued pursuant to Section 5850 of the Government Code, including the required debt service, reserve set-asides and any other payments required under the indenture or similar documents governing the issuance of the outstanding bonds of the redevelopment agency.

(2) Loans of moneys borrowed by the redevelopment agency for a lawful purpose, including, but not limited to, moneys borrowed from the Low and Moderate Income Housing Fund, to the extent they are legally required to be repaid pursuant to a required repayment schedule or other mandatory loan terms.

(3) Payments required by the federal government, preexisting obligations to the state or obligations imposed by state law, other than passthrough payments that are made by the county auditor-controller pursuant to Section 34183, or legally enforceable payments required in connection with the agencies’ employees, including, but not limited to, pension payments, pension obligation debt service, and unemployment payments.

(4) Judgments or settlements entered by a competent court of law or binding arbitration decisions against the former redevelopment agency, other than passthrough payments that are made by the county auditor-controller pursuant to Section 34183. Along with the successor agency, the oversight board shall have the authority and standing to appeal any judgment or to set aside any settlement or arbitration decision.

(5) Any legally binding and enforceable agreement or contract that is not otherwise void as violating the debt limit or public policy.

(6) Contracts or agreements necessary for the continued administration or operation of the redevelopment agency to the extent permitted by this part, including, but not limited to, agreements to purchase or rent office space, equipment and supplies, and pay-related expenses pursuant to Section 33127 and for carrying insurance pursuant to Section 33134.

(e) To the extent that any provision of Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), or Part 1.7 (commencing with Section 34100) conflicts with this part, the provisions of this part shall control. Further, if any provision in Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), or Part 1.7 (commencing with Section 34100) provides an authority that this part is restricting or eliminating, the restriction and elimination provisions of this part shall control.

(f) Nothing in this part shall be construed to interfere with a redevelopment agency’s authority, pursuant to enforceable obligations as defined in this chapter, to (1) make payments due, (2) enforce existing covenants and obligations, or (3) perform its obligations.

(g) The existing terms of any memorandum of understanding with an employee organization representing employees of a redevelopment agency adopted pursuant to the Meyers-Milias-Brown Act that is in force on the effective date of this part shall continue in force until September 30, 2011, unless a new agreement is reached with a recognized employee organization prior to that date.

(h) After the enforceable obligation payment schedule is adopted pursuant to Section 34169, or after 60 days from the effective date of this part, whichever is sooner, the agency shall not make a payment unless it is listed in an adopted enforceable obligation payment schedule, other than payments required to meet obligations with respect to bonded indebtedness.

(i) The Department of Finance and the Controller shall each have the authority to require any documents associated with the enforceable obligations to be provided to them in a manner of their choosing. Any taxing entity, the department, and the Controller shall each have standing to file a judicial action to prevent a violation under this part and to obtain injunctive or other appropriate relief.

(j) For purposes of this part, “auditor-controller” means the officer designated in subdivision (e) of Section 24000 of the Government Code.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 6. Effective June 29, 2011.)



34167.5

Commencing on the effective date of the act adding this part, the Controller shall review the activities of redevelopment agencies in the state to determine whether an asset transfer has occurred after January 1, 2011, between the city or county, or city and county that created a redevelopment agency or any other public agency, and the redevelopment agency. If such an asset transfer did occur during that period and the government agency that received the assets is not contractually committed to a third party for the expenditure or encumbrance of those assets, to the extent not prohibited by state and federal law, the Controller shall order the available assets to be returned to the redevelopment agency or, on or after October 1, 2011, to the successor agency, if a successor agency is established pursuant to Part 1.85 (commencing with Section 34170). Upon receiving that order from the Controller, an affected local agency shall, as soon as practicable, reverse the transfer and return the applicable assets to the redevelopment agency or, on or after October 1, 2011, to the successor agency, if a successor agency is established pursuant to Part 1.85 (commencing with Section 34170). The Legislature hereby finds that a transfer of assets by a redevelopment agency during the period covered in this section is deemed not to be in the furtherance of the Community Redevelopment Law and is thereby unauthorized.

(Amended by Stats. 2012, Ch. 162, Sec. 89. Effective January 1, 2013.)



34167.10

(a) Notwithstanding any other law, for purposes of this part and Part 1.85 (commencing with Section 34170), the definition of a city, county, or city and county includes, but is not limited to, the following entities:

(1) Any reporting entity of the city, county, or city and county for purposes of its comprehensive annual financial report or similar report.

(2) Any component unit of the city, county, or city and county.

(3) Any entity which is controlled by the city, county, or city and county, or for which the city, county, or city and county is financially responsible or accountable.

(b) The following factors shall be considered in determining that an entity is controlled by the city, county, or city and county, and are therefore included in the definition of a city, county, or city and county for purposes of this part and Part 1.85 (commencing with Section 34170):

(1) The city, county, or city and county exercises substantial municipal control over the entity’s operations, revenues, or expenditures.

(2) The city, county, or city and county has ownership or control over the entity’s property or facilities.

(3) The city, county, or city and county and the entity share common or overlapping governing boards, or coterminous boundaries.

(4) The city, county, or city and county was involved in the creation or formation of the entity.

(5) The entity performs functions customarily or historically performed by municipalities and financed thorough levies of property taxes.

(6) The city, county, or city and county provides administrative and related business support for the entity, or assumes the expenses incurred in the normal daily operations of the entity.

(c) For purposes of this section, it shall not be relevant that the entity is formed as a separate legal entity, nonprofit corporation, or otherwise, or is not subject to the constitution debt limitation otherwise applicable to a city, county, or city and county. The provisions in this section are declarative of existing law as the entities described herein are and were intended to be included within the requirements of this part and Part 1.85 (commencing with Section 34170) and any attempt to determine otherwise would thwart the intent of these two parts.

(Added by Stats. 2012, Ch. 26, Sec. 5. Effective June 27, 2012.)



34168

(a) Notwithstanding any other law, any action contesting the validity of this part or Part 1.85 (commencing with Section 34170) or challenging acts taken pursuant to these parts shall be brought in the Superior Court of the County of Sacramento.

(b) If any provision of this part or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this part which can be given effect without the invalid provision or application, and to this end, the provisions of this part are severable.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 6. Effective June 29, 2011.)






CHAPTER 2 - Redevelopment Agency Responsibilities

34169

Until successor agencies are authorized pursuant to Part 1.85 (commencing with Section 34170), redevelopment agencies shall do all of the following:

(a) Continue to make all scheduled payments for enforceable obligations, as defined in subdivision (d) of Section 34167.

(b) Perform obligations required pursuant to any enforceable obligations, including, but not limited to, observing covenants for continuing disclosure obligations and those aimed at preserving the tax-exempt status of interest payable on any outstanding agency bonds.

(c) Set aside or maintain reserves in the amount required by indentures, trust indentures, or similar documents governing the issuance of outstanding redevelopment agency bonds.

(d) Consistent with the intent declared in subdivision (a) of Section 34167, preserve all assets, minimize all liabilities, and preserve all records of the redevelopment agency.

(e) Cooperate with the successor agencies, if established pursuant to Part 1.85 (commencing with Section 34170), and provide all records and information necessary or desirable for audits, making of payments required by enforceable obligations, and performance of enforceable obligations by the successor agencies.

(f) Take all reasonable measures to avoid triggering an event of default under any enforceable obligations as defined in subdivision (d) of Section 34167.

(g) (1) Within 60 days of the effective date of this part, adopt an Enforceable Obligation Payment Schedule that lists all of the obligations that are enforceable within the meaning of subdivision (d) of Section 34167 which includes the following information about each obligation:

(A) The project name associated with the obligation.

(B) The payee.

(C) A short description of the nature of the work, product, service, facility, or other thing of value for which payment is to be made.

(D) The amount of payments obligated to be made, by month, through December 2011.

(2) Payment schedules for issued bonds may be aggregated, and payment schedules for payments to employees may be aggregated. This schedule shall be adopted at a public meeting and shall be posted on the agency’s Internet Web site or, if no Internet Web site exists, on the Internet Web site of the legislative body, if that body has an Internet Web site. The schedule may be amended at any public meeting of the agency. Amendments shall be posted to the Internet Web site for at least three business days before a payment may be made pursuant to an amendment. The Enforceable Obligation Payment Schedule shall be transmitted by mail or electronic means to the county auditor-controller, the Controller, and the Department of Finance. A notification providing the Internet Web site location of the posted schedule and notifications of any amendments shall suffice to meet this requirement.

(h) Prepare a preliminary draft of the initial recognized obligation payment schedule, no later than September 30, 2011, and provide it to the successor agency, if a successor agency is established pursuant to Part 1.85 (commencing with Section 34170).

(i) The Department of Finance may review a redevelopment agency action taken pursuant to subdivision (g) or (h). As such, all agency actions shall not be effective for three business days, pending a request for review by the department. Each agency shall designate an official to whom the department may make these requests and who shall provide the department with the telephone number and e-mail contact information for the purpose of communicating with the department pursuant to this subdivision. In the event that the department requests a review of a given agency action, the department shall have 10 days from the date of its request to approve the agency action or return it to the agency for reconsideration and this action shall not be effective until approved by the department. In the event that the department returns the agency action to the agency for reconsideration, the agency must resubmit the modified action for department approval and the modified action shall not become effective until approved by the department. This subdivision shall apply to a successor agency, if a successor agency is established pursuant to Part 1.85 (commencing with Section 34170), as a successor entity to a dissolved redevelopment agency, with respect to the preliminary draft of the initial recognized obligation payment schedule.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 6. Effective June 29, 2011.)






CHAPTER 3 - Application of Part to Former Participants of the Alternative Voluntary Redevelopment Program

34169.5

(a) It is the intent of the Legislature that a redevelopment agency, that formerly operated pursuant to the Alternative Voluntary Redevelopment Program (Part 1.9 (commencing with Section 34192)), but that becomes subject to this part pursuant to Section 34195, shall be subject to all of the requirements of this part, except that dates and deadlines shall be appropriately modified, as provided in this section, to reflect the date that the agency becomes subject to this part.

(b) For purposes of a redevelopment agency that becomes subject to this part pursuant to Section 34195, the following shall apply:

(1) Any reference to “January 1, 2011,” shall be construed to mean January 1 of the year preceding the year that the redevelopment agency became subject to this part, but no earlier than January 1, 2011.

(2) Any reference to a date “60 days from the effective date of this part” shall be construed to mean 60 days from the date that the redevelopment agency becomes subject to this part.

(3) Except as provided in paragraphs (1) and (2), any reference to a date certain shall be construed to be the date, measured from the date that the redevelopment agency became subject to this part, that is equivalent to the duration of time between the effective date of this part and the date certain identified in statute.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 6. Effective June 29, 2011.)









PART 1.85 - DISSOLUTION OF REDEVELOPMENT AGENCIES AND DESIGNATION OF SUCCESSOR AGENCIES

CHAPTER 1 - Effective Date, Creation of Funds, and Definition of Terms

34170

(a) Unless otherwise specified, all provisions of this part shall become operative on February 1, 2012.

(b) If any provision of this part or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this part which can be given effect without the invalid provision or application, and to this end, the provisions of this part are severable.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 7. Effective June 29, 2011. Operative February 1, 2012. Text reformed per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



34170.5

(a) The successor agency shall create within its treasury a Redevelopment Obligation Retirement Fund to be administered by the successor agency.

(b) The county auditor-controller shall create within the county treasury a Redevelopment Property Tax Trust Fund for the property tax revenues related to each former redevelopment agency, for administration by the county auditor-controller.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 7. Effective June 29, 2011. Operative February 1, 2012.)



34171

The following terms shall have the following meanings:

(a) “Administrative budget” means the budget for administrative costs of the successor agencies as provided in Section 34177.

(b) “Administrative cost allowance” means an amount that, subject to the approval of the oversight board, is payable from property tax revenues of up to 5 percent of the property tax allocated to the successor agency on the Recognized Obligation Payment Schedule covering the period January 1, 2012, through June 30, 2012, and up to 3 percent of the property tax allocated to the Redevelopment Obligation Retirement Fund money that is allocated to the successor agency for each fiscal year thereafter; provided, however, that the amount shall not be less than two hundred fifty thousand dollars ($250,000), unless the oversight board reduces this amount, for any fiscal year or such lesser amount as agreed to by the successor agency. However, the allowance amount shall exclude, and shall not apply to, any administrative costs that can be paid from bond proceeds or from sources other than property tax. Administrative cost allowances shall exclude any litigation expenses related to assets or obligations, settlements and judgments, and the costs of maintaining assets prior to disposition. Employee costs associated with work on specific project implementation activities, including, but not limited to, construction inspection, project management, or actual construction, shall be considered project-specific costs and shall not constitute administrative costs.

(c) “Designated local authority” shall mean a public entity formed pursuant to subdivision (d) of Section 34173.

(d) (1) “Enforceable obligation” means any of the following:

(A) Bonds, as defined by Section 33602 and bonds issued pursuant to Chapter 10.5 (commencing with Section 5850) of Division 6 of Title 1 of the Government Code, including the required debt service, reserve set-asides, and any other payments required under the indenture or similar documents governing the issuance of the outstanding bonds of the former redevelopment agency. A reserve may be held when required by the bond indenture or when the next property tax allocation will be insufficient to pay all obligations due under the provisions of the bond for the next payment due in the following half of the calendar year.

(B) Loans of moneys borrowed by the redevelopment agency for a lawful purpose, to the extent they are legally required to be repaid pursuant to a required repayment schedule or other mandatory loan terms.

(C) Payments required by the federal government, preexisting obligations to the state or obligations imposed by state law, other than passthrough payments that are made by the county auditor-controller pursuant to Section 34183, or legally enforceable payments required in connection with the agencies’ employees, including, but not limited to, pension payments, pension obligation debt service, unemployment payments, or other obligations conferred through a collective bargaining agreement. Costs incurred to fulfill collective bargaining agreements for layoffs or terminations of city employees who performed work directly on behalf of the former redevelopment agency shall be considered enforceable obligations payable from property tax funds. The obligations to employees specified in this subparagraph shall remain enforceable obligations payable from property tax funds for any employee to whom those obligations apply if that employee is transferred to the entity assuming the housing functions of the former redevelopment agency pursuant to Section 34176. The successor agency or designated local authority shall enter into an agreement with the housing entity to reimburse it for any costs of the employee obligations.

(D) Judgments or settlements entered by a competent court of law or binding arbitration decisions against the former redevelopment agency, other than passthrough payments that are made by the county auditor-controller pursuant to Section 34183. Along with the successor agency, the oversight board shall have the authority and standing to appeal any judgment or to set aside any settlement or arbitration decision.

(E) Any legally binding and enforceable agreement or contract that is not otherwise void as violating the debt limit or public policy. However, nothing in this act shall prohibit either the successor agency, with the approval or at the direction of the oversight board, or the oversight board itself from terminating any existing agreements or contracts and providing any necessary and required compensation or remediation for such termination. Titles of or headings used on or in a document shall not be relevant in determining the existence of an enforceable obligation.

(F) Contracts or agreements necessary for the administration or operation of the successor agency, in accordance with this part, including, but not limited to, agreements concerning litigation expenses related to assets or obligations, settlements and judgments, and the costs of maintaining assets prior to disposition, and agreements to purchase or rent office space, equipment and supplies, and pay-related expenses pursuant to Section 33127 and for carrying insurance pursuant to Section 33134.

(G) Amounts borrowed from, or payments owing to, the Low and Moderate Income Housing Fund of a redevelopment agency, which had been deferred as of the effective date of the act adding this part; provided, however, that the repayment schedule is approved by the oversight board. Repayments shall be transferred to the Low and Moderate Income Housing Asset Fund established pursuant to subdivision (d) of Section 34176 as a housing asset and shall be used in a manner consistent with the affordable housing requirements of the Community Redevelopment Law (Part 1 (commencing with Section 33000)).

(2) For purposes of this part, “enforceable obligation” does not include any agreements, contracts, or arrangements between the city, county, or city and county that created the redevelopment agency and the former redevelopment agency. However, written agreements entered into (A) at the time of issuance, but in no event later than December 31, 2010, of indebtedness obligations, and (B) solely for the purpose of securing or repaying those indebtedness obligations may be deemed enforceable obligations for purposes of this part. Notwithstanding this paragraph, loan agreements entered into between the redevelopment agency and the city, county, or city and county that created it, within two years of the date of creation of the redevelopment agency, may be deemed to be enforceable obligations.

(3) Contracts or agreements between the former redevelopment agency and other public agencies, to perform services or provide funding for governmental or private services or capital projects outside of redevelopment project areas that do not provide benefit to the redevelopment project and thus were not properly authorized under Part 1 (commencing with Section 33000) shall be deemed void on the effective date of this part; provided, however, that such contracts or agreements for the provision of housing properly authorized under Part 1 (commencing with Section 33000) shall not be deemed void.

(e) “Indebtedness obligations” means bonds, notes, certificates of participation, or other evidence of indebtedness, issued or delivered by the redevelopment agency, or by a joint exercise of powers authority created by the redevelopment agency, to third-party investors or bondholders to finance or refinance redevelopment projects undertaken by the redevelopment agency in compliance with the Community Redevelopment Law (Part 1 (commencing with Section 33000)).

(f) “Oversight board” shall mean each entity established pursuant to Section 34179.

(g) “Recognized obligation” means an obligation listed in the Recognized Obligation Payment Schedule.

(h) “Recognized Obligation Payment Schedule” means the document setting forth the minimum payment amounts and due dates of payments required by enforceable obligations for each six-month fiscal period as provided in subdivision (m) of Section 34177.

(i) “School entity” means any entity defined as such in subdivision (f) of Section 95 of the Revenue and Taxation Code.

(j) “Successor agency” means the successor entity to the former redevelopment agency as described in Section 34173.

(k) “Taxing entities” means cities, counties, a city and county, special districts, and school entities, as defined in subdivision (f) of Section 95 of the Revenue and Taxation Code, that receive passthrough payments and distributions of property taxes pursuant to the provisions of this part.

(l) “Property taxes” include all property tax revenues, including those from unitary and supplemental and roll corrections applicable to tax increment.

(m) “Department” means the Department of Finance unless the context clearly refers to another state agency.

(n) “Sponsoring entity” means the city, county, or city and county, or other entity that authorized the creation of each redevelopment agency.

(o) “Final judicial determination” means a final judicial determination made by any state court that is not appealed, or by a court of appellate jurisdiction that is not further appealed, in an action by any party.

(p) From July 1, 2014, to July 1, 2018, inclusive, “housing entity administrative cost allowance” means an amount of up to 1 percent of the property tax allocated to the Redevelopment Obligation Retirement Fund on behalf of the successor agency for each applicable fiscal year, but not less than one hundred fifty thousand dollars ($150,000) per fiscal year.

(1) If a local housing authority assumed the housing functions of the former redevelopment agency pursuant to paragraph (2) or (3) of subdivision (b) of Section 34176, then the housing entity administrative cost allowance shall be listed by the successor agency on the Recognized Obligation Payment Schedule. Upon approval of the Recognized Obligation Payment Schedule by the oversight board and the department, the housing entity administrative cost allowance shall be remitted by the successor agency on each January 2 and July 1 to the local housing authority that assumed the housing functions of the former redevelopment agency pursuant to paragraph (2) or (3) of subdivision (b) of Section 34176.

(2) If there are insufficient moneys in the Redevelopment Obligations Retirement Fund in a given fiscal year to make the payment authorized by this subdivision, the unfunded amount may be listed on each subsequent Recognized Obligation Payment Schedule until it has been paid in full. In these cases the five-year time limit on the payments shall not apply.

(Amended by Stats. 2014, Ch. 1, Sec. 2. Effective February 18, 2014.)






CHAPTER 2 - Effect of Redevelopment Agency Dissolution

34172

(a) (1) All redevelopment agencies and redevelopment agency components of community development agencies created under Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), and Part 1.7 (commencing with Section 34100) that were in existence on the effective date of this part are hereby dissolved and shall no longer exist as a public body, corporate or politic. Nothing in this part dissolves or otherwise affects the authority of a community redevelopment commission, other than in its authority to act as a redevelopment agency, in its capacity as a housing authority or for any other community development purpose of the jurisdiction in which it operates. For those other nonredevelopment purposes, the community development commission derives its authority solely from federal or local laws, or from state laws other than the Community Redevelopment Law (Part 1 (commencing with Section 33000)).

(2) A community in which an agency has been dissolved under this section may not create a new agency pursuant to Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), or Part 1.7 (commencing with Section 34100). However, a community in which the agency has been dissolved and the successor entity has paid off all of the former agency’s enforceable obligations may create a new agency pursuant to Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), or Part 1.7 (commencing with Section 34100), subject to the tax increment provisions contained in Chapter 3.5 (commencing with Section 34194.5) of Part 1.9 (commencing with Section 34192).

(b) All authority to transact business or exercise powers previously granted under the Community Redevelopment Law (Part 1 (commencing with Section 33000) is hereby withdrawn from the former redevelopment agencies.

(c) Solely for purposes of Section 16 of Article XVI of the California Constitution, the Redevelopment Property Tax Trust Fund shall be deemed to be a special fund of the dissolved redevelopment agency to pay the principal of and interest on loans, moneys advanced to, or indebtedness, whether funded, refunded, assumed, or otherwise incurred by the redevelopment agency to finance or refinance, in whole or in part, the redevelopment projects of each redevelopment agency dissolved pursuant to this part.

(d) Revenues equivalent to those that would have been allocated pursuant to subdivision (b) of Section 16 of Article XVI of the California Constitution shall be allocated to the Redevelopment Property Tax Trust Fund of each successor agency for making payments on the principal of and interest on loans, and moneys advanced to or indebtedness incurred by the dissolved redevelopment agencies. Amounts in excess of those necessary to pay obligations of the former redevelopment agency shall be deemed to be property tax revenues within the meaning of subdivision (a) of Section 1 of Article XIII A of the California Constitution.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 7. Effective June 29, 2011. Operative February 1, 2012.)



34173

(a) Successor agencies, as defined in this part, are hereby designated as successor entities to the former redevelopment agencies.

(b) Except for those provisions of the Community Redevelopment Law that are repealed, restricted, or revised pursuant to the act adding this part, all authority, rights, powers, duties, and obligations previously vested with the former redevelopment agencies, under the Community Redevelopment Law, are hereby vested in the successor agencies.

(c) (1) If the redevelopment agency was in the form of a joint powers authority, and if the joint powers agreement governing the formation of the joint powers authority addresses the allocation of assets and liabilities upon dissolution of the joint powers authority, then each of the entities that created the former redevelopment agency may be a successor agency within the meaning of this part and each shall have a share of assets and liabilities based on the provisions of the joint powers agreement.

(2) If the redevelopment agency was in the form of a joint powers authority, and if the joint powers agreement governing the formation of the joint powers authority does not address the allocation of assets and liabilities upon dissolution of the joint powers authority, then each of the entities that created the former redevelopment agency may be a successor agency within the meaning of this part, a proportionate share of the assets and liabilities shall be based on the assessed value in the project areas within each entity’s jurisdiction, as determined by the county assessor, in its jurisdiction as compared to the assessed value of land within the boundaries of the project areas of the former redevelopment agency.

(d) (1) A city, county, city and county, or the entities forming the joint powers authority that authorized the creation of each redevelopment agency may elect not to serve as a successor agency under this part. A city, county, city and county, or any member of a joint powers authority that elects not to serve as a successor agency under this part must file a copy of a duly authorized resolution of its governing board to that effect with the county auditor-controller no later than January 13, 2012.

(2) The determination of the first local agency that elects to become the successor agency shall be made by the county auditor-controller based on the earliest receipt by the county auditor-controller of a copy of a duly adopted resolution of the local agency’s governing board authorizing such an election. As used in this section, “local agency” means any city, county, city and county, or special district in the county of the former redevelopment agency.

(3) (A) If no local agency elects to serve as a successor agency for a dissolved redevelopment agency, a public body, referred to herein as a “designated local authority” shall be immediately formed, pursuant to this part, in the county and shall be vested with all the powers and duties of a successor agency as described in this part. The Governor shall appoint three residents of the county to serve as the governing board of the authority. The designated local authority shall serve as successor agency until a local agency elects to become the successor agency in accordance with this section.

(B) Designated local authority members are protected by the immunities applicable to public entities and public employees governed by Part 1 (commencing with Section 810) and Part 2 (commencing with Section 814) of Division 3.6 of Title 1 of the Government Code.

(4) A city, county, or city and county, or the entities forming the joint powers authority that authorized the creation of a redevelopment agency and that elected not to serve as the successor agency under this part, may subsequently reverse this decision and agree to serve as the successor agency pursuant to this section. Any reversal of this decision shall not become effective for 60 days after notice has been given to the current successor agency and the oversight board and shall not invalidate any action of the successor agency or oversight board taken prior to the effective date of the transfer of responsibility.

(e) The liability of any successor agency, acting pursuant to the powers granted under the act adding this part, shall be limited to the extent of the total sum of property tax revenues it receives pursuant to this part and the value of assets transferred to it as a successor agency for a dissolved redevelopment agency.

(f) Any existing cleanup plans and liability limits authorized under the Polanco Redevelopment Act (Article 12.5 (commencing with Section 33459) of Chapter 4 of Part 1) shall be transferred to the successor agency and may be transferred to the successor housing entity at that entity’s request.

(g) A successor agency is a separate public entity from the public agency that provides for its governance and the two entities shall not merge. The liabilities of the former redevelopment agency shall not be transferred to the sponsoring entity and the assets shall not become assets of the sponsoring entity. A successor agency has its own name, can be sued, and can sue. All litigation involving a redevelopment agency shall automatically be transferred to the successor agency. The separate former redevelopment agency employees shall not automatically become sponsoring entity employees of the sponsoring entity and the successor agency shall retain its own collective bargaining status. As successor entities, successor agencies succeed to the organizational status of the former redevelopment agency, but without any legal authority to participate in redevelopment activities, except to complete any work related to an approved enforceable obligation. Each successor agency shall be deemed to be a local entity for purposes of the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(h) The city, county, or city and county that authorized the creation of a redevelopment agency may loan or grant funds to a successor agency for administrative costs, enforceable obligations, or project-related expenses at the city’s discretion, but the receipt and use of these funds shall be reflected on the Recognized Obligation Payment Schedule or the administrative budget and therefore are subject to the oversight and approval of the oversight board. An enforceable obligation shall be deemed to be created for the repayment of those loans.

(i) At the request of the city, county, or city and county, notwithstanding Section 33205, all land use related plans and functions of the former redevelopment agency are hereby transferred to the city, county, or city and county that authorized the creation of a redevelopment agency; provided, however, that the city, county, or city and county shall not create a new project area, add territory to, or expand or change the boundaries of a project area, or take any action that would increase the amount of obligated property tax (formerly tax increment) necessary to fulfill any existing enforceable obligation beyond what was authorized as of June 27, 2011.

(Amended by Stats. 2012, Ch. 26, Sec. 7. Effective June 27, 2012.)



34174

(a) Solely for the purposes of Section 16 of Article XVI of the California Constitution, commencing on the effective date of this part, all agency loans, advances, or indebtedness, and interest thereon, shall be deemed extinguished and paid; provided, however, that nothing herein is intended to absolve the successor agency of payment or other obligations due or imposed pursuant to the enforceable obligations; and provided further, that nothing in the act adding this part is intended to be construed as an action or circumstance that may give rise to an event of default under any of the documents governing the enforceable obligations.

(b) Nothing in this part, including, but not limited to, the dissolution of the redevelopment agencies, the designation of successor agencies, and the transfer of redevelopment agency assets and properties, shall be construed as a voluntary or involuntary insolvency of any redevelopment agency for purposes of the indenture, trust indenture, or similar document governing its outstanding bonds.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 7. Effective June 29, 2011. Operative February 1, 2012.)



34175

(a) It is the intent of this part that pledges of revenues associated with enforceable obligations of the former redevelopment agencies are to be honored. It is intended that the cessation of any redevelopment agency shall not affect either the pledge, the legal existence of that pledge, or the stream of revenues available to meet the requirements of the pledge.

(b) All assets, properties, contracts, leases, books and records, buildings, and equipment of the former redevelopment agency are transferred on February 1, 2012, to the control of the successor agency, for administration pursuant to the provisions of this part. This includes all cash or cash equivalents and amounts owed to the redevelopment agency as of February 1, 2012. Any legal or contractual restrictions on the use of these funds or assets shall also be transferred to the successor agency.

(Amended by Stats. 2012, Ch. 26, Sec. 8. Effective June 27, 2012.)



34176

(a) (1) The city, county, or city and county that authorized the creation of a redevelopment agency may elect to retain the housing assets and functions previously performed by the redevelopment agency. If a city, county, or city and county elects to retain the authority to perform housing functions previously performed by a redevelopment agency, all rights, powers, duties, obligations, and housing assets, as defined in subdivision (e), excluding any amounts on deposit in the Low and Moderate Income Housing Fund and enforceable obligations retained by the successor agency, shall be transferred to the city, county, or city and county.

(2) The housing successor shall submit to the Department of Finance by August 1, 2012, a list of all housing assets that contains an explanation of how the assets meet the criteria specified in subdivision (e). The Department of Finance shall prescribe the format for the submission of the list. The list shall include assets transferred between February 1, 2012, and the date upon which the list is created. The department shall have up to 30 days from the date of receipt of the list to object to any of the assets or transfers of assets identified on the list. If the Department of Finance objects to assets on the list, the housing successor may request a meet and confer process within five business days of receiving the department objection. If the transferred asset is deemed not to be a housing asset as defined in subdivision (e), it shall be returned to the successor agency. If a housing asset has been previously pledged to pay for bonded indebtedness, the successor agency shall maintain control of the asset in order to pay for the bond debt.

(3) For purposes of this section and Section 34176.1, “housing successor” means the entity assuming the housing function of a former redevelopment agency pursuant to this section.

(b) If a city, county, or city and county does not elect to retain the responsibility for performing housing functions previously performed by a redevelopment agency, all rights, powers, assets, duties, and obligations associated with the housing activities of the agency, excluding enforceable obligations retained by the successor agency and any amounts in the Low and Moderate Income Housing Fund, shall be transferred as follows:

(1) If there is no local housing authority in the territorial jurisdiction of the former redevelopment agency, to the Department of Housing and Community Development.

(2) If there is one local housing authority in the territorial jurisdiction of the former redevelopment agency, to that local housing authority.

(3) If there is more than one local housing authority in the territorial jurisdiction of the former redevelopment agency, to the local housing authority selected by the city, county, or city and county that authorized the creation of the redevelopment agency.

(c) Commencing on the operative date of this part, the housing successor may enforce affordability covenants and perform related activities pursuant to applicable provisions of the Community Redevelopment Law (Part 1 (commencing with Section 33000)), including, but not limited to, Section 33418.

(d) Except as specifically provided in Section 34191.4, any funds transferred to the housing successor, together with any funds generated from housing assets, as defined in subdivision (e), shall be maintained in a separate Low and Moderate Income Housing Asset Fund which is hereby created in the accounts of the housing successor.

(e) For purposes of this part, “housing asset” includes all of the following:

(1) Any real property, interest in, or restriction on the use of real property, whether improved or not, and any personal property provided in residences, including furniture and appliances, all housing-related files and loan documents, office supplies, software licenses, and mapping programs, that were acquired for low- and moderate-income housing purposes, either by purchase or through a loan, in whole or in part, with any source of funds.

(2) Any funds that are encumbered by an enforceable obligation to build or acquire low- and moderate-income housing, as defined by the Community Redevelopment Law (Part 1 (commencing with Section 33000)) unless required in the bond covenants to be used for repayment purposes of the bond.

(3) Any loan or grant receivable, funded from the Low and Moderate Income Housing Fund, from homebuyers, homeowners, nonprofit or for-profit developers, and other parties that require occupancy by persons of low or moderate income as defined by the Community Redevelopment Law (Part 1 (commencing with Section 33000)).

(4) Any funds derived from rents or operation of properties acquired for low- and moderate-income housing purposes by other parties that were financed with any source of funds, including residual receipt payments from developers, conditional grant repayments, cost savings and proceeds from refinancing, and principal and interest payments from homebuyers subject to enforceable income limits.

(5) A stream of rents or other payments from housing tenants or operators of low- and moderate-income housing financed with any source of funds that are used to maintain, operate, and enforce the affordability of housing or for enforceable obligations associated with low- and moderate-income housing.

(6) (A) Repayments of loans or deferrals owed to the Low and Moderate Income Housing Fund pursuant to subparagraph (G) of paragraph (1) of subdivision (d) of Section 34171, which shall be used consistent with the affordable housing requirements in the Community Redevelopment Law (Part 1 (commencing with Section 33000)).

(B) Loan or deferral repayments shall not be made prior to the 2013–14 fiscal year. Beginning in the 2013–14 fiscal year, the maximum repayment amount authorized each fiscal year for repayments made pursuant to this paragraph and subdivision (b) of Section 34191.4 combined shall be equal to one-half of the increase between the amount distributed to taxing entities pursuant to paragraph (4) of subdivision (a) of Section 34183 in that fiscal year and the amount distributed to taxing entities pursuant to that paragraph in the 2012–13 base year. Loan or deferral repayments made pursuant to this paragraph shall take priority over amounts to be repaid pursuant to subdivision (b) of Section 34191.4.

(f) If a development includes both low- and moderate-income housing that meets the definition of a housing asset under subdivision (e) and other types of property use, including, but not limited to, commercial use, governmental use, open space, and parks, the oversight board shall consider the overall value to the community as well as the benefit to taxing entities of keeping the entire development intact or dividing the title and control over the property between the housing successor and the successor agency or other public or private agencies. The disposition of those assets may be accomplished by a revenue-sharing arrangement as approved by the oversight board on behalf of the affected taxing entities.

(g) (1) (A) The housing successor may designate the use of and commit indebtedness obligation proceeds that remain after the satisfaction of enforceable obligations that have been approved in a Recognized Obligation Payment Schedule and that are consistent with the indebtedness obligation covenants. The proceeds shall be derived from indebtedness obligations that were issued for the purposes of affordable housing prior to January 1, 2011, and were backed by the Low and Moderate Income Housing Fund. Enforceable obligations may be satisfied by the creation of reserves for the projects that are the subject of the enforceable obligation that are consistent with the contractual obligations for those projects, or by expending funds to complete the projects.

(B) The housing successor shall provide notice to the successor agency of any designations of use or commitments of funds specified in subparagraph (A) that it wishes to make at least 20 days before the deadline for submission of the Recognized Obligation Payment Schedule to the oversight board. Commitments and designations shall not be valid and binding on any party until they are included in an approved and valid Recognized Obligation Payment Schedule. The review of these designations and commitments by the successor agency, oversight board, and Department of Finance shall be limited to a determination that the designations and commitments are consistent with bond covenants and that there are sufficient funds available.

(2) Funds shall be used and committed in a manner consistent with the purposes of the Low and Moderate Income Housing Asset Fund. Notwithstanding any other law, the successor agency shall retain and expend the excess housing obligation proceeds at the discretion of the housing successor, provided that the successor agency ensures that the proceeds are expended in a manner consistent with the indebtedness obligation covenants and with any requirements relating to the tax status of those obligations. The amount expended shall not exceed the amount of indebtedness obligation proceeds available and such expenditure shall constitute the creation of excess housing proceeds expenditures to be paid from the excess proceeds. Excess housing proceeds expenditures shall be listed separately on the Recognized Obligation Payment Schedule submitted by the successor agency.

(h) This section shall not be construed to provide any stream of tax increment financing.

(Amended by Stats. 2014, Ch. 146, Sec. 1. Effective July 18, 2014.)



34176.1

Funds in the Low and Moderate Income Housing Asset Fund described in subdivision (d) of Section 34176 shall be subject to the provisions of the Community Redevelopment Law (Part 1 (commencing with Section 33000)) relating to the Low and Moderate Income Housing Fund, except as follows:

(a) Subdivision (d) of Section 33334.3 and subdivision (a) of Section 33334.4 shall not apply. Instead, funds received from the successor agency for items listed on the Recognized Obligation Payment Schedule shall be expended to meet the enforceable obligations, and the housing successor shall expend all other funds in the Low and Moderate Income Housing Asset Fund as follows:

(1) For the purpose of monitoring and preserving the long-term affordability of units subject to affordability restrictions or covenants entered into by the redevelopment agency or the housing successor and for the purpose of administering the activities described in paragraphs (2) and (3), a housing successor may expend per fiscal year up to an amount equal to 2 percent of the statutory value of real property owned by the housing successor and of loans and grants receivable, including real property and loans and grants transferred to the housing successor pursuant to Section 34176 and real property purchased and loans and grants made by the housing successor. If this amount is less than two hundred thousand dollars ($200,000) for any given fiscal year, the housing successor may expend up to two hundred thousand dollars ($200,000) in that fiscal year for these purposes. The Department of Housing and Community Development shall annually publish on its Internet Web site an adjustment to this amount to reflect any change in the Consumer Price Index for All Urban Consumers published by the federal Department of Labor for the preceding calendar year. For purposes of this paragraph, “statutory value of real property” means the value of properties formerly held by the former redevelopment agency as listed on the housing asset transfer form approved by the Department of Finance pursuant to paragraph (2) of subdivision (a) of Section 34176, the value of the properties transferred to the housing successor pursuant to subdivision (f) of Section 34181, and the purchase price of properties purchased by the housing successor.

(2) Notwithstanding Section 33334.2, if the housing successor has fulfilled all obligations pursuant to Sections 33413 and 33418, the housing successor may expend up to two hundred fifty thousand dollars ($250,000) per fiscal year for homeless prevention and rapid rehousing services for individuals and families who are homeless or would be homeless but for this assistance, including the provision of short-term or medium-term rental assistance, housing relocation and stabilization services including housing search, mediation, or outreach to property owners, credit repair, security or utility deposits, utility payments, rental assistance for a final month at a location, moving cost assistance, and case management, or other appropriate activities for homelessness prevention and rapid rehousing of persons who have become homeless.

(3) (A) The housing successor shall expend all funds remaining in the Low and Moderate Income Housing Asset Fund after the expenditures allowed pursuant to paragraphs (1) and (2) for the development of housing affordable to and occupied by households earning 80 percent or less of the area median income, with at least 30 percent of these remaining funds expended for the development of rental housing affordable to and occupied by households earning 30 percent or less of the area median income and no more than 20 percent of these remaining funds expended for the development of housing affordable to and occupied by households earning between 60 percent and 80 percent of the area median income. A housing successor shall demonstrate in the annual report described in subdivision (f), for 2019, and every five years thereafter, that the housing successor’s expenditures from January 1, 2014, through the end of the latest fiscal year covered in the report comply with the requirements of this subparagraph.

(B) If the housing successor fails to comply with the extremely low income requirement in any five-year report, then the housing successor shall ensure that at least 50 percent of these remaining funds expended in each fiscal year following the latest fiscal year following the report are expended for the development of rental housing affordable to, and occupied by, households earning 30 percent or less of the area median income until the housing successor demonstrates compliance with the extremely low income requirement in an annual report described in subdivision (f).

(C) If the housing successor exceeds the expenditure limit for households earning between 60 percent and 80 percent of the area median income in any five-year report, the housing successor shall not expend any of the remaining funds for households earning between 60 percent and 80 percent of the area median income until the housing successor demonstrates compliance with this limit in an annual report described in subdivision (f).

(D) For purposes of this subdivision, “development” means new construction, acquisition and rehabilitation, substantial rehabilitation as defined in Section 33413, the acquisition of long-term affordability covenants on multifamily units as described in Section 33413, or the preservation of an assisted housing development that is eligible for prepayment or termination or for which within the expiration of rental restrictions is scheduled to occur within five years as those terms are defined in Section 65863.10 of the Government Code. Units described in this subparagraph may be counted towards any outstanding obligations pursuant to Section 33413, provided that the units meet the requirements of that section and are counted as provided in that section.

(b) Subdivision (b) of Section 33334.4 shall not apply. Instead, if the aggregate number of units of deed-restricted rental housing restricted to seniors and assisted individually or jointly by the housing successor, its former redevelopment agency, and its host jurisdiction within the previous 10 years exceeds 50 percent of the aggregate number of units of deed-restricted rental housing assisted individually or jointly by the housing successor, its former redevelopment agency, and its host jurisdiction within the same time period, then the housing successor shall not expend these funds to assist additional senior housing units until the housing successor or its host jurisdiction assists, and construction has commenced, a number of units available to all persons, regardless of age, that is equal to 50 percent of the aggregate number of units of deed-restricted rental housing units assisted individually or jointly by the housing successor, its former redevelopment agency, and its host jurisdiction within the time period described above.

(c) (1) Program income a housing successor receives shall not be associated with a project area and, notwithstanding subdivision (g) of Section 33334.2, may be expended anywhere within the jurisdiction of the housing successor or transferred pursuant to paragraph (2) without a finding of benefit to a project area. For purposes of this paragraph, “program income” means the sources described in paragraphs (3), (4), and (5) of subdivision (e) of Section 34176 and interest earned on deposits in the account.

(2) Two or more housing successors within a county, within a single metropolitan statistical area, within 15 miles of each other, or that are in contiguous jurisdictions may enter into an agreement to transfer funds among their respective Low and Moderate Income Housing Asset Funds for the sole purpose of developing transit priority projects as defined in subdivisions (a) and (b) of Section 21155 of the Public Resources Code, permanent supportive housing as defined in paragraph (2) of subdivision (b) of Section 50675.14, housing for agricultural employees as defined in subdivision (g) of Section 50517.5, or special needs housing as defined in federal or state law or regulation if all of the following conditions are met:

(A) Each participating housing successor has made a finding based on substantial evidence, after a public hearing, that the agreement to transfer funds will not cause or exacerbate racial, ethnic, or economic segregation.

(B) The development to be funded shall not be located in a census tract where more than 50 percent of its population is very low income, unless the development is within one-half mile of a major transit stop or high-quality transit corridor as defined in paragraph (3) of subdivision (b) of Section 21155 of the Public Resources Code.

(C) The completed development shall not result in a reduction in the number of housing units or a reduction in the affordability of housing units on the site where the development is to be built.

(D) A transferring housing successor shall not have any outstanding obligations pursuant to Section 33413.

(E) No housing successor may transfer more than one million dollars ($1,000,000) per fiscal year.

(F) The jurisdictions of the transferring and receiving housing successors each have an adopted housing element that the Department of Housing and Community Development has found pursuant to Section 65585 of the Government Code to be in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code and have submitted to the Department of Housing and Community Development the annual progress report required by Section 65400 of the Government Code within the preceding 12 months.

(G) Transferred funds shall only assist rental units affordable to, and occupied by, households earning 60 percent or less of the area median income.

(H) Transferred funds not encumbered within two years shall be transferred to the Department of Housing and Community Development for expenditure pursuant to the Multifamily Housing Program or the Joe Serna, Jr. Farmworker Housing Grant Program.

(d) Sections 33334.10 and 33334.12 shall not apply. Instead, if a housing successor has an excess surplus, the housing successor shall encumber the excess surplus for the purposes described in paragraph (3) of subdivision (a) or transfer the funds pursuant to paragraph (2) of subdivision (c) within three fiscal years. If the housing successor fails to comply with this subdivision, the housing successor, within 90 days of the end of the third fiscal year, shall transfer any excess surplus to the Department of Housing and Community Development for expenditure pursuant to the Multifamily Housing Program or the Joe Serna, Jr. Farmworker Housing Grant Program. For purposes of this subdivision, “excess surplus” shall mean an unencumbered amount in the account that exceeds the greater of one million dollars ($1,000,000) or the aggregate amount deposited into the account during the housing successor’s preceding four fiscal years, whichever is greater.

(e) Section 33334.16 shall not apply to interests in real property acquired on or after February 1, 2012. With respect to interests in real property acquired by the former redevelopment agency prior to February 1, 2012, the time periods described in Section 33334.16 shall be deemed to have commenced on the date that the Department of Finance approved the property as a housing asset.

(f) Section 33080.1 of this code and Section 12463.3 of the Government Code shall not apply. Instead, the housing successor shall conduct, and shall provide to its governing body, an independent financial audit of the Low and Moderate Income Housing Asset Fund within six months after the end of each fiscal year, which may be included in the independent financial audit of the host jurisdiction. If the housing successor is a city or county, it shall also include in its report pursuant to Section 65400 of the Government Code and post on its Internet Web site all of the following information for the previous fiscal year. If the housing successor is not a city or county, it shall also provide to its governing body and post on its Internet Web site all of the following information for the previous fiscal year:

(1) The amount deposited to the Low and Moderate Income Housing Asset Fund, distinguishing any amounts deposited for items listed on the Recognized Obligation Payment Schedule from other amounts deposited.

(2) A statement of the balance in the fund as of the close of the fiscal year, distinguishing any amounts held for items listed on the Recognized Obligation Payment Schedule from other amounts.

(3) A description of expenditures from the fund by category, including, but not limited to, expenditures (A) for monitoring and preserving the long-term affordability of units subject to affordability restrictions or covenants entered into by the redevelopment agency or the housing successor and administering the activities described in paragraphs (2) and (3) of subdivision (a), (B) for homeless prevention and rapid rehousing services for the development of housing described in paragraph (2) of subdivision (a), and (C) for the development of housing pursuant to paragraph (3) of subdivision (a).

(4) As described in paragraph (1) of subdivision (a), the statutory value of real property owned by the housing successor, the value of loans and grants receivable, and the sum of these two amounts.

(5) A description of any transfers made pursuant to paragraph (2) of subdivision (c) in the previous fiscal year and, if still unencumbered, in earlier fiscal years and a description of and status update on any project for which transferred funds have been or will be expended if that project has not yet been placed in service.

(6) A description of any project for which the housing successor receives or holds property tax revenue pursuant to the Recognized Obligation Payment Schedule and the status of that project.

(7) For interests in real property acquired by the former redevelopment agency prior to February 1, 2012, a status update on compliance with Section 33334.16. For interests in real property acquired on or after February 1, 2012, a status update on the project.

(8) A description of any outstanding obligations pursuant to Section 33413 that remained to transfer to the housing successor on February 1, 2012, of the housing successor’s progress in meeting those obligations, and of the housing successor’s plans to meet unmet obligations. In addition, the housing successor shall include in the report posted on its Internet Web site the implementation plans of the former redevelopment agency.

(9) The information required by subparagraph (B) of paragraph (3) of subdivision (a).

(10) The percentage of units of deed-restricted rental housing restricted to seniors and assisted individually or jointly by the housing successor, its former redevelopment agency, and its host jurisdiction within the previous 10 years in relation to the aggregate number of units of deed-restricted rental housing assisted individually or jointly by the housing successor, its former redevelopment agency, and its host jurisdiction within the same time period.

(11) The amount of any excess surplus, the amount of time that the successor agency has had excess surplus, and the housing successor’s plan for eliminating the excess surplus.

(12) An inventory of homeownership units assisted by the former redevelopment agency or the housing successor that are subject to covenants or restrictions or to an adopted program that protects the former redevelopment agency’s investment of moneys from the Low and Moderate Income Housing Fund pursuant to subdivision (f) of Section 33334.3. This inventory shall include all of the following information:

(A) The number of those units.

(B) In the first report pursuant to this subdivision, the number of units lost to the portfolio after February 1, 2012, and the reason or reasons for those losses. For all subsequent reports, the number of the units lost to the portfolio in the last fiscal year and the reason for those losses.

(C) Any funds returned to the housing successor as part of an adopted program that protects the former redevelopment agency’s investment of moneys from the Low and Moderate Income Housing Fund.

(D) Whether the housing successor has contracted with any outside entity for the management of the units and, if so, the identity of the entity.

(Amended by Stats. 2014, Ch. 672, Sec. 1. Effective January 1, 2015.)






CHAPTER 3 - Successor Agencies

34177

Successor agencies are required to do all of the following:

(a) Continue to make payments due for enforceable obligations.

(1) On and after February 1, 2012, and until a Recognized Obligation Payment Schedule becomes operative, only payments required pursuant to an enforceable obligations payment schedule shall be made. The initial enforceable obligation payment schedule shall be the last schedule adopted by the redevelopment agency under Section 34169. However, payments associated with obligations excluded from the definition of enforceable obligations by paragraph (2) of subdivision (d) of Section 34171 shall be excluded from the enforceable obligations payment schedule and be removed from the last schedule adopted by the redevelopment agency under Section 34169 prior to the successor agency adopting it as its enforceable obligations payment schedule pursuant to this subdivision. The enforceable obligation payment schedule may be amended by the successor agency at any public meeting and shall be subject to the approval of the oversight board as soon as the board has sufficient members to form a quorum. In recognition of the fact that the timing of the California Supreme Court’s ruling in the case California Redevelopment Association v. Matosantos (2011) 53 Cal.4th 231 delayed the preparation by successor agencies and the approval by oversight boards of the January 1, 2012, through June 30, 2012, Recognized Obligation Payment Schedule, a successor agency may amend the Enforceable Obligation Payment Schedule to authorize the continued payment of enforceable obligations until the time that the January 1, 2012, through June 30, 2012, Recognized Obligation Payment Schedule has been approved by the oversight board and by the Department of Finance. The successor agency may utilize reasonable estimates and projections to support payment amounts for enforceable obligations if the successor agency submits appropriate supporting documentation of the basis for the estimate or projection to the Department of Finance and the auditor-controller.

(2) The Department of Finance and the Controller shall each have the authority to require any documents associated with the enforceable obligations to be provided to them in a manner of their choosing. Any taxing entity, the department, and the Controller shall each have standing to file a judicial action to prevent a violation under this part and to obtain injunctive or other appropriate relief.

(3) Commencing on the date the Recognized Obligation Payment Schedule is valid pursuant to subdivision (l), only those payments listed in the Recognized Obligation Payment Schedule may be made by the successor agency from the funds specified in the Recognized Obligation Payment Schedule. In addition, after it becomes valid, the Recognized Obligation Payment Schedule shall supersede the Statement of Indebtedness, which shall no longer be prepared nor have any effect under the Community Redevelopment Law (Part 1 (commencing with Section 33000)).

(4) Nothing in the act adding this part is to be construed as preventing a successor agency, with the prior approval of the oversight board, as described in Section 34179, from making payments for enforceable obligations from sources other than those listed in the Recognized Obligation Payment Schedule.

(5) From February 1, 2012, to July 1, 2012, a successor agency shall have no authority and is hereby prohibited from accelerating payment or making any lump-sum payments that are intended to prepay loans unless such accelerated repayments were required prior to the effective date of this part.

(b) Maintain reserves in the amount required by indentures, trust indentures, or similar documents governing the issuance of outstanding redevelopment agency bonds.

(c) Perform obligations required pursuant to any enforceable obligation.

(d) Remit unencumbered balances of redevelopment agency funds to the county auditor-controller for distribution to the taxing entities, including, but not limited to, the unencumbered balance of the Low and Moderate Income Housing Fund of a former redevelopment agency. In making the distribution, the county auditor-controller shall utilize the same methodology for allocation and distribution of property tax revenues provided in Section 34188.

(e) Dispose of assets and properties of the former redevelopment agency as directed by the oversight board; provided, however, that the oversight board may instead direct the successor agency to transfer ownership of certain assets pursuant to subdivision (a) of Section 34181. The disposal is to be done expeditiously and in a manner aimed at maximizing value. Proceeds from asset sales and related funds that are no longer needed for approved development projects or to otherwise wind down the affairs of the agency, each as determined by the oversight board, shall be transferred to the county auditor-controller for distribution as property tax proceeds under Section 34188. The requirements of this subdivision shall not apply to a successor agency that has been issued a finding of completion by the Department of Finance pursuant to Section 34179.7.

(f) Enforce all former redevelopment agency rights for the benefit of the taxing entities, including, but not limited to, continuing to collect loans, rents, and other revenues that were due to the redevelopment agency.

(g) Effectuate transfer of housing functions and assets to the appropriate entity designated pursuant to Section 34176.

(h) Expeditiously wind down the affairs of the redevelopment agency pursuant to the provisions of this part and in accordance with the direction of the oversight board.

(i) Continue to oversee development of properties until the contracted work has been completed or the contractual obligations of the former redevelopment agency can be transferred to other parties. Bond proceeds shall be used for the purposes for which bonds were sold unless the purposes can no longer be achieved, in which case, the proceeds may be used to defease the bonds.

(j) Prepare a proposed administrative budget and submit it to the oversight board for its approval. The proposed administrative budget shall include all of the following:

(1) Estimated amounts for successor agency administrative costs for the upcoming six-month fiscal period.

(2) Proposed sources of payment for the costs identified in paragraph (1).

(3) Proposals for arrangements for administrative and operations services provided by a city, county, city and county, or other entity.

(k) Provide administrative cost estimates, from its approved administrative budget that are to be paid from property tax revenues deposited in the Redevelopment Property Tax Trust Fund, to the county auditor-controller for each six-month fiscal period.

(l) (1) Before each six-month fiscal period, prepare a Recognized Obligation Payment Schedule in accordance with the requirements of this paragraph. For each recognized obligation, the Recognized Obligation Payment Schedule shall identify one or more of the following sources of payment:

(A) Low and Moderate Income Housing Fund.

(B) Bond proceeds.

(C) Reserve balances.

(D) Administrative cost allowance.

(E) The Redevelopment Property Tax Trust Fund, but only to the extent no other funding source is available or when payment from property tax revenues is required by an enforceable obligation or by the provisions of this part.

(F) Other revenue sources, including rents, concessions, asset sale proceeds, interest earnings, and any other revenues derived from the former redevelopment agency, as approved by the oversight board in accordance with this part.

(2) A Recognized Obligation Payment Schedule shall not be deemed valid unless all of the following conditions have been met:

(A) A Recognized Obligation Payment Schedule is prepared by the successor agency for the enforceable obligations of the former redevelopment agency. The initial schedule shall project the dates and amounts of scheduled payments for each enforceable obligation for the remainder of the time period during which the redevelopment agency would have been authorized to obligate property tax increment had the a redevelopment agency not been dissolved.

(B) The Recognized Obligation Payment Schedule is submitted to and duly approved by the oversight board. The successor agency shall submit a copy of the Recognized Obligation Payment Schedule to the county administrative officer, the county auditor-controller, and the Department of Finance at the same time that the successor agency submits the Recognized Obligation Payment Schedule to the oversight board for approval.

(C) A copy of the approved Recognized Obligation Payment Schedule is submitted to the county auditor-controller, the Controller’s office, and the Department of Finance, and is posted on the successor agency’s Internet Web site.

(3) The Recognized Obligation Payment Schedule shall be forward looking to the next six months. The first Recognized Obligation Payment Schedule shall be submitted to the Controller’s office and the Department of Finance by April 15, 2012, for the period of January 1, 2012, to June 30, 2012, inclusive. This Recognized Obligation Payment Schedule shall include all payments made by the former redevelopment agency between January 1, 2012, through January 31, 2012, and shall include all payments proposed to be made by the successor agency from February 1, 2012, through June 30, 2012. Former redevelopment agency enforceable obligation payments due, and reasonable or necessary administrative costs due or incurred, prior to January 1, 2012, shall be made from property tax revenues received in the spring of 2011 property tax distribution, and from other revenues and balances transferred to the successor agency.

(m) The Recognized Obligation Payment Schedule for the period of January 1, 2013, to June 30, 2013, shall be submitted by the successor agency, after approval by the oversight board, no later than September 1, 2012. Commencing with the Recognized Obligation Payment Schedule covering the period July 1, 2013, through December 31, 2013, successor agencies shall submit an oversight board-approved Recognized Obligation Payment Schedule to the Department of Finance and to the county auditor-controller no fewer than 90 days before the date of property tax distribution. The Department of Finance shall make its determination of the enforceable obligations and the amounts and funding sources of the enforceable obligations no later than 45 days after the Recognized Obligation Payment Schedule is submitted. Within five business days of the department’s determination, a successor agency may request additional review by the department and an opportunity to meet and confer on disputed items. The meet and confer period may vary; an untimely submittal of a Recognized Obligation Payment Schedule may result in a meet and confer period of less than 30 days. The department shall notify the successor agency and the county auditor-controllers as to the outcome of its review at least 15 days before the date of property tax distribution.

(1) The successor agency shall submit a copy of the Recognized Obligation Payment Schedule to the Department of Finance electronically, and the successor agency shall complete the Recognized Obligation Payment Schedule in the manner provided for by the department. A successor agency shall be in noncompliance with this paragraph if it only submits to the department an electronic message or a letter stating that the oversight board has approved a Recognized Obligation Payment Schedule.

(2) If a successor agency does not submit a Recognized Obligation Payment Schedule by the deadlines provided in this subdivision, the city, county, or city and county that created the redevelopment agency shall be subject to a civil penalty equal to ten thousand dollars ($10,000) per day for every day the schedule is not submitted to the department. The civil penalty shall be paid to the county auditor-controller for allocation to the taxing entities under Section 34183. If a successor agency fails to submit a Recognized Obligation Payment Schedule by the deadline, any creditor of the successor agency or the Department of Finance or any affected taxing entity shall have standing to and may request a writ of mandate to require the successor agency to immediately perform this duty. Those actions may be filed only in the County of Sacramento and shall have priority over other civil matters. Additionally, if an agency does not submit a Recognized Obligation Payment Schedule within 10 days of the deadline, the maximum administrative cost allowance for that period shall be reduced by 25 percent.

(3) If a successor agency fails to submit to the department an oversight board-approved Recognized Obligation Payment Schedule that complies with all requirements of this subdivision within five business days of the date upon which the Recognized Obligation Payment Schedule is to be used to determine the amount of property tax allocations, the department may determine if any amount should be withheld by the county auditor-controller for payments for enforceable obligations from distribution to taxing entities, pending approval of a Recognized Obligation Payment Schedule. The county auditor-controller shall distribute the portion of any of the sums withheld pursuant to this paragraph to the affected taxing entities in accordance with paragraph (4) of subdivision (a) of Section 34183 upon notice by the department that a portion of the withheld balances are in excess of the amount of enforceable obligations. The county auditor-controller shall distribute withheld funds to the successor agency only in accordance with a Recognized Obligation Payment Schedule approved by the department. County auditor-controllers shall lack the authority to withhold any other amounts from the allocations provided for under Section 34183 or 34188 unless required by a court order.

(4) (A) The Recognized Obligation Payment Schedule payments required pursuant to this subdivision may be scheduled beyond the existing Recognized Obligation Payment Schedule cycle upon a showing that a lender requires cash on hand beyond the Recognized Obligation Payment Schedule cycle.

(B) When a payment is shown to be due during the Recognized Obligation Payment Schedule period, but an invoice or other billing document has not yet been received, the successor agency may utilize reasonable estimates and projections to support payment amounts for enforceable obligations if the successor agency submits appropriate supporting documentation of the basis for the estimate or projection to the department and the auditor-controller.

(C) A Recognized Obligation Payment Schedule may also include appropriation of moneys from bonds subject to passage during the Recognized Obligation Payment Schedule cycle when an enforceable obligation requires the agency to issue the bonds and use the proceeds to pay for project expenditures.

(n) Cause a postaudit of the financial transactions and records of the successor agency to be made at least annually by a certified public accountant.

(Amended by Stats. 2014, Ch. 1, Sec. 3. Effective February 18, 2014.)



34177.3

(a) Successor agencies shall lack the authority to, and shall not, create new enforceable obligations under the authority of the Community Redevelopment Law (Part 1 (commencing with Section 33000)) or begin new redevelopment work, except in compliance with an enforceable obligation that existed prior to June 28, 2011.

(b) Successor agencies may create enforceable obligations to conduct the work of winding down the redevelopment agency, including hiring staff, acquiring necessary professional administrative services and legal counsel, and procuring insurance.

(c) Successor agencies shall lack the authority to, and shall not, transfer any powers or revenues of the successor agency to any other party, public or private, except pursuant to an enforceable obligation on a Recognized Obligation Payment Schedule approved by the department. Any such transfers of authority or revenues that are not made pursuant to an enforceable obligation on a Recognized Obligation Payment Schedule approved by the Department of Finance are hereby declared to be void, and the successor agency shall take action to reverse any of those transfers. The Controller may audit any transfer of authority or revenues prohibited by this section and may order the prompt return of any money or other things of value from the receiving party.

(d) Redevelopment agencies that resolved to participate in the Voluntary Alternative Redevelopment Program under Chapter 6 of the First Extraordinary Session of the Statutes of 2011 were and are subject to the provisions of Part 1.8 (commencing with Section 34161). Any actions taken by redevelopment agencies to create obligations after June 27, 2011, are ultra vires and do not create enforceable obligations.

(e) The Legislature finds and declares that the provisions of this section are declaratory of existing law.

(Added by Stats. 2012, Ch. 26, Sec. 12. Effective June 27, 2012.)



34177.5

(a) In addition to the powers granted to each successor agency, and notwithstanding anything in the act adding this part, including, but not limited to, Sections 34162 and 34189, a successor agency shall have the authority, rights, and powers of the redevelopment agency to which it succeeded solely for the following purposes:

(1) For the purpose of issuing bonds or incurring other indebtedness to refund the bonds or other indebtedness of its former redevelopment agency or of the successor agency to provide savings to the successor agency, provided that (A) the total interest cost to maturity on the refunding bonds or other indebtedness plus the principal amount of the refunding bonds or other indebtedness shall not exceed the total remaining interest cost to maturity on the bonds or other indebtedness to be refunded plus the remaining principal of the bonds or other indebtedness to be refunded, and (B) the principal amount of the refunding bonds or other indebtedness shall not exceed the amount required to defease the refunded bonds or other indebtedness, to establish customary debt service reserves, and to pay related costs of issuance. If the foregoing conditions are satisfied, the initial principal amount of the refunding bonds or other indebtedness may be greater than the outstanding principal amount of the bonds or other indebtedness to be refunded. The successor agency may pledge to the refunding bonds or other indebtedness the revenues pledged to the bonds or other indebtedness being refunded, and that pledge, when made in connection with the issuance of such refunding bonds or other indebtedness, shall have the same lien priority as the pledge of the bonds or other obligations to be refunded, and shall be valid, binding, and enforceable in accordance with its terms.

(2) For the purpose of issuing bonds or other indebtedness to finance debt service spikes, including balloon maturities, provided that (A) the existing indebtedness is not accelerated, except to the extent necessary to achieve substantially level debt service, and (B) the principal amount of the bonds or other indebtedness shall not exceed the amount required to finance the debt service spikes, including establishing customary debt service reserves and paying related costs of issuance.

(3) For the purpose of amending an existing enforceable obligation under which the successor agency is obligated to reimburse a political subdivision of the state for the payment of debt service on a bond or other obligation of the political subdivision, or to pay all or a portion of the debt service on the bond or other obligation of the political subdivision to provide savings to the successor agency, provided that (A) the enforceable obligation is amended in connection with a refunding of the bonds or other obligations of the political subdivision so that the enforceable obligation will apply to the refunding bonds or other refunding indebtedness of the political subdivision, (B) the total interest cost to maturity on the refunding bonds or other indebtedness plus the principal amount of the refunding bonds or other indebtedness shall not exceed the total remaining interest cost to maturity on the bonds or other indebtedness to be refunded plus the remaining principal of the bonds or other indebtedness to be refunded, and (C) the principal amount of the refunding bonds or other indebtedness shall not exceed the amount required to defease the refunded bonds or other indebtedness, to establish customary debt service reserves and to pay related costs of issuance. The pledge set forth in that amended enforceable obligation, when made in connection with the execution of the amendment of the enforceable obligation, shall have the same lien priority as the pledge in the enforceable obligation prior to its amendment and shall be valid, binding, and enforceable in accordance with its terms.

(4) For the purpose of issuing bonds or incurring other indebtedness to make payments under enforceable obligations when the enforceable obligations include the irrevocable pledge of property tax increment, formerly tax increment revenues prior to the effective date of this part, or other funds and the obligation to issue bonds secured by that pledge. The successor agency may pledge to the bonds or other indebtedness the property tax revenues and other funds described in the enforceable obligation, and that pledge, when made in connection with the issuance of the bonds or the incurring of other indebtedness, shall be valid, binding, and enforceable in accordance with its terms. This paragraph shall not be deemed to authorize a successor agency to increase the amount of property tax revenues pledged under an enforceable obligation or to pledge any property tax revenue not already pledged pursuant to an enforceable obligation. This paragraph does not constitute a change in, but is declaratory of, the existing law.

(b) The refunding bonds authorized under this section may be issued under the authority of Article 11 (commencing with Section 53580) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code, and the refunding bonds may be sold at public or private sale, or to a joint powers authority pursuant to the Marks-Roos Local Bond Pooling Act (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code).

(c) (1) Prior to incurring any bonds or other indebtedness pursuant to this section, the successor agency may subordinate to the bonds or other indebtedness the amount required to be paid to an affected taxing entity pursuant to paragraph (1) of subdivision (a) of Section 34183, provided that the affected taxing entity has approved the subordinations pursuant to this subdivision.

(2) At the time the successor agency requests an affected taxing entity to subordinate the amount to be paid to it, the successor agency shall provide the affected taxing entity with substantial evidence that sufficient funds will be available to pay both the debt service on the bonds or other indebtedness and the payments required by paragraph (1) of subdivision (a) of Section 34183, when due.

(3) Within 45 days after receipt of the agency’s request, the affected taxing entity shall approve or disapprove the request for subordination. An affected taxing entity may disapprove a request for subordination only if it finds, based upon substantial evidence, that the successor agency will not be able to pay the debt service payments and the amount required to be paid to the affected taxing entity. If the affected taxing entity does not act within 45 days after receipt of the agency’s request, the request to subordinate shall be deemed approved and shall be final and conclusive.

(d) An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of bonds or other obligations authorized by this section, the pledge of revenues to those bonds or other obligations authorized by this section, the legality and validity of all proceedings theretofore taken and, as provided in the resolution of the legislative body of the successor agency authorizing the bonds or other obligations authorized by this section, proposed to be taken for the authorization, execution, issuance, sale, and delivery of the bonds or other obligations authorized by this section, and for the payment of debt service on the bonds or the payment of amounts under other obligations authorized by this section. Subdivision (c) of Section 33501 shall not apply to any such action. The Department of Finance shall be notified of the filing of any action as an affected party.

(e) Notwithstanding any other law, including, but not limited to, Section 33501, an action to challenge the issuance of bonds, the incurrence of indebtedness, the amendment of an enforceable obligation, or the execution of a financing agreement by a successor agency shall be brought within 30 days after the date on which the oversight board approves the resolution of the successor agency approving the issuance of bonds, the incurrence of indebtedness, the amendment of an enforceable obligation, or the execution of a financing agreement authorized under this section.

(f) The actions authorized in this section shall be subject to the approval of the oversight board, as provided in Section 34180. Additionally, an oversight board may direct the successor agency to commence any of the transactions described in subdivision (a) so long as the successor agency is able to recover its related costs in connection with the transaction. After a successor agency, with approval of the oversight board, issues any bonds, incurs any indebtedness, or executes an amended enforceable obligation pursuant to subdivision (a), the oversight board shall not unilaterally approve any amendments to or early termination of the bonds, indebtedness, or enforceable obligation. If, under the authority granted to it by subdivision (h) of Section 34179, the Department of Finance either reviews and approves or fails to request review within five business days of an oversight board approval of an action authorized by this section, the scheduled payments on the bonds or other indebtedness shall be listed in the Recognized Obligation Payment Schedule and shall not be subject to further review and approval by the department or the Controller. The department may extend its review time to 60 days for actions authorized in this section and may seek the assistance of the Treasurer in evaluating proposed actions under this section.

(g) Any bonds, indebtedness, or amended enforceable obligation authorized by this section shall be considered indebtedness incurred by the dissolved redevelopment agency, with the same legal effect as if the bonds, indebtedness, financing agreement, or amended enforceable obligation had been issued, incurred, or entered into prior to June 29, 2011, in full conformity with the applicable provisions of the Community Redevelopment Law that existed prior to that date, shall be included in the successor agency’s Recognized Obligation Payment Schedule, and shall be secured by a pledge of, and lien on, and shall be repaid from moneys deposited from time to time in the Redevelopment Property Tax Trust Fund established pursuant to subdivision (c) of Section 34172, as provided in paragraph (2) of subdivision (a) of Section 34183. Property tax revenues pledged to any bonds, indebtedness, or amended enforceable obligations authorized by this section are taxes allocated to the successor agency pursuant to subdivision (b) of Section 33670 and Section 16 of Article XVI of the California Constitution.

(h) The successor agency shall make diligent efforts to ensure that the lowest long-term cost financing is obtained. The financing shall not provide for any bullets or spikes and shall not use variable rates. The successor agency shall make use of an independent financial advisor in developing financing proposals and shall make the work products of the financial advisor available to the Department of Finance at its request.

(i) If an enforceable obligation provides for an irrevocable commitment of property tax revenue and where allocation of such revenues is expected to occur over time, the successor agency may petition the Department of Finance to provide written confirmation that its determination of such enforceable obligation as approved in a Recognized Obligation Payment Schedule is final and conclusive, and reflects the department’s approval of subsequent payments made pursuant to the enforceable obligation. If the confirmation is granted, then the department’s review of such payments in future Recognized Obligation Payment Schedules shall be limited to confirming that they are required by the prior enforceable obligation.

(j) The successor agency may request that the department provide a written determination to waive the two-year statute of limitations on an action to review the validity of the adoption or amendment of a redevelopment plan pursuant to subdivision (c) of Section 33500 or on any findings or determinations made by the agency pursuant to subdivision (d) of Section 33500. The department at its discretion may provide a waiver if it determines it is necessary for the agency to fulfill an enforceable obligation.

(Added by Stats. 2012, Ch. 26, Sec. 13. Effective June 27, 2012.)



34178

(a) Commencing on the operative date of this part, agreements, contracts, or arrangements between the city or county, or city and county that created the redevelopment agency and the redevelopment agency are invalid and shall not be binding on the successor agency; provided, however, that a successor entity wishing to enter or reenter into agreements with the city, county, or city and county that formed the redevelopment agency that it is succeeding may do so upon obtaining the approval of its oversight board. A successor agency or an oversight board shall not exercise the powers granted by this subdivision to restore funding for an enforceable obligation that was deleted or reduced by the Department of Finance pursuant to subdivision (h) of Section 34179 unless it reflects the decisions made during the meet and confer process with the Department of Finance or pursuant to a court order.

(b) Notwithstanding subdivision (a), any of the following agreements are not invalid and may bind the successor agency:

(1) A duly authorized written agreement entered into at the time of issuance, but in no event later than December 31, 2010, of indebtedness obligations, and solely for the purpose of securing or repaying those indebtedness obligations.

(2) A written agreement between a redevelopment agency and the city, county, or city and county that created it that provided loans or other startup funds for the redevelopment agency that were entered into within two years of the formation of the redevelopment agency.

(3) A joint exercise of powers agreement in which the redevelopment agency is a member of the joint powers authority. However, upon assignment to the successor agency by operation of the act adding this part, the successor agency’s rights, duties, and performance obligations under that joint exercise of powers agreement shall be limited by the constraints imposed on successor agencies by the act adding this part.

(Amended by Stats. 2012, Ch. 26, Sec. 14. Effective June 27, 2012.)



34178.7

For purposes of this chapter with regard to a redevelopment agency that becomes subject to this part pursuant to Section 34195, only references to “October 1, 2011,” and to the “operative date of this part” shall be modified in the manner described in Section 34191. All other dates shall be modified only as necessary to reflect the appropriate fiscal year or portion of a fiscal year.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 7. Effective June 29, 2011. Operative February 1, 2012.)






CHAPTER 4 - Oversight Boards

34179

(a) Each successor agency shall have an oversight board composed of seven members. The members shall elect one of their members as the chairperson and shall report the name of the chairperson and other members to the Department of Finance on or before May 1, 2012. Members shall be selected as follows:

(1) One member appointed by the county board of supervisors.

(2) One member appointed by the mayor for the city that formed the redevelopment agency.

(3) (A) One member appointed by the largest special district, by property tax share, with territory in the territorial jurisdiction of the former redevelopment agency, which is of the type of special district that is eligible to receive property tax revenues pursuant to Section 34188.

(B)  On or after the effective date of this subparagraph, the county auditor-controller may determine which is the largest special district for purposes of this section.

(4) One member appointed by the county superintendent of education to represent schools if the superintendent is elected. If the county superintendent of education is appointed, then the appointment made pursuant to this paragraph shall be made by the county board of education.

(5) One member appointed by the Chancellor of the California Community Colleges to represent community college districts in the county.

(6) One member of the public appointed by the county board of supervisors.

(7) One member representing the employees of the former redevelopment agency appointed by the mayor or chair of the board of supervisors, as the case may be, from the recognized employee organization representing the largest number of former redevelopment agency employees employed by the successor agency at that time. In the case where city or county employees performed administrative duties of the former redevelopment agency, the appointment shall be made from the recognized employee organization representing those employees. If a recognized employee organization does not exist for either the employees of the former redevelopment agency or the city or county employees performing administrative duties of the former redevelopment agency, the appointment shall be made from among the employees of the successor agency. In voting to approve a contract as an enforceable obligation, a member appointed pursuant to this paragraph shall not be deemed to be interested in the contract by virtue of being an employee of the successor agency or community for purposes of Section 1090 of the Government Code.

(8) If the county or a joint powers agency formed the redevelopment agency, then the largest city by acreage in the territorial jurisdiction of the former redevelopment agency may select one member. If there are no cities with territory in a project area of the redevelopment agency, the county superintendent of education may appoint an additional member to represent the public.

(9) If there are no special districts of the type that are eligible to receive property tax pursuant to Section 34188, within the territorial jurisdiction of the former redevelopment agency, then the county may appoint one member to represent the public.

(10) If a redevelopment agency was formed by an entity that is both a charter city and a county, the oversight board shall be composed of seven members selected as follows: three members appointed by the mayor of the city, if that appointment is subject to confirmation by the county board of supervisors, one member appointed by the largest special district, by property tax share, with territory in the territorial jurisdiction of the former redevelopment agency, which is the type of special district that is eligible to receive property tax revenues pursuant to Section 34188, one member appointed by the county superintendent of education to represent schools, one member appointed by the Chancellor of the California Community Colleges to represent community college districts, and one member representing employees of the former redevelopment agency appointed by the mayor of the city if that appointment is subject to confirmation by the county board of supervisors, to represent the largest number of former redevelopment agency employees employed by the successor agency at that time.

(b) The Governor may appoint individuals to fill any oversight board member position described in subdivision (a) that has not been filled by May 15, 2012, or any member position that remains vacant for more than 60 days.

(c) The oversight board may direct the staff of the successor agency to perform work in furtherance of the oversight board’s duties and responsibilities under this part. The successor agency shall pay for all of the costs of meetings of the oversight board and may include such costs in its administrative budget. Oversight board members shall serve without compensation or reimbursement for expenses.

(d) Oversight board members are protected by the immunities applicable to public entities and public employees governed by Part 1 (commencing with Section 810) and Part 2 (commencing with Section 814) of Division 3.6 of Title 1 of the Government Code.

(e) A majority of the total membership of the oversight board shall constitute a quorum for the transaction of business. A majority vote of the total membership of the oversight board is required for the oversight board to take action. The oversight board shall be deemed to be a local entity for purposes of the Ralph M. Brown Act, the California Public Records Act, and the Political Reform Act of 1974. All actions taken by the oversight board shall be adopted by resolution.

(f) All notices required by law for proposed oversight board actions shall also be posted on the successor agency’s Internet Web site or the oversight board’s Internet Web site.

(g) Each member of an oversight board shall serve at the pleasure of the entity that appointed such member.

(h) The Department of Finance may review an oversight board action taken pursuant to this part. Written notice and information about all actions taken by an oversight board shall be provided to the department by electronic means and in a manner of the department’s choosing. An action shall become effective five business days after notice in the manner specified by the department is provided unless the department requests a review. Each oversight board shall designate an official to whom the department may make those requests and who shall provide the department with the telephone number and e-mail contact information for the purpose of communicating with the department pursuant to this subdivision. Except as otherwise provided in this part, in the event that the department requests a review of a given oversight board action, it shall have 40 days from the date of its request to approve the oversight board action or return it to the oversight board for reconsideration and the oversight board action shall not be effective until approved by the department. In the event that the department returns the oversight board action to the oversight board for reconsideration, the oversight board shall resubmit the modified action for department approval and the modified oversight board action shall not become effective until approved by the department. If the department reviews a Recognized Obligation Payment Schedule, the department may eliminate or modify any item on that schedule prior to its approval. The county auditor-controller shall reflect the actions of the department in determining the amount of property tax revenues to allocate to the successor agency. The department shall provide notice to the successor agency and the county auditor-controller as to the reasons for its actions. To the extent that an oversight board continues to dispute a determination with the department, one or more future recognized obligation schedules may reflect any resolution of that dispute. The department may also agree to an amendment to a Recognized Obligation Payment Schedule to reflect a resolution of a disputed item; however, this shall not affect a past allocation of property tax or create a liability for any affected taxing entity.

(i) Oversight boards shall have fiduciary responsibilities to holders of enforceable obligations and the taxing entities that benefit from distributions of property tax and other revenues pursuant to Section 34188. Further, the provisions of Division 4 (commencing with Section 1000) of the Government Code shall apply to oversight boards. Notwithstanding Section 1099 of the Government Code, or any other law, any individual may simultaneously be appointed to up to five oversight boards and may hold an office in a city, county, city and county, special district, school district, or community college district.

(j) Commencing on and after July 1, 2016, in each county where more than one oversight board was created by operation of the act adding this part, there shall be only one oversight board appointed as follows:

(1) One member may be appointed by the county board of supervisors.

(2) One member may be appointed by the city selection committee established pursuant to Section 50270 of the Government Code. In a city and county, the mayor may appoint one member.

(3) One member may be appointed by the independent special district selection committee established pursuant to Section 56332 of the Government Code, for the types of special districts that are eligible to receive property tax revenues pursuant to Section 34188.

(4) One member may be appointed by the county superintendent of education to represent schools if the superintendent is elected. If the county superintendent of education is appointed, then the appointment made pursuant to this paragraph shall be made by the county board of education.

(5) One member may be appointed by the Chancellor of the California Community Colleges to represent community college districts in the county.

(6) One member of the public may be appointed by the county board of supervisors.

(7) One member may be appointed by the recognized employee organization representing the largest number of successor agency employees in the county.

(k) The Governor may appoint individuals to fill any oversight board member position described in subdivision (j) that has not been filled by July 15, 2016, or any member position that remains vacant for more than 60 days.

(l) Commencing on and after July 1, 2016, in each county where only one oversight board was created by operation of the act adding this part, then there will be no change to the composition of that oversight board as a result of the operation of subdivision (b).

(m) Any oversight board for a given successor agency shall cease to exist when all of the indebtedness of the dissolved redevelopment agency has been repaid.

(n) An oversight board may direct a successor agency to provide additional legal or financial advice than what was given by agency staff.

(o) An oversight board is authorized to contract with the county or other public or private agencies for administrative support.

(p) On matters within the purview of the oversight board, decisions made by the oversight board supersede those made by the successor agency or the staff of the successor agency.

(Amended by Stats. 2012, Ch. 26, Sec. 16. Effective June 27, 2012.)



34179.5

(a) In furtherance of subdivision (d) of Section 34177, each successor agency shall employ a licensed accountant, approved by the county auditor-controller and with experience and expertise in local government accounting, to conduct a due diligence review to determine the unobligated balances available for transfer to taxing entities. As an alternative, an audit provided by the county auditor-controller that provides the information required by this section may be used to comply with this section with the concurrence of the oversight board.

(b) For purposes of this section the following terms shall have the following meanings:

(1) “Cash” and “cash equivalents” includes, but is not limited to, cash in hand, bank deposits, Local Agency Investment Fund deposits, deposits in the city or county treasury or any other pool, marketable securities, commercial paper, United States Treasury bills, banker’s acceptances, payables on demand and amounts due from other parties as defined in subdivision (c), and any other money owned by the successor agency.

(2) “Enforceable obligation” includes any of the items listed in subdivision (d) of Section 34171, contracts detailing specific work to be performed that were entered into by the former redevelopment agency prior to June 28, 2011, with a third party that is other than the city, county, or city and county that created the former redevelopment agency, and indebtedness obligations as defined in subdivision (e) of Section 34171.

(3) “Transferred” means the transmission of money to another party that is not in payment for goods or services or an investment or where the payment is de minimus. Transfer also means where the payments are ultimately merely a restriction on the use of the money.

(c) At a minimum, the review required by this section shall include the following:

(1) The dollar value of assets transferred from the former redevelopment agency to the successor agency on or about February 1, 2012.

(2) The dollar value of assets and cash and cash equivalents transferred after January 1, 2011, through June 30, 2012, by the redevelopment agency or the successor agency to the city, county, or city and county that formed the redevelopment agency and the purpose of each transfer. The review shall provide documentation of any enforceable obligation that required the transfer.

(3) The dollar value of any cash or cash equivalents transferred after January 1, 2011, through June 30, 2012, by the redevelopment agency or the successor agency to any other public agency or private party and the purpose of each transfer. The review shall provide documentation of any enforceable obligation that required the transfer.

(4) The review shall provide expenditure and revenue accounting information and identify transfers and funding sources for the 2010–11 and 2011–12 fiscal years that reconciles balances, assets, and liabilities of the successor agency on June 30, 2012 to those reported to the Controller for the 2009–10 fiscal year.

(5) A separate accounting for the balance for the Low and Moderate Income Housing Fund for all other funds and accounts combined shall be made as follows:

(A) A statement of the total value of each fund as of June 30, 2012.

(B) An itemized statement listing any amounts that are legally restricted as to purpose and cannot be provided to taxing entities. This could include the proceeds of any bonds, grant funds, or funds provided by other governmental entities that place conditions on their use.

(C) An itemized statement of the values of any assets that are not cash or cash equivalents. This may include physical assets, land, records, and equipment. For the purpose of this accounting, physical assets may be valued at purchase cost or at any recently estimated market value. The statement shall list separately housing-related assets.

(D) An itemized listing of any current balances that are legally or contractually dedicated or restricted for the funding of an enforceable obligation that identifies the nature of the dedication or restriction and the specific enforceable obligation. In addition, the successor agency shall provide a listing of all approved enforceable obligations that includes a projection of annual spending requirements to satisfy each obligation and a projection of annual revenues available to fund those requirements. If a review finds that future revenues together with dedicated or restricted balances are insufficient to fund future obligations and thus retention of current balances is required, it shall identify the amount of current balances necessary for retention. The review shall also detail the projected property tax revenues and other general purpose revenues to be received by the successor agency, together with both the amount and timing of the bond debt service payments of the successor agency, for the period in which the oversight board anticipates the successor agency will have insufficient property tax revenue to pay the specified obligations.

(E) An itemized list and analysis of any amounts of current balances that are needed to satisfy obligations that will be placed on the Recognized Obligation Payment Schedules for the current fiscal year.

(6) The review shall total the net balances available after deducting the total amounts described in subparagraphs (B) to (E), inclusive, of paragraph (5). The review shall add any amounts that were transferred as identified in paragraphs (2) and (3) of subdivision (c) if an enforceable obligation to make that transfer did not exist. The resulting sum shall be available for allocation to affected taxing entities pursuant to Section 34179.6. It shall be a rebuttable presumption that cash and cash equivalent balances available to the successor agency are available and sufficient to disburse the amount determined in this paragraph to taxing entities. If the review finds that there are insufficient cash balances to transfer or that cash or cash equivalents are specifically obligated to the purposes described in subparagraphs (B), (D), and (E) of paragraph (5) in such amounts that there is insufficient cash to provide the full amount determined pursuant to this paragraph, that amount shall be demonstrated in an additional itemized schedule.

(Added by Stats. 2012, Ch. 26, Sec. 17. Effective June 27, 2012.)



34179.6

The review required pursuant to Section 34179.5 shall be submitted to the oversight board for review. The successor agency shall submit a copy of the Recognized Obligation Payment Schedule to the county administrative officer, the county auditor-controller, and the Department of Finance at the same time that the successor agency submits the review to the oversight board for review.

(a) By October 1, 2012, each successor agency shall provide to the oversight board, the county auditor-controller, the Controller, and the Department of Finance the results of the review conducted pursuant to Section 34179.5 for the Low and Moderate Income Housing Fund and specifically the amount of cash and cash equivalents determined to be available for allocation to taxing entities. By December 15, 2012, each successor agency shall provide to the oversight board, the county auditor-controller, the Controller, and the department the results of the review conducted pursuant to Section 34179.5 for all of the other fund and account balances and specifically the amount of cash and cash equivalents determined to be available for allocation to taxing entities. The department may request any supporting documentation and review results to assist in its review under subdivision (d). The department may specify the form and manner information about the review shall be provided to it.

(b) Upon receipt of the review, the oversight board shall convene a public comment session to take place at least five business days before the oversight board holds the approval vote specified in subdivision (c). The oversight board also shall consider any opinions offered by the county auditor-controller on the review results submitted by the successor agencies.

(c) By October 15, 2012, for the Low and Moderate Income Housing Fund and by January 15, 2013, for all other funds and accounts, the oversight board shall review, approve, and transmit to the department and the county auditor-controller the determination of the amount of cash and cash equivalents that are available for disbursement to taxing entities as determined according to the method provided in Section 34179.5. The oversight board may adjust any amount provided in the review to reflect additional information and analysis. The review and approval shall occur in public sessions. The oversight board may request from the successor agency any materials it deems necessary to assist in its review and approval of the determination. The oversight board shall be empowered to authorize a successor agency to retain assets or funds identified in subparagraphs (B) to (E), inclusive, of paragraph (5) of subdivision (c) of Section 34179.5. An oversight board that makes that authorization also shall identify to the department the amount of funds authorized for retention, the source of those funds, and the purposes for which those funds are being retained. The determination and authorization to retain funds and assets shall be subject to the review and approval of the department pursuant to subdivision (d).

(d) The department may adjust any amount associated with the determination of the resulting amount described in paragraph (6) of subdivision (c) of Section 34179.5 based on its analysis and information provided by the successor agency and others. The department shall consider any findings or opinions of the county auditor-controllers and the Controller. The department shall complete its review of the determinations provided pursuant to subdivision (c) no later than November 9, 2012, for the Low and Moderate Income Housing Fund and also shall notify the oversight board and the successor agency of its decision to overturn any decision of the oversight board to authorize a successor agency to retain assets or funds made pursuant to subdivision (c). The department shall complete its review of the determinations provided pursuant to subdivision (c) no later than April 1, 2013, for the other funds and accounts and also shall notify the oversight board and the successor agency of its decision to overturn any oversight board authorizations made pursuant to subdivision (c). The department shall provide the oversight board and the successor agency an explanation of its basis for overturning or modifying any findings, determinations, or authorizations of the oversight board made pursuant to subdivision (c).

(e) The successor agency and the entity or entities that created the former redevelopment agency may request to meet and confer with the department to resolve any disputes regarding the amounts or sources of funds identified as determined by the department. The request shall be made within five business days of the transmission, and no later than November 16, 2012, for the determination regarding the Low and Moderate Income Housing Fund, to the successor agency or the designated local authority of the department’s determination, decisions, and explanations and shall be accompanied by an explanation and documentation of the basis of the dispute. The department shall meet and confer with the requesting party and modify its determinations and decisions accordingly. The department shall either confirm or modify its determinations and decisions within 30 days of the request to meet and confer.

(f)  Each successor agency shall transmit to the county auditor-controller the amount of funds required pursuant to the determination of the department within five working days of receipt of the notification under subdivision (c) or (e) if a meet and confer request is made. Successor agencies shall make diligent efforts to recover any money determined to have been transferred without an enforceable obligation as described in paragraphs (2) and (3) of subdivision (c) of Section 34179.5. The department shall notify the county auditor-controllers of its actions and the county auditor-controllers shall disburse the funds received from successor agencies to taxing entities pursuant to Section 34188 within five working days of receipt. Amounts received after November 28, 2012, and April 10, 2013, may be held and disbursed with the regular payments to taxing entities pursuant to Section 34183.

(g) By December 1, 2012, the county auditor-controller shall provide the department a report specifying the amount submitted by each successor agency pursuant to subdivision (d) for low- and moderate-income housing funds, and specifically noting those successor agencies that failed to remit the full required amount. By April 20, 2013, the county auditor-controller shall provide the department a report detailing the amount submitted by each successor agency pursuant to subdivision (d) for all other funds and accounts, and specifically noting those successor agencies that failed to remit the full required amount.

(h) If a successor agency fails to remit to the county auditor-controller the sums identified in subdivisions (d) and (f), by the deadlines specified in those subdivisions, the following remedies are available:

(1) (A) If the successor agency cannot promptly recover the funds that have been transferred to another public agency without an enforceable obligation as described in paragraphs (2) and (3) of subdivision (c) of Section 34179.5, the funds may be recovered through an offset of sales and use tax or property tax allocations to the local agency to which the funds were transferred. To recover such funds, the Department of Finance may order the State Board of Equalization to make an offset pursuant to subdivision (a) of Section 34179.8. If the Department of Finance does not order a sales tax offset, the county auditor-controller may reduce the property tax allocations to any local agency in the county that fails to repay funds pursuant to subdivision (c) of Section 34179.8.

(B) The county auditor-controller and the department shall each have the authority to demand the return of funds improperly spent or transferred to a private person or other private entity. If funds are not repaid within 60 days, they may be recovered through any lawful means of collection and are subject to a ten percent penalty plus interest at the rate charged for late personal income tax payments from the date the improper payment was made to the date the money is repaid.

(C) If the city, county, or city and county that created the former redevelopment agency is also performing the duties of the successor agency, the Department of Finance may order an offset to the distribution provided to the sales and use tax revenue to that agency pursuant to subdivision (a) of Section 34179.8. This offset shall be equal to the amount the successor fails to remit pursuant to subdivision (f). If the Department of Finance does not order a sales tax offset, the county auditor-controller may reduce the property tax allocations of the city, county, or city and county that created the former redevelopment agency pursuant to subdivision (c) of Section 34179.8.

(D) The department and the county auditor-controller shall coordinate their actions undertaken pursuant to this paragraph.

(2) Alternatively or in addition to the remedies provided in paragraph (1), the department may direct the county auditor-controller to deduct the unpaid amount from future allocations of property tax to the successor agency under Section 34183 until the amount of payment required pursuant to subdivision (d) is accomplished.

(3) If the Department of Finance determines that payment of the full amount required under subdivision (d) is not currently feasible or would jeopardize the ability of the successor agency to pay enforceable obligations in a timely manner, it may agree to an installment payment plan.

(i) (1) If a legal action contesting a withholding effectuated by the State Board of Equalization pursuant to subparagraphs (B), (C), or (B) and (C) of paragraph (2) of subdivision (b) of Section 34183.5 is successful and results in a final judicial determination, the court shall order the state to pay to the prevailing party a penalty equal to a percentage of the amount of funds found by the court to be improperly withheld, as provided in Section 34179.8. This percentage shall be equivalent to the number of months the funds have been found by the court to be improperly withheld, not to exceed 10 percent.

(2) If a legal action contesting an offset effectuated by the State Board of Equalization or the county auditor-controller pursuant to subdivision (h) is successful and results in a final judicial determination, the court shall order the state or the county auditor-controller to pay to the prevailing party a penalty equal to 10 percent of the amount of funds found by the court to be improperly offset, as provided in Section 34179.8.

(j) If a legal challenge to invalidate any provision in subdivision (h) or subparagraph (B) or (C), or subparagraphs (B) and (C) of paragraph (2) of subdivision (b) of Section 34183.5 is successful and results in a final judicial determination, the invalidated provision shall become inoperative and subdivision (i) shall become inoperative with respect to the invalidated provision.

(Added by Stats. 2012, Ch. 26, Sec. 18. Effective June 27, 2012.)



34179.7

Upon full payment of the amounts determined in subdivision (d) or (e) of Section 34179.6 as reported by the county auditor-controller pursuant to subdivision (g) of Section 34179.6 and of any amounts due as determined by Section 34183.5, or upon a final judicial determination of the amounts due and confirmation that those amounts have been paid by the county auditor-controller, the department shall issue, within five business days, a finding of completion of the requirements of Section 34179.6 to the successor agency.

(Added by Stats. 2012, Ch. 26, Sec. 19. Effective June 27, 2012.)



34179.8

(a) If an offset or withholding of sales and use tax is ordered by the Department of Finance pursuant to this part, the State Board of Equalization shall reduce the distribution of sales and use taxes collected under Chapter 1 (commencing with Section 7200) of Part 1.5 of Division 2 of the Revenue and Taxation Code to the entity that is the subject of the offset or withholding and shall direct the Controller to issue a warrant in the amount of any offset pursuant to subdivision (h) of Section 34179.6 to the county auditor-controller. The county auditor-controller shall distribute this amount to the taxing entities for the former redevelopment area according to Section 34188.

(b) (1) If a court has issued a final judicial determination or the department determines that some or all of the amount collected through the offset of sales and use tax has been paid by another means and no additional amount is owed, the court or the department shall notify the State Board of Equalization of that determination. Upon notification, the State Board of Equalization shall reverse the relevant amount of sales and use tax offset, add any penalty payable under subdivision (i) of Section 34179.6, and adjust the next distribution of sales and use tax to the affected local entity by reducing the allocation of tax to the General Fund and increasing the distribution to the local entity by that sum.

(2) The board shall inform the Controller of the reversal of the offset of sales and use tax undertaken pursuant to paragraph (1). The Controller shall send a demand for payment to the county auditor-controller for the amount of the offset reversal, excluding any penalty amount determined by the court pursuant to subdivision (i) of Section 34179.6 to be applicable to the offset. The auditor-controller shall reduce allocations to taxing entities in the next distributions under Section 34188 until the amount of the reversed offset is recovered and shall pay such recovered amounts to the State Controller for deposit in the General Fund.

(c) (1) If an offset of property tax is ordered by the county auditor-controller pursuant to this part, the auditor-controller shall reduce the distribution of property taxes to the entity that is the subject of the offset and shall distribute the amount to the taxing entities for the former redevelopment area according to Section 34188.

(2) If a court has issued a final judicial determination or the department determines that some or all of the amount collected through the offset made pursuant to paragraph (1) has been paid by another means and no additional amount is owed, the court or the department shall notify the county auditor-controller of that determination. Upon notification, the county auditor-controller shall reverse the relevant amount of property tax revenues offset in the next distribution of property tax to the affected local entity by reducing the allocation of tax to the taxing entities of the former redevelopment area under Section 34188 and increasing the distribution of property taxes to the local entity that was subject to the offset.

(Added by Stats. 2012, Ch. 26, Sec. 20. Effective June 27, 2012.)



34180

All of the following successor agency actions shall first be approved by the oversight board:

(a) The establishment of new repayment terms for outstanding loans where the terms have not been specified prior to the date of this part. An oversight board shall not have the authority to reestablish loan agreements between the successor agency and the city, county, or city and county that formed the redevelopment agency except as provided in Chapter 9 (commencing with Section 34191.1).

(b) The issuance of bonds or other indebtedness or the pledge or agreement for the pledge of property tax revenues (formerly tax increment prior to the effective date of this part) pursuant to subdivision (a) of Section 34177.5.

(c) Setting aside of amounts in reserves as required by indentures, trust indentures, or similar documents governing the issuance of outstanding redevelopment agency bonds.

(d) Merging of project areas.

(e) Continuing the acceptance of federal or state grants, or other forms of financial assistance from either public or private sources, if that assistance is conditioned upon the provision of matching funds, by the successor entity as successor to the former redevelopment agency, in an amount greater than 5 percent.

(f) (1) If a city, county, or city and county wishes to retain any properties or other assets for future redevelopment activities, funded from its own funds and under its own auspices, it must reach a compensation agreement with the other taxing entities to provide payments to them in proportion to their shares of the base property tax, as determined pursuant to Section 34188, for the value of the property retained.

(2) If no other agreement is reached on valuation of the retained assets, the value will be the fair market value as of the 2011 property tax lien date as determined by an independent appraiser approved by the oversight board.

(g) Establishment of the Recognized Obligation Payment Schedule.

(h) A request by the successor agency to enter into an agreement with the city, county, or city and county that formed the redevelopment agency that it is succeeding. An oversight board shall not have the authority to reestablish loan agreements between the successor agency and the city, county, or city and county that formed the redevelopment agency except as provided in Chapter 9 (commencing with Section 34191.1). Any actions to reestablish any other agreements that are in furtherance of enforceable obligations, with the city, county, or city and county that formed the redevelopment agency are invalid until they are included in an approved and valid Recognized Obligation Payment Schedule.

(i) A request by a successor agency or taxing entity to pledge, or to enter into an agreement for the pledge of, property tax revenues pursuant to subdivision (b) of Section 34178.

(j) Any document submitted by a successor agency to an oversight board for approval by any provision of this part shall also be submitted to the county administrative officer, the county auditor-controller, and the Department of Finance at the same time that the successor agency submits the document to the oversight board.

(Amended by Stats. 2012, Ch. 26, Sec. 21. Effective June 27, 2012.)



34181

The oversight board shall direct the successor agency to do all of the following:

(a) Dispose of all assets and properties of the former redevelopment agency; provided, however, that the oversight board may instead direct the successor agency to transfer ownership of those assets that were constructed and used for a governmental purpose, such as roads, school buildings, parks, police and fire stations, libraries, and local agency administrative buildings, to the appropriate public jurisdiction pursuant to any existing agreements relating to the construction or use of such an asset. Any compensation to be provided to the successor agency for the transfer of the asset shall be governed by the agreements relating to the construction or use of that asset. Disposal shall be done expeditiously and in a manner aimed at maximizing value. Asset disposition may be accomplished by a distribution of income to taxing entities proportionate to their property tax share from one or more properties that may be transferred to a public or private agency for management pursuant to the direction of the oversight board.

(b) Cease performance in connection with and terminate all existing agreements that do not qualify as enforceable obligations.

(c) Transfer housing assets pursuant to Section 34176.

(d) Terminate any agreement, between the dissolved redevelopment agency and any public entity located in the same county, obligating the redevelopment agency to provide funding for any debt service obligations of the public entity or for the construction, or operation of facilities owned or operated by such public entity, in any instance where the oversight board has found that early termination would be in the best interests of the taxing entities.

(e) Determine whether any contracts, agreements, or other arrangements between the dissolved redevelopment agency and any private parties should be terminated or renegotiated to reduce liabilities and increase net revenues to the taxing entities, and present proposed termination or amendment agreements to the oversight board for its approval. The board may approve any amendments to or early termination of those agreements if it finds that amendments or early termination would be in the best interests of the taxing entities.

(f) All actions taken pursuant to subdivisions (a) and (c) shall be approved by resolution of the oversight board at a public meeting after at least 10 days’ notice to the public of the specific proposed actions. The actions shall be subject to review by the Department of Finance pursuant to Section 34179 except that the department may extend its review period by up to 60 days. If the department does not object to an action subject to this section, and if no action challenging an action is commenced within 60 days of the approval of the action by the oversight board, the action of the oversight board shall be considered final and can be relied upon as conclusive by any person. If an action is brought to challenge an action involving title to or an interest in real property, a notice of pendency of action shall be recorded by the claimant as provided in Title 4.5 (commencing with Section 405) of Part 2 of the Code of Civil Procedure within a 60-day period.

(Amended by Stats. 2012, Ch. 26, Sec. 22. Effective June 27, 2012.)






CHAPTER 5 - Duties of the Auditor-Controller

34182

(a) (1) The county auditor-controller shall conduct or cause to be conducted an agreed-upon procedures audit of each redevelopment agency in the county that is subject to this part, to be completed by October 1, 2012.

(2) The purpose of the audits shall be to establish each redevelopment agency’s assets and liabilities, to document and determine each redevelopment agency’s passthrough payment obligations to other taxing entities, and to document and determine both the amount and the terms of any indebtedness incurred by the redevelopment agency pursuant to the initial Recognized Obligation Payment Schedule.

(3) The county auditor-controller may charge the Redevelopment Property Tax Trust Fund for any costs incurred by the county auditor-controller pursuant to this part.

(b) By October 5, 2012, the county auditor-controller shall provide the Controller’s office and the Department of Finance a copy of all audits performed pursuant to this section. The county auditor-controller shall maintain a copy of all documentation and working papers for use by the Controller.

(c) (1) The county auditor-controller shall determine the amount of property taxes that would have been allocated to each redevelopment agency in the county had the redevelopment agency not been dissolved pursuant to the operation of the act adding this part. These amounts are deemed property tax revenues within the meaning of subdivision (a) of Section 1 of Article XIII A of the California Constitution and are available for allocation and distribution in accordance with the provisions of the act adding this part. The county auditor-controller shall calculate the property tax revenues using current assessed values on the last equalized roll on August 20, pursuant to Section 2052 of the Revenue and Taxation Code, and pursuant to statutory formulas or contractual agreements with other taxing entities, as of the effective date of this section, and shall deposit that amount in the Redevelopment Property Tax Trust Fund.

(2) Each county auditor-controller shall administer the Redevelopment Property Tax Trust Fund for the benefit of the holders of former redevelopment agency enforceable obligations and the taxing entities that receive passthrough payments and distributions of property taxes pursuant to this part.

(3) In connection with the allocation and distribution by the county auditor-controller of property tax revenues deposited in the Redevelopment Property Tax Trust Fund, in compliance with this part, the county auditor-controller shall prepare estimates of amounts of property tax to be allocated and distributed and the amounts of passthrough payments to be made in the upcoming six-month period, and provide those estimates to both the entities receiving the distributions and the Department of Finance, no later than October 1 and April 1 of each year.

(4) Each county auditor-controller shall disburse proceeds of asset sales or reserve balances, which have been received from the successor entities pursuant to Sections 34177 and 34187, to the taxing entities. In making such a distribution, the county auditor-controller shall utilize the same methodology for allocation and distribution of property tax revenues provided in Section 34188.

(d) By October 1, 2012, the county auditor-controller shall report the following information to the Controller’s office and the Director of Finance:

(1) The sums of property tax revenues remitted to the Redevelopment Property Tax Trust Fund related to each former redevelopment agency.

(2) The sums of property tax revenues remitted to each agency under paragraph (1) of subdivision (a) of Section 34183.

(3) The sums of property tax revenues remitted to each successor agency pursuant to paragraph (2) of subdivision (a) of Section 34183.

(4) The sums of property tax revenues paid to each successor agency pursuant to paragraph (3) of subdivision (a) of Section 34183.

(5) The sums paid to each city, county, and special district, and the total amount allocated for schools pursuant to paragraph (4) of subdivision (a) of Section 34183.

(6) Any amounts deducted from other distributions pursuant to subdivision (b) of Section 34183.

(e) A county auditor-controller may charge the Redevelopment Property Tax Trust Fund for the costs of administering the provisions of this part.

(f) The Controller may audit and review any county auditor-controller action taken pursuant to the act adding this part. As such, all county auditor-controller actions shall not be effective for three business days, pending a request for review by the Controller. In the event that the Controller requests a review of a given county auditor-controller action, he or she shall have 10 days from the date of his or her request to approve the county auditor-controller’s action or return it to the county auditor-controller for reconsideration and the county auditor-controller’s action shall not be effective until approved by the Controller. In the event that the Controller returns the county auditor-controller’s action to the county auditor-controller for reconsideration, the county auditor-controller must resubmit the modified action for Controller approval and the modified county auditor-controller’s action shall not become effective until approved by the Controller.

(Amended by Stats. 2012, Ch. 26, Sec. 23. Effective June 27, 2012.)



34182.1

(a) The Orange County Auditor Controller shall allocate property tax revenues attributable to the El Toro Project Area between the Redevelopment Property Tax Fund established for the former Orange County Development Agency and the Redevelopment Property Tax Trust Fund established for the former Lake Forest Redevelopment Agency as provided in subdivision (b).

(b) (1) All property tax revenues deposited by the Orange County Auditor Controller pursuant to paragraph (1) of subdivision (c) of Section 34182 during each fiscal year that are attributable to the Neighborhood Preservation and Development Project Area, including the El Toro Project Area, shall initially be placed into the Redevelopment Property Tax Trust Fund for the former Orange County Development Agency.

(2) After deducting the administrative costs allowed under Section 34182 and Section 95.3 of the Revenue and Taxation Code, as described in subdivision (a) of Section 34183, and remitting the amounts required under paragraph (1) of subdivision (a) of Section 34183, the Orange County Auditor Controller shall transfer the sum of both of the following, determined for the entire fiscal year, into the redevelopment obligation retirement fund of the successor agency to the Orange County Development Agency for distribution as required by law and applicable bond covenants:

(A) The amount required by Section 33670.9.

(B) All other obligations secured by a prior claim on, or pledge of, moneys in the Redevelopment Property Tax Trust Fund of the former Orange County Development Agency, including tax allocation bonds, as applicable, that are payable on a basis prior to any transfer to the former Lake Forest Redevelopment Agency pursuant to the transfer agreement or pursuant to Part 1.8 (commencing with Section 34161), this part, or other law.

(3) After depositing the amount described in paragraph (2) into the redevelopment obligation retirement fund of the successor agency to the Orange County Development Agency, the Orange County Auditor Controller shall deposit into the Redevelopment Property Tax Trust Fund established for the former Lake Forest Redevelopment Agency the transfer agreement amount, as set forth in the applicable Recognized Obligation Payment Schedule submitted by the successor agency to the Orange County Development Agency and approved by the Department of Finance, to the extent moneys are available from the portion of the former Orange County Development Agency’s Redevelopment Property Tax Trust Fund attributable to the El Toro Project Area.

(4) The payment described in paragraph (3) shall be paid prior to all payments listed on the recognized obligation payment schedule of the successor agency to the former Orange County Development Agency other than the payments described in paragraph (2), unless otherwise required by statute or applicable bond covenants.

(c) This section shall not be construed to affect the obligations of the successor agency to the Orange County Development Agency under Section 33670.9. Such obligations shall be prior to any transfer of property tax revenues directed by this section and this section shall be interpreted and construed in a manner consistent with Section 33670.9.

(d) This section is intended to implement the transfer agreement in light of the enactment of Part 1.8 (commencing with Section 34161) and this part and, except as expressly set forth herein, this section is not intended to alter the transfer agreement, which shall continue in full force and effect in accordance with its terms.

(e) For purposes of this section, both of the following definitions shall apply:

(1) “El Toro Project Area” means the portion of the former Orange County Development Agency’s Neighborhood Preservation and Development Project Area that was transferred to the Lake Forest Redevelopment Agency pursuant to the transfer agreement and Sections 33216 and 33216.1.

(2) “Transfer agreement” means the Agreement to Transfer Territorial Jurisdiction of a Noncontiguous Portion of a Redevelopment Project Area dated as of July 6, 1999, entered into among the County of Orange, the Orange County Development Agency, the City of Lake Forest, the Lake Forest Redevelopment Agency, and the City of Laguna Hills.

(3) “Transfer agreement amount” means the amount of the payment required to be made by the former Orange County Development Agency to the former Lake Forest Redevelopment Agency pursuant to the transfer agreement, less the amount of passthrough payments attributable to the El Toro Project Area that are disbursed by the Orange County Auditor Controller pursuant to paragraph (1) of subdivision (a) of Section 34183.

(Added by Stats. 2014, Ch. 826, Sec. 1. Effective January 1, 2015.)



34182.5

A county auditor-controller may review the Recognized Obligation Payment Schedules and object to the inclusion of any items that are not demonstrated to be enforceable obligations and may object to the funding source proposed for any items. This review may take place prior to the submission of the Recognized Obligation Payment Schedule to the oversight board or subsequent to oversight board action. The county auditor-controller shall promptly transmit notice of any of those objections to the successor agency, the oversight board, and the Department of Finance. Notice shall be given at least 60 days prior to an allocation date specified in Section 34183, except that for the January 1, 2013 to June 30, 2013 Recognized Obligation Payment Schedule, notice shall be given no later than October 1, 2012. If an oversight board disputes the finding of the county auditor-controller, it may refer the matter to the Department of Finance for a determination of what will be approved for inclusion in the Recognized Obligation Payment Schedule.

(Added by Stats. 2012, Ch. 26, Sec. 24. Effective June 27, 2012.)



34183

(a) Notwithstanding any other law, from February 1, 2012, to July 1, 2012, and for each fiscal year thereafter, the county auditor-controller shall, after deducting administrative costs allowed under Section 34182 and Section 95.3 of the Revenue and Taxation Code, allocate moneys in each Redevelopment Property Tax Trust Fund as follows:

(1) Subject to any prior deductions required by subdivision (b), first, the county auditor-controller shall remit from the Redevelopment Property Tax Trust Fund to each local agency and school entity an amount of property tax revenues in an amount equal to that which would have been received under Section 33401, 33492.140, 33607, 33607.5, 33607.7, or 33676, as those sections read on January 1, 2011, or pursuant to any passthrough agreement between a redevelopment agency and a taxing entity that was entered into prior to January 1, 1994, that would be in force during that fiscal year, had the redevelopment agency existed at that time. The amount of the payments made pursuant to this paragraph shall be calculated solely on the basis of passthrough payment obligations, existing prior to the effective date of this part and continuing as obligations of successor entities, shall occur no later than May 16, 2012, and no later than June 1, 2012, and each January 2 and June 1 thereafter. Notwithstanding subdivision (e) of Section 33670, that portion of the taxes in excess of the amount identified in subdivision (a) of Section 33670, which are attributable to a tax rate levied by a taxing entity for the purpose of producing revenues in an amount sufficient to make annual repayments of the principal of, and the interest on, any bonded indebtedness for the acquisition or improvement of real property shall be allocated to, and when collected shall be paid into, the fund of that taxing entity. The amount of passthrough payments computed pursuant to this section, including any passthrough agreements, shall be computed as though the requirement to set aside funds for the Low and Moderate Income Housing Fund was still in effect.

(2) Second, on June 1, 2012, and each January 2 and June 1 thereafter, to each successor agency for payments listed in its Recognized Obligation Payment Schedule for the six-month fiscal period beginning January 1, 2012, and July 1, 2012, and each January 2 and June 1 thereafter, in the following order of priority:

(A) Debt service payments scheduled to be made for tax allocation bonds.

(B) Payments scheduled to be made on revenue bonds, but only to the extent the revenues pledged for them are insufficient to make the payments and only if the agency’s tax increment revenues were also pledged for the repayment of the bonds.

(C) Payments scheduled for other debts and obligations listed in the Recognized Obligation Payment Schedule that are required to be paid from former tax increment revenue.

(3) Third, on June 1, 2012, and each January 2 and June 1 thereafter, to each successor agency for the administrative cost allowance, as defined in Section 34171, for administrative costs set forth in an approved administrative budget for those payments required to be paid from former tax increment revenues.

(4) Fourth, on June 1, 2012, and each January 2 and June 1 thereafter, any moneys remaining in the Redevelopment Property Tax Trust Fund after the payments and transfers authorized by paragraphs (1) to (3), inclusive, shall be distributed to local agencies and school entities in accordance with Section 34188.

(b) If the successor agency reports, no later than April 1, 2012, and May 1, 2012, and each December 1 and May 1 thereafter, to the county auditor-controller that the total amount available to the successor agency from the Redevelopment Property Tax Trust Fund allocation to that successor agency’s Redevelopment Obligation Retirement Fund, from other funds transferred from each redevelopment agency, and from funds that have or will become available through asset sales and all redevelopment operations, are insufficient to fund the payments required by paragraphs (1) to (3), inclusive, of subdivision (a) in the next six-month fiscal period, the county auditor-controller shall notify the Controller and the Department of Finance no later than 10 days from the date of that notification. The county auditor-controller shall verify whether the successor agency will have sufficient funds from which to service debts according to the Recognized Obligation Payment Schedule and shall report the findings to the Controller. If the Controller concurs that there are insufficient funds to pay required debt service, the amount of the deficiency shall be deducted first from the amount remaining to be distributed to taxing entities pursuant to paragraph (4), and if that amount is exhausted, from amounts available for distribution for administrative costs in paragraph (3). If an agency, pursuant to the provisions of Section 33492.15, 33492.72, 33607.5, 33671.5, 33681.15, or 33688 or as expressly provided in a passthrough agreement entered into pursuant to Section 33401, made passthrough payment obligations subordinate to debt service payments required for enforceable obligations, funds for servicing bond debt may be deducted from the amounts for passthrough payments under paragraph (1), as provided in those sections, but only to the extent that the amounts remaining to be distributed to taxing entities pursuant to paragraph (4) and the amounts available for distribution for administrative costs in paragraph (3) have all been exhausted.

(c) The county treasurer may loan any funds from the county treasury to the Redevelopment Property Tax Trust Fund of the successor agency for the purpose of paying an item approved on the Recognized Obligation Payment Schedule at the request of the Department of Finance that are necessary to ensure prompt payments of redevelopment agency debts. An enforceable obligation is created for repayment of those loans.

(d) The Controller may recover the costs of audit and oversight required under this part from the Redevelopment Property Tax Trust Fund by presenting an invoice therefor to the county auditor-controller who shall set aside sufficient funds for and disburse the claimed amounts prior to making the next distributions to the taxing entities pursuant to Section 34188. Subject to the approval of the Director of Finance, the budget of the Controller may be augmented to reflect the reimbursement, pursuant to Section 28.00 of the Budget Act.

(e) Within 10 days of each distribution of property tax, the county auditor-controller shall provide a report to the department regarding the distribution for each successor agency that includes information on the total available for allocation, the passthrough amounts and how they were calculated, the amounts distributed to successor agencies, and the amounts distributed to taxing entities in a manner and form specified by the department. This reporting requirement shall also apply to distributions required under subdivision (b) of Section 34183.5.

(Amended by Stats. 2012, Ch. 26, Sec. 25. Effective June 27, 2012.)



34183.5

(a) The Legislature hereby finds and declares that due to the delayed implementation of this part due to the California Supreme Court’s ruling in the case California Redevelopment Association v. Matosantos (2011) 53 Cal.4th 231, some disruption to the intended application of this part and other law with respect to passthrough payments may have occurred.

(1) If a redevelopment agency or successor agency did not pay any portion of an amount owed for the 2011–12 fiscal year to an affected taxing entity pursuant to Section 33401, 33492.140, 33607, 33607.5, 33607.7, or 33676, or pursuant to any passthrough agreement entered into before January 1, 1994, between a redevelopment agency and an affected taxing entity, and to the extent the county auditor-controller did not remit the amounts owed for passthrough payments during the 2011–12 fiscal year, the county auditor-controller shall make the required payments to the taxing entities owed passthrough payments and shall reduce the amounts to which the successor agency would otherwise be entitled pursuant to paragraph (2) of subdivision (a) of Section 34183 at the next allocation of property tax under this part, subject to subdivision (b) of Section 34183. If the amount of available property tax allocation to the successor agency is not sufficient to make the required payment, the county auditor-controller shall continue to reduce allocations to the successor agency under paragraph (2) of subdivision (a) of Section 34183 until the time that the owed amount is fully paid. Alternatively, the county auditor-controller may accept payment from the successor agency’s reserve funds for payments of passthrough payments owed as defined in this subdivision.

(2) If a redevelopment agency did not pay any portion of the amount owed for the 2011–12 fiscal year to an affected taxing entity pursuant to Section 33401, 33492.140, 33607, 33607.5, 33607.7, or 33676, or pursuant to any passthrough agreement entered into before January 1, 1994, between a redevelopment agency and an affected taxing entity, but the county auditor-controller did pay the difference that was owing, the county auditor-controller shall deduct from the next allocation of property tax to the successor agency under paragraph (2) of subdivision (a) of Section 34183, the amount of the payment made on behalf of the successor agency by the county auditor-controller, not to exceed one-half the amount of passthrough payments owed for the 2011–12 fiscal year. If the amount of available property tax allocation to the successor agency is not sufficient to make the required deduction, the county auditor-controller shall continue to reduce allocations to the successor agency under paragraph (2) of subdivision (a) of Section 34183 until the time that the amount is fully deducted. Alternatively, the auditor-controller may accept payment from the successor agency’s reserve funds for deductions of passthrough payments owed as defined in this subdivision. Amounts reduced from successor agency payments under this paragraph are available for the purposes of paragraphs (2) to (4), inclusive, of subdivision (a) of Section 34183 for the six-month period for which the property tax revenues are being allocated.

(b) In recognition of the fact that county auditor-controllers were unable to make the payments required by paragraph (4) of subdivision (a) of Section 34183 for the period January 1, 2012, through June 30, 2012, on January 16, 2012, due to the California Supreme Court’s ruling in the case of California Redevelopment Association v. Matosantos (2011) 53 Cal.4th 231, in addition to taking the actions specified in Section 34183 with respect to the June 1 property tax allocations, county auditor-controllers should have made allocations as provided in paragraph (1).

(1) From the allocations made on June 1, 2012, for the Recognized Obligation Payment Schedule covering the period July 1, 2012, through December 31, 2012, deduct from the amount that otherwise would be deposited in the Redevelopment Property Tax Trust Fund on behalf of the successor agency an amount equivalent to the amount that each affected taxing entity was entitled to pursuant to paragraph (4) of subdivision (a) of Section 34183 for the period January 1, 2012, through June 30, 2012. The amount to be retained by taxing entities pursuant to paragraph (4) of subdivision (a) of Section 34183 for the January 1, 2012, through June 30, 2012, period is determined based on the Recognized Obligation Payment Schedule approved by the Department of Finance pursuant to subdivision (h) of Section 34179 and any amount determined to be owed pursuant to this subdivision. Any amounts so computed shall not be offset by any shortages in funding for recognized obligations for the period covering July 1, 2012, through December 31, 2012.

(2) (A) If an affected taxing entity has not received the full amount to which it was entitled pursuant to paragraph (4) of subdivision (a) of Section 34183 of the property tax distributed for the period January 1, 2012, through June 30, 2012, and paragraph (1), no later than July 9, 2012, the county auditor-controller shall determine the amount, if any, that is owed by each successor agency to taxing entities and send a demand for payment from the funds of the successor agency for the amount owed to taxing entities if it has distributed the June 1, 2012, allocation to the successor agencies. No later than July 12, 2012, successor agencies shall make payment of the amounts demanded to the county auditor-controller for deposit into the Redevelopment Property Tax Trust Fund and subsequent distribution to taxing entities. No later than July 16, 2012, the county auditor-controller shall make allocations of all money received by that date from successor agencies in amounts owed to taxing entities under this paragraph to taxing entities in accordance with Section 34183. The county auditor-controller shall make allocations of any money received after that date under this paragraph within five business days of receipt. These duties are not discretionary and shall be carried out with due diligence.

(B) If a county auditor-controller fails to determine the amounts owed to taxing entities and present a demand for payment by July 9, 2012, to the successor agencies, the Department of Finance or any affected taxing entity may request a writ of mandate to require the county auditor-controller to immediately perform this duty. Such actions may be filed only in the County of Sacramento and shall have priority over other civil matters. Any county in which the county auditor-controller fails to perform the duties under this paragraph shall be subject to a civil penalty of 10 percent of the amount owed to taxing entities plus 1.5 percent of the amount owed to taxing entities for each month that the duties are not performed. The civil penalties shall be payable to the taxing entities under Section 34183. Additionally, any county in which the county auditor-controller fails to make the required determinations and demands for payment under this paragraph by July 9, 2012, or fails to distribute the full amount of funds received from successor agencies as required by this paragraph shall not receive the distribution of sales and use tax scheduled for July 18, 2012, or any subsequent payment, up to the amount owed to taxing entities, until the county auditor-controller performs the duties required by this paragraph.

(C) If a successor agency fails to make the payment demanded under subparagraph (A) by July 12, 2012, the Department of Finance or any affected taxing entity may file for a writ of mandate to require the successor agency to immediately make this payment. Such actions may be filed only in the County of Sacramento and shall have priority over other civil matters. Any successor agency that fails to make payment by July 12, 2012, under this paragraph shall be subject to a civil penalty of 10 percent of the amount owed to taxing entities plus one and one-half percent of the amount owed to taxing entities for each month that the payments are not made. Additionally, the city or county or city and county that created the redevelopment agency shall also be subject to a civil penalty of 10 percent of the amount owed to taxing entities plus 1.5 percent of the amount owed to taxing entities for each month the payment is late. The civil penalties shall be payable to the taxing entities under Section 34183. If the Department of Finance finds that the imposition of penalties will jeopardize the payment of enforceable obligations it may request the court to waive some or all of the penalties. A successor agency that does not pay the amount required under this subparagraph by July 12, 2012, shall not pay any obligations other than bond debt service until full payment is made to the county auditor-controller. Additionally, any city, county or city and county that created the redevelopment agency that fails to make the required payment under this paragraph by July 12, 2012, shall not receive the distribution of sales and use tax scheduled for July 18, 2012, or any subsequent payment, up to the amount owed to taxing entities, until the payment required by this paragraph is made.

(D) The Legislature hereby finds and declares that time is of the essence. Funds that should have been received and were expected and spent in anticipation of receipt by community colleges, schools, counties, cities, and special districts have not been received resulting in significant fiscal impact to the state and taxing entities. Continued delay and uncertainty whether funds will be received warrants the availability of extraordinary relief as authorized herein.

(3) If an affected taxing entity has not received the full amount to which it was entitled pursuant to paragraph (4) of subdivision (a) of Section 34183 for the period January 1, 2012, through June 30, 2012, and paragraph (1), the county auditor-controller shall reapply paragraph (1) to each subsequent property tax allocation until such time as the affected taxing entity has received the full amount to which it was entitled pursuant to paragraph (4) of subdivision (a) of Section 34183 for the period January 1, 2012, through June 30, 2012.

(Amended by Stats. 2013, Ch. 76, Sec. 114. Effective January 1, 2014.)



34185

Commencing on June 1, 2012, and on each January 2 and June 1 thereafter, the county auditor-controller shall transfer, from the Redevelopment Property Tax Trust Fund of each successor agency into the Redevelopment Obligation Retirement Fund of that agency, an amount of property tax revenues equal to that specified in the Recognized Obligation Payment Schedule for that successor agency as payable from the Redevelopment Property Tax Trust Fund subject to the limitations of subdivision (l) of Section 34177 and Section 34183.

(Amended by Stats. 2012, Ch. 26, Sec. 27. Effective June 27, 2012.)



34186

(a) Differences between actual payments and past estimated obligations on recognized obligation payment schedules shall be reported in subsequent recognized obligation payment schedules and shall adjust the amount to be transferred to the Redevelopment Obligation Retirement Fund pursuant to this part. These estimates and accounts shall be subject to audit by county auditor-controllers and the Controller.

(b) Differences between actual passthrough obligations and property tax amounts and the amounts used by the county auditor-controller in determining the amounts to be allocated under Sections 34183 and 34188 for a prior six-month period shall be applied as adjustments to the property tax and passthrough amounts in subsequent periods as they become known. County auditor-controllers shall not delay payments under this part to successor agencies or taxing entities based on pending transactions, disputes, or for any other reason, other than a court order, and shall use the Recognized Obligation Payment Schedule approved by the Department of Finance and the most current data for passthroughs and property tax available prior to the statutory distribution dates to make the allocations required on the dates required.

(Amended by Stats. 2012, Ch. 26, Sec. 28. Effective June 27, 2012.)



34187

(a) (1) Commencing May 1, 2012, whenever a recognized obligation that had been identified in the Recognized Payment Obligation Schedule is paid off or retired, either through early payment or payment at maturity, the county auditor-controller shall distribute to the taxing entities, in accordance with the provisions of the Revenue and Taxation Code, all property tax revenues that were associated with the payment of the recognized obligation.

(2) Notwithstanding paragraph (1), the Department of Finance may authorize a successor agency to retain property tax that otherwise would be distributed to affected taxing entities pursuant to this subdivision, to the extent the department determines the successor agency requires those funds for the payment of enforceable obligations. Upon making a determination, the department shall provide the county auditor-controller with information detailing the amounts that it has authorized the successor agency to retain. Upon determining the successor agency no longer requires additional funds pursuant to this subdivision, the department shall notify the successor agency and the county auditor-controller. The county auditor-controller shall then distribute the funds in question to the affected taxing entities in accordance with the provisions of the Revenue and Taxation Code.

(b) When all of the debt of a redevelopment agency has been retired or paid off, the successor agency shall dispose of all remaining assets and terminate its existence within one year of the final debt payment. When the successor agency is terminated, all passthrough payment obligations shall cease and no property tax shall be allocated to the Redevelopment Property Tax Trust Fund for that agency.

(Amended by Stats. 2012, Ch. 26, Sec. 29. Effective June 27, 2012.)



34188

For all distributions of property tax revenues and other moneys pursuant to this part, the distribution to each taxing entity shall be in an amount proportionate to its share of property tax revenues in the tax rate area in that fiscal year, as follows:

(a) (1) For distributions from the Redevelopment Property Tax Trust Fund, the share of each taxing entity shall be applied to the amount of property tax available in the Redevelopment Property Tax Trust Fund after deducting the amount of any distributions under paragraphs (2) and (3) of subdivision (a) of Section 34183.

(2) For each taxing entity that receives passthrough payments, that agency shall receive the amount of any passthrough payments identified under paragraph (1) of subdivision (a) of Section 34183, in an amount not to exceed the amount that it would receive pursuant to this section in the absence of the passthrough agreement. However, to the extent that the passthrough payments received by the taxing entity are less than the amount that the taxing entity would receive pursuant to this section in the absence of a passthrough agreement, the taxing entity shall receive an additional payment that is equivalent to the difference between those amounts.

(b) Property tax shares of local agencies shall be determined based on property tax allocation laws in effect on the date of distribution, without the revenue exchange amounts allocated pursuant to Section 97.68 of the Revenue and Taxation Code, and without the property taxes allocated pursuant to Section 97.70 of the Revenue and Taxation Code.

(c) The total school share, including passthroughs, shall be the share of the property taxes that would have been received by school entities, as defined in subdivision (f) of Section 95 of the Revenue and Taxation Code, in the jurisdictional territory of the former redevelopment agency, including, but not limited to, the amounts specified in Sections 97.68 and 97.70 of the Revenue and Taxation Code.

(d) This section shall not be construed to increase any allocations of excess, additional, or remaining funds that would otherwise have been allocated to cities, counties, cities and counties, or special districts pursuant to clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2, clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3, or Article 4 (commencing with Section 98) of Chapter 6 of Part 0.5 of Division 1, of the Revenue and Taxation Code, had this section not been enacted.

(Amended by Stats. 2012, Ch. 26, Sec. 30. Effective June 27, 2012.)



34188.8

For purposes of a redevelopment agency that becomes subject to this part pursuant to Section 34195, a date certain identified in this chapter shall not be subject to Section 34191, except for dates certain in Section 34182 and references to “October 1, 2011,” or to the “operative date of this part.” However, for purposes of those redevelopment agencies, a date certain identified in this chapter shall be appropriately modified, as necessary to reflect the appropriate fiscal year or portion of a fiscal year.

(Amended by Stats. 2012, Ch. 162, Sec. 92. Effective January 1, 2013.)






CHAPTER 6 - Effect of the Act Adding this Part on the Community Redevelopment Law

34189

(a) Commencing on the effective date of this part, all provisions of the Community Redevelopment Law that depend on the allocation of tax increment to redevelopment agencies, including, but not limited to, Sections 33445, 33640, 33641, 33645, and subdivision (b) of Section 33670, shall be inoperative, except as those sections apply to a redevelopment agency operating pursuant to Part 1.9 (commencing with Section 34192).

(b) To the extent that a provision of Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), and Part 1.7 (commencing with Section 34100) conflicts with this part, the provisions of this part shall control. Further, if a provision of Part 1 (commencing with Section 33000), Part 1.5 (commencing with Section 34000), Part 1.6 (commencing with Section 34050), or Part 1.7 (commencing with Section 34100) provides an authority that the act adding this part is restricting or eliminating, the restriction and elimination provisions of the act adding this part shall control.

(c) It is intended that the provisions of this part shall be read in a manner as to avoid duplication of payments.

(Amended by Stats. 2012, Ch. 26, Sec. 31. Effective June 27, 2012.)



34189.1

No party, public or private, may pursue, nor does a court have jurisdiction over, a validation action with respect to any action of a redevelopment agency or a successor agency to a redevelopment agency that took place on or after January 1, 2011, unless the Department of Finance and the Controller, representing interests of the State of California and each of the taxing entities who could be affected financially by the action, has been properly noticed. All actions shall be filed in the County of Sacramento.

(Added by Stats. 2012, Ch. 26, Sec. 32. Effective June 27, 2012.)



34189.2

A successor agency or any party to an enforceable obligation as defined under this part shall properly notice the state with respect to a validation action involving any enforceable obligation or matter of title to an asset that belonged to a redevelopment agency. For such an action to be properly filed, both the Controller and the Director of Finance shall be noticed and actions shall be filed in the County of Sacramento.

(Added by Stats. 2012, Ch. 26, Sec. 33. Effective June 27, 2012.)



34189.3

An action contesting any act taken or determinations or decisions made pursuant to this part or Part 1.8 (commencing with Section 34161) may be brought in superior court and shall be filed in the County of Sacramento.

(Added by Stats. 2012, Ch. 26, Sec. 34. Effective June 27, 2012.)






CHAPTER 7 - Stabilization of Labor and Employment Relations

34190

(a) It is the intent of the Legislature to stabilize the labor and employment relations of redevelopment agencies and successor agencies in furtherance of and connection with their responsibilities under the act adding this part.

(b) Nothing in the act adding this part is intended to relieve any redevelopment agency of its obligations under Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code. Subject to the limitations set forth in Section 34165, prior to its dissolution, a redevelopment agency shall retain the authority to meet and confer over matters within the scope of representation.

(c) A successor agency, as defined in Sections 34171 and 34173, shall constitute a public agency within the meaning of subdivision (c) of Section 3501 of the Government Code.

(d) Subject to the limitations set forth in Section 34165, redevelopment agencies, prior to and during their winding down and dissolution, shall retain the authority to bargain over matters within the scope of representation.

(e) In recognition that a collective bargaining agreement represents an enforceable obligation, a successor agency shall become the employer of all employees of the redevelopment agency as of the date of the redevelopment agency’s dissolution. If, pursuant to this provision, the successor agency becomes the employer of one or more employees who, as employees of the redevelopment agency, were represented by a recognized employee organization, the successor agency shall be deemed a successor employer and shall be obligated to recognize and to meet and confer with such employee organization. In addition, the successor agency shall retain the authority to bargain over matters within the scope of representation and shall be deemed to have assumed the obligations under any memorandum of understanding in effect between the redevelopment agency and recognized employee organization as of the date of the redevelopment agency’s dissolution.

(f) The Legislature finds and declares that the duties and responsibilities of local agency employer representatives under this chapter are substantially similar to the duties and responsibilities required under existing collective bargaining enforcement procedures and therefore the costs incurred by the local agency employer representatives in performing those duties and responsibilities under the act adding this part are not reimbursable as state-mandated costs. Furthermore, the Legislature also finds and declares that to the extent the act adding this part provides the funding with which to accomplish the obligations provided herein, the costs incurred by the local agency employer representatives in performing those duties and responsibilities under the act adding this part are not reimbursable as state-mandated costs.

(g) The transferred memorandum of understanding and the right of any employee organization representing such employees to provide representation shall continue as long as the memorandum of understanding would have been in force, pursuant to its own terms. One or more separate bargaining units shall be created in the successor agency consistent with the bargaining units that had been established in the redevelopment agency. After the expiration of the transferred memorandum of understanding, the successor agency shall continue to be subject to the provisions of the Meyers-Milias-Brown Act.

(h) Individuals formerly employed by redevelopment agencies that are subsequently employed by successor agencies shall, for a minimum of two years, transfer their status and classification in the civil service system of the redevelopment agency to the successor agency and shall not be required to requalify to perform the duties that they previously performed or duties substantially similar in nature and in required qualification to those that they previously performed. Any such individuals shall have the right to compete for employment under the civil service system of the successor agency.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 7. Effective June 29, 2011. Operative February 1, 2012.)






CHAPTER 8 - Application of Part to Former Participants of the Alternative Voluntary Redevelopment Program

34191

(a) It is the intent of the Legislature that a redevelopment agency that formerly operated pursuant to the Alternative Voluntary Redevelopment Program (Part 1.9 (commencing with Section 34192)), that becomes subject to this part pursuant to Section 34195, shall be subject to all of the requirements of this part, except that dates and deadlines shall be appropriately modified, as provided in this section, to reflect the date that the agency becomes subject to this part.

(b) Except as otherwise provided by law, for purposes of a redevelopment agency that becomes subject to this part pursuant to Section 34195, the following shall apply:

(1) Any reference to “January 1, 2011,” shall be construed to mean January 1 of the year preceding the year that the redevelopment agency became subject to this part, but no earlier than January 1, 2011.

(2) Any reference to “October 1, 2011,” or to the “operative date of this part,” shall mean the date that is the equivalent to the “October 1, 2011,” identified in Section 34167.5 for that redevelopment agency as determined pursuant to Section 34169.5.

(3) Except as provided in paragraphs (1) and (2), any reference to a date certain shall be construed to be the date, measured from the date that the redevelopment agency became subject to this part, that is equivalent to the duration of time between the operative date of this part and the date certain identified in statute.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 7. Effective June 29, 2011. Operative February 1, 2012.)






CHAPTER 9 - Postcompliance Provisions

34191.1

The provisions of this chapter shall apply to a successor agency upon that agency’s receipt of a finding of completion by the Department of Finance pursuant to Section 34179.7.

(Added by Stats. 2012, Ch. 26, Sec. 35. Effective June 27, 2012.)



34191.3

Notwithstanding Section 34191.1, the requirements specified in subdivision (e) of Section 34177 and subdivision (a) of Section 34181 shall be suspended, except as those provisions apply to the transfers for governmental use, until the Department of Finance has approved a long-range property management plan pursuant to subdivision (b) of Section 34191.5, at which point the plan shall govern, and supersede all other provisions relating to, the disposition and use of the real property assets of the former redevelopment agency. If the department has not approved a plan by January 1, 2016, subdivision (e) of Section 34177 and subdivision (a) of Section 34181 shall be operative with respect to that successor agency.

(Amended by Stats. 2014, Ch. 146, Sec. 3. Effective July 18, 2014.)



34191.4

The following provisions shall apply to any successor agency that has been issued a finding of completion by the Department of Finance:

(a) All real property and interests in real property identified in subparagraph (C) of paragraph (5) of subdivision (c) of Section 34179.5 shall be transferred to the Community Redevelopment Property Trust Fund of the successor agency upon approval by the Department of Finance of the long-range property management plan submitted by the successor agency pursuant to subdivision (b) of Section 34191.5 unless that property is subject to the requirements of any existing enforceable obligation.

(b) (1) Notwithstanding subdivision (d) of Section 34171, upon application by the successor agency and approval by the oversight board, loan agreements entered into between the redevelopment agency and the city, county, or city and county that created the redevelopment agency shall be deemed to be enforceable obligations provided that the oversight board makes a finding that the loan was for legitimate redevelopment purposes.

(2) If the oversight board finds that the loan is an enforceable obligation, the accumulated interest on the remaining principal amount of the loan shall be recalculated from origination at the interest rate earned by funds deposited into the Local Agency Investment Fund. The loan shall be repaid to the city, county, or city and county in accordance with a defined schedule over a reasonable term of years at an interest rate not to exceed the interest rate earned by funds deposited into the Local Agency Investment Fund. The annual loan repayments provided for in the recognized obligation payment schedules shall be subject to all of the following limitations:

(A) Loan repayments shall not be made prior to the 2013–14 fiscal year. Beginning in the 2013–14 fiscal year, the maximum repayment amount authorized each fiscal year for repayments made pursuant to this subdivision and paragraph (7) of subdivision (e) of Section 34176 combined shall be equal to one-half of the increase between the amount distributed to the taxing entities pursuant to paragraph (4) of subdivision (a) of Section 34183 in that fiscal year and the amount distributed to taxing entities pursuant to that paragraph in the 2012–13 base year, provided, however, that calculation of the amount distributed to taxing entities during the 2012–13 base year shall not include any amounts distributed to taxing entities pursuant to the due diligence review process established in Sections 34179.5 to 34179.8, inclusive. Loan or deferral repayments made pursuant to this subdivision shall be second in priority to amounts to be repaid pursuant to paragraph (7) of subdivision (e) of Section 34176.

(B) Repayments received by the city, county, or city and county that formed the redevelopment agency shall first be used to retire any outstanding amounts borrowed and owed to the Low and Moderate Income Housing Fund of the former redevelopment agency for purposes of the Supplemental Educational Revenue Augmentation Fund and shall be distributed to the Low and Moderate Income Housing Asset Fund established by subdivision (d) of Section 34176.

(C) Twenty percent of any loan repayment shall be deducted from the loan repayment amount and shall be transferred to the Low and Moderate Income Housing Asset Fund, after all outstanding loans from the Low and Moderate Income Housing Fund for purposes of the Supplemental Educational Revenue Augmentation Fund have been paid.

(c) (1) Bond proceeds derived from bonds issued on or before December 31, 2010, shall be used for the purposes for which the bonds were sold.

(2) (A) Notwithstanding Section 34177.3 or any other conflicting provision of law, bond proceeds in excess of the amounts needed to satisfy approved enforceable obligations shall thereafter be expended in a manner consistent with the original bond covenants. Enforceable obligations may be satisfied by the creation of reserves for projects that are the subject of the enforceable obligation and that are consistent with the contractual obligations for those projects, or by expending funds to complete the projects. An expenditure made pursuant to this paragraph shall constitute the creation of excess bond proceeds obligations to be paid from the excess proceeds. Excess bond proceeds obligations shall be listed separately on the Recognized Obligation Payment Schedule submitted by the successor agency.

(B) If remaining bond proceeds cannot be spent in a manner consistent with the bond covenants pursuant to subparagraph (A), the proceeds shall be used to defease the bonds or to purchase those same outstanding bonds on the open market for cancellation.

(Amended by Stats. 2014, Ch. 1, Sec. 4. Effective February 18, 2014.)



34191.5

(a) There is hereby established a Community Redevelopment Property Trust Fund, administered by the successor agency, to serve as the repository of the former redevelopment agency’s real properties identified in subparagraph (C) of paragraph (5) of subdivision (c) of Section 34179.5.

(b) The successor agency shall prepare a long-range property management plan that addresses the disposition and use of the real properties of the former redevelopment agency. The report shall be submitted to the oversight board and the Department of Finance for approval no later than six months following the issuance to the successor agency of the finding of completion.

(c) The long-range property management plan shall do all of the following:

(1) Include an inventory of all properties in the trust. The inventory shall consist of all of the following information:

(A) The date of the acquisition of the property and the value of the property at that time, and an estimate of the current value of the property.

(B) The purpose for which the property was acquired.

(C) Parcel data, including address, lot size, and current zoning in the former agency redevelopment plan or specific, community, or general plan.

(D) An estimate of the current value of the parcel including, if available, any appraisal information.

(E) An estimate of any lease, rental, or any other revenues generated by the property, and a description of the contractual requirements for the disposition of those funds.

(F) The history of environmental contamination, including designation as a brownfield site, any related environmental studies, and history of any remediation efforts.

(G) A description of the property’s potential for transit-oriented development and the advancement of the planning objectives of the successor agency.

(H) A brief history of previous development proposals and activity, including the rental or lease of property.

(2) Address the use or disposition of all of the properties in the trust. Permissible uses include the retention of the property for governmental use pursuant to subdivision (a) of Section 34181, the retention of the property for future development, the sale of the property, or the use of the property to fulfill an enforceable obligation. The plan shall separately identify and list properties in the trust dedicated to governmental use purposes and properties retained for purposes of fulfilling an enforceable obligation. With respect to the use or disposition of all other properties, all of the following shall apply:

(A) (i) If the plan directs the use or liquidation of the property for a project identified in an approved redevelopment plan, the property shall transfer to the city, county, or city and county.

(ii) For purposes of this subparagraph, the term “identified in an approved redevelopment plan” includes properties listed in a community plan or a five-year implementation plan.

(B) If the plan directs the liquidation of the property or the use of revenues generated from the property, such as lease or parking revenues, for any purpose other than to fulfill an enforceable obligation or other than that specified in subparagraph (A), the proceeds from the sale shall be distributed as property tax to the taxing entities.

(C) Property shall not be transferred to a successor agency, city, county, or city and county, unless the long-range property management plan has been approved by the oversight board and the Department of Finance.

(Amended by Stats. 2014, Ch. 1, Sec. 5. Effective February 18, 2014.)









PART 1.9 - Alternative Voluntary Redevelopment Program

CHAPTER 1 - Application of this Part

34192

Notwithstanding any provision of law, if a city or county that includes a redevelopment agency participates in the program established pursuant to this part and complies with all requirements and obligations contained in this part, a redevelopment agency included in that city or county shall be exempt from Part 1.8 (commencing with Section 34161), Part 1.85 (commencing with Section 34170), and any other conflicting provision of law.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



34192.5

(a) This part shall be operative only if Part 1.8 (commencing with Section 34161) and Part 1.85 (commencing with Section 34170) are enacted and operative at the time the act adding this part takes effect.

(b) To the extent that Part 1.8 (commencing with Section 34161) or Part 1.85 (commencing with Section 34170) conflict with this part, the provisions of this part shall control.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)






CHAPTER 2 - Continued Agency Existence

34193

(a) Notwithstanding Part 1.8 (commencing with Section 34161), Part 1.85 (commencing with Section 34170), or any other law, a redevelopment agency may continue to exist and carry out the provisions of the Community Redevelopment Law (Part 1 (commencing with Section 33000)) only upon the enactment of an ordinance enacted by the community to comply with this part on or before November 1, 2011, except as provided in clause (ii) of subparagraph (L) of paragraph (2) of subdivision (b) of Section 34194.

(b) If a city or county intends to enact the ordinance provided for in this section after October 1, 2011, it shall indicate that intention by adopting a nonbinding resolution of intent to that effect prior to October 1, 2011, and notify the Department of Finance, the Controller, and the county auditor before October 1, 2011, concerning the resolution. This action shall delay the dissolution of a redevelopment agency until November 1, 2011. If a city or county does not enact an ordinance pursuant to this part, Part 1.8 (commencing with Section 34161) and Part 1.85 (commencing with Section 34170) shall apply, as applicable, to a redevelopment agency.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



34193.1

On or before November 1, 2011, a city or county that has created a redevelopment agency and enacted an ordinance pursuant to Section 34193 shall notify the county auditor-controller, the Controller, and the Department of Finance that the city or county agree to comply with the provisions of this part.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



34193.2

The community remittances that are made under this part are intended to benefit the community by ensuring improved educational and other community services in the areas served by the redevelopment agency.

(a) A city or county’s agreement to remit revenues to school entities and special districts under this part is a precondition to continue redevelopment pursuant to this part.

(b) Participation in the alternative voluntary redevelopment program shall also constitute an agreement, on the part of a city or county, that it assigns its rights to any payments owed from a redevelopment agency, including, but not limited to, payments from loan agreements, to the state, in the event that the city or county fails to make a remittance required pursuant to this part.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



34193.3

The actions of any redevelopment agency of a participating city or county that has enacted an ordinance pursuant to Section 34193, taken after the date of the adoption of that ordinance, and which are subject to the provisions of Sections 33500 or 33501, shall not be subject to subdivision (c) or (d) of Section 33500 or of subdivision (c) of Section 33501. Instead, these actions shall be subject to the other provisions of those sections notwithstanding that the actions occurred after January 1, 2011.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)






CHAPTER 3 - Community Remittances

34194

(a) A city or county that includes a redevelopment agency that has complied with this part shall make the remittances required by this section to the county auditor-controller. The county auditor-controller shall deposit an amount as determined by Section 34194.4 into the Special District Allocation Fund, and remaining funds shall be remitted to the county Educational Revenue Augmentation Fund, created pursuant to Article 3 (commencing with Section 97) of Chapter 6 of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(b) (1) For the 2011–12 fiscal year, a city or county shall remit an amount equal to the amount determined for the redevelopment agencies in that city or county pursuant to subparagraph (I) of paragraph (2).

(2) Utilizing the Controller’s redevelopment agency 2008–09 annual report, the Director of Finance shall do all of the following for the 2011–12 fiscal year:

(A) Determine the net tax increment apportioned to each redevelopment agency pursuant to Section 33670, calculated as a redevelopment agency’s tax increment revenue, excluding any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33492.140, 33607, 33607.5, 33607.7, or 33676, and excluding all amounts used to pay for tax allocation bonds and interest payments specified in the Controller’s report, in the 2008–09 fiscal year.

(B) Determine the net tax increment apportioned to all redevelopment agencies pursuant to Section 33670, calculated as all redevelopment agencies’ tax increment revenue, excluding any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33492.140, 33607, 33607.5, 33607.7, or 33676, and excluding all amounts used to pay for tax allocation bonds and interest payments specified in the Controller’s report, in the 2008–09 fiscal year.

(C) Determine each redevelopment agency’s proportionate share of statewide net tax increment by dividing the amount determined pursuant to subparagraph (A) by the amount determined pursuant to subparagraph (B).

(D) Determine a proportionate amount of net tax increment for each redevelopment agency by multiplying one billion seven hundred million dollars ($1,700,000,000) by the proportionate share determined pursuant to subparagraph (C).

(E) Determine the total amount of property tax revenue apportioned to each redevelopment agency pursuant to Section 33670, calculated as a redevelopment agency’s tax increment revenue, including any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33492.140, 33607, 33607.5, 33607.7, or 33676, and including all amounts used for payments of tax allocation bonds and interest payments specified in the Controller’s report, in the 2008–09 fiscal year.

(F) Determine the total amount of property tax revenue apportioned to all redevelopment agencies pursuant to Section 33670, calculated as all redevelopment agencies’ tax increment revenue, including any amounts apportioned to affected taxing agencies pursuant to Section 33401, 33492.140, 33607, 33607.5, 33607.7, or 33676, and including all amounts used for payments of tax allocation bonds and interest payments specified in the Controller’s report, in the 2008–09 fiscal year.

(G) Determine each redevelopment agency’s proportionate share of property tax revenue by dividing the amount determined pursuant to subparagraph (E) by the amount determined pursuant to subparagraph (F).

(H) Determine a proportionate amount of property tax revenue for each redevelopment agency by multiplying one billion seven hundred million dollars ($1,700,000,000) by the proportionate share determined pursuant to subparagraph (G).

(I) Average the amounts determined pursuant to subparagraphs (D) and (H).

(J) On or before August 1, 2011, notify each city or county of the amount determined pursuant to subparagraph (I) for a redevelopment agency of that city or county.

(K) Notify each county auditor-controller of the amounts determined pursuant to subparagraph (I) for each agency in his or her county.

(L) (i) After receiving the notification from the Director of Finance pursuant to subparagraph (J), a city or county may appeal the amount of remittance to the director on or before August 15, 2011, on the basis that the information in the Controller’s report was in error or that the percentage of tax increment necessary to pay for tax allocation bonds and interest payments has increased by 10 percent or more over the percentage calculated pursuant to the Controller’s redevelopment agency 2008–09 annual report. Any appeal shall include documentation that clearly and convincingly establishes the basis of the appeal and the amount of the claimed discrepancy.

(ii) The director may reject the appeal or approve it, in whole or in part, at the director’s sole discretion. The director shall notify the city or county and the county auditor-controller of the decision on the appeal by September 15, 2011. However, the director may extend the decision deadline, at the director’s discretion and upon notification of the city or county and the county auditor-controller, until October 15, 2011, in which case the date by which the city or county must enact the ordinance required by this part shall be extended until December 1, 2011. If the director determines that the percentage of tax increment necessary to pay for tax allocation bonds or interest payments has increased by 10 percent or more, as described by this subparagraph, then the director shall recalculate the remittance amount for the city or county identified in subparagraph (I) by reducing the amount in subparagraph (D) to reflect any percentage increase that is in excess of 10 percent.

(c) For the 2012–13 fiscal year and each fiscal year thereafter a participating community shall remit an amount equal to the sum of the amounts specified in paragraphs (1) and (2):

(1) For a community subject to a remittance amount determined for the 2011–12 fiscal year pursuant to subdivision (b), a base payment equal to the base payment in the prior fiscal year, increased by the percentage growth or decreased by the percentage reduction, as appropriate, from the prior fiscal year in the total adjusted amount of property tax increment revenue allocated to the redevelopment agency of the community pursuant to Section 33670 with respect to project areas that were in existence, and for which the agency received allocations of tax increment revenue, during the 2011–12 fiscal year.

(A) For the 2012–13 fiscal year, the base payment in the prior fiscal year shall be the remittance amount determined pursuant to subdivision (b) for the 2011–12 fiscal year multiplied by the ratio of four hundred million dollars ($400,000,000) to one billion seven hundred million dollars ($1,700,000,000).

(B) The “adjusted amount of property tax increment revenue” described in this paragraph means an amount of property tax increment in any fiscal year for a project area that is calculated by subtracting the amount of any debt service or other payments for new debt issuances or obligations, as provided in paragraph (2), from the total amount of property tax increment revenue allocated in that year to the agency with respect to that project area.

(2) (A) An amount equivalent to 80 percent, or any lesser amount as may be authorized by law for qualifying projects, of the total net school share, as described in subparagraph (B), of debt service or other payments made in that fiscal year for new debt or obligations issued or incurred on or after November 1, 2011, as shown on the agency’s statement of indebtedness, excluding any debts issued or incurred on behalf of the agency’s Low and Moderate Income Housing Fund, established pursuant to Section 33334.3. “New debt” means debt that is displayed on a statement of indebtedness filed after a statement of indebtedness filed on October 1, 2011, that was not displayed on the statement of indebtedness filed on October 1, 2011.

(B) For the purpose of subparagraph (A), the net school share shall be the school share of the property tax increment revenues, less any passthrough payments to school entities, that would have been received in the absence of redevelopment by school entities, as defined in subdivision (f) of Section 95 of the Revenue and Taxation Code, in the jurisdictional territory of the redevelopment agency, including, but not limited to, the amounts specified in Section 97.68 and 97.70 of the Revenue and Taxation Code.

(C) It is the intent of the Legislature to enact legislation in the 2011–12 session to prescribe a schedule of reductions in the community remittance, described in subparagraph (A), that will authorize payments of less than 80 percent of the school share of property taxes to the Educational Revenue Augmentation Fund. The reductions shall apply for bonds issued for the purpose of funding projects that advance the achievement of statewide goals with respect to transportation, housing, economic development and job creation, environmental protection and remediation, and climate change, including, but not limited to, projects that are consistent with the Sustainable Communities Strategies developed pursuant to Chapter 4.2 (commencing with Section 21155) of Division 13 of the Public Resources Code.

(3) On or before November 1 of each year, the city or county shall notify the Department of Finance, the Controller, and the county auditor-controller of the remittance amount required by the calculations described in this subdivision. The Director of Finance, the Controller, and the county auditor-controller shall each be authorized to audit and verify the remittance amount that is determined by the city or county. The county auditor-controller, based upon an audit conducted by that office, or upon notification by the Director of Finance or the Controller based on an audit conducted by those offices, that determines that the city or county has miscalculated its remittance payment amount, shall adjust the amount of the next remittance payment that shall be paid by the city or county to reflect the correct amount of payment previously owed by the city or county as identified in that audit, as required by this subdivision.

(d) (1) A city or county shall pay one-half of the total remittance amount, as calculated pursuant to subdivision (b) or (c), on or before January 15 of each year and shall pay the remaining one-half of the remittance amount on or before May 15 of each year.

(2) If a city or county fails to make its remittance payment as required by paragraph (1), the county auditor-controller shall notify the Director of Finance of the failure to make the payment within 30 days. Upon receipt of the notification, the Director of Finance may determine that the redevelopment agency in the city or county shall be subject to the requirements of Part 1.8 (commencing with Section 34161) and Part 1.85 (commencing with Section 34170) as described in Section 34195.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



34194.1

(a) A city or county making remittances to the county auditor-controller pursuant to Section 34194 or 34194.5 may use any available funds not otherwise obligated for other uses.

(b) In the 2011–12 fiscal year, the total amount paid pursuant to this chapter to school districts, county offices of education, charter schools, and community college districts shall be considered to be property taxes for the purposes of Section 2558, paragraph (1) of subdivision (h) of Section 42238, and Section 84751 of the Education Code. In the 2011–12 fiscal year, notwithstanding any other law, funding provided to local education agencies pursuant to this chapter shall be considered allocated local proceeds of taxes for purposes of Section 8 of Article XVI of the California Constitution.

(c) In fiscal years on and after the 2012–13 fiscal year, the total amount paid each year pursuant to this chapter to school districts, county offices of education, charter schools, and community college districts shall not be considered to be property taxes for the purposes of Section 2558, paragraph (1) of subdivision (h) of Section 42238, and Section 84751 of the Education Code. In fiscal years on and after the 2012–13 fiscal year, notwithstanding any other law, funding provided to local education agencies pursuant to this chapter shall not be considered allocated local proceeds of taxes for purposes of Section 8 of Article XVI of the California Constitution.

(d) For purposes of computing a school district’s property tax revenue, remittances made pursuant to this chapter shall be treated as property tax revenues transferred to school districts, county offices of education, and community college districts pursuant to subdivision (a) of Section 34183 for purposes of Section 41204.3 of the Education Code.

(e) (1) Notwithstanding Sections 97.2 and 97.3 of the Revenue and Taxation Code, the county auditor-controller shall distribute the funds that are remitted to the county Educational Revenue Augmentation Fund by a city or county pursuant to this section only to a K-12 school district or county office of education that is located partially or entirely within any project area of the redevelopment agency in an amount proportional to the average daily attendance of each school district.

(2) The county auditor-controller shall notify each K-12 school district, and the State Department of Education, of the amount of Educational Revenue Augmentation Fund moneys a district receives pursuant to this section. The county auditor-controller shall also notify each K-12 school district receiving funds pursuant to paragraph (1) of the project area boundaries of the redevelopment agency.

(3) (A) The county superintendent of schools shall provide the average daily attendance reported for each school district as of the second principal apportionment for the preceding fiscal year to the county auditor-controller.

(B) The county auditor-controller shall, based on information provided by the county superintendent of schools pursuant to subparagraph (A), allocate the funding pursuant to this subdivision to those districts within the city or county.

(4) School districts and county offices of education shall use the funds received under this section to serve pupils living in the redevelopment areas or in housing supported by redevelopment agency funds. Redevelopment agencies shall provide whatever information school districts and county offices of education need to accomplish this purpose.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



34194.2

In choosing to continue redevelopment pursuant to this part, a city or county may enter into an agreement with the redevelopment agency in that jurisdiction, whereby the redevelopment agency will transfer a portion of its tax increment to the city or county, in an amount not to exceed the annual remittance required that year pursuant to this chapter, for the purpose of financing activities within the redevelopment area that are related to accomplishing the redevelopment agency project goals.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



34194.3

For the 2011–12 fiscal year only, a redevelopment agency included in a city or county that complies with the provisions of this part shall be exempt from making the full allocation required to be made to the Low and Moderate Income Housing Fund, pursuant to Sections 33334.2, 33334.4, and 33334.6. It is the intent of the Legislature that Low and Moderate Income Housing Fund allocations be maintained to the extent feasible. As a condition of reducing its allocation pursuant to this section, the agency shall make a finding that there are insufficient other moneys to meet its debt and other obligations, current priority program needs, or its obligations under Section 34194.2.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



34194.4

(a) The county auditor-controller in each county in which a redevelopment agency exists shall establish in the county treasury a Special District Allocation Fund. The county auditor-controller shall deposit the following amounts into the fund out of each annual remittance by a city or county that includes a special district under this section paid pursuant to Section 34194 as follows:

(1) For the 2011–12 fiscal year, the amount shall be the city’s or county’s remittance amount multiplied by the ratio of four million three hundred thousand dollars ($4,300,000) to one billion seven hundred million dollars ($1,700,000,000).

(2) For the 2012–13 fiscal year and each fiscal year thereafter, the amount shall be the city’s or county’s remittance amount multiplied by the ratio of sixty million dollars ($60,000,000) to four hundred million dollars ($400,000,000).

(3) Amounts derived from the remittance payments of each city or county shall be maintained in separate accounts in the fund.

(b) On or before May 15 each year, the county auditor-controller shall make payments out of each account in the Special District Allocation Fund to each special district the boundaries of which include all or any portion of a redevelopment project area of the city’s or county’s redevelopment agency for special district services that the district determines further redevelopment purposes. Each special district shall receive a proportionate share of the total annual deposit in the account, determined as follows:

(1) For each special district, the auditor-controller shall determine the annual amount of tax increment revenue of the city’s or county’s redevelopment agency that is attributable to the special district. This amount shall be the amount of additional property tax revenue that the special district would have received in that year had property tax collected on incremental assessed value within the redevelopment project areas been allocated to the district under the property tax allocation laws then in effect. From this amount, the auditor-controller shall subtract any passthrough payments received in that year by the special district from the redevelopment agency.

(2) The county auditor-controller shall sum all of the annual amounts for individual special districts determined in paragraph (1).

(3) For each special district, the county auditor-controller shall calculate the ratio of the amount determined for that special district under paragraph (1) to the total amount determined in paragraph (2). This ratio shall be each special district’s proportion of the total payment from the account.

(c) For the purposes of this section, “special district” means a district that provides fire protection services and transit districts. A special district that has both excluded and nonexcluded functions and that serves nonexcluded functions within a redevelopment project area shall receive a prorated share proportionate to the special district’s overall share of countywide property tax that is received for its nonexcluded functions.

(d) The auditor-controller shall report the payments made to special districts pursuant to this section to the Controller by June 30 each year in a form and manner as specified by the Controller.

(e) The county auditor-controller may require special districts to provide, as a condition of receiving payments from the Special District Allocation Fund, any relevant information necessary to the determination of the payments made pursuant to this section.

(Amended by Stats. 2012, Ch. 162, Sec. 94. Effective January 1, 2013. Section ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)






CHAPTER 3.5 - Post Dissolution Voluntary Redevelopment Program Participation

34194.5

No community may establish a new redevelopment agency if its former redevelopment agency has been dissolved pursuant to Part 1.85 (commencing with Section 34170) until the successor entity has retired all existing enforceable obligations and debts of the former redevelopment agency and then only after the community adopts the ordinance specified in Section 34193, and the ordinance provides for payment of the remittances specified in paragraph (2) of subdivision (c) of Section 34194.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)






CHAPTER 4 - Enforcement and Sanctions

34195

In the event that a city or county fails to make the remittance required pursuant to the agreement specified in Section 34194 or 34194.5 and the Director of Finance makes the determination described in subdivision (d) of Section 34194, the following shall apply:

(a) The city or county shall no longer be authorized to engage in voluntary redevelopment pursuant to this part and the redevelopment agency shall become immediately subject to the provisions of Part 1.8 (commencing with Section 34161) and Part 1.85 (commencing with Section 34170).

(b) The state shall be entitled to an assignment of any rights of a city or county, as applicable, to any payments from the redevelopment agency to which the city or county is entitled, as described in subdivision (b) of Section 34193.2, for purposes of mitigating the fiscal impact to the state related to the failure of the city or county to make the required remittance payment.

(Amended by Stats. 2012, Ch. 162, Sec. 95. Effective January 1, 2013. Section ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)






CHAPTER 5 - Auditor-Controller Fee

34196

The auditor-controller may charge a city or county a fee that does not exceed the reasonable costs of the auditor-controller to implement the provisions of this part.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 6, Sec. 2. Effective June 29, 2011. Ruled unconstitutional per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)









PART 2 - HOUSING AUTHORITIES

CHAPTER 1 - Housing Authorities Law

ARTICLE 1 - General Provisions

34200

This chapter may be cited as the Housing Authorities Law.

(Added by Stats. 1951, Ch. 710.)



34201

It is hereby declared:

(a)  That there exist in the State insanitary or unsafe dwelling accommodations and that persons of low income are forced to reside in such accommodations; that within the State there is a shortage of safe or sanitary dwelling accommodations available at rents which persons of low income can afford and that such persons are forced to occupy overcrowded and congested dwelling accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the residents of the State and impair economic values; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities.

(b)  That these slum areas cannot be cleared, nor can the shortage of safe and sanitary dwellings for persons of low income be relieved, through the operation of private enterprise, and that the construction of housing projects for persons of low income would therefore not be competitive with private enterprise.

(c)  That the clearance, replanning, and reconstruction of the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern; that it is in the public interest that work on such projects be commenced as soon as possible in order to relieve unemployment which now constitutes an emergency; and the necessity in the public interest for the provisions of this chapter is declared as a matter of legislative determination.

(Added by Stats. 1951, Ch. 710.)



34202

Unless the context otherwise requires, the definitions contained in this article govern the construction of this chapter.

(Added by Stats. 1951, Ch. 710.)



34203

“Authority” means a public corporation created pursuant to this chapter.

(Added by Stats. 1951, Ch. 710.)



34204

“City” means any city or city and county. “County” means any county.

(Added by Stats. 1951, Ch. 710.)



34205

“Governing body” means the city council in the case of a city or the board of supervisors in the case of a county.

(Added by Stats. 1951, Ch. 710.)



34206

“Mayor” means the mayor of the city or the officer charged with the duties customarily imposed on the executive head of the city.

(Added by Stats. 1951, Ch. 710.)



34207

“Clerk” means the clerk of the city or of the county.

(Added by Stats. 1951, Ch. 710.)



34208

“Area of operation,” in the case of a city authority, includes the city and the area within five miles of its territorial boundaries. It does not include any area which lies within the territorial boundaries of another city unless the governing body of such other city has consented by resolution. It does not include any area which lies within the unincorporated area of any county for which an authority has been authorized to transact business. If a county authority becomes empowered to transact business and exercise its powers, a city authority empowered to transact business and exercise its powers in any of the unincorporated area of the county shall not initiate any further project within such unincorporated territory.

(Added by Stats. 1951, Ch. 710.)



34209

“Area of operation,” in the case of a county authority includes all of the county except the area within the territorial boundaries of any city for which an authority has been authorized to transact business. Except as authorized by Section 34312.5, a county authority shall not operate in any city located in the county and in which an authority has not been authorized to transact business unless the consent of the city governing body has been obtained. If an authority of a city within a county becomes empowered to transact business and exercise its powers, a county authority empowered to transact business and exercise its powers has no power to initiate any further project or leased housing within the territorial boundaries of the city, except as provided in Section 34312.5.

(Amended by Stats. 1976, Ch. 1343.)



34210

“Federal Government” means the United States, the Federal Emergency Administration of Public Works, or any other agency or instrumentality, corporate or otherwise, of the United States.

(Added by Stats. 1951, Ch. 710.)



34211

“Slum” means any area where dwellings predominate which, by reason of dilapidation, overcrowding, faulty arrangement, or design, lack of ventilation, light, or sanitary facilities, or any combination of these factors, are detrimental to safety, health, and morals.

(Added by Stats. 1951, Ch. 710.)



34212

“Housing project” means any work or undertaking to be financed in whole or in part by the federal government or a state public body or to which the federal government or a state public body extends assistance by supplying all or part of the labor, by guaranteeing the payment of liens, by providing financing through the issuance of its debt obligations, or otherwise, for any one or a combination of the following purposes:

(a)  To demolish, clear, or remove buildings from any slum area. Such work or undertaking may embrace the adaptation of the area to public purposes, including parks or other recreational or community purposes.

(b)  To provide decent, safe, and sanitary urban or rural dwellings, apartments, or other living accommodations for persons of low income and persons and households eligible for housing assistance pursuant to Section 34312.3. Such work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, health, recreational, educational, welfare, or other purposes.

“Housing projects” also includes the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements, and all other work in connection therewith.

For the purposes of this section, “state public body” means the state, any city, county, city and county, borough, commission, district, authority, or other subdivision or public body of the state, including any housing authority.

(Amended by Stats. 1983, Ch. 1309, Sec. 1.)



34213

“Persons of low income” means persons or families whose income does not exceed that permitted by Section 50079.5, or persons or families eligible as lower-income households for assistance provided by state or federal housing programs intended primarily to assist lower-income households, as defined by Section 50079.5.

(Amended by Stats. 1982, Ch. 1138, Sec. 1.5.)



34213.1

“Construction loan” means a short-term loan secured by real property, made for costs incurred in construction or rehabilitation of a housing project.

(Added by Stats. 1983, Ch. 1309, Sec. 2.)



34213.5

“Tenant” means a person lawfully residing in rental housing provided by or through an authority, including persons residing in leased housing.

A person residing in leased housing is not a tenant of any authority other than the authority contracting with the owner, or the owner if the owner is an authority.

(Amended by Stats. 1983, Ch. 1309, Sec. 3.)



34213.6

“Mortgage loan” means a long-term loan which is secured by a mortgage and is made for permanent financing, including refinancing of existing mortgage obligations as authorized by a resolution of the authority of a housing project.

(Added by Stats. 1983, Ch. 1309, Sec. 4.)



34214

“Bonds” means any bonds, notes, interim certificates, debentures, or other obligations issued by the authority pursuant to this chapter.

(Added by Stats. 1951, Ch. 710.)



34215

“Real property” includes all land, including improvements and fixtures on it, and property of any nature appurtenant to it, or used in connection with it, and every estate, interest, and right in it, including terms for years and liens by way of judgment, mortgage, or otherwise, and the indebtedness secured by such liens.

(Added by Stats. 1951, Ch. 710.)



34216

“Obligee” includes any bondholder, trustee for any bondholders, or lessor demising to the authority property used in connection with a housing project, or any assignee of all or part of such lessor’s interest, and the Federal Government when it is a party to any contract with the authority.

(Added by Stats. 1951, Ch. 710.)



34217

A housing authority created pursuant to this part may, without the need to provide written documentation that consent has been obtained from a client, provide information to a county welfare department in order to aid that department in the administration of public social services programs provided for pursuant to Division 9 (commencing with Section 10000) of the Welfare and Institutions Code. This section may be implemented either through an automated data exchange system or through a manual system. Any housing authority maintaining and providing information pursuant to this section shall comply with confidentiality and privacy laws concerning the collection, maintenance, and dissemination of information, as contained in Section 10850 of the Welfare and Institutions Code and the federal Privacy Act of 1974 contained in Section 552a of Title 5 of the United States Code. The authority shall provide a written form to each person about whom information is to be provided to a county welfare department pursuant to this section. The form shall notify the person that the information exchanges may occur. A copy of the form may be retained by the person and the authority. The form shall specify the purpose for which the information has been solicited, the entities to which the information may be provided, the uses that may be made of the information, as set forth in Section 552a(e)(3) of Title 5 of the United States Code, and the right of the client to request review of the information that has been provided to the county welfare department. The authority may provide only information that is necessary to determine eligibility for county welfare department programs or services for which the client has applied or which he or she is receiving. The authority shall allow the client to review the information it has provided to a county welfare department, upon request of the client. This section is not intended to eliminate any other legal obligation of the authority to obtain consent from a client before releasing information to another entity.

(Added by Stats. 1993, Ch. 985, Sec. 1. Effective January 1, 1994.)



34218

Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code applies to any housing project constructed under this chapter. Notwithstanding the provisions of this section, a housing authority may require a 20 percent cash escrow or a 25 percent irrevocable letter of credit or the payment bond required by this section if the contract is for work undertaken pursuant to the Comprehensive Improvement Assistance Program established by Section 14 of the United States Housing Act of 1937, as amended (42 U.S.C.A. Secs. 1437d and 1437l), or the Public Housing Modernization Act established by Section 5(c)(3)(C) of the United States Housing Act of 1937, as amended (42 U.S.C.A. Secs. 1437d and 1437l).

(Amended by Stats. 2010, Ch. 697, Sec. 40. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



34219

“Leased housing” includes, but is not limited to, low-rent housing in private accommodations for which the federal government or a state public body extends assistance by (1) leasing from the owner at a higher rent than is charged to the tenant or (2) contracting with the owner to make monthly payments in addition to rent paid by the tenant.

(Amended by Stats. 1975, Ch. 1135.)






ARTICLE 2 - Creation of Housing Authorities

34240

In each county and city there is a public body corporate and politic known as the housing authority of the county or city. The authority shall not transact any business or exercise its powers unless, by resolution, the governing body of the county or city declares that there is need for an authority to function in it.

(Added by Stats. 1951, Ch. 710.)



34240.1

Notwithstanding the provisions of Section 34240, the governing body of any city or county may, upon declaration by resolution that there is a need for an authority to function in it, enter into an agreement with any other city or county whose governing body has declared by resolution the need for an authority to function in it, to form an area housing authority in the manner set forth in Sections 34246 and 34247.

(Added by Stats. 1970, Ch. 917.)



34241

The governing body may make the determination as to whether there is a need for an authority to function upon its own motion or upon the filing of a petition signed by 25 residents of the county or city asserting that there is need for an authority to function in the county or city and requesting that the governing body so declare.

(Added by Stats. 1951, Ch. 710.)



34242

The governing body may adopt a resolution declaring that there is need for a housing authority if it finds either of the following:

(a)  That insanitary or unsafe inhabited dwelling accommodations exist in the county or city.

(b)  That there is a shortage of safe or sanitary dwelling accommodations in such county or city available to persons of low income at rentals they can afford.

(Added by Stats. 1951, Ch. 710.)



34243

In determining whether dwelling accommodations are unsafe or insanitary the governing body may take into consideration:

(a)  The degree of overcrowding.

(b)  The percentage of land coverage.

(c)  The light, air, space, and access available to the inhabitants of such dwelling accommodations.

(d)  The size and arrangement of the rooms.

(e)  The sanitary facilities.

(f)  The extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

(Added by Stats. 1951, Ch. 710.)



34244

In any proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority is conclusively deemed to have been established and authorized to transact business and exercise its powers upon proof of the adoption of a resolution by the governing body declaring the need for the authority. The resolution is sufficient if it declares that there is such need for an authority and finds in substantially the terms of Section 34242 that either or both of the conditions set forth in that section exist in the county or city. A copy of the resolution duly certified by the clerk is admissible in evidence in any proceeding.

(Added by Stats. 1951, Ch. 710.)



34245

If, after the lapse of two years after the adoption of the resolution the governing body finds that the authority has failed to transact any business or exercise any of its powers, it may adopt a resolution declaring that the authority shall not transact any business or exercise its powers under this chapter, and that the offices of the authority commissioners are vacated. At any time thereafter the governing body may declare by resolution that there is need for an authority to function in the county or city, such determination to be made pursuant to this article.

(Added by Stats. 1951, Ch. 710.)



34246

(a)  Notwithstanding any other provision of law, the governing bodies of any two or more cities or counties or any combination thereof may by agreement create an area housing authority. Each governing body party to such agreement shall appoint two persons as commissioners of such authority, and, except as otherwise provided in Section 34246.5, the governing bodies shall jointly appoint one commissioner at large, and, upon appointment of all required commissioners, the authority shall be authorized to exercise all of the powers and transact all of the business which a housing authority of a city or county which is functioning and exercising its powers is authorized to exercise or transact.

(b)  The governing body of each city or county shall designate one of those commissioners first appointed by it to serve for a term of three years and one to serve for a term of four years. Successors shall be appointed by the governing body for terms of four years, except that all vacancies shall be filled for the unexpired term.

The commissioner at large shall serve for a term of four years. His successors shall be appointed jointly by the governing bodies for terms of four years, except that a vacancy shall be filled for the unexpired term. In the event that a successor shall not have been appointed by the governing bodies within 30 days following a vacancy, the Governor shall appoint a successor.

(c)  Three-fifths of the commissioners of an area housing authority constitute a quorum for the purpose of conducting business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of a majority of the commissioners.

(d)  The commissioners shall select a chairman from their number.

(Amended by Stats. 1975, Ch. 611.)



34246.5

(a)  The governing bodies party to an agreement entered pursuant to Section 34246 shall jointly appoint a tenant of the area housing authority as commissioner of such authority. If the area housing authority does not have tenants, the governing bodies shall appoint a tenant of the area housing authority to the commission within one year after the area housing authority first does have tenants.

(b)  The appointment of a tenant commissioner shall be in lieu of the appointment of a commissioner at large pursuant to Section 34246. If a commissioner at large is in office on the effective date of this section, the tenant commissioner initially appointed shall take office at such time as the term of the commissioner at large shall expire.

(c)  The tenant appointed as a commissioner shall serve for a term of two years, but only so long as he remains a tenant of the area housing authority. His successors shall also be tenants of the area housing authority and shall be appointed jointly by the governing bodies for terms of two years, except that a vacancy shall be filled for the unexpired term.

(d)  A tenant appointed as a commissioner shall have all the rights, powers, duties, privileges, and immunities of any other commissioner.

(Added by Stats. 1975, Ch. 611.)



34247

The area of operation of an authority created pursuant to Section 34246 shall be the combined possible areas of operation of participating cities and counties, as determined by Sections 34208 and 34209.

(Added by Stats. 1970, Ch. 917.)



34248

(a)  If a city or county which enters into an agreement pursuant to Section 34246 has previously established a housing authority, the powers and duties of such authority shall be vested in the area housing authority upon the appointment of all required commissioners to the area authority.

(b)  Upon such transfer of powers and duties, the title to any property owned or held by, or in trust for the city or county authority, and any debts, demands, liabilities or obligations existing in favor or against such authority, and any proceedings of such authority, shall become those of the area housing authority, and any and all such titles, debts, demands, liabilities, obligations, and proceedings shall have the same validity, force and effect as if acquired, incurred, accrued, or taken by the area housing authority.

(c)  Any such transfer of powers and duties shall not affect or impair the status or rights of any duly appointed employees of the city or county authority, and such status and rights shall have the same validity, force, and effect as if attained during employment with the area housing authority.

(Added by Stats. 1970, Ch. 917.)



34249

Nothing in this article shall be interpreted to prohibit agreements between public agencies pursuant to the provisions of Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code. When such an agreement creates an agency or entity which is separate from the parties to the agreement and which is responsible for the administration of a housing program authorized by this part, the public agencies party to such agreement shall provide for the appointment of a tenant of such agency or entity to the governing body of the agency or entity. If such agency or entity does not have tenants, then the parties to the agreement shall provide for the appointment of a tenant of the agency or entity to the governing body thereof within one year after the agency or entity first does have tenants. The term of a tenant appointed to the governing body of such an agency or entity shall be two years, but if a tenant appointee ceases to be a tenant of the agency or entity, he shall be disqualified and another tenant of the agency or entity shall be appointed to serve the remainder of the unexpired term. A tenant appointed to the governing body of such an agency or entity shall have all the rights, powers, duties, privileges, and immunities of any other member of such governing body.

(Amended by Stats. 1975, Ch. 611.)



34250

Notwithstanding any other provision of law, a governing body, at the time of the adoption of a resolution pursuant to Section 34240 or 34245 and pursuant to another resolution authorizing such an action, may contract with the Department of Housing and Community Development, or any other redevelopment agency or authority, for the furnishing by the department, redevelopment agency, or authority of any necessary staff services associated with or required by an authority and which could be performed by the staff of an authority. In such a case the governing body shall be vested with all of the rights, powers, duties, and privileges and immunities vested by this part in an authority.

(Added by Stats. 1970, Ch. 1238.)






ARTICLE 3 - Officers and Employees

34270

When the governing body of a city adopts a resolution declaring the need for an authority, it shall promptly notify the mayor of the adoption. Upon receiving the notice and if his office is one filled by election by the people, the mayor, subject to the confirmation of a majority of the members of the governing body, shall appoint five persons as commissioners of the authority. The mayor shall appoint two additional commissioners who are tenants of the authority if the authority has tenants, or within one year after the authority first does have tenants. One such tenant commissioner shall be over 62 years of age if the authority has tenants of such age.

If the office of the mayor is not elective, the city governing body shall make the appointments.

The amendments to this section enacted by the Legislature at the 1975–76 Regular Session shall not affect the office of any commissioner of a housing authority, which on January 1, 1976, has seven commissioners, but the successors to the two additional commissioners appointed pursuant to the changes in this section which were made by Chapter 120 of the Statutes of 1972 or Chapter 545 of the Statutes of 1974 shall be tenants of the authority and one shall be over 62 years of age if the authority has tenants of such age.

(Amended by Stats. 1975, Ch. 611.)



34270.1

The provisions of this section apply to an authority in a city and county.

Notwithstanding any other provision of law to the contrary, including Section 34272, the mayor shall appoint five persons as commissioners of the authority in a city and county. The mayor shall appoint two additional commissioners who are tenants of the authority. One such tenant commissioner shall be over 62 years of age if the authority has tenants of such age. Appointments shall not be subject to confirmation by the governing body of the city and county. All commissioners appointed on and after January 1, 1977, shall be residents of the city and county, at the time of their appointment and during their term of office. A failure to maintain residence in the city and county shall cause the office to be vacant. Vacancies in office for whatever reason, including but not limited to, the expiration of a term, shall be filled by the mayor as provided for in this section.

(Added by Stats. 1976, Ch. 1400.)



34271

When the governing body of a county adopts such a resolution it shall appoint five persons as commissioners of the authority. The governing body shall appoint two additional commissioners who are tenants of the authority if the authority has tenants, or within one year after the authority first does have tenants. One such tenant commissioner shall be over 62 years of age if the authority has tenants of such age.

The amendments to this section enacted by the Legislature at the 1975–76 Regular Session shall not affect the office of any commissioner of a housing authority, which on January 1, 1976, has seven commissioners, but the successors to the two additional commissioners appointed pursuant to the changes in this section which were made by Chapter 120 of the Statutes of 1972 or Chapter 545 of the Statutes of 1974 shall be tenants of the authority and one shall be over 62 years of age if the authority has tenants of such age.

(Amended by Stats. 1975, Ch. 611.)



34271.5

(a)  The governing body of a county of the 10th class may appoint two additional commissioners to increase the number of commissioners of an authority which is in existence and transacting business and exercising its powers on March 7, 1973.

(b)  One of the two additional commissioners shall be a project tenant and the other shall be a senior citizen over 62 years of age who may be a tenant. The two additional commissioners first appointed shall not be or have been commissioners of such authority.

(c)  The two additional commissioners shall serve for terms of four years from the date of their appointments. Their successors shall be appointed for a term of four years except that all vacancies shall be filled for the unexpired term.

(d)  Under this section, four commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes.

(e)  All of the provisions of this part shall apply to an authority of a county of the 10th class, except those provisions which conflict with the provisions of this section.

(Amended by Stats. 1974, Ch. 545.)



34272

(a)  In the case of a commission of five persons, three of the commissioners first appointed shall be designated by the appointing authority to serve for terms of one, two, and three years, respectively, from the date of their appointment, and two shall be designated to serve for terms of four years from the date of their appointments. If two tenant commissioners are added to increase the number of commissioners of an authority, such commissioners shall serve for terms of two years from the date of their appointments, and their successors shall be tenants. Successors of commissioners shall be appointed for a term of four years, except that successors of tenant commissioners shall be appointed for a term of two years and all vacancies shall be filled for the unexpired term. A tenant commissioner shall have all the powers, duties, privileges, and immunities of any other commissioner. If a tenant commissioner ceases to be a tenant of the authority, he shall be disqualified as commissioner and another tenant shall be appointed to fill the unexpired term.

(b)  Notwithstanding any other law, and subject to the conditions in this section, a commissioner may be an officer or employee of the county or city for which the authority is created, or he may be a member, commissioner, or employee of any other agency or authority of, or created for, the community.

(c)  An officer or employee of a city or county in which an authority is established may serve as a commissioner only if such officer or employee does not exercise powers or duties in his office or employment that may conflict with the exercise of the independent judgment required to carry out the purposes of an authority.

(d)  Any appointment of a successor to a commissioner of a city housing authority shall be made by the mayor if his office is one filled by election by the people, subject to the confirmation of a majority of the members of the governing body. If the office of mayor is not elective the governing body of the city shall make the appointment. All appointments of commissioners of a county housing authority shall be made by the governing body of the county.

The amendments to this section enacted by the Legislature at the 1975–76 Regular Session shall not affect the office of any commissioner of a housing authority, which on January 1, 1976, has seven commissioners, but the successors to the two additional commissioners appointed pursuant to the changes in this section which were made by Section 2 of Chapter 367 of the Statutes of 1972 or Chapter 1112 of the Statutes of 1974 shall be tenants of the authority and one shall be over 62 years of age if the authority has tenants of such age.

(Amended by Stats. 1975, Ch. 611.)



34273

A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk and the certificate is conclusive evidence of the due and proper appointment of the commissioner.

(Added by Stats. 1951, Ch. 710.)



34274

A commissioner shall not be regularly employed by the authority to which he is appointed during his tenure of office, but may receive per diem payment for attendance at not more than four meetings per month of the authority, which shall not exceed fifty dollars ($50) per day, and shall receive necessary traveling and subsistence expenses incurred in the discharge of his duties.

(Amended by Stats. 1979, Ch. 43.)



34275

The power of each authority is vested in the commissioners in office from time to time.

(Added by Stats. 1951, Ch. 710.)



34276

In the case of a commission of five persons, three commissioners constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes while in the case of a commission of seven persons, four commissioners constitute a quorum for such purposes. Action may be taken by the authority upon a vote of a majority of the commissioners empowered to vote, unless in any case the bylaws of the authority require a larger number.

(Amended by Stats. 1972, Ch. 120.)



34277

The mayor of the city or the governing body of the county shall designate the first chairman from among the commissioners. The authority shall select his successor from among its commissioners.

(Added by Stats. 1951, Ch. 710.)



34278

(a) An authority shall select from among its commissioners a vice chairman. It also may employ a secretary, who shall be executive director, technical experts, and any other officers, agents, and employees that it requires, and shall determine their qualifications, duties, terms of employment, and compensation. The authority shall adopt personnel rules and regulations applying to all employees. Those rules shall contain procedures affecting conflicts of interest, use of funds, and personnel procedures on hiring and firing, including removal of personnel for inefficiency, neglect of duties, or misconduct in office. Those rules and regulations shall be of public record.

(b) An authority may contract with the Department of Housing and Community Development, any city, any county, or any other authority, for the furnishing by the department, city, county, or authority of any necessary staff services associated with or required by an authority and which could be performed by the staff of an authority.

(Amended by Stats. 2007, Ch. 596, Sec. 10.5. Effective January 1, 2008.)



34279

For the legal services it requires, an authority may call upon the chief law officer of the city or the county or may employ its own counsel and legal staff.

(Added by Stats. 1951, Ch. 710.)



34280

An authority may delegate to one or more of its agents or employees the powers or duties it deems proper.

(Added by Stats. 1951, Ch. 710.)



34281

A commissioner or employee of an authority shall not acquire any direct or indirect interest in any housing project or in any property included or planned to be included in any project, nor shall he have any direct or indirect interest in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project. If he owns or controls a direct or indirect interest in any such property, he shall immediately make a written disclosure of it to the authority and the disclosure shall be entered upon its minutes. Failure so to disclose his interest constitutes misconduct in office.

Nothing contained in this section or in any other provision of law shall be construed as precluding a tenant of an authority from serving as a commissioner of that authority, provided that the fact of such tenancy is disclosed to the authority in writing and entered upon its minutes immediately upon his assuming office; nor shall any provision in this code or elsewhere be construed as in any manner inhibiting the right of such tenant commissioner to exercise the full powers vested in his office.

(Amended by Stats. 1971, Ch. 1054.)



34282

For inefficiency, neglect of duty, or misconduct in office, a commissioner may be removed by the governing body of the county in the case of a county authority, or by the mayor, if he has the power of appointment of commissioners, otherwise, by the governing body of the city in the case of a city authority. A commissioner shall be removed only after he has been given a copy of the charges at least 10 days prior to the hearing on them and has had an opportunity to be heard in person or by counsel. If a commissioner is removed, a record of the proceedings and the charges and findings on them shall be filed in the office of the clerk.

(Added by Stats. 1951, Ch. 710.)



34283

The commissioners shall provide by resolution for the time and place of holding their regular meetings. Special meetings may be called by the chairman or by two commissioners, and notice thereof shall be mailed to each commissioner at least 48 hours before the meeting. An authority shall supply to the governing body of its respective city or county, on request, such information relating to its activities as are public records. Leases and lists or rosters of tenants of the authority shall be confidential and shall not be open to inspection by the public, but shall be supplied to the respective governing body on request, pursuant to this section.

Leases and lists or rosters of tenants shall be open for inspection by any government agency.

(Amended by Stats. 1970, Ch. 1465.)



34284

The governing body of any city or county may call upon the residents and existing community organizations within the area of jurisdiction of the governing body to form a community housing advisory committee comprising persons who, for at least six months, have been residents in or owned property in the area of the governing body’s jurisdiction, and which is considered representative by the governing body. The members of the community housing advisory committee shall serve without compensation.

(Added by Stats. 1970, Ch. 1392.)



34285

(a)  The governing body of a city or county may call upon the residents in a housing project to form a project committee comprised of persons who for at least six months have been residents in the project, and which is considered representative by the governing body. The members of the committee shall serve without compensation.

(b)  The authority, through its staff, shall upon the direction and approval of the governing body consult with and obtain the advice of the project committee concerning matters which affect the residents of the project. The provisions of this subdivision shall apply for a one-year period after the formation of the project committee, subject to one-year extensions by the governing body.

(c)  Minutes of all the meetings of the authority with the project committee, which meetings shall be open and public, together with a record of all the information presented to the project committee by the authority or by the project committee for the authority for the purpose of carrying out the provisions of this section, shall be maintained by the authority. Such minutes and records shall be open to public inspection and a summary of such records shall be included in a report to the governing body submitted by the authority.

(Added by Stats. 1970, Ch. 897.)



34286

Any tenant shall be eligible for appointment as a tenant commissioner of any authority if such person is a tenant in any housing provided by or through such authority pursuant to the provisions of this part, the Temporary Housing Projects Law, Part 4 (commencing with Section 35450) of, or the Farm Labor Center Law, Part 7 (commencing with Section 36050) of, this division. Any tenant shall also be eligible for appointment as one of the commissioners not required to be a tenant commissioner, with all the rights, powers, duties, privileges, and immunities of any other commissioner.

(Amended by Stats. 1976, Ch. 631.)






ARTICLE 3.5 - Alternative Officers

34290

(a)  As an alternative to the appointment of commissioners of the authority, the governing body of any county or city, at the time of the adoption of a resolution pursuant to Section 34240 or at any time thereafter, may declare itself to be the commissioners of the authority, in which case, all the rights, powers, duties, privileges and immunities, vested by this chapter in the commissioners of an authority, except as otherwise provided in this article, shall be vested in the governing body.

(b)  If the governing body of any county or city has declared itself to be the commissioners of the authority, the governing body shall also appoint two tenants of the authority as commissioners if the authority has tenants, or within one year after the authority first does have tenants. One tenant commissioner shall be over 62 years of age if the authority has tenants over that age. Tenant commissioners appointed pursuant to this subdivision shall serve, and their successors shall be appointed, as provided in Section 34272.

(c)  As an alternative to appointment of tenants of the authority as commissioners of the authority pursuant to subdivision (b), if a housing commission is created as provided in Section 34291, the governing body may make tenant appointments pursuant to subdivision (b) to the commission rather than to the authority. In communities where the housing commission also serves as the community redevelopment commission under Section 33201, the governing body may make tenant appointments pursuant to subdivision (b) to that joint commission rather than to the authority.

(d)  A tenant commissioner shall have all the rights, powers, duties, privileges, and immunities of any other commissioner.

(Amended by Stats. 1983, Ch. 478, Sec. 5. Effective July 28, 1983.)



34291

A governing body of a county or city which has declared itself to be the commissioners of the authority pursuant to Section 34290 may, by ordinance, create a housing commission. The number of members thereof, their terms of office, their qualifications, and the method of their appointment and removal shall be as provided by ordinance.

(Added by Stats. 1968, Ch. 106.)



34292

If a housing commission is created as provided in Section 34291, its function shall be to review and make recommendations on all matters to come before the authority prior to authority action, except emergency matters and matters which the commission, by resolution, excludes from its review. The governing body may provide for procedures for review and recommendation, and for further functions of the commission, by ordinance or resolution, and may delegate any of its functions as commission of the housing authority to the housing commission created pursuant to Section 34291.

(Amended by Stats. 1976, Ch. 1343.)



34293

A governing body of a county or city which has declared itself to be the commissioners of the authority pursuant to Section 34290 may, at any time by resolution, determine that it shall no longer function as the commissioners of the authority, in which event, the mayor, if elected, or the governing body, pursuant to Sections 34270 or 34271, shall appoint commissioners of the authority, and, upon such appointment, the housing commission, if any, shall no longer function.

(Amended by Stats. 1975, Ch. 611.)






ARTICLE 4 - Powers and Duties of Housing Authorities

34310

An authority constitutes a corporate and politic public body, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out the purposes and provisions of this chapter.

(Added by Stats. 1951, Ch. 710.)



34311

An authority may:

(a)  Sue and be sued.

(b)  Have a seal and alter it.

(c)  Have perpetual succession.

(d)  Make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(e)  Make, amend, and repeal by-laws and regulations, not inconsistent with this chapter, to carry into effect the powers and purposes of the authority.

(Added by Stats. 1951, Ch. 710.)



34312

Within its area of operation, an authority may undertake any of the following:

(a) Prepare, carry out, acquire, lease, and operate housing projects for persons of low income, as authorized by this chapter, and housing developments for persons of low income, as authorized by Part 3 (commencing with Section 50900) of Division 31.

(b) Provide for the construction, reconstruction, improvement, alteration, or repair of all or part of any housing project.

(c) Provide leased housing to persons of low income.

(d) (1) Provide financing for the acquisition, construction, rehabilitation, refinancing, or development of dwelling accommodations for persons of low income, and for other persons when acting pursuant to the authorization contained in Part 13 (commencing with Section 37910) of this division or Part 3 (commencing with Section 50900) of Division 31, subject only to the limitations on income of borrowers or residents prescribed by the statutory provisions under which the authority is acting. With respect to financing activities conducted pursuant to Part 3 (commencing with Section 50900) or Part 4 (commencing with Section 51600) of Division 31, the authority shall obtain certification as a qualified mortgage lender pursuant to Section 50094.

(2) When issuing tax-exempt bonds for purposes of this section, the regulatory agreement entered into by the agency shall require that following the expiration or termination of the qualified project period, except in the event of foreclosure and redemption of the bonds, deed in lieu of foreclosure, eminent domain, or action of a federal agency preventing enforcement, units required to be reserved for occupancy for low- or very low income households and financed or refinanced with proceeds of bonds issued pursuant to this section on or after January 1, 2006, or refinanced with the proceeds of bonds issued pursuant to Section 53583 of the Government Code or any charter city authority on or after January 1, 2007, shall remain available to any eligible household occupying a reserved unit at the date of expiration or termination, at a rent not greater than the amount set forth by the regulatory agreement prior to the date or expiration or termination, until the earliest of any of the following occur:

(A) The household’s income exceeds 140 percent of the maximum eligible income specified in the regulatory agreement for reserved units.

(B) The household voluntarily moves or is evicted for “good cause.” “Good cause” for the purposes of this section, means the nonpayment of rent or allegation of facts necessary to prove major, or repeated minor, violations of material provisions of the occupancy agreement which detrimentally affect the health and safety of other persons or the structure, the fiscal integrity of the development, or the purposes or special programs of the development.

(C) Thirty years after the date of the commencement of the qualified project period.

(D) The sponsor pays the relocation assistance and benefits to tenants as provided in subdivision (b) of Section 7264 of the Government Code.

(3) As used in this subdivision, “qualified project period” shall have the meaning specified in, and shall be determined in accordance with the provisions of, subsection (d) of Section 142 of the Internal Revenue Code of 1986, as amended, and United States Treasury regulations and rulings promulgated pursuant thereto.

(4) The amendment to this subdivision made during the 2005-06 Regular Session of the Legislature that is set forth in paragraph (2) is declaratory of existing law.

(e) Provide counseling, referral, and advisory services to persons and families of low or moderate income in connection with the purchase, rental, occupancy, maintenance, or repair of housing.

(f) Provide the security which the authority deems necessary for the protection of a project and its inhabitants.

(g) Assist housing projects pursuant to Section 34312.3.

(h) Acquire, plan, undertake, construct, improve, develop, maintain, and operate land on which mobilehomes or a mobilehome park are, or may be, located, so long as not less than 20 percent of the mobilehomes are designated for occupancy by, or are occupied by, persons of low income. For purposes of this subdivision, “mobilehome” has the meaning specified in Section 18008, and “mobilehome park” has the meaning specified in Section 18214.

(Amended by Stats. 2006, Ch. 890, Sec. 14. Effective January 1, 2007.)



34312.3

(a)  Subject to the requirements of this section and of Article 5 (commencing with Section 34350), an authority may do any of the following:

(1)  Issue revenue bonds for the purpose of financing the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing and for the provision of capital improvements in connection with and determined necessary to the multifamily rental housing.

(2)  Make or undertake commitments to make construction loans and mortgage loans to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing.

(3)  Purchase or undertake, directly or indirectly through lending institutions, commitments to purchase, construction loans, and mortgage loans originated in accordance with a financing agreement with the authority to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing or make loans to lending institutions under terms and conditions which, in addition to other provisions determined by the authority, shall require the lending institutions to use the net proceeds of the loans for the making, directly or indirectly, of construction loans or mortgage loans to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing.

(b)  An authority may develop, rehabilitate, or finance housing projects or participate in the development, rehabilitation, or financing of housing projects; or purchase, sell, lease, own, operate, or manage housing projects so assisted, subject to all of the requirements of this section.

So long as the proceeds of any sale, lease, or other disposition of real property, net of the cost of sale, are to be used directly to assist a housing project pursuant to this section for persons of low income, and the funds in any trust fund established pursuant to subdivision (f) are used directly to assist housing units for persons of very low income, an authority may, after a public hearing, sell, lease, or otherwise dispose of the real property without complying with any provision of law concerning disposition of surplus property, including, but not limited to, Sections 34315.5 and 34315.7.

An authority may convey surplus lands it acquires from another public agency to a nonprofit or private developer for development of single-family homes where the development will provide for home ownership for persons and families of low or moderate income, as defined in Section 50093. This conveyance shall be after a public hearing. With the exception of subdivisions (b), (c), and (d) of Section 34315.7, the conveyance need not comply with any law concerning the disposition of surplus properties, including, but not limited to, Section 34315.5 or subdivision (a) of Section 34315.7. The proceeds of any sale or other disposition of surplus land, net of the cost of sale, shall be used to assist a housing project pursuant to this section for persons of low income.

(c)  (1)  (A)  Not less than 20 percent of all units in housing projects assisted by an authority pursuant to this section shall be available for occupancy on a priority basis to persons of low income. In the case of housing projects located within a targeted area, as defined by Section 103(b)(12)(A) of Title 26 of the United States Code, not less than 15 percent of all units in those housing projects assisted pursuant to this section shall be for occupancy on a priority basis by persons of low income.

(B)  If the sponsor elects to establish a base rent for units reserved for lower income households, the base rents shall be adjusted for household size, as determined pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), or its successor, for a family of one person in the case of a studio unit, two persons in the case of a one-bedroom unit, three persons in the case of a two-bedroom unit, four persons in the case of a three-bedroom unit, and five persons in the case of a four-bedroom unit.

(2)  (A)  Not less than one-half of the units required to be available for occupancy pursuant to paragraph (1) and financed with any bonds issued on or after January 1, 1986, shall be occupied by, or made available to, very low income households, as defined by Section 50105.

(B)  The rental payments for those units paid by the persons occupying the units (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those persons or on behalf of those units) shall not exceed the amount derived by multiplying 30 percent times 50 percent of the median adjusted gross income for the area, adjusted for family size, as determined pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), or its successor, for a family of one person in the case of a studio unit, two persons in the case of a one-bedroom unit, three persons in the case of a two-bedroom unit, four persons in the case of a three-bedroom unit, and five persons in the case of a four-bedroom unit.

(3)  Any indebtedness incurred pursuant to a mortgage loan financed under the terms of this chapter shall be subject to acceleration and the balance owing declared immediately due and payable upon any sale of an owner-occupied residence to a purchaser who does not meet the required qualifications for borrowers as established by the authority.

(4)  The authority shall require the owners of housing projects assisted pursuant to this section to accept as tenants, on the same basis as all other prospective tenants, in the units reserved for very low income households, any very low income households who are recipients of federal certificates for rent subsidies pursuant to the existing program under Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), or its successor. The authority shall not permit a selection criteria to be applied to Section 8 certificate holders that is any more burdensome than the criteria applied to all other prospective tenants.

(5)  No resident in housing units assisted pursuant to this section shall be denied continued occupancy or ownership because, after admission, the resident’s family income increases to exceed the eligibility level. However, the authority shall ensure that percentage requirements of this section shall continue to be met by providing the next available unit or units to persons of low income or by taking other actions to satisfy the percentage requirements of this section.

(6)  In determining whether the percentage requirements of subdivision (c) have been achieved, the following terms and conditions shall be applied:

(A)  The requirement that 20 percent or 15 percent, as the case may be, of the housing units assisted by an authority pursuant to this section shall be available on a priority basis to, or occupied by, households whose adjusted gross income does not exceed the applicable limits prescribed by subdivision (c) shall apply to the aggregate number of units assisted by an authority pursuant to this section.

(B)  This section applies only to housing units first assisted after January 1, 1983, and the percentage requirements of subdivision (c) shall be complied with by January 1, 1986, and on January 1 of each even-numbered year thereafter.

(C)  The percentage requirements of subdivision (c) shall be achieved within each of the following categories: (1) rental housing developments; (2) homeownership developments; and (3) rehabilitation financing. Housing units provided by rehabilitation financing shall not be counted within either of the first two categories.

(d)  Units required to be reserved for occupancy by subdivision (c) and financed with the proceeds of bonds issued on or after January 1, 1986, shall remain occupied by, or made available to, those persons until the bonds are retired.

(e)  Multifamily rental housing financed pursuant to this section shall not be subject to the requirements of subparagraph (B) of paragraph (1) and paragraph (2) of subdivision (c), and the requirements of subdivision (d), if all of the following requirements are fulfilled:

(1)  The housing authority offers each tenant a homeownership opportunity when the bonds are retired.

(2)  A special trust fund or account which is funded with bond issuance proceeds or developer contributions, or both, is established no later than the time that the multifamily rental housing is first occupied. The initial funding of the account shall be no less than 5 percent of the face value of the bonds issued for the multifamily rental housing project. Upon repayment of the bonds, these funds, and all interest accruing thereon, less any amounts necessary to pay outstanding claims, shall be used to assist housing units for persons of very low income.

(3)  The requirements of subparagraph (A) of paragraph (1) and subparagraph (A) of paragraph (2) of subdivision (c) shall remain in effect for the periods required by Section 103(b)(12)(B) of Title 26 of the United States Code.

(f)  It is the intent of the Legislature, and the Legislature declares, that housing authorities are the local entities with primary responsibility for providing housing for low-income and very low income households within their jurisdictions. However, recognizing that housing projects only for low-income households cannot be adequately assisted or developed with currently available funds, and that excess funds from housing projects assisted pursuant to this section can be utilized to further assist in the provision of housing for lower income households, it is the intent of the Legislature that the authorization of this section is to be used to enhance and supplement the traditional housing authority role of providing housing only for low-income households.

(Amended by Stats. 2001, Ch. 745, Sec. 135.5. Effective October 12, 2001.)



34312.4

(a)  Subject to the requirements of Article 5 (commencing with Section 34350), for purposes of implementing a home financing program an authority has the following powers and duties:

(1)  To acquire, contract, and enter into advance commitments to acquire, home mortgages made or owned by lending institutions at the purchase prices and upon the other terms and conditions as shall be determined by the authority or other person as it may designate as its agent, to make and execute contracts with lending institutions for the origination and servicing of home mortgages and to pay the reasonable value of services rendered under those contracts. Prior to executing any contract with a lending institution, an authority shall adopt regulations establishing criteria for qualification of lending institutions eligible to originate and service home mortgages under home financing programs authorized by this section and shall, with respect to each home financing program, permit each qualified lending institution which transacts business in the area of operation of the authority the opportunity to participate in the program on an equitable basis with other participating lending institutions.

(2)  To make loans to lending institutions under terms and conditions which, in addition to other provisions as determined by the authority, shall require the lending institutions to use all of the net proceeds thereof, directly or indirectly, for the making of home mortgages in an aggregate principal amount equal to the amount of the net proceeds.

(3)  To establish, by rules or regulations, in resolutions relating to any issuance of bonds or in any documents relating to the issuance, standards, and requirements applicable to the purchase of home mortgages or the making of loans to lending institutions the authority deems necessary or desirable to effectuate the purposes of this section, which may include without limitation any of the following:

(A)  The time within which lending institutions are required to make commitments and disbursements for home mortgages.

(B)  The location and other characteristics of homes to be financed by home mortgages.

(C)  The terms and conditions of home mortgages to be acquired.

(D)  The amounts and types of any insurance coverage required on homes, home mortgages, and bonds.

(E)  The representations and warranties of lending institutions confirming compliance with the standards and requirements.

(F)  Restrictions as to interest rate and other terms of home mortgages or the return realized therefrom by lending institutions.

(G)  The type and amount of collateral security to be provided to assure repayment of any loans from the authority and to ensure repayment of bonds.

(H)  Any other matters related to the purchase of home mortgages or the making of loans to lending institutions deemed relevant by the authority.

(4)  To require from each lending institution from which home mortgages are purchased or to which loans are made the submission of evidence satisfactory to the authority of the ability and intention of the lending institution to make home mortgages, and the submission, within the time specified by the authority for making disbursements for home mortgages, of evidence satisfactory to the authority of the making of home mortgages and of compliance with any standards and requirements established by the authority.

(b)  Each authority which finances housing pursuant to this section shall designate a person or entity to administer the program.

(c)  Each authority which finances housing pursuant to this section shall adopt regulations establishing criteria for the qualification of persons and families, which may differ among different areas of operation of authorities to reflect varying economic and housing conditions. In developing this criteria, factors similar to the following shall be taken into consideration:

(1)  The amount of the income of the person or family that is available for housing needs.

(2)  The size of the household.

(3)  The costs and condition of available housing.

(4)  The eligibility of the persons or families for federal housing assistance of any type.

(d)  Criteria for qualification of persons and families pursuant to this section shall include a maximum household income, which maximum shall not exceed the following:

(1)  One hundred twenty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant. Upon the resale of a home for which financing was originally provided under this paragraph, the maximum income of persons and families shall also be 120 percent of the median household income.

(2)  The median household income where the purchaser will not be the first occupant. However, the authority shall ensure that no less than one-half of the funds allocated for home mortgages where the purchaser will not be the first occupant shall be for households whose income does not exceed 80 percent of that median household income. However, the authority may, by resolution, increase this income limitation to 90 percent of median household income if the authority finds that there are insufficient numbers of creditworthy persons whose income does not exceed 80 percent of median household income. The resolution is final and conclusive as to the findings required by this paragraph.

(3)  One hundred fifty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant in any city, the entire area of which, or in any county in which a portion of the county, is designated by the United States Department of Commerce, Economic Development Administration as a special impact area within a Title IV redevelopment area, pursuant to Section 401 of the federal Public Works and Economic Development Act of 1965, as amended, and which is eligible for Urban Development Action Grant funds under the current distress standards established for cities and counties by the Secretary of the United States Department of Housing and Urban Development pursuant to Section 119 of the Housing and Community Development Act of 1974, if the homes purchased or improved are situated within the boundaries of a special impact area as defined by the Economic Development Administration, and that designation is in effect on the date of sale of revenue bonds issued under this section.

As used in this subdivision, “median household income” means the highest of (A) statewide median household income, (B) countywide median household income, or (C) median family income for area as determined by the United States Department of Housing and Urban Development, with respect to either a standard metropolitan statistical area or an area outside of a standard metropolitan statistical area.

(e)  Each authority which finances housing pursuant to this section shall allocate no less than 60 percent of the dollar amount of its financing from bond proceeds to fund loans for the purchase of homes where the purchaser will be the first occupant, or for substantial rehabilitation. As used in this section, “substantial rehabilitation” means rehabilitation in which the costs of rehabilitation equal or exceed 20 percent of the value of the structure after rehabilitation.

(f)  Each authority which finances housing pursuant to this section shall require each mortgagor under the program to certify his or her intention to occupy the home for a minimum of two years after receiving a home mortgage, with appropriate exceptions in hardship cases, as determined by the authority.

(g)  Notwithstanding Section 711 of the Civil Code, any indebtedness incurred pursuant to a mortgage financed under the terms of this section shall be subject to acceleration and the balance owing declared immediately due and payable upon the sale of the home to a purchaser who does not meet the required qualifications for borrowers of subdivision (c) or any more stringent qualifications as the authority may require.

(h)  Each authority may do any and all things necessary to carry out the purposes and exercise the powers expressly granted by this part.

(Added by Stats. 1985, Ch. 306, Sec. 1.)



34312.5

(a)  An authority may provide leased housing to persons of low income throughout the county in which it operates, except:

(1)  No commitment to provide leased housing outside the area of operation may be made in advance of construction without approval of the local governing body of the city or, if an unincorporated area, the county with jurisdiction of the site of construction; and

(2)  Leased housing may not be provided within the area of operation of another authority if the local governing body of the other authority disapproves in advance.

(b)  An authority may contract with the redevelopment agency of any city within the county to exercise its powers in the city pursuant to a contract with the redevelopment agency funded from the redevelopment agency’s Low and Moderate Income Housing Fund for the purpose of increasing or improving the city’s supply of low- and moderate-income housing.

(Amended by Stats. 1988, Ch. 1565, Sec. 5.)



34312.6

The same notice requirements as specified in Section 65863.10 of the Government Code shall apply to multifamily rental housing that receives financial assistance pursuant to Section 34312.3.

(Added by Stats. 1988, Ch. 1563, Sec. 3.)



34312.7

(a)  (1)  When refunding revenue bonds for multifamily housing which were previously issued pursuant to Section 34312.3, the authority shall ensure that rental units required, by this chapter or by applicable federal law at the time the original bonds were issued, to be reserved for occupancy for low- and very low income households shall remain occupied by, or made available to, those persons at least until the later of the following:

(A)  The date originally so required.

(B)  As long as any bonds remain outstanding with respect to the development.

(2)  For bonds previously issued to finance a development where all of the units, other than management units, are, at the time of the refunding, subsidized by a housing assistance payments contract for new construction and substantial rehabilitation pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), subparagraph (B) of paragraph (1) shall mean a period of time until the termination of the contract.

(b)  The authority may determine that the period set forth in paragraph (1) of subdivision (a) shall not apply to the refunding of previously issued revenue bonds for which there is a mandatory redemption or acceleration as a result of default under the terms of the existing loan agreement or other security documents.

(Added by Stats. 1992, Ch. 735, Sec. 2. Effective January 1, 1993.)



34313

Except where there existed on September 15, 1945, contracts for financial assistance between a housing authority and the Federal Government, no low-rent housing or slum-clearance project shall be developed, constructed, or owned by an authority after September 15, 1945, except after consultation with the school district in which the project is located, and until the governing body of the county or city in which it is proposed to develop, construct, or own the project, proves it by resolution.

(Added by Stats. 1951, Ch. 710.)



34314

An authority may arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for, or in connection with, a housing project, or a project assisted pursuant to Section 34312.3, or the occupants thereof. Notwithstanding anything to the contrary contained in this chapter or in any other law, an authority may include in any contract let in connection with a project stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor and any conditions which the federal government has attached to its financial aid of the project.

(Amended by Stats. 1983, Ch. 1013, Sec. 2. Effective September 22, 1983.)



34315

An authority may:

(a)  Lease or rent any dwellings, houses, accommodations, lands, buildings, structures, or facilities embraced in any housing project, or a project assisted pursuant to Section 34312.3, and establish and revise the rents or charges for them.

(b)  Own, hold, and improve real or personal property.

(c)  Purchase, lease, obtain option upon, acquire by gift, grant, bequest, devise, or otherwise, any real or personal property or any interest in property.

(d)  Acquire any real property by eminent domain.

(e)  Sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest in it.

(f)  Insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards.

(g)  Lend upon the security of a mortgage or deed of trust, directly or by purchase from one or more qualified mortgage lenders, in connection with the sale of real property to persons of low income and to other persons pursuant to Section 34312.3, moneys for the financing of construction or rehabilitation pursuant to this part, or the implementation of government housing and rehabilitation financing programs for persons of low income and for other persons when acting pursuant to authorization contained in Section 34312.3, Part 13 (commencing with Section 37910) of this division, or Part 3 (commencing with Section 50900) of Division 31, subject only to the limitations on income of borrowers or residents prescribed by the statutory provisions under which the authority is acting. With respect to financing activities conducted pursuant to Part 3 (commencing with Section 50900) or Part 4 (commencing with Section 51600) of Division 31, the authority shall obtain certification as a qualified mortgage lender pursuant to Section 50094.

(h)  Procure insurance or guarantees from the federal government or the California Housing Finance Agency or from any person licensed to insure mortgages in this state of the payment of all or part of any debts, whether or not incurred by the authority, secured by mortgages or deeds of trust on any property included in any of its housing projects or otherwise financed pursuant to this chapter or secured by mortgages or deeds of trust pursuant to Part 13 (commencing with Section 37910) of this division or Part 3 (commencing with Section 50900) of Division 31.

(Amended by Stats. 1983, Ch. 1309, Sec. 6.)



34315.3

An authority may accept financial or other assistance from any public or private source, and expend any funds so received for the purposes of this chapter and the activities permitted to authorities by state law, including leased housing.

(Amended by Stats. 1975, Ch. 1135.)



34315.5

An authority may transfer real property not needed by the authority to a fire protection district for fire protection purposes without consideration if the board determines that such transfer is necessary or desirable to effectuate the purposes of the authority.

(Added by Stats. 1959, Ch. 522.)



34315.7

Real property owned by an authority which the authority determines is not required for its foreseeable needs and which is not transferred pursuant to Section 34315.5, shall be disposed of for the following purposes, in descending order of priority:

(a)  For the purposes, and in accordance with the provisions, of Article 10 (commencing with Section 50568) of Chapter 2 of Part 1 of Division 1 of Title 5 of the Government Code.

(b)  To public, nonprofit, or private developers for development of housing for persons and families of low and moderate income, as defined by Section 50093. Such transfers may not be made at a cost below the housing authority’s acquisition cost but may be made at a cost below market value if (1) not less than 30 percent of the housing units to be developed will be enforceably restricted for occupancy by persons and families of low and moderate income, with at least 50 percent of the housing units restricted to persons and families of low income, and (2) a transfer at below market value is necessary to assure that the housing units restricted for occupancy by persons and families of low or moderate income will be provided at affordable housing cost, as defined by Section 50052.5.

(c)  To private developers, generally, at market value for development of housing.

(d)  For any purpose, where the sale is at public auction to the highest bidder.

The Department of Housing and Community Development shall adopt regulations governing disposal of surplus real property of housing authorities pursuant to subdivisions (b) and (c). The regulations shall include requirements for providing public notice of a housing authority’s intent to dispose of real property in accordance with this section and shall also specify other reasonable requirements to implement the priorities established by this section.

The deed or other instrument of conveyance shall recite that the authority has determined the property is not required for its foreseeable needs and it is being disposed of pursuant to this section and, if the property is disposed of pursuant to subdivision (b) or (c), in accordance with regulations adopted by the Department of Housing and Community Development. Such recital shall be conclusive in favor of purchasers and encumbrancers for value.

Failure to comply with the provisions of this section shall not invalidate any right, title or interest acquired by a purchaser or encumbrancer for value.

(Added by Stats. 1980, Ch. 581.)



34316

An authority may:

(a)  Invest any money held in reserves or sinking funds, or any money not required for immediate disbursement, in property or securities in which commercial banks may legally invest money subject to their control.

(b)  Purchase its bonds at a price not more than their principal amount and accrued interest; all bonds so purchased shall be canceled.

(Amended by Stats. 1975, Ch. 1135.)



34316.1

The provisions of Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code shall apply to the deposit of funds of an authority. Where the term “treasurer” is used in such article, it shall mean “housing authority” or the official designated by it to act hereunder, and where the term “local agency” is used in such article, it shall mean “housing authority.”

(Amended by Stats. 1975, Ch. 1135.)



34316.2

An authority may deposit the money of the authority with the county treasurer. The county treasurer shall deposit those funds in the county treasury and disburse them upon warrants of the county auditor issued at the request of the authority.

The county may require the authority to reimburse the county for any expenses incurred by the county in performing any of the services required to be performed by the county by this section.

(Added by Stats. 1986, Ch. 593, Sec. 1.)



34316.5

The proceeds of bonds issued pursuant to this part to finance housing as provided in subdivision (d) of Section 34312, Section 34312.3, and subdivision (g) of Section 34315 and revenues accruing to the authority on account of such a program may be invested in any securities or obligations authorized by the resolution providing for issuance of the bonds or authorized by its trust indenture, when the bond proceeds or revenues are not immediately required to provide financing under the program. Such investments may include mortgage obligations on single-family dwellings purchased from a state or federally chartered bank or savings and loan association pursuant to a repurchase agreement under which the bank or savings and loan association will repurchase the mortgage obligation on or before a specified date and for a specified amount, provided that the mortgage or the repurchase agreement shall be insured by a mortgage insurance company licensed to insure mortgages in the State of California and qualified to provide insurance on mortgages purchased by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.

The authority provided in this section is additional and alternative to any other authorization for investment contained in this part or other provisions of law.

(Amended by Stats. 1983, Ch. 1309, Sec. 7.)



34317

Within its area of operation, an authority may:

(a)  Investigate into living, dwelling, and housing conditions and into the means and methods of improving such conditions.

(b)  Determine where slum areas exist or where there is a shortage of decent, safe, and sanitary dwelling accommodations for persons of low income.

(c)  Make studies and recommendations relating to the problem of clearing, replanning, and reconstructing of slum areas, and the problem of providing dwelling accommodations for persons of low income, and cooperate with the city, the county, the State or any of its political subdivisions in action taken in connection with such problems.

(d)  Engage in research, studies, and experimentation on the subject of housing.

(Added by Stats. 1951, Ch. 710.)



34318

Acting through one or more commissioners or other person or persons designated by it, an authority may:

(a)  Conduct investigations, hear testimony, and take proof under oath at public or private hearings on any matter material for its information.

(b)  Administer oaths, issue subpenas requiring the attendance of witnesses or the production of books and papers, and issue commissions for the examination of witnesses who are outside of the State, unable to attend before the authority, or excused from attendance.

(c)  Make available to appropriate agencies, including those charged with the duty of abating nuisances or like conditions or of demolishing unsafe or insanitary structures within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety, or welfare.

(Added by Stats. 1951, Ch. 710.)



34319

An authority may exercise all or any part or combination of powers granted in Sections 34311 to 34318, inclusive.

(Added by Stats. 1951, Ch. 710.)



34320

No law concerning the acquisition, operation, or disposition of property by other public bodies is applicable to an authority unless the Legislature specifically so states.

(Added by Stats. 1951, Ch. 710.)



34320.5

An authority shall provide relocation assistance and shall make all of the payments required by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code, including the making of such payments financed by the federal government.

This section shall not be construed to limit any other authority which an authority may have to make other relocation assistance payments, or to make any relocation assistance payment in an amount which exceeds the maximum amount for such payment authorized by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 1971, Ch. 1574.)



34321

It is declared to be the policy of the State that each authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe, and sanitary dwelling accommodations, and that no housing authority shall construct or operate any such project for profit, or as a source of revenue to the city or the county. To this end an authority shall fix the rentals for dwellings in its projects at no higher rates than it finds necessary to produce revenue which, together with all other available money, income, and receipts of the authority, will be sufficient for all of the following:

(a)  To pay, when due, the principal and interest on its bonds.

(b)  To meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of the authority.

(c)  During not less than the six years immediately succeeding its issuance of any bonds, to create a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one year thereafter and to maintain the reserve. However, this subdivision shall not be construed to prevent an authority from utilizing any financial aid from the federal government to the maximum extent available.

This section shall not apply to any person, individual, firm, partnership, company, association, joint stock association or corporation other than a public entity having an interest in any housing project owned in part or constructed or operated by one or more authorities.

(Amended by Stats. 1980, Ch. 723.)



34322

Except as provided by Section 34312.3, in the operation or management of housing projects, an authority shall:

(a)  Rent or lease the dwelling accommodations only to persons of low income and only at rentals within their financial reach.

(b)  Rent or lease to a tenant dwelling accommodations consisting of the number of rooms which it deems necessary to provide safe and sanitary accommodations to the occupants, without overcrowding.

(c)  Fix income limits for occupancy and rents after taking into consideration (1) the family size, composition, age, physical handicaps, and other factors which might affect the rent-paying ability of the person, and (2) the economic factors which affect the financial stability and solvency of the project.

(d)  Prohibit subletting by tenants.

(Amended by Stats. 1983, Ch. 1309, Sec. 8.)



34322.2

Each authority shall adopt and promulgate regulations establishing a plan for selection of applicants to assure equal opportunity and nondiscrimination on grounds of race, color, or national origin. The plan shall include standards for eligibility, procedures for prompt notification of eligibility or disqualification, and procedures for maintaining a waiting list of eligible applicants for whom vacancies are not immediately available. Eligible applicants shall be offered available vacancies in order of application, subject to the following:

(a)  Preference categories shall be established to give priority to persons displaced by public or private action.

(b)  Priority shall be given within each preference category to families of veterans and servicemen.

(c)  The authority may establish occupancy standards, offering available units only to families of appropriate size.

(d)  The authority may further limit the offering of available units to families of appropriate qualifications in order to comply with state or federal law or regulations, or contractual agreements with governmental agencies pursuant to such law or regulations.

(e)  An applicant may reject, or refuse to promptly occupy, suitable units at two different locations and still be entitled to the next available suitable unit.

Nothing in this section shall prevent an authority from suspending processing of applications of persons of low income unlikely to be offered units within two years, or requiring annual renewal of applications, or honoring its obligations to persons of low income determined to be qualified prior to January 1, 1976.

(Amended by Stats. 1975, Ch. 1135.)



34322.5

No authority shall require occupants of any project to be citizens of the United States, provided, however, that in the event there are insufficient housing units to accommodate the number of applicants for such units, the authority may give preference to citizens of the United States.

(Added by Stats. 1965, Ch. 1583.)



34323

Nothing contained in Sections 34321 and 34322 shall be construed as limiting the power of an authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project, cause the appointment of a receiver for it, or acquire title to it through foreclosure proceedings, free from all the restrictions imposed by such sections.

(Added by Stats. 1951, Ch. 710.)



34324

Any two or more authorities may join or co-operate with one another in the exercise either jointly or otherwise, of any or all of their powers for the purpose of financing, including, but not limited to, the issuance of bonds, notes, or other obligations and giving security therefor, or planning, undertaking, owning, constructing, rehabilitating, or operating, or entering into any contract with respect to, any housing project or projects or other dwelling accommodations located within the area of operation of any one or more of such authorities. For any such purpose, one authority may provide by resolution that another authority with which it has joined or is co-operating in the exercise of powers is authorized to act on its behalf with respect to any or all of the powers, as its agent or otherwise, in its name, the name of such other authority, or in the names of the authorities which have joined or are co-operating.

(Amended by Stats. 1980, Ch. 723.)



34325

An authority may acquire by eminent domain any real property which it deems necessary for its purposes under this chapter. Real property belonging to the city, the county, the state, or any of its political subdivisions shall not be acquired without its consent.

(Amended by Stats. 1975, Ch. 1240.)



34326

All housing projects are subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the housing project is situated. In the planning and location of any housing project, an authority shall take into consideration the relationship of the project to any larger plan or long-range program for the development of the area in which it functions.

(Added by Stats. 1951, Ch. 710.)



34327

An authority may:

(a)  Borrow money or accept grants or other financial assistance from the federal government for or in aid of any housing project within its area of operation.

(b)  Take over, lease, or manage any housing project or undertaking constructed or owned by the federal government.

(c)  Borrow money or accept grants or other financial assistance from the state or any of its political subdivisions to assist in providing housing and housing services within its area of operation.

(d)  For these purposes, comply with such conditions and enter into any mortgages, trust indentures, leases, or agreements necessary, convenient, or desirable.

It is the purpose and intent of this chapter to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance, or operation of any housing project by an authority and to secure the financial aid and cooperation of the state in providing housing and housing services within its area of operation.

(Amended by Stats. 1975, Ch. 1135.)



34327.3

County public housing agencies may apply for, process, and distribute, to the extent that federal funds are available, housing certificates issued pursuant to Section 8 of the United States Housing Act of 1937 (Sec. 1437 et seq., Title 42, U.S.C.) to families deemed eligible pursuant to Section 16517 of the Welfare and Institutions Code.

(Added by Stats. 1992, Ch. 292, Sec. 1. Effective July 23, 1992.)



34327.5

Whether or not the type, amount, and manner of expenditure of any funds received by an authority from the Federal Government, or any funds derived from such funds, are in accordance with the law or contract under which the funds were received, or any applicable federal regulations, shall be matters to be determined exclusively by the federal agency. This section is not intended, and shall not be construed, to prohibit prosecution and conviction of violation of any law of this State.

(Added by Stats. 1959, Ch. 1812.)



34327.6

All funds of housing authorities not subject to audit by a federal agency shall be audited at least once each year at the expense of the housing authority by a certified public accountant or a public accountant holding a valid permit issued by the California Board of Accountancy. Audits made by a certified public accountant, or a public accountant, together with a final balance sheet and operations statement for the year for all authority funds, shall be filed for record purposes with the Department of Housing and Community Development. The authority shall prepare and file with the Department of Housing and Community Development a budget for the year for which the audit is taken with each audit prepared or submitted pursuant to this section.

(Amended by Stats. 2000, Ch. 1055, Sec. 44. Effective September 30, 2000.)



34328

At least once a year, an authority shall file with the clerk of the respective city or county and with the Department of Housing and Community Development a report of its activities for the preceding year. This report shall contain information adequate for the city, county, or department to determine that the requirements of Section 34312.3 have been met for any activity undertaken pursuant to that section. An authority shall make either directly or through any national, regional, or state housing association or organization of which it may be a member, recommendations with reference to additional legislation or other action which it deems necessary to carry out the purposes of this chapter, to the respective legislative bodies having jurisdiction thereof.

(Amended by Stats. 1982, Ch. 1138, Sec. 7.)



34328.1

(a)  Every housing authority shall file on the first day of October of each year with the Department of Housing and Community Development a complete report of its activities during the previous fiscal year, with recommendations for needed legislation to carry on properly a program of housing and community development in this state.

(b)  The authority shall provide the Department of Housing and Community Development funds as requested by the department to reimburse the department for the cost of processing the report required by this section.

(c)  (1)  The report shall include data on terminations of tenancies of victims of domestic violence in housing authority units, and terminations of Section 8 vouchers of victims of domestic violence. The data shall be included in all cases where a notice of termination was given, regardless of whether the termination was based in whole or in part on activity related to the domestic violence, and whether the notice resulted in the victim vacating the premises or actual termination of the voucher.

(2)  For each termination, the report shall briefly specify steps taken, if any, by the authority to address the situation or assist the victim prior to the termination, and, if known, the subsequent housing obtained by the victim. If no steps were taken, the authority may include an explanation of why none were deemed necessary.

(3)  The report shall include data on terminations of all victims of domestic violence, as reported or known to the authority, its employees, or agents, whether or not an arrest was made or any report was filed.

(4)  The report may include any other information regarding domestic violence victim terminations deemed relevant by the authority.

(5)  The report required on October 1, 2004, shall include data on all cases where a notice of termination was given to the victim from January 1, 2004, to the end of the fiscal year reportable on October 1, 2004.

(6)  For purposes of this section, “domestic violence” has the meaning set forth in Section 6211 of the Family Code.

(Amended by Stats. 2003, Ch. 787, Sec. 5. Effective January 1, 2004.)



34328.2

The mayor or any member of the governing body of the city in the case of a city authority or any member of the governing body of the county in the case of a county authority shall not have any direct or indirect interest in any housing project or in any property included or planned to be included in any project, nor shall such persons have any direct or indirect interest in any contract or proposed contract for materials or services to be furnished or used in connection with the construction, repair, or maintenance of any housing project. Nothing contained in this section shall prevent the authority from accepting the lowest bid on a bid contract.

This section has no application to contracts awarded to corporations in which any such person owns less than 1 percent of the entire capital stock.

(Added by Stats. 1953, Ch. 1815.)



34330

An authority shall have the power to:

(a)  Assist in relocating in suitable housing accommodations at rentals within their means persons of low income who have been or will be deprived of dwellings within areas or buildings which have been or will be cleared or demolished. In connection with any project, an authority shall maintain or provide for the maintenance of tenant placement service in which there shall be recorded lists of untenanted, suitable dwellings available to persons of low income and shall furnish such information to such persons. An authority shall from time to time make studies and surveys of dwelling units which may become unoccupied and available to persons of low income and shall also make arrangements with owners and lessors of such dwellings for registration thereof with the tenant placement service. In connection with any project, an authority may pay so much of the necessary cost of removal of persons of low income, and of business or commercial tenants, from the area or buildings to be cleared for the development of the project to suitable locations in such cases and in such amounts as may be approved by the authority. Removal costs so paid by an authority shall be included in the project cost.

(b)  Exercise the powers set forth in subdivision (a), in connection with the relocation of persons of low income who are displaced by any public or private improvement within its area of operation. The financing of such relocation activities by an authority shall be arranged by contract with the public or private agency undertaking the improvement which makes such relocation necessary.

(c)  Admit to a dwelling in any project of the authority any person or persons residing in an area or building to be cleared or demolished as described in subdivision (a) or (b), if the probable aggregate annual income of such person or persons does not exceed the income limit for continued occupancy established by the authority for the dwelling to which such person or persons is admitted.

(Added by Stats. 1961, Ch. 1044.)



34331

In the operation or management of housing projects an authority shall not do any of the following:

(a)  Evict any tenant without reasonable cause and unless the tenant has been given a written statement of such cause.

(b)  Directly or indirectly subject any tenant to any punitive action of any kind because of his membership or activity in any tenant organization.

(c)  Require that a tenant, in a lease or rental agreement, waive his rights under Section 1942 of the Civil Code, or any other rights as a tenant he might have under California or federal law.

(d)  Disclaim liability for injury as a result of its negligence or failure to repair, in any rental agreement or lease.

(e)  Terminate or refuse to renew a lease because a tenant has complained to any governmental authority of a possible violation of any building code, health ordinance, or similar regulation or has attempted lawfully to redress his grievances against the authority.

(f)  Hold any tenant liable for property damage for which a private tenant would not be liable.

(g)  File an eviction action for property damage before a decision has been reached by a grievance panel, if the tenant has requested a grievance hearing.

(Amended by Stats. 1974, Ch. 1112.)



34332

An authority shall do all of the following:

(a)  Expressly covenant in all of its leases and rental agreements to repair the premises to comply with all building ordinances effective at the time of construction of the unit being leased or rented as to which it has not received an exception from the county or city in which the unit is situated pursuant to Section 34513 and not affected by a resolution adopted pursuant to Section 34517.

(b)  Within each managed structure of four or more dwelling units with one or more common entrances, except leased housing, post notice that a copy of all its leasing and occupancy policies, regulations and procedures is at each housing project office for inspection during regular business hours.

(c)  Make available public documents and records of the authority for inspection, except any applications for eligibility and occupancy which are submitted by prospective or current tenants of the authority.

(d)  Make an inspection of the premises before a tenant moves in and allow the tenant or prospective tenant the opportunity to examine the record of inspection.

(e)  Hold all of its public meetings at a time convenient to most tenants and in a public room large enough to accommodate the persons who may reasonably be expected to attend. Any person may speak at such a meeting, if such person informs the authority at any time before the meeting begins that he desires to speak.

(f)  Within each managed structure of four or more dwelling units with one or more common entrances, except leased housing, post notice of the schedule of regular meetings of the commissioners and of the posting of changes in schedule and of summary agendas in housing project offices.

(g)  At each project office post a copy of all its leasing and occupancy policies, regulations and procedures, and post a notice of each meeting of the commissioners together with a summary agenda for the meeting at least three days in advance of each meeting. Unintentional or unavoidable failure to post, or changes in the agenda, shall not affect the validity of the proceedings.

(h)  Distribute as an addendum to its lease form notice of the availability of: (1) leasing and occupancy policies, regulations and procedures, (2) notices of meetings, and summary agendas (3) grievance procedures, (4) any available written translations into languages other than English of notices, records, or documents required by this section to be posted or made available to tenants, and (5) any oral translation services available to tenants not speaking, reading, or understanding English.

(Amended by Stats. 1974, Ch. 1112.)



34333

Any attempted waiver in any lease or rental agreement entered into by the authority of any of the rights granted tenants as against the authority by Sections 34331 and 34332 shall be void as against public policy.

(Added by Stats. 1974, Ch. 1112.)



34334

No responsibility of a private landlord of leased housing, or duty of a housing authority to impose a responsibility upon a private landlord of leased housing, shall be implied from Section 34331 or 34332.

(Added by Stats. 1974, Ch. 1112.)






ARTICLE 5 - Bonds

34350

An authority shall have the following powers:

(a)  To issue bonds for any of its corporate purposes.

(b)  To sell or otherwise dispose of any mortgage loans, in whole or in part, or to loan sufficient funds to any person to defray, in whole or in part, the costs of purchasing mortgage loans, so that the revenues and receipts to be derived with respect to the loans, together with any insurance proceeds, reserve accounts, and earnings thereon, shall be designed to produce revenues and receipts at least sufficient to provide for the prompt payment at maturity of principal, interest, and redemption premiums, if any, upon all bonds issued to finance such costs.

(c)  To pledge any revenues and receipts to be received from or with respect to any mortgage loans or loans made to lending institutions pursuant to this chapter to the punctual payment of bonds authorized under this chapter, and the interest and redemption premiums, if any, thereon.

(d)  To mortgage, pledge, assign, or grant security interests in any mortgage loans, notes, loans made to lending institutions pursuant to this chapter, or other property in favor of the holder or holders of bonds issued therefor or of the trustee for such holder or holders.

(e)  To sell and convey any mortgage loans, or loans made to lending institutions pursuant to this chapter, for such prices and at such times as the authority may determine.

(f)  To issue its bonds to refund previously issued bonds in whole or in part at any time.

(g)  To make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted in this chapter.

(Amended by Stats. 1983, Ch. 1309, Sec. 9.)



34350.2

A housing authority may not issue bonds pursuant to Section 34312.4 unless it has received an allocation of qualified mortgage bonds pursuant to Section 50193, and has complied with the applicable provisions of Chapter 3.5 (commencing with Section 50171) of Part 1 of Division 31.

(Added by Stats. 1985, Ch. 306, Sec. 2.)



34350.5

The exercise of any or all powers granted by this chapter shall be authorized and the bonds shall be authorized to be issued under this chapter for the purposes set forth in this chapter, by resolution of the authority which shall set forth a finding and declaration (1) of the public purpose therefor and (2) that such resolution is being adopted pursuant to the powers granted by this chapter. The finding and declaration shall be conclusive evidence of the existence and sufficiency of the public purpose and powers.

(Added by Stats. 1983, Ch. 1309, Sec. 10.)



34351

An authority may issue such types of bonds as it determines, including bonds on which the principal and interest are payable:

(a)  Exclusively from the income and revenues of the housing project financed with the proceeds of the bonds, or with such proceeds together with a grant from the Federal Government in aid of the project.

(b)  Exclusively from the income and revenues of certain designated housing projects whether or not they were financed in whole or in part with the proceeds of the bonds.

(c)  From its revenues generally.

(Added by Stats. 1951, Ch. 710.)



34352

(a)  Any of the bonds may be additionally secured by a pledge of any revenues or a mortgage of any housing project or other property of the authority.

(b)  Any pledge made to secure bonds shall be valid and binding from the time when the pledge is made. The revenues and receipts or property or interests in the property pledged and thereafter received by the authority, a trustee, or custodian shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against such authority, trustee, or custodian, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(Amended by Stats. 1983, Ch. 1309, Sec. 11.)



34353

Neither the commissioners of an authority nor any person executing the bonds are liable personally on the bonds or subject to any personal liability or accountability by reason of their issuance. The bonds and other obligations of an authority are not a debt of the city, county, state, or any of its political subdivisions and neither are they liable on the bonds, nor are the bonds or obligations payable out of any funds or properties other than those of the authority pledges for the payment thereof; and the bonds shall so state on their face. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation.

(Amended by Stats. 1983, Ch. 1309, Sec. 12.)



34354

By resolution, an authority may authorize the issuance of its bonds which may be taxable or nontaxable. The resolution, its trust indenture, or mortgage may provide for:

(a)  The issuance of bonds in one or more series.

(b)  The date the bonds shall bear.

(c)  The date of maturity, not exceeding 45 years from their respective dates.

(d)  The interest rate, not exceeding 12 percent a year.

(e)  The denomination of the bonds.

(f)  The form of the bonds, either coupon or registered, as permitted by law.

(g)  The conversion or registration privileges which the bonds shall carry.

(h)  The rank or priority of the bonds.

(i)  The manner of execution of the bonds.

(j)  The medium of payment in which the bonds are payable.

(k)  The place of payment.

( l)  The terms of redemption, with or without premium.

(Amended by Stats. 1983, Ch. 1309, Sec. 13.)



34354.5

Notwithstanding Section 34354 or any other provision of law, the rate of interest on any indebtedness or obligation of a housing authority which is payable to the federal government or any agency or instrumentality thereof or on any indebtedness or obligation of a housing authority which is guaranteed by the federal government or any instrumentality thereof may be at a rate higher than the limitation established in Section 34354, or any other law, if the rate is the rate established by the federal government or any instrumentality thereof. Any such indebtedness or obligation shall be in any form and denomination, have any maturity and be subject to any conditions which may be prescribed by the federal government or agency or instrumentality thereof.

(Amended by Stats. 1981, Ch. 714.)



34355

The bonds may be sold at public or private sale in such manner and upon such terms as may be provided in the resolution authorizing the bonds or by separate resolution.

(Amended by Stats. 1983, Ch. 478, Sec. 6. Effective July 28, 1983.)



34356

The bonds shall bear the manual or facsimile signatures of such authority commissioner or officer as may be designated in the resolution authorizing the bonds and such signatures shall be the valid and binding signatures of such commissioner or officer, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be commissioner or officer of the authority. The validity of the bonds shall not be dependent on, nor affected by, the validity or regularity of any proceedings relating to any mortgage loans or housing projects for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter and the recital shall be conclusive evidence of their validity and of the regularity of their issuance. Bonds issued pursuant to this chapter are fully negotiable.

(Amended by Stats. 1983, Ch. 1309, Sec. 14.)



34357

In any proceedings involving the validity or enforceability of any bond or its security, any such bond reciting in substance that it has been issued by the authority to aid in financing dwelling accommodations for persons of low income, is conclusively deemed to have been issued for such purpose pursuant to this chapter.

(Amended by Stats. 1980, Ch. 723.)



34358

In connection with the issuance of bonds or the incurring of obligations in acquiring, developing, or leasing real property and in order to secure the payment of the bonds or obligations, an authority has the powers conferred by Sections 34359 to 34365, inclusive.

(Amended by Stats. 1975, Ch. 1135.)



34359

An authority may:

(a)  Pledge all or any part of its gross or net rents, fees, or revenues to which its right then exists or may thereafter come into existence.

(b)  Mortgage all or any part of its real or personal property then owned or thereafter acquired.

(c)  Borrow money from private sources, the state, county, or federal government, and issue its notes and encumber its assets as security by means of deeds of trust. The obligation of the authority is limited to the security on the deed of trust.

(Amended by Stats. 1975, Ch. 166.)



34360

An authority may:

(a)  Covenant against pledging all or part of its rents, fees, and revenues, against mortgaging all or part of its real or personal property, to which its right or title then exists or may thereafter come into existence, or against permitting or suffering any lien on such revenues or property.

(b)  Covenant with respect to limitations on its right to sell, lease, or otherwise dispose of all or part of any housing project.

(c)  Covenant as to what other or additional debts or obligations may be incurred by it.

(d)  Covenant as to the bonds to be issued, as to their issuance in escrow or otherwise, and as to the use and disposition of the bond proceeds.

(e)  Provide for the replacement of lost, destroyed, or mutilated bonds.

(f)  Covenant against extending the time for the payment of its bonds or interest on them.

(g)  Redeem the bonds, covenant for their redemption, and provide the redemption terms and conditions.

(Added by Stats. 1951, Ch. 710.)



34361

An authority may:

(a)  Covenant as to the rents and fees to be charged in the operation of a housing project, the amount to be raised each year or other period of time by rents, fees, and other revenues, and as to their use and disposition.

(b)  Create or authorize the creation of special funds for money held for construction or operating costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of the money held in the funds.

(Added by Stats. 1951, Ch. 710.)



34362

An authority may prescribe procedure by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds whose holders are required to consent, and the manner in which consent may be given. The provisions of this chapter and any resolution and any mortgage, pledge, assignment, security interest, insurance agreement, or indenture of trust shall constitute a contract with the holder or holders of the bonds and continue in effect until the principal of, the interest on, and the redemption premiums, if any, on the bonds so issued have been fully paid or provision made therefor, and the duties of the authority and its officers under this chapter and any resolution and any mortgage, pledge, assignment, security interest, insurance agreement, or indenture of trust shall be enforceable as provided therein by any bondholder by mandamus, foreclosure of any such mortgage, pledge, assignment, security interest, insurance agreement, or indenture of trust, or other appropriate suit, action, or proceeding in any court of competent jurisdiction; provided, the resolution or any mortgage, pledge, assignment, security interest, insurance agreement, or indenture of trust under which the bonds are issued may provide that all such remedies and rights to enforcement may be vested in a trustee (with full power of appointment) for the benefit of all the bondholders, and that the trustee shall be subject to the control of such number of holders or owners of any outstanding bonds as specified in the resolution.

(Amended by Stats. 1983, Ch. 1309, Sec. 15.)



34363

An authority may:

(a)  Covenant as to the use of any or all of its real or personal property.

(b)  Covenant as to the maintenance of its real and personal property, its replacement, the insurance to be carried on it, and the use and disposition of insurance money.

(c)  Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation.

(d)  Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(Added by Stats. 1951, Ch. 710.)



34364

An authority may:

(a)  Appoint one or more banks or trust companies within or outside the state having the necessary trust powers as trustee, custodian, or trustee and custodian for the benefit of the bondholders, paying agent, or bond registrar.

(b)  Vest in a trustee or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds.

(c)  Vest in a trustee the right, in the event of a default by the authority, to take possession and use, operate, and manage all or part of any housing project, and to collect and dispose of the rents and revenues arising from it pursuant to the agreement of the authority with the trustee.

(d)  Provide for the powers and duties of a trustee and limit his liabilities.

(e)  Provide the terms and conditions upon which the trustee or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds.

(Amended by Stats. 1983, Ch. 1309, Sec. 16.)



34365

An authority may exercise all or any part or combination of the powers granted in Sections 34359 to 34364, inclusive, and make covenants other than the covenants expressly authorized in such sections, of like or different character. An authority may make covenants and do any and all acts and things necessary, convenient, or desirable to secure its bonds, or which will tend to make them more marketable notwithstanding that such covenants, acts, or things are not enumerated in this chapter.

(Added by Stats. 1951, Ch. 710.)



34366

Any authority may submit to the Attorney General any bonds to be issued pursuant to this chapter after all proceedings for their issuance have been taken. Upon such submission the Attorney General shall examine into and pass upon the validity of the bonds and the regularity of all proceedings in connection with them. If the proceedings conform to this chapter and are otherwise regular in form and if the bonds when delivered and paid for will constitute binding and legal obligations of the authority enforceable according to their terms, the Attorney General shall certify in substance upon the back of each bond that it is issued in accordance with the Constitution and state laws.

(Added by Stats. 1951, Ch. 710.)



34366.5

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any bonds issued pursuant to Article 5 (commencing with Section 34350) and the legality and validity of all proceedings previously taken and (as provided in the bond resolution) proposed to be taken for the authorization, issuance, sale, and delivery of the bonds and for the payment of the principal thereof and interest thereon.

(Added by Stats. 1983, Ch. 1309, Sec. 17.)



34367

Subject only to any contractual restrictions binding upon him, an obligee may:

(a)  By proper proceeding compel the authority and its commissioners, officers, agents, or employees to perform each and every provision contained in any contract of the authority with or for his benefit, and require the carrying out of any or all the covenants and agreements of the authority and the fulfillment of all duties imposed upon it by this chapter.

(b)  By proper proceeding enjoin any acts or things which may be unlawful, or the violation of any of his rights by the authority.

(Added by Stats. 1951, Ch. 710.)



34368

By its resolution, trust indenture, mortgage, lease, or other contract an authority may confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the following rights to be exercised upon the happening of an event of default defined in the resolution or instrument, by proceeding in any court of competent jurisdiction:

(a)  To cause possession of all or part of any housing project to be surrendered to him.

(b)  To obtain the appointment of a receiver of all or part of any housing project and of the rents and profits from it. If the receiver is appointed, he may enter and take possession of the housing project or the part of it, operate and maintain it, collect and receive all fees, rents, revenues, or other charges thereafter arising from it, and keep such money in a separate account and apply it pursuant to the obligations of the authority as the court directs.

(c)  To require the authority and its commissioners to account as if it and they were the trustees of an express trust.

(Added by Stats. 1951, Ch. 710.)



34369

Notwithstanding any restrictions on investments contained in any laws of this state, the state, all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, guardians, conservators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by an authority pursuant to this chapter, or issued by any public housing authority or agency in the United States, when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency thereof, and such bonds and other obligations shall be authorized security for all public deposits.

(Amended by Stats. 1979, Ch. 730.)



34370

It is the purpose of Section 34369 to authorize any person, political subdivision, body, or officer, public or private, to use any funds owned or controlled by him or it, including sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations.

Nothing in Section 34369 relieves any person from any duty of exercising reasonable care in selecting securities.

(Added by Stats. 1953, Ch. 93.)



34371

Insofar as the provisions of Sections 34369 and 34370 are inconsistent with the provisions of any other law, the provisions of the sections are controlling.

(Added by Stats. 1953, Ch. 93.)



34372

An authority may provide for the issuance of bonds of the authority for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premiums thereof and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of additional construction.

The proceeds of bonds issued pursuant to this section may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of outstanding bonds, either at their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and, pending such application, that portion of the proceeds allocated for such purpose may be placed in escrow, to be applied to such purchase or retirement at maturity or redemption on such date, as may be determined by the authority. Pending use for purchase, retirement at maturity, or redemption of outstanding bonds, any proceeds held in such an escrow may be invested and reinvested as provided in the resolution authorizing the issuance of the refunding bonds. Any interest or other increment earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and any interest or increment earned or realized from the investment thereof may be returned to the authority to be used by it for any lawful purpose under this chapter. That portion of the proceeds of any bonds issued pursuant to this section which is designated for the purpose of paying all or any part of the cost of additional construction may be invested and reinvested in obligations of, or guaranteed by, the United States of America or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing not later than the time or times which such proceeds will be needed for the purpose of paying all or any part of such costs.

All bonds issued pursuant to this section shall be subject to the provisions of this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

(Added by Stats. 1983, Ch. 1309, Sec. 18.)



34373

An authority which has issued bonds pursuant to this chapter or any trustee or custodian on behalf of the authority may invest any funds held by it as provided in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1983, Ch. 1309, Sec. 19.)



34374

Investments under Section 34373 may include mortgage obligations on single-family dwellings purchased from a state or federally chartered savings and loan association pursuant to a repurchase agreement under which the bank or savings and loan association will repurchase the mortgage obligation on or before a specified date and for a specified amount, provided that the mortgage or the repurchase agreement shall be insured by a mortgage insurance company licensed to insure mortgages in the state and qualified to provide insurance on mortgages purchased by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.

The authority provided in this section and Section 34373 is additional and alternative to any other authorization for investment contained in this chapter, including Section 34372, or in other provisions of law.

(Added by Stats. 1983, Ch. 1309, Sec. 20.)



34375

All moneys received pursuant to the provisions of this chapter, whether revenues or proceeds from the sale of bonds or proceeds of insurance or guarantee claims, shall be deemed to be trust funds to be held and applied solely for the purpose of this chapter. Any bank or trust company in which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes specified in this chapter, subject to the terms of the resolution authorizing the bonds.

(Added by Stats. 1983, Ch. 1309, Sec. 21.)






ARTICLE 5.5 - Loans to Tax-Exempt Organizations

34376

The Legislature hereby finds and declares that it would be beneficial to empower housing authorities to issue tax-exempt revenue bonds for the purpose of lending the proceeds to nonprofit organizations exempt from federal income taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 501(c)(3)), for the housing purposes specified in Section 34377.

(Added by Stats. 1988, Ch. 1610, Sec. 3.)



34377

An authority may issue bonds to provide funds to be loaned by the authority to nonprofit organizations exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 501(c)(3)), for use by the organization to finance the acquisition, construction and rehabilitation, refinancing, or development of multifamily rental housing, including mobilehome parks that are or will be nonprofit or cooperatively owned, or both, in which residents rent spaces and either rent or own the mobilehomes occupying these spaces, to provide housing within the territorial jurisdiction of the authority in accordance with the organization’s tax-exempt purposes under that federal law. The bonds shall be issued so as to satisfy the requirements of Section 145 of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 145).

(Amended by Stats. 1996, Ch. 27, Sec. 4. Effective April 8, 1996.)



34377.2

(a)  Occupancy and rent restrictions with respect to housing acquired pursuant to this article shall either meet the requirements of subparagraphs (A) and (B) of paragraph (1) or the requirements of paragraph (2) as follows:

(1)  (A)  Not less than 20 percent of the total number of units in a multifamily rental housing development financed, or for which financing has been extended or committed, pursuant to this article from the proceeds of the sale of bonds of each bond issuance of the authority shall be for occupancy on a priority basis by lower income households, as defined by Section 50079.5. If a multifamily rental housing development is located within a targeted area project, as defined by Section 103(b)(12)(A) of Title 26 of the United States Code, not less than 15 percent of the total number of units financed, or for which financing has been extended or committed pursuant to this chapter, shall be for occupancy on a priority basis by lower income households. Not less than one-half of the units required for occupancy on a priority basis by lower income households shall be for occupancy on a priority basis for very low income households, as defined by Section 50105.

(B)  (i)  With respect to multifamily rental developments that are not mobilehome parks, the rental payments on the units required for occupancy by very low income households paid by the persons occupying the units (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those persons or on behalf of those units) shall not exceed 30 percent of an amount equal to 50 percent of area median income. If the nonprofit organization elects to establish a base rent for all or part of the units for lower income households and very low income households, the base rents shall be adjusted for household size. In adjusting rents for household size for this purpose, it shall be assumed that one person will occupy a studio unit, two persons will occupy a one-bedroom unit, three persons will occupy a two-bedroom unit, four persons will occupy a three-bedroom unit, and five persons will occupy a four-bedroom unit.

(ii)  With respect to mobilehome parks:

(I)  Where a resident rents both the mobilehome and the space occupied by the mobilehome, for spaces and mobilehomes required for occupancy by very low income households, the total rental payments paid by the household on the mobilehome and the space occupied by the mobilehome (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to that household or on behalf of that space and mobilehome) shall not exceed 30 percent of an amount equal to 50 percent of the area median income, adjusted for household size as appropriate for the unit that occupies the space.

(II)  Where a resident is both the registered and legal owner of the mobilehome, is not making mortgage payments for the purchase of that home, and rents the space that the mobilehome occupies, for spaces and mobilehomes required for occupancy by very low income households, the total rental charge for occupancy of that space, excluding a reasonable allowance for other related housing costs determined at the time of acquisition of the mobilehome park by the nonprofit corporation, excluding any supplemental rental assistance from the state, the federal government, or any other public agency to that household on behalf of that space and mobilehome, shall not exceed 30 percent of 50 percent of the area median income, adjusted for household size as appropriate for the unit that occupies the space.

(III)  Where a resident is the registered owner of the mobilehome, is making mortgage payments for the purchase of that mobilehome, and rents the space occupied by the mobilehome, for spaces and mobilehomes required for occupancy by very low income households, the rental charge for occupancy of a space by a mobilehome, exclusive of any charges for utilities and storage (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to that household or on behalf of that space and mobilehome), shall not exceed 15 percent of 50 percent of the area median income, adjusted for household size as appropriate for the unit that occupies the space.

(IV)  In adjusting rents for household size, either the occupancy standards established in clause (i) of subparagraph (B) of paragraph (1) of subdivision (a) or the alternative standards that assume that one person will occupy a recreational vehicle, two persons will occupy a single-wide mobilehome, and three persons will occupy a multisectional mobilehome may be utilized.

(2)  The multifamily rental housing development is a “qualified low-income housing project,” within the meaning of Section 42(g) of the Internal Revenue Code (26 U.S.C. Sec. 42), because it meets the criteria set forth in Section 42(g)(1)(B) and (2) of the Internal Revenue Code.

(b)  If at the time of acquisition any of the units or mobilehome spaces are occupied by ineligible households, that fact alone shall neither constitute a cause for the tenant’s eviction nor render the project ineligible. Upon vacation of any unit initially occupied by an ineligible household, that unit shall be rented to an eligible household until the required residency by eligible households is attained.

(c)  As a condition of financing pursuant to this article, the nonprofit organization shall enter into a regulatory agreement with the authority, which shall require that units reserved for occupancy by lower income households shall remain available on a priority basis for occupancy for the term of the bonds issued to provide the financing or 30 years, whichever is greater. The regulatory agreement shall contain a provision making the covenants and conditions of the agreement binding upon successors in interest of the nonprofit organization. The regulatory agreement shall be recorded in the office of the county recorder of the county in which the multifamily rental housing development is located. The regulatory agreement shall be recorded in the grantor-grantee index to the name of the property owner as grantor and to the name of the authority as grantee.

(Amended by Stats. 1994, Ch. 379, Sec. 4. Effective January 1, 1995.)



34377.4

An authority may, in conjunction with the financing of multifamily rental housing pursuant to this article, finance the acquisition of commercial property for lease, subject to all of the following conditions:

(a)  No more than 10 percent of the proceeds of any revenue bonds issued pursuant to this article may be used to acquire the commercial property for lease.

(b)  The commercial property acquired will be located on the same parcel or on a parcel adjacent to a multifamily rental housing development.

(c)  As a condition of the financing, any lease payments collected in excess of payments necessary for debt service, operating expenses and any required reserves related to such property, shall be used to reduce rents on units reserved for occupancy by lower income households and very low income households in a multifamily rental housing development.

(Added by Stats. 1988, Ch. 1610, Sec. 3.)



34377.6

Whenever a complaint is received concerning a violation of the restrictions imposed pursuant to Section 34377.2, the authority shall investigate promptly and make a report to the complaining party on whether the violation existed and whether it persists, and if it persists, what action the authority will take to remedy the violation. When the authority detemines that a violation exists, whether determined upon an investigation of a complaint or on its own motion, the authority shall take all appropriate action, including necessary legal action, to promptly eliminate the violation.

Notwithstanding other provisions of this section, any person aggrieved by a violation of the restrictions imposed pursuant to Section 34377.2 may seek a judicial remedy without regard to whether a complaint has been made to the agency or whether the agency is then taking any action to remedy the violation.

(Added by Stats. 1988, Ch. 1610, Sec. 3.)



34378

For the purposes of this article, an authority shall have the power to issue its bonds to defray, in whole or in part, the costs of studies and surveys, insurance premiums, underwriting fees, and legal, accounting and marketing services incurred in connection with the issuance and sale of bonds pursuant to this chapter, including bond and mortgage reserve accounts; trustee, custodian, and rating agency fees, and any other costs which are reasonably related to the foregoing.

(Added by Stats. 1988, Ch. 1610, Sec. 3.)



34379

(a)  Bonds issued pursuant to this article shall be repayable solely from payments of principal and interest on account of the loans funded thereby. The agency may pledge all or any portion of these payments to secure the bonds.

(b)  Neither the members of the authority nor any person executing the bonds shall be personally liable on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(c)  The exercise of the powers granted by this article shall be in all respects for the benefit of the people of this state and for their health and welfare. Any bonds issued under this article, their transfer, and income therefrom shall at all times be free from taxation of every kind by the state and by the municipalities and political subdivisions of the state, except estate taxes.

(d)  This article provides an alternative method for issuing bonds and lending moneys for acquisition of multifamily rental housing by private nonprofit organizations.

(Added by Stats. 1988, Ch. 1610, Sec. 3.)






ARTICLE 6 - Claims

34380

All claims for money or damages against the authority are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto. Claims, the risk or hazard of which are covered by insurance pursuant to the authorization of Section 34315(f) of this code and which have been presented in accordance with Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, may be referred to the carrier insuring against such risk or hazard for further action, in accordance with such procedure as may be adopted by the authority.

(Amended by Stats. 1963, Ch. 1715.)









CHAPTER 1.5 - Tax Exemption of Housing Authority Property

34400

It has been found and declared in the Housing Authorities Law and the Housing Cooperation Law (a) that there exist in the State housing conditions which constitute a menace to the health, safety, morals and welfare of the residents of the State; (b) that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident prevention, and other public services and facilities; (c) that the public interest requires the remedying of these conditions by the creation of housing authorities to undertake projects for slum clearance and for providing safe and sanitary dwelling accommodations for persons who lack sufficient income to enable them to live in decent, safe and sanitary dwellings without overcrowding; and (d) that such housing projects are for public uses and purposes and are governmental functions of state concern. As a matter of legislative determination, it is hereby found and declared that the property and bonds of a housing authority are of such character as shall be exempt from taxation.

(Added by Stats. 1953, Ch. 93.)



34401

The property of an authority is exempt from all taxes and special assessments of the State or any city, county, or political subdivision of the State. In lieu of such taxes or special assessments the authority may agree to make payments to any city, county, or political subdivision of the State for services, improvements, or facilities furnished by such city, county, or political subdivision for the benefit of a housing project owned by the authority; but in no event shall such payments exceed the estimated cost to such city, county, or political subdivision of the services, improvements, or facilities.

(Added by Stats. 1953, Ch. 93.)



34402

The bonds of an authority are issued for an essential public and governmental purpose, and, together with interest thereon and income therefrom, are exempt from all taxes.

(Added by Stats. 1953, Ch. 93.)






CHAPTER 2 - Housing Cooperation Law

34500

This chapter may be cited as the Housing Cooperation Law.

(Added by Stats. 1951, Ch. 710.)



34501

It has been found and declared in the Housing Authorities Law that there exist in the State unsafe and insanitary housing conditions and a shortage of safe and sanitary dwelling accommodations for persons of low income; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities; and that the public interest requires the remedying of these conditions. It is found and declared that:

(a)  The assistance provided for in this chapter for the remedying of the conditions set forth in the Housing Authorities Law constitutes a public use and purpose and an essential governmental function for which public money may be spent and other aid given.

(b)  It is a proper public purpose for any state public body to aid any housing authority operating within its boundaries or jurisdiction or any housing project located therein, as the state public body derives immediate benefits and advantages from such an authority or project.

(c)  The provisions of this chapter are necessary in the public interest.

(Added by Stats. 1951, Ch. 710.)



34502

The powers conferred by this chapter are supplemental to the powers conferred by any other law.

(Added by Stats. 1951, Ch. 710.)



34503

Unless the context otherwise requires the definitions contained in the following sections govern the construction of this chapter.

(Added by Stats. 1951, Ch. 710.)



34504

“Housing authority” means any housing authority created pursuant to the Housing Authorities Law.

(Added by Stats. 1951, Ch. 710.)



34505

“Housing projects” means any work or undertaking of a housing authority pursuant to the Housing Authorities Law or any similar work or undertaking of the Federal Government.

(Added by Stats. 1951, Ch. 710.)



34506

“State public body” means any city, county, borough, commission, district, authority, or other subdivision or public body of the State.

(Added by Stats. 1951, Ch. 710.)



34507

“Governing body” means the council, board of supervisors, board of trustees, or other body having charge of the fiscal affairs of the state public body.

(Added by Stats. 1951, Ch. 710.)



34508

“Federal Government” means the United States, the Federal Emergency Administration of Public Works, or any other agency or instrumentality, corporate or otherwise, of the United States of America.

(Added by Stats. 1951, Ch. 710.)



34509

For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of housing projects located within the area in which it is authorized to act, any state public body may exercise the powers prescribed in Sections 34510 to 34518, inclusive, upon such terms, and with or without consideration, as it may determine.

(Added by Stats. 1951, Ch. 710.)



34510

A state public body may dedicate, sell, convey, or lease any of its property to a housing authority or the Federal Government.

(Added by Stats. 1951, Ch. 710.)



34511

A state public body may cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects.

(Added by Stats. 1951, Ch. 710.)



34512

A state public body may furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake.

(Added by Stats. 1951, Ch. 710.)



34513

A state public body may:

(a)  Plan or replan, zone or rezone any part of its territory.

(b)  Make exceptions to building regulations and ordinances to the extent that such exceptions do not conflict with the provisions of the State Housing Law, Part 1.5 (commencing with Section 17910) of Division 13, the rules and regulations promulgated pursuant thereto, or any modifications made pursuant to Section 17958.5. Any exceptions which conflict with such provisions, rules and regulations, or modifications, shall be invalid.

(Amended by Stats. 1974, Ch. 1112.)



34514

Any city or city and county also may change its map.

(Added by Stats. 1951, Ch. 710.)



34515

A state public body may enter into agreements with a housing authority or the Federal Government respecting action to be taken by the state public body pursuant to this chapter. Notwithstanding any law to the contrary, the agreements may extend over any period of time not to exceed 45 years from the end of the year in which any such project becomes available for occupancy. Such time limitation shall not apply to any agreements entered into prior to the effective date hereof.

(Amended by Stats. 1953, Ch. 1803.)



34516

A state public body may do any of the following:

(a)  Any and all things, necessary or convenient, to aid and cooperate in the planning, undertaking, construction, or operation of housing projects.

(b)  Purchase or legally invest in any of the bonds of a housing authority and exercise all of the rights of any holder of the bonds.

(c)  Enter into leases or installment payment contracts without any limitation on the duration thereof for the purpose of aiding and cooperating with a housing authority in financing the acquisition, planning, undertaking, construction, or operation of land on which mobilehomes or a mobilehome park are, or may be, located, and exercise any powers with respect to that financing and land as it may exercise with respect to housing projects, if the requirements of subdivision (h) of Section 34312 are satisfied with respect to the percentage of occupancy by persons of low income.

(Amended by Stats. 1985, Ch. 485, Sec. 4. Effective September 6, 1985.)



34517

With respect to any housing project which a housing authority has acquired or taken over from the Federal Government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation, and other protection, a state public body shall not require any changes to be made in the housing project or the manner of its construction or take any other action relating to its construction.

(Added by Stats. 1951, Ch. 710.)



34518

A state public body may incur the entire expense of any public improvements made by it in exercising the powers granted in this chapter. Any law to the contrary notwithstanding, a state public body may make any sale, conveyance, lease, or agreement provided for in Sections 34510 to 34517, inclusive, without appraisal, public notice, advertisement, or public bidding.

Prior to entering into any cooperation agreement the governing body of any state public body shall hold a public hearing for the purpose of giving interested persons an opportunity to be heard as to whether such cooperation agreement should be entered into.

Notice of such hearing shall be published pursuant to Section 6066 of the Government Code prior to the date of hearing. At least three copies of the proposed cooperation agreement submitted to the governing body shall be available for inspection by interested persons prior to the public hearing.

The cooperation agreement may provide that there shall be a public hearing prior to the approval by the governing body of a county or city of any site for a public housing project.

The executed cooperation agreement shall be conclusive evidence that all proceedings prior thereto under this section have been in full compliance with this section.

(Amended by Stats. 1957, Ch. 357.)



34519

In connection with any housing project located wholly or partly within the area in which it is authorized to act, any state public body may contract with a housing authority or the Federal Government with respect to the sum which it may agree to pay during any period to the state public body for the improvements, services, and facilities to be furnished by it for the benefit of the housing project. The amount of the payments shall not exceed the estimated cost to the state public body of the improvements, services, or facilities to be furnished. The absence of a contract for such payments does not relieve any state public body from the duty to furnish for the benefit of the housing project the customary improvements and the services and facilities it usually furnishes without a service fee.

(Added by Stats. 1951, Ch. 710.)



34520

When any housing authority created for any city or county becomes authorized to transact business and exercise its powers, the governing body of the city or county shall immediately make an estimate of the amount necessary for the administrative expenses and overhead of the housing authority during its first year, and may appropriate the amount to the authority as a loan or donation. Any city or county located wholly or partially within the area of operation of a housing authority may lend or donate money to the authority or agree to do so. When it has money available, the housing authority shall make reimbursements for all such loans made to it.

(Added by Stats. 1951, Ch. 710.)



34521

The exercise by a state public body of the powers granted in this chapter may be authorized by resolution adopted by a majority of the members of its governing body.

(Amended by Stats. 1953, Ch. 1803.)






CHAPTER 3 - Housing Operations Law

34600

This chapter may be cited as the Housing Operations Law.

(Added by Stats. 1967, Ch. 579.)



34601

The definition and general provisions contained in Sections 34602 to 34606, both inclusive, govern the construction of this chapter, unless the context otherwise requires.

(Added by Stats. 1967, Ch. 579.)



34602

“Owner” means any nonprofit corporation, limited distribution mortgagor, mutual housing corporation, or cooperative or any legal entity or body which is (1) qualified for mortgage insurance or direct loans by the federal government or the California Housing Finance Agency in the financing of any housing program wherein owners’ profits are controlled or eliminated by the terms of agreement with the federal government or the California Housing Finance Agency, or (2) qualified for housing assistance payments authorized by paragraph (2) of subsection (b) of Section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f(b)(2)).

(Amended by Stats. 1975, Ch. 1135.)



34603

“Federal government” means the United States or any agency or instrumentality, corporate or otherwise, of the United States of America.

(Added by Stats. 1967, Ch. 579.)



34604

“Local housing authority” means a housing authority created pursuant to Chapter 1 (commencing with Section 34200), Part 2, Division 24 of this code.

(Added by Stats. 1967, Ch. 579.)



34605

“Housing facility” means any dwelling made available with financing provided through mortgage insurance, direct loan programs, or grants by the federal government or the California Housing Finance Agency or any dwelling which is constructed or substantially rehabilitated pursuant to a housing-assistance-payment contract authorized by paragraph (2) of subsection (b) of Section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f(b)(2)).

“Housing facility” includes management and maintenance space and other nondwelling space or facilities necessary for the operation of the housing facility.

(Amended by Stats. 1975, Ch. 1135.)



34606

Owners may enter into contracts with local housing authorities whereby the housing authority may provide services to the owners on a nonprofit basis for the planning, management, and operations of housing facilities.

(Added by Stats. 1967, Ch. 579.)









PART 6 - FINANCIAL DISCRIMINATION

CHAPTER 1 - Findings and Declarations of Purpose and Policy

35800

This part shall be known and may be cited as the Holden Act.

(Amended by Stats. 1981, Ch. 846.)



35801

The Legislature finds and declares:

(a)  The subject of housing is of vital statewide importance to the health, safety, and welfare of the residents of the state.

(b)  A healthy housing market, where residents of this state have a choice of housing opportunities and where the housing consumer may effectually choose within a free market place, is necessary to achieve a healthy state economy.

(c)  The equities that California residents accumulate in family homes must be protected and conserved.

(d)  The Legislature has the responsibility to direct the discontinuance of injurious practices.

(e)  With respect to certain geographic areas, financial institutions have sometimes denied financial assistance or approved assistance on terms less favorable than are usually offered in other geographic areas, regardless of the creditworthiness of the applicant or the condition of the real-property security offered, and this practice has the following effects:

(1)  Contributes to the decline of available family housing in such areas and is likely to continue to do so.

(2)  Limits the choice of housing opportunities and inhibits the operation of a healthy housing market in such areas.

(3)  Leads to the abandonment of such areas.

(4)  Adversely affects the health, welfare, and safety of the residents of this state.

(5)  Undermines the value of the equity of current owners of property in such areas.

(6)  Inhibits the granting of amortized loans.

(7)  Perpetuates racially and economically segregated neighborhoods and geographic areas.

(f)  The practice of denying mortgage loans or adversely varying the terms of such loans because of conditions, characteristics, or trends in a neighborhood or geographic area that are unrelated to the creditworthiness of the applicant or the value of the real property security offered is against public policy.

(Added by Stats. 1977, Ch. 1140.)



35802

The purposes of this part include the following:

(a)  To prevent discrimination in the provision of financial assistance for financing or refinancing the purchase, construction, rehabilitation, or improvement of housing accommodations because of conditions, characteristics, or trends in the neighborhood or geographic area surrounding the security property.

(b)  To encourage increased lending in neighborhoods or geographic areas in which conventional residential mortgage financing has been unavailable.

(c)  To increase the availability of housing accommodations to creditworthy persons.

(d)  To ensure the supply of decent, safe housing.

(e)  To prevent the abandonment and decay of neighborhoods and geographic areas.

(Added by Stats. 1977, Ch. 1140.)



35803

This part shall be deemed an exercise of the police power of the state for the protection of the health, welfare, and peace of the people of this state.

(Added by Stats. 1977, Ch. 1140.)






CHAPTER 2 - Definitions

35805

As used in this part:

(a)  “Agency” means the Business, Consumer Services and Housing Agency.

(b)  “Fair market value” means the most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale, the buyer and seller each acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus. The use of this definition of fair market value by a financial institution in an appraisal made at any time on or after July 1, 1986, does not violate the provisions of this part.

(c)  “Financial institution” includes any bank, savings and loan association, or other institution in this state, including a public agency, that regularly makes, arranges, or purchases loans for the purchase, construction, rehabilitation, improvement, or refinancing of housing accommodations.

(d)  “Housing accommodation” includes any improved or unimproved real property, or portion thereof, that (1) is used or is intended to be used as a residence, and (2) is or will be occupied by the owner, and (3) contains not more than four dwelling units. “Housing accommodation” shall also include any residential dwelling containing not more than four dwelling units where the owner thereof, whether or not the owner will occupy the property, applies or has applied for a secured home improvement loan from a financial institution, the proceeds of which loan will be used to improve the security property.

(e)  “Secretary” means the Secretary of Business, Consumer Services and Housing.

(Amended by Stats. 2013, Ch. 352, Sec. 370. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 3 - Prohibitions and Enforcement

35810

(a)  No financial institution shall discriminate in the availability of, or in the provision of, financial assistance for the purpose of purchasing, constructing, rehabilitating, improving, or refinancing housing accommodations due, in whole or in part, to the consideration of conditions, characteristics, or trends in the neighborhood or geographic area surrounding the housing accommodation, unless the financial institution can demonstrate that consideration of these conditions in the particular case is required to avoid an unsafe and unsound business practice.

(b)  Nothing in this section shall be construed to prohibit any financial institution from establishing a special loan program designed to engender equality in housing in accordance with the federal Fair Housing Act (42 U.S.C. Secs. 3601 et seq.) or similar state and federal laws, so long as the program promotes housing opportunities in ethnic minority or low-income neighborhoods.

(Amended by Stats. 1993, Ch. 366, Sec. 1. Effective January 1, 1994.)



35811

(a) No financial institution shall discriminate in the availability of, or in the provision of, financial assistance for the purpose of purchasing, constructing, rehabilitating, improving, or refinancing housing accommodations due, in whole or in part, to the consideration of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 72) by Stats. 2013, Ch. 605, Sec. 42. Effective January 1, 2014.)



35812

No financial institution shall consider the racial, ethnic, religious, or national origin composition of a neighborhood or geographic area surrounding a housing accommodation or whether or not such composition is undergoing change, or is expected to undergo change, in appraising a housing accommodation or in determining whether or not, and under what terms and conditions, to provide financial assistance for the purpose of purchasing, constructing, rehabilitating, improving, or refinancing a housing accommodation. No financial institution shall utilize appraisal practices that are inconsistent with the provisions of this part.

(Added by Stats. 1977, Ch. 1140.)



35813

Nothing in this part shall (1) require a financial institution to provide financial assistance if it is clearly evident that occupancy of the housing accommodation would create an imminent threat to the health or safety of the occupant, or (2) be construed to preclude a financial institution from considering the fair market value of the property which will secure the proposed loan.

(Added by Stats. 1977, Ch. 1140.)



35814

The secretary shall issue such rules, regulations, guidelines, and orders as are necessary to interpret and enforce the provisions of this part and to affirmatively further the provisions of this part. The secretary may delegate the responsibilities imposed by this section to one or more departments within the agency that license persons or organizations engaged in a business related to, or affecting compliance with, this part.

(Added by Stats. 1977, Ch. 1140.)



35815

(a)  The secretary or the secretary’s designee shall monitor and investigate the lending patterns and practices of financial institutions for compliance with this part, including the lending patterns and practices for housing accommodations which are not occupied by the owner. If a finding is made that such patterns or practices violate the provisions of this part the secretary or the secretary’s designee shall take such action as will effectuate the purposes of this part. In addition to other remedies provided by this part or other provisions of law, the secretary may recommend to the Treasurer that state funds not be deposited in a financial institution where the secretary has made a finding that such financial institution has engaged in a lending pattern and practice which violates this part.

(b)  The secretary shall annually report to the Legislature on the activities of the appropriate regulatory agencies and departments in complying with this part. The report shall include a description of any actions taken by the secretary or the secretary’s designee to remedy patterns or practices the secretary determines are in violation of this part.

(Amended by Stats. 1987, Ch. 1492, Sec. 3.)



35816

(a) The secretary shall adopt regulations applicable to all persons who are in the business of originating residential mortgage loans in this state, including, but not limited to, insurers, mortgage bankers, investment bankers, and credit unions and who are not depository institutions within the meaning of subsection (2) of Section 2802 of Title 12 of the United States Code. The regulations for residential mortgage loans shall impose substantially the same reporting requirements by geographic area and loan product as are imposed by the federal Home Mortgage Disclosure Act of 1975, as amended (12 U.S.C. Sec. 2801 et seq.).

(b) This section does not apply to subsidiaries of depository institutions or subsidiaries of depository institution holding companies that are currently reporting to a federal or state regulatory agency as provided by the Home Mortgage Disclosure Act of 1975, as amended (12 U.S.C. Sec. 2801 et seq.) or are subject to substantially the same reporting requirements by geographic area and loan product pursuant to an act of a federal or state regulatory agency.

(Amended by Stats. 2006, Ch. 538, Sec. 396. Effective January 1, 2007.)






CHAPTER 4 - Complaint Resolution

35820

Any applicant for a real estate loan in connection with a housing accommodation claimed to be aggrieved by an alleged violation of Chapter 3 (commencing with Section 35810) of this part, or any rule or regulation adopted thereunder, may file a complaint with the secretary.

(Added by Stats. 1977, Ch. 1140.)



35821

Immediately upon receipt of the complaint, the secretary shall endeavor to eliminate any alleged unlawful practice by conference, conciliation, or persuasion.

(Added by Stats. 1977, Ch. 1140.)



35822

If, in accordance with procedures established for the resolution of complaints by the secretary, and within 30 days of receiving the complaint, the secretary finds that a financial institution has engaged in any unlawful practice as defined in this part, the secretary shall state in a written decision his or her findings of fact and shall cause such financial institution to be served with a copy of the decision and an order issued by the secretary requiring it to cease and desist from such practice and to take one of the following steps as, in the judgment of the secretary, will effectuate the purposes of this part:

(a)  The making of the financial assistance or the making of the financial assistance on nondiscriminatory terms; or

(b)  The payment of damages to the complainant in an amount not to exceed one thousand dollars ($1,000), if the secretary finds that effective relief under subdivision (a) is no longer available.

The secretary may require a report of the manner of compliance.

If the secretary finds that a financial institution has not engaged in any practice which constitutes a violation of this part, the secretary shall issue a written decision incorporating his findings of fact and shall cause to be served upon the complainant and the financial institution involved a copy of the decision.

(Added by Stats. 1977, Ch. 1140.)



35823

The decision of the secretary shall be final unless, within ten days from the date of receipt thereof, the complainant or financial institution files a written request with the secretary for a formal administrative hearing. Upon receipt of such a written request, the secretary shall file a copy thereof with the Office of Administrative Hearings. Within 20 days of receipt of the copy of such request, the Office of Administrative Hearings shall commence a hearing on the merits pursuant to the provisions of the Administrative Procedure Act, Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code, except that the decision of the hearing officer shall be a final decision and binding upon the secretary. The decision shall be in accordance with the provisions of Section 35822 and shall be rendered within 45 days of receipt of the copy of the request for a hearing by the Office of Administrative Hearings. The secretary shall represent the complainant at such hearing if the secretary’s decision rendered pursuant to Section 35822 was in favor of the complainant.

Judicial review may be obtained by the complainant or the financial institution by filing a petition for writ of mandate in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure. In any such judicial proceeding, the court may exercise its independent judgment on the evidence included in the record of the administrative hearing and may additionally consider evidence which was improperly excluded by the hearing officer and any other relevant evidence not included in the record of the administrative hearing which the court finds the offering party could not, in the exercise of reasonable diligence, have produced at the administrative hearing. The court may in its discretion award costs or reasonable attorney fees, or both, to the complainant if the complainant is the prevailing party, without regard to whether such judicial action is brought by the complainant or by the financial institution.

(Added by Stats. 1977, Ch. 1140.)






CHAPTER 5 - Miscellaneous

35830

In order to further the purposes of this part, financial institutions shall notify all applicants at the time of written application for financial assistance of the prohibitions enumerated in Chapter 3 (commencing with Section 35810) and of the right of review provided by Section 35820. Such notice shall include the address of the secretary, or the secretary’s designee, and where complaints may be filed and questions may be asked. Such notice shall be in at least 10-point type and shall also be posted in a conspicuous place for public inspection.

(Added by Stats. 1977, Ch. 1140.)



35831

The provisions of this part, including rules, regulations, guidelines, and orders issued pursuant to this part, shall not affect the validity of any prohibitions or requirements pertaining to the activity of financial institutions that arise from other provisions of law relating to discrimination in lending. Rules, regulations, guidelines, and orders issued pursuant to this part shall not be in any manner contrary to, or inconsistent with, the purposes of this part.

(Added by Stats. 1977, Ch. 1140.)



35832

The provisions of this part shall be liberally construed in order to effectuate the purposes of this part.

(Added by Stats. 1977, Ch. 1140.)



35833

If any clause, sentence, paragraph, or part of this part or application thereof to any person, financial institution, or circumstance shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this part and the application thereof to other persons, financial institutions or circumstances but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered and to the person, financial institution, or circumstance involved.

(Added by Stats. 1977, Ch. 1140.)









PART 6.5 - VALIDATION PROCEDURES

36000

The Legislature finds and declares that new forms of cooperation with the private sector, such as leased housing, disposition of real property acquired through redevelopment, rehabilitation assistance, replacement housing, development approvals, property tax exemptions, and relocation assistance may involve close participation with the private sector in meeting housing needs, without amounting to the development, construction, or acquisition of low-rent housing projects as contemplated in Article XXXIV of the State Constitution.

(Added by Stats. 1976, Ch. 1339.)



36001

The Legislature further finds that certainty as to the validity of actions previously taken by state public bodies and local public entities, as well as the actions to be taken in the future, requires the validation of actions previously taken and the establishment of means for determining the validity of those actions to be taken in the future.

(Amended by Stats. 1992, Ch. 596, Sec. 1. Effective January 1, 1993.)



36002

When used in this part:

(a)  “Local public entity” means any county, city, city and county, the duly constituted governing body of an Indian reservation or rancheria, redevelopment agency organized pursuant to Part 1 (commencing with Section 33000) of this division, or housing authority organized pursuant to Part 2 (commencing with Section 34200) of this division, which is authorized to engage in or assist in the development or operation of housing for persons and families of low or moderate income. “Local public entity” also includes two or more local public entities acting jointly.

(b)  “Persons of low income” means persons and families who lack the amount of income which is necessary (as determined by the local public entity) to enable them, without financial assistance, to live in decent, safe and sanitary dwellings without overcrowding.

(c)  “State public body” has the same meaning as defined in Article XXXIV of the State Constitution.

(Added by Stats. 1976, Ch. 1339.)



36003

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of the action of a state agency or local public entity in giving preliminary or final approval to a proposal or application which may result in housing assistance benefiting persons of low income without obtaining prior referendum approval pursuant to Article XXXIV of the California Constitution.

(Amended by Stats. 1992, Ch. 596, Sec. 2. Effective January 1, 1993.)



36004

No action attacking or otherwise questioning a contract of financial assistance for, or the acquisition, construction or development of, a low-rent housing project for which final approval or a legally binding commitment was given by the governing body of a state public body or local public entity prior to August 20, 1976, may be brought on the grounds of failure to obtain referendum approval pursuant to Article XXXIV of the State Constitution, except as to low-rent housing projects owned in fee by local housing authorities pursuant to the Housing Authorities Law, Chapter 1 (commencing with Section 34200) of Part 2, and farm labor centers developed after January 14, 1972, pursuant to the Farm Labor Centers Law, Part 7 (commencing with Section 36050) of this division.

(Added by Stats. 1976, Ch. 1339.)



36005

No judicial action attacking or otherwise questioning the validity of the action of a state agency or a local public entity in giving final approval to a proposal or application which may result in housing assistance benefiting persons of low income without obtaining prior approval pursuant to Article XXXIV of the California Constitution shall be brought prior to the notice of funding commitment by the state agency or the adoption of a resolution or ordinance by the legislative body of the local public entity approving the proposal or application, nor may any such action be brought at any time after 60 days from the date of the notice of funding commitment or the date of adoption of the ordinance or resolution approving the proposal, as appropriate.

(Amended by Stats. 1993, Ch. 589, Sec. 106. Effective January 1, 1994.)






PART 7 - FARM LABOR CENTER LAW

36050

This part may be cited as the Farm Labor Center Law.

(Added by Stats. 1963, Ch. 1515.)



36051

In enacting this part, the Legislature hereby finds and declares that there is a need for farm labor centers for the assembling, domiciling, and housing of persons and families engaged in agricultural work to help assure the agricultural communities of a supply of such workers as and when they are needed; that the operation of farm labor centers is a proper function for housing authorities established pursuant to the Housing Authorities Law (Chapter 1 (commencing with Section 34200), Part 2, Division 24); and that the necessity in the public interest for the provisions herein enacted is hereby declared as a matter of legislative determination and of statewide application. It is further declared by the Legislature that its intent in enacting this part is to remedy the conditions described in this section by providing for the furnishing of the farm labor centers authorized herein to single persons and families whose principal source of income is agricultural work, without regard to whether such persons and families have low incomes.

(Added by Stats. 1963, Ch. 1515.)



36052

The definitions and general provisions contained in Sections 36053 to 36055, both inclusive, govern the construction of this part, unless the context otherwise requires.

(Added by Stats. 1963, Ch. 1515.)



36053

“Governing body” means the city council in the case of a city and the board of supervisors in the case of a county.

(Added by Stats. 1963, Ch. 1515.)



36054

The area of operation for any housing authority means the area of operation prescribed by Sections 34208 and 34209.

(Added by Stats. 1963, Ch. 1515.)



36055

Farm labor center means any farm labor center (or any part thereof) owned or acquired by a housing authority in the State. It also includes all real and personal property, assets, cash or other funds held or used in connection with the acquisition, operation, or disposition of a farm labor center.

(Added by Stats. 1963, Ch. 1515.)



36056

Any housing authority may adopt a resolution stating the need for and, with the concurrence of the local governing body, may acquire through purchase or gift any farm labor center within its area of operation and own, operate, construct, reconstruct, repair, replace, maintain, and dispose of such centers pursuant to this part.

(Added by Stats. 1963, Ch. 1515.)



36057

Every housing authority shall have all the powers necessary or convenient to carry out the purposes of this part, including the powers granted by this part and any other provision of law. It is the purpose and intent of this part to do any and all things necessary or desirable to secure the financial aid or co-operation of the federal government in the undertaking, construction, maintenance, operation, or financing of any farm labor center.

(Added by Stats. 1963, Ch. 1515.)



36057.5

The Department of Housing and Community Development may furnish counseling and guidance services to aid any public body or any private or nonprofit organization or persons in securing the financial aid or cooperation of the federal government in the undertaking, construction, maintenance, operation, or financing of any housing designed for farm laborers and their families, persons displaced by action of any state or local public agency, and workers engaged in cutting, processing, milling, handling, or shipping lumber or lumber products, and the families of such workers.

The Department of Housing and Community Development may contract for or sponsor, subject to the availability of federal funds, experimental or demonstration projects for permanently fixed or mobile housing designed to meet the special needs of agricultural workers and persons displaced by action of any state or local public agency. Such contracts or sponsorship agreements may be between the department and cities, counties, housing authorities, redevelopment agencies, or nonprofit organizations.

(Added by Stats. 1968, Ch. 943.)



36058

Within its area of operation and with reference to farm labor centers, a housing authority may arrange and contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for or in connection with its farm labor center, and notwithstanding anything to the contrary contained in this part or in any other provision of law, may include in any contract let in connection with a farm labor center, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor.

(Added by Stats. 1963, Ch. 1515.)



36059

Within its area of operation, and with reference to farm labor centers, a housing authority may:

(a)  Own, hold, and improve real or personal property.

(b)  Purchase, lease, obtain options upon, acquire by gift, bequest, devise, or otherwise, any real or personal property or any interest therein.

(c)  Accept grants from any person or agency, public or private.

(d)  Borrow money and pledge any property, real or personal, as security.

(e)  Contract with any person or agency, public or private, with regard to operation of the farm labor centers.

(f)  Sell, lease, exchange, transfer, assign, purchase, or dispose of any real or personal property or interest therein.

(g)  Insure or provide for the insurance of any real or personal property or operations of any farm labor centers against any risks or hazards.

(h)  Employ such officers and employees, permanent and temporary, as may be required, determine their qualifications, duties and compensation, and delegate to one or more of them such powers or duties as may be necessary for the acquisition of any farm labor center.

(i)  Acquire any real property by eminent domain necessary for the purposes of the housing authority.

(j)  Lease or rent any dwellings, accommodations, lands, buildings, structures, or facilities embraced in any farm labor center, and, subject to the requirements for occupancy contained in this part, establish the rents and charges therefor.

(Amended by Stats. 1975, Ch. 1240.)



36060

It is hereby declared to be the policy of the State that each housing authority shall manage and operate its farm labor centers in an efficient manner and that it shall establish the rentals for dwelling at rents sufficient to cover costs of operation and maintenance, including amounts necessary for payments in lieu of taxes and creation of necessary reserves, and the payment of currently maturing installments of principal and interest on any indebtedness incurred in connection with the acquisition, construction, or improvement of such farm labor center.

(Added by Stats. 1963, Ch. 1515.)



36061

Each housing authority shall establish reserves which it determines to be reasonable for the maintenance, improvement, and expansion of the farm labor center and its eventual disposition.

(Added by Stats. 1963, Ch. 1515.)



36062

Each housing authority shall admit to occupancy in a farm labor center only single persons and families whose principal source of income is derived from agricultural work and employees of the authority whose residence on the center is necessary to its efficient operation; and such persons, families, and employees, if they qualify for admission under these standards, may be admitted to such occupancy without regard to whether or not they have low incomes. “Agricultural work” means work performed on a farm or in the handling, packing, processing, freezing, canning, or shipping of agricultural produce of the immediate area.

(Added by Stats. 1963, Ch. 1515.)



36063

A farm labor center is declared to be public property used for essential public and governmental purposes and is for a public use and purpose and involves a governmental function of state concern. As a matter of legislative determination, it is hereby found and declared that the properties involved in farm labor centers are of such character and shall be exempt from taxation. A housing authority may make payments in lieu of taxes out of revenues of such farm labor center to the taxing bodies, except that in no event shall such payments in lieu of taxes to any taxing body exceed in any year the amount which would be received by the taxing body in taxes from the farm labor center if the farm labor center were privately owned and subject to taxation, provided that no such payments shall be made which will result in reducing reserves below the established maximum.

(Added by Stats. 1963, Ch. 1515.)



36064

A housing authority may borrow money from private sources, the state, county, or federal government, and issue its notes and encumber its assets as security by means of deeds of trust. The obligation of the authority is limited to the security on the deed of trust.

(Added by Stats. 1963, Ch. 1515.)



36065

The members of the housing authority, or any person executing a note authorized by this part, shall not be liable personally on any such note by reason of the issuance thereof hereunder.

(Added by Stats. 1963, Ch. 1515.)



36066

Any farm labor center may be disposed of in whole or in part by the housing authority after the commissioners of the housing authority determine by resolution with the concurrence of the local governing body that the need for the operation of the housing, or any part thereof, pursuant to the provisions of this part, no longer exists.

(Added by Stats. 1963, Ch. 1515.)



36067

Every acquisition of, transfer to, and contract for the acquisition of, a farm labor center or part thereof by a housing authority from the federal government and the operation and disposal of such farm labor center by the housing authority heretofore completed, executed, made, or done, which acquisition, operation, or disposal of a farm labor center conforms to the requirements of this part is hereby validated, confirmed, ratified and declared legally effective, and all acts and proceedings heretofore taken by or on behalf of any housing authority for such acquisition, contract for the acquisition, or the operation or disposal of a farm labor center are hereby confirmed, validated and declared legally effective. This part shall be construed to supply such legislative authorization as might have been necessary to authorize such acquisition, contract for acquisition, operation, or disposal of a farm labor center by a housing authority.

(Added by Stats. 1963, Ch. 1515.)



36068

Anything in this part to the contrary notwithstanding, any farm labor center containing more than 20 per centum of standard housing units heretofore or hereafter acquired by a housing authority as a low rent housing project in accordance with the provisions of Article XXXIV of the Constitution of the State of California and following an election held for that purpose in the manner provided in that article, shall be deemed to be a “housing project” as defined by Section 34212 of this code and shall be operated by the housing authority so acquiring the same under and pursuant to the Housing Authorities Law of the State of California, and shall not be deemed to be or operated as a farm labor center under this part.

(Amended by Stats. 1965, Ch. 974.)



36069

No housing authority operating a farm labor center shall limit the period of occupancy of housing units therein by agricultural workers to less than 270 days, if the Director of Agriculture certifies that there are seasonal crops that would keep such workers in the immediate area for such period of time.

(Added by Stats. 1968, Ch. 730.)



36070

Notwithstanding any other provision of law, a county shall have all the powers granted to housing authorities by this part with relation to the establishment and maintenance of farm labor centers.

(Added by Stats. 1969, Ch. 420.)



36071

The Commission of Housing and Community Development shall adopt, amend, repeal, and the Department of Housing and Community Development shall enforce rules and regulations for the protection of the health, safety, and general welfare of the occupant and the public governing housing provided pursuant to this part, which shall control the erection, construction, enlargement, conversion, alteration, repair, moving, removal, demolition, occupancy, use, height, court, area, sanitation, ventilation and maintenance of such housing.

(Added by Stats. 1971, Ch. 1720.)



36072

Within its area of operation and with reference to farm labor centers, a housing authority shall comply with the provisions of Sections 34331, 34332, and 34333. The covenant required by subdivision (a) of Section 34332 shall incorporate the regulations adopted pursuant to Section 36071, rather than the State Housing Law, Part 1.5 (commencing with Section 17910) of Division 13, and the rules and regulations promulgated pursuant thereto, if the lease is made subsequent to the effective date of the regulations adopted pursuant to Section 36071.

(Added by Stats. 1974, Ch. 1112.)






PART 7.5 - MODEL CITIES

CHAPTER 1 - General Provisions and Definitions

ARTICLE 1 - Legislative Findings and Declarations

36100

The Legislature finds that developing an urban problem-solving capability requires that:

(a)  Federal assistance be offered in a flexible manner which allows state and local governments to define their needs, set their priorities, and design programs which respond directly to local conditions.

(b)  Local governments have the skills and resources needed to lead urban problem-solving efforts.

(c)  Local, state, and federal governments coordinate their independent programs so that their resources will be concentrated on the most pressing urban problems.

(d)  Government develop programs which integrate specialized services of different agencies to meet the multifaceted nature of urban problems, and specifically coordinate and integrate physical and social planning and delivery of services.

(Added by Stats. 1971, Ch. 1462.)



36101

The Legislature further finds that the Comprehensive City Demonstration Programs, authorized under the provisions of Title I of Public Law 89-754 (42 U.S.C. 3301 et seq.) and commonly known as the “Model Cities” program, provide demonstration efforts in 150 cities throughout the United States, 11 of which are in California. The Model Cities Program is a major federal effort to meet the overall requirements for developing an urban problem-solving capability. The purpose of this program is to:

(a)  Provide flexible bloc grants to local governments and waive restrictions in existing categorical grant-in-aid programs to permit state and local governments to respond to local conditions and design creative and innovative programs.

(b)  Seek to develop in local governments the skills, resources, and community support needed for effective leadership in urban problem-solving efforts.

(c)  Seek to coordinate and concentrate the resources of all levels of government on locally defined urban problems.

(d)  Provide opportunities for government to develop programs which integrate the specialized services of various professional agencies.

(Added by Stats. 1971, Ch. 1462.)



36102

The Legislature further finds that, because of the state’s extensive involvement in the programs which directly affect Model Cities areas, the Model Cities program will not succeed in California without significant state interest and cooperation.

(Added by Stats. 1971, Ch. 1462.)



36103

The Legislature hereby declares that it is the policy of the State of California to cooperate with and assist the Model Cities program in California, to coordinate state services in Model Cities areas, and to use the Model Cities program as an opportunity for developing innovative programs, especially those programs which would integrate or combine the specialized services of various departments and agencies of state government.

(Added by Stats. 1971, Ch. 1462.)






ARTICLE 2 - Definitions

36105

As used in this part:

(a)  “Coordinator” means the Model Cities Coordinator.

(b)  “Board” means a local Model Cities resources board.

(Added by Stats. 1971, Ch. 1462.)






ARTICLE 3 - Termination

36107

The provisions of this part shall have force and effect until such time as the provisions of Title I of Public Law 89-754 (42 U.S.C. 3301 et seq.), commonly known as the “Model Cities” program, shall expire, or until such time as the Governor shall designate upon a finding that the provisions of this part are no longer needed in seeking solutions to end our problems.

(Added by Stats. 1971, Ch. 1462.)









CHAPTER 2 - Model Cities Coordinator

36110

The Governor shall appoint a Model Cities Coordinator.

(Added by Stats. 1971, Ch. 1462.)



36111

The coordinator shall, pursuant to the provisions of Chapters 3 (commencing with Section 36120) and 4 (commencing with Section 36130) of this part, require those state departments specified in Section 36130 to solicit requests for assistance from local Model Cities programs and shall insure that state agencies provide assistance whenever possible.

(Added by Stats. 1971, Ch. 1462.)



36112

The coordinator shall coordinate all state activities in Model Cities areas in the state and may constitute such interdepartmental task forces as are necessary to effectuate the purposes of this part.

(Added by Stats. 1971, Ch. 1462.)



36113

The coordinator shall serve as the principal liaison officer between state government and local communities for Model Cities programs.

(Added by Stats. 1971, Ch. 1462.)



36114

Each department or agency of the state shall provide such information and assistance in carrying out the purposes of this part as the coordinator may request.

(Added by Stats. 1971, Ch. 1462.)



36115

The coordinator shall prepare and update as necessary a State Guide for Model Cities. This guide shall include, but shall not be limited to, information on:

(a)  The administration and funding of federal and state programs of potential benefit to Model Cities programs.

(b)  State department personnel assigned to assist Model Cities programs.

(Added by Stats. 1971, Ch. 1462.)



36116

The coordinator shall report to the Governor and to the Legislature no later than March 1, 1972, and annually thereafter, on the state role in the Model Cities program. Such annual report shall include, but shall not be limited to the following items:

(a)  A review of state activities to assist communities in the design, development, and implementation of community projects in the Model Cities programs.

(b)  A review of the Model Cities component in state plans prepared for federal grant-in-aid programs.

(c)  Recommendations for statutory changes which would improve the effectiveness of Model Cities objectives.

(d)  An analysis of the total concentration of effort by the state for Model Cities purposes.

(e)  A description of projected activities of various state departments and agencies in the Model Cities program.

(Added by Stats. 1971, Ch. 1462.)






CHAPTER 3 - State Participation

36120

(a) The coordinator, in cooperation with the Secretary of the Human Relations Agency, the Superintendent of Public Instruction, the Director of the Office of Planning, and any other executive officers the Governor may designate, shall develop goals for state participation in the Model Cities program.

(b) In order to take advantage of the opportunities for program innovation offered by the Model Cities program, one set of the goals for state participation shall be directed toward interdisciplinary program development, such as programs for early childhood development, community treatment as an alternative to criminal incarceration, and community services.

(Amended by Stats. 2011, Ch. 36, Sec. 18. Effective June 30, 2011. Operative January 1, 2012, by Sec. 83 of Ch. 36.)



36121

In carrying out the provisions of this chapter, the coordinator, in cooperation with the appropriate state officials, shall review the federal grant-in-aid programs and the available experimental and demonstration project funds to determine the most effective use which can be made of such funds in achieving the goals of state participation in the Model Cities program.

(Added by Stats. 1971, Ch. 1462.)






CHAPTER 4 - Local Model Cities Resources Board

36130

The directors of the following departments of state government shall designate or arrange for the designation of local liaison personnel to assist each of the Model Cities programs in the state:

Department of Corrections and Rehabilitation

Department of Education

Department of Health Care Services

Department of Housing and Community Development

Department of Human Resources Development

Department of Industrial Relations

State Department of Public Health

Department of Public Works

Department of Rehabilitation

Department of Social Services

Department of Corrections and Rehabilitation, Division of Juvenile Facilities

(Amended by Stats. 2014, Ch. 144, Sec. 39. Effective January 1, 2015.)



36131

The coordinator may constitute local Model Cities resources boards in each county with one or more Model Cities programs consisting of local liaison personnel designated pursuant to Section 36130 and of any other representatives.

(Added by Stats. 1971, Ch. 1462.)



36132

The boards shall meet as often as the coordinator determines is necessary with mayors of cities with Model Cities programs and their citizens group, with members of the city demonstration agencies, and with the appropriate federal officials in order to do all of the following:

(a)  Assist Model Cities programs with the design, development, and operation of community projects.

(b)  Provide information to local Model Cities programs regarding the availability of state and federal assistance.

(c)  Assist in coordinating the functions of local, state, and federal agencies in Model Cities programs to achieve locally defined objectives.

(d)  Report annually to the coordinator on the county’s participation in the Model Cities program.

(Added by Stats. 1971, Ch. 1462.)









PART 8 - PUBLIC HOUSING ELECTION IMPLEMENTATION LAW

37000

The Legislature finds and declares that Article XXXIV of the State Constitution was approved by the voters for the purpose of providing a mechanism for expressing community concern regarding the development, acquisition, or construction of federally subsidized conventional public housing projects. Such developments typically were different from and inconsistent with housing developments provided by the private sector. Such differences included architecture, design, and locational standards as well as the level of amenities provided. Such developments were occupied entirely by persons of low income, and usually were not subject to ad valorem property taxes.

The Legislature finds and declares that new forms of housing assistance can provide housing for persons of low income in a manner consistent with and supportive of optimum community improvement. Such forms of housing assistance may allow for mixed income occupancy in developments representative of and competitive with similar market rate developments provided by the private sector. Such mixed income developments are frequently comparable to market rate projects in terms of architecture, design, and locational standards as well as the level of amenities provided, and may be subject to ad valorem property taxes.

Recognizing that new forms of housing assistance provide new approaches for housing persons of low income, it is the intent of the Legislature in enacting Sections 37001, 37001. 3, and 37001.5 to clarify ambiguities relating to the scope of the applicability of Article XXXIV which now exist. Therefore, and pursuant to Section 2 of Article XXXIV, this part is enacted in order to facilitate the operation of Article XXXIV and is consistent with the provisions of that article.

The terms “state public body” and “persons of low income” as used in this part have the same meaning as in Article XXXIV.

(Amended by Stats. 1979, Ch. 692.)



37001

The term “low-rent housing project,” as defined in Section 1 of Article XXXIV of the California Constitution, does not apply to any development composed of urban or rural dwellings, apartments, or other living accommodations, which meets any one of the following criteria:

(a)  (1)  The development is privately owned housing, receiving no ad valorem property tax exemption, other than exemptions granted pursuant to subdivision (f) or (g) of Section 214 of the Revenue and Taxation Code, not fully reimbursed to all taxing entities; and (2) not more than 49 percent of the dwellings, apartments, or other living accommodations of the development may be occupied by persons of low income.

(b)  The development is privately owned housing, is not exempt from ad valorem taxation by reason of any public ownership, and is not financed with direct long-term financing from a public body.

(c)  The development is intended for owner-occupancy, which may include a limited equity housing cooperative as defined in Section 50076.5, or cooperative or condominium ownership, rather than for rental-occupancy.

(d)  The development consists of newly constructed, privately owned, one-to-four family dwellings not located on adjoining sites.

(e)  The development consists of existing dwelling units leased by the state public body from the private owner of these dwelling units.

(f)  The development consists of the rehabilitation, reconstruction, improvement or addition to, or replacement of, dwelling units of a previously existing low-rent housing project, or a project previously or currently occupied by lower income households, as defined in Section 50079.5.

(g)  The development consists of the acquisition, rehabilitation, reconstruction, improvement, or any combination thereof, of a rental housing development which, prior to the date of the transaction to acquire, rehabilitate, reconstruct, improve, or any combination thereof, was subject to a contract for federal or state public body assistance for the purpose of providing affordable housing for low-income households and maintains, or enters into, a contract for federal or state public body assistance for the purpose of providing affordable housing for low-income households.

(Amended by Stats. 1992, Ch. 596, Sec. 4. Effective January 1, 1993.)



37001.3

The maximum income of “persons of low income,” as determined by the state public body, developing, constructing, or acquiring the property, for purposes of Section 1 of Article XXXIV of the State Constitution, shall not exceed the maximum income of lower income households, as defined in Section 50079.5.

(Added by Stats. 1979, Ch. 692.)



37001.5

The words “develop, construct, or acquire,” as used in Section 1 of Article XXXIV of the State Constitution, shall not be interpreted to apply to activities of a state public body when such body does any of the following:

(a)  Provides financing, secured by a deed of trust or other security instrument to a private owner of existing housing; or acquires a development, for which financing previously has been provided, as a temporary measure to protect its security and with an intention to change the ownership so that it will not continue to be the owner of a low-rent housing project.

(b)  Acquires or makes improvements to land which is anticipated to be sold, ground leased, or otherwise transferred to a private owner prior to its development as a low-rent housing project, provided (1) the land and improvements thereon are not subject to an exemption from property taxation by reason of public ownership for more than five years following acquisition or improvement by the state public body, or (2) such an exemption from property taxation persists beyond the five-year period and no alternative use is designated for the land or improvements, but any property tax revenues lost by affected taxing agencies on account of the exemption of land or improvements from property taxes by reason of public ownership of the property, or any interest in the property after the five-year period, are fully reimbursed by payments in lieu of taxes following the expiration of the five-year period.

(c)  Leases existing dwelling units from the private owner of such units, provided the lease or a subtenancy thereunder does not result in a decrease of property tax revenues with respect to the dwelling units leased.

(d)  Provides assistance to the private owner or occupant of existing housing which enables an occupant to live in decent, safe, and sanitary housing at a rent he or she can afford to pay.

(e)  Provides assistance to a low-rent housing project and monitors construction or rehabilitation of such project and compliance with conditions of such assistance to the extent of:

(1)  Carrying out routine governmental functions.

(2)  Performing conventional activities of a lender.

(3)  Imposing constitutionally mandated or statutorily authorized conditions accepted by a grantee of assistance.

(f)  Provides assistance to a development prior to its becoming a low-rent housing project without intending or expecting that the development will become a low-rent housing project, as defined.

(g)  Provides financing for a low-rent housing project pursuant to Chapter 6.7 (commencing with Section 51325) of Part 3 of Division 31.

(Amended by Stats. 1982, Ch. 312, Sec. 2. Effective June 28, 1982.)



37002

If any provision of this part or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the part which can be given effect without the invalid provision or application, and to this end the provisions of this part are severable.

(Added by Stats. 1976, Ch. 1339.)






PART 10 - HISTORICAL REHABILITATION

CHAPTER 1 - General Provisions and Definitions

37600

This part shall be known and may be cited as the Marks Historical Rehabilitation Act of 1976.

(Added by Stats. 1976, Ch. 1345.)



37601

The Legislature finds and declares that properties and structures of historical or architectural significance are an essential public resource and that it is necessary and essential that cities, counties, and cities and counties be authorized to make long-term, low-interest loans to finance the rehabilitation of properties of historic or architectural significance. Unless local agencies have the authority to provide loans for the rehabilitation of historic properties, many properties of historic or architectural significance will continue to deteriorate at an accelerated rate because loans from private sources are not sufficiently available for their rehabilitation. It shall be the policy of the state to preserve, protect, and restore the historical and architectural resources of the state.

(Added by Stats. 1976, Ch. 1345.)



37602

Unless the context otherwise requires, the following definitions shall govern the construction of this part:

(a)  “Bonds” means any bonds, notes, interim certificates, debentures, or other obligations issued by a local agency pursuant to this part and which are payable exclusively from the revenues, as defined in subdivision (k), and from any other funds specified in this part upon which the bonds may be made a charge and from which they are payable.

(b)  “Financing” means the lending of money or thing of value for the purpose of historical rehabilitation of historical properties and includes refinancing of outstanding indebtedness of the participating party with respect to property which is subject to historical rehabilitation, the acquisition of historical properties for the purpose of historical rehabilitation, or the acquisition of historical properties rehabilitated by a redevelopment agency functioning pursuant to Part 1 (commencing with Section 33000) of this division.

(c)  “Historical rehabilitation” means the reconstruction, restoration, renovation, or repair of the interiors or exteriors of historical properties or their relocation for the purposes of restoring or preserving their historical or architectural significance or authenticity, preventing their deterioration or destruction, continuing their use, providing for their feasible reuse, or providing for the safety of the occupants or passersby. “Historical rehabilitation” includes, but is not limited to, the repairing of architectural facades or ornamentation; removal of inappropriate additions or materials; replacement of facades, ornamentation, or architectural elements previously removed; repairing of roofs, foundations, and other essential structural elements; installing parking areas, if required by local regulation or law for the use for which the property is intended after rehabilitation; or any work done on a historical property in order to comply with rehabilitation standards. “Historical rehabilitation” also includes the cost of interest during construction on a historical rehabilitation loan and incidental expenses directly relating to the historical rehabilitation, including but not limited to architect and engineering fees and the costs of financing. “Historical rehabilitation” does not include the purchase, installation, or restoration of furnishings. Notwithstanding the foregoing, “historical rehabilitation” includes, but is not limited to, the purchase and installation of fixtures necessary for the use for which the property is intended after rehabilitation. By way of example and not limitation, equipment may include fire escapes, if required by local regulation for the use, and heating-ventilating-and-air-conditioning systems; if the intended use is a restaurant, “historical rehabilitation” may include, but is not limited to, the purchase and installation of fixed improvements which are installed as part of the historical property, including stoves, refrigerators, freezers, sinks, dishwashers, and work tables, but shall not include furnishings, such as pots, pans, dishes, or silverware.

(d)  “Historical rehabilitation area” is a geographic area, with specific boundaries, which is designated by a local agency as an area in which a historical rehabilitation financing program shall apply. It may encompass the entire jurisdiction of the local agency, or any portions thereof, including single parcels.

(e)  “Historical property” means any building or part thereof, object, structure, monument, or collection thereof deemed of importance to the history, architecture, or culture of an area as determined by an appropriate governmental agency. An appropriate governmental agency is a local official historic preservation board or commission, a legislative body of a local agency, or the State Historical Resources Commission. “Historical property” includes objects, buildings, structures, monuments, or collections thereof on existing national, state, or local historical registers or official inventories, such as the National Register of Historic Places and State Historical Landmarks.

(f)  “Legislative body” means the city council, board of supervisors, or other legislative body of the local agency.

(g)  “Local agency” means a city, county, city and county, or redevelopment agency functioning pursuant to Part 1 (commencing with Section 33000) of this division.

(h)  “Participating party” means any person, company, corporation, partnership, firm, local agency, political subdivision of the state, or other entity or group of entities requiring financing for historical rehabilitation pursuant to the provisions of this part. No elective officer of the state or any of its political subdivisions shall be eligible to be a participating party under the provisions of this part.

(i)  “Qualified mortgage lender” means a mortgage lender authorized by a local agency to do business with the local agency and to aid in financing pursuant to this chapter on behalf of the local agency, for which service the qualified mortgage lender shall be reasonably compensated. Such a mortgage lender shall be a state or national bank, a federally or state-chartered savings and loan association, or a trust company or mortgage broker which is capable of providing such service or otherwise aiding in financing pursuant to this chapter.

(j)  “Rehabilitation standards” means the applicable local or state standards for the rehabilitation of historical properties, including any higher standards adopted by the local agency as part of its historical rehabilitation financing program and including standards established pursuant to Part 2.7 (commencing with Section 18950) of Division 13, except that, for properties listed on or eligible for listing on the National Register of Historical Places, “rehabilitation standards” shall mean, at a minimum, those standards set forth by the United States Department of Interior as “The Secretary of Interior’s Standards for Rehabilitation and Guidelines for Rehabilitating Historic Buildings” as those standards may be applicable to any particular historical rehabilitation.

(k)  “Revenues” means all amounts received as repayment of principal, interest, and all other charges received for, and all other income and receipts derived by, the local agency from the financing of historical rehabilitation, including moneys deposited in a sinking, redemption, or reserve fund or other fund to secure the bonds or to provide for the payment of the principal of, or interest on, the bonds and such other moneys as the legislative body may, in its discretion, make available therefor.

(Amended by Stats. 1984, Ch. 966, Sec. 1.)



37603

The local agency on request shall submit information regarding its programs to the State Historic Preservation Officer.

(Added by Stats. 1976, Ch. 1345.)






CHAPTER 2 - Powers and Procedures

37620

The local agency may issue bonds and bond anticipation notes of the local agency for the purpose of financing historical rehabilitation authorized by this part and for the purpose of funding or refunding such bonds or notes.

(Added by Stats. 1976, Ch. 1345.)



37621

The local agency may fix fees, charges, and interest rates for financing historical rehabilitation and may from time to time revise such fees, charges, and interest rates to reflect changes in interest rates on the local agency’s bonds, losses due to defaults, changes in loan servicing charges, or other expenses related to administration of the historical rehabilitation financing program. Any change in the interest rate shall conform to the provisions of Section 1916.5 of the Civil Code, except that paragraph (3) of subdivision (a) of Section 1916.5 shall not apply and that the “prescribed standard” specified in Section 1916.5 shall be periodically determined by the legislative body after hearing preceded by public notice to affected parties, and shall reflect changes in interest rates on the local agency’s bonds, losses due to defaults, and bona fide changes in loan servicing charges related to the administration of a program under the provisions of this part. The local agency may collect interest and principal together with such fees and charges incurred in such financing and may contract to pay any person, partnership, association, corporation, or public agency with respect thereto. The local agency may hold deeds of trust as security for financing historical rehabilitation and may pledge the same as security for repayment of bonds issued pursuant to this part. The local agency may establish the terms and conditions for the financing of historical rehabilitation undertaken pursuant to this part.

The local agency may require that the full amount owed on any loan for historical rehabilitation made pursuant to this part shall be due and payable upon sale or other transfer of ownership of the property subject to such rehabilitation.

(Added by Stats. 1976, Ch. 1345.)



37622

The local agency may employ or contract for any engineering, architectural, accounting, collection, economic feasibility, or other services in connection with the servicing of loans made to participating parties, which may be necessary or useful in the judgment of the local agency for the successful financing of the historical rehabilitation. The local agency may pay the reasonable costs of consulting engineers, architects, accountants, construction experts, and economic feasibility experts, if, in the judgment of the local agency, the services are necessary or useful to the successful financing of any historical rehabilitation. The local agency may employ, contract for, and fix the compensation of financing consultants, bond counsel, and other advisers as may be necessary or useful in its judgment to provide for the issuance and sale of any bonds or bond anticipation notes of the local agency.

(Amended by Stats. 1984, Ch. 966, Sec. 2.)



37623

In addition to all other powers specifically granted by this part, the local agency may do all things necessary or convenient to carry out the purposes of this part.

(Added by Stats. 1976, Ch. 1345.)



37624

Revenues shall be the sole source of funds pledged by the local agency for repayment of its bonds. Bonds issued under the provisions of this part shall not be deemed to constitute a debt or liability of the local agency or a pledge of the faith and credit of the local agency but shall be payable solely from revenues. The issuance of bonds shall not directly, indirectly, or contingently obligate the legislative body to levy or pledge any form of taxation or to make any appropriation for their payment.

(Added by Stats. 1976, Ch. 1345.)



37625

All historical rehabilitation shall be constructed or completed subject to the rules and regulations of the local agency. A local agency may acquire by deed, purchase, lease, contract, gift, devise, or otherwise any real or personal property, structures, rights, rights-of-way, franchises, easements, and other interests in lands necessary or convenient for the financing of historical rehabilitation, upon such terms and conditions as it deems advisable, and may lease, sell, or dispose of the same in such manner as may be necessary or desirable to carry out the objectives and purposes of this part.

(Added by Stats. 1976, Ch. 1345.)



37626

Prior to the issuance of any bonds or bond anticipation notes of the local agency for historical rehabilitation, the legislative body shall by ordinance or resolution adopt a historical rehabilitation financing program. The program shall include, but is not limited to, the following items:

(a)  Criteria for the selection of historical properties eligible for financing. The criteria may include, but are not limited to, the following items of architectural significance:

(1)  Structures or areas that embody distinguishing characteristics of an architectural style, period, method of construction, or architectural development in a city or county.

(2)  Notable works of a master builder, designer, or architect whose style influenced the city’s or county’s architectural development, or structures showing the evolution of an architect’s style.

(3)  Rare structures displaying a building type, design, or indigenous building form.

(4)  Structures which embody special architectural and design features.

(5)  Outstanding examples of structures displaying original architectural integrity, structurally or stylistically, or both.

(6)  Unique structures or places that act as focal or pivotal points important as a key to the character or visual quality of an area.

(b)  The criteria may include the following items of historical significance:

(1)  Sites and structures connected with events significant in the economic, cultural, political, social, civic, ethnic, or military history of a community, state, or nation.

(2)  Structures or areas identified with the lives of historical personages of a community, state, or nation.

(3)  Sites and groups of structures representing historical development patterns, including, but not limited to, urbanization patterns, railroads, agricultural settlements, and canals.

(c)  Criteria for the selection of historical rehabilitation areas may include, but are not limited to:

(1)  Areas constituting a distinct section of the city and having special character, historical, architectural, or aesthetic interest and value.

(2)  Areas providing significant examples of architectural styles of the past, or landmarks in the history of architecture.

(3)  Areas serving as a reminder of past eras, events, and persons important in local, state, or national history, and illustrating past living styles for future generations to observe, study, and inhabit.

(4)  Historical and culturally significant grounds, gardens, and objects.

(d)  Following the adoption of the criteria previously provided for in this section, the designation of one or more historical rehabilitation areas, including a description of the area, a map and other related information.

(e)  Outstanding loans on the property to be rehabilitated, including the amount of the loans for rehabilitation, shall not exceed 90 percent of the anticipated value of the property after rehabilitation.

(f)  The maximum repayment period for historical rehabilitation loans shall be 40 years or four-fifths of the economic life of the property, whichever is less.

(g)  No less than 90 percent of any loan for historical rehabilitation and shall be used for financing of historical rehabilitation, as defined in this part.

(h)  All historical rehabilitation financed pursuant to this chapter shall be done in compliance with the appropriate rehabilitation standards, as defined in subdivision (j) of Section 37602.

(i)  The participating party shall commence the historical rehabilitation of a historical property within five years and shall complete the historical rehabilitation of the historical property within 10 years of the date on which the participating party obtained financing pursuant to this part.

(Amended by Stats. 1984, Ch. 966, Sec. 3.)



37627

The historical rehabilitation financing program may include:

(1)  A requirement that rehabilitation financed by the program shall meet standards higher than the applicable state or local standards for rehabilitation of properties, including, but not limited to, design guidelines, standards of aesthetics, use of materials, integrity of design, or historical authenticity.

(2)  A provision for limitation of the degree or kind of historical rehabilitation eligible for financing, including, but not limited to, rehabilitation of parapets or dangerous parts of facades of historic properties.

(3)  A requirement that the local agency receive a legally binding assurance that the property rehabilitated with financing from this program shall be preserved, subject to reasonable conditions. The form and conditions of such assurance shall be specified in a historical rehabilitation financing program.

(4)  A capital outlay program for the historical rehabilitation area which identifies the public improvements needed to support private rehabilitation efforts. Such improvements may include street improvements, street closures, street fixtures, and landscaping.

(5)  If the program is likely to result in anticipated increases in rents or other housing costs which would cause displacement of residents of historic properties, or is likely to result in residents paying a disproportionately large percentage of their incomes for housing, a commitment that the local agency shall make efforts to prevent displacement of residents. Such efforts shall include, but are not limited to, utilization of federal, state, or local funding programs which may be available for rent subsidies.

(6)  A provision for control of rents if controls are included in order to prevent precipitous increases in rent which the rehabilitation would engender. Such provision may include a requirement that the borrower agree during the term of the loan not to raise the rental amount over an amount which the local agency establishes as a fair rate of return for similar investments and will allow for increases that are reasonably necessary to provide for proper maintenance of the property.

(Added by Stats. 1976, Ch. 1345.)



37628

Prior to the adoption of an historical rehabilitation financing program and the designation of an historical rehabilitation area, the local agency shall provide for citizen participation by persons who will be affected by historical rehabilitation financed under the provisions of this part with opportunities to be involved in planning and carrying out the historical rehabilitation program. “Citizen participation” shall include, but is not limited to:

(a)  Holding a public meeting to inform the public of the proposed historical rehabilitation financing program.

(b)  Holding a public hearing prior to the adoption of the historical rehabilitation financing program and the designation of an historical rehabilitation area.

(c)  Public notice by the local agency, at least seven days in advance of a public meeting or hearing, in a newspaper of general circulation in the area, of the time and place of a meeting or hearing and a general description of the program.

(d)  Dissemination by the local agency, at least seven days in advance of a public meeting or hearing, by mailing to those individuals or groups which have requested notification, of information relating to the time and place of a meeting or hearing and a general description of the program.

(e)  Establishment of a citizen advisory board for the purpose of providing recommendations to the legislative body on the contents of the historical rehabilitation financing program. Members of the citizens advisory board shall be appointed by the legislative body and shall include one or more representatives of owners of properties affected by the program, one or more representatives of residents or occupants (if any) of properties to be affected by the program, one or more representatives of the local community groups (if any) known by the legislative body to be concerned with historical rehabilitation, and others as the legislative body may deem appropriate.

An existing local official historic preservation board or commission may be appointed as the citizens advisory board, provided that, in addition, representatives as required by this section are also appointed.

(Amended by Stats. 1984, Ch. 966, Sec. 4.)



37629

No financing shall be provided under this part until criteria required by Section 37626 have been adopted. Properties eligible for financing shall be located within a designated historical rehabilitation area. Prior to granting financial assistance, the local agency shall find that the funds loaned shall be used for the purpose of historical rehabilitation.

(Amended by Stats. 1984, Ch. 966, Sec. 5.)



37630

(a) The local agency shall require that any property that is rehabilitated with financing obtained under this part shall be open, upon sale or rental of any portion thereof, to all regardless of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code. The local agency shall also require that contractors and subcontractors engaged in historical rehabilitation financed under this part provide equal opportunity for employment, without discrimination as to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, and except as otherwise provided in Section 12940 of the Government Code. All contracts and subcontracts for historical rehabilitation financed under this part shall be let without discrimination as to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, and except as otherwise provided in Section 12940 of the Government Code.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 73) by Stats. 2013, Ch. 605, Sec. 43. Effective January 1, 2014.)



37631

Any action challenging the legality of an historical rehabilitation financing program, or of the selection of historical properties for rehabilitation pursuant to this part, shall be commenced within 60 days of the adoption of such program or within 60 days of such selection.

(Added by Stats. 1976, Ch. 1345.)






CHAPTER 3 - Bonds and Notes

37640

(a)  A local agency may issue its negotiable bonds or notes for the purpose of financing historical rehabilitation, including the rehabilitation of (1) single properties for single participating parties, (2) a series of properties for a single participating party, (3) single properties for several participating parties, or (4) several properties for several participating parties. In anticipation of the sale of such bonds, the local agency may issue negotiable bond anticipation notes and may renew such notes from time to time. Bond anticipation notes may be paid from the proceeds of sale of the bonds of the local agency in anticipation of which they were issued. Bond anticipation notes and agreements relating thereto and the resolution or resolutions authorizing such notes and agreements may contain any provisions, conditions, or limitations which a bond, agreement relating thereto, or bond resolution of the local agency may contain except that any such note or renewal thereof shall mature at a time not later than two years from the date of the issuance of the original note.

(b)  Every issue of its bonds shall be a special obligation of the local agency payable from all or any part of the revenues specified in this part. The bonds shall be negotiable instruments for all purposes, subject only to the provisions of such bonds for registration.

(Added by Stats. 1976, Ch. 1345.)



37641

The bonds may be issued as serial bonds or as term bonds, or the local agency, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the local agency and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates of issuance, bear interest at such fixed or variable rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America, at such place or places, and be subject to such terms of redemption as the resolution or resolutions of the local agency may provide. The bonds may be sold at either a public or private sale and for such prices as the local agency shall determine. Pending preparation of the definitive bonds, the local agency may issue interim receipts, certificates, or temporary bonds, which shall be exchanged for such definitive bonds. The local agency may sell any bonds, notes, or other evidence of indebtedness at a price below the par value thereof, but the discount on any bond so sold shall not exceed 6 percent of the par value thereof.

(Added by Stats. 1976, Ch. 1345.)



37642

Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions respecting any of the following terms and conditions, which shall be a part of the contract with the holders of the bonds:

(a)  The pledge of all or any part of the revenues, as defined in this part, subject to such agreements with bondholders as may then exist.

(b)  The interest and principal to be received and other charges to be charged and the amounts to be raised each year thereby, and the use and disposition of the revenues.

(c)  The setting aside of reserves or sinking funds and the regulation and disposition thereof.

(d)  Limitations on the purposes to which the proceeds of a sale of any issue of bonds, then or thereafter issued, may be applied, and pledging such proceeds to secure the payment of the bonds or any issue of bonds.

(e)  Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(f)  The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(g)  Limitation on expenditures for operating, administration, or other expenses of the local agency.

(h)  Specification of the acts or omissions to act which shall constitute a default in the duties of the local agency to holders of its obligations, and providing the rights and remedies of such holders in the event of default.

(i)  The mortgaging of any property and the site thereof for the purpose of securing the bondholders.

(j)  The mortgaging of land, improvements, or other assets owned by a participating party for the purpose of securing the bondholders.

(Added by Stats. 1976, Ch. 1345.)



37643

Neither the members of the legislative body of the local agency nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1976, Ch. 1345.)



37644

The local agency shall have the power out of any funds available therefor to purchase its bonds or notes. The local agency may hold, pledge, cancel, or resell such bonds, subject to and in accordance with agreements with the bondholders.

(Added by Stats. 1976, Ch. 1345.)



37645

In the discretion of the local agency, any bonds issued under the provisions of this part may be secured by a trust agreement by and between the local agency and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without this state. The trust agreement or the resolution providing for the issuance of bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any historical property, the rehabilitation of which is to be financed out of the proceeds of bonds. The trust agreement or resolution providing for the issuance of bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders which are reasonable and proper and not in violation of law, including any provisions which may be included in any resolution or resolutions of the local agency authorizing the issuance of bonds pursuant to Section 37642. Any bank or trust company doing business under the laws of this state which may act as depositary of the proceeds of bonds or of revenues or other moneys may furnish any indemnity bonds or pledge any securities which may be required by the local agency. Any trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any trust agreement or resolution may contain such other provisions which the local agency may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of the trust agreement or resolution may be treated as a part of the cost of historical rehabilitation.

(Amended by Stats. 1984, Ch. 966, Sec. 6.)



37646

Any holder of bonds issued under the provisions of this part or any of the coupons appertaining thereto, and the trustee or trustees appointed pursuant to any resolution authorizing the issuance of such bonds, except to the extent the rights thereof may be restricted by the resolution authorizing the issuance of the bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect or enforce any and all rights specified in the laws of the state or in such resolution, and may enforce and compel the performance of all duties required by this part or by such resolution to be performed by the local agency or by any officer, employee, or agent thereof, including the fixing, charging, and collecting of rates, fees, interest, and charges authorized and required by the provisions of such resolution to be fixed, established, and collected.

(Added by Stats. 1976, Ch. 1345.)



37647

Bonds issued under the provisions of this part shall not be deemed to constitute a debt or liability of the local agency or a pledge of the faith and credit of the local agency, but shall be payable solely from the funds specified in this part. All such bonds shall contain on the face thereof a statement to the following effect:

Neither the faith and credit nor the taxing power of the [local agency] is pledged to the payment of the principal of or interest on this bond.

The issuance of bonds under the provisions of this part shall not directly, indirectly, or contingently obligate the local agency to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

(Added by Stats. 1976, Ch. 1345.)



37648

(a)  The local agency may provide for the issuance of the bonds of the local agency for the purpose of refunding any bonds of the local agency then outstanding, including the payment of any redemption premiums thereof and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of such bonds, and, if deemed advisable by the local agency, for the additional purpose of paying all or any part of the cost of additional historical rehabilitation.

(b)  The proceeds of bonds issued for the purpose of refunding any outstanding bonds may, in the discretion of the local agency, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds, either at their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending such application, be placed in escrow, to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the local agency.

(c)  Pending use for purchase, retirement at maturity, or redemption of outstanding bonds, any proceeds held in escrow pursuant to subdivision (b) may be invested and reinvested as provided in the resolution authorizing the issuance of the bonds. Any interest or other increment earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and any interest or increment earned or realized from the investment thereof may be returned to the local agency to be used by it for any lawful purpose.

(d)  That portion of the proceeds of any such bonds designated for the purpose of paying all or any part of the cost of additional historical rehabilitation pursuant to subdivision (a) may be invested and reinvested in obligations of, or guaranteed by, the United States of America or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost.

(e)  All bonds issued pursuant to this section shall be subject to the provisions of this part in the same manner and to the same extent as other bonds issued pursuant to this part.

(Added by Stats. 1976, Ch. 1345.)



37649

Notwithstanding any other provisions of law, bonds issued pursuant to this part shall be legal investments for all trust funds, the funds of insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, guardians, conservators, trustees, and all other fiduciaries. Such bonds shall be legal investments for state school funds and for any funds which may be invested in county, municipal, or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be, authorized by law, including deposits to secure public funds.

(Amended by Stats. 1979, Ch. 730.)



37650

The exercise of the powers granted by this part shall be in all respects for the benefit of the people of this state and for their health and welfare. Any bonds or notes issued under the provisions of this chapter, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions of the state.

(Added by Stats. 1976, Ch. 1345.)






CHAPTER 4 - Rehabilitation Loans

37660

The local agency may provide financing to any participating party for the purpose of historical rehabilitation authorized pursuant to an historical rehabilitation financing program. All agreements for loans shall provide that the architectural and engineering design of the historical rehabilitation shall be subject to the standards which may be established by the local agency and that the work of historical rehabilitation shall be subject to any supervision the local agency deems necessary. The local agency may provide financing to any qualified mortgage lender provided that the qualified mortgage lender shall use the financing to provide financing to any participating party for the purpose of historical rehabilitation authorized pursuant to a historical rehabilitation financing program pursuant to this chapter.

(Amended by Stats. 1984, Ch. 966, Sec. 7.)



37661

The local agency may enter into loan agreements with any participating party or qualified mortgage lender relating to historical rehabilitation of any kind or character. The terms and conditions of the loan agreements may be as mutually agreed upon. Any loan agreement may provide the means or methods by which any mortgage taken by the local agency shall be discharged, and it shall contain any other terms and conditions which the local agency may require. The local agency is authorized to fix, revise, charge, and collect interest and principal and all other rates, fees, and charges with respect to financing of historical rehabilitation. The rates, fees, charges, and interest shall be fixed and adjusted so that the aggregate of the rates, fees, charges, and interest will provide funds sufficient with other revenues and moneys which it is anticipated will be available therefor, if any, to do all of the following:

(a)  Pay the principal of and interest on outstanding bonds of the local agency issued to finance the historical rehabilitation as the same shall become due and payable.

(b)  Create and maintain reserves required or provided for in any resolution authorizing bonds. A sufficient amount of the revenues derived from historical rehabilitation may be set aside at regular intervals as may be provided by the resolution in a sinking or other similar fund, which is hereby pledged to, and charged with, the payment of the principal of and interest on the bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. The pledge shall be valid and binding from the time the pledge is made. The rates, fees, interest, and other charges, revenues, or moneys so pledged and thereafter received by the local agency shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the local agency, irrespective of whether the parties have notice thereof. Neither the resolution nor any loan agreement by which a pledge is created need be filed or recorded except in the records of the local agency. The use and disposition of moneys to the credit of the sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of bonds. Except as may otherwise be provided in the resolution, the sinking or other similar fund may be a fund for all bonds of the local agency issued to finance the rehabilitation of the historical property of a particular participating party without distinction or priority. The local agency, however, in the resolution may provide that the sinking or other similar fund shall be the fund for a particular historical rehabilitation project or projects and for the bonds issued to finance the historical rehabilitation project or projects and may, additionally, authorize and provide for the issuance of bonds having a lien with respect to the security authorized by this section which is subordinate to the lien of other bonds of the local agency, and, in which case, the local agency may create separate sinking or other similar funds securing the bonds having the subordinate lien.

(c)  Pay operating and administrative costs of the local agency incurred in the administration of the program authorized by this part.

(Amended by Stats. 1984, Ch. 966, Sec. 8.)



37662

All moneys received pursuant to the provisions of this part, whether proceeds from the sale of bonds or revenues, shall be deemed to be trust funds to be held and applied solely as provided in this part. Any bank or trust company in which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes specified in this part, subject to the terms of the resolution authorizing the bonds.

(Added by Stats. 1976, Ch. 1345.)






CHAPTER 5 - Construction and Effect

37680

This part being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.

(Added by Stats. 1976, Ch. 1345.)



37681

If the jurisdiction of the legislative body to order the proposed act is not affected, an omission of any officer or the local agency in proceedings under this part or any other defect in the proceedings shall not invalidate the proceedings or bonds issued pursuant to this part.

(Added by Stats. 1976, Ch. 1345.)



37682

This part is full authority for the issuance of bonds by a local agency for the purpose of financing historical rehabilitation.

(Added by Stats. 1976, Ch. 1345.)






CHAPTER 6 - Supplemental and Additional Authority

37683

This part shall be deemed to provide a complete, additional, and alternative method for doing the things authorized thereby, and shall be regarded as supplemental and additional to the powers conferred by other laws. The issuance of bonds and refunding bonds under the provisions of this part need not comply with the requirements of any other law applicable to the issuance of bonds.

(Added by Stats. 1976, Ch. 1345.)



37684

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of bonds and the legality and validity of all proceedings previously taken and (as provided in the bond resolution) proposed to be taken for the authorization, issuance, sale, and delivery of the bonds and for the payment of the principal thereof and interest thereon.

(Added by Stats. 1976, Ch. 1345.)









PART 13 - RESIDENTIAL REHABILITATION

CHAPTER 1 - General Provisions and Definitions

37910

This part shall be known and may be cited as the Marks-Foran Residential Rehabilitation Act of 1973.

(Added by Stats. 1973, Ch. 1201.)



37911

The Legislature hereby finds and declares that it is necessary and essential that cities, counties, and cities and counties, and redevelopment agencies and housing authorities within such cities, counties, and cities and counties, be authorized to make long-term, low-interest loans to finance residential rehabilitation in depressed residential areas in order to encourage the upgrading of property in such areas. Unless such local agencies intervene to provide some form of assistance to finance residential rehabilitation, many depressed residential areas will deteriorate at an accelerated pace because property owners are not able to obtain rehabilitation loans from private sources.

The Legislature further finds and declares that many depressed residential areas contain scattered vacant parcels and residences that are so severely deteriorated that they must be demolished. The existence of such conditions in residential rehabilitation areas often impedes the progress of residential rehabilitation and improvement. It is, therefore, necessary that local agencies be authorized to include new construction in the form of residential infill construction as an integral part of a residential rehabilitation financing program.

The Legislature also finds and declares that preservation of existing housing stock is a primary purpose of this part. Much housing exists that can be preserved if moved from one location to another. It is, therefore, necessary that local agencies be authorized to include such preservation in the form of move-on residences.

(Amended by Stats. 1982, Ch. 1160, Sec. 1.)



37912

Unless the context otherwise requires, the following definitions shall govern the construction of this part:

(a)  “Bonds” means any bonds, notes, interim certificates, debentures, or other obligations issued by a local agency pursuant to this part and which are payable exclusively from the revenues, as defined in subdivision (k), and from any other funds specified in this part upon which the bonds may be made a charge and from which they are payable.

(b)  “Citizen participation” means action by the local agency to provide persons who will be affected by residential rehabilitation financed under the provisions of this part with opportunities to be involved in planning and carrying out the residential rehabilitation program. “Citizen participation” shall include, but not be limited to, all of the following and in the order provided below:

(1)  Holding a public meeting prior to the original hearing by the legislative body for the purpose of considering selection of the area for designation and determining the method of notice to property owners which will be used pursuant to paragraph (3).

(2)  Consultation with an elected or appointed citizen advisory board of a proposed residential rehabilitation area. The members of the board shall include, to the greatest extent feasible, representatives of resident owners, nonresident owners, and resident tenants of both single-family and multiple-family residential structures who are not apartment managers, resident agents, or employees of property owners. The duties of the board are to develop a plan for public improvements and the rules and regulations for implementation of the proposed residential rehabilitation program.

(3)  Dissemination of information relating to the time and location of the hearing, boundaries of the proposed residential rehabilitation area, and a general description of the proposed residential rehabilitation program by one of the following methods as determined by the legislative body at the public meeting provided in paragraph (1):

(A)  At least seven days prior to the original hearing, by mailing to all real property owners within the proposed residential rehabilitation area at the address shown on the latest assessment roll and by distribution to residents of the proposed residential rehabilitation area in a manner determined to be appropriate by the local agency.

(B)  After express findings by the legislative body at the public meeting provided in paragraph (1) at lower expense and effective notice at least equal to the mailed and distributed notice provided in subparagraph (A), by a method determined by the legislative body which includes, but is not limited to, publication of such notice pursuant to Section 6066 of the Government Code and posting of such notice at no less than three prominent places within the proposed residential redevelopment area and distribution to residents of the proposed residential rehabilitation area in a manner determined to be appropriate by the local agency.

“Citizen participation” also includes any other means of citizen involvement determined appropriate by the legislative body.

Public meetings and consultations held to implement the requirements of citizen participation shall be conducted by a planning or rehabilitation official designated by the legislative body. Public meetings shall be held at times and places convenient to residents and property owners.

(c)  “Financing” means the lending of moneys or any other thing of value, or the purchase of a loan previously made by a qualified mortgage lender in accordance with rules and regulations of the local agency, for the purpose of residential rehabilitation and may, in the discretion of the legislative body, include any or all of the following:

(1)  Refinancing of outstanding indebtedness of the participating party with respect to property which is subject to residential rehabilitation by such participating party.

(2)  Financing or refinancing the cost incurred by a participating party in acquiring real property for the purpose of residential rehabilitation, including residential infill construction and move-on residences.

(3)  Financing the acquisition of residences within a residential rehabilitation area which have been previously rehabilitated or constructed with financing pursuant to this part.

(d)  “Legislative body” means the city council, board of supervisors, or other legislative body of the local agency.

(e)  “Local agency” means any of the following:

(1)  Any city, county, or city and county.

(2)  Any redevelopment agency functioning pursuant to Part 1 (commencing with Section 33000).

(3)  Any housing authority functioning pursuant to Part 2 (commencing with Section 34200).

(f)  “Move-on residence” means a previously occupied single family or multifamily residential structure moved from a location to a vacant lot inside a residential rehabilitation area, or outside a residential rehabilitation area if the single-family or multifamily residential structure is for occupancy for persons or families of low or moderate income.

(g)  “Participating party” means any person, company, corporation, partnership, limited liability company, firm, local agency, political subdivision of the state, or other entity or group of entities requiring financing for residential rehabilitation pursuant to the provisions of this part. No elective officer of the state or any of its political subdivisions and no employee or member of the agency issuing bonds shall be eligible to be a participating party under the provision of this part.

(h)  “Qualified mortgage lender” means a mortgage lender authorized by a local agency to do business with the agency and to aid in financing pursuant to this part on behalf of the agency, for which service the qualified mortgage lender will be reasonably compensated. Such a mortgage lender shall be a state or national bank, federal or state-chartered savings and loan association, or trust company or mortgage banker which is capable of providing service or otherwise aiding in the financing authorized by this part. Nothing in any other provision of state law shall prevent such a lender from serving as a qualified mortgage lender pursuant to this part.

(i)  “Residential rehabilitation” includes the following:

(1)  The construction, reconstruction, renovation, replacement, extension, repair, betterment, equipping, developing, embellishing, or otherwise improving residences consistent with standards of strength, effectiveness, fire resistance, durability, and safety, so that such structures are satisfactory and safe to occupy for residential purposes and are not conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime because of any one or more of the following factors:

(A)  Defective design and character of physical construction.

(B)  Faulty interior arrangement and exterior spacing.

(C)  Inadequate provision for ventilation, lighting, and sanitation.

(D)  Obsolescence, deterioration, and dilapidation.

(2)  Residential infill construction, where authorized by the comprehensive residential rehabilitation financing program.

(3)  A qualified home improvement loan, which has the same meaning as Section 103 (A) of the Federal Internal Revenue Code of 1954, as amended by Public Law 96-499, December 5, 1980.

(4)  With respect to a move-on residence, where authorized by the comprehensive residential rehabilitation financing program, the acquisition prior to relocation of, movement of, installation of, and rehabilitation of, a move-on residence and purchase of a move-on residence that has previously been rehabilitated with financing under this part.

(5)  Acquisition of real property for the purpose of rehabilitation or residential infill construction pursuant to paragraph (1), (2), or (4), if authorized by the comprehensive residential rehabilitation financing program.

(6)  Purchase of residences within a residential rehabilitation area which have been previously rehabilitated or constructed with financing under this part, if authorized by the comprehensive residential rehabilitation financing program.

(7)  Relocation payments required or authorized by Section 37922.2 or by Section 7265.3 of the Government Code in connection with rehabilitation of a residence financed pursuant to this part, or in connection with demolition of a structure for the purpose of making land available for residential infill construction financed pursuant to this part. The cost of relocation payments may be included in the principal amount of a loan made to a participating party or may be paid directly from bond proceeds.

(j)  “Residential infill construction” means the construction of new single-family or multifamily residences, excluding commercial or mixed residential and commercial structures and residential hotels, on vacant lots in residential rehabilitation areas, including lots cleared by demolition of an existing structure. However, the cost of demolition of existing structures shall not be eligible for financing under this part, and it is the intent of the Legislature that local agencies shall adopt lending policies and criteria which will encourage rehabilitation of existing residences in residential rehabilitation areas wherever possible.

(k)  “Residence” means real property improved with a residential structure and, in residential rehabilitation areas only, also includes real property improved with a commercial or mixed residential and commercial structure which, in the judgment of the local agency, is an integral part of a residential neighborhood. “Residence” also includes condominium and cooperative dwelling units, and includes both real property improved with single-family residential structures and real property improved with multiple-family residential structures.

“Residence” also includes residential hotels in which not less than one-half of the occupied dwelling units are occupied on a nontransient basis. A dwelling unit shall be deemed to be used on a nontransient basis for such purpose if the term of the tenancy is one month or longer or if the tenant has resided in the unit for more than 30 days. In a residential hotel, individual dwelling units shall lack either cooking facilities or individual sanitary facilities, or both. However, for purposes of this subdivision, a residential hotel does not include dormitories, fraternity and sorority houses, hospitals, sanitariums, rest homes, or trailer parks and courts.

( l)  “Rehabilitation standards” means the applicable local or state standards for the rehabilitation of residences located in residential rehabilitation areas or rehabilitated pursuant to Section 37922.1, including any higher standards adopted by the local agency as part of its residential rehabilitation financing program.

(m)  “Revenues” means all amounts received as repayment of principal, interest, and all other charges received for, and all other income and receipts derived by, the local agency from the financing of residential rehabilitation, including moneys deposited in a sinking, redemption, or reserve fund or other fund to secure the bonds or to provide for the payment of the principal of, or interest on, the bonds and such other moneys as the legislative body may, in its discretion, make available therefor.

(n)  “Residential rehabilitation area” means the geographical area designated by the local agency as one for inclusion in a comprehensive residential rehabilitation financing program pursuant to the provisions of this part.

(Amended by Stats. 1994, Ch. 1010, Sec. 170. Effective January 1, 1995.)



37912.5

Unless the context otherwise requires, “systematic enforcement,” as used in this part, means the enforcement of rehabilitation standards in accordance with a systematic program of making inspections of dwelling structures in accordance with objective criteria for selection or order of selection of dwelling structures to be inspected. Systematic enforcement may be limited to rental or multifamily dwellings. It does not refer to a policy of responding only to complaints and requests for inspections. It does not include inspections where violations are not cited. It does not include the concentrated enforcement of rehabilitation standards in a designated geographic area within the jurisdiction.

(Added by Stats. 1977, Ch. 920.)



37913

Local agencies operating rehabilitation programs pursuant to this part shall submit a report to the California Debt Advisory Commission pursuant to the requirements of Section 8855.5 of the Government Code.

Local agencies may contract with the Department of Housing and Community Development for technical assistance in the operation of rehabilitation programs conducted pursuant to this part.

(Amended by Stats. 1985, Ch. 31, Sec. 3. Effective April 26, 1985.)






CHAPTER 2 - Powers and Procedures

37915

A local agency may determine the location and character of any residential rehabilitation to be financed under the provisions of this part and may lend financial assistance to any participating party for the purpose of financing residential rehabilitation in areas designated as residential rehabilitation areas by the local agency, or for the purpose of financing residential rehabilitation outside such areas, as provided in Section 37922.1 or 37924.5.

(Amended by Stats. 1977, Ch. 920.)



37915.5

In developing criteria for selection of residential rehabilitation areas pursuant to subdivision (a) of Section 37922, the local agency shall analyze the need for senior citizen housing within its jurisdiction and shall, at a public hearing, consider criteria which give priority to rehabilitation of senior citizen housing.

(Added by Stats. 1976, Ch. 319.)



37916

The local agency may issue bonds and bond anticipation notes of the local agency for the purpose of financing residential rehabilitation authorized by this part and for the purpose of funding or refunding such bonds or notes.

(Added by Stats. 1973, Ch. 1201.)



37917

The local agency may fix fees, charges, and interest rates for financing residential rehabilitation and may from time to time revise such fees, charges, and interest rates to reflect changes in interest rates on the local agency’s bonds, losses due to defaults, changes in loan servicing charges, or other expenses related to administration of the residential rehabilitation financing program. Any change in interest rate shall conform to the provisions of Section 1916.5 of the Civil Code, except that paragraph (3) of subdivision (a) of Section 1916.5 shall not apply and that the “prescribed standard” specified in Section 1916.5 shall be periodically determined by the governing body of the local agency after hearing preceded by public notice to affected parties, and shall reflect changes in interest rates on the local agency’s bonds, losses due to defaults, and bona fide changes in loan servicing charges related to the administration of a program under the provisions of this part.

The local agency may purchase loans made to participating parties by qualified mortgage lenders without premium, if the loan was approved for such purpose prior to consummation of the loan and is of the character and on the terms previously established by the local agency for the residential rehabilitation program. The local agency may fix fees for servicing of such loans by qualified mortgage lenders, or may itself undertake collection, or may contract to pay any person, partnership, association, corporation, or public agency for such collection and disbursal. In determining fees and charges for financing and servicing of loans by qualified mortgage lenders, the local agency shall endeavor to obtain participation of not less than two qualified mortgage lenders, and shall apply the same fees and charges to all participating qualified mortgage lenders.

The local agency may hold deeds of trust or mortgages, including, but not limited to, mortgages insured under Title II of the National Housing Act (12 U.S.C., 1707 et seq.), as security for financing residential rehabilitation and may pledge or assign the same as security for repayment of bonds issued pursuant to this part. The local agency may establish the terms and conditions for the financing of residential rehabilitation undertaken pursuant to this part, and may require that any note evidencing a loan made to a participating party be insured or guaranteed, in whole or in part, by an instrumentality of the United States or of the State of California or by a person licensed to insure mortgages in this state. Notwithstanding any other provision of law, any person licensed to insure mortgages or to write residential mortgage guarantee insurance in the state shall be authorized to insure or guarantee, in whole or in part, any loan made for residential rehabilitation, excluding residential infill construction, pursuant to and in accordance with the provisions of this part, and such insurance shall not exceed 95 percent of the after-rehabilitation value of the property subject to such loan. Such insurance may include insurance of construction advances for purposes of residential rehabilitation and need not require completion of said residential rehabilitation for payment of claims thereunder.

Such notes, deeds of trust, or mortgages may be assigned to, and held on behalf of the local agency by, any bank or trust company appointed to act as trustee or fiscal agent by the local agency in any indenture or resolution providing for issuance of bonds pursuant to this part.

Notwithstanding Section 711 of the Civil Code, the full amount owed on any loan for residential rehabilitation made pursuant to this part shall be due and payable upon sale or other transfer of ownership of the property subject to such rehabilitation, except that assignment of the loan to the buyer or transferee may be permitted where required by the federal or state insurer or in cases of hardship, which shall be defined, and procedures established for the determination of their existence, in the guidelines established pursuant to subdivision (c) of Section 37922.

(Amended by Stats. 1980, Ch. 1330.)



37918

The local agency may employ engineering, architectural, accounting, collection, or other services, including services in connection with the servicing of loans made to participating parties, as may be necessary in the judgment of the local agency for the successful financing of such residential rehabilitation. The local agency may pay the reasonable costs of consulting engineers, architects, accountants, and construction experts, if, in the judgment of the local agency, such services are necessary to the successful financing of any residential rehabilitation and if the local agency is not able to provide such services. The local agency may employ and fix the compensation of financing consultants, bond counsel, and other advisers as may be necessary in its judgment to provide for the issuance and sale of any bonds or bond anticipation notes of the local agency.

(Added by Stats. 1973, Ch. 1201.)



37919

In addition to all other powers specifically granted by this part, the local agency may do all things necessary or convenient to carry out the purposes of this part.

(Added by Stats. 1973, Ch. 1201.)



37920

Revenues and the proceeds of mortgage insurance or guarantee claims, if any, shall be the sole source of funds pledged by the local agency for repayment of its bonds. Bonds issued under the provisions of this part shall not be deemed to constitute a debt or liability of the local agency or a pledge of the faith and credit of the local agency but shall be payable solely from revenues and the proceeds of mortgage insurance or guarantee claims, if any. The issuance of bonds shall not directly, indirectly, or contingently obligate the legislative body to levy or pledge any form of taxation or to make any appropriation for their payment.

(Amended by Stats. 1977, Ch. 931.)



37921

All residential rehabilitation shall be constructed or completed subject to the rules and regulations of the local agency. A local agency may acquire by deed, purchase, lease, contract, gift, devise, or otherwise any real or personal property, structures, rights, rights-of-way, franchises, easements, and other interests in lands necessary or convenient for the financing of residential rehabilitation, upon such terms and conditions as it deems advisable, and may lease, sell, or dispose of the same in such manner as may be necessary or desirable to carry out the objectives and purposes of this part.

(Added by Stats. 1973, Ch. 1201.)



37922

Prior to the issuance of any bonds or bond anticipation notes of the local agency for residential rehabilitation, the local agency shall by ordinance or resolution adopt a comprehensive residential rehabilitation financing program which shall include, but is not limited to, the following items:

(a)  Criteria for selection of residential rehabilitation areas by the local agency which shall include findings by the local agency that:

(1)  There are a substantial number of deteriorating structures in the area which do not conform to community standards for decent, safe, sanitary housing.

(2)  Financial assistance from the local agency for residential rehabilitation is necessary to arrest the deterioration of the area.

(3)  Financing of residential rehabilitation in the area is economically feasible.

However, these findings are not required when the residential rehabilitation area is a redevelopment project area to which the provisions of the Community Redevelopment Law (Part 1 (commencing with Section 33000)) apply.

(b)  Procedures for selection of residential rehabilitation areas by the local agency which shall include:

(1)  Provisions for citizen participation in selection of residential rehabilitation areas.

(2)  Provisions for a public hearing by the governing body of the local agency prior to selection of any particular residential rehabilitation area by the local agency.

(c)  A commitment that, subject to budgeting and fiscal limitations of the local agency, rehabilitation standards will be enforced in 95 percent of the residences in each residential rehabilitation area.

(d)  Guidelines for financing rehabilitation of existing residences, which shall be subject to the following limitations:

(1)  Unless insured or guaranteed in whole or in part by an instrumentality of the United States or the State of California or by a person licensed to insure loans in this state, outstanding loans on the property to be rehabilitated, including the amount of the loans for rehabilitation, shall not exceed 80 percent of the anticipated after-rehabilitation value of the property to be rehabilitated, except that the local agency may authorize loans, which are neither insured nor guaranteed, of up to 95 percent of the anticipated after-rehabilitation value of the property if such loans are made for the purpose of rehabilitating the property for residential purposes, there is demonstrated need for such higher limit, and there is a high probability that the value of the property will not be impaired during the term of the loan. Outstanding loans on property to be rehabilitated may be authorized up to 97 percent of the anticipated after-rehabilitation value of the property, if the person to whom the loan is made is of low income, as defined in Section 50093. A nonprofit corporation incorporated pursuant to Part 1 (commencing with Section 9000) of Division 2 of Title 1 of the Corporations Code or a cooperative housing corporation, as defined in subdivision (a) of Section 17265 of the Revenue and Taxation Code, may be authorized a loan not exceeding either 98 or 100 percent of the estimated after-rehabilitation value or of its total development cost, according to the standards for nonprofit housing sponsors set forth in Section 50958, if the dwelling units within the residence rehabilitated with financing under this part are committed for the period during which the loan is outstanding for occupancy by persons or families who are eligible for financial assistance specifically provided by a governmental agency for the benefit of occupants of the residence.

(2)  The maximum repayment period for such residential rehabilitation loans shall be 40 years or four-fifths of the economic life of the structure, whichever is less.

(3)  Except as authorized in this paragraph, the maximum amount loaned for rehabilitation, exclusive of costs of acquisition, or exclusive of refinancing, for each dwelling unit and for each commercial unit which is, or is part of, a “residence” within the meaning of that term as defined in this part, shall be forty-five thousand dollars ($45,000). Financing provided pursuant to this part by the redevelopment agency of a city and county may exceed such limitation with respect to loans for rehabilitation of one-to-four unit dwellings, provided the total amount financed, including any amount loaned for acquisition or refinancing, shall not exceed eighty thousand dollars ($80,000) per dwelling unit or 90 percent of the after-rehabilitation value specified in paragraph (1), whichever is less, regardless of whether the loan is or is not insured or guaranteed.

(4)  No more than 20 percent of any loan for such residential rehabilitation shall be used for residential rehabilitation which is not required under the local agency’s rehabilitation standards except that in the case of owner-occupied one- to four-dwelling-unit properties, up to 40 percent of the loan for such residential rehabilitation may be used for residential rehabilitation not required under the local agency’s rehabilitation standards.

(5)   Except with respect to move-on residences, loans shall not be made for the purpose of refinancing the outstanding indebtedness of a participating party with respect to property which is subject to residential rehabilitation or for financing the acquisition of property which has been, or is to be, subject to residential rehabilitation, unless the cost, including in such costs any amounts previously expended for residential rehabilitation of that property by a participating party, within a residential rehabilitation area or a redevelopment project area established at the time of such expenditure, of meeting the rehabilitation standards is at least 20 percent of the principal amount of the loan.

(e)  Guidelines for financing residential infill construction within any residential rehabilitation area which is approved for such a program by the legislative body. The guidelines for residential infill construction shall be subject to the following limitations:

(1)  Unless insured or guaranteed in whole or in part by an instrumentality of the United States or the State of California or by a person licensed to insure loans in this state, outstanding loans on the property, including the amount of the loans for residential infill construction, shall not exceed 80 percent of the anticipated value of the property, following completion of the construction, except that the local agency may authorize loans, which are neither insured nor guaranteed, of up to 90 percent of the anticipated value of the property following completion of the construction, if such loans are made for the purpose of constructing residences containing two or more dwelling units. A nonprofit corporation incorporated pursuant to Part 1 (commencing with Section 9000) of Division 2 of Title 1 of the Corporations Code or a cooperative housing corporation, as defined in subdivision (a) of Section 17265 of the Revenue and Taxation Code, may be authorized a loan not exceeding 100 percent of the estimated value of the property following completion of construction, if the dwelling units constructed with financing under this part are committed for the period during which the loan is outstanding for occupancy by persons or families who are eligible for financial assistance specifically provided by a governmental agency for the benefit of occupants of the residence.

(2)  The maximum repayment period for loans for residential infill construction shall be 40 years or four-fifths of the economic life of the structure, whichever is less.

(f)  Guidelines for financing the purchase of residences previously rehabilitated or constructed with financing under this part, if authorized by the legislative body, which shall be subject to the following limitations:

(1)  Purchasers of single-family dwellings eligible to receive such financing shall be persons or families of low or moderate income.

(2)  All rental dwelling units in the residence financed shall be committed for the period during which the loan is outstanding for occupancy by persons and families of low or moderate income, as defined by Section 50093. Upon recordation of the deed, other instrument of conveyance, lease, or instrument of financing in the office of the county recorder of the county in which the real property is located, the rental dwelling units reserved for occupancy by persons of low income shall remain for such occupancy for not less than 30, nor more than 55, years. Such recorded agreement shall be binding upon successors in interest.

(3)  Unless insured or guaranteed in whole or in part by an instrumentality of the United States or the State of California or by a person licensed to insure loans in this state, outstanding loans on the property to be acquired shall not exceed 80 percent of the value of the property, except that the local agency may authorize loans, which are neither insured nor guaranteed, of up to 90 percent of the value of the property if such loans are made for the purpose of financing residences containing two or more dwelling units. A nonprofit corporation incorporated pursuant to, or otherwise made subject to the provisions of, Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code or a cooperative housing corporation, as defined in subdivision (a) of Section 17265 of the Revenue and Taxation Code, may be authorized a loan not exceeding 100 percent of the value of the property, if the dwelling units within the residence are committed for the period during which the loan is outstanding for occupancy by persons or families who are eligible for financial assistance specifically provided by a governmental agency for the benefit of occupants of the residence.

(4)  The maximum repayment period for acquisition loans shall be 40 years or four-fifths of the economic life of the property, whichever is less.

(g)  No more than 35 percent of the aggregate principal amount of all loans made in a residential rehabilitation area may be for residential infill construction or acquisition financing.

(h)  A requirement that a plan for public improvements necessary to successful rehabilitation of the residential rehabilitation area be developed, with citizen participation, for each residential rehabilitation area and that the plan for public improvements be adopted by the local agency prior to the financing of residential rehabilitation in any residential rehabilitation area, together with a commitment that, subject to budgetary and fiscal limitations, such plan will be carried out by the local agency.

(Amended by Stats. 1982, Ch. 1160, Sec. 3.)



37922.1

(a)  A comprehensive residential rehabilitation financing program may authorize residential rehabilitation outside residential rehabilitation areas of residences which meet the following qualifications:

(1)  The residence is located in an area determined by the legislative body to be a stable and viable residential neighborhood.

(2)  Rehabilitation of the residence is determined by the legislative body to be econonically feasible.

(3)  Dwelling units rehabilitated within the residence with financing under this part are committed for the period during which the loan is outstanding for occupancy by persons or families who are eligible for financial assistance specifically provided by a governmental agency for the benefit of occupants of the residence.

(b)  Guidelines for financing residential rehabilitation of residences specified in subdivision (a) shall be included in the comprehensive residential rehabilitation financing program if financing of such rehabilitation is authorized pursuant to this section. Such guidelines shall be subject to the limitations prescribed by subdivision (d) of Section 37922. The maximum repayment period for residential rehabilitation loans for residences described in subdivision (a) shall be 40 years or four-fifths of the economic life of the property, whichever is less.

(c)  With respect to rehabilitation of residences specified in subdivision (a), the comprehensive residential rehabilitation financing program shall provide for notice to affected owners and tenants of the proposed rehabilitation and for an opportunity for participation by them in the designation of dwelling units to be rehabilitated and in the planning of the proposed rehabilitation.

(Amended by Stats. 1977, Ch. 931.)



37922.2

If anticipated rent increases or other increases in housing costs will result in dislocation of residential rehabilitation area residents or will result in residents paying a disproportionately large percentage of their incomes for housing, the local agency shall take every possible action to prevent displacement of all residents as a result of the operation of the residential rehabilitation program in residential rehabilitation areas. Such actions shall include relocation payments to persons and families of low or moderate income, as defined by Section 50093, who are tenants displaced because of the temporary or permanent displacement for rehabilitation work or residential infill construction assisted under this part, or rent increases resulting from rehabilitation, pursuant to the Uniform Relocation and Real Property Acquisition Policies Act of 1970 (42 U.S.C., Sec. 4601) or Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code. Such actions shall also include, but need not be limited to, utilization of all federal, state, or local funding programs which are available for housing subsidies. In allocating funds which may become available through federal revenue sharing and through the federal Housing and Community Development Act of 1974 (P.L. 93-383; 88 Stat. 633), the local agency shall give consideration to measures which will assist in preventing displacement of such residents, the consideration of such measures to be evidenced in writing.

For purposes of this section, displacement includes relocation occurring because of the inability of a person or family of low or moderate income to pay increased rentals resulting from rehabilitation, or involuntary temporary or permanent displacement of such a person or family.

The relocation payments required under this section shall be mandatory only if federal or state funds are available. However, nothing shall preclude the public entity from using local funds or funds from the sale of bonds.

(Amended by Stats. 1979, Ch. 1191, Sec. 17.5.)



37922.5

(a)  A local agency, in order to prevent precipitous increases in rent which the loans would engender as to residential rental property, may require, as a condition of making a loan pursuant to this part, that the borrower contract during the term of the loan not to raise the rental amount over an amount which the agency by regulation establishes will yield a fair rate of return for similar investments and will allow for increases that are reasonably necessary to provide and continue proper maintenance of the property. This subdivision shall apply only to structures which will contain 12 or more dwelling units after rehabilitation and to structures for which loans exceeding five thousand dollars ($5,000) per dwelling unit have been extended pursuant to this part.

(b)  A local agency may require that an owner of a residential property provide notice to tenants at the time of application for a loan pursuant to this part, so that, in the event of protest by tenants, the amount of rehabilitation work may, at the discretion of the local agency, be limited in order to prevent precipitous rent increases which may cause displacement.

(Amended by Stats. 1979, Ch. 1190.)



37923

(a) The local agency shall require that any residence that is rehabilitated, constructed, or acquired with financing obtained under this part shall be open, upon sale or rental of any portion thereof, to all regardless of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code. The local agency shall also require that contractors and subcontractors engaged in residential rehabilitation financed under this part provide equal opportunity for employment, without discrimination as to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, and except as otherwise provided in Section 12940 of the Government Code. All contracts and subcontracts for residential rehabilitation financed under this part shall be let without discrimination as to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, and except as otherwise provided in Section 12940 of the Government Code. It shall be the policy of the local agency financing residential rehabilitation under this part to encourage participation by minority contractors, and the local agency shall adopt rules and regulations to implement this section.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51 and Section 4760 of the Civil Code and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended by Stats. 2012, Ch. 181, Sec. 74. Effective January 1, 2013. Operative January 1, 2014, by Sec. 86 of Ch. 181.)



37924

The authority of this part may be used to issue bonds for the purpose of financing residential rehabilitation in areas which were designated for concentrated code enforcement and have received federal funds under the Federally Assisted Code Enforcement program (Sections 115, 117, and 312 of the Housing Act of 1949, 42 U.S.C. 1466, 1468, and 1452b), and nothing in this part shall prevent using funds generated by bonds issued pursuant to the provisions of this part to finance residential rehabilitation in such areas.

(Added by Stats. 1973, Ch. 1201.)



37924.5

The local agency may include, in the comprehensive residential rehabilitation financing program adopted by ordinance or resolution pursuant to Section 37922, criteria for selection or order of selection of dwelling structures to be inspected in a systematic enforcement program to be carried out citywide or countywide in addition to the concentrated enforcement of rehabilitation standards in one or more residential rehabilitation areas, during the period in which such concentrated enforcement is carried out. Guidelines for financing residential rehabilitation of residences subjected to systematic enforcement shall be subject to the financing limitations prescribed by subdivision (d) of Section 37922. The comprehensive residential rehabilitation financing program shall, in such case, provide notice and opportunities to be involved in planning and operation of the program to persons potentially affected by the systematic enforcement program.

(Added by Stats. 1977, Ch. 920.)



37925

Any action challenging the legality of a comprehensive residential rehabilitation financing program, the selection of a residential rehabilitation area, the selection of residences for residential rehabilitation pursuant to Section 37922.1, or the adoption of a plan for public improvements for a residential rehabilitation area, shall be commenced within 60 days of the adoption of such program, selection of such area or residences, or adoption of such plan for public improvements.

(Amended by Stats. 1975, Ch. 558.)






CHAPTER 3 - Bonds and Notes

37930

(a)  A local agency may, from time to time, issue its negotiable bonds or notes for the purpose of financing residential rehabilitation, including the rehabilitation, construction, or acquisition of (1) single residences for single participating parties, (2) a series of residences for a single participating party, (3) single residences for several participating parties, or (4) several residences for several participating parties. In anticipation of the sale of such bonds, the local agency may issue negotiable bond anticipation notes and may renew such notes from time to time. Bond anticipation notes may be paid from the proceeds of sale of the bonds of the local agency in anticipation of which they were issued. Bond anticipation notes and agreements relating thereto and the resolution or resolutions authorizing such notes and agreements may contain any provisions, conditions, or limitations which a bond, agreement relating thereto, or bond resolution of the local agency may contain except that any such note or renewal thereof shall mature at a time not later than two years from the date of the issuance of the original note.

(b)  Every issue of its bonds shall be a special obligation of the local agency payable from all or any part of the revenues specified in this part. The bonds shall be negotiable instruments for all purposes, subject only to the provisions of such bonds for registration.

(Amended by Stats. 1979, Ch. 1190.)



37930.5

In determining the amount of bonds to be issued, the local agency may include all costs of the issuance of such revenue bonds, bond reserve funds, and bond interest estimated to accrue for a period not exceeding 12 months from the date of the bonds.

(Added by Stats. 1977, Ch. 931.)



37931

The bonds may be issued as serial bonds or as term bonds, or the local agency, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the local agency and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates of issuance, bear interest at such fixed or variable rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America, at such place or places, and be subject to such terms of redemption as the resolution or resolutions of the local agency may provide. The bonds may be sold at either a public or private sale and for such prices as the local agency shall determine. Pending preparation of the definitive bonds, the local agency may issue interim receipts, certificates, or temporary bonds, which shall be exchanged for such definitive bonds. The local agency may sell any bonds, notes, or other evidence of indebtedness at a price below the par value thereof, but the discount on any bond so sold shall not exceed 6 percent of the par value thereof.

(Added by Stats. 1973, Ch. 1201.)



37932

Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions respecting any of the following terms and conditions, which shall be a part of the contract with the holders of the bonds:

(a)  The pledge of all or any part of the revenues, as defined in this part, subject to such agreements with bondholders as may then exist.

(b)  The interest and principal to be received and other charges to be charged and the amounts to be raised each year thereby, and the use and disposition of the revenues.

(c)  The setting aside of reserves or sinking funds and the regulation and disposition thereof.

(d)  Limitations on the purposes to which the proceeds of a sale of any issue of bonds, then or thereafter issued, may be applied, and pledging such proceeds to secure the payment of the bonds or any issue of bonds.

(e)  Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(f)  The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(g)  Limitation on expenditures for operating, administration, or other expenses of the local agency.

(h)  Specification of the acts or omissions to act which shall constitute a default in the duties of the local agency to holders of its obligations, and providing the rights and remedies of such holders in the event of default.

(i)  The mortgaging of any residence and the site thereof for the purpose of securing the bondholders.

(j)  The mortgaging of land, improvements, or other assets owned by a participating party for the purpose of securing the bondholders.

(Added by Stats. 1973, Ch. 1201.)



37933

Neither the members of the governing board of the local agency nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1973, Ch. 1201.)



37934

The local agency shall have the power out of any funds available therefor to purchase its bonds or notes. The local agency may hold, pledge, cancel, or resell such bonds, subject to and in accordance with agreements with the bondholders.

(Added by Stats. 1973, Ch. 1201.)



37935

In the discretion of the local agency, any bonds issued under the provisions of this part may be secured by a trust agreement by and between the local agency and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without this state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any residence the rehabilitation, construction, or acquisition of which is to be financed out of the proceeds of such bonds. Such trust agreement or the resolution providing for the issuance of the bonds may provide for the assignment to such corporate trustee or trustees of loans, deeds of trust, or mortgages, to be held by such trustee or trustees on behalf of the local agency for the benefit of the bondholders. Such trust agreement or resolution providing for the issuance of bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including such provisions as may be included in any resolution or resolutions of the local agency authorizing the issuance of bonds pursuant to Section 37932. Any bank or trust company doing business under the laws of this state which may act as depositary of the proceeds of bonds or of revenues or other moneys may furnish such indemnity bonds or pledge such securities as may be required by the local agency. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the local agency may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of residential rehabilitation.

(Amended by Stats. 1979, Ch. 1190.)



37936

Any holder of bonds issued under the provisions of this part or any of the coupons appertaining thereto, and the trustee or trustees appointed pursuant to any resolution authorizing the issuance of such bonds, except to the extent the rights thereof may be restricted by the resolution authorizing the issuance of the bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect or enforce any and all rights specified in the laws of the state or in such resolution, and may enforce and compel the performance of all duties required by this part or by such resolution to be performed by the local agency or by any officer, employee, or agent thereof, including the fixing, charging, and collecting of rates, fees, interest, and charges authorized and required by the provisions of such resolution to be fixed, established, and collected.

(Added by Stats. 1973, Ch. 1201.)



37937

Bonds issued under the provisions of this part shall not be deemed to constitute a debt or liability of the local agency or a pledge of the faith and credit of the local agency, but shall be payable solely from the funds specified in this part. All such bonds shall contain on the face thereof a statement to the following effect:

Neither the faith and credit nor the taxing power of the [local agency] is pledged to the payment of the principal of or interest on this bond.

The issuance of bonds under the provisions of this part shall not directly, indirectly, or contingently obligate the local agency to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

(Added by Stats. 1973, Ch. 1201.)



37938

(a)  The local agency may provide for the issuance of the bonds of the local agency for the purpose of refunding any bonds of the local agency then outstanding including the payment of any redemption premiums thereof and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of such bonds, and, if deemed advisable by the local agency, for the additonal purpose of paying all or any part of the cost of additional residential rehabilitation.

(b)  The proceeds of bonds issued for the purpose of refunding any outstanding bonds may, in the discretion of the local agency, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds, either at their earliest or, notwithstanding the provisions of Section 53583 of the Government Code or any other law, any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending such application, be placed in escrow, to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the local agency.

(c)  Pending use for purchase, retirement at maturity, or redemption of outstanding bonds, any proceeds held in escrow pursuant to subdivision (b) may be invested and reinvested as provided in the resolution authorizing the issuance of the bonds. Any interest or other increment earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and any interest or increment earned or realized from the investment thereof may be returned to the local agency to be used by it for any lawful purpose.

(d)  That portion of the proceeds of any such bonds designated for the purpose of paying all or any part of the cost of additonal residential rehabilitation pursuant to subdivision (a) may be invested and reinvested in obligations of, or guaranteed by, the United States of America or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost.

(e)  All bonds issued pursuant to this section shall be subject to the provisions of this part in the same manner and to the same extent as other bonds issued pursuant to this part.

(Amended by Stats. 1980, Ch. 331.)



37938.5

When not immediately required to provide financing under this chapter, revenues and the proceeds of bonds may be invested in any securities or obligations authorized by the resolution providing for issuance of the bonds or by the trust agreement securing the bonds. Such investments may include mortgage obligations on single-family dwellings purchased from a state or federally chartered bank or savings and loan association pursuant to a repurchase agreement under which the bank or savings and loan association will repurchase the mortgage obligation on or before a specified date and for a specified amount, provided that the mortgage or the repurchase agreement shall be insured by a mortgage insurance company licensed to insure mortgages in the State of California and qualified to provided insurance on mortgages purchased by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.

The authority provided in this section is additional and alternative to any other authorization for investment contained in this part, including subdivision (d) of Section 37938, or in other provisions of law.

(Added by Stats. 1980, Ch. 331.)



37939

Notwithstanding any other provisions of law, bonds issued pursuant to this part shall be legal investments for all trust funds, the funds of insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, guardians, conservators, trustees, and all other fiduciaries. Such bonds shall be legal investments for state school funds and for any funds which may be invested in county, municipal, or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the state for any purpose for which the deposit of funds or obligations of the state is now, or may hereafter be, authorized by law, including deposits to secure public funds.

(Amended by Stats. 1979, Ch. 730.)



37940

The exercise of the powers granted by this part shall be in all respects for the benefit of the people of this state and for their health and welfare. Any bonds or notes issued under the provisions of this chapter, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions of the state.

(Added by Stats. 1973, Ch. 1201.)






CHAPTER 4 - Rehabilitation Loans

37950

The local agency may provide financing to any participating party for the purpose of residential rehabilitation authorized pursuant to a comprehensive residential rehabilitation financing program. All agreements for such loans shall provide that the architectural and engineering design of the residential rehabilitation shall be subject to such standards as may be established by the local agency and that the work of such residential rehabilitation shall be subject to such supervision as the local agency deems necessary.

(Amended by Stats. 1975, Ch. 558.)



37951

The local agency may enter into loan agreements with any participating party relating to residential rehabilitation of any kind or character. The terms and conditions of such loan agreements may be as mutually agreed upon. Any such loan agreement may provide the means or methods by which any mortgage taken by the local agency shall be discharged, and it shall contain such other terms and conditions as the local agency may require. The local agency is authorized to fix, revise, charge, and collect interest and principal and all other rates, fees, and charges with respect to financing of residential rehabilitation. Such rates, fees, charges, and interest shall be fixed and adjusted so that the aggregate of such rates, fees, charges, and interest will provide funds sufficient with other revenues and moneys which it is anticipated will be available therefor, if any, to do all of the following:

(a)  Pay the principal of and interest on outstanding bonds of the local agency issued to finance such residential rehabilitation as the same shall become due and payable.

(b)  Create and maintain reserves required or provided for in any resolution authorizing such bonds. A sufficient amount of the revenues derived from residential rehabilitation may be set aside at such regular intervals as may be provided by the resolution in a sinking or other similar fund, which is hereby pledged to, and charged with, the payment of the principal of and interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time the pledge is made. The rates, fees, interest, and other charges, revenues, or moneys so pledged and thereafter received by the local agency shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the local agency, irrespective of whether such parties have notice thereof. Neither the resolution nor any loan agreement by which a pledge is created need be filed or recorded except in the records of the local agency. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds. Except as may otherwise be provided in such resolution, such sinking or other similar fund may be a fund for all bonds of the local agency issued to finance the rehabilitation, construction, or acquisition of the residence of a particular participating party without distinction or priority. The local agency, however, in any such resolution may provide that such sinking or other similar fund shall be the fund for a particular residential rehabilitation project or projects and for the bonds issued to finance such residential rehabilitation project or projects and may, additionally, authorize and provide for the issuance of bonds having a lien with respect to the security authorized by this section which is subordinate to the lien of other bonds of the local agency, and, in such case, the local agency may create separate sinking or other similar funds securing the bonds having the subordinate lien.

(c)  Pay operating and administrative costs of the local agency incurred in the administration of the program authorized by this part.

(Amended by Stats. 1979, Ch. 1190.)



37952

All moneys received pursuant to the provisions of this part, whether proceeds from the sale of bonds or revenues or proceeds of mortgage insurance or guarantee claims, if any, shall be deemed to be trust funds to be held and applied solely as provided in this part. Any bank or trust company in which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes specified in this part, subject to the terms of the resolution authorizing the bonds.

(Amended by Stats. 1977, Ch. 931.)






CHAPTER 5 - Construction and Effect

37960

This part being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.

(Added by Stats. 1973, Ch. 1201.)



37961

If the jurisdiction of the legislative body to order the proposed act is not affected, an omission of any officer or the local agency in proceedings under this part or any other defect in the proceedings shall not invalidate the proceedings or bonds issued pursuant to this part.

(Added by Stats. 1973, Ch. 1201.)



37962

This part is full authority for the issuance of bonds by a local agency for the purpose of financing residential rehabilitation.

(Added by Stats. 1973, Ch. 1201.)



37963

This part shall be deemed to provide a complete, additional, and alternative method for doing the things authorized thereby, and shall be regarded as supplemental and additional to the powers conferred by other laws. The issuance of bonds and refunding bonds under the provisions of this part need not comply with the requirements of any other law applicable to the issuance of bonds.

(Added by Stats. 1973, Ch. 1201.)



37964

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of bonds and the legality and validity of all proceedings previously taken and (as provided in the bond resolution) proposed to be taken for the authorization, issuance, sale, and delivery of the bonds and for the payment of the principal thereof and interest thereon.

(Added by Stats. 1973, Ch. 1201.)












DIVISION 25 - HEALTH AND WELFARE AGENCY—DIRECT SERVICE CONTRACTS REFORM ACT

CHAPTER 1 - Legislative Intent and Policy

38000

The Legislature states its intent with respect to direct service contracts of the departments within the Health and Welfare Agency as follows:

(a)  Contract approval process should take no longer than 30 days from the time the administrative agency generating the contract has approved its provisions.

(b)  Payment for services rendered shall take no longer than 30 days after an invoice has been approved by the responsible department.

(c)  If contract approval or payment or both are delayed, the state shall notify community based agencies within 15 days with instructions to either defer or interrupt services to be contracted. If the state requests an agency to continue providing services, conditions shall be mutually agreed upon in advance for amortization of particular additional costs to the agency involved.

(Added by Stats. 1980, Ch. 990.)






CHAPTER 2 - Contract Authority

38010

Notwithstanding any other statutes to the contrary, this division shall prevail.

This division shall not apply to contracts entered into pursuant to Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Amended by Stats. 1982, Ch. 1462, Sec. 2.)



38011

Administrative departments are responsible for:

Program planning, issuing requests for proposal, reviewing and choosing contractors, negotiating service agreements with contractors, oversight of contract review and payment processes, preparing claims for payment, monitoring services, and evaluating contractors.

(Added by Stats. 1980, Ch. 990.)



38012

The Department of General Services shall review and approve contracts in accordance with Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code.

(Amended by Stats. 2006, Ch. 538, Sec. 397. Effective January 1, 2007.)



38013

The Department of Finance shall review and approve contracts in accordance with the provisions of Section 10336 of the Public Contract Code.

(Amended by Stats. 1983, Ch. 1231, Sec. 3. Effective September 30, 1983.)



38014

The Controller shall approve payments based on the provisions of approved contracts.

(Added by Stats. 1980, Ch. 990.)



38015

The State Department of Social Services may advance up to 90 percent of any federal emergency food and shelter funds under Public Law 98-8 which the state appropriates to the department, to counties or local United Way organizations which have contracts with the department for the purpose of providing emergency food and shelter services. Any interest earned on any funds received pursuant to this section by a county, a United Way organization, or the department shall be used for the purpose of emergency food and shelter services.

(Added by Stats. 1983, Ch. 883, Sec. 1. Effective September 19, 1983.)






CHAPTER 3 - Contract Approval Process

38020

(a)  All departments under the Health and Welfare Agency may write and execute direct service contracts prior to July 1 of any fiscal year for the mutual benefit of both parties in order to avoid program and fiscal delay which could occur if the contracts were executed after July 1.

Such contracts are valid and enforceable only if sufficient funds are made available by the Budget Act of the appropriate contract year. In addition, contracts may be subject to such additional restrictions, limitations, or conditions as enacted by the Legislature and contained in the Budget Bill or any statute enacted by the Legislature.

If the Budget Act does not appropriate sufficient funds for the program, such contracts shall be invalid and of no further force and effect. In this event, the state shall have no liability to pay any funds whatsoever to the contractor, or to furnish any other considerations under this contract and the contractor shall not be obligated to perform any provisions of this contract.

(b)  As used in this act “direct service contract” means a contract for services contained in local assistance or subvention programs, or both.

(Added by Stats. 1980, Ch. 990.)



38021

If the renewal of a direct service contract is not approved in a timely manner through no fault of the contractor, the administrative department may request a simple 90-day extension of the existing approved contract pending final approval of the contract renewal and provide notification and the information and forms necessary for the agency contractor to bill for up to 90 days pursuant to this section.

(Added by Stats. 1980, Ch. 990.)






CHAPTER 4 - Direct Service Contract Procedure

38030

Each department under the Health and Welfare Agency shall identify each program (1) within which direct service contracts are awarded totaling in the aggregate contract amount of more than two hundred fifty thousand dollars ($250,000), and (2) which awards more than five direct service contracts per year. For the purposes of this chapter, “direct service contracts” shall not include contracts, grants, or subventions to other governmental agencies or units of government nor contracts with regional centers or area agencies on aging.

(Added by Stats. 1981, Ch. 794.)



38031

For each program identified pursuant to Section 38030, each department shall develop an annual calendar identifying target dates for requests for proposal, contract bid deadlines, contract award announcements, contract approvals, and contract evaluations. Where funding or funding levels for a program are uncertain or subject to delays beyond the control of the program, the calendar shall so indicate and shall specify a range of dates within which final decisions on funding availability are likely to be made. Each such calendar shall be available to the public and shall be updated at least annually.

(Added by Stats. 1981, Ch. 794.)



38032

For each program identified pursuant to Section 38030, each department shall develop and maintain a central distribution list for requests for proposal. Such lists shall contain a statement of the basis for making additions to the list and any affirmative action policies pertinent to the program’s contracting practices.

(Added by Stats. 1981, Ch. 794.)



38033

Each request for proposal shall contain, but not be limited to, the following information: the goals and objectives of the entire program, identification of the specific minimum range of services to be purchased related to those goals, quantitative as well as qualitative measures which will be used by the department to evaluate service outcomes, specific criteria and a description of the methodology and timetable which will be followed to review and approve bids, and all minimum performance standards any agency must meet prior to direct service contract approval.

(Added by Stats. 1981, Ch. 794.)



38034

For each program identified pursuant to Section 38030, each department shall identify the following steps: time estimated for each step; specific staff names, office addresses, and telephone numbers for those responsible for each step; and legal requirements and signatory approvals required prior to final approval of any contract. Any conditions for advance or interim payments shall also be identified. All bidders shall receive, in writing, all information required pursuant to this section.

(Added by Stats. 1981, Ch. 794.)



38035

For each program identified pursuant to Section 38030, each department shall identify and transmit to all agencies awarded direct service contracts forms required for contract payments, management information or reports required pursuant to contract objectives, and conditions and methods for contract evaluations. Methods and conditions for payment recoveries, withholding of payments, and contract terminations relating to nonperformance shall also be identified. This information shall be made available to each agency awarded a direct service contract prior to final approval of the contract.

(Added by Stats. 1981, Ch. 794.)



38036

Each department under the Health and Welfare Agency shall develop a grievance procedure for resolving disputes arising from the awarding or administering of direct service contracts.

(Added by Stats. 1981, Ch. 794.)



38037

Pursuant to Section 38030 through Section 38035, inclusive, all departments under the Health and Welfare Agency shall prepare an implementation schedule to develop the information required pursuant to this chapter. These schedules shall be transmitted within 90 days after the effective date of this chapter to the Joint Legislative Budget Committee and the Assembly and Senate Offices of Research for their review. The implementation schedule shall cover the period of one year from the effective date of this chapter.

(Added by Stats. 1981, Ch. 794.)






CHAPTER 5 - Direct Service Contract Audit Requirements

38040

As used in this chapter:

(a)  “Financial and compliance audit” means a systematic review or appraisal to determine each of the following:

(1)  Whether the financial statements of an audited organization fairly present the financial position and the results of financial operations in accordance with generally accepted accounting principles.

(2)  Whether the organization has complied with laws and regulations that may have a material effect upon the financial statements.

(b)  “Public accountants” means certified public accountants, or state licensed public accountants.

(c)  “Independent auditors” means public accountants who have no direct or indirect relationship with the functions or activities being audited or with the business conducted by any of the officials or contractors being audited.

(d)  “Generally accepted auditing standards” means the auditing standards set forth in the financial and compliance element of the “Standards for Audit of Governmental Organizations, Programs, Activities, and Functions” issued by the Comptroller General of the United States and incorporating the audit standards of the American Institute of Certified Public Accountants.

(e)  “Direct service contract” means any contract provided by a state agency pursuant to Chapter 4 (commencing with Section 38030).

(f)  “Nonprofit organization” means an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under Section 501(a) of that code or any nonprofit, scientific or educational organization qualified under Section 23701d of the Revenue and Taxation Code.

(Amended by Stats. 2003, Ch. 185, Sec. 4. Effective January 1, 2004.)



38041

(a)  Annually, there shall be a single independent financial and compliance audit of nonprofit organizations that contract with the state under a direct service contract. Any such audit shall include an evaluation of the accounting and control systems of the direct service contractor and of the activities by the contractor to comply with the financial requirements of direct service contracts received by the contractor from the state agency. Audits carried out pursuant to this section shall be audits of the contractor, rather than audits of individual contracts or programs. In the case of any contractor that receives less than twenty-five thousand dollars ($25,000) per year from any state agency, the audit required by this section shall be conducted biennially, unless there is evidence of fraud or other violation of state law in connection with the direct service contract. The cost of such audit may be included in direct service contracts up to the proportionate amount that the contract represents of the contractor’s total revenue.

(b)  A nonprofit organization shall have responsibility for financial and compliance audits of the nonprofit organization and any subcontractors. The audits shall be made by independent auditors in accordance with generally accepted auditing standards. The audit shall be completed by the 15th day of the fifth month following the end of the contractor’s fiscal year.

(c)  (1)  Nothing in this chapter limits the authority of state agencies to make audits of direct service contracts; provided, however, that if independent audits arranged for by direct service contractors meet generally accepted auditing standards state agencies shall rely on those audits and any additional audit work shall build upon the work already done.

(2)  The state is responsible for conducting, or contracting for the conduct of, contract performance audits which are not financial and compliance audits.

(3)  Nothing in this chapter limits the state’s responsibility or authority to enforce state law or regulations, procedures, or reporting requirements arising pursuant thereto.

(Added by Stats. 1982, Ch. 1462, Sec. 3.)






CHAPTER 6 - Contract Reform Process

38040

As used in this chapter:

(a)  “Financial and compliance audit” means a systematic review or appraisal to determine each of the following:

(1)  Whether the financial statements of an audited organization fairly present the financial position and the results of financial operations in accordance with generally accepted accounting principles.

(2)  Whether the organization has complied with laws and regulations that may have a material effect upon the financial statements.

(b)  “Public accountants” means certified public accountants, or state licensed public accountants.

(c)  “Independent auditors” means public accountants who have no direct or indirect relationship with the functions or activities being audited or with the business conducted by any of the officials or contractors being audited.

(d)  “Generally accepted auditing standards” means the auditing standards set forth in the financial and compliance element of the “Standards for Audit of Governmental Organizations, Programs, Activities, and Functions” issued by the Comptroller General of the United States and incorporating the audit standards of the American Institute of Certified Public Accountants.

(e)  “Direct service contract” means any contract provided by a state agency pursuant to Chapter 4 (commencing with Section 38030).

(f)  “Nonprofit organization” means an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under Section 501(a) of that code or any nonprofit, scientific or educational organization qualified under Section 23701d of the Revenue and Taxation Code.

(Amended by Stats. 2003, Ch. 185, Sec. 4. Effective January 1, 2004.)



38041

(a)  Annually, there shall be a single independent financial and compliance audit of nonprofit organizations that contract with the state under a direct service contract. Any such audit shall include an evaluation of the accounting and control systems of the direct service contractor and of the activities by the contractor to comply with the financial requirements of direct service contracts received by the contractor from the state agency. Audits carried out pursuant to this section shall be audits of the contractor, rather than audits of individual contracts or programs. In the case of any contractor that receives less than twenty-five thousand dollars ($25,000) per year from any state agency, the audit required by this section shall be conducted biennially, unless there is evidence of fraud or other violation of state law in connection with the direct service contract. The cost of such audit may be included in direct service contracts up to the proportionate amount that the contract represents of the contractor’s total revenue.

(b)  A nonprofit organization shall have responsibility for financial and compliance audits of the nonprofit organization and any subcontractors. The audits shall be made by independent auditors in accordance with generally accepted auditing standards. The audit shall be completed by the 15th day of the fifth month following the end of the contractor’s fiscal year.

(c)  (1)  Nothing in this chapter limits the authority of state agencies to make audits of direct service contracts; provided, however, that if independent audits arranged for by direct service contractors meet generally accepted auditing standards state agencies shall rely on those audits and any additional audit work shall build upon the work already done.

(2)  The state is responsible for conducting, or contracting for the conduct of, contract performance audits which are not financial and compliance audits.

(3)  Nothing in this chapter limits the state’s responsibility or authority to enforce state law or regulations, procedures, or reporting requirements arising pursuant thereto.

(Added by Stats. 1982, Ch. 1462, Sec. 3.)









DIVISION 25.1 - HEALTH AND WELFARE AGENCY—ADMINISTRATIVE APPEALS PROCESS FOR NONPROFIT HUMAN SERVICES AGENCIES

CHAPTER 1 - Legislative Intent and Policy

38050

The Legislature hereby finds that in a contractual relationship between the Health and Welfare Agency, its component departments, and private, nonprofit human service organizations:

(a)  Problems arise under cooperative agreements that end in disputes.

(b)  The intent between the disputing parties is to resolve their controversy through an informal dispute process. The parties should set a goal of no more than 60 days from receipt of a complaint to resolution.

(c)  If the parties reach an impasse, then there should be a logical intermediate appeal authority as the next level in the appeal process.

(d)  In California, there exists no process between informal dispute resolution and judicial review that is available to and can properly address controversies between the Health and Welfare Agency and human service organizations.

(Added by Stats. 1982, Ch. 1373, Sec. 1.)






CHAPTER 2 - Appeal Authority

38055

A formal administrative appeal process shall be established and made available to all private, nonprofit human service organizations seeking resolution of any dispute arising out of a direct service contract with the Health and Welfare Agency or a component department of the agency, except as provided in Section 38030 of the Health and Safety Code.

This division shall not apply to contracts entered into pursuant to Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1982, Ch. 1373, Sec. 1.)



38056

Notwithstanding any other statutes to the contrary, this division shall prevail.

(Added by Stats. 1982, Ch. 1373, Sec. 1.)



38057

The appeal authority shall be the Office of Administrative Hearings in the Department of General Services. The office is hereby charged with the responsibility to administer and conduct hearings, and to render proposed decisions about the matter in dispute.

The appeal authority may delay or set aside a state agency or departmental action related to the appeal.

The appeal authority shall provide flexibility in the appeal process, providing a range of review from the most formal to a level acceptable to both parties.

An appeal pursuant to this division shall not be considered by the appeal authority until the direct service contractor has attempted to resolve the dispute through the grievance procedure established in accordance with Section 38036 of the Health and Safety Code. If the department or agency has failed to establish such a procedure, the appeal authority shall assume immediate jurisdiction over the dispute.

(Added by Stats. 1982, Ch. 1373, Sec. 1.)






CHAPTER 3 - Administrative Appeal Process

38060

An administrative appeal process means a process established by a state agency or department which allows a nonprofit human service agency to seek review and resolution of some complaint about a specific action or inaction of a state agency.

The hearings held pursuant to this division shall be conducted using current procedures presently established by the office.

If the dispute is brought pursuant to subdivisions (d) through (g) of Section 38061 and it involves a sum of money more than ten thousand dollars ($10,000), the appeal authority, taking into account the cash flow problems of the parties, may require the party holding the disputed funds to place the amount under dispute in a special deposit fund to earn and be paid interest with such earnings to be distributed to the party who succeeds upon appeal. If the amount is less than ten thousand dollars ($10,000), it may be placed in such a special deposit fund with the approval of both parties.

The appeal process shall include flexibility to modify procedures to accommodate the particular needs of a given case.

The state’s portion of the cost of the appeal process shall be borne by the state agency or department which shall not include internal operating expenses of the Office of Administrative Hearings.

(Added by Stats. 1982, Ch. 1373, Sec. 1.)



38061

An appeal may be taken under the following circumstances.

(a)  Denial of a local contracting agency’s application for funding.

(b)  Denial of a local contracting agency’s application for expansion or startup funding.

(c)  Termination of a direct service contract.

(d)  Suspension of a direct service contract.

(e)  Denial of all or part of a direct service payment for services schedule.

(f)  Demand for remittance of an overpayment.

(g)  When allegations are asserted which, if true, would constitute a violation of a contract provision, or of federal or state law, regulations, or guidelines.

Decisions made pursuant to subdivisions (a) and (b) shall be limited to a determination as to the procedural propriety of the decisionmaking process, including the reason stated in the decision.

(Added by Stats. 1982, Ch. 1373, Sec. 1.)






CHAPTER 4 - Implementation of Administrative Appeal Process

38065

The Office of Administrative Hearings shall, by December 31, 1983, adopt regulations governing the hearings, which shall include all the following:

(a)  Deadlines for filing petitions, commencing hearings and rendering decisions.

(b)  Notice to affected parties.

(c)  Hearings shall be conducted at the offices of the Office of Administrative Hearings in Los Angeles, Sacramento or San Francisco.

(d)  Any other issues deemed appropriate by the Office of Administrative Hearings.

(Added by Stats. 1982, Ch. 1373, Sec. 1.)









DIVISION 25.2 - STATE DEPARTMENT OF HEALTH SERVICES COOPERATIVE AGREEMENT ACT

CHAPTER 1 - General Provisions

38070

This act shall be known and may be cited as the State Department of Health Services Cooperative Agreement Act.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38071

The purposes of this division are:

(a)  To simplify the administration of public health programs by the State Department of Health Services.

(b)  To reduce the administrative cost of public health programs to the department.

(c)  To encourage units of state and local government and nonprofit organizations to attempt bold new solutions to local public health problems.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38072

For purposes of this division, the following definitions shall apply:

(a)  “Cooperative agreement” means an agreement between the department and a unit of local government, any other unit of state government, or a nonprofit organization that provides for a contract under any of the following programs:

(1)  California AIDS Program (Chapter 2 (commencing with Section 120800) of Part 4 of Division 105).

(2)  Health of Seasonal Agricultural and Migratory Workers (Chapter 3 (commencing with Section 124550) of Part 4 of Division 106).

(3)  American Indian Health Services (Chapter 4 (commencing with Section 124575) of Part 4 of Division 106).

(4)  Rural Health Services Development (Chapter 5 (commencing with Section 124600) of Part 4 of Division 106).

(5)  Grants-In-Aid for Clinics (Article 1 (commencing with Section 124875) of Chapter 7 of Part 4 of Division 106).

(6)  Expanded Access to Primary Care (Article 2 (commencing with Section 124900) of Chapter 7 of Part 4 of Division 106).

(7)  Birth Defects Monitoring Program (Chapter 1 (commencing with Section 103825) of Part 2 of Division 102).

(8)  Maternal and child health programs, including, but not limited to, Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 and as set forth in subdivision (c) of Section 27.

(9)  Special Supplemental Food Program for Women, Infants, and Children (Article 2 (commencing with Section 123275) of Chapter 1 of Part 2 of Division 106).

(10)  Perinatal Health Care (Article 4 (commencing with Section 123550) of Chapter 2 of Part 2 of Division 106).

(11)  Family planning services (Section 14503 of the Welfare and Institutions Code).

(12)  Hereditary Disorders Programs (subdivision (b) of Section 27).

(13)  Other public health programs for the protection, preservation, and advancement of public health authorized pursuant to Section 100185 or pursuant to an annual Budget Act provision.

(b)  “Department” means the State Department of Health Services.

(Amended by Stats. 1996, Ch. 1023, Sec. 299. Effective September 29, 1996.)



38073

The department shall comply with Sections 38030, 38031, 38032, 38035, and 38036, Chapter 3 (commencing with Section 38020) and Chapter 5 (commencing with Section 38040) of Division 25, and the grievance and appeal provisions set forth in Section 38036, Division 25.1 (commencing with Section 38050), and Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38074

(a)  Cooperative agreements shall be procured by means of a request for application or a request for proposal, whichever is applicable, as determined by the department.

(b)  A procurement by a request for application is one where the department has funds, regardless of the source, that it seeks to distribute to those entities or organizations specified in Section 38072, that meet the criteria and standards stated in the request for application. A distinguishing feature of a request for application is that, unlike a request for proposal, a request for application is a request where multiple awards are to be made based on the information provided in the application and evaluated against the methodology and criteria specified in the request for application.

(c)  All request for proposal cooperative agreement awards shall comply with the requirements of Section 10344 of the Public Contract Code.

(d)  A cooperative agreement shall be for a period of up to three years.

(e)  A cooperative agreement for a one-year period may provide for up to two annual extensions.

(f)  A cooperative agreement may be procured without a request for application or a request for proposal under either of the following circumstances:

(1)  When the amount of the cooperative agreement is less than fifty thousand dollars ($50,000) annually. A nonprofit organization shall receive only one of these awards during each fiscal year.

(2)  When the amount of the cooperative agreement is less than two hundred thousand dollars ($200,000) a year and from a program that awards five or fewer grants per year.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38075

The department, at its discretion, may enter into a single cooperative agreement with a single contractor based upon the contractor’s applications submitted in response to requests for application from several programs.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38076

In administering cooperative agreements, the program staff shall prepare all requests for proposals and requests for applications, evaluate the proposals and applications received, make the awards, and monitor progress of recipients of awards.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38077

(a)  The department shall use only one or more of the following payments systems for cooperative agreements:

(1)  Allowable costs up to a maximum amount.

(2)  Fixed payment per unit of service.

(3)  Fixed monthly payment.

(4)  Fixed price agreement.

(b)  If the allowable cost payment system is used, the cooperative agreement shall contain a line item budget for the cooperative agreement project, and both of the following shall apply:

(1)  Except as required by other funding sources, including, but not limited to, the federal government or private foundations, the line item budget shall specify aggregate costs for the following and no other categories:

(A)  Personnel, including, but not limited to, salary, wages, and fringe benefits.

(B)  Operating expenses, other than personnel, including, but not limited to, rent, depreciation, use allowance, supplies, utilities, and other operating costs.

(C)  Capital expenditures to be paid for by the cooperative agreement.

(D)  Other costs as specified in the agreement.

(E)  A fixed indirect cost amount or rate.

(2)  A nonprofit organization or unit of state or local government that is a party with the department in a cooperative agreement may propose, in writing, scope of work revisions or changes. The contractor shall be notified in writing within 30 calendar days when proposed revisions are approved or disapproved by the department. If written notification does not occur within this time period, the proposed revisions or changes shall be deemed approved.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38077.3

(a)  The department shall develop uniform cooperative agreement formats containing standardized agreement language. Each uniform format shall be developed with the participation of the affected parties. The purpose of the uniform formats shall be to consolidate and simplify administrative and programmatic requirements, maintain systemwide consistency, develop procedures that promote ease of use by clients, streamline processes, eliminate unnecessary paperwork, and ensure fiscal accountability. Uniform formats shall be outcome oriented and conducive to the business and operational needs of all parties to the extent practical.

(b)  For purposes of this section “standardized agreement language” means language that constitutes terms and conditions of performance necessitated by sound contract management and compliance practices, including, but not limited to, payment and invoicing systems and procedures, record management requirements, and programmatic reporting requirements. Excluded from this definition are scopes of work, line item budgets, funding related provisions, preprinted generic exhibits, and cancellation or amendment clauses.

(c)  The department may form working groups including representatives of all affected parties to implement this section.

(d)  After finalization of uniform cooperative agreement formats, no unilateral change to standardized agreement language may be implemented without making the changes available for public comment. These changes include changes caused by programmatic decisions, control agency requirements, and administrative needs.

(e)  Nothing in this section shall be construed to prevent or delay changes necessitated by state or federal statute or regulations.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38078

All of the following shall apply to cooperative agreements:

(a)  The department or contractor may terminate, upon a minimum of 30 days written notice, any cooperative agreement.

(b)  The department may reject a request for proposal or a request for application response based on an entity’s or organization’s failure to comply with contracted requirements in prior contracts or cooperative agreements with the department.

(c)  The organization or unit of state and local government shall be liable to return any funds for failure to comply with the requirements of the cooperative agreement.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38078.5

(a)  A cooperative agreement involving the purchase of electronic data processing hardware, software, or services, or telecommunication goods and services, up to a purchase amount of fifty thousand dollars ($50,000), shall be exempt from Chapter 3 (commencing with Section 12100) and Chapter 3.5 (commencing with Section 12120) of Part 2 of Division 2 of the Public Contract Code, and from Part 1 (commencing with Section 11000) of Division 3 of Title 2 of the Government Code.

(b)  A cooperative agreement with a unit of local or state government that requires the purchase of capital equipment shall utilize the contractor’s existing procurement systems for the purchase of equipment.

(c)  A cooperative agreement with a nonprofit organization that provides for capital expenditures as part of a line item budget shall utilize a procurement system for the purchase of equipment under a cooperative agreement that meets the following standards:

(1)  The nonprofit organization shall maintain a code or standard of conduct that shall govern the performance of its officers, employees, or agents engaged in awarding procurement contracts. No employee, officer, or agent shall participate in the selection, award, or administration of a procurement contract in which, to his or her knowledge, he or she has a financial interest.

(2)  Procurements shall be conducted in a manner that provides, to the maximum extent practical, open and free competition.

(3)  Procurements shall be conducted in a manner that provides for all of the following:

(A)  Avoidance of the purchasing of unnecessary or duplicate items.

(B)  Solicitation for capital expenditures based upon a clear and accurate description of the technical requirements of the capital goods to be procured.

(C)  The taking of positive steps to utilize small, minority, women, or veteran owned businesses.

(d)  Notwithstanding subdivisions (a), (b), and (c), the Director of General Services may exempt from those requirements any purchases in excess of fifty thousand dollars ($50,000) annually of capital equipment, and electronic data processing and telecommunications goods and services made under a cooperative agreement for which, in his or her judgment, the exemption is appropriate and in the best interests of the state. Written notice of an exemption shall be given to the Controller.

(e)  Subdivision (a) shall become inoperative on June 30, 1997.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38079

(a)  All cooperative agreements, regardless of the size of the contracting nonprofit organization, are subject to the late payment provisions in Section 927.6 of the Government Code.

(b)  In implementing this division, the department shall have the authority of, and be subject to, the provisions set forth in Chapter 2 (commencing with Section 124475) of Part 4 of Division 106, except that those provisions apply to all cooperative agreements, not only those agreements with clinics. However, notwithstanding Section 124500, moneys in the Clinic Revolving Fund of the State Department of Health Services shall be used for purposes of this division only upon appropriation of funds by the Legislature for that purpose.

(Amended by Stats. 2000, Ch. 776, Sec. 3. Effective September 27, 2000.)



38080

When the department awards a cooperative agreement pursuant to Section 38074, prior to execution of the agreement, the department may do the following:

(a)  Certify to the Controller that a cooperative agreement has been awarded, the name of the organization or agency to which the award has been made, the amount approved by the department for funding the cooperative agreement, and any other information as may be required by the Controller.

(b)  Present a claim to the Controller for payment to the organization or agency, from an appropriation available for such purpose, of an amount not exceeding 25 percent of the funding approved for the cooperative agreement.

(Added by Stats. 1993, Ch. 1033, Sec. 1. Effective January 1, 1994.)



38081

(a)  Provisions shall be included in any invitation for bid or request for proposal issued and in any contract executed on or after January 1, 1996, in an amount that exceeds two hundred fifty thousand dollars ($250,000) by the State Department of Health Services, to permit the substitution of securities for any moneys withheld to ensure performance under a service or consulting service contract, provided that substitution of securities provisions shall not be required where federal regulations or policies, or both, do not allow the substitution of securities. At the request and expense of the contractor, securities equivalent to the amount withheld shall be deposited with the state department, or with a state or federally chartered bank in California as the escrow agent, who shall then pay the moneys to the contractor. Upon satisfactory completion of the contract, the securities shall be returned to the contractor.

(b)  Alternatively, the contractor may request and the state department shall make payment of retentions earned directly to the escrow agent at the expense of the contractor. At the expense of the contractor, the contractor may direct the investment of the payments into securities and the contractor shall receive the interest earned on the investments upon the same terms provided for in this section for securities deposited by the contractor. Upon satisfactory completion of the contract, the contractor shall receive from the escrow agent all securities, interest, and payments received by the escrow agent from the state department, pursuant to the terms of this section. The contractor shall pay to each subcontractor, not later than 20 days of receipt of the payment, the respective amount of interest earned, net of costs attributed to retention withheld from each subcontractor, on the amount of retention withheld to insure the performance of the contractor.

(c)  Securities eligible for investment under this section shall include those listed in Section 16430 of the Government Code, bank or savings and loan certificates of deposit, interest bearing demand deposit accounts, standby letters of credit, or any other security mutually agreed to by the contractor and the state department.

The contractor shall be the beneficial owner of any securities substituted for moneys withheld and shall receive any interest thereon.

Failure to include these provisions in bid and contract documents shall void any provisions for performance retentions in an affected contract.

(Added by Stats. 1994, Ch. 635, Sec. 2. Effective January 1, 1995.)



38081.1

(a)  Cooperative agreements shall be subject to review and approval by the Department of General Services pursuant to Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code, except as follows:

(1)  Changes in the scope of work approved under paragraph (2) of subdivision (b) of Section 38077.

(2)  For allowable cost agreements, changes in line item budgets of up to 15 percent of the annual total, not to exceed one hundred thousand dollars ($100,000), so long as the contract total does not increase or decrease. This maximum amount shall be assessed annually and automatically adjusted in accordance with cost-of-living indexes.

(3)  Agreements, and amendments to those agreements, under programs expressly exempted from the review and approval of the Department of General Services pursuant to statute, including, but not limited to, those exemptions granted prior to January 1, 1994.

(b)  (1)  A nonprofit organization or governmental agency that is awarded a cooperative agreement shall not be subject to the minority and women business and disabled veterans participation goals set forth in Article 1.5 (commencing with Section 10115 of Chapter 1 of Part 2 of Division 2 of the Public Contract Code with respect to that portion of the cooperative agreement budget that is for personnel related costs of the cooperative agreement, as determined by the department.

(2)  A nonprofit organization or governmental agency that is awarded a cooperative agreement shall also be exempt from the participation goals described in paragraph (1) when the cooperative agreement meets any of the following criteria:

(A)  The amount of the cooperative agreement is one hundred thousand dollars ($100,000) or less annually.

(B)  In the case of a nonprofit organization, the nonprofit organization to be awarded the cooperative agreement has a board of directors of which at least 51 percent of the members are any combination of women, minorities, and disabled veterans.

(C)  Cooperative agreements that result from requests for application.

(c)  The Director of General Services may exempt from his or her approval or from approval of the department any cooperative agreements for which, in his or her judgment, the exemption is appropriate and in the best interests of the state. Written notice of an exemption shall be given to the Controller.

(d)  Subdivision (b) shall become inoperative on June 30, 1997.

(Amended by Stats. 2002, Ch. 386, Sec. 6. Effective January 1, 2003.)









DIVISION 25.5 - CALIFORNIA GLOBAL WARMING SOLUTIONS ACT OF 2006

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Title of Division

38500

This division shall be known, and may be cited, as the California Global Warming Solutions Act of 2006.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)






CHAPTER 2 - Findings and Declarations

38501

The Legislature finds and declares all of the following:

(a) Global warming poses a serious threat to the economic well-being, public health, natural resources, and the environment of California. The potential adverse impacts of global warming include the exacerbation of air quality problems, a reduction in the quality and supply of water to the state from the Sierra snowpack, a rise in sea levels resulting in the displacement of thousands of coastal businesses and residences, damage to marine ecosystems and the natural environment, and an increase in the incidences of infectious diseases, asthma, and other human health-related problems.

(b) Global warming will have detrimental effects on some of California’s largest industries, including agriculture, wine, tourism, skiing, recreational and commercial fishing, and forestry. It will also increase the strain on electricity supplies necessary to meet the demand for summer air-conditioning in the hottest parts of the state.

(c) California has long been a national and international leader on energy conservation and environmental stewardship efforts, including the areas of air quality protections, energy efficiency requirements, renewable energy standards, natural resource conservation, and greenhouse gas emission standards for passenger vehicles. The program established by this division will continue this tradition of environmental leadership by placing California at the forefront of national and international efforts to reduce emissions of greenhouse gases.

(d) National and international actions are necessary to fully address the issue of global warming. However, action taken by California to reduce emissions of greenhouse gases will have far-reaching effects by encouraging other states, the federal government, and other countries to act.

(e) By exercising a global leadership role, California will also position its economy, technology centers, financial institutions, and businesses to benefit from national and international efforts to reduce emissions of greenhouse gases. More importantly, investing in the development of innovative and pioneering technologies will assist California in achieving the 2020 statewide limit on emissions of greenhouse gases established by this division and will provide an opportunity for the state to take a global economic and technological leadership role in reducing emissions of greenhouse gases.

(f) It is the intent of the Legislature that the State Air Resources Board coordinate with state agencies, as well as consult with the environmental justice community, industry sectors, business groups, academic institutions, environmental organizations, and other stakeholders in implementing this division.

(g) It is the intent of the Legislature that the State Air Resources Board consult with the Public Utilities Commission in the development of emissions reduction measures, including limits on emissions of greenhouse gases applied to electricity and natural gas providers regulated by the Public Utilities Commission in order to ensure that electricity and natural gas providers are not required to meet duplicative or inconsistent regulatory requirements.

(h) It is the intent of the Legislature that the State Air Resources Board design emissions reduction measures to meet the statewide emissions limits for greenhouse gases established pursuant to this division in a manner that minimizes costs and maximizes benefits for California’s economy, improves and modernizes California’s energy infrastructure and maintains electric system reliability, maximizes additional environmental and economic co-benefits for California, and complements the state’s efforts to improve air quality.

(i) It is the intent of the Legislature that the Climate Action Team established by the Governor to coordinate the efforts set forth under Executive Order S-3-05 continue its role in coordinating overall climate policy.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)






CHAPTER 3 - Definitions

38505

For the purposes of this division, the following terms have the following meanings:

(a) “Allowance” means an authorization to emit, during a specified year, up to one ton of carbon dioxide equivalent.

(b) “Alternative compliance mechanism” means an action undertaken by a greenhouse gas emission source that achieves the equivalent reduction of greenhouse gas emissions over the same time period as a direct emission reduction, and that is approved by the state board. “Alternative compliance mechanism” includes, but is not limited to, a flexible compliance schedule, alternative control technology, a process change, or a product substitution.

(c) “Carbon dioxide equivalent” means the amount of carbon dioxide by weight that would produce the same global warming impact as a given weight of another greenhouse gas, based on the best available science, including from the Intergovernmental Panel on Climate Change.

(d) “Cost-effective” or “cost-effectiveness” means the cost per unit of reduced emissions of greenhouse gases adjusted for its global warming potential.

(e) “Direct emission reduction” means a greenhouse gas emission reduction action made by a greenhouse gas emission source at that source.

(f) “Emissions reduction measure” means programs, measures, standards, and alternative compliance mechanisms authorized pursuant to this division, applicable to sources or categories of sources, that are designed to reduce emissions of greenhouse gases.

(g) “Greenhouse gas” or “greenhouse gases” includes all of the following gases:

(1) Carbon dioxide.

(2) Methane.

(3) Nitrous oxide.

(4) Hydrofluorocarbons.

(5) Perfluorocarbons.

(6) Sulfur hexafluoride.

(7) Nitrogen trifluoride.

(h) “Greenhouse gas emissions limit” means an authorization, during a specified year, to emit up to a level of greenhouse gases specified by the state board, expressed in tons of carbon dioxide equivalents.

(i) “Greenhouse gas emission source” or “source” means any source, or category of sources, of greenhouse gas emissions whose emissions are at a level of significance, as determined by the state board, that its participation in the program established under this division will enable the state board to effectively reduce greenhouse gas emissions and monitor compliance with the statewide greenhouse gas emissions limit.

(j) “Leakage” means a reduction in emissions of greenhouse gases within the state that is offset by an increase in emissions of greenhouse gases outside the state.

(k) “Market-based compliance mechanism” means either of the following:

(1) A system of market-based declining annual aggregate emissions limitations for sources or categories of sources that emit greenhouse gases.

(2) Greenhouse gas emissions exchanges, banking, credits, and other transactions, governed by rules and protocols established by the state board, that result in the same greenhouse gas emission reduction, over the same time period, as direct compliance with a greenhouse gas emission limit or emission reduction measure adopted by the state board pursuant to this division.

(l) “State board” means the State Air Resources Board.

(m) “Statewide greenhouse gas emissions” means the total annual emissions of greenhouse gases in the state, including all emissions of greenhouse gases from the generation of electricity delivered to and consumed in California, accounting for transmission and distribution line losses, whether the electricity is generated in state or imported. Statewide emissions shall be expressed in tons of carbon dioxide equivalents.

(n) “Statewide greenhouse gas emissions limit” or “statewide emissions limit” means the maximum allowable level of statewide greenhouse gas emissions in 2020, as determined by the state board pursuant to Part 3 (commencing with Section 38550).

(Amended by Stats. 2009, Ch. 331, Sec. 1. Effective January 1, 2010.)






CHAPTER 4 - Role of State Board

38510

The State Air Resources Board is the state agency charged with monitoring and regulating sources of emissions of greenhouse gases that cause global warming in order to reduce emissions of greenhouse gases.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)









PART 2 - MANDATORY GREENHOUSE GAS EMISSIONS REPORTING

38530

(a) On or before January 1, 2008, the state board shall adopt regulations to require the reporting and verification of statewide greenhouse gas emissions and to monitor and enforce compliance with this program.

(b) The regulations shall do all of the following:

(1) Require the monitoring and annual reporting of greenhouse gas emissions from greenhouse gas emission sources beginning with the sources or categories of sources that contribute the most to statewide emissions.

(2) Account for greenhouse gas emissions from all electricity consumed in the state, including transmission and distribution line losses from electricity generated within the state or imported from outside the state. This requirement applies to all retail sellers of electricity, including load-serving entities as defined in subdivision (j) of Section 380 of the Public Utilities Code and local publicly owned electric utilities as defined in Section 9604 of the Public Utilities Code.

(3) Where appropriate and to the maximum extent feasible, incorporate the standards and protocols developed by the California Climate Action Registry, established pursuant to Chapter 6 (commencing with Section 42800) of Part 4 of Division 26. Entities that voluntarily participated in the California Climate Action Registry prior to December 31, 2006, and have developed a greenhouse gas emission reporting program, shall not be required to significantly alter their reporting or verification program except as necessary to ensure that reporting is complete and verifiable for the purposes of compliance with this division as determined by the state board.

(4) Ensure rigorous and consistent accounting of emissions, and provide reporting tools and formats to ensure collection of necessary data.

(5) Ensure that greenhouse gas emission sources maintain comprehensive records of all reported greenhouse gas emissions.

(c) The state board shall do both of the following:

(1) Periodically review and update its emission reporting requirements, as necessary.

(2) Review existing and proposed international, federal, and state greenhouse gas emission reporting programs and make reasonable efforts to promote consistency among the programs established pursuant to this part and other programs, and to streamline reporting requirements on greenhouse gas emission sources.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)






PART 3 - STATEWIDE GREENHOUSE GAS EMISSIONS LIMIT

38550

By January 1, 2008, the state board shall, after one or more public workshops, with public notice, and an opportunity for all interested parties to comment, determine what the statewide greenhouse gas emissions level was in 1990, and approve in a public hearing, a statewide greenhouse gas emissions limit that is equivalent to that level, to be achieved by 2020. In order to ensure the most accurate determination feasible, the state board shall evaluate the best available scientific, technological, and economic information on greenhouse gas emissions to determine the 1990 level of greenhouse gas emissions.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38551

(a) The statewide greenhouse gas emissions limit shall remain in effect unless otherwise amended or repealed.

(b) It is the intent of the Legislature that the statewide greenhouse gas emissions limit continue in existence and be used to maintain and continue reductions in emissions of greenhouse gases beyond 2020.

(c) The state board shall make recommendations to the Governor and the Legislature on how to continue reductions of greenhouse gas emissions beyond 2020.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)






PART 4 - GREENHOUSE GAS EMISSIONS REDUCTIONS

38560

The state board shall adopt rules and regulations in an open public process to achieve the maximum technologically feasible and cost-effective greenhouse gas emission reductions from sources or categories of sources, subject to the criteria and schedules set forth in this part.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38560.5

(a) On or before June 30, 2007, the state board shall publish and make available to the public a list of discrete early action greenhouse gas emission reduction measures that can be implemented prior to the measures and limits adopted pursuant to Section 38562.

(b) On or before January 1, 2010, the state board shall adopt regulations to implement the measures identified on the list published pursuant to subdivision (a).

(c) The regulations adopted by the state board pursuant to this section shall achieve the maximum technologically feasible and cost-effective reductions in greenhouse gas emissions from those sources or categories of sources, in furtherance of achieving the statewide greenhouse gas emissions limit.

(d) The regulations adopted pursuant to this section shall be enforceable no later than January 1, 2010.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38561

(a) On or before January 1, 2009, the state board shall prepare and approve a scoping plan, as that term is understood by the state board, for achieving the maximum technologically feasible and cost-effective reductions in greenhouse gas emissions from sources or categories of sources of greenhouse gases by 2020 under this division. The state board shall consult with all state agencies with jurisdiction over sources of greenhouse gases, including the Public Utilities Commission and the State Energy Resources Conservation and Development Commission, on all elements of its plan that pertain to energy related matters including, but not limited to, electrical generation, load based-standards or requirements, the provision of reliable and affordable electrical service, petroleum refining, and statewide fuel supplies to ensure the greenhouse gas emissions reduction activities to be adopted and implemented by the state board are complementary, nonduplicative, and can be implemented in an efficient and cost-effective manner.

(b) The plan shall identify and make recommendations on direct emission reduction measures, alternative compliance mechanisms, market-based compliance mechanisms, and potential monetary and nonmonetary incentives for sources and categories of sources that the state board finds are necessary or desirable to facilitate the achievement of the maximum feasible and cost-effective reductions of greenhouse gas emissions by 2020.

(c) In making the determinations required by subdivision (b), the state board shall consider all relevant information pertaining to greenhouse gas emissions reduction programs in other states, localities, and nations, including the northeastern states of the United States, Canada, and the European Union.

(d) The state board shall evaluate the total potential costs and total potential economic and noneconomic benefits of the plan for reducing greenhouse gases to California’s economy, environment, and public health, using the best available economic models, emission estimation techniques, and other scientific methods.

(e) In developing its plan, the state board shall take into account the relative contribution of each source or source category to statewide greenhouse gas emissions, and the potential for adverse effects on small businesses, and shall recommend a de minimis threshold of greenhouse gas emissions below which emission reduction requirements will not apply.

(f) In developing its plan, the state board shall identify opportunities for emission reductions measures from all verifiable and enforceable voluntary actions, including, but not limited to, carbon sequestration projects and best management practices.

(g) The state board shall conduct a series of public workshops to give interested parties an opportunity to comment on the plan. The state board shall conduct a portion of these workshops in regions of the state that have the most significant exposure to air pollutants, including, but not limited to, communities with minority populations, communities with low-income populations, or both.

(h) The state board shall update its plan for achieving the maximum technologically feasible and cost-effective reductions of greenhouse gas emissions at least once every five years.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38562

(a) On or before January 1, 2011, the state board shall adopt greenhouse gas emission limits and emission reduction measures by regulation to achieve the maximum technologically feasible and cost-effective reductions in greenhouse gas emissions in furtherance of achieving the statewide greenhouse gas emissions limit, to become operative beginning on January 1, 2012.

(b) In adopting regulations pursuant to this section and Part 5 (commencing with Section 38570), to the extent feasible and in furtherance of achieving the statewide greenhouse gas emissions limit, the state board shall do all of the following:

(1) Design the regulations, including distribution of emissions allowances where appropriate, in a manner that is equitable, seeks to minimize costs and maximize the total benefits to California, and encourages early action to reduce greenhouse gas emissions.

(2) Ensure that activities undertaken to comply with the regulations do not disproportionately impact low-income communities.

(3) Ensure that entities that have voluntarily reduced their greenhouse gas emissions prior to the implementation of this section receive appropriate credit for early voluntary reductions.

(4) Ensure that activities undertaken pursuant to the regulations complement, and do not interfere with, efforts to achieve and maintain federal and state ambient air quality standards and to reduce toxic air contaminant emissions.

(5) Consider cost-effectiveness of these regulations.

(6) Consider overall societal benefits, including reductions in other air pollutants, diversification of energy sources, and other benefits to the economy, environment, and public health.

(7) Minimize the administrative burden of implementing and complying with these regulations.

(8) Minimize leakage.

(9) Consider the significance of the contribution of each source or category of sources to statewide emissions of greenhouse gases.

(c) In furtherance of achieving the statewide greenhouse gas emissions limit, by January 1, 2011, the state board may adopt a regulation that establishes a system of market-based declining annual aggregate emission limits for sources or categories of sources that emit greenhouse gas emissions, applicable from January 1, 2012, to December 31, 2020, inclusive, that the state board determines will achieve the maximum technologically feasible and cost-effective reductions in greenhouse gas emissions, in the aggregate, from those sources or categories of sources.

(d) Any regulation adopted by the state board pursuant to this part or Part 5 (commencing with Section 38570) shall ensure all of the following:

(1) The greenhouse gas emission reductions achieved are real, permanent, quantifiable, verifiable, and enforceable by the state board.

(2) For regulations pursuant to Part 5 (commencing with Section 38570), the reduction is in addition to any greenhouse gas emission reduction otherwise required by law or regulation, and any other greenhouse gas emission reduction that otherwise would occur.

(3) If applicable, the greenhouse gas emission reduction occurs over the same time period and is equivalent in amount to any direct emission reduction required pursuant to this division.

(e) The state board shall rely upon the best available economic and scientific information and its assessment of existing and projected technological capabilities when adopting the regulations required by this section.

(f) The state board shall consult with the Public Utilities Commission in the development of the regulations as they affect electricity and natural gas providers in order to minimize duplicative or inconsistent regulatory requirements.

(g) After January 1, 2011, the state board may revise regulations adopted pursuant to this section and adopt additional regulations to further the provisions of this division.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38563

Nothing in this division restricts the state board from adopting greenhouse gas emission limits or emission reduction measures prior to January 1, 2011, imposing those limits or measures prior to January 1, 2012, or providing early reduction credit where appropriate.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38564

The state board shall consult with other states, and the federal government, and other nations to identify the most effective strategies and methods to reduce greenhouse gases, manage greenhouse gas control programs, and to facilitate the development of integrated and cost-effective regional, national, and international greenhouse gas reduction programs.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38565

The state board shall ensure that the greenhouse gas emission reduction rules, regulations, programs, mechanisms, and incentives under its jurisdiction, where applicable and to the extent feasible, direct public and private investment toward the most disadvantaged communities in California and provide an opportunity for small businesses, schools, affordable housing associations, and other community institutions to participate in and benefit from statewide efforts to reduce greenhouse gas emissions.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)






PART 5 - MARKET-BASED COMPLIANCE MECHANISMS

38570

(a) The state board may include in the regulations adopted pursuant to Section 38562 the use of market-based compliance mechanisms to comply with the regulations.

(b) Prior to the inclusion of any market-based compliance mechanism in the regulations, to the extent feasible and in furtherance of achieving the statewide greenhouse gas emissions limit, the state board shall do all of the following:

(1) Consider the potential for direct, indirect, and cumulative emission impacts from these mechanisms, including localized impacts in communities that are already adversely impacted by air pollution.

(2) Design any market-based compliance mechanism to prevent any increase in the emissions of toxic air contaminants or criteria air pollutants.

(3) Maximize additional environmental and economic benefits for California, as appropriate.

(c) The state board shall adopt regulations governing how market-based compliance mechanisms may be used by regulated entities subject to greenhouse gas emission limits and mandatory emission reporting requirements to achieve compliance with their greenhouse gas emissions limits.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38571

The state board shall adopt methodologies for the quantification of voluntary greenhouse gas emission reductions. The state board shall adopt regulations to verify and enforce any voluntary greenhouse gas emission reductions that are authorized by the state board for use to comply with greenhouse gas emission limits established by the state board. The adoption of methodologies is exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38574

Nothing in this part or Part 4 (commencing with Section 38560) confers any authority on the state board to alter any programs administered by other state agencies for the reduction of greenhouse gas emissions.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)






PART 6 - ENFORCEMENT

38580

(a) The state board shall monitor compliance with and enforce any rule, regulation, order, emission limitation, emissions reduction measure, or market-based compliance mechanism adopted by the state board pursuant to this division.

(b) (1) Any violation of any rule, regulation, order, emission limitation, emissions reduction measure, or other measure adopted by the state board pursuant to this division may be enjoined pursuant to Section 41513, and the violation is subject to those penalties set forth in Article 3 (commencing with Section 42400) of Chapter 4 of Part 4 of, and Chapter 1.5 (commencing with Section 43025) of Part 5 of, Division 26.

(2) Any violation of any rule, regulation, order, emission limitation, emissions reduction measure, or other measure adopted by the state board pursuant to this division shall be deemed to result in an emission of an air contaminant for the purposes of the penalty provisions of Article 3 (commencing with Section 42400) of Chapter 4 of Part 4 of, and Chapter 1.5 (commencing with Section 43025) of Part 5 of, Division 26.

(3) The state board may develop a method to convert a violation of any rule, regulation, order, emission limitation, or other emissions reduction measure adopted by the state board pursuant to this division into the number of days in violation, where appropriate, for the purposes of the penalty provisions of Article 3 (commencing with Section 42400) of Chapter 4 of Part 4 of, and Chapter 1.5 (commencing with Section 43025) of Part 5 of, Division 26.

(c) Section 42407 and subdivision (i) of Section 42410 shall not apply to this part.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)






PART 7 - Miscellaneous Provisions

38590

If the regulations adopted pursuant to Section 43018.5 do not remain in effect, the state board shall implement alternative regulations to control mobile sources of greenhouse gas emissions to achieve equivalent or greater reductions.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38591

(a) The state board, by July 1, 2007, shall convene an environmental justice advisory committee, of at least three members, to advise it in developing the scoping plan pursuant to Section 38561 and any other pertinent matter in implementing this division. The advisory committee shall be comprised of representatives from communities in the state with the most significant exposure to air pollution, including, but not limited to, communities with minority populations or low-income populations, or both.

(b) The state board shall appoint the advisory committee members from nominations received from environmental justice organizations and community groups.

(c) The state board shall provide reasonable per diem for attendance at advisory committee meetings by advisory committee members from nonprofit organizations.

(d) The state board shall appoint an Economic and Technology Advancement Advisory Committee to advise the state board on activities that will facilitate investment in and implementation of technological research and development opportunities, including, but not limited to, identifying new technologies, research, demonstration projects, funding opportunities, developing state, national, and international partnerships and technology transfer opportunities, and identifying and assessing research and advanced technology investment and incentive opportunities that will assist in the reduction of greenhouse gas emissions. The committee may also advise the state board on state, regional, national, and international economic and technological developments related to greenhouse gas emission reductions.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38592

(a) All state agencies shall consider and implement strategies to reduce their greenhouse gas emissions.

(b) Nothing in this division shall relieve any person, entity, or public agency of compliance with other applicable federal, state, or local laws or regulations, including state air and water quality requirements, and other requirements for protecting public health or the environment.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38593

(a) Nothing in this division affects the authority of the Public Utilities Commission.

(b) Nothing in this division affects the obligation of an electrical corporation to provide customers with safe and reliable electric service.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38594

Nothing in this division shall limit or expand the existing authority of any district, as defined in Section 39025.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38595

Nothing in this division shall preclude, prohibit, or restrict the construction of any new facility or the expansion of an existing facility subject to regulation under this division, if all applicable requirements are met and the facility is in compliance with regulations adopted pursuant to this division.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38596

The provisions of this division are severable. If any provision of this division or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38597

The state board may adopt by regulation, after a public workshop, a schedule of fees to be paid by the sources of greenhouse gas emissions regulated pursuant to this division, consistent with Section 57001. The revenues collected pursuant to this section, shall be deposited into the Air Pollution Control Fund and are available upon appropriation, by the Legislature, for purposes of carrying out this division.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38598

(a) Nothing in this division shall limit the existing authority of a state entity to adopt and implement greenhouse gas emissions reduction measures.

(b) Nothing in this division shall relieve any state entity of its legal obligations to comply with existing law or regulation.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)



38599

(a) In the event of extraordinary circumstances, catastrophic events, or threat of significant economic harm, the Governor may adjust the applicable deadlines for individual regulations, or for the state in the aggregate, to the earliest feasible date after that deadline.

(b) The adjustment period may not exceed one year unless the Governor makes an additional adjustment pursuant to subdivision (a).

(c) Nothing in this section affects the powers and duties established in the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code).

(d) The Governor shall, within 10 days of invoking subdivision (a), provide written notification to the Legislature of the action undertaken.

(Added by Stats. 2006, Ch. 488, Sec. 1. Effective January 1, 2007.)









DIVISION 26 - AIR RESOURCES

PART 1 - GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1 - Findings, Declarations, and Intent

39000

The Legislature finds and declares that the people of the State of California have a primary interest in the quality of the physical environment in which they live, and that this physical environment is being degraded by the waste and refuse of civilization polluting the atmosphere, thereby creating a situation which is detrimental to the health, safety, welfare, and sense of well-being of the people of California.

(Repealed and added by Stats. 1975, Ch. 957.)



39001

The Legislature, therefore, declares that this public interest shall be safeguarded by an intensive, coordinated state, regional, and local effort to protect and enhance the ambient air quality of the state. Since air pollution knows no political boundaries, the Legislature declares that a regional approach to the problem should be encouraged whenever possible and, to this end, the state is divided into air basins. The state should provide incentives for such regional strategies, respecting, when necessary, existing political boundaries.

(Repealed and added by Stats. 1975, Ch. 957.)



39002

Local and regional authorities have the primary responsibility for control of air pollution from all sources other than vehicular sources. The control of vehicular sources, except as otherwise provided in this division, shall be the responsibility of the State Air Resources Board. Except as otherwise provided in this division, including, but not limited to, Sections 41809, 41810, and 41904, local and regional authorities may establish stricter standards than those set by law or by the state board for nonvehicular sources. However, the state board shall, after holding public hearings as required in this division, undertake control activities in any area wherein it determines that the local or regional authority has failed to meet the responsibilities given to it by this division or by any other provision of law.

(Repealed and added by Stats. 1975, Ch. 957.)



39003

The State Air Resources Board is the state agency charged with coordinating efforts to attain and maintain ambient air quality standards, to conduct research into the causes of and solution to air pollution, and to systematically attack the serious problem caused by motor vehicles, which is the major source of air pollution in many areas of the state.

(Repealed and added by Stats. 1975, Ch. 957.)



39004

The reenactment of this division by the Legislature during the 1975–76 Regular Session of the Legislature shall have no effect on the existence of any district board, or the terms of any members thereof.

(Repealed and added by Stats. 1975, Ch. 957.)



39005

The reenactment of this division by the Legislature during the 1975–76 Regular Session of the Legislature shall have no effect on any order, rule, or regulation of any district or of the state board, unless such order, rule, or regulation, as the case may be, is not consistent with the provisions of this division.

(Repealed and added by Stats. 1975, Ch. 957.)






CHAPTER 2 - Definitions

39010

Unless the context requires otherwise, a definition set forth in this chapter shall govern the construction of this division, unless and until rules and regulations are adopted by the state board pursuant to Section 39601 which revise such definition.

(Amended by Stats. 1976, Ch. 1063.)



39010.5

“Acid deposition” means the wet or dry deposition of acid chemical compounds from the atmosphere.

(Added by Stats. 1982, Ch. 1473, Sec. 1.)



39010.6

“Acid deposition precursor” means an air contaminant which may be transformed to an acid gas or particle in the atmosphere.

(Added by Stats. 1982, Ch. 1473, Sec. 2.)



39011

“Agricultural burning” means open outdoor fires used in any of the following:

(a) Agricultural operations in the growing of crops or raising of fowl or animals, or open outdoor fires used in forest management, range improvement, or the improvement of land for wildlife and game habitat, or disease or pest prevention.

(b) The operation or maintenance of a system for the delivery of water for the purposes specified in subdivision (a).

(c) Wildland vegetation management burning.

(1) For purposes of this subdivision, wildland vegetation management burning is the use of prescribed burning conducted by a public agency, or through a cooperative agreement or contract involving a public agency, to burn land predominantly covered with chaparral, trees, grass, or standing brush.

(2) For purposes of this subdivision, prescribed burning is the planned application and confinement of fire to wildland fuels on lands selected in advance of that application to achieve any of the following objectives:

(A) Prevention of high-intensity wildland fires through reduction of the volume and continuity of wildland fuels.

(B) Watershed management.

(C) Range improvement.

(D) Vegetation management.

(E) Forest improvement.

(F) Wildlife habitat improvement.

(G) Air quality maintenance.

(3) The planned application of fire may include natural or accidental ignition.

(Amended by Stats. 2004, Ch. 693, Sec. 1. Effective January 1, 2005.)



39011.5

(a) “Agricultural source of air pollution” or “agricultural source” means a source of air pollution or a group of sources used in the production of crops, or the raising of fowl or animals located on contiguous property under common ownership or control that meets any of the following criteria:

(1) Is a confined animal facility, including, but not limited to, any structure, building, installation, barn, corral, coop, feed storage area, milking parlor, or system for the collection, storage, treatment, and distribution of liquid and solid manure, if domesticated animals, including, but not limited to, cattle, calves, horses, sheep, goats, swine, rabbits, chickens, turkeys, or ducks are corralled, penned, or otherwise caused to remain in restricted areas for commercial agricultural purposes and feeding is by means other than grazing.

(2) Is an internal combustion engine used in the production of crops or the raising of fowl or animals, including, but not limited to, an engine subject to Article 1.5 (commencing with Section 41750) of Chapter 3 of Part 4 except an engine that is used to propel implements of husbandry, as that term is defined in Section 36000 of the Vehicle Code, as that section existed on January 1, 2003. Notwithstanding subdivision (b) of Section 39601, the state board may not revise this definition for the purposes of this section.

(3) Is a Title V source, as that term is defined in Section 39053.5, or is a source that is otherwise subject to regulation by a district pursuant to this division or the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(b) Any district rule or regulation affecting stationary sources on agricultural operations adopted on or before January 1, 2004, is applicable to an agricultural source.

(c) Nothing in this section limits the authority of a district to regulate a source, including, but not limited to, a stationary source that is an agricultural source, over which it otherwise has jurisdiction pursuant to this division, or pursuant to the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) or any rules or regulations adopted pursuant to that act that were in effect on or before January 1, 2003, or to exempt an agricultural source from any requirement otherwise applicable under Section 40724 or 42301.16, based upon a finding by the district in a public hearing that the aggregate emissions from that source do not exceed a de minimis level of more than one ton of particulate matter, nitrogen oxides, or volatile organic compounds per year.

(Amended by Stats. 2004, Ch. 183, Sec. 215. Effective January 1, 2005.)



39012

“Air basin” means an area of the state designated by the state board pursuant to subdivision (a) of Section 39606.

(Repealed and added by Stats. 1975, Ch. 957.)



39013

“Air contaminant” or “air pollutant” means any discharge, release, or other propagation into the atmosphere and includes, but is not limited to, smoke, charred paper, dust, soot, grime, carbon, fumes, gases, odors, particulate matter, acids, or any combination thereof.

(Amended by Stats. 1976, Ch. 1063.)



39014

“Ambient air quality standards” means specified concentrations and durations of air pollutants which reflect the relationship between the intensity and composition of air pollution to undesirable effects established by the state board or, where applicable, by the federal government.

(Added by Stats. 1975, Ch. 957.)



39014.3

“Antelope Valley district” means the Antelope Valley Air Quality Management District created pursuant to Chapter 14 (commencing with Section 41300) of Part 3.

(Amended by Stats. 2001, Ch. 163, Sec. 1. Effective January 1, 2002.)



39014.5

“Antelope Valley district board” means the governing board of the Antelope Valley Air Quality Management District.

(Amended by Stats. 2001, Ch. 163, Sec. 2. Effective January 1, 2002.)



39015

“Bay district” means the Bay Area Air Quality Management District continued in existence pursuant to Chapter 4 (commencing with Section 40200) of Part 3.

(Amended by Stats. 1978, Ch. 1025.)



39016

“Bay district board” means the governing body of the bay district.

(Added by Stats. 1975, Ch. 957.)



39016.5

“Bureau” means the Bureau of Automotive Repair in the Department of Consumer Affairs.

(Repealed and added by Stats. 2000, Ch. 890, Sec. 2. Effective January 1, 2001.)



39017

“Bus” has the same meaning as defined in Section 233 of the Vehicle Code.

(Added by Stats. 1975, Ch. 957.)



39018

“Certification” means a finding by the state board that a motor vehicle, motor vehicle engine, or motor vehicle pollution control device has satisfied the criteria adopted by the state board for the control of specified air contaminants from vehicular sources.

(Added by Stats. 1975, Ch. 957.)



39019

“Certified device” means a motor vehicle pollution control device with a certification, and includes a motor vehicle pollution control device previously accredited or approved by the state board or by the Motor Vehicle Pollution Control Board.

The term “accredited” or “approved” may continue to be used with respect to such devices previously accredited or approved.

(Added by Stats. 1975, Ch. 957.)



39019.5

“Cogeneration technology” has the same meaning as defined in Section 25134 of the Public Resources Code.

(Added by Stats. 1979, Ch. 922.)



39019.6

“Cogeneration technology project” shall not include existing equipment owned or operated by the applicant or host industry which is not modified as a result of utilizing cogeneration technology.

(Added by Stats. 1979, Ch. 922.)



39020

“Combustible or flammable solid waste” means any garbage, rubbish, trash, rags, paper, boxes, crates, excelsior, ashes, offal, carcass of a dead animal, or any other combustible or flammable refuse matter which is in a solid form.

(Repealed and added by Stats. 1975, Ch. 957.)



39021

“Commercial vehicle” has the same meaning as defined in Section 260 of the Vehicle Code.

(Repealed and added by Stats. 1975, Ch. 957.)



39021.5

“Components of emissions control systems” are those parts included in the state board’s “Emissions Warranty Parts List,” dated December 14, 1978, referenced in subdivision (c) of Section 2036 of Title 13 of the California Administrative Code.

(Added by Stats. 1982, Ch. 892, Sec. 1.)



39022

“County district” means a district continued in existence pursuant to Chapter 2 (commencing with Section 40100) of Part 3.

(Repealed and added by Stats. 1975, Ch. 957.)



39023

“County district board” means the governing body of a county district.

(Repealed and added by Stats. 1975, Ch. 957.)



39023.3

“Fugitive emissions” mean those emissions that cannot reasonably pass through a stack, chimney, vent, or other functionally equivalent opening. Notwithstanding subdivision (b) of Section 39601, the state board may not revise this definition for the purposes of this section.

(Added by Stats. 2003, Ch. 479, Sec. 3. Effective January 1, 2004.)



39024

“Crankcase emissions” means substances emitted directly to the atmosphere from any opening leading to the crankcase of a motor vehicle engine. Crankcase gases which are conducted to the engine intake or exhaust systems are not included in the definition of crankcase emissions, but are defined as exhaust emissions.

(Added by Stats. 1975, Ch. 957.)



39024.5

“Department” means the Department of Consumer Affairs.

(Added by Stats. 1982, Ch. 892, Sec. 1.2.)



39024.6

“Direct import vehicle” means any light-duty motor vehicle manufactured outside of the United States which was not intended by the manufacturer for sale in the United States and which was not certified by the state board pursuant to Article 1 (commencing with Section 43100) of Chapter 2 of Part 5.

(Added by Stats. 1989, Ch. 859, Sec. 1.)



39025

“District” means an air pollution control district or an air quality management district created or continued in existence pursuant to provisions of Part 3 (commencing with Section 40000).

(Amended by Stats. 1976, Ch. 324.)



39026

“District board” means the governing body of a district.

(Added by Stats. 1975, Ch. 957.)



39026.5

“Elderly low-income person” means an individual over 62 years of age who resides in a household wherein the combined adjusted gross income, as defined in Section 17072 of the Revenue and Taxation Code, of all members of the household, including such individual over 62 years of age, was less than seven thousand five hundred dollars ($7,500) for the previous calendar year.

(Added by Stats. 1976, Ch. 231.)



39027

“Emission standards” means specified limitations on the discharge of air contaminants into the atmosphere.

(Added by Stats. 1975, Ch. 957.)



39027.3

(a)  “Bidirectional control” means the capability of a diagnostic tool to send messages on the data (bus) that temporarily overrides the module’s control over a sensor or actuator and gives control to the diagnostic tool operator. Bidirectional controls do not create permanent changes to engine or component calibrations.

(b)  “Covered person” means any person engaged in the business of service or repair of motor vehicles who is licensed or registered with the Bureau of Automotive Repair, pursuant to Section 9884.6 of the Business and Professions Code, to conduct that business, or who is engaged in the manufacture or remanufacture of emissions-related motor vehicle parts for those motor vehicles.

(c)  “Data stream information” means information that originates within the vehicle by a module or intelligent sensors including, but not limited to, a sensor that contains and is controlled by its own module and transmitted between a network of modules and intelligent sensors connected in parallel with either one or two communication wires. The information is broadcast over communication wires for use by other modules such as chassis or transmissions to conduct normal vehicle operation or for use by diagnostic tools. Data stream information does not include engine calibration-related information.

(d)  “Emissions-related motor vehicle information” means information regarding any of the following:

(1)  Any original equipment system, component, or part that controls emissions.

(2)  Any original equipment system, component, or part associated with the powertrain system including, but not limited to, the fuel system and ignition system.

(3)  Any original equipment system or component that is likely to impact emissions, including, but not limited to, the transmission system.

(e)  “Emissions-related motor vehicle part” means any direct replacement automotive part or any automotive part certified by executive order of the state board that may affect emissions from a motor vehicle, including replacement parts, consolidated parts, rebuilt parts, remanufactured parts, add-on parts, modified parts, and specialty parts.

(f)  “Enhanced data stream information” means data stream information that is specific for an original equipment manufacturer’s brand of tools and equipment.

(g)  “Enhanced diagnostic tool” means a diagnostic tool that is specific to the original equipment manufacturer’s vehicles.

(Added by Stats. 2000, Ch. 1077, Sec. 2. Effective January 1, 2001.)



39027.5

(a) “Emissions retrofit device” means an exhaust device certified pursuant to Section 43630 or approved for use pursuant to Section 27156 of the Vehicle Code which renders a modified vehicle a low-emission motor vehicle, as defined by Section 43800.

(b) This section shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this section, and on the January 1 following that date is repealed.

(Added by Stats. 1994, Ch. 1192, Sec. 4. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years from operative date. Repealed on January 1 after inoperative date, by its own provisions.)



39028

“Exhaust device” means a motor vehicle pollution control device to reduce exhaust emissions.

(Added by Stats. 1975, Ch. 957.)



39029

“Exhaust emissions” means substances emitted to the atmosphere from any opening downstream from the exhaust port of a motor vehicle engine.

(Added by Stats. 1975, Ch. 957.)



39030

“Flue” means any duct or passage for air, gases, or the like, such as a stack or chimney.

(Added by Stats. 1975, Ch. 957.)



39031

“Fuel evaporative loss emissions” means vaporized fuel emitted into the atmosphere from the fuel system of a motor vehicle.

(Added by Stats. 1975, Ch. 957.)



39032

“Fuel system” means the combination of fuel tank, fuel lines and carburetor, or fuel injector, and includes all vents and fuel evaporative emission control systems or devices.

(Added by Stats. 1975, Ch. 957.)



39032.5

“Gross polluter” means a vehicle with excess hydrocarbon, carbon monoxide, or oxides of nitrogen emissions as established by the department in consultation with the state board.

(Added by Stats. 1994, Ch. 27, Sec. 1. Effective March 30, 1994.)



39033

“Heavy-duty” means having a manufacturer’s maximum gross vehicle weight rating of 6,001 or more pounds.

(Amended by Stats. 1976, Ch. 1063.)



39034

“Implement of husbandry” has the same meaning as defined in Chapter 1 (commencing with Section 36000), Division 16 of the Vehicle Code.

(Added by Stats. 1975, Ch. 957.)



39035

“Light-duty” means having a manufacturer’s maximum gross vehicle weight rating of under 6,001 pounds.

(Amended by Stats. 1976, Ch. 1063.)



39037

“Local or regional authority” means the governing body of any city, county, or district.

(Added by Stats. 1975, Ch. 957.)



39037.05

“Low-emission motor vehicle” means a motor vehicle which has been certified by the state board to meet all applicable emission standards and which meets at least one of the following additional requirements:

(a)  Is capable of operating on methanol, as determined by the state board, and will have an adverse impact on ambient ozone air quality not greater than a vehicle which meets the requirements of subdivision (c).

(b)  Is capable of operating on any available fuel other than gasoline or diesel and, in the determination of the state board, will have an adverse impact on ambient ozone air quality not greater than a vehicle operating on methanol.

(c)  Operates exclusively on gasoline and is certified to meet a hydrocarbon exhaust emission standard which is at least twice as stringent as otherwise applicable to gasoline vehicles of the same year and class.

(Amended by Stats. 1989, Ch. 796, Sec. 2.)



39037.1

“Marine vessel” means any tugboat, tanker, freighter, passenger ship, barge, or other boat, ship, or watercraft, except those used primarily for recreation.

(Added by Stats. 1979, Ch. 1130.)



39037.5

“Medium duty” means a heavy-duty vehicle having a manufacturer’s gross vehicle weight rating under a limit established by the state board.

(Added by Stats. 1988, Ch. 1544, Sec. 6.)



39038

“Model year” means the manufacturer’s annual production period which includes January 1 of a calendar year or, if the manufacturer has no annual production period, the calendar year.

In the case of any vehicle manufactured in two or more stages, the time of manufacture shall be the date of completion of the chassis.

(Added by Stats. 1975, Ch. 957.)



39038.3

“Mojave Desert district” means the Mojave Desert Air Quality Management District created pursuant to Chapter 13 (commencing with Section 41200) of Part 3.

(Added by Stats. 1992, Ch. 642, Sec. 1. Effective January 1, 1993.)



39038.5

“Mojave Desert district board” means the governing board of the Mojave Desert district.

(Added by Stats. 1992, Ch. 642, Sec. 2. Effective January 1, 1993.)



39039

“Motor vehicle” has the same meaning as defined in Section 415 of the Vehicle Code.

(Added by Stats. 1975, Ch. 957.)



39040

“Motor vehicle pollution control device” means equipment designed for installation on a motor vehicle for the purpose of reducing the air contaminants emitted from the vehicle, or a system or engine modification on a motor vehicle which causes a reduction of air contaminants emitted from the vehicle.

(Added by Stats. 1975, Ch. 957.)



39041

“Motorcycle” has the same meaning as defined in Section 400 of the Vehicle Code.

(Added by Stats. 1975, Ch. 957.)



39042

“New motor vehicle” means a motor vehicle, the equitable or legal title to which has never been transferred to an ultimate purchaser.

(Amended by Stats. 1976, Ch. 1206.)



39042.5

“New motor vehicle engine” means a new engine in a motor vehicle.

(Added by Stats. 1976, Ch. 1206.)



39043

“Nonvehicular sources” means all sources of air contaminants, including the loading of fuels into vehicles, except vehicular sources.

(Added by Stats. 1975, Ch. 957.)



39043.5

“Obscurant” means fog oil released into the atmosphere during military exercises which produces a smoke screen designed to eliminate the detection of persons or objects by visual or electronic means of observation within a localized area.

(Added by Stats. 1996, Ch. 299, Sec. 1. Effective January 1, 1997.)



39044

“Open outdoor fire” means any combustion of combustible material of any type outdoors in the open, not in any enclosure, where the products of combustion are not directed through a flue.

(Added by Stats. 1975, Ch. 957.)



39045

“Orchard or citrus grove heater” means any article, machine, equipment, or other contrivance, burning any type of fuel or material capable of emitting air contaminants, used, or capable of being used, for the purpose of giving protection from frost damage.

(Added by Stats. 1975, Ch. 957.)



39046

“Passenger vehicle” has the same meaning as defined in Section 465 of the Vehicle Code.

(Added by Stats. 1975, Ch. 957.)



39047

“Person” includes all of the following:

(a)  A “person” as defined in Section 19.

(b)  Any state or local governmental agency or public district, or any officer or employee thereof. However, no state or local governmental agency or public district, or any officer or employee thereof, shall be criminally liable or responsible under the provisions of Part 4 (commencing with Section 41500) for any acts done by such governmental agency, or public district, in the performance of its functions or by such officers or employees in the performance of their duties.

(c)  The United States or its agencies, to the extent authorized by federal law.

(Added by Stats. 1975, Ch. 957.)



39047.2

“PM2.5” means particulate matter 2.5 microns and smaller in size.

(Added by Stats. 1999, Ch. 477, Sec. 1. Effective January 1, 2000.)



39047.5

“Qualifying facility” means a qualifying small power production facility as defined in Section 228.5 of the Public Utilities Code.

(Added by Stats. 1985, Ch. 978, Sec. 1.)



39048

“Racing vehicle” means a competition vehicle not used on public highways.

(Added by Stats. 1975, Ch. 957.)



39049

“Regional district” means a district created pursuant to Chapter 5 (commencing with Section 40300) of Part 3.

(Added by Stats. 1975, Ch. 957.)



39050

“Regional district board” means the governing body of a regional district.

(Repealed and added by Stats. 1975, Ch. 957.)



39050.5

“Resource recovery project” means a project which converts municipal wastes, agricultural wastes, forest wastes, landfill gas, or digester gas in a manner so as to produce energy as a byproduct in the air basin in which they are produced.

(Amended by Stats. 1985, Ch. 978, Sec. 1.5.)



39050.7

“Sacramento district” means the Sacramento Metropolitan Air Quality Management District created pursuant to Chapter 10 (commencing with Section 40950) of Part 3.

(Added by Stats. 1988, Ch. 1541, Sec. 1.)



39050.8

“Sacramento district board” means the governing body of the Sacramento district.

(Added by Stats. 1988, Ch. 1541, Sec. 2.)



39051

“Schedule of increments of progress” means a statement of dates when various steps are to be taken to bring a source of air contaminants into compliance with emission standards and shall include, to the extent feasible, the following:

(a)  The date of submittal of the final plan for the control of emissions of air contaminants from that source to the appropriate district.

(b)  The date by which contracts for emission control systems or process modifications will be awarded, or the date by which orders will be issued for the purchase of component parts to accomplish emission control or process modification.

(c)  The date of initiation of onsite construction or installation of emission control equipment or process change.

(d)  The date by which onsite construction or installation of emission control equipment or process modification is to be completed.

(e)  The date by which final compliance is to be achieved.

(f)  Such other dates by which other appropriate and necessary steps shall be taken to permit close and effective supervision of progress toward timely compliance.

(Repealed and added by Stats. 1975, Ch. 957.)



39051.5

“Schoolbus” means a heavy-duty motor vehicle exclusively designed and built for the transportation of any school, college, or university student to or from educational facilities or activities.

(Added by Stats. 1976, Ch. 741.)



39051.7

(a) “Smog index” means the index number assigned to a motor vehicle by the state board pursuant to Section 44251 to indicate the effect of the use of that vehicle on ozone levels in ozone nonattainment areas.

(b) This section shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this section, and on the January 1 following that date is repealed.

(Added by Stats. 1994, Ch. 1192, Sec. 6. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years from operative date. Repealed on January 1 after inoperative date, by its own provisions.)



39052

“Solid waste dump” means any accumulation for the purpose of disposal of any solid waste.

(Repealed and added by Stats. 1975, Ch. 957.)



39052.5

“South coast district” means the South Coast Air Quality Management District created pursuant to Chapter 5.5 (commencing with Section 40400) of Part 3.

(Added by Stats. 1976, Ch. 324.)



39052.6

“South coast district board” means the governing body of the south coast district.

(Added by Stats. 1976, Ch. 324.)



39053

“State board” means the State Air Resources Board.

(Amended by Stats. 2013, Ch. 76, Sec. 115. Effective January 1, 2014.)



39053.3

“Title V” means Title V of the federal Clean Air Act (42 U.S.C. Sec. 7661 et seq.).

(Added by Stats. 1993, Ch. 1166, Sec. 2. Effective January 1, 1994.)



39053.5

“Title V source” means only a stationary source required by federal law to be included in an operating permit program established pursuant to Title V of the federal Clean Air Act (42 U.S.C. Secs. 7661 to 7661f, incl.) and the federal regulations adopted pursuant to Title V.

(Added by Stats. 1993, Ch. 1166, Sec. 3. Effective January 1, 1994.)



39053.6

“Trading program with capped emissions” or “emission-capped trading program” means a market-based incentive trading program adopted pursuant to subdivision (b) of Section 39616 that allows sources to comply with an emission cap or limit by acquiring marketable emission credits.

(Added by Stats. 1996, Ch. 609, Sec. 1. Effective January 1, 1997.)



39054

“Truck” means a motor truck as defined in Section 410 of the Vehicle Code.

(Repealed and added by Stats. 1975, Ch. 957.)



39055

“Truck tractor” has the same meaning as defined in Section 655 of the Vehicle Code.

(Repealed and added by Stats. 1975, Ch. 957.)



39055.5

“Ultimate purchaser” means, with respect to any new motor vehicle or new motor vehicle engine, the first person who in good faith purchases a new motor vehicle or new motor vehicle engine for purposes other than resale.

(Added by Stats. 1976, Ch. 1206.)



39056

“Unified district” means a district created or continued in existence pursuant to Chapter 3 (commencing with Section 40150) of Part 3.

(Repealed and added by Stats. 1975, Ch. 957.)



39057

“Unified district board” means the governing body of a unified district.

(Repealed and added by Stats. 1975, Ch. 957.)



39058

“Used motor vehicle” means any motor vehicle which is not a new motor vehicle.

(Amended by Stats. 1976, Ch. 1206.)



39059

“Vehicle” has the same meaning as defined in Section 670 of the Vehicle Code.

(Repealed and added by Stats. 1975, Ch. 957.)



39060

“Vehicular sources” means those sources of air contaminants emitted from motor vehicles.

(Repealed and added by Stats. 1975, Ch. 957.)









PART 2 - STATE AIR RESOURCES BOARD

CHAPTER 1 - Findings, Declarations, and Intent

39500

It is the intent of the Legislature that the State Air Resources Board shall have the responsibility, except as otherwise provided in this division, for control of emissions from motor vehicles and shall coordinate, encourage, and review the efforts of all levels of government as they affect air quality.

(Repealed and added by Stats. 1975, Ch. 957.)






CHAPTER 2 - Administration

39510

(a) The State Air Resources Board is continued in existence in the California Environmental Protection Agency. The state board shall consist of 12 members.

(b) The members shall be appointed by the Governor, with the consent of the Senate, on the basis of their demonstrated interest and proven ability in the field of air pollution control and their understanding of the needs of the general public in connection with air pollution problems.

(c) Six members shall have the following qualifications:

(1) One member shall have training and experience in automotive engineering or closely related fields.

(2) One member shall have training and experience in chemistry, meteorology, or related scientific fields, including agriculture or law.

(3) One member shall be a physician and surgeon or an authority on health effects of air pollution.

(4) Two members shall be public members.

(5) One member shall have the qualifications specified in paragraph (1), (2), or (3) or shall have experience in the field of air pollution control.

(d) Six members shall be board members from districts who shall reflect the qualitative requirements of subdivision (c) to the extent practicable. Of these members:

(1) One shall be a board member from the south coast district.

(2) One shall be a board member from the bay district.

(3) One shall be a board member from the San Joaquin Valley Unified Air Pollution Control District.

(4) One shall be a board member from the San Diego County Air Pollution Control District.

(5) One shall be a board member from the Sacramento district, the Placer County Air Pollution Control District, the Yolo-Solano Air Quality Management District, the Feather River Air Quality Management District, or the El Dorado County Air Pollution Control District.

(6) One shall be a board member of any other district.

(e) Any vacancy shall be filled by the Governor within 30 days of the date on which it occurs. If the Governor fails to make an appointment for any vacancy within the 30-day period, the Senate Committee on Rules may make the appointment to fill the vacancy in accordance with this section.

(f) While serving on the state board, all members shall exercise their independent judgment as officers of the state on behalf of the interests of the entire state in furthering the purposes of this division. A member of the state board shall not be precluded from voting or otherwise acting upon any matter solely because that member has voted or acted upon the matter in his or her capacity as a member of a district board, except that a member of the state board who is also a member of a district board shall not participate in any action regarding his or her district taken by the state board pursuant to Sections 41503 to 41505, inclusive.

(Amended by Stats. 2013, Ch. 76, Sec. 116. Effective January 1, 2014.)



39511

(a)  The Governor shall appoint the chairperson, who shall serve at the pleasure of the Governor, from among the members of the state board, and shall serve as the principal advisor to the Governor on, and shall assist the Governor in establishing, major policy and program matters on environmental protection. The chairperson shall also serve as the principal communications link for the effective transmission of policy problems and decisions to the Governor relating to the activities of the State Water Resources Control Board and the State Solid Waste Management Board, in addition to serving as the Governor’s chief air quality policy spokesperson.

(b)  The chairperson shall serve full time.

(Amended by Stats. 1981, Ch. 982. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



39512

Each member of the state board shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1983, Ch. 803, Sec. 37.)



39512.5

(a) With respect to the members appointed pursuant to subdivision (d) of Section 39510, those members shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties to the extent that reimbursement for expenses is not otherwise provided or payable by another public agency or agencies. Each elected public official member of the state board shall receive one hundred dollars ($100) for each day, or portion thereof, but not to exceed one thousand dollars ($1,000) in any month, attending meetings of the state board or committees thereof, or upon authorization of the state board while on official business of the state board.

(b) Reimbursements made pursuant to subdivision (a) shall be made as follows:

(1) A member appointed from a district that is specifically named in subdivision (d) of Section 39510 shall be reimbursed by the district from which the person qualified for membership.

(2) The member appointed as a board member of a district that is not specifically named in subdivision (d) of Section 39510 shall be reimbursed by the state board.

(Amended by Stats. 2014, Ch. 512, Sec. 2. Effective January 1, 2015.)



39513

The state board shall hold regular meetings at least twice a month. Special meetings may be called by the chair or upon the request of a majority of the members. Each member of the state board shall receive reimbursement for actual necessary traveling expenses incurred in the performance of official duties. Time spent in these board meetings shall count toward the sixty hours per month work requirement specified in Section 11564 of the Government Code.

(Amended by Stats. 2000, Ch. 890, Sec. 5. Effective January 1, 2001.)



39514

The provisions of Chapter 2 (commencing with Section 11150), Part 1, Division 3, Title 2 of the Government Code apply to the state board, and the state board is the head of a department within the meaning of the chapter.

(Added by Stats. 1975, Ch. 957.)



39515

(a)  The state board shall appoint an executive officer who shall serve at the pleasure of the state board and, except as provided in subdivision (d), may delegate any duty to the executive officer that the state board deems appropriate.

(b)  The intention of the Legislature is hereby declared to be that the executive officer shall perform and discharge, under the direction and control of the state board, the powers, duties, purposes, functions, and jurisdiction vested in the state board and delegated to the executive officer by the state board.

(c)  The state board shall, upon the receipt of a petition from any affected member of the public, affected district, or designated air quality planning agency, hold a public hearing to review any action taken by the executive officer pursuant to Section 41650, 41651, or 41652.

(d)  Any action taken by the executive officer pursuant to Section 40469 or Sections 41503 to 41505, inclusive, shall be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2000, Ch. 890, Sec. 6. Effective January 1, 2001.)



39516

Any power, duty, purpose, function, or jurisdiction which the state board may lawfully delegate shall be conclusively presumed to have been delegated to the executive officer unless it is shown that the state board, by affirmative vote recorded in the minutes of the state board, specifically has reserved the same for the state board’s own action.

The executive officer may redelegate to his subordinates unless, by state board rule or express provision of law, the executive officer is specifically required to act personally.

(Added by Stats. 1975, Ch. 957.)



39517

The district shall be given notice and the opportunity to act before any rule or regulation is adopted by the state board for the district pursuant to Section 41502.

(Added by Stats. 1981, Ch. 982.)






CHAPTER 3 - General Powers and Duties

39600

The state board shall do such acts as may be necessary for the proper execution of the powers and duties granted to, and imposed upon, the state board by this division and by any other provision of law.

(Repealed and added by Stats. 1975, Ch. 957.)



39601

(a)  The state board shall adopt standards, rules, and regulations in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, necessary for the proper execution of the powers and duties granted to, and imposed upon, the state board by this division and by any other provision of law.

(b)  The state board, by rules and regulations, may revise the definitions of terms set forth in Chapter 2 (commencing with Section 39010) of Part 1 in order to conform those definitions to federal laws and rules and regulations.

(c)  The standards, rules, and regulations adopted pursuant to this section shall, to the extent consistent with the responsibilities imposed under this division, be consistent with the state goal of providing a decent home and suitable living environment for every Californian.

(Amended by Stats. 1983, Ch. 142, Sec. 79.)



39601.5

(a) The state board shall make available to the public all information described in paragraph (2) of subdivision (b) of Section 11346.2 of the Government Code, related to, but not limited to, air emissions, public health impacts, and economic impacts, before the comment period for any regulation proposed for adoption by the state board.

(b) In meeting the requirement of subdivision (a), the state board shall not release proprietary, confidential, or otherwise legally protected business information. The state board shall release information in aggregated form, where necessary, to protect proprietary, confidential, or otherwise legally protected business information.

(Added by Stats. 2009, Ch. 384, Sec. 2. Effective January 1, 2010.)



39602

The state board is designated the air pollution control agency for all purposes set forth in federal law.

The state board is designated as the state agency responsible for the preparation of the state implementation plan required by the Clean Air Act (42 U.S.C., Sec. 7401, et seq.) and, to this end, shall coordinate the activities of all districts necessary to comply with that act.

Notwithstanding any other provision of this division, the state implementation plan shall only include those provisions necessary to meet the requirements of the Clean Air Act.

(Amended by Stats. 1979, Ch. 810.)



39602.5

(a) The state board shall adopt rules and regulations pursuant to Section 43013 that, in conjunction with other measures adopted by the state board, the districts, and the United States Environmental Protection Agency, will achieve ambient air quality standards required by the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) in all areas of the state by the applicable attainment date, and to maintain these standards thereafter. The state board shall adopt these measures if they are necessary, technologically feasible, and cost effective, consistent with Section 43013.

(b) If necessary to carry out its duties under this section, the state board shall adopt and enforce rules and regulations that anticipate the development of new technologies or the improvement of existing technologies. The rules and regulations shall require standards that the state board finds and determines can likely be achieved by the compliance date set forth in the rule.

(Added by Stats. 2007, Ch. 669, Sec. 2. Effective January 1, 2008.)



39603

(a)  The state board may do both of the following:

(1)  Contract for technical advisory services and other services as may be necessary for the performance of its powers and duties.

(2)  Appoint advisory groups and committees as it requires. Members of committees or advisory groups shall receive one hundred dollars ($100) per day for each day they attend a meeting of the state board or meet pursuant to a request of the state board, plus actual and necessary travel expenses incurred while performing their duties.

(b)  In appointing advisory groups and committees, the state board may appoint a number of persons qualified in various fields and disciplines. Persons appointed shall be kept informed of the issues before the state board and the work pending before the state board. When the state board desires the advice, in connection with a particular problem or problems, of any person so appointed, the chairperson of the state board may select that person to serve as a member of a working group or committee for the purpose of providing the advice. After the working group or committee has given its advice to the state board, it shall cease to function as a working group or committee. The financial remuneration specified in paragraph (2) of subdivision (a) shall be available to persons only during the time they are serving as members of a working group or committee at the request of the state board.

(Amended by Stats. 1986, Ch. 726, Sec. 1.)



39604

(a) The state board shall post on its Web site, at a minimum by January 1 of each odd-numbered year, information on air quality conditions and trends statewide and on the status and effectiveness of state and local air quality programs.

(b) The data shall include, but not be limited to, all of the following:

(1) A review of air quality trends in each air basin over the most recent five-calendar-year period for which a complete data record is available.

(2) A statement of the number of violations of air quality standards that occurred in each air basin over the most recent two calendar years for which a complete data record is available, and a comparison of the number of violations to those in prior years.

(3) A listing of any changes in state ambient air quality standards adopted by the board over the previous two calendar years.

(4) A summary of the results of research projects concluded during the previous two years, the status of current research projects, and the conduct of the research program pursuant to Section 39703.

(5) A summary of any actions taken by the state board to assume the powers of districts under Section 39808.

(6) A summary of the effects of any significant federal actions over the previous two years that have affected state air quality or air quality programs.

(7) A summary of the status of the state implementation plan for achieving and maintaining ambient air quality standards.

(8) A summary of the state board’s actions in the previous two calendar years to control toxic air pollutants pursuant to Chapter 3.5 (commencing with Section 39650).

(9) A summary of actions of the state board in controlling emissions from motor vehicles during the previous two-year period.

(10) A summary of significant actions taken by districts to control emissions from nonvehicular sources during the previous two-year period. This summary shall not include a district by district analysis for each district in the state, but shall include an overall analysis.

(Amended by Stats. 2004, Ch. 644, Sec. 13. Effective January 1, 2005.)



39605

To carry out the purposes of this division, the state board may:

(a)  Provide any assistance to any district.

(b)  Require any district to provide requested information utilized in the normal operation of the district or required by a state or federal statute or regulation.

(c)  Hold public hearings.

(d)  May accept assistance, financial and otherwise, from any public entity.

(Amended by Stats. 1981, Ch. 700.)



39606

(a)  The state board shall do both of the following:

(1)  Based upon similar meteorological and geographic conditions and consideration for political boundary lines whenever practicable, divide the state into air basins to fulfill the purposes of this division.

(2)  Adopt standards of ambient air quality for each air basin in consideration of the public health, safety, and welfare, including, but not limited to, health, illness, irritation to the senses, aesthetic value, interference with visibility, and effects on the economy. These standards may vary from one air basin to another. Standards relating to health effects shall be based upon the recommendations of the Office of Environmental Health Hazard Assessment.

(b)  In its recommendations for submission to the state board pursuant to paragraph (2) of subdivision (a), the Office of Environmental Health Hazard Assessment, to the extent that information is available, shall assess the following:

(1)  Exposure patterns, including, but not limited to, patterns determined by relevant data supplied by the state board, among infants and children that are likely to result in disproportionately high exposure to ambient air pollutants in comparison to the general population.

(2)  Special susceptibility of infants and children to ambient air pollutants in comparison to the general population.

(3)  The effects on infants and children of exposure to ambient air pollutants and other substances that have a common mechanism of toxicity.

(4)  The interaction of multiple air pollutants on infants and children, including the interaction between criteria air pollutants and toxic air contaminants.

(c)  In assessing the factors specified in subdivision (b), the office shall use current principles, practices, and methods used by public health professionals who are experienced practitioners in the field of human health effects assessment. The scientific basis or scientific portion of the method used by the office to assess the factors set forth in subdivision (b) shall be subject to peer review as described in Section 57004 or in a manner consistent with the peer review requirements of Section 57004. Any person may submit any information for consideration by the entity conducting the peer review, which may receive oral testimony.

(d)  (1)  No later than December 31, 2000, the state board in consultation with the office, shall review all existing health-based ambient air quality standards to determine whether, based on public health, scientific literature, and exposure pattern data, the standards adequately protect the health of the public, including infants and children, with an adequate margin of safety. The state board shall publish a report summarizing these findings.

(2)  The state board shall revise the highest priority ambient air quality standard determined to be inadequate to protect infants and children with an adequate margin of safety, based on its report, no later than December 31, 2002. Following the revision of the highest priority standard, the state board shall revise any additional standards determined to be inadequate to protect infants and children with an adequate margin of safety, at the rate of at least one per year. The standards shall be established at levels that adequately protect the health of the public, including infants and children, with an adequate margin of safety.

(e)  Nothing in this section shall restrict the authority of the state board to consider additional information in establishing ambient air quality standards or to adopt an ambient air quality standard designed to protect vulnerable populations other than infants and children.

(Amended by Stats. 1999, Ch. 731, Sec. 3. Effective January 1, 2000.)



39606.1

(a)  On or before January 1, 1997, the state board shall adopt regulations to designate, and determine the boundaries of, an air basin known as the Mojave Desert Air Basin. The air basin shall have a territory that is based upon similar meteorological and geographical conditions and consideration for political boundary lines. The air basin shall consist of at least all of the following:

(1)  The desert portions of Los Angeles County that, immediately prior to the date of the adoption of the regulations, were within the Southeast Desert Air Basin.

(2)  The desert portions of Kern County that, immediately prior to the date of the adoption of the regulations, were within the Southeast Desert Air Basin.

(3)  Any portion of the Mojave Desert Air Quality Management District that, immediately prior to the date of the adoption of the regulations, was within the Southeast Desert Air Basin.

(4)  Any other area contiguous to the areas indicated in paragraphs (1) to (3), inclusive, that the state board determines by a preponderance of the evidence is appropriate for inclusion.

(b)  Areas that, immediately prior to the date of the adoption of the regulations, were within the Southeast Desert Air Basin and are not included in the Mojave Desert Air Basin shall remain in the Southeast Desert Air Basin, subject to Section 39606.

(Added by Stats. 1995, Ch. 113, Sec. 1. Effective January 1, 1996.)



39607

The state board shall:

(a)  Establish a program to secure data on air quality in each air basin established by the state board.

(b)  Inventory sources of air pollution within the air basins of the state and determine the kinds and quantity of air pollutants, including, but not necessarily limited to, the contribution of natural sources, mobile sources, and area sources of emissions, including a separate identification of those sources not subject to district permit requirements, to the extent feasible and necessary to carry out the purposes of this chapter. The state board shall use, to the fullest extent, the data of local agencies and other state and federal agencies in fulfilling this purpose.

(c)  Monitor air pollutants in cooperation with districts and with other agencies to fulfill the purpose of this division.

(d)  Adopt test procedures to measure compliance with its nonvehicular emission standards and those of districts.

(e)  Establish and periodically review criteria for designating an air basin attainment or nonattainment for any state ambient air quality standard set forth in Section 70200 of Title 17 of the California Code of Regulations. In developing and reviewing these criteria, the state board shall consider instances where there is poor or limited ambient air quality data, and shall consider highly irregular or infrequent violations. The state board shall provide an opportunity for public comment on the proposed criteria, and shall adopt the criteria after a public hearing.

(f)  Evaluate, in consultation with the districts and other interested parties, air quality-related indicators which may be used to measure or estimate progress in the attainment of state standards and establish a list of approved indicators. On or before July 1, 1993, the state board shall identify one or more air quality indicators to be used by districts in assessing progress as required by subdivision (b) of Section 40924. The state board shall continue to evaluate the prospective application of air quality indicators and, upon a finding that adequate air quality modeling capability exists, shall identify one or more indicators which may be used by districts in lieu of the annual emission reductions mandated by subdivision (a) of Section 40914. In no case shall any indicator be less stringent or less protective, on the basis of overall health protection, than the annual emission reduction requirement in subdivision (a) of Section 40914.

(g)  Establish, not later than July 1, 1996, a uniform methodology which may be used by districts in assessing population exposure, including, but not limited to, reduction in exposure of districtwide subpopulations such as children, the elderly, and persons with respiratory disease, to ambient air pollutants at levels above the state ambient air quality standards, for estimating reductions in population exposure for the purposes of Sections 40913, 40924, and 41503, and for the establishment of the means by which reductions in population exposures may be achieved. The methodology adopted pursuant to this subdivision shall be consistent with the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.), and with this division, including, but not limited to, Section 39610.

(Amended by Stats. 2000, Ch. 729, Sec. 1. Effective January 1, 2001.)



39607.3

(a)  The state board shall, not later than January 1, 1998, and triennially thereafter, approve, following a public hearing, an update to the emission inventory required by subdivision (b) of Section 39607.

(b)  Each inventory update shall include all of the following:

(1)  The state board’s and each district’s best estimates of emissions from all sources, including, but not limited to, motor vehicles, nonroad mobile sources, stationary sources, areawide sources, and biogenic sources.

(2)  A detailed verification of source category emission rate data with available scientific data, including, but not limited to, actual measurements of pollutants in the atmosphere, and an explanation of any discrepancies.

(3)  An update to a mobile source emission inventory for any air quality attainment plan required by the federal Clean Air Act (42 U.S.C.A. Sec. 7401 et seq.) or this division, that considers all available information regarding current and projected vehicle miles traveled, vehicle trips, demographics, and other nontechnological factors affecting the mobile source emission inventory, and bases the mobile source emission inventory upon the best information available to achieve compliance.

(c)  Any emission inventory update approved on or after January 1, 1997, shall comply with this section.

(d)  The Legislature hereby finds and declares that it is in the interests of the state that air quality plans be based on accurate emission inventories. Inaccurate inventories that do not reflect the actual emissions into the air can lead to misdirected air quality control measures, resulting in delayed attainment of standards and unnecessary and significant costs.

(Added by Stats. 1996, Ch. 763, Sec. 1. Effective January 1, 1997.)



39607.4

On and after January 1, 2007, as part of its responsibilities under Section 39607, and in order to streamline, consolidate, and unify the inventory of air emissions under one agency in state government, the state board shall prepare, adopt, and update the inventory formerly required to be adopted and updated by the State Energy Resources Conservation and Development Commission pursuant to Chapter 8.5 (commencing with Section 25730) of Division 15 of the Public Resources Code.

(Added by Stats. 2006, Ch. 77, Sec. 43. Effective July 18, 2006.)



39607.5

(a) The state board shall develop, and adopt in a public hearing, a methodology for use by districts to calculate the value of credits issued for emission reductions from stationary, mobile, indirect, and areawide sources, including those issued under market-based incentive programs, when those credits are used interchangeably.

(b) In developing the methodology, the state board shall do all of the following:

(1) Ensure that the methodology results in the maintenance and improvement of air quality consistent with this division.

(2) Allow those credits to be used in a market-based incentive program adopted pursuant to Section 39616 that requires annual reductions in emissions through declining annual allocations, and allow the use of all of those credits, including those from a market-based incentive program, to meet other stationary or mobile source requirements that do not expressly prohibit that use.

(3) Ensure that the methodology does not do any of the following:

(A) Result in the crediting of air emissions that already have been identified as emission reductions necessary to achieve state and federal ambient air quality standards.

(B) Provide for an additional discount of credits solely as a result of emission reduction credits trading if a district already has discounted the credit as part of its process of identifying and granting those credits to sources.

(C) Otherwise provide for double-counting emission reductions.

(4) Consult with, and consider the suggestions of, the public and all interested parties, including, but not limited to, the California Air Pollution Control Officers Association and all affected regulated entities.

(5) Ensure that any credits, whether they are derived from stationary, mobile, indirect, or areawide sources, shall be permanent, enforceable, quantifiable, and surplus.

(6) Ensure that any credits derived from a market-based incentive program adopted pursuant to Section 39616 are permanent, enforceable, quantifiable, and are in addition to any required controls, unless those credits otherwise comply with paragraph (2).

(7) Consider all of the following factors:

(A) How long credits should be valid.

(B) Whether, and which, banking opportunities may exist for credits.

(C) How to provide flexibility to sources seeking to use credits so that they remain interchangeable and negotiable until used.

(D) How to ensure a viable trading process for sources wishing to trade credits consistent with this section.

(E) How to ensure that, if credits may be used within and between adjacent districts or air basins where sources are in proximity to one another, the use occurs while maintaining and improving air quality in both districts or air basins.

(c) If necessary, the state board shall periodically update the methodology as it applies to future transactions. The state board’s environmental justice advisory committee shall review each updated methodology.

(d) The state board shall periodically review each district’s emission reduction and credit trading programs to ensure that the programs comply with the methodology developed pursuant to this section.

(e) The state board shall post on its Web site, at a minimum by January 1 each year, actions taken by the state board to implement this section.

(Amended by Stats. 2006, Ch. 851, Sec. 1. Effective January 1, 2007.)



39608

(a)  The state board, in consultation with the districts, shall identify, pursuant to subdivision (e) of Section 39607, and classify each air basin which is in attainment and each air basin which is in nonattainment for any state ambient air quality standard. This identification and classification shall be made on a pollutant-by-pollutant basis. Where the state board finds that data is not sufficient to determine the attainment or nonattainment status for an air basin, the state board shall identify the air basin as unclassified.

(b)  The state board may assign an attainment, nonattainment, or unclassified designation to one or more areas within any air basin unless the state board finds and determines that the pollutant for which the designation applies affects the entire region or is produced by emission sources throughout the region.

(c)  Designations made by the state board shall be reviewed annually and updated as new information becomes available.

(Amended by Stats. 1990, Ch. 932, Sec. 1.)



39609

On or before December 31, 1989, and at least every three years thereafter, the state board shall complete a study on the feasibility of employing air quality models and other analytical techniques to distinguish between emission control measures on the basis of their relative ambient air quality impact. As part of this study, the state board shall determine whether adequate modeling capability exists to support the use of air quality indicators or alternative measures of progress as specified in subdivision (f) of Section 39607 and Section 40914. The state board shall consult with districts and affected groups in conducting this study, and, after a public hearing, shall prepare and transmit its findings to each district for its use in developing plans pursuant to Chapter 10 (commencing with Section 40910).

(Amended by Stats. 1992, Ch. 945, Sec. 2. Effective January 1, 1993.)



39610

(a)  Not later than December 31, 1989, the state board shall identify each air basin, or subregion thereof, in which transported air pollutants from upwind areas outside the air basin, or subregion thereof, cause or contribute to a violation of the state ambient air quality standard for ozone, and shall identify the district of origin of the transported air pollutants based upon the preponderance of available evidence. The state board shall identify and determine the priorities of information and studies needed to make a more accurate determination, including, but not limited to, emission inventories, pollutant characterization, ambient air monitoring, and air quality models.

(b)  The state board shall, in cooperation with the districts, assess the relative contribution of upwind emissions to downwind ozone ambient air pollutant levels to the extent permitted by available data, and shall establish mitigation requirements commensurate with the level of contribution. In assessing the relative contribution of upwind emissions to downwind ozone ambient air pollutant levels, the state board shall determine if the contribution level of transported air pollutants is overwhelming, significant, inconsequential, or some combination thereof. Any determination by the state board shall be based upon a preponderance of the available evidence.

(c)  The state board shall make every reasonable effort to supply air pollutant transport information to heavily impacted districts prior to the development of plans to attain the state ambient air quality standards, shall consult with affected upwind and downwind districts, and shall adopt its findings at a public hearing.

(d)  The state board shall review and update its transport analysis at least once every three years.

(e)  The state board shall conduct appropriate studies to carry out its responsibilities under this section.

(Amended by Stats. 1994, Ch. 512, Sec. 1. Effective January 1, 1995.)



39612

(a)  In addition to funds that may be appropriated by the Legislature to the state board to carry out the additional responsibilities and to undertake necessary technical studies required by this chapter, the state board may impose additional permit fees on nonvehicular sources within a district’s jurisdiction.

(b)  (1)  The state board may do any of the following with respect to the collection of fees on nonvehicular sources imposed pursuant to subdivision (a):

(A)  Upon obtaining the concurrence of the district, require a district to collect the fees.

(B)  Establish a system in which the state board collects the fees directly.

(C)  Contract with any other state agency to collect the fees.

(2)  If the state board establishes a system to collect fees pursuant to subparagraph (B) of paragraph (1) or contracts with another state agency to collect the fees pursuant to subparagraph (C) of paragraph (1), each district shall provide any information necessary to ensure the accurate and efficient collection of the fees from nonvehicular sources.

(c)  The permit fees imposed pursuant to this section shall be expended only for the purposes of recovering costs of additional state programs related to nonvehicular sources. Priority for expenditure of permit fees collected pursuant to this section shall be given to the following activities:

(1)  Identifying air quality-related indicators that may be used to measure or estimate progress in the attainment of state ambient air standards pursuant to subdivision (f) of Section 39607.

(2)  Establishing a uniform methodology for assessing population exposure to air pollutants pursuant to subdivision (g) of Section 39607.

(3)  Updating the emission inventory pursuant to Section 39607.3, including emissions that cause or contribute to the nonattainment of federal ambient air standards.

(4)  Identifying, assessing, and establishing the mitigation requirements for the effects of interbasin transport of air pollutants pursuant to Section 39610.

(5)  Updating the state board’s guidance to districts on ranking control measures for stationary sources based upon the cost-effectiveness of those measures in reducing air pollution.

(d)  The permit fees imposed pursuant to this section shall be collected from nonvehicular sources that are authorized by district permits to emit 250 tons or more per year of any nonattainment pollutant or its precursors.

(e)  The permit fees collected pursuant to this section and Section 39613, after deducting the administrative costs of collecting the fees, shall be transmitted to the Controller for deposit in the Air Pollution Control Fund.

(f)  (1)  The total amount of funds collected by fees imposed pursuant to this section, exclusive of district administrative costs, may not exceed thirteen million dollars ($13,000,000) in any fiscal year, unless that limitation is increased pursuant to paragraph (2).

(2)  The state board may increase the limitation on the total amount of funds collected as described in paragraph (1) by an amount not to exceed the annual percentage change in the California Consumer Price Index as compiled and reported by the Department of Industrial Relations.

(g)  On or before January 1 of each year, the state board shall report to the Governor and the Legislature on the expenditure of permit fees collected pursuant to this section and Section 39613. The report shall include a report on the status of implementation of the programs prioritized for funding pursuant to subdivision (c).

(Amended by Stats. 2003, 1st Ex. Sess., Ch. 1, Sec. 1. Effective October 28, 2003.)



39613

The state board shall impose a fee for any consumer product, as defined in Section 41712, sold in the state and any architectural coating sold in the state if a manufacturer’s total sales of consumer products or architectural coatings will result in the emission in the state of 250 tons per year or greater of volatile organic compounds. Revenues collected from the imposition of this fee shall be used to mitigate or reduce air pollution in the state created by consumer products and architectural coatings, as determined by the state board, and shall be expended solely for those programs.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 1, Sec. 2. Effective October 28, 2003.)



39616

(a)  The Legislature hereby finds and declares all of the following:

(1)  Several regions in California suffer from some of the worst air quality in the United States.

(2)  While traditional command and control air quality regulatory programs are effective in cleaning up the air, other options for improvement in air quality, such as market-based incentive programs, should be explored, provided that those programs result in equivalent emission reductions while expending fewer resources and while maintaining or enhancing the state’s economy.

(3)  The purpose of this section is to establish requirements under which a district board may adopt market-based incentive programs in a manner which achieves the greatest air quality improvement while strengthening the state’s economy and preserving jobs.

(b)  (1)  A district board may adopt a market-based incentive program as an element of the district’s plan for attainment of the state or federal ambient air quality standards.

(2)  A market-based incentive program that satisfies the conditions in this section may substitute for current command and control regulations and future air quality measures that would otherwise have been adopted as part of the district’s plan for attainment, and may be implemented in lieu of some or all of the control measures adopted by the district pursuant to Chapter 10 (commencing with Section 40910) of Part 3.

(c)  In adopting rules and regulations to implement a market-based incentive program, a district board shall, at the time that the rules and regulations are adopted, make express findings, and shall, at the time that the rules and regulations are submitted to the state board, submit appropriate information, to substantiate the basis for making the findings that each of the following conditions is met on an overall districtwide basis:

(1)  The program will result in an equivalent or greater reduction in emissions at equivalent or less cost compared with current command and control regulations and future air quality measures that would otherwise have been adopted as part of the district’s plan for attainment.

(2)  The program will provide a level of enforcement and monitoring, to ensure compliance with emission reduction requirements, comparable with command and control air quality measures that would otherwise have been adopted by the district for inclusion in the district’s plan for attainment.

(3)  The program will establish a baseline methodology that provides appropriate credit so that stationary sources of air pollution which have been modified prior to implementation of the program to reduce stationary source emissions are treated equitably.

(4)  The program will not result in a greater loss of jobs or more significant shifts from higher to lower skilled jobs, on an overall districtwide basis, than that which would exist under command and control air quality measures that would otherwise have been adopted as part of the district’s plan for attainment. A finding of compliance with this requirement may be made in the same manner as the analyses made by the district to meet the requirements of Section 40728.5.

(5)  The program will promote the privatization of compliance and the availability of data in computer format. The district shall endeavor to provide sources with the option to keep records by way of electronic or computer data storage systems, rather than mechanical devices such as strip chart recorders.

(6)  The program will not in any manner delay, postpone, or otherwise hinder district compliance with Chapter 10 (commencing with Section 40910) of Part 3.

(7)  The program will not result in disproportionate impacts, measured on an aggregate basis, on those stationary sources included in the program compared to other permitted stationary sources in the district’s plan for attainment.

(d)  (1)  A district’s plan for attainment or plan revision submitted to the state board prior to January 1, 1993, shall be designed to achieve equivalent emission reductions and reduced cost and job impacts compared to current command and control regulations and future air quality measures that would otherwise have been adopted as part of the district’s plan for attainment. A district shall not implement a market-based incentive program unless the state board has determined that the plan or plan revision complies with this paragraph.

(2)  A plan or plan revision submitted on or after January 1, 1993, shall be designed to meet the provisions of subdivision (c) and Section 40440.1 if applicable. The state board shall approve the plan or plan revision prior to program implementation, and shall make its determination not later than 90 days from the date of submittal of the plan or plan revision.

(3)  Upon the adoption of rules and regulations to implement the program in accordance with subdivision (c), the district shall submit the rules and regulations to the state board. The state board shall, within 90 days from the date of submittal, determine whether the rules and regulations meet the requirements of this section and Section 40440.1, if applicable. This paragraph does not prohibit the district from implementing the program upon the approval of the plan or plan revision and prior to submittal of the rules and regulations.

(e)  Within five years from the date of adoption of a market-based incentive program, the district board shall commence public hearings to reassess the program and shall, not later than seven years from the date of the district’s initial adoption of the program, ratify the findings required pursuant to paragraphs (1), (2), (5), and (6) of subdivision (c) and the district’s compliance with Section 40440.1, if applicable, with the concurrence of the state board. If the district board fails to ratify the findings within the seven-year period, the district board shall make appropriate revisions to the district’s plan for attainment.

(f)  The district board shall reassess a market-based incentive program if the market price of emission trading units exceeds a predetermined level set by the district board. The district board may take action to revise the program. A predetermined market price review level shall be set in a public hearing in consideration of the costs of command and control air quality measures that would otherwise have been adopted as part of the district’s plan for attainment, costs and factors submitted by interested parties, and any other factors considered appropriate by the district board. The district board may revise the market price review level for emission trading units every three years during attainment plan updates required under Section 40925. In revising the market price review level, the district board shall consider the factors used in setting the initial market price review level as well as other economic impacts, including the overall impact of the program on job loss, rate of business formation, and rate of business closure.

(g)  For sources not included in market-based incentive programs, this section does not apply to, and shall in no way limit, existing district authority to facilitate compliance with particular emission control measures by imposing or authorizing sourcewide emission caps, alternative emission control plans, stationary for mobile source emission trades, mobile for mobile source emission trades, and similar measures, whether imposed or authorized by rule or permit condition.

(h)  This section does not apply to the implementation of market-based transportation control measures which do not involve emissions trading.

(Amended by Stats. 1996, Ch. 618, Sec. 1. Effective January 1, 1997.)



39616.5

(a) The state board shall not adopt any regulation that excludes the importation of compliant diesel fuel by entities that do not have refineries in California.

(b) For the purposes of this section, “compliant diesel fuel” means a diesel fuel that complies with the designated equivalent limits in paragraph (1) of subdivision (h) of Section 2282 of Title 13 of the California Code of Regulations.

(c) The state board may designate a fuel as a compliant diesel fuel if an importer demonstrates that the relevant properties of the diesel fuel to be imported are equivalent to the properties of California Air Resources Board (CARB) diesel fuel blends being certified for sale in California.

(d) For the purposes of this section, “relevant properties” include all of the following:

(1) Aromatic hydrocarbon content.

(2) Polycyclic aromatic hydrocarbon content.

(3) API gravity.

(4) Cetane number.

(5) Nitrogen content.

(6) Sulfur content.

(Added by Stats. 2006, Ch. 11, Sec. 1. Effective January 1, 2007.)



39617

Any rule, regulation, or control measure adopted pursuant to this division which allows for the use of mobile source emission reduction credits through the acceleration of the retirement of in-use motor vehicles, the repair or retirement of gross-polluting and other high-emitting vehicles, or other similar methods of reducing air pollution shall allow the person using the method to calculate the emission reductions by any of the following methods:

(a)  The measurement of actual air emissions from those motor vehicles repaired or retired as a result of the rule, regulation, or control measure, pursuant to the methodology and criteria established pursuant to Section 39607.5, or, prior to adoption of the methodology by the state board, by any alternate methodology approved by the agency which has adopted the rule, regulation, or control measure, if that methodology is consistent with federal law and with subdivision (b) of Section 39607.5.

(b)  The use of a statistically representative sample of the motor vehicles repaired or retired as a result of the rule, regulation, or control measure, utilizing the methodology and criteria established pursuant to Section 39607.5, or, prior to adoption of the methodology by the state board, by any alternate methodology approved by the agency which has adopted the rule, regulation, or control measure, if that methodology is consistent with federal law and with subdivision (b) of Section 39607.5.

(c)  The use of vehicle fleet average emissions, as determined by the state board.

(d)  This section does not apply to any motor vehicle specified in subdivision (a), (b), (f), or (k) of Section 34500 of the Vehicle Code.

(Added by Stats. 1995, Ch. 805, Sec. 2. Effective January 1, 1996.)



39617.5

(a)  Not later than January 1, 2003, the state board shall do all of the following:

(1)  Evaluate the adequacy of the current monitoring network for its ability to gather the data necessary to determine the exposure of infants and children to air pollutants including criteria air pollutants and toxic air contaminants.

(2)  Identify areas where the exposure of infants and children to air pollutants is not adequately measured by the current monitoring network.

(3)  Recommend changes to improve air pollution monitoring networks and data collection to more accurately reflect the exposure of infants and children to air pollutants.

(b)  In carrying out this section, the state board, in cooperation with the districts, shall expand its existing monitoring program in six communities around the state in nonattainment areas, as selected by the state board, to include special monitoring of children’s exposure to air pollutants and toxic contaminants. The expanded program shall include placing air pollution monitors near schools, day care centers, and outdoor recreational facilities that are in close proximity to, or downwind from, major industrial sources of air pollutants and toxic air contaminants, including, freeways and major traffic areas. The purpose of the air pollution monitors shall be to conduct sampling of air pollution levels affecting children. Monitoring may include the use of fixed, mobile, and other monitoring devices, as appropriate.

(c)  The expanded monitoring program shall include the following:

(1)  Monitoring during multiple seasons and at multiple locations within each community at schools, day care centers, recreational facilities, and other locations where children spend most of their time.

(2)  A combination of upgrading existing fixed monitoring sites, establishing new fixed monitoring sites, and conducting indoor and outdoor sampling and personal exposure measurements in each community to provide the most comprehensive data possible on the levels of children’s exposure to air pollutants and toxic air contaminants.

(d)  Data collected from expanded air quality monitoring activities conducted pursuant to this section may be used for any purpose authorized by law, including, but not limited to, determinations as to whether an area has attained or has not attained the state and national ambient air quality standards, if the monitoring devices from which the data was collected meet the monitoring requirements specified in Section 58.14 of Title 40 of the Code of Federal Regulations for special purpose monitors, all other monitoring requirements of Part 58 of Title 40 of the Code of Federal Regulations, and all applicable requirements specified in regulations adopted by the state board.

(Added by Stats. 1999, Ch. 731, Sec. 4. Effective January 1, 2000.)



39618

Refrigerated trailers shall be classified as mobile sources and shall be regulated by the state board on a statewide basis to prevent confusion concerning whether the trailers are stationary sources when not being driven and to prevent inconsistent regulation by districts of vehicles that are operated in more than one district. The state board shall develop regulations, on or before January 1, 2000, to achieve reductions in emissions attributable to the refrigerated trailers.

(Added by Stats. 1997, Ch. 418, Sec. 1. Effective January 1, 1998.)



39619

The Legislature hereby finds and declares all of the following:

(a)  Recent scientific studies have documented significant adverse public health effects associated with exposure to airborne fine particles that are smaller than 2.5 microns (PM 2.5).

(b)  Federal ambient air quality standards for the control of particles smaller than 10 microns in diameter (PM 10) will require additional emission controls in California.

(c)  California’s existing ambient air quality monitoring program for PM 10 and PM 2.5 provides inadequate scientific information with regard to the level of public exposure to, and public health risk from, airborne fine particles, and therefore must be expanded and improved to evaluate priorities and establish appropriate control strategies.

(d)  Current proposals for required monitoring of PM 2.5 by the Environmental Protection Agency may not be appropriate for properly measuring species of pollutants that comprise the principal components of airborne fine particles within the state.

(e)  California needs to develop an airborne fine particle monitoring program that reflects the specific nature of California’s fine particle air pollution problem and develops data suitable for use in exposure evaluations.

(f)  California should use the most accurate methods available in the fine particle monitoring program that are appropriate for use in California and should strive to avoid duplication of the federal air monitoring program whenever possible.

(Added by Stats. 1997, Ch. 518, Sec. 1. Effective January 1, 1998.)



39619.5

The state board shall develop and conduct an expanded and revised program of monitoring of airborne fine particles smaller than 2.5 microns in diameter (PM 2.5). The program shall be designed to accomplish all of the following:

(a) The monitoring method selected shall be capable of accurately representing the spectrum of compounds that comprise PM 2.5 in the atmosphere of regions where monitoring is conducted, including nitrates and other inorganic compounds, as well as carbonaceous materials.

(b) To the extent feasible, the state board shall consider approved federal particulate methods in selecting a monitoring method for the program.

(c) The monitoring network used in the program shall site monitors so as to characterize population exposure, background conditions, and transport influence, and attain any other objective identified by the state board as necessary to understand conditions and to provide information for the development of control strategies.

(d) Portable monitors shall be used in locations not now monitored for PM 10, but where elevated PM 2.5 might be expected.

(e) During the initial two years of expanded monitoring, PM 2.5 monitoring shall be done at one or more of the highest level PM 10 sites in any region that violates the federal ambient air quality standard for PM 10, to enable a determination of the correlation between levels of PM 10 and PM 2.5.

(f) In regions where ambient source characterization studies for PM 2.5 have not been completed, the state board shall work with the district to develop and conduct those studies.

(g) The state board shall place on its Web site, updated at a minimum January 1 of each year, the status and results of the airborne fine particulate air pollution monitoring program.

(Amended by Stats. 2004, Ch. 644, Sec. 15. Effective January 1, 2005.)



39619.6

(a)  By June 30, 2002, the state board and the State Department of Health Services, in consultation with the State Department of Education, the Department of General Services, and the Office of Environmental Health Hazard Assessment, shall conduct a comprehensive study and review of the environmental health conditions in portable classrooms, as defined in subdivision (k) of Section 17070.15 of the Education Code.

(b)  The state board and the department shall jointly coordinate the study, oversee data analysis and quality assurance, coordinate stakeholder participation, and prepare recommendations. The state board shall develop and oversee the contract for field work, air monitoring, and data analysis, and obtain equipment for the study. The department shall oversee the assessment of ventilation systems and practices and the evaluation of microbiological contaminants, and may provide laboratory analyses as needed.

(c)  By August 31, 2000, the state board shall release a request for proposals for the field portion of the study. Field work shall begin not later than July 2001. The final report shall be completed on or before June 30, 2002, and shall be provided to the appropriate policy committees of the Legislature. The study of portable classrooms shall include all of the following:

(1)  Review of design and construction specifications, including those for ventilation systems.

(2)  Review of school maintenance practices, including the actual operation or nonoperation of ventilation systems.

(3)  Assessment of indoor air quality.

(4)  Assessment of potential toxic contamination, including molds and other biological contaminants.

(d)  The final report shall summarize the results of the study and review, and shall include recommendations to remedy and prevent unhealthful conditions found in portable classrooms, including the need for all of the following:

(1)  Modified design and construction standards, including ventilation specifications.

(2)  Emission limits for building materials and classroom furnishings.

(3)  Other mitigation actions to ensure the protection of children’s health.

(Amended by Stats. 2001, Ch. 159, Sec. 131. Effective January 1, 2002.)



39619.7

(a) A written communication from the state board alleging that an administrative or civil penalty will be, or could be, imposed either by the state board or another party, including the Attorney General, for a violation of air pollution law, shall contain a clear explanation of all of the following:

(1) The manner in which the administrative or civil penalty amount was determined, including the aggravating and mitigating factors the state board considered in arriving at the amount, and, where applicable, the per unit or per vehicle basis for the penalty.

(2) The provision of law or regulations under which the alleged violator is being assessed the administrative or civil penalty, including the reason that provision is most appropriate for that violation.

(3) Whether the administrative or civil penalty is being assessed under a provision of law that prohibits the emission of pollution at a specified level, and if so, a quantification of the specific amount of pollution emitted in excess of that level, where practicable. This quantification may be based on estimates or emission factors.

(b) The information described in subdivision (a) and all final mutual settlement agreements reached between the state board and a person alleged to have violated air pollution laws shall be made available to the public.

(Added by Stats. 2010, Ch. 413, Sec. 1. Effective September 28, 2010.)



39619.8

On or before July 1, 2010, the state board, in consultation with the Public Utilities Commission, the State Energy Resources Conservation and Development Commission, the State Water Resources Control Board, and the Independent System Operator, shall prepare and submit to the Governor and the Legislature a report that evaluates the electrical system reliability needs of the South Coast Air Basin and recommends the most effective and efficient means of meeting those needs while ensuring compliance with state and federal law, including, but not limited to, all of the following policies and requirements:

(a) The California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500)).

(b) Section 316(b) of the federal Clean Water Act, and any policies and regulations adopted by the State Water Resources Control Board as these regulations applied to thermal powerplants within the basin.

(c) State and federal air pollution laws and regulations, including, but not limited to, any requirements for emission reductions credits for new and modified sources of air pollution.

(d)  Renewable energy and energy efficiency requirements adopted pursuant to Division 1 (commencing with Section 201) of the Public Utilities Code and Division 15 (commencing with Section 25000) of the Public Resources Code.

(e) Division 13 (commencing with Section 21000) of the Public Resources Code.

(f) The resource adequacy requirements for load-serving entities established by the Public Utilities Commission pursuant to Section 380 of the Public Utilities Code.

(Added by Stats. 2009, Ch. 285, Sec. 2. Effective January 1, 2010.)






CHAPTER 3.1 - Permit Assistance

39620

(a)  The state board shall implement a program to assist districts to improve efficiencies in the issuance of permits pursuant to this division. The program shall be consistent with the requirements of Title V.

(b)  (1)  The program shall include a process, developed in coordination with the districts, for the state board to precertify simple, commonly used equipment and processes as being in compliance with applicable air quality rules and regulations, under conditions specified by the state board. The state board shall develop criteria and guidelines for precertification in coordination with the districts.

(2)  The state board shall charge a reasonable fee for precertification, not to exceed the state board’s estimated costs. Payment of the fee shall be a condition of precertification.

(3)  Precertification shall not affect any existing authority of a district regarding permitting and compliance requirements. Precertification shall constitute a preliminary evaluation of the equipment or process, and a recommendation by the state board for permit conditions to be adopted by a district having jurisdiction over particular equipment or a particular process, that would allow district permitting staff to more quickly process permit applications for air pollution sources.

(4)  The California Environmental Protection Agency, within existing resources, and in consultation with appropriate state and local regulatory agencies, shall evaluate the feasibility and benefits of expanding the precertification program to involve other state and local regulatory agencies with jurisdiction over other environmental media, including land and water.

(Amended by Stats. 1994, Ch. 429, Sec. 1. Effective January 1, 1995.)






CHAPTER 3.2 - Goods Movement Emission Reduction Program

39625

The Legislature finds and declares as follows:

(a) In November 2006, the voters approved the Highway Safety, Traffic Reduction, Air Quality and Port Security Bond Act of 2006, also known as Proposition 1B, that, among other things, provided one billion dollars ($1,000,000,000) to reduce emissions associated with the movement of freight along California’s trade corridors.

(b) Proposition 1B requires these funds to be made available, upon appropriation by the Legislature and subject to the conditions and criteria provided by the Legislature, to the State Air Resources Board in order to reduce the emissions associated with goods movement.

(c) Proposition 1B further required these funds to be made available for emission reductions not otherwise required by law or regulation. These funds are intended to supplement existing funds used to finance strategies that reduce emissions and public health risk associated with the movement of freight commencing at the state’s seaports and land ports of entry and transported through California’s trade corridors.

(d) Tremendous growth in goods movement activity has created a public health crisis in communities located adjacent to ports and along trade corridors. It is the intent of the Legislature that these funds be expended in a manner that reduces the health risk associated with the movement of freight along California’s trade corridors.

(e) It is the intent of the Legislature that the state board maximize the emission reduction benefits, achieve the earliest possible health risk reduction in heavily impacted communities, and provide incentives for the control of emission sources that contribute to increased health risk in the future.

(f) It is the intent of the Legislature that the state board develop partnerships between federal, state, and private entities involved in goods movement to reduce emissions.

(g) The purpose of this chapter is to establish standards and procedures for the expenditure of these funds.

(Added by Stats. 2007, Ch. 181, Sec. 2. Effective August 24, 2007.)



39625.01

This chapter shall be known, and may be cited, as the Goods Movement Emission Reduction Program.

(Added by Stats. 2007, Ch. 181, Sec. 2. Effective August 24, 2007.)



39625.02

(a) As used in this chapter and in Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code, the following terms have the following meanings:

(1) “Administrative agency” means the state agency responsible for programming bond funds made available by Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code, as specified in subdivision (c).

(2) Unless otherwise specified in this chapter, “project” includes equipment purchase, right-of-way acquisition, and project delivery costs.

(3) “Recipient agency” means the recipient of bond funds made available by Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code that is responsible for implementation of an approved project.

(4) “Fund” shall have the meaning as defined in subdivision (c) of Section 8879.22 of the Government Code.

(b) Administrative costs, including audit and program oversight costs for the agency administering the program funded pursuant to this chapter, recoverable by bond funds shall not exceed 5 percent of the program’s costs.

(c) The State Air Resources Board is the administrative agency for the goods movement emission reduction program pursuant to paragraph (2) of subdivision (c) of Section 8879.23 of the Government Code.

(d) The administrative agency shall not approve project fund allocations for a project until the recipient agency provides a project funding plan that demonstrates that the funds are expected to be reasonably available and sufficient to complete the project. The administrative agency may approve funding for usable project segments only if the benefits associated with each individual segment are sufficient to meet the objectives of the program from which the individual segment is funded.

(e) Guidelines adopted by the administrative agency pursuant to this chapter and Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code are intended to provide internal guidance for the agency and shall be exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), and shall do all of the following:

(1) Provide for audit of project expenditures and outcomes.

(2) Require that the useful life of the project be identified as part of the project nomination process.

(3) Require that project nominations have project delivery milestones, including, but not limited to, start and completion dates for environmental clearance, land acquisition, design, construction bid award, construction completion, and project closeout, as applicable.

(f) (1) As a condition for allocation of funds to a specific project under Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code, the administrative agency shall require the recipient agency to report, on a semiannual basis, on the activities and progress made toward implementation of the project. The administrative agency shall forward the report to the Department of Finance by means approved by the Department of Finance. The purpose of the report is to ensure that the project is being executed in a timely fashion, and is within the scope and budget identified when the decision was made to fund the project. If it is anticipated that project costs will exceed the approved project budget, the recipient agency shall provide a plan to the administrative agency for achieving the benefits of the project by either downscoping the project to remain within budget or by identifying an alternative funding source to meet the cost increase. The administrative agency may either approve the corrective plan or direct the recipient agency to modify its plan.

(2) Within six months of the project becoming operable, the recipient agency shall provide a report to the administrative agency on the final costs of the project as compared to the approved project budget, the project duration as compared to the original project schedule as of the date of allocation, and performance outcomes derived from the project compared to those described in the original application for funding. The administrative agency shall forward the report to the Department of Finance by means approved by the Department of Finance.

(Amended by Stats. 2008, Ch. 179, Sec. 150. Effective January 1, 2009.)



39625.1

As used in this chapter, the following terms have the following meanings:

(a) “Applicant” means any local public entity involved in the movement of freight through trade corridors of the state or involved in air quality improvements associated with goods movement. For the purposes of administering a loan or loan guarantee program only, an applicant may include any state agency.

(b) “Emission” or “emissions” means emissions including, but not limited to, diesel particulate matter, oxides of nitrogen, oxides of sulfur, and reactive organic gases.

(c) “Emission sources” means one of the following categories of sources of air pollution associated with the movement of freight through California’s trade corridors: heavy-duty trucks, locomotives, commercial harbor craft, ocean-going vessels related to freight, and cargo-handling equipment.

(d) “Goods movement facility” means airports, seaports, land ports of entry, freight distribution warehouses and logistic centers, freight rail systems, and highways that have a high volume of truck traffic related to the movement of goods, as determined by the state board.

(e) “Trade corridors” means any of the following areas: the Los Angeles/Inland Empire region, the Central Valley region, the Bay Area region, and the San Diego/border region.

(Amended by Stats. 2008, Ch. 760, Sec. 10. Effective September 30, 2008.)



39625.3

Funding pursuant to this chapter may include grants, loans, and loan guarantees.

(Added by Stats. 2007, Ch. 181, Sec. 2. Effective August 24, 2007.)



39625.5

(a) (1) Upon appropriation by the Legislature from the funds made available by paragraph (2) of subdivision (c) of Section 8879.23 of the Government Code, the state board shall allocate funds on a competitive basis for projects that are shown to achieve the greatest emission reductions from each emission source identified in subdivision (c) of Section 39625.1, not otherwise required by law or regulation, from activities related to the movement of freight along California’s trade corridors, commencing at the state’s airports, seaports, and land ports of entry.

(2) Projects eligible for funding pursuant to paragraph (1) shall include, but are not limited to, the following:

(A) The replacement, repower, or retrofit of heavy-duty diesel trucks.

(B) The replacement, repower, or retrofit of diesel locomotive engines, with priority given to switching locomotive engines, provided that before any project is authorized for a locomotive engine operated and controlled by a railroad company that has entered into a memorandum of understanding or any other agreement with a state or federal agency, a local air quality management district, or a local air pollution control district, including, but not limited to, the ARB/Railroad Statewide Agreement Particulate Emissions Reductions Program at California Rail Yards, dated June 2005, the state board shall determine that the emission reductions that would be achieved by the locomotive engine are not necessary to satisfy any mandated emission reduction requirement under any such agreement.

(C) The replacement, repower, or retrofit of harbor craft that operates at the state’s seaports.

(D) The provision of on-shore electrical power for ocean freight carriers calling at the state’s seaports to reduce the use of auxiliary and main engine ship power.

(E) Mobile or portable shoreside distributed power generation projects that eliminate the need to use the electricity grid.

(F) The replacement, repower, or retrofit of cargo handling equipment that operates at the state’s seaports and rail yards.

(G) Electrification infrastructure to reduce engine idling and use of internal combustion auxiliary power systems at truck stops, intermodal facilities, distribution centers, and other places where trucks congregate.

(b) (1) The state board shall allocate funds in a manner that gives priority to emission reduction projects that achieve the earliest possible reduction of health risk in communities with the highest health risks from goods movement facilities.

(2) In evaluating which projects to fund, the state board shall at a minimum consider all of the following criteria:

(A) The magnitude of the emission reduction.

(B) The public health benefits of the emission reduction.

(C) The cost-effectiveness and sustainability of the emissions reductions.

(D) The severity and magnitude of the emission source’s contributions to emissions.

(E) Regulatory and State Implementation Plan requirements, and the degree of surplus emissions to be reduced.

(F) The reduction in greenhouse gases, consistent with and supportive of emission reduction goals, consistent with existing law.

(G) The extent to which advanced emission reduction technologies are to be used.

(H) The degree to which funds are leveraged from other sources.

(I) The degree to which the project reduces air pollutants or air contaminants in furtherance of achieving state and federal ambient air quality standards and reducing toxic air contaminants.

(J) The total emission reductions a project would achieve over its lifetime per state dollar invested.

(K) Whether an emissions reduction is likely to occur in a location where emissions sources in the area expose individuals and population groups to elevated emissions that result in adverse health effects and contribute to cumulative human exposures to pollution.

(c) The state board shall ensure that state bond funds are supplemented and matched with funds from federal, local, and private sources to the maximum extent feasible.

(Amended (as added by Stats. 2007, Ch. 181) by Stats. 2007, Ch. 187, Sec. 1. Effective August 24, 2007.)



39626

(a) (1) The state board shall develop guidelines by December 31, 2007, consistent with the requirements of this chapter, to implement Section 39625.5, in consultation with stakeholders, including, but not limited to, local air quality management and air pollution control districts, metropolitan planning organizations, port authorities, shipping lines, railroad companies, trucking companies, harbor craft owners, freight distributers, terminal operators, local port community advisory groups, community interest groups, and airports. The guidelines shall, at a minimum, include all of the following:

(A) An application process for the funds, and any limits on administrative costs for the recipient agency, including an administrative cost limit of up to 5 percent.

(B) A requirement for a contribution of a specified percentage of funds leveraged from other sources or in-kind contributions toward the project.

(C) Project selection criteria.

(D) The method by which the state board will consider the air basin’s status in maintaining and achieving state and federal ambient air quality standards and the public health risk associated with goods movement-related emissions and toxic air contaminants.

(E) Accountability and auditing requirements to ensure that expenditure of bond proceeds, less administrative costs, meets quantifiable emission reduction objectives in a timely manner, and to ensure that the emission reductions will continue in California for the project lifetime.

(F) Requirements for agreements between applicants and recipients of funds executed by the state board related to the identification of project implementation milestones and project completion that ensure that if a recipient fails to accomplish project milestones within a specified time period, the state board may modify or terminate the agreement and seek other remedies as it deems necessary.

(2) Prior to the adoption of the guidelines, the state board shall hold no less than one public workshop in northern California, one public workshop in the Central Valley, and one public workshop in southern California.

(b) For each fiscal year in which funds are appropriated for the purposes of this chapter, the state board shall issue a notice of funding availability no later than November 30. For the 2007–08 fiscal year, if funds are appropriated for the purposes of this chapter, the state board shall issue a notice of funding upon adoption of the guidelines described in subdivision (a).

(c) (1) After applications have been submitted and reviewed for consistency with the requirements of this chapter and the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006, the state board shall compile and release to the public a preliminary list of all projects that the state board is considering for funding and provide adequate opportunity for public input and comment.

(2) The state board shall hold no less than one public workshop in northern California, one public workshop in the Central Valley, and one public workshop in southern California to discuss the preliminary list. This requirement shall not apply to the funds appropriated in the 2007–08 fiscal year.

(3) After the requirements of paragraphs (1) and (2) are met, the state board shall adopt a final list of projects that will receive funding at a regularly scheduled public hearing.

(d) Nothing in this chapter authorizes the state board to program funds not appropriated by the Legislature.

(Amended by Stats. 2008, Ch. 760, Sec. 11. Effective September 30, 2008.)



39626.5

(a) A project shall not be funded pursuant to this chapter unless both of the following requirements are met:

(1) The project is sponsored by an applicant.

(2) The project is consistent with any comprehensive local or regional plans or strategies to reduce emissions from goods movement activities in its jurisdiction.

(b) Notwithstanding Section 16304.1 of the Government Code, an applicant receiving funds pursuant to this chapter shall have up to two years from the date that the funds are allocated to the applicant pursuant to a grant agreement to award the contract for implementation of a project, or the funds shall revert to the California Ports Infrastructure, Security, and Air Quality Improvement Account for allocation as provided in paragraph (2) of subdivision (c) of Section 8879.23 of the Government Code upon appropriation by the Legislature. Funds not liquidated within four years of the date of the award of the contract between the applicant and the contractor shall revert to the California Ports Infrastructure, Security, and Air Quality Improvement Account for allocation as provided in paragraph (2) of subdivision (c) of Section 8879.23 of the Government Code upon appropriation by the Legislature. Returned funds or unspent funds from obligated contracts received by the applicant prior to the end of the four-year liquidation period may be awarded by the applicant to fund other equipment projects included on the same competitively ranked list approved by the state board pursuant to the grant agreement, or, if there are no other eligible projects included on that list, shall be returned to the state board for reallocation to an applicant by the state board pursuant to guidelines developed and adopted by the state board through a public process. These guidelines shall give first priority to projects that are both in the same emission source category and in the same trade corridor as the original project, and second priority to projects that are only in the same trade corridor as the original project. All funds awarded by the applicant shall be liquidated within four years of the date of the award of the original contract or shall revert to the California Ports Infrastructure, Security, and Air Quality Improvement Account for allocation provided in paragraph (2) of subdivision (c) of Section 8879.23 of the Government Code upon appropriation by the Legislature.

(c) Of the amount appropriated in Item 3900–001–6054 of the Budget Act of 2007, not more than twenty-five million dollars ($25,000,000) shall be available to the state board for the purpose of executing grant agreements directly with ports, railroads, or local air districts for eligible projects to achieve the earliest possible health risk reduction from the emission sources identified in subdivision (c) of Section 39625.1. It is the intent of the Legislature that funds allocated pursuant to this subdivision be distributed pursuant to the guidelines adopted by the state board under Section 39626, and that the state board provide sufficient opportunity for the public to review and comment on any projects proposed to be funded pursuant to this subdivision.

(Amended by Stats. 2009, Ch. 483, Sec. 1. Effective January 1, 2010.)



39627

The state board may seek reimbursement for program administration costs annually through an appropriation in the Budget Act from funds available pursuant to paragraph (2) of subdivision (c) of Section 8879.23 of the Government Code.

(Added by Stats. 2007, Ch. 181, Sec. 2. Effective August 24, 2007.)



39627.5

The state board shall submit an annual report to the Legislature summarizing its activities related to the administration of this chapter with the Governor’s proposed budget, on January 10, for the ensuing fiscal year. The summary shall, at a minimum, include a description of projects funded pursuant to this chapter, the amount of funds allocated for each project, the location of each project, the status of each project, and a quantitative description of the emissions reductions achieved through the project or program. The state board shall include in this report a description of any changes to the scope of grant agreements entered into to allocate funds to an applicant or changes to the award amounts described in a grant agreement.

(Amended by Stats. 2009, Ch. 483, Sec. 2. Effective January 1, 2010.)






CHAPTER 3.3 - Cruise Ships and Oceangoing Ships

39630

The Legislature finds and declares that it is in the interests of all Californians to protect the air quality from increasing volumes of cruise ship engine and oceangoing ship engine emissions.

(Amended by Stats. 2005, Ch. 588, Sec. 2. Effective January 1, 2006.)



39631

(a) The state board shall enforce this chapter, and may adopt standards, rules, and regulations for that purpose pursuant to Section 39601.

(b) As used in this division, “cruise ship” means a commercial vessel that has the capacity to carry 250 or more passengers for hire. “Cruise ship” does not include the following:

(1) Vessels without berths or overnight accommodations for passengers.

(2) Noncommercial vessels, warships, vessels operated by nonprofit entities as determined by the Internal Revenue Service, and vessels operated by the state, United States, or a foreign government.

(3) Oceangoing ships, as defined in subdivision (c).

(c) As used in this division, “oceangoing ship” means a private, commercial, government, or military vessel of 300 gross registered tons or more calling on California ports or places.

(Amended by Stats. 2005, Ch. 588, Sec. 3. Effective January 1, 2006.)



39632

Commencing on January 1, 2005, a cruise ship, and commencing on January 1, 2006, an oceangoing ship, shall not conduct onboard incineration while operating within three miles of the California coast, to the extent allowed by federal law.

(Amended by Stats. 2005, Ch. 588, Sec. 4. Effective January 1, 2006.)






CHAPTER 3.4 - Schoolbus Idling and Idling at Schools

39640

The purpose of this chapter is to reduce public exposure, especially schoolage children’s exposure, to diesel exhaust particulate matter and other toxic air contaminants by limiting unnecessary idling of vehicular sources.

(Added by Stats. 2009, Ch. 561, Sec. 1. Effective January 1, 2010.)



39641

The state board has adopted regulations establishing toxic control measures to limit schoolbus idling and idling at schools.

(Added by Stats. 2009, Ch. 561, Sec. 1. Effective January 1, 2010.)



39642

The regulations described in Section 39641 may be enforced by the state board, peace officers, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of the Penal Code, and their respective law enforcement agencies’ authorized representatives, and the air districts. A violation of any provision of the regulations described in Section 39641 is subject to a minimum civil penalty of three hundred dollars ($300), additional civil penalties as provided in Section 39674, and to criminal penalties as provided in Article 3 (commencing with Section 42400) of Chapter 4 of Part 4.

(Added by Stats. 2009, Ch. 561, Sec. 1. Effective January 1, 2010.)






CHAPTER 3.5 - Toxic Air Contaminants

ARTICLE 1 - Findings, Declarations and Intent

39650

The Legislature finds and declares the following:

(a)  That public health, safety, and welfare may be endangered by the emission into the ambient air of substances which are determined to be carcinogenic, teratogenic, mutagenic, or otherwise toxic or injurious to humans.

(b)  That persons residing in California may be exposed to a multiplicity of toxic air contaminants from numerous sources which may act cumulatively to produce adverse effects, and that this phenomenon should be taken into account when evaluating the health effects of individual compounds.

(c)  That it is the public policy of the state that emissions of toxic air contaminants should be controlled to levels which prevent harm to the public health.

(d)  That the identification and regulation of toxic air contaminants should utilize the best available scientific evidence gathered from the public, private industry, the scientific community, and federal, state, and local agencies, and that the scientific research on which decisions related to health effects are based should be reviewed by a scientific review panel and members of the public.

(e)  That, while absolute and undisputed scientific evidence may not be available to determine the exact nature and extent of risk from toxic air contaminants, it is necessary to take action to protect public health.

(f)  That the state board has adopted regulations regarding the identification and control of toxic air contaminants, but that the statutory authority of the state board, the relationship of its proposed program to the activities of other agencies, and the role of scientific and public review of the regulations should be clarified by the Legislature.

(g)  That the Department of Food and Agriculture has jurisdiction over pesticides to protect the public from environmentally harmful pesticides by regulating the registration and uses of pesticides.

(h)  That while there is a statewide program to control levels of air contaminants subject to state and national ambient air quality standards, there is no specific statutory framework in this division for the evaluation and control of substances which may be toxic air contaminants.

(i)  That the purpose of this chapter is to create a program which specifically addresses the evaluation and control of substances which may be toxic air contaminants and which complements existing authority to establish, achieve, and maintain ambient air quality standards.

(j)  That this chapter is limited to toxic air contaminants and nothing in the chapter is to be construed as expanding or limiting the authority of any agency or district concerning pesticides which are not identified as toxic air contaminants.

(k)  That a statewide program to control toxic air contaminants is necessary and desirable in order to provide technical and scientific assistance to the districts, to achieve the earliest practicable control of toxic air contaminants, to promote the development and use of advanced control technologies and alternative processes and materials, to identify the toxic air contaminants of concern and determine the priorities of their control, and to minimize inconsistencies in protecting the public health in various areas of the state.

(Added by Stats. 1983, Ch. 1047, Sec. 1.)






ARTICLE 2 - Definitions

39655

As used in this chapter:

(a)  “Toxic air contaminant” means an air pollutant which may cause or contribute to an increase in mortality or in serious illness, or which may pose a present or potential hazard to human health. A substance that is listed as a hazardous air pollutant pursuant to subsection (b) of Section 112 of the federal act (42 U.S.C. Sec. 7412(b)) is a toxic air contaminant. A toxic air contaminant which is a pesticide shall be regulated in its pesticidal use by the Department of Pesticide Regulation pursuant to Article 1.5 (commencing with Section 14021) of Chapter 3 of Division 7 of the Food and Agricultural Code.

(b)  “Airborne toxic control measure” means either of the following:

(1)  Recommended methods, and, where appropriate, a range of methods, that reduce, avoid, or eliminate the emissions of a toxic air contaminant. Airborne toxic control measures include, but are not limited to, emission limitations, control technologies, the use of operational and maintenance conditions, closed system engineering, design, equipment, or work practice standards, and the reduction, avoidance, or elimination of emissions through process changes, substitution of materials, or other modifications.

(2)  Emission standards adopted by the Environmental Protection Agency pursuant to Section 112 of the federal act (42 U.S.C. Sec. 7412).

(c)  “Pesticide” means any economic poison as defined in Section 12753 of the Food and Agricultural Code.

(d)  “Federal act” means the Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549), and as the federal act may be further amended.

(e)  “Office” means the Office of Environmental Health Hazard Assessment.

(Repealed and added by Stats. 1992, Ch. 1161, Sec. 2. Effective January 1, 1993.)






ARTICLE 2.5 - Coordination With the Federal Act

39656

It is the intent of the Legislature that the state board and the districts implement a program to regulate toxic air contaminants that will enable the state to receive approval to implement and enforce emission standards and other requirements for air pollutants subject to Section 112 of the federal act (42 U.S.C. Sec. 7412). The state board and the districts may establish a program that is consistent with the requirements for state programs set forth in subsection (

l) of Section 112 and Section 502 of the federal act (42 U.S.C. Secs. 7412( l) and 7661a). Nothing in this chapter requires that the program be identical to the federal program for hazardous air pollutants as set forth in the federal act.

(Repealed (by Sec. 1) and added by Stats. 1992, Ch. 1161, Sec. 3. Effective January 1, 1993.)



39657

(a)  Except as provided in subdivision (b), the state board shall identify toxic air contaminants which are emitted into the ambient air of the state using the procedures and following the requirements prescribed by Article 3 (commencing with Section 39660).

(b)  The state board shall, by regulation, designate any substance that is listed as a hazardous air pollutant pursuant to subsection (b) of Section 112 of the federal act (42 U.S.C. Sec. 7412(b)) as a toxic air contaminant. A regulation that designates a hazardous air pollutant as a toxic air contaminant shall be deemed to be a regulation mandated by federal law and is not subject to Sections 11346.2 and 11346.9 of the Government Code, Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code, or Article 3 (commencing with Section 39660).

(Amended by Stats. 1995, Ch. 938, Sec. 71. Effective January 1, 1996.)



39658

The state board shall establish airborne toxic control measures for toxic air contaminants in accordance with all of the following:

(a)  If a substance is identified as a toxic air contaminant pursuant to Article 3 (commencing with Section 39660), the airborne toxic control measure applicable to the toxic air contaminant shall be adopted following the procedures and meeting the requirements of Article 4 (commencing with Section 39665).

(b)  If a substance is designated as a toxic air contaminant because it is listed as a hazardous air pollutant pursuant to subsection (b) of Section 112 of the federal act (42 U.S.C. Sec. 7412(b)), the state board shall establish the airborne toxic control measure applicable to the substance as follows:

(1)  If an emission standard applicable to the hazardous air pollutant has been adopted by the Environmental Protection Agency pursuant to Section 112 of the federal act (42 U.S.C. Sec. 7412), except as provided in paragraphs (2), (3), and (4), that emission standard adopted pursuant to Section 112 of the federal act (42 U.S.C. Sec. 7412) for the hazardous air pollutant is also the airborne toxic control measure for the toxic air contaminant. The state board shall implement the relevant emission standard and it shall be the airborne toxic control measure for purposes of this chapter. The implementation of the emission standard is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code or Article 4 (commencing with Section 39665).

(2)  If an emission standard applicable to the hazardous air pollutant has been adopted by the Environmental Protection Agency pursuant to Section 112 of the federal act (42 U.S.C. Sec. 7412) and the state board finds that the emission standard does not achieve the purposes set forth in subdivision (b) or (c), as applicable, of Section 39666, the state board shall adopt an airborne toxic control measure for the toxic air contaminant that it finds will achieve those purposes. The state board shall, when it adopts an airborne toxic control measure pursuant to this paragraph, follow the procedures and meet the requirements of Article 4 (commencing with Section 39665).

(3)  If the state board implements an airborne toxic control measure applicable to the substance pursuant to paragraph (1) and later finds that the purposes set forth in subdivision (b) or (c), as applicable, of Section 39666 are not achieved by the airborne toxic control measure, the state board may revise the airborne toxic control measure to achieve those purposes. The state board shall, when it revises an airborne toxic control measure pursuant to this paragraph, follow the procedures and meet the requirements of Article 4 (commencing with Section 39665). The state board may revise an airborne toxic control measure pursuant to this paragraph only if it first finds that the reduction in risk to the public health that will be achieved by the revision justifies the burden that will be imposed on persons who are in compliance with the airborne toxic control measure previously implemented pursuant to paragraph (1).

(4)  If an emission standard applicable to the hazardous air pollutant has not been adopted by the Environmental Protection Agency pursuant to Section 112 of the federal act (42 U.S.C. Sec. 7412), the state board may adopt an airborne toxic control measure applicable to the toxic air contaminant pursuant to Article 4 (commencing with Section 39665).

(Added by Stats. 1992, Ch. 1161, Sec. 3. Effective January 1, 1993.)



39659

(a)  The state board and the districts may adopt regulations which do both of the following:

(1)  Impose monitoring requirements, establish procedures for issuing, reissuing, and enforcing permits, and take any other action that may be necessary to establish, implement, and enforce programs for the regulation of hazardous air pollutants which have been listed as toxic air contaminants pursuant to subdivision (b) of Section 39657.

(2)  Meet the requirements of subsection ( l) of Section 112 and Section 502 of the federal act (42 U.S.C. Secs. 7412( l) and 7661a) and the guidelines and regulations adopted by the Environmental Protection Agency pursuant to those sections.

(b)  In adopting regulations pursuant to subdivision (a), the state board and the districts shall, to the extent necessary to ensure that the requirements of the federal act are met, use the definitions contained in subsection (a) of Section 112 of the federal act (42 U.S.C. Sec. 7412(a)).

(Added by Stats. 1992, Ch. 1161, Sec. 3. Effective January 1, 1993.)






ARTICLE 3 - Identification of Toxic Air Contaminants

39660

(a)  Upon the request of the state board, the office, in consultation with and with the participation of the state board, shall evaluate the health effects of and prepare recommendations regarding substances, other than pesticides in their pesticidal use, which may be or are emitted into the ambient air of California and that may be determined to be toxic air contaminants.

(b)  In conducting this evaluation, the office shall consider all available scientific data, including, but not limited to, relevant data provided by the state board, the State Department of Health Services, the Occupational Safety and Health Division of the Department of Industrial Relations, the Department of Pesticide Regulation, international and federal health agencies, private industry, academic researchers, and public health and environmental organizations. The evaluation shall be performed using current principles, practices, and methods used by public health professionals who are experienced practitioners in the fields of epidemiology, human health effects assessment, risk assessment, and toxicity.

(c)  (1)  The evaluation shall assess the availability and quality of data on health effects, including potency, mode of action, and other relevant biological factors, of the substance, and shall, to the extent that information is available, assess all of the following:

(A)  Exposure patterns among infants and children that are likely to result in disproportionately high exposure to ambient air pollutants in comparison to the general population.

(B)  Special susceptibility of infants and children to ambient air pollutants in comparison to the general population.

(C)  The effects on infants and children of exposure to toxic air contaminants and other substances that have a common mechanism of toxicity.

(D)  The interaction of multiple air pollutants on infants and children, including the interaction between criteria air pollutants and toxic air contaminants.

(2)  The evaluation shall also contain an estimate of the levels of exposure that may cause or contribute to adverse health effects. If it can be established that a threshold of adverse health effects exists, the estimate shall include both of the following factors:

(A)  The exposure level below which no adverse health effects are anticipated.

(B)  An ample margin of safety that accounts for the variable effects that heterogeneous human populations exposed to the substance under evaluation may experience, the uncertainties associated with the applicability of the data to human beings, and the completeness and quality of the information available on potential human exposure to the substance. In cases in which there is no threshold of significant adverse health effects, the office shall determine the range of risk to humans resulting from current or anticipated exposure to the substance.

(3)  The scientific basis or scientific portion of the method used by the office to assess the factors set forth in this subdivision shall be reviewed in a manner consistent with this chapter by the Scientific Review Panel on Toxic Air Contaminants established pursuant to Article 5 (commencing with Section 39670). Any person may submit any information for consideration by the panel, which may receive oral testimony.

(d)  The office shall submit its written evaluation and recommendations to the state board within 90 days after receiving the request of the state board pursuant to subdivision (a). The office may, however, petition the state board for an extension of the deadline, not to exceed 30 days, setting forth its statement of the reasons that prevent the office from completing its evaluation and recommendations within 90 days. Upon receipt of a request for extension of, or noncompliance with, the deadline contained in this section, the state board shall immediately transmit to the Assembly Committee on Rules and the Senate Committee on Rules, for transmittal to the appropriate standing, select, or joint committee of the Legislature, a statement of reasons for extension of the deadline, along with copies of the office’s statement of reasons that prevent it from completing its evaluation and recommendations in a timely manner.

(e)  (1)  The state board or a district may request, and any person shall provide, information on any substance that is or may be under evaluation and that is manufactured, distributed, emitted, or used by the person of whom the request is made, in order to carry out its responsibilities pursuant to this chapter. To the extent practical, the state board or a district may collect the information in aggregate form or in any other manner designed to protect trade secrets.

(2)  Any person providing information pursuant to this subdivision may, at the time of submission, identify a portion of the information submitted to the state board or a district as a trade secret and shall support the claim of a trade secret, upon the written request of the state board or district board. Subject to Section 1060 of the Evidence Code, information supplied that is a trade secret, as specified in Section 6254.7 of the Government Code, and that is so marked at the time of submission, shall not be released to any member of the public. This section does not prohibit the exchange of properly designated trade secrets between public agencies when those trade secrets are relevant and necessary to the exercise of their jurisdiction if the public agencies exchanging those trade secrets preserve the protections afforded that information by this paragraph.

(3)  Any information not identified as a trade secret shall be available to the public unless exempted from disclosure by other provisions of law. The fact that information is claimed to be a trade secret is public information. Upon receipt of a request for the release of information that has been claimed to be a trade secret, the state board or district shall immediately notify the person who submitted the information, and shall determine whether or not the information claimed to be a trade secret is to be released to the public. The state board or district board, as the case may be, shall make its determination within 60 days after receiving the request for disclosure, but not before 30 days following the notification of the person who submitted the information. If the state board or district decides to make the information public, it shall provide the person who submitted the information 10 days’ notice prior to public disclosure of the information.

(f)  The office and the state board shall give priority to the evaluation and regulation of substances based on factors related to the risk of harm to public health, amount or potential amount of emissions, manner of, and exposure to, usage of the substance in California, persistence in the atmosphere, and ambient concentrations in the community. In determining the importance of these factors, the office and the state board shall consider all of the following information, to the extent that it is available:

(1)  Research and monitoring data collected by the state board and the districts pursuant to Sections 39607, 39617.5, 39701, and 40715, and by the United States Environmental Protection Agency pursuant to paragraph (2) of subsection (k) of Section 112 of the federal act (42 U.S.C. Sec. 7412(k)(2)).

(2)  Emissions inventory data reported for substances subject to Part 6 (commencing with Section 44300) and the risk assessments prepared for those substances.

(3)  Toxic chemical release data reported to the state emergency response commission pursuant to Section 313 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. Sec. 11023) and Section 6607 of the Pollution Prevention Act of 1990 (42 U.S.C. Sec. 13106).

(4)  Information on estimated actual exposures to substances based on geographic and demographic data and on data derived from analytical methods that measure the dispersion and concentrations of substances in ambient air.

(Amended by Stats. 1999, Ch. 731, Sec. 5. Effective January 1, 2000.)



39660.5

(a)  In evaluating the level of potential human exposure to toxic air contaminants, the state board shall assess that exposure in indoor environments as well as in ambient air conditions.

(b)  The state board shall consult with the State Department of Health Services, pursuant to the program on indoor environmental quality established under Chapter 7 (commencing with Section 105400) of Part 5 of Division 103, concerning what potential toxic air contaminants may be found in the indoor environment and on the best methodology for measuring exposure to these contaminants.

(c)  When the state board identifies toxic air pollutants that have been found in any indoor environment, the state board shall refer all available data on that exposure and the suspected source of the pollutant to the State Department of Health Services, the Division of Occupational Safety and Health of the Department of Industrial Relations, the State Energy Resources Conservation and Development Commission, the Department of Housing and Community Development, and the Department of Consumer Affairs.

(d)  In assessing human exposure to toxic air contaminants in indoor environments pursuant to this section, the state board shall identify the relative contribution to total exposure to the contaminant from indoor concentrations, taking into account both ambient and indoor air environments.

(Amended by Stats. 1996, Ch. 1023, Sec. 301. Effective September 29, 1996.)



39661

(a) (1) Upon receipt of the evaluation and recommendations prepared pursuant to Section 39660, the state board, in consultation with, and with the participation of, the office, shall prepare a report in a form that may serve as the basis for regulatory action regarding a particular substance pursuant to subdivisions (b) and (c) of Section 39662.

(2) The report shall include and be developed in consideration of the evaluation and recommendations of the office.

(b) The report, together with the scientific data on which the report is based, shall, with the exception of trade secrets, be made available to the public and shall be formally reviewed by the scientific review panel established pursuant to Section 39670. The panel shall review the scientific procedures and methods used to support the data, the data itself, and the conclusions and assessments on which the report is based. Any person may submit any information for consideration by the panel, which may, at its discretion, receive oral testimony. The panel shall submit its written findings to the state board within 45 days after receiving the report. The panel may, however, petition the state board for an extension of the deadline, which may not exceed 15 working days.

(c) If the scientific review panel determines that the health effects report is not based upon sound scientific knowledge, methods, or practices, the report shall be returned to the state board, and the state board, in consultation with, and with the participation of, the office, shall prepare revisions to the report, which shall be resubmitted within 30 days following receipt of the panel’s determination to the scientific review panel, which shall review the report in conformance with subdivision (b) prior to a formal proposal by the state board pursuant to Section 39662.

(Amended by Stats. 2004, Ch. 183, Sec. 217. Effective January 1, 2005.)



39662

(a)  Within 10 working days following receipt of the findings of the scientific review panel pursuant to subdivision (c) of Section 39661, the state board shall prepare a hearing notice and a proposed regulation which shall include the proposed determination as to whether a substance is a toxic air contaminant.

(b)  After conducting a public hearing pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the state board shall list, by regulation, substances determined to be toxic air contaminants.

(c)  If a substance is determined to be a toxic air contaminant, the regulation shall specify a threshold exposure level, if any, below which no significant adverse health effects are anticipated, and an ample margin of safety which accounts for the factors described in subdivision (c) of Section 39660.

(d)  In evaluating the nature of the adverse health effect and the range of risk to humans from exposure to a substance, the state board shall utilize scientific criteria which are protective of public health, consistent with current scientific data.

(e)  Any person may petition the state board to review a determination made pursuant to this section. The petition shall specify the additional scientific evidence regarding the health effects of a substance which was not available at the time the original determination was made and any other evidence which would justify a revised determination.

(Amended by Stats. 1992, Ch. 1161, Sec. 6. Effective January 1, 1993.)



39664

The State Department of Health Services shall conduct an epidemiological study, over a period of up to 10 years, of possible long-term health effects related to the aerial application of pesticides in urban areas, including, but not limited to, cancer, birth defects, and respiratory illnesses.

(Added by Stats. 1990, Ch. 1678, Sec. 6.)






ARTICLE 4 - Control of Toxic Air Contaminants

39665

(a)  Following adoption of the determinations pursuant to Section 39662, the executive officer of the state board shall, with the participation of the districts, and in consultation with affected sources and the interested public, prepare a report on the need and appropriate degree of regulation for each substance which the state board has determined to be a toxic air contaminant.

(b)  The report shall address all of the following issues, to the extent data can reasonably be made available:

(1)  The rate and extent of present and anticipated future emissions, the estimated levels of human exposure, and the risks associated with those levels.

(2)  The stability, persistence, transformation products, dispersion potential, and other physical and chemical characteristics of the substance when present in the ambient air.

(3)  The categories, numbers, and relative contribution of present or anticipated sources of the substance, including mobile, industrial, agricultural, and natural sources.

(4)  The availability and technological feasibility of airborne toxic control measures to reduce or eliminate emissions, the anticipated effect of airborne toxic control measures on levels of exposure, and the degree to which proposed airborne toxic control measures are compatible with, or applicable to, recent technological improvements or other actions which emitting sources have implemented or taken in the recent past to reduce emissions.

(5)  The approximate cost of each airborne toxic control measure, the magnitude of risks posed by the substances as reflected by the amount of emissions from the source or category of sources, and the reduction in risk which can be attributed to each airborne toxic control measure.

(6)  The availability, suitability, and relative efficacy of substitute compounds of a less hazardous nature.

(7)  The potential adverse health, safety, or environmental impacts that may occur as a result of implementation of an airborne toxic control measure.

(8)  The basis for the finding required by paragraph (3) of subdivision (b) of Section 39658, if applicable.

(c)  The staff report, and relevant comments received during consultation with the districts, affected sources, and the public, shall be made available for public review and comment at least 45 days prior to the public hearing required by Section 39666.

(Amended by Stats. 1992, Ch. 1161, Sec. 7. Effective January 1, 1993.)



39666

(a)  Following a noticed public hearing, the state board shall adopt airborne toxic control measures to reduce emissions of toxic air contaminants from nonvehicular sources.

(b)  For toxic air contaminants for which the state board has determined, pursuant to Section 39662, that there is a threshold exposure level below which no significant adverse health effects are anticipated, the airborne toxic control measure shall be designed, in consideration of the factors specified in subdivision (b) of Section 39665, to reduce emissions sufficiently so that the source will not result in, or contribute to, ambient levels at or in excess of the level which may cause or contribute to adverse health effects as that level is estimated pursuant to subdivision (c) of Section 39660.

(c)  For toxic air contaminants for which the state board has not specified a threshold exposure level pursuant to Section 39662, the airborne toxic control measure shall be designed, in consideration of the factors specified in subdivision (b) of Section 39665, to reduce emissions to the lowest level achievable through application of best available control technology or a more effective control method, unless the state board or a district board determines, based on an assessment of risk, that an alternative level of emission reduction is adequate or necessary to prevent an endangerment of public health.

(d)  Not later than 120 days after the adoption or implementation by the state board of an airborne toxic control measure pursuant to this section or Section 39658, the districts shall implement and enforce the airborne toxic control measure or shall propose regulations enacting airborne toxic control measures on nonvehicular sources within their jurisdiction which meet the requirements of subdivisions (b), (c), and (e), except that a district may, at its option, and after considering the factors specified in subdivision (b) of Section 39665, adopt and enforce equally effective or more stringent airborne toxic control measures than the airborne toxic control measures adopted by the state board. A district shall adopt rules and regulations implementing airborne toxic control measures on nonvehicular sources within its jurisdiction in conformance with subdivisions (b), (c), and (e), not later than six months following the adoption of airborne toxic control measures by the state board.

(e)  District new source review rules and regulations shall require new or modified sources to control emissions of toxic air contaminants consistent with subdivisions (b), (c), and (d) and Article 2.5 (commencing with Section 39656).

(f)  Where an airborne toxic control measure requires the use of a specified method or methods to reduce, avoid, or eliminate the emissions of a toxic air contaminant, a source may submit to the district an alternative method or methods that will achieve an equal or greater amount of reduction in emissions of, and risk associated with, that toxic air contaminant. The district shall approve the proposed alternative method or methods if the operator of the source demonstrates that the method is, or the methods are, enforceable, that equal or greater amounts of reduction in emissions and risk will be achieved, and that the reductions will be achieved within the time period required by the applicable airborne toxic control measure. The district shall revoke approval of the alternative method or methods if the source fails to adequately implement the approved alternative method or methods or if subsequent monitoring demonstrates that the alternative method or methods do not reduce emissions and risk as required. The district shall notify the state board of any action it proposes to take pursuant to this subdivision. This subdivision is operative only to the extent it is consistent with the federal act.

(Amended by Stats. 1992, Ch. 1161, Sec. 8. Effective January 1, 1993.)



39667

Based on its determinations pursuant to Section 39662, the state board shall consider the adoption of revisions in the emission standards for vehicular sources and regulations specifying the content of motor vehicle fuel, to achieve the maximum possible reduction in public exposure to toxic air contaminants. Except for regulations affecting new motor vehicles which shall be based upon the most advanced technology feasible for the model year, regulations developed pursuant to this section shall be based on the utilization of the best available control technologies or more effective control methods, unless the state board determines, based on an assessment of risk, that an alternative level of emission reduction is adequate or necessary to prevent an endangerment of public health. Those regulations may include, but are not limited to, the modification, removal, or substitution of vehicle fuel, vehicle fuel components, or fuel additives, or the required installation of vehicular control measures on new motor vehicles.

(Amended by Stats. 1996, Ch. 736, Sec. 3. Effective January 1, 1997.)



39668

(a)  The state board shall, on or before January 1, 1989, prepare a written report on the availability and effectiveness of toxic air contaminant monitoring options in consultation with the Scientific Review Panel on Toxic Air Contaminants, the districts, the Department of Food and Agriculture, and the State Department of Health Services. In preparing the report, the state board shall conduct at least one public workshop. The report shall include, but not be limited to, all of the following:

(1)  An evaluation of existing toxic air contaminant monitoring capacity and assessment capabilities within the state, including, but not limited to, existing monitoring stations and equipment of the state board and of the districts.

(2)  An analysis of the available options for monitoring and assessing current levels of exposure to identified and all potential toxic air contaminants in urban areas of the state, taking into consideration the technical feasibility and costs of these monitoring options. The report shall evaluate the extent to which the establishment of additional monitoring capacity is appropriate and feasible to facilitate the identification and control of toxic air contaminants.

(3)  A list of all substances or classes of substances addressed by the state board pursuant to paragraph (2), including, but not limited to, a discussion of the appropriateness and availability of monitoring for those substances or classes of substances.

(4)  An analysis of the feasibility and costs of establishing an indoor toxic air contaminant monitoring program to facilitate the implementation of Section 39660.5.

(b)  Based on the findings in the report prepared pursuant to subdivision (a), the state board shall develop, by July 1, 1989, in conjunction with the districts, guidelines for establishing supplemental toxic air contaminant monitoring networks to be implemented by the districts. The board shall develop the guidelines only to the extent that it determines, pursuant to paragraph (2) of subdivision (a), that establishing additional monitoring capacity is appropriate and feasible.

(c)  The guidelines established pursuant to subdivision (b) shall include a priority list for establishing and implementing the supplemental toxic air contaminant monitoring networks. The state board shall give priority to that supplemental monitoring capacity it determines to be most needed to identify and control toxic air contaminants. The state board shall allocate to districts, in the priority order included in the guidelines, state funds provided in subdivision (b) of Section 3 of the act adding this section and in subsequent Budget Acts for establishing and implementing the supplemental toxic air contaminant monitoring networks. The state board shall allocate state funds to the districts, upon appropriation by the Legislature, on a 50 percent matching basis, and shall not provide state funds for the supplemental toxic air contaminant monitoring program established by Section 40715 to any district in excess of district funds allocated by the district in establishing and implementing the supplemental monitoring networks created pursuant to Section 40715.

(d)  The state board shall request in its annual budget sufficient state funds, in addition to those provided in subdivision (b) of Section 3 of the act adding this section, to match, on a 50 percent basis, those district funds allocated by the districts for establishing and implementing the supplemental monitoring program specified in the guidelines adopted pursuant to subdivision (b).

(Added by Stats. 1987, Ch. 1219, Sec. 1. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



39669

Nothing in this chapter is a limitation on the authority of the state board or a district to implement and enforce an airborne toxic control measure adopted prior to January 1, 1993.

(Added by Stats. 1992, Ch. 1161, Sec. 9. Effective January 1, 1993.)






ARTICLE 4.5 - Special Provisions For Infants And Children

39669.5

The Legislature finds and declares that certain toxic air contaminants may pose risks that cause infants and children to be especially susceptible to illness and that certain actions are necessary to ensure their safety from toxic air contaminants.

(a)  By July 1, 2001, the following shall occur:

(1)  The office, in consultation with the state board, shall establish a list of up to five toxic air contaminants identified or designated by the state board pursuant to Section 39657 that may cause infants and children to be especially susceptible to illness. In developing the list, the office shall take into account public exposures to toxic air contaminants, whether by themselves or interacting with other toxic air contaminants or criteria pollutants, and the factors listed in subdivision (c) of Section 39660. The office shall submit a report containing the list and its reasons for including the toxic air contaminants on the list to the Scientific Review Panel on Toxic Air Contaminants established pursuant to Article 5 (commencing with Section 39670).

(2)  The scientific review panel, in a manner consistent with this chapter, shall review the list of toxic air contaminants submitted by the office pursuant to paragraph (1). As part of the review, any person may submit any information for consideration by the panel, which may receive oral testimony.

(b)  (1)  Within two years of the establishment of the list required pursuant to subdivision (a), the state board shall review and, as appropriate, revise any control measures adopted for the toxic air contaminants identified on the list, to reduce exposure to those toxic air contaminants pursuant to Article 4 (commencing with Section 39665), to protect public health, and particularly infants and children.

(2)  Within three years of the establishment of the list required pursuant to subdivision (a), for up to five of those toxic air contaminants for which no control measures have been previously adopted, the state board shall prepare a report on the need for regulations, following the procedure specified in Section 39665. The state board shall adopt within that same three-year timeframe, as appropriate, any new control measures to reduce exposure to those toxic air contaminants pursuant to Article 4 (commencing with Section 39665), to protect public health, particularly infants and children.

(c)  Beginning July 1, 2004, the office shall annually evaluate at least 15 toxic air contaminants identified or designated by the state board pursuant to Section 39657, and provide threshold exposure levels and nonthreshold health values, as appropriate, for those toxic air contaminants. The activities required pursuant to this subdivision shall continue until all toxic air contaminants are evaluated. The levels shall be established pursuant to the procedures adopted for health and risk assessments pursuant to paragraph (2) of subdivision (b) of Section 44360, and taking into account the factors listed in subdivision (c) of Section 39660. Based on this evaluation, and after review by the scientific review panel as prescribed in paragraph (2) of subdivision (a), the office shall update the list established pursuant to subdivision (a), by July 1, 2005, and each year thereafter. Within three years of the initial or subsequent listing update, for up to five of the toxic air contaminants contained on that list for which no control measures have been previously adopted, or for at least five of the toxic air contaminants if more than five toxic air contaminants have been identified, the state board shall prepare a report on the need for regulation, following the procedure specified in Section 39665. The state board shall adopt within that three-year timeframe, as appropriate, new control measures, pursuant to Article 4 (commencing with Section 39665), to reduce exposure to those toxic air contaminants, to protect public health, and particularly infants and children.

(d)  Toxic air contaminants evaluated and listed pursuant to this section shall not include substances in those uses that are not subject to regulation by the state board pursuant to this chapter.

(Added by Stats. 1999, Ch. 731, Sec. 6. Effective January 1, 2000.)






ARTICLE 5 - Scientific Review Panel

39670

(a)  A nine-member Scientific Review Panel on Toxic Air Contaminants shall be appointed to advise the state board and the Department of Pesticide Regulation in their evaluation of the health effects toxicity of substances pursuant to Article 3 (commencing with Section 39660) of this chapter and Article 1.5 (commencing with Section 14021) of Chapter 3 of Division 7 of the Food and Agricultural Code.

(b)  The members of the panel shall be highly qualified and professionally active or engaged in the conduct of scientific research, and shall be appointed as follows, subject to Section 39671, for a term of three years:

(1)  Five members shall be appointed by the Secretary for Environmental Protection, one of whom shall be qualified as a pathologist, one of whom shall be qualified as an oncologist, one of whom shall be qualified as an epidemiologist, one of whom shall be qualified as an atmospheric scientist, and one of whom shall have relevant scientific experience and shall be experienced in the operation of scientific review or advisory bodies.

(2)  Two members shall be appointed by the Senate Committee on Rules, one of whom shall be qualified as a biostatistician and one of whom shall be a physician or scientist specializing in occupational medicine.

(3)  Two members shall be appointed by the Speaker of the Assembly, one of whom shall be qualified as a toxicologist and one of whom shall be qualified as a biochemist or molecular biologist.

(4)  Members of the panel shall be appointed from a pool of nominees submitted to each appointing body by the President of the University of California. The pool shall include, at a minimum, three nominees for each discipline represented on the panel, and shall include only individuals who hold, or have held, academic or equivalent appointments at universities and their affiliates in California.

(c)  The Secretary for Environmental Protection shall appoint a member of the panel to serve as chairperson.

(d)  The panel may utilize special consultants or establish ad hoc committees, which may include other scientists, to assist it in performing its functions.

(e)  Members of the panel, and any ad hoc committee established by the panel, shall submit annually a financial disclosure statement that includes a listing of income received within the preceding three years, including investments, grants, and consulting fees derived from individuals or businesses which might be affected by regulatory actions undertaken by the state board or districts pursuant to this chapter. The financial disclosure statements submitted pursuant to this subdivision are public information. Members of the panel shall be subject to the disqualification requirements of Section 87100 of the Government Code.

(f)  Members of the panel shall receive one hundred dollars ($100) per day for attending panel meetings and meetings of the state board, or upon authorization of the chairperson of the state board while on official business of the panel, and shall be reimbursed for actual and necessary travel expenses incurred in the performance of their duties.

(g)  The state board and the office, and, in the case of economic poisons, the Department of Pesticide Regulation, shall provide sufficient resources for support of the panel, including technical, administrative, and clerical support, which shall include, but not be limited to, office facilities and staff sufficient for the maintenance of files, scheduling of meetings, arrangement of travel accommodations, and preparation of panel findings, as required by subdivision (b) of Section 39661.

(Amended by Stats. 1992, Ch. 1161, Sec. 10. Effective January 1, 1993.)



39671

The terms of the members of the Scientific Review Panel on Toxic Air Contaminants appointed pursuant to subdivision (b) of Section 39670 shall be staggered so that the terms of three members expire each year.

(Amended by Stats. 2000, Ch. 890, Sec. 8. Effective January 1, 2001.)






ARTICLE 6 - Penalties

39674

(a)  Except as otherwise provided in subdivision (b), any person who violates any rule or regulation, emission limitation, or permit condition adopted pursuant to Section 39659 or Article 4 (commencing with Section 39665) or which is implemented and enforced as authorized by subdivision (b) of Section 39658 is strictly liable for a civil penalty not to exceed one thousand dollars ($1,000) for each day in which the violation occurs.

(b)  (1)  Any person who violates any rule or regulation, emission limitation, permit condition, order fee requirement, filing requirement, duty to allow or carry out inspection or monitoring activities, or duty to allow entry for which delegation or approval of implementation and enforcement authority has been obtained pursuant to subdivision ( l) of Section 112 of the Clean Air Act (42 U.S.C. Section 7412( l)) or the regulations adopted pursuant thereto, adopted pursuant to Section 39659 or Article 4 (commencing with Section 39665) or which is implemented and enforced as authorized by subdivision (b) of Section 39658 is strictly liable for a civil penalty not to exceed ten thousand dollars ($10,000) for each day in which the violation occurs.

(2)  Where a civil penalty in excess of one thousand dollars ($1,000) for each day of violation is sought, there is no liability under paragraph (1) if the person accused of the violation alleges by affirmative defense and establishes that the violation is caused by an act which was not the result of intentional or negligent conduct. In a district in which a Title V permit program has been fully approved, this paragraph shall not apply to a violation of federally enforceable requirements that occur at a Title V source.

(3)  Paragraph (2) shall not apply to a violation of a toxic air contaminant rule, regulation, permit, order, fee requirement, filing requirement, duty to allow or carry out inspection or monitoring activities, or duty to allow entry for which delegation or approval of implementation and enforcement authority has been obtained pursuant to subdivision ( l) of Section 112 of the Clean Air Act (42 U.S.C. Sec. 7412( l)), or the regulations adopted pursuant thereto.

(Amended by Stats. 1994, Ch. 727, Sec. 1. Effective January 1, 1995.)



39675

(a)  Sections 42400, 42400.1, 42400.2, and 42402.2 apply to violations of regulations or orders adopted pursuant to Section 39659 or Article 4 (commencing with Section 39665) or that are implemented and enforced as authorized by subdivision (b) of Section 39658.

(b)  The adoption of this section does not constitute a change in, but is declaratory of, existing law.

(Amended by Stats. 2000, Ch. 805, Sec. 2. Effective January 1, 2001.)









CHAPTER 4 - Research

39700

The Legislature hereby declares that an effective research program is an integral part of any broad-based statewide effort to combat air pollution.

(Added by Stats. 1975, Ch. 957.)



39701

The state board shall coordinate and collect research data on air pollution, including, but not limited to, all of the following:

(a)  Research relating to specific problems in the following areas:

(1)  Motor vehicle emissions control, including alternative propulsion systems, cleaner burning fuels, and improved motor vehicle pollution control devices.

(2)  Control of nonvehicular emissions.

(3)  Control of specific contaminants to meet ambient air quality standards.

(4)  Atmospheric chemistry and physics.

(5)  Effects of air pollution on human health and comfort, plants and animals, and reduction in visibility.

(6)  Instrumentation development.

(7)  Economic and ecological analysis.

(8)  Mathematical model development.

(9)  Trends in atmospheric quality throughout the state.

(10)  Alternatives to agricultural burning.

(b)  The consequences of various alternative solutions to specific air pollution problems.

(c)  The identification of knowledge gaps.

(Added by Stats. 1975, Ch. 957.)



39702

The state board shall report to the Legislature whenever it deems necessary to provide information on problems relating to air quality management.

(Added by Stats. 1975, Ch. 957.)



39703

The state board shall administer and coordinate all air pollution research funded, in whole or in part, with state funds. In discharging its responsibilities, the state board has all of the following duties and powers:

(a)  Establish applied research objectives.

(b)  Receive and review all air pollution research proposals.

(c)  Recommend the initiation of specific air pollution research projects.

(d)  Award contracts for air pollution research projects.

(e)  Establish the administrative and review procedures necessary to carry out this section.

(f)  Collect, validate, and disseminate educational information relating to air pollution.

(Amended by Stats. 1984, Ch. 902, Sec. 2.)



39704

In awarding contracts for the conduct of air pollution research, the state board shall consider the capability of the University of California to mount a comprehensive program of research to seek solutions to air pollution problems and the ability of the university, through its several campuses, to mobilize a comprehensive research program for this purpose.

(Added by Stats. 1975, Ch. 957.)



39705

(a) The state board shall appoint a screening committee of not to exceed 11 persons, the membership of which may be rotated as determined by the state board.

(b) The committee shall consist of physicians, scientists, biologists, chemists, engineers, meteorologists, and other persons who are knowledgeable, technically qualified, and experienced in air pollution problems for which projects are being reviewed. At least two members of the committee shall have demonstrated expertise in the field of climate change. The committee shall review, and give its advice and recommendations with respect to, all air pollution and climate change-related research projects funded by the state and subject to approval by the state board, including both those conducted by the state board and those conducted under contract with the state board.

(c) The committee members shall receive one hundred dollars ($100) per day for each day they attend a meeting of the state board or meet to perform their duties under this section. In addition to the compensation, they shall receive their actual and necessary travel expenses incurred while performing their duties.

(Amended by Stats. 2008, Ch. 691, Sec. 1. Effective January 1, 2009.)



39706

The fees deposited in the Air Pollution Control Fund pursuant to Section 41853.5 are hereby continuously appropriated to the state board for research and development of a cotton gin trash incinerator heat exchanger or other device for the disposal of solid waste which is produced from the ginning of cotton, consistent with emission standards set by a district board or the state board. The state board shall consult with the Solid Waste Management Board prior to awarding a contract for, or conducting, such research and development. If the state board determines that such a device is available or that further expenditures for such purposes would not contribute meaningfully to their development, the fees shall be utilized in accordance with the provisions of Section 43014.

(Added by Stats. 1976, Ch. 1216.)






CHAPTER 4.1 - Greenhouse Gas Reduction Fund Investment Plan and Communities Revitalization Act

39710

For purposes of this chapter, “fund” means the Greenhouse Gas Reduction Fund, created pursuant to Section 16428.8 of the Government Code.

(Amended by Stats. 2013, Ch. 76, Sec. 117. Effective January 1, 2014.)



39711

(a) The California Environmental Protection Agency shall identify disadvantaged communities for investment opportunities related to this chapter. These communities shall be identified based on geographic, socioeconomic, public health, and environmental hazard criteria, and may include, but are not limited to, either of the following:

(1) Areas disproportionately affected by environmental pollution and other hazards that can lead to negative public health effects, exposure, or environmental degradation.

(2) Areas with concentrations of people that are of low income, high unemployment, low levels of homeownership, high rent burden, sensitive populations, or low levels of educational attainment.

(b) The California Environmental Protection Agency shall hold at least one public workshop prior to the identification of disadvantaged communities pursuant to this section.

(c) Chapter 3.5 (commencing with Section 11340) of the Part 1 of Division 3 of Title 2 of the Government Code does not apply to the identification of disadvantaged communities pursuant to this section.

(Amended by Stats. 2014, Ch. 36, Sec. 5. Effective June 20, 2014.)



39712

(a) (1) It is the intent of the Legislature that moneys shall be appropriated from the fund only in a manner consistent with the requirements of this chapter and Article 9.7 (commencing with Section 16428.8) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code.

(2) The state shall not approve allocations for a measure or program using moneys appropriated from the fund except after determining, based on the available evidence, that the use of those moneys furthers the regulatory purposes of Division 25.5 (commencing with Section 38500) and is consistent with law. If any expenditure of moneys from the fund for any measure or project is determined by a court to be inconsistent with law, the allocations for the remaining measures or projects shall be severable and shall not be affected.

(b) Moneys shall be used to facilitate the achievement of reductions of greenhouse gas emissions in this state consistent with Division 25.5 (commencing with Section 38500) and, where applicable and to the extent feasible:

(1) Maximize economic, environmental, and public health benefits to the state.

(2) Foster job creation by promoting in-state greenhouse gas emissions reduction projects carried out by California workers and businesses.

(3) Complement efforts to improve air quality.

(4) Direct investment toward the most disadvantaged communities and households in the state.

(5) Provide opportunities for businesses, public agencies, nonprofits, and other community institutions to participate in and benefit from statewide efforts to reduce greenhouse gas emissions.

(6) Lessen the impacts and effects of climate change on the state’s communities, economy, and environment.

(c) Moneys appropriated from the fund may be allocated, consistent with subdivision (a), for the purpose of reducing greenhouse gas emissions in this state through investments that may include, but are not limited to, any of the following:

(1) Funding to reduce greenhouse gas emissions through energy efficiency, clean and renewable energy generation, distributed renewable energy generation, transmission and storage, and other related actions, including, but not limited to, at public universities, state and local public buildings, and industrial and manufacturing facilities.

(2) Funding to reduce greenhouse gas emissions through the development of state‑of‑the‑art systems to move goods and freight, advanced technology vehicles and vehicle infrastructure, advanced biofuels, and low‑carbon and efficient public transportation.

(3) Funding to reduce greenhouse gas emissions associated with water use and supply, land and natural resource conservation and management, forestry, and sustainable agriculture.

(4) Funding to reduce greenhouse gas emissions through strategic planning and development of sustainable infrastructure projects, including, but not limited to, transportation and housing.

(5) Funding to reduce greenhouse gas emissions through increased in-state diversion of municipal solid waste from disposal through waste reduction, diversion, and reuse.

(6) Funding to reduce greenhouse gas emissions through investments in programs implemented by local and regional agencies, local and regional collaboratives, and nonprofit organizations coordinating with local governments.

(7) Funding research, development, and deployment of innovative technologies, measures, and practices related to programs and projects funded pursuant to this chapter.

(Amended by Stats. 2013, Ch. 76, Sec. 118. Effective January 1, 2014.)



39713

(a) The investment plan developed and submitted to the Legislature, pursuant to Section 39716, shall allocate a minimum of 25 percent of the available moneys in the fund to projects that provide benefits to communities described in Section 39711.

(b) The investment plan shall allocate a minimum of 10 percent of the available moneys in the fund to projects located within communities described in Section 39711.

(c) The allocation pursuant to subdivision (b) may be, but need not be, for projects included, in whole or in part, in the set of projects supported by the allocation described in subdivision (a).

(Added by Stats. 2012, Ch. 830, Sec. 3. Effective January 1, 2013.)



39715

(a) The state board, in consultation with the California Environmental Protection Agency shall develop funding guidelines for administering agencies that receive appropriations from the fund to ensure the requirements of this chapter are met. The guidelines shall include a component for how administering agencies should maximize benefits for disadvantaged communities, as described in Section 39711.

(b) The state board shall provide an opportunity for public input prior to finalizing the guidelines.

(c) Chapter 3.5 (commencing with Section 11340) of the Part 1 of Division 3 of Title 2 of the Government Code does not apply to the guidelines developed pursuant to this section.

(Amended by Stats. 2014, Ch. 36, Sec. 6. Effective June 20, 2014.)



39716

(a) The Department of Finance, on behalf of the Governor, and in consultation with the state board and any other relevant state entity, shall develop and submit to the Legislature at the time of the department’s adjustments to the proposed 2013–14 fiscal year budget pursuant to subdivision (e) of Section 13308 of the Government Code a three-year investment plan. Commencing with the 2016–17 fiscal year budget and every three years thereafter, with the release of the Governor’s budget proposal, the Department of Finance shall include updates to the investment plan following the public process described in subdivisions (b) and (c). The investment plan, consistent with the requirements of Section 39712, shall do all of the following:

(1) Identify the state’s near-term and long-term greenhouse gas emissions reduction goals and targets by sector.

(2) Analyze gaps, where applicable, in current state strategies to meeting the state’s greenhouse gas emissions reduction goals and targets by sector.

(3) Identify priority programmatic investments of moneys that will facilitate the achievement of feasible and cost-effective greenhouse gas emissions reductions toward achievement of greenhouse gas reduction goals and targets by sector, consistent with subdivision (c) of Section 39712.

(b) (1) The state board shall hold at least two public workshops in different regions of the state and one public hearing prior to the Department of Finance submitting the investment plan.

(2) The state board shall, prior to the submission of each investment plan, consult with the Public Utilities Commission to ensure the investment plan is coordinated with, and does not conflict with or unduly overlap with, activities under the oversight or administration of the Public Utilities Commission undertaken pursuant to Part 5 (commencing with Section 38570) of Division 25.5 or other activities under the oversight or administration of the Public Utilities Commission that facilitate greenhouse gas emissions reductions consistent with this division. The investment plan shall include a description of the use of any moneys generated by the sale of allowances received at no cost by the investor-owned utilities pursuant to a market-based compliance mechanism.

(c) The Climate Action Team, established under Executive Order S-3-05, shall provide information to the Department of Finance and the state board to assist in the development of each investment plan. The Climate Action Team shall participate in each public workshop held on an investment plan and provide testimony to the state board on each investment plan. For purposes of this section, the Secretary of Labor and Workforce Development shall assist the Climate Action Team in its efforts.

(Amended by Stats. 2013, Ch. 76, Sec. 119. Effective January 1, 2014.)



39718

(a) Moneys in the fund shall be appropriated through the annual Budget Act consistent with the investment plan developed and submitted pursuant to Section 39716.

(b) Upon appropriation, moneys in the fund shall be available to the state board and to administering agencies for administrative purposes in carrying out this chapter.

(c) Any repayment of loans, including interest payments and all interest earnings on or accruing to any moneys, resulting from implementation of this chapter shall be deposited in the fund for purposes of this chapter.

(Amended by Stats. 2013, Ch. 76, Sec. 120. Effective January 1, 2014.)



39719

(a) The Legislature shall appropriate the annual proceeds of the fund for the purpose of reducing greenhouse gas emissions in this state in accordance with the requirements of Section 39712.

(b) To carry out a portion of the requirements of subdivision (a), annual proceeds are continuously appropriated for the following:

(1) Beginning in the 2015–16 fiscal year, and notwithstanding Section 13340 of the Government Code, 35 percent of annual proceeds are continuously appropriated, without regard to fiscal years, for transit, affordable housing, and sustainable communities programs as following:

(A) Ten percent of the annual proceeds of the fund is hereby continuously appropriated to the Transportation Agency for the Transit and Intercity Rail Capital Program created by Part 2 (commencing with Section 75220) of Division 44 of the Public Resources Code.

(B) Five percent of the annual proceeds of the fund is hereby continuously appropriated to the Low Carbon Transit Operations Program created by Part 3 (commencing with Section 75230) of Division 44 of the Public Resources Code. Funds shall be allocated by the Controller, according to requirements of the program, and pursuant to the distribution formula in subdivision (b) or (c) of Section 99312 of, and Sections 99313 and 99314 of, the Public Utilities Code.

(C) Twenty percent of the annual proceeds of the fund is hereby continuously appropriated to the Strategic Growth Council for the Affordable Housing and Sustainable Communities Program created by Part 1 (commencing with Section 75200) of Division 44 of the Public Resources Code. Of the amount appropriated in this subparagraph, no less than 10 percent of the annual proceeds, shall be expended for affordable housing, consistent with the provisions of that program.

(2) Beginning in the 2015–16 fiscal year, notwithstanding Section 13340 of the Government Code, 25 percent of the annual proceeds of the fund is hereby continuously appropriated to the High-Speed Rail Authority for the following components of the initial operating segment and Phase I Blended System as described in the 2012 business plan adopted pursuant to Section 185033 of the Public Utilities Code:

(A) Acquisition and construction costs of the project.

(B) Environmental review and design costs of the project.

(C) Other capital costs of the project.

(D) Repayment of any loans made to the authority to fund the project.

(c) In determining the amount of annual proceeds of the fund for purposes of the calculation in subdivision (b), the funds subject to Section 39719.1 shall not be included.

(Added by Stats. 2014, Ch. 36, Sec. 7. Effective June 20, 2014.)



39719.1

(a) Of the amount loaned from the fund to the General Fund pursuant to Item 3900-011-3228 of Section 2.00 of the Budget Act of 2013, four hundred million dollars ($400,000,000) shall be available to the High-Speed Rail Authority pursuant to subdivision (b).

(b) The portion of the loan from the fund to the General Fund described in subdivision (a) shall be repaid to the fund as necessary based on the financial needs of the high-speed rail project. Beginning in the 2015–16 fiscal year, and in order to carry out the goals of the fund in accordance with the requirements of Section 39712, the amounts of all the loan repayments, notwithstanding Section 13340 of the Government Code, are continuously appropriated from the fund to the High-Speed Rail Authority for the following components of the initial operating segment and Phase I Blended System as described in the 2012 business plan adopted pursuant to Section 185033 of the Public Utilities Code:

(1) Acquisition and construction costs of the project.

(2) Environmental review and design costs of the project.

(3) Other capital costs of the project.

(4) Repayment of any loans made to the authority to fund the project.

(Added by Stats. 2014, Ch. 36, Sec. 8. Effective June 20, 2014.)



39719.2

(a) The California Clean Truck, Bus, and Off-Road Vehicle and Equipment Technology Program is hereby created, to be administered by the state board in conjunction with the State Energy Resources Conservation and Development Commission. The program, from moneys appropriated from the fund for purposes of the program, shall fund development, demonstration, precommercial pilot, and early commercial deployment of zero- and near-zero emission truck, bus, and off-road vehicle and equipment technologies. Priority shall be given to projects benefiting disadvantaged communities pursuant to the requirements of Sections 39711 and 39713.

(b) Projects eligible for funding pursuant to this section include, but are not limited to, the following:

(1) Technology development, demonstration, precommercial pilots, and early commercial deployments of zero- and near-zero emission medium- and heavy-duty truck technology, including projects that help to facilitate clean goods-movement corridors. Until January 1, 2018, no less than 20 percent of funding made available for purposes of this paragraph shall support early commercial deployment of existing zero- and near-zero emission heavy-duty truck technology.

(2) Zero- and near-zero emission bus technology development, demonstration, precommercial pilots, and early commercial deployments, including pilots of multiple vehicles at one site or region.

(3) Zero- and near-zero emission off-road vehicle and equipment technology development, demonstration, precommercial pilots, and early commercial deployments, including vehicles and equipment in the port, agriculture, marine, construction, and rail sectors.

(4) Purchase incentives, which may include point-of-sale, for commercially available zero- and near-zero emission truck, bus, and off-road vehicle and equipment technologies and fueling infrastructure to support early market deployments of alternative technologies and to increase manufacturer volumes and accelerate market acceptance.

(5) Projects that support greater commercial motor vehicle and equipment freight efficiency and greenhouse gas emissions reductions, including, but not limited to, advanced intelligent transportation systems, autonomous vehicles, and other freight information and operations technologies.

(c) The state board, in consultation with the State Energy Resources Conservation and Development Commission, shall develop guidance through the existing Air Quality Improvement Program funding plan process for the implementation of this section that is consistent with the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500)) and this chapter.

(d) The guidance developed pursuant to subdivision (c) shall do all of the following:

(1) Outline performance criteria and metrics for deployment incentives. The goal shall be to design a simple and predictable structure that provides incentives for truck, bus, and off-road vehicle and equipment technologies that provide significant greenhouse gas reduction and air quality benefits.

(2) Ensure that program investments are coordinated with funding programs developed pursuant to the California Alternative and Renewable Fuel, Vehicle Technology, Clean Air, and Carbon Reduction Act of 2007 (Chapter 8.9 (commencing with Section 44270) of Part 5).

(3) Promote projects that assist the state in reaching its climate goals beyond 2020, consistent with Sections 38550 and 38551.

(4) Promote investments in medium- and heavy-duty trucking, including, but not limited to, vocational trucks, short-haul and long-haul trucks, buses, and off-road vehicles and equipment, including, but not limited to, port equipment, agricultural equipment, marine equipment, and rail equipment.

(5) Implement purchase incentives for eligible technologies to increase use of the cleanest vehicles in disadvantaged communities.

(6) Allow for remanufactured and retrofitted vehicles to qualify for purchase incentives if those vehicles meet warranty and emissions requirements, as determined by the state board.

(7) Establish a competitive process for the allocation of moneys for projects funded pursuant to this section.

(8) Leverage, to the maximum extent feasible, federal or private funding.

(9) Ensure that the results of emissions reductions or benefits can be measured or quantified.

(10) Ensure that activities undertaken pursuant to this section complement, and do not interfere with, efforts to achieve and maintain federal and state ambient air quality standards and to reduce toxic air contaminants.

(e) In evaluating potential projects to be funded pursuant to this section, the state board shall give priority to projects that demonstrate one or more of the following characteristics:

(1) Benefit to disadvantaged communities pursuant to Sections 39711 and 39713.

(2) The ability to leverage additional public and private funding.

(3) The potential for cobenefits or multiple-benefit attributes.

(4) The potential for the project to be replicated.

(5) Regional benefit, with focus on collaboration between multiple entities.

(6) Support for technologies with broad market and emissions reduction potential.

(7) Support for projects addressing technology and market barriers not addressed by other programs.

(8) Support for enabling technologies that benefit multiple technology pathways.

(f) To assist in the implementation of this section, the state board, in consultation with the State Energy Resources Conservation and Development Commission, shall create an annual framework and plan. The framework and plan shall be developed with public input and may utilize existing investment plan processes and workshops as well as existing state and third-party research and technology roadmaps. The framework and plan shall do all of the following:

(1) Articulate an overarching vision for technology development, demonstration, precommercial pilot, and early commercial deployments, with a focus on moving technologies through the commercialization process.

(2) Outline technology categories and performance criteria for technologies and applications that may be considered for funding pursuant to this section. This shall include technologies for medium- and heavy-duty trucking, including, but not limited to, vocational trucks, short-haul and long-haul trucks, buses, and off-road vehicles and equipment, including, but not limited to, port equipment, agricultural equipment, construction equipment, marine equipment, and rail equipment.

(3) Describe the roles of the relevant agencies and the process for coordination.

(g) For purposes of this section, “zero- and near-zero emission” means vehicles, fuels, and related technologies that reduce greenhouse gas emissions and improve air quality when compared with conventional or fully commercialized alternatives, as defined by the state board in consultation with the State Energy Resources Conservation and Development Commission. “Zero- and near-zero emission” may include, but is not limited to, zero-emission technology, enabling technologies that provide a pathway to emissions reductions, advanced or alternative fuel engines for long-haul trucks, and hybrid or alternative fuel technologies for trucks and off-road equipment.

(Added by Stats. 2014, Ch. 524, Sec. 1. Effective January 1, 2015.)



39720

(a) Notwithstanding Section 10231.5 of the Government Code, the Department of Finance shall submit a report on or before March 1, 2014, and annually thereafter, to the appropriate committees of the Legislature on the status of projects funded pursuant to this part and their outcomes.

(b) A report submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2012, Ch. 807, Sec. 2. Effective January 1, 2013.)



39721

For the report prepared pursuant to Section 39720, administering agencies shall report to the Department of Finance, and the Department of Finance shall include in the report, a description of how the administering agencies have fulfilled the requirements of Section 39713.

(Added by Stats. 2012, Ch. 830, Sec. 5. Effective January 1, 2013.)



39723

Nothing in this chapter shall be construed as resulting in any taxpayer paying a higher tax within the meaning of Section 3 of Article XIII A of the California Constitution.

(Added by Stats. 2012, Ch. 830, Sec. 6. Effective January 1, 2013.)






CHAPTER 4.2 - Global Warming

39730

(a) Notwithstanding Sections 38550 and 38551, no later than January 1, 2016, the state board shall complete a comprehensive strategy to reduce emissions of short-lived climate pollutants in the state. In developing the strategy, the state board shall do all of the following:

(1) Complete an inventory of sources and emissions of short-lived climate pollutants in the state based on available data.

(2) Identify research needs to address any data gaps.

(3) Identify existing and potential new control measures to reduce emissions.

(4) Prioritize the development of new measures for short-lived climate pollutants that offer cobenefits by improving water quality or reducing other air pollutants that impact community health and benefit disadvantaged communities, as identified pursuant to Section 39711.

(5) Coordinate with other state agencies and districts to develop measures identified as part of the comprehensive strategy.

(b) As part of the strategy developed pursuant to subdivision (a), the state board shall consult with experts in academia, industry, and the community on short-lived climate pollutants. The topics shall include, but not be limited to, all of the following:

(1) Assessment of the current status of controls that directly or indirectly reduce emissions of short-lived climate pollutants in the state.

(2) Identification of opportunities and challenges for controlling emissions.

(3) Recommendations to further reduce emissions.

(c) To provide a forum for public engagement, the state board shall hold at least one public workshop during the development of the strategy required pursuant to subdivision (a).

(d) For purposes of this section, “short-lived climate pollutant” means an agent that has a relatively short lifetime in the atmosphere, from a few days to a few decades, and a warming influence on the climate that is more potent than that of carbon dioxide.

(e) This section does not affect the existing authority of a state agency to adopt and implement rules and regulations that result in the reduction of greenhouse gas emissions or short-lived climate pollutants to the extent authorized or required by existing law.

(Added by Stats. 2014, Ch. 523, Sec. 1. Effective January 1, 2015.)






CHAPTER 4.5 - Rice Straw Demonstration Project

39750

The Legislature hereby finds and declares that the Connelly-Areias-Chandler Rice Straw Burning Reduction Act was enacted in 1991 to phase down rice straw burning and improve the air quality for the citizens of the state. This creates an additional significant cost to rice growers, with potential adverse impacts on the farming communities, including lost farm production; lost state, local, and federal tax revenues; lost jobs; and reduction of wildlife habitat in the rice fields. The commercial technologies that could utilize straw, making it a commodity rather than a waste disposal problem, have not developed in the rice growing areas because of the lack of marketplace risk capital to take technologies from the laboratory stage to demonstration projects. To retain the public benefits from having a viable rice growing industry in California and to improve air quality, there is a need to provide cost-sharing grants for the development of demonstration projects for new rice straw technologies in the marketplace.

(Added by Stats. 1997, Ch. 745, Sec. 1. Effective January 1, 1998.)



39751

The Rice Straw Demonstration Project Grant Fund is hereby created in the State Treasury. The fund shall be administered by the state board for the purpose of developing demonstration projects for new rice straw technologies in the rice straw growing regions of California.

(Amended by Stats. 2000, Ch. 1019, Sec. 1. Effective January 1, 2001.)



39752

The state board shall provide cost-sharing grants for the development of demonstration projects for new rice straw technologies according to criteria developed by the state board, in consultation with the University of California and the Department of Food and Agriculture, and adopted at a noticed public hearing held by the state board. The criteria shall include, but shall not be limited to, all of the following:

(a) Proposed projects shall use a technology that could use significant volumes of rice straw annually if it is commercialized, based upon various factors, including potential markets and viability of the technology in meeting market demands.

(b) The state board shall provide a grant of not more than 50 percent of the cost for each demonstration project.

(c) Public and private support shall be demonstrated for proposed projects, including local community support from the rice growing community where the project would be located.

(d) The grants shall be authorized and allocated during the 2000–01, 2001–02, and 2002–03 fiscal years. Grants may be expended, under the grant agreement, during a period not to exceed three years from the date that the grant is awarded.

(e) Preference shall be given to projects located within the rice growing regions of the Sacramento Valley and which may be replicated throughout the region.

(f) Projects should demonstrate all of the following:

(1) Technical and economic feasibility.

(2) The capability to become profitable within five years.

(3) Cost-effectiveness.

(4) The extent to which the program mitigates or avoids adverse environmental impacts.

(g) This section shall not become operative until moneys are appropriated for deposit in the Rice Straw Demonstration Project Grant Fund, created pursuant to Section 39751, by the Legislature, or until moneys are transferred to that fund by any other entity.

(Amended by Stats. 2004, Ch. 225, Sec. 51. Effective August 16, 2004. Operation of provisions is contingent upon funding, as prescribed in subd. (g).)



39753

It is the intent of the Legislature that funding for purposes of this chapter be provided in the annual Budget Act. The state board may use not more than 10 percent of the rice straw technology demonstration cost-sharing funds for administrative and project review costs in carrying out the grant program.

(Added by Stats. 1997, Ch. 745, Sec. 1. Effective January 1, 1998.)






CHAPTER 4.7 - Agricultural Biomass Utilization Account

39760

The Legislature hereby finds and declares that the rice industry has led many other commodity groups in developing alternatives to open-field burning. In order to aid in the continuation of this role of leadership within the agricultural industry and to enable the transition to a free-market utilization of biomass, funds are needed to provide grants to persons that utilize agricultural biomass and rice straw.

(Added by Stats. 2000, Ch. 1017, Sec. 1. Effective January 1, 2001.)



39761

For the purposes of this chapter, the following terms mean:

(a)  “Department” means the Department of Food and Agriculture.

(b)  “Secretary” means the Secretary of Food and Agriculture.

(Added by Stats. 2000, Ch. 1017, Sec. 1. Effective January 1, 2001.)



39762

(a) (1) The Agricultural Biomass Utilization Account is hereby created in the Department of Food and Agriculture Fund.

(2) The sum of two million dollars ($2,000,000) is hereby appropriated from the General Fund to the Agricultural Biomass Utilization Account for expenditure for the purposes identified in subdivision (b).

(b) The account shall be administered by the department, in consultation with the State Air Resources Board and the California Integrated Waste Management Board, for the purpose of providing grants to persons that utilize agricultural biomass as a means of avoiding landfill use, preventing air pollution, and enhancing environmental quality.

(c) Moneys in the account shall include moneys transferred from the General Fund pursuant to subdivision (a) and any moneys solicited by the secretary from other sources.

(d) The secretary shall actively solicit funds from other federal, state, and private sources with the goal of initially supplementing and eventually supplanting the appropriation from the General Fund made pursuant to subdivision (a).

(e) The department may implement similar grant programs for other commodity groups that are used for the purposes set forth in paragraphs (1) to (6), inclusive, of subdivision (e) of Section 39763.

(f) The department shall not utilize more than 7 percent of the funds described in subdivision (a) for the administration of the account.

(Added by Stats. 2000, Ch. 1017, Sec. 1. Appropriation in subdivision (a) reduced by Governor's item-veto message. Effective January 1, 2001. Note: In this text, subd. (a) reflects the Governor's reduction from $10,000,000 to $2,000,000.)



39763

(a)  The funds appropriated by paragraph (2) of subdivision (a) of Section 39762, less administrative costs, shall be dedicated for grants to persons that utilize rice straw.

(b)  Grants shall be provided pursuant to this chapter in a manner to be determined by the department, and shall include, but shall not be limited to, grants on a per-ton basis and a per-project basis.

(c)  On or before July 1 of each year, the secretary shall set the per-ton grant level in an amount of not less than twenty dollars ($20) per ton of rice straw so utilized.

(d)  Grants shall not be provided pursuant to this section for the purchase of any rice straw for which a tax credit has been claimed pursuant to Section 17052.10 of the Revenue and Taxation Code.

(e)  A per-ton grant may be provided pursuant to this chapter only if the applicant is the “end-user” of agricultural biomass. For purposes of this subdivision, “end user” means a person who uses agricultural biomass for any of the following purposes:

(1)  Processing.

(2)  Generating energy.

(3)  Manufacturing.

(4)  Exporting.

(5)  Preventing erosion.

(6)  Any other environmentally sound purpose, excluding open-field burning, as determined to be appropriate by the department.

(f)  Criteria to be considered by the department in determining whether to award a grant pursuant to this chapter shall include, but shall not be limited to, the following:

(1)  Quantity of biomass to be utilized.

(2)  Whether the proposed use offers other environmental or public policy benefits, including but not limited to, landfill avoidance, pollution prevention, electrical generation, and sustainability.

(3)  The degree to which the proposed grant would assist in moving the commodity group toward an eventual free market utilization of biomass without the assistance of government.

(g)  The secretary shall select grant recipients in consultation with the State Air Resources Board, the Integrated Waste Management Board, and the advisory committee created pursuant to subdivision ( l) of Section 41865 from a list of potential grantees recommended by the Department of Food and Agriculture.

(Added by Stats. 2000, Ch. 1017, Sec. 1. Effective January 1, 2001.)






CHAPTER 5 - Air Pollution Control Subvention Program

39800

As used in this chapter, “dollars budgeted” means moneys derived from revenue sources within a district for use in its air pollution control programs.

(Repealed and added by Stats. 1975, Ch. 957.)



39801

The state board shall administer, pursuant to this chapter, such funds as may be appropriated to it for the purposes of this chapter.

(Repealed and added by Stats. 1975, Ch. 957.)



39802

(a)  The state board may subvene up to one dollar ($1) for every dollar budgeted for use by any of the following:

(1)  A district whose boundaries include an entire air basin.

(2)  Districts whose boundaries together include an entire air basin and which are parties to one joint powers agreement or other enforceable agreement which provides for all of the following:

(A)  Uniform rules and regulations among all districts, excluding administrative rules and regulations.

(B)  At least four meetings per year of the basinwide air pollution control council formed under Section 40900, or an equivalent procedure for basinwide consideration of policy matters.

(C)  Suitable sharing of qualified air pollution personnel and equipment.

(b)  (1)  Subventions under this section shall not exceed twenty-three cents ($0. 23) per capita, but shall not be less than eighteen thousand dollars ($18,000) for any district, if the district provides the required matching funds, except as specified in paragraph (2).

(2)  If a district is a rural district, as defined by the state board, the minimum subvention shall be that specified in Section 39802.5 if the district provides the required matching funds and does one of the following:

(A)  Has a fee system that fully recovers the district’s cost of issuing and renewing permits, performing source inspections, determining compliance status, and processing variances for stationary sources which emit 25 or more tons annually of any regulated pollutant.

(B)  Provides its matching funds, for any funds authorized by Section 39802.5 in excess of the dollar amount subvened to the district pursuant to this chapter in fiscal year 1986–87, from an increase in moneys budgeted over the level of funding budgeted for the 1986–87 fiscal year.

(c)  The merger into a unified or regional district pursuant to this division by any county district shall cause the minimum subvention of the county district to be transferred to the unified district or regional district if the unified district or regional district provides the required matching funds. If portions of a county district are merged into unified or regional districts pursuant to this division, the state board shall apportion, according to population within each portion of the county, the minimum subvention of the county district to the unified districts or regional districts into which the portions of the county district are merged. A unified district or a regional district which has all or a portion of a county district minimum subvention transferred to it under this section may not also receive subventions under the per capita provisions of this section. A subvention made pursuant to Section 39803 shall preclude subvention under this section.

(Amended by Stats. 1988, Ch. 675, Sec. 1.)



39802.5

Minimum subventions for purposes of paragraph (2) of subdivision (b) of Section 39802 shall be determined as follows:

(a)  If the amount appropriated in the Budget Act for district subventions is equal to or less than seven million eleven thousand dollars ($7,011,000), the minimum subvention is eighteen thousand dollars ($18,000).

(b)  If the amount appropriated in the Budget Act for district subventions is at least seven million five hundred eleven thousand dollars ($7,511,000), the minimum subvention is thirty-four thousand four hundred dollars ($34,400).

(c)  (1)  If the amount appropriated in the Budget Act for district subventions is more than seven million eleven thousand dollars ($7,011,000), but less than seven million five hundred eleven thousand dollars ($7,511,000), the minimum subvention is the sum of (A) eighteen thousand dollars ($18,000) and (B) the product of (i) sixteen thousand four hundred dollars ($16,400) multiplied by (ii) the amount by which the funds budgeted for district subventions exceeds seven million eleven thousand dollars ($7,011,000) divided by five hundred thousand dollars ($500,000).

(2)  Any portion of the amount appropriated in the Budget Act for district subventions which is more than seven million eleven thousand dollars ($7,011,000), but less than seven million five hundred eleven thousand dollars ($7,511,000), and which is not awarded in accordance with the determination of minimum subventions pursuant to paragraph (1) shall be subvened pursuant to Section 39810 only to rural districts, as defined by the state board.

(Added by Stats. 1988, Ch. 675, Sec. 2.)



39803

In air basins where funds are not subvened pursuant to Section 39802, the state board may subvene up to two dollars ($2) for every three dollars ($3) budgeted by a district. Subventions under this section shall not exceed eighteen and four-tenths cents ($0.184) per capita, but shall not be less than twelve thousand dollars ($12,000) for any district, if the district provides the required matching funds. Any county district which merged after January 1, 1980, into a unified district or regional district pursuant to this division shall have its minimum subvention under this section transferred to the unified district or regional district if the unified district or regional district provides the required matching funds. A unified district or regional district which has a county district minimum subvention transferred to it under this section may not also receive subventions under the per capita provisions of this section.

(Amended by Stats. 1983, Ch. 749, Sec. 2.)



39804

In air basins having a population of less than 98,000, the state board may subvene more than the specified amount allowed under Section 39802, if the subvention does not exceed forty-five thousand dollars ($45,000) per air basin and each district affected adopts a budget equal to or exceeding twenty-three cents ($0.23) per capita.

(Added by Stats. 1975, Ch. 957.)



39805

The per capita limits in Sections 39802 and 39803 and the forty-five thousand dollars ($45,000) limit in Section 39804 may be increased by the state board to reflect the effects of inflation on the moneys needed to carry out air pollution control programs. No increase shall be made without the prior written approval of the Director of Finance.

(Added by Stats. 1975, Ch. 957.)



39806

(a)  Money shall be subvened pursuant to this chapter to districts engaged in the reduction of air contaminants pursuant to the basinwide air pollution control plan and related implementation programs.

When the state board finds, pursuant to a resolution from the district board, or upon completion of proceedings conducted by the state board pursuant to Sections 39806.5 and 41500, that the district is not so engaged in the reduction of air contaminants, the subvention, or a portion thereof, which would have been allocated to such district pursuant to Section 39802, 39803, or 39804, plus such additional sum as may be necessary, if moneys are available from appropriations for the purposes of this chapter, shall be allocated to the state board itself to carry out the approved plan or program.

(b)  The findings of the state board shall be based on criteria established by the state board jointly with the districts for the evaluation of such plans and programs. The criteria shall be less stringent for rural districts, shall be based upon the differences in urban and rural air quality problems, population, and available resources, and shall recognize the transport of air pollutants from metropolitan areas to rural areas.

(c)  If the state board acts under this section pursuant to a resolution of the district board, it may do so without proceeding under Sections 39806.5 and 41500.

(Amended by Stats. 1981, Ch. 982.)



39806.5

(a)  Before taking any action pursuant to Sections 39806 and 39808, the state board shall hold a public hearing within the air basin affected, upon a 45-day written notice given to the basinwide air pollution control council, if any, the affected districts, the affected air quality planning agencies, and the public.

(b)  In addition to any other statutory requirements, interested persons shall have the right, at the public hearing to present oral and written evidence and to question and solicit testimony of qualified representatives of the state board on the matter being considered. The state board may, at the public hearing, place reasonable limits on the right to question and solicit testimony.

(c)  If, after conducting the public hearing required by subdivision (a), the state board determines to take action pursuant to any section enumerated in subdivision (a), the state board shall, based on the record of the public hearing, adopt written findings which explain the action to be taken by the state board, why the state board decided to take the action, and why the action is authorized by, and meets the requirements of, the statutory provisions pursuant to which it was taken. In addition, the findings shall address the significant issues raised or written evidence presented by interested persons or the staff of the state board. The transcript of testimony and exhibits, together with all papers and requests filed in the proceedings, shall constitute the exclusive record for decision by the state board.

(d)  Subdivisions (a), (b), and (c) shall be applicable to the executive officer of the state board acting pursuant to Section 39515, or to his delegates acting pursuant to Section 39516, with respect to any action taken pursuant to any section enumerated in subdivision (a).

(Added by Stats. 1981, Ch. 982.)



39807

The subvention otherwise due a district may be reduced by the state board up to an amount equal to the funds that are granted to the district by the federal government. In so reducing a subvention, the state board shall take into account all of the following factors:

(a)  The purpose for which the federal funds were granted.

(b)  The needs of the district in relationship to the needs of other districts.

(c)  Any special and worthy programs conducted by the district not required by the plan or program approved by the state board pursuant to Section 41500.

(d)  The severity of air pollution within the district.

(e)  Any other factors that the state board reasonably determines should be considered.

(Amended by Stats. 2000, Ch. 890, Sec. 9. Effective January 1, 2001.)



39808

The state board may review, as it deems necessary, the programs and expenditures by each district receiving a subvention under this chapter to ascertain that the funds budgeted from nonstate sources are in fact being expended substantially in accordance with the budget on which the subvention was based. Where the state board finds that the funds are not being so expended, the state board may, after a public hearing held pursuant to Section 39806.5 do any of the following:

(a)  Cease any further payments under the subvention.

(b)  Withhold future subventions.

(c)  Bring an action against the district, or the counties or cities supporting the district, to recover the subvention paid that fiscal year.

(d)  Assume the powers of the district after it has held a public hearing upon a 45-day written notice given to the basinwide air pollution control council, if there is such a council, and to the affected districts.

(Amended by Stats. 1981, Ch. 982.)



39809

The state board may allocate to itself sufficient moneys to administer the subvention program under this chapter and to conduct reviews authorized by Section 39808.

(Added by Stats. 1975, Ch. 957.)



39810

Any moneys not otherwise subvened or allocated by the state board pursuant to this chapter may be used for supplemental subventions, upon application, up to a one-to-one matching basis or, in the state board’s discretion, for any other purpose related to the control of nonvehicular sources. Matching supplemental subventions having unusual merit shall be given preference over expenditures for other purposes. In making supplemental subventions, the state board may consider federal grants received by the applicant and by other districts.

(Repealed and added by Stats. 1975, Ch. 957.)



39811

Any moneys appropriated to the state board for expenditure under this chapter not allocated during the fiscal year shall revert to the General Fund.

(Added by Stats. 1975, Ch. 957.)






CHAPTER 7 - Expedited Air Quality Improvement Program for Electrical Generation

39910

The Legislature finds and declares that it is in the interests of the people of the State of California to ensure that the state board establish a unified, coordinated, and expedited process for districts to retrofit electrical generating facilities in a manner that protects public health and the environment and that complies fully with applicable federal and state statutes and regulations.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 1. Effective May 22, 2001.)



39915

On or before July 1, 2002, the state board, in consultation with air quality management districts, air pollution control districts, and the Independent System Operator, shall establish a schedule for the retrofit of electric generation facilities pursuant to retrofit criteria and procedures established under the federal Clean Air Act (42 U.S.C. Section 7401 et seq.) or this division. The schedule shall require completion of any mandated retrofits by December 31, 2004, or such later date as the state board, in consultation with the Independent System Operator, air pollution control districts, air quality management districts, and the owners and operators of electrical generating facilities determines is necessary to maintain electric system reliability. Nothing in this section is intended to require the retrofit of a generation facility that could not be required to be retrofitted by an air quality management district or air pollution control district under the law in effect on the effective date of the act adding this chapter during the 2001-02 First Extraordinary Session. The state board shall suspend the deadline for the completion of a retrofit of an electrical generation unit scheduled pursuant to this section if it determines all of the following:

(a)  The owner of the generation unit proposes to replace or repower the generation unit in a manner that complies with all applicable laws and regulations.

(b)  The owner has filed the necessary applications for permits for such replacement or repower prior to the suspension of the deadline for the completion of the required retrofits.

(c)  The owner is diligently proceeding with the replacement or repower of the unit and the state board determines that the replacement or repower will be completed.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 1. Effective May 22, 2001.)



39920

On or before July 1, 2001, the state board shall implement a program for tracking the emission reduction credits made available by the program required under Section 39915, and for facilitating the banking, trading, and purchasing of those credits in order to expedite the construction of new, clean generating facilities in the state. The state board shall establish criteria for the development of a state emission reduction credits bank, which shall ensure that a specified percentage of emission reduction credits created pursuant to section 39915 be contributed to the bank for the purpose of making emission reduction credits available for new, clean generation capacity.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 1. Effective May 22, 2001.)



39930

(a)  The state board shall, not later than January 1, 2004, in consultation with the State Department of Health Services, the Office of Environmental Health Hazard Assessment, the State Energy Resources Conservation and Development Commission, any other state agency the state board determines is appropriate, affected indoor emission sources, and interested members of the public, provide a report to the Legislature summarizing all of the following:

(1)  The best scientific information available including, but not limited to, the most recent empirical data, on indoor air pollution including, but not limited to, air contaminants that have been identified as toxic air contaminants pursuant to Sections 39655, 39657, or 39660, or air contaminants for which the state board has adopted ambient air quality standards.

(2)  The potential adverse effects of indoor air pollution exposure on public health in the state, including, but not limited to, vulnerable populations, including, but not limited to, elderly persons, infants, and children, based upon the information described in paragraph (1).

(3)  Readily available information about the effects of existing regulations and current industry practices in mitigating those exposures.

(4)  A listing that references work performed by other state or federal entities regarding biological and radiological substances, including a summary of activities conducted by the State Department of Health Services pursuant to Chapter 18 (commencing with Section 26100) of Division 20.

(b)  The report described in subdivision (a) shall include all of the following:

(1)  A list of indoor air pollutants that are described in the summaries provided pursuant to paragraphs (1) and (4) of subdivision (a).

(2)  A list of indoor air pollutants, as defined in Section 39013, ranked in groups designated as high, medium, and lower priorities, that the state board has determined, based upon empirical data or other scientific information, are likely to have the most significant adverse impacts on human health through exposures in schools, nonindustrial workplaces, homes, and other indoor locations, and the probable source categories for these pollutants.

(3)  An analysis of the indoor emissions, indoor exposures, and potential health effects from the indoor source categories described in paragraph (1), and options for mitigating those health effects in schools, nonindustrial workplaces, homes, and other indoor locations, including, but not limited to, a discussion of the feasibility and public health effects of implementing each option.

(4)  A description of options for schools and school districts to improve indoor air quality in public schools. The state board shall develop these options in consultation with representatives from school district facility departments, school district maintenance departments, and statewide educational organizations.

(c)  (1)  The state board shall enter into an agreement with the National Academy of Sciences, the University of California, the California State University, or a similar institution of higher learning that has scientific expertise, any combination of those entities, or with a scientist or group of scientists of comparable stature and qualifications that is recommended by the President of the University of California, to conduct an external scientific peer review of the scientific basis for the report described in subdivision (a).

(2)  The state board may not submit the report to the Legislature until all of the following conditions are met:

(A)  The draft report is submitted to the external scientific peer review entity described in paragraph (1) for evaluation.

(B)  The external scientific peer review entity, within the timeframe agreed upon by the board and the external scientific peer review entity, prepares written comments that contain an evaluation of the scientific basis for the draft report. If the state board disagrees with any aspect of the findings of the external scientific peer review entity, the state board shall include as part of the final report, an explanation of its basis for arriving at that determination, including, but not limited to, the reasons that the state board determined that the report was based on sound scientific knowledge, methods, and practices.

(d)  The state board shall present and review the content of the report described in subdivision (a) at a public meeting prior to providing the report to the Legislature.

(Added by Stats. 2002, Ch. 987, Sec. 2. Effective January 1, 2003.)






CHAPTER 8 - Remote Sensing Pilot Program

39940

(a) The state board shall implement a pilot program to determine emissions from locomotives, using wayside remote sensing devices. The objectives of the pilot program are to determine whether remote sensing devices can accurately and replicably determine, with a reasonable level of precision:

(1) The levels of nitrogen oxides, particulate matter, and carbon monoxide emissions from locomotives.

(2) Whether a locomotive is subject to tier 0, 1, or 2 federal certification standards.

(3) Whether the measured results can be calibrated to determine whether the locomotive emissions are above or below the applicable federal emissions certification levels.

(b) The state board shall design and implement the pilot program in consultation with the advisory group established pursuant to Section 39941.

(c) The pilot program shall collect sufficient data to ensure that a representative sample of locomotives operating in the state are tested, so that there is a sufficient basis for the state board to meet the objectives and to make the determinations that are set forth in subdivision (a). Data collection shall, at a minimum, be performed under representative conditions in northern and southern California.

(Added by Stats. 2005, Ch. 574, Sec. 1. Effective January 1, 2006.)



39941

The state board shall establish an advisory group to make recommendations to the state board regarding the design and implementation of the pilot program.

(a) The advisory group shall consist of an even number of members, not to exceed 14, as determined by the boards of the South Coast Air Quality Management District and the Sacramento Metropolitan Air Quality Management District.

(b) The advisory group shall consist of recognized experts in the field of remote sensing and locomotive engine technology, and representatives of citizen community groups, representatives of the South Coast Air Quality Management District, and representatives of the Sacramento Metropolitan Air Quality Management District. The advisory committee may also include representatives of the Union Pacific Railroad and the Burlington Northern Santa Fe Railway.

(c) The advisory group shall be appointed by the South Coast Air Quality Management District and the Sacramento Metropolitan Air Quality Management District. If the Union Pacific Railroad and Burlington Northern Santa Fe Railway choose to participate, 50 percent of the members of the advisory group shall be appointed by the Union Pacific Railroad and Burlington Northern Santa Fe Railway and 50 percent shall be appointed by the South Coast Air Quality Management District and the Sacramento Metropolitan Air Quality Management District.

(Amended by Stats. 2006, Ch. 538, Sec. 398. Effective January 1, 2007.)



39942

The state board may contract with an independent entity to conduct the pilot program specified in Section 39940, and shall oversee the work of the independent entity. The state board shall implement the pilot program in consultation with the advisory group established pursuant to Section 39941 to review the design of the pilot program and to ensure quality control in collection, reporting, and evaluation of data.

(Added by Stats. 2005, Ch. 574, Sec. 1. Effective January 1, 2006.)



39943

(a) On or before December 31, 2006, the state board shall submit a report to the Legislature that includes both of the following:

(1) A summary of data acquired through the pilot program.

(2) The state board’s determination as to whether the remote sensing devices can meet the objectives of the pilot program stated in Section 39940.

(b) If the state board determines that remote sensing devices can be expected to meet objectives of the pilot program stated in Section 39940 to an extent reasonably sufficient to allow the state board to make the following projections and recommendations, the report shall also include both of the following:

(1) To the extent feasible, a projection of the amount, location, and timing of emission reductions that could be expected from the use of remote sensing devices to identify locomotives to be repaired or maintained.

(2) A projection of the cost to deploy, maintain, and use data from, a system of remote sensing devices in areas of high priority in the state, as determined by the state board, recommendations regarding the funding of such a program, and the expected cost-effectiveness of such a program compared to other opportunities for air quality improvement in the covered areas.

(Added by Stats. 2005, Ch. 574, Sec. 1. Effective January 1, 2006.)



39944

The South Coast Air Quality Management District, the Union Pacific Railroad, and the Burlington Northern Santa Fe Railway shall each reimburse the state board for its costs of implementing the pilot program established pursuant to this chapter. The Union Pacific Railroad and the Burlington Northern Santa Fe Railway shall reimburse the state board for 25 percent of those costs, but the reimbursement shall not to exceed a total of two hundred thousand dollars ($200,000) for both railroads. The South Coast Air Quality Management District shall reimburse the state board for the balance of the costs of implementing the pilot program, but the reimbursement shall not exceed a total of three hundred thousand dollars ($300,000). Funds provided by the Union Pacific Railroad and Burlington Northern Santa Fe Railway shall be used only to reimburse the state board for the costs of planning, implementing, evaluating, and reporting the results of, the pilot program as it relates to the testing of locomotives operated by those railroads.

(Added by Stats. 2005, Ch. 574, Sec. 1. Effective January 1, 2006.)






CHAPTER 9 - Tire Pressure

39945

(a) For purposes of this chapter, “unsafe tire” means any tire considered unsafe in accordance with standard industry practices due to tire tread wear, tread irregularity, or damage. Examples include any tire with an exposed ply or cord, a sidewall crack, a bulge, a knot, or a ply separation.

(b) For purposes of a regulation adopted pursuant to Division 25.5 (commencing with Section 38500) that requires an automotive service provider to check and inflate a vehicle’s tires while performing automotive maintenance or repair service, a tire pressure gauge used by the provider to inflate a tire pursuant to that regulation shall be accurate within a range of plus or minus two pounds per square inch of pressure (2 psi).

(c) An automotive service provider shall not be required to check and inflate a vehicle’s tire pursuant to subdivision (b) if that tire is determined to be an unsafe tire.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 329, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)









PART 3 - AIR POLLUTION CONTROL DISTRICTS

CHAPTER 1 - General Provisions

40000

The Legislature finds and declares that local and regional authorities have the primary responsibility for control of air pollution from all sources, other than emissions from motor vehicles. The control of emissions from motor vehicles, except as otherwise provided in this division, shall be the responsibility of the state board.

(Repealed and added by Stats. 1975, Ch. 957.)



40001

(a)  Subject to the powers and duties of the state board, the districts shall adopt and enforce rules and regulations to achieve and maintain the state and federal ambient air quality standards in all areas affected by emission sources under their jurisdiction, and shall enforce all applicable provisions of state and federal law.

(b)  The district rules and regulations may, and at the request of the state board shall, provide for the prevention and abatement of air pollution episodes which, at intervals, cause discomfort or health risks to, or damage to the property of, a significant number of persons or class of persons.

(c)  Prior to adopting any rule or regulation to reduce criteria pollutants, a district shall determine that there is a problem that the proposed rule or regulation will alleviate and that the rule or regulation will promote the attainment or maintenance of state or federal ambient air quality standards.

(d)  (1)  The district rules and regulations shall include a process to approve alternative methods of complying with emission control requirements that provide equivalent emission reductions, emissions monitoring, or recordkeeping.

(2)  A district shall allow the implementation of alternative methods of emission reduction, emissions monitoring, or recordkeeping if a facility demonstrates to the satisfaction of the district that those alternative methods will provide equivalent performance. Any alternative method of emission reduction, emissions monitoring, or recordkeeping proposed by the facility shall not violate other provisions of law.

(3)  If a district rule specifies an emission limit for a facility or system, the district shall not set operational or effectiveness requirements for any specific emission control equipment operating on a facility or system under that limit. Any alternative method of emission reduction, emissions monitoring, or recordkeeping proposed by the facility shall include the necessary operational and effectiveness measurement elements that can be included as permit conditions by the district to ensure compliance with, and enforcement of, the equivalent performance requirements of paragraphs (1) and (2). Nothing in this subdivision limits the district’s authority to inspect a facility’s equipment or records to ensure operational compliance. This paragraph shall apply to existing rules and facilities operating under those rules.

(Amended by Stats. 1996, Ch. 442, Sec. 1. Effective January 1, 1997.)



40002

(a)  There is continued in existence and shall be, in every county, a county district, unless the entire county is included within the Antelope Valley district, the bay district, the Mojave Desert district, the south coast district, the Sacramento Metropolitan Air Quality Management District, the San Joaquin Valley Air Quality Management District, if that district is created, a regional district, or a unified district.

(b)  If only a part of the county is included within the Antelope Valley district, the bay district, the south coast district, the Mojave Desert district, the San Joaquin Valley Air Quality Management District, if that district is created, a regional district, or a unified district, there is in that part of the county not included within any of those districts a county district, for which different air quality rules and regulations may be required.

(Amended by Stats. 2000, Ch. 729, Sec. 3. Effective January 1, 2001.)



40003

A county may be in two or more districts, but not in two or more county districts.

(Repealed and added by Stats. 1975, Ch. 957.)



40004

A district may sponsor, coordinate, and promote projects that will lead to the prevention, mitigation, or cure of the adverse effects of air pollution, including the adverse health effects of air pollution.

(Added by Stats. 2011, Ch. 586, Sec. 1. Effective January 1, 2012.)



40005

(a) A district may negotiate what share, if any, of the intellectual property, or benefits resulting from intellectual property, developed from the use of district funds, including funds discharged as grants, will accrue to that district.

(b) A district may negotiate revenue sharing agreements with recipients of district funds, including the collection of royalties. Proceeds obtained by the district from these revenue sharing agreements shall accrue to the district and be deposited into a special account that may only be used, subject to the district’s ability to recover its expenses and its administrative costs, for any of the following purposes:

(1) To fund projects pursuant to Section 40004 that will lead to the prevention, mitigation, or cure of the adverse effects of air pollution, including the adverse health effects of air pollution.

(2) To fund projects to reduce or mitigate air pollution through the development or implementation of pollution controls, low or zero polluting fuels or technologies, or pollution prevention measures.

(c) A district shall not receive a benefit pursuant to this section in excess of the amount of the district’s investment in the development of a process, machine, or article of manufacture, if the district adopts a rule or regulation that mandates the use of that process, machine, or article of manufacture and that regulation or rule was adopted after the development of the process, machine, or article of manufacture.

(d) If the state or a subdivision of the state purchases or licenses a process, machine, or article of manufacture for which a district accrues a benefit resulting from an intellectual property interest negotiated pursuant to subdivision (a) or (b), upon the request of the Department of General Services, the district shall prepare reimbursement to the General Fund for the amount of the benefit accrued.

(e) (1) A district that attempts to negotiate for benefits pursuant to this section shall report annually to the Legislature. The report shall include all of the following:

(A) The number of district-funded projects and the number of district-funded projects for which a benefit was negotiated, regardless of the outcome of the negotiation.

(B) The outcome of all negotiations regarding intellectual property pursuant to this section, including agreed terms for revenue sharing.

(C) A list of all district-funded projects from previous years that have resulted in a benefit pursuant to this section, if any, and the total amount of that benefit to date.

(2) A district may include a report required by this section as part of another report submitted to the Legislature by the district.

(f) This section does not apply to a contract governed by Chapter 14.27 (commencing with Section 67325) of Part 40 of Division 5 of Title 3 of the Education Code.

(g) Subdivisions (a) to (f), inclusive, of this section shall become inoperative on January 1, 2017. An agreement made pursuant to this section prior to January 1, 2017, shall remain in effect for the duration of the agreement.

(Added by Stats. 2011, Ch. 586, Sec. 2. Effective January 1, 2012. Inoperative January 1, 2017, as provided in subd. (g).)






CHAPTER 2 - County Air Pollution Control Districts

ARTICLE 1 - Administration

40100

Except as provided in Section 40100.5, a county board of supervisors shall be ex officio the county district board of the county.

(Added by Stats. 1994, Ch. 3, Sec. 2. Effective January 28, 1994.)



40100.5

(a) The membership of the governing board of each county district shall include (1) one or more members who are mayors, city council members, or both, and (2) one or more members who are county supervisors.

(b) The number of those members and their composition shall be determined jointly by the county and the cities within the district, and shall be approved by the county, and by a majority of the cities that contain a majority of the population in the incorporated area of the district.

(c) The governing board shall reflect, to the extent feasible and practicable, the geographic diversity of the district and the variation of population between the cities in the district.

(d) (1) The members of the governing board who are mayors or city council members shall be selected by the city selection committee. When selecting a member of the governing board, the city selection committee may also select a mayor or another city council member as an alternate to serve and vote in place of the member who is absent or disqualified from participating.

(2) In districts where the county and the cities have agreed that each city shall be represented on the governing board, each city shall select its own representative to the governing board. When selecting a member of the governing board, each city may also select its mayor or another city council member as an alternate to serve and vote in place of the member who is absent or is disqualified from participating.

(3) The members of the governing board who are county supervisors shall be selected by the county.

(e) This section does not apply to any district in which the population of the incorporated area of the county is 35 percent or less of the total county population, as determined by the district on June 30, 1994, or to a county district having a population of more than 2,500,000 as of June 30, 1990.

(f) If a district fails to comply with subdivisions (a) and (b), the membership of the governing board shall be determined as follows:

(1) In districts in which the population in the incorporated areas represents between 36 and 50 percent of the total county population, one-third of the members of the governing board shall be mayors or city council members, and two-thirds shall be county supervisors.

(2) In districts in which the population in the incorporated areas represents more than 50 percent of the total county population, one-half of the members of the governing board shall be mayors or city council members, and one-half shall be county supervisors.

(3) The number of those members shall be determined as provided in subdivision (b), and the members shall be selected pursuant to subdivision (d).

(4) For purposes of paragraphs (1) and (2), if any number that is not a whole number results from the application of the term “one-third,” “one-half,” or “two-thirds,” the number of county supervisors shall be increased to the nearest integer, and the number of mayors or city council members decreased to the nearest integer.

(Amended by Stats. 2009, Ch. 332, Sec. 75.9. Effective January 1, 2010.)



40100.7

(a)  Section 40100.5 shall not apply to a county district if each city in the county consents, by the adoption of an ordinance or resolution, to the exclusion of the county district from the requirements of Section 40100.5.

(b)  Within 60 days from the date of the adoption of an ordinance or resolution by all cities in the county to exclude the county district from the requirements of Section 40100.5, if requested by a majority of the cities in the county, the county district shall establish an advisory committee consisting of a mayor, or a city council member, from each city in the county. The members shall be selected by the city selection committee.

(c)  Subdivision (a) shall become inapplicable, and Section 40100.5 shall apply, if, at any time after the condition prescribed in subdivision (a) has been met, a majority of the cities which contain a majority of the population in the incorporated areas of the county, as established by the most recent census data, have adopted resolutions requesting the application of Section 40100.5.

(Amended by Stats. 1995, Ch. 91, Sec. 80. Effective January 1, 1996.)



40101

(a)  (1)  The board of supervisors of a county in which a county district is functioning may appropriate funds to the county district, which funds shall be deposited in the treasury of the county district.

(2)  All such appropriations are legal charges against the county.

(b)  A county district may contract, by a memorandum of understanding, joint powers agreement, or other agreement, with the county in which the county district is functioning, to provide facilities and administrative, legal, health coverage, risk management, clerical, and other support services, including, but not limited to, those facilities and services that the county provided to the county district prior to July 1, 1994.

(Amended by Stats. 1994, Ch. 260, Sec. 2. Effective July 21, 1994.)



40102

A county district which is included entirely within another district created by special law, or pursuant to Chapter 5 (commencing with Section 40300), shall cease to function and exercise its powers upon the date the other district commences to function and exercise its powers.

(Added by Stats. 1975, Ch. 957.)



40103

When a county district ceases to function and exercise its powers because it is included entirely within a regional district created pursuant to Chapter 5 (commencing with Section 40300), the regional district shall succeed to all the funds, property, and obligations of the county district.

Where the county district is included within two or more such regional districts, the funds, property, and obligations of the county district shall be apportioned to the regional districts as agreed upon by the regional districts and county district.

(Added by Stats. 1975, Ch. 957.)



40104

Notwithstanding any other provision of law, a county may delegate air pollution rulemaking and enforcement duties to a duly created joint powers authority established for air pollution control purposes of which the county is a member.

(Added by Stats. 1991, Ch. 1201, Sec. 6. Conditionally operative by Sec. 1 of Ch. 1201, as amended by Stats. 1992, Ch. 765.)






ARTICLE 2 - Officers and Employees

40120

All county officers and employees shall be ex officio officers and employees, respectively, of the county district in the county by which they are employed.

Except as otherwise provided in this division, they shall perform, without additional compensation, for the county district such duties as they perform for the county.

(Added by Stats. 1975, Ch. 957.)



40121

In fixing compensation to be paid to a person subject to the civil service provisions of this article, the county district board shall provide a salary or wage equal to the salary or wage paid to a county employee for the same quality of service.

This section shall be operative only in a county which is operating under a freeholders’ charter which requires that, in the fixing of salaries or wages for persons employed by the county subject to the civil service system of the county, the board of supervisors shall provide a salary or wage at least equal to the prevailing salary or wage for the same quality of service rendered by private persons under similar employment in case such prevailing salary or wage can be ascertained.

(Added by Stats. 1975, Ch. 957.)



40122

All officers and employees of a county district are entitled to the benefits of the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450), Part 3, Division 4, Title 3 of the Government Code) to the same extent as employees of the county.

A county district is a district as defined in Section 31468 of the Government Code.

(Added by Stats. 1975, Ch. 957.)



40123

If any person is employed by a county district after certification without examination by the civil service commission or similar body because of his employment in a position of similar duties by the county or by a city within the county district, the time such person was employed in such county or city position shall be considered as time such person was employed by the county district in determining his retirement benefits and salary.

(Added by Stats. 1975, Ch. 957.)



40124

In any county having a system of civil service, the county district board shall, nevertheless, appoint the members of the county district hearing board and the air pollution control officer, and the air pollution control officer shall appoint all other officers and employees of the county district pursuant to that system, except as provided in Section 40126.

(Added by Stats. 1975, Ch. 957.)



40125

Any person entitled to participate in promotional examinations for positions in the county classified civil service shall similarly be entitled to participate in promotional examinations for positions in the classified civil service of the county district, pursuant to the county civil service commission rules in effect at the time, and to be certified for such county positions by the county civil service commission, or other body performing the functions thereof, and to be appointed to such county district positions.

(Added by Stats. 1975, Ch. 957.)



40126

If the civil service commission, or body performing the functions thereof, in the county finds that any person has been employed by the county, or by any city within a county district, in a position the duties of which, and the qualifications for which, are substantially the same as, or are greater than and include qualifications which are substantially the same as, those of any position in the county district, the civil service commission or such other body, at the request of the air pollution control officer, may certify, without examination, such person as eligible to hold such county district position.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 3 - District Budget Adoption

40130

The Legislature hereby finds and declares as follows:

(a)  It is in the public interest to ensure that districts adopt their budgets in an open process in order to educate the public of the costs and benefits of air quality improvement.

(b)  The process required by this article shall be separate from other budget processes to ensure full opportunity for the public to participate in, and comment upon, a district’s budget prior to adoption.

(c)  This process also shall provide accountability to district boards and to districts in their budget processes.

(Added by Stats. 1993, Ch. 1028, Sec. 2. Effective January 1, 1994.)



40131

(a)  Each district shall adopt its annual budget in accordance with the following requirements:

(1)  The district shall prepare, and make available to the public at least 30 days prior to public hearing, a summary of its budget and any supporting documents, including, but not limited to, a schedule of fees to be imposed by the district to fund its programs.

(2)  The district shall notify each person who was subject to fees imposed by the district in the preceding year of the availability of the information described in paragraph (1).

(3)  (A)  The district shall notice and hold a public hearing for the exclusive purpose of reviewing its budget and of providing the public with the opportunity to comment upon the proposed district budget.

(B)  The public hearing required to be held pursuant to this paragraph shall be held separately, by a period of not less than two weeks, from the hearing at which the district adopts its budget.

(C)  In districts with a population of 1,000,000 persons or less, the hearing required under this paragraph may include other matters in addition to those required under subparagraph (A).

(b)  This article does not apply to the south coast district, which shall be governed by Article 8 (commencing with Section 40520) of Chapter 5.5.

(Amended by Stats. 2002, Ch. 132, Sec. 1. Effective January 1, 2003.)









CHAPTER 3 - Unified Air Pollution Control Districts

40150

Two or more contiguous counties, all or part of which are county districts, may merge those county districts into one unified district pursuant to this chapter.

(Added by Stats. 1975, Ch. 957.)



40151

The board of supervisors of any county may, by a vote of its members, appoint two of its members to meet with an equal number appointed in a like manner from other counties and agree to form a unified district, which agreement, upon ratification by the boards of supervisors, shall create a unified district out of the county districts under their jurisdiction.

(Added by Stats. 1975, Ch. 957.)



40152

(a)  On and after July 1, 1994, the membership of the governing board of each unified district, including any district formed on or after that date, shall include (1) one or more members who are mayors, city council members, or both, and (2) one or more members who are county supervisors.

(b)  The number of those members and their composition shall be determined jointly by the counties and cities within the district, and shall be approved by a majority of the counties, and by a majority of the cities which contain a majority of the population in the incorporated area of the district.

(c)  The governing board shall reflect, to the extent feasible and practicable, the geographic diversity of the district and the variation of population between the cities in the district.

(d)  The members of the governing board who are mayors or city council members shall be selected by a majority of the cities in the district. The members of the governing board who are county supervisors shall be selected by a majority of the counties in the district.

(e)  If a district fails to comply with subdivisions (a) and (b), the membership of the governing board shall be determined as follows:

(1)  In districts in which the population in the incorporated areas represents 35 percent or less of the total district population, one-fourth of the members of the governing board shall be mayors or city council members, and three-fourths shall be county supervisors.

(2)  In districts in which the population in the incorporated areas represents between 36 and 50 percent of the total county population, one-third of the members of the governing board shall be mayors or city council members, and two-thirds shall be county supervisors.

(3)  In districts in which the population in the incorporated areas represents more than 50 percent of the total county population, one-half of the members of the governing board shall be mayors or city council members, and one-half shall be county supervisors.

(4)  The number of those members shall be determined as provided in subdivision (b) and the members shall be selected pursuant to subdivision (d).

(5)  For purposes of paragraphs (1) to (3), inclusive, if any number which is not a whole number results from the application of the term “one-fourth,” “one-third,” “one-half,” “two-thirds,” or “three-fourths,” the number of county supervisors shall be increased to the nearest integer, and the number of mayors or city council members decreased to the nearest integer.

(f)  This section does not apply to a district if the membership of the governing board of the district includes both county supervisors and mayors or city council members on June 30, 1994.

(Repealed and added by Stats. 1993, Ch. 961, Sec. 4. Effective January 1, 1994. Operative July 1, 1994, by Sec. 10 of Ch. 961.)



40152.5

(a)  Section 40152 shall not apply to a unified district if each city in the district consents, by the adoption of an ordinance or resolution, to the exclusion of the district from the requirements of Section 40152.

(b)  Within 60 days from the date of the adoption of an ordinance or resolution by all cities in the district to exclude the district from the requirements of Section 40152, if requested by a majority of the cities in the district, the district shall establish an advisory committee consisting of a mayor, or a city council member, from each city in the district. Each city shall select its representative to the advisory committee.

(c)  Subdivision (a) shall become inapplicable, and Section 40152 shall apply, if, at any time after the condition prescribed in subdivision (a) has been met, a majority of the cities which contain a majority of the population in the incorporated areas of the district, as established by the most recent census data, have adopted resolutions requesting the application of Section 40152.

(Amended by Stats. 1995, Ch. 91, Sec. 81. Effective January 1, 1996.)



40154

Each member of the unified district board shall, upon the adoption of a resolution by the unified district board, receive the actual and necessary expenses incurred in the performance of his or her duties, plus a compensation of one hundred dollars ($100) for each day attending the meetings of the unified district board or any committee of the unified district board or, upon authorization by the unified district board, while engaged in official business of the unified district, but that compensation shall not exceed three thousand six hundred dollars ($3,600) in any one year.

(Amended by Stats. 1986, Ch. 169, Sec. 1.)



40155

The boundaries of a unified district shall be the same as the boundaries of the counties of which it is comprised, or the balance of a county not included in another district, or such portion of a county as may be agreed upon.

(Added by Stats. 1975, Ch. 957.)



40156

The unified district board may designate zones within the unified district.

(Added by Stats. 1975, Ch. 957.)



40157

All county officers and employees of the counties entirely within the unified district, and all other county employees of the zones within the unified district where the county is not entirely therein, shall be ex officio officers and employees of the unified district only within the county in which they are employed.

(Added by Stats. 1975, Ch. 957.)



40158

(a)  The board of supervisors of each county included, in whole or in part, within the unified district shall appropriate such funds as are necessary to carry out the purposes of the unified district, as determined by the unified district board, in accordance with the funding provisions specified in the agreement which created the unified district under Section 40151.

(b)  A unified district may contract, by a memorandum of understanding, joint powers agreement, or other agreement, with a county or counties in which the unified district is functioning, to provide facilities and administrative, legal, health coverage, risk management, clerical, and other support services, including, but not limited to, those facilities and services that the county or counties provided to the unified district prior to July 1, 1994.

(Amended by Stats. 1994, Ch. 260, Sec. 4. Effective July 21, 1994.)



40159

(a)  All appropriations made pursuant to subdivision (a) of Section 40158 are legal charges against the county in which the board of supervisors voted the appropriation.

(b)  The treasurer of the county shall pay the amount so appropriated into the treasury of the unified district.

(Added by Stats. 1975, Ch. 957.)



40160

By the agreement ratified pursuant to Section 40151 or by resolution, a county treasurer of a member county shall be designated and shall act as the unified district treasurer.

(Added by Stats. 1975, Ch. 957.)



40161

When a unified district ceases to function and exercise its powers because it is included entirely within a regional district created pursuant to Chapter 5 (commencing with Section 40300), the regional district shall succeed to all the funds, property, and obligations of the unified district.

Where the unified district is included within two or more such regional districts, the funds, property, and obligations of the unified district shall be apportioned to the regional districts as agreed upon by the regional districts and unified district.

(Added by Stats. 1975, Ch. 957.)



40162

Funding of the San Joaquin Valley Unified Air Pollution Control District, or, if the unified district ceases to exist, of the valley district if created pursuant to Section 5 of Chapter 915 of the Statutes of 1994, may be provided by, but is not limited to, grants, subventions, permit fees, penalties, and vehicle license fees. Notwithstanding any other provision of law, no funding contribution shall be required from the counties or cities included in the unified district or valley district.

(Amended by Stats. 2000, Ch. 890, Sec. 10. Effective January 1, 2001.)






CHAPTER 4 - Bay Area Air Quality Management District

ARTICLE 1 - Jurisdiction

40200

A district, which is called the Bay Area Air Quality Management District, which was formerly known as the Bay Area Air Pollution Control District, is hereby continued in existence within the boundaries of the Counties of Alameda, Contra Costa, Marin, Napa, San Francisco, San Mateo, and Santa Clara and those portions of the Counties of Solano and Sonoma within the boundaries of the Bay Area Air Pollution Control District as it existed on January 1, 1976. Any reference to the Bay Area Air Pollution Control District shall be deemed to be a reference to the Bay Area Air Quality Management District.

(Amended by Stats. 1978, Ch. 1025.)



40201

The bay district shall continue to transact business and exercise its powers under this division in the counties, and portions of counties, specified in Section 40200.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 2 - City Selection Committee

40210

The city selection committee organized in each county within the bay district pursuant to Article 11 (commencing with Section 50270), Chapter 1, Part 1, Division 1, Title 5 of the Government Code shall make the appointments to, and submit recommendations for appointments to, the bay district board as prescribed in Section 40221.5.

(Amended by Stats. 1976, Ch. 517.)



40211

Where the bay district may transact business and exercise its powers only in a portion of a county, the membership of the city selection committee of such county, for purposes of this chapter, shall consist only of the representatives from those cities within that portion of the county.

(Added by Stats. 1975, Ch. 957.)



40212

With regard to the city selection committee appointment to the bay district board for the City and County of San Francisco, the mayor shall make the appointment.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 3 - Governing Body

40220

The bay district board is the governing body of the bay district and shall exercise all the powers of the bay district.

(Added by Stats. 1975, Ch. 957.)



40220.5

The bay district board shall be a board of directors consisting of members appointed pursuant to Section 40221.5 from each county included, in whole or in part, within the district on the basis of the population of that portion of the county, as determined by the latest estimate prepared by the Population Research Unit of the Department of Finance pursuant to Section 2227 of the Revenue and Taxation Code, included within the district.

(Added by renumbering Section 40221 by Stats. 1976, Ch. 517.)



40221

A county with a population of 300,000 or less shall appoint one member of the bay district board; a county with a population of 750,000 or less, but more than 300,000, shall appoint two members of the bay district board; a county with a population of 1,000,000 or less, but more than 750,000, shall appoint three members of the bay district board; and a county with a population of more than 1,000,000 shall appoint four members of the bay district board.

(Added by Stats. 1976, Ch. 517.)



40221.5

(a) The members of the bay district board shall be appointed as follows:

(1) For a county entitled to appoint one member of the bay district board, the board of supervisors shall appoint either a member of the board of supervisors or a person from a list submitted to the board of supervisors by the city selection committee of that county.

(2) For a county entitled to appoint two members of the bay district board, the city selection committee of that county shall appoint one member and the board of supervisors shall appoint the other member, which member may either be a member of the board of supervisors or a person on the list submitted to the board of supervisors by the city selection committee.

(3) For a county entitled to appoint three members of the bay district board, two members shall be appointed as provided in paragraph (2) and the third member shall be appointed by the board of supervisors and shall either be a member of the board of supervisors or a person on the list submitted to the board of supervisors by the city selection committee of that county.

(4) For a county entitled to appoint four members of the bay district board, the city selection committee of that county shall appoint two members and the board of supervisors shall appoint the other two members, either one or both of whom may be members of the board of supervisors or persons on the list submitted to the board of supervisors by the city selection committee.

(b) Any member of the bay district board appointed, and any person named on the list submitted to the board of supervisors by the city selection committee, shall be either a mayor or a city councilperson of a city in that portion of the county included within the district. The member appointed by a city selection committee pursuant to paragraph (3) of subdivision (a) or Section 40212 may designate a deputy to act on his or her behalf on the bay district board or any of its committees. The board member shall be responsible for the acts of the deputy acting in his or her official capacity on the bay district board or any of its committees under this designation.

(Amended by Stats. 2002, Ch. 1001, Sec. 1. Effective January 1, 2003.)



40222

Each member appointed by the board of supervisors shall hold office for a term of four years and until the appointment and qualification of his successor, and each member appointed by the city selection committee shall hold office for two years and until the appointment and qualification of his successor.

(Added by Stats. 1975, Ch. 957.)



40223

Any vacancy on the bay district board shall be filled by appointment in the same manner as the vacating member was appointed.

Any member of the bay district board may be removed at any time in the same manner as he was appointed. If four-fifths of the members of the board of supervisors of a county request the removal of a member appointed by the city selection committee of such county, the city selection committee of such county shall meet within 20 days to consider the removal of such member.

(Added by Stats. 1975, Ch. 957.)



40224

If any member of the bay district board is recalled from his or her office as a supervisor, mayor, or city council member, pursuant to Division 11 (commencing with Section 11000) of the Elections Code, his or her office as member of the bay district board shall be vacant.

(Amended by Stats. 1994, Ch. 923, Sec. 155. Effective January 1, 1995.)



40225

No supervisor, mayor, or city council member shall hold office on the bay district board for a period of more than three months after ceasing to hold the office of supervisor, mayor, or city council member, respectively, and his or her membership on the bay district board shall thereafter be considered vacant, except that any mayor who continues to hold office as a city council member, or any city council member who continues to hold office as a mayor, shall not be considered to have ceased to hold office under this section.

(Amended by Stats. 2010, Ch. 699, Sec. 28. Effective January 1, 2011.)



40226

A majority of the members of the bay district board constitutes a quorum for the transaction of business and may act for the bay district board.

(Added by Stats. 1975, Ch. 957.)



40227

Each member of the bay district board shall receive actual and necessary expenses incurred in the performance of board duties, and may receive compensation, to be determined by the bay district board, not to exceed one hundred dollars ($100) for each day attending the meetings of the bay district board and committee meetings thereof, or, upon authorization of the bay district board, while on official business of the bay district, but the compensation shall not exceed six thousand dollars ($6,000) in any one year. Compensation pursuant to this section shall be fixed by ordinance.

(Amended by Stats. 1986, Ch. 135, Sec. 1.)



40228

The bay district board may appoint an executive secretary to perform such duties as may be assigned to the executive secretary by the bay district board.

(Added by Stats. 1975, Ch. 957.)



40229

The bay district board may, by ordinance, adopt a civil service system for any or all employees of the bay district, except that the executive secretary and the air pollution control officer shall be exempt from such system and shall serve at the pleasure of the bay district board.

(Added by Stats. 1975, Ch. 957.)



40230

The bay district board may establish, within the bay district, zones wherein special regulations are warranted. In establishing such zones, the bay district board shall consider the degree of concentration of population, the number, nature, and dispersal of the stationary sources of air pollution, whether the area is a rural agricultural area, and the presence or absence of industry.

(Added by Stats. 1975, Ch. 957.)



40231

The bay district board may establish, within the bay district, zones wherein differing tax formulas may be applied. In establishing such zones, the bay district board shall consider the degree of concentration of population, the number, nature, and dispersal of the stationary sources of air pollution, whether the area is a rural agricultural area, and the presence or absence of industry.

(Added by Stats. 1975, Ch. 957.)



40232

Except as provided in Section 41705, the bay district board shall establish standards for the emission of identifiable odor-causing substances. Exceptions or variances may be granted from such standards in a manner provided by the bay district board. No person shall discharge from any source any contaminant which violates such standards.

(Amended by Stats. 1995, Ch. 952, Sec. 2. Effective October 16, 1995.)



40233

(a)  Notwithstanding any other provision of law, the bay district shall adopt, implement, and enforce transportation control measures for the attainment of state or federal ambient air quality standards, in accordance with all of the following procedures:

(1)  The bay district shall estimate, by June 30, 1989, the quantity of emission reductions from transportation sources necessary to attain and maintain state and federal ambient air standards.

(2)  The Metropolitan Transportation Commission, in cooperation with the bay district, the Association of Bay Area Governments, local entities, and employers, shall develop and adopt a plan to control emissions from transportation sources which will achieve the emission reductions established pursuant to paragraph (1). The plan shall include, at a minimum, a schedule for implementing transportation control measures, identification of potential implementing agencies and any agreements entered into by agencies to implement portions of the plan, and a procedure for monitoring the effectiveness of and compliance with the measures. The commission shall submit the plan to the bay district for its adoption according to a reasonable schedule developed by the bay district in consultation with the commission, but not later than June 30, 1990.

(3)  Upon receipt of the plan submitted by the commission, the bay district shall review the plan to determine if it will achieve the emission reductions specified in paragraph (1). If the bay district determines that the plan will achieve those reductions, the bay district shall adopt the plan and implement it immediately. If the bay district determines that the plan will not achieve the emission reductions specified in paragraph (1), it shall notify the commission of the specific deficiencies in the plan and return the plan to the commission for revision. Within 60 days after receipt of the plan, the commission shall revise it and return it to the bay district. If the bay district determines that the revised plan will achieve necessary emission reductions, the bay district shall adopt the plan and implement it immediately. If the bay district determines that the revised plan still will not achieve the emission reductions specified in paragraph (1), or if the plan is not submitted pursuant to the schedule established under paragraph (2), the bay district shall develop and adopt a plan to control emissions from transportation sources.

(4)  As the bay district periodically revises its estimates of the emission reductions from transportation sources necessary to attain state and federal ambient air standards specified in paragraph (1), the plan for transportation control measures shall also be revised, adopted, and enforced according to the procedure established pursuant to paragraphs (1), (2), and (3).

(b)  The bay district may delegate any function with respect to transportation control measures to any local agency, if all of the following conditions are met:

(1)  The local agency submits to the bay district an implementation plan which provides adequate resources to adopt and enforce the measures, and the bay district approves the plan.

(2)  The local agency agrees to adopt and implement measures at least as stringent as those in the district air quality management plan to attain state standards.

(3)  The bay district adopts procedures to review the performance of the local agency in implementing the measures to ensure compliance with the district air quality management plan to attain state standards.

(c)  The bay district may revoke a delegation under this section if it determines that the performance of the local agency is in violation of this section or is otherwise inadequate to implement the district air quality management plan.

(d)  For purposes of this section, “transportation control measures” means any strategy to reduce vehicle trips, vehicle use, vehicle miles traveled, vehicle idling, or traffic congestion for purposes of reducing motor vehicle emissions.

(e)  The bay district and the commission shall report, not later than June 30, 1991, to the Legislature on the effectiveness of this section.

(Added by Stats. 1988, Ch. 1569, Sec. 2.)



40234

In adopting any regulation, the bay district board shall comply with Section 40703.

(Added by Stats. 1990, Ch. 1457, Sec. 1.)






ARTICLE 4 - Advisory Council

40260

As used in this article, “council” means the Bay Area Air Quality Management Advisory Council.

(Amended by Stats. 1978, Ch. 1025.)



40261

There is continued in existence the Bay Area Air Quality Management Council, which was formerly known as the Bay Area Air Pollution Control Advisory Council, which council is appointed by the bay district board, to advise and consult with the bay district board and the bay district air pollution control officer in effectuating the purposes of this division. Any reference to the Bay Area Air Pollution Control Advisory Council shall be deemed to be a reference to the Bay Area Air Quality Management Council.

(Amended by Stats. 1978, Ch. 1025.)



40262

(a) (1) The council shall consist of the chair of the bay district board, who shall serve as an ex officio member, and 20 members who preferably are skilled and experienced in the field of air pollution, including at least three representatives of public health agencies, at least four representatives of private organizations active in conservation or protection of the environment within the bay district, and at least one representative of colleges or universities in the state and at least one representative of each of the following groups within the bay district: regional park district, park and recreation commissions or equivalent agencies of any city, public mass transportation system, agriculture, industry, community planning, transportation, registered professional engineers, general contractors, architects, and organized labor.

(2) To the extent that suitable persons cannot be found for each of the specified categories specified in paragraph (1), council members may be appointed from the general public.

(b) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 696, Sec. 1. Effective January 1, 2015. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 696.)



40262-1

The council shall consist of the following:

(a) The chair of the bay district board, who shall serve as an ex officio member.

(b) Seven members who shall be skilled and experienced in the fields of air pollution, climate change, or the health impacts of air pollution. Members shall be selected to include a diversity of perspectives, expertise, and backgrounds.

(c) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 696, Sec. 2. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)



40263

Each council member shall hold office for a term of two years and until the appointment and qualification of his successor.

(Added by Stats. 1975, Ch. 957.)



40264

Any member of the council may be removed at any time by the majority vote of the bay district board.

(Added by Stats. 1975, Ch. 957.)



40265

Any vacancy on the council shall be filled by appointment in the same manner as the vacating member was appointed, except that the member appointed to fill the vacancy shall only serve the unexpired term of the vacating member.

(Added by Stats. 1975, Ch. 957.)



40266

Council members shall serve without compensation, but may be allowed actual expenses incurred in the discharge of their duties.

(Added by Stats. 1975, Ch. 957.)



40267

The council shall select a chairman and vice chairman and such other officers as it deems necessary.

(Added by Stats. 1975. Ch. 957.)



40268

The council shall meet as frequently as the bay district board or the council deem necessary, but not less than four times a year.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 5 - Financial Provisions

40270

The bay district may borrow money and incur indebtedness in anticipation of the revenue for the current year in which the indebtedness is incurred or for the ensuing year. Such indebtedness shall not exceed the total amount of the estimate of the tax income for either the current year or the ensuing year.

(Added by Stats. 1975, Ch. 957.)



40271

Before the first day of September of each year, the bay district board shall estimate and determine the amount of money required by the bay district for its purposes during the fiscal year and shall apportion this amount to the counties included within the bay district, one-half according to the relative assessed value of property on the secured roll of each county, or that portion thereof, within the bay district as determined by the bay district board and one-half in the proportion that the population of each county, or that portion thereof, within the bay district bears to the total population of the bay district.

For the purposes of this section, the bay district board shall base its determination of the population on the latest official information available to it.

The total amount of money required by the bay district to be apportioned to the counties, or that portion thereof, included within the bay district for its purposes shall not exceed two cents ($0.02) on each one hundred dollars ($100) of the assessed value of all the property included within the bay district.

(Added by Stats. 1975, Ch. 957.)



40272

On or before the first day of September of each year, the bay district board shall certify to the auditor of each county the total amount apportioned to the county.

Each board of supervisors shall levy an ad valorem tax on the taxable property, but not including intangible personal property, within the county, or that portion thereof, included within the bay district sufficient to secure the amount so apportioned to it. Such taxes shall be levied and collected together with, and not separately from, the taxes for county purposes and shall be paid to the treasurer of each of the counties to the credit of the bay district.

(Added by Stats. 1975, Ch. 957.)



40273

Taxes levied by the board of supervisors for the benefit of the bay district shall be a lien upon all property within such county, or portion thereof, lying within the bay district, and shall have the same force and effect as other liens for taxes. Their collection may be enforced in the same manner as liens for county taxes are enforced.

(Added by Stats. 1975, Ch. 957.)



40274

The treasurers of the counties included, in whole or in part, within the bay district shall pay into the bay district treasury all funds held by them to the credit of the bay district.

(Amended by Stats. 1976, Ch. 1063.)



40275

The bay district treasury shall be in the custody of the county treasurer of a county within the bay district designated by the bay district board, and that treasurer shall be the bay district treasurer.

(Amended by Stats. 1996, Ch. 872, Sec. 99. Effective January 1, 1997.)



40276

The bay district board shall, in carrying out the provisions of this article, comply as nearly as possible with the provisions of Chapter 1 (commencing with Section 29000), Division 3, Title 3 of the Government Code.

(Added by Stats. 1975, Ch. 957.)









CHAPTER 5 - Regional Air Pollution Control Districts

ARTICLE 1 - Creation of Regional Districts

40300

(a)  The boards of supervisors of two or more counties within an air basin may hold a public hearing to determine whether the counties under their jurisdiction should become part of a regional district.

(b)  Such boards of supervisors shall hold a public hearing to resolve such a question, if a petition is submitted to each such board of supervisors. A petition submitted to a board of supervisors shall be signed by not less than 10 percent of the qualified electors of the county under its jurisdiction.

(Added by Stats. 1975, Ch. 957.)



40301

Prior to the public hearing, the board of supervisors shall give, not less than 15 days nor more than 45 days before the hearing, notice of the time and place of the hearing by publication pursuant to Section 6061 of the Government Code.

(Amended by Stats. 1976, Ch. 1063.)



40302

Upon conclusion of the public hearing, the board of supervisors may adopt a resolution declaring that there is need for a regional district to function in the county, or portion thereof, if, from the evidence received at such hearing, it finds that it is in the best interests of the county that a regional district function therein.

(Added by Stats. 1975, Ch. 957.)



40303

Upon adoption of a resolution pursuant to Section 40302, the board of supervisors shall file a certified copy of the resolution with the state board.

(Added by Stats. 1975, Ch. 957.)



40304

From and after the date of the filing of certified copies of resolutions from two or more boards of supervisors desiring to create a regional district, the regional district shall begin to function and may exercise its powers.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 2 - City Selection Committee

40310

The city selection committee organized in each county within a regional district pursuant to Article 11 (commencing with Section 50270), Chapter 1, Part 1, Division 1, Title 5 of the Government Code shall make the appointments to the regional district board as prescribed in Section 40322.

(Added by Stats. 1975, Ch. 957.)



40311

Where a regional district may transact business and exercise its powers only in a portion of a county, the membership of the city selection committee of such county, for purposes of this chapter, shall consist only of the representatives from those cities within that portion of the county.

(Added by Stats. 1975, Ch. 957.)



40312

The city selection committee for each county shall meet within 90 days after the adoption of the resolution by the board of supervisors to create a regional district. The committee shall thereafter meet on the second Monday in May of each even-numbered year for the purpose of making succeeding appointments to the regional district board pursuant to Section 40322.

(Added by Stats. 1975, Ch. 957.)



40313

The clerk of the board of supervisors shall notify, in writing, the board of supervisors and the clerk of the regional district board of the appointment made by the city selection committee within 10 days after such appointment has been made.

(Amended by Stats. 1976, Ch. 1063.)



40314

Members of a city selection committee may be allowed their actual expenses incurred in the discharge of their duties pursuant to this article.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 3 - Governing Body

40320

A regional district board is the governing body of the regional district and shall exercise all the powers of the regional district.

(Added by Stats. 1975, Ch. 957.)



40321

A group consisting of one member of the board of supervisors and one member of the city selection committee, appointed by their respective bodies, from each county included, in whole or in part, within the regional district shall enter into an agreement on the composition of the regional district board.

(Added by Stats. 1975, Ch. 957.)



40322

The agreement entered into, pursuant to Section 40321, shall provide one of the following alternatives:

(a)  The number of supervisors, and the number of members of the city selection committee, appointed by their respective bodies, from each county included, in whole or in part, within the regional district to be members of the regional district board.

(b)  The weight of vote of each member of the regional district board if each board of supervisors and city selection committee of such counties are represented on the regional district board by the same number of members thereof.

(c)  A combination of subdivisions (a) and (b).

The agreement shall also provide a procedure for its modification or termination.

(Added by Stats. 1975, Ch. 957.)



40322.5

(a)  Notwithstanding any other provision of this chapter, on and after July 1, 1994, the membership of the governing board of each regional district, including any district formed on or after that date, shall include (1) one or more members who are mayors, city council members, or both, and (2) one or more members who are county supervisors.

(b)  The number of those members and their composition shall be determined jointly by the counties and cities within the district, and shall be approved by a majority of the counties, and by a majority of the cities which contain a majority of the population in the incorporated area of the district.

(c)  The governing board shall reflect, to the extent feasible and practicable, the geographic diversity of the district and the variation of population between the cities in the district.

(d)  The members of the governing board who are mayors or city council members shall be selected by a majority of the cities in the district. The members of the governing board who are county supervisors shall be selected by a majority of the counties in the district.

(e)  If a district fails to comply with subdivisions (a) and (b), the membership of the governing board shall be determined as follows:

(1)  In districts in which the population in the incorporated areas represents 35 percent or less of the total county population, one-fourth of the members of the governing board shall be mayors or city council members, and three-fourths shall be county supervisors.

(2)  In districts in which the population of the incorporated areas represents between 36 and 50 percent of the total county population, one-third of the members of the governing board shall be mayors or city council members, and two-thirds shall be county supervisors.

(3)  In districts in which the population of the incorporated areas represents more than 50 percent of the total county population, one-half of the members of the governing board shall be mayors or city council members, and one-half shall be county supervisors.

(4)  The number of those members shall be determined as provided in subdivision (b) and the members shall be selected pursuant to subdivision (d).

(5)  For purposes of paragraphs (1) to (3), inclusive, if any number which is not a whole number results from the application of the term “one-fourth,” “one-third,” “one-half,” “two-thirds,” or “three-fourths,” the number of county supervisors shall be increased to the nearest integer, and the number of mayors or city council members decreased to the nearest integer.

(f)  This section does not apply to a district if the membership of the governing board of the district includes both county supervisors and mayors or city council members on June 30, 1994.

(Added by Stats. 1993, Ch. 961, Sec. 6. Effective January 1, 1994. Operative July 1, 1994, by Sec. 10 of Ch. 961.)



40323

Members of a newly created regional district board shall serve terms which shall expire on the first day of June of the third year following the year in which they are appointed.

Thereafter, each member appointed by the board of supervisors shall hold office for four years and until the appointment and qualification of his successor, and each member appointed by the city selection committee shall hold office for two years and until the appointment and qualification of his successor.

(Added by Stats. 1975, Ch. 957.)



40324

Any vacancy on a regional district board shall be filled by appointment in the same manner as the vacating member was appointed.

Any member of a regional district board may be removed at any time in the same manner as he was appointed. If four-fifths of the members of the board of supervisors of a county request the removal of a member appointed by the city selection committee of such county, the city selection committee of such county shall meet within 20 days to consider the removal of such member.

(Added by Stats. 1975, Ch. 957.)



40325

If any member of a regional district board is recalled from his or her office as a supervisor, mayor, or city council member, pursuant to Division 11 (commencing with Section 11000) of the Elections Code, his or her office as member of the regional district board shall be vacant.

(Amended by Stats. 1994, Ch. 923, Sec. 156. Effective January 1, 1995.)



40326

No supervisor, mayor, or city council member shall hold office on a regional district board for a period of more than three months after ceasing to hold the office of supervisor, mayor, or city council member, respectively, and his or her membership on the regional district board shall thereafter be considered vacant, except that any mayor who continues to hold office as a city council member, or any city council member who continues to hold office as a mayor, shall not be considered to have ceased to hold office under this section.

(Amended by Stats. 2010, Ch. 699, Sec. 29. Effective January 1, 2011.)



40327

A majority of the members, or the members with a majority of the voting weight, of a regional district board constitutes a quorum for the transaction of business and may act for the regional district board.

(Added by Stats. 1975, Ch. 957.)



40328

Each member of a regional district board shall receive the actual and necessary expenses incurred by him in the performance of his duties, plus a compensation of twenty-five dollars ($25) for each day attending the meetings of the regional district board, but such compensation shall not exceed six hundred dollars ($600) in any one year.

(Added by Stats. 1975, Ch. 957.)



40329

A regional district board may appoint an executive secretary to perform such duties as may be assigned to the executive secretary by the regional district board.

(Added by Stats. 1975, Ch. 957.)



40330

A regional district board may, by ordinance, adopt a civil service system for any or all employees of the regional district, except that the executive secretary and the air pollution control officer shall be exempt from such system and shall serve at the pleasure of the regional district board.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 4 - Advisory Council

40360

As used in this article, “council” means an air pollution control advisory council appointed pursuant to Section 40361.

(Added by Stats. 1975, Ch. 957.)



40361

A regional district board may appoint an air pollution control advisory council to advise and consult with the regional district board and regional district air pollution control officer in effectuating the purposes of this division.

(Added by Stats. 1975, Ch. 957.)



40362

The council shall consist of the chairman of the regional district board, who shall serve as an ex officio member, and members who preferably are skilled and experienced in the field of air pollution and a representative from each of the following groups within the regional district: the academic community, health agencies, agriculture, industry, community planning, transportation, registered professional engineers, general contractors, architects, and organized labor.

(Added by Stats. 1975, Ch. 957.)



40363

Council members shall serve without compensation, but may be allowed actual expenses incurred in the discharge of their duties.

(Added by Stats. 1975, Ch. 957.)



40364

The council shall select a chairman and vice chairman and such other officers as it deems necessary.

(Added by Stats. 1975, Ch. 957.)



40365

The council shall meet as frequently as the regional district board or the council deem necessary.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 5 - Financial Provisions

40370

A regional district may borrow money and incur indebtedness in anticipation of the revenue for the current year in which the indebtedness is incurred or for the ensuing year. Such indebtedness shall not exceed the total amount of the estimate of the tax income for either the current year or the ensuing year.

(Added by Stats. 1975, Ch. 957.)



40371

Before the 15th day of June of each year, the regional district board shall estimate and determine the amount of money required by the regional district for its purposes during the ensuing fiscal year and shall apportion this amount to the counties included within the regional district, one-half according to the relative value of the real property of each county, or that portion thereof, within the regional district as determined by the regional district board and one-half in the proportion that the population of each county, or that portion thereof, within the regional district bears to the total population of the regional district.

For the purposes of this section, the regional district board shall base its determination of the population on the latest official information available to it.

(Added by Stats. 1975, Ch. 957.)



40372

On or before the 15th day of June of each year, the regional district board shall inform the board of supervisors of each county of the amount apportioned to the county.

Each board of supervisors shall levy an ad valorem tax on the taxable property, but not including intangible personal property, within the county, or that portion thereof, included within the regional district sufficient to secure the amount so apportioned to it. Such taxes shall be levied and collected together with, and not separately from, the taxes for county purposes and shall be paid to the treasurer of each of the counties to the credit of the regional district.

(Added by Stats. 1975, Ch. 957.)



40373

Taxes levied by a board of supervisors for the benefit of a regional district shall be a lien upon all property within such county, or that portion thereof, lying within the regional district and shall have the same force and effect as other liens for taxes. Their collection may be enforced in the same manner as liens for county taxes are enforced.

(Added by Stats. 1975, Ch. 957.)



40374

(a)  (1)  At any time prior to the first receipt by a regional district of revenues from taxation, the counties within the regional district may loan any available money to the regional district for purposes of organization and operation, and such expenditures shall constitute a proper expenditure of county funds.

(2)  The regional district board shall add the sums of money so borrowed from the counties to the first amount apportioned by the regional district board pursuant to Section 40371, and shall repay the counties for all money borrowed from the first revenues received from taxation.

(b)  A regional district may contract, by a memorandum of understanding, joint powers agreement, or other agreement, with a county or counties in which the regional district is functioning, to provide facilities and administrative, legal, health coverage, risk management, clerical, and other support services, including, but not limited to, those services that the county or counties provided to the regional district prior to July 1, 1994.

(Amended by Stats. 1994, Ch. 260, Sec. 5. Effective July 21, 1994.)



40375

The treasurers of the counties included, in whole or in part, within a regional district shall pay into the regional district treasury all funds held by them to the credit of the regional district.

(Amended by Stats. 1976, Ch. 1063.)



40376

A regional district treasury shall be in the custody of the county treasurer of a county in the regional district designated by the regional district board, and such treasurer shall be the regional district treasurer.

(Added by Stats. 1975, Ch. 957.)



40377

A regional district board shall, in carrying out the provisions of this article, comply as nearly as possible with the provisions of Chapter 1 (commencing with Section 29000), Division 3, Title 3 of the Government Code.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 6 - Withdrawal of County From Regional District

40390

The board of supervisors of a county within a regional district may withdraw the county, or portion thereof, from the regional district to form a county district or to join the county, or portion thereof, with a unified district, the bay district, or another regional district upon the adoption of a resolution stating its intention to take such action.

The resolution so adopted shall be communicated to the clerks of the boards of supervisors of all counties comprising the regional district from which the county, or portion thereof, is to be withdrawn, that regional district board, and the state board.

(Added by Stats. 1975, Ch. 957.)



40391

The withdrawal of a county, or portion thereof, shall not affect the functioning of other counties within the regional district, and such withdrawal shall not constitute a dissolution of the regional district.

The regional district shall continue to function in a manner not inconsistent with the provisions of this division.

(Added by Stats. 1975, Ch. 957.)



40392

A board of supervisors shall give at least two months’ notice to the regional district board of its intention to withdraw the county, or portion thereof, from the regional district. A county, or portion thereof, shall not be withdrawn from a regional district during any fiscal year after the expiration of the first four months of the fiscal year.

(Added by Stats. 1975, Ch. 957.)









CHAPTER 5.5 - South Coast Air Quality Management District

ARTICLE 1 - General Provisions

40400

This chapter shall be known and may be cited as the “Lewis-Presley Air Quality Management Act.”

(Amended by Stats. 1988, Ch. 1568, Sec. 8.)



40402

The Legislature finds and declares all of the following:

(a)  That the South Coast Air Basin is a geographical entity not reflected by political boundaries.

(b)  That the basin is acknowledged to have critical air pollution problems caused by the operation of millions of motor vehicles in the basin, stationary sources of pollution, frequent atmospheric inversions that trap aerial contaminants, and the large amount of sunshine that transforms vehicular and nonvehicular emissions into a variety of deleterious chemicals.

(c)  That these critical air pollution problems are most acute in the foothill communities of the San Gabriel/Pomona Valleys and the Riverside/San Bernardino areas, where pollutants which originate in other parts of the basin are trapped by geographical and meteorological conditions characteristic of these areas.

(d)  That the state and federal governments have promulgated ambient air quality standards for the protection of public health, and it is in the public interest that those standards not be exceeded.

(e)  That, in order to achieve and maintain air quality within the ambient air quality standards, a comprehensive basinwide air quality management plan must be developed and implemented to provide for the rapid abatement of existing emission levels to levels which will result in the achievement and maintenance of the state and federal ambient air quality standards and to ensure that new sources of emissions are planned and operated so as to be consistent with the basin’s air quality goals.

(f)  That, in recognition of the fact that some regions within the basin face more critical air pollution problems than others, it is necessary for the basinwide air quality management plan to consider the specific air pollution problems of regions within the air basin in planning for facilities which create new sources of emissions.

(g)  That, in order to successfully develop and implement a meaningful strategy for achieving and maintaining ambient air quality standards, local governments in the South Coast Air Basin must be delegated additional authority from the state in the control of vehicular sources and must retain existing authority to set stringent emission standards for nonvehicular sources.

(h)  That, in order to successfully implement a comprehensive program for the achievement and maintenance of state and federal ambient air quality standards in the South Coast Air Basin, the responsibilities of local and regional authorities with respect to air pollution control and air quality management plan adoption must be fully integrated into an agency with basinwide authority, largely to be governed by representatives of county and city governments.

(Amended by Stats. 1987, Ch. 595, Sec. 1.)



40404

The Legislature further finds and declares that the south coast district shall take a leadership role to sponsor, coordinate, and promote projects which increase the use of clean-burning fuels in the transportation and stationary source sectors, and that it is the intent of the Legislature that the district establish voluntary programs to accelerate the utilization of clean-burning fuels within the South Coast Air Basin.

(Added by Stats. 1988, Ch. 1546, Sec. 2.)



40404.5

The Legislature further finds and declares that the south coast district, in fulfilling its directive to require the use of best available control technology for new sources, and in consideration of the state policy to promote and encourage the use of solar energy systems, shall make reasonable efforts to incorporate solar energy technology into its air quality management plan in applications where it can be shown to be cost-effective.

(Added by Stats. 1992, Ch. 186, Sec. 1. Effective January 1, 1993.)



40405

(a)  As used in this chapter, “best available control technology” means an emission limitation that will achieve the lowest achievable emission rate for the source to which it is applied. Subject to subdivision (b), “lowest achievable emission rate,” as used in this section, means the more stringent of the following:

(1)  The most stringent emission limitation that is contained in the state implementation plan for the particular class or category of source, unless the owner or operator of the source demonstrates that the limitation is not achievable.

(2)  The most stringent emission limitation that is achieved in practice by that class or category or source.

(b)  “Lowest achievable emission rate” shall not be construed to authorize the permitting of a proposed new source or a modified source that will emit any pollutant in excess of the amount allowable under the applicable new source standards of performance.

(Added by Stats. 1987, Ch. 1301, Sec. 1.)



40406

As used in this chapter, “best available retrofit control technology” means an emission limitation that is based on the maximum degree of reduction achievable, taking into account environmental, energy, and economic impacts by each class or category of source.

(Added by Stats. 1987, Ch. 1301, Sec. 1.5.)



40407

As used in this chapter, “electric plant” means an electric plant as defined in Section 217 of the Public Utilities Code, whether publicly or privately owned or operated.

(Added by Stats. 1988, Ch. 665, Sec. 1.)



40407.5

As used in this chapter, “electronic or computer data storage” means paperless record retention utilizing optical, electronic, magnetic, micrographic, or photographic media or other similar technology capable of accurately producing or reproducing data in accordance with minimum standards or guidelines for the preservation and reproduction of the medium adopted by the American National Standards Institute or the Association for Information and Image Management.

(Added by Stats. 1996, Ch. 618, Sec. 2. Effective January 1, 1997.)



40408

As used in this chapter, “plan” means the south coast district air quality management plan.

(Added by renumbering Section 40405 (as added by Stats. 1988, Ch. 1546) by Stats. 1990, Ch. 216, Sec. 75.)






ARTICLE 2 - Creation of the South Coast Air Quality Management District

40410

There is hereby created the South Coast Air Quality Management District in those portions of the Counties of Los Angeles, Orange, Riverside, and San Bernardino included within the area of the South Coast Air Basin, as described in Section 60104 of Title 17 of the California Administrative Code, as now or hereafter amended.

(Added by Stats. 1976, Ch. 324.)



40410.5

(a) There is hereby established within the south coast district a sensitive zone, which shall include the general forecast areas known as the San Gabriel/Pomona Valleys and the Riverside/San Bernardino areas.

(b) In addition to every other requirement for the issuance of a permit, the following requirements shall be applicable to the issuance of a permit by the south coast district for the construction or operation of any stationary source within the sensitive zone:

(1) When emission offsets are required to mitigate the air quality impacts of a stationary source, the offsets shall be secured by the applicant so as to bring about ambient air quality improvements within the sensitive zone. The applicant shall be required to demonstrate, to the satisfaction of the south coast district, that any emissions reductions acquired from stationary sources operating within the South Coast Air Basin will result in a demonstrable net ambient air quality improvement within the sensitive zone.

(2) In considering an application for a permit to construct or operate a stationary source, the south coast district board shall, in addition to making a finding and determination that the impacts of the stationary source will be mitigated so as to result in a net improvement in ambient air quality within the South Coast Air Basin, also make a finding and determination that the impacts of the stationary source can be mitigated so as to result in a net improvement in ambient air quality within the sensitive zone.

(c) The south coast district board shall adopt rules and regulations to implement this section by January 1, 1991.

(Amended by Stats. 2004, Ch. 193, Sec. 104. Effective January 1, 2005.)



40411

(a)  The south coast district board may, by resolution, include all or part of the County of Santa Barbara or the County of Ventura within the south coast district, upon receipt of a resolution from the appropriate board of supervisors requesting inclusion.

(b)  The inclusion of the county, or portion thereof, as the case may be, shall take effect at the commencement of the first quarter commencing at least 60 days after the adoption of the resolution.

(c)  A copy of the resolution of approval shall be sent by the south coast district board to the board of supervisors and the state board.

(Amended by Stats. 1980, Ch. 1085.)



40412

The south coast district shall be the sole and exclusive local agency within the South Coast Air Basin with the responsibility for comprehensive air pollution control, and it shall have the duty to represent the citizens of the basin in influencing the decisions of other public and private agencies whose actions might have an adverse impact on air quality in the basin.

(Amended by Stats. 1976, Ch. 1063.)



40413

The board of supervisors of a county that is only included in part within the south coast district may, by resolution, request the south coast district board to have that area of the county not included within the South Coast Air Basin included in the south coast district, or the board of supervisors may request to contract with the south coast district to perform air pollution control functions in that area of the respective county not within the South Coast Air Basin. The south coast district board may, by resolution, agree to (1) have that area of the county not included within the South Coast Air Basin included in the south coast district, or (2) perform air pollution control functions for that area of the county not included within the South Coast Air Basin, or both (1) and (2).

(Amended by Stats. 1980, Ch. 1085.)



40414

No provision of this chapter shall constitute an infringement on the existing authority of counties and cities to plan or control land use, and no provision of this chapter shall be interpreted as providing or transferring new authority over such land use to either the south coast district, the Southern California Association of Governments, or the state board.

(Amended by Stats. 1980, Ch. 1085.)






ARTICLE 3 - Governing Body

40420

(a) The south coast district shall be governed by a district board consisting of 13 members appointed as follows:

(1) One member appointed by the Governor, with the advice and consent of the Senate.

(2) One member appointed by the Senate Committee on Rules.

(3) One member appointed by the Speaker of the Assembly.

(4) Four members appointed by the boards of supervisors of the counties in the south coast district. Each board of supervisors shall appoint one of these members, who shall be one of the following:

(A) A member of the board of supervisors of the county making the appointment.

(B) A mayor or member of a city council from a city in the portion of the county making the appointment that is included in the south coast district.

(5) Three members appointed by cities in the south coast district. The city selection committee of Orange, Riverside, and San Bernardino Counties shall each appoint one of these members, who shall be either a mayor or a member of the city council of a city in the portion of the county included in the south coast district.

(6) A member appointed by the cities of the western region of Los Angeles County, consisting of the Cities of Agoura Hills, Artesia, Avalon, Bell, Bellflower, Bell Gardens, Beverly Hills, Calabasas, Carson, Cerritos, Commerce, Compton, Cudahy, Culver City, Downey, El Segundo, Gardena, Hawaiian Gardens, Hawthorne, Hermosa Beach, Hidden Hills, Huntington Park, Inglewood, La Habra Heights, La Mirada, Lakewood, Lawndale, Lomita, Long Beach, Lynwood, Malibu, Manhattan Beach, Maywood, Montebello, Norwalk, Palos Verdes Estates, Paramount, Pico Rivera, Rancho Palos Verdes, Redondo Beach, Rolling Hills, Rolling Hills Estates, Santa Fe Springs, Santa Monica, Signal Hill, South Gate, Torrance, Vernon, West Hollywood, Westlake Village, and Whittier. These cities shall organize as a city selection committee for the purposes of subdivision (f), and shall be known as the city selection committee of the western region of Los Angeles County. The member appointed shall be either a mayor or a member of the city council of a city in the western region.

(7) A member appointed by the cities of the eastern region of Los Angeles County, consisting of the cities in Los Angeles County that are not listed in paragraph (6) or (8), and excluding the Cities of Lancaster, Los Angeles, and Palmdale. These cities shall organize as a city selection committee for the purposes of subdivision (f), and shall be known as the city selection committee of the eastern region of Los Angeles County. The member appointed shall be either a mayor or a member of the city council of a city in the eastern region.

(8) A member appointed by the Mayor of the City of Los Angeles from among the members of the Los Angeles City Council.

(b)  All members shall be appointed on the basis of their demonstrated interest and proven ability in the field of air pollution control and their understanding of the needs of the general public in connection with air pollution problems of the South Coast Air Basin.

(c) The member appointed by the Governor shall be either a physician who has training and experience in the health effects of air pollution, an environmental engineer, a chemist, a meteorologist, or a specialist in air pollution control.

(d) Each member shall be appointed on the basis of his or her ability to attend substantially all meetings of the south coast district board, to discharge all duties and responsibilities of a member of the south coast district board on a regular basis, and to participate actively in the affairs of the south coast district. No member may designate an alternate for any purpose or otherwise be represented by another in his or her capacity as a member of the south coast district board.

(e) Each appointment by a board of supervisors shall be considered and acted on at a duly noticed, regularly scheduled hearing of the board of supervisors, which shall provide an opportunity for testimony on the qualifications of the candidates for appointment.

(f) The appointments by cities in the south coast district shall be considered and acted on at a duly noticed meeting of the city selection committee, which shall meet in a government building and provide an opportunity for testimony on the qualifications of the candidates for appointment. Each appointment shall be made by not less than a majority of all the cities in the portion of the county included in the south coast district having not less than a majority of the population of all the cities in the portion of the county included in the south coast district. Population shall be determined on the basis of the most recent verifiable census data developed by the Department of Finance. Persons residing in unincorporated areas or areas of a county outside the south coast district shall not be considered for the purposes of this subdivision.

(g) The members appointed by the Senate Committee on Rules and the Speaker of the Assembly shall have one or more of the qualifications specified in subdivision (c) or shall be a public member. None of those appointed members may be a locally elected official.

(h) All members shall be residents of the district.

(i) (1) The member who was serving on the district board as of June 1, 2007, who had been appointed to represent the eastern region of Los Angeles County shall be deemed on January 1, 2008, to be the member appointed to represent the western region of Los Angeles County pursuant to paragraph (6) of subdivision (a) and shall serve from January 1, 2008, until the end of the term of office for the member who had been appointed to represent the western region of Los Angeles County. At the end of that term, the city selection committee of the western region of Los Angeles County shall make an appointment pursuant to paragraph (6) of subdivision (a).

(2) The member who was serving on the district board as of June 1, 2007, who had been appointed to represent the western region of Los Angeles County shall be deemed on January 1, 2008, to be the member appointed pursuant to paragraph (8) of subdivision (a) until the end of that member’s term. At the end of that term, the Mayor of the City of Los Angeles shall make an appointment pursuant to paragraph (8) of subdivision (a).

(3) On or after January 1, 2008, the city selection committee of the eastern region of Los Angeles County shall convene promptly to make an appointment pursuant to paragraph (7) of subdivision (a).

(Amended by Stats. 2007, Ch. 664, Sec. 1. Effective January 1, 2008.)



40421.5

For the purpose of complying with Section 50271 of the Government Code, each mayor shall designate a member of the city’s legislative body to attend and vote in his or her place and as his or her representative if the mayor is unable to attend any meeting of the city selection committee to be held pursuant to this article. If a mayor does not make this designation within 10 days preceding a meeting of the city selection committee, the legislative body shall designate one of its own members to represent the city.

(Added by Stats. 1988, Ch. 741, Sec. 2.)



40422

(a)  The term of each member of the south coast district board shall be four years and until his or her successor is appointed. Upon the expiration of his or her term, a member who is a mayor from the County of Orange or a member of a city council from the County of Orange may be reappointed, in accordance with subdivision (f) of Section 40420, within 60 days, and the office shall become vacant if the member is not so reappointed within 60 days. Any vacancy on the south coast district board shall be filled within 60 days of its occurrence by its appointing authority.

(b)  The members first appointed to the board shall classify themselves by lot so that the terms of four members expire January 15, 1990, the terms of four members expire January 15, 1991, and the terms of three members expire January 15, 1992.

(c)  Notwithstanding subdivision (a), no member of a board of supervisors, mayor, or member of a city council shall hold office on the south coast district board for more than 60 days after ceasing to be supervisor, mayor, or member of the city council, respectively, and the membership on the board held by that person terminates upon the expiration of that 60-day period. However, any mayor who immediately resumes the office of member of the city council, and any member of a city council who becomes mayor, has not ceased to hold office for the purposes of this subdivision.

(d)  Any member who does not attend three consecutive meetings of the south coast district board without good and sufficient cause therefor, shall be removed by the appointing authority. Any member who does not attend three consecutive meetings of the south coast district board, without good and sufficient cause therefor, and is not thereupon removed by the appointing authority, may be removed by the affirmative vote of at least eight members of the south coast district board.

(Amended by Stats. 1993, Ch. 563, Sec. 1. Effective January 1, 1994.)



40423

The south coast district board shall provide for the frequency and location of its meetings, except that no meeting of the south coast district board shall take place without public notice given at least seven days in advance of the scheduled date of the meeting or, as to special and emergency meetings, without complying with the requirements of Section 54956 or 54956.5, respectively, of the Government Code.

(Amended by Stats. 1988, Ch. 741, Sec. 3.)



40424

(a)  Except as provided in subdivision (b), seven members of the south coast district board shall constitute a quorum, and no official action shall be taken by the south coast district board except in the presence of a quorum and upon the affirmative votes of a majority of the members of the south coast district board.

(b)  Notwithstanding subdivision (a), whenever there are two or more vacancies on the south coast district board, six members shall constitute a quorum, and the two vacant positions shall not be counted toward the majority required for official action by the south coast district board. Thereafter, whenever at least one of those vacancies is filled, the quorum and voting requirements of subdivision (a) shall apply.

(Amended by Stats. 1988, Ch. 741, Sec. 4.)



40424.5

Voting by the south coast district board on the adoption of all items on its agenda shall be by rollcall. Unless any board member objects, a substitute rollcall may be used on any agenda item. A substitute rollcall shall consist of a unanimous voice vote of the south coast district board members in attendance and shall be recorded by the clerk of the board as an “aye” vote for all members present. For purposes of this section, any consent calendar is a single item.

(Amended by Stats. 1992, Ch. 371, Sec. 1. Effective January 1, 1993.)



40425

The south coast district board shall elect a chairperson every two years from its membership.

(Amended by Stats. 2007, Ch. 664, Sec. 2. Effective January 1, 2008.)



40426

Each member of the south coast district board shall receive compensation of one hundred dollars ($100) for each day, or portion thereof, but not to exceed one thousand dollars ($1,000) per month, while attending meetings of the south coast district board or any committee thereof or, upon authorization of the south coast district board, while on official business of the south coast district, and the actual and necessary expenses incurred in performing the member’s official duties.

(Amended by Stats. 1987, Ch. 1301, Sec. 6.)



40426.5

(a)  Upon the request of any person, or on his or her own initiative, the Attorney General may file a complaint in the superior court for the county in which the south coast district board has its principal office alleging that a member of the south coast district board knowingly or willfully violated any provision of Title 9 (commencing with Section 81000) of the Government Code, setting forth the facts upon which the allegation is based, and asking that the member be removed from office. Further proceedings shall be in accordance as near as may be with rules governing civil actions. If, after trial, the court finds that the member of the south coast district board knowingly violated this section, it shall issue an order removing the member from office.

(b)  The remedy provided in this section is in addition to, and not to the exclusion of, any other remedy, sanction, or penalty available pursuant to law.

(Added by Stats. 1987, Ch. 1301, Sec. 7.)



40426.7

(a)  No retired, dismissed, or separated employee or officer of the south coast district, or member of the south coast district board, shall participate in any contract of the district in which he or she engaged in any of the negotiations, transactions, planning, arrangements, or any part of the decisionmaking process relevant to the contract while acting in the capacity of employee or officer of the south coast district, or member of the south coast district board, during the 24-month period commencing on the date the person became retired, dismissed, or separated from service with the south coast district or ceased being a member of the south coast district board.

(b)  For a period of 12 months following retirement, dismissal, or separation from service with the south coast district, no former employee or officer of the south coast district, or member of the south coast district board, shall enter into a contract with the south coast district if that person had been with the south coast district in a position involving making any decision, giving or withholding any approval, making any recommendation, rendering any advice, or conducting any investigation concerning the general subject of the proposed contract within 12 months prior to retirement, dismissal, or separation from service with the south coast district. Notwithstanding the prohibitions in this subdivision, the south coast district board may, by a two-thirds vote, enter into a contract with a retired employee of the south coast district or an employee who separated under conditions satisfactory to the south coast district if the south coast district board finds and determines that, at the time of the retirement or separation, the employee was working on one or more programs that are of great importance to the south coast district, that the services of the employee are necessary to assure the continued effectiveness of the program or programs, that the contract is only for that period of time necessary to complete the employee’s work on the program or programs, and that the employee is the most qualified person to provide the needed services.

(c)  No former employee or officer of the south coast district previously holding a position designated in the conflict-of-interest code of the south coast district, and no member of the south coast district board, who was, at any time while in the service of the south coast district, involved in making any decision, giving or withholding any approval, making any recommendation, rendering any advice, or conducting any investigation involving a particular person shall, with respect to any of these matters that the former employee, officer, or member of the south coast district board was involved in, do any of the following:

(1)  Act as an agent or attorney, or otherwise represent, that person in an appearance before the south coast district board or the hearing board.

(2)  Make a communication on behalf of that person with the intent to influence the south coast district board or its officers or employees or the hearing board.

(3)  Represent, aid, counsel, advise, consult with, or otherwise assist that person in connection with any of these matters in any capacity.

(4)  Knowingly enter into a contract or accept employment for any purpose specified in this subdivision.

(d)  Any violation of this section is a misdemeanor.

(e)  This section applies only to employees and officers who are in the employment of the south coast district on or after July 1, 1988, and members serving on the south coast district board on or after July 1, 1988.

(f)  This section shall become operative on July 1, 1988.

(Amended by Stats. 1988, Ch. 1412, Sec. 2. Section applicable July 1, 1988, as specified by this amendment.)



40427

The south coast district board shall determine the location of its headquarters and may establish branch offices in each of the counties included, in whole or in part, within the south coast district, and in such other parts of the south coast district as it deems necessary.

(Added by renumbering Section 40227 by Stats. 1976, Ch. 1063.)



40428

There is continued in existence the South Coast Air Quality Management District Advisory Council, which is appointed by the south coast district board, to advise and consult with the south coast district board in effectuating the purpose of this division.

The membership and rules of the advisory council shall be as established by resolution of the south coast district board.

(Added by Stats. 1980, Ch. 1085.)






ARTICLE 4 - General Powers and Duties

40440

(a)  The south coast district board shall adopt rules and regulations that carry out the plan and are not in conflict with state law and federal laws and rules and regulations. Upon adoption and approval of subsequent revisions of the plan, these rules and regulations shall be amended, if necessary, to conform to the plan.

(b)  The rules and regulations adopted pursuant to subdivision (a) shall do all of the following:

(1)  Require the use of best available control technology for new and modified sources and the use of best available retrofit control technology for existing sources.

(2)  Promote cleaner burning alternative fuels.

(3)  Consistent with Section 40414, provide for indirect source controls in those areas of the south coast district in which there are high-level, localized concentrations of pollutants or with respect to any new source that will have a significant effect on air quality in the South Coast Air Basin.

(4)  Provide for transportation control measures, as listed in the plan.

(c)  The south coast district board shall adopt rules and regulations that will assure that all its administrative practices and the carrying out of its programs are efficient and cost-effective, consistent with the goals of achieving and maintaining federal and state ambient air quality standards and achieving the purposes of this chapter.

(d)  The south coast district board shall determine what is the best available retrofit control technology for existing electric plants, and shall adopt rules and regulations requiring the use of the best available retrofit control technology in existing electric plants, if the board finds and determines that to do so is necessary to carry out the plan.

(e)  In adopting any regulation, the south coast district board shall comply with Section 40703.

(Amended by Stats. 1990, Ch. 1457, Sec. 2.)



40440.1

(a)  A market-based incentive program adopted pursuant to Section 39616 in the south coast district shall achieve emission reductions across a spectrum of sources by allowing for trading of emissions trading units for quantifiable reductions in emissions from a significant number of different sources, including mobile, area, and stationary, which are within the district’s jurisdiction or which the district is authorized to include in a market-based emissions trading program.

(b)  The program may be, but is not required to be, initiated with only a limited number of sources, but, as soon as practical after adoption of the initial program, the district shall amend the program to allow the trading of reductions among the sources initially included in the program and mobile, area, and other stationary sources.

(c)  The intent of this section is to allow, not to require, the trading of reductions among a variety of sources. Nothing in this section confers any new authority on the district to regulate mobile, indirect, or areawide sources or to require those sources to participate in a market-based incentive program.

(Amended by Stats. 1993, Ch. 144, Sec. 2. Effective July 19, 1993.)



40440.2

In addition to, and notwithstanding the requirements of, Section 39616, all of the following shall be implemented as part of the south coast district’s market-based incentive program, the Regional Clean Air Incentives Market, also known as RECLAIM:

(a) (1) On or before July 1, 1998, the south coast district staff shall provide to the south coast district board a progress report based on the annual audits specified in subdivision (c). The progress report shall meet all of the following requirements:

(A) The data in the report for the nitrogen oxides RECLAIM program shall be aggregated by three-digit SIC code and facility emission rate to the extent feasible. The categories of emission rates shall be under 4, 4 to 10, inclusive, 11 to 100, inclusive, and over 100 tons per year.

(B) The data in the report for the sulfur oxides RECLAIM program shall be aggregated by three-digit SIC code only to the extent feasible.

(C) In preparing the report, the south coast district shall publish in an appendix all final data and model outputs, except that it shall keep confidential any facility-specific information that is obtained by either the south coast district, or any independent contractor retained by the south coast district, in the course of preparing the report.

(D) Any publication of the data obtained from facilities by the south coast district shall be in aggregate form only, as specified in this subdivision. The south coast district board shall make the raw data available to the public.

(2) The south coast district board shall receive public comment on the progress report.

(3) The south coast district shall not lower the emission threshold for mandatory participation in the RECLAIM program for nitrogen oxides and sulfur oxides from the threshold that was established on October 15, 1993, until the progress report is completed and a public hearing on the report has been held, unless the south coast district board finds, after a public hearing, that there will be no adverse environmental or economic effects resulting from a lowered emission threshold.

(b) On or before July 1, 1997, an advisory committee shall be selected by the south coast district board. The advisory committee shall serve for a maximum of one year, or until the report required by subdivision (d) is made to the south coast district board, whichever is later. The advisory committee shall be composed of the following members:

(1) One representative from each of the following:

(A) A facility that participates in one or both of the market-based incentive programs and emits more than 100 tons of nitrogen oxides or sulfur oxides annually.

(B) A facility that emits from 11 to 100 tons, inclusive, of nitrogen oxides or sulfur oxides annually.

(C) A facility that emits less than 10 tons of nitrogen oxides or sulfur oxides annually.

(2) One representative from the south coast district staff, one representative from the state board, and one representative from the Environmental Protection Agency.

(3) One representative from a financial institution.

(4) One representative from an academic institution.

(5) One representative from a market commodities or securities trading institution.

(6) One representative from an economic analysis research institution.

(7) Two representatives from environmental organizations.

(8) One representative from each of the investor-owned energy utilities serving the south coast district, and one representative from a municipal energy utility representing the City of Los Angeles.

(9) One representative from a technical contractor specializing in installation and certification of emissions monitoring equipment.

(10) One representative from an oil company.

(11) One representative from the aerospace industry.

(c) In addition to any other information required by subdivision (e) of Section 39616, the south coast district shall annually perform a detailed assessment of the program audit findings specified in paragraph (1) of subdivision (b) of south coast district Rule 2015, as adopted October 15, 1993.

(d) The advisory committee shall conduct a peer review of the progress report to the south coast district board required pursuant to subdivision (a). The advisory committee shall present its peer review conclusions to the south coast district board as an independent report concurrently with the staff progress report. The advisory committee may request staff support from the south coast district in conducting its peer review and preparing the report.

(Amended by Stats. 2006, Ch. 538, Sec. 399. Effective January 1, 2007.)



40440.3

For the purpose of complying with emissions monitoring requirements, the south coast district shall allow sources the option of using an electronic or computer data storage system. The district may require the electronic or computer data storage system to have the same degree of signal path security as with existing strip chart recorder systems.

(Added by Stats. 1996, Ch. 618, Sec. 3. Effective January 1, 1997.)



40440.5

(a)  Notice of the time and place of a public hearing of the south coast district board to adopt, amend, or repeal any rule or regulation relating to an air quality objective shall be given not less than 30 days prior thereto and, notwithstanding subdivision (b) of Section 40725, shall be published in each county in the south coast district in accordance with the requirements of Section 6061 of the Government Code. The period of notice shall commence on the first day of publication.

(b)  In addition to the requirements of subdivision (b) of Section 40725, notice shall be mailed to every person who filed a written request for notice of proposed regulatory action with the south coast district, every person who requested notice for, or registered at, the workshop, if any, held in connection with the development of the proposed rule or regulation, and any person the south coast district believes to be interested in the proposed rule or regulation. The inadvertent failure to mail notice to any particular person as provided in this subdivision shall not invalidate any action taken by the south coast district board.

(c)  In addition to the summary description of the effect of the proposal, as required by subdivision (b) of Section 40725, the notice shall include the following:

(1)  A description of the air quality objective that the proposed rule or regulation is intended to achieve and the reason or reasons for the proposed rule or regulation.

(2)  A list of supporting information, documents, and other materials relevant to the proposed rule or regulation, prepared by the south coast district or at its direction, any environmental assessment, and the name, address, and telephone number of the district officer or employee from whom copies of the materials may be obtained.

(3)  A statement that a staff report on the proposed rule or regulation has been prepared, and the name, address, and telephone number of the district officer or employee from whom a copy of the report may be obtained. Whenever the proposed rule or regulation will significantly affect air quality or emissions limitations, the staff report shall include the full text of the proposed rule or regulation, an analysis of alternative control measures, a list of reference materials used in developing the proposed rule or regulation, an environmental assessment, exhibits, and draft findings for consideration by the south coast district board pursuant to Section 40727. Further, if an environmental assessment is prepared, the staff report shall also include social, economic, and public health analyses.

(d)  Regardless of whether a workshop was previously conducted on the subject of the proposed rule or regulation, the south coast district may conduct one or more supplemental workshops prior to the public hearing on the proposed rule or regulation.

(e)  If the south coast district board makes changes in the text of the proposed rule or regulation that was the subject of notice given pursuant to this section, further consideration of the rule or regulation shall be governed by Section 40726.

(f)  This section is not intended to change, and shall not be construed as changing, any entitlement or protection conferred by the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Amended by Stats. 1992, Ch. 371, Sec. 2. Effective January 1, 1993.)



40440.7

(a)  Whenever the south coast district intends to propose the adoption, amendment, or repeal of a rule or regulation that will significantly affect air quality or emissions limitations, the south coast district shall conduct one or more public workshops.

(b)  Notice of the time and place of the first workshop shall be given not less than 75 days prior to the meeting at which the south coast district board will consider the proposed rule or regulation by publication in each county in the south coast district pursuant to Section 6061 of the Government Code and by mail to every person who filed a written request for notice of proposed regulatory action with the south coast district and any person the south coast district believes to be interested in attending the workshop.

(c)  The notice shall include at least the following:

(1)  A description of the air quality objective to be discussed.

(2)  A statement that the workshop is being held for the purposes of soliciting information and suggestions from the public on achieving the air quality objective.

(3)  A request for submittal of any documents, studies, and reports that may be relevant to the subject of the workshop, and the name, address, and telephone number of the district officer or employee to whom they should be sent.

(4)  A list of supporting information and documents, including a preliminary staff report, prepared by the south coast district or at its direction, and other materials relevant to the subject of the workshop that are available, and the name, address, and telephone number of the district officer or employee from whom copies of the materials may be obtained.

(d)  If the south coast district thereafter proposes the adoption, amendment, or repeal of a rule or regulation that was the subject of a workshop, the south coast district shall respond to all written comments submitted during the workshop in preparing the environmental assessment on the proposed rule or regulation.

(e)  The time and place for a workshop shall be selected on the basis of affording an opportunity to participate to the greatest number of persons expected to be interested in the workshop.

(f)  The requirements of this section are not intended to restrict the south coast district in conducting other public workshops and other meetings for the exchange of information under circumstances not specifically addressed in this section.

(g)  A workshop or other meeting shall not constitute consideration of a “regulatory measure” within the meaning of Section 40923.

(h)  This section is not intended to change, and shall not be construed as changing, any entitlement or protection conferred by the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Amended by Stats. 1992, Ch. 371, Sec. 3. Effective January 1, 1993.)



40440.8

(a)  Whenever the south coast district intends to propose the adoption, amendment, or repeal of a rule or regulation that will significantly affect air quality or emissions limitations, the district, to the extent data are available from the district’s regional economic model or other sources, shall perform an assessment of the socioeconomic impacts of the adoption, amendment, or repeal of the rule or regulation.

(b)  For the purposes of this section, “socioeconomic impact” means only the following:

(1)  The type of industries affected by the rule or regulation.

(2)  The impact of the rule or regulation on employment and the economy in the south coast basin attributable to the adoption of the rule or regulation.

(3)  The range of probable costs, including costs to industry, of the rule or regulation.

(4)  The availability and cost-effectiveness of alternatives to the rule or regulation, as determined pursuant to Section 40922.

(5)  The emission reduction potential of the rule or regulation.

(6)  The necessity of adopting, amending, or repealing the rule or regulation in order to attain state and federal ambient air standards pursuant to Chapter 10 (commencing with Section 40910).

(Amended by Stats. 1998, Ch. 997, Sec. 5. Effective January 1, 1999.)



40440.10

The south coast district board, prior to approving any proposed revision to the best available control technology guidelines developed by the south coast district that amends any policy or implementation procedure for determining the best available control technology, shall hold a public hearing on the proposed revision.

(Added by Stats. 1995, Ch. 837, Sec. 1. Effective January 1, 1996.)



40440.11

(a)  In establishing the best available control technology that is more stringent than the lowest achievable emission rate pursuant to federal law for a proposed new or modified source, the south coast district shall consider only control options or emission limits to be applied to the basic production or process equipment existing in that source category or a similar source category.

(b)  In establishing the best available control technology for a source category or determining the best available control technology for a particular new or modified source, when a particular control alternative for one pollutant will increase emissions of one or more other pollutants, the south coast district’s cost-effectiveness calculation for that particular control alternative shall include the cost of eliminating or reducing the increases in emissions of the other pollutants as required by the south coast district.

(c)  Prior to revising the best available control technology guideline for a source category to establish an emission limit that is more stringent than the existing best available control technology guideline for that source category, the south coast district shall do all of the following:

(1)  Identify one or more potential control alternatives that may constitute the best available control technology, as defined in Section 40405.

(2)  Determine that the proposed emission limitation has been met by production equipment, control equipment, or a process that is commercially available for sale, and has achieved the best available control technology in practice on a comparable commercial operation for at least one year, or a period longer than one year if a longer period is reasonably necessary to demonstrate the operating and maintenance reliability, and costs, for an operating cycle of the production or control equipment or process.

(3)  Review the information developed to assess the cost-effectiveness of each potential control alternative. For purposes of this paragraph, “cost-effectiveness” means the annual cost, in dollars, of the control alternative, divided by the annual emission reduction potential, in tons, of the control alternative.

(4)  Calculate the incremental cost-effectiveness for each potential control option. To determine the incremental cost-effectiveness under this paragraph, the district shall calculate the difference in the annual dollar costs, divided by the difference in the annual emission reduction between each progressively more stringent control alternative, as compared either to the next less expensive control alternative, or to the current best available control technology, whichever is applicable.

(5)  Place the best available control technology revision for a source category proposed under this subdivision on the calendar of a regular meeting agenda of the south coast district board, for its acceptance or further action, as the board determines.

(d)  If the proposed control option is more stringent than the lowest achievable emission rate for a source category pursuant to federal law, the south coast district shall not establish an emission limit for best available control technology that is conditioned on the use of a particular control option unless the incremental cost-effectiveness value of that option is less than the district’s established incremental cost-effectiveness value for each pollutant. Notwithstanding any other provision of law, the south coast district shall have the discretion to revise incremental cost-effectiveness value for each pollutant, provided it holds a public hearing pursuant to Section 40440.10 prior to revising the value.

(e)  After the south coast district determines what is the best available control technology for a source, it shall not change that determination for that application for a period of at least one year from the date that an application for authority to construct was determined to be complete by the district. For major capital projects in excess of ten million dollars ($10,000,000), after the applicant has met and conferred with the south coast district in a preapplication meeting, the south coast district executive officer may approve existing best available control technology for the project, for a longer time period as long as the final design is consistent with the initial, preliminary project design presented in the preapplication meeting.

(Added by Stats. 1995, Ch. 837, Sec. 2. Effective January 1, 1996.)



40441

After adoption of the plan, the south coast district shall have the responsibility for securing the cooperation of other public entities in the implementation of the plan, including all programs, plans, and projects relating to or affecting air quality within the south coast district.

The south coast district board may adopt such rules and regulations as do not conflict with state and federal laws for the coordination of local, state, and federal programs affecting air quality.

(Amended by Stats. 1980, Ch. 1085.)



40442

If the plan is not adopted or approved in compliance with the schedule set forth in Section 40463, the powers and duties of the south coast district board with respect to air quality control shall not be diminished or otherwise affected by such failure to adopt or approve the plan.

(Amended by Stats. 1980, Ch. 1085.)



40443

The south coast district board shall adopt revised and updated nonvehicular source emission limitations for inclusion in the state’s implementation plan.

(Amended by Stats. 1980, Ch. 1085.)



40444

The south coast district board shall adopt the necessary rules and regulations to implement the Air Pollution Emergency Plan developed by the state board.

(Amended by Stats. 1980, Ch. 1085.)



40445

Pursuant to its authority under Section 40444 to implement the Air Pollution Emergency Plan of the state board, the south coast district board may adopt rules and regulations to limit the operation of motor vehicles within the south coast district during the period when an air pollution emergency has been called as defined by that plan. Such rules and regulations shall not apply to the operation of authorized emergency vehicles, as defined in Section 165 of the Vehicle Code, or repair vehicles of a public utility.

(Amended by Stats. 1980, Ch. 1085.)



40445.5

(a)  The south coast district board shall conduct hearings on the adoption and implementation of intermittent transportation controls which shall be applicable, upon order of the south coast district board, during periods in the months of June to October, inclusive, when an air pollution emergency, as defined in the Air Pollution Emergency Plan of the state board, has been called pursuant to the authority of the south coast district under Section 40444 to implement that plan.

(b)  The south coast district board shall conduct the hearings pursuant to subdivision (a) to define and designate the necessary transportation controls in cooperation with representatives of industry, transportation, and local governments in the south coast district.

(c)  The south coast district board shall incorporate its findings and determinations into the south coast district air quality management plan.

(Added by Stats. 1987, Ch. 893, Sec. 1.)



40446

If requested by the state board, the south coast district board may assist in the administration and enforcement of any state statute establishing an inspection program for motor vehicles with respect to their air pollution emissions and their air pollution control devices or systems and any rules and regulations adopted pursuant to such a statute.

(Added by Stats. 1976, Ch. 324.)



40447

The south coast district board may request the state board to investigate the emission reduction capabilities of any motor vehicle pollution control devices which have not been previously tested by the state board.

(Added by Stats. 1976, Ch. 324.)



40447.5

Notwithstanding any other provision of law, the south coast district board may adopt regulations that do all of the following:

(a)  Require operators of public and commercial fleet vehicles, consisting of 15 or more vehicles under a single owner or lessee and operating substantially in the south coast district, when adding vehicles to or replacing vehicles in an existing fleet or purchasing vehicles to form a new fleet, to purchase vehicles which are capable of operating on methanol or other equivalently clean burning alternative fuel and to require that these vehicles be operated, to the maximum extent feasible, on the alternative fuel when operating in the south coast district. Notwithstanding Section 39021, as used in this subdivision, the term “commercial fleet vehicles” is not limited to vehicles that are operated for hire, compensation, or profit. No regulation adopted pursuant to this paragraph shall apply to emergency vehicles operated by local law enforcement agencies, fire departments, or to paramedic and rescue vehicles until the south coast district board finds and determines that the alternative fuel is available at sufficient locations so that the emergency response capabilities of those vehicles is not impaired.

(b)  Encourage and facilitate ridesharing for commuter trips into, out of, and within the south coast district.

(c)  Prohibit or restrict the operation of heavy-duty trucks during hours of heaviest commuter traffic on freeways and other high traffic volume highways. In adopting regulations pursuant to this paragraph, the south coast district shall consult with the Department of Transportation and the Department of the California Highway Patrol and the transportation commission of each county in the south coast district. No regulation adopted pursuant to this paragraph shall, however, prohibit or restrict the operation of any heavy-duty truck engaged in hauling solid or hazardous waste or a toxic substance if that truck is required to be operated at certain times of day pursuant to an ordinance adopted for the protection of public health or safety by a city or county or any heavy-duty truck required to be operated at certain times of the day pursuant Section 25633 of the Business and Professions Code.

(Added by Stats. 1987, Ch. 1301, Sec. 10.)



40447.6

(a)  Notwithstanding any other provision of law, the south coast district board may, subject to the approval of the state board, adopt regulations that specify the composition of diesel fuel manufactured for sale in the south coast district. These regulations shall impose requirements at least as stringent as those of the state board. No regulation shall be adopted pursuant to this section until the south coast district has evaluated the safety of any fuel of a particular composition proposed to be required by the regulations. This section shall become operative January 1, 1989.

(b)  In adopting regulations pursuant to this section, the south coast district board shall consider the effect of the regulation on emissions, public health, ambient air quality, and visibility in the south coast air basin; the technological feasibility and economic costs and benefits of the regulation compared to other available measures; and the availability of low emission and alternative fueled vehicles and alternative fuels.

(Added by Stats. 1987, Ch. 1301, Sec. 11. Section operative January 1, 1989, by its own provisions.)



40448

(a)  The south coast district shall maintain an office of public advisor and small business assistance to provide administrative and technical services and information to small businesses and the public. The executive officer shall appoint the public advisor.

(b)  The office shall facilitate and encourage compliance by small businesses with the rules and regulations of the south coast district, assist small businesses in applying for permits and variances, and facilitate the participation of small businesses in the development of rules and regulations and in other proceedings of the south coast district. The office shall provide information on the economic impact of the rules and regulations of the south coast district on small businesses in the south coast district. The office shall make available to small businesses information regarding alternative processes, cleaner fuels and solvents, and low-cost financing for air pollution control equipment. Upon receiving findings and recommendations from the public advisor, the south coast district board shall endeavor to coordinate compliance schedules with the availability to small businesses of financing for pollution control equipment and other measures to reduce emissions.

(c)  The office shall assure effective communication with interested groups and the public through means such as maintaining a staffing level adequate to respond to requests for its services and providing toll-free telephone lines. The office shall facilitate effective participation by all interested groups and the public in the development of rules and regulations and the plan and in the discharge of other responsibilities of the south coast district by assuring that, consistent with the express requirements of this chapter, Chapter 6.5 (commencing with Section 40725), Chapter 8 (commencing with Section 40800), and Chapter 10 (commencing with Section 40910), timely and complete notice of all proceedings of the south coast district board and the hearing board is disseminated to all interested groups and the public. Upon request, the office shall advise interested groups and the public as to effective ways of participating in these proceedings, provide more extensive information on any item on an agenda, and make referrals to sources of expert advice and assistance on the district staff and elsewhere. Upon request, the office shall obtain and make available the public record of any aspect of, or particular action taken at, these proceedings. The office shall recommend to the south coast district board and the hearing board additional measures to assure open consideration and public participation in all proceedings.

(d)  As used in this section:

(1)  “Public” has the same meaning as “person,” as defined in Section 39047.

(2)  “Proceedings” means any hearing, workshop, conference, or meeting which is held or conducted by the south coast district board, the hearing board, any committee of either board, or district staff, at which attendance by the public is allowed or required.

(Amended by Stats. 1990, Ch. 1702, Sec. 4.)



40448.5

(a)  The south coast district shall establish an Office of Technology Advancement to administer the clean-burning fuels program established pursuant to this section. The program shall encourage projects that increase the utilization of clean-burning fuels that reduce public health hazards from air pollution. The south coast district shall coordinate the program with the state board, the State Energy Resources Conservation and Development Commission, and other appropriate state and federal agencies and private organizations that are conducting activities to promote the use of clean-burning fuels.

(b)  After holding at least two public hearings to solicit public comment on a clean-burning fuels program, the south coast district shall annually adopt a program of activities for increasing the use of clean-burning fuels in the transportation and stationary source sectors.

(c)  The program shall include an identification of potential funding sources, including, but not limited to, state and federal funds; private-sector funds; revenues from district permit, variance, and emission fees; proceeds from district penalty settlements and judgments; and funds from other sources under the jurisdiction of the south coast district.

(d)  In developing its program, the south coast district shall consider promoting projects in the transportation and stationary source sectors utilizing methanol fuel, fuel cells, liquid petroleum gas, natural gas, including compressed natural gas, combination fuels, synthetic fuels, electricity, including electric vehicles, and other clean-burning fuels.

(e)  When considering which clean fuels projects to promote, the south coast district shall consider, among other factors, the current and projected economic costs and availability of fuels, the cost-effectiveness of emission reductions associated with clean fuels compared with other pollution control alternatives, the use of new pollution control technologies in conjunction with traditional fuels as an alternative means of reducing emissions, potential effects on public health, ambient air quality, visibility within the region, and other factors determined to be relevant by the south coast district.

(f)  When implementing clean fuels projects, the south coast district shall consider limiting the use of clean fuels to specific seasons, time of day, and locations if those limitations are found by the district to further the goals of the program.

(g)  The south coast district shall coordinate the clean-burning fuels program with transportation control measures adopted pursuant to paragraph (4) of subdivision (b) of Section 40440 to reduce traffic congestion, air pollution, and motor vehicle fuel consumption.

(Amended by Stats. 1999, Ch. 36, Sec. 1. Effective June 8, 1999.)



40448.5.1

(a)  Prior to adopting the program specified in subdivision (b) of Section 40448.5 and prior to expending any funds for any research, development, or demonstration program or project relating to vehicles or vehicle fuels, the south coast district shall do both of the following:

(1)  Adopt and include in the program a plan describing any proposed expenditure that sets forth the expected costs and qualitative as well as quantitative benefits of the proposed program or project.

(2)  Find that the proposed program and projects funded as part of the program will not duplicate any other past or present program or project funded by the state board, the State Energy Resources Conservation and Development Commission, an air quality management district or air pollution control district, a public transit district or authority within the geographic jurisdiction of the south coast district, the San Diego Transit Corporation, the North County Transit District, the Sacramento Regional Transit District, the Alameda-Contra Costa Transit District, the San Francisco Bay Area Rapid Transit District, the Santa Barbara Metropolitan Transit District, the Los Angeles Department of Water and Power, the Sacramento Municipal Utility District, the Pacific Gas and Electric Company, the Southern California Gas Company, the Southern California Edison Company, the San Diego Gas and Electric Company, or the Office of Mobile Sources within the Environmental Protection Agency. This paragraph is not intended to prevent funding for programs or projects jointly funded with another public or private agency where there is no duplication.

(b)  (1)  The Office of Technology Advancement shall provide notice to interested parties and the public at least 30 days prior to the annual public hearing at which the south coast district board or a committee of the board takes action to approve the clean-burning fuels program.

(2)  For the purpose of this subdivision, “interested parties” includes groups involved in research, development, and application of clean fuels technologies; public health and environmental organizations with expertise in air pollution related diseases and alternative energy technologies; relevant media; legislators, members of the county board of supervisors, and members of any city council that represent territory within the south coast district; and any member of the general public who has expressed interest in the program.

(c)  (1)  The south coast district shall establish an advisory group to make recommendations to the south coast district board regarding the clean-burning fuels program, technology advancement, and pollution reduction. The advisory group shall make recommendations regarding the most cost-effective projects that advance and implement clean fuels technology and improve public health.

(2)  The advisory group shall consist of 13 members with expertise in either clean fuels technology and policy or public health, or both. The members shall be appointed from scientific, academic, entrepreneurial, environmental, and public health communities.

(3)  The members of the advisory group shall adopt conflict-of-interest guidelines that prohibit a member from advocating an expenditure involving a project in which the member has a professional or an economic interest.

(4)  The south coast district shall consult with the advisory group regarding approval of the annual report required by subdivision (d). The results of that consultation shall be provided to the south coast district board prior to its approval of the report.

(d)  Notwithstanding Section 7550.5 of the Government Code, on or before March 31 of each year that the clean-burning fuels program is in operation, the south coast district shall prepare and submit to the office of the Legislative Analyst and to the committees of the Legislature responsible for improving air quality a report that, at a minimum, includes all of the following:

(1)  A description of the core technologies that the south coast district considers critical to ensure the attainment and maintenance of national and state ambient air quality standards and a description of the efforts made to overcome barriers to commercialization of those technologies.

(2)  An analysis of the impact of the south coast district’s clean-burning fuels program on the private sector and on research, development, and commercialization efforts by major automobile and energy firms, as determined by the district.

(3)  A description of clean-burning fuels projects funded by the south coast district, including a list of recipients, subcontractors, cofunders, and matching state or federal funds, and a description of expected and actual results of each project in advancing and implementing clean fuels technology and improving public health.

(4)  The title and purpose of all projects undertaken pursuant to the clean-burning fuels program, the names of the contractors and subcontractors involved in each project, and the amount of money expended for each project.

(5)  A summary of the actual progress made toward the goals of the clean-burning fuels program.

(6)  Funding priorities identified for the next fiscal year and relevant audit information for previous, current, and future fiscal years covered by the report.

(e)  Within 120 days from the date of the conclusion of a program or project subject to subdivision (a) that is funded by the south coast district, the south coast district shall issue a public report that sets forth the actual costs of the program or project, the results achieved and how they compare with expected costs and benefits determined pursuant to paragraph (1) of subdivision (a), and any problems that were encountered by the program or project.

(f)  Notwithstanding any other provision of law, the south coast district may recover the costs of implementing this section from the revenues it receives for alternative fuel research, development, and demonstration pursuant to Section 9250.11 of the Vehicle Code.

(Amended by Stats. 1999, Ch. 36, Sec. 2. Effective June 8, 1999.)



40448.6

The Legislature hereby finds and declares all of the following:

(a) It is necessary to increase the availability of financial assistance to small businesses that are subject to the rules and regulations of the south coast district, in order to minimize economic dislocation and adverse socioeconomic impacts.

(b) It is in the public interest that a portion of the funds collected by the south coast district from violators of air pollution regulations be allocated for the purpose of guaranteeing or otherwise reducing the financial risks of providing financial assistance to small businesses which face increased borrowing requirements in order to comply with air pollution control requirements.

(c) Public agencies and private lenders have a variety of methods available for providing financing assistance to small businesses and other employers, including taxable bonds, composite or pooled financing instruments, loan guarantees, and credit insurance, which could be utilized in combination with the penalties collected by the south coast district to expand the availability and reduce the cost of financing assistance.

(d) The California Pollution Control Financing Authority has funds set aside from previous bond issues, which could be used to guarantee the issuance of bonds or other financing for small businesses for the purchase and installation of pollution control equipment.

(e) The Governor’s Office of Business and Economic Development, through the small business financial development corporations established pursuant to Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code, has the ability to provide state loan guarantees and technical assistance to small businesses needing financial assistance.

(f) The Job Training Partnership Division of the Employment Development Department makes funds available for job training programs, including funds for dislocated workers, through the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.).

(g) It is the policy of the state that the Job Training Partnership Division of the Employment Development Department, in cooperation with the districts and the state board, are encouraged to provide job training programs for workers who, as determined by the department or the local private industry council, have been laid off or dislocated as a result of actions resulting from air quality regulations.

(h) It is the policy of the state that the California Pollution Control Financing Authority and other state agencies implementing small business assistance programs, in cooperation with the districts and the state board, are encouraged to provide technical and financial assistance to small businesses to facilitate compliance with air quality regulations.

(Amended by Stats. 2013, Ch. 353, Sec. 118. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



40448.8

(a)  As used in this section, “small business” has the same meaning as defined by the federal Small Business Administration, except that no stationary source which is a major source, as defined by applicable provisions of the federal Clean Air Act (42 U.S.C. Sec. 7661(2)), is a small business.

(b)  The south coast district shall establish a small business technical and compliance assistance program. The program shall include all of the following components:

(1)  Mechanisms for developing, collecting, and coordinating information concerning air quality compliance methods and technologies for small businesses.

(2)  A program which assists small businesses in determining applicable requirements, applying for permits, and petitioning for variances.

(3)  Mechanisms to refer small businesses to qualified compliance auditors, or, at the option of the district, to provide compliance audits of the operations of those businesses.

(4)  Mechanisms to assist small businesses with air pollution control and air pollution prevention by providing information concerning alternative technologies, process changes, products, and methods of operation that reduce air pollution.

(5)  Mechanisms to provide small businesses with information regarding financing for air pollution control equipment.

(6)  Procedures to consider requests of small businesses for modification, as authorized by district regulations, of any work practice or technological method of compliance.

(7)  Programs to encourage lawful cooperation among small businesses and other persons to further compliance with air quality regulations.

(8)  Mechanisms to assure that small businesses receive notice of the assistance available pursuant to this section.

(Added by Stats. 1992, Ch. 371, Sec. 4. Effective January 1, 1993.)



40449

(a)  No provision of this chapter is a limitation on the power of any city or county included, in whole or in part, within the south coast district to adopt any ordinance with respect to air pollution control which is stricter than the rules and regulations adopted by the south coast district board and not in conflict therewith. The south coast district board shall enforce any such ordinance.

(b)  At the request of the governing body of any city or county included, in whole or in part, within the south coast district, the south coast district board may make available, on a temporary basis, the necessary personnel, equipment, and services to assist in adopting any ordinance stricter than the rules and regulations adopted by the south coast district.

(Amended by Stats. 1980, Ch. 1085.)



40450

Except as provided in Section 40449 regarding the adoption of stricter orders, rules, and regulations than those of the south coast district board, the board of supervisors of any county included, in whole or in part, within the south coast district shall have no authority, with respect to the control of air pollution in that part of the county included within the south coast district.

(Amended by Stats. 2000, Ch. 890, Sec. 12. Effective January 1, 2001.)



40451

(a)  The south coast district shall use the Pollutant Standards Index developed by the United States Environmental Protection Agency and shall report and forecast pollutant levels daily for dissemination in the print and electronic media. Commencing July 1, 2001, the south coast district shall also include in its report and forecast levels of PM2.5 in excess of the 24-hour federal ambient air standard, as adopted in July 1997, or any standard adopted by the United States Environmental Protection Agency that succeeds that standard.

(b)  Using existing communication facilities available to it, the south coast district shall notify all schools and, to the extent feasible and upon request, daycare centers in the South Coast Air Basin whenever any federal primary ambient air quality standard is predicted to be exceeded. Commencing July 1, 2001, using communication facilities available to it, the south coast district shall also notify all schools in the South Coast Air Basin when the ambient level of PM2.5 is predicted to exceed the 24-hour federal ambient air standard, as adopted in July 1997, or any standard adopted by the United States Environmental Protection Agency that succeeds that standard.

(c)  Whenever it becomes available, the south coast district shall disseminate to schools, amateur adult and youth athletic organizations, and all public agencies operating parks and recreational facilities in the south coast district the latest scientific information and evidence regarding the need to restrict exercise and other outdoor activities during periods when federal primary air quality standards and the 24-hour federal ambient air standard for PM2.5, as adopted in July 1997, or any standards adopted by the United States Environmental Protection Agency that succeed those standards, are exceeded.

(d)  Once every two months and annually, the south coast district shall report on the number of days and locations that federal and state ambient air quality standards were exceeded. Commencing July 1, 2001, the south coast district shall also include in that report the number of days and locations on and at which the 24-hour federal ambient air standard for PM2.5, as adopted in July 1997, or any standard adopted by the United States Environmental Protection Agency that succeeds that standard, is exceeded.

(Amended by Stats. 1999, Ch. 731, Sec. 7.5. Effective January 1, 2000.)



40451.5

On or before January 1, 2001, the south coast district shall revise its forecasting models to allow the district to predict, using state-of-the-science techniques, when the 24-hour federal ambient air standard for PM2.5, as adopted in July 1997, or any standard adopted by the United States Environmental Protection Agency that succeeds that standard, may be expected to be exceeded.

(Added by Stats. 1999, Ch. 477, Sec. 3. Effective January 1, 2000.)



40452

The south coast district shall submit an annual report to the state board and the Legislature summarizing its regulatory activities for the preceding calendar year. The report shall include all of the following:

(a) A summary of each major rule and rule amendment adopted by the south coast district board. The summary shall include emission reductions to be accomplished by each rule or regulation; the cost per ton of emission reduction to be achieved from each rule or regulation; other alternatives that were considered through the environmental assessment process; the cost per ton of comparable emission reductions that could have been achieved from each alternative; a statement of the reason why a given alternative was chosen; the conclusions and recommendations of the district’s socioeconomic analysis, including any evaluations of employment impacts; and the source of funding for the rule or regulation. For the purposes of this subdivision, a major rule or rule amendment is one that is intended to significantly affect air quality or that imposes emission limitations.

(b) The number of permits to operate or to construct, by type of industry, that are issued and denied, and the number of permits to operate that are not renewed.

(c) Data on emission offset transactions and applications, by pollutant, during the previous fiscal year, including an accounting of the number of applications for permits for new or modified sources that were denied because of the unavailability of emission offsets.

(d) The district’s forecast of budget and staff increases proposed for the following fiscal year, and projected for the next two fiscal years. Budget and staff increases shall be related to existing programs and rules, and to new programs or rules to be adopted during the following years. The budget forecast shall provide a workload justification for proposed budget and staff changes and shall identify any cost savings to be achieved by program or staff changes. The budget forecast shall include increases in permit fees and other fees proposed for the following fiscal year and projected for the next two fiscal years.

(e) An identification of the source of all revenues collected that are used, or proposed to be used, to finance activities related to either stationary or nonstationary sources.

(f) The results of the clean fuels program as specified in Section 40448.5. This element of the report shall be submitted biennially.

(Amended by Stats. 2004, Ch. 193, Sec. 105. Effective January 1, 2005.)



40454

(a)  Notwithstanding Section 40716 or 40717, or subdivision (c) of Section 40717.5, the south coast district shall not adopt or enforce any rule or regulation that would require any employer to submit a trip reduction plan.

(b)  The south coast district may require employers with 100 or more employees at a single worksite to provide ride-matching information and transit information to employees at that worksite.

(Amended by Stats. 2000, Ch. 890, Sec. 14. Effective January 1, 2001.)



40455

Notwithstanding subdivision (e) of Section 40717, the south coast district shall not require any local agency to implement any transportation control measure that the district itself is prohibited from enacting pursuant to Section 40454, unless required by the federal Clean Air Act.

(Added by Stats. 1994, Ch. 335, Sec. 1. Effective January 1, 1995.)



40456

Except as provided in Section 43845, the south coast district shall not require any employer to charge its employees for parking.

(Added by Stats. 1994, Ch. 335, Sec. 2. Effective January 1, 1995.)



40457

(a)  The south coast district board shall convene a task force, that shall, on or before July 1, 2000, review, and assist in updating, the south coast district’s data base to ensure that any small business, as determined by the task force, that is located within the district and that may be affected by the adoption, amendment, or repeal of an air quality regulation by the district board, is included on the south coast district’s mailing list.

(b)  On and after July 1, 2000, the district shall mail, to each small business identified pursuant to subdivision (a) and to each local or regional authority within the district, notice of the time and place of any public workshop scheduled by the south coast district pursuant to Section 40440.7, to consider the adoption, amendment, or repeal of any district rule or regulation that may affect that small business or local or regional authority. The inadvertent failure to mail notice to any particular business or local or regional authority, as required by this subdivision, shall not invalidate any action taken by the district board regarding the adoption, amendment, or repeal of the district rule or regulation.

(c)  In addition to the office of public adviser and small business assistance required to be maintained pursuant to Section 40448, the south coast district board shall establish a small business advisory group comprised of district board members, industry trade association representatives, and small business owners. The advisory group shall provide guidance to the district board in implementing this section and shall provide recommendations for public outreach, business assistance, and rulemaking activities. The advisory group shall meet on a regular basis, as determined by the district board.

(d)  To the extent that the requirements of this section duplicate or overlap with the requirements established pursuant to Section 40448 or 40448.8, the district may combine or consolidate its activities in order to promote efficiency and nonduplication of effort.

(Added by Stats. 1999, Ch. 506, Sec. 1. Effective January 1, 2000.)



40458

(a)  Rules 1501 and 1501.1 adopted by the south coast district are void.

(b)  Rule 2202 adopted by the south coast district shall be amended in the following manner:

(1)  The worksite employee threshold shall be raised to 250.

(2)  Nothing in this section is intended to prevent an early replacement and repeal of Rule 2202. The south coast district shall replace Rule 2202 as soon as possible with alternative direct light-duty mobile source emission reduction measures, other than new vehicle emission standards or reformulated fuel standards.

(Amended by Stats. 1998, Ch. 67, Sec. 1. Effective June 19, 1998.)



40459

(a)  (1)  Except as provided in paragraph (4), on or before January 1, 2001, the operator of any facility within either the Port of Los Angeles or the Port of Long Beach that stores, handles, or transports petroleum coke and is subject to the enclosed storage pile deadlines of Rule 1158 shall comply with the enclosure requirement of Rule 1158.

(2)  Except as provided in paragraph (4), on or before January 1, 2002, the facility operator at the Port of Los Angeles shall enclose the ready pile referenced in subparagraph (k)(10) of Rule 1158.

(3)  On or before January 1, 2004, the facility operator at the Port of Long Beach shall discontinue the use of, or replace the shiploader referenced in subparagraph (k)(6) of Rule 1158.

(4)  Notwithstanding paragraphs (1) and (2), if the construction of additional enclosed storage within the Port of Los Angeles is commenced on or before April 1, 2001, the facility operator is not required to comply with subparagraph (k)(10) of Rule 1158 until April 1, 2002.

For purposes of this paragraph, “construction of additional enclosed storage” means any storage enclosure for which the south coast district issues a permit to construct on or after January 1, 2001, but before April 1, 2001, and construction begins on or before April 1, 2001.

(b)  The south coast district, in conjunction with the state board, shall annually submit a study to the Legislature that examines the frequency and severity of violations of south coast district rules related to the storage, transportation, and handling of petroleum coke.

(c)  Until the facility operator at the Port of Los Angeles encloses the outdoor ready pile, as specified in paragraph (2) of subdivision (a), the south coast district shall monitor the size of that ready pile to ensure compliance with the 50,000 metric ton limit requirement in that facility’s March 31, 1999, Rule 1158 interim storage plan.

(d)  On and after January 1, 2003, the south coast district shall maintain a program to monitor particulates within the Port of Los Angeles and the Port of Long Beach and shall assess prevalent coke particulates and improvements in air quality.

(e)  For purposes of this section, “Rule 1158” means the rule adopted by the south coast district on December 2, 1983, and amended June 11, 1999, pursuant to this chapter. Any terms used in this section and in Rule 1158 shall have the same meaning as provided in Rule 1158.

(Added by Stats. 2000, Ch. 500, Sec. 2. Effective January 1, 2001.)






ARTICLE 5 - Plan

40460

(a)  No later than January 31, 1979, the south coast district board shall adopt a plan to achieve and maintain the state and federal ambient air quality standards for the South Coast Air Basin. The plan shall be revised and adopted by the south coast district board by January 31, 1982, according to a schedule consistent with subdivision (a) of Section 40463. The plan revisions shall be compiled by the south coast district board, with the cooperation of the state board and the Department of Transportation, and the active participation of the Southern California Association of Governments and the counties and cities within the South Coast Air Basin.

(b)  With the assistance of counties and cities, the Southern California Association of Governments shall have responsibility for preparing and approving the portions of the plan relating to regional demographic projections and integrated regional land use, housing, employment, and transportation programs, measures, and strategies. The Southern California Association of Governments shall analyze and provide emissions data related to its planning responsibilities.

(c)  The south coast district shall have the responsibility for preparing and analyzing the portions of the plan elements relating to existing air quality, emissions data, results of air quality modeling, and stationary source control measures. The south coast district shall combine its portion of the plan with those prepared by the Southern California Association of Governments.

In consultation with the south coast district board, the Southern California Association of Governments, and other appropriate local agencies, the state board shall provide the emissions reductions attributed to technological vehicular source control strategies included in the plan.

(d)  Upon adoption by the state board, the plan and future revisions shall be the air quality management plan and, as submitted to the Environmental Protection Agency, the federally required state implementation plan for the South Coast Air Basin. Notwithstanding any other provision of this division, the state implementation plan for the air basin shall only include those provisions necessary to meet the requirements of the Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(Repealed and added by Stats. 1980, Ch. 1085.)



40461

The plan, as adopted and revised by the south coast district board, shall be in lieu of the basinwide air pollution control plan required pursuant to Chapter 2 (commencing with Section 41600) of Part 4.

(Repealed and added by Stats. 1980, Ch. 1085.)



40462

(a)  The plan and subsequent revisions shall contain deadlines for compliance with the federally mandated attainment of primary ambient air quality standards. The plan and subsequent revisions shall contain deadlines and schedules to achieve the state ambient air quality standards by the earliest date achievable by the application of all reasonably available control measures and technologies, including, but not limited to, the best available control technology, indirect source controls, and transportation control measures, and the use of cleaner burning alternative fuels. The plan and subsequent revisions shall contain deadlines and schedules to achieve the federal secondary ambient air quality standards by the earliest date achievable by the application of all reasonably available control measures and technologies.

(b)  The plan and subsequent revisions shall ensure that future growth and development in the South Coast Air Basin and within the sensitive zone established pursuant to subdivision (a) of Section 40410.5 are, to the maximum extent feasible, consistent with the goal of achieving and maintaining those air quality standards. The revisions to the plan shall identify the resources necessary to carry out its provisions, including enforcement costs and the effect of its provisions on energy resources.

(Amended by Stats. 1987, Ch. 1301, Sec. 14.)



40463

(a)  The plan shall be formally reviewed every two years beginning in 1982 by the agencies responsible for preparing plan revisions. In the event of revisions, the compliance schedules and emission limitations shall be amended to reflect advances in technology, control strategies, and administrative practices. The south coast district board may delay submittal of revisions up to two years if necessary to synchronize with the dates of submittal required under the Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(b)  With the active participation of the Southern California Association of Governments, a South Coast Air Basin emission carrying capacity for each state and federal ambient air quality standard shall be established by the south coast district board for each formal review of the plan consistent with subdivision (a) and shall be updated to reflect new data and modeling results. A carrying capacity is the maximum level of emissions which would enable the attainment and maintenance of an ambient air quality standard for a pollutant. Emission carrying capacity for state standards shall not be a part of the state implementation plan requirements of the Clean Air Act for the South Coast Air Basin.

(c)  The state board shall review and comment, within 60 days of submittal by the south coast district, on the emission carrying capacity, air quality model selection, and all other data required by this section. The south coast district board and the Southern California Association of Governments Executive Committee shall consider the comments of the state board and shall either accept the state board’s recommendations regarding carrying capacity or shall advise the state board that the recommendations are not accepted.

(d)  If the state board receives notification that its recommendations are not accepted, the state board shall convene a conflict resolution committee within 30 days to attempt to resolve the differences. The committee shall be composed of two members each of the state board, the Executive Committee of the Southern California Association of Governments, and the south coast district board appointed by the entity they represent. The committee shall make a recommendation to the three governing boards.

(Repealed and added by Stats. 1980, Ch. 1085.)



40464

The Southern California Association of Governments shall coordinate the efforts of the counties and cities in the process of developing and reviewing plan elements which meet the requirements of the plan, state and federal law, and local needs relating to transportation, land use, demographic projections, employment, housing, and other matters of local concern.

(Repealed and added by Stats. 1980, Ch. 1085.)



40465

The Southern California Association of Governments shall submit its plan elements to the south coast district board by June 1 of each odd-numbered year, except in the case of a delayed submittal as provided in subdivision (a) of Section 40463, for incorporation into the air quality management plan. The district shall combine the association’s plan elements with the south coast district elements as specified in subdivision (a) of Section 40460. Each agency shall prepare and submit all necessary documentation, including that of public and intergovernmental involvement.

(Repealed and added by Stats. 1980, Ch. 1085.)



40466

(a)  The south coast district board shall adopt plan revisions, pursuant to subdivision (a) of Section 40463, after holding public hearings throughout the south coast district. The south coast district board shall submit the adopted plan revisions to the state board and to the Legislature.

(b)  Notice of the times and places of the public hearings shall be given not less than 45 days prior to the first hearing and shall be published in each county in the south coast district in accordance with the requirements of Section 6061 of the Government Code. The period of notice shall commence on the first day of publication. Notice shall be mailed to every person who filed a written request for notice concerning the plan with the south coast district and any person the south coast district believes to be interested in the plan. The notice shall include a list of supporting information, documents, and other materials relevant to the plan revision prepared by the south coast district or at its direction, any environmental assessment, and the name, address, and telephone number of the district officer and employee from whom these materials, and a copy of the draft plan, may be obtained.

(Amended by Stats. 1992, Ch. 371, Sec. 6. Effective January 1, 1993.)



40467

Prior to formal submittal of this plan to the state board by the south coast district board, and during the time period specified in subdivision (a) of Section 40463, the south coast district board and the state board shall meet to identify and agree on the portions of the plan which are of prime importance to subsequent state board approval of the plan. The south coast district board and the state board shall work together to resolve any differences concerning these key sections prior to formal submission of the plan to the state board. The south coast district board and the state board shall jointly adopt the procedures by which these plan differences shall be resolved.

(Repealed and added by Stats. 1980, Ch. 1085.)



40468

The state board shall not require as a condition of approval of the plan or subsequent revisions, any indirect source review program or other land use control measures.

(Repealed and added by Stats. 1980, Ch. 1085.)



40469

(a)  Following submittal by the south coast district, the state board shall review the plan to determine its adequacy to meet federally mandated primary ambient air quality standards and all other requirements of the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) and its adequacy to meet the requirements of the California Clean Air Act of 1988 (Chapter 1568, Statutes of 1988) and to attain state ambient air quality standards through application of the best available control technology, indirect source controls, transportation control measures, and the use of cleaner burning alternative fuels. If the state board determines that portions of the plan meet the requirements of the state and federal acts and are adequate to attain state ambient air quality standards, it shall adopt those portions and submit to the Environmental Protection Agency the portions of the plan required by the federal act within 120 days after receipt of the plan from the south coast district.

(b)  If the state board determines that the plan does not meet all the requirements of the state and federal acts, or does not include a deadline for the attainment of the state ambient air quality standards by application of the best available control technology, indirect source controls, transportation control measures, and the use of cleaner burning alternative fuels, the state board shall, prior to amending the plan, convene a committee comprised of two members each of the state board, the Executive Committee of the Southern California Association of Governments, and the south coast district board appointed by the entity they represent to attempt to resolve the differences. If it is necessary to amend the plan, the state board shall do so at a public hearing held pursuant to Section 41652 and shall submit to the Environmental Protection Agency the portions of the plan required by the federal act within 120 days after receipt of the plan from the south coast district. In submitting the plan to the Environmental Protection Agency, the state board shall indicate what changes have been made to the plan.

(c)  Within 30 days after the receipt of the plan from the south coast district, the state board shall determine if, with respect to any part of the plan concerning the control of a source of emissions that is within the state board’s responsibility under law, it has sufficient information to determine whether the plan, or any part of the plan, meets the applicable requirements of the state and federal acts and is adequate to attain state ambient air quality standards. The state board shall thereupon notify the south coast district, in writing, of the additional information needed to make the determination, and the south coast district shall promptly furnish the information.

(Amended by Stats. 1989, Ch. 998, Sec. 1. Effective September 29, 1989.)



40469.5

Following the adoption of those portions of the plan that comply with the California Clean Air Act of 1988 (Chapter 1568, Statutes of 1988) and the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) and are adequate to attain state ambient air quality standards, the state board shall make all reasonable efforts to assist the south coast district by providing any additional information required to achieve an approvable state implementation plan, including convening joint public workshops on air quality monitoring, modeling, control technologies, and other matters coming within the state board’s responsibility under law, and assisting the south coast district in researching and testing transportation control measures.

(Amended by Stats. 1990, Ch. 216, Sec. 76.)



40470

The Southern California Association of Governments shall participate in the joint agency review and conflict resolution processes established by Sections 40463, 40467, and 40469 insofar as the processes relate to plan elements for which the Southern California Association of Governments has plan development responsibility.

(Repealed and added by Stats. 1980, Ch. 1085.)



40471

(a)  Within one year from the date that a new federal ambient air standard for PM2.5 is adopted, the south coast district shall make a preliminary assessment of the nature of PM2.5 in the South Coast Air Basin, and shall revise its air quality management plan to include a discussion of how the south coast district’s current PM10 strategy and ozone plan will assist the South Coast Air Basin to make progress in achieving compliance with the 24-hour federal ambient air standard for PM2.5.

(b)  On or before December 31, 2001, and every three years thereafter, as part of the preparation of the air quality management plan revisions, the south coast district board, in conjunction with a public health organization or agency, shall prepare a report on the health impacts of particulate matter air pollution in the South Coast Air Basin. The south coast district board shall submit its report to the advisory council appointed pursuant to Section 40428 for review and comment. The advisory council shall undertake peer review concerning the report prior to its finalization and public release. The south coast district board shall hold public hearings concerning the report and the peer review, and shall append to the report any additional material or information that results from the peer review and public hearings.

(Added by Stats. 1999, Ch. 477, Sec. 4. Effective January 1, 2000.)






ARTICLE 6 - Officers and Employees

40480

(a)  The south coast district board shall employ the necessary staff to carry out its program throughout the south coast district.

(b)  The south coast district board shall appoint an executive officer to direct the staff, subject to the direction and policy of the south coast district board.

(c)  The staff shall also be available to serve those portions of a county not included within the south coast district where the county is only partly included within the south coast district.

(d)  The south coast district may enter into a contract with any city or county included, in whole or in part, within the south coast district to perform air pollution control functions for the south coast district, and the city or county may perform such functions for the south coast district pursuant to the contract.

(Amended by Stats. 1980, Ch. 1085.)



40481

The executive officer shall be appointed solely on the basis of his administrative and executive abilities and qualifications. The executive officer and designated deputies shall serve at the pleasure of the south coast district board, and shall receive such compensation as is determined by the south coast district board.

(Added by Stats. 1976, Ch. 324.)



40482

The south coast district board may delegate duties to the executive officer as it deems appropriate. The executive officer shall perform and discharge, under the direction and control of the south coast district board, the powers, duties, purposes, functions, and jurisdiction vested in the south coast district board and delegated pursuant to this section.

Any power, duty, purpose, function, or jurisdiction which the south coast district board may lawfully delegate is conclusively presumed to have been delegated to the executive officer unless it is shown that the south coast district board, by affirmative vote recorded in its minutes, specifically has reserved the particular power, duty, purpose, function, or jurisdiction for its own action.

(Amended by Stats. 1987, Ch. 1301, Sec. 16.)



40483

The south coast district shall appoint a legal counsel who is admitted to the practice of law in this state.

(Added by Stats. 1976, Ch. 324.)



40485

All officers and employees of the south coast district, other than members of the south coast district board, are entitled to the benefits of the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450), Part 3, Division 4, Title 3 of the Government Code).

(Added by Stats. 1976, Ch. 324.)



40486

When any person is employed by the south coast district, whose immediate prior employer was the Southern California Air Pollution Control District, for the purpose of, but not limited to, retirement benefits, salary rates, seniority, and all fringe benefits, all his time of employment with that district, and his time of employment, if any, with the county, a county district, or both, whose authority, functions, and responsibilities have been assumed by that district if such employment was immediately prior to employment with the Southern California Air Pollution Control District, shall be considered as time of employment with the south coast district.

Upon transfer to the south coast district, employees shall retain all their accumulated sick leave, vacation, and retirement benefits.

(Added by Stats. 1976, Ch. 324.)



40489

The south coast district may contract for such professional assistance as may be necessary or convenient for the exercise of duties imposed on the south coast district.

(Added by Stats. 1976, Ch. 324.)






ARTICLE 7 - Variances and Permits

40500

(a)  In accordance with the purposes of this chapter as set forth in Section 40402, the south coast district board shall establish rules and regulations for the granting of variances by the hearing board from Section 41701 or from any standards for the discharge of air contaminants that the south coast district may adopt. The south coast district board shall not limit the opportunity for any person to petition for a variance or for the hearing board to hear and grant variances beyond the limitations expressly stated in Section 42350.

(b)  The rules and regulations shall include a schedule of fees, which shall be based upon the number of sources to which the variances apply and the extent that the amount of emissions from the sources exceeds the required standards, for the filing of applications for variances. All applicants shall pay the fees required by the rules and regulations, including, notwithstanding Section 6103 of the Government Code, an applicant that is a publicly owned public utility. A variance may be granted by the hearing board after a public hearing and upon filing, with appropriate fees, of a variance petition with the hearing board.

(Amended by Stats. 1996, Ch. 618, Sec. 4. Effective January 1, 1997.)



40500.1

(a)  Except as required to comply with the Clean Air Act (42 U.S.C. Sec. 7401 et seq.), fees assessed on stationary sources in the south coast district pursuant to Sections 40500 and 40510 shall not exceed, for any fiscal year, the actual costs of district programs pursuant to this article for the immediately preceding fiscal year with an adjustment not greater than the change in the California Consumer Price Index, for the preceding calendar year, from January 1 of the prior year to January 1 of the current year, as determined by the Department of Industrial Relations.

(b)  Unless specifically authorized by statute, the total amount of all of the fees collected by the south coast district from stationary sources of emissions in the 1995–96 fiscal year, and in each subsequent fiscal year, shall not exceed the level of expenditure in the 1993–94 fiscal year, except that the total fee amount may be adjusted annually by not more than the percentage increase in the California Consumer Price Index, as specified in subdivision (a).

(c)  Any new state or federal mandate that is applicable to the south coast district on and after January 1, 1994, shall not be subject to this section.

(Amended by Stats. 2000, Ch. 890, Sec. 16. Effective January 1, 2001.)



40500.5

(a) Notwithstanding Section 40500, the south coast district board may prohibit the granting of variances by the hearing board from the provisions of a market-based incentive program adopted pursuant to Section 39616 that establish procedures for assessing emissions during periods when monitoring or reporting systems are not operating as required.

(b) The south coast district board may prohibit the granting of variances by the hearing board from the minimum federal requirements for new source performance standards, or for national emissions standards for hazardous air pollutants, under Sections 7411 and 7412 of Title 42 of the United States Code, unless the district rule at issue is more stringent than the federal requirement. The south coast district board shall not prohibit the granting of a variance if the petitioner for the variance has obtained a waiver from the Environmental Protection Agency of the federal requirement at issue and the variance would be consistent with the waiver.

(Amended by Stats. 2004, Ch. 183, Sec. 218. Effective January 1, 2005.)



40501

(a)  The south coast district board shall appoint a hearing board, or may authorize the board of supervisors of each county included, in whole or in part, within the south coast district to appoint a hearing board in accordance with Article 1 (commencing with Section 40800) of Chapter 8. The hearing board shall have the powers and duties vested in the hearing board of a county district, except as modified in this article. In addition, the hearing board has the same powers and duties with respect to plans for the control of emissions of air contaminants required by a district rule or regulation as it has for permits for authority to construct or operate any article, machine, equipment, or other contrivance required by the south coast district board.

(b)  The granting of variances shall be processed by the hearing board in the county in which the variance is applicable unless the applicant and the hearing board agree otherwise, and shall be granted in conformance with the rules and regulations of the south coast district, and, except as modified by this article, with Article 2 (commencing with Section 42350) of Chapter 4 of Part 4, with respect to the granting of variances or the appeal of decisions.

(Amended by Stats. 1991, Ch. 822, Sec. 1. Effective October 14, 1991.)



40501.1

(a)  On or before July 1, 1992, the south coast district board shall retire the current hearing board and appoint in its place a new hearing board with the following membership and qualifications:

(1)  One member admitted to the practice of law in this state, with two or more years of practice, preferably with litigation experience.

(2)  One member who is an engineer with a bachelor’s degree from an accredited college in chemical, mechanical, environmental, metallurgical, or petroleum engineering, with two or more years of practical experience, and preferably who is a professional engineer registered pursuant to the Professional Engineers Act (Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code).

(3)  One member who is a licensed physician, with two or more years of practical experience, preferably in the fields of epidemiology, physiology, toxicology, or related fields.

(4)  Two public members.

(b)  In recruiting the hearing board members, the district board shall engage in positive outreach throughout the south coast district. In making these appointments, the district board shall receive recommendations of an advisory committee whose responsibility shall be to review and make recommendations to the appropriate district board committee, which in turn shall finalize recommendations on which the district board shall act in making appointments to the hearing board. The advisory committee shall be composed of one representative appointed by each of the Counties of Los Angeles, Orange, Riverside, and San Bernardino, and the City of Los Angeles. Members of the advisory committee shall be appointed for one-year terms. Recommendations of the advisory committee shall not be binding on the district board.

(c)  When the south coast district board first appoints the new hearing board, the attorney and engineer members shall serve terms of two years each and the medical and public members shall serve terms of three years each. Thereafter, each member’s term shall be three years.

(d)  In the temporary absence of a member and that person’s alternate, the hearing board chair, or the chair’s designee, may appoint a qualified alternate or any former hearing board member to serve for a period of up to three months plus that period of additional time required to conclude proceedings on which the temporary member deliberated.

(e)  The district budget shall have a line item to provide necessary staff and other support dedicated to the hearing board. The services provided by that staff shall include assistance to the public and small business as set forth in subdivision (b) of Section 40448.

(Added by Stats. 1991, Ch. 822, Sec. 3. Effective October 14, 1991.)



40501.3

(a)  Notwithstanding any other provision of this division, the south coast district board may authorize, by resolution, the holding of single-member hearings by the chairman of the hearing board and any other member or alternate designated by the hearing board, under the conditions specified in this section.

(b)  Single-member hearings shall be authorized, when stipulated to by the executive officer and the petitioner, only for the purpose of hearing petitions for emergency variances pursuant to Section 42359.5, interim variances pursuant to Section 42351, short variances and modifications of a schedule of increments of progress of a duration not to exceed 60 days pursuant to Section 40825, interim authorizations pursuant to Section 42351.5, and modifications of variances pursuant to Section 42356 which do not modify the final compliance date.

(c)  The procedure for conducting single-member hearings shall be the same as for hearings before the full board and all legal requirements, including notice requirements, findings, and conditions, shall apply, except that the single member may take action on any matter properly before the member.

(d)  A single-member hearing decision may be contested by (1) any person who, in person or through a representative, appeared at the single-member hearing, or (2) any person who informed the air pollution control officer of the nature of his concern prior to the hearing, or (3) any person who for good cause was unable to do either (1) or (2). If a decision is contested under this subdivision, the matter shall be reheard by the full board within 10 days of the decision. The clerk of the hearing board shall notify the petitioner, the executive officer, and all members of the public who appeared at the hearing of any contest of a decision. The notice shall be in writing and sent by first-class mail, postage prepaid, to the address supplied by the person who appeared, unless the right to the notice is affirmatively waived on the record.

(Added by renumbering Section 40501.1 by Stats. 1991, Ch. 822, Sec. 2. Effective October 14, 1991.)



40502

The revenues from the schedule of fees adopted by the south coast district board for the filing of applications for variances shall be collected by the hearing board at the time that the application is filed. Each county hearing board appointed pursuant to subdivision (a) of Section 40501 shall be reimbursed from these fees for its cost in administering the rules and regulations for the issuance of variances established by the south coast district board. The revenues from these fees shall be transmitted by the hearing board to the south coast district board at such time as the south coast district board may prescribe.

(Added by Stats. 1976, Ch. 324.)



40503

(a)  The south coast district hearing board, in determining whether the petitioner has presented evidence sufficient to make the findings specified in subdivision (a) of Section 42352, shall consider, in addition to any other relevant factors, both of the following:

(1)  In determining whether conditions exist that are beyond the reasonable control of the petitioner, the hearing board shall consider whether the petitioner took actions to comply or seek a variance, that were timely and reasonable under the circumstances. In so doing, the hearing board shall consider actions taken by the petitioner since the adoption of the rule from which the variance is sought.

(2)  In determining whether requiring compliance would result in either an arbitrary or unreasonable taking of property or the practical closing and elimination of a lawful business, the hearing board shall consider whether an unreasonable burden would be imposed upon the petitioner if immediate compliance is required.

(b)  (1)  As used in this subdivision, “small business” means a business that is independently owned and operated and meets all of the following criteria:

(A)  The number of employees is 10 or less.

(B)  The total gross annual receipts are five hundred thousand dollars ($500,000) or less.

(C)  Emits not more than four tons per year of any nonattainment air contaminant or its precursor.

(2)  If the petitioner is a small business, the hearing board shall consider the factors specified in subdivision (a) in the following manner:

(A)  In determining whether the petitioner took timely actions to comply or seek a variance, the hearing board shall make specific inquiries into the reasons for any claimed ignorance of the requirement from which a variance is sought.

(B)  In determining whether the petitioner took reasonable actions to comply, the hearing board shall make specific inquiries into the petitioner’s financial and other capabilities to comply.

(C)  In determining whether the burden of requiring immediate compliance would be unreasonable, the hearing board shall make specific inquiries into, and shall balance, the impact to the petitioner’s business and the benefit to the environment that would result if the petitioner is required to immediately comply.

(c)  Where the petitioner is a governmental agency, public district, or any other governmental or public entity, in determining whether an unreasonable burden would be imposed, the hearing board shall consider any effects of requiring immediate compliance on the availability of essential public services.

(Amended by Stats. 2000, Ch. 890, Sec. 17. Effective January 1, 2001.)



40504

The south coast district shall work with those persons granted variances to reduce emissions of air contaminants from their operations.

(Amended by Stats. 1987, Ch. 1301, Sec. 18.)



40505

Any form developed by the south coast district for use in filing an application for variance shall contain a notice to small businesses of the availability of assistance in filling out the form, developing compliance schedules, and obtaining low-cost financing for air pollution control equipment to meet its regulations.

(Added by Stats. 1976, Ch. 324.)



40506

(a)  In accordance with the purposes of this chapter as set forth in Section 40402, the south coast district board shall adopt rules and regulations for the issuance by the south coast district board of permits authorizing the construction, alteration, replacement, operation, or use of any article, machine, equipment, or other contrivance for which a permit may be required by the south coast district board.

(b)  The rules and regulations shall include a schedule of fees for the filing of applications for permits and for the modification, revocation, extension, or annual renewal of permits. All applicants, including, notwithstanding Section 6103 of the Government Code, an applicant that is a publicly owned public utility, shall pay the fees required by the rules and regulations.

(Amended by Stats. 1987, Ch. 1301, Sec. 19.)



40506.1

(a)  The south coast district shall establish a consolidated permit which serves as (1) an authority to build, erect, alter, or replace an article, machine, equipment, or contrivance which may cause the issuance of air contaminants, and (2) an authority to operate or use that article, machine, equipment, or contrivance.

(b)  The district shall establish postconstruction enforcement procedures adequate to ensure that sources are built, erected, altered, replaced, operated, or used in the manner required by the consolidated permits.

(Added by Stats. 1992, Ch. 371, Sec. 8. Effective January 1, 1993.)



40506.2

The south coast district may establish a program to certify private environmental professionals to prepare permit applications. The program shall provide for all of the following:

(a)  Certification by the district of private environmental professionals who meet minimum qualifications established by the district and who successfully complete a district training program in the methods of preparing permit applications. The training program shall include a description of permit requirements established by district rules as well as any additional requirements established by the district for applications submitted by certified private environmental professionals.

(b)  Expedited review by district personnel of permit applications that, at the option and expense of the permit applicant, are prepared by a certified private environmental professional.

(c)  Full district review of a sample of permit applications prepared by certified private environmental professionals to determine whether or not district requirements for preparation of applications have been followed.

(d)  Decertification of any certified private environmental professional found by the district to have done any of the following:

(1)  Knowingly or negligently submitted false data as part of a permit application.

(2)  Prepared any permit application in a manner contrary to district requirements.

(3)  Prepared a permit application where the person has a financial conflict of interest as defined in guidelines to be adopted by the district.

(Added by Stats. 1992, Ch. 371, Sec. 9. Effective January 1, 1993.)



40507

The south coast district board, in making any order granting a permit, may specify the time during which the order shall be effective and may require the payment of fees established by the south coast district board.

(Amended by Stats. 1993, Ch. 1166, Sec. 4. Effective January 1, 1994.)



40508

The revenues from the schedule of fees for the filing of applications for permits shall be collected by the south coast district board at the time that the application is filed.

(Added by Stats. 1976, Ch. 324.)



40509

Any person may petition the south coast district board to hold a public hearing on any application to issue or renew a permit.

(Amended by Stats. 1987, Ch. 1301, Sec. 20.)



40510

(a)  The Legislature finds and declares as follows:

(1)  Total fees collected by the south coast district must continue to be capped in order to prevent the imposition of undue financial burdens upon regulated sources.

(2)  There is a need to provide for greater flexibility in establishing and amending fees within the total fee cap to ensure a fair apportionment of fee payment responsibilities.

(3)  Fees based solely on the quantity of emissions created by a source should not be indexed to the emission potential, or to a percentage of emissions trading units, as that term is used in Sections 39616 and 40440.1, held by that source so as to prevent payments of those fees from decreasing if emissions decline.

(4)  Before making any individual fee increase in excess of the percentage increase of the California Consumer Price Index for the preceding calendar year, findings of fact should be made, supported by relevant information in the public record, that the fee increase is necessary and will provide an equitable apportionment of fee payment responsibilities, and the increase should be phased in to avoid sudden adverse impacts on regulated sources.

(b)  The south coast district board may adopt a fee schedule for the issuance of variances and permits to cover the reasonable cost of permitting, planning, enforcement, and monitoring related thereto. Every person applying for a variance or a permit, notwithstanding Section 6103 of the Government Code, shall pay the fees required by the schedule.

(c)  (1)  The fees may be varied in accordance with the quantity of emissions and the effect of those emissions on the ambient air quality within the south coast district.

(2)  The fees shall not be indexed to the potential emissions from, or to a percentage of the emissions trading units, as that term is used in Sections 39616 and 40440.1, held by, any source.

(d)  Subject to the limits established by this section and Sections 40500.1 and 40523 and the requirements of Section 40510.5, this section shall not prevent the district from establishing or amending an individual permit renewal or operating permit fee applicable to a class of sources to recover the reasonable district costs of permitting, planning, enforcement, and monitoring which that class will cause to district programs. In establishing the fee applicable to a class of sources, the district may consider the impact on air quality of the emissions from that class.

(Amended by Stats. 1995, Ch. 831, Sec. 1. Effective January 1, 1996.)



40510.5

In addition to the limits on total fee collections established by Sections 40500.1 and 40523, the south coast district board shall not increase any existing permit fee by a percentage greater than any percentage increase in the California Consumer Price Index for the preceding calendar year, unless the board complies with both of the following requirements:

(a)  The district board shall make a finding, based upon relevant information in a rulemaking record, that the fee increase is necessary and will result in an apportionment of fees that is equitable. This finding shall include an explanation of why the fee increase meets the requirements of this section and Section 40510.

(b)  The fee increase shall be phased in over a period of at least two years.

(Amended by Stats. 1995, Ch. 831, Sec. 2. Effective January 1, 1996.)



40510.7

The south coast district board may establish an annual charge, in an amount not to exceed the annual estimated cost of sending notices required by this division, and individual charges, in amounts not to exceed the cost of sending notice on a one-time basis and the cost of duplicating and mailing any document furnished pursuant to this chapter.

(Added by Stats. 1990, Ch. 1702, Sec. 8.)



40511

The south coast district board may increase its fee schedule to generate sufficient revenues to pay for any district costs associated with the implementation of Section 66796.53 of the Government Code or Section 41805.5.

(Added by Stats. 1984, Ch. 1532, Sec. 3.)



40512

(a) The south coast district board may impose a fee surcharge based on a formula associated with quantity of emissions and the effect of these emissions on ambient air quality within the south coast district to generate sufficient revenues to pay for any of its costs associated with the development and implementation of Section 40448.5.

(b) The total amount of funds collected from these surcharge fees shall not exceed five hundred thousand dollars ($500,000) in each of the first two fiscal years of the development or implementation of Section 40448.5. All surcharge fees received by the south coast district pursuant to this section shall be deposited in a clean fuels and transportation control measures account that shall be established and maintained by the south coast district.

(c) In subsequent fiscal years, the total amount of funds collected from these surcharge fees shall not exceed 25 percent of the amount of fees received the previous fiscal year from registered motor vehicle owners pursuant to Section 9250.11 of the Vehicle Code. The surcharge fees received by the south coast district pursuant to this section shall be used to pay for the initial costs incurred by the Department of Motor Vehicles to implement the motor vehicle fee program established by Section 9250.11 of the Vehicle Code.

(d) All fees received by the south coast district pursuant to Section 9250.11 of the Vehicle Code shall be deposited in the clean fuels and transportation control measures account and shall be used solely for transportation and vehicular-related program activities within the program established by this section. Not more than 5 percent of the funds in the account shall be used for the south coast district’s administrative costs.

(Amended by Stats. 2008, Ch. 724, Sec. 1. Effective January 1, 2009.)



40515

(a)  Any public utility owned by a municipal corporation within the south coast district shall provide public notice, pursuant to subdivision (b), before submitting to the board of the south coast district any application for a permit to construct or operate any facility, machine, or contrivance that would be used for water treatment and would emit toxic air contaminants.

(b)  A public utility specified in subdivision (a) shall mail, post, deliver, or use any other practical method to notify all residents and persons who own property within 330 feet of the property containing the proposed facility, machine, or contrivance. The notice shall include a description of the proposed facility, machine, or contrivance and an explanation of the right to petition the south coast district board to hold a hearing pursuant to Section 40509.

(Amended by Stats. 2000, Ch. 890, Sec. 18. Effective January 1, 2001.)



40516

(a)  The south coast district shall establish expedited permit review and project assistance mechanisms for facilities or projects which are directly related to research and development, demonstration, or commercialization of electric and other clean fuel vehicle technologies.

(b)  The mechanisms shall include all of the following:

(1)  The issuance of consolidated permits, serving the purpose of both the permit to construct and the permit to operate, to expedite the permitting process.

(2)  The review and processing of permits on a facility or project basis rather than on an equipment basis to ensure a single point of contact for the applicant and to allow entire projects to be reviewed and evaluated on a single, consolidated schedule.

(3)  The establishment of a “fast track” permitting procedure to approve permits in an average of 30 days from receipt of all information requested by the district, except for any of the following facilities:

(A)  Facilities that may emit significant amounts of toxic air contaminants.

(B)  Facilities that require public notice.

(C)  Facilities that require additional review to meet the requirements of the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) or the California Clean Air Act of 1988 (Chapter 1568 of the Statutes of 1988).

(4)  The development and implementation of postconstruction enforcement procedures to ensure that new and modified sources are constructed according to permit requirements.

(5)  The establishment of a liaison program in the office of public adviser to assist facilities participating in research and development, demonstration, or commercialization of electric and other clean fuel vehicle technologies with preparing permit applications, complying with other district administrative procedures, and identifying and applying for state, federal, district, or other available funds set aside for electric and other clean fuel vehicle-related projects.

(c)  For purposes of this section, clean fuels are fuels designated by the state board for use in low, ultralow, or zero emission vehicles and include, but are not limited to, electricity, ethanol, hydrogen, liquefied petroleum gas, methanol, natural gas, and reformulated gasoline.

(Added by Stats. 1992, Ch. 309, Sec. 1. Effective July 23, 1992.)






ARTICLE 8 - Financial Provisions

40520

Upon adoption of its budget for the next fiscal year, the south coast district board shall apportion the amount that each county included within the south coast district shall pay to finance the operation of the south coast district in that fiscal year.

The apportionment to a county shall, as determined by the south coast district board, be that proportion of the amount that the population of the portion of the county included within the south coast district bears to the total population of the south coast district, either as determined from the latest federal decennial census or as determined from the latest annual population estimate by the Department of Finance made pursuant to subdivision (g) of Section 13073.5 of the Government Code.

(Amended by Stats. 1978, Ch. 1025.)



40521

(a)  For each fiscal year, the percentage increase in the county apportionments by the south coast district board may not exceed the percentage increase in the California Consumer Price Index as specified in Section 2212 of the Revenue and Taxation Code, or the percentage increase in the total county property tax revenues for the counties included, in whole or in part, within the south coast district, whichever is greater.

(b)  The limitations specified in subdivision (a) shall not apply to increases in apportionments resulting from the termination of federal or state allocations to the south coast district, if the south coast district board votes to continue the programs financed with those funds.

(Amended by Stats. 2000, Ch. 890, Sec. 19. Effective January 1, 2001.)



40522

The south coast district board may adopt a fee schedule for the approval of plans for the control of emissions of air contaminants, if the plans are required by a district rule or regulation, to cover the costs of review, planning, inspection, and monitoring related thereto. To the extent that provisions of the plans are enforceable against the person required to submit the plan, an annual fee may be charged to cover the costs of annual review, inspection, and monitoring related thereto. Every person required to submit a plan, including, notwithstanding Section 6103 of the Government Code, a person that is a publicly owned public utility, shall pay the fees required by the schedule. The fees may not exceed the estimated reasonable cost of planning, monitoring, and enforcing the plans for which the fee is charged. A noticed public workshop shall be held at least 30 days prior to any meeting of the south coast district board at which the levying or revision of the fees is scheduled for hearing. Supporting data on the actual or estimated costs required to provide the service for which the fee is charged shall be made available at the workshop.

(Added by Stats. 1984, Ch. 804, Sec. 1.)



40522.5

(a)  In addition to any other fees authorized by this article, the south coast district may adopt, by regulation, a schedule of fees to be assessed on areawide or indirect sources of emissions which are regulated, but for which permits are not issued, by the south coast district to recover the costs of district programs related to these sources.

(b)  The south coast district shall not, however, impose any fee under this section for either of the following:

(1)  Wildland vegetative management burning, as described in subdivision (c) of Section 39011.

(2)  Emergency incident training necessary for the protection of the community and public safety personnel.

(Added by Stats. 1988, Ch. 1568, Sec. 8.5.)



40523

The total amount of fees collected by the south coast district in any fiscal year shall not exceed the amount of fees collected by the district in the 1993–94 fiscal year, except that the amount may be adjusted annually in the 1994–95 fiscal year and subsequent fiscal years to reflect any increase in the California Consumer Price Index for the preceding calendar year, from January 1 of the prior year to January 1 of the current year, as determined by the Department of Industrial Relations. This limitation shall not affect or limit the fees which may be imposed and collected pursuant to a state or a federal mandate imposed on or after January 1, 1994.

(Amended by Stats. 1994, Ch. 712, Sec. 4. Effective January 1, 1995.)



40526

(a) The south coast district board may borrow money and incur indebtedness in anticipation of the revenue for the current year in which the indebtedness is incurred or for the ensuing year. Such indebtedness shall not exceed the total amount of the estimated revenue for either the current year or the ensuing year.

(b) In addition to any other existing authority, the district may borrow money and incur indebtedness pursuant to Article 7.4 (commencing with Section 53835) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2010, Ch. 699, Sec. 29.3. Effective January 1, 2011.)



40527

The south coast district board shall appoint a treasurer, who shall be the custodian of funds of the south coast district and who shall make payments only upon warrants duly and regularly signed by the person authorized by the south coast district board.

The treasurer shall keep an account of all receipts and disbursements.

(Added by Stats. 1981, Ch. 705.)



40528

The south coast district shall appoint a controller who shall be the accounting officer for the south coast district and who shall exercise general supervision over the accounting forms and methods of keeping the accounts of the south coast district.

(Added by Stats. 1981, Ch. 705.)



40529

The south coast district board may, by resolution, cause to be drawn all warrants on the treasurer or checks on a bank against all funds, except funds for debt service, of the south coast district in the treasury or bank for the payment of salaries and expenses of the south coast district.

(Amended by Stats. 1987, Ch. 172, Sec. 1.)



40530

The south coast district board may authorize, in writing, the controller to draw separate payroll warrants or checks in the names of the individual south coast district employees for the respective amounts due each employee so each employee may be furnished with a statement of the amount earned and an itemization of the amounts withheld.

(Amended by Stats. 1987, Ch. 172, Sec. 2.)



40531

(a)   Each payroll warrant or check shall show the closing date of the pay period for which it is issued, the date of issue, and a statement that it is drawn by order of the south coast district board. The payroll warrants or checks shall bear the signature of the controller.

(b)  The payroll procedure authorized by the south coast district board shall specify the ending date of the pay period and the date of issue for payroll warrants or checks, except that the issue date shall be on or before the 10th calendar day following the end of the pay period. The payroll procedure may provide for salary payments, including salary advances, more frequently than once a month. The payroll procedure may provide for payroll orders authorizing salary payments to individual employees on a continuing basis until the time a notification of changes or adjustments is made.

(Amended by Stats. 1987, Ch. 172, Sec. 3.)



40532

The south coast district board may authorize, in writing, the controller to issue warrants or checks in favor of the persons entitled to payment of all claims chargeable against the south coast district which have been legally examined, allowed, and ordered paid by the south coast district board. The controller shall issue warrants or checks for all those claims against the south coast district.

(Amended by Stats. 1987, Ch. 172, Sec. 4.)



40533

The form of the warrants shall be prescribed by the south coast district board and approved by the treasurer.

(Added by Stats. 1981, Ch. 705.)



40534

Except as specified in Section 40527, no county officer shall be responsible for producing reports, statements, and other data relating to or based upon payments of salaries or claims of the south coast district pursuant to the procedure authorized in this article.

(Added by Stats. 1981, Ch. 705.)



40535

The south coast district shall provide the officials of the Los Angeles County Employees Retirement Association and the San Bernardino County Employees Retirement Association, in the form prescribed by them, the data necessary to make retirement reports and maintain records required by law.

(Added by Stats. 1981, Ch. 705.)



40536

All warrants, checks, vouchers, and supporting documents shall be kept by the south coast district if the procedure authorized under this article is implemented.

(Amended by Stats. 1987, Ch. 172, Sec. 5.)



40537

Notwithstanding Section 27005 of the Government Code, or any other section requiring warrants or orders for warrants to be signed by the county auditor, if the south coast district treasurer is a county treasurer, the county treasurer shall pay the warrant if money is available and a person authorized to sign the warrant has signed it. The county treasurer may charge the south coast district for the cost of fiscal services he or she renders.

(Added by Stats. 1981, Ch. 705.)



40538

The controller shall execute an official bond in an amount fixed by the south coast district board conditioned upon the faithful performances of his or her duties.

A county auditor shall not be liable under the terms of his or her bond or otherwise for a warrant issued pursuant to this article.

This section shall not be applied so as to impair the obligation of any contract in the bond of the officers in effect on the effective date of this section.

(Added by Stats. 1981, Ch. 705.)



40539

If the auditor of the south coast district is a county auditor, he shall be provided, upon his request, a monthly listing of the warrants issued under this section reporting the warrant number, the date and amount of the warrant, the name of the payee and the fund on which the warrant is drawn and a statement showing for the current fiscal year to date, for each required expenditure classification, the amount budgeted, actual expenditures, encumbrances, and unencumbered balances.

The form of the listing and statement shall be as prescribed by the south coast district board and approved by the county auditor.

(Added by Stats. 1981, Ch. 705.)



40540

Upon adoption of a resolution by the south coast district board to implement the procedure to issue warrants pursuant to this article, the procedure shall be implemented on the first day of the second month following the date of adoption of the resolution. If, at any time, the south coast district board determines that the accounting controls of the south coast district have become inadequate, it may revoke its authorization effective at the beginning of the next fiscal year.

(Added by Stats. 1981, Ch. 705.)









CHAPTER 5.7 - San Joaquin Valley Unified Air Pollution Control District

40600

(a) The San Joaquin Valley Unified Air Pollution Control District formed by the Counties of Fresno, Kern, Kings, Madera, Merced, San Joaquin, Stanislaus, and Tulare pursuant to Chapter 3 (commencing with Section 40150), and consisting of the Counties of Fresno, Kings, Madera, Merced, San Joaquin, Stanislaus, and Tulare, and that portion of the County of Kern that is within the San Joaquin Valley Air Basin, is a single integrated agency with all staff under one centralized management structure that is able to implement programs on a basinwide basis, and has all of the following:

(1) An individual air pollution control officer who is responsible for the issuance of all permits by the unified district.

(2) A single budget for the unified district with resources allocated based on the program needs of the San Joaquin Valley Air Basin.

(3) A uniform fee structure.

(4) Three hearing boards established pursuant to Section 40800. One hearing board shall serve the northern region, one shall serve the central region, and one shall serve the southern region. Identical policies governing the operation of each hearing board shall be established by the unified district board and shall be binding upon each hearing board.

(5) A citizen’s advisory committee.

(b) Rules and regulations adopted by the San Joaquin Valley Unified Air Pollution Control District are binding on all counties within the unified district. The unified district shall enforce all permits issued by the unified district and all permits issued by the individual county districts prior to formation of the unified district. The unified district shall review, revise, adopt, and implement any air pollution control plans required within the San Joaquin Valley Air Basin by state and federal law.

(c) Notwithstanding any other provision of law, the San Joaquin Valley Unified Air Pollution Control District shall be governed by a district board composed of 15 voting members, appointed as follows:

(1) Eight members, one of whom shall be appointed by each of the Counties of Fresno, Kern, Kings, Madera, Merced, San Joaquin, Stanislaus, and Tulare. The board of supervisors of each of those counties shall, by majority vote, appoint one of its members to serve as a member of the district board.

(2) Five city council members appointed by the special city selection committee created pursuant to Section 40600.5. The special city selection committee shall not appoint more than one city council member representing a city located in the same county. Of the five city council members appointed pursuant to this paragraph, three shall be from a city having a population of less than 100,000, with one member selected from the northern region, one from the central region, and one from the southern region of the district. The other two city council members appointed pursuant to this paragraph shall be from a city having a population of 100,000 or more, with each member selected from different regions of the district.

(3) The terms of office for members appointed pursuant to paragraph (2) after April 1, 2007, shall be three years.

(4) Two public members appointed by the Governor, with the advice and consent of the Senate, as follows:

(A) One public member who is a physician, actively practicing within the district, whose daily practice or research specialty lies in the health effects of air pollution on vulnerable populations.

(B) One public member who has medical or scientific expertise in the health effects of air pollution.

(5) The terms of office for the members initially appointed pursuant to subparagraphs (A) and (B) of paragraph (4) shall be as follows:

(A) For the member appointed pursuant to subparagraph (A) of paragraph (4), the term shall be four years.

(B) For the member appointed pursuant to subparagraph (B) of paragraph (4), the term shall be two years.

(6) After the initial term of appointment, the terms of office for the members appointed pursuant to subparagraphs (A) and (B) of paragraph (4) shall be four years.

(d) Each member shall be appointed on the basis of his or her demonstrated interest and proven ability in the field of air pollution control and their understanding of the needs of the general public in connection with air pollution problems of the San Joaquin Valley Air Basin.

(e) Each member shall be appointed on the basis of his or her ability to attend substantially all meetings of the district board, to discharge all duties and responsibilities of a member of the district board on a regular basis, and to participate actively in the affairs of the district. A member shall not designate an alternate for any purpose or otherwise be represented by another person in his or her capacity as a member of the district board.

(f) All members shall be residents of the district.

(g) Any vacancy in the office of a member of the district board shall be filled promptly by the appointing authority.

(h) As used in this section, the following terms have the following meanings:

(1) “Central region” means the Counties of Fresno, Kings, and Madera.

(2) “Northern region” means the Counties of Merced, San Joaquin, and Stanislaus.

(3) “Southern region” means the Counties of Kern and Tulare.

(Amended by Stats. 2008, Ch. 622, Sec. 1. Effective January 1, 2009.)



40600.5

(a) The special city selection committee is hereby created to appoint city council members to the district board. The membership of the special city selection committee shall consist of one member from each city council in each city located within the territory of the unified district, selected by a majority of each city council. The members of the special city selection committee shall serve without receiving compensation from the unified district, but a member may be compensated by the city that he or she represents.

(b) If a member of the special city selection committee is unable to attend a meeting of the special city selection committee, he or she shall designate a member of that member’s city council to attend and vote at the meeting in his or her place.

(c) A majority of the total membership of the special city selection committee shall constitute a quorum for the transaction of business. A majority vote of the total membership of the special city selection committee is required for the special city selection committee to take action.

(d) The special city selection committee shall appoint from among its members a chair, one or more vice chairs, and any other officers that it deems necessary. The chair shall preside over the meetings of the special city selection committee and the vice chair shall preside in the chair’s absence.

(e) The special city selection committee may adopt rules for the conduct of its activities. These rules may include, but are not limited to, the procedures for nominating and appointing city council members to the district board.

(f) The meetings of the special city selection committee are subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(g) The unified district’s air pollution control officer shall act as the special city selection committee’s permanent secretary and maintain the records of the actions of the special city selection committee. The minutes of the special city selection committee shall record the aye and no votes taken by its members for all motions and appointments.

(h) At least two weeks before the date of any meeting of the special city selection committee, the air pollution control officer shall give notice of the meeting to each city that is located within the territory of the unified district. The notice shall contain the time, date, and place of the meeting, along with a brief general description of the business to be transacted or discussed at the meeting. The air pollution control officer shall also give notice to any person who has filed a written request for notice. The air pollution control officer may give notice in any other manner that he or she deems necessary or desirable.

(Added by Stats. 2008, Ch. 622, Sec. 2. Effective January 1, 2009.)



40601

The district board may adopt rules and regulations by the earliest feasible date that do all of the following:

(a)  Require the use of best available control technology for new and modified sources, and the use of best available retrofit control technology for existing sources.

(b)  Promote the use of cleaner burning alternative fuels.

(c)  Encourage and facilitate ridesharing for commuter trips into, out of, and within the district.

(d)  Require all businesses described below within the district that employ at least 100 people to establish a rideshare program:

(1)  That are located within an incorporated city with a population of at least 10,000, as determined by the Demographic Research Unit of the Department of Finance.

(2)  That are located within an incorporated city with a population of less than 10,000, as determined by the Demographic Research Unit of the Department of Finance, or that are located within the unincorporated area of a county, of which more than 50 percent of their employees work at least 2,040 hours per year.

(Added by Stats. 2003, Ch. 483, Sec. 2. Effective January 1, 2004.)



40602

(a)  The district shall expand the office of small business, established by the district, to include agriculture assistance, in order to provide administrative and technical services and information to small businesses, farmers, and the public.

(b)  The office shall do all of the following:

(1)  Facilitate and encourage compliance with district rules and regulations by small businesses and farmers.

(2)  Assist small businesses and farmers in applying for permits and variances, and facilitate the participation of small businesses and farmers in the development of rules and regulations and in other proceedings of the district.

(3)  Provide information on the public health, environmental, and economic effects of district rules and regulations on small businesses and farmers in the district.

(4)  Make available to small businesses and farmers information regarding alternative processes, cleaner fuels and solvents, and low-cost financing for air pollution control equipment.

(Added by Stats. 2003, Ch. 483, Sec. 2. Effective January 1, 2004.)



40603

(a)  The district shall establish expedited permit review and project assistance mechanisms for facilities or projects that are directly related to research and development, demonstration, or commercialization of electric and other clean fuel vehicle technologies.

(b)  The mechanisms shall include all of the following:

(1)  The issuance of consolidated permits, for both construction and operation, in order to expedite the permitting process.

(2)  The review and processing of permits on a facility or project basis rather than on an equipment basis, to ensure a single point of contact for the applicant and to allow entire projects to be reviewed and evaluated on a single, consolidated schedule.

(3)  The establishment of a “fast track” permitting procedure to approve permits in an average of 30 days from receipt of all information requested by the district, except for any of the following facilities:

(A)  Facilities that may emit significant amounts of toxic air contaminants.

(B)  Facilities that require public notice.

(C)  Facilities that require additional review to meet the requirements of the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) or the California Clean Air Act of 1988 (Chapter 1568 of the Statutes of 1988).

(4)  The development and implementation of postconstruction enforcement procedures to ensure that new and modified sources are constructed according to permit requirements.

(5)  The establishment of a liaison program to assist facilities participating in research and development, demonstration, or commercialization of electric and other clean fuel vehicle technologies with preparing permit applications, complying with other district administrative procedures, and identifying and applying for state, federal, district, or other available funds set aside for electric and other clean fuel vehicle related projects.

(c)  For purposes of this chapter, “clean fuels” are fuels designated by the state board for use in zero emission or partial zero emission vehicles and include, but are not limited to, electricity, hydrogen, liquefied petroleum gas, methanol, and natural gas.

(Added by Stats. 2003, Ch. 483, Sec. 2. Effective January 1, 2004.)



40604

(a)  The district board shall adopt, by regulation, a schedule of fees to be assessed on areawide or indirect sources of emissions that are regulated, but for which permits are not issued, by the district to recover the costs of district programs related to these sources.

(b)  That fee schedule shall be designed to yield a sum not exceeding the estimated cost of the administration of this chapter and mitigation of emissions, and for the filing of applications for variances or to revoke or modify variances. All applicants shall pay the fees required by the schedule, including, notwithstanding Section 6103 of the Government Code, an applicant that is a publicly owned utility.

(Added by Stats. 2003, Ch. 483, Sec. 2. Effective January 1, 2004.)



40605

(a)  The district board shall adopt a surcharge on the registration fees applicable to all motor vehicles registered in those counties within the district, as specified in Section 9250.16 of the Vehicle Code.

(b)  Fees generated by the surcharge imposed pursuant to Section 9250.16 of the Vehicle Code shall only be used to reduce emissions from vehicular sources, including, but not limited to, the following activities:

(1)  The establishment of a clean fuels program.

(2)  The adoption and implementation of motor vehicle use reduction measures.

(c)  No more than 2 percent of the funds collected pursuant to the surcharge shall be used by the district for administrative expenses.

(d)  The district board shall adopt accounting procedures to ensure that revenues from motor vehicle registration fees are not commingled with other program revenues.

(Added by Stats. 2003, Ch. 483, Sec. 2. Effective January 1, 2004.)



40606

The district board has the authority to monitor emissions from all stationary agricultural pumps in the district, including, but not limited to, those designated by the federal Environmental Protection Agency as “nonroad” engines that are subject to the requirements of Title II of the federal Clean Air Act (42 U.S.C. Sec. 7521 et seq.).

(Added by Stats. 2003, Ch. 483, Sec. 2. Effective January 1, 2004.)



40607

The district shall install one or more monitors for monitoring airborne fine particles smaller than 2.5 microns in diameter (PM 2.5) in primarily low-income and underserved areas in the western region of the County of Fresno.

(Added by Stats. 2005, Ch. 569, Sec. 1. Effective January 1, 2006.)



40608

(a) The district may develop and adopt by regulation, not later than January 1, 2008, a program to offset or mitigate the increased emissions of air contaminants resulting from the operation of the F-35 Joint Strike Fighter program within the district. If the district implements a program under this subdivision, the district shall provide grants to projects that the district determines will provide measurable reductions in emissions of air contaminants in the district, and may include projects that reduce emissions from stationary or mobile sources within the district. Any emission reductions achieved pursuant to this program shall be surplus, quantifiable, permanent, and enforceable and shall not otherwise be required by law or regulation.

(b) For purposes of this section:

(1) “Joint Strike Fighter Impact Zone” means Kings County.

(2) “Base fiscal year” means the 2003–04 fiscal year.

(3) “State tax revenues” includes revenues derived from the imposition of taxes under the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code), the Personal Income Tax Law (Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code), and the Corporation Tax Law (Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code).

(c) (1) The California Research Bureau, in consultation with the State Board of Equalization and the Franchise Tax Board, shall, no later than December 31, 2004, calculate the state tax revenues derived from, or attributable to, the Joint Strike Fighter Impact Zone during the base fiscal year.

(2) The California Research Bureau, in consultation with the State Board of Equalization and the Franchise Tax Board, shall, no later than December 31, 2007, and no later than December 31 of each following year, calculate the state tax revenues derived from, or attributable to, the Joint Strike Fighter Impact Zone during the preceding fiscal year.

(Added by Stats. 2004, Ch. 885, Sec. 2. Effective January 1, 2005.)






CHAPTER 5.8 - San Joaquin Valley Clean Air Attainment Program

40610

The Legislature finds and declares as follows:

(a) Residents of the San Joaquin Valley suffer some of the worst air quality in the world. This poor air quality poses a significant threat to public health, the environment, and the economy of the valley.

(b) The extreme difficulty for the valley to meet state and federal ambient air quality standards requires an urgent and unified program that combines more strict clean air rules and regulations and ongoing funding to clean up those sources that cannot be regulated effectively.

(c) The purpose of this chapter is to establish a program for the San Joaquin Valley to achieve state and federal ambient air quality standards by the earliest practicable date.

(Added by Stats. 2008, Ch. 677, Sec. 1. Effective January 1, 2009.)



40612

(a) In order to provide funding for air pollution control programs needed to achieve and maintain state and federal air quality, the district may do both of the following:

(1) Notwithstanding the limits on the amount of the motor vehicle fee specified in Sections 44223 and 44225, increase the fee established pursuant to these sections to up to, but not exceeding, thirty dollars ($30) per motor vehicle per year for the purposes of establishing and implementing incentive-based programs to achieve surplus emissions reductions that the district determines are needed to remediate air pollution harms created by motor vehicles on which the fee is imposed and that are intended to achieve and maintain state and federal ambient air quality standards required by the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.). Except for the amount of the fee, any increase shall be subject to Chapter 7 (commencing with Section 44220) of Part 5, including, but not limited to, the adoption of a resolution providing for both the fee increase and a corresponding program for expenditure of the moneys raised by the increased fees for the reduction of mobile source emissions.

(2) Notwithstanding Section 40717.9, adopt rules and regulations to reduce vehicle trips in order to reduce air pollution from vehicular sources.

(b) Fees adopted pursuant to this section are in addition to any other fees imposed by the district, and may be charged in any of fiscal years 2009–10 to 2023–24, inclusive. Fees may be assessed after the 2012–13 fiscal year only if the United States Environmental Protection Agency approves the district’s proposed reclassification of its nonattainment status for ozone from severe to extreme. The fees adopted pursuant to this section are for the district portion of the total amount needed to achieve and maintain state and federal ambient air quality standards. At least ten million dollars ($10,000,000) shall be used to mitigate the impacts of air pollution on public health and the environment in disproportionately impacted environmental justice communities in the San Joaquin Valley. The district board shall convene an environmental justice advisory committee, selected from a list given to the board by environmental justice groups from the San Joaquin Valley, to recommend the neighborhoods in the district that constitute environmental justice communities, and how to expend funds within these communities.

(c) (1) The fees adopted pursuant to this section shall become effective after the state board makes both of the following findings:

(A) The district has undertaken all feasible measures to reduce nonattainment air pollutants from sources within the district’s jurisdiction and regulatory control.

(B) The district has notified the state board that fees have been adopted pursuant to this section and provided the state board with an estimate of the total funds that will be provided annually by each of those fees.

(2) The state board shall file a written copy of its findings made pursuant to this subdivision with the Secretary of State within two days of its determination.

(3) The fees adopted pursuant to this section shall be collected nine months after the requirements of paragraph (2) are met.

(Added by Stats. 2008, Ch. 677, Sec. 1. Effective January 1, 2009.)



40613

The state board shall assess the district’s progress in using any fees assessed pursuant to Section 40612 to achieve and maintain state and federal ambient air quality standards every two years that the fee is assessed, and shall submit these assessments to the Legislature within two weeks of their completion.

(Added by Stats. 2008, Ch. 677, Sec. 1. Effective January 1, 2009.)






CHAPTER 6 - General Powers and Duties

40700

A district is a body corporate and politic and a public agency of the state.

(Added by Stats. 1975, Ch. 957.)



40701

A district shall have power:

(a)  To have perpetual succession.

(b)  To sue and be sued in the name of the district in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(c)  To adopt a seal and alter it at its pleasure.

(d)  To take by grant, purchase, gift, devise, or lease, to hold, use, and enjoy, and to lease or dispose of any real or personal property within or without the district necessary to the full exercise of its powers.

(e)  To lease, sell, or dispose of any property, or any interest therein, whenever, in the judgment of the district board, such property, or any interest therein, or part thereof, is no longer required for the purposes of the district, or may be leased for any purpose without interfering with the use of the same for the purposes of the district, and to pay any compensation received therefor into the general fund of the district.

(f)  To cooperate and contract with any federal, state, or local governmental agencies, private industries, or civic groups necessary or proper to the accomplishment of the purposes of this division.

(g)  To require any owner or operator of any air pollution emission source, except a noncommercial vehicular source, to provide (1) a description of the source, and (2) disclosure of the data necessary to estimate the emissions of pollutants for which ambient air quality standards have been adopted, or their precursor pollutants, so that the full spectrum of emission sources can be addressed equitably pursuant to Section 40910.

(Amended by Stats. 1990, Ch. 1034, Sec. 1.)



40701.5

(a)  Funding for a district may be provided by, but is not limited to, any one or any combination of the following sources:

(1)  Grants.

(2)  Subventions.

(3)  Permit fees.

(4)  Penalties.

(5)  A surcharge or fee pursuant to Section 41081 or 44223 on motor vehicles registered in the district.

(b)  Expenses of a district that are not met by the funding sources identified in subdivision (a), shall be provided by an annual per capita assessment on those cities which have agreed to have a member on the district board for purposes of Section 40100.5, 40152, 40322.5, 40704.5, or 40980 and on the county or counties included within the district. Any annual per capita assessment imposed by the district on those cities and counties included within the district shall be imposed on an equitable per capita basis.

(c)  Subdivision (b) does not apply to the San Joaquin Valley Unified Air Pollution Control District or, if that unified district ceases to exist, the San Joaquin Valley Air Quality Management District, if that district is created.

(Amended by Stats. 1995, Ch. 91, Sec. 83. Effective January 1, 1996.)



40702

A district shall adopt rules and regulations and do such acts as may be necessary or proper to execute the powers and duties granted to, and imposed upon, the district by this division and other statutory provisions.

No order, rule, or regulation of any district shall, however, specify the design of equipment, type of construction, or particular method to be used in reducing the release of air contaminants from railroad locomotives.

(Added by Stats. 1975, Ch. 957.)



40703

In adopting any regulation, the district shall consider, pursuant to Section 40922, and make available to the public, its findings related to the cost effectiveness of a control measure, as well as the basis for the findings and the considerations involved. A district shall make reasonable efforts, to the extent feasible within existing budget constraints, to make specific reference to the direct costs expected to be incurred by regulated parties, including businesses and individuals.

(Amended by Stats. 2000, Ch. 397, Sec. 2. Effective January 1, 2001.)



40704

A district board shall file with the state board, within 30 days any rule or regulation the district board adopts, amends, or repeals.

(Added by Stats. 1975, Ch. 957.)



40704.5

(a)  Notwithstanding any other provision of law, on and after July 1, 1994, the membership of the governing board of an air quality management district, including any district formed on or after that date, shall include (1) one or more members who are mayors, city council members, or both, and (2) one or more members who are county supervisors.

(b)  The number of those members and their composition shall be determined jointly by the counties and cities within the district, and shall be approved by a majority of the counties, and by a majority of the cities which contain a majority of the population in the incorporated area of the district.

(c)  The governing board shall reflect, to the extent feasible and practicable, the geographic diversity of the district and the variation of population between the cities in the district.

(d)  The members of the governing board who are mayors or city council members shall be selected by the city selection committee if the district only contains one county, or a majority of the cities within the district if the district contains more than one county. The members of the governing board who are county supervisors shall be selected by the county if the district only contains one county or a majority of counties within the district if the district contains more than one county.

(e)  If a district fails to comply with subdivisions (a) and (b), the composition of the governing board shall be determined as follows:

(1)  In districts in which the population in the incorporated areas represents 35 percent or less of the total county population, one-fourth of the members of the governing board shall be mayors or city council members, and three-fourths shall be county supervisors.

(2)  In districts in which the population in the incorporated areas represents between 36 and 50 percent of the total county population, one-third of the members of the governing board shall be mayors or city council members, and two-thirds shall be county supervisors.

(3)  In districts in which the population in the incorporated areas represents more than 50 percent of the total county population, one-half of the members of the governing board shall be mayors or city council members and one-half shall be county supervisors.

(4)  The number of those members shall be determined as provided in subdivision (b) and the members shall be selected pursuant to subdivision (d).

(5)  For purposes of paragraphs (1) to (3), inclusive, if any number which is not a whole number results from the application of the term “one-fourth,” “one-third,” “one-half,” “two-thirds,” or “three-fourths,” the number of county supervisors shall be increased to the nearest integer, and the number of mayors or city council members decreased to the nearest integer.

(f)  This section does not apply to a district if the membership of the governing board of the district includes both county supervisors and mayors or city council members on June 30, 1994.

(Added by Stats. 1993, Ch. 961, Sec. 8. Effective January 1, 1994. Operative July 1, 1994, by Sec. 10 of Ch. 961.)



40705

The district board shall provide for the number of personnel to be employed by the district air pollution control officer and for their duties and the times at which they shall be appointed.

(Added by Stats. 1975, Ch. 957.)



40706

The district board shall determine the compensation of, and shall pay from district funds, the air pollution control officer, all other officers and employees, and members of the hearing board, of the district.

(Added by Stats. 1975, Ch. 957.)



40707

All claims for money or damages against a district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1975, Ch. 957.)



40708

The Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5 of the Government Code, shall not be applicable to the districts.

(Amended by Stats. 2003, Ch. 296, Sec. 25. Effective January 1, 2004.)



40709

(a)  Every district board shall establish by regulation a system by which all reductions in the emission of air contaminants that are to be used to offset certain future increases in the emission of air contaminants shall be banked prior to use to offset future increases in emissions. The system shall provide that only those reductions in the emission of air contaminants that are not otherwise required by any federal, state, or district law, rule, order, permit, or regulation shall be registered, certified, or otherwise approved by the district air pollution control officer before they may be banked and used to offset future increases in the emission of air contaminants. The system shall be subject to disapproval by the state board pursuant to Chapter 1 (commencing with Section 41500) of Part 4 within 60 days after adoption by the district.

(b)  The system is not intended to recognize any preexisting right to emit air contaminants, but to provide a mechanism for districts to recognize the existence of reductions of air contaminants that can be used as offsets, and to provide greater certainty that the offsets shall be available for emitting industries.

(c)  Notwithstanding subdivision (a), emissions reductions proposed to offset simultaneous emissions increases within the same stationary source need not be banked prior to use as offsets, if those reductions satisfy all criteria established by regulation pursuant to subdivision (a).

(d)  This section does not apply to any district that is not required to prepare and submit a plan for attainment of state ambient air quality standards pursuant to Section 40911 if both of the following apply to the district:

(1)  The district is not in a federal nonattainment area for any national ambient air quality standard unless the sole reason for the nonattainment is due to air pollutant transport.

(2)  An owner or operator of a source or proposed source has not petitioned the district to establish a banking system.

(Amended by Stats. 2000, Ch. 729, Sec. 5. Effective January 1, 2001.)



40709.5

Any district which has established a system pursuant to Section 40709 by which reductions in emissions may be banked or otherwise credited to offset future increases in the emissions of air contaminants, or which utilize a calculation method which enables internal emission reductions to be credited against increases in emissions, and as of January 1, 1988, is within a federally designated nonattainment area for one or more air pollutants, shall develop and implement a program which, at a minimum, provides for all of the following:

(a)  Identification and tracking of sources possessing emission credit balances accruing from the elimination or replacement of older, higher emitting equipment.

(b)  Periodic analysis of the increases or decreases in emissions which occur when credits are used to bring new or modified emission sources into operation.

(c)  Procedures for verifying the emission reductions credited to the bank or accruing to internal accounts, and for adjusting of credited emissions based on current district requirements.

(d)  Periodic evaluation of the extent to which the system has contributed or detracted from the goal of allowing economic growth and modification of existing facilities, and has contributed to or detracted from the district’s progress toward attainment of ambient air quality standards.

(e)  Annual publication of the costs, in dollars per ton, of emission offsets purchased for new or modified emission sources, excluding information on the identity of any party involved in the offset transactions. This publication shall specify, for each offset purchase transaction, the year the offset transaction occurred, the amount of offsets purchased, by pollutant, and the total cost, by pollutant, of the offsets purchased. Each application to use emissions reductions banked in a system established pursuant to Section 40709 shall provide sufficient information, as determined by the district, to perform the cost analysis. The information shall be a public record.

(Amended by Stats. 1992, Ch. 612, Sec. 3. Effective January 1, 1993.)



40709.6

(a)  Increases in emissions of air pollutants at a stationary source located in a district may be offset by emission reductions credited to a stationary source located in another district if both stationary sources are located in the same air basin or, if not located in the same air basin, if both of the following requirements are met:

(1)  The stationary source to which the emission reductions are credited is located in an upwind district that is classified as being in a worse nonattainment status than the downwind district pursuant to Chapter 10 (commencing with Section 40910).

(2)  The stationary source at which there are emission increases to be offset is located in a downwind district that is overwhelmingly impacted by emissions transported from the upwind district, as determined by the state board pursuant to Section 39610.

(b)  The district, in which the stationary source to which emission reductions are credited is located, shall determine the type and quantity of the emission reductions to be credited.

(c)  The district, in which the stationary source at which there are emission increases to be offset is located, shall do both of the following:

(1)  Determine the impact of those emission reductions in mitigation of the emission increases in the same manner and to the same extent as the district would do so for fully credited emission reductions from sources located within its boundaries.

(2)  Adopt a rule or regulation to discount the emission reductions credited to the stationary source in the other district. The discount shall not be less than the emission reduction for offsets from comparable sources located within the district boundaries.

(d)  Any offset credited pursuant to subdivision (a) shall be approved by a resolution adopted by the governing board of the upwind district and the governing board of the downwind district, after taking into consideration the impact of the offset on air quality, public health, and the regional economy. Each district governing board may delegate to its air pollution control officer the board’s authority to approve offsets credited pursuant to subdivision (a).

(Amended by Stats. 1996, Ch. 771, Sec. 1. Effective January 1, 1997.)



40709.7

(a)  For the purposes of this section, “military base” means a military base that is designated for closure or downward realignment pursuant to the Defense Base Closure and Realignment Act of 1988 (P.L. 100-526) or the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. Sec. 2687 et seq.).

(b)  For the purposes of this section, “base reuse authority” means the authority recognized pursuant to Section 65050 of the Government Code.

(c)  An appropriate entity of the federal government may apply to the district for emission reduction credits that result from reduced emissions from a military base by June 1, 1995, or within 180 days of the reduction in emissions, whichever occurs later, if the federal government is eligible under district regulations to file and receive emission reduction credits on December 31, 1994.

(d)  Not later than July 1, 1995, or six months from the date that the base closure or realignment decision becomes final, whichever occurs last, the district shall request and attempt to obtain all records maintained by a military base that are necessary to quantify emission reductions, including, but not limited to, records on the operation of any equipment that emits air contaminants, provided that the district either waives the payment of direct costs to obtain the records or enters into an agreement with the appropriate entity of the federal government or the base reuse authority for the payment of the direct costs to obtain the records. The district shall maintain these records.

(e)  (1)  A base reuse authority may apply to a district, under the emission reductions banking system established pursuant to Section 40709, for any reductions in emissions related to the termination or reduction of operations at the military base under its jurisdiction.

(2)  The district shall quantify and bank the emission reductions for a closing or realigning military base within 180 days of a request by a base reuse authority and payment of any applicable fees, if one of the following events has occurred:

(A)  The federal government agrees in writing to allow the base reuse authority to apply for and receive the emission reduction credits.

(B)  The time period for the federal government to apply for emission reduction credits pursuant to subdivision (c) has expired and the federal government has not applied for the credits.

(C)  The base reuse authority has, pursuant to other legal means, obtained the authority to acquire the emission reduction credits.

(f)  The district shall permanently retire the emission reduction credits obtained pursuant to this section by 5 percent to improve air quality.

(g)  The baseline for quantifying emission reductions shall be the date that the base closure or realignment decision becomes final. The two-year period ending on the date that the base closure or realignment decision was made shall be used to determine average emissions from the military base unless this two-year period is not representative of normal operations, in which case an alternative, consecutive, two-year period that is within the five years prior to the baseline date may be used, as determined by the district.

(h)  After registration, certification, or other approval of the emission reductions by a district air pollution control officer pursuant to subdivision (a) of Section 40709 and this section, the base reuse authority shall be deemed the owner of the emissions source for purposes of the issuance of a certificate pursuant to Section 40710. Upon receipt of the certificate, or other approval, the base reuse authority may use, sell, or otherwise dispose of the emission reduction credits as determined by the base reuse authority, provided that the credits may only be used for base reuse within the jurisdiction of the district.

(Amended by Stats. 2000, Ch. 890, Sec. 21. Effective January 1, 2001.)



40710

Upon receipt of approval and pursuant to Section 40709, a certificate evidencing all approved reductions in the emissions of air contaminants shall be issued to the owner or owners of the emissions source, and such reductions shall continue to be banked until they have been used according to district regulations. The owner or owners of such approved reductions have the exclusive right to use them and to authorize their use. Certificates evidencing ownership of approved reductions issued by a district shall not constitute instruments, securities, or any other form of property.

(Amended by Stats. 1980, Ch. 692.)



40711

(a)  A banking system established pursuant to Section 40709 shall provide for registration of all interests in approved emission reductions. The registry shall be maintained by the district and open to public inspection. Upon payment of any required filing fee, and receipt of the documents required in subdivision (b), the district shall promptly register all interests in approved emission reductions and issue a certificate evidencing such ownership. The district may adopt by rule or regulation a schedule of fees for the issuance of certificates to cover the cost of confirming emission reductions and operating an emission reduction registry.

(b)  Approved emission reductions may be transferred in whole or in part by written conveyance or by operation of law from one person to another. A sale, option, pledge, or other voluntary transfer of approved emission reductions shall be enforceable against third parties provided a copy of the written conveyance or a memorandum describing the transaction, signed by the transferor, is filed with the district. An involuntary transfer of approved emission reductions shall be enforceable against third parties provided the transferee files with the district a certified copy of the document effecting such transfer or a memorandum describing the nature of such transfer. Notwithstanding any other provision of law, conflicting interests in approved emission reductions shall rank in priority according to the time of filing with the district.

(Amended by Stats. 1980, Ch. 692.)



40712

If there is more than one owner of the source of the approved reductions in emission of air contaminants, initial title to such approved reductions shall be deemed held by such co-owners in the same manner as they hold title to the source of such reductions at the time such reductions are approved by the district air pollution control officer.

(Added by Stats. 1979, Ch. 1111.)



40713

Any system established pursuant to Section 40709 shall contain procedures for the approval of reductions in emissions of air contaminants comparable to district permit procedures established pursuant to Section 42300, including, without limitation, procedures for public comment within 30 days after notice of any proposed approval. In the event the district air pollution control officer refuses to register, certify, or otherwise approve an application for a reduction in the emission of air contaminants pursuant to Section 40709, such applicant may, within 30 days after receipt of the notice of refusal, request the hearing board of the district to hold a hearing on whether the application was properly refused.

(Added by Stats. 1979, Ch. 1111.)



40714.5

(a)  The Legislature hereby finds and declares all of the following:

(1)  Because of policy considerations, certain sources of air pollution are exempt from district permitting requirements or are not otherwise controlled by districts.

(2)  Emissions from some of these sources can be reduced through cost-effective measures, thereby creating additional emission reduction credits.

(3)  An increased supply of emission reduction credits is beneficial to local economies.

(4)  The purpose of this section is to provide an incentive to generate additional and fully valued emission reduction credits by encouraging emission reductions from these sources without subjecting them to a district permitting process.

(b)  (1)  With respect to any emission reduction that occurs on or after January 1, 1991, at a source that was and remains exempt from district rules and regulations, the district shall grant emission reduction credits or marketable trading credits without any discount or reduction in the quantity of the emissions reduced at the source unless otherwise provided by law. Emission reduction credits or marketable trading credits issued by the district for those exempt sources may be reduced only when applied to the permitting of other stationary sources as a result of new source review, or in accordance with any applicable requirement of a marketable trading credit program.

(2)  Any credits issued by a district pursuant to this subdivision shall meet all of the requirements of state and federal law, including, but not limited to, all of the following requirements:

(A)  The credits shall not result in the crediting of air emissions which are already contemporaneously required by an emission control measure in a plan necessary to achieve state and federal ambient air standards.

(B)  The credits shall not provide for an additional discount of credits solely as a result of emission reduction credits trading if a district has already discounted the credit as part of its process of identifying and granting those credits to sources.

(C)  The credits shall not, in any manner, result in double-counting of emission reductions.

(D)  The credits shall be permanent, enforceable, quantifiable, and surplus.

(3)  This subdivision applies statewide in any area not otherwise excluded under subdivision (d) of Section 40709.

(Amended by Stats. 2000, Ch. 729, Sec. 6. Effective January 1, 2001.)



40715

(a)  Every district shall establish and implement supplemental toxic air contaminant monitoring networks to supplement the existing monitoring capacity of the board and the districts as specified in the guidelines developed by the state board pursuant to Section 39668. The district may establish a schedule of fees to be paid to the district by sources of toxic air contaminants within the district which shall not exceed 50 percent of the costs of establishing and implementing these monitoring networks. Funds for the remaining 50 percent of the costs of establishing and implementing the supplemental toxic air contaminant monitoring networks shall be provided by the state board pursuant to subdivision (c) of Section 39668. Districts shall not be required to expend any district funds to establish and implement the supplemental toxic air contaminant monitoring program, as determined by Section 39668, that are in excess of the amount of state funds provided by the state board for that purpose.

(b)  It is the intent of the Legislature that this district supplemental toxic air contaminant monitoring program shall supplement existing laws and regulations to protect human health and safety from the adverse effects of toxic air contaminants and shall not limit the existing authority of any state or local agency to identify or control toxic air contaminants.

(Added by Stats. 1987, Ch. 1219, Sec. 2.)



40716

(a)  In carrying out its responsibilities pursuant to this division with respect to the attainment of state ambient air quality standards, a district may adopt and implement regulations to accomplish both of the following:

(1)  Reduce or mitigate emissions from indirect and areawide sources of air pollution.

(2)  Encourage or require the use of measures which reduce the number or length of vehicle trips.

(b)  Nothing in this section constitutes an infringement on the existing authority of counties and cities to plan or control land use, and nothing in this section provides or transfers new authority over such land use to a district.

(Amended by Stats. 1996, Ch. 777, Sec. 2. Effective January 1, 1997.)



40717

(a)  A district shall adopt, implement, and enforce transportation control measures for the attainment of state or federal ambient air quality standards to the extent necessary to comply with Section 40918, 40919, or 40920.

(b)  A district which has entered into an agreement with a council of governments or a regional agency to jointly develop a plan for transportation control measures shall develop the plan in accordance with all of the following:

(1)  The district shall establish the quantity of emission reductions from transportation sources necessary to attain state and federal ambient air standards.

(2)  The council of governments or regional agency, in cooperation with the district and any other person or entity authorized by the council of governments or regional agency, shall develop and adopt a plan to control emissions from transportation sources which will achieve the emission reductions established under paragraph (1). The plan shall include, at a minimum, a schedule for implementing transportation control measures, identification of potential implementing agencies and any agreements entered into by agencies to implement portions of the plan, and procedures for monitoring the effectiveness of and compliance with the measures in the plan. The council of governments or regional agency shall submit the plan to the district for its adoption according to a reasonable schedule developed by the district in consultation with the council of governments or regional agency.

(3)  Upon receipt of the plan submitted by the council of governments or regional agency, the district shall review and approve or disapprove the plan in the following manner:

(A)  The district shall review, adopt, and enforce the plan if it meets the criteria established by the district pursuant to paragraph (1) and has been submitted pursuant to the schedule established under paragraph (2).

(B)  If the district determines that the plan does not meet the criteria established pursuant to paragraph (1), the district shall return the plan to the council of governments or regional agency with comments which identify the reasons the plan does not meet the criteria established pursuant to paragraph (1). Within 45 days, the council of governments or regional agency shall review the district’s comments, revise the plan to meet the criteria established under paragraph (1), and resubmit the plan to the district. The district shall review and approve the revised plan if it meets the criteria established by the district pursuant to paragraph (1) and has been resubmitted to the district within 45 days.

(C)  If the plan is not submitted pursuant to the schedule established under paragraph (2), or if a plan revised by a council of governments or regional agency and resubmitted to a district pursuant to this subparagraph does not meet the criteria established under paragraph (1), the district shall develop, adopt, and enforce an alternative plan for transportation control measures.

(4)  Whenever the district revises its establishment of the quantity of emission reductions from transportation sources necessary to attain state and federal ambient air standards, the plan shall be revised, adopted, and enforced in accordance with paragraphs (1), (2), and (3).

(c)  Subdivision (b) shall not apply to the Sacramento district. Chapter 10 (commencing with Section 40950) shall govern preparation and enforcement of that plan for transportation control measures for the Sacramento district.

(d)  Notwithstanding subdivision (b), a district located in a county of the third class shall develop a plan for transportation control measures as follows:

(1)  The district, in consultation with the council of governments, shall develop, approve, and adopt criteria under which the plan shall be developed.

(2)  The council of governments shall develop and adopt a plan for transportation control measures which meets the criteria established by the district, and shall submit the plan to the district for its review and adoption according to a reasonable schedule developed by the district in consultation with the council of governments.

(3)  Upon receipt of the plan submitted by the council of governments, the district shall review and approve the plan if it meets the criteria established by the district pursuant to paragraph (1) and has been submitted pursuant to the schedule established under paragraph (2). If the district determines that the plan does not meet the criteria established pursuant to paragraph (1) or if the plan is not submitted pursuant to the schedule established under paragraph (2), the district shall develop and adopt an alternative plan for transportation control measures.

(e)  A district may delegate any function with respect to the implementation of transportation control measures to any local agency, if all of the following conditions are met:

(1)  The local agency submits to the district an implementation plan that provides adequate resources to adopt and enforce the measures, and the district approves the plan.

(2)  The local agency adopts and implements measures at least as stringent as those in the district plan.

(3)  The district adopts procedures to review the performance of the local agency in implementing the measures to ensure compliance with the district plan.

(4)  Multiple site employers with more than one regulated worksite in the district have the option of complying with the district rule and reporting directly to the district. Employers that exercise this option shall be exempt from the local agency trip reduction measure.

(f)  A district may revoke an authority granted under this section if it determines that the performance of the local agency is in violation of this section or otherwise inadequate to implement the district plan.

(g)  For purposes of this section, “transportation control measures” means any strategy to reduce vehicle trips, vehicle use, vehicle miles traveled, vehicle idling, or traffic congestion for the purpose of reducing motor vehicle emissions.

(h)  Nothing in this section shall preclude a local agency from implementing a transportation control measure that exceeds the requirements imposed by an air pollution control district or an air quality management district if otherwise authorized by law.

(Amended by Stats. 1993, Ch. 1029, Sec. 2. Effective January 1, 1994.)



40717.5

(a)  Any district that proposes to adopt or amend a rule or regulation pursuant to Section 40716 or 40717, which imposes any requirement on an indirect source to reduce vehicle trips or vehicle miles traveled, including, but not limited to, any rule or regulation affecting ridesharing or alternative transportation mode strategies, shall, prior to the adoption or amendment of the rule or regulation, do all of the following:

(1)  Ensure, to the extent feasible, and based upon the best available information, assumptions, and methodologies that are reviewed and adopted at a public hearing, that the proposed rule or regulation would require an indirect source to reduce vehicular emissions only to the extent that the district determines that the source contributes to air pollution by generating vehicle trips that would not otherwise occur. In complying with this paragraph, a district shall make reasonable and feasible efforts to assign responsibility for existing and new vehicle trips in a manner that equitably distributes responsibility among indirect sources.

(2)  Ensure that, to the extent feasible, the proposed rule or regulation does not require an indirect source to reduce vehicular trips that are required to be reduced by other rules or regulations adopted for the same purpose.

(3)  Take into account the feasibility of implementing the proposed rule or regulation.

(4)  Pursuant to Section 40922, consider the cost effectiveness of the proposed rule or regulation.

(5)  Determine that the proposed rule or regulation would not place any requirement on public agencies or on indirect sources that would duplicate any requirement placed upon those public agencies or indirect sources as a result of another rule or regulation adopted pursuant to Section 40716 or 40717.

(b)  A district may delegate to any city or county the responsibility to implement a rule or regulation that is subject to subdivision (a). However, if an indirect source subject to the rule or regulation has sites located both within and outside of the jurisdiction of a city or county to which that responsibility has been delegated, the indirect source may elect to be subject to the implementation of that rule or regulation only by the district. Notwithstanding Section 40454, an indirect source that elects to be regulated only by a district pursuant to this subdivision may also elect to include sites under district regulation that would not otherwise be subject to district regulation, and, in that event, shall not be subject to the implementation by a city or county of any requirement contained in that rule or regulation.

(c)  (1)  Nothing in this section constitutes an infringement on the existing authority of counties and cities to plan, control, or condition land use, or on the ability of a city, county, or other public agency to impose trip reduction measures pursuant to a voter-mandated growth management program.

(2)  Nothing in this section provides or transfers new authority over land use to a district.

(Amended by Stats. 2000, Ch. 890, Sec. 22. Effective January 1, 2001.)



40717.6

(a) No district or other local or regional agency shall impose any requirement on any private entity, including any requirement in any congestion management program adopted pursuant to Section 65089 of the Government Code, except as specifically provided in Section 65089.1 of the Government Code, to reduce shopping trips or to require the imposition of parking charges or the elimination of existing parking spaces at retail facilities.

(b) Notwithstanding subdivision (a), nothing in this section shall be construed to prevent a city or county from doing any of the following:

(1) Requiring retailers to make available to customers information concerning alternative transportation systems serving the retail site.

(2) Imposing requirements on new development as a condition of development for the purpose of mitigation pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(3) Enacting requirements on retailers as a result of a voter imposed growth management initiative.

(c) Nothing in this section shall be construed as a limitation on the land use authority of cities and counties.

(Amended by Stats. 2006, Ch. 538, Sec. 400. Effective January 1, 2007.)



40717.8

(a)  For purposes of this section, the following terms have the following meaning:

(1)  “Event center” means a community center, activity center, auditorium, convention center, stadium, coliseum, arena, sports facility, racetrack, pavilion, amphitheater, theme park, amusement park, fairgrounds, or other building, collection of buildings, or facility which is used exclusively or primarily for the holding of sporting events, athletic contests, contests of skill, exhibitions, conventions, meetings, spectacles, concerts, or shows, or for providing public amusement or entertainment.

(2)  “Average vehicle ridership” means the total number of attendees arriving in vehicles parking in areas controlled by the event center, divided by the total number of those vehicles parking in areas controlled by the event center.

(b)  (1)  Notwithstanding Section 40717, or any other provision of this chapter, and to the extent consistent with federal law, no district, or regional or local agency to which a district has delegated the authority to implement transportation control measures pursuant to Section 40717, and which is acting pursuant to that delegated authority, shall do either of the following:

(A)  Require an event center which achieves an average vehicle ridership greater than 2.20 to implement any transportation control requirements that are intended to achieve reductions in vehicle trips or vehicle miles traveled by event center attendees.

(B)  Require an event center which, since 1987, has achieved a 12.5 percent reduction in vehicle trips or vehicle miles traveled, to implement additional transportation control requirements that are also intended to achieve reductions in vehicle trips or vehicle miles traveled by event center attendees.

(2)  A district, or regional or local agency, may require event centers which achieve an average vehicle ridership greater than 2.20, or which, since 1987, has achieved a 12.5 percent reduction in vehicle trips or vehicle miles traveled, to implement approved alternative strategies which will achieve emission reductions that are equivalent to those that would be achieved by the imposition of transportation control requirements intended to reduce vehicle trips or vehicle miles traveled by event center attendees, including, but not limited to, those strategies specified in subdivision (c).

(c)  A district or regional or local agency may impose requirements on any event center, without permitting that event center to implement alternative strategies to achieve equivalent emissions reductions, for any of the following purposes:

(1)  Traffic management before and after events.

(2)  Parking management and vehicle flow within parking areas controlled by the event center.

(3)  Reducing the amount of vehicle idling before and after events.

(4)  Implementing marketing or education programs designed to educate attendees on mass transit or other alternative transportation methods for transit to and from the event center.

(5)  Achieving a designated average vehicle ridership for vehicles which carry persons who are traveling to or from their employment at an event center.

(6)  Other emission reduction strategies not relating to reductions in vehicle trips or vehicle miles traveled by event center attendees.

(Added by renumbering Section 40928 by Stats. 1998, Ch. 485, Sec. 108. Effective January 1, 1999.)



40717.9

(a)  Notwithstanding Section 40454, 40457, 40717, 40717.1, or 40717.5, or any other provision of law, a district, congestion management agency, as defined in subdivision (b) of Section 65088.1 of the Government Code, or any other public agency shall not require an employer to implement an employee trip reduction program unless the program is expressly required by federal law and the elimination of the program will result in the imposition of federal sanctions, including, but not limited to, the loss of federal funds for transportation purposes.

(b)  Nothing in this section shall preclude a public agency from regulating indirect sources in any manner that is not specifically prohibited by this section, where otherwise authorized by law.

(Added by renumbering Section 40929 by Stats. 1998, Ch. 485, Sec. 109. Effective January 1, 1999.)



40718

(a)  Not later than January 1, 1990, the state board shall publish maps identifying those cities, counties, or portions thereof which have measured one or more violations of any state or federal ambient air quality standard. The state board shall produce at least one separate map for each pollutant.

(b)  A district may prepare the maps required under subdivision (a) for the area within its jurisdiction. If a district chooses to prepare maps, the district shall provide the maps to the state board for review not less than four months prior to the date when the state board is required to publish the maps, and pursuant to a schedule established by the state board for any subsequent maps.

(c)  The maps produced pursuant to subdivision (a) shall be based upon the most recent monitoring results, using the best technological capabilities and the best scientific judgment. The maps produced pursuant to subdivision (a) shall clearly identify portions of each district which have or have not measured one or more violations of any state or federal ambient air quality standard. The maps shall be representative of the actual air quality in each portion of the district.

(d)  The state board shall publish its criteria for preparing the maps pursuant to this section not later than January 31, 1989. To the extent applicable, the state board shall identify any criteria relating to meterological impact on monitored air quality data; reliability of monitored data; magnitude, frequency, and duration of periods when ambient air quality standards are exceeded; and the area within the district in which the standards are exceeded.

(e)  Any person may petition the state board to hold a public hearing on any proposed, adopted, amended, or revised map. If the petition is granted by the state board, the public hearing may be held at a regularly scheduled public hearing in Sacramento. Notice of the time and place of any hearing shall be given not less than 30 days prior to the hearing by publication in the district pursuant to Section 6061 of the Government Code. If a district includes portions of more than one county, the notice shall be published in each county not less than 30 days prior to the date of the hearing.

The notice shall include a description of the map proposed to be adopted, amended, or repealed and a summary description of the effect of the proposal.

(f)  The state board shall review annually, and as appropriate revise, the maps required by this section, using the criteria developed pursuant to subdivision (c).

(g)  Nothing in this section is intended to prevent a district board from enacting and enforcing rules or regulations designed to prevent interference with or maintenance of state and federal air quality standards, or to prevent significant deterioration of air quality in any area of the district.

(Added by Stats. 1988, Ch. 1225, Sec. 1.)



40719

(a)  Except as provided in subdivision (d), every district board which has adopted an emergency episode plan for ozone or oxidant may conduct hearings on the adoption and implementation of intermittent transportation controls which shall be applicable, upon order of the district board, during periods in the months of June to October, inclusive, when an air pollution emergency, as defined in the Air Pollution Emergency Plan of the state board, has been called.

(b)  The district board, in cooperation with representatives of industry, transportation, and local governments in the district, shall conduct the hearings pursuant to subdivision (a) to define and designate the necessary transportation controls. The district board shall prepare and submit to the Legislature within one year a report on the findings from the hearings.

(c)  The district board shall incorporate its findings and determinations into the district air quality management plan.

(d)  Notwithstanding subdivisions (a) to (c), inclusive, in that portion of the bay district which is subject to the jurisdiction of the Metropolitan Transportation Commission, the commission, at the request of the bay district, shall undertake those duties and responsibilities set forth in subdivisions (a) to (c), inclusive, that relate to the conduct of hearings and the adoption and implementation of intermittent transportation controls and that relate to making recommended findings and determinations for the bay district for incorporation into the bay district’s air quality management plan.

(Added by renumbering Section 40716 (as added by Stats. 1988, Ch. 160) by Stats. 1990, Ch. 216, Sec. 77.)



40720

(a) Each marine terminal in the state shall operate in a manner that does not cause trucks to idle or queue for more than 30 minutes while waiting to enter the gate into the marine terminal.

(1) Any owner or operator of a marine terminal that operates in violation of this subdivision is subject to a two hundred fifty dollar ($250) fine per vehicle per violation.

(2) Marine terminals in the state shall be monitored by the district with jurisdiction over that terminal to ensure compliance with this subdivision.

(3) Citations for violations of this subdivision shall be issued by the applicable district, and shall include the truck license plate number or other unique identifier, which may include, but is not limited to, the cargo container number, the name of the marine terminal and port at which the violation occurred, and the date and time of the violation.

(4) Any action taken by the marine terminal to assess, or seek reimbursement from, the driver or owner of a truck for a violation of this subdivision shall constitute a violation of Article 3 (commencing with Section 42400) of Chapter 4 of Part 4.

(5) Any owner or operator of a marine terminal or port, or any agent thereof, who takes any action intended to avoid or circumvent the requirements of this subdivision or to avoid or circumvent the reduction of emissions of particulate matter from idling or queuing trucks is subject to a seven hundred fifty dollar ($750) fine per vehicle per violation, including, but not limited to, either of the following actions:

(A) Diverting an idling or queuing truck to area freeways or alternate staging areas, including, but not limited to, requiring a truck to idle or queue inside the gate of a marine terminal.

(B) Requiring or directing a truckdriver to turn on and off an engine on a truck while that truck is idling or queuing.

(6) The owner or operator of a marine terminal does not violate this subdivision by causing a truck to idle or queue for more than 30 minutes while waiting to enter the gate into the marine terminal, if the delay is caused by acts of God, strikes, or declared state and federal emergencies, or if the district finds that an unavoidable or unforeseeable event caused a truck to idle or queue and that the terminal is in good faith compliance with this section.

(7) Failure to pay a fine imposed pursuant to paragraph (1) or (5) shall constitute a violation of Article 3 (commencing with Section 42400) of Chapter 4 of Part 4.

(b) (1) Subdivision (a) does not apply to any marine terminal that provides, as determined by the district, two continuous hours of uninterrupted, fully staffed receiving and delivery gates two hours prior to and after, peak commuter hours each day, at least five days per week.

(2) For the purposes of this subdivision, “peak commuter hours” shall be those hours determined by the district, in consultation with the owners and operators of the marine terminals within the jurisdiction of each district and any labor union that is represented at those marine terminals. The district shall notify the marine terminals of the final determination of the peak commuter hours.

(c) Subdivision (a) does not apply to any marine terminal that operates fully staffed receiving and delivery gates for 65 hours, five days per week, if that marine terminal is located at a port that processes less than 3 million containers (20-foot equivalent units (TEUs)) annually.

(d) Subdivision (a) does not apply to any marine terminal that operates fully staffed receiving and delivery gates for 70 hours, five days per week, if that marine terminal is located at a port that processes more than 3 million containers (20-foot equivalent units (TEUs)) annually.

(e) The district shall determine the necessary level of monitoring and enforcement commensurate with the level of the truck idling or queuing problem existing within its jurisdiction.

(f) For the purposes of this section, “marine terminal” means a facility that meets all of the following criteria:

(1) Is located at a bay or harbor.

(2) Is primarily used for loading or unloading containerized cargo onto or off of a ship or marine vessel.

(3) Contains one or more of the following:

(A) Piers.

(B) Wharves.

(C) Slips.

(D) Berths.

(E) Quays.

(4) Is located at a port that processes 100,000 or more containers (20-foot equivalent units (TEUs)) annually.

(g) Notwithstanding paragraph (1) of subdivision (a), if a marine terminal implements a scheduling or appointment system for trucks to enter the terminal, the terminal shall be subject to a fine pursuant to subdivision (a) only for a truck that makes use of the system and that idles or queues for more than 30 minutes while waiting to enter the gate into the terminal, commencing from the start of the appointment or the time the truck arrives, whichever is later. The scheduling or appointment system shall meet all of the following requirements:

(1) Provide appointments on a first-come-first-served basis.

(2) Provide appointments that last at least 60 minutes and are continuously staggered throughout the day.

(3) Not discriminate against any motor carrier that conducts transactions at the marine terminal in scheduling appointments.

(4) Not interfere with a double transaction once inside the gate.

(5) Not turn away or fine a motor carrier if that motor carrier misses an appointment.

(Amended by Stats. 2004, Ch. 580, Sec. 1. Effective January 1, 2005.)



40723

(a)  It is the intent of the Legislature that, when an air district establishes best available control technology or lowest achievable emission rate requirements based in part on vendor representations, the requirements be achievable for the applicable source category.

(b)  Upon the request of any owner or operator of equipment that is subject to best available control technology or lowest achievable emission rate requirements, the district shall review whether the applicable requirements have been achieved and whether the requirements should be required for the source category or source if the owner or operator demonstrates that all of the following conditions are true:

(1)  The owner or operator purchased equipment that was subject to or intended by the manufacturer or vendor to satisfy federal, state, or local air district rules or permitting requirements that impose best available control technology or lowest achievable emission rate requirements.

(2)  An express warranty was provided to the owner or operator by the manufacturer or vendor that the equipment would achieve the best available control technology or lowest achievable emission rate requirements, or any specified emission rate or standard intended to satisfy those requirements.

(3)  The owner or operator made a reasonable effort, for a reasonable period of time, to operate the equipment in accordance with the operating conditions specified by the equipment manufacturer or vendor.

(4)  The equipment failed to meet the best available control technology or lowest achievable emission rate requirements covered by the warranty provided by the equipment manufacturer or vendor.

(5)  The applicable best available control technology or lowest achievable emission rate requirements were established primarily on the basis of the representations and data provided by the equipment manufacturer or vendor.

(c)  (1)  If, after conducting a review pursuant to subdivision (b), the district determines that the applicable best available control technology or lowest achievable emission rate requirements are not achievable by a source, the district shall revise those requirements to a level achievable by that source.

(2)  If, after conducting a review pursuant to subdivision (b), the district determines that the applicable best available control technology or lowest achievable emission rate requirements are not achievable by a source category, the district shall revise those requirements to a level achievable by that source category.

(d)  This section shall be implemented in a manner consistent with applicable federal and state statutes, regulations, and requirements for the establishment of best available control technology and lowest achievable emission rate requirements.

(Added by Stats. 2000, Ch. 501, Sec. 1. Effective January 1, 2001.)



40724

(a)  Each district that is designated as a serious federal nonattainment area for an applicable ambient air quality standard for particulate matter as of January 1, 2004, shall adopt, implement, and submit for inclusion in the state implementation plan, a rule or regulation requiring best available control measures (BACM) for sources for which those measures are applicable and best available retrofit control technology (BARCT) to reduce air pollutants from sources for which that technology is applicable for agricultural practices, including, but not limited to, tilling, discing, cultivation, and raising of animals, and for fugitive emissions from those agricultural practices a manner similar to other source categories by the earliest feasible date, but not later than January 1, 2006. The rule or regulation shall also include BACM and BARCT to reduce precursor emissions in a manner commensurate to other source categories that the district show cause or contribute to a violation of an ambient air quality standard. Each district that is subject to this subdivision shall comply with the following schedule with respect to the rule or regulation imposing BACM and BARCT:

(1)  On or before September 1, 2004, notice and hold at least one public workshop for the purpose of accepting public testimony on the proposed rule or regulation.

(2)  On or before July 1, 2005, adopt the final rule or regulation at a noticed public hearing.

(3)  On or before January 1, 2006, commence implementation of the rule or regulation.

(b)  Nothing in this section shall delay or otherwise affect any action taken by a district to reduce emissions of air contaminants from agricultural sources, or any other requirements imposed on a district or a source of air pollution pursuant to the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(c)  In adopting a rule or regulation pursuant to this section, a district shall do all of the following:

(1) Ensure the size and duration of use of an internal combustion engine subject to BARCT pursuant to this section is commensurate to the size and duration of use of internal combustion engines subject to regulation by a district or the state board regulated at other stationary sources.

(2)  Ensure that BARCT established pursuant to this section for an internal combustion engine is similar to BARCT for other stationary source engines subject to regulation by a district or the state board.

(3)  Ensure that the cost-effectiveness of BARCT for an internal combustion engine subject to this section is similar to the cost-effectiveness of BARCT for other internal combustion engines subject to regulation by a district or the state board.

(4)  Compare the cost-effectiveness of BARCT for an internal combustion engine subject to this section to the list of available and proposed control measures prepared pursuant to Section 40922.

(5)  Adopt control measures pursuant to this section in order of their cost-effectiveness, unless a district determines that a different order of adoption is necessary due to the enforceability, public acceptability, or technological feasibility of a given control measure, or to expeditiously attain or maintain a national or state ambient air quality standard.

(6)  Except as otherwise provided under this section, ensure that any rule or regulation adopted pursuant to this section complies with all applicable requirements of this division, including, but not limited to, any applicable requirements established pursuant to Sections 40703, 40727, 40728.5, and 40920.6.

(7)  Hold at least one public meeting that is conducted at a time and location that the district determines is convenient to the public at which the district reviews the comparison prepared pursuant to paragraph (4).

(d)  Nothing in this section limits the authority of a district to regulate a source including, but not limited to, a stationary source that is an agricultural source over which it otherwise has jurisdiction pursuant to this division or the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) or any rules or regulations adopted pursuant to that act. Nothing in this section shall delay or otherwise affect any action taken by a district to reduce emissions of air contaminants from agricultural sources, or any other requirements imposed upon a district or a source of air pollution pursuant to the federal Clean Air Act. This section may not be interpreted to delay or otherwise affect the adoption, implementation, or enforcement of any measure that was adopted, or included in a rulemaking calendar or air quality implementation plan that was adopted, by the district prior to January 1, 2004.

(Added by Stats. 2003, Ch. 479, Sec. 4. Effective January 1, 2004.)



40724.5

(a)  By the earliest feasible date, but no later than January 1, 2007, each district that is designated a moderate federal nonattainment area for an applicable ambient air quality standard for particulate matter as of January 1, 2004, and that is not subject to the requirements of Section 40724, shall adopt and implement control measures necessary to reduce emissions from agricultural practices, including, but not limited to, tilling, discing, cultivation, and raising of animals, and from fugitive emissions in a manner similar to other source categories from those activities by the earliest feasible date. Control measures adopted and implemented pursuant to this section shall also be implemented by the district to reduce precursor emissions in a manner commensurate to other source categories that the district show cause or contribute to a violation of an ambient air quality standard.

(b)  A district is not required to adopt and implement control measures pursuant to this section if it determines in a public hearing that agricultural practices do not significantly cause or contribute to a violation of state or federal standards.

(c)  In adopting a rule or regulation pursuant to this section, a district shall do all of the following:

(1)  Ensure the size and duration of use of an internal combustion engine subject to BARCT pursuant to this section is commensurate to the size and duration of use of internal combustion engines subject to regulation by a district or the state board regulated at other stationary sources.

(2)  Ensure that BARCT established pursuant to this section for an internal combustion engine is similar to BARCT for other stationary source engines subject to regulation by a district or the state board.

(3)  Ensure that the cost-effectiveness of BARCT for an internal combustion engine subject to this section is similar to the cost-effectiveness of BARCT for other internal combustion engines subject to regulation by a district or the state board.

(4)  Compare the cost-effectiveness of BARCT for an internal combustion engine subject to this section to the list of available and proposed control measures prepared pursuant to Section 40922.

(5)  Adopt control measures pursuant to this section in order of their cost-effectiveness, unless a district determines that a different order of adoption is necessary due to the enforceability, public acceptability, or technological feasibility of a given control measure, or to expeditiously attain or maintain a national or state ambient air quality standard.

(6)  Except as otherwise provided under this section, ensure that any rule or regulation adopted pursuant to this section complies with all applicable requirements of this division, including, but not limited to, any applicable requirements established pursuant to Sections 40703, 40727, 40728.5, and 40920.6.

(7)  Hold at least one public meeting that is conducted at a time and location that the district determines is convenient to the public at which the district reviews the comparison prepared pursuant to paragraph (4).

(d)  Nothing in this section limits the authority of a district to regulate a source including, but not limited to, a stationary source that is an agricultural source over which it otherwise has jurisdiction pursuant to this division or the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) or any rules or regulations adopted pursuant to that act. Nothing in this section shall delay or otherwise affect any action taken by a district to reduce emissions of air contaminants from agricultural sources, or any other requirements imposed upon a district or a source of air pollution pursuant to the federal Clean Air Act. This section may not be interpreted to delay or otherwise affect the adoption, implementation, or enforcement of any measure that was adopted, or included in a rulemaking calendar or air quality implementation plan that was adopted, by the district prior to January 1, 2004.

(e)  Nothing in this section shall delay or otherwise affect any action taken by a district to reduce emissions of air contaminants from agricultural sources, or any requirements imposed on a district or a source of air pollution pursuant to the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(Added by Stats. 2003, Ch. 479, Sec. 5. Effective January 1, 2004.)



40724.6

(a) On or before July 1, 2005, the state board shall review all available scientific information, including, but not limited to, emissions factors for confined animal facilities, and the effect of those facilities on air quality in the basin and other relevant scientific information, and develop a definition for the source category of a “large confined animal facility” for the purposes of this section. In developing that definition, the state board shall consider the emissions of air contaminants from those sources as they may affect the attainment and maintenance of ambient air quality standards.

(b) Not later than July 1, 2006, each district that is designated as a federal nonattainment area for ozone as of January 1, 2004, shall adopt, implement, and submit for inclusion in the state implementation plan, a rule or regulation that requires the owner or operator of a large confined animal facility, as defined by the state board pursuant to subdivision (a), to obtain a permit from the district to reduce, to the extent feasible, emissions of air contaminants from the facility.

(c) A district may require a permit for a large confined animal facility with actual emissions that are less than one-half of any applicable emissions threshold for a major source in the district for any air contaminant, including, but not limited to, fugitive emissions in a manner similar to other source categories, if prior to imposing that requirement the district makes both of the following determinations in a public hearing:

(1) A permit is necessary to impose or enforce reductions in emissions of air pollutants that the district show cause or contribute to a violation of a state or federal ambient air quality standard.

(2) The requirement for a source or category of sources to obtain a permit would not impose a burden on those sources that is significantly more burdensome than permits required for other similar sources of air pollution.

(d) The rule or regulation adopted pursuant to subdivision (b) shall do all of the following:

(1) Require the owner or operator of each large confined animal facility to submit an application for a permit within six months from the date the rule or regulation is adopted by the district that includes both of the following:

(A) The information that the district determines is necessary to prepare an emissions inventory of all regulated air pollutants emitted from the operation, including, but not limited to, precursor and fugitive emissions, using emission factors approved by the state board in a public hearing.

(B) An emissions mitigation plan that demonstrates that the facility will use reasonably available control technology in moderate and serious nonattainment areas, and best available retrofit control technology in severe and extreme nonattainment areas, to reduce emissions of pollutants that contribute to the nonattainment of any ambient air quality standard, and that are within the district’s regulatory authority.

(2) Require the district to act upon an application for permit submitted pursuant to paragraph (1) within six months of a completed application, as determined by the district.

(3) Require the owner or operator to implement the plan contained in the permit approved by the district, and establish a reasonable period, of not more than three years, after which each permit shall be reviewed by the district and updated to reflect changes in the operation or the feasibility of mitigation measures. The updates required by this paragraph are not required to be submitted for inclusion into the state implementation plan.

(4) Establish a reasonable compliance schedule for facilities to implement control measures within one year of the date on which the permit is approved by the district, and shall provide for 30 days’ public notice and comment on any draft permit.

(e) Prior to adopting a rule or regulation pursuant to subdivision (b), a district shall, to the extent data are available, perform an assessment of the impact of the rule or regulation. The district shall consider the impacts of the rule or regulation in a public hearing, and make a good faith effort to minimize any adverse impacts. The assessment shall include all of the following:

(1) The category of sources affected, including, but not limited to, the approximate number of affected sources, and the size of those sources.

(2) The nature and quantity of emissions from the category, and the significance of those emissions in adversely affecting public health and the environment and in causing or contributing to the violation of a state or federal ambient air quality standard.

(3) The emission reduction potential.

(4) The impact on employment in, and the economy of, the region affected.

(5) The range of probable costs to affected sources and businesses.

(6) The availability and cost-effectiveness of alternatives.

(7) The technical and practical feasibility.

(8) Any additional information on impacts that is submitted to the district board for consideration.

(f) Nothing in this section shall delay or otherwise affect any action taken by a district to reduce emissions of air contaminants from agricultural sources, or any other requirements imposed on a district or a source of air pollution pursuant to the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(g) In adopting a rule or regulation pursuant to this section, a district shall comply with all applicable requirements of this division, including, but not limited to, the requirements established pursuant to Sections 40703, 40727, and 40728.5.

(h) A permitholder may appeal any district determination or decision required by this section pursuant to Section 42302.1, in addition to any other applicable remedy provided by law.

(i) Nothing in this section authorizes a district to adopt a rule or regulation that is duplicative of a rule or regulation adopted pursuant to Sections 40724 and 40724.5.

(j) Nothing in this section limits the authority of a district to regulate a source, including, but not limited to, a stationary source that is an agricultural source over which it otherwise has jurisdiction pursuant to this division or the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) or any rules or regulations adopted pursuant to that act. Nothing in this section shall delay or otherwise affect any action taken by a district to reduce emissions of air contaminants from agricultural sources, or any other requirements imposed upon a district or a source of air pollution pursuant to the federal Clean Air Act. This section may not be interpreted to delay or otherwise affect adoption, implementation, or enforcement of any measure that was adopted, or included in a rulemaking calendar or air quality implementation plan that was adopted, by the district prior to January 1, 2004.

(Amended by Stats. 2004, Ch. 183, Sec. 219. Effective January 1, 2005.)



40724.7

(a)  A district that is designated as being in attainment for the federal ambient air standard for ozone shall adopt a rule or regulation as described in Section 40724.6 shall fulfill both of the following conditions:

(1)  The regulation shall be adopted not later than July 1, 2006, unless a district board makes a determination in a public hearing, based on substantial scientific evidence in the record, that large confined animal facilities will not contribute to a violation of any state or federal ambient air quality standard.

(2)  The regulation may not be submitted for inclusion in the state implementation plan.

(b)  Nothing in this section shall delay or otherwise affect any action taken by a district to reduce emissions of air contaminants from agricultural sources, or any other requirements imposed on a district or a source of air pollution pursuant to the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(c)  In adopting a rule or regulation pursuant to this section, a district shall comply with all applicable requirements of this division, including, but not limited to, the requirements established pursuant to Section 40703, 40727, and 40728.5.

(d)  Nothing in this section authorizes a district to adopt a rule or regulation that is duplicative of a rule or regulation adopted pursuant to Section 40724.

(e)  The rule or regulation adopted by a district pursuant to this section is not required to be submitted for inclusion into the state implementation plan.

(Added by Stats. 2003, Ch. 479, Sec. 7. Effective January 1, 2004.)






CHAPTER 6.5 - Regulations of Air Pollution Control and Air Quality Management Boards

40725

(a)  A district board shall not adopt, amend, or repeal any rule or regulation without first holding a public hearing thereon.

(b)  Notice of the time and place of a public hearing to adopt, amend, or repeal any rule or regulation shall be given not less than 30 days prior thereto to the state board, which notice shall include a copy of the rule or regulation proposed to be adopted, amended, or repealed, as the case may be, and a summary description of the effect of the proposal, and by publication in the district pursuant to Section 6061 of the Government Code. In addition, in the case of a district which includes portions of more than one county, the notice shall be published in each county not less than 30 days prior to the date of the hearings.

(c)  Notice published pursuant to subdivision (b) shall invite written public comment and indicate the name, address, and telephone number of the district officer to whom these comments are to be addressed, and the date by which comments are to be received.

(Added by Stats. 1986, Ch. 758, Sec. 2.)



40726

The public hearing held pursuant to Section 40725 shall provide for the submission of statements, arguments, or contentions, either oral, written, or both. A district board may continue or postpone the hearing from time to time, to a time and place as it shall determine. Following consideration of all relevant matter presented, a district board may adopt, amend, or repeal a rule or regulation, unless the board makes changes in the text originally made available to the public that are so substantial as to significantly affect the meaning of the proposed rule or regulation. The board shall not take action on a changed text before its next regular meeting, and shall allow further statements, arguments, and contentions, either written, oral, or both, to be made and considered prior to taking final action.

(Added by Stats. 1986, Ch. 758, Sec. 2.)



40727

(a)  Before adopting, amending, or repealing a rule or regulation, the district board shall make findings of necessity, authority, clarity, consistency, nonduplication, and reference, as defined in this section, based upon information developed pursuant to Section 40727.2, information in the rulemaking record maintained pursuant to Section 40728, and relevant information presented at the hearing.

(b)  As used in this section, the following terms have the following meaning:

(1)  “Necessity” means that a need exists for the regulation, or for its amendment or repeal, as demonstrated by the record of the rulemaking authority.

(2)  “Authority” means that a provision of law or of a state or federal regulation permits or requires the regional agency to adopt, amend, or repeal the regulation.

(3)  “Clarity” means that the regulation is written or displayed so that its meaning can be easily understood by the persons directly affected by it.

(4)  “Consistency” means that the regulation is in harmony with, and not in conflict with or contradictory to, existing statutes, court decisions, or state or federal regulations.

(5)  “Nonduplication” means that a regulation does not impose the same requirements as an existing state or federal regulation unless a district finds that the requirements are necessary or proper to execute the powers and duties granted to, and imposed upon, a district.

(6)  “Reference” means the statute, court decision, or other provision of law that the district implements, interprets, or makes specific by adopting, amending, or repealing a regulation.

(Amended by Stats. 1997, Ch. 519, Sec. 1. Effective January 1, 1998.)



40727.2

(a)  In complying with Section 40727, the district shall prepare a written analysis as required by this section. In the analysis, the district shall identify all existing federal air pollution control requirements, including, but not limited to, emission control standards constituting best available control technology for new or modified equipment, that apply to the same equipment or source type as the rule or regulation proposed for adoption or modification by the district. The analysis shall also identify any of that district’s existing or proposed rules and regulations that apply to the same equipment or source type, and all air pollution control requirements and guidelines that apply to the same equipment or source type and of which the district has been informed pursuant to subdivision (b). The analysis shall be in a format that minimizes paperwork and, at the option of the district, may be in matrix form.

(b)  Within 60 days from the date of a district’s publication, pursuant to Section 40923, of the list of regulatory measures proposed for adoption in the following year, any person may inform the district of any existing federal or state air pollution control requirement or guideline or proposed or existing district air pollution control requirement or guideline that applies to the same type of source or equipment in that district as any proposed new or amended district rule or regulation on that district’s list of regulatory measures. If any person informs the district of any requirement or guideline that does not apply to the same type of source or equipment, the district shall notify the person to that effect and shall not be required to review that requirement or guideline.

(c)  The analysis prepared pursuant to subdivision (a) shall compare the elements of each of the identified air pollution control requirements to the corresponding element or elements of the district’s proposed new or amended rule or regulation.

(d)  Air pollution control requirement elements to be reviewed pursuant to subdivision (c) are all of the following:

(1)  Averaging provisions, units, and any other pertinent provisions associated with emission limits.

(2)  Operating parameters and work practice requirements.

(3)  Monitoring, reporting, and recordkeeping requirements, including test methods, format, content, and frequency.

(4)  Any other element that the district determines warrants review.

(e)  If one or more elements of a district’s proposed new or amended rule or regulation differs from corresponding elements of any existing air pollution control requirement or guideline applicable to the same equipment or source type, the analysis prepared pursuant to subdivision (a) shall note the difference or differences.

(f)  The public hearing notice given to the state board pursuant to subdivision (b) of Section 40725, and any notice mailed to interested persons, shall include a statement indicating that the analysis required by this section has been prepared, and shall provide the name, address, and telephone number of a district officer from whom copies may be requested. The analysis required by this section shall be provided to the public upon request.

(g)  If a district’s proposed new or amended rule or regulation does not impose a new emission limit or standard, make an existing emission limit or standard more stringent, or impose new or more stringent monitoring, reporting, or recordkeeping requirements, or if the proposed new or amended rule or regulation is a verbatim adoption or incorporation by reference of a federal New Source Performance Standard adopted pursuant to Section 111 of the federal Clean Air Act (42 U.S.C. Sec. 7411) or an airborne toxic control measure established by the state board pursuant to Section 39658, a district may elect to comply with subdivision (a) by finding that the proposed new or amended rule or regulation falls within one or more of the categories specified in this subdivision.

(h)  Nothing in this section limits the existing authority of districts to determine the form, content, and stringency of their rules and regulations. In implementing this section, it is the intent of the Legislature that the districts retain their existing authority and flexibility to tailor their air pollution emission control requirements to local circumstances.

(i)  For purposes of this section, a district rule or regulation shall be considered “proposed” if the rule or regulation has been made available to the general public in connection with a request for comments.

(j)  To the extent that the district board determines that there are additional costs imposed by this section, the district board shall recover those additional costs through the imposition of fees on regulated entities.

(Amended by Stats. 2000, Ch. 729, Sec. 7. Effective January 1, 2001.)



40728

Every district shall maintain a file of each regulation which shall be deemed to be the record for that rulemaking proceeding. The file shall include all of the following:

(a)  Copies of any petitions received by the district from interested persons proposing the adoption, amendment, or repeal of the regulation.

(b)  Copies of published notices of proposed adoption, amendment, or repeal of the regulation.

(c)  All data and other factual information, any studies or reports, and written comments submitted to the district in connection with the adoption, amendment, or repeal of the regulation.

(d)  A transcript, recording, or minutes of any public hearing connected with the adoption, amendment, or repeal of the regulation.

(e)  The text of regulations as originally proposed, and the modified text of regulations, if any, that were made available to the public prior to the adoption.

(Added by Stats. 1986, Ch. 758, Sec. 2.)



40728.5

(a)  Whenever a district intends to propose the adoption, amendment, or repeal of a rule or regulation that will significantly affect air quality or emissions limitations, that agency shall, to the extent data are available, perform an assessment of the socioeconomic impacts of the adoption, amendment, or repeal of the rule or regulation. The district board shall actively consider the socioeconomic impact of regulations and make a good faith effort to minimize adverse socioeconomic impacts, as defined below. This section does not apply to the adoption, amendment, or repeal of any rule or regulation that results in any less restrictive emissions limit if the action does not interfere with the district’s adopted plan to attain ambient air quality standards, or does not result in any significant increase in emissions.

(b)  For purposes of this section, “socioeconomic impact” means the following:

(1)  The type of industries or business, including small business, affected by the rule or regulation.

(2)  The impact of the rule or regulation on employment and the economy of the region affected by the adoption of the rule or regulation.

(3)  The range of probable costs, including costs to industry or business, including small business, of the rule or regulation.

(4)  The availability and cost-effectiveness of alternatives to the rule or regulation being proposed or amended.

(5)  The emission reduction potential of the rule or regulation.

(6)  The necessity of adopting, amending, or repealing the rule or regulation to attain state and federal ambient air standards pursuant to Chapter 10 (commencing with Section 40910).

(c)  To the extent that information on the socioeconomic impact of a regulation is required to be developed by a district pursuant to other provisions of this division, that information may be used or referenced in the assessment in order to comply with the requirements of this section.

(d)  This section does not apply to any district with a population of less than 500,000 persons.

(e)  Upon the approval by a majority vote of the district board, a county district is not required to include the analysis specified in paragraphs (2) and (4) of subdivision (b) in any assessment of socioeconomic impacts for any rule or regulation that only adopts a requirement that is substantially similar to, or is required by, a state or federal statute, regulation, or applicable formal guidance document. Examples of state or federal formal guidance documents include, but are not limited to, federal Control Techniques Guidelines, state and federal reasonably available control technology determinations, state best available retrofit control technology determinations, and state air toxic control measures.

(Amended by Stats. 2000, Ch. 729, Sec. 8. Effective January 1, 2001.)



40730

(a)  A district may establish programs to assist the public, government agencies, and businesses in complying with district regulations.

(b)  For the purposes of a program established pursuant to subdivision (a), a district may provide to any person any factual nonconfidential information regarding any product or service that is in compliance with district regulations, and regarding the air emissions associated with a particular use of that product or service. The provision of that information, upon request or otherwise, shall not include any recommendation to any person with respect to any product or service.

(Added by Stats. 1994, Ch. 247, Sec. 1. Effective January 1, 1995.)



40731

In order to assist in the development of the BACM, RACM, and BARCT measures specified in Sections 40724, 40724.5, and 40724.6, and to reduce or eliminate emissions of regulated air pollutants and their precursors, the California Air Pollution Control Officers Association, in consultation with the state board and other interested parties, shall, not later than January 1, 2005, develop a clearinghouse of available control measures and strategies for agricultural sources of air pollution and emissions from agricultural operations, including, but not limited to, the following sources:

(a)  Operations that create fugitive dust emissions, including, but not limited to, discing, tilling, material handling and storage, and travel on unpaved roads.

(b)  Confined animal facilities, including, but not limited to, any structure, building, installation, barn, corral, coop, feed storage area, or milking parlor, including, but not limited to, a system for the collection, storage, treatment, and distribution of liquid or solid manure from domestic animals, including, but not limited to, cattle, calves, horses, sheep, goats, swine, rabbits, chickens, turkeys, or ducks, if those animals are corralled, penned, or otherwise caused to remain in restricted areas for commercial agricultural purposes, and feeding is by means other than grazing.

(c)  Internal combustion engines used in the production of crops or the raising of animals or fowl, except an engine that is used to propel an implement of husbandry, as that term is defined in Section 36000 of the Vehicle Code, as that section existed on January 1, 2003.

(d)  Other equipment, operations, or activities associated with the growing of crops or the raising of fowl or animals, that emit, or cause to be emitted, any regulated air pollutant, or any precursor to any regulated air pollutant.

(Added by Stats. 2003, Ch. 479, Sec. 8. Effective January 1, 2004.)






CHAPTER 7 - Air Pollution Control Officer

40750

Each district board shall appoint an air pollution control officer for the district.

(Added by Stats. 1975, Ch. 957.)



40751

Subject to the direction of the district board, the air pollution control officer shall appoint district personnel, including any deputies necessary for the prompt and faithful discharge of the air pollution control officer’s duties.

(Amended by Stats. 2010, Ch. 699, Sec. 29.5. Effective January 1, 2011.)



40752

The air pollution control officer shall observe and enforce all of the following:

(a)  This part and Part 4 (commencing with Section 41500).

(b)  All orders, regulations, and rules prescribed by the district board.

(c)  All variances and standards which the district hearing board has prescribed.

(d)  All permit conditions imposed pursuant to Sections 42301 and 42301.10.

(Amended by Stats. 1994, Ch. 727, Sec. 2. Effective January 1, 1995.)



40753

The air pollution control officer may observe and enforce all provisions of Division 12 (commencing with Section 24000) of the Vehicle Code relating to the emission or control of air contaminants, except Sections 27157, 27157.5, 27158, and 27158.5.

In observing and enforcing such provisions of the Vehicle Code, the air pollution control officer may stop, detain, and inspect any vehicle on a public highway. Any person who interferes with such action, or who refuses to stop a vehicle under his control upon the order, of the air pollution control officer is guilty of a misdemeanor.

(Added by Stats. 1975, Ch. 957.)






CHAPTER 8 - Hearing Boards

ARTICLE 1 - General Provisions

40800

There is continued in existence and shall be, in each district, one or more hearing boards consisting of five members each, as specified in Section 40801, appointed by the district board.

The district board may also appoint one alternate for each member. The alternate shall have the same qualifications, specified in Section 40801, as the member for whom such person is the alternate. The alternate may serve only in the absence of the member, and for the same term as the member.

An alternate shall not hold any of the single member hearings authorized by subdivision (c) of Section 40824, subdivision (c) of Section 40825, Section 42351.5, or Section 42359.5.

(Amended by Stats. 1979, Ch. 239.)



40800.5

Any district board may designate the hearing board appointed by it as the “district hearing panel.” Every provision of every statute and every regulation that relates to hearing boards appointed pursuant to this chapter shall be fully applicable to any district hearing panel that is so designated pursuant to this section.

(Added by Stats. 1988, Ch. 1412, Sec. 5.)



40801

A hearing board shall consist of:

(a)  One member admitted to the practice of law in this state.

(b)  One member who is a professional engineer registered as such pursuant to the Professional Engineers Act (Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code).

(c)  One member from the medical profession whose specialized skills, training, or interests are in the fields of environmental medicine, community medicine, or occupational/toxicologic medicine.

(d)  Two public members.

(Added by Stats. 1975, Ch. 957.)



40802

If the district board, in the case of a district with a population of less than 750,000, is unable to appoint a person with the qualifications specified in Section 40801 who is willing and able to serve, and for that reason a vacancy exists on the hearing board, the county district board may, in order to fill that vacancy, appoint any person to the hearing board.

(Amended by Stats. 1990, Ch. 150, Sec. 1.)



40803

No officer or employee of the district, or of the county in the case of a county district, shall be a member of the district hearing board.

(Added by Stats. 1975, Ch. 957.)



40804

The terms of the members of a hearing board shall be three years.

In the case of the initial members of a hearing board appointed subsequent to January 1, 1974, two shall serve for a term of one year, two for a term of two years, and one for a term of three years.

(Added by Stats. 1975, Ch. 957.)



40805

Within 30 days after a regional district begins to function and exercise its powers, the regional district board shall appoint a hearing board.

(Added by Stats. 1975, Ch. 957.)



40806

A hearing board shall select a chairman from its members.

(Added by Stats. 1975, Ch. 957.)



40807

A hearing board may adopt rules for the conduct of its hearings. The rules shall be consistent with this division and, so far as practicable, shall conform to the rules for administrative adjudication by state agencies in Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code.

Where a district has two or more hearing boards, the rules shall be the same for all the hearing boards.

(Amended by Stats. 1976, Ch. 1063.)



40808

Except as provided for in Section 42359, no abatement order, permit, or variance may be issued, modified, or revoked by a hearing board, unless a public hearing thereon has been held by the hearing board pursuant to this chapter.

(Added by Stats. 1975, Ch. 957.)



40809

(a)  The office of the county counsel may represent both the district and the hearing board on a matter relating to a hearing before the hearing board as long as the same individual attorney does not represent both the district and the hearing board.

(b)  This section does not apply to the bay district or the south coast district.

(Added by Stats. 1986, Ch. 28, Sec. 1.)






ARTICLE 2 - Procedure

40820

Except as provided in Section 40501.1, subdivision (c) of Section 40824, subdivision (c) of Section 40825, Section 42351.5, and Section 42359.5, three members of the hearing board shall constitute a quorum, and no action shall be taken by the hearing board except in the presence of a quorum and upon the affirmative vote of a majority of the members of the hearing board.

(Repealed and added by Stats. 1988, Ch. 1412, Sec. 7.)



40821

A hearing board, with not fewer than four members present, may, in its discretion, within 30 days of the effective date of the decision, rehear any matter.

(Amended by Stats. 1988, Ch. 1412, Sec. 8.)



40822

Any hearing conducted by a hearing board shall be held in a location readily accessible to the public.

(Added by Stats. 1975, Ch. 957.)



40823

(a)  Except as otherwise provided in Sections 40824, 40825, and 40826, a hearing board shall serve a notice of the time and place of a hearing upon the district air pollution control officer, and upon the applicant or permittee affected, not less than 10 days prior to such hearing.

(b)  Except as otherwise provided in Sections 40824, 40825, and 40826, the hearing board shall also send notice of the hearing to every person who requests such notice and obtain publication of such notice in at least one daily newspaper of general circulation within the district. The notice shall state the time and place of the hearing and such other information as may be necessary to reasonably apprise the people within the district of the nature and purpose of the meeting.

(Added by Stats. 1975, Ch. 957.)



40824

In case of a hearing to consider an application for an interim variance, as authorized under Section 42351:

(a)  The hearing board shall serve reasonable notice of the time and place of the hearing upon the district air pollution control officer and upon the applicant.

(b)  Subdivision (b) of Section 40823 shall not apply.

(c)  In districts with a population of less than 750,000, the chairperson of the hearing board, or any other member of the hearing board designated by the board, may hear an application for an interim variance. If any member of the public contests a decision made by a single member of the hearing board, the application shall be reheard by the full hearing board within 10 days of the decision.

(Amended by Stats. 1987, Ch. 362, Sec. 1.)



40825

In case of a hearing to consider an application for a variance, or a series of variances, to be in effect for a period of not more than 90 days, or an application for modification of a schedule of increments of progress:

(a)  The hearing board shall serve a notice of the time and place of a hearing to grant such a variance or modification upon the air pollution control officer, all other districts within the air basin, the state board, the Environmental Protection Agency, and upon the applicant or permittee, not less than 10 days prior to such hearing.

(b)  Subdivision (b) of Section 40823 shall not apply.

(c)  In districts with a population of less than 750,000, the chairman of the hearing board, or any other member of the hearing board designated by the board, may hear such an application. If any member of the public contests a decision made by a single member of the hearing board, the application shall be reheard by the full hearing board within 10 days of the decision.

(Amended by Stats. 1987, Ch. 362, Sec. 2.)



40826

In case of a hearing to consider an application for a variance, other than an interim variance or a 90-day variance, or an application for a modification of a final compliance date in a variance previously granted, the notice requirements for the hearing shall be as follows:

(a)  The hearing board shall serve a notice of the time and place of a hearing to grant a variance upon the air pollution control officer, all other districts within the air basin, the state board, the Environmental Protection Agency, and upon the applicant or permittee, not less than 30 days prior to the hearing, except as provided in subdivision (d).

(b)  The hearing board shall also publish a notice of the hearing in at least one daily newspaper of general circulation in the district, and shall send the notice to every person who requests the notice, not less than 30 days prior to the hearing, except as provided in subdivision (d).

(c)  The notice shall state the time and place of the hearing; the time when, commencing not less than 30 days, or, under subdivision (d), not less than 15 days, prior to the hearing, and place where the application, including any proposed conditions or schedule of increments of progress, is available for public inspection; and any other information that may be necessary to reasonably apprise the people within the district of the nature and purpose of the meeting.

(d)  In districts with a population of 750,000 or less, the hearing board shall serve, publish, and send the notice pursuant to subdivisions (a) and (b) not less than 15 days prior to the hearing.

(Amended by Stats. 1992, Ch. 1096, Sec. 2. Effective September 29, 1992.)



40827

A hearing board shall serve a notice of the time and place of a hearing either by personal service or by first-class mail, postage prepaid. If either the identity or address of any person entitled to notice is unknown, the hearing board shall serve such person by publication of notice in the district pursuant to Section 6061 of the Government Code.

(Added by Stats. 1975, Ch. 957.)



40828

(a) A hearing board shall allow interested members of the public a reasonable opportunity to testify with regard to the matter under consideration, and shall consider that testimony in making its decision.

(b) The hearing board shall prepare a record of the witnesses and the testimony of each witness at the hearing. The record may be an audio recording. The record shall be retained by the hearing board while the variance is in effect, or for the period of one year, whichever is longer.

(Amended by Stats. 2009, Ch. 88, Sec. 66. Effective January 1, 2010.)



40829

Any member of a hearing board may administer oaths in any hearing in which he participates as a member of the hearing board.

(Added by Stats. 1975, Ch. 957.)



40830

At any hearing, a hearing board shall require any witness to be sworn before testifying.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 3 - Subpoenas

40840

Whenever the members of a hearing board conducting any hearing deem it necessary to examine any person as a witness at the hearing, the chairman of the hearing board shall issue a subpoena, in proper form, commanding such person to appear before it at a time and place specified to be examined as a witness. The subpoena may require such person to produce all books, papers, and documents in his possession, or under his control, material to the hearing.

(Added by Stats. 1975, Ch. 957.)



40841

A subpoena to appear before a hearing board shall be served in the same manner as a subpoena in a civil action.

(Added by Stats. 1975, Ch. 957.)



40842

Whenever any person duly subpoenaed to appear and give evidence, or to produce any books and papers, before a hearing board neglects or refuses to appear, or to produce any books and papers, as required by the subpoena, or refuses to testify or to answer any question which the hearing board decides is proper and pertinent, he shall be deemed in contempt, and the hearing board shall report the fact to the superior court of the county in which the hearing is held.

(Added by Stats. 1975, Ch. 957.)



40843

Upon receipt of a report submitted pursuant to Section 40842, the superior court shall proceed as specified in Section 11455.20 of the Government Code.

(Amended by Stats. 1995, Ch. 938, Sec. 71.5. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



40844

On the return of the attachment and the production of the body of the defendant, the superior court has jurisdiction of the matter. The person charged may purge himself of the contempt in the same way, and the same proceeding shall be had, and the same penalties may be imposed, and the same punishment inflicted as in the case of a witness subpoenaed to appear and give evidence on the trial of a civil cause before a superior court.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 4 - Decisions

40860

A hearing board shall announce its decision in writing. Copies of the decision shall immediately be filed with its clerk and mailed to all of the parties or their attorneys.

(Added by Stats. 1975, Ch. 957.)



40861

A hearing board may rehear a decision if a party petitions for a rehearing within 10 days after a copy of the decision has been mailed to him.

(Added by Stats. 1975, Ch. 957.)



40862

The decision of a hearing board shall include the reasons for the decision.

(Added by Stats. 1975, Ch. 957.)



40863

The decision shall become effective upon filing, unless the hearing board orders otherwise.

(Amended by Stats. 1976, Ch. 1113.)



40864

(a)  Judicial review may be had of a decision of a hearing board by filing a petition for a writ of mandate in accordance with Section 1094.5 of the Code of Civil Procedure. Except as otherwise provided in this section, any such petition shall be filed within 30 days after the decision has been mailed pursuant to Section 40860. The right to petition shall not be affected by the failure to seek a rehearing before the hearing board.

(b)  The complete record of the proceedings, or such parts thereof as are designated by the petitioner, shall be prepared by the hearing board and shall be delivered to the petitioner within 30 days after a request therefor by him, upon payment of the fee specified in Section 69950 of the Government Code for the transcript, the cost of preparation of other portions of the record, and for certification thereof.

(c)  The complete record includes the pleadings, all notices and orders issued by the hearing board, any proposed decision by the hearing board, the final decision, a transcript of all proceedings, the exhibits admitted or rejected, the written evidence, and any other papers in the case.

(d)  Where the petitioner, within 10 days after the last day on which a rehearing can be ordered, requests the hearing board to prepare all or any part of the record, the time within which a petition may be filed shall be extended until five days after its delivery to him. The hearing board may file with the court the original of any document in the record in lieu of a copy thereof.

(Amended by Stats. 1976, Ch. 1113.)



40865

In any proceeding pursuant to Section 40864, the court shall receive in evidence any order, rule, or regulation of the district board, any transcript of the proceedings before the hearing board, and such further evidence as the court, in its discretion, deems proper.

(Added by Stats. 1975, Ch. 957.)









CHAPTER 9 - Basinwide Air Pollution Control Councils

40900

There is continued in existence and shall be, in each air basin which is comprised of all or part of two or more districts, a basinwide air pollution control council.

The council shall consist of an elected official of, and designated by, the district board of each district which is included, in whole or in part, within the air basin.

Any officer or employee of a district within the air basin may act in an advisory capacity for and on behalf of the basinwide air pollution control council.

(Amended by Stats. 1981, Ch. 172.)






CHAPTER 10 - District Plans to Attain State Ambient Air Quality Standards

40910

It is the intent of the Legislature in enacting this chapter that districts shall endeavor to achieve and maintain state ambient air quality standards for ozone, carbon monoxide, sulfur dioxide, and nitrogen dioxide by the earliest practicable date. In developing attainment plans and regulations to achieve this objective, districts shall consider the full spectrum of emission sources and focus particular attention on reducing the emissions from transportation and areawide emission sources. Districts shall also consider the cost-effectiveness of their air quality programs, rules, regulations, and enforcement practices in addition to other relevant factors, and shall strive to achieve the most efficient methods of air pollution control. However, priority shall be placed upon expeditious progress toward the goal of healthful air. It is also the intent of the Legislature that redundant work shall be avoided.

(Amended by Stats. 2000, Ch. 729, Sec. 9. Effective January 1, 2001.)



40911

(a)  Except as provided in subdivision (b), each district which has been designated a nonattainment area for state ambient air quality standards for ozone, carbon monoxide, sulfur dioxide, or nitrogen dioxide shall prepare and submit a plan for attaining and maintaining the standards to the state board not later than December 31, 1990.

(b)  Notwithstanding subdivision (a), any district which is a receptor or contributor of transported air pollutants, as determined by the state board pursuant to subdivision (a) of Section 39610, shall prepare and submit its plan to the state board not later than June 30, 1991.

(Added by Stats. 1988, Ch. 1568, Sec. 11.)



40912

The plans for districts responsible for or affected by air pollutant transport shall provide for attainment and maintenance of the state and federal standards in both the upwind and downwind district. Each upwind district’s plan shall contain, at a minimum, all mitigation requirements established by the state board pursuant to subdivision (b) of Section 39610. Each downwind district’s plan shall contain sufficient measures to reduce emissions originating in the district below the level at which violations of state ambient air quality standards would occur in the absence of the transport contribution.

(Added by Stats. 1988, Ch. 1568, Sec. 11.)



40913

(a)  Each district plan shall be designed to achieve and maintain the state standards by the earliest practicable date, as determined by the district and subject to the approval of the state board, and in consideration of all relevant factors, including, but not limited to, the following:

(1)  Present and projected maximum ambient pollutant concentration.

(2)  Distribution and frequency of violations.

(3)  Transport contributions.

(4)  Projected emission increases based on industrial, vehicular, or population growth.

(5)  Emission inventory characteristics.

(6)  Anticipated effectiveness of available and potential control measures.

(7)  Emission reductions occurring in, or expected to occur in, the district.

(8)  In districts where military bases have closed or are scheduled for closure, the reuse plans for the closing base.

(b)  Each district plan shall be based upon a determination by the district board that the plan is a cost-effective strategy to achieve attainment of the state standards by the earliest practicable date.

(Amended by Stats. 1994, Ch. 1162, Sec. 2. Effective January 1, 1995.)



40914

(a)  Each district plan shall be designed to achieve a reduction in districtwide emissions of 5 percent or more per year for each nonattainment pollutant or its precursors, averaged every consecutive three-year period, unless an alternative measure of progress is approved pursuant to Section 39607.

(b)  A district may use an alternative emission reduction strategy which achieves less than an average of 5 percent per year reduction in districtwide emissions if the district demonstrates to the state board, and the state board concurs in, either of the following:

(1)  That the alternative emission reduction strategy is equal to or more effective than districtwide emission reductions in improving air quality.

(2)  That despite the inclusion of every feasible measure in the plan, and an expeditious adoption schedule, the district is unable to achieve at least a 5-percent annual reduction in districtwide emissions.

(c)  For purposes of this section and Section 41503.1, for each district that is designated nonattainment for a state ambient air quality standard but is designated attainment for the federal air quality standard for the same pollutant, reductions in emissions shall be calculated with respect to the actual level of emissions that exist in each district during 1990, as determined by the state board. All reductions in emissions occurring after December 31, 1990, including, but not limited to, reductions in emissions resulting from measures adopted prior to December 31, 1990, shall be included in this calculation. For each district that is designated nonattainment for both state and federal ambient air quality standards for a single pollutant, reductions in emissions shall be calculated with respect to the actual level of emissions that exist in each district during the baseline year used in the state implementation plan required by the federal Clean Air Act. All reductions in emissions occurring after December 31 of the baseline year, including, but not necessarily limited to, reductions in emissions resulting from measures adopted prior to December 31 of the baseline year, shall be included in this calculation.

(Amended by Stats. 2000, Ch. 729, Sec. 10. Effective January 1, 2001.)



40915

Each district plan shall contain contingency measures to be implemented upon a finding by the state board, pursuant to Section 41503.3, that the district is failing to achieve interim goals or maintain adequate progress toward attainment. Any regulations necessary to implement the contingency measures shall be adopted by the district within 180 days following the state board’s determination of inadequate progress.

(Added by Stats. 1988, Ch. 1568, Sec. 11.)



40916

(a)  The state board shall make technical assistance available to a district, at the district’s request, to support attainment planning and air pollutant transport planning and associated analyses. If the state board lacks sufficient resources to make technical assistance available to each district that requests assistance, the state board shall give priority to those districts that have limited financial or technical capabilities.

(b)  The state board shall develop guidelines for use by the districts to prepare emission inventories, develop monitoring networks, and develop methods for the validation of air quality models.

(c)  The state board shall develop and periodically update guidelines for use by the districts to establish equivalent emission reductions for mobile source emission control strategies and transportation control measures.

(d)  (1)  The state board may recommend a suggested control measure for adoption by a district to meet the requirements of the district’s plan adopted pursuant to this chapter for any architectural paint or coating, if the state board determines all of the following:

(A)  The control measure will achieve a feasible reduction in volatile organic compounds emitted by the architectural paint or coating. For purposes of this paragraph, “feasible reduction in volatile organic compounds emitted” means an emission limitation that is achievable, taking into account environmental, energy, and economic impacts.

(B)  Adequate data exist to establish that the control measure is necessary to attain state and federal ambient air quality standards.

(C)  The control measure is commercially and technologically feasible and necessary.

(2)  Nothing in this subdivision shall limit or affect the ability of a district to adopt or enforce rules related to architectural paint or coatings. Every rule adopted by a district regarding architectural paint or coatings shall be adopted by the governing board of the district in accordance with existing law, and shall include at least one public workshop.

(Amended by Stats. 2001, Ch. 456, Sec. 1. Effective January 1, 2002.)



40917

Two or more districts within the same air basin shall cooperate to the extent reasonable and appropriate in developing plan elements of mutual concern. These elements may include, but are not limited to, emission inventories, air quality models, and growth projections.

(Added by Stats. 1988, Ch. 1568, Sec. 11.)



40918

(a)  Each district with moderate air pollution shall, to the extent necessary to meet the requirements of the plan developed pursuant to Section 40913, include the following measures in its attainment plan:

(1)  A stationary source control program designed to achieve no net increase in emissions of nonattainment pollutants or their precursors from new or modified stationary sources which emit or have the potential to emit 25 tons per year or more of nonattainment pollutants or their precursors. The program shall require the use of best available control technology for any new or modified stationary source which has the potential to emit 25 pounds per day or more of any nonattainment pollutant or its precursors.

(2)  The use of reasonably available control technology for all existing stationary sources, except that stationary sources permitted to emit five tons or more per day or 250 tons or more per year shall be equipped with the best available retrofit control technology.

(3)  Reasonably available transportation control measures sufficient to substantially reduce the rate of increase in passenger vehicle trips and miles traveled per trip if the district contains an urbanized area with a population of 50,000 or more.

(4)  Provisions to develop areawide source and indirect source control programs.

(5)  Provisions to develop and maintain an emissions inventory system to enable analysis and progress reporting and a commitment to develop other analytical techniques to carry out its responsibilities pursuant to subdivision (b) of Section 40924.

(6)  Provisions for public education programs to promote actions to reduce emissions from transportation and areawide sources.

(b)  Any district with moderate air pollution that is not below the pollutant concentrations for a moderate classification pursuant to Sections 40921 and 40921.5 by December 31, 1997, shall comply with Section 40919 if the state board demonstrates that the additional requirements of Section 40919 will substantially expedite the district’s attainment of the state ambient air quality standards. Any actions taken by the state board pursuant to this subdivision are subject to Section 41503.4.

(Amended by Stats. 1996, Ch. 777, Sec. 7. Effective January 1, 1997.)



40918.5

(a)  Notwithstanding Sections 40918, 40919, and 40920, a district that does not have extreme air pollution may elect to not include a no-net-increase permitting program in its attainment plan if all of the following actions are taken:

(1)  The governing board of the district finds, at a public hearing, that the no-net-increase permitting program is not necessary to achieve and maintain the state ambient air quality standards by the earliest practicable date.

(2)  Prior to making the finding specified in paragraph (1), the governing board does both of the following:

(A)  Reviews an estimate of the growth in emissions, if any, that is likely to occur as a result of the elimination of a no-net-increase permitting program.

(B)  Complies with Section 40914 either by having adopted, or having scheduled for adoption, all feasible measures to achieve and maintain state ambient air quality standards, or by the use of an alternative emission reduction strategy.

(3)  The governing board of the district submits its finding to the state board, and, within 60 days from the date of the submittal of the finding, the state board makes a determination based on quantifiable and substantial evidence that a no-net-increase permitting program is not necessary to comply with the mitigation requirements established pursuant to Section 39610 and that the no-net-increase permitting program is not necessary to achieve and maintain the state ambient air quality standards by the earliest practicable date. If the state board does not make any determination within that 60-day period, and the district does not agree to an extension of that time period, the district may make the election authorized by this subdivision.

(b)  Nothing in this section shall relieve a district from the obligation to require the use of the best available control technology pursuant to Section 40918, 40919, or 40920.

(Added by Stats. 1996, Ch. 1092, Sec. 2. Effective January 1, 1997.)



40918.6

Following the implementation of Section 40918.5, both of the following shall occur:

(1)  The district governing board’s finding pursuant to paragraph (1) of subdivision (a) of Section 40918.5 shall, by operation of law, become part of the district’s attainment plan.

(2)  The state board shall, during any subsequent review of the district’s attainment plan pursuant to subdivision (a) of Section 41500, determine based on quantifiable and substantial evidence whether or not a no-net-increase permitting program is necessary to comply with mitigation requirements established pursuant to Section 39610 or to achieve and maintain state ambient air quality standards by the earliest practicable date. If the state board determines that a no-net-increase permitting program is necessary to comply with those requirements, the district shall then adopt and implement a no-net-increase permitting program pursuant to Section 40918, 40919, or 40920.

(Added by Stats. 1996, Ch. 1092, Sec. 3. Effective January 1, 1997.)



40918.7

(a)  Emission reduction offset credits created pursuant to subdivision (p) of Section 41865 shall be approved for use by a stationary source in another district if all of the following conditions are met:

(1)  The district containing the source providing the offset credits does not have a no-net-increase permitting program in its attainment plan.

(2)  The district where the offset credits are to be used is designated as having moderate air pollution.

(3)  The district where the offset credits are to be used is located within the same air basin as, or within an air basin that is contiguous to, the air basin in which the district containing the source providing the offsets is located.

(4)  The site where the offset credits will be used is located within 200 linear air miles from the source providing the offset credits.

(b)  If all of the conditions specified in subdivision (a) are met, the district receiving the offset credit shall do both of the following:

(1)  Determine the type and quantity of the emission reductions to be credited.

(2)  Adopt a rule or regulation to discount the emission reductions credited to the stationary source. The discount shall not be less than the emission reduction for offsets from comparable sources located within the district boundaries.

(Added by Stats. 1996, Ch. 1092, Sec. 4. Effective January 1, 1997.)



40919

(a)  Each district with serious air pollution shall, to the extent necessary to meet the requirements of the plan adopted pursuant to Section 40913, include the following measures in its attainment plan:

(1)  All measures required for moderate nonattainment areas, as specified in Section 40918.

(2)  A stationary source control program designed to achieve no net increase in emissions of nonattainment pollutants or their precursors from all new or modified stationary sources which emit, or have the potential to emit, 15 tons or more per year. The program shall require the use of best available control technology for any new or modified stationary source which has the potential to emit 10 pounds per day or more of any nonattainment pollutant or its precursors.

(3)  The use of the best available retrofit control technology, as defined in Section 40406, for all existing permitted stationary sources.

(4)  Measures to achieve the use of a significant number of low-emission motor vehicles by operators of motor vehicle fleets.

(b)  Any district with serious air pollution that has not met the criteria for a moderate classification by December 31, 1997, shall comply with Section 40920 if the state board demonstrates that the additional requirements of Section 40920 will substantially expedite the district’s attainment of the state ambient air quality standards. Any actions taken by the state board pursuant to this subdivision are subject to Section 41503.4.

(Amended by Stats. 1996, Ch. 777, Sec. 8. Effective January 1, 1997.)



40920

Each district with severe air pollution shall, to the extent necessary to meet the requirements of Section 40913, include the following measures in its attainment plan:

(a)  All measures required for moderate and serious nonattainment areas, as specified in Sections 40918 and 40919.

(b)  A stationary source control program designed to achieve no net increase in emissions of nonattainment pollutants or their precursors from all new or modified stationary sources which emit, or have the potential to emit, 10 tons or more per year.

(c)  Measures sufficient to reduce overall population exposure to ambient pollutant levels in excess of the standard by at least 25 percent by December 31, 1994, 40 percent by December 31, 1997, and 50 percent by December 31, 2000, based on average per capita exposure and the severity of the exposure, so as to minimize health impacts, using the average level of exposure experienced during 1986 through 1988 as the baseline.

(Amended by Stats. 1996, Ch. 777, Sec. 9. Effective January 1, 1997.)



40920.5

Each district with extreme air pollution shall, to the extent necessary to meet the requirements of the plan developed pursuant to Section 40913, include the following measures in its attainment plan:

(a)  All measures required for moderate, serious, and severe areas.

(b)  A stationary source control program designed to achieve no net increase in emissions from new or modified stationary sources of nonattainment pollutants or their precursors.

(c)  Any other feasible controls that can be implemented, or for which implementation can begin, within 10 years of the adoption date of the most recent air quality plan.

(Amended by Stats. 1996, Ch. 777, Sec. 10. Effective January 1, 1997.)



40920.6

(a)  Prior to adopting rules or regulations to meet the requirement for best available retrofit control technology pursuant to Sections 40918, 40919, 40920, and 40920.5, or for a feasible measure pursuant to Section 40914, districts shall, in addition to other requirements of this division, do all of the following:

(1)  Identify one or more potential control options which achieves the emission reduction objectives for the regulation.

(2)  Review the information developed to assess the cost-effectiveness of the potential control option. For purposes of this paragraph, “cost-effectiveness” means the cost, in dollars, of the potential control option divided by emission reduction potential, in tons, of the potential control option.

(3)  Calculate the incremental cost-effectiveness for the potential control options identified in paragraph (1). To determine the incremental cost-effectiveness under this paragraph, the district shall calculate the difference in the dollar costs divided by the difference in the emission reduction potentials between each progressively more stringent potential control option as compared to the next less expensive control option.

(4)  Consider, and review in a public meeting, all of the following:

(A)  The effectiveness of the proposed control option in meeting the requirements of this chapter and the requirements adopted by the state board pursuant to subdivision (b) of Section 39610.

(B)  The cost-effectiveness of each potential control option as assessed pursuant to paragraph (2).

(C)  The incremental cost-effectiveness between the potential control options as calculated pursuant to paragraph (3).

(5)  Make findings at the public hearing at which the regulation is adopted stating the reasons for the district’s adoption of the proposed control option or options.

(b)  A district may establish its own best available retrofit control technology requirement based upon consideration of the factors specified in subdivision (a) and Section 40406 if the requirement complies with subdivision (d) of Section 40001 and is consistent with this chapter, other state law, and federal law, including, but not limited to, the applicable state implementation plan.

(c)  A district shall allow the retirement of marketable emission reduction credits under a program which complies with all of the requirements of Section 39616, or emission reduction credits which meet all of the requirements of state and federal law, including, but not limited to, the requirements that those emission reduction credits be permanent, enforceable, quantifiable, and surplus, in lieu of any requirement for best available retrofit control technology, if the credit also complies with all district rules and regulations affecting those credits.

(d)  After a district has established the cost-effectiveness, in a dollar amount, for any rule or regulation adopted pursuant to this section or Section 40406, 40703, 40914, 40918, 40919, 40920, 40920.6, or 40922, the district, consistent with subdivision (d) of Section 40001, shall allow alternative means of producing equivalent emission reductions at an equal or lesser dollar amount per ton reduced, including the use of emission reduction credits, for any stationary source that has a demonstrated compliance cost exceeding that established dollar amount.

(Amended by Stats. 1996, Ch. 442, Sec. 2. Effective January 1, 1997.)



40921

For the purposes of Sections 40918, 40919, 40920, and 40920.5, the designation of a district’s air pollution as “moderate,” “serious,” “severe,” or “extreme” for an area which is a receptor of transported air pollutants shall be based on violations of state ambient air quality standards which would occur without regard to the transport contribution.

(Amended by Stats. 1992, Ch. 945, Sec. 9. Effective January 1, 1993.)



40921.5

(a)  For purposes of classifying ozone nonattainment areas pursuant to Sections 40918, 40919, 40920, and 40920.5, the terms moderate, serious, severe, and extreme shall be defined as follows:

(1)  Moderate ........................

greater than 0.09 to not
more than 0.12 parts per
million, inclusive.

(2)  Serious ........................

0.13 to 0.15 parts per mil-
lion, inclusive.

(3)  Severe ........................

0.16 to 0.20 parts per mil-
lion, inclusive.

(4)  Extreme ........................

greater than 0.20 parts per
million.

(b)  For the purposes of classifying carbon monoxide nonattainment areas under Sections 40918 and 40919, the terms moderate and serious shall be defined as follows:

(1)  Moderate ........................

greater than 9.0 to 12.7 parts
per million, inclusive.

(2)  Serious ........................

greater than 12.7 parts per
million.

(c)  The state board shall determine the ambient concentration of each nonattainment area consistent with the designation criteria established pursuant to subdivision (e) of Section 39607. Classifications for ozone shall be based upon the calendar years 1989 to 1991, inclusive. Classifications for carbon monoxide shall be based upon the 1989–90 and 1990–91 winter seasons.

(Amended by Stats. 1993, Ch. 1028, Sec. 6. Effective January 1, 1994.)



40922

(a)  Each plan prepared pursuant to this chapter shall include an assessment of the cost effectiveness of available and proposed control measures and shall contain a list which ranks the control measures from the least cost-effective to the most cost-effective.

(b)  In developing an adoption and implementation schedule for a specific control measure, the district shall consider the relative cost effectiveness of the measure, as determined under subdivision (a), as well as other factors including, but not limited to, technological feasibility, total emission reduction potential, the rate of reduction, public acceptability, and enforceability.

(Added by Stats. 1988, Ch. 1568, Sec. 11.)



40923

(a)  Upon the state board’s approval of a district’s attainment plan, and each January 1 thereafter, the district shall publish a list of regulatory measures scheduled or tentatively scheduled for consideration during the following year. The district shall not propose a regulatory measure for consideration during any year that is not contained in the district’s most recently published list of proposed regulatory measures unless earlier consideration is necessary to satisfy federal requirements, to abate a substantial endangerment to public health or welfare, or to comply with Section 39666 or 40915.

(b)  Subdivision (a) does not apply to any modification of existing rules that the district finds and determines is necessary to do either of the following:

(1)  Preserve the original intent of the rules, as stated upon their adoption.

(2)  Increase opportunities for alternative compliance methodology pursuant to subdivision (d) of Section 40001.

(Amended by Stats. 1996, Ch. 442, Sec. 3. Effective January 1, 1997.)



40924

(a)  On or before December 31 of each year following the state board’s approval of a district’s attainment plan, the district shall prepare and submit a report to the state board summarizing its progress in meeting the schedules for developing, adopting, and implementing the air pollution control measures contained in the district’s plan. Those annual reports shall contain, at a minimum, the proposed and actual dates for the adoption and implementation of each measure.

(b)  On or before December 31, 1994, and once every three years thereafter, the district shall assess its progress toward attainment of the state ambient air quality standards. Each triennial assessment shall be incorporated into the district’s triennial plan revision prepared pursuant to Section 40925. Each triennial assessment shall contain, at a minimum, both of the following:

(1)  The extent of air quality improvement achieved during the preceding three years, based upon ambient pollutant measurements, best available modeling techniques, and air quality indicators identified by the state board for that purpose under subdivision (f) of Section 39607.

(2)  The expected and revised emission reductions for each measure scheduled for adoption in the preceding three-year period.

(Amended by Stats. 1996, Ch. 777, Sec. 10.5. Effective January 1, 1997.)



40925

(a)  On or before December 31, 1994, and at least once every three years thereafter, every district shall review and revise its attainment plan to correct for deficiencies in meeting the interim measures of progress incorporated into the plan pursuant to Section 40914, and to incorporate new data or projections into the plan, including, but not limited to, the quantity of emission reductions expected from the control measures adopted in the preceding three-year period and the dates that those emission reductions will be achieved, and the rates of population-related, industry-related, and vehicle-related emissions growth actually experienced in the district and projected for the future. This data shall be compared to the rate of emission reductions and growth projected in the previous triennial plan revision. Upon adoption of each triennial plan revision at a public hearing, the district board shall submit the revision to the state board.

(b)  A district may modify the emission reduction strategy or alternative measure of progress for subsequent years based on this assessment if the district demonstrates to the state board, and the state board finds, that the modified strategy is at least as effective in improving air quality as the strategy which is being replaced.

(c)  Each district which cannot demonstrate attainment by December 31, 1999, shall prepare and submit a comprehensive update of its plan to the state board not later than December 31, 1997, unless the state board determines, by not later than February 1, 1997, that a comprehensive plan update is unnecessary. The revised plan shall include an interim air quality improvement goal or an equivalent emission reduction strategy, subject to review and approval by the state board, to be achieved in the subsequent five-year period.

(Amended by Stats. 2000, Ch. 729, Sec. 11. Effective January 1, 2001.)



40925.3

(a)  The state board shall publish on a quarterly basis, or on a more frequent basis if determined necessary by the state board, a list of each district’s rules or rule amendments that are submitted during that quarter to the United States Environmental Protection Agency as revisions to the state implementation plan. The list shall include the following dates and information, if available:

(1)  The date the district adopted the revision.

(2)  The date the revision was submitted to the state board.

(3)  The date the state board submitted the revision to the United States Environmental Protection Agency.

(4)  The date the United States Environmental Protection Agency published notice of a proposed action on the revision in the Federal Register and the nature of that proposed final action.

(5)  The date the United States Environmental Protection Agency took final action of the revision and the nature of that final action.

(b)  The state board may remove a revision from the list published pursuant to subdivision (a) 30 days after the United States Environmental Protection Agency takes final action on the revision.

(c)  For the purposes of this section, “publish” means to post the information on the state board’s Internet website, or to make the information available to any party in writing upon request.

(Added by Stats. 1999, Ch. 451, Sec. 1. Effective January 1, 2000.)



40925.5

(a)  A district which is nonattainment for the state ozone standard shall be designated “nonattainment-transitional” by operation of law if, during a single calendar year, the state standard is not exceeded more than three times at any monitoring location within the district.

(b)  Any district which is designated nonattainment-transitional under subdivision (a) shall review its plan for attaining the state ozone standard and shall determine whether the stationary source control measures scheduled for adoption or implementation within the next three years by the district are needed to accomplish expeditious attainment or to maintain the state standard following the projected attainment date. In making that determination, the district shall consider air quality trends, the effect of the state’s adopted and proposed motor vehicle and area source control programs, turnover of the vehicle fleet, the impact of measures previously adopted by the district, the state board, and the Environmental Protection Agency which are in the process of being implemented, and other significant factors influencing emissions trends.

(c)  If a nonattainment-transitional district determines that one or more of the stationary source control measures scheduled for adoption or implementation within the next three years are no longer necessary to accomplish expeditious attainment or to maintain the state standard, the district shall shift those measures to the contingency category.

(d)  If a nonattainment-transitional district determines that delaying one or more stationary source control measures will not retard the achievement of the state ozone standard, it may delay that measure.

(e)  Subdivisions (c) and (d) shall not apply to any stationary source control measures required by Section 39610. In addition, subdivisions (c) and (d) shall be suspended at any time that the district ceases to qualify for a nonattainment-transitional designation under subdivision (a).

(f)  Actions of any district pursuant to this section are effective immediately. The state board may disapprove any action of the district pursuant to this section within 90 days of the action. The state board shall not disapprove district actions pursuant to this section unless it finds that the actions will delay expeditious attainment of the state ozone standard. Actions taken by the state board pursuant to this subdivision are subject to Section 41503.4.

(g)  Actions of any district pursuant to subdivisions (c) or (d) shall be reviewed by the district in connection with its next review and revision of its attainment plan pursuant to Section 40925.

(Amended by Stats. 1996, Ch. 777, Sec. 14. Effective January 1, 1997.)



40926

Nothing in this chapter restricts the authority of the state board or a district to adopt regulations to control suspended particulate matter, visibility reducing particles, lead, hydrogen sulfide, or sulfates, or their precursors.

(Added by Stats. 1988, Ch. 1568, Sec. 11.)



40930

(a)  Each district that has adopted a plan pursuant to this chapter shall, on or before January 31 of each year, prepare and submit to the state board a report identifying the number of days during the preceding calendar year that air quality in the district violated each state ambient air quality standard for which the district’s status is nonattainment.

(b)  For any pollutant for which the report indicates that the applicable state ambient air quality standard was not violated during more than three days during the calendar year at any one or more monitoring locations within the district, the district shall not adopt any new or more stringent control measure until after preparation, and approval by the district board, of an analysis that does all of the following:

(1)  Assesses the costs and benefits of all additional district, state, and federal regulatory actions that would be necessary to achieve attainment of the applicable state ambient air quality standard, taking into account only the additional costs and benefits attributable to achieving the state standard for the remaining three or fewer days each year.

(2)  Includes consideration of all of the socioeconomic impacts specified in Section 40728.5.

(3)  Identifies, if the district is an upwind district, the benefits of the additional regulatory actions in the district on the air quality in any downwind district, and identifies the costs attributable to those regulatory actions.

(c)  The state board shall review the district analyses prepared pursuant to subdivision (b) to ensure expeditious progress towards attainment in both the district that prepared the analysis and any downwind district and to ensure that any resulting action of the district that prepared the analysis does not adversely affect any downwind district.

(Added by Stats. 1996, Ch. 603, Sec. 1. Effective January 1, 1997.)






CHAPTER 11 - Sacramento Metropolitan Air Quality Management District

ARTICLE 1 - General Provisions

40950

The Legislature finds and declares as follows:

(a)  The Sacramento metropolitan region is a geographical and meteorological entity not reflected by political boundaries.

(b)  The region has serious air pollution problems caused by the operation of more than 1,000,000 vehicles in the region, numerous stationary sources of air pollution, and atmospheric and meteorological conditions which are conducive to the formation of a variety of air pollutants.

(c)  Despite the implementation of improved emission controls on motor vehicles and stationary sources, rapid population growth and increases in vehicle miles traveled in the region are likely to result in worsening air pollution in future years.

(d)  The state and federal governments have adopted ambient air quality standards in order to protect public health, and it is in the public interest that those standards be attained as expeditiously as possible.

(e)  In order to achieve and maintain air quality standards and protect public health, a metropolitan air quality improvement strategy is required to be implemented in order to provide the maximum achievable reduction in emissions from existing sources and to provide for the maximum feasible reduction or mitigation of emissions resulting from population growth, increased vehicle mileage, and other new sources of emissions.

(f)  In order to successfully achieve improvements in air quality throughout the region, there is a need for greater coordination between land use and transportation planning decisions and the achievement of air quality goals.

(g)  In order to successfully develop and implement a comprehensive program for the attainment and maintenance of state and federal ambient air quality standards in the region, the air quality management district in the region must be delegated additional authority and responsibility from the state, particularly with respect to reducing motor vehicle emissions and expanding the use of cleaner burning fuels.

(h)  In order to successfully implement a coordinated air quality plan for the region, the responsibilities of local and regional authorities with respect to the implementation of air pollution control strategies, clean fuels programs, and motor vehicle use reduction measures should be fully integrated into an agency with countywide or regional authority, as determined by representatives of the affected county and city governments.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



40951

As used in this chapter, “best available control technology” has the meaning provided in Section 40405.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



40952

As used in this chapter, “best available retrofit control technology” has the meaning given in Section 40406.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



40953

As used in this chapter, “strategy” means the Sacramento district air quality improvement strategy.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)






ARTICLE 2 - Creation of the Sacramento Metropolitan Air Quality Management District

40960

There is hereby created the Sacramento Metropolitan Air Quality Management District.

The boundaries of the Sacramento district shall include all of the County of Sacramento and, pursuant to Section 40963, if the board of supervisors of the County of Placer requests to become part of the Sacramento district, shall also include all or a portion of that county, as specified in the resolution of the board of supervisors requesting inclusion in the Sacramento district.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



40961

The Sacramento district is the local agency within the boundaries of the Sacramento district with the primary responsibility for the development, implementation, monitoring, and enforcement of air pollution control strategies, clean fuels programs, and motor vehicle use reduction measures, and shall represent the citizens of the Sacramento district in influencing the decisions of other public and private agencies whose actions may have an adverse impact on air quality within the Sacramento district.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



40962.5

Notwithstanding any other provision of law, as of July 1, 1996, Article 2 (commencing with Section 40120) of Chapter 2 shall not be applicable to the Sacramento district.

(Added by Stats. 2000, Ch. 729, Sec. 12. Effective January 1, 2001.)



40963

(a)  The Sacramento district board may, by resolution, include all or a portion of the County of Placer within the Sacramento district, upon receipt of a resolution from the board of supervisors of the county requesting inclusion and specifying the portion of the county to be included in the Sacramento district. All territory included within the Sacramento district shall be contiguous.

(b)  The inclusion of any county, or portion thereof, in the Sacramento district shall become effective on the July 1 immediately following the adoption of the resolution of inclusion by the Sacramento district board.

(c)  A copy of the resolution of inclusion shall be transmitted by the Sacramento district board to the board of supervisors and to the state board.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)






ARTICLE 3 - Governing Body

40980

(a) The Sacramento district shall, at a minimum, be governed by a district board composed of the Board of Supervisors of the County of Sacramento.

(b) If the County of Placer submits a resolution of inclusion, pursuant to Section 40963, one or more elected officials from that county shall be included on the Sacramento district board, pursuant to agreement between that county and the Sacramento district board.

(c) (1) The membership of the Sacramento district board shall include one or more members who are mayors or city council members, or both, and one or more members who are county supervisors.

(2) The number of those members and their composition shall be determined jointly by the counties and cities within the district, and shall be approved by a majority of the counties, and by a majority of the cities that contain a majority of the population in the incorporated area of the district.

(d) The governing board shall reflect, to the extent feasible and practicable, the geographic diversity of the district and the variation of population between the cities in the district.

(e) (1) Except as provided in paragraph (2), the members of the governing board who are mayors or city council members shall be selected by the city council of the city that they represent. The members of the governing board who are county supervisors shall be selected by the county if the district only contains one county or a majority of counties within the district if the district contains more than one county.

(2) The city selection committee shall be convened to select a member of the governing board from nominees who are mayors or city council members only if there is to be a change in a board member designated to represent more than one city, and only if more than one of those cities submits nominees for that board member position.

(3) When selecting a member of the governing board, a city council and the city selection committee may also appoint a mayor or another city council member as an alternate to serve and vote in place of the member who is absent or is disqualified from participating.

(f) (1) If the district fails to comply with subdivision (c), one-third of the members of the governing board shall be mayors or city council members, and two-thirds shall be county supervisors. The number of those members shall be determined as provided in paragraph (2) of subdivision (c), and the members shall be selected pursuant to subdivision (e).

(2) For purposes of paragraph (1), if any number which is not a whole number results from the application of the term “one-third” or “two-thirds,” the number of county supervisors shall be increased to the nearest integer, and the number of mayors or city council members decreased to the nearest integer.

(Amended by Stats. 2007, Ch. 343, Sec. 17. Effective January 1, 2008.)



40981

The Sacramento district board shall elect a chairperson every two years from its membership.

(Amended by Stats. 2007, Ch. 664, Sec. 3. Effective January 1, 2008.)



40982

Each member of the Sacramento district board shall receive actual and necessary expenses incurred in the performance of board duties, and may receive compensation, to be determined by the Sacramento district board, not to exceed one hundred dollars ($100) for each day attending the meetings of the Sacramento district board and committee meetings thereof, or upon authorization of the Sacramento district board, while on official business of the Sacramento district, but the compensation shall not exceed six thousand dollars ($6,000) in any one year. Compensation pursuant to this section shall be fixed by ordinance.

(Added by Stats. 2006, Ch. 425, Sec. 1. Effective September 22, 2006.)






ARTICLE 4 - General Powers and Duties

41010

(a)  The Sacramento district board shall adopt rules and regulations that are not in conflict with state and federal laws and rules and regulations that reflect the best available technological and administrative practices. Upon adoption and approval of the air quality improvement strategy, the rules and regulations shall be amended, if necessary, to conform to the strategy.

(b)  The rules and regulations adopted pursuant to subdivision (a) shall require the use of best available control technology for new and modified sources and the use of best available retrofit control technology for existing sources.

(c)  The rules and regulations of the Sacramento County Air Pollution Control District shall remain in effect and shall be enforced by the Sacramento district, until superseded or amended by the Sacramento district board.

(d)  In adopting any regulation, the Sacramento district board shall comply with Section 40703.

(Amended by Stats. 1990, Ch. 1457, Sec. 4.)



41011

(a)  After a public hearing, the Sacramento district may adopt regulations to require owners or operators of public or commercial motor vehicle fleets, or both, including those operated by the state, to periodically submit information to the Sacramento district on the number and type of vehicles operated within the Sacramento district, including, but not limited to, the amount and type of fuel used, for use by the Sacramento district in ascertaining the contribution of these vehicles to air pollution emissions within the Sacramento district.

(b)  After a public hearing, the Sacramento district may adopt regulations to require operators of public and commercial fleet vehicles, when adding vehicles to, or replacing vehicles in, an existing fleet or when purchasing vehicles to form a new fleet, to purchase low-emission motor vehicles and to require, to the maximum extent feasible or appropriate, that those vehicles be operated on a cleaner burning alternative fuel. Rules and regulations adopted under this section shall be applicable to vehicles operated by the state only when funds necessary to pay the costs to the state to comply with those rules and regulations have been appropriated for that purpose.

(c)  For purposes of this section, “motor vehicle fleet” means 15 or more vehicles under common ownership or operation.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41012

In consultation with the Department of Transportation and other appropriate state and local public agencies, after a public hearing, the Sacramento district may adopt regulations to encourage ridesharing, van pooling, peak shifting, or flexible work hours, in order to improve air quality within the Sacramento district.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41013

The Sacramento district may adopt regulations to limit or mitigate the impact on air quality of indirect or areawide sources.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41014

The Sacramento district may conduct public education, marketing, demonstration, monitoring, research, and evaluation programs or projects with respect to transportation emission control measures.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41015

This chapter does not constitute an infringement on the existing authority of local governments to plan or control land use, and nothing in this chapter provides or transfers new authority over such land use to the Sacramento district.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41016

This chapter does not limit or restrict any authority of the City of Sacramento to adopt and implement any transportation system improvement program or air quality improvement program. The Sacramento district and the City of Sacramento may enter into a contract to implement any such program.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)






ARTICLE 5 - Sacramento Metropolitan Air Quality Coordinating Council

41040

The Sacramento district may, pursuant to agreement with one or more local agencies within the district, establish the Sacramento Metropolitan Air Quality Coordinating Council to provide for coordinated air quality planning within the Sacramento district.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)






ARTICLE 6 - Air Quality Improvement Strategy

41060

Not later than January 1, 1990, the Sacramento district shall adopt an air quality improvement strategy to reduce public exposure to air pollution and toxic air contaminants and to achieve and maintain state and federal ambient air quality standards by the earliest practicable date.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41061

The strategy shall provide for the enforcement of regulations adopted pursuant to Section 41011 or 41013 and shall provide for the implementation and enforcement of the transportation control measures included in the state implementation plan, as required by state and federal law.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41062

(a)  The strategy shall include a clean fuels program to provide, to the extent feasible and necessary to carry out the purposes of this chapter, a schedule for the introduction of cleaner burning alternative fuels and low-emission motor vehicles or control measures providing equivalent emission reductions within the district, a program to encourage the establishment of the necessary infrastructure to support the introduction of cleaner burning fuels, and demonstration programs and incentives to encourage the purchase of clean fueled vehicles and the use of cleaner burning fuels.

(b)  In developing the clean fuels program, the district shall consider projects utilizing methanol fuel; fuel cells; liquid petroleum gas; natural gas, including compressed natural gas; combination fuels; synthetic fuels; electricity, including electric vehicles; ethanol; and other cleaner burning fuels.

(c)  Nothing in this section authorizes the Sacramento district to require the sale or supply of any specific motor vehicle fuel.

(Amended by Stats. 1990, Ch. 216, Sec. 80.)



41063

The strategy shall provide for the implementation of all feasible measures to improve transportation system management and reduce or mitigate increases in motor vehicle use within the Sacramento Valley region.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41064

In preparing, evaluating, and amending the strategy, the district may contract with the Sacramento Area Council of Governments or with any private organization or consultant for the preparation of analyses of the availability and effectiveness of transportation controls and motor vehicle use reduction measures.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41065

The strategy shall include a public education program designed to achieve effective implementation of all feasible transportation system management measures.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)



41066

The strategy shall be consistent with any nonattainment area plan required by state or federal law, or any requirement imposed on a local agency with respect to the preparation or administration of a plan.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)






ARTICLE 7 - Financial Provisions

41080

(a)  The Sacramento district may adopt a schedule of fees, levied on permitted and other sources of air pollution, subject to regulation by the Sacramento district, to recover its costs of implementing this chapter.

(b)  The Sacramento district may contract with a county or counties, in which the Sacramento district is functioning, to provide facilities and administrative, legal, health coverage, risk management, clerical, and other support services, including, but not limited to, those facilities and services that the county or counties provided to the Sacramento district prior to July 1, 1994.

(Amended by Stats. 1994, Ch. 260, Sec. 7. Effective July 21, 1994.)



41081

(a) Subject to Article 3.7 (commencing with Section 53720) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, or with the approval of the board of supervisors of each county included, in whole or in part, within the Sacramento district, the Sacramento district board may adopt a surcharge on the motor vehicle registration fees applicable to all motor vehicles registered in those counties within the Sacramento district whose boards of supervisors have adopted a resolution approving the surcharge. The surcharge shall be collected by the Department of Motor Vehicles and, after deducting the department’s administrative costs, the remaining funds shall be transferred to the Sacramento district. Prior to the adoption of any surcharge pursuant to this subdivision, the district board shall make a finding that any funds allocated to the district as a result of the adoption of a county transportation sales and use tax are insufficient to carry out the purposes of this chapter.

(b) The surcharge shall not exceed six dollars ($6).

(c) After consulting with the Department of Motor Vehicles on the feasibility thereof, the Sacramento district board may provide, in the surcharge adopted pursuant to subdivision (a), to exempt from all or part of the surcharge any category of low-emission motor vehicle.

(d) Funds received by the Sacramento district pursuant to this section shall be used by that district as follows:

(1) The revenues resulting from the first four dollars ($4) of each surcharge shall be used to implement reductions in emissions from vehicular sources, including, but not limited to, a clean fuels program and motor vehicle use reduction measures.

(2) The revenues resulting from the next two dollars ($2) of each surcharge shall be used to implement the following programs that achieve emission reductions from vehicular sources and off-road engines, to the extent that the district determines the program remediates air pollution harms created by motor vehicles on which the surcharge is imposed:

(A) Projects eligible for grants under the Carl Moyer Memorial Air Quality Standards Attainment Program (Chapter 9 (commencing with Section 44275) of Part 5).

(B) The new purchase, retrofit, repower, or add-on of equipment for previously unregulated agricultural sources of air pollution, as defined in Section 39011.5, within the Sacramento district, for a minimum of three years from the date of adoption of an applicable rule or standard, or until the compliance date of that rule or standard, whichever is later, if the state board has determined that the rule or standard complies with Sections 40913, 40914, and 41503.1, after which period of time, a new purchase, retrofit, repower, or add-on of equipment shall not be funded pursuant to this chapter. The district shall follow any guidelines developed under subdivision (a) of Section 44287 for awarding grants under this program.

(C) The purchase of new, or retrofit of emissions control equipment for existing, schoolbuses pursuant to the Lower-Emission School Bus Program adopted by the state board.

(D) An accelerated vehicle retirement or repair program that is adopted by the state board pursuant to authority granted hereafter by the Legislature by statute.

(E) The replacement of onboard natural gas fuel tanks on schoolbuses owned by a school district that are 14 years or older, not to exceed twenty thousand dollars ($20,000) per bus, pursuant to the Lower-Emission School Bus Program adopted by the state board.

(F) The enhancement of deteriorating natural gas fueling dispensers of fueling infrastructure operated by a school district with a one-time funding amount not to exceed five hundred dollars ($500) per dispenser, pursuant to the Lower-Emission School Bus Program adopted by the state board.

(e) Not more than 5 percent of the funds collected pursuant to this section shall be used by the district for administrative expenses.

(f) A project funded by the program shall not be used for credit under any state or federal emissions averaging, banking, or trading program. An emission reduction generated by the program shall not be used as marketable emission reduction credits or to offset any emission reduction obligation of any person or entity. Projects involving new engines that would otherwise generate marketable credits under state or federal averaging, banking, and trading programs shall include transfer of credits to the engine end user and retirement of those credits toward reducing air emissions in order to qualify for funding under the program. A purchase of a low-emission vehicle or of equipment pursuant to a corporate or a controlling board’s policy, but not otherwise required by law, shall generate surplus emissions reductions and may be funded by the program.

(g) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 216, Sec. 1.5) by Stats. 2013, Ch. 401, Sec. 1. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 401.)



41081-1

(a) Subject to Article 3.7 (commencing with Section 53720) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, or with the approval of the board of supervisors of each county included, in whole or in part, within the Sacramento district, the Sacramento district board may adopt a surcharge on the motor vehicle registration fees applicable to all motor vehicles registered in those counties within the Sacramento district whose boards of supervisors have adopted a resolution approving the surcharge. The surcharge shall be collected by the Department of Motor Vehicles and, after deducting the department’s administrative costs, the remaining funds shall be transferred to the Sacramento district. Prior to the adoption of any surcharge pursuant to this subdivision, the district board shall make a finding that any funds allocated to the district as a result of the adoption of a county transportation sales and use tax are insufficient to carry out the purposes of this chapter.

(b) The surcharge shall not exceed four dollars ($4).

(c) After consulting with the Department of Motor Vehicles on the feasibility thereof, the Sacramento district board may provide, in the surcharge adopted pursuant to subdivision (a), to exempt from all or part of the surcharge any category of low-emission motor vehicle.

(d) Funds received by the Sacramento district pursuant to this section shall be used to implement the strategy with respect to the reduction in emissions from vehicular sources, including, but not limited to, a clean fuels program and motor vehicle use reduction measures. Not more than 5 percent of the funds collected pursuant to this section shall be used by the district for administrative expenses.

(e) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 2.5) by Stats. 2013, Ch. 401, Sec. 2. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)



41082

Pursuant to Section 41081, the district may undertake programs which may include, but are not limited to, financial assistance to fleet operators for the purchase, conversion, or operation of low-emission motor vehicles, financial assistance or other incentives to encourage the sale and distribution of cleaner burning fuels, and financial assistance or other incentives for the purchase and operation of ridesharing vehicles.

(Added by Stats. 1988, Ch. 1541, Sec. 3.)









CHAPTER 13 - Mojave Desert Air Quality Management District

ARTICLE 1 - General Provisions

41200

The Legislature finds and declares as follows:

(a)  The Mojave Desert region has serious air pollution problems caused by the transport of air pollution from upwind districts and by the operation of growing numbers of motor vehicles and numerous stationary sources, and atmospheric and meteorological conditions which are conducive to the formation of a variety of air pollutants.

(b)  To effectively control air pollution within the region pursuant to the requirements of state and federal law, it is necessary to establish an institutional structure which reflects the demographic and political makeup of the region.

(c)  To successfully achieve required improvements in air quality and the protection of existing levels of air quality within the region, there is a need for greater coordination between air quality management decisions and the land use and transportation decisions of local governments in the region.

(d)  To successfully develop and implement a comprehensive program for the attainment and maintenance of state and federal ambient air quality standards, local governments in the region must be delegated additional authority and responsibility from the state, particularly with respect to reducing motor vehicle emissions and expanding the use of cleaner burning alternative fuels.

(Amended by Stats. 1995, Ch. 113, Sec. 2. Effective January 1, 1996.)






ARTICLE 2 - Creation of the Mojave Desert Air Quality Management District

41210

(a)  There is hereby created the Mojave Desert Air Quality Management District.

(b)  The boundaries of the Mojave Desert district shall include all of the County of San Bernardino and the County of Riverside that is not included within the boundaries of the south coast district, and any other area included pursuant to subdivision (c).

(c)  The Mojave Desert district board may, by resolution, include in the Mojave Desert district any other area upon receipt of a resolution from the district that currently includes the area requesting inclusion and specifying the area to be included. All territory included within the Mojave Desert district shall be contiguous.

(Amended by Stats. 1996, Ch. 872, Sec. 100. Effective January 1, 1997.)



41211

The Mojave Desert district is the local agency with the primary responsibility for the development, implementation, monitoring, and enforcement of air pollution control strategies and motor vehicle use reduction measures, and shall represent the citizens of the Mojave Desert district in influencing the decisions of other public and private agencies whose actions may have an adverse impact on air quality within the Mojave Desert district.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)






ARTICLE 3 - Governing Body

41220

(a)  The Mojave Desert district shall be governed by a district board composed of the following members:

(1)  The members of the San Bernardino County Board of Supervisors who represent the first and third supervisorial districts of the county, or who, after reapportionment affecting the county supervisorial districts, represent any supervisorial district of the county that lies in whole or in part within the Mojave Desert district.

(2)  One member of the city council of each incorporated city within the Mojave Desert district, who shall be appointed by the city council.

(3)  One public member who shall be appointed by a majority of the Mojave Desert district governing board for a term of two years and who shall be a resident of an incorporated city or a supervisorial district that lies in whole or in part within the Mojave Desert district.

(4)  Upon the incorporation of any new city within the boundaries of the Mojave Desert district, the city council of that city shall appoint one member of the city council to the Mojave Desert district board.

(5)  If a district submits a resolution of inclusion pursuant to subdivision (c) of Section 41210, one or more members of the county board of supervisors or of a city council from the area to be included shall be appointed to the Mojave Desert district board, pursuant to agreement between the county board of supervisors or the city council, or both, and the Mojave Desert district board.

(6)  At the time of the appointment of a member of the city council of a newly incorporated city to the Mojave Desert district board, as specified in paragraph (4), or upon making an agreement to appoint a member from an area included in the Mojave Desert district pursuant to paragraph (5), the Mojave Desert district board may revise the remaining membership of the Mojave Desert district board, as previously constituted, by adding or removing one or more members of the board of supervisors of a county having territory in the district, adding or removing one or more members of the city councils of previously incorporated cities within the district, or both.

(b)  The city council or a board of supervisors appointing a member may appoint an alternate who shall be an elected official and who shall be a resident of an incorporated city or a supervisorial district that lies in whole or in part within the Mojave Desert district.

(c)  As used in this section, “city” means any city, town, or municipal corporation incorporated under the laws of this state.

(Amended by Stats. 1996, Ch. 872, Sec. 101. Effective January 1, 1997.)



41221

The Mojave Desert district board shall elect a chairperson every year from its membership.

(Amended by Stats. 2007, Ch. 664, Sec. 4. Effective January 1, 2008.)



41222

Voting by the Mojave Desert district board on the adoption of all items on its agenda shall be by rollcall. Unless any board member objects, a substitute rollcall may be used on any agenda item. For purposes of this requirement, any consent calendar is a single item.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41223

Notice of the time and place of a public hearing of the Mojave Desert district board to adopt, amend, or repeal any rule or regulation relating to an air quality objective shall be given not less than 30 days prior to the hearing and shall be published in each county in the Mojave Desert district in accordance with Section 6066 of the Government Code. The period of notice shall commence on the first day of publication.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)






ARTICLE 4 - General Powers and Duties

41230

(a)  The Mojave Desert district board shall adopt rules and regulations that are not in conflict with state and federal laws, rules, and regulations and that reflect the best available technological and administrative practices.

(b)  The rules and regulations shall require the level of control necessary to achieve the emission reduction requirements of the California Clean Air Act of 1988 (Chapter 1568 of the Statutes of 1988), pursuant to Sections 40913, 40914, and 40915.

(c)  The rules, regulations, and resolutions of the San Bernardino County Air Pollution Control District shall remain in effect and shall be enforced by the Mojave Desert district, until superseded or amended by the Mojave Desert district board.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41231

(a)  After a public hearing, the Mojave Desert district may adopt regulations to require operators of public and commercial fleet vehicles, when adding vehicles to, or replacing vehicles in, an existing fleet or when purchasing vehicles to form a new fleet, to purchase low-emission motor vehicles, and to require, to the maximum extent feasible or appropriate, that those vehicles be operated on a cleaner burning alternative fuel.

(b)  For purposes of this section, “motor vehicle fleet” means 10 or more vehicles under common ownership or operation.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41232

The Mojave Desert district shall conduct public education, marketing, demonstration, monitoring, research, and evaluation programs or projects with respect to transportation control measures.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41233

The Mojave Desert district may adopt regulations to limit or mitigate the impact on air quality of indirect or areawide sources pursuant to Section 40716.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)






ARTICLE 5 - Financial Provisions

41240

The Mojave Desert district may adopt a schedule of fees, levied on permitted and other sources of air pollution to recover its costs of implementing this chapter, pursuant to Section 42311 and Chapter 7 (commencing with Section 44220) of Part 5.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41241

Pursuant to Section 41231, the district may undertake programs which may include, but are not limited to, financial assistance to fleet operators for the purchase, conversion, or operation of low-emission motor vehicles, financial or other assistance to encourage the sale and distribution of cleaner burning fuels, and financial assistance or other incentives for the purchase and operation of ridesharing vehicles.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41243

The Mojave Desert district board may borrow money and incur indebtedness in anticipation of the revenue for the current year in which the indebtedness is incurred or for the ensuing year. That indebtedness shall not exceed the total amount of the estimated revenue for either the current year or the ensuing year.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41244

Upon adoption of a resolution by the Mojave Desert district board to implement the procedure to issue warrants pursuant to Sections 41245 to 41256, inclusive, the procedure shall be implemented on the first day of the second month following the date of adoption of the resolution. If, at any time, the Mojave Desert district board determines that the accounting controls of the Mojave Desert district have become inadequate, it may revoke its authorization effective at the beginning of the next fiscal year.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41245

The Mojave Desert district board shall appoint a treasurer, who may be a county treasurer, who shall be the custodian of funds of the Mojave Desert district and who shall make payments only upon warrants duly and regularly signed by the person authorized by the Mojave Desert district board. The treasurer shall keep an account of all receipts and disbursements.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41246

The Mojave Desert district shall appoint a controller, who may be a county auditor, who shall be the accounting officer for the Mojave Desert district and who shall exercise general supervision over the accounting forms and methods of keeping the accounts of the Mojave Desert district.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41247

The Mojave Desert district board may, by resolution, cause to be drawn all warrants on the treasurer against all funds, except funds for debt service, of the Mojave Desert district in the treasury for the payment of salaries and expenses of the Mojave Desert district.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41248

The Mojave Desert district board may authorize, in writing, the controller to draw separate payroll warrants in the names of the individual Mojave Desert district employees for the respective amounts due each employee so that each employee may be furnished with a statement of the amount earned and an itemization of the amounts withheld.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41249

The Mojave Desert district board may authorize, in writing, the controller to issue warrants in favor of the persons entitled to payment of all claims chargeable against the Mojave Desert district which have been legally examined, allowed, and ordered paid by the Mojave Desert district board. The controller shall issue warrants on the treasurer for all those claims against the Mojave Desert district.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41250

The form of the warrants shall be prescribed by the Mojave Desert district board and approved by the treasurer.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41251

Except as specified in this article, no county officer shall be responsible for producing reports, statements, and other data relating to or based upon payments of salaries or claims of the Mojave Desert district pursuant to this article.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41252

The Mojave Desert district shall provide the officials of the San Bernardino County Employees Retirement Association, in the form prescribed by them, the data necessary to make retirement reports and maintain records required by law.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41253

All warrants, vouchers, and supporting documents shall be kept by the Mojave Desert district.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41254

Notwithstanding Section 27005 of the Government Code, or any other section requiring warrants or orders for warrants to be signed by the county auditor, if the Mojave Desert district treasurer is a county treasurer, the county treasurer shall pay the warrant if money is available and a person authorized to sign the warrant has signed it. The county treasurer may charge the Mojave Desert district for the cost of fiscal services he or she renders.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41255

The controller shall execute an official bond in an amount fixed by the Mojave Desert district board conditioned upon the faithful performance of his or her duties. A county auditor shall not be liable under the terms of his or her bond or otherwise for a warrant issued pursuant to this article. This section shall not be applied so as to impair the obligation of any contract in the bond of the officers in effect on July 1, 1993.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41256

If the auditor of the Mojave Desert district is a county auditor, he or she shall be provided, upon his or her request, a monthly listing of the warrants issued under this section reporting the warrant number, the date and amount of the warrant, the name of the payee, the name of the fund on which the warrant is drawn, and a statement showing for the current fiscal year to date, for each required expenditure classification, the amount budgeted, actual expenditures, encumbrances, and unencumbered balances. The form of the listing and statement shall be as prescribed by the Mojave Desert district board and approved by the county auditor.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)






ARTICLE 6 - Officers and Employees

41260

(a)  The Mojave Desert district board shall employ the necessary staff to carry out its powers and duties.

(b)  The Mojave Desert district board shall appoint an air pollution control officer (APCO) to direct the staff, subject to the direction and policy of the Mojave Desert district board.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41261

The air pollution control officer (APCO) and designated deputies of the Mojave Desert District shall serve at the pleasure of the Mojave Desert district board, and shall receive the compensation that is determined by the Mojave Desert district board.

(Amended by Stats. 2000, Ch. 890, Sec. 26. Effective January 1, 2001.)



41262

The Mojave Desert district shall appoint a legal counsel who is admitted to the practice of law in this state.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41264

All officers and employees of the Mojave Desert district, other than members of the Mojave Desert district board, are entitled to the benefits of the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code).

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41265

For the purpose of, but not limited to, retirement benefits, salary rates, seniority, and all fringe benefits, all time of employment with the San Bernardino County Air Pollution Control District immediately prior to employment with the Mojave Desert district, and any time of employment immediately prior thereto with the county, a county district, or both, whose authority, functions, and responsibilities have been assumed by the San Bernardino County Air Pollution Control District, shall be considered time of employment with the Mojave Desert district. Upon transfer to the Mojave Desert district, employees shall retain all their accumulated sick leave, vacation, and retirement benefits.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41266

If the civil service commission, or body performing the functions thereof, in the Mojave Desert district finds that any person has been employed by the San Bernardino County Air Pollution Control District, in a position with duties and qualifications which are substantially the same as, or are greater than those of any position in the Mojave Desert district, the civil service commission or other body, at the request of the APCO, may certify, without examination, that person as eligible to hold that Mojave Desert district position.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)



41267

The Mojave Desert district may contract for any professional assistance that may be necessary or convenient for the exercise of its powers and duties.

(Added by Stats. 1992, Ch. 642, Sec. 4. Effective January 1, 1993.)









CHAPTER 14 - Antelope Valley Air Quality Management District

ARTICLE 1 - Creation of the Antelope Valley Air Quality Management District

41300

(a)  Notwithstanding Section 40410 or any other provision of this part, that portion of the Antelope Valley that is located in northern Los Angeles County shall not be within the south coast district. That territory shall constitute the territory of the Antelope Valley Air Quality Management District, which is hereby created.

(b)  The territory of the Antelope Valley district has the following boundaries: the San Bernardino County line to the east, the Kern County line to the north, the San Gabriel Mountains to the south, and the Sierra Nevada Mountains to the west. The south and west boundaries shall coincide with the boundaries of the Southeast Desert Air Basin, as determined by the state board, by regulation.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41301

The Antelope Valley district is the local agency with the primary responsibility for the development, implementation, monitoring, and enforcement of air pollution control strategies and motor vehicle use reduction measures, and shall represent the citizens of the Antelope Valley district in influencing the decisions of other public and private agencies whose actions may have an adverse impact on air quality within the Antelope Valley district.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41302

The Antelope Valley district shall commence operations on January 1, 2002, and on that date shall assume the authority and duties of the Antelope Valley Air Pollution Control District which shall cease to exist on that date.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)






ARTICLE 2 - Governing Body

41310

The Antelope Valley district shall be governed by a district board consisting of seven members, as follows:

(a)  Two members of the City Council of the City of Lancaster appointed by the city council.

(b)  Two members of the City Council of the City of Palmdale appointed by the city council.

(c)  Two persons appointed by the member of the Board of Supervisors of the County of Los Angeles who represents a majority of the population of the Antelope Valley district, one of whom may be that supervisor.

(d)  A public member who shall be appointed by the members appointed pursuant to subdivisions (a) to (c), inclusive.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41311

Voting by the Antelope Valley district board on the adoption of all items on its agenda shall be by rollcall. Unless any board member objects, a substitute rollcall may be used on any agenda item. For purposes of this requirement, any consent calendar is a single item.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41312

Notice of the time and place of a public hearing of the Antelope Valley district board to adopt, amend, or repeal any rule or regulation relating to an air quality objective shall be given not less than 30 days prior to the hearing and shall be published in each county in the Antelope Valley district in accordance with Section 6066 of the Government Code. The period of notice shall commence on the first day of publication.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)






ARTICLE 3 - General Powers and Duties

41320

(a)  The Antelope Valley district board shall adopt rules and regulations that are not in conflict with state and federal laws, rules, and regulations and that reflect the best available technological and administrative practices.

(b)  The rules and regulations shall require the level of control necessary to achieve the emission reduction requirements of the California Clean Air Act of 1988 (Chapter 1568 of the Statutes of 1988), pursuant to Sections 40913, 40914, and 40915.

(c)  The rules, regulations, and resolutions of the Antelope Valley Air Pollution Control District shall remain in effect on December 31, 2001, and shall remain in effect and be enforced on and after January 1, 2002, by the Antelope Valley district, until superseded or amended by the Antelope Valley district board.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41321

(a)  After a public hearing, the Antelope Valley district may adopt regulations to require operators of public and commercial fleet vehicles, when adding vehicles to, or replacing vehicles in, an existing fleet or when purchasing vehicles to form a new fleet, to purchase low-emission motor vehicles, and to require, to the maximum extent feasible or appropriate, that those vehicles be operated on a cleaner burning alternative fuel.

(b)  For purposes of this section, “motor vehicle fleet” means 10 or more vehicles under common ownership or operation.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41322

The Antelope Valley district shall conduct public education, marketing, demonstration, monitoring, research, and evaluation programs or projects with respect to transportation control measures.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41323

The Antelope Valley district may adopt regulations to limit or mitigate the impact on air quality of an indirect or areawide source pursuant to Section 40716.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)






ARTICLE 4 - Financial Provisions

41330

The Antelope Valley district may adopt a schedule of fees, levied on permitted and other sources of air pollution to recover the cost of implementing this chapter, pursuant to Section 42311 and Chapter 7 (commencing with Section 44220) of Part 5.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41331

The Antelope Valley district may undertake programs that may include, but are not limited to, financial assistance to fleet operators for the purchase, conversion, or operation of low-emission motor vehicles, financial or other assistance to encourage the sale and distribution of cleaner burning fuels, and financial assistance or other incentives for the purchase and operation of ridesharing vehicles.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41332

On January 1, 2002, the Antelope Valley district shall succeed to all funds, property, and obligations of the Antelope Valley Air Pollution Control District.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41333

The Antelope Valley district board may borrow money and incur indebtedness in anticipation of the revenue for the current year in which the indebtedness is incurred or for the ensuing year. That indebtedness shall not exceed the total amount of estimated revenue for either the current year or the ensuing year.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41334

Upon adoption of a resolution by the Antelope Valley district board to implement a procedure to issue warrants pursuant to Sections 41335 to 41346, inclusive, the procedure shall be implemented on the first day of the second month following the date of adoption of the resolution. If, at any time, the Antelope Valley district board determines that the accounting controls of the Antelope Valley district have become inadequate, it may revoke its authorization effective at the beginning of the next fiscal year.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41335

The Antelope Valley district board shall appoint a treasurer, who may be a county treasurer, who shall be the custodian of funds of the Antelope Valley district and who shall make payments only upon warrants duly and regularly signed by the person authorized by the Antelope Valley district board. The treasurer shall keep an account of all receipts and disbursements.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41336

The Antelope Valley district shall appoint a controller, who may be a county auditor, who shall be the accounting officer for the Antelope Valley district and who shall exercise general supervision over the accounting forms and methods of keeping the accounts of the Antelope Valley district.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41337

The Antelope Valley district board may, by resolution, cause to be drawn all warrants on the treasurer against all funds, except funds for debt service, of the Antelope Valley district in the treasury for the payment of salaries and expenses of the Antelope Valley district.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41338

The Antelope Valley district board may authorize, in writing, the controller to draw separate payroll warrants in the names of the individual Antelope Valley district employees for the respective amounts due each employee so that each employee may be furnished with a statement of the amount earned and an itemization of the amounts withheld.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41339

The Antelope Valley district board may authorize the controller, in writing, to issue warrants in favor of the persons entitled to payment of all claims chargeable against the Antelope Valley district that have been legally examined, allowed, and ordered paid by the Antelope Valley district board. The controller shall issue warrants on the treasurer for all those claims against the Antelope Valley district.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41340

The form of the warrants shall be prescribed by the Antelope Valley district board and approved by the treasurer.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41341

Except as specified in this article, no county officer shall be responsible for producing reports, statements, and other data relating to or based upon payments of salaries or claims of the Antelope Valley district pursuant to this article.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41342

The Antelope Valley district shall provide the officials of the Los Angeles County Employees Retirement Association, in the form prescribed by them, the data necessary to make retirement reports and maintain records required by law.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41343

All warrants, vouchers, and supporting documents shall be kept by the Antelope Valley district.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41344

Notwithstanding Section 27005 of the Government Code, or any other section requiring warrants or orders for warrants to be signed by the county auditor, if the Antelope Valley district treasurer is a county treasurer, the county treasurer shall pay the warrant if money is available and a person authorized to sign the warrant has signed it. The county treasurer may charge the Antelope Valley district for the cost of fiscal services he or she renders.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41345

The controller shall execute an official bond in an amount fixed by the Antelope Valley district board conditioned upon the faithful performance of his or her duties. A county auditor shall not be liable under the terms of his or her bond or otherwise for a warrant issued pursuant to this article. This section shall not be applied so as to impair the obligation of any contract in the bond of the officers in effect on January 1, 2002.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41346

If the auditor of the Antelope Valley district is a county auditor, he or she shall be provided, upon his or her request, a monthly listing of the warrants issued under this section reporting the warrant number, the date, and amount of the warrant, the name of the payee, the name of the fund on which the warrant is drawn, and a statement showing for the current fiscal year to date, for each required expenditure classification, the amount budgeted, actual expenditures, encumbrances, and unencumbered balances. The form of the listing and statement shall be as prescribed by the Antelope Valley district board and approved by the county auditor.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)






ARTICLE 5 - Officers and Employees

41350

(a)  The Antelope Valley district board shall employ the necessary staff to carry out its powers and duties.

(b)  The Antelope Valley district board shall appoint an air pollution control officer (APCO) to direct the staff, subject to the direction and policy of the Antelope Valley district board.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41351

On January 1, 2002, the APCO, deputies designated by the APCO, and other exempt employees of the Antelope Valley Air Pollution Control District shall be employed by the Antelope Valley district and shall serve in the same capacity for the Antelope Valley district. The APCO and deputies designated by the APCO shall serve at the pleasure of the Antelope Valley district board, and shall receive the compensation that is determined by the board.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41352

The Antelope Valley district shall appoint a legal counsel who is admitted to the practice of law in this state.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41353

In the appointment of persons to the Antelope Valley district staff, the Antelope Valley district board shall employ the personnel of the Antelope Valley Air Pollution Control District. On January 1, 2002, all employees of the Antelope Valley Air Pollution Control District shall be employed by the Antelope Valley district and shall be entitled to similar positions and duties on the Antelope Valley district staff. Except as otherwise provided in this article, an employee shall have permanent merit system employee status. A period of time as specified by the Los Angeles County Board of Supervisors shall be allowed to employees of the Antelope Valley County Air Pollution Control District to transfer to other appropriate county employment before July 1, 2002.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41354

All officers and employees of the Antelope Valley district, other than members of the Antelope Valley district board, are entitled to the benefits of the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code).

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41355

For the purpose of, but not limited to, retirement benefits, salary rates, seniority, and all fringe benefits, all time of employment with the Antelope Valley Air Pollution Control District immediately prior to employment with the Antelope Valley district, and any time of employment immediately prior thereto with the county, a county district, or both, whose authority, functions, and responsibilities have been assumed by the Antelope Valley Air Pollution Control District, shall be considered time of employment with the Antelope Valley district. Upon transfer to the Antelope Valley district, employees shall retain all of their accumulated sick leave, vacation, and retirement benefits.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41356

If the civil service commission, or body performing the functions thereof, in the Antelope Valley district finds that any person has been employed by the Antelope Valley Air Pollution Control District in a position with duties and qualifications that are substantially the same as, or are greater than those of any position in the Antelope Valley district, the civil service commission or other body, at the request of the APCO, may certify, without examination, that person as eligible to hold that Antelope Valley district position.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)



41357

The Antelope Valley district may contract for any professional assistance that may be necessary or convenient for the exercise of its powers and duties.

(Added by Stats. 2001, Ch. 163, Sec. 4. Effective January 1, 2002.)












PART 4 - NONVEHICULAR AIR POLLUTION CONTROL

CHAPTER 1 - General Provisions

41500

To coordinate air pollution control activities throughout the state, and to ensure that the entire state is, or will be, in compliance with the standards adopted pursuant to Section 39606, the state board shall do all of the following:

(a)  Review the district attainment plans submitted pursuant to Section 40911, and the revised plans submitted pursuant to Section 40925, to determine whether the plans will achieve and maintain the state’s ambient air quality standards by the earliest practicable date.

(b)  Review the rules and regulations and programs submitted by the districts pursuant to Section 40704 to determine whether they are sufficiently effective to achieve and maintain the state ambient air quality standards.

(c)  Review the enforcement practices of the districts and local agencies delegated authority by districts pursuant to Section 40717 to determine whether reasonable action is being taken to enforce their programs, rules, and regulations.

(Amended by Stats. 2000, Ch. 890, Sec. 28. Effective January 1, 2001.)



41500.5

Notwithstanding any other provision of law, any plan required by this division shall be subject to Article 5.5 (commencing with Section 53098) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2000, Ch. 890, Sec. 29. Effective January 1, 2001.)



41502

(a)  Before taking any action pursuant to Section 41503, 41504, 41505, or 41652, the state board shall hold a public hearing within the air basin affected, upon a 45-day written notice given to the basinwide air pollution control council, if any, the affected districts, the affected air quality planning agencies, and the public. However, except with respect to action taken pursuant to Section 41652, upon receipt of evidence that a concentration of air contaminants in any place is presenting an imminent and substantial endangerment to the health of persons, and that the districts affected are not taking reasonable action to abate the concentration of air contaminants, the state board shall give, orally if necessary, as much notice as possible, but not less than 24 hours. The state board shall, in the action taken, include a statement of the facts which prevented the state board from giving a 45-day written notice.

(b)  In addition to any other statutory requirements, interested persons shall have the right, at the public hearing, to present oral and written evidence and to question and solicit testimony of qualified representatives of the state board on the matter being considered. The state board may, at the public hearing, place reasonable limits on such right to question and solicit testimony.

(c)  If, after conducting the public hearing required by subdivision (a), the state board determines to take action pursuant to any section enumerated in subdivision (a), the state board shall, based on the record of the public hearing, adopt written findings which explain the action to be taken by the state board, why the state board decided to take the action, and why the action is authorized by, and meets the requirements of, the statutory provisions pursuant to which it was taken. In addition, the findings shall address the significant issues raised or written evidence presented by interested persons or the staff of the state board. The transcript of testimony and exhibits, together with all papers and requests filed in the proceedings, shall constitute the exclusive record for decision by the state board.

(d)  Subdivisions (a), (b), and (c) shall be applicable to the executive officer of the state board acting pursuant to Section 39515, or to his delegates acting pursuant to Section 39516, with respect to any action taken pursuant to any section enumerated in subdivision (a).

(Amended by Stats. 1981, Ch. 564.)



41503

(a)  Within 12 months of receiving each district’s attainment plan developed pursuant to Section 40911, the state board shall determine whether the attainment date specified in the plan represents the earliest practicable date and whether the measures contained in the plan are sufficient to achieve and maintain state ambient air quality standards.

(b)   The state board shall conduct its review to include the plans of every district in the air basin, and shall determine whether the combination of measures in all the plans is sufficient to achieve and maintain state ambient air quality standards throughout the air basin. The state board shall hold at least one public hearing in each affected air basin prior to reaching a final determination of the sufficiency of the plans. The state board shall require control measures for the same emission sources to be uniform throughout the air basin to the maximum extent feasible, unless a district demonstrates to the satisfaction of the state board that adoption of the measure within its jurisdiction is not necessary to achieve or maintain the state ambient air quality standard.

(c)  Where air pollutant transport is a factor, the state board shall determine whether the attainment plan is sufficient to satisfy the requirements of Section 40912.

(d)  If a district is unable to specify an attainment date and the state board concurs that projecting an attainment date is not feasible, the state board shall determine whether the plan contains every feasible control strategy or measure to ensure progress toward attainment is maintained.

(e)  In making determinations under subdivisions (a), (b), (c), and (d), the state board shall consider any emission reductions occurring in, or expected to occur in, the district or air basin.

(Amended by Stats. 1989, Ch. 559, Sec. 4.)



41503.1

The state board may approve an attainment plan which achieves less emission reductions than 5 percent per year, or less than 15 percent every three years, as specified in Section 40914, if the state board determines that the district is unable to meet these requirements, despite the expeditious adoption of all feasible controls, or if the state board determines that the equivalent air quality improvement will be achieved through an alternate level of emissions reduction.

(Added by Stats. 1988, Ch. 1568, Sec. 15.)



41503.2

(a)  If the state board concludes that a district’s plan does not meet the requirements of Section 41503, the state board shall notify the district of all deficiencies in writing. The district shall correct the deficiencies identified by the state board, and shall submit its revised plan to the state board for approval.

(b)  If the district does not concur with the state board’s findings and determinations of deficiency, or the state board determines that the district’s plan revisions are inadequate to remedy identified deficiencies, the state board and the district shall attempt to resolve the differences within three months of the board’s disapproval. The state board and the districts shall develop a uniform conflict resolution procedure, for purposes of this subdivision, prior to any district’s submittal of its attainment plan to the state board.

(c)  If a conflict between the state board and district cannot be resolved, the state board shall take all of the following actions:

(1)  Conduct a public hearing in the air basin containing the affected district for purposes of hearing testimony on the plan and the deficiencies identified by the state board pursuant to subdivision (a).

(2)  Prior to conducting the hearing, provide a 45-day written notice to the affected district and to the public of the date, time, location, and subject of the hearing.

(3)  After conducting the public hearing on the plan and the deficiencies identified by the state board, revise the district’s plan as it finds and determines necessary.

(Added by Stats. 1988, Ch. 1568, Sec. 16.)



41503.3

Upon receipt of a district’s triennial progress report and plan revisions prepared pursuant to subdivision (b) of Section 40924, the state board shall determine whether the district has achieved the minimum rate of progress under Section 40914 or as adjusted by the board pursuant to Section 41503.1. The state board shall require the adoption of one or more contingency measures when the minimum rate of progress has not been achieved, unless the district demonstrates to the satisfaction of the state board that the discrepancy will be corrected and the deficiency restored during the next reporting period.

(Added by Stats. 1988, Ch. 1568, Sec. 17.)



41503.4

All actions of the state board to approve, revise and approve, or disapprove a district’s attainment plan or plan revision shall be taken at a noticed public hearing.

(Added by Stats. 1988, Ch. 1568, Sec. 18.)



41503.5

The state board shall ensure that a district’s attainment plan and plan revisions meet the requirements of this part and of Part 3 (commencing with Section 40000), and that every reasonable action is taken to achieve the state ambient air quality standards for ozone, carbon monoxide, nitrogen dioxide, and sulfur dioxide at the earliest practicable date.

(Added by Stats. 1988, Ch. 1568, Sec. 19.)



41503.6

(a)  The Legislature finds and declares that the California Pollution Control Financing Authority, working with the south coast district, has established successful programs to assist small businesses in complying with district rules and financing the purchase of pollution control equipment.

(b)  The Treasurer and the California Pollution Control Financing Authority shall work with, and provide all feasible assistance to, districts to increase opportunities for small businesses to comply with the rules and regulations of the district. That assistance may include loans, loan guarantees, and other forms of financial assistance.

(Amended by Stats. 2004, Ch. 225, Sec. 53. Effective August 16, 2004.)



41504

(a)  If, after a public hearing, the state board finds that the program or the rules and regulations of a district will not likely achieve and maintain the state’s ambient air quality standards, the state board may establish a program, or portion thereof, or rules and regulations it deems necessary to enable the district to achieve and maintain such ambient air quality standards.

(b)  Any program, or portion thereof, or rule or regulation established by the state board for the district shall have the same force and effect as a program, rule, or regulation adopted by the district and shall be enforced by the district.

(Amended by Stats. 1976, Ch. 1063.)



41505

If, after a public hearing, the state board finds that a district is not taking reasonable action to enforce the statutory provisions, rules, and regulations relating to air quality in such a manner that will likely achieve and maintain the state’s ambient air quality standards, the state board may exercise any of the powers of that district to achieve and maintain such ambient air quality standards.

(Amended by Stats. 1976, Ch. 1063.)



41508

Except as otherwise specifically provided in this division, including, but not limited to, Sections 41809, 41810, and 41904, any local or regional authority may establish additional, stricter standards than those set forth by law or by the state board for nonvehicular sources.

(Added by Stats. 1975, Ch. 957.)



41509

No provision of this division, or of any order, rule, or regulation of the state board or of any district, is a limitation on:

(a)  The power of any local or regional authority to declare, prohibit, or abate nuisances.

(b)  The power of the Attorney General, at the request of a local or regional authority, the state board, or upon his own motion, to bring an action in the name of the people of the State of California to enjoin any pollution or nuisance.

(c)  The power of a state agency in the enforcement or administration of any provision of law which it is specifically permitted or required to enforce or administer.

(d)  The right of any person to maintain at any time any appropriate action for relief against any private nuisance.

(Added by Stats. 1975, Ch. 957.)



41510

For the purpose of enforcing or administering any state or local law, order, regulation, or rule relating to air pollution, the executive officer of the state board or any air pollution control officer having jurisdiction, or an authorized representative of such officer, upon presentation of his credentials or, if necessary under the circumstances, after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50), Part 3 of the Code of Civil Procedure, shall have the right of entry to any premises on which an air pollution emission source is located for the purpose of inspecting such source, including securing samples of emissions therefrom, or any records required to be maintained in connection therewith by the state board or any district.

(Added by Stats. 1975, Ch. 957.)



41511

For the purpose of carrying out the duties imposed upon the state board or any district, the state board or the district, as the case may be, may adopt rules and regulations to require the owner or the operator of any air pollution emission source to take such action as the state board or the district may determine to be reasonable for the determination of the amount of such emission from such source.

(Amended by Stats. 1976, Ch. 1063.)



41511.5

The state board shall conduct a study of ambient air concentrations of manganese in the state to determine if there are areas in the state that have unhealthy concentrations of manganese. No later than January 1, 2010, the state board shall submit a report to the Legislature that describes the conclusions of this study and provides recommendations for reducing manganese exposures as needed.

(Added by Stats. 2007, Ch. 680, Sec. 1. Effective January 1, 2008.)



41512

(a)  The state board or a district board may adopt, by regulation, after a public hearing, a schedule of fees not exceeding the estimated cost of planning, preliminary evaluation, sampling, sample analysis, calculations, and report preparation with respect to samples of emissions secured from air pollution emission sources. However, such fees may be imposed or assessed only when such samples are required to determine compliance with permit conditions or with any state or local law, order, rule, or regulation relating to air pollution. Such fees shall not include charges for the reasonable time exclusively spent by the owner or operator of the source constructing testing facilities or preparing for such testing. The failure to pay any such fee in a timely manner shall constitute grounds for the revocation or suspension, and may be made a condition for the issuance, of any permit. Any such revocation or suspension shall be in accordance with the procedures set forth in Sections 42304 to 42309, inclusive.

(b)  Nothing contained in this part shall be construed to include or restrict the use of construction equipment such as portable sandblasting equipment or portable spraying or spray painting equipment, or any similar equipment, used on a temporary basis in connection with new construction, or on maintenance or repairs of existing structures, machinery, or equipment; provided, such equipment is operated in accordance with the requirements of this division and applicable district and state board rules and regulations.

(c)  Where testing to demonstrate compliance with permit conditions or with any state or local law, order, rule, or regulation relating to air pollution is required by the state board, the state board, not later than April 1, 1981, shall establish procedures under which the operator may request that such testing be performed by an independent testing service. The state board may, for good cause, reject such a request.

(Amended by Stats. 1980, Ch. 1283, Sec. 1.)



41512.5

A district board may adopt a schedule of fees applicable to emission sources not included within a permit system adopted pursuant to Section 42300 to cover the estimated reasonable costs of evaluating plans required by law or by district rule or regulation, including, but not limited to, review, inspection, and monitoring related thereto. The fees shall not exceed the estimated costs of reviewing, monitoring, and enforcing the plan for which the fees are charged.

The district board shall hold a public hearing at least 30 days prior to the meeting of the district board at which the adoption or revision of the fee schedule is to be considered, and supporting data on the actual or estimated costs required to provide the service for which the fee is proposed to be charged shall be made available at that public hearing.

(Added by Stats. 1987, Ch. 510, Sec. 1.)



41512.7

(a)  No district with an annual budget of less than one million dollars ($1,000,000) shall increase any existing fees for authority-to-construct permits or permits to operate by more than 30 percent in any calendar year, unless required to comply with the minimum fee requirements of Title V.

(b)  No district with an annual budget of one million dollars ($1,000,000) or more shall increase any existing fees for authority-to-construct permits or permits to operate by more than 15 percent in any calendar year.

(c)  Notwithstanding subdivision (b), this section shall not apply to the south coast district.

(d)  (1)  Notwithstanding subdivision (b), effective January 1, 1998, any of the San Diego County Air Pollution Control District’s individual fees for authority-to-construct permits and permits to operate may reflect the district’s actual costs, as determined by the district’s fee-for-service calculations.

(2)  Notwithstanding paragraph (1) or subdivision (b), on and after January 1, 1999, the San Diego County Air Pollution Control District may increase any individual fees for authority-to-construct permits and permits to operate by more than 15 percent in any fiscal year only if the total, aggregate increase in existing fees for authority-to-construct permits and permits to operate does not exceed 15 percent in that fiscal year.

(3)  (A)  This subdivision shall remain operative so long as the San Diego County Air Pollution Control District continues to determine fees for authority-to-construct permits and permits to operate pursuant to a cost-based fee system in which all of the following requirements are met:

(i)  Fees for authority-to-construct permits and permits to operate are specified for a minimum of 120 separate equipment and process categories.

(ii)  Labor expended to issue authority-to-construct permits and permits to operate is tracked in increments of 0.5 hours or less for each of those categories.

(iii)  The fees for authority-to-construct permits and permits to operate are determined from the costs of labor tracked in increments of 0.5 hours or less and other actual and projected costs related to permitted stationary sources.

(B)  This subdivision shall become inoperative if, and at the time that, the San Diego district ceases to determine fees for authority-to-construct permits and permits to operate as specified in subparagraph (A).

(Amended by Stats. 1997, Ch. 406, Sec. 1. Effective January 1, 1998.)



41513

Any violation of any provision of this part, or of any order, rule, or regulation of the state board or of any district, may be enjoined in a civil action brought in the name of the people of the State of California, except that the plaintiff shall not be required to allege facts necessary to show, or tending to show, lack of adequate remedy at law or to show, or tending to show, irreparable damage or loss.

(Added by renumbering Section 41512 by Stats. 1976, Ch. 1056.)



41514

Notwithstanding any other provision of law, no provision of this division, and no rule or regulation of the state board or of a district adopted pursuant to this division, imposing any requirement pertaining to the control of nonvehicular emissions shall apply to any equipment carried by, or affixed to, any motor vehicle described in Section 27156.3 of the Vehicle Code.

(Added by Stats. 1995, Ch. 235, Sec. 1. Effective January 1, 1996.)



41514.1

(a) A health facility shall test each of its diesel backup generators 12 times a year with testing intervals of not less than 20 days and not more than 40 days. The tests shall be conducted for at least 30 continuous minutes pursuant to either of the following:

(1) A dynamic load that is at least 30 percent of the nameplate rating of the generator.

(2) A test conducted at less than 30 percent of the nameplate rating of the generator, if the health facility revises its existing documented management plan to conform with the National Fire Protection Association 110: Standard for Emergency and Standby Power Systems, 2005 edition, testing and maintenance activities. These activities shall include inspection procedures for assessing the prime mover’s exhaust gas temperature against the minimum temperature recommended by the manufacturer.

(b) If a diesel backup generator cannot be tested pursuant to the requirements of either paragraph (1) or (2) of subdivision (a), it shall be tested for 30 continuous minutes at intervals described in subdivision (a) with available Emergency Power Supply Systems (EPSS) load and tested annually with supplemental loads of all of the following in the following order for a total of two continuous hours:

(1) Twenty-five percent of nameplate rating for 30 minutes.

(2) Fifty percent of nameplate rating for 30 minutes.

(3) Seventy-five percent of nameplate rating for 60 minutes.

(c) A health facility shall submit all data collected under this section to the State Department of Public Health when requested by the department.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(e) For the purposes of this section, “health facility” has the same meaning as Section 1250, but includes only those facilities described in subdivision (a), (b), (c), (d), (f), (g), or (k) of that section.

(f) Nothing in this section affects the authority of the state board or a district to regulate diesel backup generators owned by a health facility.

(Amended by Stats. 2010, Ch. 164, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions, in subd. (d).)



41514.8

(a)  Prior to adopting rules or regulations which would affect the operation of existing powerplants, the state board or any district shall consider and adopt written findings that specify the supporting information relied upon with regard to all of the following:

(1)  The need for the emission reductions expected to be achieved from the implementation of the proposed rule or regulation, and the extent to which the rule or regulation is necessary solely for the attainment of a state ambient air quality standard.

(2)  The relative cost of achieving the emission reductions from the proposed rule or regulation compared to the cost of feasible reductions from sources other than powerplants.

(3)  The availability and technological feasibility of control technologies required by the proposed rule or regulation.

(b)  Rules and regulations affecting the operation of existing powerplants adopted after January 1, 1982 by the state board or any district shall take into consideration the findings under subdivision (a).

(Added by Stats. 1981, Ch. 580.)



41514.9

(a)  On or before January 1, 2003, the state board shall adopt a certification program and uniform emission standards for electrical generation technologies that are exempt from district permitting requirements.

(b)  The emission standards for electrical generation technologies shall reflect the best performance achieved in practice by existing electrical generation technologies for the electrical generation technologies referenced in subdivision (a) and, by the earliest practicable date, shall be made equivalent to the level determined by the state board to be the best available control technology for permitted central station powerplants in California. The emission standards for state certified electrical generation technology shall be expressed in pounds per megawatt hour to reflect the expected actual emissions per unit of electricity and heat provided to the consumer from each permitted central powerplant as compared to each state certified electrical generation technology.

(c)  Commencing on January 1, 2003, all electrical generation technologies shall be certified by the state board or permitted by a district prior to use or operation in the state. This section does not preclude a district from establishing more stringent emission standards for electrical generation technologies than those adopted by the state board.

(d)  The state board may establish a schedule of fees for purposes of this section to be assessed on persons seeking certification as a distributed generator. The fees charged, in the aggregate, shall not exceed the reasonable cost to the state board of administering the certification program.

(e)  As used in this section, the following definitions shall apply:

(1)  “Best available control technology” has the same meaning as defined in Section 40405.

(2)  “Distributed generation” means electric generation located near the place of use.

(Added by Stats. 2000, Ch. 741, Sec. 2. Effective January 1, 2001.)



41514.10

On or before January 1, 2003, the state board shall issue guidance to districts on the permitting or certification of electrical generation technologies under the districts regulatory jurisdiction. The guidance shall address best available control technology determinations, as defined by Section 40405, for electrical generation technologies and, by the earliest practicable date, shall make those equivalent to the level determined by the state board to be the best available control technology for permitted central station powerplants in California. The guidance shall also address methods for streamlining the permitting and approval of electrical generation units, including the potential for precertification of one or more types of electrical generation technologies.

(Added by Stats. 2000, Ch. 741, Sec. 3. Effective January 1, 2001.)






CHAPTER 1.5 - Cogeneration Technology and Resource Recovery Projects

41515

The Legislature finds and declares (a) that present methods of generating and using energy in California result in substantial waste of such energy through the loss of exhaust steam and heat which is not recovered or otherwise put to use, and that this waste of energy results in adverse environmental and economic impacts and accelerates the need for new powerplant construction, and increases dependence upon imported oil, (b) that the use of cogeneration technology can substantially increase the efficiency of energy use in California and can also result in environmental and economic benefits for the people of the state, (c) that the expanded use of cogeneration technology is specifically encouraged as a matter of national energy policy through the tax and regulatory incentives provided in the National Energy Act, and through state legislation which encourages the expeditious approval of cogeneration projects, and (d) the construction and operation of cogeneration facilities will result in an incremental air quality emissions benefit to the extent they reduce demand on existing utility combustion generation facilities in the same air basin and that such benefit should be recognized in determining requirements for new cogeneration projects.

(Amended by Stats. 1981, Ch. 952.)



41516

The Legislature further finds and declares (a) that the disposal of liquid and solid waste poses serious environmental and economic problems for local governments in California, (b) that resource recovery technology presently exists which can convert municipal waste to energy while also recovering substantial quantities of raw materials, (c) that the construction of resource recovery projects can help alleviate the environmental and economic problems associated with municipal waste disposal, while at the same time producing additional supplies of energy and raw materials, and (d) that such projects should therefore be encouraged as a matter of state policy.

(Added by Stats. 1979, Ch. 922.)



41517

The Legislature further finds and declares that the 1977 amendments to the federal Clean Air Act specifically authorize local governments to provide for the mitigation of the air quality impact of projects with communitywide benefits, such as cogeneration technology and resource recovery projects, by providing regional growth increments in the state implementation plan.

(Added by Stats. 1979, Ch. 922.)






CHAPTER 2 - Basinwide Mitigation for Cogeneration and Resource Recovery Projects

41600

(a)  The districts shall provide for, and shall periodically revise as appropriate, the growth allowances necessary to accommodate the net air quality impact, if any, of cogeneration technology projects and resource recovery projects permitted pursuant to Section 42314, so that state and federal ambient air quality standards may be achieved and maintained or that reasonable further progress be made toward attainment.

(b)  If appropriate, the districts shall submit to the state board, for inclusion in the next state implementation plan revisions, the necessary control measures for the growth allowances for federally approved nonattainment pollutants and precursors required by subdivision (a).

(c)  Any district that lacks a federally approved demonstration of attainment with the national ambient air quality standard for ozone or nitrogen dioxide is not required to provide a growth allowance for any pollutant under this section until two years after the district makes both demonstrations. Federal approval shall be determined, based on regulations adopted by the Environmental Protection Agency, after public notice and opportunity for comment. After a district demonstrates attainment, the district may establish a growth allowance by allocating an air quality increment within the ambient air quality standard or through adoption of further control measures.

(Amended by Stats. 2000, Ch. 890, Sec. 34. Effective January 1, 2001.)



41605

(a)   The districts, in cooperation with the state board, shall develop, adopt, and update, as necessary, a procedure to determine the magnitude of the emissions from the existing electric generating system in the air basin which would be displaced if cogeneration technology projects and qualifying facilities were constructed. The procedure shall be used once each year to determine the utility displacement credits which shall be used in reviewing the permit applications for new cogeneration technology projects and qualifying facilities during the following year, and shall ensure that the credits are real, permanent, quantifiable, enforceable, and surplus.

(b)  A district may reduce the emission offset requirement for a cogeneration technology project or qualifying facility by the utility displacement credits determined pursuant to subdivision (a). In all cases in which a cogeneration technology project or qualifying facility satisfies subdivision (c), a district shall reduce the offset requirement for the project or facility by the utility displacement credits determined pursuant to subdivision (a). A district shall allocate at least 90 percent of the pounds of emissions available in the form of utility displacement credits to projects and facilities which satisfy the requirements of subdivision (c).

(c)  Utility displacement credits shall be granted to cogeneration technology projects and qualifying facilities for those pollutants for which net project or facility emissions, after offsets provided pursuant to paragraphs (3) and (4) of subdivision (a) of Section 42314, are lower, on a pounds of pollutant per unit of energy produced basis, than the emissions which would be generated by the fossil-fuel fired existing electric generating system in the air basin in the absence of the project or facility.

(d)  Utility displacement credits shall be credited to a project or facility only to the extent necessary to satisfy district offset requirements, and only after credit has been granted for offsets provided pursuant to paragraphs (3) and (4) of subdivision (a) of Section 42314.

(e)  The cogeneration technology project or qualifying facility proponent, and the owner or operator of the purchasing utility, shall provide to the state board or the district, as the case may be, the information not publicly available from state or local agencies which is necessary to make the determinations required by this section. The information shall include, but is not limited to, all of the following:

(1)  Emission source test data.

(2)  Chronological fuel use data.

(3)  Chronological electric load data.

(f)  In providing the utility displacement credits required by this section, and for purposes of this section only, the utility, if not an applicant, shall not be required to furnish emission offsets on a case-by-case basis for the project. This section does not permit a district on a case-by-case basis to limit the ability of the utility to operate its existing hydrocarbon combustion facilities in accordance with the requirements of the Public Utilities Commission or the governing body of a public utility owned by a municipality or other political subdivision of the state.

(Amended by Stats. 1985, Ch. 978, Sec. 3.)



41605.5

(a)  In considering the offset requirement for a project facility which utilizes agricultural waste products, forest waste products, or similar organic wastes as biomass fuel in a steam generator (boiler), to produce electrical energy, or to be used as a digester feedstock in a cogeneration facility, the district shall include the incremental emissions benefit that occurs because those wastes are not disposed of by open field burning or by forest land burning if the biomass fuel would ordinarily or otherwise be burned in that manner in the same air basin. The emissions credit shall be offset at a ratio of 1.2 to 1 for nonattainment pollutants if within 15 miles, and at a ratio of 2 to 1 if further than 15 miles within the same air basin.

(b)   The districts and the state board, in cooperation, shall develop and, on or before July 1, 1988, and at least once every two years thereafter, reevaluate a procedure to determine the availability and magnitude of the offsets resulting from the incremental emissions benefits, including an accounting of the quantity of biomass material credits calculated for purposes of Section 42314.5 as necessary to ensure that state and federal ambient air quality standards may be achieved and maintained, or that reasonable further progress be made toward attainment.

(c)  The applicant shall provide the state board or a district, as the case may be, the information not publicly available from state or local agencies which is necessary to make the determinations required by this section. The information shall include, but is not limited to, the following:

(1)  The quality of fuel or waste to be burned or used in the facility.

(2)  The type of fuel or waste to be burned or used in the facility.

(3)  The source of the fuel or waste to be burned or used in the facility.

(Amended by Stats. 1987, Ch. 565, Sec. 1.)



41606

(a)  (1)  It is the intent of the Legislature to reduce air pollution from open field burning in the state and to improve air quality and protect the public health through new incentives for biomass facilities to increase their use of agricultural waste that would otherwise be burned in open fields in the state.

(2)  It is the further intent of the Legislature that the initial incentives paid pursuant to this section provide an effective incentive for the use of qualified agricultural biomass purchased from July 1, 2003, through December 31, 2003, inclusive, in order to maximize air quality benefits during the 2003–04 fiscal year.

(b)  For purposes of this section:

(1)  “Qualified agricultural biomass” means agricultural residues that are purchased after July 1, 2003, that historically have been open-field burned in the jurisdiction of the air district from which the agricultural residues are derived, as determined by the air district, excluding urban and forest wood products, that include either of the following:

(A)  Field and seed crop residues, including, but not limited to, straws from rice and wheat.

(B)  Fruit and nut crop residues, including, but not limited to, orchard and vineyard pruning and removals.

(2)  “Facility” means any facility located in California that meets all of the following criteria:

(A)  As of July 1, 2003, converted and continues to convert qualified agricultural biomass to energy.

(B)  Is permitted with best available control technology to reduce emissions, has emissions control equipment in good working order, and is in compliance with its operating permit, as determined by the air pollution control district or air quality management district in which the facility operates.

(C)  Demonstrates a significant net increase in utilization of qualified agricultural biomass as compared to usage without grant moneys pursuant to this section. A “significant net increase” means an increase of at least 10 percent in purchases of qualified agricultural biomass above the average annual tonnage purchased by the facility in the previous five years of operation prior to the implementation of the Agricultural Biomass-to-Energy Incentive Grant Program pursuant to former Part 3 (commencing with Section 1101) of Division 1 of the Food and Agricultural Code, as repealed by the act adding this section.

(c)  (1)  The State Energy Resources Conservation and Development Commission shall, upon determining that a facility is eligible for funding, provide incentives to the facility, consistent with this section.

(2)  The State Energy Resources Conservation and Development Commission shall complete the issuance of incentive payments for qualified agricultural biomass purchased from July 1, 2003, through December 31, 2003, inclusive, within 90 days of the effective date of this section.

(3)  In providing incentives pursuant to this section, the State Energy Resources Conservation and Development Commission shall provide incentive payments in the amount of ten dollars ($10) for each ton of qualified agricultural biomass received by a facility and converted into energy. The State Energy Resources Conservation and Development Commission may increase the incentive payment for types or sources of qualified agricultural biomass that require greater incentives to achieve meaningful increases in usage by facilities, as determined by the State Energy Resources Conservation and Development Commission.

(4)  Notwithstanding any other provision of law, the receipt of incentives pursuant to this section does not make a facility ineligible for any other production subsidy, rebate, buydown, or other incentive funded through electricity surcharges, except that receipt of incentives funded through electricity surcharges shall preclude receipt of biomass-to-energy incentives financed by the General Fund.

(5)  The State Energy Resources Conservation and Development Commission, in consultation with the California Environmental Protection Agency, may adopt guidelines governing the incentives authorized under this section at a publicly noticed meeting offering all interested parties an opportunity to comment. Substantive changes to the guidelines may not be adopted without at least 10 days’ written notice to the public. The public notice of meetings required by this paragraph may not be less than 30 days. Notwithstanding any other provision of law, any guidelines adopted pursuant to this section shall be exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code. Adoption of guidelines shall not delay the timing of the payment of incentives that are required by paragraph (2).

(6)  Awards made pursuant to this section are grants, subject to appeal to the State Energy Resources Conservation and Development Commission upon a showing that factors other than those contained in this section, and any guidelines adopted pursuant to this section, were a substantial factor in making the award. Any actions taken by an applicant to apply for, become, or remain eligible for an award, shall not be the rendering of goods, services, or a direct benefit to the State Energy Resources Conservation and Development Commission.

(d)  Facilities receiving incentive payments pursuant to this section are not eligible to receive emission reduction credits for any qualified agricultural biomass for which a facility has received an incentive payment. Generators or suppliers of qualified agricultural biomass may not receive emission reduction credits for any qualified agricultural biomass for which a facility has received an incentive payment. For purposes of this section, “emission reduction credits” means a credit for a reduction in the emission of an air contaminant that is banked and is available to offset increases in emissions pursuant to Section 40709, and the regulations adopted pursuant to that section.

(Added by Stats. 2003, Ch. 480, Sec. 2. Effective January 1, 2004.)






CHAPTER 2.5 - Nonattainment Area Plans

41650

(a)  The state board shall adopt the nonattainment area plan approved by a designated air quality planning agency as part of the state implementation plan, unless the state board finds, after a public hearing, that the nonattainment area plan will not meet the requirements of the Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(b)  The primary responsibility for determining whether a control measure is reasonably available shall be vested in the public agency which has the primary responsibility for implementation of that control measure. The determination of reasonably available control measure by the public agency responsible for implementation shall be conclusive, unless the state board finds after public hearing that such determination will not meet the requirements of the Clean Air Act.

(Added by Stats. 1979, Ch. 810.)



41651

In addition to any other statutory requirements, at the public hearing held pursuant to Section 41650, the districts included, in whole or in part, within the nonattainment area, the designated air quality planning agency, and members of the public shall have the opportunity to present oral and written evidence.

In addition, the districts and the agency shall have the right to question and solicit testimony of qualified representatives of the state board staff on the matter being considered. The state board may, by an affirmative vote of four members, place reasonable limits on the right to question and solicit testimony of qualified representatives of the state board staff.

(Added by Stats. 1979, Ch. 810.)



41652

If, after the public hearing, the state board finds that the nonattainment area plan approved by the designated air quality planning agencies does not comply with the requirements of the Clean Air Act (42 U.S.C. Sec. 7401 et seq.), the state board may adopt such revisions as necessary to comply with such requirements, except as otherwise provided in Article 5.5 (commencing with Section 53098) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 1981, Ch. 564.)






CHAPTER 3 - Emission Limitations

ARTICLE 1 - General Limitations

41700

(a) Except as otherwise provided in Section 41705, a person shall not discharge from any source whatsoever quantities of air contaminants or other material that cause injury, detriment, nuisance, or annoyance to any considerable number of persons or to the public, or that endanger the comfort, repose, health, or safety of any of those persons or the public, or that cause, or have a natural tendency to cause, injury or damage to business or property.

(b) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2010, Ch. 411, Sec. 2. Effective January 1, 2011. Section operative January 1, 2014, by its own provisions.)



41701

Except as otherwise provided in Section 41704, or Article 2 (commencing with Section 41800) of this chapter other than Section 41812, or Article 2 (commencing with Section 42350) of Chapter 4, no person shall discharge into the atmosphere from any source whatsoever any air contaminant, other than uncombined water vapor, for a period or periods aggregating more than three minutes in any one hour which is:

(a)  As dark or darker in shade as that designated as No. 2 on the Ringelmann Chart, as published by the United States Bureau of Mines, or

(b)  Of such opacity as to obscure an observer’s view to a degree equal to or greater than does smoke described in subdivision (a).

(Amended by Stats. 1977, Ch. 644.)



41701.5

(a)  Neither the state board nor any district shall impose a discharge requirement on emissions of visible smoke from diesel pile-driving hammers which is more stringent than the requirements of this section, except as provided in subdivisions (b) and (c).

(b)  A district shall issue a permit to the operator of a diesel pile-driving hammer if the operator submits a completed application for a permit to the district and the district determines, on the basis of information provided in the application, that the proposed use will comply with one of the following requirements:

(1)  Meets the Ringelmann 1 limit, as published by the United States Bureau of Mines, and does not exceed that limit for more than four minutes during the driving of a single pile.

(2)  Meets the Ringelmann 2 limit, as published by the United States Bureau of Mines, does not exceed that limit for more than four minutes during the driving of a single pile, and uses kerosene fuel, smoke suppressing fuel additives, and synthetic lubricating oil. A district may establish other requirements for compliance with this paragraph if the requirements are technologically and economically feasible. A district may consider the type of soil in which the pile driving is to occur and the number of blows required to drive a pile in determining the technological and economic feasibility of other conditions to be imposed by the district.

(c)  A permit issued by a district shall be valid until the pile-driving work has been approved or accepted by the person or entity for which the work is being performed. Upon request of an operator or of a person or entity for which the pile-driving work is performed, a district may extend the time period for which the permit is valid if the operator continues to comply with this section.

(Amended by Stats. 1996, Ch. 25, Sec. 1. Effective April 8, 1996.)



41701.6

Neither the state board nor any district shall impose a discharge requirement on emissions of visible smoke from any diesel auxiliary engine or generator used exclusively to operate a drinking water system which is more stringent than the Ringelmann 2 limit, as published by the United States Bureau of Mines on January 1, 1995, when operated under emergency circumstances, or operated not more than 30 minutes each week, or two hours each month, under nonemergency circumstances.

(Added by Stats. 1996, Ch. 25, Sec. 2. Effective April 8, 1996.)



41702

No person shall operate any article, machine, equipment, or other contrivance which is the subject of a variance if that article, machine, equipment, or other contrivance, as may be the case, is not in compliance with a required schedule of increments of progress, unless such operation is authorized by a hearing board.

(Added by Stats. 1975, Ch. 957.)



41703

If a district board adopts a rule or regulation of emission standards to take effect as of a future date, the rule or regulation shall also require any person who owns or operates a source of air contaminants whose emissions exceed such standards to submit to the hearing board, for a public hearing, after notice pursuant to Section 40826, a schedule of increments of progress by which the source emissions will be brought into compliance by the time such standards take effect.

If the rule or regulation itself includes a schedule of increments of progress, the person shall apply for a modification in accordance with Section 42357 in the event he cannot comply with the schedule in the rule or regulation, except that an application for a change in the final compliance date shall be subject to the requirements for a variance, as provided in Section 42352.

(Amended by Stats. 1979, Ch. 239.)



41704

Section 41701 does not apply to any of the following:

(a)  Fires set pursuant to Section 41801.

(b)  Agricultural burning for which a permit has been granted pursuant to Article 3 (commencing with Section 41850).

(c)  Fires set or permitted by any public officer in the performance of his or her official duty for the improvement of watershed, range, or pasture.

(d)  Use of any aircraft to distribute seed, fertilizer, insecticides, or other agricultural aids over lands devoted to the growing of crops or raising of fowl or animals.

(e)  Open outdoor fires used only for cooking of food for human beings or for recreational purposes.

(f)  The use of orchard and citrus grove heaters which are in compliance with the requirements set forth in Section 41860.

(g)  Agricultural operations necessary for the growing of crops or raising of fowl or animals.

(h)  The use of other equipment in agricultural operations necessary for the growing of crops or raising of fowl or animals.

(i)  Fugitive dust emissions from rock crushing facilities within the Southeast Desert Air Basin, where the facilities were in existence prior to January 1, 1970, at a location where the population density is less than 10 persons per square mile in each square mile within a seven-mile radius of the facilities; provided, however, that under no circumstances shall the emissions cause a measurable degradation of the ambient air quality or create a nuisance. This subdivision does not apply to any rock crushing facilities which (1) process in excess of 100 tons of rock in any 24-hour period, averaged over any period of 30 consecutive days, (2) have 25 or more employees, (3) fail to operate and maintain in good working order any emission control equipment installed prior to January 1, 1978, or (4) undergo a change of ownership after January 1, 1977.

(j)  Emissions from vessels using steam boilers during emergency boiler shutdowns for safety reasons, safety and operational tests required by governmental agencies, and where maneuvering is required to avoid hazards.

(k)  Emissions from vessels during a breakdown condition, as long as the discharge is reported in accordance with district requirements.

( l)  The use of visible emission generating equipment in training sessions conducted by governmental agencies necessary for certifying persons to evaluate visible emissions for compliance with Section 41701 or applicable district rules and regulations. Any local or regional authority rule or regulation relating to visible emissions are not applicable to the equipment.

(m)  Smoke emissions from teepee burners operating in compliance with Section 4438 of the Public Resources Code during the disposal of forestry and agricultural residues or forestry and agricultural residues with supplementary fossil fuels when the emissions result from the startup or shutdown of the combustion process or from the malfunction of emission control equipment. This subdivision does not apply to emissions which exceed a period or periods of time aggregating more than 30 minutes in any 24-hour period. This subdivision does not apply to emissions which result from the failure to operate and maintain in good working order any emission control equipment.

(n)  Smoke emissions from burners used to produce energy and fired by forestry and agricultural residues with supplementary fossil fuels when the emissions result from startup or shutdown of the combustion process or from the malfunction of emission control equipment. This subdivision does not apply to emissions which exceed a period or periods of time aggregating more than 30 minutes in any 24-hour period, or which result from the failure to operate and maintain in good working order any emission control equipment.

(o)  Emissions from methanol fuel manufacturing plants which manufacture not more than 2,000,000 gallons of methanol fuel per day from wood, agricultural waste, natural gas, or coke (exclusive of petroleum coke). As used in this subdivision, “manufacturing plant” includes all necessary support systems, including field operations equipment that provide feed stock. However, this subdivision shall apply to not more than one methanol fuel manufacturing plant in each air basin and each plant shall be located in an area designated as an “attainment area” pursuant to the Clean Air Act (42 U.S.C. Sec. 7401 et seq.) and shall meet all applicable standards required by the district board. This subdivision shall remain in effect with respect to a plant until five years after construction of the plant and shall have no force and effect with respect to the plant on and after that date.

(p)  The use of an obscurant for the purpose of training military personnel and the testing of military equipment by the United States Department of Defense on any military reservation.

(Amended by Stats. 1996, Ch. 299, Sec. 2. Effective January 1, 1997.)



41705

(a)  Section 41700 does not apply to odors emanating from any of the following:

(1)  Agricultural operations necessary for the growing of crops or the raising of fowl or animals.

(2)  Operations that produce, manufacture, or handle compost, as defined in Section 40116 of the Public Resources Code, if the odors emanate directly from the compost facility or operations.

(3)  Operations that compost green material or animal waste products derived from agricultural operations, and that return similar amounts of the compost produced to that same agricultural operations source, or to an agricultural operations source owned or leased by the owner, parent company, or subsidiary conducting the composting operation. The composting operation may produce an incidental amount of compost not exceeding 2,500 cubic yards of compost, which may be given away or sold annually.

(b)  If a district receives a complaint pertaining to an odor emanating from a compost operation exempt from Section 41700 pursuant to paragraph (2) or (3) of subdivision (a), that is subject to the jurisdiction of an enforcement agency under Division 30 (commencing with Section 40000) of the Public Resources Code, the district shall, within 24 hours or by the next working day, refer the complaint to the enforcement agency.

(c)  This section shall become inoperative on April 1, 2003, unless the California Integrated Waste Management Board adopts and submits regulations governing the operation of organic composting sites to the Office of Administrative Law pursuant to subdivision (c) of Section 43209.1 of the Public Resources Code on or prior to that date.

(Amended (as amended by Stats. 2001, Ch. 424, Sec. 1) by Stats. 2002, Ch. 664, Sec. 144. Effective January 1, 2003. Conditionally inoperative April 1, 2003, as provided in subd. (c). See later operative version, as amended by Sec. 145 of Ch. 664.)



41705-1

(a)  Section 41700 shall not apply to odors emanating from agricultural operations necessary for the growing of crops or the raising of fowl or animals.

(b)  This section shall become operative on April 1, 2003, unless the California Integrated Waste Management Board adopts and submits regulations governing the operation of organic composting sites to the Office of Administrative Law pursuant to subdivision (c) of Section 43209.1 of the Public Resources Code on or prior to that date.

(Amended (as amended by Stats. 2001, Ch. 424, Sec. 2) by Stats. 2002, Ch. 664, Sec. 145. Effective January 1, 2003. Section conditionally operative April 1, 2003, as provided in subd. (b).)



41706

(a)  The Legislature hereby finds and declares that recent evidence indicates that lead compounds emitted into the air by nonvehicular sources accumulate in and upon vegetation in the vicinity of such sources, pose a grave threat to the health of animals which consume such vegetation, and constitute a potential human health hazard.

(b)  Every district shall establish emission standards for lead compounds emitted into the air from nonvehicular sources. Where a district has failed to establish such standards, the state board shall establish such standards for that district.

(Added by Stats. 1975, Ch. 957.)



41707

Notwithstanding the provisions of this chapter restricting burning, the state board, after consultation with the district in which the burning is to take place, may issue permits for experimental burning designed to develop new or improved techniques of burning to reduce emissions, except that no experimental burning may create a nuisance.

(Added by Stats. 1975, Ch. 957.)



41708

Any district may adopt a rule or regulation for the control of volatile organic compound emissions from cutback asphalt paving material based on local considerations, including, but not limited to, the degree of air pollution resulting from such paving material, the economic impact of the rule and regulation, and the feasibility of implementing the rule and regulation.

The state board shall not override or otherwise amend any action taken by a district relating to the use of cutback asphalts.

(Added by Stats. 1979, Ch. 967.)



41712

(a) For purposes of this section, the following terms have the following meaning:

(1) “Consumer product” means a chemically formulated product used by household and institutional consumers, including, but not limited to, detergents; cleaning compounds; polishes; floor finishes; cosmetics; personal care products; home, lawn, and garden products; disinfectants; sanitizers; aerosol paints; and automotive specialty products; but does not include other paint products, furniture coatings, or architectural coatings.

(2) “Health benefit product” means an antimicrobial product registered with the Environmental Protection Agency.

(3) “Maximum feasible reduction in volatile organic compounds emitted” means at least a 60-percent reduction in the emissions of volatile organic compounds resulting from the use of aerosol paints, calculated with respect to the 1989 baseline year, including acetone in that baseline year.

(4) “Medical expert” means a physician, including a pediatrician, a microbiologist, or a scientist involved in research related to infectious disease and infection control.

(b) The state board shall adopt regulations to achieve the maximum feasible reduction in volatile organic compounds emitted by consumer products, if the state board determines that adequate data exists to establish both of the following:

(1) The regulations are necessary to attain state and federal ambient air quality standards.

(2) The regulations are commercially and technologically feasible and necessary.

(c) A regulation shall not be adopted which requires the elimination of a product form.

(d) The state board shall not adopt regulations pursuant to subdivision (b) unless the regulations are technologically and commercially feasible, and necessary to carry out this division. The state board shall consider the effect that the regulations proposed for health benefit products will have on the efficacy of those products in killing or inactivating agents of infectious diseases such as viruses, bacteria, and fungi, and the impact the regulations will have on the availability of health benefit products to California consumers.

(e) Prior to adopting regulations pursuant to this section governing health benefit products, the state board shall consider any recommendations received from federal, state, or local public health agencies and medical experts in the field of public health.

(f) A district shall adopt no regulation pertaining to disinfectants, nor any regulation pertaining to a consumer product that is different than any regulation adopted by the state board for that purpose.

(g) A consumer product manufactured prior to each effective date specified in regulations adopted by the state board pursuant to this section that applies to that consumer product may be sold, supplied, or offered for sale for a period of three years from the specified effective date if the date of manufacture or a representative date code is clearly displayed on the product at the point of sale. An explanation of the date code shall be filed with the state board.

(h) (1) It is the intent of the Legislature that, prior to January 1, 2000, air pollution control standards affecting the formulation of aerosol adhesives and limiting emissions of reactive organic compounds resulting from the use of aerosol adhesives be set solely by the state board to ensure uniform standards applicable on a statewide basis.

(2) The Legislature recognizes that the current state board volatile organic compound (VOC) limit for aerosol adhesives is 75 percent by weight. Effective January 1, 1997, the state board’s 75-percent standard shall apply to all uses of aerosol adhesives, including consumer, industrial, and commercial uses, and any district regulations limiting the VOC content of, or emissions from, aerosol adhesives, are null and void. After that date, a district may adopt and enforce the state board’s 75-percent standard for aerosol adhesives, or a subsequently adopted state board standard, in the same manner as a district regulation limiting the issuance of air contaminants.

(3) Notwithstanding any other provision of this section, on and after January 1, 2000, a district may adopt and enforce a regulation setting an emission standard or standards for VOC emissions for the use of aerosol adhesives that is more stringent than the standards adopted by the state board.

(i) (1) It is the intent of the Legislature that air pollution control standards affecting the formulation of aerosol paints and limiting the emissions of volatile organic compounds resulting from the use of aerosol paints be set solely by the state board to ensure uniform standards applicable on a statewide basis. A district shall not adopt or enforce any regulation regarding the volatile organic compound content of, or emissions from, aerosol paints until the state board has adopted a regulation regarding those paints, and any district regulation shall not be different than the state board regulation. A district may observe and enforce a state board regulation regarding aerosol paints in the same manner as a district regulation limiting the issuance of air contaminants. This subdivision shall not apply to any district that has adopted a rule or regulation regarding aerosol paints pursuant to an order of a federal court, until the federal court has authorized the district to observe and enforce the state board regulation in lieu of the district regulation.

(2) The state board shall adopt regulations requiring the maximum feasible reduction in volatile organic compounds emitted from the use of aerosol paints. The regulations shall establish final limits and require full compliance, and shall establish interim limits prior to that date resulting in reductions in reactive organic compounds.

(3) The state board shall conduct a public hearing on the technological or commercial feasibility of achieving full compliance with the final limits. If the state board determines that a 60-percent reduction in emissions of reactive organic compounds from the use of aerosol paints is not technologically or commercially feasible, the state board may grant an extension of time not to exceed five years. During any extension of time, the most stringent interim limits shall be applicable. Any regulation adopted by the state board shall include a provision authorizing the time extension and requiring a public hearing on technological or commercial feasibility consistent with this subdivision. The state board shall seek to ensure that the final limits for aerosol paints established pursuant to this subdivision do not become federally enforceable prior to the effective date established by the state board for these limits, including any extension granted under this subdivision.

(4) Reductions required for aerosol paints under this subdivision are not intended to apply to any other consumer product.

(j) The state board shall not adopt a regulation pertaining to disinfectants any sooner than December 1, 2003.

(k) The state board shall comply with its volatile organic compound emission reduction obligations under the 1994 State Implementation Plan, or any amendments thereto, and shall ensure that there is no loss of emission reductions as a result of its compliance with subdivision (j).

(Amended by Stats. 2004, Ch. 644, Sec. 17. Effective January 1, 2005.)






ARTICLE 1.5 - Portable Equipment

41750

The Legislature hereby finds and declares all of the following:

(a)  Existing law authorizes each district to impose separate and sometimes inconsistent emission control requirements for, and to require separate permits to operate, portable equipment that are used at various sites throughout the state.

(b)  That multiplicity of permits and regulatory requirements imposes a complex and costly burden on California businesses that use, hire, provide, and manufacture that equipment.

(c)  A uniform, voluntary system of statewide registration and regulation of portable equipment, consistent with current state and federal air quality law, is necessary to ensure consistent and reasonable regulation of that equipment without undue burden on their owners, operators, and manufacturers.

(d)  Portable equipment has attributes of both mobile sources and stationary sources of air pollution. A separate registration and emission control program is needed to reflect the unique operating characteristics of that equipment while providing authority for a statewide program of emission reduction measures to be applied to existing in-state, out-of-state, and newly manufactured portable equipment.

(Amended by Stats. 1996, Ch. 429, Sec. 2. Effective January 1, 1997.)



41751

(a)  (1)  As used in this article, “portable equipment” includes any portable internal combustion engine and equipment that is associated with, and driven by, any portable internal combustion engine.

(2)  (A)  As used in this article, and except as provided in subdivision (b), a “portable internal combustion engine” is any internal combustion engine that, by itself, or contained within or attached to a piece of equipment, is portable or transportable.

(B)  As used in this paragraph, “portable or transportable” means designed to be, and capable of being, carried or moved from one location to another. Indicia of portability or transportability include, but are not limited to, wheels, skids, carrying handles, or a dolly, trailer, or platform.

(b)  Any engine otherwise included in this section is not a portable internal combustion engine if either of the following applies:

(1)  The engine remains, or will remain, at a fixed location for more than 12 consecutive months. For purposes of this paragraph, a “fixed location” is any single site at a building, structure, facility, or installation.

(2)  The engine is used to propel nonroad equipment or a motor vehicle of any kind, including, but not limited to, a heavy-duty vehicle.

(c)  Portable equipment includes, but is not limited to, any of the following:

(1)  Confined and unconfined abrasive blasting equipment.

(2)  Portland concrete batch plants.

(3)  Sand and gravel screening, rock crushing, unheated pavement crushing, and recycling operations equipment.

(4)  Consistent with federal law, portable internal combustion engines used in conjunction with, but not limited to, the following types of operations or equipment:

(A)  Well drilling, including service equipment and work over rigs.

(B)  Power generation, excluding cogeneration.

(C)  Pumps.

(D)  Compressors.

(E)  Pile drivers.

(F)  Welding.

(G)  Cranes.

(H)  Wood chippers.

(5)  Equipment necessary for the operation of portable equipment.

(Amended by Stats. 1997, Ch. 17, Sec. 81. Effective January 1, 1998.)



41752

(a)  At the earliest feasible date, but not later than July 1, 1997, the state board shall do all of the following:

(1)  Evaluate the emissions from the operation of portable equipment and identify emission reduction technologies that may be applied to portable equipment.

(2)  After holding at least one public hearing, establish, by regulation, emission limits and emission control requirements, consistent with Section 41754, and an optional registration program for portable equipment that is, or may be, used in more than a single district.

(b)  The registration program shall take effect on the date specified by the state board in the regulation, but not later than 180 days from the date that the state board adopts the regulation.

(c)  The program shall provide for the voluntary registration of portable equipment, and may provide for the renewal of a registration not more than once every three years.

(d)  (1)  The state board may establish a schedule of fees for purposes of this article to be assessed on persons seeking to register, or to renew the registration of, portable equipment. The state board may establish separate fees for the initial registration and for the renewal of a registration. The fees charged, in the aggregate, shall not exceed the reasonable cost to the state board of administering the registration program, and adopting the regulations specified in Section 41754.

(2)  The state board shall, in adopting the regulations specified in Section 41754, include a uniform statewide district fee schedule for the recovery of the reasonable costs of enforcement pursuant to Section 41755.

(e)  Notwithstanding Section 41754, the state board may periodically revise and update the regulations adopted pursuant to this section, including, but not limited to, revising and updating a determination of best available control technology (BACT) for portable internal combustion engines.

(Amended by Stats. 1996, Ch. 429, Sec. 4. Effective January 1, 1997.)



41753

(a)  (1)  It is the intent of the Legislature that the registration of, and the regulation of emissions from, portable equipment that is operated in more than one district and that is subject to the registration program be done on a uniform, statewide basis by the state board and that the permitting, registration, and regulation of portable equipment by the districts be preempted.

(2)  Notwithstanding paragraph (1), if the owner or operator of portable equipment elects not to register under the statewide registration program, the unregistered portable equipment shall be subject to district permitting requirements pursuant to district regulations.

(b)  On and after the effective date of the statewide registration program established by the state board pursuant to subdivision (a) of Section 41752 and upon the registration of portable equipment by the portable equipment owner or operator, a district shall not, with respect to the affected portable equipment, do any of the following:

(1)  Require a permit for the construction or operation of the portable equipment.

(2)  Assess any fee related to the construction or operation of the portable equipment, other than that specified in paragraph (2) of subdivision (d) of Section 41752.

(3)  Adopt any emission limit or emission control requirement applicable to the portable equipment.

(4)  Except as provided in Section 41755, enforce any emission limit or emission control requirement applicable to the portable equipment.

(c)  The state board, in consultation with affected districts, shall amend the state implementation plan as necessary to include the statewide registration program and conform the state implementation plan to its requirements.

(Amended by Stats. 1996, Ch. 429, Sec. 5. Effective January 1, 1997.)



41754

(a)  The regulations adopted by the state board, on or before July 1, 1997, shall include, but need not be limited to, provisions that ensure all of the following:

(1)  That emissions from portable equipment subject to the statewide registration program will not, in the aggregate, interfere with the attainment or maintenance of state or federal ambient air quality standards and the emissions from any one portable equipment engine, exclusive of background concentration, shall not cause an exceedance of any ambient air quality standard. This paragraph shall not be construed as requiring portable equipment operators to provide emission offsets for portable equipment registered under the program.

(2)  (A)  That, to the extent not in conflict with federal law, the registration program preserves the most stringent requirements adopted by a district which require the use of best available control technology (BACT) for each class or category of portable equipment determined appropriate by the state board, and which requirements were in effect on January 1, 1995. In determining the appropriate emission limits or emission control technology requirements for classes and categories of portable equipment, the state board may set different requirements for portable equipment that is defined by the state board as California resident portable equipment.

(B)  Notwithstanding subparagraph (A) and, to the extent not in conflict with federal law, the state board may consider technical and economic feasibility in establishing emission limits or control equipment requirements for any category or class of existing California resident portable equipment, if all portable equipment in that category or class is required to be modified or replaced to meet BACT or the more stringent of a state or federal emission standard, at a date determined by the state board.

(3)  That any registered portable equipment, including any turbine, used by the Department of Defense or the National Guard exclusively for military technical support or other federal emergency purposes, as specified in the regulations adopted by the state board, is not subject to any statewide or district emission control or emission limit.

(b)  No emission limit or emission control requirement shall be established for any portable equipment defined by the state board as California resident portable equipment unless the state board determines that the emission limit or emission control requirement is technologically and economically feasible and is necessary to carry out the express terms of this division, including, but not limited to, Section 43013, or to attain or maintain state or federal ambient air quality standards.

(c)  Prior to adopting any emission limit or emission control requirement, the state board shall consider the magnitude of the resultant air quality benefits and the potential effects of the regulation on the costs to businesses that use the portable equipment.

(d)  The emission limits established for any portable equipment or class of portable equipment shall reflect the effectiveness of all control equipment installed and operated on the portable equipment or particular class of portable equipment.

(e)  No emission limits other than those established by the state board for any portable equipment or class of portable equipment shall be used by a district for purposes of calculating and reporting emissions from portable equipment subject to this article.

(f)  Any recordkeeping and reporting requirements prescribed by the state board for the purpose of tracking portable equipment utilization and movement shall be the minimum that is necessary to provide sufficient emission inventory data and allow adequate enforcement of the registration program.

(g)  Source testing of portable equipment emissions for registration purposes shall not be required if there is no emission standard applicable to portable equipment, or if acceptable emissions data is available. For purposes of this subdivision, “acceptable emissions data” means emissions data representative of current portable equipment operations that is either reliable emissions data from the portable equipment manufacturer or a source test performed within three years prior to the date that the emissions data is requested.

(Amended by Stats. 1996, Ch. 429, Sec. 6. Effective January 1, 1997.)



41755

(a)  Districts shall enforce the statewide registration program, emission limitations, and emission control requirements established by the state board pursuant to this article in the same manner as a district rule or regulation.

(b)  (1)  Source testing of engines for compliance purposes shall not be required more frequently than once every three years, except where evidence of engine tampering, lack of proper engine maintenance, or other problems or operating conditions that could affect emissions from the engine are identified.

(2)  A district may conduct source testing to determine compliance with mass emission limits where there is an indication of noncompliance.

(3)  Except as required for purposes of paragraph (2), source testing of engine emissions for compliance purposes shall not be required of engines for which there is no applicable emission limit.

(Amended by Stats. 1996, Ch. 429, Sec. 7. Effective January 1, 1997.)






ARTICLE 2 - Nonagricultural Burning

41800

Except as otherwise provided in this chapter, no person shall use open outdoor fires for the purpose of disposal or burning of petroleum wastes, demolition debris, tires, tar, trees, wood waste, or other combustible or flammable solid or liquid waste; or for metal salvage or burning of motor vehicle bodies.

(Added by Stats. 1975, Ch. 957.)



41801

Nothing in this article shall be construed as limiting the authority granted under other provisions of law to any public officer to set or permit a fire when such fire is, in his or her opinion, necessary for any of the following purposes:

(a)  The prevention of a fire hazard which cannot be abated by any other means.

(b)  The instruction of public employees in the methods of fighting fire.

(c)  The instruction of employees in methods of fighting fire, when such fire is set, pursuant to permit, on property used for industrial purposes.

(d)  The setting of backfires necessary to save life or valuable property pursuant to Section 4426 of the Public Resources Code.

(e)  The abatement of fire hazards pursuant to Section 13055.

(f)  Disease or pest prevention, where there is an immediate need for and no reasonable alternative to burning.

(g)  The remediation of an oil spill pursuant to Section 8670.7 of the Government Code.

(Amended by Stats. 1995, Ch. 265, Sec. 5. Effective January 1, 1996.)



41802

Notwithstanding Section 41800, with respect to wood waste from trees, vines, or bushes on property being developed for commercial or residential purposes, or with respect to the disposal of brush cuttings on the property where the brush was grown when the cuttings resulted from brush clearance done in compliance with local ordinances to reduce fire hazard, a district board may, upon its own motion or the request of any person, authorize the disposal, by open outdoor fires, of such waste, on the property where it was grown, under the conditions specified in Section 41804.

(Added by Stats. 1975, Ch. 957.)



41803

No authorization, however, under Section 41802 or 41804.5 shall be granted after such date as the state board may determine, based upon a finding that an alternative method of disposal has been developed which is technologically and economically feasible.

(Amended by Stats. 1979, Ch. 196.)



41804

Burning may be authorized under Section 41802 only if:

(a)  The district board finds that it is more desirable to dispose of such waste by burning than to dispose of it by other available means, such as, but not limited to, by removing it to sanitary fills.

(b)  The district has developed criteria for such disposal, which shall include provisions to improve the combustibility of such waste to reduce its smoke level.

(c)  The state board has approved the criteria developed pursuant to subdivision (b).

(d)  Such authorization, if granted, shall be in the form of a permit issued by the district air pollution control officer, and such permit shall allow burning only on days during which agricultural burning is not prohibited by the state board pursuant to Section 41855.

(e)  The district board may adopt rules and regulations to authorize any burning authorized under Section 41802, to review each proposed burn prior to authorizing its air pollution control officer to issue a permit for the burn, or to delegate to its air pollution control officer the authority to approve or disapprove each proposed burn after consideration of the amount of waste to be burned, the season of the year, the ambient air quality, the proximity of the waste to developed areas, or such other or additional criteria as the district board may establish.

(Added by Stats. 1975, Ch. 957.)



41804.5

(a)  Notwithstanding Section 41800, a district board may authorize, subject to the limitations in Section 41803 and this section, the use of open outdoor fires by a city or county to dispose of nonindustrial wood waste from trees, vines, and brush at disposal sites located above 1,500 feet elevation mean sea level anywhere in the state, or at any elevation in the area designated as the North Coast Air Basin by the state board pursuant to Section 39606.

(b)  Authorization for such burning, if granted, shall be in the form of permits issued by the district and by the fire protection agency having jurisdiction over the area in which the disposal site is located. The permits shall allow burning only on days during which agricultural burning is not prohibited by the state board pursuant to Section 41855.

(c)  No permit shall be issued until there is filed with the district a written statement by the owner of the land on which the disposal site is located, or his agent, or if some other person is lawfully in possession of such land, by such other person, approving the burning on such land by the city or county.

(d)  Prior to issuing a permit, the district may inspect the wood waste to be burned to verify that it is exclusively nonindustrial wood waste from trees, vines, and brush.

(e)  The state board shall approve the use of open outdoor fires at a designated disposal site to dispose of such wood waste if such an operation of the disposal site will not prevent the achievement and maintenance of ambient air quality standards. The approval shall be granted for a minimum of one year.

(f)  In seeking approval from the state board to use open outdoor fires at disposal sites throughout the county to dispose of such wood waste, a county may submit its plan for the disposal of such wood waste in the county by the use of open outdoor fires at the disposal sites.

(Amended by Stats. 1982, Ch. 230, Sec. 1.)



41805

(a)  The Legislature hereby finds and declares that, because sanitary landfill sites are very difficult to obtain, these valuable sites should be reserved for high-priority waste such as garbage and low-volume rubbish, and that the disposal, by open outdoor fires of high-volume wood waste will help prolong the life of such landfill sites. However, it is the intent of the Legislature that the disposal, by open outdoor fires, of such waste be reasonably regulated so as to not create a nuisance or significantly reduce the quality of the ambient air.

(b)  Therefore, the state board shall conduct studies of alternative methods of disposing of wood waste from trees, vines, or bushes, other than by open outdoor fires.

(Added by Stats. 1975, Ch. 957.)



41805.5

(a)  Except as provided in subdivisions (b) and (c), the operator of a solid waste disposal site shall submit to the district on or before July 1, 1987, a solid waste air quality assessment test report that contains all of the following:

(1)  Test results to determine if there is any underground landfill gas migration beyond the solid waste disposal site’s perimeter.

(2)  Analyses for specified air contaminants in the ambient air adjacent to the solid waste disposal site to determine the effect of the site on air quality.

(3)  Chemical characterization test results to determine the composition of gas streams immediately above the solid waste disposal site, or immediately above the solid waste disposal site and within the solid waste disposal site, as appropriate, as determined by the district.

(4)  Any other information that the district board requires, by emergency regulation.

The solid waste air quality assessment test report shall be prepared in accordance with the guidelines developed by the state board pursuant to subdivision (d).

(b)  The operator of an inactive solid waste disposal site shall complete and submit the screening questionnaire, developed pursuant to subdivision (e), to the district on or before November 1, 1986, unless the operator is required to submit a report containing the same information specified in subdivision (a) pursuant to a federal, state, or district order, or unless exempted pursuant to subdivision (c). The district shall evaluate the submitted screening questionnaires in accordance with the guidelines developed pursuant to subdivision (e) and shall determine whether the operator of the site is required to submit all, or a portion of, the information required to be reported in a solid waste air quality assessment test report. The district shall notify the operator in writing on or before January 1, 1987, of the information identified in subdivision (a) to be submitted for the site. After receiving this notification, the operator of the inactive solid waste disposal site shall submit a solid waste air quality assessment test report containing the required information on or before January 1, 1988, to the district.

(c)  A district may exempt from subdivisions (a) and (b) a solid waste disposal site or inactive solid waste disposal site that has accepted or now contains only inert and nondecomposable solids. To receive an exemption, the operator of the site shall submit, on or before November 1, 1986, a copy of all permits, all waste discharge requirements pertinent to the site, and any other data necessary for the district to determine whether an exemption should be granted to the site.

(d)  On or before February 1, 1987, the state board, in coordination with the districts, shall develop and publish test guidelines for the solid waste air quality assessment report specifying the air contaminants to be tested for and identifying acceptable testing, analytical, and reporting methods to be employed in completing the report.

(e)  On or before October 1, 1986, the state board, in coordination with the districts, shall develop and publish a screening questionnaire for inactive solid waste disposal sites and guidelines for evaluating the questionnaire by the districts pursuant to subdivision (b). The screening questionnaire and guidelines shall require an inactive solid waste disposal site to be evaluated based on the nature and age of materials in the site, the quantity of materials in the site, the size of the site, and other appropriate factors. The guidelines for evaluating the screening questionnaire shall require a district to weigh heavily the proximity of the site to residences, schools, and other sensitive areas, and to pay particular attention to potential adverse impacts on facilities such as hospitals and schools, and on residential areas, within one mile of the site’s perimeter.

(f)  A district may reevaluate the status of a solid waste disposal site, including sites exempted pursuant to subdivision (c), and require the operator to submit or revise a solid waste air quality assessment test report after January 1, 1987. The district shall give written notification to the operator of the solid waste disposal site that a solid waste air quality assessment test report is to be submitted, or that the existing report is to be revised, and the date by which the report is to be submitted.

(g)  A district shall evaluate any solid waste air quality assessment test reports submitted pursuant to subdivisions (a), (b), and (f), and determine if the report’s testing, analytical, and reporting methods comply with the guidelines developed pursuant to subdivision (d). If the district determines that the solid waste air quality assessment test report complies with the guidelines, it shall evaluate the data. If the district determines, after evaluation of the report and consultation with the state department and the California Integrated Waste Management Board, that levels of one or more specified air contaminants pose a health risk to human beings or a threat to the environment, the district shall take appropriate remedial action.

(h)  If a district determines that a solid waste air quality assessment test report does not comply with the guidelines developed pursuant to subdivision (d), the district shall provide the operator of the site with a written notice specifying the inadequacies of the report and shall require the operator to correct the deficiencies and resubmit the report by a date determined by the district.

(i)  For the purpose of this section, the following definitions apply:

(1)  “Inactive solid waste disposal site” means a solid waste disposal site that has not received any solid waste for disposal after January 1, 1984.

(2)  “Landfill gas” means any untreated, raw gas derived through a natural process from the decomposition of organic waste deposited in a solid waste disposal site or from the evolution of volatile species in the waste.

(3)  “Operator” means the person who operates or manages, or who has operated or managed, the solid waste disposal site. If the operator of the solid waste disposal site no longer exists, or is unable, as determined by the district, to comply with the requirements of this section, “operator” means any person who owns or who has owned the solid waste disposal site.

(4)  “Perimeter” means the outer boundary of the entire solid waste disposal site property.

(5)  “Solid waste disposal site” means a place, location, tract of land, area, or premises in use, or which has been used, for the landfill disposal of solid waste, as defined in Section 40191 of the Public Resources Code, or hazardous waste, as defined in Section 40141 of the Public Resources Code, or both.

(6)  “Specified air contaminants” means substances determined to be air contaminants by the state board in coordination with the districts. The state board and the districts shall consider determining the following compounds to be air contaminants for purposes of this paragraph: benzene, chloroethene, 1,2-dibromoethane, 1,2-dichloroethane benzyl chloride, chlorobenzene, dichlorobenzene, 1,1-dichloroethene, dichloromethane, formaldehyde, hydrogen sulfide, tetrachloroethylene, tetrachloromethane, toluene, 1,1,1-trichloroethan e, trichloroethylene, trichloromethane, xylene, and any other substance deemed appropriate by the state board or a district.

(Amended by Stats. 2000, Ch. 343, Sec. 18. Effective January 1, 2001.)



41805.6

Notwithstanding Section 41805.5, a small city which operates a Class III solid waste disposal site is not required to submit a screening questionnaire or a solid waste air quality assessment test report pursuant to Section 41805. 5 if the city has a population of less than 20,000 persons, the solid waste disposal site receives less than 20,000 tons of waste per year, the water table of the highest aquifer under the disposal site is 250 or more feet below the base of the disposal site and the water in the highest aquifer is not potable, and the site receives less than an average of 12 inches of rainfall per year.

This section applies only if the disposal site is operational and has been granted all required permits as of January 1, 1991, and if the site is located in Kings County.

(Added by Stats. 1990, Ch. 1361, Sec. 1.)



41806

Nothing in this article shall be construed as prohibiting any of the following:

(a)  Burning for the disposal of the combustible or flammable solid waste of a single- or two-family dwelling on its premises.

(b)  Open outdoor fires used only for cooking food for human beings or for recreational purposes.

(c)  The burning, in a respectful and dignified manner, of an unserviceable American flag that is no longer fit for display.

(Amended by Stats. 1997, Ch. 538, Sec. 1. Effective January 1, 1998.)



41807

Nothing in this article shall be construed to prohibit burning for right-of-way clearing by a public entity or utility or for levee, reservoir, and ditch maintenance. No such material may be burned pursuant to this section unless (a) agricultural burning is not prohibited on the day pursuant to Section 41855, and (b) the material has been prepared by stacking, drying, or other methods to promote combustion as specified by the air pollution control officer having jurisdiction.

(Added by Stats. 1975, Ch. 957.)



41808

The state board shall permit a city or county to use open outdoor fires, for a limited time only, in its operation of a solid waste dump, upon the finding that, because of sparse population in the geographical area and economic and technical difficulties, the solid waste dump should be so operated.

(Added by Stats. 1975, Ch. 957.)



41809

Notwithstanding Sections 41508 and 41800, open outdoor fires may be used to dispose of Russian thistle (Salsola kali) when authorized by a chief of a fire department or fire protection agency of a city, county, or fire protection district, the Director of Forestry and Fire Protection or his or her duly authorized representative, a county agricultural commissioner, or an air pollution control officer.

(Amended by Stats. 1992, Ch. 427, Sec. 106. Effective January 1, 1993.)



41810

For islands located 15 or more miles from the mainland coast:

(a)  The provisions of Section 41701 shall not apply to smoke from fires set thereon.

(b)  No district shall adopt any rule or regulation stricter than those provided by law with respect to open outdoor fires.

(Added by Stats. 1975, Ch. 957.)



41811

The provisions of this article shall not supersede any rule or regulation of any district, which rule or regulation was in effect for five or more years prior to September 19, 1970.

(Added by Stats. 1975, Ch. 957.)



41812

The air pollution control officer of any district in a county with a population of 6,000,000 or less, upon authorization of the district board, may authorize, by permit, open outdoor fires for the purpose of disposing of agricultural wastes, or wood waste from trees, vines, bushes, or other wood debris free of nonwood materials, in a mechanized burner such that no air contaminant is discharged into the atmosphere for a period or periods aggregating more than 30 minutes in any eight-hour period which is:

(a)  As dark or darker in shade as that designated as No. 1 on the Ringelmann Chart, as published by the United States Bureau of Mines, or

(b)  Of such opacity as to obscure an observer’s view to a degree equal to or greater than does smoke described in subdivision (a).

In authorizing the operation of a mechanized burner, the air pollution control officer may make the permit subject to whatever conditions he determines are reasonably necessary to assure conformance with the standards prescribed in this section.

(Added by Stats. 1975, Ch. 957.)



41813

Notwithstanding any other provision of this division, in the San Bernardino County Air Pollution Control District, Group 2 solid waste, as defined in Section 2521 of Title 23 of the California Administrative Code, for a period not to exceed six months from the effective date of this section, may be disposed of by means of an air curtain destructor. The authority provided by this section applies only to an existing solid waste disposal site in the upper desert area which receives less than 50 tons of solid waste for disposal per day. The use of the air curtain destructor shall be monitored by the San Bernardino County Air Pollution Control District and the state board. Within nine months after the effective date of this section, the district shall file a report with the County of San Bernardino and the state board regarding the extent to which the air curtain destructor meets the emission rules, regulations, and orders of the district and the state board.

At the end of the six-month experimental period, the air curtain destructor may continue to be used if the state board makes a finding that the public health and safety will not be adversely affected by continued use. The state board, in cooperation with San Bernardino County, shall establish a list of toxic materials that will be removed from the solid waste prior to use of the air curtain destructor.

There shall be no liability on the part of the state board for any injury occurring as a result of the use of the air curtain destructor under the provisions of this section.

(Amended by Stats. 1981, Ch. 714.)



41815

Notwithstanding any local ordinance adopted pursuant to Section 37100 of the Government Code or by charter provision to prohibit the burning of waste materials, the burning of the gaseous byproducts of the recycling of water by a waste water treatment facility as part of an energy conservation and cost reduction program to generate power to operate the facility shall be permitted if the burning operation complies with all regulations of the district having jurisdiction and any other applicable provisions of state law.

(Added by Stats. 1991, Ch. 158, Sec. 1.)






ARTICLE 3 - Agricultural Burning

41850

It is the intent of the Legislature, by the enactment of this article, that agricultural burning be reasonably regulated and not be prohibited. The state board and the districts shall take into consideration, in adopting rules and regulations for purposes of this article, various factors, including, but not limited to, the population in an area, the geographical characteristics, the meteorological conditions, the economic and technical impact of such rules and regulations, and the importance of a viable agricultural economy in the state.

(Added by Stats. 1975, Ch. 957.)



41851

Section 41800 shall not apply to burning regulated pursuant to this article.

(Added by Stats. 1975, Ch. 957.)



41852

No person knowingly shall set or permit agricultural burning unless he has a valid permit from the agency designated by the state board to issue such permits in the area where the agricultural burning is to take place.

(Amended by Stats. 1976, Ch. 1063.)



41852.5

The state board may, after holding a public hearing, authorize an exemption from the permit requirement of Section 41852 for a district, or a portion of a district, where agricultural burning does not significantly affect air quality.

(Added by Stats. 1981, Ch. 700.)



41853

The state board shall designate public fire protection agencies or other equivalent agencies to issue permits under subdivision (a) of Section 41852, and shall adopt rules and regulations to provide a procedure for the issuance of the permits. Each agency so designated by the state board shall issue permits subject to the rules and regulations of the state board.

(Added by Stats. 1975, Ch. 957.)



41853.5

(a)  No permit shall be issued pursuant to Section 41853 to a person for the burning of solid waste which is produced from the ginning of cotton, unless the person pays to the issuing agency a fee of fifteen cents ($0.15) for each bale of cotton ginned that will produce the solid waste that is to be burned.

(b)  Except as provided in subdivision (c), the issuing agency shall deposit monthly the collected fees in the Air Pollution Control Fund.

(c)  To pay for administrative costs of issuing the permits, the issuing agency may retain from the fees collected pursuant to this section an amount equal to either the estimated cost of issuing the permits, or 4 percent of the total fees collected, whichever is less. The state board may make an annual audit of the issuing agency to determine the amount of fees retained by an issuing agency.

(Added by Stats. 1976, Ch. 1216.)



41854

(a)  No permit issued pursuant to Section 41853 shall be valid for any day during which agricultural burning is prohibited by the state board pursuant to Section 41855 or by a district board pursuant to Section 41508.

(b)  Each permit shall bear a statement of warning containing the following words or words of like or similar import:

“This permit is valid only on those days during which agricultural burning is not prohibited by the State Air Resources Board pursuant to Section 41855 of the Health and Safety Code.”

(Added by Stats. 1975, Ch. 957.)



41855

The state board shall determine and designate from meteorological data the days when agricultural burning shall be prohibited within each air basin.

(Added by Stats. 1975, Ch. 957.)



41855.5

(a)  Notwithstanding any other provision of law, no permit may be issued to a person to burn any of the following categories of agricultural waste within the jurisdiction of the San Joaquin Valley Unified Air Pollution Control District, commencing on the following dates:

(1)  Commencing June 1, 2005, for field crops, prunings, and weed abatement.

(2)  Commencing June 1, 2007, for orchard removals.

(3)  Commencing June 1, 2010, for other materials, vineyard removals, and surface harvested prunings.

(b)  The San Joaquin Valley Unified Air Pollution Control District, in consultation with the University of California Cooperative Extension, shall develop and adopt, not later than June 1, 2005, rules establishing best management practices for the control of other weeds and maintenance. The rules adopted pursuant to this subdivision shall be operative not later than June 1, 2006.

(c)  For the purposes of this section, the following terms have the following meanings:

(1)  “Field crops” means any of the following crops:

(A)  Alfalfa.

(B)  Asparagus.

(C)  Barley stubble.

(D)  Beans.

(E)  Corn.

(F)  Cotton.

(G)  Flower straw.

(H)  Hay.

(I)  Lemon grass.

(J)  Oat stubble.

(K)  Other field crops, as determined by the state board.

(L)  Pea vines.

(M)  Peanuts.

(N)  Rice stubble.

(O)  Safflower.

(P)  Sugar cane.

(Q)  Vegetable crops.

(R)  Wheat stubble.

(2)  “Orchard removals” includes, but is not limited to, any of the following:

(A)  Orchard removal matter.

(B)  Stumps.

(C)  Untreated sticks.

(3)  “Other materials” includes, but is not limited to, any of the following:

(A)  Brooder paper.

(B)  Deceased goats.

(C)  Diseased bee hives.

(4)  “Other weeds and maintenance” includes, but is not limited to, any of the following:

(A)  Ditch bank work.

(B)  Canal bank work.

(C)  Dodder weed.

(D)  Star thistle.

(E)  Tumbleweed.

(F)  Noxious weeds.

(G)  Pesticide sacks.

(H)  Fertilizer sacks.

(5)  “Prunings” means prunings from any of the following:

(A)  Apple crops.

(B)  Apricot crops.

(C)  Avocado crops.

(D)  Bushberry crops.

(E)  Cherry crops.

(F)  Christmas trees.

(G)  Citrus crops.

(H)  Date crops.

(I)  Eucalyptus crops.

(J)  Fig crops.

(K)  Kiwi crops.

(L)  Nectarine crops.

(M)  Nursery prunings.

(N)  Olive crops.

(O)  Other prunings, as determined by the state board.

(P)  Pasture or corral trees.

(Q)  Peach crops.

(R)  Pear crops.

(S)  Persimmon crops.

(T)  Pistachio crops.

(U)  Plum crops.

(V)  Pluot crops.

(W)  Pomegranate crops.

(X)  Prune crops.

(Y)  Quince crops.

(Z)  Rose prunings.

(6)  “Surface harvested prunings” includes, but is not limited to, any of the following:

(A)  Almond prunings.

(B)  Walnut prunings.

(C)  Pecan prunings.

(D)  Grape vines.

(E)  Vineyard removal materials.

(7)  “Vineyard materials” includes, but is not limited to, any of the following:

(A)  Grape canes.

(B)  Raisin trays.

(8)  “Weed abatement” includes, but is not limited to, any of the following:

(A)  Berms.

(B)  Bermuda grass.

(C)  Fence rows.

(D)  Grass.

(E)  Pasture.

(F)  Ponding or levee banks.

(d) (1)  The San Joaquin Valley Unified Air Pollution Control District shall develop and adopt, by January 1, 2005, rules to regulate the burning of diseased crops. The rules shall become operative no later than June 1, 2005. The rules shall provide for the issuance of a conditional crop burning permit if all of the following criteria are met:

(A)  The fields to be burned are specifically described.

(B)  The applicant has not been cited for a violation of burning rules or regulations in the past 3 years, unless the violation was of a de minimis nature, as determined by the district and the county agricultural commissioner.

(C)  The county agricultural commissioner has determined all of the following:

(i)  During the growing season for that crop, there is the presence of a disease that will cause a substantial, quantifiable reduction in yield or poses a threat to the health of adjacent vines, trees, or plants in the field proposed to be burned, during the current or next growing season.

(ii)  There is no economically feasible alternative means of eliminating the disease other than burning.

(2)  A conditional crop burning permit shall authorize the burning of only the identified diseased crop.

(3)  The holder of a permit may not transfer, sell, or trade the permit to any other individual.

(4)  A citation for a violation of burning rules or regulations may be appealed to the San Joaquin Air Pollution Control District Hearing Board.

(Added by Stats. 2003, Ch. 481, Sec. 1. Effective January 1, 2004.)



41855.6

The district may postpone the commencement dates set forth in subdivision (a) of Section 41855.5 for any category of agricultural waste or crop described if all of the following applies:

(a) The district determines that there is no economically feasible alternative means of eliminating the waste.

(b) The district determines that there is no long-term federal or state funding commitment for the continued operation of biomass facilities in the San Joaquin Valley or development of alternatives to burning.

(c) The district determines that the continued issuance of permits for that specific category or crop will not cause, or substantially contribute to, a violation of an applicable federal ambient air quality standard.

(d) The state board concurs with the district’s determinations pursuant to this section.

(Amended by Stats. 2004, Ch. 183, Sec. 221. Effective January 1, 2005.)



41856

The state board shall promulgate guidelines for the regulation and control of agricultural burning for each of the air basins established by the state board.

(Added by Stats. 1975, Ch. 957.)



41857

The guidelines promulgated by the state board shall be based on meteorological data, the nature and volume of materials to be burned, and the probable effect of such burning on the ambient air quality within the air basins affected.

(Added by Stats. 1975, Ch. 957.)



41858

In adopting such guidelines, the state board shall consider their economic and technical feasibility, including their probable effect on agricultural production in the air basin affected.

(Added by Stats. 1975, Ch. 957.)



41859

The state board shall continuously review the guidelines promulgated under this article, and may modify, repeal, or alter such guidelines if scientific and technological data indicates that such changes are warranted. Before adopting any such changes, the state board shall hold a public hearing and shall consider the criteria set forth in Section 41857.

(Added by Stats. 1975, Ch. 957.)



41860

The state board shall adopt and publish a list of orchard and citrus grove heaters which it finds produce no more than one gram per minute of unconsumed solid carbonaceous material. No new orchard or citrus grove heater produced or manufactured shall be sold for use against frost damage unless it has been approved by the state board.

No person shall use any orchard or citrus grove heater after January 1, 1975, unless it has been approved by the state board or does not produce more than one gram per minute of unconsumed solid carbonaceous material.

In addition to the penalties specified in Section 42400, the cost of putting out the fire caused by a violation of this section may be imposed on any person who violates this section.

(Added by Stats. 1975, Ch. 957.)



41861

No burning shall be conducted for the improvement of land for wildlife or game habitat until the person desiring to conduct such burning obtains from the Department of Fish and Game a written statement certifying that the burning is desirable and proper for the improvement of land for wildlife or game habitat and such statement is filed with the air pollution control officer having jurisdiction in the area in which the burning is to take place. As to burning conducted by the Department of Fish and Game, the department shall, on its own behalf, issue and file such statements.

(Added by Stats. 1975, Ch. 957.)



41862

A district may issue a permit to authorize agricultural burning on days designated by the state board pursuant to Section 41855 as nonburning days when denial of such a permit would threaten imminent and substantial economic loss.

The state board shall require the districts to transmit regular reports of permits issued authorizing agricultural burning on nonburning days. The report shall include the number of such permits issued, the date of issuance of each permit, the person to whom each permit was issued, and any other information requested by the state board.

(Added by Stats. 1975, Ch. 957.)



41863

Each basinwide coordinating council and district shall, as part of the implementation plans and programs prepared pursuant to Chapter 2 (commencing with Section 41600), include a component for the regulation and control of agricultural burning pursuant to guidelines adopted by the state board therefor.

(Added by Stats. 1975, Ch. 957.)



41864

The provisions of this article shall not supersede any rule or regulation of any district, which rule or regulation was in effect for five or more years prior to September 19, 1970.

(Added by Stats. 1976, Ch. 1063.)



41865

(a) This section shall be known, and may be cited, as the Connelly-Areias-Chandler Rice Straw Burning Reduction Act of 1991.

(b) As used in this section:

(1) “Sacramento Valley Air Basin” means the area designated by the state board pursuant to Section 39606.

(2) “Air pollution control council” means the Sacramento Valley Basinwide Air Pollution Control Council authorized pursuant to Section 40900.

(3) “Conditional rice straw burning permit” means a permit to burn granted pursuant to subdivisions (f) and (h).

(4) “Allowable acres to be burned” means the number of acres that may be burned pursuant to subdivision (c).

(5) “Department” means the Department of Food and Agriculture.

(6) “Maximum fall burn acres” means the maximum amount of rice acreage that may be burned from September 1 to December 31, inclusive, of each year.

(7) “Maximum spring burn acres” means the maximum amount of rice acreage that may be burned from January 1 to May 31 of the following year, inclusive.

(c) Notwithstanding Section 41850, rice straw burning in counties in the Sacramento Valley Air Basin shall be phased down, as follows:

(1) From 1998 to 2000, the maximum spring and fall burn acres shall be the following number of acres planted prior to September 1 of each year:

Year

Maximum Fall Burn Acres

Maximum Spring Burn Acres

1998

90,000

110,000

1999

90,000

110,000

2000

90,000

110,000

(2) Notwithstanding paragraph (1), any of the 90,000 acres allocated in the fall that are not burned may be added to the maximum spring burn acres, provided that the maximum spring burn acres does not exceed 160,000 acres.

(3) Notwithstanding paragraph (1), the maximum acres burned between January 1, 1998, and August 31, 1998, shall be limited so that the total acres burned between September 1, 1997, and August 31, 1998, do not exceed 38 percent of the total acres planted prior to September 1, 1997.

(4) In 2001 and thereafter, the maximum annual burn acres shall be the number of acres prescribed in subdivision (i), subject to subdivisions (f) and (h).

(d) The number of allowable acres to be burned each day shall be determined by the state board and the air pollution control officers in the Sacramento Valley Air Basin and equitably allocated among rice growers in accordance with the annual agricultural burning plan adopted by the air pollution control council and approved by the state board.

(e) On or before September 1, 2000, the state board, in consultation with the department and the air pollution control council, shall adopt regulations consistent with the criteria provided in subdivisions (f) and (h). On or before September 1, 1996, an advisory group shall be established by the state board and the department to assist in the adoption of those regulations.

(f) Commencing September 1, 2001, the county air pollution control officers in the Sacramento Valley Air Basin may grant conditional rice straw burning permits once the county agricultural commissioner has determined that the applicant has met the conditions specified in subdivision (h). The county agricultural commissioner shall be responsible for all field inspections associated with the issuance of conditional rice straw burning permits. A conditional rice straw burning permit shall be valid for only one burn, per field, per year.

(g) The county agricultural commissioner may charge the applicant a fee not to exceed the costs incurred by the county agricultural commissioner in making the determination specified in subdivision (f). This subdivision shall be operative only until January 1, 2009.

(h) If the terms and conditions for issuing conditional rice straw burning permits specified in paragraphs (1) to (4), inclusive, are met, a conditional rice straw burning permit may be issued unless the state board and the department have jointly determined, based upon an annual review process, that there are other economically and technically feasible alternative means of eliminating the disease that are not substantially more costly to the applicant. The terms and conditions for issuing the conditional rice straw burning permits are:

(1) The fields to be burned are specifically described.

(2) The applicant has not violated any provision of this section within the previous three years.

(3) During the growing season, the county agricultural commissioner has independently determined the significant presence of a pathogen in an amount sufficient to constitute a rice disease such as stem rot.

(4) The county agricultural commissioner makes a finding that the existence of the pathogen as identified in paragraph (3) will likely cause a significant, quantifiable reduction in yield in the field to be burned during the current or next growing season. The findings of the county agricultural commissioner shall be based on recommendations adopted by the advisory group established pursuant to subdivision (e).

(i) (1) The maximum annual number of acres burned in the Sacramento Valley Air Basin pursuant to paragraph (4) of subdivision (c) shall be the lesser of:

(A) The total of 25 percent of each individual applicant’s planted acres that year.

(B) A total of 125,000 acres planted in the Sacramento Valley Air Basin.

(2) Each grower shall be eligible to burn up to 25 percent of the grower’s planted acres, as determined by the air pollution control officers in the Sacramento Valley Air Basin and subject to the maximum annual number of acres burned set forth in paragraph (1), if the grower has met the criteria for a conditional rice straw burning permit.

(3) The air pollution control council shall annually determine which is the lesser of subparagraphs (A) and (B) of paragraph (1), and shall determine the maximum percentage applicable to all growers subject to the conditions set forth in subdivisions (f) and (h).

(4) A grower who owns or operates 400 acres or less who has met the criteria for the issuance of a conditional rice straw burning permit may burn his or her entire acreage once every four years, provided that the limit prescribed in paragraph (1) is not exceeded.

(5) Nothing in this subdivision shall permit an applicant to transfer, sell, or trade any permission to burn granted pursuant to this subdivision to another applicant or individual.

(j) The state board and the department shall jointly determine if the allowable acres to be burned, as provided in subdivisions (c), (f), and (h), may be exceeded due to extraordinary circumstances, such as an act of God, that have an impact over a continuing duration and make alternatives other than burning unusable.

(k) “Administrative burning” means burning of vegetative materials along roads, in ditches, and on levees adjacent to or within a rice field, or the burning of vegetative materials on rice research facilities authorized by the county agricultural commissioner, not to exceed 2,000 acres. Administrative burning conducted in accordance with Section 41852 is not subject to this section.

(l) (1) On or before September 1, 1992, the state board and the department shall jointly establish an advisory committee composed of 10 members to assist with the identification and implementation of alternatives to rice straw burning. Members of the committee shall be from the Sacramento Valley Air Basin, and the committee shall consist of two rice growers, two representatives from the environmental community, two health officials, two county supervisors or their designees, one member from the air pollution control council, and one member from the business community with expertise in market or product development. The committee shall meet at least annually. General Fund moneys shall not be used to support the committee.

(2) The committee shall develop a list of priority goals for the development of alternative uses of rice straw for the purpose of developing feasible and cost-effective alternatives to rice straw burning. These goals shall include, but not be limited to, research on alternatives, economic incentives to encourage alternative uses, and new product development.

(m) On or before September 1, 1998, the state board, in consultation with the department, and the advisory committee, shall develop an implementation plan and a schedule to achieve diversion of not less than 50 percent of rice straw produced toward off-field uses by 2000. Off-field uses may include, but are not limited to, the production of energy and fuels, construction materials, pulp and paper, and livestock feed.

(n) The Legislature hereby finds and declares as follows:

(1) Because of the requirements imposed by this section, rice straw that was previously burned may present, as solid waste, a new disposal problem.

(2) The state should assist local governments and growers in diverting rice straw from landfills by researching and developing diversion options.

(o) It is the intent of the Legislature that all feasible alternatives to rice straw burning and options for diverting rice straw from landfills be encouraged.

(p) This subdivision confirms that reductions in emissions from rice straw burning qualify for air quality offsets, in accordance with paragraphs (1) and (2).

(1) These credits shall meet the requirements specified in state law and district rules and regulations, and shall comply with applicable district banking rules established pursuant to Sections 40709 to 40713, inclusive. Districts are urged to establish banking systems in accordance with Sections 40709 to 40713, inclusive. The state board may adopt regulations to implement this subdivision, including, but not limited to, consideration of the seasonal and intermittent nature of rice straw burning emissions. In developing the regulations, the state board shall consult with all concerned parties. However, emission reduction credits that would otherwise accrue from reductions in emissions from rice straw burning shall not be affected or negated by the phasedown of burning, as specified in subdivision (c).

(2) Reductions in emissions achieved in compliance with subdivision (c) that are banked or used as credits shall not be credited for purposes of attainment planning and progress towards the attainment of any state or national ambient air quality standard as required by state and federal law.

(q) (1) Any person who negligently or intentionally violates any provision of this article is guilty of a misdemeanor and is subject to a fine of not more than ten thousand dollars ($10,000), imprisonment in the county jail for not more than nine months, or by both that fine and imprisonment. This subdivision applies only to agricultural burning in the Sacramento Valley Air Basin.

(2) Any person who negligently or intentionally violates any provision in this article is liable for a civil penalty of not more than ten thousand dollars ($10,000). This subdivision applies only to agricultural burning in the Sacramento Valley Air Basin.

(r) Districts in the Sacramento Valley Air Basin shall impose fees on growers to cover the cost of implementing this section pursuant to Section 42311.

(s) To the extent that resources are available, the state board and the agencies with jurisdiction over air quality within the Sacramento Valley Air Basin shall do both of the following:

(1) Improve responses to citizen complaints, and, to the extent feasible, immediately investigate and analyze smoke complaints from the public to identify factors that contribute to complaints and to develop better smoke control measures to be included in the agricultural burning plan, keep a record of all complaints, coordinate among other agencies on citizens’ complaints, and investigate the source of the pollution causing the complaint.

(2) Respond more quickly to requests for update from county air pollution control officers to help maximize burning days when meteorological conditions are best suited for smoke dispersion.

(Amended by Stats. 2004, Ch. 644, Sec. 18. Effective January 1, 2005.)



41865.5

Notwithstanding Section 7550.5 of the Government Code, on or before January 1, 2001, the State Air Resources Board, in consultation with the Department of Food and Agriculture, and in cooperation with the State Energy Resources Conservation and Development Commission and the California Integrated Waste Management Board, shall prepare and submit to the Legislature recommendations for ensuring consistency and predictability in the supply of rice straw for cost-effective uses, including, but not limited to, recommendations for methods of harvesting, storing, and distributing rice straw for off-field uses. Off-field uses may include, but are not limited to, the production of energy and fuels, construction materials, pulp and paper, and livestock feed.

(Added by Stats. 1999, Ch. 640, Sec. 1. Effective January 1, 2000.)



41866

The Sacramento Valley Basinwide Air Pollution Control Council may impose, and may require that districts within the Sacramento Valley Air Basin collect, a fee not to exceed five dollars ($5) per permit, per year on each permit issued by a district within the Sacramento Valley Air Basin, for the purpose of administering all basinwide air pollution control efforts, and may adopt a budget to expend those funds at any noticed regularly scheduled meeting, allowing for public comment.

(Amended by Stats. 1995, Ch. 529, Sec. 17. Effective October 4, 1995.)






ARTICLE 4 - Sandblasting

41901

The committee shall include nine members appointed by the chairman of the state board as follows: three contractors licensed pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code for sandblasting services, three members from public entities which contract for such services, and three members from district boards. The committee shall also include two public members, one of whom shall be appointed by the Senate Rules Committee and one by the Speaker of the Assembly.

The committee shall select a chairman from its membership, and he shall serve at the pleasure of the committee.

(Added by Stats. 1975, Ch. 957.)



41902

In developing the standards, the committee shall take into consideration the need to reduce air pollution from all sources and the need to also continue sandblasting operations as a means of corrosion control. The committee shall examine present sandblasting procedures and equipment, and determine where improvements can be made so that the standards reflect the strictest standards that can be reasonably achieved.

(Added by Stats. 1975, Ch. 957.)



41903

Thirty days after the adoption of air pollution standards for sandblasting operations, the committee shall adjourn. Thereafter, it may meet at least once annually upon the call of the chairman of the committee to review the standards in light of changes in sandblasting technology.

(Added by Stats. 1975, Ch. 957.)



41904

The standards shall be statewide, and no rule or regulation of any district that is applicable to sandblasting operations shall be stricter or less strict than the standards adopted by the state board pursuant to the recommendations of the committee.

(Added by Stats. 1975, Ch. 957.)



41905

The standards, however, shall not supersede any rule or regulation of any district governing permanent sandblasting operations or equipment, which rule or regulation was in effect on January 1, 1974.

For purposes of this section, “permanent sandblasting operations or equipment” means sandblasting operations conducted, or sandblasting equipment located, in a building which is used, in whole or in part, for sandblasting operations.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 5 - Gasoline Vapor Control

41950

(a)  Except as provided in subdivisions (b) and (e), no person shall install or maintain any stationary gasoline tank with a capacity of 250 gallons or more which is not equipped for loading through a permanent submerged fill pipe, unless such tank is a pressure tank as described in Section 41951, or is equipped with a vapor recovery system as described in Section 41952 or with a floating roof as described in Section 41953, or unless such tank is equipped with other apparatus of equal efficiency which has been approved by the air pollution control officer in whose district the tank is located.

(b)  Subdivision (a) shall not apply to any stationary tanks installed prior to December 31, 1970.

(c)  For the purpose of this section, “gasoline” means any petroleum distillate having a Reid vapor pressure of four pounds or greater.

(d)  For the purpose of this section, “submerged fill pipe” means any fill pipe which has its discharge opening entirely submerged when the liquid level is six inches above the bottom of the tank. “Submerged fill pipe,” when applied to a tank which is loaded from the side, means any fill pipe which has its discharge opening entirely submerged when the liquid level is 18 inches above the bottom of the tank.

(e)  Subdivision (a) shall not apply to any stationary tank which is used primarily for the fueling of implements of husbandry.

(Added by Stats. 1975, Ch. 957.)



41951

A “pressure tank” is a tank which maintains working pressure sufficient at all times to prevent hydrocarbon vapor or gas loss to the atmosphere.

(Added by Stats. 1975, Ch. 957.)



41952

A “vapor recovery system” consists of a vapor gathering system capable of collecting the hydrocarbon vapors and gases discharged and a vapor disposal system capable of processing such hydrocarbon vapors and gases so as to prevent their emission into the atmosphere, with all tank gauging and sampling devices gastight except when gauging or sampling is taking place.

(Added by Stats. 1975, Ch. 957.)



41953

A “floating roof” consists of a pontoon-type or double-deck-type roof, resting on the surface of the liquid contents and equipped with a closure seal, or seals, to close the space between the roof edge and tank wall. The control equipment required by this section shall not be used if the gasoline or petroleum distillate has a vapor pressure of 11.0 pounds per square inch absolute or greater under actual storage conditions. All tank gauging and sampling devices shall be gastight except when gauging or sampling is taking place.

(Added by Stats. 1975, Ch. 957.)



41954

(a)  The state board shall adopt procedures for determining the compliance of any system designed for the control of gasoline vapor emissions during gasoline marketing operations, including storage and transfer operations, with performance standards that are reasonable and necessary to achieve or maintain any applicable ambient air quality standard.

(b)  The state board shall, after a public hearing, adopt additional performance standards that are reasonable and necessary to ensure that systems for the control of gasoline vapors resulting from motor vehicle fueling operations do not cause excessive gasoline liquid spillage and excessive evaporative emissions from liquid retained in the dispensing nozzle or vapor return hose between refueling events, when used in a proper manner. To the maximum extent practicable, the additional performance standards shall allow flexibility in the design of gasoline vapor recovery systems and their components.

(c)  (1)  The state board shall certify, in cooperation with the districts, only those gasoline vapor control systems that it determines will meet the following requirements, if properly installed and maintained:

(A)  The systems will meet the requirements of subdivision (a).

(B)  With respect to any system designed to control gasoline vapors during vehicle refueling, that system, based on an engineering evaluation of that system’s component qualities, design, and test performance, can be expected, with a high degree of certainty, to comply with that system’s certification conditions over the warranty period specified by the board.

(C)  With respect to any system designed to control gasoline vapors during vehicle refueling, that system shall be compatible with vehicles equipped with onboard refueling vapor recovery (ORVR) systems.

(2)  The state board shall enumerate the specifications used for issuing the certification. After a system has been certified, if circumstances beyond the control of the state board cause the system to no longer meet the required specifications or standards, the state board shall revoke or modify the certification.

(d)  The state board shall test, or contract for testing, gasoline vapor control systems for the purpose of determining whether those systems may be certified.

(e)  The state board shall charge a reasonable fee for certification, not to exceed its actual costs therefor. Payment of the fee shall be a condition of certification.

(f)  No person shall offer for sale, sell, or install any new or rebuilt gasoline vapor control system, or any component of the system, unless the system or component has been certified by the state board and is clearly identified by a permanent identification of the certified manufacturer or rebuilder.

(g)  (1)  Except as authorized by other provisions of law and except as provided in this subdivision, no district may adopt, after July 1, 1995, stricter procedures or performance standards than those adopted by the state board pursuant to subdivision (a), and no district may enforce any of those stricter procedures or performance standards.

(2)  Any stricter procedures or performance standards shall not require the retrofitting, removal, or replacement of any existing system, which is installed and operating in compliance with applicable requirements, within four years from the effective date of those procedures or performance standards, except that existing requirements for retrofitting, removal, or replacement of nozzles with nozzles containing vapor-check valves may be enforced commencing July 1, 1998.

(3)  Any stricter procedures or performance standards shall not be implemented until at least two systems meeting the stricter performance standards have been certified by the state board.

(4)  If the certification of a gasoline vapor control system, or a component thereof, is revoked or modified, no district shall require a currently installed system, or component thereof, to be removed for a period of four years from the date of revocation or modification.

(h)  No district shall require the use of test procedures for testing the performance of a gasoline vapor control system unless those test procedures have been adopted by the state board or have been determined by the state board to be equivalent to those adopted by the state board, except that test procedures used by a district prior to January 1, 1996, may continue to be used until January 1, 1998, without state board approval.

(i)  With respect to those vapor control systems subject to certification by the state board, there shall be no criminal or civil proceedings commenced or maintained for failure to comply with any statute, rule, or regulation requiring a specified vapor recovery efficiency if the vapor control equipment which has been installed to comply with applicable vapor recovery requirements meets both of the following requirements:

(1)  Has been certified by the state board at an efficiency or emission factor required by applicable statutes, rules, or regulations.

(2)  Is installed, operated, and maintained in accordance with the requirements set forth in the document certification and the instructions of the equipment manufacturer.

(Amended by Stats. 2000, Ch. 729, Sec. 14. Effective January 1, 2001.)



41955

Prior to state board certification of a gasoline vapor control system pursuant to Section 41954, the manufacturer of the system shall submit the system to, or, if appropriate, the components of the system as requested by, the Division of Measurement Standards of the Department of Food and Agriculture and the State Fire Marshal for their certification.

(Added by Stats. 1976, Ch. 1030.)



41956

(a)  As soon as possible after the effective date of this section, the State Fire Marshal and the Division of Measurement Standards, after consulting with the state board, shall adopt rules and regulations for the certification of gasoline vapor control systems and components thereof.

(b)  The State Fire Marshal shall be the only agency responsible for determining whether any component or system creates a fire hazard. The division shall be the only agency responsible for the measurement accuracy aspects, including gasoline recirculation of any component or system.

(c)  Within 120 days after the effective date of this subdivision, the Division of Measurement Standards, shall, after public hearing, adopt rules and regulations containing additional performance standards and standardized certification and compliance test procedures which are reasonable and necessary to prevent gasoline recirculation in systems for the control of gasoline vapors resulting from motor vehicle fueling operations.

(Amended by Stats. 1981, Ch. 902.)



41956.1

(a)  Whenever the state board, the Division of Measurement Standards of the Department of Food and Agriculture, or the State Fire Marshal revises performance or certification standards or revokes a certification, any systems or any system components certified under procedures in effect prior to the adoption of revised standards or the revocation of the certification and installed prior to the effective date of the revised standards or revocation may continue to be used in gasoline marketing operations for a period of four years after the effective date of the revised standards or the revocation of the certification. However, all necessary repair or replacement parts or components shall be certified.

(b)  Notwithstanding subdivision (a), whenever the State Fire Marshal determines that a system or a system component creates a hazard to public health and welfare, the State Fire Marshal may prevent use of the particular system or component.

(c)  Notwithstanding subdivision (a), the Division of Measurement Standards may prohibit the use of any system or any system component if it determines on the basis of test procedures adopted pursuant to subdivision (c) of Section 41956, that use of the system or component will result in gasoline recirculation.

(Amended by Stats. 1996, Ch. 426, Sec. 2. Effective January 1, 1997.)



41957

The Division of Occupational Safety and Health of the Department of Industrial Relations is the only agency responsible for determining whether any gasoline vapor control system, or component thereof, creates a safety hazard other than a fire hazard.

If the division determines that a system, or component thereof, creates a safety hazard other than a fire hazard, that system or component may not be used until the division has certified that the system or component, as the case may be, does not create that hazard.

The division, in consultation with the state board, shall adopt the necessary rules and regulations for the certification if the certification is required.

(Amended by Stats. 1981, Ch. 714.)



41958

To the maximum extent practicable, the rules and regulations adopted pursuant to Sections 41956 and 41957 shall allow flexibility in the design of gasoline vapor control systems and their components. The rules and regulations shall set forth the performance standards as to safety and measurement accuracy and the minimum procedures to be followed in testing the system or component for compliance with the performance standards.

The State Fire Marshal, the Division of Occupational Safety and Health, and the Division of Measurement Standards shall certify any system or component which complies with their adopted rules and regulations. Any one of the state agencies may certify a system or component on the basis of results of tests performed by any entity retained by the manufacturer of the system or component or by the state agency. The requirements for the certification of a system or component shall not require that it be tested, approved, or listed by any private entity, except that certification testing regarding recirculation of gasoline shall include testing by an independent testing laboratory.

(Amended by Stats. 1982, Ch. 466, Sec. 72.)



41959

Certification testing of gasoline vapor control systems and their components by the state board, the State Fire Marshal, the Division of Measurement Standards, and the Division of Occupational Safety and Health may be conducted simultaneously.

(Amended by Stats. 1981, Ch. 714.)



41960

(a)  Certification of a gasoline vapor recovery system for safety and measurement accuracy by the State Fire Marshal and the Division of Measurement Standards and, if necessary, by the Division of Occupational Safety and Health shall permit its installation wherever required in the state, if the system is also certified by the state board.

(b)  Except as otherwise provided in subdivision (g) of Section 41954, no local or regional authority shall prohibit the installation of a certified system without obtaining concurrence from the state agency responsible for the aspects of the system which the local or regional authority disapproves.

(Amended by Stats. 1996, Ch. 426, Sec. 3. Effective January 1, 1997.)



41960.1

(a)  All vapor control systems for the control of gasoline vapors resulting from motor vehicle fueling operations shall be operated in accordance with the applicable standards established by the State Fire Marshal or the Division of Measurement Standards pursuant to Sections 41956 to 41958, inclusive.

(b)  When a sealer or any authorized employee of the Division of Measurement Standards determines, on the basis of applicable test procedures of the division, adopted after public hearing, that an individual system or component for the control of gasoline vapors resulting from motor vehicle fueling operations does not meet the applicable standards established by the Division of Measurement Standards, he or she shall take the appropriate action specified in Section 12506 of the Business and Professions Code.

(c)  When a deputy State Fire Marshal or any authorized employee of a fire district or local or regional firefighting agency determines that a component of a system for the control of gasoline vapors resulting from motor vehicle fueling operations does not meet the applicable standards established by the State Fire Marshal, he or she shall mark the component “out of order.” No person shall use or permit the use of the component until the component has been repaired, replaced, or adjusted, as necessary, and either the component has been inspected by a representative of the agency employing the person originally marking the component, or the person using or permitting use of the component has been expressly authorized by the agency to use the component pending reinspection.

(Added by Stats. 1981, Ch. 902.)



41960.2

(a)  All installed systems for the control of gasoline vapors resulting from motor vehicle fueling operations shall be maintained in good working order in accordance with the manufacturer’s specifications of the system certified pursuant to Section 41954.

(b)  Whenever a gasoline vapor recovery control system is repaired or rebuilt by someone other than the original manufacturer or its authorized representative, the person shall permanently affix a plate to the vapor recovery control system that identifies the repairer or rebuilder and specifies that only certified equipment was used. In addition, a rebuilder of a vapor control system shall remove any identification of the original manufacturer if the removal does not affect the continued safety or performance of the vapor control system.

(c)  (1)  The executive officer of the state board shall identify and list equipment defects in systems for the control of gasoline vapors resulting from motor vehicle fueling operations that substantially impair the effectiveness of the systems in reducing air contaminants. The defects shall be identified and listed for each certified system and shall be specified in the applicable certification documents for each system.

(2)  On or before January 1, 2001, and at least once every three years thereafter, the list required to be prepared pursuant to paragraph (1) shall be reviewed by the executive officer at a public workshop to determine whether the list requires an update to reflect changes in equipment technology or performance.

(3)  Notwithstanding the timeframes for the executive officer’s review of the list, as specified in paragraph (2), the executive officer may initiate a public review of the list upon a written request that demonstrates, to the satisfaction of the executive officer, the need for such a review. If the executive officer determines that an update is required, the update shall be completed no later than 12 months after the date of the determination.

(d)  When a district determines that a component contains a defect specified pursuant to subdivision (c), the district shall mark the component “Out of Order.” No person shall use or permit the use of the component until the component has been repaired, replaced, or adjusted, as necessary, and the district has reinspected the component or has authorized use of the component pending reinspection.

(e)  Where a district determines that a component is not in good working order but does not contain a defect specified pursuant to subdivision (c), the district shall provide the operator with a notice specifying the basis on which the component is not in good working order. If, within seven days, the operator provides the district with adequate evidence that the component is in good working order, the operator shall not be subject to liability under this division.

(Amended by Stats. 1999, Ch. 501, Sec. 1. Effective January 1, 2000.)



41960.3

(a)  Each district which requires the installation of systems for the control of gasoline vapors resulting from motor vehicle fueling operations shall establish a toll free telephone number for use by the public in reporting problems experienced with the systems. Districts within an air basin or adjacent air basin may enter into a cooperative program to implement this requirement. All complaints received by a district shall be recorded on a standardized form which shall be established by the state board, in consultation with districts, the State Fire Marshal, and the Division of Measurement Standards in the Department of Food and Agriculture.

The operating instructions required by Section 41960.4 shall be posted at all service stations at which systems for the control of gasoline vapors resulting from motor vehicle fueling operations are installed and shall include a prominent display of the toll free telephone number for complaints in the district in which the station is located.

(b)  Upon receipt of each complaint, the district shall diligently either investigate the complaint or refer the complaint for investigation by the state or local agency which properly has jurisdiction over the primary subject of the complaint. When the investigation has been completed, the investigating agency shall take such remedial action as is appropriate and shall advise the complainant of the findings and disposition of the investigation. A copy of the complaint and response to the complaint shall be forwarded to the state board.

(Amended by Stats. 1986, Ch. 194, Sec. 1.)



41960.4

The operator of each service station utilizing a system for the control of gasoline vapors resulting from motor vehicle fueling operations shall conspicuously post operating instructions for the system in the gasoline dispensing area. The instructions shall clearly describe how to fuel vehicles correctly with vapor recovery nozzles utilized at the station and shall include a warning that repeated attempts to continue dispensing, after the system having indicated that the vehicle fuel tank is full, may result in spillage or recirculation of gasoline.

(Added by Stats. 1981, Ch. 902.)



41960.5

(a)  No retailer, as defined in Section 20999 of the Business and Professions Code, shall allow the operation of any gasoline pump from which leaded gasoline is dispensed, or which is labeled as providing leaded gasoline, unless the pump is equipped with a nozzle spout meeting the required specifications for leaded gasoline nozzle spouts set forth in Title 40, Code of Federal Regulations, Section 80.22(f)(1).

(b)  For the purpose of this section, “leaded gasoline” means gasoline which is produced with the use of any lead additive or which contains more than 0.05 gram of lead per gallon or more than 0.005 gram of phosphorus per gallon.

(Added by Stats. 1987, Ch. 592, Sec. 2.)



41960.6

(a)  No retailer, as defined in subdivision (g) of Section 20999 of the Business and Professions Code, shall, on or after July 1, 1992, allow the operation of a pump, including any pump owned or operated by the state, or any county, city and county, or city, equipped with a nozzle from which gasoline or diesel fuel is dispensed, unless the nozzle is equipped with an operating hold open latch. Any hold open latch determined to be inoperative by the local fire marshal or district official shall be repaired or replaced by the retailer, within 48 hours after notification to the retailer of that determination, to avoid any applicable penalty or fine.

(b)  For purposes of this section, a “hold open latch” means any device which is an integral part of the nozzle and is manufactured specifically for the purpose of dispensing fuel without requiring the consumer’s physical contact with the nozzle.

(c)  Subdivision (a) does not apply to nozzles at facilities which are primarily in operation to refuel marine vessels or aircraft.

(d)  Nothing in this section shall affect the current authority of any local fire marshal to establish and maintain fire safety provisions for his or her jurisdiction.

(Added by Stats. 1991, Ch. 468, Sec. 2.)



41961

The State Fire Marshal, the Division of Measurement Standards, and the Division of Occupational Safety and Health may charge a reasonable fee for certification of a gasoline vapor control system or a component thereof, not to exceed their respective estimated costs therefor. Payment of the fee may be made a condition of certification. All money collected by the State Fire Marshal pursuant to this section shall be deposited in the State Fire Marshal Licensing and Certification Fund established pursuant to Section 13137, and shall be available to the State Fire Marshal upon appropriation by the Legislature to carry out the purposes of this article.

(Amended by Stats. 1992, Ch. 306, Sec. 5. Effective January 1, 1993. Operative July 1, 1993, by Sec. 6 of Ch. 306.)



41962

(a) Notwithstanding Section 34002 of the Vehicle Code, the state board shall adopt test procedures to determine the compliance of vapor recovery systems of cargo tanks on tank vehicles used to transport gasoline with vapor emission standards which are reasonable and necessary to achieve or maintain any applicable ambient air quality standard. The performance standards and test procedures adopted by the state board shall be consistent with the regulations adopted by the Commissioner of the California Highway Patrol and the State Fire Marshal pursuant to Division 14.7 (commencing with Section 34001) of the Vehicle Code.

(b) The state board may test, or contract for testing, the vapor recovery system of any cargo tank of any tank vehicle used to transport gasoline. The state board shall certify the cargo tank vapor recovery system upon its determination that the system, if properly installed and maintained, will meet the requirements of subdivision (a). The state board shall enumerate the specifications used for issuing such certification. After a cargo tank vapor recovery system has been certified, if circumstances beyond control of the state board cause the system to no longer meet the required specifications, the certification may be revoked or modified.

(c) Upon verification of certification pursuant to subdivision (b), which shall be done annually, the state board shall send a verified copy of the certification to the registered owner of the tank vehicle, which copy shall be retained in the tank vehicle as evidence of certification of its vapor recovery system. For each system certified, the state board shall issue a nontransferable and nonremovable decal to be placed on the cargo tank where the decal can be readily seen.

(d) With respect to any tank vehicle operated within a district, the state board, upon request of the district, shall send to the district, free of charge, a certified copy of the certification and test results of any cargo tank vapor recovery system on the tank vehicle.

(e) The state board may contract with the Department of the California Highway Patrol to carry out the responsibilities imposed by subdivisions (b), (c), and (d).

(f) The state board shall charge a reasonable fee for certification, not to exceed its estimated costs therefor. Payment of the fee shall be a condition of certification. The fees may be collected by the Department of the California Highway Patrol and deposited in the Motor Vehicle Account in the State Transportation Fund. The Department of the California Highway Patrol shall transfer to the Air Pollution Control Fund the amount of those fees necessary to reimburse the state board for the costs of administering the certification program.

(g) No person shall operate, or allow the operation of, a tank vehicle transporting gasoline and required to have a vapor recovery system, unless the system thereon has been certified by the state board and is installed and maintained in compliance with the state board’s requirements for certification. Tank vehicles used exclusively to service gasoline storage tanks which are not required to have gasoline vapor controls are exempt from the certification requirement.

(h) Performance standards of any district for cargo tank vapor recovery systems on tank vehicles used to transport gasoline shall be identical with those adopted by the state board therefor and no district shall adopt test procedures for, or require certification of, cargo tank vapor recovery systems. No district may impose any fees on, or require any permit of, tank vehicles with vapor recovery systems. However, nothing in this section shall be construed to prohibit a district from inspecting and testing cargo tank vapor recovery systems on tank vehicles for the purposes of enforcing this section or any rule and regulation adopted thereunder that are applicable to such systems and to the loading and unloading of cargo tanks on tank vehicles.

(i) The Legislature hereby declares that the purposes of this section regarding cargo tank vapor recovery systems on tank vehicles are (1) to remove from the districts the authority to certify, except as specified in subdivision (b), such systems and to charge fees therefor, and (2) to grant such authority to the state board, which shall have the primary responsibility to assure that such systems are operated in compliance with its standards and procedures adopted pursuant to subdivision (a).

(Amended by Stats. 1982, Ch. 1255, Sec. 2. Operative July 1, 1983, or sooner, by Sec. 27.5 of Ch. 1255.)






ARTICLE 6 - Gasoline Cargo Tanks

41970

(a)  As an alternative to the criminal penalties provided in Article 3 (commencing with Section 42400) of Chapter 4 in any case involving a gasoline cargo tank subject to Article 5 (commencing with Section 41950), if it appears that any person has violated any provision of this part, or any order, rule, or regulation of the state board or of a district adopted pursuant to this part, and all of the conditions set forth in subdivision (b) are met and the investigating officer or official decides to initiate enforcement action, he or she may prepare, in triplicate, and the alleged violator shall sign, a written notice to appear containing the following statement: “Cited in accordance with Section 41970 of the Health and Safety Code.” If the arrested person presents, by mail or in person, proof of correction as prescribed in Section 41971 on or before the date on which he or she promised to appear, the court shall dismiss the applicable charges.

(b)  Use of the notice to appear pursuant to this article is authorized when both of the following conditions exist:

(1)  The violation does not evidence intentional avoidance or persistent neglect.

(2)  The violation has not presented and does not present an immediate safety hazard.

(Added by Stats. 1980, Ch. 1134.)



41971

Proof of correction shall consist either of a verification pursuant to Section 41972 or of a certification by an authorized representative of one of the following agencies that the alleged violation has been corrected:

(a) The state board.

(b) The State Fire Marshal.

(c) The district board.

(d) The Department of the California Highway Patrol.

(Amended by Stats. 1982, Ch. 1255, Sec. 2.3. Operative July 1, 1983, or sooner, by Sec. 27.5 of Ch. 1255.)



41972

(a)  Proof of correction by verification shall consist of a verification by the owner or operator of the gasoline cargo tank that the alleged violation has been corrected. The owner or operator shall notify the agency which issued the notice to appear at least 24 hours in advance of the time when the correction may be inspected, specifying the location of the gasoline cargo tank.

If a representative of the issuing agency fails to appear to make the inspection at the designated place and time, the owner or operator shall prepare and submit a verification under penalty of perjury that the alleged violation has been corrected.

The state board shall adopt regulations for the making and submission of verifications pursuant to this section.

(Added by Stats. 1980, Ch. 1134.)



41973

Each day that a gasoline cargo tank, which is the subject of a notice to appear issued pursuant to this article, is operated without correction of such violation subsequent to the date of the notice shall constitute a separate offense subject to the penalties provided in Article 3 (commencing with Section 42400) of Chapter 4.

(Added by Stats. 1980, Ch. 1134.)



41974

(a)  Except as provided in subdivision (b), Article 3 (commencing with Section 42400) of Chapter 4 shall apply to any gasoline cargo tank subject to Article 5 (commencing with Section 41950).

(b)  The other provisions of this article shall not apply to any gasoline cargo tank violation of that Article 5 occurring prior to January 1, 1981.

(Added by Stats. 1980, Ch. 1134.)






ARTICLE 7 - Incineration of Toxic Waste Materials

41980

The Legislature finds and declares that:

(a)  Incineration has not been used extensively in California as a means of disposal of toxic waste materials, primarily because of the extensive area available for landfill, the low cost of landfill as a method of disposal, and problems with air pollution.

(b)  Because problems may result from disposing of certain toxic waste materials in landfills, incineration should be investigated as a method of disposal.

(c)  Incineration of certain toxic waste materials has the advantage, when compared to disposal by landfill, of breaking down toxic waste materials into harmless compounds or elements.

(d)  The incineration of certain toxic waste materials can result in the net production of energy, which can help to displace the combustion of fossil fuels and reduce dependence on imported energy supplies.

(e)  Improper or incomplete incineration of toxic waste materials can result in emissions of compounds in amounts or concentrations which may be hazardous to public health, and hazardous to economically or environmentally significant animal or plant life.

Therefore, it is the intent and purpose of the Legislature to investigate the methods of ensuring that emissions from incineration of toxic wastes do not endanger public health and welfare, while determining what appropriate role incineration could play in reducing the landfilling of toxic waste materials in California.

(Added by Stats. 1982, Ch. 1474, Sec. 1.)



41980.5

For purposes of this article, “toxic waste” means hazardous waste, as defined in Section 25117.

(Added by Stats. 1982, Ch. 1474, Sec. 1.)



41982

The state board shall, after completing the study referred to in Section 41981, in consultation with the affected districts, the Department of Toxic Substances Control, and the Office of Environmental Health Hazard Assessment, and after public hearings, establish guidelines for the issuance of permits by the districts for the incineration of toxic waste materials. The guidelines shall take into consideration factors including, but not limited to, the following:

(a)  The characteristics of the toxic waste materials to be incinerated.

(b)  The methods or equipment available to minimize or eliminate the emission of air contaminants.

(c)  The applicable federal standards, including, but not limited to, the regulations in Part 264 of Title 40 of the Code of Federal Regulations (40 CFR 264) concerning standards for owners and operators of hazardous waste treatment, storage, and disposal facilities. Where the guidelines deviate from the adopted federal standards, the reason for the difference shall be noted by the state board.

(Amended by Stats. 2000, Ch. 343, Sec. 19. Effective January 1, 2001.)



41983

(a)  This article shall not be construed as preventing any district from establishing permit criteria more stringent than the guidelines specified in Section 41982.

(b)  This article shall not be construed as limiting the authority of the Department of Toxic Substances Control concerning hazardous waste control (Chapter 6.5 (commencing with Section 25100) of Division 20), or any regulations adopted pursuant to those provisions.

(Amended by Stats. 2000, Ch. 343, Sec. 20. Effective January 1, 2001.)






ARTICLE 8 - Indoor Air Cleaning Devices

41985

The Legislature finds and declares all of the following:

(a) Ozone is a harmful air pollutant and lung irritant that has serious health impacts at current levels in outdoor air. The state board has determined that each year exposure to ozone results in significant numbers of premature deaths, hospitalizations due to respiratory and cardiac illnesses, emergency room visits for asthma for children under 18 years of age, school absences, and restricted activity days.

(b) Ozone exposure poses a serious health hazard, whether exposure is from outdoor or indoor sources.

(c) Research has demonstrated that long-term exposure to ozone may permanently damage lung tissue and reduce a person’s breathing ability.

(d) According to recent studies, ozone-generating air cleaning devices have produced harmful levels of ozone indoors, up to three times the state outdoor air quality standard of 90 parts per billion within an hour or two of operation.

(e) Ozone is not an effective cleaner for indoor air when operated at levels that are safe for human occupation. Independent studies cited by the United States Environmental Protection Agency and the Consumers Union have shown that ozone-generating air cleaning devices do not destroy microbes or reduce indoor air pollutants effectively enough to provide any measurable health benefits.

(f) The state board, the State Department of Health Services, and other governmental agencies have issued warnings to advise the public not to use devices that are specifically designed to generate ozone indoors and advertised or marketed as air cleaning devices.

(g) Ozone emitted from indoor air cleaning devices poses an unnecessary risk to public health, and, therefore, it is the intent of the Legislature that the state board establish regulations to promote improved public health by restricting ozone emissions generated by these devices.

(Added by Stats. 2006, Ch. 770, Sec. 1. Effective January 1, 2007.)



41985.5

For purposes of this article, the following terms have the following meanings:

(a) “Federal ozone emissions limit for air cleaning devices” means the level of generation of ozone above which the device would be considered adulterated or misbranded pursuant to Section 801.415 of Title 21 of the Code of Federal Regulations, specifically the generation of ozone at a level in excess of 0.05 part per million by volume of air circulating through the device or causing an accumulation of ozone in excess of 0.05 part per million by volume of air when measured under standard conditions at 25 degrees Celsius (77 degrees Fahrenheit) and 760 millimeters of mercury in the atmosphere of enclosed space intended to be occupied by people for extended periods of time.

(b) “Medical device” means “device” as defined in subsection (h) of Section 321 of Title 21 of the United States Code.

(Added by Stats. 2006, Ch. 770, Sec. 1. Effective January 1, 2007.)



41986

(a) On or before December 31, 2008, the state board shall develop and adopt regulations, consistent with federal law, to protect public health from ozone emitted by indoor air cleaning devices, including both medical and nonmedical devices, used in occupied spaces.

(b) The regulations shall include all of the following elements:

(1) An emission concentration standard for ozone emissions that is equivalent to the federal ozone emissions limit for air cleaning devices.

(2) Testing procedures for manufacturers to utilize to determine ozone emissions from devices. In developing the procedures, the state board shall consider existing and proposed testing methods, including, but not limited to, those developed by the American National Standards Institute and Underwriters Laboratory.

(3) Certification procedures that enable the state board to verify that an indoor air cleaning device meets the emission concentration standard for ozone emissions using the testing procedures adopted by the state board.

(4) (A) Package labeling requirements that indicate that an indoor air cleaning device is certified as meeting the emission concentration standard for ozone emissions.

(B) The state board shall consider recommendations of affected industries and the public in developing the labeling requirements.

(C) The label for an indoor air cleaning device that is not a medical device shall include the following statement: “This air cleaner complies with the federal ozone emissions limit.”

(D) The label for an indoor air cleaning device that is a medical device shall be labeled in compliance with federal law, including Section 801.415 of Title 21 of the Code of Federal Regulations.

(c) The regulations may include any or all of the following elements:

(1) A ban on the sale of air cleaning devices that exceed the emission concentration standard for ozone emissions from indoor air cleaning devices adopted by the state board.

(2) Procedures for authorizing independent laboratories or other approved certification organizations to verify products as meeting the emission concentration standard for ozone emissions from indoor air cleaning devices adopted by the state board. Any authorization shall ensure that verification shall be conducted consistent with the testing procedures adopted by the state board.

(3) An exemption for indoor air cleaning devices that, by design, emit de minimis levels of ozone during their operation, as determined by the state board.

(4) Any other element the state board determines to be necessary to protect the public health from emissions of ozone from indoor air cleaning devices that exceed the emission concentration standard for ozone emissions from air cleaning devices and are used in occupied spaces.

(d) Devices verified by the state board or the United States Food and Drug Administration as meeting the emission concentration standard for ozone emissions from indoor air cleaning devices and the labeling requirements adopted by the state board shall not be subject to further regulatory requirements for ozone pursuant to this article.

(e) It is the intent of the Legislature that this section be interpreted and applied in a manner that is consistent with federal law. The regulations adopted by the state board pursuant to this section shall be consistent with federal law. The state board may, to the extent a waiver is required, seek a preemption waiver from the federal government to authorize the state board to adopt regulations that are more stringent than federal law.

(Added by Stats. 2006, Ch. 770, Sec. 1. Effective January 1, 2007.)






ARTICLE 9.1 - Nontoxic Dry Cleaning Incentive Program

41998

(a)  (1)  The state board shall impose a three dollar ($3.00) per gallon fee on every manufacturer of percholorethylene in the state and on every person that imports perchloroethylene into the state for use in dry cleaning.

(2)  The amount of the fee imposed pursuant to paragraph (1) shall increase by one dollar ($1.00) per gallon on January 1, 2005, and shall increase by one dollar ($1.00) each subsequent year, until January 1, 2013, inclusive.

(b)  Moneys generated by the fee imposed pursuant to subdivision (a) shall be deposited in the Nontoxic Dry Cleaning Incentive Trust Fund, which is hereby established in the State Treasury.

(c)  Moneys deposited in the Nontoxic Dry Cleaning Incentive Trust Fund are available for expenditure by the state board, upon appropriation by the Legislature, to fund the grant program described in Section 41999 and to fund the demonstration project described in subdivision (f) of Section 41999. The state board shall allocate, from the moneys derived from the imposition of the fee pursuant to this section, moneys that it determines are sufficient to fund the demonstration project described in subdivision (f) of Section 41999, and shall utilize the remaining moneys to fund the grant program.

(d)  Not more than 5 percent of the moneys in the fund, calculated annually, may be utilized by the state board to administer the grant and demonstration programs.

(e)  The state board shall expend moneys from the fund, upon appropriation by the Legislature, sufficient to repay any General Fund moneys expended to implement the requirements of this article.

(Added by Stats. 2003, Ch. 821, Sec. 2. Effective January 1, 2004.)



41999

(a) The state board shall develop and establish a grant program that provides incentives for dry cleaners in the state that utilize perchloroethylene in their operations to transition to utilizing dry cleaning systems determined by the state board, in consultation with the Office of Environmental Health Hazard Assessment, the State Water Resources Control Board, the Department of Toxic Substances Control, and any other entity the state board determines to be appropriate, to be nontoxic and nonsmog-forming.

(b) To be eligible for a grant pursuant to this section, applicants shall completely replace their perchlorethylene-based dry cleaning system with a system that the state board, in consultation with the Office of Environmental Health Hazard Assessment, the State Water Resources Control Board, the Department of Toxic Substances Control, and any other entity the state board determines to be appropriate, has determined to be nontoxic and nonsmog-forming. The state board shall determine the eligibility of grant recipients.

(c) The state board shall make grants available in the amount of ten thousand dollars ($10,000) to any eligible dry cleaning operation for the purchase of a professional dry cleaning system that uses a nontoxic and nonsmog-forming process, as determined by the state board, in consultation with the Office of Environmental Health Hazard Assessment, the State Water Resources Control Board, the Department of Toxic Substances Control, and any other entity the state board determines to be appropriate.

(d) The state board shall ensure that at least 50 percent of the grant moneys provided pursuant to this section are awarded in a manner that directly reduces air contaminants or reduces the public health risk associated with air contaminants in communities with the most significant exposure to air contaminants or localized air contaminants, or both, including, but not limited to, communities of minority populations or low-income populations, or both.

(e) Commencing January 1, 2007, and every three years thereafter, the state board shall provide a report to the Legislature evaluating the effectiveness of the grant program.

(f) The state board shall establish a demonstration program to showcase professional nontoxic and nonsmog-forming dry cleaning technologies in the state. The demonstration program shall require 50 percent matching funds to cover the costs of the demonstration program. Any entity may contribute moneys as matching funds, including, but not limited to, a state or federal agency, an air pollution control district or air quality management district, a public utility district, or a nonprofit entity. Not more than 30 percent of the funds deposited annually in the Nontoxic Dry Cleaning Incentive Trust Fund may be used for the demonstration program.

(Amended by Stats. 2011, Ch. 296, Sec. 164. Effective January 1, 2012.)









CHAPTER 4 - Enforcement

ARTICLE 1 - Permits

42300

(a)  Every district board may establish, by regulation, a permit system that requires, except as otherwise provided in Section 42310, that before any person builds, erects, alters, replaces, operates, or uses any article, machine, equipment, or other contrivance which may cause the issuance of air contaminants, the person obtain a permit to do so from the air pollution control officer of the district.

(b)  The regulations may provide that a permit shall be valid only for a specified period. However, the expiration date of any permit shall be eligible for extension upon completion of the annual review required pursuant to subdivision (e) of Section 42301 and payment of the fees required pursuant to Section 42311, unless the air pollution control officer or the hearing board has initiated action to suspend or revoke the permit pursuant to Section 42304, 42307, or 42309, that action has resulted in a final determination by the officer or the board to suspend or revoke the permit, and all appeals have been exhausted or the time for appeals from that final determination has been exhausted.

(c)  The annual extension of a permit’s expiration date pursuant to subdivision (b) does not constitute permit issuance, renewal, reopening, amendment, or any other action subject to the requirements specified in Title V.

(Amended by Stats. 1994, Ch. 727, Sec. 4. Effective January 1, 1995.)



42300.1

(a)  A district board may issue a consolidated permit which serves as (1) authority to build, erect, alter, or replace an article, machine, equipment, or contrivance which may cause the issuance of air contaminants, and (2) authority to operate or use that article, machine, equipment, or contrivance.

(b)  If a district issues consolidated permits, the district shall establish postconstruction enforcement procedures adequate to ensure that sources are built, erected, altered, replaced, and operated or used in the manner required by the consolidated permits.

(Added by Stats. 1992, Ch. 1126, Sec. 2. Effective January 1, 1993.)



42300.2

A district may establish a program to certify private environmental professionals to prepare permit applications. The program shall provide for all of the following:

(a)  Certification by the district of private environmental professionals who meet minimum qualifications established by the district and who successfully complete a district or district-approved training program in the methods of preparing permit applications. The training program shall include a description of permit requirements established by the district, as well as any additional requirements established by the district for applications submitted by certified private environmental professionals.

(b)  Expedited review by district personnel of permit applications that, at the option and expense of the permit applicant, are prepared by a certified private environmental professional.

(c)  An audit program, including periodic full district review of permit applications prepared by certified private environmental professionals, to determine whether or not district requirements for the preparation of applications have been followed.

(d)  Decertification of any certified private environmental professional found by the district to have done any of the following:

(1)  Knowingly or negligently submitted false data as part of a permit application.

(2)  Prepared any permit application in a manner contrary to district requirements.

(3)  Prepared a permit application in connection with which the certified private environmental professional has a financial conflict of interest as defined in guidelines which shall be adopted by the district.

(Added by Stats. 1992, Ch. 1126, Sec. 3. Effective January 1, 1993.)



42301

A permit system established pursuant to Section 42300 shall do all of the following:

(a)  Ensure that the article, machine, equipment, or contrivance for which the permit was issued does not prevent or interfere with the attainment or maintenance of any applicable air quality standard.

(b)  Prohibit the issuance of a permit unless the air pollution control officer is satisfied, on the basis of criteria adopted by the district board, that the article, machine, equipment, or contrivance will comply with all of the following:

(1)  All applicable orders, rules, and regulations of the district and of the state board.

(2)  All applicable provisions of this division.

(c)  Prohibit the issuance of a permit to a Title V source if the Administrator of the Environmental Protection Agency objects to its issuance in a timely manner as provided in Title V. This subdivision is not intended to provide any authority to the Environmental Protection Agency to object to the issuance of a permit other than that authority expressly granted by Title V.

(d)  Provide that the air pollution control officer may issue to a Title V source a permit to operate or use if the owner or operator of the Title V source presents a variance exempting the owner or operator from Section 41701, any rule or regulation of the district, or any permit condition imposed pursuant to this section, or presents an abatement order that has the effect of a variance and that meets all of the requirements of this part pertaining to variances, and the requirements for the issuance of permits to operate are otherwise satisfied. The issuance of any variance or abatement order is a matter of state law and procedure only and does not amend a Title V permit in any way. Those terms and conditions of any variance or abatement order that prescribe a compliance schedule may be incorporated into the permit consistent with Title V and this division.

(e)  Require, upon annual renewal, that each permit be reviewed to determine that the permit conditions are adequate to ensure compliance with, and the enforceability of, district rules and regulations applicable to the article, machine, equipment, or contrivance for which the permit was issued which were in effect at the time the permit was issued or modified, or which have subsequently been adopted and made retroactively applicable to an existing article, machine, equipment, or contrivance, by the district board and, if the permit conditions are not consistent, require that the permit be revised to specify the permit conditions in accordance with all applicable rules and regulations.

(f)  Provide for the reissuance or transfer of a permit to a new owner or operator of an article, machine, equipment, or contrivance. An application for transfer of ownership only, or change in operator only, of any article, machine, equipment, or contrivance which had a valid permit to operate within the two-year period immediately preceding the application is a temporary permit to operate. Issuance of the final permit to operate shall be conditional upon a determination by the district that the criteria specified in subdivisions (b) and (e) are met, if the permit was not surrendered as a condition to receiving emission reduction credits pursuant to banking or permitting rules of the district. However, under no circumstances shall the criteria specify that a change of ownership or operator alone is a basis for requiring more stringent emission controls or operating conditions than would otherwise apply to the article, machine, equipment, or contrivance.

(Amended by Stats. 1994, Ch. 727, Sec. 5. Effective January 1, 1995.)



42301.1

Whenever necessary and appropriate to ensure compliance with all applicable conditions prior to issuance of a permit to operate an article, machine, equipment, or contrivance, a district may issue a temporary permit to operate. The temporary permit to operate shall specify a reasonable period of time during which the article, machine, equipment, or contrivance may be operated in order for the district to determine whether it will operate in accordance with the conditions specified in the authority to construct.

(Added by Stats. 1988, Ch. 1568, Sec. 28.)



42301.2

A district shall not require emission offsets for any emission increase at a source that results from the installation, operation, or other implementation of any emission control device or technique used to comply with a district, state, or federal emission control requirement, including, but not limited to, requirements for the use of reasonably available control technology or best available retrofit control technology, unless there is a modification that results in an increase in capacity of the unit being controlled.

(Added by Stats. 1996, Ch. 771, Sec. 5. Effective January 1, 1997.)



42301.3

(a)  It is the intent of the Legislature that districts expedite permits for the installation of air pollution control equipment.

(b)  (1)  This section applies only to air pollution control projects at existing sources, where the project is necessary to comply with emission standards or limitations imposed by law, including, but not limited to, district regulations.

(2)  This section does not apply to air pollution control requirements applicable to new or modified sources that are not air pollution control projects necessary to comply with emission standards or limitations imposed by law. However, this section applies to the permitting of air pollution control projects necessary to comply with emission standards or limitations imposed by law that are intended to reduce emissions of one or more pollutants that may or may not result in an increase in emissions of a different pollutant or pollutants.

(c)  Each district shall prepare, with input from the regulated community, a list of permitting criteria that identifies streamlined permit application requirements for each type of mandated air pollution control project. The list shall be consistent with the requirements of this section but may also include general facility information, a general description of the equipment affected by the air pollution control project, and specific information regarding the pollution control equipment or operational changes that will reduce emissions.

(d)  (1)  Within 30 days of the date that the applicant submits the information specified in paragraph (2), the district shall commence evaluation and deem the application complete, subject to the final as-built design submittal being consistent with the preliminary engineering and design information specified in subparagraph (B) of paragraph (2), for the purpose of issuing a permit to construct. Notwithstanding the limitations of Sections 65944, 65950, and 65952 of the Government Code, if final design information results in a material change in the permit evaluation that was based on the preliminary submittal, the application shall undergo a new evaluation based on the final design and the district shall promptly notify the applicant of any further information that is necessary to complete the evaluation.

(2)  Prior to the district deeming the application complete pursuant to paragraph (1), the applicant shall provide the following information:

(A)  The information specified in the list prepared pursuant to subdivision (c).

(B)  Either of the following:

(i)  Preliminary engineering and design information or other technical equipment specification data reasonably available during the initial design phase.

(ii)  The manufacturer’s performance warranty and the associated preliminary engineering data on which the bidding documents for the contract with the manufacturer were based.

(C)  Any reasonably required information regarding an air contaminant for which emissions will increase as a result of installation of the air pollution control project.

(D)  Any information necessary to make the application complete with respect to any federal requirement adopted or promulgated pursuant to the Clean Air Act (42 U.S.C. Sec. 7401 et seq.) that applies to the air pollution control project.

(e)  Prior to the final approval of the applicant’s permit to operate, the applicant shall provide the district with final engineering and design information and other data reasonably necessary to ensure compliance with applicable emission limitations. The information may be based on source test results and other operating data available after startup and shakedown of the control equipment. Once the applicant has provided the information specified in this subdivision, and the final design is consistent with the preliminary design data specified in subparagraph (B) of paragraph (2) of subdivision (d) for purposes of permit evaluation, the district shall deem the application complete for the purpose of issuing a permit to operate.

(f)  (1)  For projects subject to this section for which the use of continuous emission monitoring systems is required, the air quality permit conditions that relate to emissions monitored by the continuous emission monitoring systems shall be sufficient for measurements and reporting as required to meet the specified emission limit as required by the rule or regulation.

(2)  Nothing in this subdivision is intended to limit the applicability of standards or limitations or monitoring requirements set forth in any rule or regulation.

(g)  (1)  An applicant may petition the district hearing board for a variance from a requirement to install air pollution control equipment or to meet a more stringent emission standard or limitation if there is a delay in the approval of the permit to construct or permit to operate for projects under this section. The finding required by paragraph (2) of subdivision (a) of Section 42352 shall be met if the hearing board finds that the delay is not due to the lack of due diligence on the part of the applicant in the permit process, and the delay results in the inability of the applicant to legally comply with the requirement or schedule that requires the installation and operation of air pollution control equipment or achievement of a more stringent emission standard or limitation. The findings required by paragraphs (3), (4), and (5) of subdivision (a) of Section 42352 shall not apply to a variance granted pursuant to this paragraph. Paragraph (6) of subdivision (a) of Section 42352 shall apply to a variance granted pursuant to this paragraph. However, if the district requests that the applicant monitor or otherwise quantify emission levels from the source during the term of the variance pursuant to paragraph (6) of subdivision (a) of Section 42352, that monitoring or quantification required in connection with the variance shall be limited to any monitoring or quantification already being performed for the source for which the pollution control project is required. No variance shall be granted unless the hearing board makes the findings as specified in this subdivision. The hearing board shall not impose any excess emission fees in connection with the grant of the variance. In determining the term of the variance, the hearing board shall consider the period of time that the delay was not due to the lack of due diligence on the part of the applicant.

(2)  For purposes of this subdivision, “due diligence” means that all of the following conditions exist:

(A)  The air pollution control project proposed by the applicant was reasonably expected to achieve compliance with the pertinent emission standard or limitation.

(B)  The applicant submitted the permit application in sufficient time for the district to act on the application and for the applicant to complete the project in accordance with the deadline.

(C)  The applicant responded in a reasonable time to requests for additional information needed by the district to process the application or prepare any necessary environmental analyses.

(D)  The district has not denied or proposed to deny the application on the basis of the project’s inability to meet district permit requirements consistent with this section.

(E)  During the term of the variance, the applicant will take practicable steps to ensure completion of the project as expeditiously as possible after issuance of the permit.

(3)  Paragraph (1) shall not limit the authority of a district to require emissions monitoring or quantification under any other applicable provision of law.

(4)  Nothing in this subdivision shall be interpreted as authorizing a hearing board to grant a variance from any requirement for a permit to build, alter, erect, or replace any air pollution control equipment included in a project subject to this section.

(h)  If a supplemental or other environmental impact report or other environmental assessment is required for the project pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and the district is the lead agency, the district shall prepare and act upon the report or assessment and the permit to construct concurrently in order to streamline the approval process. However, the district shall be required to take that concurrent action only if the applicant has submitted the information required by this section to allow the district to streamline the approval process.

(i)  For purposes of this section, “material change” means a change that would result in a material impact on the level of emission calculated.

(Amended by Stats. 1994, Ch. 720, Sec. 1. Effective January 1, 1995.)



42301.5

(a)  Any article, machine, equipment, or contrivance that may emit into the ambient air any toxic air contaminant identified pursuant to Section 39662 shall comply with any regulation adopted by the state board or a district requiring a reduction in emissions of that contaminant or chemical from the article, machine, equipment, or contrivance consistent with a reasonable schedule of compliance, as determined by the state board or the district.

(b)  (1)  Any article, machine, equipment, or contrivance that is located within a district that is designated by the state board as a nonattainment area for any national ambient air quality standard and for which an authority to construct is issued on or after January 1, 1988, shall comply with any district regulation that is adopted after December 31, 1982, and that requires a reduction in emissions of any air pollutant, including any precursor of an air pollutant, that interferes with the attainment of the standard, from that article, machine, equipment, or contrivance consistent with a reasonable schedule of compliance, as determined by the district.

(2)  In determining a schedule of compliance under this subdivision, the district shall consider the extent to which the proposed schedule will adversely affect the ability of the facility owner or operator to amortize the capital costs of pollution control equipment purchased within the preceding five years.

(Amended by Stats. 2000, Ch. 890, Sec. 39. Effective January 1, 2001.)



42301.6

(a)  Prior to approving an application for a permit to construct or modify a source which emits hazardous air emissions, which source is located within 1,000 feet from the outer boundary of a schoolsite, the air pollution control officer shall prepare a public notice in which the proposed project or modification for which the application for a permit is made is fully described. The notice may be prepared whether or not the material is or would be subject to subdivision (a) of Section 25536, if the air pollution control officer determines and the administering agency concurs that hazardous air emissions of the material may result from an air release, as defined by Section 44303. The notice may be combined with any other notice on the project or permit which is required by law.

(b)  The air pollution control officer shall, at the permit applicant’s expense, distribute or mail the public notice to the parents or guardians of children enrolled in any school that is located within one-quarter mile of the source and to each address within a radius of 1,000 feet of the proposed new or modified source at least 30 days prior to the date final action on the application is to be taken by the officer. The officer shall review and consider all comments received during the 30 days after the notice is distributed, and shall include written responses to the comments in the permit application file prior to taking final action on the application.

(1)  Notwithstanding Section 49073 of the Education Code, or any other provision of law, the information necessary to mail notices required by this section shall be made available by the school district to the air pollution control officer.

(2)   Nothing in this subdivision precludes, at the discretion of the air pollution control officer and with permission of the school, the distribution of the notices to the children to be given to their parents or guardians.

(c)  Notwithstanding subdivision (b), an air pollution control officer may require the applicant to distribute the notice if the district had such a rule in effect prior to January 1, 1989.

(d)  The requirements for public notice pursuant to subdivision (b) or a district rule in effect prior to January 1, 1989, are fulfilled if the air pollution control officer or applicant responsible for giving the notice makes a good faith effort to follow the procedures prescribed by law for giving the notice, and, in these circumstances, failure of any person to receive the notice shall not affect the validity of any permit subsequently issued by the officer.

(e)  Nothing in this section shall be deemed to limit any existing authority of any district.

(f)  An applicant for a permit shall certify whether the proposed source or modification is located within 1,000 feet of a schoolsite. Misrepresentation of this fact may result in the denial of a permit.

(g)  The notice requirements of this section shall not apply if the air pollution control officer determines that the application to construct or modify a source will result in a reduction or equivalent amount of air contaminants, as defined in Section 39013, or which are hazardous air emissions.

(h)  As used in this section:

(1)  “Hazardous air emissions” means emissions into the ambient air of air contaminants which have been identified as a toxic air contaminant by the state board or by the air pollution control officer for the jurisdiction in which the project is located. As determined by the air pollution control officer, hazardous air emissions also means emissions into the ambient air from any substances identified in subdivisions (a) to (f), inclusive, of Section 44321 of the Health and Safety Code.

(2)  “Acutely hazardous material” means any material defined pursuant to subdivision (a) of Section 25532.

(Amended by Stats. 1991, Ch. 1183, Sec. 14.)



42301.7

(a)  If the air pollution control officer determines there is a reasonably foreseeable threat of a release of an air contaminant from a source within 1,000 feet of the boundary of a school that would result in a violation of Section 41700 and impact persons at the school, the officer shall, within 24 hours, notify the administering agency and the fire department having jurisdiction over the school.

(b)  The administering agency may, in responding to a reasonably foreseeable threat of a release, do any of the following:

(1)  Review the facility’s risk management and prevention plan prepared pursuant to Section 25534 to determine whether the program should be modified, and, if so, require submission of appropriate modifications. Notwithstanding any other provision of law, the administering agency may order modification and implementation of a revised risk management and prevention plan at the earliest feasible date.

(2)  If the facility has not filed a risk management and prevention plan with the administering agency, require the preparation and submission of a plan to the administering agency pursuant to Section 25534. Notwithstanding any other provision of law, the administering agency may require the filing of a risk management and prevention plan and its implementation at the earliest feasible date.

(c)  The air pollution control officer may, in responding to a reasonably foreseeable threat of a release, do any of the following:

(1)  If necessary, issue an immediate order to prevent the release or mitigate the reasonably foreseeable threat of a release in violation of Section 41700 pending a hearing pursuant to Section 42450 when there is a substantial probability of an injury to persons at a school resulting from a release that makes it reasonably necessary to take immediate action to prevent, reduce, or mitigate that injury. The officer may not issue such an order unless there is written concurrence to issue the order by a representative of the administering agency.

(2)  Apply to the district board for issuance of an order for abatement pursuant to Section 42450.

(d)  Nothing in this section limits any existing authority of any district.

(Added by Stats. 1988, Ch. 1589, Sec. 9.)



42301.8

Upon receiving a request, for good cause, from the principal or an authorized representative of the principal of a school, the district shall, within 24 hours, respond to the request and notify the administering agency and the fire department having jurisdiction over the school. The administering agency, upon receiving such a request, shall notify the district within 24 hours.

(Added by Stats. 1988, Ch. 1589, Sec. 10.)



42301.9

For the purposes of Sections 42301.5 to 42301.8, inclusive:

(a)  “School” means any public or private school used for purposes of the education of more than 12 children in kindergarten or any of grades 1 to 12, inclusive, but does not include any private school in which education is primarily conducted in private homes.

(b)  “Air contaminant” means any contaminant defined pursuant to Section 39013.

(c)  “Administering agency” means an agency designated pursuant to Section 25502.

(d)  “Handle” means handle as defined in Article 1 (commencing with Section 25500) of Chapter 6.95 of Division 20 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 890, Sec. 40. Effective January 1, 2001.)



42301.10

In any district that has a permit system established pursuant to Section 42300, the air pollution control officer may include, in any permit issued to a Title V source, emission limits, standards, and other requirements that ensure compliance with all federal Clean Air Act “applicable requirements,” as that term is defined in regulations adopted by the Environmental Protection Agency pursuant to Title V, including those requirements specified in an applicable implementation plan as defined by Section 7602(q) of Title 42 of the United States Code, and Parts C (42 U.S.C. Sec. 7470 et seq.) and D (42 U.S.C. Sec. 7501 et seq.) of Title 1 of the Clean Air Act.

(Added by Stats. 1993, Ch. 1166, Sec. 8. Effective January 1, 1994.)



42301.11

It is the intent of the Legislature that, in addition to their responsibilities and obligations under state and federal law, in implementing Title V, districts do all of the following, to the extent feasible:

(a)  Develop, in recognition that districts are obligated to issue one-third of the Title V permits within one year of the Title V program’s approval by the Environmental Protection Agency, and in recognition that sources are allowed one year to submit a Title V permit application, an equitable program for ensuring that all sources receive as much time as feasible to develop and submit permit applications. In developing the program the districts shall recognize the complexity and size of the facilities, the number and similarity of facilities within each industry category, the level of effort required to develop the permit application, and the resources available to complete the application. The districts should also consider potential incentive programs to promote voluntary early permit application submissions.

(b)  Consider the advantages and disadvantages of including the permit shield authorized by subsection (f) of Section 70.6 of Title 40 of the Code of Federal Regulations in all Title V permits to clarify the federal compliance responsibilities of Title V sources.

(c)  Consistent with state and federal regulations, allow the use of emission monitoring alternatives, when available and having the accuracy required to ensure enforcement and compliance, in lieu of the use of continuous emission monitors.

(d)  Encourage the issuance of Title V permits for five-year terms.

(Amended by Stats. 1994, Ch. 727, Sec. 6. Effective January 1, 1995.)



42301.12

(a)  Any district permit system or permit provision established by a district board to meet the requirements of Title V shall, consistent with federal law, minimize the regulatory burden on Title V sources and the district and shall meet all of the following criteria:

(1)  Apply only to Title V sources.

(2)  Issue permits pursuant to Title V only after the Environmental Protection Agency has approved the district’s Title V permit program.

(3)  Identify in the permit, to the greatest extent feasible, permit terms and conditions which are federally enforceable and those which are not federally enforceable. A district shall make that identification by either of the following means:

(A)  Identifying in the permit the terms and conditions that are federally enforceable because they are imposed pursuant to a federal requirement or because the source has requested the terms and conditions and federal enforceability thereof and the permitting district has not determined that the request does not meet all applicable federal requirements and guidelines.

(B)  Identifying in the permit the terms and conditions which are imposed pursuant to state law or district rules and are not federally enforceable. Districts may further identify those terms and conditions of the permit which are not federally enforceable, but which have been included in the permit to enforce district rules adopted by the district to meet federal requirements.

(4)  Utilize, to the extent reasonably feasible, general permits and similar methods to reduce source and district permitting burdens for Title V sources.

(5)  Establish clear and simple application completeness criteria.

(6)  To the extent feasible, minimize the burden of federally mandated paperwork such as recordkeeping and reporting documents.

(7)  Allow sources maximum flexibility in selecting cost-effective, reliable, and representative monitoring methods consistent with applicable state and federal requirements.

(8)  If a permit is required to be reopened to comply with Title V requirements, base the reopening upon the federal criteria for reopening and limit the reopening to only the federal component of the Title V permit. This paragraph is not intended to limit in any way the authority under state law to reopen permits.

(9)  Authorize administrative permit amendments and minor permit modifications as required by federal law.

(10)  Provide that, unless the district determines that a Title V application is not complete within 60 days of receipt of the application, the application shall be deemed to be complete.

(11)  Authorize, to the extent consistent with existing state law, mandatory operational flexibility provisions required pursuant to Part 70 (commencing with Section 70.1) of Title 40 of the Code of Federal Regulations, and consider optional operational flexibility provisions established pursuant to Part 70 (commencing with Section 70.1) of Title 40 of the Code of Federal Regulations. Nothing in this paragraph is intended to affect whatsoever any pending litigation.

(12)  Make every reasonable effort, in partnership with Title V sources and the state board, to evaluate and respond to the substance of any objection to a proposed permit and to obtain expeditious approval of Title V permits submitted to the Environmental Protection Agency.

(Amended by Stats. 1996, Ch. 984, Sec. 2. Effective September 27, 1996.)



42301.13

(a)  Notwithstanding any other provision of law, a district shall not require, as part of its permit system or otherwise, that any form of emission offset or emission credit be provided to offset emissions resulting from any activity related to, or involved in, the demolition or removal of a stationary source.

(b)  (1)  Notwithstanding any other provision of law regulating a district permit system, an owner or operator of an existing portable emissions unit may relocate that equipment within the same air basin if both of the following requirements are met:

(A)  The owner or operator provides, not less than 30 days prior to the date that the equipment is relocated, written notice to the district with jurisdiction over the location to which the equipment is relocated, and any additional notice required by federal law.

(B)  The existing permit conditions are at least as stringent as the permit requirements in the district with jurisdiction over the location to which the equipment is relocated.

(2)  For purposes of this subdivision, “portable emissions unit” means any article, machine, or other contrivance, including an internal combustion engine, that meets all of the following criteria:

(A)  Emits or may emit, or results in the emission of, any air contaminant.

(B)  Either by itself, or as part of another piece of equipment, is designed to be, and is capable of, being moved from one location to another.

(C)  Must be periodically moved from one location to another because of the nature of the operation in which it is used.

(c)  Any equipment that is relocated pursuant to subdivision (b) remains subject to all previously imposed permit terms and conditions. If the permitted equipment that is relocated is placed into substantially the same service that it was placed into at its previous location, a district shall not impose any new permit terms or conditions on that equipment, except site-specific terms and conditions or public notice requirements.

(Added by Stats. 1996, Ch. 284, Sec. 1. Effective January 1, 1997.)



42301.15

Each district shall adopt an expedited program for the permitting of standby electrical generation facilities, distributed generation facilities, geothermal facilities, including wells, and, where applicable, natural gas transmission facilities, that ensures those facilities will be operated in a manner that protects public health and air quality. Upon request by a district, the Independent System Operator and the Public Utilities Commission shall provide any information necessary, as determined by the district, to implement this section.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 2. Effective May 22, 2001.)



42301.16

(a)  In addition to complying with the requirements of this chapter, a permit system established by a district pursuant to Section 42300 shall ensure that any agricultural source that is required to obtain a permit pursuant to Title I (42 U.S.C. Sec. 7401 et seq.) or Title V (42 U.S.C. Sec. 7661 et seq.) of the federal Clean Air Act is required by district regulation to obtain a permit in a manner that is consistent with the federal requirements.

(b)  Except as provided in subdivision (c), a district shall require an agricultural source of air pollution to obtain a permit unless it makes all of the following findings in a public hearing:

(1)  The source is subject to a permit requirement pursuant to Section 40724.6.

(2)  A permit is not necessary to impose or enforce reductions of commissions of air pollutants that the district show cause or contribute to the violation of state or federal ambient air quality standard.

(3)  The requirement for the source or category of sources to obtain a permit would impose a burden on those sources that is significantly more burdensome than permits required for other similar sources of air pollution.

(c)  Prior to requiring a permit for an agricultural source of air pollution with actual emissions that are less than one-half of any applicable emissions threshold for a major source in the district, for any air contaminant, but excluding fugitive dust, a district shall, in a public hearing, make all of the following findings:

(1)  The source is not subject to a permit requirement pursuant to Section 40724.6.

(2)  A permit is necessary to impose or enforce reductions of emission of air pollutants that the district show cause or contribute to a violation of a state or federal ambient air quality standard.

(3)  The requirement for a source or category of sources to obtain a permit would not impose a burden on those sources that is significantly more burdensome than permits required for other similar sources of air pollution.

(Added by Stats. 2003, Ch. 479, Sec. 9. Effective January 1, 2004.)



42301.17

(a)  A district may adopt by regulation a program under which the district does not require a permit to be obtained by an agricultural source of air pollution that the district may otherwise require to obtain a permit if the owner or operator of the source has taken the following actions to reduce emissions from the source:

(1)  Removed all internal combustion engines used in the production of crops or the raising of fowl or animals, except an engine that is used to propel implements of husbandry, at the source and replaced them with engines that meet or exceed the most stringent standards adopted by the state board and the United States Environmental Protection Agency for new internal combustion engines.

(2)  Reduced or mitigated emissions from all agricultural activities, including, but not limited to, tilling, discing, cultivation, the raising of livestock and fowl, and similar activities, to a level that the district determines does not cause, or contribute to, a violation of a state or federal ambient air standard, toxic air contaminant, or other air emission limitation.

(3)  Reduced or mitigated all emissions from any farm equipment, underground petroleum fuel tanks, or other similar equipment used in agricultural activities to a level that the district determines does not cause or contribute to a violation of a state or federal ambient air standard, toxic air contaminant, or other air emission limitation.

(4)  Complied with any other conditions required by state or federal law or district rule or regulation for the source.

(b)  Subdivision (a) does not apply to those permits required to be issued pursuant to Title I (42 U.S.C. Sec. 7401 et seq.) or Title V (42 U.S.C. Sec. 7661 et seq.).

(Added by Stats. 2003, Ch. 479, Sec. 10. Effective January 1, 2004.)



42301.18

(a)  Any agricultural source that existed prior to January 1, 2004, that becomes subject to a permit requirement pursuant to a district rule or regulation that was adopted prior to that date shall be permitted as an existing source and not as a new source.

(b)  Any agricultural source that is an existing source pursuant to subdivision (a) shall be permitted by the district based upon its maximum potential to emit air contaminants, to the extent that level can be determined, as of January 1, 2004.

(c)  A district may not require an agricultural source to obtain emissions offsets for criteria pollutants for that source if emissions reductions from that source would not meet the criteria for real, permanent, quantifiable, and enforceable emission reductions.

(Added by Stats. 2003, Ch. 479, Sec. 11. Effective January 1, 2004.)



42302

An applicant for a permit that has been denied may request, within 30 days after receipt of the notice of the denial, the hearing board of the district to hold a hearing on whether the permit was properly denied.

(Amended by Stats. 1999, Ch. 643, Sec. 11. Effective January 1, 2000.)



42302.1

Within 30 days of any decision or action pertaining to the issuance of a permit by a district, or within 30 days after mailing of the notice of issuance of the permit to any person who has requested notice, or within 30 days of the publication and mailing of notice provided for in Section 1 of Chapter 1131 of the Statutes of 1993, any aggrieved person who, in person or through a representative, appeared, submitted written testimony, or otherwise participated in the action before the district may request the hearing board of the district to hold a public hearing to determine whether the permit was properly issued. Except as provided in Section 1 of Chapter 1131 of the Statutes of 1993, within 30 days of the request, the hearing board shall hold a public hearing and shall render a decision on whether the permit was properly issued.

(Amended by Stats. 1999, Ch. 643, Sec. 12. Effective January 1, 2000.)



42303

An air pollution control officer, at any time, may require from an applicant for, or the holder of, any permit provided for by the regulations of the district board, such information, analyses, plans, or specifications which will disclose the nature, extent, quantity, or degree of air contaminants which are, or may be, discharged by the source for which the permit was issued or applied.

(Added by Stats. 1975, Ch. 957.)



42303.2

(a)  An air pollution control officer, at any time, may, for the purpose of permitting or enforcement actions, require from the in-state or out-of-state supplier, wholesaler, or distributor of volatile organic compounds or chemical substances the use of which results in air contaminants subject to regulation or enforcement by the district, customer lists and chemical types and quantities of those compounds and substances as specified by the district pursuant to subdivision (b) which are purchased by, or on order for, a specified source operator within the district.

The supplier, wholesaler, or distributor shall disclose the information required pursuant to this section to the district.

(b)  Prior to implementing subdivision (a), an air pollution control officer shall prepare a comprehensive list of volatile organic compounds or chemical substances the use of which results in the emission of air contaminants which are subject to regulation or enforcement by the district.

(c)  (1)  Any officer or employee of the district or of a district contractor, or former officer or employee, who, by virtue of that employment or official position has possession of, or has access to, any confidential information that is a trade secret, customer list, or supplier name acquired pursuant to this section, and who, knowing that the disclosure of the information to the general public is prohibited by this section, knowingly and willfully discloses the information in any manner to any person not entitled to receive it, is guilty of a misdemeanor punishable by a six month county jail term and a fine not to exceed one thousand dollars ($1,000).

(2)  Any officer or employee of the district or of a district contractor, or former officer or employee, who, by virtue of that employment or official position has possession of, or has access to, any other confidential information acquired pursuant to this section, and who, knowing that the disclosure of the information to the general public is prohibited by this section, and who, knowing that the disclosure of the information to the general public is prohibited by this section, knowingly and willfully discloses the information in any manner to any person not entitled to receive it, is guilty of a misdemeanor punishable by a 10-day county jail term or a fine not to exceed five hundred dollars ($500).

(d)  The penalties provided in subdivision (c) shall be in addition to any existing civil penalties and remedies available under the law.

(e)  Except for the purposes of any enforcement or permit action, and except for information obtained from an independent source, all information received or compiled by an air pollution control officer from a supplier, wholesaler, or distributor pursuant to subdivision (a) is confidential for the purposes of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, and shall not be disclosed.

(Added by Stats. 1991, Ch. 902, Sec. 2.)



42303.5

No person shall knowingly make any false statement in any application for a permit, or in any information, analyses, plans, or specifications submitted in conjunction with the application or at the request of the air pollution control officer.

(Added by Stats. 1976, Ch. 1063.)



42304

If, within a reasonable time, the holder of any permit issued by a district board willfully fails and refuses to furnish the information, analyses, plans, or specifications requested by the district air pollution control officer, such officer may suspend the permit. Such officer shall serve notice in writing of such suspension and the reasons therefor on the permittee.

(Added by Stats. 1975, Ch. 957.)



42305

The air pollution control officer shall reinstate a suspended permit when furnished with all the requested information, analyses, plans, and specifications.

(Added by Stats. 1975, Ch. 957.)



42306

Within 10 days after receipt of the notice of suspension pursuant to Section 42304, the permittee may request the hearing board of the district to hold a hearing on whether or not the permit was properly suspended.

(Added by Stats. 1975, Ch. 957.)



42307

An air pollution control officer may request the hearing board of the district to hold a hearing to determine whether a permit should be revoked, if he finds that the holder of the permit is violating any applicable order, rule, or regulation of the district or any applicable provision of this division.

(Added by Stats. 1975, Ch. 957.)



42308

Within 30 days after a hearing has been requested pursuant to Section 42302, 42306, or 42307, the hearing board shall hold a hearing pursuant to Chapter 8 (commencing with Section 40800) of Part 3.

(Added by Stats. 1975, Ch. 957.)



42309

After a hearing, the hearing board may do any of the following:

(a)  Grant a permit denied by the air pollution control officer.

(b)  Continue the suspension of a permit suspended by the air pollution control officer.

(c)  Remove the suspension of an existing permit invoked by the air pollution control officer pending the furnishing by the permittee of the information, analyses, plans, and specifications required.

(d)  Find that no violation exists and reinstate an existing permit.

(e)  Revoke an existing permit, if it finds any of the following:

(1)  The permittee has failed to correct any conditions required by the air pollution control officer.

(2)  A refusal of a permit would be justified.

(3)  Fraud or deceit was employed in the obtaining of the permit.

(4)  Any violation of this part, or of any order, rule, or regulation of the district.

(Added by Stats. 1975, Ch. 957.)



42310

(a) A permit shall not be required for any of the following:

(1) Any vehicle.

(2) Any structure designed for and used exclusively as a dwelling for not more than four families.

(3) An incinerator used exclusively in connection with a structure described in paragraph (2).

(4) Barbecue equipment that is not used for commercial purposes.

(5) (A) Repairs or maintenance not involving structural changes to any equipment for which a permit has been granted.

(B) As used in this paragraph, maintenance does not include operation.

(b) Nothing in this section shall affect any requirements imposed on a district or a source of air pollution, including, but not limited to, an agricultural source, pursuant to the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.).

(Amended by Stats. 2009, Ch. 140, Sec. 114. Effective January 1, 2010.)



42310.5

(a)  Notwithstanding any provision of any district permit system, including the south coast district permit system, any permit issued for the operation of equipment at an asphalt plant shall be valid for operation of the equipment by another operator if all of the following conditions are met:

(1)  The permitted operator has given the new operator a copy of the operating permit.

(2)  The permitted operator has filed, with the district, a copy of the operating permit attached to a signed statement from the new operator agreeing to comply with the terms of the permit.

(3)  The permitted operator has paid a reasonable administrative fee as determined by the district.

(b)  If the operation of the equipment by the new operator results in a violation of any state law or rule or regulation of the state board or district adopted pursuant to this division, the liability for the violation shall be determined based upon whether the conduct of the permitted operator or the new operator, or both, caused the violation.

(Added by Stats. 1987, Ch. 183, Sec. 1.)



42311

(a)  A district board may adopt, by regulation, a schedule of annual fees for the evaluation, issuance, and renewal of permits to cover the cost of district programs related to permitted stationary sources authorized or required under this division that are not otherwise funded. The fees assessed under this section shall not exceed, for any fiscal year, the actual costs for district programs for the immediately preceding fiscal year with an adjustment not greater than the change in the annual California Consumer Price Index, as determined pursuant to Section 2212 of the Revenue and Taxation Code, for the preceding year. Any revenues received by the district pursuant to the fees, which exceed the cost of the programs, shall be carried over for expenditure in the subsequent fiscal year, and the schedule of fees shall be changed to reflect that carryover. Every person applying for a permit, notwithstanding Section 6103 of the Government Code, shall pay the fees required by the schedule. Nothing in this subdivision precludes the district from recovering, through its schedule of annual fees, the estimated reasonable costs of district programs related to permitted stationary sources.

(b)  The district board may require an applicant to deposit a fee in accord with the schedule adopted pursuant to subdivision (a) prior to evaluating a permit application, if the district accounts for the costs of its services and refunds to the applicant any significant portion of the deposit which exceeds the actual, reasonable cost of evaluating the application.

(c)  Except as provided in Section 42313, all the fees shall be paid to the district treasurer to the credit of the district.

(d)  This section does not apply to the south coast district board which is governed by Section 40510.

(e)  In addition to providing notice as otherwise required, before adopting a regulation establishing fees pursuant to this section, the district board shall hold at least one public meeting, at which oral or written presentations can be made, as part of a regularly scheduled meeting. Notice of the time and place of the meeting, including a general explanation of the matter to be considered, and a statement that the information required by this section is available, shall be mailed at least 14 days prior to the meeting to any interested party who files a written request with the district board. Any written request for the mailed notices shall be valid for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for the mailed notices shall be filed on or before April 1 of each year. The district board may establish a reasonable annual charge for sending the notices based on the estimated cost of providing that service. At least 10 days prior to the meeting, the district board shall make available to the public information indicating the amount of cost, or estimated cost, required to provide the service for which the fee is charged and the revenue sources anticipated to provide the service. Any costs incurred by the district board in conducting the required meeting may be recovered from fees charged for the programs which were the subject of the meeting.

(f)  In addition to any other fees authorized by this section, a district board may adopt, by regulation, a schedule of annual fees to be assessed against permitted nonvehicular sources emitting toxic air contaminants identified pursuant to the procedure set forth in Sections 39660, 39661, and 39662. A district board shall demonstrate that the fees assessed under this subdivision do not exceed the reasonable, anticipated costs of funding district activities mandated by Section 39666 related to nonvehicular source emissions. In making the demonstration, the district shall account for all direct and indirect costs of district activities related to each toxic air contaminant. If the district does not make this demonstration, it shall make reimbursement for that portion of the fee not determined to be reasonable.

(g)  A district may adopt, by regulation, a schedule of fees to be assessed on areawide or indirect sources of emissions which are regulated, but for which permits are not issued, by the district to recover the costs of district programs related to these sources.

(h)  A district board may adopt, by regulation, a schedule of fees to cover the reasonable costs of the hearing board incurred as a result of appeals from district decisions on the issuance of permits. However, the hearing board may waive all or part of these fees if it determines that circumstances warrant that waiver.

(i)  Nothing in the amendments to this section enacted in 1988 limits or abridges any previously existing authority of a district to vary fees according to quantity of emissions, nor affects any pending litigation which might affect that previous authority.

(Amended by Stats. 1988, Ch. 1568, Sec. 29.)



42311.2

(a) Notwithstanding Section 42311, a district shall not adopt or impose fees that exceed actual district administrative costs for processing or enforcing permits applicable to any of the following:

(1) Prescribed burning operations on state responsibility lands conducted under the terms of a permit issued by the Department of Forestry and Fire Protection pursuant to Article 3 (commencing with Section 4491) of Chapter 7 of Part 2 of Division 4 of the Public Resources Code when the purpose of the operation is prevention of high-intensity wildland fires through reduction of the volume and continuity of wildland fuels.

(2) Burning of vegetation or disposal of slash following timber operations required under regulations adopted by the State Board of Forestry and Fire Protection pursuant to Section 4551.5 or 4562 of the Public Resources Code and for the purpose of reducing the incidence and spread of fires on timberlands.

(3) Wildland vegetation management burns.

(A) For purposes of this subdivision, “wildland vegetation management burn” means the use of prescribed burning conducted by a public agency, or through a cooperative agreement or contract involving a public agency to burn land predominantly covered with chaparral, trees, grass, or standing brush.

(B) For purposes of this subdivision, “prescribed burning” is the planned application and confinement of fire to wildland fuels on lands selected in advance of that application to achieve any of the following objectives:

(i) Prevention of high-intensity wildland fires through reduction of the volume and continuity of wildland fuels.

(ii) Watershed management.

(iii) Range improvement.

(iv) Vegetation management.

(v) Forest improvement.

(vi) Wildlife habitat improvement.

(vii) Air quality maintenance.

(C) The planned application of fire may include natural or accidental ignition.

(b) Prior to adopting or revising fees for the activities described in paragraph (1), (2), or (3) of subdivision (a), a district shall hold a public hearing and shall consider the following:

(1) The costs of the fees on private landowners and other persons who engage in activities specified in paragraph (1), (2), or (3) of subdivision (a).

(2) Any revenues currently provided to the county for general government by public agencies that administer public lands.

(Amended by Stats. 2004, Ch. 693, Sec. 2. Effective January 1, 2005.)



42311.5

A district board may increase its fee schedule adopted under Section 42311 to generate sufficient revenues to pay for any district costs associated with the implementation of Section 66796.53 of the Government Code or Section 41805.5.

(Added by Stats. 1984, Ch. 1532, Sec. 5.)



42312

To aid in administering its permit system, a district board may contract with any county or city included, in whole or in part, within the district, and any such county or city may contract with the district, for the performance of such work in the name of, and subject to the approval of, the district air pollution control officer by the building department or other officer, department, or agency of the county or such city charged with the enforcement of regulations pertaining to the erection, construction, reconstruction, movement, conversion, alteration, or enlargement of buildings or structures.

(Added by Stats. 1975, Ch. 957.)



42313

Except in the case of a contract entered into between a county district and the county, a contract entered into pursuant to Section 42312 may provide that fees for permits shall be paid to the city or county which issues the permit and may be retained by that city or county, in whole or in part, as the consideration, or part thereof, for issuing the permits. Otherwise, all fees paid for the issuance of permits shall be paid into the district treasury.

(Added by Stats. 1975, Ch. 957.)



42314

(a)  Notwithstanding any other provision of any district permit system, and except as provided in this section, no district shall require emissions offsets for any cogeneration technology project or resource recovery project that satisfies all of the following requirements:

(1)  The project satisfies one of the following size criteria:

(A)  The project produces 50 megawatts or less of electricity. In the case of a combined cycle project, the electrical capacity of the steam turbine may be excluded from the total electrical capacity of the project for purposes of this paragraph if no supplemental firing is used for the steam portion and the combustion turbine has a minimum efficiency of 25 percent.

(B)  The project processes municipal wastes and produces more than 50 megawatts, but less than 80 megawatts, of electricity.

(2)  The project will use the appropriate degree of pollution control technology (BACT or LAER) as defined and to the extent required by the district permit system.

(3)  Existing permits for any item of equipment to be replaced by the project, whether the equipment is owned by the applicant or a thermal beneficiary of the project, are surrendered to the district or modified to prohibit operation simultaneously with the project to the extent necessary to satisfy district offset requirements. The emissions reductions associated with the shutdown of existing equipment shall be credited to the project as emissions offsets in accordance with district rules.

(4)  The applicant has provided offsets to the extent they are reasonably available from facilities it owns or operates in the air basin and that mitigate the remaining impacts of the project.

(5)  For new projects that burn municipal waste, landfill gas, or digester gas, the applicant has, in the judgment of the district, made a good faith effort to secure all reasonably available emissions offsets to mitigate the remaining impact of the project, and has secured all reasonably available offsets.

(b)  This section applies to any project for which an application for an authority to construct is deemed complete by the district after January 1, 1986, only if the project’s net emissions, combined with the net emissions from projects previously permitted under this section, are less than the amount provided for in the applicable growth allowance established by the district pursuant to Section 41600. If a district has not yet provided a growth allowance pursuant to Section 41600, the growth allowance is zero. For purposes of this subdivision, “net emissions” means the project’s emissions, less any offsets provided by the applicant and less utility displacement credits granted pursuant to Section 41605.

(c)  This section does not relieve a project from satisfying all applicable requirements of Part C (Prevention of Significant Deterioration) of the Clean Air Act, as amended in 1977 (42 U.S.C. Sec. 7401 et seq.), or any rules or regulations adopted pursuant to Part C.

(Amended by Stats. 2000, Ch. 890, Sec. 41. Effective January 1, 2001.)



42314.1

(a)  Except as provided in subdivision (b), to the extent permissible under federal law, and notwithstanding any state or local new source review or prevention of significant deterioration rule or regulation, at the request of an applicant, a district shall issue permits for the construction of a project which burns municipal waste, landfill gas, or digester gas, if all of the following conditions are met:

(1)  The project produces less than 50 megawatts of electricity, except as provided in paragraph (4).

(2)  The project will utilize the appropriate degree of pollution control technology (BACT or LAER) required by the new source review rule of the district.

(3)  The project applicant has, in the judgment of the district, made a good faith effort to secure all available emission offsets to mitigate the impact of the project, but sufficient offsets or other mitigation measures are not available. The applicant, however, is required to secure all the offsets which are available to mitigate the air quality impact of the project, except for projects which constitute a modification to an existing source under the district’s new source review rule, in which case the applicant is only required to provide offsets from facilities which the applicant owns or operates within the air basin.

(4)  The project produces 50 megawatts or more, but less than 80 megawatts, of electricity, meets the requirements of paragraphs (2) and (3), is located in a district whose state implementation plan revisions have been approved by the Environmental Protection Agency and that has attained, or is reasonably expected to attain, national air quality standards for any criteria pollutant for which sufficient growth allowances are available in the air quality maintenance plan or, in the event the project would cause any criteria pollutant to exceed the available or possible future growth allowance, the applicant secures offsets in an amount equal to the excess in the growth allowance, and processes municipal wastes from one or more municipalities. Any project under this paragraph shall comply with applicable prevention of significant deterioration rules and regulations.

(b)  If a proposed project permitted under subdivision (a) has an electrical generating capacity of 50 megawatts or more, the district shall determine whether the project meets the requirements of this section and, in making its determination, shall consider the potential emission of noncriteria pollutants from project facilities and shall develop appropriate permit conditions. The district shall submit its determination and supporting analyses, including the analysis of noncriteria pollutants and appropriate permit conditions, to the State Energy Resources Conservation and Development Commission for use pursuant to Chapter 6 (commencing with Section 25500) of Division 15 of the Public Resources Code.

(c)  Any permit issued pursuant to subdivision (a), and any determination made by a district pursuant to subdivision (b), shall meet the additional requirements of Section 42315.

(Amended by Stats. 1986, Ch. 1134, Sec. 2.)



42314.2

(a)  The time limits established under Sections 65950, 65950.1, and 65952 of the Government Code for approval or disapproval of development projects may be extended for district review of an application for a permit for a resource recovery project upon the mutual consent of the district and the permit applicant. Notwithstanding Section 65957 of the Government Code, an extension made pursuant to this section shall not exceed nine months beyond the time limits established under Sections 65950, 65950.1, and 65952 of the Government Code.

(b)  The district shall provide public notification at least 30 days prior to the effective date of any extension consented to under subdivision (a), which shall specify the reasons for, and the duration of, the extension period. The district shall provide this public notification by publishing a notice once a week for two consecutive weeks in a newspaper of general circulation in the district.

(Added by Stats. 1987, Ch. 205, Sec. 1.)



42314.5

In considering a permit for a facility that utilizes agricultural waste products, forest waste products, or similar organic wastes as biomass fuel in a steam generator (boiler) to produce electrical energy, or to be used as a digester feedstock in a cogeneration facility, the district shall allow offset credits as provided in Sections 41600 and 41605.5.

(Amended by Stats. 2000, Ch. 890, Sec. 42. Effective January 1, 2001.)



42315

(a)  No district shall issue or renew a permit for the construction of, renew a permit for the operation of, or issue a determination of compliance for, any project which burns municipal waste or refuse-derived fuel unless all of the following conditions have been met:

(1)  The project will not prevent or interfere with the attainment or maintenance of state and federal ambient air quality standards.

(2)  The project will comply with all applicable emission limitations established prior to issuance of the permit or the determination of compliance.

(3)  The project will, after issuance of the permit or determination of compliance, comply with toxic air contaminant control measures adopted by the district pursuant to Section 39666, and regulations adopted by the district pursuant to Section 41700 for the protection of public health. Notwithstanding Section 42301. 5, compliance with this subdivision shall be consistent with a reasonable schedule, as determined by the district.

(4)  (A)  A health risk assessment is performed and is submitted by the district to both the state board and the State Department of Health Services for review. The state board shall review and, within 15 days, notify the district and the applicant as to whether the data pertaining to emissions and their impact on ambient air quality are adequate for completing its review pursuant to this subdivision, and what additional data, if any, are required to complete its review. Within 45 days of receiving the health risk assessment, the state board shall submit its comments in writing to the district, on the data pertaining to emissions and their impact on ambient air quality. The district shall forward a copy of the comments of the state board to the State Department of Health Services. The State Department of Health Services shall review and, within 90 days of receiving the health risk assessment, shall submit its comments to the district on the data and findings relating to health effects.

(B)  For purposes of complying with the requirements of this paragraph, the State Department of Health Services may select a qualified independent contractor to review the data and findings relating to health effects. In those cases, the review by the independent contractor shall comply with the following requirements:

(i)  Be performed in a manner consistent with guidelines provided by the state department.

(ii)  Be reviewed by the state department for accuracy and completeness.

(iii)  Be submitted by the state department to the district in accordance with the schedules established by this paragraph.

(C)  Notwithstanding Section 6103 of the Government Code, the district shall reimburse the State Department of Health Services, or a qualified independent contractor designated by the state department pursuant to subparagraph (B), for its actual costs incurred in reviewing a health risk assessment for any project subject to this section.

(D)  An application for any project which burns municipal waste or refuse-derived fuel is not complete until both of the following have been accomplished:

(i)  The health risk assessment has been performed and is submitted to the district.

(ii)  The state board and the State Department of Health Services, or a qualified independent contractor designated by the state department pursuant to subparagraph (B) have completed their review pursuant to this paragraph, and have submitted their comments to the district, unless the state board and the State Department of Health Services have failed to submit their comments to the district within 90 days and the district makes a finding that the application contains sufficient information for the district to begin its initial review.

(E)  This paragraph shall not apply to an application for permit renewal for any project otherwise subject to this section.

(5)  The district finds and determines, based upon the health risk assessment, comments from the state board and the State Department of Health Services, and any other relevant information, that no significant increase in the risk of illness or mortality, including, but not limited to, increases in the risk of cancer and birth defects, is anticipated as a result of air pollution from the construction and operation of the project. This paragraph shall not apply to an application for permit renewal for any project otherwise subject to this section.

(6)  Prior to, and during, commercial operation of the project, periodic monitoring of emissions, including, but not limited to, toxic air contaminants, is performed pursuant to specifications established by the district.

(b)  This section does not prohibit a district from requiring ambient air monitoring under any other provision of law.

(c)  This section does not apply to any project which does any of the following:

(1)  Exclusively burns digester gas produced from manure or other animal solid or semisolid waste.

(2)  Exclusively burns methane gas produced from a disposal site as defined in Section 66714.1 of the Government Code, which is used only for the disposal of solid waste as defined in Section 66719 of the Government Code.

(3)  Exclusively burns forest, agricultural, wood, or other biomass wastes.

Nothing in this subdivision is intended to prohibit a district from requiring those projects to meet one or more of the conditions of this section.

(d)  Nothing in this section prohibits the permit applicant from entering into a contract with any person pursuant to which the person may enforce this section or any other provision of law.

(Added by Stats. 1986, Ch. 1134, Sec. 3. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



42316

(a)  The Great Basin Air Pollution Control District may require the City of Los Angeles to undertake reasonable measures, including studies, to mitigate the air quality impacts of its activities in the production, diversion, storage, or conveyance of water and may require the city to pay, on an annual basis, reasonable fees, based on an estimate of the actual costs to the district of its activities associated with the development of the mitigation measures and related air quality analysis with respect to those activities of the city. The mitigation measures shall not affect the right of the city to produce, divert, store, or convey water and, except for studies and monitoring activities, the mitigation measures may only be required or amended on the basis of substantial evidence establishing that water production, diversion, storage, or conveyance by the city causes or contributes to violations of state or federal ambient air quality standards.

(b)  The city may appeal any measures or fees imposed by the district to the state board within 30 days of the adoption of the measures or fees. The state board, on at least 30 days’ notice, shall conduct an independent hearing on the validity of the measures or reasonableness of the fees which are the subject of the appeal. The decision of the state board shall be in writing and shall be served on both the district and the city. Pending a decision by the state board, the city shall not be required to comply with any measures which have been appealed. Either the district or the city may bring a judicial action to challenge a decision by the state board under this section. The action shall be brought pursuant to Section 1094.5 of the Code of Civil Procedure and shall be filed within 30 days of service of the decision of the state board.

(c)  A violation of any measure imposed by the district pursuant to this section is a violation of an order of the district within the meaning of Sections 41513 and 42402.

(d)  The district shall have no authority with respect to the water production, diversion, storage, and conveyance activities of the city except as provided in this section. Nothing in this section exempts a geothermal electric generating plant from permit or other district requirements.

(Added by Stats. 1983, Ch. 608, Sec. 1. Effective September 1, 1983.)






ARTICLE 1.3 - Air Pollution Permit Streamlining Act

42320

This article shall be known, and may be cited, as the Air Pollution Permit Streamlining Act of 1992.

(Added by Stats. 1992, Ch. 1096, Sec. 3. Effective September 29, 1992.)



42321

The Legislature finds and declares as follows:

(a)  California’s air pollution control programs have been among the most successful efforts in the country to reduce air pollution and to protect public health and the environment.

(b)  It is in the interest of the people of the state, particularly during times of economic difficulty, to enact laws which improve the processes by which businesses comply with environmental and air quality laws, without sacrificing the protection of public health and the environment.

(c)  The purpose of this article is to require districts to review their permit programs and to institute new, efficient procedures which will assist businesses in complying with regional, state, and federal air quality laws in an expedited fashion, without reducing protection of public health and the environment.

(Added by Stats. 1992, Ch. 1096, Sec. 3. Effective September 29, 1992.)



42322

(a)  Every district shall establish, by regulation, a program to provide for the expedited review of permits issued pursuant to Article 1 (commencing with Section 42300) in order to reduce unnecessary delay in the issuance of those permits and to protect the public health and the environment. The expedited permit system shall include all of the following:

(1)  A precertification program for equipment which is mass-produced and operated by numerous sources under the same or similar conditions, in order to allow permit applicants who purchase that equipment to receive permits in an expedited fashion.

(2)  A consolidated permitting process for any source that requires more than one permit, which provides that the source will be permitted on a facility or project basis, provides a single point of contact for the permit applicant, and allows a source to be reviewed and permitted on a single, consolidated schedule.

(3)  An expedited permit review schedule, based upon the types and amount of pollution emitted from sources. In order to comply with this subdivision, a district shall classify sources within its jurisdiction as minor, moderate, and major sources of air pollution, and shall establish a permit action schedule that sets forth specific deadlines, based on each classification, for an air pollution control officer to notify a permit applicant in writing of the approval or disapproval of a permit application.

(4)  A training and certification program for private sector personnel, in order to establish a pool of professionals who can certify businesses as being in compliance with district rules and regulations.

(5)  The development of standardized permit application forms that are written in clear and understandable language and provide applicants with adequate information to complete and return the forms.

(6)  To the extent that a district determines that it will not adversely affect the public health and safety or the environment, the consolidation of the authority to construct and permit to operate into a single permit process in order to reduce processing times and paperwork for stationary sources.

(7) An appeals process whereby, if the air pollution control officer fails to notify a permit applicant of the approval or disapproval of a permit application within the schedule established pursuant to paragraph (3), the permit applicant may, after notifying the district, request the district board, at its next regularly scheduled meeting, to set a date certain on which the permit will be acted upon. This paragraph does not prohibit a permit applicant from seeking relief under Section 42302.

(b)  For those districts which have a population of less than 1,000,000 persons, the state board shall provide assistance in developing regulations implementing this section.

(c)  This section does not apply to county air pollution control districts in counties that have a population of less than 250,000 persons.

(Added by Stats. 1992, Ch. 1096, Sec. 3. Effective September 29, 1992.)



42322.5

Districts with a population of more than 500,000 persons shall additionally implement the following permit streamlining measures:

(a)  Upon a permit applicant’s request, the district shall allow the permit applicant to meet with district staff prior to the submittal of a permit to construct in order to identify issues and ways to expedite the permitting process.

(b)  The district shall allow the permit applicant to propose conditions that are consistent with the applicable rules or regulations for the district’s consideration.

(c)  Before a district implements a rule or regulation for categories of emission sources for which significant capital expenditures will be required, the district shall develop, with input from the regulated community, a permitting protocol for any permits that will be required for common types of operating equipment, processes, or related air pollution control equipment as a result of the rule or regulation. Each district shall compile those protocols and make them available to businesses that are regulated by the rule or regulation.

(Added by Stats. 1993, Ch. 1180, Sec. 2. Effective January 1, 1994.)



42323

(a)  For purposes of subdivision (b), “small business stationary source” means a source which meets all of the following criteria:

(1)  The source is owned or operated by a person who employs 100 or fewer individuals.

(2)  The source is a small business as defined under the federal Small Business Act (15 U.S.C. Sec. 631, et seq.).

(3)  The source emits less than 10 tons per year of any single pollutant and less than 20 tons per year of all pollutants.

(b)  In addition to the requirements of Section 42322, every district shall establish a small business assistance program for small business stationary sources located within the district’s jurisdiction. A small business assistance program adopted pursuant to this section shall consist of all of the following:

(1)  The development of a standardized permit application form which is written in clear and understandable language and provides small business persons with adequate information to complete and return the form.

(2)  To the extent that a district determines that it will not adversely affect public health or the environment, the consolidation of the authority to construct and permit to operate into a single permit process in order to reduce processing times and paperwork for small business stationary sources.

(3)  The establishment of expedited variance procedures for small businesses and the provision of technical assistance for applicants on the processing of variances.

(4)  The designation of a single person or office within the district which shall serve as a point of initial access and accessibility to the district for small business persons.

(5)  Upon the approval of the district board at a duly noticed public hearing, the establishment of surcharges on permit fees levied on sources regulated by the district, to be used for the establishment of a small business economic assistance program.

(c)  This section does not apply to county air pollution control districts in counties that have a population of less than 250,000 persons.

(Added by Stats. 1992, Ch. 1096, Sec. 3. Effective September 29, 1992.)






ARTICLE 1.5 - District Review of a Permit Applicant’s Compliance History

42330

The Legislature finds and declares that the effective regulation of air pollution emissions requires that permit applicants who have a demonstrated recurring pattern of air pollution control violations, and who have consistently refused to take the necessary steps to cooperate with a district to correct those violations, shall be subject to appropriate permit actions to bring them into compliance. The Legislature further finds that noncompliance may endanger the public health and safety and the environment and places permit applicants that are in compliance at a serious competitive disadvantage.

It is the intent of the Legislature in enacting this article to provide districts with an effective enforcement tool to bring noncompliant permit applicants into conformity with the applicable air pollution control laws and regulations. It is further the intent of the Legislature that any permit action authorized by this article shall be taken only after a district has attempted to bring the applicant into voluntary or required compliance, in accordance with the procedural and due process requirements prescribed by this article.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)



42331

(a)  Prior to issuing a permit pursuant to Article 1 (commencing with Section 42300), the air pollution control officer may review the compliance history of the applicant submitted to the district pursuant to Section 42336, under laws or regulations governing the control of air pollution, including the Clean Air Act (42 U.S.C. Sec. 7401 and following) and regulations adopted thereunder, and this division and regulations adopted pursuant to this division.

(b)  In reviewing the applicant’s compliance history, the officer shall take into account the size and complexity of the applicant’s operations, the compliance history of all sources within the facility for which the permit is being sought, and the number of permits held by the applicant.

(c)  For a permit for new or modified equipment at an existing facility, the officer’s review of an applicant’s compliance history shall be limited to the compliance history of the facility in question and the compliance history of other permitted sources at facilities owned, operated, or controlled by the applicant in the district. As used in this subdivision, “modified equipment” means any modification, including a change in the method of operation, that would require a permit modification under district rules.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)



42332

(a)  Prior to renewing a permit, an air pollution control officer may review the compliance history of the source in question at the facility, as shown in district records, under laws or regulations governing the control of air pollution, including the Clean Air Act (42 U.S.C. Sec. 7401 and following) and regulations adopted thereunder, and this division and regulations adopted pursuant to this division.

(b)  In reviewing an applicant’s compliance history, the officer shall take into account the size and complexity of the applicant’s operations and the number of permits held by the applicant.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)



42333

(a)  An air pollution control officer may, pursuant to this article, deny a permit, refuse to renew a permit, or specify additional permit conditions to ensure compliance with applicable rules and regulations, if the officer determines that each of the following has occurred:

(1)  In the three-year period preceding the date of application, the applicant has violated laws or regulations identified in subdivision (a) of Section 42331 and subdivision (a) of Section 42332 resulting in either excessive emissions or violations at a facility which is required to be permitted but is not permitted, owned or operated by the applicant.

(2)  A notice of violation was issued for those violations.

(3)  A variance was not in effect with respect to those violations.

(4)  The violations demonstrate a recurring pattern of noncompliance or pose or have posed a significant risk to the public health or safety or to the environment.

(5)  Notice and an opportunity for an office conference was provided pursuant to Section 42334.

(b)  This section does not apply to a permit to operate, or the renewal of such a permit, issued by an air pollution control officer for a facility which is owned or operated by an applicant, unless the applicant has met the criteria set forth in paragraphs (1) to (4), inclusive, of subdivision (a) at the source in question at that facility.

(c)  For the purposes of determining a permit action under this section, the air pollution control officer shall take into consideration the size and complexity of the applicant’s operations and the number of permits held by the applicant.

(d)  The air pollution control officer’s determination of whether to deny a permit shall be based upon all of the following:

(1)  Whether the emissions violations forming the basis for the denial were the result of circumstances beyond the reasonable control of the applicant and could not have been prevented by the exercise of reasonable care.

(2)  Whether a permit denial is not an appropriate action given the severity of the violations, or that the denial is not supported by the applicant’s overall compliance history.

(3)  Whether a permit denial is not an appropriate action because the equipment type, operational character, or emissions capacity of the sources where the violations occurred are significantly different than that of the source for which the permit is being sought.

(4) Whether the violation has been corrected in a timely fashion or reasonable progress is being made.

(5)  Whether a permit denial is not an appropriate action because a variance has been granted with respect to those violations.

(6)  Whether the violations demonstrate a recurring pattern of noncompliance or pose or have posed a significant risk to the public health or safety or to the environment.

(7)  Whether notice and an opportunity for an office conference was provided pursuant to Section 42334.

(e)  A permit denial pursuant to subdivision (a) which is based solely upon violations which have not been admitted by the applicant or otherwise established by law shall be set aside by a hearing board if a hearing has been requested by the applicant pursuant to Section 42302, unless the air pollution control officer, following the presentation of substantial evidence and the applicant’s opportunity to rebut the evidence, proves that the violation did occur, and that denial is supported by the applicant’s overall compliance history.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)



42334

If, in the course of enforcing existing permits and conducting inspections relative thereto, an air pollution control officer makes a preliminary determination that the person has met the criteria prescribed in paragraphs (1) to (4), inclusive, of subdivision (a) of Section 42333, the officer shall take all of the following actions:

(a)  Notify the person, in writing, that the district has made a preliminary determination that the person has met those criteria and that the district may take action pursuant to subdivision (a) of Section 42333. The notice shall include all facts relating to the preliminary determination which are known to the officer.

(b)  Request, as part of the notification required by subdivision (a), that the person confer with the officer in an office conference to discuss the pattern of noncompliance.

(c)  Conduct the office conference.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)



42335

A permit denied pursuant to Section 42333 shall be set aside by the hearing board under either of the following conditions:

(a)  The applicant proves that either:

(1)  The emissions violations forming the basis for the denial were the result of circumstances beyond the reasonable control of the applicant and could not have been prevented by the exercise of reasonable care.

(2)  The denial is not an appropriate action given the severity of the violations, or is not supported by the applicant’s overall compliance history.

(b)  The violation has been corrected in a timely fashion or reasonable progress is being made.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)



42336

In addition to any other information required to be submitted, an applicant for a permit to construct or a permit to operate which involves a change of operator who has owned or operated a facility pursuant to a permit issued by any district shall provide a description of all emissions violations satisfying the criteria specified in paragraphs (1) to (3), inclusive, of subdivision (a) of Section 42333, under this division or any regulation adopted pursuant to this division, and the Clean Air Act (42 U.S.C. Sec. 7401 and following) or any regulations adopted thereunder, which occurred at any facility permitted by any district and owned or operated by the applicant in the state in the three years prior to the date of application.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)



42337

Any public notice provided by the district concerning the issuance of a permit to an applicant shall include, in addition to a description of the proposed project, a statement that information regarding the facility owner’s compliance history submitted to the district pursuant to Section 42336, or otherwise known to the district, based on credible information, is available from the district for public review.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)



42338

Nothing in this article limits the existing authority of the district.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)



42339

This article does not apply to nuisance complaints based on odor emissions.

(Added by Stats. 1991, Ch. 1209, Sec. 3.)






ARTICLE 2 - Variances

42350

(a)  Any person may apply to the hearing board for a variance from Section 41701 or from the rules and regulations of the district.

(b)  (1)  If the district board has established a permit system by regulation pursuant to Section 42300, a variance, or an abatement order which has the effect of a variance, may not be granted from the requirement for a permit to build, erect, alter, or replace.

(2)  Title V sources shall not be granted a variance, or an abatement order which has the effect of a variance, from the requirement for a permit to operate or use.

(3)  In districts with emission-capped trading programs, no variance shall be granted from the emission cap requirement.

(Amended by Stats. 1996, Ch. 618, Sec. 5. Effective January 1, 1997.)



42350.5

Any form developed by a district board for use in filing an application for a variance shall contain a notice to small businesses of the availability of assistance in filling out the form and developing compliance schedules.

(Added by Stats. 1992, Ch. 1126, Sec. 4. Effective January 1, 1993.)



42351

(a)  Any person who has submitted an application for a variance and who desires to commence or continue operation pending the decision of the hearing board on the application, may submit an application for an interim variance.

(b)  An interim variance may be granted for good causes stated in the order granting such a variance. The interim variance shall not be valid beyond the date of decision of the hearing board on the application of the variance or for more than 90 days from date of issuance of the interim variance, whichever occurs first.

(c)  The hearing board shall not grant any interim variance (1) after it has held a hearing in compliance with the requirements of Section 40826, or (2) which is being sought to avoid the notice and hearing requirements of Section 40826.

(Amended by Stats. 1976, Ch. 1063.)



42351.5

If a person granted a variance with a schedule of increments of progress files an application for modification of the schedule and is unable to notify the hearing board sufficiently in advance to allow the hearing board to schedule a public hearing on the application, the hearing board may grant no more than one interim authorization valid for not more than 30 days, to that person to continue operation pending the decision of the hearing board on the application. In districts with a population of less than 750,000, the chairman of the hearing board or any other member designated by the board may hear the application. If any member of the public contests such a decision made by a single member of the hearing board, the application shall be reheard by the full hearing board within 10 days of the decision. The interim authorization shall not be granted for a requested extension of a final compliance date or where the original variance expressly required advance application for the modification of an increment of progress.

(Amended by Stats. 1990, Ch. 150, Sec. 2.)



42352

(a)  No variance shall be granted unless the hearing board makes all of the following findings:

(1)  That the petitioner for a variance is, or will be, in violation of Section 41701 or of any rule, regulation, or order of the district.

(2)  That, due to conditions beyond the reasonable control of the petitioner, requiring compliance would result in either (A) an arbitrary or unreasonable taking of property, or (B) the practical closing and elimination of a lawful business. In making those findings where the petitioner is a public agency, the hearing board shall consider whether or not requiring immediate compliance would impose an unreasonable burden upon an essential public service. For purposes of this paragraph, “essential public service” means a prison, detention facility, police or firefighting facility, school, health care facility, landfill gas control or processing facility, sewage treatment works, or water delivery operation, if owned and operated by a public agency.

(3)  That the closing or taking would be without a corresponding benefit in reducing air contaminants.

(4)  That the applicant for the variance has given consideration to curtailing operations of the source in lieu of obtaining a variance.

(5)  During the period the variance is in effect, that the applicant will reduce excess emissions to the maximum extent feasible.

(6)  During the period the variance is in effect, that the applicant will monitor or otherwise quantify emission levels from the source, if requested to do so by the district, and report these emission levels to the district pursuant to a schedule established by the district.

(b)  As used in this section, “public agency” means any state agency, board, or commission, any county, city and county, city, regional agency, public district, or other political subdivision.

(Amended by Stats. 1992, Ch. 1025, Sec. 1. Effective January 1, 1993.)



42352.5

(a)  The hearing board, in determining whether or not the petitioner has presented evidence sufficient to make the finding specified in paragraph (2) of subdivision (a) of Section 42352 or paragraph (2) of subdivision (a) of Section 42368, shall consider, in addition to any other relevant factors, both of the following:

(1)  In determining whether or not conditions exist which are beyond the reasonable control of the petitioner, the hearing board shall consider the extent to which the petitioner took actions to comply or seek a variance, which were timely and reasonable under the circumstances. In so doing, the hearing board shall consider actions taken by the petitioner since the adoption of the rule, regulation, or order from which the variance is sought.

(2)  In determining whether or not requiring compliance would result in either an arbitrary or unreasonable taking of property or the practical closing and elimination of a lawful business, the hearing board shall consider whether or not an unreasonable burden would be imposed upon the petitioner if immediate compliance is required.

(b)  (1)  As used in this subdivision, “small business” has the same meaning as defined by the Small Business Administration, except that no stationary source which is a major source, as defined by applicable provisions of the federal Clean Air Act (42 U.S.C. Sec. 7661(2)), is a small business.

(2)  If the petitioner is a small business and emits 10 tons or less per year of air contaminants, the hearing board shall consider the factors specified in subdivision (a) in the following manner:

(A)  In determining the extent to which the petitioner took timely actions to comply or seek a variance, the hearing board shall make specific inquiries into, and shall take into account, the reasons for any claimed ignorance of the requirement from which a variance is sought.

(B)  In determining the extent to which the petitioner took reasonable actions to comply, the hearing board shall make specific inquiries into, and shall take into account, the petitioner’s financial and other capabilities to comply.

(C)  In determining whether or not the burden of requiring immediate compliance would be unreasonable, the hearing board shall make specific inquiries into, and shall consider, the impact on the petitioner’s business and the benefit to the environment which would result if the petitioner is required to immediately comply.

(Amended by Stats. 1994, Ch. 443, Sec. 1. Effective September 7, 1994.)



42353

Upon making the specific findings set forth in Section 42352, the hearing board shall prescribe requirements other than those imposed by statute or by any rule, regulation, or order of the district board, not more onerous, applicable to plants and equipment operated by specified industry or business or for specified activity, or to the operations of individual persons. However, no variance shall be granted if the operation, under the variance, will result in a violation of Section 41700.

(Added by Stats. 1975, Ch. 957.)



42354

In prescribing other and different requirements, in accordance with Section 42353, the hearing board, insofar as is consonant with the Legislature’s declarations in Sections 39000 and 39001, shall exercise a wide discretion in weighing the equities involved and the advantages to the residents of the district from the reduction of air contaminants and the disadvantages to any otherwise lawful business, occupation, or activity involved, resulting from requiring compliance with such requirements.

(Added by Stats. 1975, Ch. 957.)



42355

(a)  The hearing board may require, as a condition of granting a variance, that a bond be posted by the party to whom the variance was granted to assure performance of any construction, alteration, repair, or other work required by the terms and conditions of the variance. The bond may provide that, if the party granted the variance fails to perform the work by the agreed date, the bond shall be forfeited to the district having jurisdiction, or the sureties shall have the option of promptly remedying the variance default or paying to the district an amount, up to the amount specified in the bond, that is necessary to accomplish the work specified as a condition of the variance.

(b)  The provisions of this section do not apply to vessels so long as the vessels are not operating in violation of any federal law enacted for the purpose of controlling emissions from combustion of vessel fuels.

(Amended by Stats. 1982, Ch. 517, Sec. 277.)



42356

The hearing board may modify or revoke, by written order, any order permitting a variance.

(Added by Stats. 1975, Ch. 957.)



42357

The hearing board may review and for good cause, such as a change in the availability of materials, equipment, or adequate technology, modify a schedule of increments of progress or a final compliance date in such a schedule.

(Added by Stats. 1975, Ch. 957.)



42358

(a)  The hearing board, in making any order permitting a variance, shall specify the time during which such order shall be effective, in no event, except as otherwise provided in subdivision (b), to exceed one year, and shall set a final compliance date.

(b)  A variance may be issued for a period exceeding one year if the variance includes a schedule of increments of progress specifying a final compliance date by which the emissions of air contaminants of a source for which the variance is granted will be brought into compliance with applicable emission standards.

(Added by Stats. 1975, Ch. 957.)



42359

Except in the case of an emergency, as determined by the hearing board, the hearing board shall hold a hearing pursuant to Chapter 8 (commencing with Section 40800) of Part 3 to determine under what conditions, and to what extent, a variance shall be granted.

(Added by Stats. 1975, Ch. 957.)



42359.5

(a)  Notwithstanding any other provision of this article or of Article 2 (commencing with Section 40820) of Chapter 8 of Part 3, the chairman of a district hearing board, or any other member of the hearing board designated thereby, may issue, without notice and hearing, an emergency variance to an applicant.

(b)  An emergency variance may be issued for good cause, including, but not limited to, a breakdown condition. The district board in consultation with its air pollution control officer and the hearing board may adopt rules and regulations, not inconsistent with this subdivision, to further specify the conditions, and to what extent, an emergency variance may be granted.

The emergency variance shall not remain in effect longer than 30 days and shall not be granted when sought to avoid the provisions of Section 40824 or 42351.

(Amended by Stats. 1979, Ch. 239.)



42360

Within 30 days of any order granting, modifying, or otherwise affecting a variance by the hearing board, or a member thereof pursuant to Section 42359. 5, either the air pollution control officer or the hearing board shall submit a copy of the order to the state board.

(Amended by Stats. 1976, Ch. 773.)



42361

Any variance granted by the hearing board of a county district or a unified district, or any member of such a hearing board pursuant to Section 42359.5, applicable in an area which subsequently becomes included within a regional district, including the bay district, shall remain valid for the time specified therein or for one year, whichever is shorter, or, unless prior to the expiration of such time, the hearing board of the regional district modifies or revokes the variance.

(Amended by Stats. 1976, Ch. 773.)



42362

The state board may revoke or modify any variance granted by any district if, in its judgment, the variance does not require compliance with a required schedule of increments of progress or emission standards as expeditiously as practicable, or the variance does not meet the requirements of this article.

(Added by Stats. 1975, Ch. 957.)



42363

Prior to revoking or modifying a variance pursuant to Section 42362, the state board shall conduct a hearing pursuant to Chapter 8 (commencing with Section 40800) of Part 3 on the matter. The person to whom the variance was granted shall be given immediate notice of any such hearing by the hearing board, and shall be afforded an opportunity to appear at the hearing, to call and examine witnesses, and to otherwise partake as if he were a party to the hearing.

(Added by Stats. 1975, Ch. 957.)



42364

(a)  The district board may adopt, by regulation, a schedule of fees which will yield a sum not exceeding the estimated cost of the administration of this article and for the filing of applications for variances or to revoke or modify variances. All applicants shall pay the fees required by the schedule, including, notwithstanding the provisions of Section 6103 of the Government Code, an applicant that is a publicly owned public utility.

(b)  All such fees shall be paid to the district treasurer to the credit of the district.

(Amended by Stats. 1977, Ch. 1195.)






ARTICLE 2.5 - Product Variances

42365

Any person who manufactures a product may petition the hearing board for a product variance from a rule or regulation of the district pursuant to this article.

(Added by Stats. 1994, Ch. 443, Sec. 2. Effective September 7, 1994.)



42366

A product variance is only available if, to provide effective relief, the variance is required to be granted for, and attached to, a particular product, as distinguished from the variance that may be granted to an individual petitioner pursuant to Section 42352. A product variance shall be granted only when a product does not comply with district rules or regulations and the variance is necessary for the sale, supply, distribution, or use of the product.

(Added by Stats. 1994, Ch. 443, Sec. 2. Effective September 7, 1994.)



42367

No product variance shall be granted pursuant to this article from a requirement for a permit to build, erect, alter, or replace any article, machine, equipment, or other contrivance pursuant to Section 42300.

(Added by Stats. 1994, Ch. 443, Sec. 2. Effective September 7, 1994.)



42368

(a)  No product variance shall be granted unless the hearing board makes all of the following findings:

(1)  The manufacture, distribution, offering for sale, sale, application, soliciting the application, or use of the product is, or will be, in violation of a rule, regulation, or order of the district.

(2)  Due to conditions beyond the reasonable control of the petitioner, requiring compliance would result in either (A) an arbitrary or unreasonable taking of property, or (B) the practical closing and elimination of a lawful business.

(3)  The taking or closing would be without a corresponding benefit in reducing air contaminants.

(4)  The petitioner exercised due diligence in attempting to locate, research, or develop a product that is in compliance with district rules and regulations.

(5)  During the period that the product variance is in effect, the petitioner shall quantify any excess emissions to the maximum extent feasible and report the emission levels to the district, if requested by the district.

(b)  If the product variance is granted subject to conditions on the use of the product, within 10 days from the effective date of the variance, and for the duration of the time period of the variance, the petitioner shall cause a written notice to be furnished to any retailer, distributor, and purchaser of the product who is located within the district. The written notice shall be, attached to, or otherwise accompany, the product, and shall include all of the following information:

(1)  That the product is being sold pursuant to a product variance granted by the district hearing board.

(2)  The beginning and ending dates of the product variance.

(3)  Any other conditions set forth in the product variance.

(c)  Within 10 days from the effective date of the granting of the product variance, the district shall cause to be published pursuant to Section 6061 of the Government Code, the information specified in subdivision (b).

(d)  The district hearing board may prescribe requirements or conditions in the product variance that are applicable to the product, other than those imposed by statute or by any rule, regulation, or order of the district board, if those requirements or conditions are not more onerous.

(Added by Stats. 1994, Ch. 443, Sec. 2. Effective September 7, 1994.)



42369

(a)  No product variance shall be granted if the use of the product under the variance will result in a violation of Section 41700.

(b)  No emergency product variance shall be granted pursuant to this article.

(Added by Stats. 1994, Ch. 443, Sec. 2. Effective September 7, 1994.)



42370

If the product variance is granted and the product is in compliance with subdivisions (b) and (d) of Section 42368, the petitioner may manufacture, and any person may distribute, offer for sale, sell, apply, solicit the application of, or use the product under the conditions set forth in the product variance.

(Added by Stats. 1994, Ch. 443, Sec. 2. Effective September 7, 1994.)



42371

Sections 42350.5, 42351, 42351.5, 42352.5, 42354 to 42357, inclusive, 42359, and 42362 to 42364, inclusive, shall apply to the granting of product variances pursuant to this article.

(Added by Stats. 1994, Ch. 443, Sec. 2. Effective September 7, 1994.)



42372

(a)  The hearing board, in making any order permitting a product variance, shall specify the time during which the order shall be effective, which, except as provided in subdivision (b), shall not exceed one year, and shall set a final compliance date.

(b)  A product variance may be issued for a period exceeding one year, but in no event to exceed two years from the date of the granting of the initial product variance, if the product variance includes a schedule of increments of progress specifying a final compliance date by which the emission of air contaminants from the product for which the product variance is granted will be brought into compliance with applicable emission standards and all district rules, regulations, and orders. No extension may be granted to a petitioner without a showing of good cause and proof of compliance with the findings required by Section 42368.

(c)  If the product variance is for a process or product that is equivalent to, or exceeds, the applicable standards required by the district’s rules and regulations, and the hearing board granting the variance specifies that the only way to achieve compliance will be for the district to adopt or amend a rule or regulation, the air pollution control officer within 180 days from the effective date of the variance, shall set a public hearing before the district governing board and make a recommendation on whether or not the board should adopt or amend a rule or regulation to bring the product into compliance. The district governing board shall, within one year of the effective date of the variance, take action to (1) adopt or amend a district rule or regulation to bring the product into compliance, or (2) determine that no amendment, rule, or regulation is warranted. If the district governing board fails to take either action, nothing in this subdivision shall limit the petitioner’s rights and remedies under existing law.

(Added by Stats. 1994, Ch. 443, Sec. 2. Effective September 7, 1994.)






ARTICLE 3 - Penalties

42400

(a)  Except as otherwise provided in Section 42400.1, 42400.2, 42400.3, 42400.3.5, or 42400.4, any person who violates this part, or any rule, regulation, permit, or order of the state board or of a district, including a district hearing board, adopted pursuant to Part 1 (commencing with Section 39000) to Part 4 (commencing with Section 41500), inclusive, is guilty of a misdemeanor and is subject to a fine of not more than one thousand dollars ($1,000) or imprisonment in the county jail for not more than six months, or both.

(b)  If a violation under subdivision (a) with regard to the failure to operate a vapor recovery system on a gasoline cargo tank is directly caused by the actions of an employee under the supervision of, or of any independent contractor working for, any person subject to this part, the employee or independent contractor, as the case may be, causing the violation is guilty of a misdemeanor and is punishable as provided in subdivision (a). That liability shall not extend to the person employing the employee or retaining the independent contractor, unless that person is separately guilty of an action that violates this part.

(c)  Any person who owns or operates any source of air contaminants in violation of Section 41700 that causes actual injury, as defined in subdivision (d), to the health or safety of a considerable number of persons or the public is guilty of a misdemeanor and is subject to a fine of not more than fifteen thousand dollars ($15,000) or imprisonment in the county jail for not more than nine months, or both.

(d)  As used in this section, “actual injury” means any physical injury that, in the opinion of a licensed physician and surgeon, requires medical treatment involving more than a physical examination.

(e)  Each day during any portion of which a violation of subdivision (a) or (c) occurs is a separate offense.

(Amended by Stats. 2000, Ch. 805, Sec. 3. Effective January 1, 2001.)



42400.1

(a)  Any person who negligently emits an air contaminant in violation of any provision of this part or any rule, regulation, permit, or order of the state board or of a district pertaining to emission regulations or limitations is guilty of a misdemeanor and is punishable by a fine of not more than twenty-five thousand dollars ($25,000), or imprisonment in a county jail for not more than nine months, or by both that fine and imprisonment.

(b)  Any person who negligently emits an air contaminant in violation of Section 41700 that causes great bodily injury, as defined by Section 12022.7 of the Penal Code, to, or death of, any person, is guilty of a misdemeanor and is punishable by a fine of not more than one hundred thousand dollars ($100,000), or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(c)  Each day during any portion of which a violation occurs is a separate offense.

(Amended by Stats. 2001, Ch. 854, Sec. 11. Effective January 1, 2002.)



42400.2

(a)  Any person who emits an air contaminant in violation of any provision of this part, or any order, rule, regulation, or permit of the state board or of a district pertaining to emission regulations or limitations, and who knew of the emission and failed to take corrective action within a reasonable period of time under the circumstances, is guilty of a misdemeanor and is punishable by a fine of not more than forty thousand dollars ($40,000), or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(b)  For purposes of this section, “corrective action” means the termination of the emission violation or the grant of a variance from the applicable order, rule, regulation, or permit pursuant to Article 2 (commencing with Section 42350). If a district regulation regarding process upsets or equipment breakdowns would allow continued operation of equipment which is emitting air contaminants in excess of allowable limits, compliance with that regulation is deemed to be corrective action.

(c)  Any person who owns or operates any source of air contaminants in violation of Section 41700 that causes great bodily injury, as defined by Section 12022.7 of the Penal Code, to, or death of, any person, and who knew of the emission and failed to take corrective action within a reasonable period of time under the circumstances, is guilty of a misdemeanor and is punishable by a fine of not more than two hundred fifty thousand dollars ($250,000), or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(d)  Each day during any portion of which a violation occurs constitutes a separate offense.

(Amended by Stats. 2001, Ch. 854, Sec. 12. Effective January 1, 2002.)



42400.3

(a)  Any person who willfully and intentionally emits an air contaminant in violation of any provision of this part or any rule, regulation, permit, or order of the state board or of a district, pertaining to emission regulations or limitations is guilty of a misdemeanor and is punishable by a fine of not more than seventy-five thousand dollars ($75,000), or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(b) Any person who willfully and intentionally, or with reckless disregard for the risk of great bodily injury, as defined by Section 12022.7 of the Penal Code, to, or death of, any person, emits an air contaminant in violation of Section 41700 that results in any unreasonable risk of great bodily injury to, or death of, any person, is guilty of a public offense and is punishable by a fine of not more than one hundred twenty-five thousand dollars ($125,000), or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment. However, if the defendant is a corporation, the maximum fine may be up to five hundred thousand dollars ($500,000).

(c) Any person who willfully and intentionally, or with reckless disregard for the risk of great bodily injury, as defined by Section 12022.7 of the Penal Code, to, or death of, any person emits an air contaminant in violation of Section 41700 that causes great bodily injury to, or death of, any person is guilty of a public offense, and is punishable by a fine of not more than two hundred fifty thousand dollars ($250,000), or imprisonment in a county jail for not more than one year, or both that fine and imprisonment, or is punishable by a fine of not more than two hundred fifty thousand dollars ($250,000), or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment. If the defendant is a corporation, the maximum fine may be up to one million dollars ($1,000,000).

(d) Each day during any portion of which a violation occurs constitutes a separate offense.

(e) This section does not preclude punishment under Section 189 or 192 of the Penal Code or any other provision of law that provides a more severe punishment.

(f) For the purposes of this section:

(1) “Great bodily injury” means great bodily injury as defined by Section 12022.7 of the Penal Code.

(2) “Unreasonable risk of great bodily injury or death” means substantial probability of great bodily injury or death.

(Amended by Stats. 2011, Ch. 15, Sec. 196. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



42400.3.5

(a)  Any person who knowingly violates any rule, regulation, permit, order, fee requirement, or filing requirement of the state board or of a district, including a district hearing board, that is adopted for the control of toxic air contaminants pursuant to Part 1 (commencing with Section 39000) to Part 4 (commencing with Section 41500), inclusive, and for which delegation or approval of implementation and enforcement authority has been obtained pursuant to subdivision ( l) of Section 112 of the Clean Air Act (42 U.S.C. Sec. 7412( l)), or the regulations adopted pursuant thereto, is guilty of a misdemeanor and is subject to a fine of not more than ten thousand dollars ($10,000) or imprisonment in the county jail for not more than six months, or both.

(b)  Any person who knowingly makes any false material statement, representation, or certification in any form or in any notice or report required by a rule or regulation adopted or permit issued for the control of toxic air contaminants pursuant to Part 1 (commencing with Section 39000) to Part 4 (commencing with Section 41500), inclusive, and for which delegation or approval of implementation and enforcement authority has been obtained pursuant to subdivision ( l) of Section 112 of the Clean Air Act (42 U.S.C. Sec. 7412( l)), or the regulations adopted pursuant thereto, or who knowingly renders inaccurate any monitoring device required by that toxic air contaminant rule, regulation, or permit is subject to a fine of not more than thirty-five thousand dollars ($35,000) or imprisonment in the county jail for not more than nine months, or both.

(c)  Any person who, knowingly and with intent to deceive, falsifies any document required to be kept pursuant to any provision of this part, or any rule, regulation, permit, notice to comply, or order of the state board or of a district, is punishable as provided in subdivision (b).

(d)  Subdivisions (a) and (b) shall apply only to those violations that are not otherwise subject to a fine of ten thousand dollars ($10,000) or more pursuant to Section 42400.1, 42400.2, or 42400.3.

(Added by Stats. 2000, Ch. 805, Sec. 7. Effective January 1, 2001.)



42400.4

(a)  In any district where a Title V permit program has been fully approved by the federal Environmental Protection Agency, any person who knowingly violates any federally enforceable permit condition or any fee or filing requirement applicable to a Title V source is guilty of a misdemeanor and is subject to a fine of not more than ten thousand dollars ($10,000).

(b)  In any district in which a Title V permit program has been fully approved by the federal Environmental Protection Agency, any person who knowingly makes any false material statement, representation, or certification in any form or in any notice or report required of a Title V source of a federally enforceable permit requirement, or who knowingly renders inaccurate any monitoring device or method required of a Title V source, is guilty of a misdemeanor and is subject to a fine of not more than ten thousand dollars ($10,000).

(c)  The recovery of civil penalties pursuant to Section 42402, 42402.1, 42402.2, or 42402.3 precludes prosecution pursuant to this section for the same offense. When a district refers a violation to a prosecuting agency, the filing of a criminal complaint is grounds requiring the dismissal of any civil action brought pursuant to this article for the same offense.

(d)  Each day during any portion of which a violation of subdivision (a) or (b) occurs is a separate offense.

(e)  This section shall not become operative in a district until the federal Environmental Protection Agency fully approves that district’s Title V permit program.

(f)  This section applies only to violations described in subdivisions (a) and (b) that are not otherwise subject to a fine of ten thousand dollars ($10,000) or more pursuant to Section 42400.1, 42400.2, or 42400.3.

(Amended by Stats. 2001, Ch. 769, Sec. 2. Effective January 1, 2002.)



42400.5

In addition to the penalties, specified in Section 42400, the cost of putting out any unauthorized open outdoor fires may be imposed on any person violating Section 41800 or 41852.

(Added by Stats. 1976, Ch. 1063.)



42400.6

A fine or monetary penalty specified in Section 39674; subdivision (a), (b), (d), or (e) of Section 42400; Section 42402; or subdivision (a) of Section 44381 of this code, that may be imposed as the result of conduct that is also subject to Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code, may be collected either under those provisions of this code, or under that chapter of the Business and Professions Code, but not under both.

(Added by Stats. 1995, Ch. 618, Sec. 1. Effective January 1, 1996.)



42400.7

(a)  The recovery of civil penalties pursuant to Section 39674, 42401, 42402, 42402.1, 42402.2, 42402.3, or 42402.4 precludes prosecution under Section 42400, 42400.1, 42400.2, 42400.3, 42400.3.5, or 42400.4 for the same offense. When a district refers a violation to a prosecuting agency, the filing of a criminal complaint is grounds requiring the dismissal of any civil action brought pursuant to this article for the same offense.

(b)  If the pending civil action described in subdivision (a) includes a request for injunctive relief, that portion of the civil action shall not be dismissed upon the filing of a criminal complaint for the same offense.

(Added by Stats. 2000, Ch. 805, Sec. 8. Effective January 1, 2001.)



42400.8

In determining the amount of fine to impose pursuant to Sections 42400, 42400.1, 42400.2, 42400.3, 42400.3.5, and 42400.4, the court shall consider all relevant circumstances, including, but not limited to, the following:

(a)  The extent of harm caused by the violation.

(b)  The nature and persistence of the violation.

(c)  The length of time over which the violation occurs.

(d)  The frequency of past violations.

(e)  The record of maintenance.

(f)  The unproven or innovative nature of the control equipment.

(g)  Any action taken by the person including the nature, extent, and time of response of any cleanup and construction undertaken, to mitigate the violation.

(h)  The financial burden on the defendant.

(i)  Any other circumstances the court deems relevant.

(Added by Stats. 2000, Ch. 805, Sec. 9. Effective January 1, 2001.)



42401

Any person who intentionally or negligently violates any order of abatement issued by a district pursuant to Section 42450, by a hearing board pursuant to Section 42451, or by the state board pursuant to Section 41505 is liable for a civil penalty of not more than twenty-five thousand dollars ($25,000) for each day in which the violation occurs.

(Amended by Stats. 1986, Ch. 1453, Sec. 4.)



42402

(a)  Except as provided in Sections 42402.1, 42402.2, 42402.3, and 42402.4, any person who violates this part, any order issued pursuant to Section 42316, or any rule, regulation, permit, or order of a district, including a district hearing board, or of the state board issued pursuant to Part 1 (commencing with Section 39000) to Part 4 (commencing with Section 41500), inclusive, is strictly liable for a civil penalty of not more than one thousand dollars ($1,000).

(b)  (1)  Any person who violates any provision of this part, any order issued pursuant to Section 42316, or any rule, regulation, permit or order of a district, including a district hearing board, or of the state board issued pursuant to Part 1 (commencing with Section 39000) to Part 4 (commencing with Section 41500), inclusive, is strictly liable for a civil penalty of not more than ten thousand dollars ($10,000).

(2)  (A)  If a civil penalty in excess of one thousand dollars ($1,000) for each day in which a violation occurs is sought, there is no liability under this subdivision if the person accused of the violation alleges by affirmative defense and establishes that the violation was caused by an act that was not the result of intentional nor negligent conduct.

(B)  Subparagraph (A) shall not apply to a violation of federally enforceable requirements that occur at a Title V source in a district in which a Title V permit program has been fully approved.

(C)  Subparagraph (A) does not apply to a person who is determined to have violated an annual facility emissions cap established pursuant to a market based incentive program adopted by a district pursuant to subdivision (b) of Section 39616.

(c)  Any person who owns or operates any source of air contaminants in violation of Section 41700 that causes actual injury, as defined in subdivision (d) of Section 42400, to the health and safety of a considerable number of persons or the public, is liable for a civil penalty of not more than fifteen thousand dollars ($15,000).

(d)  Each day during any portion of which a violation occurs is a separate offense.

(Amended by Stats. 2000, Ch. 805, Sec. 10. Effective January 1, 2001.)



42402.1

(a)  Any person who negligently emits an air contaminant in violation of this part or any rule, regulation, permit, or order of the state board or of a district, including a district hearing board, pertaining to emission regulations or limitations is liable for a civil penalty of not more than twenty-five thousand dollars ($25,000).

(b)  Any person who negligently emits an air contaminant in violation of Section 41700 that causes great bodily injury, as defined by Section 12022.7 of the Penal Code, to any person or that causes the death of any person, is liable for a civil penalty of not more than one hundred thousand dollars ($100,000).

(c)  Each day during any portion of which a violation occurs is a separate offense.

(Amended by Stats. 2001, Ch. 854, Sec. 14. Effective January 1, 2002.)



42402.2

(a)  Any person who emits an air contaminant in violation of any provision of this part, or any order, rule, regulation, or permit of the state board or of a district, including a district hearing board, pertaining to emission regulations or limitations, and who knew of the emission and failed to take corrective action, as defined in subdivision (b) of Section 42400.2, within a reasonable period of time under the circumstances, is liable for a civil penalty of not more than forty thousand dollars ($40,000).

(b)  Any person who owns or operates any source of air contaminants in violation of Section 41700 that causes great bodily injury, as defined by Section 12022.7 of the Penal Code, to any person or that causes the death of any person, and who knew of the emission and failed to take corrective action, as defined in subdivision (b) of Section 42400.2, within a reasonable period of time under the circumstances, is liable for a civil penalty not to exceed two hundred fifty thousand dollars ($250,000).

(c)  Each day during any portion of which a violation occurs is a separate offense.

(Amended by Stats. 2001, Ch. 854, Sec. 15. Effective January 1, 2002.)



42402.3

(a)  Any person who willfully and intentionally emits an air contaminant in violation of this part or any rule, regulation, permit, or order of the state board, or of a district, including a district hearing board, pertaining to emission regulations or limitations, is liable for a civil penalty of not more than seventy-five thousand dollars ($75,000).

(b)  Any person who willfully and intentionally, or with reckless disregard for the risk of great bodily injury, as defined by Section 12022.7 of the Penal Code, to, or death of, any person, emits an air contaminant in violation of Section 41700 that results in an unreasonable risk of great bodily injury to, or death of, any person, is liable for a civil penalty of not more than one hundred twenty-five thousand dollars ($125,000). If the violator is a corporation, the maximum penalty may be up to five hundred thousand dollars ($500,000).

(c)  Any person who willfully and intentionally, or with reckless disregard for the risk of great bodily injury, as defined by Section 12022.7 of the Penal Code, to, or death of, any person, emits an air contaminant in violation of Section 41700 that causes great bodily injury, as defined by Section 12022.7 of the Penal Code, to any person or that causes the death of any person, is liable for a civil penalty of not more than two hundred fifty thousand dollars ($250,000). If the violator is a corporation, the maximum penalty may be up to one million dollars ($1,000,000).

(d)  Each day during any portion of which a violation occurs is a separate offense.

(Amended by Stats. 2001, Ch. 854, Sec. 16. Effective January 1, 2002.)



42402.4

Any person who knowingly and with intent to deceive, falsifies any document required to be kept pursuant to any provision of this part, or any rule, regulation, permit, or order of the state board or of a district, including a district hearing board, is liable for a civil penalty of not more than thirty-five thousand dollars ($35,000).

(Added by Stats. 2000, Ch. 805, Sec. 14. Effective January 1, 2001.)



42402.5

In addition to any civil and criminal penalties prescribed under this article, a district may impose administrative civil penalties for a violation of this part, or any order, permit, rule, or regulation of the state board or of a district, including a district hearing board, adopted pursuant to Part 1 (commencing with Section 39000) to Part 4 (commencing with Section 41500), inclusive, if the district board has adopted rules and regulations specifying procedures for the imposition and amounts of these penalties. No administrative civil penalty levied pursuant to this section may exceed five hundred dollars ($500) for each violation. However, nothing in this section is intended to restrict the authority of a district to negotiate mutual settlements under any other penalty provisions of law which exceed five hundred dollars ($500).

(Added by Stats. 1988, Ch. 1568, Sec. 31.)



42403

(a)  The civil penalties prescribed in Sections 39674, 42401, 42402, 42402.1, 42402.2, and 42402.3 shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General, by any district attorney, or by the attorney for any district in which the violation occurs in any court of competent jurisdiction.

(b)  In determining the amount assessed, the court, or in reaching any settlement, the district, shall take into consideration all relevant circumstances, including, but not limited to, the following:

(1)  The extent of harm caused by the violation.

(2)  The nature and persistence of the violation.

(3)  The length of time over which the violation occurs.

(4)  The frequency of past violations.

(5)  The record of maintenance.

(6)  The unproven or innovative nature of the control equipment.

(7)  Any action taken by the defendant, including the nature, extent, and time of response of the cleanup and construction undertaken, to mitigate the violation.

(8)  The financial burden to the defendant.

(Amended by Stats. 1992, Ch. 1252, Sec. 10. Effective January 1, 1993.)



42403.5

(a)  Notwithstanding Section 42407, any violation of Section 41700 resulting from the engine of any diesel-powered bus while idling shall subject the owner to civil penalties assessed under this article, which may be recovered pursuant to Section 42403 by the Attorney General, by any district attorney, or by the attorney for any district in which the violation occurs in any court of competent jurisdiction.

(b)  There is no liability under subdivision (a) if the person accused of the violation establishes by affirmative defense that the extent of the harm caused does not exceed the benefit accrued to bus passengers as a result of idling the engine.

(Added by Stats. 1987, Ch. 107, Sec. 1.)



42404

An action brought pursuant to Section 42403 to recover such civil penalties shall take special precedence over all other civil matters on the calendar of the court except those matters to which equal precedence on the calendar is granted by law.

(Added by Stats. 1975, Ch. 957.)



42404.5

Any limitation of time applicable to actions brought pursuant to Section 42403 shall not commence to run until the offense has been discovered, or could reasonably have been discovered.

(Added by Stats. 1987, Ch. 260, Sec. 1.)



42405

In an action brought pursuant to Section 42403 by the Attorney General on behalf of a district, one-half of the penalty collected shall be paid to the treasurer of the district on whose behalf judgment was entered, and one-half of the penalty collected shall be paid to the State Treasurer for deposit in the General Fund.

If the action is brought by the Attorney General on behalf of the state board, the entire penalty collected shall be paid to the State Treasurer for deposit in the General Fund.

If the action is brought by a district attorney or by an attorney for a district, the entire amount of the penalty collected shall be paid to the treasurer of the district on whose behalf judgment was entered.

(Amended by Stats. 1981, Ch. 1127.)



42405.1

(a)  Any person who provides information that materially contributes to the imposition of a civil penalty or criminal fine against any person for violating any provision of this part or any rule, regulation, or order of a district pertaining to mobile source emission regulations or limitations shall be paid a reward pursuant to regulations adopted by the district under subdivision (f). The reward shall not exceed 10 percent of the amount of the civil penalty or criminal fine collected by the district, district attorney, or city attorney. The district shall pay the reward to the person who provides information that results in the imposition of a civil penalty, and the city or the county shall pay the reward to the person who provides information that results in the imposition of a criminal fine. No reward paid pursuant to this subdivision shall exceed five thousand dollars ($5,000).

(b)  No informant shall be eligible for a reward for a violation known to the district, unless the information materially contributes to the imposition of criminal or civil penalties for a violation specified in this section.

(c)  If there is more than one informant for a single violation, the first notification received by the district shall be eligible for the reward. If the notifications are postmarked on the same day or telephoned notifications are received on the same day, the reward shall be divided equally among those informants.

(d)  Public officers and employees of the United States, the State of California, or districts, counties, and cities in California are not eligible for the reward pursuant to subdivision (a), unless reporting of those violations does not relate in any manner to their responsibilities as public officers or employees.

(e)  An informant who is an employee of a business and who provides information that the business violated this part is not eligible for a reward if the employee intentionally or negligently caused the violation or if the employee’s primary and regular responsibilities included investigating the violation, unless the business knowingly caused the violation.

(f)  The district shall adopt regulations that establish procedures for a determination of the accuracy and validity of information provided and for the receipt and review of claims for payment of rewards. All decisions concerning the eligibility for a reward and the materiality of the provided information shall be made pursuant to these regulations. In each case brought under subdivision (a), the district, the office of the city attorney, or the district attorney, whichever office brings the action, shall determine whether the information materially contributed to the imposition of civil or criminal penalties for violating any provision of this part or any rule, regulation, or order of a district pertaining to emission regulations or limitations.

(g)  The district shall continuously publicize the availability of the rewards pursuant to this section for persons who provide information pursuant to this section.

(h)  Claims may be submitted only for those referrals made on or after January 1, 1989.

(Amended by Stats. 2000, Ch. 890, Sec. 43. Effective January 1, 2001.)



42405.5

(a)  If any state or local government agency provides assistance in the investigation, data collection, or monitoring, preparation, or prosecution of an action to recover civil penalties pursuant to Section 42401, 42402, 42402.1, or 42402.2, and that assistance is provided in coordination with the state board or a district prosecuting the action, that agency shall be reimbursed out of the proceeds of the penalty collected for its costs and expenses incurred in providing the assistance.

(b)  If the penalty collected is insufficient to fully reimburse the state board or district for the costs and expenses incurred in preparing and prosecuting the case and another agency or agencies for the costs and expenses incurred in assisting in the case, the amount collected shall be prorated among the state board or district and the assisting agency or agencies, on the basis of costs and expenses incurred by each.

(c)  This section does not apply where there is an express agreement between the state board or district and another agency or agencies regarding reimbursement for assistance services and expenses.

(Added by Stats. 1986, Ch. 1453, Sec. 9.)



42406

To secure a civil penalty imposed pursuant to this article on the operation of a vessel, the district shall have a lien on the vessel which may be recovered in an action against the vessel in accordance with the provisions of Article 3 (commencing with Section 490), Chapter 2, Division 3 of the Harbors and Navigation Code, except that no undertaking shall be required to be filed by the district board as a condition to the issuance of a writ of attachment.

(Added by Stats. 1975, Ch. 957.)



42407

Except as provided in Chapter 3.4 (commencing with Section 39640) of Part 2 and Sections 40720 and 42403.5, this article is not applicable to vehicular sources.

(Amended by Stats. 2009, Ch. 561, Sec. 2. Effective January 1, 2010.)



42408

(a)  Any person who tampers with any ambient air monitoring equipment, including related recording equipment, owned or operated by a county, unified or regional air pollution control district, air quality management district, or by the State of California, is guilty of a misdemeanor, and is liable in a civil action for damages caused by the tampering to the owner or operator of the equipment.

(b)  For purposes of this section, “tampering” means any unauthorized, intentional touching or other conduct affecting the operational status of monitoring equipment which has the potential to invalidate data collected from the monitoring activity.

(Added by Stats. 1989, Ch. 722, Sec. 1.)



42409

Every district shall publish in writing and make available to any interested party a list which describes potential violations subject to penalties under this article . The list shall also include the minimum and maximum penalties for each violation which may be assessed by a district pursuant to this article.

(Added by Stats. 1991, Ch. 744, Sec. 1.)



42410

(a)  As an alternative to seeking civil penalties under Sections 39674, 42401, 42402, 42402.1, 42402.2, and 42402.3 for a violation of regulations of the state board, the state board may impose an administrative penalty, as specified in this section. Any administrative penalty imposed under this section shall be imposed as an alternative to, and not in addition to, a civil penalty imposed pursuant to this article. No administrative penalty imposed by the state board pursuant to this section shall exceed the amount that the state board is authorized to seek as a civil penalty for the applicable violation, and no administrative penalty imposed pursuant to this section shall exceed ten thousand dollars ($10,000) for each day in which there is a violation up to a maximum of one hundred thousand dollars ($100,000) per penalty assessment proceeding.

(b)  Nothing in this section restricts the authority of the state board to negotiate mutual settlements under any other penalty provision of law that exceeds ten thousand dollars ($10,000) for each day in which there is a violation of one hundred thousand dollars ($100,000) per penalty assessment proceeding.

(c)  The administrative penalties authorized by this section shall be imposed and recovered by the state board in administrative hearings established pursuant to Article 3 (commencing with Section 60065.1) and Article 4 (commencing with Section 60075.1) of Subchapter 1.25 of Chapter 1 of Division 3 of Title 17 of the California Code of Regulations, except that the hearings shall be conducted by an administrative law judge appointed by the Office of Administrative Hearings.

(d)  Nothing in this section authorizes the state board to seek penalties for categories of violations for which the state board may not recover penalties in a civil action.

(e)  If the state board imposes any administrative penalties pursuant to this section, the state board may not bring any action pursuant to, or rely upon, Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code.

(f)  In determining the amount of any administrative penalty imposed pursuant to this section, the state board shall take into consideration all relevant circumstances, including, but not limited to, those factors specified in subdivision (b) of Section 42403.

(g)  After an order imposing an administrative penalty becomes final pursuant to the hearing procedures identified in subdivision (c), and no petition for a writ of mandate has been filed within the time allotted for seeking judicial review of the order, the state board may apply to the Superior Court for the County of Sacramento for a judgment in the amount of the administrative penalty. The application, which shall include a certified copy of the final order of the administrative hearing officer, shall constitute a sufficient showing to warrant the issuance of the judgment.

(h)  For any violation that is within the enforcement jurisdiction of both the state board and the districts, the state board may impose an administrative penalty pursuant to this section only if the district in which the violation has occurred has not commenced an enforcement action for that violation.

(i)  This section is not intended, and shall not be construed, to grant the state board authority to assess an administrative penalty for any category of violation that was not subject to enforcement by the state board as of January 1, 2002.

(j)  Any administrative penalty assessed pursuant to this section shall be paid to the State Treasurer for deposit in the General Fund.

(k)  A party adversely affected by the final decision in the administrative hearing may seek independent judicial review by filing a petition for a writ of mandate in accordance with Section 1094.5 of the Code of Civil Procedure.

( l)  This section shall only apply to violations that occur on or after January 1, 2002.

(m)  On or before January 30, 2005, the state board shall prepare and submit to the Legislature and the Governor a report summarizing the administrative penalties imposed by the state board pursuant to this section for calendar years 2002, 2003, 2004, and 2005.

(Added by Stats. 2001, Ch. 769, Sec. 3. Effective January 1, 2002.)






ARTICLE 3.5 - Compliance Programs

42420

The Legislature hereby finds and declares as follows:

(a)  District enforcement programs should be prioritized to ensure that the imposition of civil and criminal penalties is commensurate with the severity of the violation.

(b)  Districts shall endeavor to establish, where appropriate, alternatives to civil or criminal penalties for those circumstances in which the violation neither contributes to, nor potentially conceals, an emission that significantly contributes to unhealthful air quality.

(Added by Stats. 1993, Ch. 1028, Sec. 9. Effective January 1, 1994.)



42421

Each district which has a population of one million or more shall establish a compliance program that shall consist of all of the following elements:

(a)  Procedures to ensure the consistent issuance of notices of compliance and notices of violations.

(b)  A compliance assistance program to provide information to small businesses with regard to statutes and district rules and regulations to which they are subject and to assist them in identifying the most efficient and least costly means of complying with those statutes and rules and regulations.

(c)  Settlement agreement procedures whereby persons who are in violation of those statutes or district rules or regulations may agree to take actions to improve air quality in lieu of paying monetary fines or penalties.

(Added by Stats. 1993, Ch. 1028, Sec. 9. Effective January 1, 1994.)






ARTICLE 4 - Orders for Abatements

42450

The district board may, after notice and a hearing, issue an order for abatement whenever it finds that any person is constructing or operating any article, machine, equipment, or other contrivance without a permit required by this part, or is in violation of Section 41700 or 41701 or of any order, rule, or regulation prohibiting or limiting the discharge of air contaminants into the air.

In holding such a hearing, the district board shall be vested with all the powers and duties of the hearing board. Notice shall be given, and the hearing shall be held, pursuant to Chapter 8 (commencing with Section 40800) of Part 3.

(Amended by Stats. 1988, Ch. 183, Sec. 1.)



42450.1

This article applies to any order for abatement issued pursuant to a determination made under Section 42301.7.

(Added by Stats. 1988, Ch. 1589, Sec. 12.)



42451

(a)  On its own motion, or upon the motion of the district board or the air pollution control officer, the hearing board may, after notice and a hearing, issue an order for abatement whenever it finds that any person is constructing or operating any article, machine, equipment, or other contrivance without a permit required by this part, or is in violation of Section 41700 or 41701 or of any order, rule, or regulation prohibiting or limiting the discharge of air contaminants into the air.

(b)  As an alternative to subdivision (a), the hearing board may issue an order for abatement pursuant to the stipulation of the air pollution control officer and the person or persons accused of constructing or operating any article, machine, equipment, or other contrivance without a permit required by this part, or of violating Section 41700 or 41701, or any order, rule, or regulation prohibiting or limiting the discharge of air contaminants into the air, upon the terms and conditions set forth in the stipulation, without making the finding required under subdivision (a). The hearing board shall, however, include a written explanation of its action in the order for abatement.

(Amended by Stats. 1988, Ch. 183, Sec. 2.)



42452

The order for abatement shall be framed in the manner of a writ of injunction requiring the respondent to refrain from a particular act. The order may be conditional and require a respondent to refrain from a particular act unless certain conditions are met. The order shall not have the effect of permitting a variance unless all the conditions for a variance, including limitation of time, are met.

(Added by Stats. 1975, Ch. 957.)



42453

A proceeding for mandatory or prohibitory injunction shall be brought by the district in the name of the people of the State of California in the superior court of the county in which the violation occurs to enjoin any person to whom an order for abatement pursuant to Section 42452 has been directed and who violates such order.

(Added by Stats. 1975, Ch. 957.)



42454

Proceedings under Section 42453 shall conform to the requirements of Chapter 3 (commencing with Section 525), Title 7, Part 2 of the Code of Civil Procedure, except that it shall not be necessary to show lack of adequate remedy at law or to show irreparable damage or loss.

If, in any such proceeding, it shall be shown that an order for abatement has been made, that it has become final, and that its operation has not been stayed, it shall be sufficient proof to warrant the granting of a preliminary injunction.

If, in addition, it shall be shown that the respondent continues, or threatens to continue, to violate such order for abatement, it shall be sufficient proof to warrant the immediate granting of a temporary restraining order.

(Added by Stats. 1975, Ch. 957.)









CHAPTER 4.5 - Protect California Air Act of 2003

42500

This chapter shall be known, and may be cited, as the Protect California Air Act of 2003.

(Added by Stats. 2003, Ch. 476, Sec. 1. Effective January 1, 2004.)



42501

The Legislature finds and declares all of the following:

(a)  For over 25 years, the federal Clean Air Act (42 U.S.C. Sec. 7401, et seq.) has required major new and modified sources of air pollution to be subject to a new source review program for nonattainment areas and for the prevention of significant deterioration, in order to ensure that those sources use the requisite level of emission control, offset any new emissions, and comply with other requirements, as a means of ensuring that those new and modified sources do not adversely affect air quality.

(b)  Requiring controls and emission offsets for new and modified sources ensures that industrial growth does not result in unacceptable levels of air pollution and that existing sources operate more cleanly over time by applying emission controls when those sources are overhauled or upgraded. Without these limits, air quality would degrade over time, and industrial growth, critical to the economic health of the state, would be foreclosed.

(c)  The new source review program has been a cornerstone of the state’s efforts to reduce pollution from new and existing industrial sources by requiring those sources to use the requisite level of emission controls based on the attainment status of the area where the source is located.

(d)  The U.S. Environmental Protection Agency (U.S. E.P.A.) initially promulgated, and subsequently has revised, the new source review program to carry out the requirements of the federal Clean Air Act for preconstruction review of new and modified sources of air pollutants by the states.

(e)  On December 31, 2002, the U.S. E.P.A., under the direction of the President of the United States, promulgated regulations that substantially weaken the basic federal new source review program (67 Fed.Reg. 80186-80289 (Dec. 31, 2002)). In promulgating the regulatory amendments, the U.S. E.P.A. claims that the new source review program has impeded or resulted in the cancellation of projects that would maintain or improve reliability, efficiency, and safety. This claim is contradicted by California’s experience under the new source review programs of the air pollution control and air quality management districts.

(f)  The amendments promulgated December 31, 2002, will drastically reduce the circumstances under which modifications at an existing source would be subject to federal new source review. The U.S. E.P.A. has also proposed a rule that will change the definition of “routine maintenance, repair and replacement.” If that rule is finalized, it will significantly worsen the situation.

(g)  The newly revised and proposed federal new source review reneges on the promise of clean air embodied in the federal Clean Air Act, and threatens to undermine the air quality of the State of California and thereby threaten the health and safety of the people of the State of California.

(h)  Section 107 of the federal Clean Air Act (42 U.S.C. Sec. 7407) provides that the state has primary responsibility for meeting ambient air quality standards in all areas of the state, and that the means to achieve the standards shall be set out in the state implementation plan, or SIP.

(i)  Section 116 of the federal Clean Air Act (42 U.S.C. Sec. 7416) preserves the right of states to adopt air pollution control requirements that are more stringent than comparable federal requirements. Moreover, the recent revisions to the federal new source review regulations provide that the states may adopt permitting programs that are “at least as stringent” as the new federal “revised base program,” and that the federal regulations “certainly do not have the goal of ’preempting’ State creativity or innovation.” (67 Fed.Reg. 80241 (Dec. 31, 2002)).

(Added by Stats. 2003, Ch. 476, Sec. 1. Effective January 1, 2004.)



42502

The Legislature further finds and declares all of the following:

(a)  The people of the State of California have a primary interest in safeguarding the air quality in the state from degradation and in ensuring the enhancement of the air quality of the state.

(b)  Emissions from nonvehicular sources are a significant contributing factor to unhealthful levels of air pollution in California. These emissions must be controlled to protect public health and the environment, and to allow the economic benefits of new and expanded business in this state without compromising those important goals.

(c)  Under state law, air quality management districts and air pollution control districts have primary responsibility for controlling air pollution caused by nonvehicular sources, including stationary sources. The primary mechanism for controlling pollution from new and modified stationary sources is the existing new source review program of the districts. The application of the new source review programs requires that all new and modified sources, unless specifically exempted, must apply control technology and offset emissions increases as a condition of receiving a permit.

(d)  The districts generally require the application of the lowest achievable emission rate, also known as California BACT, to achieve the necessary level of emission control from new or modified sources.

(e)  The requirement for California BACT, offsets, and other requirements are set out in the rules and regulations adopted by the districts to establish the new source review program. These rules and regulations, which typically are more stringent than the minimum requirements established by federal law, are reviewed and approved by the state board and transmitted to the U.S. E.P.A. for inclusion in the SIP.

(f)  The districts have one of the most effective new source review programs in the nation, with requirements for advanced emission control technology on new and expanding sources as its foundation. This technology-based program succeeds by requiring application of emission control technology at the time of construction or when a source undergoes a significant modification, which maximizes the emission reduction benefits and reduces costs.

(g)  With this and other programs, California has been able to improve air quality despite increases in population, industrial output, and motor vehicle use. However, significant areas of the state still do not meet the federal or state ambient air quality standards, which are set at levels necessary to protect public health and welfare. Any rollback of the new source review program, as a result of the federal “reforms,” would exacerbate the continuing air pollution challenges faced by the state and delay attainment of the state and federal ambient air quality standards.

(Added by Stats. 2003, Ch. 476, Sec. 1. Effective January 1, 2004.)



42503

The purposes of this chapter are all of the following:

(a)  To attain and maintain state and federal ambient air quality standards by the earliest practicable date.

(b)  To protect public health and welfare from any actual or potential adverse effect which reasonably may be anticipated to occur from air pollution.

(c)  To preserve, protect and enhance the air quality in national parks, national wilderness areas, national monuments, national seashores, and other areas of special national or regional natural, recreational, scenic, or historic value.

(d)  To ensure that economic growth will occur in a manner consistent with the preservation of existing clean air resources.

(e)  To ensure that emissions from any source in the state will not interfere with any portion of the applicable implementation plan to prevent significant deterioration of air quality for this or any other state.

(f)  To ensure that any decision to permit increased air pollution in any area to which this chapter applies is made only after careful evaluation of all the consequences of that decision and after adequate procedural opportunities for informed public participation in the decisionmaking process.

(Added by Stats. 2003, Ch. 476, Sec. 1. Effective January 1, 2004.)



42504

(a)  No air quality management district or air pollution control district may amend or revise its new source review rules or regulations to be less stringent than those that existed on December 30, 2002. If the state board finds, after a public hearing, that a district’s rules or regulations are not equivalent to or more stringent than the rules or regulations that existed on December 30, 2002, the state board shall promptly adopt for that district the rules or regulations that may be necessary to establish equivalency, consistent with subdivision (b).

(b)  (1)  In amending or revising its new source review rules or regulations, a district may not change any of the following that existed on December 30, 2002, if the amendments or revisions would exempt, relax or reduce the obligations of a stationary source for any of the requirements listed in paragraph (2):

(A)  The applicability determination for new source review.

(B)  The definition of modification, major modification, routine maintenance, or repair or replacement.

(C)  The calculation methodology, thresholds or other procedures of new source review.

(D)  Any definitions or requirements of the new source review regulations.

(2)  (A)  Any requirements to obtain new source review or other permits to construct, prior to commencement of construction.

(B)  Any requirements for best available control technology (BACT).

(C)  Any requirements for air quality impact analysis.

(D)  Any requirements for recordkeeping, monitoring and reporting in a manner that would make recordkeeping, monitoring, or reporting less representative, enforceable, or publicly accessible.

(E)  Any requirements for regulating any air pollutant covered by the new source review rules and regulations.

(F)  Any requirements for public participation, including a public comment period, public notification, public hearing, or other opportunities or forms of public participation, prior to issuance of permits to construct.

(c)  In amending or revising its new source review rules or regulations, a district may change any of the items in paragraph (1) of subdivision (b) only if the change is more stringent than the new source review rules or regulations that existed on December 30, 2002.

(d)  Notwithstanding subdivisions (a), (b), and (c), a district may amend or revise a rule or regulation if a district board, at the time the amendments or revisions are adopted, makes its decision based upon substantial evidence in the record, the amendments or revisions are submitted to and approved by the state board after a public hearing, and each of the following conditions is met:

(1)  The amended or revised rule or regulation will do one of the following:

(A)  Will replace an existing rule or regulation that caused a risk to public health or safety from exposure to a toxic material, a dangerous condition, or an infectious disease with a rule or regulation that provides greater protection to public health or safety.

(B)  Will replace an existing rule or regulation that has been found to be unworkable due to engineering or other technical problems with a rule or regulation that is effective.

(C)  Will allow an amendment to an existing rule or regulation that otherwise will cause substantial hardship to a business, industry, or category of sources, if all of the following criteria are met:

(i)  The amendment is narrowly tailored to relieve the identified hardship.

(ii)  The district provides equivalent reductions in emissions of air contaminants to offset any increase in emissions of air contaminants.

(iii)  All reductions in emissions of air contaminants are real, surplus, quantifiable, verifiable, enforceable, and timely. For the purposes of this clause, reductions are timely if they occur no more than three years prior to, and no more than three years following, the occurrence of the increase in emissions of air contaminants.

(iv)  Information regarding the reductions in emissions of air contaminants is available to the public.

(D)  Is a temporary rule or regulation necessary to respond to an emergency consisting of a sudden, unexpected occurrence and demanding prompt action to prevent or mitigate loss of or damage to life, health, property, or essential services and the temporary rule or regulation does not extend beyond the reasonably anticipated duration of the emergency.

(E)  Will not, if the district is in attainment with all national ambient air quality standards, impair or impede continued maintenance of those standards or progress toward achieving attainment of state ambient air quality standards.

(2)  The amended or revised rule or regulation will not exempt, relax, or reduce the obligation of any stationary source under the rules or regulations of the district, as those rules or regulations existed on December 30, 2002, to obtain a permit or to meet best available control technology requirements. This paragraph only applies to a source that constituted a major source under the rules or regulations of a district that existed on December 30, 2002, and does not apply to any individual best available control technology determination.

(3)  The amended or revised rule or regulation is otherwise consistent with this division.

(4)  The amended or revised rule or regulation is consistent with any guidance approved by the state board regarding environmental justice.

(Added by Stats. 2003, Ch. 476, Sec. 1. Effective January 1, 2004.)



42505

For purposes of this chapter, each district’s “existing new source review program” is comprised of those new source review rules and regulations for both nonattainment and prevention of significant deterioration for new, modified, repaired, or replaced sources that have been adopted by the district governing board on or prior to December 30, 2002, that have been submitted to the U.S. Environmental Protection Agency by the state board for inclusion in the state implementation plan and are pending approval or have been approved by the U.S. Environmental Protection Agency.

(Added by Stats. 2003, Ch. 476, Sec. 1. Effective January 1, 2004.)



42506

In order to assist in interpreting district rules and regulations governing new source review for nonattainment areas and for prevention of significant deterioration, the state board shall provide on its Web site and in writing for purchase by the public, a copy of the federal new source review regulations as they existed on December 30, 2002, and the United States Environmental Protection Agency’s guidance document entitled, “New Source Review Workshop Manual: Prevention of Significant Deterioration and Nonattainment Area Permitting,” (October 1990 Draft).

(Added by Stats. 2003, Ch. 476, Sec. 1. Effective January 1, 2004.)



42507

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, it is the intent of the Legislature that the invalidity not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 2003, Ch. 476, Sec. 1. Effective January 1, 2004.)






CHAPTER 5 - Monitoring Devices

42700

(a)  The Legislature hereby finds and declares that stationary sources of air pollution are known to emit significant amounts of pollutants into the air, but that existing sampling techniques are not sufficiently precise to permit accurate measurement. The Legislature further finds and declares that more accurate data will improve the design of strategies for the control of pollutants in the most cost-effective manner.

(b)  The Legislature further finds and declares that public complaints about excessive emissions from stationary sources are difficult or impossible to evaluate in the absence of adequate means of monitoring emissions on a continuing basis. The Legislature further finds and declares that, although the state board and the districts are authorized under Sections 41511 and 42303 to require stationary sources of air contaminants to install and operate monitoring devices to measure and record continuously the emissions concentration and amount of any specified pollutant, many districts have failed to exercise that authority.

(c)  The Legislature further finds and declares that all districts, especially the bay district, the districts located, in whole or part, within the South Coast Air Basin, and the San Diego County Air Pollution Control District, should be encouraged to require that monitoring devices be installed in each stationary source of air contaminants that emits into the atmosphere 100 tons or more each year of nonmethane hydrocarbons, oxides of nitrogen, oxides of sulfur, reduced sulfur compounds, or particulate matter or 1,000 tons or more each year of carbon monoxide.

(d)  The Legislature further finds and declares that, pursuant to Section 39616, the south coast district has required the installation of a substantial number of monitoring devices and the installation and use of strip chart recorders for compliance purposes. However, electronic or computer data capture and storage is generally less costly and may have the capability to provide greater data availability with the same degree of security.

(e)  To encourage the districts to take actions to monitor emissions of stationary sources as described in this section, the state board shall determine the availability, technological feasibility, and economic reasonableness of monitoring devices for those stationary sources as provided by Section 42701.

(f)  To make emissions data available to the public and to minimize burdens on the private sector, the districts shall allow stationary sources the option of using electronic or computer data storage for purposes of compliance with Section 39616.

(Amended by Stats. 1996, Ch. 618, Sec. 6. Effective January 1, 1997.)



42701

(a)  For the purposes of Sections 41511 and 42303, the state board shall determine the availability, technological feasibility, and economic reasonableness of monitoring devices to measure and record continuously the emissions concentration and amount of nonmethane hydrocarbons, oxides of nitrogen, oxides of sulfur, reduced sulfur compounds, particulate matter, and carbon monoxide emitted by stationary sources. Such determination shall be made for stationary sources which emit such contaminants in the quantities set forth in Section 42700, and may be made for stationary sources which emit lesser amounts. The state board shall complete an initial review of submitted devices by June 1, 1975.

(Added by Stats. 1975, Ch. 957.)



42702

The state board shall specify the types of stationary sources, processes, and the contaminants, or combinations thereof, for which a monitoring device is available, technologically feasible, and economically reasonable. Such specification may be by any technologically based classification, including on an industrywide basis or by individual stationary source, by air basin, by district, or any other reasonable classification.

(Added by Stats. 1975, Ch. 957.)



42703

The state board shall require the manufacturer of any monitoring device submitted for a determination to reimburse the state board for its actual expenses incurred in making the determination, including, where applicable, its contract expenses for testing and review.

(Added by Stats. 1975, Ch. 957.)



42704

After the state board has made a determination of availability, the state board may, as appropriate, revoke or modify its prior determination of availability if circumstances beyond the control of the state board, or of a stationary source required to install a monitoring device, cause a substantial delay or impairment in the availability of the device or cause the device no longer to be available.

(Amended by Stats. 1976, Ch. 1063.)



42705

Any stationary source required by the district in which the source is located to install and operate a monitoring device shall retain the records from the device for not less than two years and, upon request, shall make the records available to the state board and the district. The district shall allow the source the option of using electronic or computer data storage, as defined in Section 40407.5 and consistent with Section 40440.3, as a method of record retention. The source shall not be limited solely to the installation or maintenance of strip chart recorders.

(Amended by Stats. 1996, Ch. 618, Sec. 7. Effective January 1, 1997.)



42706

Any violation of any emission standard to which the stationary source is required to conform, as indicated by the records of the monitoring device, shall be reported by the operator of the source to the district within 96 hours after such occurrence. The district shall, in turn, report the violation to the state board within five working days after receiving the report of the violation from the operator.

(Added by Stats. 1975, Ch. 957.)



42707

The air pollution control officer shall inspect, as he determines necessary, the monitoring devices installed in every stationary source of air contaminants located within his jurisdiction required to have such devices to insure that such devices are functioning properly. The district may require reasonable fees to be paid by the operator of any such source to cover the expense of such inspection and other costs related thereto.

(Added by Stats. 1975, Ch. 957.)



42708

This chapter shall not prevent any local or regional authority from adopting monitoring requirements more stringent than those set forth in this chapter or be construed as requiring the installation of monitoring devices on any stationary source or classes of stationary sources. This section shall not limit the authority of the state board to require the installation of monitoring devices pursuant to Chapter 1 (commencing with Section 41500).

(Amended by Stats. 1976, Ch. 1063.)









PART 5 - VEHICULAR AIR POLLUTION CONTROL

CHAPTER 1 - General Provisions

43000

The Legislature finds and declares as follows:

(a)  The emission of air pollutants from motor vehicles is the primary cause of air pollution in many parts of the state.

(b)  The control and elimination of those air pollutants is of prime importance for the protection and preservation of the public health and well-being, and for the prevention of irritation to the senses, interference with visibility, and damage to vegetation and property.

(c)  The state has a responsibility to establish uniform procedures for compliance with standards which control or eliminate those air pollutants.

(d)   Vehicle emission standards applied to new motor vehicles, and to used motor vehicles equipped with motor vehicle pollution control devices, are standards with which all motor vehicles shall comply.

(e)  Dependence on petroleum based fuels in motor vehicles not only contributes to substantial degradation of air quality and risk to public health, but also impedes the state’s progress toward the petroleum use reduction goal prescribed in Section 25000.5 of the Public Resources Code.

(Amended by Stats. 1991, Ch. 900, Sec. 1.)



43000.5

The Legislature further finds and declares as follows:

(a)  Despite the significant reductions in vehicle emissions which have been achieved in recent years, continued growth in population and vehicle miles traveled throughout California have the potential not only to prevent attainment of the state standards, but in some cases, to result in worsening of air quality.

(b)  The attainment and maintenance of the state air quality standards will necessitate the achievement of substantial reductions in new vehicle emissions and substantial improvements in the durability of vehicle emissions systems.

(c)  The burden for achieving needed reductions in vehicle emissions should be distributed equitably among various classes of vehicles, including both on- and off-road vehicles, light-duty cars and trucks, and heavy-duty vehicles, to accomplish improvements in both the emissions level and in-use performance and durability of all new motor vehicles.

(d)  The state board should take immediate action to implement both short- and long-range programs of across-the-board reductions in vehicle emissions and smoke, including smoke from heavy-duty diesel vehicles, which can be relied upon by the districts in the preparation of their attainment plans or plan revisions pursuant to Sections 40911, 40902, and 40925.

(e)  In order to attain the state and federal standards as expeditiously and equitably as possible, it is necessary for the authority of the state board to be clarified and expanded with respect to the control of motor vehicles and motor vehicle fuels.

(Amended by Stats. 1991, Ch. 900, Sec. 2.)



43001

The provisions of this part shall not apply to:

(a)  Racing vehicles.

(b)  Motorcycles, except as otherwise provided in Section 43107.

This section shall become operative on January 1, 1989.

(Amended (as amended by Stats. 1982, Ch. 467, Sec. 2) by Stats. 1984, Ch. 233, Sec. 2. Section operative January 1, 1989, by its own provisions.)



43002

No motor vehicle of historic interest shall be required to have any motor vehicle pollution control device, except for such devices that were required by this part for such vehicles prior to the time that special identification plates were issued for that vehicle pursuant to Section 5004 of the Vehicle Code.

(Added by Stats. 1975, Ch. 957.)



43002.2

The state board shall waive the provisions of this division on a case-by-case basis for the purpose of allowing the importation of vehicles designed only for use for disabled persons.

(Added by Stats. 1984, Ch. 244, Sec. 1. Effective June 26, 1984.)



43004

Except as otherwise provided in Section 43001, 43002, or 43005, the standards applicable under this part for exhaust emissions for gasoline-powered motor vehicles shall apply to motor vehicles which have been modified or altered to use a fuel other than gasoline or diesel.

(Added by Stats. 1975, Ch. 957.)



43005

Section 43004 of this code, and Sections 4000.1 and 27156 of the Vehicle Code, shall not apply to a motor vehicle altered or modified to use a fuel other than gasoline or diesel completed prior to August 31, 1969.

(Added by Stats. 1975, Ch. 957.)



43006

The state board may certify the fuel system of any motor vehicle powered by a fuel other than gasoline or diesel which meets the standards specified by Section 43004 and adopt test procedures for such certification.

(Amended by Stats. 1976, Ch. 1063.)



43007

Whenever any motor vehicle is required to be equipped with any motor vehicle pollution control device by rules and regulations adopted by any district pursuant to Section 43658, such motor vehicle shall be equipped with such device.

(Added by Stats. 1975, Ch. 957.)



43008

Except as provided by Sections 43100 and 43101 and Chapter 3 (commencing with Section 43600), all motor vehicles required pursuant to the National Emission Standards Act (42 U.S.C., Secs. 1857f-1 to 1857f-7, inclusive) and the standards and regulations promulgated thereunder, to be equipped with motor vehicle pollution control devices, shall be equipped with such devices required by that act.

(Added by Stats. 1975, Ch. 957.)



43008.5

In addition to the standards and test procedures adopted by the state board pursuant to Sections 43203.5 and 44201, the state board may adopt, by regulation, alternate test procedures for certifying direct import vehicles identical to the test procedures applicable to those vehicles pursuant to the National Emission Standards Act (42 U.S.C., Secs. 1857f-1 to 1857f-7, incl.) and the regulations adopted thereunder, if the emission standards applicable to those motor vehicles are the standards adopted by the state board for new or used direct import vehicles pursuant to Section 43203.5 or 44201, respectively.

Those alternate test procedures shall be adopted only if the state board determines that those procedures would be at least as effective for controlling motor vehicle emissions as the procedures adopted pursuant to Section 43203.5 or 44201, as applicable.

(Added by Stats. 1989, Ch. 859, Sec. 2.)



43008.6

(a)  Notwithstanding Section 43012, for the purpose of enforcing or administering Section 27156 of the Vehicle Code, the executive officer of the state board or an authorized representative of the executive officer, upon presentation of credentials or, if necessary under the circumstances, after obtaining a warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, has the right of entry to any premises owned, operated, used, leased, or rented by an owner or operator of any vehicle operated for commercial purposes in order to inspect any such motor vehicle, secure emission samples therefrom, or inspect and copy any maintenance, use, or other records pertaining to that vehicle.

(b)  The state board may collect a civil penalty not to exceed one thousand five hundred dollars ($1,500) for each violation of Section 27156 of the Vehicle Code. Any penalties shall be paid to the Treasurer for deposit in the Air Pollution Control Fund.

(c)  The civil penalty specified in subdivision (b) may be collected for one or more violations involving the tampering with or disabling of a gasoline-powered vehicle’s air injection, exhaust gas recirculation, crankcase ventilation, fuel injection, carburetion, ignition timing, or evaporative control system, fuel filler neck restrictor, oxygen sensor or related electronic controls, or catalytic converter, or for the use of leaded fuel in a vehicle certified for the use of unleaded fuel only.

(d)  The civil penalty specified in subdivision (b) may not be collected for a violation that is related to any tampering or disabling of a gasoline-powered vehicle specified in subdivision (c) by a rental customer of that vehicle, including, but not limited to, a missing gasoline filler cap and a disconnected or missing heated air intake tube or vacuum hose. However, if more than 20 percent of an owner’s or operator’s gasoline-powered vehicles are found to be nonconforming during each of three consecutive inspections conducted 30 or more days apart during any one-year period, the civil penalty specified in subdivision (b) applies and shall be collected for each time a vehicle is found in a nonconforming condition.

(Added by Stats. 1989, Ch. 1154, Sec. 3.)



43009

Except as otherwise provided in Section 43002, every motor vehicle subject to this part shall meet the standards adopted by the state board pursuant to Sections 27157 and 27157.5 of the Vehicle Code.

(Added by Stats. 1975, Ch. 957.)



43009.5

(a)  If, based on a review of information derived from a statistically valid and representative sample of vehicles, the state board determines that a substantial percentage of any class or category of vehicles certified under the optional standards of Section 43101.5, and of Section 1960.15 of Title 13 of the California Administrative Code, exhibits, prior to 75,000 miles or seven years, whichever occurs first, an identifiable, systematic defect in a component listed in paragraph (2) of subdivision (c) of Section 1960.15, which causes a significant increase in emissions above those exhibited by vehicles free of defects and of the same class or category and having the same period of use and mileage, the state board may invoke its enforcement authority under Section 43105 to require remedial action by the vehicle manufacturer. The remedial action shall be limited to owner notification and repair or replacement of the defective component. As used in this section, the term “defect” shall not include failures which are the result of abuse, neglect, or improper maintenance.

(b)  Nothing in this section shall limit or otherwise affect the recall authority of the state board, except as provided in subdivision (a).

(Added by Stats. 1982, Ch. 1173, Sec. 1.)



43010

With respect to the program designed and adopted by the Department of Consumer Affairs pursuant to Chapter 20.4 (commencing with Section 9889.50) of Division 3 of the Business and Professions Code, the state board shall, in time for the Department of Consumer Affairs to comply with the schedule specified in subdivisions (a) and (b) of Section 9889.55 of that code, after public hearings, prescribe maximum air pollution emission standards to be applied in inspecting motor vehicles.

In prescribing such standards, the state board shall undertake such studies and experiments as are necessary and feasible, evaluate available data, and confer with automotive engineers.

The standards shall be set at a level reasonably achievable for each class and model of motor vehicle when operating in a reasonably sound mechanical condition, allowing for the effects of installed motor vehicle pollution control devices, and the motor vehicle’s age and total mileage. The standards shall be designed to secure the operation of all such motor vehicles, as soon as possible, with a substantial reduction in air pollution emissions, and shall be revised from time to time, as experience justifies.

(Added by Stats. 1975, Ch. 957.)



43011

(a)  The state board shall establish criteria for the evaluation of the effectiveness of motor vehicle pollution control devices. After the establishment of such criteria, the state board shall evaluate motor vehicle pollution control devices which have been submitted to it for testing.

(b)  The criteria established by the state board pursuant to subdivision (a) shall include, but need not be limited to:

(1)  Provisions for the testing of vehicles on which a device is installed, when an engineering evaluation of the device indicates such testing is warranted.

(2)  A requirement that independent test data be supplied to the state board for each device it is requested to test.

(Added by Stats. 1975, Ch. 957.)



43011.5

(a) Every three years, the state board shall review its existing enforcement of diesel emission control regulations and anticipated enforcement needs for future diesel emission control regulations for manufacturers, owners, or operators of on-road and off-road vehicles and engines to implement the state board’s Diesel Risk Reduction Plan and Emission Reduction Plan for Ports and Goods Movement, and develop a strategic plan for consistent, comprehensive, and fair enforcement of these regulations.

(b) The state board shall consult with the districts and the public in developing the plan, and shall review the plan at a public board meeting.

(c) The plan shall include, but is not limited to, all of the following:

(1) An assessment of the need for additional staff and technology resources at the state board to ensure that the appropriate resources are available to ensure consistent enforcement of diesel emission control regulations for on-road and off-road vehicles and engines throughout the state and in areas where diesel emissions are concentrated.

(2) Goals for inspection frequency for the next three years to promote the maximum level of compliance with diesel emission control regulations for on-road and off-road vehicles and engines.

(3) An education and outreach component to increase public awareness and understanding of the diesel regulations identified in subdivision (a). The education and outreach component shall include the placement of signs and other materials in multiple languages where appropriate in locations where significant numbers of idling trucks and engines have been found, especially locations near schools and residential communities, to ensure that operators of trucks traveling through the state and other affected individuals and businesses are aware of the state’s diesel engine idling requirements.

(4) A training program for local enforcement staff, including, but not limited to, outreach to highway patrol, local police, and local air district staff on enforcement of the state’s diesel engine idling requirements through workshops, educational material, and training sessions in northern and southern California.

(d) The state board shall submit the plan prepared pursuant to subdivision (a) to the relevant legislative policy and fiscal committees by January 1, 2009, and every three years thereafter.

(Added by Stats. 2007, Ch. 592, Sec. 3. Effective January 1, 2008.)



43012

(a)  For the purpose of enforcing or administering any federal, state, or local law, order, regulation, or rule relating to vehicular sources of emissions, the executive officer of the state board or an authorized representative of the executive officer, or a representative of the department, upon presentation of credentials or, if necessary under the circumstances, after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, has the right of entry to any premises owned, operated, used, leased, or rented by any new or used car dealer, as defined in Sections 285, 286, and 426 of the Vehicle Code, for the purpose of inspecting any vehicle for which emissions standards have been enacted or adopted or for which emissions equipment is required and which is situated on the premises for the purpose of emission-related maintenance, repair, or service, or for the purpose of sale, lease, or rental, whether or not the vehicle is owned by the dealer. The inspection may extend to all emission-related parts and operations of the vehicle, and may require the on-premises operation of an engine or vehicle, the on-premises securing of samples of emissions from the vehicle, and the inspection of any records which relate to vehicular emissions required by the Environmental Protection Agency or by any state or local law, order, regulation, or rule to be maintained by the dealer in connection with the dealer’s business.

(b)  The right of entry for inspection under this section is limited to the hours during which the dealer is open to the public, except when the entry is made pursuant to warrant or whenever the executive officer or an authorized representative, or a representative of the department, has reasonable cause to believe that a violation of any federal, state, or local law, order, regulation, or rule has been committed in his or her presence. No vehicle shall be inspected pursuant to this section more than one time without an inspection warrant or without reasonable cause unless the vehicle undergoes a change of ownership or the inspection reveals that the vehicle has failed to comply with required emissions standards or equipment, in which case one additional inspection may be made to verify the violation or to verify that the violation has been corrected.

(c)  With respect to vehicles not owned by the dealer, the state board or the department may not prosecute, without the owner’s knowledge or consent, any violation by the owner of any law pertaining to vehicular emissions unless prior notice of the inspection has been given to the owner.

(d)  If the executive officer or authorized representative, or a representative of the department, upon inspection, finds that a used motor vehicle fails to comply with applicable emissions standards or equipment, the state board or the department shall issue a notice to correct and enter the appropriate vehicle information into the centralized computer data base created pursuant to Section 44037.1. Until all violations in the notice have been corrected and the dealer has sent proof of correction by certified mail to the state board or the department, whichever issued the notice, the motor vehicle shall prominently display the following disclosure affixed to the windshield in at least 18-point type:

NOT FOR SALE

THIS VEHICLE IS PRESENTLY NOT IN COMPLIANCE WITH THE CALIFORNIA VEHICLE POLLUTION CONTROL LAWS AND MAY NOT BE SOLD UNTIL A VALID CERTIFICATE OF COMPLIANCE HAS BEEN ISSUED.

Any dealer who sells a vehicle prohibited to be sold under this subdivision is subject to a civil penalty of not to exceed one thousand dollars ($1,000). For purposes of this subdivision, “proof of correction” shall consist of a copy of a certificate of compliance or noncompliance issued following the issuance of a notice to correct by a licensed test station or licensed repair station not affiliated with or owned by the dealer or any other proof of repair satisfactory to the inspecting officer. The dealer shall send the copy of the certificate of compliance or noncompliance by certified mail to the state board or the department, whichever issued the notice, within three days of obtaining the certificate.

(e)  Civil penalties may be assessed or recovered for one or more violations by a dealer involving the tampering with or disabling of a vehicle’s air injection, exhaust gas recirculation, crankcase ventilation, fuel injection or carburetion systems, ignition timing or evaporative controls, fuel filler neck restrictor, oxygen sensor or electronic controls, or missing catalytic converter.

(f)  No civil penalty or criminal penalty may be assessed for a violation by a dealer identified in a notice to correct as a result of an inspection under this section if the violation is related to lack of maintenance or customer tampering or vandalism, including, but not limited to, a missing gasoline filler cap and a disconnected or missing heated air intake tube or vacuum hose. However, if notices to correct are issued under this subdivision to more than 20 percent of the vehicles offered for sale on a dealer’s premises during each of three consecutive inspections conducted 30 or more days apart during any one-year period, civil penalties may be assessed and recovered for each vehicle issued a notice to correct.

(g)  If the executive officer or authorized representative, upon inspection, finds that a certificate of compliance or noncompliance was issued to a motor vehicle that fails to comply with applicable emissions standards or equipment, the state board shall immediately refer these findings to the department for investigation under Chapter 5 (commencing with Section 44000). The state board may refer any other suspected violation to the department for appropriate action.

(h)  Notwithstanding Section 17150 of the Vehicle Code, the state shall be liable for any injury or damage caused by the negligent or wrongful act or omission of the operator of any vehicle which is operated pursuant to this section.

(i)  This section provides the exclusive authority for inspections of motor vehicles for the purposes specified in this section.

(j)  As used in this section, the terms “tampering” and “disabling” mean an unauthorized modification, alteration, removal, or disconnection.

(Amended by Stats. 1994, Ch. 1220, Sec. 11. Effective September 30, 1994.)



43013

(a) The state board shall adopt and implement motor vehicle emission standards, in-use performance standards, and motor vehicle fuel specifications for the control of air contaminants and sources of air pollution which the state board has found to be necessary, cost effective, and technologically feasible, to carry out the purposes of this division, unless preempted by federal law.

(b) The state board shall, consistent with subdivision (a), adopt standards and regulations for light-duty and heavy-duty motor vehicles, medium-duty motor vehicles, as determined and specified by the state board, portable fuel containers and spouts, and off-road or nonvehicle engine categories, including, but not limited to, off-highway motorcycles, off-highway vehicles, construction equipment, farm equipment, utility engines, locomotives, and, to the extent permitted by federal law, marine vessels.

(c) Prior to adopting standards and regulations for farm equipment, the state board shall hold a public hearing and find and determine that the standards and regulations are necessary, cost effective, and technologically feasible. The state board shall also consider the technological effects of emission control standards on the cost, fuel consumption, and performance characteristics of mobile farm equipment.

(d) Notwithstanding subdivision (b), the state board shall not adopt any standard or regulation affecting locomotives until the final study required under Section 5 of Chapter 1326 of the Statutes of 1987 has been completed and submitted to the Governor and Legislature.

(e) Prior to adopting or amending any standard or regulation relating to motor vehicle fuel specifications pursuant to this section, the state board shall, after consultation with public or private entities that would be significantly impacted as described in paragraph (2) of subdivision (f), do both of the following:

(1) Determine the cost-effectiveness of the adoption or amendment of the standard or regulation. The cost-effectiveness shall be compared on an incremental basis with other mobile source control methods and options.

(2) Based on a preponderance of scientific and engineering data in the record, determine the technological feasibility of the adoption or amendment of the standard or regulation. That determination shall include, but is not limited to, the availability, effectiveness, reliability, and safety expected of the proposed technology in an application that is representative of the proposed use.

(f) Prior to adopting or amending any motor vehicle fuel specification pursuant to this section, the state board shall do both of the following:

(1) To the extent feasible, quantitatively document the significant impacts of the proposed standard or specification on affected segments of the state’s economy. The economic analysis shall include, but is not limited to, the significant impacts of any change on motor vehicle fuel efficiency, the existing motor vehicle fuel distribution system, the competitive position of the affected segment relative to border states, and the cost to consumers.

(2) Consult with public or private entities that would be significantly impacted to identify those investigative or preventive actions that may be necessary to ensure consumer acceptance, product availability, acceptable performance, and equipment reliability. The significantly impacted parties shall include, but are not limited to, fuel manufacturers, fuel distributors, independent marketers, vehicle manufacturers, and fuel users.

(g) To the extent that there is any conflict between the information required to be prepared by the state board pursuant to subdivision (f) and information required to be prepared by the state board pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the requirements established under subdivision (f) shall prevail.

(h) It is the intent of the Legislature that the state board act as expeditiously as is feasible to reduce nitrogen oxide emissions from diesel vehicles, marine vessels, and other categories of vehicular and mobile sources which significantly contribute to air pollution problems.

(Amended by Stats. 2008, Ch. 687, Sec. 1. Effective January 1, 2009.)



43013.1

(a)  The State Energy Resources Conservation and Development Commission, in consultation with, and the state board, shall develop a timetable for the removal of MTBE from gasoline at the earliest possible date. In developing the timetable, the commission and the state board shall consider studies conducted by the commission and should ensure adequate supply and availability of gasoline.

(b)  The state board shall ensure that regulations for California Phase 3 Reformulated Gasoline (CaRFG3) adopted pursuant to Executive Order D-5-99 meet all of the following conditions:

(1)  Maintain or improve upon emissions and air quality benefits achieved by California Phase 2 Reformulated Gasoline in California as of January 1, 1999, including emission reductions for all pollutants, including precursors, identified in the State Implementation Plan for ozone, and emission reductions in potency-weighted air toxics compounds.

(2) Provide additional flexibility to reduce or remove oxygen from motor vehicle fuel in compliance with the regulations adopted pursuant to subdivision (a).

(3)  Are subject to a multimedia evaluation pursuant to Section 43830.8.

(c)  On or before April 1, 2000, the State Water Resources Control Board, in consultation with the Department of Water Resources and the State Department of Health Services, shall identify areas of the state that are most vulnerable to groundwater contamination by MTBE or other ether-based oxygenates. The State Water Resources Control Board shall direct resources to those areas for protection and cleanup on a prioritized basis. Loans for upgrading, replacing, or removing tanks shall be made available pursuant to Chapter 8.5 (commencing with Section 15399.10) of Part 6.7 of Division 3 of Title 2 of the Government Code. In identifying areas vulnerable to groundwater contamination, the State Water Resources Control Board shall consider criteria including, but not limited to, any one, or any combination of, the following:

(1)  Hydrogeology.

(2)  Soil composition.

(3)  Density of underground storage tanks in relation to drinking water wells.

(4)  Degree of dependence on groundwater for drinking water supplies.

(Added by Stats. 1999, Ch. 812, Sec. 26. Effective January 1, 2000.)



43013.2

(a)  (1)  The Legislature finds and declares that variances from the state board’s gasoline specifications may be needed if gasoline producers cannot meet the specifications as required due to circumstances beyond their reasonable control, and that the state board’s process for granting variances from fuel specifications should be clarified.

(2)  It is the intent of the Legislature that the variance process consider the impacts of granting the variance on all parties, including the applicant, the public, the producers of complying fuel, and upon air quality.

(b)  The state board may grant variances from gasoline specifications adopted by the state board pursuant to Sections 43013 and 43018. In granting a variance, the board may impose fees and conditions.

(c)  The state board shall adopt regulations to implement this section in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The regulations shall establish guidelines for the consideration of variances and the imposition of fees and conditions. Any fees or conditions shall be imposed in a fair and equitable manner consistent with the regulations. The regulations shall include methods for estimating excess emissions and factors to be considered in determining what is beyond the reasonable control of the applicant. The regulations also shall establish a schedule of fees to be paid by an applicant for a variance to cover the reasonable and necessary costs to the state board in processing the variance. The state board shall adopt initial regulations as emergency regulations after conducting at least one public workshop. The initial adoption of emergency regulations following the effective date of this section shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(d)  All variance fee revenues collected pursuant to this section by the state board, except those fees paid by an applicant for a variance to cover the reasonable and necessary costs to the state board for processing the variance, shall be transmitted to the Treasurer for deposit in the High Polluter Repair or Removal Account created pursuant to subdivision (a) of Section 44091. All money deposited in the account pursuant to this section shall be available, upon appropriation by the Legislature, to implement a program for accelerated retirement of light-duty vehicles to achieve the emission reductions required by the M-1 Strategy of the 1994 State Implementation Plan.

(e)  In considering whether to grant a variance, and with regard to any fees and conditions that are imposed as part of the variance, the state board shall take into account whether granting the variance will place the applicant at a cost advantage over other persons, including those persons who produce complying gasoline.

(f)  Any determination of the state board, or the executive officer of the state board pursuant to the authority delegated pursuant to Section 39516, regarding the issuance of any variance from gasoline specifications shall be based solely upon substantial evidence in the record of the variance proceeding. The variance shall be valid for a period not exceeding 120 days, commencing on or after March 1, 1996. The variance may be extended, subject to this section, for up to 90 additional days, upon a showing of need. The board shall grant a variance only for the minimum period required to attain compliance.

(g)  If a physical catastrophe occurs to a producer of complying gasoline, the state board may extend a variance upon the showing of need. Notwithstanding subdivision (f), any variance extension related to a physical catastrophe shall be approved by the state board. As used in this subdivision, “physical catastrophe” means a sudden unforeseen emergency beyond the reasonable control of the refiner, causing the severe reduction or total loss of one or more critical refinery units that materially impact the refiner’s ability to produce complying gasoline. “Physical catastrophe” does not include events which are not physical in nature such as design errors or omissions, financial or economic burdens, or any reduction in production that is not the direct result of qualifying physical damage.

(h)  Notwithstanding any other provision of law, except in the case of emergency variances, the state board shall provide at least 10 days’ public notice of its consideration of any variance or extension.

(i)  Subdivisions (b) and (e) do not constitute a change in, but are declaratory of, existing law.

(Added by Stats. 1995, Ch. 675, Sec. 1. Effective January 1, 1996.)



43013.3

Notwithstanding Section 43013.1, the Secretary for Environmental Protection may prohibit the use of methyl tertiary-butyl ether (MTBE) in motor vehicle fuel prior to December 31, 2002, on a subregional basis in the Bay Area Air Basin, or in any other air basin in the state, if the secretary finds and determines all of the following:

(a)  That the removal of MTBE in motor vehicle fuel on a subregional basis will not cause or contribute to the basin being designated as a state or federal nonattainment area for one or more ambient air quality standards, including, but not limited to, state or federal ambient air standards for ambient ozone and carbon monoxide.

(b)  That the removal of MTBE in motor vehicle fuel will not increase potency-weighted air toxic compounds, or violate one or more control measures adopted by the state board or a district pursuant to Chapter 3.5 (commencing with Section 39650) of Part 2.

(c)  That the subregion is a vulnerable groundwater area as defined in Section 25292.4.

(d)  That the removal of MTBE will not significantly affect the price or supply of gasoline in the subregion.

(Added by Stats. 1999, Ch. 812, Sec. 27. Effective January 1, 2000.)



43013.5

For purposes of implementing and enforcing Section 43020, the State Air Resources Board shall purchase and install a wavelength dispersive XRF spectrometer with the capability to analyze gasoline and diesel fuels and other petroleum products for sulfur content according to ASTM procedures specified by regulation.

(Amended by Stats. 2004, Ch. 193, Sec. 106. Effective January 1, 2005.)



43014

The state board may issue permits for the testing of experimental motor vehicle pollution control devices installed in used motor vehicles, or for the testing of experimental or prototype motor vehicles which appear to have very low emission characteristics.

(Added by Stats. 1976, Ch. 1063.)



43015

The Air Pollution Control Fund is continued in existence in the State Treasury. Upon appropriation by the Legislature, the money in the fund shall be available to the state board to carry out its duties and functions.

(Amended by Stats. 1982, Ch. 1473, Sec. 4.)



43016

Any person who violates any provision of this part, or any order, rule, or regulation of the state board adopted pursuant to this part, and for which violation there is not provided in this part any other specific civil penalty or fine, shall be subject to a civil penalty not to exceed five hundred dollars ($500) per vehicle, portable fuel container, spout, engine, or other unit subject to regulation under this part, as these terms are defined in this division or state board regulations. Any penalty collected pursuant to this section shall be payable to the State Treasurer for deposit in the Air Pollution Control Fund.

(Amended by Stats. 2008, Ch. 687, Sec. 2. Effective January 1, 2009.)



43017

The state board may enjoin any violation of any provision of this part, or of any order, rule, or regulation of the state board, in a civil action brought in the name of the people of the State of California, except that the state board shall not be required to allege facts necessary to show, or tending to show, lack of adequate remedy at law or to show, or tending to show, irreparable damage or loss.

(Added by Stats. 1986, Ch. 110, Sec. 1.)



43018

(a)  The state board shall endeavor to achieve the maximum degree of emission reduction possible from vehicular and other mobile sources in order to accomplish the attainment of the state standards at the earliest practicable date.

(b)  Not later than January 1, 1992, the state board shall take whatever actions are necessary, cost-effective, and technologically feasible in order to achieve, not later than December 31, 2000, a reduction in the actual emissions of reactive organic gases of at least 55 percent, a reduction in emissions of oxides of nitrogen of at least 15 percent from motor vehicles. These reductions in emissions shall be calculated with respect to the 1987 baseline year. The state board also shall take action to achieve the maximum feasible reductions in particulates, carbon monoxide, and toxic air contaminants from vehicular sources.

(c)  In carrying out this section, the state board shall adopt standards and regulations which will result in the most cost-effective combination of control measures on all classes of motor vehicles and motor vehicle fuel, including, but not limited to, all of the following:

(1)  Reductions in motor vehicle exhaust and evaporative emissions.

(2)  Reductions in emissions from in-use emissions from motor vehicles through improvements in emission system durability and performance.

(3)  Requiring the purchase of low-emission vehicles by state fleet operators.

(4)  Specification of vehicular fuel composition.

(d)  In order to accomplish the purposes of this division, and to ensure timely approval of the district’s plans for attainment of the state air quality standards by the state board, the state board shall adopt the following schedule for workshops and hearings to consider the adoption of the standards and regulations required pursuant to this section:

(1)  Workshops on the adoption of vehicular fuel specifications for aromatic content, diesel fuel quality, light-duty vehicle exhaust emission standards, and revisions to the standards for new vehicle certification and durability to reflect current driving conditions and useful vehicle life shall be held not later than March 31, 1989. Hearings of the state board to consider adoption of proposed regulations pursuant to this subdivision shall be held not later than November 15, 1989.

(2)  Notwithstanding Section 43830, workshops on the adoption of regulations governing gasoline Reid vapor pressure, and standards for heavy-duty and medium-duty vehicle emissions, shall be held not later than January 31, 1990. Hearings of the state board to consider adoption of proposed regulations pursuant to this subdivision shall be held not later than November 15, 1990.

(3)  Workshops on the adoption of regulations governing detergent content, emissions from off-highway vehicles, vehicle fuel composition, emissions from construction equipment and farm equipment, motorcycles, locomotives, utility engines, and to the extent permitted by federal law, marine vessels, shall be held not later than January 31, 1991. Hearings of the state board to consider adoption of proposed regulations pursuant to this subdivision shall be held not later than November 15, 1991.

(e)  Prior to adopting standards and regulations pursuant to this section, the state board shall consider the effect of the standards and regulations on the economy of the state, including, but not limited to, motor vehicle fuel efficiency.

(f)  The amendment of this section made at the 1989–90 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 1990, Ch. 932, Sec. 3.)



43018.2

(a) The state board shall amend Sections 2449.1 and 2449.2 of Title 13 of the California Code of Regulations to do both of the following:

(1) Modify the nitrogen oxides (NOx) and particulate matter (PM) best available control technology requirements to allow a fleet to achieve its cumulative turnover and retrofit requirements for the years 2011 to 2013, inclusive, by completing 20 percent of its cumulative turnover and retrofit obligations in 2011, an additional 20 percent in 2012, and the balance in 2013.

(2) (A) Modify the nitrogen oxides (NOx) and particulate matter (PM) credit provisions to reflect vehicle retirements that reduce total fleet horsepower between March 1, 2006, and March 1, 2010, and reduced activity between July 1, 2007, and March 1, 2010.

(B) “Reduced activity” for the purposes of this paragraph means the percentage reduction in the average annual hours of operation of the off-road fleet. That percentage shall be carried forward as a credit for nitrogen oxides (NOx) and particulate matter (PM) to offset the annual percentage reductions required for 2010 and 2011. The credit shall not be used to meet any obligations beyond 2011.

(b) The amendment of regulations required by this section is exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 6, Sec. 2. Effective May 21, 2009.)



43018.5

(a)  No later than January 1, 2005, the state board shall develop and adopt regulations that achieve the maximum feasible and cost-effective reduction of greenhouse gas emissions from motor vehicles.

(b)  (1)  The regulations adopted pursuant to subdivision (a) may not take effect prior to January 1, 2006, in order to give the Legislature time to review the regulations and determine whether further legislation should be enacted prior to the effective date of the regulations, and shall apply only to a motor vehicle manufactured in the 2009 model year, or any model year thereafter.

(2)  (A)  Within 10 days of adopting the regulations pursuant to subdivision (a), the state board shall transmit the regulations to the appropriate policy and fiscal committees of the Legislature for review.

(B)  The Legislature shall hold at least one public hearing to review the regulations. If the Legislature determines that the regulations should be modified, it may adopt legislation to modify the regulations.

(c)  In developing the regulations described in subdivision (a), the state board shall do all of the following:

(1)  Consider the technological feasibility of the regulations.

(2)  Consider the impact the regulations may have on the economy of the state, including, but not limited to, all of the following areas:

(A)  The creation of jobs within the state.

(B)  The creation of new businesses or the elimination of existing businesses within the state.

(C)  The expansion of businesses currently doing business within the state.

(D)  The ability of businesses in the state to compete with businesses in other states.

(E)  The ability of the state to maintain and attract businesses in communities with the most significant exposure to air contaminants, localized air contaminants, or both, including, but not limited to, communities with minority populations or low-income populations, or both.

(F)  The automobile workers and affiliated businesses in the state.

(3)  Provide flexibility, to the maximum extent feasible consistent with this section, in the means by which a person subject to the regulations adopted pursuant to subdivision (a) may comply with the regulations. That flexibility shall include, but is not limited to, authorization for a person to use alternative methods of compliance with the regulations. In complying with this paragraph, the state board shall ensure that any alternative methods for compliance achieve the equivalent, or greater, reduction in emissions of greenhouse gases as the emission standards contained in the regulations. In providing compliance flexibility pursuant to this paragraph, the state board may not impose any mandatory trip reduction measure or land use restriction.

(4)  Conduct public workshops in the state, including, but not limited to, public workshops in three of the communities in the state with the most significant exposure to air contaminants or localized air contaminants, or both, including, but not limited to, communities with minority populations or low-income populations, or both.

(5)  (A)  Grant emissions reductions credits for any reductions in greenhouse gas emissions from motor vehicles that were achieved prior to the operative date of the regulations adopted pursuant to subdivision (a), to the extent permitted by state and federal law governing emissions reductions credits, by utilizing the procedures and protocols adopted by the California Climate Action Registry pursuant to subdivision (j) of Section 42823.

(B)  For the purposes of this section, the state board shall utilize the 2000 model year as the baseline for calculating emission reduction credits.

(6)  Coordinate with the State Energy Resources Conservation and Development Commission, the California Climate Action Registry, and the interagency task force, convened pursuant to subdivision (e) of Section 25730 of the Public Resources Code, in implementing this section.

(d)  The regulations adopted by the state board pursuant to subdivision (a) shall not require any of the following:

(1)  The imposition of additional fees and taxes on any motor vehicle, fuel, or vehicle miles traveled, pursuant to this section or any other provision of law.

(2)  A ban on the sale of any vehicle category in the state, specifically including, but not limited to, sport utility vehicles and light-duty trucks.

(3)  A reduction in vehicle weight.

(4)  A limitation on, or reduction of, the speed limit on any street or highway in the state.

(5)  A limitation on, or reduction of, vehicle miles traveled.

(e)  The regulations adopted by the state board pursuant to subdivision (a) shall provide an exemption for those vehicles subject to the optional low-emission vehicle standard for oxides of nitrogen (NO x) for exhaust emission standards described in paragraph (9) of subdivision (a) of Section 1961 of Title 13 of the California Code of Regulations.

(f)  Not later than July 1, 2003, the California Climate Action Registry, in consultation with the state board, shall adopt procedures for the reporting of reductions in greenhouse gas emissions from mobile sources to the registry.

(g)  By January 1, 2005, the state board shall report to the Legislature and the Governor on the content of the regulations developed and adopted pursuant to this section, including, but not limited to, the specific actions taken by the state board to comply with paragraphs (1) to (6), inclusive, of subdivision (c), and with subdivision (f). The report shall include, but shall not be limited to, an analysis of both of the following:

(1)  The impact of the regulations on communities in the state with the most significant exposure to air contaminants or toxic air contaminants, or both, including, but not limited to, communities with minority populations or low-income populations, or both.

(2)  The economic and public health impacts of those actions on the state.

(h)  If the federal government adopts a standard regulating a greenhouse gas from new motor vehicles that the state board determines is in a substantially similar timeframe, and of equivalent or greater effectiveness as the regulations that would be adopted pursuant to this section, the state board may elect not to adopt a standard on any greenhouse gas included in the federal standard.

(i)  For the purposes of this section, the following terms have the following meanings:

(1)  “Greenhouse gases” means those gases listed in subdivision (g) of Section 42801.1.

(2)  “Maximum feasible and cost-effective reduction of greenhouse gas emissions” means the greenhouse gas emission reductions that the state board determines meet both of the following criteria:

(A)  Capable of being successfully accomplished within the time provided by this section, taking into account environmental, economic, social, and technological factors.

(B)  Economical to an owner or operator of a vehicle, taking into account the full life-cycle costs of a vehicle.

(3)  “Motor vehicle” means a passenger vehicle, light-duty truck, or any other vehicle determined by the state board to be a vehicle whose primary use is noncommercial personal transportation.

(Added by Stats. 2002, Ch. 200, Sec. 3. Effective January 1, 2003.)



43018.7

If adopting or amending regulations to reduce motor vehicle cabin temperature in order to reduce greenhouse gas emissions, the state board shall consider all of the following:

(a) Potential reductions in air-conditioning use that can be achieved while a motor vehicle is moving, in addition to reductions in air-conditioning use when a motor vehicle is parked.

(b) Potential conflicts between, and relative benefits of, motor vehicle cabin temperature reduction requirements and technologies that provide motor vehicle greenhouse gas emission reductions through various means.

(c) The flexibility necessary to achieve overall maximum greenhouse gas emission reductions from motor vehicles.

(Added by Stats. 2010, Ch. 648, Sec. 1. Effective January 1, 2011.)



43018.9

(a) For purposes of this section, the following terms have the following meanings:

(1) “Commission” means the State Energy Resources Conservation and Development Commission.

(2) “Publicly available hydrogen-fueling station” means the equipment used to store and dispense hydrogen fuel to vehicles according to industry codes and standards that is open to the public.

(b) Notwithstanding any other law, the state board shall have no authority to enforce any element of its existing clean fuels outlet regulation or of any other regulation that requires or has the effect of requiring that any supplier, as defined in Section 7338 of the Revenue and Taxation Code as in effect on May 22, 2013, construct, operate, or provide funding for the construction or operation of any publicly available hydrogen-fueling station.

(c) On or before June 30, 2014, and every year thereafter, the state board shall aggregate and make available all of the following:

(1) The number of hydrogen-fueled vehicles that motor vehicle manufacturers project to be sold or leased over the next three years as reported to the state board pursuant to the Low Emission Vehicle regulations, as currently established in Sections 1961 to 1961.2, inclusive, of Title 13 of the California Code of Regulations.

(2) The total number of hydrogen-fueled vehicles registered with the Department of Motor Vehicles through April 30.

(d) On or before June 30, 2014, and every year thereafter, the state board, based on the information made available pursuant to subdivision (c), shall do both of the following:

(1) Evaluate the need for additional publicly available hydrogen-fueling stations for the subsequent three years in terms of quantity of fuel needed for the actual and projected number of hydrogen-fueled vehicles, geographic areas where fuel will be needed, and station coverage.

(2) Report findings to the commission on the need for additional publicly available hydrogen-fueling stations in terms of number of stations, geographic areas where additional stations will be needed, and minimum operating standards, such as number of dispensers, filling protocols, and pressures.

(e) (1) The commission shall allocate twenty million dollars ($20,000,000) annually to fund the number of stations identified pursuant to subdivision (d), not to exceed 20 percent of the moneys appropriated by the Legislature from the Alternative and Renewable Fuel and Vehicle Technology Fund, established pursuant to Section 44273, until there are at least 100 publicly available hydrogen-fueling stations in operation in California.

(2) If the commission, in consultation with the state board, determines that the full amount identified in paragraph (1) is not needed to fund the number of stations identified by the state board pursuant to subdivision (d), the commission may allocate any remaining moneys to other projects, subject to the requirements of the Alternative and Renewable Fuel and Vehicle Technology Program pursuant to Article 2 (commencing with Section 44272) of Chapter 8.9.

(3) Allocations by the commission pursuant to this subdivision shall be subject to all of the requirements applicable to allocations from the Alternative and Renewable Fuel and Vehicle Technology Program pursuant to Article 2 (commencing with Section 44272) of Chapter 8.9.

(4) The commission, in consultation with the state board, shall award moneys allocated in paragraph (1) based on best available data, including information made available pursuant to subdivision (d), and input from relevant stakeholders, including motor vehicle manufacturers that have planned deployments of hydrogen-fueled vehicles, according to a strategy that supports the deployment of an effective and efficient hydrogen-fueling station network in a way that maximizes benefits to the public while minimizing costs to the state.

(5) Notwithstanding paragraph (1), once the commission determines, in consultation with the state board, that the private sector is establishing publicly available hydrogen-fueling stations without the need for government support, the commission may cease providing funding for those stations.

(6) On or before December 31, 2015, and annually thereafter, the commission and the state board shall jointly review and report on progress toward establishing a hydrogen-fueling network that provides the coverage and capacity to fuel vehicles requiring hydrogen fuel that are being placed into operation in the state. The commission and the state board shall consider the following, including, but not limited to, the available plans of automobile manufacturers to deploy hydrogen-fueled vehicles in California and their progress toward achieving those plans, the rate of deployment of hydrogen-fueled vehicles, the length of time required to permit and construct hydrogen-fueling stations, the coverage and capacity of the existing hydrogen-fueling station network, and the amount and timing of growth in the fueling network to ensure fuel is available to these vehicles. The review shall also determine the remaining cost and timing to establish a network of 100 publicly available hydrogen-fueling stations and whether funding from the Alternative and Renewable Fuel and Vehicle Technology Program remains necessary to achieve this goal.

(f) To assist in the implementation of this section and maximize the ability to deploy fueling infrastructure as rapidly as possible with the assistance of private capital, the commission may design grants, loan incentive programs, revolving loan programs, and other forms of financial assistance. The commission also may enter into an agreement with the Treasurer to provide financial assistance to further the purposes of this section.

(g) Funds appropriated to the commission for the purposes of this section shall be available for encumbrance by the commission for up to four years from the date of the appropriation and for liquidation up to four years after expiration of the deadline to encumber.

(h) Notwithstanding any other law, the state board, in consultation with districts, no later than July 1, 2014, shall convene working groups to evaluate the policies and goals contained within the Carl Moyer Memorial Air Quality Standards Attainment Program, pursuant to Section 44280, and Assembly Bill 923 (Chapter 707 of the Statutes of 2004).

(i) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Added by Stats. 2013, Ch. 401, Sec. 3. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions.)



43019

The state board may adopt, by regulation, a schedule of annual fees for the certification of motor vehicles and engines sold in the state to cover the costs of state programs authorized or required under this chapter related to mobile sources. The total amount of funds collected pursuant to this section shall not exceed four million five hundred thousand dollars ($4,500,000) in the 1989-90 fiscal year, and in any subsequent year shall not increase by an amount greater than the annual increase in the California Consumer Price Index, as determined pursuant to Section 2212 of the Revenue and Taxation Code, for the preceding year. The fees collected by the state board pursuant to this section shall be deposited in the Air Pollution Control Fund.

(Added by Stats. 1988, Ch. 1568, Sec. 35.)



43020

(a)  Any person who knowingly violates any regulation adopted pursuant to this part by the state board pertaining to motor vehicle fuels is guilty of a misdemeanor and is subject to a fine of not more than one thousand dollars ($1,000) or imprisonment in the county jail for not more than six months, or both, for each violation.

(b)  The recovery of civil penalties pursuant to Section 43016 precludes prosecution pursuant to this section for the same offense. When the executive officer refers a violation to a prosecuting attorney, the filing of a criminal complaint is grounds requiring the dismissal of any civil action brought pursuant to Section 43016 for the same offense.

(Added by Stats. 1990, Ch. 1252, Sec. 1.)



43022

(a)  Prior to expending any funds for any research, development, or demonstration program or project relating to vehicles or vehicle fuels, the state board shall do both of the following, using existing resources:

(1)  Adopt a plan describing any proposed expenditure that sets forth the expected costs and qualitative as well as quantitative benefits of the proposed program or project.

(2)  Find that the proposed program or project will not duplicate any other past or present publicly funded California program or project. This paragraph is not intended to prevent funding for programs or projects jointly funded with another public agency where there is no duplication .

(b)  Within 120 days from the date of the conclusion of a program or project subject to subdivision (a) that is funded by the state board, the state board shall issue a public report that sets forth the actual costs of the program or project, the results achieved and how they compare with expected costs and benefits determined pursuant to paragraph (1) of subdivision (a), and any problems that were encountered by the program or project.

(Added by Stats. 1995, Ch. 609, Sec. 3. Effective January 1, 1996.)



43022.5

The state board shall select projects for zero-emission vehicle leases or purchases and zero-emission vehicle infrastructure for the purpose of implementing any program to encourage the use of zero-emission vehicles through a competitive grant process that includes a public bidding process.

(Added by Stats. 2008, Ch. 760, Sec. 12. Effective September 30, 2008.)



43023

(a) As an alternative to seeking civil penalties under Chapter 1 (commencing with Section 43000) to Chapter 4 (commencing with Section 43800), inclusive, and Chapter 6 (commencing with Section 44200), for violation of state board regulations, the state board may impose an administrative penalty, as specified in this section, for a violation of this part, or any rule, regulation, permit, variance, or order of the state board pertaining to vehicular air pollution control except as otherwise provided in this division. An administrative penalty imposed pursuant to this section shall not exceed the amount that the state board is authorized to seek as a civil penalty for the applicable violation, and an administrative penalty imposed pursuant to this section shall not exceed ten thousand dollars ($10,000) for each day in which there is a violation up to a maximum of one-hundred-thousand-dollars ($100,000) per penalty assessment proceeding for any violation arising from the same conduct. This one hundred thousand dollar ($100,000) maximum penalty limitation does not apply in any judicial proceeding involving violations committed under this part.

(b) Nothing in this section restricts the authority of the state board to negotiate mutual settlements under any other penalty provision of law that exceeds ten thousand dollars ($10,000) for each day in which there is a violation up to a maximum of one hundred thousand dollars ($100,000) per penalty assessment proceeding.

(c) The administrative penalties authorized by this section shall be imposed and recovered by the state board in administrative hearings established pursuant to Article 3 (commencing with Section 60065.1) and Article 4 (commencing with Section 60075.1) of Subchapter 1.25 of Chapter 1 of Division 3 of Title 17 of the California Code of Regulations, except that the hearings shall be conducted by an administrative law judge appointed by the Office of Administrative Hearings.

(d) Nothing in this section authorizes the state board to impose penalties for categories of violations for which the state board may not seek penalties in a civil action.

(e) If the state board imposes any administrative penalties pursuant to this section, the state board shall not bring any action pursuant to, or rely upon, Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code.

(f) In determining the amount of any administrative penalty imposed pursuant to this section, the state board shall take into consideration all relevant circumstances, including, but not limited to, those factors specified in subdivision (b) of Section 43031.

(g) After an order imposing an administrative penalty becomes final pursuant to the hearing procedures identified in subdivision (c), and no petition for a writ of mandate has been filed within the time allotted for seeking judicial review of the order, the state board may apply to the Superior Court for the County of Sacramento for a judgment in the amount of the administrative penalty. The application, which shall include a certified copy of the final order of the administrative hearing officer, shall constitute a sufficient showing to warrant the issuance of the judgment.

(h) This section does not apply to any violation for which a penalty may be assessed pursuant to Chapter 1.5 (commencing with Section 43025).

(i) This section is not intended, and shall not be construed, to grant the state board authority to assess an administrative penalty for any category of violation that was not subject to enforcement by the state board as of January 1, 2002.

(j) Any administrative penalty assessed pursuant to this section shall be paid to the Treasurer for deposit in the General Fund.

(k) A party adversely affected by the final decision in the administrative hearing may seek independent judicial review by filing a petition for a writ of mandate in accordance with Section 1094.5 of the Code of Civil Procedure.

(l) This section applies only to violations that occur on or after January 1, 2002.

(m) The state board shall prepare and submit to the Legislature and the Governor a report summarizing the administrative penalties imposed by the state board pursuant to this section for calendar year 2011, and annually thereafter.

(Amended by Stats. 2010, Ch. 413, Sec. 2. Effective September 28, 2010.)



43023.5

(a) Districts with a population of one million residents or greater, in consultation with the state board, shall ensure that not less than 50 percent of the funds appropriated for purposes of the programs specified in paragraphs (1) to (3), inclusive, are expended in a manner that directly reduces air contaminants or reduces the public health risks associated with air contaminants in those districts, including, but not limited to, airborne toxics and particulate matter, in communities with the most significant exposure to air contaminants or localized air contaminants, or both, including, but not limited to, communities of minority populations or low-income populations, or both:

(1) The Carl Moyer Air Quality Standards Attainment Program (Chapter 9 (commencing with Section 44275) of Part 5 of Division 26 of the Health and Safety Code).

(2) Programs for the purchase of reduced-emissions schoolbuses.

(3) Diesel mitigation programs.

(b) A district with less than one million residents is encouraged to expend funds available to the district for the purposes specified in subdivision (a) in a manner similar to that set forth in subdivision (a), to the extent that district determines that this is feasible.

(Amended by Stats. 2006, Ch. 798, Sec. 1. Effective January 1, 2007.)



43024

(a) No later than March 1, 2011, the state board shall publish a penalty policy for civil or administrative penalties prescribed under Chapter 1 (commencing with Section 43000) to Chapter 4 (commencing with Section 43800), inclusive, and Chapter 6 (commencing with Section 44200).

(b) The policy shall take into consideration all relevant circumstances, including, but not limited to, all of the following:

(1) The extent of harm to public health, safety, and welfare caused by the violation.

(2) The nature and persistence of the violation, including the magnitude of the excess emissions.

(3) The compliance history of the defendant, including the frequency of past violations.

(4) The preventive efforts taken by the defendant, including the record of maintenance and any program to ensure compliance.

(5) The innovative nature and the magnitude of the effort required to comply, and the accuracy, reproducibility, and repeatability of the available test methods.

(6) The efforts of the defendant to attain, or provide for, compliance.

(7) The cooperation of the defendant during the course of the investigation and any action taken by the defendant, including the nature, extent, and time of response of any action taken to mitigate the violation.

(8) The financial burden to the defendant.

(Added by Stats. 2010, Ch. 413, Sec. 3. Effective September 28, 2010.)






CHAPTER 1.5 - Penalties for Violation of Fuel Regulations

43025

It is the intent of the Legislature in the enactment of this chapter to update the penalty provisions for violations of fuel regulations to ensure that the appropriate tools are available to effectively and fairly enforce state law. In enacting this chapter, it is not the intent of the Legislature to modify penalty settlements beyond historic levels. The civil and administrative penalty provisions in this chapter are designed to give the state board an effective, efficient, and flexible tool to fairly enforce all violations.

(Added by Stats. 1995, Ch. 966, Sec. 3. Effective January 1, 1996.)



43026

(a)  For purposes of this section, “motor vehicle fuel distributor” means any person who (1) refines, blends, or otherwise produces motor vehicle fuel, or (2) with an ownership interest in the fuel, transports or causes the transport of motor vehicle fuel at any point between a production or import facility and a retail outlet, or sells, offers for sale, or supplies motor vehicle fuel to motor vehicle fuel retailers.

(b)  Any motor vehicle fuel distributor who conducts business within the state shall, annually on January 1, inform the state board in writing of the distributor’s principal place of business, which shall be a physical address and not a post office box, and any other place of business at which distributor records are maintained or refining activities are conducted.

(c)  The state board shall supply each complying motor vehicle fuel distributor with a certificate of compliance with this section not later than June 30. The certificate shall be effective from July 1 of the year of issuance through June 30 of the following year.

(d)  All motor vehicle fuel distributors shall maintain complete records of each purchase, delivery, or supply of motor vehicle fuel for a period of not less than two years in the physical locations reported pursuant to subdivision (b) and shall not move the records to another physical location without notifying the state board of the new location. A complete record for each delivery shall consist of not less than a copy, or the information contained therein, of the bills of lading from the refinery or bulk terminal from which the fuel is received, the delivery ticket or receipt showing the location of the fuel at the time of sale, and the invoice showing the purchaser of the fuel. All those records may be kept in physical or electronic format and are subject to inspection and duplication by the state board.

(e)  Any motor vehicle fuel distributor who intentionally fails to comply with subdivision (b) or (d) is liable for a civil penalty not to exceed one thousand dollars ($1,000) for each day of noncompliance.

(f)  No person shall knowingly transport motor vehicle fuel for any motor vehicle fuel distributor who is not in possession of a current certificate of compliance as described in subdivision (c). Any person who transports, or provides vehicles to transport, motor vehicle fuel for a noncomplying distributor is liable for a civil penalty not exceeding ten thousand dollars ($10,000) per day. However, any person who transports, or provides vehicles to transport, motor vehicle fuel for a distributor who is in possession of a current certificate of compliance shall not be liable for any penalties under this subdivision unless that person has specific knowledge of noncompliance.

(g)  Any retailer who knowingly sells or supplies motor vehicle fuel which was delivered to the retailer by, or on behalf of, a noncomplying motor vehicle fuel distributor is liable for a civil penalty not to exceed ten thousand dollars ($10,000) for each transaction.

(h)  Any retailer who sells motor vehicle fuel that does not comply with regulations of the state board, after both oral and written notice to cease and desist have been delivered to the owner, manager, or attendant on duty at the retailer facility, and upon failure to comply with that notice, is subject to the issuance of a cease and desist order by the state board and a penalty of ten thousand dollars ($10,000) for each day of noncompliance with the cease and desist order.

(i)  The state board shall annually compile and publish a complete listing of all certified motor vehicle fuel distributors, and shall mail a copy to every licensed transporter of petroleum products.

(Added by Stats. 1995, Ch. 966, Sec. 3. Effective January 1, 1996.)



43027

The following civil penalties apply to the following acts not included within Section 43026:

(a)  Any person who willfully and intentionally violates any provision of this part, or any rule, regulation, permit, variance, or order of the state board, pertaining to fuel requirements and standards, is liable for a civil penalty of not more than two hundred fifty thousand dollars ($250,000), and the prosecuting agency shall include a claim for an additional penalty in the amount of any economic gain that otherwise would not have been realized from the sale of the fuel determined to be in noncompliance.

(b)  Any person who negligently violates any provision of this part, or any rule, regulation, permit, variance, or order of the state board, pertaining to fuel requirements and standards, exclusive of the documentation requirements specified in subdivision (d), is liable for a civil penalty of not more than fifty thousand dollars ($50,000).

(c)  Any person who violates any provision of this part, or any rule, regulation, permit, variance, or order of the state board, pertaining to fuel requirements and standards, exclusive of the documentation requirements specified in subdivision (d), is strictly liable for a civil penalty of not more than thirty-five thousand dollars ($35,000).

(d)  Any person who enters false information in, or fails to keep, any document required to be kept pursuant to any provision of this part, or any rule, regulation, permit, variance, or order of the state board, pertaining to fuel requirements and standards, is strictly liable for a civil penalty of not more than twenty-five thousand dollars ($25,000). In determining the amount of the penalty to be assessed under this subdivision, the court, or in reaching any settlement, the Attorney General or the state board, shall take into consideration, in addition to subdivision (b) of Section 43031, the specific circumstances and intent of the defendant in making the false entry or in failing to keep the document.

(Added by Stats. 1995, Ch. 966, Sec. 3. Effective January 1, 1996.)



43028

As an alternative to any civil penalties prescribed under this part, the state board may impose administrative civil penalties for a violation of this part, or any rule, regulation, permit, variance, or order of the state board, pertaining to fuel requirements and standards, if the state board has adopted rules and regulations specifying procedures for the imposition and amounts of those penalties. No administrative civil penalty levied pursuant to this section shall exceed twenty-five thousand dollars ($25,000) for each day on which there is a violation or three hundred thousand dollars ($300,000) in total. However, nothing in this section restricts the authority of the state board to negotiate mutual settlements under any other penalty provision of law which exceed twenty-five thousand dollars ($25,000) for each day on which there is a violation or three hundred thousand dollars ($300,000) in total, except that the state board shall not rely on any provision of the Business and Professions Code.

(Added by Stats. 1995, Ch. 966, Sec. 3. Effective January 1, 1996.)



43029

In an action to recover civil penalties pursuant to subdivisions (b) and (c) of Section 43027, a proceeding to assess administrative civil penalties pursuant to Section 43028, or a criminal prosecution pursuant to Section 43020, the prosecuting agency shall include a claim for an additional penalty designed to eliminate the economic benefits from noncompliance against any person who violates any provision of this part, or any rule, regulation, permit, variance, or order of the state board pertaining to fuel requirements or standards as follows:

(a)  For violations of gasoline requirements, the amount of the penalty shall equal the product of the number of tons of incremental increased vehicular emissions resulting from the manufacture, distribution, and sale of the specified volume of noncompliant fuel and nine thousand one hundred dollars ($9,100) per ton, which is the maximum calculated cost-effectiveness for California Phase 2 Reformulated Gasoline.

(b)  For violations of diesel fuel requirements, the amount of the penalty shall equal the product of the number of tons of incremental increased vehicular emissions resulting from the manufacture, distribution, and sale of the specified volume of noncompliant fuel and five thousand two hundred dollars ($5,200) per ton, which is the maximum calculated cost-effectiveness for California low sulfur, low aromatics diesel fuel.

(c)  To ensure that the penalties under subdivisions (a) and (b) continue to adequately reflect the goals of this section, the following shall occur annually:

(1)  The cost-effectiveness values set forth in subdivisions (a) and (b) shall be adjusted to reflect the change in the annual average nationwide producers price index of industrial commodities, less fuels and related products and power, published by the United States Bureau of Labor Statistics, averaged over the previous 5 years.

(2)  The methodologies used to calculate the excess emissions from noncompliant fuels shall be reviewed by the state board and updated as necessary.

(Added by Stats. 1995, Ch. 966, Sec. 3. Effective January 1, 1996.)



43030

(a)  For the penalties prescribed in Sections 43027 and 43028, each day during any portion of which a violation occurs is a separate offense.

(b)  In applying penalties under Section 43027 or 43028 for violations based solely upon the state board’s review of monthly production records, each day within a month for which a violation occurs is a separate violation.

(c)  The recovery of civil or administrative civil penalties pursuant to this chapter precludes prosecution pursuant to Section 43020 for the same offense. When the executive officer refers a violation to a prosecuting attorney, the filing of a criminal complaint is grounds requiring the dismissal of any civil action or administrative proceedings brought pursuant to this chapter for the same offense.

(Added by Stats. 1995, Ch. 966, Sec. 3. Effective January 1, 1996.)



43031

(a)  The civil or administrative civil penalties prescribed in this chapter shall be assessed and recovered either in a civil action brought in the name of the people of the State of California by the Attorney General or by the state board, or in administrative hearings established pursuant to regulations adopted by the state board.

(b)  In determining the amount assessed, the court, the Attorney General, or the state board, in reaching any settlement, shall take into consideration all relevant circumstances, including, but not limited to, all of the following:

(1)  The extent of harm to public health, safety, and welfare caused by the violation.

(2)  The nature and persistence of the violation, including the magnitude of the excess emissions.

(3)  The compliance history of the defendant, including the frequency of past violations.

(4)  The preventive efforts taken by the defendant, including the record of maintenance and any program to ensure compliance.

(5)  The innovative nature and the magnitude of the effort required to comply, and the accuracy, reproducibility, and repeatability of the available test methods.

(6)  The efforts to attain, or provide for, compliance.

(7)  The cooperation of the defendant during the course of the investigation and any action taken by the defendant, including the nature, extent, and time of response of any action taken to mitigate the violation.

(8)  For a person who owns a single retail service station, the size of the business.

(Added by Stats. 1995, Ch. 966, Sec. 3. Effective January 1, 1996.)



43031.5

The revenues from penalties recovered by the state board pursuant to this chapter shall be deposited in the Air Pollution Control Fund and shall only be expended by the state board for environmental cleanup, abatement, or pollution prevention technology.

(Added by Stats. 1995, Ch. 966, Sec. 3. Effective January 1, 1996.)






CHAPTER 2 - New Motor Vehicles

ARTICLE 1 - General Provisions

43100

The state board may certify new motor vehicles and new motor vehicle engines pursuant to this article.

(Amended by Stats. 1976, Ch. 1206.)



43101

(a) The state board shall adopt and implement emission standards for new motor vehicles for the control of emissions from new motor vehicles that the state board finds to be necessary and technologically feasible to carry out the purposes of this division. Before adopting these standards, the state board shall consider the impact of these standards on the economy of the state, including, but not limited to, their effect on motor vehicle fuel efficiency.

(b) The standards adopted pursuant to this section may be applicable to motor vehicle engines, rather than to motor vehicles.

(Amended by Stats. 2004, Ch. 644, Sec. 20. Effective January 1, 2005.)



43101.5

The emission standards adopted by the state board pursuant to Section 43101 for the 1983 and later model-year motor vehicles shall be limited by the following:

(a)  For all gasoline-powered passenger vehicles prior to the 1986 model year, the state board shall not adopt primary standards for the emission of oxides of nitrogen which are more stringent than 0.7 grams per vehicle mile, unless the state board by regulation also provides for optional standards which are not more stringent, with respect to each constituent, than 0.39 grams per vehicle mile for nonmethane hydrocarbon, 7.0 grams per vehicle mile for carbon monoxide, and 0.7 grams per vehicle mile for oxides of nitrogen. For gasoline-powered light-duty vehicles and medium-duty vehicles prior to the 1986 model year of less than 4,000 pounds unladen weight, the state board shall not adopt primary standards for the emission of oxides of nitrogen which are more stringent than 1.0 gram per vehicle mile, unless the state board by regulation also provides for optional standards which are not more stringent, with respect to each constituent, than 0.39 grams per vehicle mile for nonmethane hydrocarbon, 9.0 grams per vehicle mile for carbon monoxide, and 1.0 gram per vehicle mile for oxides of nitrogen. Any option may not impose certification, warranty, or enforcement requirements of greater duration or stringency than those set forth in the regulations applicable to 1983 and later model years, as adopted or amended by the state board on May 20, 1981.

(b)  If the state board intends by regulation to eliminate for 1986 and later model-year vehicles the optional standards specified in subdivision (a), the state board shall submit to the Legislature, not later than January 15th of the year which is at least two calendar years prior to the year in which production would commence of vehicles subject to the new standard, a report with an estimate of the air quality benefits of the more stringent standard, the technological and economic feasibility of requiring the standard, and the potential effects on fuel economy associated with the standard. The state board shall consult with the Environmental Protection Agency and motor vehicle and engine manufacturers prior to submitting the air quality and fuel economy estimates.

(Added by Stats. 1981, Ch. 1185.)



43102

(a)  No new motor vehicle or new motor vehicle engine shall be certified by the state board, unless the vehicle or engine, as the case may be, meets the emission standards adopted by the state board pursuant to Section 43101 under test procedures adopted by the state board pursuant to Section 43104.

(b)  Notwithstanding subdivision (a), to assure that California consumers have an adequate selection of light-duty motor vehicle models, the state board shall adopt certification and enforcement regulations for future model years as soon as practicable, but not later than for the 1983 and subsequent model years, which will allow a manufacturer to certify in California federally certified light-duty motor vehicles with any engine family or families when their emissions are offset by the manufacturer’s California certified motor vehicles whose emissions are below the applicable California standards. This exemption shall not apply to emergency vehicles, as defined in Section 2002 of Title 15 of the United States Code.

(c)  Subdivision (b) shall not be applicable to any vehicle or engine model which is certified to meet the emission standards established pursuant to Section 43101 or 43101.5.

(Amended by Stats. 1981, Ch. 1185.)



43104

For the certification of new motor vehicles or new motor vehicle engines, the state board shall adopt, by regulation, test procedures and any other procedures necessary to determine whether the vehicles or engines are in compliance with the emissions standards established pursuant to Section 43101. The state board shall base its test procedures on federal test procedures or on driving patterns typical in the urban areas of California.

(Amended by Stats. 2000, Ch. 1077, Sec. 3. Effective January 1, 2001.)



43105

No new motor vehicle, new motor vehicle engine, or motor vehicle with a new motor vehicle engine required pursuant to this part to meet the emission standards established pursuant to Section 43101 shall be sold to the ultimate purchaser, offered or delivered for sale to the ultimate purchaser, or registered in this state if the manufacturer has violated emission standards or test procedures and has failed to take corrective action, which may include recall of vehicles or engines, specified by the state board in accordance with regulations of the state board. If a manufacturer contests the necessity for, or the scope of, a recall of vehicles or engines ordered pursuant to this section and so advises the state board, the state board shall not require such recall unless it first affords the manufacturer the opportunity, at a public hearing, to present evidence in support of the manufacturer’s objections. If a vehicle or engine is recalled pursuant to this section, the manufacturer shall make all necessary corrections specified by the state board without charge to the registered owner of the vehicle or vehicle with such engine or, at the manufacturer’s election, reimburse the registered owner for the cost of making such necessary corrections.

The procedures for determining, and the facts constituting, compliance or failure of compliance shall be established by the state board.

(Amended by Stats. 1976, Ch. 1206.)



43105.5

(a)  For all 1994 and later model-year motor vehicles equipped with on board diagnostic systems (OBD’s) and certified in accordance with the test procedures adopted pursuant to Section 43104, the state board, not later than January 1, 2002, shall adopt regulations that require a motor vehicle manufacturer to do all of the following to the extent not limited or prohibited by federal law (the regulations adopted by the state board pursuant to this provision may include subject matter similar to the subject matter included in regulations adopted by the United States Environmental Protection Agency):

(1)  Make available, within a reasonable period of time, and by reasonable business means, including, but not limited to, use of the Internet, as determined by the state board, to all covered persons, the full contents of all manuals, technical service bulletins, and training materials regarding emissions-related motor vehicle information that is made available to their franchised dealerships.

(2)  Make available for sale to all covered persons the manufacturer’s emissions-related enhanced diagnostic tools, and make emissions-related enhanced data stream information and bidirectional controls related to tools available in electronic format to equipment and tool companies.

(3)  If the motor vehicle manufacturer uses reprogrammable computer chips in its motor vehicles, provide equipment and tool companies with the information that is provided by the manufacturer to its dealerships to allow those companies to incorporate into aftermarket tools the same reprogramming capability.

(4)  Make available to all covered persons, within a reasonable period of time, a general description of their on board diagnostic systems (OBD II) for the 1996 and subsequent model-years, which shall contain the information described in this paragraph. For each monitoring system utilized by a manufacturer that illuminates the OBD II malfunction indicator light, the motor vehicle manufacturer shall provide all of the following:

(A)  A general description of the operation of the monitor, including a description of the parameter that is being monitored.

(B)  A listing of all typical OBD II diagnostic trouble codes associated with each monitor.

(C)  A description of the typical enabling conditions for each monitor to execute during vehicle operation, including, but not limited to, minimum and maximum intake air and engine coolant temperature, vehicle speed range, and time after engine startup.

(D)  A listing of each monitor sequence, execution frequency, and typical duration.

(E)  A listing of typical malfunction thresholds for each monitor.

(F)  For OBD II parameters for specific vehicles that deviate from the typical parameters, the OBD II description shall indicate the deviation and provide a separate listing of the typical value for those vehicles.

(G)  The information required by this paragraph shall not include specific algorithms, specific software code, or specific calibration data beyond that required to be made available through the generic scan tool in federal and California on board diagnostic regulations.

(5)  Not utilize any access or recognition code or any type of encryption for the purpose of preventing a vehicle owner from using an emissions-related motor vehicle part with the exception of the powertrain control modules, engine control modules, and transmission control modules, that has not been manufactured by that manufacturer or any of its original equipment suppliers.

(6)  Provide to all covered persons information regarding initialization procedures relating to immobilizer circuits or other lockout devices to reinitialize vehicle on board computers that employ integral vehicle security systems if necessary to repair or replace an emissions-related part, or if necessary for the proper installation of vehicle on board computers that employ integral vehicle security systems.

(7)  All information required to be provided to covered persons by this section shall be provided, for fair, reasonable, and nondiscriminatory compensation, in a format that is readily accessible to all covered persons, as determined by the state board.

(b)  Any information required to be disclosed pursuant to a final regulation adopted under this section that the motor vehicle manufacturer demonstrates to a court, on a case-by-case basis, to be a trade secret pursuant to the Uniform Trade Secret Act contained in Title 5 (commencing with Section 3426) of Part 1 of Division 4 of the Civil Code, shall be exempt from disclosure, unless the court, upon the request of a covered person seeking disclosure of the information, determines that the disclosure of the information is necessary to mitigate anticompetitive effects. In making this determination, the court shall consider, among other things, the practices of any motor vehicle manufacturer that results in the fullest disclosure of information listed in paragraph (4) of subdivision (a). In actions subject to this subdivision, the court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting a protective order in connection with discovery proceedings, holding an in-camera hearing, sealing the record of the action, or ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

(c)  If information is required to be disclosed by a motor vehicle manufacturer pursuant to subdivision (b), the court shall allow for the imposition of reasonable business conditions as a condition of disclosure, and may include punitive sanctions for the improper release of information that is determined to be a trade secret to a competitor of the manufacturer. The court shall also provide for fair, reasonable, and nondiscrimatory compensation to the motor vehicle manufacturer for the disclosure of information determined by the court to be a trade secret and required to be disclosed pursuant to subdivision (b). The court shall provide for the dissemination of trade secret information required to be disclosed pursuant to subdivision (b) through licensing agreements and the collection of reasonable licensing fees. If the court determines that disclosure of any of the information required to be disclosed under subdivision (b) constitutes a taking of personal property, a jury trial shall be held to determine the amount of compensation for that taking, unless waived by the motor vehicle manufacturer.

(d)  The state board shall periodically conduct surveys to determine whether the information requirements imposed by this section are being fulfilled by actual field availability of the information.

(e)  If the executive officer of the state board obtains credible evidence that a motor vehicle manufacturer has failed to comply with any of the requirements of this section or the regulations adopted by the state board, the executive officer shall issue a notice to comply to the manufacturer. Not later than 30 days after issuance of the notice to comply, the vehicle manufacturer shall submit to the executive officer a compliance plan, unless within that 30-day period the manufacturer requests an administrative hearing to contest the basis or scope of the notice to comply in accordance with subdivision (f). The executive officer shall accept the compliance plan if it provides adequate demonstration that the manufacturer will come into compliance with this section and the board’s implementing regulations within 45 days following submission of the plan. However, the executive officer may extend the compliance period if the executive officer determines that the violation cannot be remedied within that period.

(f)  If the motor vehicle manufacturer contests a notice to comply pursuant to subdivision (e) or the executive officer rejects the compliance plan submitted by the manufacturer, an administrative hearing shall be conducted by a hearing officer appointed by the state board, in accordance with procedures established by the state board. The hearing procedures shall provide the manufacturer and any other interested party at least 30 days notice of the hearing. If, after the hearing, the hearing officer appointed by the state board finds that the motor vehicle manufacturer has failed to comply with any of the requirements of this section or the regulations adopted by the state board, and the manufacturer fails to correct the violation with 30 days from the date of the finding, the hearing officer may impose a civil penalty upon the manufacturer in an amount not to exceed twenty-five thousand dollars ($25,000) per day per violation until the violation is corrected, as determined in accordance with the hearing procedures established by the state board. The hearing procedures may provide additional time for compliance prior to imposing a civil penalty. If so, the hearing officer may grant additional time for compliance if he or she determines that the violation cannot be remedied within 30 days of the finding that a violation has occurred.

(g)  Nothing in this section is intended to authorize the infringement of intellectual property rights embodied in United States patents, trademarks, or copyrights, to the extent those rights may be exercised consistently with any other federal laws.

(Amended by Stats. 2012, Ch. 728, Sec. 90. Effective January 1, 2013.)



43106

Each new motor vehicle or engine required pursuant to this part to meet the emission standards established pursuant to Section 43101 shall be, in all material respects, substantially the same in construction as the test motor vehicle or engine, as the case may be, which has been certified by the state board in accordance with this article. However, changes with respect to new motor vehicles or engines previously certified may be made if such changes do not increase emissions above the standards under which those motor vehicles or engines, as the case may be, were certified and are made in accordance with procedures specified by the state board.

(Amended by Stats. 1976, Ch. 1206.)



43107

(a)  The state board may, by regulation, adopt emission standards for new 1977 and later model year motorcycles registered or identified by the Department of Motor Vehicles which are sold in the state on or after July 1, 1976, or such later date as established by the state board by regulation.

(b)  Motorcycles shall be exempt from the provisions of Section 43200.

(Added by Stats. 1975, Ch. 957.)



43108

(a)  In lieu of certification pursuant to Section 43102, the state board may certify a new motor vehicle designed for exclusive use as a schoolbus, or a new motor vehicle engine intended for use in a schoolbus, if the Administrator of the Environmental Protection Agency has granted a certificate of conformity for the schoolbus or engine pursuant to the Clean Air Act (42 U.S.C. Sec. 1857 et seq.).

(b)  The state board shall grant a certification pursuant to subdivision (a) only if the manufacturer of the schoolbus or engine demonstrates that an engine suitable for use in the manufacturer’s standard type of schoolbus which meets the applicable emissions standards established by the state board pursuant to Section 43102 is not available for installation.

(c)  The state board, prior to granting a certification pursuant to subdivision (a), shall require a showing by the manufacturer of the schoolbus or engine of a good faith effort to procure or manufacture an engine which meets the standards established by the state board pursuant to Section 43102 and, in the case of the schoolbus manufacturer, a good faith effort to accomplish a schoolbus redesign to accommodate such an engine. In the absence of these showings, the state board shall not grant a certification pursuant to subdivision (a).

(Added by Stats. 1976, Ch. 741.)






ARTICLE 1.5 - Prohibited Transactions

43150

The Legislature finds and declares that the people of this state, in order to achieve the purposes of this part, have a special interest in assuring that only those new motor vehicles and new motor vehicle engines which meet this state’s stringent emission standards and test procedures, and which have been certified pursuant to this chapter, are used or registered in this state. The Legislature also finds and declares that this special interest must be protected in a manner which will not unduly or unreasonably infringe upon the right of the people of this state and other states to travel and do business interstate.

(Added by Stats. 1976, Ch. 1206.)



43151

(a)  No person who is a resident of, or who operates an established place of business within, this state shall import, deliver, purchase, rent, lease, acquire, or receive a new motor vehicle, new motor vehicle engine, or motor vehicle with a new motor vehicle engine for use, registration, or resale in this state unless such motor vehicle engine or motor vehicle has been certified pursuant to this chapter. No person shall attempt or assist in any such action.

(b)  This article shall not apply to a vehicle acquired by a resident of this state for the purpose of replacing a vehicle registered to such resident which was damaged or became inoperative beyond reasonable repair or was stolen while out of this state; provided that such replacement vehicle is acquired out of state at the time the previously owned vehicle was either damaged or became inoperative or was stolen. This article shall not apply to a vehicle transferred by inheritance, or by a decree of divorce, dissolution, or legal separation entered by a court of competent jurisdiction, or to any vehicle sold after the effective date of the amendments to this subdivision at the 1979–80 Regular Session of the Legislature if the vehicle was registered in this state before such effective date.

(c)  This chapter shall not apply to any motor vehicle having a certificate of conformity issued pursuant to the Clean Air Act (42 U.S.C. Sec. 7401 et seq.) and originally registered in another state by a resident of that state who subsequently establishes residence in this state and who, upon registration of the vehicle in this state, provides satisfactory evidence to the Department of Motor Vehicles of the previous residence and registration. This subdivision shall become operative 180 calendar days after the state board adopts regulations for the certification of new direct import vehicles pursuant to Section 43203.5.

(d)  “Established place of business,” as used in this section, means a place actually occupied either continuously or at regular periods.

(Amended by Stats. 1985, Ch. 1235, Sec. 1.)



43152

No person who is engaged in this state in the business of selling to an ultimate purchaser, or renting or leasing new motor vehicles or new motor vehicle engines, including, but not limited to, manufacturers, distributors, and dealers, shall intentionally or negligently import, deliver, purchase, receive, or otherwise acquire a new motor vehicle, new motor vehicle engine, or vehicle with a new motor vehicle engine which is intended for use primarily in this state, for sale or resale to an ultimate purchaser who is a resident of or doing business in this state, or for registration, leasing or rental in this state, which has not been certified pursuant to this chapter. No person shall attempt or assist in any such act.

(Added by Stats. 1976, Ch. 1206.)



43153

No person who is engaged in this state in the business of selling to an ultimate purchaser or renting or leasing new motor vehicles or new motor vehicle engines, including, but not limited to, manufacturers, distributors, and dealers, shall intentionally or negligently sell, or offer to sell, to an ultimate purchaser who is a resident of or doing business in this state, or lease, offer to lease, rent, or offer to rent, in this state any new motor vehicle, new motor vehicle engine, or vehicle with a new motor vehicle engine, which is intended primarily for use or for registration in this state, and which has not been certified pursuant to this chapter. No person shall attempt or assist in any such action.

(Added by Stats. 1976, Ch. 1206.)



43154

(a)  Any person who violates any provision of this article shall be liable for a civil penalty not to exceed five thousand dollars ($5,000) per vehicle.

(b)  Any action to recover a penalty under this section shall be brought in the name of the people of the State of California in the superior court of the county where the violation occurred, or in the county where the defendant’s residence or principal place of business is located, by the Attorney General on behalf of the state board, in which event all penalties adjudged by the court shall be deposited in the Air Pollution Control Fund, or by the district attorney or county attorney of such county, or by the city attorney of a city in that county, in which event all penalties adjudged by the court shall be deposited with the treasurer of the county or city, as the case may be.

(Added by Stats. 1976, Ch. 1206.)



43155

An action brought pursuant to Section 43154 to recover such civil penalties shall take special precedence over all other civil matters on the calendar of the court except those matters to which equal precedence on the calendar is granted by law.

(Added by Stats. 1976, Ch. 1206.)



43156

(a)  For purposes of this article, it is conclusively presumed that the equitable or legal title to any motor vehicle with an odometer reading of 7,500 miles or more, has been transferred to an ultimate purchaser, except as provided in subdivision (b), and that the equitable or legal title to any motor vehicle with an odometer reading of less than 7,500 miles, has not been transferred to an ultimate purchaser.

(b)  For purposes of this article, it is conclusively presumed that the equitable and legal title to any direct import vehicle which is less than two years old has not been transferred to an ultimate purchaser and that the equitable or legal title to any direct import motor vehicle which is at least two years old has been transferred to an ultimate purchaser.

For purposes of this subdivision, the age of a motor vehicle shall be determined by the following, in descending order of preference:

(1)  From the first calendar day of the model year as indicated in the vehicle identification number.

(2)  From the last calendar day of the month the vehicle was delivered by the manufacturer as shown on the foreign title document.

(3)  From January 1 of the same calendar year as the model year shown on the foreign title document.

(4)  From the last calendar day of the month the foreign title document was issued.

(Amended by Stats. 1989, Ch. 859, Sec. 3.)






ARTICLE 2 - Manufacturers and Dealers

43200

(a) The state board may adopt a regulation to prohibit the sale and registration in this state of a new motor vehicle certified by the state board to which there has not been securely and conspicuously affixed on a side window to the rear of the driver or, if it cannot be so placed, to the windshield of the motor vehicle in accordance with paragraph (3) of subdivision (b) of Section 26708 of the Vehicle Code, by the manufacturer a label on which the manufacturer shall endorse clearly, distinctly, and legibly true and correct entries disclosing the following information concerning the motor vehicle:

(1) The emission standards adopted by the state board pursuant to Section 43101 that are applicable to that motor vehicle.

(2) The information required by Section 43200.1 and related air pollution emissions information as specified by the state board.

(b) A regulation may be adopted pursuant to this section only if the state board finds that the regulation is necessary for either of the following:

(1) To enforce or ensure compliance with applicable statutes, standards, or procedures relating to vehicle emissions.

(2) For the protection or information of consumers.

(c) Nothing in this division or in any other statute shall be construed as prohibiting a purchaser from removing the decal required by this section, after the purchaser has taken possession of the vehicle.

(Amended by Stats. 2006, Ch. 419, Sec. 1. Effective January 1, 2007.)



43200.1

(a) The Legislature finds and declares that since 1998, the state board has imposed smog index label specifications on new passenger cars and light-duty trucks that are sold and registered in the state to inform consumers about emissions of air pollutants from the use of new vehicles.

(b) (1) (A) The state board, not later than July 1, 2007, shall revise the regulations adopted pursuant to Section 43200 to rename the existing label required by those regulations, and to require the renamed label to include, for model year 2009 and subsequent model year motor vehicles, information on the emissions of global warming gases from motor vehicles for the same model year.

(B) This subdivision applies to, at a minimum, all passenger cars and light-duty trucks with a gross vehicle weight of 8,500 pounds or less, and to all motor vehicles subject to regulation pursuant to Section 43018.5.

(C) Emissions of global warming gases shall include emissions, as determined by the state board, from vehicle operation and upstream emissions.

(2) The label shall include all of the following:

(A) A smog index that contains quantitative information presented in a continuous, easy-to-read scale, unless the state board determines, after at least one public workshop, that an alternative graphical representation will more effectively convey the information to consumers, and that compares the emissions from the vehicle with the average projected emissions from all vehicles of the same model year sold in the state for which a label is required. For reference purposes, the index shall also identify the emissions from the vehicle model of that same model year that has the lowest smog-forming emissions.

(B) A global warming index that contains quantitative information presented in a continuous, easy-to-read scale, unless the state board determines, after at least one public workshop, that an alternative graphical representation will more effectively convey the information to consumers, and that compares the emissions of global warming gases from the vehicle with the average projected emissions of global warming gases from all vehicles of the same model year sold in the state for which a label is required. For reference purposes, the index shall also identify the emissions of global warming gases from the vehicle model of that same model year that has the lowest emissions of global warming gases.

(C) A brief explanation, prepared by the state board, of the indices required by this section, including the identification of motor vehicle usage as a primary cause of global warming, and how emissions of those gases from motor vehicles may be reduced.

(D) The use of at least one color ink, as determined by the state board, in addition to black.

(c) In order to ensure that the label is useful and informative to consumers, the state board shall, to the extent feasible within its existing resources, do both of the following in designing the label:

(1) Seek input from automotive consumers, graphic design professionals, and persons with expertise in environmental labeling.

(2) Consider other relevant label formats consistent with paragraph (2) of subdivision (b).

(d) The indices included in the label pursuant to paragraph (2) of subdivision (b) shall be updated as determined necessary by the state board to ensure that the differences in emissions among vehicles are readily apparent to the consumer.

(e) The state board, in consultation with other agencies as appropriate, may recommend to the Legislature additional sources of air pollution that emit significant amounts of global warming gases for which the disclosure of information regarding those emissions would be an effective means of educating the public about the sources of global warming and its impacts.

(f) The state board shall, as it determines appropriate and to the extent feasible within its existing resources, incorporate information from the label into existing programs designed to educate motor vehicle consumers about emissions of global warming gases and other air pollutants.

(g) The state board may accept donations or grants of funds from any person for the purposes of the program established pursuant to this section, and shall deposit amounts received from donations or grants into the Air Pollution Control Fund. The source of any funds received pursuant to this section shall be disclosed at all public hearings and workshops to implement this section. Donations, grants, or other commitments of money to the fund may be dedicated for specific purposes consistent with the goals of this section.

(h) For the purposes of this section, the following definitions apply:

(1) “Global warming gases” has the same meaning as greenhouse gases given in subdivision (h) of Section 42801.1.

(2) “Upstream emissions” means emissions of global warming gases that occur during the extraction, refining, transport, and local distribution of motor vehicle fuels as determined by the state board.

(Amended by Stats. 2006, Ch. 538, Sec. 402. Effective January 1, 2007.)



43200.5

(a) The sale and registration in this state of any new motor vehicle is prohibited unless a decal in the form specified by the state board pursuant to subdivision (b) of Section 44254 has been securely affixed by the manufacturer to a window of the motor vehicle, and affixed in accordance with Section 43200 and any regulations adopted pursuant to Section 43200, which discloses the smog index for the vehicle.

(b) This section does not apply to any authorized emergency vehicle, as defined in Section 165 of the Vehicle Code, or to any employer-provided carpool or vanpool vehicle.

(c) This section shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this section, and on the January 1 following that date is repealed.

(Added by Stats. 1994, Ch. 1192, Sec. 11. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years from operative date. Repealed on January 1 after inoperative date, by its own provisions.)



43201

Any dealer or person holding a retail seller’s permit who sells a new motor vehicle without the decal required by Section 43200 shall be subject to a civil penalty of not to exceed one thousand dollars ($1,000).

Any penalty recovered pursuant to this section shall be deposited into the General Fund.

(Added by Stats. 1975, Ch. 957. Superseded on operative date of amendment by Stats. 1994, Ch. 1192.)



43201-1

(a) Any dealer or person holding a retail seller’s permit who sells a new motor vehicle without the decal required by Section 43200 or 43200.5 shall be subject to a civil penalty of not to exceed one thousand dollars ($1,000).

(b) Any penalty recovered pursuant to this section shall be deposited in the General Fund.

(c) This section shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this subdivision, and on the January 1 following that date is repealed.

(Amended by Stats. 1994, Ch. 1192, Sec. 12. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years from operative date. Repealed on January 1 after inoperative date, by its own provisions. See later operative version added by Sec. 13 of Ch. 1192.)



43201-2

(a) Any dealer or person holding a retail seller’s permit who sells a new motor vehicle without the decal required by Section 43200 shall be subject to a civil penalty of not to exceed one thousand dollars ($1,000).

(b) Any penalty recovered pursuant to this section shall be deposited into the General Fund.

(c) This section shall become operative five years from the date determined pursuant to Section 32 of the act adding this section.

(Repealed (in Sec. 12) and added by Stats. 1994, Ch. 1192, Sec. 13. Effective January 1, 1995. Section operative on date prescribed by its own provisions.)



43202

No new motor vehicle required to meet the emission standards adopted by the state board pursuant to Section 43101 shall be sold and registered in this state unless the manufacturer thereof permits the state board to conduct surveillance testing of emissions of new motor vehicles at his assembly facilities, or at any other location where the manufacturer’s assembly line testing is performed and assembly line testing records are kept.

Authorization for the sale and registration of any new motor vehicle in this state may be rescinded or withheld if, at any time, the state board is prevented by the manufacturer from conducting surveillance of assembly line testing.

(Added by Stats. 1975, Ch. 957.)



43203

(a)  In connection with surveillance of emissions from new motor vehicles prior to their retail sale, the state board may, by regulation, impose fees on manufacturers of these vehicles to recover the state board’s costs in conducting this surveillance.

(b)  A manufacturer who fails to pay a fee imposed pursuant to this section within 60 days after receiving an invoice shall pay the state board an additional fee equal to 10 percent of the fee specified in subdivision (a). If the manufacturer notifies the state board, within 60 days after receiving the invoice, that additional information is needed to honor the invoice, the state board shall grant an additional 90 days for payment without the imposition of an additional fee. An additional interest fee equal to the rate of interest earned by the Pooled Money Investment Fund shall be imposed upon the fee specified in subdivision (a) and the additional fees specified in this subdivision and subdivision (c) for each 30-day period for which they remain unpaid, commencing 60 days after the receipt of the original invoice.

(c)  A manufacturer who fails to pay all the fees imposed pursuant to this section within one year from the date of receipt of the original invoice shall pay a penalty fee equal to 100 percent of the fees imposed pursuant to subdivisions (a) and (b). A manufacturer who fails to pay all the fees and penalties imposed pursuant to this section within two years from the date of receipt of the original invoice shall pay a penalty equal to 100 percent of the fees and penalties imposed pursuant to subdivisions (a) and (b) and to this subdivision, for each one-year period for which they remain unpaid.

(d)  Fees authorized by this section shall be imposed only for surveillance of emissions from new motor vehicles actually conducted.

(e)  Notwithstanding Section 13340 of the Government Code, all fees collected pursuant to subdivision (a) are continuously appropriated to the state board, to be credited as a reimbursement of the board’s costs incurred in its program for the surveillance of emissions from new vehicles. All fees collected pursuant to subdivisions (b) and (c) shall be deposited by the state board into the Air Pollution Control Fund.

(Amended by Stats. 1985, Ch. 607, Sec. 1.)



43203.5

The state board shall adopt, by regulation, a certification program for new direct import vehicles, as defined by Sections 39024.6, and 39042, which are less than two years old. The state board shall issue a certificate of conformance to each new direct import vehicle which meets the requirements of the certification program. Any bonding requirements for the certification program may not exceed one thousand dollars ($1,000) per new direct import vehicle or engine.

The model year designation for new direct import vehicles in an engine family shall be determined on the same basis as vehicles in the same engine family which are offered for sale in California by the manufacturer. The model year designation for any new direct import motor vehicle in an engine family which the manufacturer does not offer for sale in California shall be determined in accordance with the regulations adopted by the state board. The designations shall apply for all purposes of the certification program and for registration of new direct import vehicles.

The state board shall, by regulation, impose fees to recover the state board’s costs, including enforcement costs, of administration of the certification program. Failure to pay the fees within 60 days of receipt after notification by the state board shall result in the assessment of a 10 percent penalty. An additional interest assessment on the fees equivalent to the rate earned by the Pooled Money Investment Fund shall accrue at the end of each 30-day period that the fees remain unpaid. Nonpayment of the fees for more than one year shall result in the state board withholding future certification of new vehicles for sale in California.

Fees collected in accordance with this section shall be deposited in the Air Pollution Control Fund.

(Amended by Stats. 1989, Ch. 859, Sec. 4.)



43204

(a)  The manufacturer of each motor vehicle or motor vehicle engine manufactured prior to the 1990 model-year shall warrant to the ultimate purchaser and each subsequent purchaser that the motor vehicle or motor vehicle engine is:

(1)  Designed, built, and equipped so as to conform, at the time of sale, with the applicable emission standards specified in this part.

(2)  Free from defects in materials and workmanship which cause such motor vehicle or motor vehicle engine to fail to conform with applicable regulations for its useful life, determined pursuant to subdivision (b).

(b)  As used in subdivision (a), “useful life” of a motor vehicle or motor vehicle engine means:

(1)  In the case of light-duty motor vehicles, and motor vehicle engines used in such motor vehicles, a period of use of five years or 50,000 miles, whichever first occurs, except that, in the case of fuel metering and ignition systems and their component parts which are contained in the state board’s “Emissions Warranty Parts List” dated December 14, 1978 (items I(A), I(C), III(A), III(C), III(E), IX(A), and IX(B)), and which are contained in vehicles or vehicle engines certified to the optional standards pursuant to Section 43101.5 and subject to subdivision (a) of Section 43009.5, “useful life” means a period of use of two years or 24,000 miles, whichever occurs first.

(2)  In the case of any other motor vehicle or motor vehicle engine, a period of use of five years or 50,000 miles, whichever first occurs, unless the state board determines that a period of use of greater duration or mileage is appropriate.

(Amended by Stats. 1988, Ch. 1544, Sec. 12.)



43205

(a)  Commencing with the 1990 model-year, the manufacturer of each light-duty and medium-duty motor vehicle and motor vehicle engine shall warrant to the ultimate purchaser and each subsequent purchaser that the motor vehicle or motor vehicle engine meets all of the following requirements:

(1)  Is designed, built, and equipped so as to conform with the applicable emissions standards specified in this part.

(2)  Is free from defects in materials and workmanship which cause the motor vehicle or motor vehicle engine to fail to conform with applicable requirements specified in this part for three years or 50,000 miles, whichever first occurs.

(3)  Will, for a period of three years or 50,000 miles, whichever first occurs, pass a test established under Section 44012, but that the warranty shall not apply if the manufacturer demonstrates that the failure of the motor vehicle or motor vehicle engine to pass the test was directly caused by the abuse, neglect, or improper maintenance or repair of the vehicle or engine.

(4)  Is free from defects in materials and workmanship in emission related parts which, at the time of certification by the state board, are estimated by the manufacturer to cost individually more than three hundred dollars ($300) to replace, for a period of seven years or 70,000 miles, whichever first occurs.

(b)  The state board shall, by regulation, periodically revise the three hundred dollar ($300) replacement cost level specified in paragraph (4) of subdivision (a) in accordance with the consumer price index, as published by the United States Bureau of Labor Statistics.

(c)  For purposes of this section and Sections 43204 and 43205.5, a motorcycle is not a light-duty vehicle.

(Amended by Stats. 1989, Ch. 1154, Sec. 4.)



43205.5

Commencing with the 1990 model-year, the manufacturer of each motor vehicle and motor vehicle engine, other than a light-duty or medium-duty motor vehicle or motor vehicle engine, shall warrant to the ultimate purchaser and each subsequent purchaser that the motor vehicle or motor vehicle engine meets all of the following requirements:

(a)  Is designed, built, and equipped so as to conform with the applicable emission standards specified in this part for a period of use determined by the state board.

(b)  Is free from defects in materials and workmanship which cause the motor vehicle or motor vehicle engine to fail to conform with applicable requirements specified in this part for the same or lesser period of use established under subdivision (a).

(Added by Stats. 1988, Ch. 1544, Sec. 14.)



43206

Commencing January 1, 1982, and annually thereafter, every person who manufactures new motor vehicles for sale in California shall file with the state board a report as to the person’s efforts and progress in meeting state standards adopted pursuant to Section 43101 and federal standards and research objectives specified in Section 7521 of Title 42 of the United States Code.

The reports shall be available to the public. However, the manufacturer may designate that a portion of the report is a trade secret and the portion shall not be released except to the state board employees specifically designated by the executive officer, unless the state board, after an investigation, determines that the portion is not in fact a trade secret. State board employees having access to the trade secret shall maintain its confidentiality.

The state board shall conduct investigations with respect to the reports as it deems necessary.

No report is required from the manufacturer once all models of motor vehicles of the manufacturer which are sold in California and which are subject to the state standards adopted pursuant to Section 43101, and the federal standards and research objectives specified in Section 7521 of Title 42 of the United States Code, meet all those standards and objectives.

(Amended by Stats. 1992, Ch. 711, Sec. 73. Effective September 15, 1992.)



43207

The state board may revoke outstanding certification of new motor vehicles for sale in California if the manufacturer thereof willfully fails to file any semiannual report required by Section 43206 or files a report which is deemed by the state board to inadequately describe the manufacturer’s efforts and progress.

The state board may also withhold future certification of such manufacturer’s vehicles until such time as the manufacturer offers for sale in California vehicles which meet the standards promulgated pursuant to Section 1857f-1(b)(1) of Title 42 of the United States Code.

(Added by Stats. 1975, Ch. 957.)



43208

Factory assembly line test procedures shall not apply to light-duty motor vehicles, if (a) the manufacturer thereof advises the state board in writing that the manufacturer does not intend to sell more than 1,000 motor vehicles in California in a given model year, and (b) the manufacturer does not sell more than 1,000 motor vehicles of its make in such a year. Nothing in this section shall be construed to prohibit the state board from requiring testing by the applicable certifying test procedure of up to 2 percent of the motor vehicles of such a manufacturer sold in California. This section shall not apply to 1976 and later model year motor vehicles.

(Amended by Stats. 1976, Ch. 1063.)



43209

No manufacturer or distributor who pays a penalty pursuant to Section 43212 shall add the amount of such penalty to the cost of any motor vehicles sold by such manufacturer, and any provision of any contract of sale including such penalty as part of the cost of a motor vehicle shall be void and unenforceable.

(Added by Stats. 1975, Ch. 957.)



43210

(a)  The state board shall provide, by regulation, for the testing of motor vehicles on factory assembly lines or in a manner which the state board determines best suited to carry out the purpose of this part and this section.

(b)  If a motor vehicle does not meet the prescribed assembly line standards, the motor vehicle may be retested according to the official test procedures upon which original certification for that make and model vehicle was based. Any motor vehicle meeting the applicable emission standards by either of the testing procedures shall be deemed to meet the emission standards of the State of California and shall be eligible for sale in this state.

(c)  The regulations adopted by the state board pursuant to subdivision (a) shall provide for reduced, statistically valid testing of motor vehicles contained in large engine families and for which initial test results indicate compliance with the applicable standards.

(Amended by Stats. 1981, Ch. 1185.)



43210.5

The state board shall, by regulation, require manufacturers of motor vehicles and motor vehicle engines to determine the extent to which emissions-related defects exist in each engine family and to recommend the diagnostic and repair procedures that can result in the identification and correction of these defects under vehicle inspection and maintenance programs.

(Added by Stats. 1988, Ch. 1544, Sec. 15.)



43211

No new motor vehicle shall be sold in California that does not meet the emission standards adopted by the state board, and any manufacturer who sells, attempts to sell, or causes to be offered for sale a new motor vehicle that fails to meet the applicable emission standards shall be subject to a civil penalty of five thousand dollars ($5,000) for each such action.

Any penalty recovered pursuant to this section shall be deposited into the General Fund.

(Added by Stats. 1975, Ch. 957.)



43212

Any manufacturer or distributor who does not comply with the emission standards or the test procedures adopted by the state board shall be subject to a civil penalty of fifty dollars ($50) for each vehicle which does not comply with the standards or procedures and which is first sold in this state. The payment of such penalties to the state board shall be a condition to the further sale by such manufacturer or distributor of motor vehicles in this state.

Any penalty recovered pursuant to this section shall be deposited into the Air Pollution Control Fund.

(Added by Stats. 1975, Ch. 957.)



43213

Sections 43211 and 43212 shall be enforced by the state board, and may be enforced by the Department of the California Highway Patrol, the Department of Motor Vehicles, and the bureau.

(Amended by Stats. 1995, Ch. 91, Sec. 85. Effective January 1, 1996.)









CHAPTER 3 - Used Motor Vehicles

ARTICLE 1 - Device Certification

43600

The state board shall adopt and implement emission standards for used motor vehicles for the control of emissions therefrom, which standards the state board has found to be necessary and technologically feasible to carry out the purposes of this division; however, the installation of certified devices on used motor vehicles shall not be mandated except by statute. Such standards may be applicable to motor vehicle engines, rather than to motor vehicles.

(Added by Stats. 1975, Ch. 957.)



43601

The state board shall certify exhaust devices for 1955 through 1965 model year motor vehicles.

(Added by Stats. 1975, Ch. 957.)



43602

An exhaust device certified by the state board pursuant to Section 43601 shall not allow emissions exceeding any of the following:

(a)  350 parts per million hydrocarbons.

(b)  2 percent carbon monoxide.

(c)  800 parts per million nitrogen oxide.

However, if no exhaust device meets all three of the maximums specified in subdivisions (a), (b), and (c), the state board may certify an exhaust device which meets any two of the three maximums specified, if the installation of such a device in a motor vehicle would not increase the other emission in excess of the emission of that pollutant by the vehicle in the absence of such a device.

If two or more exhaust devices are certified that they meet the requirements of this section, the state board may not require the installation of more than one exhaust device on any motor vehicle.

(Added by Stats. 1975, Ch. 957.)



43603

The state board shall adopt, by regulation, criteria for the certification of exhaust devices pursuant to Section 43601. Such criteria shall include, but not be limited to, requirements that:

(a)  The device meets the cost and performance requirement specified in Section 43604.

(b)  The device shall not allow exhaust emissions exceeding the amount specified in Section 43602.

(c)  The manufacturer of the device comply with Section 43635.

(Added by Stats. 1975, Ch. 957.)



43604

An exhaust device certified pursuant to Section 43601:

(a)  Shall not cost, including the cost of installation, more than eighty-five dollars ($85).

(b)  Shall not require maintenance more than once each 12,000 miles of operation, and such maintenance shall not cost, including the cost of parts and labor, more than fifteen dollars ($15).

(c)  Shall equal or exceed the performance criteria established by the state board for such devices for new motor vehicles or, in the alternative, have an expected useful life of at least 30,000 miles of operation.

(Added by Stats. 1975, Ch. 957.)



43610

The state board shall set standards for, and certify, exhaust devices to significantly reduce the emission of oxides of nitrogen from 1966 through 1970 model year motor vehicles, as determined by the state board from a representative sampling of such motor vehicles, which the state board has found to be necessary and technologically feasible to carry out the purposes of this division.

In setting standards under this section, the primary consideration shall be the greatest possible reduction of oxides of nitrogen.

(Added by Stats. 1975, Ch. 957.)



43611

The state board shall adopt, by regulation, criteria for the certification of exhaust devices pursuant to Section 43610. Such criteria shall include, but not be limited to, requirements that:

(a)  The device meets the cost and performance requirements specified in Section 43612.

(b)  The device shall not allow exhaust emissions of oxides of nitrogen exceeding the standard adopted by the state board pursuant to Section 43610.

(c)  The manufacturer of the device comply with Sections 43613 and 43635.

(Added by Stats. 1975, Ch. 957.)



43612

An exhaust device certified pursuant to Section 43610:

(a)  Shall not cost, including the cost of installation, more than thirty-five dollars ($35).

(b)  Shall not require maintenance more than once each 12,000 miles of operation, and such maintenance shall not cost, including the cost of parts and labor, more than fifteen dollars ($15).

(c)  Shall equal or exceed the performance criteria established by the state board for devices for new motor vehicles or, in the alternative, have an expected useful life of at least 50,000 miles of operation.

(Added by Stats. 1975, Ch. 957.)



43613

The manufacturer of an exhaust device certified pursuant to Section 43610 shall include, with the sale of such device, instructions setting forth what steps the purchaser should take to maintain such device in proper working condition.

(Added by Stats. 1975, Ch. 957.)



43614

After one or more devices are initially certified pursuant to Section 43610, no device shall be certified under that section which is less effective than the one or ones initially certified. Any subsequent certification of a more effective device shall not affect the certification of a previously certified device.

(Added by Stats. 1975, Ch. 957.)



43630

(a)  In addition to certifying devices which meet the standards set forth in, or established pursuant to, Sections 43602 and 43610, the state board shall adopt standards for certifying exhaust devices which achieve a reduction of the emission of hydrocarbons, carbon monoxide, and oxides of nitrogen from the exhaust of a motor vehicle substantially below the standards for any two pollutants set forth in, or established pursuant to, Section 43602 or 43610.

If, however, an exhaust device is shown to substantially reduce the emission of any two of the three pollutants, the state board may certify such a device, so long as the installation of such device in a motor vehicle does not increase the emission of the other pollutant in excess of the emission of that pollutant by the vehicle in the absence of such a device.

(b)  Devices certified pursuant to this section may be certified without regard to the provisions of subdivision (a) of Section 43604 or subdivision (a) of Section 43612.

(c)  After one or more such devices are initially certified, no device shall be certified pursuant to this section which is substantially less effective than any device previously certified, unless the state board determines, pursuant to a cost-benefit analysis, that such less effective device is also substantially less costly and therefore merits certification. Any subsequent certification of a more effective device shall not affect the certification of a previously certified device.

(d)  The state board may permit the installation of a device certified pursuant to this section in lieu of any certified motor vehicle pollution control device which is required to be installed pursuant to any other provision of state law, if the installation of such device on that particular classification of motor vehicles results in no greater emissions than if the required certified device were operative over the life of the vehicle. The applicant shall be responsible for proving compliance with this subdivision and with other applicable criteria. Certificates of compliance shall be required upon the installation of a device certified pursuant to this section and installed pursuant to this subdivision, as if it were a device required by any other provision of state law.

(Added by Stats. 1975, Ch. 957.)



43635

As a condition to the certification of any motor vehicle pollution control device required under this chapter, except Section 43630, the manufacturer of such a device, in order to protect the public interest, shall agree to either of the following:

(a)  That, until two or more such devices are certified for the same subclassification of motor vehicles, he enter into such cross-licensing or other agreements the state board determines, after a public hearing, are necessary to insure adequate competition among manufacturers of such devices.

(b)  That, if his device is the only one made available to the public, the retail price of the device, including installation, does not exceed the price established, after a public hearing, by the state board for that device.

(Added by Stats. 1975, Ch. 957.)



43636

(a)  In establishing the fair and reasonable retail price for a motor vehicle pollution control device for purposes of subdivision (b) of Section 43635, the state board shall take into consideration the cost of manufacturing the device and the manufacturer’s suggested retail price.

(b)  The price established by the state board shall, in no case, exceed the amount specified in subdivision (a) of Section 43604 or subdivision (a) of Section 43612, as the case may be.

(Added by Stats. 1975, Ch. 957.)



43640

The state board may revoke, suspend, or restrict a certification of a previously certified device, or an exemption previously granted, upon a determination by the state board that the device no longer operates within the applicable criteria and standards adopted by the state board or no longer should be exempted.

Such a determination may be based on any relevant information, including, but not limited to, a change in the device, significant differences between certified and production models, or new data which bear upon the applicable certification criteria or standards and require the revocation of the device.

(Added by Stats. 1975, Ch. 957.)



43641

Proceedings to review the denial of an application for certification or exemption, or proceedings to revoke, suspend, or restrict a certification previously granted by the state board, shall, upon the timely request of the applicant or affected manufacturer, be conducted by the state board in accordance with the provisions of Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code, and the state board shall have all the powers granted therein to the Office of Administrative Hearings.

(Added by Stats. 1975, Ch. 957.)



43642

Certification for a motor vehicle pollution control device may be revoked by the state board, if the actual cost of the device installed exceeds the cost permitted by law or established pursuant to subdivision (b) of Section 43635.

(Added by Stats. 1975, Ch. 957.)



43643

Any motor vehicle equipped with a certified device shall not be deemed in violation of the provisions of this part, or Section 27156 of the Vehicle Code, because the certification of the device is subsequently revoked, suspended, or restricted.

Replacement parts for the device may continue to be supplied and used for such vehicle, unless the revocation, suspension, or restriction is based upon a finding that the certified device has been found to be unsafe in actual use or is otherwise mechanically defective, in which event the device shall be brought into compliance with the provisions of this part within 30 days after such a finding.

(Added by Stats. 1975, Ch. 957.)



43644

(a)  No person shall install, sell, offer for sale, or advertise, or, except in an application to the state board for certification of a device, represent, any device as a motor vehicle pollution control device for use on any used motor vehicle unless that device has been certified by the state board. No person shall sell, offer for sale, advertise, or represent any motor vehicle pollution control device as a certified device which, in fact, is not a certified device. Any violation of this subdivision is a misdemeanor.

(b)  Subdivision (a) shall not preclude any person from installing, selling, offering for sale, or advertising a device as a motor vehicle pollution control device for use on a particular classification of used motor vehicles if the state board has found that the installation of the device on that particular classification of used motor vehicle results in such vehicles meeting the state exhaust emissions standards.

(Added by Stats. 1975, Ch. 957.)



43645

Whenever the state board certifies a motor vehicle pollution control device for the control of emissions of pollutants from a particular source of emissions from motor vehicles for which standards have been set by this part or by the state board, it shall so notify the Department of Motor Vehicles, the Department of the California Highway Patrol, and the bureau.

(Amended by Stats. 1995, Ch. 91, Sec. 86. Effective January 1, 1996.)



43646

(a) The bureau, in consultation with the state board, may develop, not later than 180 days from the operative date of this section, a list of engine maintenance practices that are designed to improve a motor vehicle’s engine operating efficiency. The bureau shall conduct any evaluations that it determines to be necessary to identify the extent to which various maintenance practices could reduce vehicle emissions, and the minimum periodic application of each maintenance practice that is required to achieve the desired improvement in engine operating efficiency. The bureau may contract with private automotive testing services to carry out the evaluations.

(b) The bureau shall make the list available to the public, and shall specify therein the extent to which each maintenance practice can be expected to reduce vehicle emissions, and how the application of each practice could result in a reduction of the vehicle’s smog index.

(c) A motor vehicle owner who subjects his or her vehicle to enhanced maintenance practices, as established by the bureau, may submit the vehicle to an in-use emissions evaluation at a smog check station to determine if excessive in-use emissions have been reduced. If the vehicle is certified as having reduced its emissions relative to its last in-use emissions evaluation, the Department of Motor Vehicles shall adjust the smog index for the vehicle. Vehicles receiving adjustments pursuant to this subdivision shall submit to annual in-use emissions evaluations to maintain their adjusted smog index. A failure to submit an annual in-use emissions evaluation to the Department of Motor Vehicles shall result in the vehicle’s smog index being adjusted to its original level.

(d) This section shall become inoperative pursuant to Section 33 of the act adding this section or, in any case, five years from the date determined pursuant to Section 32 of the act adding this section, and on the January 1 following the date upon which this section becomes inoperative, is repealed.

(Added by Stats. 1994, Ch. 1192, Sec. 14. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative, as provided in subd. (d), under conditions in Sec. 33 of Ch. 1192, or five years from prescribed operative date. Repealed on January 1 after inoperative date, by its own provisions.)






ARTICLE 2 - Certified Device Installation

43650

Every 1955 and later model motor vehicle shall be equipped with the certified device as required by the Department of Motor Vehicles Manual of Registration Procedures as of January 1, 1975, or as amended to reflect the adoption of rules and regulations by a district board pursuant to Section 43658.

(Added by Stats. 1975, Ch. 957.)



43651

Every 1963 or later model year motor vehicle, subject to registration in this state, shall be equipped with a certified device to control its crankcase emissions.

(Amended by Stats. 1976, Ch. 1063.)



43652

Except as provided in Section 43657, every 1955 through 1965 model year motor vehicle, subject to registration in this state, upon either transfer of ownership and registration, or upon initial registration of such vehicle not previously registered in this state, shall be equipped with a certified device to control its exhaust emissions in accordance with a schedule of installation adopted by the state board.

(Added by Stats. 1975, Ch. 957.)



43653

Every 1966 or later model year motor vehicle, subject to registration and first sold and registered in this state, shall be equipped with a certified device to control its crankcase emissions and exhaust emissions.

(Added by Stats. 1975, Ch. 957.)



43654

(a)  Except as otherwise provided in subdivision (b), every 1966 through 1970 light-duty motor vehicle, subject to registration in this state, shall be equipped with a certified device to control its exhaust emission of oxides of nitrogen upon initial registration, upon transfer of ownership and registration, and upon registration of a motor vehicle previously registered outside this state.

(b)  Subdivision (a) shall not apply to a 1966 through 1970 light-duty motor vehicle (1) which is registered to, or subject to registration by, an elderly low-income person, (2) which was purchased from a person other than a dealer or a person holding a retail seller’s permit, and (3) which is used principally by or for the benefit of the elderly low-income person. However, only one vehicle described above shall be registered to, or subject to registration by, the elderly low-income person at any one time.

(c)  For purposes of subdivision (b), the Department of Motor Vehicles may require satisfactory proof (1) of the age of the transferee of the motor vehicle, (2) of the combined adjusted gross income of the household in which the transferee resides, and (3) that the transferor of the motor vehicle is a person other than a dealer or a person holding a retail seller’s permit.

(Amended by Stats. 1982, Ch. 664, Sec. 2.)



43655

(a)  The state board shall adopt, by regulation, schedules of installation of certified devices to control exhaust emissions for purposes of Section 43652, after consultation with the Department of the California Highway Patrol, the Department of Motor Vehicles, and the bureau.

(b)  In establishing the schedules, the state board shall consider all relevant factors, including, but not limited to, the burden of enforcement on the Department of the California Highway Patrol, the Department of Motor Vehicles, and the bureau, the need for rapid installation of motor vehicle pollution control devices in order to preserve and protect the public health, and the existing ambient air quality in the air basins.

(Amended by Stats. 1995, Ch. 91, Sec. 87. Effective January 1, 1996.)



43656

The state board may exempt from any schedule of installation adopted pursuant to Section 43654 or 43655:

(a)  Motor vehicles or classifications or subclassifications of motor vehicles for which certified devices are not available.

(b)  Motor vehicles or classifications or subclassifications of motor vehicles whose emissions are found by appropriate tests to meet applicable emission standards without an additional motor vehicle pollution control device.

(c)  Implements of husbandry.

(d)  Vehicles which qualify for special identification plates pursuant to Section 5004 of the Vehicle Code.

(Added by Stats. 1975, Ch. 957.)



43656.5

The charge that can be made for the inspection and certification of exemption granted by the state board pursuant to Section 43656 shall not exceed three-tenths (0.3) of one hour multiplied by the hourly labor rate charged by the particular garage or service station.

The charge shall be posted as a fixed fee.

(Added by Stats. 1976, Ch. 1063.)



43657

The state board may also exempt, from the schedule of installation adopted pursuant to Section 43655, any motor vehicle registered to an owner whose residence is in a county, or portion thereof, which the state board finds, after a public hearing, that the installation of a certified device pursuant to Section 43652 to control exhaust emissions is not necessary or desirable to preserve and protect the public health and the existing ambient air quality thereof.

(Added by Stats. 1975, Ch. 957.)



43658

(a)  If the evidence submitted at a public hearing indicates that, in order to preserve the ambient air quality of a district, it is necessary that every 1955 through 1965 model year motor vehicle within the district be equipped with device or devices certified by the state board to control emission of pollutants from the crankcase or exhaust, the district board may adopt rules and regulations to require the installation of such devices.

(b)  The rules and regulations shall provide for a schedule of installation by which the motor vehicles are to be equipped with certified device, taking into consideration the number of motor vehicles to be equipped, the availability of such devices, and the availability of licensed installers to install such devices.

(c)  The district board shall coordinate its activities pursuant to this section with the Department of the California Highway Patrol and the Department of Motor Vehicles in order to insure adoption of procedures which will facilitate enforcement of the rules and regulations adopted pursuant to this section.

(Added by Stats. 1975, Ch. 957.)



43659

(a)  The state board shall annually review the requirement that an exhaust device be installed on every 1955 through 1965 model year light-duty motor vehicle upon initial registration, upon transfer of ownership and registration, or upon registration of a motor vehicle previously registered outside this state, to determine the contribution of that requirement to the maintenance of required ambient air quality standards in those air basins where the requirement is applicable.

(b)  In making its determination, the state board shall consider all relevant factors, including, but not limited to, the fact that the requirement is being imposed on a constantly decreasing number of motor vehicles.

(c)  Upon a determination by the state board by regulation that the requirement is no longer a significant factor to the maintenance of required ambient air quality standards in any applicable air basin, except as provided in subdivision (d), 1955 through 1965 model year light-duty motor vehicles in that air basin shall no longer be required to be so equipped.

(d)  All 1955 through 1965 model year light-duty motor vehicles equipped with an exhaust device pursuant to the requirement prior to the adoption of the regulation by the state board pursuant to subdivision (c) shall continue to be so equipped.

(Amended by Stats. 1982, Ch. 664, Sec. 3.)



43660

The state board shall review the requirement that every 1966 through 1970 light-duty motor vehicle be equipped with a certified device to control its exhaust emissions of oxides of nitrogen upon initial registration and upon transfer of ownership and registration, to determine the contribution of that requirement to the maintenance of ambient air quality standards in the state and the cost effectiveness of that requirement. The state board shall report to the Legislature its findings and recommendations with regard to the requirement not later than January 1, 1984.

(Added by Stats. 1982, Ch. 892, Sec. 1.7.)






ARTICLE 3 - Heavy-Duty Motor Vehicles

43700

The Legislature finds and declares all of the following:

(a)  Significant reductions in diesel emissions from existing vehicles can be achieved by the adoption of stricter diesel fuel specifications on sulfur, aromatics, and other fuel properties.

(b)  The state board, in consultation with the State Department of Health Services, is evaluating the potential carcinogenic effects of specific constituents of diesel exhaust. Diesel exhaust is known to include, as constituents, many substances known or suspected to be toxic air contaminants.

(c)  The Environmental Protection Agency has agreed to study the health effects of various fuels, including diesel, to determine the relative impacts on public health and the environment.

(d)  Notwithstanding the ongoing study and review, reduction of emissions from diesel powered vehicles, to the maximum extent feasible, is in the best interests of air quality and public health.

(Added by Stats. 1990, Ch. 1453, Sec. 1.)



43700.1

(a) The state board shall convene a panel of interested parties to develop a test protocol for the evaluation of California Air Resources Board (CARB) diesel fuel, and to recommend to the executive officer of the state board a subsequent test program that measures the emissions benefits of CARB diesel fuel.

(b) No later than December 31, 2007, the state board shall complete the test program described in subdivision (a), and shall submit the results of the test program to the Senate Committee on Environmental Quality, the Senate Committe on Transportation and Housing, and the Assembly Committee on Transportation.

(Added by Stats. 2006, Ch. 11, Sec. 2. Effective January 1, 2007.)



43701

(a) (1) Not later than July 15, 1992, the state board, in consultation with the bureau and the review committee established pursuant to subdivision (a) of Section 44021, shall, after a public hearing, adopt regulations that require that owners or operators of heavy-duty diesel motor vehicles perform regular inspections of their vehicles for excessive emissions of smoke. The inspection procedure, the frequency of inspections, the emission standards for smoke, and the actions the vehicle owner or operator is required to take to remedy excessive smoke emissions shall be specified by the state board. Those standards shall be developed in consultation with interested parties. The smoke standards adopted under this subdivision shall not be more stringent than those adopted under Chapter 5 (commencing with Section 44000).

(2) (A) On or before December 31 of each year, a fleet shall comply with the regulations and standards for that calendar year.

(B) For purposes of this paragraph, “fleet” means any group of two or more heavy-duty diesel-fueled vehicles that are owned or operated by the same person.

(b) Not later than December 15, 1993, the state board shall, in consultation with the State Energy Resources Conservation and Development Commission, and after a public hearing, adopt regulations that require that heavy-duty diesel motor vehicles subject to subdivision (a) utilize emission control equipment and alternative fuels. The state board shall consider, but not be limited to, the use of cleaner burning diesel fuel, or other methods that will reduce gaseous and smoke emissions to the greatest extent feasible, taking into consideration the cost of compliance. The regulations shall provide that any significant modification of the engine necessary to meet these requirements shall be made during a regularly scheduled major maintenance or overhaul of the vehicle’s engine. If the state board requires the use of alternative fuels, it shall do so only to the extent those fuels are available.

(c) The state board shall adopt emissions standards and procedures for the qualification of any equipment used to meet the requirements of subdivision (b), and only qualified equipment shall be used.

(d) To the extent permissible under federal law, commencing January 1, 2006, the owner or operator of any commercial motor truck, as defined in Section 410 of the Vehicle Code, with a gross vehicle weight rating (GVWR) greater than 10,000 pounds that enters the state for the purposes of operating in the state shall maintain, and provide upon demand to enforcement authorities, evidence demonstrating that its engine met the federal emission standards applicable to commercial heavy-duty engines for that engine’s model-year at the time it was manufactured, pursuant to the protocol and regulations developed and implemented pursuant to subdivision (e).

(e) The state board, not later than January 1, 2006, in consultation with the Department of the California Highway Patrol, shall develop, adopt, and implement regulations establishing an inspection protocol for determining whether the engine of a truck subject to the requirements of subdivision (d) met the federal emission standard applicable to heavy-duty engines for that engine’s model-year at the time it was manufactured.

(Amended by Stats. 2012, Ch. 242, Sec. 1. Effective January 1, 2013.)



43702

(a)  Any revenues received by the state board from any variance fees imposed upon manufacturers who receive a variance from the standards for the content of diesel fuel adopted by the state board, which apply on and after October 1, 1993, shall be deposited in the Diesel Fuel Trust Fund, which is hereby created in the State Treasury. The money in the trust fund may be expended only upon appropriation by the Legislature in accordance with subdivisions (b) and (c).

(b)  The money in the Diesel Fuel Trust Fund shall be expended to reimburse owners of diesel fuel-powered engines and diesel fuel-powered equipment for damage to fuel injection system elastomer components which can be established as the result of the use of the diesel fuel and which is damage that is not the responsibility of the manufacturer.

(c)  The state board shall develop and implement, by November 30, 1994, a reimbursement program to include all of the following:

(1)  An application for reimbursement claims, to be submitted to the state board, that requires documentation that supports a claim of damage to diesel fuel injection system elastomer components. The documentation shall consist of repair records from an authorized engine repair business or fleet repair facility which verify that diesel fuel injection system elastomer component damage occurred on and after September 1, 1993, and that the failure occurred as the result of diesel fuel which met the standards for the content of diesel fuel adopted by the state board, which applied on and after October 1, 1993.

(2)  Claimants shall demonstrate evidence of ownership of a vehicle or equipment for which damage is claimed by providing copies of ownership records.

(3)  Claimants with valid claims shall be reimbursed for the cost of repairs up to a maximum amount for each of the following two classes of vehicle or equipment, as follows:

(A)  Owners of light-duty vehicles, small marine engines, and stationary units, including, but not limited to, utility engines, compressors, pumps, and generators, shall be reimbursed for damage not exceeding four hundred fifty dollars ($450) for each claim.

(B)  Owners of heavy-duty onroad vehicles and offroad agricultural and construction equipment shall be reimbursed for damage not exceeding five hundred fifty dollars ($550) for each claim.

(4)  Claimants shall be limited to one claim for each vehicle or equipment unit.

(5)  The state board shall develop an audit component within the reimbursement program to identify fraudulent claims.

(6)  All applications for claims shall be postmarked not later than midnight, March 1, 1995. Applications arriving after that deadline are invalid and shall be returned to the sender.

(7)  The state board shall not pay any claims until all claims have been reviewed and the state board can make a reasonable estimate of the total amount of valid claims. If the amount exceeds the amount of money in the Diesel Fuel Trust Fund, reimbursement for valid claims shall be prorated in each class specified in paragraph (3).

(8)  The state board shall give notice of the reimbursement program by publication in major newspapers of general circulation in the state. That notice shall fully describe the reimbursement program, including, but not limited to, the limits of reimbursement and the possible proration of claims in the event that valid claims exceed the amount of money in the Diesel Fuel Trust Fund.

(9)  The state board may expend an amount not to exceed three hundred thousand dollars ($300,000) from the Diesel Fuel Trust Fund to administer the reimbursement program.

(10)  The state board may contract with a private mediation firm to review and adjudicate claims.

(11)  The state board may adopt guidelines for administering the reimbursement program after providing adequate opportunity for public review and comment. Guidelines adopted by the state board pursuant to this paragraph shall be exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d)  The Legislature hereby finds and declares that the reimbursement program shall not be considered to be mitigation for the impacts of the standards adopted by the state board for the formulation of diesel fuel, and by the enactment of this section, the state is not thereby assuming any responsibility for mitigating impacts on operators of diesel vehicles or equipment arising from the implementation of the standards. The Legislature further finds and declares that the reimbursement program is a proper use of public funds and serves a necessary public purpose.

(Amended by Stats. 1995, Ch. 91, Sec. 89. Effective January 1, 1996.)



43704

Any person who violates Section 2485 of Title 13 of the California Code of Regulations is subject to a minimum civil penalty of three hundred dollars ($300).

(Added by Stats. 2007, Ch. 592, Sec. 4. Effective January 1, 2008.)






ARTICLE 4 - Smog Index Decals

43706

(a) The state board shall petition the Federal Trade Commission, pursuant to Part 455 of Title 16 of the Code of Federal Regulations, for a limited exemption from the Federal Trade Commission’s Buyer’s Guide, to allow this state to incorporate into the Buyer’s Guide utilized by motor vehicle dealers in this state, a smog index chart pursuant to subdivision (b) of Section 44254.

(b) Ninety days following approval by the Federal Trade Commission of a petition pursuant to subdivision (a), it shall be unlawful for any motor vehicle dealer licensed by the Department of Motor Vehicles to display or offer for sale any used vehicle unless there is affixed to the vehicle the Federal Trade Commission’s Buyer’s Guide as required by Part 455 of Title 16 of the Code of Federal Regulations which includes a smog index chart pursuant to subdivision (b) of Section 44254. Ninety days following the final disapproval by the Federal Trade Commission of a petition pursuant to subdivision (a), it shall be unlawful for any motor vehicle dealer licensed by the Department of Motor Vehicles to display or offer for sale any used vehicle unless there is attached, by a perforated attachment, to the Federal Trade Commission’s Buyer’s Guide as required by Part 455 of Title 16 of the Code of Federal Regulations, a smog index chart pursuant to subdivision (b) of Section 44254.

(c) Subdivisions (a) and (b) shall not apply to any vehicle sold by either (1) a dismantler after being reported for dismantling pursuant to Section 11520 of the Vehicle Code or (2) a salvage pool after obtaining a salvage certificate pursuant to Section 11515 of the Vehicle Code. Subdivisions (a) and (b) shall also not apply to any vehicle sold to a dealer or sold for the purpose of being legally wrecked or dismantled.

(Added by Stats. 1994, Ch. 1192, Sec. 15. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years after operative date. Repealed on January 1 after inoperative date, pursuant to Section 43707.)



43707

This article shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this article, and on the January 1 following that date is repealed.

(Added by Stats. 1994, Ch. 1192, Sec. 15. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Repealed on date prescribed by its own provisions. Note: Termination clause affects Article 4, commencing with Section 43706.)









CHAPTER 4 - Miscellaneous

ARTICLE 1 - Low-Emission Motor Vehicles

43800

As used in this article, “low-emission motor vehicle” means a motor vehicle which has been certified by the state board to meet all applicable emission standards and which meets at least one of the following additional requirements:

(a)  Is capable of operating on methanol, as determined by the state board, and will have an adverse impact on ambient ozone air quality not greater than a vehicle which meets the requirements of subdivision (c).

(b)  Is capable of operating on any available fuel other than gasoline or diesel and, in the determination of the state board, will have an adverse impact on ambient ozone air quality not greater than a vehicle operating on methanol.

(c)  Operates exclusively on gasoline and is certified to meet a hydrocarbon exhaust emission standard which is at least twice as stringent as otherwise applicable to gasoline vehicles of the same year and class.

(d)  Is capable, in the case of a heavy-duty diesel vehicle, of meeting standards for either oxides of nitrogen or particulate matter that are twice as stringent as otherwise applicable.

(Amended by Stats. 1989, Ch. 796, Sec. 3. Superseded on operative date of amendment by Stats. 1994, Ch. 1192.)



43800-1

As used in this article, “low-emission motor vehicle” means a motor vehicle which has been certified by the state board to meet all applicable emission standards and which meets at least one of the following additional requirements:

(a) Is capable of operating on methanol, as determined by the state board, and will have an adverse impact on ambient ozone air quality not greater than a vehicle which meets the requirements of subdivision (c).

(b) Is capable of operating on any available fuel other than gasoline or diesel and, in the determination of the state board, will have an adverse impact on ambient ozone air quality not greater than a vehicle operating on methanol.

(c) Operates exclusively on gasoline and is certified to meet a hydrocarbon exhaust emission standard which is at least twice as stringent as otherwise applicable to gasoline vehicles of the same year and class.

(d) Is capable, in the case of a heavy-duty diesel vehicle, of meeting standards for either oxides of nitrogen or particulate matter that are twice as stringent as otherwise applicable.

(e) Has been modified from its configuration, as originally certified by the state board, by the use of an emissions retrofit device approved for use on the vehicle, and which reduces the combined emissions of ozone precursor chemicals from the vehicle by at least 30 percent.

(f) This section shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this subdivision, and on the January 1 following that date is repealed.

(Amended by Stats. 1994, Ch. 1192, Sec. 16. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years from operative date. Repealed on January 1 after inoperative date, by its own provisions. See later operative version added by Sec. 16.5 of Ch. 1192.)



43800-2

As used in this article, “low-emission motor vehicle” means a motor vehicle which has been certified by the state board to meet all applicable emission standards and which meets at least one of the following additional requirements:

(a) Is capable of operating on methanol, as determined by the state board, and will have an adverse impact on ambient ozone air quality not greater than a vehicle which meets the requirements of subdivision (c).

(b) Is capable of operating on any available fuel other than gasoline or diesel and, in the determination of the state board, will have an adverse impact on ambient ozone air quality not greater than a vehicle operating on methanol.

(c) Operates exclusively on gasoline and is certified to meet a hydrocarbon exhaust emission standard which is at least twice as stringent as otherwise applicable to gasoline vehicles of the same year and class.

(d) Is capable, in the case of a heavy-duty diesel vehicle, of meeting standards for either oxides of nitrogen or particulate matter that are twice as stringent as otherwise applicable.

(e) This section shall become operative five years from the date determined pursuant to Section 32 of the act adding this section.

(Repealed (in Sec. 16) and added by Stats. 1994, Ch. 1192, Sec. 16.5. Effective January 1, 1995. Section operative on date prescribed by its own provisions.)



43801

The Legislature finds and declares that emission of air pollutants from motor vehicles is a major contributor to air pollution within the State of California and, therefore, declares its policy to encourage the development and testing of various types of low-emission motor vehicles, which would contribute substantially to achieving a pure and healthy atmosphere for the people of this state.

(Added by Stats. 1975, Ch. 957.)



43802

Low-emission motor vehicles shall be submitted to the state board for testing to determine if such vehicle meets the standard set forth in Section 43800.

(Added by Stats. 1975, Ch. 957. Repealed by Stats. 1989, Ch. 990, Sec. 2, on date prescribed by Sec. 8. See later operative version added by Stats. 1989, Ch. 990, Sec. 3.)



43802-1

(a) At the time of certification pursuant to Article 1 (commencing with Section 43100) of Chapter 2 of this part, the state board shall identify those motor vehicles which qualify as low-emission vehicles as defined in Section 39037.05. As part of the identification process, the state board shall require qualifying vehicles to be clearly labeled as low-emission vehicles. Labeling shall include a statement of the incremental cost, determined pursuant to Section 43804.3, exempted from sales and use tax pursuant to subdivision (a) of Section 6356.5 of the Revenue and Taxation Code. For motor vehicles identified as low-emission motor vehicles by the board, the standards specified in Section 39037.05 shall be the applicable emission standards for Chapter 2 (commencing with Section 43100) of this part. No later than October 1, 1990, and at least annually thereafter, the state board shall submit a listing of certified low-emission motor vehicles to the Department of General Services. Certification determinations for all vehicle and fuel types shall be based solely on vehicle emissions and shall not be based on emissions from the production, compressing, refining, or transportation of fuel.

(b) Each time a resolution is granted pursuant to Section 27156 of the Vehicle Code, the state board shall identify those motor vehicle control devices and applications which convert conventional vehicles into low-emission vehicles as identified in Section 39037.05. As part of the identification process, the state board shall require identified devices to be clearly labeled as such for purposes of those applications specified by the state board. Labeling shall include a statement that the device is exempt from sales and use tax pursuant to subdivision (b) of Section 6356.5 of Revenue and Taxation Code.

(c) For purposes of this section, “device” means physical equipment to be installed on a vehicle.

(Repealed and added by Stats. 1989, Ch. 990, Sec. 3. Effective September 29, 1989. Operative on date prescribed by Sec. 8 of Ch. 990.)



43803

For each vehicle identified by the state board as a low-emission motor vehicle, the Department of General Services, in consultation with the state board and the State Energy Resources Conservation and Development Commission, shall determine if the low-emission motor vehicle meets all of the following requirements:

(a)  The vehicle can be manufactured or obtained in sufficient numbers for the purpose of proper evaluation.

(b)  The vehicle meets the performance needs for state vehicles.

(c)  The cost of the vehicle does not exceed by more than 100 percent the average cost of comparable state vehicles purchased in the preceding fiscal year.

(d)  If the vehicle is purchased by the state, there would be a sufficient number of servicing and maintenance outlets.

(e)  The average operating and maintenance costs for the vehicle are comparable to the average operating and maintenance costs for all other state passenger vehicles. In no event, however, shall the average operating and maintenance costs for the vehicle exceed the average costs of operating and maintaining all other state vehicles by more than 50 percent.

(Amended by Stats. 1989, Ch. 796, Sec. 4.)



43804

(a)  If a low-emission motor vehicle meets the requirements of this chapter and the performance, cost, service, and maintenance requirements adopted by the Department of General Services for such motor vehicles, and if funds are appropriated for the purpose of purchasing motor vehicles, the state shall purchase, beginning with the next fiscal year, as many of such low-emission motor vehicles as the Department of General Services determines are reasonable and available to meet state needs.

(b)  If a sufficient number of low-emission motor vehicles are available, the percentage of all such motor vehicles to be purchased in that year shall not be less than 25 percent of all motor vehicles purchased by the state in the preceding fiscal year. In purchasing vehicles pursuant to this section, the state shall seek to acquire a mix of least polluting and least cost qualifying low-emission motor vehicles.

(Amended by Stats. 1989, Ch. 796, Sec. 5.)



43805

The provisions of this chapter shall not apply to the following motor vehicles:

(a)  Patrol cars of the Department of the California Highway Patrol.

(b)  Any motor vehicle classified as a special-purpose vehicle by the Department of General Services.

(Added by Stats. 1975, Ch. 957.)



43806

On or before January 1, 1993, the state board shall adopt emission standards and procedures applicable to new engines used in publicly owned and privately owned public transit buses, and shall make the standards and procedures effective on or before January 1, 1996. The standards shall consider the engine and fuel as a system and shall reflect the use of the best emission control technologies expected to be available at the time the standards and procedures become effective. In adopting standards, the state board shall consider the projected costs and availability of cleaner burning alternative fuels and low-emission vehicles compared with other air pollution control measures.

(Added by Stats. 1991, Ch. 496, Sec. 2.)






ARTICLE 1.5 - Energy-Efficient Vehicle Group Purchase Program

43810

This article shall be known, and may be cited as, the California Energy-Efficient Vehicle Group Purchase Program.

(Added by Stats. 2005, Ch. 580, Sec. 1. Effective January 1, 2006.)



43811

It is the intent of the Legislature that the state encourage the purchase of energy-efficient vehicles by local and state agencies through a group-purchasing program that uses the purchasing leverage of state and local agencies to lower the purchase price of those vehicles.

(Added by Stats. 2005, Ch. 580, Sec. 1. Effective January 1, 2006.)



43812

For the purposes of this article, the following definitions apply:

(a) “Department” means the Department of General Services.

(b) “Director” means the Director of General Services.

(c) “Energy-efficient vehicle” means either of the following:

(1) A vehicle that meets California’s super ultra-low emission vehicle (SULEV) standard for exhaust emissions and the federal inherently low-emission vehicle (ILEV) evaporative emission standard, as defined in Part 88 (commencing with Section 88.101-94) of Title 40 of the Code of Federal Regulations.

(2) A hybrid vehicle or an alternative fuel vehicle that meets California’s advanced technology partial zero-emission vehicle (AT PZEV) standard for criteria pollutant emissions.

(d) “Local agency” means any governmental subdivision, district, public and quasi-public corporation, joint powers agency, public agency or public service corporation, authority, agency, board, commission, town, city, county, city and county, fire district, special district, school district, public utility, community college, or municipal corporation, whether incorporated or not or whether chartered or not, or any other public entity.

(e) “State agency” means any department, division, board, bureau, commission, or other authority of the State of California, the University of California, or the California State University.

(Amended by Stats. 2006, Ch. 538, Sec. 403. Effective January 1, 2007.)



43813

(a) There is established in the Department of General Services an energy-efficient vehicle group purchase program. The department shall negotiate the lowest possible purchase price, with one or more vendors, for energy-efficient vehicles on behalf of state and local agencies that are interested in obtaining those vehicles.

(b) In administering the program, the Director of General Services shall do all of the following:

(1) No later than April 1, 2006, establish an advisory committee, in cooperation with local and state agencies as defined in Section 43812.

(A) The committee shall meet at least once no later than 30 days after all members are appointed.

(B) The committee shall consult with the department regarding the design of the program and other matters relating to the purchase of energy-efficient vehicles, no later than July 30, 2006.

(2) Notify all affected agencies about the purchasing program through the department’s Internet Web site and publications, the Internet Web sites of appropriate associations, governing boards of local agency associations, and other cost-effective means.

(3) After consultation with the committee pursuant to subparagraph (B) of paragraph (1) of subdivision (b), the director shall negotiate contracts, through competitive means and other appropriate strategies, for the purchase of energy-efficient vehicles at the lowest possible price from one or more reliable vendors.

(4) Include a provision in the vendor contract allowing any state or local agency to purchase energy-efficient vehicles directly from the vendor at the contract price.

(c) The department may recover its actual administrative costs from program participants.

(d) Nothing in this article shall be construed as superseding or precluding any similar program that is administered by a district, any other public agency, or any other person.

(Added by Stats. 2005, Ch. 580, Sec. 1. Effective January 1, 2006.)






ARTICLE 2 - Fuel System Evaporative Loss Control Devices

43820

The state board shall adopt, by regulation, criteria for the certification of fuel system evaporative loss control devices for installation on motor vehicles not equipped with such a device when first sold. Such criteria shall include, but not be limited to, requirements that the device:

(a)  Shall not allow fuel system evaporative loss greater than six grams of hydrocarbons per test.

(b)  Shall equal or exceed the performance criteria established by the state board for such new devices required on new motor vehicles or, in the alternative, shall have an expected useful life of at least 50,000 miles of operation.

(Added by Stats. 1975, Ch. 957.)



43821

In adopting criteria for the certification of fuel system evaporative loss control devices, the state board shall take into consideration the cost of the device and its installation, its durability, the ease and facility of determining whether the device, when installed on a motor vehicle, is properly functioning, and any other factors which, in the opinion of the state board, render such a device suitable or unsuitable for the control of motor vehicle air pollution or for the health, safety, and welfare of the public.

(Added by Stats. 1975, Ch. 957.)



43823

The installation of a certified fuel system evaporative loss control device on used motor vehicles shall not be mandated except by statute.

(Added by Stats. 1975, Ch. 957.)



43824

The state board may adopt, by regulation, standards and test procedures for the certification of fuel system evaporative loss control devices on new motor vehicles in the absence of any such federal regulations.

In such case, no new motor vehicle may be sold and registered in this state unless it conforms to such regulations adopted by the state board.

(Added by Stats. 1975, Ch. 957.)






ARTICLE 3 - Fuel and Fuel Tanks

43830

(a)  The state board shall establish, by regulation, maximum standards for the volatility of gasoline at or below nine pounds per square inch Reid vapor pressure as determined by the American Society for Testing and Materials, Test D 323-58, or by an appropriate test determined by the state board, for gasoline sold in this state.

(b)  The state board, in adopting the regulations, shall give full consideration to topography and climatic conditions and may provide that the standards imposed thereby shall apply in those areas which the state board determines necessary in order to carry out the purposes of this division.

(c)  Notwithstanding any other law or regulation, until October 1, 1993, any blend of gasoline of at least 10 percent ethyl alcohol shall not result in a violation of any regulation adopted by the state board pursuant to this section unless the volatility of the gasoline used in the blend exceeds the applicable standard of the state board.

(d)  For the purposes of this section, “ethyl alcohol” (also known as ethanol) means fuel that meets all of the following requirements:

(1)  It is produced from agricultural commodities, renewable resources, or coal.

(2)  It is rendered unsuitable for human consumption at the time of its manufacture or immediately thereafter.

(e)  For the purposes of determining the percentage of ethyl alcohol contained in gasoline, the volume of alcohol includes the volume of any denaturant approved for that purpose by the United States Bureau of Alcohol, Tobacco and Firearms, provided these denaturants do not exceed 5 percent of the volume of alcohol (including denaturants).

(f)  From October 1, 1993, to December 31, 1995, inclusive, any blend of gasoline of at least 10 percent ethyl alcohol shall not result in a violation of the Reid vapor pressure standard adopted by the state board pursuant to this section unless it is determined by the state board on the basis of independently verifiable automobile exhaust and evaporative emission tests performed on a representative fleet of automobiles that the blend would result in a net increase in the ozone forming potential of the total emissions, excluding emissions of oxides of nitrogen, when compared to the total emissions, excluding emissions of oxides of nitrogen, from the same automobile fleet using gasoline that meets all applicable specifications for Phase I gasoline established by the state board.

(g)  On and after January 1, 1996, any blend of gasoline of at least 10 percent ethyl alcohol shall not result in a violation of the Reid vapor pressure standard adopted by the state board pursuant to this section unless it is determined by the state board on the basis of independently verifiable automobile exhaust and evaporative emission tests performed on a representative fleet of automobiles that the blend would result in a net increase in the ozone forming potential of the total emissions, excluding emissions of oxides of nitrogen, when compared to the total emissions, excluding emissions of oxides of nitrogen, from the same automobile fleet using gasoline that meets all applicable specifications for Phase II gasoline established by the state board.

(h)  Notwithstanding subdivisions (f) and (g), at any time that the state board adopts, by regulation, standards specifying acceptable levels for emissions of oxides of nitrogen for all reformulated fuels, any blend of gasoline of at least 10 percent ethyl alcohol that exceeds those levels no longer qualifies for an exemption from the Reid vapor pressure standard established by the state board.

(Amended by Stats. 1991, Ch. 1194, Sec. 1.)



43830.8

(a)  The state board may not adopt any regulation that establishes a specification for motor vehicle fuel unless that regulation, and a multimedia evaluation conducted by affected agencies and coordinated by the state board, are reviewed by the California Environmental Policy Council established pursuant to subdivision (b) of Section 71017 of the Public Resources Code.

(b)  As used in this section, “multimedia evaluation” means the identification and evaluation of any significant adverse impact on public health or the environment, including air, water, or soil, that may result from the production, use, or disposal of the motor vehicle fuel that may be used to meet the state board’s motor vehicle fuel specifications.

(c)  The multimedia evaluation shall be based on the best available scientific data, written comments submitted by any interested person, and information collected by the state board in preparation for rulemaking. At a minimum, the evaluation shall address impacts associated with all the following:

(1)  Emissions of air pollutants, including ozone forming compounds, particulate matter, toxic air contaminants, and greenhouse gases.

(2)  Contamination of surface water, groundwater, and soil.

(3)  Disposal or use of the byproducts and waste materials from the production of the fuel.

(d)  The state board shall prepare a written summary of the multimedia evaluation and submit it for peer review in accordance with Section 57004. The state board shall maintain for public inspection, a record of any relevant materials submitted from any state agency and any written public comments received during the multimedia evaluation. The state board shall submit its written summary and the results of the peer review to the California Environmental Policy Council prior to the adoption of the proposed regulation.

(e)  The council shall complete its review of the multimedia evaluation within 90 calendar days following notice from the state board that it intends to adopt the regulation. If the council determines that the proposed regulation will cause a significant adverse impact on the public health or the environment, or that alternatives exist that would be less adverse, the council shall recommend alternative measures that the state board or other state agencies may take to reduce the adverse impact on public health or the environment. The council shall make all information relating to its review available to the public.

(f)  Within 60 days of receiving notification from the council of a determination of adverse impact, the state board shall adopt revisions to the proposed regulation to avoid or reduce the adverse impact, or the affected agencies shall take appropriate action that will, to the extent feasible, mitigate the adverse impact so that, on balance, there is no adverse impact on public health or the environment.

(g)  In coordinating a multimedia evaluation pursuant to subdivision (a), the state board shall consult with other boards and departments within the California Environmental Protection Agency, the State Department of Health Services, the State Energy Resources Conservation and Development Commission, the Department of Forestry and Fire Protection, the Department of Food and Agriculture, and other state agencies with responsibility for, or expertise regarding, impacts that could result from the production, use, or disposal of the motor vehicle fuel that may be used to meet the specification.

(h)  Notwithstanding subdivisions (a) through (g), inclusive, the state board may, prior to July 1, 2000, adopt a regulation that was formally proposed prior to January 1, 2000, to revise existing specifications for motor vehicle fuel, if the council reviews the environmental assessment of the proposed revision and determines that there will be no significant adverse impact on public health or the environment, including any impact on air, water, or soil, that is likely to result from the change in motor vehicle fuel that is expected to be implemented to meet the state board’s revised motor vehicle fuel specifications. Such a determination by the council shall be deemed final and conclusive.

(i)  Notwithstanding subdivision (a), the state board may adopt a regulation that establishes a specification for motor vehicle fuel without the proposed regulation being subject to a multimedia evaluation if the council, following an initial evaluation of the proposed regulation, conclusively determines that the regulation will not have any significant adverse impact on public health or the environment.

(Repealed and added by Stats. 1999, Ch. 813, Sec. 3. Effective January 1, 2000.)



43831

The state board shall establish, by regulation, maximum standards for the degree of unsaturation at a bromine number 30 as established by the American Society for Testing and Materials test D  1159-66, or by an appropriate test determined by the state board, for gasoline sold in the South Coast Air Basin designated by the state board.

The state board, in adopting such regulations, shall give full consideration to climatic conditions and may provide that the maximum standards imposed thereby shall be applicable only during those periods of time which the state board determines necessary in order to carry out the purposes of this division.

(Added by Stats. 1975, Ch. 957.)



43832

The state board may request, from any person who advertises, or causes to be advertised, in any manner or claim that a fuel or fuel additive reduces motor vehicle exhaust emissions, a report detailing the data which supports the advertiser’s claims of emission reduction by that fuel or fuel additive.

The state board may conduct, and may request the Department of Consumer Affairs to assist the state board in, such further investigation as may appear warranted under the circumstances.

If the state board, or the state board and the Department of Consumer Affairs if the latter has assisted in the investigation, determines that the fuel or fuel additive is not substantially as effective as it is claimed to be in the advertisement for it, the state board shall report the findings to the Attorney General for whatever action under the Business and Professions Code or other law the Attorney General finds appropriate.

(Added by Stats. 1975, Ch. 957.)



43833

(a)  The state board shall establish criteria for the evaluation of the effectiveness of, and may conduct tests respecting the composition or the chemical or physical properties of, any motor vehicle fuel additive sold, or proposed to be sold, in this state. The tests shall be designed to determine whether the additive will reduce or eliminate from vehicular sources any substance found to affect human health or impair the obtainment of the state board’s ambient air quality standards, or whether, in specified fuels, a particular fuel additive would result in a significant and beneficial reduction in vehicular emissions commensurate with the purposes of this division and would not have a deleterious effect upon the operation of any vehicle or any motor vehicle pollution control device which is in general use.

(b)  The state board may also engage independent laboratories to conduct such tests under test procedures specified by the state board.

(c)  Any manufacturer may apply to the state board to have its additive tested pursuant to subdivision (a). The state board may charge an application fee, not to exceed the cost of such tests, for such applications.

(Added by Stats. 1975, Ch. 957.)



43834

(a)  The state board shall establish standards or criteria for the certification of auxiliary gasoline fuel tank evaporative loss control devices or systems on vehicles which are required, pursuant to this part or the National Emission Standards Act (42 U.S.C., Secs. 1857f-1 to 1857f-7, inclusive), to be equipped with a fuel system evaporative loss control device to prevent as much evaporation of gasoline into the air from auxiliary fuel tanks as is technologically feasible.

(b)  For the purpose of this section, and Section 27156.1 of the Vehicle Code, an “auxiliary gasoline fuel tank” is a fuel tank which is designed and intended by its manufacturer for installation on, or which is installed on, a vehicle operating on gasoline and which is connected to the original fuel system, as defined in Section 39032 of this code, but is not a gasoline fuel tank which is added to a certified device on a used vehicle if such certification included the capability of handling evaporation from such a tank.

(Added by Stats. 1975, Ch. 957.)



43835

(a)  The state board shall, by March 1, 1976, adopt specifications for the fill pipes and openings of motor vehicle fuel tanks to ensure that the size, design, and location of the fill pipe and opening permit adequate access to and interfacing with gasoline-dispensing nozzles for the purpose of vapor control.

(b)  No new 1977 or later model year gasoline-powered motor vehicle may be sold, offered for sale, or registered in this state unless such vehicle is in compliance with the specifications adopted by the state board pursuant to subdivision (a).

The state board may exempt from such specifications those classifications of motor vehicles for which the state board determines the specifications are technologically infeasible.

The state board also may waive the provisions of this subdivision for any 1977 model year gasoline-powered motor vehicle, provided that the state board makes a finding, based upon evidence presented by the manufacturer of such vehicle, that inadequate lead time exists for any required vehicle redesign. The state board may make such waiver applicable only to specified body styles of such a vehicle.

(Added by renumbering Section 39068.7 by Stats. 1976, Ch. 1063.)






ARTICLE 4 - Alcohol Fueled Motor Vehicles

43840

(a)  The Legislature finds and declares that emission of air pollutants from motor vehicles is a major contributor to air pollution within the State of California and, therefore, declares its policy to encourage the testing of various types of vehicle fuels, which would contribute substantially to the protection and preservation of the public health and well-being.

(b)  The Legislature further finds and declares that programs to expand the use of alcohols as substitutes for gasoline and other petroleum-based fuels can offer significant environmental benefits while reducing the nation’s dependence on imported crude oil.

(c)  The Legislature further finds and declares that pure alcohol fuels burn cleanly and that motor vehicles fueled with alcohol can be modified at reasonable cost to burn alcohol fuels without decreasing efficiency and without creating air quality problems.

(Amended by Stats. 2001, Ch. 115, Sec. 20. Effective January 1, 2002.)



43843

(a) The state board, in consultation with the State Energy Resources Conservation and Development Commission, shall establish and conduct, until January 1, 1988, an experimental program in which fleet vehicles may utilize gasoline into which methanol has been blended.

(b) In order to participate in the methanol-gasoline experimental vehicle fleet program, all of the following information shall be submitted to the state board for each vehicle proposed for participation in the program:

(1) The make, model, vehicle identification number, and license number of each vehicle.

(2) A description of the fuel to be used in the vehicle.

(3) Evidence that the vehicle’s emissions using the methanol-gasoline blend will be no higher than the vehicle’s emissions using gasoline which complies with the volatility standard established pursuant to Section 43830. Evidence may be based on emission tests or a combination of emission tests and engineering evaluation.

(4) A description of any modifications to the vehicle necessary to comply with paragraph (3).

(5) A valid certificate of compliance issued pursuant to Section 4000.1 or 4000.3 of the Vehicle Code.

(c) Within 60 days of receipt of a request to participate in the program, the state board, in consultation with the State Energy Resources Conservation and Development Commission, shall approve or deny the request. Approval shall be granted if adequate evidence is provided that use of the fuel will not cause or contribute to an increase in vehicle emissions when using the methanol-gasoline blend.

(d) The state board may periodically test vehicles enrolled in the program for compliance. Failure to meet state emission standards shall not result in imposition of any fine or penalty if there are no violations of Section 27156 of the Vehicle Code, and the vehicle is restored to conform to applicable emission standards at the end of the experimental program.

(e) All of the following records shall be maintained on each vehicle and shall be made available to the state board upon request:

(1) Fuel economy.

(2) Maintenance and repair.

(3) Driveability.

(f) The state board may exempt the vehicles in any fleet participating in the program from the requirements of subdivision (b) until July 1, 1985. The exemption shall be granted if the applicant demonstrates that the evidence required pursuant to paragraph (3) of subdivision (b) is not available, that there is likelihood that it will become available within the exemption period, and that the facility at which the fleet vehicle is normally refueled does not have provisions for the distribution of more than one type of fuel.

(Amended by Stats. 2004, Ch. 701, Sec. 1. Effective January 1, 2005. Inoperative April 1, 2005, pursuant to Stats. 2004, Ch. 704, Secs. 5 and 7.)



43844

Fuels used in vehicles participating in the methanol-gasoline experimental vehicle fleet program shall not be required to comply with the standards established pursuant to Section 43830 or the requirements of subdivision (b) of Section 13440 of the Business and Professions Code, if all of the following conditions are met:

(a)  The fuel is dispensed only from a pump operated by a fleet operator whose request to participate has been granted pursuant to subdivision (c) of Section 43843.

(b)  The fuel is used only in vehicles participating in the methanol-gasoline experimental vehicle fleet program.

(c)  The gasoline used in the blend meets the standards established pursuant to Section 43830.

(Added by Stats. 1984, Ch. 1278, Sec. 3.)






ARTICLE 5 - Employee Parking

43845

(a) In any air basin designated as a nonattainment area pursuant to Section 39608, each employer of 50 persons or more who provides a parking subsidy to employees, shall offer a parking cash-out program. “Parking cash-out program” means an employer-funded program under which an employer offers to provide a cash allowance to an employee equivalent to the parking subsidy that the employer would otherwise pay to provide the employee with a parking space.

(b) A parking cash-out program may include a requirement that employee participants certify that they will comply with guidelines established by the employer designed to avoid neighborhood parking problems, with a provision that employees not complying with the guidelines will no longer be eligible for the parking cash-out program.

(c) As used in this section, the following terms have the following meanings:

(1) “Employee” means an employee of an employer subject to this section.

(2) “Parking subsidy” means the difference between the out-of-pocket amount paid by an employer on a regular basis in order to secure the availability of an employee parking space not owned by the employer and the price, if any, charged to an employee for use of that space.

(d) Subdivision (a) does not apply to any employer who, on or before January 1, 1993, has leased employee parking, until the expiration of that lease or unless the lease permits the employer to reduce, without penalty, the number of parking spaces subject to the lease.

(e) It is the intent of the Legislature, in enacting this section, that the cash-out requirements apply only to employers who can reduce, without penalty, the number of paid parking spaces they maintain for the use of their employees and instead provide their employees the cash-out option described in this section.

(f) (1) The state board may impose the civil penalty described in Section 43016 for a violation of this section.

(2) (A) A city, county, or air district may also adopt, by ordinance or resolution, a penalty or other mechanism to ensure that an employer within the jurisdiction of that city, county, or air district is in compliance with this section.

(B) If a city, county, or air district establishes a penalty, the governing body shall also establish procedures for providing notice to employers that are in violation of this section and for appeal by the employer of any penalty imposed.

(C) If a city, county, or air district establishes a penalty pursuant to this paragraph, a penalty may be imposed on an employer pursuant to paragraph (1) or this paragraph, but not both. If a penalty is imposed on an employer pursuant to both paragraph (1) and this paragraph, only the penalty imposed by the state board shall apply.

(Amended by Stats. 2009, Ch. 359, Sec. 1. Effective January 1, 2010.)






ARTICLE 6.5 - Alternative Fuels

43865

The Legislature finds and declares all of the following:

(a) The production, marketing, and use of petroleum fuels in California causes significant degradation of public health and environmental quality due to releases of air and water pollutants.

(b) Clean alternative fuels have the potential to considerably reduce these impacts and are important strategies for the state to attain its air and water quality goals.

(c) Research, development, and commercialization of alternative fuels in California have the potential to strengthen California’s economy by providing job growth and helping to reduce the state’s vulnerability to petroleum price volatility.

(d) The State Energy Resources Conservation and Development Commission and the State Air Resources Board have previously recommended in their report to the Legislature, “Reducing California’s Petroleum Dependency” in August 2003, that the state adopt a goal of 20 percent nonpetroleum fuel use in the year 2020 and 30 percent in the year 2030.

(Added by Stats. 2005, Ch. 371, Sec. 1. Effective January 1, 2006.)



43866

Not later than June 30, 2007, the State Energy Resources Conservation and Development Commission, in partnership with the state board, and in consultation with the State Water Resources Control Board, the Department of Food and Agriculture, and other relevant state agencies, shall develop and adopt a state plan to increase the use of alternative transportation fuels.

(a) The plan shall include an evaluation of alternative fuels on a full fuel-cycle assessment of emissions of criteria air pollutants, air toxics, greenhouse gases, water pollutants, and other substances that are known to damage human health, impacts on petroleum consumption, and other matters the state board deems necessary.

(b) The plan shall set goals for the years 2012, 2017, and 2022 for increased alternative fuel use in the state that accomplishes all of the following:

(1) Optimizes the environmental and public health benefits of alternative fuels, including, but not limited to, reductions in criteria air pollutants, greenhouse gases, and water pollutants consistent with existing or future state board regulations in the most cost-effective manner possible.

(2) Ensures that there is no net material increase in air pollution, water pollution, or any other substances that are known to damage human health.

(3) Minimizes the economic costs to the state, if any.

(4) Maximizes the economic benefits of producing alternative fuels in the state.

(5) Considers issues related to consumer acceptance and costs and identifies methods to overcome any barriers to alternative fuel use.

(c) The plan shall recommend policies to ensure alternative fuel goals are attained, including, but not limited to:

(1) Standards on transportation fuels and vehicles.

(2) Requirements, financial incentives, and other policy mechanisms to ensure that vehicles capable of operating on alternative fuels use those fuels to the maximum extent feasible.

(3) Requirements, financial incentives, and other policy mechanisms to ensure that alternative fuel fueling stations are available to drivers of alternative fuel vehicles.

(4) Incentives, requirements, programs, or other mechanisms to encourage the research, development, demonstration, commercialization, manufacturing, or production of vehicles that use alternative fuels.

(Added by Stats. 2005, Ch. 371, Sec. 1. Effective January 1, 2006.)



43867

For the purposes of this article, the following terms have the following meanings:

(a) “Alternative fuel” means a nonpetroleum fuel, including electricity, ethanol, biodiesel, hydrogen, methanol, or natural gas that, when used in vehicles, has been demonstrated, to the satisfaction of the state board, to have the ability to meet applicable vehicular emission standards. For the purpose of this section, alternative fuel may also include petroleum fuel blended with nonpetroleum constituents, such as E85 or B20.

(b) “Full fuel-cycle assessment” means evaluating and comparing the full environmental and health impacts of each step in the life cycle of a fuel, including, but not limited to, all of the following:

(1) Feedstock extraction, transport, and storage.

(2) Fuel production, distribution, transport, and storage.

(3) Vehicle operation, including refueling, combustion or conversion, and evaporation.

(Amended by Stats. 2006, Ch. 538, Sec. 404. Effective January 1, 2007.)



43868

(a) It is the intent of the Legislature that, when the California Hydrogen Highway Blueprint Plan is implemented, it be done in a clean and environmentally responsible and advantageous manner.

(b) It is further the intent of the Legislature that the state board work with other relevant state agencies on the production of hydrogen, with an emphasis on hydrogen produced from renewable resources, as part of a strategy to reduce the state’s dependence on petroleum, achieve the state’s greenhouse gas emission reduction targets, and improve air quality for the state’s residents.

(c) It is further the intent of the Legislature that the California Environmental Protection Agency and the state board, as part of the implementation of the California Hydrogen Highway Blueprint Plan, include in their priorities the deployment of hydrogen or clean hydrogen blend fueled transit buses.

(d) It is further the intent of the Legislature that the state board consider including in a future revision of the California Hydrogen Highway Blueprint Plan a study to determine the necessary steps to maximize the production of hydrogen fuel made from eligible renewable resources.

(Added by Stats. 2006, Ch. 877, Sec. 2. Effective January 1, 2007.)



43869

(a) The state board shall, no later than July 1, 2008, develop and, after at least two public workshops, adopt hydrogen fuel regulations to ensure the following:

(1) That state funding for the production and use of hydrogen fuel, as described in the California Hydrogen Highway Blueprint Plan, contributes to the reduction of greenhouse gas emissions, criteria air pollutant emissions, and toxic air contaminant emissions. The regulations, at a minimum, shall do all of the following:

(A) Require that, on a statewide basis, well-to-wheel emissions of greenhouse gases for the average hydrogen-powered vehicle fueled by hydrogen from fueling stations that receive state funds are at least 30 percent lower than emissions for the average new gasoline vehicle in California when measured on a per-mile basis.

(B) (i) Require that, on a statewide basis, no less than 33.3 percent of the hydrogen produced for, or dispensed by, fueling stations that receive state funds be made from eligible renewable energy resources as defined in Section 399.12 of the Public Utilities Code.

(ii) If the state board determines that there is insufficient availability of hydrogen fuel from eligible renewable resources to meet the 33.3-percent requirement of this subparagraph, the state board may, after at least one public workshop and on a one-time basis, reduce the requirement by an amount, not to exceed 10 percentage points, that the state board determines is necessary to result in a renewable percentage requirement for hydrogen fuel that is achievable.

(iii) If the executive officer of the state board determines that it is not feasible for a public transit operator to use hydrogen fuel made from eligible renewable resources, the executive officer may exempt the operator from the requirements of this subparagraph for a period of not more than five years and may extend the exemption for up to five additional years.

(C) Prohibit hydrogen fuel producers from counting as a renewable energy resource, pursuant to clause (i) of subparagraph (B), any electricity produced from sources previously procured by a retail seller and verifiably counted by the retail seller towards meeting the renewables portfolio standard obligation, as required by Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1 of Division 1 of the Public Utilities Code.

(D) Require that all hydrogen fuel dispensed from fueling stations that receive state funds be generated in a manner so that local well-to-tank emissions of nitrogen oxides plus reactive organic gases are at least 50 percent lower than well-to-tank emissions of the average motor gasoline sold in California when measured on an energy equivalent basis.

(E) Require that well-to-tank emissions of relevant toxic air contaminants for hydrogen fuel dispensed from fueling stations that receive state funds be reduced to the maximum extent feasible at each site when compared to well-to-tank emissions of toxic air contaminants of the average motor gasoline fuel on an energy equivalent basis. In no case shall the toxic emissions be greater than the emissions from gasoline on an energy equivalent basis.

(F) Require that providers of hydrogen fuel for transportation in the state report to the state board the annual mass of hydrogen fuel dispensed and the method by which the dispensed hydrogen was produced and delivered.

(G) Authorize the state board, after at least one public workshop, to grant authority to the executive officer of the state board to exempt from this paragraph, for a period of no more than five years, hydrogen dispensing facilities constructed for small demonstration or temporary purposes. The exemption may be extended on a case-by-case basis upon a finding that the extension will not harm public health. The executive officer may limit the total number of exemptions by geographic region, including by air district, but the average annual mass of hydrogen dispensed from exempted facilities shall not exceed 10 percent of the total mass of hydrogen fuel dispensed for transportation purposes in the state.

(2) That, in any year immediately following a 12-month period in which the mass of hydrogen fuel dispensed for transportation purposes in California exceeds 3,500 metric tons, the production and direct use of hydrogen fuels for motor vehicles in the state, including, but not limited to, any hydrogen highway network that is developed pursuant to the California Hydrogen Highway Blueprint Plan, contributes to a reduced dependence on petroleum, as well as reductions in greenhouse gas emissions, criteria air pollutant emissions, and toxic air contaminant emissions. For the purpose of this paragraph, the regulations, at a minimum, shall do all of the following:

(A) Require that, on a statewide basis, well-to-wheel emissions of greenhouse gases for the average hydrogen-powered vehicle in California are at least 30 percent lower than emissions for the average new gasoline vehicle in California when measured on a per-mile basis.

(B) Require that, on a statewide basis, no less than 33.3 percent of the hydrogen produced or dispensed in California for motor vehicles be made from eligible renewable energy resources as defined in Section 399.12 of the Public Utilities Code.

(C) Prohibit hydrogen fuel producers from counting as a renewable energy resource, for purposes of subparagraph (B), any electricity produced from sources previously procured by a retail seller and verifiably counted by the retail seller towards meeting the requirements established by the California Renewables Portfolio Standard Program, as set forth in Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1 of Division 1 of the Public Utilities Code.

(D) Require that all hydrogen fuel dispensed in California for motor vehicles be generated in a manner so that local well-to-tank emissions of nitrogen oxides plus reactive organic gases are at least 50 percent lower than well-to-tank emissions of the average motor gasoline sold in California when measured on an energy equivalent basis.

(E) Require that well-to-tank emissions of relevant toxic air contaminants from hydrogen fuel produced or dispensed in California be reduced to the maximum extent feasible at each site when compared to well-to-tank emissions of toxic air contaminants of the average motor gasoline fuel on an energy equivalent basis. In no case shall the toxic emissions from hydrogen fuel be greater than the toxic emissions from gasoline on an energy equivalent basis.

(F) Authorize the state board, after at least one public workshop, to grant authority to the executive officer of the state board to exempt from this paragraph, for a period of no more than five years, hydrogen dispensing facilities that dispense an average of no more than 100 kilograms of hydrogen fuel per month. The exemption may be extended on a case-by-case basis by the executive officer upon a finding that the extension will not harm public health. The executive officer may limit the total number of exemptions by geographic region, including by air district, but the average annual mass of hydrogen dispensed statewide from exempted facilities shall not exceed 10 percent of the total mass of hydrogen fuel dispensed for transportation purposes in the state.

(G) Authorize the state board, if it determines that reporting is necessary to facilitate enforcement of the requirements of this paragraph, to require that providers of hydrogen fuel for transportation in the state report to the state board the annual mass of hydrogen fuel dispensed and the method by which the dispensed hydrogen was produced and delivered.

(b) Notwithstanding paragraph (2) of subdivision (a), the state board may increase the 3,500-metric-ton threshold in paragraph (2) of subdivision (a) by no more than 1,500 metric tons if at least one of the following requirements is met:

(1) The 3,500-metric-ton threshold is first met prior to January 1, 2011.

(2) The state board determines that the 3,500-metric-ton threshold has been met primarily due to hydrogen fuel consumed in heavy duty vehicles.

(3) The state board determines at a public hearing that increasing the threshold would accelerate the deployment of hydrogen fuel cell vehicles in the state.

(c) The state board, in consultation with other relevant agencies as appropriate, shall review the renewable resource requirements adopted pursuant to this section every four years and shall increase the renewable resource percentage requirements if it determines that it is technologically feasible to do so and will not substantially hinder the development of hydrogen as a transportation fuel in a manner that is consistent with this section.

(d) The state board shall review the emission requirements adopted pursuant to this section every four years and shall strengthen the requirements if it determines it is technologically feasible to do so and will not substantially hinder the development of hydrogen as a transportation fuel in a manner that otherwise is consistent with this section.

(e) The state board shall produce and periodically update a handbook to inform and educate motor vehicle manufacturers, hydrogen fuel producers, hydrogen service station operators, and other interested parties on how to comply with the requirements set forth in this section. This handbook shall be made available on the agency’s Internet Web site on or before July 1, 2009.

(f) The Secretary for Environmental Protection shall convene the California Environmental Protection Agency’s Environmental Justice Advisory Committee at least once annually to solicit the committee’s comments on the production and distribution of hydrogen fuel in the state.

(g) The Secretary for Environmental Protection, in consultation with the state board, shall recommend to the Legislature and the Governor, on or before January 1, 2010, incentives that could be offered to businesses within the hydrogen fuel industry and consumers to spur the development of clean sources of hydrogen fuel.

(h) Unless the context requires otherwise, the definitions set forth in this subdivision govern the construction of this section:

(1) “Well-to-tank emissions” means emissions resulting from production of a fuel, including resource extraction, initial processing, transport, fuel production, distribution and marketing, and delivery into the fuel tank of a consumer vehicle.

(2) “Well-to-wheel emissions” means emissions resulting from production of a fuel, including resource extraction, initial processing, transport, fuel production, distribution and marketing, and delivery and use in a consumer vehicle.

(Amended by Stats. 2008, Ch. 179, Sec. 151. Effective January 1, 2009.)









CHAPTER 5 - Motor Vehicle Inspection Program

ARTICLE 1 - General

44000

By the enactment of the 1994 amendments to this chapter made pursuant to the act that added this section, the Legislature hereby declares its intent to meet or exceed the air quality standards established by the amendments enacted to the federal Clean Air Act in 1990 (42 U.S.C. Sec. 7401 et seq., as amended by P.L. 101-549), to enhance and improve the existing vehicle inspection and maintenance network, and to periodically monitor the performance of the network against stated objectives.

(Repealed and added by Stats. 1994, Ch. 27, Sec. 4. Effective March 30, 1994.)



44000.1

It is the intent of the Legislature that the amendments made to this part by the act that added this section during the 1999–2000 Regular Session not negatively affect the ability of the state to achieve its emission reduction goals.

(Added by Stats. 1999, Ch. 67, Sec. 12. Effective July 6, 1999.)



44000.5

(a)  The Legislature further finds and declares that the motor vehicle inspection and maintenance program implemented under this chapter has, since 1984, provided beneficial emission reductions without undue inconvenience to California vehicle owners, and vehicle owners will benefit from the maintenance by the state of a substantially decentralized program giving them a choice among thousands of independent licensed stations able to perform both inspection and repair of vehicles.

(b)  With the enactment of this chapter, the Legislature does not intend to create a statutory presumption that any motor vehicle, solely by virtue of make, model, or year of manufacture, shall be classified or categorized as a “gross polluter” or a “gross polluting vehicle.”

(c)  (1)  With the enactment of this chapter, the Legislature does not intend to place an unreasonable burden on fleet vehicles with respect to compliance with smog inspection and maintenance regulations.

(2)  Fleet vehicles shall not be included in the certification requirements established pursuant to Section 44014.7.

(Added by Stats. 1996, Ch. 1088, Sec. 1. Effective September 30, 1996.)



44001

(a)  The Legislature hereby finds and declares that California has been required, by the amendments enacted to the Clean Air Act in 1990, and by regulations adopted by the Environmental Protection Agency, to enhance California’s existing motor vehicle inspection and maintenance program to meet new, more stringent emission reduction targets. Therefore, the Legislature declares that the 1994 amendments to this chapter are adopted to implement further improvements in the existing inspection and maintenance program so that California will meet or exceed the new emission reduction targets.

(b)  The Legislature further finds and declares all of the following:

(1)  California is recognized as a leader in establishing performance standards for its air quality programs and those standards have been adopted by many other states and countries.

(2)  Studies show that a minority of motor vehicles produce a disproportionate amount of the pollution caused by vehicle emissions. Those vehicles are referred to as gross polluters.

(3)  The concept of periodic testing alone does not act as a sufficient deterrent to tampering, or as a sufficient incentive for vigilant vehicle maintenance by a significant percentage of motorists. Gross polluters continue to be driven on the roadways of California.

(4)  (A)  New technology, known as remote sensing, offers great promise as a cost-effective means to detect vehicles emitting excess emissions as the vehicles are being driven. This type of detection offers many valuable applications, especially its use between scheduled tests, as an inexpensive, random, and pervasive means of identifying vehicles which are gross polluters and targeting those vehicles for repair or other methods of emission reduction.

(B)  Another new technology, the development of emissions profiles for motor vehicles, allows the motor vehicle inspection program to accurately identify both high- and low-emitting vehicles. This technology may allow the full or partial exception of certain vehicles from biennial certification requirements to the extent determined by the department.

(5)  California continues to seek strict adherence to federal and state performance standards and to results-based evaluations that meet the state’s unique circumstances, and which consist of all of the following:

(A)  Acceptance of the shared obligation and personal responsibility required to successfully inspect and maintain millions of motor vehicles. Specifically, that obligation begins with this chapter, and extends through those regulators charged with its implementation and enforcement. Through the enactment of the 1994 amendments to this chapter, the Legislature hereby recognizes and seeks to encourage, through a number of innovative and significant steps, the critical role that each California motorist must play in maintaining his or her vehicle’s emission control systems in proper working order, in such a way as to continuously meet mandated emission control standards and ensure for California the clean air essential to the health of its citizens, its communities, and its economy.

(B)  A focus on the detection, diagnosis, and repair of broken, tampered, or malfunctioning vehicle emission control systems.

(C)  Flexibility to incorporate and implement future new scientific findings and technological advances.

(D)  Consideration of convenience and costs to those who are required to participate, including motorists, smog check stations, and technicians.

(E)  An enforcement program which is vigorous and effective and includes monitoring of the performance of the smog check test or repair stations and technicians, as well as the monitoring of vehicle emissions as vehicles are being driven.

(c)  The Legislature further finds and declares that California is, as of the effective date of this section, implementing a number of motor vehicle emission reduction strategies far beyond the effort undertaken by any other state, including all of the following:

(1)  California certification standards exceed those of the other 49 states, increasing the cost of a new car to a California consumer by one hundred fifty dollars ($150) or more.

(2)  State board regulations mandate increasing availability for sale of low-emission, ultra-low emission, and zero-emission vehicles, including, by 2003, 10 percent zero-emission vehicles.

(3)  Effective in 1996, state board regulations mandate the reformulation of gasoline for reduced emissions, at an estimated increased production cost of 5 to 15 cents per gallon due to refinery modifications and higher production costs.

(4)  Cleaner diesel fuel regulations, more stringent than federal standards, took effect in California in October 1993, increasing diesel fuel costs by 4 to 6 cents per gallon.

(5)  California law provides for vehicle registration surcharges of up to four dollars ($4) per vehicle in nonattainment areas for air quality-related projects.

(6)  California law taxes cleaner fuels at one-half the rate of gasoline and diesel fuel.

(7)  California law provides tax credits for the purchase of low-emission vehicles.

(8)  California requires smog checks and repairs whenever a vehicle changes ownership, some 3 million vehicles annually, in addition to the regular biennial tests.

(9)  Low-value vehicles are discouraged from entering California due to the imposition of a three hundred dollar ($300) smog impact fee on vehicles that are not manufactured to California certification standards.

(10)  California imposes sales taxes on motor vehicle fuels and dedicates most of those revenues to mass transit. This increases the cost of fuels by seven cents ($.07) per gallon.

(11)  Transportation sales taxes in most urban counties also generate substantial funding for transit and other congestion-reduction measures, costing the average urban California resident fifty dollars ($50) to one hundred dollars ($100) annually, which would be the equivalent of another 8 to 16 cents per gallon of fuel.

(Amended by Stats. 1997, Ch. 803, Sec. 3. Effective January 1, 1998. Note: Conditional amendments by Stats. 1994, Ch. 1192, were repealed by Stats. 1996, Ch. 1154.)



44001.1

(a) The Legislature finds and declares that additional reductions of motor vehicle emissions could be achieved by effective repairs to motor vehicle emission control components.

(b) It is the intent of the Legislature that the department work with the California Community Colleges and other training institutions to identify funding mechanisms that encourage the development of innovative training programs for motor vehicle technicians that focus on reducing air pollution from vehicles needing repair and to increase the number and skill level of motor vehicle technicians.

(Added by Stats. 2010, Ch. 258, Sec. 1. Effective January 1, 2011.)



44001.3

The Legislature hereby finds and declares as follows:

(a)  Under the state’s previous smog check program, a motor vehicle owner could obtain unlimited repair cost waivers and, therefore, avoid repair of a polluting vehicle.

(b)  As a result, many vehicles were reregistered year after year and allowed to continue to pollute the air.

(c)  Repairing high-polluting and gross polluting vehicles (which pollute 2 to 25 times more than the average vehicle that passes a smog check) could significantly improve California air quality and allow the state to meet federal clean air goals.

(d)  The existing repair cost limit for smog repairs is a minimum of four hundred fifty dollars ($450) in all areas where the enhanced smog check program operates; fifty dollars ($50) to three hundred dollars ($300) based on the model year of the vehicle where the enhanced program is not fully implemented; and no cost limit for the repair of gross polluting vehicles.

(e)  Without state financial assistance to repair a vehicle, a low-income vehicle owner is forced to either scrap the vehicle or drive an unregistered vehicle.

(Added by Stats. 1997, Ch. 804, Sec. 1. Effective January 1, 1998.)



44001.5

(a)  A duty of enforcing and administering this chapter is vested in the chief of the bureau who is responsible to the director.

(b)  The department shall take those actions consistent with its statutory authority to ensure that the reduction in vehicle emissions of hydrocarbons, carbon monoxide, and oxides of nitrogen meet or exceed the reductions required by the amendments enacted to the Clean Air Act in 1990. The department shall endeavor to achieve these vehicle emission reductions as expeditiously as practicable, but not later than the deadlines established by the amendments enacted to the Clean Air Act in 1990.

(c)  The department shall also ensure that gross polluters are identified and failed when tested pursuant to this chapter and that vehicles meeting the state standards are protected from being falsely failed.

(d)  The department may exercise the emergency rulemaking powers in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code in order to promptly issue any regulations required to implement the 1994 amendments to this chapter.

(Amended by Stats. 1995, Ch. 91, Sec. 90. Effective January 1, 1996.)



44002

The department shall have the sole and exclusive authority within the state for developing and implementing the motor vehicle inspection program in accordance with this chapter.

For the purposes of administration and enforcement of this chapter, the department, and the director and officers and employees thereof, shall have all the powers and authority granted under Division 1 (commencing with Section 1) and Division 1.5 (commencing with Section 475) and Chapter 20.3 (commencing with Section 9880) of Division 3 of the Business and Professions Code and under Chapter 33 (commencing with Section 3300) of Title 16 of the California Code of Regulations. Inspections and repairs performed pursuant to this chapter, in addition to meeting the specific requirements imposed by this chapter, shall also comply with all requirements imposed pursuant to Division 1 (commencing with Section 1) and Division 1.5 (commencing with Section 475) and Chapter 20.3 (commencing with Section 9880) of Division 3 of the Business and Professions Code and Chapter 33 (commencing with Section 3300) of Title 16 of the California Code of Regulations.

(Amended by Stats. 1990, Ch. 1433, Sec. 14.)



44003

(a)  (1)  An enhanced motor vehicle inspection and maintenance program is established in each urbanized area of the state, any part of which is classified by the Environmental Protection Agency as a serious, severe, or extreme nonattainment area for ozone or a moderate or serious nonattainment area for carbon monoxide with a design value greater than 12.7 ppm, and in other areas of the state as provided in this chapter.

(2)  A basic vehicle inspection and maintenance program shall be continued in all other areas of the state where a program was in existence under this chapter as of the effective date of this paragraph.

(b)  The department may prescribe different test procedures and equipment requirements for those areas described in subdivision (a). Program components shall be operated in all program areas unless otherwise indicated, as determined by the department. In those areas where the biennial program is not implemented and smog check inspections are required to complete the requirements set forth in Sections 4000.1 and 4000.2 of the Vehicle Code, program elements that apply in basic areas, including test equipment requirements for smog check stations, shall apply.

(c)  (1)  Districts classified as attainment areas may request the department to implement all or part of the program elements defined in this chapter. However, the department shall not implement the program established by Section 44010.5 in any area other than an urbanized area, any part of which is classified by the Environmental Protection Agency as a serious, severe, or extreme nonattainment area for ozone or a moderate or serious nonattainment area for carbon monoxide with a design value greater than 12.7 ppm.

(2)  Districts that include areas classified as basic program nonattainment areas pursuant to subdivision (a) may, except as provided in paragraph (1), request the implementation in those areas of test procedures and equipment required for enhanced program areas and any other program requirement specified for enhanced program areas.

(Amended by Stats. 2012, Ch. 728, Sec. 91. Effective January 1, 2013.)



44003.5

(a) Notwithstanding any other provision of law, an enhanced motor vehicle inspection and maintenance program, including the provisions of the test-only program described in Section 44010.5, is established in the San Francisco Bay Area Basin, consistent with the requirements described in subdivision (b).

(b) The department shall commence operation of the enhanced motor vehicle inspection and maintenance program in the urbanized areas of the San Francisco Bay Area Basin, including directing motor vehicles to test-only facilities, after the department determines that an adequate number of test-only stations, test and repair stations, referee services, and other facilities and equipment necessary to provide reliable and convenient service to vehicle owners subject to the program exist in that basin.

(c) Upon commencing operation of the enhanced program in those areas of the San Francisco Bay Area Basin subject to the requirements of the program, the bureau shall utilize emission standards for oxides of nitrogen, and percentages of vehicles directed to test-only stations similar to those utilized to begin the initial implementation of the program in other enhanced areas of the state. The department shall phase-in more stringent emission standards for oxides of nitrogen and direct higher percentages of vehicles to test-only stations, so that the fully implemented enhanced program in the San Francisco Bay area is consistent with the fully implemented enhanced program in other areas of the state.

(d) (1) On or before January 1, 2004, and concurrent with implementing subdivision (b), the board shall submit for peer review the study produced by the University of California at Riverside and commissioned by the Bay Area Air Quality Management District, and any other available scientifically credible evidence, to determine the impact of the enhanced motor vehicle inspection and maintenance program on Contra Costa County and surrounding areas. If the peer review concludes that the enhanced motor vehicle inspection and maintenance program in the urbanized areas of the San Francisco Bay Area Basin results in adverse ozone and other air quality impacts in Contra Costa County or parts of Solano, San Joaquin, Alameda, and Santa Clara Counties, the board, on or before January 1, 2004, shall suggest mitigation measures to the Legislature and to the respective air quality districts. These measures may include, but need not be limited to, a recommendation for additional funds to be made available for transit purposes and private passenger motor vehicle maintenance and repair purposes.

(2) It is the intent of the Legislature in enacting this section to seek implementation of those mitigation measures suggested under paragraph (1) that are found to be scientifically credible means to mitigate adverse ozone and other air quality impacts, are consistent with this section, and do not adversely impact downwind regions.

(e) Consistent with subdivision (b), it is the intent of the Legislature that the department commence operation of the enhanced motor vehicle inspection and maintenance program in the urbanized areas of the San Francisco Bay Air Basin as expeditiously as possible in order to assist the San Francisco Bay Area and downwind air districts in meeting their federal air quality attainment requirements.

(Added by Stats. 2002, Ch. 1001, Sec. 2. Effective January 1, 2003.)



44004

(a) The motor vehicle inspection program provided by this chapter, when implemented in a district, shall supersede and replace any other program for motor vehicle emission inspection in the district.

This chapter shall not apply to any vehicle permanently located on an island in the Pacific Ocean located 20 miles or more from the mainland coast.

(b) The motor vehicle inspection program provided by this chapter shall be in accordance with Sections 4000.1 and 4000.3 of the Vehicle Code.

(Amended by Stats. 2004, Ch. 701, Sec. 2. Effective January 1, 2005. Inoperative April 1, 2005, pursuant to Stats. 2004, Ch. 704, Secs. 5 and 7.)



44005

(a)  The Department of Motor Vehicles shall cooperate with the department in implementing any changes to enhance the program to achieve greater efficiency, cost effectiveness, and convenience, or to reduce excess emissions in accordance with this chapter.

(b)  The program shall provide for inspection of specified motor vehicles, as determined by the department, upon initial registration, biennially upon renewal of registration, upon transfer of ownership, upon the issuance of a notice of noncompliance to a gross polluter pursuant to Section 44081, and as otherwise provided in this chapter.

(Amended by Stats. 1997, Ch. 803, Sec. 4. Effective January 1, 1998.)






ARTICLE 2 - Program Requirements

44010

The motor vehicle inspection program shall provide for privately operated stations which shall be referred to as smog check stations and are authorized pursuant to Section 44015 to issue certificates of compliance or noncompliance to vehicles which meet the requirements of this chapter.

(Amended by Stats. 1994, Ch. 27, Sec. 12. Effective March 30, 1994.)



44010.5

(a) The department shall implement a program with the capacity to commence, by January 1, 1995, the testing at test-only facilities, in accordance with this chapter, of 15 percent of that portion of the total state vehicle fleet consisting of vehicles subject to inspection each year in the biennial program and that are registered in the enhanced program area, as established pursuant to paragraph (1) of subdivision (a) of Section 44003.

(b) (1) The department shall increase the capacity of the program so that the capacity exists to commence, by January 1, 1996, the testing at test-only facilities of that portion of the state vehicle fleet that is subject to inspection and is registered in the enhanced program area, which is sufficient to meet the emission reduction performance standards established by the United States Environmental Protection Agency in regulations adopted pursuant to the Clean Air Act Amendments of 1990, taking into account the results of the pilot demonstration program established pursuant to Section 44081.6.

(2) Upon increasing the capacity of the program pursuant to paragraph (1), the department shall afford smog check stations that are licensed and certified pursuant to Sections 44014 and 44014.2 the initial opportunity to perform the required inspections. The department shall adopt, by regulation, the requirements to provide that initial opportunity.

(3) If the department determines that there is an insufficient number of licensed test-only smog check stations operating in an enhanced area to meet the increased demand for test-only inspections, the department may increase the capacity of the program by utilizing existing contracts.

(c) The program shall utilize the testing procedures described in Section 44012. Vehicles selected for testing pursuant to this section shall include vehicles equipped without second generation onboard diagnostic systems (OBD II) and vehicles with emission problems that may not be adequately detected by the vehicle’s OBD II, as determined by the department in consultation with the state board. The department, in consultation with the state board, may also select for testing pursuant to this section any other vehicles necessary in order to meet the requirement described in paragraph (1) of subdivision (b).

(d) Vehicles that are not diesel-powered in the enhanced program area which are not subjected to the program established by this section may be tested at smog check stations licensed pursuant to Section 44014 that use loaded mode dynamometers. Diesel-powered vehicles in the enhanced program area that are not subjected to the program established by this section may be tested at smog check stations licensed pursuant to Section 44014 using appropriate testing procedures as determined by the department.

(e) (1) The department may implement the program established pursuant to subdivision (a) through a network of privately operated test-only facilities established pursuant to contracts to be awarded pursuant to this section.

(2) The initial contracts awarded pursuant to this section shall terminate not later than seven years from the date that the contracts were executed.

(f) No person shall be a contractor of the department for test-only facilities in all air basins, exclusively, where the enhanced program is in effect unless the department determines, after a public hearing, that there is not more than one qualified contractor. The South Coast Air Basin shall have at least two contractors, and the combined enhanced program area that includes Bakersfield, Fresno, and Sacramento shall have at least two contractors. The department may operate test-only facilities on an interim basis while contractors are being sought.

(g) (1) In awarding contracts under this section, the department shall request bids through the issuance of a request for proposal.

(2) The department shall first determine which bidders are qualified, and then award the contract to the qualified bidder, giving priority to the test cost and convenience to motorists.

(3) The department shall provide a contractual preference, as determined by the department, not to exceed 10 percent of the total proposal evaluation score, based on the following factors:

(A) Up to 5 percent to bidders providing firm commitments to employ businesses that are licensed or otherwise substantially participating in the smog check program after January 1, 1994.

(B) Up to 5 percent to bidders based on the extent to which bidders maximize the potential economic benefit of the smog check program on this state over the term of the contract. That potential economic benefit shall include the percentage of work performed by California-based firms, the potential of the total project workforce who will be California residents, and the percentage of subcontracts that will be awarded to California-based firms.

(4) Any contract executed by the department for the operation of a test-only facility shall expressly require compliance with this chapter and any regulations adopted by the department pursuant to this chapter.

(h) The department shall ensure that there is a sufficient number of test-only facilities, and that they are properly located, to ensure reasonable accessibility and convenience to all persons within an enhanced program area, and that the waiting time for consumers is minimized. The department may operate test-only facilities on an interim basis to ensure convenience to consumers. The department shall specify in the request for proposal the minimum number of test-only facilities that are required for the program. Any contracts initially awarded pursuant to this section shall ensure that the contractors are capable of fulfilling the requirements of subdivision (a).

(i) Any data generated at a test-only facility shall be the property of the state, and shall be fully accessible to the department at any time. The department may set contract specifications for the storage of that data in a central data storage system or facility designated by the department.

(j) The department shall ensure an effective transition to the new program by implementing an effective public education program and may specify in the request for proposal a dollar amount that bidders are required to include in their bids for public education activities, to be implemented pursuant to Section 44070.5.

(k) The department shall ensure the effective management of the test-only facilities and shall specify in the request for proposal that a manager be present during all hours of station operation.

(l) The department shall ensure and facilitate the effective transition of employees of businesses that are licensed or otherwise substantially participating in the smog check program and may specify in the request for proposal that test-only facility management be Automotive Service Excellence (ASE) certified, or be certified by a comparable program as determined by the department.

(m) As part of the contracts to be awarded pursuant to subdivision (e), the department may require contractors to perform functions previously undertaken by referee stations throughout the state, as determined by the department, at some or all of the affected stations in enhanced areas, and at additional stations outside enhanced areas only to the extent necessary to provide appropriate access to referee functions.

(n) Notwithstanding any other provision of law, to avoid delays to the program implementation timeline required by this chapter or the Clean Air Act, the Department of General Services, at the request of the department, may exempt contracts awarded pursuant to this section from existing laws, rules, resolutions, or procedures that are otherwise applicable, including, but not limited to, restrictions on awarding contracts for more than three years. The department shall identify any exemptions requested and granted pursuant to this subdivision and report thereon to the Legislature.

(o) The department shall implement the program established in this section only in urbanized areas classified by the United States Environmental Protection Agency as a serious, severe, or extreme nonattainment area for ozone or a moderate or serious nonattainment area for carbon monoxide with a design value greater than 12.7 ppm, and shall not implement the program in any other area.

(Amended by Stats. 2010, Ch. 258, Sec. 2. Effective January 1, 2011.)



44011

(a) All motor vehicles powered by internal combustion engines that are registered within an area designated for program coverage shall be required biennially to obtain a certificate of compliance or noncompliance, except for the following:

(1) All motorcycles until the department, pursuant to Section 44012, implements test procedures applicable to motorcycles.

(2) All motor vehicles that have been issued a certificate of compliance or noncompliance or a repair cost waiver upon a change of ownership or initial registration in this state during the preceding six months.

(3) All motor vehicles manufactured prior to the 1976 model-year.

(4) (A) Except as provided in subparagraph (B), all motor vehicles four or less model-years old.

(B) Beginning January 1, 2005, all motor vehicles six or less model-years old, unless the state board finds that providing an exception for these vehicles will prohibit the state from meeting the requirements of Section 176(c) of the federal Clean Air Act (42 U.S.C. Sec. 7401 et seq.) or the state’s commitments with respect to the state implementation plan required by the federal Clean Air Act.

(C) All motor vehicles excepted by this paragraph shall be subject to testing and to certification requirements as determined by the department, if any of the following apply:

(i) The department determines through remote sensing activities or other means that there is a substantial probability that the vehicle has a tampered emission control system or would fail for other cause a smog check test as specified in Section 44012.

(ii) The vehicle was previously registered outside this state and is undergoing initial registration in this state.

(iii) The vehicle is being registered as a specially constructed vehicle.

(iv) The vehicle has been selected for testing pursuant to Section 44014.7 or any other provision of this chapter authorizing out-of-cycle testing.

(D) This paragraph does not apply to diesel-powered vehicles.

(5) In addition to the vehicles exempted pursuant to paragraph (4), any motor vehicle or class of motor vehicles exempted pursuant to subdivision (c) of Section 44024.5. It is the intent of the Legislature that the department, pursuant to the authority granted by this paragraph, exempt at least 15 percent of the lowest emitting motor vehicles from the biennial smog check inspection.

(6) All motor vehicles that the department determines would present prohibitive inspection or repair problems.

(7) Any vehicle registered to the owner of a fleet licensed pursuant to Section 44020 if the vehicle is garaged exclusively outside the area included in program coverage, and is not primarily operated inside the area included in program coverage.

(8) (A) All diesel-powered vehicles manufactured prior to the 1998 model-year.

(B) All diesel-powered vehicles that have a gross vehicle weight rating of 8,501 to 10,000 pounds, inclusive, until the department, in consultation with the state board, pursuant to Section 44012, implements test procedures applicable to these vehicles.

(C) All diesel-powered vehicles that have a gross vehicle weight rating from 10,001 pounds to 14,000 pounds, inclusive, until the state board and the Department of Motor Vehicles determine the best method for identifying these vehicles, and until the department, in consultation with the state board, pursuant to Section 44012, implements test procedures applicable to these vehicles.

(D) All diesel-powered vehicles that have a gross vehicle weight rating of 14,001 pounds or greater.

(b) Vehicles designated for program coverage in enhanced areas shall be required to obtain inspections from appropriate smog check stations operating in enhanced areas.

(c) For purposes of subdivision (a), a collector motor vehicle, as defined in Section 259 of the Vehicle Code, is exempt from those portions of the test required by subdivision (f) of Section 44012 if the collector motor vehicle meets all of the following criteria:

(1) Submission of proof that the motor vehicle is insured as a collector motor vehicle, as shall be required by regulation of the bureau.

(2) The motor vehicle is at least 35 model-years old.

(3) The motor vehicle complies with the exhaust emissions standards for that motor vehicle’s class and model-year as prescribed by the department, and the motor vehicle passes a functional inspection of the fuel cap and a visual inspection for liquid fuel leaks.

(Amended by Stats. 2013, Ch. 319, Sec. 16. Effective January 1, 2014.)



44011.1

For purposes of Section 44011, the term “registered within an area designated for program coverage” includes any vehicle registered pursuant to the Vehicle Code in this state when the registered owner’s mailing or residence address is not located within this state, or when the address at which the vehicle is garaged is not located within this state.

(Added by Stats. 1993, Ch. 633, Sec. 1. Effective January 1, 1994.)



44011.3

Every motor vehicle that is subject to testing pursuant to this chapter may be pretested. As used in this section, a pretest is a smog inspection in which the motor vehicle is submitted to some or all of the required elements of the emissions inspection as specified in Section 44012, the results of which will not be reported to the Department of Motor Vehicles and for which a certificate will not be issued. A person choosing to have his or her vehicle pretested has the right to have a complete pretest of the vehicle unless the person requests a partial pretest. If the person requests a partial pretest, the licensed technician or an authorized representative of the licensed smog check station shall inform the vehicle owner that the partial pretest may not indicate the likelihood of the vehicle passing a subsequent official inspection.

(Added by Stats. 1998, Ch. 938, Sec. 1. Effective January 1, 1999.)



44011.5

Documentation that a motor vehicle is exempt from the requirements of Section 44011 may not be based solely on the owner’s statement that the vehicle is in an exempt category. Physical inspection of the vehicle by the department is required unless alternative documentation satisfactory to the department is available.

(Added by Stats. 1988, Ch. 1544, Sec. 25.)



44011.6

(a) The use of a heavy-duty motor vehicle that emits excessive smoke is prohibited.

(b) (1) As expeditiously as possible, the state board shall develop a test procedure for the detection of excessive smoke emissions from heavy-duty diesel motor vehicles that is feasible for use in an intermittent roadside inspection program. During the development of the test procedure, the state board shall cooperate with the Department of the California Highway Patrol in conducting roadside inspections.

(2) The state board may also specify visual or functional inspection procedures to determine the presence of tampering or defective emissions control systems in heavy-duty diesel or heavy-duty gasoline motor vehicles. However, visual or functional inspection procedures for heavy-duty gasoline motor vehicles shall not be more stringent than those prescribed for heavy-duty gasoline motor vehicles subject to biennial inspection pursuant to Section 44013.

(3) The chairperson of the state board shall appoint an ad hoc advisory committee that shall include, but not be limited to, representatives of heavy-duty engine manufacturers, carriers of property for compensation using heavy-duty gasoline or heavy-duty diesel motor vehicles, and the Department of the California Highway Patrol. The advisory committee shall cooperate with the state board to develop a test procedure pursuant to this subdivision and shall advise the state board in developing regulations to implement test procedures and inspection of heavy-duty commercial motor vehicles.

(c) Any smoke testing procedures or smoke measuring equipment, including any meter that measures smoke opacity or density and any recorder that stores or records smoke opacity or density measurements, used to test for compliance with this section and regulations adopted pursuant to this section, shall produce consistent and repeatable results. The requirements of this subdivision shall be satisfied by the adoption of Society of Automotive Engineers recommended practice J 1667, “Snap-Acceleration Smoke Test Procedures for Heavy-Duty Diesel Powered Vehicles.”

(d) (1) The smoke test standards and procedures adopted and implemented pursuant to this section shall be designed to ensure that no engine will fail the smoke test standards and procedures when the engine is in good operating condition and is adjusted to the manufacturer’s specifications.

(2) In implementing this section, the state board shall adopt regulations that ensure that there will be no false failures or that ensure that the state board will remedy any false failures without any penalty to the vehicle owner.

(e) The state board shall enforce the prohibition against the use of heavy-duty motor vehicles that are determined to have excessive smoke emissions and shall enforce any regulation prohibiting the use of a heavy-duty motor vehicle determined to have other emissions-related defects, using the test procedure established pursuant to this section.

(f) The state board may issue a citation to the owner or operator for any vehicle in violation of this section. The regulations may require the operator of a vehicle to submit to a test procedure adopted pursuant to subdivision (b) and this subdivision, and may specify that refusal to so submit is an admission constituting proof of a violation, and shall require that, when a citation has been issued, the owner of a vehicle in violation of the regulations shall, within 45 days, correct every deficiency specified in the citation.

(g) The department may develop criteria for one or more classes of smog check stations capable of determining compliance with regulations adopted pursuant to this section and may authorize those stations to issue certificates of compliance to vehicles in compliance with the regulations. The department may contract for the operation of smog check stations for heavy-duty motor vehicles pursuant to this subdivision, and only heavy-duty motor vehicles may be inspected at those stations.

(h) In addition to the corrective action required by this section, the owner of a motor vehicle in violation of this section is subject to a civil penalty of not more than one thousand five hundred dollars ($1,500) per day for each day that the vehicle is in violation. The state board may adopt a schedule of reduced civil penalties to be applied in cases where violations are corrected in an expeditious manner. However, the schedule of reduced civil penalties shall not apply where there have been repeated incidents of emissions control system tampering. All civil penalties imposed pursuant to this subdivision shall be collected by the state board and deposited in the Vehicle Inspection and Repair Fund. Funds in the Vehicle Inspection and Repair Fund, when appropriated by the Legislature, shall be available to the state board and the Department of the California Highway Patrol for the conduct of intermittent roadside inspections of heavy-duty motor vehicles pursuant to this section.

(i) Following the adoption of regulations pursuant to this section, the state board may commence inspecting heavy-duty motor vehicles. With the concurrence of the Department of the California Highway Patrol, these inspections may be conducted in conjunction with the safety and weight enforcement activities of the Department of the California Highway Patrol, or at other locations selected by the state board or the Department of the California Highway Patrol. Inspection locations may include private facilities where fleet vehicles are serviced or maintained. The state board and the Department of the California Highway Patrol may conduct these inspections either cooperatively or independently, and the state board may contract for assistance in the conduct of these inspections.

(j) The state board shall inform the Department of the California Highway Patrol whenever a vehicle owner cited pursuant to this section fails to take a required corrective action or to pay a civil penalty levied pursuant to subdivisions (h) and (k) in a timely manner. Following notice and opportunity for an administrative hearing pursuant to subdivision (n), the state board may request the Department of the California Highway Patrol to remove the vehicle from service and order the vehicle to be stored. Upon notification from the state board of payment of any civil penalties imposed under subdivision (h) and storage and related charges, the vehicle shall be released to the owner or designee. Upon release of the vehicle, the owner or designee shall correct every deficiency specified in any citation to that owner with respect to the vehicle.

(k) In addition to the corrective action required by subdivision (f), and in addition to the civil penalty imposed by subdivision (h), the owner of a motor vehicle cited by the state board pursuant to this section shall pay a civil penalty of three hundred dollars ($300) per citation; except that this penalty shall not apply to the first citation for any schoolbus. All civil penalties imposed pursuant to this subdivision shall be collected by the state board and deposited in the Diesel Emission Reduction Fund, which fund is hereby created. Funds in the Diesel Emission Reduction Fund, when appropriated by the Legislature, shall be available to the State Energy Resources Conservation and Development Commission for research, development, and demonstration programs undertaken pursuant to Section 25617 of the Public Resources Code.

(l) The state board shall adopt regulations that afford an owner cited under this section an opportunity for an administrative hearing consistent with, but not limited to, all of the following: (1) any owner cited under this section may request an administrative hearing within 45 days following either personal receipt or certified mail receipt of the citation; (2) if the owner fails to request an administrative hearing within 45 days, the citation shall be deemed a final order and not subject to review by any court or agency; (3) if the owner requests an administrative hearing and fails to seek review by administrative mandamus pursuant to Section 1094.5 of the Code of Civil Procedure within 60 days after the mailing of the administrative hearing decision, the decision shall be deemed a final order and not subject to review by any other court or agency; and (4) the 45-day period may be extended by the administrative hearing officer for good cause.

(m) Following exhaustion of the review procedures provided for in subdivision (l), the state board may apply to the Superior Court of Sacramento County for a judgment in the amount of the civil penalty. The application, which shall include a certified copy of the final order of the administrative hearing officer, shall constitute a sufficient showing to warrant the issuance of the judgment.

(Amended by Stats. 2004, Ch. 644, Sec. 21. Effective January 1, 2005.)



44012

The test at the smog check stations shall be performed in accordance with procedures prescribed by the department and may require loaded mode dynamometer testing in enhanced areas, two-speed idle testing, testing utilizing a vehicle’s onboard diagnostic system, or other appropriate test procedures as determined by the department in consultation with the state board. The department shall implement testing using onboard diagnostic systems, in lieu of loaded mode dynamometer or two-speed idle testing, on model year 2000 and newer vehicles only, beginning no earlier than January 1, 2013. However, the department, in consultation with the state board, may prescribe alternative test procedures that include loaded mode dynamometer or two-speed idle testing for vehicles with onboard diagnostic systems that the department and the state board determine exhibit operational problems. The department shall ensure, as appropriate to the test method, the following:

(a) Emission control systems required by state and federal law are reducing excess emissions in accordance with the standards adopted pursuant to subdivisions (a) and (c) of Section 44013.

(b) Motor vehicles are preconditioned to ensure representative and stabilized operation of the vehicle’s emission control system.

(c) For other than diesel-powered vehicles, the vehicle’s exhaust emissions of hydrocarbons, carbon monoxide, carbon dioxide, and oxides of nitrogen in an idle mode or loaded mode are tested in accordance with procedures prescribed by the department. In determining how loaded mode and evaporative emissions testing shall be conducted, the department shall ensure that the emission reduction targets for the enhanced program are met.

(d) For other than diesel-powered vehicles, the vehicle’s fuel evaporative system and crankcase ventilation system are tested to reduce any nonexhaust sources of volatile organic compound emissions, in accordance with procedures prescribed by the department.

(e) For diesel-powered vehicles, a visual inspection is made of emission control devices and the vehicle’s exhaust emissions are tested in accordance with procedures prescribed by the department, that may include, but are not limited to, onboard diagnostic testing. The test may include testing of emissions of any or all of the pollutants specified in subdivision (c) and, upon the adoption of applicable standards, measurement of emissions of smoke or particulates, or both.

(f) A visual or functional check is made of emission control devices specified by the department, including the catalytic converter in those instances in which the department determines it to be necessary to meet the findings of Section 44001. The visual or functional check shall be performed in accordance with procedures prescribed by the department.

(g) A determination as to whether the motor vehicle complies with the emission standards for that vehicle’s class and model-year as prescribed by the department.

(h) An analysis of pass and fail rates of vehicles subject to an onboard diagnostic test and a tailpipe test to assess whether any vehicles passing their onboard diagnostic test have, or would have, failed a tailpipe test, and whether any vehicles failing their onboard diagnostic test have or would have passed a tailpipe test.

(i) The test procedures may authorize smog check stations to refuse the testing of a vehicle that would be unsafe to test, or that cannot physically be inspected, as specified by the department by regulation. The refusal to test a vehicle for those reasons shall not excuse or exempt the vehicle from compliance with all applicable requirements of this chapter.

(Amended by Stats. 2010, Ch. 258, Sec. 3. Effective January 1, 2011.)



44012.1

(a) The department shall incorporate a visible smoke test into the motor vehicle inspection and maintenance program by January 1, 2008. Any visible smoke from the tailpipe or crankcase of a motor vehicle during an inspection constitutes a failure. Steam from condensation by itself shall not lead to an inspection failure.

(b) If an owner of a motor vehicle disputes the failure of a visible smoke test, the owner may seek resolution of the dispute from the state-designated referee.

(c) The department, in consultation with the state board and interested parties, shall adopt regulations to implement this section. No new equipment shall be required to implement the visible smoke test.

(d) If the implementation of the visible smoke test required by subdivision (a) requires modification of the Emission Inspection System software or Vehicle Information Database, that modification shall be performed as part of the ordinary, periodic upgrade to these systems.

(Added by Stats. 2006, Ch. 761, Sec. 1. Effective January 1, 2007.)



44013

(a)  (1)  The department, in cooperation with the state board, shall prescribe maximum emission standards to be applied in inspecting motor vehicles under this chapter.

(2)  In prescribing the standards, the department shall undertake studies and experiments which are necessary and feasible, evaluate available data, and confer with automotive engineers.

(3)  The standards shall be set at a level reasonably achievable for each class and model of motor vehicle when operating in a reasonably sound mechanical condition, allowing for the effects of installed motor vehicle pollution control devices and the motor vehicle’s age and total mileage.

(4)  The standards shall be designed so that motor vehicles failing the test specified in Section 44012 will be operated, as soon as possible, with a substantial reduction in emissions, and shall be revised from time to time as experience justifies.

(b)  The department, in cooperation with the state board, shall research and prescribe test procedures to be applied in inspecting motor vehicles under this chapter, which procedures shall be simple, cost-effective, and consistent with Section 44012. The department may revise the test procedures from time to time as experience justifies. To the extent that any test procedure revision requires new equipment, or a change in equipment, at licensed smog check stations, the department shall provide a reasonable period of time for the acquisition and installation of that new or changed equipment.

(c)  Notwithstanding any other provision of this chapter, the maximum emission standards and test procedures prescribed in subdivisions (a) and (b) for a motor vehicle class and model-year shall not be more stringent than the emission standards and test procedures under which that motor vehicle’s class and model-year was certified. Emission standards and test procedures prescribed by the department shall ensure that not more than 5 percent of the vehicles or engines, which would otherwise meet the requirements of this part, will fail the inspection and maintenance test for that class of vehicle or engine.

(Amended by Stats. 1994, Ch. 27, Sec. 15. Effective March 30, 1994. Superseded on operative date of amendment by Stats. 1994, Ch. 1192.)



44013-1

(a) (1) The department, in cooperation with the state board, shall prescribe maximum emission standards to be applied in inspecting motor vehicles under this chapter.

(2) In prescribing the standards, the department shall undertake studies and experiments which are necessary and feasible, evaluate available data, and confer with automotive engineers.

(3) The standards shall be set at a level reasonably achievable for each class and model of motor vehicle when operating in a reasonably sound mechanical condition, allowing for the effects of installed motor vehicle pollution control devices and the motor vehicle’s age and total mileage.

(4) The standards shall be designed so that motor vehicles failing the test specified in Section 44012 will be operated, as soon as possible, with a substantial reduction in emissions, and shall be revised from time to time as experience justifies.

(b) The department, in cooperation with the state board, shall research and prescribe test procedures to be applied in inspecting motor vehicles under this chapter, which procedures shall be simple, cost-effective, and consistent with Section 44012. The department may revise the test procedures from time to time as experience justifies. To the extent that any test procedure revision requires new equipment, or a change in equipment, at licensed smog check stations, the department shall provide a reasonable period of time for the acquisition and installation of that new or changed equipment.

(c) Notwithstanding any other provision of this chapter, the maximum emission standards and test procedures prescribed in subdivisions (a) and (b) for a motor vehicle class and model-year shall not be more stringent than the emission standards and test procedures under which that motor vehicle’s class and model-year was certified. Emission standards and test procedures prescribed by the department shall ensure that not more than 5 percent of the vehicles or engines, which would otherwise meet the requirements of this part, will fail the inspection and maintenance test for that class of vehicle or engine.

(d) Maximum emission standards established under this section shall not be adjusted downward based on the installation of an exhaust device.

(e) This section shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this subdivision, and on the January 1 following that date is repealed.

(Amended by Stats. 1994, Ch. 1192, Sec. 22. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years from operative date. Repealed on January 1 after inoperative date, by its own provisions. See later operative version added by Sec. 22.5 of Ch. 1192.)



44013-2

(a) (1) The department, in cooperation with the state board, shall prescribe maximum emission standards to be applied in inspecting motor vehicles under this chapter.

(2) In prescribing the standards, the department shall undertake studies and experiments which are necessary and feasible, evaluate available data, and confer with automotive engineers.

(3) The standards shall be set at a level reasonably achievable for each class and model of motor vehicle when operating in a reasonably sound mechanical condition, allowing for the effects of installed motor vehicle pollution control devices and the motor vehicle’s age and total mileage.

(4) The standards shall be designed so that motor vehicles failing the test specified in Section 44012 will be operated, as soon as possible, with a substantial reduction in emissions, and shall be revised from time to time as experience justifies.

(b) The department, in cooperation with the state board, shall research and prescribe test procedures to be applied in inspecting motor vehicles under this chapter, which procedures shall be simple, cost-effective, and consistent with Section 44012. The department may revise the test procedures from time to time as experience justifies. To the extent that any test procedure revision requires new equipment, or a change in equipment, at licensed smog check stations, the department shall provide a reasonable period of time for the acquisition and installation of that new or changed equipment.

(c) Notwithstanding any other provision of this chapter, the maximum emission standards and test procedures prescribed in subdivisions (a) and (b) for a motor vehicle class and model-year shall not be more stringent than the emission standards and test procedures under which that motor vehicle’s class and model-year was certified. Emission standards and test procedures prescribed by the department shall ensure that not more than 5 percent of the vehicles or engines, which would otherwise meet the requirements of this part, will fail the inspection and maintenance test for that class of vehicle or engine.

(d) This section shall become operative five years from the date determined pursuant to Section 32 of the act adding this section.

(Repealed (in Sec. 22) and added by Stats. 1994, Ch. 1192, Sec. 22.5. Effective January 1, 1995. Section operative on date prescribed by its own provisions.)



44013.5

(a) If the department, in consultation with the state board, determines that substantial demand for emission retrofit devices exists, the department shall develop a program for the certification of emissions retrofit device installations by licensed installers. The department may require installers of emissions retrofit devices to be qualified pursuant to this chapter. The department may assess biennial license fees upon those installers in an amount not to exceed the reasonable cost of administering the emissions retrofit device certification program.

(b) The certification shall be performed at a referee or test-only station and shall be based on a visual inspection of the emissions retrofit device and its installation, and verification of the proper operation of any new or modified components that are a part of the emissions retrofit device, and not on the results of an emissions test.

(c) The department shall develop a program for the identification of retrofitted vehicles at smog check stations and for providing information required for the inspection of those systems to smog check stations.

(d) This section shall become inoperative pursuant to Section 33 of the act adding this section or, in any case, five years from the date determined pursuant to Section 32 of the act adding this section, and on the January 1 following the date upon which this section becomes inoperative, is repealed.

(Amended (as added by Stats. 1994, Ch. 1192) by Stats. 1996, Ch. 1154, Sec. 21. Effective September 30, 1996. Section operative on date prescribed by Stats. 1994, Ch. 1192, Sec. 32. Inoperative, as provided in subd. (d), under conditions in Sec. 33 of Ch. 1192, or five years from prescribed operative date. Repealed on January 1 after inoperative date, by its own provisions.)



44014

(a)  Except as otherwise provided in this chapter, the testing and repair portion of the program shall be conducted by smog check stations licensed by the department, and by smog check technicians who have qualified pursuant to this chapter.

(b) A smog check station may be licensed by the department as a smog check test-only station and, when so licensed, need not comply with the requirement for onsite availability of current service and adjustment procedures specified in paragraph (3) of subdivision (b) of Section 44030. A smog check technician employed by a smog check test-only station shall be qualified in accordance with this section.

(c) (1) The department shall supply a network of referees. A referee shall have no ownership interest in, or business or economic interest with, a smog check station. Referees may issue repair cost waivers, certificates of compliance or noncompliance, and hardship extensions, in accordance with regulations adopted by the department, and promote automotive training through community colleges and other training institutions certified by the department pursuant to Section 44030.5. Referees shall provide inspection services for specially constructed vehicles pursuant to Section 44017.4 and Section 9565 of the Vehicle Code and issue exhaust system certificates of compliance in accordance with Section 27150.2 of the Vehicle Code.

(2) The department may adopt regulations to establish qualification standards and any special administrative, operational, and licensure standards that the department determines to be necessary for the provision of referee services.

(3) The department may adopt, by regulation, a process by which vehicles that present prohibitive or unusual inspection circumstances are inspected by referees, including, but not limited to, the inspection of vehicles in which the manufacturer’s physical or operational design presents inspection incompatibilities, vehicles equipped with emission control configurations that do not match United States Environmental Protection Agency or state board certified configurations, including direct import vehicles and vehicles with engine changes, and vehicles equipped with retrofit alternative fuel conversion kits.

(4) (A) A referee may charge a fee sufficient to cover the costs of providing referee services for inspections of specially constructed vehicles pursuant to Section 44017.4 and Section 9565 of the Vehicle Code, inspections pursuant to Section 27150.2 of the Vehicle Code, and other appropriate categories of referee services as determined by the department. Requirements applicable to the fee, including its amount, shall be established by the department by regulation and the amount may be adjusted to reflect changes in the Consumer Price Index, as published by the United States Bureau of Labor Statistics. The fee may be collected by either a contracted referee or by the department, if the department is providing the referee service.

(B) If the fee is imposed and collected by a contracted referee, the contracted referee shall deposit the fees collected from the vehicle owner into a separate trust account that the referee shall account for and manage in accordance with generally accepted accounting practices.

(C) If the fee is imposed and collected by the department, the fees shall be deposited into the Vehicle Inspection and Repair Fund.

(d) A smog check station may also be licensed as a repair-only station, and if so licensed, may perform repairs to reduce excessive emissions on vehicles which have failed the smog check test. Repair procedures and equipment requirements shall be established by the department. Technicians employed by a smog check repair-only station shall be qualified in accordance with this section.

(e) Smog check technicians are qualified to test and repair only those classes and categories of vehicles for which they have passed a qualification test administered by the department. The department shall provide for smog check technicians to be qualified for different categories of motor vehicle inspection based on vehicle classification and model-year.

(f) The consumer protection-oriented quality assurance portion of the program, including the provision of referee services, may be conducted by one or more private entities pursuant to contracts with the department.

(Amended by Stats. 2010, Ch. 258, Sec. 4. Effective January 1, 2011.)



44014.2

(a) The department shall develop a program for the voluntary certification of licensed smog check stations, or the department may accept a smog check station certification program proposed by accredited industry representatives. The certification program, which may be called a “gold shield” program, shall be for the purpose of providing consumers, whose vehicles fail an emissions test at a test-only facility, an option of services at a single location to prevent the necessity for additional trips back to the test-only facility for vehicle certification. The department shall establish inspection-based performance standards consistent with Section 44014.6 for stations certified under this program that the stations would be required to meet to be eligible to issue certificates of compliance or noncompliance for vehicles selected pursuant to Sections 44010.5 and 44014.7, or vehicles identified by the department as gross polluters.

(b) The department shall adopt regulations that apply to all enhanced areas of the state, including those areas subject to the enhanced program pursuant to Section 44003.5, that permit both of the following:

(1) Any vehicle that fails a required smog test at a test-only facility may be repaired, retested, and certified at a facility licensed pursuant to Section 44014, and certified pursuant to subdivision (a).

(2) Any vehicle that is identified as a gross polluter may be repaired, retested, and certified at a facility licensed pursuant to Section 44014, and certified pursuant to subdivision (a).

(c) Smog check stations that seek voluntary certification under this section shall enter into an agreement with the department to provide repair services pursuant to Section 44062.1.

(d) An agreement made pursuant to this section shall not be deemed to be a contract subject to the requirements of Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 2010, Ch. 258, Sec. 5. Effective January 1, 2011.)



44014.4

(a)  A licensed smog check station that has been certified pursuant to Section 44014.2 may advertise that fact, and the advertisement may include the scope of work established by the program.

(b)  It is an unfair business practice and a violation of Section 17500 of the Business and Professions Code for any licensed smog check station that is not so certified to advertise as having obtained certification or as complying with the scope of work, code of ethics, or certification standards established by the certification program.

(Added by Stats. 1996, Ch. 1088, Sec. 4. Effective September 30, 1996.)



44014.5

(a) The enhanced program shall provide for the testing and retesting of vehicles in accordance with Sections 44010.5 and 44014.2 and this section.

(b) The repair of vehicles at test-only facilities is prohibited, except that the minor repair of components damaged by station personnel during inspection at the station, any minor repair that is necessary for the safe operation of a vehicle while at a station, or other minor repairs, such as the reconnection of hoses or vacuum lines, may be undertaken at no charge to the vehicle owner or operator if authorized in advance in writing by the department.

(c) The department shall make available to consumers of test-only facilities a list, compiled by region, of smog check stations licensed to make repairs of vehicular emission control systems. A test-only facility shall not refer a vehicle owner to any particular provider of vehicle repair services in which the test-only facility has a financial interest.

(d) (1) The department shall establish standards for training, equipment, performance, or data collection for test-only facilities.

(2) (A) The department shall establish inspection-based performance standards consistent with Section 44014.6 that test-only stations would be required to meet to be eligible to issue certificates of compliance or noncompliance for vehicles selected pursuant to Section 44010.5 or 44014.7, or vehicles identified by the department as gross polluters. Failure at any time to meet these standards shall result in suspension of the certification to test these vehicles granted by the department. A test-only station not meeting the performance standards may continue to issue certificates of compliance and noncompliance for other vehicles. The department shall adopt measures to ensure the requirements of this subparagraph are met, including through the use of the computer database and computer network authorized by Section 44037.1.

(B) The department shall provide the test-only station with written or electronic notice, prior to the suspension pursuant to subparagraph (A). The notice shall specify the grounds for the suspension and provide that the station within five days of receipt of the notice may request a hearing before the chief of the bureau or his or her designee to contest the suspension. The request for hearing shall be in writing or shall be made electronically. Receipt of this hearing request shall stay the suspension pending the outcome of the hearing. If a request for hearing is not made, the chief of the bureau shall issue a final written decision of suspension within 10 days of the last date that a hearing could have been requested.

(C) The hearing conducted by the chief of the bureau or his or her designee shall be held not later than 10 days from the date that the request for a hearing is received by the chief of the bureau. The hearing requirements of Section 44072 shall not apply. The chief of the bureau shall render a written decision within 10 days of the hearing. The decision may rescind the suspension, affirm the suspension, or order any other appropriate action. Administrative review, before an administrative law judge, of the decision of the chief of the bureau may be sought within 30 days of the date of the decision.

(D) The department may adopt regulations to implement this paragraph.

(e) The department shall prohibit test-only facilities from engaging in other business activities that represent a conflict of interest, as determined by the department. Upon implementation of the performance standards described in paragraph (2) of subdivision (d), ownership of a test-and-repair station by an owner of a test-only facility shall not be considered a conflict of interest.

(f) The test-only facility may charge a fee, established by the department, sufficient to cover the facility’s cost to perform the tests or services, including, but not limited to, referee services and the issuance of waivers and hardship extensions required by this chapter. In addition, the station shall charge and collect the certificate fee established pursuant to Section 44060. This subdivision shall apply only to facilities contracted for pursuant to subdivision (e) of Section 44010.5.

(g) The department shall ensure that there is a sufficient number of test-only facilities to provide convenient testing for the following vehicles:

(1) All vehicles identified and confirmed as gross polluters pursuant to Section 44081 and Section 27156 of the Vehicle Code.

(2) (A) Vehicles initially identified as gross polluters by a smog check station licensed as a test-and-repair station may be issued a certificate of compliance by a test-only facility or by a licensed smog check station certified pursuant to Section 44014.2.

(B) For purposes of this section, the department shall implement a program that allows vehicles initially identified as gross polluters to be repaired and issued a certificate of compliance by a facility licensed and certified pursuant to Section 44014.2.

(3) All vehicles designated by the department pursuant to Sections 44014.7 and 44020.

(4) Vehicles issued an economic hardship extension in the previous biennial inspection of the vehicle.

(h) The department shall provide a sufficient number of test-only facilities authorized to perform referee functions to provide convenient testing for those vehicles that are required to report to, and receive a certificate of compliance from, a test-only facility by this chapter, including all of the following:

(1) All vehicles seeking to utilize state-operated financial assistance or inclusion in authorized scrap programs.

(2) All vehicles unable to obtain a certificate of compliance from a licensed smog check station pursuant to subdivision (c) of Section 44015.

(3) Any other vehicles that may be designated by the department.

(i) Gross polluters shall be referred to a test-only facility, or a test-and-repair station that is both licensed and certified pursuant to Sections 44014 and 44014.2, for a postrepair inspection and retest pursuant to subdivision (g). Passing the emissions test is not a sufficient condition for receiving a certificate of compliance. A certificate of compliance shall only be issued to a vehicle that does not have any defects with its emission control system or any defects that could lead to damage of its emission control system, as provided in regulations adopted by the department.

(Amended by Stats. 2010, Ch. 258, Sec. 6. Effective January 1, 2011.)



44014.6

(a) The inspection-based performance standards created for the certification program established pursuant to subdivision (a) of Section 44014.2 and subdivision (d) of Section 44014.5 shall be based on the same criteria.

(b) The performance standards described in subdivision (a) shall be applied to smog check technicians licensed pursuant to this chapter, if the department determines that is feasible.

(Amended by Stats. 2012, Ch. 728, Sec. 92. Effective January 1, 2013.)



44014.7

(a)  The department shall require 2 percent of the vehicles required to obtain a certificate of compliance each year in enhanced program areas to receive their certificate from a test-only facility.

(b)  The department may require a number not to exceed 2 percent of the vehicles required to obtain a certificate of compliance each year in basic program areas to receive their certificate from a test-only facility.

(c)  The vehicles specified in subdivisions (a) and (b) shall be selected at random. The vehicles may be included among the vehicles subject to subdivision (d) of Section 44010.5, to the extent that the vehicles are registered in enhanced program areas. The review committee may review the selection process to ensure that it is a statistically significant representation of the vehicles subject to the basic and enhanced programs. The department shall select the vehicles and the Department of Motor Vehicles shall notify the owners of their obligation under this section pursuant to Section 4000.3 of the Vehicle Code. Selection shall be made from vehicles in an area where a test-only facility is located.

(Added by Stats. 1994, Ch. 27, Sec. 18. Effective March 30, 1994.)



44015

(a) A licensed smog check station shall not issue a certificate of compliance, except as authorized by this chapter, to any vehicle that meets the following criteria:

(1) A vehicle that has been tampered with.

(2) A vehicle identified pursuant to subparagraph (K) of paragraph (3) of subdivision (b) of Section 44036. A vehicle identified pursuant to subparagraph (K) of paragraph (3) of subdivision (b) of Section 44036 shall be directed to the department to determine whether an inadvertent error can explain the irregularity, or whether the vehicle otherwise meets smog check requirements, allowing the certificate for compliance to be issued, or the vehicle shall be reinspected by a referee or another smog check station.

(3) A vehicle that, prior to repairs, has been initially identified by the smog check station as a gross polluter. Certification of a gross polluting vehicle shall be conducted by a designated test-only facility, or a test-and-repair station that is both licensed and certified pursuant to Sections 44014 and 44014.2.

(4) A vehicle described in subdivision (c).

(b) If a vehicle meets the requirements of Section 44012, a smog check station licensed to issue certificates shall issue a certificate of compliance or a certificate of noncompliance.

(c) (1) A repair cost waiver shall be issued, upon request of the vehicle owner, by an entity authorized to perform referee functions for a vehicle that has been properly tested but does not meet the applicable emission standards when it is determined that no adjustment or repair can be made that will reduce emissions from the inspected motor vehicle without exceeding the applicable repair cost limit established under Section 44017 and that every defect specified by paragraph (2) of subdivision (a) of Section 43204, and by paragraphs (2) and (3) of subdivision (a) of Section 43205, has been corrected. A repair cost waiver issued pursuant to this paragraph shall be accepted in lieu of a certificate of compliance for the purposes of compliance with Section 4000.3 of the Vehicle Code. No repair cost waiver shall exceed two years’ duration. No repair cost waiver shall be issued until the vehicle owner has expended an amount equal to the applicable repair cost limit specified in Section 44017.

(2) An economic hardship extension shall be issued, upon request of a qualified low-income motor vehicle owner, by an entity authorized to perform referee functions, for a motor vehicle that has been properly tested but does not meet the applicable emission standards when it is determined that no adjustment or repair can be made that will reduce emissions from the inspected motor vehicle without exceeding the applicable repair cost limit, as established pursuant to Section 44017.1, that every defect specified in paragraph (2) of subdivision (a) of Section 43204, and in paragraphs (2) and (3) of subdivision (a) of Section 43205, has been corrected, that the low-income vehicle owner would suffer an economic hardship if the extension is not issued, and that all appropriate emissions-related repairs up to the amount of the applicable repair cost limit in Section 44017.1 have been performed.

(d) No repair cost waiver or economic hardship extension shall be issued under any of the following circumstances:

(1) If a motor vehicle was issued a repair cost waiver or economic hardship extension in the previous biennial inspection of that vehicle. A repair cost waiver or economic hardship extension may be issued to a motor vehicle owner only once for a particular motor vehicle belonging to that owner. However, a repair cost waiver or economic hardship extension may be issued for a motor vehicle that participated in a previous waiver or extension program prior to January 1, 1998, as determined by the department. For waivers or extensions issued in the program operative on or after January 1, 1998, a waiver or extension may be issued for a motor vehicle only once per owner.

(2) Upon initial registration of all of the following:

(A) A direct import motor vehicle.

(B) A motor vehicle previously registered outside this state.

(C) A dismantled motor vehicle pursuant to Section 11519 of the Vehicle Code.

(D) A motor vehicle that has had an engine change.

(E) An alternate fuel vehicle.

(F) A specially constructed vehicle.

(e) Except as provided in subdivision (f), a certificate of compliance or noncompliance shall be valid for 90 days.

(f) Excluding any vehicle whose transfer of ownership and registration is described in subdivision (d) of Section 4000.1 of the Vehicle Code, and except as otherwise provided in Sections 4000.1, 24007, 24007.5, and 24007.6 of the Vehicle Code, a licensed motor vehicle dealer shall be responsible for having a smog check inspection performed on, and a certificate of compliance or noncompliance issued for, every motor vehicle offered for retail sale. A certificate issued to a licensed motor vehicle dealer shall be valid for a two-year period, or until the vehicle is sold and registered to a retail buyer, whichever occurs first.

(g) A test may be made at any time within 90 days prior to the date otherwise required.

(Amended by Stats. 2010, Ch. 258, Sec. 8. Effective January 1, 2011.)



44015.5

(a)  A certificate of compliance shall not be issued to any new motor vehicle or motor vehicle with a new motor vehicle engine which is not certified by the state board, and which is the subject of a transaction prohibited by Section 43152 or 43153.

(b)  With respect to a new motor vehicle or motor vehicle with a new motor vehicle engine not certified by the state board which is in violation of Article 1.5 (commencing with Section 43150) of Chapter 2, but which is not the subject of a transaction prohibited by Section 43152 or 43153, a certificate of noncompliance shall be issued. The certificate of noncompliance shall indicate the basis for nonconformity and the data shall be sent to the state board.

(Added by Stats. 1990, Ch. 1433, Sec. 18.)



44016

The department shall, with the cooperation of the state board and after consultation with the motor vehicle manufacturers and representatives of the service industry, research, establish, and update as necessary, specifications and procedures for motor vehicle maintenance and tuneup procedures and for repair of motor vehicle pollution control devices and systems. Licensed repair stations and qualified mechanics shall perform all repairs in accordance with specifications and procedures so established.

(Amended by Stats. 1988, Ch. 1544, Sec. 31.)



44017

(a) Except as otherwise provided in this section or Section 44017.1, a motor vehicle owner shall qualify for a repair cost waiver only after expenditure of not less than four hundred fifty dollars ($450) for repairs, including parts and labor.

(b) The limit established pursuant to subdivision (a) shall not become operative until the department issues a public notice declaring that the program established pursuant to Section 44010.5 is operational in the relevant geographical areas of the state, or until the date that testing in those geographic areas is operative using loaded mode test equipment, as defined in this article, whichever occurs first. Prior to that time, the following cost limits shall remain in effect:

(1) For motor vehicles of 1971 and earlier model years, fifty dollars ($50).

(2) For motor vehicles of 1972 to 1974, inclusive, model years, ninety dollars ($90).

(3) For motor vehicles of 1975 to 1979, inclusive, model years, one hundred twenty-five dollars ($125).

(4) For motor vehicles of 1980 to 1989, inclusive, model years, one hundred seventy-five dollars ($175).

(5) For motor vehicles of 1990 to 1995, inclusive, model years, three hundred dollars ($300).

(6) For motor vehicles of 1996 and later model years, four hundred fifty dollars ($450).

(c) The department shall periodically revise the repair cost limits specified in subdivisions (a) and (b) in accordance with changes in the Consumer Price Index, as published by the United States Bureau of Labor Statistics.

(d) No repair cost limit shall be imposed in those cases where emissions control equipment is missing or is partially or totally inoperative as a result of being tampered with.

(e) (1) No repair cost waiver shall be issued where a motor vehicle has failed the visible smoke test created by the department pursuant to Section 44012.1, unless paragraph (2) applies, or the vehicle is owned by a low-income person, as defined in Section 44062.1 in which case the repair cost limit applicable pursuant to subdivision (b) of Section 44017.1 shall apply.

(2) By January 1, 2008, the department shall adopt regulations allowing a repair cost waiver, with the repair cost limit specified in subdivision (a), where a motor vehicle has failed the visible smoke test component of a smog check inspection, for individuals under economic hardship but who do not meet the definition of low-income person, as defined in Section 44062.1. The regulations shall make eligible for the waiver those individuals whose household means fall below the level necessary to achieve a modest standard of living without assistance from public programs. The department shall consult authoritative information sources including, but not limited to, the United States Census Bureau, the Department of Finance, and the California Budget Project.

(Amended by Stats. 2006, Ch. 761, Sec. 2. Effective January 1, 2007.)



44017.1

(a)  For purposes of this section, “low-income motor vehicle owner” means a person whose income does not exceed 185 percent of the federal poverty level.

(b)  Notwithstanding subdivision (a) of Section 44017, for low-income motor vehicle owners qualified under Section 44062.1, the repair cost limit, including parts and labor, shall be two hundred fifty dollars ($250) in all areas where the program operates. However, the department may decrease that amount, to not more than two hundred dollars ($200), if the department determines that participation rates are unsatisfactory.

(c)  Until such time as a repair assistance program becomes effective pursuant to Section 44062.1, an economic hardship extension shall be issued upon request to a qualified low-income motor vehicle owner whose motor vehicle has been tested but does not meet applicable emissions standards and the necessary repairs exceed the repair cost limit specified in subdivision (b).

(Amended by Stats. 1999, Ch. 67, Sec. 14. Effective July 6, 1999.)



44017.3

(a)  The department shall provide a licensed smog check station with a sign informing customers about options when their vehicle fails a biennial smog check inspection, including, but not limited to, the option for qualified consumers to retire vehicles, receive repair assistance, or obtain repair cost waivers. The sign shall include the department’s means of contact, including, but not limited to, its telephone number and Internet Web site. This sign shall be posted conspicuously in an area frequented by customers. The sign shall be required in all licensed smog check stations.

(b) In stations where licensed smog check technician repairs are not performed, the station shall have posted conspicuously in an area frequented by customers a statement that repair technicians are not available and repairs are not performed.

(Amended by Stats. 2009, Ch. 307, Sec. 101. Effective January 1, 2010.)



44017.4

(a)  Upon registration with the Department of Motor Vehicles, a passenger vehicle or pickup truck that is a specially constructed vehicle, as defined in Section 580 of the Vehicle Code, shall be inspected by stations authorized to perform referee functions. This inspection shall be for the purposes of determining the engine model-year used in the vehicle or the vehicle model-year, and the emission control system application. The owner shall have the option to choose whether the inspection is based on the engine model-year used in the vehicle or the vehicle model-year.

(1)  In determining the engine model-year, the referee shall compare the engine to engines of the era that the engine most closely resembles. The referee shall assign the 1960 model-year to the engine in any specially constructed vehicle that does not sufficiently resemble a previously manufactured engine. The referee shall require only those emission control systems that are applicable to the established engine model-year and that the engine reasonably accommodates in its present form.

(2)  In determining the vehicle model-year, the referee shall compare the vehicle to vehicles of the era that the vehicle most closely resembles. The referee shall assign the 1960 model-year to any specially constructed vehicle that does not sufficiently resemble a previously manufactured vehicle. The referee shall require only those emission control systems that are applicable to the established model-year and that the vehicle reasonably accommodates in its present form.

(b)  Upon the completion of the inspection, the referee shall affix a tamper-resistant label to the vehicle and issue a certificate that establishes the engine model-year or the vehicle model-year, and the emission control system application.

(c)  The Department of Motor Vehicles shall annually provide a registration to no more than the first 500 vehicles that meet the criteria described in subdivision (a) that are presented to that department for registration pursuant to this section. The 500-vehicle annual limitation does not apply to the renewal of registration of a vehicle registered pursuant to this section.

(Amended by Stats. 2002, Ch. 693, Sec. 1. Effective January 1, 2003.)



44017.5

At the earliest possible date, as determined by the bureau, the bureau shall implement at the referee stations, where appropriate, an alternative workday schedule which substitutes Saturday working hours in lieu of another day during the Monday through Friday workweek, in order to provide for increased availability of referee station services.

(Amended by Stats. 1995, Ch. 91, Sec. 91. Effective January 1, 1996.)



44018

(a)  The motor vehicle inspection program may include advisory safety equipment maintenance checks, fuel efficiency checks, or both, on the motor vehicle if the department finds that cost-effective methods for conducting those checks exist and that the cost of the inspection to the vehicle owner due to the additional checks would not be increased by more than 10 percent. The department shall specify the equipment to be checked and the procedures for conducting those checks.

(b)  Notwithstanding subdivision (a), a motor vehicle sold at retail by a lessor-dealer licensed pursuant to Chapter 3.5 (commencing with Section 11600), or a dealer licensed pursuant to Chapter 4 (commencing with Section 11700), of Division 5 of the Vehicle Code shall not be subject to an advisory safety equipment maintenance check pursuant to this section.

(Amended by Stats. 1985, Ch. 230, Sec. 1.)



44019

(a)  Every public agency, including, but not limited to, a publicly owned public utility, owning or operating any motor vehicle that is exempt from annual renewal of registration, and is otherwise subject to this chapter, shall obtain for the vehicle a certificate of compliance with the same frequency as is required for vehicles subject to renewal of registration. The cost limitations specified in Section 44017 do not apply to any vehicle owned or operated by a public agency.

(b)  Certificates of compliance required by subdivision (a) shall be issued if the vehicle meets the requirements of Section 44012 using a test analyzer system meeting the requirements of the department. Any certificate so issued shall be indexed by vehicle license plate number or vehicle identification number and retained by the public agency for not less than three years, and shall be available for inspection by the department.

(c)  Every public agency subject to subdivision (a) shall annually report to the department the number of certificates issued, the number of motor vehicles owned, and the schedule under which the motor vehicles were issued certificates of compliance.

(d)  The department may accept proof of compliance with this section other than by a certificate of compliance.

(Amended by Stats. 1989, Ch. 1154, Sec. 10.)



44020

Notwithstanding any other provision of this chapter, the department may license any registered owner of a fleet of 10 or more motor vehicles subject to this chapter, who so elects, to implement and conduct the tests and to perform necessary service and adjustment on the fleet’s vehicles under this chapter, subject to all of the following conditions:

(a)  The registered owner’s facilities or personnel, or both, or a designated contractor of the registered owner, shall be licensed by the department as a fleet smog check station, and the test and repair system shall conform, in the department’s determination, with all provisions of this chapter and all rules and regulations adopted by the department. The regulations shall provide for adequate onsite inspection by the department. Mobile testing equipment certified by the department may be used in accordance with procedures established by the department. The department may prohibit the use of mobile testing equipment if violations occur.

(b)  A license issued under this section is subject to Sections 44035, 44050, and 44072.10, and may be suspended or revoked by the department whenever the department determines, on the basis of random periodic spot checks of the owner’s inspection system and fleet vehicles, that the system fails to conform or that certificates of compliance have been issued by the owner in violation of regulations adopted by the department. Any person licensed to conduct tests and service and adjustments under this section is deemed to have consented to provide the department with whatever access, information, and other cooperation the department reasonably determines are necessary to facilitate the random periodic spot checks.

(c)  The department or its contractor, on a random periodic basis, shall inspect or observe the inspections performed by licensed fleet smog check stations on not less than 2 percent of the total business fleet vehicles subject to this chapter.

(d)  A fleet owner licensed to conduct tests or make repairs pursuant to this chapter shall issue certificates of compliance for motor vehicles. The cost limits in Section 44017 and the economic hardship extension provisions in this chapter shall not apply to any motor vehicle owned by a fleet owner licensed pursuant to this section.

(e)  Notwithstanding subdivision (d), certificates of compliance or noncompliance prepared solely for the disposal or sale of motor vehicles owned by a fleet owner licensed pursuant to this section shall be subject to the cost limits in Section 44017.

(f)  The department shall establish initial and renewal license fees, which shall not exceed the reasonable costs of administering this section.

(g)  Notwithstanding any other provision of this section, fleets consisting of vehicles for hire or vehicles which accumulate high mileage, as defined by the department, shall go to a test-only station when a smog check certificate of compliance is required. Initially, high mileage vehicles shall be defined as vehicles which accumulate 50,000 miles or more each year. In addition, fleets which do not operate high mileage vehicles may be required to obtain certificates of compliance from the test-only station if they fail to comply with this chapter.

(h)  Notwithstanding any other provision of this chapter, the department shall have the authority, by regulation, to require testing of vehicle fleets consistent with regulations adopted by the Environmental Protection Agency, if necessary to meet the emission reduction performance standard established by the agency, as determined by the department.

(Amended by Stats. 1995, Ch. 982, Sec. 8. Effective October 16, 1995.)



44024

(a)  The department, in cooperation with the state board, shall investigate new technologies, including the role of onboard diagnostic systems in vehicles, as a means both for detecting excess emissions and defective emission control equipment, and for assisting in determining what repairs would be effective.

(b)  To incorporate new technologies into the program, the department may institute the following changes if the department determines that the changes will be cost-effective and convenient to vehicle owners:

(1)  The schedule for testing and certifying vehicles.

(2)  The location and method for complying with the test requirements otherwise applicable under this chapter.

(3)  The equipment requirements and repair procedures, including the imposition of new or revised diagnostic procedures, to be used at licensed smog check stations.

(4)  The training, skill, and licensing requirements for smog check technicians.

(5)  The applicable test procedures and emission standards, as applied at smog check stations, and during roadside inspection.

(Amended by Stats. 2012, Ch. 728, Sec. 93. Effective January 1, 2013.)



44024.5

(a)  The department shall compile and maintain statistical and emissions profiles and data from motor vehicles that are subject to the motor vehicle inspection program. The department may use data from any source, including remote sensing data, in use data, and other motor vehicle inspection program data, to develop and confirm the validity of the profiles, to evaluate the program, and to assess the performance of smog check stations. The department shall undertake these requirements directly or seek a qualified vendor for these services.

(b)  The department, in cooperation with the state board, shall perform analyses of data collected pursuant to subdivision (a) and report the results to the public annually, beginning no later than July 1, 2011. The report shall include, at a minimum, all of the following:

(1) An independent validation of the evaluation methods, findings, and conclusions presented in the report.

(2) The percentage of vehicles that initially passed a smog check inspection and then failed a subsequent inspection as indicated by the data collected pursuant to subdivision (a).

(3) The percentage of vehicles that initially failed a smog check inspection and then failed a subsequent inspection as indicated by the data collected pursuant to subdivision (a).

(4) An estimate of excessive emissions resulting from vehicles identified in paragraphs (2) and (3).

(5) A best-efforts explanation regarding the reasons vehicles identified in paragraphs (2) and (3) inappropriately failed or passed an inspection.

(6) Recommended changes to the smog check program to reduce to a minimum the excess emissions identified in paragraph (4). In developing the recommended changes, the department and the state board shall undertake a thorough evaluation of the best practices of other state smog check inspection programs, and shall include in the recommendations how these other state best practices can be incorporated into California’s program. Program recommendations pertaining to contracting with one or more entities to manage smog check stations shall not be implemented unless the Legislature, by statute, authorizes that contracting.

(7) A comparison to the findings of the report “Evaluation of the California Smog Check Program Using Random Roadside Data” dated March 12, 2009.

(c) The department and the state board, in consultation with the Inspection and Maintenance Review Committee, may determine that, in addition to the vehicles excepted pursuant to Section 44011, certain other motor vehicles may be excepted from the biennial certification requirements of this chapter without significantly compromising the emission reduction objectives set forth in the State Implementation Plan (SIP).

(d) The department may conduct a pilot program to except from the biennial certification requirement those vehicles that may be jointly determined by the department and the state board, after consultation with the Inspection and Maintenance Review Committee, to warrant exception. The department shall provide written notification to the Legislature specifying the number of vehicles to be exempted as well as the geographic location and duration of the pilot program not less than 30 days prior to the implementation of the pilot program. The department shall submit the results of the pilot program to the state board and the Inspection and Maintenance Review Committee for review. Subject to the approval of the United States Environmental Protection Agency as an amendment to the SIP, the department may establish the exception program as a permanent program.

(e) For vehicles four model years old or less, the department shall use test data generated pursuant to Section 44014.7 to develop statistical and emissions profiles. The department may use data from any source, including remote sensing data, warranty repair and recall data, and other motor vehicle inspection program data, to develop and confirm the validity of the data. If the department and state board jointly determine that the emissions from a class of motor vehicles would potentially compromise the emission reduction objectives set forth in the SIP, the state board shall consider appropriate corrective action, including, but not limited to, recall pursuant to Section 43105.

(Amended by Stats. 2010, Ch. 258, Sec. 9. Effective January 1, 2011.)



44025

The department shall act as a clearinghouse to provide access to the vendors who possess service information generated by the vehicle manufacturers.

(Added by Stats. 1994, Ch. 27, Sec. 26. Effective March 30, 1994.)






ARTICLE 3 - Quality Assurance

44030

(a)  The department shall develop standards for the licensing of smog check stations. Tests, service, and adjustment at smog check stations shall be performed by a qualified smog check mechanic.

(b)  The licensing standards for smog check stations may include, but are not limited to, requirements for all of the following:

(1)  Use of computerized and tamper-resistant testing equipment, including, but not limited to, test analyzer systems meeting the current requirements of the department.

(2)  Annual license renewal.

(3)  Onsite availability of current emission control system information and service and adjustment procedures.

(Repealed and added by Stats. 1988, Ch. 1544, Sec. 37.)



44030.5

The department shall develop standards for certification of institutions and instructors for purposes of providing training of smog check mechanics. The standards shall include criteria for applications, manuals, textbooks, laboratory equipment, laboratory exercises, hands-on work, examinations, and other matters the department determines necessary for a certified course of instruction.

The standards shall also specify the conditions under which an institution or instructor may be decertified, and under which a decertified institution or instructor may regain certification.

(Amended by Stats. 1988, Ch. 1544, Sec. 38.)



44031.5

(a)  No smog check technician may perform tests or make repairs required by this chapter, for compensation, unless qualified by the department for the class and category of vehicle being tested or repaired. To qualify, smog check technicians shall pass a qualification test administered by the department, in addition to meeting prerequisite minimum experience and training criteria established by the department, pursuant to Section 44045.5. Passage of the qualification test shall, and training may, also be required upon each biennial renewal of the smog check technician’s license.

(b)  The department shall prescribe training and periodic retraining courses for licensed smog check technicians pursuant to Section 44045.6.

(c)  Whenever the department determines, through investigation, that a previously qualified smog check technician may lack the skills to reliably and accurately perform the test or repair functions within the required qualification, the department may prescribe for the technician one or more retraining courses which have been certified by the department. The smog check technician may request and be granted a hearing, pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, on the department’s determination. The request for a hearing shall be submitted within 30 days of the department’s notification of its determination. A failure to complete the prescribed retraining course within the time designated by the department, or to request a hearing within 30 days of the department’s notification of its determination, shall result in loss of qualification. Upon a later completion of the prescribed department certified retraining course, the department may reinstate the smog check technician’s qualification.

(d)  Smog check technicians shall have the option to do hands-on work in lieu of written work in order to successfully complete the department certified training and retraining courses or may complete comparable military training as documented by submission of Verification of Military Experience and Training (V-MET) records in lieu of meeting any other training-related requirements of this section.

(e)  The institution administering the department certified training or retraining courses shall issue a certificate of completion to each person who successfully completes the certified courses. The certificate shall be valid for two years.

(f)  The department may, by regulation, establish procedures relating to the issuance and use of photo identification cards for licensed technicians.

(Amended by Stats. 2002, Ch. 405, Sec. 70. Effective January 1, 2003.)



44032

No person shall perform, for compensation, tests or repairs of emission control devices or systems of motor vehicles required by this chapter unless the person performing the test or repair is a qualified smog check technician and the test or repair is performed at a licensed smog check station. Qualified technicians shall perform tests of emission control devices and systems in accordance with Section 44012.

(Amended by Stats. 1994, Ch. 27, Sec. 29. Effective March 30, 1994.)



44033

(a)  (1)  Any facility meeting the requirements established by the department pursuant to this chapter may be licensed as a test-only, test and repair, or repair-only smog check station. A licensed smog check station shall display an identifying sign prescribed by the department in a manner conspicuous to the public.

(2)  A licensed smog check station certified pursuant to Section 44014.2 shall display an identifying sign prescribed by the department.

(b)  No licensed or certified smog check station shall require, as a condition of performing the test, that any needed repairs or adjustment be done by the person, or at the facility of the person, performing the test.

(c)  If a motor vehicle, including a commercial vehicle, is tested at a facility licensed to perform tests and repairs pursuant to this chapter, the facility shall provide the customer with a written estimate pursuant to Section 9884.9 of the Business and Professions Code. The written estimate shall contain a notice to the customer stating that the customer may choose another smog check station to perform needed repairs, installations, adjustments, or subsequent tests.

(d)  Charges for testing or repair, or both, shall be separately stated.

(e)  The department shall require the posting of station licenses and qualified technicians’ certificates prominently in each place of business so as to be readily visible to the public.

(Amended by Stats. 1996, Ch. 1088, Sec. 9. Effective September 30, 1996.)



44034

Annual license fees for smog check stations and biennial license fees for smog check technicians shall be imposed by the department, but shall not exceed the reasonable cost of administering the qualifications and licensing program.

(Amended by Stats. 1994, Ch. 27, Sec. 31. Effective March 30, 1994.)



44034.1

The department may impose an examination fee, sufficient to recover the reasonable cost of administering, developing, and updating the examination, for initial and biennial renewal smog check technician applicants. Payment of the fee entitles the applicant to be scheduled for an examination. The department may contract for collection of the fee.

(Amended by Stats. 1994, Ch. 27, Sec. 32. Effective March 30, 1994.)



44035

(a)  A smog check station’s license or a qualified smog check technician’s qualification may be suspended or revoked by the department, after a hearing, for failure to meet or maintain the standards prescribed for qualification, equipment, performance, or conduct. The department shall adopt rules and regulations governing the suspension, revocation, and reinstatement of licenses and qualifications and the conduct of the hearings.

(b)  The department or its representatives, including quality assurance inspectors, shall be provided access to licensed stations for the purpose of examining property, station equipment, repair orders, emissions equipment maintenance records, and any emission inspection items, as defined by the department.

(Amended by Stats. 1994, Ch. 27, Sec. 33. Effective March 30, 1994.)



44036

(a) The consumer protection-oriented quality assurance portion of the motor vehicle inspection program shall ensure uniform and consistent tests and repairs by all qualified smog check technicians and licensed smog check stations throughout the state, and shall include a number of stations providing referee functions available to consumers.

(b) (1) All licensed smog check stations shall utilize original equipment and replacement parts that are certified by the department. The department may enter into a contract for the supply or service of certified equipment with the manufacturers and service providers of this equipment. The department shall afford to the smog check station the option to purchase the equipment or service directly from the contractor or any other provider of certified equipment or service, as determined by the department. A contract executed pursuant to this paragraph may authorize compensation to the contractor as provided in subdivision (c) of Section 44037.2.

(2) The department shall charge a fee for certification testing of the equipment or the replacement parts. The fee for certification testing of equipment shall be fixed by the department based upon its actual costs of certification testing, shall be calculated from the time that the equipment is submitted for certification testing until the time that the certification testing is complete, and shall not exceed ten thousand dollars ($10,000). The fee for certification testing of replacement parts shall be determined by the department based upon its actual costs of certification testing, shall be calculated from the time that the replacement part is submitted for certification testing until the time that the certification testing is complete, and shall not exceed two thousand five hundred dollars ($2,500).

(3) The department shall adopt, and may revise, standards for certification and decertification of the equipment, that may include a device for testing of emissions of oxides of nitrogen. The department shall adopt, and update as necessary, equipment standards that may include a test analyzer system containing any or all of the following components:

(A) A microprocessor to control test sequencing, selection of proper test standards, the automatic pass or fail decision, and the format for the test report and the recorded data file. The microprocessor shall be capable of using a standardized programming language specified by the department.

(B) An exhaust gas analysis portion with an analyzer for hydrocarbons, carbon monoxide, and carbon dioxide that is designed to accommodate an optional oxides of nitrogen analyzer. An oxides of nitrogen analyzer shall be required in the enhanced program areas.

(C) Equipment necessary to perform visual and functional tests of emission control devices required by the department.

(D) A device to accept and record motor vehicle identification information, including a device capable of reading barcode information pursuant to regulations of the state board. The device shall have the ability to identify, with the cooperation of the Department of Motor Vehicles, smog inspections performed on vehicles sold by used car dealers.

(E) A device to provide a printed record of the test process and diagnostic information for the motorist.

(F) A mass storage device capable of storing not less than the minimum amount of program software and data specified by the department.

(G) A device to provide for the periodic modification of all program and data files contained on the mass storage device, using a standardized form of removable media conforming to specifications of the department.

(H) A device that provides for the storage of test records on a standardized form of removable media conforming to specifications of the department.

(I) One or more communications ports conforming to the specifications established by the department as necessary to provide real time communication, or communication that is consistent with maintaining a superior quality assurance program and efficient information transfer, between the test equipment and the centralized computer database through the computer network maintained by the department pursuant to Section 44037.1.

(J) An interface capable of monitoring equipment used with loaded mode testing, idle testing, onboard diagnostic testing, or other tests prescribed by the department.

(K) A real-time computer data program that would prevent a certificate of compliance from being issued if a vehicle is identified as having an excessive variance from computer data for that vehicle, mismatched information, or other irregularities.

(L) Any other features that the department determines are necessary to increase the effectiveness of the program, including, but not limited to, a loaded mode dynamometer for purposes of oxides of nitrogen detection, and other equipment necessary to detect nonexhaust-related volatile organic compound emissions, such as those found in fuel system evaporative emissions and crankcase ventilation emissions.

(c) (1) The department shall not require smog check stations to use equipment that meets revised standards for certification and decertification of equipment pursuant to subdivision (b) earlier than January 1, 2013.

(2) If existing smog check stations licensed pursuant to this chapter or training institutions certified pursuant to Section 44030.5 are required to make investments of more than ten thousand dollars ($10,000) to acquire equipment to meet the requirements of this subdivision, the department shall submit recommendations to the Governor and the Legislature for any appropriate mitigation measures, including, but not limited to, subsidies, equipment leases, grants, or loans.

(3) The department may defer the requirement for any equipment, external to the chassis of the test analyzer system, needed to read barcode information, until a substantial portion of the vehicles subject to this chapter are equipped with barcode labels.

(4) Prior to the imposition of a requirement for equipment meeting the requirements of subdivision (b), every smog check station shall use equipment meeting the specifications of the department in effect on January 1, 1996.

(d) The quality assurance portion shall provide for inspections of licensed smog check stations, data collection and forwarding, equipment accuracy checks, operation of referee stations, and other necessary functions. If the services are contracted for pursuant to subdivision (e) of Section 44014, the department shall prepare detailed specifications and solicit bids from private entities for the implementation of the quality assurance functions.

(e) The department may revise the specifications for equipment annually if the cost thereof is less than 20 percent of the total system cost. A more comprehensive revision to the specifications may be required not more often than every five years.

(f) (1) Equipment manufacturers shall furnish to the department, and shall install, software and hardware updates as specified by the department. The department shall allow equipment manufacturers six months, from the date the department issues its proposed specifications for periodic software and hardware updates, to obtain department approval that the updates meet the proposed specifications and to install the updates in all equipment subject to the updates. During the first 30 days of the six-month period, the manufacturers shall be permitted to review and to comment upon the proposed specifications. However, notwithstanding any other provision of this section, the department may order manufacturers to install software and hardware changes in a shorter period of time upon a finding by the department that a previously installed update does not meet current specifications.

(2) The department may establish hardware specifications, performance standards, and operational requirements for the certification and continuing certification of the equipment specified in subdivision (b).

(3)  A manufacturer’s failure to furnish or install required software updates or to meet the specifications, standards, or requirements established pursuant to paragraph (2), is cause for the department to decertify the manufacturer’s test analyzer system or to issue a citation to the manufacturer. The citation shall specify the nature of the violation and may specify a civil penalty not to exceed one thousand dollars ($1,000) for each day the manufacturer fails to furnish or install the specified software updates by the specified period. In assessing a civil penalty pursuant to this paragraph, the department shall give due consideration, in determining the appropriateness of the amount of the civil penalty, to factors such as the gravity of the violation, the good faith of the manufacturer, and the history of previous violations.

(4) The citations shall be served pursuant to subdivision (c) of Section 11505 of the Government Code. The manufacturer may request a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. A request for a hearing shall be submitted in writing within 30 days of service of the citation, and shall be delivered to the office of the department in Sacramento. Hearings and related procedures under this paragraph shall be conducted in the same manner as proceedings for adjudication of an accusation under that Chapter 5, except as otherwise specified in this article.

(5) If within 30 days from the date of service of the citation, the manufacturer fails to request a hearing, the citation shall be deemed the final order of the department.

(6) Any failure to comply with the final order of the department for payment of a civil penalty, or to pay the amount specified in any settlement executed by the licensee and the Director of Consumer Affairs, is cause for decertification of the manufacturer’s test analyzer system.

(Amended by Stats. 2010, Ch. 258, Sec. 10. Effective January 1, 2011.)



44036.1

The department may require that equipment manufacturers, submitting equipment for certification pursuant to Section 44036, submit proof of financial security, including, but not limited to, insurance sufficient to cover product liability claims, and secured funds for prepaid warranty or service contracts.

(Added by Stats. 1994, Ch. 27, Sec. 35. Effective March 30, 1994.)



44036.2

(a)  To ensure uniform and consistent inspection, tests, and repairs by all qualified smog check technicians and licensed smog check stations, and to ensure consumer protection, manufacturers of motor vehicles shall provide, or cause to be provided, all emission control system service information that is necessary to properly inspect, test and repair those vehicles. Unless otherwise provided, that information shall be required for all 1980 and newer model-year vehicles and shall consist of all of the following:

(1)  General specifications showing the make, model, and classification of the vehicle.

(2)  The identification, location, and description of all emission control equipment on the vehicle.

(3)  The manufacturer’s recommended visual and functional inspection procedures for each emissions-related component.

(4)  Air injection and evaporative emission purge strategies.

(5)  All vehicle manufacturer-specific data stream information, excluding bidirectional control information and reprogramming information unless required by state or federal statute or regulation.

(b)  Beginning with the 1998 model year, all emissions-related information required by this section, including diagnostic, service, and training information supplied by vehicle manufacturers to any franchised dealer, shall be provided in an electronic format that is readily accessible, or that can be made readily accessible, to private diagnostic assistance service information vendors or intermediaries, if that information is provided or made available in this format by manufacturers to dealers. In determining the allowable format, the state board shall ensure compatibility with any service information format requirements specified by the Environmental Protection Agency.

(c)  (1)  The state board shall require motor vehicle manufacturers to provide the service information necessary to comply with this section as a condition of certification.

(2)  Should the manufacturer fail to provide the service information necessary to comply with subdivision (a) for any vehicle within an engine family within one year of its retail introduction, the state board may withhold certification for all engine families for subsequent model years, until such time as the manufacturer provides the necessary service information.

(3)  The department shall periodically conduct surveys to determine whether the service information and tool requirements imposed by federal and state law are being fulfilled by actual field availability of the information and tools.

(d)  The manufacturer shall make accessible, through the vehicle’s standard data link, the version number or part number of the vehicle’s current computer memory program to allow smog check technicians to determine if the manufacturer’s most up-to-date program is installed in the vehicle’s computer. This requirement shall apply to all vehicles with reprogrammable computer memory in the vehicle’s computer beginning with the 1999 model year. Until the manufacturer provides an electronic computer program identifier system, the manufacturer shall use a mechanical identification system to identify the computer’s current program.

(e)  (1)  Those manufacturers that do not use reprogrammable technology for the vehicle’s computer shall use either a mechanical or electronic identification system to identify the current program of the vehicle’s computer.

(2)  The manufacturer shall also provide or cause to be provided an engine family reprogramming cross-reference to aid smog check technicians in determining the proper computer memory program for that engine. The cross-reference shall either be published by the manufacturer or made available to private diagnostic service information vendors or intermediaries for compilation and distribution.

(f)  (1)  The information required to be provided under this section shall be limited to only that information which is made available by manufacturers to franchised dealers or other persons engaged in the repair, diagnosing, or servicing of motor vehicles or motor vehicle engines needed to make use of the emissions control diagnostic system prescribed under Section 207 of the Federal Clean Air Act Amendments of 1990 and such other information including instructions for making emission-related diagnosis and repairs. If any of the emissions-related service information required by this section is provided to the manufacturer’s franchised dealers in advance of the specific requirements of this section, that information shall also be made available by manufacturers, directly or indirectly, to smog check stations and repair technicians. Manufacturers shall only be required to provide information to vendors or intermediaries in the same manner and format as provided to franchised dealers.

(2)  The service information shall be made compatible with computer systems commonly used in the aftermarket repair industry. In addition, the vendor or intermediary may offer the information by other common distribution means when electronic means are unavailable. No information or format will be required in the service information beyond that which is provided by new car manufacturers to franchise dealers.

(g)  The provisions of this section that apply with respect to 1994 and newer model-year vehicles shall become inoperative if the state board determines that the Environmental Protection Agency has adopted rules relative to the provision of emissions-related service information for 1994 and newer model-year vehicles.

(Amended by Stats. 1996, Ch. 380, Sec. 1. Effective January 1, 1997.)



44036.3

(a)  The department shall direct licensed smog check stations and technicians to private diagnostic assistance service information vendors or intermediaries who possess the electronically formatted information acquired under Section 44036.2, or with any other emissions-related information needed to improve the effectiveness of smog checks.

(b)  The provisions of this section that apply with respect to 1994 and newer model-year vehicles shall become inoperative if the state board determines that the Environmental Protection Agency has adopted rules relative to the provision of emissions-related service information for 1994 and newer model-year vehicles.

(Added by Stats. 1994, Ch. 725, Sec. 2. Effective January 1, 1995.)



44036.5

(a)  The department shall set standards for test analyzer system (TAS) calibration gases and shall establish criteria to certify and decertify gas blenders who blend, fill, or sell TAS calibration gases.

(b)  On and after January 1, 1990, no person shall blend, fill, or sell any TAS calibration gases unless certified by the department and no person shall use in a TAS calibration gases which are not certified.

(Added by Stats. 1989, Ch. 1154, Sec. 15.)



44036.8

The data collected by the equipment used by a smog check station, as required by regulations of the bureau, may be used by a licensed smog check station technician or operator when appealing a citation issued by the bureau.

(Amended by Stats. 1995, Ch. 91, Sec. 92. Effective January 1, 1996.)



44037

(a) The department shall compile and maintain records, using the sampling methodology necessary to ensure their scientific validity and reliability, of tests and repairs performed by qualified smog check technicians at licensed smog check stations pursuant to this chapter on all of the following information:

(1) The motor vehicle identification information and the test data collected at the station.

(2) The number of maintenance and repair operations performed on motor vehicles that fail to pass a test conducted pursuant to this chapter.

(3) The correlation between maintenance and repairs recommended by the department pursuant to Section 44016 and maintenance and repairs performed.

(4) The charges assessed for the service and repairs and the correlation between the amount charged for repairs and the amount of emission reduction.

(5) Data received and compiled through the use of the centralized computer database and computer network to be established pursuant to Section 44037.1, and any other information determined to be essential by the department for program enhancement to achieve greater efficiency, consumer protection, cost-effectiveness, convenience, or emission reductions.

(6) The frequency of specific smog check stations issuing a passing certificate for vehicles that have failed a previous inspection at other smog check stations within the preceding 30 days.

(b) A written summary of the information specified in subdivision (a) shall be available annually for the technicians and smog check stations in each district and to the public upon request.

(Amended by Stats. 2006, Ch. 538, Sec. 405. Effective January 1, 2007.)



44037.1

(a)  On or before January 1, 1995, the department shall design and establish the equipment necessary to operate a centralized computer data base and computer network that is readily accessible by all licensed smog check technicians on a real time basis.

(b)  The centralized computer data base and network shall be designed with all of the following capabilities:

(1)  To provide smog check technicians with immediate access to vehicle-specific information regarding the location of all emission control equipment, pattern failure data, and other vehicle-specific technical information relevant to the efficient identification, diagnosis, and repair of emission problems.

(2)  To provide smog check technicians and the department with information as to the date and result of prior smog check tests performed on each vehicle to discourage vehicle owners from shopping for certificates of compliance and to permit the department to identify smog check stations for further investigation as potential violators of this chapter.

(3)  To provide the department with data on the failure rates and repair effectiveness for vehicles of each make and model year on a statewide basis, and by smog check station and technician, to facilitate identification of smog check stations and technicians as potential violators of this chapter.

(4)  Upon a determination that a smog check station or technician has engaged in a pattern of conduct violating this chapter, or that a vehicle failed one or more emissions tests before obtaining a certificate of compliance, to provide the information necessary to identify and contact vehicle owners who obtained certificates from the station or technician, or may have obtained certificates of compliance in violation of this chapter, for purposes of requiring the retesting of their vehicles.

(5)  To be compatible with the eventual transition to a fully computerized smog certification program that will not require the use of printed certificates as evidence of compliance.

(6)  To be compatible with bar code scanning of vehicles as provided in Section 44041.

(7)  To permit ongoing entry of information from each smog check station into the centralized data base to enlarge and improve the data base on a continuous basis.

(8)  To be compatible with the department’s recordkeeping and compilation requirements established by Section 44037.

(9)  To meet the needs of a remote-sensing program to identify gross polluters, as specified by the department.

(10)  To meet any other needs specified by the department to enhance the benefits of the program through the storage of vehicle-specific information, such as that pertaining to voluntary repair and assistance and retirement programs and to the referee station program.

(c)  After January 1, 1995, each smog check station shall transmit vehicle data emission test results to the department’s centralized data base. Each smog check station shall also transmit vehicle data and emission measurements made before and after repair. The department shall establish, by regulation, the form, manner, and frequency of the data transmittals.

(Amended by Stats. 1997, Ch. 802, Sec. 5. Effective January 1, 1998. Note: Conditional amendments by Stats. 1994, Ch. 1192, were repealed by Stats. 1996, Ch. 1154.)



44037.2

(a)  The department may enter into a contract for telecommunication, programming, data analysis, data processing, and other services necessary to operate and maintain the centralized computer data base and computer network specified in Section 44037.1.

(b)  The department may, for each transmittal of data to the centralized data base, charge a licensed smog check station a transaction fee established by the department. The transaction fee shall be sufficient to cover the actual costs of operating and maintaining the current data base and network.

(c)  Any contract made pursuant to this section may authorize compensation to the contractor from the transaction fees established by the department. The contractor shall maintain the transaction fees, which may be collected directly by the contractor from the licensed smog check stations, in a separate custodial account that the contractor shall account for and manage in accordance with generally accepted accounting standards and principles.

(Added by Stats. 1996, Ch. 1088, Sec. 10. Effective September 30, 1996.)



44038

Until implementation of the centralized computer data base required pursuant to Section 44037.1, each smog check station shall transmit vehicle data and emission test or repair results to the department and transmit to the department vehicle data and emission measurements made before and after repair. The department shall establish, by regulation, the form, manner, and frequency of those data transmittals.

(Amended by Stats. 1994, Ch. 27, Sec. 39. Effective March 30, 1994.)



44039

A written summary of the required information applicable to smog check stations in each district shall be published semiannually by the department and made available upon request to the owner of any motor vehicle subject to this chapter.

(Amended by Stats. 1988, Ch. 1544, Sec. 49.)



44040

The department may require certificates of compliance, certificates of noncompliance, and repair cost waivers to contain a unique number encoded in bar code. These certificates may be sold to licensed smog check stations by the department, printed by test analyzer systems, or transmitted by electronic means. The department, with the cooperation of the Department of Motor Vehicles, shall periodically check certificates to determine their validity.

(Amended by Stats. 1997, Ch. 803, Sec. 13. Effective January 1, 1998.)



44041

In order to expedite emissions testing and to eliminate errors in the transcription of vehicle data, the department shall, in cooperation with the Department of Motor Vehicles, furnish bar code labels or bar coded documents to all vehicle owners at the time of their vehicle’s annual registration renewal. The labels or documents shall contain vehicle identification numbers and other vehicle-specific information, to be determined by the department, which can be recorded by smog check station technicians utilizing the scanning devices required by Section 44036.

(Amended by Stats. 1994, Ch. 1220, Sec. 15.5. Effective September 30, 1994.)



44045.5

(a)  This section describes the qualifications to be met by smog check technician applicants effective January 1, 1995. The department shall, by regulation, establish requirements for the licensure of smog check technicians which are necessary to enable the program to meet the applicable emission reduction performance standards, to include, at a minimum:

(1)  Either of the following:

(A)  Certification standards for all technicians in the program which are equivalent or superior to the standards applicable for certification by an established national certification or accrediting institution to perform service on automotive engines and electrical systems.

(B)  Successful completion of a training program certified by the department under Section 44045.6.

(2)  In addition to the requirement in paragraph (1), a minimum of two years’ experience performing repairs to motor vehicle emission control systems or experience approved by the department, or an associate degree in an automotive technology curriculum or an equivalent degree as determined by the department.

(3)  An examination process that effectively determines whether applicants are all of the following:

(A)  Knowledgeable regarding the visual, functional, and exhaust and evaporative emissions inspection and testing procedures specified by the department, including a demonstrated understanding of loaded mode testing principles, purpose, procedures and equipment.

(B)  Knowledgeable regarding misfire detection, air injection testing, closed-loop system testing, and generic idle adjustment procedures specified by the department.

(C)  Capable of using emissions manuals and tuneup labels to properly identify required emission control systems and components on any vehicle subject to the enhanced program.

(4)  Not later than July 1, 1995, the examination shall use state-of-the-art technology, which may include computer simulations or other computer-based examination formats to determine whether applicants can properly identify, diagnose, and repair emission-related problems. The department may contract for the development and administration of this examination.

(b)  The department shall not license any technician unless the department has determined that the person is able to perform the inspection, testing, and repair tasks required under the program on all vehicles subject to the program, except that the department may limit this requirement to specified makes or models of vehicles if a technician requests licensing limited to specified makes or models of vehicles.

(c)  The department may establish more than one category or level of licensure, and may provide for the licensing of interns or trainees if those persons do all of their test and repair work under the supervision of a licensed technician.

(d)  The department shall require the renewal of smog check technician licenses every two years, and shall establish any necessary and appropriate requirements for renewal.

(Added by Stats. 1994, Ch. 27, Sec. 42. Effective March 30, 1994.)



44045.6

(a)  The department shall, by regulation, establish requirements for the training of smog check technicians which are necessary to enable the program to meet the applicable emission reduction performance standards, to include, at a minimum, all of the following:

(1)  Criteria for facilities, instructors, equipment, reference materials, and instructional materials.

(2)  A detailed outline of lectures and laboratory work.

(3)  A final examination and recommended passing score.

(4)  In lieu of the requirements in paragraphs (1) to (3), inclusive, the department may accept certification by an established national training institution of training in relevant curricula, including electrical systems, engine performance, and electronic emissions diagnostics.

(b)  Training facilities meeting the requirements of subdivision (a) shall be certified by the department to provide smog check training.

(c)  The department may require remedial training at a certified training facility or may take disciplinary action, whichever the department determines to be the most appropriate, for any licensed technician who the department determines cannot perform inspections, testing, or repairs as required under the program. The failure to complete the remedial training when required by the department shall be a ground for revocation or suspension of a smog check technician’s license under Section 44072.2.

(d)  The department may contract to ensure the availability of training and retraining courses required by this chapter whenever these courses are not otherwise available. Charges for courses offered by contractors pursuant to this subdivision shall be borne by course attendees.

(Added by Stats. 1994, Ch. 27, Sec. 43. Effective March 30, 1994.)






ARTICLE 4 - Penalties

44050

(a) In addition to or in lieu of any other remedy or penalty, including, but not limited to, education, training, or an office conference, the department may issue a citation to a licensee, contractor, or fleet owner for a violation of the requirements of this chapter or a regulation adopted pursuant to this chapter. The citation may contain an order of abatement or the assessment of an administrative fine, or both.

(b) An administrative fine issued pursuant to this section shall be at least one hundred dollars ($100) but not more than five thousand dollars ($5,000) for each violation. In assessing a fine, the department shall give due consideration to the appropriateness of the amount of the fine, including an evaluation of all of the following:

(1) The nature, gravity, severity, and seriousness of the violation.

(2) The persistence of the violation.

(3) The good faith or willfulness of the violator.

(4) The history of previous violations by that violator, including the commission of numerous and repeated violations.

(5) The failure to perform work for which money was received.

(6) The making of any false or misleading statement in order to induce a person to authorize repair work or pay money.

(7) The failure to make restitution to consumers affected by the violation.

(8) The extent to which the violator has mitigated or attempted to mitigate any damage or injury caused by the violation.

(9) The degree of incompetence or negligence in the performance of duties and responsibilities.

(10) The purposes and goals of this chapter and other matters as may be appropriate.

(c) An order of abatement issued pursuant to this section shall fix a reasonable time for abatement of the violation. An order of abatement may require any or all of the following:

(1) The licensee, contractor, or fleet owner to whom the citation is issued to demonstrate how future compliance with this chapter, and regulations adopted pursuant to this chapter, will be accomplished. This demonstration may include, but is not limited to, submission of a corrective action plan.

(2) The smog check technician to successfully complete one or more retraining courses prescribed by the department pursuant to subdivision (c) of Section 44031.5, or successfully complete one or more advanced retraining courses prescribed by the department, or both.

(3) The smog check technician to perform no inspection or repair pursuant to this chapter until training courses prescribed by the department are successfully completed.

(d) A citation issued pursuant to this section shall be in writing and shall describe the nature of the violation and the specific provision of law determined to have been violated. The citation shall inform in writing the licensee, contractor, or fleet owner of the right to request a hearing, as described in Section 44051. If a hearing is not requested, payment of the administrative fine shall not constitute an admission of the violation charged. If a hearing is requested, the department shall provide a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except insofar as those provisions are inconsistent with the provisions of this article. Payment of the administrative fine shall be due 30 days after the citation was issued if a hearing is not requested, or when a final order is entered if a hearing is requested. The department may enforce the administrative fine as if it were a money judgment pursuant to Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure.

(e) Failure to comply with an order of abatement or payment of an administrative fine issued by the department pursuant to this section is grounds for suspension or revocation of the license, or placing the licensee on probation.

(f) The department shall adopt regulations to establish procedures, including a penalty schedule, for assessing fines or penalties for violations of a requirement of this chapter or a regulation adopted pursuant to this chapter.

(g) Administrative fines collected pursuant to this section shall be deposited in the High Polluter Repair or Removal Account within the Vehicle Inspection and Repair Fund.

(Repealed and added by Stats. 2010, Ch. 258, Sec. 12. Effective January 1, 2011.)



44051

(a) If a person cited pursuant to Section 44050 wishes to contest the citation, that person shall, within 30 days after service of the citation, file in writing a request for an administrative hearing to the chief of the bureau or a designee.

(b) (1) In addition to, or instead of, requesting an administrative hearing pursuant to subdivision (a), the person cited pursuant to Section 44050 may, within 30 days after service of the citation, contest the citation by submitting a written request for an informal citation conference to the chief of the bureau or a designee.

(2) Upon receipt of a written request for an informal citation conference, the chief of the bureau or a designee shall, within 60 days of the request, hold an informal citation conference with the person requesting the conference. The cited person may be accompanied and represented by an attorney or other authorized representative.

(3) If an informal citation conference is held, the request for an administrative hearing shall be deemed withdrawn and the chief of the bureau, or designee, may affirm, modify, or dismiss the citation at the conclusion of the informal citation conference. If so affirmed or modified, the citation originally issued shall be considered withdrawn and an affirmed or modified citation, including reasons for the decision, shall be issued. The affirmed or modified citation shall be mailed to the cited person and that person’s counsel, if any, within 10 days of the date of the informal citation conference.

(4) If a cited person wishes to contest a citation affirmed or modified pursuant to paragraph (3), the person shall, within 30 days after service of the modified or affirmed citation, contest the affirmed or modified citation by submitting a written request for an administrative hearing to the chief of the bureau or a designee. An informal citation conference shall not be held on affirmed or modified citations.

(Repealed and added by Stats. 2010, Ch. 258, Sec. 15. Effective January 1, 2011.)



44052

(a) If a citation lists more than one violation, the amount of the civil penalty or administrative fine assessed shall be stated separately for each statute and regulation violated.

(b) If a citation lists more than one violation arising from a single motor vehicle inspection or repair, the total penalties assessed shall not exceed five thousand dollars ($5,000).

(Amended by Stats. 2010, Ch. 258, Sec. 17. Effective January 1, 2011.)



44055

(a)  Any failure by an applicant for a license or for the renewal of a license, or by any partner, officer, or director thereof, to comply with the final order of the department for the payment of an administrative fine, or to pay the amount specified in a settlement executed by the applicant and the Director of the Department of Consumer Affairs, shall result in denial of a license or of the renewal of the license. The department shall not allow the issuance of any certificate of compliance or noncompliance by a licensee until all civil penalties and administrative fines which have become final, or amounts agreed to in a settlement, have been paid by the licensee.

(b)  The department may deny an application for the renewal of a test station or repair station license if the applicant, or any partner, officer, or director thereof, has failed to pay any civil penalty or administrative fine in accordance with this article.

(Amended by Stats. 2010, Ch. 258, Sec. 20. Effective January 1, 2011.)



44056

(a) In addition to an administrative fine pursuant to Section 44050, any person who violates this chapter, or any order, rule, or regulation of the department adopted pursuant to this chapter, is liable for a civil penalty of not more than five thousand dollars ($5,000) for each day in which each violation occurs. Any action to recover civil penalties shall be brought by the Attorney General in the name of the state on behalf of the department, or may be brought by any district attorney, city attorney, or attorney for a district. In assessing a civil penalty pursuant to this subdivision, due consideration shall be given to the factors identified in subdivision (b) of Section 44050.

(b) The penalties specified in subdivision (a) do not apply to an owner or operator of a motor vehicle, except an owner or operator who does any of the following:

(1) Obtains, or who attempts to obtain, a certificate of compliance or noncompliance, a repair cost waiver, or an economic hardship extension without complying with Section 44015.

(2) Obtains, or attempts to obtain, a certificate of compliance, a repair cost waiver, or an economic hardship extension by means of fraud, including, but not limited to, offering or giving any form of financial or other inducement to any person for the purpose of obtaining a certificate of compliance for a vehicle that has not been tested or has been tested improperly.

(3) Registers a motor vehicle at an address other than the owner’s or operator’s residence address for the purpose of avoiding the requirements of this chapter.

(4) Obtains, or attempts to obtain, a certificate of compliance by other means when required to report to the test-only facility after being identified as a tampered vehicle or gross polluter pursuant to Section 44015 or 44081.

(c) Any person who obtains or attempts to obtain a repair cost waiver, or economic hardship extension pursuant to this chapter by falsifying information shall be subject to a civil penalty of not more than five thousand dollars ($5,000), and shall be made ineligible for receiving any repair assistance of any kind pursuant to this chapter.

(d) Any person who obtains or attempts to obtain a certificate of compliance pursuant to this chapter by falsifying information shall be subject to a civil penalty of not more than five thousand dollars ($5,000).

(Amended by Stats. 2010, Ch. 258, Sec. 21. Effective January 1, 2011.)



44057

A continuing violation of any provision of this chapter, or any order, rule, or regulation of the department adopted pursuant to this chapter, may be enjoined by the superior court of the county in which the violation is occurring. The action shall be brought by the attorney general in the name of the state on behalf of the department, or may be brought by any district attorney, city attorney, or attorney for a district. An action brought under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that it shall not be necessary to show lack of an adequate remedy at law or to show irreparable damage or loss.

In addition, if it is shown that the respondent continues, or threatens to continue, to violate any provision of this chapter, or any order, rule, or regulation of the department adopted pursuant to this chapter, it shall be sufficient proof to warrant the immediate granting of a temporary restraining order.

(Added by renumbering Section 44051 by Stats. 1985, Ch. 703, Sec. 2.)



44058

Any person who violates this chapter, or any order, rule, or regulation of the department adopted pursuant to this chapter, is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than six months, or by both, in lieu of the imposition of the civil penalties.

(Added by Stats. 1985, Ch. 703, Sec. 11.)



44059

The willful making of any false statement or entry with regard to a material matter in any oath, affidavit, certificate of compliance or noncompliance, or application form which is required by this chapter or Chapter 20.3 (commencing with Section 9880) of Division 3 of the Business and Professions Code, constitutes perjury and is punishable as provided in the Penal Code.

(Added by renumbering Section 44052 (as added by Stats. 1986, Ch. 951) by Stats. 1987, Ch. 850, Sec. 23.)






ARTICLE 5 - Financial Provisions

44060

(a)  The department shall prescribe the form of the certificate of compliance or noncompliance, repair cost waivers, and economic hardship extensions.

(b)  The certificates, repair cost waivers, and economic hardship extensions shall be in the form of an electronic entry filed with the department, the Department of Motor Vehicles, and any other person designated by the department. The department shall ensure that the motor vehicle owner or operator is provided with a written report, signed by the licensed technician who performed the inspection, of any test performed by a smog check station, including a pass or fail indication, and written confirmation of the issuance of the certificate.

(c)  (1)  The department shall charge a fee to a smog check station, including a test-only station, and a station providing referee functions, for a motor vehicle inspected at that station that meets the requirements of this chapter and is issued a certificate of compliance, a certificate of noncompliance, repair cost waiver, or economic hardship extension.

(2)  The fee charged pursuant to paragraph (1) shall be calculated to recover the costs of the department and any other state agency directly involved in the implementation, administration, or enforcement of the motor vehicle inspection and maintenance program, and shall not exceed the amount reasonably necessary to fund the operation of the program, including all responsibilities, requirements, and obligations imposed upon the department or any of those state agencies by this chapter, that are not otherwise recoverable by fees received pursuant to Section 44034.

(3)  Except for adjustments to reflect changes in the Consumer Price Index, as published by the United States Bureau of Labor Statistics, the fee for each certificate, waiver, or extension shall not exceed seven dollars ($7).

(4)  Fees collected by the department pursuant to this subdivision shall be deposited in the Vehicle Inspection and Repair Fund. It is the intent of the Legislature that a prudent surplus be maintained in the Vehicle Inspection and Repair Fund.

(d)  (1)  Motor vehicles exempted under paragraph (4) of subdivision (a) of Section 44011 shall be subject to an annual smog abatement fee of twelve dollars ($12). The department may also, by regulation, subject motor vehicles that are exempted under paragraph (5) of subdivision (a) of Section 44011 to the twelve dollar ($12) annual smog abatement fee. Payment of the annual smog abatement fee shall be made to the Department of Motor Vehicles at the time of registration of the motor vehicle.

(2)  Except as provided in subdivision (a) of Section 44091.1, fees collected pursuant to this subdivision shall be deposited on a daily basis into the Vehicle Inspection and Repair Fund.

(e)  The sale or transfer of the certificate, waiver, or extension by a licensed smog check station or test-only station to any other licensed smog check station or to any other person, and the purchase or acquisition of the certificate, waiver, or extension, by any person, other than from the department, the department’s designee, or pursuant to a vehicle’s inspection or repair conducted pursuant to this chapter, is prohibited.

(f)  Following implementation of the electronic entry certificate under subdivision (b), the department may require the modification of the analyzers and other equipment required at smog check stations to prevent the entry of a certificate that has not been issued or validated through prepayment of the fee authorized by subdivision (c).

(g)  The fee charged by licensed smog check stations to consumers for a certificate, waiver, or extension shall be the same amount that is charged by the department.

(Amended by Stats. 2004, Ch. 230, Sec. 8. Effective August 16, 2004.)



44060.5

(a) Beginning July 1, 2008, the smog abatement fee described in subdivision (d) of Section 44060 shall be increased by eight dollars ($8).

(b) Revenues generated by the increase described in this section shall be distributed as follows:

(1) The revenues generated by four dollars ($4) shall be deposited in the Air Quality Improvement Fund created by Section 44274.5.

(2) The revenues generated by four dollars ($4) shall be deposited in the Alternative and Renewable Fuel and Vehicle Technology Fund created by Section 44273.

(c) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended by Stats. 2013, Ch. 401, Sec. 4. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions.)



44061

The fees and penalties collected by the department pursuant to this chapter shall be deposited in the Vehicle Inspection and Repair Fund in accordance with the procedures established by the department, and is available to the department, as specified by Section 9886.2 of the Business and Professions Code, and, upon appropriation by the Legislature, to any other state agency directly involved in the implementation of the motor vehicle inspection program, to carry out its functions and duties specified in this chapter or in any other law.

(Amended by Stats. 1988, Ch. 1544, Sec. 56.3.)



44062

The Vehicle Inspection Fund and the Automotive Repair Fund are hereby abolished. The balances in those funds are hereby transferred to the Vehicle Inspection and Repair Fund.

All fees collected by the department under this chapter and Chapter 20.3 (commencing with Section 9880) of Division 3 of the Business and Professions Code shall be deposited in the Vehicle Inspection and Repair Fund and are available to the department as specified by Section 9886.2 of the Business and Professions Code.

(Added by Stats. 1988, Ch. 1544, Sec. 56.6.)



44062.1

(a) The department shall offer a repair assistance program through entities authorized to perform referee functions.

(b) (1) The repair assistance program shall be available to an individual who is a low-income motor vehicle owner, and who is either or both of the following:

(A) The owner of a motor vehicle that has failed a smog check inspection.

(B) The owner of a motor vehicle who was issued a notice to correct for an alleged violation of Section 27153 or 27153.5 of the Vehicle Code involving that vehicle, if the vehicle subject to that notice has failed a smog check inspection subsequent to receiving the notice.

(2) The department shall offer repair cost assistance to individuals based on the cost-effectiveness and air quality benefit of the needed repair. Repair assistance may include retesting costs and the costs of repairs to remedy the violation of Section 27153 or 27153.5 of the Vehicle Code.

(3) An applicant for repair assistance shall file an application on a form prescribed by the department, and shall certify under penalty of perjury that the applicant meets the applicable eligibility standards.

(4) Verification of income eligibility shall be based on at least one form of documentation, as determined by the department, including, but not limited to, (A) an income tax return, (B) an employment warrant, or (C) a form of public assistance verification.

(c) The repair assistance program shall be funded by the High Polluter Repair or Removal Account.

(d) Repairs to motor vehicles that fail smog check inspections and are subsidized by the state through the program shall be performed at a repair station licensed and certified pursuant to Sections 44014 and 44014.2. Repairs shall be based upon a preapproved list of repairs for cost-effective emission reductions or repairs to remedy a violation of Section 27153 or 27153.5 of the Vehicle Code.

(e) The qualified low-income motor vehicle owner receiving repair assistance pursuant to this section shall contribute a copayment, as determined by the department, either in cash, or in emissions-related partial repairs as verified by a test-only station pursuant to paragraph (2) of subdivision (c) of Section 44015, or a combination thereof. If the repair cost exceeds the applicable repair cost limit, the department shall inform a motor vehicle owner of all options for compliance at the time of testing and repair.

(f) The department may increase its contribution toward the repair of a motor vehicle under this program in excess of the amount authorized for the repair of a high polluter pursuant to paragraph (1) of subdivision (b) of Section 44094, if the department determines that the expenditure is cost effective. In determining the cost-effectiveness of the expenditure, the department shall consider a failure of the visible smoke test, pursuant to Section 44012.1, and the costs associated with repairing a smoking vehicle.

(g) The department shall collect data from the program to provide information to develop recommendations to improve the program. Data collection shall include all of the following:

(1) The number of motor vehicle owners that are eligible for repair assistance.

(2) The number of eligible motor vehicle owners that use repair assistance funds.

(3) The potential for fraud.

(4) The average repair bills.

(5) The types of repairs being done.

(6) The amount of partial repairs done prior to receipt of repair assistance.

(7) The emissions benefits of providing repair assistance.

(h) For purposes of this section, “low-income motor vehicle owner” means a person whose income does not exceed 225 percent of the federal poverty level, as published quarterly in the Federal Register by the United States Department of Health and Human Services.

(Amended by Stats. 2010, Ch. 231, Sec. 1. Effective January 1, 2011.)



44062.2

(a)  The state board shall adopt, by regulation, procedures to establish an emissions credit exchange program whereby persons may contribute to the Vehicle Inspection and Repair Fund, and receive equitable emission reduction credits for those contributions.

(b)  Districts may establish procedures to generate marketable emission reduction credits from contributions toward the repair subsidy program specified in Section 44062.1. Emission reduction credits generated pursuant to this subdivision may be used to meet or offset transportation control measure requirements, average vehicle ridership reductions, or other mobile source emission requirements, as determined by the district.

(c)  The credits established pursuant to subdivision (a) or (b) shall not be allowed until the emission reduction goals established by the amendments enacted in 1990 to the Clean Air Act (P.L. 101-549) have been achieved.

(Added by Stats. 1994, Ch. 27, Sec. 49. Effective March 30, 1994. Superseded on operative date of amendment by Stats. 1994, Ch. 1192.)



44062.2-1

(a) The state board shall adopt, by regulation, procedures to establish an emissions credit exchange program whereby persons may contribute to the Vehicle Inspection, Repair, and Retrofit Fund, and receive equitable emission reduction credits for those contributions.

(b) Districts may establish procedures to generate marketable emission reduction credits from contributions toward the repair subsidy and vehicle retrofit subsidy program specified in Section 44062.1. Emission reduction credits generated pursuant to this subdivision may be used to meet or offset transportation control measure requirements, average vehicle ridership reductions, or other mobile source emission requirements, as determined by the district.

(c) In federal nonattainment areas, the credits established pursuant to subdivision (a) or (b) shall be allowed only for emission reductions that are in excess of the reasonable further progress goals established by Section 182 of the amendments enacted in 1990 to the Clean Air Act (P.L. 101-549), or in excess of alternative progress goals established in a state implementation plan pursuant to Section 182 of the Clean Air Act.

(d) This section shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this subdivision, and on the January 1 following that date is repealed.

(Amended by Stats. 1994, Ch. 1192, Sec. 28. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years from operative date. Repealed on January 1 after inoperative date, by its own provisions. See later operative version added by Sec. 28.5 of Ch. 1192.)



44062.2-2

(a) The state board shall adopt, by regulation, procedures to establish an emissions credit exchange program whereby persons may contribute to the Vehicle Inspection and Repair Fund, and receive equitable emission reduction credits for those contributions.

(b) Districts may establish procedures to generate marketable emission reduction credits from contributions toward the repair subsidy program specified in Section 44062.1. Emission reduction credits generated pursuant to this subdivision may be used to meet or offset transportation control measure requirements, average vehicle ridership reductions, or other mobile source emission requirements, as determined by the district.

(c) The credits established pursuant to subdivision (a) or (b) shall not be allowed until the emission reduction goals established by the amendments enacted in 1990 to the Clean Air Act (P.L. 101-549) have been achieved.

(d) This section shall become operative five years from the date determined pursuant to Section 32 of the act adding this section.

(Repealed (in Sec. 28) and added by Stats. 1994, Ch. 1192, Sec. 28.5. Effective January 1, 1995. Section operative on date prescribed by its own provisions.)



44062.3

(a) The owner of a motor vehicle that has been registered without substantial lapse, as defined by the department, in the state for at least two years prior to vehicle retirement, and that has failed the most recent smog check inspection for that vehicle, may retire the vehicle from operation at a dismantler under contract with the bureau, at any time after learning of the smog check failure. The department shall pay a person who retires his or her vehicle under this section one thousand five hundred dollars ($1,500) for a low-income motor vehicle owner, as defined in Section 44062.1, and one thousand dollars ($1,000) for all other motor vehicle owners. The department may pay a motor vehicle owner more than these amounts based on factors, including, but not limited to, the age of the vehicle, the emission benefit of the vehicle’s retirement, the emission impact of any replacement vehicle, and the location of the vehicle in an area of the state with the poorest air quality.

(b) The department may permit vehicle retirement pursuant to subdivision (a) for any motor vehicle that has been registered without substantial lapse, as defined by the department, in the state for at least two years prior to vehicle retirement, and that fails any type of smog check inspection lawfully performed in the state.

(Amended by Stats. 2013, Ch. 437, Sec. 2. Effective January 1, 2014.)



44063

(a)  There may be transferred into the Vehicle Inspection and Repair Fund the proceeds of the litigation known as M.D.L. Docket No. 150 AWT, as adjudicated in the United States District Court for the Central District of California.

(b)  The money transferred pursuant to subdivision (a) shall be available, upon appropriation by the Legislature, for use by the department to establish and implement a program for the repair, retrofit, or removal of gross polluting vehicles.

(Added by Stats. 1994, Ch. 27, Sec. 50. Effective March 30, 1994.)






ARTICLE 6 - Public Information

44070

(a)  The department shall develop within the bureau, with the advice and technical assistance of the state board, a public information program for the purpose of providing information designed to increase public awareness of the smog check program throughout the state and emissions warranty information to motor vehicle owners subject to an inspection and maintenance program required pursuant to this chapter. The department shall provide, upon request, either orally or in writing, information regarding emissions related warranties and available warranty dispute resolution procedures.

(b)  The telephone number and business hours, and the address if appropriate, of the emissions warranty information program shall be noticed on the vehicle inspection report provided by the test analyzer system for any vehicle which fails the analyzer test.

(Amended by Stats. 1995, Ch. 91, Sec. 93. Effective January 1, 1996.)



44070.5

(a)  The department shall develop and continuously conduct a public information program, in consultation with the state board. The program shall be designed to develop and maintain public support and cooperation for the motor vehicle inspection and maintenance program and shall include information on all of the following:

(1)  The health damage caused by air pollution.

(2)  The contribution of automobiles to air pollution and the gross polluter problem.

(3)  Whether a motorist’s vehicle could be a gross polluter without the motorist knowing.

(4)  The importance of maintaining a vehicle’s emission control devices in good working order and the importance of the program.

(b)  That information shall be disseminated by all means that the department determines to be feasible and cost-effective, including, but not limited to, television, newspaper, and radio advertising and trailers in movie theaters. The department may also utilize grass roots community networks, including local opinion leaders, churches, the PTA, and the workplace. Extensive marketing research shall be performed to identify the target population.

(Added by Stats. 1994, Ch. 27, Sec. 51. Effective March 30, 1994.)



44071

For purposes of implementing the smog check public awareness and emissions warranty information programs, the department shall use funds from the fee charged for each certificate of compliance or noncompliance which are deposited in the Vehicle Inspection and Repair Fund pursuant to Section 44060.

(Amended by Stats. 1988, Ch. 1544, Sec. 57.5.)






ARTICLE 7 - Denial, Suspension, and Revocation

44072

Any license issued under this chapter and the regulations adopted pursuant to it may be suspended or revoked by the director. The director may refuse to issue a license to any applicant for the reasons set forth in Section 44072.1. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director shall have all the powers granted therein.

(Added by Stats. 1991, Ch. 386, Sec. 11.)



44072.1

The director may deny a license if the applicant, or any partner, officer, or director thereof, does any of the following:

(a)  Fails to meet the qualifications established by the bureau pursuant to Articles 2 (commencing with Section 44010) and 3 (commencing with Section 44030) and the regulations adopted for the issuance of the license applied for.

(b)  Was previously the holder of a license issued under this chapter, which license has been revoked and never reissued or which license was suspended and the terms of the suspension have not been fulfilled.

(c)  Has committed any act that, if committed by any licensee, would be grounds for the suspension or revocation of a license issued pursuant to this chapter.

(d)  Has committed any act involving dishonesty, fraud, or deceit whereby another is injured or whereby the applicant has benefited.

(e)  Has acted in the capacity of a licensed person or firm under this chapter without having a license therefor.

(f)  Has entered a plea of guilty or nolo contendere to, or been found guilty of, or been convicted of a crime substantially related to the qualifications, functions, or duties of the licenseholder in question, and the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal, irrespective of an order granting probation following the conviction, suspending the imposition of sentence, or of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw a plea of guilty and to enter a plea of not guilty, or setting aside the plea or verdict of guilty, or dismissing the accusation or information.

(Amended by Stats. 2009, Ch. 307, Sec. 102. Effective January 1, 2010.)



44072.2

The director may suspend, revoke, or take other disciplinary action against a license as provided in this article if the licensee, or any partner, officer, or director thereof, does any of the following:

(a)  Violates any section of this chapter and the regulations adopted pursuant to it, which related to the licensed activities.

(b)  Is convicted of any crime substantially related to the qualifications, functions, or duties of the licenseholder in question.

(c)  Violates any of the regulations adopted by the director pursuant to this chapter.

(d)  Commits any act involving dishonesty, fraud, or deceit whereby another is injured.

(e)  Has misrepresented a material fact in obtaining a license.

(f)  Aids or abets unlicensed persons to evade the provisions of this chapter.

(g)  Fails to make and keep records showing his or her transactions as a licensee, or fails to have those records available for inspection by the director or his or her duly authorized representative for a period of not less than three years after completion of any transaction to which the records refer, or refuses to comply with a written request of the director to make the records available for inspection.

(h)  Violates or attempts to violate the provisions of this chapter relating to the particular activity for which he or she is licensed.

(Amended by Stats. 2009, Ch. 307, Sec. 103. Effective January 1, 2010.)



44072.3

A plea or verdict of guilty or a conviction following a plea of nolo contendere is a conviction within the meaning of this article. The director may order the license suspended or revoked or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence irrespective of a subsequent order under Section 1203.4 of the Penal Code allowing the person to withdraw a plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Added by Stats. 1991, Ch. 386, Sec. 11.)



44072.4

The director may take disciplinary action against any licensee after a hearing as provided in this article by any of the following:

(a)  Imposing probation upon terms and conditions to be set forth by the director.

(b)  Suspending the license.

(c)  Revoking the license.

(Added by Stats. 1991, Ch. 386, Sec. 11.)



44072.5

Upon the effective date of any order of suspension or revocation of any license governed by this chapter, the licensee shall surrender the license to the director.

(Added by Stats. 1991, Ch. 386, Sec. 11.)



44072.6

The expiration or suspension of a license by operation of law or by order or decision of the director or a court of law, or the voluntary surrender of a license by a licensee shall not deprive the director of jurisdiction to proceed with any investigation of, or action or disciplinary proceedings against, the licensee, or to render a decision suspending or revoking the license.

(Added by Stats. 1991, Ch. 386, Sec. 11.)



44072.7

All accusations against licensees shall be filed within three years after the act or omission alleged as the ground for disciplinary action, except that with respect to an accusation alleging a violation of subdivision (d) of Section 44072.2, the accusation may be filed within two years after the discovery by the bureau of the alleged facts constituting the fraud or misrepresentation prohibited by that section.

(Amended by Stats. 2001, Ch. 357, Sec. 5. Effective January 1, 2002.)



44072.8

When a license has been revoked or suspended following a hearing under this article, any additional license issued under this chapter in the name of the licensee may be likewise revoked or suspended by the director.

(Added by Stats. 1991, Ch. 386, Sec. 11.)



44072.9

After suspension of the license upon any of the grounds set forth in this article, the director may reinstate the license upon proof of compliance by the applicant with all provisions of the decision as to reinstatement. After revocation of a license upon any of the grounds set forth in this article, the license shall not be reinstated or reissued within a period of one year after the effective date of revocation.

(Added by Stats. 1991, Ch. 386, Sec. 11.)



44072.10

(a)  Notwithstanding Sections 44072 and 44072.4, the director, or the director’s designee, pending a hearing conducted pursuant to subdivision (e), may temporarily suspend any smog check station or technician’s license issued under this chapter, for a period not to exceed 60 days, if the department determines that the licensee’s conduct would endanger the public health, safety, or welfare before the matter could be heard pursuant to subdivision (e), based upon reasonable evidence of any of the following:

(1)  Fraud.

(2)  Tampering.

(3)  Intentional or willful violation of this chapter or any regulation, standard, or procedure of the department implementing this chapter.

(4)  A pattern or regular practice of violating this chapter or any regulation, standard, or procedure of the department implementing this chapter.

(b)  If a motor vehicle dealer sells any used vehicle, knowing that the vehicle has been fraudulently certified, that act shall be additional grounds for suspension or revocation pursuant to Section 11705 of the Vehicle Code. A dealer’s license revoked pursuant to this subdivision shall not be reinstated for any reason for a period of at least five years.

(c)  The department shall revoke the license of any smog check technician or station licensee who fraudulently certifies vehicles or participates in the fraudulent inspection of vehicles. A fraudulent inspection includes, but is not limited to, all of the following:

(1)  Clean piping, as defined by the department.

(2)  Tampering with a vehicle emission control system or test analyzer system.

(3)  Tampering with a vehicle in a manner that would cause the vehicle to falsely pass or falsely fail an inspection.

(4)  Intentional or willful violation of this chapter or any regulation, standard, or procedure of the department implementing this chapter.

(d)  Once a license has been revoked for a smog check station or technician under subdivision (a) or (c), the license shall not be reinstated for any reason. A hearing shall be held and a decision issued within 60 days after the date on which the notice of the temporary suspension was provided unless the time for the hearing has been extended, or the right to a hearing has been waived, by the licensee.

(e)  The hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, or by court order.

(f)  The department shall adopt, by regulation, procedures to ensure that any affected licensee is provided adequate notice and opportunity to be heard, except as otherwise provided in subdivision (a), prior to issuing an order temporarily suspending a license under this section.

(Amended by Stats. 2001, Ch. 357, Sec. 6. Effective January 1, 2002.)



44072.11

(a)  The department may refuse to issue or renew a license for a smog check station or technician who is subject to a 60-day suspension pursuant to Section 44072.10.

(b)  Any smog check station or technician’s license granted by the department is a privilege and not a vested right, and may be revoked or suspended by the department for any of the reasons specified in Section 44072.1 or on evidence that the station or technician is not in compliance with any of the requirements of subdivision (a).

(Added by Stats. 1994, Ch. 27, Sec. 53. Effective March 30, 1994.)






ARTICLE 8 - Gross Polluters

44080

The Legislature finds and declares as follows:

(a)  California’s air is the most polluted in the nation and the largest source of that pollution is automobiles.

(b)  California has the most stringent new car emission standards in the nation as well as a vehicle inspection (smog check) program that result in most cars producing very little pollution.

(c)  A small percentage of automobiles cause a disproportionate and significant amount of the air pollution in California.

(d)  These gross polluters are primarily vehicles in which the emission control equipment has been disconnected or which are very poorly maintained.

(e)  New technologies, such as remote sensing, can identify gross polluters on the roads, enabling law enforcement authorities to stop, inspect, and cite vehicles with disconnected emission control equipment, and can promote the development of incentives for the repair of other high-emitting vehicles.

(f)  Requiring owners to reconnect emission control equipment and developing incentives for needed maintenance on high-emitting vehicles may be cost-effective methods to reduce emissions and help achieve air quality standards in many districts.

(Added by Stats. 1992, Ch. 972, Sec. 1. Effective January 1, 1993.)



44081

(a) (1) The department, in cooperation with the state board, shall institute procedures for auditing the emissions of vehicles while actually being driven on the streets and highways of the state. The department may undertake those procedures itself or seek a qualified vendor of these services. The primary object of the procedures shall be the detection of gross polluters. The procedures shall consist of techniques and technologies determined to be effective for that purpose by the department, including, but not limited to, remote sensing. The procedures may include pullovers for roadside emissions testing and inspection. The department shall consider the recommendations of the review committee based on the outcome of the pilot demonstration program conducted pursuant to Section 44081.6.

(2) The department may additionally use other methods to identify gross polluting vehicles for out-of-cycle testing and repair.

(b) The department shall, by regulation, establish a program for the out-of-cycle testing and repair of motor vehicles found, through roadside auditing, to be emitting at levels that exceed specified standards. The program shall include all of the following elements:

(1) Emission standards, and test and inspection procedures and regulations, adopted in coordination with the state board, applicable to vehicles tested during roadside auditing. Emission standards for issuance of a notice of noncompliance to a gross polluter shall be designed to maximize the identification of vehicles with substantial excess emissions.

(2) Procedures for issuing notices of noncompliance to owners of gross polluters, either at the time of the roadside audit, or subsequently by certified mail, or by obtaining a certificate of mailing as evidence of service, using technologies for recording license plate numbers. The notice of noncompliance shall provide that, unless the vehicle is brought to a designated test-only facility or a test-and-repair station that is both licensed and certified pursuant to Sections 44014 and 44014.2, for emissions testing within 30 days, the owner is required to pay an administrative fee of five hundred dollars ($500) to be collected by the Department of Motor Vehicles at the next annual registration renewal or the next change of ownership of the vehicle, whichever occurs first. Commencing on the 31st day after issuance of the notice of noncompliance, the fee shall accrue at the rate of five dollars ($5) per day up to the five hundred dollars ($500) maximum.

(3) Procedures for the testing of vehicles identified as gross polluters by a designated test-only facility, or a test-and-repair station that is both licensed and certified pursuant to Sections 44014 and 44014.2, to confirm that the vehicle exceeds the minimum emission standard for gross polluters set by the department.

(4) Procedures requiring owners of vehicles confirmed as gross polluters to have the vehicle repaired, resubmitted for testing, and obtain a certificate of compliance from a designated test-only facility, or a test-and-repair station that is both licensed and certified pursuant to Sections 44014 and 44014.2, or removed from service as attested by a certificate of nonoperation from the Department of Motor Vehicles within 30 days or be required to pay an administrative fee of not more than five hundred dollars ($500), to be collected by the Department of Motor Vehicles at the next annual registration renewal or the next change of ownership, whichever occurs first. Commencing on the 31st day after issuance of the notice of noncompliance, the fee shall accrue at the rate of five dollars ($5) per day up to the five hundred dollar ($500) maximum. The registration of a vehicle shall not be issued or renewed if that vehicle has been identified as a gross polluter and has not been issued a certificate of compliance. Except as provided in subdivision (b) of Section 9250.18 of the Vehicle Code, any revenues collected by the Department of Motor Vehicles pursuant to this subdivision and Section 9250.18 of the Vehicle Code shall be deposited in the Vehicle Inspection and Repair Fund. If the ownership of the vehicle is transferred, the administrative fee provided for in this subdivision shall be waived if the vehicle is brought into compliance.

(5) A procedure for notifying the Department of Motor Vehicles of notices of noncompliance issued, so that the Department of Motor Vehicles may provide effective collection of the administrative fee. The Department of Motor Vehicles shall cooperate with, and implement the requirements of, the department in that regard.

(c) The department may adopt any other regulations necessary for the effective implementation of this section, as determined by the department.

(d) Upon the request of the department, the Department of the California Highway Patrol shall provide assistance in conducting roadside auditing, to consist of (1) the stopping of vehicles and traffic management, and (2) the issuance of notices of noncompliance to gross polluters. The department shall reimburse the Department of the California Highway Patrol for its costs of providing those services. The Department of Transportation and affected local agencies shall provide necessary assistance and cooperation to the department in the operation of the program.

(e) There shall be no repair cost limit imposed pursuant to Section 44017 for any repairs that are required to be made under the roadside auditing program, except as provided in Section 44017.

(f) This section does not apply to vehicles operating under a valid repair cost waiver or economic hardship extension issued pursuant to Section 44015.

(Amended by Stats. 2002, Ch. 1001, Sec. 7. Effective January 1, 2003.)



44081.6

(a)  The California Environmental Protection Agency, the state board, and the department, in cooperation with, and with the participation of, the Environmental Protection Agency, shall jointly undertake a pilot demonstration program to do all of the following:

(1)  Determine the emission reduction effectiveness of alternative loaded mode emission tests compared to the IM240 test.

(2)  Quantify the emission reductions, above and beyond those required by Environmental Protection Agency regulation or by the biennial test requirement, achievable from a remote sensing-based program that identifies gross polluting and other vehicles and requires the immediate repair and retest of those gross polluting vehicles at a test-only station established by this chapter.

(3)  Determine if high polluting vehicles can be identified and directed to test-only stations using criteria other than, or in addition to, age and model year, and whether this reduces the number of vehicles which would otherwise be subject to inspection at test-only stations.

(4)  Qualify emission reductions above and beyond those that are required by the regulations of the Environmental Protection Agency, achievable from other program enhancements pursuant to this chapter.

(5)  Determine the extent to which the capacity of the test-only station network established pursuant to Section 44010.5 needs to be expanded to comply with Environmental Protection Agency performance standards.

(b)  The California Environmental Protection Agency shall enter into a memorandum of agreement with the Environmental Protection Agency to establish the protocol for the pilot demonstration program. The memorandum of agreement shall ensure, to the extent possible, that the Environmental Protection Agency will accept the results of the pilot demonstration program as the findings of the Administrator of the Environmental Protection Agency. The pilot demonstration program shall be conducted pursuant to the memorandum of agreement.

(c)  The review committee established pursuant to Section 44021 shall review the protocol for the pilot demonstration program, as established in the signed memorandum of agreement, and recommend any modification that the review committee finds to be appropriate for the pilot demonstration program. Any such modification shall become effective only upon the written agreement of the California Environmental Protection Agency and the Environmental Protection Agency.

(d)  The department shall contract, on behalf of the committee, with an independent entity to ensure quality control in the collection of data pursuant to the pilot demonstration program. The department shall also contract, on behalf of the committee, for an independent analysis of the data produced by the pilot demonstration program.

(e)  Any contract entered into pursuant to this section shall not be subject to any restrictions that are applicable to contracts in the Government Code or in the Public Contract Code.

(f)  To the extent possible, the pilot demonstration program shall be conducted using equipment, facilities, and staff of the state board, the department, and the Environmental Protection Agency.

(g)  The pilot demonstration program shall provide for, but not be limited to, all of the following:

(1)  For the purposes of this section, any vehicle subject to the inspection and maintenance program may be selected to participate in the pilot demonstration program regardless of when last inspected pursuant to this chapter.

(2)  Registered owners of vehicles selected to participate in the pilot demonstration program shall make the vehicle available for testing within a time period and at a testing facility designated by the department. If necessary, the department shall increase the capacity of the existing referee network in the area or areas where the pilot demonstration program will be operating, in order to accommodate the convenient testing of selected vehicles.

(3)  If the department finds that a vehicle is emitting excessive emissions, the vehicle owner shall be required to make necessary repairs within the existing cost limits and return to a testing facility designated by the department. The vehicle owner shall have additional repairs made if the repairs are requested and funded by the department. The department shall also fund the cost of any necessary repairs if the owner of the vehicle has, within the last two years, already paid for emissions-related repairs to the same vehicle in an amount at least equal to the existing cost limits, in order to obtain a certificate of compliance or an emission cost waiver.

(4)  Vehicle owners who fail to bring the vehicle in for inspection or fail to have repairs made pursuant to this section shall be issued notices of noncompliance. The notice shall provide that, unless the vehicle is brought to a designated testing facility for testing, or repair facility for repairs, within 15 days of notice of the requirement, the owner will be required to pay an administrative fee of not more than five dollars ($5) a day, not to exceed two hundred fifty dollars ($250), to be collected by the Department of Motor Vehicles at the next annual registration renewal or the next change of ownership of the vehicle, whichever occurs first. Commencing on the 31st day after issuance of the notice of noncompliance, the fee shall accrue at the rate of five dollars ($5) per day up to the two hundred fifty dollars ($250) maximum. Except as provided in subdivision (b) of Section 9250.18 of the Vehicle Code, any revenues collected by the Department of Motor Vehicles pursuant to this subdivision and Section 9250.18 of the Vehicle Code shall be deposited into the Vehicle Inspection and Repair Fund by the Department of Motor Vehicles.

(h)  The Department of Motor Vehicles, the Department of Transportation, local agencies, and the state board shall provide necessary support for the program established pursuant to this section.

(i)  As soon as possible after the effective date of this section, the department and the state board shall develop, implement, and revise as needed, emissions test procedures and emissions standards necessary to conduct the pilot demonstration program.

(Amended by Stats. 2012, Ch. 728, Sec. 94. Effective January 1, 2013.)



44084

In addition to other programs authorized in this article, a district may, on or after March 1, 1993, establish programs to identify gross polluters and other high-emitting vehicles whose emissions could be reduced by repair, using remote sensors or other methods, and to provide financial incentives to encourage the repair or scrapping of these vehicles as a method of reducing mobile source emissions for the purposes of Section 40914. The programs authorized by this section are not intended to impose additional emission reduction requirements, but instead are intended to provide more cost-effective alternative methods to meet existing requirements.

(Added by Stats. 1992, Ch. 972, Sec. 1. Effective January 1, 1993.)



44085

Districts may establish procedures to generate marketable emission reduction credits from programs established pursuant to Section 44084. Emission reduction credits generated pursuant to this section may be used to meet or offset transportation control requirements, average vehicle ridership reductions, or other mobile source emission requirements, as determined by the district.

(Amended by Stats. 1996, Ch. 124, Sec. 75. Effective January 1, 1997.)



44086

Each district shall, in establishing, reviewing, or updating the plan required by Chapter 10 (commencing with Section 40910) of Part 3, consider the relative cost-effectiveness of the programs authorized in this article compared to other control measures under consideration.

(Added by Stats. 1992, Ch. 972, Sec. 1. Effective January 1, 1993.)






ARTICLE 9 - Repair or Removal of High Polluters

44090

For purposes of this article, the following terms have the following meanings:

(a) “Account” means the High Polluter Repair or Removal Account created pursuant to subdivision (a) of Section 44091.

(b) “High polluter” means a high-emission motor vehicle, including, but not limited to, a gross polluter.

(Amended by Stats. 2006, Ch. 538, Sec. 406. Effective January 1, 2007.)



44091

(a)  The High Polluter Repair or Removal Account is hereby created in the Vehicle Inspection and Repair Fund. All money deposited in the account pursuant to this article shall be available, upon appropriation by the Legislature, to the department and the state board to establish and implement a program for the repair or replacement of high polluters pursuant to Section 44062.1 and Article 10 (commencing with Section 44100).

(b)  The department may accept donations or grants of funds from any person for purposes of the program and shall deposit that money in the account. Donations, grants, or other commitments of money to the account may be dedicated for specific purposes consistent with the uses of the account, including, but not limited to, purchasing higher emitting vehicles for the purpose of achieving the emission reductions required by the M-1 strategy of the 1994 State Implementation Plan (SIP).

(c)  The funds which are available in the account in any fiscal year for a particular area that is subject to an inspection and maintenance program shall be distributed to reflect the number of vehicles registered in that area to the total number of vehicles registered in areas that are subject to inspection and maintenance programs. That percentage shall be the percentage of the total funds allocated to the program in that fiscal year which are available for that particular area.

(d)  It is the intent of the Legislature that a prudent amount be determined to retain as a reserve in the Vehicle Inspection and Repair Fund, and that any moneys in the fund above that amount be transferred to the High Polluter Repair or Removal Account. It is also the intent of the Legislature that those transferred moneys be available, upon appropriation by the Legislature, for expenditure by the department to support the programs described in this section.

(e)  During any fiscal year, the money in the account shall be available, upon appropriation by the Legislature, for the following purposes:

(1)  Assistance in the repair of high polluters pursuant to the program established pursuant to Section 44062.1.

(2)  Voluntary accelerated retirement of high polluters.

(3)  Rulemaking, vehicle testing, and other technical work required to implement and administer the repair assistance program established pursuant to Section 44062.1 and the program described in Article 10 (commencing with Section 44100).

(f)  An amount of one million dollars ($1,000,000) annually for the 1997–98 fiscal year and the 1998–99 fiscal year shall be made available from the account for a program to evaluate the emission reduction effectiveness of the M-1 strategy of the 1994 SIP.

(g)  All remaining amounts in the account shall be available to the program of repair assistance established pursuant to Section 44062.1.

(h)  In no case shall the funding available in any subsequent fiscal year to the department for repairing or removing high-emitting vehicles under the inspection and maintenance program be less than the amount made available from the Vehicle Inspection and Repair Fund for that purpose in the 1995–96 fiscal year.

(Amended by Stats. 2004, Ch. 230, Sec. 9. Effective August 16, 2004.)



44091.1

Commencing January 1, 2005, the fee specified in paragraph (1) of subdivision (d) of Section 44060 shall be twelve dollars ($12). The revenues from that fee shall be allocated as follows:

(a) The revenues generated by six dollars ($6) of the fee shall be deposited in the Air Pollution Control Fund, and shall be available for expenditure, upon appropriation by the Legislature, to fund the Carl Moyer Memorial Air Quality Standards Attainment Program (Chapter 9 (commencing with Section 44275)) to the extent that the state board or a participating district determines the moneys are expended to mitigate or remediate the harm caused by the type of motor vehicle on which the fee is imposed.

(b) (1) Except as provided for in paragraph (2), of the revenue generated by the remaining six dollars ($6) of the fee, four dollars ($4) shall be deposited in the account created by Section 44091, while the revenue generated by the remaining two dollars ($2) shall be deposited in the Vehicle Inspection and Repair Fund and may be expended, upon appropriation, for, among other things, the Clean Vehicle Rebate Project established as a part of the Air Quality Improvement Program pursuant to Article 3 (commencing with Section 44274) of Chapter 8.9.

(2) All revenue generated by the remaining six dollars ($6) of the fee described in this subdivision that is imposed at first registration of a motor vehicle and that is exempted under paragraph (4) of subdivision (a) of Section 44011 shall be deposited in the account created by Section 44091.

(Amended by Stats. 2014, Ch. 36, Sec. 9. Effective June 20, 2014.)



44091.2

It is the intent of the Legislature that if the impact fee imposed pursuant to Section 6262 of the Revenue and Taxation Code is ruled unconstitutional by an appellate court or the California Supreme Court, or if the state is in any manner prevented by either of those courts from imposing or collecting the fee, the repair assistance program implemented pursuant to Section 44062.1 and any voluntary vehicle retirement program implemented by the department not be supported by money appropriated from the General Fund.

(Added by Stats. 1999, Ch. 67, Sec. 17. Effective July 6, 1999.)



44092

The high-polluter repair or removal program shall be designed to repair or remove motor vehicles registered in this state that are subject to an inspection and maintenance program and are producing high levels of emissions as a result of their use in this state.

(Amended by Stats. 1995, Ch. 929, Sec. 5. Effective January 1, 1996.)



44093

The repair of high polluters under the program shall be designed to offer repair cost assistance to qualified low-income motor vehicle owners for vehicles that are in need of repairs to obtain a certificate of compliance, as determined by the department.

(Amended by Stats. 1995, Ch. 91, Sec. 94. Effective January 1, 1996.)



44094

(a) Participation in the high polluter repair or removal program specified in this article and Article 10 (commencing with Section 44100) shall be voluntary and shall be available to the owners of high polluters that are registered in an area that is subject to an inspection and maintenance program, have been registered for at least 24 months in the district where the credits are to be applied and, are presently operational, and meet other criteria, as determined by the department.

(b) The program shall provide for both of the following:

(1) As to the repair of a high polluter, payment to the owner of up to 80 percent of the total cost of repair, as determined by the department, but the payment shall not exceed four hundred fifty dollars ($450).

(2) As to the removal of a high polluter, the program shall be subject to Article 10 (commencing with Section 44100).

(c) Except as provided in Section 44062.3, the department may specify the amount of money that may be paid to an owner of a high-polluting motor vehicle who voluntarily retires the vehicle. The amount paid by the department shall be based on the cost-effectiveness and the air quality benefit of retiring the vehicle, as determined by the department.

(d) The department may authorize participation in the program based on a reasonable estimate of the future revenues that will be available to the program.

(Amended by Stats. 2006, Ch. 761, Sec. 6. Effective January 1, 2007.)



44095

(a)  The department shall administer the program in accordance with regulations adopted by the department.

(b)  (1)  Nothing in this article shall be construed as superseding or precluding any similar program that is administered by a district, any other public agency, or any other person.

(2)  The state board shall develop a methodology for, and shall undertake, a uniform data analysis of the program operated pursuant to this article and any similar programs operated in this state for the purpose of providing an accounting of the emission reductions that are achieved by all such programs.

(c)  The department may directly operate the program or may provide for the program’s operation pursuant to an agreement. The department may enter into an agreement with local agencies, community colleges, air quality management districts, or private entities to perform all or any portion of the program.

(Amended by Stats. 2009, Ch. 307, Sec. 104. Effective January 1, 2010.)



44096

(a)  The state board shall review and assess the potential cost-effectiveness, in terms of dollars per ton of emissions reduced, of emissions reduction devices that are intended for installation in light-duty motor vehicles and meet the qualifications specified in subdivision (b). The results of the assessment shall be made available to the department and the districts, and shall be considered by the state board in determining whether an emissions reduction device is a cost-effective means of emissions reduction, as compared with the accelerated light-duty vehicle retirement program conducted pursuant to Article 10 (commencing with Section 44100) and any other vehicle retirement program authorized by the department or the districts.

(b)  The state board shall perform the review and assessment specified in subdivision (a) only for an emission reduction device that meets at least one of the following qualifications:

(1)  The device has received a certification under the California Environmental Technology Certification Program.

(2)  The device has received accreditation under the state board’s “Criteria and Test Procedures for Accrediting Emission Control Devices” (ARB “B” Designation) pursuant to Section 43630.

(Added by Stats. 1999, Ch. 209, Sec. 1. Effective January 1, 2000.)






ARTICLE 10 - Accelerated Light-Duty Vehicle Retirement Program

44100

The Legislature hereby finds and declares as follows:

(a) Emission reduction programs based on market principles have the potential to provide equivalent or superior environmental benefits when compared to existing controls at a lower cost to the citizens of California than traditional emission control requirements.

(b) Several studies have demonstrated that a small percentage of light-duty vehicles contribute disproportionately to the on-road emissions inventory. Programs to reduce or eliminate these excess emissions can significantly contribute to the attainment of the state’s air quality goals.

(c) Programs to accelerate fleet turnover can enhance the effectiveness of the state’s new motor vehicle standards by bringing more low-emission vehicles into the on-road fleet earlier.

(d) The California State Implementation Plan for Ozone (SIP), adopted November 15, 1994, and submitted to the Environmental Protection Agency, calls for added reductions in reactive organic gases (ROG) and oxides of nitrogen (NOx) from light-duty vehicles by the year 2010. One of the more market-oriented approaches reflected in the SIP, known as the M-1 strategy, calls for accelerating the retirement of older light-duty vehicles in the South Coast Air Quality Management District to achieve the following emission reductions:

Emissions, TPD (tons per day)

Year

(ROG + NOx)

1999

9

2002

14

2005

20

2007

22

2010

25

(e) A program for achieving those and more emission reductions should be based on the following principles:

(1) If the program receives adequate funding, the first two years should include a thorough assessment of the costs and short-term and long-term emission reduction benefits of the program, compared with other emission reduction programs for light-duty vehicles, which shall be reflected in recommendations by the state board to the Governor and the Legislature on strategies and funding needs for meeting the emission reduction requirements of the M-1 strategy of the 1994 SIP for the years 1999 to 2010, inclusive.

(2) The program should first contribute to the achievement of the emission reductions required by the inspection and maintenance program and the M-1 strategy of the 1994 SIP, and should permit the use of mobile source emission reduction credits for other purposes currently authorized by the state board or a district. Remaining credits may be used to achieve other emission reductions, including those required by the 1994 SIP, in a manner consistent with market-based strategies. Emission credits shall not be used to offset emission standards or other requirements for new vehicles, except as authorized by the state board.

(3) Participation by the vehicle owner shall be entirely voluntary and the program design should be sensitive to the concerns of car collectors and to consumers for whom older vehicles provide affordable transportation.

(4) The program design shall provide for real, surplus, and quantifiable emission reductions, based on an evaluation of the purchased vehicles, taking into account factors that include per-mile emissions, annual miles driven, remaining useful life of retired vehicles, and emissions of the typical or average replacement vehicle, as determined by the state board. The program shall ensure that there is no double counting of emission credits among the various vehicle removal programs.

(5) The program should specify the emission reductions required and then utilize the market to ensure that these reductions are obtained at the lowest cost.

(6) The program should be privately operated. It should utilize the experience and expertise gained from past successful programs. Existing entities that are authorized by, contracted with, or otherwise sanctioned by a district and approved by the state board and the United States Environmental Protection Agency shall be fully utilized for purposes of implementing this article. Nothing in this paragraph restricts the Department of Consumer Affairs from selecting qualified contractors to operate or administer any program specified pursuant to this chapter.

(7) The program should be designed insofar as possible to eliminate any benefit to any participants from vehicle tampering and other forms of cheating. To the extent that tampering and other forms of cheating might be advantageous, the program design shall include provisions for monitoring the occurrence of tampering and other forms of cheating.

(8) Emission credits should be expressed in pounds or other units, and their value should be set by the marketplace. Any contract between a public entity and a private party for the purchase of emission credits should be based on a price per pound which reflects the market value of the credit at its time of purchase. Emission reductions required by the M-1 and other strategies of the 1994 SIP shall be accomplished by competitive bid among private businesses solicited by the oversight agency designated pursuant to Section 44105.

(Amended by Stats. 2012, Ch. 728, Sec. 95. Effective January 1, 2013.)



44101

Not later than December 31, 1998, the state board shall adopt, by regulation, a statewide program to commence in 1999 that does all of the following:

(a)  Provides for the creation, exchange, use, and retirement of light-duty vehicle mobile source emission reduction credits. The credits shall be fungible and exchangeable in the marketplace, and shall reflect the actual emissions of the vehicles that are retired or otherwise disposed of, by measurement, appropriate sampling, or correlations developed from appropriate sampling. The numerical value of credits may be constant over a defined lifetime, or may decline with age measured from the time of origination of the credits. In all cases, the numerical value of the credits shall reflect the useful life expectancies and the projected in-use emissions of the retired vehicles in a manner consistent with the assumptions used in determining the emissions inventory. The credits shall be fully recognized by the United States Environmental Protection Agency, the state board, and the districts.

(b)  Sets out the criteria for retiring or otherwise disposing of high-emitting vehicles purchased for this program.

(c)  Authorizes the issuance of those credits to private entities that purchase and properly retire high-emitting vehicles.

(d)  Authorizes the resale of those credits to public or private entities to be used to achieve the emission reduction requirements of the 1994 state implementation plan, meet the requirements of the inspection and maintenance program, satisfy compliance with other emission reduction mandates, as determined by the district or the state board, create local growth allowances, or satisfy new or modified source emission offset requirements. Nothing in this article limits a district’s authority to apply emission discount factors pursuant to district rules that regulate emissions banks, trades, or offsets.

(e)  Provides for the retirement of those credits when used.

(f)  Includes accounting procedures to credit emissions reductions achieved through vehicle scrappage to the M-1 strategy of the 1994 SIP and the inspection and maintenance program.

(g)  Contains a program plan pursuant to Section 44104.5.

(h)  Satisfies the attributes described in subdivision (e) of Section 44100.

(Amended by Stats. 1997, Ch. 802, Sec. 10. Effective January 1, 1998.)



44102

(a)  The state board, the Department of Motor Vehicles, and the department shall harmonize the requirements and implementation of this program with the motor vehicle inspection program and other programs contained in this chapter, particularly the provisions relating to gross polluters in Article 8 (commencing with Section 44080) and the repair or removal of high polluters in Article 9 (commencing with Section 44090).

(b)  Insofar as practicable, these programs shall be seamless to the participants and the public.

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)



44103

Notwithstanding any other provision of law, the program shall also do both of the following:

(a)  Authorize the Department of Motor Vehicles, at the request of persons engaged in the purchase and retirement of vehicles under the program, to send notices to vehicle owners who are candidates for the sale of vehicles under the program describing the opportunity to participate in the program. The Department of Motor Vehicles may recover all costs of those notifications from the requesting party or parties.

(b)  Allow the issuance of nonrevivable junk certificates for vehicles retired under the program, which shall allow program vehicles to be scrapped only for parts, except those parts identified pursuant to subdivision (a) of Section 44120.

(Amended by Stats. 1996, Ch. 1088, Sec. 12. Effective September 30, 1996.)



44104

(a)  Funds shall be available to the state board from the High Polluter Repair or Removal Account created pursuant to subdivision (a) of Section 44091. Those funds shall be used to perform the rulemaking, vehicle testing, and other technical work necessary to achieve the objectives set forth in Sections 44101 and 44104.5. Those administrative expenditures shall not exceed a total of three million dollars ($3,000,000) over the first three years of the program.

(b)  Funds available to the state board pursuant to paragraph (1) of subdivision (d) of Section 44091 shall be used to purchase and retire mobile source emission reduction credits resulting from the retirement of light-duty vehicles pursuant to this article for the purpose of achieving the emission reductions required by the M-1 strategy of the 1994 SIP. If offers from authorized private scrapping entities are deemed, by the department, consistent with the criteria set forth in Section 44101, to be noncompetitive in cost-effectiveness, in terms of dollars per ton of emissions reduced, the department shall directly purchase vehicles from owners in order to achieve the greatest reduction in emissions at the least cost. If these purchases, in turn, are deemed by the department to be not cost-competitive, in terms of dollars per ton of emissions reduced, with other strategies identified by the state board, the department shall use the funds to pursue other more cost-effective strategies identified by the state board. All emission reduction credits purchased with the funds described in this paragraph shall be retired and credited to the M-1 strategy of the 1994 SIP.

(c)  This article shall not create an obligation on the part of any state or local agency to expend money, incur substantial administrative costs, or purchase credits to meet the M–1 requirements of the 1994 State Implementation Plan until the Director of Finance certifies that there are sufficient funds in the High Polluter Repair or Removal Account for purposes of the article.

(d)  This article shall not create an obligation to use existing funds that are currently used to meet other air quality mandates, including funds collected pursuant to Sections 44223, 44225, 44227, and 44243, for purchasing credits to satisfy the M-1 or other strategies of the 1994 SIP.

(e)  The state board and the department shall seek federal funds to be deposited in the High Polluter Repair or Removal Account, and shall explore the availability of other funding sources, such as private contributions, the Petroleum Violation Escrow Account, and proceeds from fees, fines, or other penalties resulting from fuel specification violations.

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)



44104.5

(a) The regulations adopted pursuant to subdivision (a) of Section 44101 shall include a plan to guide the execution of the first two years of the program, to assess the results, and to formulate recommendations. The plan shall also verify whether the light-duty vehicle scrapping program included in the state implementation plan adopted on November 15, 1994, can reasonably be expected to yield the required emissions reductions at reasonable cost-effectiveness. Scrapping of any vehicles under this program for program development or testing or for generating emission reductions to be credited against the M-1 strategy of the 1994 SIP may proceed before the state board adopts the regulations pursuant to subdivision (a) of Section 44101 or the plan required by this subdivision. The emission credits assigned to these vehicles shall be adjusted as necessary to ensure that those credits are consistent with the credits allowed under the regulations adopted pursuant to Section 44101. The plan shall include a baseline study, for the geographical area or areas representative of those to be targeted by this program and by measure M-1 in the SIP, of the current population of vehicles by model year and market value and the current turnover rate of vehicles, and other factors that may be essential to assessing program effectiveness, cost-effectiveness, and market impacts of the program.

(b) At the end of each of the two calendar years after the adoption of the program plan, if the program receives adequate funding, the state board, in consultation with the department, shall adopt and publish a progress report evaluating each year of the program. These reports shall address the following topics for those vehicles scrapped to achieve both the M-1 SIP objectives and those vehicles scrapped or repaired to generate mobile-source emission reduction credits used for other purposes:

(1) The number of vehicles scrapped or repaired by model year.

(2) The measured emissions of the scrapped or repaired vehicles tested during the report period, using suitable inspection and maintenance test procedures.

(3) Costs of the vehicles in terms of amounts paid to sellers, the costs of repair, and the cost-effectiveness of scrappage and repair expressed in dollars per ton of emissions reduced.

(4) Administrative and testing costs for the program.

(5) Assessments of the replacement vehicles or replacement travel by model year or emission levels, as determined from interviews, questionnaires, diaries, analyses of vehicle registrations in the study region, or other methods as appropriate.

(6) Assessments of the net emission benefits of scrapping in the year reported, considering the scrapped vehicles, the replacement vehicles, the effectiveness of repair, and other effects of the program on the mix of vehicles and use of vehicles in the geographic area of the program, including in-migration of other vehicles into the area and any tendencies to increased market value of used vehicles and prolonged useful life of existing vehicles, if any.

(7) Assessments of whether the M-1 strategy of the 1994 SIP can reasonably be expected to yield the required emission reductions.

(Amended by Stats. 2012, Ch. 728, Sec. 96. Effective January 1, 2013.)



44105

The regulations shall specify that the program shall be operated as a privately operated program under the oversight of a state agency to be designated by the Governor. In consultation with the districts and interested parties, the state oversight agency shall be responsible for the implementation of the program, including the following:

(a)  Solicitation and analysis of public comments on the overall program goals, objectives, and design.

(b)  Development of the program structure.

(c)  Overall quality control, including verifying emission reductions and certification of the emission reduction credits.

(d)  Definition of terms such as “high emitter,” “collector interest vehicles,” and “nonrevivable junk certificates.”

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)



44106

The program shall include provisions for monitoring and preventing all forms of tampering or other forms of cheating, and shall effectively address “avoidance vehicles” such as nonregistered vehicles and vehicles lacking a sufficient inspection and maintenance history. If fraud is detected, the program shall include provisions for suspending all new transactions with the entity suspected of fraud until problems are corrected and revaluing all credits used to meet the emissions reduction requirements. Contracts with authorized entities shall include remedies in cases of fraud.

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)



44107

The program shall discourage tampering and other forms of cheating, and effectively address “avoidance vehicles,” such as nonregistered vehicles and vehicles lacking a sufficient inspection and maintenance history.

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)



44109

The program shall include appropriate means to solicit vehicle owners, including mass mailings, media advertising, news coverage, and direct mail to owners of candidate vehicles, and may include high-emitting vehicles based on smog check or remote sensing or high-emitter profile information.

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)



44115

The program shall ensure that vehicle purchase transactions are convenient to vehicle owners, including advance screening to reasonably assure that vehicles qualify for the program.

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)



44120

Vehicle disposal under the program shall be consistent with appropriate state board guidance and provisions of the Vehicle Code dealing with vehicle disposal and parts reuse, and shall do both of the following:

(a)  Allow for trading, sale, and resale of the vehicles between licensed auto dismantlers or other appropriate parties to maximize the salvage value of the vehicles through the recycling, sales, and use of parts of the vehicles, consistent with the Vehicle Code and appropriate state board guidelines.

(b)  Set aside and resell to the public any vehicles with special collector interest. No emission reduction credit shall be generated for vehicles that are resold to the public. Vehicles acquired for their collector interest shall be properly repaired to meet minimum established vehicle emission standards before reregistration, unless the vehicle is sold with a nonrepairable vehicle certificate or a nonrevivable junk certificate.

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)



44121

The state board shall develop standards for the certification and use of emission reduction credits to ensure that the credits are real, surplus, and quantifiable after accounting for program uncertainties.

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)



44122

Emission reductions achieved from retired vehicles shall be quantified as follows:

(a)  Vehicle emissions shall be based on either direct testing, statistical sampling, or emission modeling methods. Sampling of a statistically significant portion of the vehicles may be used to estimate emission benefits or to develop and validate correlations for use in estimating emission benefits.

(b)  A reasonably reliable mechanism shall be applied to estimate vehicle miles traveled and the remaining useful life of each purchased vehicle. The odometer reading shall be matched on each purchased vehicle with the records of the Department of Motor Vehicles and smog check records to verify driving history, or statistical data shall be used to estimate vehicle use.

(c)  An annual survey shall be performed of a statistically meaningful number of participants to determine replacement vehicle and post-participation behavior and also to determine the extent, if any, of in-migration of low-cost vehicles due to price increases in the scrapping market area resulting from the scrap program.

(Added by Stats. 1995, Ch. 929, Sec. 7. Effective January 1, 1996.)






ARTICLE 11 - Enhanced Fleet Modernization Program

44125

(a) No later than July 1, 2009, the state board, in consultation with the bureau, shall adopt a program to commence on January 1, 2010, that allows for the voluntary retirement of passenger vehicles and light-duty and medium-duty trucks that are high polluters. The program shall be administered by the bureau pursuant to guidelines adopted by the state board.

(b) No later than June 30, 2015, the state board, in consultation with the bureau, shall update the program established pursuant to subdivision (a). The program shall continue to be administered by the bureau pursuant to guidelines updated and adopted by the state board.

(c) The guidelines shall ensure all of the following:

(1) Vehicles retired pursuant to the program are permanently removed from operation and retired at a dismantler under contract with the bureau.

(2) Districts retain their authority to administer vehicle retirement programs otherwise authorized under law.

(3) The program is available for high polluting passenger vehicles and light-duty and medium-duty trucks that have been continuously registered in California for two years prior to acceptance into the program or otherwise proven to have been driven primarily in California for the last two years and have not been registered in another state or country in the last two years. The guidelines may require a vehicle to take, complete, or pass a smog check inspection.

(4) The program is focused where the greatest air quality impact can be identified.

(5) (A) Compensation for retired vehicles shall be at least one thousand five hundred dollars ($1,500) for a low-income motor vehicle owner, as defined in Section 44062.1, and no more than one thousand dollars ($1,000) for all other motor vehicle owners.

(B) Replacement or a mobility option may be an option for all motor vehicle owners and may be in addition to compensation for vehicles retired pursuant to subparagraph (A). For low-income motor vehicle owners, as defined in Section 44062.1, compensation toward a replacement vehicle or mobility option shall be no less than two thousand five hundred dollars ($2,500). Compensation toward a replacement vehicle for all other motor vehicle owners shall not exceed compensation for low-income motor vehicle owners.

(C) Compensation for either retired or replacement vehicles or a mobility option for low-income motor vehicle owners may be increased as necessary to maximize the air quality benefits of the program while also ensuring participation by low-income motor vehicle owners, as defined in Section 44062.1. Increases in compensation amounts may be based on factors, including, but not limited to, the age of the retired or replaced vehicle, the emissions benefits of the retired or replaced vehicle, the emissions impact of any replacement vehicle, participation by low-income motor vehicle owners, as defined in Section 44062.1, and the location of the vehicle in an area of the state with the poorest air quality.

(6) Cost-effectiveness and impacts on disadvantaged and low-income populations are considered. Program eligibility may be limited on the basis of income to ensure the program adequately serves persons of low or moderate income.

(7) Provisions that coordinate the vehicle retirement and replacement and mobility option components of the program with the vehicle retirement component of the bureau’s Consumer Assistance Program, established pursuant to other provisions of this chapter, to ensure vehicle owners participate in the appropriate program to maximize emissions reductions.

(8) Streamlined administration to simplify participation while protecting the accountability of moneys spent.

(9) Specific steps to ensure the vehicle replacement and mobility option component of the program is available in areas designated as federal extreme nonattainment.

(10) A requirement that vehicles eligible for retirement have sufficient remaining life. Demonstration of sufficient remaining life may include proof of current registration, passing a recent smog check inspection, or passing another test similar to a smog check inspection.

(d) When updating the guidelines to the program established pursuant to subdivision (a), the state board shall study and consider all the following elements:

(1) Methods of financial assistance other than vouchers.

(2) An option for automobile dealerships or other used car sellers to accept cars for retirement, provided the cars are dismantled consistent with the requirements of the program.

(3) An incentive structure with varied incentive amounts to maximize program participation and cost-effective emissions reductions.

(4) Increased emphasis on the replacement of high polluters with cleaner vehicles or the increased use of public transit and car sharing that results in the increased utilization of the vehicle replacement and mobility option component of the program.

(5) Increased emphasis on the reduction of greenhouse gas emissions through increased vehicle efficiency or transit and car sharing use as a result of the program.

(6) Increased partnerships and outreach with community-based organizations.

(e) For purposes of this section, the following terms have the following meanings:

(1) “Car sharing” has the same definition as in Section 44258.

(2) “Mobility option” means a voucher for public transit or car sharing.

(Amended by Stats. 2014, Ch. 530, Sec. 2. Effective January 1, 2015.)



44126

The Enhanced Fleet Modernization Subaccount is hereby created in the High Polluter Repair or Removal Account. All moneys deposited in the subaccount shall be available to the department and the BAR, upon appropriation by the Legislature, to establish and implement the program created pursuant to this article.

(Amended by Stats. 2009, Ch. 200, Sec. 4. Effective January 1, 2010.)









CHAPTER 6 - Used Direct Import Vehicles

44200

For purposes of this chapter, “used direct import vehicle” means any 1975 or later model-year direct import vehicle not required to be certified as a new direct import vehicle pursuant to this part.

For purposes of this section, the age of a motor vehicle shall be determined by the following, in descending order of preference:

(a)  From the first calendar day of the model year as indicated in the vehicle identification number.

(b)  From the last calendar day of the month the vehicle was delivered by the manufacturer as shown on the foreign title document.

(c)  From January 1 of the same calendar year as the model year shown on the foreign title document.

(d)  From the last calendar day of the month the foreign title document was issued.

(Amended by Stats. 1989, Ch. 859, Sec. 6.)



44201

The state board shall adopt, by regulation, a certification program for used direct import vehicles. The state board shall issue a certificate of conformance to each used direct import vehicle which meets the requirements of this program.

(Amended by Stats. 1989, Ch. 859, Sec. 7.)



44202

A used direct import vehicle which was not registered in this state prior to the adoption of regulations adopted pursuant to Section 44201, may not be registered in this state unless it has received a certificate of conformance from the state board, except as provided in Section 44210.

(Amended by Stats. 1989, Ch. 859, Sec. 8.)



44203

The certification program established pursuant to Section 44201 shall require all of the following components:

(a)  A test of the vehicle’s emissions performed at a laboratory licensed by the state board.

(b)  A determination that the emissions of the vehicle meet applicable emission standards adopted by the state board.

(c)  Any vehicle labelling and description of any emissions-related modifications to the vehicle that the state board finds appropriate to assure that the emission-related system of the vehicle can be inspected, serviced, and repaired successfully throughout the state.

(d)  Any other requirements the board may determine appropriate to assure the used direct import vehicle will continue to comply with emission standards in use, except that no requirement may be established to warrant the emissions control system or to recall vehicles which exhibit a defective emission control system subsequent to receiving a valid certificate of conformance.

(Amended by Stats. 1989, Ch. 859, Sec. 9.)



44204

The state board may perform a confirmatory test of the vehicle’s emissions prior to issuance of a certificate of conformity.

(Added by Stats. 1985, Ch. 1138, Sec. 2.)



44205

The state board shall adopt regulations prescribing the requirements for any laboratory seeking approval as a state-licensed laboratory for purposes of this chapter. The requirements shall include, but not be limited to, all of the following:

(a)  An agreement to random inspections of the facility and any vehicles on the premises by the state board or its designee.

(b)  Recordkeeping for testing and quality control.

(c)  An agreement to perform correlation testing at the request of the state board.

(d)  An agreement to hold vehicles at the laboratory for up to 10 calendar days for the purpose of inspection and confirmatory testing upon request of the state board.

(Added by Stats. 1985, Ch. 1138, Sec. 2.)



44207

A laboratory’s license may be suspended or revoked by the state board, after a hearing, for failure to meet the requirements of licensing established in Section 44205 or for other cause specified by the state board in regulation. The state board shall adopt regulations governing the suspension, revocation, and reinstatement of the licenses.

(Added by Stats. 1985, Ch. 1138, Sec. 2.)



44208

The state board may, by regulation, impose fees for the licensing of laboratories and for the issuance of certificates of conformity to recover the state board’s costs, including enforcement costs, of administration of any program the state board may establish pursuant to this chapter.

(Added by Stats. 1985, Ch. 1138, Sec. 2.)



44209

Any person who falsifies any test record or report which has been submitted to any other person, the department, or the state board pursuant to this chapter is subject to punishment by a fine of not less than one thousand dollars ($1,000) or more than five thousand dollars ($5,000), imprisonment in a county jail for not more than one year, imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 197. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



44210

The requirements of Section 44202 do not apply to any motor vehicle having a certificate of conformity issued by the federal Environmental Protection Agency pursuant to the federal Clean Air Act (42 U.S.C. Section 7401, et seq. ) and originally registered in another state by a person who was a resident of that state for at least one year prior to the original registration, who subsequently establishes residence in this state and who, upon registration of the vehicle in California, provides evidence satisfactory to the Department of Motor Vehicles of that previous residence and registration.

(Added by Stats. 1985, Ch. 1138, Sec. 2.)






CHAPTER 7 - District Fees to Implement the California Clean Air Act

44220

The Legislature hereby finds and declares as follows:

(a)  This chapter is intended to ensure that any county air pollution control district, or unified or regional air pollution control district, may, upon adoption of a resolution by the district governing board, exercise fee authority similar to that provided the south coast district pursuant to Section 9250.11 of the Vehicle Code and the Sacramento district pursuant to Section 41081, in order to ensure that districts, and, in the south coast district, other implementing agencies, have the necessary funds to carry out their responsibilities for implementing the California Clean Air Act of 1988 (Chapter 1568 of the Statutes of 1988).

(b)  The revenues from the fees collected pursuant to this chapter shall be used solely to reduce air pollution from motor vehicles and for related planning, monitoring, enforcement, and technical studies necessary for the implementation of the California Clean Air Act of 1988.

(Amended by Stats. 1996, Ch. 124, Sec. 76. Effective January 1, 1997.)



44223

(a)  In addition to any other fees specified in this code, the Vehicle Code, and the Revenue and Taxation Code, a district, except the Sacramento district, which has been designated by the state board as a state nonattainment area for any pollutant emitted by motor vehicles may levy a fee of up to two dollars ($2) on motor vehicles registered within the district. A district may impose the fee only if the district board adopts a resolution providing for both the fee and a corresponding program for the reduction of air pollution from motor vehicles pursuant to, and for related planning, monitoring, enforcement, and technical studies necessary for the implementation of, the California Clean Air Act of 1988 (Chapter 1568 of the Statutes of 1988).

(b)  In districts with nonelected officials on their boards, a resolution adopted pursuant to subdivision (a) shall be approved by both a majority of the board and a majority of the board members who are elected officials.

(c)  A fee imposed pursuant to this section shall become effective on either April 1 or October 1, as provided in the resolution adopted by the board pursuant to subdivision (a).

(Amended by Stats. 1992, Ch. 427, Sec. 107. Effective January 1, 1993.)



44225

A district may increase the fee established under Section 44223 to up to six dollars ($6). A district may increase the fee only if the following conditions are met:

(a) A resolution providing for both the fee increase and a corresponding program for expenditure of the increased fees for the reduction of air pollution from motor vehicles pursuant to, and for related planning, monitoring, enforcement, and technical studies necessary for the implementation of, the California Clean Air Act of 1988 is adopted and approved by the governing board of the district.

(b) In districts with nonelected officials on their governing boards, the resolution shall be adopted and approved by both a majority of the governing board and a majority of the board members who are elected officials.

(c) An increase in fees established pursuant to this section shall become effective on either April 1 or October 1, as provided in the resolution adopted by the board pursuant to subdivision (a).

(d) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2004, Ch. 707, Sec. 3) by Stats. 2013, Ch. 401, Sec. 6. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 7 of Ch. 401.)



44225-1

A district may increase the fee established under Section 44223 to up to four dollars ($4). A district may increase the fee only if the following conditions are met:

(a) A resolution providing for both the fee increase and a corresponding program for expenditure of the increased fees for the reduction of air pollution from motor vehicles pursuant to, and for related planning, monitoring, enforcement, and technical studies necessary for the implementation of, the California Clean Air Act of 1988 is adopted and approved by the governing board of the district.

(b) In districts with nonelected officials on their governing boards, the resolution shall be adopted and approved by both a majority of the governing board and a majority of the board members who are elected officials.

(c) An increase in fees established pursuant to this section shall become effective on either April 1 or October 1, as provided in the resolution adopted by the board pursuant to subdivision (a).

(d) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 3.5) by Stats. 2013, Ch. 401, Sec. 7. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)



44227

Upon request of a district, the Department of Motor Vehicles shall collect the fees established pursuant to Sections 44223 and 44225 upon renewal of the registration of any motor vehicle subject to this part and registered in the district, except those vehicles which are expressly exempted under the Vehicle Code from the payment of registration fees.

(Added by Stats. 1990, Ch. 1705, Sec. 1.)



44229

(a) After deducting all administrative costs it incurs through collection of fees pursuant to Section 44227, the Department of Motor Vehicles shall distribute the revenues to districts, which shall use the revenues resulting from the first four dollars ($4) of each fee imposed to reduce air pollution from motor vehicles and to carry out related planning, monitoring, enforcement, and technical studies necessary for implementation of the California Clean Air Act of 1988. Fees collected by the Department of Motor Vehicles pursuant to this chapter shall be distributed to districts based upon the amount of fees collected from motor vehicles registered within each district.

(b) Notwithstanding Sections 44241 and 44243, a district shall use the revenues resulting from the next two dollars ($2) of each fee imposed pursuant to Section 44227 to implement the following programs that the district determines remediate air pollution harms created by motor vehicles on which the surcharge is imposed:

(1) Projects eligible for grants under the Carl Moyer Memorial Air Quality Standards Attainment Program (Chapter 9 (commencing with Section 44275) of Part 5).

(2) The new purchase, retrofit, repower, or add-on equipment for previously unregulated agricultural sources of air pollution, as defined in Section 39011.5, for a minimum of three years from the date of adoption of an applicable rule or standard, or until the compliance date of that rule or standard, whichever is later, if the state board has determined that the rule or standard complies with Sections 40913, 40914, and 41503.1, after which period of time, a new purchase, retrofit, repower, or add-on of equipment shall not be funded pursuant to this chapter. The districts shall follow any guidelines developed under subdivision (a) of Section 44287 for awarding grants under this program.

(3) The purchase of new, or retrofit of emissions control equipment for existing, schoolbuses pursuant to the Lower-Emission School Bus Program adopted by the state board.

(4) An accelerated vehicle retirement or repair program that is adopted by the state board pursuant to authority granted hereafter by the Legislature by statute.

(5) The replacement of onboard natural gas fuel tanks on schoolbuses owned by a school district that are 14 years or older, not to exceed twenty thousand dollars ($20,000) per bus, pursuant to the Lower-Emission School Bus Program adopted by the state board.

(6) The enhancement of deteriorating natural gas fueling dispensers of fueling infrastructure operated by a school district with a one-time funding amount not to exceed five hundred dollars ($500) per dispenser, pursuant to the Lower-Emission School Bus Program adopted by the state board.

(c) The Department of Motor Vehicles may annually expend not more than 1 percent of the fees collected pursuant to Section 44227 on administrative costs.

(d) A project funded by the program shall not be used for credit under any state or federal emissions averaging, banking, or trading program. An emission reduction generated by the program shall not be used as marketable emission reduction credits or to offset any emission reduction obligation of any person or entity. Projects involving new engines that would otherwise generate marketable credits under state or federal averaging, banking, and trading programs shall include transfer of credits to the engine end user and retirement of those credits toward reducing air emissions in order to qualify for funding under the program. A purchase of a low-emission vehicle or of equipment pursuant to a corporate or a controlling board’s policy, but not otherwise required by law, shall generate surplus emissions reductions and may be funded by the program.

(e) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 216, Sec. 2.5) by Stats. 2013, Ch. 401, Sec. 8. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 9 of Ch. 401.)



44229-1

(a) After deducting all administrative costs it incurs through collection of fees pursuant to Section 44227, the Department of Motor Vehicles shall distribute the revenues to districts which shall use the fees to reduce air pollution from motor vehicles and to carry out related planning, monitoring, enforcement, and technical studies necessary for implementation of the California Clean Air Act of 1988. Fees collected by the Department of Motor Vehicles pursuant to this chapter shall be distributed to districts based upon the amount of fees collected from motor vehicles registered within each district.

(b) The Department of Motor Vehicles may annually expend not more than the following percentages of the fees collected pursuant to Section 44227 on administrative costs:

(1) During the first year after the operative date of this chapter, not more than 5 percent of the fees collected may be used for administrative costs.

(2) During the second year after the operative date of this chapter, not more than 3 percent of the fees collected may be used for administrative costs.

(3) During any year subsequent to the second year after the operative date of this chapter, not more than 1 percent of the fees collected may be used for administrative costs.

(c) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 4.5) by Stats. 2013, Ch. 401, Sec. 9. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)



44231

After consulting with the Department of Motor Vehicles on the feasibility thereof, a district board may exempt from all or part of the fee any category of low-emission motor vehicle.

(Added by Stats. 1990, Ch. 1705, Sec. 1.)



44233

Not more than 5 percent of the fees distributed to any district pursuant to Section 44229, or distributed by a district to any other public agency pursuant to this chapter, shall be used by the district or other public agency for administrative costs.

(Amended by Stats. 1991, Ch. 807, Sec. 2.)



44235

A district shall not use fees established under Sections 44223 and 44225 for the purpose of establishing or maintaining the district as a direct provider of carpool, vanpool, or other ridesharing or transit services. However, a district may use these funds to enter into, and implement, agreements with agencies which directly provide carpool, vanpool, or other ridesharing or transit services to provide these services.

(Added by Stats. 1990, Ch. 1705, Sec. 1.)



44236

A district may allocate funds raised by fees established under Sections 44223 and 44225 to meet the requirements of Section 65089 of the Government Code, if those requirements are in compliance with, and necessary for the implementation of, the California Clean Air Act of 1988.

(Added by Stats. 1990, Ch. 1705, Sec. 1.)



44237

A district may use fees established under Sections 44223 and 44225 to enter into an agreement with a council of governments, regional agency, or local agency to carry out Section 40717.

(Added by Stats. 1990, Ch. 1705, Sec. 1.)



44241

(a) Fee revenues generated under this chapter in the bay district shall be subvened to the bay district by the Department of Motor Vehicles after deducting its administrative costs pursuant to Section 44229.

(b) Fee revenues generated under this chapter shall be allocated by the bay district to implement the following mobile source and transportation control projects and programs that are included in the plan adopted pursuant to Sections 40233, 40717, and 40919:

(1) The implementation of ridesharing programs.

(2) The purchase or lease of clean fuel buses for school districts and transit operators.

(3) The provision of local feeder bus or shuttle service to rail and ferry stations and to airports.

(4) Implementation and maintenance of local arterial traffic management, including, but not limited to, signal timing, transit signal preemption, bus stop relocation and “smart streets.”

(5) Implementation of rail-bus integration and regional transit information systems.

(6) Implementation of demonstration projects in telecommuting and in congestion pricing of highways, bridges, and public transit. No funds expended pursuant to this paragraph for telecommuting projects shall be used for the purchase of personal computing equipment for an individual’s home use.

(7) Implementation of vehicle-based projects to reduce mobile source emissions, including, but not limited to, engine repowers, engine retrofits, fleet modernization, alternative fuels, and advanced technology demonstrations.

(8) Implementation of a smoking vehicles program.

(9) Implementation of an automobile buy-back scrappage program operated by a governmental agency.

(10) Implementation of bicycle facility improvement projects that are included in an adopted countywide bicycle plan or congestion management program.

(11) The design and construction by local public agencies of physical improvements that support development projects that achieve motor vehicle emission reductions. The projects and the physical improvements shall be identified in an approved area-specific plan, redevelopment plan, general plan, or other similar plan.

(c) (1) Fee revenue generated under this chapter shall be allocated by the bay district for projects and programs specified in subdivision (b) to cities, counties, the Metropolitan Transportation Commission, transit districts, or any other public agency responsible for implementing one or more of the specified projects or programs. Fee revenue generated under this chapter may also be allocated by the bay district for projects and programs specified in paragraph (7) of subdivision (b) to entities that include, but are not limited to, public agencies, consistent with applicable policies adopted by the governing board of the bay district. Those policies shall include, but are not limited to, requirements for cost-sharing for projects subject to the policies. Fee revenues shall not be used for any planning activities that are not directly related to the implementation of a specific project or program.

(2) The bay district shall adopt cost-effectiveness criteria for fee revenue generated under this chapter that projects and programs are required to meet. The cost-effectiveness criteria shall maximize emissions reductions and public health benefits.

(d) Not less than 40 percent of fee revenues shall be allocated to the entity or entities designated pursuant to subdivision (e) for projects and programs in each county within the bay district based upon the county’s proportionate share of fee-paid vehicle registration.

(e) In each county, one or more entities may be designated as the overall program manager for the county by resolutions adopted by the county board of supervisors and the city councils of a majority of the cities representing a majority of the population in the incorporated area of the county. The resolution shall specify the terms and conditions for the expenditure of funds. The entities so designated shall be allocated the funds pursuant to subdivision (d) in accordance with the terms and conditions of the resolution.

(f) Any county, or entity designated pursuant to subdivision (e), that receives funds pursuant to this section, at least once a year, shall hold one or more public meetings for the purpose of adopting criteria for expenditure of the funds and to review the expenditure of revenues received pursuant to this section by any designated entity. If any county or entity designated pursuant to subdivision (e) that receives funds pursuant to this section has not allocated all of those funds within six months of the date of the formal approval of its expenditure plan by the bay district, the bay district shall allocate the unallocated funds in accordance with subdivision (c).

(Amended by Stats. 2005, Ch. 568, Sec. 1. Effective January 1, 2006.)



44241.5

The bay district board shall hold an annual public hearing to review the expenditure of revenues received by the bay district pursuant to Section 44241 to determine their effectiveness in improving air quality.

(Added by Stats. 1995, Ch. 950, Sec. 3. Effective January 1, 1996.)



44242

(a)  Any agency which receives funds pursuant to Section 44241 shall, at least once every two years, undertake an audit of each program or project funded. The audit shall be conducted by an independent auditor selected by the bay district in accordance with Division 2 (commencing with Section 1100) of the Public Contract Code. The district shall deduct any audit costs which will be incurred pursuant to this section prior to distributing fee revenues to cities, counties, or other agencies pursuant to Section 44241.

(b)  Upon completion of an audit conducted pursuant to subdivision (a), the bay district shall do both of the following:

(1)  Make the audit available to the public and to the affected agency upon request.

(2)  Review the audit to determine if the fee revenues received by the agency were spent for the reduction of air pollution from motor vehicles pursuant to the plan prepared pursuant to Sections 40233 and 40717.

(c)  If, after reviewing the audit, the bay district determines that the revenues from the fees may have been expended in a manner which is contrary to this chapter or which will not result in the reduction of air pollution from motor vehicles pursuant to that plan, the district shall do all of the following:

(1)  Notify the agency of its determination.

(2)  Within 45 days of the notification pursuant to paragraph (1), hold a public hearing at which the agency may present information relating to expenditure of the revenues from the fees.

(3)  After the public hearing, if the district determines that the agency has expended the revenues from the fees in a manner which is contrary to this chapter or which will not result in the reduction of air pollution from motor vehicles pursuant to the plan prepared pursuant to Sections 40233 and 40717, the district shall withhold these revenues from the agency in an amount equal to the amount which was inappropriately expended. Any revenues withheld pursuant to this paragraph shall be redistributed to the other cities within the county, or to the county, to the extent the district determines that they have complied with the requirements of this chapter.

(d)  Any agency which receives funds pursuant to Section 44241 shall encumber and expend the funds within two years of receiving the funds, unless an application for funds pursuant to this chapter states that the project will take a longer period of time to implement and is approved by the district or the agency designated pursuant to subdivision (e) of Section 44241. In any other case, the district or agency may extend the time beyond two years, if the recipient of the funds applies for that extension and the district or agency, as the case may be, finds that significant progress has been made on the project for which the funds were granted.

(Amended by Stats. 1995, Ch. 950, Sec. 4. Effective January 1, 1996.)



44243

Fee revenues generated under this chapter in the south coast district shall be subvened to the south coast district by the Department of Motor Vehicles, after deducting its administrative costs pursuant to Section 44229, for expenditure in the following manner:

(a)  (1)  Thirty cents ($0.30) of every dollar subvened shall be used by the south coast district for programs to reduce air pollution from motor vehicles and to carry out related planning, monitoring, enforcement, and technical studies which are authorized by, or necessary to implement, the Clean Air Act Amendments of 1990 (P.L. 101-549), the California Clean Air Act of 1988, or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3.

(2)  Funds allocated pursuant to paragraph (1) shall also be used to provide technical assistance to cities receiving funds pursuant to subdivision (b). That technical assistance shall include, but not be limited to, workshops and direct assistance to individual cities on how to develop and implement programs to reduce air pollution from motor vehicles.

(b)  (1)  Forty cents ($0.40) of every dollar subvened shall be distributed by the district to cities and counties located in the south coast district, based upon their prorated share of population, to be used to implement programs to reduce air pollution from motor vehicles which are authorized by, or necessary to implement, the Clean Air Act Amendments of 1990, the California Clean Air Act of 1988, or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3. No city or county may receive funds pursuant to this subdivision unless, on or before April 1, 1992, or, for a newly incorporated city, within 90 days of the date of incorporation, the city or county has adopted and transmitted to the south coast district an ordinance which does all of the following:

(A)  Expresses support for the adoption of motor vehicle registration fees to be used to reduce air pollution from motor vehicles pursuant to the Clean Air Act Amendments of 1990, the California Clean Air Act of 1988, or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3.

(B)  Expressly requires all fee revenues distributed to the city or county pursuant to this subdivision or subdivision (c) to be spent to reduce air pollution from motor vehicles pursuant to the Clean Air Act Amendments of 1990, the California Clean Air Act of 1988, or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3.

(C)  Establishes an air quality improvement trust fund into which all fee revenues distributed to the city or county shall be deposited, and out of which expenditures shall be made to reduce air pollution from motor vehicles pursuant to the Clean Air Act Amendments of 1990, the California Clean Air Act of 1988, or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3.

(2)  If a city or county fails to adopt an ordinance pursuant to this subdivision, the fee revenues which would be distributed to that city or county shall instead be distributed to the other cities and counties within the south coast district which have adopted an ordinance pursuant to this subdivision, based upon their prorated share of registered motor vehicles.

(c)  Thirty cents ($0.30) of every dollar subvened shall be deposited by the district in an account to be used, pursuant to Section 44244, to provide grants to fund projects for the exclusive purpose of reducing air pollution from motor vehicles that are authorized by, or necessary to implement, the Clean Air Act Amendments of 1990, the California Clean Air Act of 1988, or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3.

(Amended by Stats. 1995, Ch. 812, Sec. 1. Effective January 1, 1996.)



44244

(a)  There is hereby created a regional Mobile Source Air Pollution Reduction Review Committee. The committee shall be comprised of one representative from each of the following agencies:

(1)  The south coast district.

(2)  The Southern California Association of Governments.

(3)  The San Bernardino Associated Governments.

(4)  The Los Angeles County Transportation Commission.

(5)  The Orange County Transportation Commission.

(6)  The Riverside County Transportation Commission.

(7)  The state board.

(8)  A regional ridesharing agency selected by the other members of the committee.

(b)  Fees allocated pursuant to subdivision (c) of Section 44243 shall be used to provide grants for projects to be funded pursuant to a work program developed and adopted by the committee and approved by the south coast district board in the following manner:

(1)  The work program shall be adopted by an affirmative vote of a majority of the committee members.

(2)  Upon adoption of the work program, the work program shall be submitted to the south coast district board which, within 60 days, may approve the work program by majority vote of the full south coast district board. If the south coast district board fails to approve the work program within 60 days of receiving it, the work program shall be deemed disapproved. If the south coast district board disapproves the work program, it shall be returned to the committee which shall amend, readopt, and resubmit the work program to the south coast district board for approval or disapproval.

(c)  The committee shall establish a technical advisory committee to assist in the development of the work program. The technical advisory committee shall include, but not be limited to, representatives of agencies which make up the committee, a representative of the cities from each county within the south coast district, and a representative of the boards of supervisors of each county within the south coast district. The technical advisory committee shall also include one or more persons who have academic training and professional expertise in air pollution control, and one person who is a mechanical engineer specializing in vehicle engines. The technical advisory committee may also include representatives of other public agencies and other interested parties that the committee may determine to be appropriate.

(d)  On or before July 1, 1993, the committee shall prepare, adopt, and make available to the public clear and concise written guidelines and procedures under which projects proposed for funding under the work program will be reviewed and recommended for funding. The guidelines shall specify that only those projects that include, but are not limited to, the adoption and implementation of transportation control measures, transportation demand management programs, clean fuel and clean vehicle programs, and research and monitoring programs, in compliance with the Clean Air Act Amendments of 1990 (P.L. 101-549), the California Clean Air Act of 1988, or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3, and that result in direct and tangible reductions in vehicular air pollution, shall be funded pursuant to the work program.

(e)  The south coast district shall not be eligible for funds allocated pursuant to this section.

(Amended by Stats. 1994, Ch. 721, Sec. 1. Effective September 22, 1994.)



44244.1

(a)  Any agency which receives fee revenues pursuant to Section 44243 or 44244 shall, at least once every two years, be subject to an audit of each program or project funded. The audit shall be conducted by an independent auditor selected by the south coast district in accordance with Division 2 (commencing with Section 1100) of the Public Contract Code. The district shall deduct any audit costs which will be incurred pursuant to this section prior to distributing fee revenues to cities, counties, or other agencies pursuant to Sections 44243 and 44244.

(b)  Upon completion of an audit conducted pursuant to subdivision (a), the south coast district shall do both of the following:

(1)  Make the audit available to the public and to the affected agency upon request.

(2)  Review the audit to determine if the revenues from the fees received by the agency were spent for the reduction of air pollution from motor vehicles pursuant to the California Clean Air Act of 1988 (Chapter 1568 of the Statutes of 1988) or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3.

(c)  If, after reviewing the audit, the south coast district determines that the revenues from the fees may have been expended in a manner which is contrary to this chapter or which will not result in the reduction of air pollution from motor vehicles pursuant to the California Clean Air Act of 1988 or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3, the district shall do all of the following:

(1)  Notify the agency of its determination.

(2)  Within 45 days of the notification pursuant to paragraph (1), hold a public hearing at which the agency may present information related to expenditure of the revenues from the fees.

(3)  After the public hearing, if the district determines that the agency has expended the revenues from the fees in a manner which is contrary to this chapter or which will not result in the reduction of air pollution from motor vehicles pursuant to the California Clean Air Act of 1988 or the plan prepared pursuant to Article 5 (commencing with Section 40460) of Chapter 5.5 of Part 3, the district shall withhold these revenues from the agency in an amount equal to the amount which was inappropriately expended. Any revenues withheld pursuant to this paragraph shall be redistributed to the other agencies or, upon approval of the district board, to entities specified in the work programs developed by the mobile source advisory committee, to the extent the district determines that they have complied with this chapter.

(d)  Any agency which receives fee revenues pursuant to Section 44243 or 44244 shall expend the funds within one year of the program or project completion date.

(Amended by Stats. 1992, Ch. 427, Sec. 108. Effective January 1, 1993.)



44246

(a) For each school district that is required to submit a trip reduction plan to the south coast district, the south coast district shall waive any fee that would otherwise be imposed for the submission or review of a trip reduction plan or for the submission or review of any alternative compliance plan, and shall instead recover that amount from the funds collected by the south coast district pursuant to Section 44243.

(b) The south coast district shall annually calculate the amount necessary to recover the costs of school district plan reviews, and the Mobile Source Air Pollution Reduction Review Committee shall allocate that amount to the south coast district from the funds collected pursuant to subdivision (c) of Section 44243.

(c) This section shall remain in effect until January 1, 2010, or until south coast district Rule 2202 is repealed in its entirety, whichever first occurs, unless a later enacted statute that is enacted before that date and before south coast district Rule 2202 is repealed, deletes or extends that date.

(Added by Stats. 1997, Ch. 273, Sec. 1. Effective August 15, 1997. Inoperative January 1, 2010, or sooner, as prescribed by its own provisions.)






CHAPTER 8 - Smog Index Numbers

44250

The Legislature hereby finds and declares as follows:

(a) Existing programs to ensure that new motor vehicles sold in California emit less pollution may not be adequate to allow attainment of ambient air quality standards. Continued use of older high-emission motor vehicles, inadequate vehicle maintenance practices, and increases in vehicle miles traveled may overwhelm the gains from more stringent standards for new motor vehicles, and defeat state and local efforts to improve air quality.

(b) Substantial additional reductions in vehicle emissions can be achieved by retrofitting existing motor vehicles, enhancing vehicle maintenance practices, and installing additional pollution control equipment on new motor vehicles operated in nonattainment areas. Existing state programs are an impediment to the use of retrofits and additional equipment to reduce vehicle emissions and should be streamlined.

(c) Information on vehicle emissions should be provided to the driving public to encourage the manufacture and purchase of clean burning vehicles, to encourage retrofits of motor vehicles to reduce emissions, to encourage the application of enhanced motor vehicle maintenance practices on a routine basis, and to encourage reductions in vehicle miles traveled.

(Added by Stats. 1994, Ch. 1192, Sec. 31. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years after operative date. Repealed on January 1 after inoperative date, pursuant to Section 44257.)



44251

(a) The state board shall specify smog index numbers for new light-duty passenger vehicles and light-duty trucks with a gross vehicle weight up to 6,000 pounds to be sold in California. That smog index shall be based on certification data quantifying tailpipe and evaporative emissions of ozone precursor chemicals for classes of vehicles.

(b) For diesel fuel vehicles, the smog index shall be based on certification data quantifying tailpipe emissions of ozone precursor chemicals and particulate matter. Particulate emissions from diesel fuel vehicles certified to model year standards that did not include a particulate limit may be assumed to be equal to particulate emissions for model year 1985 diesel fuel vehicles.

(c) The state board shall specify the relative weight of emissions of ozone precursor chemicals and particulates in the smog index values for diesel vehicles. This weighting shall be based on the relative importance of each category of emissions to air quality problems in California.

(d) Smog index number 1.0 shall be assigned to a hypothetical light-duty passenger vehicle, a hypothetical light-duty truck with a gross vehicle weight of 3,750 pounds or less, and a hypothetical light-duty truck with a gross vehicle weight of greater than 3,750 pounds up to 6,000 pounds, emitting the maximum amount of pollution allowed for that class of vehicle certified for sale in this state as of the January 1 immediately preceding the operative date of this section. The state board shall determine the existing class or classes of vehicles to which the smog index shall be applied.

(Amended (as added by Stats. 1994, Ch. 1192) by Stats. 1996, Ch. 1154, Sec. 28. Effective September 30, 1996. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years after operative date. Repealed on January 1 after inoperative date, pursuant to Section 44257.)



44252

The state board, in consultation with the bureau, shall establish smog index numbers for classes or categories of vehicles that may be modified by the use of an emissions retrofit device.

(Added by Stats. 1994, Ch. 1192, Sec. 31. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years after operative date. Repealed on January 1 after inoperative date, pursuant to Section 44257.)



44253

If the Environmental Protection Agency adopts a system that provides for the assignment of one or more index numbers to vehicles in a manner, and for purposes, similar to the smog index provided for in this chapter, the state board shall adopt the index numbers assigned to vehicles by the Environmental Protection Agency as the smog index, but shall also specify a smog index consistent with the federal index system for any vehicle subject to this chapter for which the Environmental Protection Agency has not specified an index number.

(Added by Stats. 1994, Ch. 1192, Sec. 31. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years after operative date. Repealed on January 1 after inoperative date, pursuant to Section 44257.)



44254

(a) The state board shall publish the smog index numbers in a form that is convenient for use by the Department of Motor Vehicles, the bureau, vehicle owners, manufacturers, dealers, and consumers shopping for a new or used motor vehicle of a particular type.

(b) The state board, in consultation with the Environmental Protection Agency, shall adopt regulations specifying a form of decal to be affixed by manufacturers to new motor vehicles pursuant to Section 43200.5 to inform purchasers of the smog index for the vehicle, a smog index chart listing vehicle model years and the corresponding smog index for that model year to be affixed by motor vehicles dealers to used motor vehicles pursuant to subdivision (c) of Section 43705, and information to inform purchasers of the significance of the smog index and smog index chart.

(c) The state board, in consultation with the Department of Motor Vehicles, shall specify a form of notice to be provided by the Department of Motor Vehicles to each owner of a motor vehicle registered in this state, informing the owner of the smog index for the vehicle and the significance of the smog index.

(Added by Stats. 1994, Ch. 1192, Sec. 31. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years after operative date. Repealed on January 1 after inoperative date, pursuant to Section 44257.)



44257

This chapter shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this chapter, and on the January 1 following that date is repealed.

(Added by Stats. 1994, Ch. 1192, Sec. 31. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Repealed on date prescribed by its own provisions. Note: Termination clause affects Chapter 8, commencing with Section 44250.)






CHAPTER 8.5 - Charge Ahead California Initiative

44258

For purposes of this chapter, the following terms have the following meanings:

(a) “Car sharing” means a model of vehicle rental where users can rent vehicles for short periods of time and users are members that have been preapproved to drive.

(b) “Disadvantaged community” means a community identified by the California Environmental Protection Agency pursuant to Section 39711.

(c) “Near-zero-emission vehicle” means a vehicle that utilizes zero-emission technologies, enables technologies that provide a pathway to zero-emissions operations, or incorporates other technologies that significantly reduce criteria pollutants, toxic air contaminants, and greenhouse gas emissions, as defined by the state board in consultation with the State Energy Resources Conservation and Development Commission consistent with meeting the state’s mid- and long-term air quality standards and climate goals.

(d) “Zero-emission vehicle” means a vehicle that produces no emissions of criteria pollutants, toxic air contaminants, and greenhouse gases when stationary or operating, as determined by the state board.

(Added by Stats. 2014, Ch. 530, Sec. 3. Effective January 1, 2015.)



44258.4

(a) Any moneys utilized by this act from the Greenhouse Gas Reduction Fund, established pursuant to Section 16428.8 of the Government Code, shall be consistent with the appropriations processes and criteria established by the Greenhouse Gas Reduction Fund Investment Plan and Communities Revitalization Act (Chapter 4.1 (commencing with Section 39710) of Part 2).

(b) The Charge Ahead California Initiative is hereby established and shall be administered by the state board. The goals of this initiative are to place in service at least 1,000,000 zero-emission and near-zero-emission vehicles by January 1, 2023, to establish a self-sustaining California market for zero-emission and near-zero-emission vehicles in which zero-emission and near-zero-emission vehicles are a viable mainstream option for individual vehicle purchasers, businesses, and public fleets, to increase access for disadvantaged, low-income, and moderate-income communities and consumers to zero-emission and near-zero-emission vehicles, and to increase the placement of those vehicles in those communities and with those consumers to enhance the air quality, lower greenhouse gases, and promote overall benefits for those communities and consumers.

(c) The state board, in consultation with the State Energy Resources Conservation and Development Commission, districts, and the public, shall do all of the following:

(1) (A) Include, commencing with the Air Quality Improvement Program funding plan for the 2016–17 fiscal year, a funding plan that includes the immediate fiscal year and a forecast of estimated funding needs for the subsequent two fiscal years commensurate with meeting the goals of this chapter. Funding needs may be described as a range that identifies the projected high and low funding levels needed for the two-year forecast period to contribute to technology advancement, market readiness, and consumer acceptance of zero- and near-zero-emission vehicle technologies. The funding plan shall include a market and technology assessment for each funded zero- and near-zero-emission vehicle technology to inform the appropriate funding level, incentive type, and incentive amount. The forecast shall include an assessment of when a self-sustaining market is expected and how existing incentives may be modified to recognize expected changes in future market conditions.

(B) Projects included in the forecast may include, but are not limited to, any of the following:

(i) The Clean Vehicle Rebate Project, established pursuant to Section 44274.

(ii) Light-duty zero-emission and near-zero-emission vehicle deployment projects eligible under the Alternative and Renewable Fuel and Vehicle Technology Program, established pursuant to Article 2 (commencing with Section 44272) of Chapter 8.9.

(iii) Programs adopted pursuant to paragraph (4).

(2) Update the plan required pursuant to paragraph (1) at least every three years through January 1, 2023.

(3) No later than June 30, 2015, adopt revisions to the criteria and other requirements for the Clean Vehicle Rebate Project, established pursuant to Section 44274, to ensure the following:

(A) Rebate levels can be phased down in increments based on cumulative sales levels as determined by the state board.

(B) Eligibility is limited based on income.

(C) Consideration of the conversion to prequalification and point-of-sale rebates or other methods to increase participation rates.

(4) (A) Establish programs that further increase access to and direct benefits for disadvantaged, low-income, and moderate-income communities and consumers from electric transportation, including, but not limited to, any of the following:

(i) Financing mechanisms, including, but not limited to, a loan or loan-loss reserve credit enhancement program to increase consumer access to zero-emission and near-zero-emission vehicle financing and leasing options that can help lower expenditures on transportation and prequalification or point-of-sale rebates or other methods to increase participation rates among low- and moderate-income consumers.

(ii) Car sharing programs that serve disadvantaged communities and utilize zero-emission and near-zero-emission vehicles.

(iii) Deployment of charging infrastructure in multiunit dwellings in disadvantaged communities to remove barriers to zero-emission and near-zero-emission vehicle adoption by those who do not live in detached homes. This clause does not preclude the Public Utilities Commission from acting within the scope of its jurisdiction.

(iv) Additional incentives for zero-emission, near-zero-emission, or high-efficiency replacement vehicles or a mobility option available to participants in the enhanced fleet modernization program, established pursuant to Article 11 (commencing with Section 44125) of Chapter 5.

(B) Programs implemented pursuant to this paragraph shall provide adequate outreach to disadvantaged, low-income, and moderate-income communities and consumers, including partnering with community-based organizations.

(Added by Stats. 2014, Ch. 530, Sec. 3. Effective January 1, 2015.)






CHAPTER 8.6 - Zero-Emission Vehicle Grants

44260

The state board, in conjunction with the State Energy Resources Conservation and Development Commission, shall develop and administer a program to provide grants to individuals, local governments, public agencies, nonprofit organizations, and private businesses, to encourage the purchase or lease of a new zero-emission vehicle. The state board may reserve, allocate, and reallocate funds to any of those potential grant recipients. The state board shall periodically review grant applications and the award of grants to ensure, to the greatest extent possible, that all grant funds are used. The state board may reduce or eliminate grants awarded pursuant to this chapter if the state board determines that the recipient received a grant for the purchase or lease of a zero-emission vehicle in the Budget Act of 2001.

(Amended by Stats. 2001, Ch. 763, Sec. 3. Effective January 1, 2002.)



44261

(a)  The maximum available grant for any qualified recipient, as determined by the state board, shall be an amount equal to 90 percent of the incremental cost above one thousand dollars ($1,000) of a new zero-emission light-duty car or truck eligible for the program.

(b)  For the purposes of this chapter:

(1)  “Incremental cost” means the amount determined by the State Energy Resources Conservation and Development Commission as the reasonable difference between the cost of the zero-emission vehicle and the cost of a comparable gasoline or diesel fueled vehicle.

(2)  “New zero-emission vehicle” shall include previously leased vehicles that have been substantially upgraded, as determined by the state board, with new technologies, including, but not necessarily limited to, advanced batteries or power electronics.

(Added by Stats. 2000, Ch. 1072, Sec. 1. Effective September 30, 2000.)



44262

Grants made pursuant to this chapter shall be distributed in the following manner, in amounts as determined by the state board:

(a)  Up to three thousand dollars ($3,000) of the available grant funds may be provided for the first 12-month period of the lease or purchase of the vehicle.

(b)  Up to three thousand dollars ($3,000) of the remaining available grant funds may be provided for the second 12-month period of the lease or purchase of the vehicle.

(c)  Up to three thousand dollars ($3,000) of the remaining available grant funds may be provided for the third 12-month period of the lease or purchase of the vehicle.

(d)  No grant funds shall be provided following the third 12-month period of the lease or purchase of the vehicle.

(Added by Stats. 2000, Ch. 1072, Sec. 1. Effective September 30, 2000.)



44263

In order to be eligible to receive a grant under this chapter, a zero-emission vehicle shall meet all of the following criteria:

(a)  Be purchased on or leased on or after October 1, 2000, and on or before December 31, 2002. For purposes of this subdivision, a vehicle shall be deemed to be leased on the date upon which the lease of the vehicle commences.

(b)  Be registered with the Department of Motor Vehicles for use in this state.

(c)  Meet all applicable federal and state safety standards, or, if the vehicle is to be utilized solely for a demonstration program, have received the applicable waivers from the National Highway Traffic Safety Administration.

(d)  Be capable of operation on a freeway, as determined by the state board in conjunction with the State Energy Resources Conservation and Development Commission.

(e)  Any other criteria established by the state board.

(Added by Stats. 2000, Ch. 1072, Sec. 1. Effective September 30, 2000.)



44265

(a)  The grant program described in this chapter may be administered by a local air management district or air pollution control district on a voluntary basis.

(b)  Any district that voluntarily administers this grant program is authorized to provide grants from its own funding sources in an amount of five hundred dollars ($500) to one thousand dollars ($1,000) or more per year for each qualified zero-emission vehicle registered within the boundaries of its territorial jurisdiction.

(Amended by Stats. 2002, Ch. 664, Sec. 148. Effective January 1, 2003.)






CHAPTER 8.7 - Electric Vehicle Charging Stations Open Access Act

44268

As used in this chapter, the following terms have the following meanings:

(a) “Battery” means an electrochemical energy storage system powered directly by electrical current.

(b) “Electric vehicle” means a vehicle that uses a plug-in battery to provide all or part of the motive power of the vehicle, including battery electric, plug-in hybrid electric, or plug-in fuel cell vehicle.

(c) “Electric vehicle charging station” means one or more publicly available parking spaces served by electric vehicle service equipment.

(d) “Electric vehicle service equipment” means an electric component assembly or cluster of component assemblies designed specifically to charge batteries within electric vehicles by permitting the transfer of electric energy to a battery or other storage device in an electric vehicle.

(e) “Interoperability billing standards” means the ability for a member of one electric charging station billing network to use another billing network.

(f) “Network roaming” means the act of a member of one electric vehicle charging station billing network using a charging station that is outside of the member’s billing network with his or her billing network account information.

(g) “Publicly available parking space” means a parking space that has been designated by a property owner or lessee to be available to, and accessible by, the public and may include on-street parking spaces and parking spaces in surface lots or parking garages. “Publicly available parking space” shall not include a parking space that is part of, or associated with, a private residence, a parking space that is reserved for the exclusive use of an individual driver or vehicle or for a group of drivers or vehicles, such as employees, tenants, visitors, residents of a common interest development, or residents of an adjacent building, or a parking space provided by a producer of electric vehicles as a service. Nothing in this article limits the ability of an owner or lessee of a publicly available parking space whose primary business is other than electric vehicle charging from restricting use of the parking space, such as limiting use to customers and visitors of the business.

(Added by Stats. 2013, Ch. 418, Sec. 2. Effective January 1, 2014.)



44268.2

(a) (1) Persons desiring to use an electric vehicle charging station that requires payment of a fee shall not be required to pay a subscription fee in order to use the station, and shall not be required to obtain membership in any club, association, or organization as a condition of using the station. The total actual charges for the use of an electric vehicle charging station, including any additional network roaming charges for nonmembers, shall be disclosed to the public at the point of sale. An electric vehicle charging station that requires payment of a fee shall allow a person desiring to use the station to pay via credit card or mobile technology, or both.

(2) Notwithstanding paragraph (1), an electric vehicle charging station may offer services on a subscription- or membership-only basis provided those electric vehicle charging stations allow nonsubscribers or nonmembers the ability to use the electric vehicle charging station through the payment options detailed in paragraph (1).

(b) The service provider of electric vehicle service equipment at an electric vehicle charging station or its designee shall disclose to the National Renewable Energy Laboratory the electric vehicle charging station’s geographic location, a schedule of fees, accepted methods of payment, and the amount of network roaming charges for nonmembers, if any.

(c) Electric vehicle charging stations shall be labeled in accordance with Part 309 of Title 16 of the Code of Federal Regulations, and, where commercially reasonable and feasible, may be clearly marked with appropriate directional signage in the parking area or facility where they are located.

(d) If no interoperability billing standards have been adopted by a national standards organization by January 1, 2015, the state board may adopt interoperability billing standards for network roaming payment methods for electric vehicle charging stations. If the state board adopts interoperability billing standards, all electric vehicle charging stations that require payment shall meet those standards within one year. Any standards adopted by the state board shall consider other governmental or industry-developed interoperability billing standards and may adopt interoperability billing standards promulgated by an outside authoritative body.

(Added by Stats. 2013, Ch. 418, Sec. 2. Effective January 1, 2014.)






CHAPTER 8.9 - California Alternative and Renewable Fuel, Vehicle Technology, Clean Air, and Carbon Reduction Act of 2007

ARTICLE 1 - General Provisions

44270

This chapter shall be known, and may be cited, as the California Alternative and Renewable Fuel, Vehicle Technology, Clean Air, and Carbon Reduction Act of 2007.

(Added by Stats. 2007, Ch. 750, Sec. 5. Effective January 1, 2008.)



44270.3

For the purposes of this chapter, the following terms have the following meanings:

(a) “Benefit-cost score,” for the Alternative and Renewable Fuel and Vehicle Technology Program created pursuant to Section 44272, means a project’s expected or potential greenhouse gas emissions reduction per dollar awarded by the commission to the project from the Alternative and Renewable Fuel and Vehicle Technology Fund.

(b) “Commission” means the State Energy Resources Conservation and Development Commission.

(c) “Full fuel-cycle assessment” or “life-cycle assessment” means evaluating and comparing the full environmental and health impacts of each step in the life cycle of a fuel, including, but not limited to, all of the following:

(1) Feedstock production, extraction, cultivation, transport, and storage, and the transportation and use of water and changes in land use and land cover therein.

(2) Fuel production, manufacture, distribution, marketing, transport, and storage, and the transportation and use of water therein.

(3) Vehicle operation, including refueling, combustion, conversion, permeation, and evaporation.

(d) “Vehicle technology” means any vehicle, boat, off-road equipment, or locomotive, or component thereof, including its engine, propulsion system, transmission, or construction materials.

(e) For purposes of the Air Quality Improvement Program created pursuant to Section 44274, the following terms have the following meanings:

(1) “Benefit-cost score” means the reasonably expected or potential criteria pollutant emission reductions achieved per dollar awarded by the board for the project.

(2) “Project” means a category of investments identified for potential funding by the board, including, but not limited to, competitive grants, revolving loans, loan guarantees, loans, vouchers, rebates, and other appropriate funding measures for specific vehicles, equipment, technologies, or initiatives authorized by Section 44274.

(Amended by Stats. 2013, Ch. 401, Sec. 10. Effective September 28, 2013.)



44271

(a) This chapter creates the Alternative and Renewable Fuel and Vehicle Technology Program, pursuant to Section 44272, to be administered by the commission, and the Air Quality Improvement Program, pursuant to Section 44274, to be administered by the state board. The commission and the state board shall do all of the following in fulfilling their responsibilities pursuant to their respective programs:

(1) Establish sustainability goals to ensure that alternative and renewable fuel and vehicle deployment projects, on a full fuel-cycle assessment basis, will not adversely impact natural resources, especially state and federal lands.

(2) Establish a competitive process for the allocation of funds for projects funded pursuant to this chapter, which considers, among other factors, the benefit-cost score, as defined in subdivision (a) of Section 44270.3, associated with a project for the Alternative and Renewable Fuel and Vehicle Technology Program or, as defined in paragraph (1) of subdivision (e) of Section 44270.3, associated with a project, as defined in paragraph (2) of subdivision (e) of Section 44270.3, for the Air Quality Improvement Program.

(3) Identify additional federal and private funding opportunities to augment or complement the programs created pursuant to this chapter.

(4) Ensure that the results of the reductions in emissions or benefits can be measured and quantified.

(5) Ensure that those revenues derived from fees imposed on motor vehicles that are expended pursuant to this chapter, as amended by Assembly Bill 8 of the 2013–14 Regular Session of the Legislature, are expended in compliance with Section 3 of Article XIX of the California Constitution, as were the revenues derived from fees imposed on motor vehicles pursuant to Assembly Bill 118 (Chapter 750 of the Statutes of 2007).

(b) The state board, in consultation with the commission, shall develop and adopt guidelines for both the Alternative and Renewable Fuel and Vehicle Technology Program and the Air Quality Improvement Program to ensure that programs meet both of the following requirements:

(1) Activities undertaken pursuant to the programs complement, and do not interfere with, efforts to achieve and maintain federal and state ambient air quality standards and to reduce toxic air contaminant and greenhouse gas emissions.

(2) Activities undertaken pursuant to the programs maintain or improve upon emission reductions and air quality benefits in the State Implementation Plan for Ozone, California Phase 2 Reformulated Gasoline standards, and diesel fuel regulations.

(c) For the purposes of both of the programs created by this chapter, eligible projects do not include those required to be undertaken pursuant to state or federal law, district rules or regulations, memoranda of understanding with a governmental entity, or legally binding agreements or documents. For the purposes of the Alternative and Renewable Fuel and Vehicle Technology Program, the state board shall advise the commission to ensure the requirements of this subdivision are met.

(Amended by Stats. 2013, Ch. 401, Sec. 11. Effective September 28, 2013.)






ARTICLE 2 - Alternative and Renewable Fuel and Vehicle Technology Program

44272

(a) The Alternative and Renewable Fuel and Vehicle Technology Program is hereby created. The program shall be administered by the commission. The commission shall implement the program by regulation pursuant to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The program shall provide, upon appropriation by the Legislature, competitive grants, revolving loans, loan guarantees, loans, or other appropriate funding measures, to public agencies, vehicle and technology entities, businesses and projects, public-private partnerships, workforce training partnerships and collaboratives, fleet owners, consumers, recreational boaters, and academic institutions to develop and deploy innovative technologies that transform California’s fuel and vehicle types to help attain the state’s climate change policies. The emphasis of this program shall be to develop and deploy technology and alternative and renewable fuels in the marketplace, without adopting any one preferred fuel or technology.

(b) A project that receives more than seventy-five thousand dollars ($75,000) in funds from the commission shall be approved at a noticed public meeting of the commission and shall be consistent with the priorities established by the investment plan adopted pursuant to Section 44272.5. Under this article, the commission may delegate to the commission’s executive director, or his or her designee, the authority to approve either of the following:

(1) A contract, grant, loan, or other agreement or award that receives seventy-five thousand dollars ($75,000) or less in funds from the commission.

(2) Amendments to a contract, grant, loan, or other agreement or award as long as the amendments do not increase the amount of the award, change the scope of the project, or modify the purpose of the agreement.

(c) The commission shall provide preferences to those projects that maximize the goals of the Alternative and Renewable Fuel and Vehicle Technology Program, based on the following criteria, as applicable:

(1) The project’s ability to provide a measurable transition from the nearly exclusive use of petroleum fuels to a diverse portfolio of viable alternative fuels that meet petroleum reduction and alternative fuel use goals.

(2) The project’s consistency with existing and future state climate change policy and low-carbon fuel standards.

(3) The project’s ability to reduce criteria air pollutants and air toxics and reduce or avoid multimedia environmental impacts.

(4) The project’s ability to decrease, on a life-cycle basis, the discharge of water pollutants or any other substances known to damage human health or the environment, in comparison to the production and use of California Phase 2 Reformulated Gasoline or diesel fuel produced and sold pursuant to California diesel fuel regulations set forth in Article 2 (commencing with Section 2280) of Chapter 5 of Division 3 of Title 13 of the California Code of Regulations.

(5) The project does not adversely impact the sustainability of the state’s natural resources, especially state and federal lands.

(6) The project provides nonstate matching funds. Costs incurred from the date a proposed award is noticed may be counted as nonstate matching funds. The commission may adopt further requirements for the purposes of this paragraph. The commission is not liable for costs incurred pursuant to this paragraph if the commission does not give final approval for the project or the proposed recipient does not meet requirements adopted by the commission pursuant to this paragraph.

(7) The project provides economic benefits for California by promoting California-based technology firms, jobs, and businesses.

(8) The project uses existing or proposed fueling infrastructure to maximize the outcome of the project.

(9) The project’s ability to reduce on a life-cycle assessment greenhouse gas emissions by at least 10 percent, and higher percentages in the future, from current reformulated gasoline and diesel fuel standards established by the state board.

(10) The project’s use of alternative fuel blends of at least 20 percent, and higher blend ratios in the future, with a preference for projects with higher blends.

(11) The project drives new technology advancement for vehicles, vessels, engines, and other equipment, and promotes the deployment of that technology in the marketplace.

(d) The commission shall rank applications for projects proposed for funding awards based on solicitation criteria developed in accordance with subdivision (c), and shall give additional preference to funding those projects with higher benefit-cost scores.

(e) Only the following shall be eligible for funding:

(1) Alternative and renewable fuel projects to develop and improve alternative and renewable low-carbon fuels, including electricity, ethanol, dimethyl ether, renewable diesel, natural gas, hydrogen, and biomethane, among others, and their feedstocks that have high potential for long-term or short-term commercialization, including projects that lead to sustainable feedstocks.

(2) Demonstration and deployment projects that optimize alternative and renewable fuels for existing and developing engine technologies.

(3) Projects to produce alternative and renewable low-carbon fuels in California.

(4) Projects to decrease the overall impact of an alternative and renewable fuel’s life cycle carbon footprint and increase sustainability.

(5) Alternative and renewable fuel infrastructure, fueling stations, and equipment. The preference in paragraph (10) of subdivision (c) shall not apply to renewable diesel or biodiesel infrastructure, fueling stations, and equipment used solely for renewable diesel or biodiesel fuel.

(6) Projects to develop and improve light-, medium-, and heavy-duty vehicle technologies that provide for better fuel efficiency and lower greenhouse gas emissions, alternative fuel usage and storage, or emission reductions, including propulsion systems, advanced internal combustion engines with a 40 percent or better efficiency level over the current market standard, lightweight materials, intelligent transportation systems, energy storage, control systems and system integration, physical measurement and metering systems and software, development of design standards and testing and certification protocols, battery recycling and reuse, engine and fuel optimization electronic and electrified components, hybrid technology, plug-in hybrid technology, battery electric vehicle technology, fuel cell technology, and conversions of hybrid technology to plug-in technology through the installation of safety certified supplemental battery modules.

(7) Programs and projects that accelerate the commercialization of vehicles and alternative and renewable fuels including buy-down programs through near-market and market-path deployments, advanced technology warranty or replacement insurance, development of market niches, supply-chain development, and research related to the pedestrian safety impacts of vehicle technologies and alternative and renewable fuels.

(8) Programs and projects to retrofit medium- and heavy-duty onroad and nonroad vehicle fleets with technologies that create higher fuel efficiencies, including alternative and renewable fuel vehicles and technologies, idle management technology, and aerodynamic retrofits that decrease fuel consumption.

(9) Infrastructure projects that promote alternative and renewable fuel infrastructure development connected with existing fleets, public transit, and existing transportation corridors, including physical measurement or metering equipment and truck stop electrification.

(10) Workforce training programs related to alternative and renewable fuel feedstock production and extraction, renewable fuel production, distribution, transport, and storage, high-performance and low-emission vehicle technology and high tower electronics, automotive computer systems, mass transit fleet conversion, servicing, and maintenance, and other sectors or occupations related to the purposes of this chapter.

(11) Block grants or incentive programs administered by public entities or not-for-profit technology entities for multiple projects, education and program promotion within California, and development of alternative and renewable fuel and vehicle technology centers. The commission may adopt guidelines for implementing the block grant or incentive program, which shall be approved at a noticed public meeting of the commission.

(12) Life cycle and multimedia analyses, sustainability and environmental impact evaluations, and market, financial, and technology assessments performed by a state agency to determine the impacts of increasing the use of low-carbon transportation fuels and technologies, and to assist in the preparation of the investment plan and program implementation.

(13) A program to provide funding for homeowners who purchase a plug-in electric vehicle to offset costs associated with modifying electrical sources to include a residential plug-in electric vehicle charging station. In establishing this program, the commission shall consider funding criteria to maximize the public benefit of the program.

(f) The commission may make a single source or sole source award pursuant to this section for applied research. The same requirements set forth in Section 25620.5 of the Public Resources Code shall apply to awards made on a single source basis or a sole source basis. This subdivision does not authorize the commission to make a single source or sole source award for a project or activity other than for applied research.

(g) The commission may do all of the following:

(1) Contract with the Treasurer to expend funds through programs implemented by the Treasurer, if the expenditure is consistent with all of the requirements of this article and Article 1 (commencing with Section 44270).

(2) Contract with small business financial development corporations established by the Governor’s Office of Business and Economic Development to expend funds through the Small Business Loan Guarantee Program if the expenditure is consistent with all of the requirements of this article and Article 1 (commencing with Section 44270).

(3) Advance funds, pursuant to an agreement with the commission, to any of the following:

(A) A public entity.

(B) A recipient to enable it to make advance payments to a public entity that is a subrecipient of the funds and under a binding and enforceable subagreement with the recipient.

(C) An administrator of a block grant program.

(Amended by Stats. 2013, Ch. 401, Sec. 12. Effective September 28, 2013.)



44272.3

(a) It is the intent of the Legislature that, to the maximum extent feasible, loan moneys provided by the state to refiners of biofuels, also known as biorefiners, be awarded so as to increase the efficiency and environmental sustainability of biofuel production.

(b) In order to reduce the carbon intensity equivalent value of the fuel that biorefiners produce, biorefiners receiving loans from the commission’s California Ethanol Producer Incentive Program, established under the authority of this chapter, shall meet all of the following requirements:

(1) Within six months of acceptance to the program, biorefiners shall submit a draft plan to the commission that details one or more projects that can be undertaken at the biorefinery that are designed to achieve compliance with either of two biorefinery operational enhancement goals established by the commission.

(2) Within 12 months of acceptance to the program, biorefiners shall submit a detailed cost estimate for their target projects that can be undertaken at the biorefinery and that are designed to achieve compliance with the commission’s enhancement goals.

(3) Within 24 months of acceptance to the program, biorefiners shall complete and obtain all of the necessary permits or negative declarations sufficient to allow the project to move forward with financing, major equipment purchases, and hiring if project approval is executed by the company’s officers.

(4) Within 36 months of acceptance to the program, biorefiners shall obtain all of the necessary financing and initiate construction for their project associated with their elected enhancement goal pathway.

(5) Within 48 months of acceptance to the program, biorefiners shall complete all modifications to the facility and begin modified operations that achieve compliance with either of the enhancement goal pathways selected by the project applicant.

(c) This section does not limit the commission’s ability to set more stringent guidelines for the California Ethanol Producer Incentive Program that further maximize the efficiency and environmental sustainability of biofuel production.

(d) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2012, Ch. 183, Sec. 1. Effective January 1, 2013. Inoperative July 1, 2013, by its own provisions. Note: See related provisions in Section 44272.4.)



44272.4

(a) Notwithstanding subdivision (d) of Section 44272.3, on and after June 30, 2013, a biorefiner receiving loan moneys from the state pursuant to an appropriation made in the 2010–11 or 2011–12 fiscal year shall comply with all conditions established pursuant to Section 44272.3 and shall demonstrate that compliance to the commission.

(b) On and after July 1, 2013, the eligibility for funding, pursuant to paragraph (1) of subdivision (d) of Section 44272, of projects for the production of ethanol is limited to ethanol that is not derived from corn. This limitation does not apply to ethanol derived from corn stover, leaves, cobs, or other nonedible plant portions of the corn.

(Amended by Stats. 2012, Ch. 183, Sec. 2. Effective January 1, 2013.)



44272.5

(a) The commission shall develop and adopt an investment plan to determine priorities and opportunities for the Alternative and Renewable Fuel and Vehicle Technology Program created pursuant to this chapter. The investment plan shall establish priorities for investment of funds and technologies to achieve the goals of this chapter and describe how funding will complement existing public and private investments, including existing state programs that further the goals of this chapter. The commission shall create and consult with an advisory body as it develops the investment plan. The advisory body is subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code). The commission shall, at a minimum, hold one public hearing on the advisory body’s recommendations prior to approving the investment plan.

(b) Membership of the advisory body created pursuant to subdivision (a) shall include, but is not limited to, representatives of fuel and vehicle technology entities, labor organizations, environmental organizations, community-based justice and public health organizations, recreational boaters, consumer advocates, academic institutions, workforce training groups, and private industry. The advisory body shall also include representatives from the Resources Agency, the Transportation Agency, the Labor and Workforce Development Agency, and the California Environmental Protection Agency.

(c) The commission shall hold at least three public workshops in different regions of the state and one public hearing prior to approving the investment plan. The commission shall annually update and approve the plan. The commission shall reconvene and consult with the advisory body created pursuant to subdivision (a) prior to annually updating and approving the plan.

(Amended by Stats. 2014, Ch. 401, Sec. 48. Effective January 1, 2015.)



44272.7

(a) On or before March 15, 2011, and each January thereafter concurrent with the submittal of the Governor’s Budget, the commission shall submit a draft update to the investment plan, as developed in accordance with Section 44272.5, for the upcoming fiscal year to the Joint Legislative Budget Committee and all relevant policy and fiscal committees of the Legislature.

(b) Beginning with the investment plan update for the 2012–13 fiscal year, the commission shall submit the final investment plan update for the ensuing fiscal year, as developed in accordance with Section 44272.5, to the Joint Legislative Budget Committee and all relevant policy and fiscal committees of the Legislature each May concurrent with the submittal of the Governor’s May Revision to the budget.

(c) Subsequent to the approval of the investment plan update pursuant to subdivision (c) of Section 44272.5, the commission shall, within 30 days, notify the Joint Legislative Budget Committee and all relevant policy and fiscal committees of the Legislature if a significant modification to the final investment plan update is approved. For purposes of this subdivision, “significant modification” means an augmentation or reduction the value of which individually exceeds 50 percent of the commission-approved allocation to an investment plan subcategory or is at least two million dollars ($2,000,000). For other modifications that do not meet this definition, the commission shall notify the Joint Legislative Budget Committee and all relevant policy and fiscal committees of the Legislature within 90 days, or at such earlier time as the aggregate total of unreported modifications equals five million dollars ($5,000,000) or more.

(d) (1) It is the intent of the Legislature that the investment plan, including updates to the plan, communicate the commission’s strategic vision and priorities with respect to the development of alternative and renewable fuel and vehicle technologies, and will provide an analytical rationale for all proposed expenditures that aligns with the commission’s broader strategic goals for the program.

(2) It is also the intent of the Legislature that the investment plan update highlight and explain the rationale for any year-over-year changes to the commission’s program strategy and priorities, particularly with respect to specific technologies or policy initiatives.

(3) Additionally, it is the intent of the Legislature that submission of the draft update to the investment plan concurrent with the Governor’s Budget, along with timely notification of significant modifications to the investment plan update thereafter, will improve legislative oversight of the program and provide the Legislature with all of the necessary information to fully understand how and why funds are to be allocated and prioritized within the program.

(Amended by Stats. 2011, Ch. 487, Sec. 2. Effective January 1, 2012.)



44273

(a) The Alternative and Renewable Fuel and Vehicle Technology Fund is hereby created in the State Treasury, to be administered by the commission. The moneys in the fund, upon appropriation by the Legislature, shall be expended by the commission to implement the Alternative and Renewable Fuel and Vehicle Technology Program in accordance with this chapter.

(b) Notwithstanding any other provision of law, the sum of ten million dollars ($10,000,000) shall be transferred annually from the Public Interest Research, Development, and Demonstration Fund created by Section 384 of the Public Utilities Code to the Alternative and Renewable Fuel and Vehicle Technology Fund. Prior to the award of any funds from this source, the commission shall make a determination that the proposed project will provide benefits to electric or natural gas ratepayers based upon the commission’s adopted criteria.

(c) Beginning with the integrated energy policy report adopted in 2011, and in the subsequent reports adopted thereafter, pursuant to Section 25302 of the Public Resources Code, the commission shall include an evaluation of research, development, and deployment efforts funded by this chapter. The evaluation shall include all of the following:

(1) A list of projects funded by the Alternative and Renewable Fuel and Vehicle Technology Fund.

(2) The expected benefits of the projects in terms of air quality, petroleum use reduction, greenhouse gas emissions reduction, technology advancement, benefit-cost assessment, and progress towards achieving these benefits.

(3) The overall contribution of the funded projects toward promoting a transition to a diverse portfolio of clean, alternative transportation fuels and reduced petroleum dependency in California.

(4) Key obstacles and challenges to meeting these goals identified through funded projects.

(5) Recommendations for future actions.

(Amended by Stats. 2013, Ch. 401, Sec. 13. Effective September 28, 2013.)






ARTICLE 3 - The Air Quality Improvement Program

44274

(a) The Air Quality Improvement Program is hereby created. The program shall be administered by the state board, in consultation with the districts. The state board shall develop guidelines to implement the program. Prior to the adoption of the guidelines, the state board shall hold at least one public hearing. In addition, the state board shall hold at least three public workshops with at least one workshop in northern California, one in the central valley, and one in southern California. The purpose of the program shall be to fund, upon appropriation by the Legislature, air quality improvement projects relating to fuel and vehicle technologies. The primary purpose of the program shall be to fund projects to reduce criteria air pollutants, improve air quality, and provide funding for research to determine and improve the air quality impacts of alternative transportation fuels and vehicles, vessels, and equipment technologies.

(b) The state board shall provide preference in awarding funding to those projects with higher benefit-cost scores that maximize the purposes and goals of the Air Quality Improvement Program. The state board also may give additional preference based on the following criteria, as applicable, in funding awards to projects:

(1) Proposed or potential reduction of criteria or toxic air pollutants.

(2) Contribution to regional air quality improvement.

(3) Ability to promote the use of clean alternative fuels and vehicle technologies as determined by the state board, in coordination with the commission.

(4) Ability to achieve climate change benefits in addition to criteria pollutant or air toxic emissions reductions.

(5) Ability to support market transformation of California’s vehicle or equipment fleet to utilize low carbon or zero-emission technologies.

(6) Ability to leverage private capital investments.

(c) The program shall be limited to competitive grants, revolving loans, loan guarantees, loans, and other appropriate funding measures that further the purposes of the program. Projects to be funded shall include only the following:

(1) Onroad and off-road equipment projects that are cost effective.

(2) Projects that provide mitigation for off-road gasoline exhaust and evaporative emissions.

(3) Projects that provide research to determine the air quality impacts of alternative fuels and projects that study the life-cycle impacts of alternative fuels and conventional fuels, the emissions of biofuel and advanced reformulated gasoline blends, and air pollution improvements and control technologies for use with alternative fuels and vehicles.

(4) Projects that augment the University of California’s agricultural experiment station and cooperative extension programs for research to increase sustainable biofuels production and improve the collection of biomass feedstock.

(5) Incentives for small off-road equipment replacement to encourage consumers to replace internal combustion engine lawn and garden equipment.

(6) Incentives for medium- and heavy-duty vehicles and equipment mitigation, including all of the following:

(A) Lower emission schoolbus programs.

(B) Electric, hybrid, and plug-in hybrid onroad and off-road medium- and heavy-duty equipment.

(C) Regional air quality improvement and attainment programs implemented by the state or districts in the most impacted regions of the state.

(7) Workforce training initiatives related to advanced energy technology designed to reduce air pollution, including state-of-the-art equipment and goods, and new processes and systems. Workforce training initiatives funded shall be broad-based partnerships that leverage other public and private job training programs and resources. These partnerships may include, though are not limited to, employers, labor unions, labor-management partnerships, community organizations, workforce investment boards, postsecondary education providers including community colleges, and economic development agencies.

(8) Incentives to identify and reduce emissions from high-emitting light-duty vehicles.

(d) (1) Beginning January 1, 2011, the state board shall submit to the Legislature a biennial report to evaluate the implementation of the Air Quality Improvement Program established pursuant to this chapter.

(2) The report shall include all of the following:

(A) A list of projects funded by the Air Quality Improvement Account.

(B) The expected benefits of the projects in promoting clean, alternative fuels and vehicle technologies.

(C) Improvement in air quality and public health, greenhouse gas emissions reductions, and the progress made toward achieving these benefits.

(D) The impact of the projects in making progress toward attainment of state and federal air quality standards.

(E) Recommendations for future actions.

(3) The state board may include the information required to be reported pursuant to paragraph (1) in an existing report to the Legislature as the state board deems appropriate.

(Amended by Stats. 2013, Ch. 401, Sec. 14. Effective September 28, 2013.)



44274.5

The Air Quality Improvement Fund is hereby created in the State Treasury, to be administered by the state board. The moneys in the Air Quality Improvement Fund, upon appropriation by the Legislature, shall be expended by the state board in accordance with this chapter to implement the Air Quality Improvement Program. The Legislature may transfer moneys from the fund to the Carl Moyer Memorial Air Quality Standards Attainment Trust Fund.

(Added by Stats. 2007, Ch. 750, Sec. 5. Effective January 1, 2008.)



44274.7

(a) Notwithstanding any other provision of this chapter, funds appropriated by the Legislature to the state board from the Air Quality Improvement Fund in the Budget Act of 2008, not used to implement the Air Quality Improvement Program, shall be expended by the state board to provide financial assistance to owners and operators of on-road heavy-duty diesel-fueled motor vehicles for costs associated with early compliance with both of the following regulations:

(1) Regulations to reduce emissions of diesel particulate matter, oxides of nitrogen, and other criteria pollutants, and greenhouse gases from in-use heavy-duty diesel-fueled vehicles.

(2) Regulations to reduce greenhouse gas emissions from heavy-duty tractors and 53-foot box-type trailers that transport freight on state highways.

(b) Funds shall be expended for low- or zero-interest loans or grants.

(c) Priority for funding shall be provided to both of the following:

(1) Owners of less than three on-road heavy-duty diesel-fueled motor vehicles and to those owners and operators most heavily impacted by the regulations described in subdivision (a) who demonstrate financial hardship as determined by the state board.

(2) On-road heavy-duty diesel-fueled motor vehicles that are used for short-haul trucking, including short-haul trucking that crosses state or federal borders where there are significant air pollution impacts in the state.

(d) The state board may contract with the Treasurer for assistance in expending funds through programs implemented by the Treasurer.

(e) The state board shall maximize use of the funds described in this section with other funds that may be available for on-road heavy-duty diesel-fueled motor vehicle pollution reduction, including, but not limited to, the Goods Movement Emission Reduction Program (Chapter 3.2 (commencing with Section 39625) of Part 2) and the Carl Moyer Memorial Air Quality Standards Attainment Program (Chapter 9 (commencing with Section 44275)).

(f) By January 1, 2010, and each January 1 thereafter until all funds are expended, the state board shall report to the Legislature on the implementation of this section, including, but not limited to, the types of financial assistance provided.

(Added by Stats. 2008, Ch. 760, Sec. 13. Effective September 30, 2008.)









CHAPTER 9 - Carl Moyer Memorial Air Quality Standards Attainment Program

ARTICLE 1 - Definitions

44275

(a) As used in this chapter, the following terms have the following meanings:

(1) “Advisory board” means the Carl Moyer Program Advisory Board created by Section 44297.

(2) “Btu” means British thermal unit.

(3) “Commission” means the State Energy Resources Conservation and Development Commission.

(4) “Cost-effectiveness” means dollars provided to a project pursuant to subdivision (d) of Section 44283 for each ton of covered emission reduction attributed to a project or to the program as a whole. In calculating cost-effectiveness, one-time grants of funds made at the beginning of a project shall be annualized using a time value of public funds or discount rate determined for each project by the state board, taking into account the interest rate on bonds, interest earned by state funds, and other factors as determined appropriate by the state board. Cost-effectiveness shall be calculated by dividing annualized costs by average annual emissions reduction. The state board, in consultation with the districts and concerned members of the public, shall establish appropriate cost-effective limits for oxides of nitrogen, particulate matter, and reactive organic gases and a reasonable system for comparing the cost-effectiveness of proposed projects as described in subdivision (a) of Section 44283.

(5) “Covered emissions” include emissions of oxides of nitrogen, particulate matter, and reactive organic gases from any covered source.

(6) “Covered engine” includes any internal combustion engine or electric motor and drive powering a covered source.

(7) “Covered source” includes onroad vehicles, off-road nonrecreational equipment and vehicles, locomotives, diesel marine vessels, agricultural sources of air pollution, as defined in Section 39011.5, and, as determined by the state board, other high-emitting engine categories.

(8) “Covered vehicle” includes any vehicle or piece of equipment powered by a covered engine.

(9) “District” means a county air pollution control district or an air quality management district.

(10) “Fund” means the Air Pollution Control Fund established pursuant to Section 43015.

(11) “Mobile Source Air Pollution Reduction Review Committee” means the Mobile Source Air Pollution Reduction Review Committee created by Section 44244.

(12) “Incremental cost” means the cost of the project less a baseline cost that would otherwise be incurred by the applicant in the normal course of business. Incremental costs may include added lease or fuel costs pursuant to Section 44283 as well as incremental capital costs.

(13) “New very low emission vehicle” means a heavy-duty vehicle that qualifies as a very low emission vehicle when it is a new vehicle, where new vehicle has the same meaning as defined in Section 430 of the Vehicle Code, or that is modified with the approval and warranty of the original equipment manufacturer to qualify as a very low emission vehicle within 12 months of delivery to an owner for private or commercial use.

(14) “NOx” means oxides of nitrogen.

(15) “Program” means the Carl Moyer Memorial Air Quality Standards Attainment Program created by subdivision (a) of Section 44280.

(16) “Repower” means replacing an engine with a different engine. The term repower, as used in this chapter, generally refers to replacing an older, uncontrolled engine with a new, emissions-certified engine, although replacing an older emissions-certified engine with a newer engine certified to lower emissions standards may be eligible for funding under this program.

(17) “Retrofit” means making modifications to the engine and fuel system such that the retrofitted engine does not have the same specifications as the original engine.

(18) “Very low emission vehicle” means a heavy-duty vehicle with emissions significantly lower than otherwise applicable baseline emission standards or uncontrolled emission levels pursuant to Section 44282.

(b) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2004, Ch. 707, Sec. 5) by Stats. 2013, Ch. 401, Sec. 15. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 16 of Ch. 401.)



44275-1

(a) As used in this chapter, the following terms have the following meanings:

(1) “Advisory board” means the Carl Moyer Program Advisory Board created by Section 44297.

(2) “Btu” means British thermal unit.

(3) “Commission” means the State Energy Resources Conservation and Development Commission.

(4) “Cost-effectiveness” means dollars provided to a project pursuant to subdivision (d) of Section 44283 for each ton of NOx reduction attributed to a project or to the program as a whole. In calculating cost-effectiveness, one-time grants of funds made at the beginning of a project shall be annualized using a time value of public funds or discount rate determined for each project by the state board, taking into account the interest rate on bonds, interest earned by state funds, and other factors as determined appropriate by the state board. Cost-effectiveness shall be calculated by dividing annualized costs by average annual emissions reduction of NOx in this state.

(5) “Covered engine” includes any internal combustion engine or electric motor and drive powering a covered source.

(6) “Covered source” includes onroad vehicles of 14,000 pounds gross vehicle weight rating (GVWR) or greater, off-road nonrecreational equipment and vehicles, locomotives, diesel marine vessels, stationary agricultural engines, and, as determined by the state board, other high-emitting diesel engine categories.

(7) “Covered vehicle” includes any vehicle or piece of equipment powered by a covered engine.

(8) “District” means a county air pollution control district or an air quality management district.

(9) “Fund” means the Air Pollution Control Fund established pursuant to Section 43015.

(10) “Mobile Source Air Pollution Reduction Review Committee” means the Mobile Source Air Pollution Reduction Review Committee created by Section 44244.

(11) “Incremental cost” means the cost of the project less a baseline cost that would otherwise be incurred by the applicant in the normal course of business. Incremental costs may include added lease or fuel costs pursuant to Section 44283 as well as incremental capital costs.

(12) “New very low emission vehicle” means a vehicle that qualifies as a very low emission vehicle when it is a new vehicle, where new vehicle has the same meaning as defined in Section 430 of the Vehicle Code, or that is modified with the approval and warranty of the original equipment manufacturer to qualify as a very low emission vehicle within 12 months of delivery to an owner for private or commercial use.

(13) “NOx” means oxides of nitrogen.

(14) “Program” means the Carl Moyer Memorial Air Quality Standards Attainment Program created by subdivision (a) of Section 44280.

(15) “Repower” means replacing an engine with a different engine. The term repower, as used in this chapter, generally refers to replacing an older, uncontrolled engine with a new, emissions-certified engine, although replacing an older emissions-certified engine with a newer engine certified to lower emissions standards may be eligible for funding under this program.

(16) “Retrofit” means making modifications to the engine and fuel system such that the retrofitted engine does not have the same specifications as the original engine.

(17) “Very low emission vehicle” means a vehicle with emissions significantly lower than otherwise applicable baseline emission standards or uncontrolled emission levels pursuant to Section 44282.

(b) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 5.5) by Stats. 2013, Ch. 401, Sec. 16. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)






ARTICLE 2 - Program Introduction

44280

(a) There is hereby created the Carl Moyer Memorial Air Quality Standards Attainment Program. The program shall be administered by the state board in accordance with this chapter. The administration of the program may be delegated to the districts.

(b) The program shall provide grants to offset the incremental cost of projects that reduce covered emissions from covered sources in California. Eligibility for grant awards shall be determined by the state board, in consultation with the districts, in accordance with this chapter.

(c) The program shall also provide funding for a fueling infrastructure demonstration program and for technology development efforts that are expected to result in commercially available technologies in the near-term that would improve the ability of the program to achieve its goals. The infrastructure demonstration and technology development portions of the program shall be managed by the commission, in consultation with the state board.

(d) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2004, Ch. 707, Sec. 6) by Stats. 2013, Ch. 401, Sec. 17. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 18 of Ch. 401.)



44280-1

(a) There is hereby created the Carl Moyer Memorial Air Quality Standards Attainment Program. The program shall be administered by the state board in accordance with this chapter. The administration of the program may be delegated to the districts.

(b) The program shall provide grants to offset the incremental cost of projects that reduce emissions of NOx from covered sources in California. Eligibility for grant awards shall be determined by the state board, in consultation with the districts, in accordance with this chapter.

(c) The program shall also provide funding for a fueling infrastructure demonstration program and for technology development efforts that are expected to result in commercially available technologies in the near-term that would improve the ability of the program to achieve its goals. The infrastructure demonstration and technology development portions of the program shall be managed by the commission, in consultation with the state board.

(d) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 6.5) by Stats. 2013, Ch. 401, Sec. 18. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)






ARTICLE 3 - Eligible Projects and Applicants

44281

(a) Eligible projects include, but are not limited to, any of the following:

(1) Purchase of new very low or zero-emission covered vehicles or covered heavy-duty engines.

(2) Emission-reducing retrofit of covered engines, or replacement of old engines powering covered sources with newer engines certified to more stringent emissions standards than the engine being replaced, or with electric motors or drives.

(3) Purchase and use of emission-reducing add-on equipment that has been verified by the state board for covered vehicles.

(4) Development and demonstration of practical, low-emission retrofit technologies, repower options, and advanced technologies for covered engines and vehicles with very low emissions of NOx.

(5) Light- and medium-duty vehicle projects in compliance with guidelines adopted by the state board pursuant to Title 13 of the California Code of Regulations.

(b) No project shall be funded under this chapter after the compliance date required by any local, state, or federal statute, rule, regulation, memoranda of agreement or understanding, or other legally binding document, except that an otherwise qualified project may be funded even if the state implementation plan assumes that the change in equipment, vehicles, or operations will occur, if the change is not required by the compliance date of a statute, regulation, or other legally binding document in effect as of the date the grant is awarded. No project funded by the program shall be used for credit under any state or federal emissions averaging, banking, or trading program. No emission reduction generated by the program shall be used as marketable emission reduction credits or to offset any emission reduction obligation of any person or entity. Projects involving new engines that would otherwise generate marketable credits under state or federal averaging, banking, and trading programs shall include transfer of credits to the engine end user and retirement of those credits toward reducing air emissions in order to qualify for funding under the program. A purchase of a low-emission vehicle or of equipment pursuant to a corporate or a controlling board’s policy, but not otherwise required by law, shall generate surplus emissions reductions and may be funded by the program.

(c) The program may also provide funding toward installation of fueling or electrification infrastructure as provided in Section 44284.

(d) Eligible applicants may be any individual, company, or public agency that owns one or more covered vehicles that operate primarily within California or otherwise contribute substantially to the NOx, particulate matter (PM), or reactive organic gas (ROG) emissions inventory in California.

(e) It is the intent of the Legislature that all emission reductions generated by this chapter shall contribute to public health by reducing, for the life of the vehicle being funded, the total amount of emissions in California.

(f) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2004, Ch. 707, Sec. 7) by Stats. 2013, Ch. 401, Sec. 19. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 20 of Ch. 401.)



44281-1

(a) Eligible projects are any of the following:

(1) Purchase of new very low or zero-emission covered vehicles or covered engines.

(2) Emission-reducing retrofit of covered engines, or replacement of old engines powering covered sources with newer engines certified to more stringent emissions standards than the engine being replaced, or with electric motors or drives.

(3) Purchase and use of emission-reducing add-on equipment for covered vehicles.

(4) Development and demonstration of practical, low-emission retrofit technologies, repower options, and advanced technologies for covered engines and vehicles with very low emissions of NOx.

(b) No new purchase, retrofit, repower, or add-on equipment shall be funded under this chapter if it is required by any local, state, or federal statute, rule, regulation, memoranda of agreement or understanding, or other legally binding document, except that an otherwise qualified project may be funded even if the state implementation plan assumes that the change in equipment, vehicles, or operations will occur, if the change is not required by a statute, regulation, or other legally binding document in effect as of the date the grant is awarded. No project funded by the program shall be used for credit under any state or federal emissions averaging, banking, or trading program. No emission reduction generated by the program shall be used as marketable emission reduction credits or to offset any emission reduction obligation of any entity. Projects involving new engines that would otherwise generate marketable credits under state or federal averaging, banking, and trading programs shall include transfer of credits to the engine end user and retirement of those credits toward reducing air emissions in order to qualify for funding under the program. A purchase of a low-emission vehicle or of equipment pursuant to a corporate or a controlling board’s policy, but not otherwise required by law, shall generate surplus emissions reductions and may be funded by the program.

(c) The program may also provide funding toward installation of fueling or electrification infrastructure as provided in Section 44284.

(d) Eligible applicants may be any individual, company, or public agency that owns one or more covered vehicles that operate primarily within California or otherwise contribute substantially to the NOx emissions inventory in California.

(e) It is the intent of the Legislature that all emission reductions generated by this chapter shall contribute to public health by reducing, for the life of the vehicle being funded, the total amount of emissions in California.

(f) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 7.5) by Stats. 2013, Ch. 401, Sec. 20. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)






ARTICLE 4 - General Eligibility Criteria

44282

The following criteria apply to all projects to be funded through the program except for projects funded through the infrastructure demonstration program:

(a) The state board may establish project criteria, including minimum project life for source categories, in the guidelines described in Section 44287. For previously unregulated source categories, project criteria shall consider the timing of newly established regulatory requirements.

(b) To be eligible, projects shall meet the cost-effectiveness per ton of covered emissions reduced requirements of Section 44283.

(c) To be eligible, retrofits, repowers, and installation of add-on equipment for covered vehicles shall be performed, or new covered vehicles delivered to the end user, or covered vehicles scrapped on or after the date the program is implemented.

(d) Retrofit technologies, new engines, and new vehicles shall be certified for sale or under experimental permit for operation in California.

(e) Repower projects that replace older, uncontrolled engines with new, emissions-certified engines or that replace emissions-certified engines with new engines certified to a more stringent NOx emissions standard are approvable subject to the other applicable selection criteria. The state board shall determine appropriate baseline emission levels for the uncontrolled engines being replaced.

(f) For heavy-duty-vehicle projects, retrofit and add-on equipment projects shall document a NOx or PM emission reduction of at least 25 percent and no increase in other covered emissions compared to the applicable baseline emissions accepted by the state board for that engine year and application. The state board shall determine appropriate baseline emission levels. Acceptable documentation shall be defined by the state board. After study of available emission reduction technologies and after public notice and comment, the state board may revise the minimum percentage emission reduction criterion for retrofits and add-on equipment provided for in this section to improve the ability of the program to achieve its goals.

(g) (1) For heavy-duty-vehicle projects involving the purchase of new very low or zero-emission vehicles, engines shall be certified to an optional low NOx emissions standard established by the state board, except as provided for in paragraph (2).

(2) For heavy-duty-vehicle projects involving the purchase of new very low or zero-emission covered vehicles for which no optional low NOx emission standards are available, documentation shall be provided showing that the low or zero-emission engine emits not more than 70 percent of the NOx or NOx plus hydrocarbon emissions of a new engine certified to the applicable baseline NOx or NOx plus hydrocarbon emission standard for that engine and meets applicable particulate standards. The state board shall specify the documentation required. If no baseline emission standard exists for new vehicles in a particular category, the state board shall determine an appropriate baseline emission level for comparison.

(h) For projects other than heavy-duty-vehicle projects, the state board shall determine appropriate criteria under the provisions of Section 44287.

(i) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2004, Ch. 707, Sec. 8) by Stats. 2013, Ch. 401, Sec. 21. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 22 of Ch. 401.)



44282-1

The following criteria apply to all projects to be funded through the program except for projects funded through the infrastructure demonstration program:

(a) Except for projects involving marine vessels, 75 percent or more of vehicle miles traveled or hours of operation shall be projected to be in California for at least five years following the grant award. Projects involving marine vessels and engines shall be limited to those that spend enough time operating in California air basins over the lifetime of the project to meet the cost-effectiveness criteria based on NOx reductions in California, as provided in Section 44283.

(b) To be eligible, projects shall meet cost-effectiveness per ton of NOx reduced requirements of Section 44283.

(c) To be eligible, retrofits, repowers, and installation of add-on equipment for covered vehicles shall be performed, or new covered vehicles delivered to the end user, on or after the date the program is implemented.

(d) Retrofit technologies, new engines, and new vehicles shall be certified for sale or under experimental permit for operation in California.

(e) Repower projects that replace older, uncontrolled engines with new, emissions-certified engines or that replace emissions-certified engines with new engines certified to a more stringent NOx emissions standard are approvable subject to the other applicable selection criteria. The state board shall determine appropriate baseline emission levels for the uncontrolled engines being replaced.

(f) Retrofit and add-on equipment projects shall document a NOx emission reduction of at least 25 percent and no increase in particulate emissions compared to the applicable baseline emissions accepted by the state board for that engine year and application. The state board shall determine appropriate baseline emission levels. Acceptable documentation shall be defined by the state board. After study of available emission reduction technologies and after public notice and comment, the state board may revise the minimum percentage NOx reduction criterion for retrofits and add-on equipment provided for in this section to improve the ability of the program to achieve its goals.

(g) (1) For projects involving the purchase of new very low or zero-emission vehicles, engines shall be certified to an optional low NOx emissions standard established by the state board, except as provided for in paragraph (2).

(2) For projects involving the purchase of new very low or zero-emission covered vehicles for which no optional low NOx emission standards are available, documentation shall be provided showing that the low or zero-emission engine emits not more than 70 percent of the NOx or NOx plus hydrocarbon emissions of a new engine certified to the applicable baseline NOx or NOx plus hydrocarbon emission standard for that engine and meets applicable particulate standards. The state board shall specify the documentation required. If no baseline emission standard exists for new vehicles in a particular category, the state board shall determine an appropriate baseline emission level for comparison.

(h) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 8.5) by Stats. 2013, Ch. 401, Sec. 22. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)



44282.5

(a) An off-road project that involves farm equipment shall be deemed to have a minimum project life of at least 10 years.

(b) A grant may be awarded for a project described in subdivision (a) regardless of the time period between the date the application for funding was submitted and the compliance date required by any local, state, or federal statute, regulation, rule, memorandum of agreement, memorandum of understanding, or other legal restriction or legally binding document that requires the change in equipment, vehicle, or operation involved in the project, provided the project is not funded after the date for compliance.

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 1, Sec. 1. Effective May 21, 2009.)






ARTICLE 5 - Cost-Effectiveness Criteria

44283

(a) Grants shall not be made for projects with a cost-effectiveness, calculated in accordance with this section, of more than thirteen thousand six hundred dollars ($13,600) per ton of NOx reduced in California or a higher value that reflects state consumer price index adjustments on or after January 1, 2006, as determined by the state board. For projects obtaining reactive organic gas and particulate matter reductions, the state board shall determine appropriate adjustment factors to calculate a weighted cost-effectiveness.

(b) Only covered emission reductions occurring in this state shall be included in the cost-effectiveness determination. The extent to which emissions generated at sea contribute to air quality in California nonattainment areas shall be incorporated into these methodologies based on a reasonable assessment of currently available information and modeling assumptions.

(c) The state board shall develop protocols for calculating the surplus covered emission reductions in California from representative project types over the life of the project.

(d) The cost of the covered emission reduction is the amount of the grant from the program, including matching funds provided pursuant to subdivision (e) of Section 44287, plus any other state funds, or funds under the district’s budget authority or fiduciary control, provided toward the project, not including funds described in paragraphs (1) and (2) of subdivision (a) of Section 44287.2. The state board shall establish reasonable methodologies for evaluating project cost-effectiveness, consistent with the definition contained in paragraph (4) of subdivision (a) of Section 44275, and with accepted methods, taking into account a fair and reasonable discount rate or time value of public funds.

(e) A grant shall not be made that, net of taxes, provides the applicant with funds in excess of the incremental cost of the project. Incremental lease costs may be capitalized according to guidelines adopted by the state board so that these incremental costs may be offset by a one-time grant award.

(f) Funds under a district’s budget authority or fiduciary control may be used to pay for the incremental cost of liquid or gaseous fuel, other than standard gasoline or diesel, which is integral to a covered emission reducing technology that is part of a project receiving grant funding under the program. The fuel shall be approved for sale by the state board. The incremental fuel cost over the expected lifetime of the vehicle may be offset by the district if the project as a whole, including the incremental fuel cost, meets all of the requirements of this chapter, including the maximum allowed cost-effectiveness. The state board shall develop an appropriate methodology for converting incremental fuel costs over the vehicle lifetime into an initial cost for the purposes of determining project cost-effectiveness. Incremental fuel costs shall not be included in project costs for fuels dispensed from any facility that was funded, in whole or in part, from the fund.

(g) For purposes of determining any grant amount pursuant to this chapter, the incremental cost of any new purchase, retrofit, repower, or add-on equipment shall be reduced by the value of any current financial incentive that directly reduces the project price, including any tax credits or deductions, grants, or other public financial assistance, not including funds described in paragraphs (1) and (2) of subdivision (a) of Section 44287.2. Project proponents applying for funding shall be required to state in their application any other public financial assistance to the project.

(h) For projects that would repower off-road equipment by replacing uncontrolled diesel engines with new, certified diesel engines, the state board may establish maximum grant award amounts per repower. A repower project shall also be subject to the incremental cost maximum pursuant to subdivision (e).

(i) After study of available emission reduction technologies and costs and after public notice and comment, the state board may reduce the values of the maximum grant award criteria stated in this section to improve the ability of the program to achieve its goals. Every year the state board shall adjust the maximum cost-effectiveness amount established in subdivision (a) and any per-project maximum set by the state board pursuant to subdivision (h) to account for inflation.

(j) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2010, Ch. 571, Sec. 1) by Stats. 2013, Ch. 401, Sec. 23. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 24 of Ch. 401.)



44283-1

(a) Grants shall not be made for projects with a cost-effectiveness, calculated in accordance with this section, of more than twelve thousand dollars ($12,000) per ton of NOx reduced in California or a higher value that reflects state consumer price index adjustments on or after January 1, 2024, as determined by the state board.

(b) Only NOx reductions occurring in this state shall be included in the cost-effectiveness determination. The extent to which emissions generated at sea contribute to air quality in California nonattainment areas shall be incorporated into these methodologies based on a reasonable assessment of currently available information and modeling assumptions.

(c) The state board shall develop protocols for calculating the surplus NOx reductions in California from representative project types over the life of the project.

(d) The cost of the NOx reduction is the amount of the grant from the program, including matching funds provided pursuant to subdivision (e) of Section 44287, plus any other state funds, or funds under the district’s budget authority or fiduciary control, provided toward the project, not including funds described in paragraphs (1) and (2) of subdivision (a) of Section 44287.2. The state board shall establish reasonable methodologies for evaluating project cost-effectiveness, consistent with the definition contained in paragraph (4) of subdivision (a) of Section 44275, and with accepted methods, taking into account a fair and reasonable discount rate or time value of public funds.

(e) A grant shall not be made that, net of taxes, provides the applicant with funds in excess of the incremental cost of the project. Incremental lease costs may be capitalized according to guidelines adopted by the state board so that these incremental costs may be offset by a one-time grant award.

(f) Funds under a district’s budget authority or fiduciary control may be used to pay for the incremental cost of liquid or gaseous fuel, other than standard gasoline or diesel, which is integral to a NOx reducing technology that is part of a project receiving grant funding under the program. The fuel shall be approved for sale by the state board. The incremental fuel cost over the expected lifetime of the vehicle may be offset by the district if the project as a whole, including the incremental fuel cost, meets all of the requirements of this chapter, including the maximum allowed cost-effectiveness. The state board shall develop an appropriate methodology for converting incremental fuel costs over the vehicle lifetime into an initial cost for the purposes of determining project cost-effectiveness. Incremental fuel costs shall not be included in project costs for fuels dispensed from any facility that was funded, in whole or in part, from the fund.

(g) For purposes of determining any grant amount pursuant to this chapter, the incremental cost of any new purchase, retrofit, repower, or add-on equipment shall be reduced by the value of any current financial incentive that directly reduces the project price, including any tax credits or deductions, grants, or other public financial assistance, not including funds described in paragraphs (1) and (2) of subdivision (a) of Section 44287.2. Project proponents applying for funding shall be required to state in their application any other public financial assistance to the project.

(h) For projects that would repower off-road equipment by replacing uncontrolled diesel engines with new, certified diesel engines, the state board may establish maximum grant award amounts per repower. A repower project shall also be subject to the incremental cost maximum pursuant to subdivision (e).

(i) After study of available emission reduction technologies and costs and after public notice and comment, the state board may reduce the values of the maximum grant award criteria stated in this section to improve the ability of the program to achieve its goals. Every year the state board shall adjust the maximum cost-effectiveness amount established in subdivision (a) and any per-project maximum set by the state board pursuant to subdivision (h) to account for inflation.

(j) This section shall become operative on January 1, 2024.

(Amended (as amended by Stats. 2010, Ch. 571, Sec. 2) by Stats. 2013, Ch. 401, Sec. 24. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)






ARTICLE 6 - Infrastructure Demonstration Project

44284

(a)  In order to provide sufficient support for low-emission vehicle projects at the start of the program, the commission shall administer a demonstration project that provides limited funds for fueling infrastructure. Expenditures from the fund for this demonstration program shall not exceed two million five hundred thousand dollars ($2,500,000). In addition to providing necessary financial assistance to a limited number of infrastructure projects, the purpose of the infrastructure demonstration program is to assess whether funding for infrastructure is an appropriate and cost-effective use of public funds.

(b)  The commission shall solicit applications for a balanced mix of demonstration projects involving fueling and electrification infrastructure that is linked to covered vehicle projects and that is consistent with program goals. The commission, in consultation with participating districts, shall make every effort to coordinate infrastructure projects with covered vehicle projects representing a broad variety of fuels, technologies, and applications as appropriate and consistent with this chapter. Infrastructure projects that begin to dispense qualifying fuel on or after the date the program is implemented are eligible for funding under the program. The commission may also subvene infrastructure funds to districts to solicit applications and to expend the funds in accordance with this section. The commission shall have oversight and reporting responsibility for any funds that are subvened pursuant to this subdivision.

(c)  Any fueling infrastructure funded under the program shall be approved for funding by both the commission and the applicable district. The commission, in consultation with the districts, shall develop guidelines and criteria for infrastructure projects to be funded under the program.

(d)  The purchase and installation of equipment at a site that is designed primarily to dispense qualifying fuel is eligible for funding under the program. “Qualifying fuel” includes any liquid or gaseous fuel, other than standard gasoline or diesel, which is ultimately dispensed into covered vehicles that provide NO x reductions in California, and which were introduced into operation in California on or after the date the program is implemented.

(e)  Infrastructure projects to dispense qualifying fuel are eligible for funding from the Infrastructure Demonstration Program at a rate of seven dollars ($7) in one-time funding per million Btus of qualifying fuel to be dispensed annually. Projects that cannot demonstrate sufficient annual fuel throughput to qualify for a one hundred thousand dollar ($100,000) award, that is, over 14,280 million Btus per year, are not eligible for funding. Projects that can demonstrate an annual throughput of more than 14,280 million Btus per year, however, may request funding in amounts less than one hundred thousand dollars ($100,000). Private access facilities are eligible for a maximum award of up to four hundred thousand dollars ($400,000). Public access or limited public access facilities are eligible for a maximum award of up to six hundred thousand dollars ($600,000). Cofunding may be required to receive the applicable award amount. Infrastructure project awards from the fund, net of taxes, shall not exceed the total cost of the infrastructure project less any other applicable grants or tax credits.

(f)  Infrastructure projects to dispense qualifying fuel shall meet all of the following criteria:

(1)  Provide documentation, signed by owners of vehicles that will use the fuel, to demonstrate that an approvable amount of qualifying fuel is expected to be dispensed over a period of at least five years.

(2)  Be designed to meet current industry standards and codes and any applicable regulations.

(3)  If the owner of the fuel storage and dispensing equipment will be fueling vehicles the owner does not own, the owner shall provide one or more statements, signed by the proposed fueling equipment owner and by the owners of those vehicles that are referenced in the demonstration of adequate fuel throughput pursuant to subdivision (e), that mutually satisfactory arrangements regarding fuel price have been made. If the owner and operator of the fueling equipment will use the equipment exclusively to fuel his or her own vehicles, no documentation regarding fuel pricing arrangements is required.

(g)  Infrastructure projects to dispense electricity to covered vehicles shall be eligible for funding from the Infrastructure Demonstration Program at the rate of a minimum of four thousand dollars ($4,000), up to a maximum of ten thousand dollars ($10,000) per charger infrastructure charge port including installation for each qualifying charger. A “qualifying charger” is any charger that dispenses 4,000 kWh or more of energy per year, through each of one or more charging ports, into one or more covered vehicles that provide NO x reductions in California. Awards shall be based on a sliding scale of four thousand dollars ($4,000) to fourteen thousand dollars ($14,000) per charger port for qualifying chargers that dispense between 4,000 kWh and 15,000 kWh of electricity per port. In order for the project to be eligible for funding, documentation shall be provided, signed by owners of the vehicles that will use the charger, to demonstrate that the claimed kilowatt hours of electricity are expected to be dispensed per year for a period of at least five years. Funding shall be limited to a maximum award of two hundred thousand dollars ($200,000) per business per location. Infrastructure project awards from the fund, net of taxes, shall not exceed the total cost of the infrastructure project less any other applicable grants or tax credits.

(h)  The commission, in consultation with the state board and the districts, shall develop a simple, standardized application package for a project to be funded from the Infrastructure Demonstration Program. In addition to the application form, an application package shall include a brief description of the program, the projects that are eligible for the funding that is available, the selection criteria and evaluation process, the documentation that is required, and who to contact for more information, as well as an example of the contract that an applicant will be required to execute before receiving a grant award. The application form shall require as much information as the commission determines is necessary to properly evaluate each project, but shall otherwise minimize the information required. An applicant shall not be required to calculate tons of emissions reduced or cost-effectiveness as part of the application. Application packages shall be finalized and published as soon as practicable.

(i)  The commission shall make staff or technical support contractors available on an as-needed basis within available budgetary resources to assist project proponents to address issues common to infrastructure projects eligible for funding. Those issues may involve permitting and safety requirements.

(j)  As part of the annual program reports required pursuant to Section 44295, the commission shall report on the use of Infrastructure Demonstration Program funds. The commission shall report on facilities funded, how those facilities are supporting covered vehicle projects, fuel or electricity dispensed from each facility, and associated emissions reductions and cost-effectiveness. The commission shall calculate a total cost-effectiveness of NO x reductions from the vehicles that fuel at facilities funded from the Infrastructure Demonstration Program. This total cost-effectiveness shall include program funding provided to vehicles as well as funding provided from the Infrastructure Demonstration Program.

(Added by Stats. 1999, Ch. 923, Sec. 2. Effective October 10, 1999.)






ARTICLE 7 - Advanced Technology Development

44285

(a)  From time to time, the commission shall issue specific requests for proposals (RFPs) or program opportunity notices (PONs) for technology proposals to be funded from the Advanced Technology Account. The first issuance of RFPs or PONs shall be no later than January 31, 2000. It is the intent of the Legislature that the technology grants be used to support development of emission-reducing technologies that could be used for projects eligible for funding pursuant to this chapter. It is also the intent of the Legislature that the technology grants be directed to a balanced mix of retrofit and add-on technologies to reduce emissions from the existing stock of targeted vehicles, as well as to advanced technologies for new engines and vehicles that produce very low or zero-NO x emissions. The commission, in consultation with the state board, may also consider funding technology projects that would allow qualifying fuels, as defined in subdivision (d) of Section 44284, to be produced from California energy resources, with preference given to projects involving otherwise unusable California energy resources, at prices lower than prices otherwise available and low enough to make projects that would qualify for funding under the program economically attractive to local businesses. Not more than 20 percent of Advanced Technology Account funds may be directed to those qualifying fuel projects. Advanced technologies and any retrofit or add-on projects that provide multiple benefits by reducing emissions of particulates and other air pollutants should be given special consideration by the commission in soliciting proposals and determining how to allocate funds. At least 50 percent of the funds available in the Advanced Technology Account shall be directed toward technologies that provide multiple benefits.

(b)  Proposals involving technologies that allow onroad covered vehicles to replace with electric power the power normally supplied by the vehicles’ internal combustion engine while the vehicle is parked shall be eligible for funding from the Advanced Technology Account if they meet all applicable criteria under this section.

(c)  Technologies proposed for technology grants shall show clear and compelling evidence that the technology being funded has a strong commercialization plan and organization, is likely to be offered for commercial sale in California within five years of the application for funding, and that, once commercial, the technology will present opportunities for projects otherwise eligible for funding pursuant to this chapter. The commission shall specifically consider the projected NO x reducing potential and cost-effectiveness of the commercialized technology, the potential for the technology to contribute in a significant way to air quality goals, and the strength of the commercialization plan.

(d)  The commission may require cost sharing for technology projects, but shall not require repayment of funds granted.

(e)  Proposals for projects involving either publicly owned or privately owned vehicles or vessels shall be eligible for technology awards.

(f)  In developing RFPs and PONs and in evaluating proposals for funding, the commission shall consider that the primary objective of technology grants is to advance toward commercialization technologies that would support projects to be funded under the program.

(Added by Stats. 1999, Ch. 923, Sec. 2. Effective October 10, 1999.)






ARTICLE 8 - Program Administration: General

44286

(a)  The responsibilities of the state board include management of program funds and program oversight. The state board is responsible for producing guidelines, protocols, and criteria for covered vehicle projects and developing methodologies for evaluating project cost-effectiveness in accordance with this chapter. The state board shall have primary responsibility for the reporting aspects of the program.

(b)  The responsibilities of a district include local administration of project funds, monitoring funded projects, and reporting results to the state board, in accordance with this chapter. Any project funds awarded to a successful applicant shall be disbursed by the district.

(c)  Relative to the allocation of funds in the south coast district, for purposes of this program, Mobile Source Air Pollution Reduction Review Committee funds shall only be used as matching funds upon approval, by minute action, of the Mobile Source Air Pollution Reduction Review Committee.

(d)  The state board may reserve up to 10 percent of the program funds available each year to directly fund any project that is multidistrict in nature. A project that is multidistrict in nature shall be funded by the state board in coordination with the appropriate districts. The state board shall coordinate outreach efforts with a participating district to ensure that any parallel availability of a district grant and a grant from the state board is clear to an eligible applicant. Reserved funds not committed to a project funded directly by the state board by the end of the fiscal year shall be made available to the districts in the following year.

(e)  The commission, in consultation with the state board, shall manage the Advanced Technology Account and the Infrastructure Demonstration Program in accordance with this chapter.

(f)  The state board shall work closely with the commission and the districts for the duration of this program to maximize the ability of the program to achieve its goals.

(g)  The state board and the districts shall take all appropriate and necessary actions to ensure that emissions reductions achieved through the program are credited by the United States Environmental Protection Agency to the appropriate emission reduction objectives in the State Implementation Plan.

(Added by Stats. 1999, Ch. 923, Sec. 2. Effective October 10, 1999.)



44287

(a) The state board shall establish or update grant criteria and guidelines consistent with this chapter for covered vehicle projects as soon as practicable, but not later than January 1, 2006. The adoption of guidelines is exempt from the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The state board shall solicit input and comment from the districts during the development of the criteria and guidelines and shall make every effort to develop criteria and guidelines that are compatible with existing district programs that are also consistent with this chapter. Guidelines shall include protocols to calculate project cost-effectiveness. The grant criteria and guidelines shall include safeguards to ensure that the project generates surplus emissions reductions. Guidelines shall enable and encourage districts to cofund projects that provide emissions reductions in more than one district. The state board shall make draft criteria and guidelines available to the public 45 days before final adoption, and shall hold at least one public meeting to consider public comments before final adoption. The state board may develop separate guidelines and criteria for the different types of eligible projects described in subdivision (a) of Section 44281.

(b) The state board, in consultation with the participating districts, may propose revisions to the criteria and guidelines established pursuant to subdivision (a) as necessary to improve the ability of the program to achieve its goals. A proposed revision shall be made available to the public 45 days before final adoption of the revision and the state board shall hold at least one public meeting to consider public comments before final adoption of the revision.

(c) The state board shall reserve funds for, and disburse funds to, districts from the fund for administration pursuant to this section and Section 44299.1.

(d) The state board shall develop guidelines for a district to follow in applying for the reservation of funds, in accordance with this chapter. It is the intent of the Legislature that district administration of any reserved funds be in accordance with the project selection criteria specified in Sections 44281, 44282, and 44283 and all other provisions of this chapter. The guidelines shall be established and published by the state board as soon as practicable, but not later than January 1, 2006.

(e) Funds shall be reserved by the state board for administration by a district that adopts an eligible program pursuant to this chapter and offers matching funds at a ratio of one dollar ($1) of matching funds committed by the district or the Mobile Source Air Pollution Reduction Review Committee for every two dollars ($2) committed from the fund. Funds available to the Mobile Source Air Pollution Reduction Review Committee may be counted as matching funds for projects in the South Coast Air Basin only if the committee approves the use of these funds for matching purposes. Matching funds may be any funds under the district’s budget authority that are committed to be expended in accordance with the program. Funds committed by a port authority or a local government, in cooperation with a district, to be expended in accordance with the program may also be counted as district matching funds. Matching funds provided by a port authority or a local government may not exceed 30 percent of the total required matching funds in any district that applies for more than three hundred thousand dollars ($300,000) of the state board funds. Only a district, or a port authority or a local government teamed with a district, may provide matching funds.

(f) The state board may adjust the ratio of matching funds described in subdivision (e), if it determines that an adjustment is necessary in order to maximize the use of, or the air quality benefits provided by, the program, based on a consideration of the financial resources of the district.

(g) Notwithstanding subdivision (e), a district need not provide matching funds for state board funds allocated to the district for program outreach activities pursuant to paragraph (4) of subdivision (a) of Section 44299.1.

(h) A district may include within its matching funds a reasonable estimate of direct or in-kind costs for assistance in providing program outreach and application evaluation. In-kind and direct matching funds shall not exceed 15 percent of the total matching funds offered by a district. A district may also include within its matching funds any money spent on or after February 25, 1999, that would have qualified as matching funds but were not previously claimed as matching funds.

(i) A district desiring a reservation of funds shall apply to the state board following the application guidelines established pursuant to this section. The state board shall approve or disapprove a district application not later than 60 days after receipt. Upon approval of any district application, the state board shall simultaneously approve a reservation of funding for that district to administer. Reserved funds shall be disbursed to the district so that funding of a district-approved project is not impeded.

(j) Notwithstanding any other provision of this chapter, districts and the Mobile Source Air Pollution Reduction Review Committee shall not use funds collected pursuant to Section 41081 or Chapter 7 (commencing with Section 44220), or pursuant to Section 9250.11 of the Vehicle Code, as matching funds to fund a project with stationary or portable engines, locomotives, or marine vessels.

(k) Any funds reserved for a district pursuant to this section are available to the district for a period of not more than two years from the time of reservation. Funds not expended by June 30 of the second calendar year following the date of the reservation shall revert back to the state board as of that June 30, and shall be deposited in the fund for use by the program. The funds may then be redirected based on applications to the fund. Regardless of any reversion of funds back to the state board, the district may continue to request other reservations of funds for local administration. Each reservation of funds shall be accounted for separately, and unused funds from each application shall revert back to the state board as specified in this subdivision.

(l) The state board shall specify a date each year when district applications are due. If the eligible applications received in any year oversubscribe the available funds, the state board shall reserve funds on an allocation basis, pursuant to Section 44299.2. The state board may accept a district application after the due date for a period of months specified by the state board. Funds may be reserved in response to those applications, in accordance with this chapter, out of funds remaining after the original reservation of funds for the year.

(m) Guidelines for a district application shall require information from an applicant district to the extent necessary to meet the requirements of this chapter, but shall otherwise minimize the information required of a district.

(n) A district application shall be reviewed by the state board immediately upon receipt. If the state board determines that an application is incomplete, the applicant shall be notified within 10 working days with an explanation of what is missing from the application. A completed application fulfilling the criteria shall be approved as soon as practicable, but not later than 60 working days after receipt.

(o) The commission, in consultation with the districts, shall establish project approval criteria and guidelines for infrastructure projects consistent with Section 44284 as soon as practicable, but not later than February 15, 2000. The commission shall make draft criteria and guidelines available to the public 45 days before final adoption, and shall hold at least one public meeting to consider public comments before final adoption.

(p) The commission, in consultation with the participating districts, may propose revisions to the criteria and guidelines established pursuant to subdivision (o) as necessary to improve the ability of the program to achieve its goals. A revision may be proposed at any time, or may be proposed in response to a finding made in the annual report on the program published by the state board pursuant to Section 44295. A proposed revision shall be made available to the public 45 days before final adoption of the revision and the commission shall hold at least one public meeting to consider public comments before final adoption of the revision.

(q) Unclaimed funds will be allocated by the state board in accordance with Section 44299.2.

(r) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2004, Ch. 707, Sec. 10) by Stats. 2013, Ch. 401, Sec. 25. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 26 of Ch. 401.)



44287-1

(a) The state board shall establish grant criteria and guidelines consistent with this chapter for covered vehicle projects as soon as practicable, but not later than January 1, 2000. The adoption of guidelines is exempt from the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The state board shall solicit input and comment from the districts during the development of the criteria and guidelines and shall make every effort to develop criteria and guidelines that are compatible with existing district programs that are also consistent with this chapter. Guidelines shall include protocols to calculate project cost-effectiveness. The grant criteria and guidelines shall include safeguards to ensure that the project generates surplus emissions reductions. Guidelines shall enable and encourage districts to cofund projects that provide emissions reductions in more than one district. The state board shall make draft criteria and guidelines available to the public 45 days before final adoption, and shall hold at least one public meeting to consider public comments before final adoption.

(b) The state board, in consultation with the participating districts, may propose revisions to the criteria and guidelines established pursuant to subdivision (a) as necessary to improve the ability of the program to achieve its goals. A proposed revision shall be made available to the public 45 days before final adoption of the revision and the state board shall hold at least one public meeting to consider public comments before final adoption of the revision.

(c) The state board shall reserve funds for, and disburse funds to, districts from the fund for administration pursuant to this section and Section 44299.1.

(d) The state board shall develop guidelines for a district to follow in applying for the reservation of funds, in accordance with this chapter. It is the intent of the Legislature that district administration of any reserved funds be in accordance with the project selection criteria specified in Sections 44281, 44282, and 44283 and all other provisions of this chapter. The guidelines shall be established and published by the state board as soon as practicable, but not later than January 1, 2000.

(e) Funds shall be reserved by the state board for administration by a district that adopts an eligible program pursuant to this chapter and offers matching funds at a ratio of one dollar ($1) of matching funds committed by the district or the Mobile Source Air Pollution Reduction Review Committee for every two dollars ($2) committed from the fund. Funds available to the Mobile Source Air Pollution Reduction Review Committee may be counted as matching funds for projects in the South Coast Air Basin only if the committee approves the use of these funds for matching purposes. Matching funds may be any funds under the district’s budget authority that are committed to be expended in accordance with the program. Funds committed by a port authority or a local government, in cooperation with a district, to be expended in accordance with the program may also be counted as district matching funds. Matching funds provided by a port authority or a local government may not exceed 30 percent of the total required matching funds in any district that applies for more than three hundred thousand dollars ($300,000) of the state board funds. Only a district, or a port authority or a local government teamed with a district, may provide matching funds.

(f) The state board may adjust the ratio of matching funds described in subdivision (e), if it determines that an adjustment is necessary in order to maximize the use of, or the air quality benefits provided by, the program, based on a consideration of the financial resources of the district.

(g) Notwithstanding subdivision (e), a district need not provide matching funds for state board funds allocated to the district for program outreach activities pursuant to paragraph (4) of subdivision (a) of Section 44299.1.

(h) A district may include within its matching funds a reasonable estimate of direct or in-kind costs for assistance in providing program outreach and application evaluation. In-kind and direct matching funds shall not exceed 15 percent of the total matching funds offered by a district. A district may also include within its matching funds any money spent on or after February 25, 1999, that would have qualified as matching funds but were not previously claimed as matching funds.

(i) A district desiring a reservation of funds shall apply to the state board following the application guidelines established pursuant to this section. The state board shall approve or disapprove a district application not later than 60 days after receipt. Upon approval of any district application, the state board shall simultaneously approve a reservation of funding for that district to administer. Reserved funds shall be disbursed to the district so that funding of a district-approved project is not impeded.

(j) Notwithstanding any other provision of this chapter, districts and the Mobile Source Air Pollution Reduction Review Committee shall not use funds collected pursuant to Section 41081 or Chapter 7 (commencing with Section 44220), or pursuant to Section 9250.11 of the Vehicle Code, as matching funds to fund a project with stationary or portable engines, locomotives, or marine vessels.

(k) Any funds reserved for a district pursuant to this section are available to the district for a period of not more than two years from the time of reservation. Funds not expended by June 30 of the second calendar year following the date of the reservation shall revert back to the state board as of that June 30, and shall be deposited in the fund for use by the program. The funds may then be redirected based on applications to the fund. Regardless of any reversion of funds back to the state board, the district may continue to request other reservations of funds for local administration. Each reservation of funds shall be accounted for separately, and unused funds from each application shall revert back to the state board as specified in this subdivision.

(l) The state board shall specify a date each year when district applications are due. If the eligible applications received in any year oversubscribe the available funds, the state board shall reserve funds on an allocation basis, pursuant to subdivision (b) of Section 44299.1. The state board may accept a district application after the due date for a period of months specified by the state board. Funds may be reserved in response to those applications, in accordance with this chapter, out of funds remaining after the original reservation of funds for the year.

(m) Guidelines for a district application shall require information from an applicant district to the extent necessary to meet the requirements of this chapter, but shall otherwise minimize the information required of a district.

(n) A district application shall be reviewed by the state board immediately upon receipt. If the state board determines that an application is incomplete, the applicant shall be notified within 10 working days with an explanation of what is missing from the application. A completed application fulfilling the criteria shall be approved as soon as practicable, but not later than 60 working days after receipt.

(o) The state board, in consultation with the districts, shall establish project approval criteria and guidelines for infrastructure projects consistent with Section 44284 as soon as practicable, but not later than February 15, 2000. The commission shall make draft criteria and guidelines available to the public 45 days before final adoption, and shall hold at least one public meeting to consider public comments before final adoption.

(p) The state board, in consultation with the participating districts, may propose revisions to the criteria and guidelines established pursuant to subdivision (o) as necessary to improve the ability of the program to achieve its goals. A revision may be proposed at any time, or may be proposed in response to a finding made in the annual report on the program published by the state board pursuant to Section 44295. A proposed revision shall be made available to the public 45 days before final adoption of the revision and the commission shall hold at least one public meeting to consider public comments before final adoption of the revision.

(q) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 10.5) by Stats. 2013, Ch. 401, Sec. 26. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)



44287.1

(a) The state board shall, at its first opportunity, revise the grant criteria and guidelines adopted pursuant to Section 44287 to incorporate projects in which an applicant turns in nonroad internal combustion technology and equipment that the applicant owns and that still has some useful life, coupled with the purchase of new nonroad zero-emission technology and equipment that is in a similar category or that can perform the same work.

(b) When it evaluates the benefits of a project described in subdivision (a), the state board shall count both of the following emission reduction streams, provided that they are real, enforceable, quantifiable, and surplus emission reductions:

(1) The displacement of the emissions from the older nonroad internal combustion technology and equipment for its remaining life with the new nonroad zero-emission technology and equipment.

(2) After the time period specified in paragraph (1), the displacement of emissions from new nonroad internal combustion technology and equipment meeting the emission standards in place at time of purchase, with the new nonroad zero-emission technology and equipment over its remaining life.

(c) A project described in subdivision (a) shall meet the cost-effectiveness criteria in Section 44283 and all other criteria of the program, including the requirement that the emission reductions be real, enforceable, quantifiable, and surplus.

(d) The incremental cost of a project described in subdivision (a) may include, at the discretion of the applicant, some or all of the reasonable salvage value of the nonroad internal combustion technology and equipment turned in, as determined by the state board, and some or all of any additional costs incurred for necessary recharging equipment or infrastructure as determined by the state board. However, an applicant that elects to include these costs shall be required to meet the cost-effectiveness criteria in Section 44283.

(Added by Stats. 2005, Ch. 209, Sec. 2. Effective January 1, 2006.)



44287.2

(a) By July 1, 2011, the state board shall revise project grant criteria and guidelines pursuant to Section 44287, for a project that reduces greenhouse gas emissions, to allow funds from all of the following programs or funding sources to be used for a project also funded under this chapter without those additional public funds being factored into the criteria emission reduction cost-effectiveness calculations:

(1) Federal funding from programs designed to reduce greenhouse gas emissions.

(2) Alternative and Renewable Fuel and Vehicle Technology Program (Article 2 (commencing with Section 44272) of Chapter 8.9).

(b) Nothing in this section authorizes the expenditure of funds for a project that does not meet all of the requirements of this chapter, including requirements that require cost sharing or matching of funds. Subdivision (a) does not apply if the additional expenditure would not provide an incremental greenhouse gas emission reduction benefit greater than what would otherwise be achieved by the program. The state board shall not exclude funds from the cost-effectiveness calculation pursuant to subdivision (a), if excluding those funds would reduce the emission reduction benefits expected to be achieved from this chapter, federal greenhouse gas emission reduction programs, or the Alternative and Renewable Fuel and Vehicle Technology Program.

(Added by Stats. 2010, Ch. 571, Sec. 3. Effective January 1, 2011.)






ARTICLE 9 - Program Administration: Application Evaluation and Program Outreach

44288

(a)  An application for a project grant shall be reviewed by the administering district immediately upon receipt. If the administering district determines that an application is incomplete, the applicant shall be notified within five working days with an explanation of what is missing from the application. The date and time of receipt of each application determined to be complete shall be recorded and the completed application shall be evaluated with respect to the appropriate project selection criteria. A district shall make every effort to process an application and grant an award rapidly and to coordinate project approval with any purchase or installation timing constraint on an applicant. Notwithstanding any other provision of this chapter, the administering district may determine that an application is not in good faith, not credible, or not in compliance with this chapter and its objectives.

(b)  A participating district may request assistance from the state board on an as needed basis to clarify project evaluation protocols or to obtain information necessary to properly evaluate an application.

(c)  An application for a grant for an infrastructure project shall be reviewed by the commission immediately upon receipt. If the commission determines that an application is incomplete, the applicant shall be notified within five working days with an explanation of what is missing from the application. The date and time of receipt of each application determined to be complete shall be recorded and the completed application shall be evaluated with respect to the appropriate project selection criteria. A complete grant application fulfilling the project selection criteria shall be approved as soon as practicable, but not later than 60 working days after receipt. Notwithstanding any other provision of this chapter, the commission may determine that an application is not in good faith, not credible, or not in compliance with this chapter and its objectives. The commission shall expedite the processing of an application and shall grant an award as rapidly as possible.

(d)  Funds shall be awarded in conjunction with the execution of a contract that obligates the state board or a participating district to make the grant and obligates the grantee to take the actions described in the grant application. A contract shall incorporate the recapturing provisions contained in subdivision (c) of Section 44291.

(Added by Stats. 1999, Ch. 923, Sec. 2. Effective October 10, 1999.)



44290

The state board and participating districts shall institute an outreach program to inform potential participants, technology suppliers, vendors, engine and equipment dealers and distributors, fleet owners, industry organizations and publications, districts, and rail and port organizations of the availability of grants, and of the requirements and objectives of the grant program. The state board and district shall vigorously recruit grant applications and publish examples of successful projects. The commission shall work closely with the state board and districts so that infrastructure and technology development projects are closely coordinated with overall program implementation. Outreach efforts on the part of the state board shall be coordinated with district outreach efforts.

(Added by Stats. 1999, Ch. 923, Sec. 2. Effective October 10, 1999.)






ARTICLE 10 - Monitoring

44291

(a)  The state board shall assist districts with developing procedures to monitor whether the emission reductions projected in successful grant applications are actually achieved. Monitoring procedures may include project audits, and may also include requirements, as part of the contract between the state board or districts and the grant recipients, that each grant recipient provide information about the project on an annual basis. Information required from grant recipients should be minimized and the format for reporting the information should be made simple and convenient.

(b)  As soon as practicable, the commission, in consultation with the districts, shall publish procedures to monitor and audit infrastructure projects. These procedures shall ensure that the amount of qualifying fuel dispensed annually is greater than or equal to the amount upon which the grant award is based and that any project qualifying for funding on the basis of public accessibility or limited public accessibility is, in fact, providing that accessibility.

(c)  The monitoring and auditing procedures shall be sufficient to allow emission reductions generated to be fully credited to air quality plans. The monitoring procedures shall contain provisions for recapturing grant awards in proportion to any loss of emission reductions or underachievement in dispensing qualifying fuel compared with the reductions and fuel dispensing projected in the grant application. Funds recaptured shall be deposited in the accounts from which the funds were originally expended. From time to time, monitoring and auditing procedures shall be revised as appropriate to enhance program effectiveness.

(d)  The state board shall monitor district programs to ensure that participating districts conduct their programs consistent with the criteria and guidelines established by the state board and the commission pursuant to this chapter. The monitoring procedures shall contain provisions for recapture of funds not yet awarded to approved projects if a district fails to show that they are implementing a program consistent with the approved program. If the state board determines, pursuant to this subdivision, that moneys from the fund allocated to a district should be recaptured, the state board shall hold at least one public meeting to consider public comments prior to recapturing the allocated funds. The state board shall make every effort to assist districts to implement programs in an approved manner and shall only recapture allocated funds if these efforts fail to address problems adequately. Recaptured funds shall be deposited in the Covered Vehicle Account. The state board shall not recapture funds already awarded to approved projects.

(Added by Stats. 1999, Ch. 923, Sec. 2. Effective October 10, 1999.)






ARTICLE 11 - Reporting

44295

(a)  Not later than March 1, 2001, and each March 1 thereafter, through March 1, 2003, the state board in cooperation with participating districts, and assisted by the commission with regard to projects funded from the Infrastructure Demonstration Program and the Advanced Technology Account, shall publish, and notwithstanding Section 7550.5 of the Government Code, provide the Legislature with, a program report. The report shall describe each covered vehicle project funded by the state board and by districts that have received funds pursuant to this chapter, the amount granted for the project, and the emission reductions obtained and the cost-effectiveness of the project. For projects funded from the Advanced Technology Account, the report shall describe the technical objectives and accomplishments of the project, and the progress of the technology toward commercialization. For projects funded from the Infrastructure Demonstration Program, the report shall describe whether the funding has been critical to supplying qualifying fuel and supporting vehicles that reduce NO x emissions in California, shall include a discussion of demonstration program cost-effectiveness pursuant to subdivision (j) of Section 44284, and shall make a finding as to the need for additional moneys to be appropriated from the fund to the Infrastructure Demonstration Program in order to improve the ability of the program to achieve its goals.

(b)  The report shall detail funds received, funds granted, funds reserved for grants based on project approvals, district matching funds and the sources of those funds, and any recommended transfer of funds between accounts, and shall estimate future demand for grant funds.

(c)  The report shall describe the overall effectiveness of the program in delivering the emission reductions required by air quality plans, including rate of progress plans and milestone and conformity tests, as well as attainment and maintenance plans. The report shall evaluate the effectiveness of the program in soliciting and evaluating project applications, providing awards in a timely manner, and monitoring project implementation. The report shall describe any adjustments made to the project selection criteria and recommend any further needed changes or adjustments to the grant program, including changes in grant award criteria, administrative procedures, or statutory provisions that would enhance the effectiveness and efficiency of the grant program.

(d)  The state board shall request comments and hold public meetings on each draft annual report to obtain public comments. The state board shall consider and respond to all significant comments received in producing a final annual report.

(e)  A final annual report shall be published within 90 days from the date of publication of each draft annual report.

(Added by Stats. 1999, Ch. 923, Sec. 2. Effective October 10, 1999.)






ARTICLE 12 - Disposition of Funds

44296

(a)  All program funds shall be encumbered prior to January 1, 2002. No grants shall be made by districts using money reserved within the fund after that date, and no technology or infrastructure project may be funded by the commission after that date.

(b)  On January 1, 2002, all unencumbered funds reserved for districts shall revert back to the state board, and thereafter shall be permanently allocated by the state board to districts in proportion to the aggregate net disbursements that the participating districts received during the life of the grant program, to be used in accordance with the goals and objectives of the grant program and to be granted by the districts in accordance with the procedures and criteria in place at the termination of the grant program or as subsequently modified by the districts as needed to better meet the grant program objectives and protect human health and welfare.

(c)  Notwithstanding subdivision (b), the advisory board may recommend that unused funds be allocated to fund a continuing statewide program similar to the program established as part of the advisory board recommendations for a continuing program pursuant to Section 44297.

(d)  Notwithstanding any provision in the Budget Act of 1999, funds appropriated in that act to carry out the provisions of this act shall only be available for encumbrance during the 1999–2000 fiscal year.

(Added by Stats. 1999, Ch. 923, Sec. 2. Effective October 10, 1999.)






ARTICLE 13 - Heavy-Duty Fleet Modernization Projects

44297

(a) The state board, acting within its existing authority, shall, at its first opportunity following January 1, 2005, revise the grant criteria and guidelines adopted pursuant to Section 44287 to incorporate projects described in subdivision (c).

(b) The guidelines may define eligible costs to include monitoring and verifying compliance with this article.

(c) Notwithstanding any other provision of this chapter, a project that meets either of the following criteria constitutes a heavy-duty fleet modernization project and thus is eligible for funding under the program, if it complies with the guidelines established by the state board pursuant to subdivision (a):

(1) Replaces an old engine or vehicle with a newer engine or vehicle certified to more stringent emissions standards than the engine or vehicle being replaced, pursuant to paragraph (2) of subdivision (a) of Section 44281.

(2) Provides the equivalent emission reductions as would be gained by a project that combines both of the following:

(A) The purchase of a new very low or zero-emission covered vehicle pursuant to paragraph (1) of subdivision (a) of Section 44281.

(B) The replacement of an old engine or vehicle with a newer engine or vehicle certified to more stringent standards than the engine or vehicle being replaced, pursuant to paragraph (2) of subdivision (a) of Section 44281.

(d) In establishing guidelines pursuant to subdivision (a), the state board shall consider any existing heavy-duty fleet modernization program carried out by a district. The state board shall design a program that, to the extent feasible, includes fleet owners, independent truck owners, heavy-duty vehicle dealers, districts, and other participants it determines appropriate from existing local programs.

(e) The grants provided pursuant to this article shall provide moneys to offset the incremental cost of projects that reduce emissions of oxides of nitrogen (NOx) and particulate matter (PM).

(f) The state board shall determine an appropriate weighted cost-effectiveness standard for projects intended to reduce particulate matter.

(Amended by Stats. 2005, Ch. 22, Sec. 129. Effective January 1, 2006.)






ARTICLE 14 - Funds

44299.1

(a) To ensure that emission reductions are obtained as needed from pollution sources, any moneys deposited in the fund for use by the program or appropriated to the program shall be segregated and administered as follows:

(1) Not more than 2 percent of the moneys in the fund for use by the program shall be allocated to program support and outreach costs incurred by the state board and the commission directly associated with implementing the program pursuant to this chapter. These funds shall be allocated to the state board and the commission in proportion to total program funds administered by the state board and the commission.

(2) Not more than 2 percent of the moneys in the fund for use by the program shall be allocated to direct program outreach activities. The state board may use these funds for program outreach contracts or may allocate outreach funds to participating districts in proportion to each district’s allocation from the program moneys in the fund. The state board shall report on the use of outreach funds in their reports to the Legislature pursuant to Section 44295.

(3) The balance shall be deposited in the fund to be expended to offset added costs of new very low or zero-emission vehicle technologies, and emission reducing repowers, retrofits, and add-on equipment for covered vehicles and engines, and other projects specified in Section 44281.

(b) Moneys in the fund shall be allocated to a district that submits an eligible application to the state board pursuant to Section 44287. The state board shall determine the maximum amount of annual funding from the fund for use by the program that each district may receive. This determination shall be based on the population in each district as well as the relative importance of obtaining covered emission reductions in each district, specifically through the program.

(c) Not more than 5 percent of the moneys allocated pursuant to this chapter to a district with a population of one million or more may be used by the district for indirect costs of implementation of the program, including outreach costs that are subject to the limitation in paragraph (2) of subdivision (a).

(d) Not more than 10 percent of the moneys allocated pursuant to this chapter to a district with a population of less than one million may be used by the district for indirect costs of implementation of the program, including outreach costs that are subject to the limitation in paragraph (2) of subdivision (a).

(e) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2006, Ch. 627, Sec. 3) by Stats. 2013, Ch. 401, Sec. 28. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 29 of Ch. 401.)



44299.1-1

(a) To ensure that emission reductions are obtained as needed from pollution sources, any moneys deposited in the fund for use by the program or appropriated to the program shall be segregated and administered as follows:

(1) Ten percent, not to exceed two million dollars ($2,000,000), shall be allocated to the infrastructure demonstration project to be used pursuant to Section 44284.

(2) Ten percent shall be deposited in the fund for use by the program to be used to support research, development, demonstration, and commercialization of advanced low-emission technologies for covered sources that show promise of contributing to the goals of the program.

(3) Not more than 2 percent of the moneys in the fund for use by the program shall be allocated to program support and outreach costs incurred by the state board and the commission directly associated with implementing the program pursuant to this chapter. These funds shall be allocated to the state board and the commission in proportion to total program funds administered by the state board and the commission.

(4) Not more than 2 percent of the moneys in the fund for use by the program shall be allocated to direct program outreach activities. The state board may use these funds for program outreach contracts or may allocate outreach funds to participating districts in proportion to each district’s allocation from the fund for use by the program. The state board shall report on the use of outreach funds in their reports to the Legislature pursuant to Section 44295.

(5) The balance shall be deposited in the fund for use by the program to be expended to offset added costs of new very low or zero-emission vehicle technologies, and emission reducing repowers, retrofits, and add-on equipment for covered vehicles and engines.

(b) Moneys in the fund for use by the program shall be allocated to a district that submits an eligible application to the state board pursuant to Section 44287. The state board shall determine the maximum amount of annual funding from the fund for use by the program that each district may receive. This determination shall be based on the population in each district as well as the relative importance of obtaining NOx reductions in each district, specifically through the program.

(c) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 11.5) by Stats. 2013, Ch. 401, Sec. 29. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)



44299.2

Funds shall be allocated to districts, and shall be subject to administrative terms and conditions as follows:

(a) Available funds shall be distributed to districts taking into consideration the population of the area, the severity of the air quality problems experienced by the population, and the historical allocation of the program funds, except that the south coast district shall be allocated a percentage of the total funds available to districts that is proportional to the percentage of the total state population residing within the jurisdictional boundaries of that district. For the purposes of this subdivision, population shall be determined by the state board based on the most recent data provided by the Department of Finance. The allocation to the south coast district shall be subtracted from the total funds available to districts. Each district, except the south coast district, shall be awarded a minimum allocation of two hundred thousand dollars ($200,000), and the remainder, which shall be known as the “allocation amount,” shall be allocated to all districts as follows:

(1) The state board shall distribute 35 percent of the allocation amount to the districts in proportion to the percentage of the total residual state population that resides within each district’s boundaries. For purposes of this paragraph, “total residual state population” means the total state population, less the total population that resides within the south coast district.

(2) The state board shall distribute 35 percent of the allocation amount to the districts in proportion to the severity of the air quality problems to which each district’s population is exposed. The severity of the exposure shall be calculated as follows:

(A) Each district shall be awarded severity points based on the district’s attainment designation and classification, as most recently promulgated by the federal Environmental Protection Agency for the National Ambient Air Quality Standard for ozone averaged over eight hours, as follows:

(i) A district that is designated attainment for the federal eight-hour ozone standard shall be awarded one point.

(ii) A district that is designated nonattainment for the federal eight-hour ozone standard shall be awarded severity points based on classification. Two points shall be awarded for transitional, basic, or marginal classifications, three points for moderate classification, four points for serious classification, five points for severe classification, six points for severe-17 classification, and seven points for extreme classification.

(B) Each district shall be awarded severity points based on the annual diesel particulate emissions in the air basin, as determined by the state board. One point shall be awarded to the district, in increments, for each 1,000 tons of diesel particulate emissions. In making this determination, 0 to 999 tons shall be awarded no points, 1,000 to 1,999 tons shall be awarded one point, 2,000 to 2,999 tons shall be awarded two points, and so forth. If a district encompasses more than one air basin, the air basin with the greatest diesel particulate emissions shall be used to determine the points awarded to the district. The San Diego County Air Pollution Control District and the Imperial County Air Pollution Control District shall be awarded one additional point each to account for annual diesel particulate emissions transported from Mexico.

(C) The points awarded under subparagraphs (A) and (B), shall be added together for each district, and the total shall be multiplied by the population residing within the district boundaries, to yield the local air quality exposure index.

(D) The local air quality exposure index for each district shall be summed together to yield a total state exposure index. Funds shall be allocated under this paragraph to each district in proportion to its local air quality exposure index divided by the total state exposure index.

(3) The state board shall distribute 30 percent of the allocation amount to the districts in proportion to the allocation of funds from the program moneys in the fund, as follows:

(A) Because each district is awarded a minimum allocation pursuant to subdivision (a), there shall be no additional minimum allocation from the program historical allocation funds. The total amount allocated in this way shall be subtracted from total funding previously awarded to the district under the program, and the remainder, which shall be known as directed funds, shall be allocated pursuant to subparagraph (B).

(B) Each district with a population that is greater than or equal to 1 percent of the state’s population shall receive an additional allocation based on the population of the district and the district’s relative share of emission reduction commitments in the state implementation plan to attain the National Ambient Air Quality Standard for ozone averaged over one hour. This additional allocation shall be calculated as a percentage share of the directed funds for each district, derived using a ratio of each district’s share amount to the base amount, which shall be calculated as follows:

(i) The base amount shall be the total program funds allocated by the state board to the districts in the 2002–03 fiscal year, less the total of the funds allocated through the minimum allocation to each district in the 2002–03 fiscal year.

(ii) The share amount shall be the allocation that each district received in the 2002–03 fiscal year, not including the minimum allocation. There shall be one share amount for each district.

(iii) The percentage share shall be calculated for each district by dividing the district’s share amount by the base amount, and multiplying the result by the total directed funds available under this subparagraph.

(b) Funds shall be distributed as expeditiously as reasonably practicable, and a report of the distribution shall be made available to the public.

(c) All funds allocated pursuant to this section shall be expended as provided in the guidelines adopted pursuant to Section 44287 within two years from the date of allocation. Funds not expended within the two years shall be returned to the program moneys in the fund within 60 days and shall be subject to further allocation as follows:

(1) Within 30 days of the deadline to return funds, the state board shall notify the districts of the total amount of returned funds available for reallocation, and shall list those districts that request supplemental funds from the reallocation and that are able to expend those funds within one year.

(2) Within 90 days of the deadline to return funds, the state board shall allocate the returned funds to the districts listed pursuant to paragraph (1).

(3) All supplemental funds distributed under this subdivision shall be expended consistent with the program within one year of the date of supplemental allocation. Funds not expended within one year shall be returned to the program moneys in the fund and shall be distributed at the discretion of the state board to districts, taking into consideration each district’s ability to expeditiously utilize the remaining funds consistent with the program.

(d) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended by Stats. 2013, Ch. 401, Sec. 30. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions.)









CHAPTER 9.5 - Sacramento Emergency Clean Air and Transportation Program

44299.50

As used in this chapter, the following terms have the following meanings:

(a)  “Advanced introduction costs” means the costs of the project less a baseline cost that would otherwise be incurred by the applicant in the normal course of business. “Advanced introduction costs” may include, but are not limited to, incremental costs, additional operational costs, facility modifications, additional staff training, fueling infrastructure, and costs associated with off-cycle vehicle replacement, as determined by the Sacramento Region Districts.

(b)  “Attainment” means meeting the National Ambient Air Quality Standards for ozone.

(c)  “Conformity” means that a transportation program, project, and plan promulgated by the Sacramento Area Council of Governments is able to successfully comply with Sections 7410 and 7506 of Title 42 of the United States Code, so as to qualify for an approval, license, or permit, or to obtain financial assistance, from the federal agencies specified in those sections.

(d)  “Covered engine” includes any internal combustion engine or electric motor and drive powering a covered source.

(e)  “Covered source” includes onroad heavy-duty diesel vehicles and other onroad high-emitting diesel engine categories, as determined by SACOG.

(f)  “Covered vehicle” includes any vehicle or piece of equipment powered by a covered engine.

(g)  “New very low-emission vehicle” means a vehicle that qualifies as a very low emission vehicle when it is a new vehicle, as defined in Section 430 of the Vehicle Code, or that is modified with the approval and warranty of the original equipment manufacturer to qualify as a very low-emission vehicle within 12 months of delivery to an owner for private or commercial use.

(h)  “NO x” means oxides of nitrogen.

(i)  “Program” means the Sacramento Emergency Clean Air and Transportation Program created by this chapter.

(j)  “Repower” means replacing an engine with a different engine. The term “repower,” as used in this chapter, generally refers to replacing an older, uncontrolled engine with a new, emissions-certified engine, although replacing an older emissions-certified engine with a newer engine certified to lower emissions standards may be eligible for funding under this program.

(k)  “Retrofit” means making modifications to the engine and fuel system such that the retrofitted engine does not have the same specifications as the original engine.

( l)  “SACOG” means the Sacramento Area Council of Governments.

(m)  “Sacramento federal ozone nonattainment area” means the area defined by the United States Environmental Protection Agency in the Federal Register notice dated November 6, 1991 (56 Fed. Reg. 56694).

(n)  “Sacramento Region Districts” means the El Dorado Air Pollution Control District, Feather River Air Quality District, Placer County Air Pollution Control District, Sacramento Metropolitan Air Quality Management District, and Yolo-Solano Air Quality Management District.

(o)  “Very low-emission vehicle” means a vehicle with emissions significantly lower than otherwise applicable baseline emission standards or uncontrolled emission levels determined pursuant to the criteria in Section 44282.

(Added by Stats. 2000, Ch. 532, Sec. 3. Effective January 1, 2001.)



44299.51

There is hereby created the Sacramento Emergency Clean Air and Transportation Program. The program shall be administered by SACOG. The implementation of the program, in whole or in part, may be delegated by SACOG to the Sacramento Region Districts.

The program may provide grants to offset the advanced introduction costs of eligible projects that reduce onroad emissions of NO x within the Sacramento federal ozone nonattainment area. Eligibility for grant awards shall be determined by SACOG, or delegated by SACOG to the Sacramento Region Districts, in accordance with this chapter.

(Added by Stats. 2000, Ch. 532, Sec. 3. Effective January 1, 2001.)



44299.52

(a)  Eligible projects may include, but shall not be limited to, any of the following:

(1)  Purchase of new very low- or zero-emission covered vehicles or covered engines to replace older heavy-duty diesel vehicles or engines.

(2)  NO x emission-reducing retrofit of covered engines, or replacement of old diesel engines and drives powering covered sources with newer diesel engines and drives certified to more stringent NO x emissions standards than the engine being replaced.

(3)  Purchase and use of NO x emission-reducing add-on equipment for covered vehicles.

(4)  Implementation of practical, low-emission retrofit technologies, repower options, advanced technologies, or low sulfur diesel or alternative fuel mixtures for covered engines and vehicles.

(b)  In determining eligible projects, SACOG or the Sacramento Region Districts shall not exclude any technology based on the type of fuel utilized by that technology.

(c)  Eligible applicants may be any individual, company, or public agency that owns one or more covered vehicles that operate primarily within the Sacramento federal ozone nonattainment area or otherwise contribute substantially to the NO x emissions inventory in the Sacramento federal ozone nonattainment area.

(d)  The program shall provide grants to eligible projects that help reduce onroad NO x emissions on a timely and cost-effective basis within the Sacramento federal ozone nonattainment area in order to maximize the reduction in NO x emissions from available funds, thereby aiding the area in its efforts to achieve applicable air quality conformity goals in 2002 and 2005.

(Added by Stats. 2000, Ch. 532, Sec. 3. Effective January 1, 2001.)



44299.53

(a)  Funds to implement the program shall be provided from the amount allocated from the Traffic Congestion Relief Fund for the purposes of paragraph (118) of subdivision (a) of Section 14556.40 of the Government Code.

(b)  To ensure that emission reductions are obtained as needed from pollution sources, funds provided as described in subdivision (a) shall be segregated as follows:

(1)  Not more than 1 percent of the funds provided as described in subdivision (a) shall be allocated to program support and outreach costs incurred by SACOG or the Sacramento Region Districts directly associated with implementing the program pursuant to this chapter.

(2)  Not more than 2 percent of the funds provided as described in subdivision (a) shall be allocated to direct program outreach activities.

(3)  The balance shall be used to offset costs of eligible projects.

(c)  SACOG, in consultation with the Sacramento Region Districts, shall specify procedures by which evaluation and review of eligible projects shall be accomplished.

(d)  The Sacramento Region Districts shall include an evaluation of the emission benefits provided by those eligible projects that are implemented in the Sacramento federal ozone nonattainment area in the milestone reports submitted in 2002 and 2005 to the United States Environmental Protection Agency pursuant to subsection (g) of Section 7511a of Title 42 of the United States Code.

(e)  Funds provided to SACOG as described in subdivision (a) shall not be expended on any NO x control retrofit technology unless that technology has been determined to be eligible for use in the program pursuant to Section 44299.54.

(Added by Stats. 2000, Ch. 532, Sec. 3. Effective January 1, 2001.)



44299.54

On or before January 10, 2001, the executive officer of the state board shall make a determination as to the eligibility of NO x retrofit technologies for use in the program, and may make additional determinations of eligibility of NO x technologies after January 10, 2001. In order to be determined eligible by the executive officer of the state board, each NO x retrofit technology shall have, at a minimum, the ability to reduce onroad heavy-duty diesel emissions of NO x by 10 percent or more and shall be durable and effective in reducing emissions, as determined by the executive officer of the state board.

(Added by Stats. 2000, Ch. 532, Sec. 3. Effective January 1, 2001.)



44299.55

All emissions reductions and credits achieved as a result of programs initiated under this chapter shall be used to fulfill local and regional commitments to air quality standards. Any additional reductions or credits that may exist after the local or regional commitment to air quality is fulfilled may be used to fulfill the state’s commitment to air quality standards and attainment.

(Added by Stats. 2000, Ch. 532, Sec. 3. Effective January 1, 2001.)






CHAPTER 9.7 - San Joaquin Valley Emergency Clean Air Attainment Program

44299.75

As used in this chapter, the following terms have the following meanings:

(a)  “Advanced introduction costs” means the costs of the project, less a baseline cost that would otherwise be incurred by the applicant in the normal course of business. “Advanced introduction costs” may include, but shall not be limited to, incremental costs, additional operational costs, facility modifications, additional staff training, fueling infrastructure, and costs associated with off-cycle vehicle replacement, as determined by the district.

(b)  “Attainment” means meeting the National Ambient Air Quality Standards (NAAQS) for ozone.

(c)  “Covered engine” includes any internal combustion engine or electric motor and drive powering a covered source.

(d)  “Covered source” includes onroad and off-road heavy-duty diesel vehicles and other onroad and off-road high-emitting diesel engine categories, as determined by the San Joaquin Valley Air Pollution Control District.

(e)  “Covered vehicle” includes any vehicle or piece of equipment powered by a covered engine.

(f)  “District” means the San Joaquin Valley Air Pollution Control District.

(g)  “New very low-emission vehicle” means a vehicle that qualifies as a very low-emission vehicle when it is a new vehicle, as defined in Section 430 of the Vehicle Code, or that is modified with the approval and warranty of the original equipment manufacturer to qualify as a very low-emission vehicle within 12 months of delivery to an owner for private or commercial use.

(h)  “NO x” means oxides of nitrogen.

(i)  “Program” means the San Joaquin Valley Emergency Clean Air Attainment Program created by this chapter.

(j)  “Repower” means replacing an engine with a different engine. The term “repower,” as used in this chapter, generally refers to replacing an older, uncontrolled engine with a new, emissions-certified engine, although replacing an older emissions-certified engine with a new engine certified to lower emissions standards may be eligible for funding under this program.

(k)  “Retrofit” means making modifications to the engine and fuel system such that the retrofitted engine does not have the same specifications as the original engine.

( l)  “San Joaquin Valley federal ozone nonattainment area” means the area defined by the United States Environmental Protection Agency on page 56699 of Volume 56 of the Federal Register dated November 6, 1991.

(m)  “Very low-emission vehicle” means a vehicle with emissions significantly lower than otherwise applicable baseline emission standards or uncontrolled emission levels determined pursuant to the criteria in Section 44282.

(Added by Stats. 2000, Ch. 532, Sec. 4. Effective January 1, 2001.)



44299.76

(a)  There is hereby created the San Joaquin Valley Emergency Clean Air Attainment Program. The program shall be administered and implemented by the district.

(b)  The program may provide grants to offset the advanced introduction costs of eligible projects that the district determines aid in the reduction of onroad and off-road emissions of NO x within the San Joaquin Valley federal ozone nonattainment area.

(c)  Eligibility of projects for grant awards shall be determined by the district in accordance with this chapter.

(Added by Stats. 2000, Ch. 532, Sec. 4. Effective January 1, 2001.)



44299.77

(a)  Eligible projects may include, but shall not be limited to, any of the following:

(1)  Purchase of new very low- or zero-emission covered vehicles or covered engines to replace older heavy-duty diesel vehicles or engines.

(2)  NO x emission-reducing retrofit of covered engines, or replacement of old diesel engines and drives powering covered sources with newer diesel engines and drives certified to more stringent NO x emissions standards than the engine being replaced.

(3)  Purchase and use of NO x emission-reducing add-on equipment for covered vehicles.

(4)  Implementation of practical, low-emission retrofit technologies, repower options, advanced technologies, or low sulfur or alternative fuel mixtures for covered engines and vehicles.

(b)  In determining eligible projects, the district shall not exclude any technology based on the type of fuel utilized by that technology.

(c)  Eligible applicants may be any person or public agency that owns one or more covered vehicles that operate primarily within the San Joaquin Valley federal ozone nonattainment area or otherwise contribute substantially to the NO x emissions inventory in the San Joaquin Valley federal ozone nonattainment area, as determined by the district.

(d)  The program shall provide grants to eligible projects that help reduce onroad and off-road NO x emissions on a timely and cost-effective basis within the San Joaquin Valley federal ozone nonattainment area in order to maximize the reduction in NO x emissions from available funds, thereby aiding the area in its efforts to achieve applicable air quality goals.

(Added by Stats. 2000, Ch. 532, Sec. 4. Effective January 1, 2001.)



44299.78

(a)  Funds to implement the program shall be provided from the amount allocated from the Traffic Congestion Relief Fund for the purposes of paragraph (100) of subdivision (a) of Section 14556.40 of the Government Code.

(b)  Funds from the account may be reserved by the district for local governments within the San Joaquin Valley federal ozone nonattainment areas that adopt an eligible program pursuant to this chapter.

(c)  To ensure that emission reductions are obtained as needed from pollution sources, any funds provided as described in subdivision (a) shall be segregated as follows:

(1)  Not more than 1 percent of the funds shall be allocated to program support and outreach costs incurred by the district directly associated with implementing the program pursuant to this chapter.

(2) Not more than 2 percent of the funds provided as described in subdivision (a) shall be allocated to direct program outreach activities.

(3)  The balance shall be used to offset costs of eligible projects.

(d)  Funds provided as described in subdivision (a) shall be allocated to the district upon the approval by the district of an application from an eligible applicant regarding an eligible project. The district may determine the maximum amount of annual funding each applicant may receive.

(e)  Funds provided as described in subdivision (a) shall not be expended on any NO x control retrofit technology unless the technology has been determined to be eligible for use in the program pursuant to Section 44299.79.

(Added by Stats. 2000, Ch. 532, Sec. 4. Effective January 1, 2001.)



44299.79

On or before January 10, 2001, the executive officer of the state board shall make a determination as to the eligibility of NO x retrofit technologies for use in the program, and may make additional determinations of eligibility of NO x technologies after January 10, 2001. In order to be determined eligible by the executive officer of the state board, each NO x retrofit technology shall have, at a minimum, the ability to reduce onroad heavy-duty diesel emissions of NO x by 10 percent or more and shall be durable and effective in reducing emissions, as determined by the executive officer of the state board.

(Added by Stats. 2000, Ch. 532, Sec. 4. Effective January 1, 2001.)






CHAPTER 9.8 - The California Port Community Air Quality Program

44299.80

As used in this chapter, the following terms have the following meanings:

(a)  “Advanced introduction cost” means the cost of a project less a baseline cost that would otherwise be incurred by the applicant in the normal course of business based on the actual age and turnover rates of trucks used at ports, and may include, but is not limited to, any of the following: incremental engine costs, re-engine or retrofit costs, additional operational costs, incremental fuel costs, facility modifications, and scrappage costs to eliminate operation on highways in the state.

(b)  “Cost-effectiveness” means the funds provided to a project for each ton of particulate matter reduction attributed to a project or to the program as a whole. In calculating cost-effectiveness, a one-time grant of funds made at the beginning of a project shall be annualized using a time value of public funds or discount rate determined for each project. Cost-effectiveness shall be calculated by dividing annualized costs by local emissions reductions of PM.

(c)  “Covered engine” includes an engine from any onroad heavy-duty diesel truck or bus weighing over 33,000 pounds and used in for-hire or proprietary trucking operated by a trucking company that services a port in the state.

(d)  “Covered source” includes onroad heavy-duty diesel vehicles and other onroad high-emitting diesel engine categories.

(e)  “Covered vehicle” includes any vehicle or piece of equipment powered by a covered engine.

(f)  “District” means the Bay Area Air Quality Management District as described in Chapter 4 (commencing with Section 40200) of Part 3 and the South Coast Air Quality Management District as described in Chapter 5.5 (commencing with Section 40400) of Part 3.

(g)  “Gr-bhph” means grams-per brake horsepower hour.

(h)  “Marine terminal” has the same meaning as in Section 40720.

(i)  “New very low-emission vehicle” means a vehicle that qualifies as a very low-emission vehicle when it is a new vehicle, as defined in Section 430 of the Vehicle Code, with regard to particulate matter emissions standards or that is modified with the approval and warranty of the original equipment manufacturer to qualify as a very low-emission vehicle with regard to particulate matter emissions standards within 12 months of delivery to an owner for private or commercial use.

(j)  “Port” means any sea or river port in the state.

(k)  “PM” means particulate matter.

( l)  “Program” means the California Port Community Air Quality Program created by this chapter.

(m)  “Project” means the replacement, repowering, scrapping, or retrofitting of a covered vehicle or covered engine that receives a grant pursuant to this chapter.

(n)  “Repower” means replacing an engine with a different engine. The term “repower,” as used in this chapter, refers to replacing an older, uncontrolled engine with a newer model engine that meets the latest emissions standards.

(o)  “Retrofit” means making modifications to the engine and fuel system so that the retrofitted engine does not have the same emissions of particulate matter as the original engine.

(p)  “Very low-emission vehicle” means a vehicle with emissions significantly lower than otherwise applicable baseline emission standards or uncontrolled emission levels.

(Amended by Stats. 2003, Ch. 62, Sec. 187. Effective January 1, 2004.)



44299.81

(a)  The California Port Community Air Quality Program is hereby established in the Bay Area Air Quality Management District and the South Coast Air Quality Management District.

(b)  The program shall be implemented and administered by a district within its jurisdiction. The district shall provide grants to offset the advanced introduction costs of eligible projects that reduce onroad emissions of particulate matter within communities adjacent to marine terminals.

(c)  A district may use moneys derived from fines imposed within its jurisdiction pursuant to paragraphs (1) and (5) of subdivision (a) of Section 40720 to offset costs incurred performing the administration, enforcement, and monitoring activities as required pursuant to that section.

(d)  A district shall use any moneys derived from fines imposed within its jurisdiction pursuant to paragraphs (1) and (5) of subdivision (a) of Section 40720 that are not expended to offset costs pursuant to paragraph (c) to fund the grant program.

(Added by Stats. 2002, Ch. 1129, Sec. 4. Effective January 1, 2003.)



44299.82

(a)  A district shall determine the projects eligible for grants within that district. Those projects may include, but are not limited to, any of the following:

(1)  Purchase of a new very-low-emission covered vehicle or covered engine to replace an older heavy-duty diesel vehicle or engine.

(2)  Purchase and use of PM emission-reducing add-on equipment for a covered vehicle.

(3)  Implementation of a practical, low-emission retrofit technology, repower option, advanced technology, or low sulfur diesel or alternative fuel mixture for a covered engine.

(b)  In determining eligible projects, the district shall consider whether the project will have the following effects:

(1)  Reduce onroad PM emissions to the maximum extent feasible on a timely and cost-effective basis at the marine terminal or port and within the surrounding communities.

(2)  Meet environmental justice goals and objectives set by the state and local air pollution control agencies, including, but not limited to, districts.

(3)  Benefit small businesses, giving particular emphasis to independent minority owners and operators.

(4)  Assist in meeting the 0.01 gr-bhph emission standards adopted by the federal Environmental Protection Agency for 2007 and later model year diesel heavy-duty engines and vehicles (40 C.F.R. Sec. 86.007-11).

(c)  A person that owns a covered vehicle that operates near or in a marine terminal or port is eligible to apply for a project grant if the district with jurisdiction over that marine terminal or port determines that the covered vehicle contributes significantly to the PM emissions inventory in the communities adjacent to that marine terminal or port.

(d)  Each district shall allocate grant funds in the following manner:

(1)  Covered engines and covered vehicles that are manufactured prior to 1994 shall receive 50 percent of the funds to purchase pre-existing engines or vehicles that are certified by the state board to have been manufactured after 1993. If the replacement engine or vehicle is not equipped with a PM retrofit device verified by the state board, those funds shall be utilized to purchase a PM retrofit device that is verified by the state board and to offset incremental costs incurred during the first year of utilizing low-sulfur diesel fuel with not more than 15 parts per million sulfur. The total cost to offset the incremental costs may not exceed 10 percent of the cost of the retrofit control device.

(2)  The remaining 50 percent of the funds shall be used to fund the purchase of engines or vehicles, including, but not limited to, engines that are certified to be cleaner than existing exhaust emission standards, and the repower or retrofit of existing engines to meet the 0.01 gr-bhph PM emission standard. A new engine purchased pursuant to this section may operate on any fuel source if that fuel source is certified by the state board. If a new engine does not meet the 0.01 gr-bhph PM emission standards, a portion of these funds shall be utilized to purchase a PM retrofit device that is verified by the state board and to offset the incremental costs incurred during the first year of utilizing low-sulfur diesel fuel with not more than 15 parts per million sulfur to achieve the 0.01 gr-bhph PM emission standard. The total cost to offset the incremental costs shall not exceed 10 percent of the cost of the retrofit control device.

(e)  A district shall give priority to those grant applicants that provide the greatest reduction in PM emissions.

(f)  A district may give priority to any grant applicant who provides matching funds for the grant.

(g)  A district may provide a grant to a project that involves replacing an engine that was manufactured before 1988, only if the applicant delivers that engine to the district or its agent for scrappage. The grant award amount shall include the costs the district will incur in scrapping that engine.

(h)  A district may provide a grant for a project involving PM control retrofit technology only if that technology has been determined to be eligible for use by the state board.

(i)  In determining eligible projects, a district may not exclude any technology based on the type of fuel utilized by that technology.

(Added by Stats. 2002, Ch. 1129, Sec. 4. Effective January 1, 2003.)



44299.85

(a)  A district may include any reduction in PM emissions that result from the implementation of the program in any state implementation plan, or revision of that plan, that is submitted to the state board pursuant to Chapter 10 (commencing with Section 40910) of Part 3 for a particulate matter nonattainment area.

(b)  All emission reductions or reduction credits resulting from a project funded by a district pursuant to this chapter are the property of the district that approved the grant. The district may utilize those emission reductions or reduction credits first to fulfill local and regional commitments to air quality standards. Any additional reductions or credits that exist after the local or regional commitment to air quality is fulfilled may be used by the state board to fulfill the state’s commitment to air quality standards and attainment.

(Added by Stats. 2002, Ch. 1129, Sec. 4. Effective January 1, 2003.)






CHAPTER 10 - California Clean Schoolbus Program

44299.90

The Legislature finds and declares as follows:

(a) Diesel emissions from schoolbuses contribute to significant health and safety risk to children, cause air pollution, and contribute to greenhouse gas emissions.

(b) The intent of this chapter is to ensure funds made available by the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 are equitably distributed among geographic regions to retrofit and replace older and higher polluting schoolbuses in furtherance of improving air quality and protecting public health.

(Added by Stats. 2007, Ch. 181, Sec. 3. Effective August 24, 2007.)



44299.901

(a) As used in this chapter and in Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code, the following terms have the following meanings:

(1) “Administrative agency” means the state agency responsible for programming bond funds made available by Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code, as specified in subdivision (c).

(2) Unless otherwise specified in this chapter, “project” includes equipment purchase, right-of-way acquisition, and project delivery costs.

(3) “Recipient agency” means the recipient of bond funds made available by Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code that is responsible for implementation of an approved project.

(4) “Fund” shall have the meaning as defined in subdivision (c) of Section 8879.20 of the Government Code.

(b) Administrative costs, including audit and program oversight costs for the agency administering the program funded pursuant to this chapter, recoverable by bond funds shall not exceed 5 percent of the program’s costs.

(c) The State Air Resources Board is the administrative agency for the schoolbus retrofit and replacement allocation pursuant to subdivision (d) of Section 8879.23 of the Government Code.

(d) The administrative agency may not approve project fund allocations for any project until the recipient agency provides a project funding plan that demonstrates that the funds are expected to be reasonably available and sufficient to complete the project. The administrative agency may approve funding for useable project segments only if the benefits associated with each individual segment are sufficient to meet the objectives of the program from which the individual segment is funded.

(e) Guidelines adopted by the administrative agency pursuant to this chapter and Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code are intended to provide internal guidance for the agency and shall be exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code), and shall do all of the following:

(1) Provide for audit of project expenditures and outcomes.

(2) Require that the useful life of the project be identified as part of the project nomination process.

(3) Require that project nominations have project delivery milestones, including, but not limited to, start and completion dates for environmental clearance, land acquisition, design, construction bid award, construction completion, and project closeout, as applicable.

(f) (1) As a condition for allocation of funds to a specific project under Chapter 12.49 (commencing with Section 8879.20), the administrative agency shall require the recipient agency to report, on a semiannual basis, on the activities and progress made toward implementation of the project. The administrative agency shall forward the report to the Department of Finance by means approved by the Department of Finance. The purpose of the report is to ensure that the project is being executed in a timely fashion, and is within the scope and budget identified when the decision was made to fund the project. If it is anticipated that project costs will exceed the approved project budget, the recipient agency shall provide a plan to the administrative agency for achieving the benefits of the project by either downscoping the project to remain within budget or by identifying an alternative funding source to meet the cost increase. The administrative agency may either approve the corrective plan or direct the recipient agency to modify its plan.

(2) Within six months of the project becoming operable, the recipient agency shall provide a report to the administrative agency on the final costs of the project as compared to the approved project budget, the project duration as compared to the original project schedule as of the date of allocation, and performance outcomes derived from the project compared to those described in the original application for funding. The administrative agency shall forward the report to the Department of Finance by means approved by the Department of Finance.

(Added by Stats. 2007, Ch. 181, Sec. 3. Effective August 24, 2007.)



44299.91

Of the funds appropriated pursuant to Item 3900-001-6053 of Section 2.00 of the Budget Act of 2007, the State Air Resources Board shall allocate the funds in accordance with all of the following:

(a) All schoolbuses in operation in the state of model year 1976 or earlier shall be replaced.

(b) (1) The funds remaining after the allocation made pursuant to subdivision (a) shall be apportioned to local air quality management districts and air pollution control districts based on the number of schoolbuses of model years 1977 to 1986, inclusive, that are in operation within each district.

(2) Each district shall determine the percentage of its allocation to spend between replacement of schoolbuses of model years 1977 to 1986, inclusive, and retrofit of schoolbuses of any model year. Of the funds spent by a district for replacement of schoolbuses pursuant to this paragraph, a district shall replace the oldest schoolbuses of model years 1977 to 1986, inclusive, within the district. Of the funds spent by a district for retrofit of schoolbuses pursuant to this paragraph, a district shall retrofit the most polluting schoolbuses within the district.

(c) All schoolbuses replaced pursuant to this section shall be scrapped.

(d) These funds shall be administered by either the California Energy Commission or the local air district.

(e) If a local air district’s funds, including accrued interest, are not committed by an executed contract as reported to the State Air Resources Board on or before June 30, 2012, then those funds shall be transferred, on or before January 1, 2013, to another local air district that demonstrates an ability to expend the funds by January 1, 2014. In implementing this section, the State Air Resources Board in consultation with the local air districts shall, by September 30, 2012, establish a list of potential recipient local air districts, prioritizing local air districts with the most polluting schoolbuses and the greatest need for schoolbus funding.

(f) Each allocation made pursuant to this section to a local air district shall provide enough funding for at least one project to be implemented pursuant to the Lower-Emission School Bus Program adopted by the State Air Resources Board. In the event a local air district has unspent funds as of January 1, 2014, the local air district shall work with the State Air Resources Board to transfer the unspent funds to an alternative local air district with existing demand.

(g) Funds made available pursuant to this chapter to a local air district shall be expended by June 30, 2014.

(h) All funds not expended by a local air district by June 30, 2014, shall be returned to the State Air Resources Board.

(i) Funds authorized by the State Air Resources Board during or subsequent to the 2013–14 fiscal year shall be allocated to local air districts by prioritizing to retrofit or replace the most polluting schoolbuses in small local air districts first and then medium local air districts as defined by the State Air Resources Board. Each allocation shall provide sufficient funding for at least one project to be implemented pursuant to the Lower-Emission School Bus Program adopted by the State Air Resources Board. If a local air district has unspent funds within six months of the expenditure deadline, the local air district shall work with the State Air Resources Board to transfer those funds to an alternative local air district with existing demand.

(Amended by Stats. 2013, Ch. 356, Sec. 8. Effective September 26, 2013.)









PART 6 - AIR TOXICS “HOT SPOTS” INFORMATION AND ASSESSMENT

CHAPTER 1 - Legislative Findings and Definitions

44300

This part shall be known and may be cited as the Air Toxics “Hot Spots” Information and Assessment Act of 1987.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44301

The Legislature finds and declares all of the following:

(a) In the wake of recent publicity surrounding planned and unplanned releases of toxic chemicals into the atmosphere, the public has become increasingly concerned about toxics in the air.

(b) The Congressional Research Service of the Library of Congress has concluded that 75 percent of the United States population lives in proximity to at least one facility that manufactures chemicals. An incomplete 1985 survey of large chemical companies conducted by the Congressional Research Service documented that nearly every chemical plant studied routinely releases into the surrounding air significant levels of substances proven to be or potentially hazardous to public health.

(c) Generalized emissions inventories compiled by air pollution control districts and air quality management districts in California confirm the findings of the Congressional Research Service survey as well as reveal that many other facilities and businesses which do not actually manufacture chemicals do use hazardous substances in sufficient quantities to expose, or in a manner that exposes, surrounding populations to toxic air releases.

(d) These releases may create localized concentrations or air toxics “hot spots” where emissions from specific sources may expose individuals and population groups to elevated risks of adverse health effects, including, but not limited to, cancer and contribute to the cumulative health risks of emissions from other sources in the area. In some cases where large populations may not be significantly affected by adverse health risks, individuals may be exposed to significant risks.

(e) Little data is currently available to accurately assess the amounts, types, and health impacts of routine toxic chemical releases into the air. As a result, there exists significant uncertainty about the amounts of potentially hazardous air pollutants which are released, the location of those releases, and the concentrations to which the public is exposed.

(f) The State of California has begun to implement a long-term program to identify, assess, and control ambient levels of hazardous air pollutants, but additional legislation is needed to provide for the collection and evaluation of information concerning the amounts, exposures, and short- and long-term health effects of hazardous substances regularly released to the surrounding atmosphere from specific sources of hazardous releases.

(g) In order to more effectively implement control strategies for those materials posing an unacceptable risk to the public health, additional information on the sources of potentially hazardous air pollutants is necessary.

(h) It is in the public interest to ascertain and measure the amounts and types of hazardous releases and potentially hazardous releases from specific sources that may be exposing people to those releases, and to assess the health risks to those who are exposed.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44302

The definitions set forth in this chapter govern the construction of this part.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44303

“Air release” or “release” means any activity that may cause the issuance of air contaminants, including the actual or potential spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing of a substance into the ambient air and that results from the routine operation of a facility or that is predictable, including, but not limited to, continuous and intermittent releases and predictable process upsets or leaks.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44304

“Facility” means every structure, appurtenance, installation, and improvement on land which is associated with a source of air releases or potential air releases of a hazardous material.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44306

“Health risk assessment” means a detailed comprehensive analysis prepared pursuant to Section 44361 to evaluate and predict the dispersion of hazardous substances in the environment and the potential for exposure of human populations and to assess and quantify both the individual and populationwide health risks associated with those levels of exposure.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44307

“Operator” means the person who owns or operates a facility or part of a facility.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44308

“Plan” means the emissions inventory plan which meets the conditions specified in Section 44342.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44309

“Report” means the emissions inventory report specified in Section 44341.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)






CHAPTER 2 - Facilities Subject to this Part

44320

This part applies to the following:

(a)  Any facility which manufactures, formulates, uses, or releases any of the substances listed pursuant to Section 44321 or any other substance which reacts to form a substance listed in Section 44321 and which releases or has the potential to release total organic gases, particulates, or oxides of nitrogen or sulfur in the amounts specified in Section 44322.

(b)  Except as provided in Section 44323, any facility which is listed in any current toxics use or toxics air emission survey, inventory, or report released or compiled by a district. A district may, with the concurrence of the state board, waive the application of this part pursuant to this subdivision for any facility which the district determines will not release any substance listed pursuant to Section 44321 due to a shutdown or a process change.

(Amended by Stats. 1989, Ch. 1254, Sec. 7.)



44321

For the purposes of Section 44320, the state board shall compile and maintain a list of substances that contains, but is not limited to, all of the following:

(a) Substances identified by reference in paragraph (1) of subdivision (b) of Section 6382 of the Labor Code and substances placed on the list prepared by the National Toxicology Program and issued by the United States Secretary of Health and Human Services pursuant to paragraph (4) of subsection (b) of Section 241 of Title 42 of the United States Code. For the purposes of this subdivision, the state board may remove from the list any substance which meets both of the following criteria:

(1) No evidence exists that it has been detected in air.

(2) The substance is not manufactured or used in California, or, if manufactured or used in California, because of the physical or chemical characteristics of the substance or the manner in which it is manufactured or used, there is no possibility that it will become airborne.

(b) Carcinogens and reproductive toxins referenced in or compiled pursuant to Section 25249.8, except those which meet both of the criteria identified in subdivision (a).

(c) Substances designated by the state board as toxic air contaminants pursuant to subdivision (b) of Section 39657 and substances on the candidate list of potential toxic air contaminants and the list of designated toxic air contaminants prepared by the state board pursuant to Article 3 (commencing with Section 39660) of Chapter 3.5 of Part 2, including, but not limited to, all substances currently under review and scheduled or nominated for review and substances identified and listed for which health effects information is limited.

(d) Substances for which an information or hazard alert has been issued by the repository of current data established pursuant to Section 147.2 of the Labor Code.

(e) Substances reviewed, under review, or scheduled for review as air toxics or potential air toxics by the Office of Air Quality Planning and Standards of the Environmental Protection Agency, including substances evaluated in all of the following categories or their equivalent: preliminary health and source screening, detailed assessment, intent to list, decision not to regulate, listed, standard proposed, and standard promulgated.

(f) Any additional substances recognized by the state board as presenting a chronic or acute threat to public health when present in the ambient air, including, but not limited to, any neurotoxicants or chronic respiratory toxicants not included within subdivision (a), (b), (c), (d), or (e).

(Amended by Stats. 2002, Ch. 572, Sec. 1. Effective January 1, 2003.)



44322

This part applies to facilities specified in subdivision (a) of Section 44320 in accordance with the following schedule:

(a)  For those facilities that release, or have the potential to release, 25 tons per year or greater of total organic gases, particulates, or oxides of nitrogen or sulfur, this part becomes effective on July 1, 1988.

(b)  For those facilities that release, or have the potential to release, more than 10 but less than 25 tons per year of total organic gases, particulates, or oxides of nitrogen or sulfur, this part becomes effective July 1, 1989.

(c)  For those facilities that release, or have the potential to release, less than 10 tons per year of total organic gases, particulates, or oxides of nitrogen or sulfur, the state board shall, on or before July 1, 1990, prepare and submit a report to the Legislature identifying the classes of those facilities to be included in this part and specifying a timetable for their inclusion.

(Amended by Stats. 1989, Ch. 1254, Sec. 8.)



44323

A district may prepare an industrywide emissions inventory and health risk assessment for facilities specified in subdivision (b) of Section 44320 and subdivisions (a) and (b) of Section 44322, and shall prepare an industrywide emissions inventory for the facilities specified in subdivision (c) of Section 44322, in compliance with this part for any class of facilities that the district finds and determines meets all of the following conditions:

(a)  All facilities in the class fall within one four-digit Standard Industrial Classification Code.

(b)  Individual compliance with this part would impose severe economic hardships on the majority of the facilities within the class.

(c)  The majority of the class is composed of small businesses.

(d)  Releases from individual facilities in the class can easily and generically be characterized and calculated.

(Amended by Stats. 1989, Ch. 1254, Sec. 9.)



44324

This part does not apply to any facility where economic poisons are employed in their pesticidal use, unless that facility was subject to district permit requirements on or before August 1, 1987. As used in this section, “pesticidal use” does not include the manufacture or formulation of pesticides.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44325

Any solid waste disposal facility in compliance with Section 41805.5 is in compliance with the emissions inventory requirements of this part.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)






CHAPTER 3 - Air Toxics Emission Inventories

44340

(a) The operator of each facility subject to this part shall prepare and submit to the district a proposed comprehensive emissions inventory plan in accordance with the criteria and guidelines adopted by the state board pursuant to Section 44342.

(b) The proposed plan shall be submitted to the district on or before August 1, 1989, except that, for any facility to which subdivision (b) of Section 44322 applies, the proposed plan shall be submited to the district on or before August 1, 1990. The district shall approve, modify, and approve as modified, or return for revision and resubmission, the plan within 120 days of receipt.

(c) The district shall not approve a plan unless all of the following conditions are met:

(1) The plan meets the requirements established by the state board pursuant to Section 44342.

(2) The plan is designed to produce, from the list compiled and maintained pursuant to Section 44321, a comprehensive characterization of the full range of hazardous materials that are released, or that may be released, to the surrounding air from the facility. Air release data shall be collected at, or calculated for, the primary locations of actual and potential release for each hazardous material. Data shall be collected or calculated for all continuous, intermittent, and predictable air releases.

(3) The measurement technologies and estimation methods proposed provide state-of-the-art effectiveness and are sufficient to produce a true representation of the types and quantities of air releases from the facility.

(4) Source testing or other measurement techniques are employed wherever necessary to verify emission estimates, as determined by the state board and to the extent technologically feasible. All testing devices shall be appropriately located, as determined by the state board.

(5) Data are collected or calculated for the relevant exposure rate or rates of each hazardous material according to its characteristic toxicity and for the emission rate necessary to ensure a characterization of risk associated with exposure to releases of the hazardous material that meets the requirements of Section 44361. The source of all emissions shall be displayed or described.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44341

Within 180 days after approval of a plan by the district, the operator shall implement the plan and prepare and submit a report to the district in accordance with the plan. The district shall transmit all monitoring data contained in the approved report to the state board.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44342

The state board shall, on or before May 1, 1989, in consultation with the districts, develop criteria and guidelines for site-specific air toxics emissions inventory plans which shall be designed to comply with the conditions specified in Section 44340 and which shall include at least all of the following:

(a) For each class of facility, a designation of the hazardous materials for which emissions are to be quantified and an identification of the likely source types within that class of facility. The hazardous materials for quantification shall be chosen from among, and may include all or part of, the list specified in Section 44321.

(b) Requirements for a facility diagram identifying each actual or potential discrete emission point and the general locations where fugitive emissions may occur. The facility diagram shall include any nonpermitted and nonprocess sources of emissions and shall provide the necessary data to identify emission characteristics. An existing facility diagram which meets the requirements of this section may be submitted.

(c) Requirements for source testing and measurement. The guidelines may specify appropriate uses of estimation techniques including, but not limited to, emissions factors, modeling, mass balance analysis, and projections, except that source testing shall be required wherever necessary to verify emission estimates to the extent technologically feasible. The guidelines shall specify conditions and locations where source testing, fence-line monitoring, or other measurement techniques are to be required and the frequency of that testing and measurement.

(d) Appropriate testing methods, equipment, and procedures, including quality assurance criteria.

(e) Specifications for acceptable emissions factors, including, but not limited to, those which are acceptable for substantially similar facilities or equipment, and specification of procedures for other estimation techniques and for the appropriate use of available data.

(f) Specification of the reporting period required for each hazardous material for which emissions will be inventoried.

(g) Specifications for the collection of useful data to identify toxic air contaminants pursuant to Article 2 (commencing with Section 39660) of Chapter 3.5 of Part 2.

(h) Standardized format for preparation of reports and presentation of data.

(i) A program to coordinate and eliminate any possible overlap between the requirements of this chapter and the requirements of Section 313 of the Superfund Amendment and Reauthorization Act of 1986 ( Public Law 99-499).

The state board shall design the guidelines and criteria to ensure that, in collecting data to be used for emissions inventories, actual measurement is utilized whenever necessary to verify the accuracy of emission estimates, to the extent technologically feasible.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44343

The district shall review the reports submitted pursuant to Section 44341 and shall, within 90 days, review each report, obtain corrections and clarifications of the data, and notify the State Department of Health Services, the Department of Industrial Relations, and the city or county health department of its findings and determinations as a result of its review of the report.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384. Note: See changes set forth in Governor's Reorg. Plan 1 of 1991.)



44344

Except as provided in Section 44391, emissions inventories developed pursuant to this chapter shall be updated every four years, in accordance with the procedures established by the state board. Those updates shall take into consideration improvements in measurement techniques and advancing knowledge concerning the types and toxicity of hazardous material released or potentially released.

(Amended by Stats. 1993, Ch. 1041, Sec. 1. Effective January 1, 1994.)



44344.4

(a)  Except as provided in subdivision (d) and in Section 44344.7, a facility shall be exempt from further compliance with this part if the facility’s prioritization scores for cancer and noncancer health effects are both equal to or less than one, based on the results of the most recent emissions inventory or emissions inventory update. An exempt facility shall no longer be required to pay any fee or submit any report to the district or the state board pursuant to this part.

(b)  Except for facilities that are exempt from this part pursuant to subdivision (a), a facility for which the prioritization scores for cancer and noncancer health effects are both equal to or less than 10, based on the results of the most recent emissions inventory or emissions inventory update, shall not be required to pay any fee or submit any report to the district or the state board pursuant to this part, except for the quadrennial emissions inventory update required pursuant to Section 44344. A district may, by regulation, establish a fee to be paid by a facility operator in connection with the operator’s submission to the district of a quadrennial emissions inventory update pursuant to this subdivision. The fee shall not be greater than one hundred twenty-five dollars ($125). A district may increase the fee above that amount upon the adoption of written findings that the costs of processing the emission inventory update exceed one hundred twenty-five dollars ($125). However, the district shall not adopt a fee greater than that supported by the written findings.

(c)  For the purposes of this part, “prioritization score” means a facility’s numerical score for cancer health effects or noncancer health effects, as determined by the district pursuant to Section 44360 in a manner consistent with facility prioritization guidelines prepared by the California Air Pollution Control Officers Association and approved by the state board.

(d)  Notwithstanding subdivision (a) and Section 44344.7, if a district has good cause to believe that a facility may pose a potential threat to public health and that the facility therefore does not qualify for an exemption claimed by the facility pursuant to subdivision (a), the district may require the facility to document the facility’s emissions and health impacts, or the changes in emissions expected to occur as a result of a particular physical change, a change in activities or operations at the facility, or a change in other factors. The district may deny the exemption if the documentation does not support the claim for the exemption.

(Added by Stats. 1996, Ch. 602, Sec. 2. Effective January 1, 1997.)



44344.5

(a)  The operator of any new facility that previously has not been subject to this part shall prepare and submit an emissions inventory plan and report.

(b)  Notwithstanding subdivision (a), a new facility shall not be required to submit an emissions inventory plan and report if all of the following conditions are met:

(1)  The facility is subject to a district permit program established pursuant to Section 42300.

(2)  The district conducts an assessment of the potential emissions or their associated risks, whichever the district determines to be appropriate, attributable to the new facility and finds that the emissions will not result in a significant risk. A risk assessment conducted pursuant to this paragraph shall comply with paragraph (2) of subdivision (b) of Section 44360.

(3)  The district issues a permit authorizing construction or operation of the new facility.

(Amended by Stats. 1996, Ch. 602, Sec. 3. Effective January 1, 1997.)



44344.6

A district shall redetermine a facility’s prioritization score, or evaluate the prioritization score as calculated and submitted by the facility, within 90 days from the date of receipt of a quadrennial emissions inventory update pursuant to Section 44344 or subdivision (b) of Section 44344.4, within 90 days from the date of receipt of an emissions inventory update submitted pursuant to Section 44344.7, or within 90 days from the date of receiving notice that a facility has completed the implementation of a plan prepared pursuant to Section 44392.

(Added by Stats. 1996, Ch. 602, Sec. 4. Effective January 1, 1997.)



44344.7

(a)  A facility exempted from this part pursuant to subdivision (a) of Section 44344.4 shall, upon receipt of a notice from the district, again be subject to this part and the operator shall submit an emissions inventory update for those sources and substances for which a physical change in the facility or a change in activities or operations has occurred, as follows:

(1)  The facility emits a substance newly listed pursuant to Section 44321.

(2)  A sensitive receptor has been established or constructed within 500 meters of the facility after the facility became exempt.

(3)  The facility emits a substance for which the potency factor has increased.

(b)  The operator of a facility exempted from this part pursuant to subdivision (a) of Section 44344.4 shall submit an emissions inventory update for those sources and substances for which a particular physical change in the facility or a change in activities or operations occurs if, as a result of the particular change, either of the following has occurred:

(1)  The facility has begun emitting a listed substance not included in the previous emissions inventory.

(2)  The facility has increased its emissions of a listed substance to a level greater than the level previously reported for that substance, and the increase in emissions exceeds 100 percent of the previously reported level.

(c)  Notwithstanding subdivision (b), a physical change or change in activities or operations at a facility shall not cause the facility to again be subject to this part if all of the following conditions are met:

(1)  The physical change or change in activities or operations is subject to a district permit program established pursuant to Section 42300.

(2)  The district conducts an assessment of the potential changes in emissions or their associated risks, whichever the district determines to be appropriate, attributable to the physical change or change in activities or operations and finds that the changes in emissions will not result in a significant risk. A risk assessment conducted pursuant to this paragraph shall comply with paragraph (2) of subdivision (b) of Section 44360.

(3)  The district issues a permit for the physical change or change in activities or operations.

(Amended by Stats. 1996, Ch. 602, Sec. 5. Effective January 1, 1997.)



44345

(a) On or before July 1, 1989, the state board shall develop a program to compile and make available to other state and local public agencies and the public all data collected pursuant to this chapter.

(b) In addition, the state board, on or before March 1, 1990, shall compile, by district, emissions inventory data for mobile sources and area sources not subject to district permit requirements, and data on natural source emissions, and shall incorporate these data into data compiled and released pursuant to this chapter.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44346

(a) If an operator believes that any information required in the facility diagram specified pursuant to subdivision (b) of Section 44342 involves the release of a trade secret, the operator shall nevertheless make the disclosure to the district, and shall notify the district in writing of that belief in the report.

(b) Subject to this section, the district shall protect from disclosure any trade secret designated as such by the operator, if that trade secret is not a public record.

(c) Upon receipt of a request for the release of information to the public which includes information which the operator has notified the district is a trade secret and which is not a public record, the following procedure applies:

(1) The district shall notify the operator of the request in writing by certified mail, return receipt requested.

(2) The district shall release the information to the public, but not earlier than 30 days after the date of mailing the notice of the request for information, unless, prior to the expiration of the 30-day period, the operator obtains an action in an appropriate court for a declaratory judgment that the information is subject to protection under this section or for a preliminary injunction prohibiting disclosure of the information to the public and promptly notifies the district of that action.

(d) This section does not permit an operator to refuse to disclose the information required pursuant to this part to the district.

(e) Any information determined by a court to be a trade secret, and not a public record pursuant to this section, shall not be disclosed to anyone except an officer or employee of the district, the state, or the United States, in connection with the official duties of that officer or employee under any law for the protection of health, or to contractors with the district or the state and its employees if, in the opinion of the district or the state, disclosure is necessary and required for the satisfactory performance of a contract, for performance of work, or to protect the health and safety of the employees of the contractor.

(f) Any officer or employee of the district or former officer or employee who, by virtue of that employment or official position, has possession of, or has access to, any trade secret subject to this section, and who, knowing that disclosure of the information to the general public is prohibited by this section, knowingly and willfully discloses the information in any manner to any person not entitled to receive it is guilty of a misdemeanor. Any contractor of the district and any employee of the contractor, who has been furnished information as authorized by this section, shall be considered an employee of the district for purposes of this section.

(g) Information certified by appropriate officials of the United States as necessary to be kept secret for national defense purposes shall be accorded the full protections against disclosure as specified by those officials or in accordance with the laws of the United States

(h) As used in this section, “trade secret” and “public record” have the meanings and protections given to them by Section 6254.7 of the Government Code and Section 1060 of the Evidence Code. All information collected pursuant to this chapter, except for data used to calculate emissions data required in the facility diagram, shall be considered “air pollution emission data,” for the purposes of this section.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)






CHAPTER 4 - Risk Assessment

44360

(a)  Within 90 days of completion of the review of all emissions inventory data for facilities specified in subdivision (a) of Section 44322, but not later than December 1, 1990, the district shall, based on examination of the emissions inventory data and in consultation with the state board and the State Department of Health Services, prioritize and then categorize those facilities for the purposes of health risk assessment. The district shall designate high, intermediate, and low priority categories and shall include each facility within the appropriate category based on its individual priority. In establishing priorities pursuant to this section, the district shall consider the potency, toxicity, quantity, and volume of hazardous materials released from the facility, the proximity of the facility to potential receptors, including, but not limited to, hospitals, schools, day care centers, worksites, and residences, and any other factors that the district finds and determines may indicate that the facility may pose a significant risk to receptors. The district shall hold a public hearing prior to the final establishment of priorities and categories pursuant to this section.

(b)  (1)  Within 150 days of the designation of priorities and categories pursuant to subdivision (a), the operator of every facility that has been included within the highest priority category shall prepare and submit to the district a health risk assessment pursuant to Section 44361. The district may, at its discretion, grant a 30-day extension for submittal of the health risk assessment.

(2)  Health risk assessments required by this chapter shall be prepared in accordance with guidelines established by the Office of Environmental Health Hazard Assessment. The office shall prepare draft guidelines which shall be circulated to the public and the regulated community and shall adopt risk assessment guidelines after consulting with the state board and the Risk Assessment Committee of the California Air Pollution Control Officers Association and after conducting at least two public workshops, one in the northern and one in the southern part of the state. The adoption of the guidelines is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The scientific review panel established pursuant to Section 39670 shall evaluate the guidelines adopted under this paragraph and shall recommend changes and additional criteria to reflect new scientific data or empirical studies.

(3)  The guidelines established pursuant to paragraph (2) shall impose only those requirements on facilities subject to this subdivision that are necessary to ensure that a required risk assessment is accurate and complete and shall specify the type of site-specific factors that districts may take into account in determining when a single health risk assessment may be allowed under subdivision (d). The guidelines shall, in addition, allow the operator of a facility, at the operator’s option, and to the extent that valid and reliable data are available, to include for consideration by the district in the health risk assessment any or all of the following supplemental information:

(A)  Information concerning the scientific basis for selecting risk parameter values that are different than those required by the guidelines and the likelihood distributions that result when alternative values are used.

(B)  Data from dispersion models, microenvironment characteristics, and population distributions that may be used to estimate maximum actual exposure.

(C)  Risk expressions that show the likelihood that any given risk estimate is the correct risk value.

(D)  A description of the incremental reductions in risk that occur when exposure is reduced.

(4)  To ensure consistency in the use of the supplemental information authorized by subparagraphs (A), (B), (C), and (D) of paragraph (3), the guidelines established pursuant to paragraph (2) shall include guidance for use by the districts in considering the supplemental information when it is included in the health risk assessment.

(c)  Upon submission of emissions inventory data for facilities specified in subdivisions (b) and (c) of Section 44322, the district shall designate facilities for inclusion within the highest priority category, as appropriate, and any facility so designated shall be subject to subdivision (b). In addition, the district may require the operator of any facility to prepare and submit health risk assessments, in accordance with the priorities developed pursuant to subdivision (a).

(d)  The district shall, except where site specific factors may affect the results, allow the use of a single health risk assessment for two or more substantially identical facilities operated by the same person.

(e)  Nothing contained in this section, Section 44380.5, or Chapter 6 (commencing with Section 44390) shall be interpreted as requiring a facility operator to prepare a new or revised health risk assessment using the guidelines established pursuant to paragraph (2) of subdivision (a) of this section if the facility operator is required by the district to begin the preparation of a health risk assessment before those guidelines are established.

(Amended by Stats. 1992, Ch. 1162, Sec. 1. Effective January 1, 1993.)



44361

(a) Each health risk assessment shall be submitted to the district. The district shall make the health risk assessment available for public review, upon request. After preliminary review of the emissions impact and modeling data, the district shall submit the health risk assessment to the State Department of Health Services for review and, within 180 days of receiving the health risk assessment, the State Department of Health Services shall submit to the district its comments on the data and findings relating to health effects. The district shall consult with the state board as necessary to adequately evaluate the emissions impact and modeling data contained within the risk assessment.

(b) For the purposes of complying with this section, the State Department of Health Services may select a qualified independent contractor to review the data and findings relating to health effects. The State Department of Health Services shall not select an independent contractor to review a specific health risk assessment who may have a conflict of interest with regard to the review of that health risk assessment. Any review by an independent contractor shall comply with the following requirements:

(1) Be performed in a manner consistent with guidelines provided by the State Department of Health Services.

(2) Be reviewed by the State Department of Health Services for accuracy and completeness.

(3) Be submitted by the State Department of Health Services to the district in accordance with this section.

(c) The district shall reimburse the State Department of Health Services or the qualified independent contractor designated by the State Department of Health Services pursuant to subdivision (b), within 45 days of its request, for its actual costs incurred in reviewing a health risk assessment pursuant to this section.

(d) If a district requests the State Department of Health Services to consult with the district concerning any requirement of this part, the district shall reimburse the State Department of Health Services, within 45 days of its request, for the costs incurred in the consultation.

(e) Upon designation of the high priority facilities, as specified in subdivision (a) of Section 44360, the State Department of Health Services shall evaluate the staffing requirements of this section and may submit recommendations to the Legislature, as appropriate, concerning the maximum number of health risk assessments to be reviewed each year pursuant to this section.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384. Note: See changes set forth in Governor's Reorg. Plan 1 of 1991.)



44362

(a)  Taking the comments of the Office of Environmental Health Hazard Assessment into account, the district shall approve or return for revision and resubmission and then approve, the health risk assessment within one year of receipt. If the health risk assessment has not been revised and resubmitted within 60 days of the district’s request of the operator to do so, the district may modify the health risk assessment and approve it as modified.

(b)  Upon approval of the health risk assessment, the operator of the facility shall provide notice to all exposed persons regarding the results of the health risk assessment prepared pursuant to Section 44361 if, in the judgment of the district, the health risk assessment indicates there is a significant health risk associated with emissions from the facility. If notice is required under this subdivision, the notice shall include only information concerning significant health risks attributable to the specific facility for which the notice is required. Any notice shall be made in accordance with procedures specified by the district.

(Amended by Stats. 1996, Ch. 602, Sec. 6. Effective January 1, 1997.)



44363

(a) Commencing July 1, 1991, each district shall prepare and publish an annual report which does all of the following:

(1) Describes the priorities and categories designated pursuant to Section 44360 and summarizes the results and progress of the health risk assessment program undertaken pursuant to this part.

(2) Ranks and identifies facilities according to the degree of cancer risk posed both to individuals and to the exposed population.

(3) Identifies facilities which expose individuals or populations to any noncancer health risks.

(4) Describes the status of the development of control measures to reduce emissions of toxic air contaminants, if any.

(b) The district shall disseminate the annual report to county boards of supervisors, city councils, and local health officers and the district board shall hold one or more public hearings to present the report and discuss its content and significance.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44364

The state board shall utilize the reports and assessments developed pursuant to this part for the purposes of identifying, establishing priorities for, and controlling toxic air contaminants pursuant to Chapter 3.5 (commencing with Section 39650) of Part 2.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44365

(a) If the state board finds and determines that a district’s actions pursuant to this part do not meet the requirements of this part, the state board may exercise the authority of the district pursuant to this part to approve emissions inventory plans and require the preparation of health risk assessments.

(b) This part does not prevent any district from establishing more stringent criteria and requirements than are specified in this part for approval of emissions inventories and requiring the preparation and submission of health risk assessments. Nothing in this part limits the authority of a district under any other provision of law to assess and regulate releases of hazardous substances.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44366

In order to verify the accuracy of any information submitted by facilities pursuant to this part, a district or the state board may proceed in accordance with Section 41510.

(Amended by Stats. 2006, Ch. 538, Sec. 407. Effective January 1, 2007.)






CHAPTER 5 - Fees and Regulations

44380

(a) The state board shall adopt a regulation which does all of the following:

(1) Sets forth the amount of revenue which the district must collect to recover the reasonable anticipated cost which will be incurred by the state board and the Office of Environmental Health Hazard Assessment to implement and administer this part.

(2) Requires each district to adopt a fee schedule which recovers the costs of the district and which assesses a fee upon the operator of every facility subject to this part, except as specified in subdivision (b) of Section 44344.4. A district may request the state board to adopt a fee schedule for the district if the district’s program costs are approved by the district board and transmitted to the state board by April 1 of the year in which the request is made.

(3) Requires any district that has an approved toxics emissions inventory compiled pursuant to this part by August 1 of the preceding year to adopt a fee schedule, as described in paragraph (2), which imposes on facility operators fees which are, to the maximum extent practicable, proportionate to the extent of the releases identified in the toxics emissions inventory and the level of priority assigned to that source by the district pursuant to Section 44360.

(b) Commencing August 1, 1992, and annually thereafter, the state board shall review and may amend the fee regulation.

(c) The district shall notify each person who is subject to the fee of the obligation to pay the fee. If a person fails to pay the fee within 60 days after receipt of this notice, the district, unless otherwise provided by district rules, shall require the person to pay an additional administrative civil penalty. The district shall fix the penalty at not more than 100 percent of the assessed fee, but in an amount sufficient in its determination, to pay the district’s additional expenses incurred by the person’s noncompliance. If a person fails to pay the fee within 120 days after receipt of this notice, the district may initiate permit revocation proceedings. If any permit is revoked, it shall be reinstated only upon full payment of the overdue fee plus any late penalty, and a reinstatement fee to cover administrative costs of reinstating the permit.

(d) Each district shall collect the fees assessed pursuant to subdivision (a). After deducting the costs to the district to implement and administer this part, the district shall transmit the remainder to the Controller for deposit in the Air Toxics Inventory and Assessment Account, which is hereby created in the General Fund. The money in the account is available, upon appropriation by the Legislature, to the state board and the Office of Environmental Health Hazard Assessment for the purposes of administering this part.

(e) For the 1997–98 fiscal year, air toxics program revenues for the state board and the Office of Environmental Health Hazard Assessment shall not exceed two million dollars ($2,000,000), and for each fiscal year thereafter, shall not exceed one million three hundred fifty thousand dollars ($1,350,000). Funding for the Office of Environmental Health Hazard Assessment for conducting risk assessment reviews shall be on a fee-for-service basis.

(Amended by Stats. 1996, Ch. 602, Sec. 7. Effective January 1, 1997.)



44380.1

A facility shall be granted an exemption by a district from paying a fee in accordance with Section 44380 if all of the following criteria are met:

(a)  The facility primarily handles, processes, stores, or distributes bulk agricultural commodities or handles, feeds, or rears livestock.

(b)  The facility was required to comply with this part only as a result of its particulate matter emissions.

(c)  The fee schedule adopted by the district or the state board for these types of facilities is not solely based on toxic emissions weighted for potency or toxicity.

(Added by Stats. 1993, Ch. 1037, Sec. 4. Effective January 1, 1994.)



44380.5

In addition to the fee assessed pursuant to Section 44380, a supplemental fee may be assessed by the district, the state board, or the Office of Environmental Health Hazard Assessment upon the operator of a facility that, at the operator’s option, includes supplemental information authorized by paragraph (3) of subdivision (b) of Section 44360 in a health risk assessment, if the review of that supplemental information substantially increases the costs of reviewing the health risk assessment by the district, the state board, or the office. The supplemental fee shall be set by the state board in the regulation required by subdivision (a) of Section 44380 and shall be set in an amount sufficient to cover the direct costs to review the information supplied by an operator pursuant to paragraph (3) of subdivision (b) of Section 44360.

(Added by Stats. 1992, Ch. 1162, Sec. 2. Effective January 1, 1993.)



44381

(a) Any person who fails to submit any information, reports, or statements required by this part, or who fails to comply with this part or with any permit, rule, regulation, or requirement issued or adopted pursuant to this part, is subject to a civil penalty of not less than five hundred dollars ($500) or more than ten thousand dollars ($10,000) for each day that the information, report, or statement is not submitted, or that the violation continues.

(b) Any person who knowingly submits any false statement or representation in any application, report, statement, or other document filed, maintained, or used for the purposes of compliance with this part is subject to a civil penalty of not less than one thousand dollars ($1,000) or more than twenty-five thousand dollars ($25,000) per day for each day that the information remains uncorrected.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44382

Every district shall, by regulation, adopt the requirements of this part as a condition of every permit issued pursuant to Chapter 4 (commencing with Section 42300) of Part 4 for all new and modified facilities.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Operative July 1, 1988, by Section 44384.)



44384

Except for Section 44380 and this section, all provisions of this part shall become operative on July 1, 1988.

(Added by Stats. 1987, Ch. 1252, Sec. 1. Note: This section prescribes a delayed operative date (except for Section 44380) for Part 6, commencing with Section 44300.)






CHAPTER 6 - Facility Toxic Air Contaminant Risk Reduction Audit and Plan

44390

For purposes of this chapter, the following definitions apply:

(a)  “Airborne toxic risk reduction measure” or “ATRRM” means those in-plant changes in production processes or feedstocks that reduce or eliminate toxic air emissions subject to this part. ATRRM’s may include:

(1)  Feedstock modification.

(2)  Product reformulations.

(3)  Production system modifications.

(4)  System enclosure, emissions control, capture, or conversion.

(5)  Operational standards and practices modification.

(b)  Airborne toxic risk reduction measures do not include measures that will increase risk from exposure to the chemical in another media or that increase the risk to workers or consumers.

(c)  “Airborne toxic risk reduction audit and plan” or “audit and plan” means the audit and plan specified in Section 44392.

(Added by Stats. 1992, Ch. 1162, Sec. 3. Effective January 1, 1993.)



44391

(a)  Whenever a health risk assessment approved pursuant to Chapter 4 (commencing with Section 44360) indicates, in the judgment of the district, that there is a significant risk associated with the emissions from a facility, the facility operator shall conduct an airborne toxic risk reduction audit and develop a plan to implement airborne toxic risk reduction measures that will result in the reduction of emissions from the facility to a level below the significant risk level within five years of the date the plan is submitted to the district. The facility operator shall implement measures set forth in the plan in accordance with this chapter.

(b)  The period to implement the plan required by subdivision (a) may be shortened by the district if it finds that it is technically feasible and economically practicable to implement the plan to reduce emissions below the significant risk level more quickly or if it finds that the emissions from the facility pose an unreasonable health risk.

(c)  A district may lengthen the period to implement the plan required by subdivision (a) by up to an additional five years if it finds that a period longer than five years will not result in an unreasonable risk to public health and that requiring implementation of the plan within five years places an unreasonable economic burden on the facility operator or is not technically feasible.

(d)  (1)  The state board and districts shall provide assistance to smaller businesses that have inadequate technical and financial resources for obtaining information, assessing risk reduction methods, and developing and applying risk reduction techniques.

(2)  Risk reduction audits and plans for any industry subject to this chapter which is comprised mainly of small businesses using substantially similar technology may be completed by a self-conducted audit and checklist developed by the state board. The state board, in coordination with the districts, shall provide a copy of the audit and checklist to small businesses within those industries to assist them to meet the requirements of this chapter.

(e)  The audit and plan shall contain all the information required by Section 44392.

(f)  The plan shall be submitted to the district, within six months of a district’s determination of significant risk, for review of completeness. Operators of facilities that have been notified prior to January 1, 1993, that there is a significant risk associated with emissions from the facility shall submit the plan by July 1, 1993. The district’s review of completeness shall include a substantive analysis of the emission reduction measures included in the plan, and the ability of those measures to achieve emission reduction goals as quickly as feasible as provided in subdivisions (a) and (b).

(g)  The district shall find the audit and plan to be satisfactory within three months if it meets the requirements of this chapter, including, but not limited to, subdivision (f). If the district determines that the audit and plan does not meet those requirements, the district shall remand the audit and plan to the facility specifying the deficiencies identified by the district. A facility operator shall submit a revised audit and plan addressing the deficiencies identified by the district within 90 days of receipt of a deficiency notice.

(h)  Progress on the emission reductions achieved by the plan shall be reported to the district in emissions inventory updates. Emissions inventory updates shall be prepared as required by the audit and plan found to be satisfactory by the district pursuant to subdivision (g).

(i)  If new information becomes available after the initial risk reduction audit and plan, on air toxics risks posed by a facility, or emission reduction technologies that may be used by a facility that would significantly impact risks to exposed persons, the district may require the plan to be updated and resubmitted to the district.

(j)  This section does not authorize the emission of a toxic air contaminant in violation of an airborne toxic control measure adopted pursuant to Chapter 3.5 (commencing with Section 39650) or in violation of Section 41700.

(Amended by Stats. 1993, Ch. 1041, Sec. 2. Effective January 1, 1994.)



44392

A facility operator subject to this chapter shall conduct an airborne toxic risk reduction audit and develop a plan which shall include at a minimum all of the following:

(a) The name and location of the facility.

(b) The SIC code for the facility.

(c) The chemical name and the generic classification of the chemical.

(d) An evaluation of the ATRRM’s available to the operator.

(e) The specification of, and rationale for, the ATRRMs that will be implemented by the operator. The audit and plan shall document the rationale for rejecting ATRRMs that are identified as infeasible or too costly.

(f) A schedule for implementing the ATRRMs. The schedule shall meet the time requirements of subdivision (a) of Section 44391 or the time period for implementing the plan set by the district pursuant to subdivision (b) or (c) of Section 44391, whichever is applicable.

(g) The audit and plan shall be reviewed and certified as meeting this chapter by an engineer who is registered as a professional engineer pursuant to Section 6762 of the Business and Professions Code, by an individual who is responsible for the processes and operations of the site, or by an environmental assessor.

(Amended by Stats. 2012, Ch. 39, Sec. 83. Effective June 27, 2012.)



44393

The plan prepared pursuant to Section 44391 shall not be considered to be the equivalent of a pollution prevention program or a source reduction program, except insofar as the audit and plan elements are consistent with source reduction, as defined in Section 25244.14, or subsequent statutory definitions of pollution prevention.

(Added by Stats. 1992, Ch. 1162, Sec. 3. Effective January 1, 1993.)



44394

Any facility operator who does not submit a complete airborne toxic risk reduction audit and plan or fails to implement the measures set forth in the plan as set forth in this chapter is subject to the civil penalty specified in subdivision (a) of Section 44381, and any facility operator who, in connection with the audit or plan, knowingly submits any false statement or representation is subject to the civil penalty specified in subdivision (b) of Section 44381.

(Added by Stats. 1992, Ch. 1162, Sec. 3. Effective January 1, 1993.)









PART 9 - HALOGENATED REFRIGERANTS

44470

(a)  The Legislature finds and declares the following:

(1)  For the first time in human history, the use and disposal of certain manmade products are actively destroying a layer of the earth’s atmosphere without which human life cannot continue to exist.

(2)  These products, known as chlorofluorocarbons and halons, have already begun to deplete the ozone layer which protects human and other life forms from cancer-causing ultraviolet radiation. Above California, the ozone shield has been depleted about 3 percent over the last 20 years.

(3)  On January 1, 1989, a 24-nation agreement (the Montreal Protocol) became effective, calling for the reduction in use of most CFCs and halons, and the Environmental Protection Agency has issued regulations designed to freeze production of these products at current levels.

(4)  The Montreal Protocol was amended in 1990 calling for a reduction of CFC manufacturing to 50 percent of 1986 levels by 1995, further reduction to 15 percent of 1986 levels by 1997, and complete elimination by the year 2000. Due to the severity of the ozone depletion problem, however, this phaseout schedule is to be reviewed in 1992 with the objective of accelerating it still further.

(5)  It is essential to the health and safety of all Californians to take such steps as are necessary to further decrease and halt the destruction of the ozone layer by CFCs and halons.

(b)  The Legislature further finds and declares the following:

(1)  CFCs and halons contribute actively to global warming trends which could dramatically affect the economy and stability of California, including the flooding of coastal lands, loss of crop winters, and destruction of coastal wetlands and forests.

(2)  Twenty-five percent of the total amount of CFCs produced every year in the United States are needlessly released into the atmosphere through mobile air-conditioning servicing, maintenance, and leaking.

(3)  CFC-12 accounts for 46 percent of California’s contribution to ozone depletion from CFCs. Emissions from mobile air-conditioners are estimated to account for 27 percent of all of California’s CFC-12 emissions.

(4)  Actions required by the federal Clean Air Act amendments of 1990 (Public Law 101-549) will result in programs which require the recycling of CFCs used as refrigerants in existing motor vehicles and stationary systems, beginning in 1992. The severity of the ozone depletion problem, however, compels us to shift to the use of alternative refrigerants as soon as possible.

(5)  Most vehicle manufacturers have indicated that they can equip a portion or all of their vehicle fleets with an alternative refrigerant by the mid- to late 1990s, if alternative products successfully complete toxicity testing by the Environmental Protection Agency by 1992.

(c)  It is the intent of the Legislature by the enactment of this part to phase out the use of CFC-based refrigerants in mobile air-conditioning systems by banning the sale of any new automobile, truck, or other motor vehicle in California which utilizes CFC-based refrigerants after January 1, 1995, except as otherwise specified in subdivision (b) of Section 44473.

(Added by Stats. 1991, Ch. 874, Sec. 1.)



44471

(a)  This part applies to products containing or manufactured with CFC-11, CFC-12, and HCFC-22 which have an ozone depletion potential (ODP) of greater than .1, and have been identified by the Environmental Protection Agency as substances controlled by the Montreal Protocol on Substances that Deplete the Ozone Layer. Any reference in this part to CFC, or CFCs, means these substances.

(b)  As used in this part, “vehicle air-conditioner” means mechanical vapor compression refrigeration equipment used to cool the driver’s or passenger compartment of any motor vehicle.

(Added by Stats. 1991, Ch. 874, Sec. 1.)



44472

(a)  On and after January 1, 1993, and prior to January 1, 1994, not more than 90 percent of the new 1993 model year or later motor vehicles equipped with vehicle air-conditioners which are certified for sale, sold, or offered for sale in this state shall utilize CFC-based products described in subdivision (a) of Section 44471.

(b)  On and after January 1, 1994, and prior to January 1, 1995, not more than 75 percent of the new 1994 model year or later motor vehicles equipped with vehicle air-conditioners which are certified for sale, sold, or offered for sale in this state shall utilize those CFC-based products.

(c)  On or after September 1, 1994, not more than 10 percent of all model year 1995 vehicles shall utilize those CFC-based products.

(d)  On and after January 1, 1995, no person or business shall certify for sale, sell, or offer to sell a new 1995 or later model year motor vehicle equipped with a vehicle air-conditioner utilizing those CFC-based products.

(Added by Stats. 1991, Ch. 874, Sec. 1.)



44473

(a)   Manufacturers of all motor vehicle models described in Section 44472 shall submit quarterly records and an annual report to the state board detailing the percentage of new models certified for sale, sold, or offered for sale in California with CFC-alternative mobile air-conditioning systems not using the CFC-based products enumerated in subdivision (a) of Section 44471. Compliance with Section 44472 shall be based on the total number of new motor vehicle models with non-CFC-based vehicle air-conditioners certified for sale, sold, or offered for sale versus the total number of new motor vehicle models with vehicle air-conditioners certified for sale, sold, or offered for sale in California each year.

(b)  Each of the deadlines set forth in Section 44472 may be extended for a period of not more than two years upon a determination by the state board that chemical or technological alternatives to CFC-based products are not yet available and in sufficient supply, or that manufacturers of new motor vehicles require additional time to redesign vehicle air-conditioning systems.

(c)  The state board shall adopt regulations by March 1, 1992, providing for the enforcement of this part.

(Added by Stats. 1991, Ch. 874, Sec. 1.)



44474

Any person or business that violates this part is liable for a civil penalty of five hundred dollars ($500) per incident, not to exceed five thousand dollars ($5,000) per day.

(Added by Stats. 1991, Ch. 874, Sec. 1.)









DIVISION 27 - CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY ACT

CHAPTER 1 - California Pollution Control Financing Authority

ARTICLE 1 - General Provisions and Definitions

44500

This division may be cited as the California Pollution Control Financing Authority Act.

(Added by Stats. 1975, Ch. 957.)



44501

The Legislature finds and declares all of the following:

(a) It is necessary and essential that the state, in cooperation with the federal government, use all practical means and measures to control, remediate, and eliminate pollution hazards to the environment, provide clean water, and enable alternative and renewable sources of energy. Industry within this state utilizes processes and facilities that have significant environmental impact. These processes and facilities need to be modified and supplemented to meet the quality standards established, and to be established, for the control and remediation of environmental pollution. Industry needs and requires new methods to finance the capital outlays required for the devices, equipment, and facilities utilized in pollution control if they are to rapidly comply with the quality standards established by the state and federal governments, and if they are to rapidly remediate contaminated properties so that those properties can be reused for economically beneficial purposes.

(b) The disposal of waste products by methods such as incineration and landfill pollute the environment by degrading air and water quality. In order to reduce the environmental pollution that currently occurs in connection with the disposal of waste products, there is a need to develop new and alternative processes and facilities that provide for the disposal of those waste products in ways that prevent or reduce environmental degradation. Those new and alternative processes and facilities include those that recover resources and energy from waste products. In order to prevent further environmental degradation resulting from contamination caused by the release of waste products and hazardous materials, there is a need to encourage the remediation of that contamination of properties with the potential for economically beneficial reuse.

(c) The alternate method of financing provided in this division is in the public interest and serves a public purpose and will promote the health, welfare, and safety of the citizens of the state.

(d) California is expected to undergo tremendous population growth by the addition of millions of new jobs, new residents, and new households. This constitutes more rapid growth than California experienced during the 1950s, 1960s, and 1970s, combined. As a result of this unprecedented growth, the long-term environmental quality of the state depends, in part, on altering current growth patterns by adopting policies and programs that promote new forms of sustainable development and that will help reduce pollution and the degradation of the environment. A key element of sustainable development is infill development and the revitalization of existing communities. Sustainable development will result in the remediation of brownfields, reduce traffic and auto pollution, and help preserve open spaces. Many communities in California do not have the resources or expertise to identify and compete for state, federal, or private assistance in order to develop and implement environmentally sensitive growth policies and programs for economically struggling neighborhoods. Assisting economically distressed counties and cities to develop and implement sustainable and environmentally sensitive growth policies and programs that increase the utilization of unproductive properties within existing communities will help reduce environmental hazards created by brownfields and traffic congestion, while aiding in the revitalization of economically struggling neighborhoods and the preservation of open space at the urban edges. The grant and loan program provided in this division is in the public interest, serves a public purpose, and will promote the health, welfare, and safety of the citizens of the state.

(e) Real property contaminated with hazardous substances is a continuing blight on communities. Estimates suggest there are between 67,000 and 119,000 contaminated sites, commonly referred to as “brownfields,” throughout the state. Located in existing communities, many of these sites are abandoned, idle, or underutilized due to a combination of factors, including legal liability concerns, regulatory issues, and the costs of pollution cleanup. Additionally, many of the undeveloped brownfields in the state are located within communities with depressed land values and pressing economic need, communities often characterized by a lack of capital investment. The remediation and development of brownfields is an important component of revitalizing existing communities and supporting sustainable growth patterns. While remediation and development activities should focus on brownfield sites that, although contaminated, have the potential for economically beneficial reuse, there currently exist few, if any, sources for financing the assessment, planning, and reporting activities that are the necessary first steps toward determining whether a site has the potential for economically beneficial reuse.

(f) The California Pollution Control Financing Authority should work in conjunction with public and private sector entities, including, but not limited to, cities, counties, school districts, redevelopment agencies, and financial institutions, to assist in financing, through loans, the cost of performing or obtaining site assessments, remedial action plans technical assistance, and reports, and where it is determined that a site has the potential for economically beneficial reuse, the cleanup, remediation, or development of brownfield sites. The loan program provided by this division is in the public interest, serves a public purpose, and will promote the health, welfare, and safety of the citizens of the state.

(Amended by Stats. 2009, Ch. 643, Sec. 1. Effective November 2, 2009.)



44502

It is the purpose of this division to carry out and make effective the findings of the Legislature and to that end to do all of the following, to the mutual benefit of the people of the state and to protect their health and welfare:

(a) To provide industry within the state, irrespective of company size, with an alternative method of financing in providing, acquiring, enlarging, or installing facilities for establishing pollution control, providing supplies of clean water, and producing energy from alternative or renewable sources, that are needed to accomplish the purposes of this division.

(b) To assist economically distressed counties and cities to develop and implement growth policies and programs that reduce pollution hazards and the degradation of the environment or promote infill development.

(c) To assist with the financing of the costs of assessment, remedial planning and reporting, technical assistance, and the cleanup, remediation, or development of brownfield sites, or other similar or related costs.

(Amended by Stats. 2009, Ch. 643, Sec. 2. Effective November 2, 2009.)



44503

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1975, Ch. 957.)



44504

“Authority” means the California Pollution Control Financing Authority established pursuant to Section 44515 and any board, commission, department, or officer succeeding to the functions thereof or to whom the powers conferred upon the authority by this division shall be given by law.

(Amended by Stats. 1979, Ch. 839.)



44504.1

“Brownfield site” means a real estate parcel or improvements located on the parcel, or both that parcel and the improvements, which is abandoned, idled, or underused, due to real or perceived environmental contamination, including, but not limited to, soil or groundwater contamination, the presence of underground storage tanks, or the presence of asbestos or lead paint on the parcel or in the improvements located on the parcel, which after assessment and planning, is determined to have a reasonable potential for economically beneficial reuse.

(Added by Stats. 2000, Ch. 915, Sec. 3. Effective January 1, 2001.)



44505

“Cost” as applied to a project or portion thereof financed under the provisions of this division embraced all or any part of the cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to, during and for a period after completion of such construction as determined by the authority, provisions for working capital, reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements, the cost of architectural, engineering, financial and legal services, plans, specifications, estimates, administrative expenses and other expenses necessary or incident to determining the feasibility of constructing any project or incident to the construction or acquisition or financing of any project.

(Added by Stats. 1975, Ch. 957.)



44506

“Participating party” means any person, company, corporation, public agency, partnership, firm, or other entity or group of entities engaged in operations within this state that requires financing pursuant to the terms of this division to aid and assist in the control, remediation, or elimination of pollution of the environment of the state.

(Amended by Stats. 2009, Ch. 643, Sec. 3. Effective November 2, 2009.)



44507

“Pollution” means an alteration of the quality of the environment of the state and shall be determined by the various standards prescribed from time to time by this state, the federal government, or any agency, department, or political subdivision of this state or the federal government, and may include, but is not limited to, all of the following:

(a) Earth, air, or water pollution.

(b) Pollution caused by solid or hazardous waste materials including the disposal or processing of these materials.

(c) Thermal pollution.

(d) Radiation contamination.

(e) The release of hazardous materials.

(f) Noise pollution.

(g) Contamination of soil or groundwater resulting from the release of hazardous materials, as defined in Section 25260.

(h) The presence of asbestos or lead paint, at sites with a reasonable potential for economically beneficial reuse.

(i) Any natural or manmade substance that must be removed to provide safe drinking water.

(Amended by Stats. 2009, Ch. 643, Sec. 4. Effective November 2, 2009.)



44508

“Project” and “pollution control facility,” respectively, mean any land, building, structure, improvement thereto, work, real or personal property, vehicle, or equipment providing or designed to provide for the control, reduction, abatement, elimination, remediation, or prevention of pollution, improvement of air, water, or soil quality, ensure the safe handling, recycling, or disposal of materials that might otherwise be improperly disposed of, or provide for environmental restoration, cleanup, or enhancement. Eligible projects include, but are not limited to, any type of project described in this section that is authorized pursuant to federal law for tax-exempt or tax credit financing. Eligible projects may also include any facility described in Section 142(a)(4), (5), (6), (8), (9), (10), (12), or (14) of Title 26 of the United States Code.

(Amended by Stats. 2010, Ch. 414, Sec. 1. Effective September 28, 2010.)



44509

“Public agency” means any state agency, board, or commission, any county, city and county, city, regional agency, public district, or other political subdivision.

(Added by Stats. 1975, Ch. 957.)



44510

“Revenues” means all rents, receipts, purchase payments and all other income or receipts derived by the authority from the sale, lease, or other disposition of pollution control facilities, loan repayments under any loans made in connection with financing pollution control facilities, and any income or revenue derived from the investment of any money in any fund or account of the authority.

(Amended by Stats. 2009, Ch. 643, Sec. 6. Effective November 2, 2009.)



44511

“Renewable energy resource device” means any device, or any combination of devices, which produces heat, process heat, space heating, water heating, steam, space cooling, refrigeration, mechanical energy, electricity, or energy in any form convertible to such uses, which do not expend or use fossil or nuclear fuels except when used for pumps, fans, or other minor controls.

(Added by Stats. 1980, Ch. 794.)



44512

“Energy conservation program” means any program which utilizes techniques or devices including, but not limited to, cogeneration, waste heat recovery systems, efficient lighting systems, and energy efficiency improvements to industrial processes, which are primarily intended to reduce energy consumption.

(Added by Stats. 1980, Ch. 794.)






ARTICLE 2 - Organization of Authority

44515

There is in the state government the California Pollution Control Financing Authority. The authority constitutes a public instrumentality and a political subdivision of the State of California, and the exercise by the authority of the powers conferred by this division shall be deemed and held to be the performance of an essential public function. The authority shall consist of three members: the Director of Finance, the State Treasurer, and the State Controller.

The Director of Finance may designate a deputy or other official in the Department of Finance to act for him or her and represent him or her at all meetings of the authority.

The first meeting of the authority shall be convened by the Director of Finance.

(Amended by Stats. 2008, Ch. 211, Sec. 9. Effective January 1, 2009.)



44516

All members of the authority shall serve thereon without compensation as members of the authority.

(Added by Stats. 1979, Ch. 839.)



44517

The authority shall have and is hereby vested with all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed upon it under this division.

(Added by Stats. 1979, Ch. 839.)



44518

The authority shall maintain an office in the City of Sacramento.

(Added by Stats. 1979, Ch. 839.)



44519

The authority may employ an executive director and any other persons as are necessary to enable it properly to perform the duties imposed upon it by this division. The authority may, by resolution, delegate to one or more of its members, its executive director, or any other official or employee of the authority any powers and duties that it may deem proper, including, but not limited to, the power to enter into contracts on behalf of the authority.

(Amended by Stats. 2008, Ch. 211, Sec. 10. Effective January 1, 2009.)



44520

(a)  The authority shall, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, adopt all necessary rules and regulations to carry out its powers and duties under this division. The authority may call upon any board or department of the state government for aid and assistance in the preparation of plans and specifications and in the development of technology necessary to effectively control pollution.

(b)  Notwithstanding subdivision (a), the authority, or any other agency implementing a small business or brownfield site financing assistance program pursuant to an interagency agreement with the authority, may adopt regulations relating to small business or brownfield site financing as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of that Chapter 3.5, including Section 11349.6 of the Government Code, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare. The regulations shall be repealed 180 days after their effective date, unless the adopting authority or agency complies with that Chapter 3.5.

(c)  Notwithstanding subdivision (a), the authority, or any other agency implementing a loan program pursuant to an interagency agreement with the authority, may adopt regulations relating to the loans and grants authorized under subdivision (g) of Section 44526 as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of that Chapter 3.5, including Section 11349.6 of the Government Code, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare. The regulations shall be repealed 180 days after their effective date, unless the adopting authority or agency complies with that Chapter 3.5.

(Amended by Stats. 2009, Ch. 643, Sec. 7. Effective November 2, 2009.)



44521

(a)  The Attorney General shall be the legal counsel for the authority, but with the approval of the Attorney General, the authority may employ such legal counsel as in its judgment is necessary or advisable to enable it to carry out the duties and functions imposed upon it by this division, including the employment of such bond counsel as may be deemed advisable in connection with the issuance and sale of bonds.

(b)  The State Treasurer shall be the treasurer for the authority.

(Repealed and added by Stats. 1979, Ch. 839.)



44522

The authority is authorized and empowered:

(a)  To adopt an official seal.

(b)  To sue and be sued in its own name.

(c)  To do all things generally necessary or convenient to carry out its powers and the purposes under this division.

(d)  To make temporary loans from those funds set aside for its administrative costs to state financing authorities or advisory commissions created by a statute which takes effect on or after January 1, 1981, and which designates the State Treasurer as the chairperson, such loans to be returned with interest as specified by Section 16314 of the Government Code.

(Amended by Stats. 1981, Ch. 1091.)






ARTICLE 3 - Projects

44525

The authority may charge reasonable application and project fees to reimburse the authority for costs incurred in administering applications for financing pursuant to this division and to support authority programs, including, but not limited to, the Capital Access Loan Program authorized by Article 8 (commencing with Section 44559), and grants and loans as authorized by subdivisions (h) and (g) of Section 44526.

(Amended by Stats. 2009, Ch. 643, Sec. 8. Effective November 2, 2009.)



44525.5

(a) The authority may also charge reasonable application and project fees to reimburse the authority for costs incurred in administering applications for grants and loans authorized by subdivision (e) of Section 44526.

(b) This section shall not become operative if Senate Bill 1986 of the 1999–2000 Regular Session is enacted after Assembly Bill 779 of the 1999–2000 Regular Session and adds subdivision (g) to Section 44526.

(Added by Stats. 2000, Ch. 914, Sec. 4. Effective January 1, 2001. Subd. (a) is nonoperative pursuant to failure of condition in subd. (b). Note: The fully operative version added by Sec. 4.5 of Ch. 914 was repealed by Stats. 2009, Ch. 643.)



44525.7

(a) Commencing in 2002, and annually thereafter, the authority shall submit a report to the Legislature regarding the loan program described in subdivision (g) of Section 44526.

(b) This section shall not become operative if Assembly Bill 779 of the 1999–2000 Regular Session is enacted.

(Added by Stats. 2000, Ch. 915, Sec. 7. Effective January 1, 2001. Subd. (a) is nonoperative pursuant to failure of condition in subd. (b). See the fully operative Section 44525.7 (added by Sec. 7.5 of Ch. 915), as amended by Stats. 2009, Ch. 643.)



44525.7-1

Commencing in 2002, and annually thereafter, the authority shall submit a report to the Legislature regarding the program described in subdivision (h) of Section 44526.

(Amended (as added by Stats. 2000, Ch. 915, Sec. 7.5) by Stats. 2009, Ch. 643, Sec. 11. Effective November 2, 2009.)



44526

The authority is authorized to do any of the following:

(a) To determine the location and character of any project to be financed under the provisions of this division, to lend financial assistance to any participating party, to construct, reconstruct, renovate, replace, lease, as lessor or lessee, and regulate the same, and to enter into contracts for the sale of any pollution control facilities, including installment sales or sales under conditional sales contracts, and to make loans to participating parties to lend financial assistance in the acquisition, construction, or installation of a project.

(b) To issue bonds, notes, bond anticipation notes, and other obligations of the authority for any of its corporate purposes, and to fund or refund the same, all as provided in this division.

(c) To fix fees and charges for pollution control facilities, or for the loan of moneys to finance pollution control facilities, and to revise from time to time those fees and charges, and to collect rates, rents, fees, loan repayments, and charges for the use of and for any facilities or services furnished, or to be furnished, by a project or any part thereof and to contract with any person, partnership, association, corporation, or public agency with respect thereto, and to fix the terms and conditions upon which any pollution control facilities may be sold or disposed of, whether upon installment sales contracts or otherwise.

(d) To employ and fix the compensation of bond counsel, financial consultants, and advisers as may be necessary in its judgment in connection with the issuance and sale of any bonds, notes, bond anticipation notes, or other obligations of the authority; to contract for engineering, architectural, accounting, or other services of appropriate agencies as may be necessary in the judgment of the authority for the successful development of any project; and to pay the reasonable costs of consulting engineers, architects, accountants, and construction experts employed by any participating party if, in the judgment of the authority, those services are necessary to the successful development of any project, and those services are not obtainable from any public agency.

(e) To receive and accept loans, contributions, or grants, of money, property, labor, or other things of value, for, or in aid of, the authority in carrying out the purposes of this division, from any source, including, but not limited to, the federal government, the state, or any agency of the state, any local government or agency thereof, or any nonprofit or for-profit private entity or individual.

(f) To apply for, and accept, subventions, grants, loans, advances, and contributions from any source, of money, property, labor, or other things of value. The sources may include, but are not limited to, bond proceeds, dedicated taxes, state appropriations, federal appropriations, federal grant and loan funds, public and private sector retirement system funds, and proceeds of loans from the Pooled Money Investment Account.

(g) To provide grants and loans to any city or county deemed eligible by the authority. The grants and loans shall be used to assist California neighborhoods suffering from high poverty or unemployment levels, or from low-income levels, to assist cities and counties in developing and implementing growth policies and programs that reduce pollution hazards and the degradation of the environment, or to promote infill development to revitalize these communities. The grants and loans may be used to employ the technical expertise necessary to identify, assess, and complete applications for state, federal, and private economic assistance programs that develop and implement sustainable development and sound environmental policies and programs. Priority shall be given to applicants lacking the resources to identify, assess, and complete applications to economic assistance, and for those lacking the resources to develop and implement sustainable growth and other sound environmental policies and programs. The authority shall fund these grants and loans from any funds available to the authority or set aside for the authority’s administrative expenses. The authority may not award more than seven million five hundred thousand dollars ($7,500,000) in grants and loans pursuant to this subdivision. This subdivision shall remain operative only until January 1, 2012.

(h) (1) To provide a loan directly, or indirectly through one or more public or private sector intermediaries, to any city, county, school district, redevelopment agency, financial institution, as defined in subdivision (d) of Section 44559.1, for-profit or not-for-profit organization, or participating party, as defined in Section 44506, to assist in financing, among other things, the costs of performing or obtaining brownfield site assessments, remedial action plans and reports, technical assistance, the cleanup, remediation, or development of brownfield sites, or any other similar or related costs, subject to all applicable federal, state, and local laws, procedures, and regulations.

(2) The authority shall establish standards and criteria to ensure that a recipient of direct or indirect financing for cleanup or remediation pursuant to this subdivision has the necessary financial resources and expertise to successfully and appropriately complete the cleanup or remediation of the property.

(3) The authority may pay all, or a portion, of the associated program development and implementation costs of any public or private sector intermediaries through which a loan is made. A loan authorized by this subdivision is subject to both of the following:

(A) A loan may be used in connection with a brownfield site prior to a determination of whether the site has a reasonable potential for economically beneficial reuse.

(B) A loan may be made upon the terms determined by the authority and may provide for any rate of interest or no interest.

(4) The authority shall fund a loan made pursuant to this subdivision from any funds available to it, from any funds set aside for the authority’s administrative expenses, or from any small business assistance fund established for these purposes pursuant to Section 44548.

(5) The authority may waive repayment of all, or a portion, of any loan made pursuant to this subdivision upon conditions to be determined by the authority, and the amount so waived shall be deemed a grant to the recipient.

(i) To do all things generally necessary or convenient to carry out the purposes of this division.

(Amended by Stats. 2009, Ch. 643, Sec. 12. Effective November 2, 2009.)






ARTICLE 4 - General Powers and Duties

44530

All expenses incurred in carrying out the provisions of this division shall be payable solely from funds provided under the authority of this division and no liability or obligation shall be imposed upon the State of California and none shall be incurred by the authority beyond the extent to which moneys shall have been provided under the provisions of this division. Under no circumstances shall the authority create any debt, liability, or obligation on the part of the State of California payable from any source whatsoever other than the moneys provided under the provisions of this division.

(Amended by Stats. 2009, Ch. 643, Sec. 13. Effective November 2, 2009.)



44531

(a)  All projects shall be constructed or completed subject to the rules and regulations of the authority.

(b)  The authority is authorized to acquire, by deed, purchase, lease, contract, gift, devise, or otherwise, any real or personal property, structures, rights, rights-of-way, franchises, easements, and other interests in lands located within this state necessary or convenient for the construction or operation of a project, upon such terms and conditions as it deems advisable, and to lease, sell, or dispose of the same in such manner as may be necessary or desirable to carry out the objects and purposes of this division. Nothing in this division shall authorize the authority to exercise the power of eminent domain.

(Repealed and added by Stats. 1979, Ch. 839.)



44532

When the principal of and interest on bonds of the authority issued to finance or refund the cost of a particular project for a participating party shall have been fully paid and retired or when adequate provision shall have been made for the payment and retirement of the same, and all other conditions of the resolution, indenture, or agreement authorizing and securing the same shall have been satisfied and the lien of the resolution, indenture, or agreement shall have been released in accordance with the provisions thereof, the authority is authorized, upon terms and conditions as may be prescribed by the authority, to execute these deeds and conveyances as are necessary or required to convey title to the project to the participating party.

(Amended by Stats. 2009, Ch. 643, Sec. 14. Effective November 2, 2009.)



44534

(a) The authority shall take initial action on any completed application for financing submitted to it by a participating party no later than the next meeting of the authority that occurs after at least 30 days following receipt of the application. The authority may delegate to its executive director or any other official or employee of the authority to grant initial approval for financing to a participating party.

(b) The authority shall take final action with regard to the issuance of bonds or notes to lend financial assistance to a participating party within 60 days of receipt by the authority of a request from the participating party for the issuance of bonds or notes.

(c) A request from a participating party for final approval of the issuance of bonds or notes shall be accompanied by evidence of the fulfillment of all conditions to the issuance of the bonds or notes and by copies of forms of all principal legal documents to be approved by the authority, which shall be satisfactory in form and substance to the Attorney General.

(d) The authority may give final approval for the issuance of bonds or notes upon terms as it deems necessary and desirable.

(Amended by Stats. 2009, Ch. 643, Sec. 16. Effective November 2, 2009.)



44536

The authority may approve financing for a pollution control facility, or equipment for a facility, that is not owned by the applicant if the facility or equipment is a component of an approved tradeoff package to achieve air quality standards. The authority may also approve financing for projects where the owner of the project enters into a lease or operating agreement with another entity that will use the project. In either case both the owner and the user shall be treated as participating parties.

(Amended by Stats. 2009, Ch. 643, Sec. 18. Effective November 2, 2009.)



44537

The authority shall take all reasonable steps to publicize its programs so that eligible applicants may be aware of them.

(Amended by Stats. 2009, Ch. 643, Sec. 19. Effective November 2, 2009.)



44537.5

The authority shall provide the maximum opportunity for the use of the authority’s financing by individuals, businesses engaged in agricultural operations, and small businesses or corporations by providing information, assistance, and coordination to facilitate financing for small projects and other financing that benefits the environment and the economy of the state, including financing for projects for the disposal of agricultural wastes, with special attention to the needs of businesses that do not meet standard commercial lending requirements but provide public benefits, such as job creation or retention and the redevelopment for economically beneficial uses of contaminated properties. The authority shall assist with the financing of the costs of, among other things, assessment of, remedial planning and reporting for, technical assistance for, and the cleanup, remediation, or development of, brownfield sites, and any other similar or related costs, by providing the loans authorized pursuant to subdivision (h) of Section 44526. The authority shall provide the maximum opportunity to provide loan funding pursuant to subdivision (h) of Section 44526 to assist brownfield site financing assistance programs where the sites are located in economically struggling communities suffering from a low level of income or a high level of poverty or unemployment.

(Amended by Stats. 2001, Ch. 160, Sec. 1. Effective August 9, 2001.)



44538

The authority, no later than March 31 of each year, shall submit to the Legislature and to the Treasurer a report of its activities for the preceding calendar year ended December 31. The report shall include (1) a listing of applications received, (2) a listing of applications accepted for financing, (3) specification of bonds sold, interest rates thereon, and whether bond sales were pursuant to public bid or were negotiated, (4) specification of the amount of bonds authorized but currently unsold, (5) a projection of the authority’s needs and requirements for the coming year, and (6) a report of revenues and expenditures for the preceding fiscal year. The Treasurer shall review the report and advise the Legislature in writing of any problems and of any impact on the state’s credit rating and the state’s ability to borrow funds for state programs.

(Amended by Stats. 1983, Ch. 352, Sec. 5. Effective July 25, 1983.)



44539

An applicant for financing for a project involving a waste water treatment plan shall provide evidence satisfactory to the State Water Resources Control Board that the waste water treatment facilities will be operated and maintained by competent personnel. Such evidence shall include, but not be limited to, a description of operating procedures, organizational structure, minimum personnel requirements and training program.

(Added by Stats. 1979, Ch. 839.)






ARTICLE 5 - Bonds and Notes

44540

The authority is authorized to incur indebtedness and to issue securities of any kind or class, and to renew the same, provided that all such indebtedness, howsoever evidenced, shall be payable solely from revenues of the authority.

(Repealed and added by Stats. 1979, Ch. 839.)



44541

At such times as the authority desires to issue bonds, as defined in Section 44542, it shall adopt a resolution specifying the total amount of such bonds proposed to be issued.

(Repealed and added by Stats. 1979, Ch. 839.)



44542

(a) (1) The authority is authorized from time to time to issue its negotiable bonds, notes, debentures, or other securities (hereinafter collectively called “bonds”) for any corporate purpose. These bonds may be authorized, without limiting the generality of the foregoing, to finance a single project for a single participating party, a series of projects for a single participating party, a single project for several participating parties, or several projects for several participating parties.

(2) In anticipation of the sale of the bonds as authorized by Section 44540, or as may be authorized pursuant to Section 44541, the authority may issue negotiable bond anticipation notes and may renew the same from time to time. These bond anticipation notes may be paid from the proceeds of sale of the bonds of the authority in anticipation of which they were issued. Notes and agreements relating thereto and bond anticipation notes, hereinafter collectively called notes, and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitations that a bond, agreement relating thereto, and bond resolution of the authority may contain, except that the note or renewal thereof shall mature at a time not exceeding three years from the date of issue of the original note.

(b) Except as may otherwise be expressly provided by the authority, every issue of its bonds, notes, or other obligation shall be general obligations of the authority payable from any revenues or moneys of the authority available therefor and not otherwise pledged, subject only to any agreements with the holders of particular bonds, notes, or other obligations pledging any particular revenues or moneys and subject to any agreements with any participating party. Notwithstanding that bonds, notes, or other obligations may be payable from a special fund, they shall be and be deemed to be for all purposes negotiable instruments, subject only to the provisions of the bonds, notes, or other obligations for registration.

(c) The bonds may be issued as serial bonds or as term bonds, or the authority in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the authority and shall bear the date or dates, mature at the time or times, not exceeding 50 years from their respective dates, bear interest at the fixed rate or rates, or at the variable rates, including multiple methods of setting rates from time to time while the bonds are outstanding, be payable at the time or times, be in the denominations, be executed in the manner, be payable in lawful money of the United States of America at the place or places, and be subject to the terms of redemption or tender, as resolution or resolutions may provide. The bonds or notes shall be sold by the Treasurer as agent for sale. The bond or notes may be sold at a public or private sale, and for the price or prices and on terms and conditions, as the authority shall determine after giving due consideration to the recommendations of any participating party to be assisted from the proceeds of the bonds or notes. Pending preparation of the definitive bonds, the Treasurer may issue interim receipts, certificates, or temporary bonds which shall be exchanged for definitive bonds. The Treasurer may sell any bonds, notes, or other evidence of indebtedness at a price below the par value thereof.

(d) Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds or any provider of credit enhancement to be authorized, as to all of the following:

(1) Pledging the full faith and credit of the authority or pledging all or any part of the revenues of any project or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation, or association or other body, public or private, or other moneys of the authority, to secure the payment of the bonds or of any particular issue of bonds, subject to agreements with bondholders or any providers of credit enhancement as may then exist.

(2) The rentals, fees, purchase payments, loan payments, and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(3) The setting aside of reserves or sinking funds, and the regulation and disposition thereof.

(4) Limitations on the right of the authority or its agent to restrict and regulate the use of the project or projects to be financed out of the proceeds of the bonds or any particular issue of bonds.

(5) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied and pledging these proceeds to secure the payment of the bonds or any issue of the bonds.

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds.

(7) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(8) Limitations on expenditures for operating, administrative, or other expenses of the authority.

(9) Defining the acts or omissions to act that constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of these holders in the event of a default.

(10) The mortgaging of any project and the site thereof for the purpose of securing the bondholders.

(11) The mortgaging of land, improvements, or other assets owned by a participating party for the purpose of securing the bondholders.

(12) Provisions for the security of any provider of credit enhancement supporting payment on the bonds, but only in a manner subordinate to the rights of bondholders.

(e) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The authority shall have power out of any funds available therefor to purchase its bonds or notes without the cancellation thereof. The authority may hold, pledge, cancel, or resell bonds, subject to, and in accordance with, agreements with bondholders.

(Amended by Stats. 2010, Ch. 414, Sec. 2. Effective September 28, 2010.)



44543

(a) In the discretion of the authority, any bonds issued under the provisions of this division may be secured by a trust agreement by and between the authority and a trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. The trust agreement or the resolution providing for the issuance of bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or projects, or any portion thereof, to be financed out of the proceeds of bonds. The trust agreement or resolution providing for the issuance of bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders, or any provider of credit enhancement, as may be reasonable and proper and not in violation of law, including particular provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any bank or trust company doing business under the laws of this state that may act as depository of the proceeds of bonds or of revenues or other moneys may furnish these indemnifying bonds or pledge securities as may be required by the authority. Any trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders or any provider of credit enhancement. In addition to the foregoing, any trust agreement or resolution may contain other provisions as the authority may deem reasonable and proper for the security of the bondholders. Notwithstanding any other law, the Treasurer shall not be deemed to have a conflict of interest by reason of acting as trustee pursuant to this division.

(b) All expenses incurred in carrying out the provisions of a trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(Amended by Stats. 2010, Ch. 414, Sec. 3. Effective September 28, 2010.)



44544

Bonds issued under the provisions of this division shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the authority, or a pledge of the faith and credit of the state or of any such political subdivision, other than the authority, but shall be payable solely from the funds herein provided therefor. All such bonds shall contain on the face thereof a statement to the following effect:

“Neither the faith and credit nor the taxing power of the State of California or any local agency is pledged to the payment of the principal of or interest on this bond.”

The issuance of bonds under the provisions of this division shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. Nothing in this section contained shall prevent nor be construed to prevent the authority from pledging its full faith and credit to the payment of bonds or issue of bonds authorized pursuant to this division.

(Repealed and added by Stats. 1979, Ch. 839.)



44545

(a) The authority may provide for the issuance of bonds of the authority for the purpose of refunding, directly or indirectly, any bonds, notes, or other evidences of indebtedness of the authority or a public agency then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of these bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion thereof.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds, notes, or other securities may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending application, be placed in escrow to be applied to purchase or retirement at maturity or redemption on a date as may be determined by the authority.

(c) Pending this use, any of these escrowed proceeds may be invested and reinvested by the Treasurer or any trustee in instruments as may be specified in the resolution or indenture governing the bonds to be refunded, maturing at the time or times as shall be appropriate to ensure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profits, if any, earned or realized on this type of investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of these proceeds and interest, income, and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(d) All of these bonds shall be subject to the provisions of this division in the same manner and to the same extent as other bonds issued pursuant to this division. If the authority refunds bonds or evidences of indebtedness not originally issued by the authority, the authority shall make findings that the project being refinanced qualifies as a project under this division.

(Amended by Stats. 2009, Ch. 643, Sec. 22. Effective November 2, 2009.)



44548

(a)  (1)  Subject to any prior contractual obligations to any of its bondholders, the authority may establish one or more small business assistance funds in order to do any of the following:

(A)  Assist small businesses to achieve financing of pollution control facilities.

(B)  Assist with the financing of the costs of, among other things, assessment, remedial planning and reporting, technical assistance, cleanup, remediation, and development of brownfield sites, and with other similar or related costs, by providing loans pursuant to subdivision (h) of Section 44526.

(C)  Fund a capital access program for small businesses pursuant to Article 8 (commencing with Section 44559).

(2)  For the purpose of establishing and maintaining small business assistance funds as it determines to be necessary or desirable to secure its bonds or any issuance thereof or for other authorized purposes, the authority, pursuant to its contracts with participating parties, may levy fees or other charges on, or require deposits from, participating parties receiving financing for a project under this division. The total amount of these fees, charges, and deposits with respect to a single issue of bonds shall not exceed 3 percent of the principal amount of that issue of bonds.

(3)  Prior to levying any fees or charges or requiring deposits, the authority shall adopt regulations for the operation of the small business assistance funds, the amounts and any payment schedule for the fees, charges, or deposits, eligibility standards for small businesses desiring to use or benefit from the small business assistance funds, and any other matters the authority determines to be necessary for the establishment and maintenance of small business assistance funds. The regulations may provide for differential fees from participating parties based upon the size of a project financed by the authority or other factors determined to be relevant by the authority, and the regulations may restrict any benefits to those eligible small businesses specified in the regulations.

(4)  The authority may transfer any funds available to it or set aside for its administrative expenses to any small business assistance fund established under this section.

(b)  (1)  The forms of financial assistance that the authority may provide under this section include, but are not limited to all of the following:

(A)  Payments to reduce, but not eliminate, the interest rate on loans.

(B)  Payments of part or all of the cost of acquiring letters of credit.

(C)  Payments of part or all of the cost of acquiring insurance.

(D)  Payments of part or all of the cost of acquiring guarantees.

(E)  Payments of part or all of the cost of acquiring other forms of credit support.

(F)  Payments of part or all of the authority’s expenses in issuing revenue bonds or providing other assistance.

(2)  The authority may also pledge any small business assistance fund, on an individual or pooled basis, to repay, directly or indirectly, the principal of, or interest or premium on, any issue of bonds of the authority or any loan made or acquired pursuant to this section.

(3)  The authority may also use moneys in a small business assistance fund to assist in the financing of the costs of assessment of, remedial planning and reporting for, technical assistance for, and the cleanup, remediation or development of, brownfield sites, and of other similar or related costs, by providing loans, pursuant to, and under the terms permitted by, subdivision (h) of Section 44526.

(4)  In addition to other purposes set forth in this section, the authority may use moneys in a small business assistance fund to make or acquire loans or guarantee commercial loans to participating parties eligible for assistance from those funds.

(5)  Any moneys repaid or returned to the authority in connection with or as a result of any loan or financial assistance made pursuant to this section shall be deposited in the small business assistance fund from which the loan or assistance was originally provided.

(6)  The authority may contract with qualified financial institutions, including, but not limited to, banks, investment and mortgage bankers, insurance companies, sureties, and guarantors, to provide any necessary assistance in the granting of credit for these purposes.

(c)  Each small business assistance fund established pursuant to this section shall be deposited in a special account that the Controller shall create. Notwithstanding any other provision of law, and subject to any requirements of federal tax law or regulations relative to maintaining the tax-exempt status of the obligations of the authority, all interest or other gains earned by investment or deposit of money in the special account pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code or pursuant to any other provision of law shall be credited to, and deposited in, the account.

(d)  In carrying out this section, the authority shall participate with the air pollution control districts and air quality management districts in providing financial assistance in its lending programs.

(Amended by Stats. 2001, Ch. 160, Sec. 2. Effective August 9, 2001.)



44549

Any funds of the authority, including proceeds from the sale of bonds or notes issued after the effective date of this section, money set aside for the authority’s administrative expenses, and small business assistance funds created under Section 44548, may be invested in any obligations of any state or local government meeting the requirements of subdivision (a) of Section 103 of the Internal Revenue Code of 1954 (26 U.S.C. Sec. 103 (a)) including mutual funds, trusts, and similar instruments representing a pool of obligations. The Treasurer may adopt regulations providing appropriate investment standards for these investments. If the Treasurer determines it to be necessary to assure compliance with federal tax laws or regulations, the authority may, notwithstanding any other provision of law, deposit funds received as fees from the issuance of its obligations, including small business assistance funds, with a bank or trust company acting on behalf of the authority. Notwithstanding any other provision of law, the authority may also make investments of moneys set aside for the authority’s administrative expenses or in any small business assistance funds by making or purchasing interest-bearing loans to qualified small businesses which are to be assisted pursuant to Section 44548, or under terms and with such security as the authority determines to be appropriate.

(Amended by Stats. 1991, Ch. 397, Sec. 2.)






ARTICLE 6 - Construction and Leases of Facilities

44550

The authority may contract with any participating party for the construction or acquisition of a project by the participating party. All contracts for the construction or acquisition of a project by a participating party shall provide that the participating party shall be responsible for the architectural and engineering design and for the construction and completion thereof subject to standards for architectural and engineering design as may be established, and subject to supervision as the authority deems necessary. The authority may agree to pay the cost of a project constructed or acquired by any participating party and to advance costs from time to time in installments or otherwise as required by the contract for the construction or acquisition thereof. Title to all of these projects may be vested in the authority subject to the terms of any lease thereof to the participating party or the rights of a participating party under any contract for the purchase or acquisition of the project including the payment of the purchase price under installment sales contracts.

(Amended by Stats. 2009, Ch. 643, Sec. 25. Effective November 2, 2009.)



44551

The authority may, as lessor or lessee, enter into leases and agreements with any participating party relating to the acquisition, construction, and installation of any project, including real property, buildings, equipment, and pollution control facilities of any kind or character. The terms and conditions of such leases may be as mutually agreed upon. Any such lease may provide the means or methods by which title shall vest in a participating party upon the termination of the lease and shall contain such other terms and conditions as the authority may determine. The authority is authorized to fix, revise, charge, and collect rates, rents, fees, and charges for each project. Such rates, rents, fees, and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees, and charges from all projects so as to provide funds sufficient with other revenues and moneys available therefor, if any, to do all of the following:

(a)  Pay the principal of and the interest on outstanding bonds, notes, or other evidences of indebtedness of the authority financing such project as the same shall become due and payable.

(b)  Create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such bonds, notes, or other evidences of indebtedness. A sufficient amount of the revenues derived from a project may be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and interest on such bonds, notes, or other evidences of indebtedness as the same shall become due, and the redemption price or the purchase price of bonds, notes, or other evidences of indebtedness retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees, and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement nor any other agreement nor any lease by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund may be a fund for all bonds, notes, or other evidences of indebtedness of the authority financing projects of a particular participating party without distinction or priority of one over another; provided, that the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project or projects and for the bonds financing a particular project or projects and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security herein authorized to other bonds, notes, or other evidences of indebtedness of the authority, and, in such case, the authority may create separate sinking or other similar funds in respect of such subordinate lien bonds, notes, or other evidences of indebtedness.

(c)  Pay operating and administrative costs of the authority.

(Repealed and added by Stats. 1979, Ch. 839.)



44552

The authority may enter into contracts of sale with any participating party covering any project financed by the authority. The purchase price pursuant to such contract of sale shall be sufficient to provide funds for all the purposes provided in Section 44551 and may be paid in installments, together with interest on the unpaid balance, or otherwise, as may be mutually agreed and set forth in such contract of sale. All payments received by the authority under any installment sales or conditional sales contract shall be applied by the authority substantially in the same manner as hereinabove provided in Section 44551 in the case of lease payments or rental charges received by the authority.

(Repealed and added by Stats. 1979, Ch. 839.)



44552.5

(a) As an alternative to leasing or selling a project to a participating party, the authority may finance the acquisition, construction, or installation of a project by means of a loan to the participating party. The principal amount of the participating party’s obligation as borrower shall be sufficient to provide funds for all the purposes specified in subdivisions (a), (b), and (c) of Section 44551 and may be paid in installments, together with interest on the unpaid balance, or otherwise as may be mutually agreed by the authority and the participating party and set forth in the loan agreement. Loans made pursuant to this section may be secured or unsecured in the discretion of the authority.

(b) The authority may also purchase or acquire from a financial institution part or all of a loan made to a participating party for a project meeting the requirements of this division.

(c) Section 44550 shall not apply to projects constructed with moneys loaned pursuant to this section.

(Amended by Stats. 2009, Ch. 643, Sec. 26. Effective November 2, 2009.)



44553

All moneys received pursuant to the provisions of this division, whether as proceeds from the sale of bonds, notes, or other evidences of indebtedness or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this division. Any bank or trust company with which these moneys shall be deposited shall act as trustee of these moneys and shall hold and apply the same for the purposes hereof, subject to regulations as the resolution authorizing the bonds of any issue or the trust agreement securing these bonds may provide.

(Amended by Stats. 2010, Ch. 414, Sec. 4. Effective September 28, 2010.)



44554

Any holder of bonds, notes, or other obligations issued under the provisions of this division, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any trust agreement securing, bonds, notes, or other obligations, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under resolution or trust agreement, and may enforce and compel the performance of all duties required by this division or by resolution or trust agreement to be performed by the authority or by any officer, employee, or agent thereof, including the fixing, charging, and collecting of the rates, rents, fees, and charges herein authorized and required by the provisions of the resolution or trust agreement to be fixed, established, and collected.

(Amended by Stats. 2009, Ch. 643, Sec. 28. Effective November 2, 2009.)



44555

The exercise of the powers granted by this division shall be in all respects for the benefit of the people of this state, for their health and welfare, and protection of the state’s environment. Any bonds, notes, or other obligations issued under the provisions of this division, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and by municipalities and other political subdivisions of the state.

(Amended by Stats. 2009, Ch. 643, Sec. 29. Effective November 2, 2009.)



44556

The authority shall not be required to pay any property taxes or assessments upon, or in respect to, a project or any property acquired by or for the authority under the provisions of this division or upon the income therefrom, so long as the authority holds title to such project or the property or facilities comprised in the project. The exemption of the authority from taxation of any project herein provided shall cease forthwith when title to such property is transferred from the authority to any participating party. The provisions of this section shall not exempt any participating party from taxation with respect to any project, or the property or facilities comprised in any project, which may otherwise be applicable to such participating party.

(Repealed and added by Stats. 1979, Ch. 839.)



44557

Subject to Section 44562, the existence of the authority may be terminated at any time by the Legislature. Upon dissolution of the authority, the title to all properties owned by it shall vest in and become the property of the State of California and shall not inure to the benefit of any private party.

(Repealed and added by Stats. 1979, Ch. 839.)






ARTICLE 8 - Capital Access Loan Program for Small Businesses

44559

(a)  The Legislature finds and declares that small businesses are responsible for a significant amount of environmental emissions in the state, but are less able than larger businesses to afford the investment in new equipment or process modifications needed to comply with environmental regulations, with regard to controlling emissions, preventing the creation of pollutants, contaminants, or waste products, and remediating contamination of properties with a reasonable potential for economically beneficial reuse. Additionally, small businesses faced with financial pressures will be likely to reduce expenditures to achieve environmental compliance. Better access to capital will allow small businesses to more easily comply with environmental mandates, and to remediate contamination of properties with a reasonable potential of economically beneficial reuse, and to succeed economically, generating additional revenue to state and local governments that can be used for environmental improvements, all to the benefit of all the residents of the state.

(b)  The Legislature also finds and declares that it is in the best interest of the state to expand the Capital Access Loan Program for small business regardless of whether the operations of the small business affect the environment, and to permit business loans to be included in the program for small businesses whose operations do not, necessarily, affect the environment. Small businesses have difficulty gaining access to capital for startup and expansion purposes. Small businesses owned by minorities and women have special capital access difficulties. In addition, small businesses operating in areas affected by military base closures are disadvantaged by limited access to capital. The Legislature finds that improving access to capital for these small businesses will spur investment, create jobs, expand economic opportunities, assist in the recovery of communities affected by defense and aerospace losses, assist in the recovery of neighborhoods and communities affected by contaminated properties that are not being used for economically beneficial purposes but which could be so used if the contamination was remediated, and help sustain and strengthen economic recovery in California.

(Amended by Stats. 2000, Ch. 915, Sec. 11. Effective January 1, 2001.)



44559.1

As used in this article, unless the context requires otherwise, all of the following terms have the following meanings:

(a) “Authority” means the California Pollution Control Financing Authority.

(b) “California Capital Access Fund” means a fund created within the authority to be used for purposes of the program.

(c) “Executive director” means the Executive Director of the California Pollution Control Financing Authority.

(d) (1) “Financial institution” means a federal- or state-chartered bank, savings association, credit union, not-for-profit community development financial institution certified under Part 1805 (commencing with Section 1805.100) of Chapter XVIII of Title 12 of the Code of Federal Regulations, or a consortium of these entities. A consortium of those entities may include a nonfinancial corporation, if the percentage of capitalization by all nonfinancial corporations in the consortium does not exceed 49 percent.

(2) (A) “Financial institution” also includes a lending institution that has executed a participation agreement with the Small Business Administration under the guaranteed loan program pursuant to Part 120 (commencing with Section 120.1) of Chapter I of Title 13 of the Code of Federal Regulations and meets the requirements of Section 120.410 of Chapter I of Title 13 of the Code of Federal Regulations, a small business investment company licensed pursuant to Part 107 (commencing with Section 107.20) of Chapter I of Title 13 of the Code of Federal Regulations, and a small business financial development corporation, as defined in Chapter 1 (commencing with Section 14000) of Part 5 of Division 3 of Title 1 of the Corporations Code, or microbusiness lender, as defined in Section 12100 of the Government Code, that meets standards that shall be established by the authority. For loans where all or part of the fees and matching contributions are paid by an entity participating in the program pursuant to subdivision (e) of Section 44559.2, “financial institution” also includes financial lenders, as defined in Section 22009 of the Financial Code, making commercial loans, as defined in Section 22502 of the Financial Code.

(B) A financial institution described in this paragraph shall be domiciled or have its principal office in the State of California.

(3) “Financial institution” also includes an insured depository institution, insured credit union, or community development financial institution, as these terms are defined in Section 4702 of Title 12 of the United States Code.

(e) “Loss reserve account” means an account in the State Treasury or any financial institution that is established and maintained by the authority for the benefit of a financial institution participating in the Capital Access Loan Program established pursuant to this article for the purposes of the following:

(1) Depositing all required fees paid by the participating financial institution and the qualified business.

(2) Depositing contributions made by the state and, if applicable, the federal government or other sources.

(3) Covering losses on enrolled qualified loans sustained by the participating financial institution by disbursing funds accumulated in the loss reserve account.

(f) “Participating financial institution” means a financial institution that has been approved by the authority to enroll qualified loans in the program and has agreed to all terms and conditions set forth in this article and as may be required by any applicable federal law providing matching funding.

(g) “Passive real estate ownership” means ownership of real estate for the purpose of deriving income from speculation, trade, or rental, but does not include any of the following:

(1) The ownership of that portion of real estate being used or intended to be used for the operation of the business of the owner of the real estate.

(2) The ownership of real estate for the purpose of construction or renovation, until the completion of the construction or renovation phase.

(h) “Program” means the Capital Access Loan Program created pursuant to this article.

(i) “Qualified business” means a small business concern that meets both of the following criteria, regardless of whether the small business concern has operations that affect the environment:

(1) It is a corporation, partnership, cooperative, or other entity, whether that entity is a nonprofit entity or an entity established for profit, that is authorized to conduct business in the state.

(2) It has its primary business location within the boundaries of the state.

(j) (1) “Qualified loan” means a loan or a portion of a loan made by a participating financial institution to a qualified business for any business activity that has its primary economic effect in California. A qualified loan may be made in the form of a line of credit, in which case the participating financial institution shall specify the amount of the line of credit to be covered under the program, which may be equal to the maximum commitment under the line of credit or an amount that is less than that maximum commitment. A qualified loan made under the program may be made with the interest rates, fees, and other terms and conditions agreed upon by the participating financial institution and the borrower.

(2) “Qualified loan” does not include any of the following:

(A) A loan for the construction or purchase of residential housing.

(B) A loan to finance passive real estate ownership.

(C) A loan for the refinancing of an existing loan when and to the extent that the outstanding balance is not increased.

(D) A loan, the proceeds of which will be used in any manner that could cause the interest on any bonds previously issued by the authority to become subject to federal income tax.

(k) “Severely affected community” means any area classified as an enterprise zone pursuant to the Enterprise Zone Act (Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code), any area, as designated by the executive director, contiguous to the boundaries of a military base designated for closure pursuant to Section 2687 of Title 10 of the United States Code, as amended, and any other comparable economically distressed geographic area so designated by the executive director from time to time.

(l)  “Small Business Assistance Fund” means a fund created within the authority pursuant to Section 44548.

(m) “Small business concern” has the same meaning as in Section 632 of Title 15 of the United States Code, or as otherwise provided in regulations of the authority.

(Amended by Stats. 2014, Ch. 132, Sec. 9. Effective January 1, 2015.)



44559.2

(a) The authority may contract with any financial institution for the purpose of allowing the financial institution to participate in the Capital Access Loan Program established by this article.

(b) For purposes of this section, the authority may contract with participating financial institutions and shall utilize a standard form of contract that is reviewed and approved by the Department of General Services. The standard form of contract shall provide for all of the following:

(1) The creation of a loss reserve account by the authority for the benefit of the financial institution.

(2) The financial institution, qualified business, and the authority will deposit moneys to the credit of the institution’s loss reserve account when the financial institution makes a qualified loan to a qualified business.

(3) The liability of the state and the authority to the financial institution under the contract is limited to the amount of money credited to the loss reserve account of the institution.

(4) The financial institution shall provide the information that the authority may require, including financial information that is identifiable with, or identifiable from the financial records of a particular customer who is the recipient of a qualified loan. In addition to any other information that the authority may require, the financial institution shall provide the complete North American Industry Classification System (NAICS) for the qualified business, the number of jobs created, the number of jobs retained, and information that provides the precise geographic location of both the qualified business and the borrower, if different.

(5) The financial institution will file a report with the executive director setting out a full description of the board of directors, including size, race, ethnicity, and gender.

(6) The participating financial institution will require each borrower, prior to receiving a loan under the program, to sign a written representation to the participating financial institution that the borrower has no legal, beneficial, or equitable interest in the nonrefundable premium charges or any other funds credited to the loss reserve account established by the authority for the participating financial institution.

(7) Other terms that the authority may require for purposes of this article.

(c) A financial institution is not subject to laws restricting the disclosure of financial information when the financial institution provides information to the authority as required by paragraph (4) of subdivision (b).

(d) A credit union operating pursuant to a certificate issued under the California Credit Union Law (Division 5 (commencing with Section 14000) of the Financial Code) may participate in the Capital Access Loan Program established pursuant to this article only to the extent participation is in compliance with the California Credit Union Law. Nothing in this article shall be construed to limit the authority of the Commissioner of Financial Institutions to regulate credit unions subject to the commissioner’s jurisdiction under the California Credit Union Law.

(e) Any individual, company, corporation, institution, utility, government agency, or other entity, including any consortium of these persons or entities, whether public or private, may participate in the Capital Access Loan Program established pursuant to this article by depositing funds in the California Capital Access Fund under those terms and conditions as may be deemed appropriate by the authority.

(Amended by Stats. 2011, Ch. 483, Sec. 3. Effective January 1, 2012.)



44559.3

(a)  The authority shall establish a loss reserve account for each financial institution with which the authority makes a contract.

(b) The loss reserve account for a financial institution shall consist of moneys paid as fees by borrowers and the financial institution, moneys transferred to the account from a small business assistance fund, any matching federal moneys, and any other moneys provided by the authority or other source.

(c) Notwithstanding any other law, the authority may establish and maintain loss reserve accounts with any financial institution under any policies the authority may adopt.

(d) All moneys in a loss reserve account established pursuant to this article are the exclusive property of, and solely controlled by, the authority. Interest or income earned on moneys credited to the loss reserve account shall be deemed to be part of the loss reserve account. The authority may withdraw from the loss reserve account all, or a portion of, the interest or other income that has been credited to the loss reserve account. Any withdrawal made pursuant to this subdivision may be made prior to paying any claim and shall be used for the sole purpose of offsetting costs associated with carrying out the program, including administrative costs and loss reserve account contributions.

(e) The combined amount to be deposited by the participating financial institution into any individual loss reserve account over a three-year period, in connection with any single borrower or any group of borrowers among which a common enterprise exists, shall be not more than one hundred thousand dollars ($100,000).

(Amended by Stats. 2011, Ch. 484, Sec. 2. Effective January 1, 2012.)



44559.4

(a) If a financial institution that is participating in the Capital Access Loan Program established pursuant to this article decides to enroll a qualified loan under the program in order to obtain the protection against loss provided by its loss reserve account, it shall notify the authority in writing on a form prescribed by the authority, within 15 days after the date on which the loan is made, of all of the following:

(1) The disbursement of the loan.

(2) The dollar amount of the loan enrolled.

(3) The interest rate applicable to, and the term of, the loan.

(4) The amount of the agreed upon premium.

(b) The executive director may authorize an additional five days for a financial institution to submit the written notification described in subdivision (a) to the authority on a loan-by-loan basis for a reason limited to conditions beyond the reasonable control of the financial institution.

(c) The financial institution may make a qualified loan to be enrolled under the program to an individual, or to a partnership or trust wholly owned or controlled by an individual, for the purpose of financing property that will be leased to a qualified business that is wholly owned by that individual. In that case, the property shall be treated as meeting the requirements of paragraph (1) of subdivision (g) of Section 44559.1.

(d) When making a qualified loan that will be enrolled under the program, the participating financial institution shall require the qualified business to which the loan is made to pay a fee of not less than 1 percent of the principal amount of the loan, but not more than 31/2 percent of the principal amount. The financial institution shall also pay a fee in an amount equal to the fee paid by the borrower. The financial institution shall deliver the fees collected under this subdivision to the authority for deposit in the loss reserve account for the institution. The financial institution may recover from the borrower the cost of its payments to the loss reserve account through the financing of the loan, upon the agreement of the financial institution and the borrower. The financial institution may cover the cost of borrower payments to the loan loss reserve account.

(e) When depositing fees collected under subdivision (d) to the credit of the loss reserve account for a participating financial institution, the authority shall do the following:

(1) If no matching funds are available under a federal capital access program or other source, the authority shall transfer to the loss reserve account an amount that is not less than the amount of the fees paid by the participating financial institution. However, if the qualified business is located within a severely affected community, the authority shall transfer to the loss reserve account an amount not less than 150 percent of the amount of the fees paid by the participating financial institution.

(2) If matching funds are available under a federal capital access program or other source, the authority shall transfer, on an immediate or deferred basis, to the loss reserve account the amount required by that federal program or other source. However, the total amount deposited into the loss reserve account shall not be less than the amount which would have been deposited in the absence of matching funds.

(f) This section shall remain in effect only until April 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before April 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 274, Sec. 1. Effective January 1, 2013. Repealed as of April 1, 2017, by its own provisions. See later operative version added by Sec. 2 of Ch. 274.)



44559.4-1

(a) If a financial institution that is participating in the Capital Access Loan Program established pursuant to this article decides to enroll a qualified loan under the program in order to obtain the protection against loss provided by its loss reserve account, it shall notify the authority in writing on a form prescribed by the authority, within 15 days after the date on which the loan is made, of all of the following:

(1) The disbursement of the loan.

(2) The dollar amount of the loan enrolled.

(3) The interest rate applicable to, and the term of, the loan.

(4) The amount of the agreed upon premium.

(b) The executive director may authorize an additional five days for a financial institution to submit the written notification described in subdivision (a) to the authority on a loan-by-loan basis for a reason limited to conditions beyond the reasonable control of the financial institution.

(c) The financial institution may make a qualified loan to be enrolled under the program to an individual, or to a partnership or trust wholly owned or controlled by an individual, for the purpose of financing property that will be leased to a qualified business that is wholly owned by that individual. In that case, the property shall be treated as meeting the requirements of paragraph (1) of subdivision (g) of Section 44559.1.

(d) When making a qualified loan that will be enrolled under the program, the participating financial institution shall require the qualified business to which the loan is made to pay a fee of not less than 2 percent of the principal amount of the loan, but not more than 31/2 percent of the principal amount. The financial institution shall also pay a fee in an amount equal to the fee paid by the borrower. The financial institution shall deliver the fees collected under this subdivision to the authority for deposit in the loss reserve account for the institution. The financial institution may recover from the borrower the cost of its payments to the loss reserve account through the financing of the loan, upon the agreement of the financial institution and the borrower. The financial institution may cover the cost of borrower payments to the loan loss reserve account.

(e) When depositing fees collected under subdivision (d) to the credit of the loss reserve account for a participating financial institution, the authority shall do the following:

(1) If no matching funds are available under a federal capital access program or other source, the authority shall transfer to the loss reserve account an amount that is not less than the amount of the fees paid by the participating financial institution. However, if the qualified business is located within a severely affected community, the authority shall transfer to the loss reserve account an amount not less than 150 percent of the amount of the fees paid by the participating financial institution.

(2) If matching funds are available under a federal capital access program or other source, the authority shall transfer, on an immediate or deferred basis, to the loss reserve account the amount required by that federal program or other source. However, the total amount deposited into the loss reserve account shall not be less than the amount which would have been deposited in the absence of matching funds.

(f) This section shall become operative on April 1, 2017.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 274, Sec. 2. Effective January 1, 2013. Section operative April 1, 2017, by its own provisions.)



44559.5

(a)  The authority shall establish procedures under which financial institutions participating in the program established pursuant to this article may submit claims for reimbursement for losses incurred as a result of qualified loan defaults. A participating financial institution that charges off all or part of an enrolled loan to the loss reserve account may file a claim for reimbursement with the authority if both of the following conditions are met:

(1)  The claim occurs contemporaneously with the action of the participating financial institution to charge off all or part of the loan.

(2)  The charge off on an enrolled loan is made in a manner that is consistent with the participating financial institution’s usual method for making determinations on business loans that are not enrolled loans.

(b)  Costs for which a financial institution may be reimbursed from its loss reserve account include the amount of loan principal charged off, accrued interest on the principal, reasonable out-of-pocket expenses incurred in pursuing its collection efforts, including preservation of collateral, and any other related costs. Proper documentation of the expenses shall be presented at the time of the claim.

(c)  If a participating financial institution files two or more claims contemporaneously, and there are insufficient funds in the reserve fund at that time to cover the entire amount of such claims, the institution may designate the order of priority in which the claims shall be paid.

(d)  A financial institution may seek reimbursement of loan losses prior to the liquidation of collateral from defaulted loans. The financial institution shall repay its loss reserve account for any moneys received as reimbursement under this section if the financial institution recovers moneys from the borrower or from the liquidation of collateral for the defaulted loan, less any reasonable out-of-pocket expenses incurred in collection of such amount.

(e)  In any case in which the payment of a claim under this section has fully covered a participating financial institution’s loss on an enrolled loan, the participating financial institution shall assign to the authority, and to any applicable federal agency in the event federal matching funds are involved, any right, title, or interest to any collateral, security, or other right of recovery in connection with a loan made under the program.

(f)  The executive director may adopt necessary rules for the authority to carry out its duties, functions, and powers relating to the program established pursuant to this article.

(Added by Stats. 1993, Ch. 1164, Sec. 4. Effective January 1, 1994.)



44559.6

The authority shall annually prepare a report to the Governor and the Legislature that describes the financial condition and programmatic results of the capital access loan program for small businesses authorized under this article. Programmatic results shall include, but not be limited to, the total number of businesses served, jobs created, jobs retained, the geographic distribution of the loans, and the breakdown of businesses served by industry sector for all new loans issued since the report for the prior year.

(Amended by Stats. 2011, Ch. 483, Sec. 4. Effective January 1, 2012.)



44559.7

The authority may enter into agreements with commercial banks or other financial institutions, or with other agencies of the state, to provide necessary assistance in carrying out the program authorized by this article, including origination and servicing of loans.

(Added by Stats. 1993, Ch. 1164, Sec. 4. Effective January 1, 1994.)



44559.8

Notwithstanding this article, the authority may facilitate the development of a secondary market for a loan enrolled in the capital access loan program by providing security for that loan, thereby increasing participation in the program by financial institutions and improving access to capital for small businesses. For purposes of this section, the actions that the authority may take include, but are not necessarily limited to, assigning all, or a portion of, any loss reserve account to any other entity in connection with providing security for a loan, including a trustee of a securitization trust, transferring an enrolled loan from a participating financial institution to a securitization trust, and assisting underwriters in marketing a loan to the secondary market.

(Added by Stats. 1999, Ch. 756, Sec. 4. Effective October 10, 1999.)



44559.9

The authority shall expand the Capital Access Loan Program established by this article to include outreach to financial institutions that service agricultural interests in the state for the purpose of funding air pollution control measures.

(Added by Stats. 2003, Ch. 479, Sec. 13. Effective January 1, 2004.)



44559.11

(a) It is the intent of the Legislature to ensure that the state, through the authority, may make maximum, efficient use of capital access programs enacted by all federal and state agencies, as well as funding available from any governmental program whose goals may be advanced by providing funding to the Capital Access Loan Program.

(b) In furtherance of this intent, and notwithstanding any other provision of this article, when the contributions required pursuant to Section 44559.4 are entirely funded by a source other than the authority, the authority may, by regulation adopted pursuant to subdivision (b) of Section 44520, establish alternate provisions as necessary to enable the authority to participate in the alternative funding source program.

(Amended by Stats. 2011, Ch. 492, Sec. 1. Effective October 6, 2011.)



44559.12

(a) Consistent with subdivision (b) of Section 44559.11, the authority may establish loss reserve accounts for the purposes of financing terminal rental adjustment clause leasing, if funds are available for contribution into the loss reserve account from any source other than the authority. The authority shall not contribute any funds into a loss reserve account created pursuant to this section. Funds provided by the federal government for the purposes of providing a loan loss reserve program shall not be contributed to an account created pursuant to this section.

(b) The executive director may establish conditions for terminal rental adjustment clause leasing loss reserve accounts created pursuant to this section.

(c) As used in this section, “terminal rental adjustment clause” means “terminal rental adjustment clause” as defined in Section 7701(h)(3) of Title 26 of the United States Code.

(Added by Stats. 2011, Ch. 492, Sec. 2. Effective October 6, 2011.)









CHAPTER 2 - Supplemental Provisions

44560

This division, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.

(Added by Stats. 1975, Ch. 957.)



44561

(a) This division provides a complete, additional, and alternative method for the doing of the things authorized by this division, and is supplemental and additional to powers conferred by other laws. The issuance of bonds and refunding bonds under this division need not comply with any other law applicable to the issuance of bonds including, but not limited to, Division 13 (commencing with Section 21000) of the Public Resources Code. In the construction and acquisition of a project pursuant to this division, the authority need not comply with any other law applicable to the construction or acquisition of public works, except as specifically provided in this division. Pollution control facilities and projects may be acquired, constructed, completed, repaired, altered, improved, or extended, and bonds may be issued for any of those purposes under this division, notwithstanding that any other law may provide for the acquisition, construction, completion, repair, alteration, improvement, or extension of like pollution control facilities or for the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

(b) Except as provided in subdivision (a), the financing of a project pursuant to this division shall not exempt a project from any requirement of law that is otherwise applicable to the project, and the applicant shall provide documentation, before the authority approves the issuance of bonds for the project, that the project has complied with Division 13 (commencing with Section 21000) of the Public Resources Code, or is not a project under that division.

(Amended by Stats. 2006, Ch. 714, Sec. 6. Effective September 29, 2006.)



44562

The State of California does hereby pledge to and agree with the holders of any obligations issued under this division, and with those parties who may enter into contracts with the authority pursuant to the provisions of this division, that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing herein contained shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such obligations of the authority or those entering into such contracts with the authority. The authority as agent for the state is authorized to include this pledge and undertaking for the state in such obligations or contracts.

(Added by Stats. 1975, Ch. 957.)



44563

To the extent that the provisions of this division, with respect to the financing of pollution control facilities, are inconsistent with the provisions of any general statute or special act or parts thereof, with respect to the financing of pollution control facilities, the provisions of this division shall be deemed controlling.

(Added by Stats. 1975, Ch. 957.)









DIVISION 28 - NOISE CONTROL ACT

CHAPTER 1 - Findings, Declarations, and Intent

46000

The Legislature hereby finds and declares that:

(a)  Excessive noise is a serious hazard to the public health and welfare.

(b)  Exposure to certain levels of noise can result in physiological, psychological, and economic damage.

(c)  There is a continuous and increasing bombardment of noise in the urban, suburban, and rural areas.

(d)  Government has not taken the steps necessary to provide for the control, abatement, and prevention of unwanted and hazardous noise.

(e)  The State of California has a responsibility to protect the health and welfare of its citizens by the control, prevention, and abatement of noise.

(f)  All Californians are entitled to a peaceful and quiet environment without the intrusion of noise which may be hazardous to their health or welfare.

(g)  It is the policy of the state to provide an environment for all Californians free from noise that jeopardizes their health or welfare. To that end it is the purpose of this division to establish a means for effective coordination of state activities in noise control and to take such action as will be necessary to achieve the purposes of this section.

(Added by Stats. 1975, Ch. 957.)



46001

No provision of this division or ruling of the Office of Noise Control is a limitation or expansion:

(a)  On the power of a city, county, or city and county to adopt and enforce additional regulations, not in conflict therewith, imposing further conditions, restrictions, or limitations.

(b)  On the power of any city, county, or city and county to declare, prohibit, and abate nuisances.

(c)  On the power of the Attorney General, at the request of the office, the state department, or upon his own motion to bring an action in the name of the people of the State of California to enjoin any pollution or nuisance or to protect the natural resources of the state.

(d)  On the power of a state agency in the enforcement or administration of any provision of law which it is specifically permitted or required to enforce or administer.

(e)  On the right of any person to maintain at any time any appropriate action for relief against any private nuisance as defined in the Civil Code or for relief against any noise pollution.

(Added by Stats. 1975, Ch. 957.)



46002

Nothing in this division shall be construed as giving the Office of Noise Control authority or responsibility for adopting or enforcing noise-emission standards for any product for which a regulation has been, or could be, prescribed or promulgated by the Environmental Protection Agency under the Noise Control Act of 1972.

(Added by Stats. 1975, Ch. 957.)






CHAPTER 2 - Short Title

46010

This division shall be known and may be cited as the California Noise Control Act of 1973.

(Added by Stats. 1975, Ch. 957.)






CHAPTER 3 - Definitions

46020

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of the words used in this division.

(Added by Stats. 1975, Ch. 957.)



46021

“Local agency” means and includes every local agency, including a county, city, whether general law or chartered, city and county, school district, municipal corporation, district, political subdivision, or any board, commission or agency thereof, or other local public agency.

(Added by Stats. 1975, Ch. 957.)



46022

“Noise” means and includes excessive undesirable sound, including that produced by persons, pets and livestock, industrial equipment, construction, motor vehicles, boats, aircraft, home appliances, electric motors, combustion engines, and any other noise-producing objects.

(Added by Stats. 1975, Ch. 957.)



46023

“Office” means the Office of Noise Control.

(Added by Stats. 1975, Ch. 957.)



46024

“Public agency” means and includes every state agency and every local agency.

(Added by Stats. 1975, Ch. 957.)



46025

“State agency” means and includes every state office, officer, department, division, bureau, board, council, commission, or other state agency.

(Added by Stats. 1975, Ch. 957.)






CHAPTER 4 - Establishment of Office

46040

There is within the state department an Office of Noise Control.

(Added by Stats. 1975, Ch. 957.)






CHAPTER 5 - Duties of the Office

46050

The office shall, in order to protect health and well-being establish and maintain a program on noise control, including but not limited to:

(a)  Determining the psychological and physical health effects of noise.

(b)  Determining the physiological effects of noise upon plant and animal life.

(c)  Monitoring noise.

(d)  Collecting and disseminating authoritative information on adverse effects of noise and of means for its control.

(e)  Developing, in cooperation with local governments, model ordinances for urban, suburban, and rural environments.

(f)  Providing assistance to local governmental entities engaged in developing and implementing noise abatement procedures.

(g)  Developing criteria and guidelines for use in setting standards for human exposure to noise.

(h)  Developing standards for the use of noise-producing objects in California.

(i)  Developing criteria for submission to the Legislature so that state agencies may require noise control in equipment purchased for state use.

(Added by Stats. 1975, Ch. 957.)



46050.1

Notwithstanding Section 65040.2 of the Government Code, the office shall adopt, in coordination with the Office of Planning and Research and each state department and agency as it deems appropriate, guidelines for the preparation and content of noise elements as required by Section 65302 of the Government Code.

In adding Section 39850.1 to the Health and Safety Code, which was the predecessor to this section, and amending Section 65302 of the Government Code by Chapter 1124 of the Statutes of 1975, it was the intent of the Legislature to ensure, insofar as possible, that new and periodically revised noise elements in local governments’ general plans be more standardized, comprehensive, and utilitarian than they had been previously.

However, the Legislature also recognized that some cities and counties had already adopted noise elements pursuant to the existing Section 65302 of the Government Code and that others had received extensions on the due date of their noise element until September 20, 1975. Those cities and counties were not required to resubmit new noise elements consistent with Section 65302 of the Government Code, or to recognize guidelines adopted pursuant to this section, but are required, upon initial and periodic revision of the noise element, to comply with Section 65302 of the Government Code and to recognize those guidelines.

The requirement that the office adopt guidelines for the preparation and content of noise elements shall be inoperative during the 1993–94 fiscal year.

(Amended by Stats. 1993, Ch. 60, Sec. 6. Effective June 30, 1993.)






CHAPTER 6 - Assistance to Local Agencies

46060

It is the purpose of this chapter to encourage the enactment and enforcement of local ordinances in those areas which are most properly the responsibility of local government. It is further the purpose to insure that the state is of maximum assistance to local agencies in the discharge of those responsibilities, furnishing technical and legal expertise to assist local agencies in the enactment and enforcement of meaningful and technically sufficient noise abatement measures.

(Added by Stats. 1975, Ch. 957.)



46061

The office shall provide technical assistance to local agencies in combating noise pollution. Such assistance shall include but not be limited to:

(a)  Advice concerning methods of noise abatement and control.

(b)  Advice on training of noise control personnel.

(c)  Advice on selection and operation of noise abatement equipment.

(Added by Stats. 1975, Ch. 957.)



46062

The office shall provide assistance to local agencies in the preparation of model ordinances to control and abate noise. Such ordinances shall be developed in consultation with the Attorney General and with representatives of local agencies, including the County Supervisors Association of California and the League of California Cities. Any local agency which adopts any noise control ordinance shall promptly furnish a copy to the office.

(Added by Stats. 1975, Ch. 957.)






CHAPTER 7 - Coordination of State and Federal Activities

46070

The director shall promote coordination of the programs of all state agencies relating to noise research, abatement, prevention, and control. Each state agency shall, upon request, furnish to the director such information as he may reasonably require to determine the nature, scope, and results of the noise research and noise control programs of the agency.

(Added by Stats. 1975, Ch. 957.)



46071

On the basis of regular consultation with appropriate state agencies, the director shall compile and publish, from time to time, a report on the status and progress of state activities relating to noise research and noise control. This report shall describe the noise programs of each state agency and assess the contributions of those programs to the state’s overall efforts to control noise.

(Added by Stats. 1975, Ch. 957.)



46072

In any case where any state agency is carrying out or sponsoring any activity resulting in noise which the director determines amounts to a public nuisance or is otherwise objectionable, such agency shall consult with the director to determine possible means of abating such noise. This section does not apply to any action of a private person for which a license, permit, or other entitlement for use is required to be issued by a state agency.

(Added by Stats. 1975, Ch. 957.)



46073

The Legislature authorizes and directs that all state agencies shall, to the fullest extent consistent with existing authority, administer the programs within their control in such a manner as to further the policy declared in Section 46000. This section shall not be construed to limit or expand the authority of any state agency to issue or deny a license, permit, or other entitlement for use.

(Added by Stats. 1975, Ch. 957.)



46074

Each state agency authorized to adopt regulations in the area of noise control shall in the manner specified in subdivision (c) of Section 11423 of the Government Code give notice to and invite the comments of the office concerning any proposed adoption, amendment, or repeal of a regulation in the area of noise control.

(Added by Stats. 1975, Ch. 957.)



46075

In accordance with the provisions of Section 11426 of the Government Code or other applicable law, the office may petition any public agency for the adoption of regulations or other measures otherwise within the authority of that public agency in the area of noise control.

(Added by Stats. 1975, Ch. 957.)



46076

The Office of Noise Control shall maintain a program to insure that all state agencies are advised of available federal assistance and funds for noise control programs. The office may, at the request of individual agencies, act for them for the following purposes:

(a)  Applying for federal funds which may be made available to the states for noise control programs or related research as a result of the Noise Control Act of 1972 (P.L. 92-574) or any other federal program or law.

(b)  Receiving technical assistance from the Environmental Protection Agency to facilitate the development and enforcement of state noise standards and model noise legislation.

(Added by Stats. 1975, Ch. 957.)



46077

The office shall maintain a program to ensure coordinated state and federal noise control programs including, but not limited to, the following:

(a)  The study of federal noise regulations proposed for adoption pursuant to the Noise Control Act of 1972.

(b)  The preparation of comments, evaluations, objections or the use of any other means to ensure that the federal government considers existing California noise control statutes and regulations prior to the adoption of regulations in order to prevent the adoption of federal noise regulations weaker than existing state standards.

(Amended by Stats. 2001, Ch. 745, Sec. 138. Effective October 12, 2001.)






CHAPTER 8 - Research and Public Information

46080

In furtherance of his responsibilities under this division and to complement, as necessary, the noise research programs of federal agencies and of other state agencies, the director is authorized to:

(a)  Conduct research, and finance research by contract with other public and private bodies, on the effects, measurement, and control of noise, including but not limited to:

(1)  Investigation of the psychological and physiological effects of noise on humans and the effects of noise on domestic animals, wildlife, and property, and determination of acceptable levels of noise on the basis of such effects.

(2)  Development of improved methods and standards for measurement and monitoring of noise.

(3)  Determination of the most effective and practicable means of controlling noise generation, transmission, and reception.

(b)  Coordinate with and become knowledgeable concerning the noise research programs of other governmental entities including the federal government.

(c)  Disseminate to the public information on the effects of noise, acceptable noise levels, and techniques for noise measurement and control.

(Added by Stats. 1975, Ch. 957.)









DIVISION 31 - HOUSING AND HOME FINANCE

PART 1 - STATE HOUSING POLICY AND GENERAL PROVISIONS

CHAPTER 1 - Legislative Findings and Declarations

50000

This division shall be known and may be cited as the Zenovich-Moscone-Chacon Housing and Home Finance Act.

(Added by Stats. 1977, Ch. 610.)



50001

The Legislature finds and declares that the subject of housing is of vital statewide importance to the health, safety, and welfare of the residents of this state, for the following reasons:

(a)  Decent housing is an essential motivating force in helping people achieve self-fulfillment in a free and democratic society.

(b)  Unsanitary, unsafe, overcrowded, or congested dwelling accommodations or lack of decent housing constitute conditions which cause an increase in, and spread of, disease and crime.

(c)  A healthy housing market is one in which residents of this state have a choice of housing opportunities and one in which the housing consumer may effectively choose within the free marketplace.

(d)  A healthy housing market is necessary both to achieve a healthy state economy and to avoid an unacceptable level of unemployment.

(Amended by Stats. 1984, Ch. 1691, Sec. 4. Effective September 30, 1984.)



50002

The Congress of the United States has established, as a national goal, the provision of a decent home and a suitable living environment for every American family and the Legislature finds and declares that the attainment of this goal is a priority of the highest order. The national housing goal, as it applies to California, is deserving of adoption by the Legislature, with the accompanying commitment to guide, encourage, and direct where possible, the efforts of the private and public sectors of the economy to cooperate and participate in the early attainment of a decent home and a satisfying environment for every Californian.

(Amended by Stats. 1979, Ch. 97.)



50003

(a)  The Legislature finds and declares that, as a result of public actions involving highways, public facilities, and urban renewal projects, and as a result of poverty and the spread of slum conditions and blight to formerly sound neighborhoods, there exists within the urban and rural areas of the state a serious shortage of decent, safe, and sanitary housing which persons and families of low or moderate income, including the elderly and handicapped, can afford. This situation creates an absolute present and future shortage of supply in relation to demand, as expressed in terms of housing needs and aspirations, and also creates inflation in the cost of housing, by reason of its scarcity, which tends to decrease the relative affordability of the state’s housing supply for all its residents.

(b)  To provide a decent home and suitable living environment for every California family is the basic housing goal of state government. The Legislature recognizes that the California Statewide Housing Plan shows the magnitude of this goal by documenting a substantial need for rehabilitation of existing housing, demolition and replacement of severely dilapidated housing, construction of new apartments, houses, and mobilehomes, construction or rehabilitation of housing for year-round hired and seasonal farmworkers as well as housing for migrant farmworkers, and the provision of financial assistance to a substantial number of lower income households in order to meet standards for affordable rent or housing cost. Private enterprise and investment, without governmental assistance, cannot economically achieve the needed construction of decent, safe, and sanitary housing at rents or purchase prices which persons and families of low or moderate income can afford, nor can it provide the urgently needed rehabilitation of existing housing. The Legislature also recognizes the need to provide assistance to persons and families of low and moderate income and very low income households to purchase manufactured housing and to cooperatively own the mobilehome parks in which they reside and the need to increase the supply of manufactured housing affordable to persons and families of low and moderate income and very low income households.

(c)  The shortage of decent, safe, and sanitary housing is inimical to the safety, health, and welfare of the residents of the state and sound growth of its communities.

(d)  In order to remedy such shortages, it is the intent of the Legislature in enacting this division to provide a comprehensive and balanced approach to the solution of housing problems of the people of this state.

(e)  This section shall not be interpreted as requiring state actions to meet housing goals without legislative authorization, or as requiring such legislative action.

(Amended by Stats. 1982, Ch. 466, Sec. 73.)



50003.3

The Legislature finds and declares that there exists within the urban and rural areas of the state a significant number of persons without decent, safe, and sanitary housing. This shortage is inimical to the health, safety, and welfare of the residents of this state and the sound growth of its communities. Without the assistance contemplated in this division, it is not financially feasible for private enterprise and private investors to provide decent, safe, and sanitary emergency housing for persons who are homeless.

The Legislature also finds and declares that in order to remedy the emergency shelter shortages, it is necessary to implement a public program incorporating all of the following elements and goals:

(a)  An increase in the supply of decent, safe, and sanitary emergency shelters available to the homeless.

(b)  Maximum utilization of state, local, and federal subsidies available to meet the emergency shelter needs of the homeless.

(c)  Maximum utilization of tax increment moneys generated by city and county redevelopment programs for the construction and maintenance of decent, safe, and sanitary emergency shelters.

(d)  Encourage the utilization of unused or underutilized public facilities which could be converted to decent, safe, and sanitary emergency shelters for the homeless.

(e)  Preservation of existing housing opportunities for very low income households, including, but not limited to, residential hotels.

(f)  Prevention of the displacement of very low income households from existing housing.

(Added by Stats. 1984, Ch. 1691, Sec. 5. Effective September 30, 1984.)



50003.5

The Legislature finds and declares that the shortage of adequate student housing is detrimental to those communities in which college and university campuses are located, causing in particular substantial upward pressure on rents, housing shortages, conversion of family housing to student use, deterioration of housing stock, and generally unfavorable housing conditions under which students must pursue their education.

It is the intent of the Legislature, in enacting this section, to encourage the growth and formation of student-run and owned nonprofit housing cooperatives. Such student cooperatives shall be eligible for the applicable policies and programs provided pursuant to this division.

(Added by Stats. 1980, Ch. 1133.)



50004

The Legislature finds and declares that it is to the economic benefit of the state and a public purpose to encourage the availability of adequate housing and home finance for persons and families of low or moderate income, and to develop viable urban and rural communities by providing decent housing, enhanced living environment, and increased economic opportunities for persons and families of low or moderate income.

(Amended by Stats. 1979, Ch. 97.)



50005

The Legislature finds and declares that full cooperation and coordination with the cities and counties of the state in meeting the housing needs of the state on a level of government which is as close as possible to the people it serves is essential if workable housing programs are to be developed and implemented.

The provision to local governments of financial resources, statistical data, and technical assistance is necessary to implementation of public programs to meet housing needs with adequate consideration of the relationship between housing and the community in which the housing is located.

(Amended by Stats. 1979, Ch. 97.)



50006

The Legislature finds and declares that a number of federal housing programs have failed to reach the fundamental goals and purposes for which they were established, especially in urban areas. In California, this failure has often been related to inadequate consideration of the relationship between housing and the community in which the housing is located.

It is the intent of the Legislature in enacting this division to seek to avoid such failures by providing a comprehensive and balanced approach to the solution of housing problems of very low income households and persons and families of low or moderate income in the state. It is further the intent of the Legislature to provide a program which gives consideration, not only to the production and financing of housing, but also to the social and aesthetic impact of such housing. A California housing program must consider the distribution throughout the state of such housing as may be assisted pursuant to this division, the avoidance of imposed economic, ethnic, and racial isolation or concentration, an emphasis on superior design, including the scale and location of such housing, the preparation of communities and persons to avail themselves of the program, and other factors which contribute to a decent living environment. Such program shall be designed to overcome racial isolation and concentration through revitalization of deteriorating and deteriorated urban areas by attracting a full range of income groups to central-city areas to provide economic integration with persons and families of low or moderate income in such areas.

(Added by Stats. 1977, Ch. 610.)



50007

The Legislature finds and declares that the large equities that the majority of California residents in most economic strata have now accumulated in single-family homes must be protected and conserved.

(Added by Stats. 1977, Ch. 610.)



50007.5

The Legislature finds and declares that manufactured housing, by virtue of its production costs and sales prices can provide a source of decent, safe, and affordable shelter for persons and families of low and moderate income. The Legislature finds and declares that the availability of manufactured housing has been limited by inadequate sites for such manufactured housing and by the costs of financing the purchase of such housing. The Legislature finds and declares that, if California is to effectively meet the housing needs of persons and families of low and moderate income, it must encourage increased manufactured housing production, new manufactured housing developments, and the purchase of new manufactured housing by persons and families of low and moderate income. Therefore, it is the intent of the Legislature that the Department of Housing and Community Development and the California Housing Finance Agency, in implementing the programs established by this division, as amended by the Manufactured Housing Assistance Act of 1980, shall encourage increased availability and affordability of manufactured housing for persons and families of low and moderate income.

(Added by Stats. 1980, Ch. 1136.)



50008

The Legislature finds and declares that a significantly growing percentage of newly formed households are unable to achieve homeownership under existing conditions, and that preservation and enhancement of opportunities for homeownership are beneficial to the well-being and prosperity of the people of the state and contribute materially to social and economic balance and to the stability of California’s communities and of the state as a whole.

The Legislature also finds and declares that the problem of housing affordability facing the first-time home buyer presents serious implications for housing market activity and for economic growth in California since the first-time home buyer is critical to a healthy market for all Californians, as all Californians are materially inhibited in seeking needed adjustments to their housing needs if potential first-time home buyers cannot enter the market; and that the ability of California to generate activity to produce new jobs is limited by the lack of affordable housing with affordable financing for the persons who would fill such jobs.

It is, therefore, necessary to implement a program incorporating the elements of this division, added by the chapter of the Statutes of 1982 which enacted this section, and the provisions enacted by that chapter shall be liberally construed to effect their purposes.

(Added by Stats. 1982, Ch. 320, Sec. 1. Effective June 29, 1982.)



50009

The Legislature finds and declares that the utilization of tax-exempt mortgage revenue bonds can, and should, encourage the production of housing units affordable to low- and moderate-income persons and families. The Legislature further finds and declares that as a result of recent bond interest rates at historically high levels, tax-exempt mortgage revenue bond programs may not be able to provide housing affordable to low- and moderate-income persons and families, without an additional subsidy. The Legislature further finds and declares that the effectiveness of tax-exempt mortgage revenue bonds in reducing the housing costs of low- and moderate-income persons and families should be carefully monitored by the Legislature to permit an assessment of the costs and benefits of this financing mechanism.

(Added by Stats. 1983, Ch. 323, Sec. 60.28. Effective July 1, 1983.)



50010

(a)  The Legislature finds and declares the following:

(1)  The high cost of housing in this state makes it impossible for most households to become homeowners and impedes the ability of California employers to compete in the national marketplace for employees.

(2)  Approximately 1,100,000 lower income renters pay more than 35 percent of their income for housing and over 1,600,000 lower income renters pay more than 25 percent of their income for housing.

(3)  Approximately 875,000 housing units need to be rehabilitated and over 385,000 units need to be replaced in the state.

(4)  Sufficient safe, sanitary, and affordable housing is not available for households with special needs, particularly elderly and disabled households.

(5)  The Department of Housing and Community Development estimates that there are between 50,000 and 75,000 homeless individuals in California and other data discloses that the fastest growing segment of the homeless population are families with children.

(6)  There are nearly 2,000 rental projects built in this state prior to 1980 under the Section 236, Section 221(d)(3)B.M.I.R., and Section 8 programs of the United States Department of Housing and Urban Development and the Section 515 Program of the federal Farmers Home Administration, containing approximately 123,000 units subject to potential conversion to higher rent housing or condominium units.

(7)  The federal budget for assisted housing has declined sharply leaving state and local government the burden of developing affordable housing.

(8)  The annual budget of the Department of Housing and Community Development, which includes forty-five million dollars ($45,000,000) in General Fund and special fund revenues, comprises less than two-tenths of 1 percent of the proposed 1988–89 state budget of forty-two billion three hundred million dollars ($42,300,000,000).

(9)  The basic housing goal for state government pursuant to subdivision (b) of Section 50003 of the Health and Safety Code is to provide a decent home and suitable living environment for every California family.

(b)  The Legislature further finds and declares the following:

(1)  There is an urgent and continuing need to provide affordable housing to meet the increasingly unfulfilled housing needs of this state.

(2)  There is an immediate need to reaffirm commitment to the official housing policy of the state and provide sufficient financial resources to meet this commitment over a reasonable period of time.

(3)  There is a need to maximize the amount of federal, state, local, and private resources available for affordable housing and to minimize the administrative costs and simplify the financing systems for producing affordable housing.

(4)  There is a critical need to provide financial assistance to (A) purchase, construct, and rehabilitate emergency shelters and transitional housing for homeless families and individuals, (B) construct rental housing for families and individuals, including the special housing needs of the elderly, disabled, and farmworkers, (C) preserve and rehabilitate homes and rental housing, and (D) provide home purchase assistance for first-time homebuyers.

(Added by Stats. 1988, Ch. 30, Sec. 1. Effective March 14, 1988.)






CHAPTER 2 - Definitions

50050

Unless otherwise indicated by the context, the definitions contained in this chapter shall govern the construction of this division.

(Added by Stats. 1977, Ch. 610.)



50051

“Affirmative action” means any program created pursuant to rules and regulations of the agency to create greater job opportunities for members of disadvantaged racial, sexual, religious, ancestral, or national-origin groups. Such program shall include educational, promotional, and other appropriate activity designed to secure greater employment opportunity for the members of such groups.

(Added by Stats. 1977, Ch. 610.)



50052

“Affirmative marketing program” means any program approved by the agency that is designed to achieve greater access to housing opportunities created by this division for members of disadvantaged racial, sexual, religious, ancestral, or national-origin groups. Such program shall include educational, promotional, and other appropriate activity designed to secure greater housing opportunities for the members of such groups. Where a significant number of persons in a community have limited fluency in the English language, publications implementing an affirmative marketing program in that community shall be provided in the native language of such persons.

(Added by Stats. 1977, Ch. 610.)



50052.5

(a)  For any owner-occupied housing that receives assistance prior to January 1, 1991, and a condition of that assistance is compliance with this section, “affordable housing cost” with respect to lower income households may not exceed 25 percent of gross income.

(b)  For any owner-occupied housing that receives assistance on or after January 1, 1991, and a condition of that assistance is compliance with this section, “affordable housing cost” may not exceed the following:

(1)  For extremely low households the product of 30 percent times 30 percent of the area median income adjusted for family size appropriate for the unit.

(2)  For very low income households the product of 30 percent times 50 percent of the area median income adjusted for family size appropriate for the unit.

(3)  For lower income households whose gross incomes exceed the maximum income for very low income households and do not exceed 70 percent of the area median income adjusted for family size, the product of 30 percent times 70 percent of the area median income adjusted for family size appropriate for the unit. In addition, for any lower income household that has a gross income that equals or exceeds 70 percent of the area median income adjusted for family size, it shall be optional for any state or local funding agency to require that affordable housing cost not exceed 30 percent of the gross income of the household.

(4)  For moderate-income households, affordable housing cost shall not be less than 28 percent of the gross income of the household, nor exceed the product of 35 percent times 110 percent of area median income adjusted for family size appropriate for the unit. In addition, for any moderate-income household that has a gross income that exceeds 110 percent of the area median income adjusted for family size, it shall be optional for any state or local funding agency to require that affordable housing cost not exceed 35 percent of the gross income of the household.

(c)  The department shall, by regulation, adopt criteria defining, and providing for determination of, gross income, adjustments for family size appropriate to the unit, and housing cost for purposes of determining affordable housing cost under this section. These regulations may provide alternative criteria, where necessary to be consistent with pertinent federal statutes and regulations governing federally assisted housing. The agency may, by regulation, adopt alternative criteria, and pursuant to subdivision (f) of Section 50462, alternative percentages of income may be adopted for agency-assisted housing development.

(d)  With respect to moderate- and lower income households who are tenants of rental housing developments and members or shareholders of cooperative housing developments, or limited equity cooperatives “affordable housing cost” has the same meaning as affordable rent, as defined in Section 50053.

(e)  Regulations of the department shall also include a method for determining the maximum construction cost, mortgage loan, or sales price that will make housing available to an income group at affordable housing cost.

(f)  For purposes of this section, “area median income” shall mean area median income as published by the department pursuant to Section 50093.

(g)  For purposes of this section, “moderate income household” shall have the same meaning as “persons and families of moderate income” as defined in Section 50093.

(h)  For purposes of this section, and provided there are no pertinent federal statutes applicable to a project or program, “adjusted for family size appropriate to the unit” shall mean for a household of one person in the case of a studio unit, two persons in the case of a one-bedroom unit, three persons in the case of a two-bedroom unit, four persons in the case of a three-bedroom unit, and five persons in the case of a four-bedroom unit.

(Amended by Stats. 2002, Ch. 782, Sec. 22. Effective January 1, 2003.)



50053

(a)  For any rental housing development that receives assistance prior to January 1, 1991, and a condition of that assistance is compliance with this section, “affordable rent” with respect to lower income households shall not exceed the percentage of the gross income of the occupant person or household established by regulation of the department that shall not be less than 15 percent of gross income nor exceed 25 percent of gross income.

(b)  For any rental housing development that receives assistance on or after January 1, 1991, and a condition of that assistance is compliance with this section, “affordable rent,” including a reasonable utility allowance, shall not exceed:

(1)  For extremely low income households the product of 30 percent times 30 percent of the area median income adjusted for family size appropriate for the unit.

(2)  For very low income households, the product of 30 percent times 50 percent of the area median income adjusted for family size appropriate for the unit.

(3)  For lower income households whose gross incomes exceed the maximum income for very low income households, the product of 30 percent times 60 percent of the area median income adjusted for family size appropriate for the unit. In addition, for those lower income households with gross incomes that exceed 60 percent of the area median income adjusted for family size, it shall be optional for any state or local funding agency to require that affordable rent be established at a level not to exceed 30 percent of gross income of the household.

(4)  For moderate-income households, the product of 30 percent times 110 percent of the area median income adjusted for family size appropriate for the unit. In addition, for those moderate-income households whose gross incomes exceed 110 percent of the area median income adjusted for family size, it shall be optional for any state or local funding agency to require that affordable rent be established at a level not to exceed 30 percent of gross income of the household.

(c)  The department’s regulation shall permit alternative percentages of income for agency-assisted rental and cooperative housing developments pursuant to regulations adopted under subdivision (f) of Section 50462. The department shall, by regulation, adopt criteria defining and providing for determination of gross income, adjustments for family size appropriate to the unit, and rent for purposes of this section. These regulations may provide alternative criteria, where necessary, to be consistent with pertinent federal statutes and regulations governing federally assisted rental and cooperative housing. The agency may, by regulation, adopt alternative criteria, and pursuant to subdivision (f) of Section 50462, alternative percentages of income may be adopted for agency-assisted housing developments.

For purposes of this section, “area median income,” “adjustments for family size appropriate to the unit,” and “moderate-income household” shall have the same meaning as provided in Section 50052.5.

(Amended by Stats. 2002, Ch. 782, Sec. 23. Effective January 1, 2003.)



50054

“Agency” means the California Housing Finance Agency.

(Added by Stats. 1977, Ch. 610. Note: Conditional amendment by Stats. 1994, Ch. 94, was repealed by Stats. 1997, Ch. 580.)



50055

“Assisted housing” means housing financed by a below-market interest rate mortgage insured or purchased, or a loan made, by the Secretary of the United States Department of Housing and Urban Development or by the Farmers Home Administration of the United States Department of Agriculture; or a market-interest-rate mortgage insured or purchased, or a loan made in combination with, or as augmented by, a program of rent supplements or subsidies, interest subsidies, leasing, contributions or grants, or other programs as are now or hereafter authorized by federal law to serve persons and families of low or moderate income; or a mortgage or loan made pursuant to this division; or a mortgage or loan from any private or public source with an interest rate and terms satisfactory to the agency and which will meet the requirements and purposes of this division.

(Added by Stats. 1977, Ch. 610.)



50056

“Below-market interest” means a below-market interest rate adequate to return to the agency sufficient income to meet its obligations, reserve requirements, and expenses connected with a loan financed by the agency for which such interest rate is established as determined by the agency at the time of commitment of funds, for the permanent financing.

(Added by Stats. 1977, Ch. 610.)



50057

“Board” means the board of directors of the agency.

(Added by Stats. 1977, Ch. 610.)



50058

“Bonds” means bonds, notes (including bond anticipation notes and construction loan notes), debentures, interim or other certificates, or other evidences of financial indebtedness issued by the agency pursuant to Part 3 (commencing with Section 50900) or Part 6 (commencing with Section 52500).

(Amended by Stats. 1982, Ch. 320, Sec. 2. Effective June 29, 1982.)



50058.5

“Buy-down mortgage plan” is a program by which the effective interest cost to the purchaser of a real property is reduced below market rates through supplemental payments by the agency to a qualified mortgage lender in return for which the agency shall obtain from the purchaser an interest-bearing note secured by a subordinated mortgage on the property which is purchased.

(Added by Stats. 1982, Ch. 320, Sec. 3. Effective June 29, 1982.)



50059

“Cause” means gross neglect of duties, fraud, or violation of Section 50904 or 50905.

(Added by Stats. 1977, Ch. 610.)



50060

“Citizen participation” means action by the local agency that is approved by the agency as sufficient to provide persons who will be affected by financing or loan insurance assistance within a neighborhood preservation area, under the provisions of Chapter 6 (commencing with Section 51300) of Part 3 of this division or under Part 4 (commencing with Section 51600) of this division, with opportunities to be involved in planning and carrying out the financing or loan insurance assistance program. “Citizen participation” shall include, but not be limited to, all of the following and in the order provided below:

(a)  Holding a public meeting prior to the hearing by the legislative body considering selection of the area for designation as a neighborhood preservation area.

(b)  Consultation with an elected or appointed citizen advisory board, composed of representatives of both owners of property in, and residents of, a proposed neighborhood preservation area, in developing a plan for public improvements and the rules and regulations for implementation of the proposed assistance program.

(c)  Dissemination at least seven days prior to the original hearing by mailing to property owners within the proposed neighborhood preservation area at the address shown on the latest assessment roll and by distributing to residents of the proposed neighborhood preservation area by a manner determined appropriate by the local agency, of information relating to the time and location of the hearing, boundaries of the proposed area, and a general description of the proposed assistance program.

In addition to the requirements of subdivisions (a) to (c), inclusive, any other means of citizen involvement determined appropriate by the legislative body may be implemented.

In lieu of initiating a new process of citizen participation, local agencies which have conducted or are conducting a citizen-participation process as part of an existing housing community development program, may substitute such citizen-participation process if the board approves such process as meeting the requirements of this section.

Public meetings and consultations held to implement the requirements of citizen participation shall be conducted by a planning or rehabilitation official designated by the legislative body. Public meetings shall be held at times and places convenient to residents and property owners.

(Added by Stats. 1977, Ch. 610.)



50061

“Commission” means the Commission of Housing and Community Development.

(Added by Stats. 1977, Ch. 610.)



50061.5

Any reference in this division to the Commission of Housing and Community Development shall be deemed to be to the Department of Housing and Community Development and the department may exercise all the powers and shall perform all the duties of the commission.

(Added by Stats. 1981, Ch. 996.)



50062

“Concentrated rehabilitation area” means an area characterized by substantial deterioration of residential structures and which is designated by the agency pursuant to Section 51302.

(Added by Stats. 1977, Ch. 610.)



50062.5

“Congregate housing for the elderly” means a housing development, as defined by Section 50073.5, which is planned, designed, and managed to include facilities and common space that allow for direct services and support services that maximize the residents’ potential for independent living and which is occupied by elderly or handicapped persons or households, as defined in Sections 50067 and 50072. Direct services and support services which are provided or made available shall relate to the nutritional, social, recreational, housekeeping, and personal needs of the residents and shall be provided or made available at a level necessary to assist the residents to function independently.

“Direct services,” as used in this section, means meals, housekeeping services, transportation services, and planned recreational and social activities which shall be provided to the residents directly by the management of the congregate housing.

“Support services,” as used in this section, means social services, day-care services, and in-home services which the management of the congregate housing shall assist the residents in obtaining, at the request of the residents.

(Added by Stats. 1986, Ch. 1249, Sec. 2.)



50063

“Construction loan” means a short-term loan secured by real property, made for development costs incurred in construction or rehabilitation of a housing development or residential structure.

(Amended by Stats. 1982, Ch. 312, Sec. 4. Effective June 28, 1982.)



50064

“Department” means the Department of Housing and Community Development.

(Added by Stats. 1977, Ch. 610.)



50065

“Development costs” means the aggregate of all costs incurred in connection with a housing development which are approved by the agency as reasonable and necessary, including, but not limited to, the following:

(a)  The cost of refinancing or acquiring land and any buildings thereon, including payments for commissions, options, deposits, or contracts to purchase properties on a proposed housing development site or payments for the purchase of such properties.

(b)  The cost of site preparation, demolition, and clearing.

(c)  Architectural, engineering, legal, accounting, consulting, and other fees paid or payable in connection with the planning, execution, and financing of a housing development and the finding of an eligible mortgagee for a housing development.

(d)  The cost of necessary studies, surveys, plans, and permits.

(e)  The cost of insurance, interest and financing, tax and assessment costs, and other operating and carrying costs incurred during construction or rehabilitation.

(f)  The cost of construction, rehabilitation, reconstruction and fixtures, medical facilities, furnishings, equipment, machinery, apparatus, and similar facilities and equipment related to the real property.

(g)  The cost of land improvements, including, but not limited to, landscaping, site preparation and streets, sewers, utilities, and other offsite improvements, whether or not such costs are paid in cash or in a form other than cash.

(h)  A reasonable profit and risk fee, as defined in regulations of the agency, in addition to job overhead to the general contractor and, if applicable, to a limited-dividend housing sponsor.

(i)  An allowance established by the agency for working capital and for reasonable reserves set aside to defray unanticipated additional development costs.

(j)  Necessary expenses incurred in connection with initial occupancy of a housing development, including reserves for any anticipated operating deficits to be incurred during the construction period and the initial year of occupancy.

(k)  Repayment of a development loan.

( l)  The cost of modifying a housing development or structure so that it is accessible to and convenient for the elderly or handicapped.

(m)  The cost of such other items, including tenant and homeowner relocation and tenant and homeowner counseling, as the agency shall determine to be reasonable and necessary for the development of a housing development.

The statement of a specific cost item within this section shall in no way imply a requirement that the agency finance that item in making a loan on any housing development. Development costs shall not include any greater portion of the total cost of a housing development owned by a limited-dividend housing sponsor than is consistent with an equity investment sufficient to ensure a substantial and continuing interest by such sponsor in the housing development.

(Added by Stats. 1977, Ch. 610.)



50066

“Development loan” means a loan, made prior to the granting of a construction loan, for planning, acquisition of land and improvements thereon, and site preparation for a housing development or residential structure. A development loan may include costs of architectural, engineering, legal and consulting services, the cost of necessary studies, surveys and governmental permits, and the cost of any other items that the agency deems reasonable and necessary for the initial preparation for construction or rehabilitation of a housing development or residential structure.

(Amended by Stats. 2000, Ch. 471, Sec. 14. Effective January 1, 2001.)



50067

“Elderly” means a family in which the head of the household is 60 years of age or older, a single person who is 60 years of age or older, or an elderly or handicapped household as defined in Section 19903 and subject to Part 4.5 (commencing with Section 19902) of Division 13. The age may be adjusted by the agency to facilitate participation in other municipal, state, or federal programs.

(Amended by Stats. 1984, Ch. 1072, Sec. 3.)



50068

“Financial interest” has the same meaning as specified in Section 87103 of the Government Code.

(Added by Stats. 1977, Ch. 610.)



50068.5

“First-time home buyer” means a person who is a purchaser of an owner-occupied housing unit and who neither has, nor has had, a present ownership in a principal residence at any time during the three-year period prior to the date on which the mortgage pursuant to this division is executed, except that this limitation shall not apply to a purchaser of a principal residence in a targeted area.

(Added by Stats. 1982, Ch. 320, Sec. 4. Effective June 29, 1982.)



50068.6

“First-Time Home Buyers Fund” is a fund in the General Fund, distinguished from the California Housing Finance Fund, which is created by Section 52504.

(Added by Stats. 1982, Ch. 320, Sec. 5. Effective June 29, 1982.)



50068.7

“First-Time Home Buyers Policy Committee” or “policy committee” is the committee which performs certain policy functions and makes certain policy determinations pursuant to Part 6 (commencing with Section 52500), and which is established pursuant to Section 52502.

(Added by Stats. 1982, Ch. 320, Sec. 6. Effective June 29, 1982.)



50069

“Fund” means the California Housing Finance Fund.

(Added by Stats. 1977, Ch. 610.)



50070

“Governmental agency” means the United States of America, the State of California, any city, county, or city and county within this state and any department, division, public corporation, or public agency of this state or of the United States, or two or more of such entities acting jointly, or the duly constituted governing body of an Indian reservation or rancheria.

(Added by Stats. 1977, Ch. 610.)



50071

“Guaranteed taxable bonds” means bonds secured by a pledge of the full faith and credit of the United States for the payment of the principal and interest on bonds issued under the authority of this division and on which the interest is not exempted from federal income taxes. Where the federal guarantees are for less than 75 percent of the liability, municipal, state, or private guarantees, bond insurance, or mortgage insurance shall be obtained in order that the amount of all such guarantees aggregate not less than 75 percent of the principal and interest on such bonds.

(Added by Stats. 1977, Ch. 610.)



50072

“Handicapped” means a family in which the head of the household is suffering from an orthopedic disability impairing personal mobility or a physical disability affecting his or her ability to obtain employment or a single person with such a physical disability, where the family or person requires special care or facilities in the home. “Handicapped” also includes a family in which the head of household suffers from a developmental disability specified in subdivision (a) of Section 38010 or a mental disorder which would render him or her eligible to participate in programs of rehabilitation or social services conducted by or on behalf of a public agency, or a single person with such a developmental disability or mental disorder. “Handicapped” also includes an elderly or handicapped household, as defined in Section 19903 and subject to Part 4.5 (commencing with Section 19902) of Division 13.

(Amended by Stats. 1984, Ch. 1072, Sec. 4.)



50073

“Housing development,” for the purpose of housing assisted by the department, means any work or undertaking of new construction or rehabilitation, or the acquisition of existing residential structures in good condition, for the provision of housing that is financed pursuant to the provisions of this division for the primary purpose of providing decent, safe, and sanitary housing for persons and families of low or moderate income. “Housing development” also means housing financed pursuant to this part for rental occupancy of, for resale to, or sold to, persons and families of low or moderate income. Notwithstanding other provisions of this section, “housing development” does not include a work or undertaking financed by a neighborhood improvement loan. A housing development may include housing for other economic groups as part of an overall plan to develop new or rehabilitated communities or neighborhoods, where housing for persons and families of low or moderate income is a primary goal. A housing development may include any buildings, land, equipment, facilities, or other real or personal property that the agency determines pursuant to its rules and regulations to be necessary or convenient in connection with the provision of housing pursuant to this division, including, but not limited to, streets, sewers, utilities, parks, site preparation, landscaping, and other nonhousing facilities, such as administrative, community, health, recreational, educational, commercial facilities, and child-care facilities that the agency determines are an integral part of a housing development or developments.

“Housing development” includes the acquisition of a residential structure by a nonprofit housing sponsor, whether or not including rehabilitation, for the purpose of forming a limited-equity housing cooperative as defined in Section 817 of the Civil Code.

(Amended by Stats. 2009, Ch. 520, Sec. 6. Effective January 1, 2010.)



50073.5

“Housing development,” for the purpose of the California Housing Finance Agency, means any existing structure of five or more dwelling units or any work or undertaking of five dwelling units or more of new construction or rehabilitation for the provision of housing financed pursuant to the provisions of this division for the primary purpose of providing decent, safe, and sanitary housing for persons and families of low or moderate income. A housing development may include housing for other economic groups as part of an overall plan to develop new or rehabilitated communities or neighborhoods, where housing for persons and families of low or moderate income is a primary goal. A housing development may include any buildings, land, equipment, facilities, or other real or personal property which the agency determines pursuant to its rules and regulations to be necessary or convenient in connection with the provision of housing pursuant to this division, including, but not limited to, streets, sewers, utilities, parks, site preparation, landscaping, and other nonhousing facilities, such as administrative, community, health, recreational, educational, commercial facilities, and child-care facilities which the agency determines are an integral part of a housing development or developments.

(Added by Stats. 1981, Ch. 1031.)



50074

“Housing sponsor”, for the purpose of housing assisted by the department, means any individual, joint venture, partnership, limited partnership, trust, corporation, limited equity housing cooperative, cooperative, local public entity, duly constituted governing body of an Indian reservation or rancheria, or other legal entity, or any combination thereof, certified by the agency pursuant to rules and regulations of the agency as qualified to either own, construct, acquire or rehabilitate a housing development, whether for profit, nonprofit, or organized for limited profit, and subject to the regulatory powers of the agency pursuant to rules and regulations of the agency and other terms and conditions set forth in this division. “Housing sponsor” includes persons and families of low or moderate income who are approved by the agency as eligible to own and occupy a housing development and individuals and legal entities receiving property improvement loans through the agency.

(Amended by Stats. 1981, Ch. 1165.)



50074.5

“Housing sponsor,” for the purpose of the California Housing Finance Agency, means any individual, joint venture, partnership, limited partnership, trust, corporation, cooperative, local public entity, duly constituted governing body of an Indian reservation or rancheria, or other legal entity, or any combination thereof, approved by the agency as qualified to either own, construct, acquire or rehabilitate a housing development, or a residential structure other than an owner-occupied single unit whether for profit, nonprofit, or limited profit.

(Added by Stats. 1981, Ch. 1031.)



50075

“Legislative body” means the city council, board of supervisors, or other legislative body of the local agency.

(Added by Stats. 1977, Ch. 610.)



50076

“Limited-dividend housing sponsor” means any sponsor which owns a housing development and whose profit or cash return is limited pursuant to Section 51202 and regulations adopted by the board pursuant thereto.

(Added by Stats. 1977, Ch. 610.)



50076.5

“Limited equity housing cooperative” means a corporation organized pursuant to Section 33007.5 of this code and Section 11003.4 of the Business and Professions Code. For purposes of this division, a limited equity housing cooperative is a nonprofit corporation or nonprofit housing sponsor. However, a limited equity housing cooperative shall not be deemed to be nonprofit for the purpose of Chapter 10 (commencing with Section 50775).

(Added by Stats. 1981, Ch. 1165.)



50076.6

“Loan,” for purposes of provisions relating to the agency, means an obligation to repay funds advanced by the agency for the purpose of financing housing that is evidenced by a promissory note or other instrument in writing and that may or may not be secured by real or personal property.

(Added by Stats. 2000, Ch. 553, Sec. 1. Effective January 1, 2001.)



50077

“Local agency” means a city, county, or city and county and includes any governmental agency or local public entity to which such city, county, or city and county may, after a public hearing, delegate functions under this division.

(Added by Stats. 1977, Ch. 610.)



50078

“Local housing agent” means a city, county, city and county, or combination thereof acting jointly, or the duly constituted governing body of an Indian reservation or rancheria which is certified by the department pursuant to Section 51252 to review applications by prospective housing sponsors for loans made or assisted under this division for housing developments proposed within the territorial boundaries of the local housing agent.

(Added by Stats. 1977, Ch. 610.)



50079

“Local public entity” means any county, city, city and county, the duly constituted governing body of an Indian reservation or rancheria, redevelopment agency organized pursuant to Part 1 (commencing with Section 33000) of Division 24, or housing authority organized pursuant to Part 2 (commencing with Section 34200) of Division 24, and also includes any state agency, public district or other political subdivision of the state, and any instrumentality thereof, which is authorized to engage in or assist in the development or operation of housing for persons and families of low or moderate income. “Local public entity” also includes two or more local public entities acting jointly.

(Added by Stats. 1977, Ch. 610.)



50079.5

(a)  “Lower income households” means persons and families whose income does not exceed the qualifying limits for lower income families as established and amended from time to time pursuant to Section 8 of the United States Housing Act of 1937. The limits shall be published by the department in the California Code of Regulations as soon as possible after adoption by the Secretary of Housing and Urban Development. In the event the federal standards are discontinued, the department shall, by regulation, establish income limits for lower income households for all geographic areas of the state at 80 percent of area median income, adjusted for family size and revised annually.

(b)  “Lower income households” includes very low income households, as defined in Section 50105, and extremely low income households, as defined in Section 50106. The addition of this subdivision does not constitute a change in, but is declaratory of, existing law.

(c)  As used in this section, “area median income” means the median family income of a geographic area of the state.

(Amended by Stats. 2002, Ch. 782, Sec. 24. Effective January 1, 2003.)



50080

“Market interest” means the interest rate determined by the agency to be the interest rate generally available in the private market for similar housing loans.

(Amended by Stats. 1981, Ch. 1031.)



50081

“Market rent” means the monthly rent established by the agency as competitive according to its own regulations, except where federal regulations provide a required method of determining market rent. Determination of market rent may be reviewed annually upon application by the mortgagor, subject to applicable federal regulations, if any.

(Added by Stats. 1977, Ch. 610.)



50082

“Metropolitan area” means a standard metropolitan statistical area as established by the United States Office of Management and Budget.

(Added by Stats. 1977, Ch. 610.)



50082.7

“Mobilehome park” shall have the same meaning as such term is defined in Section 18214.

(Added by Stats. 1980, Ch. 1136.)



50083

“Mortgage” means a mortgage, deed of trust, or other instrument that may be a lien on real property. “Mortgage” includes the note secured by such an instrument.

(Amended by Stats. 2000, Ch. 553, Sec. 2. Effective January 1, 2001.)



50084

“Mortgage deficient area” means an area where private lenders have failed to provide sufficient mortgage credit for financing or refinancing of new, existing, or rehabilitated housing developments, and such practices have caused or threaten to cause a decline in the condition or quality of the housing stock in the area.

(Added by Stats. 1977, Ch. 610.)



50085

“Mortgage assistance area” means an area characterized by a deficiency of available mortgage financing but in which general deterioration of residential structures has not occurred, and which is designated by the agency pursuant to Section 51304.

(Added by Stats. 1977, Ch. 610.)



50086

“Mortgage loan” means a loan that is secured by a mortgage and is made for financing, including refinancing of existing mortgage obligations, to create or preserve the long-term affordability of a housing development or a residential structure in the state, or a buy-down mortgage loan secured by a mortgage, of an owner-occupied unit in this state.

(Amended by Stats. 2008, Ch. 281, Sec. 1. Effective September 25, 2008.)



50087

“Mutual self-help housing” means assisted housing for which persons and families of low or moderate income contribute their own labor in individual or group efforts to provide decent, safe, and sanitary housing for themselves, their families, and others occupying the housing.

(Added by Stats. 1977, Ch. 610.)



50089

“Neighborhood preservation area” means any concentrated rehabilitation area, scattered-site rehabilitation area, or mortgage assistance area.

(Added by Stats. 1977, Ch. 610.)



50090

“Nonmetropolitan area” means an area not included in a metropolitan area.

(Amended by Stats. 1979, Ch. 96.)



50091

“Nonprofit housing sponsor” or “nonprofit corporation” means a nonprofit corporation incorporated pursuant to Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code or a corporation or association which is, or will be qualified as, a cooperative housing corporation for purposes of subdivision (a) of Section 17265 of the Revenue and Taxation Code, a nonprofit student housing cooperative, or a limited equity housing cooperative and which is certified by the agency as qualified to own a housing development if financed or assisted by the agency. However, a limited equity housing cooperative shall not be deemed to be nonprofit for the purpose of Chapter 10 (commencing with Section 50775).

(Amended by Stats. 1981, Ch. 1165.)



50092

“Owner-occupied housing development”, for the purpose of housing assisted by the department, means a housing development containing not more than four residential units, one of which is occupied by the owner of the housing development.

(Amended by Stats. 1981, Ch. 1165.)



50092.1

“Owner-occupied housing unit”, for the purpose of Part 6 (commencing with Section 52500), means a single-family dwelling situated in California which is occupied by the owner, and includes a dwelling unit in a stock cooperative, as defined by Section 11003.2 of the Business and Professions Code, a community apartment project, as defined by Section 11004 of the Business and Professions Code, or a condominium project, as defined by subdivision (c) of Section 11004. 5 of the Business and Professions Code.

(Added by Stats. 1982, Ch. 320, Sec. 8. Effective June 29, 1982.)



50093

“Persons and families of low or moderate income” means persons and families whose income does not exceed 120 percent of area median income, adjusted for family size by the department in accordance with adjustment factors adopted and amended from time to time by the United States Department of Housing and Urban Development pursuant to Section 8 of the United States Housing Act of 1937. However, the agency and the department jointly, or either acting with the concurrence of the Secretary of Business, Consumer Services and Housing, may permit the agency to use higher income limitations in designated geographic areas of the state, upon a determination that 120 percent of the median income in the particular geographic area is too low to qualify a substantial number of persons and families of low or moderate income who can afford rental or home purchase of housing financed pursuant to Part 3 (commencing with Section 50900) without subsidy.

“Persons and families of low or moderate income” includes very low income households, as defined in Section 50105, extremely low income households, as defined in Section 50106, and lower income households as defined in Section 50079.5, and includes persons and families of extremely low income, persons and families of very low income, persons and families of low income, persons and families of moderate income, and middle-income families. As used in this division:

(a)  “Persons and families of low income” or “persons of low income” means persons or families who are eligible for financial assistance specifically provided by a governmental agency for the benefit of occupants of housing financed pursuant to this division.

(b)  “Persons and families of moderate income” or “middle-income families” means persons and families of low or moderate income whose income exceeds the income limit for lower income households.

(c)  “Persons and families of median income” means persons and families whose income does not exceed the area median income, as adjusted by the department for family size in accordance with adjustment factors adopted and amended from time to time by the United States Department of Housing and Urban Development pursuant to Section 8 of the United States Housing Act of 1937.

As used in this section, “area median income” means the median family income of a geographic area of the state, as annually estimated by the United States Department of Housing and Urban Development pursuant to Section 8 of the United States Housing Act of 1937. In the event these federal determinations of area median income are discontinued, the department shall establish and publish as regulations income limits for persons and families of median income for all geographic areas of the state at 100 percent of area median income, and for persons and families of low or moderate income for all geographic areas of the state at 120 percent of area median income. These income limits shall be adjusted for family size and shall be revised annually.

For purposes of this section, the department shall file, with the Office of Administrative Law, any changes in area median income and income limits determined by the United States Department of Housing and Urban Development, together with any consequent changes in other derivative income limits determined by the department pursuant to this section. These filings shall not be subject to Article 5 (commencing with Section 11346) or Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code, but shall be effective upon filing with the Office of Administrative Law and shall be published as soon as possible in the California Regulatory Code Supplement and the California Code of Regulations.

The department shall establish and publish a general definition of income, including inclusions, exclusions, and allowances, for qualifying persons under the income limits of this section and Sections 50079.5, 50105, and 50106 to be used where no other federal or state definitions of income apply. This definition need not be established by regulation.

Nothing in this division shall prevent the agency or the department from adopting separate family size adjustment factors or programmatic definitions of income to qualify households, persons, and families for programs of the agency or department, as the case may be.

(Amended by Stats. 2013, Ch. 352, Sec. 371. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50093.5

“Public transit corridor” means that area within one-quarter mile of a route on which the level of service is at or above the average for the transit system as a whole, according to the transit operator serving the area, and on which regularly scheduled public mass transit service stops are located, or within one-quarter mile of an existing or planned public mass transit guideway or busway station, or within one-quarter mile of a multimodal transportation terminal serving public mass transit operations. “Level of service,” unless otherwise defined by the transit operator, means the frequency of headways and the number of vehicles per day.

(Amended by Stats. 1981, Ch. 485.)



50093.6

“Property improvement loan” means an advance of money, evidenced by a note, to finance rehabilitation and general repairs and improvements to a residence consistent with the purposes of this division. A property improvement loan may, but need not be, secured by a deed of trust. However, a property improvement loan made outside a neighborhood preservation area shall be unsecured and shall not exceed fifteen thousand dollars ($15,000).

(Added by renumbering Section 50093.5 (as added by Stats. 1979, Ch. 1207) by Stats. 1980, Ch. 676.)



50094

(a)  Except as otherwise provided in subdivision (b), “qualified mortgage lender” means a mortgage lender certified by the agency, pursuant to rules and regulations thereof, to do business with the agency or a housing authority certified by the agency as capable of financing the construction or rehabilitation of residential structures.

(b)  “Qualified mortgage lender”, as used in Part 6 (commencing with Section 52500), means a mortgage lender certified by the policy committee, pursuant to agency rules and regulations adopted by the policy committee, to do business with the agency as capable of financing the construction or purchase of dwellings.

(c)  A qualified mortgage lender, as defined in subdivision (a) or (b), may be a bank or trust company, mortgage banker, federal- or state-chartered savings and loan association, service corporation, or other financial institution or governmental agency which is deemed capable of providing service or otherwise aiding in the financing of construction loans and mortgage loans, and nothing in any other provisions of state law shall prevent such a lender or governmental agency from serving as a qualified mortgage lender under this division. A “qualified mortgage lender” that is determined by the agency to have violated state law of the terms of any agreement with the agency shall be promptly decertified.

(Amended by Stats. 1982, Ch. 320, Sec. 9. Effective June 29, 1982.)



50095

“Real property” means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including leaseholds, terms of years, and liens by way of judgment, mortgage, or otherwise.

(Added by Stats. 1977, Ch. 610.)



50096

“Rehabilitation” means repairs and improvements to a substandard residential structure necessary to make it meet rehabilitation standards. As used in this section, “substandard residential structure” has the same meaning as the term “substandard building,” as defined in subdivision (f) of Section 17920.

(Added by Stats. 1977, Ch. 920.)



50097

“Rehabilitation standards” means applicable state or local building or housing standards adopted pursuant to the State Housing Law, Part 1.5 (commencing with Section 17910) of Division 13, or continued in effect pursuant thereto.

For the purposes of Chapter 6.5 (commencing with Section 50660) of Part 2, “rehabilitation standards” (a) includes room additions necessary to prevent overcrowding of low-income or moderate-income households and (b) additionally, includes changes in grade, drainage facilities, or other improvements related to flood control and required by local ordinance or regulation as a condition to continued operation of a mobilehome park applying for or receiving a loan pursuant to Section 50662.2.

(Amended by Stats. 1988, Ch. 1174, Sec. 2.)



50098

“Rents” means the charges paid by the persons and families of low or moderate income for occupancy in a housing development assisted under this division whether the units are rented or operated as a cooperative.

(Amended by Stats. 1979, Ch. 96.)



50099

“Residential structure”, for the purpose of housing assisted by the department, means a real property improvement used, or intended to be used, for residential or mixed residential and commercial purposes, or for commercial purposes if, in the judgment of the department, it is an integral part of a residential neighborhood.

(Amended by Stats. 1981, Ch. 1165.)



50099.5

“Residential structure,” for the purpose of the California Housing Finance Agency, means any existing structure of one to four units or any work or undertaking of one to four dwelling units of new construction or rehabilitation for the provision of housing financed pursuant to the provisions of this division for the primary purpose of providing decent, safe, and sanitary housing for persons and families of low or moderate income. “Residential structure” may include any buildings, land, equipment, facilities, or other real or personal property which the agency determines to be necessary or convenient in connection with the provision of housing pursuant to this division, and including, but not limited to, streets, sewers, utilities, parks, site preparation, landscaping, and other nonhousing facilities including, but not limited to, administrative, community, health, recreational, educational, commercial, and child care facilities which the agency determines are an integral part of a residential neighborhood.

(Amended by Stats. 1989, Ch. 756, Sec. 2.)



50100

“Rules”, “regulations”, or “rules and regulations” mean regulations as defined in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. All regulations of the department and agency shall be subject to such provisions.

(Amended by Stats. 1981, Ch. 1165.)



50101

“Rural area” means any open country or any place, town, village, or city which by itself and taken together with any other places, towns, villages, or cities that it is part of or associated with: (a) has a population not exceeding 10,000; or (b) has a population not exceeding 20,000 and is contained within a nonmetropolitan area. “Rural area” additionally includes any open country, place, town, village, or city located within a Standard Metropolitan Statistical Area if the population thereof does not exceed 20,000 and the area is not part of, or associated with, an urban area and is rural in character. This definition may be changed by the department or the agency, as the case may be, to conform to changes in federal programs.

(Amended by Stats. 1979, Ch. 1045.)



50102

“Rural mortgage area” means an area outside any city, metropolitan area or urban county, as such terms are defined by Section 102 of the Housing and Community Development Act of 1974 (P.L. 93-383).

(Added by Stats. 1977, Ch. 610.)



50103.5

“Statistical area” means an area established by action of the policy committee for purposes of determining the maximum acquisition costs for an owner-occupied housing unit to be financed pursuant to Part 6 (commencing with Section 52500). Such areas shall be any one of the following:

(a)  A metropolitan area.

(b)  A county which is not within a metropolitan area.

(c)  A grouping of counties as determined by the policy committee, which are not within a metropolitan area, if insufficient recent statistical data exists for the purposes of this division for any county within such grouping.

(Added by Stats. 1982, Ch. 320, Sec. 10. Effective June 29, 1982.)



50104

“Subsidy” means any financial assistance specifically provided by a governmental agency for the benefit of persons and families of low or moderate income, which is paid to an occupant of housing financed pursuant to this part for housing costs or which reduces such occupant’s housing costs. “Subsidy” shall not include any benefit resulting from a loan made by the agency nor any benefit derived from the abatement of taxes levied by the state or a political subdivision thereof.

(Added by Stats. 1977, Ch. 610.)



50104.5

“Systematic enforcement” means the enforcement of rehabilitation standards in accordance with a systematic program of making inspections of dwelling structures in accordance with objective criteria for selection or order of selection of dwelling structures to be inspected. Systematic enforcement may be limited to rental or multifamily dwellings. It does not refer to a policy of responding only to complaints and requests for inspections. It does not include inspections where violations are not cited. It does not include the concentrated enforcement of rehabilitation standards in a designated geographic area within the jurisdiction.

(Added by Stats. 1977, Ch. 920.)



50104.6

“Targeted area”, for the purposes of Part 6 (commencing with Section 52500), means a census tract as designated by the United States Secretary of Commerce, in which 70 percent or more of the families have an income which is 80 percent or less of the statewide median family income, or is an area of economic distress as determined by the policy committee based on the criteria for establishing such areas contained in the second Section 6a. 103A-1 (b) (3) of Title 26 of the Code of Federal Regulations (See 46 FR 4315, dated July 1, 1981).

(Added by Stats. 1982, Ch. 320, Sec. 11. Effective June 29, 1982.)



50104.7

“Urban area” means any portion of a county or the state which is not a rural area.

(Added by renumbering Section 50104.5 (as added by Stats. 1979, Ch. 96) by Stats. 1979, Ch. 1191.)



50105

(a)  “Very low income households” means persons and families whose incomes do not exceed the qualifying limits for very low income families as established and amended from time to time pursuant to Section 8 of the United States Housing Act of 1937. These qualifying limits shall be published by the department in the California Code of Regulations as soon as possible after adoption by the Secretary of Housing and Urban Development. In the event the federal standards are discontinued, the department shall, by regulation, establish income limits for very low income households for all geographic areas of the state at 50 percent of area median income, adjusted for family size and revised annually.

(b)  “Very low income households” includes extremely low income households, as defined in Section 50106. The addition of this subdivision does not constitute a change in, but is declaratory of, existing law.

(c)  As used in this section, “area median income” means the median family income of a geographic area of the state.

(Amended by Stats. 2002, Ch. 782, Sec. 25. Effective January 1, 2003.)



50106

“Extremely low income households” means persons and families whose incomes do not exceed the qualifying limits for extremely low income families as established and amended from time to time by the Secretary of Housing and Urban Development and defined in Section 5.603(b) of Title 24 of the Code of Federal Regulations. These limits shall be published by the department in the California Code of Regulations as soon as possible after adoption by the Secretary of Housing and Urban Development. In the event the federal standards are discontinued, the department shall, by regulation, establish income limits for extremely low income households for all geographic areas of the state at 30 percent of area median income, adjusted for family size and revised annually. As used in this section, “area median income” means the median family income of a geographic area of the state.

(Added by Stats. 2001, Ch. 741, Sec. 16. Effective January 1, 2002.)






CHAPTER 3 - Agency and Department Responsibilities

50150

This chapter sets forth the general responsibilities and roles of the Business, Consumer Services and Housing Agency, the Department of Housing and Community Development, and the California Housing Finance Agency in carrying out state housing policies and programs. It is declaratory of existing law as to those roles and responsibilities, and shall not be construed as creating additional responsibilities.

(Amended by Stats. 2013, Ch. 352, Sec. 372. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50151

The Secretary of Business, Consumer Services and Housing shall be responsible for allocating financial aid and contributions made available directly to state government or to the agency by any agency of the United States for the purpose of subsidizing housing for persons and families of low or moderate income.

The agency shall have priority among all other units of state government for receipt of federal housing subsidies for use in connection with its lending and insurance programs.

(Amended by Stats. 2013, Ch. 352, Sec. 373. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50152

The department shall be the principal state department responsible for coordinating federal-state relationships in housing and community development, except for housing finance, and for evaluating the operations and accomplishments of other state departments as they affect housing and community development. The department shall have primary responsibility for development and implementation of housing policy.

In addition, the department shall be the primary agency in the implementation of that policy. The types of programs for which the department is responsible include, but are not limited to, technical assistance, rental subsidies, predevelopment loans, loans and grants for solar energy installation, grants and loans for the construction and rehabilitation of housing for persons and families of low or moderate income, and financial and other assistance to local public entities and nonprofit organizations for housing-related services. The department is also responsible for the development and enforcement of building and housing standards and regulations as provided by law to protect the public’s health and safety. Nothing in this section is, however, intended to supersede Part 1.5 (commencing with Section 17910) of Division 13.

All housing programs not expressly assigned to other agencies shall be assigned to the department for implementation.

(Amended by Stats. 1985, Ch. 675, Sec. 1.)



50152.5

Notwithstanding any other provision of this division or of law and except as provided in the State Building Standards Law, Part 2.5 (commencing with Section 18901) of Division 13, on and after January 1, 1980, the department or the agency shall not adopt nor publish a building standard as defined in Section 18909 unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944 and 18945 of this code are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted before January 1, 1980, pursuant to this division and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Added by Stats. 1979, Ch. 1152.)



50152.7

The department may promulgate regulations establishing habitability standards for dwelling units assisted by the department providing for the density, use, and physical standards of housing units shared pursuant to Section 19904, for the purpose of assuring decent, safe, and sanitary standards for those households while taking into account the special circumstances of shared housing. Notwithstanding any other provision of law, these regulations shall not be considered building standards and shall be treated as program regulations promulgated pursuant to the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1984, Ch. 1072, Sec. 2.)



50153

To further the goals of this division and to enable the success of a statewide housing program, it is essential, and the Legislature intends, that the agency and the department shall closely coordinate their activities to assure that the goals and purposes of this division are realized. To this end, the Secretary of Business, Consumer Services and Housing and the director of the department have been given a role on the board which administers the agency and approves major contractual agreements, and a veto power over agency regulations in certain policy areas as specified in Section 50462, and the agency is required to coordinate its activities with the department. Subject to these restrictions, however, and when carrying out its own unique responsibilities, the agency is relatively free of regulation by other agencies of state government.

(Amended by Stats. 2013, Ch. 352, Sec. 374. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50154

The California Housing Finance Agency, within the Business, Consumer Services and Housing Agency, is a primary agency in the implementation of state housing policy. The agency’s role is to make financing opportunities available for the construction, rehabilitation, and purchase of housing for persons and families of low or moderate income by (a) borrowing in the securities markets and relending to housing sponsors, developers, and homeowners and (b) insuring loans made by the agency or by others for the same purposes. In general, the agency pays for its operations out of the excess of its interest revenue from loan repayments over the cost of the money it borrows or, in the case of insurance, by the excess of fees charged for the provision of insurance over the value of claims paid. The agency shall seek to implement the goals, policies, and objectives of the California Statewide Housing Plan and shall annually report on its progress toward compliance with priorities in the California Statewide Housing Plan.

(Amended by Stats. 2013, Ch. 352, Sec. 375. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50156

The California Housing Finance Agency shall provide to the Legislature and the Legislative Analyst, in each annual report required by Section 51005, information concerning all units produced, assisted, or insured using agency funds. This information shall include, but shall not be limited to, the sales prices of these units, the number of units within various price ranges or price classifications, the rents being charged for the units, the number of rental units within each price range, the number of households by income level purchasing the units, and the number by household income occupying the rental units.

(Added by renumbering Section 50154 (as added by Stats. 1983, Ch. 323) by Stats. 1987, Ch. 904, Sec. 1. Effective September 21, 1987.)






CHAPTER 3.5 - Qualified Mortgage Bonds And Mortgage Credit Certificates

ARTICLE 1 - Definitions and General Provisions

50172

As used in this chapter, the following terms have the following meanings:

(a)  “Certificate credit rate” means the rate of the credit allowed by this chapter which is specified in the mortgage credit certificate.

(b)  “Certified indebtedness amount” means the amount of indebtedness which meets both of the following criteria:

(1)  Is incurred by the taxpayer for any of the following purposes:

(A)  To acquire the principal residence of the taxpayer.

(B)  As a qualified home improvement loan, as defined by Section 103A( l)(6) of Title 26 of the United States Code, on that residence.

(C)  As a qualified rehabilitation loan, as defined by Section 103A( l)(7) of Title 26 of the United States Code.

(2)  Is specified in the mortgage credit certificate.

(c)  “Committee” means the California Debt Limit Allocation Committee established pursuant to Section 50199.8.

(d)  “Federal act” means, for purposes of mortgage credit certificates, Section 612 of the Tax Reform Act of 1984 (Public Law 98-369).

(e)  “Issuer” means a state agency or local agency and includes a redevelopment agency, housing authority or other local entity, authorized by state law to issue qualified mortgage bonds, to which the committee has assigned an allocation under this chapter.

(f)  “Mortgage credit certificate” means any certificate which does all of the following:

(1)  Is issued under a qualified mortgage credit certificate program by a state or local agency that has authority to issue qualified mortgage bonds to provide financing on the principal residence of a taxpayer.

(2)  Is issued to a taxpayer by a state or local agency in connection with the acquisition, qualified rehabilitation, or qualified home improvement of the taxpayer’s principal residence.

(3)  Specifies the certificate credit rate and the certified indebtedness amount.

(g)  “Mortgage credit certificate program” means any program established by the state or a local agency for any calendar year in which the state or a local agency is authorized to issue qualified mortgage bonds and under which the issuing agency elects not to issue an amount of qualified mortgage bonds it may otherwise issue during the calendar year.

(Added by renumbering Section 50176 by Stats. 1994, Ch. 1164, Sec. 3. Effective January 1, 1995.)



50175

This chapter is enacted in implementation of the Mortgage Subsidy Bond Tax Act of 1980 (Title XI, Public Law 96-499) and Section 612 of the Tax Reform Act of 1984 (Public Law 98-369). Accordingly, the definitions contained in this article and the provisions of this chapter shall be construed to be consistent with the purposes and provisions of those federal acts and in its implementation. This chapter does not apply to any issuance of bonds which is excepted from, or otherwise not affected by, the federal acts.

To the extent that any provision of this chapter is held to be inconsistent with or repugnant to the federal acts, the provision shall be given effect in accordance with its terms to the greatest extent possible and consistent with the federal acts, and the inconsistency shall have no effect on the remaining provisions of this chapter.

(Amended by Stats. 1985, Ch. 1399, Sec. 4. Effective October 1, 1985.)






ARTICLE 2 - Mortgage Credit Certificates

50197.1

An issuer may establish a mortgage credit certificate program pursuant to this article.

(Added by Stats. 1985, Ch. 1399, Sec. 7.5. Effective October 1, 1985.)



50197.2

(a)  An issuer shall notify the committee if the issuer elects to exchange all or part of the issuer’s authority to issue qualified mortgage bonds for authority to issue mortgage credit certificates. The notification shall include a statement which does both of the following:

(1)  Specifies the amount of the qualified mortgage bond authority that the issuer will not be issuing in order to issue mortgage credit certificates.

(2)  Explains how the issuer shall assure that the dollar amount of mortgage credit certificate authority will not be exceeded.

(b)  An issuer may revoke the election if the issuer notifies the committee that it cannot successfully carry out that exchange.

(Added by Stats. 1985, Ch. 1399, Sec. 7.5. Effective October 1, 1985.)



50197.3

A mortgage credit certificate may be issued under a mortgage credit certificate program by a local agency pursuant to this chapter and the federal act, as defined by paragraph (2) of subdivision (f) of Section 50176.

(Added by Stats. 1985, Ch. 1399, Sec. 7.5. Effective October 1, 1985.)



50197.5

Any local agency may, upon the approval of the California Debt Limit Allocation Committee pursuant to subdivision (d) of Section 8869.85 of the Government Code, by written agreement assign to any other issuer having the authority to issue qualified mortgage bonds under the laws of this state all or any part of the local agency’s allocation pursuant to Sections 50189, 50190, and 50191 for the calendar year. Under the assignment, the issuer shall agree to issue mortgage credit certificates to qualifying homeowners of property located within the territory of the assigning local agency, provided however that if, after a reasonable attempt and for reasons beyond the control of the issuer, the issuer is unable to issue all of the assigned certificates to homeowners of property located within the territory of the assigning local agency, any remaining certificates may be issued to qualifying homeowners of property located within the county within which the assigning local agency is located.

(Added by Stats. 1989, Ch. 1069, Sec. 1.)



50197.7

If an issuer elects to exchange all or part of a supplementary allocation of qualified mortgage bonds for authority to issue mortgage credit certificates, the issuance of those mortgage credit certificates shall be subject to the restriction imposed by subdivision (b) of Section 50189.

(Added by Stats. 1985, Ch. 1399, Sec. 7.5. Effective October 1, 1985.)



50198

The requirement that public notice be given that mortgage credit certificates will be issued, prescribed by Section 25(e)(5) of Title 25 of the United States Code, may be satisfied by the issuer or its lenders advertising their issuance at least 90 days prior to the issuance of any mortgage credit certificate. If an issuer is required to file an application with the committee for a qualified mortgage bond allocation, it may commence advertising for the issuance of a mortgage credit certificate on the day it files its application with the committee.

(Added by Stats. 1985, Ch. 1399, Sec. 7.5. Effective October 1, 1985.)



50198.5

An issuer shall develop and maintain a list of lenders that have entered into an agreement with the issuer who will make loans to qualified holders of mortgage credit certificates, as provided by the federal act, as defined by paragraph (2) of subdivision (g) of Section 50176.

(Added by Stats. 1985, Ch. 1399, Sec. 7.5. Effective October 1, 1985.)



50199

Notwithstanding any other provision of law, after a list of lenders has been completed by an issuer, after the qualified mortgage bond allocation has been approved by the committee, and after the issuer has made the election to exchange all or part of the issuer’s authority to issue qualified mortgage bonds for authority to issue mortgage credit certificates, the issuer and its lenders shall have 90 days after the allocation is granted by the committee to establish, and file with the committee, a mortgage credit certificate program.

(Added by Stats. 1985, Ch. 1399, Sec. 7.5. Effective October 1, 1985.)



50199.2

Any issuer that establishes a mortgage credit certificate program may charge a fee which is reasonably sufficient to cover the costs of administering that program.

(Added by renumbering Section 50199.5 by Stats. 1994, Ch. 1164, Sec. 23. Effective January 1, 1995.)









CHAPTER 3.6 - Low-Income Housing Credit

50199.4

The Legislature hereby finds and declares all of the following:

(a)  The federal Tax Reform Act of 1986 (Public Law 99-514) and subsequent amendments to the Internal Revenue Code, including, but not limited to, the federal Revenue Reconciliation Act of 1989, establishes a low-income housing tax credit to stimulate the production and rehabilitation of shelter for lower income individuals and families.

(b)  The federal law allows credit of approximately 9 percent each year over a 10-year or 15-year period for expenses for new construction and rehabilitation of each qualifying low-income unit. A credit of approximately 4 percent each year over a 10-year or 15-year period is provided for the expenses of the acquisition of an existing building generally not placed in service within the last 10 years, and the construction and rehabilitation of each qualifying low-income unit financed with tax-exempt bonds or certain other federal subsidies.

(c)  The federal law limits the low-income housing tax credits that can be annually allocated by each state. This credit authorization is to be allocated by the state housing credit agency. Not less than 10 percent of that amount is required to be set aside for projects involving nonprofit organizations.

(d)  Federal law requires a plan for allocation of credit among projects, including selection criteria to be used to determine housing priorities that are appropriate to local conditions.

(e)  Federal law requires that the credit dollar amount allocated to a project not exceed the amount necessary for the financial feasibility of the project and its viability as a qualified low-income housing project throughout the credit period. This analysis shall include a determination of the reasonableness of developmental and operational costs.

(f)  The credit agency is required to perform certain other functions under federal tax law to ensure the availability of the credits and to ensure compliance with federal tax law.

(g)  It is necessary to designate the state housing credit agency and to establish an allocation system for the low-income housing credit.

(Added by renumbering Section 50199.6 by Stats. 1994, Ch. 1164, Sec. 24. Effective January 1, 1995. Conditionally inoperative as provided in Section 50199.18.)



50199.5

The Legislature hereby finds and declares all of the following:

(a)  Section 42 of the Internal Revenue Code has been modified by the federal Revenue Reconciliation Act of 1989 to require that the housing credit agency establish a qualified allocation plan which sets forth selection criteria to be used to determine housing priorities that are appropriate to local conditions, and which gives preference in allocating housing credit dollar amounts to projects serving the lowest income tenants and projects obligated to serve low-income tenants for the longest periods.

(b)  The qualified allocation plan shall encompass and incorporate the criteria and requirements set forth in Section 50199.14.

(c)  Certain provisions of the California Tax Credit should be modified to conform to the changes to the federal low-income housing tax credit.

(d)  The Tax Credit Allocation Committee should, to the extent possible, allocate the California low-income housing tax credit using the same criteria and requirements used in allocating the federal tax credit.

(e)  The public interest is best served by the dissemination of information regarding the low-income housing tax credit program to all areas of the state, with special efforts in rural areas, to ensure greater knowledge and participation in the program.

(Added by renumbering Section 50199.7 by Stats. 1994, Ch. 1164, Sec. 25. Effective January 1, 1995. Conditionally inoperative as provided in Section 50199.18.)



50199.6

(a)  This chapter is enacted to implement the low-income housing tax credit established by Section 42 of the Internal Revenue Code (26 U.S.C. Sec. 42) as it may be amended from time to time.

(b)  To the extent that any provision of this chapter is held to be inconsistent with, or repugnant to, federal law, the provision shall be given effect in accordance with its terms to the greatest extent possible and consistent with the federal law and inconsistency shall have no effect on the remaining provisions of this chapter.

(Added by renumbering Section 50199.8 by Stats. 1994, Ch. 1164, Sec. 26. Effective January 1, 1995. Conditionally inoperative as provided in Section 50199.18.)



50199.7

As used in this chapter:

(a) “Committee” means the Mortgage Bond and Tax Credit Allocation Committee, which is renamed the California Tax Credit Allocation Committee. All references to “committee” shall mean the California Tax Credit Allocation Committee.

(b) “Household” has the same meaning as defined in Section 7602 of Title 25 of the California Code of Regulations.

(c) “Housing credit” means the tax credit for low-income rental housing provided under Section 42 of the federal Internal Revenue Code (26 U.S.C. Sec. 42).

(d) “Housing credit applicant” means any owner, sponsor, or developer of a qualifying low-income building or project who applies to the committee for either of the following:

(1) An allocation of a portion of the current state housing credit ceiling.

(2) A reservation of a portion of the anticipated state housing credit ceiling of a subsequent year.

(e) “Housing credit ceiling” means the amount specified in Section 42(h)(3)(C) of the federal Internal Revenue Code (26 U.S.C. Sec. 42(h)(3)(C)).

(f) “Qualified low-income building” or “project” has the meaning specified in Section 42(c)(2) of the federal Internal Revenue Code (26 U.S.C. Sec. 42(c)(2)).

(g) “Agricultural worker” or “farmworker” shall have the same meaning as specified in subdivision (b) of Section 1140.4 of the Labor Code.

(h) “Farmworker housing” means housing for agricultural workers that is available to, and occupied by, only farmworkers and their households. The committee may permit an owner to temporarily house nonfarmworkers in vacant units in the event of a disaster or other critical occurrence. However, such emergency shelter shall only be permitted if there are no pending qualified farmworker household applications for residency.

(Amended by Stats. 2008, Ch. 521, Sec. 1. Effective January 1, 2009. Conditionally inoperative as provided in Section 50199.18.)



50199.8

The committee is composed of the Governor, or in the Governor’s absence, the Director of Finance, the Controller, and the Treasurer. The Director of Housing and Community Development, the Executive Director of the California Housing Finance Agency, and two representatives of local government, one representative of the counties appointed by the Senate Rules Committee, and one representative of the cities appointed by the Speaker of the Assembly shall serve as ex officio, nonvoting members. The Treasurer shall be the chairperson of the committee. The members of the committee shall serve without compensation. A majority of voting members shall be empowered to act for the committee. The committee may employ an executive director to carry out its duties under this chapter. The committee may, by resolution, delegate to one or more of its members, its executive director, or any other official or employee of the committee any powers and duties that it may deem proper, including, but not limited to, the power to enter into contracts on behalf of the committee.

(Amended by Stats. 2008, Ch. 211, Sec. 11. Effective January 1, 2009. Conditionally inoperative as provided in Section 50199.18.)



50199.9

(a) The committee shall establish and charge fees which it determines are reasonably sufficient to cover all of the costs of the committee in carrying out its responsibilities under this chapter. The Tax Credit Allocation Fee Account is hereby established in the State Treasury. The fees shall be deposited by the committee in the Tax Credit Allocation Fee Account and shall be available, upon appropriation by the Legislature, to the committee for the purpose of covering all of those costs, except that fees may be shared, in an amount determined by the committee, with any state or local agency that assists the committee in performing its duties.

(b) Funds deposited in the Tax Credit Allocation Fee Account are continuously appropriated without regard to fiscal year for purposes of sharing with state and local agencies pursuant to subdivision (a).

(c) Until the time that sufficient fee revenue is received by the committee, the committee may borrow any money as may be required for the purpose of meeting necessary expenses of the operation of the committee, not to exceed the amount appropriated. Any loan made to the committee pursuant to this subdivision shall be repayable solely from moneys appropriated to the committee from the Tax Credit Allocation Fee Account and shall not constitute a general obligation for which the faith and credit of the state are pledged.

(d) There shall be established a subaccount within the Tax Credit Allocation Fee Account named the Occupancy Compliance Monitoring Account.

(e) Fees collected for the purpose of paying the costs of monitoring projects with allocations of tax credits for compliance with federal and state law, as required by Section 42(m) of the federal Internal Revenue Code, and Section 50199.15, shall be deposited in the Occupancy Compliance Monitoring Account to be used solely for this purpose. Any performance deposits forfeited to the committee shall be deposited in the Occupancy Compliance Monitoring Account.

(f) Notwithstanding any other law, the Controller may use the fees deposited in the accounts established by this section for daily cash flow loans to the General Fund or the General Cash Revolving Fund, as provided in Sections 16310 and 16381 of the Government Code.

(Amended by Stats. 2010, Ch. 719, Sec. 45. Effective October 19, 2010. Conditionally inoperative as provided in Section 50199.18.)



50199.10

(a)  For purposes of allocating low-income housing credits, the committee is hereby designated as this state’s only housing credit agency for purposes of Section 42(h) of the federal Internal Revenue Code (26 U.S.C. Sec. 42(h)). The committee shall annually determine and shall allocate the state ceiling in accordance with this chapter and in conformity with federal law. The committee shall determine the housing credit ceiling as soon as possible following the effective date of this chapter and thereafter following the commencement of each calendar year. The committee shall undertake any and all responsibilities of housing credit agencies under Section 42 of Title 26 of the United States Code, including entering into regulatory agreements relating to projects that are granted awards.

(b)  The committee shall develop and provide application forms for use by housing credit applicants. The committee shall adopt uniform procedures for submission and review of applications of housing credit applicants, including fees to defray the committee’s costs in administering this chapter. In the committee’s discretion, the fees shall be charged to a housing credit applicant as a condition of submitting an application or as a condition of receiving an allocation or reservation of the state’s current or anticipated housing credit ceiling, or both.

(c)  In addition to allocating the current housing credit ceiling, the committee may reserve a portion of the state’s anticipated housing credit ceiling for a subsequent year for a housing credit applicant.

(d)  As a condition to making an allocation of the housing credit ceiling or a reservation of the anticipated housing credit ceiling for a subsequent year, the committee may require the housing credit applicant receiving the allocation or reservation to deposit with the committee an amount of money as a good-faith undertaking. The committee shall adopt policies for determining when deposits will be required, prescribing procedures for return of deposits, and specifying the circumstances under which the deposits will be forfeited in whole or in part for failure to timely utilize the allocation or reservation provided to the housing credit applicant.

(e)  (1)  The committee may make any allocation or reservation of the state’s housing credit ceiling to a housing credit applicant subject to terms and conditions in furtherance of the purposes of this part. The committee may condition an allocation or reservation on the execution of a contract between the housing credit applicant and the committee requiring the housing credit applicant to comply with all the terms of Section 42 of the federal Internal Revenue Code, any applicable state laws, and any additional requirements the committee deems necessary or appropriate to serve the purposes of this chapter, and providing for legal action to obtain specific performance or monetary damages for breach of contract.

(2)  No allocations or reservations shall be made pursuant to this subdivision with respect to projects that do not meet the requirements of the qualified allocation plan, and no allocations or reservations shall be made in amounts that do not meet the requirements of paragraph (2) of subsection (m) of Section 42 of Title 26 of the United States Code.

(Amended by Stats. 1994, Ch. 1164, Sec. 28. Effective January 1, 1995. Conditionally inoperative as provided in Section 50199.18.)



50199.11

The committee may also contract with other entities, including the department and the agency, to aid in the processing and review of applications.

(Repealed and added by Stats. 1990, Ch. 166, Sec. 7. Effective June 22, 1990. Conditionally inoperative as provided in Section 50199.18.)



50199.12

The committee shall adopt and supply forms for eliciting information for purposes of this chapter from housing credit applicants. Housing credit applicants shall provide the committee with any information requested by the committee in performing its duties and responsibilities under this chapter.

(Amended by Stats. 1994, Ch. 1164, Sec. 29. Effective January 1, 1995. Conditionally inoperative as provided in Section 50199.18.)



50199.13

Except as specified in the application and as approved by the committee at initial reservation, no allocation or reservation of the housing credit ceiling under this chapter may be transferred by the housing credit applicant, unless the specific, written approval of the committee is obtained prior to the proposed transfer. Any transfer of an allocation or reservation shall be in writing and shall be subject to terms and conditions established by the committee.

(Amended by Stats. 1994, Ch. 1164, Sec. 30. Effective January 1, 1995. Conditionally inoperative as provided in Section 50199.18.)



50199.14

(a)  The committee shall allocate the housing credit on a regular basis consisting of two or more periods in each calendar year during which applications may be filed and considered. The committee shall establish application filing deadlines, the maximum percentage of federal and state low-income housing tax credit ceiling that may be allocated by the committee in that period, and the approximate date on which allocations shall be made. If the enactment of federal or state law, or the adoption of rules or regulations, or other similar events prevent the use of two allocation periods, the committee may reduce the number of periods and adjust the filing deadlines, maximum percentage of credit allocated, and the allocation dates.

(b)  The committee shall adopt a qualified allocation plan, as provided in paragraph (1) of subsection (m) of Section 42 of Title 26 of the United States Code. In adopting this plan, the committee shall comply with the provisions of subparagraphs (B) and (C) of paragraph (1) of subsection (m) of Section 42 of Title 26 of the United States Code.

(c)  In order to promote the provision of affordable low-income housing within and throughout the state, the committee shall allocate housing credits in accordance with the qualified allocation plan and regulations, which shall include the following provisions:

(1)  All housing credit applicants shall demonstrate at the time the application is filed with the committee, that the project meets the following threshold requirements:

(A)  The housing credit applicant shall demonstrate there is a need and demand for low-income housing in the community or region for which it is proposed.

(B)  The project’s proposed financing, including tax credit proceeds, shall be sufficient to complete the project and that the proposed operating income shall be adequate to operate the project for the extended use period.

(C)  The project shall have enforceable financing commitments, either construction or permanent financing, for at least 50 percent of the total estimated financing of the project.

(D)  The housing credit applicant shall have and maintain control of the site for the project.

(E)  The housing sponsor shall demonstrate that the project complies with all applicable local land use and zoning ordinances.

(F)  The housing credit applicant shall demonstrate that the project development team has the experience and the financial capacity to ensure project completion and operation for the extended use period.

(G)  The housing credit applicant shall demonstrate the amount of tax credit that is necessary for the financial feasibility of the project and its viability as a qualified low-income housing project throughout the extended use period, taking into account operating expenses, supportable debt service, reserves, funds set aside for rental subsidies, and required equity, and a development fee that does not exceed a specified percentage of the eligible basis of the project prior to inclusion of the development fee in the basis, as determined by the committee.

(2)  The committee shall give a preference to those projects satisfying all of the threshold requirements of paragraph (1) if:

(A)  The project serves the lowest income tenants at rents affordable to those tenants; and

(B)  The project is obligated to serve qualified tenants for the longest period.

(3)  In addition to the provisions of paragraphs (1) and (2) of subdivision (c), the committee shall use the following criteria in allocating housing credits:

(A)  Projects serving large families in which a substantial number, as defined by the committee, of all residential units are comprised of low-income units with three and more bedrooms.

(B)  Projects providing single room occupancy units serving very low income tenants.

(C)  Existing projects that are “at risk of conversion,” as defined by paragraph (4) of subdivision (c) of Section 17058 of the Revenue and Taxation Code.

(D)  Projects for which a public agency provides direct or indirect long-term financial support for at least 15 percent of the total project development costs or projects for which the owner’s equity constitutes at least 30 percent of the total project development costs.

(E)  Projects that provide tenant amenities not generally available to residents of low-income housing projects.

(d)  For purposes of allocating credits pursuant to this section, the committee shall not give preference to any project by virtue of the date of submission of its application, except to break a tie when two or more of the projects have the same rating.

(e)  The committee shall allocate credits to a project under this section prior to allocating credit to that project under Sections 12206, 17058, and 23610.5 of the Revenue and Taxation Code.

(f)  The committee shall allocate credits to a project only if the housing sponsor enters into a regulatory agreement that provides for an “extended use period” as defined in subparagraph (D) of paragraph (6) of subsection (h) of Section 42 of the Internal Revenue Code, which shall terminate on the date specified in the regulatory agreement or the date the project is acquired in foreclosure, including any instrument in lieu of foreclosure, whichever occurs first, and subclause (II) of subparagraph (E) of clause (i) of paragraph (6) of subsection (h) of Section 42 shall not apply.

(Amended by Stats. 1994, Ch. 1164, Sec. 31. Effective January 1, 1995. Conditionally inoperative as provided in Section 50199.18.)



50199.15

(a)  The committee shall annually submit to the Legislature by April 1 of each year a report specifying, with respect to its activities under this chapter during the previous calendar year, (1) the total amount of low-income housing credits allocated by the committee, (2) the total number of units assisted by the credit that are, or are to be, occupied by households whose income is 60 percent or less of area median gross income, (3) the amount of the credit allocated to each project, the other financing available to the project, and the number of units that are, or are to be, therein occupied by households whose income is 60 percent or less of area median gross income, and (4) sufficient information to identify the project.

(b)  The committee shall also include in its annual report to the Legislature, an aggregation of the information which shall be submitted annually by housing sponsors for all projects which have received an allocation in previous years, specifying all of the following:

(1)  Information sufficient to identify the project.

(2)  The total number of units in the project.

(3)  The total number of units assisted by the credit that are required to be occupied by households whose income is 60 percent or less of the area median gross income as a condition of receiving a tax credit.

(4)  The total number of units assisted by the credit that are occupied by households whose income is 60 percent or less of the area median gross income.

(c)  The committee shall also include in its annual report to the Legislature, any recommendations for improvement in the low-income housing tax credit.

(Amended by Stats. 1994, Ch. 1164, Sec. 32. Effective January 1, 1995. Conditionally inoperative as provided in Section 50199.18.)



50199.16

All acts and proceedings taken by the committee prior to the effective date of this chapter to allocate the housing credit ceiling for 1987 under the Governor’s proclamation dated February 27, 1987, are hereby confirmed, validated, and declared legally effective.

(Added by Stats. 1987, Ch. 658, Sec. 3. Effective September 15, 1987. Conditionally inoperative as provided in Section 50199.18.)



50199.17

(a)  The committee may adopt, amend, or repeal rules and regulations for the allocation of housing credits pursuant to this chapter and Sections 12206, 17053.14, 17058, 23608.2, 23608.3, and 23610.5 of the Revenue and Taxation Code without complying with the procedural requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, except as described in subdivision (b).

(b)  The committee shall provide a notice of proposed action as described in Section 11346.5 of the Government Code. The notice of proposed action shall be provided to the public at least 21 days before the close of the public comment period, and the committee shall schedule at least one public hearing as described in Section 11346.8 of the Government Code before the close of the public comment period. The committee shall maintain a rulemaking file as described in Section 11347.3 of the Government Code. The final version of the regulations shall be accompanied by a final statement of reasons as described in subdivision (a) of Section 11346.9 of the Government Code.

(c)  These rules and regulations shall be effective immediately upon adoption by the committee.

(d)  The committee may also adopt, amend, or repeal emergency rules and regulations pursuant to this chapter and pursuant to Sections 12206, 17053.14, 17058, 23608.2, 23608.3, and 23610.5 of the Revenue and Taxation Code. The adoption, amendment, or repeal of these regulations shall be conclusively presumed to be necessary for the immediate preservation of the public peace, health, safety, or general welfare within the meaning or purposes of Section 11346.1 of the Government Code.

(Amended by Stats. 2000, Ch. 311, Sec. 1. Effective September 7, 2000. Conditionally inoperative as provided in Section 50199.18.)



50199.18

This chapter shall remain in effect as long as Section 42 of the Internal Revenue Code, relating to low-income housing credits, remains in effect. However, repeal of this chapter shall not invalidate or in any way affect the duration of any previously allocated low-income tax credits.

(Amended by Stats. 1999, Ch. 893, Sec. 1. Effective January 1, 2000. Note: Temination provision applies to Chapter 3.6, comprising Sections 50199.4 to 50199.22.)



50199.20

(a) Not less than 20 percent of the federal ceiling on low-income housing tax credits shall be set aside for allocation to rural areas as defined in Section 50199.21. Any amount of credit set aside for rural areas remaining after the ranking of credits in the final cycle of any calendar year shall be available for allocation to any eligible project.

(b)  Up to 2 percent of the low-income housing tax credit available under this chapter and Sections 12206, 17058, and 23610.5 of the Revenue and Taxation Code may be set aside for small developments as determined by the committee. Any amount of credit set aside for small developments remaining after the ranking of projects in the final cycle of any calendar year shall be available for allocation to any eligible project.

(c) Not less than the amount specified in paragraph (4) of subdivision (g) of Sections 12206, 17058, and 23610.5 of the Revenue and Taxation Code shall be set aside to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code.

(Amended by Stats. 2008, Ch. 521, Sec. 2. Effective January 1, 2009. Conditionally inoperative as provided in Section 50199.18.)



50199.21

“Rural area” for the purpose of this chapter and Sections 17058 and 23610.5 of the Revenue and Taxation Code, means an area, which, on January 1 of any calendar year satisfies any of the following criteria:

(a) The area is eligible for financing under the Section 515 program, or successor program, of the Rural Development Administration of the United States Department of Agriculture.

(b) The area is located in a nonmetropolitan area as defined in Section 50090.

(c) The area is either (1) an incorporated city having a population of 40,000 or less as identified in the most recent Report E-1 published by the Demographic Research Unit of the Department of Finance, or (2) an unincorporated area which adjoins a city having a population of 40,000 or less, provided that the city and its adjoining unincorporated area are not located within a census tract designated as an urbanized area by the United States Census Bureau. The department shall assist in determinations of eligibility pursuant to this subdivision upon request. With respect to areas eligible under subdivision (b) and this subdivision, the committee may rely upon the recommendations made by the department. Any inconsistencies between areas eligible under subdivisions (a) and (b), and this subdivision, shall be resolved in favor of considering the area a rural area. Eligible and ineligible areas need not be established by regulation.

(Amended by Stats. 2007, Ch. 596, Sec. 12.5. Effective January 1, 2008. Conditionally inoperative as provided in Section 50199.18.)



50199.22

(a)  Upon being informed that information, supplied by a housing credit applicant, or any person acting on behalf of a housing credit applicant, pursuant to this chapter or Section 12206, 17058, or 23610.5 of the Revenue and Taxation Code, is false or is no longer true, upon finding that false information has been submitted or the information submitted is no longer true.

(b)  Appropriate action, which the committee may pursue upon finding that false information or information that is no longer true is submitted in connection with a housing credit application, includes the following:

(1)  Requiring the submission of certified, notarized, or third-party documents in support of the application.

(2)  Rejecting the application.

(3)  Cancelling a reservation of housing credits.

(4)  Bringing a judicial action to enjoin the use of the federal housing credit and the state tax credit authorized by Sections 12206, 17058, and 23610.5 of the Revenue and Taxation Code.

(5)  Disqualifying the housing credit applicant, its principals, and any person acting on behalf of the housing credit applicant from filing applications with the committee for a one-year period.

(6)  Reporting promptly, in writing, to the Internal Revenue Service and the Franchise Tax Board, any noncompliance with federal and state requirements or misrepresentations the committee finds were made by the housing credit applicant or any person acting on behalf of a housing credit applicant, pursuant to subdivision (a).

(Amended by Stats. 1994, Ch. 1164, Sec. 36. Effective January 1, 1995. Conditionally inoperative as provided in Section 50199.18.)






CHAPTER 4 - General Provisions

50200

The exercise of powers specified in this division will be in all respects for the benefit of the people of the state, for their well-being and prosperity, and for the improvement of their social and economic conditions. Therefore, this division shall be liberally construed to effect its purposes. In the event of conflict between this division and any other provision of law, the provisions of this division shall be deemed controlling. If any clause, sentence, paragraph, or section of this division is held invalid by any court of competent jurisdiction, the decision shall not affect or impair any of the remaining provisions.

(Added by Stats. 1979, Ch. 97.)



50201

Nothing in this division shall preclude the establishment of direct relationships between the federal government and local public entities or shall in any way alter the authority of local public entities to directly receive federal funds, nor shall anything in this division be construed to supersede or affect any other provision of law relating to the control of funds by local public entities. Further, nothing in this division shall affect the authority or reduce the obligations specified in Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code with respect to payment of relocation assistance or prevent the receipt or disbursement of federal funds made available to any governmental agency for such purpose.

(Amended by Stats. 1982, Ch. 466, Sec. 74.)



50202

Nothing in this division shall authorize the imposition of rent regulations or controls except by a regulatory contract between the agency or the department, as the case may be, and its housing sponsor or developer, for housing units financed, insured, coinsured or otherwise assisted by the agency or by the department, as the case may be. Except for the federal government, the right to control rent on such units shall reside exclusively in the agency or the department, as the case may be, and the housing sponsor or developer so regulated shall not otherwise be subject to controls on rent imposed by any state or local agency or other local public entity.

(Amended by Stats. 1982, Ch. 1447, Sec. 2.)



50203

Nothing in this division shall be construed to authorize the creation of a debt or liability of the state within the meaning of Section 1 of Article XVI of the State Constitution.

(Added by Stats. 1979, Ch. 97.)









PART 2 - DEPARTMENT OF HOUSING AND COMMUNITY DEVELOPMENT

CHAPTER 1 - Organization of the Department and General Powers

50400

The Department of Housing and Community Development is hereby continued in existence in the Business, Consumer Services, and Housing Agency.

(Amended by Stats. 2012, Ch. 147, Sec. 19. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



50400.5

Notwithstanding Section 13340 of the Government Code, or any other provision of law, any money contained in the Rural Predevelopment Loan Fund created pursuant to Section 50516, the Predevelopment Loan Fund created pursuant to Section 50531, the Housing Rehabilitation Loan Fund created pursuant to Section 50661, the Homeownership Assistance Fund created pursuant to Section 50778, and the Rental Housing Construction Fund created pursuant to Section 50740, is hereby continuously appropriated, without regard to fiscal year, for any purposes authorized by statute. It is the intent of the Legislature that this section also supersede the amounts appropriated pursuant to Items 2240-101-635, 2240-101-929, 2240-101-936, 2240-101-938, and 2240-101-980, respectively, of the Budget Act of 1984 (Ch. 258, Stats. 1984).

(Amended by Stats. 2001, Ch. 395, Sec. 2. Effective October 1, 2001.)



50401

The department shall be administered by an executive officer known as the Director of Housing and Community Development. The director shall be appointed by the Governor, subject to confirmation by the Senate, and shall hold office at the pleasure of the Governor. The director shall receive the annual salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1977, Ch. 610.)



50402

The provisions of Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code apply to the department, and the director is the head of the department within the meaning of such provisions. The director shall perform all duties, exercise all powers, discharge all responsibility, and administer and enforce all laws, rules, and regulations under the jurisdiction of the department. The director shall keep all books and records necessary for proper and efficient administration of the department. In order to assist in the administration of the department’s loan and grant programs, the director may appoint committees of department employees and public representatives, the latter to serve without compensation except for reimbursement of expenses pursuant to law.

(Amended by Stats. 1981, Ch. 1165.)



50403

The Governor shall appoint, upon the recommendation of the director, a deputy director. The deputy director shall hold office at the pleasure of the director and shall receive a salary as shall be fixed by the director with the approval of the Department of Finance.

(Added by Stats. 1977, Ch. 610.)



50404

The work of the department shall be divided into the following three divisions:

(a) The Division of Codes and Standards.

(b) The Division of Housing Policy Development.

(c) The Division of Financial Assistance.

(Amended by Stats. 2005, Ch. 348, Sec. 3. Effective January 1, 2006.)



50405

Each division shall be in the charge of a chief, under the direction of the director. The chiefs shall be appointed, upon recommendation by the director, by the Governor. Such division chiefs shall hold office at the pleasure of the director, and shall receive a salary as shall be fixed by the director with the approval of the Department of Finance.

(Added by Stats. 1977, Ch. 610.)



50405.2

The Division of Codes and Standards shall be divided into two sections, the Housing Standards Section and the Manufactured Housing Section. Each section shall be in the charge of an assistant chief, under the direction of the chief. The assistant chiefs shall be appointed, upon recommendation by the director, by the Governor. Such assistant chief shall hold office at the pleasure of the director, and shall receive a salary as shall be fixed by the director with the approval of the Department of Finance.

(Added by Stats. 1980, Ch. 1149.)



50406

For the purposes of this division, the department has all of the following powers:

(a)  To sue and be sued in its own name.

(b)  To have an official seal and to alter it at pleasure.

(c)  To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions.

(d)  To employ architects, planners, engineers, attorneys, accountants, experts in housing construction, management and finance, and any other advisers, consultants, and agents necessary for the performance of its functions and to fix their compensation in accordance with applicable law.

(e)  To provide advice, technical information, and consultative and technical services as provided in this division.

(f)  To establish, revise from time to time, and charge and collect fees and charges for services provided pursuant to this division.

(g)  To accept gifts, grants, or loans of funds or property, or financial or other aid, from any federal or state agency or private source and to comply with conditions thereof not contrary to law.

(h)  To enter into agreements or other transactions with any governmental agency, including an agreement for administration of a housing or community development program of the governmental agency by the department, or for administration by another governmental agency of a program of the department, either in whole or in part.

(i)  To enter into any agreements and perform any acts necessary to obtain subsidies for use in connection with the exercise of powers and functions of the department, and to transfer those subsidies to others as required by the agreement.

(j)  To appear in its own behalf before boards, commissions, departments, or other agencies of local, state, or federal government.

(k)  To establish any regional offices necessary to effectuate the department’s purposes and functions.

( l)  To acquire real or personal property, or any interest therein, on either a temporary or long-term basis, in its own name by gift, purchase, transfer, foreclosure, lease, option, or otherwise, including easements or other incorporeal rights in property.

(m)  To provide bilingual staff in connection with services of the department and make available departmental publications in a language other than English when necessary to effectively serve groups for which the services or publications are made available.

(n)  To do any and all things necessary to carry out its purposes and exercise the powers expressly granted by this division.

(o)  (1)  To sell real property acquired by the department in a foreclosure, by deed in lieu of foreclosure, or sale under a power of sale on a deed of trust, lien, or by exercise of any other security interest on real property securing repayment of a loan or performance under a grant or loan made by the department. Real property so acquired shall be sold for market value and sale proceeds shall be placed in the fund from which the secured loan or grant was made.

(2)  The department may establish terms, conditions, and restrictions for the sale of real property, including a requirement that the real property be used for housing for persons and families of low or moderate income, and those terms, conditions, and restrictions shall be set forth in the deed or other instrument of conveyance.

(3)  The department may conduct the sale, utilize the assistance of any local public agency authorized to conduct sales of real property, contract with a licensed real estate broker to conduct the sale, or utilize other reasonable marketing methods if the department determines that one of these options will result in a more prompt or cost-efficient sale.

(4)  If the director offers to sell residential real property directly pursuant to this subdivision, the department shall close escrow within 120 days after both of the following have occurred: a qualified buyer has received approval of the department; and the buyer has obtained adequate financing for the purchase. If the deadline set forth in this paragraph is not met, the director shall employ a licensed real estate broker in connection with the proposed sale. The department may exceed the time requirements of this paragraph if the director finds that this is necessary due to factors outside the control of the department, including death of the buyer, inability of the borrower to qualify for financing from a lender, substantial damage to the property resulting from a natural disaster or other act of God, or extraordinary procedural requirements or conditions imposed by the lender or title and escrow company.

(5)  The director shall perform all of the actions specified in subparagraphs (A), (B), and (C) within 30 days after both of the following have occurred: a qualified buyer has received approval of the department; and the buyer has obtained adequate financing for the purchase.

(A)  Identify repair work needed to be performed on the property.

(B)  Cause an appraisal of the property to be completed.

(C)  Determine whether it is appropriate to rent the property until it is sold.

(6)  Sales of real property made pursuant to this section are not subject to the requirements of Sections 11011 and 11011.1 of the Government Code.

(7)  Failure to comply with this subdivision shall not invalidate any right, title, or interest acquired by a bona fide purchaser or encumbrancer for value.

(Amended by Stats. 1994, Ch. 146, Sec. 130. Effective January 1, 1995.)



50406.2

Notwithstanding any other provision of the law, the department may enter into long-term contracts or agreements for not more than 30 years for the purpose of servicing loans or grants or enforcing regulatory agreements or other security documents entered into pursuant to this part.

(Added by Stats. 1985, Ch. 1001, Sec. 1. Effective September 26, 1985.)



50406.5

(a)  Notwithstanding any other provision of law, the department may make advance payments to eligible borrowers and grantees under any loan or grant programs for housing established pursuant to this part, if the department makes all of the following determinations:

(1)  The advance payments are necessary to meet the purposes of the housing program.

(2)  The advance payments are necessary for the feasibility of the assisted housing.

(3)  The use of the advanced funds is adequately regulated by contract or budgetary controls so that the opportunity to accrue interest on the funds is not unnecessarily reduced.

(b)  The department may enter into regulatory agreements to ensure that there is adequate financial security for the funds from which those advance payments are made.

(Added by Stats. 1985, Ch. 1001, Sec. 1.3. Effective September 26, 1985.)



50406.7

(a) Notwithstanding any other law, the department is authorized to reduce the interest rate on any loan issued by the department to a rental housing development to as low as forty-two hundredths of 1 percent per annum, or a rate determined by the department that is sufficient to cover the costs of project monitoring described in subdivision (c) of Section 50675.6, whichever is greater, if the development meets all of the following requirements:

(1) The development has no other debt with regularly scheduled or amortizing debt service payments. The department reserves the right to impose a default interest rate of 3 percent should amortizing debt be placed on the project.

(2) The development will utilize low-income housing tax credits.

(3) The sponsor determines that the loan issued by the department is not eligible to be treated as debt for federal or state low-income housing tax credit purposes without a reduction in the interest rate of the loan. The determination must be acceptable to the department. The department may contract with a third-party tax professional for verification, the cost of which shall be borne by the sponsor.

(4) The development has no debt in a senior lien position to the department’s debt.

(5) The development has 35 percent or more of the total units in the project serving households with income not exceeding 30 percent of the area median income.

(6) The new department loan shall not be used to supplant or replace an existing department loan.

(b) The department is authorized to change the current interest rate for any loan for which it receives a loan extension request associated with an award of federal or state low-income housing tax credits made on or after January 1, 2014, to the applicable federal rate most recently published by the United States Internal Revenue Service. The additional tax credit equity generated by the change in interest rate shall be used for rehabilitation of the development. If the total amount of debt and accrued interest at the end of the loan term would be greater after making this change than it would have been under the original interest rate, the department may forgive an amount of accrued interest equal to the lesser of either the amount necessary to make the expected principal and accrued interest the same as it would have been using the original interest rate, or the total amount of interest accrued at the time of the sponsor’s request.

(c) The department shall charge a fee in an amount sufficient to cover administrative costs associated with a loan modification requested by a borrower pursuant to this section.

(Added by Stats. 2014, Ch. 445, Sec. 1. Effective January 1, 2015.)



50407

The department is the principal state department responsible for coordinating federal-state relationships in housing and community development, except for housing finance. The department is the principal state department responsible for implementation of the California Statewide Housing Plan. The department shall continually evaluate the impact upon the state of federal policies and programs affecting housing and community development and encourage full utilization of federal programs available for assisting the residents of this state, the private housing industry, and local public entities in satisfying housing and community development needs in this state. The department shall encourage and assist housing and community development in rural areas and among Indian residents of the state. The department shall encourage mutual self-help projects, home management training, and relocation assistance. The department shall promote maximum utilization of federal subsidies available to meet housing needs of very low income households and other persons and families of low or moderate income, or both. The department shall assist communities and persons to avail themselves of state housing programs.

(Amended by Stats. 1985, Ch. 675, Sec. 2.)



50407.5

Notwithstanding the transfer of the department from the Business, Transportation, and Housing Agency to the Business, Consumer Services, and Housing Agency, the department, the Department of Transportation, and the California Transportation Commission shall coordinate state housing and transportation policies and programs to help achieve state and regional planning priorities and to maximize cobenefits of infrastructure investments.

(Added by Stats. 2012, Ch. 147, Sec. 20. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



50408

(a)  On or before December 31 of each year, the department shall submit an annual report to the Governor and both houses of the Legislature on the operations and accomplishments during the previous fiscal year of the housing programs administered by the department, including, but not limited to, the Emergency Housing and Assistance Program and Community Development Block Grant activity.

(b)  The report shall include all of the following information:

(1)  The number of units assisted by those programs.

(2)  The number of individuals and households served and their income levels.

(3)  The distribution of units among various areas of the state.

(4)  The amount of other public and private funds leveraged by the assistance provided by those programs.

(5)  Information detailing the assistance provided to various groups of persons by programs that are targeted to assist those groups.

(6)  The information required to be reported pursuant to Section 17031.8.

(7) An evaluation, in collaboration with the Department of Veterans Affairs, of any program established by the department pursuant to Article 3.2 (commencing with Section 987.001) of Chapter 6 of Division 4 of the Military and Veterans Code.

(Amended by Stats. 2013, Ch. 727, Sec. 4. Effective October 10, 2013.)



50409

Except where the department is specifically vested by this part or by any other provision of law with the authority to adopt rules and regulations, and except as provided in Section 18930, the commission may adopt, amend, and repeal rules and regulations reasonably necessary to carry out this part or by any other provision of law. Any rules and regulations of the commission in effect on September 26, 1975, shall remain in effect until amended or repealed except that building standards, as defined in Section 18909, shall remain in effect only until January 1, 1985, or until adopted, amended, repealed, or superseded by building standards adopted and published in the California Building Standards Code pursuant to the provisions of Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13, whichever occurs sooner.

(Added by Stats. 2007, Ch. 596, Sec. 15. Effective January 1, 2008.)






CHAPTER 2 - Policy Activities of the Department

50450

There is a California Statewide Housing Plan that was developed in cooperation with the private housing industry as well as regional and local housing and planning agencies and other agencies of the state. The plan serves as a state housing plan for all relevant purposes.

(Amended by Stats. 1985, Ch. 675, Sec. 4.)



50451

The California Statewide Housing Plan shall incorporate a statement of housing goals, policies, and objectives, as well as all of the following segments:

(a) An evaluation and summary of housing conditions throughout the state, with particular emphasis upon the availability of housing for all economic segments of the state. The evaluation shall include summary statistics for all counties, all multicounty metropolitan areas, and rural areas, as defined and designated by the Bureau of the Census of the United States Department of Commerce, rather than as defined in Section 50101. The evaluation shall include the existing distribution of housing by type, size, gross rent, value, and, to the extent data is available, condition, and the existing distribution of households by gross income, size, and ethnic character for each of those areas.

(b) A determination of the statewide need for housing development for the year the plan is revised and projected four additional years ahead. The determination of statewide need shall be established as the minimum number of units necessary to be built or rehabilitated in order to provide sufficient housing to house all residents of the state in standard, uncrowded units in suitable locations.

(c) Goals for the provision of housing assistance for the year the plan is revised and projected four additional years ahead. The goals shall be established as the minimum number of households to be assisted that will result in achieving, by the fourth subsequent year, a substantial reduction in the number of very low income households and other persons and families of low or moderate income constrained to pay more than 30 percent of their gross income for housing. Income groups to be considered in establishing the goals shall be designated by the department and shall include households a significant number of which are required to pay more than 30 percent of their gross income for housing in the fiscal year the plan is revised, as determined by the department.

(d) An identification of governmental and nongovernmental constraints and obstacles and specific recommendations for their removal.

(e) An analysis of state and local housing and building codes and their enforcement. The analysis shall include consideration of whether those codes contain sufficient flexibility to respond to new methods of construction and new materials.

(f) Recommendations for actions by federal, state, and local governments and the private sector that will contribute to the attainment of the housing goals established for California.

(g) A housing strategy that coordinates the housing assistance and activities of state and local agencies, including the provision of housing assistance for various population groups including, but not limited to, elderly persons, persons with disabilities, large families, families where a female is the head of the household, farmworker households, and other specific population groups as deemed appropriate by the department. To inform the strategy, the department shall, to the extent possible, do the following:

(1) Consider information compiled by the University of California pursuant to Section 9101.5 of the Welfare and Institutions Code, and from provider and consumer organizations as available.

(2) Consult with various state departments, including the California Department of Aging, the State Department of Social Services, the State Department of Health Care Services, the Employment Development Department, the State Department of Developmental Services, and other state departments or agencies to obtain information deemed relevant to the housing needs of populations addressed in the housing strategy. This paragraph shall not be construed to require activity beyond the customary scope of the department’s planning process.

(h) A review of housing assistance policies, goals, and objectives affecting the homeless.

(Amended by Stats. 2012, Ch. 34, Sec. 27. Effective June 27, 2012.)



50452

The department shall update and provide a revision of the California Statewide Housing Plan to the Legislature by January 1, 2006, by January 1, 2009, and every four years thereafter. The revisions shall contain all of the following segments:

(a) A comparison of the housing need for the preceding four years with the amount of building permits issued and mobilehome units sold in those fiscal years.

(b) A revision of the determination of the statewide need for housing development specified in subdivision (b) of Section 50451 for the current year and projected four additional years ahead.

(c) A revision of the housing assistance goals specified in subdivision (c) of Section 50451 for the current year and projected four additional years ahead.

(d) A revision of the evaluation required by subdivision (a) of Section 50451 as new census or other survey data become available. The revision shall contain an evaluation and summary of housing conditions throughout the state and may highlight data for multicounty or regional areas, as determined by the department. The revision shall include a discussion of the housing needs of various population groups, including, but not limited to, the elderly persons, disabled persons, large families, families where a female is the head of the household, and farmworker households.

(e) An updating of recommendations for actions by federal, state, and local governments and the private sector which will facilitate the attainment of housing goals established for California.

The Legislature may review the plan and the updates of the plan and transmit its comments on the plan or updates of the plan to the Governor, the Secretary of Business, Consumer Services and Housing, and the Director of Housing and Community Development.

(Amended by Stats. 2013, Ch. 352, Sec. 376. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50453

The California Statewide Housing Plan developed pursuant to Section 50450 shall provide a reference guide for local housing market studies and for local housing elements required by Section 65302 of the Government Code. It is also intended to provide a framework for local housing plans.

(Amended by Stats. 2004, Ch. 818, Sec. 6. Effective January 1, 2005.)



50454

The goals and recommendations adopted for the California Statewide Housing Plan shall be published once adopted, and shall be republished as revisions are adopted. Sufficient copies shall be made available for distribution to concerned persons throughout the state.

(Added by Stats. 1977, Ch. 610.)



50455

(a)  The department shall develop a statewide farm labor housing assistance plan and related policies, goals, and objectives for inclusion in the California Statewide Housing Plan.

(b)  The farm labor housing assistance plan shall include, but not be limited to, an identification of impediments to the production of housing affordable to farm laborers, federal, state, and local sources of financing, private sources of funding, innovative approaches to financing that could be used as a model, the analysis of the need for permanent and migrant housing, and measures that need to be implemented to address the need for farm labor housing.

(c)  The department shall establish a task force to assist in the development of the farm labor housing assistance plan. The task force shall include representatives of state housing departments and agencies involved in the planning and production of housing, infrastructure, and services to farm laborers and representatives from local government, agricultural organizations, organizations of farm laborers, and organizations serving farm laborers and low-income residents in rural areas.

(d)  The department shall develop or revise the farm labor housing assistance plan on or before July 1, 2002. In the event the department does not update or provide the next revision of the California Statewide Housing Plan pursuant to Section 50452 on or before July 1, 2002, the department shall release the farm labor housing assistance plan separately from the California Statewide Housing Plan.

(Amended by Stats. 2000, Ch. 312, Sec. 2. Effective September 7, 2000.)



50455.6

The Legislature finds and declares that a severe shortage of affordable housing exists for low- and moderate-income households, including the elderly, disabled persons, and other special needs populations. It is the intent of the Legislature that housing designed especially for low- and moderate-income elderly, disabled persons, and other special needs populations be given due consideration in the administration of the development, preservation, and rehabilitation of housing, and other housing programs, including encouraging the inclusion of supportive services to meet the unique housing needs of these populations.

(Added by Stats. 2001, Ch. 577, Sec. 3. Effective January 1, 2002.)



50456

The department shall collect, publish, and make available to the public information about federal, state, and local laws regarding housing and community development. The department may provide a statistics and research service for the collection and dissemination of information affecting housing and community development.

(Added by Stats. 1977, Ch. 610.)



50457

The department shall develop specifications for the structure, functions, and organization of a housing and community development information system for this state. Such system shall include statistical, demographic, and community development data which will be of assistance to local public entities in the planning and implementation of housing and community development programs.

The department shall, subject to the availability of moneys therefor, establish prototype housing and community development information systems in two or more counties or multiple-county areas. The department shall operate the prototype systems, or it may contract with one or more counties, or with one or more counties and with one or more cities, or with a regional agency including one or more counties for operation of one or more prototype systems and shall report to the Legislature thereon.

(Added by Stats. 1977, Ch. 610.)



50458

The department shall assist and advise the Office of Planning and Research on the performance of functions specified in Section 65040.3 of the Government Code.

(Added by Stats. 1977, Ch. 610.)



50459

(a)  The department may adopt, and from time to time revise, guidelines for any of the following:

(1)  The preparation of housing elements required by Section 65302 and Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(2)  The preparation of a document that meets both of the following sets of requirements:

(A)  Requirements for housing elements pursuant to Section 65302 and Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(B)  Requirements for the Consolidated Submissions for Community Planning and Development Programs required by Part 91 of Title 24 of the Code of Federal Regulations.

(b)  The department shall review housing elements and amendments for substantial compliance with Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code and report its findings pursuant to Section 65585 of the Government Code.

(c)  On or before April 1, 1995, and annually thereafter, the department shall report to the Legislature on the status of housing elements and the extent to which they comply with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code. The department shall also make this report available to any other public agency, group, or person who requests a copy.

(d)  The department may, in connection with any loan or grant application submitted to the agency, require submission to the department for review of any housing element and any local housing assistance plan adopted pursuant to the Housing and Community Development Act of 1974 (Public Law 93-383).

(Amended by Stats. 1995, Ch. 686, Sec. 8. Effective October 10, 1995. Operative January 1, 1996, by Sec. 9 of Ch. 686.)



50460

The department shall adopt guidelines relating to relocation assistance by public entities, as defined in Section 7260 of the Government Code, pursuant to the provisions of Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code. The department may provide consulting and technical assistance to these public entities in drafting and amending rules and regulations relating to relocation assistance. The department may require these public entities to reimburse the department for any assistance the department provides.

The department shall, at intervals of two years, review relocation plans prepared pursuant to Section 33411, and the progress in implementation of the plans.

(Amended by Stats. 1983, Ch. 323, Sec. 60.32. Effective July 1, 1983.)



50462

The department may initiate, develop, and propose regulations for adoption by the agency and review regulations proposed by the board prior to their taking effect, with respect to the following:

(a)  Standards for affirmative marketing programs of housing sponsors seeking financial assistance from the agency.

(b)  Criteria for certifying that the sale or conveyance of real property pursuant to Section 51061 or Section 51251 will primarily benefit persons and families of low or moderate income living in a housing development or a residential structure.

(c)  Regulations permitting grants to be made by the agency to housing sponsors for the purpose of attaining affordable rents in housing developments financed by the agency. Such grants shall not be made with moneys derived from the sale of bonds.

(d)  Regulations governing payments, procedures, and eligibility for relocation assistance for individuals and families displaced by actions of the agency or of housing sponsors of housing developments or neighborhood improvement loans.

(e)  Criteria for qualification of persons, families, and households as persons and families of low or moderate income, lower income households, or very low income households.

(f)  Regulations establishing the maximum percentage of income which may be paid by persons and families of low or moderate income for housing cost within the meaning of the term affordable housing cost, as defined in Section 50052.5.

(g)  Regulations designating geographical areas of need throughout the state for housing construction or rehabilitation, as identified in the California Statewide Housing Plan, identifying housing markets in which insufficient financing is available for purchase or rehabilitation of existing housing, identifying types of households with particularly severe housing needs, or establishing priority criteria for the selection of homes and projects to be financed as housing developments or neighborhood improvement loans.

(h)  Criteria for inclusion of nonhousing facilities in housing developments financed by the agency.

Regulations proposed by the agency in such areas of responsibility shall not take effect without concurrence of the director, the Secretary of Business, Consumer Services and Housing, or a representative of the secretary specifically designated for such review and approval.

(Amended by Stats. 2013, Ch. 352, Sec. 377. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50463

The department may certify local housing agents, and may periodically review, recertify, and decertify such local housing agents as provided in Section 51252.

(Added by Stats. 1977, Ch. 610.)



50464

The department may:

(a)  Make investigations of housing and community development in California.

(b)  Call conferences of representatives of all levels of government, industry, and private groups, to discuss housing and community development problems of California.

(c)  Investigate and report upon substandard housing and the problems resulting therefrom and the work being done to remedy such conditions.

(d)  Study the operation and enforcement of housing, building, zoning, and subdivision laws and regulations, of housing finance, taxes, redevelopment programs and public housing projects, as related to housing and community development.

(e)  Examine the records of housing authorities and redevelopment agencies, and secure from them reports and copies of their records at any time.

(f)  Promote the formation of organizations intended to increase the supply of adequate housing and the proper living environment for all the people of the state.

(g)  With the Department of Transportation, investigate and report upon the consistency between state, local, and federal housing plans and programs and state, local, and federal transportation plans and programs.

(Amended by Stats. 1978, Ch. 1351.)



50465

(a) On or before January 1, 2009, the Department of Water Resources shall propose for adoption and approval by the California Building Standards Commission updated requirements to the California Building Standards Code for construction in areas protected by the facilities of the Central Valley Flood Protection Plan where flood levels are anticipated to exceed three feet for the 200-year flood event. The amendments to the California Building Standards Code shall be sufficient to reduce the risk of flood damage and to protect life, safety, and the construction in those areas.

(b) Before the department proposes the amendments to the California Building Standards Code required pursuant to subdivision (a), the department shall consult with the Central Valley Flood Protection Board, the Division of the State Architect, and the Office of the State Fire Marshal.

(Added by Stats. 2007, Ch. 364, Sec. 7. Effective January 1, 2008.)






CHAPTER 3 - Assistance Activities of the Department

50500

The department may, upon receipt of a request of a local public entity, provide advisory assistance or staffing for development of new and rehabilitated housing for persons and families of low or moderate income, the elderly, and persons displaced by governmental action, and in the development of programs to correct or eliminate blight and deterioration and to effect community development or redevelopment. In providing such advisory assistance, the department shall encourage, to the extent possible, the location of housing developments in proximity to public transit service and, in assisting with programs of neighborhood rehabilitation, shall consider the availability of such services.

The department may contract with a local public entity to provide any necessary staff services associated with, or required by, a local public entity and which could be performed by the staff of a redevelopment agency or housing authority.

The department may provide technical assistance in developing housing for students and faculty of universities and colleges upon the request of a potential housing sponsor, or at the request of the governing board or other agency of a university or college.

(Amended by Stats. 1978, Ch. 1351.)



50501

The department may furnish counseling and guidance services to aid any governmental agency or any private or nonprofit organization or persons in securing the financial aid or cooperation of government agencies in the undertaking, construction, maintenance, operation, or financing of housing for Indians, farm laborers and their families, persons and families displaced by action of any state or local public entity, workers engaged in cutting, processing, milling, handling, or shipping lumber or lumber products, the families of such workers, veterans, the elderly and handicapped, and persons and families of low or moderate income. The department may contract for or sponsor, subject to the availability of federal funds, experimental or demonstration projects for permanently fixed or mobile housing designed to meet the special needs of agricultural workers, persons displaced by action of any local public entity, the handicapped, the elderly, veterans, Indians, and persons and families of low or moderate income. Such contracts or sponsorship agreements may be between the department and local public entities, private enterprise, or nonprofit organizations.

(Amended by Stats. 2013, Ch. 727, Sec. 5. Effective October 10, 2013.)



50502

The department shall encourage research and demonstration projects to develop new and better techniques, including techniques of rehabilitation, for increasing the quality and supply of housing for persons and families of low or moderate income and may make grants or loans, with or without interest, in connection therewith.

(Added by Stats. 1977, Ch. 610.)



50503

The department may adopt rules and regulations establishing a mutual self-help housing technical assistance program providing grants to nonprofit housing sponsors for carrying out programs of technical and supervisory assistance to aid persons and families of low or moderate income to develop mutual self-help housing.

(Added by Stats. 1977, Ch. 610.)



50504

The department may make grants to nonprofit housing sponsors and local public entities for operating, administrative, and other expenses of planning, constructing, rehabilitating, and operating assisted housing and may make grants to housing sponsors for the benefit of residents of assisted housing in order to achieve lower rentals for some or all of the units within the assisted housing. Such grants may not be made with moneys derived from the sale of bonds.

(Added by Stats. 1977, Ch. 610.)



50505

The department may enter into agreements to provide staffing to assist government agencies in the conduct of federal loan and grant programs for the provision of housing for veterans and persons and families of low or moderate income in this state.

(Amended by Stats. 2013, Ch. 727, Sec. 6. Effective October 10, 2013.)



50506

The department may conduct programs of subsidies for occupants of existing housing pursuant to Section 8 of the United States Housing Act of 1937, or other federal programs, but may not submit any competitive application for operation of an existing housing program in a geographic area which includes a local public entity that has applied. However, in conducting subsidy programs pursuant to this section, the department shall not operate housing developments or engage in the purchase, lease, or sublease of housing developments.

(Amended by Stats. 1981, Ch. 1165.)



50506.5

(a)  It is the intent of the Legislature to accomplish both of the following:

(1)  To prevent the unnecessary separation of children from their families because of homelessness or the lack of adequate shelter.

(2)  To assist in the reunification of foster children and their families when housing remains a problem.

(b)  The department may, upon the request of a local public entity, provide technical assistance for the purpose of developing applications and plans from the local public entity for federal funding under the Section 8 housing certificate program created by Section 553 of the Cranston-Gonzalez National Affordable Housing Act (P.L. 101-625).

(c)  As used in this section, “Section 8” means Section 8 of the United States Housing Act of 1937 (Sec. 1437 et seq., Title 42, U.S.C.).

(Added by Stats. 1992, Ch. 292, Sec. 2. Effective July 23, 1992.)



50507

The department may, upon request by a local public entity, provide technical assistance of staffing for the purpose of developing applications and plans for community development funding pursuant to the Housing and Community Development Act of 1974 (P.L. 93-383) or other federal programs.

(Amended by Stats. 1981, Ch. 1165.)



50508

The department shall endeavor to obtain community development funds available under Title I of the Housing and Community Development Act of 1974 (P.L. 93-383) or other federal programs. The department may, if federal funds are available, conduct an innovative neighborhood preservation program in cooperation with a local public entity.

(Amended by Stats. 1981, Ch. 1165.)



50508.5

The department may compile, analyze, and report upon the use in redevelopment project areas, of federal funds granted under selected federal programs, including Title I of the Housing and Community Development Act of 1974 (Public Law 93-383), as amended. The department may report the amounts and percentage of such funds used for the purpose of (1) principally benefiting persons of low and moderate income, (2) aiding in the prevention or elimination of slums and blight, or (3) meeting other community development needs having a particular urgency. Such analysis may include an assessment of the extent to which the application of such funds meet the specified purposes. Redevelopment agencies and other local agencies shall promptly respond to any requests for information from the department in connection with its duties under this section.

The department shall publish its analysis and assessment as necessary.

(Amended by Stats. 1981, Ch. 1165.)



50509

The department may provide technical assistance to any public entity or public utility undertaking construction, maintenance, operation, or financing of replacement housing designed for persons displaced because of the acquisition or clearance of real property for public purposes.

(Added by Stats. 1977, Ch. 610.)



50510

The department shall develop and, subject to specific authorization and appropriation by the Legislature or the availability of federal subsidies, implement demonstration subsidy programs to test the effectiveness of one or more housing subsidy programs for veterans, very low income households, or other persons and families of low or moderate income. Such programs may include housing allowance payments, homeownership downpayment assistance, homeownership interest subsidy, leased housing subleased to very low income households, rent supplement payments on behalf of very low income households, or other types of subsidy programs.

(Amended by Stats. 2013, Ch. 727, Sec. 7. Effective October 10, 2013.)



50510.5

The department may provide technical assistance to housing sponsors who are involved in any of the following activities:

(a)  The development of cooperatively owned mobilehome parks for persons and families of low and moderate income.

(b)  The development of mobilehome parks in which the rents charged for spaces are affordable to and occupied by persons and families of low and moderate income.

(c)  The development of manufactured housing subdivisions in which lots and mobilehomes will be purchased by persons and families of low and moderate income.

The department may also provide technical assistance to cooperatives and nonprofit housing sponsors who are involved in the purchase of an existing mobilehome park which is placed on the market and which will be occupied primarily by persons and families of low and moderate income.

(Added by Stats. 1980, Ch. 1136.)



50511

The department may provide potential housing sponsors and persons and families of low or moderate income such advisory consultative training and educational services as will assist them to become owners or tenants of housing financed under this division. Such training and services may include but are not limited to, technical and professional planning assistance, the preparation and promulgation of organizational planning and development outlines and guides, consultation services, training courses, seminars and lectures, the preparation and dissemination of newsletters and other printed materials, and the services of field representatives.

The department shall, subject to appropriation by the Legislature, or the availability of private, local governmental, or federal funds establish a program of such home management training for persons and families of low or moderate income who are occupants or potential occupants of assisted housing.

The department may provide potential housing sponsors of multiple-unit housing developments with advisory consultative training and educational services in the management of housing.

(Added by Stats. 1977, Ch. 610.)



50512

The department may provide technical assistance and aid to governmental agencies, nonprofit corporations, and housing sponsors for the purpose of providing the benefits of assisted housing to veterans, very low income households, and persons and families of low or moderate income which are handicapped or in which the head of household has been previously confined to institutional care. Subject to the availability of staff resources, the department shall coordinate its technical assistance activities and loan and grant programs in order to increase participation and understanding of those activities and programs by public and private groups and individuals seeking to expand or improve housing opportunities for veterans, the elderly, or the handicapped.

(Amended by Stats. 2013, Ch. 727, Sec. 8. Effective October 10, 2013.)



50513

The department may provide comprehensive technical assistance to tribal housing authorities, housing sponsors, and governmental agencies on reservations, rancherias, and on public domain to facilitate the planning and orderly development of suitable, decent, safe, and sanitary housing for American Indians residing in such areas. Such assistance may include technical assistance in land use planning, natural and environmental resource planning, and economic resource planning. Upon request of the governing body of a reservation or rancheria, the department may act on behalf of the tribal housing authority and perform the functions thereof and for such purpose shall have all the powers granted to housing authorities by Part 2 (commencing with Section 34200) of Division 13.

(Added by Stats. 1977, Ch. 610.)



50514

The department shall take appropriate measures to assure that its services and publications are available to persons and families having limited fluency in the English language, in order to assure full participation by such persons and families in programs administered by the department. Where a significant number of persons in a community have limited fluency in the English language, services and essential publications of the department shall be provided in the native language of such persons.

(Added by Stats. 1977, Ch. 610.)



50514.5

Notwithstanding the proviso to subitem (b) of Item 190 of the Budget Act of 1976, sixty thousand dollars ($60,000) of the amount appropriated by subitem (b) of Item 190 of the Budget Act of 1976 shall not be allocated and expended as provided therein and shall instead be allocated by the Department of Finance to the Department of Housing and Community Development for a loan to a community nonprofit organization for technical assistance in the development of an industrial park in the city of Calexico. The loan shall be repaid upon the terms and conditions prescribed by the Department of Finance.

(Added by renumbering Section 50518 by Stats. 1999, Ch. 83, Sec. 114. Effective January 1, 2000.)






CHAPTER 3.2 - The Joe Serna, Jr. Farmworker Housing Grant Program

50515.2

(a) Notwithstanding any other law, the department may extend the term of an existing multifamily housing loan made by the department under the original Rental Housing Construction Program established by Chapter 9 (commencing with Section 50735), the Special User Housing Rehabilitation Program established by Section 50670, or the Deferred Payment Rehabilitation Loan Program established by Chapter 6.5 (commencing with Section 50660) upon the request of any borrower subject to the following conditions:

(1) The borrower shall provide to the department a complete report showing all existing tenants, their incomes, as reported in the most recent annual income certification, and the rents currently charged to each tenant.

(2) The borrower shall agree to an extension of the term of the loan by an additional 55 years from the date of departmental approval. If the department determines that the remaining useful life of a project is less than 55 years, the loan may be extended for the remaining useful life of the project, but not less than 30 years. The department may convert the existing outstanding principal and any accrued interest into the new loan amount. The interest rate on the extended term shall be 3 percent simple interest. All future payments of principal and interest may be deferred except for a percentage of interest equal to the percentage charged in the Multifamily Housing Program (Chapter 6.7 (commencing with Section 50675)) for the department’s ongoing monitoring and management responsibilities.

(3) The borrower shall agree to amend or replace the existing regulatory agreement to include terms generally equivalent to those used in the Multifamily Housing Program. In addition, the borrower shall agree to replace, amend, or revise any other loan document as necessary to accomplish the purposes of this section.

(4) (A) The borrower shall agree to a rent schedule that ensures that all assisted units are affordable to households earning no more than 60 percent of the area median income and that at least 35 percent of all assisted units shall be reserved for, affordable to, and occupied by, households earning less than or equal to the midlevel target used by the Multifamily Housing Program, unless the department finds both of the following:

(i) That the project income is insufficient to maintain fiscal integrity, as that term is used in the Multifamily Housing Program, and is insufficient to maintain the rents required under this subparagraph pursuant to the terms of the Uniform Multifamily Regulations, or any successor regulations, except that commercial vacancy loss shall be projected based on the operating history of the project, commercial vacancy rates in the neighborhood, and similar factors typically used by commercial lenders.

(ii) That the borrower has exhausted all available potential sources of rental subsidies, including, but not limited to, federal, state, and local funds.

(B) If the department finds that a reduction in the percentage of assisted units to less than 35 percent of assisted units is justified, it shall ensure that the largest possible percentage is reserved for the targeted households.

(C) For the purposes of this paragraph, “midlevel target used by the Multifamily Housing Program” shall mean the following:

(i) For counties with an area median income of 110 percent or less of the state median income, it shall mean households earning 30 percent of state median income, expressed as a percentage of area median income.

(ii) For counties with an area median income that exceeds 110 percent of the state median income, it shall mean households earning less than 35 percent of state median income, expressed as a percentage of area median income.

(5) No tenant residing in a project at the time of an extension authorized by this section may be displaced as a result of the regulatory revisions authorized by this section, and, for the initial operating year after approval of the extension, that tenant may not have his or her rent increased above the amounts specified in his or her preexisting regulatory agreements, except that no tenant may pay less than 30 percent of his or her income, calculated pursuant to the Multifamily Housing Program criteria. If a rent increase authorized under this section would exceed a 10 percent increase in payment for a lower income tenant, the project owner shall phase in the increase so that it does not exceed 10 percent per year. After the initial operating year after the extension authorized under this section, the rents for all regulated units that are subject to the new agreement may be adjusted in the percentage calculated pursuant to the Multifamily Housing Program criteria, plus the amount necessary to bring an individual tenant up to the 30-percent-of-income standard, provided that the total annual increase does not exceed 10 percent. Rent adjustments for all tenants occupying assisted units at the time of the extension shall be based on the tenant’s initial rent established under this paragraph. Upon vacancy of an assisted unit occupied at the time of the extension, the new base rent for that unit shall be established consistent with the standards used in the Multifamily Housing Program for the regulated income band, subject to the reservation of units required under paragraph (4).

(b) The department may approve an extension of a loan made by the department if it determines that the project has, or will have after rehabilitation or repairs, a potential remaining useful life of at least 30 years and that the project is deemed financially feasible pursuant to the terms of its Uniform Multifamily Regulations or successor regulations.

(c) The department may subordinate its loan or loans to refinance existing senior debt and to additional permanent financing if that additional senior debt is used only for rehabilitation, repairs, or improvements, or both, including related soft costs, that are modest in size, scope, and cost, as determined by the department and necessary to maintain and extend the useful life of the project.

(d) (1) For the purposes of this subdivision, the “agency projects” are the 26 projects assisted through the original Rental Housing Construction Program with funds administered by the California Housing Finance Agency.

(2) Upon the request of a borrower the agency may extend the term of an existing loan for an agency project by a period that is equal to the remaining useful life of the project, as determined by the agency, but not more than 55 years and not less than 30 years from the date of agency approval, under terms that are substantially consistent with the purposes of this section, if all of the following conditions are met:

(A) The borrower shall provide to the agency the report described in paragraph (1) of subdivision (a).

(B) The extension shall be subject to the conditions set forth in paragraph (2) of subdivision (a).

(C) The rent levels and tenant protections described in paragraphs (4) and (5) of subdivision (a) shall be satisfied, except that the agency, not the department, shall make the determination required under clause (i) of subparagraph (A) of paragraph (4) of subdivision (a) that the project income is insufficient to meet the agency’s affordable multifamily lending program requirements.

(3) Any determination or approval under this section regarding the agency projects shall be by the agency rather than the department.

(4) The borrower and the agency shall amend, replace, or revise any other loan documents or agreements governing the loans for the agency projects as necessary to accomplish the purposes of this section.

(5) All funds received by the agency for the agency projects, whether by loan repayment, foreclosure, accrued interest, or otherwise, shall be used to provide assistance to existing or future projects financed by or through the agency pursuant to terms consistent with the agency’s affordable multifamily lending programs.

(e) It is the intent of the Legislature in enacting this section that the department should manage its reserves for the original Rental Housing Construction Program in a manner that will allow for the continuation of current benefits to current low-income tenants for the longest period of time possible. Accordingly, rent subsidies shall be continued only for units occupied by lower income tenants who were in residence at the time of the extension authorized under this section.

(f) It is the intent of the Legislature in enacting this section to provide to the department the flexibility necessary to preserve the affordable rental units for which the state has already made a significant public investment. Accordingly, the department may implement this section through guidelines that shall not be subject to Chapter 2.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(g) This section shall become operative on July 1, 2008.

(h) This section shall not apply to loan extensions and senior debt subordinations executed by the department and recorded after the effective date of the guidelines adopted by the department pursuant to subdivision (h) of Section 50560.

(Amended by Stats. 2012, Ch. 780, Sec. 2. Effective January 1, 2013.)



50517.5

(a) (1) The department shall establish the Joe Serna, Jr. Farmworker Housing Grant Program under which, subject to the availability of funds therefor, grants or loans, or both, shall be made to local public entities, nonprofit corporations, limited liability companies, and limited partnerships, for the construction or rehabilitation of housing for agricultural employees and their families or for the acquisition of manufactured housing as part of a program to address and remedy the impacts of current and potential displacement of farmworker families from existing labor camps, mobilehome parks, or other housing. Under this program, grants or loans, or both, may also be made for the cost of acquiring the land and any building thereon in connection with housing assisted pursuant to this section and for the construction and rehabilitation of related support facilities necessary to the housing. In its administration of this program, the department shall disburse grants or loans, or both, to the local public entities, nonprofit corporations, limited liability companies, or limited partnerships or may, at the request of the local public entity, nonprofit corporation, limited liability company, or limited partnership that sponsors and supervises the rehabilitation or construction program, disburse grant funds to agricultural employees who are participants in a rehabilitation or construction program sponsored and supervised by the local public entity, nonprofit corporation, limited liability company, or limited partnership. No part of a grant or loan made pursuant to this section may be used for project organization or planning.

(2) Notwithstanding any other provision of this chapter, upon the request of a grantee the program also may loan funds to a grantee at no more than 3 percent simple interest. Principal and accumulated interest is due and payable upon completion of the term of the loan. For any loan made pursuant to this subdivision, the performance requirements of the lien shall remain in effect for a period of no less than the original term of the loan.

(3) The program shall be administered by the Director of Housing and Community Development and officers and employees of the department as he or she may designate.

(b) (1) The Joe Serna, Jr. Farmworker Housing Grant Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, all money in the fund is continuously appropriated to the department for making grants or loans, or both, pursuant to this section and Section 50517.10, for purposes of Chapter 8.5 (commencing with Section 50710), and for costs incurred by the department in administering these programs.

(2) There shall be paid into the fund the following:

(A) Any moneys appropriated and made available by the Legislature for purposes of the fund.

(B) Any moneys that the department receives in repayment or return of grants or loans from the fund, including any interest therefrom.

(C) Any other moneys that may be made available to the department for the purposes of this chapter from any other source or sources.

(D) All moneys appropriated to the department for the purposes of Chapter 8.5 (commencing with Section 50710) and any moneys received by the department from the occupants of housing or shelter provided pursuant to Chapter 8.5 (commencing with Section 50710). These moneys shall be separately accounted for from the other moneys deposited in the fund.

(c) (1) Grants and loans made pursuant to this section shall be matched by grantees with at least equal amounts of federal moneys, other cash investments, or in-kind contributions.

(2) For grant or loan requests of not more than five hundred thousand dollars ($500,000), the department may waive a part of the matching fund requirement in this subdivision if the grantee demonstrates an inability, as may be established by the department in “Notices of Funding Availability,” to secure adequate financing from other sources. Not more than 5 percent of the total amount appropriated to the department for the purposes of this section may be used to meet grant or loan requests in which a part of the matching fund requirement has been waived pursuant to this paragraph.

(d) With respect to the supervision of grantees, the department shall do the following:

(1) Establish minimum capital reserves to be maintained by grantees.

(2) Fix and alter from time to time a schedule of rents that may be necessary to provide residents of housing assisted pursuant to this section with affordable rents to the extent consistent with the maintenance of the financial integrity of the housing project. No grantee shall increase the rent on any unit constructed or rehabilitated with the assistance of funds provided pursuant to this section without the prior permission of the department, which shall be given only if the grantee affirmatively demonstrates that the increase is required to defray necessary operating costs or avoid jeopardizing the fiscal integrity of the housing project.

(3) Determine standards for, and control selection by grantees of, tenants and subsequent purchasers of housing constructed or rehabilitated with the assistance of funds provided pursuant to this section.

(4) (A) Require as a condition precedent to a grant or loan, or both, of funds that the applicant have site control that is satisfactory to the department; that the grantee be record owner in fee of the assisted real property or provide other security including a lien on the manufactured home that is satisfactory to the department to ensure compliance with the construction, financial, and program obligations; and that the grantee shall have entered into a written agreement with the department binding upon the grantee and successors in interest to the grantee. The agreement shall include the conditions under which the funds advanced may be repaid. The agreement shall include provisions for a lien on the assisted real property or manufactured home in favor of the State of California for the purpose of securing performance of the agreement. The agreement shall also provide that the lien shall endure until released by the Director of Housing and Community Development.

(B) If funds granted or loaned pursuant to this section constitute less than 25 percent of the total development cost or value, whichever is applicable, of a project assisted under this section, the department may adopt, by regulation, criteria for determining the number of units in a project to which the restrictions on occupancy contained in the agreement apply. In no event may these regulations provide for the application of the agreement to a percentage of units in a project that is less than the percentage of total development costs that funds granted or loaned pursuant to this section represent.

(C) Contemporaneously with the disbursement of the initial funds to a grantee, the department shall cause to be recorded, in the office of the county recorder of the county in which the assisted real property is located, a notice of lien executed by the Director of Housing and Community Development. The notice of lien shall refer to the agreement required by this paragraph for which it secures and it shall include a legal description of the assisted real property that is subject to the lien. The notice of lien shall be indexed by the recorder in the Grantor Index to the name of the grantee and in the Grantee Index to the name of the State of California, Department of Housing and Community Development. For manufactured housing, the liens shall be recorded by the department in the same manner as other manufactured housing liens are recorded. The department shall adopt by regulation criteria for the determination of the lien period. This regulation shall take into account whether the property is held by multifamily rental, single-family ownership, or cooperative ownership and whether it is new construction or rehabilitative construction. The lien period for manufactured housing liens for manufactured homes shall not exceed 10 years.

(D) Pursuant to regulations adopted by the department, the department may execute and cause to be recorded in the office of the recorder of the county in which a notice of lien has been recorded, or the department, as appropriate, a subordination of the lien. The regulations adopted by the department shall provide that any subordination of the lien shall not jeopardize the security interest of the state and shall further the interest of farmworker housing. The recitals contained in the subordination shall be conclusive in favor of any bona fide purchaser or lender relying thereon.

(E) Prior to funds granted pursuant to this section being used to finance the acquisition of a manufactured home, the grantee shall ensure that the home either is already installed in a location where it will be occupied by the eligible household or that a location has been leased or otherwise made available for the manufactured home to be occupied by the eligible household.

(5) Regulate the terms of occupancy agreements or resale controls, to be used in housing assisted pursuant to this section.

(6) Provide linguistically appropriate services and publications, or require grantees to do so, as necessary to implement the purposes of this section.

(7) The agreement between the department and the grantee shall provide, among other things, that both of the following occur:

(A) Upon the sale or conveyance of the real property, or any part thereof, for use other than for agricultural employee occupancy, the grantee or its successors shall, as a condition for the release of the lien provided pursuant to paragraph (4), repay to the fund the department’s grant and loan funds.

(B) Upon the sale or conveyance of the real property or any part thereof for continued agricultural employee occupancy, the transferee shall assume the obligation of the transferor and the real property shall be transferred to the new owner; provided that the transferee agrees to abide by the agreement entered into between the transferor and the department and that the new owner takes the property subject to the lien provided pursuant to paragraph (4), except that this lien shall, at the time of the transfer of the property to the new owner, be extended for an additional lien period determined by the department pursuant to paragraph (4), and the new owner shall not be credited with the lien period that had run from the time the transferor had acquired the property to the time of transfer to the new owner, unless the department determines that it is in the best interest of the state and consistent with the intent of this section to so credit the lien period to the new owner. However, the lien shall have priority as of the recording date of the lien for the original grantee, pursuant to paragraph (4).

(e) The department may do any of the following with respect to grantees:

(1) Through its agents or employees enter upon and inspect the lands, buildings, and equipment of a grantee, including books and records, at any time before, during, or after construction or rehabilitation of units assisted pursuant to this section. However, there shall be no entry or inspection of any unit that is occupied, whether or not any occupant is actually present, without the consent of the occupant.

(2) Supervise the operation and maintenance of any housing assisted pursuant to this section and order repairs as may be necessary to protect the public interest or the health, safety, or welfare of occupants of the housing.

(f) The department shall include in its annual report required by Section 50408, a current report of the Joe Serna, Jr. Farmworker Housing Grant Program. The report shall include, but need not be limited to, (1) the number of households assisted, (2) the average income of households assisted and the distribution of annual incomes among assisted households, (3) the rents paid by households assisted, (4) the number and amount of grants or loans, or both, made to each grantee in the preceding year, (5) the dollar value of funding derived from sources other than the state for each project receiving a grant or loan, or both, under this section, and an identification of each source, (6) recommendations, as needed, to improve operations of the program and respecting the desirability of extending its application to other groups in rural areas identified by the department as having special need for state housing assistance, and (7) the number of manufactured housing units assisted under this section.

(g) As used in this section:

(1) “Agricultural employee” has the same meaning as specified in subdivision (b) of Section 1140.4 of the Labor Code, but also includes any person who works on or off the farm in the processing of any agricultural commodity until it is shipped for distribution, whether or not this person is encompassed within the definition specified in subdivision (b) of Section 1140.4 of the Labor Code.

(2) “Grantee” means the local public entity, nonprofit corporation, limited liability company, or limited partnership that is awarded the grant or loan, or both, under this section, and, at the request thereof, may include an agricultural employee receiving direct payment of a grant for rehabilitation under this section who occupies the assisted housing both before and after the rehabilitation and may include an agricultural employee receiving direct payment of a grant for construction under this section who will occupy the assisted housing and who is a participant in a rehabilitation or construction program sponsored and supervised by a local public entity, nonprofit corporation, limited liability company, or limited partnership.

(3) “Housing” may include, but is not necessarily limited to, conventionally constructed units and manufactured housing installed pursuant to either Section 18551 or 18613.

(4) “Limited liability company” means a limited liability company where all the members are nonprofit public benefit corporations.

(5) “Limited partnership” means a limited partnership where all of the general partners are either nonprofit public benefit corporations, limited liability companies, or a combination of nonprofit public benefit corporations and limited liability companies.

(h) The department may provide the assistance offered pursuant to this chapter in any area where there is a substantial unmet need for farmworker housing.

(Amended by Stats. 2010, Ch. 348, Sec. 1. Effective September 27, 2010.)



50517.6

(a)  The department may set aside the amount of funds authorized by subdivision (d) for the purposes of curing or averting a default on the terms of any loan or other obligation by the recipient of financial assistance, or bidding at any foreclosure sale where the default or foreclosure sale would jeopardize the department’s security in the dwelling unit assisted pursuant to this chapter.

(b)  The department may use the set-aside funds made available pursuant to this chapter to repair or maintain any dwelling unit assisted pursuant to this chapter that was acquired to protect the department’s security interest in the dwelling unit.

(c)  The payment or advance of funds by the department pursuant to this section shall be exclusively within the department’s discretion, and no person shall be deemed to have any entitlement to the payment or advance of those funds. The amount of any funds expended by the department for the purposes of curing or averting a default shall be added to any grant amount secured by the lien and shall be payable to the department upon demand.

(d)  On the effective date of the act that adds this section, the department may set aside up to two hundred thousand dollars ($200,000) from the Joe Serna, Jr. Farmworker Housing Grant Fund for the purposes authorized by this section. On July 1 of each subsequent fiscal year, the department may set aside, for the purposes of this section, up to 4 percent of the funds available in the Joe Serna, Jr. Farmworker Housing Grant Fund on that date.

(Amended by Stats. 2000, Ch. 312, Sec. 5. Effective September 7, 2000.)



50517.7

In counties in which a disaster has been declared by the Governor pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code and for a period of 12 months after the declaration, the department may provide grants from the fund established by subdivision (b) of Section 50517.5, subject to the following terms and conditions, which are applicable only to this section:

(a)  Grants may be made to local public entities, nonprofit corporations, and housing owners comprised of either homeowners who are agricultural employees or owners of rental property used primarily by agricultural households.

(b)  The department may enter into master agreements with nonprofit corporations or local public entities or it may enter into contracts directly with housing owners to carry out the activities authorized by this section.

(c)  The department may make grants directly to housing owners or through master agreements for the cost of preparation of applications for funds, and supervision of expenditures from the fund, including, but not limited to estimates, work writeups, bidding supervision, and inspections. Funds granted pursuant to this subdivision shall not be secured by, and subject to, the liens required by Section 50517.5.

(d)  The department, either directly or through master agreements, may provide grants to housing owners which shall be used for housing rehabilitation or acquisition and rehabilitation, and related costs, other than those costs accruing pursuant to subdivision (c). Only those funds from the fund which are actually utilized pursuant to this subdivision shall be secured by, and subject to, the liens required by Section 50517.5.

(e)  The department may waive the matching requirements of subdivision (c) of Section 50517.5.

(Amended by Stats. 1990, Ch. 19, Sec. 26. Effective March 13, 1990.)



50517.8

A household deemed eligible by the United States Department of Agriculture, under the Rural Housing Loan Program of Section 502 of Title V of the Housing Act of 1949 (42 U.S.C. Sec. 1472 et seq.), on the basis of the household’s ratio of housing costs to household income shall be deemed eligible for a grant pursuant to this chapter notwithstanding the department’s calculation of the ratio of housing costs to income utilizing different and additional housing cost factors.

(Added by Stats. 1997, Ch. 881, Sec. 1. Effective January 1, 1998.)



50517.9

(a) In enacting this section, it is the intent of the Legislature to provide disaster assistance for farmworkers displaced by the 1997 floods in the most expeditious and fiscally sound manner possible. It is the intent of the Legislature that the Department of Housing and Community Development administer this section in accordance with those goals.

(b) In counties in which a disaster has been declared by the Governor pursuant to Section 8625 of the Government Code, and for a period of 12 months after the declaration, the department may award funds for the purposes of this section, subject to the following terms and conditions:

(1) Loans may be made to local public entities, nonprofit corporations, and private property owners to repair, rehabilitate, or replace housing previously used exclusively by migrant farmworker households or unaccompanied migrant farmworker adults, which will be used in the future for those purposes. Loan funds may be used to acquire or lease “manufactured structures,” which, for the purposes of this section, means structures subject to Part 2 (commencing with Section 18000) of Division 13. Private property owners shall be eligible for loans only to the extent that other federal and state resources, private insurance proceeds, or private institutional lending sources are not available in a timely manner or do not provide the coverage needed to rehabilitate or reconstruct the housing without increasing the rent above that charged for the units prior to the disaster.

(2) The department may enter into contracts directly with nonprofit corporations, local public entities, or private property owners to carry out the activities authorized by this section.

(3) Loans made under this section shall be secured by, and subject to, security instruments approved by the department, including, but not limited to, real property leases or liens, regulatory agreements, and liens on manufactured structures. The department shall establish loan terms and conditions with consideration to the financial feasibility and prudent operation of the housing units financed. In no event shall the loans require interest at a rate higher than 3-percent simple interest or have a term longer than the useful life of the housing units. Repayments may be deferred for the first five years of the loan term, if the department determines that it is necessary for fiscal integrity or to prevent foreclosure.

(4) In making any loan, the department shall require that the borrower meet all of the following conditions:

(A) The borrower shall be capable of providing occupancy in decent, safe, and sanitary housing that meets all of the requirements of law within six months after the award of funds.

(B) The borrower shall demonstrate the financial feasibility of the project.

(C) Prior to disbursement of funds, the borrower shall identify the property on which the housing will be repaired, rehabilitated, or replaced, and provide information satisfactory to the department related to the costs and sources of funding necessary to complete the repairs, rehabilitation, or replacement. All costs shall be reasonable, considering the necessity of expeditious rehabilitation or replacement.

(5) Priority for use of the funds shall be given to borrowers who will provide housing at the earliest date.

(6) All units assisted under this section shall remain affordable to low- and very low income households for the life of the project. For the 1997–98 growing season, farmworkers who previously occupied the damaged or destroyed housing shall have first priority to occupy any unit assisted under this section.

(7) If units assisted under this section are built or rehabilitated in the same natural disaster zone as the units damaged or destroyed by the disaster, the borrower shall maintain disaster insurance on the units for the useful life of the units. For purposes of this section, “disaster insurance” means fire, earthquake, flood, or other insurance against the natural disaster that damaged or destroyed the housing units.

(8) To the extent that any housing unit that was damaged or destroyed is reconstructed under this section with substantially the same number of units, it shall be deemed to be “existing housing” for the purposes of subdivision (d) of Section 37001.5.

(9) The department may waive any requirements of Section 50517.5 and any regulations promulgated thereunder that are inconsistent with prompt and effective implementation of the program described in this section. In addition, any rule, policy, or standard of general application employed by the department in implementing the provision of this section shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 12 of Division 3 of Title 2 of the Government Code. Awards of funds made pursuant to this section shall not be subjected to review or approval by the Local Assistance Loan and Grant Committee of the department operating pursuant to Subchapter 1 (commencing with Section 6900) of Chapter 6.5 of Title 25 of the California Code of Regulations.

(Amended by Stats. 2004, Ch. 183, Sec. 222. Effective January 1, 2005.)



50517.10

In addition to the purposes specified in subdivision (a) of Section 50517.5, the department may make grants and loans under the Joe Serna, Jr. Farmworker Housing Grant Program to local public entities and nonprofit corporations in order to establish capitalized operating reserves for short-term occupancy housing for migrant farmworker households, purchase land for, and construct, housing structures for short-term occupancy by migrant farmworker households, lease or purchase existing structures for short-term occupancy by migrant farmworker households, and, where the department determines that extraordinary or emergency circumstances exist, directly rent or lease housing for short-term occupancy by migrant farmworker households.

(Amended by Stats. 2010, Ch. 610, Sec. 6. Effective January 1, 2011.)






CHAPTER 3.3 - Residential Hotel Rehabilitation

50519

(a) The Legislature finds and declares that the need for decent housing among individuals of very low and low income is great, and that residential hotels are often the only form of housing affordable to these individuals. Many residential hotels are in poor condition and in need of rehabilitation, and many are being demolished or converted to other uses. The state can play an important role in preserving the existence and improving the quality of this housing resource through sponsoring demonstration projects that will enable local sponsors to acquire, rehabilitate, maintain, or otherwise protect and improve residential hotels as a housing resource for persons of very low and low income. The demonstration projects should be undertaken and designed so as to demonstrate the feasibility of innovative methods of protecting and improving residential hotels and of improving their habitability while assuring their continued availability to persons of very low and low income.

(b) The following definitions govern the construction of this section:

(1) “Residential hotel” means any building containing six or more guestrooms or efficiency units, as defined by Section 17958.1, intended or designed to be used, or which are used, rented, or hired out, to be occupied, or which are occupied, for sleeping purposes by guests, which is also the primary residence of those guests, but does not mean any building containing six or more guestrooms or efficiency units, as defined by Section 17958.1, which is primarily used by transient guests who do not occupy that building as their primary residence.

(2) “Sponsor” means a local government or nonprofit housing sponsor.

(3) “Persons of low income” shall have the same meaning as persons of low income as defined in Section 50093 of the Health and Safety Code.

(c) The department, in conjunction with the State Fire Marshal, shall develop a model code for the rehabilitation of residential hotels. The department shall adopt the code on or before January 1, 1981. The code need not be adopted by any city, county, or city and county. However, those entities may adopt all or part of the code as an alternative to the requirements of the State Housing Law, Part 1.5 (commencing with Section 17910) of Division 13, as that law applies to residential hotels.

The purpose of the standards shall be to protect the health, safety, and welfare of the occupants of those residential hotels, to allow the economically feasible rehabilitation of those residential hotels, and to assure to the extent possible the preservation of those residential hotels as housing for very low and low-income persons.

(d) The agency shall develop a program of financing and loan insurance for the purpose of assisting the rehabilitation and acquisition of residential hotels serving the housing needs of very low and low-income persons by appropriate sponsors, and shall implement that program on or before January 1, 1981.

In the event that the agency is unable to implement that program, it shall report to the Legislature on or before July 1, 1981, the reasons for its inability to implement that program, and recommend methods by which the agency could implement that program.

(e) The department shall contract, subject to the availability of federal funds, with selected sponsors to acquire, rehabilitate, maintain, or otherwise protect and improve residential hotels as housing for persons of low income. The contracts may provide for grants or loans at an interest rate which the department determines will facilitate the present and future use of residential hotels as housing for persons of very low and low income. Subject to the availability of funds, the department shall contract for the preservation and improvement of at least one residential hotel in a rural area. Subject to restrictions on funds received, the department shall give first priority to residential hotels financed or acquired with assistance from the agency pursuant to subdivision (d).

(f) In connection with contracts let pursuant to subdivision (e), the department shall fix, and may alter from time to time, a schedule of rents as may be necessary to assure affordable rents for persons of low income in residential hotels assisted by funds made available under subdivision (e), and to the extent consistent with the maintenance of the financial integrity of the sponsor of the project and with the requirements for repayment of any funds loaned as established by the department. No local government or nonprofit housing sponsor receiving funds through the provisions of subdivision (e) shall alter rents without the prior permission of the department, which permission shall be given only if the sponsor demonstrates that the alteration is necessary to defray necessary operating costs and to avoid jeopardizing the fiscal integrity of the sponsor or to maintain affordable rents to the residents in the project. If the department does not act upon a request for a rent increase within 60 days, the increase shall be deemed approved. In connection with contracts authorized by subdivision (e), the department may determine standards for the selection by sponsors of the tenants for units in projects funded by contracts pursuant to subdivision (e). The authority of the department to fix and alter rents pursuant to this subdivision shall apply only to units within residential hotels that receive assistance pursuant to subdivision (e).

(Amended by Stats. 2004, Ch. 193, Sec. 109. Effective January 1, 2005.)



50520

The department may, subject to appropriation by the Legislature, grant funds for the purpose of providing relocation benefits to persons and families of low or moderate income who are displaced, or who may be displaced if not assisted, as a result of any of the following:

(a)  Direct code enforcement activities of the department.

(b)  A disaster for which a state of emergency has been proclaimed by the Governor on or after the effective date of this section.

(c)  Fires which damage or destroy residential structures.

The department may also provide technical assistance to local agencies in providing relocation benefits, pursuant to Sections 50500 and 50509.

(Added by Stats. 1979, Ch. 60.)



50521

Relocation benefits pursuant to Section 50520 may be provided in the form of grants pursuant to Sections 50504 and 50510 for costs of developing replacement housing or of providing subsidies to assist displaced persons.

(Added by Stats. 1979, Ch. 60.)



50522

The department may obtain federal assistance pursuant to Section 8 of the United States Housing Act of 1937, or any other federal housing program, for use in providing relocation benefits to persons subject to potential or actual displacement by public or private action, where local relocation benefits or rental subsidies are not immediately available.

(Amended by Stats. 1981, Ch. 1165.)






CHAPTER 3.4 - Mobilehome Park Ownership Assistance

50523

(a)  Upon the application for assistance from two-thirds of the owners of mobilehomes in the mobilehome park, the department shall provide comprehensive technical assistance to the residents seeking to purchase the mobilehome park in which they reside. The assistance may include, but shall not be limited to, aiding the residents to secure proper permits, assisting in the formation of a residents’ organization to take title to the mobilehome park, and providing advisory assistance in mobilehome park management. To the extent that its technical assistance resources are limited, the department shall give priority to requests for assistance from residents who are persons and families of low or moderate income as defined in Section 50093.

(b)  In providing comprehensive technical assistance under subdivision (a), the department shall, to the extent feasible, ensure that its assistance does not result in the displacement of persons or families living in a mobilehome park intended for purchase by its residents.

(c)  The department shall publicize the services described in subdivision (a) by any means reasonably calculated to notify mobilehome park residents of their availability.

(d)  The department may charge the residents of a mobilehome park fees for providing the services described in subdivision (a). The fees shall not exceed the actual costs to the department for providing these services.

(e)  Upon receipt of a request for termination of assistance by two-thirds of the owners of mobilehomes in the mobilehome park, the department shall cease providing technical assistance to that park.

(f)  In no case shall assistance provided by the department to the residents of a mobilehome park extend beyond one year of the close of escrow for the mobilehome park purchased pursuant to this section.

(Added by Stats. 1983, Ch. 713, Sec. 1.)






CHAPTER 3.5 - Predevelopment Loans

50530

(a)  Large numbers of Californians face excessive housing costs and live in overcrowded or substandard housing units. In order to facilitate an increase in the supply of housing, the state has created and funded several predevelopment loan programs, the purposes of which have been to provide interim financing to housing sponsors to cover the planning and development costs associated with the development of new housing.

(b)  A more efficient method to address the need to provide interim financing would be through the operation of a single omnibus predevelopment loan program.

(c)  It is the intent of the Legislature that the Predevelopment Loan Program as contained in this chapter be used as the vehicle for the department’s ongoing urban and rural predevelopment programs as well as specially directed programs as may be funded by the Legislature from time to time. In particular, the Predevelopment Loan Program, as amended, is intended to take the place of the following department programs:

(1)  The Rural Predevelopment Loan Program previously established by Chapter 3.1 (commencing with Section 50515).

(2)  The preservation predevelopment loans authorized by and subject to Item 2240-101-0001 of the Budget Act of 1999, Item 2240-106-0001 of the Budget Act of 2000, and Item 2240-106-0001 of the Budget Act of 2001.

(3)  The jobs-housing predevelopment loans provided for in Chapter 3.7 (commencing with Section 50540).

(Added by Stats. 2001, Ch. 395, Sec. 6. Effective October 1, 2001.)



50530.5

As used in this chapter:

(a)  “Housing” includes, but is not limited to, manufactured housing.

(b)  “Predevelopment loan” means a loan for required expenses, other than administrative and construction, which are incurred by eligible sponsors in the process of, and prior to, securing long-term financing for construction, conversion, preservation, or rehabilitation of assisted housing, and which are recoverable once long-term financing is obtained. The purposes for which predevelopment loans may be made include, but are not limited to, the costs of, or the costs associated with, land purchase or options to buy land; options or deposits to buy or preserve existing government-assisted rental housing for the purpose of preserving the affordability of the units; professional services such as architectural, engineering, or legal services; permit or application fees; and bonding, site preparation, related water or sewer development, or material expenses. In addition, the loans may be made for the purpose of extending the time for exercising an option or extending the time period for repayment of an advance previously obtained. These loan funds may be deposited in banks as compensating balances to establish lines of credit for participating nonprofit corporations.

(c)  “Fund” means the Predevelopment Loan Fund which is replenished continuously by repayments of principal on loans made from the fund.

(d)  “Land purchase loan” means a loan for the costs incurred by an eligible sponsor in obtaining an option on, or purchasing suitable land for, the future development of assisted housing, including, but not limited to, costs associated with transfer of title, appraisals, payment of property taxes, surveys, and necessary maintenance of the land.

(e)  “Eligible sponsors” means local governmental agencies, nonprofit corporations, including cooperative housing corporations, limited liability companies where all of the members are nonprofit public benefit corporations, and limited partnerships, as defined in subdivision (f).

(f) “Limited partnerships” means limited partnerships where all of the general partners are either nonprofit public benefit corporations, limited liability companies where all of the members are nonprofit public benefit corporations, or a combination of nonprofit public benefit corporations and limited liability companies where all of the members are nonprofit public benefit corporations.

(Amended by Stats. 2006, Ch. 890, Sec. 16. Effective January 1, 2007.)



50531

(a)  The Urban Predevelopment Loan Fund is hereby renamed the Predevelopment Loan Fund.

(b)  Notwithstanding Section 13340 of the Government Code, all money in the fund, including any interest on loans made from the fund, is hereby continuously appropriated to the department for carrying out the purposes of this chapter, together with interest as provided in that section. The fund shall be a revolving loan fund that shall be used to make predevelopment loans and land purchase loans to eligible sponsors for assisted housing for occupancy primarily by persons of low income.

(c)  All interest, dividends, and pecuniary gains from investments or deposits of moneys in the fund shall accrue to the fund, notwithstanding Section 16305.7 of the Government Code. There shall be paid into the fund all of the following:

(1)  Any moneys appropriated and made available by the Legislature for the purposes of the fund.

(2)  Any moneys that the department receives in repayment of loans made from the fund, including any interest on loans made from the fund.

(3)  Any other moneys that may be made available to the department for the purposes of this chapter from any other source.

(d)  Notwithstanding any other provision of law, on the effective date of this subdivision, or as otherwise specified in this section, the following fund balances, as well as any subsequent income derived from loans, including principal and interest, or grants made for the programs identified below, shall be transferred from the funds in which they are currently deposited into the Predevelopment Loan Fund:

(1)  Any funds remaining in the Rural Predevelopment Loan Fund established by Section 50516 and any repayments of these funds.

(2)  Any unencumbered funds remaining for the preservation predevelopment loans authorized by and subject to Item 2240-101-0001 of the Budget Act of 1999 and Item 2240-106-0001 of the Budget Act of 2000 and deposited in the Rental Housing Construction Fund established by Section 50740 and any repayments of these loaned funds.

(3)  All funds appropriated by and subject to Item 2240-106-0001 of the Budget Act of 2001.

(4)  Any unencumbered funds remaining and any income and repayments from these loaned funds made for the jobs-housing predevelopment loans authorized by Item 2240-114-0001 of the Budget Act of 2000 to the extent that those funds remain unencumbered in the Rental Housing Construction Fund established by Section 50740.

(5)  Any unencumbered funds, or any loan repayments, of the former Urban Predevelopment Loan Program that may have been received on or after June 30, 1999, and transferred or deposited into the Rental Housing Construction Fund established by Section 50740.

(Amended by Stats. 2001, Ch. 395, Sec. 7. Effective October 1, 2001.)



50532

The fund shall be administered by the director and any persons within the department designated by the director, in accordance with all of the following requirements:

(a)  The department shall not commit more than 20 percent of the total moneys appropriated to the fund to any single borrower at any point in time.

(b)  The department shall require adequate security for all loans made from the fund. For the purposes of this subdivision, “adequate security” includes, but need not be limited to, a security interest in any property purchased with fund moneys, a promissory note, or an assignment of a land option, except that in the case of Indian trust land a mortgage on a leasehold interest in the property shall be acceptable.

(c)  No predevelopment loan may be made pursuant to this chapter unless the department may reasonably anticipate that a commitment can be obtained by an eligible sponsor for construction financing or long-term financing that will permit occupancy primarily by persons of low income, as specified in subdivision (b) of Section 50531. The department may make land purchase loans to eligible sponsors to enable those sponsors to exercise options or to purchase land on which no option can be obtained even though the sponsor is not able at the time the loan is made to proceed with the development of assisted housing on the purchased site. If the eligible sponsor is unable to proceed with the development of assisted housing on the purchased site within three years of its acquisition, the sponsor, upon demand of the department, shall convey the site to the department. The department shall dispose of the site in accordance with subdivision (o) of Section 50406, and the net proceeds shall be paid into the fund.

(d)  The department may establish alternate project selection processes, threshold requirements, and priorities for funds appropriated for special purposes. These alternate processes, requirements, and priorities shall be tied to the specific needs and objectives for which the funds have been appropriated.

(e)  The department shall, from time to time, direct the Treasurer to invest moneys of the fund which are not required for its current needs in eligible securities which the department designates from among those specified in Section 16430 of the Government Code. The department may direct the Treasurer to deposit moneys from the fund in interest-bearing accounts in state or national banks or other financial institutions having principal offices in this state. The department may alternatively require the transfer of moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code. All interest, dividends, and pecuniary gains from those investments or deposits shall accrue to the fund.

(f)  In complying with Section 50408, the department shall also report annually to the Legislature and the Governor on the administration of the fund. The report shall include, but need not be limited to, all of the following information:

(1)  The number of units assisted.

(2)  The average income of households assisted and the distribution of annual incomes among assisted households.

(3)  The rents in assisted units.

(4)  The number and amount of loans made to each eligible sponsor in the preceding year.

(5)  Data on the number of delinquencies and defaults.

(6)  Recommendations, as needed, to improve the operation of the fund.

(7)  The number of loans made at interest rates lower than 7 percent per annum, and the income of households assisted by those loans.

(8)  The public transportation services conveniently available to assisted households.

(9)  The number of manufactured housing units assisted under Section 50531 and this section.

(10)  The location, size, and cost of land, and option rights purchased with land purchase loans.

(g)  (1)  Except as provided in paragraph (2), the balance of any loan made from the fund or its predecessor fund which remains unpaid on September 22, 1983, except any portion which is delinquent, and all loans made from the fund on or after that date, shall bear interest at a rate of 3 percent per annum.

(2)  The department may reduce or eliminate interest on the loans, if, in the exercise of sound discretion, the department determines that action is necessary for the provision of decent housing to very low income households, as described in Section 50105. However, if the department eliminates interest on a loan, it shall charge a loan origination fee not to exceed 2 percent of the loan amount.

(h)  To the extent feasible, the department shall ensure a reasonable geographic distribution of the funds. Other things being equal, the department shall give priority to assisting development that meets either of the following requirements:

(1)  It will be located in public transit corridors.

(2)  It will be used for the preservation and acquisition of existing government-assisted rental housing at risk of conversion to market-rate use. Within this category, the department shall give priority to those applications that include matching financing from local redevelopment agencies or federal programs.

(i)  The department may make predevelopment loans or land purchase loans for the development of mobilehome parks and manufactured housing subdivisions.

(Amended by Stats. 2001, Ch. 395, Sec. 8. Effective October 1, 2001.)






CHAPTER 3.7 - The Jobs-Housing Balance Improvement Program

50540

This chapter shall be known and may be cited as the Jobs-Housing Balance Improvement Program.

(Added by Stats. 2000, Ch. 80, Sec. 2. Effective January 1, 2001.)



50541

The Legislature finds and declares all of the following:

(a)  Despite strong economic growth and record-level unemployment in most areas of the state, California has fallen seriously short of its policy of providing every California family with the opportunity to live in decent, affordable housing in a suitable living environment.

(b)  The Department of Finance estimates that to meet California’s housing need, 230,000 new residential units per year must be built.

(c)  For each of the last eight years, California has produced only 50 percent of the housing to meet its need, resulting in a critical accumulated deficit.

(d)  Although the lack of sufficient housing is a statewide problem cutting across all geographic areas and income categories, it is most severe in strong economic job center markets where high housing costs make it extremely difficult for working-class Californians to afford a home.

(e)  Increasingly, due to high housing costs and constraints on regulatory development policy, California workers are forced to seek homeownership opportunities further and further away from their places of employment.

(f)  Conversely, many communities where land is more available and less expensive are located long distances from high-growth job centers. Those developments are occupied predominantly by commuters who travel long distances outside of the communities in which they live and inflate the price of housing.

(g)  The exportation of housing demand to outlying areas, including agricultural areas, carries with it definite environmental and quality of life consequences.

(h)  Throughout the state, major investments have been, and are being made, in public transit infrastructure. The use of this infrastructure depends on local decisions about the location of jobs and housing to better manage traffic flow and to direct new development and fiscal resources to revive existing urban centers, especially central business districts and infill sites.

(i)  Ensuring that transit facilities are surrounded by compact, mixed-use development is a key to increasing transit ridership and reducing reliance on the automobile for all trips. However, neighborhood concerns, complex ownership issues, and local government preference for major sales tax generators make the planning and environmental clearance process for transit-oriented communities very expensive and time-consuming. Investment in pedestrian-friendly, compact transit-village development will reduce long-term infrastructure costs associated with accommodating new highways and roadways.

(j)  The failure to provide California’s growing workforce an affordable place to live close to one’s place of employment is viewed by business, environmental, civic, and labor leaders as a serious threat to sustaining long-term economic prosperity and environmental quality.

(k)  Communities need effective tools to promote and reward development in job centers of the state, to reward the development of affordable infill housing as well as mixed-use development that includes housing close to transit, within urbanized areas, and to attract and add employment to areas that lack a sufficient employment base.

(Added by Stats. 2000, Ch. 80, Sec. 2. Effective January 1, 2001.)



50542

It is the intent of the Legislature in enacting this chapter:

(a)  To develop an incentive-based strategy to encourage the construction of housing in those areas of the state that over the last decade have experienced the greatest increase in job growth but have not kept pace with necessary housing. This may include the construction of infill housing and transit-oriented development that includes housing, within existing urbanized areas.

(b)  To attract new business and new jobs to areas that lack a sufficient employment base in relation to the housing they already provide.

(c)  To provide local governments with state funding to reward the approval and construction of housing, particularly housing for California’s working class, in strategically defined areas.

(Added by Stats. 2000, Ch. 80, Sec. 2. Effective January 1, 2001.)



50542.1

(a)  The Jobs-Housing Balance Improvement Account is hereby created as a special fund in the State Treasury. All money in the fund shall be available, upon appropriation by the Legislature, to the Department of Housing and Community Development for the following purposes:

(1)  To make grants to local agencies pursuant to Section 50543.

(2)  To make grants to cities, counties, and cities and counties pursuant to Section 50544.

(3)  For transfer to the Rental Housing Construction Fund pursuant to Sections 50543 and 50545.

(4)  For the related administrative expenses of the department.

(b)  There shall be paid into the fund, the following moneys:

(1)  Any moneys that may be made available by the Legislature for the purposes of the fund.

(2)  Any other moneys that may be made available to the department for the purposes of this chapter from any other source or sources.

(Added by Stats. 2000, Ch. 665, Sec. 5. Effective January 1, 2001.)



50543

(a)  Five million dollars ($5,000,000) of the funds appropriated for purposes of this chapter in Item 2240-114-0001 of Section 2.00 of the Budget Act of 2000 shall be transferred to the Rental Housing Construction Fund created pursuant to Section 50740 to be used pursuant to subdivisions (b) and (c).

(b)  The department shall provide state grants to local agencies to assist them in attracting new business and jobs in “housing rich” communities that lack an adequate employment base to match the amount and cost of housing in those communities.

(c)  A local agency that has completed an economic development strategic plan may apply for a grant to create an economic development strike team to assist the local agency in better targeting and coordinating outreach to employers who may choose to locate jobs within the community.

(d)  In order to be eligible for a grant pursuant to this section, a local agency shall have an adopted housing element that the department has determined pursuant to Section 65585 of the Government Code to be in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(e)  The department shall establish maximum grant amounts and establish an appropriate process for evaluating need and making grant awards.

(f)  No later than December 31, 2002, the department shall provide an interim report to the Legislature indicating the progress of the program established by this section, including the number of jurisdictions accessing the program. No later than December 31, 2005, the department shall provide a final report with updates to the data contained in the interim report and a description of the achievements by local agencies participating in the program.

(Added by Stats. 2000, Ch. 665, Sec. 6. Effective January 1, 2001.)



50544

(a)  One hundred million dollars ($100,000,000) of the funds transferred for purposes of this chapter in Item 2240-114-0001 of the Budget Act of 2000, any funds transferred in Item 2240-114-0001 and appropriated pursuant to Item 2240-114-3006 in the Budget Act of 2001, and any funds appropriated thereafter for the purposes of this section shall be used to award incentive grants to cities, counties, and city and counties to be used for any project, service, or other local need determined by the city, county, or city and county to be in the community’s best interest. Grants shall be provided through a grant agreement that requires the recipient to provide to the department a report on the number of residential building permits issued during the reporting period, the number of certificates of occupancy issued for those units, and the services provided or amenities purchased or built. The department may operate this program through at least one annual allocation. In addition, because housing production may be affected by economic factors during the course of any allocation year, the department may, if it deems necessary, reasonably adjust incentive criteria to meet the intent of this section and allow funding to remain available for subsequent annual funding cycles upon expenditure authorization by the Legislature.

(b)  To be eligible for a grant pursuant to this section, a local government shall do both of the following:

(1)  By the end of the calendar year in which unit production is to be counted (hereafter referred to as “allocation reporting year”), have an adopted housing element that the department has determined pursuant to Section 65585 of the Government Code to be in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(2)  Have a demonstrable and significant increase in the issuance of residential building permits issued between January 1 and December 31 of the allocation reporting year over the average number of building permits issued annually for the most recent 36-month period that can be calculated prior to the allocation reporting year. This calculation shall be adjusted for incorporations and annexations. The department shall establish a benchmark level to be achieved in order to establish eligibility for funding based on criteria including a survey of economic forecasts to be conducted by the Department of Finance no later than November 30 of the year prior to the reporting year for any year in which the program is to be operated.

(c)  Grant amounts shall be determined as a per-unit incentive weighted for high, medium, and low employment demand areas. In addition, the department shall provide additional incentives for units in projects within eligible communities that meet criteria designed to encourage planning priorities such as affordability, multifamily housing, and infill development. The department shall establish the definitions and measurement specifications for the incentive criteria to be used to determine grant amounts that are easily and objectively verifiable.

(d)  Funding shall be provided as soon after January 1 of the year following the allocation reporting year, as is reasonably possible, allowing time for receipt by the Department of Finance of yearend production figures as well as other information necessary to apply the established criteria. If all funds are not expended after the end of the calendar year in which housing production is counted, the department may continue the program into the following year if it determines there are adequate appropriated funds to administer the program. If residential production within eligible jurisdictions exceeds the department’s projections, per-unit incentives shall be prorated within the appropriated funding amount.

(e)  The department shall solicit and consider comments from interested parties on the criteria that shall be used for determining the amount of funds granted per unit. The department may deny funding to any jurisdiction that it determines, based on reasonable evidence, failed to issue residential building permits on a timely basis between the effective date of this chapter and January 1, 2001, or, where the department determines, upon reasonable evidence, that the jurisdiction inappropriately withheld the issuance of building permits so that it could be counted in a subsequent allocation reporting year.

(f)  No later than December 31, 2002, and on December 31 of each subsequent year in which funds are expended, the department shall provide an interim report to the Legislature indicating the benchmark levels of production established, the number of jurisdictions accessing the program, the number of residential units building permits issued above the established benchmark, and the success of the additional incentives in achieving state housing policies. When all funds have been expended, the department shall provide a final report with updates to the data contained in the previous reports, a description of the achievements and expenditures by local governments through the program and information regarding the number of certificates of occupancy issued in relation to the residential building permits issued. The report shall be issued within twelve months following the final allocation of funds.

(Amended by Stats. 2002, Ch. 503, Sec. 2. Effective January 1, 2003.)



50545

Five million dollars ($5,000,000) of the funds appropriated for the purposes of this chapter in Item 2240-114-0001 of the Budget Act of 2000 shall be transferred to the Rental Housing Construction Fund created pursuant to Section 50740 to be used for predevelopment loans pursuant to Chapter 3.5 (commencing with Section 50530), subject to the following provisions:

(a)  All projects shall be located within one-half mile of an existing or planned transit station proposed for development. For these purposes, a transit station is a site where two or more mass transit modes, or one transit mode with three or more mass transit lines, are accessible to the public.

(b)  Notwithstanding any other provision of law, the department may establish interest rates between 3 and 7 percent based on the department’s analysis of project need.

(c)  In addition to the activities eligible under the Predevelopment Loan Program, funds awarded pursuant to this section may be used for master environmental impact reports or other environmental documents that would access potential impacts in advance and propose measures to mitigate negative impacts.

(d)  Awards made pursuant to this section shall require a 50 percent match from the local agency in which the site is located.

(e)  In addition to those eligible sponsors specified in subdivision (e) of Section 50530.5, eligible sponsors shall include limited liability companies and limited partnerships where all managing members or general partners are nonprofit organizations.

(Amended by Stats. 2003, Ch. 593, Sec. 4. Effective January 1, 2004.)



50546

(a)  The administrative expenses of the department shall not exceed 3 percent of the amount available for the purposes of this chapter.

(b)  The department may administer the programs set forth in this chapter pursuant to guidelines that shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2000, Ch. 665, Sec. 7. Effective January 1, 2001.)






CHAPTER 3.8 - Workforce Housing Reward Program

50550

There is hereby established the Workforce Housing Reward Program, to be administered by the department for the purpose of providing local assistance to cities, counties, and cities and counties that provide land use approval to housing developments affordable to very low and low-income households.

(Added by Stats. 2002, Ch. 482, Sec. 1. Effective January 1, 2003.)



50550.1

(a)  To the extent that funds are available, the department shall provide local assistance grants to a city, county, or city and county that issues a building permit for a housing development consisting of newly constructed units that are affordable to very low or low-income households if all of the following conditions are met:

(1)  Final land use approval was granted to the development on or after January 1, 2004.

(2)  (A)  In the case of rental units, the development is subject to a regulatory agreement recorded against the property that obligates the owner to maintain rents on the restricted units at levels affordable to very low or low-income households for at least 55 years.

(B)  In the case of ownership housing, units shall be initially sold to households of low or very low income at an affordable housing cost. If public funds are used to achieve an affordable housing cost, then upon the sale of an assisted unit to a low- or very low income household, the public entity shall ensure the repayment of the public funds and reuse of those funds for affordable housing for a period of at least 20 years. The proposed mechanism for restrictions of ownership units shall be consistent with criteria established by the department and specified in the Notice of Funding Availability.

(3)  By the end of the 12-month period covered by the Notice of Funding Availability, the city, county, or city and county has an adopted housing element that the department has found pursuant to Section 65585 of the Government Code to be in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code and has submitted to the department the annual progress report required by Section 65400 of the Government Code within the preceding 12 months.

(b)  For each year that funds are available, the department shall issue a Notice of Funding Availability to cover permits issued during a 12-month time period. The department shall accept applications at the close of the 12-month period. Grant amounts shall be determined as a per-bedroom incentive for each unit restricted for very low and low-income households. For the purposes of this section single-room occupancies and studio apartments shall be considered as one-bedroom units. The grant for very low income units shall be greater than the grant for low-income units. If the eligibility for funds exceeds the amount of funding available for this program, the department shall reduce all grants proportionally.

(c)  A city, county, or city and county that qualified for a grant from the Jobs-Housing Balance Incentive Grant Program pursuant to Section 50544 during the 2001 calendar year shall receive an additional amount of funds for each bedroom that qualifies under this section. The department shall determine the amount of the bonus grant to be awarded pursuant to this subdivision.

(Added by Stats. 2002, Ch. 482, Sec. 1. Effective January 1, 2003.)



50550.2

(a)  Grants provided pursuant to this chapter shall be used for the construction or acquisition of capital assets as set forth in Section 16727 of the Government Code that serve to benefit the community. Eligible projects include, but are not limited to, traffic improvements, neighborhood parks, bike paths, libraries, school facilities, play areas, community centers, and police and fire stations.

(b)  The department may deny funding to any jurisdiction that it determines, based on reasonable evidence, failed to grant final land use approval for eligible developments on a timely basis between January 1, 2003, and January 1, 2004.

(c)  The department shall adopt guidelines for the operation of the program. The guidelines shall not be subject to the requirements of Chapter 2.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(Added by Stats. 2002, Ch. 482, Sec. 1. Effective January 1, 2003.)






CHAPTER 3.9 - Portfolio Restructuring

50560

(a) Subject to the requirements of this chapter, the department may approve an extension of a department loan, the reinstatement of a qualifying unpaid matured loan, the subordination of a department loan to new debt, or an investment of tax credit equity under one or more of the following rental housing finance programs: the original Rental Housing Construction Program established by Chapter 9 (commencing with Section 50735), the Special User Housing Rehabilitation Program established by Section 50670, the Deferred Payment Rehabilitation Loan Program established by Chapter 6.5 (commencing with Section 50660), the rental component of the California Natural Disaster Assistance Program established by Chapter 6.5 (commencing with Section 50671), the State Earthquake Rehabilitation Assistance Program established by Chapter 6.5 (commencing with Section 50671), the rental component of the California Housing Rehabilitation Program established by Section 50668.5, the component of the Rental Housing Construction Program funded with bond proceeds governed by Section 50771.1, the Family Housing Demonstration Program established by Chapter 15 (commencing with Section 50880), and the Families Moving to Work Program established by Chapter 15 (commencing with Section 50880).

(b) Once the department has approved a loan extension, reinstatement of a qualifying unpaid matured loan, subordination, or tax credit investment pursuant to this chapter, the statutes enumerated in subdivision (a), and the regulations promulgated pursuant to these statutes, shall no longer apply to developments restructured pursuant to this chapter. These developments shall instead be governed by this chapter and guidelines adopted pursuant to subdivision (h).

(c) All projects restructured pursuant to this chapter shall comply with the affirmative marketing and language accessibility requirements set forth in Section 50736 of this code and Section 65863 of the Government Code.

(d) The department may approve an extension of a loan, the reinstatement of a qualifying unpaid matured loan, the subordination of a department loan to new debt, or an investment of tax credit equity if it determines that the project has, or will have after rehabilitation or repairs, a potential remaining useful life equal to or greater than the term of the restructured loan.

(e) The department may subordinate its loan to refinance existing senior debt only as necessary for project feasibility and to reimburse borrower advances for predevelopment costs, recent capital improvements, and recent operating deficits.

(f) If the extension of a department loan, the reinstatement of a qualifying unpaid matured loan, the subordination of a department loan to new debt, or an investment of tax credit equity will result in a rent increase for tenants of a development, the department may only subordinate a loan to senior debt if necessary to increase the feasibility of a project and to fund reasonable rehabilitation or improvements including soft costs. The application to refinance shall include a third-party analysis that supports the need for refinancing.

(g) The department may approve additional senior debt only as necessary to finance rehabilitation or repairs, including soft costs, that are modest in size, scope, and cost, as determined by the department.

(h) It is the intent of the Legislature in enacting this chapter to provide to the department the flexibility necessary to maintain the quality of the affordable rental housing units for which the state has already made a significant public investment. The department may implement this chapter through guidelines that shall not be subject to Chapter 2.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code. These guidelines shall be developed through the following process:

(1) The department shall provide a notice of proposed action as described in Section 11346.5 of the Government Code to the public at least 21 days before the close of the public comment period.

(2) The department shall schedule at least one public hearing as described in Section 11346.8 of the Government Code before the close of the public comment period.

(3) The department shall maintain a rulemaking file as described in Section 11347.3 of the Government Code.

(4) The final version of the guidelines shall be accompanied by a final statement of reason as described in subdivision (a) of Section 11346.9 of the Government Code.

(5) The rules and guidelines shall be effective immediately upon adoption by the department.

(Amended by Stats. 2014, Ch. 680, Sec. 1. Effective January 1, 2015.)



50561

(a) The department may approve an extension of an existing rental housing development loan, the reinstatement of a qualifying unpaid matured loan, the subordination of a department loan to new debt, or an investment of tax credit equity as long as the rental housing development is being operated in a manner consistent with the regulatory agreement and the development requires an extension in order to continue to operate in a manner consistent with this chapter. Each extension shall be for a period of not less than 10 years and each extension shall not exceed 55 years, or 58 years if needed to match the term of tax credit restrictions. The interest rate shall be 3 percent simple interest. All loan payments shall be deferred for the full term of the loan, except for residual receipts payments. These residual receipts payments shall be structured to avoid reducing the amount of payments on local public agency loans resulting solely from changes in the payment terms on the department’s loan, and not resulting from fees or other payments to the borrower, and shall otherwise be consistent with the provisions of the department’s Uniform Multifamily Regulations or successor regulations. The department may charge a monitoring fee to cover the aggregate monitoring costs it incurs in years that the loan is extended and charge a transaction fee to cover its costs for processing restructuring transactions. The department may waive or defer some or all fees, if it determines that a particular development or class of developments does not have the ability to make these payments. In determining the fees and payments to be charged, the department shall seek to share monitoring activities with other regulatory agencies and to minimize the impact on tenants with the lowest incomes and on the capacity of the developments to support private debt or secure tax credit investments.

(b) To the minimum extent necessary to support new debt to pay for rehabilitation, rents for assisted units in these developments may be adjusted. This rehabilitation shall be determined by the department to be demonstrably necessary, based on third-party assessment and on the department’s own inspection. Assisted units in developments with a specific, department-approved plan to undertake the necessary rehabilitation, at a level that equals or exceeds the minimum per-unit rehabilitation cost standards under the low-income housing tax credit program, may be adjusted as follows:

(1) For developments originally financed under the bond-funded component of the Rental Housing Construction Program pursuant to Section 50771.1, and the Family Housing Demonstration Program, rents may be increased up to a maximum of 30 percent of 60 percent of area median income, for units designated in the development’s original regulatory agreement as lower income units, and up to a maximum of 30 percent of 35 percent of area median income, for units designated in the development’s original regulatory agreement as very low income units.

(2) For developments originally financed under other programs, rents for at least 35 percent of the assisted units, or as specified in the original regulatory agreement governing the development, whichever is greater, shall be restricted to the midlevel target used by the Multifamily Housing Program. Rents for the balance of the assisted units may be increased up to a maximum of 30 percent of 60 percent of area median income. For purposes of this paragraph, “midlevel target used by the Multifamily Housing Program” shall mean either of the following:

(A) For counties with an area median income of 110 percent or less of state median income, it shall mean 30 percent of 30 percent of state median income, expressed as a percentage of area median income.

(B) For counties with an area median income that exceeds 110 percent of the state median income, it shall mean, 30 percent of 35 percent of state median income, expressed as a percentage of area median income.

(c) Rent increases for tenants living in assisted units at the time of restructuring pursuant to this chapter shall be limited as follows:

(1) For existing tenants with incomes not exceeding 35 percent of area median income, increases shall be limited to 5 percent per year, until the rents reach the levels set under subdivision (b).

(2) For existing tenants with incomes exceeding 35 percent of area median income, increases shall be limited to 10 percent per year, until they reach the levels specified in paragraphs (1) and (2) of subdivision (b) of Section 50561.

(3) It is the intent of the Legislature that rent increases for existing tenants authorized by this subdivision shall not be greater than necessary to ensure the financial feasibility of the project. The projected maximum rent for tenants in assisted units, as determined by subdivision (b), shall not exceed 50 percent of the household’s actual income. This requirement shall be applied using maximum rent levels and household incomes determined at the time of restructuring or at the time of the department’s approval of the restructuring.

(4) If the refinance of a loan results in a rent increase, the project sponsor shall provide tenants with the following notifications:

(A) Notice six months prior to the scheduled rent increase with an estimate of the amount of the increase.

(B) Notice 90 days prior to the actual increase with the exact amount of the new rent.

(d) If existing tenants move, the rent for these units may be increased immediately up to the level specified in paragraphs (1) and (2) of subdivision (b). The income limit for new tenants shall correspond with the rent limit set pursuant to paragraphs (1) and (2) of subdivision (b).

(e) Once rents achieve the levels set forth in paragraphs (1) and (2) of subdivision (b), income levels and rent limits shall be calculated consistent with the calculation methodology used under the Low Income Housing Tax Credit program and the Multifamily Housing Program, and rent increases shall be based on increases in the area median income.

(f) Eligible households displaced as a result of rehabilitation pursuant to this section shall be accorded first priority in occupying comparable units in the development from which they were displaced, subsequent to rehabilitation. Tenants of rental housing developments repaired with assistance provided under this chapter who are temporarily or permanently displaced as a result of rehabilitation or other repair work, shall be entitled to relocation benefits pursuant to, and subject to, the requirements of Section 7260 of the Government Code. Sponsors of assisted rental housing developments shall be responsible for providing the benefits and assistance. The costs of the benefits and the assistance provided to tenants shall be eligible for funding by a loan provided pursuant to this section.

(g) The guidelines adopted by the department pursuant to subdivision (h) of Section 50560 shall be patterned after the regulations governing the Multifamily Housing Program, including the Uniform Multifamily Regulations, except that the department may adopt different standards for the following factors:

(1) Commercial vacancy loss assumptions must reflect project operating history.

(2) Debt service coverage ratios.

(3) Payment terms and principal amount of senior debt, considering financial market conditions, including costs and department risk, as determined by the department.

(4) Developer fee limitations shall be consistent with California Tax Credit Allocation Committee regulations for inclusion in the basis for projects receiving 9 percent tax credits, for projects receiving the special rent increases contemplated by this chapter, and, consistent with the requirements of other funding sources, for projects not receiving special rent increases.

(5) Replacement reserve deposit amounts must be based on projected costs over 20 years, adjusted for inflation, and as shown in an independent replacement reserve analysis.

(h) It is the intent of the Legislature in enacting this section that the department shall manage its reserves for the original Rental Housing Construction Program in a manner that will allow for the continuation of benefits to current low-income tenants for the longest period of time possible up to the term of the original regulatory agreement or the depletion of the annuity funds, whichever occurs first. Accordingly, rents for those households in units subsidized by the annuity fund established pursuant to Section 50748 may be increased to 30 percent of household income. Any household affected by the rent increase permitted by this subdivision shall be given at least 90 days advanced notice of the increase.

(i) (1) The department shall, within available resources, post on its Internet Web site information regarding household incomes and rents for developments approved for restructuring.

(2) The information shall be provided within six months of a restructuring and, thereafter, no less than every three years.

(3) The information shall include the following or similar information:

(A) The monthly rent of each household at the time of restructuring.

(B) The current monthly rent of each household.

(C) The annual income of each household as a percentage of area median income at the time of restructuring.

(D) The current income of each household as a percentage of area median income.

(Amended by Stats. 2014, Ch. 680, Sec. 2. Effective January 1, 2015.)



50562

(a) If a department loan is extended or subordinated, the department approves the reinstatement of a qualifying unpaid matured loan, or a new tax credit investment occurs, then the department shall enter into a new regulatory agreement with the development’s owner, or amend the existing agreement. The agreement shall be binding upon the development’s owner and successors in interest upon sale or transfer of the development property, regardless of any prepayment of the loan. The agreement shall be recorded in the office of the county recorder in the county in which the development is located. The new or amended regulatory agreement shall:

(1) Set standards for tenant selection to ensure occupancy by the eligible households.

(2) Govern the terms of occupancy agreements.

(3) Restrict rents for assisted units, consistent with this chapter.

(4) Provide for periodic inspections by the department.

(5) Require occupancy and financial reports, and financial audits for the development.

(6) Govern the use of operating income for the development.

(7) Govern the use of reserves for the development.

(8) Have a term for not less than the term of the loan, including any extension.

(9) Include other provisions necessary to carry out the purposes of this chapter.

(b) The development’s owner shall agree to replace or amend any other loan document to accomplish the purposes of this chapter.

(Amended by Stats. 2014, Ch. 680, Sec. 3. Effective January 1, 2015.)



50563

(a) Sections 50560 and 50562 shall apply to the restructuring of loans for group homes, except as modified in this section.

(b) The department may approve an extension of a department loan at the end of the current loan term to an existing owner of a group home, or the reinstatement of a qualifying unpaid matured loan to an existing owner of a group home, as long as the group home is being operated in a manner consistent with the regulatory agreement and the group home requires an extension in order to operate in a manner consistent with this chapter. The extension may be for a period of no less than 10 years and up to 30 years.

(c) The guidelines adopted by the department pursuant to subdivision (h) of Section 50560 may simplify requirements as appropriate to group homes and may include a limitation on occupancy of vacant units or rooms to extremely low-income households, rent limitations appropriate to required income levels, requirements that property be maintained, financial reporting, and other provisions as determined necessary by the department.

(d) Loan terms contained in the existing promissory note shall apply during the period of the loan extension. All unpaid principal and interest shall be due at the end of the extension. However, the department may require periodic payments of principal or interest, or both, during the extension period. If the borrower repays the loan prior to the end of the extension, regulatory requirements shall be removed. As necessary to generate sufficient revenue to cover the cost of processing loan transactions and long-term monitoring of program requirements, the department may also assess loan processing and monitoring fees. This subdivision shall not authorize a rent increase that exceeds 30 percent of the household’s actual income, based upon the most recent income certification.

(e) Rent increases for tenants living in assisted units at the time of restructuring pursuant to this chapter shall be limited as follows:

(1) For existing tenants with incomes not exceeding 30 percent of area median income, rent increases shall be limited to 5 percent per year until rents reach the levels for targeted income levels specified in the regulatory agreement.

(2) For existing tenants with incomes exceeding 30 percent of area median income, rent increases shall be limited to 10 percent per year until rents reach the levels for targeted income levels specified in the regulatory agreement.

(f) It is the intent of the Legislature in enacting this chapter that the department shall manage its reserves for the original Rental Housing Construction Program in a manner that will allow for the continuation of benefits to current low-income tenants for the longest period of time possible up to the term of the original regulatory agreement or the depletion of the annuity funds. Accordingly, rent subsidies shall be continued only for units occupied by lower income tenants who were in residence at the time of the extension authorized under this section and rents for those households shall be increased to 30 percent of household income.

(Amended by Stats. 2014, Ch. 680, Sec. 4. Effective January 1, 2015.)



50564

(a) Notwithstanding any other law, the department may approve the extension of a loan to an owner who occupies his or her housing unit funded by the department under any of the following loan programs: the owner component of the California Natural Disaster Assistance Act Program established by Chapter 6.5 (commencing with Section 50660), the California Homeownership Assistance Program established by Chapter 10 (commencing with Section 50775), the owner component of the California Housing Rehabilitation Program established by Chapter 6.5 (commencing with 50668), the owner component of the Deferred Payment Rehabilitation Loan Program established by Chapter 6.5 (commencing with Section 50660), the owner component of the State Earthquake Rehabilitation Assistance Program established by Chapter 6.5 (commencing with Section 50671), and the owner component of the Mobilehome Park Resident Ownership Program established by Chapter 11 (commencing with Section 50780).

(b) A loan extension for a period of 10 years may be granted when the loan is due if the owner demonstrates that his or her household income is no more 50 percent of area median income, adjusted for family size, or if the department determines that it is not in the department’s interest to call the loan due.

(c) Loan terms contained in the existing promissory note shall apply during the period of the loan extension. All unpaid principal and interest shall be due at the end of the extension. However, the department may require periodic payments of principal or interest, or both, during the extension period. If the borrower repays the loan prior to the end of the extension, program restrictions shall be removed. As necessary to generate sufficient revenue to cover the cost of processing loan transactions and long-term monitoring of program requirements, the department may also assess loan processing and monitoring fees.

(d) The department may implement this section through guidelines that shall not be subject to Chapter 2.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(Added by Stats. 2012, Ch. 780, Sec. 3. Effective January 1, 2013.)



50565

(a) For purposes of this chapter, “qualifying unpaid matured loan” shall mean either of the following:

(1) A loan made pursuant to the programs listed in subdivision (a) of Section 50560 that is in material compliance, as determined by the department, with all loan terms and conditions, including, but not limited to, those required by the department loan documents or applicable statutes and regulations, or otherwise required by the department, other than having reached the due date of its promissory note without being paid.

(2) A matured loan that is not in compliance, as described in paragraph (1), and is being transferred to another borrower approved by the department.

(b) A reinstatement of a qualifying unpaid matured loan under this chapter shall be treated as if its term has been extended from the expired due date for purposes of calculating obligations of the borrower to the department.

(Added by Stats. 2014, Ch. 680, Sec. 5. Effective January 1, 2015.)






CHAPTER 4.7 - Transitional Housing Participant Misconduct

ARTICLE 1 - General Provisions and Definitions

50580

This chapter shall be known and may be cited as the Transitional Housing Participant Misconduct Act.

(Added by Stats. 1991, Ch. 672, Sec. 1. Operative July 1, 1992, by Sec. 2 of Ch. 672.)



50581

In enacting this chapter, it is the intent of the Legislature to prevent the recurrence of acts of substantial disruption or violence by participants in transitional housing programs against other such participants, program staff, or immediate neighbors of the participants.

(Added by Stats. 1991, Ch. 672, Sec. 1. Operative July 1, 1992, by Sec. 2 of Ch. 672.)



50582

The following definitions shall govern the construction of this chapter:

(a)  “Abuse” means intentionally or recklessly causing or attempting to cause bodily injury, or sexual assault or placing another person in reasonable apprehension of imminent serious bodily injury to himself, herself, or another, where the injured person is another participant, program operator’s staff or a person residing within 100 feet of the program site.

(b)  “Homeless person” means an individual or family who, prior to participation in a transitional housing program, either lacked a fixed, regular, and adequate nighttime residence or had a primary nighttime residence, that was one of the following:

(1)  A supervised publicly or privately operated shelter designed to provide temporary living accommodations, including, but not limited to, welfare hotels, congregate shelters and transitional housing for the mentally ill.

(2)  An institution that provides a temporary residence for individuals intended to be institutionalized.

(3)  A public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings.

(c)  “Participant” shall mean a homeless person under contract with a program operator to participate in a transitional housing program and to use a dwelling unit in the program site. For the purposes of naming a defendant under this part, or a person to be protected under this part, “participant” shall include a person living with a participant at the program site. The contract shall specifically include the transitional housing program rules and regulations, a statement of the program operator’s right of control over and access to the program unit occupied by the participant, and a restatement of the requirements and procedures of this chapter.

(d)  “Program misconduct” means any intentional violation of the transitional housing program rules and regulations which (1) substantially interferes with the orderly operation of the transitional housing program, and (2) relates to drunkenness on the program site, unlawful use or sale of controlled substances, theft, arson, or destruction of the property of the program operator, persons living within 100 feet of the program site, program employees, or other participants, or (3) relates to violence or threats of violence, and harassment of persons living within 100 feet of the program site, program employees, or of other participants.

(e)  “Program operator” means a governmental agency, or private nonprofit corporation receiving any portion of its transitional housing program funds from a governmental agency, which is operating a transitional housing program. “Program operator” also includes any other manager or operator hired by a governmental agency or nonprofit corporation to operate its transitional housing program.

(f)  “Program site” means the real property containing a dwelling unit, the use of which is granted to a participant, and other locations where program activities or services are carried out or provided, subject to the participant’s compliance with the transitional housing program rules and regulations.

(g)  “Transitional housing program” means any program which is designed to assist homeless persons in obtaining skills necessary for independent living in permanent housing and which has all of the following components:

(1)  Comprehensive social service programs which include regular individualized case management services and which may include alcohol and drug abuse counseling, self-improvement education, employment and training assistance services, and independent living skills development.

(2)  Use of a program unit as a temporary housing unit in a structured living environment which use is conditioned upon compliance with the transitional housing program rules and regulations.

(3)  A rule or regulation which specifies an occupancy period of not less than 30 days, but not more than 24 months.

(Added by Stats. 1991, Ch. 672, Sec. 1. Operative July 1, 1992, by Sec. 2 of Ch. 672.)






ARTICLE 2 - Temporary Restraining Order and Injunction

50585

(a)  The program operator may seek, on its own behalf or on behalf of other participants, project employees, or persons residing within 100 feet of the program site, a temporary restraining order and an injunction prohibiting abuse or program misconduct as provided in this chapter. A program operator may not seek a temporary restraining order, pursuant to this section, against a participant after the participant has been under contract with the program operator for at least six months or longer, except when an action is pending against the participant or a temporary restraining order is in effect and subject to further orders. Nothing in this section shall be construed to authorize a person residing within 100 feet of the program site to seek a temporary restraining order or injunction under this chapter.

(b)  Upon filing a petition for an injunction under this chapter, the program operator may obtain a temporary restraining order in accordance with the provisions of this section. No temporary restraining order shall be issued without notice to the opposite party, unless it shall appear from the facts shown by the affidavit that great or irreparable harm would result to the program operator, a program participant, or an individual residing within 100 feet of the program site before the matter can be heard on notice. The program operator or the program operator’s attorney shall state in an affidavit to the court (1) that within a reasonable time prior to the application for a temporary restraining order he or she informed the opposing party or his or her attorney at what time and where the application would be made, (2) that he or she in good faith attempted to so inform the opposing party and his or her attorney but was unable to so inform the opposing attorney or his or her party, specifying the efforts made to contact them, or (3) that for reasons specified he or she should not be required to inform the opposing party or his or her attorney.

A temporary restraining order may be granted upon an affidavit which, to the satisfaction of the court, shows reasonable proof of program misconduct or abuse by the participant, and that great or irreparable harm would result. A temporary restraining order granted under this section shall remain in effect, at the court’s discretion, for a period not to exceed five days, unless otherwise modified, extended, or terminated by the court.

(c)  The matter shall be made returnable on an order requiring cause to be shown why the injunction should not be granted, not later than five days from the date of the order. When the matter comes up for hearing, the party who obtained the temporary restraining order shall be ready to proceed and shall have personally served upon the opposite party at least two days prior to the hearing, a copy of the petition, a copy of the temporary restraining order, if any, the notice of hearing, copies of all affidavits to be used in the application, and a copy of any points and authorities in support of the petition. If the party who obtained the temporary restraining order is not ready, or if he or she fails to serve a copy of his or her petition, affidavits, and points and authorities, as herein required, the court shall dissolve the temporary restraining order. The court may, upon the filing of an affidavit by the program operator or his or her attorney, that the participant could not be served on time, reissue any temporary restraining order previously issued pursuant to this section and dissolved by the court for failure to serve the participant. An order reissued under this section shall state on its face the new date of expiration of the order. No fees shall be charged for the reissuance of any order under this section. The participant shall be entitled to a continuance, provided that the request is made on or before the hearing date and the hearing shall be set for a date within 15 days of the application, unless the participant requests a later date. The court may extend, or modify and extend, any temporary restraining order until the date and time upon which the hearing is held. The participant may file a response which explains, excuses, justifies, or denies the alleged conduct. No fee shall be charged for the filing of a response. At the hearing, the judge shall receive any testimony or evidence that is relevant, and may make an independent inquiry. If the judge finds by clear and convincing evidence that program misconduct or abuse exists, an injunction shall issue prohibiting that conduct. An injunction issued pursuant to this section shall have a duration of not more than one year. At any time within the three months before the expiration of the injunction, the program operator may apply for renewal of the injunction by filing a new petition for an injunction under this section.

(d)  In addition to orders restraining abuse, the court may, upon clear and convincing evidence of abuse, issue an order excluding the participant from the program site, or restraining the participant from coming within 200 feet of the program site, upon an affidavit which, to the satisfaction of the court, shows clear and convincing evidence of abuse of a project employee, another participant, or a person who resides within 100 feet of the program site, by the participant and that great or irreparable injury would result to one of these individuals if the order is not issued. An order excluding the participant from the program site may be included in the temporary restraining order only in an emergency where it is necessary to protect another participant, a project employee, or an individual who lives within 100 feet of the project site from imminent serious bodily injury.

(e)  Nothing in this chapter shall preclude either party from representation by private counsel or from appearing on his or her own behalf.

(f)  The notice of hearing specified in subdivision (c) shall contain on its face the name and phone number of an office funded by the federal Legal Services Corporation which provides legal services to low income persons in the county in which the action is filed. The notice shall indicate that this number may be called for legal advice concerning the filing of a response to the petition.

(g)  Nothing in this chapter shall preclude the program operator’s right to utilize other existing civil remedies. An order issued under this section shall not affect the rights of anyone not named in the order.

(Added by Stats. 1991, Ch. 672, Sec. 1. Operative July 1, 1992, by Sec. 2 of Ch. 672.)



50586

(a)  The clerk shall transmit a copy of each temporary restraining order or injunction or modification or termination thereof, granted under this chapter, by the close of the business day on which the order was granted, to the law enforcement agencies having jurisdiction over the program site. Each law enforcement agency may make available information as to the existence and current status of these orders to law enforcement officers responding to the scene of reported abuse or program misconduct.

(b)  Any willful disobedience of any temporary restraining order or injunction granted under this section shall be a misdemeanor pursuant to Section 166 of the Penal Code.

(c)  If a participant is found in contempt of a court order issued pursuant to this section, the court may, in addition to any other punishment, modify the order to exclude the participant from the program site.

(Added by Stats. 1991, Ch. 672, Sec. 1. Operative July 1, 1992, by Sec. 2 of Ch. 672.)



50587

If a participant has violated an order issued under Section 50585, the participant shall be considered to have failed to perform the conditions of the agreement under which the property is held as provided in subsection 3 of Section 1161 of the Code of Civil Procedure, which conditions cannot afterward be performed.

(Added by Stats. 1991, Ch. 672, Sec. 1. Operative July 1, 1992, by Sec. 2 of Ch. 672.)



50588

The Judicial Council shall promulgate forms and related instructions to implement the procedures required by this chapter. The petition and response forms shall be simple and concise.

(Added by Stats. 1991, Ch. 672, Sec. 1. Operative July 1, 1992, by Sec. 2 of Ch. 672.)






ARTICLE 3 - Recovery of Dwelling Unit

50590

If, after hearing pursuant to this chapter, an order excluding the participant from the program site is issued, the program operator may, without further notice, take possession of the participant’s dwelling unit on the program site. The program operator shall have the same rights to the dwelling unit as if it had been recovered after abandonment in accordance with Section 1951.3 of the Civil Code and without objection of the participant. If other participants, including the defendant participant’s family members, reside in the dwelling unit, the abandonment shall be deemed only to affect the rights of the individual or individuals against whom the order was issued.

(Amended by Stats. 1992, Ch. 427, Sec. 109. Effective January 1, 1993.)



50591

If the program operator takes possession of the property, pursuant to this article, the program operator shall give the subject participant a reasonable opportunity to remove the participant’s property from his or her dwelling unit on the program site, and, thereafter, the program operator may consider the remaining subject participant’s property to be abandoned property pursuant to Chapter 5 (commencing with Section 1980) of Part 4 of Division 3 of the Civil Code.

(Added by Stats. 1991, Ch. 672, Sec. 1. Operative July 1, 1992, by Sec. 2 of Ch. 672.)









CHAPTER 5 - Preservation Interim Loan Programs

50600

The Legislature finds and declares all of the following:

(a)  The federal Housing and Urban Development Department subsidizes over 147,000 units of California’s affordable rental housing. As the owners’ obligations expire, more than 19,000 of these units have already been converted to market-rate housing, and an additional 78,000 units are considered at risk of imminent conversion. In addition, more than 7,600 units financed with state and federal low-income housing tax credits will face some risk of conversion as the first generation of tax credit developments reach the expiration of their income and rent restrictions over the next five years. These at-risk units will likely convert to market-rate housing unless they are acquired by organizations that commit to maintaining their affordable rents.

(b)  The loss of these assisted units represents not only a loss of precious affordable housing stock and hardship and potential dislocation for tenants, 40 percent of whom are seniors, but also the loss of billions of dollars of federal housing assistance to California each year.

(c)  This looming loss of affordable rental housing is exacerbated by California’s failure to produce more than 50 percent of the new housing units needed to house the state’s population for each of the last eight years. The shortage is most strongly felt in the areas of low-cost housing for working families, people moving from welfare to work, and seniors and disabled people.

(d)  Affordable housing organizations that wish to purchase properties at risk of converting to market rate housing often do not have access to the short-term capital needed to purchase the properties quickly. This lack of short-term capital greatly reduces the likelihood that these properties will remain affordable.

(e)  The intent of this chapter is to create a short-term capital loan program to ensure that California’s supply of affordable housing is not depleted by the conversion of existing government-assisted rental housing to market-rate housing.

(Added by Stats. 2002, Ch. 721, Sec. 1. Effective January 1, 2003.)



50601

(a) The Preservation Opportunity Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, all money in the fund is continuously appropriated to the department without regard to fiscal years for the purposes of this chapter and for costs incurred in administering the program. The combined administrative expenses of the department and the agency shall not exceed 5 percent of the funds deposited in the fund for the purposes of this chapter.

(b) The following shall be paid into the fund:

(1) Any money appropriated and made available by the Legislature for purposes of the fund.

(2) Any money that the department or the agency receives in repayment of loans from the fund, including interest therefrom, except as provided in subdivision (f) of Section 50603.

(3) Any other money that may be made available to the department for the purposes of this chapter from any other source.

(Amended by Stats. 2005, Ch. 74, Sec. 50. Effective July 19, 2005.)



50602

The definitions contained in Chapter 2 (commencing with Section 50050) of Part 1 shall apply to this chapter, except as follows:

(a)  “Assisted housing development” has the same meaning as in paragraph (3) of subdivision (a) of Section 65863.10 of the Government Code.

(b)  “Fund” means the Preservation Opportunity Fund created by Section 50601.

(Added by Stats. 2002, Ch. 721, Sec. 1. Effective January 1, 2003.)



50603

(a) There is hereby created the Preservation Opportunity Program.

(b) The department shall contract with the agency for the administration of this section, and the agency shall establish the terms upon which loans may be made consistent with this section.

(c) A project shall meet all of the following requirements to be eligible for a loan:

(1) It shall be an assisted housing development.

(2) The borrower shall, in conjunction with this loan, receive a loan from the agency’s Preservation Acquisition Program for the acquisition of this project.

(3) The borrower shall agree to obligate itself and any successors in interest to maintain the affordability of the assisted housing development for households of very low, low, or moderate income for a term of not less than 30 years. To the extent economically feasible, the development shall be continuously occupied in the approximate percentages that those households have occupied that development as of the date of acquisition by the purchaser or the approximate percentages specified in existing federal, state, or locally imposed use restrictions, whichever is higher. This obligation shall be recorded at the close of escrow in the office of the county recorder of the county in which the development is located. In addition, the regulatory agreement shall contain provisions requiring the renewal of rental subsidies, if they are available and are provided at a level sufficient to maintain the project’s fiscal viability. Nothing in this paragraph shall be construed to require the future income restriction of units unrestricted under the new regulatory agreement required by this subdivision.

(d) Projects that meet the requirements of subdivision (c) shall be evaluated for funding based on their ability to address the following priorities:

(1) First priority shall be given to projects whose rent restrictions have expired or are eligible to expire within two years of application for a loan under this program.

(2) Second priority shall be given to projects with rent restrictions expiring within five years.

(e) The loans for assisted housing developments under this section shall include the following terms:

(1) The agency shall determine the term of the loan. A loan may not exceed a term of two years, unless the agency determines, in its discretion, that a longer term is required to do both of the following:

(A) To preserve the affordability of a project.

(B) To ensure the financial viability of a project.

(2) The rate of interest shall not exceed 3 percent per annum on the unpaid balance for that portion of the loan made with General Fund or general obligation bond moneys. The rate of interest for portions of the loan made with non-General Fund, nongeneral obligation bond moneys shall be established by the agency.

(3) Simple interest shall accrue but be deferred until loan maturity or transfer of the property.

(4) Any other terms and provisions that the agency may deem proper.

(f) Notwithstanding paragraph (2) of subdivision (b) of Section 50601, with the exception of five million dollars ($5,000,000), all money that the agency receives in repayment of loans made with funds from the Housing and Emergency Shelter Trust Fund Act of 2002 shall be deposited into the Housing Rehabilitation Loan Fund created by Section 50661 for use in the Multifamily Housing Program. The five million dollars ($5,000,000) remaining in the Preservation Opportunity Fund and subsequent interest payments on loans made from this five million dollars ($5,000,000) shall be made available for the purposes of the Preservation Opportunity Program through at least December 31, 2008, at which time the agency may, based on an analysis of need, either continue to make these funds available for the purposes of the Preservation Opportunity Program or transfer all remaining funds to the Housing Rehabilitation Loan Fund for use in the Multifamily Housing Program.

(Amended by Stats. 2005, Ch. 74, Sec. 51. Effective July 19, 2005.)



50604

(a)  There is hereby created the Interim Repositioning Program, the purpose of which is to leverage private capital to increase the funding available to preserve at-risk housing.

(b)  The department shall administer this program and establish the terms upon which loans may be made consistent with this section.

(c)  The department shall select a single sponsor through a competitive process. The sponsor shall meet all of the following criteria:

(1)  Be a not-for-profit corporation based in California.

(2)  Demonstrate sufficient organizational stability and capacity to carry out the activity for which it is requesting funds, including the capacity to acquire, renovate, or rehabilitate, asset manage and property manage a portfolio of assisted housing developments, and, if applicable, to underwrite, close, and service loans. Capacity may be demonstrated by substantial successful experience performing similar activities, or through other means acceptable to the department.

(3)  Demonstrate a feasible strategy to meet the leveraging requirements of subdivision (g) within 60 days after being chosen as the sponsor.

(4)  Demonstrate past experience in the cost-effective use of public resources.

(5)  Submit a detailed business plan as to how the sponsor intends to meet the requirements of this section. The business plan shall include a description of appropriate financial controls, acquisition procedures, underwriting procedures, and internal controls.

(d)  The department shall give bonus points in the rating and ranking process to an applicant who can demonstrate letters of intent from private entities to provide capital to meet the leverage requirement of this section.

(e)  The department shall make a loan for a term of not more than five years to the project sponsor for the purposes of subdivision (i).

(f)  Principal and accumulated interest is due and payable upon completion of the term of the loan. The loan shall bear simple interest at a rate of 3 percent per annum on the unpaid principal balance.

(g)  Before expending any state funds, the sponsor shall raise at least three dollars ($3) of private capital as equity to match every dollar of Interim Repositioning Program loan proceeds. To be considered private capital, outside funds shall be committed for a term at least equal to the term of the loan made pursuant to this section and available to be used for the purposes of this section. If the sponsor is unable to meet these matching requirements within 60 days of selection as the sponsor, the loan shall be repaid with accumulated interest to the department, deposited in the fund, and made available to the next highest rated qualified project sponsor identified pursuant to subdivision (c). If, within 180 days, there is no remaining qualified project sponsor available, any unexpended funds shall be made available for the purposes of Section 50603.

(h)  Funds lent to the project sponsor pursuant to this section and the required private matching funds shall be used to finance up to 20 percent of the cost of acquiring an assisted housing development.

(i)  The sponsor shall use Interim Repositioning Program loan proceeds and the required private matching funds for the following purposes:

(1)  To acquire an assisted housing development in California for which rent restrictions have expired or are eligible to expire within five years of the date that the department chooses the sponsor. First priority shall be given to projects for which rent restrictions have expired or are eligible to expire within two years.

(2)  To make loans not to exceed a term of three years to any entity described in subdivision (d) of Section 65863.11 of the Government Code for the acquisition of an assisted housing development for which rent restrictions have expired or are eligible to expire within five years of the date the agency chooses the project sponsor. First priority for loans shall be given to projects for which rent restrictions have expired or are eligible to expire within two years. The rate of interest on loans made pursuant to this paragraph shall be equal to the lowest feasible rate sufficient to cover the cost of capital to the sponsor.

(j)  The sponsor, in the event he or she directly acquires an assisted housing development, or the borrower, if he or she has received a loan from the project sponsor pursuant to this section, shall agree to obligate himself or herself and any successors in interest to maintain the affordability of the assisted housing development for households of very low, low, or moderate income for a term of not less than 30 years. To the extent economically feasible, the development shall be continuously occupied in the approximate percentages that those households who have occupied that development as of the date of acquisition by the purchaser or the approximate percentages specified in existing federal, state, or locally imposed use restrictions, whichever is higher. This obligation shall be recorded at the close of escrow in the office of the county recorder of the county in which the development is located. In addition, the regulatory agreement shall contain provisions requiring the renewal of rental subsidies, if they are available and provided at a level sufficient to maintain the project’s fiscal viability. Nothing in this paragraph shall be construed to require the future income restriction of units unrestricted under the new regulatory agreement required by this subdivision.

(k)  The department, in its loan agreement with the sponsor, shall establish a schedule for the timely expenditure of funds by the sponsor.

( l)  The department shall select a sponsor for the purposes of this section within six months of the date funding becomes available.

(m)  The department may, upon consultation with interested parties, including potential applicants and housing advocates, administer this program through a notice of funding availability that shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(Added by Stats. 2002, Ch. 721, Sec. 1. Effective January 1, 2003.)



50605

The department shall include in its last annual report submitted to the Legislature, pursuant to Section 50408, on or before December 31, 2005, all of the following:

(a)  A general description of activities undertaken pursuant to this chapter.

(b)  For each project assisted pursuant to this chapter, a description of the expiration date of the project’s rent restrictions; the name and location of the purchaser; the acquisition price; the number of assisted units preserved; and the level of affordability maintained.

(c)  If the sponsor for the Interim Repositioning Program subsequently sells any projects, a description of the name and location of the purchaser, the purchase price, and the total transaction costs.

(d)  With respect to the Interim Repositioning Program, an evaluation of the sponsor’s success in leveraging private capital.

(e)  A comparison of the cost of preserving units under the Preservation Opportunity Program versus the Interim Repositioning Program.

(f)  If sufficient data exist, a comparison of the cost of preserving units with rent restrictions that have expired or are eligible to expire within two years versus units with rent restrictions that are eligible to expire within three to five years.

(g)  An overall assessment of the effectiveness of the Preservation Opportunity Program and the Interim Repositioning Program as tools for preserving affordable housing.

(Added by Stats. 2002, Ch. 721, Sec. 1. Effective January 1, 2003.)






CHAPTER 6 - CalHome Program

50650

The Legislature finds and declares as follows:

(a)  An adequate supply of safe and affordable housing is the foundation for strong and sustainable communities. Owner occupied housing is a key housing resource, contributing to neighborhood stability as well as economic vitality.

(b)  In California, homeownership is beyond the reach of a large segment of the population. There are also many homeowners who lack the resources to make necessary repairs to their homes, or who would welcome the opportunity to share them with suitable tenants.

(c)  Reflecting California’s diversity, there is a variety of proven approaches to the promotion of homeownership within the state. The purpose of the CalHome Program established by this chapter is to support existing homeownership programs aimed at lower and very low income households and operated by private nonprofit and local government agencies, and thereby to increase homeownership, encourage neighborhood revitalization and sustainable development, and maximize use of existing homes.

(d)  The CalHome Program is intended to take the place of the Senior Citizens’ Shared Housing Program established by Chapter 3.6 (commencing with Section 50533), which is repealed by the act enacting this chapter.

(Added by Stats. 2000, Ch. 84, Sec. 2. Effective January 1, 2001.)



50650.1

This chapter shall be known and may be cited as the CalHome Program.

(Added by Stats. 2000, Ch. 84, Sec. 2. Effective January 1, 2001.)



50650.2

The department shall administer this chapter.

(Added by Stats. 2000, Ch. 84, Sec. 2. Effective January 1, 2001.)



50650.3

(a) Funds appropriated for purposes of this chapter shall be used to enable low- and very low income households to become or remain homeowners. Funds shall be provided by the department to local public agencies or nonprofit corporations as either of the following:

(1) Grants for programs that assist individual households.

(2) Loans that assist development projects involving multiple home ownership units, including single-family subdivisions.

(b) (1) Grant funds may be used for first-time homebuyer downpayment assistance, home rehabilitation, including the installation or retrofit of ignition resistant exterior components on existing manufactured homes, mobilehomes, and accessory structures required pursuant to Article 2.3 (commencing with Section 4200) of Subchapter 2 of Chapter 3 of Division 1 of Title 25 of the California Code of Regulations, homebuyer counseling, home acquisition and rehabilitation, or self-help mortgage assistance programs, or for technical assistance for self-help and shared housing home ownership.

(2) Home rehabilitation funding for the purpose of installing ignition resistant components on manufactured homes, mobilehomes, or accessory structures pursuant to this subdivision shall not be conditioned upon the rehabilitation of additional or unrelated home components unless that rehabilitation is required pursuant to Article 2.3 (commencing with Section 4200) of Subchapter 2 of Chapter 3 of Division 1 of Title 25 of the California Code of Regulations. In administering funding for this purpose, local public agencies and nonprofit corporations may consider the condition and age of the manufactured home or mobilehome, including whether the home was constructed on or after June 15, 1976, in accordance with federal standards and whether the available funds could be more effectively used to replace the manufactured home or mobilehome.

(c) (1) Except as provided in subdivision (e), loan funds may be used for purchase of real property, site development, predevelopment, and construction period expenses incurred on home ownership development projects, and permanent financing for mutual housing or cooperative developments. Upon completion of construction, the department may convert project loans into grants for programs of assistance to individual homeowners. Except as provided in paragraph (2), financial assistance provided to individual households shall be in the form of deferred payment loans, repayable upon sale or transfer of the homes, when they cease to be owner-occupied, or upon the loan maturity date. Financial assistance may be provided in the form of a secured forgivable loan to an individual household to rehabilitate, repair, or replace manufactured housing located in a mobilehome park and not permanently affixed to a foundation. The loan shall be due and payable in 20 years, with 10 percent of the original principal to be forgiven annually for each additional year beyond the 10th year that the home is owned and continuously occupied by the borrower. Not more than 10 percent of the funds available for the purposes of this chapter in a fiscal year shall be used for financial assistance in the form of secured forgivable loans.

(2) Notwithstanding any other law, the department may, in its discretion, permit the downpayment assistance loan to be subordinated to refinancing if it determines that the borrower has demonstrated hardship, subordination is required to avoid foreclosure, and the new loan meets the department’s underwriting requirements. The department may permit subordination on those terms and conditions as it determines are reasonable, however subordination shall not be permitted if the borrower has sufficient equity to repay the loan.

(d) All loan repayments shall be used for activities allowed under this section, and shall be governed by a reuse plan approved by the department. Those reuse plans may provide for loan servicing by the grant recipient or a third-party local government agency or nonprofit corporation.

(e) Notwithstanding subdivision (c), loans provided pursuant to the CalHome Program Disaster Assistance for Imperial County that have been made for the purpose of rehabilitation, reconstruction, or replacement of lower income owner-occupied manufactured homes shall be due and payable in 10 years, with 20 percent of the original principal to be forgiven annually for each additional year beyond the fifth year that the manufactured home is owned and continuously occupied by the borrower.

(Amended by Stats. 2012, Ch. 555, Sec. 1. Effective September 25, 2012.)



50650.4

(a) To be eligible to receive a grant or loan, local public agencies or nonprofit corporations shall demonstrate sufficient organizational stability and capacity to carry out the activity for which they are requesting funds, including, where applicable, the capacity to manage a portfolio of individual loans over an extended time period. Capacity may be demonstrated by substantial successful experience performing similar activities, or through other means acceptable to the department. In administering the CalHome program, the department may permit local agencies and nonprofit corporations to apply their own underwriting guidelines when evaluating CalHome rehabilitation loan applications, following prior review and approval of those guidelines by the department. The local agency or nonprofit corporation shall not subsequently alter its underwriting guidelines with respect to the use of CalHome funds without review and approval by the department. In allocating funds, the department shall utilize a competitive application process, using weighted evaluation criteria, including, but not limited to, the extent that the program or project utilizes volunteer or self-help labor, trains youth and young adults in construction skills, creates balanced communities, involves community participation, or whether the program or project contributes toward community revitalization. To the extent feasible, the application process shall ensure a reasonable geographic distribution of funds.

(b) In administering department funds received pursuant to subdivision (a), local public agencies and nonprofit corporations shall not deny the funding application of, or apply different underwriting guidelines to, a housing program or project solely on the basis of either of the following:

(1) The home is a manufactured home or mobilehome, as defined in Sections 18007 and 18008.

(2) The home is located in a mobilehome park or in a manufactured housing community, as defined in Sections 18210.7 and 18214.

(Amended by Stats. 2009, Ch. 172, Sec. 2. Effective October 11, 2009.)



50650.5

For the purposes of this chapter, all of the following shall apply:

(a) Mutual housing, community land trusts, and limited equity cooperative housing shall be deemed to be forms of homeownership and developments of those types of housing, as defined in subdivision (b), shall be eligible to receive assistance under the CalHome Program. The department may require that mutual housing, community land trust, or limited equity cooperative applicants not simultaneously apply for and receive funding through the department’s rental housing programs for the same projects for which CalHome assistance is sought. For mutual housing, community land trust projects that do not convey an interest in real estate to the homebuyer, and limited equity cooperative projects, all of the following shall apply:

(1) Program funds shall be used for permanent financing only.

(2) The department shall enter into a regulatory agreement limiting occupant incomes, occupancy charges, and share purchase terms for 55 years.

(3) Notwithstanding Section 50650.3, program assistance shall be provided in the form of a deferred payment loan.

(b) As used in this section, “mutual housing development” means a housing development owned and sponsored by a nonprofit corporation or a limited partnership in which the nonprofit corporation is the sole general partner, and all of the following requirements are met:

(1) The nonprofit corporation is exempt from taxes under Section 501(c)(3) of the Internal Revenue Code or subdivision (d) of Section 23701 of the Revenue and Taxation Code.

(2) The nonprofit corporation has as one of its principal purposes the advancement of mutual housing.

(3) A majority of the board of directors of the nonprofit corporation sponsor are residents or former residents of developments sponsored by the nonprofit corporation.

(4) The nonprofit corporation agrees to assist the residents of the development in setting up a resident council, and the operating budget for the development provides for ongoing financial support to allow the resident council to carry out its activities.

(c) Lower income participants in a qualified mutual housing development that is assisted pursuant to this chapter shall not be required to have a vested ownership interest in the property.

(d) (1) Funds provided under this chapter may be used to finance either of the following:

(A) The purchase of land beneath a manufactured home or mobilehome by the owner of the home.

(B) The purchase of both the land beneath a manufactured home or mobilehome and the home.

(2) (A) A loan to purchase a subdivided lot in a manufactured housing community or mobilehome park, or both a subdivided lot and the manufactured home or mobilehome that is located on the lot, may be secured either by the land alone or by both the land and the manufactured home or mobilehome.

(B) A loan to purchase an interest in an entity that owns a manufactured housing community or mobilehome park may be secured by an interest in the entity, a manufactured home, or a mobilehome, or both an interest in the entity and the home.

(3) A manufactured home or mobilehome shall not be required to be placed on a permanent foundation as a condition of receiving financing under this chapter.

(4) Funds provided under this chapter shall not be used for a loan to purchase the first lot or space in a manufactured housing community or mobilehome park at the time of the initial conversion of the park to resident ownership unless the conversion meets the two-thirds signature requirement in subdivision (a) of Section 66428.1 of the Government Code, or the transfer of the park to resident ownership has qualified for the change of ownership exclusion under Section 62.1 of the Revenue and Taxation Code.

(5) For purposes of this subdivision, “land beneath a manufactured home or mobilehome” means either a subdivided lot in a manufactured housing community or mobilehome park or a membership, share, certificate, or other interest in the entity that owns the manufactured housing community or mobilehome park, including, but not limited to, a limited equity cooperative, community land trust, or mutual housing association.

(e) Subdivision (a) shall not apply to the financing of an interest in a manufactured housing community or mobilehome park that is organized as mutual housing or a limited equity cooperative.

(Amended by Stats. 2007, Ch. 561, Sec. 1. Effective January 1, 2008.)



50650.6

The department may use up to 5 percent of the funds appropriated for the purposes of this chapter for its costs in administering the program.

(Added by Stats. 2000, Ch. 84, Sec. 2. Effective January 1, 2001.)



50650.7

For appropriations of fifteen million dollars ($15,000,000) or less, the department may administer the funds using guidelines that shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code). If an appropriation exceeds that amount, the department may administer the funds using guidelines for 24 months, during which time those guidelines shall not be subject to the Administrative Procedure Act. The guidelines and any regulations governing the CalHome Program shall include, among other things, loan terms and limits, underwriting standards, home price limits, application procedures and selection criteria, loan and grant documentation requirements, and monitoring requirements.

(Added by Stats. 2000, Ch. 84, Sec. 2. Effective January 1, 2001.)






CHAPTER 6.5 - Deferred-Payment Rehabilitation Loans

50660

The Legislature finds and declares that the rehabilitation of existing housing is necessary to the continued viability of neighborhoods, the elimination of health and safety hazards, the prevention of the overcrowding and the continued availability of a dwindling stock of low-cost housing. Economic conditions have not provided sufficient incentive to home improvement and elimination of substandard conditions, and financial assistance in the form of deferred-payment rehabilitation loans is necessary for those owners of residential real property who would otherwise be unable to obtain sufficient public or private financing to bring their properties into compliance with rehabilitation standards. Deferred-payment loans provide a means of financing rehabilitation which the owner could not otherwise afford. Such assistance is particularly necessary where local agencies are undertaking concentrated or systematic enforcement programs to require compliance with rehabilitation standards, and where persons or families of low or moderate income are affected.

(Amended by Stats. 1979, Ch. 1043.)



50660.5

(a) It is the intent of the Legislature to encourage local governments to assist residents to repair and rebuild housing in a cost-efficient and expeditious manner following a disaster. To this end, the Legislature recognizes that local governments may enact ordinances following disasters to expedite the permit process. These ordinances may include, but not be limited to, ordinances waiving fees and streamlining requirements affecting disaster-related repairs.

(b) The Legislature finds and declares that homeowners and owners of rental housing who apply for assistance pursuant to Sections 50662.7, 50671.5, and 50671.6 may be unable to utilize expedited procedures or liberalized standards because loan approval and repair may occur after the expiration of the local ordinance. It is, therefore, the intent of the Legislature to encourage local governments to extend the application of these local ordinances to homeowners and owners of rental housing who are utilizing disaster assistance programs, including the respective loan programs authorized by Sections 50662.7, 50671.5, and 50671.6, so that housing can be repaired or rebuilt in a cost-efficient and expeditious manner.

(Amended by Stats. 2006, Ch. 538, Sec. 408. Effective January 1, 2007.)



50661

(a) There is hereby created in the State Treasury the Housing Rehabilitation Loan Fund. All interest or other increments resulting from the investment of moneys in the Housing Rehabilitation Loan Fund shall be deposited in the fund, notwithstanding Section 16305.7 of the Government Code. Notwithstanding Section 13340 of the Government Code, all money in the fund is continuously appropriated to the department for the following purposes:

(1) For making deferred-payment rehabilitation loans for financing all or a portion of the cost of rehabilitating existing housing to meet rehabilitation standards as provided in this chapter.

(2) For making deferred payment loans as provided in Sections 50668.5, 50669, and 50670.

(3) For making deferred payment loans pursuant to Sections 50662.5 and 50671.

(4) Subject to the restrictions of Section 53131, if applicable, for administrative expenses of the department made pursuant to this chapter, Article 3 (commencing with Section 50693) of Chapter 7.5, and Chapter 10 (commencing with Section 50775).

(5) For related administrative costs of nonprofit corporations and local public entities contracting with the department pursuant to Section 50663 in an amount, if any, as determined by the department, to enable the entities and corporations to implement a program pursuant to this chapter. The department shall ensure that not less than 20 percent of the funds loaned pursuant to this chapter shall be allocated to rural areas. For purposes of this chapter, “rural area” shall have the same meaning as in Section 50199.21.

(6) To the extent no other funding sources are available, ten million dollars ($10,000,000), as provided in Section 4 of Chapter 3 of the Statutes of 2014, may be used for the purposes of Section 34085.

(b) There shall be paid into the fund the following:

(1) Any moneys appropriated and made available by the Legislature for purposes of the fund.

(2) Any moneys that the department receives in repayment of loans made from the fund, including any interest thereon.

(3) Any other moneys that may be made available to the department for the purposes of this chapter from any other source or sources.

(4) Moneys transferred or deposited to the fund pursuant to Sections 50661.5 and 50778.

(c) Notwithstanding any other law, any interest or other increment earned by the investment or deposit of moneys appropriated by subdivision (b) of Section 3 of Chapter 2 of the Statutes of the 1987–88 First Extraordinary Session, or Section 7 of Chapter 4 of the Statutes of the 1987–88 First Extraordinary Session, shall be deposited in a special account in the Housing Rehabilitation Loan Fund and shall be used exclusively for purposes of Sections 50662.5 and 50671.

(d) Notwithstanding any other law, effective with the date of the act adding this subdivision, appropriations authorized by the Budget Act of 1996 for support of the Department of Housing and Community Development from the California Disaster Housing Repair Fund and the California Homeownership Assistance Fund shall instead be authorized for expenditure from the Housing Rehabilitation Loan Fund.

(e) Effective July 1, 2014, the California Housing Trust Fund in the State Treasury is abolished and any remaining balance, assets, liabilities, and encumbrances shall be transferred to, and become part of, the Housing Rehabilitation Loan Fund. Notwithstanding Section 13340 of the Government Code, all transferred amounts are continuously appropriated to the department for the purpose of satisfying any liabilities and encumbrances and the purposes specified in this section.

(Amended by Stats. 2014, Ch. 664, Sec. 3. Effective September 27, 2014.)



50661.5

(a) There is hereby created in the State Treasury the California Disaster Housing Repair Fund, into which shall be paid all moneys appropriated by the Legislature pursuant to subdivision (b) or transferred pursuant to subdivision (c) for housing repair loans pursuant to Sections 50662.7, 50671.5, and 50671.6. All interest or other increments resulting from the investment of moneys in the California Disaster Housing Repair Fund shall be deposited in the fund, notwithstanding Section 16305.7 of the Government Code. Notwithstanding Section 13340 of the Government Code, all money in that fund is continuously appropriated to the department for the following purposes:

(1) For making deferred payment loans and predevelopment loans pursuant to Sections 50662.7, 50671.5, and 50671.6.

(2) For related administrative expenses of the department.

(3) For related administrative expenses of any entity contracting with the department, pursuant to Sections 50662.7, 50671.5, and 50671.6 in an amount, if any, as determined by the department, to enable the entities to implement a program pursuant to those sections.

(4) For providing loan guarantees for disaster-related loans made by private institutional lending sources.

(b) There shall be paid into the fund the following:

(1) Any moneys appropriated and made available by the Legislature for purposes of the fund.

(2) Any moneys transferred from the Special Fund for Economic Uncertainties prior to July 1, 1996, pursuant to subdivision (c).

(3) Any other moneys which may be made available to the department prior to July 1, 1996, for the purposes of this section from any other source or sources.

(4) The director may authorize the sale of the beneficiary interest of loans made pursuant to Section 50662.7. The proceeds from that sale prior to July 1, 1996, shall be deposited into the California Disaster Housing Repair Fund. Proceeds from that sale after July 1, 1996, shall be deposited in the General Fund.

(c) (1) To the extent that funds are not available, the Department of Housing and Community Development shall submit to the Department of Finance, within 90 days after a disaster, a deficiency request based on a minimum funding level based on a damage survey completed by the Office of Emergency Services and the Federal Emergency Management Agency. The request shall distinguish between owner-occupied housing of one to four units and rental housing of five or more units.

(2) Upon receipt of the deficiency request from the Department of Housing and Community Development pursuant to paragraph (1), the Department of Finance shall make a funding determination and notify the Legislature of the approval or disapproval of the deficiency amount. Any deficiency amount approved shall distinguish between owner-occupied housing of one to four units and rental housing of five or more units.

(3) Any payments made pursuant to this subdivision from funds made available under Section 50671.5 shall be matched by a corresponding and equal payment from funds made available under Section 50671.6, except that, upon the determination of the Director of Finance that one of the two rental repair programs has excess funds, moneys from that fund may be used for either of the other two disaster repair programs.

(d) In the event of a natural disaster, as defined in Section 8680.3 of the Government Code, the Director of Finance may transfer moneys from the Special Fund for Economic Uncertainties established by Section 16418 of the Government Code to the California Disaster Housing Repair Fund, provided the transfer is not made sooner than 30 days after notification in writing of the necessity therefor is provided to the Joint Legislative Budget Committee.

(e) Notwithstanding any other provision of law, on or after July 1, 1996, the unencumbered fund balance and reserves shall be transferred to the Housing Rehabilitation Loan Fund and subsequent income and other resources payable pursuant to Sections 50662.7, 50671.5, and 50671.6, shall be deposited to the Housing Rehabilitation Loan Fund, except that payments of principal and interest on loans issued pursuant to Sections 50662.7, 50671.5, and 50671.6 shall be deposited in the General Fund.

(f) In making funds available to disaster victims pursuant to Sections 50662.7, 50671.5, and 50671.6, the department shall impose a one-year deadline for submission of applications.

(g) Any changes made on or after January 1, 1994, to any program funded by the California Disaster Housing Repair Fund shall not apply to applications submitted on or before December 31, 1993. The department may administer the program in accordance with guidelines until regulations are adopted.

(Amended by Stats. 2013, Ch. 352, Sec. 378. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50661.7

The Director of the Department of Housing and Community Development may transfer moneys appropriated or otherwise made available for the purposes of the programs established under Sections 50662.7 and 50671.5 between those programs when there is insufficient funding to meet the loan demand in either of those programs and an uncommitted funding balance in the other program.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 6, Sec. 5. Effective November 7, 1989.)



50662

The department shall adopt regulations establishing terms upon which deferred-payment rehabilitation loans may be made. The amount of a deferred-payment rehabilitation loan shall in no case exceed the costs of meeting rehabilitation standards. The amount, when combined with other financing provided, shall in no case exceed the combined costs of meeting rehabilitation standards and refinancing existing indebtedness. Except for loans made to local agencies pursuant to Section 50664, deferred-payment rehabilitation loans shall bear interest at the rate of 3 percent per annum on the unpaid principal balance. In the discretion of the department, which may differentiate among the types of programs specified in Section 50663, such interest shall either be payable periodically as it accrues during the term of the loan or payment of interest shall be deferred until payment of the principal is due. However, regulations of the department may provide for waiver of interest payments when a local public entity or nonprofit corporation contracting pursuant to Section 50663 remits to the department in advance on behalf of the borrower a sum equal to not less than 15 percent of the original principal balance, which may be in lieu of interest. The regulations of the department may also provide for payment of interest as accrued, in circumstances determined appropriate by the department to serve the purposes of this chapter. In the case of a deferred-payment rehabilitation loan to an elderly person who is the owner of an owner-occupied one-to-four family residence, the note and deed of trust securing the loan shall require payment of the obligation upon transfer of the property. Notwithstanding any other provisions of this chapter, the department may permit the making of a deferred-payment rehabilitation loan to an elderly person of low income who is the owner of an owner-occupied dwelling without requiring that other financing be provided to the extent of the owner’s ability to afford the cost of such other financing. In the case of a deferred-payment rehabilitation loan to a nonelderly person who is the owner of an owner-occupied one-to-four family residence, payment shall be required after five years or upon transfer of the property, whichever first occurs. However, the loan may be renewed for additional five-year terms so long as the property is not transferred and the owner is unable to refinance the obligation when the debt comes due. In the case of a deferred-payment rehabilitation loan to an owner of a residence other than an owner-occupied one-to-four family residence, payment shall be required after five years unless it is determined by the department that a longer term is required to ensure the economic feasibility of obtaining other rehabilitation financing or accepting subsidies. The loan may be renewed for up to five additional five-year terms so long as persons of low income residing in the residence will benefit. The department shall establish standards and determine eligibility for renewal. Regulations of the department shall permit the assumption of a deferred-payment rehabilitation loan authorized by this section when the property which has been rehabilitated by such loan is transferred to a person who meets the eligibility requirements of this section, as determined by the department.

(Amended by Stats. 1982, Ch. 1020, Sec. 4.)



50662.2

Deferred-payment loans may be made to finance actual costs incurred to meet rehabilitation standards for rehabilitation of mobilehome parks, as defined in Section 18214, for occupancy by lower income households.

(Added by Stats. 1988, Ch. 1174, Sec. 3.)



50662.5

For the purpose of providing disaster relief to those owners of owner-occupied single-family dwellings that were damaged or destroyed as a result of the Los Angeles-Whittier Narrows Earthquake on October 1, 1987, or subsequent aftershocks, resulting in a state of emergency proclaimed by the Governor pursuant to Section 8625 of the Government Code, financial assistance may be provided to disaster victims as prescribed in this chapter under the following special conditions, which shall prevail over conflicting provisions of this chapter and administrative regulations:

(a)  The loans shall be provided in the counties proclaimed by the Governor to be in a state of disaster (1) to persons who do not qualify for loan assistance from an agency of the United States for rehabilitation of the damage caused by the earthquakes of October 1987, (2) to the extent that federally provided or assisted financing may be insufficient to accomplish the necessary rehabilitation, and (3) to the extent required to enable the recipient to obtain and afford loan assistance from an agency of the United States to finance the necessary rehabilitation. The loans shall be made only to households that are victims of the earthquakes specified in this section and only to the extent that other federal, state, local, or private resources are not available or do not provide the assistance or coverage needed to rehabilitate or reconstruct their homes.

(b)  The loans shall be for the purpose of rehabilitating, including reconstruction, of single-family dwellings that are owner-occupied or would be owner-occupied but for the damage caused by the earthquake or earthquakes.

(c)  The maximum loan amount shall not exceed twenty thousand dollars ($20,000), except that the department may waive this limitation in individual cases to permit compliance with health and safety standards or to restore the dwelling to a condition substantially similar to its condition prior to the earthquakes.

(d)  The loan, together with any existing indebtedness encumbering the security property, shall not exceed 100 percent of the after-rehabilitation value of the property, except that the department may waive this limitation in individual cases to permit compliance with health and safety standards or to restore the dwelling to a condition substantially similar to its condition prior to the earthquakes.

(e)  The department shall impose no income criteria or other means test as a prerequisite to obtaining a loan under this section.

(f)  Repayment of the principal amount of a loan under this section and interest thereon shall not be required until the borrower transfers ownership of the rehabilitated property. Payments of principal and interest on the loans shall, notwithstanding Section 50661, be deposited in the General Fund.

(g)  The adoption by the department of rules for implementation of this chapter shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(h)  No commitments of loan funds under this section may be made after December 31, 1990.

(i)  Section 50668 does not apply to loans made pursuant to this section.

(Added by Stats. 1987, 1st Ex. Sess., Ch. 2, Sec. 2. Effective November 16, 1987.)



50662.7

For the purpose of providing disaster relief to those owners of owner-occupied dwellings that were damaged or destroyed as a result of a natural disaster defined by Section 8680.3 of the Government Code, resulting in a state of emergency proclaimed by the Governor pursuant to Section 8625 of the Government Code, financial assistance may be provided to disaster victims as prescribed in this chapter under the following special conditions, which shall prevail over conflicting provisions of this chapter and administrative regulations:

(a)  (1)  The loans shall be provided in any city, county, or city and county proclaimed by the Governor to be in a state of disaster: (A) to persons who do not qualify for loan assistance from an agency of the United States for repair of the damage caused by a natural disaster, (B) to the extent that federally provided or assisted financing may be insufficient to accomplish the necessary repair, and (C) to the extent required to enable the recipient to obtain and afford loan assistance from an agency of the United States to finance the necessary repair.

(2)  The loans shall be made only to households that are victims of a natural disaster and only to the extent that other federal and state resources, private insurance proceeds, or private institutional lending sources, are not available or do not provide the assistance or coverage needed to rehabilitate or reconstruct their homes.

(3)  This subdivision shall not be construed to prevent the processing of a loan application once a person or household has received loan approval from a federal, state, or private institutional lending source, nor shall this subdivision be construed to prevent the funding of short-term loans until other federal, state, or private loan proceeds become available.

(4)  In allocating grants and loans, the department shall in no event provide a loan to a family with an annual income in excess of 150 percent of statewide median income, adjusted for family size. This paragraph shall apply to any disaster that occurs on or after January 18, 1994.

(b)  (1)  The loans shall be for the purpose of repairing, including reconstructing, dwellings that are owner-occupied or would be owner-occupied but for the damage caused by the natural disaster and for rental dwelling units of one to four units. Loan funds shall be used to fund work necessary to repair damaged dwellings and to correct serious, life-threatening violations of the state or local building code or housing standards that are required to be corrected prior to occupancy, including ensuring compliance with applicable seismic safety standards and related property improvements or to finance the reconstruction of dwellings destroyed as a result of the natural disaster up to a maximum of fifty thousand dollars ($50,000) per unit. The department shall limit the square footage of units repaired or reconstructed using funds provided pursuant to this section to the predisaster size of the unit.

(2)  In the case of manufactured housing or mobilehomes, loan funds shall be used to bring the manufactured home or mobilehome into compliance with the standards set forth in Chapter 4 (commencing with Section 18025) of Part 2 of Division 13.

(3)  For the purposes of this section:

(A)  “Owner-occupied dwellings” include single-family units, attached owner-occupied units, condominiums, townhouses, cooperatives, and manufactured homes, including mobilehomes.

(B)  “Rental dwelling of one to four units” includes single-family units, condominiums, townhouses, cooperatives, duplexes, and manufactured homes, including mobilehomes.

(c)  The loan, together with any existing indebtedness encumbering the secured property, shall not exceed the after-repair value of the property, except that the department may waive this limitation in individual cases to ensure, when necessary, correction of serious, life-threatening violations of the state or local building code or housing standards, seismic safety standards, and general property improvements relating to these standards pursuant to subdivision (b).

(d)  (1)  The outstanding balance of a loan provided under this section, including principal and accrued interest thereon, shall be due and payable, after 30 years or when either of the following occurs: (A) the borrower transfers ownership of the rehabilitated property, or (B) fails to occupy the rehabilitated property as his or her principal place of residence, whichever comes first. For rental dwellings, the term of the loan shall be 20 years.

(2)  After the initial recordation of the deed of trust securing the department’s loan, the department shall not subordinate its deed of trust to additional or other financing except in cases of extreme hardship necessary to protect the health or safety of the occupants or to the extent that the total principal of loans senior to the department’s loan is unchanged or decreased and the department’s security interest is not jeopardized, as determined by the department.

(e)  The department may make loans directly to borrowers, or contract for the administration under this section of loans with one or more entities that it determines to have the necessary experience to successfully administer the loan program, including, but not limited to, local public agencies and private organizations. The department may authorize, under that contract, the payment of expenses incurred by the entities in administering the loan program and may prescribe the conditions pursuant to which the entities shall administer the loans.

(f)  Sections 50663 and 50668 do not apply to loans made pursuant to this section.

(g)  The department may set aside or use funds that are made available for the purposes of this section for the purpose of curing or averting an owner’s default on the terms of any loan or other obligation where that default would jeopardize the department’s security in the owner-occupied housing assisted pursuant to this section. The payment or advance of funds by the department pursuant to this subdivision shall be exclusively within the department’s discretion, and no person shall be deemed to have any entitlement to the payment or advance of those funds. The amount of any funds expended by the department pursuant to this subdivision shall be added to the loan amount secured by the deed of trust and shall be payable to the department upon demand.

(h)  Any rule, policy, or standard of general application employed by the Department of Housing and Community Development in implementing this section shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(i)  Fund allocations made pursuant to this section shall not be subject to review or approval by the Loan Committee of the Department of Housing and Community Development operating pursuant to Subchapter 1 (commencing with Section 6900) of Chapter 6.5 of Title 25 of the California Code of Regulations.

(j)  (1)  In order to be eligible for one or more loans pursuant to this section, the borrower shall agree to all of the following conditions:

(A)  All buildings shall be connected to their foundation systems as necessary to meet the seismic requirements of the 1973 Edition of the Uniform Building Code of the International Conference of Building Officials in a manner approved by the department, which may include seismic strengthening of foundation cripple walls and affixing or bolting sill plates to the foundation.

(B)  All water heaters shall be braced, anchored, or strapped to resist falling or horizontal displacement due to earthquake motion.

(C)  Hazard insurance shall be obtained and maintained as required by the department.

(2)  As a condition of receipt of assistance under this section, owners of rental dwellings shall agree, in writing, to all of the restrictions set forth in this subdivision.

(3)  The loan shall include an amount sufficient to meet the requirements of subparagraphs (A) and (B) of paragraph (1).

(k)  Initial rents for rental housing rehabilitated under this section shall not exceed the rent charged immediately prior to the natural disaster. The department may allow for adjustments to the predisaster rents due to cost-of-living increases or increases necessary for debt service.

( l)  The department shall adopt regulations establishing terms and conditions upon which repair loans may be made. These regulations shall be made available to the public by the department. The department may set interest rates for individual loans for each disaster at a rate that shall not exceed the rate for veterans’ home loans established pursuant to Section 987.87 of the Military and Veterans Code on the date the Governor declares a state of emergency for that disaster, plus up to one-half percent for administrative costs not included in the interest rate. The Department of Housing and Community Development shall prepare an annual audit of administrative costs for the Department of Finance. All loans for each disaster shall bear the same interest rate. The department may also require periodic payments of interest, or principal and interest, or provide incentives for earlier repayment of principal and interest on owner-occupied dwellings. Incentives may include reduction of interest rates to a minimum of 3 percent for repayment that occurs within three years of the closing of the loan.

(m)  Prior to full loan approval, the department may make loans not exceeding five thousand dollars ($5,000) per loan to pay for the costs of predevelopment activity which must be undertaken prior to making eligible repairs if, in the opinion of the department, the borrower is unable to pay for these costs in advance of full loan approval. These loans shall bear interest at the rate of 6 percent simple interest per annum and shall be evidenced by a promissory note secured by a deed of trust. At the time of full loan approval, the predevelopment loan shall be canceled, and the principal amount of the loan and all accrued interest shall be included in the amount of the full loan and shall be subject to the same interest rate and terms and conditions as the full loan. For purposes of computing the maximum loan amount, the amount of any predevelopment loan shall be included.

(Amended by Stats. 1994, Ch. 96, Sec. 1. Effective January 1, 1995.)



50662.8

(a) Notwithstanding paragraph (1) of subdivision (d) of Section 50662.7, the department may allow the assumption of any loan made pursuant to subdivision (b) of that section for owner-occupied dwellings subject to all of the following conditions:

(1) The original borrower dies.

(2) The assumption is by a member of the original borrower’s household and is a spouse, domestic partner, or child of the original borrower.

(3) The person assuming the loan has legal ownership of the home.

(4) The person assuming the loan will continuously reside in the home as his or her principal place of residence and will not transfer the home to any other person or entity. If the person assuming the loan moves to another residence or transfers the home to any other person or entity, the loan shall become immediately due and payable.

(5) The total income of the household assuming the loan is at or below 120 percent of the area median income, adjusted for household size.

(6) The department determines that requiring immediate repayment of the loan upon the borrower’s death would be an economic hardship for the person assuming the loan.

(7) The assumption is for a period of time necessary to permit the person assuming the loan to repay the loan without economic hardship.

(b) The department may not permit subordination of a loan made pursuant to subdivision (b) of Section 50662.7 for owner-occupied dwellings except under the following circumstances:

(1) The total household income of the borrower’s household is at or below 80 percent of the area median income, or, in the case of extreme hardship, where borrowing becomes necessary to either protect the health and safety of the occupants, or pay health care costs for the borrower’s immediate family.

(2) The total principal of the loans senior to the department’s loan is unchanged or decreased and the department’s security interest is not jeopardized, as determined by the department.

(c) With respect to any loans made pursuant to subdivision (b) of Section 50662.7 for owner-occupied dwellings, the department shall do all of the following:

(1) Annually mail, by the end of January, to any borrower who has an outstanding balance a statement that provides all of the following information:

(A) The principal loan balance.

(B) The interest accrued to the date of the statement.

(C) The interest percentage rate.

(D) Payment instructions with a disclaimer that a payment may not be required until the outstanding loan balance is due and payable.

(E) Contact information, including a telephone number and mailing address for borrower inquiries.

(2) By July 1, 2005, adopt a written application process and evaluation guidelines to authorize the transfer of the borrower’s loan obligations described in subdivision (a) or the subordination of the deed of trust. The department shall provide a summary of this process and the guidelines with all statements mailed on or before February 1, 2006.

(3) Mail to the party that applies to the department to subordinate or assume the loan, the department’s decision to approve or deny the application within 60 days of receipt, along with a statement of reasons for any denial.

(d) With respect to any loans made pursuant to subdivision (b) of Section 50662.7 for owner-occupied dwellings, the department may delay the foreclosure of the loan if the department determines that its security interest is not jeopardized.

(e) The department may adopt guidelines for implementation of this section. These guidelines shall not be considered to be regulations as defined in Section 11342.600 of the Government Code and therefore shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2004, Ch. 569, Sec. 1. Effective January 1, 2005.)



50663

The department may contract with a local public entity or nonprofit corporation to provide any portion of uncommitted funds in the Housing Rehabilitation Loan Fund for making deferred-payment rehabilitation loans through such local public entity or nonprofit corporation in aid of a (a) rehabilitation loan program conducted in a concentrated rehabilitation area designated pursuant to Section 51302; (b) residential rehabilitation financing program conducted pursuant to Part 13 (commencing with Section 37910) of Division 24; (c) systematic enforcement program for which the California Housing Finance Agency has allocated funds for mortgage loans pursuant to Section 51311; (d) code enforcement agency repairing substandard dwellings following the owner’s failure to commence work following a final notice or order from the enforcement agency; (e) program conducted by the agency in a mortgage assistance area, provided such area is located in a rural area; or (f) rehabilitation or code enforcement program being undertaken by a local public entity or nonprofit corporation in an area in which federal funds are being used or will be used in conjunction with the program established pursuant to this chapter. Eligibility for such loans shall be governed by the provisions of Sections 50664, 50665, 50666, 50667, 50667.5, or 50668.

(Amended by Stats. 1979, Ch. 1045. Note: Conditional amendment by Stats. 1994, Ch. 94, was repealed by Stats. 1997, Ch. 580.)



50664

Deferred-payment loans may be made to local agencies for repair of substandard dwellings through a master agreement and fund commitment. Such agreements shall limit the amount of deferred-payment rehabilitation loans to actual rehabilitation costs to the local agency, shall require that the full amount of rehabilitation costs be made a special assessment against the property involved, and shall require that the full amount collected, including any interest attributable to delinquency, be promptly repaid to the Housing Rehabilitation Loan Fund. However, loans made pursuant to this section shall not otherwise bear any interest.

(Added by Stats. 1978, Ch. 884.)



50665

In residential rehabilitation areas designated pursuant to Section 37921, or in conjunction with financing of residential rehabilitation outside such areas as provided in Section 37922.1 or 37924.5, a person or family of low or moderate income that is the owner of an owner-occupied one-to-four dwelling unit property may receive a deferred-payment rehabilitation loan for the excess of the cost of meeting rehabilitation standards over the amount of financing the local agency is able to provide without exceeding the owner’s ability to afford the monthly payments required. Owners of rental residences may receive deferred-payment rehabilitation loans if they have agreed to limit rent increases as provided in Section 37922.5, and if such loans are necessary in addition to financing otherwise provided in order to avoid increases in monthly debt service which would result in rent increases causing permanent displacement of persons of low income residing in the residence prior to rehabilitation. Such owners may also receive deferred-payment rehabilitation loans in the amount, if any, necessary to avoid such increases in monthly debt service as would make it economically infeasible to accept subsidies available to provide affordable rents to persons of low income, if the owner agrees to accept such subsidies.

(Added by Stats. 1978, Ch. 884.)



50666

In concentrated rehabilitation areas designated pursuant to Section 51302, a person or family of low or moderate income who is the owner of an owner-occupied residential structure of one to four units may receive a deferred-payment rehabilitation loan for the excess of the cost of meeting rehabilitation standards over the amount of the neighborhood improvement loan the administering agency, local public entity, or qualified mortgage lender is able to provide without exceeding the owner’s ability to afford the monthly payments required. Owners of rental housing may receive deferred-payment rehabilitation loans if necessary to avoid increases in monthly debt service which would result in rent increases causing permanent displacement of persons of low income residing in the residential structure prior to rehabilitation and if the owner contracts during the term of the loan not to raise residential rentals except as permitted by regulations of the agency pursuant to subdivision (g) of Section 51307. Owners of rental housing may also receive deferred-payment rehabilitation loans in the amount, if any, necessary to avoid such increases in monthly debt service as would make it economically infeasible to accept subsidies available to provide affordable rents to persons of low income, if the owner agrees to accept such subsidies.

(Added by Stats. 1978, Ch. 884.)



50667

In those counties and cities in which the California Housing Finance Agency has allocated funds for mortgage loans for rehabilitation of housing developments pursuant to Section 51311, a person or family of low or moderate income who is the owner of an owner-occupied housing development may receive a deferred-payment rehabilitation loan for the excess of the cost of meeting rehabilitation standards over the amount of mortgage-loan financing the agency is able to provide without exceeding the owner’s ability to afford the monthly payments required. Owners of rental housing developments in such counties and cities may receive deferred payment loans if necessary to avoid increases in monthly debt service which would result in rent increases causing permanent displacement of persons of low income residing in the housing development prior to rehabilitation, and if the owner accepts a mortgage loan from the agency with its limitation of rents and profits. Owners of rental housing developments in such counties and cities may also receive deferred-payment rehabilitation loans in the amount, if any, necessary to avoid such increases in monthly debt service as would make it economically infeasible to accept subsidies available to provide affordable rents to persons of low income if the owner agrees to accept such subsidies.

(Added by Stats. 1978, Ch. 884. Note: Conditional amendment by Stats. 1994, Ch. 94, was repealed by Stats. 1997, Ch. 580.)



50667.5

In areas in which a local public entity or nonprofit corporation is undertaking a rehabilitation or code enforcement program for which federal funds are being used or will be used in conjunction with the program established pursuant to this chapter, a person or family of low income who is the owner of an owner-occupied one-unit to four-unit dwelling may receive a deferred-payment rehabilitation loan for the excess of the cost of meeting rehabilitation standards over the amount of financing or assistance the local public entity or nonprofit corporation is able to provide without exceeding the owner’s ability to afford the monthly payments required. Owners of rental housing in such areas may receive deferred-payment loans if necessary to avoid increases in monthly debt service which would result in rent increases causing permanent displacement of persons of low income residing in such housing and if the owner enters into an agreement with the local public entity or nonprofit corporation which provides for the regulation of rents, consistent with a fair rate of return for the owner, if such owner is not a nonprofit corporation, and consistent with the provision of affordable rents, to assure that the purposes of this chapter are carried out. Such agreement shall be binding on any successor in interest of the sponsor. The department may adopt regulations which govern the terms of such agreements. Owners of rental housing in such areas may also receive deferred-payment rehabilitation loans in the amount necessary to avoid such increases in monthly debt service as would make it economically infeasible to accept subsidies available to provide affordable rents to persons of low income if the owner agrees to accept such subsidies.

(Amended by Stats. 1979, Ch. 1045.)



50668

(a)  Except as provided in subdivision (b) or in Section 50664, deferred-payment loans may be made only through agreements between the local public entity which has received a fund commitment and the owner of the dwelling unit or rental housing development or through agreements approved by the local public entity between a nonprofit corporation which has received a fund commitment and the owner of the dwelling unit or rental housing development. The agreements shall regulate contractor selection, work to be done, and the schedule of contractor payments, and shall require that the loan be secured by a deed of trust or other adequate security. Agreements regarding housing other than owner-occupied one- to four-family dwellings shall have the prior approval of the department.

(b)  The department may provide deferred payment loans directly to the owner-occupant of a dwelling unit or owner of a rental housing development if it has been determined by the department that the dwelling unit to be assisted is located in an eligible geographical area pursuant to the provisions of this chapter and no eligible local public entity exists in that area.

(c)  All moneys received by the department in repayment of loans made pursuant to this chapter, including interest and payments in advance in lieu of future interest, shall be deposited in the Housing Rehabilitation Loan Fund.

(Amended by Stats. 1981, Ch. 1165.)



50668.5

For the purpose of providing financial assistance pursuant to this chapter utilizing bond proceeds transferred to the Housing Rehabilitation Loan Fund pursuant to paragraph (2) of subdivision (a) of Section 53130, paragraph (2) of subdivision (b) of Section 53130, and Sections 8878.20 and 8878.21 of the Government Code, deferred payment loans made with these funds shall be subject to all of the following special provisions, which shall prevail over conflicting provisions of this chapter:

(a)  (1) Applications for fund commitments shall be accepted by the department at any time. Fund commitments shall be based on a ranking of applications, which shall occur at least once every three months until there are insufficient funds available to commit according to this ranking. In making this ranking for rental housing developments, priority shall be given to those projects which (A) serve the greater number of eligible households as defined in Section 50105 with the lowest incomes, (B) provide the greater number of units with three or more bedrooms, (C) are located in areas where the housing need is great as determined by the department, taking into consideration, among other factors, low vacancy rates, high market rents, long waiting lists for subsidized housing, the stock of substandard housing, and the potential loss of subsidized rental housing to market-rate housing through demolition, foreclosure, or subsidy termination, (D) complement the implementation of an existing housing program, (E) maximize private, local, and other funding sources, and (F) maximize long-term benefits for eligible households, as defined in Sections 50079.5 and 50105. Subparagraph (B) above shall not apply to applications for fund commitments submitted pursuant to Section 50670 or to any application for residential hotels and motels. In making this ranking for owner-occupied housing, priority shall be given to those applications which (A) serve the greater number of eligible households, as defined in Section 50105, with the lowest income, (B) provide the greater number of units with three or more bedrooms, (C) are located in areas where the need for rehabilitation is great as determined by the department, taking into consideration, among other factors, the amount of substandard owner-occupied housing, low vacancy rates, and limited availability of affordable housing, (D) complement the implementation of an existing housing program, and (E) maximize available and appropriate private, local, and other funding sources. The department shall also evaluate the capability of the sponsor to rehabilitate, own, and manage the rental housing development or the capability of the applicant for funding for owner-occupied housing to implement the proposed program.

(2) Loans for rental housing developments may be reviewed, approved, and funded by the department directly to the sponsor. In these cases, the department shall ensure that the sponsor notifies the local legislative body of the sponsor’s loan application prior to a funding award. Loans to owner-occupants may be made by local public entities or nonprofit corporations which have received fund commitments from the department. The department shall ensure that the local public entity or nonprofit corporation applying for fund commitments for loans to owner-occupants notifies the local legislative body of the application prior to a funding award. When the department certifies a local public entity or nonprofit corporation as being capable of making these loans, the department shall delegate responsibility for reviewing and approving these loans to the local public entity or nonprofit corporation. If it is determined by the department that the local public entity or nonprofit corporation is no longer capable of making or managing these loans, the department may, at its sole discretion, revoke that delegation of responsibility or cancel the funding commitment to the local public entity or nonprofit corporation, or both. The department’s regulations shall include procedures and standards for certification and decertification.

(3) A sponsor may apply for loans for one or more rental housing developments.

(b) (1) A housing development may utilize any combination of federal, state, local, and private financial resources necessary to make the development affordable, for the term of the state’s regulatory agreement, to the eligible households. Notwithstanding the requirements of Section 50663, rental housing developments and owner-occupied units assisted by the program may be located anywhere in the state.

(2) In the case of loans for rental housing developments awarded to nonprofit sponsors, the total secured debt in a superior position to the department’s loan, plus the department’s loan, shall not exceed 100 percent of the after rehabilitation value of the property, as determined by an appraisal of the property conducted pursuant to guidelines established in regulations of the department.

(3) The maximum loan amounts per unit established in regulations pursuant to Section 50670 shall also apply to rental housing developments rehabilitated or acquired and rehabilitated pursuant to paragraph (1) of subdivision (a) of Section 50661, except that there shall not be a maximum loan amount established per project. These dollar limitations may be increased by the department, as necessary, in high-cost areas of the state or where the correction of severe health and safety defects or the provisions of handicapped accessibility standards necessitate greater assistance. The department, by regulation, may specify unit loan limits for loans made for owner-occupied housing and the circumstances under which it may grant exceptions to, or variances from, these limits.

(4) (A) Loans made to sponsors of rental housing developments for acquisition and rehabilitation shall be for terms of not less than 30 years. Loans made to sponsors of rental housing developments for rehabilitation only shall be for terms of not less than 20 years. However, the term shall not exceed the useful life of the rental housing development for which the loan is made. The sponsor may elect to begin to repay the loan at any time in accordance with the prepayment plan established in accordance with paragraph (6), if it is determined by the department, that the sponsors can continue to maintain the rents at levels affordable to eligible households.

(B) The term of the loan and the time for repayment may be extended by the department for additional terms as long as the rental housing development is operated in a manner consistent with the regulatory agreement and the sponsor requires an extension in order to continue to operate in a manner consistent with this chapter. Each extension shall be for a period of not less than 10 years and the total term of the revised loan shall not exceed 55 years.

(5) (A) In the case of loans made for rental housing developments, eligible costs shall include those costs relating to (i) real property acquisition, including refinancing of existing debt to the extent necessary to reduce debt service to a level consistent with the provision of affordable rents and the fiscal integrity of the project; (ii) rehabilitation or reconstruction, including the conversion of nonresidential structures to residential use; (iii) general property improvements which are necessary to correct unsafe, unhealthy, or unsanitary conditions, including renovations and remodeling, including, but not limited to, remodeling of kitchens and bathrooms, installation of new appliances, landscaping, and purchase or installation of central air conditioning; (iv) necessary and related onsite improvements; (v) reasonable administrative expenses in connection with the planning and execution of the project, as determined by the department; (vi) reasonable consulting costs; (vii) rent-up costs; (viii) seismic rehabilitation improvements; and (ix) any other costs of rehabilitation authorized by the department. “Rent-up costs,” as used in this section, means costs incurred while a unit is on the housing market but not rented to its first tenant. “Seismic rehabilitation improvements,” as used in this section, means improvements which are designed to increase seismic structural safety in accordance with a plan developed by a civil engineer, a structural engineer, or an architect for a particular building that has been identified as hazardous by the city or county in which the building is located in accordance with the criteria established by the Seismic Safety Commission pursuant to Section 8875.1 of the Government Code or in accordance with a previously adopted city or county seismic safety ordinance adopted pursuant to Section 19163.

(B) In the case of loans made for owner-occupied housing, eligible costs shall include those costs relating to (i) rehabilitation work expenses; (ii) cost of room additions necessary to alleviate overcrowding; (iii) costs of general property improvements including renovations and remodeling, including, but not limited to, remodeling of kitchens and bathrooms, installation of new appliances, landscaping and purchase or installation of central air conditioning, to the extent that they are necessary to correct unsafe, unhealthy, or unsanitary conditions; (iv) costs related to necessary architectural, engineering, and other technical consultants; (v) costs of preliminary reports, title policies, credit reports, appraisal reports, and fees for recording documents related to the department’s loans; (vi) costs of building permits and other governmental fees; and (vii) if in conjunction with other rehabilitation work, costs for improvements related to making the housing accessible to the handicapped.

(C) Notwithstanding the provisions of Section 53130 which limit the use of allocated proceeds with respect to project operating costs, and Sections 53131 and 53133, the department may set aside or use any amounts available in the fund to establish a rental housing development default reserve for the purpose of curing or avoiding a sponsor’s defaults on the terms of any loan or other obligation which jeopardizes the financial integrity of a rental housing development or the department’s security in the rental housing development. The payment or advance of funds by the department pursuant to this subparagraph shall be solely within the discretion of the department and no sponsor shall be entitled to or have any right to payment of these funds. Funds advanced pursuant to this subparagraph shall be added to the loan amount secured by the deed of trust and shall be payable to the department upon demand.

(D) Notwithstanding the provisions of Section 53130 which limit the use of allocated proceeds with respect to project operating costs, or Sections 53131 and 53133, the department may set aside or use proceeds in the fund in an amount not to exceed 3 percent of the amount of encumbrances for loans for owner-occupied housing to establish an owner-occupied housing default reserve for the purpose of curing or avoiding an owner’s default on the terms of any loan or other obligation which jeopardizes the department’s security in the owner-occupied housing. The payment or advance of funds by the department pursuant to this subparagraph shall be solely within the discretion of the department, and no homeowner shall be entitled to, or have any right to payment of, these funds. Funds advanced pursuant to this subparagraph shall be added to the loan amount secured by the deed of trust and shall be payable to the department upon demand. Interest payments from loans for owner-occupied housing shall be allocated by the department into this reserve to replace the allocated proceeds until the percent established by the department is achieved solely with interest payments.

(6) Upon request of the sponsor, the department may permit repayment of a sponsor’s loan on the basis of net cashflow. The department shall develop a prepayment plan in conjunction with the sponsor which will ensure the maintenance of affordable rents and the fiscal integrity of the rental housing development. As an incentive to encourage the prepayment of loans, the department may permit the sponsor to retain one-half of the net cashflow. The department shall determine the method for calculating net cashflow, which may include a factor for excess debt service coverage or a return on cash investment to the sponsor.

(7) If a loan is made pursuant to this chapter for both seismic rehabilitation improvements and other eligible rehabilitation costs, only those costs related to the seismic rehabilitation improvements shall be counted and included for purposes of the fund reservation made by Section 8878.20 of the Government Code.

(c) Principal and accumulated interest is due and payable upon completion of the term of the loan. The loan shall bear interest at the rate of 3 percent per annum on the unpaid principal balance. However, the department shall reduce or eliminate interest payments on a loan for any year or, alternatively, defer interest until the deferred payment loan is repaid, if necessary to provide affordable rents to households of very low and low income. The ability to pay all or part of the 3 percent simple annual interest shall not be considered in determining the fiscal integrity of the rental housing development at the time of the rating and ranking of an application.

(1) “Maintain affordable rent levels,” as used in this section, means rents may be automatically increased by the sponsor on an annual basis pursuant to an inflation index to be determined by the department. The inflation index shall reflect anticipated annual changes in rental housing development operating costs from a base year when the rents are initially established. Any sponsor may appeal to the department for a greater adjustment in rents necessary to ensure the fiscal integrity of the rental housing development. If the department does not respond within 60 days, the request shall be deemed approved. A 30-day written notice shall be given to each eligible household prior to an adjustment in the amount of rent.

(2) (A) Upon prior written approval by the department, a sponsor may set income limits for incoming tenants at a level below the limit specified in Section 50079.5. If a tenant’s income exceeds this income limit established by the sponsor, but does not exceed the limit specified in Section 50079.5, that fact alone shall neither constitute cause for the tenant’s eviction, nor be a violation of the sponsor’s loan agreement. If a tenant’s income exceeds the income limit for a household specified in Section 50079.5, the tenant shall be required to vacate the assisted unit within six months from the date of income recertification or notice to the sponsor of an increase in income over the permissible income level. That period may be extended by the sponsor for an additional six-month period in high cost rental areas with low vacancy rates, as determined by the department. Any vacant units shall be rented to eligible households until the required residency by eligible households is attained.

(B) In the case of limited equity housing cooperatives, the provisions of this paragraph shall apply, except that tenants whose incomes, upon recertification, exceed the limit specified in Section 50079.5 shall not be required to vacate their units. Instead, and upon six months’ notice, these tenants shall be required to pay rent in an amount equal to the market rate rent for comparable units, as determined by the department. When a tenant’s income exceeds the limit specified in Section 50079.5, the next available membership share for occupancy in a comparable unit shall be sold to a household with an income at or below this limit.

(3) When operating income as defined by the department is greater than operating expenses, debt service, deposits required for reserve accounts, payments pursuant to paragraph (6) of subdivision (b) if elected by the sponsor, approved annual distributions, and any other disbursements approved by the department, these excess funds shall be paid into an account established in the fund. Funds in this account shall be appropriated to the department for use to assist rental housing developments funded pursuant to this section with proceeds of bonds issued pursuant to Chapter 27 of the Statutes of 1988, Chapter 30 of the Statutes of 1988, or Chapter 48 of the Statutes of 1988, subject to the following requirements:

(i) Excess funds in the account shall be allocated first into the rental housing development default reserve established pursuant to subparagraph (C) of paragraph (5) of subdivision (b). The balance of this default reserve shall not exceed the maximum level of funding established by regulations adopted by the department.

(ii) After the rental housing development default reserve is fully funded with these excess funds, the department shall use all additional excess funds in the account for payment of either unforeseen capital improvements, the cost of which would jeopardize the fiscal integrity and affordability of a rental housing development, or to further reduce rents in a rental housing development. The department may adopt regulations which specify the procedures and standards for application for, and use of, these funds. Those payments used for capital improvements shall be added to the loan amount secured by the deed of trust and shall be payable to the department upon demand.

(d) Prior to disbursement of any funds for loans to rental housing developments made pursuant to this section, the department shall enter into a regulatory agreement with the sponsor in accordance with subdivision (d) of Section 50670, except that (1) the term of the regulatory agreement shall be for the original term of the loan and the agreement shall be binding upon the sponsor and successors in interest upon sale or transfer of the rental housing development or prepayment of the loan and (2) a nonprofit sponsor, other than a governmental agency, may maintain a debt service coverage ratio of 115 percent and distribute earnings in an amount no greater than 8 percent of the nonprofit sponsor’s actual investment. The regulatory agreement also shall contain provisions requiring annual inspections and review of year-end fiscal audits and related reports by the department and provisions to maintain affordable rent levels to serve eligible households.

(e) Where loans will be used in conjunction with federal or other housing assistance or tax credits and a conflict exists between the other state or federal program requirements and those of this chapter with respect to the calculation of rents, the requirements of the Deferred Payment Rehabilitation Loan Program and the Special User Housing Rehabilitation Program may be waived only to the extent necessary to permit federal or other state financial participation or eligibility for tax credits.

(f) “Sponsor,” for purposes of this section, has the same meaning as defined in subdivision (c) of Section 50669.

(g) (1) The department shall adopt emergency regulations to implement this chapter and to amend the maximum loan amounts per unit established in regulations adopted pursuant to Section 50670, with respect to loans made with funding subject to this section. The regulations shall be conclusively presumed to be necessary for the immediate preservation of the public peace, health, safety, or general welfare within the meaning or purposes of Section 11346.1 of the Government Code.

(2) Notwithstanding conflicting provisions of this chapter, the department may elect to make the regulations referred to in paragraph (1) additionally applicable until December 31, 1993, to all other deferred payment loan programs authorized by this chapter, except the programs specified in Sections 50662.5 and 50671, if the department determines that the uniformity achieved thereby will avoid significant additional administrative costs.

(h) For purposes of this section, “rental housing development” means a single family house or a multifamily structure or structures containing two or more dwelling units, including efficiency units. One or more of the dwelling units in a rental housing development shall be rented or leased or otherwise occupied as a primary residence by a person or household who is not the owner of the structure or structures. For the purposes of this section, motels operated pursuant to subdivision (b) of Section 50669, residential hotels, group or congregate homes, and limited equity housing cooperatives are rental housing developments. Except for motels, the limitations concerning types of residents and minimum number of units set forth in subdivision (b) of Section 50669 shall not apply.

(i) “Affordable rent” for the purposes of this section shall be established by the department in the regulations authorized by subdivision (g). However, the initial rents shall be established by the department based on a designated family size for each unit size, and those initial rents shall not exceed 30 percent of 50 percent of the area median income adjusted by that designated family size for units restricted to occupancy by very low income households; or 30 percent of 60 percent of area median income adjusted by that designated family size for units restricted to occupancy by low-income households. In establishing affordable rent levels, the department shall make provision in its regulations for projects serving the physically and mentally handicapped persons.

(Amended by Stats. 2011, Ch. 239, Sec. 11. Effective January 1, 2012.)



50669

As used in Section 50670:

(a)  “Deferred-payment loan” means a loan for acquisition and rehabilitation of a rental housing development which (1)  has a term of not more than 30 years, but which shall not in any event exceed the useful life of the rental housing development for which such loan is made, as determined by the department, whichever is less, and (2)  is repaid in a single payment upon refinancing of such development at the end of the term of the loan. Those loans shall bear interest at the rate of 3 percent per annum on the unpaid principal balance, provided, however, that the department shall reduce or eliminate interest payments on a loan for any year or, alternatively, defer interest payments until the deferred-payment loan is repaid, if necessary to provide affordable rents to households of very low and low income. The ability to pay all or part of the 3 percent simple annual interest shall not be considered in determining the fiscal integrity of the rental housing development at the time of the rating and ranking of an application.

(b)  “Rental housing development” means a residential structure or structures containing five or more rental dwelling units for the elderly or handicapped, provided that each unit is equipped with a kitchen and bathroom, or a structure or structures intended for use as a group home by five or more handicapped individuals or a residential hotel for any low or very low income household. “Residential hotel” shall have the same meaning as used in paragraph (1) of subdivision (b) of Section 50519 but, for purposes of this subdivision, there shall be an additional requirement that a majority of the guestrooms in the hotel be residential hotel units. A “residential hotel unit” means a room used or intended to be used as a primary residential unit by a person or persons, which is subject to Chapter 2 (commencing with Section 1940) of Title 5 of Part 4 of Division 3 of the Civil Code, but which does not have either a self-containing kitchen or bathroom, or both. A “residential hotel unit” also includes an efficiency unit as defined in Section 17958.1. “Rental housing development” also means a residential structure or structures in operation or previously operated as a motel and subject to subdivision (b) of Section 1940 of the Civil Code, which will contain five or more dwelling units for any low or very low income households. Eligible rehabilitation costs relative to motels may include costs associated with adding self-containing kitchens and bathrooms in each unit.

(c)  “Sponsor” means any individual, joint venture, partnership, limited partnership, trust, corporation, cooperative, local public entity, duly constituted governing body of an Indian reservation or rancheria, or other legal entity, or any combination thereof, certified by the department as qualified to own, manage, and rehabilitate a rental housing development. A sponsor may be organized for profit or limited profit or be nonprofit.

(Amended by Stats. 1990, Ch. 229, Sec. 2. Effective July 12, 1990.)



50670

(a)  The department shall establish a Special User Housing Rehabilitation Program under which it may make deferred-payment loans to sponsors for the rehabilitation or the acquisition and rehabilitation of rental housing developments to be occupied by eligible households of very low and low income. The department may make such loans in an amount necessary to acquire and rehabilitate a rental housing development and to provide affordable rents, when considered in conjunction with other financing on or assistance to such development, for eligible households of very low and low income for the term of the regulatory agreement pursuant to subdivision (d). In no event, may the amount of the loan exceed 90 percent of the combined amount of the fair market value of the rental housing development and the cost of rehabilitation work to be undertaken. However, with respect to a nonprofit sponsor or local public entity, the department may loan up to 100 percent of such combined amount.

(b)  In making a loan pursuant to this section, the department may disburse funds in a manner and in accordance with a schedule which ensures the economic feasibility of the rental housing development and the completion of the rehabilitation work and which protects the interests of the state.

(c)  Prior to making a loan commitment pursuant to this section, the department shall do all of the following:

(1)  Inspect the rental housing development to be assisted pursuant to this section to determine the economic feasibility of rehabilitating such development.

(2)  Approve a plan submitted by the sponsor which includes a plan for occupancy of the development, a description of the nature and costs of rehabilitation to be undertaken, and projections as to rental levels in such development.

(d)  Prior to disbursement of any funds pursuant to this section, the department shall enter into a regulatory agreement with the sponsor which provides for the limitation on profits in the operation of the rental housing development. When the sponsor is not a nonprofit sponsor or a local public entity, the regulatory agreement with the sponsor shall limit the distribution of the sponsor’s earnings to an annual amount no greater than 8 percent of the sponsor’s actual investment (excluding unaccrued liabilities of the sponsor) in the rental housing development. The regulatory agreement shall also set standards for tenant selection to ensure occupancy by eligible households of very low and low income for the term of such agreement, govern the terms of occupancy agreements, and contain other provisions necessary to carry out the purposes of this section. Upon recordation of the agreement in the office of the county recorder in the county in which the real property subject to such agreement is located, the agreement shall be binding upon the sponsor and successors in interest for the original term of the loan, as determined by the department, but for a period of not more than 30 years.

(e)  The department shall fix and alter, from time to time, a schedule of rents on each development as may be necessary to provide residents of the rental housing development with affordable rents, to the extent consistent with the financial integrity of such development. No sponsor shall increase the rent on any unit without the prior permission of the department which shall be given only if the sponsor affirmatively demonstrates that such increase is required to defray necessary operating costs or to avoid jeopardizing the fiscal integrity of the housing development. However, in the event that the department does not act upon a request for a rent increase within 60 days from documented receipt of the request, such increase shall be deemed approved.

(f)  The department may annually inspect rental housing developments assisted pursuant to this section to ensure compliance with the terms of the regulatory agreement and may require such audits, financial statements, and other documents as are necessary to ensure compliance with the terms of the regulatory agreement and to ensure occupancy by eligible households of very low and low income.

(g)  With respect to rental housing developments rehabilitated pursuant to this section:

(1)  The department shall make payments and shall provide advisory assistance to persons and families permanently displaced as a result of such rehabilitation in accordance with the requirements of subdivisions (b) and (e) of Section 7265.3 of the Government Code.

(2)  The department shall provide affordable temporary housing to eligible households of very low and low income who reside in a rental housing development prior to rehabilitation or acquisition and rehabilitation of such housing development, who are required to move during the period of rehabilitation, and who occupy a unit in such development upon completion of rehabilitation. Such temporary housing shall be provided until units in the rental housing development are available for occupancy by such households.

(3)  For the purposes of subdivision (f) of Section 7265.3 of the Government Code, moneys appropriated for purposes of this chapter on and after the effective date of the amendments to this section enacted by the Statutes of the 1983 Regular Session of the Legislature, and by Chapter 1043 of the Statutes of 1979, whether or not reappropriated for transfer to the Housing Rehabilitation Loan Fund, shall constitute available state funds.

(4)  Eligible households of very low and low income displaced as a result of rehabilitation pursuant to this section shall be accorded first priority in occupying units in the rental housing development, from which they were displaced, subsequent to rehabilitation.

(Amended by Stats. 1983, Ch. 682, Sec. 2. Effective September 11, 1983.)



50671

For the purpose of providing disaster relief to owners of rental housing and the tenants residing in rental housing that was damaged or destroyed as a result of the Los Angeles-Whittier Narrows Earthquake on October 1, 1987, or subsequent aftershocks, resulting in a state of emergency proclaimed by the Governor pursuant to Section 8625 of the Government Code, financial assistance may be provided to disaster victims as prescribed in this chapter under the following special conditions, which shall prevail over conflicting provisions of this chapter and administrative regulations:

(a)  Funds may be used for the purpose of rehabilitating, including reconstruction of, rental housing developments, including residential hotels, which were damaged or destroyed as a result of the earthquake.

(b)  Rental housing developments, as otherwise defined in subdivision (b) of Section 50669, need not contain a minimum of five rental dwelling units. One rental dwelling unit shall be sufficient.

(c)  The loans need not be made in support of the programs specified in Section 50663.

(d)  As a condition of assistance to sponsors of rental housing developments, the department may establish those rent levels for units assisted pursuant to this section as it may determine (1) are necessary to alleviate hardship in the disaster area, (2) provide for affordable rents or rents not exceeding those charged prior to the earthquakes, and (3) are consistent with the economic feasibility of the assisted rental housing development. In addition to the other requirements of this chapter, the department may require terms and conditions as it determines necessary to meet the needs of the disaster area and its victims, to ensure the fiscal integrity of the rental housing development and to protect the interests of the state. The department shall require that priority in occupancy in any unit assisted pursuant to this section shall be given first to occupants of rental units assisted pursuant to this section who were displaced by the earthquakes or resulting rehabilitation of the assisted rental units. After no additional displaced persons qualify for, or remain in, any assisted units, these units shall be available to on a priority basis, or occupied by, very low income households and lower income households.

(e)  In allocating funds to local public entities and nonprofit corporations, the department shall consider the availability of other resources to assist rental housing and the occupants of that rental housing and shall give priority to those applicants in jurisdictions with the greatest housing need resulting from the disaster and the fewest resources to address those needs.

(f)  The department may waive the maximum loan amounts and per-unit loan amounts established by regulation as it determines necessary to serve the disaster victims.

(g)  A loan to a nonprofit corporation or a limited partnership in which a nonprofit corporation is a general partner which owns or will acquire a rental housing development shall not exceed 100 percent of the combined costs of rehabilitation and refinancing existing indebtedness or rehabilitation and acquisition costs.

(h)  A loan may be made to a local housing authority or community development commission to rehabilitate vacant rental housing that it owns and operates.

(i)  When a loan will be used in conjunction with federal or other state housing assistance or tax credits and a conflict exists between the other state or federal program requirements and this chapter with regard to determining maximum allowable rents, the requirements of this chapter may be waived only to the extent necessary to permit the federal or other state financial participation or eligibility for tax credits.

(j)  Eligible rehabilitation or reconstruction costs may include the costs of temporary relocation where damage caused by the earthquake or rehabilitation or reconstruction of the rental housing development necessitates temporarily displacement of the tenants. The amount of monthly relocation assistance provided to eligible households temporarily displaced shall not exceed the difference between monthly rent paid by the tenant prior to the earthquake and rent in the replacement housing located by the local public entity or nonprofit corporation until rehabilitation is completed, but in no case shall, the total amount exceed one thousand dollars ($1,000). Prior to providing relocation assistance payments, the local public entity or nonprofit corporation shall ensure that displaced tenants have applied for any and all other financial assistance for which the tenants are eligible that is provided by any other federal, state, or local programs.

(k)  The department may provide funds to local public entities and nonprofit corporations for related administrative expenses in an amount not to exceed 5 percent of the total loan commitments subject to this section from the Housing Rehabilitation Loan Fund.

( l)  No funds shall be committed pursuant to this section on or after January 1, 1990.

(Amended by Stats. 1988, Ch. 1291, Sec. 2. Effective September 26, 1988.)



50671.5

For the purpose of providing disaster relief to owners of rental housing and the tenants residing in rental housing that was damaged or destroyed as a result of a natural disaster as defined by Section 8680.3 of the Government Code, resulting in a state of emergency proclaimed by the Governor pursuant to Section 8625 of the Government Code, financial assistance may be provided to disaster victims as prescribed in this chapter under the following special conditions, which shall prevail over conflicting provisions of this chapter and administrative regulations:

(a)  (1)  Funds may be used to make loans for (A) repair or (B) refinancing in conjunction with repair, of rental housing developments that were damaged or destroyed as a result of the natural disaster. For purposes of this section, “repair” includes reconstruction.

(2)  The loans shall only be made in a city, county, or city and county proclaimed by the Governor to be in a state of disaster to assist rental housing developments that are damaged or destroyed by a natural disaster and only to the extent that other federal and state resources, private insurance proceeds, or private institutional lending sources, are not available or do not provide the assistance or coverage needed to rehabilitate or reconstruct that housing.

(3)  The loans may be provided (A) to persons who do not qualify for loan assistance from an agency of the United States for repair of the damage caused by a natural disaster, or, (B) to the extent that federally provided or assisted financing may be insufficient to accomplish the necessary repair or would require rent increases above the rent charged for the units prior to the disaster.

(4)  As to damaged rental housing, the loan funds shall be used to correct serious, life-threatening violations of the state or local building code or housing standards which are required to be corrected prior to occupancy, and to bring the property into compliance with seismic safety standards. If reconstruction is precluded on the original project site due to documented soil, geological, or other conditions which cannot be mitigated at a reasonable cost or the cost of the repair or reconstruction would exceed 110 percent of the value after reconstruction, the department may approve reconstruction on a comparable site in the immediate neighborhood. However, loan funds shall not be used for acquisition of real property.

(b)  (1)  Rental housing developments, for this purpose, shall include, but not be limited to, multifamily rental dwellings, apartments, residential hotels, rental mobilehomes, mobilehome parks, group homes for senior citizens or the disabled, buildings of mixed residential rental and commercial use, and buildings of mixed owner-occupant and rental use, that are made available for permanent residency of tenants. Rental housing developments shall contain five or more units. For buildings of mixed residential rental and commercial use, funds may be used for the repair of commercial as well as residential space.

(2)  To be eligible for funds under this section, the owner of any rental housing development set forth above, shall have been the owner of record at the time of the natural disaster.

(c)  In addition to the other requirements of this chapter, the department may require terms and conditions as it determines necessary to meet the needs of the disaster area and its victims, to ensure the fiscal integrity of the rental housing development, and to protect the interests of the state. The department shall require that priority in occupancy in any unit assisted pursuant to this section shall be given first to occupants of rental units assisted pursuant to this section who were displaced by the natural disaster or the resulting repair of the assisted rental units. Second priority shall be given to other persons who were displaced from housing as a result of the natural disaster.

(d)  In allocating funds, the department shall consider the availability of other resources to assist rental housing and the occupants of that rental housing and shall give priority to those applicants in jurisdictions with the greatest housing need resulting from the disaster and the fewest resources to address those needs. In allocating funds, the department shall also consider the availability of program funds and may give first priority to a loan request for repair only, and second priority to a loan request for refinancing and repair.

(e)  (1)  The department may waive the maximum loan amounts and per-unit loan amounts established by regulation as it determines necessary to serve the disaster victims. Loans made pursuant to this section for repair shall have a term of up to 20 years. Upon the request of the borrower, the department may permit repayment of the principal amount of any loan provided under this section, or of any interest on that loan, before the end of the loan term. This section shall not be construed to authorize any deferrals on the payment of principal or interest, unless the department determines that temporary deferral is necessary for fiscal integrity or to prevent foreclosure. The deferral period may be extended for an additional 12 months if the extension is authorized by the director.

(2)  The department may set interest rates as specified in subdivision (m) of Section 50662.7.

(f)  A loan shall not exceed the combined costs of refinancing existing indebtedness and repair. However, the total secured debt in a superior position to the department’s loan, plus the department’s loan, shall not exceed 100 percent of the after-repair value of the property, except that the department may waive this limitation in individual cases when necessary to ensure correction of serious, life-threatening violations of the state or local building code or housing standards which are required to be corrected prior to occupancy, seismic safety standards, and general property improvements relating to these standards, pursuant to subdivision (a).

(g)  Prior to full loan approval, the department may make loans not exceeding five thousand dollars ($5,000) per loan to pay for the costs of predevelopment activity which must be undertaken prior to making eligible repairs if, in the opinion of the department, the borrower is unable to pay for these costs in advance of full loan approval. These loans shall bear interest at the rate of 6 percent simple interest per annum and shall be evidenced by a promissory note secured by a deed of trust. At the time of full loan approval, the predevelopment loan shall be canceled, and the principal amount of the loan and all accrued interest shall be included in the amount of the full loan and shall be subject to the same interest rate and terms and conditions as the full loan. For purposes of computing the maximum loan amount, the amount of the predevelopment loan shall be included.

(h)  Tenants of rental housing developments repaired with assistance provided under this section who are displaced as a result of either the natural disaster or the repair work, or both the natural disaster and the subsequent repair work, shall be entitled to relocation benefits pursuant to, and subject to, the requirements of Section 7265.3 of the Government Code. Sponsors of assisted rental housing developments shall be responsible for providing the benefits and assistance. The costs of the benefits and the assistance provided to tenants shall be eligible for funding by a loan provided pursuant to this section. Benefits and assistance provided hereunder shall not duplicate benefits or assistance for temporary housing received by tenants from any other public source or from insurance proceeds.

(i)  The department may make loans directly to owners of rental housing, or contract for the administration of loans under this section with entities that it determines to have the necessary experience to successfully administer the loan program, including, but not limited to, local public agencies and private organizations. The department may authorize, under that contract, the payment of expenses incurred by the entities in administering the loan program and may prescribe the conditions pursuant to which the entities shall administer the loans.

(j)  To the extent that any housing unit or other structure that was damaged or destroyed is reconstructed pursuant to this section with substantially the same number of units, it shall be deemed to be “existing housing” for purposes of subdivision (d) of Section 37001.5.

(k)  The department may set aside or use funds that are made available for the purposes of this section for the purpose of curing or averting a housing sponsor’s default on the terms of any loan or other obligation where that default would jeopardize the financial integrity of a rental housing development or the department’s security in the rental housing development assisted pursuant to this section. The payment or advance of funds by the department pursuant to this subdivision shall be exclusively within the department’s discretion, and no person shall be deemed to have any entitlement to the payment or advance of those funds. The amount of any funds expended by the department pursuant to this subdivision shall be added to the loan amount secured by the deed of trust and shall be payable to the department upon demand.

( l)  Any rule, policy, or standard of general application employed by the Department of Housing and Community Development in implementing the provisions of this section shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(m)  The department shall adopt regulations establishing terms and conditions upon which repair loans may be made. These regulations shall be made available to the public by the department.

(n)  Fund allocations made pursuant to this section shall not be subject to review or approval by the Local Assistance Loan and Grant Committee of the Department of Housing and Community Development operating pursuant to Subchapter 1 (commencing with Section 6900) of Chapter 6.5 of Title 25 of the California Code of Regulations.

(o)  (1)  In order to be eligible for one or more loans pursuant to this section, the borrower shall agree to all of the following:

(A)  All buildings shall be connected to the foundation systems except those of unreinforced masonry wall construction as necessary to meet the seismic requirements of the 1973 Edition of the Uniform Building Code of the International Conference of Building Officials in a manner approved by the department, which may include seismic strengthening of foundation cripple walls, and affixing or bolting sill plates to the foundation.

(B)  For all buildings of unreinforced masonry wall construction, all repairs and seismic retrofits shall comply with earthquake hazard mitigation programs established pursuant to Chapter 12.2 (commencing with Section 8875) of Division 1 of Title 2 of the Government Code.

(C)  All water heaters shall be braced, anchored, or strapped to resist falling or horizontal displacement due to earthquake motion.

(2)  The loans shall include an amount sufficient to meet the requirements of paragraph (1).

(Amended by Stats. 1993, Ch. 1105, Sec. 4. Effective January 1, 1994.)



50671.6

For the purpose of preserving or expanding the supply of rental housing affordable to low- and very low-income tenants in cities or counties affected by a natural disaster as defined by Section 8680.3 of the Government Code, resulting in a state of emergency proclaimed by the Governor pursuant to Section 8625 of the Government Code, financial assistance may be provided as prescribed in this chapter under the following special conditions, which shall prevail over conflicting provisions of this chapter and administrative regulations:

(a)  Funds may be used for the purpose of repair or refinancing in conjunction with rehabilitation of rental housing developments. For purposes of this section, rehabilitation may include reconstruction. The loans shall only be made in a city, county, or city and county proclaimed by the Governor to be in a state of disaster and only when the Director of the Department of Housing and Community Development has determined that the disaster has decreased the supply of low-income rental housing. The loan funds may be used to repair disaster related damage, bring the housing into compliance with applicable health and safety and seismic safety standards, and to make property improvements that are related to that compliance. If reconstruction is precluded on the original project site due to documented soil, geological, or other conditions that cannot be mitigated at a reasonable cost, or the cost of the rehabilitation or reconstruction would exceed 110 percent of the value after reconstruction, the department may approve reconstruction on a comparable site in the immediate neighborhood.

(b)  (1)  Rental housing developments, for this purpose, shall include, but not be limited to, multifamily rental dwellings, apartments, residential hotels, mobilehome parks, group homes for senior citizens or the disabled, buildings of mixed residential rental and commercial use, and buildings of mixed owner-occupant and rental use that are made available for permanent residency of tenants. Rental housing developments must contain five or more units. For buildings of mixed residential rental and commercial use, funds may be used for costs directly attributable to the residential space or the conversion of commercial space to residential space or a pro-rata share, based on gross floor area mix at the time of the disaster, if costs cannot be directly attributable to either commercial or residential space.

(2)  Eligible cost shall include those costs relating to all of the following:

(A)  Refinancing of existing debt to the extent necessary to reduce debt service to a level consistent with the provision of affordable rents and the fiscal integrity of the project.

(B)  Rehabilitation or reconstruction.

(C)  General property improvements that are necessary to correct unsafe, unhealthy, or unsanitary conditions, including renovations and remodeling, including, but not limited to, remodeling of kitchens and bathrooms, installation of new appliances, landscaping, and purchase or installation of central air conditioning.

(D)  Necessary and related onsite improvements.

(E)  Reasonable administrative expenses in connection with the planning and execution of the project, as determined by the department.

(F)  Reasonable consulting costs.

(G)  Rent-up costs.

(H)  Seismic rehabilitation improvements.

(I)  Any other costs of rehabilitation authorized by the department.

(3)  (A)  “Rent-up costs,” as used in this section, means costs incurred while a unit is on the housing market but not rented to its first tenant.

(B)  “Seismic rehabilitation improvements,” as used in this section, means improvements that are designed to increase seismic structural safety in accordance with a plan developed by a civil engineer, a structural engineer, or an architect for a particular building that has been identified as hazardous by the city or county in which the building is located in accordance with the criteria established by the Seismic Safety Commission pursuant to Section 8875.1 of the Government Code or in accordance with a previously adopted city or county seismic safety ordinance adopted pursuant to Section 19163.

(4)  Eligible activities, not fundable under the program, shall include those costs relating to both of the following:

(A)  Acquisition of property.

(B)  Conversion of nonresidential structures to residential use.

(c)  The loans need not be made in support of the programs specified in Section 50663.

(d)  As a condition of assistance under this section, sponsors of rental housing developments shall agree to the restrictions set forth in this subdivision with respect to assisted units. The proportion of assisted units shall at least be equal to the proportion of project costs financed pursuant to this section to the total after-rehabilitation value of the rental housing development.

(1)  For any loan under this section for the rehabilitation of units, the borrower must maintain affordable rent levels for low-income households, as defined by Section 50079.5, for assisted units for the term of the loan.

(2)  “Maintain affordable rent levels,” as used in this section, means rents may be automatically increased by the sponsor on an annual basis pursuant to increases in the median income of the county in which the rental housing development is located. Any sponsor may appeal to the department for a greater adjustment in rents necessary to ensure the fiscal integrity of the rental housing development. If the department does not respond within 60 days, the request shall be deemed approved. A 30-day written notice shall be given to each eligible household prior to an adjustment in the amount of rent.

(3)  (A)  Upon prior written approval by the department, a sponsor may set income limits for incoming tenants at a level below the limit specified in Section 50079.5. If a tenant’s income exceeds this income limit established by the sponsor, but does not exceed the limit specified in Section 50079.5, that fact alone shall neither constitute cause for the tenant’s eviction, nor be a violation of the sponsor’s loan agreement. If a tenant’s income exceeds the income limit for a household specified in Section 50079.5, the tenant shall be required to vacate the assisted unit within six months from the date of income recertification or notice to the sponsor of an increase in income over the permissible income level. That period may be extended by the sponsor for an additional six-month period in high cost rental areas with low vacancy rates as determined by the department. Any vacant units shall be rented to eligible households until the required residency by eligible households is attained.

(B)  In the case of limited equity housing cooperatives, the provisions of this paragraph shall apply, except that tenants whose incomes, upon recertification, exceed the limit specified in Section 50079.5 shall not be required to vacate their units. Instead, and upon six months’ notice, these tenants shall be required to pay rent in an amount equal to the market rate rent for comparable units, as determined by the department. When a tenant’s income exceeds the limit specified in Section 50079.5, the next available membership share for occupancy in a comparable unit shall be sold to a household with an income at or below this limit.

(4)  Any rental housing development assisted pursuant to this section shall be governed by a regulatory agreement between the sponsor and the department. The agreement shall, at a minimum, contain all of the restrictions set forth in this subdivision. The regulatory agreement shall be recorded, or referenced in a document recorded, in the office of the county recorder for the county in which the rental housing development is located. The regulatory agreement shall be deemed a covenant running with the land and shall be binding upon the sponsor and any and all successors-in-interest in case of sale or transfer of the rental housing development for the original term of the loan, and any extensions thereof, regardless of any prepayment of the loan.

(5)  If any unit undergoing rehabilitation or reconstruction pursuant to funding under this section is subject to a currently applicable regulatory agreement between the department and a housing sponsor, that agreement shall prevail over this subdivision.

(6)  In addition to the other requirements of this chapter, the department may require terms and conditions as it determines necessary to meet the needs of the disaster area and its victims, to ensure the fiscal integrity of the rental housing development, and to protect the interests of the state. The department shall require that priority in occupancy in any unit assisted pursuant to this section shall be given first to those occupants who were displaced by the natural disaster or the resulting rehabilitation of the assisted rental units. Second priority shall be given to other persons who were displaced from housing as a result of the natural disaster.

(e)  (1)  When the requirements of subdivision (a) have been met, the department shall announce the availability of funds and accept applications for fund commitments until any deadline established pursuant to subdivision (e) of 50661.5 has expired. Fund commitments shall be based on a ranking of applications, which shall occur at least once for each new disaster. In making this ranking for rental housing developments, priority shall be given to those projects that: (A) serve the greater number of eligible households, as defined in Section 50105, with the lowest incomes; (B) suffered substantial damage as a result of the natural disaster; (C) are located in areas where the housing need is great as determined by the department, taking into consideration, among other factors, low vacancy rates, high market rents, long waiting lists for subsidized housing, the stock of substandard housing, and the potential loss of subsidized rental housing to market-rate housing through demolition, foreclosure, or subsidy termination; (D) complement the implementation of an existing housing program; (E) maximize private local and other funding sources; and (F) maximize long-term benefits for eligible households, as defined in Sections 50079.5 and 50105.

(2)  The department shall also evaluate the capability of the sponsor to rehabilitate, own, and manage the rental housing development.

(f)  (1)  The department may waive the maximum loan amounts and per-unit loan amounts established by regulation as it determines necessary to serve the disaster victims. Loans made pursuant to this section for rehabilitation, shall have a term of up to 20 years. Loans made pursuant to this section for rehabilitation, or refinancing and rehabilitation shall have a term of up to 30 years.

(2)  Upon request of the sponsor, the department may permit repayment of a sponsor’s loan on the basis of net cash-flow. The department shall develop a prepayment plan in conjunction with the sponsor that shall ensure the maintenance of affordable rents and the fiscal integrity of the rental housing development. As an incentive to encourage the prepayment of loans, the department may permit the sponsor to retain one-half of the net cash-flow. The department shall determine the method for calculating net cash-flow, which may include a factor for excess debt service coverage or a return on cash investment to the sponsor.

(3)  Principal and accumulated interest is due and payable upon completion of the term of the loan. The loan shall bear interest at the rate of three percent per annum on the unpaid principal balance. However, the department shall reduce or eliminate interest payments on a loan for any year or, alternatively, defer interest until the deferred payment loan is repaid, if necessary to provide affordable rents to households of very low-income and low-income. The ability to pay all or part of the three percent simple annual interest shall not be considered in determining the fiscal integrity of the rental housing development at the time of the rating and ranking of an application.

(g)  When a loan will be used in conjunction with federal or other state housing assistance or tax credits, and a conflict exists between the other state or federal program requirements and this chapter with regard to determining maximum allowable rents, the requirements of this chapter may be waived only to the extent necessary to permit the federal or other state financial participation or eligibility for tax credits.

(h)  Tenants of rental housing developments rehabilitated with assistance provided under this section who are displaced as a result of either the rehabilitation work, or both the natural disaster and the subsequent rehabilitation work, shall be entitled to relocation benefits pursuant to, and subject to, the requirements of Section 7265.3 of the Government Code. The costs of the benefits and the assistance provided to tenants shall be eligible for funding by a loan provided pursuant to this section. Benefits and assistance provided hereunder shall not duplicate benefits or assistance for temporary housing received by tenants from any other public source or from insurance proceeds.

(i)  The department may make loans directly to owners of rental housing, or contract for the administration of loans under this section with entities that it determines to have the necessary experience to successfully administer the loan program, including, but not limited to, local public agencies and private organizations. The department may authorize, under that contract, the payment of expenses incurred by the entities in administering the loan program and may prescribe the conditions pursuant to which the entities shall administer the loans.

(j)  To the extent that any housing unit or other structure that was damaged or destroyed is reconstructed pursuant to this section with substantially the same number of units, it shall be deemed to be ”existing housing” for purposes of subdivision (d) of Section 37001.5.

(k)  Any rule, policy, or standard of general application employed by the Department of Housing and Community Development in implementing this section shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

( l)  The department shall adopt regulations establishing terms and conditions upon which repair loans may be made. These regulations shall be made available to the public by the department.

(m)  Fund allocations made pursuant to this section shall not be subject to review or approval by the Local Assistance Loan and Grant Committee of the Department of Housing and Community Development operating pursuant to Subchapter 1 (commencing with Section 6900) of Chapter 6.5 of Title 25 of the California Code of Regulations.

(n)  (1)  In order to be eligible for one or more loans pursuant to this section, the borrower shall agree to all of the following:

(A)  All buildings shall be connected to the foundation systems, except those of unreinforced masonry wall construction, as necessary to meet the seismic requirements of the 1973 Edition of the Uniform Building Code of the International Conference of Building Officials in a manner approved by the department, that may include seismic strengthening of foundation cripple walls, and affixing or bolting sill plates to the foundation.

(B)  For all buildings of unreinforced masonry wall construction, all repairs and seismic retrofits shall comply with earthquake hazard mitigation programs established pursuant to Chapter 12.2 (commencing with Section 8875) of Division 1 of Title 2 of the Government Code.

(C)  All water heaters shall be braced, anchored, or strapped to resist falling or horizontal displacement due to an earthquake motion.

(2)  The loans shall include an amount sufficient to meet the requirements of paragraph (1).

(Added by Stats. 1993, Ch. 1105, Sec. 5. Effective January 1, 1994.)






CHAPTER 6.7 - Multifamily Housing Program

50675

The Legislature finds and declares all of the following:

(a)  Large numbers of California’s renters face excessive housing costs and live in overcrowded or substandard units. Many of these renters also have special housing needs arising from their employment status, age, or disability, and live in communities suffering from a lack of investment.

(b)  In previous years, the state has attempted to address the needs of California renters through a series of small programs operated by the Department of Housing and Community Development, each offering financing targeted at a specific population or building type. These programs were typically highly successful in addressing local housing and community development needs. However, because each individual program came with a unique set of rules, the programs were often costly and time consuming to administer, for both the state and program users.

(c)  A more efficient method to address renter housing needs would be to operate one omnibus multifamily housing program modeled upon an existing successful program. This omnibus program would provide a standardized set of program rules and features applicable to all housing types. As particular needs are identified, it may be easily and quickly customized to meet those needs.

(d)  It is the intent of the Legislature that the Multifamily Housing Program created by this chapter constitute this omnibus multifamily housing program, and that it be based on the department’s existing California Housing Rehabilitation Program as established and described in Subchapter 8 (commencing with Section 7670) of Chapter 7 of Part 1 of Title 25 of the California Code of Regulations.

(e)  The Multifamily Housing Program is intended to take the place of the following department programs:

(1)  The Deferred-Payment Rehabilitation Loan Program established by Chapter 6.5 (commencing with Section 50660).

(2)  The Rental Housing Construction Program established by Chapter 9 (commencing with Section 50735).

(3)  The Family Housing Demonstration Program established by Section 5 of Chapter 30 of the Statutes of 1988.

Repeal of the statutes establishing these programs would be administratively problematic because the department still administers a portfolio of loans from these programs. Therefore, in lieu of repeal, it is the Legislature’s intent that no further allocation of funds be made to these programs and that any and all future funds that would have been appropriated to these programs shall be appropriated instead to the Multifamily Housing Program.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.1

(a) This chapter shall be known and may be cited as the Multifamily Housing Program.

(b) Assistance provided to a project pursuant to this chapter shall be provided in the form of a deferred payment loan to pay for the eligible costs of development as hereafter described.

(c) Except as provided in paragraph (3), on and after January 1, 2008, of the total assistance provided under this chapter, the percentage that is awarded for units restricted to senior citizens, as defined in paragraph (1) of subdivision (b) of Section 51.3 of the Civil Code, shall be proportional to the percentage of lower income renter households in the state that are lower income elderly renter households, as reported by the federal Department of Housing and Urban Development on the basis of the most recent decennial census conducted by the United States Census Bureau.

(1) The department shall be deemed to have met its obligation under this subdivision if the assistance awarded is not less than 1 percent below the proportional share.

(2) This subdivision does not require the department to provide loans to projects that fail to meet minimum threshold requirements under subdivision (b) of Section 50675.7.

(3) Assistance for projects meeting the definitions in paragraphs (2) and (3) of subdivision (e) of Section 11139.3 of the Government Code and subdivisions (c) and (d) of Section 53260 shall be excluded from the total assistance calculation under this subdivision.

(4) The department shall determine the time period over which it will measure compliance with this section, but that period shall not be less than one year or two funding cycles, whichever period is longer.

(5) If, at the end of the time period determined by the department, the total amount of funding for which sponsors have submitted qualified applications is lower than the proportional share, the department may award the remaining funds to units that are not restricted to senior citizens.

(6) The department’s annual report to the Legislature submitted under Section 50408 shall include a breakdown of funding awards between units restricted to senior citizens and units that are not age-restricted.

(d) This chapter shall be administered by the department and the department shall establish the terms upon which loans may be made consistent with the provisions of this chapter.

(Amended by Stats. 2009, Ch. 533, Sec. 1. Effective January 1, 2010.)



50675.2

The definitions of this section shall apply to all activities conducted pursuant to this chapter. Except as otherwise provided in this chapter, or unless the context requires otherwise, the definitions contained in Chapter 2 (commencing with Section 50050) of Part 1 shall also apply to this chapter.

(a)  “Affordable rent” shall be established by the department to be consistent with the rent limitations imposed by the Low Income Housing Tax Credit Program, as administered by the California Tax Credit Allocation Committee.

(b)  “Assisted unit” means a unit that is affordable to a lower income household as a result of a loan provided pursuant to this chapter. In order to ensure consistency with the Low Income Housing Tax Credit Program, occupancy of assisted units shall be limited to households whose income does not exceed the limits specified by the California Tax Credit Allocation Committee.

(c)  “Maintain affordable rent levels” means rents may be increased by the sponsor on an annual basis in the amount that would be allowed if the project was subject to the requirements of the Low Income Housing Tax Credit Program established pursuant to Section 42 of the federal Internal Revenue Code.

(d)  “Rental housing development” means a structure or set of structures with common financing, ownership, and management, and which collectively contain five or more dwelling units, including efficiency units. No more than one of the dwelling units may be occupied as a primary residence by a person or household who is the owner of the structure or structures.

(e)  “Rehabilitation,” in addition to the meaning set forth in Section 50096, includes improvements and repairs made to a residential structure acquired for the purpose of preserving its affordability.

(f)  “Rent-up costs” means costs incurred while a unit is on the housing market but not rented to its first tenant.

(g)  “Sponsor” has the same meaning as defined in subdivision (c) of Section 50669, and also includes a limited partnership in which the sponsor or an affiliate of the sponsor is a general partner.

(h)  “Transitional housing” and “transitional housing development” means buildings configured as rental housing developments, but operated under program requirements that call for the termination of assistance and recirculation of the assisted unit to another eligible program recipient at some predetermined future point in time, which shall be no less than six months.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.3

Any moneys appropriated and made available by the Legislature for the purposes of this chapter and all moneys received by the department in repayment of loans made pursuant to this chapter, including interest and payments in advance in lieu of future interest, shall be deposited in the Housing Rehabilitation Loan Fund established by Section 50661. These moneys shall be used for the purposes of this chapter, including the implementation and operation of the program created by this chapter, and the administrative expenses of the department shall not exceed 5 percent of the funds appropriated by the Legislature for the purposes of this chapter.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.4

(a)  To be eligible to receive a loan, a proposed project shall involve one or more of the following activities:

(1)  The development and construction of a new transitional or rental housing development.

(2)  The rehabilitation, or acquisition and rehabilitation, of a transitional or rental housing development.

(3)  The conversion of a nonresidential structure to a transitional or rental housing development.

(b)  In the case of rehabilitation projects, to be eligible to receive a loan, the loan shall be necessary to avoid increases in monthly debt service that have either of the following effects:

(1)  Result in rent increases causing permanent displacement of persons of lower income residing in the development prior to rehabilitation.

(2)  Make it economically infeasible to accept subsidies available to provide affordable rents to persons of lower income, if the sponsor agrees to accept the subsidies.

(c)  To be eligible to receive a loan, the sponsor shall agree to both of the following:

(1)  To set and maintain affordable rent levels for assisted units.

(2)  To the payment of prevailing wage rates with respect to construction assisted through the program. In implementing this paragraph, it is the intent of the Legislature that this requirement apply to construction work that is dependent on the commitment of program funds in order for construction to proceed. Notwithstanding any other provision of law, the department’s enforcement responsibilities shall be limited to the imposition of this requirement through the lending documents. The department shall require, as a condition of loan closing, a signed certificate that prevailing wages have been, or will be, paid in conformance with the requirements of Chapter 1 (commencing with Section 1720) of Part 7 of the Labor Code and that labor records shall be made available to any enforcement agency upon request. The requirements of this paragraph shall not apply to projects for which program funds are used exclusively to achieve lower rents and to pay associated administrative costs.

(Amended by Stats. 2000, Ch. 957, Sec. 1. Effective January 1, 2001.)



50675.5

(a)  Eligible costs shall include the cost of developing dwelling units, transitional housing, and child care, and after school care and social service facilities integrally linked to the assisted dwelling units.

(b)  Eligible cost categories shall include all of the following:

(1)  Real property acquisition, including refinancing of existing debt to the extent necessary to reduce debt service to a level consistent with the provision of affordable rents and the fiscal integrity of the project.

(2)  New construction or rehabilitation, including the conversion of nonresidential structures to residential use.

(3)  General property improvements that are necessary to correct unsafe, unhealthy, or unsanitary conditions, including renovations and remodeling, including, but not limited to, remodeling of kitchens and bathrooms, installation of new appliances, landscaping, and purchase or installation of central air conditioning.

(4)  Necessary and related onsite and offsite improvements.

(5)  Reasonable developer fees.

(6)  Reasonable consulting costs.

(7)  Initial operating costs for housing units.

(8)  Capitalized reserves for replacement and operation. The department may allow capitalized operating reserves to be used for rent subsidies for assisted units reserved for occupancy by households with incomes below limits determined by the department, which shall not exceed the income limit for very low income households.

(9)  Any other costs of rehabilitation or new construction authorized by the department.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.6

(a)  A sponsor may apply for loans for one or more rental or transitional housing developments. A housing development may utilize any combination of federal, state, local, and private financial resources necessary to make the development affordable, for the term of the state’s regulatory agreement, to the eligible households.

(b)  (1)  Loans made pursuant to subdivision (f) of Section 50675.7 to sponsors by a local public entity as part of its code enforcement efforts for rental housing developments involving rehabilitation shall only be for terms of not less than 20 years. All other loans shall be for a term of not less than 55 years.

(2)  The term of a loan and the time for repayment may be extended for additional 10-year terms as long as the rental housing development is operated in a manner consistent with the regulatory agreement and the sponsor requires an extension in order to continue to operate in a manner consistent with this chapter.

(c)  Principal and accumulated interest is due and payable upon completion of the term of the loan. The loan shall bear simple interest at the rate of 3 percent per annum on the unpaid principal balance. The department may forgive that portion of that loan that is used to cover costs of developing child care facilities. The department shall require annual loan payments in the minimum amount necessary to cover the costs of project monitoring. For the first 30 years of the loan term, the amount of the required loan payments shall not exceed forty-two hundredths of 1 percent (.42%) per annum.

(d)  The department may establish maximum loan-to-value requirements for some or all of the types of projects that are eligible for funding under this chapter.

(e)  The department shall establish per-unit and per-project loan limits for all project types.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.7

Loans shall be provided using a project selection process established by the department that meets all of the following requirements:

(a)  To the extent feasible, this process shall be coordinated with the processes of other major housing funding sources, including that of the California Tax Credit Allocation Committee, and shall ensure a reasonable geographic distribution of funds.

(b)  The process shall require that applications for projects meet minimum threshold requirements, including, but not limited to, all of the following:

(1)  The proposed project shall be located within reasonable proximity to public transportation and services.

(2)  Development costs for the proposed project shall be reasonable compared to costs of comparable projects in the local area.

(3)  The proposed project shall be feasible.

(4)  The sponsor shall have the capacity to own and develop the proposed project.

(c)  Projects that meet threshold requirements shall be evaluated for funding based on weighted underwriting and evaluative criteria that give consideration to projects that meet the following criteria:

(1)  Serve households at the lowest income levels, consistent with long-term feasibility, considering regional variations.

(2)  Address the most serious identified local housing needs.

(3)  Will be developed and owned by entities with substantial and successful experience.

(4)  Contain a significant percentage of units for families or special needs populations.

(5)  Leverage other funds in those jurisdictions where they are available.

(d)  The department may establish alternate project selection processes, threshold requirements, and priorities for funds appropriated for special purposes. These alternate processes, requirements, and priorities shall be tied to the specific needs and objectives for which the funds have been appropriated.

(e)  Loans for rental housing developments and transitional housing may be reviewed, approved, and funded by the department directly to the sponsor. The department shall ensure that the sponsor notifies the local legislative body of the sponsor’s loan application prior to application submission.

(f)  The department may make grants to local public entities using funds reserved by the Legislature for rehabilitation, or acquisition and rehabilitation, in support of code enforcement. The local entities shall then make the funds available as loans, and they may be allowed to collect and retain loan repayments, provided that these repayments are reloaned in accordance with the requirements of this chapter, as it relates to funds used in support of code enforcement.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.8

(a)  Prior to disbursement of any funds for loans to rental housing developments made pursuant to this chapter, the department shall enter into a regulatory agreement with the sponsor that provides for all of the following:

(1)  Sets standards for tenant selection to ensure occupancy of assisted units by eligible households of very low and low income for the term of the agreement.

(2)  Governs the terms of occupancy agreements.

(3)  Contains provisions to maintain affordable rent levels to serve eligible households.

(4)  Provides for periodic inspections and review of yearend fiscal audits and related reports by the department.

(5)  Permits a sponsor to distribute earnings in an amount established by the department and based on the number of units in the rental housing development.

(6)  Has a term for not less than the original term of the loan.

(7)  Contains any other provisions necessary to carry out the purposes of this chapter.

(b)  The agreement shall be binding upon the sponsor and successors in interest upon sale or transfer of the rental housing development regardless of any prepayment of the loan.

(c)  The agreement shall be recorded in the office of the county recorder in the county in which the real property subject to the agreement is located.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.9

Where the requirements of federal funding for a project, or the requirements of the low-income housing tax credits used in a project, would cause a violation of the requirements of this chapter, the requirements of this chapter may be modified as necessary to ensure program compatibility. Where the requirements of federal funding or tax credits create what are deemed to be minor inconsistencies as determined by the director of the department, the department may waive the requirements of this chapter as deemed necessary to avoid an unnecessary administrative burden.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.10

(a)  The department may designate an amount not to exceed 4 percent of funds appropriated for use pursuant to this chapter for the purposes of curing or averting a default on the terms of any loan or other obligation by the recipient of financial assistance, or bidding at any foreclosure sale where the default or foreclosure sale would jeopardize the department’s security in the rental housing development assisted pursuant to this chapter. The funds so designated shall be known as the “default reserve.”

(b)  The department may use default reserve funds made available pursuant to this section to repair or maintain any rental housing development assisted pursuant to this chapter that was acquired to protect the department’s security interest.

(c)  The payment or advance of funds by the department pursuant to this section shall be exclusively within the department’s discretion, and no person shall be deemed to have any entitlement to the payment or advance of those funds. The amount of any funds expended by the department for the purposes of curing or averting a default shall be added to the loan amount secured by the rental housing development and shall be payable to the department upon demand.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.11

If an appropriation is made by the Legislature for the purposes of this chapter in an amount of twenty million dollars ($20,000,000) or less, the department may administer the funds with guidelines that shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code. If an appropriation exceeds twenty million dollars ($20,000,000), the department may administer the funds with guidelines for 15 months, during which time the guidelines shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(Added by Stats. 1999, Ch. 637, Sec. 2. Effective January 1, 2000.)



50675.12

(a)  The department shall include in the annual report required by Section 50408 information that describes all of the following:

(1)  The number of projects assisted through the program.

(2)  The types of units assisted through the program.

(3)  The location and geographical distribution of the projects and units assisted.

(4)  The average cost per project, and cost per unit.

(5)  The number of projects and units that have been assisted that serve special needs populations and information related to the types of special needs populations served.

(b)  After each Notice of Funding Availability issued for the distribution of funds pursuant to the program, the department shall evaluate the ability of projects that serve families or special needs populations to competitively access the program. Based on its analysis, if the department determines that those projects are not able to apply for or to successfully compete for funding, the department shall make the adjustments it deems appropriate to ensure that these populations are adequately served in subsequent Notices of Funding Availability. These adjustments may include, but are not limited to, making adjustments to threshold requirements, evaluative criteria, or the timing of the issuance of Notices of Funding Availability to ensure that reasonable funding remains available for more complex projects that include the supportive services necessary to serve families and special needs populations.

(Added by Stats. 2000, Ch. 667, Sec. 1. Effective January 1, 2001.)



50675.13

(a) With respect to funds made available under this chapter, the department shall award reasonable priority points for projects to prioritize any of the following:

(1) Infill development.

(2) Adaptive reuse in existing developed areas served with public infrastructure.

(3) Projects in proximity to public transit, public schools, parks and recreational facilities, or job centers.

(4) Sustainable building methods that are either of the following:

(A) Established in accordance with the criteria listed under paragraph (8) of subdivision (c) of Section 10325 of Title 4 of the California Code of Regulations, or any successor regulation.

(B) Established by the department, in consultation with the California Building Standards Commission for the purposes of funding developments subject to this section and are more stringent than those in subparagraph (A).

(b) The department may utilize other factors in rural areas to promote infill development.

(Amended by Stats. 2007, Ch. 710, Sec. 1. Effective January 1, 2008.)



50675.14

(a) This section shall apply only to projects funded with funds appropriated for supportive housing projects.

(b) For purposes of this section the following terms have the following meanings:

(1) “May restrict occupancy to persons with veteran status” means that the sponsor may limit occupancy to persons meeting the criteria of paragraphs (1) and (2) of subdivision (j) with respect to either of the following:

(A) Any unit in the development that has not been previously occupied.

(B) Any unit in the development that subsequently becomes vacant, for a period of not more than 120 days following the vacancy.

(2) “Supportive housing” means housing with no limit on length of stay, that is occupied by the target population, and that is linked to onsite or offsite services that assist the supportive housing resident in retaining the housing, improving his or her health status, and maximizing his or her ability to live and, when possible, work in the community.

(3) (A) “Target population” means persons, including persons with disabilities, and families who are “homeless,” as that term is defined by Section 11302 of Title 42 of the United States Code, or who are “homeless youth,” as that term is defined by paragraph (2) of subdivision (e) of Section 11139.3 of the Government Code.

(B) Individuals and families currently residing in supportive housing meet the definition of “target population” if the individual or family was “homeless,” as that term is defined by Section 11302 of Title 42 of the United States Code, when approved for tenancy in the supportive housing project in which they currently reside.

(c) (1) The department shall ensure that at least 40 percent of the units in each development funded under the supportive housing program are targeted to one or more of the following populations:

(A) Individuals or families experiencing “chronic homelessness,” as defined by the United States Department of Housing and Urban Development’s Super Notice of Funding Availability for Continuum of Care or Collaborative Applicant Program.

(B) “Homeless youth,” as that term is defined by paragraph (2) of subdivision (e) of Section 11139.3 of the Government Code.

(C) Individuals exiting institutional settings, including, but not limited to, jails, hospitals, prisons, and institutes of mental disease, who were homeless when entering the institutional setting, who have a disability, and who resided in that setting for a period of not less than 15 days.

(2) The department may decrease the number of units required to meet the criteria identified in paragraph (1) if the department determines that the program is undersubscribed after issuing at least one Notice of Funding Availability.

(3) Individuals and families currently residing in supportive housing meet the qualifications under this subdivision if the individual or family met any of the criteria specified in subparagraph (A), (B), or (C) of paragraph (1) when approved for tenancy in the supportive housing project in which they currently reside.

(d) Supportive housing projects shall provide or demonstrate collaboration with programs that provide services that meet the needs of the supportive housing residents.

(e) The criteria, established by the department, for selecting supportive housing projects shall give priority to supportive housing projects that include a focus on measurable outcomes and a plan for evaluation, which evaluation shall be submitted by the borrowers, annually, to the department.

(f) The department may provide higher per-unit loan limits as reasonably necessary to provide and maintain rents that are affordable to the target population.

(g) In an evaluation or ranking of a borrower’s development and ownership experience, the department shall consider experience acquired in the prior 10 years.

(h) (1) A borrower shall, beginning the second year after supportive housing project occupancy, include the following data in his or her annual report to the department. However, a borrower who submits an annual evaluation pursuant to subdivision (c) may, instead, include this information in the evaluation:

(A) The length of occupancy by each supportive housing resident for the period covered by the report and, if the resident has moved, the reason for the move and the type of housing to which the resident moved, if known.

(B) Changes in each supportive housing resident’s employment status during the previous year.

(C) Changes in each supportive housing resident’s source and amount of income during the previous year.

(D) The tenant’s housing status prior to occupancy, including the term of the tenant’s homelessness.

(2) The department shall include aggregate data with respect to the supportive housing projects described in this section in the report that it submits to the Legislature pursuant to Section 50675.12.

(i) The department shall consider, commencing in the second year of the funding, the feasibility and appropriateness of modifying its regulations to increase the use of funds by small projects. In doing this, the department shall consider its operational needs and prior history of funding supportive housing facilities.

(j) Notwithstanding any other provision of law, the sponsor of a supportive housing development may restrict occupancy to persons with veteran status if all the following conditions apply:

(1) The veterans possess significant barriers to social reintegration and employment that require specialized treatment and services that are due to a physical or mental disability, substance abuse, or the effects of long-term homelessness.

(2) The veterans are otherwise eligible to reside in an assisted unit.

(3) The sponsor also provides, or assists in providing, the specialized treatment and services.

(Amended by Stats. 2013, Ch. 183, Sec. 22. Effective January 1, 2014.)






CHAPTER 7 - Special Housing Programs for the Developmentally Disabled, Mentally Disordered, and Physically Disabled

50680

(a) The Legislature finds and declares that recent deemphasis of programs of institutional care for persons with developmental and physical disabilities and persons with mental health disorders has resulted in participation by many of those persons in programs of rehabilitation, education, and social services within the community. Because of the outpatient status of persons enrolled in those programs, there is a need to provide housing for them that will aid in accomplishment and maintenance of the objectives of those programs, thereby minimizing the numbers of persons with developmental and physical disabilities and persons with mental health disorders in public institutions and improving the quality of life for those persons. In order to assist in providing the variety of living arrangements required for this purpose, it is necessary that the state cooperate with cities, counties, cities and counties, and nonprofit corporations in obtaining federal housing subsidies therefor.

(b) It is the intent of the Legislature in enacting this chapter to vest in the department authority to obtain federal housing subsidies for housing for persons requiring supportive services, as defined in this part.

(Amended by Stats. 2014, Ch. 144, Sec. 40. Effective January 1, 2015.)



50681

As used in this chapter, “department” means the Department of Housing and Community Development.

(Added by Stats. 1981, Ch. 1165.)



50682

As used in this chapter, “developmentally disabled” means affected by a disability specified in subdivision (a) of Section 4512 of the Welfare and Institutions Code rendering the affected person eligible to participate in programs of rehabilitation, education, or social services conducted by or on behalf of a public agency, and also means persons affected by such a disability.

(Amended by Stats. 1982, Ch. 1020, Sec. 6.)



50683

As used in this chapter, “local agency” means a city, county, or city and county.

(Added by Stats. 1981, Ch. 1165.)



50684

As used in this chapter, “persons with a mental health disorder” means a person who is affected by a mental health disorder rendering the individual eligible to participate in programs of rehabilitation, education, or social services conducted by or on behalf of a public agency.

(Amended by Stats. 2014, Ch. 144, Sec. 41. Effective January 1, 2015.)



50685

As used in this chapter, “physically disabled” means affected by a physical disability rendering the affected persons eligible to participate in programs of rehabilitation, education, or social services conducted by or on behalf of a public agency, and also means persons affected by such a physical disability.

(Amended by Stats. 1982, Ch. 1020, Sec. 8.)



50685.5

As used in this chapter, “persons requiring supportive services” means persons who are eligible to receive housing assistance pursuant to federal law because of financial inability to provide adequate housing for themselves or persons dependent upon them, who are or will be participating in programs of rehabilitation, education, or social services, and who meet any of the following criteria:

(a) The person shall have been determined to have a developmental disability, but not to require institutional care, by the State Department of Developmental Services, a regional center established pursuant to Section 4620 of the Welfare and Institutions Code, or by the designated representative thereof.

(b) The person shall have been determined to have a mental health disorder, but not to require institutional care, by a local director of mental health services, by the State Department of Health Care Services, or by the designated representatives thereof.

(c) The person shall have been determined to have a physical disability by the Department of Rehabilitation or by the designated representatives thereof.

(Amended by Stats. 2014, Ch. 144, Sec. 42. Effective January 1, 2015.)



50686

Notwithstanding any other provision of law, the department shall have all the powers granted to housing authorities pursuant to Part 2 (commencing with Section 34200) of Division 24 for the purpose of obtaining financial subsidies or assistance from any agency of the United States to provide leased housing pursuant to this chapter for persons requiring supportive services.

(Amended by Stats. 1982, Ch. 1020, Sec. 10.)



50686.5

(a)  Notwithstanding any other provision of law, any public housing authority created pursuant to Part 2 (commencing with Section 34200) of Division 24 which is providing, or proposes to provide, housing for persons requiring supportive services may apply to the federal Department of Housing and Urban Development for federal housing subsidies therefor.

(b)  (1)  On or after July 1, 1994, the department, with the approval of the federal Department of Housing and Urban Development, shall transfer, in accordance with subdivision (c), all contracts entered into under this section to public housing authorities created by Part 2 (commencing with Section 34200) of Division 24. Prior to the transfer of vouchers and certificates that are specifically designated for the use of persons with disabilities, the public housing authority shall deliver to the department a letter attesting to its intent to maintain the vouchers and certificates for the use of persons with disabilities, including the maintenance of a separate list of eligible voucher and certificate applicants to the extent allowed by federal law. The list shall be specially coded and identified as a local preference for Aftercare eligible certificate and voucher holders. The department shall make copies of the letters of intent available to any person who requests that information.

(2)  Each housing authority shall be required to annually report on its Aftercare activities in its annual Section 8 Certificate and Voucher Program report submitted to the federal Department of Housing and Urban Development and the department and to any representative of the disabled community that requests that information. All information in the annual Aftercare report shall be subject to public comment and review at a properly noticed Housing Authority Commission meeting.

(c)  The transfers authorized pursuant to paragraph (1) of subdivision (b) shall not occur unless and until the federal Department of Housing and Urban Development, prior to March 1, 1994, has notified the department, in writing, that the transfer can be structured so that the Aftercare vouchers and certificates will continue to serve the program’s existing and future clients.

(Amended by Stats. 1994, Ch. 198, Sec. 2. Effective July 18, 1994.)



50687

Notwithstanding the provisions of Section 50688, for the purposes of this chapter the department may do any or all of the following:

(a)  Enter into contracts with any agency of the United States for the purpose of obtaining funds for dispersal to local agencies, nonprofit corporations, and owners and developers of housing to subsidize housing for persons requiring supportive services.

(b)  Enter into contracts with local agencies, nonprofit corporations, and owners and developers of housing for persons requiring supportive services for the purpose of disbursing federal housing subsidies.

(Amended by Stats. 1982, Ch. 1020, Sec. 12.)



50687.5

The department, after consultation with the State Department of Developmental Services, the Department of Rehabilitation, or the State Department of Health Care Services, may adopt, amend or repeal regulations for the administration of this chapter.

The department shall submit applications for federal housing subsidies for persons requiring supportive services.

(Amended by Stats. 2012, Ch. 34, Sec. 29. Effective June 27, 2012.)



50688

The Legislature finds and declares that proper housing serves as a stabilizing factor and is an important facet of any program designed to rehabilitate persons with mental and physical disabilities and persons who have mental health disorders and that the disruption of continued occupancy in a dwelling could cause a setback in treatment in particular cases. It is, therefore, the intent of the Legislature that persons who have received housing under a program established pursuant to Section 50680 shall be allowed to continue to receive rental housing assistance payments subsidies after termination of participation in a public program of rehabilitation, education, or social services if the persons meet the criteria established by federal regulations governing low-rent housing programs.

(Amended by Stats. 2014, Ch. 144, Sec. 43. Effective January 1, 2015.)



50689

(a) It is the intent of the Legislature in enacting this section to provide housing assistance for persons with developmental and physical disabilities and persons with mental health disorders where that assistance is for the purpose of providing a transition from an institutional to an independent setting, and where that assistance is administered in the context of ongoing local programs leading to rehabilitation and independence.

(b) The department shall establish a program for the purpose of housing assistance for persons with developmental and physical disabilities and persons with mental health disorders. The department shall contract with local agencies or nonprofit corporations incorporated pursuant to Part 1 (commencing with Section 9000) of Division 2 of Title 1 of the Corporations Code that provide supportive services for those individuals, where those services are designed to provide a transition to independent living. The local agencies or nonprofit corporation shall ensure that recipients of housing assistance are income qualified under guidelines for programs of the federal Department of Housing and Urban Development under Section 8 of the United States Housing Act of 1937, as amended (42 U.S.C. Sec. 1437(f)), and shall not contract for housing that exceeds those guidelines for fair market rents for the Section 8 program. Public and private agencies participating in the program established pursuant to this section shall be those whose program philosophies and activities conform substantially to the principles of community living under Chapter 12 (commencing with Section 4830) of Division 4.5, community residential treatment under Chapter 5 (commencing with Section 5450) of Part 1 of Division 5, and independent living under Chapter 8 (commencing with Section 19800) of Part 2 of Division 10, of the Welfare and Institutions Code.

(c) A local agency applying to the department for housing assistance payments shall, in its application, explain how the housing assistance payments are part of its ongoing programs to establish independent living for its clientele. The department, in reviewing these applications, may consult with the Department of Developmental Disabilities, the State Department of Health Care Services, and the Department of Rehabilitation.

(d) In order to receive housing assistance payments for a specific structure pursuant to the provisions of this section, the local agency or nonprofit corporation shall not contract for rental of more than 12 units, or for rental of space for more than 24 persons, in the structure. No individual shall remain in a payment assisted unit for more than 18 months.

(Amended by Stats. 2014, Ch. 144, Sec. 44. Effective January 1, 2015.)



50689.5

Housing and housing programs developed or assisted pursuant to this chapter shall be consistent with the housing element, as required by Section 65302 of the Government Code, of the general plan of the jurisdiction in which the housing is proposed.

(Added by Stats. 1981, Ch. 1165.)






CHAPTER 7.5 - Housing Advisory Service

ARTICLE 1 - Findings and Declarations

50690

The Legislature finds and declares that the attainment of the national and state goal of providing every American family with a decent home and a suitable living environment is complicated by a lack of information and technical assistance regarding housing planning, design, rehabilitation, construction, and financing; alternative housing options for owners and renters; building codes and standards and housing codes; site acquisition and development; and building materials and methods and their costs and availability.

The Legislature further finds and declares that the attainment of the national and state housing goal can be achieved, in part, through the fullest practicable utilization of the resources and capabilities of private enterprise and of individual and group self-help techniques. A significant number of persons and families of low or moderate income are capable of building or rehabilitating their own homes, in whole or in part, with considerable savings to themselves and benefits to the public.

(Added by Stats. 1978, Ch. 1354.)



50691

The purposes of this chapter are the following:

(1)  To encourage and foster the utilization of the resources and capabilities of private enterprise and of individual and group self-help techniques in the rehabilitation and replacement of deteriorated and dilapidated housing and in the construction of additional housing in both urban and rural areas.

(2)  To stimulate housing rehabilitation and construction so as to increase the supply of decent, affordable housing.

(3)  To demonstrate that improved housing conditions, ownership, and maintenance are within the financial capabilities of persons and families of low or moderate income through the reduced costs of owner-building, owner-rehabilitation and other self-help-oriented alternatives.

Nothing in this chapter shall be construed as preventing participation of renters in such housing alternatives.

(Added by Stats. 1978, Ch. 1354.)



50691.1

The Legislature finds and declares that self-help housing generates self-reliance and a sense of community for participants, and that it is an important and proven source of housing for many low- and moderate-income California residents.

The Legislature further finds and declares that the California Self-Help Housing Program has been very successful in its goal of stimulating the production and rehabilitation of housing with the use of several self-help housing techniques, and that the program should be expanded to assist more low- and moderate-income residents throughout this state.

In addition to the purposes specified in Section 50691, the purposes of this chapter include all of the following:

(1)  Expansion of the production of decent and affordable housing for low- and moderate-income people through the use of self-help methods of rehabilitation and construction.

(2)  Expansion of homeownership opportunities for those to whom it would otherwise not be available without the cost savings achieved by the self-help method.

(3)  Encouragement of self-reliance, pride of ownership, and sense of community for those who participate.

(Amended by Stats. 1985, Ch. 1001, Sec. 2. Effective September 26, 1985.)






ARTICLE 2 - Definitions

50692

As used in this chapter:

(a)  “Owner-builder” means any person or family who provides all, or a substantial amount, as determined by the department, of the labor necessary to build a housing unit that will be the principal residence of that person or family.

(b)  “Owner-building” means the process engaged in by owner-builders in the construction of a principal residence.

(c)  “Self-help rehabilitator” means any person or family who provides all, or a substantial amount, as determined by the department, of the labor necessary to rehabilitate, renovate, or improve that person’s or family’s principal residence.

(d)  “Self-help rehabilitation” means the process engaged in by self-help rehabilitators in the rehabilitation, renovation or improvement of their principal residences.

(Amended by Stats. 1985, Ch. 1001, Sec. 3. Effective September 26, 1985.)






ARTICLE 3 - General Provisions

50693

There is hereby established, within the Division of Community Affairs of the department, a California Self-Help Housing Program.

(Amended by Stats. 1985, Ch. 1001, Sec. 4. Effective September 26, 1985.)



50694

The California Self-Help Housing Program shall do all of the following:

(a)  Be a clearinghouse for owner-building and self-help rehabilitation information.

(b)  Conduct research projects and training projects pertaining to owner-building and self-help rehabilitation.

(c)  Provide information and technical assistance to, and between, public and private agencies, community groups, and present and prospective owner-rehabilitators and self-help rehabilitators.

(d)  Prepare, publish, and disseminate educational information relating to, and encouraging, owner-building and self-help rehabilitation.

(e)  Encourage and facilitate the effective use of available housing resources by existing and potential owner-builders and self-help rehabilitators and other persons seeking to improve their principal residences.

(f)  Encourage and assist the formation and operation of neighborhood organizations and community design centers to assist owner-builders and self-help rehabilitators.

(Amended by Stats. 1985, Ch. 1001, Sec. 5. Effective September 26, 1985.)



50695

The California Self-Help Housing Program shall provide potential and actual owner-builders and self-help rehabilitators all of the following information and technical assistance:

(a)  The cost savings of owner-building and self-help rehabilitation.

(b)  Construction materials and methods.

(c)  The identity of local material sources and technical resources.

(d)  Financing requirements and opportunities.

(e)  Site acquisition.

(f)  Insurance and legal requirements.

(g)  Energy and water conservation.

(h)  Building codes and standards and housing codes.

(i)  Other available housing alternatives.

(j)  Any other information or technical assistance determined by the department to further the purposes of this chapter.

(Amended by Stats. 1985, Ch. 1001, Sec. 6. Effective September 26, 1985.)



50696

(a)  The California Self-Help Housing Program may provide the information and technical assistance required by Section 50695 in conjunction with federal and state energy and water conservation programs, and federal and state neighborhood preservation and urban homesteading programs, including local programs carried on in federally assisted community development neighborhoods, neighborhood preservation areas, redevelopment project areas, urban homesteading areas, and residential rehabilitation areas.

(b)  The California Self-Help Housing Program may contract with public entities and private nonprofit corporations to provide assistance to persons and families of low or moderate income who are owner-builders or self-help rehabilitators, as defined in subdivisions (a) and (c) of Section 50692. These contracts shall provide grant funds for any of the following activities:

(1)  To cover the costs of developing, conducting, administering, or coordinating programs of technical or supervisory assistance which will aid persons and families of low or moderate income in carrying out owner-building or self-help rehabilitation housing efforts.

(2)  To write down the development costs of the participant’s housing.

(3)  To reduce monthly mortgage payments by reducing the interest cost to the participant through supplemental payments of those grant funds, reducing principal, or deferring all or a portion of the payments until the housing is sold or refinanced.

(c)  The primary emphasis of the California Self-Help Housing Program and local self-help housing programs shall be to expand and improve the housing stock available to lower income households. The program shall give priority to those applications received by the program which serve the highest proportion of lower income households.

(d)   The department shall not contract with any public entity or private nonprofit corporation pursuant to subdivision (b) if that entity or corporation denies the benefits of this chapter, or discriminates in the provision of assistance pursuant to this chapter, in violation of Section 11135 of the Government Code, as determined by the department.

(e)   Notwithstanding Section 50052.5, the department may establish a standard for monthly housing costs that does not exceed 30 percent of the gross monthly income of persons eligible for assistance pursuant to subdivision (b) of Section 50696.

(Amended by Stats. 1985, Ch. 1001, Sec. 7. Effective September 26, 1985.)



50697

(a)  The department shall encourage or support all self-help housing program activities in the state and shall do so in accordance with the policies, goals, and objectives of the California Statewide Housing Plan.

(b)  The department may seek commitments, on a matching or other basis, from local agencies for the financial support of local self-help housing programs.

(c)  The department may seek, obtain, and utilize public and private funds to carry out the purposes and general provisions of this chapter.

(d)  The department shall adopt procedures and regulations necessary to implement this chapter. The regulations shall include, but need not be limited to, both of the following requirements:

(1)  A maximum mortgage subsidy limit.

(2)  Guidelines which either encourage resale to lower income households or provide assistance to new self-help households. These guidelines shall include, but need not be limited to, permitting assumption of department mortgage subsidies or permitting partial or total forgiveness of mortgage subsidies after a specified period of occupancy by eligible households. If a household receiving assistance sells to a household which is not an eligible household, the regulations shall provide for repayment of the mortgage subsidy and may provide for payment of interest on the mortgage subsidy. The guidelines shall also provide that, if the market value at the time of resale to either an eligible or ineligible household is less than the total of outstanding mortgages, liens, and the value of the self-help equity, the amount due in repayment of the mortgage subsidy shall be reduced by the difference between that total and the market value.

(e)  Any assistance provided pursuant to this chapter shall be considered a purchase or rehabilitation loan for the purposes of Section 711.5 of the Civil Code.

(Amended by Stats. 1985, Ch. 1001, Sec. 8. Effective September 26, 1985.)



50697.1

(a)  The Self-Help Housing Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, all moneys in the fund are continuously appropriated for contracts entered into pursuant to subdivision (b) of Section 50696 and for costs incurred by the California Self-Help Housing Program in administering the program. The moneys in the fund are not subject to transfer to any other fund pursuant to Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except the Surplus Money Investment Fund. The department may require the transfer of moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code. Notwithstanding Section 16305.7 of the Government Code, all interest, dividends, and pecuniary gains from the investments shall accrue to the fund.

(b)  The Self-Help Housing Fund shall consist of all of the following:

(1)  Any moneys appropriated to the fund by the Legislature.

(2)  Any moneys which the California Self-Help Housing Program receives in repayment or return of the funds, including any interest on those moneys.

(3)  Any other moneys which may be made available to the California Self-Help Housing Program for the purposes of subdivision (b) of Section 50696 from any other source or sources.

(Amended by Stats. 1996, Ch. 201, Sec. 20. Effective July 22, 1996.)



50698

The director’s last annual report to the Governor and the Legislature prior to January 1, 1982, shall include recommendations for improvement, continuation, or termination of the California Housing Advisory Service.

(Added by Stats. 1978, Ch. 1354.)









CHAPTER 8 - Housing-Related Parks Program

50700

For the purposes of this chapter, the following terms have the following meanings, unless the context clearly requires otherwise:

(a) “Designated time period” means the time period designated in the Notice of Funding Availability required under subdivision (b) of Section 50702.

(b) “Disadvantaged community,” for the purposes of this program, means an area within a city, county, or city and county that is composed solely of those census tracts designated by the United States Department of Housing and Urban Development as having at least 51 percent of its residents of low- or moderate-income levels, using the most recent United States Department of Census data available at the time of the Notice of Funding Availability.

(c) “Infill project” means a residential or mixed-use residential project located within an urbanized area on a site that has been previously developed, or on a vacant site where at least 75 percent of the perimeter of the site adjoins parcels that are developed with urban uses. For these purposes, a property is adjoining the side of a project site if the property is separated from the project site only by an improved public right-of-way.

(d) “Park and recreation facility” means a facility that provides benefits to the community and includes, but is not limited to, places for organized team sports, outdoor recreation, and informal turf play; nonmotorized recreational trails; permanent play structures; landscaping; community gardens; places for passive recreation; multipurpose structures designed to meet the special recreational, educational, vocational, and social needs of youth, senior citizens, and other population groups; recreation areas created by the redesign and retrofit of urban freeways; community swim centers; regional recreational trails; and infrastructure and other improvements that support these facilities.

(e) “Parks deficient community” means a community that has less than three acres of usable parkland per 1,000 residents.

(f) “Regional blueprint plan” means a regional plan that implements statutory requirements intended to foster comprehensive planning, as defined in Section 65041.1 of, Chapter 2.5 (commencing with Section 65080) of Division 1 of Title 7 of, and Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of, the Government Code. The regional blueprint plan articulates regional consensus and performance outcomes on a more efficient land use pattern that supports improved mobility and reduces dependency on single-occupant vehicle trips; accommodates an adequate supply of housing for all income levels; reduces impacts on valuable farmland, natural resources, and air quality; includes the reduction of greenhouse gas emissions; increases water and energy conservation and efficiency; and promotes a prosperous economy and safe, healthy, sustainable, and vibrant neighborhoods.

(g) “Urbanized area” means an incorporated city or an urbanized area or urban cluster as defined by the United States Census Bureau. For unincorporated areas outside of an urban area or urban cluster, the area shall be within a designated urban service area that is designated in the local general plan for urban development and is served by public sewer and water.

(h) “Urban use” means any residential, commercial, industrial, public institutional, transit, transportation passenger facility, or retail use, or any combination of those uses.

(Amended by Stats. 2012, Ch. 779, Sec. 1. Effective January 1, 2013.)



50701

There is hereby established in state government the Housing-Related Parks Program, to be administered by the department, using funds allocated, upon appropriation, under subdivision (d) of Section 53545, for the purpose of providing grants for the creation, development, or rehabilitation of park and recreation facilities to cities, counties, and cities and counties based on the issuance of building permits for new housing units, or housing units substantially rehabilitated, acquired, or preserved with committed assistance from the city, county, or city and county, that are affordable to very low or low-income households.

(Amended by Stats. 2012, Ch. 779, Sec. 2. Effective January 1, 2013.)



50702

(a) To the extent that funds are available for this purpose, the department shall determine a base grant amount to be provided under this chapter to any city, county, or city and county that meets all of the following criteria:

(1) On or before the end of the period covered by the Notice of Funding Availability required under subdivision (b), the jurisdiction has adopted a housing element that the department, pursuant to Section 65585 of the Government Code, has found to be in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code, and the jurisdiction submitted to the department the annual progress report required under Section 65400 of the Government Code for the preceding 12-month calendar year.

(2) The jurisdiction can document either of the following:

(A) The issuance of building permits for new housing units that are affordable to very low or low-income households within the designated time period and that meet either of the following criteria:

(i) In the case of rental units, the development is subject to a regulatory agreement recorded against the property that obligates the owner to maintain rents on the restricted units at levels affordable to very low or low-income households for at least 55 years.

(ii) In the case of ownership housing, units in the development are initially sold to households of very low or low income at an affordable housing cost. If public funds are used to achieve an affordable housing cost, then upon the sale of an assisted unit to a very low or low-income household, the public entity shall ensure the repayment of the public funds and reuse of those funds for affordable housing for a period of at least 20 years. The proposed mechanism for restrictions of ownership units shall be consistent with criteria established by the department and specified in the Notice of Funding Availability.

(B) The issuance of a certificate of occupancy or other evidence of readiness for occupancy within the designated time period for units that meet the requirements of paragraph (2) of subdivision (c) of Section 65583.1 of the Government Code, except that the city, county, or city and county may have committed assistance at any time during the projection period.

(b) For each year that funds are available, the department shall issue a Notice of Funding Availability for building permits issued during the designated time period. The department shall accept applications at the close of the designated period. Grant amounts shall be based on a per-bedroom incentive for each unit restricted for very low and low-income households. For the purposes of this section, single-room occupancies and studio apartments shall be considered one-bedroom units.

(c) If eligibility for funds exceeds the amount of funding available for the program, the department shall reduce all grants proportionally.

(Amended by Stats. 2012, Ch. 779, Sec. 3. Effective January 1, 2013.)



50703

(a) The department shall award bonus funds in addition to the base grant award for applicants that meet the requirements under Section 50702. The department shall determine the amount of the bonus funds to be awarded pursuant to this chapter.

(b) The amount of the bonus funds to be awarded shall be established in the Notice of Funding Availability.

(c) Substantial bonus funds shall be awarded for any of the following:

(1) Jurisdictions that demonstrate that grant funds will be spent to improve a park or community recreational facility that will serve a disadvantaged community, as defined in subdivision (b) of Section 50700.

(2) Jurisdictions that demonstrate that grant funds will be spent to create a new park or community recreational facility that will serve a disadvantaged community, as defined in subdivision (b) of Section 50700.

(3) Jurisdictions that meet the definition of a park deficient community, as defined in subdivision (e) of Section 50700.

(4) Qualifying new housing units.

(d) Additional bonus funds shall be awarded for any of the following:

(1) Qualifying units that are affordable to extremely low income households.

(2) Qualifying units that are developed in infill projects.

(3) Jurisdictions that have met or exceeded housing production thresholds established by the department, in consultation with the Department of Finance.

(4) Those jurisdictions that can demonstrate that grant funds will be spent to create or improve a park or community recreational facility to support infill development, or development within a jurisdiction that has conformed its general plan to the regional blueprint, as determined by the council of governments.

(Amended by Stats. 2012, Ch. 779, Sec. 4. Effective January 1, 2013.)



50704

(a) (1) Except as authorized under paragraph (2), a city, county, or city and county shall not receive a grant unless it qualifies, based on building permits issued during the period designated in the Notice of Funding Availability, for a grant in an amount of seventy-five thousand dollars ($75,000) or more.

(2) If a city, county, or city and county is not able to meet the minimum qualification amount under paragraph (1), it may delay application, combine the number of building permits issued during the designated period described in paragraph (1) with the number of building permits issued during one or more subsequent Notice of Funding Availability periods, and apply once it is able to meet the minimum qualification amount by using the combined amount of building permits issued.

(b) Grants provided pursuant to this chapter shall be used for the costs of park and recreation facility creation, development, or rehabilitation, including, but not limited to, the acquisition of land for the purposes of those activities, consistent with the requirements set forth in Section 16727 of the Government Code.

(c) Funds awarded pursuant to this chapter shall supplement, not supplant, other available funding.

(d) A city, county, or city and county that receives funds under this chapter may subcontract through a recreation and park district formed under Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code, or a district formed pursuant to Section 5500 or 35100 of the Public Resources Code, for the creation or improvement of a park or recreational facility, or any nonprofit organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. Sec. 501(c)(3)), that is exempt from taxation under Section 501(a) of that code (26 U.S.C. Sec. 501(a)), and that has among its purposes the conservation of natural or cultural resources.

(Amended by Stats. 2012, Ch. 779, Sec. 5. Effective January 1, 2013.)



50704.5

The department shall adopt guidelines for the operation of the program. The guidelines shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2008, Ch. 641, Sec. 1. Effective January 1, 2009.)






CHAPTER 8.3 - Affordable Housing Revolving Development and Acquisition Program

50705

(a) The Affordable Housing Revolving Development and Acquisition Program is hereby established for the purpose of funding the acquisition of property to develop or preserve affordable housing. The program will be comprised of a Loan Fund.

(b) The department shall adopt guidelines for the operation of the program. The guidelines shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall adopt regulations for the program prior to issuing any request for qualifications funded with loan repayments or any other sources.

(Amended by Stats. 2012, Ch. 784, Sec. 1. Effective January 1, 2013.)



50706

(a) (1) The department shall issue a request for qualification to select a private sector entity to manage the Loan Fund for a period of five years, and the agreement may be extended in additional five-year increments. The selected fund manager shall be responsible for reviewing and approving loan applications, originating and servicing loans, and establishing terms and conditions for loan applications. The fund manager shall meet all of the following criteria:

(A) Be a nonprofit lender with experience making similar loans in this state.

(B) Have originated and serviced loans in the aggregate amount of not less than thirty million dollars ($30,000,000) that were used to develop or acquire affordable housing, including at least ten million dollars ($10,000,000) or more in acquisition loans.

(C) Have at least twenty-five million dollars ($25,000,000) of its own capital invested in loans to affordable housing developers whose characteristics are similar to the criteria the fund manager will be implementing under the new gap acquisition fund.

(D) Be the originator of loans in the aggregate amount of twenty-five million dollars ($25,000,000) or more using bank or other investor capital.

(2) Applicants for fund manager shall submit a detailed business plan describing how the entity intends to meet the requirements of the Loan Fund. The business plan shall include a description of appropriate financial and internal controls and underwriting standards and procedures. The plan shall also demonstrate how the lender will close loans quickly.

(b) Applicants may apply to the fund manager for loans to purchase real property for the development or preservation of housing affordable to low-income households. Loans made under this section shall be for a maximum term of five years.

(c) Applicants shall demonstrate all of the following:

(1) The support of the local government in which the real property is located for the proposed development project. Support may be demonstrated through a letter from the governing board or the manager of the housing or community development department.

(2) Availability of additional funds equal to three times the loan amount.

(3) Sufficient organizational stability and capacity to carry out the proposed development project for which the property is being purchased. Capacity may be demonstrated by substantial successful experience performing similar activities, or through other means acceptable to the department.

(4) Completion of not less than five housing development projects, with each project having not less than 40 percent of the units sold at an affordable housing cost, as defined in Section 50052.5, or rented at an affordable rent, as defined by Section 50053.

(d) The guidelines and regulations, at a minimum, shall do all of the following:

(1) Establish the minimum criteria required of the fund manager and applicants.

(2) Establish a point system for prioritizing requests in the event that requests exceed the funds available for the program in any given year.

(3) Give priority to applicants that propose development projects with the greatest level of affordability.

(4) Provide that any equity not originally contributed by the borrower shall return to the state for the purposes of this program if the property is sold or transferred for purposes other than affordable housing.

(5) Establish a reasonable fund manager administrative fee.

(e) Funds not lent by the fund manager within 48 months after availability to the fund manager shall be disencumbered and transferred to the Self-Help Housing Fund established under Section 50697.1, to be expended for the purposes of the CalHome Program established under Chapter 6 (commencing with Section 50650).

(Added by Stats. 2007, Ch. 652, Sec. 2. Effective October 13, 2007.)



50708

The department shall collect all of the following from each borrower and include a summary of this information in its last annual report submitted to the Legislature on or before December 31, 2013, pursuant to Section 50408:

(a) A general description of activities undertaken pursuant to this chapter.

(b) For each property acquired, the acquisition price; the amount and terms of the nonstate funds leveraged, and a statement as to whether the state acquisition funds were essential to the leveraging of these other acquisition funds; a description of the expiration date of the project’s rent or sales restrictions; the number of assisted units created or preserved; the amount of state funds required for each assisted unit created or preserved; and the level of affordability maintained.

(c) If any borrower sells any property acquired with assistance through these state funds, a description of the name and location of the purchaser, the purchase price, and the total transaction costs.

(d) An overall assessment of the effectiveness of these funds as tools in creating and preserving affordable housing.

(Amended by Stats. 2012, Ch. 784, Sec. 3. Effective January 1, 2013.)






CHAPTER 8.5 - Special Housing Program for Migratory Workers

50710

The Director of Housing and Community Development may contract with school districts, housing authorities, health agencies, and other appropriate local public and private nonprofit agencies, for the procurement, or construction of housing or shelter and to obtain services for migratory agricultural workers in the fields of education and sanitation, to obtain day care services for the children of those workers, and the director may adopt regulations as the director deems necessary in order to provide that housing service. Notwithstanding any other provision of law, contracts made pursuant to this chapter are deemed to be for local assistance.

(Amended by Stats. 1990, Ch. 1311, Sec. 1. Effective September 25, 1990.)



50710.1

(a) If all the development costs of any migrant farm labor center assisted pursuant to this chapter are provided by federal, state, or local grants, and if inadequate funds are available from any federal, state, or local service to write-down operating costs, the department may approve rents for that center that are in excess of rents charged in other centers assisted by the Office of Migrant Services. However, notwithstanding any other provision of law, commencing with the 2006 growing season, the department shall not increase rents for residents of any facility assisted by the Office of Migrant Services to a level that exceeds 30 percent of the average annualized household incomes of residents of the facility without specific legislative authorization. Prior to approving these rents, the department shall consider the adequacy of evidence presented by the entity operating the center that the rents reimburse actual, reasonable, and necessary costs of operation.

(b) At the end of each fiscal year, any entity operating a migrant farm labor center pursuant to this chapter may establish a reserve account comprised of the excess funds provided through the annual operating contract received from the department if the department certifies there is no need to address reasonable general maintenance requirements or repairs, rehabilitation, and replacement needs of the requesting migrant farm labor center which affect the immediate health and safety of residents. The cumulative balance of the reserve account shall not exceed 10 percent of the annual operating funds annually committed to the entity by the department. Funds in the reserve account shall be used only for capital improvements such as replacing or repairing structural elements, furniture, fixtures, or equipment of the migrant farm labor center, the replacement or repair of which are reasonably required to preserve the migrant farm labor center. Withdrawals from the reserve account shall be made only upon the written approval of the department of the amount and nature of expenditures.

(c) A migrant farm labor center governed by this chapter may be operated for an extended period prior to or beyond the standard 180-day period after approval by the department, provided that all of the following conditions are satisfied:

(1) No additional subsidies provided by the department are used for the operation or administration of the migrant farm center during the extended occupancy period except to the extent that state funds are appropriated or authorized for the purpose of funding all or part of the cost of subsidizing extended occupancy periods during the first 14 days only.

(2) Rents are not to be increased above the rents charged during the standard 180-day occupancy period unless the department finds that an increase is necessary to cover the difference between reasonable operating costs necessary to keep the center open during the extended occupancy period and the amount of state funds available pursuant to paragraph (1) and any contributions from agricultural employers or other federal, local, or private sources. These contributions shall not be used to reduce the amount of state funds that otherwise would be made available to the center to subsidize rents during an extended occupancy period.

(3) In no event shall the rent during the extended occupancy period exceed the average daily operating cost of the center, less any subsidy funds available pursuant to paragraph (1) or (2). With respect to an extended occupancy beyond the standard 180-day period, households representing at least 25 percent of the units in the center shall have indicated their desire and intention to remain in residency by signing a petition to the local entity to keep the center open for an extended period at rents that are the same or higher than rents during the regular period of occupancy. Each household shall receive a clear bilingual notice describing the extended occupancy options attached to the lease.

The Legislature finds and declares that because the number of residents may be substantially reduced during the extended occupancy period, a rent increase may be necessary to cover operating costs. It is the intent of the Legislature that the public sector, private sector, and farmworkers should each play an important role in ensuring the financial viability of this important source of needed housing.

(4) An extended occupancy period is requested by an entity operating the migrant farm labor center and received by the department no earlier than 30 days and no later than 15 days prior to the center’s scheduled opening or closing date. The department shall notify the entity and petitioning residents of the final decision no later than seven days prior to the center’s scheduled opening or closing date. During the extended occupancy period, occupancy shall be limited to migrant farmworkers and their families who resided or intended to reside at a migrant center during the regular period of occupancy.

(5) Before approving or denying an early opening or an extension and establishing the rents for the extended occupancy period, both of which shall be within the sole discretion of the department, the department shall take into consideration all of the following factors:

(A) The structural and physical condition of the center, including water and sewer pond capacity and the capacity and willingness of the local entity to operate the center during the extended occupancy period.

(B) Whether local approvals are required, and whether there are competing demands for the use of the center’s facilities.

(C) Whether there is adequate documentation that there is a need for residents of the migrant center to continue work in the area, as confirmed by the local entity.

(D) The climate during the extended occupancy period.

(E) The amount of subsidy funds available that can be allocated to each center to subsidize rents below the operating costs and the cost of operating each center during the extended occupancy period.

(F) The extended occupancy period is deemed necessary for the health and safety of the migrant farmworkers and their families.

(G) Other relevant factors affecting the migrant farmworkers and their families and the operation of the centers.

(6) The rents collected during the extended occupancy period shall be remitted to the department. However, based on financial records to the satisfaction of the department, the department may reduce the amount to be remitted by an amount it determines the local entity has expended during the extended occupancy period that is not being reimbursed by department funds.

(7) The occupancy during the extended occupancy period represents a new tenancy and is not subject to existing and statutory and regulatory limitations governing rents. Prior to the beginning of the extended occupancy period, residents shall be provided at least two days’ advance written notice of any rent increase and of the expected length of the extended occupancy period, including the scheduled date of the beginning of the extended occupancy period and closure of the center. Prior to being eligible for residency during the extended occupancy period, residents shall sign rental documents deemed necessary by the department.

(d) The Legislature finds and declares that variable annual climates and changing agricultural techniques create an inability to accurately predict the end of a harvest season for the purposes of housing migrant farmworkers and their families. Because of these factors, in any part of this state, and in any specific year, one or more migrant farmworker housing centers governed by this chapter need to open early or remain open for up to two additional weeks to allow the residents to provide critical assistance to growers in harvesting crops while also fulfilling work expectations that encouraged them to migrate to the areas of the centers. In addition, if the centers close prematurely or open late, the migrant farmworkers often must remain or reside in the areas to work for up to two weeks. During this time they will not be able to obtain decent, safe, and affordable housing and the health and safety of their families and the surrounding community will be threatened.

The Legislature therefore finds and declares that, for the purposes of any public or private right, obligation, or authorization related to the use of property and improvements thereon as a 180-day migrant center, an extended use of any housing center governed by this chapter pursuant to this section is deemed to be the same as the 180-day use generally authorized by this chapter.

(e) Because of the presumed income levels of the occupants of migrant farm labor centers, an entity operating a migrant farm labor center shall be deemed eligible for the California Alternative Rates for Energy program established pursuant to Sections 382 and 739.1 of the Public Utilities Code. Any savings from a reduction in energy rates shall be passed on to the occupants of the migrant farm labor center.

(Amended by Stats. 2005, Ch. 74, Sec. 52. Effective July 19, 2005.)



50710.5

(a)  Notwithstanding any other provision of law, no housing authority, housing authority commissioner, housing authority officer, or housing authority employee, acting in good faith, shall be civilly liable for any injury caused by the presence of lead-based paint, prior to January 1, 1989, in or upon any housing units or related facilities owned by an agency of the state and operated by the housing authority pursuant to a contract authorized by Section 50710 by and between the housing authority and the department.

(b)  Subdivision (a) does not, however, limit or expand any liability which the state or the United States may have under other laws on account of an injury specified in this subdivision.

(c)  Subdivision (a) does not limit or expand any liability which arose prior to January 1, 1988.

(d)  Any housing authority made a defendant in a civil action alleging civil liability on account of any alleged injury specified in subdivision (a), including injuries for which liability may exist under subdivision (c), shall immediately notify the department thereof and may request the state to provide legal representation to defend the housing authority in the litigation. In the event the Attorney General fails to provide legal representation pursuant to the housing authority’s request, the department shall indemnify the housing authority for reasonable attorney fees and costs incurred by the housing authority to defend the lawsuit.

(e)  Notwithstanding any other provision of law, any contract let by a housing authority to determine the existence of, or mitigate, potential health hazards which existed as of April 1, 1988, and caused by lead-based paint in or upon housing units and facilities specified in subdivision (a), shall not be subject to competitive bidding requirements.

(Added by Stats. 1988, Ch. 112, Sec. 1. Effective May 24, 1988.)



50711

The Director of Housing and Community Development shall have possession and control of all records and papers held previously by the Director of Employment Development relating to the purposes and activities of Section 7100 of the Government Code as it read prior to January 1, 1982.

(Added by Stats. 1981, Ch. 1165.)



50712

Any county, city, or other local agency may enter into contracts of the nature described in Section 50710, to the extent that such an agency is otherwise authorized by law to engage in the activity which it contracts to undertake.

(Added by Stats. 1981, Ch. 1165.)



50712.5

(a) The Department of Housing and Community Development, through its Office of Migrant Services, pursuant to the authority granted in subdivision (n) of Section 50406 and this chapter shall assist in the development, construction, reconstruction, rehabilitation, or operation of migrant farm labor centers. The department shall encourage and assist in the development of family units, or dormitory-style units, as may be appropriate, in migrant farm labor centers in any county or counties where there is a substantial unmet need for migrant farmworker housing. It is the intent of the Legislature in permitting the development of dormitory-style housing that family households not be mixed with single person households unless the contractor or sponsor can make reasonable accommodations to provide separate living and sleeping areas in the dormitory to those family households.

(b) The department may use funds appropriated for the purposes of the Office of Migrant Services to maximize the utility of any other local, federal, state, or private funds or other assistance made available for the purposes of this section. These appropriated funds may be used for costs including, but not limited to, the following items:

(1) Predevelopment costs incurred in the process of securing construction or long-term financing site acquisition development, architectural, engineering, or legal expenses, or construction costs, including construction interest, or both. These costs shall not be subject to reimbursement from construction or permanent financing, as the case may be, if the reimbursement would contribute to, or result in, rents substantially in excess of those in other migrant farm labor centers assisted by the Office of Migrant Services, as determined by the department.

(2) A grant or deferred payment loan for acquisition, development, and related infrastructure costs, including construction, reconstruction, rehabilitation, or operation, which may be forgiven, matching or supplementing the permanent financing or grant made available by a federal, state, or local housing assistance program.

(3) Operating cost reductions to the extent necessary to ensure that the rents in the migrant farm center are not substantially in excess of those in other migrant farm labor centers operated by the Office of Migrant Services.

(c) The department shall seek the maximum possible contribution of funds, land, and other incentives from local, federal, state, and private sources for all the purposes described in subdivision (b). Funds transferred pursuant to Part 8 (commencing with Section 53130) shall not be used in a manner inconsistent with this part. Migrant farm labor centers shall be eligible for energy conservation assistance, including the assistance provided in programs established pursuant to Section 381 of the Public Utilities Code and administered either by a utility or a local or other entity. In the funding and evaluation of energy conservation assistance pursuant to this section, the California Public Utilities Commission shall consider improvements in habitability and the need to bring migrant housing up to adequate standards of comfort through energy efficient mechanical and lighting systems.

(d) To the extent that any migrant farm labor center assisted pursuant to this section is financed or otherwise assisted by the United States Farmers Home Administration, and to the extent the Farmers Home Administration requires compliance with construction, operating, term of use, or residency standards which differ from those required by the department pursuant to regulations adopted to implement and interpret this chapter, those Farmers Home Administration standards shall supersede the department’s regulations.

(e) The Office of Migrant Services may authorize the use of dormitory-style housing in a migrant farm labor center.

(Amended by Stats. 2004, Ch. 671, Sec. 3. Effective January 1, 2005.)



50713

For the purposes of procuring or developing housing or shelter for migratory agricultural workers pursuant to this chapter, the department may execute instruments necessary or convenient for the exercise of its powers and functions, including, but not limited to, pledges, encumbrances, transfers, or assignments of leaseholds of any real or personal property necessary for the procurement or development of the housing or shelter.

(Added by Stats. 1985, Ch. 986, Sec. 1. Effective September 26, 1985.)



50714

(a)  The San Diego County Farmworker Housing Account is hereby established, to be administered by the Department of Housing and Community Development, through its Office of Migrant Services pursuant to the authority granted in Sections 50406 and 50710, to assist in the financing, development, and operation of up to 500 family housing units for year-round use by migrant or nonmigrant farm labor employees and their families. The sponsor shall seek federal, state, and local financial and in-kind assistance in the development of this housing, but the lack of that assistance shall not be a prerequisite for obtaining financing under this section for the development and operation of family housing units.

(b)  The department shall ensure that the housing is operated on the same basis as other state-financed housing assisted pursuant to this chapter, except that there shall be no limitation set on the term of tenancy if the project is operated for nonmigrant farmworkers.

(c)  The department shall award funds pursuant to this section to project sponsors who demonstrate that they are capable of effectively serving the housing needs of migrant or other farmworkers in San Diego County. The year-round use required by subdivision (a) for migrant centers may be interrupted as necessary to close the housing for maintenance purposes and to allow new migrant farmworker families to obtain housing. The project sponsor shall also demonstrate his or her capability of ensuring the project’s fiscal integrity and maintaining the project in a decent, safe, and sanitary manner for at least 25 years.

(d)  The department shall use funds appropriated by the Legislature for purposes of this section. The appropriated funds may be used for the costs permitted by, or pursuant to, subdivisions (b) to (e), inclusive, of Section 50712.5. For purposes of soliciting and awarding funds pursuant to this section, the department is not required to promulgate regulations.

(e)  To be eligible for funding, a project sponsor shall make a contribution to the housing assisted under this section. However, if the housing sponsor can demonstrate that it does not have the capability to make that contribution, no contribution shall be required. A contribution, for purposes of this subdivision, may be in the form of a writedown of land costs, fee waiver, direct equivalent financial contribution, or any other incentives of financial value.

(f)  The department shall accept proposals from project sponsors commencing November 15, 1989, and until all funds reappropriated for the purpose of this section are awarded. The department shall award grants to project sponsors commencing September 1, 1990.

(Amended by Stats. 1990, Ch. 1509, Sec. 2. Effective September 30, 1990.)



50714.5

(a)  (1)  The Director’s San Diego County Farmworker Housing Discretionary Account is hereby established in the Office of Migrant Services in the department. The director may make loans or grants from this account for innovative farmworker housing projects providing housing for migrant or nonmigrant farmworkers in San Diego County. There shall be no maximum limitation set on the term of tenancy if the project is operated for farmworkers.

(2)  All grants or loans from the account shall be made to local public entities or private community-based nonprofit agencies which agree to both of the following:

(A)  To own and operate the farmworker housing project for at least 10 years from the date funds are first advanced to the sponsor under the grant or loan.

(B)  To provide and operate the project in compliance with statutes or regulations applicable to rent in state-owned migrant farm labor centers assisted by the Office of Migrant Services and in compliance with the habitability, licensing, and inspection requirements of the Employee Housing Act (Part 1 (commencing with Section 17000) of Division 13).

(3)  If the department finds that the sponsor of a project to which funds have been granted under this section has violated either or both of the terms of paragraph (2), the grant shall be deemed a loan and the sponsor shall be liable to the account for repayment of the amount granted, plus interest, in accordance with paragraph (4) or (5).

(4)  If the department finds that the sponsor of a project to which funds have been loaned under this section, or a sponsor of a project to which funds have been granted under this section and to whom or to which paragraph (3) is applicable, has violated either or both of the terms of paragraph (2), the sponsor shall be liable to the account for repayment of the amount granted or loaned, plus interest, in accordance with the following:

(A)  If the department finds that the violation of either or both of the terms of paragraph (2) has occurred before the date on which six years will have elapsed from the date funds were first advanced to the sponsor under the grant or loan, the sponsor shall be liable to the account for repayment of the full amount of the grant or the full amount of the outstanding balance of the loan, plus interest thereon at the rate of 9 percent per year.

(B)  If the department finds that the violation of either or both of the terms of paragraph (2) has occurred on or after the date on which six years will have elapsed, but before the date on which seven years will have elapsed, from the date funds were first advanced to the sponsor under the grant or loan, the sponsor shall be liable to the account for repayment of 80 percent of the amount of the grant or 80 percent of the outstanding balance of the loan, plus interest thereon at the rate of 9 percent per year.

(C)  If the department finds that the violation of either or both of the terms of paragraph (2) has occurred on or after the date on which seven years will have elapsed, but before the date on which eight years will have elapsed, from the date funds were first advanced to the sponsor under the grant or loan, the sponsor shall be liable to the account for repayment of 60 percent of the amount of the grant or 60 percent of the outstanding balance of the loan, plus interest thereon at the rate of 9 percent per year.

(D)  If the department finds that the violation of either or both of the terms of paragraph (2) has occurred on or after the date on which eight years will have elapsed, but before the date on which nine years will have elapsed, from the date funds were first advanced to the sponsor under the grant or loan, the sponsor shall be liable to the account for repayment of 40 percent of the amount of the grant or 40 percent of the outstanding balance of the loan, plus interest thereon at the rate of 9 percent per year.

(E)  If the department finds that the violation of either or both of the terms of paragraph (2) has occurred on or after the date on which nine years will have elapsed, but before the date on which 10 years will have elapsed, from the date funds were first advanced to the sponsor under the grant or loan, the sponsor shall be liable to the account for repayment of 20 percent of the amount of the grant or 20 percent of the outstanding balance of the loan, plus interest thereon at the rate of 9 percent per year.

(5)  Notwithstanding paragraph (4), when the sponsor of a project to which funds have been granted or loaned under this section has agreed to own and operate the farmworker housing project for 11 or more years from the date funds are first advanced to the sponsor under the grant or loan, and the department finds that a violation of either or both of the terms of paragraph (2) has occurred at any time after the funds have been advanced to the sponsor, the sponsor shall be liable to the account for repayment of a principal amount, and interest thereon, to be determined in the discretion of the director. The principal amount repaid pursuant to this paragraph shall not exceed the amount actually loaned or granted to the sponsor, and the interest shall not exceed the rate of 9 percent per year.

(6)  On or before October 1 of each year, the sponsor of a project to which funds are granted or loaned under this section shall submit to the department a written report that includes sufficient information on occupancy, income, and maintenance levels to enable the department to assess whether the sponsor is complying with the terms and conditions of the program and this chapter.

(7)  In selecting sponsors, the director may make awards for projects serving the needs of single farmworkers, but preference shall be given to those projects primarily serving families. Funds may be used under this section for farmworker housing on either a permanent foundation or nonpermanent foundation, including manufactured housing or mobilehomes.

(b)  The department shall use funds appropriated by the Legislature for purposes of this section to maximize the utility of any other local, federal, state, or private funds or other assistance made available for the purposes of this section. For purposes of soliciting and awarding funds pursuant to this section, the department is not required to promulgate regulations.

(c)  To be eligible for funding, a project sponsor shall make a contribution to the housing assisted under this section. However, if the housing sponsor can demonstrate that it does not have the capability to make that contribution, no contribution shall be required. A contribution, for purposes of this subdivision, may be in the form of a write down of land costs, fee waiver, direct equivalent financial contribution, or any other incentives of financial value.

(d)  For purposes of this section, “account” means the Director’s San Diego County Farmworker Housing Discretionary Account.

(Amended by Stats. 1992, Ch. 604, Sec. 1. Effective September 9, 1992.)



50715

Housing operated pursuant to this chapter may be used for the purposes set forth in Chapter 11.5 (commencing with Section 50800) , provided that no funds appropriated for the purposes of this chapter shall be used for the operation or administration of this housing as emergency shelter pursuant to Chapter 11.5, and provided further that this housing may be made available as emergency shelter pursuant to Chapter 11.5 only during the months of November to March, inclusive.

(Added by Stats. 1992, Ch. 632, Sec. 1. Effective January 1, 1993.)



50716

(a) Notwithstanding any other law, to respond to the state of emergency proclaimed by the Governor on January 17, 2014, the department shall, directly or through contracts, make the Office of Migrant Services centers available for rent by persons or families experiencing economic hardships as a result of the drought. This may include, but is not limited to, extending the period of occupancy prior to or beyond the standard 180-day period and redefining persons and families eligible to occupy the centers. To the extent feasible, the department shall give preference to persons and families that meet existing program criteria.

(b) The department may adopt program guidelines to implement this section. Any rule, policy, or standard of general application employed by the department in implementing the provisions of this section shall not be subject to the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2014, Ch. 3, Sec. 5. Effective March 1, 2014.)






CHAPTER 9 - Rental Housing Construction Program

ARTICLE 1 - Definitions and General Provisions

50735

The following definitions shall apply to all activities conducted pursuant to this chapter. Except as otherwise provided in this article or unless the context otherwise requires, the definitions contained in Chapter 2 (commencing with Section 50050) of Part 1 of this division shall also apply to this chapter.

(a)  “Assisted unit” means a unit which is affordable to an eligible household as a result of a payment made by the department pursuant to Article 2 (commencing with Section 50745), 3 (commencing with Section 50755), 4 (commencing with Section 50765) or 6 (commencing with Section 50771.1), or as a result of establishment of, or assistance from, an annuity trust fund or both. The department shall adopt regulations which establish a method for computing rents for eligible households.

(b)  “Below-market interest financing” means any of the following:

(1)  A long-term loan made by the agency with below-market interest, as defined by Section 50056.

(2)  A long-term loan made by a local finance entity at a below-market interest rate no higher than that established from time to time by the department, provided such rate shall not exceed by more than 1 1/2 percent the interest rate on long-term loans, if any, made by the agency for rental housing development proposals being submitted or processed for department assistance under this chapter at the same time.

(3)  The use of subsidies, assistance, or financing, other than as provided in paragraphs (1) and (2), which reduce rent levels by an amount equivalent to that enabled by long-term loans at the interest rate established for purposes of paragraph (2).

(4)  Subsidies, assistance, or financing provided to the sponsor by or through the agency or local finance entity and which is a loan made at below-market interest by an agency of the federal government.

(c)  “Development costs” means the aggregate of all costs incurred in connection with construction of a rental housing development pursuant to this chapter, including (1) the cost of land acquisition, whether by purchase or lease, (2) the cost of construction, (3) the cost of overhead including architectural, legal, and accounting fees incurred in connection with the construction of the rental housing development, (4) the cost of related offsite improvements, such as sewers, utilities, and streets, and (5) the cost of necessary and related onsite improvements. The department shall adopt regulations consistent with this section specifying the expenses qualifying as development costs for which a payment may be made pursuant to Section 50745.

(d)  “Eligible households” means lower income households, as defined by Section 50079.5, including very low income households, as defined by Section 50105.

(e)  “Local finance entity” means a redevelopment agency, housing authority, duly constituted governing body of an Indian rancheria, city, county, or city and county, or any combination thereof, which, in connection with the program established pursuant to this chapter, provides or utilizes financing, at below-market interest or the equivalent under subdivision (b) of Section 50745, for development of rental housing developments eligible for assistance under this chapter.

(f)  “Rental housing development” means a development of five or more rental or cooperative units, on one or more sites and includes a mobilehome park with five or more mobilehome spaces.

(g)  “Sponsor” means any individual, joint venture, partnership, limited partnership, trust, corporation, cooperative, local public entity, duly constituted governing body of an Indian rancheria, or other legal entity, or any combination thereof, certified by the department and the agency or the department and a local finance entity as the case may be, to own and manage or construct a rental housing development assisted pursuant to this chapter. A sponsor may be organized for profit or limited profit or be nonprofit.

(Amended by Stats. 1989, Ch. 1346, Sec. 1.5. Effective October 2, 1989.)



50736

(a)  Not less than 30 percent of the units in each rental housing development consisting of 10 or more units which receives any funds pursuant to this chapter shall be available on a priority basis to or occupied by eligible households pursuant to the agreement required by Section 50739, and not less than 20 percent of all the units in each rental housing development shall be available on a priority basis to, or occupied by, very low income households.

(b)  Every sponsor shall, with respect to assisted units, conduct an affirmative marketing program, on a continuous basis, which program has been approved by the department or by the agency in cases where the agency provides financing. For the purposes of this subdivision, “affirmative marketing program” means any program approved by the department that is designed to achieve greater access to housing opportunities created by this chapter for eligible households. Such program shall include educational, promotional, and other appropriate activity designed to secure greater housing opportunities for those households. Where a significant number of persons in a community have limited fluency in the English language, publications implementing an affirmative marketing program in that community shall be provided in the native language of those persons.

(c)  Of all assisted units, under this chapter, not less than two-thirds shall be allocated to very low income households and the balance for lower income households.

(d)  Elderly or handicapped households shall be allocated not less than 20 percent, nor more than 30 percent, of the assisted units provided pursuant to this chapter. Other handicapped households shall be eligible for assisted units pursuant to this subdivision or subdivision (a), (b), (c), or (e) if they otherwise meet the requirements imposed by those provisions.

(e)  Not less than 20 percent of the funds loaned pursuant to this chapter after November 1988 shall be allocated to rural areas.

For the purposes of this section “rural area” shall have the same meaning as defined in Section 50199.21.

(Amended by Stats. 1992, Ch. 496, Sec. 1. Effective January 1, 1993.)



50737

The department shall adopt rules and regulations, in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, for the administration of this chapter. The rules and regulations shall give priority in the allocation of funds available for the purposes of this chapter to the following:

(a)  Rental housing developments which are of the lowest possible cost, given local market conditions.

(b)  Rental housing developments which incorporate innovative or energy-efficient design and construction techniques and higher densities that will result in lower costs while retaining quality.

(c)  Rental housing developments which complement the implementation of a local housing program of increased housing supply for persons and families of low or moderate income.

(d)  Rental housing developments for which the housing sponsor, whether public or private, has contributed or received funds, services, or land or for which Community Development Block Grant Funds have been allocated under Title I of Federal Public Law 93-383 for eligible expenditures, including, but not limited to, rent subsidies, site acquisition, development costs, or construction costs.

(e)  Rental housing developments which utilize available funds in the most efficient manner to produce the maximum number of housing units.

(f)  To the extent feasible and consistent with the other priorities contained in this section, rental housing developments which are located within existing public transit corridors as defined in Section 50093.5. However, this priority shall not apply to rental housing developments located in rural areas which are assisted pursuant to this chapter.

(Amended by Stats. 1980, Ch. 1154, Sec. 3.2.)



50737.5

Funds available for the purposes of this chapter shall be allocated by the department throughout the state in accordance with identified housing needs.

(Added by Stats. 1979, Ch. 1043.)



50738

The department may make payments pursuant to Article 2 (commencing with Section 50745), 3 (commencing with Section 50755), or 4 (commencing with Section 50765) or contract to make annuity fund payments, or both, only if such payments or trust fund assistance result in affordable rents in assisted units for eligible households. The payments may be provided as loans to be repaid and payments of principal or interest may be deferred or made payable over a period of time. The payments may also be provided to acquire rights of occupancy or leaseholds, or to write down the development costs of a rental housing development. In addition to making payments to provide assisted units for eligible households, the department may provide funds if necessary to ensure the economic feasibility of, and to enable the construction of, rental housing developments assisted under this chapter, but no more than 10 percent of the moneys appropriated to the Rental Housing Construction Fund may be used for this purpose.

(Amended by Stats. 1980, Ch. 1154.)



50738.5

(a)  The department shall establish and administer an annuity fund and may, notwithstanding any other provision of this chapter, make commitments to provide annuity payments from the fund directly to sponsors of rental housing developments which will receive construction or mortgage financing, or both, from the Farmers Home Administration to ensure affordable rents to eligible households.

(b)  The department shall require annual reports on the use of annuity funds and any audits necessary to ensure the proper use of moneys from the annuity fund. The department shall review all complaints received concerning those funds and shall have all powers necessary to assure the lawful application of those funds.

(c)  Any rental housing development assisted pursuant to this section shall be governed by a regulatory agreement between the sponsor and the department. The regulatory agreement shall meet all of the requirements imposed by subdivisions (b), (c), (d), and (e) of Section 50757. The regulatory agreement shall also contain restrictions on the occupancy of the dwelling units within the rental housing development necessary to meet the requirements of subdivisions (a), (b), (c), and (e) of Section 50736 and Section 50739. In addition, elderly or physically handicapped households shall be allocated not less than 20 percent, or more than 50 percent, of the assisted units provided pursuant to this section. Other handicapped households shall be eligible for assisted units pursuant to this subdivision or subdivision (a), (b), (c), or (e) of Section 50736 if they otherwise meet the requirements imposed by those provisions.

(d)  The department may utilize up to 2 1/2 percent of the moneys appropriated for purposes of this section for administrative costs incurred in administering this section.

(e)  The department shall make requests for proposals available to all potential sponsors of rental housing developments to be financed by the Farmers Home Administration who request them. The department shall encourage nonprofit sponsors and public agency sponsors to submit proposals. The request for proposals shall provide information about the availability of annuity payments to ensure affordable rents in rental housing developments financed by the Farmers Home Administration, the department’s criteria for making commitments of its annuity funds, and the appropriate application procedure. The applicant shall be required by the department to concurrently submit a preapplication for financing to the Farmers Home Administration. The department shall submit to the Farmers Home Administration those applications for which the department has made commitments for annuity payments under this section. This section does not prohibit a sponsor of a rental housing development from applying directly to the Farmers Home Administration for financing and for federal rental assistance payments.

(f)  “Rental housing development,” as used in this section, includes farm labor housing developments financed or insured by the Farmers Home Administration pursuant to Section 1484, 1485, or 1486 of Title 42 of the United States Code.

(Amended by Stats. 1985, Ch. 697, Sec. 1.)



50739

At the time the department makes a payment pursuant to Article 2 (commencing with Section 50745), 3 (commencing with Section 50755), or 4 (commencing with Section 50765) or contracts to make annuity fund payments in connection with a rental housing development, or both, a written agreement between the department and the agency, local finance entity, or local public entity shall be executed, designating the number of units within the rental housing development available to, or occupied by, very low income households, other lower income households, and other households. If the number of units occupied by very low income households or other lower income households in any housing development ever falls below the number agreed to by the department and agency, local finance entity, or local public entities, then units which become available for occupancy shall be made available on a priority basis to very low income households or other lower income households, as required, until the number of units so occupied equals at least the number specified in the agreement.

The department and the agency, local finance entity, or local public entity, may reduce the number of assisted units to less than 30 percent of a rental housing development only if necessary to maintain the development’s fiscal integrity. Any reduction in the number of assisted units shall be reviewed annually to determine whether it is necessary to continue that reduction in the number of assisted units.

(Amended by Stats. 1985, Ch. 375, Sec. 2.)



50740

(a) The Rental Housing Construction Incentive Fund established in the State Treasury is hereby renamed the Rental Housing Construction Fund. Notwithstanding Section 13340 of the Government Code, all moneys in the fund are hereby continuously appropriated to the Department of Housing and Community Development, and, except as provided in subdivisions (b) and (c), shall be utilized for purposes of this chapter, Section 50775.5, and Chapter 15 (commencing with Section 50880). All interest or other increment resulting from investment or deposit of moneys in the fund shall be deposited in the fund, notwithstanding Section 16305.7 of the Government Code. Except as described in subdivision (d), moneys in the fund shall not be subject to transfer to any other fund pursuant to Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except the Surplus Money Investment Fund.

(b) An amount not to exceed four million dollars ($4,000,000) of the moneys from the fund utilized by the agency for development costs which is repaid to the agency or disencumbered on or after July 1, 1983, shall be deposited in a separate account and utilized and apportioned in accordance with the following percentages as it becomes available:

(1) Fifty percent of the moneys shall be transferred by the agency to the department and deposited in the Housing Rehabilitation Loan Fund, established pursuant to Section 50661, and utilized for making deferred payment loans for residential hotels as authorized by subdivision (b) of Section 50661 and for purposes of subdivision (c) of that section.

(2) Twenty-five percent of the moneys shall be transferred by the agency to the department for deposit in the Emergency Housing and Assistance Fund, established pursuant to Section 50800.5.

(3) Twenty-five percent of the moneys shall be transferred by the agency to the department for deposit in the annuity fund, established pursuant to Section 50738.5.

(c) Notwithstanding any other provision of law, effective with the date of the act adding this subdivision, appropriations authorized for support of the department from the Family Housing Demonstration Account shall instead be authorized for expenditure from the Rental Housing Construction Fund.

(d) Notwithstanding any other law, the Controller may use the moneys in the Rental Housing Construction Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the Rental Housing Construction Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Rental Housing Construction Fund was created.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 15. Effective February 20, 2009.)



50740.7

If money committed by the department prior to the effective date of the act which enacted this section cannot be used by the local finance entity or housing authority to which funds are committed, the department may allocate these funds to assist any other housing developments, including those financed by the agency, eligible under this chapter.

(Added by Stats. 1981, Ch. 102.)



50741

Only rental housing developments on which construction is commenced on or after six months from the effective date of this chapter shall be eligible for assistance under this chapter.

(Added by Stats. 1979, Ch. 1043.)



50742

For purposes of acting as a local finance entity pursuant to this chapter, a city, county, or city and county may, pursuant to an enabling ordinance of its legislative body, issue revenue bonds to provide below-market interest financing of a rental housing development. Any city, county, or city and county may act jointly with one or more other cities, counties, or cities and counties in the exercise of powers under this section. The proceeds of local revenue bonds issued pursuant to this section shall be used solely to finance rental housing developments containing assisted units, for any and all costs of administering such finance program and for complying with mandated reserve requirements. Any interest or other increment received by a local finance entity acting under the authority of this section from the investment or reinvestment of the proceeds of such revenue bonds, any payments of principal or interest on financing provided by the local finance entity or part of such program, and any other revenues received by the local finance entity in connection with, or for purposes of, such program shall be held and applied solely for the purposes of such program.

(Amended by Stats. 1980, Ch. 1154.)



50744

Where a local finance entity or local public entity is authorized to receive payments from the annuity fund established pursuant to Section 50748, under a written agreement with the department, the local finance entity or local public entity may with the approval of the department designate in writing either the project sponsor or the sponsor’s approved management agent for the rental housing development as a substitute payee for these payments. Upon the approval of the department and the local finance entity or local public entity, the department shall make the authorized payments directly to the designated payee until the entity and the department agree to revoke or rescind the designation.

(Added by Stats. 1987, Ch. 1034, Sec. 3.)



50744.5

The same notice requirements as specified in Section 65863.10 of the Government Code shall apply to rental housing developments that receive financial assistance pursuant to this chapter.

(Added by Stats. 1988, Ch. 1563, Sec. 4.)






ARTICLE 2 - Rental Construction Incentive Program

50745

(a)  Upon application by the agency or a local finance entity, the department may contract with the agency or local finance entity to pay all or a portion of the development costs incurred by a sponsor in connection with the construction of a rental housing development which is financed, or otherwise assisted pursuant to subdivision (b), by the agency, local finance entity, or a federal agency.

(b)  In lieu of providing financing of a rental housing development at below-market interest, a local finance entity to be eligible for assistance under this article, may utilize other types of subsidies including, but not limited to, federal funds, as authorized by law, which reduce by an equivalent amount the rental levels of a rental housing development.

(c)  Pursuant to such a contract the agency or local finance entity shall, in accordance with criteria established by the department, (1) ensure the feasibility of the proposed rental housing development to be financed and assisted pursuant to this chapter, (2) supervise the design and construction of the rental housing development to be financed by it and assisted pursuant to this chapter, and (3) supervise the management of such rental housing development while the financing thereof remains outstanding and unpaid or for a period of 30 years, whichever is greater. The department shall adopt criteria to ensure that a local finance entity has the capability of performing such functions prior to entering a contract pursuant to this section.

(Amended by Stats. 1979, Ch. 1045.)



50745.1

(a)  Notwithstanding any other provision or requirement of this chapter, and any regulations adopted thereunder, the department may contract with the agency, a local finance entity, or a sponsor to pay all or any portion of the development costs incurred in connection with the construction of a rental housing development consistent with the requirements of this section.

(b)  Pursuant to this section, funds may be utilized only to assist the development of rental housing developments in Anaheim where the department determines that such assistance is necessary to alleviate hardship resulting from the destruction of rental units in Anaheim caused by a fire which resulted in a state of emergency proclaimed on April 23, 1982, by the Governor, as provided by Section 8625 of the Government Code.

(c)  Any rental housing development assisted pursuant to this section shall not be governed by the percentage requirements contained in Section 50736, nor shall units assisted pursuant to this section be used in determining compliance with the percentage requirements contained in Section 50736.

(d)  As a condition of assistance provided pursuant to this section, the department may establish such rent levels as the department may determine are necessary to alleviate hardship in the disaster area consistent with the economic feasibility of the assisted rental housing development. Contracts and agreements governing the provision of financial assistance pursuant to this section shall not be subject to the requirements of Sections 50746 and 50749. The department may require such terms and conditions as it determines are necessary to meet the needs of the disaster area and its victims, to ensure fiscal integrity of the rental housing development and to protect the interests of the state. The terms and conditions required by the department, including the restrictions on rent levels for assisted units, shall remain binding on sponsors of developments assisted pursuant to this section, and heirs, successors, and assigns, for a period of at least 20 years or such a longer term as the department may require. The department shall require that priority in occupancy of any units in a development assisted pursuant to this section shall be given first to households of low income, as defined in Section 50093, who have been displaced from their dwelling units as a result of this disaster, and, secondly, to any other victim of this disaster. After no additional victims of this disaster qualify for, or remain in, any assisted units, these units shall be available to, on a priority basis, or occupied by households of low income.

(e)  The department may allocate funds to an annuity fund established pursuant to Section 50748, or utilize existing annuity funds, to ensure that the rent levels established by the department are maintained consistent with the fiscal integrity of the rental housing development.

(f)  The department may require funds utilized pursuant to this section to be returned to the Rental Housing Construction Fund from the present allocation of funds to the agency. Any repayment of funds originating from the Rental Housing Construction Fund and utilized pursuant to this section shall be utilized by the department pursuant to this chapter.

(g)  Any rule, policy or standard of general application employed by the department in implementing the provisions of this section, shall not be subject to the requirements of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1982, Ch. 312, Sec. 8. Effective June 28, 1982.)



50746

Each contract pursuant to Section 50745 shall be recorded or referenced in a recorded document in the office of the county recorder of the county in which the rental housing development is located, and shall be indexed by the recorder in the grantor index to the name of the sponsor and in the grantee index to the name of the State of California. The contract shall contain at least the following provisions:

(a)  The amount and terms of payments to be provided under this article, including specific items to be covered by such payments.

(b)  A description of the way in which the payments will be used to provide affordable rents to eligible households occupying assisted units within the rental housing development.

(c)  Projected rent levels for all units, and the number of units to be occupied by eligible households.

(d)  Requirements for payment of prevailing wage rates on construction.

(e)  A requirement for a periodic report to be made at least annually by the agency or local finance entity which shall include, at a minimum, information on the fiscal condition of the rental housing development, the maintenance of such development, and the number of units occupied by eligible households.

(f)  A provision for department approval prior to the execution of the terms of the regulatory agreement to be entered into between the sponsor and the agency or local finance entity pursuant to Section 50749.

(g)  A provision that failure to operate the rental housing development in accordance with the regulatory agreement shall be deemed a violation of the regulatory agreement or deed of trust, as the case may be. In the alternative or in addition, the contract may contain a lien on the rental housing development for the purpose of securing performance of the agreement. Such lien shall include a legal description of the assisted real property which is subject to the lien and shall specify the duration of the lien upon the assisted real property.

(h)  Standards which govern selection of tenants by housing sponsors to ensure occupancy by eligible households consistent with the requirements of Sections 50736 and 50739 and the terms of occupancy agreements to be used in rental housing developments.

(i)  Provisions sufficient to ensure that dwelling units in the rental housing development available to and occupied by eligible households in accordance with Section 50736 and in accordance with the written agreement required by Section 50739 remain available to such households for a period of not less than 30 years or the duration of the long-term financing, whichever is greater.

(j)  Provisions which specify the timing and manner in which payments are made by the department so as to ensure the economic feasibility of the rental housing development and to protect the interests of the state.

(k)  A provision making the covenants and conditions of the contract binding upon successors in interest of the sponsor.

( l)  When the sponsor is not a nonprofit housing sponsor or a local public entity, a provision limiting distribution of the sponsor’s earnings to an annual amount no greater than 6 percent of the sponsor’s actual investment (excluding unaccrued liabilities of the sponsor) in the rental housing development. The department may allow an earnings distribution of no greater than 10 percent on a nonelderly rental housing development if the department finds it necessary to do so to fulfill the requirements of Section 50736. With respect to such nonelderly rental housing developments, the department may adopt regulations consistent with this section governing the conditions under which an earnings distribution over 6 percent but not to exceed 10 percent may be allowed.

(m)  A provision which specifies the conditions under which the department and agency may enforce the regulatory agreement with respect to a rental housing development financed by the agency.

(n)  Provisions necessary for the administration, disbursement, and protection of annuity fund payments including provisions specifying the conditions under which the department may recover or reallocate all or any part of such payments for the benefit of eligible households in existing or additional assisted units.

(o)  Provisions (1) governing the recovery and reallocation by the department of rent revenues derived by the sponsor from the assisted units and which are not necessary to defray costs of operation attributable to such units and (2) specifying the return on the sponsor’s investment pursuant to subdivision (b). Such rent revenue shall be handled by the department in the same manner as annuity payments recovered pursuant to subdivision (n).

(p)  Authorization for the agency or local finance entity to fix and alter rents pursuant to the provisions of subdivision (c) of Section 50749.

(q)  Any other provisions necessary to carry out the purposes and to exercise the powers granted by this chapter.

(Amended by Stats. 1980, Ch. 1154.)



50747

The development cost payments provided by the department pursuant to this article shall not exceed 100 percent of the development costs of a rental housing development, and shall not exceed the amount required, when considered with any subsidy or assistance provided by the agency, local finance entity or housing sponsor, including below-market interest financing, to ensure the economic feasibility of restricting occupancy of the rental housing development in accordance with Sections 50736 and 50739. The department may defray all or a portion of development costs as they are incurred, or in accordance with a schedule developed pursuant to subdivision (j) of Section 50746.

(Added by Stats. 1979, Ch. 1043.)



50748

(a)  The department may establish and administer an annuity fund, with respect to rental housing developments assisted under this article or Article 3 (commencing with Section 50755) or Article 4 (commencing with Section 50765) for the purpose of reducing rent levels to ensure occupancy by eligible households pursuant to Sections 50736 and 50739. The annuity funds shall be structured so that the principal and interest accumulated thereon is not depleted prior to the expiration of the agreements or contracts required by Section 50749.

(b)  Payments made by the department pursuant to this section shall not constitute a subsidy under subdivision (b) of Section 50745, and shall not constitute an advance payment within the meaning of state law restricting advance payments under state contracts.

(c)  The department shall require annual reports on the use of annuity funds and such audits as may be required to ensure the proper use of moneys from the annuity fund. The department shall review all complaints received concerning such trust funds and shall have all powers necessary to assure the lawful application of such funds.

(d)  When the amount of moneys made payable from an annuity fund pursuant to this section exceeds the amount necessary to ensure that eligible households in a rental housing development assisted under this chapter are paying affordable rents, or if payments from the annuity fund become unnecessary for such purpose, the department may by contract (1) require that such unneeded moneys be paid into the Rental Housing Construction Incentive Fund or (2) authorize use of such moneys to reduce rents to an affordable level for additional eligible households in the rental development.

(e)  Not less than 20 percent of the moneys appropriated for the purposes of this chapter shall be utilized pursuant to this section. However, moneys transferred to the Rental Housing Construction Fund pursuant to subdivision (d) shall be used for any purpose authorized by this chapter.

(Amended by Stats. 1989, Ch. 1346, Sec. 2. Effective October 2, 1989.)



50748.1

(a)  The department shall from time to time direct the Treasurer to invest moneys set aside or otherwise deposited in the annuity fund established by Section 50748 as an account in the Rental Housing Construction Fund, which are not required for its current needs, in the eligible securities specified in Section 16430 of the Government Code that are designated by the department. The department may direct the Treasurer to deposit moneys in interest-bearing accounts in state or national banks or other financial institutions having principal offices in this state, or in other investments which are consistent with state policy and achieve returns adequate to fulfill the requirements of this chapter. The department may alternatively require the transfer of moneys in the annuity fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

All interest or other increment resulting from the investment or deposit shall be deposited in the annuity fund account, notwithstanding Section 16305.7 of the Government Code. Moneys in the fund are not subject to transfer to any other fund pursuant to Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except the Surplus Money Investment Fund.

(b)  Upon request of the department, the Controller shall transfer from the annuity fund account in the Rental Housing Construction Fund, an aggregate amount not exceeding five million dollars ($5,000,000) to the Predevelopment Loan Fund. The department shall determine the respective amount to be deposited in these funds.

Transfers made pursuant to this subdivision shall be treated as advances and shall be repaid, with interest specified in this subdivision, within three years of the effective date of transfer of the moneys, except that the department may defer repayment if (1) the balance of moneys in the annuity fund account is sufficient to meet current or anticipated financial obligations and (2) the financial integrity of any component or fund of the Rental Housing Construction Program is not at risk. Moneys advanced pursuant to this subdivision shall be repaid with interest at the rate of 7 percent.

(Amended by Stats. 2001, Ch. 395, Sec. 13. Effective October 1, 2001.)



50749

Any rental housing development assisted pursuant to this article shall be governed by a regulatory agreement between the sponsor and the agency or local finance entity. Such regulatory agreements shall be recorded or referenced in a recorded document in the office of the county recorder for the county in which the rental housing development is located. The regulatory agreements shall contain at least all of the following:

(a)  Restrictions on occupancy of dwelling units within the rental housing development, as necessary to meet the requirements of Sections 50736 and 50739.

(b)  A requirement that prevailing wage rates be paid with respect to construction of the rental housing development, and that all contractors and subcontractors use affirmative action in hiring.

(c)  The authorization for the agency or local finance entity to fix and alter, from time to time, a schedule of rents such as may be necessary to provide residents of the rental housing development with affordable rents, to the extent consistent with the maintenance of the financial integrity of the rental housing development.

With respect to rental housing developments financed by the agency, no housing sponsor may increase rents except in accordance with the provisions of Section 51200. With respect to units under the supervision of a local finance entity, no housing sponsor shall increase the rent without the prior permission of such entity which shall be given only if the sponsor affirmatively demonstrates that such increase is required to defray necessary operating costs or to avoid jeopardizing the fiscal integrity of the rental housing development. Prior to the time any rent increase is effective, the housing sponsor shall notify every affected tenant, in writing, of informal meetings with the housing sponsor to review the proposed rent increase. Each tenant, upon request, shall be provided the information submitted to the local housing finance entity pursuant to this subdivision.

Notwithstanding Section 51200 with respect to rental housing developments assisted under this article, if the agency or local finance entity does not act upon a request for a rent increase within 60 days from documented receipt of the request, such increase shall be deemed approved.

Thirty days’ notice of any rent increase shall be given in writing.

(d)  Provisions implementing standards governing selection of tenants by sponsors to ensure initial and continued occupancy by eligible households consistent with the requirements of Sections 50736 and 50739.

(e)  Provisions implementing the terms of occupancy agreements.

(f)  Provisions necessary for the administration and protection of annuity trust funds established pursuant to Section 50748 and for recovery and reallocation of annuity fund payments and rent revenues pursuant to subdivisions (n) and (o) of Section 50746.

(g)  Any other provisions necessary to carry out the purposes and to exercise the powers granted by this chapter.

The regulatory agreement shall remain in effect so long as any financing for the rental housing development provided by the agency or local finance entity remains outstanding, but in any event not less than 30 years. The regulatory agreement shall be enforceable as specified in subdivision (m) of Section 50746 by the department, the agency or local finance entity or by any intended beneficiary of housing assisted under this chapter as against the sponsor or any successor in interest of the sponsor.

(Amended by Stats. 1980, Ch. 1154.)



50750

Upon consent of the legislative body of the city or county in which a rental housing development is or will be located, the department may contract with a local finance entity located in a rural area to ensure that the terms of the agreement between such entity and a sponsor entered into pursuant to Section 50749 are carried out.

(Amended by Stats. 1980, Ch. 1154.)






ARTICLE 3 - Contracts with Local Public Entities

50755

The department may contract with local public entities to provide funds to be used by those entities to obtain a right of occupancy or leasehold for eligible households in some or all of the units in a rental housing development. In order to maximize the number of units for which a right of occupancy or leasehold is obtained, the payment made by the local public entity in obtaining the right or leasehold shall not exceed the costs of developing the unit. The local public entity may be authorized by the department to pay the entire amount of the development costs as soon as the unit is available for occupancy.

Any contract executed pursuant to this article which provides for a right of occupancy or leasehold in favor of a local public entity shall be recorded or referenced in a recorded document in the office of the county recorder of the county in which the real property is located. The contract shall particularly describe the real property subject to the right of occupancy or leasehold, designate the specific rental units or proportion of the rental housing development subject to the right of occupancy or leasehold, and specify the period for which the right of occupancy or leasehold extends.

(Amended by Stats. 1985, Ch. 375, Sec. 3.)



50756

Each contract pursuant to Section 50755 shall be recorded or referenced in a recorded document in the office of the county recorder of the county in which the rental housing development is located, and shall be indexed by the recorder in the grantor index to the name of the sponsor and in the grantee index to the name of the State of California. The contract shall contain all of the following provisions:

(a)  The amount and terms of payments to be provided under this article.

(b)  A description of the way in which the payments will be used to provide affordable rents to eligible households occupying dwelling units within the rental housing development.

(c)  A description of the rental housing development, projected rent levels for all units, and the number of units to be occupied by eligible households.

(d)  A requirement for periodic reports by the local public entity, which shall at a minimum include information on the fiscal condition of the rental housing development, the maintenance of the development, and the number of units occupied by eligible households.

(e)  The terms of the regulatory agreement to be entered into between the sponsor and the local public entity pursuant to Section 50757 after the department’s approval.

(f)  Standards which govern selection of tenants by housing sponsors to ensure occupancy by eligible households consistent with the requirements of Sections 50736 and 50739 and the terms of occupancy agreements to be used in rental housing developments.

(g)  Provisions sufficient to ensure that dwelling units shall be available to, or occupied by, eligible households for a period of not less than 30 years.

(h)  Provisions which specify the timing and manner in which payments are made by the department so as to ensure the economic feasibility of the rental housing development and to protect the interests of the state.

(i)  A provision which specifies the conditions under which the department and any intended beneficiary may enforce the regulatory agreement.

(j)  A provision that failure to operate the assisted units in accordance with the regulatory agreement shall be deemed a violation of the regulatory agreement or deed of trust, as the case may be. In the alternative, or in addition, the agreement may contain a lien on the rental housing development for the purpose of securing performance of the agreement. That lien shall include a legal description of the assisted real property which is subject to the lien and shall specify the duration of the lien on the assisted property.

(k)  Provisions necessary for the administration, disbursement, and protection of annuity fund payments, including provisions specifying the conditions under which the department may recover or reallocate all or any part of those payments for the benefit of eligible households in additional or existing assisted units.

( l)  Provisions that do both of the following:

(1)  Govern the recovery and reallocation by the department of rent revenues, derived by the sponsor from the assisted units which are not necessary to defray costs of operation attributable to the units.

(2)  Specify the allowable return on the sponsor’s investment.

Those rent revenues shall be handled by the department in the same manner as annuity payments recovered pursuant to subdivision (k).

(m)  Authorization for the local public entity to fix and alter rents pursuant to subdivision (a) of Section 50759.

(n)  Any other provisions necessary to carry out the purposes and to exercise the powers granted by this chapter.

(Amended by Stats. 1985, Ch. 375, Sec. 4.)



50757

Any rental housing development assisted pursuant to this article shall be governed by a regulatory agreement between the sponsor and the local public entity. The regulatory agreements shall contain all of the following:

(a)  Restrictions on occupancy of the dwelling units within the rental housing development necessary to meet the requirements of Sections 50736 and 50739.

(b)  A requirement that all contractors and subcontractors use affirmative action in hiring.

(c)  Provisions implementing the terms of tenant selection standards and occupancy agreements.

(d)  Provisions necessary for the administration and protection of annuity funds established pursuant to Section 50748 and for recapture and reallocation of annuity fund payments and rent revenues pursuant to subdivisions (k) and ( l) of Section 50756.

(e)  Any other provisions necessary to carry out the purposes and to exercise the powers granted by this chapter.

(Amended by Stats. 1985, Ch. 375, Sec. 5.)



50758

With respect to units for which a local public entity has obtained a leasehold or right of occupancy, the local public entity may manage the units or may contract for management of the units with the housing sponsor or other persons designated by the local public entity, with the approval of the department.

(Amended by Stats. 1985, Ch. 375, Sec. 6.)



50759

With respect to assisted units developed pursuant to this article, the local public entity shall do all of the following:

(a)  Ensure the provision of affordable rents.

(b)  Ensure that the incomes of tenants are recertified annually.

(c)  Ensure that upon income recertification rents are adjusted and take effect within 30 days of adjustment.

(d)  Determine standards for, and ensure fair procedures for, the selection of tenants by housing sponsors or other management designated pursuant to Section 50758 to ensure occupancy by eligible households consistent with the requirements of Sections 50736 and 50739.

(e)  Regulate the terms of tenant occupancy agreements.

(Repealed and added by Stats. 1987, Ch. 1034, Sec. 6.)



50760

With respect to units developed pursuant to this article, the local public entity may, and at the direction of the department shall, do any of the following:

(a)  Through its agents or employees enter upon and inspect the lands, buildings, equipment, and books and records of the rental housing development at any time before, during, or after construction of the units assisted pursuant to this article. Entry or inspection of any occupied unit is subject to Section 1954 of the Civil Code.

(b)  Supervise the operation and maintenance of any housing assisted pursuant to this section and order any repairs necessary to protect the public interest or the health, safety, or welfare of occupants of the housing.

(Amended by Stats. 1985, Ch. 375, Sec. 8.)






ARTICLE 4 - Contracts for Development and Construction by Local Housing Authorities

50765

The department may contract with local housing authorities and provide funds which shall be used by such authorities to develop and construct rental housing developments to be operated by such housing authorities and to be rented to eligible households.

(Added by Stats. 1979, Ch. 1043.)



50766

Each contract pursuant to Section 50765 shall contain at least the following provisions:

(a)  The timing, amount, and terms of payments to be provided under this article, including specific items to be covered by such payments.

(b)  A description of the way in which the payments will be used to provide affordable rents to eligible households occupying dwelling units within the rental housing development.

(c)  A description of the rental housing development, projected rent levels for all units and the number of units to be occupied by eligible households.

(d)  Restrictions on occupancy of dwelling units within the rental housing development, as necessary to meet the requirements of Sections 50736 and 50739.

(e)  A requirement that prevailing wage rates be paid with respect to construction of the rental housing development, and that all contractors and subcontractors use affirmative action in hiring.

(f)  A requirement for periodic reports by the housing authority, which shall at a minimum include information on the fiscal condition of the rental housing development, the maintenance of such development, and the number of units occupied by eligible households.

(g)  Provisions sufficient to ensure that assisted units shall be available to or occupied by eligible households for a period of not less than 30 years.

(h)  A provision which specifies the conditions under which the department and any intended beneficiary may enforce the contract.

(i)  A provision that failure to operate the assisted units in accordance with the regulatory agreement shall be deemed a violation of the regulatory agreement or deed of trust, as the case may be. In the alternative, or in addition, the contract may contain a lien on the rental housing development for the purpose of securing performance of the contract. Such lien shall include a legal description of the assisted real property which is subject to the lien and shall specify the duration of the lien on the assisted property.

(j)  Provisions necessary for the administration, disbursement, and protection of annuity fund payments including provisions specifying the conditions under which the department may recover or reallocate all or any part of such payments for the benefit of eligible households in additional or existing assisted units.

(k)  Provisions governing the recovery and reallocation by the department of rent revenues derived by the sponsor from the assisted units, which are not necessary to defray the costs of operation attributable to such units. Such revenues shall be handled by the department in the same manner as annuity payments recovered pursuant to subdivision (j).

( l)  Authorization for the local housing authority to fix and alter rents pursuant to the provisions of subdivision (a) of Section 50767.

(m)  Any other provisions necessary to carry out the purposes and exercise the powers granted by this chapter.

Any contract pursuant to Section 50765 containing a lien shall be recorded or referenced in a document recorded in the county in which the real property subject to the lien is located and shall be indexed by the recorder in the grantor index to the name of the local housing authority and in the grantee index to the name of the State of California.

(Amended by Stats. 1980, Ch. 1154.)



50767

With respect to assisted units developed and constructed pursuant to this article, the local housing authority shall, with the approval of the department:

(a)  Ensure the provision of affordable rents.

(b)  Ensure that the incomes of tenants are recertified annually.

(c)  Ensure that upon income recertification rents are adjusted and take effect within 30 days of adjustment.

(d)  Determine standards for and ensure fair procedures for, the selection of tenants by housing sponsors or other management designated pursuant to Section 50758 to ensure occupancy by eligible households consistent with the requirements of Sections 50736 and 50739.

(e)  Regulate the terms of tenant occupancy agreements.

(Repealed and added by Stats. 1987, Ch. 1034, Sec. 8.)



50768

The department shall monitor the operation at the rental housing development constructed pursuant to this article, to ensure compliance with grant conditions, contract obligations, and the provisions of this chapter and regulations adopted pursuant to this chapter.

(Added by Stats. 1979, Ch. 1043.)






ARTICLE 5 - Reserve Account

50770

Four percent of the funds appropriated for the purposes of this chapter shall be set aside in a Management Reserve Account in the Rental Housing Construction Fund, which is hereby created. All interest or other increment resulting from investment or deposit of moneys in the account shall be deposited in the account.

The department may expend moneys in the account to provide debt service payments or bid at a foreclosure sale, where a loan that is superior to the loan of the department is in default, in order to protect the security or regulatory interest of the department against default, so that, to the extent feasible, the rental charges to eligible households remain affordable. The department may provide assistance from the fund to a rental housing development if the agency or local finance entity affirmatively demonstrates that assistance is necessary to avoid jeopardizing the fiscal integrity of the rental housing development while maintaining affordable rents and if the department determines that assistance is necessary to offset unavoidable increases in costs to protect the security or regulatory interests of the department.

(Amended by Stats. 1987, Ch. 1034, Sec. 9.)






ARTICLE 6 - Program Requirements

50771.1

For the purpose of providing deferred payment loans pursuant to this chapter for the development costs of rental housing developments utilizing moneys transferred to the Rental Housing Construction Fund pursuant to paragraph (1) of subdivision (a) of Section 53130 and paragraph (1) of subdivision (b) of Section 53130, the following special provisions shall prevail over conflicting provisions of this chapter:

(a) (1) Applications for fund commitments shall be accepted by the department at any time. Fund commitments shall be based on a ranking of applications which shall occur at least once every three months until there are insufficient funds available to make commitments according to the ranking. In making this ranking, notwithstanding Sections 50737 and 50737.5, priority shall be given to projects which (A) maximize program benefits to eligible households, as defined in Section 50105 with the lowest incomes, (B) maximize program benefits to eligible households needing assisted units with three or more bedrooms, (C) are located in areas where the housing need is great, as determined by the department, taking into consideration, among other factors, variations in local development costs, low vacancy rates, high market rents, and long waiting lists for subsidized housing, (D) complement the implementation of an existing housing program, (E) maximize private, local, and other funding sources, (F) are economically feasible given local market conditions, and (G) maximize the number of units which can be assisted under the program, relative to variances in market conditions for the development of rental housing. Subparagraph (B) above does not apply to applications for residential hotels.

(2) All loans shall be made directly from the department to the housing sponsor which applies to the department and will own, operate, and develop the housing development. The sponsor shall notify the local legislative body of its loan application prior to the funding award.

(3) A sponsor may apply for awards for one or more rental housing developments.

(4) The department shall evaluate the capability of the sponsor to own, construct, and manage the rental housing development.

(b) (1) A rental housing development may utilize any combination of federal, state, local, and private financial resources necessary to make the development affordable, for the term of the state’s regulatory agreement, to eligible households.

(2) (A) Loans to sponsors of housing developments shall be for a term not less than 40 years. After 30 years from the time the loan is made, the sponsor shall begin to repay the loan in accordance with a payment plan, as determined by the department, that will maintain the rents affordable to eligible households.

(B) The term of the loan and the time for repayment may be extended by the department for additional terms as long as the rental housing development is operated in a manner consistent with the regulatory agreement and the sponsor requires an extension in order to continue to operate in a manner consistent with this chapter. Each extension shall be for a period of not less than 10 years and the total term of the revised loan shall not exceed 55 years.

(C) Loans provided under this section shall bear an interest rate of 3 percent per annum. The department, by regulations, shall establish the conditions under which the interest may be reduced, waived, or deferred. At the request of the sponsor, the department may charge a higher interest rate.

(3) (A) Development costs shall include reasonable consulting fees, and other reasonable administrative expenses in connection with the planning and execution of the rental housing development, as determined by the department, and initial funding of emergency reserves, as required by the department. The development costs also shall further include the acquisition and completion of construction of a rental housing development where construction has halted due to financial distress, as determined by the department.

(B) A rental housing development shall include residential hotels, as defined in subdivision (b) of Section 50669, and group homes.

(4) The sponsor shall maintain an emergency reserve to defray unanticipated cost increases or revenue shortfalls to maintain the fiscal integrity of the rental housing development and maintain affordable rents for eligible households.

(5) The department, by regulation, shall specify minimum equity requirements not to exceed 10 percent of total project development costs. This requirement does not apply to proposed projects where assisted units are less than 80 percent of the total number of units.

The department, by regulation, shall define “equity” for the purposes of this section, which shall include, but shall not be limited to, cash, real property, items of personal property having monetary value contributed by the sponsor and applied toward project costs, and the capitalized value of any exemption from local taxes on real property.

(6) The department, by regulation, may specify per-unit loan limits and circumstances under which it may grant exceptions to, or variances from, these limits. The loan amount shall not exceed either 100 percent of the development costs attributable to the assisted units or the amount necessary to maintain affordable rents for the assisted units, as determined by the department.

(c) (1) Initial rents, including a reasonable utility allowance, for assisted units reserved for occupancy by very low income households, and for all assisted units in residential hotels and group homes, shall not exceed 30 percent of 35 percent of area median income, adjusted by unit size. Initial rents, including a reasonable utility allowance, for assisted units reserved for occupancy by lower income households shall not exceed 30 percent of 60 percent of area median income, adjusted by unit size. The department, by regulation, shall specify the method for adjusting rents by unit size and for computing allowances for utility costs.

(2) The department shall develop an inflation index reflecting the annual anticipated changes in rental housing development operating costs from a base year. The inflation index shall be used by the sponsor to adjust the initial rent of each unit occupied by an eligible household to determine the annual rent. Any sponsor may appeal to the department for a greater adjustment in rents necessary to ensure the fiscal integrity of the housing development. If the department does not respond within 60 days, the request shall be deemed approved. A 30-day written notice shall be given to each eligible household prior to an adjustment in the amount of rent.

(3) Upon prior written approval by the department, a sponsor may set income limits for occupancy of assisted units designated for lower income households at a level below the limit specified in Section 50079.5. If a tenant’s income exceeds this income limit established by the sponsor, but does not exceed the limit specified in Section 50079.5, that fact alone shall neither constitute cause for the tenant’s eviction, nor be a violation of the sponsor’s loan agreement.

(4) The monthly rent including a reasonable utility allowance may be reduced by the sponsor, to make the units affordable to the lowest income household possible as long as the project remains economically feasible.

(5) (A) If a household’s income exceeds the standard pursuant to which it was accepted for tenancy, that fact alone shall neither constitute cause for the household’s immediate eviction nor be a violation of the owner’s or sponsor’s loan agreement.

(B) If, after annual income certification, an assisted unit becomes occupied by a household which does not meet the income limits specified in Section 50105, that household shall be permitted to continue to occupy that assisted unit. When there is a vacancy in an assisted unit formerly occupied by a household which meets the income limits specified in Section 50079.5, that unit shall be rented to a household which meets the income limits specified in Section 50105.

(C) If, after annual income certification, an assisted unit becomes occupied by a household which does not meet the income limits specified in Section 50079.5, that household shall be provided a six-month notice of termination. That period may be extended for an additional six-month period in high cost rental areas with low vacancy rates, as determined by the department. That household shall have first right of refusal to occupy any nonassisted unit which becomes available during both periods.

(D) In the case of limited equity housing cooperatives, the provisions of subparagraph (C) shall apply, except that tenants whose incomes, upon recertification, exceed the limit specified in Section 50079.5 shall not be required to vacate their units. Instead, and upon six months’ notice, these tenants shall be required to pay rent in an amount equal to the market rate rent for comparable units, as determined by the department. When a tenant’s income exceeds the limit specified in Section 50079.5, the next available membership share for occupancy in a comparable unit shall be sold to a household with an income at or below this limit.

(d) (1) The department may contract with the sponsor to pay all or a portion of the development costs incurred in connection with the construction of a rental housing development consistent with the requirements of this article. The department shall include such provisions in the contract as are necessary to ensure compliance with the requirements of the program.

Any rental housing development assisted pursuant to this article shall be governed by a regulatory agreement between the sponsor and the department. The regulatory agreement shall be recorded or referenced in a recorded document in the office of the county recorder for the county in which the rental housing development is located. The regulatory agreement shall contain at least all of the following:

(A) Restrictions on occupancy of dwelling units within the rental housing development, to meet the requirements of Section 50736 and this section for a period of at least 40 years.

(B) Provisions governing standards for tenant selection to ensure occupancy by eligible households of very low and low income for the term of the regulatory agreement.

(C) Provisions governing occupancy standards and rental agreements.

(D) Provisions for setting initial rents and rent increases consistent with paragraph (1) of subdivision (c) of Section 50771.1. Prior to the time any rent increase is effective, the sponsor shall notify every affected tenant, in writing, of the availability of informal meetings with the sponsor to review the proposed rent increase. Each tenant, upon request, shall be provided the information submitted to the department pursuant to this subdivision.

(E) A requirement that the sponsor submit to the department for review and approval, annual operating budgets and periodic reports, which shall at a minimum include information on the fiscal condition of the rental housing development, the maintenance of the development, and the number of units occupied by eligible households.

(F) Provisions limiting distribution of sponsor’s earnings as specified in paragraph (4).

(G) A provision which specifies the conditions under which the department and any intended beneficiary may enforce the regulatory agreement.

(H) Any other provisions necessary to carry out the purposes and to exercise the powers granted by this chapter.

The regulatory agreement shall be recorded against the property and shall be deemed a covenant running with the land and shall be binding upon the sponsor and any and all successors in interest in case of sale or transfer of the rental housing development for the original term of the loan, and any extensions thereof, regardless of any prepayment of the loan.

The department, by regulation, may require such other documents, instruments, and agreements as are reasonable and necessary to ensure compliance with the program requirements.

(2) The contract for the award of development funds to be provided as construction financing for a rental housing development shall contain at a minimum the provisions specified in Section 50766, excluding therefor subdivisions (j), (k), and (l).

(3) All state contracts and regulatory or development agreements subject to this article shall contain provisions requiring that assisted units remain affordable to eligible households for 40 years plus any permitted extension.

(4) A nonprofit sponsor, other than a governmental agency, may maintain a debt service coverage ratio of not more than 115 percent and distribute earnings from both assisted and nonassisted units in an amount no greater than 8 percent of the nonprofit sponsor’s actual investment in the rental housing development. A for-profit sponsor may choose between the following options:

(A) It may distribute earnings from both assisted and nonassisted units in an annual amount no greater than 8 percent of its actual investment in the rental housing development.

(B) It may forego distribution of earnings from assisted units, and not be subject to any limitation on the amount of distributions it receives from nonassisted units.

(e) Where loans will be used in conjunction with federal and other state housing assistance or tax credit and a conflict exists between the other state and federal program requirements and this chapter regarding the test for determining a qualified low-income housing project, the requirements of the Rental Housing Construction Program may be waived only to the extent necessary to permit the federal or other state financial participation or eligibility for tax credits.

(f) (1) The department shall establish specific minimum development criteria to (A) ensure that the useful life of the rental housing development is at least equal to the term of the loan; (B) enhance the physical security of the tenants; (C) minimize long-term operating and maintenance costs; and (D) ensure that project design features and amenities are modest.

(2) No energy standards shall be required of any housing development in excess of the energy standards required for housing developments financed by conventional funding sources.

(3) The department shall employ a licensed architect or an experienced building inspector, or both, to review plans, inspect, and monitor construction of, rental housing developments.

(g) A sponsor of a housing development may receive payments from the annuity fund pursuant to Section 50738 to the extent that there are unobligated moneys available in the fund.

(h) The department shall establish an emergency reserve account in the Rental Housing Construction Fund established pursuant to Section 50740 equal to 3 percent of the moneys transferred to that fund pursuant to Section 53130.

Moneys transferred to the fund pursuant to Section 53130 shall not be subject to the requirements of Section 50770 or be used to ensure economic feasibility or enable construction pursuant to Section 50738. Notwithstanding the provisions of Sections 53130 and 53133, the department may expend moneys in the account to defray unanticipated cost increases or revenue shortfalls not covered by a rental housing development emergency reserve to the extent necessary to maintain the fiscal integrity of a rental housing development and maintain affordable rents for eligible households.

Notwithstanding the provisions of Section 53130 which limit the use of allocated proceeds with respect to project operating costs, and Section 53133, the department may use any amounts available in the account for the purpose of curing or avoiding a sponsor’s defaults on the terms of any loan or other obligation which will jeopardize the financial integrity of a rental housing development or the department’s security in the rental housing development. The payment or advance of any funds by the department pursuant to this subdivision shall be solely within the discretion of the department, and no sponsor shall be entitled to, or have any right to, payment of these funds. Funds advanced pursuant to this subdivision shall be added to the loan amount secured by the deed of trust and shall be payable to the department upon demand.

(Amended by Stats. 2011, Ch. 239, Sec. 12. Effective January 1, 2012.)



50771.2

(a)  As an alternative to the loan provisions of paragraph (2) of subdivision (b) of Section 50771.1 and the regulatory agreement provisions of subdivision (d) of Section 50771.1, the department may permit the prepayment of a sponsor’s loan anytime on the basis of net cash flow.

(b)  The department shall develop a prepayment plan in conjunction with the sponsor which will ensure the maintenance of affordable rents and the fiscal integrity of the rental housing development. As an incentive to encourage the prepayment of loans, the department may permit the sponsor to retain one-half of the net cash flow. The department shall determine the method for calculating net cash flow, which may include a factor for excess debt service coverage or a return on cash investment to the sponsor.

(Added by Stats. 1988, Ch. 30, Sec. 4. Effective March 14, 1988.)



50771.3

The department may adopt, amend, or repeal emergency regulations to implement this chapter with respect to loans made with funds allocated pursuant to Section 53130. The adoption, amendment, or repeal of these regulations shall be conclusively presumed to be necessary for the immediate preservation of the public peace, health, safety, or general welfare within the meaning or purposes of Section 11346.1 of the Government Code. This authority shall remain in effect only until June 30, 1992.

(Added by Stats. 1991, Ch. 100, Sec. 4. Effective July 1, 1991.)









CHAPTER 10 - Homeownership Assistance

50775

(a)  The department may provide financial assistance, in accordance with this chapter, to households residing in rental housing, or a mobilehome park in which those households rent spaces, which is to be converted to condominium ownership, planned development ownership, as defined in Section 11003 of the Business and Professions Code, or ownership by a stock cooperative corporation, as defined in Section 11003.2 of the Business and Professions Code, for the purpose of assisting those households in acquiring a dwelling unit or a share in the stock cooperative corporation which entitles those households to occupancy of a dwelling unit.

(b)  The department may also provide financial assistance for the purpose of assisting households to purchase a mobilehome, as defined in Section 18008, which is located outside a mobilehome park, as defined in Section 18214, and which is affixed to a permanent foundation system.

(c)  The financial assistance provided pursuant to subdivision (a) or (b) shall not exceed 49 percent of the purchase price paid by the household for the dwelling unit, mobilehome, or share in the stock cooperative, and in no event shall that assistance be used to reduce the purchaser’s downpayment below 3 percent of the total purchase price.

(d)  The department may establish maximum purchase prices for such units, mobilehomes, or shares.

(e)  Eligibility for that financial assistance shall be limited to households which meet all of the following conditions:

(1)  Their incomes are no greater than the median for the county.

(2)  The households do not currently own residential property and have not owned any residential property, other than a mobilehome not affixed to a permanent foundation, for at least three years.

(3)  The households have not previously received any assistance pursuant to this chapter.

(4)  The households, without financial assistance pursuant to this section, would be unable to acquire a dwelling unit, mobilehome, or a share in a stock cooperative.

(f)  As used in this chapter, “dwelling unit” means the dwelling unit that the household occupies, or another dwelling unit not being purchased by its existing tenant within the same rental housing development or mobilehome park. “Dwelling unit” includes a space in a mobilehome park, as defined in Section 18214, and includes a mobilehome rented with the space. “Dwelling unit” also includes factory-built housing, as defined by Section 19971, whether the household occupied that factory-built housing or other factory-built housing in the same rental housing development or mobilehome park.

(Amended by Stats. 1984, Ch. 1406, Sec. 4.5. Effective September 26, 1984.)



50775.5

For the purposes of disaster relief to those households displaced as a result of the Anaheim fire resulting in a state of emergency proclaimed on April 23, 1982, by the Governor, pursuant to Section 8625 of the Government Code, financial assistance may be provided to displaced Anaheim residents as prescribed in this chapter, consistent with the following exceptions:

(a)  Condominium, planned development, as defined in Section 11003 of the Business and Professions Code, or stock cooperative units to be purchased with state financial assistance may include existing condominium, planned development, or cooperative units.

(b)  Households receiving state assistance to purchase condominium, planned development, or cooperative units need not have resided in such units prior to the purchase thereof.

(c)  Eligibility for state financial assistance shall be limited to households which have incomes no greater than 150 percent of the median for the county.

(d)  The housing assisted by this section shall not be governed by the percentage requirements in Section 50778, nor shall units assisted pursuant to this section be used in determining compliance with the percentage requirements contained in Section 50778.

(e)  Any rule, policy, or standard of general application employed by the department in implementing the provisions of this section shall not be subject to the requirements of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

Any repayment of funds originating from the Homeownership Assistance Fund allocated pursuant to this section shall be utilized by the department pursuant to this chapter.

The provisions of Sections 14 and 15 of Chapter 312 of the Statutes of 1982 shall be applicable to this section as amended by the Statutes of 1983.

(Amended by Stats. 1983, Ch. 13, Sec. 2. Effective April 7, 1983.)



50776

(a)  Financial assistance pursuant to Section 50775 may be provided directly by the department or through a governmental agency or mortgage lender certified by the department to participate in the program authorized by Section 50775. The mortgage lender may be a bank or trust company, mortgage banker, federal-chartered or state-chartered savings and loan association, or other financial institution, including a credit union, deemed capable by the department, pursuant to regulations adopted in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, of providing services or mortgage loans in conjunction with dwelling units, mobilehomes, or shares in stock cooperatives for which the financial assistance is provided.

(b)  The department, governmental agency, or mortgage lender shall enter into a contract with each recipient of financial assistance under Section 50775, requiring the recipient, upon sale or transfer of the dwelling unit, mobilehome, or share for which the assistance was provided, to pay to the department an amount proportionate to the percentage of the initial purchase price which was paid with financial assistance provided under Section 50775. The contract may provide that the department shall not receive less than the amount of assistance provided under Section 50775. However, if the recipient has made improvements to the dwelling unit or mobilehome, as the case may be, the increase in the fair market value of the unit or mobilehome arising from the improvement shall be added to the fair market value of the recipient’s share in that unit or mobilehome immediately before these improvements are made, to determine the recipient’s relative financial participation for the purpose of calculating the amount to be paid to the department. Improvements which may be added to the purchase price for this purpose shall be defined by regulations of the department, adopted in accordance with Chapter 3.5 (commencing with Section 11430) of Part 1 of Division 3 of Title 2 of the Government Code, and shall be limited to substantial repairs, renovations, or additions undertaken with respect to the dwelling unit or mobilehome assisted, which increase the value of the dwelling unit or mobilehome, or which bring that dwelling unit or mobilehome into conformance with local or state building or housing standards.

(c)  Any contract pursuant to this section may permit the recipient of financial assistance to terminate the contract upon payment to the department of the amount which would be owed the department if the dwelling unit, mobilehome or share were sold at fair market value at the time of the repayment. These contracts, subject to regulations adopted by the department, may also permit partial repayments prior to sale or transfer.

(d)  Contracts pursuant to this section shall require payment of the full amount of property taxes, insurance, and costs of normal maintenance by the household receiving assistance pursuant to Section 50775, and compliance with restrictions on occupancy, including owner-occupancy, as required by the department. Every contract required by this section shall be secured by a deed of trust, security, or other interest determined adequate by the department to protect the interests of the state. These deeds of trust, security, or other instruments shall be recorded in the office of the county recorder of the county in which the dwelling unit is located.

(e)  The contract shall require the recipient of financial assistance to comply with all terms and conditions of, and to make all payments required by, any instrument secured by the dwelling unit.

(f)  (1)  The department may set aside or use funds that are made available pursuant to this chapter for the purposes of curing or averting a default on the terms of any loan or other obligation by the recipient of financial assistance, or bidding at any foreclosure sale, where the default or foreclosure sale would jeopardize the department’s security in the dwelling unit assisted pursuant to this chapter.

(2)  The department may set aside or use funds made available pursuant to this chapter to repair or maintain any dwelling unit assisted pursuant to this chapter which was acquired to protect the department’s security interest in the dwelling unit.

(3)  The payment or advance of funds by the department pursuant to this subdivision shall be exclusively within the department’s discretion, and no person shall be deemed to have any entitlement to the payment or advance of those funds. The amount of any funds expended by the department for purposes of curing or averting a default shall be added to any loan amount secured by the deed of trust and shall be payable to the department upon demand.

(Amended by Stats. 1992, Ch. 1022, Sec. 3. Effective January 1, 1993.)



50777

(a)  The department, directly or through a government agency or mortgage lender, and subject to the provisions of subdivision (a) of Section 50776, may provide financial assistance to nonprofit corporations and stock cooperative corporations to enable these corporations to develop or purchase a mobilehome park, ownership of which will be transferred within a reasonable time to shareholders or owners who are persons and families of low or moderate income. Such financial assistance shall not exceed 49 percent of the purchase price or development costs of the mobilehome park which may be directly attributed to the number or ratio of persons or families with incomes, not in excess of the median income of the county, who will occupy the park. Assistance pursuant to this subdivision shall not render a person or household ineligible for assistance pursuant to subdivision (b).

(b)  The department, directly or through a governmental agency or mortgage lender, and subject to the provisions of subdivision (a) of Section 50776, may provide financial assistance to persons or families with incomes not in excess of the median income for the county in which the mobilehome park is located to enable such persons or families to purchase a share in a stock cooperative corporation which owns a mobilehome park. In order to be eligible for assistance pursuant to this section, these persons and families in addition shall be limited to households (1) which do not currently own residential property and have not owned any residential property, other than a mobilehome not affixed to a permanent foundation, for at least three years, (2) which have not previously received any assistance pursuant to this chapter and (3) which, without financial assistance pursuant to this section, would be unable to acquire a dwelling unit, mobilehome, or a share in a stock cooperative. Such assistance shall not exceed 49 percent of the purchase price paid by the household for the share in the stock cooperative. The department may establish a maximum purchase price for such shares. Upon sale or transfer of a share the purchase of which is assisted pursuant to this section, the shareholder shall pay to the department an amount proportionate to the percentage of the initial purchase price which was paid with financial assistance provided by the department pursuant to this section, as adjusted for improvements made by the corporation or shareholder. The contract for assistance may require that the department not receive in repayment less than the amount of assistance originally provided. The adjustment for improvements shall be made as set forth in Section 50776.

(c)  In no event shall the assistance provided pursuant to subdivision (a) or (b) be used to reduce the purchaser’s downpayment below 3 percent of the total purchase price.

(d)  Upon sale or transfer of a mobilehome park assisted pursuant to this section, the corporation which owns such park shall pay to the department an amount proportionate to the percentage of the initial purchase price or development cost which was paid by the department pursuant to this section, as adjusted for improvements made by the corporation. The contract for assistance may require that the department not receive in repayment less than the amount of assistance originally provided. The adjustment for improvements shall be made as set forth in Section 50776. For this purpose “improvements” shall be defined by regulations of the department, adopted in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and shall be limited to substantial repairs, renovations or additions which increase the value of the mobilehome park or of the shares of the corporation or which bring such mobilehome parks or mobilehomes within mobilehome parks assisted pursuant to this section into conformance with local or state building or housing standards.

(e)  Financial assistance shall be provided pursuant to a contract which requires, among other things, restrictions on occupancy, including owner occupancy maintenance and payment of the full amount of taxes and insurance by the shareholders. Every contract required by this section shall be secured by a deed of trust, security, or other interest determined adequate by the department to protect the interests of the state. The deeds of trust, security, or other instruments shall be recorded in the office of the county recorder of the county in which such mobilehome park is located.

(f)  Any contract pursuant to this section may permit the recipient of financial assistance to terminate the contract required by this section upon payment to the department of the amount which would be owed to the department if the mobilehome park or share in a stock cooperative, as the case may be, were sold at fair market value at the time of such repayment. These contracts, subject to regulations adopted by the department, may also permit partial repayments prior to sale or transfer.

(g)  Contracts pursuant to this section shall also require that the recipient comply with all terms and conditions of, and make all payments required by, any instrument secured by the park or shares in the stock cooperative.

(Amended by Stats. 1982, Ch. 1020, Sec. 16.)



50778

(a)  The Homeownership Assistance Fund is hereby created in the State Treasury and, notwithstanding Section 13340 of the Government Code, is continually appropriated to the department for purposes of this chapter, including Section 50775.5, and for the purposes of Section 50745.1. Any moneys received by the department pursuant to this chapter shall be deposited in such fund. All interest or other increment resulting from investment or deposit of moneys in the fund shall be deposited in the fund, notwithstanding Section 16305.7 of the Government Code. Moneys in the fund shall not be subject to transfer to any other fund pursuant to any provisions of Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, excepting the Surplus Money Investment Fund.

(b)  Not less than 50 percent of the moneys in the fund shall be used to assist lower income households. Not less than 20 percent of the units assisted shall be in rural areas.

(c)  Funds available for the purpose of this chapter shall be allocated by the department throughout the state in accordance with identified housing needs.

(d)  (1)  Notwithstanding any other provision of law, commencing on July 1, 1992, the department shall not be required to make loans pursuant to this chapter.

(2)  The department may retain within the fund moneys necessary for administration and monitoring of loans made prior to July 1, 1992, to make loans pursuant to loan commitments made prior to July 1, 1992. The department may also retain reserves for curing or averting a default that would jeopardize any security interest of the department.

(3)  Notwithstanding any other provision of law, on or after July 1, 1996, the unencumbered fund balance and reserves shall be transferred to the Housing Rehabilitation Loan Fund. Subsequent income and resources shall be deposited to the Housing Rehabilitation Loan Fund.

(Amended by Stats. 1996, Ch. 201, Sec. 22. Effective July 22, 1996.)






CHAPTER 11 - Mobilehome Park Purchase Fund

50780

(a)  The Legislature finds and declares as follows:

(1)  That manufactured housing and mobilehome parks provide a significant source of homeownership for California residents, but increasing costs of mobilehome park development and construction, combined with the costs of manufactured housing, the costs of financing and operating these parks, the low vacancy rates, and the pressures to convert mobilehome parks to other uses increasingly render mobilehome park living unaffordable, particularly to those residents most in need of affordable housing.

(2)  That state government can play an important role in addressing the problems confronted by mobilehome park residents by providing supplemental financing that makes it possible for mobilehome park residents to acquire the mobilehome parks in which they reside and convert them to resident ownership.

(3)  That a significant number of older mobilehome parks exist in California, the residents of which may collectively lack the experience or other qualifications necessary to successfully own and operate their parks; that these parks provide low-cost housing for their residents that would be difficult to replace if the parks were converted to other uses; that these parks are more likely than other parks to be threatened by physical deterioration or conversion to other uses; and that it is, therefore, appropriate to use the resources of the fund pursuant to this chapter to transfer these parks to ownership by qualified nonprofit housing sponsors or by local public entities for the purpose of preserving them as affordable housing.

(b)  Therefore, it is the intent of the Legislature, in enacting this chapter, to encourage and facilitate the conversion of mobilehome parks to resident ownership or ownership by qualified nonprofit housing sponsors or by local public entities, to protect low-income mobilehome park residents from both physical and economic displacement, to obtain a high level of private and other public financing for mobilehome park conversions, and to help establish acceptance for resident-owned, nonprofit-owned, and government-owned mobilehome parks in the private market.

(Amended by Stats. 1999, Ch. 473, Sec. 1. Effective January 1, 2000.)



50781

Unless the context otherwise requires, the following definitions given in this section shall control construction of this chapter:

(a) “Affordable” means that, where feasible, low-income residents should not pay more than 30 percent of their monthly income for housing costs.

(b) “Conversion costs” includes the cost of acquiring the mobilehome park, the costs of planning and processing the conversion, the costs of any needed repairs or rehabilitation, and any expenditures required by a governmental agency or lender for the project.

(c) “Department” means the Department of Housing and Community Development.

(d) “Fund” means the Mobilehome Park Rehabilitation and Purchase Fund created pursuant to Section 50782.

(e) “Housing costs” means the total cost of owning, occupying, and maintaining a mobilehome and a lot or space in a mobilehome park. The department’s regulations shall specify the factors included in these costs and may, for the purposes of calculating affordability, establish reasonable allowances.

(f) “Individual interest in a mobilehome park” means any interest that is fee ownership or a lesser interest that entitles the holder to occupy a lot or space in a mobilehome park for a period of not less than either 15 years or the life of the holder. Individual interests in a mobilehome park include, but are not limited to, the following:

(1) Ownership of a lot or space in a mobilehome park or subdivision.

(2) A membership or shares in a stock cooperative, as defined in Section 11003.2 of the Business and Professions Code, or a limited equity housing cooperative, as defined in Section 817 of the Civil Code.

(3) Membership in a nonprofit mutual benefit corporation that owns, operates, or owns and operates the mobilehome park.

(g) “Low-income resident” means an individual or household that is a lower income household, as defined in Section 50079.5. However, personal assets shall not be considered in the calculation of income, except to the extent that they actually generate income.

(h) “Low-income spaces” means those spaces in a mobilehome park operated by a resident organization, a qualified nonprofit housing sponsor, or a local public entity that are occupied by low-income residents.

(i) “Mobilehome park” means a mobilehome park, as defined in Section 18214, or a manufactured home subdivision created by the conversion of a mobilehome park, as defined in Section 18214, including a senior park, to resident ownership or ownership by a qualified nonprofit housing sponsor or local public entity.

(j) “Program” means the Mobilehome Park Rehabilitation and Resident Ownership Program.

(k) “Qualified nonprofit housing sponsor” means a nonprofit public benefit corporation, as defined in Part 2 (commencing with Section 5110) of Division 2 of the Corporations Code, that (1) has received its tax-exempt status under Section 501(c)(3) of the Internal Revenue Code, (2) is not affiliated with or controlled by a for-profit organization or individual, (3) has extensive experience with the development and operation of publicly subsidized affordable housing, (4) the department determines is qualified by experience and capability to own and operate a mobilehome park that provides housing affordable to low-income households, and (5) has formal arrangements for ensuring resident participation or input in the management of the park that may include, but not be limited to, membership on the board of directors. “Qualified nonprofit housing sponsor” also means a limited partnership where all of the general partners are nonprofit mutual or public benefit corporations that meet the requirements of paragraphs (1) to (5), inclusive.

(l) “Resident organization” means a group of mobilehome park residents who have formed a nonprofit corporation, cooperative corporation, or other entity or organization for the purpose of acquiring the mobilehome park in which they reside and converting the mobilehome park to resident ownership. The membership of a resident organization shall include at least two-thirds of the households residing in the mobilehome park, or in each park of a combination of parks where the residents of two or more parks combine to form a single resident organization. The two-thirds of households in the resident organization at the time of funding the park need not be the same households that were residing in the park when the application for assistance was submitted to the department. A household’s membership in the resident organization when the application was submitted to the department shall not be a requirement for that household to receive a loan or assistance under this chapter.

(m) “Resident ownership” means, depending on the context, either the ownership by a resident organization of an interest in a mobilehome park that entitles the resident organization to control the operations of the mobilehome park for a term of no less than 15 years, or the ownership of individual interests in a mobilehome park, or both.

(Amended by Stats. 2014, Ch. 493, Sec. 2. Effective September 20, 2014.)



50782

(a) The Mobilehome Park Rehabilitation and Purchase Fund is hereby created in the State Treasury and, notwithstanding Section 13340 of the Government Code or any other law, is continuously appropriated to the department for the purpose of providing loans pursuant to this chapter and for related administrative costs of the department. Notwithstanding Section 16305.7 of the Government Code, any moneys received by the department pursuant to this chapter, and any other sources, repayments, interest, or new appropriations, shall be deposited in the fund. Except as described in subdivision (b), moneys in the fund shall not be subject to transfer to any other fund pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except the Surplus Money Investment Fund. The department may require the transfer of moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code. Notwithstanding Section 16305.7 of the Government Code, all interest, dividends, and pecuniary gains from the investments shall accrue to the fund.

(b) Notwithstanding any other law, the Controller may use the moneys in the Mobilehome Park Rehabilitation and Purchase Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the Mobilehome Park Rehabilitation and Purchase Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the fund was created.

(Amended by Stats. 2014, Ch. 493, Sec. 3. Effective September 20, 2014.)



50783

(a) The department may make loans from the fund to resident organizations for the purpose of financing mobilehome park conversion costs.

(b) Loans provided pursuant to this section shall be for a term of no more than three years and shall bear interest at a rate of 3 percent per annum, unless the department finds that a lower interest rate is necessary and will not jeopardize the financial stability of the fund.

(c) Loans provided pursuant to this section shall be for the minimum amount necessary to enable a resident organization to acquire and convert the mobilehome park. To the extent possible, the loan amount shall not exceed 50 percent of the approved conversion costs. However, the loan amount may be for up to 95 percent of the approved conversion costs attributable to the low-income households in the park when approved by the department.

(d) The department may grant approval to exceed 50 percent of the approved conversion costs only if both of the following are demonstrated:

(1) That the applicant has made an effort to secure additional funds from other sources and these funds are not available.

(2) That the project would not be feasible, as determined by the department, without a waiver of the 50-percent financing limitation.

(e) The total secured debt in a superior position to the department’s loan plus the department’s loan shall not exceed the value of the collateral securing the loan.

(Amended by Stats. 2012, Ch. 558, Sec. 1. Effective January 1, 2013.)



50784

(a) The department may make loans from the fund to individual low-income residents of mobilehome parks that have converted to resident ownership or resident organizations that have converted or plan to convert a mobilehome park to resident ownership. The purpose of providing loans pursuant to this section is to reduce the monthly housing costs for low-income residents to an affordable level.

(b) Loans provided pursuant to this section shall be for a term of no more than 40 years and shall bear interest at a rate of 3 percent per annum, unless the department finds that a lower interest rate is necessary and will not jeopardize the financial stability of the fund.

(c) The department may establish flexible repayment terms for loans provided pursuant to this section if the terms are necessary to reduce the monthly housing costs for low-income residents to an affordable level, and do not represent an unacceptable risk to the security of the fund.

(d) Loans provided to low-income residents pursuant to this section shall be for the minimum amount necessary to reduce the borrower’s monthly housing costs to an affordable level. All of the following shall apply to loans to finance individual interests pursuant to this section:

(1) To the extent possible, loan amounts shall not exceed 50 percent of the acquisition costs of the individual interests in the mobilehome parks. However, the loan amounts may be for up to 100 percent of the acquisition costs of the individual interests in the mobilehome parks when approved by the department.

(2) The department may grant approval to exceed 50 percent of the acquisition costs of the individual interests only if both of the following are demonstrated:

(A) That the low-income resident has made an effort to secure additional funding from other sources and these funds are not available.

(B) That the low-income resident would be unable to purchase an individual interest without a waiver of the 50-percent financing limitation.

(3) The total indebtedness of the loan provided pursuant to this section plus any senior debt upon individual interests may not exceed 100 percent of the value of the collateral securing the loan, plus the amount of costs incidentally, but directly, related to the acquisition.

(e) Loans provided to resident organizations pursuant to this section shall be for the minimum amount necessary to reduce the monthly housing costs of low-income residents to an affordable level. All of the following shall apply to loans made to resident organizations pursuant to this section:

(1) To the extent possible, loan amounts shall not exceed 50 percent of the conversion costs attributable to the low-income spaces. However, the loan amounts may be for up to 95 percent of the conversion costs attributable to the low-income spaces when approved by the department.

(2) The department may grant approval to exceed 50 percent of the conversion costs attributable to low-income spaces only if both of the following are demonstrated:

(A) That the applicant has made an effort to secure additional funds from other sources and these funds are not available.

(B) That the project would not be feasible as determined by the department without a waiver of the 50-percent financing limitation.

(3) The total secured debt in a superior position to the department’s loan plus the department’s loan shall not exceed 115 percent of the value of the collateral securing the loan plus the amount of costs incidentally, but directly, related to the acquisition and, if applicable, rehabilitation of the park.

(f) Funds provided pursuant to this section shall not be used to assist residents who are not of low income or to reduce monthly housing costs for low-income residents to less than 30 percent of their monthly income.

(g) Subject to the restrictions of this subdivision, funds provided pursuant to this section may be used to finance the costs of relocating a mobilehome park to a more suitable site within the same jurisdiction if the department determines that the cost of the relocation, including any and all relocation costs to the affected households, is a more prudent expenditure of funds than the costs of needed or repetitive repairs to the existing park. Funds provided pursuant to this section shall not be used to relieve a park owner of any responsibility for covering the costs of mitigating the impacts of a park closure as may be provided for by local ordinance or pursuant to Section 65863.7 or 66427.4 of the Government Code.

(Amended by Stats. 2014, Ch. 493, Sec. 4. Effective September 20, 2014.)



50784.5

(a) The department may make loans from the Mobilehome Park Rehabilitation and Purchase Fund to a qualified nonprofit housing sponsor or a local public entity to acquire a mobilehome park, provided that no less than 30 percent of residents at the time of acquisition are low income.

(b) Loans may be provided pursuant to this section where either of the following applies:

(1) The park to be acquired has significant outstanding violations of the Mobilehome Parks Act (Part 2.1 (commencing with Section 18200)) that threaten the long-term viability of the park and that will be remedied by the purchaser.

(2) The department determines that the acquisition of the park will have a substantial benefit to low- and moderate-income homeowners and that the purchaser will maintain rents at levels affordable to lower income households.

(c) (1) Any mobilehome park purchased by a local public entity with a loan pursuant to this section shall be transferred to a qualified nonprofit housing sponsor or to a resident organization that plans to convert the park to resident ownership no later than three years from the date of loan closing, with all obligations under the loan assumed by the nonprofit organization or resident organization.

(2) If a local public entity has made a good faith effort, but has not been able, to transfer the park by the end of the three-year period, the entity may apply to the department for an additional three-year extension. Upon a determination by the department that the local public entity has made a good faith effort to transfer the park in accordance with paragraph (1), it shall have an additional three years from the expiration date of the first three-year period to consummate the transfer. The three-year extension shall only be granted once by the department for each loan to a local public entity.

(3) If a local public entity fails to make a good faith effort to transfer the park within the first three-year period, as determined by the department, or fails to transfer the park by the expiration date of the extended three-year period, it shall repay the loan in full to the department.

(d) All of the following shall apply to loans provided pursuant to this section:

(1) Loans shall be for a term of no more than 40 years and shall bear interest at a rate of 3 percent per annum unless the department finds that a lower interest rate is necessary and will not jeopardize the financial stability of the fund.

(2) The department may establish flexible repayment terms for loans provided pursuant to this section if the terms do not represent an unacceptable risk to the security of the fund.

(3) Loans shall be for the minimum amount necessary to bring the park into compliance with all applicable health and safety standards and to maintain the monthly housing costs of lower income residents at an affordable level.

(4) The total secured debt in a superior position to the department’s loan plus the department’s loan shall not exceed 115 percent of the value of the collateral securing the loan plus the amount of costs incidentally, but directly, related to the acquisition and rehabilitation of the park.

(e) In determining the eligibility for and amount of loans pursuant to this section, the department shall take into consideration, among other factors, all of the following:

(1) The current health and safety conditions in the park and the likelihood that conditions would be remedied without the loan.

(2) The degree to which the loan will benefit lower income homeowners.

(3) The age of the park and the age of the infrastructure that will be rehabilitated with the loan proceeds.

(f) Before providing financing pursuant to this section, the department shall require provision of, and approve, at least all of the following:

(1) Verification that either no park residents shall be involuntarily displaced as a result of the purchase or that the impacts of the displacement shall be mitigated as required under state and local law. For purposes of this requirement, compliance with Section 66427.5 of the Government Code shall be conclusively presumed to have mitigated economic displacement.

(2) Projected costs and sources of funds for all purchase and rehabilitation activities.

(3) Projected operating budget for the park after the purchase.

(4) A management plan for the operation of the park.

(Added by Stats. 2014, Ch. 493, Sec. 5. Effective September 20, 2014.)



50784.7

(a) The department may make loans to resident organizations or qualified nonprofit sponsors from the Mobilehome Park Rehabilitation and Purchase Fund for the purpose of assisting lower income homeowners to make needed repairs or accessibility-related upgrades to their mobilehomes. Loans made pursuant to these provisions shall meet both of the following requirements:

(1) The applicant entity has received a loan or loans pursuant to Section 50783, 50784, or 50784.5 for the purpose of assisting homeowners within a park proposed for acquisition or conversion.

(2) The applicant entity demonstrates sufficient organizational stability and capacity to manage a portfolio of individual loans over an extended time period. This capacity may be demonstrated by substantial successful experience performing similar activities or through other means acceptable to the department.

(b) The department may adopt guidelines to implement this section.

(Added by Stats. 2014, Ch. 493, Sec. 6. Effective September 20, 2014.)



50785

(a) In determining the eligibility for and amount of loans pursuant to this chapter, the department shall take into consideration, among other factors, all of the following:

(1) The reasonableness of the conversion costs relating to repairs, rehabilitation, construction, or other costs.

(2) Any administrative and security factors affecting the department’s program operation and administration.

(3) Whether or not the projects complement the implementation of a local housing program to preserve or increase the supply of housing for persons and families of low or moderate income.

(4) Whether or not state funds are utilized in the most efficient and effective manner.

(5) In the case of a loan to a qualified nonprofit housing sponsor or to a local public entity, evidence of resident participation in the conversion and management of the park, in the form of either resident participation on the board of directors of the entity that acquires ownership of the park, or the establishment of, and consultation with, a permanent resident advisory board.

(b) To the extent consistent with requests for assistance, the department shall allocate funds available for the purposes of this chapter throughout the state in accordance with identified housing needs, including seeking to allocate not less than 20 percent to rural areas.

(Amended by Stats. 2014, Ch. 493, Sec. 7. Effective September 20, 2014.)



50786

(a) The department shall adopt regulations for the administration and implementation of this chapter.

(b) The department shall obtain the best available security for loans made pursuant to this chapter. The security may include a note, deed of trust, assignment of lease, or other form of security on real or personal property that the department determines is adequate to protect the interests of the state. To the extent applicable, these documents and any regulatory provisions shall be recorded or referenced in a recorded document in the office of the county recorder of the county in which the mobilehome park is located.

(c) The degree of continuing regulatory control with respect to park operations and resident loans exercised by the department in making loans pursuant to this chapter shall be commensurate with the level of financial assistance provided and in all cases shall be adequate to protect the state’s security interest and ensure the accomplishment of the purposes of the program authorized by this chapter. The regulatory requirements shall be set forth in a regulatory agreement, deed of trust, or other lien, and any violation of these requirements shall be considered a violation of a security document. If loans are made to a qualifying nonprofit housing sponsor or local public entity, a regulatory agreement shall be recorded against the mobilehome park. This regulatory agreement shall contain provisions limiting occupancy, rents, and park operation for the entire loan term. The department may release individual spaces from the regulatory agreement only if they are purchased by residents who occupy them.

(d) Before providing financing pursuant to Sections 50783 and 50784, the department shall require provision of, and approve, at least all of the following:

(1) Verification at the time of application and prior to funding that at least two-thirds of the households residing in the mobilehome park support the plans for acquisition and conversion of the park.

(2) Verification that either no park residents shall be involuntarily displaced as a result of the park conversion or the impacts of the displacement shall be mitigated as required under state and local law. For purposes of this requirement, compliance with Section 66427.5 of the Government Code shall be conclusively presumed to have mitigated economic displacement.

(3) Verification that the conversion is consistent with local zoning and land use requirements, other applicable state and local laws, and regulations and ordinances.

(4) Projected costs and sources of funds for all conversion activities.

(5) Projected operating budget for the park during and after the conversion.

(6) A management plan for the conversion and operation of the park.

(7) If necessary, a relocation plan for residents not participating that is in compliance with Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code.

(e) The department shall, to the greatest extent feasible, do all of the following:

(1) Require participation by cities and counties in loan applications submitted pursuant to this chapter.

(2) Contract with private lenders or local public entities to provide program administration and to service loans made pursuant to this chapter.

(3) Give priority to applications for resident-owned parks.

(f) The department may provide technical assistance to loan applicants, or may contract with a qualified nonprofit entity to provide that technical assistance, and may include the reasonable costs of the technical assistance as a part of the loan principal.

(Amended by Stats. 2014, Ch. 493, Sec. 8. Effective September 20, 2014.)



50786.5

Notwithstanding any other provision of this chapter, where a city, county, or other local governmental entity has acquired a mobilehome park for the purpose of converting the park to resident ownership, and the department has entered into a binding agreement for the commitment of funds to the project, the department shall not require that more than a simple majority of households residing in the park actually purchase, or have opened escrow to purchase, interests or spaces in the park as a condition of disbursement of funds for loans made pursuant to Section 50784 to qualified individual households.

(Amended by Stats. 1999, Ch. 473, Sec. 7. Effective January 1, 2000.)






CHAPTER 11.5 - Emergency Housing and Assistance Program

50800

(a)  It is the intent of the Legislature to encourage the provision of shelter, with effective personal rehabilitation and self-sufficiency development services, to homeless persons at as low a cost and as quickly as possible, without compromising the health and safety of shelter occupants. It is also the intent of the Legislature to encourage the move of homeless persons from shelters to a self-supporting environment as soon as possible, to encourage provision of services for as many persons at risk of homelessness as possible, to encourage compatible and effective funding of homeless services, and to encourage coordination among public agencies that fund or provide services to homeless individuals, as well as agencies that discharge people from their institutions, including, but not limited to, child welfare agencies, health care programs, and jails and prisons. Because many communities currently provide shelter and limited services to individuals who are unable or unwilling to comply with traditional housing programs only during cold and wet weather and because year-round shelter will encourage these individuals to accept services and move toward permanent housing, it is also the intent of the Legislature to increase the availability of year-round shelter to meet the special needs of those individuals, including a Safe Haven that provides supportive housing for seriously mentally ill homeless persons.

(b)  There is hereby created the Emergency Housing and Assistance Program.

(c)  To the extent possible, the Emergency Housing and Assistance Program shall not conflict with the federal Stewart B. McKinney Homeless Assistance Act, as approved on July 22, 1987, cited as Public Law 100-77, as it is, from time to time, amended, and regulations promulgated thereunder by the United States Department of Housing and Urban Development, or its successor.

(Amended by Stats. 2000, Ch. 667, Sec. 2. Effective January 1, 2001.)



50800.5

(a)  There is hereby created in the State Treasury the Emergency Housing and Assistance Fund. Notwithstanding Section 13340 of the Government Code, all money in the fund is continuously appropriated to the department to carry out the purposes of this chapter. Any repayments, interest, or new appropriations shall be deposited in the fund, notwithstanding Section 16305.7 of the Government Code. Money in the fund shall not be subject to transfer to any other fund pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except to the Surplus Money Investment Fund.

(b)  All moneys in the Emergency Housing and Assistance Fund, created pursuant to Section 50800.5 as it existed prior to the effective date of the act that adds this chapter, shall be transferred, on the effective date of the act that adds this chapter, to the Emergency Housing and Assistance Fund created by subdivision (a).

(c)  The department may require the transfer of moneys in the Emergency Housing and Assistance Fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code. All interest, dividends, and pecuniary gains from these investments shall accrue to the Emergency Housing and Assistance Fund, notwithstanding Section 16305.7 of the Government Code.

(Repealed and added by Stats. 1993, Ch. 1022, Sec. 2. Effective October 11, 1993.)



50801

As used in this chapter:

(a)  “Department” means the Department of Housing and Community Development.

(b)  “Designated local board” means a group, including social service providers and a representative of local government, that has met department requirements for distribution of grants allocated by the department pursuant to this chapter.

(c)  “Director” means the Director of Housing and Community Development.

(d)  “Eligible organization” means an agency of local government or a nonprofit corporation that provides, or contracts with community organizations to provide, emergency shelter or transitional housing, or both.

(e)  “Emergency shelter” means housing with minimal supportive services for homeless persons that is limited to occupancy of six months or less by a homeless person. No individual or household may be denied emergency shelter because of an inability to pay.

(f)  “Nonurban county” means any county with a population of less than 200,000, as published in the most recent edition of Population Estimates of California Cities and Counties, E-1, prepared by the Department of Finance, Population Research Unit.

(g)  “Region” means a county or a consortium of counties voluntarily banding together by action of a designated local board.

(h)  “Safe Haven” means supportive housing for seriously mentally ill homeless persons, many of whom have cooccurring substance abuse problems, that have been unable or unwilling to participate in high demand housing programs.

(i)  “Transitional housing” means housing with supportive services for up to 24 months that is exclusively designated and targeted for recently homeless persons. Transitional housing includes self-sufficiency development services, with the ultimate goal of moving recently homeless persons to permanent housing as quickly as possible, and limits rents and service fees to an ability-to-pay formula reasonably consistent with the United States Department of Housing and Urban Development’s requirements for subsidized housing for low-income persons. Rents and service fees paid for transitional housing may be reserved, in whole or in part, to assist residents in moving to permanent housing.

(j)  “Urban county” means any county that is not a nonurban county.

(Amended by Stats. 2000, Ch. 667, Sec. 3. Effective January 1, 2001.)



50801.5

(a)  The department shall adopt regulations for the administration of the Emergency Housing and Assistance Program. The regulations shall govern the equitable distribution of funds in accordance with the intent and provisions of this chapter, and shall ensure that the program is administered in an effective and efficient manner. The regulations shall provide for reasonable delegation of authority to designated local boards, ensure that local priorities and criteria are reasonably designed to address the needs of homeless people, and ensure that designated local boards meet reasonable standards of inclusiveness, accountability, nondiscrimination, and integrity.

(b)  The regulations adopted pursuant to this section shall ensure that emergency shelter and services will be provided on a first-come-first-served basis for whatever time periods are established by the shelter. No individual or household may be denied shelter or services because of an inability to pay. Nothing in this provision shall be construed to preclude a shelter from accepting payment vouchers provided through any other public or private program so long as no shelter beds are reserved beyond sundown for that purpose. Notwithstanding Section 11135 of the Government Code or any other provision of law, nothing in this section shall be construed to preclude a provider of emergency shelter or transitional housing from restricting occupancy on the basis of any of the following:

(1)  Sex.

(2)  In the case of an emergency shelter or transitional housing offered exclusively to persons 24 years of age or younger pursuant to Section 11139.3 of the Government Code, on the basis of age.

(3)  Military veteran status, if the veterans served possess significant barriers to social reintegration and employment due to a physical or mental disability, substance abuse, or the effects of long-term homelessness that require specialized treatment and services and the provider of emergency shelter or transitional housing also provides the specialized treatment and services.

However, in the case of families, providers of emergency shelter or transitional housing shall provide, to the greatest extent feasible, adequate facilities within their range of services so that all members of a family may be housed together, regardless of age and gender.

(Amended by Stats. 2003, Ch. 776, Sec. 2. Effective January 1, 2004.)



50802

(a) The department shall ensure that not less than 20 percent of the moneys in the Emergency Housing and Assistance Fund shall be allocated to nonurban counties during any given fiscal year. If the funds designated for facilities operation that are allocated to nonurban counties are not awarded by the end of that fiscal year, then those unencumbered funds shall be allocated in the next fiscal year to urban counties. Funds for capital development that are not awarded by the end of the second fiscal year shall be awarded in the subsequent fiscal year to urban counties.

(b) The amount of funds that the department allocates from the Emergency Housing and Assistance Fund to each region, excluding funds allocated pursuant to subdivision (a), shall be based upon a formula that accords at least 20 percent weight to each of the following factors:

(1) The relative number of persons in the region below the poverty line according to the most recent federal census, updated, if possible, with an estimate by the Department of Finance, compared to the total of the urban counties.

(2) The relative number of persons unemployed within each region, based on the most recent one-year period for which data is available, compared to the total of the urban counties.

(c) Grant funds shall be disbursed as expeditiously as possible by the department.

(d) The department shall use not more than 5 percent of the amount available for funds pursuant to this chapter to defray the department’s administrative costs pursuant to this chapter.

(e) Notwithstanding any other provision of this chapter, the department shall distribute funds appropriated for purposes of the activities specified in paragraphs (2) and (7) of subdivision (a) of Section 50803 as grants in the form of forgivable deferred loans, subject to all of the following:

(1) (A) Funding shall be made available to each project as a loan with a term of five years for rehabilitation, seven years for substantial rehabilitation, 10 years for acquisition and rehabilitation or new construction, or 20 years for conversion to permanent supportive housing for homeless families and individuals. Each deferred loan shall be secured by a deed of trust and promissory note. Repayment of the loan shall be deferred as long as the project is used as an emergency shelter, permanent supportive housing, or transitional housing. At the completion of the specified year term, the loan shall be forgiven. If a transfer or conveyance of the project property, however, occurs prior to that time that results in the property no longer being used as an emergency shelter, permanent supportive housing, or transitional housing, the department shall terminate the grant and require the repayment of the deferred loan in full.

(B) If the property is transitioned from an emergency shelter or transitional housing to permanent supportive housing, and serves people who are homeless or at risk of homelessness, the loan may also be deferred and forgiven according to subparagraph (A), as if it had remained an emergency shelter or transitional housing. Prior to a transition, a project shall obtain department approval to transition to permanent supportive housing to ensure that the proposed transition is consistent with this subdivision. In considering whether to approve a transition, the department shall evaluate the following factors: the suitability of the building for use as permanent supportive housing and project financial feasibility. A project transitioned to permanent supportive housing pursuant to this subdivision shall have a loan term of 20 years from the beginning of its approved use as permanent supportive housing for people who are homeless or at risk of homelessness. If a transitioned project property is no longer being used as permanent supportive housing for people who are homeless or at risk of homelessness, the department shall terminate the loan and require repayment of the deferred loan in full.

(i) For purposes of this subparagraph, “permanent supportive housing” has the same meaning as the term “supportive housing,” as defined in paragraph (2) of subdivision (b) of Section 50675.14.

(ii) For purposes of this subparagraph, “people who are homeless” means individuals described in Section 11302 of Title 42 of the United States Code, and paragraph (2) of subdivision (e) of Section 11139.3 of the Government Code.

(2) Applications for funding shall be made pursuant to department-issued statewide “Notices of Funding Availability” without the need for additional regulations.

(3) The department shall set forth the criteria for evaluating applications in the “Notices of Funding Availability” and shall make deferred loans based on those applications that best meet the criteria.

(4) The department shall specify in the “Notice of Funding Availability” both maximum and minimum grant amounts that may be varied for urban and nonurban counties.

(5) Contracts for projects that have not begun construction within the initial 12-month period shall be terminated and funds reallocated. The department, however, may extend this period by a period not to exceed 12 months.

(Amended by Stats. 2013, Ch. 495, Sec. 1.5. Effective January 1, 2014.)



50802.5

(a) The department shall issue a notice or notices of funding availability to potential applicants and designated local boards, as applicable, as soon as possible after funding becomes available for the Emergency Housing and Assistance Program. Each notice of funding availability shall indicate the amounts and types of funds available under this program.

(b) A designated local board, or the department in the absence of a designated local board, shall solicit, receive, and select among applications for grants pursuant to this chapter from eligible organizations through an open, fair, and competitive process. These applications shall be ranked and selected by a designated local board, or by the department in the absence of a designated local board.

(c) Notwithstanding subdivision (b), the department may restrict a designated local board from selecting any application requesting a grant for capital developments if the amount requested by the application exceeds the limits determined by the department, and the department determines that the designated local board is not qualified to evaluate the application. The department shall establish criteria for distinguishing between a designated local board that may be so restricted and a designated local board that would not be so restricted. A designated local board may appeal to the director, or to the director’s designee, any decision made by the department pursuant to this subdivision. The department, by June 30, 2001, shall consider increasing the maximum grant limits to three hundred thousand dollars ($300,000) for operating grants and five hundred thousand dollars ($500,000) for capital grants.

(d) The department, or the designated local board, as applicable, shall not grant more than one million dollars ($1,000,000) to any eligible organization within a region in a funding round even if the eligible organization has filed multiple applications.

(e) The department shall determine requirements of the grant contract and shall contract directly with the grant recipient. The department shall not delegate this function to the designated local boards. Eligible designated local boards may use a percentage of the regional award funds to defray administrative costs. The department shall establish this percentage, which shall not exceed 2 percent.

(f) The designated local board shall regulate the performance of any grant contract within their region, subject to department oversight and requirements established by the department.

(g) The department shall not perform a secondary rating or ranking review on those grant applications that have been solicited, received, and selected by a designated local board according to a local ranking criterion that has been approved by the department.

(h) Notwithstanding any other provision of this chapter, if the Housing and Emergency Shelter Trust Fund Act of 2002 is approved by the voters, funds allocated pursuant to paragraph (2) of subdivision (a) of Section 53533 shall be administered by the department in a manner consistent with the restrictions and authorizations contained in provision 3 of Item 2240-105-0001 of the Budget Act of 2000, except that any appropriations in that item shall not apply. The competitive system used by the department shall incorporate priorities set by the designated local boards and their input as to the relative merits of submitted applications from within the designated local board’s county in relation to those priorities.

In addition, the funding limitations contained in this section shall not apply to the appropriation in that budget item.

(Amended by Stats. 2002, Ch. 26, Sec. 1.7. Effective April 22, 2002. Operative after November 5, 2002 (Prop. 46 was adopted) by Sec. 9 of Ch. 26.)



50803

(a) Grants awarded by the department pursuant to this chapter shall be used by a grant recipient to defray costs of eligible activities defined in department regulations or guidelines, including, but not limited to, any of the following activities:

(1) Operating facilities, including, but not limited to, operations staff salaries, maintenance, repair, utilities, equipment, and debt reduction.

(2) Providing for capital development programs, such as acquisition, leasing, construction, and rehabilitation of sites for emergency shelter and transitional housing for homeless persons.

(3) Administrative costs.

(4) Operating expenses relating to supervising and counseling clients.

(5) Providing residential rental assistance.

(6) Leasing or renting rooms for provision of temporary shelter.

(7) Capital development loans for the conversion of emergency shelter or transitional housing to permanent supportive housing for homeless families or individuals. The department shall establish the maximum loan limits for the loans in the notice of funding availability.

(8) Providing effective approaches to rapidly rehouse homeless clients. Eligible activities include, but are not limited to, homeless system assessments, street outreach and housing and services engagement efforts, coordinated care services, housing location and stabilization services, and rental assistance costs, including deposits and costs necessary for occupancy.

(b) Funds allocated to a nonurban county pursuant to subdivision (a) of Section 50802 may be used to pay the cost of leasing or renting individual units, hotel rooms, or motel rooms for use as emergency shelters. No more than 15 percent of the funds allocated to a region other than a nonurban county shall be expended for this purpose.

(c) By regulation, the department shall establish a level, not to exceed 5 percent of a grant award, which any eligible recipient may use to defray administrative costs.

(Amended by Stats. 2013, Ch. 488, Sec. 2. Effective January 1, 2014.)



50803.5

Each designated local board shall provide a process for appeal of its decisions and comply with the requirements of this chapter and the regulations promulgated hereunder.

(Repealed and added by Stats. 1993, Ch. 1022, Sec. 2. Effective October 11, 1993.)



50804

(a)  Each designated local board shall submit to the department for approval, a local emergency shelter strategy for its region, describing the procedures for complying with requirements pursuant to this chapter and the regulations promulgated thereunder. The department shall establish, by regulation, the types of information that each designated local board shall include in the strategy, including, but not limited to, each of the following:

(1)  A statement of goals and how goals will be achieved.

(2)  A statement of priorities and how the priorities complement the local continuum of care planning process.

(3)  A description of the application process and ranking criteria for the Emergency Housing and Assistance Program.

(4)  Copies of application forms for the Emergency Housing and Assistance Program that the designated local board will use to evaluate requests for grants.

(5)  A statement of how grant recipients shall be encouraged to develop year-round emergency shelters and transitional housing to meet the diverse needs of the homeless populations that include families, youth, and persons with physical and mental disabilities, people who are addicted to alcohol and drugs, people living with HIV/AIDS, veterans, the elderly, and pregnant women. Also, a description of how the local plan serves the needs of individuals and families at risk of homelessness as a result of eviction.

(b)  The department shall establish a deadline, by which date the designated local board shall be required to submit a strategy for the department’s review.

(c)  Upon the department’s approval of a strategy, the designated local board shall make the strategy broadly available to shelter and service providers and to other interested persons in its region.

(Amended by Stats. 2000, Ch. 667, Sec. 7. Effective January 1, 2001.)



50804.5

(a)  Project budgets may be changed, within limits established by the department.

(b)  Funds allocated to a region shall remain available for funding applications within the region for a time period or dollar limit to be specified by department regulations. The department may designate a time period or dollar limit for the distribution of capital development funds that is different from the time period or dollar limit for the distribution of noncapital development funds. When the designated local board is unable to distribute funds during the time period designated by the department, the funds shall revert to the fund for distribution.

(Added by Stats. 1993, Ch. 1022, Sec. 2. Effective October 11, 1993.)



50805

(a)  The director shall establish a statewide advisory body on emergency and transitional housing. The department shall consult with the advisory body in the development of regulations and guidelines for certification of designated local boards, requirements for the local emergency shelter strategies, assessment of statewide needs of homeless persons and providers of services to homeless persons, coordination of services and funds of state agencies, and general guidance and direction related to this chapter. The director shall establish, and the department shall begin consulting with, the advisory body within 30 days of the operative date of the act that adds this chapter.

(b)  The advisory body established pursuant to this section shall be appointed by, and serve at the pleasure of, the director and shall represent a broad range of representatives of designated local boards, emergency shelter providers, and transitional housing providers from throughout the state. There shall be at least one member who is homeless or formerly homeless; at least one member who represents a statewide nonprofit advocacy organization concerned with homelessness and low-cost affordable housing; one member who represents a designated local board; one member who represents a federal interagency council concerned with homeless issues; one member representing state services for homeless persons; one member who is a residential building owner or manager; one member who is a commercial building owner or manager; and one member of the public. The department shall not use funds made available pursuant to this chapter to fund the activities of the advisory body.

(Repealed and added by Stats. 1993, Ch. 1022, Sec. 2. Effective October 11, 1993.)



50806.5

The department may adopt emergency regulations to implement this chapter, with respect to award of funds and the administration of the program, to the extent necessary before the department issues the first notice of funding availability pursuant to Section 50802.5. The adoption of emergency regulations shall be conclusively presumed to be necessary for the immediate preservation of the public peace, health, safety, or general welfare within the meaning, or purposes, of Section 11346.1 of the Government Code. Any changes in regulations made by the department pursuant to this section shall be identified in the notice of funding availability published by the department pursuant to Section 50802.5.

(Added by Stats. 1993, Ch. 1022, Sec. 2. Effective October 11, 1993.)






CHAPTER 12 - Community Development Block Grant Program Funds

50825

It is the intent of the Legislature in enacting this chapter to ensure that funds allocated to the state pursuant to the federal State Community Development Block Grant Program (42 U.S.C. 5306(d)), and administered by the department, be of maximum benefit in meeting the housing and economic development needs of persons and families of low or moderate income. The Legislature intends that these funds be provided to eligible cities and counties that encourage new housing developments and economic development and which need the funds to support those developments. It is the intent of the Legislature to reaffirm established state policy that each eligible city or county contribute to meeting the statewide housing goals, or contribute to meeting the state’s urgent need to halt the flow of jobs out of California by working to retain and expand existing businesses and attract new businesses that provide jobs to low- and moderate-income persons and families, or do both, and that funds allocated pursuant to this chapter be distributed accordingly.

(Amended by Stats. 2005, Ch. 197, Sec. 1. Effective January 1, 2006.)



50826

As used in this chapter:

(a) “Eligible city or county” means an area which is not a metropolitan city or part of an urban county, as defined by paragraphs (4) and (6), respectively, of subsection (a) of Section 5302 of Title 42 of the United States Code.

(b) “NOFA” means notice of funding availability, a public announcement that an estimated amount of funding will be awarded by a department program according to specified criteria and schedules.

(c) “Persons and families of low or moderate income” means persons and families whose income does not exceed 80 percent of the area median income, adjusted for family size, as determined pursuant to regulations adopted by the department.

(d) “Program” means the State Community Development Block Grant Program created pursuant to federal law (42 U.S.C. 5301, et seq.).

(Amended by Stats. 2005, Ch. 197, Sec. 2. Effective January 1, 2006.)



50827

Thirty percent of the annual allocation of federal Small Cities Community Development Block Grant funds shall be set aside for economic development projects and programs specified in Sections 50832, 50832.1, 50833, and 50834. All funds made available pursuant to the program shall, consistent with the requirements of subsection (c) of Section 5301 of Title 42 of the United States Code, be utilized to provide decent housing, a suitable living environment, and expanding economic opportunities, principally for persons and families of low or moderate income.

(Amended by Stats. 1994, Ch. 884, Sec. 2. Effective January 1, 1995.)



50828

Not less than 51 percent of the funds made available to the department pursuant to the program shall be utilized by the department to make grants to eligible cities or counties for the purpose of providing or improving housing opportunities for persons and families of low or moderate income or for purposes directly related to the provision or improvement of housing opportunities for persons and families of low or moderate income, including, but not limited to, the construction of infrastructure.

(Added by Stats. 1983, Ch. 963, Sec. 1.)



50829

As a condition of receiving funds pursuant to this chapter, an eligible city or county shall submit a housing element to the department in accordance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code. However, except as otherwise provided in Section 50830, no application for funds shall be denied because of the content of the housing element or because of the findings made by the department pursuant to Section 65585 of the Government Code.

(Added by Stats. 1983, Ch. 963, Sec. 1.)



50830

(a)  Except as otherwise provided in subdivisions (b) and (c), no city or county shall be eligible to receive funds pursuant to this chapter if the city or county has adopted a general plan, ordinance, or other measure which directly limits, by number, either of the following:

(1)  The building permits that may be issued for residential construction.

(2)  The buildable lots which may be developed for residential purposes.

(b)  Subdivision (a) shall not apply to either of the following:

(1)  An ordinance adopted by a city or county which does any of the following:

(A)  Imposes a moratorium, to protect the public health and safety, on residential construction for a specified period of time, if, under the terms of the ordinance, the moratorium will cease when the public health and safety is no longer jeopardized by the construction.

(B)  Creates agricultural preserves pursuant to Chapter 7 (commencing with Section 51200) of Part 2 of Division 1 of Title 5 of the Government Code.

(C)  Was adopted pursuant to a specific requirement of a state or multistate board, agency, department, or commission.

(2)  A city or county which has a housing element that the department has found to be adequate pursuant to subdivision (c) of Section 65585 or which is deemed to be in compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code pursuant to Section 65586 of the Government Code at the time the city or county applies for funds under the program, unless a final order has been issued by a court in which the court determined that the housing element is not in compliance with Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(c)  A city or county which has adopted a general plan, ordinance, or other measure subject to the restrictions of subdivision (a), which are not exempted by subdivision (b), may, notwithstanding subdivision (a), receive funds pursuant to this chapter if the use of the funds is restricted for housing for persons and families of low or moderate income. However, applications from cities or counties which have not adopted a general plan, ordinance, or other measure subject to the restrictions of subdivision (a) shall, to the extent that eligible applications for grants exceed the amount available for distribution pursuant to this chapter, have priority over applications from cities or counties which have adopted such a general plan, ordinance, or other measure which are not exempted by subdivision (b).

(Added by Stats. 1983, Ch. 963, Sec. 1.)



50831

One and one-fourth percent of the funds made available to the department under the program shall be utilized by the department to make grants to cities and counties who apply to the department for those funds on behalf of Indian tribes that do not fall within the meaning of Indian tribe, as defined by paragraph (17) of subsection (a) of Section 5302 of Title 42 of the United States Code. Those funds shall be utilized by those Indian tribes for the same purposes as those specified in Section 50828.

(Added by Stats. 1983, Ch. 963, Sec. 1.)



50832

(a) In order to ensure that a city or county may apply for both economic development and general program grants pursuant to this chapter in the same year, each applicant shall have a maximum grant request limitation as determined by the department and announced in the applicable NOFA, excluding general allocation planning and technical assistance grants and economic development allocation planning and technical assistance grants made available under Section 50833, of which a maximum amount as determined by the department and announced in the applicable NOFA, per year may be used for either general program or economic development applications. These limitations may be waived for the economic development allocation based upon available economic development funds after September 1 of each year. The department shall aggressively inform eligible cities and counties of the eligibility criteria and requirements under this section and in Section 50833.

(b) Except for applications specified in Section 50832.1, applications for all activities or set-asides under this section and Section 50833 shall be evaluated on a first-in, first-served basis.

(c) For all economic development applications under this section or Section 50833, including economic development assistance grants, the department shall develop project standards and rating factors which meet the minimum requirements of federal statutes for eligible projects and that meet National Objectives.

(d) A jurisdiction may submit multiyear proposals for a period not exceeding three years in duration.

(Amended by Stats. 2012, Ch. 386, Sec. 1. Effective January 1, 2013.)



50832.1

(a)  The department is authorized to utilize specified amounts of the economic development set aside for a reservation of funds program to establish or enhance local revolving loan fund programs.

(b)  To the extent that the department determines that some local communities lack capacity to apply for and administer projects under this section and Section 50832, the department may utilize federal training dollars to provide training services to those communities. In providing training, the department may contract with training entities, provide the training directly, or make stipends available for that training.

(c)  Utilizing only existing Community Development Block Grant administrative funds, the department shall make every effort to assist communities unable to demonstrate compliance with federal regulations to come into compliance, which may include providing communities training in revolving loan fund administration through outside contractors.

(Added by Stats. 1994, Ch. 884, Sec. 4. Effective January 1, 1995.)



50833

(a) The department shall determine and announce in the applicable NOFA the percentage of the total amount of the State Block Grant Program funds set aside for economic development that shall be allocated to make economic development planning and technical assistance grants to eligible small cities or counties for business attraction, retention, and expansion programs for the development of local economic development strategies, predevelopment grant feasibility studies, and downtown revitalization programs. Eligible small cities or counties may contract with public agencies or nonprofit economic development corporations and other eligible subgrantees or for-profit corporations or entities to provide these services. Each applicant shall be required to provide a cash match of up to 25 percent of the total amount requested. A technical assistance grant received under this set-aside is in addition to the city or county ceiling, under Section 50832, or its ability to apply under the economic development or general program set-asides. The department shall determine and announce in the applicable NOFA the maximum per year grant amount. Each applicant shall not receive more than two grants per year and shall be eligible to apply each year, although no applicant shall receive grants in excess of the maximum amount determined by the department and announced in the applicable NOFA in any one year. Funds not applied for or allocated under this section may be used for other economic development purposes under Sections 50832 and 50832.1.

(b) The department shall determine and announce in the applicable NOFA the percentage of the total amount of the State Block Grant Program funds not used for economic development that shall be set aside to make technical assistance grants to eligible small cities or counties for purposes including, but not limited to: inventory of housing needing rehabilitation in the district, income surveys of area residents, and any general studies of housing needs in the district. Each applicant shall be required to provide a cash match of up to 25 percent of the total amount requested. A technical assistance grant received under this set-aside is in addition to the city or county ceiling or its ability to apply under the economic development or general program set-asides. Unexpended funds allocated under this section shall revert to the general program, but not to the economic development set-aside. The department shall determine and announce in the applicable NOFA the maximum grant amount per application. Each applicant shall not receive more than two grants per year and shall be eligible to apply each year, although no applicant shall receive grants in excess of the maximum amount determined by the department and announced in the applicable NOFA in any one year.

(c) If, under federal law, the economic development planning and technical assistance grants and the general allocation planning and assistance grants are considered to be administrative expenditures, the department may reduce the percentages of the set-asides by up to the amount necessary to remain within the allowable limits for administrative expenditures.

(d) Two or more jurisdictions may pool their funds and make a joint application for the same project.

(e) General administrative activity planning studies shall not be counted against allocations under this section.

(Amended (as amended by Stats. 2005, Ch. 197, Sec. 5) by Stats. 2008, Ch. 95, Sec. 3. Effective January 1, 2009.)



50833.1

(a)  In the event that the department is allocated supplemental funds in excess of the state’s annual program allocation pursuant to subdivision (d) of Section 5306 of Title 42 of the United States Code to meet an extraordinary need, including funds provided to serve as an economic stimulus to the economy of California, or in the event that federal funds are required to be set aside from the department’s annual allocation pursuant to federal law or regulation, the department may distribute these supplemental or federally mandated set-aside funds pursuant to guidelines to be set forth in a special Notice of Funding Availability.

(b)  The distribution of supplemental or federally mandated set-aside funds under this section shall not be subject to the requirements of Sections 50831, 50832, and 50833, and shall be made notwithstanding any special allocations specified in Subchapter 2 (commencing with Section 7050) of Chapter 7 of Division 1 of Title 25 of the California Code of Regulations.

(c)  The guidelines for the distribution of supplemental allocations and federally mandated set-aside funds shall not be subject to any provision of Subchapter 2 (commencing with Section 7050) of Chapter 7 of Division 1 of Title 25 of the California Code of Regulations that the department determines to be in conflict with the purpose of, or impair the achievement of the goals of, the supplemental allocation or the federally mandated set-aside funds.

(d)  The department may adopt emergency regulations to implement this section. The adoption of any emergency regulations to implement this section that are filed with the Office of Administrative Law within one year of the effective date of the federal act that allocates these supplemental funds shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Added by Stats. 1994, Ch. 198, Sec. 3. Effective July 18, 1994.)



50834

(a)  The department shall prepare a separate and discrete training manual and request for proposal for the economic development set-aside. The department shall ensure that it can respond to requests for grants as rapidly as possible. Once an economic development project award is approved by the director, a contract shall be executed and funds made available as soon as possible.

(b)  Any program income received by a city or county grantee, or any loan repayments made by a beneficiary to a grantee, may be utilized by the city or county grantee for any activity currently eligible under federal law and regulations, provided that the department determines that the beneficiary or grantee has complied reasonably with the terms and conditions described in the contract between the grantee and the department.

(c)  Any economic development set-aside of funds not encumbered for funding of a project by the end of the federal contract period shall revert to the general program and be set aside for use if approved projects for which no funds are available are pending.

(d)  The department shall conditionally commit economic development allocations to projects that meet the requirements of this chapter up front, contingent upon the applicant receiving those other funding commitments necessary to complete the project.

(Amended by Stats. 2001, Ch. 745, Sec. 141. Effective October 12, 2001.)






CHAPTER 12.5 - California Home and Homeownership and Opportunity for People Everywhere (Hope for California Program)

50835

(a)  The Legislature finds and declares all of the following:

(1)  In 1990, the Cranston-Gonzalez National Affordable Housing Act was enacted by the Congress and President of the United States as Public Law 101-625. The act affirms as a national goal that every American family be able to afford a decent home in a suitable environment. The act authorizes fifty-two billion dollars ($52,000,000,000) of expenditures on housing and community development during federal fiscal years 1991 and 1992.

(2)  Titles II and IV of the National Affordable Housing Act enacted the HOME Investment Partnerships Act programs and the Homeownership and Opportunity for People Everywhere (HOPE) program, respectively. A requirement of the HOME and HOPE legislation is that a portion of the funding for each recipient project shall be matched by funds from nonfederal sources in order to carry out the homeownership program.

(b)  In enacting this chapter, it is therefore the intent of the Legislature to provide a mechanism for California to fulfill the nonfederal matching funds requirements.

(Added by Stats. 1991, Ch. 879, Sec. 1.)



50836

(a)  Local government agencies may exempt, for a period of up to 20 years, from local taxes, fees, or assessments, any housing project owned or operated by a nonprofit entity, a for-profit entity, a limited equity cooperative, or any other entity which qualifies for, and receives, federal aid under either Title II or IV of the Cranston-Gonzalez National Affordable Housing Act (Public Law 101-625).

(b)  Redevelopment agencies which use their non-low- and moderate-income funds to participate in funding projects which also receive funding pursuant to either Title II or IV of the Cranston-Gonzalez National Affordable Housing Act (Public Law 101-625) shall include that activity in their annual reports prepared pursuant to Section 33080.1.

(c)  The California Housing Insurance Fund may use its resources to assist nonprofit corporations exempt from federal income taxes pursuant to Section 501(c)(3) of the Internal Revenue Code, redevelopment agencies, local finance agencies, and for-profit corporations which receive funding pursuant to either Title II or IV of the Cranston-Gonzalez National Affordable Housing Act (Public Law 101-625).

(Added by Stats. 1991, Ch. 879, Sec. 1.)



50836.5

(a)  It is the intent of the Legislature in enacting this section to assist the State of California in maximizing its participation in the HOME and HOPE programs.

(b)  Notwithstanding Section 33334.2, 33334.3, or any other provision of law:

(1)  To the extent there is a conflict between the requirements of subdivision (b) of Section 33334.3 relating to the repayment of moneys loaned from the Low and Moderate Income Housing Fund and the regulations of the HOME and HOPE programs, the federal requirements shall prevail. This paragraph shall not apply to any other moneys received or administered by a redevelopment agency.

(2) A  redevelopment agency may not include moneys received pursuant to the HOME or HOPE programs in making a finding pursuant to paragraph (3) of subdivision (a) of Section 33334.2.

(Added by Stats. 1992, Ch. 607, Sec. 1. Effective January 1, 1993.)






CHAPTER 13 - Housing Trust Fund

50842.1

The Legislature finds and declares all of the following:

(a) Local housing trusts are locally developed responses to regional housing needs and are responsive to local control.

(b) Local housing trusts have an excellent record of accomplishment of serving as efficient vehicles for disbursing resources at the local level.

(c) As of January 1, 2006, there were 21 city and nine county housing trusts throughout California producing thousands of units of affordable housing, through the utilization of millions of dollars of locally generated funds, resulting in the leverage of millions more for the development of affordable housing.

(d) Housing trusts are local sources of revenue for affordable housing and very often are a direct result of local constituencies coming together around affordable housing. These relationships are often long term and include a broad set of community players that go beyond the traditional supporter of affordable housing.

(Added by Stats. 2006, Ch. 892, Sec. 1. Effective September 30, 2006.)



50842.2

There is hereby established the Local Housing Trust Fund Matching Grant Program, to be administered by the department, for the purpose of supporting local housing trust funds dedicated to the creation or preservation of affordable housing as described in this section. Local housing trust funds shall be derived on an ongoing basis from private contributions or governmental sources that are not otherwise restricted in use for housing programs.

(Added by Stats. 2006, Ch. 892, Sec. 2. Effective September 30, 2006.)



50843

(a) This section applies only to grants awarded pursuant to this chapter from funds made available pursuant to Part 11 (commencing with Section 53500).

(b) The department may make matching grants available to cities and counties, or a city and county, that have created, funded, and operated housing trust funds prior to January 1, 2003, and to existing charitable nonprofit organizations described in Section 501(c)(3) of the Internal Revenue Code that have created, funded, and operated housing trust funds prior to January 1, 2003. These funds shall be awarded through the issuance of a Notice of Funding Availability (NOFA). The department may establish competitive criteria consistent with the funding priorities used in the Multifamily Housing Program (Chapter 6.7 (commencing with Section 50675)) to be used in the event that applications exceed the funds available. Applicants that provide matching funds from a source or sources other than impact fees on residential development shall receive a priority for funding.

(c) The department may make matching grants available to new local housing trusts created by cities and counties, or a city and county, and to fund new housing trusts created by charitable nonprofit organizations described in Section 501(c)(3) of the Internal Revenue Code that provide low-income housing assistance. As used in this section, “new housing trust” means a housing trust that was not in existence prior to January 1, 2003. The department may consider grant applications, submitted pursuant to this subdivision, and determine their eligibility for funding, in the order in which they are received.

(d) Housing trusts eligible for funding under this section shall have the following characteristics:

(1) They utilize a public or joint public and private fund established by legislation, ordinance, resolution, or a public-private partnership to receive specific revenue to address local housing needs.

(2) They receive ongoing revenues from dedicated sources of funding such as taxes, fees, loan repayments, or private contributions.

(e) The minimum allocation to an applicant shall be one million dollars ($1,000,000), and no applicant may receive an allocation in excess of two million dollars ($2,000,000). All funds provided pursuant to this section shall be matched on a dollar-for-dollar basis. No application shall be considered unless the department has received adequate documentation of the deposit in the local housing trust fund of the local match and the identity of the source of matching funds. Applicants shall be required to continue funding the local housing trust fund from these identified local sources, and continue the trust in operation, for a period of no less than five years from the date of award. If the funding is not continued for a five-year period, then (1) the amount of the department’s grant to the local housing trust fund, to the extent that the trust fund has unencumbered funds available, shall be immediately repaid, and (2) any payments from any projects funded by the local housing trust fund that would have been paid to the local housing trust fund shall be paid instead to the department and used to fund projects under the Multifamily Housing Program, or its successor. The total amount paid to the department pursuant to (1) and (2), combined, shall not exceed the amount of the department’s grant.

(f) Funds shall be used to provide loans for the construction of rental housing projects, or for construction of units within rental housing projects, affordable to, and restricted for, very low income persons and families earning less than 60 percent of the area median income. All assisted units shall be restricted for not less than 55 years. Loan repayments shall accrue to the grantee housing trust, or to the department if the trust is no longer in existence.

(g) In order for a city, county, or city and county to be eligible for funding, the applicant shall have, at the time of application, an adopted housing element that the department has determined, pursuant to Section 65585 of the Government Code, is in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code. In order for a nonprofit organization applicant to be eligible for funding, the applicant shall agree to utilize funds provided under this chapter only for projects located in cities, counties, or a city and county that have, at the time of application, an adopted housing element that the department has determined, pursuant to Section 65585 of the Government Code, to be in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code. For the purposes of this section, eligible local housing trust funds may not include any ongoing restricted fund that is required to be established pursuant to federal or state law.

(h) Recipients shall have held, or shall agree to hold, a public hearing or hearings to discuss and describe the project or projects that will be financed with funds provided pursuant to this section. As a condition of receiving a grant pursuant to this section, any nonprofit organization shall agree that it will hold one public meeting a year to discuss the criteria that will be used to select projects to be funded. That meeting shall be open to the public, and public notice of this meeting shall be provided, except to the extent that any similar meeting of a city or county would be permitted to be held in closed session.

(i) No more than 5 percent of the funds appropriated to the department pursuant to subparagraph (C) of paragraph (1) of subdivision (a) of Section 53533 shall be used to pay the costs of administration of this section.

(j) A local housing trust fund shall encumber funds provided pursuant to this section no later than 54 months after receipt. Any funds not encumbered within that period shall revert to the department for use in the Multifamily Housing Program.

(k) Recipients shall be required to file periodic reports with the department regarding the use of funds provided pursuant to this section. No later than December 31, 2005, the department shall provide a report to the Legislature regarding the number of trust funds created, a description of the projects supported, the number of units assisted, and the amount of matching funds.

(l) This program shall be operated under guidelines adopted by the department and shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2007, Ch. 596, Sec. 17. Effective January 1, 2008.)



50843.5

(a) Subject to the availability of funding, the department shall make matching grants available to cities, counties, cities and counties, and charitable nonprofit organizations organized under Section 501(c)(3) of the Internal Revenue Code that have created and are operating or will operate housing trust funds. These funds shall be awarded through the issuance of a Notice of Funding Availability (NOFA).

(1) Applicants that provide matching funds from a source or sources other than impact fees on residential development shall receive a priority for funding.

(2) The department shall set aside funding for new trusts, as defined by the department in the NOFA. Notwithstanding any other law, the department shall issue a new NOFA by June 30, 2014, for new trusts, and, for purposes of this NOFA, a new trust shall include an existing trust for which the matching funds come from a new revenue source identified or created on or after June 30, 2012. For purposes of this paragraph, a new revenue source shall include, but is not limited to, a new tax, fee, contribution of public or private funds not already dedicated to housing, or an increase in an existing tax or fee directly adopted by a city, county, or city and county. The department may issue this NOFA pursuant to guidelines that shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Housing trusts eligible for funding under this section shall have the following characteristics:

(1) Utilization of a public or joint public and private fund established by legislation, ordinance, resolution, or a public-private partnership to receive specific revenue to address local housing needs.

(2) Receipt of ongoing revenues from dedicated sources of funding such as taxes, fees, loan repayments, or private contributions.

(c) The minimum allocation to an applicant that is a newly established trust shall be five hundred thousand dollars ($500,000). The minimum allocation for all other trusts shall be one million dollars ($1,000,000). An applicant may not receive an allocation in excess of two million dollars ($2,000,000) per NOFA, and a trust that has previously received a grant through the program may not receive an allocation in excess of one million dollars ($1,000,000) per NOFA. All funds provided pursuant to this section shall be matched on a dollar-for-dollar basis with moneys that are not required by any state or federal law to be spent on housing. An application for an existing housing trust shall not be considered unless the department has received adequate documentation of the deposit in the local housing trust fund of the local match and the identity of the source of matching funds. An application for a new trust shall not be considered unless the department has received adequate documentation, as determined by the department, that an ordinance imposing or dedicating a tax or fee to be deposited into the new trust has been enacted or the applicant has adopted a legally binding commitment to deposit matching funds into the new trust. Funds shall not be disbursed by the department to any trust until all matching funds are on deposit and then funds may be disbursed only in amounts necessary to fund projects identified to receive a loan from the trust within a reasonable period of time, as determined by the department. Applicants shall be required to continue funding the local housing trust fund from these identified local sources, and continue the trust in operation, for a period of no less than five years from the date of award. If the funding is not continued for a five-year period, then (1) the amount of the department’s grant to the local housing trust fund, to the extent that the trust fund has unencumbered funds available, shall be immediately repaid, and (2) any payments from any projects funded by the local housing trust fund that would have been paid to the local housing trust fund shall be paid instead to the department and used for the program or its successor. The total amount paid to the department pursuant to (1) and (2), combined, shall not exceed the amount of the department’s grant.

(d) (1) Funds shall be used for the predevelopment costs, acquisition, construction, or rehabilitation of the following types of housing or projects:

(A) Rental housing projects or units within rental housing projects. The affordability of all assisted units shall be restricted for not less than 55 years.

(B) Emergency shelters, safe havens, and transitional housing, as these terms are defined in Section 50801.

(C) For-sale housing projects or units within for-sale housing projects.

(2) At least 30 percent of the total amount of the grant and the match shall be expended on projects, units, or shelters that are affordable to, and restricted for, extremely low income households, as defined in Section 50106. No more than 20 percent of the total amount of the grant and the match shall be expended on projects or units affordable to, and restricted for, moderate-income persons and families whose income does not exceed 120 percent of the area median income. The remaining funds shall be used for projects, units, or shelters that are affordable to, and restricted for, lower income households, as defined in Section 50079.5.

(3) If funds are used for the acquisition, construction, or rehabilitation of for-sale housing projects or units within for-sale housing projects, the grantee shall record a deed restriction against the property that will ensure compliance with one of the following requirements upon resale of the for-sale housing units, unless it is in conflict with the requirements of another public funding source or law:

(A) If the property is sold within 30 years from the date that trust funds are used to acquire, construct, or rehabilitate the property, the owner or subsequent owner shall sell the home at an affordable housing cost, as defined in Section 50052.5, to a household that meets the relevant income qualifications.

(B) The owner and grantee shall share the equity in the unit pursuant to an equity-sharing agreement. The grantee shall reuse the proceeds of the equity-sharing agreement consistent with this section. To the extent not in conflict with another public funding source or law, all of the following shall apply to the equity-sharing agreement provided for by the deed restriction:

(i) Upon resale by an owner-occupant of the home, the owner-occupant of the home shall retain the market value of any improvements, the downpayment, and his or her proportionate share of appreciation. The grantee shall recapture any initial subsidy and its proportionate share of appreciation, which shall then be used to make housing available to persons and families of the same income category as the original grant and for any type of housing or shelter specified in paragraph (1).

(ii) For purposes of this subdivision, the initial subsidy shall be equal to the fair market value of the home at the time of initial sale to the owner-occupant minus the initial sale price to the owner-occupant, plus the amount of any downpayment assistance or mortgage assistance. If upon resale by the owner-occupant the market value is lower than the initial market value, then the value at the time of the resale shall be used as the initial market value.

(iii) For purposes of this subdivision, the grantee’s proportionate share of appreciation shall be equal to the ratio of the initial subsidy to the fair market value of the home at the time of the initial sale.

(4) Notwithstanding subparagraph (A) of paragraph (1) or paragraph (3), a local housing trust fund shall not be required to record a separate deed restriction or equity agreement for any project or home that it finances, if a restriction or agreement that meets the requirements of subparagraph (A) of paragraph (1) or paragraph (3), as applicable, has been, or will be, recorded against the property by another public agency.

(e) Loan repayments shall accrue to the grantee housing trust for use pursuant to this section. If the trust no longer exists, loan repayments shall accrue to the department for use in the program or its successor.

(f) (1) In order for a city, county, or city and county to be eligible for funding, the applicant shall, at the time of application, meet both of the following requirements:

(A) Have an adopted housing element that the department has determined, pursuant to Section 65585 of the Government Code, is in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(B) Have submitted to the department the annual progress report required by Section 65400 of the Government Code within the preceding 12 months, if the department has adopted the forms and definitions pursuant to subparagraph (B) of paragraph (2) of subdivision (a) of Section 65400 of the Government Code.

(2) In order for a nonprofit organization applicant to be eligible for funding, the applicant shall agree to utilize funds provided under this chapter only for projects located in cities, counties, or a city and county that meet both of the following requirements:

(A) Have an adopted housing element that the department has determined, pursuant to Section 65585 of the Government Code, to be in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(B) Have submitted to the department the annual progress report required by Section 65400 of the Government Code within the preceding 12 months, if the department has adopted the forms and definitions pursuant to subparagraph (B) of paragraph (2) of subdivision (a) of Section 65400 of the Government Code.

(3) A city, county, or city and county that has received an award pursuant to this section shall not encumber any program funds unless it has an adopted housing element the department has determined, pursuant to Section 65585 of the Government Code, is in substantial compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(g) Recipients shall have held, or shall agree to hold, a public hearing or hearings to discuss and describe the project or projects that will be financed with funds provided pursuant to this section. As a condition of receiving a grant pursuant to this section, any nonprofit organization shall agree that it will hold one public meeting a year to discuss the criteria that will be used to select projects to be funded. That meeting shall be open to the public, and public notice of this meeting shall be provided, except to the extent that any similar meeting of a city or county would be permitted to be held in closed session.

(h) No more than 5 percent of the funds appropriated to the department for the purposes of this program shall be used to pay the costs of administration of this section.

(i) A local housing trust fund shall encumber funds provided pursuant to this section no later than 36 months after receipt. In addition, any award to a local housing trust that was under contract on January 1, 2013, shall be extended by 12 months, subject to progress benchmarks to be established by the department. Any funds not encumbered within that period shall revert to the department for use in the program or its successor.

(j) Recipients shall be required to file periodic reports with the department regarding the use of funds provided pursuant to this section. No later than December 31 of each year in which funds are awarded by the program, the department shall provide a report to the Legislature regarding the number of trust funds created, a description of the projects supported, the number of units assisted, and the amount of matching funds received.

(Amended by Stats. 2013, Ch. 769, Sec. 1. Effective October 12, 2013.)






CHAPTER 14 - Housing Preservation and Information Service

50850

The Legislature finds and declares that within the next 20 years nearly 117,000 units of low-income housing subsidized by the federal Department of Housing and Urban Development will be eligible for conversion to market rate housing. These subsidies include low-interest loan and mortgage insurance programs established pursuant to paragraph (3) of subdivision (d) of Section 221 and Section 236 of the National Housing Act of 1934 (12 U.S.C. Secs. 1715 and 1715z-1), as amended, rental subsidy programs established pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437), as amended. In addition, the Farmer’s Home Administration operates a low-interest loan program established pursuant to Section 515 of the National Housing Act of 1949 (42 U.S.C. Sec. 1485), as amended. Federal law allows owners to convert these units at certain intervals prior to the expiration of the contracts. Should the owners of the units be allowed to prepay the federally subsidized loans or fail to renew the Section rental subsidies, these units are in danger of becoming unaffordable to lower income tenants since the owners would no longer be obligated to charge below market rate rents to the tenants. Thus, it is anticipated that there will be an enormous loss of affordable decent, safe, and sanitary housing for lower income persons.

The Legislature further finds that it is of paramount importance that prior to an owner being allowed to convert a federally subsidized building, tenants and other interested persons and organizations have access to information concerning buildings eligible for conversion and access to information concerning tenants’ rights and housing preservation alternatives when the conversion is imminent. The information and assistance can aid in the deterrence of conversion of the existing affordable housing stock. The Legislature finds that the provision of information, accessible to the citizenry of the state, would address this need.

(Added by Stats. 1990, Ch. 1438, Sec. 2.)



50851

The purpose of this chapter is to ensure all of the following:

(a)  That pertinent information concerning buildings eligible for conversion is available to tenants of subsidized rental units, community organizations, local government agencies, and other interested persons.

(b)  That information concerning the legal rights, responsibilities and options of owners and tenants when the conversion of a subsidized rental unit to a market rental rate is a likelihood, is provided to tenants of subsidized rental units, community organizations, local governmental agencies, and other interested persons.

(c)  That information concerning available technical assistance is provided to tenants of subsidized rental units and community-based nonprofits interested in purchasing the properties in the event that conversion is a likelihood.

(Added by Stats. 1990, Ch. 1438, Sec. 2.)



50852

As used in this chapter, the terms defined in this section shall have the following meanings:

(a)  “Conversion” means any of the following:

(1)  The prepayment of a federally, state, or locally subsidized or insured mortgage prior to the expiration of the term of the mortgage, including mortgages of assisted housing developments as defined in paragraphs (2) and (4) of subdivision (a) of Section 65863.10 of the Government Code and mortgages made pursuant to Chapter 7 (commencing with Section 52075) of Part 5, Article 2 (commencing with Section 33760) of Chapter 8 of Part 1 of Division 24, Article 5 (commencing with Section 34350) of Chapter 1 of Part 2 of Division 24, and Part 3 (commencing with Section 50900).

(2)  Not renewing a contract with HUD or FmHA, which provides rent subsidies, where the contract may be unilaterally renewed by an owner, and prior to expiration of the full term of the contract, including, but not limited to, contracts entered into pursuant to the programs listed in paragraphs (1) and (3) of subdivision (a) of Section 65863.10 of the Government Code.

(3)  Purchase by an owner or its related entity of a building following foreclosure of HUD or the FmHA, where the building included subsidized rental units immediately prior to foreclosure or sale, where the building no longer includes subsidized rental units, and where the building was owned by the same owner immediately prior to foreclosure or sale in lieu of foreclosure. For purposes of this section, “related entity” means a spouse, parent, child, or other individual who is blood related to the owner, a partnership if the owner is either a general or limited partner of the partnership, a corporation if the owner serves on the board of directors of the corporation or if the owner is a holder of 1 percent, or more, of the stock of the corporation, and any other business entity for which the owner has primary authority for management of the business.

(b)  “Converted unit” means a subsidized rental unit that was subject to conversion.

(c)  “FmHA” means the Farmers Home Administration.

(d)  “HUD” means the United States Department of Housing and Urban Development.

(e)  “Owner” means the person, partnership, or corporation that is a party to a contract with a federal, state, or local governmental agency which provides a mortgage, mortgage assistance, or rent subsidy.

(f)  “Section 8” means any rental subsidy program established pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437), as amended.

(g)  “Subsidized rental unit” means any unit with a rent that was subject to regulation by a federal, state, or local governmental agency prior to conversion.

(h)  “Tenant” means a person entitled by written or oral agreement, subtenancy approved by the owner, or sufferance, to occupy a unit to the exclusion of others.

(Added by Stats. 1990, Ch. 1438, Sec. 2.)



50853

The department shall provide to tenants of subsidized rental units, community organizations, local governmental agencies, and other interested persons all of the following:

(a)  To the extent that information on federally and state subsidized housing projects, eligible for conversion, is available from federal, state, or other agencies, a written inventory of information on those projects, upon demand to the public. For each project, the information shall include, but not be limited to, the project name and address, the project owner, the earliest date of eligibility for subsidy termination, the type of ownership, the number of units in the building to be affected by conversion, the federal financing program, the loan contract number, the amount and term, interest rate, endorsement date, type of Section 8 contract, Section 8 contract number, and any other information determined to be pertinent.

(b)  Written information concerning the legal rights, responsibilities and options of owners and tenants when an owner intends to convert the building.

(c)  Written information concerning available technical assistance, within the state, for tenants and community nonprofits interested in buying those properties from the owner.

(d)  Written information relating to the conversion process of federally subsidized rental units and applicable federal, state, and local laws.

(e)  Any other information or technical assistance determined by the department to further the purposes of this chapter.

(Added by Stats. 1990, Ch. 1438, Sec. 2.)






CHAPTER 14.5 - Building Equity and Growth in Neighborhoods Program

50860

(a) The Building Equity and Growth in Neighborhoods (BEGIN) Program and the Building Equity and Growth in Neighborhoods (BEGIN) Fund are hereby created.

(b) Except as otherwise provided in this chapter, moneys in the BEGIN Fund shall be made available upon appropriation by the Legislature to the department and administered by the department pursuant to the CalHome Program (Chapter 6 (commencing with Section 50650), to make grants to qualifying cities, counties, or cities and counties that provide incentives or reduce or remove regulatory barriers as set forth in this chapter. These grants shall, except as otherwise provided by this chapter, be used for downpayment assistance to qualifying first-time home buyers of low- and moderate-incomes purchasing newly constructed homes in a BEGIN project.

(c) Any loan repayments shall be retained by the qualifying city, county, or city and county and reused for first-time home buyer downpayment assistance, home rehabilitation, home buyer counseling, home acquisition and rehabilitation, or self-help mortgage assistance for persons and families of low- or moderate-income, as defined in Section 50093.

(Added by Stats. 2002, Ch. 724, Sec. 2. Effective January 1, 2003. Note: Condition in Sec. 3 of Ch. 724 was satisfied Nov. 5, 2002, by adoption of Prop. 46.)



50861

The department shall issue a notice of funding availability to all cities, counties, or cities and counties specifying when funds are available for the BEGIN Program, the terms of the program, and due date for applications. The application shall include a description of the incentives or regulatory barrier reductions or removals established pursuant to Section 50863 and a description of the incentives or barrier reductions or removals that the city, county, or city and county has provided to the identified project.

(Added by Stats. 2002, Ch. 724, Sec. 2. Effective January 1, 2003.)



50862

A city, county, or city and county that receives a grant from the BEGIN Fund shall use the proceeds from the grant for downpayment assistance to a prospective first-time home buyer who enters into an agreement to purchase a newly constructed home, or a newly erected manufactured home placed on a permanent foundation, with the sponsor or developer of the identified newly constructed project within this city, county, or city and county provided the first-time home buyer qualifies as a person or family of low- or moderate-income, as defined in Section 50093. Any residence assisted with downpayment financing provided by the BEGIN Fund shall be continuously occupied by the home buyer as his or her principal residence for at least five years following recordation of the deed of trust. If the home buyer fails to meet this condition, the loan amount shall become immediately due and payable to the grantee city, county, or city and county.

(Added by Stats. 2002, Ch. 724, Sec. 2. Effective January 1, 2003.)



50862.5

Downpayment assistance provided pursuant to this chapter shall be in the form of a second mortgage loan. The maximum amount of the loan shall be set in the current Notice of Funding Availability (NOFA), but in no case shall the loan exceed 20 percent of the sale price of the residence. The loan shall accrue simple interest.

(Amended by Stats. 2007, Ch. 596, Sec. 17.5. Effective January 1, 2008.)



50863

Grants shall only be made to a qualifying city, county, or city and county that has demonstrated that it has provided incentives or reduced or removed regulatory barriers to affordable housing for an identified or specified project. The department shall establish the types of local governmental actions that it determines are appropriate and objectively measurable incentives and regulatory barrier reductions or removals. These actions may include, but are not limited to, any or all of the following measures: standards relating to housing density, project design, parking requirements, permit processing, and fee reductions.

(Added by Stats. 2002, Ch. 724, Sec. 2. Effective January 1, 2003.)



50864

The department shall prioritize and quantify the criteria it establishes pursuant to Section 50863 by assigning points to each of the criteria. Applications of a city, county, or city and county that has a housing element that the department has found substantially complies with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code shall receive additional points, not exceeding the points granted for any one of the criteria in Section 50863. Additional points may be given for applications meeting one or more of the following objectives:

(a)  The extent to which the project is intended to serve low-income home buyers.

(b)  The location of the project on a site designated as “infill.”

(c)  The location of the project in proximity to public transit, public schools, parks, or recreational facilities.

(d)  The location of the project in any of the following job centers:

(1)  The Los Angeles and Long Beach metropolitan statistical area.

(2)  The Orange County metropolitan statistical area.

(3)  The San Diego County metropolitan statistical area.

(4)  The San Francisco metropolitan statistical area.

(5)  The Oakland metropolitan statistical area.

(6)  The San Jose metropolitan statistical area.

(7)  The Sacramento metropolitan statistical area.

(8)  The Fresno metropolitan statistical area.

(9)  The Modesto metropolitan statistical area.

(Added by Stats. 2002, Ch. 724, Sec. 2. Effective January 1, 2003.)



50865

The department may administer the BEGIN Program through guidelines that shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code, following at least one consultation with the potential beneficiaries of, and participants in, the program, including, but not limited to, representatives of local governments and homebuilders.

(Added by Stats. 2002, Ch. 724, Sec. 2. Effective January 1, 2003.)



50866

No more than 5 percent of the funds deposited in the BEGIN Fund may be used to pay the costs of administration of this chapter.

(Added by Stats. 2002, Ch. 724, Sec. 2. Effective January 1, 2003.)






CHAPTER 15 - Family Housing Demonstration Program

ARTICLE 1 - Findings, Definitions, and General Provisions

50880

(a)  The Legislature finds and declares all of the following:

(1)  That there are more than 600,000 families in California who face the enormous challenge of moving rapidly from welfare to work in order to meet federal and state deadlines.

(2)  That a significant number of these families face substantial obstacles in meeting these deadlines inasmuch as a vast percentage of these families pay 50 to 80 percent of their welfare checks for housing, live in counties with unemployment rates that are as high as 30 percent, cannot locate infant or child care because of no availability or long waiting lists, and lack personal or public transportation.

(3)  That approximately 1,500,000 children receiving Aid to Families with Dependent Children (AFDC) will require child care when their mothers begin private or public employment and that only four out of every 100 slots in licensed child care centers are open to infants.

(4)  That most of the 600,000 parents who will be required to work lack training, and a high percentage lack a high school diploma, job experience, and job retention skills in order to earn the income necessary to sustain themselves and their children without welfare assistance. Studies demonstrate that a welfare mother in Los Angeles with one toddler will need to find a job earning thirteen dollars and seven cents ($13.07) per hour in order to provide housing, and the basic necessities and health care. A mother of two needs seventeen dollars and ten cents ($17.10) per hour.

(5)  That in response to this complex problem facing so many endangered families, assistance to families moving to work shall be provided under the “Families Moving to Work Program” which shall be operated as a component of the Multifamily Housing Program established by Chapter 6.7 (commencing with Section 50675), through which the Department of Housing and Community Development shall test innovative strategies of providing affordable housing combined with child care and a job training program. The housing shall be located on a main transportation system.

(b)  The Legislature intends that the funds included in Item 2240-106-0001 of the Budget Act of 1999 be used as an integral part of a county’s welfare plan as a means of assisting families qualifying for CalWORKs benefits and experiencing the greatest difficulty moving from welfare to work. The Legislature further intends for this to be a transitional program that will provide focused, enriched resources to CalWORKs households during the period of moving from welfare to work, and that upon the completion of the program, the household’s assistance will be terminated and then a new CalWORKs household will be provided assistance in the Families Moving to Work Program. The Legislature intends that the department may establish goals and timelines for moving from welfare to work, and that broad criteria for this transition shall be applied to households on an individual basis.

(c)  The Legislature finds and declares that the legislative findings and declarations set forth in Sections 1 to 5, inclusive, of both Chapters 1042 and 1043 of the Statutes of 1979, remain valid and are applicable to the program enacted by this chapter. The Legislature finds and declares that there is an urgent need to establish a program to design new living environments, part of which will include social and economic programs, so that working parents, jobseeking parents, and homeless parents can build productive lives for themselves and their children.

(Amended by Stats. 1999, Ch. 637, Sec. 3. Effective January 1, 2000.)



50881

This chapter shall be known and may be cited as the Families Moving to Work Program. The Families Moving to Work Program shall be operated as a component of the Multifamily Housing Program of the department (Chapter 6.7 (commencing with Section 50675)).

(Amended by Stats. 1999, Ch. 637, Sec. 4. Effective January 1, 2000.)



50881.5

The definitions in this section apply to all activities conducted pursuant to this chapter. Except as otherwise provided in this chapter, or unless the context requires otherwise, the definitions in Chapter 2 (commencing with Section 50050) of Part 1 and Chapter 6.7 (commencing with Section 50675) also apply to this chapter.

(a)  “Community housing development” means a development of 20 or more rental or cooperative units on one or more sites, that includes the social and economic features described in this chapter.

(b)  “Congregate housing” or “congregate housing development,” means a new or rehabilitated large multibedroom structure in which more than two families share common living areas and child care, cleaning, cooking, and other household responsibilities.

(c)  “Sponsor” means any nonprofit corporation, cooperative, or local public agency, or any combination thereof, including limited partnerships in which the managing general partner is an eligible nonprofit corporation.

(Amended by Stats. 1999, Ch. 637, Sec. 5. Effective January 1, 2000.)



50882

(a)  The Families Moving to Work Account is hereby established in the Rental Housing Construction Fund. The account shall be organized into subaccounts as provided in this chapter. All of the following moneys shall be paid into the account:

(1)  Any moneys appropriated and made available by the Legislature for the purposes of the account.

(2)  Any moneys that the department receives in repayment or return of loans made from the account, including any interest on those loans.

(3)  Any other moneys that may be made available to the department for the purposes of this chapter from any other source or sources.

(b)  Notwithstanding Section 13340 of the Government Code, all money in the account is hereby continuously appropriated to the department and shall be utilized for the purposes of Article 1 (commencing with Section 50880) to Article 4 (commencing with Section 50893), inclusive, including administrative expenses of the department for the implementation and operation of the programs created by this chapter. All interest or other increment resulting from investment or deposit of moneys in the account shall be deposited in the account, notwithstanding Section 16305.7 of the Government Code. Moneys in the account are not subject to transfer to any other fund, except as set forth in this chapter, pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except the Surplus Money Investment Fund.

(c)  At the time funding availability is announced by the department, the department may apportion funds available for loans between community housing developments and congregate housing developments. The plan for apportioning funds may include a priority for funding loans for new construction, acquisition and rehabilitation, or rehabilitation.

(d)  Notwithstanding any other provision of law, on or after July 1, 1996, the unencumbered account balance and reserves shall be transferred out of the Family Housing Demonstration Account, but shall be retained within the Rental Housing Construction Fund.

(e)  Notwithstanding any other provision of law, the funds transferred to the Rental Housing Construction Fund pursuant to Item 2240-106-0001 of the Budget Act of 1999 shall be transferred into the Housing Rehabilitation Loan Fund to be used only for the purposes of this chapter. Repayments shall be made to the Housing Rehabilitation Loan Fund and may be used for any eligible purpose of that fund.

(Amended by Stats. 1999, Ch. 637, Sec. 6. Effective January 1, 2000.)



50883.5

(a)  The department may deposit an amount not to exceed 10 percent of the moneys appropriated to the account in a feasibility subaccount in the account. The moneys in that account may be utilized to provide funds, as determined necessary by the department, to ensure the economic feasibility of, and to enable the development of, community housing developments or congregate housing developments assisted under this chapter.

(b)  The department may deposit an amount not to exceed 3 percent of the funds appropriated to the account in an emergency reserve subaccount established in the account. The department may expend moneys in this account to defray unanticipated cost increases or revenue shortfalls, as determined by the department, to the extent necessary to maintain the fiscal integrity of the development and maintain affordable rents for eligible households. Notwithstanding the provisions of Section 53130 which limit the use of allocated bond proceeds for project operating costs, and notwithstanding the provisions of Section 53133, the department may use any amounts available in the account for the purpose of curing or avoiding a sponsor’s default on the terms of any loan or other obligation which will jeopardize the financial integrity of a housing development or the department’s security in the housing development. The payment or advance of any funds by the department pursuant to this subdivision shall be solely within the discretion of the department, and no sponsor shall be entitled to, or have any right to, payment of these funds. Funds advanced pursuant to this subdivision shall be added to the loan amount secured by the deed of trust and shall be payable to the department upon demand.

(c)  The subaccounts established by this section shall be governed by, and be subject to, all of the provisions governing the account.

(Amended by Stats. 1990, Ch. 1311, Sec. 6. Effective September 25, 1990.)



50884.5

The department shall submit a report on or before January 1, 1990, and on or before each January 1, thereafter, to the Legislature and the Governor on the administration and implementation of the programs and account which shall include, but not be limited to, all of the following information:

(a)  The number of assisted and nonassisted units in community housing developments and the number of congregate housing developments occupied by, or available to, each income group and the number of elderly and nonelderly households assisted.

(b)  The average and median cost of a congregate housing development and of a unit in each community housing development, and the cost of the child care center in each community housing development.

(c)  The department’s administrative costs and budget for implementation and management.

(d)  Details of the implementation and success of the various components of the community housing development or congregate housing development, if applicable.

(e)  The department’s recommendations, as needed, to improve the operation of the program and the account.

(Added by Stats. 1988, Ch. 30, Sec. 5. Effective March 14, 1988.)






ARTICLE 2 - Community Housing Developments

50887.5

The department is encouraged, as appropriate, to enter into interagency agreements with any state department or agency to ensure close coordination and cooperation in using the funds of the other departments or agencies for the jobs component, child care component, or other components of the housing developments.

(Amended by Stats. 2004, Ch. 225, Sec. 55. Effective August 16, 2004.)



50888

Each community housing development shall consist of three components: a housing component, a supportive services component, and a jobs and economic development component.

(Added by Stats. 1988, Ch. 30, Sec. 5. Effective March 14, 1988.)



50888.3

(a) Housing assisted pursuant to this chapter shall be subject to the following provisions:

(1)  For the period during which the development benefits from assistance provided pursuant to this chapter, and not less than 10 years, households moving into assisted units must be comprised of CalWORKs recipients and their families.

(A)  Following this period, occupancy shall be limited in accordance with the provisions of the Multifamily Housing Program established by Chapter 6.7 (commencing with Section 50675).

(2)  Child care must be available to all households living in assisted units. The child care must be available onsite or in close proximity to the housing.

(3)  Case management services must be available to all households living in assisted units commencing upon initial occupancy and continuing for at least three months following termination of the program assistance provided to these households.

(4)  The assistance provided to individual households shall be for the purpose of assisting them in moving from welfare to work, or to retain employment as determined necessary by the county welfare department and consistent with the services provided by the county’s CalWORKs program.

(5)  The regulatory agreement entered into between the department and the sponsor shall contain provisions (A) for requiring termination of program assistance consistent with the requirements of the local welfare reform plan and CalWORKs; (B) for expeditiously transferring assistance to a new CalWORKs recipient household, once assistance has been terminated for a household that no longer qualifies for the assistance; (C) for grievance hearings and other resident protections which ensure reasonable security of occupancy; (D) to ensure that if an eligible household’s income exceeds the standard pursuant to which it was accepted for tenancy, that fact alone shall neither constitute cause for the eviction nor be a violation of the sponsor’s loan agreement; (E) for requiring sponsors to collect and report to the department such information as the department deems necessary for program evaluation purposes; and (F) any other provisions necessary to carry out the purposes and requirements of this chapter.

(6)  In evaluating projects for funding and to permit assessment of the efficacy of various housing models, the weighted underwriting and evaluative criteria shall give consideration to ensuring that a variety of project types receive funding.

(7)  (A)  Community housing developments shall include all of the following features and criteria:

(i)  A jobs and economic development component.

(ii)  A child care center and play area adequate in size to serve the residents of the development, and may also serve the children of nonresidents of the development.

(iii)  A community room, which may also be the child care center.

(iv)  Adequate laundry facilities.

(v)  Other features as appropriate.

(B)  The jobs and economic development component of a community housing development shall consist of a program of job placement and training for residents which shall be implemented commencing upon initial occupancy of the development. The program shall be based on a consideration of existing potential employment at nearby facilities through publicly assisted or other job training or entry level employments programs, as well as employment in the management and operation of the development, including the child care center. The economic and development component shall be subject to the department’s approval and shall be memorialized as a rider to the regulatory agreement.

(8)  The housing must be on a main transportation system.

(9)  Sponsors shall provide evidence that the proposed development is consistent with the Welfare Reform Plan required pursuant to Section 10531 of the Welfare and Institutions Code, as adopted by the county board of supervisors.

(10)  If the CalWORKs program ceases to exist or is modified to the extent that it becomes financially infeasible for developments assisted pursuant to this chapter to comply with the requirements of this chapter, as determined by the department, the department may modify these requirements to the extent necessary to preserve the financial feasibility of the developments.

(Amended by Stats. 1999, Ch. 637, Sec. 8. Effective January 1, 2000.)



50889

The community housing development shall include, to the extent feasible, financial and nonfinancial public assistance and private assistance in its development costs as well as its operating costs, as determined by the department. The department shall adopt regulations which encourage the use of other assistance as identified in this section. The categories of assistance shall include, but not be limited to, all of the following:

(a)  Direct financial grants from public and private sources including, but not limited to, Community Development Block Grants, Urban Development Assistance Grants, redevelopment agency grants, or foundation grants.

(b)  Direct loans for construction, mortgages, or operational costs from state or local issuances of revenue bonds or redevelopment bonds, or other public or private loans which result in below market rate financing.

(c)  Direct nonfinancial considerations, including those required pursuant to Chapter 4.3 (commencing with Section 65915) of Division 1 of Title 7 of the Government Code.

(d)  Indirect financial considerations such as the waiver of local fees, the reduction or elimination of land dedications and impact fees, and the provision of infrastructure costs.

(e)  Direct financial assistance from private industry councils and service delivery areas under Division 8 (commencing with Section 15000) of the Unemployment Insurance Code, or Article 3.1 (commencing with Section 11315) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code or private sector investment in support of job training, job placement, or self-employment or residents or potential residents.

(Amended by Stats. 1990, Ch. 1311, Sec. 8. Effective September 25, 1990.)






ARTICLE 3 - Congregate Housing

50890

The Legislature finds and declares all of the following:

(a)  That in addition to the need for housing described in this chapter as community housing developments, there is an additional critical need for smaller scale congregate housing suitable to single-parent households in which families share large, multibedroom houses with common living areas and who share child care, cleaning, cooking, and other household responsibilities.

(b)  That congregate housing can be constructed or converted at little more cost than conventional housing, and at less cost than conventional apartment houses. The purposes of this housing can be achieved through a combination of innovative and traditional designs, including, but not limited to, the construction of “flexibility” houses where only the exterior walls and those around the kitchen and bathroom are permanent, or the use of large rooms with interior sliding doors or screens to provide for personal or social spaces.

(c)  That this type of housing can reduce reliance on public assistance; increase self-reliance and joint problem solving; assist single parents to obtain and keep employment; provide fulfilling activity for elderly or handicapped persons; provide for more economical use of housing stock; and ensure the use of scarce family resources in a manner which maximizes the health, safety, and development of children and younger single parents. Notwithstanding all of these benefits, there are no public programs that assist in the provision or financing of this housing, and private financing or provision of this housing is almost nonexistent.

(Amended by Stats. 1999, Ch. 67, Sec. 29. Effective July 6, 1999. Operative July 6, 1999, pursuant to Sec. 45 of Ch. 67.)



50891

In implementing this article, the department shall comply with all of the following requirements:

(a)  The department shall apply the requirements and priorities of subdivisions (a), (b), and (e) of Section 50888.3 and Sections 50887 and 50889.5 in the selection of congregate housing developments for funding.

(b)  The procedural and substantive requirements of Article 4 (commencing with Section 50893) shall apply to congregate housing, to the maximum extent feasible, as determined by the department, given the nature of congregate housing.

(Amended by Stats. 1990, Ch. 1311, Sec. 10. Effective September 25, 1990.)



50891.5

Each congregate housing development shall, to the maximum extent feasible, as determined by the department, incorporate the design, social, and economic development components of Sections 50888.5 to 50889, inclusive, considering the size, design, and purpose of these units. These selection and occupancy criteria shall, in addition, include an agreement by the residents to undertake joint responsibility for maintenance and the social and economic components of the housing. The department may require professional management and maintenance of each project to supplement that provided by the residents of the housing development.

(Added by Stats. 1988, Ch. 30, Sec. 5. Effective March 14, 1988.)






ARTICLE 4 - Program Operations

50893

The department shall make, or undertake commitments to make, construction or rehabilitation loans, including land acquisition costs, and mortgage loans in accordance with subdivisions (a) and (c) for new construction, and subdivisions (b) and (c) for rehabilitation, to sponsors to finance the development of community housing developments and congregate housing developments. The development cost payments may be provided as loans to be repaid at 3 percent interest and payments of principal or interest, or both, may be deferred or made payable over a period of time. For these purposes, the department shall enter into regulatory agreements and other agreements, and security documents, with the sponsors receiving funds from the fund. Upon the recordation, the regulatory agreement and all other agreements or documents included or incorporated by reference within the regulatory agreement shall constitute enforceable restrictions upon the property for the term of the loan. The term of the loan and its schedule for repayment may be extended by the department for additional periods as long as the community housing development or congregate housing development is operated in a manner consistent with the regulatory agreement and the sponsor needs an extension in order to continue to operate the community housing development or congregate housing development in a manner consistent with this chapter. Each extension shall be for a period of not less than 10 years and the total term of the revised loan shall not exceed 55 years. However, the term of any loan, including any extension thereof, shall not exceed the useful life of the community or congregate housing development for which the loan is made.

(a) Loans to sponsors for new construction of community housing developments or congregate housing developments shall be for terms not less than 40 years. After 30 years from the time the loans are made, the sponsor shall begin to repay the loan in accordance with a payment plan, as determined by the department, that shall maintain the rents affordable to eligible households.

(b) Loans made to sponsors of community housing developments or congregate housing developments for acquisition and rehabilitation shall be for terms of not less than 30 years. Loans made to sponsors of community housing developments or congregate housing developments for rehabilitation shall only be for terms of not less than 20 years. The sponsor may elect to begin to repay the loan at any time in accordance with a payment plan, as approved by the department, that shall maintain the rents at levels affordable to eligible households.

(c) Notwithstanding any loan payment plan approved by the department, the department may permit the prepayment of a loan at any time, on the basis of net cashflow of a development, provided that the term of the regulatory agreement shall not be reduced due to any prepayment.

(Amended by Stats. 2011, Ch. 239, Sec. 13. Effective January 1, 2012.)



50893.3

(a)  The cost of development of any common portions of the development shall be allocated to the fund in the same ratio as the ratio between assisted and nonassisted units in the community housing development.

(b)  Not more than 50 percent of the cost of the child care center and related play area shall be paid for from the account, notwithstanding the ratio between assisted and nonassisted units. However, if the department finds that sufficient funding is not available to pay for the remainder of the cost, the department may pay for the balance needed from the account.

(c)  The department shall develop an inflation index reflecting the annual anticipated changes in rental housing development operating costs from a base year. The inflation index shall be used by the sponsor to adjust the initial rent of each unit occupied by an eligible household to determine the annual rent. Any sponsor may appeal to the department for a greater adjustment in rents necessary to ensure the fiscal integrity of the rental housing development. If the department does not respond within 60 days, the request shall be deemed approved. A 30-day written notice shall be given to each eligible household prior to an adjustment in the amount of rent.

(d)  The department annually may approve a reduction in the number of assisted units to less than the number agreed upon, or less than 30 percent, only if the department determines that it is necessary to maintain the fiscal integrity of the development. If the number of units occupied by eligible households in the community housing development ever falls below the number agreed to by the department and sponsor, then the next units which become available for occupancy shall be made available on a priority basis to eligible households, as required, until the number of units so occupied equals at least the number specified in the agreement.

(Amended by Stats. 1990, Ch. 1311, Sec. 12. Effective September 25, 1990.)



50894

(a)  Where loans will be used in conjunction with federal and other state housing assistance or tax credits, and a conflict exists between the other state and federal program requirements and this chapter, the requirements of this chapter may be waived only to the extent necessary to permit the federal or other state financial participation or eligibility for tax credits.

Where a conflict exists between any state or federal law or regulation regarding nondiscrimination and this chapter, the requirements of this chapter may be waived only to the extent necessary to bring this chapter in compliance with the law or regulation regarding nondiscrimination.

(Amended by Stats. 1991, Ch. 100, Sec. 10. Effective July 1, 1991.)



50895

No rule, policy, or standard of general application employed by the department in implementing this chapter shall be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(Repealed (by Sec. 33) and added by Stats. 1999, Ch. 67, Sec. 34. Effective July 6, 1999. Operative July 6, 1999, pursuant to Sec. 45 of Ch. 67.)









CHAPTER 16 - HOME Investment Partnerships Act

50896

The Legislature hereby finds and declares all of the following:

(a) The Cranston-Gonzalez National Affordable Housing Act of 1990 (P.L. 101-625) was enacted to reaffirm the long-established national commitment to decent, safe, and sanitary housing for every American.

(b) Title II of that law establishes the HOME Investment Partnership Act, otherwise referred to as HOME, to do all of the following:

(1) Expand the supply of decent, safe, and affordable housing with primary attention to low-income rental housing.

(2) Strengthen the abilities of states and local governments to design and implement affordable housing strategies.

(3) Provide both federal financial and technical assistance to support state and local efforts.

(c) HOME, as administered by the United States Department of Housing and Urban Development, allocates funds by formula among the eligible states and units of local government that shall use HOME funds to carry out multiyear housing strategies through acquisition, rehabilitation, and new construction of housing and tenant-based rental assistance.

(d) It is the intent of the Legislature in enacting this chapter to complement federal law and regulations by prescribing more precisely state priorities and procedures for expending the state’s allocation under the HOME program, providing technical assistance and coordination of HOME activities within the State of California, and maximizing and fully utilizing all financial resources for housing.

(Amended by Stats. 2006, Ch. 538, Sec. 409. Effective January 1, 2007.)



50896.1

The Department of Housing and Community Development shall be the state agency responsible for both of the following:

(a) The administration of the state’s allocation of HOME funds in accordance with the requirements of Title II of the Cranston-Gonzalez National Affordable Housing Act, federal regulations, and this chapter.

(b) The provision of technical assistance and coordination of the HOME activities as may be requested by local governments or community housing development organizations receiving allocations of HOME funds.

(Amended by Stats. 2006, Ch. 538, Sec. 410. Effective January 1, 2007.)



50896.2

As used in this chapter:

(a) “HOME” means the HOME Investment Partnership Act as enacted in Title II of the Cranston-Gonzalez National Affordable Housing Act.

(b) “Local agency,” as defined in Section 50077, shall also mean “units of local government,” as defined in Section 92.2, Subpart A of Part 92 of Subtitle A of Title 24 of the Code of Federal Regulations.

(c) “Community housing development organizations” means the nonprofit organizations described in Section 92.300, Subpart G of Part 92 of Subtitle A of Title 24 of the Code of Federal Regulations.

(d) “Housing sponsor” shall have the same meaning as defined in Section 50074.

(Amended by Stats. 2006, Ch. 538, Sec. 411. Effective January 1, 2007.)



50896.3

(a)  All HOME funds made available to the state shall be allocated by the department for the purposes specified in HOME in accordance with the following provisions:

(1)  The department may allocate state HOME funds to local agencies that do not meet the threshold entitlement in an amount not to exceed the difference between the computed entitlement and the threshold.

(2)  The department may allocate HOME funds, in an amount determined by the department, to any local agency that does not receive a formula allocation.

(3)  The department may allocate HOME funds to housing sponsors who are eligible to participate and meet the standards required in the housing programs authorized by Part 2 (commencing with Section 50400) of this division.

(b)  The department shall, on or before January 15, 1994, adopt regulations which set forth procedures and program standards, for the combined use of HOME and state funds, that are compatible and consistent with both federal and state law.

(Amended by Stats. 1994, Ch. 198, Sec. 4. Effective July 18, 1994.)






CHAPTER 18 - Downtown Rebound Program

50898

The Legislature finds and declares all of the following:

(a)  As California moves into the next century, revitalization of our downtown areas is of vital importance to every community in our state.

(b)  Downtown areas generally represent urban cores that are deficient in housing that is critical to revitalization.

(c)  Providing additional housing in downtown areas will allow workers to live closer to their place of employment and minimize the number of workers commuting from other areas.

(d)  Downtown areas frequently have many older, underutilized commercial buildings that are well suited for residential, live-work, and mixed residential and commercial use.

(e)  The development of projects that are in close proximity to transit corridors allows the workforce to use mass transit to commute to work and minimizes the use of private vehicles, easing traffic congestion and wear on our highways, and serves to improve air quality.

(Added by Stats. 2000, Ch. 83, Sec. 1. Effective January 1, 2001.)



50898.1

(a)  With the exception of funds allocated for purposes of subdivision (b), funds appropriated for the purposes of this chapter shall be distributed by the department pursuant to Chapter 6.7 (commencing with Section 50675) of Part 2, and shall be used for downtown rebound projects to promote sustainable communities. These projects shall include residential infill projects, the adaptive reuse of vacant or underused commercial or industrial structures, and the development of higher density housing adjacent to existing or planned mass transit stations, as follows:

(1)  Development projects in which vacant sites, or sites that are scheduled to become vacant, and are located within an established developed area of a community, are used for multifamily rental housing in conjunction with higher densities and flexible development standards that demonstrably reduce infrastructure costs and environmental consequences.

(2)  Development projects rehabilitating existing commercial or industrial buildings that are at least 30 percent vacant that will result in at least 40 percent of the building floor area being used for residential dwelling units, live-work units, or both.

(3)  Rental housing developments located within one-quarter mile of an existing or planned major transit node that are developed at a density level that meets or exceeds density standards to be developed by the department. A major transit node is a site where two or more mass transit modes, or one transit mode with three or more mass transit lines, are accessible to the public. Priority shall be given to projects developed within walking distance of schools, major employment centers, or public amenities, including shopping, parks, and major entertainment venues.

(b)  Funds allocated for purposes of this subdivision shall be used for planning grants to local governments for either of the following purposes:

(1)  Facilitating infill housing through developing site inventories, project specific feasibility studies, and strategic action plans to remove barriers and promote infill housing, mixed-use developments, and transit corridor development.

(2)  Facilitating updates of general plans and zoning ordinances to encourage adaptive reuse, higher density residential development, mixed-use development, and residential development located within walking distance of schools, shopping, transit nodes, and major employment centers.

(3)  Assisting owners of qualified buildings in obtaining seismic and structural feasibility studies specifically related to the purpose of adaptive reuse.

(Added by Stats. 2000, Ch. 83, Sec. 1. Effective January 1, 2001.)



50898.2

(a)  Funds awarded pursuant to Item 2240-107-0001 of Section 2.00 of the Budget Act of 2000 for the purposes of the Downtown Rebound Program established pursuant to this chapter shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(b)  The department may use up to 5 percent of the amounts appropriated for this program for administration.

(c)  With respect to the appropriation in Item 2240-107-0001 of Section 2.00 of the Budget Act of 2000 for the Downtown Rebound Program established pursuant to this chapter, the following provisions shall apply:

(1)  Seventy-six percent of that appropriation shall be used by the department for the purpose of making loans to project sponsors for the adaptive reuse of vacant or underused commercial or industrial structures into residential rental housing units for initial rental to households having an income not exceeding 150 percent of the area median income. Each project shall be located within an elementary school attendance boundary where 50 percent or more of the students are eligible for free meals under the federal school lunch program, as determined by the local school district at the time of application to the Downtown Rebound Program. Each project shall also be subject to the following restrictions:

(A)  Loans for units not subject to subparagraph (D) shall be at 5 percent simple interest. Loans for units subject to subparagraph (D) shall be at 3 percent simple interest. All principal and interest shall be due and payable in 20 years.

(B)  Assistance for units not subject to subparagraph (D) shall not exceed thirty-five thousand dollars ($35,000) per unit. Assistance for units subject to subparagraph (D) shall not exceed fifty-five thousand dollars ($55,000) per unit.

(C)  The amount of the loan, in combination with all debt recorded in a senior position to the loan, shall not exceed 90 percent of the appraised after-rehabilitation value of the security for the loan.

(D)  Twenty percent of the units in the project shall be reserved for households having an income equal to 50 percent or less of the area median income, or 40 percent of the units shall be reserved for households having an income equal to 60 percent or less of the area median income. The department shall ensure the continued affordability of all units designated by the sponsor to fulfill these requirements for a period of 20 years. However, notwithstanding subparagraph (A), if assistance is provided for these units through any program funded through Chapter 6.7 (commencing with Section 50675) of Part 2, the units shall be subject to the use restrictions, limitations, and provisions contained in that chapter. These units shall be reasonably distributed within each building contained in the project, with no less than 10 percent of the units in each building fulfilling the requirements of this subdivision.

(E)  The sponsor shall agree to the payment of prevailing wage rates with respect to construction assisted through the program. In implementing this subparagraph, it is the intent of the Legislature that this requirement apply to construction work that is dependent on the commitment of program funds in order for construction to proceed. Notwithstanding any other provision of law, the department’s enforcement responsibilities shall be limited to the imposition of this requirement through the lending documents. The department shall require, as a condition of loan closing, a signed certificate that prevailing wages have been, or will be, paid in conformance with the requirements of Chapter 1 (commencing with Section 1720) of Part 7 of the Labor Code and that labor records shall be made available to any enforcement agency upon request.

(2)  Two million four hundred thousand dollars ($2,400,000) of that appropriation shall be used by the department for planning grants as specified in subdivision (b) of Section 50898.1.

(3)  The balance of that appropriation shall be available for uses authorized by subdivision (a) of Section 50898.1.

(Amended by Stats. 2001, Ch. 3, Sec. 1. Effective March 29, 2001.)









PART 3 - CALIFORNIA HOUSING FINANCE AGENCY

CHAPTER 1 - Organization

50900

The California Housing Finance Agency is hereby continued in existence in the Department of Housing and Community Development. The agency constitutes a public instrumentality and a political subdivision of the state, and the exercise by the agency of the powers conferred by this division shall be deemed and held to be the performance of an essential public function.

(Amended by Stats. 2013, Ch. 352, Sec. 379. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



50901

The agency shall be administered by a board of directors consisting of 13 voting members, including a chairperson selected by the Governor from among his or her appointees. The Treasurer; the Secretary of Business, Consumer Services, and Housing; the Director of Housing and Community Development; and the Secretary of Veterans Affairs, or their designees, shall be members, in addition to seven members appointed by the Governor, one member appointed by the Speaker of the Assembly, and one member appointed by the Senate Committee on Rules. The Director of Finance, the Director of Planning and Research, and the executive director of the agency shall serve as nonvoting ex officio members of the board.

(Amended (as amended by Stats. 2012, Ch. 147, Sec. 21) by Stats. 2013, Ch. 82, Sec. 1. Effective August 12, 2013. Operative January 1, 2014, pursuant to Sec. 7 of Ch. 82.)



50902

(a) Appointed members of the board shall be able persons broadly reflective of the economic, cultural, and social diversity of the state, including ethnic minorities and women. However, it is not intended that formulas or specific ratios be applied in order to achieve that diversity.

(b) The Governor shall select four of his or her seven appointees from among the following categories: (1) an elected official of a city or county engaged in the planning or implementation of a housing, housing-assistance, or housing-rehabilitation program; (2) a person experienced in residential real estate in the savings and loan, mortgage banking, or commercial banking industry; (3) a person experienced as a builder of residential housing; (4) a person experienced in organized labor in the residential construction industry; (5) a person experienced in the management of rental or cooperative housing occupied by lower income households; (6) a person experienced in manufactured housing finance and development; and (7) a person representing the public. Not more than one person from each category may serve on the board at any one time, except that two members may be appointed by the Governor to represent the public.

(c) The Governor shall also appoint two members who are residents of rental or cooperative housing financed by the agency or who are persons experienced in counseling, assisting, or representing tenants.

(d) At least one of the members appointed by the Governor shall be a resident of a rural or nonmetropolitan area.

(e) At least one of the members appointed by the Governor shall have specific knowledge of bonds and related financial instruments, interest rate swaps, and risk management.

(f) The Senate Committee on Rules and the Speaker of the Assembly shall each appoint a person representing the public.

The term of members of the board shall be six years. Any person appointed to fill a vacancy on the board shall serve only for the remainder of the unexpired term. Members of the board shall, subject to continued qualification, be eligible for reappointment. If a member of the board ceases to meet the qualifications specified in this section, the membership of that person on the board shall be terminated.

(Amended by Stats. 2013, Ch. 82, Sec. 2. Effective August 12, 2013. Operative January 1, 2014, pursuant to Sec. 7 of Ch. 82.)



50903

All members of the board appointed by the Governor shall be confirmed by the Senate.

(Added by Stats. 1977, Ch. 610.)



50904

The representation of varied interest groups on the board shall be deemed essential to obtain information for the development of policy and decisions of the board. Notwithstanding Section 1090 of the Government Code, it shall not be a conflict of interest for an official of any local public entity or a resident of any affordable housing, or a director, officer, stockholder, or employee of any savings and loan institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, insurance company, labor union, or any other person, association, or corporation to serve as a member of the board. If any board member has a financial interest in any matter before the board for a decision, that interest shall be disclosed as a matter of official public record. The board member shall not attempt to influence, participate in deliberations concerning, or vote as to that matter.

Violation of this section constitutes grounds for disqualification from office as a board member. Violation of the disclosure requirements of this section constitutes a misdemeanor under Section 91000 of the Government Code.

(Amended by Stats. 2011, Ch. 408, Sec. 1. Effective January 1, 2012.)



50905

(a) An officer or employee of the agency shall not be employed by, hold any paid official relation to, or have any financial interest in, any housing sponsor or any affordable housing financed or assisted under this part, provided that this prohibition shall not apply to a member of the board of directors who is not an employee of the agency. Real property to which a member of the board or employee of the agency holds legal title or in which the person has any financial interest shall not be purchased by the agency or sold by the member of the board or employee of the agency to a housing sponsor for affordable housing to be financed under this part.

Any violation of this section shall be a conflict of interest that shall be grounds for disqualification of the member from the board or employee of the agency from his or her employment with the board or agency.

(b) Except as provided by subdivision (c), the following actions shall be voidable in the discretion of the agency:

(1) Any purchase by the agency of real property in which a member of the board or employee of the agency has legal title or a financial interest.

(2) Any commitment by the agency to provide financial assistance to a housing sponsor in which a member of the board or employee of the agency is employed, holds any official relation, or has any financial interest.

(3) Any commitment by the agency to provide financial assistance to a housing sponsor to which real property has been or is transferred for affordable housing to be financed under this part, if a member of the board or employee of the agency has or has had legal title or any financial interest in the real property.

(c) Any commitment by the agency to provide financial assistance under the circumstances specified in paragraph (2) or (3) of subdivision (b) shall not be voidable following release of the funds.

(d) Notwithstanding any other provision of this section and Section 50904, any conflict of interest by a member of the board or employee of the agency shall not affect the validity of any bonds or insurance issued pursuant to this division.

(e) Notwithstanding any other provision of this section, an agency employee or board member may, if not acting as an investor and if otherwise eligible, participate in owner-occupied single-family financing and insurance programs operated by the agency.

(Amended by Stats. 2011, Ch. 408, Sec. 2. Effective January 1, 2012.)



50906

Board members shall be removable solely for cause.

(Added by Stats. 1977, Ch. 610.)



50907

The Governor shall appoint a chairperson from among members of the board, who, when present, shall preside at meetings of the board. The term of the chairperson shall be five years, but shall terminate earlier upon expiration of the chairperson’s term under Section 50902 without reappointment to the board.

(Amended by Stats. 1987, Ch. 1034, Sec. 14.)



50908

The Governor shall, subject to confirmation by the Senate, appoint an executive director of the agency, who shall, subject solely to supervision by the board, administer and direct the day-to-day operations of the agency. The term of office of the executive director is five years. Except as provided in this part, the board shall from time to time determine the total number of authorized employees within the agency and shall determine the salaries of those employees of the agency whose salaries are not paid from moneys appropriated to the agency from the General Fund.

(Amended by Stats. 1987, Ch. 1034, Sec. 15. Note: Conditional amendment by Stats. 1994, Ch. 94, was repealed by Stats. 1997, Ch. 580.)



50909

(a) Notwithstanding Sections 19816 and 19825 of the Government Code, the compensation of key exempt management, including the executive director, the chief deputy director, the general counsel, the director of financing, the director of homeownership programs, the director of multifamily programs, the director of insurance and the financial risk management director shall be established by the board in the agency’s annual budget, in amounts which are reasonably necessary, in the discretion of the board, to attract and hold a person of superior qualifications.

(b) (1)  To determine the compensation for the positions described in this section, the board shall cause to be conducted, through the use of independent outside advisors, salary surveys of both of the following:

(A) Other state and local housing finance agencies that are most comparable to CalHFA.

(B) Other relevant labor pools.

(2) The salaries so set by the board shall not exceed the highest comparable salary for a position of that type, as determined by the survey.

(c) The Department of Human Resources shall review the methodology used in these salary surveys.

(d) Members of the board shall not receive a salary but shall be entitled to a per diem allowance of one hundred dollars ($100) for each day’s attendance at a meeting of the board or a meeting of a committee of the board, not to exceed three hundred dollars ($300) in any month, and reimbursement for expenses incurred in the performance of their duties under this part, including travel and other necessary expenses.

(Amended by Stats. 2012, Ch. 665, Sec. 171. Effective January 1, 2013.)



50910

The executive director may from time to time employ technical experts and other employees as may, in his or her judgment, be necessary for the conduct of the business of the agency.

(Amended by Stats. 1993, Ch. 115, Sec. 1. Effective July 15, 1993.)



50911

(a) Notwithstanding Sections 11042 and 11043 of the Government Code, the executive director may employ as general counsel for the agency an attorney at law licensed in this state. The general counsel, or in his or her absence, the general counsel’s designee, shall advise the board, the chairperson, and the executive director, when so requested, with regard to all matters in connection with the powers and duties of the agency and the board members and officers thereof. The general counsel shall serve as secretary to the board and shall perform all duties and services as general counsel to the agency that the agency may require of that person.

(b) Except as provided in Section 11040 of the Government Code, the Attorney General shall represent and appear for the people of the state and the agency in all court proceedings involving any question under this division or any order or act of the agency. However, the agency may also employ private counsel to assist in any court proceeding.

(c) Notwithstanding Sections 11042 and 11043 of the Government Code, the executive director may appoint as bond counsel for the agency an attorney or attorneys. Nothing in this section or any other provision of law shall preclude the appointment of more than one attorney to serve as bond counsel. However, at all times at least one attorney shall be licensed to practice law in this state. If the agency appoints more than one bond counsel for a bond issue, the combined fees paid to all bond counsel shall not exceed those fees that would have been paid had only one bond counsel been appointed.

(d) Under the authority of this section, the executive director may appoint or retain an attorney or attorneys to undertake other appropriate legal studies and assignments not in conflict with this section.

(Amended by Stats. 2005, Ch. 338, Sec. 1. Effective January 1, 2006.)



50912

There shall be within the agency a director of financing appointed by the Governor and serving at the pleasure of the executive director of the agency.

The director of financing shall have responsibility for the financial operations of the agency and shall perform such other duties as may be required by the executive director.

(Amended by Stats. 1979, Ch. 1115.)



50913

For its activities under this division, the executive director shall prepare a preliminary budget on or before December 1 of each year for the ensuing fiscal year to be reviewed by the Secretary of Business, Consumer Services, and Housing, the Director of Finance, and the Joint Legislative Budget Committee.

(Amended by Stats. 2012, Ch. 147, Sec. 22. Effective January 1, 2013. Operative July 1, 2013, by Sec. 23 of Ch. 147.)



50914

(a)  The board shall authorize any sale of obligations or securities or other debt obligations and shall approve other major contractual agreements. Any other contractual agreements or debt obligations may be approved by the executive director pursuant to regulations of the board.

(b)  Actions of the board may be taken only by a concurrence of a majority of the entire membership thereof, excepting nonvoting ex officio members.

(Amended by Stats. 1979, Ch. 1115.)



50915

The principal offices of the agency shall be located in the City of Sacramento.

(Added by Stats. 1977, Ch. 610.)



50916

All meetings of the board and of all committees of the board including those committees whose membership constitutes less than a quorum of the board shall be open and public and all persons shall be permitted to attend and address the board or its committees, except when the meetings are held as executive sessions as authorized by Section 11126 of the Government Code.

(Amended by Stats. 1987, Ch. 1034, Sec. 18.)






CHAPTER 2 - Purposes and General Provisions

50950

The primary purpose of the agency shall be to meet the housing needs of persons and families of low or moderate income.

(Added by Stats. 1977, Ch. 610.)



50951

In meeting the housing needs of persons and families of low or moderate income, not less than 30 percent of the units financed by mortgage loans or property improvement loans pursuant to this part shall be available to, or occupied by, very low income households at affordable rents, unless it is not possible to obtain subsidies necessary to meet such requirement. No development loan, rehabilitation loan, or construction loan shall be made pursuant to this part if the agency determines that its ability to utilize currently available subsidies to meet the requirements of this section would be jeopardized thereby.

(Amended by Stats. 1979, Ch. 1207.)



50952

The agency shall also seek to attain all of the following objectives:

(a)  Acquisition of the maximum amount of funds available for subsidies for the benefit of persons and families of low or moderate income occupying units financed pursuant to this part.

(b)  Housing developments providing a socially harmonious environment by meeting the housing needs of both very low income households and other persons and families of low or moderate income and by avoidance of concentration of very low income households that may lead to deterioration of a development.

(c)  Emphasis on housing developments of superior design, appropriate scale and amenities, and on sites convenient to areas of employment, shopping, and public facilities.

(d)  Increasing the range of housing choice for minorities in lower income households and other lower income households, rather than maintaining or increasing the impaction of low-income areas, and cooperation in implementation of local and areawide housing allocation plans adopted by cities, counties, and joint powers entities made up of counties and cities.

(e)  Reducing the cost of mortgage financing for rental and cooperative housing to provide lower rent for persons and families of low or moderate income.

(f)  Reducing the cost of mortgage financing for home purchase, in order to make homeownership feasible for persons and families of low or moderate income.

(g)  Identification of areas of low vacancy rates where construction is needed, of areas of substandard housing where rehabilitation is needed, and of areas of credit shortage where financing is needed for transfer of existing housing, so as to maximize the impact of financing activities on employment, reduction of housing costs, and maintenance of local economic activity.

(h)  A balance between urban metropolitan, nonmetropolitan, and rural metropolitan housing developments, and between family housing and housing for the elderly and handicapped, in general proportion to the needs identified in the California statewide housing plan.

(i)  Minimization of fees and profit allowances of housing sponsors so far as consistent with acceptable performance, in order to maximize the benefit to persons and families of low or moderate income occupying units financed by the agency.

(j)  Full utilization of federal subsidy assistance for the benefit of persons and families of low or moderate income.

(k)  Full cooperation and coordination with the local public entities of the state in meeting the housing needs of cities, counties, cities and counties, and Indian reservations and rancherias on a level of government that is as close as possible to the people it serves.

( l)  Promoting the recovery and growth of economically depressed business located in areas of minority concentration and in mortgage-deficient areas.

(m)  Revitalization of deteriorating and deteriorated urban areas by attracting a full range of income groups to central-city areas to provide economic integration with persons and families of low or moderate income in those areas.

(n)  Implementation of the goals, policies, and objectives of the California Statewide Housing Plan.

(o)  Location of housing in public transit corridors with high levels of service.

(p)  Reducing the cost of mortgage financing for rental housing development in order to attract private and pension fund investment in such developments.

(q)  Reducing the cost of mortgage financing for second unit rental housing, as defined by Section 65852.2 of the Government Code, in order to make rental housing more affordable for elderly persons and persons and families of low or moderate income.

(Amended by Stats. 1984, Ch. 1046, Sec. 1.)



50952.5

(a)  It is the intent of the Legislature, and it shall be a goal of the agency, that not less than one-half of the dollar amount of financing for single-family homes shall fund loans for purchasers who will be the first occupant.

(b)  The agency shall include in its annual report required by Section 51005 specific information evaluating the extent to which the agency has attained this goal.

(Added by Stats. 1990, Ch. 574, Sec. 2. Effective September 4, 1990.)



50953

No provision of this division shall be construed as a restriction or limitation upon any powers which the agency or any local public entity might otherwise have under any laws of this state, and this part is cumulative with respect to these powers. This division shall be deemed to provide a complete, additional, and alternative method for doing the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws. The issuance of bonds and refunding bonds under this part need not comply with the requirements of any other law applicable to the issuance of bonds, and in the construction or acquisition of a housing development or a residential structure pursuant to this division, the agency need not comply with the requirements of any other law applicable to construction or acquisition of public works, except as specifically provided in this division. The agency shall adopt regulations for review of construction contracts for the construction or rehabilitation of housing developments and residential structures financed under this division and shall require that on construction of this housing which is financed by a construction loan from the agency, other than mutual self-help housing developments, all workers employed in the construction, exclusive of maintenance work, shall be paid not less than the general prevailing rate or per diem wages for work of a similar character in the locality in which the construction is performed, and not less than the prevailing rate of per diem wages for holiday and overtime work. The agency shall determine or require determination of the general prevailing rate of per diem wages in accordance with the standards set forth in Section 1773 of the Labor Code. Apprentices shall be employed in the construction of housing developments in accordance with the regulations of the agency, which shall impose the same requirements as contained in Section 1777.5 of the Labor Code, except as to differences necessitated by the methods of awarding construction contracts for housing developments financed under this division.

(Amended by Stats. 1987, Ch. 1034, Sec. 19.)



50954

The exercise of the powers specified in this division will be in all respects for the benefit of the people of the state, for their well-being and prosperity, and for the improvement of their social and economic conditions, and the agency shall not be required to pay any tax or assessment on any property owned by the agency under the provisions of this division or upon the income therefrom. Any bonds issued by the agency under the provisions of this division, their transfer, and the income therefrom shall at all times be free from taxation by the state or any political subdivision or other instrumentality of the state, excepting inheritance and gift taxes.

(Amended by Stats. 1987, Ch. 1034, Sec. 20.)



50955

(a) The agency and every housing sponsor shall require that occupancy of housing developments assisted under this part shall be open to all regardless of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code, that contractors and subcontractors engaged in the construction of housing developments shall provide an equal opportunity for employment, without discrimination as to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, and except as otherwise provided in Section 12940 of the Government Code, and that contractors and subcontractors shall submit and receive approval of an affirmative action program prior to the commencement of construction or rehabilitation. Affirmative action requirements respecting apprenticeship shall be consistent with Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

All contracts for the management, construction, or rehabilitation of housing developments, and contracts let by housing sponsors, contractors, and subcontractors in the performance of management, construction, or rehabilitation, shall be let without discrimination as to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code, and pursuant to an affirmative action program, which shall be at not less than the Federal Housing Administration affirmative action standards unless the board makes a specific finding that the particular requirement would be unworkable. The agency shall periodically review implementation of affirmative action programs required by this section.

It shall be the policy of the agency and housing sponsors to encourage participation with respect to all projects by minority developers, builders, and entrepreneurs in all levels of construction, planning, financing, and management of housing developments. In areas of minority concentration the agency shall require significant participation of minorities in the sponsorship, construction, planning, financing, and management of housing developments. The agency shall (1) require that, to the greatest extent feasible, opportunities for training and employment arising in connection with the planning, construction, rehabilitation, and operation of housing developments financed pursuant to this part be given to persons of low income residing in the area of that housing, and (2) determine and implement means to secure the participation of small businesses in the performance of contracts for work on housing developments and to develop the capabilities of these small businesses to more efficiently and competently participate in the economic mainstream. In order to achieve this participation by small businesses, the agency may, among other things, waive retention requirements otherwise imposed on contractors or subcontractors by regulation of the agency and may authorize or make advance payments for work to be performed. The agency shall develop relevant selection criteria for the participation of small businesses to ensure that, to the greatest extent feasible, the participants possess the necessary nonfinancial capabilities. The agency may, with respect to these small businesses, waive bond requirements otherwise imposed upon contractors or subcontractors by regulation of the agency, but the agency shall in that case substantially reduce the risk through (1) a pooled-risk bonding program, (2) a bond program in cooperation with other federal or state agencies, or (3) development of a self-insured bonding program with adequate reserves.

The agency shall adopt rules and regulations to implement this section.

Prior to commitment of a mortgage loan, the agency shall require each housing sponsor, except with respect to mutual self-help housing, to submit an affirmative marketing program that meets standards set forth in regulations of the agency. The agency shall require each housing sponsor to conduct the affirmative marketing program so approved. Additionally, the agency shall supplement the efforts of individual housing sponsors by conducting affirmative marketing programs with respect to housing at the state level.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 75) by Stats. 2013, Ch. 605, Sec. 44. Effective January 1, 2014.)



50956

It shall be the policy of the agency to coordinate its activities with the department. It shall be the policy of the agency to conduct its operations so as to be fiscally self-sufficient and so as not to require appropriations from the General Fund for payment of its administrative costs or to service bonds of the agency.

(Added by Stats. 1977, Ch. 610.)



50957

No development or construction loan shall be made pursuant to this part if the agency determines that the making of such a loan would result in the permanent loss of a subsidy or a reduction in future subsidies due to the failure of the agency to use currently available subsidies.

(Added by Stats. 1977, Ch. 610.)



50958

Mortgage loans made pursuant to this part to housing sponsors, other than local public entities and nonprofit housing sponsors of rental and cooperative housing developments, shall not exceed 95 percent of the development costs of the housing development for which the loan is made. Loans made pursuant to this part to local public entities and nonprofit housing sponsors shall in no event exceed 100 percent of development costs.

(Amended by Stats. 1981, Ch. 1031.)



50959

This division is intended to benefit purchasers and residents of housing developments who are persons and families of low or moderate income and shall be liberally construed to allow such persons to initiate civil actions and to enforce rights, duties and benefits under this division and regulations adopted pursuant to this division; provided however, this section shall not limit, modify or restrict the standing of other persons to initiate civil actions by reason of the action or inaction of the agency, department or commission; and provided further that this section shall not authorize any action contesting or affecting the validity or enforceability of any bonds or insurance issued under this division or of any of the proceedings of, or actions taken by, the agency relative to such bonds or insurance.

(Amended by Stats. 1979, Ch. 96.)



50960

A loan document for a loan that is not secured by real property and is made to a person, not including a firm, association, partnership, organization, corporation, limited liability company, or other group, however formed, shall state that the loan is a recourse obligation and that the personal property of the borrower may be subject to or sold pursuant to a lien in order to pay the obligation.

(Added by Stats. 2000, Ch. 553, Sec. 4. Effective January 1, 2001.)



50961

It shall be the policy of the agency to encourage housing location in public transit corridors so that residents may have convenient access to public transportation services.

(Added by Stats. 1978, Ch. 1351.)



50962

The same notice requirements as specified in Section 65863.10 of the Government Code shall apply to rental housing developments that receive financial assistance pursuant to this part.

(Added by Stats. 1988, Ch. 1563, Sec. 5.)



50963

(a) The agency shall report to the Legislature, on or before December 31, 2011, and 2012, on the status of funding awarded to the agency through the federal Housing Finance Agencies Innovation Fund for the federal Hardest-Hit Housing Markets program.

(b) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(c) Pursuant to Section 10231.5 of the Government Code, this section is repealed on December 31, 2015.

(Added by Stats. 2010, Ch. 610, Sec. 10.5. Effective January 1, 2011. Repealed as of December 31, 2015, by its own provisions.)






CHAPTER 3 - Financial Provisions

51000

The California Housing Finance Fund is hereby created in the State Treasury.

Construction loan funds may be transferred to the construction lender or to the contractor as necessary to meet draws for progress payments pursuant to rules and regulations of the agency.

Notwithstanding Section 13340 of the Government Code, all money in the fund is hereby continuously appropriated to the agency for carrying out the purposes of this part, and, notwithstanding Chapter 2 (commencing with Section 12850) of Part 2.5 of Division 3 of Title 2 of the Government Code, or the provisions of Sections 11032 and 11033 of the Government Code, and except as provided in this part, expenditure of the fund shall not be subject to the supervision or approval of any other officer or division of state government. However, the agency’s budget shall be reviewed as provided in Section 50913. The agency may pledge any or all of the moneys in the fund as security for payment of the principal of, and interest on, and redemption premiums on, bonds issued pursuant to this part, and, for that purpose or as necessary or convenient to the accomplishment of any other purpose of the agency, may divide the fund into separate accounts. All moneys accruing to the agency pursuant to this part from whatever source shall be deposited in the fund.

(Amended by Stats. 1987, Ch. 1034, Sec. 21.)



51000.1

Notwithstanding any other provision of law, except as provided in Section 51000.3, no officer or division of state government shall transfer any sums of money from any fund or account of the agency, except as may be ordered or authorized by either of the following:

(a)  The executive director of the agency or his or her designee.

(b)  The designated trustee, pursuant to authority contained in appropriate adopted resolutions pertaining to notes or bonds issued by the agency.

(Amended by Stats. 2000, Ch. 471, Sec. 19. Effective January 1, 2001.)



51000.3

Section 51000.1 does not supersede any provision of Article 2 (commencing with Section 11270) of Chapter 3 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1979, Ch. 1115.)



51000.4

Upon cessation of all agency operations and settlement of all obligations and debts, all assets of the California Housing Finance Agency, including those in all accounts and funds of the agency, whether established by statute or otherwise, shall revert to the General Fund.

(Added by Stats. 1981, Ch. 997.)



51001

Pursuant to any agreements with the holders of particular bonds pledging any particular assets, revenues, or moneys, the agency may create separate accounts in the fund to manage assets, revenues, or moneys in the manner set forth in such agreements.

(Added by Stats. 1977, Ch. 610.)



51002

Subject to any agreements with holders of particular bonds, revenue derived pursuant to this part from property improvement loans and mortgage loans shall be deposited in a special account, which shall be used exclusively for the amortization of debt and the protection of the underlying security, until current debt service and reserves are funded.

(Amended by Stats. 1979, Ch. 1207.)



51003

The agency shall, from time to time, direct the Treasurer to invest moneys in the fund which are not required for its current needs, including proceeds from the sale of any bonds, in any eligible securities specified in Section 16430 of the Government Code which the agency shall designate. The agency may direct the Treasurer to invest the moneys by entering into repurchase agreements or reverse repurchase agreements, which, for purposes of this section, shall mean agreements for the purchase or sale of eligible securities pursuant to which the seller or buyer agrees to repurchase or sell back the securities on or before a specified date and for a specified amount. The agency may direct the Treasurer to invest the moneys in investment agreements with corporations, financial institutions, or national associations within the United States which are rated by a nationally recognized rating service within the top three ratings of the service. For purposes of this section, investment agreements shall mean any agreement for the investment of moneys in the fund whether at fixed or variable interest rates, and may include, but not be limited to, repurchase agreements, notes, uncollateralized time deposits and certificates of deposit. The agency may direct the Treasurer to deposit moneys in interest-bearing accounts in state or national banks or other financial institutions having principal offices in this state.

Subject to any agreement with holders of particular bonds, in furtherance of the provisions of Section 51373, and to the extent permitted by law, the agency may also invest moneys of the fund in obligations or financial institutions as are permitted by board resolution. The agency may alternatively require the transfer of moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

All interest or other increment resulting from such investment or deposit shall be deposited in the fund, notwithstanding Section 16305.7 of the Government Code. Moneys in the fund shall not be subject to transfer to any other fund pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, excepting the Surplus Money Investment Fund.

(Amended by Stats. 1987, Ch. 1034, Sec. 22.)



51004

The agency may utilize moneys which may be appropriated to the fund from time to time by the Legislature for effectuating its purposes, including, but not limited to, the establishment of reserves or contingency funds to be available for payments on the principal, interest, redemption premium, and sinking funds of any bonds of the agency and the direct payment of principal, interest, redemption premium, and sinking funds on the bonds of the agency.

(Amended by Stats. 1987, Ch. 1034, Sec. 23.)



51004.5

On or before May 1 of each year, commencing in 1980, the agency shall submit to the Legislature and the Governor, an annual plan for using its revenue bonding authority for the succeeding fiscal year consistent with meeting the legislative goals and requirements for the agency, including requirements relating to units made available in each of its programs or proposed programs for low and very low income households, the allocations between elderly and family households, and requirements relating to units for new construction and substantial rehabilitation. The agency shall review and update each annual plan on a quarterly basis. The agency’s ability to implement the plan shall be reported in the annual report required by Section 51005.

(Added by Stats. 1979, Ch. 960.)



51005

(a)  The agency shall, by November 1 of each year, submit an annual report of its activities under this division for the preceding year to the Governor, the Secretary of Business, Consumer Services and Housing, the Director of Housing and Community Development, the Treasurer, the Joint Legislative Budget Committee, the Legislative Analyst, and the Legislature. The report shall set forth a complete operating and financial statement of the agency during the concluded fiscal year. The report shall specify the number of units assisted, the distribution of units among the metropolitan, nonmetropolitan, and rural areas of the state, and shall contain a summary of statistical data relative to the incomes of households occupying assisted units, the monthly rentals charged to occupants of rental housing developments, and the sales prices of residential structures purchased during the previous fiscal year by persons or families of low or moderate income. The report shall also include a statement of accomplishment during the previous year with respect to the agency’s progress, priorities, and affirmative action efforts. The agency shall specifically include in its report on affirmative action goals, statistical data on the numbers and percentages of minority sponsors, developers, contractors, subcontractors, suppliers, architects, engineers, attorneys, mortgage bankers or other lenders, insurance agents, and managing agents.

(b)  The report shall also include specific information evaluating the extent to which the programs administered by the agency have attained the statutory objectives of the agency, including, but not limited to, (1) the primary purpose of the agency in meeting the housing needs of persons and families of low or moderate income pursuant to Section 50950, (2) the occupancy requirements for very low income households established pursuant to Sections 50951 and 51226, (3) the elderly and orthopedic disability occupancy requirements established pursuant to Section 51230, (4) the use of surplus moneys pursuant to Section 51007, (5) the metropolitan, nonmetropolitan, and rural goals established pursuant to subdivision (h) of Section 50952, (6) the California Statewide Housing Plan, as required by Section 50154, (7) the statistical and other information developed and maintained pursuant to Section 51610, (8) the number of manufactured housing units assisted by the agency, (9) information with respect to the proceeds derived from the issuance of bonds or securities and any interest or other increment derived from the investment of bonds or securities, and the uses for which those proceeds or increments are being made as provided for in Section 51365, including the amount by which each fund balance exceeds indenture requirements, (10) any recommendations described in subdivision (d), (11) any recommendations described in Section 51227, (12) the revenue bonding authority plan adopted pursuant to Section 51004.5, (13) the statistical and other information required to be provided pursuant to Section 50156, (14) an analysis of the agency’s compliance with the targeting requirements of subsection (d) of Section 142 of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 142) with respect to any issue of bonds subject to those requirements under Section 103 of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 103), including the numbers of rental units subject to this reporting requirement by categories based on the number of bedrooms per unit, and (15) the statistical and other information relating to congregate housing for the elderly pursuant to Section 51218.

The agency may, at its option, include the information required by this section in a single document or may separately report the statistical portion of the information in a supplement appended to its annual report. This statistical supplement shall be distributed with copies of the agency’s annual report, but need not be provided to bond rating agencies, underwriters, investors, developers, or financial institutions.

(c)  The agency shall cause an audit of its books and accounts with respect to its activities under this division to be made at least once during each fiscal year by an independent certified public accountant and the agency shall be subject to audit by the Department of Finance not more often than once each fiscal year.

(d)  The agency shall assess any obstacles or problems that it has encountered in meeting its mandate to serve nonmetropolitan and rural metropolitan areas, and recommend legislative and administrative solutions to overcome these obstacles or problems. The agency shall separately assess its progress in meeting the rehabilitation needs of rural areas and the new construction needs of rural areas, and separately assess its progress as to single and multifamily units. The agency shall include in its report a quantification and evaluation of its progress in meeting the housing needs of communities of various sizes in rural areas.

(e)  By December 1 of each fiscal year, the agency shall ascertain that not less than 25 percent of the total units financed by mortgage loans during the preceding 12 months pursuant to this part were made available to very low income households. If the agency finds that these very low income occupancy goals have not been met, the agency shall immediately notify the Governor, the Speaker of the Assembly, and the Senate Committee on Rules, and shall recommend legislation or other action as may be required to make (1) at least 25 percent of the units so available, and (2) at least 25 percent of the units thereafter financed so available. In housing developments for which the agency provides a construction loan but not a mortgage loan, the agency shall report annually on the percentage of units projected to be made available for occupancy and actually occupied by lower income households.

(Amended by Stats. 2013, Ch. 352, Sec. 380. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



51006

The executive director of the agency shall immediately certify in writing to the Joint Legislative Audit Committee, the Joint Legislative Budget Committee, the Speaker of the Assembly, the Senate Rules Committee, and the Governor, if the agency is notified by the trustee in writing that moneys of the agency will not be sufficient to meet principal payments, sinking fund payments, and interest payments on bonds authorized under this part and to restore and maintain necessary bond reserve funds. However, certification pursuant to this section need not be made unless this insufficiency will result in an event of default under the respective bond resolution authorizing the bonds.

(Amended by Stats. 1987, Ch. 1034, Sec. 25.)



51007

Subject to any ageements with holders of particular bonds, all moneys available for carrying out the purposes of this part and declared by the agency to be surplus moneys which are not required to service or retire bonds issued on behalf of the agency, pay administrative expenses of the agency, accumulate necessary operating or loss reserves, or repay loans to the agency from the General Fund shall be used by the agency, with respect to existing housing developments, to provide special interest reduction programs, financial assistance for housing developments or subsidies for occupants or owners thereof, or counseling programs, as authorized by this division.

(Added by Stats. 1977, Ch. 610.)






CHAPTER 4 - General Powers

51050

The agency shall have all of the following powers:

(a) To sue and be sued in its own name.

(b) To have an official seal and to alter the same at pleasure.

(c) To have perpetual succession.

(d) To maintain offices at any place or places within the state which it may designate.

(e) To adopt, and from time to time amend and repeal, by action of the board, either resolutions, or rules or regulations, not inconsistent with this part, to carry into effect the powers and purposes of the agency and the conduct of its business, except where this part expressly requires the agency to act by rule or regulation. If the agency acts by rule or regulation, the rule or regulation shall be adopted, amended, repealed, and published in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) Notwithstanding any other provision of law, to make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this part with any governmental agency, private corporation or other entity, or individual, and to contract with any local public entity for processing of any aspect of financing housing developments. Contracts made or executed under the authority of this part shall not be subject to any applicable provision of law requiring competitive bidding or the supervision or approval of another division or officer of state government.

(g) To acquire real or personal property, or any interest therein, on either a temporary or long-term basis in its own name by gift, purchase, transfer, foreclosure, a deed in lieu of foreclosure, lease, option, or otherwise, including easements or other incorporeal rights in property.

(h) To hold, sell, assign, lease, encumber, mortgage, or otherwise dispose of any real or personal property or any interest therein; to hold, sell, assign, or otherwise dispose of any mortgage interest owned by it, under its control or custody, or in its possession; and, as applicable, to do any of the acts specified in this subdivision by public or private sale, with or without public bidding, notwithstanding any other provision of law.

(i) To release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in real property foreclosed by it or acquired by it by a deed in lieu of foreclosure.

(j) To determine the terms and conditions of any mortgage instrument, deed of trust, or promissory note used or executed in conjunction with the financing of any housing development.

(k) To employ architects, engineers, attorneys, accountants, housing construction and financial experts, and such other advisers, consultants, and agents as may be necessary in its judgment and to fix their compensation.

(l) To provide advice, technical information, and consultative and technical service in connection with the financing of housing developments pursuant to this part.

(m) Notwithstanding any other provision of law, to insure or reinsure against any loss in connection with its property and other assets, including mortgages and mortgage loans, in amounts, in the manner, and from those insurers as it deems desirable.

(n) To establish, revise from time to time, and charge and collect fees and charges in connection with loans made or insured by the agency.

(o) To borrow money and issue bonds, as provided in this part.

(p) To enter agreements and perform acts as are necessary to obtain and maintain federal housing subsidies for use in connection with housing developments.

(q) To provide bilingual staff and make available agency publications in a language, other than English, where necessary to effectively serve all groups for which those services or publications are made available.

(r) To require any individual, corporation, or other legal entity operating, managing, or providing maintenance services for a housing development or a residential structure to maintain a current certificate of qualification developed and approved by the agency.

(s) To do any and all things necessary to carry out its purposes and exercise the powers expressly granted by this part.

(Amended by Stats. 2008, Ch. 281, Sec. 2. Effective September 25, 2008.)



51050.1

The agency may make loans to finance affordable housing, including residential structures, housing developments, multifamily rental housing, special needs housing, and other forms of housing permitted by this part.

(Added by Stats. 2006, Ch. 748, Sec. 3. Effective January 1, 2007.)



51051

The agency shall be a state representative for purposes of receiving and allocating financial aid and contributions from agencies of the federal government which are provided to the state or to the agency for the purpose of subsidizing housing for persons and families of low or moderate income and may utilize federal subsidies available to it in providing housing for persons and families of low or moderate income or for exercising any other of its powers. The agency shall have priority among all other units of state government for receipt of federal housing subsidies to the extent units financed under this part are eligible for such assistance.

(Added by Stats. 1977, Ch. 610.)



51053

The agency may make and execute contracts with qualified mortgage lenders for the initiation or servicing of mortgage loans, construction loans, property improvement loans, or development loans made or acquired by the agency pursuant to this part or for other services rendered to the agency. The agency may pay the reasonable value of services rendered to the agency pursuant to such contracts.

(Amended by Stats. 1979, Ch. 1207.)



51054

The agency may make or undertake commitments to make development loans, construction loans, mortgage loans, and property improvement loans to housing sponsors to finance housing developments, as provided in Chapter 5 (commencing with Section 51100) of this part.

The agency may, in conjunction with a construction loan, set aside a reserve to provide improvement security required under subdivision (c) of Section 66462 and Chapter 5 (commencing with Section 66499) of Division 2 of Title 7 of the Government Code, which shall be in lieu of improvement security otherwise required by such provisions.

(Amended by Stats. 1979, Ch. 1207.)



51055

The agency may purchase and sell construction loans, mortgage loans, property improvement loans, obligations secured by these loans, insurance on these loans, and participation therein.

(Amended by Stats. 1987, Ch. 1034, Sec. 27.)



51056

Construction loans, mortgage loans, and property improvement loans made, purchased, assigned or serving as security for obligations or participations pursuant to this part shall be limited as to charges, interest, maximum loan amount, which shall be consistent with the purposes of this part.

(Amended by Stats. 1979, Ch. 1207.)



51058

(a)  The agency may renegotiate, refinance, foreclose, or contract for the foreclosure of, any mortgage in default and may waive any default or consent to the modification of the terms of any mortgage. With respect to housing developments, the agency shall require that mortgage servicing and foreclosure practices, including forbearance and recasting of mortgages in default, conform to agency policies or resolutions.

(b)  The agency may commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract, or other agreement and may bid for and purchase property sold in satisfaction thereof at any foreclosure or other sale or may otherwise acquire and take possession of that property. Subject to any agreement with bondholders, the agency may operate, manage, lease, dispose of, and otherwise deal with that property in such manner as may be necessary to protect the interest of the agency and the holders of its bonds.

(Amended by Stats. 1997, Ch. 580, Sec. 27. Effective January 1, 1998.)



51058.5

Notwithstanding any other provision of law, the agency is not required to promulgate rules and regulations in order to establish or operate a mortgage refinance program. Instead, that program may be established by the governing board of the agency through resolutions adopted by that board, and operated by the agency in accordance with resolutions adopted by the board. Those resolutions shall be exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2011, Ch. 296, Sec. 168. Effective January 1, 2012.)



51059

The agency may procure insurance or coinsurance or guarantees from the federal government or from any governmental agency or instrumentality thereof, or from any private insurance company, of the payment of principal, redemption price of, and interest on any bonds issued by the agency. The agency may pay premiums on any such insurance.

(Added by Stats. 1977, Ch. 610.)



51060

The agency may, for services performed, charge and collect from housing sponsors and qualified mortgage lenders such fees and charges for the purpose of defraying administrative and other expenses as the agency may establish from time to time for its lending and mortgage-purchase programs.

(Added by Stats. 1977, Ch. 610.)



51061

The agency may sell or convey real property owned by the agency to persons and families of low or moderate income, nonprofit housing sponsors, and local public entities. Such sale or conveyance may be without consideration if the agency received the property upon condition that it be so conveyed or sold and if such sale or conveyance will inure primarily to the benefit of persons and families of low or moderate income living in a housing development.

(Added by Stats. 1977, Ch. 610.)



51062

The agency shall establish criteria for housing sponsors and qualified mortgage lenders, which shall be designed to assure the financial integrity of programs authorized by this division and which shall provide for effective implementation of the policies and purposes set forth in this part. The criteria shall take into account the differences between private and public institutions qualifying as housing sponsors and qualified mortgage lenders.

(Added by Stats. 1977, Ch. 610.)



51063

Relocation payments shall be made to persons and families of low or moderate income who are residents displaced because of temporary or permanent displacement for rehabilitation work assisted under this part, or rent increases resulting from rehabilitation, pursuant to the Uniform Relocation and Real Property Acquisition Policies Act of 1970 (42 U.S.C., Sec. 4601) or Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code. Notwithstanding the provisions of this section, middle-income families who decide against occupying the rehabilitated housing shall not continue to receive relocation payments.

The agency shall also insure that the relocation payments and the relocation advisory assistance specified therein shall be provided. Pursuant to the provisions of this section, the agency shall insure relocation payments are provided to persons and families involuntarily displaced in making a site or structure available for rehabilitation or construction financed under this part, or in the alternative may require the housing sponsor receiving a loan commitment pursuant to this part to make such payments and provide such assistance, whether such displacement has occurred in anticipation of the loan commitment or will occur subsequent thereto.

For purposes of this section, displacement includes relocation occurring because of a qualified person or family’s inability to pay increased rentals resulting from rehabilitation, or involuntary temporary or permanent displacement of a qualified person or family to allow rehabilitation work to be done.

(Amended by Stats. 1979, Ch. 96.)



51064

The agency shall establish maximum sale prices for the initial sale of residential structures, the acquisition, construction, or rehabilitation of which is financed by the agency in anticipation of sale to persons and families of low or moderate income. The agency shall also establish a price for any residential structure whenever the buyer of such residential structure receives a mortgage loan from the agency. The maximum sale prices established by the agency pursuant to this section may provide a reasonable profit to the seller while serving the purposes of this division.

(Amended by Stats. 1982, Ch. 1452, Sec. 10. Effective September 27, 1982. Operative January 1, 1983, by Sec. 16 of Ch. 1452.)



51065

The agency may make grants to nonprofit housing sponsors and local public entities to meet expenses incurred in planning, constructing, rehabilitating, or managing housing developments. The agency may make grants to housing sponsors for the purpose of lowering the rents on some or all of the units within a housing development. Grants authorized by this section shall not be made with proceeds from the sale of bonds.

(Amended by Stats. 1979, Ch. 96.)



51065.1

The agency may make grants to buyers of residential structures combined with first mortgage loans financed by the agency to be used in conjunction with the FHA Energy Efficient Mortgage Program, for the purpose of making repairs or improvements to increase energy efficiency in the home. Grants authorized by this section shall not be made with proceeds from the sale of bonds. Any such grant, and any costs directly associated with it, shall be funded through revenues realized by the agency from the grantee’s first mortgage loan, or securities backed by it, except that the agency may provide short-term interim funding of the grant to facilitate the transaction.

(Added by Stats. 2013, Ch. 82, Sec. 3. Effective August 12, 2013.)



51065.5

The agency may make unsecured loans or loans secured by assets other than real property to local public entities. The loans may be funded by the proceeds of bonds or other agency funds to assist local public entities in providing or making affordable housing available to low- or moderate-income persons or families.

(Added by Stats. 2003, Ch. 193, Sec. 1. Effective January 1, 2004.)



51066

For housing developments financed by a mortgage loan from the agency, the agency shall establish a grievance procedure or require housing sponsors to establish a grievance procedure, or both, for the purpose of resolving complaints by housing sponsors and tenants of housing sponsors and contractual disputes between two or more housing sponsors or between a housing sponsor and a tenant of the housing sponsor. Notwithstanding any other provision of law, no individual or family shall be evicted from a housing development unless the following requirements are met:

(a)  The eviction is for good cause as defined by rules and regulations of the agency.

(b)  Eviction proceedings shall be commenced by the giving of notice as required by Section 1946 of the Civil Code or Section 1161 or 1161a of the Code of Civil Procedure and served as provided by Section 1162 of the Code of Civil Procedure. The notice shall contain a statement of the cause for eviction and of the right of the tenant to a hearing and decision pursuant to regulations of the agency if a request for such a hearing is made to the landlord in writing within the period specified in Section 1946 of the Civil Code or Section 1161 of the Code of Civil Procedure, as the case may be.

(c)  When the tenant so requests the landlord in writing within the period specified in Section 1946 of the Civil Code or Section 1161 of the Code of Civil Procedure, as the case may be, a hearing, in accordance with procedures established pursuant to regulations of the agency, shall be held by an impartial individual or panel selected or approved by the agency and a decision rendered within two weeks after receipt by the landlord of the tenant’s written request for a hearing. Good cause for eviction shall be established at the hearing by the weight of the evidence. Before a right to a hearing vests, the tenant shall pay rent for the two-week hearing period to the owner or to an escrow account of the agency, if not already paid.

A defendant in an unlawful detainer proceeding may assert as a defense the failure of the plaintiff or the agency to comply with the requirements of this section or regulations adopted pursuant to this section. A defendant in an unlawful detainer proceeding may assert as a defense that the findings at the hearing were not supported by the weight of evidence.

The costs of any hearing conducted pursuant to this section shall be assessed to, and paid by, the losing party as provided in regulations of the agency. If neither party prevails, the costs of the hearing shall be equitably apportioned.

As used in this section, “tenant” includes a resident shareholder of a cooperative housing development. Nothing in this section shall be construed as a limitation of the rights of a resident shareholder of a cooperative housing development.

(Amended by Stats. 1987, Ch. 1034, Sec. 29.)



51067

The agency shall adopt standards for the admission of tenants, termination of tenancies, and eligibility of purchasers of housing financed under this part as well as standards establishing maximum percentages of income which a tenant or purchaser may allocate to housing costs, which shall provide consideration for proven ability in individual cases to pay what would otherwise be an unusually high percentage of income for housing costs.

(Added by Stats. 1977, Ch. 610.)



51068

(a)  Except as otherwise provided in subdivision (b) and notwithstanding the provisions of Sections 711, 711.5, and 1916.5 of the Civil Code, the agency shall not permit assumption of the obligation of any mortgage loan made pursuant to Chapter 5 (commencing with Section 51100) by a subsequent ineligible purchaser or transferee of the prior borrower. If the subsequent purchaser or transferee does not meet the agency’s eligibility requirements, the agency shall require acceleration of repayment of the principal balance of the loan to be all due and payable upon the sale or transfer of the property.

(b)  With respect to mortgage loans made prior to July 1, 1979, the agency may waive the requirements of subdivision (a) when necessary to permit participation in mortgage insurance, guarantee, or purchase programs, or when the provisions of subdivision (a) would interfere with the financial structuring or the administration of any bond financing program.

(c)  The requirements of subdivision (a) may be waived pursuant to subdivision (b) with respect to any mortgage loan made on or after July 1, 1979, only if the loan is federally assisted or insured and the waiver is necessary to obtain the federal assistance or insurance. As a condition to authorizing assumption of a mortgage loan pursuant to this subdivision, the agency shall recast the repayment schedule for the remainder of the term of the loan by increasing the interest to the current market rate at the time of assumption, or to any lower rate of interest which is the maximum allowed by an entity that provided any insurance or other assistance with respect to which a waiver was granted pursuant to this subdivision. Any additional increment of interest produced by increasing the rate of interest upon a mortgage loan pursuant to this subdivision shall be transmitted or forwarded to the agency for deposit in the California Housing Finance Fund.

(d)  The agency may also waive the requirements of subdivision (a) if it determines that its application would result in undue hardship, that the failure to meet the agency’s eligibility requirements resulted from circumstances beyond the mortgagor’s control, and if the waiver is for a limited period of time as specified by the agency.

(e)  The agency shall implement appropriate measures to assure compliance with this section.

(f)  This section applies to all mortgage loans made by the agency pursuant to Chapter 5 (commencing with Section 51100), whether directly or through a qualified mortgage lender, and including mortgage loans made prior to September 22, 1979.

(Added by renumbering Section 51068.5 by Stats. 1987, Ch. 1034, Sec. 31.)



51069

The agency, after approving an application for mutual self-help housing, may make development loans and construction loans for land acquisition and development costs to eligible housing sponsors on terms and conditions and in amounts as it deems necessary to accomplish the purposes of this part. These development loans and construction loans may be interest free if sufficient surplus funds exist for that purpose and the loans can be made without jeopardizing the financial self-sufficiency of the agency or the adequacy of its reserves. Land acquired and housing developments financed pursuant to this section shall be sold or conveyed to eligible housing sponsors or for the purpose of developing other mutual self-help housing.

In making loans pursuant to this section, the agency, as an alternative to disbursing the loans directly to eligible housing sponsors or persons and families of low or moderate income, may establish procedures retaining the loans or portions thereof, and disburse those amounts directly to the person or entity performing a service, or providing goods, material, land or improvements.

(Amended by Stats. 1987, Ch. 1034, Sec. 32.)



51070

The agency shall require that qualified mortgage lenders do not substitute funds made available under this part for the lenders’ own resources, without permission of the agency. Qualified mortgage lenders may provide financing under this part until the agency makes a finding that the lender is in violation of this section or decertifies the lender pursuant to Section 50094.

(Amended by Stats. 1987, Ch. 1034, Sec. 33.)






CHAPTER 5 - Financing of Housing Developments and Residential Structures

ARTICLE 1 - Loans for Housing Developments

51100

Subject to the limitations prescribed by Article 4 (commencing with Section 51175), the agency may make, or undertake commitments to make, development loans, construction loans, property improvement loans, mortgage loans, and advances in anticipation of such loans to housing sponsors to finance housing developments and residential structures.

The agency shall not issue more than two hundred million dollars ($200,000,000) of its authorized revenue bond authority in aggregate principal amount of bonds in any one calendar year to finance, directly or indirectly, construction loans for which the agency is not providing a mortgage loan, exclusive of bonds issued to refund or renew bonds of the agency previously issued for those purposes.

(Amended by Stats. 1981, Ch. 1031.)



51101

The agency may make and publish rules and regulations respecting the making of development loans, construction loans, property improvement loans, and mortgage loans pursuant to this part, the terms and conditions upon which such loans may be made to housing sponsors, the admission of tenants to a housing development, the inclusion of nonhousing facilities in housing developments, the construction of nonhousing facilities, and supervision of housing sponsors, including housing sponsors owning and occupying a housing development.

(Amended by Stats. 2008, Ch. 281, Sec. 4. Effective September 25, 2008.)



51102

The agency shall enter into regulatory contracts and other agreements with housing sponsors receiving loans under the provisions of this part.

(Added by Stats. 1977, Ch. 610.)



51103

Prior to the commitment of moneys under this part for a mortgage loan on a housing development as provided in Article 1 (commencing with Section 51100), Article 2 (commencing with Section 51125), Article 3 (commencing with Section 51150), and Article 4 (commencing with Section 51175), the agency shall take adequate measures to assure (a) the economic feasibility of the housing development, (b) the financial eligibility of the housing sponsors and tenants, (c) the consistency of the proposed housing developement with the current housing objectives of the agency, (d) the sufficiency of access of the housing development to supporting social services, public mass transit services and other transportation, schools, employment, and retail merchants, and (e) that the location of the proposed housing development is consistent with the agency’s policies of dispersing housing developments throughout communities and of avoiding undue concentration of lower income households. Wherever possible, the agency shall verify these facts before financing is committed.

In providing for dispersal of housing developments, the agency shall consider economic feasibility, which shall be determined in light of all relevant factors, including the assistance programs and funds which could be utilized to reduce costs. Nothing in this section shall prohibit the agency from financing housing developments in neighborhood preservation areas in a manner that would otherwise be in conflict with the agency’s policies respecting dispersal of housing developments or concentration of lower income households, where necessary to accomplish the purposes for which financing or loan insurance is made available by the agency in the area.

(Added by Stats. 1987, Ch. 1034, Sec. 34.)



51104

Notwithstanding any other provisions of this part, only the following types of housing developments and residential structures are eligible for mortgage loans made with the proceeds of bonds:

(a)  Housing developments and residential structures financed with bonds of the agency guaranteed by the federal government.

(b)  Housing developments and residential structures financed with bonds of the agency that are guaranteed, or the time payment of principal and interest of which is insured, by an agency of the state or by a private insuring entity authorized to engage in that business.

(c)  Housing developments and residential structures, the mortgage loans on which presently are or are expected to be guaranteed, insured, or coinsured by the federal government.

(d)  Housing developments and residential structures, the bonds or mortgage loans on which are presently, or are expected to be, insured or guaranteed in whole or in part by an agency of the state, including the California Housing Finance Agency, a political subdivision of the state, or by a private insuring entity authorized to engage in that business, or by any combination thereof, in percentages determined by the agency.

(e)  Housing developments and residential structures financed by a loan made by the agency to a qualified mortgage lender, if both of the following conditions are met:

(1)  The loan to the qualified mortgage lender is a general obligation of the mortgage lender.

(2)  The qualified mortgage lender is a member of, or a subsidiary of a member of, the Federal Deposit Insurance Corporation or of the Federal Savings and Loan Insurance Corporation.

(f)  Housing developments and residential structures financed by tax-exempt bonds for which a bond reserve fund is created which complies with the terms and conditions of the agreement or agreements with agency bondholders.

(Added by renumbering Section 51351 by Stats. 1987, Ch. 1034, Sec. 43.)






ARTICLE 2 - Loans Through Intermediary Lenders and Mortgage Purchase and Sale

51125

The agency may invest in, purchase, or make commitments to purchase, and take assignments from qualified mortgage lenders of, construction loans, mortgage loans, property improvement loans, obligations secured by construction loans, mortgage loans, property improvement loans and participations therein for financing or refinancing of housing developments and residential structures.

The agency may also invest in, purchase, or make commitments to purchase, and take assignments from qualified mortgage lenders of, loans for rehabilitation or home improvements not secured by a mortgage but wholly or partially insured by an agency or instrumentality of the United States, or participation in such loans.

Such construction loans, mortgage loans, property improvement loans, obligations secured by construction loans, property improvement loans or mortgage loans, rehabilitation and home improvement loans, or participations therein may be held or sold by the agency, or the agency may create pools of such loans, obligations, and participations held by the agency and may sell securities backed by such pools.

(Amended by Stats. 1981, Ch. 1031.)



51126

The agency may invest in, purchase, or make commitments to purchase any residential mortgage or any obligation secured by a residential mortgage or participation therein, and sell such obligations, residential mortgages, or participations or create pools of such obligations, residential mortgages, or participations held by the agency and issue and sell securities backed by such pools. The agency shall require the seller of such obligations, residential mortgages, or participations purchased by the agency to use the proceeds for the purpose of financing housing developments and residential structures.

(Amended by Stats. 1981, Ch. 1031.)



51127

The agency may insure or guarantee any obligation held by the agency and secured by a mortage on a housing development or residential structure for the purpose of increasing its acceptability or value for sale or as security for other obligations. The agency may also insure or guarantee any loan, or participation in a loan, for rehabilitation or home improvement which is insured by an agency or instrumentality of the United States and which is held by the agency. Nothing in this section shall, however, be construed as authorizing the creation of a debt or liability of the state within the meaning of Section 1 of Article XVI of the State Constitution.

(Amended by Stats. 1987, Ch. 1034, Sec. 35.)



51128

Sales of mortgage obligations and securities pursuant to this article may be made at public or private sale, with or without public bidding, whether directly or through a contract with a private marketing intermediary.

(Added by Stats. 1977, Ch. 610.)






ARTICLE 3 - Loans to Qualified Mortgage Lenders

51150

The agency may make loans to qualified mortgage lenders under terms and conditions requiring the proceeds thereof to be used by such mortgage lenders for the purpose of making construction loans and mortgage loans for the purpose of financing housing developments and residential structures.

(Amended by Stats. 1981, Ch. 1031.)



51151

Mortgage loans shall not be made under this article unless the agency determines that type of loan can be made at a lower cost to a housing sponsor than is available for the same type of loan made under the provisions of Article 1 (commencing with Section 51100), Article 2 (commencing with Section 51125) or Article 4 (commencing with Section 51175) of this chapter.

(Added by Stats. 1977, Ch. 610.)



51152

Loans shall not be made by the agency to a qualified mortgage lender under this article, except pursuant to an agreement between the agency and the qualified mortgage lender. The agreements shall include the following:

(a)  A maximum interest rate that can be charged for construction loans or mortgage loans.

(b)  A specification of the requirements of loans authorized by this part.

(c)  Standards for mortgage servicing and foreclosure practices, including programs of forbearance and recasting for mortgages in default.

(Amended by Stats. 1987, Ch. 1034, Sec. 36.)



51153

In connection with loans made pursuant to this article, the agency may collect, enforce the collection of, and foreclose on any collateral securing the loans and may acquire or take possession of such collateral and sell the same at public or private sale, with or without public bidding, and otherwise deal with such collateral as may be necessary to protect the interest of the agency therein. The exercise of the powers specified in this subdivision shall be subject to any agreements with bondholders.

With respect to deposit of moneys in the fund pursuant to this section, the agency may require that any collateral provided on account thereof be lodged with a financial institution or trust company located in the state designated by the agency as custodian therefor. In the absence of such requirement the financial institution shall, if collateral is to be provided for the loan or securities purchased, upon receipt of the proceeds from the agency, enter into an agreement with the agency containing such provisions as the agency shall deem necessary to adequately identify and maintain such collateral and service the same and shall provide that such financial institution shall hold such collateral as an agent for the agency and shall be held accountable as the trustee of an express trust for the application and disposition thereof and the income therefrom solely to the uses and purposes in accordance with the provisions of such agreement. A copy of each such agreement and any revisions or supplements thereto shall be filed with the Secretary of State and no further filing or other action under the California Uniform Commercial Code or any other law of the state shall be required to perfect the security interest of the agency in such collateral or any additions thereto or substitutions therefor, and the lien and trust for the benefit of the agency so created shall be binding from and after the time made against all parties having claims of any kind in tort, contract, or otherwise against such financial institution.

(Added by Stats. 1977, Ch. 610.)






ARTICLE 4 - Lender of Last Resort

51175

Except as provided in this article, the agency shall not make construction loans or first mortgage loans for the purpose of financing owner-occupied residential structures unless those loans are made through a qualified mortgage lender.

(Amended by Stats. 2013, Ch. 82, Sec. 4. Effective August 12, 2013.)



51176

In rural mortgage areas the agency may make and undertake commitments to make construction loans and mortgage loans to finance owner-occupied residential structures without the participation of a qualified mortgage lender if no qualified mortgage lender will participate in financing such residential structures as provided in Article 2 (commencing with Section 51125) or Article 3 (commencing with Section 51150) of this chapter, or if the board determines that the agency can initiate or service loans directly at less cost than through use of a qualified mortgage lender.

(Amended by Stats. 1981, Ch. 1031.)



51177

The agency may make and undertake commitments to make construction loans and mortgage loans to finance residential structures without the participation of a qualified mortgage lender where the income of the owner-occupant is no greater than 65 percent of the median income for the area in which the residential structure is located as determined by the United States Department of Housing and Urban Development or by the agency’s reference to current data of the U.S. Census Bureau. The income at 65 percent of median shall be based on a family of four with adjustments above and below such maximum to compensate for family size.

(Amended by Stats. 1982, Ch. 1452, Sec. 13. Effective September 27, 1982. Operative January 1, 1983, by Sec. 16 of Ch. 1452.)






ARTICLE 4.5 - Subordinated Mortgage Loans

51180

As used in this article:

(a)  “Subordinated loan” means a deferred payment mortgage loan, which is a second trust deed used in connection with other financing from the agency for the purpose of making the development of housing feasible where it would not be feasible without such loan. No loan shall be made pursuant to this article unless it is secured by a second trust deed.

(b)  “Local agency” means a city, county, city and county, redevelopment agency, or housing authority.

(Added by Stats. 1982, Ch. 1448, Sec. 1.)



51181

The agency shall accept applications from housing sponsors for subordinated loans for rental housing developments upon which construction commences on or after January 1, 1983. Not less than 20 percent of the units in the rental housing development shall be made available on a priority basis to lower income households, as defined in Section 50079.5.

(Added by Stats. 1982, Ch. 1448, Sec. 1.)



51182

The agency shall determine the manner in which subordinated loans are to be repaid. Potential methods of repayment may include, but not be limited to:

(a)  An interest payment of 3 percent to be made from the positive cash flows of the project before payment to any other equity investor or mortgage loan holder is made.

(b)  Repayment upon conversion or the term of the bond, whichever is less, to the state, including an interest payment of 3 percent.

(Added by Stats. 1982, Ch. 1448, Sec. 1.)






ARTICLE 5 - Supervision of Housing Sponsors

51200

With respect to housing developments financed by a mortgage loan from the agency, the agency shall:

(a)  Prescribe uniform systems of accounts and records for rental and cooperative housing developments and require the housing sponsors to make reports and give answers to specific questions on such forms and at such times as may be necessary for the purposes of this part.

(b)  Establish minimum reserves to be maintained by nonprofit and limited-dividend housing sponsors of rental and cooperative housing developments.

(c)  Fix and alter from time to time a schedule of rents such as may be necessary to provide residents of rental and cooperative housing developments who are lower and very low income households with affordable rents to the extent consistent with the maintenance of the financial integrity of the housing developments and to provide profits to housing sponsors subject to the limitations of Section 51202. Income from commercial facilities constituting a portion of a housing development or residential structure financed pursuant to this part shall, to the extent they receive the benefit of below-market-interes t financing from the agency, assist in the support of appurtenant residential facilities. No housing sponsor shall increase the rent charged on any restricted rental or cooperative unit of a housing development without the prior permission of the agency, which shall be given only if the housing sponsor affirmatively demonstrates that the increase is required to defray necessary operating costs or avoid jeopardizing the fiscal integrity of the housing development or to provide the agreed rate of return with respect to additional equity money contributed by investors pursuant to Section 51202, and additional debt service and necessary operating costs with respect to increases in mortgage loans for improvements to the housing development deemed necessary by the agency.

Applications to the agency for permission to adjust rents shall include a statement of the existing and proposed rent for each unit, a detailed statement of the necessity and authority for the increase under this subdivision, and the extent to which rent increases would be paid by residents of restricted units and not offset by increased subsidy payments. Prior notice of any rent increase shall be given in writing as required by Section 1946 of the Civil Code. Prior to the time any rent increase is effective the housing sponsor shall notify every affected resident, in writing, of informal meetings with the housing sponsor to review the proposed rent increase and that each resident, upon request, will be provided the information submitted to the agency under this subdivision.

“Restricted,” as used in this subdivision, means required to be made available for occupancy by lower income households or very low income households pursuant to an agreement between the agency and the housing sponsor.

(d)  Determine standards for, and control selection by housing sponsors of, tenants and purchasers.

(e)  Regulate the terms of occupancy agreements to be used in housing financed under this chapter.

(f)  Provide bilingual services and publications, or require housing sponsors to provide bilingual services and publications, which are necessary to ensure informed access to housing financed pursuant to this part for persons and families of low or moderate income who have limited fluency in the English language.

(Amended by Stats. 1987, Ch. 1034, Sec. 37.)



51201

The agency may do any of the following with respect to housing sponsors of rental and cooperative housing financed pursuant to this part.

(a)  Through its agents or employees, enter upon and inspect the lands, buildings, and equipment of a housing sponsor, including all parts thereof, and examine the books and records of a housing sponsor. However, there shall be no entry or inspection of occupied units without consent of the occupant.

(b)  Supervise the operation and maintenance of any housing financed pursuant to this part and order such repairs as may be necessary to protect the public interest or the health, safety, or welfare of occupants of the housing.

(c)  Require any housing sponsor to pay to the agency such fees as it may prescribe to defray its costs incurred in connection with the examination, inspection, supervision, auditing, or other regulation of the housing sponsor.

(d)  Regulate the retirement of any capital investments or the redemption of stock or the distribution of any equity interest in any housing sponsor.

(e)  Order any housing sponsor to do, or to refrain from doing, any act, as may be necessary to comply with the provisions of state, federal, or local laws, the rules and regulations of the agency, or the terms of any contract between the agency and the housing sponsor.

(f)  Withhold the transfer of construction payments to a housing sponsor pending adequate performance, as determined by the agency, of any acts required of such housing sponsor pursuant to the provisions of this division or pursuant to any agreement by and between the agency and such housing sponsor.

(Added by Stats. 1977, Ch. 610.)



51202

Every housing sponsor of a rental or cooperative housing development which receives a construction loan or mortgage loan or a grant pursuant to this part shall enter into an agreement with the agency providing for the regulation of the disposition of property. No housing sponsor of a rental housing development receiving a mortgage loan pursuant to this part shall receive an earnings distribution of more than 6 percent of the equity invested in the housing development, unless a higher limitation on earnings distribution is otherwise provided by rules and regulations of the agency.

The agency may permit a distribution greater than 6 percent to investors contributing additional equity money to an existing housing development, or in the case of a housing development over which the agency has assumed managerial and financial control pursuant to Section 51203, or in any case where it would materially contribute to meeting the policies or goals of this division.

(Amended by Stats. 1981, Ch. 1031.)



51203

Upon making a determination that the financial status of a rental or cooperative housing development is such as to jeopardize any economic interest of the agency in such housing development, the agency may assume managerial and financial control of the housing sponsor and may supervise and prescribe the activities of the housing sponsor in such manner and under such terms and conditions as the agency may stipulate in any contract with the housing sponsor. Such control may be exercised through appointment by the agency to the governing body of such housing sponsor of a number of new members sufficient to constitute a voting majority of the governing body thereof, notwithstanding the provisions of the articles of incorporation or other documents of organization of the housing sponsor.

(Added by Stats. 1977, Ch. 610.)



51204

The agency may prescribe regulations specifying the categories of cost which shall be allowable in the construction or rehabilitation of a housing development. The agency may require any housing sponsor to certify the development costs upon completion of the housing development. Such certification of development costs shall be subject to audit and verification by the agency.

(Added by Stats. 1977, Ch. 610.)



51205

(a)  The agency may institute any action or proceeding pursuant to applicable provisions of law against any housing sponsor receiving or assuming a loan under this part in any court of competent jurisdiction in order to enforce this part or the terms and provisions of any contract between the agency and the housing sponsor, to foreclose its mortgage, or to otherwise protect the public interest or the occupants of the housing development. Where necessary to protect the interests of the agency, it may, in connection with the action or proceeding, apply to the court for the appointment of a receiver to take over, manage, operate, and maintain the affairs of the housing sponsor of a rental or cooperative housing development. No receiver shall be appointed unless approved by the agency.

(b)  (1)  In the event of the reorganization of any housing sponsor, to the extent permitted by law, that reorganization shall be subject to the supervision and control of the agency. No reorganization of a housing sponsor shall be effected without the prior written consent of the agency.

(2)  The agency may provide in its loan agreements that, in the event of a judgment against any housing sponsor in any action to which the agency is not a party, there shall be no sale of the housing development or any portion thereof, except upon 60 days’ written notice to the agency. Upon receipt of notice, the agency or Attorney General shall take steps that, in its judgment, are necessary to protect the rights of all parties.

(c)  Notwithstanding any other provisions of law, if, prior to foreclosing on any collateral provided by a housing sponsor, the agency institutes any judicial proceeding or takes any action against a housing sponsor to enforce compliance with the obligations set out in subdivision (d) or to collect or offset any sum owed the agency as a result of any violation of any obligation set out in subdivision (d), that remedy or action shall not constitute an action within the meaning of subdivision (a) of Section 726 of the Code of Civil Procedure, or in any way constitute a violation of the intent or purposes of Section 726 of the Code of Civil Procedure, or constitute a money judgment for a deficiency or a deficiency judgment within the meaning of Section 580a, 580b, or 580d of, or subdivision (b) of Section 726 of, the Code of Civil Procedure. However, the above-referenced provisions of the Code of Civil Procedure shall apply to any judicial proceeding instituted, or nonjudicial foreclosure action taken, by the agency to collect the principal and interest due on the mortgage loan with the housing sponsor.

(d)  Subdivision (c) shall apply to the obligations of the housing sponsor to do any or all of the following:

(1)  Establish a schedule of rents, tenant standards and tenant selection process, and terms of occupancy, and to provide bilingual services and publications for tenants, pursuant to Section 51200.

(2)  Permit the agency to inspect the premises, books, and records; supervise the day-to-day operation and maintenance of the housing financed by the agency, and to pay the fees to defray the cost thereof, pursuant to subdivisions (a) to (d), inclusive, of Section 51201.

(3)  Comply with the provisions of federal, state, or local laws and ordinances, with the rules and regulations of the agency, or with the terms of any contract with the agency, pursuant to subdivisions (e) and (f) of Section 51201.

(4)  Adhere to the limitation on earnings required by Section 51202 or by the agency’s regulatory agreement, or both.

(5)  Turn over managerial and financial control to the agency pursuant to Section 51203.

(6)  Properly certify development costs pursuant to Section 51204.

(7)  Remit earned surplus to the agency as required by Section 51206.

(e)  This section shall apply to housing sponsors, as defined in Section 50074 and as used in Chapter 6.7 (commencing with Section 51325).

(f)  Notwithstanding any other provision of law, the prevailing party in any action instituted pursuant to this section shall be awarded costs and reasonable attorney’s fees, in an amount to be determined in the court’s discretion.

(g)  As used in this section, “mortgage loan” shall be defined as in Section 50086.

(Amended by Stats. 1993, Ch. 649, Sec. 1. Effective January 1, 1994.)



51206

Whenever a housing sponsor of a rental or cooperative housing development accumulates an earned surplus greater than such operating and replacement reserves as the agency may require, that surplus shall be used to reduce rents within the housing development to a level at which no person or family of low or moderate income occupying the housing development pays more than the affordable rent. Whenever a housing sponsor of a rental or cooperative housing development accumulates an earned surplus greater than such operating and replacement reserves as the agency may require and no person or family of low or moderate income occupying the housing development pays more than the affordable rent, then such surplus shall be transferred to the agency for use in lowering the rents for persons and families of low or moderate income in other housing developments to a level no greater than the affordable rents.

(Added by Stats. 1977, Ch. 610.)



51207

A person or family of low or moderate income shall not receive financial assistance under this part if such person or family has already received assistance under this part for purchase of other real property, unless such property is sold or transferred for good cause as determined by the agency.

(Amended by Stats. 1981, Ch. 1031.)






ARTICLE 5.7 - Elderly Congregate Housing

51215

The agency shall make loans to finance the construction or rehabilitation of congregate housing for the elderly in an aggregate amount of fifty million dollars ($50,000,000). The loans shall be made from the proceeds of bonds authorized pursuant to subdivision (h) of Section 51350.

(Added by Stats. 1986, Ch. 1249, Sec. 3.)



51216

An application by a housing sponsor for financing under this article shall include a plan for the provision of direct services, as defined by Section 50062.5, and for support services, as defined by Section 50062.5. The plan shall be reviewed by the local Adult Day Health Care Planning Council and the council shall provide written comments on the plan. Those comments shall, among other things, address the cost effectiveness and efficiency of the proposed development in utilizing community resources and shall be included as part of the application for financing.

The agency shall review the applications, including the comments on the plan provided by the council, and shall grant priority for financing to those applications which demonstrate maximum cost effectiveness and efficiency in utilizing community resources, as determined by the agency.

(Added by Stats. 1986, Ch. 1249, Sec. 3.)



51217

The management of congregate housing for the elderly shall, at the request of a majority of the residents, assist the residents in establishing and maintaining a resident-oriented council. The council shall be composed of residents of the congregate housing. The council may, among other things, make recommendations to the management of the congregate housing regarding services the residents receive for the purpose of improving the quality of daily living in the congregate housing.

(Added by Stats. 1986, Ch. 1249, Sec. 3.)



51218

At the close of each fiscal year, commencing with the fiscal year ending June 30, 1988, the agency shall, as part of its annual report required to be prepared pursuant to Section 51005, report on its progress in implementing this article. The report shall contain a discussion of the affirmative steps the agency has taken to ensure that congregate housing for the elderly is developed. The report also shall contain recommendations for legislation or other actions which would assist the agency in implementing this article.

(Added by Stats. 1986, Ch. 1249, Sec. 3.)






ARTICLE 6 - Priorities

51225

In selecting proposals for financing, the agency shall balance its activity between urban metropolitan, nonmetropolitan, and rural metropolitan areas of the state in general proportion to the needs identified in the California Statewide Housing Plan.

Insofar as feasible, the agency shall attempt to provide financing for housing specifically designed for occupancy by particular types of lower income households in general proportion to the proportionate need identified in the California Statewide Housing Plan and shall concentrate financing of construction and rehabilitation and financing for the sale of existing housing in areas of need as identified in the California Statewide Housing Plan or pursuant to regulations adopted pursuant to subdivision (g) of Section 50462.

The agency may also give priority consideration to, and reserve funds for use in connection with, large urban revitalization programs.

To facilitate the implementation of that portion of the agency’s mandate to serve nonmetropolitan and rural metropolitan areas of the state in general proportion to the needs identified in the statewide housing plans, the agency shall, in nonmetropolitan and rural metropolitan areas, actively and aggressively pursue the development and financing of projects in communities of various sizes in general proportion to the communities’ needs. The annual reports required of the agency pursuant to Section 51005 shall specifically enumerate the agency’s progress towards meeting its mandate to serve nonmetropolitan and rural metropolitan areas, and shall assess any obstacles or problems which it has encountered in meeting this mandate, and suggest legislative and administrative solutions to overcome these obstacles or problems.

In enumerating its progress, the agency shall separately assess its progress in meeting the rehabilitation needs of rural areas and the new construction needs of rural areas, and separately assess its progress as to single and multifamily units. The agency shall include in its report an enumeration of its progress in meeting the housing needs of communities of various sizes in rural areas.

In order to facilitate implementation of local housing allocation plans, the agency may contract with a local public entity to reserve a portion of available credit and subsidy assistance for that area for one year. These contracts may be renewed annually by mutual agreement.

(Amended by Stats. 1983, Ch. 1097, Sec. 3. Effective September 27, 1983.)



51226

(a)  Subject to the availability of adequate subsidies, not less than 30 percent of the combined total units financed by mortgage loans and property improvement loans pursuant to this part during each fiscal year shall be made available on a priority basis to very low income households. Subject to the availability of adequate subsidies, not less than 20 percent of the units in each housing development shall be made available on a priority basis to very low income households, except that such requirement shall not apply to housing developments of less than 12 units where the agency finds it is not necessary to make units available in the development for very low income households to meet the requirement of making 30 percent of total units available to very low income households. In housing developments for which the agency provides a construction loan but not a mortgage loan, not less than 20 percent of the units shall be made available on a priority basis to lower income households. Units required to be made available on a priority basis pursuant to this section, shall be offered exclusively to those within the priority group unless or until the agency permits the unit to be offered to other potential occupant groups.

(b)  In rental housing developments for which the agency provides insurance but not construction or mortgage loans, not less than 10 percent of the units shall be made available on a priority basis to lower income households. These units shall be of comparable quality and offer a range of sizes and number of bedrooms comparable to the range of those units which are available for other tenants.

(c)  The agency shall actively and aggressively pursue all available federal housing programs and utilize fully all available subsidies in order to achieve the purposes of this section.

(Amended by Stats. 1983, Ch. 907, Sec. 1. Effective September 19, 1983.)



51226.5

(a)  Notwithstanding the provisions of Section 51226, in each housing development financed by the agency and insured under a federal multifamily insurance program, the agency shall enter into a loan commitment only in conformance with the following requirements:

(1)  With respect to housing developments financed on or after January 1, 1985, not less than 25 percent of the units shall be made available on a priority basis for very low income households.

(2)  With respect to housing developments financed on or after January 1, 1985, an additional 10 percent or more of the units shall be made available on a priority basis for other lower income households if a subsidy for the housing development is provided through the agency or directly by the federal government.

(b)  Not less than 75 percent of the units in a housing development financed by the agency and insured under a federal multifamily insurance housing program shall be made available on a priority basis for persons and families of low or moderate income.

(c)  The agency may provide financing for housing developments for the elderly that are insured under a federal insurance program when the requirements of subdivisions (a) and (b) are met and (1) a minimum of 35 percent of the units in the development are made available for lower income households, or (2) a majority of the units in the housing development which are to be made available for low income households are reserved for nonelderly households.

This section shall become operative January 1, 1985.

(Repealed (Jan. 1, 1982) and added by Stats. 1981, Ch. 996. Section operative January 1, 1985, by its own provisions.)



51227

At the close of each fiscal year the agency shall ascertain that not less than 25 percent of the total units financed by mortgage loans during the preceding 12 months pursuant to this part were made available to very low-income households. At the close of each fiscal year the agency shall ascertain that not less than 25 percent of all units financed pursuant to this part by mortgage loans are occupied or available to very low-income households.

(Amended by Stats. 1992, Ch. 711, Sec. 82. Effective September 15, 1992.)



51227.7

It shall be a goal of the agency that not less than 80 percent of the dollar amount of financing from proceeds of bonds issued after December 31, 1979, be used to fund loans for the new construction or substantial rehabilitation of housing. In no event shall the agency allocate less than 60 percent of the dollar amount of its financing from bond proceeds to fund loans (1) for new construction and substantial rehabilitation and (2) to make available subsidized rental units. This requirement shall apply to loans made after December 31, 1979, and shall be cumulative.

As used in this section, “substantial rehabilitation” means rehabilitation in which the costs of rehabilitation equal or exceed 20 percent of the value of the structure after rehabilitation.

(Added by Stats. 1979, Ch. 960.)



51228

At the time a mortgage loan commitment is made to finance any rental or cooperative housing development, a written agreement between the agency and housing sponsor shall be executed, designating the number of units to be made available on a priority basis within such housing development to very low income households, to other persons and families of low or moderate income, and to other households. If the number of units occupied by very low income households in any housing development ever falls below the number agreed to by the agency and housing sponsor, then units which become available for occupancy shall, subject to available subsidies be made available on a priority basis to very low income households until the number of units so occupied equals at least the number specified in the agreement. The agency may from time to time review agreements designating the allocation of units and, subject to agreement with the housing sponsor, may increase the number of units to be made available to very low income households if consistent with maintenance of the financial integrity of the housing development and continuance of permitted earnings distributions, or may establish minimum rents or minimum incomes for occupancy of units becoming vacant and not otherwise allocated to very low income households if necessary to the financial integrity of the housing development and continuance of permitted earnings distributions.

(Amended by Stats. 1979, Ch. 96.)



51230

Not less than 30 percent nor more than 40 percent of the units financed by the agency during each fiscal year for very low-income households shall be designed specifically for occupancy by elderly persons. The agency shall in each fiscal year, finance at least that number of rental units designed for occupancy and accessibility by persons with orthopedic disabilities necessary to make such units equal to the same percentage relationship to the total number of rental units as such persons comprise when compared to the total population of the state. The percentage shall only, however, relate to those persons qualified by income and the percentage relationship shall be verified according to submarket areas within the state.

(Added by renumbering Section 41500 by Stats. 1978, Ch. 380.)



51231

The agency shall assist housing sponsors in obtaining subsidies. In selecting housing to be given assistance under this division, the agency shall give priority to those which are able to obtain subsidies but cannot obtain alternative financing in order to utilize such subsidies. The agency shall make every effort to obtain subsidy funds and nothing in this division shall preclude the agency from meeting the eligibility requirements for obtaining federal housing subsidy allocations.

(Added by Stats. 1977, Ch. 610.)



51232

To implement the purposes of this division, the agency shall develop or require housing sponsors to develop, pursuant to regulations of the agency, resident selection plans. Resident selection plans for housing developments financed by mortgage loans from the agency, which shall provide that preference be given to households displaced by a housing development, public action, or natural disaster. Such plans shall include criteria for resident selection, which shall establish income limits for residents, and may include a counseling program designed to promote the financial success of the housing development or the health, safety, and welfare of residents of the housing development. The agency may make participation in such a counseling program a condition or precondition of occupancy of a housing development. The agency may develop or require housing sponsors to develop, pursuant to regulations of the agency, resident selection plans for large urban revitalization programs which recognize a need to attract a full range of income groups for housing developments in central-city areas.

(Amended by Stats. 1981, Ch. 1031.)






ARTICLE 7 - State and Local Cooperation

51250

The agency may, in connection with a housing development, arrange or contract with a local public entity (1) for the planning, replanning, opening, grading, or closing of streets, roads, roadways, alleys or other places, (2) for the furnishing of utilities or any community, municipal or public facilities or services, (3) for the acquisition by a local public entity of property or property rights, or (4) for the furnishing of property or services. Any local public entity may, upon finding that a public purpose is served thereby, enter into such contractual agreements with the agency and do all things necessary to carry out its obligations.

(Added by Stats. 1977, Ch. 610.)



51251

Notwithstanding any other provision of law, the Department of General Services, any other state agency or officer authorized by law to convey real property of the state, and any local public entity may, in his or her or its discretion, from time to time sell, lease for a term not exceeding 99 years, grant, or convey to the agency or to a housing sponsor designated by the agency any real property and appurtenances thereto or any interest therein owned by the state or local public entity which the agency shall certify as necessary for its purposes. The certification of need shall be evidenced by a formal request from the executive director of the agency. Any sale, lease, grant, or conveyance pursuant to this section shall be made with or without consideration and upon terms and conditions which may be mutually agreed upon by the state or local public entity and the agency. However, before any sale, lease, grant, or conveyance pursuant to this section is made at less than fair market value, the agency shall make a finding that the difference between the consideration required and fair market value will inure primarily to the benefit of persons and families of low or moderate income living in a housing development or a residential structure.

(Amended by Stats. 1987, Ch. 1034, Sec. 39.)



51252

(a)  Upon application to the department, any city, county, city and county, or combination thereof acting jointly, or the duly constituted governing body of an Indian reservation or rancheria shall be certified as a local housing agency by the department if the department determines that the applicant meets the criteria specified in subdivision (b). If a local housing agency consists of more than one city, county, or city and county, each such entity shall individually meet the criteria of subdivision (b). All applications of prospective housing sponsors for loans or grants authorized by this part for housing developments shall be reviewed by the local housing agent, if any, for the area in which the housing development is to be financed. The local housing agent shall approve an application for a loan or grant for a housing development unless it expressly finds that the application does not meet one or more of the following criteria:

(1)  The proposed housing development conforms with a housing element that meets the requirements of subdivision (b).

(2)  The proposed housing development is consistent with the provision of a full range of housing opportunities within the jurisdiction of the local housing agent.

(3)  The proposed housing development would be in compliance with applicable federal, state, and local laws, including laws prohibiting discrimination in housing.

An application shall be deemed approved if the local housing agent fails to approve or reject it within 40 days following the date of submission.

(b)  A local housing agent shall meet all of the following criteria:

(1)  The local housing agent shall have adopted a housing element, as required by subdivision (c) of Section 65302 of the Government Code, and an affirmative housing plan, if required by Section 65008 of the Government Code. The housing element shall not conflict with any housing assistance plan submitted to the federal government as part of an application to obtain funds for community development or housing.

(2)  The housing element of the local agency shall make adequate provision for all economic and racial segments of the community in new and rehabilitated housing throughout its jurisdiction.

(3)  The local housing agent shall develop or specify a procedure, which shall be identified in its application to the agency, to expedite the processing of zoning changes, use permits, building permits, environmental clearance, and any other type of permit, approval, or clearance which may be required by the city, county, or city and county or by any other local public entity or governmental agency prior to construction or rehabilitation of a housing development.

(c)  No housing development shall be assisted by a loan authorized by this part, unless the housing development has received the approval of both the local housing agent and the agency. This subdivision shall not be applicable to housing developments proposed for areas in which there is no local housing agent.

(d)  A local housing agent may delegate the function specified in this section to any local public entity, with the approval of the agency.

(e)  At any time a local housing agent ceases to meet the criteria specified in subdivision (b), the department may decertify the local housing agent. Certification of the local housing agent shall be reviewed annually by the department. Recertification shall not be granted if the department finds that, during the preceding year, the local housing agent has unreasonably denied approval of applications or has ceased to perform its functions under subdivision (a).

(Amended by Stats. 1979, Ch. 1207.)









CHAPTER 6 - Neighborhood Preservation

51300

This chapter empowers the agency to designate neighborhood preservation areas, and to enter into agreements with local agencies. It does not limit agency powers to provide construction loans and mortgage loans as provided in Chapter 5 (commencing with Section 51100) of this part.

(Added by Stats. 1977, Ch. 610.)



51301

The agency shall, after public hearings, establish priorities for the allocation of financing assistance pursuant to this chapter among eligible areas and counties and cities throughout the state. In so doing, the agency shall take into account the following factors, to the extent applicable:

(a)  The impact of financing assistance in upgrading substandard residential structures to decent, safe, and sanitary condition.

(b)  The impact of financing assistance in stablilizing urban neighborhoods and preventing or arresting the process of deterioration.

(c)  The impact of financing assistance in effectuating the efficient utilization of commitments of housing subsidies, thereby increasing housing opportunities for lower income households and very low income households.

(d)  The impact of financing assistance in complementing the local utilization of community development funds made available pursuant to Title 1 of the Housing and Community Development Act of 1974 (Public Law 93-383).

(e)  The availability and feasibility of alternative means to achieve substantially the same results as financing assistance provided pursuant to this chapter.

(f)  The availability of efficient and effective public mass transit service for the residents of the neighborhood assisted. Other things being equal, preference shall be given to preserving neighborhoods where efficient and effective public mass transit service exists.

(Amended by Stats. 1979, Ch. 96.)



51302

Upon application by a local agency supplying such supporting information and data as the agency may require, the agency may designate an area within a city or county as a concentrated rehabilitation area if it makes the following findings:

(a)  The area was selected by the legislative body after citizen participation.

(b)  The area is an area of substantial deterioration of residential structures, as evidenced by a significant number of older and deteriorating residential structures in such area requiring rehabilitation.

(c)  Rehabilitation assistance is necessary to enable and encourage residents in such area to cooperate in a local program of concentrated enforcement of rehabilitation standards.

(d)  Rehabilitation of residential structures will arrest deterioration in the area.

(e)  Rehabilitation of residential structures in the area is economically feasible.

(f)  The local agency has offered to contract with the agency to (1) provide necessary supporting neighborhood public improvements and services, such as street improvements, landscaping and acquisition of open space, undergrounding of utility lines, and construction of drainage facilities in the area for which eligibility has been requested, and (2) provide concentrated and continuing enforcement of rehabilitation standards in such area.

(g)  The local agency has agreed to make every effort to prevent unnecessary displacement in accomplishing rehabilitation and has an adequate program of relocation advisory assistance for persons unavoidably displaced due to rehabilitation.

(h)  The supply of housing available to very low income households at affordable rents and the supply of housing available to other persons and families of low or moderate income at affordable rents will not be reduced within the area because those displaced will receive relocation payments and be able to obtain standard housing in the area. Alternatively, standard housing will be available at affordable rents in equally desirable neighborhoods, expanding the range of housing opportunities for minorities and lower income households.

(i)  The local agency has adopted a housing element in compliance with Section 65302 of the Government Code, and with housing element guidelines, which sets forth an effective plan for systematic enforcement of state and local building and housing standards throughout its jurisdiction.

(j)  The application is consistent with local housing assistance plans adopted pursuant to the Housing and Community Development Act of 1974 (Public Law 93-383).

(k)  The local agency has satisfied such other pertinent criteria as the agency may by regulation require.

( l)  The local agency has investigated the current and planned levels of public transit service for the area.

(Amended by Stats. 1979, Ch. 96.)



51304

The agency may designate a mortgage assistance area, after soliciting maximum feasible participation by community organizations, if it makes the following findings:

(a)  It is an area (1) where deterioration has not progressed to the stage where there is a substantial number of residential structures which do not conform to rehabilitation standards, or (2) where a program of concentrated code enforcement has been conducted previously.

(b)  There is a recent history of mortgage deficiency in the area.

(c)  Agency activity in the area is likely to prevent or arrest deterioration in the area.

(d)  Agency activity in the area is economically feasible.

(e)  Agency activity in the area will inure primarily to the benefit of persons and families of low and moderate income.

(f)  The area was selected by the legislative body after citizen participation.

(g)  The local agency in which the area is located has given substantial assurances acceptable to the agency that it will provide those supporting neighborhood public improvements and services determined appropriate by the agency.

(Added by Stats. 1977, Ch. 610.)



51305

Upon approval of an application for designation of an area as a concentrated rehabilitation area, the agency may, with respect to such area, do any one of the following:

(a)  Enter into an agreement with the applicant local agency or another local public entity for purchase by the agency of bonds and notes issued pursuant to Chapter 3 (commencing with Section 37930) of Part 13 of Division 24; or

(b)  Enter into an agreement with the applicant local agency or another local public entity for a program of rehabilitation assistance as provided in Section 51306, to be administered by the local agency or other local public entity; or

(c)  Enter into an agreement with the local agency for a program of rehabilitation assistance as provided in Section 51306, to be administered by the agency, except that the agency shall make mortgage loans only under the conditions of Chapter 5 (commencing with Section 51100).

In addition, or instead, the agency may provide loan insurance assistance in such areas, which may include insurance of loans provided pursuant to this chapter or of other loans or bonds as provided in Part 5 (commencing with Section 51600) of this division.

(Amended by Stats. 1979, Ch. 1207.)



51306

Financing assistance for housing developments in concentrated rehabilitation areas may include any or all of the following types of loans:

(a)  Development loans to prepare for rehabilitation.

(b)  Mortgage loans for purchase of housing developments.

(c)  Construction loans for rehabilitation, or for rehabilitation with acquisition or refinancing.

(d)  Mortgage loans for rehabilitation, or for rehabilitation with acquisition or refinancing, where the cost of acquisition and rehabilitation or the cost of rehabilitation without refinancing exceeds the financial capability of the owner, or would result in rents which are not competitive for the area, as determined by the agency. For owner-occupied housing developments, the terms and interest rates of such mortgage loans shall be commensurate with ability to pay, as established by regulations of the agency.

(Amended by Stats. 1979, Ch. 1207.)



51308

Financing assistance may include mortgage loans for the acquisition of housing developments and residential structures in any mortgage assistance area, or any other neighborhood preservation area which the agency finds to be mortgage deficient.

(Amended by Stats. 1981, Ch. 1031.)



51310

Relocation payments shall be made to persons and families displaced in making a site or a residential structure available for rehabilitation or construction financed under this chapter, and relocation advisory assistance provided, as set forth in Section 51063. Relocation payments shall also be made to owners involuntarily displaced because of inability to afford costs of compliance required pursuant to this chapter.

(Added by renumbering Section 41557 by Stats. 1978, Ch. 380.)



51311

Upon application by a local public entity the agency may agree to allocate funds for property improvement loans or mortgage loans for rehabilitation of residential structures or housing developments as required in a citywide or countywide program of systematic enforcement of rehabilitation standards. The agreement between the local public entity and the agency shall provide for notice to potentially affected owners and tenants and for an opportunity for participation by them in the determination of criteria for selection or order of selection of dwelling units to be inspected and rehabilitated. Such assistance may be administered by the local public entity or the agency.

(Amended by Stats. 1979, Ch. 1207.)






CHAPTER 6.3 - Special Needs Housing

51312

(a) The primary purpose of this chapter is to provide an additional method of financing special needs housing.

(b) (1) For purposes of this chapter, “special needs housing” means any housing, including supportive housing, intended to benefit, in whole or in part, persons identified as having special needs relating to any of the following:

(A) Mental health.

(B) Physical disabilities.

(C) Developmental disabilities, including, but not limited to, intellectual disability, cerebral palsy, epilepsy, and autism.

(D) The risk of homelessness.

(2) Special needs housing shall also mean housing intended to meet the housing needs of persons eligible for mental health services funded in whole or in part by the Mental Health Services Fund, created by Section 5890 of the Welfare and Institutions Code.

(Amended by Stats. 2012, Ch. 457, Sec. 30. Effective January 1, 2013.)



51313

The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of this state and for their health and welfare. Therefore, any bonds issued by the agency, pursuant to this chapter, their transfer, and the income therefrom shall at all times be free from taxation by the state or any political subdivision or other instrumentality of the state, excepting inheritance and gift taxes.

(Added by Stats. 2006, Ch. 748, Sec. 4. Effective January 1, 2007.)



51314

Subject only to the limitations of this chapter, the agency may, in addition to any other power conferred by this part, issue revenue bonds as provided in Chapter 7 (commencing with Section 51350) for the purpose of financing the acquisition, construction, rehabilitation, refinancing, or development of special needs housing, and for the provision of capital improvements in connection with, and determined necessary to, such housing.

(Added by Stats. 2006, Ch. 748, Sec. 4. Effective January 1, 2007.)



51315

Subject only to the limitations prescribed in this chapter, the agency, in addition to any other power conferred by this part with respect to housing, may make or undertake commitments to make loans to finance the acquisition, construction, rehabilitation, refinancing, or development of special needs housing. For this purpose, the agency may enter into regulatory contracts and other agreements with the owners or operators of that housing to ensure compliance with this chapter.

(Added by Stats. 2006, Ch. 748, Sec. 4. Effective January 1, 2007.)



51316

Subject only to the limitations prescribed in this chapter, the agency, in addition to any other power conferred by this part, may purchase, or undertake, directly or indirectly through lending institutions, commitments to purchase, construction loans, mortgage loans, or other types of loans originated in accordance with a financing agreement with the agency to finance the acquisition, construction, rehabilitation, refinancing, or development of special needs housing, and for the provision of capital improvements in connection with, and determined necessary to, such housing.

(Added by Stats. 2006, Ch. 748, Sec. 4. Effective January 1, 2007.)



51317

For the purposes of this chapter, the agency shall have the power to issue its bonds to defray, in whole or in part, the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting and marketing services incurred in connection with the issuance and sale of bonds, including bond and operating reserve accounts, trustee, custodian, and rating agency fees, and such other costs as are reasonably related to the foregoing.

(Added by Stats. 2006, Ch. 748, Sec. 4. Effective January 1, 2007.)



51318

This chapter constitutes a complete, additional, and alternative method to issue bonds to finance the costs of special needs housing.

(Added by Stats. 2006, Ch. 748, Sec. 4. Effective January 1, 2007.)






CHAPTER 6.5 - Manufactured Housing

51320

The agency may make or purchase loans for the following purposes:

(a)  To finance the acquisition, construction, or development of mobilehome parks that meet either of the following criteria:

(1)  Are cooperatively owned by persons and families of low and moderate income.

(2)  Consist of lots that will be purchased or rented primarily by persons and families of low and moderate income. However, if subsidies are available, the costs of renting spaces and making mortgage payments on manufactured housing shall be affordable to those persons of low income residing within the park. In the event of a mobilehome park owned by a nonprofit corporation which will own the lots and the mobilehomes, the loans may include financing of park acquisition, construction, or development and manufactured housing acquisition.

(b)  To finance the purchase of manufactured housing to be placed in a mobilehome park which is financed pursuant to subdivision (a).

(c)   For the purposes of this chapter, “loan” shall include lease-purchase financing.

(Amended by Stats. 1993, Ch. 1105, Sec. 6. Effective January 1, 1994.)



51321

Subject to the limitations of this chapter, the agency may, in addition to any other power conferred by this part, issue revenue bonds as provided in Chapter 7 (commencing with Section 51350) to finance the making or purchase of loans made for the purposes described in Section 51320.

(Added by Stats. 1993, Ch. 1105, Sec. 7. Effective January 1, 1994.)



51321.3

For the purposes of this chapter, the agency shall have the power to issue its bonds to defray, in whole or in part, the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting, and marketing services incurred in connection with the issuance and sale of bonds, including bond and mortgage reserve accounts, trustee, custodian, and rating agency fees, and other costs reasonably related to the foregoing.

(Added by Stats. 1993, Ch. 1105, Sec. 8. Effective January 1, 1994.)



51321.6

Subject to the provisions of this part, the agency may insure or guarantee loans made for the purposes described in Section 51320.

(Added by Stats. 1993, Ch. 1105, Sec. 9. Effective January 1, 1994.)



51322

With respect to any of the activities undertaken pursuant to Section 51320, the agency may establish maximum purchase prices for manufactured housing and maximum loan amounts and loan terms, as it deems necessary to protect the state’s credit, while still permitting persons and families of low and moderate income to purchase manufactured housing at affordable housing costs.

Rental mobilehome parks financed pursuant to Section 51320 shall be subject to the same conditions applicable to housing sponsors pursuant to Article 5 (commencing with Section 51200) of Chapter 4 of Part 3.

(Added by Stats. 1980, Ch. 1136.)






CHAPTER 6.7 - Multifamily Rental Housing

ARTICLE 1 - General Provisions

51325

The primary purpose of this chapter is to meet the multifamily rental housing needs of persons and families of low or moderate income. The exercise of the powers granted by this division shall be in all respects for the benefit of the people of this state and for their health and welfare. Therefore, any bonds issued by the agency, pursuant to this chapter, their transfer, and the income therefrom shall at all times be free from taxation by the state or any political subdivision or other instrumentality of the state, excepting inheritance and gift taxes.

(Added by Stats. 1982, Ch. 155, Sec. 5. Effective April 9, 1982.)






ARTICLE 2 - Financing

51330

Subject only to the limitations of this chapter, the agency may, in addition to any other power conferred by this part, issue revenue bonds as provided in Chapter 7 (commencing with Section 51350) for the purpose of financing the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing and for the provision of capital improvements in connection with, and determined necessary to, such multifamily rental housing.

(Amended by Stats. 1996, Ch. 27, Sec. 5. Effective April 8, 1996.)



51331

Subject only to the limitations prescribed in this chapter, the agency, in addition to any other power conferred by this part with respect to multifamily rental housing and housing developments, may make or undertake commitments to make loans to housing sponsors to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing. For this purpose, the agency shall enter into regulatory contracts and other agreements with housing sponsors receiving loans pursuant to this chapter to ensure compliance with this chapter.

(Amended by Stats. 2000, Ch. 553, Sec. 5. Effective January 1, 2001.)



51332

Subject only to the limitations prescribed in this chapter, the agency, in addition to any other power conferred by this part, may purchase, or undertake, directly or indirectly through lending institutions, commitments to purchase, construction loans and mortgage loans originated in accordance with a financing agreement with the agency to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing and for the provision of capital improvements in connection with, and determined necessary to, such multifamily rental housing.

(Amended by Stats. 1996, Ch. 27, Sec. 7. Effective April 8, 1996.)



51333

For the purposes of this chapter, the agency shall have the power to issue its bonds to defray, in whole or in part, the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting and marketing services incurred in connection with the issuance and sale of bonds, including bond and mortgage reserve accounts, trustee, custodian, and rating agency fees, and such other costs as are reasonably related to the foregoing.

(Added by Stats. 1982, Ch. 155, Sec. 5. Effective April 9, 1982.)



51334

The agency may, in conjunction with the financing of multifamily rental housing pursuant to this chapter, finance the development of commercial property for lease, subject to all of the following conditions:

(a)  No more than 10 percent of the proceeds of any revenue bonds issued pursuant to this chapter may be used to develop the commercial property for lease.

(b)  The commercial property developed will be located on the same parcel or on a parcel adjacent to a multifamily rental housing development.

(c)  As a condition of such financing, any lease payments collected in excess of payments necessary for debt service, operating expenses and any required reserves related to such property, shall be used to reduce rents on units reserved for occupancy by lower-income households and very low income households in a multifamily rental housing development.

(Added by Stats. 1982, Ch. 155, Sec. 5. Effective April 9, 1982.)



51335

(a)  (1)  Not less than 20 percent of the total number of units in a multifamily rental housing development financed, or for which financing has been extended or committed, pursuant to this chapter from the proceeds of sale of each bond issuance of the agency shall be for occupancy on a priority basis by lower income households. If a multifamily rental housing development is located within a targeted area, as defined by Section 143(j) of Title 26 of the United States Code, not less than 15 percent of the total number of units financed, or for which financing has been extended or committed pursuant to this chapter, shall be for occupancy on a priority basis by lower income households. Not less than one-half of the units required for occupancy on a priority basis by lower income households shall be for occupancy on a priority basis for very low income households.

The rental payments on the units required for occupancy by very low income households paid by the persons occupying the units (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those persons or on behalf of those units) shall not exceed 30 percent of 50 percent of area median income. If the sponsor elects to establish a base rent for all or part of the units for lower income households and very low income households, the base rents shall be adjusted for household size. In adjusting rents for household size, the agency shall assume that one person will occupy a studio unit, two persons will occupy a one-bedroom unit, three persons will occupy a two-bedroom unit, four persons will occupy a three-bedroom unit, and five persons will occupy a four-bedroom unit.

(2)  The local agency issuing permits for the development of the multifamily rental housing development shall consider opportunities to contribute to the economic feasibility of the units and to the provision of units for very low income households through concessions and inducements such as the following:

(A)  Reductions in construction and design requirements.

(B)  Reductions in setback and square footage requirements and the ratio of vehicular parking spaces that would otherwise be required.

(C)  Granting density bonuses.

(D)  Providing expedited processing of permits.

(E)  Modifying zoning code requirements to allow mixed use zoning.

(F)  Reducing or eliminating fees and charges for filing and processing applications, petitions, permits, planning services, water and sewer connections, and other fees and charges.

(G)  Reducing or eliminating requirements relating to monetary exactions, dedications, reservations of land, or construction of public facilities.

(H)  Other financial incentives or concessions for the multifamily rental housing development which result in identifiable cost reductions, as determined by the agency. The agency shall ensure that the local agency issuing permits for the development considers its responsibilities under this section and makes a good faith effort to enhance the feasibility of the project and to provide housing for lower income households and very low income households.

(3)  The agency shall not permit a selection criteria to be applied to certificate holders under Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f) that is any more burdensome than the criteria applied to all other prospective tenants.

(4)  It is the intent of the Legislature that the agency finance projects that assist in meeting the urgent need for providing shelter for lower income households, very low income households, and persons and families of low or moderate income. To that end, the quality of materials and the amenities provided should not be excessive so as to hinder the prospect of achieving the stated goal. The Legislature finds and declares that the design standards utilized by the agency in the past including, but not limited to, the design requirements adopted to govern the new construction program under Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), are substantially in excess of those required for a decent, healthy, and safe residential unit and intends, by the amendment adding this paragraph to this section by the Statutes of 1985, that the agency finance multifamily rental developments with substantially less costly design requirements than those required by the agency prior to January 1, 1986.

(5)  It is the intent of the Legislature that the agency finance projects that assist in meeting the urgent need for providing shelter for families. To that end, developments with three- and four-bedroom units affordable to larger families shall have priority over competing developments.

(b)  As a condition of financing pursuant to this chapter, the housing sponsor shall enter into a regulatory agreement with the agency providing that units reserved for occupancy by lower income households remain available on a priority basis for occupancy until the bonds are retired. The regulatory agreement shall contain a provision making the covenants and conditions of the agreement binding upon successors in interest of the housing sponsor and, notwithstanding any other provision of law, these burdens of the regulatory agreement shall run with the land. The regulatory agreement shall be recorded in the office of the county recorder of the county in which the multifamily rental housing development is located. The regulatory agreement shall be recorded in the grantor-grantee index to the name of the property owner as grantor and to the name of the agency as grantee.

(c)  The agency shall ensure that units occupied by lower income households are of comparable quality and offer a range of sizes and number of bedrooms comparable to those units which are available to other tenants.

(d)  (1)  The agency shall give priority to processing construction loans and mortgage loans or may take other steps such as reducing loan fees for multifamily rental housing developments which incorporate innovative and energy-efficient techniques which reduce development or operating costs and which have the lowest feasible per unit cost, as determined by the agency, based on efficiency of design, the elimination of improvements that are not required by applicable building standards, or a reduction in the amount of local fees imposed on the development.

(2)  The agency shall give equal priority to processing construction loans and mortgage loans or may take other steps such as reducing loan fees on multifamily rental housing developments which do any of the following:

(A)  Utilize federal housing or development assistance.

(B)  Utilize redevelopment funds or other local financial assistance, including, but not limited to, contributions of land, or for which local fees have been reduced.

(C)  Are sponsored by a nonprofit housing organization.

(D)  Provide a significant number of housing units, as determined by the agency, as part of a coordinated jobs and housing plan adopted by a local government.

(E)  Exceed a ratio whereby 20 percent of the units are reserved for occupancy by lower income households, or whereby 10 percent of the units are reserved for occupancy by very low income households, or which provide units for lower income households or very low income households for the longest period of time beyond the minimum number of years.

(e)  (1)  New and existing rental housing developments may be syndicated after prior written approval of the agency. The agency shall grant that approval only after the agency determines that the terms and conditions of the syndication comply with this section.

(2)  The terms and conditions of the syndication shall not reduce or limit any of the requirements of this chapter or regulations adopted or documents executed pursuant to this chapter. No requirements of the state shall be subordinated to the syndication agreement. A syndication shall not result in the provision of fewer assisted units, or the reduction of any benefits or services, than were in existence prior to the syndication agreement.

(f)  At the option of the agency, the amendments to this section made by Chapter 907 of the Statutes of 1983 may be made applicable to any multifamily rental housing development financed by the issuance, on or after September 3, 1982, of bonds authorized by this chapter.

(Amended by Stats. 2003, Ch. 193, Sec. 2. Effective January 1, 2004.)



51336

For purposes of this article, “housing sponsor” means a person as defined in Section 50074.

(Added by Stats. 1982, Ch. 155, Sec. 5. Effective April 9, 1982.)






ARTICLE 3 - State Assistance

51340

This chapter constitutes an alternative method to issue bonds for making construction loans and mortgage loans for multifamily rental housing pursuant to the provisions of this chapter.

(Amended by Stats. 1987, Ch. 1034, Sec. 41.)









CHAPTER 6.8 - Home Purchase Assistance Program

51341

The Legislature finds and declares that:

(a)  There is a continuing and urgent need to provide affordable mortgage financing to meet the increasingly unfulfilled housing needs of citizens of this state, (b) there is a need to develop financial mechanisms to make homes affordable to first-time homebuyers, (c) the high cost of housing impedes the ability of California employers to compete in the national marketplace for employees, and (d), therefore, this chapter is enacted to make existing tax-exempt and taxable bond financing for residential mortgages more affordable to California’s first-time homebuyers.

(Added by Stats. 1988, Ch. 30, Sec. 6. Effective March 14, 1988.)



51342

This chapter shall be known and may be cited as the Roberti-Greene Home Purchase Assistance Program.

(Added by Stats. 1988, Ch. 30, Sec. 6. Effective March 14, 1988.)



51344

There is hereby created in the State Treasury a Home Purchase Assistance Fund. “Fund,” as used in this chapter, means the Home Purchase Assistance Fund. Notwithstanding the provisions of Section 13340 of the Government Code, all moneys in the fund are continuously appropriated to the agency, without regard to fiscal years, for expenditure pursuant to this chapter and defraying actual administrative costs of the agency. Notwithstanding the provisions of Section 16305.7 of the Government Code, any interest earned or other increment derived from investments made from moneys in the fund shall be deposited in the fund.

(Added by Stats. 1988, Ch. 30, Sec. 6. Effective March 14, 1988.)



51345

(a) The agency shall administer a home purchase assistance program in accordance with this chapter. The purpose of the home purchase assistance program is to assist first-time homebuyers to utilize existing mortgage financing available pursuant to this part or Division 4 (commencing with Section 800) of the Military and Veterans Code with the additional financial resources made available pursuant to Part 8 (commencing with Section 53130).

(b) Home purchase assistance under this chapter shall include, but not be limited to: (1) an interest rate subsidy to reduce the interest rate, (2) a deferred-payment, low-interest, second-mortgage loan to reduce the principal and interest payments, and (3) downpayment assistance to make financing affordable to first-time homebuyers.

(c) In no case shall the interest rate subsidy reduce the effective interest rate to the borrower below 3 percent per annum, nor shall the deferred-payment, low-interest, second mortgage loan exceed 49 percent of the total debt financing necessary to purchase the home.

(d) The amount of home purchase assistance shall be a second mortgage loan secured by a deed of trust of second priority to the primary financing provided by the agency or the Department of Veterans Affairs. The term of the home purchase assistance shall not exceed the term of the primary loan.

(e) (1) Except as provided in paragraph (2), the amount of home purchase assistance shall be due and payable at the end of the term, upon the sale of the home, or upon refinancing. The borrower may refinance the mortgages on the home if the principal of and accrued interest on the second mortgage loan securing the home purchase assistance are repaid in full. All repayments shall be deposited in the fund.

(2) The agency may, in its discretion, permit the downpayment assistance loan to be subordinated to refinancing if it determines that the borrower has demonstrated hardship, subordination is required to avoid foreclosure, and the new loan meets the agency’s underwriting requirements. The agency may permit subordination on those terms and conditions as it determines are reasonable, but subordination is not permitted if the borrower has sufficient equity to repay the loan.

(Amended by Stats. 2012, Ch. 555, Sec. 2. Effective September 25, 2012.)



51346

The agency may execute a contract with the Department of Veterans Affairs to provide home purchase assistance to first-time veteran homebuyers.

(Added by Stats. 1988, Ch. 30, Sec. 6. Effective March 14, 1988.)



51347

The agency may provide mortgage insurance for the home purchase assistance provided pursuant to this chapter and may use not more than 15 percent of the moneys provided for purposes of this chapter for mortgage insurance.

(Added by Stats. 1988, Ch. 30, Sec. 6. Effective March 14, 1988.)



51348

It is the intent of the Legislature that no more than 50 percent of the home purchase assistance provided under this chapter shall be for the purchase of homes that have not been previously occupied.

(Amended by Stats. 2000, Ch. 307, Sec. 2. Effective January 1, 2001.)



51349

(a)  The agency shall have all the powers conferred upon it by this part and Part 4 (commencing with Section 51600) in administering this chapter.

(b)  The authority provided by this section shall be conferred upon the Department of Veterans Affairs by any contract executed pursuant to Section 51346, with respect to the assistance being provided pursuant to the contract.

(Added by Stats. 1988, Ch. 30, Sec. 6. Effective March 14, 1988.)






CHAPTER 7 - Revenue Bonds

51350

(a) The agency may, from time to time, issue its bonds in the principal amount that the agency determines necessary to provide sufficient funds for financing housing developments and other residential structures, the payment of interest on bonds of the agency, the establishment of reserves to secure the bonds, the payment of other expenditures of the agency incident to, and necessary or convenient to, issuance of the bonds, and for the other purposes provided by Sections 51065.5 and 51365.

(b) (1) Sale of the bonds of the agency shall be coordinated by the Treasurer. To obtain a date for the sale of bonds, the agency shall inform the Treasurer of the amount of the proposed issue. Upon that notification, the Treasurer shall provide three 10-day periods, within the 90 days next following, when the bonds can be sold. The agency may choose any date during the suggested periods or any other date to which the agency and the Treasurer have mutually agreed. The Treasurer shall sell the bonds on the date chosen according to terms approved by the agency.

(2) The agency shall exercise its powers with due regard for the right of the holders of bonds of the agency at any time outstanding, and nothing in, or done pursuant to, this section shall in any way limit, restrict, or alter the obligation or powers of the agency or any member, officer, or representative of the agency or the Treasurer to carry out and perform in every detail each and every covenant, agreement, or contract at any time made or entered into on behalf of the agency with respect to its bonds or its benefits, or the security of the holders of the bonds.

(c) Except as provided in subdivisions (d) to (h), inclusive, the aggregate principal amount of bonds that may be outstanding at any time pursuant to this part shall not exceed seven hundred fifty million dollars ($750,000,000), exclusive of the principal indebtedness of bonds issued to refund or renew previously issued bonds of the agency, to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(d) Effective January 1, 1980, the aggregate principal amount of bonds that may be outstanding at any time pursuant to this part shall be increased by seven hundred fifty million dollars ($750,000,000), exclusive of (1) bonds previously authorized pursuant to subdivision (c), and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(e) Effective January 1, 1983, the aggregate principal amount of bonds that may be outstanding at any time pursuant to this part shall be additionally increased by three hundred fifty million dollars ($350,000,000) exclusive of (1) bonds previously authorized pursuant to subdivision (c) or (d), and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(f) Effective January 1, 1984, the aggregate principal amount of bonds that may be outstanding at any time pursuant to this part shall be additionally increased by five hundred million dollars ($500,000,000), exclusive of (1) bonds previously authorized pursuant to any of subdivisions (c) to (e), inclusive, and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(g) On the effective date of the amendments to this section enacted by the Statutes of 1985, the aggregate principal amount of bonds that may be outstanding at any time pursuant to this part shall be additionally increased by six hundred million dollars ($600,000,000), exclusive of (1) bonds previously authorized pursuant to any of subdivisions (c) to (f), inclusive, and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(h) On the effective date of the amendments to this section enacted by the Statutes of 1985, the aggregate principal amount of bonds that may be outstanding at any time pursuant to this part shall be additionally increased by six hundred million dollars ($600,000,000), exclusive of (1) bonds previously authorized pursuant to any of subdivisions (c) to (g), inclusive, and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(i) Effective September 4, 1990, the aggregate principal amount of bonds that may be outstanding at any one time pursuant to this part shall be additionally increased by nine hundred million dollars ($900,000,000), exclusive of the following: (1) bonds previously authorized pursuant to any of subdivisions (c) to (h), inclusive, and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(j) On the effective date of the amendments to this section which added this subdivision, the aggregate principal amount of bonds that may be outstanding at any one time pursuant to this part shall be additionally increased by nine hundred million dollars ($900,000,000), exclusive of the following: (1) bonds previously authorized pursuant to any of subdivisions (c) to (i), inclusive, and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(k) Effective January 1, 1998, the aggregate principal amount of bonds that may be outstanding at any one time pursuant to this part shall be additionally increased by one billion four hundred million dollars ($1,400,000,000), exclusive of: (1) bonds previously authorized pursuant to any of subdivisions (c) to (j), inclusive, and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(l) Effective January 1, 2000, the aggregate principal amount of bonds that may be outstanding at any one time pursuant to this part shall be additionally increased by two billion two hundred million dollars ($2,200,000,000), exclusive of: (1) bonds previously authorized pursuant to any of subdivisions (c) to (k), inclusive, and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(m) Effective January 1, 2002, the aggregate principal amount of bonds that may be outstanding at any one time pursuant to this part shall be increased by two billion two hundred million dollars ($2,200,000,000), exclusive of (1) bonds previously authorized pursuant to any of subdivisions (c) to (l), inclusive, and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(n) Effective January 1, 2008, the aggregate principal amount of bonds that may be outstanding at any one time pursuant to this part shall be increased by two billion dollars ($2,000,000,000), exclusive of (1) bonds previously authorized pursuant to any of subdivisions (c) to (m), inclusive, and (2) the principal indebtedness of bonds issued to refund or renew bonds of the agency previously issued under the authority of this subdivision, but only to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon and any interest accrued or to accrue to the date of the redemption of the bonds, during the period in which both the previously issued bonds and the refunding or renewal bonds are outstanding.

(Amended by Stats. 2007, Ch. 274, Sec. 1. Effective January 1, 2008.)



51350.5

The limitation set forth in Section 51350 on the amount of the agency’s bonds which may be concurrently outstanding, including any changes, expansions of, or additions to, such limitations, shall not apply to (a) bonds issued to finance construction of rental housing developments assisted pursuant to Chapter 9 (commencing with Section 50735) of Part 2 of this division, or (b) bonds issued to refund or renew such bonds, to the extent of the outstanding principal indebtedness of the previously issued bonds and any redemption premium thereon, and any interest accrued or to accrue to the date of redemption of such bonds. Bonds specified in this section shall not be included or considered when applying the limitation on amount of bonds specified in subdivision (c) of Section 51350 or in any other provisions of law which may be enacted to provide additional bonding authority to the agency and which certain dollar limitations respecting the amount of bonds issued or outstanding.

(Added by Stats. 1979, Ch. 1043.)



51352

Except as may otherwise be expressly provided by resolution of the agency, every issue of its bonds shall be general obligations of the agency payable out of any assets, revenues, or moneys of the agency, subject only to any agreements with the holders of particular bonds pledging any particular assets, revenues, or moneys.

(Amended by Stats. 1987, Ch. 1034, Sec. 44.)



51353

The bonds shall be authorized by resolution or resolutions of the agency, shall be in such form, shall bear such date or dates, and shall mature at such time or times as such resolution or resolutions may provide, except that no bond shall mature more than 50 years from the date of its issue. The bonds may be issued as serial bonds or as term bonds, or as a combination thereof, and, notwithstanding any other provision of law, the amount of principal of, or interest on, bonds maturing at each date of maturity need not be equal. The bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places within or without the state, be subject to such terms of redemption and contain such terms and conditions as such resolution or resolutions may provide. The bonds of the agency shall be sold at public or private sale by the State Treasurer at, above, or below the par value, on such terms and conditions and for such consideration in such medium of payment as the agency shall determine by resolution prior to the sale.

(Added by Stats. 1977, Ch. 610.)



51354

The agency may, from time to time, issue (1) bonds to renew bonds and (2) other bond obligations to pay bonds including the interest thereon, and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured and to issue bonds partly to refund bonds then outstanding and partly for any of its purposes.

(Added by Stats. 1977, Ch. 610.)



51355

Any resolution or resolutions authorizing any bonds or issue therefor may contain provisions, which shall be a part of the contract or contracts with the holders thereof, as to:

(a)  Pledging all or any part of the revenues of the agency to secure the payment of the bonds or any issue thereof, subject to such agreements with bondholders as may then exist.

(b)  Pledging all or any part of the assets of the agency, including mortgages and obligations securing the same, to secure the payment of the bonds or any issue thereof, subject to such agreements with bondholders as may then exist.

(c)  The use and disposition of the gross income from mortgages owned by the agency and payment of principal of mortgages owned by the agency.

(d)  The setting aside of reserves or sinking funds and the regulation and disposition thereof.

(e)  Limitations on the purposes to which the proceeds of a sale of bonds may be applied and pledging such proceeds to secure the payment of the bonds or of any issue thereof.

(f)  Limitations on the issuance of additional bonds, the terms upon which additional notes or bonds may be issued and secured, and the refunding of outstanding bonds.

(g)  The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(h)  Limitations on the amount of moneys to be expended by the agency for operating expenses of the agency.

(i)  Vesting in a trustee or trustees such property, rights, powers, and duties in trust as the agency may determine, and providing for or limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers, and duties of such trustee.

(j)  Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the agency to the holders of the bonds and providing for the rights and remedies of the holders of the bonds in the event of such default. However, such rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this division.

(k)  Any other matters of like or different character, which in any way affect the security, protection, or investment return of the holders of the bonds.

(Added by Stats. 1977, Ch. 610.)



51356

Any resolution or resolutions authorizing any bonds or issue thereof shall specify the extent to which revenues resulting from loans made with proceeds of the bonds so authorized are to be used to secure the bonds and the extent to which such revenues may be used for other purposes.

(Added by Stats. 1977, Ch. 610.)



51357

Any pledge made by the agency shall be valid and binding from the time when the pledge is made. The revenues, moneys, or property so pledged and thereafter received by the agency shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the agency, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(Added by Stats. 1977, Ch. 610.)



51358

Bond underwriters and consultants shall be selected by the agency.

(Added by Stats. 1977, Ch. 610.)



51359

The members of the board, the executive director of the agency, or any other person executing such notes or bonds shall not be subject to any personal liability or accountability by reason of the issuance thereof.

(Amended by Stats. 1979, Ch. 1115.)



51361

The Treasurer shall act as trustee for the agency and the holders of its bonds, provided the Treasurer elects to serve as trustee with respect to a particular issuance of bonds by notifying the agency of this election in writing at or prior to the board meeting at which the board approves a resolution authorizing the issuance and sale of the bonds.

Any bonds issued under this division may be secured by a trust agreement, indenture, or resolultion, by and between the agency and a trustee or trustees, which may be the Treasurer or any trust company or bank having the powers of a trust company within or without the state. Notwithstanding other provisions in this division, references to the Treasurer as trustee shall be deemed to refer to either the Treasurer or the duly empowered bank or trust company trustee as the case may be. The trust agreement, indenture, or the resolution providing for the issuance of the bonds may pledge or assign revenues to be received or proceeds of any contract or contracts pledged. Any resolution authorizing any bonds or issue thereof shall prescribe the duties of the Treasurer with respect to the issuance, authentication, sale, and delivery of the bonds, the payment of principal and interest thereof, and the redemption of the bonds. Notwithstanding any other provision of law, the Treasurer shall not be deemed to have a conflict of interest by reason of acting as trustee pursuant to this division.

The agency may provide by a resolution for the deposit of all revenues pledged for the security of the bonds in one or more separate accounts in the California Housing Finance Fund under the control of the Treasurer as trustee. The money in the accounts shall be disbursed only as provided in the resolution.

The trustee shall act on behalf of the holders of the agency’s bonds, or any stated percentage thereof, for the purpose of exercising and prosecuting on behalf of the holders in the manner and under conditions provided in the resolution authorizing the bonds.

(Amended by Stats. 1987, Ch. 904, Sec. 3.5. Effective September 21, 1987.)



51362

The State Treasurer or other trustee acting on behalf of bondholders shall have and possess all the powers necessary or convenient for the exercise of any functions specifically set forth in this part or incident to the general representation of bondholders in the enforcement and protection of their rights. The Superior Court of Sacramento County shall have jurisdiction of, and Sacramento County shall be the appropriate venue for, any suit, action, or proceedings by the trustee on behalf of bondholders.

(Added by Stats. 1977, Ch. 610.)



51363

Whether or not the bonds are of such form and character as to be negotiable instruments under, or subject to, the terms of the California Uniform Commercial Code, the bonds and any security instruments underlying the bonds are hereby made negotiable instruments within the meaning of, and for all the purposes of, such code, subject only to the provisions of the bonds for registration.

(Added by Stats. 1977, Ch. 610.)



51364

In the event any of the board members or officers of the agency whose signatures appear on any bonds or coupons shall cease to be such board members or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such board members or officers had remained in office until such delivery.

(Added by Stats. 1977, Ch. 610.)



51365

Proceeds derived from the issuance of bonds or securities and any interest or other increment derived from the investment thereof may be used for any of the purposes of the agency, including, but not limited to, creation of reserves, repayment of the loan from the state made pursuant to the act enacting this division, operating costs, other expenses, and subsidy programs.

(Added by Stats. 1977, Ch. 610.)



51366

The agency, in its discretion and pursuant to agreements with bondholders, may create and establish one or more special accounts in the California Housing Finance Fund, which shall be known as “bond reserve funds,” and shall pay into each such bond reserve fund (1) any moneys appropriated and made available by the Legislature for the purpose of such fund, (2) any proceeds of sale of bonds to the extent provided in the resolution or resolutions of the agency authorizing the issuance thereof, and (3) any other moneys which the agency may make available for the purpose of such bond reserve fund from any other source or sources. All moneys held in any bond reserve fund, except as otherwise provided in this part, shall be used, as required, solely for the payment of the principal of bonds secured in whole or in part by such fund, for the sinking fund payments authorized by this part with respect to such bonds, for the purchase or redemption of such bonds, for the payment of interest on such bonds, or for the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity. However, moneys in a bond reserve fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of the bond reserve fund to less than the minimum bond reserve fund requirement established for such fund, as provided in Section 51367, except for the purpose of making, with respect to bonds secured in whole or in part by such fund, payment when due of principal, interest, redemption premiums, and the sinking fund payments, as provided in this part, for the payment of which other moneys of the agency are not available. Any income or interest earned by, or increment to, any bond reserve fund due to the investment thereof may be transferred by the agency to other funds or accounts of the agency to the extent it does not reduce the amount of the bond reserve fund below the minimum bond reserve fund requirement for such fund.

In computing the amount of bond reserve funds for purposes of this section, securities in which all or a portion of such funds are invested shall be valued at par, if purchased at par, and shall be valued at amortized value, as such term is defined by resolution of the agency, if purchased at other than par.

(Added by Stats. 1977, Ch. 610.)



51367

The agency shall not at any time issue bonds if, upon issuance of the bonds, the amount in any bond reserve fund, established pursuant to Section 51366 to secure such bonds or any previous issuance of bonds so secured by such bond reserve fund, will be less than the minimum bond reserve fund requirement for such fund, unless the agency at the time of issuance of such bonds, shall deposit in such fund from the proceeds of the bonds to be issued, or from other sources, an amount which, together with the amount then in such fund, will not be less than the minimum bond reserve fund requirement for such fund. For the purposes of this chapter, the term “minimum bond reserve fund requirement” shall mean, as of any particular date of computation, the amount, as provided in the resolution or resolutions of the agency authorizing the bonds with respect to which such bond reserve fund is created, that is established as a reserve for current or future obligations to the bondholders.

(Added by Stats. 1977, Ch. 610.)



51368

(a)  The Supplementary Bond Security Account is hereby created in the California Housing Finance Fund. Moneys in the account may be transferred into separate, individual accounts in the fund which shall be known as supplementary reserve accounts, but the amounts appropriated to the Supplementary Bond Security Account shall be utilized to secure issuances of bonds as deemed necessary by the agency and may also be used as provided in subdivision (d). Upon issuance of any bonds, the agency may create a supplementary reserve account to secure payment of the principal of, interest, redemption-premium, and sinking fund payments on those bonds.

(b)  When all obligations secured by all supplementary reserve accounts are retired the Supplementary Bond Security Account shall be dissolved and all moneys therein shall be used first for repayment to the General Fund in the State Treasury of amounts advanced to the Supplementary Bond Security Account from the General Fund, less any amount previously repaid on account of the advances. Remaining funds shall be paid into the general accounts of the housing finance agency unless otherwise obligated.

(c)  When the amount in a bond reserve fund falls below the minimum bond reserve fund requirement for that fund and available revenues of the agency pledged to the prescribed minimum bond reserve fund requirement are insufficient to restore the fund, the agency shall transfer to the bond reserve fund, from the supplementary bond reserve account securing the bonds, the amount necessary to restore the fund to the minimum bond reserve fund requirement. Moneys in supplementary reserve accounts may be used to directly pay the interest, principal and sinking fund payments on the bonds as provided by bond resolution.

(d)  Supplementary reserve accounts may also be used to insure mortgages to protect the value of the housing developments, residential structures, or other housing financed under this division that serves as real property security, in any manner permitted by the agency.

(e)  “Bonds” as used in this section, includes taxable securities issued pursuant to Chapter 8 (commencing with Section 51400).

(Amended (as added by Stats. 1981, Ch. 997, Sec. 2.5) by Stats. 1987, Ch. 904, Sec. 5. Effective September 21, 1987.)



51369

The agency shall create and establish such other accounts in the California Housing Finance Fund as may be necessary or desirable for its agency purposes.

(Added by Stats. 1977, Ch. 610.)



51370

In addition to the authority otherwise contained in this division to issue notes in anticipation of the sale of bonds, the agency may issue negotiable bond anticipation notes and negotiable construction loan notes and may renew such notes from time to time. Bond anticipation notes may be paid from the proceeds of sale of the bonds of the agency in anticipation of which they were issued. Construction loan notes may be paid from the proceeds of permanent loans. Bond anticipation notes and construction loan notes and agreements relating thereto and the resolution or resolutions authorizing such notes and agreements may contain any provisions, conditions, or limitations which a bond, agreement relating thereto, or bond resolution of the agency may contain.

(Added by Stats. 1977, Ch. 610.)



51371

The agency may provide for the issuance of refunding bonds for the purpose of refunding any bonds then outstanding which have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and for any purpose of the agency. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the agency in respect of the same shall be governed by the provisions of this chapter which relate to the issuance of bonds, insofar as such provisions may be appropriate therefor.

(Added by Stats. 1977, Ch 610.)



51372

Refunding bonds issued as provided in Section 51371 may be sold, or exchanged for outstanding bonds issued under this part and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding bonds. Pending the application of the proceeds of any such refunding bonds, with any other available moneys, (1) to the payment of the principal, accrued interest, and any redemption premium on the bonds being refunded, (2) to the payment of any interest on such refunding bonds, or (3) to any expenses incurred in connection with such refunding, such proceeds may be invested in such obligations as are permitted under the bond resolution authorizing the issuance of refunding bonds.

(Added by Stats. 1977, Ch. 610.)



51373

The state does hereby pledge to and agree with the holders of any bonds issued under this part that the state will not limit or alter the rights hereby vested in the agency to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights and remedies of such holders until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The agency is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.

(Added by Stats. 1977, Ch. 610.)



51374

Bonds issued under the provisions of this part shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the agency, or a pledge of the faith and credit of the state or of any such political subdivision, other than the agency, but shall be payable solely from funds herein provided therefor. All such bonds and any prospectus or other printed representation of the agency concerning such bonds shall contain on the face thereof a statement to the following effect: “Neither the faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of or interest on this bond.”

The issuance of bonds under the provisions of this part shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. Nothing contained in this section shall prevent or be construed to prevent the agency from pledging its full faith and credit to the payment of bonds or issue of bonds authorized pursuant to this part.

(Added by Stats. 1977, Ch. 610.)



51375

The bonds of the agency shall be legal investments in which all public officers and public bodies of this state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking institutions, including savings and loan associations, building and loan associations, trust companies, savings banks and savings associations, investment companies and other persons carrying on a banking business, all administrators, guardians, conservators, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The bonds may be used by any such private financial institution, person, or association as security for public deposits. The bonds are also hereby made securities which may properly and legally be deposited with and received by all public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law, including deposits to secure public funds.

(Amended by Stats. 1979, Ch. 730.)






CHAPTER 8 - Taxable Securities

51400

The Legislature finds and declares that it is essential to the economic growth of the state and the supply of adequate residential and multifamily rental housing in the state and that it is a public purpose to expand the program of the agency of purchasing and selling residential mortgage loans for which all California families may be eligible and financing, purchasing, and selling loans for multifamily rental housing. The Legislature also finds and declares that it is a public purpose to create procedures through which the agency may issue mortgage-backed securities to finance these purchases for sale to pension funds, institutional investors, and individuals.

(Amended by Stats. 1987, Ch. 904, Sec. 6. Effective September 21, 1987.)



51401

Notwithstanding any other provision of this division, as used in this chapter:

(a)  “Mortgage loan” means any residential mortgage loan or multifamily rental housing loan.

(b)  “Multifamily rental housing” means any existing structure of more than four dwelling units or any work or undertaking of more than four units of new construction, improvement, or rehabilitation for the provision of housing.

(c)  “Multifamily rental housing loan” means a mortgage loan secured by a mortgage on multifamily rental housing.

(d)  “Residence” means any existing structure of one to four dwelling units or any work or undertaking of one to four dwelling units of new construction, improvement, or rehabilitation for the provision of housing.

(e)  “Residential mortgage loan” means a mortgage loan secured by a mortgage on a residence.

(f)  “Taxable securities” means securities bearing interest that is otherwise taxable under the personal income tax provisions of federal tax law and which are issued to finance the purchase or making of mortgage loans pursuant to this chapter.

(Amended by Stats. 1988, Ch. 829, Sec. 1. Effective September 12, 1988.)



51402

(a)  Notwithstanding any other provision of this division, the agency may establish a mortgage loan program. Under the mortgage loan program, the agency may acquire or make first or second mortgage loans for the construction, purchase, improvement, or rehabilitation of residences or multifamily rental housing.

(b)  The agency may invest in, make, purchase, take assignments of, or otherwise acquire or make commitments to invest in, make, purchase, take assignments, or otherwise acquire any mortgage loan or partial interest or participation therein. The agency may sell, assign, or otherwise dispose of, or enter into commitments to sell, assign, or otherwise dispose of, any obligation, mortgage loan, or partial interest or participation therein, or create pools of obligations, mortgage loans, or partial interest or participations held by the agency, and issue and sell securities backed by pools. The agency may require the seller of obligations, residential mortgage loans, or partial interest or participations purchased by the agency, to use the proceeds of the sale for the purpose of financing mortgage loans, except when the proceeds arise from the sale of new loans, initiated for the purpose of sale to the agency or others. The agency may pledge mortgage loans, acquired pursuant to the mortgage loan program, to pay the principal, interest, and redemption premium, if any, on taxable securities issued by the agency for the mortgage loan program.

(c)  Any multifamily rental housing financed by the agency pursuant to this chapter shall be subject to the same occupancy standards specified in Section 51335.

(Amended by Stats. 1987, Ch. 904, Sec. 8. Effective September 21, 1987.)



51403

(a)  The agency may, from time to time, issue its taxable securities in whatever principal amount the agency determines is necessary to provide sufficient funds for the acquisition or making of mortgage loans and for the payment of interest on the securities, establishment of reserves to secure the securities, and other expenditures of the agency incident to, and necessary or convenient to, issuance of the securities, and the purchase or sale of mortgage loans in accordance with this chapter.

(b)  Notwithstanding any other provision of this division, taxable securities issued pursuant to this chapter shall not be subject to any limitation of aggregate principal amount outstanding at any time. The securities shall not be taken into account for purposes of the limitation on indebtedness of the agency contained in Section 51350, or any other limitation on the amount of securities of the agency which at any time may be issued or which may be outstanding.

(c)  Any taxable securities issued pursuant to this chapter shall not be a general obligation of the agency and shall be payable solely from the receipts, revenues, or other income derived in respect of mortgage loans or securities purchased or sold pursuant to this chapter. Any official statement or other prospectus used by the agency in offering taxable securities for sale shall clearly indicate that the securities are not the debt or obligation of the state or of the agency except to the extent provided in this section.

(d)  All proceeds received by the agency pursuant to this chapter shall be deposited in the Taxable Securities Account which is hereby created in the California Housing Finance Fund. Any moneys appropriated to the agency for the purposes of this chapter shall be deposited in the Taxable Securities Account and shall be repaid from revenues received by the agency pursuant to this chapter.

(Amended by Stats. 1987, Ch. 904, Sec. 9. Effective September 21, 1987.)






CHAPTER 9 - School Facility Fee Affordable Housing Assistance Programs

51450

(a) It is the intent of the Legislature that affordable homebuyer and rental housing programs be implemented to address the needs of economically distressed entities in the state and the needs of very low, low-, and moderate-income homebuyers and renters who may be affected by the impact of school facility fees on the development of affordable housing.

(b) The Department of General Services shall contract with the California Housing Finance Agency for the administration of the programs established by this chapter and for the allocation of funds to the purchasers of newly constructed residential structures and the housing sponsors of housing developments, pursuant to this chapter. The California Housing Finance Agency shall administer these programs and allocate funds in accordance with that agency’s authority as set forth in Part 3 (commencing with Section 50900) of Division 31.

(Added by Stats. 1998, Ch. 407, Sec. 26. Effective August 27, 1998. Operative November 4, 1998 (Prop. 1A was adopted Nov. 3) by Sec. 31 of Ch. 407. Inoperative January 1, 2002, with exception, as prescribed in Section 51455.)



51451

The Homebuyer Down Payment Assistance Program and the Rental Assistance Program are hereby established to provide assistance in the amount of the applicable school facility fee on affordable housing developments.

(a)  A Homebuyer Down Payment Assistance Program shall provide the following assistance:

(1)  Downpayment assistance to the purchaser of newly constructed residential structures in a development project in economically distressed areas in the aggregate amount of school facility fees paid pursuant to one or both of Sections 65995.5 and 65995.7 of the Government Code, less the amount that would be required pursuant to subdivision (b) of Section 65995 of the Government Code notwithstanding Sections 65995.5 and 65995.7 of the Government Code, if all of the following conditions are met:

(A)  The development project is located in a county with an unemployment rate that equals or exceeds 125 percent of the state unemployment rate.

(B)  Five hundred or more residential structures have been constructed in the county during 1997.

(C)  A building permit for an eligible residential structure in the development project is issued by the local agency on or after January 1, 1999.

(D)  The eligible residential structure is to be owner occupied for at least five years. If a structure is owner occupied for fewer than five years, the recipient of the assistance shall repay the School Facilities Fee Assistance Fund the amount of the assistance, on a prorated basis.

(E)  The sales price of the eligible residential structure does not exceed 175 percent of the median sales price of residential structures in the county during the average of the previous five years.

(2)  Downpayment assistance to the purchaser of any newly constructed residential structure in the development project in the aggregate amount of school facility fees paid pursuant to one, all, or any combination of Sections 65995, 65995.5, and 65995.7 of the Government Code, less the amount that would be required pursuant to subdivision (b) of Section 65995 of the Government Code notwithstanding Sections 65995.5 and 65995.7 of the Government Code, if all of the following conditions are met:

(A)  The development project is located in the state.

(B)  The sales price of the eligible residential structure in the development project does not exceed one hundred thirty thousand dollars ($130,000) unless the median sales price for California as reported by the Construction Industry Research Board for new homes sold indicates that the median sales price has increased. That sales price limit shall be increased or decreased each successive year by the agency according to the percentage change in the median sales price for new homes sold from the previous year as reported by the Construction Industry Research Board.

(C)  A building permit for an eligible residential structure in the development project is issued by the local agency on or after January 1, 1999.

(D)  The eligible residential structure is to be owner occupied for at least five years. If a structure is owner occupied for fewer than five years, the recipient of the assistance shall repay the School Facilities Fee Assistance Fund the amount of the assistance, on a prorated basis.

(3)  Downpayment to the purchaser of any newly constructed residential structure in a development project in the aggregate amount of school facility fees paid pursuant to one, all, or any combination of subdivision (b) of Section 65995 and Sections 65995.5 and 65995.7 of the Government Code for the eligible residential structure if all of the following conditions are met:

(A)  The assistance is provided to a qualified first-time homebuyer pursuant to Section 50068.5.

(B)  The qualified first-time homebuyer meets the moderate income requirements set forth in Section 50093.

(C)  A building permit for an eligible residential structure in the development project is issued by the local agency on or after January 1, 1999.

(D)  The eligible residential structure is to be owner occupied for at least five years. If a structure is owner occupied for fewer than five years, the recipient of the assistance shall repay the School Facilities Fee Assistance Fund the amount of the assistance, on a prorated basis.

(b)  A Rental Assistance Program shall provide assistance to the housing sponsor of a housing development in the aggregate amount of the school facility fees paid pursuant to one, all, or any combination of subdivision (b) of Section 65995 and Sections 65995.5 and Section 65995.7 of the Government Code that meets all of the following conditions:

(1)  The units are deed restricted to very low income households and are continuously available to or occupied by very low income households at rents that do not exceed those prescribed by Section 50053, except that for the purposes of this subdivision, very low income shall be defined as 30 percent times 30 percent of the median income adjusted for family size appropriate for the unit.

(2)  The number of dedicated residential units must equal or exceed the number of units supported by the reimbursed school impact fees determined by the average per unit development cost.

(3)  The dedicated residential units are regulated by an appropriate local or state agency for a minimum of 30 years.

(4)  A building permit for an eligible residential unit in the development project is issued by the local agency on or after January 1, 1999.

(Amended by Stats. 2000, Ch. 127, Sec. 22. Effective July 10, 2000. Inoperative January 1, 2002, with exception, as prescribed in Section 51455.)



51451.5

The Homebuyer Down Payment Assistance Program of 2002 is hereby established, to provide assistance in the amount of the applicable school facility fee on affordable housing developments. The Homebuyer Down Payment Assistance Program of 2002 shall, with funds provided by the Housing and Emergency Shelter Trust Fund Act of 2002 (Part 11 (commencing with Section 53500)), provide the following assistance:

(a)  Downpayment assistance to the purchaser of any newly constructed residential structure in a development project in an economically distressed area in the amount of school facility fees paid pursuant to Section 65995.5 or 65995.7 of the Government Code, less the amount that would be required pursuant to subdivision (b) of Section 65995 of the Government Code, notwithstanding Sections 65995.5 and 65995.7 of the Government Code, if all of the following conditions are met:

(1)  The development project is located in a county with an unemployment rate that equals or exceeds 125 percent of the state unemployment rate.

(2)  Five hundred or more residential structures have been constructed in the county during 2001.

(3)  A building permit for an eligible residential structure in the development project is issued by the local agency on or after January 1, 2002.

(4)  The eligible residential structure is to be owner occupied for at least five years. If a structure is owner occupied for fewer than five years, the recipient of the assistance shall repay the School Facilities Fee Assistance Fund the amount of the assistance, on a prorated basis.

(5)  The sales price of the eligible residential structure does not exceed 175 percent of the median sales price of residential structures in the county during the average of the previous five years. However, if the five-year average exceeds the Governmental-Sponsored Enterprises conforming loan limit, the sales price in that county shall not exceed 100 percent of the median sales price of residential structures in the county during the average of the previous five years.

(b)  Downpayment assistance to the purchaser of any newly constructed residential structure in a development project in the aggregate amount of school facility fees paid pursuant to one, all, or any combination of subdivision (b) of Section 65995, Section 65995.5, or Section 65995.7 of the Government Code for the eligible residential structure if all of the following conditions are met:

(1)  The assistance is provided to a qualified first-time homebuyer pursuant to Section 50068.5.

(2)  The qualified first-time homebuyer does not exceed the lower or moderate-income requirements in Section 50093.

(3)  A building permit for an eligible residential structure in the development project is issued by the local agency on or after January 1, 2002.

(4)  The eligible residential structure is to be owner occupied for at least five years. If a structure is owner occupied for fewer than five years, the recipient of the assistance shall repay the School Facilities Fee Assistance Fund the amount of the assistance, on a prorated basis.

(Amended (as added by Stats. 2002, Ch. 26) by Stats. 2003, Ch. 553, Sec. 1. Effective January 1, 2004. See prevailing Section 51451.5 (added by Stats. 2002, Ch. 33), as amended by Sec. 2 of Ch. 553.)



51451.5-1

The Homebuyer Down Payment Assistance Program of 2002 is hereby established, to provide assistance in the amount of the applicable school facility fee on affordable housing. The Homebuyer Down Payment Assistance Program of 2002 shall, with funds provided by the Kindergarten-University Public Education Facilities Bond Acts of 2002 and 2004 (Part 68.1 (commencing with Section 100600) of the Education Code; and Part 68.2 (commencing with Section 100800) of the Education Code), provide the following assistance:

(a)  Downpayment assistance to the purchaser of any newly constructed residential structure in a development project in an economically distressed area in the amount of school facility fees paid pursuant to Section 65995.5 or 65995.7 of the Government Code, less the amount that would be required pursuant to subdivision (b) of Section 65995 of the Government Code, notwithstanding Sections 65995.5 and 65995.7 of the Government Code, if all of the following conditions are met:

(1)  The development project is located in a county with an unemployment rate that equals or exceeds 125 percent of the state unemployment rate.

(2)  Five hundred or more residential structures have been constructed in the county during 2001.

(3)  A building permit for an eligible residential structure in the project is issued by the local agency on or after January 1, 2002.

(4)  The eligible residential structure is to be owner occupied for at least five years. If a structure is owner occupied for fewer than five years, the recipient of the assistance shall repay the School Facilities Fee Assistance Fund the amount of the assistance, on a prorated basis.

(5)  The sales price of the eligible residential structure does not exceed 175 percent of the median sales price of residential structures in the county during the average of the previous five years. However, if the five-year average exceeds the Governmental-Sponsored Enterprises conforming loan limit, the sales price in that county shall not exceed 100 percent of the median sales price of residential structures in the county during the average of the previous five years.

(b)  Downpayment assistance to the purchaser of any newly constructed residential structure in a development project in the aggregate amount of school facility fees paid pursuant to one, all, or any combination of subdivision (b) of Section 65995, Section 65995.5, or Section 65995.7 of the Government Code for the eligible residential structure if all of the following conditions are met:

(1)  The assistance is provided to a qualified first-time home buyer pursuant to Section 50068.5.

(2)  The qualified first-time home buyer does not exceed the lower or moderate-income requirements in Section 50093.

(3)  A building permit for an eligible residential structure in the project is issued by the local agency on or after January 1, 2002.

(4)  The eligible residential structure is to be owner occupied for at least five years. If a structure is owner occupied for fewer than five years, the recipient of the assistance shall repay the School Facilities Fee Assistance Fund the amount of the assistance, on a prorated basis.

(Amended (as amended by Stats. 2002, Ch. 935) by Stats. 2003, Ch. 553, Sec. 2. Effective January 1, 2004.)



51452

(a)  The School Facilities Fee Assistance Fund is hereby established in the State Treasury and, notwithstanding Section 13340 of the Government Code, all money in the fund is continuously appropriated to the Department of General Services for the purposes of this chapter. All repayments of disbursed funds pursuant to this chapter or any interest earned from the investment in the Surplus Money Investment Fund or any other moneys accruing to the fund from whatever source shall be returned to the fund and are available for allocation by the California Housing Finance Agency to programs established pursuant to this chapter.

(b)  The following amounts are hereby appropriated from the General Fund to the School Facilities Fee Assistance Fund for administrative costs and to make payments to purchasers of newly constructed residential structures and housing sponsors of housing developments pursuant to this chapter from that fund by fiscal year as follows:

(1)  Twenty million dollars ($20,000,000) in the 1998–99 fiscal year.

(2)  Forty million dollars ($40,000,000) in the 1999–2000 fiscal year.

(3)  Forty million dollars ($40,000,000) in the 2000–01 fiscal year.

(4)  Forty million dollars ($40,000,000) in the 2001–02 fiscal year.

(c)  The funds shall be distributed to each program in proportion to the original total amounts available for each program as follows:

(1)  Twenty-eight million dollars ($28,000,000) shall be available for the program set forth in paragraph (1) of subdivision (a) of Section 51451, except that any funds not expended within 18 months of their appropriation and availability may also be available for programs set forth in paragraphs (2) and (3) of subdivision (a) of Section 51451.

(2)  Twenty-eight million dollars ($28,000,000) shall be available for the program set forth in paragraph (2) of subdivision (a) of Section 51451, except that any funds not expended within 18 months of their appropriation and availability may also be available for the program set forth in paragraph (3) of subdivision (a) of Section 51451.

(3)  Fifty-two million dollars ($52,000,000) shall be available for the program set forth in paragraph (3) of subdivision (a) of Section 51451.

(4)  Fifty-two million dollars ($52,000,000) shall be available for the program set forth in subdivision (b) of Section 51451.

(d)  Reservations received on or after January 1, 2002, for participation in the programs authorized by Section 51451 shall not be honored by the California Housing Finance Agency. As of that date, any unobligated amounts remaining in the School Facilities Fee Assistance Fund after the transfer made pursuant to Item 1760-115-0101 of Section 2.00 of the Budget Act of 2001 (Chapter 106 of the Statutes of 2001) shall be transferred to the General Fund.

(e) Effective July 1, 2014, the School Facilities Fee Assistance Fund in the State Treasury is abolished and any remaining balance, assets, liabilities, and encumbrances in the fund as of July 1, 2014, are transferred to the Housing Rehabilitation Loan Fund. Notwithstanding Section 13340 of the Government Code, all transferred amounts are continuously appropriated to the department for the purpose of satisfying any liabilities and encumbrances and the purposes specified in this section.

(Amended by Stats. 2014, Ch. 28, Sec. 59. Effective June 20, 2014. Section inoperative January 1, 2002, with exception, as prescribed in Section 51455.)



51453

Notwithstanding Section 51452, the sum of fifty million dollars ($50,000,000) transferred to the School Facilities Fee Assistance Fund pursuant to subparagraph (A) of paragraph (7) of subdivision (a) of Section 53533 is continuously appropriated to the department for allocation for the agency for administrative costs and to make payments to purchasers of newly constructed residential structures pursuant to Section 51451.5 from that fund for a period of four years, as follows:

(a) Twenty-five million dollars ($25,000,000) shall be available for the program set forth in subdivision (a) of Section 51451.5, except that if less than 50 percent of these funds are expended within 24 months, all or part of those funds shall be available for the program set forth in subdivision (b) of Section 51451.5 at the discretion of the executive director of the agency.

(b) Twenty-five million dollars ($25,000,000) shall be available for the program set forth in subdivision (b) of Section 51451.5, except that if less than 50 percent of these funds are expended within 24 months, all or part of those funds shall be available for the program set forth in subdivision (a) of Section 51451.5 at the discretion of the executive director of the agency.

(c) If after 48 months, more than 20 percent of the funds identified in subdivisions (a) and (b) are not expended, the executive director of the agency may make all or part of those funds available to the California Homebuyer’s Downpayment Assistance Program, as authorized under Chapter 11 (commencing with Section 51500).

(d) All repayments of disbursed funds pursuant to this chapter or any interest earned from the investment in the Surplus Money Investment Fund or any other moneys accruing to the fund from whatever source shall be returned to the fund and is available for allocation by the agency to the program established pursuant to Section 51451.5.

(Added by Stats. 2002, Ch. 26, Sec. 3. Effective April 22, 2002. Operative after November 5, 2002 (Prop. 46 was adopted) by Sec. 9 of Ch. 26. See prevailing Section 51453 (added by Stats. 2002, Ch. 33), as amended by Stats. 2002, Ch. 935.)



51453-1

Notwithstanding Section 51452, the sum of twenty-five million dollars ($25,000,000) which is made available pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 100620 of the Education Code, shall be transferred to the School Facilities Fee Assistance Fund and, notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated to the department for allocation for the agency for administrative costs and to make payments to purchasers of newly constructed residential structures pursuant to Section 51451.5 from that fund as follows:

(a)  Twelve million five hundred thousand dollars ($12,500,000) shall be available for the program set forth in subdivision (a) of Section 51451.5, except that if less than 50 percent of these funds are expended within 24 months, all or part of those funds shall be available for the program set forth in subdivision (b) of Section 51451.5 at the discretion of the executive director of the agency.

(b)  Twelve million five hundred thousand dollars ($12,500,000) shall be available for the program set forth in subdivision (b) of Section 51451.5, except that if less than 50 percent of these funds are expended within 24 months, all or part of those funds shall be available for the program set forth in subdivision (a) of Section 51451.5 at the discretion of the executive director of the agency.

(c)  If after 48 months, more than 20 percent of the funds identified in subdivisions (a) and (b) are not expended, the executive director of the agency may make all or part of those funds available to the California Homebuyer’s Downpayment Assistance Program, as authorized under Chapter 11 (commencing with Section 51500).

(d)  All repayments of disbursed funds pursuant to this chapter or any interest earned from the investment in the Surplus Money Investment Fund or any other moneys accruing to the fund from whatever source shall be returned to the fund and is available for allocation by the agency to the program established pursuant to Section 51451.5.

(Amended (as added by Stats. 2002, Ch. 33) by Stats. 2002, Ch. 935, Sec. 19. Effective January 1, 2003.)



51453.5

Notwithstanding Section 51452, the sum of twenty-five million dollars ($25,000,000) which is made available pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 100820 of the Education Code, shall be transferred to the School Facilities Fee Assistance Fund and, notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated to the department for allocation for the agency for administrative costs and to make payments to purchasers of newly constructed residential structures pursuant to Section 51451.5 from that fund, as follows:

(a)  Twelve million five hundred thousand dollars ($12,500,000) shall be available for the program set forth in subdivision (a) of Section 51451.5, except that if less than 50 percent of these funds are expended within 24 months, all or part of those funds shall be available for the program set forth in subdivision (b) of Section 51451.5 at the discretion of the executive director of the agency.

(b)  Twelve million five hundred thousand dollars ($12,500,000) shall be available for the program set forth in subdivision (b) of Section 51451.5, except that if less than 50 percent of these funds are expended within 24 months, all or part of those funds shall be available for the program set forth in subdivision (a) of Section 51451.5 at the discretion of the executive director of the agency.

(c)  If after 48 months, more than 20 percent of the funds identified in subdivisions (a) and (b) are not expended, the executive director of the agency may make all or part of those funds available to the California Homebuyer’s Downpayment Assistance Program, as authorized under Chapter 11 (commencing with Section 51500).

(d)  All repayments of disbursed funds pursuant to this chapter or any interest earned from the investment in the Surplus Money Investment Fund or any other moneys accruing to the fund from whatever source shall be returned to the fund and is available for allocation by the agency to the program established pursuant to Section 51451.5.

(Added by Stats. 2002, Ch. 935, Sec. 20. Effective January 1, 2003.)



51454

The Legislative Analyst’s Office shall submit a report to the Legislature and the Governor no later than January 1, 2001, regarding the effectiveness of the programs established pursuant to this chapter.

(Added by Stats. 1998, Ch. 407, Sec. 26. Effective August 27, 1998. Operative November 4, 1998 (Prop. 1A was adopted Nov. 3) by Sec. 31 of Ch. 407. Inoperative January 1, 2002, with exception, as prescribed in Section 51455.)



51455

(a) Except as provided in subdivision (b), Sections 51450, 51451, 51452, and 51454 shall not be operative on and after January 1, 2002.

(b) Except as provided in Section 51453 and 51453.5, the School Facilities Fee Assistance Fund established by Section 51452 and the programmatic authority necessary to operate the programs authorized by Section 51451 shall continue on and after January 1, 2002, only with respect to any repayment obligation pertaining to that assistance or to any regulatory agreement imposed as a condition of that assistance.

(Amended (as amended by Stats. 2002, Ch. 33) by Stats. 2002, Ch. 935, Sec. 21. Effective January 1, 2003.)






CHAPTER 10 - Multifamily Housing

51475

(a)  The Legislature finds and declares:

(1)  Significant amounts of housing built to serve lower income households and families is disappearing from the housing market. This phenomenon is due to government policies that allow prepayment of mortgages, termination of use restrictions and nonrenewal of subsidy contracts and to changes in market forces which increase property values and create pressure to convert to middle or upper income housing or other commercial uses. These conversions displace lower income tenants who have very limited options for relocating in comparable affordable housing.

(2)  There are nearly 2,000 rental housing projects built in this state prior to 1980 under Section 236, Section 221(d)(3) and Section 8 programs of the United States Department of Housing and Urban Development and the Section 515 Program of the federal Farmers’ Home Administration, containing approximately 123,000 units subject to potential conversion to higher market rent housing or condominium units which will result in the displacement of lower income tenants.

(3)  It is in the public interest to preserve and expand our existing affordable lower income housing stock.

(b)  It is the intent of the Legislature to provide a flexible and expeditious source of mortgage financing for bridge loans and gap financing to preserve and expand existing afforable lower income rental housing stock.

(Added by Stats. 1990, Ch. 577, Sec. 1. Effective September 5, 1990.)



51476

The agency shall administer a program for the preservation of multifamily housing under authority of this chapter with funds made available by the California Housing Bond Act of 1990.

(Added by Stats. 1990, Ch. 577, Sec. 1. Effective September 5, 1990.)



51477

There is hereby created in the State Treasury an Affordable Housing Preservation and Rehabilitation Fund. “Fund” as used in this chapter means the Affordable Housing Preservation and Rehabilitation Fund. Notwithstanding the provisions of Section 13340 of the Government Code, all moneys in the fund are continuously appropriated to the agency without regard to fiscal years, for expenditure pursuant to this chapter and for defraying the actual administrative costs of the agency incurred pursuant to this chapter. Notwithstanding Section 16305.7 of the Government Code, any interest earned or other increment derived from investments made from moneys in the fund shall be deposited in the fund.

(Added by Stats. 1990, Ch. 577, Sec. 1. Effective September 5, 1990.)



51478

All of the powers granted under this chapter are cumulative with powers of the agency under other provisions of this part, and this chapter constitutes an alternative method to issue bonds and to make mortgage loans pursuant to the provisions of this chapter.

(Added by Stats. 1990, Ch. 577, Sec. 1. Effective September 5, 1990.)



51479

In administering a program for the preservation of multifamily housing hereunder, the agency may segregate funds available for these purposes into separate accounts as necessary to reflect the different types of assistance authorized by this chapter.

(Amended by Stats. 2002, Ch. 26, Sec. 5. Effective April 22, 2002. Operative after November 5, 2002 (Prop. 46 was adopted) by Sec. 9 of Ch. 26.)



51480

(a)  (1)  Mortgage lending authorized by this chapter shall be for multifamily rental housing developments at risk of conversion. For the purposes of this chapter, multifamily rental housing developments at risk of conversion shall include any of the following:

(A)  Federally assisted housing for which the low-income use restriction may terminate or be substantially modified within four years.

(B)  State or locally assisted housing for which the low-income use restrictions may terminate or be substantially modified within four years.

(C)  Other privately owned housing serving at least 30 percent lower income tenants which is demonstrated to be at risk of converting to other residential or nonresidential use within four years resulting in the displacement of lower income tenants.

(2)  For the purposes of this chapter, “substantially modified” means any change to use restrictions which would result in reducing the number of units originally required to be set aside for lower income tenants or reducing the time the units are required to be set aside for lower income tenants.

(b)  Mortgage lending authorized by this chapter for multifamily rental housing developments at risk of conversion shall include the following:

(1)  Loans for the acquisition of an existing multifamily rental housing development for a temporary period prior to and pursuant to a plan made or approved by the agency for permanent financing and any necessary rehabilitation of the multifamily rental housing development. Loans made pursuant to this paragraph shall not exceed 90 percent of the value of the property and the costs of holding the housing for a period of up to three years and shall accrue simple interest at a rate of 3 percent per annum. All principal and accrued interest shall be due and payable not later than three years from the date of the loan, or earlier upon sale, refinancing, syndication, or permanent loan closing. The board may extend the term of the loan for one additional year based on a finding that additional time is needed to secure permanent financing for the development. The loan shall be subject to a regulatory agreement with an occupancy restriction for the assisted units for 40 years.

(2)  Loans for acquisition or acquisition and rehabilitation secured by a lien junior to other permanent financing for a multifamily rental housing development pursuant to a plan made or approved by the agency for permanent financing and any necessary rehabilitation of the multifamily rental housing development. Loans made pursuant to this paragraph shall be made upon terms and conditions determined by the board, but in an amount which, when added to debt secured by a lien senior to the loan, does not exceed 90 percent of the value of the property or if the property is rehabilitated, 90 percent of the after rehabilitation value. The amount included in an acquisition and rehabilitation loan for rehabilitation shall not exceed $5,000 per unit. The number of assisted units shall be at least equal to the proportion of project cost financed pursuant to this chapter to total project cost. Loans made pursuant to this paragraph shall be for a term of not less than 40 years and shall bear simple interest at a rate of 3 percent per annum. The board may extend the term of the loan for an additional 10 years as long as the rental housing development is operated in a manner consistent with the regulatory agreement. The board, in its discretion, may provide for the current payment of interest or for the accrual of interest over the term of the loan. All principal and any accrued interest shall be due and payable at the end of the loan term, or earlier upon sale, refinancing or syndication of the property unless the agency determines the proceeds obtained from a refinancing or syndication are necessary to maintain the housing development in accordance with the terms and conditions of the regulatory agreement or otherwise further the purposes of the chapter. The loan shall be subject to a regulatory agreement with an occupancy restriction for the assisted units for 40 years.

(c)  (1)  In making mortgage loans pursuant to this chapter, the agency shall consider the public benefit to be derived from the loan, and the amount of loan shall not exceed the amount necessary to ensure the preservation and or expansion of lower income housing consistent with paragraph (2).

The loan amount shall be limited to the total amount required, when considered with other available financing and assistance, in order to achieve all of the following:

(A)  Enable the acquisition or acquisition and rehabilitation of assisted rental housing units.

(B)  Ensure that rents for assisted units are in accordance with program requirements.

(C)  Operate in compliance with all other program requirements.

(D)  Allow a debt service coverage ratio in an amount sufficient to satisfy the requirements of other lenders providing financing for the rental housing development, but not to exceed 115 percent.

(2)  In making loans pursuant to this chapter, the agency shall do the following:

(A)  Establish application forms and materials.

(B)  Accept applications at any time and make loan commitments at scheduled meetings of the board.

(C)  Ensure that the housing development meets minimum threshold requirements relating to the capability of the applicant to develop and manage the housing development.

(D)  Ensure that the housing development is economically feasible and complies with the program requirements of this chapter.

(E)  Use the following preferences in evaluating the housing developments and making loan commitments:

(i)  The smallest percentage of the maximum allowable rents for lower income tenants.

(ii)  The longest period of affordability.

(iii)  The least permanent displacement of lower income tenants.

(iv)  The greatest number of units consisting of three or more bedrooms.

(v)  The greatest number of units for single room occupancy for very low income tenants.

(vi)  The maximum use of private, local, federal, and other financing.

(vii)  The greatest impact on the availability of affordable low-income housing in a community.

(F)  In making loans pursuant to this subdivision, the agency shall consider variances in market conditions relating to the cost of developing rental housing.

(d)  (1)  All loans made pursuant to this section shall be subject to a regulatory agreement executed by the borrower and recorded in the office of the county recorder of the county in which the property is located.

(2)  The regulatory agreement shall contain at least all of the following:

(A)  Restrictions on occupancy of units within the housing development to meet the requirements of paragraphs (1) and (2) of subdivision (b).

(B)  Provisions governing tenant selection to ensure occupancy by lower income tenants.

(C)  Provisions governing occupancy standards and rental agreements.

(D)  Provisions for setting rents pursuant to subdivision (g).

(E)  Provisions limiting distribution of earnings pursuant to paragraphs (1) and (2) of subdivision ( l).

(F)  Provisions specifying the conditions under which the agency and any intended beneficiary may enforce the regulatory agreement.

(3)  The regulatory agreement shall be recorded against the property and shall be deemed a covenant running with the land and shall be binding upon the sponsor and any and all successors in interest in case of sale or transfer of the housing development for the original term of the loan, regardless of any prepayment of the loan, except when the sale or transfer is a result of a foreclosure by the first lienholder.

(e)  Not less than 20 percent, nor more than 40 percent, of the assisted units financed pursuant to paragraph (3) of subdivision (a) shall be available on a priority basis to elderly or handicapped persons.

(f)  (1)  No loan shall be made pursuant to this section if, as a result of the loan, the aggregate number of units in the housing development available to persons of low and very low income would be less than the number of those units available prior to making the loan.

(2)  No loan shall be made pursuant to this section unless the number of low- and very low income units is equal to or exceeds 30 percent of the total units in the housing development, except that a loan may be made when the number of units is equal to or exceeds 20 percent of the total units when the housing development was originally financed using tax-exempt bond proceeds and the housing sponsor agrees to increase the number of low- and very low income units to 30 percent of the total units as the units become available.

(g)  (1)  For all units not receiving assistance payments under Section 8 of the United States Housing Act of 1937, as amended (42 U.S.C. Sec. 1437f), or other rental assistance payments, the respective rent for each assisted unit existing prior to loan assistance shall be the base rent for that unit. The base rent for each occupied unit may be annually increased in accordance with the inflation index specified in subdivision (h).

(2)  For all units receiving project-based payments under Section 8 of the United States Housing Act of 1937 or other rental assistance payments, at the time these payments cease to be available, base rents shall be established as follows: rents for units occupied by tenants earning less than 35 percent of median income shall be no more than 30 percent of 35 percent of median income adjusted for family size appropriate for the unit, rents for units occupied by tenants earning between 35 percent and 50 percent of median income shall be 30 percent of 50 percent of median income adjusted for family size appropriate for the unit, rents for units occupied by tenants earning between 51 percent and 80 percent of median income shall be 30 percent of 60 percent of median income adjusted for family size appropriate for the unit. The base rent for each unit may be annually increased in accordance with the inflation index specified in subdivision (h).

In determining the loan amount, the agency shall ensure that these rent levels are achieved at the time the rental assistance payments cease, taking into account the projected date for cessation of the rental payments. The agency shall require that sponsors make every effort to seek renewal of the rental assistance payments if renewal is possible.

(3)  Upon vacancy of an assisted unit, the rent for that unit shall be the last rent charged pursuant to paragraph (1) or (2). The rent for units may be annually increased in accordance with the inflation index specified in subdivision (h).

(4)  For the life of the project, the sponsor shall maintain the assisted units in the proportion of tenants with incomes less than 35 percent of median income, between 35 percent and 50 percent of median income, and between 51 percent and 80 percent of median income as existed in the project at the time of application. Upon request of the sponsor, the agency may allow vacated units originally occupied by tenants earning less than 35 percent of median income to be rented to tenants earning up to 50 percent of median income, adjusted for family size, in the event the agency determines that the base rent is not affordable to tenants below 35 percent of median income.

(h)  Rents for units financed pursuant to this section may be automatically increased by the sponsor annually according to an inflation index to be determined by the board. The inflation index shall reflect anticipated annual changes in rental housing development operating costs from the base year in which rents are initially established for the housing development. Any sponsor may appeal to the agency in writing for a greater adjustment in rents necessary to ensure the fiscal integrity of the housing development; the request on appeal shall be deemed approved unless rejected by the agency within 60 days from the date of receipt of the appeal.

(i)  Not less than 20 percent of funds made available to the agency for the purposes specified in this section shall be made available for loans in rural areas.

(j)  (1)  If a multifamily rental housing development assisted by this chapter is not economically feasible, the sponsor, with the approval of the agency, may remove one or more assisted units from the occupancy requirements for a period of time necessary for the development to again become economically feasible.

(2)  For purposes of paragraph (1), “economically feasible” means that project revenue equals or exceeds project operating expenses, excluding any return on investment.

(3)  For purposes of paragraph (2), “operating expenses” means the reasonable expenses necessary to operate and maintain the project in habitable condition, including debt service, taxes, and reasonable reserves.

(4)  For purposes of this paragraph, debt service shall not include the portion of payments of principal and interest attributed to any excess refinanced principal over the outstanding principal of the loan that was refinanced, except to the extent the excess was used for the rehabilitation of the project.

(k)  To the extent that any provisions of this section relating to use and rent restriction conflict with the requirements of federal law, the requirements of federal law shall prevail for the period the project is subject to federal restrictions.

( l)  A loan made pursuant to paragraph (1) or (2) of subdivision (b) may be assumed if the terms, conditions, and requirements of the regulatory agreement are maintained.

(m)  (1)  A nonprofit sponsor, other than a governmental agency, may distribute earnings from assisted and nonassisted units in an amount no greater than 8 percent of the nonprofit sponsor’s actual investment in the housing development. A for-profit sponsor may chose between the following options:

(A)  It may distribute earnings from assisted and nonassisted units in an amount no greater than 8 percent of its actual investment in the housing development.

(B)  It may forgo distribution of earnings from assisted units and not be subject to any limitation on the amount of distribution it receives from nonassisted units.

(2)  The housing sponsor shall apply any earnings in excess of the amount eligible to be distributed under paragraph (1) to reduce rent of assisted units or to increase the number of assisted units.

(Added by Stats. 1990, Ch. 577, Sec. 1. Effective September 5, 1990.)



51481

Mortgages made by the agency under authority of this chapter shall be secured by a first deed of trust, or by a deed of trust junior to a first deed of trust if it is necessary to accomplish the purposes of this chapter. Except as otherwise specified in this chapter, the principal amount of, and the conditions of mortgage loans, shall be determined by the board.

(Added by Stats. 1990, Ch. 577, Sec. 1. Effective September 5, 1990.)



51482

The agency shall adopt policies by resolution of the board for the admission of tenants, termination of tenancies, and eligibility of developers of housing financed under this part.

(Added by Stats. 1990, Ch. 577, Sec. 1. Effective September 5, 1990.)



51483

The agency shall consult with an outside advisory committee to assist in the implementation of this chapter. The advisory committee shall be comprised of individuals who are knowledgeable about housing finance, the conversion of subsidized housing, the operation of low-income multifamily rental housing, the needs of lower income tenants and the intent and objectives of this chapter.

(Added by Stats. 1990, Ch. 577, Sec. 1. Effective September 5, 1990.)



51484

The agency shall have all powers granted under authority of this part to make commitments and execute agreements with developers, other lenders, and any public or private entity in making mortgage loans authorized by this chapter.

(Added by Stats. 1990, Ch. 577, Sec. 1. Effective September 5, 1990.)






CHAPTER 11 - California Homebuyer’s Downpayment Assistance Program

51500

This chapter shall be known and may be cited as the California Homebuyer’s Downpayment Assistance Program.

(Added by Stats. 2000, Ch. 81, Sec. 1. Effective July 5, 2000.)



51501

The Legislature finds and declares all of the following:

(a)  There is a continuing and urgent need to provide affordable mortgage financing to meet the increasingly unfulfilled housing needs of citizens of this state.

(b)  The high cost of housing impedes the ability of California employers to compete in the national marketplace for employees.

(c)  Affordable housing enhances the quality of life for California residents and provides fuel for the state’s economic engine.

(d)  Housing is a critical component of the California economy, both as an income producing sector and a principal factor in economic development.

(e)  California’s housing crisis severely impacts families struggling to provide safe, stable homes for their children to grow and learn and the workers who are the backbone of many of the state’s most important industries.

(f)  The percentage of Californians able to purchase their own homes continues to decline, even as that percentage climbs for the rest of the nation.

(g)  Therefore, this chapter is enacted to make existing financing for residential mortgages more affordable to California’s homebuyers.

(Added by Stats. 2000, Ch. 81, Sec. 1. Effective July 5, 2000.)



51502

The purpose of the California Homebuyer’s Downpayment Assistance Program is to assist first-time low- and moderate-income homebuyers utilizing existing mortgage financing.

(Added by Stats. 2000, Ch. 81, Sec. 1. Effective July 5, 2000.)



51504

(a) The agency shall administer a downpayment assistance program that includes, but is not limited to, all of the following:

(1) Downpayment assistance shall include, but not be limited to, a deferred-payment, low-interest, junior mortgage loan to reduce the principal and interest payments and make financing affordable to first-time low- and moderate-income home buyers.

(2) (A) Except as provided in subparagraph (B) or (C), the amount of downpayment assistance shall not exceed 3 percent of the home sale price.

(B) The amount of downpayment assistance for a new home within an infill opportunity zone, as defined in Section 65088.1 of the Government Code, a transit village development district, as defined in Section 65460.4 of the Government Code, or a transit-oriented development specific plan area, as defined in paragraph (6), shall not exceed 5 percent of the purchase price or the appraised value, whichever amount is less, of the new home. The borrower of the downpayment assistance shall provide the lender originating the loan with a certification from the local government agency administering the infill opportunity zone, the transit village development district, or the transit-oriented development specific plan area that states that the property involved in the loan transaction is within the boundaries of either the infill opportunity zone, the transit village development district, or the transit-oriented development specific plan area.

(C) Notwithstanding paragraph (1), the agency may, but is not required to, provide downpayment assistance that does not exceed 6 percent of the home sale price to first-time low-income home buyers who, as documented to the agency by a nonprofit organization that is certified and funded to provide home ownership counseling by a federally funded national nonprofit corporation, are purchasing a residence in a community revitalization area targeted by the nonprofit organization as a neighborhood in need of economic stimulation, renovation, and rehabilitation through efforts that include increased home ownership opportunities for low-income families. The agency shall not use more than six million dollars ($6,000,000) in funds made available pursuant to Section 53533 for the purposes of this paragraph.

(3) The amount of the downpayment assistance shall be secured by a deed of trust in a junior position to the primary financing provided. The term of the loan for the downpayment assistance shall not exceed the term of the primary loan.

(4) (A) Except as provided in subparagraphs (B) and (C), the amount of the downpayment assistance shall be due and payable at the end of the term or upon sale of or refinancing of the home. The borrower may refinance the mortgages on the home provided that the principal and accrued interest on the junior mortgage loan securing the downpayment assistance are repaid in full. All repayments shall be made to the agency to be reallocated for the purposes of this chapter.

(B) The agency may, in its discretion, permit the downpayment assistance loan to be subordinated to refinancing if it determines that the borrower has demonstrated hardship, subordination is required to avoid foreclosure, and the new loan meets the agency’s underwriting requirements. The agency may permit subordination on those terms and conditions as it determines are reasonable.

(C) The amount of the downpayment assistance shall not be due and payable upon sale of the home if the first mortgage loan is insured by the Federal Housing Administration (FHA) or if the first mortgage loan is, or has been, transferred to the FHA, or if the requirement is otherwise contrary to regulations of the United States Department of Housing and Urban Development governing FHA insured first mortgage loans.

(5) The agency may use up to 5 percent of the funds appropriated by the Legislature for purposes of this chapter to administer this program.

(6) For purposes of this section, “transit-oriented development specific plan area” means a specific plan that meets the criteria set forth in Section 65451 of the Government Code, is centered around a rail or light-rail station, ferry terminal, bus hub, or bus transfer station, and is intended to achieve a higher density use of land that facilitates use of the transit station.

(b) In addition to the downpayment assistance program authorized by subdivision (a), the agency may, at its discretion, use not more than seventy-five million dollars ($75,000,000) of the funds available pursuant to this chapter to finance the acquisition of land and the construction and development of housing developments, as defined in Section 50073.5, and for-sale residential structures through short-term loans pursuant to its authority pursuant to Section 51100. However, the agency shall make downpayment assistance provided pursuant to paragraph (1), subparagraphs (A) and (B) of paragraph (2), and paragraphs (3) to (5), inclusive, of subdivision (a) the priority use for these funds. A loan made pursuant to this section is not subject to Article 4 (commencing with Section 51175) of Chapter 5.

(Amended (as amended by Stats. 2013, Ch. 82) by Stats. 2013, Ch. 770, Sec. 1. Effective January 1, 2014.)



51505

(a) In addition to the downpayment assistance program authorized by Section 51504, and notwithstanding any provision of Section 51504 to the contrary, the agency shall provide downpayment assistance from the funds set aside pursuant to subparagraph (D) of paragraph (7) of subdivision (a) of Section 53533 for the purposes of the portion of the Extra Credit Teacher Home Purchase Program provided for in subdivision (g) of Section 8869.84 of the Government Code and any other school personnel home ownership assistance programs as set forth by the California Debt Limit Allocation Committee, as operated by the agency. Notwithstanding the foregoing, the agency may, but is not required to, provide downpayment assistance pursuant to this section to any local issuer participating in the Extra Credit Teacher Home Purchase Program and any other school personnel home ownership assistance programs as set forth by the California Debt Limit Allocation Committee.

(b) (1) Downpayment assistance for purposes of this section shall be subject to, and shall meet the requirements of, the Extra Credit Teacher Home Purchase Program and any other school personnel home ownership programs as set forth by the California Debt Limit Allocation Committee, and shall include, but not be limited to, deferred payment, low interest rate loans.

(2) Except as provided in paragraphs (3) and (5), payment of principal and interest is deferred until the time that the home is sold or refinanced.

(3) The agency may, in its discretion, permit the downpayment assistance loan to be subordinated to refinancing if it determines that the borrower has demonstrated hardship, subordination is required to avoid foreclosure, and the new loan meets the agency’s underwriting requirements. The agency may permit subordination on those terms and conditions as it determines are reasonable, but subordination is not permitted if the borrower has sufficient equity to repay the loan.

(4) This downpayment assistance shall meet the requirements of paragraph (3) of, and subparagraph (A) of paragraph (4) of subdivision (a) of, Section 51504.

(5) The amount of the downpayment assistance shall not be due and payable upon sale of the home if the first mortgage loan is insured by the Federal Housing Administration (FHA) or if the first mortgage loan is, or has been, transferred to the FHA, or if the requirement is otherwise contrary to regulations of the United States Department of Housing and Urban Development governing FHA insured first mortgage loans.

(c) Loans made pursuant to this section may include a provision whereby interest, principal, or both, of the loan is forgiven upon conditions to be established by the agency, or any other provision designed to carry out the purposes of the Extra Credit Teacher Home Purchase Program and any other school personnel home ownership programs as set forth by the California Debt Limit Allocation Committee.

(d) Downpayment assistance pursuant to this section shall not exceed the greater of seven thousand five hundred dollars ($7,500) or 3 percent of the home sales price. However, the agency may, with the concurrence of the California Debt Limit Allocation Committee, establish higher assistance limits where necessary to ensure sufficient assistance to allow program participation in high cost areas.

(Amended by Stats. 2014, Ch. 298, Sec. 5. Effective January 1, 2015.)



51506

The downpayment assistance provided by this program shall be limited to first-time homebuyers.

(Added by Stats. 2000, Ch. 81, Sec. 1. Effective July 5, 2000.)



51510

The agency shall have all the powers conferred upon it by this part (commencing with Section 50900) in administering this chapter.

(Added by Stats. 2000, Ch. 81, Sec. 1. Effective July 5, 2000.)









PART 4 - BOND AND LOAN INSURANCE

CHAPTER 1 - General Provisions and Definitions

51600

The Legislature finds and declares as follows:

(a)  For reasons of prudent investment policy, California’s public and private lending institutions are not making mortgage financing available for certain single- and multifamily residential housing occupied or intended to be occupied by substantial numbers of persons and families of low and moderate income because of the perceived risks these loans entail. The absence of this financing has also caused and contributed to the deterioration of residential neighborhoods, has inhibited government in its attempts to arrest and reverse deterioration through local code enforcement programs, and has generally reduced or limited the supply of safe, decent, and sanitary housing available to persons and families of low and moderate income.

(b)  The absence of financing has resulted in persons and families who are not able to realize financial security through equity accumulation and psychological security through a sense of permanence and control over the direction of their lives, as well as a lack of job creation linked to housing construction or the sale of existing housing.

(c)  The percentage of California residents who own their own homes is considerably lower than the national average.

(d)  All of the factors set forth in subdivisions (a) to (c), inclusive, have hindered the state’s economy and the general well-being of the state’s populace.

(e)  The state has authorized state agencies, local agencies, redevelopment agencies, and housing authorities to provide financing for preservation and construction of residential structures, including single-family and multifamily residential housing, to enhance housing opportunities for persons and families of low or moderate income. However, some of these local public entities will be unable to sell bonds pursuant to that authorization on terms sufficiently favorable to enable them to make loans at less than the market-rate interest because of a lack of adequate bond security.

(f)  Although the agencies are empowered to sell bonds in order to raise funds for housing assistance, they may be unable to market these bonds on terms and at interest rates adequate to enable these agencies to accomplish their purposes.

(g)  For reasons of prudent investment policy, private lending institutions and public agencies are not making mortgage financing available for the rehabilitation of buildings identified by local jurisdictions as being potentially hazardous.

(h)  For reasons of prudent investment policy, private lending institutions and public agencies are not making mortgage financing available for residential housing for low- and moderate-income households in California due to an inadequate supply of reliable, consistent, and affordable mortgage guaranty insurance.

(i)  To provide credit enhancements for the development of new, or the purchase or refinancing of existing, low-income and moderate-income multifamily housing.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51601

It is the intent of the Legislature in enacting this part to establish programs of bond and loan insurance for the following purposes:

(a)  To encourage homeownership opportunities for low- and moderate-income rental households and to encourage multifamily residential construction and rehabilitation, all of which will revitalize the state’s economy and provide security for these households.

(b)  To encourage and facilitate the preservation of existing housing and improve housing opportunities by reducing the risk factor for all of the following:

(1)  Loans to persons and families of low and moderate income for housing in older deteriorating areas and neighborhood preservation areas.

(2)  Bonds issued by governmental agencies for the purpose of providing housing for persons and families of low or moderate income.

(3)  Loans to provide housing for persons and families of low or moderate income.

(4)  Privately financed loans for multifamily residential housing that benefits low- and moderate-income households.

(5)  Construction loan loss guarantee assistance for rehabilitation of buildings in need of rehabilitation improvements, where the building has been identified by local jurisdictions as being potentially hazardous.

(c)  To encourage and facilitate housing opportunities for low-income and moderate-income households which might not readily be available in the private market due to, in part, location, type of housing, and income group serviced, provided, however, that the actuarial soundness of the insurance fund not be jeopardized.

(d)  To provide single-family and multifamily residential housing mortgage guaranty insurance.

(e)  To provide single-family and multifamily residential guaranty insurance for construction loans.

(f)  To provide credit enhancements for the development of new, or the purchase or refinancing of existing, low-income and moderate-income housing.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51601.5

The Legislature finds and declares the following:

The California Housing Finance Agency, in administering the mortgage guaranty insurance program, as it is currently constituted in law, will adopt a new five-year business plan pursuant to board resolution at the June 9, 1993, meeting of the agency’s board of directors. The business plan will contain all of the financial resources of the agency necessary for this insurance fund to create a mortgage guaranty insurance underwriting capacity for single-family loans at one billion two hundred million dollars ($1,200,000,000) of gross insurance. In order to initiate this program, the agency will provide its 1993 commitment of eighteen million dollars ($18,000,000) as soon as reasonably practicable following the adoption of the June 9, 1993, board resolution. The agency will also commit that it will provide its 1994 pledge of eleven million dollars ($11,000,000) at its January 1994 board of directors meeting. During the five-year time period, the program will result in a significant beneficial economic impact on the state’s economy, particularly on the homebuilding and real estate resale markets. As such, the agency will remain fully committed to implementing the plan, unless the economic and fiscal expectations of the agency fail to materialize so that implementation of the plan, in whole or in part, is no longer possible without jeopardizing the fiscal integrity or the bond rating of the agency.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51602

(a) The agency shall require that occupancy of housing for which a loan is insured pursuant to this part shall be open to all regardless of any basis listed in subdivision (a) or (d) of Section 12955 of the Government Code, as those bases are defined in Sections 12926, 12926.1, subdivision (m) and paragraph (1) of subdivision (p) of Section 12955, and Section 12955.2 of the Government Code, and that contractors and subcontractors engaged in the construction or rehabilitation of housing funded by a loan insured pursuant to this part shall provide an equal opportunity for employment without discrimination as to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, and except as otherwise provided in Section 12940 of the Government Code.

(b) Notwithstanding subdivision (a), with respect to familial status, subdivision (a) shall not be construed to apply to housing for older persons, as defined in Section 12955.9 of the Government Code. With respect to familial status, nothing in subdivision (a) shall be construed to affect Sections 51.2, 51.3, 51.4, 51.10, 51.11, and 799.5 of the Civil Code, relating to housing for senior citizens. Subdivision (d) of Section 51, Section 4760, and Section 6714 of the Civil Code, and subdivisions (n), (o), and (p) of Section 12955 of the Government Code shall apply to subdivision (a).

(c) A qualified developer shall certify compliance with this section and Section 50955 according to requirements specified by the pertinent criteria of the agency.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 76) by Stats. 2013, Ch. 605, Sec. 45. Effective January 1, 2014.)



51603

(a)  Unless the context otherwise requires, the definitions contained in this chapter shall govern the construction of this part. These definitions shall be in addition to definitions set forth in Part 1 (commencing with Section 50000) of this division, except that, where the same term is defined in this chapter and in that part, the definition of the term contained in this chapter shall prevail.

(b)  As used in this part:

(1)  “Approved lending institution” means a qualified mortgage lender approved by the agency for participation in a program of loan insurance, including those successors and assigns of any such institution as are permitted by the agency. “Approved lending institution” shall also include the agency.

(1.5)  “Board” or “board of directors” means the Board of Directors of the California Housing Finance Agency.

(2)  “Bond reserve requirement” means an amount specified by the agency which shall, as of any particular date of computation, be at least equal to the total of both of the following:

(A)  Insurance benefits due and payable as of the date under contracts of bond insurance.

(B)  The percentage, required by the rating agencies or required to adequately provide security for the bonds insured pursuant to this part, of the sum of the aggregate insurance outstanding under contracts of bond insurance and the aggregate amounts to be insured under the agency’s commitments to insure bonds.

(2.5)  “Credit enhancement” means a method of reducing risk for a lender through letters of credit and bond and loan insurance.

(3)  “Executive director” means the Executive Director of the California Housing Finance Agency.

(4)  “Fund” or “insurance fund” means the California Housing Loan Insurance Fund, which is hereby created.

(5)  “Insurance reserve requirement” means an amount established by the agency, which shall, as of any particular date of computation, be at least equal to the total of both of the following:

(A)  Insurance benefits due and payable as of that date pursuant to contracts of loan insurance.

(B)  An amount calculated to equal any required policyholder’s surplus which would be required of a mortgage guaranty insurer under Section 12640.05 of the Insurance Code.

(6)  “Insured loan” means a loan insured pursuant to Chapter 4 (commencing with Section 51650).

(7)  “Loan-to-value limitation” means a limitation on the ratio of the original principal balance of a loan to the appraised value at the time of execution of the contract of insurance, including the estimated costs of repair and rehabilitation and sale, if any, of the property securing it.

(8)  “Mortgage guaranty insurance” means either of the following:

(A)  Insurance against financial loss by reason of nonpayment of principal, interest, and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a first lien or charge on real estate, provided the improvement on the real estate is a residential building or a condominium unit or buildings designed for occupancy by not more than four families.

(B)  Insurance against financial loss by reason of nonpayment of principal, interest, and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a junior lien or charge on real estate, provided the improvement on the real estate is a residential building or a condominium unit or buildings designed for occupancy by not more than four families.

(C)  Insurance against financial loss by reason of nonpayment of principal, interest, and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a lien or charge on real estate, provided the improvement on the real estate is a building or buildings designed for occupancy by five or more families or designed to be occupied for industrial or commercial purposes.

(9)  “Multifamily residential housing” means an improvement on real estate which is a building or buildings containing five or more residential units.

(10)  “Persons and families of low or moderate income” means “persons and families of low or moderate income” as defined in Section 50093.

(11)  “Qualified developer” means a housing sponsor which is certified by the agency to be qualified according to experience, financial capability, and any other pertinent criteria as the fund may establish to carry out rehabilitation and new construction with loans insured pursuant to this part.

(12)  “Rehabilitated structure” means a residential structure which becomes eligible for an insured acquisition loan by rehabilitation conducted pursuant to rules of the agency, whether or not loan insurance is provided by the agency for that rehabilitation.

(13)  “Single-family residential housing” means an improvement on real estate which is a building or a condominium unit or buildings containing one to four units.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)






CHAPTER 2 - Administration

51610

(a)  The agency shall, with respect to the implementation of this part, and notwithstanding any other provision of law, have the general powers set forth in Sections 51050 and 51058 and in this part and, in addition, may do any and all things necessary to carry out its purposes and exercise the powers expressly granted by this part.

(b)  The fund shall develop and maintain complete and current statistics and other information with respect to the loan insurance program, including, but not limited to, each of the following:

(1)  Mortgage arrearages, defaults, and foreclosures on insured loans.

(2)  Expenses incurred as a result of those arrearages, defaults, and foreclosures.

(3)  The extent of displacement caused by availability of insured loans.

(c)  The information required by subdivision (b) shall be provided in the agency’s annual report as required by Section 51622.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51611

(a)  The California Housing Loan Insurance Fund is hereby created in the State Treasury.

(b)  The California Housing Insurance Fund is hereby renamed the California Housing Loan Insurance Fund. All references in any provision of law to the California Housing Insurance Fund shall be deemed to refer to the California Housing Loan Insurance Fund. Notwithstanding Section 13340 of the Government Code, all money in the insurance fund is hereby continuously appropriated to the agency without regard to fiscal year for the purpose of insuring loans and bonds pursuant to this part and for the purpose of defraying administrative expenses incurred by the agency in operating these programs of loan and bond insurance. All insurance premiums shall be deposited in the insurance fund. Mortgage insurance in force under certificates of insurance by the California Housing Insurance Fund shall continue in force without interruption after the effective date of this act.

(c)  Notwithstanding Chapter 2 (commencing with Section 12850) of Part 2.5 of Division 3 of Title 2 of the Government Code, Article 2 (commencing with Section 13320) of Chapter 3 of Part 3 of Division 3 of Title 2 of the Government Code, or any other provision of law, expenditures of the insurance fund shall not be subject to the supervision or approval of any other officer or division of state government. However, the agency’s budget respecting the insurance fund shall be prepared and reviewed in accordance with Section 50913.

(d)  The agency shall, from time to time, direct the Treasurer to invest moneys in the insurance fund which are not required for its current needs in eligible securities designated by the agency from among those specified in Section 16430 of the Government Code or as otherwise permitted by law. The agency may direct the Treasurer to deposit moneys in the insurance fund in interest-bearing accounts in state or national banks or other financial institutions having principal offices in this state. To the extent permitted by law, the agency may invest moneys in the fund in obligations of financial institutions, as permitted by board resolution. The agency may also require the transfer of moneys in the insurance fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51614

(a) The agency is hereby vested with full power, authority, and jurisdiction over the insurance fund. The agency may perform all acts necessary or convenient in the exercise of any power, authority, or jurisdiction over the insurance fund, either in the administration thereof or in connection with the business administered under this part, as fully and completely as the governing body of a private insurance carrier.

(b) The agency may create task forces and advisory committees, when appropriate and as the members deem necessary, for the purpose of obtaining advice on issues arising as a result of the agency’s activities under this part. Ex officio members of those task forces and advisory committees may include, but are not limited to, the Insurance Commissioner or his or her designee, the Director of Housing and Community Development or his or her designee, the Director of the Seismic Safety Commission or his or her designee, and the Director of Emergency Services or his or her designee.

(Amended by Stats. 2013, Ch. 352, Sec. 381. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



51615

(a) Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of, and Article 9 (commencing with Section 11120) of Chapter 1 of, Chapter 3.5 (commencing with Section 11340) of, Chapter 4 (commencing with Section 11370) of, and Chapter 5 (commencing with Section 11500) of, Part 1 of Division 3 of Title 2 of, the Government Code shall apply to the agency with respect to the administration of the insurance fund.

(b) Notwithstanding subdivision (a), the provisions described in that subdivision shall not apply to any of the following:

(1) The agency’s activities and records relating to establishing rates and premiums.

(2) Bids or contracts for insurance, coinsurance, and reinsurance.

(3) Other matters necessary to maintain the competitiveness of the agency in the mortgage insurance industry, including, but not limited to, the development of financial products.

(Amended by Stats. 2004, Ch. 183, Sec. 223. Effective January 1, 2005.)



51616

The state shall not be liable beyond the assets of the insurance fund for any obligations in connection therewith.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51618

There shall be within the agency a Director of Insurance of the fund, appointed by the Governor and serving at the pleasure of the executive director. The Director of Insurance of the fund shall demonstrate knowledge of, and expertise in, mortgage insurance. The Director of Insurance of the fund shall manage and conduct the business and affairs of the insurance fund under the direction and supervision of the agency, and shall perform any other duties as the executive director prescribes.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51619

The agency may delegate to the Director of Insurance of the fund, under the resolutions of the board and subject to the conditions as it from time to time prescribes, any power, function, or duty conferred by law on the agency in connection with the administration, management, and conduct of the business and affairs of the insurance fund. The Director of Insurance may exercise the powers and functions and perform the duties with the same force and effect as the executive director, but subject to his or her approval.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51620

In conducting the business and affairs of the insurance fund, the executive director may do any of the following:

(a)  Enter into contracts of insurance.

(b)  Decline to insure any risk in which the minimum requirements of the insurance fund are not complied with, or which is beyond the safe carrying of the insurance fund.

(c)  Reinsure any risk or any part thereof.

(d)  Make rules for the settlement of claims against the insurance fund and determine to whom and through whom the payments are to be made.

(e)  Enter into any contracts or obligations relating to the fund.

(f)  Invest and reinvest the moneys belonging to the fund as provided by this part or Part 3 (commencing with Section 50900).

(g)  Conduct all business and affairs and perform all acts relating to the fund whether or not specifically designated in this part.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51622

(a)  The agency may contract with any private person or public agency for review of the administration of this part and for assistance in implementing this part.

(b)  The agency shall prepare a biennial report on the condition of the program of loan and bond insurance authorized by this part. The report of the evaluation shall include an evaluation of program effectiveness in relation to cost and shall include recommendations and suggested legislation for the improvement of the program, if any. The agency shall obtain an annual audit of the insurance fund’s books and accounts with respect to its activities under this part to be made at least once for each calendar year by an independent certified public accountant. A copy of the annual audit and biennial report shall be transmitted to the Governor, to the chairperson and vice-chairperson of the Senate and Assembly housing policy committees, the Senate and Assembly budget committees, and the Joint Legislative Budget Committee, and made available for review by interested parties no later than November 1 of each year for the annual audit, and November 1 biennially for the program evaluation report.

(Amended by Stats. 1996, Ch. 799, Sec. 20. Effective January 1, 1997.)



51623

(a)  The California Housing Loan Insurance Fund, as provided for pursuant to Section 51653 as it read prior to the effective date of the act that adds this part, is continued in existence, and, pursuant to Section 51603, is referred to as the insurance fund. Notwithstanding Section 13340 of the Government Code, all money in the insurance fund is hereby continuously appropriated to the agency without regard to fiscal year for the purpose of insuring loans and bonds pursuant to this part and for the purpose of defraying administrative expenses incurred by the fund in operating those programs of loan and bond insurance. All insurance premiums shall be deposited in the insurance fund.

(b)  The insurance fund shall be administered by the agency for the purpose of insuring loans and bonds as provided in this part. Any appropriation made therefrom or thereto before the effective date of this section shall continue to be available for the purposes for which it was made.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51624

The agency shall prepare a preliminary budget for the agency’s activities under this part on or before December 1 of each year for the ensuing fiscal year, to be reviewed by the Secretary of Business, Consumer Services and Housing, the Director of Finance, and the Joint Legislative Budget Committee.

(Amended by Stats. 2013, Ch. 352, Sec. 382. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



51625

(a)  The agency shall cause all moneys in the insurance fund which are in excess of current requirements to be invested and reinvested, from time to time, in the same manner as provided for private insurance carriers pursuant to Article 3 (commencing with Section 1170) of Chapter 2 of Part 2 of Division 1 of the Insurance Code.

(b)  All interest or other increment resulting from the investment shall be deposited in the insurance fund, notwithstanding Section 16305.7 of the Government Code. Moneys in the insurance fund shall not be subject to transfer to any other fund pursuant to Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except the Surplus Money Investment Fund.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51626

The insurance fund shall be organized as a public enterprise fund.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51627

The assets of the insurance fund shall be applicable to the payment of losses sustained on account of insurance and to the payment of the salaries and other expenses charged against it in accordance with this part.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51628

The agency shall, after a reasonable time during which it may establish a business, be competitive with other insurers, and it is the intent of the Legislature that the insurance fund shall ultimately become neither more nor less than self-supporting. However, this section shall not be construed to preclude the insurance fund from operating in a manner that will permit the agency to create additional reserves from operations in order that the agency can maximize its insurance capacity.

(Amended by Stats. 2003, Ch. 553, Sec. 5. Effective January 1, 2004.)



51632

Claims arising out of activities of the agency on behalf of the insurance fund pursuant to this part are exempted from the provisions of Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51636

Except as provided in this part, the agency, on behalf of the insurance fund pursuant to this part, shall not be subject to the provisions of the Government Code made applicable to state agencies generally or collectively, unless the section specifically names the fund as an agency to which the provision applies.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51637

With respect to the administration of the insurance fund, the agency shall be subject to the provisions of Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1 of, and Division 5 (commencing with Section 18000) of Title 2 of, the Government Code, and any other personnel management provisions in law that are generally applicable to state employees. Notwithstanding subdivision (e) of Section 3513 of the Government Code, up to five positions of the insurance fund of the agency may be designated as managerial under Section 18801.1 of the Government Code. All other position designations in the insurance fund of the agency are subject to Sections 3513 and 18801.1 of the Government Code. In making these designations, consideration shall be given to the agency’s need and continued ability to attract and maintain qualified individuals within the insurance fund.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51639

The agency shall establish reserve accounts for unearned premiums, losses, and potential catastrophic losses caused by economic cycles. The agency shall not cause sums to be withdrawn from the loan insurance reserve account in amounts which would reduce the moneys therein to less than the insurance reserve requirement, except as necessary to satisfy liabilities arising under contracts of loan insurance. In the event that the loan insurance reserve account is reduced to less than the insurance reserve requirement, the agency shall cease making commitments for, and contracts of, insurance until the loan insurance reserve account has been restored to satisfy that requirement.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51640

There is hereby continued in existence a bond insurance reserve account in the insurance fund to secure commitments under contracts to insure bonds. The agency shall take all reasonable steps to ensure that the bond reserve account is continuously maintained at not less than the bond reserve requirement. The agency shall not cause sums to be withdrawn from the bond insurance reserve account in amounts which would reduce the moneys therein to less than the bond reserve requirement, except as necessary to satisfy liabilities arising under contracts of bond insurance. In the event that the bond insurance reserve account is reduced to less than the bond reserve requirement, the agency shall cease making contracts of bond insurance until the account has been restored to satisfy that requirement.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51641

The agency may create other accounts within the insurance fund as it deems are necessary or convenient to carry out the purposes of this part.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51642

(a)  The obligation of the agency and of the state to pay any insurance benefit pursuant to contracts of insurance insuring loans or bonds shall not exceed amounts deposited in the insurance fund that are made available therefor under the respective contracts of insurance. Nothing in this part shall require the Legislature to appropriate moneys from the General Fund in the State Treasury to the insurance fund on account of these obligations. The insurance of loans or bonds under this part shall not directly, indirectly, or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

(b)  All contracts of insurance insuring loans or bonds pursuant to this part shall contain on the face thereof a statement to the following effect: “Neither the faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of or interest on this contract of insurance.”

(c)  Moneys in the insurance fund received from the proceeds of bonds issued pursuant to the California Housing and Jobs Investment Bond Act may not be transferred to any other fund of the agency except as necessary to pay the expenses of operating the program of loan and bond insurance for single-family residential housing authorized by this part, nor shall the agency utilize any of these moneys under the direction and control of the agency, other than moneys in the insurance fund, to satisfy liabilities arising from contracts of insurance authorized by this part.

(d)  Moneys in the insurance fund may not be transferred to any other fund of the agency except as necessary to pay the expenses of operating the program of loan and bond insurance authorized by this part, nor shall the agency utilize any moneys under the direction and control of the agency to satisfy liabilities arising from contracts of insurance authorized by this part.

(e)  The agency, on behalf of, or for the benefit of, the California Housing Loan Insurance Fund, may borrow or receive moneys from the agency or from any federal, state, or local agency or private entity, or may pledge funds from the California Housing Finance Fund, in order to create or support reserves in the insurance fund for loan or bond insurance as provided in this part and as authorized by resolution of the board of directors.

(f)  The agency shall create a separate reserve account for insuring mortgages of multifamily housing developments which shall consist of all of the following:

(1)  Funds transferred by redevelopment agencies pursuant to Section 33334.2. The use of these funds shall be consistent with Section 33334.4.

(2)  Any other funds available for insuring mortgages of multifamily housing developments as may be made available for that purpose by law and as provided in this part.

(g)  Reserve funds for the single-family mortgage guarantee insurance program and the multifamily residential mortgage guaranty insurance program shall not be commingled.

(Amended by Stats. 2003, Ch. 553, Sec. 6. Effective January 1, 2004.)



51643

The agency shall not be required to pay any tax or assessment on any property owned by the fund or upon the income therefrom.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51643.5

(a)  The agency shall be subject to, and comply with, the same reserve certification requirements as mortgage guaranty insurers who are licensed pursuant to Chapter 2A (commencing with Section 12640.01) of Part 6 of Division 2 of the Insurance Code.

(b)  The agency shall not otherwise be subject to the Insurance Code with respect to the operation of the insurance fund, except as provided in this part.

(Amended by Stats. 2003, Ch. 553, Sec. 7. Effective January 1, 2004.)






CHAPTER 3 - Program Priorities

51645

The agency shall establish priorities for the allocation of loan-insurance assistance in accordance with the purposes and general provisions of Chapter 2 (commencing with Section 50950) of Part 3 of this division and Article 6 (commencing with Section 51225) of Chapter 5 of Part 3 of this division, in compliance with the needs identified in the California Statewide Housing Plan, and as provided in this part.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51647

The agency shall establish and maintain separate accounts in the insurance fund for a single-family mortgage guaranty insurance program and a multifamily residential mortgage guaranty insurance program. Each program shall be actuarially sound and shall be capitalized through separate insurance funds.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51648

While maintaining the actuarial soundness of the fund, the agency shall make efforts to do both of the following:

(a)  Equitably distribute insurance based on a regionalized basis, weighted in accordance with the geographic distribution of the state’s population.

(b)  Focus on housing opportunities that benefit any of the following:

(1)  Households with incomes at or below area median income.

(2)  Households that require mortgages at or above 95 percent of the price of the home.

(3)  Households that are participating in locally administered housing programs.

(Amended by Stats. 2003, Ch. 553, Sec. 9. Effective January 1, 2004.)






CHAPTER 4 - Loan Insurance

51650

(a)  (1)  To be qualified for loan insurance, a borrower shall be, or by reason of a loan insured pursuant to this part shall become, the owner of a multifamily rental housing development or a single-family residential structure for which an insured loan is authorized, and shall be able to bear the usual expenses of maintaining the housing development, development, or structure and repay the loan.

(2)  To be qualified for loan insurance on a single-family residential housing unit, the borrower shall also do either of the following:

(A)  Qualify as a person or family of low or moderate income, as that term is defined in Section 51603.

(B)  Until January 1, 2011, otherwise meet the requirements for participation in an affordable housing program or product offered by the Federal National Mortgage Association (Fannie Mae) or the Federal Home Loan Mortgage Association (Freddie Mac).

(3)  The agency may, by resolution, establish additional requirements that it deems necessary to accomplish the purposes of this part.

(b)  For the purpose of increasing the efficiency and minimizing the cost of the loan insurance program, the agency may insure or issue commitments to insure loans upon the certification of an officer of an approved lending institution that the borrower is qualified for loan insurance according to eligibility requirements specified by the agency.

(c)  No later than January 1, 2009, the agency shall report to the chairs of the housing committees of the Senate and the Assembly on the types of programs that were offered pursuant to subparagraph (B) of paragraph (2) of subdivision (a).

(Amended by Stats. 2003, Ch. 553, Sec. 10. Effective January 1, 2004.)



51651

(a)  The agency shall specify the percentage of the outstanding principal indebtedness that may be insured under this part with respect to each category of loan authorized to be insured under this part.

(b)  The agency may insure loans secured by mortgages or deeds of trust of first or second priority.

(Amended by Stats. 2003, Ch. 553, Sec. 11. Effective January 1, 2004.)



51652

Loans insured under this part shall meet all of the following requirements:

(a)  The loans shall be made for a period acceptable to the agency not to exceed 40 years.

(b)  The loans shall be subject to maximum loan amounts for each category of loan authorized to be insured under this part.

(c)  The loans shall be secured by mortgages or deeds of trust, or the loan shall be wholly or partially insured or guaranteed by an agency or instrumentality of the United States, except for property improvement loans under limits established by the agency.

(d)  The agency may establish loan-to-value limitations for each category of loan and may set forth limitations on the further encumbrance of structures and other real property securing loans, but only to the extent necessary to prevent unreasonable impairment of the agency’s security. In no case involving refinancing and rehabilitation shall the loan have a principal obligation in an amount exceeding the sum of the estimated cost of rehabilitation, if any, and the amount required to refinance existing indebtedness secured by the property and settlement and closing costs incurred in connection therewith.

(e)  Loans involving the rehabilitation of residential structures shall have a principal obligation not exceeding an amount which, when added to any outstanding indebtedness constituting a lien upon the property securing the loan, creates a total outstanding indebtedness which would be reasonably secured by a mortgage of first priority on the property pursuant to subdivision (d), and as set forth by the agency.

(f)  Loans involving refinancing may be insured only if refinancing is necessary to permit a borrower to afford the cost of rehabilitation, to lower his or her monthly debt-to-income payments, minimize rent increases for occupants of the residential structure, where the rents would otherwise exceed affordable rents due to the expense of rehabilitation, or to achieve another purpose specified in this division.

(g)  With respect to loans involving the rehabilitation of a residential structure, the agency shall determine that the rehabilitation is economically feasible. For purposes of this subdivision, the economic feasibility of rehabilitation projects involving commercial space in a mixed residential and commercial structure shall be determined independently for any structure to be rehabilitated for mixed residential and commercial uses.

(h)  For the purpose of increasing the efficiency and minimizing the cost of the loan insurance program, the agency may insure, or issue commitments to insure, loans, upon the certification of an officer of an approved lending institution that the proposed rehabilitation conforms to requirements specified by the agency regarding economic feasibility.

(i)  The agency shall contract with the insured or the borrower, or both, during the term of the insurance if the agency determines that either or both of those contracts is necessary to maintain residential rentals available to lower income households at affordable rents.

(j)  Relocation payments shall be made to persons and families displaced in making a site or residential structure available for rehabilitation or construction financed by loans insured under this part, and relocation advisory assistance provided to those persons, as specified by Section 51063. Relocation payments for rehabilitation or construction financed by loans insured by this part, shall also be made to owners involuntarily displaced because of inability to afford costs of compliance required pursuant to this part, but any payment pursuant to Section 4623 of Title 42 of the United States Code or Section 7263 of the Government Code shall be limited to the reasonable costs of a replacement dwelling adequate to accommodate the displaced person or family without regard to whether the dwelling is otherwise comparable to the dwelling formerly occupied, less the amount received from sale of the dwelling. Relocation payments may be made from the proceeds of insured loans as authorized by the agency.

(k)  The residential structure for which a loan is insured pursuant to this part shall be insured against loss due to fire and other causes, as provided by the agency.

( l)  Any other terms and conditions as the agency determines are necessary to further the purposes of this part.

(Amended by Stats. 2003, Ch. 553, Sec. 12. Effective January 1, 2004.)



51653

Notwithstanding any other provision of law, any rental housing development which is financed from mortgages insured pursuant to this part is exempt from both of the following:

(a)  Any local government prohibitions against condominium conversion any time after 10 years from the date a certificate of occupancy is issued. Any condominium conversion shall be made in accordance with the requirements of Article 2.5 (commencing with Section 66452.50) of Chapter 3 of Division 2 of Title 7 of the Government Code.

(b)  Any rent control, except for units made available to lower income households as provided pursuant to subdivision (b) of Section 51226.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51654

The agency may provide insurance pursuant to this part for all of the following:

(a)  Loans for residential structures that will be occupied primarily by persons and families of low or moderate income.

(b)  Loans for privately or publicly financed rental housing developments that will benefit lower income households. “Privately financed rental housing development,” as used in this subdivision, includes rental housing developments financed by local public entities, as defined in Section 50079.

(c)  Loans that otherwise meet the requirements for participation in an affordable housing program or product offered by the Federal National Mortgage Association (Fannie Mae) or the Federal Home Loan Mortgage Association (Freddie Mac).

(Amended by Stats. 2003, Ch. 553, Sec. 13. Effective January 1, 2004.)



51655

Subject to this part, the agency may insure or guarantee loans made by qualified mortgage lenders for the purposes described in Section 51320.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51656

Notwithstanding any other provision of this part, the agency may establish a program of insuring reverse mortgages as authorized by resolution of the board.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51657

(a)  The agency shall establish, and may from time to time revise, after public hearings, a schedule of insurance premium rates. The premiums may vary according to the category of the loan and the degree of risk related to the loan. Premiums shall be calculated in an amount which, when added to the other revenues of the insurance program, will be adequate to defray losses occasioned by defaults and the operating expenses of the program, to repay amounts advanced to the agency for purposes of this part, and gradually to expand the insurance availability of the program. Approved lending institutions shall remit premiums to the fund at intervals specified by the agency.

(b)  The agency may prescribe other charges that it finds necessary, including service charges and appraisal, inspection, and other fees.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51658

(a)  The agency shall establish procedures to be followed by approved lending institutions in the event of default on a loan insured under this part. The agency may require that, prior to submitting a claim, an approved lending institution shall foreclose or exercise a power of sale and take possession of the property or otherwise acquire title and possession of the property within the time specified by the agency. The agency may, upon submission of the claim, pursue one of the following alternatives:

(1)  Pay the approved lending institution the benefit of the insurance.

(2)  Upon conveyance to the agency of all the right, title, and interest of the approved lending institution in the foreclosed property and the assignment of all claims of the approved lending institution against the defaulting borrower to the agency, pay to the qualified mortgage lender the sum of the unpaid principal balance of the loan, foreclosure costs, accrued interest, and other costs defined by contract.

(3)  Pay a partial claim prior to foreclosure by agreement with the insured.

(b)  In any case in which the agency has insured only a portion of the outstanding principal indebtedness of a loan, it may further provide that not more than an equivalent percentage of the total accrued interest and costs shall be payable by the agency pursuant to this section in the event of a default.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51659

In the event of a default on an insured loan not secured by a first mortgage, the agency may, in lieu of proceeding under Section 51658, acquire the insured loan and any security therefor upon payment to the approved lending institution of an amount equal to the unpaid principal balance of the loan, accrued interest, and other costs that the agency finds are fair, reasonable, and authorized.

(Repealed and added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51660

The agency may initiate programs of coinsurance or reinsurance with, and may procure reinsurance from, any state agency, local agency, agency of the United States, or private mortgage insurer in order to accomplish more effectively the purposes of this part. The agency may coinsure or reinsure loans made or originated by approved lending institutions which are otherwise insurable under this part.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51661

The agency may provide for, and require attendance at, homeownership counseling and training courses as a condition to the insurance of loans for the purchase or refinancing of residential structures under this part.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)



51662

The agency may commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract of insurance, or any other agreement. The agency may bid for and purchase property sold in satisfaction thereof at any foreclosure or other sale or may otherwise acquire and take possession of that property.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)






CHAPTER 5 - Bond Insurance

51670

(a)  The agency may insure bonds issued by state or local agencies, or other types of issuers approved by the board of directors of the agency, to finance or refinance the construction, rehabilitation, acquisition, or preservation of single-family and multifamily residential housing for persons and families of low and moderate income. The agency may charge and collect insurance premiums for the insurance and fees for services performed in conjunction with the processing and approval of insurance applications as determined by the agency. The agency shall take all reasonable steps to ensure that bonds insured pursuant to this chapter are in a form satisfactory to the agency and contain provisions relating to the underlying security for the bonds as may be required by the agency.

(b)  The agency shall take reasonable steps to ensure that both of the following occur:

(1)  The bonds contain, or are subject to, terms respecting repayment, dates of maturity, and other provisions satisfactory to the agency.

(2)  The bonds contain, or are subject to, provisions that the agency deems necessary with respect to security interests of the agency, including provisions relating to subrogation, liens and releases of liens, payment of taxes, escrow or trusteeship requirements, or other matters.

(Amended by Stats. 2003, Ch. 553, Sec. 14. Effective January 1, 2004.)



51671

The agency may insure bonds pursuant to this chapter only if it determines that the proceeds of the bonds will be utilized, to the maximum extent feasible, for one of the following purposes:

(a)  Construction or rehabilitation of multifamily rental housing for persons and families of low or moderate income.

(b)  Construction or rehabilitation of housing that utilizes federal rental or other subsidies.

(c)  Construction or rehabilitation of other dwelling units for persons and families of low or moderate income.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993.)






CHAPTER 6 - Loan Loss Guarantee Program

51680

The agency may administer a loan loss guarantee program in order to induce private lenders to make construction loans for seismic rehabilitation improvements which are designed to increase seismic structural safety in accordance with a plan developed by a civil engineer, structural engineer, or an architect for a property which has been identified by a local jurisdiction as being potentially hazardous, as defined in Chapter 12.2 (commencing with Section 8875) of Division 1 of Title 2 of the Government Code, or as being hazardous in the event of an earthquake, as defined in Article 4 (commencing with Section 19160) of Chapter 2 of Part 3 of Division 13.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993. Conditionally inoperative as provided in Section 51687.)



51681

(a)  Except as provided in subdivision (b), the agency shall only issue rehabilitation loan loss guarantees on single-family homes or on buildings with five or more residential units and where any commercial use in those buildings is limited to the basement and ground floors or where the commercial use occupies less than 15 percent of the total square footage of the building.

(b)  For the purpose of using the program enacted by this chapter in conjunction with the multifamily seismic retrofit program authorized by Section 50668.5, the 15-percent limitation on commercial space required by subdivision (a) may be waived in order to facilitate the seismic retrofit of lower income housing.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993. Conditionally inoperative as provided in Section 51687.)



51683

The agency may issue a loan loss guarantee in the amount of 25 percent of the actual loss of a loan guaranteed under this section. The fund may not guarantee any loan loss in excess of the amount of permanent loan financing for the property. No guarantee shall be made for a property which does not have a binding, unconditional, permanent financing commitment from a lender acceptable to the agency, nor for a property in which the owner has less than a 20-percent equity interest.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993. Conditionally inoperative as provided in Section 51687.)



51684

(a)  The agency shall collect a premium for a loan loss guarantee as provided in Section 51657. All premiums shall be deposited in the Seismic Rehabilitation Loan Loss Guarantee Account within the insurance fund, which is hereby created.

(b)  Premiums shall be calculated in an amount which, when added to the other revenues of the account, will be adequate to, in the following order of priority: pay losses on claims made under loan loss guarantees issued hereunder, pay actual operating costs of the program, and repay moneys transferred to the account pursuant to Section 51685. The agency is authorized to transfer from the account actual operating expenses necessary for its administration of this program. Any excess premiums shall be retained in the account and used to expand the loan loss guarantee program hereunder.

(c)  Moneys in the account shall be segregated from other moneys of the insurance fund and shall not be transferred from the account for any purpose, except as provided in this chapter. Loan loss guarantees issued by the agency for the benefit of either construction lenders or borrowers shall specify that only the moneys in the account are available to pay claims under loan loss guarantees and that the other assets of the insurance fund, the assets of the agency, and the assets of the State of California are not available to pay claims or damages resulting from loan loss guarantees.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993. Conditionally inoperative as provided in Section 51687.)



51685

Moneys transferred to the insurance fund under this section may be used to create reserves for loan loss guarantees authorized by this chapter and for the initial administrative expenses of the program which are not offset by premium income.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993. Conditionally inoperative as provided in Section 51687.)



51685.5

(a)  Notwithstanding any other provision of law, the California Housing Insurance Fund may borrow one million eight hundred thousand dollars ($1,800,000) from the Local Agency Indebtedness Fund, established pursuant to Article 6.5 (commencing with Section 16496) of Chapter 3 of Division 4 of Title 2 of the Government Code, for the purpose of establishing the Seismic Rehabilitation Loan Loss Guarantee Account within the fund as authorized by subdivision (d) of Section 51642.

(b)  Upon request of the agency, the Pooled Money Investment Board shall transfer from the Local Agency Indebtedness Fund amounts authorized hereunder and upon terms and conditions to which the agency and the board shall agree. Moneys borrowed hereunder shall constitute a loan, which shall be repaid with simple interest accrued at the pooled money investment rate exclusively from premium income collected by the agency for seismic rehabilitation loan loss guarantees issued under this chapter. No other moneys of the agency shall be liable for repayment of the loan from the Local Agency Indebtedness Fund. The loan authorized, along with accrued interest, shall be due and payable not later than one year from the date of expiration of the last outstanding loan loss guarantee issued, or not later than January 1, 2010, whichever comes first, or unless the Legislature extends the sunset provision of this program because of the success and continuing need for the program.

(c)  Moneys transferred to the agency under this section may be used to create reserves for loan loss guarantees authorized by this chapter and for the initial administrative expenses of the program which are not offset by premium income.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993. Conditionally inoperative as provided in Section 51687.)



51686

In addition to the powers expressly granted by this chapter, the agency shall have all the powers granted under this part in administering this program which are not inconsistent with this chapter.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993. Conditionally inoperative as provided in Section 51687.)



51687

This chapter shall be inoperative if moneys are not transferred to the fund pursuant to Section 51685.5 for the purposes defined in Section 51680.

(Added by Stats. 1993, Ch. 115, Sec. 4. Effective July 15, 1993. Note: Termination clause affects Chapter 6, commencing with Section 51680.)









PART 5 - LOCAL HOUSING FINANCE AGENCIES

CHAPTER 1 - Legislative Findings and Declarations

52000

The Legislature finds and declares that the subject of housing is of vital importance to the health, safety, and welfare of the residents of this state, for the following reasons:

(a)  Decent housing is an essential motivating force in helping people achieve self-fulfillment in a free and democratic society.

(b)  Unsanitary, unsafe, overcrowded, or congested dwelling accommodations constitute conditions which cause an increase in and spread of, disease and crime.

(c)  A healthy housing market is one in which residents of this state have a choice of housing opportunities and one in which the housing consumer may effectively choose within the free marketplace.

(Added by Stats. 1979, Ch. 1069.)



52001

The Legislature finds and declares that there exists within the state a serious shortage of decent, safe, and sanitary housing which is affordable to many persons in the state. This shortage is exacerbated during periods of rising interest rates, particularly as high interest rates have the effect of diminishing the number of otherwise creditworthy buyers from qualifying for private sector mortgage capital sources. In order to remedy this adverse effect on potential home buyers on the lower end of the purchasing spectrum, it is necessary to implement a public program to reduce the cost of mortgage financing for single-family purchases for those persons unable to compete for mortgage financing in the conventional mortgage market.

(Added by Stats. 1979, Ch. 1069.)



52002

The Legislature finds and declares that it is necessary and essential that counties and cities be authorized to directly or indirectly make long-term, low-interest loans to persons not presently eligible for financing through private sector lending institutions to finance construction, rehabilitation, and acquisition of homes in order to encourage investment and upgrade local areas.

(Added by Stats. 1979, Ch. 1069.)



52003

The Legislature finds and declares that in order to preserve a healthy housing market and avoid a two-tier market where publicly subsidized mortgage capital supplants mortgage capital supplied by private financial institutions, it is necessary for the lending programs of cities and counties to be sufficiently targeted to avoid competition with private sector mortgage lenders, and further that revenue bond financing of mortgage lending by cities and counties be reasonably constrained to avoid disruption of bond markets and the credit standing of the state and its political subdivisions.

(Added by Stats. 1979, Ch. 1069.)



52004

The Legislature finds and declares that the present shortage of decent, safe, and sanitary housing available to potential purchasers in the lower end of the buying spectrum is particularly inimical to the health of the housing economy and, with few exceptions, beyond the capability of private enterprise acting alone to cure, and a public purpose is served by public-private efforts to reduce cost of financing single-family homes for this class of purchasers.

(Added by Stats. 1979, Ch. 1069.)



52005

The Legislature finds and declares that the revenue bonds provided for in this part are to be used to complement and not compete with home loans made from private sector sources, so as to substantially lower the cost of single-family home financing and meet a demand for housing financing which cannot otherwise be met.

(Added by Stats. 1979, Ch. 1069.)



52006

The Legislature finds and declares that the authority to issue revenue bonds to aid in the financing of home purchase is needed in the cities and the counties of the state and that it is in the public interest and serves a public purpose by providing financing for decent, safe, and sanitary housing that people in the lower end of the purchasing spectrum can afford and is a function pertaining to the government and affairs of the cities and the counties of the state.

(Added by Stats. 1979, Ch. 1069.)



52007

The Legislature finds and declares that the establishment of basic procedures for the issuance of revenue bonds to finance the purchase of residential housing and the costs of home ownership is necessary and desirable to provide clarity in law and direction for subsequent actions.

(Added by Stats. 1979, Ch. 1069.)



52008

The Legislature finds and declares that the construction of federally assisted housing for persons and families of low or moderate income is not a primary purpose of this part. However, nothing in this part shall be deemed to prohibit financing of federally assisted housing for persons and families of low or moderate income.

(Added by Stats. 1979, Ch. 1069.)



52009

The Legislature finds and declares all of the following:

(a)  The ownership and occupancy of a home is a fundamental element in the fabric of the American way of life.

(b)  The rapid appreciation in the value of homes in California which has occurred and is accelerating in recent years has made it impossible for many young persons and families who have never owned their own home to obtain the necessary financing to purchase their own home.

(c)  Rising costs and resulting inability of first-time homebuyers to purchase their first home is inimical to the welfare of a substantial segment of the population and, with few exceptions, beyond the capability of private enterprise acting alone to cure, and a public purpose is served by facilitating the entry into the housing market of first-time homebuyers who would be unable to finance the purchase of their first home without the kind of financial assistance provided by this part.

(d)  Authorization for the making of home mortgages to first-time homebuyers by cities and counties under this part will enable many persons and families who are otherwise unable to do so to take out a loan for the purpose of becoming a homeowner for the first time.

(Added by Stats. 1990, Ch. 1297, Sec. 1.)






CHAPTER 2 - Definitions

52010

Unless otherwise indicated by the context, the definitions contained in this chapter shall govern the construction of this part. The definitions contained in Chapter 2 (commencing with Section 50050) of Part 1 of this division shall not be applicable to this part, except as expressly and otherwise provided.

(Added by Stats. 1979, Ch. 1069.)



52011

“Bonds” means the revenue bonds authorized under this part and includes notes and any and all other limited obligations or evidences of indebtedness payable as provided in this part.

(Added by Stats. 1979, Ch. 1069.)



52011.5

“City” or “county” includes a city and county and also includes any agency created by a joint powers agreement under Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code entered into by cities or counties, or both, for the express purpose of the joint exercise of their powers under this part.

(Amended by Stats. 1981, Ch. 1097.)



52012

“Home” means real property and improvements thereon consisting of a single dwelling unit and which is owned by a mortgagor who occupies or intends to occupy the unit. “Home” includes an owner-occupied condominium unit, a unit in a stock cooperative where the occupant is a shareholder, and any dwelling structure consisting of two-, three-, or four-family dwelling units, one unit of which is occupied by the owner of the units, and, which units were first occupied as homes at least five years before the mortgage with respect to the owner-occupied unit is executed.

(Amended by Stats. 1987, Ch. 497, Sec. 1.)



52012.5

For purposes of this chapter, “first-time homebuyer” means a person who is a purchaser of an owner-occupied housing unit and who neither has, nor has had, a present ownership in a principal residence at any time during the three-year period prior to the date on which the mortgage governed by this chapter is executed.

Criteria established pursuant to subdivision (c) of Section 52020.5 shall include criteria for qualification of first-time homebuyers which need not include the criteria required for qualification of other mortgagors as set forth in subdivision (d) of Section 52020.5.

(Added by Stats. 1990, Ch. 1297, Sec. 2.)



52013

(a) “Home mortgage” or “mortgage” means an interest-bearing loan made as provided in this part to a mortgagor, whether originated in the manner provided in subdivision (a) or (b) of Section 52020 that is evidenced by a promissory note and secured by a mortgage, deed of trust, or other security instrument on a home, and that may but is not required to be additionally secured by insurance on the payment of the note for the purpose of purchasing, constructing, or improving a home that meets either of the following criteria:

(1) Is newly constructed or is being rehabilitated and that, in either case, is located within an area or neighborhood in which the city or county is conducting a housing rehabilitation or code enforcement program, a neighborhood preservation area or concentrated rehabilitation area designated pursuant to this division, an area for which federal funds are being made available, or a residential rehabilitation area as defined in Section 37912. However, a loan may be made for the purchase of a newly constructed home anywhere within the city or county if the purchase is in connection with a program adopted by ordinance of the city or county the purpose of which is to increase the housing supply.

(2) Is a home upon which no rehabilitation is being undertaken in connection with any financing pursuant to this part, where the purchaser will not be the first occupant, and that is located within the city or county making or purchasing the home mortgage.

(b) A “home mortgage” or “mortgage” shall not include a loan to a mortgagor for the purpose of refinancing an existing obligation of the mortgagor, unless substantial rehabilitation is to be undertaken in connection with the loan.

(c) This section shall become operative January 1, 2012.

(Amended (as added by Stats. 2008, Ch. 283, Sec. 2) by Stats. 2009, Ch. 140, Sec. 117. Effective January 1, 2010. Section operative January 1, 2012, by its own provisions.)



52013.5

(a)  “Home mortgage” or “mortgage” means an interest-bearing loan made as provided in this part to a mortgagor, whether originated in the manner provided in subdivision (a) or (b) of Section 52020.5, which is evidenced by a promissory note and secured by a mortgage, deed of trust, or other security instrument on a home, and which may, but is not required to be, additionally secured by insurance on the payment of that note, for the purpose of purchasing, constructing, or improving a home which meets either of the following criteria:

(1)  Is newly constructed or is being rehabilitated and which, in either case, is located within an area or neighborhood in which the City of Gardena is conducting a housing rehabilitation or code enforcement program; a neighborhood preservation area or concentrated rehabilitation area designated pursuant to this division; an area for which federal funds are being made available; a renewal area as defined in Section 33702; or a residential rehabilitation area as defined in Section 37912; provided, however, that a loan may be made for the purchase of a newly constructed home anywhere within the City of Gardena if the purchase is in connection with a program adopted by ordinance of the City of Gardena the purpose of which is to increase the housing supply.

(2)  Is a home upon which no rehabilitation is being undertaken in connection with any financing pursuant to this part, where the purchaser will not be the first occupant and which is located within the City of Gardena.

(b)  “Home mortgage” or “mortgage” includes a loan made as provided in this part to a first-time homebuyer, as defined in Section 52012.5, which provides for the following terms:

(1)  The purchaser shall make an initial payment of at least 5 percent of the selling price of the property.

(2)  The balance of the purchase price may be amortized over a period fixed by the City of Gardena not exceeding 50 years, together with interest thereon at the rate as determined by the City of Gardena for amortization purposes.

(3)  The City of Gardena may, in order to allow the buyer to purchase the home selected without incurring excessive monthly payments, at the time of initial purchase, postpone the commencement of any portion of the payments for not to exceed five years. In accordance with previously established criteria for these determinations, that the buyer’s income can reasonably be expected to increase sufficiently within the five-year period to make the transition to fully amortized principal and interest payments.

(4)  The total term of the contract of purchase shall not exceed 40 years. The purchaser on any installment date may pay any or all installments still remaining unpaid.

(5)  In any individual case the City of Gardena may for good cause postpone from time to time as the City of Gardena deems proper, the payment of the whole or any part of any installment of the purchase price or interest thereon.

(c)  A “home mortgage” or “mortgage” shall not include a loan to a mortgagor for the purpose of refinancing an existing obligation of the mortgagor, unless substantial rehabilitation is to be undertaken in connection with that loan.

(Added by Stats. 1990, Ch. 1297, Sec. 3.)



52014

“Lending institution” means any bank, trust company, savings bank, national banking association, savings and loan association, building and loan association, mortgage banker, or other financial institution or governmental agency which customarily provides service or otherwise aids in the financing of home mortgages, or any holding company for any of the foregoing.

(Added by Stats. 1979, Ch. 1069.)



52015

“Mortgagor” means a person or persons who have received a home mortgage on a home and who are deemed by a city or county conducting a program under this part to be a person or family of low or moderate income and unable to pay the amounts at which unassisted private enterprise is providing suitable, decent, safe, and sanitary housing.

(Added by Stats. 1979, Ch. 1069.)



52015.5

“Mortgagor” means a person or persons who have received a home mortgage on a home and who are deemed by the City of Gardena under this part to be either a person or family of low or moderate income or a first-time homebuyer, who is unable to pay the amounts at which unassisted private enterprise is providing suitable, decent, safe, and sanitary housing.

(Added by Stats. 1990, Ch. 1297, Sec. 4.)



52016

“Person” means any individual, partnership, copartnership, firm, company, corporation, limited liability company, lending institution, association, joint stock company, trust, estate, political subdivision, state agency or any other legal entity, or its legal representatives, agents or assigns.

(Amended by Stats. 1994, Ch. 1010, Sec. 171. Effective January 1, 1995.)






CHAPTER 3 - Home Financing

52020

(a) For purposes of a home financing program authorized by this part, a city or county has the following powers and duties:

(1) To acquire, contract, and enter into advance commitments to acquire home mortgages made or owned by lending institutions at the purchase prices and upon the other terms and conditions as shall be determined by the city or county or other person as it may designate as its agent, to make and execute contracts with lending institutions for the origination and servicing of home mortgages, and to pay the reasonable value of services rendered under those contracts. Prior to executing any contract with a lending institution, a city or county shall adopt regulations establishing criteria for qualification of lending institutions eligible to originate and service home mortgages under home financing programs authorized by this part and shall, with respect to each home financing program, permit each qualified lending institution that transacts business in the city or county the opportunity to participate in the program on an equitable basis with other participating lending institutions. Two or more cities in the same county, a county and one or more cities within the county, or two or more adjacent counties and any number of cities within those counties may enter into an agreement to join or cooperate with one another in the exercise jointly, or otherwise, of any or all of their powers for the purpose of financing home mortgages pursuant to this part with respect to property within the boundaries of any one or more of the entities.

(2) To make loans to lending institutions under terms and conditions that, in addition to other provisions as determined by the city or county, require the lending institutions to use all of the net proceeds thereof, directly or indirectly, for the making of home mortgages in an aggregate principal amount equal to the amount of the net proceeds.

(3) To establish, by rules or regulations, in resolutions relating to any issuance of bonds, or in any documents relating to the issuance, standards and requirements applicable to the purchase of home mortgages or the making of loans to lending institutions as the city or county deems necessary or desirable to effectuate the purposes of this part, which may include without limitation any of the following:

(A) The time within which lending institutions are required to make commitments and disbursements for home mortgages.

(B) The location and other characteristics of homes to be financed by home mortgages.

(C) The terms and conditions of home mortgages to be acquired.

(D) The amounts and types of any insurance coverage required on homes, home mortgages, and bonds.

(E) The representations and warranties of lending institutions confirming compliance with the standards and requirements.

(F) Restrictions as to interest rate and other terms of home mortgages or the return realized therefrom by lending institutions.

(G) The type and amount of collateral security to be provided to assure repayment of any loans from the city or county and to assure repayment of bonds.

(H) Any other matters related to the purchase of home mortgages or the making of loans to lending institutions as deemed relevant by the city or county.

(4) To require from each lending institution from which home mortgages are purchased or to which loans are made the submission of evidence satisfactory to the city or county of the ability and intention of the lending institution to make home mortgages, and the submission, within the time specified by the city or county for making disbursements for home mortgages, of evidence satisfactory to the city or county of the making of home mortgages and of compliance with any standards and requirements established by it.

(b) Each city or county that finances housing pursuant to this part shall designate a person or entity to administer the program.

(c) Each city or county that finances housing pursuant to this part shall adopt regulations establishing criteria for qualification of persons and families, which may differ among different cities or counties to reflect varying economic and housing conditions. In developing these criteria, factors similar to the following shall be taken into consideration:

(1) The amount of the income of the person or family that is available for housing needs.

(2) The size of the household.

(3) The costs and condition of available housing.

(4) The eligibility of the persons or families for federal housing assistance of any type.

(d) (1) Criteria for qualification of persons and families pursuant to this section shall include a maximum household income, which maximum shall not exceed the following:

(A) One hundred twenty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant. Upon the resale of a home for which financing was originally provided under this paragraph, the maximum income of persons and families also shall be 120 percent of the median household income.

(B) One hundred twenty percent of the median household income for mortgages where the purchaser will not be the first occupant. However, the city or county shall ensure that no less than 50 percent of the funds allocated for home mortgages where the purchaser will not be the first occupant shall be for households whose income does not exceed 80 percent of that median household income. However, the legislative body of the city or county may, by resolution, increase this income limitation to 90 percent of median household income if the legislative body finds that there are insufficient numbers of creditworthy persons whose income does not exceed 80 percent of median household income. The resolution is final and conclusive as to the findings required by this paragraph.

(C) One hundred fifty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant in any city, the entire area of which, or in any county in which a portion of the county, is designated by the United States Department of Commerce, Economic Development Administration as a special impact area within a Title IV redevelopment area, pursuant to Section 401 of the federal Public Works and Economic Development Act of 1965, as amended, and that is eligible for Urban Development Action Grant funds under the current distress standards established for cities and counties by the Secretary of the United States Department of Housing and Urban Development pursuant to Section 119 of the Housing and Community Development Act of 1974, if the homes purchased or improved are situated within the boundaries of a special impact area as defined by the Economic Development Administration, and that designation is in effect on the date of sale of revenue bonds issued under this part.

(2) As used in this subdivision, “median household income” means the highest of (A) statewide median household income, (B) countywide median household income, or (C) median family income for an area, as determined by the United States Department of Housing and Urban Development, with respect to either a standard metropolitan statistical area or an area outside of a standard metropolitan statistical area.

(e) (1) Subdivision (d) shall not apply with respect to home finance programs funded with amounts made available by the issuance of revenue bonds that, for federal tax law purposes, are bonds refunding qualified mortgage bonds issued before January 1, 1987, and that satisfy the requirements of subdivision (a) of Section 1313 of the federal Tax Reform Act of 1986. With respect to these programs, the maximum household income for qualification of persons and families pursuant to this section shall be the following:

(A) One hundred fifty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant. Upon the resale of a home for which financing was originally provided under this paragraph, the maximum income of persons and families also shall be 150 percent of the median household income. For purposes of this paragraph, a mortgage made for improving a home includes a home improvement loan as defined in Section 143 of Title 26 of the United States Code.

(B) One hundred twenty percent of the median household income where the purchaser will not be the first occupant. However, the city or county shall ensure that no less than 20 percent of the funds allocated for home mortgages where the purchaser will not be the first occupant shall be for households whose income does not exceed 110 percent of that median household income. However, the legislative body of the city or county may, by resolution, increase this income limitation to 120 percent of the median household income if the legislative body finds that there are insufficient numbers of creditworthy persons whose income does not exceed 110 percent of the median household income. The resolution is final and conclusive as to the findings required by this paragraph. However, the finding shall not be made by the legislative body before six months from the date mortgages were first made under the program and only if participating lenders have entered into an agreement with the city, county, or city and county that lenders will advertise at least monthly the availability of funds and will forfeit one-quarter of their origination fees if they are unable to use 20 percent of the funds to make mortgages to households whose income does not exceed 110 percent of the median income.

(C) One hundred fifty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant in any city, the entire area of which, or in any county in which a portion of the county, is designated by the United States Department of Commerce, Economic Development Administration as a special impact area within a Title IV redevelopment area, pursuant to Section 401 of the federal Public Works and Economic Development Act of 1965, as amended, and that is eligible for Urban Development Action Grant funds under the current distress standards established for cities and counties by the Secretary of the United States Department of Housing and Urban Development pursuant to Section 119 of the Housing and Community Development Act of 1974, if the homes purchased or improved are situated within the boundaries of a special impact area as defined by the Economic Development Administration, and that designation is in effect on the date of sale of revenue bonds issued under this part.

(2) As used in this subdivision, “median household income” means the highest of (A) statewide median household income, (B) countywide median household income, or (C) median family income for an area, as determined by the United States Department of Housing and Urban Development, with respect to either a standard metropolitan statistical area or an area outside of a standard metropolitan statistical area.

(f) Each city or county that finances housing pursuant to this part shall require each mortgagor under the program to certify his or her intention to occupy the home for a minimum of two years after receiving a home mortgage, with appropriate exceptions in hardship cases determined by the city or county.

(g) Each city and county may do any and all things necessary to carry out the purposes and exercise the powers expressly granted by this part.

(h) This section shall become operative January 1, 2012.

(Repealed (in Sec. 1) and added by Stats. 2008, Ch. 283, Sec. 4. Effective January 1, 2009. Section operative January 1, 2012, by its own provisions.)



52020.5

(a)  For purposes of a home financing program authorized by this part, the City of Gardena has the following powers and duties:

(1)  To acquire, contract, and enter into advance commitments to acquire, home mortgages made or owned by lending institutions at the purchase prices and upon the other terms and conditions as shall be determined by the City of Gardena or other person as it may designate as its agent, to make and execute contracts with lending institutions for the origination and servicing of home mortgages and to pay the reasonable value of services rendered under those contracts. Prior to executing any contract with a lending institution, the City of Gardena shall adopt regulations establishing criteria for qualification of lending institutions eligible to originate and service home mortgages under home financing programs authorized by this part and shall, with respect to each home financing program, permit each qualified lending institution which transacts business in the City of Gardena the opportunity to participate in the program on an equitable basis with other participating lending institutions.

(2)  To make loans to lending institutions under terms and conditions which, in addition to other provisions as determined by the City of Gardena, require the lending institutions to use all of the net proceeds thereof, directly or indirectly, for the making of home mortgages in an aggregate principal amount equal to the amount of the net proceeds.

(3)  To establish, by rules or regulations, in resolutions relating to any issuance of bonds or in any documents relating to the issuance, standards and requirements applicable to the purchase of home mortgages or the making of loans to lending institutions as the City of Gardena deems necessary or desirable to effectuate the purposes of this part, which may include without limitation any of the following:

(A)  The time within which lending institutions are required to make commitments and disbursements for home mortgages.

(B)  The location and other characteristics of homes to be financed by home mortgages.

(C)  The terms and conditions of home mortgages to be acquired.

(D)  The amounts and types of any insurance coverage required on homes, home mortgages and bonds.

(E)  The representations and warranties of lending institutions confirming compliance with the standards and requirements.

(F)  Restrictions as to interest rate and other terms of home mortgages or the return realized therefrom by lending institutions.

(G)  The type and amount of collateral security to be provided to assure repayment of any loans from the City of Gardena and to assure repayment of bonds.

(H)  Any other matters related to the purchase of home mortgages or the making of loans to lending institutions as deemed relevant by the City of Gardena.

(4)  To require from each lending institution from which home mortgages are purchased or to which loans are made the submission of evidence satisfactory to the City of Gardena of the ability and intention of the lending institution to make home mortgages, and the submission, within the time specified by the City of Gardena for making disbursements for home mortgages, of evidence satisfactory to the City of Gardena of the making of home mortgages and of compliance with any standards and requirements established by it.

(b)  The City of Gardena shall designate a person or entity to administer the program.

(c)  The City of Gardena shall adopt regulations establishing criteria for qualifications of persons and families. In developing this criteria, factors similar to the following shall be taken into consideration:

(1)  The amount of the income of the person or family that is available for housing needs.

(2)  The size of the household.

(3)  The costs and condition of available housing.

(4)  The eligibility of the persons or families for federal housing assistance of any type.

(5)  That first-time homebuyers eligible to be assisted under this section be California residents whose annual gross income does not exceed 35 percent of the median area purchase price of a resale house as determined by the City of Gardena.

(6)  The purchase price of homes eligible to be assisted does not exceed 100 percent of the median area purchase price of resale homes.

(d)  Criteria for qualification of persons and families pursuant to this section shall include a maximum household income, which maximum shall not exceed the following:

(1)  One hundred twenty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant. Upon the resale of a home for which financing was originally provided under this paragraph, the maximum income of persons and families shall also be 120 percent of the median household income.

(2)  The median household income where the purchaser will not be the first occupant. However, the City of Gardena shall ensure that no less than 50 percent of the funds allocated for home mortgages where the purchaser will not be the first occupant shall be for households whose income does not exceed 80 percent of that median household income. However, the legislative body of the City of Gardena may, by resolution, increase this income limitation to 90 percent of median household income if the legislative body finds that there are insufficient numbers of creditworthy persons whose income does not exceed 80 percent of median household income. The resolution is final and conclusive as to the findings required by this paragraph.

(3)  One hundred fifty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant in the City of Gardena if that city designated by the United States Department of Commerce, Economic Development Administration as a special impact area within a Title IV redevelopment area, pursuant to Section 401 of the federal Public Works and Economic Development Act of 1965, as amended, and which is eligible for Urban Development Action Grant funds under the current distress standards established for cities by the Secretary of the United States Department of Housing and Urban Development pursuant to Section 119 of the Housing and Community Development Act of 1974, if the homes purchased or improved are situated within the boundaries of a special impact area as defined by the Economic Development Administration, and that designation is in effect on the date of sale of revenue bonds issued under this part.

As used in this subdivision, “median household income” means the highest of (A) statewide median household income, (B) countywide median household income, or (C) median family income for area as determined by the United States Department of Housing and Urban Development, with respect to either a standard metropolitan statistical area or an area outside of a standard metropolitan statistical area.

(e)  Subdivision (d) shall not apply with respect to home finance programs funded with amounts made available by the issuance of revenue bonds that (1) for federal tax law purposes are bonds refunding qualified mortgage bonds issued before January 1, 1987, and (2) satisfy the requirements of subdivision (a) of Section 1313 of the federal Tax Reform Act of 1986. With respect to these programs, the maximum household income for qualification of persons and families pursuant to this section shall be the following:

(1)  One hundred fifty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant. Upon the resale of a home for which financing was originally provided under this paragraph, the maximum income of persons and families shall also be 150 percent of the median household income. For purposes of this paragraph, a mortgage made for improving a home includes a home improvement loan as defined in Section 143 of Title 26 of the United States Code.

(2)  One hundred twenty percent of the median household income where the purchaser will not be the first occupant. However, the City of Gardena shall ensure that no less than 20 percent of the funds allocated for home mortgages where the purchaser will not be the first occupant shall be for households whose income does not exceed 110 percent of that median household income. However, the legislative body of the city or county may, by resolution, increase this income limitation to 120 percent of the median household income if the legislative body finds that there are insufficient numbers of creditworthy persons whose income does not exceed 110 percent of the median household income. The resolution is final and conclusive as to the findings required by this paragraph. However, the finding shall not be made by the legislative body before six months from the date mortgages were first made under the program and only if participating lenders have entered into an agreement with the City of Gardena that lenders will advertise at least monthly the availability of funds and will forfeit one-quarter of their origination fees if they are unable to use 20 percent of the funds to make mortgages to households whose income does not exceed 110 percent of the median income.

(3)  One hundred fifty percent of the median household income for mortgages made for improving a home or for homes where the purchaser will be the first occupant in the City of Gardena if that city is designated by the United States Department of Commerce, Economic Development Administration as a special impact area within a Title IV redevelopment area, pursuant to Section 401 of the federal Public Works and Economic Development Act of 1965, as amended, and which is eligible for Urban Development Action Grant funds under the current distress standards established for cities by the Secretary of the United States Department of Housing and Urban Development pursuant to Section 119 of the Housing and Community Development Act of 1974, if the homes purchased or improved are situated within the boundaries of a special impact area as defined by the Economic Development Administration, and that designation is in effect on the date of sale of revenue bonds issued under this part.

As used in this subdivision, “median household income” means the highest of (1) statewide median household income, (2) countywide median household income, or (3) median family income for the area as determined by the United States Department of Housing and Urban Development, with respect to either a standard metropolitan statistical area or an area outside of a standard metropolitan statistical area.

(f)  (1)  Except as otherwise provided in paragraphs (2) and (3), the City of Gardena shall allocate no less than 60 percent of the dollar amount of its financing from bond proceeds to fund loans for the purchase of homes where the purchaser will be the first occupant, or for substantial rehabilitation. As used in this chapter, “substantial rehabilitation” means rehabilitation in which the costs of rehabilitation equal or exceed 20 percent of the value of the structure after rehabilitation.

(2)  Paragraph (1) does not apply to an issue of bonds for which all of the proceeds of the bond issuance are allocated to fund loans for home improvement or substantial rehabilitation.

(3)  Paragraph (1) shall not apply to that portion of the proceeds of any bonds issued to finance home mortgages for first-time homebuyers.

(g)  The City of Gardena shall require each mortgagor under the program to certify his or her intention to occupy the home for a minimum of two years after receiving a home mortgage, with appropriate exceptions in hardship cases determined by the City of Gardena.

(h)  The City of Gardena may do any and all things necessary to carry out the purposes and exercise the powers expressly granted by this part.

(Added by Stats. 1990, Ch. 1297, Sec. 5.)



52021

A home financing program authorized by this part shall not be implemented unless the program complies with the land use element and the housing element which is required to be included in the general plan of the city or county by Section 65302 of the Government Code.

(Added by Stats. 1979, Ch. 1069.)



52022

Notwithstanding Section 711 of the Civil Code, any indebtedness incurred pursuant to a mortgage financed under the terms of this part shall be subject to acceleration and the balance owing declared immediately due and payable upon the sale of the home to a purchaser who does not meet the required qualifications for borrowers of subdivision (f) of Section 52020 or any more stringent qualifications as the city or county may require.

(Amended by Stats. 1980, Ch. 466.)



52023

In providing financing for home mortgages pursuant to this part, a lending institution shall incur no liability in any part based on any policy or procedure which has been adopted by the city or county unless it is contained in the contract between the lending institution and the city or county, its officers, agents or trustees.

(Added by Stats. 1979, Ch. 1069.)






CHAPTER 4 - Revenue Bonds

52030

For purposes of this part, a city or county shall have the following powers:

(a)  To issue its bonds to defray, in whole or in part, (1) the costs of acquiring home mortgages or making loans to lending institutions in order to enable them to make home mortgages, (2) the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting and marketing services incurred in connection with the issuance and sale of bonds, including bond and mortgage reserve accounts; and trustee, custodian and rating agency fees, and (3) such other costs as are reasonably related to the foregoing.

(b)  To sell or otherwise dispose of any home mortgages, in whole or in part, or to loan sufficient funds to any person to defray, in whole or in part, the costs of purchasing home mortgages, so that the revenues and receipts to be derived with respect to the home mortgages, together with any insurance proceeds, reserve accounts and earnings thereon, shall be designed to produce revenues and receipts at least sufficient to provide for the prompt payment at maturity of principal, interest and redemption premiums, if any, upon all bonds issued to finance such costs.

(c)  To pledge any revenues and receipts to be received from or with respect to any home mortgages or loans made to lending institutions pursuant to this part to the punctual payment of bonds authorized under this part, and the interest and redemption premiums, if any, thereon.

(d)  To mortgage, pledge, assign, or grant security interests in any home mortgages, notes, loans made to lending institutions pursuant to this part, or other property in favor of the holder or holders of bonds issued therefor or the trustee for such holder or holders.

(e)  To sell and convey any home mortgages or loans made to lending institutions pursuant to this part, for such prices and at such times as the governing body of the city or county may determine.

(f)  To issue its bonds to refund previously issued bonds in whole or in part at any time.

(g)  To make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted herein.

(Added by Stats. 1979, Ch. 1069.)



52031

The exercise of any or all powers granted by this part shall be authorized and the bonds shall be authorized to be issued under this part for the purposes set forth in this part, by resolution or ordinance of the governing body of the city or county which shall take effect immediately upon adoption. Any such resolution or ordinance shall set forth a finding and declaration (1) of the public purpose therefor and (2) that such resolution or ordinance is being adopted pursuant to the powers granted by this part. The finding and declaration shall be conclusive evidence of the existence and sufficiency of the public purpose and powers.

(Added by Stats. 1979, Ch. 1069.)



52032

The bonds shall bear interest at such rate or rates, may be payable at such times, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding 45 years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption at such premiums, may be executed in such manner, may contain such terms, covenants and conditions and may be in such form, either coupon or registered, as the resolution authorizing the bonds may provide. The bonds may be sold at public or private sale in such manner and upon such terms as may be provided in such resolution or by separate resolution. Pending the preparation of definitive bonds, interim receipts or certificates in such form and with such provisions as may be provided in such resolution, may be issued to the purchaser or purchasers of bonds sold pursuant to this part. The bonds and interim receipts or certificates shall be deemed to be securities and negotiable instruments within the meaning and for all purposes of the Uniform Commercial Code of this state, subject to the provisions for registration thereof contained in such resolution.

(Added by Stats. 1979, Ch. 1069.)



52033

Any resolution authorizing the issuance of the bonds may contain covenants as to (1) the use and disposition of the revenues and receipts from or with respect to any home mortgages or loans to lending institutions for which the bonds are to be issued, including the creation and maintenance of reserves, (2) any insurance to be carried on any home, home mortgage or bonds and the use and disposition of insurance moneys, (3) the appointment of one or more banks or trust companies within or outside the state having the necessary trust powers as trustee, custodian, or trustee and custodian for the benefit of the bondholders, paying agent, or bond registrar, (4) the investment of any funds held by such trustee or custodian, (5) the maximum interest rate payable on any home mortgage, and (6) the terms and conditions upon which the holders of the bonds or any portion thereof, or any trustees therefor, are entitled to the appointment of a receiver by a court of competent jurisdiction, and which may provide that the receiver may take possession of the home mortgages, or any part thereto, and maintain, sell or otherwise dispose of such mortgages, prescribe other payments and collect, receive and apply all income and revenues thereafter arising therefrom.

Any resolution authorizing the issuance of bonds may provide that the principal or redemption price of, and interest on, the bonds shall be secured by a mortgage, pledge, assignment, security interest, insurance agreement or indenture of trust covering such home mortgages or loans to lending institutions for which the bonds are issued and may include any improvements or extensions thereafter made. Such mortgage, pledge, assignment, security interest, insurance agreement or indenture of trust may contain such covenants and agreements to properly safeguard the bonds as may be provided for in the resolution authorizing such bonds and shall be executed in the manner as may be provided for in the resolution. The provisions of this part and any such resolution and any such mortgage, pledge, assignment, security interest, insurance agreement, or indenture of trust shall constitute a contract with the holder or holders of the bonds and continue in effect until the principal of, the interest on, and the redemption premiums, if any, on the bonds so issued have been fully paid or provision made therefor, and the duties of the issuing city or county and its agencies and officers under this part and any such resolution and any such mortgage, pledge, assignment, security interest, insurance agreement, or indenture of trust shall be enforceable as provided therein by any bondholder by mandamus, foreclosure of any such mortgage, pledge, assignment, security interest, insurance agreement, or indenture of trust or other appropriate suit, action or proceeding in any court of competent jurisdiction; provided, the resolution or any mortgage, pledge, assignment, security interest, insurance agreement, or indenture of trust under which the bonds are issued may provide that all such remedies and rights to enforcement may be vested in a trustee (with full power of appointment) for the benefit of all the bondholders, and that the trustee shall be subject to the control of such number of holders or owners of any outstanding bonds as specified in the resolution.

(Added by Stats. 1979, Ch. 1069.)



52034

The bonds shall bear the manual or facsimile signatures of such officers of the issuing city or county as may be designated in the resolution authorizing the bonds and such signatures shall be the valid and binding signatures of the officers of the city or county, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers of the city or county. The validity of the bonds shall not be dependent on, nor affected by, the validity or regularity of any proceedings relating to the home mortgages for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this part, and the recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(Added by Stats. 1979, Ch. 1069.)



52035

Bonds issued under this part may be secured by a pledge of, or lien upon the revenues and receipts derived from or with respect to the home mortgages or from or with respect to any notes or other obligations of lending institutions with respect to which the bonds have been issued, and the governing body of the issuing city or county may provide in the resolution authorizing such bonds for the issuance of additional bonds to be equally and ratably secured by a lien upon such revenues and receipts.

(Added by Stats. 1979, Ch. 1069.)



52036

Any pledge made to secure bonds shall be valid and binding from the time when the pledge is made. The revenues and receipts or property or interests in property pledged and thereafter received by the issuing city or county, trustee or custodian shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against such city or county, trustee or custodian, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(Added by Stats. 1979, Ch. 1069.)



52037

All bonds issued pursuant to this part shall be limited obligations of the city or county issuing the same, payable solely out of the revenues and receipts derived from or with respect to the home mortgages or from or with respect to any notes or other obligations of lending institutions with respect to which the bonds are issued. No holder of any bonds issued under this part has the right to compel any exercise of the taxing power of a city or county to pay the bonds, the interest or redemption premium, if any, thereon, and the bonds shall not constitute an indebtedness of the issuing city or county or a loan of credit thereof within the meaning of any constitutional or statutory provision, nor shall the bonds be construed to create any moral obligation on the part of the issuing city or county or any agency or subdivision thereof with respect to the payment of such bonds. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this part and that it does not constitute an indebtedness of the city or county issuing the bond or a loan of credit thereof within the meaning of any constitutional or statutory provisions.

(Added by Stats. 1979, Ch. 1069.)



52038

Neither the members of the governing body of a city or county, nor any official or employee of a city or county, nor any person executing bonds issued under this part shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1979, Ch. 1069.)



52039

Any property or interests in property held by or on behalf of a city or county pursuant to the provisions of this part and any bonds issued under the provisions of this part, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and city or county, or other political subdivision of the state, except inheritance and gift taxes.

(Added by Stats. 1979, Ch. 1069.)



52040

Notwithstanding any other provision of law, bonds issued pursuant to this part shall be legal investments for all trust funds, insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, trustees and all other fiduciaries. Such bonds shall be legal investments for state school funds and for any funds which may be invested in county, municipal or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter, be authorized by law, including deposits to secure public funds.

(Added by Stats. 1979, Ch. 1069.)



52041

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure and any other applicable laws of the state to determine the validity of any issuance or proposed issuance of bonds under this part and the legality and validity of all proceedings previously taken or proposed in a resolution of a county or city to be taken for the authorization, issuance, sale and delivery of the bonds and for the payment of the principal thereof and interest thereon.

(Added by Stats. 1979, Ch. 1069.)



52042

A city or county which has issued bonds pursuant to this part or any trustee or custodian on behalf of the city or county, may invest any funds held by it as provided in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1979, Ch. 1069.)



52042.5

Investments under Section 52042 may include mortgage obligations on single-family dwellings purchased from a state or federally chartered savings and loan association pursuant to a repurchase agreement under which the bank or savings and loan association will repurchase the mortgage obligation on or before a specified date and for a specified amount, provided that the mortgage or the repurchase agreement shall be insured by a mortgage insurance company licensed to insure mortgages in the State of California and qualified to provide insurance on mortgages purchased by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.

The authority provided in this section and Section 52042 is additional and alternative to any other authorization for investment contained in this part, including Section 52044, or in other provisions of law.

(Added by Stats. 1980, Ch. 331.)



52043

All moneys received pursuant to the provisions of this part, whether revenues or proceeds from the sale of revenue bonds or proceeds of mortgage insurance or guarantee claims, shall be deemed to be trust funds to be held and applied solely for the purposes of this part. Any bank or trust company in which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes specified in this part, subject to the terms of the resolution authorizing the revenue bonds.

(Added by Stats. 1979, Ch. 1069.)



52044

A city or county may provide for the issuance of the revenue bonds of the city or county for the purpose of refunding any revenue bonds of the city or county then outstanding, including the payment of any redemption premiums thereof and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of such bonds, and, if deemed advisable by the city or county, for the additional purpose of paying all or any part of the cost of additional residential construction.

The proceeds of revenue bonds issued pursuant to this section may, in the discretion of the city or county, be applied to the purchase or retirement at maturity or redemption of outstanding revenue bonds, either at their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and, pending such application, that portion of the proceeds allocated for such purpose may be placed in escrow, to be applied to such purchase or retirement at maturity or redemption on such date, as may be determined by the city or county. Pending use for purchase, retirement at maturity, or redemption of outstanding revenue bonds, any proceeds held in such an escrow may be invested and reinvested as provided in the resolution authorizing the issuance of the refunding bonds. Any interest or other increment earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and any interest or increment earned or realized from the investment thereof may be returned to the city or county to be used by it for any lawful purpose under this part. That portion of the proceeds of any revenue bonds issued pursuant to this section which is designated for the purpose of paying all or any part of the cost of additional residential construction may be invested and reinvested in obligations of, or guaranteed by, the United States of America or in certificates of deposit or time deposits secured by obligation of, or guaranteed by, the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost.

All revenue bonds issued pursuant to this section shall be subject to the provisions of this part in the same manner and to the same extent as other bonds issued pursuant to this part.

(Added by Stats. 1979, Ch. 1069.)






CHAPTER 5 - Miscellaneous Provisions

52051

The provisions of Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code shall not apply to a mortgagor of any home acquired by foreclosure, trust deed, sale or other proceeding resulting from default on a home mortgage made by a county or city or by a lending institution pursuant to this part.

(Added by Stats. 1979, Ch. 1069.)



52052

This part is necessary for the health, welfare and safety of the state, its counties and cities and its inhabitants. Therefore, it shall be liberally construed to effect its purposes.

(Added by Stats. 1979, Ch. 1069.)



52053

(a)  Except as provided in subdivision (b), the powers conferred by this part are in addition and supplemental to, and the limitations imposed by this part shall not affect the powers conferred by, any other law.

(b)  The Legislature finds and declares that the market for municipal home mortgage revenue bonds is limited and that, as a matter of overriding state policy, issuances of such bonds should be limited to financing housing for persons whose housing needs are least satisfied by conventional mortgage financing and other governmental home ownership assistance programs. This part contains appropriate limitations with respect to mortgagor income and also contains provisions which will assist in assuring that no bond issuance under this part will result in any impairment of the public credit in this state.

Therefore, this part shall be the exclusive authority for issuance of revenue bonds by any city, including any charter city, county, or city and county for the purpose of providing long-term mortgage financing for the construction or acquisition of housing, excluding multifamily rental housing and multifamily cooperative housing; provided, that nothing in this subdivision shall supersede any other provision of state law authorizing the provision of long-term mortgage financing by any state agency or local public entity; and provided further, that nothing in this subdivision shall affect, or be in any way applicable to, revenue bonds issued (and loans made with the proceeds thereof) by the Cities of San Bernardino, Burbank, or Pasadena on or before July 1, 1980, the interest on which would be excludable from the gross income of the recipients by reason of the applicable laws of the United States and the regulations promulgated thereunder in effect at the time such revenue bonds are issued, or by any other charter city on or before February 1, 1980, the interest on which would be excludable from the gross income of the recipients by reason of Section 4(b) of the proposed Mortgage Subsidy Bond Tax Act of 1979, as reported by the Committee on Ways and Means of the United States House of Representatives on August 31, 1979. Furthermore, nothing in this subdivision shall affect the authority conferred upon a charter city by its charter to issue revenue bonds to undertake a program of long-term mortgage financing of multifamily rental housing.

(c)  Home mortgages may be acquired, purchased, and financed, and bonds may be issued under this part for purposes of this part, notwithstanding that any other law or resolution may provide for the acquisition, purchase, and financing of like home mortgages, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law or resolution.

(Amended by Stats. 1980, Ch. 466.)



52053.5

Notwithstanding subdivision (b) of Section 52053 or any of the limitations of this part:

(a)  A charter city having seven community development districts established for purposes of Section 105(a)(8) of Public Law 93-383, as amended, and which, prior to February 1, 1980, issued revenue bonds to finance mortgage loans on homes, may issue not more than thirty-three million dollars ($33,000,000) of additional revenue bonds pursuant to local ordinance to make or purchase mortgage loans on homes as defined in Section 52012, subject to the following conditions:

(1)  For mortgage loans on homes located within such a community development district, the income of a purchaser shall not exceed 150 percent of the median income within the city.

(2)  For a home located outside of a community development district, the income of a purchaser shall not exceed 120 percent of the city’s area median income.

(3)  The maximum loan amount for homes undergoing rehabilitation in connection with financing pursuant to this subdivision shall not exceed the median purchase price of a home in the city.

(b)  A city and county may issue not more than sixty million dollars ($60,000,000) of revenue bonds pursuant to local ordinance for the purpose of financing the purchase of residential housing units under the following conditions:

(1)  The proceeds of the bonds will be used in combination with subsidy moneys made available through grant programs such as the Urban Development Action Grant, the Community Development Block Grant or other federal, state, local, or private moneys to finance the purchase of residential housing under an ownership or financing arrangement which provides for the sharing of equity appreciation between one or more occupants of each property and the city and county (or an entity acting on its behalf).

(2)  The revenue bonds and subsidy moneys shall provide for the following:

(A)  At least 50 percent of the participants of the program shall be lower income households, as defined in Section 50079.5, unless after the date six months after the date of issuance of the bonds the city and county makes a written finding that this requirement cannot be achieved in spite of the diligent efforts of the city and county and because of the limited availability of subsidy moneys, in which case at least 25 percent of the participants of the program shall be lower-income households.

(B)  In no case shall participants of the program be persons and families whose incomes are more than 150 percent of the area medium income.

(C)  Not less than 30 percent of the residential housing units financed pursuant to this subdivision shall be units where the participant in the program is the first occupant or units which are being substantially rehabilitated. As used in this subparagraph, “substantial rehabilitation” means rehabilitation in which the costs of rehabilitation equal or exceed 20 percent of the value of the structure after rehabilitation.

However, the requirements of this paragraph may be modified by the city and county, as necessary to meet the conditions of approval of the United States Department of Housing and Urban Development.

(c)  Notwithstanding any other provision of law, bonds issued pursuant to this section shall be legal investments for all trust funds, insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, trustees and all other fiduciaries. Such bonds shall be legal investments for state school funds and for any funds which may be invested in county, municipal, or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be authorized by law, including deposits to secure public funds.

(d)  It is not the intent of the Legislature in enacting this section to change the provisions of this part, but only to continue programs relating to the goals of this part and to prevent loss of commitments for Urban Development Action Grants.

(Amended by Stats. 1983, Ch. 478, Sec. 8. Effective July 28, 1983.)



52054

If any provision of this part or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the part which can be given effect without the invalid provision or application, and to this end the provisions of this part are severable.

(Added by Stats. 1979, Ch. 1069.)






CHAPTER 6 - California Housing Finance Agency Assistance in Issuing City and County Revenue Bonds for Home Mortgages

52060

This chapter constitutes an alternative method for cities and counties to issue revenue bonds for providing home mortgages pursuant to the provisions of Chapters 1 (commencing with Section 52000) to 5 (commencing with Section 52051), inclusive.

(Added by Stats. 1980, Ch. 1141.)



52061

The agency, and any city or county, or a city and a county, may enter into an agreement which provides that the agency sell bonds on behalf of any such city or county, or for such city and such county, for the purpose of providing funds for home mortgages.

(Added by Stats. 1980, Ch. 1141.)



52062

Any agreement made pursuant to Section 52061 shall contain provisions doing all of the following:

(a)  Limiting the maximum amount of bonds to be issued by a city or county.

(b)  Requiring that the city, or county, or each city and county that is a party to the agreement, not issue additional bonds for home mortgage loans within a period of three years from the date of the bonds issued pursuant to the agreement, or until all of the proceeds of those bonds have been used to make home mortgage loans, without the express written consent of the agency.

(c)  Requiring that all bonds and any prospectus in connection with those bonds contain a legend condition to the following effect: “Neither the faith and credit of the State of California or the agency nor the taxing power of the state is pledged to the payment of principal or interest on this bond.”

(d)  Requiring agency approval of the bond counsel of the city or county, or the bond counsel of each city and county that is a party to the agreement.

(e)  Designating, consistent with the agency’s program for financing residential structures of four units or less authorized by Article 2 (commencing with Section 51125) of Chapter 5 of Part 3 and the regulations adopted pursuant thereto, maximum sales prices of homes, maximum loan amounts for home mortgages involving rehabilitation and refinancing, borrower eligibility criteria, geographic areas where loans can be made, insurance requirements, the minimum percentage of bond proceeds to be utilized for home mortgages involving new construction and rehabilitation and the amount to be allocated to a bond reserve fund.

(Amended by Stats. 1996, Ch. 833, Sec. 14. Effective January 1, 1997.)



52063

Any agreement pursuant to Section 52061 may provide any or all of the following:

(a)  That the agency will provide, either directly or through agency approved lending institutions, for the origination and servicing of home mortgage loans.

(b)  For the payment of fees and expenses in connection with the issuing of bonds.

(c)  For any matter described in Section 51355 relating to agency bonds.

(Added by Stats. 1980, Ch. 1141.)



52064

Subject only to the other provisions of this chapter and to any agreement between the agency and city or county, the provisions of Chapter 4 (commencing with Section 52030) shall be applicable to any issuer and to any bonds issued pursuant to the authority of this chapter.

(Added by Stats. 1980, Ch. 1141.)



52065

Bonds issued pursuant to this chapter shall not be deemed issues of the agency for any purpose, including being counted within any calculation of the agency’s bonding authority limitations now or hereafter established by law.

(Added by Stats. 1980, Ch. 1141.)



52066

Bonds of more than one city or county may be pooled for purposes of issuance and bond proceeds, reserved or other security for the bonds, including, but not limited to, loan or loan participation, made or derived from bond proceeds, may likewise be pooled to secure the issuance of any such bonds.

(Added by Stats. 1980, Ch. 1141.)






CHAPTER 7 - Multifamily Rental Housing

ARTICLE 1 - Financing

52075

(a)  Subject to the limitations of this chapter, any city or county may, in addition to any other power conferred by this part, issue revenue bonds as provided in Chapter 4 (commencing with Section 52030) for the purpose of financing the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing and for the provision of capital improvements in connection with and determined necessary to that multifamily rental housing.

(b)  For this purpose, the term “home mortgage,” as used in Chapter 4 (commencing with Section 52030), and as defined by Section 52013, shall be further defined to include construction loans and mortgage loans to housing sponsors to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing and for the provision of capital improvements in connection with and determined necessary to the multifamily rental housing.

(c)  To the extent possible, Chapter 4 (commencing with Section 52030) shall be construed in a manner that enables a city or county to comply with the purpose and requirements of this chapter.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52075.1

As used in this chapter, “city or county” includes any city and county.

(Amended by Stats. 2003, Ch. 62, Sec. 189. Effective January 1, 2004.)



52076

Subject to the limitations prescribed in this chapter, a city or county may make, or undertake commitments to make, construction loans and mortgage loans to housing sponsors to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing. For this purpose, the city or county shall enter into regulatory contracts and other agreements with housing sponsors receiving loans under this chapter to assure all requirements of this chapter are satisfied.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52077

Subject to the limitations prescribed in this chapter, a city or county may purchase, or undertake, directly or indirectly through lending institutions, commitments to purchase, construction loans and mortgage loans originated in accordance with a financing agreement with the city or county to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing and may make loans to lending institutions under terms and conditions which, in addition to other provisions determined by the city or county, shall require the lending institutions to use the net proceeds of the loans for the making, directly or indirectly, of construction loans or mortgage loans to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52078

For the purposes of this chapter, a city or county shall have the power to issue its bonds to defray, in whole or in part, the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting, and marketing services incurred in connection with the issuance and sale of bonds, including bond and mortgage reserve accounts; trustee, custodian, and rating agency fees, and any other costs which are reasonably related to the foregoing.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52079

A city or county may, in conjunction with the financing of multifamily rental housing pursuant to this chapter, finance the acquisition, construction, rehabilitation, refinancing, or development of commercial property for lease, subject to all of the following conditions:

(a)  No more than 10 percent of the proceeds of any revenue bonds issued pursuant to this chapter may be used to develop the commercial property for lease.

(b)  The commercial property developed will be located on the same parcel or on a parcel adjacent to a multifamily rental housing development.

(c)  As a condition of the financing, any lease payments collected in excess of payments necessary for debt service, operating expenses and any required reserves related to that property, shall be used to reduce rents on units reserved for occupancy by lower income households and very low income households in a multifamily rental housing development.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52080

(a)  (1) A multifamily rental housing development financed, or for which financing has been extended or committed pursuant to this chapter from the proceeds of sale of each bond issue, shall at all times during the qualified project period meet the requirement of subparagraph (A) or (B), whichever is elected by the issuer at the time of issuance of the issue for each development:

(A) Twenty percent or more of the residential units in the development shall be occupied by individuals whose income is 50 percent or less of area median income.

(B) Forty percent or more of the residential units in the development shall be occupied by individuals whose income is 60 percent or less of area median income.

As used in this section, “qualified project period,” “income,” and “area median income” shall have the meanings specified in, and shall be determined in accordance with the provisions of, subsection (d) of Section 142 of the Internal Revenue Code of 1986, as amended, and United States Treasury regulations and rulings promulgated pursuant thereto.

With respect to a development for which the issuer has elected to meet the requirement of subparagraph (A), the rental payments paid by the occupants of the units meeting the requirement of subparagraph (A) (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those occupants or on behalf of those units) shall not exceed 30 percent of 50 percent of area median income. With respect to a development for which the issuer has elected to meet the requirement of subparagraph (B), the rental payments paid by the occupants of the units meeting the requirement of subparagraph (B) (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those occupants or on behalf of those units) shall not exceed 30 percent of 60 percent of area median income.

(2) The governing body shall ensure that the local agency issuing permits for the acquisition, construction, rehabilitation, refinancing, or development of the multifamily rental housing development shall consider opportunities to contribute to the economic feasibility of the units and to the provision of units for very low income households through concessions and inducements including, but not limited to, the following:

(A) Reductions in construction and design requirements.

(B) Reductions in setback and square footage requirements and the ratio of vehicular parking spaces that would otherwise be required.

(C) Granting density bonuses.

(D) Providing expedited processing of permits.

(E) Modifying zoning code requirements to allow mixed use zoning.

(F) Reducing or eliminating fees and charges for filing and processing applications, petitions, permits, planning services, water and sewer connections, and other fees and charges.

(G) Reducing or eliminating requirements relating to monetary exactions, dedications, reservations of land, or construction of public facilities.

(H) Other financial incentives or concessions for the multifamily rental housing development which result in identifiable cost reductions, as determined by the governing body. The governing body shall ensure that the local agency issuing permits for the development considers its responsibilities under this section and makes a good faith effort to enhance the feasibility of the project and to provide housing for lower income households and very low income households.

(3) The governing body shall not permit a selection criteria to be applied to certificate holders under Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f) that is more burdensome than the criteria applied to all other prospective tenants.

(4) It is the intent of the Legislature that the governing body finance projects that assist in meeting the urgent need for providing shelter for lower income households, very low income households, and persons and families of low or moderate income. To that end, the quality of materials and the amenities provided should not be excessive so as to hinder the prospect of achieving the stated goal.

(5) It is the intent of the Legislature that the governing body finance projects that assist in meeting the urgent need for providing housing for families. To that end, developments with three- and four-bedroom units affordable to larger families shall have priority over competing developments.

(b) As a condition of financing pursuant to this chapter, the housing sponsor shall enter into a regulatory agreement with the city or county providing that units reserved for occupancy by lower income households remain available on a priority basis for occupancy until the bonds are retired. As a condition of financing provided by bonds issued on or after January 1, 1991, the housing sponsor shall enter into a regulatory agreement with the city or county providing that units reserved for occupancy by lower income households remain available on a priority basis for occupancy for the qualified project period. The regulatory agreement shall contain a provision making the covenants and conditions of the agreement binding upon successors in interest of the housing sponsor. The regulatory agreement shall be recorded in the office of the county recorder of the county in which the multifamily rental housing development is located. The regulatory agreement shall be recorded in the grantor-grantee index to the name of the property owner as grantor and to the name of the city or county as grantee.

(c) The governing body shall ensure that units occupied by lower income households are of comparable quality and offer a range of sizes and number of bedrooms comparable to the units that are available to other tenants.

(d) (1) The city or county shall give priority to processing construction loans and mortgage loans or may take other steps such as reducing loan fees or other local fees for multifamily rental developments which incorporate innovative and energy-efficient techniques that reduce development or operating costs and that have the lowest feasible per unit cost, as determined by the city or county, based on efficiency of design or the elimination of improvements that are not required by applicable building standards.

(2) The city or county shall give equal priority to processing construction loans and mortgage loans or may take other steps such as reducing loan fees or other local fees on multifamily rental housing developments that do any of the following:

(A) Utilize federal housing or development assistance.

(B)  Utilize redevelopment funds or other local financial assistance, including, but not limited to, contributions of land.

(C) Are sponsored by a nonprofit housing organization.

(D) Provide a significant number of housing units, as determined by the city or county, as part of a coordinated jobs and housing plan adopted by the city or county.

(E) Exceeds the ratios specified in subparagraph (A) or (B) of paragraph (1) of subdivision (a) or restricts the occupancy for these units for the longest period beyond the required minimum number of years.

(e) (1)  New and existing rental housing developments may be syndicated after prior written approval of the governing body. The governing body shall grant that approval only after the city or county determines that the terms and conditions of the syndication comply with this section.

(2) The terms and conditions of the syndication shall not reduce or limit any of the requirements of this chapter or regulations adopted or documents executed pursuant to this chapter. No requirements of the city or county shall be subordinated to the syndication agreement. A syndication shall not result in the provision of fewer assisted units, or the reduction of any benefits or services, than were in existence prior to the syndication agreement.

(f) At the option of the city or county, the amendments to this subdivision made by Chapter 907 of the Statutes of 1983 may be made applicable to any multifamily rental housing development financed by the issuance, on or after September 3, 1982, of bonds authorized by this chapter.

(g) Following the expiration or termination of the qualified project period, except in the event of foreclosure and redemption of the bonds, deed in lieu of foreclosure, eminent domain, or action of a federal agency preventing enforcement, units required to be reserved for occupancy pursuant to subdivision (a) and financed or refinanced with proceeds of bonds issued pursuant to this section on or after January 1, 1991, or refinanced with the proceeds of bonds issued pursuant to Section 53583 of the Government Code or any charter city authority on or after January 1, 2007, shall remain available to any eligible household occupying a reserved unit at the date of expiration or termination, at a rent not greater than the amount set forth by subdivision (a), until the earliest of any of the following occur:

(1) The household’s income exceeds 140 percent of the maximum eligible income specified in subdivision (a).

(2) The household voluntarily moves or is evicted for “good cause.” “Good cause” for the purposes of this section, means the nonpayment of rent or allegation of facts necessary to prove major, or repeated minor, violations of material provisions of the occupancy agreement which detrimentally affect the health and safety of other persons or the structure, the fiscal integrity of the development, or the purposes or special programs of the development.

(3) Thirty years after the date of the commencement of the qualified project period.

(4) The sponsor pays the relocation assistance and benefits to tenants as provided in subdivision (b) of Section 7264 of the Government Code.

(5) The amendment to this subdivision made during the 2005-06 Regular Session of the Legislature is declaratory of existing law.

(h) During the three years prior to expiration of the qualified project period, the sponsor shall continue to make available to eligible households reserved units that have been vacated to the same extent that nonreserved units are made available to noneligible households.

(i) This section shall not be construed to require a city or county to monitor the sponsor’s compliance with the provisions of subdivision (g).

(j) The requirements of subdivisions (g) to (i), inclusive, shall be contained in a regulatory agreement required pursuant to subdivision (b).

(k) Notwithstanding Section 1461 of the Civil Code, the provisions of this section shall run with the land and may be enforced either in law or in equity by any resident, local agency, entity, or by any other person adversely affected by an owner’s failure to comply with this section.

(Amended by Stats. 2006, Ch. 890, Sec. 18. Effective January 1, 2007.)



52080.5

(a)  (1)  When refunding revenue bonds for multifamily housing which were previously issued pursuant to Section 52080, the city, county, or city and county shall ensure that rental units required, by this chapter or by applicable federal law at the time the original bonds were issued, to be reserved for occupancy for low- and very low income households shall remain occupied by, or made available to, those persons at least until the later of the following:

(A)  The date originally so required.

(B)  As long as any bonds remain outstanding with respect to the development.

(2)  For bonds previously issued to finance a development where all of the units, other than management units, are, at the time of the refunding, subsidized by a housing assistance payments contract for new construction and substantial rehabilitation pursuant to Section 8 of the United States Housing Act of 1937 (42 U.S.C. Sec. 1437f), subparagraph (B) of paragraph (1) shall refer to a period of time until the termination of the contract.

(b)  The city, county, or city and county may determine that the period set forth in paragraph (1) of subdivision (a) shall not apply to the refunding of previously issued revenue bonds for which there is a mandatory redemption or acceleration as a result of default under the terms of the existing loan agreement or other security documents.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52081

For purposes of this article, “housing sponsor” means a person as defined in Section 52016.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52085

The primary purpose of this chapter is to meet the multifamily rental housing needs of persons and families of low or moderate income. The exercise of the powers granted by this division shall be in all respects for the benefit of the people of this state and for their health and welfare. Therefore, any bonds issued by a city, county, or city and county pursuant to this chapter, their transfer, and the income therefrom shall at all times be free from taxation by the state or any political subdivision or other instrumentality of the state, excepting inheritance and gift taxes.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52086

Two or more cities in the same county, or a county and one or more cities within the county, or two or more counties, may enter into an agreement to join or cooperate with one another in the exercise jointly, or otherwise, of any or all of their powers for the purpose of financing multifamily rental housing development pursuant to this chapter.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52087

The same notice requirements specified in Section 65863.10 of the Government Code shall apply to multifamily rental housing that receives financial assistance pursuant to this chapter.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)






ARTICLE 2 - State Assistance

52090

This article constitutes an alternative method for cities and counties to issue bonds for making construction loans and mortgage loans for multifamily rental housing developments pursuant to the provisions of this chapter.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52090.5

The agency and any city or county may enter into an agreement which provides that the agency may sell bonds authorized pursuant to Chapter 4 (commencing with Section 52030) for the city or county and operate a program with the proceeds of the sale for the purpose of providing funds for construction loans and mortgage loans for multifamily rental housing developments within the city or county and for the provision of capital improvements in connection with and determined necessary to the multifamily rental housing.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52091

Any agreement made pursuant to Section 52090.5 shall contain all of the following provisions:

(a)  Limitations on the maximum amount of bonds to be issued by a city or county.

(b)  A requirement that all bonds and any prospectus in connection with the bonds contain a legend condition to the following effect: “Neither the faith and credit of the State of California or the agency nor the taxing power of the state is pledged to the payment of principal or interest on this bond.”

(c)  A requirement that the agency approve the bond counsel selected by the city or county.

(d)  The designation of criteria for multifamily rental housing developments eligible for financing; the number of units which shall be available for occupancy by persons of low income, which shall not be less than 20 percent of the total units; the amount to be allocated to a bond reserve fund; and, any other matters which the agency finds necessary or desirable.

(e)  That the agency shall make construction loans and mortgage loans for multifamily rental housing developed within the city or county.

(f)  That the agency shall supervise all construction and management of multifamily rental housing developments financed pursuant to this chapter on behalf of the city or county, and with the same powers and duties under this chapter, to ensure that all requirements of this part are met.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52091.5

Bonds issued pursuant to this article shall not be deemed bonds of the agency for the purposes of any limitations contained in Section 51350.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52092

The agency shall adopt uniform regulations for administration of local programs under this article. Local programs conducted by the agency under this article shall be administered in a manner consistent with this chapter.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)






ARTICLE 3 - Miscellaneous

52095

Whenever a complaint is received concerning a violation of the restrictions imposed pursuant to Section 52080, the city or county shall investigate promptly and make a report to the complaining party on whether the violation existed and whether it persists, and if it persists, what action the city or county will take to remedy the violation. When the city or county determines that a violation exists, whether determined upon an investigation of a complaint or on its own motion, the city or county shall take all appropriate action, including necessary legal action, to promptly eliminate the violation.

Notwithstanding any provision of this section, any person aggrieved by a violation may seek a judicial remedy without regard to whether a complaint has been made to the city or county or whether the city or county is then taking any action to remedy the violation.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)






ARTICLE 4 - Application to Chartered Cities

52097

Except as otherwise provided in this article, this chapter shall not be construed to limit or otherwise restrict the authority of chartered cities to issue bonds for the purpose of financing the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing or for the provision of capital improvements in connection with and determined necessary to that multifamily rental housing. For purposes of this article, certificates of participation in any form of obligation of a city, county, or city and county shall be considered to be bonds.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52097.5

(a)  Multifamily rental housing development financed, or for which financing has been extended or committed, pursuant to this chapter from the proceeds of sale of each bond issue shall at all times during the qualified project period meet the requirement of paragraph (1) or (2), whichever is elected by the issuer at the time of issuance of the issue for each development:

(1)  Twenty percent or more of the residential units in the development shall be occupied by individuals whose income is 50 percent or less of area median income.

(2)  Forty percent or more of the residential units in the development shall be occupied by individuals whose income is 60 percent or less of area median income.

As used in this subdivision, “qualified project period,” “income,” and “area median income” shall have the meanings specified in, and shall be determined in accordance with the provisions of, subsection (d) of Section 142 of the Internal Revenue Code of 1986, as amended, and United States Treasury regulations and rulings promulgated pursuant thereto.

(b)  With respect to a development for which the issuer has elected to meet the requirement of paragraph (1) of subdivision (a), the rental payments paid by the occupants of the units meeting the requirement of paragraph (1) of subdivision (a) (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those occupants or on behalf of those units) shall not exceed 30 percent of 50 percent of area median income.

(c)  With respect to a development for which the issuer has elected to meet the requirement of paragraph (2) of subdivision (a), the rental payments paid by the occupants of the units meeting the requirement of paragraph (2) of subdivision (a) (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those occupants or on behalf of those units) shall not exceed 30 percent of 60 percent of area median income.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)



52098

Each city, county, and city and county that has issued bonds pursuant to this chapter or a charter provision or ordinance for the purposes specified in Section 52097 shall file a report annually, on or before March 1, with the Governor, the Legislature, and the department, which report shall include all of the following information:

(a) The total amount of bonds issued by the city, county, or city and county pursuant to this chapter or another authority.

(b)  The total number of units in multifamily rental housing developments financed pursuant to this chapter or another authority.

(c)  The total number of units in multifamily rental housing developments reserved for occupancy on a priority basis for lower income households.

(d)  The total number of units, if any, in a multifamily rental housing development reserved for occupancy on a priority basis for very low income households.

(Added by Stats. 2002, Ch. 12, Sec. 1. Effective March 11, 2002.)









CHAPTER 8 - Loans to Tax-Exempt Organizations

52100

The Legislature hereby finds and declares that it would be beneficial to empower counties and cities to issue tax-exempt revenue bonds for the purpose of lending the proceeds to nonprofit organizations exempt from federal income taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 501(c)(3)), for the housing purposes specified in Section 52101.

(Added by Stats. 1988, Ch. 1610, Sec. 4.)



52101

A city or county may issue bonds to provide funds to be loaned by the city or county to nonprofit organizations exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 501(c)(3)), for use by the organization to finance the acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing, including mobilehome parks that are or will be nonprofit or cooperatively-owned, or both, in which residents rent spaces and either rent or own the mobilehomes occupying these spaces, to provide housing within the territorial jurisdiction of the city or county in accordance with the organization’s tax-exempt purposes under that federal law. The bonds shall be issued so as to satisfy the requirements of Section 145 of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 145).

(Amended by Stats. 1996, Ch. 27, Sec. 9. Effective April 8, 1996.)



52102

(a)  Occupancy and rent restrictions with respect to housing acquired pursuant to this chapter shall either meet the requirements of subparagraphs (A) and (B) of paragraph (1) or the requirements of paragraph (2), as follows:

(1)  (A)  Not less than 20 percent of the total number of units in a multifamily rental housing development financed, or for which financing has been extended or committed, pursuant to this chapter from the proceeds of the sale of bonds of each bond issuance of the city or county shall be for occupancy on a priority basis by lower income households, as defined by Section 50079.5. If a multifamily rental housing development is located within a targeted area project, as defined by Section 103(b)(12)(A) of Title 26 of the United States Code, not less than 15 percent of the total number of units financed, or for which financing has been extended or committed pursuant to this chapter, shall be for occupancy on a priority basis by lower income households. Not less than one-half of the units required for occupancy on a priority basis by lower income households shall be for occupancy on a priority basis for very low income households, as defined by Section 50105.

(B)  (i)  With respect to multifamily rental developments that are not mobilehome parks, the rental payments on the units required for occupancy by very low income households paid by the persons occupying the units (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to those persons or on behalf of those units) shall not exceed 30 percent of an amount equal to 50 percent of area median income. If the nonprofit organization elects to establish a base rent for all or part of the units for lower income households and very low income households, the base rents shall be adjusted for household size. In adjusting rents for household size for this purpose, it shall be assumed that one person will occupy a studio unit, two persons will occupy a one-bedroom unit, three persons will occupy a two-bedroom unit, four persons will occupy a three-bedroom unit, and five persons will occupy a four-bedroom unit.

(ii)  With respect to mobilehome parks:

(I)  Where a resident rents both the mobilehome and the space occupied by the mobilehome, for spaces and mobilehomes required for occupancy by very low income households, the total rental payments paid by the household on the mobilehome and the space occupied by the mobilehome (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to that household or on behalf of that space and mobilehome) shall not exceed 30 percent of an amount equal to 50 percent of the area median income, adjusted for household size as appropriate for the unit that occupies the space.

(II)  Where a resident is the registered and legal owner of the mobilehome, is not making mortgage payments for the purchase of that mobilehome, and rents the space that the mobilehome occupies, for spaces and mobilehomes required for occupancy by very low income households, the total rental charge for occupancy of that space, excluding a reasonable allowance for other related housing costs determined at the time of acquisition of the mobilehome park by the nonprofit corporation, excluding any supplemental rental assistance from the state, the federal government, or any other public agency to that household on behalf of that space and mobilehome, shall not exceed 30 percent of 50 percent of the area median income, adjusted for household size as appropriate for the unit that occupies the space.

(III)  Where a resident is the registered owner of the mobilehome, is making mortgage payments for the purchase of that mobilehome, and rents the space occupied by the mobilehome, for spaces and mobilehomes required for occupancy by very low income households, the rental charge for occupancy of a space by a mobilehome, exclusive of any charges for utilities and storage (excluding any supplemental rental assistance from the state, the federal government, or any other public agency to that household or on behalf of that space and mobilehome), shall not exceed 15 percent of 50 percent of the area median income, adjusted for household size as appropriate for the unit that occupies the space.

(IV)  In adjusting rents for household size, either the occupancy standards established in clause (i) of subparagraph (B) of paragraph (1) of subdivision (a) or the alternative standards that assume that one person will occupy a recreational vehicle, two persons will occupy a single-wide mobilehome, and three persons will occupy a multisectional mobilehome may be utilized.

(2)  The multifamily rental housing development is a “qualified low-income housing project,” within the meaning of Section 42(g) of the Internal Revenue Code (26 U.S.C. Sec. 42), because it meets the criteria set forth in Section 42(g)(1)(B) and (2) of the Internal Revenue Code.

(b)  If at the time of acquisition any of the units or mobilehome spaces are occupied by ineligible households, that fact alone shall neither constitute a cause for the tenant’s eviction nor render the project ineligible. Upon vacation of any unit initially occupied by an ineligible household, that unit shall be rented to an eligible household until the required residency by eligible households is attained.

(c)  As a condition of financing pursuant to this chapter, the nonprofit organization shall enter into a regulatory agreement with the city or county, which shall require that units reserved for occupancy by lower income households shall remain available on a priority basis for occupancy for the term of the bonds issued to provide the financing or 30 years, whichever is greater. The regulatory agreement shall contain a provision making the covenants and conditions of the agreement binding upon successors in interest of the nonprofit organization. The regulatory agreement shall be recorded in the office of the county recorder of the county in which the multifamily rental housing development is located. The regulatory agreement shall be recorded in the grantor-grantee index to the name of the property owner as grantor and to the name of the city or county as grantee.

(Amended by Stats. 1994, Ch. 379, Sec. 6. Effective January 1, 1995.)



52103

A city or county may, in conjunction with the financing of multifamily rental housing pursuant to this chapter, finance the acquisition of commercial property for lease, subject to all of the following conditions:

(a)  No more than 10 percent of the proceeds of any revenue bonds issued pursuant to this chapter may be used to acquire the commercial property for lease.

(b)  The commercial property acquired will be located on the same parcel or on a parcel adjacent to a multifamily rental housing development.

(c)  As a condition of the financing, any lease payments collected in excess of payments necessary for debt service, operating expenses, and any required reserves related to such property, shall be used to reduce rents on units reserved for occupancy by lower income households and very low income households in a multifamily rental housing development.

(Added by Stats. 1988, Ch. 1610, Sec. 4.)



52104

Whenever a complaint is received concerning a violation of the restrictions imposed pursuant to Section 52102, the city or county shall investigate promptly and make a report to the complaining party on whether the violation existed and whether it persists, and if it persists, what action the city or county will take to remedy the violation. When the city or county determines that a violation exists, whether determined upon an investigation of a complaint or on its own motion, the city or county shall take all appropriate action, including necessary legal action, to promptly eliminate the violation.

Notwithstanding other provisions of this section, any person aggrieved by a violation of the restrictions imposed pursuant to Section 52102 may seek a judicial remedy without regard to whether a complaint has been made to the city or county or whether the city or county is then taking any action to remedy the violation.

(Added by Stats. 1988, Ch. 1610, Sec. 4.)



52105

For the purposes of this chapter, a city or county shall have the power to issue its bonds to defray, in whole or in part, the costs of studies and surveys, insurance premiums, underwriting fees, and legal, accounting, and marketing services incurred in connection with the issuance and sale of bonds pursuant to this chapter, including bond and mortgage reserve accounts; trustee, custodian, and rating agency fees, and any other costs which are reasonably related to the foregoing.

(Added by Stats. 1988, Ch. 1610, Sec. 4.)



52106

(a)  Bonds issued pursuant to this chapter shall be repayable solely from payments of principal and interest on account of the loans funded thereby. The issuing city or county may pledge all or any portion of these payments to secure the bonds.

(b)  Neither the members of the governing body of the issuing city or county nor any person executing the bonds shall be personally liable on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(c)  The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of this state and for their health and welfare. Any bonds issued under this chapter, their transfer, and income therefrom shall at all times be free from taxation of every kind by the state and by the municipalities and political subdivisions of the state, except estate taxes.

(d)  This chapter provides an alternative method for issuing bonds and lending moneys for acquisition, construction, rehabilitation, refinancing, or development of multifamily rental housing by private nonprofit organizations exempt from federal income taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (26 U.S.C. Sec. 501(c)(3)).

(Amended by Stats. 1996, Ch. 27, Sec. 10. Effective April 8, 1996.)









PART 6 - CALIFORNIA FIRST-TIME HOME BUYERS

CHAPTER 1 - General Provisions

52500

This part shall be known and may be cited as the Cal-First Home Buyers Act.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52501

This part shall be administered by the California Housing Finance Agency and all of the provisions of Part 3 (commencing with Section 50900) which are not inconsistent with the provisions of this part shall apply to the agency and its administration of this part.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52502

The First-Time Home Buyers Policy Committee is hereby created within the agency for the purpose of exercising those powers and responsibilities of the agency as specifically set forth in this division and, in the exercise of those powers and responsibilities, the acts of the policy committee shall be the acts of the agency.

The members of the policy committee shall be subject to the provisions of Part 3 (commencing with Section 50900) in the same manner as members of the board of directors of the agency.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52503

The policy committee is comprised of five voting members, including a chairperson. The members shall be:

(a)  The State Treasurer, or his or her designee, who shall be the chairperson of the policy committee.

(b)  The chairperson of the board appointed pursuant to Section 50901.

(c)  The board member appointed by the Governor pursuant to subdivision (b) of Section 50902.

(d)  Both of the board members appointed pursuant to subdivisions (h) and (i) of Section 50902.

If the chairperson of the board and the person appointed to serve under subdivision (c) is the same individual, then the fifth voting member of the policy committee shall be the board member appointed by the Governor to the board pursuant to subdivision (d) of Section 50902.

If there is no person on the board appointed to serve under subdivision (c), the Governor shall appoint a person to the policy committee who would have qualified in that capacity and such appointee shall serve for a six-year term and shall be subject to confirmation by the Senate.

The Director of Finance and the executive director of the agency shall serve as nonvoting, ex officio members of the policy committee.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52504

The First-Time Home Buyers Fund is hereby created in the State Treasury. All money in the fund is hereby continuously appropriated to the agency for carrying out the purposes of this part, and the application of the fund shall be subject to the provisions of Section 51000, or other applicable provisions of law. The agency may pledge any or all of the moneys in the fund as security for payment of the principal of, and interest on, and redemption premiums on, bonds issued pursuant to this part, and for such purpose or as necessary or convenient to the accomplishment of any other purpose of the agency pursuant to this part, may divide the fund into separate accounts. All moneys accruing to the agency pursuant to this part from whatever source shall be deposited in the fund.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52505

In addition to the purposes of the agency provided in Sections 50154 and 50950, a purpose and role of the agency is to make financing opportunities available to first-time home buyers in this state, in the manner provided in this part.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52506

The agency shall have the power to adopt, and from time to time to amend and repeal, by action of the policy committee, rules and regulations, not inconsistent with the provisions of this part, to carry into effect the powers and purposes of the agency pursuant to this part and the conduct of its business. Rules and regulations of the agency shall be adopted, amended, repealed, and published in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)






CHAPTER 2 - Buy-Down Mortgage Plan

52510

The agency may contract with qualified mortgage lenders with respect to mortgage loans qualified under this part to pay to such lenders, subject to the provisions of Section 52513, a sum of money as consideration for a reduction of the effective interest cost to the purchaser of an owner-occupied housing unit below market interest rates.

The buy-down mortgage program conducted under this part may be applicable to and include mortgage revenue bond financed programs. With respect to mortgage revenue bond financed programs, “market interest rate” means the effective mortgage interest rate to the borrower without the buy-down authorized by this part.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52511

The agency may make commitments to qualified mortgage lenders to make contracts for buy-down mortgage plans which conform to this part.

The agency may require the payment to the agency of a commitment fee to cover agency costs in extending such commitments and associated administrative costs, except that the total of commitment fees pursuant to this section and the projected recovery of administrative costs pursuant to Sections 52512 and 52514 shall not exceed the costs reasonably expected, in a prudent manner, to be incurred by the agency in the implementation of this part.

Commitments shall be made by the agency, acting through the policy committee, in a manner to best serve the purposes of this part and the interests of the first-time home buyer in the various geographical areas of this state, in varying forms of ownership where feasible, and including purchase of previously occupied housing, existing but not previously occupied housing, and housing to be constructed (with preference to housing which can be marketable within three months of the date of the commitment).

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52512

The mortgage loan by a qualified mortgage lender for which a buy-down contract may be executed by the agency shall be in such form as determined by the regulations of the agency adopted by the policy committee. Such a loan shall be for a term of not less than six years or more than 30 years, but the repayments of principal and interest on such loan may be scheduled to provide for amortization in 30 years subject to a balloon payment at the end of the loan term. Such loan shall bear a fixed interest rate yield to the qualified mortgage lender which shall not exceed market interest as determined under Section 50080, except that the interest charged to the borrower may be on a graduated payment schedule as authorized in Section 52513. A qualified mortgage lender may charge to the borrower such initiation fees, points, or other charges approved by the agency, by regulation adopted by the policy committee, or otherwise, which may include administrative costs for the agency.

Any such loan by a qualified mortgage lender shall not exceed 90 percent of the appraised value of the property under standards applicable to that lender. A qualified mortgage lender shall agree to notify the agency of any default on the loan. The agency assumes no responsibility to the qualified mortgage lender, except for the contracted payment for the buy-down.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52513

The terms of the contract with a qualified mortgage lender for the buy-down mortgage plan shall be established by regulations of the agency adopted by the policy committee. Payments to a qualified mortgage lender under such contract shall not exceed the capitalized cost to the lender of the difference between market interest and the effective interest rate to the borrower under the buy-down program, plus any reasonable and demonstrated administrative costs, and provision shall be made for return by that lender to the agency, for credit against the borrower’s note obtained by the agency pursuant to Section 52514, of any sums used to purchase a buy-down of the effective interest to the borrower on the mortgage loan and which have been unearned by the lender by virtue of prepayment of the mortgage loan for any reason, prior to the termination of the buy-down period. The buy-down program shall not result in an effective interest rate to the borrower which is more than 5 percent below market interest and such effective rate to the borrower, or monthly payment by the borrower, shall be adjusted annually in equal increments until, at the end of the sixth year, it is equal to market interest as determined at the initiation of the loan, and may, as determined by regulations of the agency adopted by the policy committee, exceed market interest in ensuing years in such amount as is necessary to amortize the security interest of the agency as provided in Section 52514, if the agency determines pursuant to Section 52514 that the term of the note and security interest securing the agency’s participation is extended beyond the sixth year.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52513.5

(a)  If: (1) a loan executed pursuant to Section 52512 is for a term of less than 30 years or provides for a balloon payment; (2) the loan has not been prepaid in full or the property has not been sold or transferred prior to the maturity of the loan; and (3) the borrower is not in default; the lender shall offer or arrange for refinancing of the unpaid balance of the loan upon maturity and the balance of any note due the agency pursuant to Section 52514.

The refinancing may be provided directly by the lender or another mortgage lender, or the lender may arrange at the time of making the loan pursuant to Section 52512 for the refinancing to be provided by a federally or state-chartered bank or savings and loan association doing business in this state or by a qualified mortgage banker. As used in this section “qualified mortgage banker” means a lender (1) meeting the criteria established by the Government National Mortgage Association for lenders selling over ten million dollars ($10,000,000) in mortgage loans to that organization annually, and (2) which either has conducted an ongoing business of mortgage lending in this state for not less than five years immediately preceding the making of the loan pursuant to Section 52512, or made over fifty million dollars ($50,000,000) in mortgage loans in this state during the 12 months immediately preceding the making of the loan pursuant to Section 52512. If a refinancing commitment is arranged by the lender upon the origination of the loan pursuant to Section 52512, this fact shall be fully and fairly disclosed to the borrower, a copy of the lender’s contract with the bank, savings and loan association, or qualified mortgage banker making the commitment shall be supplied to the borrower at that time, and the contract shall be fully enforceable by the borrower as a third-party beneficiary thereto, but the lender shall not be a guarantor of the obligation of the bank, savings and loan association, or qualified mortgage banker to provide refinancing.

If the original lender is a federally or state-chartered bank or savings and loan association doing business in this state or a qualified mortgage banker, it may provide the refinancing commitment to the borrower required by this section. In this event, any loan executed pursuant to Section 53512 shall contain a provision, which is fully and fairly disclosed to the borrower, which provides that any assignees or successors in interest of the original lender shall not be guarantors of the refinancing obligation, in which event the original lender’s refinancing commitment shall be fully enforceable by the borrower.

(b)  The term of the loan for refinancing shall be established so that the borrower’s repayment schedule provides for the final installment payment not less than 30 years from the date of origination of the loan pursuant to Section 52512. However, if loans at that duration are generally not available, within the meaning of subdivision (d), the lender or other obligor shall give the borrower a choice of any form of loan and maturity for that type of loan which is available at the time of refinancing, within the meaning of subdivision (d). The lender or other obligor shall inform the borrower of the types of loans and maturities available for refinancing under this section not less than 60 days prior to maturity of the loan executed pursuant to Section 52512.

(c)  The interest rate for the refinancing loan shall not exceed rates generally available in the market for the type of loan instrument provided under subdivision (d) at the time of maturity of the loan pursuant to Section 52512. No loan origination fees shall be required of the borrower, either as prepaid interest or for processing services, as a condition of obtaining a refinancing loan pursuant to this section, but the borrower may be required to pay the costs of obtaining a policy of title insurance in accordance with the lender’s requirements. The refinancing loan need not be a fixed interest rate loan, unless that is the type of loan generally offered to, and utilized by, the public pursuant to subdivision (d).

(d)  The refinancing loan may be any form of loan which, at the time of refinancing, is generally offered to, and utilized by the public, for financing housing similar to the borrower’s by banks or savings and loan associations doing business in this state.

(e)  The lender may require as a condition of the refinancing loan that it be secured by a deed of trust having a lien of first priority, and may require the borrower to submit a loan application, at least 60 days prior to the maturity of the loan made pursuant to Section 52512, including such information about the borrower and the security property as is ordinarily required of borrowers with respect to similar loans made by the lender and may impose qualifications on the borrower or property which are conventionally applied on similar loans on similar properties at that point in time.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52514

In consideration for the agency’s contract, and performance of contract, to purchase a buy-down of the effective interest to the borrower on the mortgage loan, the agency shall obtain a note and deed of trust from the borrower under terms prescribed by regulations of the agency adopted by the policy committee. Such note and deed of trust shall be subordinate to the mortgage loan by a qualified mortgage lender executed pursuant to this part. The subordinate mortgage or deed of trust obtained by the agency under this section may, at the option of the agency exercised upon the initiation of such note and mortgage, provide that all amounts due and payable shall be paid at the end of the sixth year or shall be repaid on an amortized basis commencing with the seventh year and extending through the 30th year, or some term selected by the agency and provided in the initiating loan documents between the end of the sixth year and the end of the 30th year. The amount of the subordinate note and mortgage shall be equal to the contract amount advanced by the agency to the qualified mortgage lender to effect the buy-down, plus interest on those amounts at a rate calculated to cover the cost of funds to the agency for this program and administrative costs, less any amounts returned to the agency by the lender for the credit of the borrower pursuant to Section 52513, and shall be specified in the note and mortgage upon the initiation of that note and mortgage.

The agency may make and execute contracts with the qualified mortgage lender for the initiation or servicing of the subordinate mortgage loan. The agency may pay the reasonable value of services rendered to the agency pursuant to such contracts.

The notes and mortgages may be held or sold by the agency, or the agency may create pools of such loans, obligations, and participations held by the agency and may sell securities backed by such pools.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52514.5

All payments to the agency by the borrower on any note executed pursuant to Section 52514 shall be considered payments of interest for the purposes of Section 17230 of the Revenue and Taxation Code.

(Amended by Stats. 1999, Ch. 987, Sec. 1. Effective October 10, 1999.)



52515

The real property to be purchased by the borrower on a mortgage loan pursuant to this part shall be an owner-occupied housing unit, the acquisition price of which does not exceed 90 percent of the average purchase price in the statistical area, except that such acquisition cost shall not exceed 110 percent of the average purchase price in a targeted area. The average purchase price means the purchase price determined by the agency, through action of the policy committee, for similar owner-occupied units. Such determinations shall be made not less often than annually for each statistical area and targeted area.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52516

The agency shall establish by regulation, adopted by the policy committee, standards for the eligibility of purchasers of housing subject to this part. Such individuals shall be first-time home buyers. Mortgages pursuant to this part cannot be used to acquire or replace an existing mortgage, except a mortgage which is security for a construction loan or a bridge loan or similar temporary initial financing. The purchaser shall be a resident of California. The qualified mortgage lender shall certify to the agency, in good faith, after prudent qualification of the purchaser that the purchaser is qualified under the provisions of this part. Section 51067 is not applicable to mortgage loans under this part.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52517

Notwithstanding any other provisions of this part, only mortgage loans are eligible for buy-down under the provisions of this part which are presently, or are expected to be, insured in whole or part by the Federal Housing Administration or guaranteed in whole or part by the United States Veterans Administration, the Farmers Home Administration of the United States Department of Agriculture, an agency of the state, by a private insuring entity authorized to engage in such business, or by any combination of the above, in percentages determined by the agency by regulation adopted by the policy committee, except that such insurance or guarantee need not be required, in the discretion of the policy committee, if the amount of the mortgage loan is less than 80 percent of the appraised value of the property (under standards applicable to that lender) which is the security for the loan.

(Amended by Stats. 1983, Ch. 260, Sec. 1. Effective July 15, 1983.)



52518

Notwithstanding the provisions of Section 711 of the Civil Code, the agency shall not permit the assumption of the obligation under any note or mortgage securing the interest of the agency pursuant to Section 52514, by a subsequent ineligible purchaser or transferee of the prior borrower. If the subsequent purchaser or transferee does not meet the eligibility requirements of this part, the agency shall require acceleration of repayment of the principal balance of the loan to be all due and payable upon the sale or transfer of the property. For purposes of determining eligibility, the limits on acquisition price, as specified in Section 52515, shall be determined at the time of the proposed assumption.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)



52519

The agency may renegotiate, refinance, foreclose, or contract for the foreclosure of any mortgage executed pursuant to Section 52514 which is in default, and may waive any default or consent to the modification of the terms of any mortgage. With respect to mortgage loans made pursuant to this part, the agency shall require that mortgage servicing and foreclosure practices, including forebearance and recasting of mortgages in default, conform to agency regulations.

The agency may commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract, or other agreement, and may bid for and purchase property sold in satisfaction thereof at any foreclosure or other sale or may otherwise acquire and take possession of such property. In connection with any such proceeding, the agency may assume any underlying mortgage held by a qualified mortgage lender or may, as necessary to acquire and take possession of such property, pay any note in order to remove any prior encumbrance. Subject to any agreement with bondholders, the agency may operate, manage, lease, dispose of, and otherwise deal with such property in such manner as may be necessary to protect the interest of the agency and the holders of its bonds.

(Added by Stats. 1982, Ch. 320, Sec. 12. Effective June 29, 1982.)






CHAPTER 3 - First-Time Home Buyers Bond Act of 1982

52525

This chapter shall be known and may be cited as the First-Time Home Buyers Bond Act of 1982.

(Added by Stats. 1982, Ch. 320, Sec. 12. Approved November 2, 1982, by adoption of Proposition 5.)



52526

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale and repayment of, and otherwise providing with respect to, the bonds or securities authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter. For purposes of this chapter, “securities” has the same meaning as “bonds” as defined in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code).

(Amended by Stats. 1990, Ch. 577, Sec. 9. Effective September 5, 1990.)



52527

The First-Time Home Buyers Finance Committee is hereby created. The committee shall consist of the Governor, the Controller, the Treasurer, the Director of Finance, and the Chairperson of the Board of Directors of the California Housing Finance Agency. The Treasurer shall serve as chairperson of the committee. Such committee shall be the “committee,” as that term is used in the State General Obligation Bond Law. The Board of Directors of the California Housing Finance Agency shall be the “board,” as that term is used in the State General Obligation Bond Law.

(Amended by Stats. 1983, Ch. 260, Sec. 2. Effective July 15, 1983.)



52528

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate of fifteen million dollars ($15,000,000), in the manner provided in this chapter. The debt or debts, liability or liabilities, shall be created for the purpose of providing the funds to be used for the purposes specified in Section 52505 and shall be deposited in the First-Time Home Buyers Fund created pursuant to Section 52504.

(Amended by Stats. 1993, Ch. 116, Sec. 1. Effective July 15, 1993.)



52529

The committee, upon the request of the board stating the purposes for which the bonds are proposed to be used and the amount of the proposed issuance, shall determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter, and if so, the amount of bonds then to be issued and sold. The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1982, Ch. 320, Sec. 12. Approved November 2, 1982, by adoption of Proposition 5.)



52529.5

Notwithstanding the provisions of Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, the policy committee may, whenever it deems it necessary to effectuate the provisions of this part or to conduct an effective sale, authorize the state treasurer to sell any issue of bonds under either, or both, of the following conditions:

(a) With interest payments to be made less frequently than semi-annually, and an initial interest payment later than one year after the date of the bonds, if such interest payment date shall not be later than the maturity date of the bonds and is fixed to coincide, as nearly as the committee may deem to be practicable, with the dates and amounts of the estimated revenues estimated to accrue to the fund pursuant to this part.

(b) At less than the par value thereof if necessary to an effective sale, but the discount pursuant to this subdivision shall not exceed 6 percent of the par value thereof.

(Added by Stats. 1982, Ch. 320, Sec. 12. Approved November 2, 1982, by adoption of Proposition 5.)



52530

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on such bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of such revenue to do and perform each and every act which shall be necessary to collect such additional sum.

All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

All money deposited in the fund pursuant to any provision of law requiring repayments to the state which are financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund such money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1982, Ch. 320, Sec. 12. Approved November 2, 1982, by adoption of Proposition 5.)



52531

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter.

(b) Such sum as is necessary to carry out the provisions of Section 52532, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1982, Ch. 320, Sec. 12. Approved November 2, 1982, by adoption of Proposition 5.)



52532

For the purpose of carrying out the provisions of this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the committee in accordance with this chapter. Any money made available under this section to the First-Time Home Buyers Fund shall be returned by the First-Time Home Buyers Fund to the General Fund from repayments received from the first-time home buyers. Such withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would have otherwise been earned by such sums in the Pooled Money Investment Fund.

(Added by Stats. 1982, Ch. 320, Sec. 12. Approved November 2, 1982, by adoption of Proposition 5.)



52532.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 13.)



52533

Money in the First-Time Home Buyers Fund may only be expended for projects specified in this chapter.

(Added by Stats. 1982, Ch. 320, Sec. 12. Approved November 2, 1982, by adoption of Proposition 5.)






CHAPTER 4 - Repeal

52533.5

Notwithstanding any other provision of law, the agency shall have no authority to make mortgages or to incur debt pursuant to this part after the date of the approval of the California Housing and Jobs Investment Bond Act (Part 6.1 (commencing with Section 52534)) by the California electorate.

(Added by Stats. 1993, Ch. 116, Sec. 2. Effective July 15, 1993. Note: Conditions in Section 52533.6 for repeal of Part 6 failed. Part 6.1 (Calif. Housing and Jobs Investment Bond Act), as proposed by Stats. 1993, Ch. 116, Sec. 3, was rejected as Prop. 173 on Nov. 2, 1993.)



52533.6

This part shall remain in effect only until the Director of Finance certifies, in writing, to the Secretary of State that all mortgages made, and all debts incurred, pursuant to this part on or before the date of the approval of the California Housing and Jobs Investment Bond Act (Part 6.1 (commencing with Section 52534)) by the California electorate, have been extinguished, and as of the date of that certification is repealed, unless a later enacted statute, which is enacted before that certification, deletes or extends that date.

(Added by Stats. 1993, Ch. 116, Sec. 2. Effective July 15, 1993. Note: Repeal would have affected Part 6, commencing with Section 52500, but conditions for repeal failed. Part 6.1 (Calif. Housing and Jobs Investment Bond Act), as proposed by Stats. 1993, Ch. 116, Sec. 3, was rejected as Prop. 173 on Nov. 2, 1993.)









PART 6.2 - CALIFORNIA HOUSING PARTNERSHIP

CHAPTER 1 - General Provisons

52535

The Legislature finds and declares as follows:

(a)  A significant amount of housing built to serve lower income households and very low income households and families is starting to disappear from the housing market. This phenomenon is due to government policies that allow prepayment of mortgages or nonrenewal of subsidy contracts after short periods of time and to changes in market forces which increase property values and create pressure to convert to middle or upper income housing or office or commercial use. In many neighborhoods, these conversions displace low-income and very low income tenants who have very limited options for relocating in comparable housing.

(b)  Replacing this resource will be so expensive as to make it a practical impossibility. Scarce public resources make it extremely difficult to finance acquisition of the existing low- and very low income housing that could prevent some of this loss.

(c)  There is an inadequate supply of private capital and investors committed to preserving existing low- and very low income housing for the useful life of the buildings, particularly for inner-city, troubled, small, and scattered-site housing developments. Many of the changes in the 1986 Federal Tax Reform Act have increased the difficulties of raising equity capital for lower income housing. These economic pressures will add to the depletion of the low-income and very low income housing stock.

(d)  It is the policy of this state to encourage the widest possible joint participation by local and state government and nonprofit and private enterprise in the preservation and expansion of housing for low-income households and very low income households.

(e)  It is in the public interest that one or more organizations should be created to encourage maximum participation by private investors and the public sector in programs and projects to preserve and expand the existing supply of low-income housing and very low income housing serving California residents.

(f)  It is, additionally, in the public interest to permit a nonprofit corporation to be formed for the purpose of raising private equity capital for syndication of projects sponsored by nonprofit housing development corporations. The equity capital raised will go toward the acquisition, rehabilitation, acquisition and rehabilitation, or construction of housing and related facilities, primarily for the benefit of low-income households and very low income households.

(Added by Stats. 1987, Ch. 1355, Sec. 1.)






CHAPTER 2 - Definitions

52540

The following definitions shall govern the construction and interpretation of this part:

(a)  “Corporation” means a corporation formed pursuant to Section 52550.

(b)  “Low-income housing” means housing available at affordable rent to lower income households, as defined in Section 50079.5.

(c)  “Nonprofit corporation” means a nonprofit corporation organized pursuant to the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code), or a limited equity housing cooperative, as defined by Section 11003.4 of the Business and Professions Code.

(d)  “Very low income housing” means housing available at affordable rents to very low income households as defined by Section 50105.

(Added by Stats. 1987, Ch. 1355, Sec. 1.)






CHAPTER 3 - Corporation

52550

(a)  A nonprofit corporation may be formed to carry out the purposes of this part. The corporation is not a state entity and the officers and employees of the corporation are not officers or employees of the state and shall not be subject to state civil service.

(b)  Nothing in this chapter shall be construed to preclude any person from creating other corporations and organizing other partnerships, joint ventures, or associations for the purposes set forth in this part.

(Added by Stats. 1987, Ch. 1355, Sec. 1.)



52551

(a)  (1)  The Governor shall appoint, subject to advice and consent of the Senate, five of the incorporators of the corporation from the categories of persons described in paragraphs (1) to (5), inclusive, of subdivision (b). The Senate Rules Committee shall appoint one of the incorporators of the corporation from the category of persons described in paragraph (7) of subdivision (b), and the Speaker of the Assembly shall appoint one of the incorporators of the corporation from the category of persons described in paragraph (8) of subdivision (b).

(2)  The incorporators shall serve as the initial board of directors of the corporation. The term of office of three of the incorporators shall be for three years, the term of office of two of the initial incorporators shall be for two years, and the term of office of the remaining two initial incorporators shall be for one year, as determined by lot. The Governor shall appoint one of the eight incorporators to serve as the chairperson of the board of directors. All subsequent appointments to the board of directors, including the appointment of the chairperson, shall be for three-year terms and shall be made by the appointing power described in this subdivision from the categories of persons described in subdivision (b).

(b)  The board of directors shall consist of eight members committed to working with nonprofit developers to preserve and expand the state’s supply of low-income and very low income housing and experienced in providing low-income and very low income housing through encouraging greater participation by private investors, nonprofit housing corporations, and local and state governments. The board of directors shall be appointed as specified in subdivision (a) from each of the following categories:

(1)  An elected or appointed official of a city or county with experience in assisting nonprofit housing developers to provide housing for low-income and very low income households.

(2)  A person from the savings and loan, mortgage banking, or commercial banking industry.

(3)  A person knowledgeable about tax, securities, and partnership law as they relate to low-income or very low income housing.

(4)  A person experienced in developing and implementing plans for the repair and rehabilitation of existing low-income or very low income housing.

(5)  A housing consultant experienced in developing and implementing programs utilizing equity capital.

(6)  The Director of Housing and Community Development.

(7)  A person experienced in the management of rental or cooperative housing occupied by low-income or very low income households.

(8)  A person from a nonprofit housing corporation experienced in working with the private sector and public sector to help preserve existing low-income or very low income housing.

(c)  The representation of varied interest groups on the board of directors shall be deemed essential to obtain information for the development of policy and decisions of the board of directors. It shall not be a conflict of interest for individuals from each of the respective categories designated in subdivision (b) to serve as a member of the board of directors. If any board member has a financial interest, as described in Section 87103 of the Government Code, the interest shall be disclosed as a matter of official public record and shall be described with particularity, as determined by the other members of the board of directors. No board member shall make, participate in making, or in anyway attempt to use his or her position to influence, a decision of the board of directors in which he or she knows or has reason to know that he or she has a financial interest.

(d)  Any violation of this section by a board member shall constitute grounds for disqualification as a board member.

(Amended by Stats. 1991, Ch. 259, Sec. 1.)



52552

The initial board of directors shall take whatever actions are necessary or appropriate to establish the corporation, including, but not limited to, the filing of articles of incorporation.

(Added by Stats. 1987, Ch. 1355, Sec. 1.)






CHAPTER 4 - Purposes and Powers of the Corporation

52560

(a)  In order to achieve the objectives and carry out the purposes of this part, the corporation may do all of the following:

(1)  Raise equity funds, from corporations or individuals, for housing and related facilities sponsored by nonprofit housing development corporations organized pursuant to state or federal law, primarily for the benefit of very low income or low-income households.

(2)  Except as provided in paragraph (5), where no local nonprofit housing development corporation exists, plan, initiate, and carry out the acquisition, rehabilitation, acquisition and rehabilitation, or construction of housing and related facilities pursuant to state or federal law, primarily for the benefit of very low income households or low-income households, only to the extent necessary to carry out the purposes of this chapter in raising equity capital.

(3)  Establish accounts necessary to accomplish the developments or projects described in paragraph (1).

(4)  Provide technical assistance to nonprofit corporations, public agencies, and private profit-motivated entities and individuals with respect to housing planning, financing, acquisition, rehabilitation, maintenance, or management to ensure continuation of the existing low-income or very low income housing stock. The corporation may enter into contracts with organizations or individuals receiving technical assistance to provide for payment of services.

(5)  Acquire government subsidized multifamily housing and related facilities, occupied by low-income and very low income households, which are at risk of conversion to market rate housing, or other non low-income use, provided that the conditions set forth in subparagraph (A) , (B), or (C), are met:

(A)  There is no other priority purchaser, as defined in Section 231 of the federal Low Income Housing Preservation and Resident Homeownership Act of 1990 (Public Law 101-625) as it may from time to time be amended, in active negotiation with the owner of the housing at the end of the first 10 months of the sale period.

(B)  No priority purchaser has executed an agreement to purchase the housing within 12 months of the sale period or a priority purchaser cannot fulfill the terms of a purchase agreement.

(C)  There is no local nonprofit organization or public agency qualified purchaser, as defined in Section 241 of the Federal Housing and Community Development Act of 1987 (Public Law 100-242) as it may from time to time be amended.

(b)  In order to carry out the purposes of subdivision (a), the corporation may also do any of the following:

(1)  Enter into limited partnerships with private individuals or private or governmental corporations, agencies, organizations, and institutions.

(2)  Act as manager or general partner of any such partnership, venture, or association.

(3)  Provide technical assistance to nonprofit corporations with respect to the planning, financing, acquisition, rehabilitation, maintenance, or management of low-income or very low income housing proposed to be supported by the corporation.

(4)  Make loans or grants, including grants of interest in housing and related facilities to nonprofit corporations, limited dividend corporations, or other entities for low-income or very low income housing to be supported by the corporation.

(5)  Hire staff or hire or accept the voluntary services of consultants, experts, or advisory boards to aid the corporation in carrying out the purposes of this chapter.

(6)  Engage in any other activities as may be necessary to carry out the purposes of this section.

(c)  In carrying out the purposes and objectives of subdivision (a), the corporation shall do both of the following:

(1)  Give priority to those housing developments which are having trouble attracting private capital at reasonable terms and conditions, including inner-city, rural, and small housing developments serving lower income households and very low income households.

(2)  Seek to ensure that a maximum number of units shall be made available for occupancy by very low income households.

(d)  (1)  It is the intent of the Legislature in amending this section during the 1991–92 Regular Session, to accomplish all of the following:

(A)  To have the corporation encourage, to the greatest degree feasible, community-based priority purchasers to purchase multifamily housing and related facilities occupied by low-income and very low income households that are at risk of conversion to market rate housing and that the acquisition of this housing by the corporation shall only occur with the corporation acting as a buyer of last resort.

(B)  To have the corporation exercise every reasonable effort to transfer title to the housing to a tenant group, community-based nonprofit organization, or public agency within five years from the date the corporation acquires title consistent with the Low Income Housing Preservation and Resident Homeownership Act of 1990 (P.L. 101-625).

(2)  Nothing in this section shall be construed to require the sale of any multifamily housing and related facilities occupied by low-income and very low income households without the consent of the owner.

(Amended by Stats. 1992, Ch. 775, Sec. 1. Effective January 1, 1993.)



52561

(a)  The corporation may arrange for the formation, as separate organizations, of partnerships organized under the laws of this state for the purpose of engaging in any activities that may be performed by the corporation and entering into partnership agreements governing the affairs of the partnerships.

(b)  The partnership is authorized to enter into limited partnerships for the purpose of engaging in the preservation of existing low-income or very low income housing developments or projects in localities throughout the state.

(c)  The corporation shall be a general partner or limited partner in any partnership in which it participates. The capital of the partnership and the contribution of the partners shall be in such amounts and at the times which are set forth in, or pursuant to, the partnership agreement.

(d)  The partnership shall, to the extent feasible, seek maximum participation in the decisionmaking process by the local nonprofit housing corporation.

(e)  The partnership agreement shall contain provisions designed to assure all of the following:

(1)  The partnership participates in low-income and very low income housing developments or projects in a manner designed to encourage the maximum participation in those housing developments by units of local or state government.

(2)  The housing acquired by the partnership shall be preserved for occupancy by lower income households or very low income households for the physical life of the housing if it is economically feasible, as determined by the board of directors of the corporation. In the event that it is not economically feasible to maintain all of the units for lower income households and very low income households, one or more of the rental housing units may be made available for tenancy by households that are not lower income households or very low income households.

(3)  The partnership shall, to the extent feasible, seek those investments for which there is either an inadequate supply of private capital or where private investors are not committed to preserving the housing for low-income households or very low income households for the physical life of the housing.

(4)  Any displacement of any person resulting from the activities of the partnership shall be temporary in nature and necessary for the rehabilitation work. Relocation benefits shall be paid to those persons as part of the project costs.

(f)  The allocation, apportionment, and taxation of income, profits, losses, and deductions among partners shall be governed by the laws otherwise applicable to those allocations and apportionments.

(Added by Stats. 1987, Ch. 1355, Sec. 1.)






CHAPTER 5 - Reports and Audits

52560

(a)  In order to achieve the objectives and carry out the purposes of this part, the corporation may do all of the following:

(1)  Raise equity funds, from corporations or individuals, for housing and related facilities sponsored by nonprofit housing development corporations organized pursuant to state or federal law, primarily for the benefit of very low income or low-income households.

(2)  Except as provided in paragraph (5), where no local nonprofit housing development corporation exists, plan, initiate, and carry out the acquisition, rehabilitation, acquisition and rehabilitation, or construction of housing and related facilities pursuant to state or federal law, primarily for the benefit of very low income households or low-income households, only to the extent necessary to carry out the purposes of this chapter in raising equity capital.

(3)  Establish accounts necessary to accomplish the developments or projects described in paragraph (1).

(4)  Provide technical assistance to nonprofit corporations, public agencies, and private profit-motivated entities and individuals with respect to housing planning, financing, acquisition, rehabilitation, maintenance, or management to ensure continuation of the existing low-income or very low income housing stock. The corporation may enter into contracts with organizations or individuals receiving technical assistance to provide for payment of services.

(5)  Acquire government subsidized multifamily housing and related facilities, occupied by low-income and very low income households, which are at risk of conversion to market rate housing, or other non low-income use, provided that the conditions set forth in subparagraph (A) , (B), or (C), are met:

(A)  There is no other priority purchaser, as defined in Section 231 of the federal Low Income Housing Preservation and Resident Homeownership Act of 1990 (Public Law 101-625) as it may from time to time be amended, in active negotiation with the owner of the housing at the end of the first 10 months of the sale period.

(B)  No priority purchaser has executed an agreement to purchase the housing within 12 months of the sale period or a priority purchaser cannot fulfill the terms of a purchase agreement.

(C)  There is no local nonprofit organization or public agency qualified purchaser, as defined in Section 241 of the Federal Housing and Community Development Act of 1987 (Public Law 100-242) as it may from time to time be amended.

(b)  In order to carry out the purposes of subdivision (a), the corporation may also do any of the following:

(1)  Enter into limited partnerships with private individuals or private or governmental corporations, agencies, organizations, and institutions.

(2)  Act as manager or general partner of any such partnership, venture, or association.

(3)  Provide technical assistance to nonprofit corporations with respect to the planning, financing, acquisition, rehabilitation, maintenance, or management of low-income or very low income housing proposed to be supported by the corporation.

(4)  Make loans or grants, including grants of interest in housing and related facilities to nonprofit corporations, limited dividend corporations, or other entities for low-income or very low income housing to be supported by the corporation.

(5)  Hire staff or hire or accept the voluntary services of consultants, experts, or advisory boards to aid the corporation in carrying out the purposes of this chapter.

(6)  Engage in any other activities as may be necessary to carry out the purposes of this section.

(c)  In carrying out the purposes and objectives of subdivision (a), the corporation shall do both of the following:

(1)  Give priority to those housing developments which are having trouble attracting private capital at reasonable terms and conditions, including inner-city, rural, and small housing developments serving lower income households and very low income households.

(2)  Seek to ensure that a maximum number of units shall be made available for occupancy by very low income households.

(d)  (1)  It is the intent of the Legislature in amending this section during the 1991–92 Regular Session, to accomplish all of the following:

(A)  To have the corporation encourage, to the greatest degree feasible, community-based priority purchasers to purchase multifamily housing and related facilities occupied by low-income and very low income households that are at risk of conversion to market rate housing and that the acquisition of this housing by the corporation shall only occur with the corporation acting as a buyer of last resort.

(B)  To have the corporation exercise every reasonable effort to transfer title to the housing to a tenant group, community-based nonprofit organization, or public agency within five years from the date the corporation acquires title consistent with the Low Income Housing Preservation and Resident Homeownership Act of 1990 (P.L. 101-625).

(2)  Nothing in this section shall be construed to require the sale of any multifamily housing and related facilities occupied by low-income and very low income households without the consent of the owner.

(Amended by Stats. 1992, Ch. 775, Sec. 1. Effective January 1, 1993.)



52561

(a)  The corporation may arrange for the formation, as separate organizations, of partnerships organized under the laws of this state for the purpose of engaging in any activities that may be performed by the corporation and entering into partnership agreements governing the affairs of the partnerships.

(b)  The partnership is authorized to enter into limited partnerships for the purpose of engaging in the preservation of existing low-income or very low income housing developments or projects in localities throughout the state.

(c)  The corporation shall be a general partner or limited partner in any partnership in which it participates. The capital of the partnership and the contribution of the partners shall be in such amounts and at the times which are set forth in, or pursuant to, the partnership agreement.

(d)  The partnership shall, to the extent feasible, seek maximum participation in the decisionmaking process by the local nonprofit housing corporation.

(e)  The partnership agreement shall contain provisions designed to assure all of the following:

(1)  The partnership participates in low-income and very low income housing developments or projects in a manner designed to encourage the maximum participation in those housing developments by units of local or state government.

(2)  The housing acquired by the partnership shall be preserved for occupancy by lower income households or very low income households for the physical life of the housing if it is economically feasible, as determined by the board of directors of the corporation. In the event that it is not economically feasible to maintain all of the units for lower income households and very low income households, one or more of the rental housing units may be made available for tenancy by households that are not lower income households or very low income households.

(3)  The partnership shall, to the extent feasible, seek those investments for which there is either an inadequate supply of private capital or where private investors are not committed to preserving the housing for low-income households or very low income households for the physical life of the housing.

(4)  Any displacement of any person resulting from the activities of the partnership shall be temporary in nature and necessary for the rehabilitation work. Relocation benefits shall be paid to those persons as part of the project costs.

(f)  The allocation, apportionment, and taxation of income, profits, losses, and deductions among partners shall be governed by the laws otherwise applicable to those allocations and apportionments.

(Added by Stats. 1987, Ch. 1355, Sec. 1.)









PART 7 - SOLAR AND ENERGY CONSERVATION MORTGAGE CORPORATION

CHAPTER 1 - Legislative Findings and Intent

53000

This part may be cited as the Solar and Energy Conservation Mortgage Corporation Act of 1981.

(Added by Stats. 1981, Ch. 1033.)



53001

The Legislature hereby determines that:

(a)  There is a national policy of reducing demand for nonrenewable energy sources, recognition of which is especially important to the economic welfare of California residents and is, therefore, an important state policy goal.

(b)  Widespread purchase, installation, and use of effective energy conservation measures in designated buildings is a particularly promising and expeditious manner in which this goal may be pursued.

(c)  The provisions of this part are intended to provide a flexible, practicable, and effective program for the financing of solar and energy conservation measures in buildings throughout the state.

(Added by Stats. 1981, Ch. 1033.)



53002

The Legislature further declares its intention that the provisions of this part be interpreted and implemented in a manner which will accomplish the following:

(a)  Maintain a high level of diversity and competition among businesses and institutions which finance energy conservation measures and structural improvements.

(b)  Help to reduce the dependence of California on imported and nonrenewable energy sources, as well as to hold down increases in the cost of energy.

(c)  Encourage the movement of private capital into renewable energy and conservation investments, thereby eliminating or reducing the need to place additional burdens on California taxpayers and utility ratepayers, through creation of a secondary mortgage market instrumentality for the purchase of energy related loans.

(d)  Develop impetus toward creation of new jobs for California workers in the renewable energy, conservation, and building industries.

(e)  Help provide secure, progressive investment opportunities for financial institutions, insurance companies, pension funds, and other private investors in the fields of energy conservation and building improvement.

(Added by Stats. 1981, Ch. 1033.)






CHAPTER 2 - Definitions

53050

Unless the context otherwise requires and so stipulates, the definitions provided in this chapter shall govern construction of this part.

(Added by Stats. 1981, Ch. 1033.)



53052

“Corporation” means the Solar and Energy Conservation Mortgage Corporation, also known as “Sunny Mac,” created by this part.

(Added by Stats. 1981, Ch. 1033.)



53054

“Energy conservation measure” means any one or more of the following:

(a)  A device, system, or design that utilizes solar energy or wind power for water heating, space heating or cooling, or the generation of electricity.

(b)  Ceiling, attic, wall, or floor insulation.

(c)  Storm windows and doors, multi-glazed windows and doors, and heat-absorbing or heat-reflective glazed windows and door materials, which substantially reduce the energy needed for space heating and cooling.

(d)  Such other measures or devices as may reasonably be deemed energy conservation enhancements or structural improvements.

(Added by Stats. 1981, Ch. 1033.)



53056

“Financial institution” means any commercial bank, trust company, savings and loan association, credit union, insurance company, industrial loan company, mortgage banker, or California business and industrial development company, in this state.

(Added by Stats. 1981, Ch. 1033.)



53058

“Financing” means to lend money for the purpose of purchasing, leasing, installing, or constructing energy conservation measures.

(Added by Stats. 1981, Ch. 1033.)



53060

“Holder-in-due course,” means the purchaser of a loan or loans from a financial institution that participates in, arranges, or finances a loan pursuant to the provisions of this part, and who takes the loan instrument:

(a)  For value;

(b)  In good faith; and

(c)  Without notice that it is overdue or has been dishonored or of any defense against or claim to it on the part of any person.

(Added by Stats. 1981, Ch. 1033.)



53062

“Structural improvements” means alterations or additions to a designated building intended to enhance energy conservation and efficiency of building space utilization.

(Added by Stats. 1981, Ch. 1033.)






CHAPTER 3 - Purpose and Organization

53100

The corporation created by this part shall be known as “Sunny Mac.”

(Added by Stats. 1981, Ch. 1033.)



53101

The Solar and Energy Conservation Mortgage Corporation is hereby created for the following purposes:

(a)  To facilitate financing of energy conservation measures and structural improvements.

(b)  To provide liquidity for loans made by member financial institutions for such purpose.

(c)  To provide that such loans shall be financed by private capital to the maximum extent feasible.

(Added by Stats. 1981, Ch. 1033.)



53102

The corporation shall have common stock, without par value, which shall be vested with all voting rights, each share being entitled to one vote with rights of cumulative voting. Shares may be held beneficially and of record only by member financial institutions, shall be transferable only on the books of the corporation, and shall be subject to the following conditions:

(a)  The board of directors of the corporation shall, from time to time, establish a stated value for shares issued and sold by it, and a minimum number of shares which shall be owned by any member financial institution. The minimum number of shares shall be the higher of (1) a fixed minimum per member financial institutions and (2) a minimum expressed as a percentage of such member’s sales of loans to the corporation.

(b)  Dividends may be declared by the board of directors, in its discretion, to be paid by the corporation to the holders of its common stock, but in any one fiscal year the aggregate amount of cash dividends paid on account of any share of stock shall not exceed the percentage dividend rate paid for that year by the Federal Home Loan Bank of San Francisco.

(c)  If the corporation’s dividend rate in any one year does not equal the dividend rate paid for that year by the Federal Home Loan Bank of San Francisco, the difference in these rates may be applied to the corporation’s dividend rate in any subsequent year, even if it would mean exceeding that dividend rate for that year.

(Added by Stats. 1981, Ch. 1033.)



53103

The board of directors of the corporation shall consist of seven members, selected and appointed as follows:

(a)  One member, representing the public interest, for a term of four years, appointed by the Governor.

(b)  One member, for a term of four years, appointed by the State Treasurer.

(c)  One member, representing the solar energy industry, for a term of three years, appointed by the Secretary of the Business, Transportation and Housing Agency.

(d)  Four members, for terms of two years, elected by the stockholders of the corporation.

(Added by Stats. 1981, Ch. 1033.)



53104

The members of the board shall annually elect a chairman from among their membership.

(Added by Stats. 1981, Ch. 1033.)



53105

In order to expedite the startup of the corporation, the four members representing the stockholders shall initially be appointed by the Secretary of the Business, Transportation and Housing Agency. These members will serve until the first stockholders’ meeting, at which point they will be replaced by elected members.

(Added by Stats. 1981, Ch. 1033.)



53106

On or before February 1, 1982, the Governor, the State Treasurer, and the Secretary of Business, Transportation and Housing shall appoint the directors authorized under Sections 53103 and 53105. These directors shall call the first general shareholders’ meeting not later than May 30, 1983, at which time the shareholders of record shall elect the directors authorized by subdivision (f) of Section 53103.

(Added by Stats. 1981, Ch. 1033.)



53108

For the purposes set forth in this chapter, the corporation is authorized pursuant to commitments, or otherwise, to purchase, service, sell, lend on the security of, or otherwise deal in, any loans or advances of credit made for financing energy conservation measures. To be eligible for purchase, the loan shall be secured and comply with such other standards as required by the corporation.

(Added by Stats. 1981, Ch. 1033.)



53109

For the purposes set forth in this chapter, the corporation is authorized to borrow money through the issuance of notes, bonds, debentures, mortgage trust certificates, or any other security or secondary mortgage market instrument and shall have such other corporate powers as permitted under Section 207 of the Corporations Code.

(Added by Stats. 1981, Ch. 1033.)



53110

Any financial institution may apply to the corporation to become a member financial institution. The corporation shall establish standards and procedures for qualification as a member financial institution, from which the corporation shall purchase loans made for the purposes set forth in this part.

(Added by Stats. 1981, Ch. 1033.)



53111

Any purchases of loans made by the corporation pursuant to the provisions of this part, for value, in good faith and without actual and written notice of any adverse claims against the loans, shall place the corporation in the status of holder-in-due course of the loans.

(Added by Stats. 1981, Ch. 1033.)



53112

Any mortgage trust certificates, mortgage-backed bonds, mortgage-backed passthrough certificates, or other obligations of the corporation secured by the loans and related deeds of trust purchased by the corporation shall be a legal investment for every executor, administrator, trustee, guardian, conservator of a natural person, receiver, fiduciary, public corporation, political subdivision, public instrumentality, charitable institution, educational and eleemosynary institution, bank, savings bank, trust company, financial institution, insurance company, public or private pension fund or profit sharing trust, or cemetery association, without court order.

(Added by Stats. 1981, Ch. 1033.)



53113

The corporation may accept and administer grants, subsidies, loans, loan guarantees, and other special programs as may be established for that purpose by the Public Utilities Commission, State Energy Resources Conservation and Development Commission, or any other federal or state agency. However, the corporation shall not be required to accept any administration which would require operation at a loss to the corporation.

(Added by Stats. 1981, Ch. 1033.)









PART 8 - ALLOCATION OF HOUSING BOND REVENUES

53130

(a) Moneys deposited in the Roberti Affordable Housing Fund from the sale of bonds pursuant to Part 9 (commencing with Section 53150) shall be allocated for expenditure in accordance with the following schedule:

(1) Two hundred million dollars ($200,000,000) shall be transferred to the Rental Housing Construction Fund to be expended for the programs authorized by Chapter 9 (commencing with Section 50735) of Part 2, except Sections 50738.5 and 50745.1.

(2) Twenty-five million dollars ($25,000,000) shall be transferred to the Housing Rehabilitation Loan Fund to be expended for the purpose of making deferred-payment loans to acquire and rehabilitate residential hotels, as authorized by Section 50670.

(3) Twenty-five million dollars ($25,000,000) shall be transferred to the Emergency Housing and Assistance Fund to be expended for the programs authorized by Chapter 11.5 (commencing with Section 50800) of Part 2.

(4) Fifteen million dollars ($15,000,000) shall be transferred to the Family Housing Demonstration Account to be expended for the programs authorized by Chapter 15 (commencing with Section 50880) of Part 2 of Division 31 of the Health and Safety Code.

(5) Ten million dollars ($10,000,000) shall be transferred to the department for expenditure for the development of migrant farm labor centers authorized by Chapter 8.5 (commencing with Section 50710) of Part 2 of Division 31 of the Health and Safety Code.

(6) Twenty-five million dollars ($25,000,000) shall be transferred to the Home Purchase Assistance Fund to be expended for programs authorized by Chapter 6.8 (commencing with Section 51341) of Part 2 of Division 31 of the Health and Safety Code.

(b) Moneys deposited in the Roberti Affordable Housing Fund from the sale of bonds pursuant to Part 10 (commencing with Section 53190) shall be allocated for expenditure in accordance with the following schedule:

(1) One hundred million dollars ($100,000,000) shall be transferred to the Rental Housing Construction Fund to be expended for the programs authorized by Chapter 9 (commencing with Section 50735) of Part 2, except Sections 50738.5 and 50745.1.

(2) Fifteen million dollars ($15,000,000) shall be transferred to the Housing Rehabilitation Loan Fund to be expended for the purpose of making deferred-payment loans to acquire and rehabilitate residential hotels, as authorized by Section 50670.

(3) Ten million dollars ($10,000,000) shall be transferred to the Emergency Housing and Assistance Fund to be expended for the programs authorized by Chapter 11.5 (commencing with Section 50800) of Part 2.

(4) Twenty-five million dollars ($25,000,000) shall be transferred to the Home Purchase Assistance Fund to be expended for programs authorized by Chapter 6.8 (commencing with Section 51341) of Part 2.

(c) No portion of any of the moneys allocated pursuant to this section may be expended for project operating costs, except that this section does not preclude expenditures for operating costs from reserves required to be maintained by or on behalf of the project sponsor.

(Amended by Stats. 2002, Ch. 26, Sec. 7. Effective April 22, 2002. Operative after November 5, 2002 (Prop. 46 was adopted) by Sec. 9 of Ch. 26.)



53131

Notwithstanding other provisions of law, any money which may be repaid or rebated to any fund specified in Section 53130 in connection with a program funded pursuant to Section 53130 shall be retained in that fund and shall be utilized for the purposes permitted by that fund as amended by the act which enacts this chapter.

(Added by Stats. 1988, Ch. 30, Sec. 7. Effective March 14, 1988.)



53133

Notwithstanding other provisions of law, moneys deposited in any fund pursuant to Section 53130 shall only be expended for housing programs or those portions of housing programs authorized by law which serve households specified in Sections 50079.5 and 50105, respectively, in accordance with program requirements.

(Added by Stats. 1988, Ch. 30, Sec. 7. Effective March 14, 1988.)



53134

In addition to any other reports required by law, the department shall include within the annual report required by Section 50408 information on the utilization of bond proceeds authorized by this part.

(Added by Stats. 1988, Ch. 30, Sec. 7. Effective March 14, 1988.)



53135

In addition to any other reports required by law, the agency shall include within the annual report required by Section 51005 information on the utilization of bond proceeds authorized by this part.

(Added by Stats. 1988, Ch. 30, Sec. 7. Effective March 14, 1988.)



53136

The agency or the department may execute, in accordance with Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, contracts and related instruments in connection with administration of any program specified in Section 53130 for activities which may include, but are not limited to, the following:

(a)  Preparation of regulations and guidelines necessary to administer the programs.

(b)  Evaluation, ranking, and award of funds for projects and housing developments.

(c)  Preparation of contracts and contract administration.

(d)  Disbursement of funds and accounting of moneys.

(e)  Loan origination and servicing.

(f)  Monitoring of projects and housing developments.

(g)  Issuance or marketing of bonds, including procurement of financial consultants, underwriters, actuaries, bond counsel, and computer and printing services.

(Added by Stats. 1988, Ch. 30, Sec. 7. Effective March 14, 1988.)






PART 9 - HOUSING AND HOMELESS BOND ACT OF 1988

CHAPTER 1 - General Provisions

53150

This part shall be known and may be cited as the Housing and Homeless Bond Act of 1988.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53151

As used in this part, the following terms have the following meanings:

(a)  “Bond” means a bond, authorized by Section 53170, that is tax exempt under both state and federal law, or a bond that is tax exempt under state law and taxable under federal law.

(b) “Committee” means the Housing Committee created pursuant to Section 53172.

(c)  “Fund” means the Home Building and Rehabilitation Fund created pursuant to Section 53160.

(Amended by Stats. 1989, Ch. 1193, Sec. 2.)






CHAPTER 2 - Home Building and Rehabilitation Fund

53160

The proceeds of bonds issued and sold pursuant to this part shall be deposited in the Roberti Affordable Housing Fund, which is hereby created. Moneys in the fund shall be allocated and utilized in accordance with Part 8 (commencing with Section 53130).

(Amended by Stats. 1990, Ch. 577, Sec. 19. Effective September 5, 1990.)






CHAPTER 3 - Fiscal Provisions

53170

Bonds in the total amount of three hundred million dollars ($300,000,000), exclusive of refunding bonds issued pursuant to Section 53170.5, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this part and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53170.5

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of these bonds shall include the approval of any bonds issued to refund any bonds originally issued or previously issued refunding bonds.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53171

The bonds authorized by this part shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this part and are hereby incorporated in this part as though set forth in full in this part.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53172

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this part, the Housing Committee is hereby created. For purposes of this part, the Housing Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Controller, the Treasurer, the Director of Finance, the Director of the Department of Housing and Community Development, and the Executive Director of the California Housing Finance Agency, or their designated representatives. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the Department of Housing and Community Development is designated as the “board” for programs administered by the department and the California Housing Finance Agency is designated as the “board” for programs administered by the agency.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53173

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this part in order to carry out the actions specified in Part 8 (commencing with Section 53130) as added by Senate Bill No. 1692 of the 1987–88 Regular Session, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53174

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53175

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this part, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this part, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 53176, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53176

For the purposes of carrying out this part, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this part. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds for the purpose of carrying out this part.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53176.2

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 14.)



53176.5

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for purposes of carrying out the provisions of this chapter. The amount of the request shall not exceed the amount of unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The board shall execute any documents which are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated to the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53177

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)



53178

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this part are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1988, Ch. 48, Sec. 1. Approved November 8, 1988, by adoption of Proposition 84.)









PART 10 - HOUSING AND HOMELESS BOND ACT OF 1990

CHAPTER 1 - General Provisions

53180

This part shall be known and may be cited as the Housing and Homeless Bond Act of 1990.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53181

As used in this part, the following terms have the following meanings:

(a) “Committee” means the Housing Committee created pursuant to Section 53202.

(b) “Fund” means the Home Building and Rehabilitation Fund created pursuant to Section 53190.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)






CHAPTER 2 - Home Building and Rehabilitation Fund

53190

The proceeds of bonds issued and sold pursuant to this part shall be deposited in the Home Building and Rehabilitation Fund. Moneys in the fund shall be allocated and utilized in accordance with Part 8 (commencing with Section 53130), as added by Senate Bill 1692 of the 1987–88 Regular Session.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)






CHAPTER 3 - Fiscal Provisions

53200

Bonds in the total amount of one hundred fifty million dollars ($150,000,000), exclusive of refunding bonds issued pursuant to Section 53201, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this part and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53201

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of these bonds shall include the approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53202

The bonds authorized by this part shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this part and are hereby incorporated in this part as though set forth in full in this part.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53203

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this part, the Housing Committee is hereby created. For purposes of this part, the Housing Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Controller, the Treasurer, the Director of Finance, the Director of the Department of Housing and Community Development, and the Executive Director of the California Housing Finance Agency, or their designated representatives. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the Department of Housing and Community Development is designated as the “board” for programs administered by the department and the California Housing Finance Agency is designated as the “board” for programs administered by the agency.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53204

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this part in order to carry out the actions specified in Part 8 (commencing with Section 53130) as added by Senate Bill 1692 of the 1987–88 Regular Session, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53205

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53206

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this part, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this part, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 53207, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53207

For the purposes of carrying out this part, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this part. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds for the purpose of carrying out this part.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53207.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 15.)



53208

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out the provisions of this chapter. The amount of the request shall not exceed the amount of unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The board shall execute such documents as are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)



53209

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this part are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1988, Ch. 48, Sec. 2. Approved June 5, 1990, by adoption of Proposition 107.)









PART 11 - HOUSING AND EMERGENCY SHELTER TRUST FUND ACT OF 2002

CHAPTER 1 - General Provisions

53500

This part shall be known and may be cited as the Housing and Emergency Shelter Trust Fund Act of 2002.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53501

As used in this part, the following terms have the following meanings:

(a) “Committee” means the Housing Finance Committee created pursuant to Section 53524.

(b) “Fund” means the Housing and Emergency Shelter Trust Fund created pursuant to Section 53520.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)






CHAPTER 2 - Housing and Emergency Shelter Trust Fund

53520

The proceeds of bonds issued and sold pursuant to this part shall be deposited in the Housing and Emergency Shelter Trust Fund, which is hereby created. Money in the fund shall be allocated and utilized in accordance with Chapter 4 (commencing with Section 53533).

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)






CHAPTER 3 - Fiscal Provisions

53521

Bonds in the total amount of two billion one hundred million dollars ($2,100,000,000) exclusive of refunding bonds, or so much thereof as is determined necessary and feasible by the committee in order to effectuate this part or to conduct an effective sale, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this part and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid legally and binding obligation of the state, and the full faith and credit of the state is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53522

Any bonds issued and sold pursuant to this part may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of bonds described in this chapter shall include the approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53523

(a) The bonds authorized by this part shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code) and all of the other provisions of that law apply to the bonds and to this part and are hereby incorporated in this part as though set forth in full in this part.

(b) Pursuant to the State General Obligation Bond Law, the cost of bond issuance shall be paid out of the bond proceeds. These costs shall be shared proportionally by each program funded through this chapter.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53524

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this part, the Housing Finance Committee is hereby created. For purposes of this part, the Housing Finance Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Controller, the Treasurer, the Director of Finance, the Secretary of Business, Consumer Services and Housing, the Director of Housing and Community Development, and the Executive Director of the California Housing Finance Agency, or their designated representatives. The Treasurer shall serve as the chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the department is designated the “board” for programs administered by the department, and the agency is the “board” for programs administered by the agency.

(Amended by Stats. 2013, Ch. 352, Sec. 383. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



53525

Upon request of the board stating that funds are needed for the purposes of this chapter, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this part in order to carry out the actions specified in Chapter 4 (commencing with Section 53533) and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53526

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53527

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund, for the purposes of this part, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this part, as the principal and interest become due and payable.

(b) The sum necessary to carry out the provisions of Section 53528, appropriated without regard to fiscal years.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53528

For the purposes of carrying out this part, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold for the purpose of carrying out this part. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund from money received from the sale of bonds for the purpose of carrying out this part.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53529

Notwithstanding any other provision of this part, or of the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this part that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53530

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this part. The amount of the request shall not exceed the amount of unsold bonds that the committee has by resolution authorized to be sold for the purpose of carrying out this part. The board shall execute any documents that are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this part.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53531

All money deposited in the fund that is derived from premiums and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)



53532

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this part are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2002, Ch. 26, Sec. 8. Approved November 5, 2002, by adoption of Proposition 46.)






CHAPTER 4 - Allocation of Housing Bond Revenues

53533

(a) Moneys deposited in the fund from the sale of bonds pursuant to this part shall be allocated for expenditure in accordance with the following schedule:

(1) Nine hundred ten million dollars ($910,000,000) shall be transferred to the Housing Rehabilitation Loan Fund to be expended for the Multifamily Housing Program authorized by Chapter 6.7 (commencing with Section 50675) of Part 2, except for the following:

(A) Fifty million dollars ($50,000,000) shall be transferred to the Preservation Opportunity Fund and, notwithstanding Section 13340 of the Government Code, is continuously appropriated without regard to fiscal years for the preservation of at-risk housing pursuant to Chapter 5 (commencing with Section 50600) of Part 2.

(B) Twenty million dollars ($20,000,000) shall be used for nonresidential space for supportive services, including, but not limited to, job training, health services, and child care within, or immediately proximate to, projects to be funded under the Multifamily Housing Program. This funding shall be in addition to any applicable per-unit or project loan limits and may be in the form of a grant. Service providers shall ensure that services are available to project residents on a priority basis over the general public.

(C) Twenty-five million dollars ($25,000,000) shall be used for matching grants to local housing trust funds pursuant to Section 50843.

(D) Fifteen million dollars ($15,000,000) shall be used for student housing through the Multifamily Housing Program, subject to the following provisions:

(i) The department shall give first priority for projects on land owned by a University of California or California State University campus. Second priority shall be given to projects located within one mile of a University of California or California State University campus that is suffering from a severe shortage of housing and limited availability of developable land as determined by the department. Those determinations shall be set forth in the Notice of Funding Availability and shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(ii) All funds shall be matched on a one-to-one basis from private sources or by the University of California or California State University. For the purposes of this subparagraph, “University of California” includes the Hastings College of the Law.

(iii) Occupancy for the units shall be restricted to students enrolled on a full-time basis in the University of California or California State University.

(iv) Income eligibility pursuant to the Multifamily Housing Program shall be established by verification of the combined income of the student and his or her family.

(v) Any funds not used for this purpose within 24 months of the date that the funds are made available shall be awarded pursuant to subdivision (a) for the Downtown Rebound Program as set forth in paragraph (3) of subdivision (a) of Section 50898.1.

(E) Any funds not encumbered for the purposes set forth in this paragraph, except subparagraph (D), within 30 months of availability shall revert to the Housing Rehabilitation Loan Fund created by Section 50661 for general use in the Multifamily Housing Program.

(2) One hundred ninety-five million dollars ($195,000,000) shall be transferred to the Emergency Housing and Assistance Fund to be expended for the Emergency Housing and Assistance Program authorized by Chapter 11.5 (commencing with Section 50800) of Part 2 and for supportive housing purposes specified in paragraph (3).

(3) One hundred ninety-five million dollars ($195,000,000) shall be transferred to the Housing Rehabilitation Loan Fund to be expended for supportive housing projects under the Multifamily Housing Program authorized by Chapter 6.7 (commencing with Section 50675) of Part 2, to serve individuals and households moving from emergency shelters or transitional housing or those at risk of homelessness.

(4) Two hundred million dollars ($200,000,000) shall be transferred to the Joe Serna, Jr. Farmworker Housing Grant Fund to be expended for farmworker housing programs authorized by Chapter 3.2 (commencing with Section 50517.5) of Part 2, except for the following:

(A) Twenty-five million dollars ($25,000,000) shall be used for projects that serve migratory agricultural workers as defined in subdivision (i) of Section 7602 of Title 25 of the California Code of Regulations. If, after July 1, 2003, funds remain after the approval of all feasible applications, the department shall be deemed an eligible recipient for the purposes of reconstructing migrant centers operated through the Office of Migrant Services pursuant to Chapter 8.5 (commencing with Section 50710) that would otherwise be scheduled for closure due to health or safety considerations or are in need of significant repairs to ensure the health and safety of the residents. Of the moneys allocated by this subparagraph, the department shall receive fifteen million dollars ($15,000,000) for these purposes subject to the following conditions and requirements:

(i) The amount available to the department as a recipient shall be limited to ten million seven hundred thousand dollars ($10,700,000) prior to September 1, 2006. The department may receive up to four million three hundred thousand dollars ($4,300,000) in additional funds after that date and prior to July 1, 2007, to the extent that unencumbered funds are available.

(ii) The department shall make at least eight million one hundred fifty-nine thousand dollars ($8,159,000) available for flexible loans and grants for projects that serve migratory agricultural workers pursuant to subdivision (a) of Section 50517.10. These funds shall be available for encumbrance until September 1, 2006.

(iii) Any funds allocated by this subparagraph remaining unencumbered on July 1, 2007, shall revert for general use in the Joe Serna, Jr. Farmworker Housing Grant Program.

(B) Twenty million dollars ($20,000,000) shall be used for developments that also provide health services to the residents. Recipients of these funds shall be required to provide ongoing monitoring of funded developments to ensure compliance with the requirements of the Joe Serna, Jr. Farmworker Housing Grant Program. Projects receiving funds through this allocation shall be ineligible for funding through the Joe Serna, Jr. Farmworker Housing Grant Program.

(C) Except as provided in subparagraph (A), funds not encumbered for the purposes set forth in this paragraph within 30 months of availability shall revert for general use in the Joe Serna, Jr. Farmworker Housing Grant Program.

(5) Two hundred five million dollars ($205,000,000) shall be transferred to the Self-Help Housing Fund. Notwithstanding Section 13340 of the Government Code and Section 50697.1, these funds are hereby continuously appropriated without regard to fiscal years to the department to be expended for the purposes of the CalHome Program authorized by Chapter 6 (commencing with Section 50650) of Part 2, except for the following:

(A) Seventy-five million dollars ($75,000,000) shall be transferred to the Building Equity and Growth in Neighborhoods Fund to be used for the Building Equity and Growth in Neighborhoods (BEGIN) Program pursuant to Chapter 4.5 (commencing with Section 50860) of Part 1.

(B) Five million dollars ($5,000,000) shall be used to provide grants to cities, counties, cities and counties, and nonprofit organizations to provide grants for lower income tenants with disabilities for the purpose of making exterior modifications to rental housing in order to make that housing accessible to persons with disabilities. For the purposes of this subparagraph, “exterior modifications” includes modifications that are made to entryways or to common areas of the structure or property. The program provided for under this subparagraph shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code.

(C) Ten million dollars ($10,000,000) shall be expended for construction management under the California Self-Help Housing Program pursuant to subdivision (b) of Section 50696.

(D) Any funds not encumbered for the purposes set forth in this paragraph within 30 months of availability shall revert for general use in the CalHome Program.

(6) Five million dollars ($5,000,000) shall be transferred to the Housing Rehabilitation Loan Fund to be expended for capital expenditures in support of local code enforcement and compliance programs. This allocation shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Title 2 of the Government Code. If the moneys allocated pursuant to this paragraph are not expended within three years after being transferred, the department may, in its discretion, transfer the moneys to the Housing Rehabilitation Loan Fund to be expended for the Multifamily Housing Program.

(7) Two hundred ninety million dollars ($290,000,000) shall be transferred to the Self-Help Housing Fund. Notwithstanding Section 50697.1, these funds are hereby continuously appropriated to the agency to be expended for the purposes of the California Homebuyer’s Downpayment Assistance Program authorized by Chapter 11 (commencing with Section 51500) of Part 3, except for the following:

(A) Fifty million dollars ($50,000,000) shall be transferred to the School Facilities Fee Assistance Fund as provided by subdivision (a) of Section 51453 to be used for the Homebuyer Down Payment Assistance Program of 2002 established by Section 51451.5.

(B) Eighty-five million dollars ($85,000,000) shall be transferred to the California Housing Loan Insurance Fund to be used for purposes of Part 4 (commencing with Section 51600). The agency may transfer these moneys as often as quarterly in amounts that shall not exceed the dollar amount of new insurance written by the agency during the preceding quarter for loans for the purchase of homes made to owner-occupant borrowers with incomes not exceeding 120 percent of the area median income, divided by the risk-to-capital ratio required for the maintenance of satisfactory credit ratings from nationally recognized credit rating services.

(C) (i) Twelve million five hundred thousand dollars ($12,500,000) shall be reserved for downpayment assistance to low-income first-time home buyers who, as documented to the agency by a nonprofit organization certified and funded to provide home ownership counseling by a federally funded national nonprofit corporation, are purchasing a residence in a community revitalization area targeted by the nonprofit organization and who have received home ownership counseling from the nonprofit organization. Community revitalization areas shall be limited to targeted neighborhoods identified by qualified nonprofit organizations as those neighborhoods in need of economic stimulation, renovation, and rehabilitation through efforts that include increased home ownership opportunities for low-income families.

(ii) Effective January 1, 2004, 50 percent of the funds available pursuant to clause (i) shall be available for downpayment assistance in an amount not to exceed 6 percent of the home sale price.

(iii) After 12 months of availability, if more than 50 percent of the funds set aside pursuant to clause (ii) have been encumbered, the agency shall discontinue that program and make all remaining funds available for downpayment assistance pursuant to clause (i). If, however, less than 50 percent of the funds allocated pursuant to clause (ii) are encumbered after that 12-month period, the agency may, at its sole discretion, either make all remaining funds provided pursuant to clause (i) available for the purpose of clause (ii), or may continue to implement clause (ii) until all of the funds allocated for that purpose as of January 1, 2004, have been encumbered.

(D) Twenty-five million dollars ($25,000,000) shall be used for downpayment assistance pursuant to Section 51505. After 18 months of availability, if the agency determines that the funds set aside pursuant to this section will not be utilized for purposes of Section 51505, these funds shall be available for the general use of the agency for the purposes of the California Homebuyer’s Downpayment Assistance Program, but may also continue to be available for the purposes of Section 51505.

(E) Funds not utilized for the purposes set forth in subparagraphs (B) and (C) within 30 months shall revert for general use in the California Homebuyer’s Downpayment Assistance Program.

(8) One hundred million dollars ($100,000,000) shall be transferred to the Jobs Housing Improvement Account to be expended as capital grants to local governments for increasing housing pursuant to enabling legislation. If the enabling legislation fails to become law in the 2001–02 Regular Session of the Legislature, the specified allocation for this program shall be void and the funds shall revert for general use in the Multifamily Housing Program as specified in paragraph (1) of subdivision (a).

(b) No portion of the moneys allocated pursuant to this section may be expended for project operating costs, except that this section does not preclude expenditures for operating costs from reserves required to be maintained by or on behalf of the project sponsor.

(c) The Legislature may, from time to time, amend the provisions of law related to programs to which funds are, or have been, allocated pursuant to this section for the purpose of improving the efficiency and effectiveness of the program, or for the purpose of furthering the goals of the program.

(d) The Bureau of State Audits shall conduct periodic audits to ensure that bond proceeds are awarded in a timely fashion and in a manner consistent with this part, and that awardees of bond proceeds are using funds in compliance with applicable provisions of this part.

(Amended by Stats. 2011, Ch. 541, Sec. 1. Effective January 1, 2012.)



53534

(a)  The Legislature finds and declares all of the following:

(1)  The projected budget deficit for the 2003–04 fiscal year represents the largest fiscal imbalance in California history. This imbalance necessitates drastic actions not ordinarily contemplated in usual budget years.

(2)  In order to address the budgetary imbalance it is necessary to find and cancel General Fund commitments where possible so as to reduce General Fund obligations.

(3)  The creation of affordable housing is extraordinarily difficult, necessitating, among other things, the acquisition of suitable sites, the design and engineering of the facility and securing multiple sources of private and public financing. In addition, affordable housing development also frequently encounters difficulties in obtaining local governmental approvals. Because of these difficulties there are typically long lead-times between the commitment of funds through the state’s housing programs and the actual final approval of the project, completion of construction, and disbursement of state funds. Because of the gap in time between the award of state funds and final fund disbursement, there is an opportunity to disencumber fund commitments to ease the state’s present fiscal emergency.

(4)  While these housing projects present an opportunity to recoup General Fund moneys, the Legislature recognizes that the withdrawal of state funds may mean the cancellation of projects, the loss of affordable housing, and the creation of potential liabilities to the state where costs have been incurred in reliance on the state funding commitment. The need to find revenue sources does not supersede the need for public assistance to facilitate the creation of new housing opportunities particularly for persons and households of low to moderate income.

(5)  By definition, housing projects that have already received a commitment of state funds are further advanced towards completion than projects that have yet to start the process of seeking or receiving state housing funds. The enactment of this part, therefore, provides an opportunity to meet the multiple goals of relieving existing financial obligations of the General Fund, continuing the state support of worthy projects, and avoiding the potential liabilities where costs have been incurred in reliance on the state’s commitment of funds. The Legislature finds and declares that it is appropriate, where possible, to disencumber General Fund obligations in those areas where the state’s need to recoup General Fund revenues can be balanced by the substitution of other funds through legal mechanism.

(6)  The Legislature’s ability to modify a general obligation bond program approved by the voters is restricted by the California Constitution and interpretative case law to those situations where the modification is consistent with the underlying purpose of the program and not inconsistent with the express language of the measure placed before the voters. For the purposes of this part and the programs administered by the department thereunder, the Legislature finds and declares that the project selection criteria for many of the existing programs have been modified by the bond measure contained in this part, as approved by the voters. However, the project selection criteria for the Joe Serna, Jr. Farmworker Housing Grant Program (Chapter 3.2 (commencing with Section 50517.5) of Part 2) and the CalHome Program (Chapter 6 (commencing with Section 50650) of Part 2) have been unmodified by this part. Therefore, projects funded through these programs that have previously been determined eligible and have met the selection criteria would similarly be eligible and meet the selection criteria for these programs as funded under this part.

(7)  If the funding for projects previously funded under the Joe Serna, Jr. Farmworker Housing Grant Program and the CalHome Program were disencumbered, these projects would be eligible to compete for funds under the same programs as funded through this part. However, the time delays and costs associated by the resubmittal of applications would render a hardship to the project sponsors and cause unnecessary delays in project implementation.

(8)  The use of funds approved by the voters through the enactment of this part to ensure successful completion of projects eligible and fundable through the Joe Serna, Jr. Farmworker Housing Grant Program and the CalHome Program that would otherwise be delayed or lost if the general funding was disencumbered is both necessary and appropriate, and will facilitate the efficient and effective implementation of the projects funded through this part and will further the goals of the respective programs.

(b)  In order to return moneys appropriated in the Budget Acts of 2000 and 2001 to the General Fund to assist in easing the current fiscal emergency, and to ensure the expeditious completion of projects that have successfully applied for, and were selected for, funding during the 2000–01 and 2001–02 fiscal years through the Joe Serna, Jr. Farmworker Housing Grant Program and CalHome Program, the department shall do both of the following:

(1)  Disencumber funding commitments for all projects funded through appropriations in the Budget Acts of 2000 and 2001 for which funds have not been disbursed as of the effective date of this section.

(2)  Provide replacement funding to these projects, subject to the terms and conditions of the prior commitment, through paragraph (4) and paragraph (5), respectively, of subdivision (a) of Section 53533. No additional application shall be required to the affected project sponsors.

(c)  Because it is the Legislature’s intent to avoid the disruption of existing projects, only those portions of a project’s budget that is eligible for replacement as the construction or acquisition of a capital asset pursuant to the General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code) shall be disencumbered.

(Added by Stats. 2003, Ch. 228, Sec. 25. Effective August 11, 2003.)









PART 12 - HOUSING AND EMERGENCY SHELTER TRUST FUND ACT OF 2006

CHAPTER 1 - General Provisions

53540

(a) This part shall be known as the Housing and Emergency Shelter Trust Fund Act of 2006.

(b) This part shall only become operative upon adoption by the voters at the November 7, 2006, statewide general election.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53541

As used in this part, the following terms have the following meanings:

(a) “Board” means the Department of Housing and Community Development for programs administered by the department, and the California Housing Finance Agency for programs administered by the agency.

(b) “Committee” means the Housing Finance Committee created pursuant to Section 53524 and continued in existence pursuant to Section 53548.

(c) “Fund” means the Housing and Emergency Shelter Trust Fund created pursuant to Section 53545.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)






CHAPTER 2 - Housing and Emergency Shelter Trust Fund of 2006 and Program

53545

The Housing and Emergency Shelter Trust Fund of 2006 is hereby created in the State Treasury. The Legislature intends that the proceeds of bonds deposited in the fund shall be used to fund the housing-related programs described in this chapter over the course of the next decade. The proceeds of bonds issued and sold pursuant to this part for the purposes specified in this chapter shall be allocated in the following manner:

(a) (1) One billion five hundred million dollars ($1,500,000,000) to be deposited in the Affordable Housing Account, which is hereby created in the fund. Notwithstanding Section 13340 of the Government Code, the money in the account shall be continuously appropriated in accordance with the following schedule:

(A) (i) Three hundred forty-five million dollars ($345,000,000) shall be transferred to the Housing Rehabilitation Loan Fund to be expended for the Multifamily Housing Program authorized by Chapter 6.7 (commencing with Section 50675) of Part 2. The priorities specified in Section 50675.13 shall apply to the expenditure of funds pursuant to this clause.

(ii) Fifty million dollars ($50,000,000) shall be transferred to the Housing Rehabilitation Loan Fund to be expended under the Multifamily Housing Program authorized by Chapter 6.7 (commencing with Section 50675) of Part 2 for housing meeting the definitions in paragraphs (2) and (3) of subdivision (e) of Section 11139.3 of the Government Code. The department may provide higher per-unit loan limits as necessary to achieve affordable housing costs to the target population. Any funds not encumbered for the purposes of this clause by July 31, 2011, shall revert for general use in the Multifamily Housing Program unless the department determines that funds should revert sooner due to diminished demand.

(B) One hundred ninety-five million dollars ($195,000,000) shall be transferred to the Housing Rehabilitation Loan Fund to be expended for the Multifamily Housing Program authorized by Chapter 6.7 (commencing with Section 50675) of Part 2, to be used for supportive housing for individuals and households moving from emergency shelters or transitional housing or those at risk of homelessness. The Department of Housing and Community Development shall provide for higher per-unit loan limits as reasonably necessary to achieve housing costs affordable to those individuals and households. For purposes of this subparagraph, “supportive housing” means housing with no limit on length of stay, that is occupied by the target population, as defined in subdivision (d) of Section 53260, and that is linked to onsite or offsite services that assist the tenant to retain the housing, improve his or her health status, maximize his or her ability to live, and, when possible, work in the community. The criteria for selecting projects shall give priority to:

(i) Supportive housing for people with disabilities who would otherwise be at high risk of homelessness where the applications represent collaboration with programs that meet the needs of the person’s disabilities.

(ii) Projects that demonstrate funding commitments from local governments for operating subsidies or services funding, or both, for five years or longer.

(C) One hundred thirty-five million dollars ($135,000,000) shall be transferred to the fund created by subdivision (b) of Section 50517.5 to be expended for the programs authorized by Chapter 3.2 (commencing with Section 50517.5) of Part 2. The Department of Housing and Community Development shall be deemed an eligible recipient for the purposes of reconstructing and rehabilitating migrant centers operated through the Office of Migrant Services pursuant to Chapter 8.5 (commencing with Section 50710) of Part 2 that are in need of significant repairs or rehabilitation to ensure the health and safety of residents, and shall not be subject to any of the recipient requirements of Chapter 3.2 (commencing with Section 50517.5) of Part 2. To the extent no other funding sources are available, the department may directly expend up to eleven million dollars ($11,000,000) for purposes of reconstructing and rehabilitating migrant centers.

(D) Three hundred million dollars ($300,000,000) shall be transferred to the Self-Help Housing Fund created by Section 50697.1. These funds shall be available to the Department of Housing and Community Development, to be expended for the purposes of enabling households to become or remain homeowners pursuant to the CalHome Program authorized by Chapter 6 (commencing with Section 50650) of Part 2, except ten million dollars ($10,000,000) shall be expended for construction management under the California Self-Help Housing Program pursuant to subdivision (b) of Section 50696.

(E) Two hundred million dollars ($200,000,000) shall be transferred to the Self-Help Housing Fund created by Section 50697.1. These funds shall be available to the California Housing Finance Agency, to be expended for the purposes of the California Homebuyer’s Downpayment Assistance Program authorized by Chapter 11 (commencing with Section 51500) of Part 3. Up to one hundred million dollars ($100,000,000) of these funds may be expended pursuant to subdivision (b) of Section 51504.

(F) One hundred million dollars ($100,000,000) shall be transferred to the Affordable Housing Innovation Fund, which is hereby created in the State Treasury, to be administered by the Department of Housing and Community Development. Funds shall be expended for competitive grants or loans to sponsoring entities that develop, own, lend, or invest in affordable housing and used to create pilot programs to demonstrate innovative, cost-saving approaches to creating or preserving affordable housing. Specific criteria establishing eligibility for and use of the funds shall be established in statute as approved by a 2/3 vote of each house of the Legislature. Any funds not encumbered for the purposes set forth in this subparagraph within 30 months of availability shall revert to the Self-Help Housing Fund created by Section 50697.1 and shall be available for the purposes described in subparagraph (D).

(G) One hundred twenty-five million dollars ($125,000,000) shall be transferred to the Building Equity and Growth in Neighborhoods Fund to be used for the Building Equity and Growth in Neighborhoods (BEGIN) Program pursuant to Chapter 14.5 (commencing with Section 50860) of Part 1. Any funds not encumbered for the purposes set forth in this subparagraph by November 17, 2011, shall revert for general use in the CalHome Program unless the department determines that funds should revert sooner due to diminished demand.

(H) Fifty million dollars ($50,000,000) shall be transferred to the Emergency Housing and Assistance Fund for both of the following purposes:

(i)  Distribution of capital development grants under the Emergency Housing and Assistance Program authorized by Chapter 11.5 (commencing with Section 50800) of Part 2 of Division 31. The funds shall be administered by the Department of Housing and Community Development in a manner consistent with the restrictions and authorizations contained in Provision 3 of Item 2240-105-0001 of the Budget Act of 2000, except that any appropriations in that item shall not apply. The competitive system used by the department shall incorporate priorities set by the designated local boards and their input as to the relative merits of submitted applications from within the designated local board’s county in relation to those priorities. In addition, the funding limitations contained in this section shall not apply to the appropriation in that budget item.

(ii) The availability of funds for supportive housing purposes specified in subparagraph (B).

(2) The Legislature may, from time to time, amend the provisions of law related to programs to which funds are, or have been, allocated pursuant to this subdivision for the purpose of improving the efficiency and effectiveness of the program, or for the purpose of furthering the goals of the program.

(3) With the revenues from bond proceeds issued and sold pursuant to this part, the Bureau of State Audits shall conduct periodic audits to ensure that bond proceeds are awarded in a timely fashion and in a manner consistent with the requirements of this section, and that awardees of bond proceeds are using funds in compliance with applicable provisions of this section. The first audit shall be conducted no later than one year from voter approval of this part.

(4) In its annual report to the Legislature, the Department of Housing and Community Development shall report how funds that were made available pursuant to this subdivision and allocated in the prior year were expended. The department shall make the report available to the public on its Internet Web site.

(b) Eight hundred fifty million dollars ($850,000,000) shall be deposited in the Regional Planning, Housing, and Infill Incentive Account, which is hereby created in the fund. Funds in the account shall be available, upon appropriation by the Legislature, and subject to such other conditions and criteria as the Legislature may provide in statute, for the following purposes:

(1) For infill incentive grants for capital outlay related to infill housing development and other related infill development, including, but not limited to, all of the following:

(A) No more than two hundred million dollars ($200,000,000) for park creation, development, or rehabilitation to encourage infill development.

(B) Water, sewer, or other public infrastructure costs associated with infill development.

(C) Transportation improvements related to infill development projects.

(D) Traffic mitigation.

(2) For brownfield cleanup that promotes infill housing development and other related infill development consistent with regional and local plans.

(c) Three hundred million dollars ($300,000,000) to be deposited in the Transit-Oriented Development Account, which is hereby created in the fund, for transfer to the Transit-Oriented Development Implementation Fund, for expenditure, upon appropriation by the Legislature, pursuant to the Transit-Oriented Development Implementation Program authorized by Part 13 (commencing with Section 53560).

(d) Two hundred million dollars ($200,000,000) shall be deposited in the Housing Urban-Suburban-and-Rural Parks Account, which is hereby created in the fund. Funds in the account shall be available upon appropriation by the Legislature for housing-related parks grants in urban, suburban, and rural areas, subject to the conditions and criteria that the Legislature may provide in statute.

(Amended by Stats. 2014, Ch. 28, Sec. 60. Effective June 20, 2014.)



53545.9

Of the one hundred million dollars ($100,000,000) transferred to the Affordable Housing Innovation Fund established in the State Treasury under subparagraph (F) of paragraph (1) of subdivision (a) of Section 53545, the following amounts shall be allocated as follows:

(a) The department shall make available the amount of twenty-five million dollars ($25,000,000) for the Affordable Housing Revolving Development and Acquisition Program established pursuant to Section 50705.

(b) (1) The department shall make available the amount of thirty-five million dollars ($35,000,000) for the local housing trust fund matching grant program established under Section 50843.5. The department shall make available 50 percent of this amount exclusively for newly established housing trust funds.

(2) Notwithstanding any other law, funds set aside for housing trust funds pursuant to this subdivision shall be continuously available for encumbrance and disbursement to those trust funds, and shall not revert to the Self-Help Housing Fund created by Section 50697.1, or any other fund.

(c) The department shall make available the amount of ten million dollars ($10,000,000) for the Innovative Homeownership Program, which the department shall develop and implement as follows:

(1) The program shall be designed to increase or maintain affordable homeownership opportunities for Californians with lower incomes.

(2) The department shall adopt guidelines for the program that, among other things, shall maximize the number of units assisted, limit the expenditure of funds for administrative costs, and maximize the leverage of public and private financing sources.

(3) The guidelines adopted by the department shall provide for the issuance of a notice of funding availability soliciting competitive proposals for the use of funds consistent with those guidelines and with subparagraph (F) of paragraph (1) of subdivision (a) of Section 53545.

(4) The guidelines adopted by the department shall not be subject to the requirements of Chapter 6.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(5) The department shall include within the annual report required under Section 50408 a detailed summary and description of the manner in which funds made available under this subdivision were expended during the previous year and a statement regarding the manner in which those expenditures meet the intent of the Legislature and the voters that funds from the Innovative Housing Fund be expended in support of innovative, cost-saving approaches to creating or preserving affordable housing.

(d) (1) The amount of thirty million dollars ($30,000,000) is transferred from the Affordable Housing Innovation Fund to a subaccount, which is hereby created, within the Housing Rehabilitation Loan Fund. Notwithstanding Section 13340 of the Government Code, the moneys transferred to the subaccount shall be continuously appropriated to the department for the Multifamily Housing Program authorized by Chapter 6.7 (commencing with Section 50675) of Part 2 of Division 31.

(2) The department shall provide for the issuance of a notice of funding availability soliciting competitive proposals for the use of the funds appropriated in paragraph (1). The notice of funding availability shall provide that the department will consider persons with developmental disabilities, including, but not limited to, those with autism, and homeless veterans as special needs populations for purposes of granting bonus points to developments serving special needs populations.

(Amended by Stats. 2013, Ch. 769, Sec. 2. Effective October 12, 2013.)



53545.12

For the purposes of the grant program established in Section 53545.13, the following definitions apply:

(a) “Capital improvement project” means the construction, rehabilitation, demolition, relocation, preservation, acquisition, or other physical improvement of a capital asset, as defined in subdivision (a) of Section 16727 of the Government Code, that is an integral part of, or necessary to facilitate the development of, a qualified infill project or qualified infill area. Capital improvement projects that may be funded under the grant program established by this act include, but are not limited to, those related to all of the following:

(1) The creation, development, or rehabilitation of parks or open space.

(2) Water, sewer, or other utility service improvements.

(3) Streets and roads, parking structures, or transit linkages and facilities, including, but not limited to, related access plazas or pathways, or bus and transit shelters.

(4) Facilities that support pedestrian or bicycle transit.

(5) Traffic mitigation.

(6) Qualifying infill project or qualifying infill area site preparation or demolition.

(7) Sidewalk or streetscape improvements, including, but not limited to, the reconstruction or resurfacing of sidewalks and streets or the installation of lighting, signage, or other related amenities.

(b) “Department” means the Department of Housing and Community Development.

(c) “Eligible applicant” means any of, or any combination of, the following:

(1) A nonprofit or for-profit developer of a qualifying infill project.

(2) A city, county, city and county, public housing authority, or redevelopment agency that has jurisdiction over a qualifying infill area.

(3) (A) A city, county, city and county, public housing authority, or redevelopment agency that has jurisdiction over a qualifying infill area and applies for funding jointly with an “owners’ association,” as defined in Section 36614.5 of the Streets and Highways Code, for a business or property improvement district that includes the qualifying infill area.

(B) Prior to receiving funding, but after being awarded a grant, the joint applicants described in subparagraph (A) shall submit to the department documentation from the local permitting authority demonstrating that the actual number of permitted housing units associated with the qualifying project is equal to or greater than the number of housing units in the grant application.

(d) “Qualifying infill area” means a contiguous area located within an urbanized area (1) that has been previously developed, or where at least 75 percent of the perimeter of the area adjoins parcels that are developed with urban uses, and (2) in which at least one development application has been approved or is pending approval for a residential or mixed-use residential project that meets the definition and criteria in this section for a qualified infill project.

(e) (1) “Qualifying infill project” means a residential or mixed-use residential project located within an urbanized area on a site that has been previously developed, or on a vacant site where at least 75 percent of the perimeter of the site adjoins parcels that are developed with urban uses.

(2) A property is adjoining the side of a project site if the property is separated from the project site only by an improved public right-of-way.

(f) “Urbanized area” means an incorporated city or an urbanized area or urban cluster as defined by the United States Census Bureau. For unincorporated areas outside of an urban area or urban cluster, the area must be within a designated urban service area that is designated in the local general plan for urban development and is served by the public sewer and water.

(g) “Urban uses” mean any residential, commercial, industrial, public institutional, transit or transportation passenger facility, or retail use, or any combination of those uses.

(Amended by Stats. 2007, Ch. 692, Sec. 1. Effective January 1, 2008.)



53545.13

(a) The Infill Incentive Grant Program of 2007 is hereby established to be administered by the department.

(b) Upon appropriation of funds by the Legislature for the purpose of implementing paragraph (1) of subdivision (b) of Section 53545, the department shall establish and administer a competitive grant program to allocate those funds to selected capital improvement projects that are an integral part of, or necessary to facilitate the development of, a qualifying infill project or a qualifying infill area.

(c) A qualifying infill project or qualifying infill area for which a capital improvement project grant may be awarded shall meet all of the following conditions:

(1) Be located in a city, county, or city and county, in which the general plan of the city, county, or city and county, has an adopted housing element that has been found by the department, pursuant to Section 65585 of the Government Code, to be in compliance with the requirements of Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(2) Include not less than 15 percent of affordable units, as follows:

(A) For projects that contain both rental and ownership units, units of either or both product types may be included in the calculation of the affordability criteria.

(B) (i) To the extent included in a project grant application, for the purpose of calculating the percentage of affordable units, the department may consider the entire master development in which the development seeking grant funding is included.

(ii) Where applicable, an applicant may include a replacement housing plan to ensure that dwelling units housing persons and families of low or moderate income are not removed from the low- and moderate-income housing market. Residential units to be replaced may not be counted toward meeting the affordability threshold required for eligibility for funding under this section.

(C) For the purposes of this subdivision, “affordable unit” means a unit that is made available at an affordable rent, as defined in Section 50053, to a household earning no more than 60 percent of the area median income or at an affordable housing cost, as defined in Section 50052.5, to a household earning no more than 120 percent of the area median income. Rental units shall be subject to a recorded covenant that ensures affordability for at least 55 years. Ownership units shall initially be sold to and occupied by a qualified household, and subject to a recorded covenant that includes either a resale restriction for at least 30 years or equity sharing upon resale.

(D) A qualifying infill project or qualifying infill area for which a disposition and development agreement or other project- or area-specific agreement between the developer and the local agency having jurisdiction over the project has been executed on or before the effective date of the act adding this section, shall be deemed to meet the affordability requirement of this paragraph (2) if the agreement includes affordability covenants that subject the project or area to the production of affordable units for very low, low-, or moderate-income households.

(3) Include average residential densities on the parcels to be developed that are equal to or greater than the densities described in subparagraph (B) of paragraph (3) of subdivision (c) of Section 65583.2 of the Government Code, except that a project located in a rural area as defined in Section 50199.21 shall include average residential densities on the parcels to be developed of at least 10 units per acre.

(4) Be located in an area designated for mixed-use or residential development pursuant to one of the following adopted plans:

(A) A general plan adopted pursuant to Section 65300 of the Government Code.

(B) A project area redevelopment plan approved pursuant to Section 33330.

(C) A regional blueprint plan as defined in the California Regional Blueprint Planning Program administered by the Business, Transportation and Housing Agency, or a regional plan as defined in Section 65060.7 of the Government Code.

(5) For qualifying infill projects or qualifying infill areas located in a redevelopment project area, meet the requirements contained in subdivision (a) of Section 33413.

(d) In its review and ranking of applications for the award of capital improvement project grants, the department shall rank the affected qualifying infill projects and qualifying infill areas based on the following priorities:

(1) Project readiness, which shall include all of the following:

(A) A demonstration that the project or area development can complete environmental review and secure necessary entitlements from the local jurisdiction within a reasonable period of time following the submittal of a grant application.

(B) A demonstration that the eligible applicant can secure sufficient funding commitments derived from sources other than this part for the timely development of a qualifying infill project or development of a qualifying infill area.

(C) A demonstration that the project or area development has sufficient local support to achieve the proposed improvement.

(2) The depth and duration of the affordability of the housing proposed for a qualifying infill project or qualifying infill area.

(3) The extent to which the average residential densities on the parcels to be developed exceed the density standards contained in paragraph (3) of subdivision (c).

(4) The qualifying infill project’s or qualifying infill area’s inclusion of, or proximity or accessibility to, a transit station or major transit stop.

(5) The proximity of housing to parks, employment or retail centers, schools, or social services.

(6) The qualifying infill project or qualifying infill area location’s consistency with an adopted regional blueprint plan or other adopted regional growth plan intended to foster efficient land use.

(e) In allocating funds pursuant to this section, the department, to the maximum extent feasible, shall ensure a reasonable geographic distribution of funds.

(f) Funds awarded pursuant to this section shall supplement, not supplant, other available funding.

(g) (1) The department shall adopt guidelines for the operation of the grant program, including guidelines to ensure the tax-exempt status of the bonds issued pursuant to this part, and may administer the program under those guidelines.

(2) The guidelines shall include provisions for the reversion of grant awards that are not encumbered within four years of the fiscal year in which an award was made, and for the recapture of grants awarded, but for which development of the related housing units has not progressed in a reasonable period of time from the date of the grant award, as determined by the department.

(3) The guidelines shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code.

(h) For each fiscal year within the duration of the grant program, the department shall include within the report to the Legislature, required by Section 50408, information on its activities relating to the grant program. The report shall include, but is not limited to, the following information:

(1) A summary of the projects that received grants under the program for each fiscal year that grants were awarded.

(2) The description, location, and estimated date of completion for each project that received a grant award under the program.

(3) An update on the status of each project that received a grant award under the program, and the number of housing units created or facilitated by the program.

(i)  Notwithstanding paragraph (3) of subdivision (c), a city of greater than 100,000 in population in a standard metropolitan statistical area of less than 2,000,000 in population may petition the department for, and the department may grant, an exception to the jurisdiction’s classification pursuant to subdivisions (d) to (f), inclusive, of Section 65583.2 of the Government Code, if the city believes it is unable to meet the density requirements specified in paragraph (3) of subdivision (c). The city shall submit the petition with its application and shall include the reasons why the city believes the exception is warranted. The city shall provide information supporting the need for the exception, including, but not limited to, any limitations that the city may encounter in meeting the density requirements specified in paragraph (3) of subdivision (c). Any exception shall be for the purposes of this section only. This subdivision shall become inoperative on January 1, 2015.

(Amended by Stats. 2010, Ch. 390, Sec. 1. Effective January 1, 2011.)



53545.14

(a) Upon appropriation of funds by the Legislature for purposes of implementing paragraph (2) of subdivision (b) of Section 53545, the California Pollution Control Financing Authority, in consultation with the Department of Housing and Community Development, shall administer loans or grants under the California Recycle Underutilized Sites (CALReUSE) program established under Article 9 (commencing with Section 8090) of Division 11 of Title 4 of the California Code of Regulations, for the purpose of brownfield cleanup that promotes infill residential and mixed-used development, consistent with regional and local land use plans.

(b) For each fiscal year covering the duration of the program, the authority shall include within its report to the Legislature, pursuant to Section 44525.7, information on its activities relating to the program. At a minimum, the report shall include a summary of the projects that receive loans or grants pursuant to this section for each fiscal year loans or grants are awarded. The report shall include the description, location and estimation of completion for each recipient project. The report shall also include an update on the status of each project and the number of infill housing units facilitated by the program.

(Added by Stats. 2007, Ch. 179, Sec. 29. Effective August 24, 2007.)



53545.15

(a) Notwithstanding any other law, funds appropriated for deposit into the Transit-Oriented Development Implementation Fund by Item 2240-101-9736 of the Budget Act of 2007, as reappropriated by Item 2240-492 of the Budget Act of 2010; Item 2240-101-9736 of the Budget Act of 2008, as reappropriated by Section 129 of the Budget Act of 2009, as reappropriated by Item 2240-492 of the Budget Act of 2010; Item 2240-101-9736 of the Budget Act of 2009, as reappropriated by Item 2240-492 of the Budget Act of 2010; and subdivision (b) of Section 1 of Chapter 39 of the Statutes of 2008, as reappropriated by Item 2240-492 of the Budget Act of 2010; shall be made available for liquidation of encumbrances until June 30, 2017, subject to performance-based milestones to be established by the department.

(b) The department shall amend the guidelines with revised performance-based milestones to approve disbursement extensions.

(c) The department shall evaluate the revised performance-based milestones on a project by project basis to determine which projects should be granted time extensions within the timeframe specified.

(Added by Stats. 2013, Ch. 26, Sec. 1. Effective June 27, 2013.)






CHAPTER 3 - Fiscal Provisions

53546

Bonds in the total amount of two billion eight hundred fifty million dollars ($2,850,000,000), exclusive of refunding bonds, or so much thereof as is necessary, are hereby authorized to be issued and sold for carrying out the purposes expressed in this part and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. All bonds herein authorized which have been duly sold and delivered as provided herein shall constitute valid and legally binding general obligations of the state, and the full faith and credit of the state is hereby pledged for the punctual payment of both principal and interest thereof.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53547

The bonds authorized by this part shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4), except subdivision (a) of Section 16727 to the extent that it is inconsistent with this part, and all of the other provisions of that law as amended from time to time apply to the bonds and to this part and are hereby incorporated in this part as though set forth in full in this part.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53548

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this part, the Housing Finance Committee created pursuant to Section 53524 is continued in existence. For the purposes of this part, the Housing Finance Committee is “the committee” as that term is used in the State General Obligation Bond Law.

(b) The committee may adopt guidelines establishing requirements for administration of its financing programs to the extent necessary to protect the validity of, and tax exemption for, interest on the bonds. The guidelines shall not constitute rules, regulations, orders, or standards of general application and are not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) For the purposes of the State General Obligation Bond Law, the Department of Housing and Community Development is designated the “board” for programs administered by the department, and the California Housing Finance Agency is the “board” for programs administered by the agency.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53549

Upon request of the board stating that funds are needed for purposes of this part, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this part in order to carry out the actions specified in Section 53545, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and are not required to be sold at any one time. Bonds may bear interest subject to federal income tax.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53550

There shall be collected annually, in the same manner and at the same time as other state revenue is collected, a sum of money in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, the bonds as provided herein, and all officers required by law to perform any duty in regard to the collections of state revenues shall collect that additional sum.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53551

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this part, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this part, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out Section 53553, appropriated without regard to fiscal years.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53552

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for purposes of this part. The amount of the request shall not exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of this part, less any amount withdrawn pursuant to Section 53553. The board shall execute any documents as required by the Pooled Money Investment Board to obtain and repay the loan. Any amount loaned shall be deposited in the fund to be allocated in accordance with this part.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53553

For the purpose of carrying out this part, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of any amount or amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this part. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds which would otherwise be deposited in that fund.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53554

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of the State General Obligation Bond Law. Approval by the electors of this act shall constitute approval of any refunding bonds issued pursuant to the State General Obligation Bond Law.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53555

Notwithstanding any provisions in the State General Obligation Bond Law, the maximum maturity of any bonds authorized by this part shall not exceed 30 years from the date of each respective series. The maturity of each series shall be calculated from the date of each series.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53556

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this part are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53557

Notwithstanding any provision of the State General Obligation Bond Law with regard to the proceeds from the sale of bonds authorized by this part that are subject to investment under Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, the Treasurer may maintain a separate account for investment earnings, order the payment of those earnings to comply with any rebate requirement applicable under federal law, and may otherwise direct the use and investment of those proceeds so as to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)



53558

All money derived from premium and accrued interest on bonds sold pursuant to this chapter shall be transferred to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2006, Ch. 27, Sec. 2. Approved November 7, 2006, by adoption of Proposition 1C.)









PART 13 - TRANSIT-ORIENTED DEVELOPMENT IMPLEMENTATION PROGRAM

53560

There is hereby established the Transit-Oriented Development Implementation Program, to be administered by the Department of Housing and Community Development, to provide local assistance to cities, counties, cities and counties, transit agencies, and developers for the purpose of developing or facilitating the development of higher density uses within close proximity to transit stations that will increase public transit riderships.

(Added by Stats. 2006, Ch. 27, Sec. 3. Effective May 17, 2006.)



53561

(a) There is hereby created in the State Treasury the Transit-Oriented Development Implementation Fund.

(b) Interest on loans made from the fund shall be deposited in the fund.

(c) All interest, dividends, and pecuniary gains from investments or deposits of moneys in the fund shall accrue to the fund, notwithstanding Section 16305.7 of the Government Code. There shall be paid into the fund all of the following:

(1) Any moneys appropriated and made available by the Legislature for the purposes of the fund.

(2) Any moneys that the department receives in repayment of loans made from the fund, including any interest on loans made from the fund.

(3) Any other moneys that may be made available to the department for the purposes of this part from any other source.

(Added by Stats. 2006, Ch. 27, Sec. 3. Effective May 17, 2006.)



53562

(a) To the extent that funds are available, the department shall make grants to cities, counties, cities and counties, or transit agencies for the provision of infrastructure necessary for the development of higher density uses within close proximity to a transit station, or to facilitate connections between that development and the station.

(b) To the extent that funds are available, the department shall make loans for the development and construction of a housing development project within close proximity to a transit station. To be eligible for a loan, at least 15 percent of the units in the proposed development shall be made available at an affordable rent or at an affordable housing cost to persons of very low or low income for at least 55 years. Developments assisted pursuant to this subdivision shall be on parcels at least a portion of which are located within one-quarter mile of a transit station. A housing development project may include a mixed-use development consisting of residential and nonresidential uses.

(c) As used in this part, “transit station” shall have the same meaning as defined in subdivision (b) of Section 65460.1 of the Government Code.

(Added by Stats. 2006, Ch. 27, Sec. 3. Effective May 17, 2006.)



53563

(a) In ranking applications pursuant to this part, the department shall, among other criteria, consider the extent to which the project or development will increase public transit ridership and minimize automobile trips.

(b) The department shall also grant bonus points to projects or developments that are in an area designated by the appropriate council of governments for infill development as part of a regional plan.

(Added by Stats. 2006, Ch. 27, Sec. 3. Effective May 17, 2006.)



53564

(a) The department may use up to 5 percent of the funds appropriated for the purposes of this part for its costs in administering the programs authorized by this part.

(b) The department may administer the programs pursuant to guidelines that shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2006, Ch. 27, Sec. 3. Effective May 17, 2006.)



53565

(a) Notwithstanding any other law, funds appropriated for deposit into the Regional Planning, Housing, and Infill Incentive Account in the Housing and Emergency Shelter Trust Fund of 2006 by Item 2240-101-6069 of the Budget Act of 2007, as reappropriated by Item 2240-492 of the Budget Act of 2010; Item 2240-101-6069 of the Budget Act of 2008, as reappropriated by Section 129 of the Budget Act of 2009, as reappropriated by Item 2240-492 of the Budget Act of 2010; Item 2240-101-6069 of the Budget Act of 2009, as reappropriated by Item 2240-492 of the Budget Act of 2010; and subdivision (a) of Section 1 of Chapter 39 of the Statutes of 2008, as reappropriated by Item 2240-492 of the Budget Act of 2010; shall be made available for liquidation of encumbrances until June 30, 2017, subject to performance-based milestones to be established by the department.

(b) The department shall amend the guidelines with revised performance-based milestones to approve disbursement extensions.

(c) The department shall evaluate the revised performance-based milestones on a project by project basis to determine which projects should be granted time extensions within the timeframe specified.

(Added by Stats. 2013, Ch. 26, Sec. 2. Effective June 27, 2013.)









DIVISION 32 - SEISMIC SAFETY BUILDING REHABILITATION LOANS

PART 1 - GENERAL PROVISIONS

The Legislature finds and declares that there exist throughout the state many buildings which are structurally inadequate to safely withstand seismic forces of the magnitude predicted or determined for their locations by seismic safety elements of local general plans. This problem is particularly acute with respect to residential hotels and with respect to commercial buildings in which employees must work or to which the public is invited. The Legislature further finds and declares that rehabilitation of these buildings to meet current standards of earthquake safety is in the public interest, but that private enterprise will be unable in many cases to meet the high cost of making the necessary modifications without the availability of long-term, low-interest loans for the purpose.

It is, therefore, the intent of the Legislature in enacting this division to authorize establishment of local loan programs to serve this need at the lowest possible cost and upon favorable terms so that owners of eligible buildings will be encouraged to make modifications required to assure structural integrity in the event of an earthquake.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)

55001.

As used in this division:

(a)  “Bonds” means bonds, notes, or other evidence of indebtedness issued by a local agency pursuant to Part 2 (commencing with Section 55100) of this division, including bonds issued to refund previously issued bonds or other indebtedness.

(b)  “Eligible building” means a building existing on the effective date of this section which is identified as hazardous pursuant to Article 4 (commencing with Section 19160) of Chapter 2 of Part 3 of Division 13, with the exception of the following:

(1)  Industrial buildings for assembling, fabricating, manufacturing and processing activities.

(2)  Structures subject to the provisions of Part 1.5 (commencing with Section 17910) of Division 13, other than a residential hotel or apartment building containing six or more units or a commercial building containing six or more residential units which is identified as hazardous pursuant to this section.

(c)  “Eligible costs” means all costs, including costs of design, preparation, and inspection incurred in making structural or other modifications to an eligible building, which are required in order to meet reconstruction standards established by a local ordinance pursuant to Sections 19162, 19163, and 19163.5, or to mitigate potentially hazardous buildings, as defined by subdivision (a) of Section 8875 of the Government Code including costs of payments required by Section 7265.3 of the Government Code, and including costs necessary to provide for the reasonable safety of the exterior and interior of the eligible building and of interior fixtures and appurtenances. Other eligible costs include nonseismic and nonstructural costs, including, but not limited to, plaster, wallboard, paint, and carpeting, and any other finishes deemed necessary by the local building official to restore an eligible building to its original conditions and suitable for occupancy.

(d)  “Financing” means a loan made by the local agency pursuant to this division to the owner of an eligible building for eligible costs and which is secured by a deed of trust or mortgage upon the real property improved thereby.

(e)  “Local agency” means a city, county, or city and county.

(f)  “Residential hotel” means any building containing six or more guestrooms intended or designed to be used, or which are used, rented, or hired out, to be occupied, or which are occupied, for sleeping purposes by guests, which is also the primary residence of those guests, but does not mean any hotel which is primarily used by transient guests who do not occupy the hotel as their primary residence.

(Amended by Stats. 1989, Ch. 756, Sec. 3.)

55002.

(a)  Pursuant to this division, the local agency may provide financing to pay for eligible costs to an owner of an eligible building only if the legislative body of the local agency makes one of the following findings:

(1)  The owner to whom financing would be made available pursuant to this division is unable to qualify for or could not afford financing for eligible costs from private lending institutions.

(2)  Absent the availability of financing pursuant to this division, the eligible building would be demolished.

(3)  Absent the availability of financing pursuant to the division, the costs of modifying the eligible building to meet reconstruction standards, pursuant to Sections 19162, 19163, and 19163.5, or to mitigate potentially hazardous buildings, as defined by subdivision (a) of Section 8875 of the Government Code, would cause severe economic hardship to the businesses in the building.

(b)  Financing provided by a local agency pursuant to this division shall not, when combined with existing liens on the property, exceed 80 percent of the current appraised value of the property, as determined by an independent, certified appraiser, unless existing lienholders consent in writing to a higher loan-to-value ratio. Notice of the intention to provide financing to the owner of the property shall be given to existing lienholders of record not less than 30 days prior to any vote of the local agency authorizing the provision of financing to the owner of the property.

(Amended by Stats. 1995, Ch. 385, Sec. 2. Effective January 1, 1996.)

55002.5.

Pursuant to this division, the local agency may provide financing to pay for or buy out any existing note or deed of trust which may be a lien against the real property on which an eligible building is situated, not to exceed an 80 percent loan to appraised value ratio. The local agency shall establish rules and regulations to ensure the repayment of the funds being borrowed and shall establish a minimum equity requirement that the owner of the eligible building must have in the property.

(Added by Stats. 1990, Ch. 378, Sec. 1.)

55003.

The local agency may contract with state or federally chartered banks or savings and loan associations for originating or servicing loans authorized by this division.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)

55004.

The local agency shall adopt rules and regulations for the administration of the financing program, which shall include, but not be limited to, borrower eligibility criteria designed to assure the fiscal integrity of the financing program while permitting maximum application to existing buildings which have sufficient economic life to warrant the amount of financing required. The regulations shall specify procedures to be followed in the event of default.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)

55005.

For the purposes of this division, the local agency shall have the following powers in addition to any other powers granted by this division:

(a)  To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this division with any governmental agency, private corporation, or other entity or individual.

(b)  To determine the terms and conditions of any mortgage instrument, deed of trust, or promissory note used or executed in conjunction with financing pursuant to this division.

(c)  To employ architects, engineers, attorneys, accountants, construction and financial experts, and other advisers, consultants, and agents as may be necessary in its judgment.

(d)  To provide advice, technical information, and consultative and technical service in connection with financing pursuant to this division.

(e)  To procure insurance against any loss in connection with its property and other assets, including mortgages and deeds of trust, in the amounts and from insurers as it deems desirable.

(f)  To establish, revise from time to time, and charge and collect fees and charges in connection with financing provided by the local agency.

(g)  To borrow money and issue bonds, as provided in this division.

(h)  To do any and all things necessary or convenient to the exercise of other powers under this division.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)

55006.

The interest rate on financing provided pursuant to this division shall be sufficient and shall be limited to the amount necessary to pay the interest on the bonds issued therefor and to defray costs of administration incurred by the local agency pursuant to this division.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)

55007.

The local agency may conduct a financing program under this division in tandem with a residential rehabilitation financing program under Part 13 (commencing with Section 37910) of Division 24 and may in such case, notwithstanding any other provision of law, issue one form of bond, to be jointly secured as provided in both this division and Part 13 (commencing with Section 37910) of Division 24.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)

55008.

The exercise of the powers specified in this division shall be in all respects for the benefit of the people of the state, for their well-being and prosperity, and for the improvement of their social and economic conditions, and the local agency shall not be required to pay any tax or assessment on any property owned by the local agency under the provisions of this division or upon the income therefrom.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)

55009.

Any bonds issued by the local agency under the provisions of this division, their transfer, and the income therefrom shall at all times be free from all direct and indirect taxation of every kind by the state, including all taxes imposed pursuant to Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code and imposed by cities, counties, cities and counties, or other political subdivisions of this state, except inheritance and gift taxes.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



PART 2 - BONDS

55100

The local agency may, from time to time, issue its bonds in the principal amount as the local agency shall determine to be necessary to provide sufficient funds for financing under this division and for the payment of interest on bonds of the local agency, establishment of reserves to secure the bonds, and other expenditures of the local agency incident to, and necessary or convenient to, issuance of the bonds.

Prior to the issuance of any bonds pursuant to this division, the local agency shall submit to the California Housing Finance Agency, a statement of purpose for which the bonds are proposed to be issued and the amount of the proposed issuance. The California Housing Finance Agency shall review every statement submitted to it by a local agency pursuant to this section. The California Housing Finance Agency shall determine the general adequacy of the program’s security in protecting the state’s credit. If the California Housing Finance Agency finds the state’s credit would be subject to an undue risk, it may disapprove the proposed issuance or reduce the amount of the proposed issuance. If the California Housing Finance Agency has not acted within 30 days of the date that a statement was submitted pursuant to this section, the proposed issuance shall be deemed approved by the California Housing Finance Agency.

The aggregate amount of all bonds approved by the California Housing Finance Agency pursuant to this section shall not exceed two hundred million dollars ($200,000,000). The California Housing Finance Agency shall reserve seventy-five million dollars ($75,000,000), which shall not be allocated for 24 months after the effective date of this division. No agency shall initially receive an allocation exceeding fifty million dollars ($50,000,000). If an initial request exceeds one hundred twenty-five million dollars ($125,000,000), the California Housing Finance Agency shall reduce all requests on the basis of the ratio of eligible buildings in the jurisdiction to the estimated number of eligible buildings in the state as determined by the Seismic Safety Commission until one hundred twenty-five million dollars ($125,000,000) is reached. Twenty-four months after the effective date of this division, the California Housing Finance Agency may allocate any remaining funds. Funds shall first be allocated to any local agency that has not received an allocation. If these requests exceed the available funds, the California Housing Finance Agency shall reduce all requests on the basis of the ratio of eligible buildings in the jurisdiction to the estimated number of eligible buildings in the state, as determined by the Seismic Safety Commission. If there are funds remaining after allowing for requests by local agencies that have not previously received an allocation, any local agency which had previously received an allocation may request further allocations. Any allocations made to local agencies that have previously received allocations shall be made only on the basis of the ratio of eligible buildings in the jurisdiction to the estimated number of eligible buildings in the state, as determined by the Seismic Safety Commission. Eligible buildings in the jurisdiction shall be determined on the basis of an inventory. After that authorization has been exhausted, all further proposals for issuance of bonds pursuant to this division shall be deemed disapproved by the California Housing Finance Agency.

The local agency shall reimburse the California Housing Finance Agency for all administrative costs incurred by the California Housing Finance Agency pursuant to this section.

(Amended by Stats. 1996, Ch. 833, Sec. 15. Effective January 1, 1997.)



55101

The bonds shall be authorized by resolution or resolutions of the legislative body of the local agency, shall bear such date or dates, and shall mature at the time or times as the resolution or resolutions may provide, except that no bond shall mature more than 40 years from the date of its issuance. The bonds may be issued as serial bonds or as term bonds, or as a combination thereof, and, notwithstanding any other provision of law, the amount of principal of, or interest on, bonds maturing at each date of maturity need not be equal. The bonds shall bear interest at the rate or rates, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment at the place or places within or without the state, and be subject to the terms of redemption as the resolution or resolutions may provide.

The bonds may be sold at public or private sale in the manner and upon the terms as may be provided in the resolution or by separate resolution. Pending the preparation of definitive bonds, interim receipts or certificates in the form and with any provisions as may be provided in the resolution, may be issued to the purchaser or purchasers of bonds sold pursuant to this division. The bonds and interim receipts or certificates shall be deemed to be securities and negotiable instruments within the meaning of, and for all the purposes of, the California Uniform Commercial Code, subject to the provisions for registration thereof contained in the resolution.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55102

The local agency may, from time to time, issue (1)  bonds to renew bonds and (2)  other bond obligations to pay bonds including the interest thereon, and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55103

Any resolution or resolutions authorizing any bonds or issue thereof may contain provisions, which shall be a part of the contract or contracts with the holders thereof, as to:

(a)  Pledging all or any part of the revenues accruing to the local agency pursuant to this division to secure the payment of the bonds or any issue thereof, subject to any agreements with bondholders as may then exist.

(b)  Pledging all or any part of the assets of the local agency under this division, including mortgages and obligations securing the same, to secure the payment of the bonds or any issue thereof, subject to any agreements with bondholders as may then exist.

(c)  The use and disposition of the gross income from financing obligations owned by the local agency and payment of principal of financing obligations owned by the local agency.

(d)  The setting aside of reserves or sinking funds and the regulation and disposition thereof.

(e)  Limitations on the purposes to which the proceeds of a sale of bonds may be applied and pledging the proceeds to secure the payment of the bonds or of any issue thereof.

(f)  Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(g)  The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which the consent may be given.

(h)  Limitations on the amount of money to be expended by the local agency for operating expenses of the local agency under this division.

(i)  Vesting in a trustee or trustees any property, rights, powers, and duties in trust as the local agency may determine, which may include any or all of the rights, powers, and duties of the trustee appointed on behalf of the bondholders pursuant to this part and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers, and duties of the trustee.

(j)  Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the local agency to the holders of the bonds and providing for the rights and remedies of the holders of the bonds in the event of a default. However, the rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this division.

(k)  Any other matters, of like or different character, which in any way affect the security, protection, or investment return of the holders of the bonds.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55104

Any resolution or resolutions authorizing any bonds or issue thereof shall specify the extent to which revenues resulting from financing provided with proceeds of the bonds so authorized are to be used to secure the bonds and the extent to which the revenues may be used for other purposes.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55105

Any pledge made by the local agency shall be valid and binding from the time when the pledge is made. The revenues, moneys, or property so pledged and thereafter received by the local agency shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the local agency, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55106

Bond underwriters and consultants may be selected by the local agency.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55107

Neither the members of the legislative body of the local agency, nor any official or employee thereof, nor any other person executing the bonds shall be subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55108

Any resolution authorizing any bonds or issue thereof may designate a trustee for the local agency and holders of its bonds, and shall in such case prescribe the duties of the trustee with respect to the issuance, authentication, sale, and delivery of the bonds, the payment of principal and interest thereof, and the redemption of bonds.

The legislative body of the local agency may provide by a resolution for the deposit of all revenues pledged for the security of the bonds in one or more separate accounts under the control of the trustee. The money in the accounts shall be disbursed only as provided in the resolution.

The resolution may authorize the trustee to act on behalf of the holders of bonds, or any stated percentage thereof, for the purpose of exercising and prosecuting on behalf of the holders of the bonds any rights and remedies as may be available to the holders.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55109

The trustee acting on behalf of bondholders shall have and possess all the powers necessary or convenient for the exercise of any functions specifically set forth in this part or incident to the general representation of bondholders in the enforcement and protection of their rights.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55110

Whether or not the bonds are of the form and character as to be negotiable instruments under, or subject to, the terms of the California Uniform Commercial Code, the bonds and any security instruments underlying the bonds are hereby made negotiable instruments within the meaning of, and for all the purposes of, the California Uniform Commercial Code, subject to the provisions for registration of the bonds contained in the resolution.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55111

In the event any person whose signature appears on the bonds ceases to hold office prior to delivery of the bonds, the signature shall nevertheless be valid and sufficient for all purposes, the same as if the person had remained in office until the delivery.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55112

The local agency may create one or more bond reserve accounts to secure payments of the principal of, and interest and sinking fund payments on, any bonds or any issuance thereof, as specified in the resolution authorizing the bonds.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55113

The local agency may provide for the issuance of refunding bonds for the purpose of refunding any bonds then outstanding which have been issued under the provisions of this part, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of the bonds. The issuance of refunding bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the local agency in respect of the same shall be governed by the provisions of this part which relate to the issuance of bonds, insofar as the provisions may be appropriate therefor.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55114

Refunding bonds may be sold or exchanged for outstanding bonds issued under this part and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of the outstanding bonds. Pending the application of the proceeds of any refunding bonds, with any other available moneys, (1)  to the payment of the principal, accrued interest, and any redemption premium on the bonds being refunded, (2)  to the payment of any interest on the refunding bonds, or (3)  to any expenses incurred in connection with refunding, the proceeds may be invested in any obligations permitted under the bond resolution authorizing the issuance of refunding bonds.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55115

The state does hereby pledge to and agree with the holders of any bonds issued under this part that the state will not limit or alter the rights hereby vested in the local agency to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights and remedies of the holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. The local agency is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55116

All bonds issued pursuant to this division shall be limited obligations of the local agency issuing the same, payable solely out of the revenues and receipts derived from or with respect to financing under this division or from or with respect to any notes or other obligations of lending institutions with respect to which the bonds are issued. No holder of any bonds issued under this division has the right to compel any exercise of the taxing power of a local agency to pay the bonds, the interest or redemption premium, if any, thereon, and the bonds shall not constitute an indebtedness of the issuing local agency or a loan of credit thereof within the meaning of any constitutional or statutory provision, nor shall the bonds be construed to create any moral obligation on the part of the issuing local agency or any agency or subdivision thereof with respect to the payment of the bonds. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this divison and that it does not constitute an indebtedness of the local agency issuing the bond or a loan of credit thereof within the meaning of any constitutional or statutory provisions.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)



55117

The bonds shall be legal investments in which all public officers and public bodies of this state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking institutions, including savings and loan associations, building and loan associations, trust companies, savings banks and savings associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The bonds may be used by any such private financial institution, person, or association as security for public deposits. The bonds are also hereby made securities which may properly and legally be deposited with and received by all public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law, including deposits to secure public funds.

(Added by Stats. 1982, Ch. 1602, Sec. 1.)









DIVISION 37 - REGULATION OF ENVIRONMENTAL PROTECTION

57000

For purposes of this division, the following terms have the following meaning:

(a)  “Agency” means the California Environmental Protection Agency.

(b)  “Council” means the California Environmental Policy Council established by Section 71017 of the Public Resources Code.

(c)  “Secretary” means the Secretary for Environmental Protection.

(Amended by Stats. 1998, Ch. 881, Sec. 12. Effective January 1, 1999.)



57001

(a)  Except as provided in subdivision (f), each office, board, and department within the agency shall, on or before December 31, 1995, implement a fee accountability program for the fees specified in subdivision (d). That fee accountability program shall be designed to encourage more efficient and cost-effective operation of the programs for which the fees are assessed, and shall be designed to ensure that the amount of each fee is not more than is reasonably necessary to fund the efficient operation of the activities or programs for which the fee is assessed.

(b)  Before implementing the fee accountability program required by this section, each board, department, and office within the agency shall conduct a review of the fees identified in subdivision (d) which it assesses. The purpose of this review shall be to determine what changes, if any, should be made to all of the following, in order to implement a fee system which accomplishes the purposes set forth in subdivision (a):

(1)  The amount of the fee.

(2)  The manner in which the fee is assessed.

(3)  The management and workload standards of the program or activity for which the fee is assessed.

(c)  The fee accountability program of each board, department, or office within the agency shall include those elements of the requirements of Section 25206 which the secretary determines are appropriate in order to accomplish the purposes set forth in subdivision (a).

(d)  This section applies to the following fees:

(1)  The fee assessed pursuant to subdivision (d) of Section 13146 of the Food and Agricultural Code to develop data concerning the environmental fate of a pesticide when the registrant fails to provide the required information.

(2)  The surface impoundment fees assessed pursuant to Section 25208.3.

(3)  The fee assessed pursuant to Section 43203 to recover the costs of the State Air Resources Board in verifying manufacturer compliance on emissions from new vehicles prior to retail sale.

(4)  The fee assessed pursuant to Section 44380 to recover the costs of the State Air Resources Board and the Office of Environmental Health Hazard Assessment in implementing and administering the Air Toxics “Hot Spots” Information and Assessment Act of 1987 (Part 6 (commencing with Section 44300) of Division 26).

(5)  The fee assessed pursuant to Section 43212 of the Public Resources Code to recover the costs of the California Integrated Waste Management Board when it assumes the responsibilities of the local enforcement agency.

(6)  The fee assessed pursuant to Section 43508 of the Public Resources Code to recover the costs of the California Integrated Waste Management Board in reviewing closure plans.

(7)  The water rights permit fees assessed pursuant to Chapter 8 (commencing with Section 1525) of Part 2 of Division 2 of the Water Code.

(8)  The fee assessed pursuant to subdivision (c) of Section 13260 of the Water Code for waste discharge requirements, including, but not limited to, requirements for storm water discharges, and the fee assessed pursuant to subdivision (i) of Section 12360 of the Water Code for National Pollution Discharge Elimination System permits.

(9)  The costs assessed pursuant to Section 13304 of the Water Code to recover the costs of the State Water Resources Control Board or the California regional water quality control boards in implementing and enforcing cleanup and abatement orders.

(e)  If a board, department, or office within the agency determines that the amount of a fee that is fixed in statute should be increased in order to implement a fee accountability system which accomplishes the purposes of subdivision (a), it shall notify the Legislature, and make recommendations concerning appropriate increases in the statutorily fixed fee amount. For fees whose amount is not fixed in statute, the board, department, or office may increase the fee only if it makes written findings in the record that it has implemented a fee accountability program which complies with this section.

(f)  The Department of Toxic Substances Control shall be deemed to be in compliance with this section if it complies with Section 25206.

(Added by Stats. 1993, Ch. 418, Sec. 5. Effective January 1, 1994.)



57002

The agency shall conduct a study by surveying state, regional, and local agencies charged with implementing air quality, water quality, toxics, solid waste, and hazardous waste laws and regulations to determine how much revenue is derived from fines and penalties and to what purposes that revenue is directed. The study should include a review of the extent to which those funds are used to support state, regional, and local agency operations.

(Added by Stats. 1993, Ch. 418, Sec. 5. Effective January 1, 1994.)



57003

(a)  Before a board, department or office within the agency adopts chemical risk assessment guidelines or policies for evaluating the toxicity of chemicals or prepares a health evaluation of a chemical that will be used in the regulatory process of another board, department, or office, the board, department, or office shall first convene a public workshop at which the guidelines, policies, or health evaluation may be discussed. The public workshop shall be designed to encourage a constructive dialogue between the scientists employed by the board, department, or office that prepared the proposed guidelines or policies or health evaluation and scientists not employed by that board, department, or office and to evaluate the degree to which the proposed guidelines or policies or health evaluation are based on sound scientific methods, knowledge, and practice. Following the workshop, the agency shall revise the guidelines, policies, or health evaluation, as appropriate, and circulate it for public comment for a period of at least 30 days.

(b)  In any case where the guidelines, policies, or health evaluations described in subdivision (a) are proposed, or are being prepared, pursuant to a statutory requirement that specifies a procedure or a time period for carrying out the requirement, the requirements of subdivision (a) do not authorize a delay or a postponement in carrying out the statutory requirement.

(Added by Stats. 1993, Ch. 418, Sec. 5. Effective January 1, 1994.)



57004

(a)  For purposes of this section, the following terms have the following meanings:

(1)  “Rule” means either of the following:

(A)  A regulation, as defined in Section 11342.600 of the Government Code.

(B)  A policy that is adopted by the State Water Resources Control Board pursuant to the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code) that has the effect of a regulation and that is adopted in order to implement or make effective a statute.

(2)  “Scientific basis” and “scientific portions” mean those foundations of a rule that are premised upon, or derived from, empirical data or other scientific findings, conclusions, or assumptions establishing a regulatory level, standard, or other requirement for the protection of public health or the environment.

(b)  The agency, or a board, department, or office within the agency, shall enter into an agreement with the National Academy of Sciences, the University of California, the California State University, or any similar scientific institution of higher learning, any combination of those entities, or with a scientist or group of scientists of comparable stature and qualifications that is recommended by the President of the University of California, to conduct an external scientific peer review of the scientific basis for any rule proposed for adoption by any board, department, or office within the agency. The scientific basis or scientific portion of a rule adopted pursuant to Chapter 6.6 (commencing with Section 25249.5) of Division 20 or Chapter 3.5 (commencing with Section 39650) of Part 2 of Division 26 shall be deemed to have complied with this section if it complies with the peer review processes established pursuant to these statutes.

(c)  No person may serve as an external scientific peer reviewer for the scientific portion of a rule if that person participated in the development of the scientific basis or scientific portion of the rule.

(d)  No board, department, or office within the agency shall take any action to adopt the final version of a rule unless all of the following conditions are met:

(1)  The board, department, or office submits the scientific portions of the proposed rule, along with a statement of the scientific findings, conclusions, and assumptions on which the scientific portions of the proposed rule are based and the supporting scientific data, studies, and other appropriate materials, to the external scientific peer review entity for its evaluation.

(2)  The external scientific peer review entity, within the timeframe agreed upon by the board, department, or office and the external scientific peer review entity, prepares a written report that contains an evaluation of the scientific basis of the proposed rule. If the external scientific peer review entity finds that the board, department, or office has failed to demonstrate that the scientific portion of the proposed rule is based upon sound scientific knowledge, methods, and practices, the report shall state that finding, and the reasons explaining the finding, within the agreed-upon timeframe. The board, department, or office may accept the finding of the external scientific peer review entity, in whole, or in part, and may revise the scientific portions of the proposed rule accordingly. If the board, department, or office disagrees with any aspect of the finding of the external scientific peer review entity, it shall explain, and include as part of the rulemaking record, its basis for arriving at such a determination in the adoption of the final rule, including the reasons why it has determined that the scientific portions of the proposed rule are based on sound scientific knowledge, methods, and practices.

(e)  The requirements of this section do not apply to any emergency regulation adopted pursuant to subdivision (b) of Section 11346.1 of the Government Code.

(f)  Nothing in this section shall be interpreted to, in any way, limit the authority of a board, department, or office within the agency to adopt a rule pursuant to the requirements of the statute that authorizes or requires the adoption of the rule.

(g) For any rule proposed by the State Water Resources Control Board or a California regional water quality control board, the state board shall post a copy of the external scientific peer review conducted pursuant to subdivision (b) on its Internet Web site.

(Amended by Stats. 2014, Ch. 722, Sec. 1. Effective January 1, 2015.)



57005

(a)  Commencing January 1, 1994, each board, department, and office within the agency, before adopting any major regulation, shall evaluate the alternatives to the requirements of the proposed regulation that are submitted to the board, department, or office pursuant to paragraph (7) of subdivision (a) of Section 11346.5 of the Government Code and consider whether there is a less costly alternative or combination of alternatives which would be equally as effective in achieving increments of environmental protection in a manner that ensures full compliance with statutory mandates within the same amount of time as the proposed regulatory requirements.

(b)  For purposes of this section, “major regulation” means any regulation that will have an economic impact on the state’s business enterprises in an amount exceeding ten million dollars ($10,000,000), as estimated by the board, department, or office within the agency proposing to adopt the regulation in the assessment required by subdivision (a) of Section 11346.3 of the Government Code.

(c)  On or before December 31, 1994, after consulting with the Secretary of Trade and Commerce, the director or executive officer of each board, department, and office within the agency, and after receiving public comment, the secretary shall adopt guidelines to be followed by the boards, departments, and offices within the agency concerning the methods and procedures to be used in conducting the evaluation required by this section.

(Amended by Stats. 1995, Ch. 938, Sec. 72.4. Effective January 1, 1996.)



57007

(a) The agency, and the offices, boards, and departments within the agency, shall institute quality government programs to achieve increased levels of environmental protection and the public’s satisfaction through improving the quality, efficiency, and cost-effectiveness of the state programs that implement and enforce state and federal environmental protection statutes. These programs shall be designed to increase the level of environmental protection while expediting decisionmaking and producing cost savings. The secretary shall create an advisory group comprised of state and local government, business, environmental, and consumer representatives experienced in quality management to provide guidance in that effort. The secretary shall develop a model quality management program that local agencies charged with implementing air quality, water quality, toxics, solid waste, and hazardous waste laws and regulations may use at their discretion.

(b) The agency, and each board, department, and office within the agency, shall submit a biennial report to the Governor and Legislature, no later than December 1 with respect to the previous two fiscal years, reporting on the extent to which these state agencies have attained their performance objectives, and on their continuous quality improvement efforts.

(c) Nothing in this section abrogates any collective bargaining agreement or interferes with any established employee rights.

(d) For purposes of this section, “quality government program” means all of the following:

(1) A process for obtaining the views of employees, the regulated community, the public, environmental organizations, and governmental officials with regard to the performance, vision, and needs of the agency implementing the quality government program.

(2) A process for developing measurable performance objectiveness using the views of the persons and organizations specified in paragraph (1).

(3) Processes for continually improving quality and for training agency personnel, using the information obtained from implementing paragraphs (1) and (2).

(Amended by Stats. 2004, Ch. 644, Sec. 24. Effective January 1, 2005.)



57008

(a)  For purposes of this section, the following definitions apply:

(1)  “Agency” means the California Environmental Protection Agency.

(2)  “Contaminant” means all of the following:

(A)  A substance listed in Tables II and III of subparagraphs (A) and (B) of paragraph (2) of subdivision (a) of Section 66261.24 of Title 22 of the California Code of Regulations.

(B)  The five halogenated hydrocarbon industrial solvents that, in the experience of the State Water Resources Control Board and the Department of Toxic Substances Control are most commonly found as contaminants at sites subject to remediation under the Carpenter-Presley-Tanner Hazardous Substances Account Act (Chapter 6.8 (commencing with Section 25300) of Division 20) and the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code).

(C)  Ten hazardous substances not included under subparagraphs (A) and (B) that, in the experience of the Department of Toxic Substances Control and the State Water Resources Control Board, are most commonly found as contaminants at sites subject to remediation under the Carpenter-Presley-Tanner Hazardous Substances Account Act (Chapter 6.8 (commencing with Section 25300) of Division 20) and the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code).

(3)  “Screening number” means the concentration of a contaminant published by the agency as an advisory number pursuant to the process established in subdivisions (b) and (c). A screening number is solely an advisory number, and has no regulatory effect, and is published solely as a reference value that may be used by citizen groups, community organizations, property owners, developers, and local government officials to estimate the degree of effort that may be necessary to remediate a contaminated property. A screening number may not be construed as, and may not serve as, a level that can be used to require an agency to determine that no further action is required or a substitute for the cleanup level that is required to be achieved for a contaminant on a contaminated property. The public agency with jurisdiction over the remediation of a contaminated site shall establish the cleanup level for a contaminant pursuant to the requirements and the procedures of the applicable laws and regulations that govern the remediation of that contaminated property and the cleanup level may be higher or lower than a published screening number.

(b)  (1)  During the same period when the agency is carrying out the pilot study required by Section 57009 and preparing the informational document required by Section 57010, the agency shall initiate a scientific peer review of the screening levels published in Appendix 1 of Volume 2 of the technical report published by the San Francisco Regional Water Quality Control Board entitled “Application of Risk-Based Screening Levels and Decision-Making to Sites with Impacted Soil and Groundwater (Interim Final-August 2000).” The agency shall conduct the scientific peer review process in accordance with Section 57004, and shall limit the review to those substances specified in paragraph (2) of subdivision (a). The agency shall complete the peer review process on or before December 31, 2004.

(2)  The agency, in cooperation with the Department of Toxic Substances Control, the State Water Resources Control Board, and the Office of Environmental Health Hazard Assessment, shall publish a list of screening numbers for contaminants listed in paragraph (2) of subdivision (a) for the protection of human health and safety, and shall report on the feasibility of establishing screening numbers to protect water quality and ecological resources. The agency shall determine the screening numbers using the evaluation set forth in Section 25356.1.5 and the results of the peer review, and shall use the most stringent hazard criterion established pursuant to Subpart E of the National Oil and Hazardous Substances Pollution Contingency Plan (40 C.F.R. 300.400 et seq.), as amended. The agency shall set forth separate screening levels for unrestricted land uses and a restricted, nonresidential use of land. In determining each screening number, the agency shall consider all of the following:

(A)  The toxicology of the contaminant, its adverse effects on human health and safety, biota, and its potential for causing environmental damage to natural resources, including, but not limited to, beneficial uses of the water of the state, including sources of drinking water.

(B)  Risk assessments that have been prepared for the contaminant by federal or state agencies pursuant to environmental or public health laws, evaluations of the contaminant that have been prepared by epidemiological studies and occupational health programs, and risk assessments or other evaluations of the contaminant that have been prepared by governmental agencies or responsible parties as part of a project to remediate a contaminated property.

(C)  Cleanup levels that have been established for the contaminant at sites that have been, or are being, investigated or remediated under Chapter 6.8 (commencing with Section 25300) of Division 20, or cleaned up or abated under Division 7 (commencing with Section 13000) of the Water Code or under any other remediation program administered by a federal or local agency.

(D)  Screening numbers that have been published by other agencies in the state, in other states, and by federal agencies.

(E)  The results of external scientific peer review of the screening numbers made pursuant to Section 57004.

(c)  (1)  Before publishing the screening numbers pursuant to subdivision (b), the agency shall conduct two public workshops, one in the northern part of the state and the other in the southern part of the state, to brief interested parties on the scientific and policy bases for the development of the proposed screening numbers and to receive public comments.

(2)  Following publication of the screening numbers pursuant to subdivision (b), the agency shall conduct three public workshops in various regions of the state to discuss the screening numbers and to receive public comments. The agency shall select an agency representative who shall serve as the chairperson for the workshops, and the agency shall ensure that ample opportunity is available for public involvement in the workshops. The deputy secretary for external affairs shall actively seek out participation in the workshops by citizen groups, environmental organizations, community-based organizations that restore and redevelop contaminated properties for park, school, residential, commercial, open-space or other community purposes, property owners, developers, and local government officials.

(d)  Following the workshops required by subdivision (c), the agency shall revise the screening numbers as appropriate. The agency shall, from time to time, revise the screening numbers as necessary as experience is gained with their use and shall add screening numbers for contaminants to the list as information concerning remediation problems becomes available.

(e)  The agency shall publish a guidance document for distribution to citizen groups, community-based organizations, property owners, developers, and local government officials that explains how screening numbers may be used to make judgments about the degree of effort that may be necessary to remediate contaminated properties, to facilitate the restoration and revitalization of contaminated property, to protect the waters of the state, and to make more efficient and effective decisions in local-level remediation programs.

(f)  Nothing in this section affects the authority of the Department of Toxic Substances Control, the State Water Resources Control Board, or a regional water quality control board to take action under any applicable law or regulation regarding a release or threatened release of hazardous materials.

(Added by Stats. 2001, Ch. 764, Sec. 2. Effective January 1, 2002.)



57010

(a)  On or before January 1, 2003, the California Environmental Protection Agency shall publish an informational document to assist citizen groups, community-based organizations, interested laypersons, property owners, local government officials, developers, environmental organizations, and environmental consultants to understand the factors that are taken into account, and the procedures that are followed, in making site investigation and remediation decisions under the Carpenter-Presley-Tanner Hazardous Substances Account Act (Chapter 6.8 (commencing with Section 25300) of Division 20 ) and under the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code).

(b)  The agency shall make the informational document required by this section available to any person who requests it at no charge and shall also post the public information manual on the agency’s Internet Web site. The agency shall update both the printed informational document and the Web site at appropriate intervals as new legislation or revised policies affect the administration of the Carpenter-Presley-Tanner Hazardous Substances Account Act (Chapter 6.8 (commencing with Section 25300) of Division 20 ) and the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code).

(Added by Stats. 2001, Ch. 764, Sec. 4. Effective January 1, 2002.)



57012

(a)  Each agency listed in subdivision (d) shall maintain a list of all instruments and agreements restricting land uses imposed by that agency under Section 1471 of the Civil Code or any provision of law that is administered by that agency, in accordance with all of the following requirements:

(1)  The list shall provide a description of location for each property that, at a minimum, provides the street address and the assessor’s parcel number. If a street address or assessor’s parcel number is not available, or if a street address or assessor’s parcel number does not adequately describe the property affected by the instrument or agreement restricting land use, the list shall include a description of location or the location’s geographic coordinates.

(2)  The list shall provide a description of any restricted uses of the property, contaminants known to be present, and any remediation of the property, if known, that would be required to allow for its unrestricted use. The recorded instrument or agreement restricting land uses may be provided in lieu of the description required by this paragraph.

(3)  Each agency shall update its list as new instruments and agreements restricting land uses are recorded and as instruments and agreements restricting land uses on properties are changed.

(b)  Each agency listed in subdivision (d) shall display the list required under subdivision (a) on that agency’s Web site, and shall make the list available to the public upon request.

(c)  The California Environmental Protection Agency shall oversee the implementation of this section. In overseeing the implementation of this section, the California Environmental Protection Agency shall do all of the following:

(1)  Maintain on its Web site hyperlinks to the individual lists posted pursuant to this section.

(2)  Provide a search function that is able to search and retrieve information from each of the individual lists posted pursuant to this section.

(3)  Create and post a list of all instruments and agreements restricting land uses that have been sent pursuant to subdivision (e) of Section 1471 of the Civil Code. The list created and posted pursuant to this paragraph shall meet all of the following requirements:

(A)  The list shall identify the entity or jurisdiction that imposed the instrument or agreement restricting land uses.

(B)  The list shall include the information required by paragraphs (1) and (2) of subdivision (a).

(C)  The list shall be maintained for informational purposes only.

(D)  The list shall contain a notation that information regarding the listed properties has been provided voluntarily, that the list is not all-inclusive, and that there may be additional sites where instruments or agreements restricting land uses have been imposed by other entities that have not been included on the list.

(d)  This section applies to the California Environmental Protection Agency and to all of the following entities within the agency:

(1)  The California Integrated Waste Management Board.

(2)  The State Water Resources Control Board, and each California regional water quality control board.

(3)  The Department of Toxic Substances Control.

(Added by Stats. 2002, Ch. 592, Sec. 2. Effective January 1, 2003.)



57013

(a) The Department of Toxic Substances Control may require a person submitting a report or data to submit the report or data in an electronic format, if the report is submitted to either of the following:

(1) The Department of Toxic Substances Control.

(2) A unified program agency implementing the unified program specified in Chapter 6.11 (commencing with Section 25404) of Division 20.

(b) The Department of Toxic Substances Control may require that a report or data submitted in electronic format include the latitude and longitude, which shall be accurate to within at least one meter, of the location where a sample analyzed in the report or data was collected.

(c) The Department of Toxic Substances Control shall adopt standards, that include electronic formats, for the submission of reports, which shall include formats for the submission of analytical and environmental compliance data. When adopting these standards, the Department of Toxic Substances Control shall only consider electronic formats that meet all of the following criteria:

(1) Are available at no cost.

(2) Are available in the public domain.

(3) Have available public domain means to import, manipulate, and store data.

(4) Allow importation of data into tables that indicate relational distances.

(5) Allow verification of data submission consistency.

(6) Allow inclusion of all of the following information:

(A) The physical site address from which the sample was taken, and information required for permitting and reporting an unauthorized release.

(B) Environmental assessment data taken during the initial site investigation phase, as well as the continuing monitoring and evaluation phases.

(C) The latitude and longitude, which shall be accurate to within at least one meter, of the location where a sample was collected.

(D) A description of all tests performed on the sample, the results of the testing, quality assurance and quality control information, available narrative information regarding the collection of the sample, and available information concerning the laboratory’s analysis of the sample.

(7) Fulfill any additional criteria that the Department of Toxic Substances Control determines are appropriate for an effective electronic report submission program.

(d) In adopting standards pursuant to this section, the Department of Toxic Substances Control shall ensure the security of electronically submitted information.

(e) (1) The regulations adopted by the Department of Toxic Substances Control pursuant to this section may be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as an emergency and necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(2) Notwithstanding the time limitation in subdivision (e) of Section 11346.1 of the Government Code, an emergency regulation adopted or amended pursuant to this section shall not be repealed until one year after the effective date of the regulation, unless the Department of Toxic Substances Control readopts the regulation, in whole or in part, in compliance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(3) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, until the effective date of the regulations adopted pursuant to this section, the Department of Toxic Substances Control may implement this section using the following regulations adopted by the State Water Resources Control Board or the Secretary for Environmental Protection for the electronic submission of reports:

(A) Chapter 30 (commencing with Section 3900) of Division 3 of Title 23 of the California Code of Regulations.

(B) Subdivision 4 (commencing with Section 15100) of Division 1 of Title 27 of the California Code of Regulations.

(C) Subdivision 2 of Division 3 of Title 27 of the California Code of Regulations.

(Added by Stats. 2006, Ch. 562, Sec. 2. Effective January 1, 2007.)



57018

(a) For purposes of Sections 57019 and 57020, the following definitions shall apply:

(1) “Analytical test method” means a procedure used to sample, prepare, and analyze a specific matrix to determine the identity and concentration of a specified chemical and its metabolites and degradation product. An analytical test method shall conform to the standards adopted by the National Environmental Laboratory Accreditation Conference.

(2) “Bioconcentration factor” means the concentration of a chemical in an organism divided by its concentration in a test solution or environment.

(3) “Chemical” has the same meaning as a chemical substance, as defined in Section 2602 of Title 15 of the United States Code.

(4) “Manufacturer” means a person who produces a chemical in this state or who imports a chemical into this state for sale in this state.

(5) “Matrix” includes, but is not limited to, water, air, soil, sediment, sludge, chemical waste, fish, blood, adipose tissue, and urine.

(6) “Octanol-water partition coefficient” means the ratio of the concentration of a chemical in octanol and in water at equilibrium and at a specified temperature.

(7) “State agency” means the State Air Resources Board, the Department of Toxic Substances Control, the Integrated Waste Management Board, the Office of Environmental Health Hazard Assessment, the State Water Resources Control Board, and the California Environmental Protection Agency. “State agency” does not include the Department of Pesticide Regulation.

(Added by Stats. 2006, Ch. 699, Sec. 2. Effective January 1, 2007.)



57019

(a) The California Environmental Protection Agency shall coordinate all requests for information from manufacturers made pursuant to this section on behalf of the state agencies.

(b) In coordinating the requests made pursuant to this section, the California Environmental Protection Agency shall seek to accomplish the following objectives:

(1) Minimize or eliminate duplicate requests for the same or similar information.

(2) Coordinate with manufacturers of the same chemical to develop and submit the requested information in an equitable and resource-efficient manner.

(3) To the extent practicable minimize the cost burden on individual manufacturers.

(4) Maintain a record of requests made pursuant to this section.

(c) A state agency, before requesting any information from a manufacturer pursuant to subdivision (d), shall do all of the following:

(1) Post on its Internet Web site and the Internet Web site of the California Environmental Protection Agency an announcement that it seeks information pursuant to subdivision (d), including the chemical for which it seeks information, the type of information it is seeking, and the reason for seeking the information.

(2) Conduct a search for the information it seeks of all known public sources of information on the chemicals for which an announcement has been posted pursuant to paragraph (1). All known public sources include public and electronically searchable databases maintained by the federal government, state governments, and intergovernmental organizations.

(3) Make reasonable attempts to contact all manufacturers of chemicals listed for which an announcement has been posted pursuant to paragraph (1) to obtain any relevant information that may be held by those manufacturers but is not publicly available.

(4) Make reasonable attempts to consult with all manufacturers of chemicals listed for which an announcement has been posted pursuant to paragraph (1) to determine what additional information, if any, those manufacturers need to develop to assist the state agency in evaluating the fate and transport of those chemicals in the relevant matrices.

(5) Make reasonable attempts to consult with all manufacturers to evaluate the technical feasibility of developing the information requested by the agency.

(d) (1) A state agency may request a manufacturer to provide additional information on a chemical for which an announcement has been posted pursuant to paragraph (1) of subdivision (c).

(2) Upon request of a state agency, the manufacturer, within one year, shall provide the state agency with the additional information requested for the specified chemical.

(3) The information that the state agency requests may include, but is not limited to, any of the following:

(A) An analytical test method for that chemical, or for metabolites and degradation products for that chemical that are biologically relevant in the matrix specified by the state agency.

(B) The octanol-water partition coefficient and bioconcentration factor for humans for that chemical.

(C) Other relevant information on the fate and transport of that chemical in the environment.

(4) The manufacturer responding to a request pursuant to this subdivision shall collaborate and cooperate with the state agency making the request to the extent practicable for the following purposes:

(A) To ensure that the information being provided meets the needs of the state agency.

(B) To reduce disagreements over the information being provided.

(C) To decrease to the maximum extent possible the effort and resources the state agency must expend to verify and validate the information provided.

(e) The definitions in Section 57018 apply to this section.

(f) This section shall not be construed to limit the authority of a state agency to obtain information pursuant to any other provision of law.

(Added by Stats. 2006, Ch. 699, Sec. 3. Effective January 1, 2007.)



57020

(a) Notwithstanding Section 6254.7 of the Government Code, if a manufacturer believes that information provided to a state agency pursuant to Section 57019 involves the release of a trade secret, the manufacturer shall make the disclosure to the state agency and notify the state agency in writing of that belief. In its written notice, the manufacturer shall identify the portion of the information submitted to the state agency that it believes is a trade secret and provide documentation supporting its conclusion.

(b) Subject to this section, the state agency shall protect from disclosure a trade secret designated as such by the manufacturer, if that trade secret is not a public record.

(c) Upon receipt of a request for the release of information to the public that includes information that the manufacturer has notified the state agency is a trade secret and that is not a public record, the following procedure applies:

(1) The state agency shall notify the manufacturer that disclosed the information to the state agency of the request, in writing by certified mail, return receipt requested.

(2) The state agency shall release the information to the public, but not earlier than 30 days after the date of mailing the notice of the request for information, unless, prior to the expiration of the 30-day period, the manufacturer obtains an action in an appropriate court for a declaratory judgment that the information is subject to protection under this section or for a preliminary injunction prohibiting disclosure of the information to the public and promptly notifies the state agency of that action. In order to prevent the state agency from releasing the information to the public, the manufacturer shall obtain a declaratory judgment or preliminary injunction within 30 days of filing an action for a declaratory judgment or preliminary injunction.

(d) This section does not authorize a manufacturer to refuse to disclose to the state agency information required by Section 57019.

(e) Any information that a court, pursuant to this section, determines is a trade secret and not a public record, or pending final judgment pursuant to subdivision (c), shall not be disclosed by the state agency to anyone, except to an officer or employee of a city or county, the state, or the United States, or to a contractor with a city or county, or the state, and its employees, if, in the opinion of the state agency, disclosure is necessary and required for the satisfactory performance of a contract, for the performance of work, or to protect the health and safety of the employees of the contractor.

(f) The definitions in Section 57018 apply to this section.

(Added by Stats. 2006, Ch. 699, Sec. 4. Effective January 1, 2007.)






DIVISION 37.5 - REPAIR OR MAINTENANCE PROJECTS

CHAPTER 1 - General Provisions

ARTICLE 1 - Legislative Declarations

57050

The Legislature hereby finds and declares all of the following:

(a)  The failure to properly repair and maintain commercial and industrial facilities or structures can pose a threat to public health or safety or to the environment that can be prevented through expeditious and coordinated agency action.

(b)  There is an urgent need to implement repair or maintenance projects, as defined in subdivision (g) of Section 57051 as quickly and as effectively as possible to avoid potential threats to public health or safety or to the environment.

(c)  It is the intent of this division to provide, at the request of a responsible party, a mechanism that can ensure that the permits required to carry out necessary repair or maintenance projects at commercial or industrial facilities or structures will be issued in an expeditious, timely, and coordinated manner and will be consistent with one another.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)






ARTICLE 2 - Definitions

57051

For purposes of this division, the following terms have the following meaning:

(a)  “Consolidated permit” means a permit incorporating permits for a repair or maintenance project and issued in a single permit document by the consolidated permit agency.

(b)  “Consolidated permit agency” means the public agency that has the greatest overall jurisdiction over a repair or maintenance project, as determined pursuant to Section 57053.

(c)  “Office” means the permit assistance centers operated by the office of the Secretary for Environmental Protection.

(d)  “Participating permit agency” means a public agency, other than the consolidated permit agency, that is responsible for the issuance of a repair or maintenance project permit.

(e)  “Public agency” means any state or local agency that has jurisdiction under state or local law to approve a repair or maintenance project.

(f)  “Repair or maintenance project permit” means any license, certificate, registration, permit, or other form of authorization required by a public agency to carry out a repair and maintenance project.

(g)  “Repair or maintenance project” means a project to repair or maintain an existing commercial or industrial facility or structure that would not involve or allow an addition to, or an enlargement or expansion of, the use of the facility or structure when the failure to repair or maintain that facility or structure would potentially cause a violation of any law or regulation intended for the protection of human health or safety, or the environment.

(h)  “Responsible party” means the owner or lessee or operator of the facility or structure proposed to be repaired or maintained pursuant to a repair or maintenance project.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)









CHAPTER 2 - Repair or Maintenance Projects

57053

(a)  Any responsible party may request the office to designate a consolidated permit agency for a repair or maintenance project to administer the processing and issuance of a consolidated permit for the repair or maintenance project subject to this division. The office is not authorized to act pursuant to this chapter in the absence of a request by a responsible party. The office shall designate a consolidated permit agency within 30 days from the date that the request was received.

(b)  A responsible party that requests the designation of a consolidated permit agency shall provide the office with a description of the repair or maintenance project, a preliminary list of the repair or maintenance project permits that the repair or maintenance project may require, the identity of any public agency that has been designated the lead agency for the repair or maintenance project pursuant to Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code or Division 13 (commencing with Section 21000) of the Public Resources Code, and the identity of the participating permit agencies. The office may request any information from the responsible party that is necessary to make the designation under subdivision (a), and may convene a scoping meeting of the likely consolidated permit agency and participating permit agencies to make that designation.

(c)  In those cases where a public agency is the lead agency for purposes of Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code or Division 13 (commencing with Section 21000) of the Public Resources Code, that agency shall be the consolidated permit agency. In other cases, the following factors shall be considered in determining which public agency has the greatest overall jurisdiction over the repair or maintenance project:

(1)  The type of facility or structure that is the subject of the proposed repair or maintenance project.

(2)  The nature of the threat that a failure to repair and maintain the structure or facility poses to public health or safety or to the environment, including the environmental medium that may be affected by a failure to repair and maintain the structure or facility.

(3)  The environmental and human health and safety concerns that should be considered in properly carrying out the repair or maintenance project.

(4)  The statutory and regulatory standards applicable to the repair or maintenance project.

(d)  The consolidated permit agency shall serve as the main point of contact for the responsible party with regard to the processing of the consolidated permit for the repair or maintenance project and shall coordinate the procedural aspects of the processing consistent with existing laws governing the consolidated permit agency and participating permit agencies, and with the procedures agreed to by those agencies in accordance with Section 57053.1. In carrying out those responsibilities, the consolidated permit agency shall ensure that consolidated permit applicant has all of the information needed to apply for all of the component repair or maintenance project permits that are incorporated in the consolidated permit, coordinate the review of those repair or maintenance project permits by the respective participating permit agencies, ensure that timely permit decisions are made by the participating permit agencies, and assist in resolving any conflict or inconsistency among the repair or maintenance project permit requirements and conditions that are to be imposed by the participating permit agencies with regard to the repair or maintenance project.

(e)  This division shall not be construed to limit or abridge the authority or responsibilities of any participating permit agency pursuant to the law that authorizes or requires the agency to issue a permit for a repair or maintenance project or to grant any agency any new powers independent of those granted by other laws. Each participating permit agency shall retain its authority to make all decisions on all nonprocedural matters with regard to the respective component repair or maintenance project permit that is within the scope of its authority or responsibility, including, but not limited to, the determination of permit application completeness, permit approval or approval with conditions, or permit denial. The consolidated permit agency may not substitute its judgment for that of a participating permit agency on any such nonprocedural matters.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)



57053.1

(a)  Within 15 working days of the date that the consolidated permit agency is designated, the consolidated permit agency shall convene a meeting with the consolidated permit applicant for the repair or maintenance project and with the participating permit agencies. The meeting agenda shall include at least all of the following matters:

(1)  A determination of the repair or maintenance project permits that are required for the repair or maintenance project.

(2)  A review of the permit application forms and other application requirements of the agencies that are participating in the consolidated permit process.

(3)  A discussion of the option available to the permit applicant to use the consolidated permit application form that is authorized by subdivision (e) or (f) of Section 15399.56 of the Government Code in lieu of the separate application forms for each component repair or maintenance project permit that would be provided by the consolidated permit agency and the participating permit agencies.

(4)  The setting of time limits that will be applicable to the consolidated permit agency and each participating permit agency in making consolidated and repair or maintenance project permit decisions, including the time periods required to determine if the repair or maintenance project permit applications are complete or the consolidated permit application is complete, to review the application or applications, and to process the component repair or maintenance project permits, and the timelines that will be used by the consolidated permit agency to aggregate the component repair or maintenance project permits into, and to issue, the consolidated permit. Notwithstanding Chapter 3 (commencing with Section 15374) of Part 6.7 of Division 3 of Title 2 of the Government Code, and Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code, the timelines established pursuant to this paragraph may, with the assent of the consolidated permit agency and each participating permit agency, commit the consolidated permit agency and each participating permit agency to act on the component repair or maintenance project permit within time periods that are different than those required by Sections 65950 and 65952 of the Government Code, subdivisions (a) and (b) of Section 15376 of the Government Code, or other applicable provisions of law. However, no accelerated time period for the consideration of a repair or maintenance project permit application may be set if that accelerated time period would be inconsistent with, or in conflict with, any time period or series of time periods set by statute for that consideration, or with any statute, rule, or regulation, or adopted state policy, standard, or guideline, which require any of the following:

(A)  Other agencies, interested persons, or the public to be given adequate notice of the application.

(B)  Other agencies to be given a role in, or be allowed to participate in, the decision to approve or disapprove the application.

(C)  Interested persons or the public to be provided the opportunity to challenge, comment on, or otherwise voice their concerns regarding the application.

(5)  The scheduling of any public hearings that are required to issue repair or maintenance project permits for the repair or maintenance project and a determination of the feasibility of coordinating or consolidating any of those required public hearings.

(6)  A discussion of fee arrangements for the consolidated permit process, including an estimate of the fee authorized under Section 57053.5 and the billing process.

(b)  The consolidated permit agency may request any information from the consolidated permit applicant that is necessary to comply with its obligations under this division, consistent with the time limits set pursuant to paragraph (4) of subdivision (a).

(c)  A summary of the decisions made pursuant to this section shall be made available for public review upon the filing of the consolidated permit application or repair or maintenance project permit applications.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)



57053.2

The consolidated permit applicant may withdraw from the consolidated permit process by submitting to the consolidated permit agency a written request that the process be terminated. Upon receipt of the request, the consolidated permit agency shall notify the office and each participating permit agency that a consolidated permit is no longer applicable to the repair or maintenance project.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)



57053.3

The consolidated permit agency shall coordinate the activities of the participating permit agencies in order that each participating permit agency is able to act on its component repair or maintenance project permits within the time limits set pursuant to paragraph (4) of subdivision (a) of Section 57053.1.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)



57053.4

Each repair or maintenance project permit incorporated in the consolidated permit shall have the legal status and the regulatory effect that is specified in the statute and regulations under which the repair or maintenance project permit would be separately issued and shall be administered and enforced by the public agency that would have separately issued it. Nothing in this chapter shall limit the authority of an agency to enforce existing permits or permit conditions.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)



57053.5

(a)  A consolidated permit agency may charge and collect a reasonable fee from any person seeking a consolidated permit to recover the estimated costs incurred by the consolidated permit agency and the office in carrying out this division.

(b)  The fees charged shall recover only the costs of performing those consolidated permit services and shall be either negotiated with the responsible party in the meeting convened pursuant to Section 57053.1 or set by the public agency in advance of its designation as a consolidated permit agency for the repair or maintenance project in a fee schedule adopted by the public agency for use in the event that the public agency is so designated. In addition, the billing process shall provide for accurate time and cost accounting and a billing cycle that provide for progress payments. Nothing in this section limits the ability of a participating agency or the office to collect appropriate fees.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)



57053.6

A petition by the responsible party for review of a public agency action in issuing, denying, or amending a repair or maintenance project permit, or any portion of a consolidated permit, shall, to resolve conflicts among the permit conditions, be submitted by the responsible party to the consolidated permit agency or the participating permit agency having jurisdiction over that portion of the consolidated permit and shall be processed in accordance with the procedures of that agency. The public agency receiving the petition shall, within 30 days from the date of receipt, notify the other public agencies participating in the original consolidated permit.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)



57053.7

If the consolidated permit applicant petitions for a significant amendment or modification to a consolidated permit application or any of its component repair or maintenance project permit applications, the consolidated permit agency shall reconvene a meeting of the participating permit agencies, conducted in accordance with Section 57053.1.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)



57053.8

If the consolidated permit applicant fails to provide information required for the processing of the component repair or maintenance project permit applications for a consolidated permit or for the designation of a consolidated permit agency, the time limits set pursuant to paragraph (4) of subdivision (a) of Section 57053.1 shall be tolled until such time as the information is provided.

(Added by Stats. 1996, Ch. 776, Sec. 2. Effective January 1, 1997.)



57053.9

(a)  On or before December 31, 1997, the office shall adopt regulations establishing an expedited appeals process by which a petitioner or responsible party may appeal any failure by a public agency to take timely action on the issuance or denial of a repair or maintenance project permit or consolidated permit in accordance with the time limits set pursuant to paragraph (4) of subdivision (a) of Section 57053.1.

(b)  If the office finds that the time limits under appeal have been violated without good cause, the office shall establish a date certain by which the public agency shall act on the repair or maintenance project permit or consolidated permit application with adequate provision for the requirements described in subparagraphs (A) to (C), inclusive, of paragraph (4) of subdivision (a) of Section 57053.1, and shall provide for the full reimbursement of any filing or permit processing fees paid by the responsible party to the public agency for the permit application under appeal. For purposes of this section, “good cause” shall have the same meaning as defined in subdivision (g) of Section 15376 of the Government Code.

(c)  The determination of the office on an appeal shall be based only on procedural violations, including, but not limited to, the exceeding of time limits, not on any nonprocedural matter with regard to the repair or maintenance project permit, or permit application, or the consolidated permit, or consolidated permit application.

(d)  In cases of a violation of time limits set pursuant to paragraph (4) of subdivision (a) of Section 57053.1, the determination of the office to order a reimbursement of any application fee pursuant to the regulations adopted pursuant to subdivision (a) shall only be applicable to the consolidated permit agency or to the participating permit agencies that are in violation of the time limits without showing good cause.

(e)  An appeal taken pursuant to this section shall be only for violations of the time limits set pursuant to paragraph (4) of subdivision (a) of Section 57053.1.

(Amended by Stats. 2002, Ch. 405, Sec. 71. Effective January 1, 2003.)









DIVISION 38

442

For the purposes of this part, the following definitions shall apply:

(a) “Actively dying” means the phase of terminal illness when death is imminent.

(b) “Disease-targeted treatment” means treatment directed at the underlying disease or condition that is intended to alter its natural history or progression, irrespective of whether or not a cure is a possibility.

(c) “Health care provider” means an attending physician and surgeon. It also means a nurse practitioner or physician assistant practicing in accordance with standardized procedures or protocols developed and approved by the supervising physician and surgeon and the nurse practitioner or physician assistant.

(d) “Hospice” means a specialized form of interdisciplinary health care that is designed to provide palliative care, alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phases of life due to the existence of a terminal disease, and provide supportive care to the primary caregiver and the family of the hospice patient, and that meets all of the criteria specified in subdivision (b) of Section 1746.

(e) “Palliative care” means medical treatment, interdisciplinary care, or consultation provided to a patient or family members, or both, that has as its primary purpose the prevention of, or relief from, suffering and the enhancement of the quality of life, rather than treatment aimed at investigation and intervention for the purpose of cure or prolongation of life as described in subdivision (b) of Section 1339.31. In some cases, disease-targeted treatment may be used in palliative care.

(f) “Refusal or withdrawal of life-sustaining treatment” means forgoing treatment or medical procedures that replace or support an essential bodily function, including, but not limited to, cardiopulmonary resuscitation, mechanical ventilation, artificial nutrition and hydration, dialysis, and any other treatment or discontinuing any or all of those treatments after they have been used for a reasonable time.

(Added by Stats. 2008, Ch. 683, Sec. 2. Effective January 1, 2009.)



442.5

(a) When a health care provider makes a diagnosis that a patient has a terminal illness, the health care provider shall do both of the following:

(1) Notify the patient of his or her right, or when applicable, the right of another person authorized to make health care decisions for the patient, to comprehensive information and counseling regarding legal end-of-life options. This notification may be provided at the time of diagnosis or at a subsequent visit in which the provider discusses treatment options with the patient or the other authorized person.

(2) Upon the request of the patient or another person authorized to make health care decisions for the patient, provide the patient or other authorized person with comprehensive information and counseling regarding legal end-of-life care options pursuant to this section. When a terminally ill patient is in a health facility, as defined in Section 1250, the health care provider, or medical director of the health facility if the patient’s health care provider is not available, may refer the patient or other authorized person to a hospice provider or private or public agencies and community-based organizations that specialize in end-of-life care case management and consultation to receive comprehensive information and counseling regarding legal end-of-life care options.

(b) If a patient or another person authorized to make health care decisions for the patient, requests information and counseling pursuant to paragraph (2) of subdivision (a), the comprehensive information shall include, but not be limited to, the following:

(1) Hospice care at home or in a health care setting.

(2) A prognosis with and without the continuation of disease-targeted treatment.

(3) The patient’s right to refusal of or withdrawal from life-sustaining treatment.

(4) The patient’s right to continue to pursue disease-targeted treatment, with or without concurrent palliative care.

(5) The patient’s right to comprehensive pain and symptom management at the end of life, including, but not limited to, adequate pain medication, treatment of nausea, palliative chemotherapy, relief of shortness of breath and fatigue, and other clinical treatments useful when a patient is actively dying.

(6) The patient’s right to give individual health care instruction pursuant to Section 4670 of the Probate Code, which provides the means by which a patient may provide written health care instruction, such as an advance health care directive, and the patient’s right to appoint a legally recognized health care decisionmaker.

(c) The information described in subdivision (b) may, but is not required to, be in writing. Health care providers may utilize information from organizations specializing in end-of-life care that provide information on factsheets and Internet Web sites to convey the information described in subdivision (b).

(d) Counseling may include, but is not limited to, discussions about the outcomes for the patient and his or her family, based on the interest of the patient. Information and counseling, as described in subdivision (b), may occur over a series of meetings with the health care provider or others who may be providing the information and counseling based on the patient’s needs.

(e) The information and counseling sessions may include a discussion of treatment options in a culturally sensitive manner that the patient and his or her family, or, when applicable, another person authorized to make health care decisions for the patient, can easily understand. If the patient or other authorized person requests information on the costs of treatment options, including the availability of insurance and eligibility of the patient for coverage, the patient or other authorized person shall be referred to the appropriate entity for that information.

(f) The notification made pursuant to paragraph (1) of subdivision (a) shall not be required if the patient or other person authorized to make health care decisions, as defined in Section 4617 of the Probate Code, for the patient has already received the notification.

(g) For purposes of this section, “health care decisions” has the meaning set fourth in Section 4617 of the Probate Code.

(h) This section shall not be construed to interfere with the clinical judgment of a health care provider in recommending the course of treatment.

(Amended by Stats. 2014, Ch. 568, Sec. 1. Effective January 1, 2015.)



442.7

If a health care provider does not wish to comply with his or her patient’s request or, when applicable, the request of another person authorized to make health care decisions, as defined in Section 4617 of the Probate Code, for the patient for information on end-of-life options, the health care provider shall do both of the following:

(a) Refer or transfer a patient to another health care provider that shall provide the requested information.

(b) Provide the patient or other person authorized to make health care decisions for the patient with information on procedures to transfer to another health care provider that shall provide the requested information.

(Amended by Stats. 2014, Ch. 568, Sec. 2. Effective January 1, 2015.)






DIVISION 39

442

For the purposes of this part, the following definitions shall apply:

(a) “Actively dying” means the phase of terminal illness when death is imminent.

(b) “Disease-targeted treatment” means treatment directed at the underlying disease or condition that is intended to alter its natural history or progression, irrespective of whether or not a cure is a possibility.

(c) “Health care provider” means an attending physician and surgeon. It also means a nurse practitioner or physician assistant practicing in accordance with standardized procedures or protocols developed and approved by the supervising physician and surgeon and the nurse practitioner or physician assistant.

(d) “Hospice” means a specialized form of interdisciplinary health care that is designed to provide palliative care, alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phases of life due to the existence of a terminal disease, and provide supportive care to the primary caregiver and the family of the hospice patient, and that meets all of the criteria specified in subdivision (b) of Section 1746.

(e) “Palliative care” means medical treatment, interdisciplinary care, or consultation provided to a patient or family members, or both, that has as its primary purpose the prevention of, or relief from, suffering and the enhancement of the quality of life, rather than treatment aimed at investigation and intervention for the purpose of cure or prolongation of life as described in subdivision (b) of Section 1339.31. In some cases, disease-targeted treatment may be used in palliative care.

(f) “Refusal or withdrawal of life-sustaining treatment” means forgoing treatment or medical procedures that replace or support an essential bodily function, including, but not limited to, cardiopulmonary resuscitation, mechanical ventilation, artificial nutrition and hydration, dialysis, and any other treatment or discontinuing any or all of those treatments after they have been used for a reasonable time.

(Added by Stats. 2008, Ch. 683, Sec. 2. Effective January 1, 2009.)



442.5

(a) When a health care provider makes a diagnosis that a patient has a terminal illness, the health care provider shall do both of the following:

(1) Notify the patient of his or her right, or when applicable, the right of another person authorized to make health care decisions for the patient, to comprehensive information and counseling regarding legal end-of-life options. This notification may be provided at the time of diagnosis or at a subsequent visit in which the provider discusses treatment options with the patient or the other authorized person.

(2) Upon the request of the patient or another person authorized to make health care decisions for the patient, provide the patient or other authorized person with comprehensive information and counseling regarding legal end-of-life care options pursuant to this section. When a terminally ill patient is in a health facility, as defined in Section 1250, the health care provider, or medical director of the health facility if the patient’s health care provider is not available, may refer the patient or other authorized person to a hospice provider or private or public agencies and community-based organizations that specialize in end-of-life care case management and consultation to receive comprehensive information and counseling regarding legal end-of-life care options.

(b) If a patient or another person authorized to make health care decisions for the patient, requests information and counseling pursuant to paragraph (2) of subdivision (a), the comprehensive information shall include, but not be limited to, the following:

(1) Hospice care at home or in a health care setting.

(2) A prognosis with and without the continuation of disease-targeted treatment.

(3) The patient’s right to refusal of or withdrawal from life-sustaining treatment.

(4) The patient’s right to continue to pursue disease-targeted treatment, with or without concurrent palliative care.

(5) The patient’s right to comprehensive pain and symptom management at the end of life, including, but not limited to, adequate pain medication, treatment of nausea, palliative chemotherapy, relief of shortness of breath and fatigue, and other clinical treatments useful when a patient is actively dying.

(6) The patient’s right to give individual health care instruction pursuant to Section 4670 of the Probate Code, which provides the means by which a patient may provide written health care instruction, such as an advance health care directive, and the patient’s right to appoint a legally recognized health care decisionmaker.

(c) The information described in subdivision (b) may, but is not required to, be in writing. Health care providers may utilize information from organizations specializing in end-of-life care that provide information on factsheets and Internet Web sites to convey the information described in subdivision (b).

(d) Counseling may include, but is not limited to, discussions about the outcomes for the patient and his or her family, based on the interest of the patient. Information and counseling, as described in subdivision (b), may occur over a series of meetings with the health care provider or others who may be providing the information and counseling based on the patient’s needs.

(e) The information and counseling sessions may include a discussion of treatment options in a culturally sensitive manner that the patient and his or her family, or, when applicable, another person authorized to make health care decisions for the patient, can easily understand. If the patient or other authorized person requests information on the costs of treatment options, including the availability of insurance and eligibility of the patient for coverage, the patient or other authorized person shall be referred to the appropriate entity for that information.

(f) The notification made pursuant to paragraph (1) of subdivision (a) shall not be required if the patient or other person authorized to make health care decisions, as defined in Section 4617 of the Probate Code, for the patient has already received the notification.

(g) For purposes of this section, “health care decisions” has the meaning set fourth in Section 4617 of the Probate Code.

(h) This section shall not be construed to interfere with the clinical judgment of a health care provider in recommending the course of treatment.

(Amended by Stats. 2014, Ch. 568, Sec. 1. Effective January 1, 2015.)



442.7

If a health care provider does not wish to comply with his or her patient’s request or, when applicable, the request of another person authorized to make health care decisions, as defined in Section 4617 of the Probate Code, for the patient for information on end-of-life options, the health care provider shall do both of the following:

(a) Refer or transfer a patient to another health care provider that shall provide the requested information.

(b) Provide the patient or other person authorized to make health care decisions for the patient with information on procedures to transfer to another health care provider that shall provide the requested information.

(Amended by Stats. 2014, Ch. 568, Sec. 2. Effective January 1, 2015.)






DIVISION 101 - ADMINISTRATION OF PUBLIC HEALTH

PART 1 - CALIFORNIA DEPARTMENT OF HEALTH SERVICES

CHAPTER 1 - Organization of the Department

100100

There is in the state government in the California Health and Human Services Agency, a State Department of Health Services which, effective July 1, 2007, is hereby renamed the State Department of Health Care Services. Commencing July 1, 2007, any reference in this chapter, in Chapter 1.5 (commencing with Section 100145), or in Article 1 (commencing with Section 100150) of Chapter 2 to the State Department of Health Services is deemed to, instead, refer to the State Department of Health Care Services with regard to functions not transferred to the State Department of Public Health. Commencing July 1, 2007, all the duties, powers, purposes, responsibilities, and jurisdiction of the former State Department of Health Services not vested in the State Department of Public Health pursuant to Chapter 2 (commencing with Section 131050) of Part 1 of Division 112, shall be retained by, and thereafter be performed by, the renamed State Department of Health Care Services.

(Amended by Stats. 2006, Ch. 241, Sec. 13. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



100105

(a) The department is under the control of an executive officer known as the Director of Health Care Services, who shall be appointed by the Governor, subject to confirmation by the Senate, and hold office at the pleasure of the Governor.

(b) The director shall receive the annual salary provided by Article 1 (commencing with Section 11550) of Chapter 6 of Part 1 of Division 3 of Title 2 of the Government Code.

(c) Upon recommendation of the director, the Governor may appoint not to exceed two chief deputies of the department, subject to confirmation by the Senate, who shall hold office at the pleasure of the Governor. The salaries of the chief deputies shall be fixed in accordance with law.

(Amended by Stats. 2007, Ch. 483, Sec. 19.5. Effective January 1, 2008.)



100110

The director shall have the powers of a head of the department pursuant to Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100115

There is in the department a Division of Rural Health. The division shall administer Chapter 3 (commencing with Section 124550) and Chapter 4 (commencing with Section 124575) of Part 4 of Division 106, Section 101300, and Article 1 (commencing with Section 124600) of Chapter 5 of Part 4 of Division 106.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100120

All officers or employees of the department employed after July 1, 1978, shall be appointed by the director.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100125

Notwithstanding any other provision of state law, the department shall develop a proposal for consolidation of various programs affecting the health of mothers and children. The department, in developing the proposal, shall consult with the State Maternal Child and Adolescent Health Board, the California Conference of Local Health Officers, the California State Association of Counties, the Primary Care Clinic Advisory Committee, and other organizations interested in health services for women and children, as determined by the department, that shall assist it in identifying waivers of state and federal requirements that would be necessary to implement the proposal. The proposal shall consider administrative cost savings that may result from this consolidation. The department shall obtain waivers from state and federal requirements that the department determines are necessary to make the proposal viable. Any problem in obtaining the waivers shall be reported to the Legislature with the proposals. The department shall submit its proposal to the Legislature on or before January 1, 1984. Programs may include, but need not be limited to, the following:

(a)  California Children’s Services.

(b)  WIC—Special Supplemental Food.

(c)  Child Health and Disability Prevention.

(d)  California Immunization Assistance Program.

(e)  Children and Youth Project.

(f)  Dental Disease Prevention.

(g)  Rural Health.

(h)  Indian Health.

(i)  Pediatric Renal Failure Centers.

(j)  Prepaid Health Plans.

(k)  Family Planning.

( l)  Infant Medical Dispatch Centers Program.

(m)  Childhood Lead Program.

(n)  Tuberculosis Control Program.

(o)  Venereal Disease.

(p)  SSI Disabled Children’s Program.

(q)  Other maternal and child health programs, including, but not limited to, the following:

(1)  Sickle Cell.

(2)  Prenatal Testing.

(3)  Tay Sachs.

(4)  Huntington’s Disease.

(5)  Prenatal Access.

(6)  High Risk Followup.

(7)  O.B. Access.

(8)  Perinatal Health Clinics.

(9)  Primary Care Clinics.

(10)  Maternal and Child Health Grants.

Consolidation may include combining two or more specialized programs or the development of a single planning, evaluation, budgeting and reporting process for two or more programs that share a common target population. The department may submit more than one proposal for consolidation if two or more groupings of programs merit consolidation.

Each proposal shall be developed after a review by the department of consolidation efforts proposed or developed by the counties. In the design of the proposal, the department shall consider how state level plans may assist further development of these local efforts.

The department shall consult with the Department of Finance to develop a simplified budget and reporting format for programs that are recommended for consolidation.

The Department of Finance shall make modifications in the California Fiscal Information System as it deems necessary to accommodate the proposed program consolidation.

The office shall consult with the department with respect to the implementation of this section. The office shall incorporate recommendations for the consolidation of maternal, child, and adolescent health services in applicable policy plans adopted after January 1, 1983.

(Amended by Stats. 1996, Ch. 1023, Sec. 301.1. Effective September 29, 1996.)



100130

Each state level consolidation proposal shall include plans for the development of the following:

(a)  Common eligibility standards for programs included within the consolidated proposal, or, if federal law requires different eligibility standards for these programs, a common method for determining eligibility.

(b)  A single form for the collection of necessary data from individuals, or a uniform format shared by all programs included in the consolidated proposal.

(c)  A single form for reporting service delivery to the state.

(d)  Shared plans, budgets, and fiscal accountability mechanisms, including audit procedures.

(e)  Common intake points for services included in the consolidated system, that include eligibility determination, referral services, and follow through.

(f)  A unified case management system.

(g)  A method of determining the needs of, and developing services for, special populations.

(h)  Implementation plans that propose solutions to any identified significant barriers or gaps in service.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100135

The director may seek and grant waivers that the department determines are reasonably necessary for the implementation of the department’s proposed consolidations.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100140

It is the intent of the Legislature that the duties and responsibilities provided for in Sections 100125 and 100130 be accomplished by utilizing existing staff resources, and that no additional funding be provided other than that appropriated by the Legislature in the annual Budget Act.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






CHAPTER 1.5 - Health and Welfare Agency Report on Long-Term Care

100145

The Legislature finds and declares that for older persons and persons with disabilities all of the following apply:

(a)  Long-term care consumers experience great differences in service levels, eligibility criteria and service availability that often results in inappropriate and expensive care that is not responsive to individual needs.

(b)  Individuals requiring long-term care services are most often the best judges of their own needs. Consequently, they should share the responsibility for designing the overall long-term care delivery system.

(c)  The laws governing long-term care facilities have established an uncoordinated array of long-term care services that are funded and administered by a state structure that lacks necessary integration and focus.

(d)  Article 4.05 (commencing with Section 14139.05) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code sets forth the state’s public policy strategy to address this problem through an approach that provides the opportunity for a community to design and implement a coordinated services delivery system with the involvement of long-term care consumers in the decisionmaking process.

(e)  The Long-Term Care Integration Pilot Projects were developed to test models for service integration, with the goal of providing a continuum of social and health services that foster independence and self-reliance, maintain individual dignity, and allow consumers of long-term care services to remain an integral part of their family and community life.

(f)  The adoption of the Mello-Granlund Older Californians Act (Division 8.5 (commencing with Section 9000) of the Welfare and Institutions Code) sought to improve the integration of available services at the local level and enhance the development of systems of home and community-based services.

(g)  Obstacles currently preventing the integration of long-term care programs and oversight at the state level include all of the following: inflexible and inconsistent funding sources, economic incentives that encourage the placement of consumers in the highest levels of care, lack of coordination between aging, health, and social service departments at the state level, and inflexible state and federal regulations.

(h)  It is both necessary and urgent to restructure long-term care programs and oversight at the state level so that duplicative and confusing eligibility criteria, assessments, intake forms, and service limitations will not continue to inhibit consumer satisfaction, impede improvements in consumer health status, and perpetuate the ineffective use of state resources.

(Added by Stats. 1997, Ch. 269, Sec. 1. Effective January 1, 1998.)



100147

For purposes of this chapter, the following definitions shall apply:

(a)  “Long-term care” means a coordinated continuum of preventive, diagnostic, therapeutic, rehabilitative, supportive, and maintenance services that address the health, social and personal needs of older individuals and functionally-impaired adults who have restricted self-care capabilities. Long-term care may include licensed nursing facilities, adult residential care facilities, residential care facilities for the elderly, and home and community-based services.

(b)  “Systems of home and community based services” means an integrated continuum of service options available locally to older individuals and functionally-impaired adults through programs administered by the state for persons who seek to maximize self-care and independent living in the home or home-like environment.

(Added by Stats. 1997, Ch. 269, Sec. 1. Effective January 1, 1998.)






CHAPTER 2 - General Powers of the Department

ARTICLE 1 - General Provisions

100150

The State Department of Health Services succeeds to and is vested with all the duties, powers, purposes, responsibilities, and jurisdiction of the State Department of Health as they relate to public health, licensing and certification of health facilities, except community care facility licensing to which the State Department of Social Services succeeds, and any other functions performed by the Division of Public Health of the State Department of Health on July 1, 1978, unless the function is transferred to a different state agency or department as a result of another provision of the statutes of the 1977–78 Regular Session of the Legislature amending this section.

“State department,” “department,” or “State Department of Health” as used in this code, except in Article 7.5 (commencing with Section 416) of Chapter 2 of Part 1 of Division 1 or as otherwise specified in this code, means the State Department of Health Services.

The Office of Statewide Health Planning and Development shall assume the functions and responsibilities of the Facilities Construction Unit of the former State Department of Health, including, but not limited to, those functions and responsibilities performed pursuant to the following provisions of law: Sections 13113 and 127050; Article 1 (commencing with Section 129000) of Chapter 1 of, and Chapter 2 (commencing with Section 129375) of, Part 6 of, and Part 7 (commencing with Section 129675) of, Division 107.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100155

The department may use the unexpended balance of funds available for use in connection with the performance of the functions of the State Department of Health to which the department has succeeded pursuant to Section 100150.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100160

All officers and employees of the State Department of Health heretofore performing any duty, power, purpose, responsibility, or jurisdiction to which the department has succeeded, who, on July 1, 1978, are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the department by Section 100150 shall be transferred to the department. The status, positions, and rights of these persons shall not be affected by the transfer and shall be retained by them as officers and employees of the department, pursuant to the State Civil Service Act except as to positions exempted from civil service.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100165

The department shall have possession and control of all records, papers, officers, equipment, supplies, moneys, funds, appropriations, land or other property, real or personal, held for the benefit or use of any state agency whose functions are vested in the department by Section 100150.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100170

(a) The department may commence and maintain all proper and necessary actions and proceedings for any or all of the following purposes:

(1) To enforce its regulations.

(2) To compel the performance of any act specifically enjoined upon any person, officer, or board, by any law of this state relating to its powers and duties.

(b) It may defend all actions and proceedings involving its powers and duties.

(c) In all actions and proceedings it shall sue and be sued under the name of the department.

(Amended by Stats. 2006, Ch. 241, Sec. 18. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



100171

Notwithstanding any other provision of law, whenever the department is authorized or required by statute, regulation, due process (Fourteenth Amendment to the United States Constitution; subdivision (a) of Section 7 of Article I of the California Constitution), or a contract, to conduct an adjudicative hearing leading to a final decision of the director or the department, the following shall apply:

(a) The proceeding shall be conducted pursuant to the administrative adjudication provisions of Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except as specified in this section.

(b) Notwithstanding Section 11502 of the Government Code, whenever the department conducts a hearing under Chapter 4.5 (commencing with Section 11400) or Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the hearing shall be conducted before an administrative law judge selected by the department and assigned to a hearing office that complies with the procedural requirements of Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) (1) Notwithstanding Section 11508 of the Government Code, whenever the department conducts a hearing under Chapter 4.5 (commencing with Section 11400) or Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the time and place of the hearing shall be determined by the staff assigned to the hearing office of the department, except as provided in paragraph (2) or unless the department, by regulation, specifies otherwise.

(2) Formal hearings requested by institutional Medi-Cal providers and health facilities shall be held in Sacramento.

(d) (1) Unless otherwise specified in this section, the following sections of the Government Code shall apply to any adjudicative hearing conducted by the department only if the department has not, by regulation, specified an alternative procedure for the particular type of hearing at issue: Section 11503 (relating to accusations), Section 11504 (relating to statements of issues), Section 11505 (relating to the contents of the statement to respondent), Section 11506 (relating to the notice of defense), Section 11507.6 (relating to discovery rights and procedures), Section 11508 (relating to the time and place of hearings), and Section 11516 (relating to amendment of accusations).

(2) Any alternative procedure specified by the department in accordance with this subdivision shall conform to the purpose of the Government Code provision it replaces insofar as it is possible to do so consistent with the specific procedural requirements applicable to the type of hearing at issue.

(3) Any alternative procedures adopted by the department under this subdivision shall not diminish the amount of notice given of the issues to be heard by the department or deprive appellants of the right to discovery suitable to the particular proceedings. Except as specified in paragraph (2) of subdivision (c), modifications of timeframes or of the place of hearing made by regulation shall not lengthen timeframes within which the department is required to act nor require hearings to be held at a greater distance from the appellant’s place of residence or business than is the case under the otherwise applicable Government Code provision.

(e) The specific timelines specified in Section 11517 of the Government Code shall not apply to any adjudicative hearing conducted by the department to the extent that the department has, by regulation, specified different timelines for the particular type of hearing at issue.

(f) In the case of any adjudicative hearing conducted by the department, “transcript,” as used in subdivision (c) of Section 11517 of the Government Code, shall be deemed to include any alternative form of recordation of the oral proceedings, including, but not limited to, an audio recording.

(g) Pursuant to Section 11415.50 of the Government Code, the department may, by regulation, provide for any appropriate informal procedure to be used for an informal level of review that does not itself lead to a final decision of the department or the director. The procedures specified in Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to an informal level of review authorized by this subdivision. Informal conferences concerning appeals by institutional Medi-Cal providers and health facilities may be held in Sacramento or Los Angeles.

(h) Notwithstanding any other provision of law, any adjudicative hearing conducted by the department that is conducted pursuant to a federal statutory or regulatory requirement that contains specific procedures may be conducted pursuant to those procedures to the extent they are inconsistent with the procedures specified in this section.

(i) Nothing in this section shall apply to a fair hearing involving a Medi-Cal beneficiary insofar as the hearing is, by agreement or otherwise, heard before an administrative law judge employed by the State Department of Social Services, or insofar as the hearing is being held pursuant to Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code in connection with services provided by the State Department of Developmental Services under applicable federal Medicaid waivers. Nothing in this subdivision shall be interpreted as abrogating the authority of the State Department of Health Care Services as the single state agency under the state Medicaid plan.

(j) Nothing in this provision shall supersede express provisions of law that apply to any hearing that is not adjudicative in nature or that does not involve due process rights specific to an individual or specific individuals, as opposed to the general public or a segment of the general public.

(Amended by Stats. 2009, Ch. 88, Sec. 67. Effective January 1, 2010.)



100185.5

(a) When a letter or order of denial of continued enrollment or suspension of any type or duration, based upon fraud or abuse, or a suspension of payments pursuant to Section 14107.11 of the Welfare and Institutions Code, is issued by the department to a provider, the director shall review the evidence supporting the denial of continued enrollment, suspension, or suspension of payments. If, in the opinion of the director, the evidence shows a pattern or practice of fraud, abuse, or willful misrepresentation that, if replicated in any other health care program administered by the department, could cause either fiscal loss to the state or harm to any participant, the director may deny continued enrollment, suspend, or suspend payments to, the provider with respect to those other health care programs. Any denial of continued enrollment, suspension, or suspension of payments may be for an indefinite or definite period of time, may be stayed for a period of time, and may be with or without conditions or probation.

(b) The director may deny the application of an applicant or provider to participate in any health care program administered by the department, when, based upon fraud or abuse, the applicant or provider has been denied continued enrollment in, or suspended from, any health care program administered by the department, or has had payments suspended in connection with the Medi-Cal program pursuant to Section 14107.11 of the Welfare and Institutions Code by the department, and remains ineligible to participate in the health care program from which the applicant or provider was denied continued enrollment, suspended, or had payments suspended.

(c) The director may deny any new or additional application of a provider to participate in any health care program administered by the department if utilization controls including, but not limited to, prior authorization or special claims review pursuant to Sections 51159, 51455, and 51460 of Title 22 of the California Code of Regulations have been imposed upon that provider by any health care program administered by the department. Applications shall not be denied based solely upon utilization controls imposed upon an entire class or category of providers to which that provider belongs.

(d) Notwithstanding any other law, any provider or applicant who has been denied continued enrollment in, or suspended from, or that has had payments suspended in connection with, any health care program administered by the department, or whose application to participate in a health care program administered by the department is denied, pursuant to this section, may appeal that action in accordance with Section 14043.65 of the Welfare and Institutions Code.

(e) For purposes of this section, the following definitions apply:

(1) “Abuse” has the same meaning as that term is defined in Section 14043.1 of the Welfare and Institutions Code.

(2) “Administered by the department” means administered by the State Department of Health Care Services or by its agents or contractors on behalf of the State Department of Health Care Services.

(3) “Applicant” means any person, individual, partnership, group, association, corporation, institution, or entity, and the officers, directors, owners, managing employees, or agents thereof, that applies to the department for enrollment as a provider or participation as a provider in a health care program administered by the department.

(4) “Fraud” has the same meaning as that term is defined in Section 14043.1 of the Welfare and Institutions Code.

(5) “Provider” means any person, individual, partnership, group, association, corporation, institution, or entity, and the officers, directors, owners, managing employees, or agents thereof, that provides services, goods, supplies, or merchandise, directly or indirectly, to a person enrolled in a health care program administered by the department.

(6) “Payment suspension” means the suspension of payments in accordance with Section 14107.11 of the Welfare and Institutions Code.

(f) For purposes of this section, “suspension” includes, but is not limited to, suspensions authorized under Article 1.3 (commencing with Section 14043) or Article 3 (commencing with Section 14123) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code.

(g) For purposes of this section, “health care program administered by the department” includes, but is not limited to, the Medi-Cal program.

(Amended by Stats. 2012, Ch. 797, Sec. 1. Effective January 1, 2013.)



100220

With the approval of the Department of Finance, and for use in the furtherance of the work of the department, the director may accept (a) grants of interest in real property, and (b) gifts of money from public agencies or from organizations or associations organized for scientific, educational, or charitable purposes.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100236

(a)  Within 60 days of enactment of the Budget Act, the department shall advance to a local health department 25 percent of the annual General Fund allocation, subvention, or reimbursement required by a local health department for the delivery of services specified in subdivision (b). In determining the dollar amount of the 25 percent allocation, subvention, or reimbursement, the department shall use the local health department’s prior year’s or the most recently completed fiscal year’s allocation.

(b)  Subdivision (a) shall apply to the following health programs and General Fund funding sources:

(1)  Funding for administration for the California Children’s Services Program (Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106).

(2)  Funding for medical therapy for the California Children’s Services Program (Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106).

(3)  Funding for administration for the Child Health and Disability Prevention Program (Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106).

(4)  Funding for HIV education and prevention services under Section 100119.

(c)  This section shall not apply to a local health department that is three or more quarters in arrears in billing the state for the programs specified in subdivision (b).

(d)  For purposes of this section, “local health department” has the same meaning as that set forth in Section 101185.

(Added by Stats. 1999, Ch. 847, Sec. 1. Effective January 1, 2000.)






ARTICLE 1.5 - Inclusion of Women and Minorities in Clinical Research Act.

100237

(a)  This article shall be known, and may be cited as, the “Inclusion of Women and Minorities in Clinical Research Act.”

(b)  For purposes of this article, the following definitions and descriptions shall apply:

(1)  “Grantee” means any qualified public, private, or nonprofit agency or individual, including, but not limited to, colleges, universities, hospitals, laboratories, research institutions, local health departments, voluntary health agencies, health maintenance organizations, corporations, students, fellows, entrepreneurs, and individuals conducting clinical research using state funds. A grantee may also be a corporation that is headquartered in California and that conducts research using state funds.

(2)  “Minority group” shall be defined pursuant to the definition in the 1993 National Institutes of Health guidelines.

(3)  “Project of clinical research” includes a clinical trial.

(Added by Stats. 2000, Ch. 250, Sec. 1. Effective January 1, 2001.)



100238

(a)  In conducting or supporting a project of clinical research, a grantee shall, except as provided in subdivision (b) or (e), do all of the following:

(1)  Ensure that women, including, but not limited to, women over the age of 40 years, are included as subjects in each research project.

(2)  Ensure that minority groups are included as subjects in each research project.

(3)  Conduct or support outreach programs for the recruitment of women and members of minority groups as subjects in projects of clinical research.

(b)  The requirement established in subdivisions (a) and (d) regarding women and members of minority groups shall not apply to a project of clinical research if the inclusion, as subjects in the project, of women and minority groups is inappropriate for either of the following reasons:

(1)  With respect to the health and safety of the subjects.

(2)  With respect to the purpose of the research.

(c)  In the case of any clinical trial in which women or members of minority groups will, under subdivision (a), be included as subjects, a grantee shall ensure that the trial is designed and carried out in a manner sufficient to provide for a valid analysis of whether the variables being studied in the trial affect women or members of minority groups, as the case may be, differently than other subjects in the trial.

(d)  In any grant, or in any contract by a grantee under a grant, the grantee or contracting party shall acknowledge, agree to, and be bound by, the terms of this section.

(e)  If a grantee is in compliance with the 1993 National Institutes of Health guidelines, the grantee shall be deemed to be in compliance with this section.

(Added by Stats. 2000, Ch. 250, Sec. 1. Effective January 1, 2001.)



100239

(a)  Pursuant to Section 439.904, state agencies shall, and it is the intent of the Legislature that the University of California, include, in appropriate periodic progress reports required under existing law, data on the extent to which state funds administered by those agencies and the University of California, or both, are used by grantees to support research on diseases, disorders, and health conditions that includes women and minorities in the research trials, and that studies diseases, disorders, and health conditions of particular concern to women and minorities.

(b)  It is the intent of the Legislature that research shall include, but not be limited to, cardiovascular diseases, cancer, Alzheimer’s disease, HIV and AIDS, sickle-cell anemia, obesity, mental illness, arthritis, and osteoporosis.

(Added by Stats. 2000, Ch. 250, Sec. 1. Effective January 1, 2001.)






ARTICLE 2 - State Laboratories

100250

The department shall maintain a laboratory and branch laboratories as may be necessary to perform the microbiological, physical and chemical analyses required to meet the responsibilities of the department.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100255

The department may prepare or purchase biological products and distribute them at cost.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 3 - Regulatory Authorization and Review

100275

(a)  The department may adopt and enforce regulations for the execution of its duties.

(b)  All regulations heretofore adopted by the department or its predecessors relating to public health, the licensing and certification of health facilities, except the licensing of community care facilities, or any other function performed by the Division of Public Health of the department, and in effect immediately preceding July 1, 1978, shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the director or as otherwise provided by Section 25 or other provisions of law. This subdivision shall not apply to any regulation relating to a function transferred to a different state agency or department as a result of another provision of the statutes enacted during the 1977–78 Regular Session.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100280

(a)  The director shall adopt emergency regulations pursuant to Section 1267.7 implementing Chapter 327 of the Statutes of 1982, effective July 1, 1983, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of regulations shall be deemed to be an emergency, and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(b)  Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, regarding the duration of emergency regulations, any regulations adopted by any state agency in order to implement this section, shall remain in effect until June 30, 1984.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100285

(a)  Notwithstanding Section 11346.1 of the Government Code regarding the duration of emergency regulations, any regulations adopted by the director pursuant to Section 100280 and in effect on June 27, 1984, shall remain in effect until emergency regulations adopted pursuant to subdivision (b) become effective.

(b)  The director shall adopt emergency regulations pursuant to Section 1267.7, to be effective August 1, 1984, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(c)  The director shall transmit emergency regulations adopted pursuant to subdivision (b) directly to the Secretary of State for filing, and the regulations shall become effective immediately upon filing.

(d)  Upon completion of the formal regulation adoption process and prior to the expiration of the 120-day duration period of emergency regulations, the director shall transmit directly to the Secretary of State for filing the adopted regulations, the rulemaking file, and the certification of compliance, as required by subdivision (e) of Section 11346.1 of the Government Code.

(e)  Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any regulations adopted by the director pursuant to this section and any documentation filed with those regulations shall not be subject to any review, approval, disapproval, or repeal by the Office of Administrative Law.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100290

Notwithstanding any other provision of law, the department shall submit all of its regulations on matters related to statutory responsibilities delegated to or enforced by local health departments, except emergency regulations, to the California Conference of Local Health Officers for review and comment prior to adoption. If the department deems it appropriate to implement the proposed regulations or parts thereof, contrary to the recommendations of the conference, the department shall make a public finding summarizing the reasons for acting contrary to these recommendations.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100295

The department, after consultation with and approval by the Conference of Local Health Officers, shall by regulation establish standards of education and experience for professional and technical personnel employed in local health departments and for the organization and operation of the local health departments. These standards may include standards for the maintenance of records of services, finances and expenditures, that shall be reported to the director in a manner and at times as the director may specify.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100300

When a dispute arises as to the interpretation or enforcement of regulations of the department that are being enforced by a city, city and county, county, or district, a request for clarification or interpretation may be submitted to the department. The department shall make a determination of the proper interpretation and required enforcement when so requested by a party to the dispute.

In making its determination the department may conduct a hearing where all interested parties may present relative comments or arguments.

Determinations of the department made pursuant to this section shall be transmitted to the concerned local agency and the involved party or parties within 60 days after the receipt of the request. The determination of the department shall be binding upon the local agency and the parties subject to the regulations of the department, except when the matter may be subject to judicial review.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100305

Notwithstanding any other provision of law, the department by regulation may provide for the issuance and renewal on a two-year basis of licenses, certificates of registration, or other indicia of authority issued pursuant to this code by the department.

The department may by regulation set the fee for the two-year license, certificate of registration, or other indicia, not to exceed twice the annual fee for issuance or renewal set by statute.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100310

Notwithstanding any other provision of law, but to the extent consistent with applicable federal law or regulation, the director may, after a request by a board of supervisors of an affected county and after a public hearing held in accordance with Section 11346 of the Government Code, waive regulations pertaining to the provision of hospital services in a hospital operated by a county or under contract to a county for a county with a population of 200,000 or less on January 1, 1980, if the director makes a finding that the waiver would not affect adversely the health and safety of persons in the county.

The authority contained in this section shall be in addition to, and shall not supersede or limit, any other provision of law authorizing the waiver by the department of requirements contained in regulations adopted by the department relating to health facilities.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100315

(a) The department and as applicable, the California Department of Aging, the State Department of Public Health, and the State Department of Social Services, may grant to a PACE program, as defined in Chapter 8.75 (commencing with Section 14591) of Part 3 of Division 9 of the Welfare and Institutions Code, exemptions from duplicative, conflicting, or inconsistent requirements in Chapter 1 (commencing with Section 1200), Chapter 3 (commencing with Section 1500), Chapter 3.2 (commencing with Section 1569), Chapter 3.3 (commencing with Section 1570), and Chapter 8 (commencing with Section 1725) of Division 2, and Divisions 3 and 5 of Title 22 of the California Code of Regulations, including the use of alternate concepts, methods, procedures, techniques, space, equipment, personnel, personnel qualifications, or the conducting of pilot projects, provided that the exemptions are implemented in a manner that does not jeopardize the health and welfare of participants receiving services under PACE, or deprive beneficiaries of rights specified in federal or state laws or regulations. In determining whether to grant exemptions under this section, the departments shall consult with each other.

(b) A written request and substantiating evidence supporting the request for an exemption under subdivision (a) shall be submitted by the PACE program to the department. A PACE program may submit a single request for an exemption from the licensing requirements applicable to two or more licenses held by that organization, so long as the request lists the locations and license numbers held by that organization and the requested exemption is the same and appropriate for all licensed locations. The written request shall include, but shall not be limited to, all of the following:

(1) A description of how the applicable state requirement duplicates, conflicts with, or is inconsistent with state or federal requirements related to the PACE model.

(2) An analysis demonstrating why the duplication, conflict, or inconsistency cannot be resolved without an exemption.

(3) A description of how the PACE program plans to comply with the intent of the requirements described in paragraph (1).

(4) A description of how the PACE program will monitor its compliance with the terms and conditions under which the exemption is granted.

(c) The department shall approve or deny any request within 60 days of submission. An approval shall be in writing and shall provide for the terms and conditions under which the exemption is granted. A denial shall be in writing and shall specify the basis therefor. Any decision to deny a request shall be a final administrative decision.

(d) If, after investigation, the department determines that a PACE program that has been granted an exemption under this section is operating in a manner contrary to the terms and conditions of the exemption, the department shall immediately suspend or revoke the exemption. If the exemption is applicable to more than one location or more than one category of licensure, or both, the department may suspend or revoke an exemption as to one or more license categories or locations as deemed appropriate by the department.

(Amended by Stats. 2011, Ch. 367, Sec. 6. Effective January 1, 2012.)






ARTICLE 4 - Population, Public Health, and Environmental Study

100325

The department shall cause special investigations of the sources of morbidity and mortality and the effects of localities, employments, conditions and circumstances on the public health and the department shall perform other duties as may be required in procuring information for state and federal agencies regarding the effects of these conditions on the public health.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100330

All records of interviews, written reports, and statements procured by the department or by any other person, agency, or organization acting jointly with the department, in connection with special morbidity and mortality studies shall be confidential insofar as the identity of the individual patient is concerned and shall be used solely for the purposes of the study. The furnishing of this information to the department or its authorized representative, or to any other co-operating individual, agency or organization in any special study, shall not subject any person, hospital, sanitarium, rest home, nursing home, or other organization furnishing this information to any action for damages. This section shall not apply to general morbidity and mortality studies customarily and continuously conducted by the department that do not involve patient identification.

Nothing in this section shall prohibit the publishing by the department of statistical compilations relating to morbidity and mortality studies that do not identify individual cases and sources of information or religious affiliations.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100333

(a)  The department shall annually compile and publish the laws relating to the use, handling, transportation, storage, and disposal of hazardous materials, including, but not limited to, hazardous wastes, flammable materials, corrosives, explosives, pesticides, and radioactive materials together with laws relating to administration, enforcement, and emergency response. The compilation shall reflect the amendments, additions, and deletions enacted each year.

(b)  The department may contract with the Legislative Counsel to prepare the compilation of laws required by subdivision (a) and with the Department of General Services to print and distribute the compilation. Copies of the compilation shall be distributed at cost.

(c)  During the 1985–86 fiscal year, the department shall absorb the costs of preparing the compilation from existing appropriations. It is the intent of the Legislature, commencing with the 1986–87 fiscal year, to appropriate revenues received from the distribution of the compilation to the department for carrying out the purposes of this section.

(Added by Stats. 1996, Ch. 1023, Sec. 301.2. Effective September 29, 1996.)



100335

The department may do all of the following activities:

(1)  Make a continuing study of births, deaths, marriages, and divorces, in order to provide a continuing analysis of trends to state agencies and to the Legislature.

(2)  Request and receive demographic and population data from the Department of Finance.

(3)  Make any additional collection of data necessary to describe and analyze fertility, family formation and dissolution, abortion practices, and other factors related to population dynamics, public health, and the environment.

(4)  Assess the health, environmental, and related effects of current and projected population.

(5)  Formulate recommendations for programs, consistent with individual rights and the integrity of the environment, to respond to projected trends.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)









CHAPTER 3 - Additional Administrative Provisions

ARTICLE 1 - Advance Payments to Small Contractors

100350

The Legislature finds that many programs of the department are hindered by the length of time required for the state to execute contracts and pay vendor claims. These programs include, but are not limited to, community hypertension, rural health services development, family planning, genetic counseling, supplemental feeding program for women, infants, and children, sickle cell disease and newborn screening projects. This hardship is particularly felt by new or small community-based public or private nonprofit agencies with modest reserves and cash-flow problems. It is the intent of the Legislature that advance payment authority be established for the department in order to alleviate those problems for those types of contractors to the extent possible.

Notwithstanding any other provision of law, the department may, to the extent funds are available, provide for advance payments for services to be performed under any contract, with a total annual contract amount of two hundred thousand dollars ($200,000) or less, that the department determines has been entered into with any small, community-based public or private nonprofit agency with modest reserves and potential cash-flow problems. These programs include, but are not limited to, the following:

(a)  Community hypertension.

(b)  Genetic disease programs.

(c)  Supplemental feeding programs for women, infants and children.

(d)  Sickle cell disease.

(e)  Newborn screening projects.

(f)  Rural health programs.

(g)  Indian health programs.

No advance payment or aggregate of advance payments made pursuant to this section shall exceed 25 percent of the total annual contract amount. No advance payment should be made pursuant to this section if the applicable federal law prohibits advance payment.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 2 - Public Health Federal Fund

100375

The Public Health Federal Fund in the State Treasury is hereby created. All grants of money received by the state from the United States, the expenditure of which is administered through or under the direction of the department, shall, on order of the Controller, be deposited in the Public Health Federal Fund.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100380

All money in the Public Health Federal Fund is hereby appropriated to the department, without regard to fiscal years, for expenditure for the purposes for which the money deposited therein is made available by the United States.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100385

The department and the Controller shall keep a record of the classes and sources of income deposited in, or transferred to, the Public Health Federal Fund, and of the disbursements and transfers therefrom.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100390

The Director of Finance and the Controller may approve any general plan that meets the following requirements:

(a)  Any expenditures that are a proper charge against the money made available by the United States and deposited in the Public Health Federal Fund may be paid in the first instance from any appropriation from the General Fund, expenditures from which are administered through or under the direction of the department.

(b)  Any expenditures that are a proper charge against an appropriation from any special fund in the State Treasury, expenditures from which are administered through or under the direction of the department, may be paid in the first instance from any appropriation from the General Fund, expenditures from which are administered through or under the direction of the department.

(c)  The General Fund shall be reimbursed for expenditures made therefrom that are a proper charge against the Public Health Federal Fund or against any appropriation from any special fund.

Such a general plan may provide for advance transfers from the Public Health Federal Fund to the General Fund, based on estimates of expenditures that will be subject to reimbursement from the Public Health Federal Fund pursuant to the plan, and may provide for reimbursements to the Public Health Federal Fund, when necessary.

Request for reimbursement or transfer pursuant to the plan shall be furnished to the Controller in writing by the department, accompanied by financial statements as the plan may provide; and on order of the Controller, the required amount shall be transferred in accordance with the plan.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 3 - Special Deposit Funds

100400

All grants or donations of money received by the state from sources other than the United States, the expenditure of which is administered through or under the direction of the department, shall, on order of the Controller, be deposited in the Special Deposit Fund, subject to Article 2 (commencing with Section 16370) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code. The Controller shall designate, by name, separate accounts within the Special Deposit Fund covering the accountability for each class of grant or donation deposited pursuant to this section; and the department and the Controller shall keep a record of the classes and sources of income deposited in, or transferred to, each of the accounts in the Special Deposit Fund, and of the disbursements therefrom.

All moneys deposited in the Special Deposit Fund pursuant to this section shall be available, without regard to fiscal years, for expenditure for the purposes for which the money was made available to the state.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 4 - Fees or Charges for Issuance and Renewal of Documents

100425

(a) The fees or charges for the issuance or renewal of any permit, license, registration, or document pursuant to Sections 1639.5, 1676, 1677, 2805, 11839.25, 103625, 106700, 106890, 106925, 107080, 107090, 107095, 107160, 110210, 110470, 111130, 111140, 111630, 112405, 112510, 112750, 112755, 113060, 113065, 114065, 115035, 115065, 115080, 117923, 117995, 118045, 118210, and 118245 shall be adjusted annually by the percentage change printed in the Budget Act for those items appropriating funds to the state department. After the first annual adjustment of fees or charges pursuant to this section, the fees or charges subject to subsequent adjustment shall be the fees or charges for the prior calendar year. The percentage change shall be determined by the Department of Finance, and shall include at least the total percentage change in salaries and operating expenses of the state department. However, the total increase in amounts collected under this section shall not exceed the total increased cost of the program or service provided.

(b) The state department shall publish annually a list of the actual numerical fee charges for each permit, license, certification, or registration governed by this section.

(c) This adjustment of fees and publication of the fee list shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) With respect to the fees or charges pursuant to Section 103625, the actual dollar fee or charge shall be rounded to the nearest whole dollar.

(e) This section shall become operative on January 1, 2014.

(Amended (as added by Stats. 2011, Ch. 402, Sec. 3) by Stats. 2012, Ch. 162, Sec. 97. Effective January 1, 2013. Section operative January 1, 2014, by its own provisions.)



100430

(a) (1) The fees or charges for a record search or for the issuance of any license, permit, registration, or any other document pursuant to Section 26840 of the Government Code, or Section 102525, 102625, 102670, 102725, 102750, 103040.1, 103050, 103065, 103225, 103325, 103400, 103425, 103450, 103525, 103590, 103650, 103675, 103690, 103695, 103700, 103705, 103710, 103715, 103720, 103725, or 103735 of this code, may be adjusted annually by the percentage change determined pursuant to Section 100425.

(2) The base amount to be adjusted shall be the statutory base amount of the fee or charge plus the sum of the prior adjustments to the statutory base amount. Whenever the statutory base amount is amended, the base amount shall be the new statutory base amount plus the sum of adjustments to the new statutory base amount calculated subsequent to the statutory base amendment. The actual dollar fee or charge shall be rounded to the next highest whole dollar.

(b) Beginning January 1, 1983, the department shall annually publish a list of the actual numerical fee charges as adjusted pursuant to this section. This adjustment of fees and the publication of the fee list shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2011, Ch. 402, Sec. 4. Effective January 1, 2012.)



100435

For the fee specified in Section 26840 of the Government Code, the adjustment authorized by Section 100430 shall apply only to the portion of the fee designated for the State Registrar of Vital Statistics. Any increase in this component of the fee shall be added to the total fee authorized by Section 26840 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100440

For the fee specified in subdivision (c) of Section 103625, the adjustment authorized by Section 100430 shall apply to the additional fee charged to applicants other than public agency applicants for certified copies of marriage or marriage dissolution records, as well as to the other fees imposed by that section.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100450

(a)  The fees or charges required to accompany an application for the issuance or renewal of any license pursuant to Section 1300 of the Business and Professions Code or pursuant to Section 1616 shall be adjusted annually by the percentage change printed in the Budget Act and determined by dividing the General Fund appropriation to Laboratory Field Services in the current state fiscal year by the General Fund appropriation to Laboratory Field Services in the preceding state fiscal year. The fees or charges subject to adjustment pursuant to this subdivision shall be the fees or charges that would have been payable in the prior calendar year without regard to the provisions of subdivision (c).

(b)  Commencing January 1, 1995, upon establishment of the Clinical Laboratory Improvement Fund, the annual adjustment required under subdivision (a) and printed in the annual Budget Act shall be determined by dividing the current fiscal year appropriation to the Clinical Laboratory Improvement Fund by the General Fund appropriation to Laboratory Field Services of the department in the preceding fiscal year. Thereafter, the annual adjustment required by subdivision (a) and printed in the annual Budget Act shall be determined by dividing the current fiscal year appropriation to the Clinical Laboratory Improvement Fund by the Clinical Laboratory Improvement Fund appropriation in the preceding fiscal year.

(c)  The fees or charges shall also be adjusted annually by a percentage determined by dividing the total amount of federal funds available for all programs in Laboratory Field Services of the department during the federal fiscal year ending on September 30 of the year immediately preceding the effective date of the change in fees, less federal funds available for the federal fiscal year that began on October 1 of the year immediately preceding the effective date of the change in fees as indicated in any grant award letter received from the federal Department of Health and Human Services on or before November 1 of that federal fiscal year, by the total estimated revenue derived pursuant to Section 1300 of the Business and Professions Code and Section 1616 for the fiscal year beginning July 1 of the year immediately preceding the effective date of the change in fees.

(d)  The department shall by January 1 of each year publish a list of actual numerical fee charges as adjusted pursuant to this section. This adjustment of fees and the publication of the fee list shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 301.3. Effective September 29, 1996.)






ARTICLE 6 - Richmond Laboratory and Office Facility

100500

(a)  The Director of General Services may acquire real property in order to construct a laboratory and office facility or remodeling an existing facility in the City of Richmond, for the use of the State Department of Health Services.

(b)  Revenue bonds, negotiable notes, and negotiable bond anticipation notes may be issued by the State Public Works Board pursuant to the State Building Construction Act of 1955 (Part 10b (commencing with Section 15800) of Division 3 of Title 2 of the Government Code) to finance the acquisition and construction of a new laboratory and office facility, or remodeling of an existing facility for the State Department of Health Services in the City of Richmond. The amount of the bonds plus the cost of equipment shall not exceed fifty-four million five hundred thousand dollars ($54,500,000) as necessary for land acquisition including, but not limited to, land needed for planned future expansion of the laboratory and office facility, environmental studies, preliminary plans, working drawings, construction, furnishings, equipment, and all related betterments and improvements. Notwithstanding Section 13332.11 of the Government Code, the State Public Works Board may authorize the augmentation of the amount authorized under this section for the project by an amount not to exceed 10 percent of the amount appropriated for this project.

(c)  The State Public Works Board may borrow funds for project costs from the Pooled Money Investment Account pursuant to Sections 16312 and 16313 of the Government Code.

(d)  The amount of revenue bonds, negotiable notes, or negotiable bond anticipation notes to be sold shall equal the cost of acquisition, including land, construction, preliminary plans, and working drawings, construction management and supervision, other costs relating to the design, construction, or remodeling of the facilities, and any additional sums necessary to pay interim and permanent financing costs. The additional amount may include interest and a reasonable required reserve fund.

(Amended by Stats. 2012, Ch. 728, Sec. 97. Effective January 1, 2013.)



100505

The Legislature finds and declares all of the following:

(a)  It is in the state’s interest to utilize fully state real property assets.

(b)  The State Department of Health Services intends to vacate its facilities currently located at 2151 Berkeley Way in the City of Berkeley upon completion of new facilities in the City of Richmond.

(c)  It is in the state’s interest that the University of California be able to consolidate programs proximate to its Berkeley campus.

(d)  It is in the state’s interest to have the 2151 Berkeley Way property be reused in a manner that contributes to the city’s economic vitality.

(Repealed and added by Stats. 1996, Ch. 649, Sec. 2. Effective January 1, 1997.)



100510

(a)  It is the intent of the Legislature that the property at 2151 Berkeley Way in the City of Berkeley be conveyed to the University of California pursuant to a process mutually agreed to by the State Department of Health Services, the Department of General Services, and the University of California.

(b)  It is the intent of the Legislature that the University of California consult with the City of Berkeley regarding the planned use of the property at 2151 Berkeley Way, should it be transferred to the University of California. It is also the intent of the Legislature that the property located at 2151 Berkeley Way be reused by the University of California as soon as is reasonably possible after the transfer of title.

(c)  Not earlier than 36 months nor later than 18 months prior to the vacating of the property located at 2151 Berkeley Way, the Department of General Services, on behalf of the State Department of Health Services, shall offer to convey title to that property to the University of California on terms and conditions as the State Department of Health Services shall deem reasonable and appropriate. For the duration of 24 months following the date of this offer, the Department of General Services shall negotiate with the University of California, and shall not offer the property to any public or private entity other than the University of California. If, at the end of the 24-month period following the offer, the Department of General Services and the University of California have not reached final agreement for the conveyance of property, or have not agreed upon an extension of the period, the property may be disposed of as surplus property. Nothing in this section shall be construed to prohibit the parties from reaching an agreement for the conveyance of the property at an earlier date.

(d)  The State Department of Health Services shall provide to the University of California copies of all reports produced pertaining to any contamination found that is associated with the soil or groundwater. The State Department of Health Services shall provide those reports within 60 days after they are produced, or, in the case of reports produced prior to January 1, 1997, by July 1, 1997.

(e)  Not later than 12 months after the transfer of title of the property at 2151 Berkeley Way to the University of California, the University of California shall offer for sale, lease, or exchange, for uses that are not exempted from taxes, that portion of the property bounded on the west by Shattuck Avenue, on the south by Berkeley Way, on the north by Hearst Avenue, and on the east by a marking of up to 75 feet from the westernmost boundary of the property on Shattuck Avenue. The proceeds of the sale, lease, or exchange shall be credited to the University of California.

(f)  Within one year after the transfer of title of the property at 2151 Berkeley Way to the University of California, and annually thereafter, the University of California shall report to the Legislature regarding the status of its plans for the use of that portion of the property that remains in the possession of the University of California. The reporting requirements of this subdivision shall terminate upon implementation by the University of California of its plan for the property.

(g)  This section shall not apply to the University of California unless the Regents of the University of California, by resolution, make this section applicable.

(Repealed and added by Stats. 1996, Ch. 649, Sec. 4. Effective January 1, 1997.)






ARTICLE 7 - Contract Uniformity

100525

It is the Legislature’s intent in enacting this article to promote efficiency in the administration of multiple contracts between nonprofit organizations and the divisions of the department by requiring uniform provisions concerning fringe benefits. Nothing contained in this article shall be construed to mandate any personnel policies, procedures, or fringe benefits as a condition of contracting with the state. In addition, this article shall not supersede or amend any agreement that may have been entered into, or may be entered into in the future, between a nonprofit corporation and its employees, agents, or employee representative organization.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100530

Notwithstanding any other provision of law, the department shall review the following categorical programs and develop a procedure by which a contracting nonprofit organization is notified at the execution of a contract of the terms and conditions relating to the allowable costs associated with personnel, primary care grants-in-aid, maternal and child health, family planning, women, infant and children, dental disease prevention, child health and disability prevention, California children’s services, preventive health care for the aging, rural health services, farmworker health services, California health services corps, American Indian health services, genetically handicapped programs, hypertension, perinatal health services, immunization, adolescent family life, and other programs that the department wishes to include within the scope of this article.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100535

Nothing contained in this article shall conflict with any mandate imposed by laws or regulations of the state or federal government.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100540

The department shall take the steps necessary to achieve uniformity among contracts.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 8 - Consolidation of Contracts

100550

Notwithstanding any other provisions of state law or any division in the allocation of funds in the Budget Act, the department may, within its authority to contract with a provider for the provision of health services, enter into a single contractual instrument encompassing services in any number of health services subject areas, limited to the following: primary care, maternal and child health, woman, infant, and child care, family planning, rural health services, migrant and seasonal farmworker care, child health and disability prevention, genetic disease, hypertension, grants-in-aid, American Indian health, adult health care, and dental care, except that federally funded programs requiring separate accounting and reporting shall preserve the separate accounting and reporting for contracts executed pursuant to this article.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100555

To the extent that a reduction in administrative costs would thereby result, any agency or agencies authorized to conduct audits under any state health services program that is the subject of a contract with a provider shall conform the scope of any audit to include other health services programs encompassed by the contract for which the agency or agencies have authority to conduct audits.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100560

Notwithstanding any other provision of state law, any contract under this article shall be subject to review and approval by the Department of General Services.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100565

No provision of this article shall be construed to prohibit the department from providing under any contract entered into under this article for reimbursement on the basis of negotiated rates, capitation, fee-for-service, or any other method designed to reduce administrative costs.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100570

In order to implement this article, the department may establish a single account wherein all funds for eligible programs may be deposited for purposes of contracting in a single form.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 9 - Pest Spray Reports

100575

(a)  By the 10th of each month, a person engaged in the business of pest control under the authority of a license issued pursuant to Article 1 (commencing with Section 11701), Chapter 4, Division 6 of the Food and Agricultural Code shall file a spray report with the county agricultural commissioner of each county in which the person has treated property during the previous month.

(b)  The spray report shall include the name and address of the person and, for each property treated, the following information:

(1)  The name and address of the owner of the property treated.

(2)  The name and address of the owner of the crop treated.

(3)  The type of crop treated.

(4)  The date, time, and method of treatment.

(5)  The type, quantity, and concentration of each pesticide used in the treatment.

(6)  The type of insect or pest to be controlled.

(7)  The number of trees or acres treated.

(8)  Any other information that the department may deem necessary in view of conditions that may constitute a menace to life, health, or safety of individuals living or working in areas where pesticides are applied.

(c)  Spray reports filed pursuant to this section are public records that shall be made available by the county agricultural commissioners for public inspection.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)









CHAPTER 4 - Regulation of Laboratory Services

ARTICLE 1 - (Reserved)

100575

(a)  By the 10th of each month, a person engaged in the business of pest control under the authority of a license issued pursuant to Article 1 (commencing with Section 11701), Chapter 4, Division 6 of the Food and Agricultural Code shall file a spray report with the county agricultural commissioner of each county in which the person has treated property during the previous month.

(b)  The spray report shall include the name and address of the person and, for each property treated, the following information:

(1)  The name and address of the owner of the property treated.

(2)  The name and address of the owner of the crop treated.

(3)  The type of crop treated.

(4)  The date, time, and method of treatment.

(5)  The type, quantity, and concentration of each pesticide used in the treatment.

(6)  The type of insect or pest to be controlled.

(7)  The number of trees or acres treated.

(8)  Any other information that the department may deem necessary in view of conditions that may constitute a menace to life, health, or safety of individuals living or working in areas where pesticides are applied.

(c)  Spray reports filed pursuant to this section are public records that shall be made available by the county agricultural commissioners for public inspection.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 2 - Licensing of Laboratories

100700

(a) (1) Except as provided in paragraph (2), laboratories engaged in the performance of forensic alcohol analysis tests by or for law enforcement agencies on blood, urine, tissue, or breath for the purposes of determining the concentration of ethyl alcohol in persons involved in traffic accidents or in traffic violations shall comply with Group 8 (commencing with Section 1215) of Subchapter 1 of Chapter 2 of Division 1 of Title 17 of the California Code of Regulations, as they exist on December 31, 2004, until the date when those regulations are revised pursuant to Section 100703.

(2) (A) Laboratories that are accredited in forensic alcohol analysis by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board shall not be required to establish the concentration of each lot of secondary alcohol standards it uses, whether prepared or acquired, by an oxidimetric method that employs a primary standard.

(B) Laboratories that are accredited in forensic alcohol analysis by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board are not limited to reporting analytical results to the second decimal place.

(b) Notwithstanding subdivision (a), the department shall not require laboratories to be licensed.

(Amended by Stats. 2014, Ch. 570, Sec. 1. Effective January 1, 2015.)



100701

All laboratories that are subject to the requirements of Section 100700 shall ensure that breath alcohol instruments and calibrating devices used in testing are listed in the conforming products list in the Federal Register by the National Highway Traffic Safety Administration of the United States Department of Transportation.

(Added by Stats. 2004, Ch. 337, Sec. 4. Effective January 1, 2005.)



100702

(a) All laboratories that are subject to the requirements of Section 100700 shall follow the American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB) guidelines for proficiency testing. The required proficiency test must be obtained from any ASCLD/LAB approved test provider.

(b) Each laboratory shall participate annually in an external proficiency test for alcohol analysis.

(c) Each examiner shall successfully complete at least one proficiency test annually.

(d) Each laboratory shall have a procedure in writing that describes a review of proficiency test results, and, if applicable, the corrective action taken when proficiency test results are inconsistent with expected test results.

(Added by Stats. 2004, Ch. 337, Sec. 5. Effective January 1, 2005.)



100703

(a) On or before July 1, 2005, the department shall establish a review committee.

(b) The review committee shall have eight members, including one person representing each of the following:

(1) Prosecuting attorneys.

(2) Law enforcement agencies.

(3) Defense attorneys.

(4) Coroners, pathologists, or medical examiners.

(5) Criminalists.

(6) Toxicologists.

(7) Crime laboratory directors.

(8) The State Department of Public Health.

(c) The review committee shall meet at least once in each three-year period after its initial meeting, or within 60 days of receipt of a request by the department or a member of the review committee.

(d) The review committee shall evaluate Group 8 (commencing with Section 1215) of Subchapter 1 of Chapter 2 of Division 1 of Title 17 of the California Code of Regulations and determine revisions that will limit those regulations to those that the review committee determines are reasonably necessary to ensure the competence of the laboratories and employees to prepare, analyze, and report the results of the tests and comply with applicable laws. In determining revisions, the review committee shall also take into consideration the advancement and development of scientific processes, including the reporting of results with an estimated uncertainty measurement. The review committee shall submit a summary of revisions to the California Health and Human Services Agency.

(e) Within 90 days of receiving the review committee’s revisions, the California Health and Human Services Agency may disapprove of one or more of those revisions.

(f) (1) Except as provided in paragraph (2), the department shall adopt regulations pursuant to this section that shall incorporate the review committee’s revisions. Nothing in this section shall be construed as exempting the regulations from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) The department shall not adopt regulations to incorporate any review committee revisions that were disapproved under subdivision (e).

(Amended by Stats. 2014, Ch. 570, Sec. 2. Effective January 1, 2015.)



100725

On or after January 1, 1971, the department shall enforce this chapter and regulations adopted by the department.

(Amended by Stats. 1996, Ch. 1023, Sec. 301.5. Effective September 29, 1996.)



100775

Any ampoules and their contents employed in a breath alcohol analysis test may be destroyed by the law enforcement agency in possession of them one year after the date of collection of the breath sample.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 3 - Environmental Laboratories

100825

(a) This article shall be known, and may be cited, as the Environmental Laboratory Accreditation Act.

(b) Laboratories that perform analyses on any combination of environmental samples, or raw or processed agricultural products for regulatory purposes shall obtain a certificate of accreditation pursuant to this article.

(c) Unless the express language or context requires otherwise, the definitions in this article shall govern the construction of the article.

(1) “Accreditation” means the recognition of a laboratory by the department to conduct analyses of environmental samples for regulatory purposes.

(2) “Assessor body” means the organization that actually executes the accreditation process, including receiving and reviewing applications, documents, PT sample results, and onsite assessments.

(3) “Certificate” means a document issued by the department to a laboratory that has received accreditation pursuant to this article.

(4) “Department” means the State Department of Health Services.

(5) “Environmental samples” means potable and nonpotable surface waters or groundwaters, soils and sediments, hazardous wastes, biological materials, or any other sample designated for regulatory purposes.

(6) “NELAC” means the National Environmental Laboratory Accreditation Conference.

(7) “NELAC standards” refers to the requirements found in EPA publication number 600/R-98/151, November 1998, and any subsequent amendments that are adopted by EPA or the national program.

(8) “NELAP” means the National Environmental Laboratory Accreditation Program established by NELAC.

(9) “NELAP accreditation” means the accreditation of a laboratory that has met the requirements of the NELAC standards, and the requirements of this article.

(10) “NELAP accredited laboratory” means a laboratory that has met the standards of NELAC and has been accredited by a primary or secondary NELAP-recognized accrediting authority.

(11) “NELAP-recognized accrediting authority” means a state agency that is authorized by NELAP to accredit laboratories.

(12) “NELAP-recognized primary accrediting authority” means a state agency that is responsible for the accreditation of environmental laboratories within that state or that performs the primary accreditation of a lab from a non-NELAP state or where the laboratory’s home state does not offer accreditation in a given field of accreditation.

(13) “NELAP-recognized secondary accrediting authority” means a state agency that is authorized by NELAP to accredit environmental laboratories within that state that have been accredited by a NELAP-approved accrediting authority in another state.

(14) “Proficiency testing (PT)” is a means of evaluating a laboratory’s performance under controlled conditions relative to a given set of criteria through analysis of unknown samples provided by an external source.

(15) “PT sample” means a sample used for proficiency testing.

(16) “Regulatory purposes” means a statutory or regulatory requirement of a state board, office, or department, or of a division or program that requires a laboratory certified under this article or of any other state or federal agency that requires a laboratory to be accredited.

(17) “Revocation” means the permanent loss of a certificate of accreditation, including all units and fields of accreditation for state accreditation and all fields of accreditation for NELAP accreditation.

(18) “State accreditation” means accreditation of a laboratory, that has met the requirements of this article and regulations adopted by the department pursuant to this article.

(19) “Suspension” means the temporary loss of a certificate of accreditation or a unit or field of accreditation.

(Repealed and added by Stats. 2005, Ch. 406, Sec. 2. Effective January 1, 2006.)



100827

A laboratory accredited by the department shall report, in a timely fashion and in accordance with the request for analysis, the full and complete results of all detected contaminants and pollutants to the person or entity that submitted the material for testing. The department may adopt regulations to establish reporting requirements for this section.

(Added by Stats. 2005, Ch. 406, Sec. 3. Effective January 1, 2006.)



100829

The department may do all of the following related to accrediting environmental laboratories in the state:

(a) Offer both state accreditation and NELAP accreditation, which shall be considered equivalent for regulatory activities covered by this article.

(b) Adopt regulations to establish the accreditation procedures for both types of accreditation.

(c) Retain exclusive authority to grant NELAP accreditation.

(d) Accept certificates of accreditation from laboratories that have been accredited by other NELAP-recognized accrediting authorities.

(e) Adopt regulations to establish procedures for recognizing the accreditation of laboratories located outside California for activities regulated under this article.

(f) (1) Adopt regulations for the collection of laboratory accreditation fees.

(2) Fees collected under this section shall be adjusted annually as provided in Section 100425. The adjustment shall be rounded to the nearest whole dollar.

(3) Fees shall be set for the two types of accreditation provided for in subdivision (a).

(4) Programs operated under this article shall be fully fee-supported.

(Added by Stats. 2005, Ch. 406, Sec. 4. Effective January 1, 2006.)



100830

The department may do all of the following:

(a) Adopt regulations establishing requirements for both types of accreditation. The regulations shall include, but not be limited to, all of the following:

(1) Laboratory personnel.

(2) Quality assurance procedures.

(3) Laboratory equipment.

(4) Facilities.

(5) Standard operating procedures.

(6) Proficiency testing.

(7) Onsite assessments.

(8) Recordkeeping.

(9) Units and fields of accreditation.

(b) Adopt regulations establishing conditions under which the department may issue, deny, renew, or suspend a certificate of accreditation for individual units or fields. Suspension and denial of units or fields of accreditation shall be based on a laboratory’s failure to comply with this article and regulations adopted thereunder.

(Repealed and added by Stats. 2005, Ch. 406, Sec. 6. Effective January 1, 2006.)



100832

All regulations adopted by the department pursuant to this article, as they read immediately preceding January 1, 2006, shall remain in full force and effect until repealed or amended by the department in accordance with the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 2005, Ch. 406, Sec. 9. Effective January 1, 2006.)



100837

The department may contract with approved third-party laboratory assessor bodies in accordance with the criteria developed by the NELAC or other federal agencies.

(Amended by Stats. 2002, Ch. 215, Sec. 2. Effective January 1, 2003.)



100840

Any laboratory requesting ELAP certification or NELAP accreditation under this article shall file with the department an application on forms prescribed by the department containing all of the following:

(a)  The names of the applicant and the laboratory.

(b)  The location of the laboratory.

(c)  A list of fields of testing for which the laboratory is seeking certification, selected from the activities listed in Section 100860.1 or 100862.

(d)  Evidence satisfactory to the department that the applicant has the ability to comply with this article and the regulations adopted under this article.

(e)  Any other information required by the department for administration or enforcement of this article or regulations adopted under this article.

(Amended by Stats. 2002, Ch. 215, Sec. 3. Effective January 1, 2003.)



100845

(a)  Each certificate issued pursuant to this article for ELAP certification shall be issued to the owner of the laboratory and shall expire 24 months from the date of issuance. An application for renewal shall be filed with the department prior to the expiration date of the certificate. Failure to make timely application for renewal shall result in expiration of the certificate.

(b)  A certificate shall be forfeited by operation of law prior to its expiration date when one of the following occurs:

(1)  The owner sells or otherwise transfers the ownership of the laboratory, except that the certificate shall remain in force 90 calendar days if the department receives written assurance and appropriate documentation within 30 calendar days after the change has occurred that one or more of the conditions in subdivision (c) are met. The department shall accept or reject the assurance in writing within 30 calendar days after it has been received.

(2)  There is a change in the location of the laboratory (except a mobile laboratory) or structural alteration that may affect adversely the quality of analysis in the fields of testing for which the laboratory has been certified or is seeking certification, without written notification to the department within 30 calendar days.

(3)  The certificate holder surrenders the certificate to the department.

(c)  Upon change of ownership of a laboratory, the department may extend a certificate to the expiration date of the original certificate upon written assurance by the new owner that the operation of the laboratory will continue so as not to adversely affect the conditions regulated by this article.

(d)  The department shall be notified in writing within 30 calendar days whenever there is a change of director or other person in charge of a laboratory certified under this article. The notification shall include documentation of the qualifications of the new director or other person in charge of the laboratory.

(Amended by Stats. 2002, Ch. 215, Sec. 4. Effective January 1, 2003.)



100847

(a)  The period of accreditation for NELAP accredited laboratories shall be 12 months. An application for renewal shall be filed with the department prior to the expiration date of the accreditation. Failure to make timely application for renewal shall result in expiration of the accreditation.

(b)  The accrediting authority shall be notified in writing within 30 calendar days of the sale or other transfer of ownership of a NELAP accredited laboratory.

(c)  The accrediting authority shall be notified in writing within 30 calendar days of the change in location of a NELAP accredited laboratory, other than a mobile laboratory.

(d)  The accrediting authority shall be notified within 30 calendar days whenever there is a change of laboratory director, or other individual in charge of the laboratory.

(e)  NELAP accredited laboratories shall conspicuously display their most recent NELAP accreditation certificate or their accreditation fields of testing, or both, in a permanent place in their laboratory.

(f)  NELAP accredited laboratories shall not use their NELAP accreditation document or their accreditation status to imply any endorsement by the accrediting authority.

(Amended by Stats. 2002, Ch. 215, Sec. 5. Effective January 1, 2003.)



100850

(a)  Upon the filing of an application for ELAP certification or NELAP accreditation and after a finding by the department that there is full compliance with this article and regulations adopted under this article, the department shall issue to the owner certification or accreditation in the fields of testing identified in Section 100860.1 or 100862.

(b)  The department shall deny or revoke a certificate if it finds any of the following:

(1)  The laboratory fails to report acceptable results in the analysis of proficiency testing samples.

(2)  The laboratory fails to analyze proficiency testing samples.

(3)  The laboratory submits, as its own, proficiency testing sample results generated by another laboratory.

(4)  The laboratory fails to pass an onsite assessment.

(5)  The laboratory is not in compliance with any other provision of this article or regulations adopted under this article.

(c)  Provided that there is compliance with all other provisions of this article, the department may restrict a certificate to the fields of testing of Section 100860 or 100862 or subgroups thereof as defined by regulation for which acceptable proficiency testing results have been produced and the onsite assessment was passed.

(d)  Upon the filing of a complete application for certification or accreditation pursuant to subdivision (a) and Section 100870, the department may issue to a laboratory interim certification or accreditation pending the completion of onsite assessment interim certification and accreditation shall be nonrenewable and shall remain in effect until certification and accreditation is either granted under subdivision (a) or denied under subdivision (b), but not later than one year after the date of issuance.

(Amended by Stats. 2002, Ch. 215, Sec. 6. Effective January 1, 2003.)



100851

(a)  An application for NELAP accreditation or renewal of NELAP accreditation shall be denied by the accrediting authority for any of the following reasons:

(1)  Failure to submit all information necessary to determine the laboratory’s eligibility for its accreditation or continued compliance with this section or regulations adopted thereunder.

(2)  Failure of the laboratory staff to meet NELAC standards for personnel requirements. These qualifications may include education, training, and experience requirements.

(3)  Failure to successfully analyze and report proficiency testing samples.

(4)  Failure to respond to a deficiency report from the onsite assessment with a corrective action report within 30 calendar days of the receipt of the report.

(5)  Failure to implement the corrective actions detailed in the corrective action report within the specified amount of time.

(6)  Misrepresentation of any material fact pertinent to receiving or maintaining NELAP accreditation.

(b)  The NELAP approved accrediting authority may suspend the accreditation of a NELAP accredited laboratory, in whole or in part, for failure to correct the deficiencies, within a specified amount of time, as identified in the onsite assessment. The laboratory shall retain those areas of accreditation where it continues to meet the requirements of the accrediting authority. A suspended NELAP accredited laboratory shall not be required to reapply for accreditation if the causes for suspension are corrected within six months.

(c)  The NELAP approved accrediting authority shall suspend a NELAP accreditation in whole or in part for the following reasons:

(1)  Failure to complete proficiency testing studies.

(2)  Failure to maintain a history of at least two successful, out of the most recent three, proficiency testing studies for each affected accreditation field of testing, subgroup, or analyte for which the laboratory is accredited.

(3)  Failure to successfully analyze and report proficiency testing sample results pursuant to Chapter 2 of the NELAC standards.

(4)  Failure to submit an acceptable corrective action report in response to a deficiency report and failure to implement corrective action related to any deficiencies found during laboratory assessments within the required time period, as required by the NELAC standards.

(5)  Failure to notify the accrediting authority of any changes in key accreditation criteria, as required by Chapter 4 of the NELAC standards.

(6)  Failure to perform all accredited tests in accordance with NELAC standards.

(7)  Failure to meet all of the requirements of Chapter 5 of the NELAC standards.

(d)  A suspended laboratory shall not be required to reapply for any NELAP accreditation if the causes for suspension are corrected within six months. A suspended laboratory may not continue to analyze samples for the affected fields of testing for which it holds accreditation. A suspended laboratory shall remain suspended without a right to appeal if the suspension is caused by unacceptable proficiency testing sample results.

(e)  If a laboratory is unable to correct the reason for suspension, the laboratory’s accreditation shall be revoked in whole or in part.

(f)  A laboratory’s accreditation may not be suspended without the right to due process, as set forth in Chapter 4 of the NELAC standards.

(Added by Stats. 1999, Ch. 372, Sec. 11. Effective January 1, 2000.)



100852

(a)  Notwithstanding any other provision of law, the department may issue a certificate to the owner of a laboratory in a field of testing or method adopted by the federal Environmental Protection Agency pursuant to Part 136 of Title 40 of the Code of Federal Regulations, as amended September 11, 1992, as published in the Federal Register (57 FR 41830), or Part 141 of Title 40 of the Code of Federal Regulations, as amended July 17, 1992, as published in the Federal Register (57 FR 31776), and as subsequently amended and published in the Code of Federal Regulations.

(b)  As a NELAP approved accreditating authority, the department shall accept performance based measurement system methods, when mandated methods are indicated. A fee, as specified in regulations adopted by the department, may be charged for the review of each performance based measurement system method.

(c)  Notwithstanding any other provision of law, the department shall not be required to meet the requirements of Chapter 3.5 (commencing with Section 11340) of the Government Code in order to issue a certificate pursuant to subdivision (a).

(Amended by Stats. 2002, Ch. 215, Sec. 7. Effective January 1, 2003.)



100855

Upon the denial of any application for ELAP certification or NELAP accreditation, or the revocation or suspension of ELAP certification or NELAP accreditation, the department shall immediately notify the applicant or organization by certified mail, return receipt requested, of the action and the reasons for the action. Within 20 calendar days of receipt, the applicant or organization may present the department with a written petition for a hearing. Upon receipt in proper form by the department, the petition shall be set for hearing. The proceedings shall be conducted in accordance with Section 100171 and the department has all the powers granted in that section.

(Amended by Stats. 2002, Ch. 215, Sec. 8. Effective January 1, 2003.)



100860.1

(a)  At the time of application and annually thereafter, from the date of the issuance of the certificate, a laboratory shall pay an ELAP certification fee. This fee shall consist of a base or administrative fee and a fee for each of the ELAP fields of testing listed below for which the laboratory has requested ELAP certification. These fees shall be nonrefundable and adopted in regulations, and shall be sufficient to allow the ELAP program to be fully fee-supported. The fields of testing for ELAP certification and their code numbers are the following:

(E101)  Microbiology of drinking water.

(E102)  Inorganic chemistry of drinking water.

(E103)  Toxic chemical elements of drinking water.

(E104)  Volatile organic chemistry of drinking water.

(E105)  Semi-volatile organic chemistry of drinking water.

(E106)  Radiochemistry of drinking water.

(E107)  Microbiology of wastewater.

(E108)  Inorganic chemistry of wastewater.

(E109)  Toxic chemical elements of wastewater.

(E110)  Volatile organic chemistry of wastewater.

(E111)  Semi-volatile organic chemistry of wastewater.

(E112)  Radiochemistry of wastewater.

(E113)  Whole effluent toxicity of wastewater.

(E114)  Inorganic chemistry and toxic chemical elements of hazardous waste.

(E115)  Extraction test of hazardous waste.

(E116)  Volatile organic chemistry of hazardous waste.

(E117)  Semi-volatile organic chemistry of hazardous waste.

(E118)  Radiochemistry of hazardous waste.

(E119)  Toxicity bioassay of hazardous waste.

(E120)  Physical properties of hazardous waste.

(E121)  Bulk asbestos analysis of hazardous waste.

(E122)  Microbiology of food.

(E123)  Inorganic chemistry and toxic chemical elements of pesticide residues in food.

(E124)  Organic chemistry of pesticide residues in food (measurements by MS techniques).

(E125)  Organic chemistry of pesticide residues in food (excluding measurements by MS techniques).

(E126)  Microbiology of recreational water.

(E127)  Air quality monitoring.

(E128)  Shellfish sanitation.

(b)  In addition to the payment of ELAP certification fees, laboratories located outside the State of California shall reimburse the department for travel and per diem necessary to perform onsite inspections.

(c)  If reciprocity with another jurisdiction is established by regulation as described in Section 100830, the regulations may provide for the waiver of certification fees for program activities considered equivalent.

(d)  Fees collected under this section shall be adjusted annually as specified in Section 100425. The adjustment shall be rounded to the nearest whole dollar. It is the intent of the Legislature that the programs operated under this article be fully fee-supported.

(e)  State and local government-owned laboratories in California established under Section 101150 or performing work only in a reference capacity as a reference laboratory are exempt from the payment of the fee prescribed under subdivision (a).

(f)  In addition to the payment of certification fees, laboratories certified or applying for certification in fields of testing for pesticide residues in food shall pay a fee directly to the designated proficiency testing provider for the cost of each proficiency testing sample set.

(g)  In addition to the payment of certification fees, laboratories certified or applying for certification shall pay directly to the designated proficiency testing provider the cost of the proficiency testing study.

(h)  For the purpose of this section, a reference laboratory is a laboratory owned and operated by a governmental regulatory agency for the principal purpose of analyzing samples referred by other laboratories for confirmatory analysis. Reference laboratories carry out quality assurance functions for other laboratories and may carry out unusual, highly specialized, and difficult analyses not generally available through commercial laboratories, and a limited number of routine analyses, for regulatory purposes only, and without assessing per-sample fees for the services.

(i)  This section shall become operative January 1, 2002.

(Added by Stats. 2000, Ch. 733, Sec. 8. Effective January 1, 2001. Section operative January 1, 2002, by its own provisions.)



100862

(a)  At the time of application for NELAP accreditation and annually thereafter, from the date of the issuance of the accreditation, a laboratory shall pay a base fee and a fee for each of the NELAP fields of testing listed below for which a laboratory has requested NELAP accreditation. The fees shall be nonrefundable and set in regulations, and shall be sufficient to allow the NELAP program to be fully fee supported. The fields of testing for NELAP accreditation and their code numbers are all of the following:

(N101)  Microbiology of drinking water.

(N102)  Inorganic chemistry of drinking water.

(N103)  Toxic chemical elements of drinking water.

(N104)  Volatile organic chemistry of drinking water.

(N105)  Semi-volatile organic chemistry of drinking water.

(N106)  Radiochemistry of drinking water.

(N107)  Microbiology of wastewater.

(N108)  Inorganic chemistry of wastewater.

(N109)  Toxic chemical elements of wastewater.

(N110)  Volatile organic chemistry of wastewater.

(N111)  Semi-volatile organic chemistry of wastewater.

(N112)  Radiochemistry of wastewater.

(N113)  Whole effluent toxicity of wastewater.

(N114)  Inorganic chemistry and toxic chemical elements of hazardous waste.

(N115)  Extraction test of hazardous waste.

(N116)  Volatile organic chemistry of hazardous waste.

(N117)  Semi-volatile organic chemistry of hazardous waste.

(N118)  Radiochemistry of hazardous waste.

(N119)  Toxicity bioassay of hazardous waste.

(N120)  Physical properties of hazardous waste.

(N121)  Bulk asbestos analysis of hazardous waste.

(b)  Fees for NELAP accreditation shall be adjusted annually as specified in Section 100425.

(c)  In addition to the payment of accreditation fees, laboratories accredited or applying for accreditation shall pay directly to the designated proficiency testing provider the cost of the proficiency testing studies.

(Amended by Stats. 2000, Ch. 733, Sec. 9. Effective January 1, 2001.)



100863

The department shall appoint a multidisciplinary committee to assist, advise, and make recommendations regarding technical, scientific, and administrative matters concerning the accreditation or certification of environmental laboratories. Appointments to the committee shall be made from lists of nominees solicited by the department, and shall provide adequate representation of interested parties and environmental laboratories subject to this chapter. Subcommittees of the committee may be appointed consisting of committee members and other persons having particular knowledge of a subject area, for the purpose of assisting the department on special problems and making recommendations to the committee for consideration in the establishment of rules and regulations. The department shall determine the terms of office of appointees to the committee and any subcommittee. Members of the committee and of any subcommittee shall serve without compensation and shall pay their own expenses incurred as a result of attending meetings or engaging in any other activity pursuant to this section.

(Added by Stats. 1999, Ch. 372, Sec. 16. Effective January 1, 2000.)



100865

(a)  In order to carry out the purpose of this article, any duly authorized representative of the department may do the following:

(1)  Enter and inspect a laboratory that is ELAP certified or NELAP accredited pursuant to this article or that has applied for ELAP certification or NELAP accreditation.

(2)  Inspect and photograph any portion of the laboratory, equipment, any activity, or any samples taken, or copy and photograph any records, reports, test results, or other information related solely to certification under this article or regulations adopted pursuant to this article.

(b)  It shall be a misdemeanor for any person to prevent, interfere with, or attempt to impede in any way, any duly authorized representative of the department from undertaking the activities authorized by this section.

(c)  If a laboratory that is seeking ELAP certification, NELAP accreditation, ELAP recertification, or NELAP reaccreditation refuses entry of a duly authorized representative during normal business hours for either an announced or unannounced onsite assessment, the certification, accreditation, recertification, or reaccreditation shall be denied or revoked.

(d)  Refusal of a request by a NELAP approved accrediting authority, the department, or any employee, agent, or contractor of the department, for permission to inspect, pursuant to this section, the laboratory and its operations and pertinent records during the hours the laboratory is in operation shall result in denial or revocation of ELAP certification or NELAP accreditation.

(Amended by Stats. 2002, Ch. 215, Sec. 9. Effective January 1, 2003.)



100870

(a)  Any laboratory that is ELAP certified or holds NELAP accreditation or has applied for ELAP certification or NELAP accreditation or for renewal of ELAP certification or NELAP accreditation under this article shall analyze proficiency testing samples, if these testing samples are available. The department shall have the authority to contract with third parties for the provision of proficiency testing samples for those laboratories that hold or are applying for ELAP certification. The samples shall be tested by the laboratory according to methods specifically approved for this purpose by the United States government or the department, or alternate methods of demonstrated adequacy or equivalence, as determined by the department. Proficiency testing sample sets shall be provided, when available, not less than twice, nor more than four times, a year to each certified laboratory that performs analyses of food for pesticide residues.

(b)  (1)  The department may provide, directly or indirectly, proficiency testing samples to a laboratory for the purpose of determining compliance with this article with or without identifying the department.

(2)  When the department identifies itself, all of the following shall apply:

(A)  The results of the testing shall be submitted to the department on forms provided by the department on or before the date specified by the department, and shall be used in determining the competency of the laboratory.

(B)  There shall be no charge to the department for the analysis.

(3)  When the department does not identify itself, the department shall pay the price requested by the laboratory for the analyses.

(c)  If a certified or NELAP accredited laboratory submits proficiency testing sample results generated by another laboratory as its own, the certification or NELAP accreditation shall be immediately revoked.

(d)  Laboratories shall obtain their proficiency testing samples from proficiency testing sample providers that meet NELAC standards. Laboratories shall bear the cost of any proficiency testing study fee charged for participation. Each laboratory shall authorize the providers of proficiency testing samples to release the report of the study results directly to the department, as well as to the laboratory.

(Amended by Stats. 2003, Ch. 62, Sec. 190. Effective January 1, 2004.)



100872

(a)  An ELAP certified laboratory shall successfully analyze proficiency testing samples for those fields of testing for which they are certified, not less than once a year, where applicable. Proficiency testing procedures shall be approved by the United States government or by the department.

(b)  A NELAP accredited laboratory shall participate in, and meet the success rate for, proficiency testing studies as required in the NELAP standards.

(c)  The ELAP certified or NELAP accredited laboratory shall discontinue the analyses of samples for the fields of testing or subgroups which have been suspended for failure to comply with the proficiency testing requirements in this section.

(Amended by Stats. 2000, Ch. 733, Sec. 11. Effective January 1, 2001.)



100875

Whenever the department determines that any person has violated or is violating this article or any certificate, regulation, or standard issued or adopted pursuant to this article, the director may issue an order directing compliance forthwith or directing compliance in accordance with a time schedule set by the department.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100880

If the department determines that a laboratory is in violation of this article or any regulation or order issued or adopted pursuant to this article, the department may, in addition to suspension, denial, or revocation of the certificate or NELAP accreditation, issue a citation to the owner of the laboratory. It shall be the function of the approved accrediting authority to issue citations. The Legislature finds and declares that since NELAC is a standard setting body, it cannot, as such, enforce civil or criminal penalties.

(a)  The citation shall be served personally or by registered mail.

(b)  Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the statutory provision, order, or regulation alleged to have been violated.

(c)  The citation shall fix the earliest feasible time for elimination or correction of the condition constituting the violation.

(d)  Citations issued pursuant to this section shall specify a civil penalty for each violation, not to exceed one thousand dollars ($1,000), for each day that the violation occurred.

(e)  If the owner fails to correct a violation within the time specified in the citation, the department may assess a civil penalty as follows:

(1)  For failure to comply with any citation issued for a violation of this article or a regulation, an amount not to exceed two hundred fifty dollars ($250) for each day that the violation continues beyond the date specified for correction in the citation.

(2)  For failure to comply with any citation issued for violation of any department-issued order, an amount not to exceed two hundred dollars ($200) for each day the violation continues beyond the date specified for correction in the citation.

(Amended by Stats. 1999, Ch. 372, Sec. 20. Effective January 1, 2000.)



100885

(a)  Any person who operates a laboratory that performs work that requires certification or NELAC accreditation under Section 25198, 25298.5, 25358.4, 110490, or 116390 of this code, or Section 13176 of the Water Code, who is not certified or NELAC accredited to do so, may be enjoined from so doing by any court of competent jurisdiction upon suit by the department.

(b)  When the department determines that any person has engaged in, or is engaged in, any act or practice that constitutes a violation of this article, or any regulation or order issued or adopted thereunder, the department may bring an action in the superior court for an order enjoining these practices or for an order directing compliance and affording any further relief that may be required to ensure compliance with this article.

(Amended by Stats. 2002, Ch. 215, Sec. 11. Effective January 1, 2003.)



100886

Any person who operates a laboratory for the purposes specified in Section 25198, 25298.5, 25358.4, or 116390 of this code, or Section 13176 of the Water Code, shall report the full and complete results of all detected contamination and pollutants to the person or entity that submitted the material for testing.

(Added by Stats. 1997, Ch. 814, Sec. 9. Effective January 1, 1998.)



100890

(a)  Any person who knowingly makes any false statement or representation in any application, record, or other document submitted, maintained, or used for purposes of compliance with this article, may be liable, as determined by the court, for a civil penalty not to exceed five thousand dollars ($5,000) for each separate violation or, for continuing violations, for each day that violation continues.

(b)  Any person who operates a laboratory for purposes specified pursuant to Section 25198, 25298.5, 25358.4, 110490, or 116390 of this code, or Section 13176 of the Water Code that requires certification, who is not certified by the department pursuant to this article, may be liable, as determined by the court, for a civil penalty not to exceed five thousand dollars ($5,000) for each separate violation or, for continuing violations, for each day that violation continues.

(c)  A laboratory that advertises or holds itself out to the public or its clients as having been certified for any of the fields of testing referred to in Section 100860 or 100862 without having a valid and current certificate in each field of testing identified by the advertisement or other representation may be liable, as determined by the court, for a civil penalty not to exceed one thousand dollars ($1,000) or, for continuing violations, for each day that violation continues.

(d)  Each civil penalty imposed for any separate violation pursuant to this section shall be separate and in addition to any other civil penalty imposed pursuant to this section or any other provision of law.

(Amended by Stats. 1999, Ch. 372, Sec. 22. Effective January 1, 2000.)



100895

(a) Any person who knowingly does any of the following acts may, upon conviction, be punished by a fine of not more than twenty-five thousand dollars ($25,000) for each day of violation, by imprisonment in a county jail not to exceed one year, or by both that fine and imprisonment:

(1) Makes any false statement or representation in any application, record, report, or other document submitted, maintained, or used for the purposes of compliance with this article.

(2) Has in his or her possession any record required to be maintained pursuant to this article that has been altered or concealed.

(3) Destroys, alters, or conceals any record required to be maintained pursuant to this article.

(4) Withholds information regarding an imminent and substantial danger to the public health or safety when the information has been requested by the department in writing and is required to carry out the department’s responsibilities pursuant to this article.

(b) A second or subsequent violation of subdivision (a) is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 20, or 24 months or in a county jail for not more than one year, by a fine of not less than two thousand dollars ($2,000) or more than fifty thousand dollars ($50,000) per day of violation, or by both that imprisonment and fine.

(c) An ELAP certified or NELAP accredited laboratory, upon suspension, revocation, or withdrawal of its ELAP certification or NELAP accreditation, shall do all of the following:

(1) Discontinue use of all catalogs, advertising, business solicitations, proposals, quotations, or their materials that contain reference to their past certification or accreditation status.

(2) Return its ELAP certificate or its NELAP accreditation to the department.

(3) Cease all testing of samples for regulatory purposes.

(d) The penalties cited in subdivisions (a) and (b) shall also apply to NELAP accredited laboratories.

(Amended by Stats. 2011, Ch. 15, Sec. 198. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



100900

The remedies provided by this article are cumulative and shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of any party, and no judgment under this article shall preclude any party from obtaining additional relief based upon the same facts.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100905

The department may suspend or revoke any certificate issued under of this article for any of the following reasons:

(a)  Violation by the owner of the laboratory of any of the provisions of this article or any regulation adopted under this article.

(b)  Aiding, abetting, or permitting the violation of any provision of this article or regulations adopted under this article.

(c)  Proof that the certificateholder or owner has made false statements in any material regard on the application for certification.

(d)  Conviction of an owner of the laboratory of any crime that is substantially related to the qualifications or duties of that owner and that is related to the functions of the laboratory. For purposes of this subdivision, a “conviction” means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Action to revoke or suspend the certificate may be taken when: (1) the time for appeal has elapsed, or (2) the judgment of conviction has been affirmed on appeal, or (3) when an order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Section 1203.4 of the Penal Code permitting withdrawal of a plea of guilty and entry of a plea of not guilty, or (4) setting aside a verdict of guilty, or (5) dismissing the accusation, information, or indictment. The department shall take into account all judicial decisions on rehabilitation furnished by the owner of the laboratory.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100907

(a)  The department shall revoke, in whole or in part, the accreditation of a NELAP accredited laboratory for either of the following reasons:

(1)  Failure to submit an acceptable corrective action report in response to a deficiency report, and failure to implement corrective action related to any deficiencies found during a laboratory assessment. The laboratory may submit two corrective actions within the time limits specified by the accrediting authority.

(2)  Failure to successfully analyze and report proficiency testing sample results pursuant to Chapter 2 of the NELAC standards.

(b)  The department shall revoke, in whole, the accreditation of a NELAP accredited laboratory for any of the following reasons:

(1)  Failure to respond with a corrective action report within the required 30-day period.

(2)  Failure to participate in the proficiency testing program, as required by Chapter 2 of the NELAC standards.

(3)  Submittal of proficiency test sample results generated by another laboratory as its own.

(4)  Misrepresentation of any material fact pertinent to receiving or maintaining accreditation.

(5)  Denial of entry during normal business hours for an onsite assessment, as required by Chapter 3 of the NELAC standards.

(6)  Conviction of charges for the falsification of any report of, or that relates to, a laboratory analysis.

(c)  The department may also revoke, in whole, a laboratory’s accreditation for failure to remit the accreditation fees within the time limit established by the accrediting authority.

(d)  After correcting the reason or reasons for revocation, the NELAP accredited laboratory may reapply for accreditation no sooner than six months from the official date of revocation.

(e)  A laboratory’s NELAP accreditation shall not be revoked without the right to due process, as required by Chapter 4 of the NELAC standards.

(Added by Stats. 1999, Ch. 372, Sec. 24. Effective January 1, 2000.)



100910

Proceedings for the suspension or revocation of a certificate under this article shall be conducted in accordance with Section 100171, and the department shall have all powers granted pursuant to that section.

(Amended by Stats. 1999, Ch. 372, Sec. 25. Effective January 1, 2000.)



100915

(a)  The department may temporarily suspend, in whole or in part, ELAP certification or NELAP accreditation prior to any hearing, when it has determined that this action is necessary to protect the public. The department shall notify the owner of the temporary suspension and the effective date thereof and at the same time shall serve the owner with an accusation. Upon receipt of a notice of defense by the owner, the matter shall be set for hearing within 15 calendar days. The hearing shall be held as soon as possible but no later than 30 calendar days after receipt of the notice. The temporary suspension shall remain in effect until the hearing is completed and the department has made a final determination on the merits. However, the temporary suspension shall be deemed vacated if the department fails to make a final determination on the merits within 60 calendar days after the original hearing has been completed.

(b)  During the suspension, the laboratory shall discontinue the analysis of samples for the specified fields of testing.

(Amended by Stats. 2002, Ch. 215, Sec. 13. Effective January 1, 2003.)



100920

Fees and civil penalties collected under this article shall be deposited in the Environmental Laboratory Improvement Fund, that is hereby created. Moneys in the fund shall be available for expenditure by the department for the purposes of this article, upon appropriation by the Legislature.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 4 - Freestanding Cardiac Catheterization Laboratories

100921

The Legislature finds and declares that:

(a)  A pilot program was established by the Office of Statewide Health Planning and Development to test the feasibility of performing high quality, safe diagnostic cardiac catheterization procedures in a freestanding cardiac catheterization laboratory.

(b)  Evaluation of this pilot program by the office demonstrated that it is feasible to conduct these procedures in nonhospital settings and that these laboratories maintain the quality of the diagnostic procedures while also reducing the cost of care.

(c)  Based on this evaluation, it is the intent of the Legislature that those freestanding cardiac catheterization laboratories that are in active status in the pilot program be licensed.

(Added by renumbering Section 128525 by Stats. 1996, Ch. 1023, Sec. 368. Effective September 29, 1996.)



100922

(a) Notwithstanding any other provision of law, a freestanding cardiac catheterization laboratory that as of December 31, 1993, was in active status in the Health Care Pilot Project established pursuant to former Part 1.85 (commencing with Section 444) of Division 1, and that meets the requirements specified in this section, may be licensed by the State Department of Public Health as a freestanding cardiac catheterization laboratory. The license shall be subject to suspension or revocation, or both, in accordance with Article 5 (commencing with Section 1240) of Chapter 1 of Division 2. An application for licensure or annual renewal shall be accompanied by a Licensing and Certification Program fee set in accordance with Section 1266.

(b) A laboratory granted a license pursuant to this section shall be subject to the department’s regulations that govern cardiac catheterization laboratories operating in hospitals without facilities for cardiac surgery, any similar regulations that may be developed by the department specifically to govern freestanding cardiac catheterization laboratories, and to the following regulations: subdivisions (a) and (d) of Section 70129 of; paragraphs (1), (2), (3), and (4) of subdivision (a) of, and subdivision (i) of Section 70433 of; paragraphs (1), (3), (4), and (5) of subdivision (a) of Section 70435 of; subparagraphs (A), (B), and (D) of paragraph (1) of, and paragraphs (5) and (7) of, subdivision (b) of Section 70437 of; subdivision (a) of Section 70439 of; Sections 70841, 75021, and 75022 of; subdivision (a) of Section 75023 of; Sections 75024, 75025, and 75026 of; subdivisions (a), (b), and (c) of Section 75027 of; subdivision (b) of Section 75029 of; Section 75030 of; subdivision (b) of Section 75031 of; Sections 75034, 75035, 75037, 75039, 75045, and 75046 of; subdivision (a) of Section 75047 of; and Sections 75050, 75051, 75052, 75053, 75054, 75055, 75057, 75059, 75060, 75061, 75062, 75063, 75064, 75065, 75066, 75071, and 75072 of; Title 22 of the California Code of Regulations.

(c) A laboratory granted a license pursuant to this section shall have a system for the ongoing evaluation of its operations and the services it provides. This system shall include a written plan for evaluating the efficiency and effectiveness of the health care services provided that describes the following:

(1) The scope of the services provided.

(2) Measurement indicators regarding the processes and outcomes of the services provided.

(3) The assignment of responsibility when the data from the measurement indicators demonstrates the need for action.

(4) A mechanism to ensure followup evaluation of the effectiveness of the actions taken.

(5) An annual evaluation of the plan.

(d) A laboratory granted a license pursuant to this section is authorized to perform only the following diagnostic procedures:

(1) Right heart catheterization or angiography, or both.

(2) Left heart catheterization or angiography, or both.

(3) Coronary catheterization and angiography.

(4) Electrophysiology studies.

(e) A laboratory granted a license pursuant to this section shall only perform its procedures on adults, on an outpatient basis. Each laboratory shall define patient characteristics that are appropriate for safe performance of procedures in the laboratory, and include evaluation of these criteria in its quality assurance process.

(f) Notwithstanding the requirements already set forth in this chapter, freestanding cardiac catheterization laboratories shall comply with all other applicable federal, state, and local laws.

(g) This section shall become operative on January 1, 1995, and does not require the department to adopt regulations.

(Amended by Stats. 2007, Ch. 483, Sec. 20. Effective January 1, 2008.)












PART 2 - CALIFORNIA CONFERENCE OF LOCAL HEALTH OFFICERS

CHAPTER 1 - Organization

100925

There is hereby established a California Conference of Local Health Officers. The department shall consult with the conference in establishing standards as provided in this part and may consult on other matters affecting health. The conference may consult with, advise, and make recommendations to the department, other departments, boards, commissions and officials of federal, state, and local government, the Legislature, and any other organization or association on matters affecting health. The conference shall consist of all legally appointed local health officers in the state. It shall organize, adopt bylaws, and shall annually elect officers.

Actual and necessary expenses, including any necessary registration fee, incident to attendance at not more than two meetings per year of the conference shall be a legal charge against the local governmental unit. Actual and necessary expenses incident to attendance at special meetings of the committees of the conference called by the director shall be a legal charge against any funds available for administration of this part, Section 100295, Chapter 3 (commencing with Section 101175) of Part 3, and Part 3 (commencing with Section 124300) of Division 106.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



100930

Nothing in this part, Section 100295, Chapter 3 (commencing with Section 101175) of Part 3, and Part 3 (commencing with Section 124300) of Division 106 or in any regulation prescribed by the department in accordance herewith shall compel any practitioner who treats the sick by prayer in the practice of the religion of any well-recognized church, sect, denomination, or organization or any persons covered by Sections 2731 and 2800 of the Business and Professions Code to give any information about a disease or disability that is not infectious, contagious, or communicable or authorize any compulsory education, medical examination, or medical treatment.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






CHAPTER 2 - General Powers and Duties

100950

The department shall administer this part, Section 100295, and Chapter 3 (commencing with Section 101175) of Part 3 and shall adopt necessary regulations. These regulations shall be adopted only after consultation with and approval by the California Conference of Local Health Officers. Approval of these regulations shall be by majority vote of those present at an official session.

(Amended by Stats. 2012, Ch. 23, Sec. 18. Effective June 27, 2012.)






CHAPTER 3 - Additional Administrative Provisions (Reserved)

100950

The department shall administer this part, Section 100295, and Chapter 3 (commencing with Section 101175) of Part 3 and shall adopt necessary regulations. These regulations shall be adopted only after consultation with and approval by the California Conference of Local Health Officers. Approval of these regulations shall be by majority vote of those present at an official session.

(Amended by Stats. 2012, Ch. 23, Sec. 18. Effective June 27, 2012.)









PART 3 - LOCAL HEALTH DEPARTMENTS

CHAPTER 1 - Organization and Appointment of Health Officers

101000

Each board of supervisors shall appoint a health officer who is a county officer.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101005

The county health officer shall be a graduate of a medical college of good standing and repute. His or her compensation shall be determined by the board of supervisors.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101010

Immediately after the appointment of the health officer, the board of supervisors shall notify the director of the appointment and the name and address of the appointee.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






CHAPTER 2 - Powers and Duties of Local Health Officers and Local Health Departments

ARTICLE 1 - County Health Officers

101025

The board of supervisors of each county shall take measures as may be necessary to preserve and protect the public health in the unincorporated territory of the county, including, if indicated, the adoption of ordinances, regulations and orders not in conflict with general laws, and provide for the payment of all expenses incurred in enforcing them.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101029

The sheriff of each county, or city and county, may enforce within the county, or the city and county, all orders of the local health officer issued for the purpose of preventing the spread of any contagious, infectious, or communicable disease. Every peace officer of every political subdivision of the county, or city and county, may enforce within the area subject to his or her jurisdiction all orders of the local health officer issued for the purpose of preventing the spread of any contagious, infectious, or communicable disease. This section is not a limitation on the authority of peace officers or public officers to enforce orders of the local health officer. When deciding whether to request this assistance in enforcement of its orders, the local health officer may consider whether it would be necessary to advise the enforcement agency of any measures that should be taken to prevent infection of the enforcement officers.

(Added by Stats. 2005, Ch. 478, Sec. 4. Effective January 1, 2006.)



101030

The county health officer shall enforce and observe in the unincorporated territory of the county, all of the following:

(a)  Orders and ordinances of the board of supervisors, pertaining to the public health and sanitary matters.

(b)  Orders, including quarantine and other regulations, prescribed by the department.

(c)  Statutes relating to public health.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996. Note: In Governor's Reorganization Plan No. 1 of 1991, see its modification to Section 452, the predecessor to this section (newly numbered by Stats. 1995, Ch. 415).)



101035

The county health officer shall advise on medical matters any board or body vested with the management of any county pension or retirement system and shall attend the meetings of the board or body when requested by the board or body.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101040

(a) The local health officer may take any preventive measure that may be necessary to protect and preserve the public health from any public health hazard during any “state of war emergency,” “state of emergency,” or “local emergency,” as defined by Section 8558 of the Government Code, within his or her jurisdiction.

(b) “Preventive measure” means abatement, correction, removal or any other protective step that may be taken against any public health hazard that is caused by a disaster and affects the public health. Funds for these measures may be allowed pursuant to Sections 29127 to 29131, inclusive, and 53021 to 53023, inclusive, of the Government Code and from any other money appropriated by a county board of supervisors or a city governing body to carry out the purposes of this section.

(c) The local health officer, upon consent of the county board of supervisors or a city governing body, may certify any public health hazard resulting from any disaster condition if certification is required for any federal or state disaster relief program.

(Amended by Stats. 2007, Ch. 483, Sec. 20.4. Effective January 1, 2008.)



101045

The county health officer shall investigate health and sanitary conditions in every county jail, every other publicly operated detention facility in the county, and all private work furlough facilities and programs established pursuant to Section 1208 of the Penal Code, at least annually. Private work furlough facilities and programs shall pay an annual fee to the county health officer commensurate with the annual cost of those investigations, as determined by the county health officer. He or she may make additional investigations of any county jail or other detention facility of the county as he or she determines necessary. He or she shall submit a report to the Board of Corrections, the sheriff or other person in charge of the jail or detention facility, and to the board of supervisors. In any city having a health officer, the city health officer shall investigate health and sanitary conditions in every city jail and other detention facility at least annually. He or she may make additional investigations of any city jail or detention facility as he or she determines necessary. He or she shall submit a report to the Board of Corrections, the person in charge of the jail or detention facility, and to the city governing body.

Whenever requested by the sheriff, the chief of police, local legislative body, or the Board of Corrections, but not more often than twice annually, the county health officer or, in cities having a city health officer, the city health officer, shall investigate health and sanitary conditions in any of the jails and detention facilities described in this section, and submit a report to each of the officers and agencies authorized in this section to request the investigation and to the Board of Corrections.

The investigating officer shall determine if the food, clothing, and bedding is of sufficient quantity and quality that at least shall equal minimum standards and requirements prescribed by the Board of Corrections for the feeding, clothing and care of prisoners in all local jails and detention facilities, and if the sanitation requirements required by Article 11 (commencing with Section 114250) of Chapter 4 of Part 7 of Division 107 for restaurants have been maintained.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101050

(a)  The county health officer shall prepare a list of family planning and birth control clinics located in the county for distribution by the county clerk pursuant to Section 26808 of the Government Code. The list shall include information about the availability of pregnancy testing services provided pursuant to Section 123380.

(b)  This section shall be inoperative from July 1, 1993, to June 30, 1994, inclusive.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101055

(a)  The county health officer shall furnish all hospitals within the county, and all physicians and surgeons upon request, copies of the list prepared pursuant to Section 101050 in sufficient numbers as they may need for voluntary distribution to patients.

(b)  This section shall be inoperative from July 1, 1993, to June 30, 1994, inclusive.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101060

The county health officer may designate a nonprofit food distribution agency to coordinate and facilitate the donation of food and food products to nonprofit, charitable corporations, from available sources, including restaurants, grocery stores, or food distributors.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101070

(a)  (1)  The Legislature hereby finds and declares that the dispensing or furnishing of drugs requiring a prescription pursuant to Section 11470, a controlled substance as defined in Section 4021 of the Business and Professions Code, or a dangerous drug or a dangerous device as defined in Section 4022 of the Business and Professions Code, without a license poses a significant threat to the public health, safety, and welfare of all residents of the state. In recent years, the public has become increasingly exposed to a proliferation of persons who engage in these illegal or dangerous acts.

(2)  The Legislature further finds and declares that extraordinary measures are needed to control this burgeoning problem. Therefore, the occasional enlistment of local health officers in regulatory and enforcement functions normally reserved to the state is appropriate and necessary in order to protect the health, safety, and welfare of all persons of this state.

(3)  Notwithstanding the foregoing, nothing contained in this section shall be construed as limiting or supplanting the authority of the state agencies charged with the regulation of the practice of pharmacy.

(b)  Whenever a local health officer determines that there exists in his or her jurisdiction any person who, without a license, is dispensing or furnishing drugs requiring a prescription pursuant to Section 111470, a controlled substance as defined in Section 4021 of the Business and Professions Code, or a dangerous drug or a dangerous device as defined in Section 4022 of the Business and Professions Code, the local health officer may take action against such person. This action shall include, but not be limited to:

(1)  Receiving and investigating complaints from the public, from other licensees or from health care facilities that a person is engaging in any or all of the activity set forth in this subdivision. In conducting any investigation pursuant to this paragraph, the local health officer shall have the assistance of, and be accompanied by, a licensed pharmacist. The local health officer shall provide the Board of Pharmacy, and any other state agency charged with jurisdiction over the activity set forth in this subdivision, with a copy of all complaints received pursuant to this paragraph.

(2)  Issuing an order to the person to immediately cease and desist from the unlawful activity described in this subdivision, after confirming that the person is engaging in any or all of the activity set forth in this subdivision, and determining that the person has not been convicted of engaging in that activity pursuant to Section 11352.1 or any other applicable provision of law. In issuing the order, the local health officer shall notify the person that the activity is illegal in the State of California. In the event the local health officer determines that any or all of the items described in this subdivision must be confiscated, in addition to the cease and desist order, the local health officer shall enlist the aid of local law enforcement to execute confiscation of those items.

(3)  Order the closure of the business, if any, operated, managed, or owned by the person after confirming that the person is engaging in any or all of the activity set forth in this subdivision, and determining whether the person has previously been convicted of engaging in that activity pursuant to Section 11352.1 or any other applicable provision of law. If the public health officer has a reasonable suspicion that the operation of a business poses an immediate threat to public health, welfare, or safety, the business may be ordered closed immediately while the hearing described in subdivision (c) is pending. Immediate danger to the public health, welfare, or safety includes, but is not limited to, evidence that the person is providing, selling, or distributing drugs that require a prescription, or dangerous drugs, devices, or controlled substances without a license. In the event that the local health officer determines that any or all of the items described in this subdivision must be confiscated in addition to the closure of the business, that officer shall enlist the aid of local law enforcement to execute the confiscation of those items.

(c)  (1)  Any person engaging in any or all of the activity described in subdivision (b) whose business is closed as a result of action by local health officer pursuant to subdivision (b) shall be entitled to a hearing to show cause why the closure was unwarranted.

(2)  Whenever a local health officer orders the closure of a business pursuant to subdivision (b), the local health officer shall immediately issue to the owner a notice setting forth the acts or omissions with which the owner is charged, specifying the pertinent code section, and informing the owner of the right to a hearing, if requested, to show cause why the business should not be closed.

(3)  A written request for a hearing shall be submitted by the person to the local health officer within 15 calendar days of closure. A failure to request a hearing within 15 calendar days of closure shall be deemed a waiver of the right to a hearing.

(4)  The hearing shall be held within 15 calendar days of the receipt of a request for a hearing; however, when circumstances warrant, the hearing officer may order a hearing at any reasonable time within this 15-day period to expedite the hearing process. Upon written request of the person, the hearing officer may postpone any hearing date, if circumstances warrant the postponement.

(5)  The hearing officer shall issue a written notice of decision to the person within five working days following the hearing. In the event the hearing officer determines that the closure was warranted, the notice shall specify the acts or omissions with which the person is charged, and shall state that the business shall remain closed permanently. Evidence that the person engaged in any or all of the activity set forth in subdivision (b) shall constitute prima facie evidence that permanent closure is warranted. Any business still operating shall close immediately upon receipt of the written decision ordering closure.

(Amended by Stats. 2000, Ch. 350, Sec. 2. Effective September 8, 2000.)






ARTICLE 2 - Local Health Emergencies

101075

As used in this article:

(a)  “Hazardous waste” means a waste, or combination of wastes, that because of its quantity, concentration, or physical, chemical, or infectious characteristics may do any of the following:

(1)  Cause, or significantly contribute to an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness.

(2)  Pose a substantial present or potential hazard to human health or environment when improperly treated, stored, transported, or disposed of, or otherwise managed.

(b)  “Waste” means either of the following:

(1)  Any material for which no use or reuse is intended and that is to be discarded.

(2)  Any material that spills, escapes, or is released from any manufacturing, industrial, commercial, or other plant, facility, or process, or that escapes or is released during the transporting or transferring from one place to another, or during the pumping, processing, storing, or packaging of any material in, to, or from such a plant, facility, or process, or that enters or may enter an uncontained air space or a surface water course that is not totally contained on the contiguous property of the plant, facility, or process, or which enters, or may enter, the groundwater underlying such plant, facility, or process.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101080

Whenever a release, spill, escape, or entry of waste occurs as described in paragraph (2) of subdivision (b) of Section 101075 and the director or the local health officer reasonably determines that the waste is a hazardous waste or medical waste, or that it may become a hazardous waste or medical waste because of a combination or reaction with other substances or materials, and the director or local health officer reasonably determines that the release or escape is an immediate threat to the public health, or whenever there is an imminent and proximate threat of the introduction of any contagious, infectious, or communicable disease, chemical agent, noncommunicable biologic agent, toxin, or radioactive agent, the director may declare a health emergency and the local health officer may declare a local health emergency in the jurisdiction or any area thereof affected by the threat to the public health. Whenever a local health emergency is declared by a local health officer pursuant to this section, the local health emergency shall not remain in effect for a period in excess of seven days unless it has been ratified by the board of supervisors, or city council, whichever is applicable to the jurisdiction. The board of supervisors, or city council, if applicable, shall review, at least every 14 days until the local health emergency is terminated, the need for continuing the local health emergency and shall proclaim the termination of the local health emergency at the earliest possible date that conditions warrant the termination.

(Amended by Stats. 2007, Ch. 483, Sec. 20.6. Effective January 1, 2008.)



101080.2

(a) The local health officer may issue, and first responders may execute, an order authorizing first responders to immediately isolate exposed individuals that may have been exposed to biological, chemical, toxic, or radiological agents that may spread to others. An order issued pursuant to this section shall not be in effect for a period longer than two hours and shall only be issued if the means are both necessary and the least restrictive possible to prevent human exposure.

(b) Before any implementation of the authority in subdivision (a), the local health officer shall establish a related memorandum of understanding with first responders in his or her jurisdiction that shall require consultation with the Office of Emergency Services operational area coordinator, consistent with the standardized emergency management system established pursuant to Section 8607 of the Government Code, and shall include where and how exposed subjects will be held pending decontamination in the local jurisdiction. That memorandum of understanding shall be made available to the public.

(c) A violation of an order issued by the local health officer and executed by a first responder pursuant to subdivision (a) is a misdemeanor, punishable by a fine of up to one thousand dollars ($1000), or by imprisonment in the county jail for a period of up to 90 days, or by both.

(Amended by Stats. 2013, Ch. 352, Sec. 384. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



101085

(a) After the declaration of a health emergency or a local health emergency pursuant to Section 101080, the director or local health officer may do any or all of the following:

(1) Only in the case of a release, spill, escape, or entry of waste as described in paragraph (2) of subdivision (b) of Section 101075, require any person or organization that the director or local health officer shall specify to furnish any information known relating to the properties, reactions, and identity of the material that has been released, spilled, or escaped. The director or local health officer may require information to be furnished, under penalty of perjury, by the person, company, corporation, or other organization that had custody of the material, and, if the material is being transferred or transported, by any person, company, corporation, or organization that caused the material to be transferred or transported. This information shall be furnished to the director or local health officer upon request in sufficient detail, as determined by the director or local health officer, as required to take any action necessary to abate the health emergency or local health emergency or protect the health of persons in the jurisdiction, or any area thereof, who are, or may be affected. However, the burden, including costs, of furnishing the information shall bear a reasonable relationship to the need for the information and the benefits to be obtained therefrom.

(2) Provide the information, or any necessary portions thereof, or any other necessary information available to the director or local health officer to state or local agencies responding to the health emergency or local health emergency or to medical and other professional personnel treating victims of the local health emergency.

(3) Sample, analyze, or otherwise determine the identifying and other technical information relating to the health emergency or local health emergency as necessary to respond to or abate the local health emergency and protect the public health.

(b) After the declaration of a local health emergency by the local health officer pursuant to Section 101080, the following shall apply in the jurisdiction in which the local health emergency has been declared:

(1) Other political subdivisions have full power to provide mutual aid to any area affected by a local health emergency in accordance with local ordinances, resolutions, emergency plans, or agreements therefor.

(2) State agencies may provide mutual aid, including personnel, equipment, and other available resources, to assist political subdivisions during a local health emergency or in accordance with mutual aid agreements or at the direction of the Governor.

(3) In the absence of a state of war emergency or state of emergency, the cost of extraordinary services incurred by political subdivisions in executing mutual aid agreements in a local health emergency shall constitute a legal charge against the state when approved by the Governor in accordance with orders and regulations promulgated as prescribed in Section 8567 of the Government Code.

(c) Under this section, a local health emergency shall be considered a local emergency for purposes of Section 8659 of the Government Code.

(d) This section does not limit or abridge any of the powers or duties granted to the State Water Resources Control Board and to each regional water quality control board by Division 7 (commencing with Section 13000) of the Water Code. This section also does not limit or abridge the powers or duties granted to the State Air Resources Board or to any air pollution control district by Division 26 (commencing with Section 39000).

This section does not limit or abridge any of the powers or duties granted to the Director of Food and Agriculture or to any county agricultural commissioner by Division 6 (commencing with Section 11401) or by Division 7 (commencing with Section 12501) of the Food and Agricultural Code.

(Amended by Stats. 2006, Ch. 874, Sec. 5. Effective January 1, 2007.)



101087

(a)  For purposes of this section, the terms “handler,” “administering agency,” “hazardous material,” “release,” and “threatened release” shall have the meaning given in Section 25501.

(b)  After a release or a threatened release of a hazardous material from the premises of a handler, which release or threatened release poses a significant present or potential hazard to human health and safety, property, or the environment, the board of supervisors may delegate to the county health officer or administering agency, the responsibility to examine any individual who has been properly subpoenaed by the chairperson of the board of supervisors for the purpose of obtaining information as to the cause of the incident, and to report to the board of supervisors what actions the board of supervisors should take to prevent a similar incident from occurring again. The county health officer or administering agency shall consider in the report any information obtained pursuant to subdivision (g) and respond to that information in the report. The county health officer or administering agency may examine the subpoenaed individual in private, except that the individual may choose to be interviewed in the presence of personal legal counsel.

(c)  Prior to issuing a subpoena for purposes of subdivision (b), the board of supervisors shall make a written finding that the county health officer or administering agency has made a reasonable attempt to conduct a voluntary examination, and that the attempt was not successful.

(d)  If the board of supervisors delegates the responsibility to examine any subpoenaed individual to the county health officer pursuant to subdivision (b) and the county health officer is not the administering agency within the jurisdiction where the hazardous material release or threatened release occurred, the county health officer shall actively involve the administering agency in all phases of the examination, the investigation to determine the cause of the hazardous material release or threatened release, and the preparation of the report to the board of supervisors concerning what actions the board of supervisors should take to prevent a similar incident from occurring.

(e)  (1)  If a handler subject to a subpoena believes that information provided to the county health officer or administering agency during, or in connection with, an examination conducted pursuant to this section involves the release of a trade secret, the handler shall notify the county health officer or administering agency in the manner specified in subdivision (a) of Section 25538. Upon receipt of that notification, the county health officer or administering agency shall handle that information in the same manner as specified in Section 25538 with regard to the review and disclosure of that information by an administering agency.

(2)  For purposes of this subdivision, “trade secret” has the same meaning as defined in subdivision (a) of Section 25538.

(f)  When the county health officer or administering agency is preparing a report for the board of supervisors pursuant to subdivision (b), the handler subject to the subpoena may submit to the health officer or administering agency any information and analysis gathered or prepared by the handler regarding the cause of the release or threatened release and any appropriate action for the prevention of a similar incident. The health officer or administering agency shall consider any information and analyses submitted by the handler pursuant to this subdivision in preparing the report to the board of supervisors and shall respond to that information in the report.

(g)  Nothing in this section shall be construed to either limit or expand the existing subpoena authority of a county board of supervisors pursuant to Section 25170 of the Government Code.

(Added by Stats. 1999, Ch. 925, Sec. 1. Effective January 1, 2000.)



101090

When requested by the person furnishing the information furnished pursuant to Section 101085, the portions of the information that might disclose trade secrets or secret processes shall not be made available for inspection by the public, but shall be made available to governmental agencies for use in abatement of the health emergency or county health emergency and in judicial review or enforcement proceedings involving the person furnishing the information.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101095

Any person failing or refusing to furnish technical, toxicological, or other information required pursuant to Section 101085, or falsifying any information provided pursuant to Section 101085 is guilty of a misdemeanor and is also subject to any other criminal or civil penalties provided by statute.

(Amended by Stats. 1996, Ch. 1023, Sec. 301.9. Effective September 29, 1996.)






ARTICLE 3 - Public Health Nurses

101100

The governing body of a city may employ one or more public health nurses, each of whom shall be a registered nurse possessing qualifications prescribed by the department on the date of his or her employment.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101105

The public health nurse shall attend to matters pertaining to the health and sanitary conditions of the city as the governing body may assign. Compensation for the public health nurse shall be determined by that body.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101110

The board of supervisors in each county may employ one or more public health nurses, each of whom shall be a registered nurse possessing qualifications prescribed by the department on the date of employment.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101115

The public health nurse shall attend to matters pertaining to the health and sanitary conditions of the county as the board of supervisors may assign. Compensation for the public health nurse shall be determined by that board.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 4 - Dental Professionals

101125

The governing body of a city may employ one or more dentists or dental hygienists, each of whom shall be a licensed dentist or dental hygienist.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101130

The dentist or dental hygienist shall attend to dental conditions of the city as the governing body may assign. Compensation for the dentist or dental hygienist shall be determined by that body.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101135

The board of supervisors in each county may employ one or more dentists or dental hygienists, each of whom shall be a licensed dentist or dental hygienist.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101140

The dentist or dental hygienist shall attend to dental conditions of the county, as the board of supervisors may assign. Compensation for the dentist or dental hygienist shall be determined by that board.

(Amended by Stats. 1996, Ch. 1023, Sec. 302. Effective September 29, 1996.)






ARTICLE 5 - (Multiple Versions)

Municipal - and County Laboratories (Article 5 added by Stats. 1995, Ch. 415, Sec. 3.)

101150

For the purpose of protecting the community and the public health, the local health department of a city or county shall have available the services of a public health laboratory for the examination of specimens from suspected cases of infectious and environmental diseases, that may include, but need not be limited to, the examination of specimens from milk, milk products, waters, food products, vectors, and the environment. The public health laboratory shall also provide the analyses required to assist in community disease surveillance and to meet the responsibilities and support the programs of the local health department.

(Added by Stats. 1996, Ch. 1023, Sec. 302.1. Effective September 29, 1996.)



101155

The cost of establishment and maintenance of the public health laboratory is a legal expenditure from any city or county funds that are for disbursement under the direction of the city or county health officer to protect public health.

(Added by Stats. 1996, Ch. 1023, Sec. 302.1. Effective September 29, 1996.)



101160

(a)  Any city or county public health laboratory established for the purposes set forth in this chapter and its personnel shall be approved by the State Department of Health Services and shall comply with the requirements of CLIA.

(b)  For purposes of this section, “CLIA” means the federal Clinical Laboratory Improvement Amendments of 1988 (42 U.S.C. Sec. 263a; P.L. 100-578) and the regulations adopted thereunder by the federal Health Care Financing Administration and effective on January 1, 1994, or any later date, when adopted in California pursuant to subdivision (b) of Section 1208 of the Business and Professions Code.

(Amended by Stats. 1998, Ch. 768, Sec. 2. Effective January 1, 1999.)



101165

Nothing in this article, or any other provision of law, shall be construed to restrict, limit, or prevent individuals certified under authority of this part or Article 1 (commencing with Section 106600) of Chapter 4 of Part 1 of Division 104 from performing their duties for the protection of the public health.

(Added by Stats. 1996, Ch. 1023, Sec. 302.1. Effective September 29, 1996.)






Municipal a - and County Laboratories (Article 5 added by Stats. 1996, Ch. 1023, Sec. 302.1.)

101150

For the purpose of protecting the community and the public health, the local health department of a city or county shall have available the services of a public health laboratory for the examination of specimens from suspected cases of infectious and environmental diseases, that may include, but need not be limited to, the examination of specimens from milk, milk products, waters, food products, vectors, and the environment. The public health laboratory shall also provide the analyses required to assist in community disease surveillance and to meet the responsibilities and support the programs of the local health department.

(Added by Stats. 1996, Ch. 1023, Sec. 302.1. Effective September 29, 1996.)



101155

The cost of establishment and maintenance of the public health laboratory is a legal expenditure from any city or county funds that are for disbursement under the direction of the city or county health officer to protect public health.

(Added by Stats. 1996, Ch. 1023, Sec. 302.1. Effective September 29, 1996.)



101160

(a)  Any city or county public health laboratory established for the purposes set forth in this chapter and its personnel shall be approved by the State Department of Health Services and shall comply with the requirements of CLIA.

(b)  For purposes of this section, “CLIA” means the federal Clinical Laboratory Improvement Amendments of 1988 (42 U.S.C. Sec. 263a; P.L. 100-578) and the regulations adopted thereunder by the federal Health Care Financing Administration and effective on January 1, 1994, or any later date, when adopted in California pursuant to subdivision (b) of Section 1208 of the Business and Professions Code.

(Amended by Stats. 1998, Ch. 768, Sec. 2. Effective January 1, 1999.)



101165

Nothing in this article, or any other provision of law, shall be construed to restrict, limit, or prevent individuals certified under authority of this part or Article 1 (commencing with Section 106600) of Chapter 4 of Part 1 of Division 104 from performing their duties for the protection of the public health.

(Added by Stats. 1996, Ch. 1023, Sec. 302.1. Effective September 29, 1996.)












CHAPTER 3 - State Aid for Local Health Administration

ARTICLE 1 - Definitions and General Policy

101175

The rapid increase in the population of the state and the increasing industrialization in both the urban and rural areas necessitate the provision of effective public health services to all the people of the state.

In many areas within the state local health departments lack the necessary funds, and the local population lack the means to furnish funds, to provide effective public health services.

The Legislature therefore seeks to further the provision of necessary public health services by granting financial assistance to local health departments thus enabling them to meet present and future health needs in an efficient and effective manner. The funds granted are to augment local appropriations provided for public health purposes, and shall not be used to replace local appropriations.

The administrative pattern providing public health services to all the people of the state will vary in different areas. It is generally recognized that the minimum population necessary for efficient administration of a local health department is approximately 50,000. To attain this desirable population minimum it will be necessary in some areas for two or more counties to unite and establish a single administrative public health jurisdiction.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101180

“Population,” for the purpose of this chapter, shall be determined by the most recent United States decennial census; provided, however, whenever it appears to the department that the population of any city or county, changed sufficiently to warrant adjustment, the department for purposes of this chapter may request the Population Research Unit of the Department of Finance to determine the population for cities or counties.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101185

For the purposes of this chapter a “local health department” shall be interpreted to mean any one of the following public health administrative organizations:

(a)  A local health department serving one or more counties that shall provide services to all cities whose population is less than 50,000 in addition to the unincorporated territory of the county or counties.

(b)  A county health department that does not serve all of the cities of less than 50,000 population, but that has the provisional approval of the department, in accordance with Section 101225.

(c)  The health department of a city of 50,000 or greater population, except that the governing body of the city by resolution may declare its intention to be included under the jurisdiction of the county health department, as provided by existing statutes.

(d)  The local health department of any county that had under its jurisdiction on September 19, 1947, a population in excess of 1,000,000, or the local health department of any city and county.

(Amended by Stats. 1996, Ch. 1023, Sec. 302.2. Effective September 29, 1996.)






ARTICLE 2 - Qualification for Financial Assistance

101200

Local health departments qualifying for assistance as provided in this chapter, on or after September 19, 1947, shall receive financial aid as of the date of their becoming eligible.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 3 - State Aid

101225

Provisional approval may be given by the department to a county health department that meets minimum standards as specified in this chapter, Section 100295, and Part 3 (commencing with Section 124300) of Division 106, but that does not serve all cities of less than 50,000 population within the county.

(Amended by Stats. 1996, Ch. 1023, Sec. 302.3. Effective September 29, 1996.)



101230

From the appropriation made for the purposes of this article, allocation shall be made to the administrative bodies of qualifying local health jurisdictions described as public health administrative organizations in Section 101185 in the following manner:

(a)  A basic allotment as follows:

To the administrative bodies of local health jurisdictions, a basic allotment of one hundred thousand dollars ($100,000) per local health jurisdiction or $0.212426630 per capita, whichever is greater, subject to the availability of funds appropriated in the annual Budget Act or some other act.

The population estimates used for the calculation of the per capita allotment shall be based on the Department of Finance’s E-1 Report, “City/County Population Estimates with Annual Percentage Changes” as of January 1 of the previous fiscal year. However, if within a county there are one or more city health jurisdictions, the county shall subtract the population of the city or cities from the county total population for purposes of calculating the per capita total. If the amounts appropriated are insufficient to fully fund the allocations specified in this subdivision, the state department shall prorate and adjust each local health jurisdiction’s allocation using the same percentage that each local health jurisdiction’s allocation represents to the total appropriation under the allocation methodology specified in this subdivision.

(b)  A per capita allotment, determined as follows:

After deducting the amounts allowed for the basic allotment as provided in subdivision (a), the balance of the appropriation, if any, shall be allotted on a per capita basis to the administrative body of each local health jurisdiction in the proportion that the population of that local health jurisdiction bears to the population of all qualified local health jurisdictions of the state.

(c)  Beginning in the 1998–99 fiscal year, funds appropriated for the purposes of this article shall be used to supplement existing levels of the services described in subdivision (d) provided by qualifying participating local health jurisdictions. As part of a county’s or city’s annual realignment trust fund report to the Controller, a participating county or city shall annually certify to the Controller that it has deposited county or city funds equal to or exceeding the amount described in subdivisions (a) and (b) of Section 17608.10 of the Welfare and Institutions Code. The county or city shall not be required to submit any additional reports or modifications to existing reports to document compliance with this subdivision. Funds shall be disbursed quarterly in advance to local health jurisdictions beginning July 1, 1998. If a county or city does not accept its allocation, any unallocated funds provided under this section shall be redistributed according to subdivision (b) to the participating counties and cities that remain.

(d)  Funds shall be used for the following:

(1)  Communicable disease control activities. Communicable disease control activities shall include, but not be limited to, communicable disease prevention, epidemiologic services, public health laboratory identification, surveillance, immunizations, followup care for sexually transmitted disease and tuberculosis control, and support services. Communicable disease control activities may include:

(A)  Training of local public health, laboratory, environmental, and emergency medical services staff, including first responders, and the local medical community.

(B)  Acquisition of communication and data systems necessary for effective disease tracking.

(C)  Acquisition of protective equipment and other equipment and materials essential for communicable disease control activities.

(2)  Community and public health surveillance activities. These activities shall include, but not be limited to, epidemiological analyses, and investigating, monitoring, and controlling illnesses due to natural or intentional biological, chemical, or other health threats.

(e)  Funds also may be used for activities that increase the capacity of local public health jurisdictions to respond to potential biological and chemical terrorist threats, in the areas of communicable disease surveillance and control, public health laboratories, environmental health, and linkages to emergency medical services agencies.

(f)  Funds shall not be used for medical care services, including jail medical care treatment, except as necessary for purposes of subdivision (d).

(Amended by Stats. 2002, Ch. 1114, Sec. 2. Effective January 1, 2003.)



101235

The department succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction heretofore exercised by the State Department of Benefit Payments with respect to the processing, audit, and payment of funds appropriated for the purposes of this article to the administrative bodies of qualifying local health departments.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101240

The department shall have possession and control of all records, papers, equipment, and supplies held for the benefit or use of the Director of Benefit Payments in the performance of his or her duties, powers, purposes, responsibilities, and jurisdiction that are vested in the department by Section 101235.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101245

All officers and employees of the Director of Benefit Payments who are serving in the state civil service, other than as temporary employees, on July 1, 1978, and who are engaged in the performance of a function vested in the department by Section 101235 shall be transferred to the department. The status, positions, and rights of these persons shall not be affected by the transfer and shall be retained by them as officers and employees of the department pursuant to the State Civil Service Act, except for positions exempt from civil service.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101250

After determining the total amounts available to each area, the department shall notify the governing body of each local health department of that amount, and of the conditions governing its availability.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101255

No funds appropriated for the purposes of this article shall be allocated to any local health department unless the governing body of the local health department has appropriated an amount equal to at least twice the per capita allotment provided in subdivision (b) of Section 101230 for the same period from local funds for the support of the local health department. These local funds shall be wholly exclusive of any state or federal funds received or receivable. Actual expenditures of local funds, exclusive of state or federal funds received, shall be not less than the proportion of total expenditures.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101260

No funds appropriated for the purposes of this article shall be allocated to any local health department whose professional and technical personnel and whose organization and program do not meet the minimum standards established by the department.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101265

The basic and per capita allotments shall be paid quarterly to the administrative body of each qualifying local health department. Each quarterly payment may be adjusted on a basis of the actual expenditures during the previous quarter, if the adjustment is necessary to maintain the minimum proportional relationship of state and local expenditures as outlined in Section 101255. The department shall certify the amounts to be paid to each local health department each quarter to the Controller, who shall thereupon draw the necessary warrants, and the State Treasurer shall pay to the administrative body of each local health department the certified amount. Any payments may be withheld by the department if a local health department fails to continue to meet the minimum standards established, provided that not less than 45 days’ advance notice of intention to withhold payments, and the reasons therefor, shall be given to the governing body of the local health department.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 4 - Transfer of Environmental Health and Sanitation Services

101275

Notwithstanding Section 101260, a county board of supervisors may, with the concurrence of the director, transfer the total function of providing environmental health and sanitation services and programs to a comprehensive environmental agency of the county other than the county health department. The county shall continue to receive funds appropriated for the purposes of this article if it complies with all other minimum standards established by the department and if the environmental health and sanitation services and programs are maintained at levels of quality and efficiency equal to or higher than the levels of the services and programs formerly provided by the county health department.

(Amended by Stats. 1996, Ch. 1023, Sec. 302.4. Effective September 29, 1996.)



101280

If a transfer authorized by Section 101275 is made:

(a)  Each agency shall employ as the immediate supervisor of the environmental health and sanitation services a director of environmental health who is a registered environmental health specialist and the agency shall employ an adequate number of registered environmental health specialists to carry on the program of environmental health and sanitation services.

(b)  Wherever, in any statute, regulation, resolution, or order, a power is granted to, or a duty is imposed upon, a county health officer or county health department pertaining to environmental health and sanitation services and programs transferred by the board of supervisors, these powers and duties shall be delegated by the local health officer to the director of environmental health, who shall thereafter administer these powers and duties.

(c)  The department shall adopt regulations pertaining to minimum program and personnel requirements of environmental health and sanitation services and programs. The department shall periodically review these programs to determine if minimum requirements are met.

(d)  Whenever the board of supervisors determines that the expenses of its environmental health director in the enforcement of any statute, order, quarantine, or regulation prescribed by a state officer or department relating to environmental health and sanitation are not met by any fees prescribed by the state, the board may adopt an ordinance or resolution prescribing fees that will pay the reasonable expenses of the environmental health director incurred in enforcement. The schedule of fees prescribed by ordinance or resolution of the board of supervisors shall be applicable in the area in which the environmental health director enforces any statute, order, quarantine, rule, or regulation prescribed by a state officer or department relating to environmental health and sanitation.

(Amended by Stats. 1996, Ch. 1023, Sec. 302.5. Effective September 29, 1996.)



101285

(a)  Notwithstanding Section 101260, the county board of supervisors may, with the concurrence of the county officer providing the services, transfer all or any portion of the function of providing vector control services to any mosquito abatement and vector control district formed pursuant to the Mosquito Abatement and Vector Control District Law, Chapter 1 (commencing with Section 2000) of Division 3, provided that the district’s boundaries include that territory.

(b)  A county that transfers vector control services to a district shall continue to receive funds appropriated for the purposes of this article if that county complies with all of the other minimum standards and if the vector control program is maintained at a level that meets the minimum standards set by the department.

(Amended by Stats. 2002, Ch. 395, Sec. 8. Effective January 1, 2003.)






ARTICLE 5 - Local Public Health Service Contract Options

101300

(a)  (1)  The board of supervisors of a county with a population of less than 50,000 may enter into a contract with the department and the department may enter into a contract with that county to organize and operate a local public health service in that county.

(2)  The department may conduct the local public health service either directly, or by contract with other agencies, or by some combination of these methods as agreed upon by the department and the board of supervisors of the county concerned.

(3)  The board of supervisors may create a county board of public health or similar local advisory group.

(b)  Any county proposing to contract with the department pursuant to this section in the 1992–93 fiscal year and each fiscal year thereafter shall submit to the department a notice of intent to contract adopted by the board of supervisors no later than March 1 of the fiscal year preceding the fiscal year for which the agreement will be in effect in accordance with procedures established by the department. A county may withdraw this notice no later than May 1 of the fiscal year preceding the fiscal year for which the agreement will be in effect in accordance with procedures established by the department. If a county fails to withdraw its notice by this date, it shall be responsible for any and all necessary costs incurred by the department in providing or preparing to provide public health services in that county.

(c)  A county contracting with the department pursuant to this section shall not be relieved of its public health care obligation under Section 101025.

(d)  (1)  Any county contracting with the department pursuant to this section shall pay, by the 15th of each month, the agreed contract amount.

(2)  If a county does not make the agreed monthly payment, the department may terminate the county’s participation in the program.

(e)  The counties and the department shall work collectively to ensure that expenditures do not exceed the funds available for the program in any fiscal year.

(f)  The Legislature hereby determines that an expedited contract process for contracts under this section is necessary. Contracts under this section shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(g)  The state shall not incur any liability except as specified in this section.

(Amended by Stats. 1998, Ch. 310, Sec. 18. Effective August 19, 1998.)



101305

Any counties that were eligible for organization and operation of local public health services by the department pursuant to former Section 1157, as amended by Section 130 of Chapter 429 of the Statutes of 1978, as of January 1, 1988, shall continue to be eligible, notwithstanding an increase in total population beyond the 50,000 population limit of that section.

(Amended by Stats. 1998, Ch. 310, Sec. 19. Effective August 19, 1998.)



101307

(a)  Counties contracting with the department pursuant to Section 101300 may enter into a contract with the department whereby the department’s program that administers the Section 101300 contract agrees to assume responsibility for some or all of the administrative activities for some or all of the public health categorical programs of that county listed in subdivision (g). The responsibility for the provision of services under those programs shall remain with the county board of supervisors.

(b)  For the purposes of this section, “public health categorical programs” means a public health program that is funded by federal or state allocation supported by specific legislation or regulations, and that is identified by the department to be implemented by local jurisdictions.

(c)  Administrative costs, associated with the administration of those contracts between the department and the counties pursuant to this section, shall be capped at the maximum allowable under each of the public health categorical programs.

(d)  Each county intending to contract with the department for the fiscal year commencing July 1, 1994, shall submit to the department a notice of intent to contract adopted by the board of supervisors within 60 days of the effective date of this section. For each fiscal year thereafter, a notice of intent to contract adopted by the board of supervisors shall be submitted no later than August 1 of the fiscal year preceding the fiscal year for which the agreement will be in effect, in accordance with procedures established by the department. A county may withdraw this notice no later than September 15 of the fiscal year preceding the fiscal year for which the agreement will be in effect in accordance with procedures established by the department. If a county fails to withdraw its notice by this date, it shall be responsible for any and all necessary costs incurred by the department in providing or preparing to provide public health services in that county pursuant to this section.

(e)  As a condition of contracting with the department, the department may establish uniform standards, forms, and procedures for conducting the administrative activities for those categorical programs.

(f)  Any county that elects to contract with the department pursuant to this section shall, after receipt of program funds, pay by the 15th of each month, the agreed-upon contract amount for reimbursement for departmental costs of administration services. If a county does not make the agreed monthly payment, the department may after 60 days’ written notice to the county terminate the services provided by the department pursuant to this section.

(g)  The programs that may be subject to this section include, but are not limited to, all of the following:

(1)  All maternal and child health programs, including, but not limited to, the following:

(A)  California Children’s Services, Article 5 (commencing with Section 123800) of Chapter 3 of Part 2.

(B)  Child Health and Disability Prevention Program, Article 6 (commencing with Section 124025) of Chapter 3 of Part 2.

(C)  Perinatal Health Care, Article 4 (commencing with Section 123550) of Chapter 2 of Part 2.

(2)  The California Aids Program, Chapter 2 (commencing with Section 120800) of Part 4 of Division 105.

(3)  Tobacco Use Prevention, Article 1 (commencing with Section 104350) of Chapter 1 of Part 3 of Division 103.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101310

In the event a health emergency is declared by the board of supervisors in a county, or in the event a county health emergency is declared by the county health officer pursuant to Section 101080, the local health officer shall have supervision and control over all environmental health and sanitation programs and personnel employed by the county during the state of emergency.

(Amended by Stats. 1996, Ch. 1023, Sec. 302.7. Effective September 29, 1996.)






ARTICLE 6 - Federal Funding for Bioterrorism Preparedness and Other Public Health Threats

101315

(a) Federal funding received by the State Department of Public Health for bioterrorism preparedness and emergency response is subject to appropriation in the annual Budget Act or other statute, commencing with the 2003–04 fiscal year.

(b) This article shall govern those instances when federal funding is allocated and expended for public health preparedness and response by local health jurisdictions, hospitals, long-term health care facilities, clinics, emergency medical systems, and poison control centers for the prevention of, and response to, bioterrorist attacks and other public health emergencies pursuant to the federally approved collaborative state-local plan.

(c) A local health jurisdiction shall be ineligible to receive funding from appropriations made for purposes of this article when that local health jurisdiction receives directly or through another local jurisdiction federal funding for the same purposes. Moneys appropriated for purposes of this article that would have been allocated to a local health jurisdiction that is ineligible, pursuant to this subdivision, to receive funding shall be allocated, as provided in Section 101317, among the remaining local health jurisdictions that are eligible.

(d) Funds appropriated for the purposes of this article shall not be used to supplant funding for existing levels of service and shall only be used for purposes specified in Section 101317.

(e) This article shall apply only when local health jurisdictions, hospitals, long-term health care facilities, clinics, emergency medical systems, and poison control centers are designated by a federal or state agency to manage the funds for public health preparedness and response to bioterrorist attacks and other public health emergencies, pursuant to the federally approved collaborative state-local plan.

(Amended by Stats. 2012, Ch. 166, Sec. 1. Effective July 24, 2012.)



101315.2

Of the sixteen million dollars ($16,000,000) appropriated in the Budget Act of 2006 for local health jurisdictions for the purpose of preparing California for public health emergencies, including a potential pandemic influenza event, a baseline allocation of one hundred twenty-five thousand dollars ($125,000) shall be provided to each local health jurisdiction first, with the remaining amount allocated on a per population basis using the population information possessed by the Department of Finance.

(Added by Stats. 2006, Ch. 74, Sec. 30. Effective July 12, 2006.)



101317

(a) For purposes of this article, allocations shall be made to the administrative bodies of qualifying local health jurisdictions described as public health administrative organizations in Section 101185, and pursuant to Section 101315, in the following manner:

(1) (A) For the 2003–04 fiscal year and subsequent fiscal years, to the administrative bodies of each local health jurisdiction, a basic allotment of one hundred thousand dollars ($100,000), subject to the availability of funds appropriated in the annual Budget Act or another act.

(B) For the 2002–03 fiscal year, the basic allotment of one hundred thousand dollars ($100,000) shall be reduced by the amount of federal funding allocated as part of a basic allotment for the purposes of this article to local health jurisdictions in the 2001–02 fiscal year.

(2) (A) Except as provided in subdivision (c), after determining the amount allowed for the basic allotment as provided in paragraph (1), the balance of the annual appropriation for purposes of this article, if any, shall be allotted on a per capita basis to the administrative bodies of each local health jurisdiction in the proportion that the population of that local health jurisdiction bears to the population of all eligible local health jurisdictions of the state.

(B) The population estimates used for the calculation of the per capita allotment pursuant to subparagraph (A) shall be based on the Department of Finance’s E-1 Report, “City/County Population Estimates with Annual Percentage Change,” as of January 1 of the previous year. However, if within a local health jurisdiction there are one or more city health jurisdictions, the local health jurisdiction shall subtract the population of the city or cities from the local health jurisdiction total population for purposes of calculating the per capita total.

(b) If the amounts appropriated are insufficient to fully fund the allocations specified in subdivision (a), the department shall prorate and adjust each local health jurisdiction’s allocation so that the total amount allocated equals the amount appropriated.

(c) For the 2002–03 fiscal year and subsequent fiscal years, where the federally approved collaborative state-local plan identifies an allocation method, other than the basic allotment and per capita method described in subdivision (a), for specific funding to a local public health jurisdiction, including, but not limited to, funding laboratory training, chemical and nuclear terrorism preparedness, smallpox preparedness, and information technology approaches, that funding shall be paid to the administrative bodies of those local health jurisdictions in accordance with the federally approved collaborative state-local plan for bioterrorism preparedness and other public health threats in the state.

(d) Funds appropriated pursuant to the annual Budget Act or another act for allocation to local health jurisdictions pursuant to this article shall be disbursed quarterly to local health jurisdictions beginning July 1, 2002, using the following process:

(1) Each fiscal year, upon the submission of an application for funding by the administrative body of a local health jurisdiction, the department shall make the first quarterly payment to each eligible local health jurisdiction. Initially, that application shall include a plan and budget for the local program that is in accordance with the department’s plans and priorities for bioterrorism preparedness and response, and other public health threats and emergencies, and a certification by the chairperson of the board of supervisors or the mayor of a city with a local health department that the funds received pursuant to this article will not be used to supplant other funding sources in violation of subdivision (d) of Section 101315. In subsequent years, the department shall develop a streamlined process for continuation of funding that will address new federal requirements and will assure the continuity of local plan activities.

(2) The department shall establish procedures and a format for the submission of the local health jurisdiction’s plan and budget. The local health jurisdiction’s plan shall be consistent with the department’s plans and priorities for bioterrorism preparedness and response and other public health threats and emergencies in accordance with requirements specified in the department’s federal grant award. Payments to local health jurisdictions beyond the first quarter shall be contingent upon the approval of the department of the local health jurisdiction’s plan and the local health jurisdiction’s progress in implementing the provisions of the local health jurisdiction’s plan, as determined by the department.

(3) If a local health jurisdiction does not apply or submits a noncompliant application for its allocation, those funds provided under this article may be redistributed according to subdivision (a) to the remaining local health jurisdictions.

(e) Funds shall be used for activities to improve and enhance local health jurisdictions’ preparedness for and response to bioterrorism and other public health threats and emergencies, and for other purposes, as determined by the department, that are consistent with the purposes for which the funds were appropriated.

(f) A local health jurisdiction that receives funds pursuant to this article shall deposit them in a special local public health preparedness trust fund established solely for this purpose before transferring or expending the funds for any of the uses allowed pursuant to this article. The interest earned on moneys in the fund shall accrue to the benefit of the fund and shall be expended for the same purposes as other moneys in the fund.

(g) (1) A local health jurisdiction that receives funding pursuant to this article shall submit reports that display cost data and the activities funded by moneys deposited in its local public health preparedness trust fund to the department on a regular basis in a form and according to procedures prescribed by the department.

(2) The department, in consultation with local health jurisdictions, shall develop required content for the reports required under paragraph (1), which shall include, but shall not be limited to, data and information needed to implement this article and to satisfy federal reporting requirements. The chairperson of the board of supervisors or the mayor of a city with a local health department shall certify the accuracy of the reports and that the moneys appropriated for the purposes of this article have not been used to supplant other funding sources.

(3) It is the intent of the Legislature that the department shall audit the cost reports every three years, commencing in January 2007, to determine compliance with federal requirements and consistency with local health jurisdiction budgets, contingent upon the availability of federal funds for this activity, and contingent upon the continuation of federal funding for emergency preparedness and bioterrorism preparedness. All cost-compliance reports and audit exceptions or related analyses or reports issued by the State Department of Public Health regarding the expenditure of funding for emergency and bioterrorism preparedness by local health jurisdictions shall be made available to the Legislature upon request.

(h) The administrative body of a local health jurisdiction may enter into a contract with the department and the department may enter into a contract with that local health jurisdiction for the department to administer all or a portion of the moneys allocated to the local health jurisdiction pursuant to this article. The department may use funds retained on behalf of a local health jurisdiction pursuant to this subdivision solely for purposes of administering the jurisdiction’s bioterrorism preparedness activities. The funds appropriated pursuant to this article and retained by the department pursuant to this subdivision are available for expenditure and encumbrance for purposes of support or local assistance.

(i) The department may recoup from a local health jurisdiction moneys allocated pursuant to this article that are unspent or that are not expended for purposes specified in subdivision (d). The department may also recoup funds expended by a local health jurisdiction in violation of subdivision (d) of Section 101315. The department may withhold quarterly payments of moneys to a local health jurisdiction if the local health jurisdiction is not in compliance with this article or the terms of that local health jurisdiction’s plan as approved by the department. Before any funds are recouped or withheld from a local health jurisdiction, the department shall meet with local health officials to discuss the status of the unspent moneys or the disputed use of the funds, or both.

(j) Notwithstanding any other provision of law, moneys made available for bioterrorism preparedness pursuant to this article in the 2001–02 fiscal year shall be available for expenditure and encumbrance until June 30, 2003. Moneys made available for bioterrorism preparedness pursuant to this article from July 1, 2002, to August 30, 2003, inclusive, shall be available for expenditure and encumbrance until August 30, 2004. Moneys made available in the 2003–04 Budget Act for bioterrorism preparedness shall be available for expenditure and encumbrance until August 30, 2005.

(Amended by Stats. 2008, Ch. 179, Sec. 154. Effective January 1, 2009.)



101317.2

Notwithstanding any other provision of law, moneys made available in the 2004-05 Budget Act for bioterrorism preparedness shall be available for expenditure and encumbrance until August 30, 2006.

(Added by Stats. 2005, Ch. 478, Sec. 5. Effective January 1, 2006.)



101318

(a) Federal funding received pursuant to the 2009 Supplemental Appropriations Act (Public Law 111-32) for pandemic influenza for purposes of state and local public health and emergency response infrastructure, including, but not limited to, epidemiology, communicable disease response, workforce, laboratory capacity, public communications, and community mitigation guidance and planning, shall be subject to appropriation by the Legislature in the annual Budget Act or other statute for allocation by the department in accordance with this article.

(b) This section shall govern federal funding provided by the Public Health Emergency Preparedness Cooperative Agreement and the Public Health Emergency Response Cooperative Agreement for the state and local health jurisdictions.

(c) The proportion of funds allocated to support local health jurisdiction activities shall be at least the proportion stipulated in the 2008–09 federally approved state applications for the Public Health Emergency Preparedness Cooperative Agreement unless stipulated otherwise by federal law or guidance, or unless the department, in consultation with the California Conference of Local Health Officers and the County Health Executives Association of California, submits an application that specifies a different funding allocation.

(d) The department may establish a minimum allocation of less than one hundred thousand dollars ($100,000) to local health jurisdictions, if the department consults with the California Conference of Local Health Officers and the County Health Executives Association of California.

(Added by Stats. 2010, Ch. 506, Sec. 2. Effective September 29, 2010.)



101319

Due to the need to rapidly implement, and to provide local health jurisdictions, hospitals, long-term health care facilities, clinics, emergency medical systems, and poison control centers with timely funding for the purposes of, this article, funds appropriated in the annual Budget Act or some other act for purposes of this article for the 2002–03 fiscal year and subsequent fiscal years shall be allocated through the use of agreements, which shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 2012, Ch. 166, Sec. 2. Effective July 24, 2012.)









CHAPTER 4 - Additional Administrative Provisions

ARTICLE 1 - Enforcement, Fees, Reimbursements, and Taxes

101325

Whenever the governing body of any city or county determines that the expenses of the local health officer or other officers or employees in the enforcement of any statute, order, quarantine, or regulation prescribed by a state officer or department relating to public health, requires or authorizes its health officer or other officers or employees to perform specified acts that are not met by fees prescribed by the state, the governing body may adopt an ordinance or resolution prescribing fees to pay the reasonable expenses of the health officer or other officers or employees incurred in the enforcement, and may authorize a direct assessment against the real property in cases where the real property is owned by the operator of a business and the property is the subject of the enforcement. The schedule of fees prescribed by ordinance or resolution of the governing body shall be applicable in the area in which the local health officer or other officers or employees enforce any statute, order, quarantine, or regulation prescribed by a state officer or department relating to public health.

(Amended by Stats. 1996, Ch. 1023, Sec. 302.8. Effective September 29, 1996.)



101330

On or before August of each year, the officer designated by the governing body to collect fees authorized by Section 101325, shall prepare a list of parcels of real property that are subject to these fees. On or before the tenth day of August of each year, the officer shall transmit the list to the county auditor and the auditor shall enter the amounts of the assessments against the respective parcels of land as they appear on the current assessment roll.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101335

The tax collector shall include the amounts of the assessments entered on the assessment roll pursuant to Section 101330 on bills for taxes levied against lots and parcels of land, and the assessments shall be listed separately on the tax bills. Thereafter, the assessment amounts shall be collected at the same time and in the same manner as county taxes are collected.

If a county collects the assessments on behalf of a city, the county may deduct its reasonable costs incurred for its collections services before remitting the balance to the city treasury.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101340

All laws applicable to the levy, collection, and enforcement of county taxes are applicable to special assessments made pursuant to this article and Article 4.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101345

In those instances where direct assessment is not authorized by Section 101325, if the officer charged with the billing and collection of the fees is a county officer, the officer may, with the approval of the governing body, record without fee, in the office of the county recorder, a certificate specifying the amount, interest, penalty due, and the name and last known address of the person liable for these fees. If the officer charged with the billing and collection of these fees is a city officer, the officer, with the approval of the governing body may, in those instances where direct assessment is not authorized by Section 101325, record with reasonable fee charge, in the office of the county recorder a certificate specifying the amount, interest, penalty due, name, and last known address of the person liable for these fees. From the time of recording of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned or later acquired by the liable person. The lien created by recording this certificate shall have the force, effect, and priority of a judgment lien and shall continue for 10 years from the time of the recording unless released or otherwise discharged prior to that time. Prior to recording the lien with the county recorder, the lienor shall notify the person liable for the fees by certified mail of the intent to record the certificate.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101350

Any board of supervisors may levy a special tax on all the property in the county, outside of any city pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code, and spend the proceeds to prevent the introduction of, and to eradicate, dangerous, infectious, or communicable diseases, and for general sanitation purposes.

(Amended by Stats. 2009, Ch. 332, Sec. 76. Effective January 1, 2010.)






ARTICLE 2 - County Health Administration for Cities

101375

When the governing body of a city in the county consents by resolution or ordinance, the county health officer shall enforce and observe in the city all of the following:

(a)  Orders and quarantine regulations prescribed by the department and other regulations issued under this code.

(b)  Statutes relating to the public health.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101380

The resolution or ordinance shall be adopted and a certified copy served on the clerk of the board of supervisors on or before the first day of March of any year, and the services of the county health officer in the city shall commence on the first day of July following service of notice. The services shall continue indefinitely until the governing body of the city terminates them by adoption of a resolution and ordinance and service of a certified copy on the clerk of the board of supervisors on or before the first day of March of any subsequent year. The services of the county health officer shall terminate on the first day of July following service of notice.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 3 - Contracts for Local Health Administration

101400

The board of supervisors may contract with a city in the county, and the governing body of a city may contract with the county for the performance by health officers or other county employees of any or all enforcement functions within the city related to ordinances of public health and sanitation, and all inspections and other related functions.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101405

Whenever a contract has been duly entered into, the county health officer and his or her deputies shall exercise the same powers and duties in the city as are conferred upon city health officers by law.

(Amended by Stats. 1996, Ch. 1023, Sec. 303. Effective September 29, 1996.)



101410

In the contract the city may provide, as specified in Section 101400, for payment by the city to the county to the county treasurer at times specified in the contract and shall be in an amount to repay the county for the entire cost of the services performed for the city as required in the enforcement of ordinances under the terms of the contract, as nearly as can be estimated or ascertained.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101415

The board of supervisors may contract with the governing body of a city in the county to secure the performance by the city health officer or other city health employees of any or all functions related to public health in any unincorporated territory adjacent to the city.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101420

Payment for the services specified in Section 101415 in the unincorporated territory shall be made by the county to the city treasurer.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101425

The board of supervisors or the governing body of any city may contract with the county superintendent of schools or with the governing board of any school district located wholly or partially in the county or city for the performance by local health officers or other public health department employees of any or all of the functions and duties set forth in Chapter 9 (commencing with Section 49400) of Part 27 of the Education Code, relating to the health supervision of school buildings and of pupils enrolled in the schools of any or all school districts over which the county superintendent of schools, or the governing board or a school district, has jurisdiction.

The contract may specify payment dates as agreed upon by the parties to the contract; payment shall be made as specified in the contract to the county treasurer or city treasurer.

(Amended by Stats. 1996, Ch. 1023, Sec. 303.1. Effective September 29, 1996.)






ARTICLE 4 - City Health Ordinances, Boards, and Officers

101450

The governing body of a city shall take measures necessary to preserve and protect the public health, including the regulation of sanitary matters in the city, and including if indicated, the adoption of ordinances, regulations and orders not in conflict with general laws.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101455

This article does not prevent the appointment by the governing body of a board of health that shall be advisory to the health officer.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101460

Every governing body of a city shall appoint a health officer, except when the city has made other arrangements, as specified in this code, for the county to exercise the same powers and duties within the city, as are conferred upon city health officers by law.

(Amended by Stats. 1996, Ch. 1023, Sec. 303.2. Effective September 29, 1996.)



101465

Immediately after the appointment of the city health officer the governing body shall notify the director of the appointment and the name and address of the appointee.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101470

Each city health officer shall enforce and observe all of the following:

(a)  Orders and ordinances of the governing body of the city pertaining to the public health.

(b)  Orders, quarantine and other regulations, concerning the public health, prescribed by the department.

(c)  Statutes relating to the public health.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996. Note: In Governor's Reorganization Plan No. 1 of 1991, see its modification to Section 504, the predecessor to this section (newly numbered by Stats. 1995, Ch. 415).)



101475

The city health officer may take any preventive measure that may be necessary to protect and preserve the public health from any public health hazard during any “state of war emergency,” “state of emergency,” or “local emergency,” as defined by Section 8558 of the Government Code, within his or her jurisdiction.

“Preventive measure” means abatement, correction, removal or any other protective step that may be taken against any public health hazard that is caused by a disaster and affects the public health. Funds for these measures may be allowed pursuant to Sections 29127 to 29131, inclusive, and 53021 to 53023, inclusive, of the Government Code and from any other money appropriated by a board of supervisors of a county or governing body of a city to carry out the purposes of this section.

The city health officer, with consent of the board of supervisors of a county or the governing body of the city, may certify any public health hazard resulting from any disaster condition if certification is required for any federal or state disaster relief program.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 5 - Released Waste

101480

(a)  For purposes of this article, the following definitions apply:

(1)  “Local officer” means a county health officer, city health officer, or county director of environmental health.

(2)  “Person” has the same meaning as set forth in Section 25118.

(3)  “Release” has the same meaning as set forth in Section 25320.

(4)  “Remedial action” means any action taken by a responsible party to clean up a released waste, to abate the effects of a released waste, or to prevent, minimize, or mitigate damages that may result from the release of a waste. “Remedial action” includes the restoration, rehabilitation, or replacement of any natural resource damaged or lost as a result of the release of a waste.

(5)  “Responsible party” means a person who, pursuant to this section, requests the local officer to supervise remedial action with respect to a released waste.

(6)  “Waste” has the same meaning as set forth in subdivision (b) of Section 101075.

(b)  Whenever a release of waste occurs and remedial action is required, the responsible party for the release may request the local officer to supervise the remedial action. The local officer may agree to supervise the remedial action if he or she determines, based on available information, that adequate staff resources and the requisite technical expertise and capabilities are available to adequately supervise the remedial action.

(c)  Remedial action carried out under this section shall be carried out only pursuant to a remedial action agreement entered into by the local officer and the responsible party. The remedial action agreement shall specify the testing, monitoring, and analysis the responsible party will carry out to determine the type and extent of the contamination caused by the released waste that is the subject of the remedial action, the remedial actions that will be taken, and the cleanup goals that the local officer determines are necessary to protect human health or safety or the environment, and that, if met, constitute a permanent remedy to the release of the waste.

(d)  A local officer who enters into a remedial action agreement, as described in subdivision (c), may, after giving the responsible party adequate notice, withdraw from the agreement at any time after making one of the following findings:

(1)  The responsible party is not in compliance with the remedial action agreement.

(2)  Appropriate staff resources, technical expertise, or technical capabilities are not available to adequately supervise the remedial action.

(3)  The release of the waste that is the subject of the remedial action is of a sufficiently complex nature or may present such a significant potential hazard to human health or the environment that it should be referred to the Department of Toxic Substances Control or a California regional water quality control board.

(e)  After determining that a responsible party has completed the actions required by the remedial action agreement and that a permanent remedy for the release of waste has been achieved, the local officer may provide the responsible party with a letter or other document that describes the release of waste that occurred and the remedial action taken, and certifies that the cleanup goals embodied in the remedial action agreement were accomplished.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)



101483

This article shall not apply to any of the following:

(a)  A hazardous substance release site listed pursuant to Section 25356, a site subject to an order or enforceable agreement issued pursuant to Section 25355.5 or 25358.3, or a site where the Department of Toxic Substances Control has initiated action pursuant to Section 25355.

(b)  A site subject to a corrective action order issued pursuant to Section 25187 or 25187.7.

(c)  A site subject to a cleanup and abatement order issued pursuant to Section 13304 of the Water Code.

(d)  A facility that is subject to the requirements of Section 25200.10 or 25200.14.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)



101485

Nothing in this article shall be construed as prohibiting the Department of Toxic Substances Control from assuming jurisdiction over a release pursuant to Chapter 6.8 (commencing with Section 25300) of Division 20, or a California regional water quality control board, or the State Water Resources Control Board from taking enforcement action against a release pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)



101487

A local officer shall provide written notification to the Department of Toxic Substances Control and the appropriate California regional water quality control board at least 10 working days prior to entering into a remedial action agreement with a responsible party pursuant to subdivision (c) of Section 101480. The written notification shall include all of the following:

(a)  The name and address of the responsible party.

(b)  The name and address of the site owner.

(c)  The address and location of the site to which the remedial action agreement will apply.

(d)  A description of any known or planned local, state, or federal regulatory involvement at the site.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)



101490

A local officer may charge the responsible party a fee to recover the reasonable and necessary costs incurred in carrying out this article.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)









CHAPTER 4a - Actions Against Public Entities

101480

(a)  For purposes of this article, the following definitions apply:

(1)  “Local officer” means a county health officer, city health officer, or county director of environmental health.

(2)  “Person” has the same meaning as set forth in Section 25118.

(3)  “Release” has the same meaning as set forth in Section 25320.

(4)  “Remedial action” means any action taken by a responsible party to clean up a released waste, to abate the effects of a released waste, or to prevent, minimize, or mitigate damages that may result from the release of a waste. “Remedial action” includes the restoration, rehabilitation, or replacement of any natural resource damaged or lost as a result of the release of a waste.

(5)  “Responsible party” means a person who, pursuant to this section, requests the local officer to supervise remedial action with respect to a released waste.

(6)  “Waste” has the same meaning as set forth in subdivision (b) of Section 101075.

(b)  Whenever a release of waste occurs and remedial action is required, the responsible party for the release may request the local officer to supervise the remedial action. The local officer may agree to supervise the remedial action if he or she determines, based on available information, that adequate staff resources and the requisite technical expertise and capabilities are available to adequately supervise the remedial action.

(c)  Remedial action carried out under this section shall be carried out only pursuant to a remedial action agreement entered into by the local officer and the responsible party. The remedial action agreement shall specify the testing, monitoring, and analysis the responsible party will carry out to determine the type and extent of the contamination caused by the released waste that is the subject of the remedial action, the remedial actions that will be taken, and the cleanup goals that the local officer determines are necessary to protect human health or safety or the environment, and that, if met, constitute a permanent remedy to the release of the waste.

(d)  A local officer who enters into a remedial action agreement, as described in subdivision (c), may, after giving the responsible party adequate notice, withdraw from the agreement at any time after making one of the following findings:

(1)  The responsible party is not in compliance with the remedial action agreement.

(2)  Appropriate staff resources, technical expertise, or technical capabilities are not available to adequately supervise the remedial action.

(3)  The release of the waste that is the subject of the remedial action is of a sufficiently complex nature or may present such a significant potential hazard to human health or the environment that it should be referred to the Department of Toxic Substances Control or a California regional water quality control board.

(e)  After determining that a responsible party has completed the actions required by the remedial action agreement and that a permanent remedy for the release of waste has been achieved, the local officer may provide the responsible party with a letter or other document that describes the release of waste that occurred and the remedial action taken, and certifies that the cleanup goals embodied in the remedial action agreement were accomplished.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)



101483

This article shall not apply to any of the following:

(a)  A hazardous substance release site listed pursuant to Section 25356, a site subject to an order or enforceable agreement issued pursuant to Section 25355.5 or 25358.3, or a site where the Department of Toxic Substances Control has initiated action pursuant to Section 25355.

(b)  A site subject to a corrective action order issued pursuant to Section 25187 or 25187.7.

(c)  A site subject to a cleanup and abatement order issued pursuant to Section 13304 of the Water Code.

(d)  A facility that is subject to the requirements of Section 25200.10 or 25200.14.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)



101485

Nothing in this article shall be construed as prohibiting the Department of Toxic Substances Control from assuming jurisdiction over a release pursuant to Chapter 6.8 (commencing with Section 25300) of Division 20, or a California regional water quality control board, or the State Water Resources Control Board from taking enforcement action against a release pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)



101487

A local officer shall provide written notification to the Department of Toxic Substances Control and the appropriate California regional water quality control board at least 10 working days prior to entering into a remedial action agreement with a responsible party pursuant to subdivision (c) of Section 101480. The written notification shall include all of the following:

(a)  The name and address of the responsible party.

(b)  The name and address of the site owner.

(c)  The address and location of the site to which the remedial action agreement will apply.

(d)  A description of any known or planned local, state, or federal regulatory involvement at the site.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)



101490

A local officer may charge the responsible party a fee to recover the reasonable and necessary costs incurred in carrying out this article.

(Added by Stats. 1996, Ch. 1023, Sec. 303.3. Effective September 29, 1996.)









PART 4 - SPECIAL HEALTH AUTHORITIES

CHAPTER 1 - Sonoma County Dental Health Authority

101525

(a)  The Legislature finds and declares that it is necessary that a special authority be established in Sonoma County in order to meet the problems of the delivery of publicly assisted and indigent dental health care in the county. Because there is no general law under which this authority could be formed, the adoption of a special act and the formation of a special authority is required.

(b)  The Board of Supervisors of Sonoma County may, by ordinance, establish the Sonoma County Dental Health Authority to receive state funds and technical assistance for the purpose of managing a dental health care delivery program for indigent persons and Medi-Cal recipients covered under the Denti-Cal program. The enabling ordinance shall specify the membership of the authority, the qualifications of members, the manner of appointment, selection, or removal of members, and their term of office, and any other matters that the board of supervisors deems necessary or convenient for the conduct of the authority’s activities. The authority so established shall be considered an entity separate from the county, shall file the statement required by Section 53051 of the Government Code, and shall have the rights, powers, duties, privileges conferred by this chapter, the power to acquire, possess, and dispose of real or personal property, as may be necessary for the performance of its functions, to employ personnel and contract for services required to meet its obligations, and to sue or be sued. Any obligations of the authority, statutory, contractual, or otherwise, shall be the obligations solely of the authority and shall not be the obligations of the county or of the state unless expressly provided for in a contract or grant agreement between the authority and the county or the state.

(c)  The authority shall bill the Medi-Cal program for services provided to Medi-Cal recipients.

(d)  In the event the authority no longer functions for the purposes for which it was established, the board of supervisors may, by ordinance, terminate the authority at that time as the authority’s then existing obligations have been satisfied or the authority’s assets have been exhausted. Prior to the termination of the authority, the board of supervisors shall notify the department of its intent to terminate the authority and shall provide the department with an accounting of the assets and liabilities of the authority.

(e)  Any assets of the authority shall be disposed of pursuant to provisions contained in the grant agreement entered into between the state and the authority pursuant to this chapter.

(f)  Notwithstanding the provisions of this chapter, the department may not enter into any arrangement with the authority to provide case management or fiscal intermediary services for dental health care provided to Medi-Cal recipients.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101530

(a)  The department shall allocate any funds appropriated for that purpose to the Sonoma County Dental Health Authority for the provision of dental care and dental hygiene services for Medi-Cal to recipients covered under the Denti-Cal program, and for indigent persons in Sonoma County.

(b)  The department shall permit the Sonoma County Dental Health Authority to impose a fee upon any indigent persons served by the program, commensurate with their ability to pay. An additional fee shall not be imposed upon Medi-Cal recipients for services covered by that program.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






CHAPTER 2 - Monterey County Special Health Care Authority

ARTICLE 1 - General Provisions

101550

The Board of Supervisors of the County of Monterey may by ordinance or resolution order the formation of the Monterey County Special Health Care Authority under this chapter that shall include all of the incorporated and unincorporated areas of the county.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101555

This chapter shall be known and may be cited as the Monterey County Special Health Care Authority Act.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101560

Unless the context otherwise requires, this article governs the construction of this chapter. As used in this chapter:

(a)  “Authority” means the Monterey County Special Health Care Authority.

(b)  “Board” means the Monterey County Special Health Care Authority Board.

(c)  “County” means the County of Monterey.

(d)  “Health care system” means any system established to arrange for the provision of medical services.

(e)  “Public agency” means the United States, the State of California, any political subdivision, county, municipality, district, or agency of the State of California or of the United States and any department, bureau or commission of the State of California or of the United States.

(f)  “Person” means any individual, firm, partnership, association, corporation, limited liability company, trust, business trust, or the receiver or trustee or conservator for any of the above, but does not include a public agency.

(g)  “The professional advisory board” means that advisory board to the authority’s board composed of nine health and medical care professionals appointed by the Monterey County Board of Supervisors, five of whom shall be nominated by the Monterey County Medical Society, with at least one to be a member of the Monterey County Chapter of the American Academy of Family Practice, one of whom shall be nominated by Natividad Medical Center, one of whom shall be nominated by the Monterey County Hospital Administrators’ Association, and two of whom shall be nominated by other organizations in the County of Monterey representing other professional health care providers.

(h)  “The community advisory board” means that advisory board to the authority’s board appointed by the Monterey County Board of Supervisors which is comprised of 15 persons who represent community and consumer interests and who do not directly earn their income from the provision of medical or health services.

(i)  For the purposes of this part, the term “medical services or medical benefits” does not include dental care or dental benefits.

(j)  For the purposes of this part, the term “health care” does not include dental care.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101565

Notwithstanding any other provision of law, the board of directors of the authority, members of its community advisory board, members of its professional advisory board, and members of committees of those boards, shall be deemed members of a peer review committee within the meaning of Section 43.7 of the Civil Code.

(Added by Stats. 1996, Ch. 1023, Sec. 303.5. Effective September 29, 1996.)






ARTICLE 2 - Board of Directors

101575

The government of the authority shall be vested in a board of directors that shall consist of nine members, selected as follows:

(a)  Five members, one from each supervisorial district, shall be appointed by the Monterey County Board of Supervisors.

(b)  One member, who shall be a current member of the professional advisory board, shall be nominated by the authority’s professional advisory board and confirmed by the Monterey County Board of Supervisors and serve a one-year term.

(c)  One member, who shall be a current member of the community advisory board, shall be nominated by the authority’s community advisory board and confirmed by the Monterey County Board of Supervisors and serve a one-year term.

(d)  Two members, both of whom shall be residents of Monterey County, shall be appointed by the Governor. The Governor shall make the appointments from a list containing at least three nominations by the Monterey County Board of Supervisors.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101580

The board at its first meeting, and thereafter annually at the first meeting in January, shall elect a chair who shall preside at all meetings, and a vice chair who shall preside in his or her absence. In the event of their absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chair pro tem, who, while so acting, shall have all of the authority of the chair.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101585

The board shall establish rules for its proceedings.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101590

A majority of the members of the board shall constitute a quorum for the transaction of business, and all official acts of the board shall require the affirmative vote of a majority of the members of the board.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101595

The acts of the board shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101600

Except for initial staggered terms that may be established by the board, the term of office of each member shall be four years and, in addition, such time as necessary until the appointment and qualification of his or her successor.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101605

The bodies that originally nominated or appointed a member whose term has expired shall nominate or appoint the successor for a full term of four years, except that members who are nominated by the professional advisory board or by the community advisory board shall serve a one-year term.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101610

Any vacancy on the board shall be filled for the unexpired term by nomination or appointment by the bodies that originally nominated or appointed the member whose office has become vacant.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101615

The Professional Advisory Board shall review and comment on all proposed policies and actions of the board dealing with arrangements for health care within the board of jurisdiction.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101620

The Community Advisory Board shall review and comment on matters relating to the accessibility and availability of services arranged by the board.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 3 - Powers of the Board

101625

The authority is hereby declared to be a body corporate and politic and shall have power:

(a) To have perpetual succession.

(b) To sue and be sued in the name of the authority in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(c) To adopt a seal and alter it at pleasure.

(d) To take by grant, purchase, gift, devise, or lease, to hold, use, and enjoy, and to lease, convey, or dispose of, real and personal property of every kind, within or without the boundaries of the authority, necessary or convenient to the full exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the boundaries of the authority necessary to the full or convenient exercise of its powers.

(e) To make and enter into contracts with any public agency or person for the purposes of this chapter.

(f) To appoint and employ an executive director and other employees as may be necessary, including legal counsel, establish their compensation, and define their powers and duties. The board shall prescribe the amounts and forms of fidelity bond of its officers and employees. The cost of these bonds shall be borne by the authority. The employees and each of them shall serve at the pleasure of the board. The authority may also contract for the services of an independent contractor.

(g) To incur indebtedness.

(h) To purchase supplies, equipment, materials, property, or services.

(i) To establish policies relating to its purposes.

(j) To acquire or contract to acquire, rights-of-way, easements, privileges, or property of every kind within or without the boundaries of the authority, and construct, equip, maintain, and operate any and all works or improvements within or without the boundaries of the authority necessary, convenient, or proper to carry out any of the provisions, objects, or purposes of this chapter, and to complete, extend, add to, repair, or otherwise improve any works or improvements acquired by it.

(k) To make contracts and enter into stipulations of any nature upon the terms and conditions that the board finds are for the best interest of the authority for the full exercise of the powers granted in this chapter.

(l) To accept gifts, contributions, grants, or loans from any public agency or person for the purposes of this chapter.

The authority may do any and all things necessary in order to avail itself of gifts, contributions, grants, or loans, and cooperate under any federal or state legislation in effect on January 25, 1982, or enacted after that date.

(m) To invest any surplus money in its treasury in the same manner as the County of Monterey and according to the same laws.

(n) To negotiate with service providers rates, charges, fees, and rents, and to establish classifications of health care systems operated by the authority.

(o) To develop and implement health care delivery systems to promote quality care and cost efficiency.

(p) To provide health care delivery systems for any or all of the following:

(1) For all persons who are eligible to receive medical benefits under the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code) in Monterey County through waiver, pilot project, or otherwise.

(2) For all persons in Monterey County who are eligible to receive medical benefits under both Titles XVIII and XIX of the Social Security Act.

(3) For all persons from Monterey County or any city in that county who are eligible to receive health care under Parts 4.5 (commencing with Section 16700) and 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code.

(q) To insure against any accident or destruction of its health care system or any part thereof. It may insure against loss of revenues from any cause. The district may also provide insurance as provided in Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

(r) To exercise powers that are expressly granted and powers that are reasonably implied from those express powers and necessary to carry out the purposes of this chapter.

(s) To do any and all things necessary to carry out the purposes of former Division 1 (commencing with Section 1).

(Amended by Stats. 2004, Ch. 183, Sec. 225. Effective January 1, 2005.)



101630

Notwithstanding any other provision of law:

(a) The state or any state agency may enter into contracts with the authority for the authority to obtain or arrange for health care under the authority’s health care systems, for all persons who are eligible to receive medical benefits under the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code) in Monterey County through waiver, pilot project, or otherwise.

(b) The County of Monterey or any city in the County of Monterey may enter into contracts with the authority to obtain or provide health care services for all persons from Monterey County or any city in that county who are eligible to receive health care under Parts 4.5 (commencing with Section 16700) and 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code.

(c) The department shall pursue waivers of federal law as necessary, in order to carry out this section.

(Amended by Stats. 2006, Ch. 538, Sec. 415. Effective January 1, 2007.)



101635

All claims for money or damages against the authority are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code or by other statutes or regulations expressly applicable.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101640

The Board of Supervisors of the County of Monterey may by ordinance or resolution order the dissolution of the authority by declaring that there is no need for the authority to function in the county. The dissolution shall become effective 180 days after the date of adoption of the resolution or ordinance ordering the dissolution.

As of the effective date of the dissolution of the authority, the authority shall be dissolved, disincorporated and extinguished, its existence shall be terminated and all of its corporate powers shall cease, except for winding up the affairs of the authority.

For the purpose of winding up the affairs of the dissolved authority, the County of Monterey shall be the successor.

Upon the effective date of dissolution, control over all of the moneys or funds, including on hand and moneys due, but uncollected, and all property, real or personal, of the authority shall be vested in the County of Monterey for the purpose of winding up the affairs of the authority.

The powers of the county in winding up the affairs of the authority and the distribution of assets of the authority, shall be in accordance with Article IV (commencing with Section 56500) of Chapter 9 of Part 4 of Division 1 of Title 6 of the Government Code.

This chapter shall prevail over the Government Code in case of any inconsistencies.

Monterey County shall remain a separate and distinct governmental agency separate and apart from the authority and shall have no liability for any debt, obligation or contract of any kind owed or incurred by the authority other than to wind up the affairs of the authority in accordance with this section and solely with the assets of the authority.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101645

(a)  The board may by ordinance or resolution provide that each director of the authority board be paid a sum not to exceed fifty dollars ($50) remuneration from authority funds, for each board or committee meeting attended, but not exceeding the sum of one hundred dollars ($100) per month, plus actual expenses incurred in attending board or committee meetings at rates payable to officers and employees of the authority for their attendance at meetings within the scope of their employment.

(b)  The board may, by ordinance or resolution, provide that each member of the professional advisory board be paid a sum not to exceed twenty-five dollars ($25) remuneration from authority funds, for each board or committee meeting attended, but not exceeding the sum of fifty dollars ($50) per month, plus his or her reasonable expenses for participating in authority business.

(c)  The board may by ordinance or resolution provide that each member of the community advisory board be paid a sum not to exceed fifteen dollars ($15) remuneration from authority funds, for each board or committee meeting attended, but not exceeding the sum of thirty dollars ($30) per month, plus his or her reasonable expenses for participating in authority business.

(d)  This section shall not apply to staff members of the authority.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101650

The board shall inform the Monterey County Board of Supervisors in writing of any amendment proposed by the authority to the Monterey County Special Health Care Authority Act prior to the authority requesting any legislative action on the amendment.

The board shall inform the Monterey County Board of Supervisors in writing of any change proposed by the authority to any state or federal rule or regulation that may have fiscal impact on the program or an impact on the quality of medical services or medical benefits prior to the authority requesting any change.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)









CHAPTER 2.5 - Central Coast Hospital Authority

ARTICLE 1 - General Provisions

101655

This chapter shall be known and may be cited as the Central Coast Hospital Authority Act.

(Added by Stats. 2012, Ch. 686, Sec. 1. Effective January 1, 2013.)



101656

The Legislature finds and declares the following:

(a) Natividad Medical Center, currently a constituent department of the County of Monterey, is a designated public hospital, as defined in subdivision (d) of Section 14166.1 of the Welfare and Institutions Code, and a critical component of the state’s health care safety net.

(b) In an era of health care reform and a constantly evolving competitive health care environment, in order to carry out its mission of improving the health status of the people of the county through access to affordable, high-quality health care services, it is necessary that the medical center continues to improve its ability to function with flexibility, responsiveness, and innovation.

(c) The Board of Supervisors of the County of Monterey has determined that the needs of the citizens of the county would best be served if the medical center, while continuing as a designated public hospital and maintaining its mission, is affiliated or consolidated with one or more health care facilities in the County of Monterey and operated by a separate and distinct public hospital authority that is separate and apart from the county.

(d) The board of supervisors has also determined that the creation of a public hospital authority, to be charged with the management, administration, and control of the medical center as a designated public safety net hospital, and the affiliation or consolidation of the medical center with one or more health care facilities in the County of Monterey is the best way to fulfill the county’s commitment to its residents, including the low income, medically indigent, and special needs populations of the county.

(e) Because there is no general law under which this public hospital authority could be formed for these purposes, the adoption of a special act and formation of a special authority by the Legislature are required, and the Board of Supervisors of the County of Monterey has requested that the Legislature act.

(Added by Stats. 2012, Ch. 686, Sec. 1. Effective January 1, 2013.)



101657

For purposes of this chapter, the following definitions shall apply:

(a) “Authority” means the Central Coast Hospital Authority established pursuant to this chapter.

(b) “Board of supervisors” means the Board of Supervisors of the County of Monterey.

(c) “Board of trustees” means the governing body of the authority.

(d) “County” means the County of Monterey.

(e) “Governing board” means the governing body of any other health care facility, as defined in subdivision (g).

(f) “Medical center” means the Natividad Medical Center and related public health care programs, facilities, care organizations, and delivery systems that exist or are established by the board of trustees.

(g) “Other health care facility” or “other health care facilities” means one or more health care facilities, districts, or systems in the County of Monterey, including, but not limited to, general acute care hospitals, public hospital districts, and related health care programs, facilities, care organizations, and delivery systems, but does not include the medical center.

(Added by Stats. 2012, Ch. 686, Sec. 1. Effective January 1, 2013.)






ARTICLE 2 - Establishment of the Central Coast Hospital Authority

101658

(a) Pursuant to this chapter, the board of supervisors may establish, subject to the limitations of paragraph (1) of subdivision (c), the Central Coast Hospital Authority, which shall, for all purposes, be a public entity separate and apart from the county and any other public entity. The authority established pursuant to this chapter shall file the statement required by Section 53051 of the Government Code, and shall be considered a public entity for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(b) (1) The purpose of the authority shall be to do all of the following:

(A) Provide management, administration, and other controls, consistent with this chapter, for the medical center to continue to serve as a designated public hospital and ensure the viability of the health care safety net in the county in a manner consistent with the county’s requirements under Section 17000 of the Welfare and Institutions Code.

(B) Provide management, administration, and other controls for the continued operation of one or more other health care facilities that may be affiliated or consolidated with the medical center pursuant to this chapter.

(2) Subject to the requirements of this chapter, the authority shall be charged with the management, administration, and control of the medical center, other health care facilities, and related services and facilities.

(c) (1) Except as specifically set forth in this chapter, the authority shall not be established, transact business, exercise powers, or undertake duties and responsibilities pursuant to this chapter until an agreement is reached to affiliate or consolidate the medical center with at least one other health care facility as set forth in this subdivision. In order for the authority to be established, transact any business, exercise its powers, or undertake its duties and responsibilities, the board of supervisors and at least one governing board shall reach agreement, on terms and conditions satisfactory to the parties, regarding the affiliation or consolidation. This agreement may include, but is not limited to, a transfer of the following:

(A) Real and personal property, and assets and liabilities from the county and the other health care facility to the authority.

(B) Employees from the county and the other health care facility to the authority.

(C) Maintenance, operation, and management or ownership of the medical center, in accordance with Section 14000.2 of the Welfare and Institutions Code.

(D) Maintenance, operation, and management or ownership of the other health care facility.

(E) Other matters that the board of supervisors and the governing board deem necessary or appropriate.

(2) If the board of supervisors and the governing board reach agreement on the matters set forth in this subdivision, the terms and conditions of the agreement shall be binding upon the authority. After the agreement is reached, the board of supervisors shall adopt an ordinance to establish the authority and authorize the authority to exercise the powers and duties pursuant to this chapter, and the board of supervisors and the governing board shall appoint a board of trustees as set forth in Section 101659. The agreement set forth in this section may be amended from time to time upon the mutual consent of the authority and the governing board or the board of supervisors, or both, as appropriate.

(3) (A) The agreement shall provide that upon the effective date of the establishment ordinance described in paragraph (2), the authority shall do all of the following:

(i) Take title to all assets associated with the medical center, including, but not limited to, all real and personal property, funded pension assets, and accounts receivable.

(ii) Assume, or immediately extinguish, defease, or satisfy, all obligations and liabilities directly or indirectly associated with the medical center, including, but not limited to, related or associated debt, accounts payable, accrued liabilities, unfunded pension liabilities, or financial or contractual obligations of any kind.

(iii) Take any other actions necessary so that the county has no continuing financial obligation or responsibility with respect to the authority or its operations.

(B) A contract between the authority and the Public Employees’ Retirement System shall be a separate contract and not a joint contract with the county.

(C) The authority’s funds shall not remain or be kept on deposit with the county, or otherwise be in the custody or control of the county, and the authority shall not be permitted to deposit funds with the county, including within the county’s treasury investment pool.

(D) The contractual provisions described in this paragraph are mandatory.

(d) An agreement concerning the transfer of personnel shall include a transition plan that requires all the following:

(1) Ongoing communication to employees and recognized employee organizations regarding the impact of the transition on existing medical center and other health care facility employees and employee classifications.

(2) Meeting and conferring by the county and the other health care facility with affected employee bargaining units on both of the following issues:

(A) The timeframe for which the transfer of personnel shall occur.

(B) A specified period of time during which employees of the county affected by the establishment of the authority may elect to be considered for appointment to vacant positions, and exercise reinstatement rights, for which they are qualified and eligible. An employee who first elects to remain with the county, but who subsequently seeks employment with the authority within 30 days of this election, shall be subject to the requirements of this article.

(3) Acknowledgment that the authority, to the extent permitted by federal law, shall be bound by the terms of the memoranda of understanding executed between the county and its exclusive employee representatives that are or will be in effect as of the date the county adopts the ordinance pursuant to this article. Subsequent memoranda of understanding shall be subject to approval only by the authority.

(e) (1) Notwithstanding any other provision of this chapter, and whether or not accompanied by a change in licensing, an agreement for the maintenance, operation, and management or ownership of the medical center shall not relieve the county of the ultimate responsibility for indigent care pursuant to Section 14000.2 of the Welfare and Institutions Code.

(2) An agreement for the maintenance, operation, and management or ownership of the medical center shall conform to the following requirements:

(A) Shall comply with Section 14000.2 of the Welfare and Institutions Code.

(B) May be made upon the terms and conditions that the board of supervisors and governing board may mutually agree, including those terms and conditions found necessary by the board of supervisors to ensure that the transfer of the medical center shall constitute an ongoing benefit to the county and its residents.

(C) Shall provide that the county shall ensure that any applicable requirements of Section 1442.5 are met.

(3) An agreement for the maintenance, operation, and management or ownership of the other health care facility may be made upon the terms and conditions that the board of supervisors and the governing board may mutually agree, including those terms and conditions found necessary by the governing board to ensure that the transfer shall constitute an ongoing benefit to the other health care facility and its constituents.

(f) The authority shall not be subject to the jurisdiction of a local agency formation commission pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code), or any successor statute.

(Added by Stats. 2012, Ch. 686, Sec. 1. Effective January 1, 2013.)



101659

(a) Permanent employees of the medical center on the effective date of affiliation shall be deemed qualified for employment or retention and no other qualifications shall be required. Probationary employees on the effective date of affiliation shall retain their probationary status and rights and shall not be deemed to have transferred so as to require serving a new probationary period.

(b) Employment seniority of an employee of the medical center on the effective date of affiliation shall be counted toward seniority in the authority. The authority shall provide for the maintenance of benefits that accompany seniority, including, but not limited to, preference in vacations and scheduling, when applicable. All time spent in the same, equivalent, or higher classification shall be counted toward classification seniority.

(c) The implementation of this chapter shall not be a cause for the modification of the level of medical center employment benefits. Upon consolidation or affiliation of the medical center with at least one other health care facility, employees who serve or work for the medical center immediately prior to the implementation of this chapter shall retain their existing or equivalent classifications and job descriptions upon transfer to the authority, comparable pension benefits, and at least their existing salaries and other benefits that include, but are not limited to, accrued and unused vacation, sick leave, personal leave, health care, retiree health benefits, and deferred compensation plans.

(d) Subject to subdivision (h), and to the extent permitted by federal law, the authority shall contract with the Public Employees’ Retirement System, consistent with the requirements of Section 20508 and other applicable provisions of Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code, for the purpose of providing membership in the Public Employees’ Retirement System for authority employees. If the authority contracts with the Public Employees’ Retirement System, the authority, to the extent permitted by federal law, shall provide for the continued membership of medical center employees in the Public Employees’ Retirement System. If permitted under federal law, the authority and the employees’ exclusive representatives may mutually agree to terminate any contract that the authority enters into with the Public Employees’ Retirement System, and mutually agree to an alternative pension plan.

(e) Any transfer of functions from county employee classifications to authority employees established pursuant to this article shall result in the recognition by the hospital authority of the exclusive representative of the classifications performing those functions at the time of transfer.

(f) In order to stabilize labor and employment relations and provide continuity of care and services to the people of the county, and notwithstanding any other provision of law, the authority shall do all of the following for 24 months after the term end date of any medical center memorandum of understanding in existence when the county establishes the authority:

(1) Continue to recognize each exclusive representative of each bargaining unit.

(2) Continue to provide at least the same level of employee benefits to authority employees, who were medical center employees, that had been provided to these employees, whether these benefits arise out of a memorandum of understanding or other agreement or law.

(3) Roll over and continue to be bound by any existing medical center memorandum of understanding or agreement covering the terms and conditions, including the level of wages and benefits, of those employees for 24 months after the term end date of any memorandum of agreement, unless modified by mutual agreement with each of the exclusive representatives, and only to the extent that continuing to provide those pension benefits specified in any memorandum of understanding does not conflict with any Public Employees’ Retirement System regulation or federal law. Any conflicts in the existing agreements as to wages and other terms and conditions of employment shall be resolved only by mutual agreement between the authority and each of the exclusive representatives.

(g) Except as provided in the transfer agreement described in subdivision (d) of Section 101658, subdivision (m) of Section 101661, and this section, nothing in this chapter shall be construed as prohibiting the authority from determining the number of employees, the number of full-time equivalent positions, job descriptions, the nature and extent of classified employment positions, and salaries of employees.

(h) Notwithstanding any other law, the authority and employees of the authority shall not participate in the Public Employees’ Retirement System if the Board of Administration of the Public Employees’ Retirement System, in its sole discretion, determines that their participation could jeopardize the Public Employees’ Retirement System’s tax-qualified or governmental plan status under federal law.

(Added by Stats. 2012, Ch. 686, Sec. 1. Effective January 1, 2013.)






ARTICLE 3 - Board of Trustees

101660

(a) The authority shall be governed by a board of trustees. The trustees shall reflect both the expertise necessary to maximize the quality and scope of care at the medical center and the other health care facility in a fiscally responsible manner and the communities of interest that the medical center and the other health care facility serve. The board of trustees shall have the responsibility to operate the medical center and the other health care facility in a manner that ensures the provision of appropriate, quality, and cost-effective medical care through the development of innovative delivery systems, care arrangements, and contractual agreements that provide access to affordable, high-quality health care services.

(b) (1) The board of trustees shall consist of the following nine members:

(A) Three trustees appointed for two-year terms, of which the governing board shall appoint two and the board of supervisors shall appoint one.

(B) Three trustees appointed for three-year terms, of which the governing board shall appoint one and the board of supervisors shall appoint two.

(C) Three trustees appointed for four-year terms, of which the governing board shall appoint one and the board of supervisors shall appoint two.

(2) After the board of trustees is appointed, the governing board and board of supervisors shall continue to make appointments to those trustee positions for which they each made initial appointments. The board of supervisors and the governing board may each remove their respective appointees, upon a majority vote, only for cause. If the governing board ceases to exist at any time, the appointing authority set forth in this subdivision shall be exercised solely by the board of supervisors. If a vacancy exists for any reason on the board of trustees, the appointing authority for that trustee shall make an appointment to fill out the remainder of the term of the vacant trustee position.

(3) Notwithstanding paragraphs (1) and (2), either during or after the formation of the authority, the board of supervisors and each governing board that has appointing authority may modify the number, length of terms, and appointing authority of the board of trustees by means of the agreement entered into pursuant to subdivision (c) of Section 101658 or amendment to the agreement, or both, by the county and the governing board that participated in the formation of the authority, if in existence after this formation, and the governing board of any other health care facility that becomes affiliated or merged with the authority, if the following conditions are met:

(A) The board of trustees consists of at least five members.

(B) The board of trustees includes appointees of the board of supervisors and each existing governing board. If no governing board exists, the board of trustees and the board of supervisors, acting as the appointing authority pursuant to paragraph (2), may agree to modify the number or length of terms of the board of trustees.

(c) The board of trustees shall adopt bylaws for the authority that, among other things, shall specify the officers of the board of trustees, the time, place, and conduct of meetings, and other matters that the board of trustees deems necessary or appropriate to conduct the authority’s activities. The bylaws shall be operative upon approval by a majority vote of the board of trustees, but may be amended, from time to time, by a majority vote of the board of trustees.

(d) The board of trustees created and appointed pursuant to this chapter is a duly constituted governing body as used in Section 1250 and Section 70035 of Title 22 of the California Code of Regulations.

(Added by Stats. 2012, Ch. 686, Sec. 1. Effective January 1, 2013.)






ARTICLE 4 - Powers and Duties of the Authority

101661

(a) The authority, in addition to any other powers granted to the authority pursuant to this chapter, shall have the following powers:

(1) To have the duties, privileges, immunities, rights, liabilities, and limitations of a local unit of government within the state.

(2) To have perpetual existence.

(3) To adopt, have, and use a seal, and to alter it at its pleasure.

(4) To sue and be sued in the name of the authority in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(5) To purchase, lease, trade, exchange, or otherwise acquire, maintain, hold, improve, mortgage, lease, sell, and dispose of real and personal property of any kind necessary or convenient to perform its functions and fully exercise its powers.

(6) To appoint and employ a chief executive officer and other officers and employees that may be necessary or appropriate, including legal counsel, to establish their compensation, provide for their health, retirement, and other employment benefits, and to define the power and duties of officers and employees.

(7) (A) To incur indebtedness and to borrow money and issue bonds evidencing the same, including the authority to issue, from time to time, notes and revenue bonds in principal amounts that the authority determines to be necessary to provide sufficient funds for achieving any of its purposes, including, but not limited to, assumption or refinancing of debt service for capital projects eligible for Medi-Cal supplemental payments pursuant to Section 14085.5 of the Welfare and Institutions Code, the payment of interest on notes and bonds of the authority, the establishment of reserves to secure these notes and bonds, and all other expenditures of the authority incident to and necessary or convenient to carry out its purposes and powers.

(B) Any notes, bonds, or other securities issued, and the income from them, including any profit from the sale thereof, shall at all times be free from taxation by the state or any agency, political subdivision, or instrumentality of the state.

(C) Notwithstanding the provisions of subparagraph (A), for any indebtedness, notes, bonds, or other securities that require voter approval pursuant to state law, the prior approval of the board of supervisors shall be required. Notwithstanding the required prior approval of the board of supervisors, any indebtedness incurred, or notes, bonds, or other securities issued pursuant to this subparagraph shall be the indebtedness, notes, bonds, or securities of the authority and not of the county, and the credit of the county shall not be pledged or relied upon in any manner in order to incur the indebtedness, or issue the notes, bonds, or other securities, unless the board of supervisors explicitly authorizes the use of the county’s credit. The authority shall reimburse the county for all costs associated with the county’s consideration of the indebtedness, notes, bonds, or securities, and the authority shall defend, indemnify, and hold harmless the county from any and all liability, costs, or expenses arising from or related to the indebtedness, notes, bonds, or securities.

(8) To pursue its own credit rating.

(9) To enter into any contract or agreement consistent with this chapter or the laws of this state, and to authorize the chief executive officer to enter into contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this chapter, and to secure the payment of bonds.

(10) To purchase supplies, equipment, materials, property, and services.

(11) To establish policies relating to its purposes.

(12) To acquire or contract to acquire, rights-of-way, easements, privileges, and property, and to construct, equip, maintain, and operate any and all works or improvements wherever located that are necessary, convenient, or proper to carry out any of the provisions, objects, or purposes of this chapter, and to complete, extend, add to, repair, or otherwise improve any works or improvements acquired by it.

(13) To contract for and to accept gifts, grants, and loans of funds, property, or other aid in any form from the federal government, the state, a state agency, or other source, or combination thereof, and to comply, subject to this chapter, with the terms and conditions thereof.

(14) To invest surplus money in its own treasury, manage investments, and engage third-party investment managers, in accordance with state law.

(15) To arrange for guarantees or insurance of its bonds, notes, or other obligations by the federal or state government or by a private insurer, and to pay the premiums thereof.

(16) To engage in managed care contracting, joint ventures, affiliations with other health care facilities, other health care providers and payers, management agreements, or to participate in alliances, purchasing consortia, health insurance pools, accountable care organizations, alternative delivery systems, or other cooperative arrangements, with any public or private entity.

(17) To enter into joint powers agreements pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(18) To establish nonprofit, for profit, or other entities necessary to carry out the duties of the authority.

(19) To elect to transfer funds to the state and incur certified public expenditures in support of the Medi-Cal program and other programs for which federal financial participation is available.

(20) To use a computerized management information system, including an electronic health records system, in connection with the administration of its facilities.

(21) To request that the board of supervisors levy a tax on behalf of the authority. If the board of supervisors approves the proposal to levy the tax, the board shall call the election to seek voter approval and place the appropriate measure on the ballot for that election. The proceeds of these taxes shall be tax proceeds of the authority and not of the county. The authority shall reimburse the county for all costs associated with the county’s consideration of these taxes, and shall defend, indemnify, and hold harmless the county from any liability, costs, or expenses arising from or related to the imposition of these taxes.

(22) To contract with the county for the provision of indigent care services on behalf of the county. The contract shall specify that county policies consistent with the county’s obligations under Section 17000 of the Welfare and Institutions Code shall be applicable. Notwithstanding any other provision of this chapter, the authority shall not undertake any of the county’s obligations under Section 17000 of the Welfare and Institutions Code, nor shall the authority have an entitlement to receive any revenue for the discharge of the county’s obligations, without a written agreement with the county.

(23) To engage in other activities that may be in the best interests of the authority and the persons served by the authority, as determined by the board of trustees, in order to respond to changes in the health care industry.

(b) The authority shall conform to the following requirements:

(1) Be a government entity separate and apart for all purposes from the county and any other public entity, and shall not be considered to be an agency, division, or department of the county or any other public entity. The authority shall not be governed by, or subject to, the policies or operational rules of the county or any other public entity.

(2) Be subject to state and federal taxation laws that are applicable to public entities generally, except that the authority may, to the extent permitted by federal law, apply for an exemption from social security taxation if there is a mutual agreement with the exclusive representatives of the affected employees.

(3) Comply with the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code), the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), and the Ralph M. Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code).

(4) To the extent the authority is permitted by federal law to participate in the Public Employees’ Retirement System, assume the assets and liabilities for Public Employees’ Retirement System benefits, consistent with the requirements of Section 20508 and other applicable provisions of Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code and assume workers’ compensation liabilities and other employee benefits and liabilities with respect to employees of the authority, unless otherwise agreed to by the authority, the county, and the governing board.

(5) Carry professional and general liability insurance or programs to the extent sufficient to cover its activities.

(6) Comply with the requirements of Sections 53260 and 53261 of the Government Code.

(7) Meet all local, state, and federal data reporting requirements.

(8) Be subject to the jurisdiction of the Public Employment Relations Board.

(c) Open sessions of the authority shall constitute official proceedings authorized by law within the meaning of Section 47 of the Civil Code. The privileges set forth in that section with respect to official proceedings shall apply to open sessions of the authority.

(d) The authority shall be a public agency for purposes of eligibility with respect to grants and other funding and loan guarantee programs. Contributions to the authority shall be tax deductible to the extent permitted by state and federal law. Nonproprietary income of the authority shall be exempt from state income taxation.

(e) The authority shall not be a “person” subject to suit under the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code).

(f) The statutory authority of a board of supervisors to prescribe rules that authorize a county hospital to integrate its services with those of other providers into a system of community service that offers free choice of hospitals to those requiring hospital care, as set forth in Section 14000.2 of the Welfare and Institutions Code, shall apply to the authority and the board of trustees.

(g) Unless otherwise agreed to by the authority and the board of supervisors, or the authority and a governing board, an obligation of the authority, statutory, contractual or otherwise, shall be the obligation solely of the authority and shall not be the obligation of the county or any other entity, and any contract executed by and between the county and the authority, or any other entity and the authority, shall contain a provision that liabilities or obligations of the authority with respect to its activities pursuant to the contract shall be the liabilities or obligations of the authority and shall not be or become the liabilities or obligations of the county or the other entity, respectively.

(h) An obligation of the authority, statutory, contractual or otherwise, shall be the obligation solely of the authority and shall not be the obligation of the state.

(i) In the event of a change of license ownership, the board of trustees shall comply with the obligations of governing bodies of general acute care hospitals generally as set forth in Section 70701 of Title 22 of the California Code of Regulations, as currently written or subsequently amended, as well as the terms and conditions of the license. The authority shall be the responsible party with respect to compliance with these obligations, terms, and conditions.

(j) (1) Provisions of the Evidence Code, the Government Code, including the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), the Civil Code, the Business and Professions Code, and other applicable law pertaining to the confidentiality of peer review activities of peer review bodies shall apply to the peer review activities of the authority. Peer review proceedings shall constitute an official proceeding authorized by law within the meaning of Section 47 of the Civil Code and those privileges set forth in that section with respect to official proceedings shall apply to peer review proceedings of the authority. If the authority is required by law or contractual obligation to submit to the state or federal government peer review information or information relevant to the credentialing of a participating provider, that submission shall not constitute a waiver of confidentiality. The laws pertaining to the confidentiality of peer review activities shall be together construed as extending, to the extent permitted by law, the maximum degree of protection of confidentiality.

(2) Notwithstanding any other law, Section 1461 shall apply to hearings on reports of hospital medical audit or quality assurance committees.

(k) (1) Any transfer by the county to the authority, or by the governing board to the authority, of the maintenance, operation, and management or ownership of the medical center or the other health care facility, respectively, whether or not the transfer includes the surrendering by the county or the governing board of any existing general acute care hospital license and corresponding application for a change of ownership of the license, shall not affect the eligibility of the county or the governing board to undertake, and shall authorize the authority, subject to applicable requirements, to do, any of the following:

(A) With the written consent of the county, participate in and receive allocations pursuant to the California Health Care for Indigents Program pursuant to Chapter 5 (commencing with Section 16940) of Part 4.7 of Division 9 of the Welfare and Institutions Code, or similar programs, as may be identified or earmarked by the county for indigent health care services of the type provided by the medical center.

(B) With the written consent of the county, participate in and receive allocations of local revenue fund amounts provided pursuant to Chapter 6 (commencing with Section 17600) of Part 5 of Division 9 of the Welfare and Institutions Code as may be identified or earmarked by the county for indigent health care services of the type provided by the medical center.

(C) Participate in the financing of, and receive, Medicaid disproportionate share hospital payments available to a county hospital or designated public hospital, or any other successor or modified payment or funding that is intended to assist hospitals that serve a disproportionate share of low-income patients with special needs. The allocation of Medicaid disproportionate share hospital payments shall be made in consultation with the State Department of Health Care Services and other designated safety net hospitals.

(D) Participate in the financing of, and receive, Medi-Cal supplemental reimbursements, including, but not limited to, payments made pursuant to Sections 14105.96, 14105.965, 14166.4, and 14182.15 of the Welfare and Institutions Code, payments described in paragraph (4) of subdivision (b) of Section 14301.4 of the Welfare and Institutions Code, and payments made available to a county provider or designated public hospital, or governmental entity with which it is affiliated, under any other successor or modified Medicaid payment system.

(E) Participate in the financing of, and receive, safety net care pool funding, stabilization funding, delivery system reform incentive pool payments, and any other funding available to a county provider or designated public hospital, or governmental entities with which it is affiliated under the Medicaid demonstration project authorized pursuant to Article 5.2 (commencing with Section 14166) and Article 5.4 (commencing with Section 14180) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code, or under any other successor or modified Medicaid demonstration project or Medicaid payment system. The allocation of safety net care pool funds shall be made in consultation with the State Department of Health Care Services and other designated safety net hospitals.

(F) Participate in the financing, administration, and provision of services under the Low Income Health Program authorized pursuant to Part 3.6 (commencing with Section 15909) of Division 9 of the Welfare and Institutions Code, or under any other successor or modified Medicaid demonstration project or Medicaid payment system if the authority enters into an agreement with the county concerning the provision of services by, and payment for these services to, the county.

(G) Participate in and receive direct grant and payment allocations pursuant to Article 5.228 (commencing with Section 14169.1) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code, or under any other successor or modified direct grant and payment systems funded by hospital or other provider fee assessments.

(H) Receive Medi-Cal capital supplements pursuant to Section 14085.5 of the Welfare and Institutions Code. Notwithstanding any other provision of law, supplemental payments shall be made to the medical center under Section 14085.5 of the Welfare and Institutions Code for the debt service costs incurred by the county, and, if applicable, by the authority to the extent that debt service responsibility is refinanced, transferred to, or otherwise assumed by, directly or indirectly, the authority.

(I) Receive any other funds that would otherwise be available to a county provider or designated public hospital, or governmental entity with which it is affiliated.

(2) A transfer described in paragraph (1) shall not otherwise disqualify the county or the governing board, or in the case of a change in license ownership, the authority, from participating in any of the following:

(A) Local, state, and federal funding sources either specific to county or district hospitals, county or district ambulatory care clinics, designated public hospitals, or government entities with which they are affiliated, for which there are special provisions specific to those hospitals, ambulatory care clinics, or government entities.

(B) Funding programs in which the county or the governing board, by themselves or on behalf of the medical center or the other health care facility, respectively, had participated prior to the creation of the authority, or would otherwise be qualified to participate in had the authority not been created, and the maintenance, operation, and management or ownership of the medical center and the other health care facility not been transferred by the county and the governing board to the authority pursuant to this chapter.

(l) The authority, the county, and the governing board, or any combination thereof, may engage in marketing, advertising, and promotion of the medical and health care services made available to the community by the authority.

(m) The board of trustees shall have authority over procurement and contracts for the authority. The board of trustees shall adopt written rules, regulations, and procedures with regard to these functions. Contracts by and between the authority and any public agency, and contracts by and between the authority and providers of health care, goods, or services, may be let on a nonbid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. Notwithstanding any other provision of this section, the authority shall not subcontract work performed by classifications represented by employee organizations without mutual agreement between the authority and the exclusive representatives, except that a subcontract entered into prior to the formation of the authority may remain in effect until its termination or completion and may be modified or renewed to a later termination or completion date upon agreement between the authority and the exclusive representatives of the affected classifications.

(n) The authority shall be responsible for human resource functions, including, but not limited to, position classification, compensation, recruitment, selection, hiring, discipline, termination, grievance, equal opportunity, performance management, probationary periods, training, promotion, and maintenance of records. The board of trustees shall adopt written rules, regulations, and procedures with regard to these functions. Until the time that the board of trustees adopts its own rules, regulations, or procedures with regard to these functions, the existing rules, regulations, and procedures set forth in any memorandum of understanding described in subparagraph (D) of paragraph (1) of subdivision (d) of Section 101658 shall apply. If the memoranda do not provide for the exercise of these functions, the rules, regulations, and procedures of the county shall apply.

(o) The authority may contract with the county or the governing board for services and personnel upon mutually agreeable terms.

(p) Notwithstanding Article 4.7 (commencing with Section 1125) of Chapter 1 of Division 4 of Title 1 of the Government Code, related to incompatible activities, a member of the authority’s administrative staff shall not be considered to be engaged in activities inconsistent and incompatible with his or her duties as a result of prior employment or affiliation with the county or the governing board.

(q) The board of trustees and the officers and employees of the authority are public employees for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, relating to claims and actions against public entities and public employees, and shall be protected by the immunities applicable to public entities and public employees governed by Part 2 (commencing with Section 814) of Division 3.6 of Title 1 of the Government Code, except as provided by other statutes or regulations that apply expressly to the authority.

(r) Except for Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code, this chapter shall prevail over any inconsistent statutes governing employees of the authority, including, but not limited to, the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 1 of Title 1 of the Government Code).

(Added by Stats. 2012, Ch. 686, Sec. 1. Effective January 1, 2013.)



101662

Pursuant to this section, the board of trustees may find and declare that the authority shall cease to exist. In that event, the board of trustees shall provide for the disposition of the authority’s assets, obligations, and liabilities. Absent written agreement, the county shall not be obligated under any law to assume the authority’s obligations or liabilities, or take title to, or custody or control of, the authority’s assets. Upon notification by the authority of the disposition of the authority’s assets and liabilities, the board of supervisors shall rescind the ordinance that established the authority, and the authority shall cease to exist on the date set forth in the rescinding ordinance.

(Added by Stats. 2012, Ch. 686, Sec. 1. Effective January 1, 2013.)









CHAPTER 3 - Santa Barbara County Special Health Care Authority

ARTICLE 1 - General Provisions

101675

This chapter shall be known, and may be cited, as the Santa Barbara San Luis Obispo Regional Health Authority Act.

(Amended by Stats. 2007, Ch. 266, Sec. 2. Effective January 1, 2008.)



101680

(a) The Board of Supervisors of the County of Santa Barbara may, by ordinance or resolution, order the formation of the Santa Barbara Regional Health Authority under this chapter that shall include, but need not be limited to, all of the incorporated and unincorporated areas of the county.

(b) The Board of Supervisors of the County of San Luis Obispo may, by ordinance or resolution, authorize the provision of medical services by the authority within San Luis Obispo County and may participate on the board of directors of the authority as provided in this chapter.

(Amended by Stats. 2007, Ch. 266, Sec. 3. Effective January 1, 2008.)



101685

Unless the context otherwise requires, this article governs the construction of this chapter. As used in this chapter:

(a) “Authority” means the Santa Barbara San Luis Obispo Regional Health Authority.

(b) “Board” means the Santa Barbara San Luis Obispo Regional Health Authority Board of Directors.

(c) “Health care system” means any system established to arrange for the provision of medical services.

(d) “Public agency” means the United States, the State of California, any political subdivision, county, municipality, district, or agency of the State of California or of the United States and any department, bureau, or commission of the State of California or of the United States.

(e) “Person” means any individual, firm, partnership, association, corporation, limited liability company, trust, business trust, or the receiver or trustee or conservator for any of the above, but does not include a public agency.

(f) “Professional advisory boards” means the boards appointed by the board of directors of the authority pursuant to its rules which shall consist of a representative cross section of professional providers of health care services within the service area.

(g) “Community advisory boards” means advisory boards to the authority’s board appointed by the board of directors of the authority which shall consist of persons who represent community and consumer interests and who do not directly earn their income from the provision of medical health services.

(h) “Service area” means Santa Barbara County, and those counties that are contiguous with Santa Barbara County.

(Amended by Stats. 2007, Ch. 266, Sec. 4. Effective January 1, 2008.)



101690

Upon the adoption of an ordinance or resolution by the Board of Supervisors of the County of San Luis Obispo authorizing the provision of medical services by the authority pursuant to subdivision (b) of Section 101680, the governing body of the authority shall be vested in a board of directors that shall consist of 13 members. Eight members shall be appointed by the Board of Supervisors of Santa Barbara County and five members shall be appointed by the Board of Supervisors of San Luis Obispo County.

(a) The Board of Supervisors of Santa Barbara County shall appoint members to the board of directors as follows:

(1) Three members shall be elected or appointed officers or employees of Santa Barbara County, at least one of whom shall be a member of the board of supervisors.

(2) Two members shall be residents of Santa Barbara County, one of whom shall be either a recipient of Medi-Cal, provided for under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, a recipient of Medicare, provided for under Title XVIII of the federal Social Security Act, or a resident eligible to receive benefits and services under both Medi-Cal and Medicare, and the other member shall be a representative of a community business that does not provide health care.

(3) Three members shall be representatives of providers of health care services in the county including: (A) one physician who shall be appointed from a list established by the Santa Barbara County Medical Society; (B) one hospital administrator; and (C) one nonhospital or nonphysician health care provider.

(b) The Board of Supervisors of San Luis Obispo County shall appoint members to the board of directors as follows:

(1) Two members shall be elected or appointed officers or employees of San Luis Obispo County, at least one of whom shall be a member of the board of supervisors.

(2) One member shall be a resident of San Luis Obispo County and shall be either a recipient of Medi-Cal, provided for under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, a recipient of Medicare, provided for under Title XVIII of the federal Social Security Act, or a resident eligible to receive benefits and services under both Medi-Cal and Medicare.

(3) Two members shall be representatives of providers of health care services in San Luis Obispo County, including one physician who shall be appointed from a list established by the San Luis Obispo County Medical Society, and one hospital administrator who shall be appointed from a list established by the local hospital council.

(c) Each hospital administrator appointed to the board of directors shall be unaffiliated with the hospital group, network, or corporate entity of the other hospital board appointee. Each physician appointee to the board of directors shall be unaffiliated with the group, network, or corporate entity of the other physician board appointee.

(d) With regard to appointments made pursuant to paragraph (2) of subdivision (a) and paragraph (2) of subdivision (b), the appointments shall not result in two members who are both recipients of Medi-Cal only or both recipients of Medicare only.

(Amended by Stats. 2007, Ch. 266, Sec. 5. Effective January 1, 2008.)



101695

The board, at its first meeting, and annually thereafter at the first meeting in January, shall elect a chair who shall preside at all meetings, and a vice chair who shall preside in his or her absence. In the event of their absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chair pro tempore, who, while so acting, shall have all of the authority of the chair.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101700

The board shall establish rules for its proceedings. There shall be at least four meetings per year. Board members shall be entitled to one hundred fifty dollars ($150) per diem from authority funds, for each board meeting attended and the authority may pay per diem to board members attending meetings of committees of the board except that per diem for attending board meetings and board committee meetings shall not exceed the sum of two hundred dollars ($200) per month, plus actual expenses incurred in attending meetings at rates payable to county officers and employees. The per diem rate of one hundred fifty dollars ($150) may be increased by the board subject to approval by the boards of supervisors.

(Amended by Stats. 2007, Ch. 266, Sec. 6. Effective January 1, 2008.)



101705

A majority of the members of the board shall constitute a quorum for the transaction of business, and all official acts of the board shall require the affirmative vote of a majority of the members of the board.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101710

The acts of the board shall be expressed by motion, resolution or ordinance.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101715

Except for initial staggered terms that may be established by the board, the term of office of each noncounty member shall be two years and, in addition, time as necessary until the appointment and qualification of his or her successor. County officers or employees shall serve at the pleasure of the board of supervisors that appointed that officer or employee.

(Amended by Stats. 2007, Ch. 266, Sec. 7. Effective January 1, 2008.)



101720

Any vacancy on the board shall be filled for the unexpired term by the board of supervisors of the county authorized by Section 101690 to make the appointment to that position.

(Amended by Stats. 2007, Ch. 266, Sec. 8. Effective January 1, 2008.)



101725

Professional advisory and community advisory boards shall review and comment on proposed policies and actions of the board dealing with the arrangements for health care within the jurisdiction of the authority.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101730

The board may allow as a charge against the authority, reimbursement to members of professional and community advisory boards, of actually incurred expenses in attending meetings in amounts allowed by the board of supervisors to county officers and employees.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)






ARTICLE 2 - Powers of the Authority

101750

The authority is hereby declared to be a body corporate and politic and it shall have power:

(a) To have perpetual succession.

(b) To sue and be sued in the name of the authority in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(c) To adopt a seal and alter it at pleasure.

(d) To take by grant, purchase, gift, devise, or lease, to hold, use and enjoy, and to lease, convey or dispose of, real and personal property of every kind, within or without the boundaries of the authority, necessary or convenient to the full exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the boundaries of the authority necessary to the full or convenient exercise of its powers.

(e) To make and enter into contracts with any public agency or person for the purposes of this chapter, including, but not limited to, agreements under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code. Members of the board shall be disqualified from voting on contracts in which they have a financial interest. Notwithstanding any other provision of law, members shall not be disqualified from continuing to serve as a member of the board and a contract may not be avoided solely because of a member’s financial interest.

(f) To appoint and employ an executive director and other employees as may be necessary, including legal counsel, fix their compensation and define their powers and duties. The board shall prescribe the amounts and forms of fidelity bonds of its officers and employees. The cost of these bonds shall be borne by the authority. The authority may also contract for the services of an independent contractor.

(g) To incur indebtedness not exceeding revenue in any year.

(h) To purchase supplies, equipment, materials, property, or services.

(i) To establish policies relating to its purposes.

(j) To acquire or contract to acquire, rights-of-way, easements, privileges, or property of every kind within or without the service area of the authority, and construct, equip, maintain, and operate any and all works or improvements within or without the boundaries of the authority necessary, convenient, or proper to carry out any of the provisions, objects or purposes of this chapter, and to complete, extend, add to, repair, or otherwise improve any works or improvements acquired by it.

(k) To make contracts and enter into stipulations of any nature upon the terms and conditions that the board finds are for the best interest of the authority for the full exercise of the powers granted in this chapter.

(l) To accept gifts, contributions, grants, or loans from any public agency or person for the purposes of this chapter. The authority may do any and all things necessary in order to avail itself of the gifts, contributions, grants, or loans, and cooperate under any federal or state legislation in effect on March 25, 1982, or enacted after that date.

(m) To manage its moneys and to provide depository and auditing services pursuant to either of the methods applicable to special districts as set forth in the Government Code.

(n) To negotiate with service providers rates, charges, fees and rents, and to establish classifications of health care systems operated by the authority. Members of the board who are county officers and employees may vote to approve arrangements and agreements between the authority and the county as a service provider and these directors shall not thus be disqualified solely for the reason that they are employed by the county.

(o) To develop and implement health care delivery systems to promote quality care and cost efficiency and to provide appeal and grievance procedures available to both providers and consumers.

(p) To provide health care delivery systems for any or all of the following:

(1) For all persons who are eligible to receive medical benefits under the Medi-Cal Act, as set forth in Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, in the service area through waiver, pilot project, or otherwise.

(2) For all persons in the service area who are eligible to receive medical benefits under both Titles XVIII and XIX of the federal Social Security Act.

(3) For all persons in the service area who are eligible to receive medical benefits under Title XVIII of the federal Social Security Act.

(4) For all persons in the service area who are eligible to receive medical benefits under publicly supported programs if the authority, and participating providers acting pursuant to subcontracts with the authority, agree to hold harmless the beneficiaries of the publicly supported programs if the contract between the sponsoring government agency and the authority does not ensure sufficient funding to cover program benefits.

(q) To insure against any accident or destruction of its health care system or any part thereof. It may insure against loss of revenues from any cause. The authority may also provide insurance as provided in Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

(r) To exercise powers that are expressly granted and powers that are reasonably implied from express powers and necessary to carry out the purposes of this chapter.

(s) To do any and all things necessary to carry out the purposes of this chapter.

(t) With respect to services provided outside the county, the authority may only provide those services to the extent that the services are authorized by resolution of the board of supervisors of the county in which the services are to be provided.

(Amended by Stats. 2007, Ch. 266, Sec. 9. Effective January 1, 2008.)



101750.5

Notwithstanding subdivision (f) of Section 14499.5 of the Welfare and Institutions Code, for the purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, the authority shall be considered a public entity separate from the county or counties and shall file the statement required by Section 53051 of the Government Code.

(Added by Stats. 2004, Ch. 228, Sec. 3.9. Effective August 16, 2004.)



101755

Notwithstanding any other provision of law, the state or any state agency may enter into contracts with the authority for the authority to obtain or arrange for health care under the authority’s health care systems, for all persons who are eligible to receive medical benefits under the Medi-Cal Act, as set forth in Section 14000 et seq., of the Welfare and Institutions Code, and to enter into contracts for the provision of health care services to subscribers in the Healthy Families Program, in its service area through waiver, pilot project, or otherwise.

(Amended by Stats. 2005, Ch. 29, Sec. 4. Effective January 1, 2006.)



101760

Notwithstanding any other provision of this chapter, the board of supervisors of the county in which the appellant resides may review major administrative decisions of the authority, excluding those involving personnel matters, upon appeal by the affected person and upon a majority vote of that board of supervisors. That board of supervisors may either approve, modify, reflect, or repeal these decisions. The action of the board of supervisors shall be deemed to constitute a final administrative remedy after concurrence by the board of supervisors of the other county.

This section shall not be operative until adopted by resolution by the boards of supervisors of both counties.

(Amended by Stats. 2007, Ch. 266, Sec. 10. Effective January 1, 2008.)



101765

Any licensed provider eligible to receive Medi-Cal reimbursement under law and who enters into a written contract with the authority under terms and conditions approved by the department shall be able to participate in this program as a provider. A written agreement shall not be required if any of the following circumstances apply:

(a) The provider renders any medically necessary emergency health care on a nonroutine basis.

(b) The provider renders services that are duly authorized by the authority, if the services are either seldom used or are rendered outside of the service area.

(Amended by Stats. 2005, Ch. 29, Sec. 5. Effective January 1, 2006.)



101770

All claims for money or damages against the authority are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, except as provided in those parts, or by other statutes or regulations expressly applicable to those parts.

(Added by Stats. 1995, Ch. 415, Sec. 3. Effective January 1, 1996.)



101775

In the formation of the authority pursuant to this chapter, Chapter 6.6 (commencing with Section 54773) of Part 1 of Division 2 of Title 5 of the Government Code is not applicable.

(Amended by Stats. 2007, Ch. 266, Sec. 11. Effective January 1, 2008.)



101780

(a) The boards of supervisors of the County of Santa Barbara and the County of San Luis Obispo may, by ordinance or resolution, order the dissolution of the authority by declaring that there is no need for the authority to function in the counties. Both boards of supervisors shall order the dissolution of the authority pursuant to this subdivision in order for the dissolution to become effective. The dissolution shall become effective 180 days after the date of the later adopted resolution or ordinance ordering the dissolution.

(b) As of the effective date of the dissolution of the authority, the authority shall be dissolved, disincorporated and extinguished; its existence shall be terminated and all of its corporate powers shall cease, except for winding up the affairs of the authority.

(c) For the purpose of winding up the affairs of the dissolved authority, the County of Santa Barbara shall be the successor.

(d) Upon the effective date of dissolution, control over all of the moneys or funds, including those on hand, and those due, but uncollected, and all property, real or personal, of the authority shall be vested in the County of Santa Barbara for the purpose of winding up the affairs of the authority.

(e) The powers of the county in winding up the affairs of the authority and the distribution of assets of the authority, shall be in accordance with Chapter 6 (commencing with Section 57450) of Part 5 of Division 3 of Title 5 of the Government Code. The liability of the County of Santa Barbara as successor shall be limited to the assets of the authority.

(Amended by Stats. 2014, Ch. 602, Sec. 1. Effective January 1, 2015.)



101781

The Board of Supervisors of either the County of San Luis Obispo or the County of Santa Barbara, or the board of directors of the authority, by ordinance or resolution, may terminate the authority’s operation of a health care system or systems in the County of San Luis Obispo. The termination shall become effective 180 days after the adoption of the ordinance or resolution. If the termination is made by the board of supervisors of either county, the terminating county’s liability to the authority shall be limited to the cost of terminating the authority’s operations in the County of San Luis Obispo, including, but not limited to, the costs of terminating contracts and other obligations for space, services, employment, health care services, required notices to beneficiaries and subscribers, and moving expenses.

(Added by Stats. 2007, Ch. 266, Sec. 13. Effective January 1, 2008.)









CHAPTER 4 - San Luis Obispo County Hospital Authority

ARTICLE 1 - General

101825

The following definitions shall apply for purposes of this chapter:

(a)  “County” means the County of San Luis Obispo.

(b)  “Governing board” means the governing body of the hospital authority.

(c)  “Hospital authority” means the separate public agency that may be established pursuant to this chapter by the San Luis Obispo County Board of Supervisors to manage, administer, and control General Hospital and the Family Care Centers.

(d)  “General Hospital” means the licensed general acute care hospital that, as of January 1, 1999, owned and operated by the County of San Luis Obispo, together with all additions to, or replacements of, that facility.

(e)  “Family care centers” means the outpatient, ambulatory care clinic facilities that are, as of January 1, 1999, licensed as part of General Hospital, as well as all additional or replacement outpatient facilities that may be licensed as part of General Hospital after January 1, 1999.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)






ARTICLE 2 - Hospital Authority

101827

The board of supervisors of the county may, by ordinance, establish a hospital authority separate and apart from the county for the purpose of effecting a transfer of the management, administration, and control of General Hospital and the Family Care Centers in accordance with Section 14000.2 of the Welfare and Institutions Code. A hospital authority established pursuant to this chapter shall be strictly and exclusively dedicated to the management, administration, and control of General Hospital and the Family Care Centers within parameters set forth in this chapter, and in accordance with ordinances, bylaws, and contracts adopted by the board of supervisors, which shall not be in conflict with this chapter, Section 1442.5 of this code, or Section 17000 of the Welfare and Institutions Code.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101828

(a)  A hospital authority established pursuant to this chapter shall be governed by a board that is comprised of San Luis Obispo County residents and subject to final approval by a majority vote of the county board of supervisors.

(b)  The governing board shall consist of 11 members as follows:

(1)  One member from each of the five supervisorial districts. Each district member shall be appointed by the supervisor elected from that supervisorial district. Supervisors shall avoid appointment of individuals who may be expected to have significant or frequent conflicts of interest with the hospital authority’s interests or goals.

(2)  One member recommended by the exclusive representative for the employee association with the largest membership in San Luis Obispo County.

(3)  One member recommended by the San Luis Obispo County Health Commission to serve as a health care consumer representative.

(4)  One member recommended by the San Luis Obispo County Medical Society.

(5)  One member shall be either the Family Care Center Medical Director or the county health officer.

(6)  One member shall be the General Hospital’s Chief of Medical Staff or Vice Chief of Staff, or the designee of the Chief of Medical Staff of the General Hospital.

(7)  One member shall be the county auditor-controller or the designee of the county auditor-controller.

(c)  Members of the board of directors for the hospital authority shall meet qualifications specified in the enabling ordinance for the hospital authority.

(d)  The board of supervisors may, upon a majority vote and after duly noticed public hearing, amend the composition of the board of directors, but shall neither increase nor decrease the number of members of the board of directors.

(e)  The mission of the hospital authority shall be consistent with the mission statement adopted by the San Luis Obispo County Board of Supervisors as part of the 1998–99 final budget and shall consist of the management, administration, and other control, as determined by the board of supervisors, of General Hospital and the Family Care Centers, in a manner that ensures appropriate, quality, and cost-effective medical care as required of counties by Section 17000 of the Welfare and Institutions Code, and, to the extent feasible, other populations to the extent feasible and appropriate.

(f)  The board of supervisors shall adopt bylaws for General Hospital and the Family Care Centers that set forth those matters, related to the operation of General Hospital and the Family Care Centers by the hospital authority, that the board of supervisors deems necessary and appropriate. The bylaws shall become operative upon approval by a majority vote of the governing board. Any changes or amendments to the bylaws shall be by majority vote of the governing board.

(g)  The hospital authority created and appointed pursuant to this section is a duly constituted governing body within the meaning of Sections 1250 and 70035 of Title 22 of the California Code of Regulations as currently written or subsequently amended.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101829

Unless otherwise provided by the board of supervisors by way of resolution, the hospital authority is empowered, or the board of supervisors is empowered on behalf of the hospital authority, to apply as a public agency for one or more licenses for the provision of health care pursuant to statutes and regulations governing licensing as currently written or subsequently amended.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101830

In the event of a change of license ownership, the governing body of the hospital authority shall comply with the obligations of governing bodies of general acute care hospitals generally as set forth in Section 70701 of Title 22 of the California Code of Regulations, as currently written or subsequently amended, as well as the terms and conditions of the license. The hospital authority shall be the responsible party with respect to compliance with these obligations, terms, and conditions.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101831

Any transfer by the county to the hospital authority of the administration, management, and control of General Hospital and the Family Care Centers, whether or not the transfer includes the surrendering by the county of the existing general acute care hospital license and corresponding application for a change of ownership of the license, shall not affect the eligibility of the county, or in the case of a change of license ownership, the hospital authority, to do any of the following:

(a)  Participate in, and receive allocations pursuant to, the California Healthcare for the Indigent Program (CHIP).

(b)  Receive supplemental reimbursements from the Emergency Services and Supplemental Payments Fund created pursuant to Section 14085.6 of the Welfare and Institutions Code.

(c)  Receive appropriations from the Medi-Cal Inpatient Payment Adjustment Fund without relieving the county of its obligation to make intergovernmental transfer payments related to the Medi-Cal Inpatient Payment Adjustment Fund pursuant to Section 14163 of the Welfare and Institutions Code.

(d)  Receive Medi-Cal capital supplements pursuant to Section 14085.5 of the Welfare and Institutions Code.

(e)  Receive any other funds that would otherwise be available to a county hospital.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101832

Any transfer described in Section 101831 shall not otherwise disqualify the county, or in the case of a change in license ownership, the hospital authority, from participating in any of the following:

(a)  Other funding sources either specific to county hospitals or county ambulatory care clinics or for which there are special provisions specific to county hospitals or to county ambulatory care clinics.

(b)  Funding programs in which the county, on behalf of General Hospital, the Family Care Centers, and the San Luis Obispo County Health Agency had participated prior to the creation of the hospital authority, or would otherwise be qualified to participate in had the hospital authority not been created, and administration, management, and control not been transferred by the county to the hospital authority, pursuant to this chapter.

(c)  A hospital authority created pursuant to this chapter shall be a legal entity separate and apart from the county and shall file the statement required by Section 53051 of the Government Code. The hospital authority shall be a government entity separate and apart from the county, and shall not be considered to be an agency, division, or department of the county. The hospital authority shall not be governed by, nor be subject to, the charter of the county and shall not be subject to policies or operational rules of the county, including, but not limited to, those relating to personnel and procurement.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101833

Any contract executed by and between the county and the hospital authority shall provide that liabilities or obligations of the hospital authority with respect to its activities pursuant to the contract shall be the liabilities or obligations of the hospital authority, and shall not become the liabilities or obligations of the county. Any contract executed by and between the county and the hospital authority shall provide for the indemnification of the county by the hospital authority for liabilities as specifically set forth in the contract, except that the contract shall include a provision that the county shall remain liable for its own negligent acts. Indemnification by the hospital authority shall not be construed as divesting the county from its ultimate responsibility for compliance with Section 17000 of the Welfare and Institutions Code.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101834

Any liabilities or obligations of the hospital authority with respect to the liquidation or disposition of the hospital authority’s assets upon termination of the hospital authority shall not become the liabilities or obligations of the county, except for any liabilities or obligations to the State of California.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101835

Any obligation of the hospital authority, statutory, contractual, or otherwise, shall be the obligation solely of the hospital authority and shall not be the obligation of the county, except for any obligations, statutory, contractual, or otherwise, due the State of California.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101836

Notwithstanding any other provision of this section, any transfer of the administration, management, or assets of General Hospital or the Family Care Centers, or both, whether or not accompanied by a change in licensing, shall not relieve the county of the ultimate responsibility for indigent care pursuant to Section 17000 of the Welfare and Institutions Code.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101837

Notwithstanding the provisions of this article relating to the obligations and liabilities of the hospital authority, a transfer of control or ownership of General Hospital and the Family Care Centers shall confer onto the hospital authority all the rights and duties set forth in state law with respect to hospitals owned or operated by a county.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101838

A transfer of the maintenance, operation, and management or ownership of General Hospital to the hospital authority shall comply with the provisions of Section 14000.2 of the Welfare and Institutions Code.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101839

A transfer of maintenance, operation, and management or ownership to the hospital authority may be made with or without the payment of a purchase price by the hospital authority and otherwise upon the terms and conditions that the parties may mutually agree, which terms and conditions shall include those found necessary by the board of supervisors to ensure that the transfer will constitute an ongoing material benefit to the county and its residents. In the event of such a transfer:

(a)  A transfer of the maintenance, operation, and management to the hospital authority shall not be construed as empowering the hospital authority to transfer any ownership interest of the county in General Hospital and the Family Care Centers except as otherwise approved by the board of supervisors.

(b)  The board of supervisors shall retain control over the use of General Hospital and the Family Care Centers physical plant and facilities except as otherwise specifically provided for in lawful agreements entered into by the board of supervisors. Any lease agreement or other agreement between the county and the hospital authority shall provide that county premises shall not be sublet without the approval of the board of supervisors.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101840

The statutory authority of a board of supervisors to prescribe rules that authorize a county hospital to integrate its services with those of other hospitals into a system of community service that offers free choice of hospitals to those requiring hospital care, as set forth in Section 14000.2 of the Welfare and Institutions Code, shall apply to the hospital authority upon a transfer of maintenance, operation, and management or ownership of General Hospital or the Family Care Centers, or both, to the hospital authority.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101841

(a)  The hospital authority shall have the power to acquire and possess real or personal property and may dispose of real or personal property other than that owned by the county, as may be necessary for the performance of its functions. The hospital authority shall have the power to sue or be sued, to employ personnel, and to contract for services required to meet its obligations.

(b)  This section shall not be construed to authorize the hospital authority to contract for services that were performed by county civil service employees on June 30, 1999, unless the hospital authority determines that contracting for these services is either of the following:

(1)  Necessary to ensure the continued availability of certain health care services.

(2)  Necessary to meet the funding constraints presented by available financing.

(c)  If the hospital authority determines that contracting out for the services pursuant to subdivision (b) is necessary, the authority shall provide for full communication between the hospital authority and county civil services employees, pursuant to Section 3505 of the Government Code. The communications shall include, but not be limited to, the extent to which the decision to contract out for services could result in the termination or unemployment of county civil service employees.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101842

Members of the governing board of the hospital authority shall not be vicariously liable for injuries caused by the act or omission of the hospital authority to the extent that protection applies to members of governing boards of local public entities generally under Section 820.9 of the Government Code.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101843

The hospital authority shall be a public agency subject to the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code).

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101844

The county, the hospital authority, the governing board, employees of the county working at General Hospital or the Family Care Centers, and employees of the hospital authority shall comply with the following requirements, in addition to any general requirements of law that are not inconsistent with the following requirements:

(a)  Any transfer of functions from county employee classifications to a hospital authority established pursuant to this section shall result in the recognition by the hospital authority of the employee organization that represented the classifications performing those functions at the time of the transfer.

(b)  In exercising its powers to employ personnel, as set forth in Section 101840, the board of supervisors shall adopt, and the hospital shall implement, a personnel transition plan. The personnel transition plan shall require all of the following:

(1)  Ongoing communications to employees and recognized employee organizations regarding the impact of the transition on existing General Hospital and Family Care Centers employees and employee classifications.

(2)  Meeting and conferring on all of the following issues:

(A)  The timeframe for which the transfer of personnel shall occur. The timeframe shall be subject to modification by the board of supervisors as appropriate, but in no event shall it exceed one year from the effective date of transfer of governance from the board of supervisors to the hospital authority.

(B)  A specified period of time during which employees of the county impacted by the transfer of governance may elect to be appointed to vacant positions with the county for which they are qualified.

(C)  A specified period of time during which employees of the county impacted by the transfer of governance may elect to be considered for reinstatement into positions with the county for which they are qualified and eligible.

(D)  The possible preservation of pensions, health benefits, and other applicable accrued benefits of employees of the county impacted by the transfer of governance. Notwithstanding any other provision of law, the personnel transition plan may provide for participation by hospital authority employees in the San Luis Obispo County Pension Trust.

(c)  Nothing in subdivision (b) shall be construed as prohibiting the hospital authority from determining the number of employees, the number of full-time equivalent positions, the job descriptions, and the nature and extent of classified employment positions, subject to all applicable laws and regulations for licensed medical providers.

(d)  Employees of the hospital authority are public employees for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code relating to claims and actions against public entities and public employees.

(e)  Any hospital authority created pursuant to this chapter shall have sole authority to negotiate memorandums of understanding with appropriate employee organizations.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101845

The hospital authority created pursuant to the chapter may borrow from the county and the county may lend the hospital authority funds or issue revenue anticipation notes to obtain those funds necessary to operate General Hospital and the Family Care Centers and otherwise provide medical services.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101845.1

The hospital authority shall be subject to state and federal taxation laws that are applicable to counties generally.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101845.2

The hospital authority, the county, or both, may engage in marketing, advertising, and promotion of the medical and health care services made available to the community at General Hospital and the Family Care Centers.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101846

The hospital authority shall not be a “person” subject to suit under the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code).

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101847

Notwithstanding Article 4.7 (commencing with Section 1125) of Chapter 1 of Division 4 of Title 1 of the Government Code relating to incompatible activities, no member of the hospital authority administrative staff shall be considered to be engaged in activities inconsistent and incompatible with his or her duties as a result of employment or affiliation with the county.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848

The hospital authority may use a computerized management information system in connection with the administration of the medical center.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.1

Information maintained in the management information system or in other filing and records maintenance systems that is confidential and protected by law shall not be disclosed except as provided by law.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.2

The records of the hospital authority, whether paper records, records maintained in the management information system, or records in any other form that relate to trade secrets or to payment rates or the determination thereof, or which relate to contract negotiations with providers of health care, shall not be subject to disclosure pursuant to the California Public Records Act (Chapter 5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The transmission of the records, or the information contained therein in an alternative form, to the board of supervisors shall not constitute a waiver of exemption from disclosure, and the records and information once transmitted shall be subject to this same exemption. The information, if compelled pursuant to an order of a court of competent jurisdiction or administrative body in a manner permitted by law, shall be limited to in camera review, which, at the discretion of the court, may include the parties to the proceeding, and shall not be made a part of the court file unless sealed.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.3

Notwithstanding any other law, the governing board may order that a meeting held solely for the purpose of discussion or taking action on hospital authority trade secrets, as defined in subdivision (d) of Section 3426.1 of the Civil Code, shall be held in closed session. The requirements of making a public report of actions taken in closed session and the vote or abstention of every member present may be limited to a brief general description devoid of the information constituting the trade secret.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.4

The governing board may delete the portion or portions containing trade secrets from any documents that were finally approved in the closed session that are provided to persons who have made the timely or standing request.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.45

Nothing in this chapter shall be construed as preventing the governing board from meeting in closed session as otherwise provided by law.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.5

The provisions of this chapter shall not prevent access to any records by the Joint Legislative Audit Committee in the exercise of its powers pursuant to Article 1 (commencing with Section 10500) of Chapter 4 of Part 2 of Division 2 of Title 2 of the Government Code.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.6

Open sessions of the hospital authority shall constitute official proceedings authorized by law within the meaning of Section 47 of the Civil Code. The privileges set forth in that section with respect to official proceedings shall apply to open sessions of the hospital authority.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.7

The hospital authority shall be a public agency for purposes of eligibility with respect to grants and other funding and loan guarantee programs. Contributions to the hospital authority shall be tax deductible to the extent permitted by state and federal law. Nonproprietary income of the hospital authority shall be exempt from state income taxation.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.8

Contracts by and between the hospital authority and the state and contracts by and between the hospital authority and providers of health care, goods, or services may be let on a nonbid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.9

Provisions of the Evidence Code, the Government Code, including the Public Records Act (Chapter 5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), the Civil Code, the Business and Professions Code, and other applicable law pertaining to the confidentiality of peer review activities of peer review bodies shall apply to the peer review activities of the hospital authority. Peer review proceedings shall constitute an official proceeding authorized by law within the meaning of Section 47 of the Civil Code and those privileges set forth in that section with respect to official proceedings shall apply to peer review proceedings of the hospital authority. If the hospital authority is required by law or contractual obligation to submit to the state or federal government peer review information or information relevant to the credentialing of a participating provider, that submission shall not constitute a waiver of confidentiality. The laws pertaining to the confidentiality of peer review activities shall be together construed as extending, to the extent permitted by law, the maximum degree of protection of confidentiality.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.10

Notwithstanding any other law, Section 1461 shall apply to hearings on the reports of hospital medical audit or quality assurance committees.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101848.11

The hospital authority shall carry general liability insurance to the extent sufficient to cover its activities.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101849

In the event the board of supervisors determines that the hospital authority should no longer function for the purposes as set forth in this chapter, the board of supervisors may, by ordinance, terminate the activities of the hospital authority and expire the hospital authority as an entity, subject to Section 1442.5 in that code and any applicable public hearing requirements.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101849.1

A hospital authority that is created pursuant to this article but which does not obtain the administration, management, and control of General Hospital and the Family Care Centers or which has those duties and responsibilities revoked by the board of supervisors shall not be empowered with the powers enumerated in this chapter.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101849.2

The county shall establish baseline data reporting requirements for General Hospital and the Family Care Centers consistent with the Medically Indigent Health Care Reporting System (MICRS) program established pursuant to Section 16910 of the Welfare and Institutions Code and shall collect that data for at least one year prior to the final transfer of General Hospital and the Family Care Centers to the hospital authority established pursuant to this chapter. The baseline data shall include, but not be limited to, all of the following:

(a)  Inpatient days by facility by quarter.

(b)  Outpatient visits by facility by quarter.

(c)  Emergency room visits by facility by quarter.

(d)  Number of unduplicated users receiving services within the medical center.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101849.3

Upon transfer of General Hospital and the Family Care Centers, the county shall establish baseline data reporting requirements for each of the General Hospital and the Family Care Centers inpatient facilities consistent with data reporting requirements of the Office of Statewide Health Planning and Development, including, but not limited to, monthly average daily census by facility for all of the following:

(a)  Acute care, excluding newborns.

(b)  Newborns.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)



101849.4

From the date of transfer of General Hospital and the Family Care Centers to the hospital authority, the hospital authority shall provide the county with quarterly reports specified in Sections 101849.2 and 101849.3 and any other data required by the county. The county, in consultation with health care consumer groups, shall develop other data requirements that shall include, at a minimum, reasonable measurements of the changes in medical care for the indigent population of San Luis Obispo County that result from the transfer of the administration, management, and control of General Hospital and the Family Care Centers from the county to the hospital authority.

(Added by Stats. 1999, Ch. 899, Sec. 1. Effective January 1, 2000.)









CHAPTER 5 - Alameda Health System Hospital Authority

101850

The Legislature finds and declares the following:

(a) (1) Due to the challenges facing the Alameda Health System arising from changes in the public and private health industries, the Alameda County Board of Supervisors has determined that a transfer of governance of the Alameda Health System to an independent governing body, a hospital authority, is needed to improve the efficiency, effectiveness, and economy of the community health services provided at the medical center. The board of supervisors has further determined that the creation of an independent hospital authority strictly and exclusively dedicated to the management, administration, and control of the medical center, in a manner consistent with the county’s obligations under Section 17000 of the Welfare and Institutions Code, is the best way to fulfill its commitment to the medically indigent, special needs, and general populations of Alameda County. To accomplish this, it is necessary that the board of supervisors be given authority to create a hospital authority. Because there is no general law under which this authority could be formed, the adoption of a special act and the formation of a special authority is required.

(2) The following definitions shall apply for purposes of this section:

(A) “The county” means the County of Alameda.

(B) “Governing board” means the governing body of the hospital authority.

(C) “Hospital authority” means the separate public agency established by the Board of Supervisors of Alameda County to manage, administer, and control the Alameda Health System.

(D) “Medical center” means the Alameda Health System, which was formerly known as the Alameda County Medical Center.

(b) The board of supervisors of the county may, by ordinance, establish a hospital authority separate and apart from the county for the purpose of effecting a transfer of the management, administration, and control of the medical center in accordance with Section 14000.2 of the Welfare and Institutions Code. A hospital authority established pursuant to this chapter shall be strictly and exclusively dedicated to the management, administration, and control of the medical center within parameters set forth in this chapter, and in the ordinance, bylaws, and contracts adopted by the board of supervisors that shall not be in conflict with this chapter, Section 1442.5 of this code, or Section 17000 of the Welfare and Institutions Code.

(c) A hospital authority established pursuant to this chapter shall be governed by a board that is appointed, both initially and continually, by the Board of Supervisors of the County of Alameda. This hospital authority governing board shall reflect both the expertise necessary to maximize the quality and scope of care at the medical center in a fiscally responsible manner and the diverse interest that the medical center serves. The enabling ordinance shall specify the membership of the hospital authority governing board, the qualifications for individual members, the manner of appointment, selection, or removal of governing board members, their terms of office, and all other matters that the board of supervisors deems necessary or convenient for the conduct of the hospital authority’s activities.

(d) The mission of the hospital authority shall be the management, administration, and other control, as determined by the board of supervisors, of the group of public hospitals, clinics, and programs that comprise the medical center, in a manner that ensures appropriate, quality, and cost-effective medical care as required of counties by Section 17000 of the Welfare and Institutions Code, and, to the extent feasible, other populations, including special populations in the County of Alameda.

(e) The board of supervisors shall adopt bylaws for the medical center that set forth those matters related to the operation of the medical center by the hospital authority that the board of supervisors deems necessary and appropriate. The bylaws shall become operative upon approval by a majority vote of the board of supervisors. Any changes or amendments to the bylaws shall be by majority vote of the board of supervisors.

(f) The hospital authority created and appointed pursuant to this section is a duly constituted governing body within the meaning of Section 1250 and Section 70035 of Title 22 of the California Code of Regulations as currently written or subsequently amended.

(g) Unless otherwise provided by the board of supervisors by way of resolution, the hospital authority is empowered, or the board of supervisors is empowered on behalf of the hospital authority, to apply as a public agency for one or more licenses for the provision of health care pursuant to statutes and regulations governing licensing as currently written or subsequently amended.

(h) In the event of a change of license ownership, the governing body of the hospital authority shall comply with the obligations of governing bodies of general acute care hospitals generally as set forth in Section 70701 of Title 22 of the California Code of Regulations, as currently written or subsequently amended, as well as the terms and conditions of the license. The hospital authority shall be the responsible party with respect to compliance with these obligations, terms, and conditions.

(i) (1) Any transfer by the county to the hospital authority of the administration, management, and control of the medical center, whether or not the transfer includes the surrendering by the county of the existing general acute care hospital license and corresponding application for a change of ownership of the license, shall not affect the eligibility of the county, or in the case of a change of license ownership, the hospital authority, to do any of the following:

(A) Participate in, and receive allocations pursuant to, the California Healthcare for the Indigents Program (CHIP).

(B) Receive supplemental reimbursements from the Emergency Services and Supplemental Payments Fund created pursuant to Section 14085.6 of the Welfare and Institutions Code.

(C) Receive appropriations from the Medi-Cal Inpatient Payment Adjustment Fund without relieving the county of its obligation to make intergovernmental transfer payments related to the Medi-Cal Inpatient Payment Adjustment Fund pursuant to Section 14163 of the Welfare and Institutions Code.

(D) Receive Medi-Cal capital supplements pursuant to Section 14085.5 of the Welfare and Institutions Code.

(E) Receive any other funds that would otherwise be available to a county hospital.

(2) Any transfer described in paragraph (1) shall not otherwise disqualify the county, or in the case of a change in license ownership, the hospital authority, from participating in any of the following:

(A) Other funding sources either specific to county hospitals or county ambulatory care clinics or for which there are special provisions specific to county hospitals or to county ambulatory care clinics.

(B) Funding programs in which the county, on behalf of the medical center and the Alameda County Health Care Services Agency, had participated prior to the creation of the hospital authority, or would otherwise be qualified to participate in had the hospital authority not been created, and administration, management, and control not been transferred by the county to the hospital authority, pursuant to this chapter.

(j) A hospital authority created pursuant to this chapter shall be a legal entity separate and apart from the county and shall file the statement required by Section 53051 of the Government Code. The hospital authority shall be a government entity separate and apart from the county, and shall not be considered to be an agency, division, or department of the county. The hospital authority shall not be governed by, nor be subject to, the charter of the county and shall not be subject to policies or operational rules of the county, including, but not limited to, those relating to personnel and procurement.

(k) (1) Any contract executed by and between the county and the hospital authority shall provide that liabilities or obligations of the hospital authority with respect to its activities pursuant to the contract shall be the liabilities or obligations of the hospital authority, and shall not become the liabilities or obligations of the county.

(2) Any liabilities or obligations of the hospital authority with respect to the liquidation or disposition of the hospital authority’s assets upon termination of the hospital authority shall not become the liabilities or obligations of the county.

(3) Any obligation of the hospital authority, statutory, contractual, or otherwise, shall be the obligation solely of the hospital authority and shall not be the obligation of the county or the state.

(l) (1) Notwithstanding any other provision of this section, any transfer of the administration, management, or assets of the medical center, whether or not accompanied by a change in licensing, shall not relieve the county of the ultimate responsibility for indigent care pursuant to Section 17000 of the Welfare and Institutions Code or any obligation pursuant to Section 1442.5 of this code.

(2) Any contract executed by and between the county and the hospital authority shall provide for the indemnification of the county by the hospital authority for liabilities as specifically set forth in the contract, except that the contract shall include a provision that the county shall remain liable for its own negligent acts.

(3) Indemnification by the hospital authority shall not be construed as divesting the county from its ultimate responsibility for compliance with Section 17000 of the Welfare and Institutions Code.

(m) Notwithstanding the provisions of this section relating to the obligations and liabilities of the hospital authority, a transfer of control or ownership of the medical center shall confer onto the hospital authority all the rights and duties set forth in state law with respect to hospitals owned or operated by a county.

(n) (1) A transfer of the maintenance, operation, and management or ownership of the medical center to the hospital authority shall comply with the provisions of Section 14000.2 of the Welfare and Institutions Code.

(2) A transfer of maintenance, operation, and management or ownership to the hospital authority may be made with or without the payment of a purchase price by the hospital authority and otherwise upon the terms and conditions that the parties may mutually agree, which terms and conditions shall include those found necessary by the board of supervisors to ensure that the transfer will constitute an ongoing material benefit to the county and its residents.

(3) A transfer of the maintenance, operation, and management to the hospital authority shall not be construed as empowering the hospital authority to transfer any ownership interest of the county in the medical center except as otherwise approved by the board of supervisors.

(o) The board of supervisors shall retain control over the use of the medical center physical plant and facilities except as otherwise specifically provided for in lawful agreements entered into by the board of supervisors. Any lease agreement or other agreement between the county and the hospital authority shall provide that county premises shall not be sublet without the approval of the board of supervisors.

(p) The statutory authority of a board of supervisors to prescribe rules that authorize a county hospital to integrate its services with those of other hospitals into a system of community service that offers free choice of hospitals to those requiring hospital care, as set forth in Section 14000.2 of the Welfare and Institutions Code, shall apply to the hospital authority upon a transfer of maintenance, operation, and management or ownership of the medical center by the county to the hospital authority.

(q) The hospital authority shall have the power to acquire and possess real or personal property and may dispose of real or personal property other than that owned by the county, as may be necessary for the performance of its functions. The hospital authority shall have the power to sue or be sued, to employ personnel, and to contract for services required to meet its obligations. Before January 1, 2024, the hospital authority shall not enter into a contract with any other person or entity, including, but not limited to, a subsidiary or other entity established by the authority, to replace services being provided by physicians and surgeons who are employed by the hospital authority and in a recognized collective bargaining unit as of March 31, 2013, with services provided by that other person or entity without clear and convincing evidence that the needed medical care can only be delivered cost effectively by that other person or entity. Prior to entering into a contract for any of those services, the authority shall negotiate with the representative of the recognized collective bargaining unit of its physician and surgeon employees over the decision to privatize and, if unable to resolve any dispute through negotiations, shall submit the matter to final binding arbitration.

(r) Any agreement between the county and the hospital authority shall provide that all existing services provided by the medical center shall continue to be provided to the county through the medical center subject to the policy of the county and consistent with the county’s obligations under Section 17000 of the Welfare and Institutions Code.

(s) A hospital authority to which the maintenance, operation, and management or ownership of the medical center is transferred shall be a “district” within the meaning set forth in the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code). Employees of a hospital authority are eligible to participate in the County Employees Retirement System to the extent permitted by law, except as described in Section 101851.

(t) Members of the governing board of the hospital authority shall not be vicariously liable for injuries caused by the act or omission of the hospital authority to the extent that protection applies to members of governing boards of local public entities generally under Section 820.9 of the Government Code.

(u) The hospital authority shall be a public agency subject to the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code).

(v) Any transfer of functions from county employee classifications to a hospital authority established pursuant to this section shall result in the recognition by the hospital authority of the employee organization that represented the classifications performing those functions at the time of the transfer.

(w) (1) In exercising its powers to employ personnel, as set forth in subdivision (p), the hospital authority shall implement, and the board of supervisors shall adopt, a personnel transition plan. The personnel transition plan shall require all of the following:

(A) Ongoing communications to employees and recognized employee organizations regarding the impact of the transition on existing medical center employees and employee classifications.

(B) Meeting and conferring on all of the following issues:

(i) The timeframe for which the transfer of personnel shall occur. The timeframe shall be subject to modification by the board of supervisors as appropriate, but in no event shall it exceed one year from the effective date of transfer of governance from the board of supervisors to the hospital authority.

(ii) A specified period of time during which employees of the county impacted by the transfer of governance may elect to be appointed to vacant positions with the Alameda County Health Care Services Agency for which they have tenure.

(iii) A specified period of time during which employees of the county impacted by the transfer of governance may elect to be considered for reinstatement into positions with the county for which they are qualified and eligible.

(iv) Compensation for vacation leave and compensatory leave accrued while employed with the county in a manner that grants affected employees the option of either transferring balances or receiving compensation to the degree permitted employees laid off from service with the county.

(v) A transfer of sick leave accrued while employed with the county to hospital authority employment.

(vi) The recognition by the hospital authority of service with the county in determining the rate at which vacation accrues.

(vii) The possible preservation of seniority, pensions, health benefits, and other applicable accrued benefits of employees of the county impacted by the transfer of governance.

(2) Nothing in this subdivision shall be construed as prohibiting the hospital authority from determining the number of employees, the number of full-time equivalent positions, the job descriptions, and the nature and extent of classified employment positions.

(3) Employees of the hospital authority are public employees for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code relating to claims and actions against public entities and public employees.

(x) Any hospital authority created pursuant to this section shall be bound by the terms of the memorandum of understanding executed by and between the county and health care and management employee organizations that is in effect as of the date this legislation becomes operative in the county. Upon the expiration of the memorandum of understanding, the hospital authority shall have sole authority to negotiate subsequent memorandums of understanding with appropriate employee organizations. Subsequent memorandums of understanding shall be approved by the hospital authority.

(y) The hospital authority created pursuant to this section may borrow from the county and the county may lend the hospital authority funds or issue revenue anticipation notes to obtain those funds necessary to operate the medical center and otherwise provide medical services.

(z) The hospital authority shall be subject to state and federal taxation laws that are applicable to counties generally.

(aa) The hospital authority, the county, or both, may engage in marketing, advertising, and promotion of the medical and health care services made available to the community at the medical center.

(ab) The hospital authority shall not be a “person” subject to suit under the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code).

(ac) Notwithstanding Article 4.7 (commencing with Section 1125) of Chapter 1 of Division 4 of Title 1 of the Government Code related to incompatible activities, a member of the hospital authority administrative staff shall not be considered to be engaged in activities inconsistent and incompatible with his or her duties as a result of employment or affiliation with the county.

(ad) (1) The hospital authority may use a computerized management information system in connection with the administration of the medical center.

(2) Information maintained in the management information system or in other filing and records maintenance systems that is confidential and protected by law shall not be disclosed except as provided by law.

(3) The records of the hospital authority, whether paper records, records maintained in the management information system, or records in any other form, that relate to trade secrets or to payment rates or the determination thereof, or which relate to contract negotiations with providers of health care, shall not be subject to disclosure pursuant to the California Public Records Act (Chapter 5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The transmission of the records, or the information contained therein in an alternative form, to the board of supervisors shall not constitute a waiver of exemption from disclosure, and the records and information once transmitted shall be subject to this same exemption. The information, if compelled pursuant to an order of a court of competent jurisdiction or administrative body in a manner permitted by law, shall be limited to in-camera review, which, at the discretion of the court, may include the parties to the proceeding, and shall not be made a part of the court file unless sealed.

(ae) (1) Notwithstanding any other law, the governing board may order that a meeting held solely for the purpose of discussion or taking action on hospital authority trade secrets, as defined in subdivision (d) of Section 3426.1 of the Civil Code, shall be held in closed session. The requirements of making a public report of actions taken in closed session and the vote or abstention of every member present may be limited to a brief general description devoid of the information constituting the trade secret.

(2) The governing board may delete the portion or portions containing trade secrets from any documents that were finally approved in the closed session that are provided to persons who have made the timely or standing request.

(3) Nothing in this section shall be construed as preventing the governing board from meeting in closed session as otherwise provided by law.

(af) Open sessions of the hospital authority shall constitute official proceedings authorized by law within the meaning of Section 47 of the Civil Code. The privileges set forth in that section with respect to official proceedings shall apply to open sessions of the hospital authority.

(ag) The hospital authority shall be a public agency for purposes of eligibility with respect to grants and other funding and loan guarantee programs. Contributions to the hospital authority shall be tax deductible to the extent permitted by state and federal law. Nonproprietary income of the hospital authority shall be exempt from state income taxation.

(ah) Contracts by and between the hospital authority and the state and contracts by and between the hospital authority and providers of health care, goods, or services may be let on a nonbid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(ai) (1) Provisions of the Evidence Code, the Government Code, including the Public Records Act (Chapter 5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), the Civil Code, the Business and Professions Code, and other applicable law pertaining to the confidentiality of peer review activities of peer review bodies shall apply to the peer review activities of the hospital authority. Peer review proceedings shall constitute an official proceeding authorized by law within the meaning of Section 47 of the Civil Code and those privileges set forth in that section with respect to official proceedings shall apply to peer review proceedings of the hospital authority. If the hospital authority is required by law or contractual obligation to submit to the state or federal government peer review information or information relevant to the credentialing of a participating provider, that submission shall not constitute a waiver of confidentiality. The laws pertaining to the confidentiality of peer review activities shall be together construed as extending, to the extent permitted by law, the maximum degree of protection of confidentiality.

(2) Notwithstanding any other law, Section 1461 shall apply to hearings on the reports of hospital medical audit or quality assurance committees.

(aj) The hospital authority shall carry general liability insurance to the extent sufficient to cover its activities.

(ak) In the event the board of supervisors determines that the hospital authority should no longer function for the purposes as set forth in this chapter, the board of supervisors may, by ordinance, terminate the activities of the hospital authority and expire the hospital authority as an entity.

(al) A hospital authority which is created pursuant to this section but which does not obtain the administration, management, and control of the medical center or which has those duties and responsibilities revoked by the board of supervisors shall not be empowered with the powers enumerated in this section.

(am) (1) The county shall establish baseline data reporting requirements for the medical center consistent with the Medically Indigent Health Care Reporting System (MICRS) program established pursuant to Section 16910 of the Welfare and Institutions Code and shall collect that data for at least one year prior to the final transfer of the medical center to the hospital authority established pursuant to this chapter. The baseline data shall include, but not be limited to, all of the following:

(A) Inpatient days by facility by quarter.

(B) Outpatient visits by facility by quarter.

(C) Emergency room visits by facility by quarter.

(D) Number of unduplicated users receiving services within the medical center.

(2) Upon transfer of the medical center, the county shall establish baseline data reporting requirements for each of the medical center inpatient facilities consistent with data reporting requirements of the Office of Statewide Health Planning and Development, including, but not limited to, monthly average daily census by facility for all of the following:

(A) Acute care, excluding newborns.

(B) Newborns.

(C) Skilled nursing facility, in a distinct part.

(3) From the date of transfer of the medical center to the hospital authority, the hospital authority shall provide the county with quarterly reports specified in paragraphs (1) and (2) and any other data required by the county. The county, in consultation with health care consumer groups, shall develop other data requirements that shall include, at a minimum, reasonable measurements of the changes in medical care for the indigent population of Alameda County that result from the transfer of the administration, management, and control of the medical center from the county to the hospital authority.

(an) A hospital authority established pursuant to this section shall comply with the requirements of Sections 53260 and 53261 of the Government Code.

(ao) This section shall become operative January 1, 2015.

(Amended (as amended by Stats. 2014, Ch. 46, Sec. 3) by Stats. 2014, Ch. 585, Sec. 2. Effective September 26, 2014. Amended version operative January 1, 2015, by its own provisions.)



101851

On or after the effective date of the act adding this section, the eligibility of an employee of the hospital authority described in this section to participate in the Alameda County Employees’ Retirement Association, as prescribed in subdivision (s) of Section 101850, is limited as follows:

(a) (1)   A person who has the following characteristics shall not become a member of the Alameda County Employees’ Retirement Association upon entering the employ of the hospital authority or during a subsequent period of employment with the hospital authority and shall instead be subject to paragraph (2):

(A) The person is an employee of a facility on the date that the facility is acquired by, or merged into, the hospital authority or the person later becomes an employee of that facility after its acquisition or merger.

(B) The person is not a member of the Alameda County Employees’ Retirement Association on the date that the facility is acquired by, or merged into, the hospital authority or when the person later becomes an employee of that facility.

(C) The person is not subject to a memorandum of understanding between the facility or hospital authority and a recognized union or bargaining agent.

(2) A person described by this subdivision shall become a participant in one or more retirement plans sponsored by the hospital authority that were adopted by the hospital authority on November 27, 2012, or as subsequently amended.

(b) (1)   A person who has the following characteristics may become a member of the Alameda County Employees’ Retirement Association, subject to paragraph (2), upon entering the employ of the hospital authority or during a subsequent period of employment with the hospital authority:

(A) The person is an employee of a facility on the date that the facility is acquired by, or merged into, the hospital authority or the person later becomes an employee of that facility after its acquisition or merger.

(B) The person is not a member of the Alameda County Employees’ Retirement Association on the date that the facility is acquired by, or merged into, the hospital authority or when the person later becomes an employee of that facility.

(C) The person is subject to a memorandum of understanding between the facility or hospital authority and a recognized union or bargaining agent.

(2) The retirement benefits of a person described in this subdivision shall be governed by the applicable memorandum of understanding, which may provide for the person’s membership in the Alameda County Employees’ Retirement Association or prohibit that membership and instead provide either of the following:

(A) That the person shall become a participant in one or more retirement plans sponsored by the hospital authority that were adopted by the hospital authority on November 27, 2012, or as subsequently amended.

(B) That the hospital authority contribute on behalf of the person to a pension trust sponsored by a third party pursuant to which the hospital authority qualifies as a participating employer.

(c) (1)   Upon adoption of a resolution by the hospital authority making this subdivision applicable, a person who has the following characteristics shall not become a member of the Alameda County Employees’ Retirement Association upon entering the employ of the hospital authority and shall instead be subject to paragraph (2):

(A) The person is hired by the hospital authority on or after the effective date of this section and on or after the effective date of the resolution.

(B) The person is not a member of the Alameda County Employees’ Retirement Association on the date of hire.

(C) The person is not subject to a memorandum of understanding between the hospital authority and a recognized union or bargaining agent.

(2) A person described by this subdivision shall become a participant in one or more retirement plans sponsored by the hospital authority that were adopted by the hospital authority on November 27, 2012, or as subsequently amended.

(d) A person who is employed by the hospital authority on or before the effective date of this section who is not qualified for membership in the Alameda County Employees’ Retirement Association at that time shall not become qualified for membership as a result of subsequent employment with the hospital authority on or after the effective date of this section. A person described in this subdivision shall be eligible to become a participant in one or more retirement plans sponsored by the hospital authority that were adopted by the hospital authority on November 27, 2012, or as subsequently amended.

(Added by Stats. 2013, Ch. 311, Sec. 4. Effective September 13, 2013.)






CHAPTER 5.5 - Kern County Hospital Authority Act

ARTICLE 1 - General Provisions

101852

(a) This chapter shall be known and may be cited as the Kern County Hospital Authority Act.

(b) The Legislature finds and declares all of the following:

(1) Kern Medical Center, an acute care hospital currently operated as a constituent department of the County of Kern, is a designated public hospital, as defined in subdivision (d) of Section 14166.1 of the Welfare and Institutions Code, and a critical component of the state’s health care safety net.

(2) Counties are authorized under current law to integrate their county hospital services with those of other hospitals into a system of community service that offers free choice of hospitals to those requiring hospital care, with the objective of eliminating discrimination or segregation based on economic disability, so that the county hospital and other hospitals in the community share in providing services to paying patients and to those who qualify for care in public medical care programs. However, in a new era of health care delivery, it is necessary to pursue approaches that transition beyond acute care-centric orientations.

(3) The ongoing evolution of the health care environment requires public entities providing or arranging health care services to pursue innovative health care delivery models that proactively improve the quality of patient care services and patient experience, efficiently and effectively increase access to needed health care services across the care continuum, provide services in a patient-centered manner, and moderate the rate of growth of health care expenditures.

(4) The board of supervisors of the County of Kern has determined that providing access to affordable, high-quality health care services, and ensuring the full engagement and viability of the health care safety net in the county are essential for improving the health status of the people of the County of Kern. To further this imperative, it is necessary that the Kern Medical Center, while continuing as a designated public hospital and maintaining its mission, is provided with an organizational and operational structure that facilitates and improves its ability to function with flexibility, responsiveness, and innovation to promote a patient-centric system of care delivery featuring community-based care. This can best be accomplished by allowing the operation of the Kern Medical Center, along with other health-related resources, under a new hospital authority that is able to pursue efforts towards a delivery system that embraces population health management strategies, is effectively positioned for health plan-provider alignment, and maximizes opportunities for employees and enhancement of staff morale.

(5) This chapter is necessary to allow the formation of a public hospital authority for the purposes described above.

(Added by Stats. 2014, Ch. 613, Sec. 3. Effective January 1, 2015.)



101852.1

For purposes of this chapter, the following definitions shall apply:

(a) “Authority” means the Kern Hospital System Authority established pursuant to this chapter.

(b) “Board of supervisors” means the board of supervisors of the County of Kern.

(c) “Board of governors” means the governing body of the authority.

(d) “County” means the County of Kern.

(e) “Enabling ordinance” means the county ordinance enacted by the board of supervisors pursuant to this chapter to establish the authority, as it may be amended from time to time.

(f) “Medical center” means the assets and liabilities comprising the Kern Medical Center, including, without limitation, a licensed acute care hospital and related public health care programs, facilities, care organizations, physician practice plans and delivery systems, which may be hospital-based or nonhospital-based, as specified by the board of supervisors or the authority now or in the future, as the case may be, depending on which entity controls the medical center.

(Added by Stats. 2014, Ch. 613, Sec. 3. Effective January 1, 2015.)






ARTICLE 2 - Establishment of the Kern County Hospital Authority

101853

(a) Pursuant to this chapter, the board of supervisors may establish by ordinance the Kern County Hospital Authority, which shall be a public agency that is a local unit of government separate and apart from the county and any other public entity for all purposes. The authority established pursuant to this chapter shall file the statement required by Section 53051 of the Government Code, and is a public entity for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(b) The purpose of the authority shall be to do all of the following:

(1) Provide management, administration, and other controls consistent with this chapter as needed to operate the medical center and maintain its status as a designated public hospital, as defined in subdivision (d) of Section 14166.1 of the Welfare and Institutions Code, and for the operation of additional programs, clinics and other facilities, care organizations, health care service and physician practice plans, and delivery systems that may be affiliated or consolidated with the medical center, to ensure the viability of the health care safety net in the county in a manner consistent with the county’s requirements under Section 17000 of the Welfare and Institutions Code.

(2) Provide management, administration, and other controls consistent with this chapter to negotiate and enter into contracts to provide or arrange, or provide directly, on a fee-for-service, capitated, or other basis, health care services to individuals including, but not limited to, those covered under Subchapters XVIII (commencing with Section 1395), XIX (commencing with Section 1396), and XXI (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code, those entitled to coverage under private group coverage, private individual coverage, including without limitation, coverage through Covered California, other publicly supported programs, those employed by public agencies or private businesses, and uninsured or indigent individuals.

(c) Subject to the requirements of this chapter, the authority shall have and be charged with authority for the management, administration, and control of the medical center and other health-related resources. The State Department of Health Care Services shall take all necessary steps to ensure all of the following:

(1) The authority is permitted to operate the medical center.

(2) The medical center continues its status as a designated public hospital to at least the same extent as it would be designated in the absence of its transfer to the authority pursuant to this chapter.

(3) The authority may participate as a contributing public agency for all of the purposes specified in Section 433.51 of Title 42 of the Code of Federal Regulations, to the extent permitted by federal law.

(d) The board of supervisors, in the enabling ordinance, shall establish the terms and conditions of the transfer to the authority from the county, including, but not limited to, all of the following:

(1) Any transfer of real and personal property, assets, and liabilities, including, but not limited to, liabilities of the medical center determined and assigned by the county for county funds previously advanced, but not repaid or otherwise recovered, to fund the operations of the medical center.

(2) Transfer of employees, including any necessary personnel transition plan, as specified in Section 101853.1, allocation of credit for funded pension assets and responsibility for any unfunded pension liabilities under the Kern County Employees’ Retirement Association or other retirement plans, and funding of the accrued benefits of employees of the authority in the event of withdrawal from the plan or dissolution of the authority. Any allocation of credit for funded pension assets and responsibility for any unfunded pension liabilities with respect to the Kern County Employees’ Retirement Association must be approved by its governing board of retirement after consideration of legal and actuarial analysis, and no such allocation may be made that would jeopardize the qualified status of the Kern County Employees’ Retirement Association under the federal Internal Revenue Code.

(3) Maintenance, operation, and management or ownership of the medical center.

(4) Transfer of licenses.

(5) Any other matters as the board of supervisors deems necessary, appropriate, or convenient for the conduct of the authority’s activities.

(e) (1) Notwithstanding any other law, a transfer of maintenance, operation, and management or ownership or lease of the medical center to the authority may be made, with or without the payment of a purchase price by the authority, and otherwise upon the terms and conditions as found necessary by the board of supervisors and specified in the enabling ordinance to ensure that the transfer will constitute an ongoing material benefit to the county and its residents.

(2) A transfer of the maintenance, operation, and management, or ownership or lease of the medical center to the authority shall not be construed as empowering the authority to transfer any ownership interest of the county in any portion of the medical center except as otherwise approved by the board of supervisors.

(3) The authority shall not transfer the maintenance, operation, and management or ownership or lease of the medical center to any other person or entity without the prior written approval of the board of supervisors. This paragraph shall not prevent the county, by ordinance, from allowing the disposal of obsolete or surplus equipment, supplies, or furnishings of the medical center by the authority.

(4) With respect to the maintenance, operation, and management or ownership or lease of the medical center, the authority shall conform to both of the following requirements:

(A) Comply with any applicable requirements of Section 14000.2 of the Welfare and Institutions Code.

(B) Comply with any applicable requirements of Section 1442.5.

(5) The board of supervisors may retain control of the medical center physical plant and facilities, as specifically provided for in the enabling ordinance or other lawful agreements entered into by the board of supervisors. Any lease agreement between the county and the authority shall provide that county premises shall not be sublet without the approval of the board of supervisors.

(6) Notwithstanding any other provision of this chapter, and whether or not accompanied by a change in licensing, the authority’s responsibility for the maintenance, operation, and management of the medical center, or any ownership or leasehold interest of the authority in the medical center, does not relieve the county of the ultimate responsibility for indigent care pursuant to Section 17000 of the Welfare and Institutions Code.

(7) For purposes of Article 12 (commencing with Section 17612.1) of Chapter 6 of Part 5 of Division 9 of the Welfare and Institutions Code, and the definition set forth in subdivision (f) of Section 17612.2 of the Welfare and Institutions Code, the medical center, excluding components that provide predominately public health services, and the county are affiliated governmental entities.

(f) The board of supervisors may contract with the authority for the provision of indigent care services on behalf of the county. The contract shall specify that county policies, as may be modified from time to time and consistent with the county’s obligations under Section 17000 of the Welfare and Institutions Code, shall be applicable. Notwithstanding any other provision of this chapter, the authority shall not undertake any of the county’s obligations under Section 17000 of the Welfare and Institutions Code, nor shall the authority have an entitlement to receive any revenue for the discharge of the county’s obligations, without a written agreement with the county. Any contract executed by and between the county and the authority shall provide for the indemnification of the county by the authority for liabilities as specifically set forth in the contract, except that the contract shall include a provision that the county shall remain liable for its own negligent acts. Indemnification by the authority shall not divest the county from its ultimate responsibility for compliance with Section 17000 of the Welfare and Institutions Code.

(g) Unless otherwise agreed to by the authority and the board of supervisors, an obligation of the authority, statutory, contractual, or otherwise, shall be the obligation solely of the authority and shall not be the obligation of the county or any other entity, and any contract executed by and between the county and the authority, or any other entity and the authority, shall contain a provision that liabilities or obligations of the authority with respect to its activities pursuant to the contract shall be the liabilities or obligations of the authority and shall not be or become the liabilities or obligations of the county or the other entity, respectively. An obligation of the authority, statutory, contractual, or otherwise, shall not be the obligation of the state.

(h) The authority shall not be a “person” subject to suit under the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code).

(i)  The authority is not subject to the jurisdiction of a local agency formation commission pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code), or any successor statute.

(j) The authority is a “district” within the meaning set forth in the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code). Employees of the authority are eligible to become members or maintain membership, as applicable, in the Kern County Employees’ Retirement Association, to the extent described in subdivision (g) of Section 101853.1.

(k) Any determination with respect to the manner in which the authority qualifies as a governmental plan sponsor under Section 414(d) of the Internal Revenue Code shall be limited to relevant employee benefits purposes of that code only, and shall not change or otherwise modify the authority’s status as a public agency that is a unit of local government for other purposes specified in this chapter.

(Added by Stats. 2014, Ch. 613, Sec. 3. Effective January 1, 2015.)



101853.1

(a) In exercising its powers to employ personnel, the authority shall implement, and the board of supervisors shall adopt, a personnel transition plan. The personnel transition plan shall require all of the following:

(1) Ongoing communication to employees and recognized employee organizations regarding the impact of the transition on existing medical center, county, and other health care facility employees and employee classifications.

(2) Meeting and conferring with representatives of affected bargaining unit employees on both of the following issues:

(A) A timeframe for which the transfer of personnel shall occur.

(B) Specified periods of time during which county or medical center employees affected by the establishment of the authority may elect to be considered for appointment and exercise reinstatement rights, if applicable, to funded, equivalent, vacant county positions for which they are qualified and eligible. An employee who first elects to remain with the county may subsequently seek reinstatement with the authority within 30 days of the election to remain with the county and shall be subject to the requirements of this article.

(3) Acknowledgment that the authority, to the extent permitted by federal and state law, shall be bound by the terms of the memoranda of understanding executed between the county and its exclusive employee representatives that are in effect on the date the county adopts the enabling ordinance pursuant to this chapter. Subsequent memoranda of understanding with exclusive employee representatives shall be subject to approval only by the board of governors.

(4) Communication to the Board of Retirement of the Kern County Employees’ Retirement Association or other retirement plan of any personnel transition plan, memoranda of understanding, or other arrangements that are related to the participation of the authority’s employees or the addition of new employees in the retirement plan.

(b) Implementation of this chapter shall not be a cause for the modification of the medical center or county employment benefits. Upon the execution of the enabling ordinance, employees of the medical center or county on the date of execution, who become authority employees, shall retain their existing or equivalent classifications and job descriptions upon transfer to the authority, comparable pension benefits (if permissible pursuant to relevant plan terms), and their existing salaries and other benefits that include, but are not limited to, accrued and unused vacation, sick leave, personal leave, health care, retiree health benefits, and deferred compensation plans. The transfer of an employee from the medical center or county shall not constitute a termination of employment for purposes of Section 227.3 of the Labor Code, or employee benefit plans and arrangements maintained by the medical center or county, except as otherwise provided in the enabling ordinance or personnel transition plan, nor shall it be counted as a break in uninterrupted employment for purposes of Section 31641 of the Government Code with respect to the Kern County Employees’ Retirement Association, or state service for purposes of the Public Employees’ Retirement System (Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code).

(c) Subject to applicable state law, the authority shall recognize the exclusive employee representatives of those authority employees who are transferred from the county or medical center to the authority pursuant to this chapter.

(d) In order to stabilize labor and employment relations and provide continuity of care and services to the people of the county, and notwithstanding any other law, the authority shall do all of the following for a period of 24 months after the effective date of the transfer of the medical center to the authority:

(1) Continue to recognize each exclusive employee representative of each bargaining unit.

(2) Continue to provide the same level of employee benefits to authority employees, whether the obligation to provide those benefits arise out of a memorandum of understanding, or other agreements or law.

(3) Extend and continue to be bound by any existing memoranda of understanding covering the terms and conditions of employment for employees of the authority, including the level of wages and benefits, and any county rules, ordinances, or policies specifically identified and incorporated by reference in a memoranda of understanding for 24 months or through the term of the memorandum of understanding, whichever shall be the longer, unless modified by mutual agreement with each of the exclusive employee representatives. The authority shall continue to provide those pension benefits specified in any memoranda of agreement as long as doing so does not conflict with any Kern County Employee Retirement Association plan provisions, or federal or state law including the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code and the federal Internal Revenue Code).

(4) Meet and confer with the exclusive employee representatives to develop processes and procedures to address employee disciplinary action taken against permanent employees. If the authority terminates, suspends, demotes, or reduces the pay of a permanent employee for disciplinary reasons, those actions shall only be for cause consistent with state law, and an employee shall be afforded applicable due process protections granted to public employees under state law. Permanent employees laid off by the authority within six months of the date the ordinance is adopted shall remain on the county reemployment list for two years. Inclusion on the county reemployment list is not a guarantee of reemployment. For the purposes of this paragraph, the term “permanent employees” excludes probationary employees, temporary employees, seasonal employees, provisional employees, extra help employees, and per diem employees.

(5) To the extent layoffs occur, and provided that all other previously agreed upon factors are equal, ensure that seniority shall prevail. The authority shall meet and confer with the exclusive employee representatives to address layoff procedures and the manner in which, and the extent to which, seniority shall be measured for employees who transfer from the medical center or county.

(e) Permanent employees of the medical center or county on the effective date of the transfer of the medical center to the authority, shall be deemed qualified for employment in equivalent positions at the authority, and no other qualifications shall be required except as otherwise required by state or federal law. Probationary employees on the effective date of the transfer, as set forth in this paragraph, shall retain their probationary status and rights and shall not be required to serve a new probationary or extend their probationary period by reason of the transfer. To the extent possible, employees who transfer to equivalent positions at the authority shall retain their existing classifications and job descriptions, but if there is a dispute over this issue, the authority agrees to meet and confer with the exclusive employee representatives of the transferred employees.

(f) Employees who transfer from the medical center or county to the authority shall retain the seniority they earned at the medical center or county and any benefits or privileges based on the seniority.

(g) Notwithstanding any other law, employees of the authority may participate in the Kern County Employees’ Retirement Association, operated pursuant to the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code) as set forth below. However, the authority and employees of the authority, or certain designated parts thereof, shall not participate in the Kern County Employees’ Retirement Association if the board of retirement, in its sole discretion, determines that their participation could jeopardize the Kern County Employees’ Retirement Association’s tax-qualified or governmental plan status under federal law, or if a contract or related contract amendment proposed by the authority contains any benefit provisions that are not specifically authorized by Chapters 3 (commencing with Section 31450) and 3.9 (commencing with Section 31899) of Part 3 of Division 4 of Title 3 of the Government Code or Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1 of the Government Code, and that the board determines would adversely affect the administration of the system. There shall not be any individual employee elections regarding participation in the Kern County Employees’ Retirement Association or other retirement plans except to the extent such retirement plans provide for elective employee salary deferral contributions in accordance with federal Internal Revenue Code rules.

(1) Employees transferred from the county or medical center to the authority who are subject to a memorandum of understanding between the authority and an exclusive employee representative, as described in paragraphs (2) and (3) of subdivision (d), and who were members of the Kern County Employees’ Retirement Association at the time of their transfer of employment, shall continue to be a member of the Kern County Employees’ Retirement Association, retaining service credit earned to the date of transfer, to the extent provided for in the applicable memorandum of understanding.

(2) Employees transferred from the county or medical center to the authority who are subject to a memorandum of understanding between the authority and an exclusive employee representative, as described in paragraphs (2) and (3) of subdivision (d), and who were not members of the Kern County Employees’ Retirement Association at the time of their transfer of employment, shall subsequently become a member of the Kern County Employees’ Retirement Association only to the extent provided for in the applicable memorandum of understanding.

(3) Employees transferred from the county or medical center to the authority who are not subject to a memorandum of understanding between the authority and an exclusive employee representative, as described in paragraphs (2) and (3) of subdivision (d), and who were members of the Kern County Employees’ Retirement Association at the time of their transfer of employment, shall continue to be a member of the Kern County Employees’ Retirement Association, retaining service credit earned to the date of transfer, as provided in the enabling ordinance or the personnel transition plan.

(4) Employees transferred from the county or medical center to the authority who are not subject to a memorandum of understanding between the authority and an exclusive employee representative, as described in paragraphs (2) and (3) of subdivision (d), and who were not members of the Kern County Employees’ Retirement Association at the time of their transfer of employment, shall subsequently become a member of the Kern County Employees’ Retirement Association only to the extent provided in the enabling ordinance or the personnel transition plan.

(5) Employees hired by the authority on or after the effective date of the enabling ordinance shall become a member of the Kern County Employees’ Retirement Association only to the extent provided in the enabling ordinance or personnel transition plan described in subdivision (a), or, if subject to a memorandum of understanding between the authority and an exclusive employee representative as described in paragraphs (2) and (3) of subdivision (d), to the extent provided for in the applicable memorandum of understanding.

(6) Notwithstanding any other law, for purposes of California Public Employees’ Pension Reform Act of 2013 (Article 4 (commencing with Section 7522) of Chapter 21 of Division 7 of Title 1 of the Government Code), an individual who was employed by the county or the medical center when it was a constituent department of the county, and is a member of the Kern County Employees’ Retirement Association or the Public Employees’ Retirement System, as set forth in Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code, prior to January 1, 2013, and who transfers, directly or after a break in service of less than six months, to the authority, in which the individual continues to be a member of either the Kern County Employees’ Retirement Association or the Public Employees’ Retirement System, as applicable, shall not be deemed to be a new employee or a new member within the meaning of Section 7522.04 of the Government Code, and shall continue to be subject to the same defined benefit formula, as defined in Section 7522.04 of the Government Code, to which the member was subject immediately prior to the transfer.

(h) This chapter shall not prohibit the authority from contracting with the Public Employees’ Retirement System, in accordance with the requirements of Section 20508 and any other applicable provisions of Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code, for the purpose of providing employee participation in that system, or from establishing an alternative or supplemental retirement system or arrangement, including, but not limited to, deferred compensation arrangements, to the extent permitted by law and subject to any applicable agreement between the authority and the exclusive employee representatives, and as provided in the enabling ordinance or the personnel transition plan. Notwithstanding any other law, the authority and employees of the authority shall not participate in the Public Employees’ Retirement System if the Board of Administration of the Public Employees’ Retirement System, in its sole discretion, determines that their participation could jeopardize the Public Employees’ Retirement System’s tax-qualified or governmental plan status under federal law, or if a contract or related contract amendment proposed by the authority contains any benefit provisions that are not specifically authorized by Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code, and that the board determines would adversely affect the administration of the system.

(i) Provided that this is not inconsistent with anything in this chapter, this chapter does not prohibit the authority from determining the number of employees, the number of full-time equivalent positions, job descriptions, the nature and extent of classified employment positions, and salaries of employees.

(Added by Stats. 2014, Ch. 613, Sec. 3. Effective January 1, 2015.)






ARTICLE 3 - Board of Governors

101854

(a) The authority established pursuant to this chapter shall be governed by a board of governors that is appointed, both initially and continually, by the board of supervisors. The board of supervisors, in the enabling ordinance, shall specify the number of members and the composition of membership of the board of governors, the qualifications for individual members, the manner of appointment, selection, or removal of board of governors members, their terms of office, and all other matters that the board of supervisors deems necessary or convenient for the conduct of the board of governors. Notwithstanding any other law, at the board of supervisors’ discretion and as specified in the enabling ordinance, the board of governors may consist entirely of members of the board of supervisors or may include any number of the members of the board of supervisors or county officers or employees appointed to represent the interest of the county.

(b) The board of supervisors, either during or after the formation of the authority, may modify the number, length of terms, qualifications, method of appointment, and provisions for all other matters pertaining to the board of governors by subsequent ordinance.

(c) The board of supervisors shall adopt bylaws for the authority that, among other things, shall specify the officers of the board of governors, the time, place, and conduct of meetings, and other matters that the board of supervisors deems necessary or appropriate to conduct the authority’s activities. The bylaws shall be operative upon approval by a majority vote of the board of supervisors, but may be amended, from time to time, by a majority vote of the board of supervisors.

(d) Notwithstanding any other law, a member of the board of governors shall not be deemed to be interested in a contract entered into by the authority within the meaning of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code if either of the following apply:

(1) The contract is between the authority and the county or an agency of the county, and the member is also a member of the board of supervisors, or is a county officer or employee appointed to represent the interests of the county.

(2) All the following applies to the member:

(A) The member was appointed to represent the interests of physicians, health care practitioners, hospitals, pharmacies, or other health care organizations, or beneficiaries.

(B) The contract authorizes the member or the organization the member represents to provide services to beneficiaries under the authority’s programs.

(C) The contract contains substantially the same terms and conditions as contracts entered into with other individuals or organizations that the member was appointed to represent.

(D) The member does not influence or attempt to influence the hospital authority or another member of the authority to enter into the contract in which the member is interested.

(E) The member discloses the interest to the authority and abstains from voting on the contract.

(F) The board of governors notes the member’s disclosure and abstention in its official records and authorizes the contract in good faith by a vote of its membership sufficient for the purpose without counting the vote of the interested member.

(e) Members of the board of governors shall not be vicariously liable for injuries caused by the act or omission of the authority to the extent that protection applies to members of governing boards of local public entities generally under Section 820.9 of the Government Code.

(f) The board of governors created and appointed pursuant to this chapter is a duly constituted governing body as the term is used in Section 1250 and defined in Section 70035 of Title 22 of the California Code of Regulations.

(g) In the event of a change of license ownership, the board of governors shall comply with the obligations of governing bodies of general acute care hospitals generally as set forth in Section 70701 of Title 22 of the California Code of Regulations, as currently written or subsequently amended, as well as the terms and conditions of the license. The authority shall be the responsible party with respect to compliance with these obligations, terms, and conditions.

(Added by Stats. 2014, Ch. 613, Sec. 3. Effective January 1, 2015.)






ARTICLE 4 - Powers and Duties of the Authority

101855

(a) The authority, in addition to any other powers granted pursuant to this chapter, shall have the following powers:

(1) To have the duties, privileges, immunities, rights, liabilities, and limitations of a local unit of government within the state.

(2) To have perpetual existence, subject to Article 5 (commencing with Section 101856).

(3) To adopt, have, and use a seal, and to alter it at its pleasure.

(4) To sue and be sued in the name of the authority in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(5) To purchase, lease, trade, exchange, or otherwise acquire, maintain, hold, improve, mortgage, lease, sell, and dispose of real and personal property of any kind necessary or convenient to perform its functions and fully exercise its powers.

(6) To appoint and employ a chief executive officer and other officers and employees that may be necessary or appropriate, including legal counsel, to establish their compensation, provide for their health, retirement, and other employment benefits, and to define the power and duties of officers and employees.

(7) (A) To incur indebtedness and to borrow money and issue bonds evidencing the same, including the authority to issue, from time to time, notes and revenue bonds in principal amounts that the authority determines to be necessary to provide sufficient funds for achieving any of its purposes, including, but not limited to, assumption or refinancing of debt service for capital projects eligible for Medi-Cal supplemental payments pursuant to Section 14085.5 of the Welfare and Institutions Code, or any successor or modified Medi-Cal debt service reimbursement program, the payment of interest on notes and bonds of the authority, the establishment of reserves to secure those notes and bonds, and all other expenditures of the authority incident to and necessary or convenient to carry out its purposes and powers.

(B) Any notes, bonds, or other securities issued, and the income from them, including any profit from the sale thereof, shall at all times be free from taxation by the state or any agency, political subdivision, or instrumentality of the state.

(C) Notwithstanding the provisions of subparagraph (A), for any indebtedness, notes, bonds, or other securities that require voter approval pursuant to state law, the prior approval of the board of supervisors shall be required. Notwithstanding the required prior approval of the board of supervisors, any indebtedness incurred, or notes, bonds, or other securities issued pursuant to this subparagraph shall be the indebtedness, notes, bonds, or securities of the authority and not of the county, and the credit of the county shall not be pledged or relied upon in any manner in order to incur the indebtedness, or issue the notes, bonds, or other securities, unless the board of supervisors explicitly authorizes the use of the county’s credit. The authority shall reimburse the county for all costs associated with the county’s consideration of the indebtedness, notes, bonds, or securities, and the authority shall defend, indemnify, and hold harmless the county from any and all liability, costs, or expenses arising from or related to the indebtedness, notes, bonds, or securities.

(D) Nothing in this section shall preclude the authority from repayment of its debts or other liabilities, using funds that are not otherwise encumbered.

(8) To pursue its own credit rating.

(9) To enter into a contract or agreement consistent with this chapter or the laws of this state, including, but not limited to, contracting with any public or private entity or person for management or other services and personnel, and to authorize the chief executive officer to enter into contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this chapter.

(10) To purchase supplies, equipment, materials, property, and services.

(11) To establish policies relating to its purposes.

(12) To acquire or contract to acquire, rights-of-way, easements, privileges, and property, and to construct, equip, maintain, and operate any and all works or improvements wherever located that are necessary, convenient, or proper to carry out any of the provisions, objects, or purposes of this chapter, and to complete, extend, add to, repair, or otherwise improve any works or improvements acquired by it.

(13) To participate in, contract for, and to accept, gifts, grants, and loans of funds, property, or other aid or finance opportunity in any form from the federal government, the state, a state agency, or other source, or combination thereof, as otherwise would be available to a public, government, or private entity, and to comply, subject to this chapter, with the terms and conditions thereof.

(14) To invest surplus money in its own treasury, manage investments, and engage third-party investment managers, in accordance with state law.

(15) To arrange for guarantees or insurance of its bonds, notes, or other obligations by the federal or state government or by a private insurer, and to pay the premiums thereof.

(16) To engage in managed care contracting, joint ventures, affiliations with other health care facilities, other health care providers and payers, management agreements, or to participate in alliances, purchasing consortia, health insurance pools, accountable care organizations, alternative delivery systems, or other cooperative arrangements, with any public or private entity.

(17) To enter into joint powers agreements pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code. Notwithstanding any other law, the authority may enter into a joint powers agreement as described in Section 6523.5 of the Government Code as though that section applied to hospitals and other health care facilities in the County of Kern.

(18) To establish nonprofit, for-profit, or other entities necessary to carry out the duties of the authority.

(19) To elect to transfer funds to the state and incur certified public expenditures in support of the Medi-Cal program and other programs for which federal financial participation is available.

(20) To use a computerized management information system, including an electronic health records system, in connection with its operations, including, without limitation the administration of its facilities.

(21) To request that the board of supervisors levy a tax on behalf of the authority. If the board of supervisors approves the proposal to levy the tax, it shall call the election to seek voter approval and place the appropriate measure on the ballot for that election. The proceeds of these taxes shall be tax proceeds of the authority and not of the county. The authority shall reimburse the county for all costs associated with the county’s consideration of those taxes, and shall defend, indemnify, and hold harmless the county from any liability, costs, or expenses arising from or related to the imposition of these taxes.

(22) Notwithstanding the provisions of this chapter relating to the obligations and liabilities of the authority, or any other law, a transfer of control or ownership of the medical center to the authority pursuant to this chapter shall confer onto the authority all the rights, privileges, and authority set forth in state law to own, operate, and provide coverage and services through hospitals, clinics and other health facilities, health programs, care organizations, physician practice plans, delivery systems, health care service plans, and other coverage mechanisms that may be owned or operated by a county.

(23) To engage in other activities that may be in the best interests of the authority and the persons served by the authority, as determined by the board of governors, in order to respond to changes in the health care industry.

(b) The authority shall conform to the following requirements:

(1) (A) Be a government agency that is a local unit of government separate and apart for all purposes from the county and any other public entity, and shall not be considered to be an agency, division, or department of the county or any other public entity. The authority shall not be governed by or subject to the civil service requirements of the county. Except as otherwise provided for in the enabling ordinance consistent with this chapter, and as set forth in Section 101853.1 relating to the personnel transition plan, the authority shall not be governed by, or subject to, other policies or operational rules of the county, medical center, or any other public entity, including, but not limited to, those relating to personnel and procurement.

(B) The board of governors shall adopt written rules, regulations, and procedures with regard to basic human resource functions not inconsistent with memoranda of understanding covering employees represented by employee organizations or the provisions of this chapter. Until the time that the board of governors adopts its own rules, regulations, or procedures with regard to these functions, the existing rules, regulations, and procedures set forth in any memoranda of understanding described in Section 101853.1, and the rules and regulations adopted by the county and described in paragraph (4), shall continue to apply.

(2) Be subject to state and federal taxation laws that are applicable to public entities generally.

(3) Except as otherwise specifically provided in this chapter, comply with the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code), the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), and the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(4) Be subject to the jurisdiction of the Public Employment Relations Board. Until the authority adopts rules and regulations pursuant to subdivision (a) of Section 3507 of the Government Code, the existing rules adopted by the county and contained in the county’s employer-employee relations resolution, as amended, shall apply, modified to account for the creation of the authority, and provided further that the resolution shall not contain any incorporation of the county’s civil service rules or county ordinances unless specifically addressed in this chapter.

(5) Carry professional and general liability insurance or programs to the extent sufficient to cover its activities.

(6) Comply with the requirements of Sections 53260 and 53261 of the Government Code.

(7) Maintain financial and accounting records.

(8) Meet all local, state, and federal data reporting requirements.

(c) Subject to any restrictions applicable to public agencies, and subject to any limitations or conditions set forth in the enabling ordinance adopted by the board of supervisors, the authority may borrow money from the county, repay debt it owes to the county, and use the borrowed funds to provide for its operating and capital needs. The county may lend the authority funds or issue revenue anticipation notes to obtain those funds necessary to meet its operating or capital needs.

(d) Open sessions of the authority shall constitute official proceedings authorized by law within the meaning of Section 47 of the Civil Code. The privileges set forth in that section with respect to official proceedings shall apply to open sessions of the authority.

(e) (1) Notwithstanding any other law, the board of governors may order that a meeting held solely for the purpose of discussion or taking action on authority trade secrets, as defined in subdivision (d) of Section 3426.1 of the Civil Code, or to consider and take action on matters pertaining to contracts and contract negotiations concerning all matters related to rates of payment for health care services arranged or provided by the authority, shall be held in closed session. Trade secrets for purposes of this chapter shall also include information for which the secrecy of the information is necessary for the authority to initiate a new service, program, marketing strategy, business plan, or technology, or to add a benefit or product, and premature disclosure of the trade secret would create a substantial probability of depriving the authority of a substantial economic benefit or opportunity.

(2) The requirements of making a public report of actions taken in closed session and the vote or abstention of every member present may be limited to a brief general description devoid of the information constituting the trade secret or concerning the matters related to rates of payment.

(3) Those records of the authority that reveal the authority’s trade secrets are exempt from disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or any similar local law requiring the disclosure of public records. This exemption shall apply for a period of two years after the service, program, marketing strategy, business plan, technology, benefit, or product that is the subject of the trade secret is formally adopted by the governing body of the authority, provided that the service, program, marketing strategy, business plan, technology, benefit, or product continues to be a trade secret. The board of governors may delete the portion or portions containing trade secrets from any documents that were finally approved in the closed session that are provided to persons who have made the timely or standing request.

(4) This chapter shall not prevent the board of governors from meeting in closed session as otherwise provided by law.

(f) Notwithstanding any other law, those records of the authority and of the county that reveal the authority’s rates of payment for health care services arranged or provided by the authority or its deliberative processes, strategies, discussions, communications, or any other portion of the negotiations with providers of health care services or Medi-Cal, health care plans, or other payers for rates of payment, shall not be required to be disclosed pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or any similar local law requiring the disclosure of public records. However, three years after a contract or amendment to a contract is fully executed, the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(g) The authority shall be a public agency that is a local unit of government for purposes of eligibility with respect to grants and other funding and loan guarantee programs. Contributions to the authority shall be tax deductible to the extent permitted by state and federal law. Nonproprietary income of the authority shall be exempt from state income taxation.

(h) Unless otherwise provided by the board of supervisors by way of resolution, the authority is empowered, or the board of supervisors is empowered on behalf of the authority, to apply as a public agency for one or more licenses for the provision of health care or the operation of a health care service plan pursuant to statutes and regulations governing licensing as currently written or subsequently amended.

(i) The statutory authority of a board of supervisors to prescribe rules that authorize a county hospital to integrate its services with those of other providers into a system of community service that offers free choice of hospitals to those requiring hospital care, as set forth in Section 14000.2 of the Welfare and Institutions Code, shall apply to the authority and the board of governors.

(j) (1) Except as otherwise provided in this chapter, provisions of the Evidence Code, the Government Code, including the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), the Civil Code, the Business and Professions Code, and other applicable law pertaining to the confidentiality of peer review activities of peer review bodies shall apply to the peer review activities of the authority, or any peer review body, as defined in paragraph (1) of subdivision (a) of Section 805 of the Business and Professions Code, formed pursuant to the powers granted to the authority. The laws pertaining to the confidentiality of peer review activities shall be together construed as extending, to the extent permitted by law, the maximum degree of protection of confidentiality.

(2) Notwithstanding Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of, and Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of, the Government Code, or any other provision of law, any peer review body formed pursuant to the powers granted to the authority, may, at its discretion and without notice to the public, meet in closed session, so long as the purpose of the meeting is the peer review body’s discharge of its responsibility to evaluate and improve the quality of care rendered by health facilities and health practitioners. The peer review body and its members shall receive, to the fullest extent, all immunities, privileges, and protections available to those peer review bodies, their individual members, and persons or entities assisting in the peer review process, including those afforded by Section 1157 of the Evidence Code and Section 1370. Peer review proceedings shall constitute an official proceeding authorized by law within the meaning of Section 47 of the Civil Code and those privileges set forth in that section with respect to official proceedings shall apply to peer review proceedings of the authority.

(3) Notwithstanding the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of, and Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of, the Government Code, or any other provision of state or local law requiring disclosure of public records, those records of a peer review body formed pursuant to the powers granted to the authority, shall not be required to be disclosed. The records and proceedings of the peer review body and its individual members shall receive, to the fullest extent, all immunities, privileges, and protections available to those records and proceedings, including those afforded by Section 1157 of the Evidence Code and Section 1370 of the Health and Safety Code.

(4) If the authority is required by law or contractual obligation to submit to the state or federal government peer review information or information relevant to the credentialing of a participating provider, that submission shall not constitute a waiver of confidentiality.

(5) Notwithstanding any other law, Section 1461 shall apply to hearings on reports of hospital medical audit or quality assurance committees.

(k) Except as expressly provided by other provisions of this section, all exemptions and exclusions from disclosure as public records pursuant to this chapter and the California Public Records Act, including, but not limited to, those pertaining to trade secrets and information withheld in the public interest, shall be fully applicable to the authority, and for the board of supervisors, and all state and local agencies with respect to all writings that the authority is required to prepare, produce, or submit, and which shall not constitute a waiver of exemption from disclosure.

(l) The authority and the county, or any combination thereof, may engage in marketing, advertising, and promotion of the medical and health care services made available to the community by the authority.

(m) The board of governors shall have authority over procurement and contracts for the authority. The board of governors shall adopt written rules, regulations, and procedures with regard to these functions. Contracts by and between the authority and a public agency, and contracts by and between the authority and providers of health care, goods, or services, may be let on a nonbid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(n) The authority may contract with the county for services and personnel upon mutually agreeable terms.

(o) Notwithstanding Article 4.7 (commencing with Section 1125) of Chapter 1 of Division 4 of Title 1 of the Government Code, related to incompatible activities, Section 1099 of the Government Code, related to incompatible offices, or any other law, a member of the authority’s administrative staff shall not be considered to hold an incompatible office or to be engaged in activities inconsistent and incompatible with his or her duties as a result of his or her employment or affiliation with the county or an agency of the county.

(p) The board of governors and the officers and employees of the authority are public employees for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, relating to claims and actions against public entities and public employees, and shall be protected by the immunities applicable to public entities and public employees governed by Part 2 (commencing with Section 814) of Division 3.6 of Title 1 of the Government Code, except as provided by other statutes or regulations that apply expressly to the authority.

(Added by Stats. 2014, Ch. 613, Sec. 3. Effective January 1, 2015.)



101855.1

(a) Transfer by the county to the authority of the maintenance, operation, and management or ownership of the medical center, whether or not the transfer includes the surrendering by the county of the existing general acute care hospital license and corresponding application for a change of ownership of the license, shall not affect the eligibility of the county to undertake, and shall authorize the authority, subject to applicable requirements, to do any of the following:

(1) With the written consent of the county, participate in and receive allocations pursuant to the California Health Care for Indigents Program pursuant to Chapter 5 (commencing with Section 16940) of Part 4.7 of Division 9 of the Welfare and Institutions Code, or similar programs, as may be identified or earmarked by the county for indigent health care services of the type provided by the medical center.

(2) With the written consent of the county, participate in and receive allocations of local revenue fund amounts provided pursuant to Chapter 6 (commencing with Section 17600) of Part 5 of Division 9 of the Welfare and Institutions Code as may be identified or earmarked by the county for indigent health care services of the type provided by the medical center.

(3) Participate in the financing of, as applicable, and receive, Medicaid disproportionate share hospital payments available to a county hospital or designated public hospital, or any other successor or modified payment or funding that is intended to assist hospitals that serve a disproportionate share of low-income patients with special needs. The allocation of Medicaid disproportionate share hospital payments shall be made in consultation with the State Department of Health Care Services and other designated safety net hospitals.

(4) Participate in the financing of, as applicable, and receive, Medi-Cal payments and supplemental reimbursements, including, but not limited to, payments made pursuant to Sections 14105.96, 14105.965, 14166.4, 14182.15, and 14199.2 of the Welfare and Institutions Code, payments described in paragraph (4) of subdivision (b) of Section 14301.4 of, and Section 14301.5 of, the Welfare and Institutions Code, and payments made available to a county provider or designated public hospital, or governmental entity with which it is affiliated, under any other successor or modified Medicaid payment system.

(5) Participate in the financing of, as applicable, and receive, safety net care pool funding, stabilization funding, delivery system reform incentive pool payments, and any other funding available to a county provider or designated public hospital, or governmental entities with which it is affiliated under the Medicaid demonstration project authorized pursuant to Article 5.2 (commencing with Section 14166) and Article 5.4 (commencing with Section 14180) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code, or under any other successor or modified Medicaid demonstration project or Medicaid payment system. The allocation of safety net care pool funds shall be made in consultation with the State Department of Health Care Services and other designated safety net hospitals.

(6) Participate in the financing, administration, and provision of services under the Low Income Health Program authorized pursuant to Part 3.6 (commencing with Section 15909) of Division 9 of the Welfare and Institutions Code, or under any other successor or modified Medicaid demonstration project or Medicaid payment system if the authority enters into an agreement with the county concerning the provision of services by, and payment for these services to, the county.

(7) Participate in and receive direct grant and payment allocations pursuant to Article 5.230 (commencing with Section 14169.50) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code, or under any other successor or modified direct grant and payment systems funded by hospital or other provider fee assessments.

(8) Receive Medi-Cal capital supplements pursuant to Section 14085.5 of the Welfare and Institutions Code, or any other successor or modified Medi-Cal debt service reimbursement program. Notwithstanding any other law, supplemental payments shall be made to the medical center under those programs for the debt service costs incurred by the county, and, if applicable, by the authority to the extent that debt service responsibility is refinanced, transferred to, or otherwise assumed by, directly or indirectly, the authority.

(9) Receive any other funds, or preference in the assignment of health care plan enrollees, that would otherwise be available to a county health plan, provider, or designated public hospital, or governmental entity with which it is affiliated.

(b) The transfer of the medical center to the authority pursuant to this chapter shall not otherwise disqualify the county or the authority from participating in any of the following:

(1) Local, state, and federal funding sources either specific to county or other publicly owned or operated health care service plans, hospitals, or other health care providers, including, but not limited to, ambulatory care clinics, health systems, practices, designated public hospitals, or governmental entities with which they are affiliated, for which there are special provisions specific to those plans, hospitals, ambulatory care clinics, health systems, practices, other health care providers or governmental entities with which they are affiliated.

(2) All funding programs in which the county, by itself or on behalf of the medical center had participated prior to the creation of the authority, or would otherwise be qualified to participate in had the authority not been created, and the maintenance, operation, and management or ownership of the medical center not been transferred to the authority pursuant to this chapter.

(Added by Stats. 2014, Ch. 613, Sec. 3. Effective January 1, 2015.)






ARTICLE 5 - Dissolution of the Authority

101856

(a) The board of supervisors may find and declare that the authority shall cease to exist. In that event, the board of supervisors shall provide for the disposition of the authority’s assets, obligations, and liabilities, which may include the transfer to the county of the medical center and other operations, or specified components of the medical center and other operations, through ordinance, resolution, or other action. Alternatively, the board of supervisors may order the board of governors to develop a plan of dissolution providing for the disposition of all of the assets and liabilities of the authority, which shall be subject to approval by the board of supervisors. Absent written agreement, the county shall not be obligated under any law to assume the authority’s obligations or liabilities, or take title to, or custody or control of, the authority’s assets.

(b) Upon the disposition of the liabilities of the authority and distribution of any remaining assets, as applicable, the board of supervisors shall rescind the ordinance that established the authority, and the authority shall cease to exist. The board of supervisors shall notify the State Department of Health Care Services 30 days prior to the effective date of the dissolution, and include in the notice whether the county intends for either or both, or specified components of, the medical center or other operations to be transferred to the county upon the effective date of dissolution of the authority.

(Added by Stats. 2014, Ch. 613, Sec. 3. Effective January 1, 2015.)









CHAPTER 6 - Other

ARTICLE 1 - Applicability and Purpose

101860

If any state agency, including a constitutional corporation, transfers to a private corporation assets for the operation of a hospital by that corporation and the value of the assets is not less than fifty million dollars ($50,000,000), the corporation shall be subject to the provisions of this chapter.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101860.5

For the purposes of this chapter, the primary public benefit purpose of the corporation is as stated in its articles of incorporation or bylaws of the corporation.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 2 - Public Meetings

101861

Meetings of the corporation shall be open and public, and all persons shall be permitted to attend, except as otherwise provided in this article.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101862

(a)  As used in this article, “action taken” means a collective decision made at a meeting, including a decision upon a motion or resolution. Actions shall be taken by rollcall vote.

(b)  For the purposes of this article, “meeting” means any meeting of a majority of the board of directors of the corporation and meetings of any committee exercising final decisionmaking authority delegated by the board, which committee was created by board action appointing the members of the committee. A meeting does not include a mere congregation of a majority of the directors or of a committee for purposes other than consideration of the business of the corporation or within the subject matter jurisdiction of the committee, provided no business of the corporation is discussed. A meeting does not include any of the circumstances described in subdivision (c) of Section 54952.2 of the Government Code.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101863

(a)  Agendas of the meetings shall be posted not less than 72 hours in advance of the meetings in a place freely accessible to the public. Agendas of meetings and any other writings, when distributed to all, or a majority of all, of the directors or committee members for consideration during an open session of a meeting, and which writings would otherwise be subject to disclosure pursuant to Article 4 (commencing with Section 101870), shall be made reasonably available at the meetings, or as soon thereafter as practicable upon request. However, this shall not include any writing exempt from disclosure under Article 4 (commencing with Section 101870). The agenda shall indicate the time and place of the meeting and contain a brief, general description of each item of business to be considered or acted upon at the meeting, including items to be discussed in closed session. A description generally need not exceed 20 words. Items of business not included in the posted agenda shall not be considered at a meeting; except that an item may be added to the agenda upon a determination by a two-thirds vote, or if less than two-thirds of the directors or committee members are present, an unanimous vote of those present, that there is a need to take immediate action and that the need for action came to the attention of the corporation after the agenda was posted.

(b)  Agendas shall include opportunity for public comment on any item on the agenda at the meeting, subject to fair and reasonable standards determined by the board of directors to ensure that the intent of this article is carried out.

(c)  Meetings shall be held at a location accessible to the public. Meetings may be held by teleconference or video teleconference, provided that during the public portions of each teleconferenced meeting, the proceedings shall be audible to the public at the locations specified in the notice of the meeting, and all votes taken shall be by rollcall. When meeting by teleconference or video teleconference, at least one of the locations specified in the notice shall be a principal place of business of the corporation, including a hospital or related facility. The board of directors may adopt reasonable rules to prevent disruption of the meetings by any person.

(d)  In the case of an emergency situation involving matters upon which prompt action is necessary due to a disruption or threatened disruption of the business of the corporation, an emergency meeting may be called with less than 72 hours notice. In that event, newspapers of general circulation and radio or television stations that have previously requested, in writing, notices of meetings shall be notified, if practicable, at least one hour prior to the emergency meeting.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101864

Closed sessions of meetings may be conducted to consider, discuss, and act upon matters relating to any of the following:

(a)  Collective bargaining or contract negotiations with represented and unrepresented employees, including discussion of the corporation’s available funds and funding priorities, but only insofar as the discussion relates to the corporation’s ability to conclude the collective bargaining agreement or contract under discussion. For the purposes of this subdivision, “employee” shall include an officer, an independent contractor who functions as an officer or an employee, a physician and surgeon or other professional with medical staff privileges at a health facility or clinic operated by the corporation, or other person exercising professional responsibilities as authorized by the corporation at a health facility or clinic operated by the corporation, but shall not include other independent contractors.

(b)  The purchase or sale of securities or other investments, including investments of the corporation in endowment and pension funds.

(c)  Gifts, devises, bequests, and grants.

(d)  Reports of a hospital or medical audit committee or a quality assurance committee or similar reports by staff of the corporation, accreditation reports, audits, audit compliance, licensure compliance, insurance and self-insurance coverage, health care peer review reports, and quality assessments, including, but not limited to, a review of the credentials of, or the quality of care rendered by, health care providers in the facilities of the corporation, or hearings regarding the privileges of medical staff and allied health professionals.

(e)  National security.

(f)  Acquisition, disposition, or lease of property. However, notwithstanding any other provision of this article, no less than 10 days prior to any action on any transaction involving the acquisition, disposition, or lease of real property having a fair market value of five million dollars ($5,000,000) or more or personal property having a fair market value of ten million dollars ($10,000,000) or more that is owned by a state agency, including a constitutional corporation, the corporation shall hold an open session at which the public shall have an opportunity to comment on the proposed transaction.

(g)  Pending litigation, including any adjudicatory proceeding before a court, administrative body, hearing officer, arbitrator, mediator, or other formal dispute resolution mechanism. For the purposes of this subdivision “pending” means that, based on advice of the corporation’s legal counsel, there are facts and circumstances within the contemplation of the corporation that may result or has resulted in proceedings against or by the corporation, whether or not known to a potential plaintiff or plaintiffs or to a potential defendant or defendants.

(h)  Evaluation, appointment, employment, performance, compensation, or dismissal of officers or employees of the corporation or its medical or professional staff, including internal adjudicatory proceedings, complaints, charges, investigations, and hearings. For the purposes of this subdivision, the term “employee” shall include an officer, an independent contractor who functions as an officer or performs functions traditionally performed by an employee, a physician and surgeon or other professional with medical staff privileges at a health facility or clinic operated by the corporation, or other person exercising professional responsibilities as authorized by the corporation at a health facility or clinic operated by the corporation, but shall not include any member of the board of directors, as such, or other independent contractors. The term “employee” shall also include a chief executive officer or other employee of the corporation who is an ex-officio member of the board of directors.

(i)  Consideration of the appointment or reappointment of directors to the board of the corporation.

(j)  The terms and conditions of contracts for the provision of health care services, including compliance with regulatory conditions thereof, with governmental and nongovernmental insurers, health care providers, health plans, third-party administrators, management services organizations, self-insured employers, medical groups, and payers or any other portion of contract negotiations, impressions, opinions, recommendations, meeting minutes, research, work product, theories or strategy, or instructions or advice to employees.

(k)  Charges or complaints from a member enrolled in a health plan or any affiliated provider of health care services.

( l)  Any trade secret as defined in subdivision (d) of Section 3426.1 of the Civil Code.

(m)  Any item that cannot be discussed in open session without revealing information prohibited or exempted from public disclosure by any provision of state or federal law applicable to any governmental hospital, or any state or federal statute applicable to a nongovernmental hospital, including, but not limited to, provisions of the Evidence Code relating to privilege. Prior to holding any closed session under this subdivision, the provision of state or federal law shall be publicly identified, where applicable.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101865

(a)  Prior to holding any closed session, the agenda item or items to be discussed in the closed session shall be publicly identified. An item may be identified by reference to the item or items as they are listed by number or letter on the agenda. In a closed session, only those matters covered in the statement may be considered. Nothing in this article shall require or authorize a disclosure of information prohibited by state or federal law.

(b)  The corporation shall designate an officer or officers who shall attend each closed session of the board or a committee and keep a minute book of the session. The minute book may, but need not, consist of a recording of the closed session. The minute book is not a record subject to Section 101871 and shall be kept confidential. The minute book shall be available only to members of the board or committee or, if a violation of this chapter is alleged to have occurred at a closed session, to a court of general jurisdiction wherein the corporation lies.

(c)  After any closed session, the board or committee shall reconvene into open session prior to adjournment and shall make any disclosures required by subdivision (d) of action in the closed session. Announcements required to be made in open session pursuant to this article shall be made at the location announced in the agenda for the closed session.

(d)  Any action taken during a closed session of a meeting shall be announced publicly, including the vote or abstention of every director present, as follows:

(1)  Approval of an agreement concluding property negotiations pursuant to subdivision (f) of Section 101864 shall be reported after the agreement is final, as specified below:

(A)  If its own approval renders the agreement final, the corporation shall report that approval and the substance of the agreement in open session at the meeting during which the closed session is held.

(B)  If final approval rests with the other party to the negotiations, the corporation shall disclose the fact of that approval and the substance of the agreement upon inquiry by any person, as soon as the other party or its agent has informed the corporation of its approval.

(2)  Approval given to its legal counsel of a settlement of pending litigation, as described in subdivision (g) of Section 101864, at any stage prior to or during a judicial or quasi-judicial proceeding shall be reported after the settlement is final, as specified below:

(A)  If the corporation accepts a settlement offer signed by the opposing party, the body shall report its acceptance and identify the substance of the agreement in open session at the meeting during which the closed session is held.

(B)  If final approval rests with some other party to the litigation or with the court, then as soon as the settlement becomes final, and upon inquiry by any person, the corporation shall disclose the fact of that approval, and identify the substance of the agreement.

(3)  Approval of an agreement concluding collective bargaining or contract negotiations with represented or unrepresented employees pursuant to subdivision (a) of Section 101864 shall be reported after the agreement is final and has been accepted or ratified by the other party. The report shall identify the item approved and the other party or parties to the negotiation.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101866

Announcements that are required to be made pursuant to this article may be made orally or in writing. Any contracts, settlement agreements, or other documents that are finally approved or adopted in the closed session and are subject to an announcement pursuant to this article shall be records subject to disclosure in accordance with Article 4 (commencing with Section 101870). However, nothing in this section shall require the announcement or disclosure of records that would impair the corporation’s ability to accomplish its primary public benefit purposes either by depriving the corporation of a material or competitive economic benefit, or exposing the corporation to a material competitive or economic risk.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 3 - Enforcement of Public Meetings

101868

(a)  Any interested person may institute proceedings for injunctive or declaratory relief or writ of mandate in any court of competent jurisdiction for the purpose of stopping or preventing violations or threatened violations of Article 2 (commencing with Section 101861) by the corporation. In addition, the corporation may institute proceedings for declaratory relief, or validation of its policy or policies under Article 2 (commencing with Section 101861). In the event the corporation institutes proceedings, the corporation shall give written notice, to the person or persons with an interest in the corporation’s compliance with Article 2 (commencing with Section 101861), of the right to participate in the proceedings.

(b)  Any interested person, including a corporation subject to this chapter, may institute proceedings for injunctive or declaratory relief or mandate in any court of competent jurisdiction for the purpose of obtaining a judicial determination as to whether an action taken by the corporation was in violation of Article 2 (commencing with Section 101861). In the event the corporation institutes proceedings, the corporation shall give written notice, to the person or persons with an interest in the corporation’s compliance with Article 2 (commencing with Section 101861), of the right to participate in the proceedings.

(c)  Any action seeking a judicial determination under this section shall be commenced within 30 days from the date the action was taken. Nothing in this section shall be construed to prevent the corporation from curing or correcting an action that is subject to review pursuant to this section. The fact that the corporation takes a subsequent action to cure or correct an action taken pursuant to this section shall not be construed or admissible as evidence of a violation of this chapter. Nothing in this section shall permit discovery of communications that are protected by the attorney-client privilege.

(d)  An action shall not be determined to be null and void if any of the following conditions exist:

(1)  The action taken was in connection with the sale or issuance of notes, bonds, or other evidences of indebtedness or any contract, instrument, or agreement related thereto.

(2)  The action taken gave rise to a contractual obligation.

(3)  The action taken was in substantial compliance with this chapter.

(4)  Invalidation of the action taken would substantially impair the corporation’s ability to accomplish its primary public benefit purposes by either depriving the corporation of a material competitive or economic benefit, or exposing the corporation to a material competitive or economic risk.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 4 - Records To Be Available

101870

For the purposes of this article:

(a)  “Person” includes any natural person, corporation, partnership, limited liability company, firm, or association.

(b)  “Records” includes any writing containing information relating to the conduct of the corporation’s business prepared, owned, used, or retained by the corporation regardless of physical form or characteristics. “Records” does not include any records transferred from any private nonprofit corporation that is a member or predecessor of the corporation that were created prior to the transfer of assets for the operation of a hospital by the corporation.

(c)  “Writing” means handwriting, typewriting, printing, photostating, photographing, and every other means of recording upon any form of communication or representation, including letters, words, pictures, sounds, or symbols, or combination thereof, and all papers, maps, magnetic or paper tapes, photographic films and prints, magnetic or punched cards, discs, drums, and other documents.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101871

(a)  Records of the corporation shall be available to the public for inspection or copying upon a request in writing, submitted to the principal office of the corporation, which reasonably identifies the particular records sought to be disclosed, unless it is impracticable for an exact copy to be provided. Computer data shall be provided in a form determined by the corporation. The corporation shall adopt policies consistent with this article stating the procedures to be followed when making its records available under this article and identifying the officers or employees of the corporation responsible for the administration of these policies, and shall make these policies available to the public for inspection upon request during normal business hours.

(b)  The corporation shall determine within 10 working days after receipt of a request whether to comply with the request, and shall immediately notify the person making the request of the determination and identify the provision of this article or other provision of law that is the basis for withholding any record. Access to records requested, or copies thereof, shall be provided promptly after the corporation determines it will comply with the request. The corporation may extend the time limit for making a determination for up to an additional 15 working days by giving written notice to the requester when an extension is necessary to permit the corporation to do any of the following:

(1)  To search for and collect the requested records from field facilities or other establishments that are separate from the office processing the request.

(2)  To search for, collect, and appropriately examine a voluminous amount of separate and distinct records that are demanded in a single request.

(3)  To consult with another person having a substantial interest in the determination of the request.

(4)  To permit a determination to be made under this subdivision.

(c)  Notices provided and requests made under this article shall be made available to the public.

(d)  The corporation may establish reasonable charges for the costs of complying with this article, not to exceed the actual cost of duplication.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101872

Nothing in this article shall be construed to require disclosure of any of the following:

(a)  Contracts, business and marketing strategies, financial information, and any other competitive and strategic information, disclosure of which would impair the corporation’s ability to accomplish its primary public benefit purposes by depriving the corporation of a material or competitive economic benefit or exposing the corporation to a material competitive or economic risk.

(b)  Records that relate to the terms and conditions of contracts for the provision of health care services, including compliance with regulatory conditions thereof, with governmental and nongovernmental insurers, health care providers, health plans, third-party administrators, management services organizations, self-insured employers, medical groups, and payers, or any other portion of contract negotiations, impressions, opinions, recommendations, meeting minutes, research, work product, theories, or strategy, or instructions or advice to employees.

(c)  Records that relate to reports of a hospital or medical audit committee or a quality assurance committee or similar reports by staff of the corporation, accreditation reports, audits, audit compliance, licensure compliance, insurance and self-insurance coverage, health care peer review reports, and quality assessments, including, but not limited to, a review of the credentials of, or the quality of care rendered by, health care providers in the facilities of the corporation, or hearings regarding medical staff privileges.

(d)  Records the disclosure of which is exempted or prohibited pursuant to any provision of state or federal law applicable to any governmental hospital, or any state or federal statute applicable to a nongovernmental hospital, including, but not limited to, provisions of the Evidence Code relating to privilege. The corporation shall identify the provision of law restricting disclosure when relying upon this exemption.

(e)  Real estate appraisals or engineering or feasibility estimates related to the acquisition or disposition of property or related to supply and construction contracts, and until all of the contracted property, supplies, or construction work is obtained. This exemption from disclosure shall continue until these contracts are final and agreed to by all parties to the contracts.

(f)  Records that relate to collective bargaining or contract negotiations with represented and unrepresented employees including discussions of the corporation’s available funds and funding priorities, but only insofar as these discussions relate to the corporation’s ability to conclude the collective bargaining agreement or contract under discussion. For the purposes of this subdivision, “employee” shall include an officer, an independent contractor who functions as an officer or an employee, a physician and surgeon or other medical professional with medical staff privileges at a health facility or clinic operated by the corporation, or other person exercising professional responsibilities as authorized by the corporation at a health facility or clinic operated by the corporation, but shall not include other independent contractors.

(g)  Medical, personnel, or similar files, the disclosure of which would constitute an invasion of privacy of an employee, officer, customer, or patient of the corporation, including, but not limited to, home addresses, billing records, salaries, and employment contracts.

(h)  Records provided by potential employees, contractors, physicians and surgeons, or other persons for the use or consideration of the corporation under a reasonable belief that the corporation would treat the records supplied as confidential, including financial statements and proprietary information. A reasonable belief may be, but need not be, supported by a written agreement.

(i)  Library circulation records.

(j)  Any trade secret as defined in subdivision (d) of Section 3426.1 of the Civil Code.

(k)  Records relating to the purchase or sale of securities or other investments, including investments of the corporation in endowments and pension funds.

( l)  Records relating to gifts, devises, bequests, and grants.

(m)  Charges or complaints from a member enrolled in a health plan or any affiliated provider of health care services.

(n)  Any record not otherwise expressly exempt from disclosure under this article if it impairs the corporation’s ability to accomplish its primary public benefit purposes by either depriving the corporation of a material competitive or economic benefit, or exposing the corporation to a material competitive or economic risk.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101873

Notwithstanding any other provision of law, whenever at least one member of the members of the corporation is itself a state agency, including a constitutional corporation, the obligations of that member of the corporation to make records available to the public shall, with respect to any records received from or created by the corporation, be limited to those obligations contained in this article, provided that if a record otherwise subject to this article is distributed to a majority of the members of the governing body of a state agency, including a constitutional corporation, for consideration at a public meeting of that agency in open session in connection with an item of business on the agency’s meeting agenda, such a record shall be made available to the public in accordance with the laws applicable to that agency. Nothing in this article is intended to prohibit any member from making information available to the public.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 5 - Enforcement of the Disclosure of Records

101875

(a)  Any person may institute proceedings for injunctive or declarative relief or writ of mandate in any court of competent jurisdiction to enforce his or her right to inspect or to receive a copy of any record or class of records under this chapter. In addition, the corporation may institute proceedings for declaratory relief or validation of its policy or policies under this article, or elect to interplead the records sought to be disclosed. In the event the corporation institutes proceedings or interpleads records, the corporation shall give written notice, to the person or persons with an interest in disclosure or nondisclosure of the records, of the right to participate in the proceedings. The times for responsive pleadings and for hearings in these proceedings shall be set by the judge of the court with the object of securing a decision as to these matters at the earliest possible time.

(b)  Whenever it is made to appear by verified petition to the superior court of the county where the records or some part thereof are situated that certain records are being improperly withheld from disclosure, the court shall order the officer or person charged with withholding the records to disclose the record or show cause why he or she should not do so. The court shall decide the case after examining the record in camera, if permitted by subdivision (b) of Section 915 of the Evidence Code, papers filed by the parties and any oral argument, and additional evidence as the court may allow.

(c)  If the court finds that the corporation’s decision to refuse disclosure is not justified under Article 4 (commencing with Section 101870), the court shall order the corporation to make the record available. If the judge determines that the corporation was justified in refusing to make the record available, he or she shall return the item to the corporation without disclosing its content with an order supporting the decision refusing disclosure.

(d)  An order of the court, either directing disclosure by the corporation or supporting the decision of the corporation refusing disclosure, is not a final judgment or order within the meaning of Section 904.1 of the Code of Civil Procedure from which an appeal may be taken, but shall be immediately reviewable by petition to the appellate court for the issuance of an extraordinary writ. Upon entry of any order pursuant to this section, a party shall, in order to obtain review of the order, file a petition within 20 days after service upon him or her of a written notice of entry of the order, or within such further time not exceeding an additional 20 days as the trial court may for good cause allow. If the notice is served by mail, the period within which to file the petition shall be increased by five days. A stay of an order or judgment shall not be granted unless the petitioning party demonstrates it will otherwise sustain irreparable damage and probable success on the merits. Any person who fails to obey the order of the court shall be cited to show cause why he or she is not in contempt of court.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 6 - Application

101878

It is the intent of the Legislature that the provisions of this chapter shall apply retroactively to all of the records of any corporation to which this chapter applies, as of the effective date of this chapter, notwithstanding that this chapter was not in effect at the time the corporation created or obtained those records.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101879

It is also the intent of the Legislature that the provisions of this chapter regarding the holding of meetings of a corporation shall apply prospectively, so that any meetings held by the corporation prior to the effective date hereof shall not be deemed to have been in contravention of this chapter.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101880

The Legislature finds and declares that a corporation subject to this chapter shall continue to be private, notwithstanding this chapter, and in any event, shall not be subject to the provisions of the Government Code or the Education Code made applicable to any public agency, or any public or constitutional corporation, generally, or collectively. Nothing in this chapter grants any authority to any person, including any public agency or constitutional corporation, to establish a corporation to which this chapter applies.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101881

This chapter shall be inapplicable to any corporation in a county of the 2nd class.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)









CHAPTER 6a - Other

ARTICLE 1 - Applicability and Purpose

101860

If any state agency, including a constitutional corporation, transfers to a private corporation assets for the operation of a hospital by that corporation and the value of the assets is not less than fifty million dollars ($50,000,000), the corporation shall be subject to the provisions of this chapter.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101860.5

For the purposes of this chapter, the primary public benefit purpose of the corporation is as stated in its articles of incorporation or bylaws of the corporation.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 2 - Public Meetings

101861

Meetings of the corporation shall be open and public, and all persons shall be permitted to attend, except as otherwise provided in this article.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101862

(a)  As used in this article, “action taken” means a collective decision made at a meeting, including a decision upon a motion or resolution. Actions shall be taken by rollcall vote.

(b)  For the purposes of this article, “meeting” means any meeting of a majority of the board of directors of the corporation and meetings of any committee exercising final decisionmaking authority delegated by the board, which committee was created by board action appointing the members of the committee. A meeting does not include a mere congregation of a majority of the directors or of a committee for purposes other than consideration of the business of the corporation or within the subject matter jurisdiction of the committee, provided no business of the corporation is discussed. A meeting does not include any of the circumstances described in subdivision (c) of Section 54952.2 of the Government Code.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101863

(a)  Agendas of the meetings shall be posted not less than 72 hours in advance of the meetings in a place freely accessible to the public. Agendas of meetings and any other writings, when distributed to all, or a majority of all, of the directors or committee members for consideration during an open session of a meeting, and which writings would otherwise be subject to disclosure pursuant to Article 4 (commencing with Section 101870), shall be made reasonably available at the meetings, or as soon thereafter as practicable upon request. However, this shall not include any writing exempt from disclosure under Article 4 (commencing with Section 101870). The agenda shall indicate the time and place of the meeting and contain a brief, general description of each item of business to be considered or acted upon at the meeting, including items to be discussed in closed session. A description generally need not exceed 20 words. Items of business not included in the posted agenda shall not be considered at a meeting; except that an item may be added to the agenda upon a determination by a two-thirds vote, or if less than two-thirds of the directors or committee members are present, an unanimous vote of those present, that there is a need to take immediate action and that the need for action came to the attention of the corporation after the agenda was posted.

(b)  Agendas shall include opportunity for public comment on any item on the agenda at the meeting, subject to fair and reasonable standards determined by the board of directors to ensure that the intent of this article is carried out.

(c)  Meetings shall be held at a location accessible to the public. Meetings may be held by teleconference or video teleconference, provided that during the public portions of each teleconferenced meeting, the proceedings shall be audible to the public at the locations specified in the notice of the meeting, and all votes taken shall be by rollcall. When meeting by teleconference or video teleconference, at least one of the locations specified in the notice shall be a principal place of business of the corporation, including a hospital or related facility. The board of directors may adopt reasonable rules to prevent disruption of the meetings by any person.

(d)  In the case of an emergency situation involving matters upon which prompt action is necessary due to a disruption or threatened disruption of the business of the corporation, an emergency meeting may be called with less than 72 hours notice. In that event, newspapers of general circulation and radio or television stations that have previously requested, in writing, notices of meetings shall be notified, if practicable, at least one hour prior to the emergency meeting.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101864

Closed sessions of meetings may be conducted to consider, discuss, and act upon matters relating to any of the following:

(a)  Collective bargaining or contract negotiations with represented and unrepresented employees, including discussion of the corporation’s available funds and funding priorities, but only insofar as the discussion relates to the corporation’s ability to conclude the collective bargaining agreement or contract under discussion. For the purposes of this subdivision, “employee” shall include an officer, an independent contractor who functions as an officer or an employee, a physician and surgeon or other professional with medical staff privileges at a health facility or clinic operated by the corporation, or other person exercising professional responsibilities as authorized by the corporation at a health facility or clinic operated by the corporation, but shall not include other independent contractors.

(b)  The purchase or sale of securities or other investments, including investments of the corporation in endowment and pension funds.

(c)  Gifts, devises, bequests, and grants.

(d)  Reports of a hospital or medical audit committee or a quality assurance committee or similar reports by staff of the corporation, accreditation reports, audits, audit compliance, licensure compliance, insurance and self-insurance coverage, health care peer review reports, and quality assessments, including, but not limited to, a review of the credentials of, or the quality of care rendered by, health care providers in the facilities of the corporation, or hearings regarding the privileges of medical staff and allied health professionals.

(e)  National security.

(f)  Acquisition, disposition, or lease of property. However, notwithstanding any other provision of this article, no less than 10 days prior to any action on any transaction involving the acquisition, disposition, or lease of real property having a fair market value of five million dollars ($5,000,000) or more or personal property having a fair market value of ten million dollars ($10,000,000) or more that is owned by a state agency, including a constitutional corporation, the corporation shall hold an open session at which the public shall have an opportunity to comment on the proposed transaction.

(g)  Pending litigation, including any adjudicatory proceeding before a court, administrative body, hearing officer, arbitrator, mediator, or other formal dispute resolution mechanism. For the purposes of this subdivision “pending” means that, based on advice of the corporation’s legal counsel, there are facts and circumstances within the contemplation of the corporation that may result or has resulted in proceedings against or by the corporation, whether or not known to a potential plaintiff or plaintiffs or to a potential defendant or defendants.

(h)  Evaluation, appointment, employment, performance, compensation, or dismissal of officers or employees of the corporation or its medical or professional staff, including internal adjudicatory proceedings, complaints, charges, investigations, and hearings. For the purposes of this subdivision, the term “employee” shall include an officer, an independent contractor who functions as an officer or performs functions traditionally performed by an employee, a physician and surgeon or other professional with medical staff privileges at a health facility or clinic operated by the corporation, or other person exercising professional responsibilities as authorized by the corporation at a health facility or clinic operated by the corporation, but shall not include any member of the board of directors, as such, or other independent contractors. The term “employee” shall also include a chief executive officer or other employee of the corporation who is an ex-officio member of the board of directors.

(i)  Consideration of the appointment or reappointment of directors to the board of the corporation.

(j)  The terms and conditions of contracts for the provision of health care services, including compliance with regulatory conditions thereof, with governmental and nongovernmental insurers, health care providers, health plans, third-party administrators, management services organizations, self-insured employers, medical groups, and payers or any other portion of contract negotiations, impressions, opinions, recommendations, meeting minutes, research, work product, theories or strategy, or instructions or advice to employees.

(k)  Charges or complaints from a member enrolled in a health plan or any affiliated provider of health care services.

( l)  Any trade secret as defined in subdivision (d) of Section 3426.1 of the Civil Code.

(m)  Any item that cannot be discussed in open session without revealing information prohibited or exempted from public disclosure by any provision of state or federal law applicable to any governmental hospital, or any state or federal statute applicable to a nongovernmental hospital, including, but not limited to, provisions of the Evidence Code relating to privilege. Prior to holding any closed session under this subdivision, the provision of state or federal law shall be publicly identified, where applicable.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101865

(a)  Prior to holding any closed session, the agenda item or items to be discussed in the closed session shall be publicly identified. An item may be identified by reference to the item or items as they are listed by number or letter on the agenda. In a closed session, only those matters covered in the statement may be considered. Nothing in this article shall require or authorize a disclosure of information prohibited by state or federal law.

(b)  The corporation shall designate an officer or officers who shall attend each closed session of the board or a committee and keep a minute book of the session. The minute book may, but need not, consist of a recording of the closed session. The minute book is not a record subject to Section 101871 and shall be kept confidential. The minute book shall be available only to members of the board or committee or, if a violation of this chapter is alleged to have occurred at a closed session, to a court of general jurisdiction wherein the corporation lies.

(c)  After any closed session, the board or committee shall reconvene into open session prior to adjournment and shall make any disclosures required by subdivision (d) of action in the closed session. Announcements required to be made in open session pursuant to this article shall be made at the location announced in the agenda for the closed session.

(d)  Any action taken during a closed session of a meeting shall be announced publicly, including the vote or abstention of every director present, as follows:

(1)  Approval of an agreement concluding property negotiations pursuant to subdivision (f) of Section 101864 shall be reported after the agreement is final, as specified below:

(A)  If its own approval renders the agreement final, the corporation shall report that approval and the substance of the agreement in open session at the meeting during which the closed session is held.

(B)  If final approval rests with the other party to the negotiations, the corporation shall disclose the fact of that approval and the substance of the agreement upon inquiry by any person, as soon as the other party or its agent has informed the corporation of its approval.

(2)  Approval given to its legal counsel of a settlement of pending litigation, as described in subdivision (g) of Section 101864, at any stage prior to or during a judicial or quasi-judicial proceeding shall be reported after the settlement is final, as specified below:

(A)  If the corporation accepts a settlement offer signed by the opposing party, the body shall report its acceptance and identify the substance of the agreement in open session at the meeting during which the closed session is held.

(B)  If final approval rests with some other party to the litigation or with the court, then as soon as the settlement becomes final, and upon inquiry by any person, the corporation shall disclose the fact of that approval, and identify the substance of the agreement.

(3)  Approval of an agreement concluding collective bargaining or contract negotiations with represented or unrepresented employees pursuant to subdivision (a) of Section 101864 shall be reported after the agreement is final and has been accepted or ratified by the other party. The report shall identify the item approved and the other party or parties to the negotiation.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101866

Announcements that are required to be made pursuant to this article may be made orally or in writing. Any contracts, settlement agreements, or other documents that are finally approved or adopted in the closed session and are subject to an announcement pursuant to this article shall be records subject to disclosure in accordance with Article 4 (commencing with Section 101870). However, nothing in this section shall require the announcement or disclosure of records that would impair the corporation’s ability to accomplish its primary public benefit purposes either by depriving the corporation of a material or competitive economic benefit, or exposing the corporation to a material competitive or economic risk.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 3 - Enforcement of Public Meetings

101868

(a)  Any interested person may institute proceedings for injunctive or declaratory relief or writ of mandate in any court of competent jurisdiction for the purpose of stopping or preventing violations or threatened violations of Article 2 (commencing with Section 101861) by the corporation. In addition, the corporation may institute proceedings for declaratory relief, or validation of its policy or policies under Article 2 (commencing with Section 101861). In the event the corporation institutes proceedings, the corporation shall give written notice, to the person or persons with an interest in the corporation’s compliance with Article 2 (commencing with Section 101861), of the right to participate in the proceedings.

(b)  Any interested person, including a corporation subject to this chapter, may institute proceedings for injunctive or declaratory relief or mandate in any court of competent jurisdiction for the purpose of obtaining a judicial determination as to whether an action taken by the corporation was in violation of Article 2 (commencing with Section 101861). In the event the corporation institutes proceedings, the corporation shall give written notice, to the person or persons with an interest in the corporation’s compliance with Article 2 (commencing with Section 101861), of the right to participate in the proceedings.

(c)  Any action seeking a judicial determination under this section shall be commenced within 30 days from the date the action was taken. Nothing in this section shall be construed to prevent the corporation from curing or correcting an action that is subject to review pursuant to this section. The fact that the corporation takes a subsequent action to cure or correct an action taken pursuant to this section shall not be construed or admissible as evidence of a violation of this chapter. Nothing in this section shall permit discovery of communications that are protected by the attorney-client privilege.

(d)  An action shall not be determined to be null and void if any of the following conditions exist:

(1)  The action taken was in connection with the sale or issuance of notes, bonds, or other evidences of indebtedness or any contract, instrument, or agreement related thereto.

(2)  The action taken gave rise to a contractual obligation.

(3)  The action taken was in substantial compliance with this chapter.

(4)  Invalidation of the action taken would substantially impair the corporation’s ability to accomplish its primary public benefit purposes by either depriving the corporation of a material competitive or economic benefit, or exposing the corporation to a material competitive or economic risk.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 4 - Records To Be Available

101870

For the purposes of this article:

(a)  “Person” includes any natural person, corporation, partnership, limited liability company, firm, or association.

(b)  “Records” includes any writing containing information relating to the conduct of the corporation’s business prepared, owned, used, or retained by the corporation regardless of physical form or characteristics. “Records” does not include any records transferred from any private nonprofit corporation that is a member or predecessor of the corporation that were created prior to the transfer of assets for the operation of a hospital by the corporation.

(c)  “Writing” means handwriting, typewriting, printing, photostating, photographing, and every other means of recording upon any form of communication or representation, including letters, words, pictures, sounds, or symbols, or combination thereof, and all papers, maps, magnetic or paper tapes, photographic films and prints, magnetic or punched cards, discs, drums, and other documents.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101871

(a)  Records of the corporation shall be available to the public for inspection or copying upon a request in writing, submitted to the principal office of the corporation, which reasonably identifies the particular records sought to be disclosed, unless it is impracticable for an exact copy to be provided. Computer data shall be provided in a form determined by the corporation. The corporation shall adopt policies consistent with this article stating the procedures to be followed when making its records available under this article and identifying the officers or employees of the corporation responsible for the administration of these policies, and shall make these policies available to the public for inspection upon request during normal business hours.

(b)  The corporation shall determine within 10 working days after receipt of a request whether to comply with the request, and shall immediately notify the person making the request of the determination and identify the provision of this article or other provision of law that is the basis for withholding any record. Access to records requested, or copies thereof, shall be provided promptly after the corporation determines it will comply with the request. The corporation may extend the time limit for making a determination for up to an additional 15 working days by giving written notice to the requester when an extension is necessary to permit the corporation to do any of the following:

(1)  To search for and collect the requested records from field facilities or other establishments that are separate from the office processing the request.

(2)  To search for, collect, and appropriately examine a voluminous amount of separate and distinct records that are demanded in a single request.

(3)  To consult with another person having a substantial interest in the determination of the request.

(4)  To permit a determination to be made under this subdivision.

(c)  Notices provided and requests made under this article shall be made available to the public.

(d)  The corporation may establish reasonable charges for the costs of complying with this article, not to exceed the actual cost of duplication.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101872

Nothing in this article shall be construed to require disclosure of any of the following:

(a)  Contracts, business and marketing strategies, financial information, and any other competitive and strategic information, disclosure of which would impair the corporation’s ability to accomplish its primary public benefit purposes by depriving the corporation of a material or competitive economic benefit or exposing the corporation to a material competitive or economic risk.

(b)  Records that relate to the terms and conditions of contracts for the provision of health care services, including compliance with regulatory conditions thereof, with governmental and nongovernmental insurers, health care providers, health plans, third-party administrators, management services organizations, self-insured employers, medical groups, and payers, or any other portion of contract negotiations, impressions, opinions, recommendations, meeting minutes, research, work product, theories, or strategy, or instructions or advice to employees.

(c)  Records that relate to reports of a hospital or medical audit committee or a quality assurance committee or similar reports by staff of the corporation, accreditation reports, audits, audit compliance, licensure compliance, insurance and self-insurance coverage, health care peer review reports, and quality assessments, including, but not limited to, a review of the credentials of, or the quality of care rendered by, health care providers in the facilities of the corporation, or hearings regarding medical staff privileges.

(d)  Records the disclosure of which is exempted or prohibited pursuant to any provision of state or federal law applicable to any governmental hospital, or any state or federal statute applicable to a nongovernmental hospital, including, but not limited to, provisions of the Evidence Code relating to privilege. The corporation shall identify the provision of law restricting disclosure when relying upon this exemption.

(e)  Real estate appraisals or engineering or feasibility estimates related to the acquisition or disposition of property or related to supply and construction contracts, and until all of the contracted property, supplies, or construction work is obtained. This exemption from disclosure shall continue until these contracts are final and agreed to by all parties to the contracts.

(f)  Records that relate to collective bargaining or contract negotiations with represented and unrepresented employees including discussions of the corporation’s available funds and funding priorities, but only insofar as these discussions relate to the corporation’s ability to conclude the collective bargaining agreement or contract under discussion. For the purposes of this subdivision, “employee” shall include an officer, an independent contractor who functions as an officer or an employee, a physician and surgeon or other medical professional with medical staff privileges at a health facility or clinic operated by the corporation, or other person exercising professional responsibilities as authorized by the corporation at a health facility or clinic operated by the corporation, but shall not include other independent contractors.

(g)  Medical, personnel, or similar files, the disclosure of which would constitute an invasion of privacy of an employee, officer, customer, or patient of the corporation, including, but not limited to, home addresses, billing records, salaries, and employment contracts.

(h)  Records provided by potential employees, contractors, physicians and surgeons, or other persons for the use or consideration of the corporation under a reasonable belief that the corporation would treat the records supplied as confidential, including financial statements and proprietary information. A reasonable belief may be, but need not be, supported by a written agreement.

(i)  Library circulation records.

(j)  Any trade secret as defined in subdivision (d) of Section 3426.1 of the Civil Code.

(k)  Records relating to the purchase or sale of securities or other investments, including investments of the corporation in endowments and pension funds.

( l)  Records relating to gifts, devises, bequests, and grants.

(m)  Charges or complaints from a member enrolled in a health plan or any affiliated provider of health care services.

(n)  Any record not otherwise expressly exempt from disclosure under this article if it impairs the corporation’s ability to accomplish its primary public benefit purposes by either depriving the corporation of a material competitive or economic benefit, or exposing the corporation to a material competitive or economic risk.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101873

Notwithstanding any other provision of law, whenever at least one member of the members of the corporation is itself a state agency, including a constitutional corporation, the obligations of that member of the corporation to make records available to the public shall, with respect to any records received from or created by the corporation, be limited to those obligations contained in this article, provided that if a record otherwise subject to this article is distributed to a majority of the members of the governing body of a state agency, including a constitutional corporation, for consideration at a public meeting of that agency in open session in connection with an item of business on the agency’s meeting agenda, such a record shall be made available to the public in accordance with the laws applicable to that agency. Nothing in this article is intended to prohibit any member from making information available to the public.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 5 - Enforcement of the Disclosure of Records

101875

(a)  Any person may institute proceedings for injunctive or declarative relief or writ of mandate in any court of competent jurisdiction to enforce his or her right to inspect or to receive a copy of any record or class of records under this chapter. In addition, the corporation may institute proceedings for declaratory relief or validation of its policy or policies under this article, or elect to interplead the records sought to be disclosed. In the event the corporation institutes proceedings or interpleads records, the corporation shall give written notice, to the person or persons with an interest in disclosure or nondisclosure of the records, of the right to participate in the proceedings. The times for responsive pleadings and for hearings in these proceedings shall be set by the judge of the court with the object of securing a decision as to these matters at the earliest possible time.

(b)  Whenever it is made to appear by verified petition to the superior court of the county where the records or some part thereof are situated that certain records are being improperly withheld from disclosure, the court shall order the officer or person charged with withholding the records to disclose the record or show cause why he or she should not do so. The court shall decide the case after examining the record in camera, if permitted by subdivision (b) of Section 915 of the Evidence Code, papers filed by the parties and any oral argument, and additional evidence as the court may allow.

(c)  If the court finds that the corporation’s decision to refuse disclosure is not justified under Article 4 (commencing with Section 101870), the court shall order the corporation to make the record available. If the judge determines that the corporation was justified in refusing to make the record available, he or she shall return the item to the corporation without disclosing its content with an order supporting the decision refusing disclosure.

(d)  An order of the court, either directing disclosure by the corporation or supporting the decision of the corporation refusing disclosure, is not a final judgment or order within the meaning of Section 904.1 of the Code of Civil Procedure from which an appeal may be taken, but shall be immediately reviewable by petition to the appellate court for the issuance of an extraordinary writ. Upon entry of any order pursuant to this section, a party shall, in order to obtain review of the order, file a petition within 20 days after service upon him or her of a written notice of entry of the order, or within such further time not exceeding an additional 20 days as the trial court may for good cause allow. If the notice is served by mail, the period within which to file the petition shall be increased by five days. A stay of an order or judgment shall not be granted unless the petitioning party demonstrates it will otherwise sustain irreparable damage and probable success on the merits. Any person who fails to obey the order of the court shall be cited to show cause why he or she is not in contempt of court.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)






ARTICLE 6 - Application

101878

It is the intent of the Legislature that the provisions of this chapter shall apply retroactively to all of the records of any corporation to which this chapter applies, as of the effective date of this chapter, notwithstanding that this chapter was not in effect at the time the corporation created or obtained those records.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101879

It is also the intent of the Legislature that the provisions of this chapter regarding the holding of meetings of a corporation shall apply prospectively, so that any meetings held by the corporation prior to the effective date hereof shall not be deemed to have been in contravention of this chapter.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101880

The Legislature finds and declares that a corporation subject to this chapter shall continue to be private, notwithstanding this chapter, and in any event, shall not be subject to the provisions of the Government Code or the Education Code made applicable to any public agency, or any public or constitutional corporation, generally, or collectively. Nothing in this chapter grants any authority to any person, including any public agency or constitutional corporation, to establish a corporation to which this chapter applies.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)



101881

This chapter shall be inapplicable to any corporation in a county of the 2nd class.

(Added by Stats. 1997, Ch. 927, Sec. 2. Effective January 1, 1998.)












PART 5 - LONG-TERM CARE INFRASTRUCTURE BLUEPRINT

101950

(a) The California Health and Human Services Agency shall develop a long-term care infrastructure blueprint to analyze how information technology could be utilized to do all of the following:

(1) Provide consistent information and referrals to consumers’ requests for information on long-term care service availability and eligibility requirements.

(2) Develop a core client services record that contains key assessment and care planning information.

(3) Transmit core client information from one agency to another when making a service referral.

(4) Create a long-term care data warehouse at state level to facilitate state and regional long-term care strategic planning, development, and evaluation.

(b) The blueprint developed shall include all of the following:

(1) A technical analysis of the data currently being collected by public long-term care programs.

(2) An evaluation of the information technology currently available to accomplish tasks specified in subdivision (a).

(3) A cost-benefit analysis of the information technology options identified.

(4) A proposal of incremental steps, and the corresponding budgetary outlays, required to develop the long-term care information infrastructure.

(c) The agency shall contract with a consulting firm that has been successful in assisting other states in undertaking similar infrastructure building endeavors, or that can demonstrate comparable experience, for preparation of the technical analysis.

(d) The agency shall ensure that the planning, development, and implementation of changes that occur as a result of this section encourage and allow concurrent implementation and operation of a long-term care integration pilot project consistent with Article 4.3 (commencing with Section 14139.05) of Chapter 7 of Part 3 of Division 9.

(e) The agency shall report to the Legislature, in writing, on or before January 1, 2001, regarding the results of the technical analysis and the progress made on the development of the long-term care infrastructure blueprints.

(Added by Stats. 1999, Ch. 950, Sec. 7. Appropriation (subdivision (f)) deleted by Governor's item-veto message. Effective January 1, 2000. Note: This text omits subd. (f) to reflect the Governor's deletion of the $149,000 appropriation therein.)






PART 5.5 - LOS ANGELES COUNTY HEALTH CARE MASTER PLAN

CHAPTER 1 - Findings

101960

The Legislature finds and declares all of the following:

(a) The County of Los Angeles faces very grave challenges in providing health care for its residents.

(b) Almost one-half of the residents of Los Angeles County have no health insurance or rely on public programs, such as Medi-Cal for health coverage.

(c) More than 1.6 million of the 10 million residents of Los Angeles County have no health insurance. More than two million residents of Los Angeles County depend on Medi-Cal or other public programs for their health insurance and many of these Los Angeles County residents rely on the county medical system to obtain needed health care.

(d) Because of these severe demands, the county medical system faces recurrent crises and is unable to meet the needs of the residents of Los Angeles County.

(Added by Stats. 2006, Ch. 514, Sec. 1. Effective January 1, 2007.)






CHAPTER 2 - Definitions

101961

For purposes of this part, the following definitions shall apply:

(a) “Board” means the Board of Supervisors of Los Angeles County.

(b) “County” means the County of Los Angeles.

(Added by Stats. 2006, Ch. 514, Sec. 1. Effective January 1, 2007.)






CHAPTER 3 - Master Plan Authorization

101962

The board may, by ordinance, develop a master plan for health care in the county.

(Added by Stats. 2006, Ch. 514, Sec. 1. Effective January 1, 2007.)



101963

The board may assemble a task force to develop a master plan for health care that is based on a long-range planning and policy analysis for the county department of health services, and report the plan to the board according to a schedule adopted by the board.

(Added by Stats. 2006, Ch. 514, Sec. 1. Effective January 1, 2007.)



101964

The task force may do all of the following:

(a) Evaluate the strategic priorities for Los Angeles County as they relate to the financing, operation, clinical focus, and administration of the health care delivery system for low-income people in Los Angeles County.

(b) Take into account the possible impact of this planning and policy analysis for the Los Angeles community.

(c) Integrate into the analysis the unique history, relationships, and other cultural and environmental issues that would make a difference between a plan that is technically correct but not likely to be implemented and one that is essentially a workplan to take a highly regarded, vitally important health system successfully through the next decade when there will be mounting pressures and challenges.

(Added by Stats. 2006, Ch. 514, Sec. 1. Effective January 1, 2007.)



101965

In developing the plan under Section 101963, the task force shall address all of the following issues:

(a) The following factors regarding the current health of the population of the county:

(1) The population served.

(2) The health status of each population.

(3)  Key health conditions that need to be addressed.

(b) The following factors regarding the economic climate and its impact on health care:

(1) The characteristics of the regional economy.

(2) Health care and the regional economy.

(c) Expenditures on health care provided to low-income persons, including all of the following aspects, as related to Los Angeles County:

(1) The Medi-Cal program and the federal State Children’s Health Insurance Program.

(2) The federal Medicare Program.

(3) Other tax-supported programs.

(4) Other public support of health care programs.

(5) Charity care.

(d) Health care providers serving low-income patients, including both of the following:

(1) The public system.

(2) The private system.

(e) Effectiveness of all of the following aspects of the public health care system:

(1) Systemwide priorities.

(2) The public health and communicable disease.

(3) Preventive care.

(4) Primary care.

(5) Specialty care.

(6) Emergency and trauma care.

(7) Inpatient care.

(8) Pharmacies.

(9) Gaps in the current system of care.

(10) Disease management.

(f) The following aspects of partnerships with academic medical institutions:

(1) History.

(2) Faculty contract.

(3) Medical staff leadership.

(4) Long-term planning issues.

(g) The following issues in system financing:

(1) Adequate leveraging of local resources.

(2) Maintenance of adequate revenue, local taxes, and taxpayer equity.

(3) Out-of-county care.

(4) Operational effectiveness.

(5) Financial management and information technology.

(6) Contracts for medical staff.

(7) Additional service opportunities.

(h) The health care workforce, as follows:

(1) Demographics.

(2) Trends.

(3) Critical shortage areas.

(4) Training and development.

(i) Physical plant and facility challenges for the system, specifically a master plan for capital investment.

(j) Potential provider partnerships with all of the following:

(1) Private hospitals.

(2) Children’s hospitals.

(3)  Federal Department of Veterans Affairs hospitals.

(4) Academic medical centers.

(5) Community primary care.

(6) Other health care agencies.

(k) System governance, including, but not limited to:

(1) The background of system governance.

(2) The role of local government.

(3) The role of the Los Angeles County Department of Health Services.

(4) The role of county health-related commissions.

(5) The role of the state government.

(6) The role of the federal government.

(Amended by Stats. 2007, Ch. 130, Sec. 169. Effective January 1, 2008.)



101966

The task force may make recommendations on the following to the board pursuant to the planning and policy analysis conducted under this part:

(a) Priorities for clinical operations.

(b) Systemwide issues.

(c) The spectrum of care delivery.

(d) Gaps in the current system.

(e) Disease management.

(f) Medical staff relationships.

(g) Physical plant issues.

(h) Priorities for health care financing.

(i) System financial strategies.

(j) Financial management.

(k) Priorities for partnership development and expansion.

(l) Priorities for an effective health system administration.

(Added by Stats. 2006, Ch. 514, Sec. 1. Effective January 1, 2007.)









PART 6 - OTHER

CHAPTER 1 - Voluntary Health Facility Philanthropic Support Act

101980

This chapter shall be known and may be cited as the Voluntary Health Facility and Clinic Philanthropic Support Act.

(Added by renumbering Section 101800 by Stats. 1999, Ch. 950, Sec. 2. Effective January 1, 2000.)



101983

The Legislature finds and declares that, while there continues to be a need to focus on the deficiencies in the health care system and on corrective reform measures that might be taken, there is also need for focus on the enhancement of its strengths. Existing philanthropic support for health facilities and clinics is a strength that must be preserved and enhanced under any reform measure for all of the following reasons:

(a)  Philanthropy imbues members of the community with a sense of pride in their voluntary nonprofit health facilities and clinics and creates a setting in which members of the community are willing to devote time and effort to improve health care available in the community in a way that government regulation could never replace.

(b)  Philanthropy allows voluntary nonprofit institutions to conduct research and to engage in other innovative efforts to improve health care in California.

(c)  Philanthropy provides required discretionary dollars for voluntary nonprofit institutions, that, in part, substitute for the absence of profits.

(d)  Philanthropy allows hospitals to replace worn out and obsolete facilities when, in a period of high inflation, historical costs accumulated through depreciation are totally insufficient to provide for the replacement.

(e)  Philanthropy pays for necessary expenditures that otherwise would have to be paid by patients or by government.

(f)  Philanthropy may be discouraged by certain shortsighted actions of administrative agencies that, while purporting to serve a short-term purpose, seriously deter the vast benefits to the health care field inuring directly from philanthropy and voluntarism.

(g)  Recent amendments to the federal tax laws to broaden the use of the standard deduction also have the effect of eliminating important incentives for philanthropy.

(Added by renumbering Section 101805 by Stats. 1999, Ch. 950, Sec. 3. Effective January 1, 2000.)



101985

It is, therefore, the intent of the Legislature to create an environment in which philanthropy and voluntarism in the health care field and the vast benefits arising from it for the citizens of California can be encouraged. The Legislature hereby declares it to be the policy of this state that philanthropic support for health care be encouraged and expanded, especially in support of experimental and innovative efforts to improve the health care delivery system.

(Added by renumbering Section 101810 by Stats. 1999, Ch. 950, Sec. 4. Effective January 1, 2000.)



101987

For purposes of any state law, whether enacted before or on or after January 1, 1980, that in any manner provides for regulation, review, or reporting of the budget, rates, or revenues of health facilities, as defined in Section 1250, or clinics, as defined in Section 1204, including the provisions of Part 1.7 (commencing with Section 440), none of the following shall be treated directly, or indirectly, as revenues allocable to the cost of care provided by the health facility or clinic:

(a)  A donor-designated or restricted grant, gift, endowment, or income therefrom, as defined in Section 405.423(b) of Title 42 of the Code of Federal Regulations, insofar as permitted by federal law.

(b)  A grant or gift, or income from a grant or gift, that is not available for use as operating funds because of its designation by the governing board or entity of the health facility or clinic.

(c)  A grant or similar payment that is made by a governmental entity and that is not available, under the terms of the grant or payment, for use as operating funds.

(d)  Amounts attributable to the sale or mortgage of any real estate or other capital assets of the health facility or clinic that it acquired through a gift or grant, and that are not available for use as operating funds under the terms of the gift or grant or because of designation as provided in subdivision (b).

(e)  A depreciation fund that is created by the health facility or clinic in order to meet a condition imposed by a third party for the third party’s financing of a capital improvement of the health facility or clinic, provided the fund is used exclusively to make payments to the third party for the financing of the capital improvement.

(f)  Funds used to defray the expense of fundraising.

(Added by renumbering Section 101815 by Stats. 1999, Ch. 950, Sec. 5. Effective January 1, 2000.)



101989

No state law shall be construed to discourage philanthropic support of health facilities and clinics, or to otherwise hinder the use of this support for purposes determined by the recipients to be in the best interests of the physicians and patients it serves.

However, in enacting this chapter and Section 14106.2 of the Welfare and Institutions Code, the Legislature does not intend to place any restrictions on cost containment measures relating to health facilities that may be enacted in the future.

(Added by renumbering Section 101820 by Stats. 1999, Ch. 950, Sec. 6. Effective January 1, 2000.)












DIVISION 102 - VITAL RECORDS AND HEALTH STATISTICS

PART 1 - VITAL RECORDS

CHAPTER 1 - General Provisions

102100

Each live birth, fetal death, death, and marriage that occurs in the state shall be registered as provided in this part on the prescribed certificate forms. In addition, a report of every judgment of dissolution of marriage, legal separation, or nullity decree shall be filed with the State Registrar, as provided in this part. All confidential information included in birth, fetal death, death, and marriage certificates and reports of dissolution of marriage, legal separation, or nullity that are required to be filed by this part, shall be exempt from the California Public Records Act contained in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102105

The department is charged with the uniform and thorough enforcement of this part throughout the state, and may adopt additional regulations for its enforcement.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102110

The State Registrar shall adopt regulations specifying both of the following:

(a)  Procedures to assure the confidentiality of the confidential portion of the certificate of live birth, specified in subdivision (b) of Section 102425, and the medical and health report, specified in Section 102445.

(b)  Procedures regarding access to records required by this part.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102115

The department may make and enforce regulations for the embalming, cremation, interment, disinterment and transportation of the dead in matters relating to communicable diseases.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102120

The State Registrar shall inform all local registrars which diseases are to be considered infectious, contagious, or communicable and dangerous to the public health, as decided by the department, in order that when deaths occur in which the diseases are involved, proper precautions may be taken to prevent their spread.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102125

All certificates of live birth, fetal death, or death shall be written legibly, in durable black ink, and a certificate is not complete and correct that does not supply all of the items of information called for, or satisfactorily account for their omission.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102130

All marriage licenses shall be written legibly and shall be photographically and micrographically reproducible. A marriage license is not complete and correct that does not supply all of the items of information called for, or satisfactorily account for their omission.

(Amended by Stats. 2006, Ch. 816, Sec. 40. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



102135

(a) All physicians, informants, funeral directors, clergy, or judges and all other persons having knowledge of the facts, shall supply upon the prescribed forms any information that they possess regarding any birth, fetal death, death, or marriage upon demand of the state or local registrar.

(b) All physicians, informants, funeral directors, clergy, judges, public employees, or other persons who supply upon prescribed forms information that they possess regarding any birth, fetal death, death, or marriage shall in no case use a derogatory, demeaning, or colloquial racial or ethnic descriptor.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102140

No alteration or change in any respect shall be made on any marriage license or certificate after its acceptance for registration by the local registrar, or on other records made in pursuance of this part, except where supplemental information required for statistical purposes is furnished.

(Amended by Stats. 2006, Ch. 816, Sec. 41. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



102145

Every person in charge of a hospital or other institution to which persons are admitted for treatment or confinement shall make a record of the personal, medical and other information for each patient sufficient and adequate for the completion of a birth or death certificate.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102155

“Absence of conflicting information relative to parentage” as used in Chapter 5 (commencing with Section 102625) or Chapter 11 (commencing with Section 103225) includes entries such as “unknown,” “not given,” “refused to state,” or “obviously fictitious names.”

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






CHAPTER 2 - Administration

ARTICLE 1 - State Administration

102175

The director shall be the State Registrar of Vital Statistics.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102180

The State Registrar is charged with the execution of this part in this state, and has supervisory power over local registrars, so that there shall be uniform compliance with all of the requirements of this part.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102185

The State Registrar may investigate cases of irregularity or violations of this part.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102190

When the State Registrar deems it necessary, he or she shall report cases of violation of any of the provisions of this part to the district attorney of the county where the violation occurred, with a statement of the facts and circumstances; and the district attorney shall forthwith initiate and promptly follow up with the necessary court proceedings.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102195

The Attorney General shall assist in the enforcement of this part upon request of the State Registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102200

The State Registrar shall prescribe and furnish all record forms for use in carrying out the purposes of this part, or shall prescribe the format, quality, and content of forms electronically produced in each county, and no record forms or formats other than those prescribed shall be used.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102205

The State Registrar shall prepare and issue detailed instructions as may be required to procure the uniform observance of this part and the maintenance of a satisfactory system of registration.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102210

The State Registrar shall establish registration districts within the State for the purposes of this part.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102215

The State Registrar of Vital Statistics may call into conference the local registrars or their chief deputies, in groups and at places within the state as may be designated by him or her, to meet with him or her or his or her duly authorized representatives, for the purpose of discussing problems dealing with registration of births, fetal deaths, deaths, and marriages, in order to promote uniformity of policy and procedure throughout the state in matters pertaining to vital registration; provided further, that the actual and necessary expenses incident to attendance at not more than one such meeting per year shall with the prior approval of the local legislative body be a legal charge against the local governmental unit.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102220

The State Registrar shall carefully examine the certificates received from the local registrars of births, deaths, and fetal deaths, and if they are incomplete or unsatisfactory shall require any further information that may be necessary to make the record complete and satisfactory.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102225

The State Registrar shall carefully examine the marriage certificates received from the county recorders, and if they are incomplete or unsatisfactory shall require any further information that may be necessary to make the record complete and satisfactory. Any certificates that are determined to be incomplete or unsatisfactory shall be returned to the county recorder within 90 days after receipt by the State Registrar. If a certificate is not returned to the county recorder within 90 days, the State Registrar shall register the certificate as presented.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102230

(a) (1) The State Registrar shall arrange and permanently preserve the certificates in a systematic manner and shall prepare and maintain comprehensive and continuous indices of all certificates registered.

(2) The birth, death, and marriage record indices prepared pursuant to paragraph (1) and all comprehensive birth, death, and marriage record indices prepared or maintained by local registrars and county recorders shall be kept confidential and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(3) Notwithstanding paragraph (2), the State Registrar, at his or her discretion, may release comprehensive birth, death, and nonconfidential marriage record indices to a government agency. Local registrars and county recorders, when requested, shall release their comprehensive birth, death, and marriage record indices to the State Registrar. A government agency that obtains indices pursuant to this paragraph shall not sell or release the index or a portion of its contents to another person except as necessary for official government business and shall not post the indices or any portion thereof on the Internet.

(b) (1) The State Registrar shall prepare and maintain separate noncomprehensive indices of all California birth, death, and nonconfidential marriage records for public release.

(2) For purposes of this section, noncomprehensive birth record indices for public release shall be comprised of first, middle, and last name, sex, date of birth, and place of birth.

(3) For purposes of this section, noncomprehensive death record indices for public release shall be comprised of first, middle, and last name, sex, date of birth, place of birth, place of death, date of death, and father’s last name.

(4) For purposes of this section, noncomprehensive nonconfidential marriage record indices for public release shall be comprised of the name of each party to the marriage and the date of marriage.

(5) Requesters of the birth, death, or nonconfidential marriage record indices prepared pursuant to this subdivision shall provide proof of identity, complete a form, and sign the form under penalty of perjury. The form shall include all of the following:

(A) The proposed use of the birth, death, or nonconfidential marriage record indices.

(B) A disclaimer crediting analyses, interpretations, or conclusions reached regarding the birth, death, or nonconfidential marriage record indices to the author and not to the State Department of Public Health.

(C) Assurance that technical descriptions of the birth, death, or nonconfidential marriage record indices are consistent with those provided by the State Department of Public Health.

(D) Assurance that the requester shall not sell, assign, or otherwise transfer the birth, death, or nonconfidential marriage record indices.

(E) Assurance that the requester shall not use the birth or death record indices for fraudulent purposes.

(6) Birth, death, and nonconfidential marriage record indices obtained pursuant to this subdivision, and any portion thereof, shall not be used for fraudulent purposes.

(c) (1) The State Registrar shall prepare and maintain separate noncomprehensive indices of all California birth, death, and nonconfidential marriage records for purposes of law enforcement or preventing fraud.

(2) For purposes of this section, noncomprehensive birth record indices for the purpose of preventing fraud shall be comprised of first, middle, and last name, sex, date of birth, place of birth, and mother’s maiden name.

(3) For purposes of this section, noncomprehensive death record indices for the purpose of preventing fraud shall be comprised of first, middle, and last name, place of death, mother’s maiden name, sex, social security number, date of birth, place of birth, date of death, and father’s last name.

(4) For purposes of this section, noncomprehensive nonconfidential marriage record indices for the purpose of preventing fraud shall be comprised of the name of each party to the marriage and the date of marriage.

(5) The birth, death, and nonconfidential marriage record indices prepared pursuant to this subdivision shall be made available to financial institutions, as defined in Section 6827(4)(A) and (B) of Title 15 of the United States Code, its representatives or contractors, consumer credit reporting agencies, as defined in subdivision (d) of Section 1785.3 of the Civil Code, its representatives or contractors, those entities providing information services for purposes of law enforcement or preventing fraud, officers of the court for the sole purpose of verifying a death, and to persons or entities acting on behalf of law enforcement agencies or the court, or pursuant to a court order.

(6) The birth, death, and nonconfidential marriage record indices prepared pursuant to this subdivision may be released to a government agency.

(7) Requesters of the birth, death, or nonconfidential marriage record indices prepared pursuant to this subdivision shall provide proof of identity, complete a form, and sign the form under penalty of perjury. The form shall include all of the following:

(A) An agreement not to release or allow public access to the birth, death, or nonconfidential marriage record indices, and an agreement not to post the indices on the Internet, except as permitted by this subdivision.

(B) The proposed use of the birth, death, or nonconfidential marriage record indices.

(C) The names of all persons within the organization, if applicable, who will have access to the birth, death, or nonconfidential marriage record indices.

(D)  A disclaimer crediting analyses, interpretations, or conclusions reached regarding the birth, death, or nonconfidential marriage record indices to the author and not to the State Department of Public Health.

(E) Assurance that technical descriptions of the birth, death, or nonconfidential marriage record indices are consistent with those provided by the State Department of Public Health.

(F) Assurance that the requester shall not sell, assign, or otherwise transfer the birth, death, or nonconfidential marriage record indices, except as permitted by this subdivision.

(G) Assurance that the requester shall not use the birth, death, or nonconfidential marriage record indices for fraudulent purposes.

(8) (A) Birth, death, and nonconfidential marriage record indices, and any portion thereof, obtained pursuant to this section, shall not be used for fraudulent purposes and shall not be posted on the Internet.

(B) Notwithstanding subparagraph (A), individual information contained in birth, death, and nonconfidential marriage record indices may be posted on the Internet if all of the following requirements are met:

(i) The individual information is posted on an Internet Web site that is protected by a password.

(ii) The individual information is posted on an Internet Web site that is available to subscribers only for a fee.

(iii) The individual information is not posted for public display.

(iv) The individual information is available to subscribers pursuant to a contractual agreement.

(v) The individual information is posted for purposes of law enforcement or preventing fraud.

(d) Mail-in requests from nongovernmental agencies for birth, death, and nonconfidential marriage record indices requested pursuant to subdivisions (b) and (c) shall include a notarized statement attesting to the identity of the requester.

(e) Noncomprehensive birth, death, and nonconfidential marriage record indices pursuant to subdivisions (b) and (c) shall be updated annually.

(f) Birth, death, and nonconfidential marriage record indices provided pursuant to this section shall be made available subject to cost recovery provisions of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(g) Noncomprehensive birth, death, and nonconfidential marriage record indices created by local registrars or county recorders shall be subject to the conditions for release required by this section.

(h) A person or entity that obtains a birth, death, or nonconfidential marriage record index, or any portion thereof, from a requester who has obtained the index in accordance with paragraph (7) of subdivision (c) shall not sell, assign, or otherwise transfer that index, or any portion thereof, to a third party.

(i) Paragraphs (2) and (3) of subdivision (a) and subdivisions (b) to (h), inclusive, shall be implemented only to the extent that funds for these purposes are appropriated by the Legislature in the annual Budget Act or other statute.

(Amended by Stats. 2009, Ch. 412, Sec. 3. Effective January 1, 2010.)



102231

(a) Notwithstanding any other law, birth data files, birth data files for public release, death data files for public release, death data files for purposes of law enforcement or preventing fraud, and nonconfidential marriage data files prepared and maintained by the State Registrar, local registrars, and county recorders shall only be released as follows:

(1) Birth data files containing personal identifiers shall be subject to the same restrictions as the confidential portion of a birth certificate and shall only be released under the terms and conditions specified in Section 102430.

(2) Birth data files for public release shall not contain the mothers’ maiden name.

(3) Death data files for public release shall not contain the mothers’ maiden name and social security number.

(4) Death data files for purposes of law enforcement or preventing fraud shall include the mother’s maiden name and social security number. Death data files prepared pursuant to this subdivision may be released to governmental agencies and to those entities described in paragraph (5) of subdivision (c) of Section 102230.

(5) Death data files containing personal identifying information may be released to persons expressing a valid scientific interest, as determined by the appropriate committee constituted for the protection of human subjects that is approved by the United States Department of Health and Human Services and has a general assurance pursuant to Part 46 (commencing with Section 46.101) of Title 45 of the Code of Federal Regulations.

(6) Nonconfidential marriage data files shall include the name of each party to the marriage and the date of the marriage. Nonconfidential marriage data files for public release shall not contain the maiden names of the mothers.

(b) Requesters of birth, death, and nonconfidential marriage data files pursuant to this section shall provide proof of identity, complete a form, and sign the form under penalty of perjury. The form shall include all of the following:

(1) An agreement not to release the birth, death, or marriage data files and not to post the files on the Internet, except as permitted by this subdivision.

(2) An agreement not to provide public access to data files obtained pursuant to paragraphs (1) and (4) of subdivision (a).

(3) The proposed use of the data file.

(4) For data files obtained pursuant to paragraphs (1) and (4) of subdivision (a), the names of all persons within the organization, if applicable, who will have access to the data files.

(5) A disclaimer that credits analyses, interpretations, or conclusions reached regarding the birth or death data files to the author and not to the State Department of Public Health.

(6) Assurance that technical descriptions of the data files are consistent with those provided by the State Department of Public Health.

(7) Assurance that the requester shall not sell, assign, or otherwise transfer the data files, except as permitted by subdivision (e).

(8) Assurance that the requester shall not use the data files for fraudulent purposes.

(c) Mail-in requests for birth, death, and nonconfidential marriage data files pursuant to this section shall include a notarized statement attesting to the identity of the requester.

(d) Birth, death, and nonconfidential marriage data files provided pursuant to this section shall be made available subject to cost recovery provisions of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(e) (1) Birth, death, and nonconfidential marriage data files, and any portion thereof, obtained pursuant to this section, shall not be used for fraudulent purposes and shall not be posted on the Internet.

(2) Notwithstanding paragraph (1), individual information contained in death data files obtained pursuant to paragraph (4) of subdivision (a) may be posted on the Internet if all of the following requirements are met:

(A) The information is posted on an Internet Web site that is protected by a password.

(B) The information is posted on an Internet Web site that is available to subscribers only for a fee.

(C) The information is not posted for public display.

(D) The information is available to subscribers pursuant to a contractual agreement.

(E) The information is posted for purposes of law enforcement or preventing fraud.

(f) A person or entity that obtains a birth, death, or nonconfidential marriage data file, or any portion thereof, from a requester who has obtained the data file in accordance with subdivision (b) shall not sell, assign, or otherwise transfer that data file, or any portion thereof, to a third party.

(g) This section shall be implemented only to the extent that funds for these purposes are appropriated by the Legislature in the annual Budget Act or other statute.

(Amended by Stats. 2009, Ch. 412, Sec. 4. Effective January 1, 2010.)



102232

(a)  (1)  Any person who violates Section 102230 or 102231 may be denied further access to the indices or data files maintained by the department.

(2)  Any person who violates Section 102230 or 102231 is guilty of a misdemeanor and shall be punished by imprisonment in the county jail for a period not to exceed one year, or a fine of one thousand dollars ($1,000), or by both the imprisonment and fine, for each violation.

(3)  The penalties described in paragraphs (1) and (2) shall not be construed to limit any other remedies provided by law.

(b)  Notwithstanding Section 126 of the Penal Code, the crime of perjury specified in paragraph (4) of subdivision (b) of Section 102230, paragraph (6) of subdivision (c) of Section 102230, and subdivision (b) of Section 102231, shall be punishable as a misdemeanor.

(c)  Paragraph (1) of subdivision (a) shall be implemented only to the extent that funds for these purposes are appropriated by the Legislature in the annual Budget Act or other statute.

(Added by Stats. 2002, Ch. 712, Sec. 3. Effective January 1, 2003.)



102235

Notwithstanding any other provisions of law relating to retention of public records, the State Registrar may cause the original records of birth, death and marriage filed under this part to be destroyed if all of the following requirements have been met:

(a)  One year has elapsed since the date of registration of the records.

(b)  The birth, death, or marriage records have been reproduced onto microfilm or optical disk or by any other technique that does not permit additions, deletions, or changes to the original document in compliance with Section 12168.7 for recording of permanent records or nonpermanent records.

(c)  Adequate provisions are made that the permanent storage medium reflects additions or corrections to the records.

(d)  A permanent copy is maintained in a manner that permits it to be used for all purposes served by the original record.

(e)  A permanent copy has been stored at a separate physical location in a place and manner that will reasonably assure its preservation indefinitely against loss or destruction.

(Amended by Stats. 2000, Ch. 569, Sec. 10. Effective January 1, 2001.)



102240

Any certified photographic reproduction of any record stored on a permanent storage medium under this chapter shall be deemed to be a certification of the original record.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102245

On and after January 1, 1978, whenever the State Registrar receives a death certificate from a local registrar, the State Registrar shall determine whether the state records contain the birth certificate of the deceased or a reproduction thereof as authorized under this chapter. If the State Registrar has such a record of birth, it shall be revised to indicate the date of the death of the registrant, or, alternatively, a notation to that effect shall be entered in the State Registrar’s index of births adjacent to the name of the deceased. The State Registrar, pursuant to an ongoing program, shall distribute, without charge, on a monthly basis to each county, a list of deceased registrants to enable local registrars and recorders to update their files. Upon receipt of such a list the local registrar or county recorder shall revise the local records or indexes accordingly.

Subject to the availability of funds appropriated for that purpose, the State Registrar may similarly revise or index birth records of registrants whose death certificates were filed prior to January 1, 1978.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102247

(a) There is hereby created in the State Treasury the Health Statistics Special Fund. The fund shall consist of revenues, including, but not limited to, all of the following:

(1) Fees or charges remitted to the State Registrar for record search or issuance of certificates, permits, registrations, or other documents pursuant to Chapter 3 (commencing with Section 26801) of Part 3 of Division 2 of Title 3 of the Government Code, and Chapter 4 (commencing with Section 102525), Chapter 5 (commencing with Section 102625), Chapter 8 (commencing with Section 103050), and Chapter 15 (commencing with Section 103600) of Part 1 of Division 102 of this code.

(2) Funds remitted to the State Registrar by the federal Social Security Administration for participation in the enumeration at birth program.

(3) Funds remitted to the State Registrar by the National Center for Health Statistics pursuant to the federal Vital Statistics Cooperative Program.

(4) Any other funds collected by the State Registrar, except Children’s Trust Fund fees collected pursuant to Section 18966 of the Welfare and Institutions Code, Umbilical Cord Blood Collection Program Fund fees collected pursuant to Section 103625, and fees allocated to the Judicial Council pursuant to Section 1852 of the Family Code, all of which shall be deposited into the General Fund.

(b) Moneys in the Health Statistics Special Fund shall be expended by the State Registrar for the purpose of funding its existing programs and programs that may become necessary to carry out its mission, upon appropriation by the Legislature.

(c) Health Statistics Special Fund moneys shall be expended only for the purposes set forth in this section and Section 102249, and shall not be expended for any other purpose or for any other state program.

(d) It is the intent of the Legislature that the Health Statistics Special Fund provide for the following:

(1) Registration and preservation of vital event records and dissemination of vital event information to the public.

(2) Data analysis of vital statistics for population projections, health trends and patterns, epidemiologic research, and development of information to support new health policies.

(3) Development of uniform health data systems that are integrated, accessible, and useful in the collection of information on health status.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2010, Ch. 529, Sec. 5) by Stats. 2011, Ch. 296, Sec. 169. Effective January 1, 2012. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 170 of Ch. 296.)



102247-1

(a) There is hereby created in the State Treasury the Health Statistics Special Fund. The fund shall consist of revenues, including, but not limited to, all of the following:

(1) Fees or charges remitted to the State Registrar for record search or issuance of certificates, permits, registrations, or other documents pursuant to Chapter 3 (commencing with Section 26801) of Part 3 of Division 2 of Title 3 of the Government Code, and Chapter 4 (commencing with Section 102525), Chapter 5 (commencing with Section 102625), Chapter 8 (commencing with Section 103050), and Chapter 15 (commencing with Section 103600) of Part 1 of Division 102 of this code.

(2) Funds remitted to the State Registrar by the federal Social Security Administration for participation in the enumeration at birth program.

(3) Funds remitted to the State Registrar by the National Center for Health Statistics pursuant to the federal Vital Statistics Cooperative Program.

(4) Any other funds collected by the State Registrar, except Children’s Trust Fund fees collected pursuant to Section 18966 of the Welfare and Institutions Code and fees allocated to the Judicial Council pursuant to Section 1852 of the Family Code, all of which shall be deposited into the General Fund.

(b) Moneys in the Health Statistics Special Fund shall be expended by the State Registrar for the purpose of funding its existing programs and programs that may become necessary to carry out its mission, upon appropriation by the Legislature.

(c) Health Statistics Special Fund moneys shall be expended only for the purposes set forth in this section and Section 102249, and shall not be expended for any other purpose or for any other state program.

(d) It is the intent of the Legislature that the Health Statistics Special Fund provide for the following:

(1) Registration and preservation of vital event records and dissemination of vital event information to the public.

(2) Data analysis of vital statistics for population projections, health trends and patterns, epidemiologic research, and development of information to support new health policies.

(3) Development of uniform health data systems that are integrated, accessible, and useful in the collection of information on health status.

(e) This section shall become operative on January 1, 2018.

(Amended (as added by Stats. 2010, Ch. 529, Sec. 6) by Stats. 2011, Ch. 296, Sec. 170. Effective January 1, 2012. Section operative January 1, 2018, by its own provisions.)



102249

(a)  The State Registrar shall expend funds in the Health Statistics Special Fund, upon appropriation by the Legislature, for all of the following:

(1)  Support existing programs within the State Registrar’s office.

(2)  Implement and support new programs within the State Registrar’s office that meet its goals and objectives.

(3)  Build a data system that will support policy analysis and program decisions at all levels, be useful to health care providers, local and community agencies, and the state, and ultimately benefit consumers of health care services.

(4)  Develop and maintain public health data bases.

(5)  Access and analyze data in order to develop and evaluate California’s health policy.

(6)  Conduct special studies and prepare statistical reports concerning the health status of Californians.

(7)  Develop and maintain an automation system for vital event registration.

(8)  Disseminate vital event information and statistical reports to the public.

(b)  This section shall become operative on July 1, 1995.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 2 - Local Administration

102275

The health officer of any approved local health department, as defined in Article 1 (commencing with Section 101175) of Part 3 of Division 101 and approved thereunder, is the local registrar in and for all registration districts within that health jurisdiction and shall perform all the duties of local registrar of births and deaths.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102280

In other areas, the State Registrar shall appoint a local registrar of births and deaths for each registration district, whose term of office shall be four years. The State Registrar may remove such appointee forthwith for failure or neglect to perform his or her duty.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102285

The county recorder is the local registrar of marriages and shall perform all the duties of the local registrar of marriages.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102290

Each assistant or deputy of a local registrar may perform all of the duties of the local registrar in the name and place of his or her principal.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102295

Each local registrar is hereby charged with the enforcement of this part in his or her registration district under the supervision and direction of the State Registrar and shall make an immediate report to the State Registrar of any violation of this law coming to his or her knowledge.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102300

Each local registrar shall supply blank forms to persons who require them.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102305

The local registrar of births and deaths shall carefully examine each certificate before acceptance for registration and, if any are not completed in a manner consistent with the policies established by the State Registrar, he or she shall require further information to be furnished as may be necessary to make the record consistent with those policies before acceptance for registration.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102310

The local registrar of marriages shall carefully examine each license before acceptance for registration and, if it is incomplete or unsatisfactory, he or she shall require any further information to be furnished as may be necessary to make the record satisfactory before acceptance for registration.

(Amended by Stats. 2006, Ch. 816, Sec. 42. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



102315

The local registrar shall affix his or her signature to each certificate in attest to the date of acceptance for registration in his or her office.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102320

The local registrar shall number the certificates of live birth, fetal death, and death consecutively in separate series, beginning with number one for the first event in each calendar year.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102325

The local registrar shall number each marriage certificate consecutively beginning with the number one for either the first event occurring, or first event registered in, each calendar year. Numbering may be based on either the year that the event occurs or the year of registration.

(Amended by Stats. 2006, Ch. 816, Sec. 43. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



102330

The local registrar shall make a complete and accurate copy of each certificate accepted for registration and shall preserve it in his or her office as the local registrar’s copy of the record in the manner directed by the State Registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102335

Each local registrar of births and deaths, except a local registrar of a city and county shall transmit to the county recorder for a special county record at the same time the original certificates are forwarded to the State Registrar a copy of each original birth certificate and death certificate.

In lieu of the procedure outlined above in this section, the county recorder may make the copies of certificates for the special county record, in which case the original certificates shall be transmitted by the local registrar to the county recorder for this purpose, after which the county recorder shall forward the original certificates to the State Registrar pursuant to Section 102345.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102340

Any local registrar serving a county-wide health jurisdiction of over 550,000 population, as determined by the official 1950 census, and in whose office is maintained a central depository of birth and death records, is excepted from Section 102335.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102345

(a)  The local registrar of births and deaths shall transmit each week to the State Registrar all original certificates accepted for registration by him or her during the preceding week.

(b)  This section shall become operative on January 1, 1993.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102346

(a)  The local registrar of births and deaths shall transmit each month to the Department of Industrial Relations a copy of each certificate of death for which the death has been marked as work-related and which was accepted for registration by him or her during the preceding month.

(b)  This section shall become operative on January 1, 2003.

(Amended by Stats. 2012, Ch. 46, Sec. 75. Effective June 27, 2012.)



102350

The county board of supervisors may, by resolution, require the local registrar to send a copy of each certificate of death to the physician and surgeon whose statement appears on the certificate pursuant to Section 102825.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102355

The local registrar of marriages shall transmit to the State Registrar not less than quarterly all original marriage certificates accepted for registration by him or her during the preceding quarter. Certificates shall be batched by calendar year of event prior to transmission. Certificates may be transmitted at more frequent intervals by arrangement with the State Registrar.

(Amended by Stats. 2006, Ch. 816, Sec. 44. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



102360

The local registrar of births and deaths shall furnish to the registrar of voters or county clerk not later than the 15th day of each month a notification of all deceased persons 18 years of age and over whose deaths were registered with him or her or of whose deaths he or she was notified by the state registrar of vital statistics during the preceding month. This notification shall include at least the name, social security number, sex, age, birthplace, birthdate, place of residence, and date and place of death for each decedent. Copies of this notification list shall be sent at the same time to the county welfare department and the local district social security office.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102365

Notwithstanding any other law to the contrary, a local registrar of births and deaths, after one year from the date of registration and with the approval of, and under the supervision of, the State Registrar, may dispose of the local registrar’s copies of the records, if both of the following exist:

(a)  The original copies of the records are on file in the office of the State Registrar.

(b)  Copies of the records are on file in the office of the county recorder. If the county recorder does not have copies of the records, he or she may accept the local registrar’s copies as a special county record of the events.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102370

The local custodian of records is hereby authorized to receive original records or abstracts of records of any birth or death that were filed with any political subdivision prior to July 1, 1905, and to retain them as a special county record of the events.

(Amended by Stats. 1996, Ch. 889, Sec. 1. Effective January 1, 1997.)



102375

Special county records of birth certificates and death certificates transmitted and filed with the county recorder under this article shall be open for inspection by the public in accordance with regulations adopted by the department for local registrars.

Nothing in this section shall authorize the use of a certificate marked pursuant to subdivision (a) of former Section 10056.5 by any person compiling a business contact list.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102380

The county recorder and the local registrar of births and deaths, with the approval and under the supervision of the State Registrar and with the approval of the board of supervisors of any county or city and county by ordinance, may authorize the transfer of special county records of deaths and marriages and local registrar’s records of deaths for events that occurred subsequent to July 1, 1905, to a private nonprofit agency or public agency that shall preserve the records for local public use. The receiving agency shall protect and preserve the records to assure access for any person who has a need or interest in reviewing the records, and shall prohibit the photocopying or sale of copies of the records, but may convert the records to microform format.

If the office of the local registrar or the county recorder does not have copies of the records, that office is hereby authorized to accept them from the county recorder or local registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102385

If a public agency or private nonprofit agency that receives copies of records pursuant to this section is unable to assure the continued preservation and protection of those records for public use, the records shall be returned to the contributing local registrar or county recorder.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102390

Any record of death and marriage transferred to a public agency or private nonprofit agency pursuant to Section 102380 is exempt from Sections 102230 and 103245.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102395

Special county records of birth, death, and marriage and the local registrar’s records of birth, death, and marriage shall be subject to Sections 26205.5 and 26205.7 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)









CHAPTER 3 - Live Birth Registration

ARTICLE 1 - Duty of Registering Live Birth

102400

Each live birth shall be registered with the local registrar of births and deaths for the district in which the birth occurred within 10 days following the date of the event.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102405

For live births that occur in a hospital, or a state-licensed alternative birth center, as defined in paragraph (4) of subdivision (b) of Section 1204, the administrator of the hospital or center or a representative designated by the administrator in writing may sign the birth certificate certifying the fact of birth instead of the attending physician and surgeon, certified nurse midwife, or principal attendant if the physician and surgeon, certified nurse midwife, or principal attendant is not available to sign the certificate; and shall be responsible for registering the certificate with the local registrar within the time specified in Section 102400.

(Amended by Stats. 2000, Ch. 64, Sec. 1. Effective January 1, 2001.)



102410

For those live births occurring in a hospital, and upon a parent’s request, a footprint shall be taken of the child prior to discharge from the facility and shall be made available to the parents. The footprint shall be placed on a sheet of paper that is separate from the birth certificate, shall only be prepared for the parents prior to discharge from the hospital, and need not be retained or kept on file.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102415

For live births that occur outside of a hospital or outside of a state-licensed alternative birth center, as defined in paragraph (4) of subdivision (b) of Section 1204, the physician in attendance at the birth or, in the absence of a physician, the professionally licensed midwife in attendance at the birth or, in the absence of a physician or midwife, either one of the parents shall be responsible for entering the information on the certificate, securing the required signatures, and for registering the certificate with the local registrar.

(Amended by Stats. 2000, Ch. 303, Sec. 3. Effective January 1, 2001.)






ARTICLE 2 - Content of Certificate of Live Birth

102425

(a) The certificate of live birth for any live birth occurring on or after January 1, 1980, shall contain those items necessary to establish the fact of the birth and shall contain only the following information:

(1) Full name and sex of the child.

(2) Date of birth, including month, day, hour, and year.

(3) Place of birth.

(4) Full name of the father, birthplace, and date of birth of the father including month, day, and year. If the parents are not married to each other, the father’s name shall not be listed on the birth certificate unless the father and the mother sign a voluntary declaration of paternity at the hospital before the birth certificate is prepared. The birth certificate may be amended to add the father’s name at a later date only if paternity for the child has been established by a judgment of a court of competent jurisdiction or by the filing of a voluntary declaration of paternity.

(5) Full birth name of the mother, birthplace, and date of birth of the mother including month, day, and year.

(6) Multiple births and birth order of multiple births.

(7) Signature, and relationship to the child, of a parent or other informant, and date signed.

(8) Name, title, and mailing address of the attending physician and surgeon or principal attendant, signature, and certification of live birth by the attending physician and surgeon or principal attendant or certifier, date signed, and name and title of the certifier if other than the attending physician and surgeon or principal attendant.

(9) Date accepted for registration and signature of local registrar.

(10) A state birth certificate number and local registration district and number.

(11) A blank space for entry of the date of death with a caption reading “Date of Death.”

(b) In addition to the items listed in subdivision (a), the certificate of live birth shall contain the following medical and social information, provided that the information is kept confidential pursuant to Sections 102430 and 102447 and is clearly labeled “Confidential Information for Public Health Use Only”:

(1) Birth weight.

(2) Pregnancy history.

(3) Race and ethnicity of the mother and father.

(4) Residence address of the mother.

(5) A blank space for entry of census tract for the mother’s address.

(6) Date of first prenatal care visit, the number of prenatal care visits, and commencing January 1, 2007, the date of last prenatal care visit.

(7) Date of last normal menses and, commencing January 1, 2007, an obstetric estimate of completed weeks of gestation at delivery.

(8) Description of complications and procedures of pregnancy and concurrent illnesses, congenital malformation, and any complication or procedure of labor and delivery, including surgery, provided that this information is essential medical information and appears in total on the face of the certificate.

(9) Commencing January 1, 2007, hearing screen results.

(10) Mother’s and father’s occupations and kind of business or industry.

(11) Education level of the mother and father.

(12) Principal source of payment for prenatal care, which shall include the following: Medi-Cal, private insurance, self-pay, other sources, and any other categories as may be determined by the State Department of Public Health.

(13) Expected principal source of payment for delivery, which shall include the following: Medi-Cal, private insurance, self-pay, other sources, and any other categories as may be determined by the State Department of Public Health.

(14) An indication of whether or not the child’s parent desires the automatic issuance of a social security number to the child.

(15) On and after January 1, 1995, the social security numbers of the mother and father, unless subdivision (d) applies.

(c) When an objection is made by either parent to the furnishing of the information specified in paragraphs (3), (10), and (11) of subdivision (b) for the confidential portion of the certificate of live birth, this information shall not be required to be entered on that portion of the certificate of live birth.

(d) A parent is not required to disclose his or her social security number as required by paragraph (15) of subdivision (b) if the parent has good cause for not disclosing his or her social security number. Good cause shall be defined by regulations adopted by the State Department of Social Services.

(e) Paragraph (8) of subdivision (b) shall be completed by the attending physician and surgeon or the attending physician and surgeon’s designated representative. The names and addresses of children born with congenital malformations who require followup treatment, as determined by the child’s physician and surgeon, shall be furnished by the physician and surgeon to the local health officer, if permission is granted by either parent of the child.

(f) The parent shall only be asked to sign the form after both the public portion and the confidential medical and social information items have been entered upon the certificate of live birth.

(g) (1) The State Registrar shall instruct all local registrars to collect the information specified in this section with respect to certificates of live birth. The information shall be transcribed on the certificate of live birth in use at the time and shall be limited to the information specified in this section.

(2) Information relating to concurrent illnesses, complications and procedures of pregnancy and delivery, and congenital malformations shall be completed by the physician and surgeon, or the physician and surgeon’s designee, who shall insert in the space provided on the confidential portion of the certificate the appropriate number or numbers listed on the VS-10A supplemental worksheet. The VS-10A supplemental form shall be used as a worksheet only and shall not in any manner be linked with the identity of the child or the mother, nor submitted with the certificate to the State Registrar. All information transferred from the worksheet to the certificate shall be fully explained to the parent or other informant prior to the signing of the certificate. Questions relating to drug or alcohol abuse shall not be asked.

(h) (1) The Vital Statistics Advisory Committee, in accordance with Section 102465, shall conduct a review of the contents of the certificate of live birth to coincide with decennial revisions by the National Center for Health Statistics to the United States Standard Certificate of Live Birth. The Vital Statistics Advisory Committee shall make recommendations to the State Registrar regarding the adoption of modifications to the state certificate of live birth that are similar to those made to the federal certificate.

(2) Notwithstanding Section 102470, the State Registrar shall review the Vital Statistics Advisory Committee recommendations and, at the State Registrar’s discretion, shall submit to the Legislature, for approval, additions or deletions to the certificate of live birth.

(i) This section shall be repealed on January 1, 2016.

(Amended by Stats. 2014, Ch. 334, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 3 of Stats. 2014, Ch. 334.)



102425-1

(a) The certificate of live birth for any live birth occurring on or after January 1, 2016, shall contain those items necessary to establish the fact of the birth and shall contain only the following information:

(1) Full name and sex of the child.

(2) Date of birth, including month, day, hour, and year.

(3) Place of birth.

(4) Full name, birthplace, and date of birth of each parent, including month, day, and year, and the parental relationship of the parent to the child.

(A) The full name of the mother shall be the birth name of the mother.

(B) If the birth mother is one of the parents listed on the certificate of live birth, her name shall be placed on the second parent line.

(C) If the parents are not married to each other, the father’s name shall not be listed on the birth certificate unless the father and the mother sign a voluntary declaration of paternity at the hospital before the birth certificate is submitted for registration. The birth certificate may be amended to add the father’s name at a later date only if paternity for the child has been established by a judgment of a court of competent jurisdiction or by the filing of a voluntary declaration of paternity.

(5) Multiple births and birth order of multiple births.

(6) Signature, and relationship to the child, of a parent or other informant, and date signed.

(7) Name, title, and mailing address of the attending physician and surgeon or principal attendant, signature, and certification of live birth by the attending physician and surgeon or principal attendant or certifier, date signed, and name and title of the certifier if other than the attending physician and surgeon or principal attendant.

(8) Date accepted for registration and signature of local registrar.

(9) A state birth certificate number and local registration district and number.

(10) A blank space for entry of the date of death with a caption reading “Date of Death.”

(b) In addition to the items listed in subdivision (a), the certificate of live birth shall contain the following medical and social information, provided that the information is kept confidential pursuant to Sections 102430 and 102447 and is clearly labeled “Confidential Information for Public Health Use Only:”

(1) Birth weight.

(2) Pregnancy history.

(3) Race and ethnicity of the mother and father.

(4) Residence address of the birth mother.

(5) A blank space for entry of census tract for the birth mother’s address.

(6) Date of first prenatal care visit, the number of prenatal care visits, and commencing January 1, 2007, the date of last prenatal care visit.

(7) Date of last normal menses and, commencing January 1, 2007, an obstetric estimate of completed weeks of gestation at delivery.

(8) Description of complications and procedures of pregnancy and concurrent illnesses, congenital malformation, and any complication or procedure of labor and delivery, including surgery, provided that this information is essential medical information and appears in total on the face of the certificate.

(9) Commencing January 1, 2007, hearing screen results.

(10) Mother’s and father’s occupations and kind of business or industry.

(11) Education level of the mother and father.

(12) Principal source of payment for prenatal care, which shall include the following: Medi-Cal, private insurance, self-pay, other sources, and any other categories as may be determined by the State Department of Public Health.

(13) Expected principal source of payment for delivery, which shall include the following: Medi-Cal, private insurance, self-pay, other sources, and any other categories as may be determined by the State Department of Public Health.

(14) An indication of whether or not the child’s parent desires the automatic issuance of a social security number to the child.

(15) On and after January 1, 1995, the social security numbers of the mother and father, unless subdivision (d) applies.

(c) When an objection is made by either parent to the furnishing of the information specified in paragraphs (3), (10), and (11) of subdivision (b) for the confidential portion of the certificate of live birth, this information shall not be required to be entered on that portion of the certificate of live birth.

(d) A parent is not required to disclose his or her social security number as required by paragraph (15) of subdivision (b) if the parent has good cause for not disclosing his or her social security number. Good cause shall be defined by regulations adopted by the State Department of Social Services.

(e) Paragraph (8) of subdivision (b) shall be completed by the attending physician and surgeon or the attending physician and surgeon’s designated representative. The names and addresses of children born with congenital malformations who require followup treatment, as determined by the child’s physician and surgeon, shall be furnished by the physician and surgeon to the local health officer, if permission is granted by either parent of the child.

(f) The parent shall only be asked to sign the form after both the public portion and the confidential medical and social information items have been entered upon the certificate of live birth.

(g) (1) The State Registrar shall instruct all local registrars to collect the information specified in this section with respect to certificates of live birth. The information shall be transcribed on the certificate of live birth in use at the time and shall be limited to the information specified in this section.

(2) Information relating to concurrent illnesses, complications and procedures of pregnancy and delivery, and congenital malformations shall be completed by the physician and surgeon, or the physician and surgeon’s designee, who shall insert in the space provided on the confidential portion of the certificate the appropriate number or numbers listed on the VS-10A supplemental worksheet. The VS-10A supplemental form shall be used as a worksheet only and shall not in any manner be linked with the identity of the child or the birth mother, nor submitted with the certificate to the State Registrar. All information transferred from the worksheet to the certificate shall be fully explained to the parent or other informant prior to the signing of the certificate. Questions relating to drug or alcohol abuse shall not be asked.

(h) (1) The Vital Statistics Advisory Committee, in accordance with Section 102465, shall conduct a review of the contents of the certificate of live birth to coincide with decennial revisions by the National Center for Health Statistics to the United States Standard Certificate of Live Birth. The Vital Statistics Advisory Committee shall make recommendations to the State Registrar regarding the adoption of modifications to the state certificate of live birth that are similar to those made to the federal certificate.

(2) Notwithstanding Section 102470, the State Registrar shall review the Vital Statistics Advisory Committee recommendations and, at the State Registrar’s discretion, shall submit to the Legislature, for approval, additions or deletions to the certificate of live birth.

(i) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 2) and added by Stats. 2014, Ch. 334, Sec. 3. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



102425.1

(a) Notwithstanding Sections 102465 and 102470, the State Registrar of Vital Statistics, with regard to identification of the parents, shall modify the certificate of live birth to do both of the following:

(1) Contain two lines that both read “Name of Parent.”

(2) Contain, next to each parent’s name, three checkboxes to choose from with the following options to describe the parent’s relationship to the child:

(A) Mother.

(B) Father.

(C) Parent.

(b) (1) The certificate of live birth, as described in subdivision (a), shall be used by all local registrars, deputy registrars, and subregistrars.

(2) The local registrars, deputy registrars, and subregistrars shall update all forms to incorporate the modification and discard all forms in use before the modification described in subdivision (a).

(c) The parent or informant signing the certificate of live birth pursuant to paragraph (6) of subdivision (a) of Section 102425 shall determine which parent relationship designation, as described in subdivision (a), to select for each parent. The informant shall first consult with one of the parents in selecting the appropriate parent relationship designation, or, in the event that no parent is available, the informant shall not select any checkboxes.

(d) The parent relationship designations on a certificate of live birth described in subdivision (a) may be amended in the manner prescribed in Article 1 (commencing with Section 103225) if the amendment affidavit is signed by at least one parent.

(e) For all births occurring prior to January 1, 2016, a parent may amend, in the manner prescribed in Article 1 (commencing with Section 103225), the title of “Mother/Parent” and “Father/Parent” on the certificate of live birth to instead have one of the parent relationship designations specified in paragraph (2) of subdivision (a).

(f) This section shall become operative on January 1, 2016.

(Added by Stats. 2014, Ch. 334, Sec. 4. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



102425.2

(a) If the birth mother is one of the parents listed on the certificate of live birth pursuant to paragraph (4) of subdivision (a) of Section 102425, the birth mother’s name, date of birth, and place of birth shall be linked to her medical and social information collected pursuant to subdivision (b) of Section 102425 and paragraph (2) of subdivision (a) of Section 102426. This linkage shall be confidential and may only be accessed, as permitted under subdivision (b) of Section 102426 and Section 102430.

(b) This section shall become operative on January 1, 2016.

(Added by Stats. 2014, Ch. 334, Sec. 5. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



102426

(a) (1) In addition to the items of information collected pursuant to Section 102425, the State Registrar shall instruct all local registrars that have automated birth registration to electronically capture the information specified in paragraph (2) in an electronic file. The information shall not be transcribed onto the actual hard copy of the certificate of live birth.

(2) The information required pursuant to paragraph (1) shall consist of the following:

(A) The mother’s marital status.

(B) The mother’s mailing address. The mother may designate an alternate address at her discretion.

(C) Information about whether the birth mother received food for herself during the pregnancy pursuant to the Women, Infants, and Children (WIC) program.

(D) The Activity, Pulse, Grimace, Appearance, and Respiration (Apgar) scores of 5 and 10 minutes.

(E) The birth mother’s prepregnancy weight, weight at delivery, and height.

(F) Information about smoking before and during pregnancy, including the average number of cigarettes or packs of cigarettes smoked during the three months before pregnancy and the average number of cigarettes or packs of cigarettes smoked during each trimester of pregnancy.

(3) Subparagraphs (B) to (F), inclusive, of paragraph (2) shall become operative on January 1, 2007.

(b) Notwithstanding any provision of law to the contrary, information collected pursuant to subparagraph (A) of paragraph (2) of subdivision (a) shall not under any circumstances be disclosed or available to anyone, except for both of the following:

(1) The State Department of Public Health and the Department of Child Support Services for demographic and statistical analysis. The Department of Child Support Services shall keep information received pursuant to this subdivision confidential in accordance with Section 17212 of the Family Code.

(2) The federal government, without any personal identifying information, for demographic and statistical analysis.

(Amended by Stats. 2010, Ch. 725, Sec. 6. Effective October 19, 2010.)



102430

(a) The second section of the certificate of live birth as specified in subdivision (b) of Section 102425, the electronic file of birth information collected pursuant to subparagraphs (B) to (F), inclusive, of paragraph (2) of subdivision (a) of Section 102426, and the second section of the certificate of fetal death as specified in Section 103025, shall be confidential. Access to the confidential portion of any certificate of live birth or fetal death, and the electronic file of birth information collected pursuant to subparagraphs (B) to (F), inclusive, of paragraph (2) of subdivision (a) of Section 102426, shall be limited to the following:

(1) Department staff.

(2) Local registrar’s staff and local health department staff when approved by the local registrar or local health officer, respectively.

(3) The county coroner.

(4) Persons with a valid scientific interest as determined by the State Registrar, who are engaged in demographic, epidemiological or other similar studies related to health, and who agree to maintain confidentiality as prescribed by this part and by regulation of the State Registrar.

(5) The parent who signed the certificate or, if no parent signed the certificate, the mother.

(6) The person named on the certificate.

(7) Any person who has petitioned to adopt the person named on the certificate of live birth, subject to Section 102705 of the Health and Safety Code and Sections 9200 and 9203 of the Family Code.

(b) The department shall maintain an accurate record of all persons who are given access to the confidential portion of the certificates. The record shall include: the name of the person authorizing access; name, title, and organizational affiliation of persons given access; dates of access; and specific purpose for which information is to be used. The record of access shall be open to public inspection during normal operating hours of the department.

(c) All research proposed to be conducted using the confidential medical and social information on the birth certificate or fetal death certificate shall first be reviewed by the appropriate committee constituted for the protection of human subjects that is approved by the federal Department of Health and Human Services and has a general assurance pursuant to Part 46 of Title 45 of the Code of Federal Regulations. No information shall be released until the request for information has been reviewed by the Vital Statistics Advisory Committee and the committee has recommended to the State Registrar that the information shall be released.

(d) This section shall be repealed on January 1, 2016.

(Amended by Stats. 2014, Ch. 334, Sec. 6. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 7 of Stats. 2014, Ch. 334.)



102430-1

(a) The second section of the certificate of live birth as specified in subdivision (b) of Section 102425, the electronic file of birth information collected pursuant to subparagraphs (B) to (F), inclusive, of paragraph (2) of subdivision (a) of Section 102426, the birth mother linkage collected pursuant to Section 102425.2, and the second section of the certificate of fetal death as specified in Section 103025, shall be confidential. Access to the confidential portion of any certificate of live birth or fetal death, the electronic file of birth information collected pursuant to subparagraphs (B) to (F), inclusive, of paragraph (2) of subdivision (a) of Section 102426, and the birth mother linkage collected pursuant to Section 102425.2 shall be limited to the following:

(1) Department staff.

(2) Local registrar’s staff and local health department staff when approved by the local registrar or local health officer, respectively.

(3) The county coroner.

(4) Persons with a valid scientific interest as determined by the State Registrar, who are engaged in demographic, epidemiological or other similar studies related to health, and who agree to maintain confidentiality as prescribed by this part and by regulation of the State Registrar.

(5) The parent who signed the certificate or, if no parent signed the certificate, the mother.

(6) The person named on the certificate.

(7) Any person who has petitioned to adopt the person named on the certificate of live birth, subject to Section 102705 of the Health and Safety Code and Sections 9200 and 9203 of the Family Code.

(b) (1) The department shall maintain an accurate record of all persons who are given access to the confidential portion of the certificates. The record shall include all of the following:

(A) The name of the person authorizing access.

(B) The name, title, and organizational affiliation of persons given access.

(C) The dates of access.

(D) The specific purpose for which information is to be used.

(2) The record of access shall be open to public inspection during normal operating hours of the department.

(c) All research proposed to be conducted using the confidential medical and social information on the birth certificate or fetal death certificate shall first be reviewed by the appropriate committee constituted for the protection of human subjects that is approved by the federal Department of Health and Human Services and has a general assurance pursuant to Part 46 of Title 45 of the Code of Federal Regulations. Information shall not be released until the request for information has been reviewed by the Vital Statistics Advisory Committee and the committee has recommended to the State Registrar that the information shall be released.

(d) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 6) and added by Stats. 2014, Ch. 334, Sec. 7. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)



102440

Notwithstanding Sections 102425 and 102430, the department may transmit to the Social Security Administration the information necessary to issue a social security number to a child in a case where the child’s parent has requested the issuance pursuant to paragraph (14) of subdivision (b) of Section 102425.

(Amended by Stats. 2005, Ch. 430, Sec. 4. Effective January 1, 2006.)



102445

After public hearing and consultation with the Vital Statistics Advisory Committee, the State Registrar shall adopt regulations specifying the contents of a medical and health report and shall supply the necessary forms to hospitals and local registrars. The contents of the report shall be limited to the medical, health, or social data necessary to evaluate or improve maternal and child health, as determined by the State Registrar.

The State Registrar shall make a finding that the specific items of information included in the report are not available from other sources at a comparable cost and that sufficient resources and a research design are available to analyze the data collected.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102447

Notwithstanding Section 102430, a parent’s social security number contained in the confidential medical and social information portion of the child’s certificate of live birth shall be accessible to the State Department of Child Support Services and local child support agencies for the purposes of operating the Child Support Enforcement Program, as specified in Title IV-D of the federal Social Security Act.

(Amended by Stats. 2000, Ch. 808, Sec. 108. Effective September 28, 2000.)



102450

(a)  For each registration of live birth submitted to the local registrar pursuant to Section 102400, the hospital administrator, or the person’s representative, shall submit a completed medical and health report that meets the requirements of Section 102445. For live births that occur outside of a hospital, the medical and health report shall be completed and submitted by the local registrar when the local registrar receives the certificate of live birth for registration from the person designated in Section 102415.

(b)  The medical and health report shall be submitted to the State Registrar by the local registrar for filing. Such report shall not be kept on file in the offices of the local registrars.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102455

(a)  The medical and health report required pursuant to Section 102445 shall be clearly labeled “Confidential Information for Public Health Use Only.” The parent or informant shall be informed of the purposes for collecting the information, its confidential nature, and that completing the specific items is voluntary.

(b)  When objection is made by either parent to the furnishing of information requested in a specific item or items in the medical and health report that information shall not be entered.

(c)  The mother, father or child shall not be identified by name or any other means in the medical and health report.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102460

With the exception of statistical tabulation purposes, the medical and health report shall be kept confidential and access to the report shall be limited to the following persons:

(a)  State and local registrar’s staff.

(b)  State and local health department staff.

(c)  Persons with a valid educational or scientific interest, as determined by the State Registrar, who are engaged in demographic and epidemiological studies for health purposes.

The department shall maintain an accurate record of all persons who are given access to the report. The record shall include: the name of the persons authorizing access; name, title, and organizational affiliation of persons given access; dates of access; and specific purpose for which information is to be used. The record of access shall be open to public inspection during normal operating hours of the department.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102465

(a)  The State Registrar shall appoint a Vital Statistics Advisory Committee that shall have the following duties:

(1)  Review and make recommendations to the State Registrar as to the adequacy of procedures to assure accuracy and confidentiality of personal health and medical information.

(2)  Review the findings of the committee for the protection of human subjects pursuant to subdivision (c) of Section 102430 and make recommendations to the State Registrar regarding all requests for studies that propose to use confidential information with respect to whether a legitimate scientific interest is presented and whether the significance of the project justifies use of the confidential information.

(3)  Assure that all research conducted using the data from birth certificates is consistent with guidelines provided by an appropriately constituted committee for the protection of human subjects of the department, as specified in subdivision (c) of Section 102430.

(4)  Review and make recommendations to the State Registrar as to proposals for addition or deletion of items on the certificate of live birth and advise the State Registrar on the content and format of the certificate.

(5)  Take testimony and make recommendations to the State Registrar regarding changes in the birth registration system.

(b)  The Vital Statistics Advisory Committee shall include representatives from the users, providers, and informant groups who are involved in the process of the provision and collection of information for and the use of the certificate of live birth, and shall include the chairpersons of the Assembly Health Committee and the Senate Health and Welfare Committee or their designated representative, and shall have a majority of lay persons in its composition. The State Registrar shall make every effort to ensure that committee membership is representative of the community at large. Consideration shall be given to providing access to relevant classes of persons including, but not limited to, women, men, racial and ethnic minorities, in proportion to their representation in the affected population.

Membership on the committee shall be for a term of three years, appointments to be made on a staggered basis to allow for one-third membership to change annually.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102470

The State Registrar shall publish within 30 days of receipt of recommendations by the Vital Statistics Advisory Committee, made pursuant to Section 102465, (1) a list of the recommendations adopted, and (2) a list of the recommendations not adopted, with reasons for the action.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102475

(a)  Any person who releases a copy of the confidential portion of the certificate of live birth, except as specifically provided by this part, shall be guilty of a misdemeanor, punishable by a fine of five hundred dollars ($500) or six months in jail. The criminal penalty shall not preclude suit for civil or punitive damages by any individuals harmed by the unauthorized release.

(b)  Any person who is the subject of, or the source of information for, a birth certificate, who has reason to believe there has been linkage of confidential information with his or her identity and disclosure of the confidential information to a person not specified in subdivision (a) of Section 102430, shall have a civil right of action against the person releasing the information and may seek punitive damages.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 3 - Foundling Registration

102500

A certificate of finding of an unidentified live child of less than one year of age shall be registered with the local registrar of births and deaths by the person or institution with whom the child is placed, within four days following the finding.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102505

The certificate shall include the name, sex, color or race, the date and place of finding, and the name of the person or institution with whom the child is placed.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102510

The person or institution with whom the child is placed shall give the child a name; the place in which the child is found shall be known as the legal place of birth; and the date of birth shall be determined as closely as possible and shall be known as the legal date of birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102515

The certificate of finding shall be handled in the same manner and shall serve all the purposes of a certificate of live birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102520

If the child is later identified and a certificate of birth found or obtained, the fact shall be reported to the State Registrar and he or she shall enter this upon the certificate of finding, with citation to the certificate of birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)









CHAPTER 4 - Delayed Registration of Birth

ARTICLE 1 - General Provisions

102525

This chapter is not exclusive of Chapters 3 (commencing with Section 102400) and 12 (commencing with Section 103450), but offer an alternative method of establishing a record of birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102530

Delayed certificates of birth issued pursuant to this chapter shall not be considered as evidence in any action or proceeding involving estates of decedents or in any proceeding to establish heirship unless the affidavit of at least one person who knew the facts was filed at the time of obtaining the certificate.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102535

An application may be filed with the State Registrar for the delayed registration of birth of any person born in this state whose birth is not registered. The application may be made only by the person whose birth is being registered if he or she is 18 years of age or over at the time of filing the application. If the person whose birth is being registered is under 18 years of age at the time of filing the application, the application may be made only by his or her mother, father, legal guardian, or the attending physician or principal attendant at birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 2 - Application

102550

The application shall be made on the forms prescribed and furnished by the State Registrar and shall contain information and shall be accompanied by affidavits and documentary evidence as required to enable the State Registrar to determine whether the birth did in fact occur at the place and date alleged.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 3 - Evidence

102575

“Affidavit,” as used in this chapter, is defined as a written statement executed under oath by a person who at the time of birth was at least 5 years old and had knowledge of the facts of birth and shall include the full name of the person whose birth is being registered, the names of his or her parents, the date and place of his or her birth and the basis of the affiant’s knowledge of these facts.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102580

“Documentary evidence,” as used in this chapter, is defined as original or certified copies of a record that was executed at least five years prior to the date of application, and that substantiates the date and place of birth of the person whose birth is being registered; except that if the person whose birth is being registered is under 12 years of age the record shall have been executed only at least two years before the date of application. Examples of documentary evidence that shall generally be considered acceptable are hospital records of birth, baptismal certificates or other church records, school records, census records, social security records, military service records, voting registration records, birth certificate of child of person whose birth is being registered, certificates of registry of marriage, and newspaper notices of birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102585

For births that are being registered under this chapter there shall be required documentary evidence and affidavits pursuant to one of the following:

(a)  Two pieces of documentary evidence, at least one of which shall support the parentage.

(b)  One piece of documentary evidence and one affidavit executed by the physician or other principal attendant.

(c)  One piece of documentary evidence and two affidavits executed by either the mother, father, or other persons having knowledge of the facts of birth.

(Amended by Stats. 1996, Ch. 1023, Sec. 304.4. Effective September 29, 1996.)






ARTICLE 4 - Registration

102600

(a)  Upon receipt by the State Registrar of an application for delayed registration of birth and payment of the required fee, he or she shall review the application together with the affidavits and documentary evidence accompanying it and shall accept the application if the application and evidence submitted comply with this chapter. After acceptance by the State Registrar the application shall constitute a delayed certificate of birth, and the State Registrar shall permanently preserve the certificates in a systematic manner and shall prepare and maintain a comprehensive and continuous index of all the certificates.

(b)  In processing applications for the delayed registration of birth pursuant to this section, the State Registrar shall give priority to an application for a child who has been adjudged a dependent child of, and who is subject to the jurisdiction of, the juvenile court, pursuant to Section 300 of the Welfare and Institutions Code.

(Amended by Stats. 2003, Ch. 315, Sec. 1. Effective January 1, 2004.)



102605

The State Registrar shall send a certified copy of the delayed certificate of birth to the applicant without additional cost.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102610

The State Registrar shall send certified copies of the delayed certificate of birth to the local registrar and the county recorder within which area the birth occurred and in whose offices copies of records of the year of occurrence of the event are on file.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)









CHAPTER 5 - Certificates of Birth Following Adoption,Legitimation, Court Determination of Paternity, and Acknowledgment

ARTICLE 1 - Adoption

102625

The clerk of the court shall complete a report upon a form provided for that purpose and forward the report to the State Registrar within five days after a decree of adoption has been entered declaring a child legally adopted by any court in the state. The report shall be forwarded within five days after an interlocutory decree of adoption becomes a final decree of adoption, and not earlier.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102630

The court reports of adoption that are received by the State Registrar for births that occurred in another state, the District of Columbia, in any territory of the United States, or Canada shall be transmitted to the registration authority of the place of birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102635

A new birth certificate shall be established by the State Registrar upon receipt of either of the following:

(a) A report of adoption from any court of record that has jurisdiction of the child in this state, another state, the District of Columbia, in any territory of the United States, or in any foreign country, for any child born in California and whose certificate of birth is on file in the office of the State Registrar.

(b) A readoption order issued pursuant to Section 8919 of the Family Code.

(Amended by Stats. 2006, Ch. 809, Sec. 2. Effective January 1, 2007.)



102640

When requested by the adopting parent or parents, a new certificate shall not be established by the State Registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102645

The new birth certificate shall bear the name of the child as shown in the report of adoption, the names and ages of his or her adopting parents, the date and place of birth, and no reference shall be made in the new birth certificate to the adoption of the child. The new certificate shall be identical with a birth certificate registered for the birth of a child of natural parents, except, when requested by the adopting parents, the new birth certificate shall not include the specific name and address of the hospital or other facility where the birth occurred, the color and race of the parents, or both.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102650

Notwithstanding other provisions in this article, when a child is adopted by an unmarried man or woman, the new certificate shall, if the adopting parent so requests, reflect the fact that it is a single-parent adoption.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102660

If both adopting parents were in the home at the time of the initial placement of the child for adoption the newly amended birth record may include the names of both adopting parents despite the death of one of the adopting parents, upon receipt of an order from the court granting the adoption that directs under the authority of Section 8615 of the Family Code that the names of both adopting parents shall be included on the newly amended birth record.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102670

Notwithstanding any other provision of law, an adopting parent who has adopted a child for whom an amended record has already been prepared under authority of this article may have another amended record prepared for the child, upon application, furnishing a copy of the court order made in an action brought pursuant to Section 8615 of the Family Code, and payment of the required fee.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102675

At any time after the issuance of a new birth certificate another amended certificate may be issued, at the request of the adopting parents, that omits any or all of the following:

(a)  The specific name and address of the hospital or other facility where the birth occurred.

(b)  The city and county of birth.

(c)  The color and race of the parents.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102680

The new birth certificate shall supplant any birth certificate previously registered for the child and shall be the only birth certificate open to public inspection.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102685

When a new birth certificate is established under this article, the State Registrar shall inform the local registrar and the county recorder whose records contain copies of the original certificate, who shall forward the copies to the State Registrar for filing with the original certificate, if it is practical for him or her to do so. If it is impractical for him or her to forward the copy to the State Registrar, he or she shall effectually seal a cover over the copy in a manner as not to deface or destroy the copy and forward a verified statement of his or her action to the State Registrar. Thereafter the information contained in the record shall be available only as provided in this article.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102690

For court reports of adoptions received from any court of record of this State, another state, the District of Columbia, or in any territory of the United States, that has jurisdiction of a child born in this State and for whom no original record of birth is on file in the Office of the State Registrar the court report of adoption shall constitute a court order delayed birth registration; provided, the court report contains a statement of the date and place of birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102695

A court report of adoption received from any court of record in this State, wherein the birth occurred outside the United States, the Territories of the United States, or Canada shall constitute a court order delayed registration of birth; provided, the court report contains a statement of the date and place of birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102700

The court report of adoption shall be filed with the original record of birth, that shall remain as a part of the records of the State Registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102705

All records and information specified in this article, other than the newly issued birth certificate, shall be available only upon the order of the superior court of the county of residence of the adopted child or the superior court of the county granting the order of adoption.

No such order shall be granted by the superior court unless a verified petition setting forth facts showing the necessity of the order has been presented to the court and good and compelling cause is shown for the granting of the order. The clerk of the superior court shall send a copy of the petition to the State Department of Social Services and the department shall send a copy of all records and information it has concerning the adopted person with the name and address of the natural parents removed to the court. The court must review these records before making an order and the order should so state. If the petition is by or on behalf of an adopted child who has attained majority, these facts shall be given great weight, but the granting of any petition is solely within the sound discretion of the court.

The name and address of the natural parents shall be given to the petitioner only if he or she can demonstrate that the name and address, or either of them, are necessary to assist him or her in establishing a legal right.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102710

The State Registrar shall furnish a certified copy of the newly amended record of birth prepared under authority of this article to the registrant without additional cost.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 2 - Adjudication of Facts of Parentage

102725

Whenever the existence or nonexistence of the parent and child relationship has been determined by a court of this state or a court of another state, and upon receipt of a certified copy of the court order, application, and payment of the required fee, the State Registrar shall establish a new birth certificate for the child in the manner prescribed in Article 1 (commencing with Section 102625), if the original record of birth is on file in the office of the State Registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102730

All records and information specified in this article, other than the newly issued birth certificate, shall be available only upon order of a court of record.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102735

The State Registrar shall furnish a certified copy of the newly amended record of birth prepared under authority of this article to the registrant without additional cost.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 3 - Acknowledgement of Paternity

102750

Whenever the mother and father acknowledge paternity of a child by affidavit, and in the absence of conflicting information on the originally registered certificate of live birth, an application including the affidavits may be filed with the office of the State Registrar upon a form provided for that purpose.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102755

Upon receipt of the application and payment of the required fee, and in the absence of conflicting information on the originally registered certificate of live birth, the State Registrar shall review the application for acceptance for filing, and if accepted shall establish a new birth certificate for the child in the manner prescribed in Article 1 (commencing with Section 102625), if the original record of birth is on file in the office of the State Registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102760

All records and information specified in this article, other than the newly issued birth certificate, shall be available only upon order of a court of record.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102765

The State Registrar shall furnish a certified copy of the new record of birth prepared under authority of this article to the registrant with additional cost.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 4 - Voluntary Declaration of Paternity

102766

(a)  When a voluntary declaration of paternity is filed with the State Department of Social Services pursuant to subdivision (d) of Section 7571 of the Family Code, an application may be submitted to the State Registrar requesting that the father’s name be added to the child’s birth certificate.

(b)  Upon receipt of the application and payment of the required fee, the State Registrar shall review the application for acceptance for filing, and if accepted, shall establish a new birth certificate for the child in the manner prescribed in Article 1 (commencing with Section 102625), if the original record of birth is on file in the office of the State Registrar.

(Amended by Stats. 1998, Ch. 858, Sec. 7. Effective January 1, 1999.)



102767

(a)  When a voluntary declaration of paternity is rescinded pursuant to subdivision (a) of Section 7575 of the Family Code, an application may be submitted to the State Registrar requesting that the father’s name be removed from the child’s birth certificate.

(b)  Upon receipt of the application and payment of the required fee, the State Registrar shall establish a new birth certificate for the child in the manner prescribed in Article 1 (commencing with Section 102625), if the original record of birth is on file in the office of the State Registrar.

(Added by Stats. 1996, Ch. 1062, Sec. 19.5. Effective January 1, 1997.)



102768

All records and information specified in this article, other than the newly established certificate, shall be available only to those persons specified in subdivision (h) of Section 7571 of the Family Code or upon order of a court of record.

(Added by Stats. 1996, Ch. 1062, Sec. 19.5. Effective January 1, 1997.)



102769

The State Registrar shall furnish a certified copy of the new record of birth prepared under authority of this article to the registrant without additional cost.

(Added by Stats. 1996, Ch. 1062, Sec. 19.5. Effective January 1, 1997.)









CHAPTER 6 - Death Registration

ARTICLE 1 - Duty of Registering Death

102775

Each death shall be registered with the local registrar of births and deaths in the district in which the death was officially pronounced or the body was found, within eight calendar days after death and prior to any disposition of the human remains.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102778

(a)  On or before January 1, 2005, the department shall implement an Internet-based electronic death registration system for the creation, storage, and transfer of death registration information.

(b)  The electronic death registration system implemented pursuant to this section shall protect the proper use of the death registration information created, stored, and transferred within the system.

(c)  The electronic death registration system that is implemented pursuant to this section shall be subject to any limitation placed on the accessibility and release of personally identifying information contained in those death records by any other provision of law or subsequently enacted legislation.

(Added by Stats. 2002, Ch. 857, Sec. 1. Effective January 1, 2003.)



102780

A funeral director, or person acting in lieu thereof, shall prepare the certificate and register it with the local registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102785

The State Registrar, at his or her discretion, may incorporate computer or telephone facsimile technology, or both, in the statewide program of death and fetal death registration, including, but not limited to, the issuing of permits for disposition of human remains.

Nothing in this section shall limit the ability of local districts to file certificates of death and fetal death manually within the local registration districts.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102790

The funeral director shall obtain the required information other than medical and health section data from the person or source best qualified to supply this information.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102795

The medical and health section data and the time of death shall be completed and attested to by the physician and surgeon last in attendance, or in the case of a patient in a skilled nursing or intermediate care facility at the time of death, by the physician and surgeon last in attendance or by a licensed physician assistant under the supervision of the physician and surgeon last in attendance if the physician and surgeon or licensed physician assistant is legally authorized to certify and attest to these facts, and if the physician assistant has visited the patient within 72 hours of the patient’s death. In the event the licensed physician assistant certifies the medical and health section data and the time of death, then the physician assistant shall also provide on the document the name of the last attending physician and surgeon and provide the coroner with a copy of the certificate of death. However, the medical health section data and the time of death shall be completed and attested to by the coroner in those cases in which he or she is required to complete the medical and health section data and certify and attest to these facts.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102800

The medical and health section data and the physician’s or coroner’s certification shall be completed by the attending physician within 15 hours after the death, or by the coroner within three days after examination of the body.

The physician shall within 15 hours after the death deposit the certificate at the place of death, or deliver it to the attending funeral director at his or her place of business or at the office of the physician.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102805

An embalmer may authorize his or her signature to be affixed to the certificate after he or she has embalmed a body, as required by this chapter, by a written special power of attorney that shall be retained for a period of one year.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 2 - Responsibility of Attending Physician

102825

The physician and surgeon last in attendance, or in the case of a patient in a skilled nursing or intermediate care facility at the time of death, the physician and surgeon last in attendance or a licensed physician assistant under the supervision of the physician and surgeon last in attendance, on a deceased person shall state on the certificate of death the disease or condition directly leading to death, antecedent causes, other significant conditions contributing to death and any other medical and health section data as may be required on the certificate; he or she shall also specify the time in attendance, the time he or she last saw the deceased person alive, and the hour and day on which death occurred, except in deaths required to be investigated by the coroner. The physician and surgeon or physician assistant shall specifically indicate the existence of any cancer as defined in subdivision (e) of Section 103885, of which the physician and surgeon or physician assistant has actual knowledge.

A physician and surgeon may designate, one or more other physicians and surgeons who have access to the physician and surgeon’s records, to act as agent for the physician and surgeon for purposes of the performance of his or her duties under this section, provided that any person so designated acts in consultation with the physician and surgeon.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 3 - Responsibility of Coroner

102850

A physician and surgeon, physician assistant, funeral director, or other person shall immediately notify the coroner when he or she has knowledge of a death that occurred or has charge of a body in which death occurred under any of the following circumstances:

(a)  Without medical attendance.

(b)  During the continued absence of the attending physician and surgeon.

(c)  Where the attending physician and surgeon or the physician assistant is unable to state the cause of death.

(d)  Where suicide is suspected.

(e)  Following an injury or an accident.

(f)  Under circumstances as to afford a reasonable ground to suspect that the death was caused by the criminal act of another.

Any person who does not notify the coroner as required by this section is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102855

The coroner whose duty it is to investigate such deaths shall ascertain as many as possible of the facts required by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102860

The coroner shall state on the certificate of death the disease or condition directly leading to death, antecedent causes, other significant conditions contributing to death and other medical and health section data as may be required on the certificate, and the hour and day on which death occurred. The coroner shall specifically indicate the existence of any cancer, as defined in subdivision (e) of Section 103885, of which he or she has actual knowledge.

The coroner shall within three days after examining the body deliver the death certificate to the attending funeral director.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102865

In any case involving an infant under the age of one year where the gross autopsy results in a presumed diagnosis of sudden infant death syndrome, the coroner shall, within 24 hours of the gross autopsy, notify the local health officer, as defined in Section 123740.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102870

(a)  In deaths investigated by the coroner or medical examiner where he or she is unable to establish the identity of the body or human remains by visual means, fingerprints, or other identifying data, the coroner or medical examiner may have a qualified dentist, as determined by the coroner or medical examiner, carry out a dental examination of the body or human remains. If the coroner or medical examiner with the aid of the dental examination and other identifying findings is still unable to establish the identity of the body or human remains, he or she shall prepare and forward the dental examination records to the Department of Justice on forms supplied by the Department of Justice for that purpose.

(b)  The Department of Justice shall act as a repository or computer center, or both, with respect to dental examination records and the final report of investigation specified in Section 27521 of the Government Code. The Department of Justice shall compare the dental examination records and the final report of investigation, if applicable, to records filed with the Violent Crime Information Center (Title 12 (commencing with Section 14200) of Part 4 of the Penal Code), shall determine which scoring probabilities are the highest for purposes of identification, and shall submit the information to the coroner or medical examiner who submitted the dental examination records and the final report of investigation, if applicable.

(Amended by Stats. 2000, Ch. 284, Sec. 3. Effective January 1, 2001.)






ARTICLE 4 - Content of Certificate of Death

102875

The certificate of death shall be divided into two sections.

(a) The first section shall contain those items necessary to establish the fact of the death, including all of the following and those other items as the State Registrar may designate:

(1) (A) Personal data concerning decedent including full name, sex, color or race, marital status, name of spouse, date of birth and age at death, birthplace, usual residence, and occupation and industry or business.

(B) Commencing July 1, 2015, a person completing the certificate shall record the decedent’s sex to reflect the decedent’s gender identity. The decedent’s gender identity shall be reported by the informant, unless the person completing the certificate is presented with a birth certificate, a driver’s license, a social security record, a court order approving a name or gender change, a passport, an advanced health care directive, or proof of clinical treatment for gender transition, in which case the person completing the certificate shall record the decedent’s sex as that which corresponds to the decedent’s gender identity as indicated in that document. If none of these documents are presented and the person with the right, or a majority of persons who have equal rights, to control the disposition of the remains pursuant to Section 7100 is in disagreement with the gender identity reported by the informant, the gender identity of the decedent recorded on the death certificate shall be as reported by that person or majority of persons.

(C) Commencing July 1, 2015, if a document specified in subparagraph (B) is not presented and a majority of persons who have equal rights to control the disposition of the remains pursuant to Section 7100 do not agree with the gender identity of the decedent as reported by the informant, any one of those persons may file a petition, in the superior court in the county in which the decedent resided at the time of his or her death, or in which the remains are located, naming as a party to the action those persons who otherwise have equal rights to control the disposition and seeking an order of the court determining, as appropriate, who among those parties shall determine the gender identity of the decedent.

(D) Commencing July 1, 2015, a person completing the death certificate in compliance with subparagraph (B) is not liable for any damages or costs arising from claims related to the sex of the decedent as entered on the certificate of death.

(E) Commencing July 1, 2015, a person completing the death certificate shall comply with the data and certification requirements described in Section 102800 by using the information available to him or her prior to the deadlines for completion specified in that section.

(2) Date of death, including month, day, and year.

(3) Place of death.

(4) Full name of father and birthplace of father, and full maiden name of mother and birthplace of mother.

(5) Informant.

(6) Disposition of body information including signature and license number of embalmer if body embalmed or name of embalmer if affixed by attorney-in-fact; name of funeral director, or person acting as such; and date and place of interment or removal. Notwithstanding any other provision of law to the contrary, an electronic signature substitute, or some other indicator of authenticity, approved by the State Registrar may be used in lieu of the actual signature of the embalmer.

(7) Certification and signature of attending physician and surgeon or certification and signature of coroner when required to act by law. Notwithstanding any other provision of law to the contrary, the person completing the portion of the certificate setting forth the cause of death may attest to its accuracy by use of an electronic signature substitute, or some other indicator of authenticity, approved by the State Registrar in lieu of a signature.

(8) Date accepted for registration and signature of local registrar. Notwithstanding any other provision of law to the contrary, the local registrar may elect to use an electronic signature substitute, or some other indicator of authenticity, approved by the State Registrar in lieu of a signature.

(b) The second section shall contain those items relating to medical and health data, including all of the following and other items as the State Registrar may designate:

(1) Disease or conditions leading directly to death and antecedent causes.

(2) Operations and major findings thereof.

(3) Accident and injury information.

(4) Information indicating whether the decedent was pregnant at the time of death, or within the year prior to the death, if known, as determined by observation, autopsy, or review of the medical record. This paragraph shall not be interpreted to require the performance of a pregnancy test on a decedent, or to require a review of medical records in order to determine pregnancy.

(Amended by Stats. 2014, Ch. 631, Sec. 2. Effective January 1, 2015.)






ARTICLE 5 - American Indians

102900

The Legislature finds and declares all of the following:

(a)  Birth and death certificate-linking studies done by the department in 1974 and repeated in 1984, show unacceptably high rates of error in the completion of death certificate information recording ethnicity for American Indian infants.

(b)  Official vital data on deaths for American Indians in the State of California indicate an implausible death rate equal to one-half of the United States rate for all races and one-quarter of the rate for American Indians in all states.

(c)  Good demographic data on the American Indian people within the state does not exist and the data that does exist is fragmented and difficult to access and compile.

(d)  The lack of accurate vital data on American Indians in California results in a significant loss of federal funds for the provision of health care and promotion services to American Indian people residing in 37 rural counties within the state.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102905

(a)  The Rural Health Division of the department shall cause to be undertaken a three-year study for the purpose of establishing more valid statistics regarding American Indian death rates, including rates for the 10 leading causes of death for American Indians within the 37 designated rural Indian counties as follows: Humboldt, Shasta, Siskiyou, Modoc, Del Norte, Mendocino, Lake, Sonoma, Glenn, Butte, Colusa, Plumas, Yuba, Yolo, Tehama, Sutter, El Dorado, Nevada, Placer, Sierra, Tulare, Tuolumne, Amador, Mariposa, Calaveras, Fresno, Kings, Madera, Mono, Inyo, Riverside, San Bernardino, Imperial, Lassen, Santa Barbara, Trinity, and San Diego.

(b)  This study shall enlist the fullest possible participation of the Indian community and specifically the Indian clinics currently providing health care services to rural Indians of the state. This project shall be administered in a manner that allows for input from, and consultation with, concerned tribes and tribal organizations and American Indian-controlled health care corporations.

(c)  This study shall identify methods to improve the quality of official state data on Indian mortality and carry out activities to achieve that goal, including the provision of training and the development of educational materials for morticians and coroners operating within the state.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102910

For the purpose of conducting the three-year study required pursuant to Section 102905, the department is hereby encouraged to contract with a federally recognized tribe or tribal organization or an American Indian-controlled health care corporation or research institution having a record of good standing with the Department of Managed Health Care and the Indian Health program within the department, and established competence in the area of records management.

(Amended by Stats. 2000, Ch. 857, Sec. 50. Effective January 1, 2001.)



102915

The study shall be conducted in three phases, as follows:

(a)  Phase one of the study shall include research design and data acquisition, including funds for the purchase of data from tribal, federal, state, and county sources and the encoding of this data to a computer-readable form.

(b)  Phase two of the study shall include a computerized matching of the American Indian-specific data with the officially known deaths within the state for a selected two-year period, and all necessary statistical analysis and validation of any findings.

(c)  Phase three shall include the dissemination of the findings from the study, including efforts to improve the collection of vital event data on the American Indian population within the state.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102925

The state department shall begin to implement the activities referred to in Sections 102905, 102910, 102915, and 102920 only upon an appropriation for the specific purpose of funding the activities.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)









CHAPTER 7 - Fetal Death Registration

ARTICLE 1 - Duty of Registering Fetal Death

102950

(a) Each fetal death in which the fetus has advanced to or beyond the 20th week of uterogestation shall be registered with the local registrar of births and deaths of the district in which the fetal death was officially pronounced within eight calendar days following the event and prior to any disposition of the fetus.

(b) Subdivision (a) shall not apply to the termination of a pregnancy performed in compliance with Article 2.5 (commencing with Section 123460) of Chapter 2 of Part 2 of Division 106.

(Amended by Stats. 2007, Ch. 661, Sec. 2. Effective January 1, 2008.)



102955

A funeral director, or if there is no funeral director, the person acting in lieu thereof, shall prepare the certificate and register it with the local registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



102960

A funeral director, or if there is no funeral director, the person acting in lieu thereof, shall obtain the required information other than medical and health section data from the person or source best qualified to supply this information.

(Amended by Stats. 1996, Ch. 1023, Sec. 304.45. Effective September 29, 1996.)






ARTICLE 2 - Responsibility of Attending Physician

102975

The physician, if any, in attendance on the delivery of a fetus shall within 15 hours after the delivery state on the certificate of fetal death the time of fetal death or delivery, the direct causes of the fetal death, the conditions, if any, that gave rise to these causes, and other medical and health section data as may be required on the certificate, and shall sign the certificate in attest to these facts.

The physician shall within 15 hours after the death deposit the certificate at the place of death, or deliver it to the attending funeral director at his or her place of business or at the office of the physician.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 3 - Responsibility of Coroner

103000

All other fetal deaths required to be registered under this chapter shall be handled as are deaths without medical attendance.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103005

The coroner shall within three days after examination of the fetus state on the certificate of fetal death the time of fetal death, the direct causes of the fetal death, the conditions, if any, that gave rise to these causes, and other medical and health section data as may be required on the certificate, and shall sign the certificate in attest to these facts. The coroner shall within three days after examining the body deliver the death certificate to the attending funeral director.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 4 - Content of Certificate of Fetal Death

103025

The certificate of fetal death shall contain items as may be designated by the State Registrar and shall be divided into two sections. The first section shall contain those items necessary to establish the fact of the fetal death. The second section shall contain those items relating to medical and health data and shall be clearly labeled “Confidential Information for Public Health Use Only.” The information included in the second section shall be kept confidential pursuant to Section 102430.

(Amended by Stats. 2005, Ch. 430, Sec. 5. Effective January 1, 2006.)






ARTICLE 4.5 - Missing Angels Act

103040

This act shall be known, and may be cited, as the Missing Angels Act.

(Added by Stats. 2007, Ch. 661, Sec. 3. Effective January 1, 2008.)



103040.1

(a) The local registrar of births and deaths of the county in which a fetal death, in which the fetus has advanced beyond the 20th week of uterogestation, is registered, shall issue, upon the request of the mother or father of the fetus, a Certificate of Still Birth, on a form approved by the State Registrar of Vital Statistics for each naturally occurring intrauterine fetal death after a gestational age of not less than 20 completed weeks.

(b) A Certificate of Still Birth issued pursuant to subdivision (a) shall, except as otherwise set forth in this section, comply with all of the format requirements governing a certificate for a live birth contained in Article 2 (commencing with Section 102425). The Certificate of Still Birth shall be in addition to and shall not replace the fetal death certificate issued pursuant to Article 1 (commencing with Section 102950).

(c) The request for a Certificate of Still Birth shall be on a form prescribed by the State Registrar of Vital Statistics.

(d) The Certificate of Still Birth shall be on a form prescribed by the State Registrar of Vital Statistics and shall only contain the following information taken from the fetal death certificate:

(1) The date of the stillbirth.

(2) The county in which the stillbirth occurred.

(3) The name of and sex of the stillborn fetus, as provided on the original or amended fetal death certificate.

(4) The time and place of stillbirth, including the street address and city, and, if applicable, the name of the hospital.

(5) The names, date of birth, and state of birth of the mother and father.

(6) The corresponding file number of the final fetal death certificate.

(7) A title at the top of the Certificate of Still Birth that reads: Certificate of Still Birth.

(8) A statement at the bottom of the Certificate of Still Birth that states: This Certificate of Still Birth is not proof of a live birth.

(e) The State Registrar of Vital Statistics shall not use the information included on a Certificate of Still Birth for any governmental purpose other than to respond to the request for the certificate from the persons identified in subdivision (a).

(f) The State Registrar of Vital Statistics may charge an appropriate fee for processing and issuing a Certificate of Still Birth. The fee shall cover, but shall not exceed, the entity’s full cost of providing the certificate. During the 2007–08 fiscal year, the fee shall not exceed twenty dollars ($20), thereafter, the fee may be adjusted annually pursuant to Section 100430. The local registrar of births and deaths may charge an appropriate fee for the processing and issuing of a Certificate of Live Birth, not to exceed the entity’s full cost of providing the certificate.

(g) The State Registrar of Vital Statistics shall issue a Certificate of Still Birth upon request regardless of the date on which the certificate of fetal death was issued.

(h) This section shall not be used to establish, bring, or support a civil cause of action seeking damages against any person or entity for bodily injury, personal injury, or wrongful death for a stillbirth.

(i) For the purposes of this section, “stillbirth” as recorded in the Certificate of Still Birth means the delivery of a fetus where there was a naturally occurring intrauterine fetal death after a gestational age of not less than 20 completed weeks.

(j) This section shall not supercede any other provision of law. The terms and conditions contained in this section shall only apply to this section, and shall not affect the definition, use, meaning, or intent of those terms as they may appear in any other statute, California case law, or the California Constitution. Other than prescribing the right to request a Certificate of Still Birth, nothing in this section shall be construed to create any new right, privilege, or entitlement, or to abrogate any existing right, privilege, or entitlement.

(k) Through its courts, statutes, and under its Constitution, California law protects a woman’s right to reproductive privacy, and it is the intent of the Legislature to reaffirm these protections in accordance with the California Supreme Court’s decision in People v. Belous (1969) 71 Cal.2d 954, 966-968.

(Added by Stats. 2007, Ch. 661, Sec. 3. Effective January 1, 2008.)









CHAPTER 8 - Permits for Disposition of Human Remains

103050

(a) No person shall dispose of human remains unless both of the following has occurred:

(1) There has been obtained and filed with a local registrar a death certificate, as provided in Chapter 6 (commencing with Section 102775).

(2) There has been obtained from a local registrar a permit for disposition.

(b) (1) Notwithstanding subdivision (a), neither a death certificate nor a permit for disposition shall be required to transport human remains from California to an adjacent state for disposition in that state when all of the following circumstances exist:

(A) The remains are found within 50 miles of the California border and the nearest licensed funeral establishment is within 20 miles of the border in the adjacent state, and the remains are released to that funeral establishment.

(B) The coroner with jurisdiction over the area in which the remains were found authorizes their release pursuant to paragraph (2).

(2) The coroner may release the remains to a licensed out-of-state funeral establishment without a death certificate or permit for disposition when he or she determines that all of the following conditions exist:

(A) No forensic interest in the remains exists.

(B) A reasonable certainty exists that the cause of death will be provided either by the primary physician, or by a review of medical records by the coroner or medical examiner.

(3) The coroner with jurisdiction over the area in which the remains were found who releases the remains to an out-of-state funeral establishment shall, within 72 hours after the remains were found, file a death certificate with the local registrar.

(c) Nothing in this section shall exempt a coroner, health officer, health care provider, or other individual from requirements to report a case or suspected case of any reportable communicable diseases or conditions pursuant to any provision of the Health and Safety Code or the California Code of Regulations.

(Amended by Stats. 2006, Ch. 463, Sec. 2. Effective January 1, 2007.)



103055

(a)  If the certificate of death is properly executed and complete, the local registrar of births and deaths shall issue a permit for disposition, that in all cases, shall specify any one of the following:

(1)  The name of the cemetery where the remains shall be interred.

(2)  Burial at sea as provided in Section 7117.

(3)  The address or description of the place where remains shall be buried or scattered.

(4)  The address of the location where the cremated remains will be kept, as provided in Section 7054.6, under the conditions the state registrar may approve, including, but not limited to, conditions in keeping with public sensibilities, applicable laws, and reasonable assurances that the disposition will be carried out in accordance with the prescribed conditions and will not constitute a private or public nuisance.

(b)  Notwithstanding any other provisions of this part relative to issuance of a permit for disposition, whenever the death occurred from a disease declared by the state department to be infectious, contagious, or communicable and dangerous to the public health, no permit for the disposition of the body shall be issued by the local registrar, except under those conditions as may be prescribed by the state department and local health officers.

(Amended by Stats. 1998, Ch. 614, Sec. 10. Effective January 1, 1999.)



103060

A permit for disposition for the purpose of removing cremated remains from the place of cremation or interment shall include a description of the final place of disposition sufficient to identify the place and shall be issued by the local registrar to the person having the right to control the disposition of the remains under Section 7100 upon the application of that person.

A permit for disposition shall be issued under this section only upon the signed acknowledgement by the person making application that trespass and nuisance laws apply to the disposition and that the permit gives no right of unrestricted access to property not owned by the person for the purpose of disposing of the remains.

The person to whom the permit for disposition was issued shall sign the permit, endorse upon it the date of final disposition and, within 10 days, return the first copy of the permit so endorsed to the local registrar of the district in which the disposition took place. The third copy of the permit shall be returned to the office of issuance. After one year the local registrar may destroy any original or duplicate permit retained by him or her pursuant to this section.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103065

(a)  Upon the presentation of a certificate of death properly executed and completed in accordance with the policies and procedures of the county coroner in which the death occurred that are not in conflict with state law, the permit for disposition required by Sections 103050, 103055, and 103060 shall be issued by any local registrar pursuant to this section. The local registrar issuing the permit for disposition pursuant to this section shall promptly forward the death certificate and a duplicate of the permit for disposition to the local registrar of the district in which death occurred or the body was found.

(b)  The applicant for a permit under this section shall pay a fee of six dollars ($6) to the issuing registrar. Thirty percent of the fee shall be transferred by the issuing registrar to the local registrar of the county where the death occurred and 40 percent shall be transferred to the State Registrar for the administration of this section.

(c)  Applicants for a permit for disposition pursuant to this section shall not be subject to Section 103675.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103070

The body of any person whose death occurs in this state, or whose body is found in the state, or that is brought in from outside the state, shall not be temporarily held pending disposition more than eight calendar days after death, unless a permit for disposition is issued by the local registrar of the registration district in which the death occurred or the body was found.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103075

Except when a permit is not required to be issued pursuant to subdivision (b) of Section 103050, the permit shall accompany the body to its destination, where, if within this state, it shall be delivered to the person in charge of the place of interment.

(Amended by Stats. 2006, Ch. 463, Sec. 3. Effective January 1, 2007.)



103080

The person in charge of the place of interment, or the funeral director or person acting as funeral director if no person is in charge, shall sign the permit, endorse upon it the date of interment or cremation, and, within 10 days, return the first copy of the permit so endorsed to the local registrar of the district in which the interment took place. The third copy of the permit shall be returned to the office of issuance. After one year the local registrar may destroy any original or duplicate permit retained by the local registrar pursuant to this section.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103085

When human remains are transported from outside the state into a registration district in California for interment, the permit for disposition, issued in accordance with the law and health regulations of the place where the death occurred, shall be accepted by the local registrar of the district into which the human remains have been transported, as a basis upon which he or she shall issue a local permit, noting upon the face of the permit the fact that human remains were shipped in for interment and the place of death.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103090

This chapter does not prevent a funeral director from removing a body from the registration district where the death occurred or the body was found to another registration district in the same or another county in a funeral director’s conveyance for the purpose of preparing the body for interment or shipment.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103095

A permit issued in one county or city is valid and sufficient in any county it specifies as the place of interment.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103100

If any cemetery is located partly in one registration district and partly in another, only one permit shall be required for interment and a permit authorizing interment in the cemetery shall entitle interment to be made within or without the district to which the permit is directed. The permit shall be returned to the registration district in which the interment is made irrespective of the district to which it is directed. The local registrar of the district in which the interment is made shall forthwith file the permit on presentation without charge.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103105

Permits for the disinterment or removal of interred remains shall be required, as specified in Part 2 (commencing with Section 7500) of Division 7.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






CHAPTER 9 - Marriage Registration

ARTICLE 1 - General Provisions

103125

The forms for the marriage license shall be prescribed by the State Registrar.

(Amended by Stats. 2006, Ch. 816, Sec. 45. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)






ARTICLE 2 - Duty of Registering

103150

Each marriage that is performed shall be registered by the person performing the ceremony as provided by Chapter 2 (commencing with Section 420) of Part 3 of Division 3 of the Family Code.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 3 - Content of Certificate of Registry of Marriage

103175

(a) The marriage license shall contain as nearly as can be ascertained all of the following and other items as the State Registrar may designate:

(1) The first section shall include the personal data of each party married, including the date of birth, full given name at birth or by court order, birthplace, mailing address, names and birthplaces of each party’s parents, last names at birth of each party’s parents, the number of previous marriages, marital status, the name used prior to the intended marriage by each party at the time of the marriage license application, if the name is different from the name given at birth or by court order, and the new name, if any, selected by each party for intended use upon solemnization of the marriage.

(2) The second section shall include the signatures of parties married, license to marry, county and date of issuance of license, and the marriage license number.

(3) The third section shall include the certification of one person performing the ceremony, that shall show his or her official position including the denomination if he or she is a clergy or clergyperson, and the printed name, signature, and mailing address of at least one, and no more than two, witnesses to the marriage ceremony. The person performing the marriage ceremony shall also type or print his or her name and mailing address on the marriage license.

(b) The marriage license shall not contain any reference to the race or color of parties married.

(Amended (as amended by Stats. 2006, Ch. 816) by Stats. 2007, Ch. 567, Sec. 10. Effective January 1, 2008. Operative January 1, 2009, by Sec. 13 of Ch. 567.)



103180

(a) Sections 103150 and 103175 do not apply to marriages entered into pursuant to Section 307 of the Family Code. Subdivisions (b) and (c) govern the registration and the content of the License and Certificate of Non-Clergy Marriage of those marriages.

(b) Each marriage entered into pursuant to Section 307 of the Family Code shall be registered by the parties entering into the marriage or by a witness who signed under paragraph (2) of subdivision (a) of Section 307 within 10 days after the ceremony with the local registrar of marriages for the county in which the License and Certificate of Non-Clergy Marriage was issued.

(c) The License and Certificate of Non-Clergy Marriage entered into pursuant to Section 307 of the Family Code shall contain as nearly as can be ascertained the following:

(1) The personal data of each party married, including the date of birth, full given name at birth or by court order, birthplace, mailing address, names and birthplaces of each party’s parents, last names at birth of each party’s parents, the number of previous marriages, marital status, the name used prior to the intended marriage by each party at the time of the marriage license application, if the name is different from the name given at birth or by court order, and the new name, if any, selected by each party for intended use upon solemnization of the marriage.

(2) The license to marry.

(3) The county and date of issuance of the license.

(4) The marriage license number.

(5) The certification of the parties entering into the marriage, that shall show the following:

(A) The fact, time, and place of entering into the marriage.

(B) The printed name, signature, and mailing address of two witnesses to the marriage ceremony.

(C) The religious society or denomination of the parties married, and that the marriage was entered into in accordance with the rules and customs of that religious society or denomination.

(6) The signatures of the parties married.

(7) Any other items that the State Registrar shall designate.

(d) The License and Certificate of Non-Clergy Marriage shall not contain any reference to the race or color of parties married or to a person performing or solemnizing the marriage.

(Amended (as amended by Stats. 2006, Ch. 816) by Stats. 2007, Ch. 567, Sec. 11. Effective January 1, 2008. Operative January 1, 2009, by Sec. 13 of Ch. 567.)









CHAPTER 10 - Final Decrees of Dissolution of Marriage,or Legal Separation

103200

The clerk of the court of each county shall send a copy of every judgment of dissolution of marriage, of legal separation, and of declaration of nullity to the State Registrar monthly. If a judgment of dissolution of marriage is vacated, the clerk of the court shall send a copy of the order or dismissal to the State Registrar.

(Amended by Stats. 2006, Ch. 816, Sec. 48. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



103205

The State Registrar shall maintain a comprehensive and continuous index of all decrees received under Section 103200.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






CHAPTER 11 - Amendment of Records

ARTICLE 1 - Amendment of a Record of Birth, Death or Marriage

103225

Whenever the facts are not correctly stated in any certificate of birth, death, fetal death, or marriage already registered, the person asserting that the error exists may make an affidavit under oath stating the changes necessary to make the record correct, that shall be supported by the affidavit of one other credible person having knowledge of the facts, and file it with the state or local registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103230

Section 103225 shall be applicable to certificates of birth only in the absence of conflicting information relative to parentage on the originally registered certificate of birth.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103235

If the amendment relates to a certificate or marriage license that has not been transmitted to the State Registrar, the local registrar shall review the amendment for acceptance for filing, and if accepted shall file the amendment and shall note the fact of the amendment, with its date, on the otherwise unaltered original certificate or marriage license.

(Amended by Stats. 2006, Ch. 816, Sec. 49. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



103240

If the amendment relates to a certificate that has been transmitted to the State Registrar, the amendment shall be transmitted to the State Registrar who shall review it for acceptance for filing.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103245

If the amendment is accepted, the State Registrar shall transmit copies of the amendment to the local registrar and county recorder in whose offices copies of the original record and information are on file.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103250

The State Registrar shall send a certified copy of the newly amended record of birth, death or marriage to the applicant without additional charge, except for those amendments that are filed within one year of the date of occurrence of the event.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103255

The amendment shall be filed with and become a part of the record to which it pertains.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103260

(a)  A person born in this state whose birth is registered in this state, or the person’s conservator, or if a minor, the person’s parent or guardian, may submit a written request to the state registrar for a new birth certificate on the ground that his or her existing birth certificate contains a derogatory, demeaning, or colloquial racial descriptor. For purposes of this section, a derogatory, demeaning, or colloquial racial descriptor means any term that the registrant determines is insulting to a racial group.

(b)  The State Registrar shall review the request, and if the request identifies the term that the registrant has determined is a derogatory, demeaning, or colloquial racial descriptor, identifies the accurate racial descriptor, and is accompanied with the payment of the fee required by Section 103700, then the State Registrar shall issue a new birth certificate with the accurate racial descriptor identified in the request and shall transmit copies of the new birth certificate to the following:

(1)  The local registrar and county recorder in whose offices copies of the previously issued birth certificate are on file. Upon receipt of the new birth certificate, the local registrar and county recorder shall transmit any copies of the previously issued birth certificate to the State Registrar if it is practical for him or her to do so. If it is impractical for him or her to forward all the copies to the state registrar, he or she shall effectually seal a cover over the copy in a manner as not to deface or destroy the copy and forward a verified statement of his or her action to the state registrar.

(2)  The registrant.

(c)  The new birth certificate shall supplant any previously issued birth certificate registered for the registrant and shall be the only birth certificate of the registrant open to public inspection. The request and previously issued birth certificate shall remain as part of the records of the State Registrar. All records and information referred to in this section, other than the newly issued birth certificate, shall be available only upon the written request of the registrant or an order of a court of competent jurisdiction.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103265

An amended certificate of death of an individual who is a peace officer pursuant to Section 830 of the Penal Code, who was killed in the line of duty, shall be processed immediately upon acceptance for filing and shall be issued by the State Registrar or local registrar no later than 10 business days following acceptance for filing.

(Added by Stats. 2003, Ch. 307, Sec. 2. Effective January 1, 2004.)






ARTICLE 2 - Amendment of a Death Record of a Previously Unidentified Body

103275

The coroner having jurisdiction shall register with the local registrar of births and deaths a certificate of death giving the name of the person and all statistical particulars that have been discovered concerning him or her, in the case of the identification of a person previously unidentified at the time of the original registration of the death.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103280

This amendment to the record shall be handled in the manner prescribed in Article 1 (commencing with Section 103225).

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 3 - Amendment of Medical and Health Section Data on Death, Fetal Death, and Live Birth Records

103300

Notwithstanding other provisions in this part relative to amendment of records, whenever the information originally furnished in the medical and health data section of any record of death, fetal death or live birth is modified by supplemental information relative thereto, the certifying physician or coroner having knowledge of this information may make a declaration as provided in Section 2015.5 of the Code of Civil Procedure stating the changes necessary to make the information correct and file it with the state or local registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103305

This amendment shall be handled in the manner prescribed in Article 1 (commencing with Section 103225).

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 4 - Supplemental Name Reports

103325

When any certificate of birth of a living child is registered without the name of the child being entered thereon, the local registrar shall make out and deliver to the parents of the child a special blank for a supplemental report of the name of the child.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103330

The parents shall complete the report and return it to the local registrar as soon as the child is named.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103335

The State Registrar shall send a certified copy of the newly amended record of birth to the applicant without additional cost, except for those amendments that are filed within one year of the date of occurrence of the event.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103340

This amendment to the record shall be handled in the manner prescribed in Article 1 (commencing with Section 103225).

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 5 - Amendment of Birth Certificate to Delete Racial Slurs

103350

The purpose of this article is to provide a remedy for correction of birth certificates that contain entries regarding race or color that, in the opinion of the registrant, constitute racial slurs or are otherwise offensive.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103355

Any person who was born in this state and whose birth is registered in this state may apply to the State Registrar for the establishment and issuance of a new birth certificate and the sealing of the original if the person certifies that the entry or entries in the original birth certificate regarding race or color contain a term or terms that in the opinion of the registrant, constitute racial slurs or are otherwise offensive. The application shall identify the offensive terms to be deleted and indicate the proper entries for race or color to be substituted. The determination as to whether the entries to be deleted are offensive shall be left to the judgment of the applicant and the State Registrar shall give deference to that determination.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103360

Upon receipt of the application and payment of the required fee, the State Registrar shall establish a new birth certificate for the person.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103365

The entry for race or color in the new certificate shall be as indicated in the application. No reference shall be made in the new birth certificate that it is not the original birth certificate of the registrant. The new birth certificate shall supplant any birth certificate previously registered for the registrant and shall be the only birth certificate open to public inspection.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103370

The State Registrar shall transmit a certified copy of a birth certificate newly established under this article to the registrant without additional charge.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103375

When a new birth certificate is established pursuant to this article, the State Registrar shall inform the local registrar and the county recorder whose records contain copies of the original certificate, who shall forward the copies to the State Registrar for filing with the original certificate, if it is practical for him or her to do so. If it is impractical for him or her to forward the copy to the State Registrar, he or she shall effectually seal a cover over the copy in a manner as not to deface or destroy the copy and forward a verified statement of his or her action to the State Registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 6 - Amendment of Birth Record to Reflect Court Order Change of Name

103400

Whenever a person born in this state has his or her name changed by order of a court of this state, another state, the District of Columbia, or any territory of the United States, an application including an affidavit of this fact may be filed with the office of the State Registrar upon a form provided for that purpose.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103405

Upon receipt of the application, affidavit, certified copy of the court order and payment of the required fee, the State Registrar shall review the amendment for acceptance for filing, and if accepted, shall file the amendment and shall note the fact of the amendment on the otherwise unaltered original birth certificate. The amendment shall be filed with and become a part of the record to which it pertains, if the original record of birth is on file in the office of the State Registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103410

The State Registrar shall furnish a certified copy of the newly amended record of birth prepared under authority of this article to the registrant without additional cost.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 7 - Revision of Birth Records to Reflect Change of Sex

103425

(a) Whenever a person has undergone clinically appropriate treatment for the purpose of gender transition, the person may file a petition with the superior court in any county seeking a judgment recognizing the change of gender.

(b) If requested, the judgment shall include an order that a new birth certificate be prepared for the person reflecting the change of gender and any change of name accomplished by an order of a court of this state, another state, the District of Columbia, or any territory of the United States.

(Amended by Stats. 2011, Ch. 718, Sec. 1. Effective January 1, 2012.)



103426

The State Registrar shall issue a new birth certificate reflecting a change of sex without a court order for any person born in this state who has undergone clinically appropriate treatment for the purpose of gender transition and submits directly to the State Registrar the affidavit described in subdivision (a) of Section 103430 that includes the signature and physician license number of a licensed physician. Upon receipt of the documentation and the fee prescribed by Section 103725, the State Registrar shall establish a new birth certificate reflecting the person’s correct sex and any change in name, if accompanied by a court order for a change of name.

(Added by Stats. 2013, Ch. 651, Sec. 5. Effective January 1, 2014.)



103430

(a) The petition shall be accompanied by an affidavit of a physician attesting that the person has undergone clinically appropriate treatment for the purpose of gender transition, based on contemporary medical standards, and a certified copy of the court order changing the applicant’s name, if applicable. The physician’s affidavit shall be accepted as conclusive proof of gender change if it contains substantially the following language: “I, (physician’s full name), (physician’s medical license or certificate number), am a licensed physician in (jurisdiction). I attest that (name of petitioner) has undergone clinically appropriate treatment for the purpose of gender transition to (male or female). I declare that the foregoing is true and correct to the best of my knowledge.”

(b) The petition shall be heard at the time appointed by the court. At the hearing, the court may examine on oath the petitioner, and any other person having knowledge of facts relevant to the application. At the conclusion of the hearing the court shall grant the petition if the court determines that the physician’s affidavit shows that the person has undergone clinically appropriate treatment for the purpose of gender transition.

(c) If the judgment includes an order for a new birth certificate and if the petitioner was born in this state, a certified copy of the decree of the court ordering the new birth certificate, shall, within 30 days from the date of the decree, be filed with the State Registrar. Upon receipt thereof together with the fee prescribed by Section 103725, the State Registrar shall establish a new birth certificate for the applicant.

(d) The new birth certificate shall indicate the sex of the registrant as specified in the judgment of the court and shall reflect any change of name specified in the application if accompanied by a court order, as prescribed by Section 103425. No reference shall be made in the new birth certificate, nor shall its form in any way indicate, that it is not the original birth certificate of the registrant.

(Amended by Stats. 2011, Ch. 718, Sec. 2. Effective January 1, 2012.)



103435

In lieu of separate proceedings, a single petition may be filed with the superior court to change the petitioner’s name and recognize the change to petitioner’s gender and, if requested, to order the issuance of a new birth certificate. With respect to such a petition, the court shall follow the procedure set forth in Title 8 (commencing with Section 1275) of Part III of the Code of Civil Procedure; however, the order to show cause shall not include the petition to recognize the change of gender. A certified copy of the decree of the court issued pursuant to this section shall, within 30 days, be filed with both the Secretary of State and, if the judgment includes an order for a new birth certificate and if the petitioner was born in this state, the State Registrar. Upon its receipt, the State Registrar shall establish a new birth certificate as provided in this article.

(Amended by Stats. 2011, Ch. 718, Sec. 3. Effective January 1, 2012.)



103440

The new birth certificate shall supplant any birth certificate previously registered for the applicant and shall be the only birth certificate open to public inspection. The application and supporting affidavit shall be filed with the original record of birth, that shall remain as a part of the records of the State Registrar. All records and information specified in this article, other than the newly issued birth certificate, shall be available only upon written request of the registrant or an order of a court of record.

When a new birth certificate is established under this article, the State Registrar shall transmit copies of the newly established birth certificate for filing to the local registrar and the county recorder whose records contain copies of the original certificate, who shall forward the copies of the original certificate to the State Registrar for filing with the original certificate, if it is practical for him or her to do so. If it is impractical for him or her to forward the copy to the State Registrar, he or she shall effectually seal a cover over the copy of the original certificate in a manner as not to deface or destroy the copy and forward a verified statement of his or her action to the State Registrar. Thereafter the information contained in the record shall be available only upon written request of the registrant or on order of a court of record.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103445

The State Registrar shall transmit a certified copy of a birth certificate newly established under this article to the registrant without additional charge.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 8 - Revision of Birth Records to Correct Gender Errors Made by Birthing Hospitals or Local Registrars

103446

It is the intent of the Legislature that this article provide a remedy for the correction of birth certificates that contain gender errors made by the birthing hospital or local registrar when completing the original birth certificate.

(Added by Stats. 2000, Ch. 780, Sec. 2. Effective January 1, 2001.)



103447

(a)  Notwithstanding any other provision of this chapter, any person born in this state, or, in the case of a minor or incompetent person, his or her parent, legal guardian, or conservator, may apply to the State Registrar for the establishment and issuance of a new birth certificate and the sealing of the original, upon finding that the birthing hospital or local registrar made a gender error when completing the original birth certificate.

(b)  The application shall be accompanied by one of the following:

(1)  The sworn affidavit of the administrator of the hospital where the applicant was born or by a representative designated by the administrator, verifying that the incorrect gender information entered on the birth certificate was due to a hospital error.

(2)  The sworn affidavit of the representative of the local registrar, verifying that the incorrect gender information entered on the birth certificate was due to an administrative error of the local registrar.

(3)  The sworn affidavit of the physician attending the birth of the applicant and the sworn affidavit of the applicant’s mother or father or a relative who was at least five years old at the time of the applicant’s birth, verifying that, at the time of birth, the applicant’s gender was different from that indicated on the original birth certificate.

(Added by Stats. 2000, Ch. 780, Sec. 2. Effective January 1, 2001.)



103447.5

Upon receipt of the application and sworn affidavit or affidavits, and upon payment of the fee required by Section 103700, the State Registrar shall establish a new birth certificate for the person.

(Added by Stats. 2000, Ch. 780, Sec. 2. Effective January 1, 2001.)



103448

The new birth certificate established pursuant to this article shall in no way indicate that it is not the original birth certificate of the applicant. The new birth certificate shall supplant any birth certificate previously registered for the applicant, and shall be the only birth certificate open to public inspection.

(Added by Stats. 2000, Ch. 780, Sec. 2. Effective January 1, 2001.)



103448.5

The State Registrar shall transmit a certified copy of a birth certificate established pursuant to this article to the applicant, without additional charge.

(Added by Stats. 2000, Ch. 780, Sec. 2. Effective January 1, 2001.)



103449

(a)  When a new birth certificate is established pursuant to this article, the State Registrar shall so inform the local registrar and the county recorder whose records contain copies of the original certificate, who shall forward those copies to the State Registrar for filing with the original certificate, if he or she determines that it is practical for him or her to do so.

(b)  If the local registrar or county recorder determines that it would be impractical to forward the copies of the original certificate to the State Registrar, he or she shall cover and seal the copies in a manner that does not deface or destroy them, and shall forward a verified statement of this action to the State Registrar.

(Added by Stats. 2000, Ch. 780, Sec. 2. Effective January 1, 2001.)









CHAPTER 12 - Court Proceedings to Establish Record of Birth, Death or Marriage

103450

(a)  A verified petition may be filed by any beneficially interested person with the clerk of the superior court in and for (1) the county in which the birth, death, or marriage is alleged to have occurred, (2) the county of residence of the person whose birth or marriage it is sought to establish, or (3) the county in which the person was domiciled at the date of death for an order to judicially establish the fact of, and the time and place of, a birth, death, or marriage that is not registered or for which a certified copy is not obtainable.

(b)  In the event of a mass fatalities incident, a verified petition may be filed by a coroner, medical examiner, or any beneficially interested person with the clerk of the superior court in and for (1) the county in which the death is alleged to have occurred, or (2) the county in which the person was domiciled at the date of death for an order to judicially establish the fact of, and the time and place of, a death that is not registered or for which a certified copy of the death certificate is not obtainable.

(c)  In the event of a mass fatalities incident, a single verified petition with respect to all persons who died may be filed by a coroner or medical examiner with the clerk of the superior court in and for the county in which the mass fatalities incident occurred for an order to judicially establish the fact of, and the time and place of, each person’s death that is not registered or for which a certified copy of the death certificate is not obtainable.

(Amended by Stats. 2002, Ch. 717, Sec. 1. Effective January 1, 2003.)



103451

(a)  For purposes of this chapter, “mass fatalities incident” means a situation in which any of the following conditions exist:

(1)  There are more dead bodies than can be handled using local resources.

(2)  Numerous persons are known to have died, but no bodies were recovered from the site of the incident.

(3)  Numerous persons are known to have died, but the recovery and identification of the bodies of those persons is impracticable or impossible.

(b)  The county coroner or medical examiner may make the determination that a condition described in subdivision (a) exists.

(Added by Stats. 2002, Ch. 717, Sec. 2. Effective January 1, 2003.)



103455

The petition shall be verified and shall contain all the facts necessary to enable the court to determine the fact of and the time and place of the birth, death, or marriage upon the proofs adduced in behalf of the petitioner at the hearing.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103460

If the time and place of birth are not known, the petition shall contain all of the facts known to the petitioner or otherwise available and a statement of the probable time and place of birth as accurately as the circumstances permit. The petition shall be verified as to the known facts only.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103465

Upon the filing of the petition a hearing shall be fixed by the clerk and at the convenience of the court set at a time not less than five nor more than 10 days after the filing of the petition. The hearing may be held in chambers. The court, for good cause, may continue the hearing beyond the 10-day period.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103466

Notwithstanding Section 103465, upon the filing of a petition for a determination of the fact of death in the event of a mass fatalities incident, the clerk shall set a hearing no later than 15 days from the date the petition was filed. The petitioner shall make a reasonable effort to provide notice of the hearing to the known heirs of the deceased up to the second degree of relationship. Failure to provide the notice specified in this section shall not invalidate the judicial proceedings regarding the determination of the fact of death.

(Added by Stats. 2002, Ch. 717, Sec. 3. Effective January 1, 2003.)



103470

The fee for filing the petition is two hundred five dollars ($205). This fee shall be distributed as provided in Section 68085.4 of the Government Code. The petition may be heard by any judge hearing probate matters, or if a probate department has been designated for hearing probate matters, the matter shall be assigned to the probate department for hearing.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 28. Effective July 28, 2009.)



103475

If, upon the hearing, the allegations of the petition are established to the satisfaction of the court, the court may make an order determining that the birth, death, or marriage did in fact occur at the time and place shown by the proofs adduced at the hearing.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103480

If the time and place of birth are not known, the court shall receive and consider evidence and testimony as may be available and from the facts adduced may, by order, fix the time and place that the court finds to be a probable time and place of birth of the person in relation to whom the petition has been filed, as the time and place of birth. The time and place so fixed shall thereafter for all purposes be the time and place of birth of the person.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103485

The order shall be made in the form and upon the blank prescribed and furnished by the State Registrar and shall become effective upon a filing of a certified copy with the State Registrar.

Every order determining the date of birth made pursuant to this chapter shall establish a presumption that the matter contained therein is a true and accurate statement of the time of birth. The presumption established by this section is a presumption affecting the burden of proof.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103490

(a)  The State Registrar shall send certified copies of the court order delayed certificate to the local registrar and the county recorder within the area in which the event occurred and in whose offices copies of records of the year of occurrence of the event are on file. However, if the event occurred outside the state, a certified copy shall be sent only to the county recorder of the county in which the petitioner resides.

(b)  In the event of a mass fatalities incident, the State Registrar, without delay, shall send certified copies of the court order delayed death certificate to the local registrar and the county recorder of the county in which the incident occurred and in whose offices copies of records of the year of occurrence of the incident are on file. The State Registrar, without delay, also shall send a certified copy of the court order delayed death certificate to the spouse or next of kin of the decedent, if there is no spouse, provided the spouse or next of kin’s name and address information are included in the court order or on the application form submitted by the spouse, next of kin, coroner, or medical examiner. However, if the incident occurred outside the state, a certified copy shall be sent only to the county recorder of the county in which the decedent was domiciled at the date of death.

(Amended by Stats. 2002, Ch. 717, Sec. 4. Effective January 1, 2003.)






CHAPTER 13 - Recording Certification of Foreign Births and Deaths

103501

A county recorder shall issue a certified copy of a foreign birth or death recorded in the office of the county recorder only as an official record of the county recorder, as defined in subdivision (a) of Section 27300 of the Government Code, and not as a certified copy of a vital record pursuant to Chapter 14 (commencing with Section 103525) of Part 1 of Division 102.

(Added by Stats. 2009, Ch. 332, Sec. 76.5. Effective January 1, 2010.)



103505

(a) A certification of birth or death outside of the United States shall not be recorded by the county recorder.

(b) This section shall not apply to any court-order-delayed birth certificate or court-order-delayed death certificate issued pursuant to Chapter 12 (commencing with Section 103450) of Part 1 of Division 102.

(Amended by Stats. 2009, Ch. 332, Sec. 76.7. Effective January 1, 2010.)






CHAPTER 14 - Certified Copy and Verification of Records

103525

(a)  The State Registrar, local registrar, or county recorder shall, upon request and payment of the required fee, supply to an applicant a certified copy of the record of a birth, fetal death, death, marriage, or marriage dissolution registered with the official.

When the original forms of certificates of live birth furnished by the State Registrar contain a printed section at the bottom containing medical and social data or labeled “Confidential Information for Public Health Use Only,” that section shall not be reproduced in a certified copy of the record except as specifically authorized in Section 102430.

(b) Notwithstanding subdivision (a) or any other law, the State Registrar, local registrar, or county recorder shall provide certified copies of birth, death, and marriage records only as authorized under Section 103526 or 103526.5.

(Amended by Stats. 2009, Ch. 412, Sec. 5. Effective January 1, 2010.)



103525.5

(a) (1) Until January 1, 2006, in addition to the fees prescribed by Sections 103625 and 103626, an applicant for a certified copy of a birth or death record shall pay an additional fee of two dollars ($2). Commencing January 1, 2006, this fee shall be reduced to one dollar ($1).

(2) Commencing January 1, 2010, in addition to the fees prescribed by Sections 103625 and 103626, an applicant for a certified copy of a marriage record shall pay an additional fee of one dollar ($1).

(b) Until January 1, 2006, each local registrar or county recorder collecting the fee pursuant to this section shall transmit one dollar and sixty-five cents ($1.65) of the fee to the State Registrar by the 10th day of the month following the month in which the fee was received. Commencing January 1, 2006, each local registrar or county recorder collecting the fee pursuant to this section shall transmit sixty-five cents ($.65) of the fee to the State Registrar by the 10th day of the month in which the fee was received. These funds, and fees collected by the State Registrar pursuant to this section, shall be used by the State Registrar, upon appropriation by the Legislature, to develop safety and security measures to protect against fraudulent use of birth, death, and marriage records, including, but not limited to, computerizing records, redacting and removing signatures as required by law, and electronically distributing redacted records to local registrars and county recorders for their use in complying with Sections 103526 and 103526.5.

(c) Thirty-five cents ($0.35) of the fee specified in subdivision (a) shall be retained by the public official charged with the collection of the fee to defray the costs of the additional security features required by Sections 103526 and 103526.5.

(d) The entire amount of the fee collected pursuant to subdivision (a) by the State Registrar shall be retained and used by the State Registrar, upon appropriation by the Legislature, for the purpose specified in subdivision (b). The entire amount of the fee collected by the local registrar or county recorder pursuant to subdivision (c) shall be retained and used by that official for the purpose specified in subdivision (c).

(Amended by Stats. 2009, Ch. 412, Sec. 6. Effective January 1, 2010.)



103526

(a) (1) If the State Registrar, local registrar, or county recorder receives a written, faxed, or digitized image of a request for a certified copy of a birth, death, or marriage record pursuant to Section 103525 that is accompanied by a notarized statement sworn under penalty of perjury, or a faxed copy or digitized image of a notarized statement sworn under penalty of perjury, that the requester is an authorized person, as defined in this section, that official may furnish a certified copy to the applicant pursuant to Section 103525. A faxed or digitized image of the notary acknowledgment accompanying a faxed request received pursuant to this subdivision for a certified copy of a birth, death, or marriage record shall be legible and, if the notary’s seal is not photographically reproducible, show the name of the notary, the county of the notary’s principal place of business, the notary’s telephone number, the notary’s registration number, and the notary’s commission expiration date typed or printed in a manner that is photographically reproducible below, or immediately adjacent to, the notary’s signature in the acknowledgment. If a request for a certified copy of a birth, death, or marriage record is made in person, the official shall take a statement sworn under penalty of perjury that the requester is signing his or her own legal name and is an authorized person, and that official may then furnish a certified copy to the applicant.

(2) For purposes of this subdivision, “digitized image” means an image of an original paper request for a certified copy of a birth, death, or marriage record.

(b) (1) If the person requesting a certified copy of a birth, death, or nonconfidential marriage record is not an authorized person or is an authorized person who is otherwise unable to satisfy the requirements of subdivision (a), the certified copy provided to the applicant shall be an informational certified copy and shall display a legend that states “INFORMATIONAL, NOT A VALID DOCUMENT TO ESTABLISH IDENTITY.” The legend shall be placed on the certificate in a manner that will not conceal information.

(2) If the person requesting a certified copy of a confidential marriage record is not an authorized person or is an authorized person who is otherwise unable to satisfy the requirements of subdivision (a), the official shall not release a certified copy of the confidential marriage record unless otherwise authorized by law.

(c) For purposes of this section, an “authorized person” means:

(1) For purposes of requests for certified copies of confidential marriage records, only a party to the confidential marriage.

(2) For purposes of requests for certified copies of birth, death, or nonconfidential marriage records, a person who is any of the following:

(A) The registrant or a parent or legal guardian of the registrant.

(B) A party entitled to receive the record as a result of a court order, or an attorney or a licensed adoption agency seeking the birth record in order to comply with the requirements of Section 3140 or 7603 of the Family Code.

(C) A member of a law enforcement agency or a representative of another governmental agency, as provided by law, who is conducting official business.

(D) A child, grandparent, grandchild, sibling, spouse, or domestic partner of the registrant.

(E) An attorney representing the registrant or the registrant’s estate, or any person or agency empowered by statute or appointed by a court to act on behalf of the registrant or the registrant’s estate.

(F) An agent or employee of a funeral establishment who acts within the course and scope of his or her employment and who orders certified copies of a death certificate on behalf of any individual specified in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 7100.

(d) A person who asks the agent or employee of a funeral establishment to request a death certificate on his or her behalf warrants the truthfulness of his or her relationship to the decedent, and is personally liable for all damages occasioned by, or resulting from, a breach of that warranty.

(e) Notwithstanding any other law:

(1) A member of a law enforcement agency or a representative of a state or local government agency, as provided by law, who orders a copy of a record to which subdivision (a) applies in conducting official business shall not be required to provide the notarized statement required by subdivision (a).

(2) An agent or employee of a funeral establishment who acts within the course and scope of his or her employment and who orders death certificates on behalf of individuals specified in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 7100 shall not be required to provide the notarized statement required by subdivision (a).

(f) Informational certified copies of birth and death certificates issued pursuant to subdivision (b) shall only be printed from the single statewide database prepared by the State Registrar and shall be electronically redacted to remove any signatures for purposes of compliance with this section. Local registrars and county recorders shall not issue informational certified copies of birth and death certificates from a source other than the statewide database prepared by the State Registrar. This subdivision shall become operative on July 1, 2007, but only after the statewide database becomes operational and the full calendar year of the birth and death indices and images is entered into the statewide database and is available for the respective year of the birth or death certificate for which an informational copy is requested. The State Registrar shall provide written notification to local registrars and county recorders as soon as a year becomes available for issuance from the statewide database.

(Amended by Stats. 2013, Ch. 78, Sec. 3. Effective January 1, 2014.)



103526.5

(a) Each certified copy of a birth, death, or marriage record issued pursuant to Section 103525 shall include the date issued, the name of the issuing officer, the signature of the issuing officer, whether that is the State Registrar, local registrar, county recorder, or county clerk, or an authorized facsimile thereof, and the seal of the issuing office.

(b) All certified copies of birth, death, and marriage records issued pursuant to Section 103525 shall be printed on chemically sensitized security paper that measures 81/2 inches by 11 inches and that has the following features:

(1) Intaglio print.

(2) Latent image.

(3) Fluorescent, consecutive numbering with matching barcode.

(4) Microprint line.

(5) Prismatic printing.

(6) Watermark.

(7) Void pantograph.

(8) Fluorescent security threads.

(9) Fluorescent fibers.

(10) Any other security features deemed necessary by the State Registrar.

(c) The State Registrar, local registrars, county recorders, and county clerks shall take precautions to ensure that uniform and consistent standards are used statewide to safeguard the security paper described in subdivision (b), including, but not limited to, the following measures:

(1) Security paper shall be maintained under secure conditions so as not to be accessible to the public.

(2) A log shall be kept of all visitors allowed in the area where security paper is stored.

(3) All spoilage shall be accounted for and subsequently destroyed by shredding on the premises.

(Amended by Stats. 2010, Ch. 328, Sec. 132. Effective January 1, 2011.)



103527

(a) The State Registrar shall appoint a Vital Records Protection Advisory Committee to study and make recommendations to protect individual privacy, inhibit identity theft, and prevent fraud involving birth, death, and marriage certificates while providing needed access to birth, death, and marriage record information to those seeking it for legitimate purposes. The committee shall have the following duties:

(1) Review and make recommendations as to the adequacy of procedures to safeguard individual privacy and prevent fraud, while ensuring appropriate access to birth, death, and marriage records.

(2) Make recommendations to the State Registrar as to items that should be redacted from informational certified copies of birth, death, and nonconfidential marriage certificates issued pursuant to Section 103526.

(3) Make recommendations to the State Registrar regarding fraud prevention measures concerning vital records.

(b) The committee shall include representatives from private and governmental entities that use vital records as identity or legal documents, consumers, law enforcement officials, genealogists, and organizations that research vital records for legal or social purposes. The State Registrar shall make every effort to ensure that committee membership also represents the community at large.

(c) (1) Except as provided in paragraph (2), membership on the committee shall be for a term of three years.

(2) Appointments shall be made on a staggered basis to allow for a change of one-third of the membership on an annual basis. One-third of the initial committee membership shall be appointed to one-year terms, and one-third of the initial committee membership shall be appointed to two-year terms.

(Amended by Stats. 2009, Ch. 412, Sec. 9. Effective January 1, 2010.)



103528

The department may create an automated system for the purposes of implementing Sections 103525, 103525.5, 103526, and 103526.5.

(Added by Stats. 2002, Ch. 914, Sec. 6. Effective January 1, 2003.)



103530

Certified copies of certificates of births shall be issued only when the applicant for the certified copy is able to furnish information, exclusive of file numbers, adequate for identification and location of the amended record.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103535

Upon application of a parent, the local registrar or county recorder shall request a copy of a new birth certificate amended under Chapter 5 (commencing with Section 102625) from the State Registrar. When a request of this type is received, the State Registrar shall send a copy of the new certificate to the local registrar or county recorder who shall then issue certified copies from the document. The copy of the new certificate returned to the local registrar or county recorder under this procedure shall be filed in the same manner as the copies of other certificates representing births that occurred during the same time period.

(Amended by Stats. 1996, Ch. 889, Sec. 3. Effective January 1, 1997.)



103540

Prior to issuing a certified copy of a birth record, the State Registrar, local registrar, or county recorder shall determine whether their respective birth records or index to the records have been revised pursuant to Section 102245 to indicate the death of the registrant whose birth record is requested. If the records or index have been so revised, the certified copy provided the applicant shall display the legend “DECEASED,” which shall be indelibly printed or stamped, in boldface style not less than one-half inch in height, within near proximity to the space reserved for the registrant’s name. The State Registrar shall adopt regulations to implement this section.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103545

Certified copies of birth, fetal death, death, and marriage records may be made only by the State Registrar, by duly appointed and acting local registrars during their term of office, and by county recorders.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103550

Any birth, fetal death, death, or marriage record that was registered within a period of one year from the date of the event under the provisions of this part, or any copy of the record or part thereof, properly certified by the State Registrar, local registrar, or county recorder, is prima facie evidence in all courts and places of the facts stated therein.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103555

A short form of certification of birth registration that shall contain only identification information may be issued by the State Registrar, by the county recorder, or by any local registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103560

A short form of certification of death registration, including only identification information and excluding the medical statement of the cause of death, may be issued by the State Registrar, county recorder, or any local registrar, upon forms prescribed and furnished by the State Registrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103565

The Office of the State Registrar, upon request, may furnish the United States Public Health Service with vital statistics relating to births, deaths, marriages, and marriage dissolutions for utilization in the national vital statistics program. Such vital statistics may be furnished on a contract reimbursement or other satisfactory basis that will insure that the reimbursement shall not be less than the cost to the state nor exceed the federal government’s fair share of the cost of the statewide vital statistics registration and reporting system.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103570

A certification limited to a statement as to the date of birth of any child needed for admission to school or for the purpose of securing employment shall be issued without fee by the local registrar or county recorder upon request of any parents or guardian.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103575

The state or local registrar or county recorder may, without fee verify a date and place of birth, when the applicant can present sufficient information to identify the birth record.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103577

(a) On or after July 1, 2015, each local registrar or county recorder shall, without a fee, issue a certified record of live birth to any person who can verify his or her status as a homeless person or a homeless child or youth. A homeless services provider that has knowledge of a person’s housing status shall verify a person’s status for the purposes of this subdivision. In accordance with all other application requirements as set forth in Section 103526, a request for a certified record of live birth made pursuant to this subdivision shall be made by a homeless person or a homeless child or youth on behalf of themselves, or by any person lawfully entitled to request a certified record of live birth on behalf of a child, if the child has been verified as a homeless person or a homeless child or youth pursuant to this section. A person applying for a certified record of live birth under this subdivision is entitled to one birth record, per application, for each eligible person verified as a homeless person or a homeless child or youth. For purposes of this subdivision, an affidavit developed pursuant to subdivision (b) shall constitute sufficient verification that a person is a homeless person or a homeless child or youth. A person applying for a certified record of live birth under this subdivision shall not be charged a fee for verification of his or her eligibility.

(b) The State Department of Public Health shall develop an affidavit attesting to an applicant’s status as a homeless person or homeless child or youth. For purposes of this section, the affidavit shall not be deemed complete unless it is signed by both the person making a request for a certified record of live birth pursuant to subdivision (a) and a homeless services provider that has knowledge of the applicant’s housing status.

(c) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement and administer this section through an all-county letter or similar instructions from the director or State Registrar without taking regulatory action.

(d) For the purposes of this section, the following definitions apply:

(1) A “homeless child or youth” has the same meaning as the definition of “homeless children and youths” as set forth in the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.).

(2) A “homeless person” has the same meaning as the definition of that term set forth in the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.).

(3) A “homeless services provider” includes:

(A) A governmental or nonprofit agency receiving federal, state, or county or municipal funding to provide services to a “homeless person” or “homeless child or youth,” or that is otherwise sanctioned to provide those services by a local homeless continuum of care organization.

(B) An attorney licensed to practice law in this state.

(C) A local educational agency liaison for homeless children and youth designated as such pursuant to Section 11432(g)(1)(J)(ii) of Title 42 of the United States Code, or a school social worker.

(D) A human services provider or public social services provider funded by the State of California to provide homeless children or youth services, health services, mental or behavioral health services, substance use disorder services, or public assistance or employment services.

(E) A law enforcement officer designated as a liaison to the homeless population by a local police department or sheriff’s department within the state.

(Added by Stats. 2014, Ch. 764, Sec. 1. Effective January 1, 2015.)



103580

The State Registrar, local registrar or county recorder may use a printed, stamped or photographically reproduced facsimile signature in certifying to a record in his or her office provided the certification has the seal of his or her office affixed thereto.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103585

Certified copies or certification of abstract information required to be filed under authority of Chapter 10 (commencing with Section 103200) in the offices of the State Registrar and county clerks shall not include information relative to occupation, highest school grade completed, color or race, religious denomination, previous marriages ended by death, divorce or annulment, or children.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103590

(a)  The State Registrar shall, upon request and payment of a fee, as provided in subdivision (c), supply to any applicant a decorative heirloom certificate, as described in subdivision (b), of any birth registered with that official.

When the original form of the certificate of a live birth furnished by the State Registrar contains a printed section at the bottom containing medical and social data or labeled “Confidential Information for Public Health Use Only,” that section shall not be reproduced in the copy of the record. If the original form of the certificate of live birth has been sealed, the information on the sealed certificate shall not be included on the decorative heirloom certificate.

(b)  The decorative heirloom certificate issued under subdivision (a) shall be of a distinctive design as determined by the department and shall include the seal of the State of California and a facsimile of the State Registrar’s signature, but shall include no elected official’s signature. The certificate shall only contain identification information, as determined by the State Registrar.

(c)  The fee required for the decorative heirloom birth certificate issued pursuant to this section shall be thirty-two dollars ($32) until December 31, 1988, at which time the fee shall be reduced to thirty dollars ($30). Until December 31, 1988, not less than ten dollars ($10) of the fee shall be allocated to the State Children’s Trust Fund established in Section 18969 of the Welfare and Institutions Code. After December 31, 1988, not less than fifteen dollars ($15) of the fee shall be allocated to the State Children’s Trust Fund. The remainder of the fee shall be utilized to reimburse the State Department of Health Services and the State Registrar, in part, for the administrative costs of developing, preparing, and providing the decorative heirloom certificate.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






CHAPTER 15 - Fees of State and Local Registrars

ARTICLE 1 - General Provisions

103600

The State Registrar and local registrars shall keep a true and correct account of all fees received by them.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103605

(a) The moneys collected by the State Registrar shall be deposited with the Treasurer for credit to the Health Statistics Special Fund, except for the Children’s Trust Fund fees collected pursuant to Section 18966 of the Welfare and Institutions Code, the Umbilical Cord Blood Collection Program Fund fees collected pursuant to Section 103625, and the fees allocated to the Judicial Council pursuant to Section 1852 of the Family Code, all of which shall be deposited in the General Fund.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2010, Ch. 529, Sec. 7) by Stats. 2011, Ch. 296, Sec. 171. Effective January 1, 2012. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 172 of Ch. 296.)



103605-1

(a) The moneys collected by the State Registrar shall be deposited with the Treasurer for credit to the Health Statistics Special Fund, except for the Children’s Trust Fund fees collected pursuant to Section 18966 of the Welfare and Institutions Code and the fees allocated to the Judicial Council pursuant to Section 1852 of the Family Code, all of which shall be deposited in the General Fund.

(b) This section shall become operative on January 1, 2018.

(Amended (as added by Stats. 2010, Ch. 529, Sec. 8) by Stats. 2011, Ch. 296, Sec. 172. Effective January 1, 2012. Section operative January 1, 2018, by its own provisions.)



103610

The money collected by the local registrar shall be paid by him or her into the county or city treasury.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103615

Notwithstanding any other provision of law, no fees other than those provided for in this part shall be charged for the registration of births and deaths or for the issuance of any permits for disposition of human remains.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 2 - Fee for Certified Copy or Search of Records

103625

(a) A fee of twelve dollars ($12) shall be paid by the applicant for a certified copy of a fetal death or death record.

(b) (1) A fee of twelve dollars ($12) shall be paid by a public agency or licensed private adoption agency applicant for a certified copy of a birth certificate that the agency is required to obtain in the ordinary course of business. A fee of eighteen dollars ($18) shall be paid by any other applicant for a certified copy of a birth certificate. Four dollars ($4) of any eighteen-dollar ($18) fee is exempt from subdivision (e) and shall be paid either to a county children’s trust fund or to the State Children’s Trust Fund, in conformity with Article 5 (commencing with Section 18965) of Chapter 11 of Part 6 of Division 9 of the Welfare and Institutions Code. Two dollars ($2) of any eighteen-dollar ($18) fee is exempt from subdivision (e) and shall be paid to the Umbilical Cord Blood Collection Program Fund in conformity with Section 1628.

(2) The board of supervisors of any county that has established a county children’s trust fund may increase the fee for a certified copy of a birth certificate by up to three dollars ($3) for deposit in the county children’s trust fund in conformity with Article 5 (commencing with Section 18965) of Chapter 11 of Part 6 of Division 9 of the Welfare and Institutions Code.

(c) A fee of three dollars ($3) shall be paid by a public agency applicant for a certified copy of a marriage record, that has been filed with the county recorder or county clerk, that the agency is required to obtain in the ordinary course of business. A fee of six dollars ($6) shall be paid by any other applicant for a certified copy of a marriage record that has been filed with the county recorder or county clerk. Three dollars ($3) of any six-dollar ($6) fee is exempt from subdivision (e) and shall be transmitted monthly by each local registrar, county recorder, and county clerk to the state for deposit into the General Fund as provided by Section 1852 of the Family Code.

(d) A fee of three dollars ($3) shall be paid by a public agency applicant for a certified copy of a marriage dissolution record obtained from the State Registrar that the agency is required to obtain in the ordinary course of business. A fee of six dollars ($6) shall be paid by any other applicant for a certified copy of a marriage dissolution record obtained from the State Registrar.

(e) Each local registrar, county recorder, or county clerk collecting a fee pursuant to subdivisions (a) to (d), inclusive, shall do the following:

(1) Transmit 15 percent of the fee for each certified copy to the State Registrar by the 10th day of the month following the month in which the fee was received.

(2) Retain 85 percent of the fee for each certified copy solely to support the issuing agency for all activities related to the issuance of certified copies of records pursuant to subdivisions (a) to (d), inclusive.

(f) In addition to the fees prescribed pursuant to subdivisions (a) to (d), inclusive, all applicants for certified copies of the records described in those subdivisions shall pay an additional fee of three dollars ($3), that shall be collected by the State Registrar, the local registrar, county recorder, or county clerk, as the case may be.

(g) The local public official charged with the collection of the additional fee established pursuant to subdivision (f) may create a local vital and health statistics trust fund. The fees collected by local public officials pursuant to subdivision (f) shall be distributed as follows:

(1) Forty-five percent of the fee collected pursuant to subdivision (f) shall be transmitted to the State Registrar.

(2) The remainder of the fee collected pursuant to subdivision (f) shall be deposited into the collecting agency’s vital and health statistics trust fund, except that in any jurisdiction in which a local vital and health statistics trust fund has not been established, the entire amount of the fee collected pursuant to subdivision (f) shall be transmitted to the State Registrar.

(3) Moneys transmitted to the State Registrar pursuant to this subdivision shall be deposited in accordance with Section 102247.

(h) Moneys in each local vital and health statistics trust fund shall be available to the local official charged with the collection of fees pursuant to subdivision (f) for the applicable jurisdiction for the purpose of defraying the administrative costs of collecting and reporting with respect to those fees and for other costs as follows:

(1) Modernization of vital record operations, including improvement, automation, and technical support of vital record systems.

(2) Improvement in the collection and analysis of health-related birth and death certificate information, and other community health data collection and analysis, as appropriate.

(i) Funds collected pursuant to subdivision (f) shall not be used to supplant funding in existence on January 1, 2002, that is necessary for the daily operation of vital record systems. It is the intent of the Legislature that funds collected pursuant to subdivision (f) be used to enhance service to the public, to improve analytical capabilities of state and local health authorities in addressing the health needs of newborn children and maternal health problems, and to analyze the health status of the general population.

(j) Each county shall annually submit a report to the State Registrar by March 1 containing information on the amount of revenues collected pursuant to subdivision (f) in the previous calendar year and on how the revenues were expended and for what purpose.

(k) Each local registrar, county recorder, or county clerk collecting the fee pursuant to subdivision (f) shall transmit 45 percent of the fee for each certified copy to which subdivision (f) applies to the State Registrar by the 10th day of the month following the month in which the fee was received.

(l) The nine dollar ($9) increase to the base fee authorized in subdivision (a) for a certified copy of a fetal death record or death record and subdivision (b) for a certified copy of a birth certificate shall be applied incrementally as follows:

(1) A five dollar ($5) increase applied as of January 1, 2012.

(2) An additional two dollar ($2) increase applied as of January 1, 2013.

(3) An additional two dollar ($2) increase applied as of January 1, 2014.

(m) In providing for the expiration of the surcharge on birth certificate fees on June 30, 1999, the Legislature intends that juvenile dependency mediation programs pursue ancillary funding sources after that date.

(n) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2010, Ch. 529, Sec. 9) by Stats. 2011, Ch. 402, Sec. 5. Effective January 1, 2012. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 6 of Ch. 402.)



103625-1

(a) A fee of twelve dollars ($12) shall be paid by the applicant for a certified copy of a fetal death or death record.

(b) (1) A fee of twelve dollars ($12) shall be paid by a public agency or licensed private adoption agency applicant for a certified copy of a birth certificate that the agency is required to obtain in the ordinary course of business. A fee of sixteen dollars ($16) shall be paid by any other applicant for a certified copy of a birth certificate. Four dollars ($4) of any sixteen-dollar ($16) fee is exempt from subdivision (e) and shall be paid either to a county children’s trust fund or to the State Children’s Trust Fund, in conformity with Article 5 (commencing with Section 18965) of Chapter 11 of Part 6 of Division 9 of the Welfare and Institutions Code.

(2) The board of supervisors of any county that has established a county children’s trust fund may increase the fee for a certified copy of a birth certificate by up to three dollars ($3) for deposit in the county children’s trust fund in conformity with Article 5 (commencing with Section 18965) of Chapter 11 of Part 6 of Division 9 of the Welfare and Institutions Code.

(c) A fee of three dollars ($3) shall be paid by a public agency applicant for a certified copy of a marriage record, that has been filed with the county recorder or county clerk, that the agency is required to obtain in the ordinary course of business. A fee of six dollars ($6) shall be paid by any other applicant for a certified copy of a marriage record that has been filed with the county recorder or county clerk. Three dollars ($3) of any six-dollar ($6) fee is exempt from subdivision (e) and shall be transmitted monthly by each local registrar, county recorder, and county clerk to the state for deposit into the General Fund as provided by Section 1852 of the Family Code.

(d) A fee of three dollars ($3) shall be paid by a public agency applicant for a certified copy of a marriage dissolution record obtained from the State Registrar that the agency is required to obtain in the ordinary course of business. A fee of six dollars ($6) shall be paid by any other applicant for a certified copy of a marriage dissolution record obtained from the State Registrar.

(e) Each local registrar, county recorder, or county clerk collecting a fee pursuant to subdivisions (a) to (d), inclusive, shall do the following:

(1) Transmit 15 percent of the fee for each certified copy to the State Registrar by the 10th day of the month following the month in which the fee was received.

(2) Retain 85 percent of the fee for each certified copy solely to support the issuing agency for all activities related to the issuance of certified copies of records pursuant to subdivisions (a) to (d), inclusive.

(f) In addition to the fees prescribed pursuant to subdivisions (a) to (d), inclusive, all applicants for certified copies of the records described in those subdivisions shall pay an additional fee of three dollars ($3), that shall be collected by the State Registrar, the local registrar, county recorder, or county clerk, as the case may be.

(g) The local public official charged with the collection of the additional fee established pursuant to subdivision (f) may create a local vital and health statistics trust fund. The fees collected by local public officials pursuant to subdivision (f) shall be distributed as follows:

(1) Forty-five percent of the fee collected pursuant to subdivision (f) shall be transmitted to the State Registrar.

(2) The remainder of the fee collected pursuant to subdivision (f) shall be deposited into the collecting agency’s vital and health statistics trust fund, except that in any jurisdiction in which a local vital and health statistics trust fund has not been established, the entire amount of the fee collected pursuant to subdivision (f) shall be transmitted to the State Registrar.

(3) Moneys transmitted to the State Registrar pursuant to this subdivision shall be deposited in accordance with Section 102247.

(h) Moneys in each local vital and health statistics trust fund shall be available to the local official charged with the collection of fees pursuant to subdivision (f) for the applicable jurisdiction for the purpose of defraying the administrative costs of collecting and reporting with respect to those fees and for other costs as follows:

(1) Modernization of vital record operations, including improvement, automation, and technical support of vital record systems.

(2) Improvement in the collection and analysis of health-related birth and death certificate information, and other community health data collection and analysis, as appropriate.

(i) Funds collected pursuant to subdivision (f) shall not be used to supplant funding in existence on January 1, 2002, that is necessary for the daily operation of vital record systems. It is the intent of the Legislature that funds collected pursuant to subdivision (f) be used to enhance service to the public, to improve analytical capabilities of state and local health authorities in addressing the health needs of newborn children and maternal health problems, and to analyze the health status of the general population.

(j) Each county shall annually submit a report to the State Registrar by March 1 containing information on the amount of revenues collected pursuant to subdivision (f) in the previous calendar year and on how the revenues were expended and for what purpose.

(k) Each local registrar, county recorder, or county clerk collecting the fee pursuant to subdivision (f) shall transmit 45 percent of the fee for each certified copy to which subdivision (f) applies to the State Registrar by the 10th day of the month following the month in which the fee was received.

(l) In providing for the expiration of the surcharge on birth certificate fees on June 30, 1999, the Legislature intends that juvenile dependency mediation programs pursue ancillary funding sources after that date.

(m) This section shall become operative on January 1, 2018.

(Amended (as added by Stats. 2010, Ch. 529, Sec. 10) by Stats. 2011, Ch. 402, Sec. 6. Effective January 1, 2012. Section operative January 1, 2018, by its own provisions.)



103626

(a) The Contra Costa County Board of Supervisors, upon making findings and declarations supporting the need for governmental oversight and coordination of the multiple agencies dealing with domestic violence, may authorize an increase in the fees for certified copies of marriage certificates, birth certificates, fetal death records, and death records, up to a maximum increase of four dollars ($4).

(b) Effective July 1 of each year, the Contra Costa County Board of Supervisors may authorize an increase in these fees by an amount equal to the increase in the Consumer Price Index for the San Francisco metropolitan area for the preceding calendar year, rounded to the nearest half-dollar. The fees shall be disposed of pursuant to the provisions of Section 18308 of the Welfare and Institutions Code.

(c) In addition to the fees prescribed by subdivisions (a) and (b) of this section, any applicant for a certified copy of a birth certificate, a fetal death record, or death record in Contra Costa County shall pay an additional fee to the local registrar, county recorder, or county clerk as established by the Contra Costa County Board of Supervisors.

(Amended by Stats. 2006, Ch. 635, Sec. 2. Effective January 1, 2007.)



103627

(a) (1) The Alameda County Board of Supervisors, upon making findings and declarations supporting the need for governmental oversight and coordination of the multiple agencies dealing with domestic violence, may authorize an increase in the fees for certified copies of marriage certificates, birth certificates, fetal death records, and death records, up to a maximum increase of two dollars ($2).

(2) The City Council of the City of Berkeley, upon making findings and declarations supporting the need for governmental oversight and coordination of the multiple agencies dealing with domestic violence, may authorize an increase in the fees for certified copies of birth certificates, fetal death records, and death records, up to a maximum increase of two dollars ($2).

(b) Effective July 1 of each year, the Alameda County Board of Supervisors and the City Council of the City of Berkeley may authorize an increase in these fees by an amount equal to the increase in the Consumer Price Index for the San Francisco metropolitan area for the preceding calendar year, rounded to the nearest half-dollar ($0.50). The fees shall be disposed of pursuant to the provisions of Section 18309 of the Welfare and Institutions Code.

(c) In addition to the fees prescribed by subdivisions (a) and (b), any applicant for a certified copy of a birth certificate, a fetal death record, or death record in Alameda County or in the City of Berkeley shall pay an additional fee to the local registrar, county recorder, or county clerk, as applicable, as established by the Alameda County Board of Supervisors or the City Council of the City of Berkeley.

(Amended by Stats. 2009, Ch. 215, Sec. 4. Effective January 1, 2010.)



103628

(a) The Solano County Board of Supervisors, upon making findings and declarations for the need for governmental oversight and coordination of the multiple agencies dealing with domestic violence, may authorize an increase in the fees for certified copies of marriage certificates, birth certificates, fetal death records, and death records, up to a maximum increase of two dollars ($2).

(b) Effective July 1 of each year, the Solano County Board of Supervisors may authorize an increase in these fees by an amount equal to the increase in the Consumer Price Index for the San Francisco metropolitan area for the preceding calendar year, rounded to the nearest one-half dollar ($0.50). The fees shall be allocated pursuant to Section 18309.5 of the Welfare and Institutions Code.

(c) In addition to the fees prescribed by subdivisions (a) and (b), any applicant for a certified copy of a birth certificate, a fetal death record, or death record in Solano County shall pay an additional fee to the local registrar, county recorder, or county clerk as established by the Solano County Board of Supervisors.

(Amended by Stats. 2011, Ch. 120, Sec. 2. Effective January 1, 2012.)



103628.6

(a) The Stanislaus County Board of Supervisors, upon making findings and declarations for the need for governmental oversight and coordination of the multiple agencies dealing with domestic violence, may authorize an increase in the fees for certified copies of marriage certificates, birth certificates, fetal death records, and death records, up to a maximum increase of two dollars ($2). The fees shall be allocated pursuant to Section 18309.8 of the Welfare and Institutions Code.

(b) Effective July 1 of each year, the Stanislaus County Board of Supervisors may authorize an increase in these fees by an amount equal to the increase in the Consumer Price Index for the San Francisco metropolitan area for the preceding calendar year, rounded to the nearest one-half dollar ($0.50). The fees shall be allocated pursuant to Section 18309.8 of the Welfare and Institutions Code.

(c) In addition to the fees prescribed by subdivisions (a) and (b), any applicant for a certified copy of a birth certificate, a fetal death record, or death record in Stanislaus County shall pay an additional fee to the local registrar, county recorder, or county clerk as established by the Stanislaus County Board of Supervisors.

(d) The Stanislaus County Board of Supervisors shall submit to the Assembly and Senate Committees on Judiciary, no later than July 1, 2014, a report containing the following information:

(1) The annual amounts of funds received and expended from fee increases for the purpose of governmental oversight and coordination of domestic violence prevention, intervention, and prosecution efforts in the county.

(2) Outcomes achieved as a result of the activities associated with the implementation of this section.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2010, Ch. 578, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions.)



103630

If the information supplied by the applicant is not sufficient to enable the State Registrar to supply the certified copy of any record for which application is made and the applicant, after written request by the State Registrar, does not furnish the necessary information within 30 days of the date of the request, the State Registrar shall retain the fee.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103635

Overpayment of the required fee received in the office of the State Registrar shall be retained, except any overpayment shall be refunded upon written request of the applicant within one year or when overpayment is in excess of two dollars ($2).

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103650

The fee for any search of the files and records performed by the custodian of the records for a specific record when no certified copy is made shall be paid in advance by the applicant. The fee shall be the same as the fee required in Section 103625.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103655

No fee shall be charged any publisher or editor of, or reporter employed by, a newspaper of general circulation or a news service to inspect, in the course and scope of his or her position or employment, any certificate of live birth, fetal death, or marriage, or any other certificate required by this part to be filed in the Office of the State Registrar or the office of any local registrar or county recorder, or any index of the certificates.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103660

No fee shall be charged by the State Registrar or local registrar of births and deaths for services rendered to any public entity, except for issuance of a permit for disposition of human remains or for making a copy of a record.

As used in this section, “public entity” includes the state, the Regents of the University of California, a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the state.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 3 - Other Fees

103675

Except as otherwise provided in Section 103065, the fee for issuance of a permit for disposition of human remains is two dollars ($2) payable to the local registrar of births and deaths by the applicant for the permit, when the permit is issued during regularly scheduled office hours of the local registrar of births and deaths.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103680

(a)  Effective January 1, 1991, an additional fee of three dollars ($3) for issuance of a permit for disposition of human remains pursuant to Section 103675 shall be payable to the local registrar of births and deaths by the applicant for the permit. This amount shall be exempt from any adjustment made pursuant to Section 100430.

(b)  Notwithstanding any other provision of law, the local registrar of births and deaths shall pay into the Peace Officers’ Training Fund, by the 10th of the month following the end of each calendar quarter one dollar ($1) of the fee collected pursuant to subdivision (a) for the training of peace officer members of county coroners’ offices. The remaining funds collected pursuant to subdivision (a) shall be paid into the county treasury to be expended for indigent burial.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103685

An additional fee of three dollars ($3) shall be paid for the issuance of a permit for disposition, when the permit is required to be issued outside the regularly scheduled office hours of the local registrar of births and deaths.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103690

Notwithstanding any other provision of law, the local registrar of births and deaths shall pay to the State Registrar by the 10th of the month following the end of each calendar quarter one-half of the fees collected under authority of Section 103675.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103692

(a)  (1)  Commencing January 1, 2003, in addition to the fees prescribed by Section 103065 and by Sections 103675 to 103685, inclusive, an applicant for a permit for the disposition of human remains shall pay a fee of six dollars ($6) to the local registrar of births and deaths.

(2)  The fee imposed by paragraph (1) shall remain in effect until January 1, 2005, and as of that date, shall be reduced to four dollars ($4).

(3)  The fee established by this subdivision shall be exempt from any adjustment made pursuant to Section 100430.

(b)  Notwithstanding any other provision of law, the local registrar of births and deaths shall pay to the State Registrar, pursuant to Section 103690, the fees collected pursuant to subdivision (a).

(c)  Funds collected pursuant to subdivision (a), upon appropriation by the Legislature, shall be used by the State Registrar to implement and maintain the electronic death registration system required by Section 102778.

(Added by Stats. 2002, Ch. 857, Sec. 2. Effective January 1, 2003.)



103695

A fee of eleven dollars ($11) shall be paid to the State Registrar by the applicant at the time of application for a delayed birth registration under Chapter 4 (commencing with Section 102525) or a court order to establish a record of birth, death, or marriage pursuant to Chapter 12 (commencing with Section 103450). Upon acceptance of the application the State Registrar shall retain the fee.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103700

A fee of eleven dollars ($11) shall be paid to the State Registrar by the applicant for an amendment or revision to a birth, death, or marriage record under provisions of Articles 1 (commencing with Section 103225), 4 (commencing with Section 103325), 5 (commencing with Section 103350) and 8 (commencing with Section 103446) of Chapter 11, except for those amendments that are filed within one year of the date of occurrence of the event.

(Amended by Stats. 2000, Ch. 780, Sec. 3. Effective January 1, 2001.)



103705

A fee of eleven dollars ($11) shall be paid to the State Registrar by the applicant for the preparation of an amended record that shall include a certified copy of the newly amended record under Section 102670.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103710

A fee of eleven dollars ($11) shall be paid to the State Registrar by the applicant or when applicable, by the county clerk for the establishment of an amended record of birth under Articles 1 (commencing with Section 102625), and 2 (commencing with Section 102725) of Chapter 5, except where the required fee has been paid or an exception to the fee is provided under Section 103730.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103715

A fee of eleven dollars ($11) shall be paid to the State Registrar by the applicant for the establishment of a new record of birth under Article 3 (commencing with Section 102750) of Chapter 5.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103720

A fee of eleven dollars ($11) shall be paid to the State Registrar by the applicant for the establishment of an amended record of birth under Article 6 (commencing with Section 103400) of Chapter 11.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103725

A fee of eleven dollars ($11) shall be paid to the State Registrar by the applicant for establishment of a new record of birth under Article 7 (commencing with Section 103425) of Chapter 11.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103730

A fee of twenty dollars ($20) for each individual being adopted shall be paid to the clerk of the court at the time of filing the petition in an adoption proceeding, except for agency adoptions in which the adoption fee is waived and a statement from the agency to this effect is filed with the petition. The fee shall be transmitted to the State Treasury, as provided in Section 68085.1 of the Government Code, for deposit in the Health Statistics Special Fund for the services required by statute of the office of the State Registrar of Vital Statistics.

(Amended by Stats. 2005, Ch. 75, Sec. 145. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)









CHAPTER 16 - Compensation of Appointed Local Registrars of Births and Deaths

103750

For local registrars serving under authority of Section 102280 the State Registrar shall quarterly certify to the auditors of the several counties the number of births and deaths properly registered, with the names of the local registrars and the amounts due each at the rates fixed by this part.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103755

All amounts shall be paid by the treasurer of the county in which the registration district is located, upon warrants drawn by the auditor; provided, that no fee shall be paid by the county to any local registrar who is also a city or county officer or employee and whose salary is by law the sole compensation for his or her services.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103760

Each local registrar entitled to compensation shall be paid the sum of fifty cents ($0.50) for each birth certificate and each death certificate properly and completely made out and registered with him or her, and correctly recorded and promptly returned by him or her to the State Registrar and out of the fees he or she shall pay the subregistrar the sum of thirty cents ($0.30) in each case where the certificate is registered with the subregistrar.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103765

If no births or no deaths were registered during any week the local registrar is entitled to be paid the sum of fifty cents ($0.50) for each report to that effect, but only if the report is made promptly as required by this part.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






CHAPTER 17 - Penalties

ARTICLE 1 - Misdemeanors

103775

(a)  Every person, except a parent informant for a certificate of live birth and as provided in subdivision (b), who is responsible for supplying information who refuses or fails to furnish correctly any information in his or her possession that is required by this part, or furnishes false information affecting any certificate or record required by this part, is guilty of a misdemeanor.

(b)  Every licensee or registrant pursuant to Chapter 12 (commencing with Section 7600) or Chapter 19 (commencing with Section 9600) of Division 3 of the Business and Professions Code, and the agents and employees of the licensee, or any unlicensed person acting in a capacity in which a license from the Cemetery and Funeral Bureau is required, who is responsible for supplying information and who refuses or fails to furnish correctly any information in his or her possession that is required by this part, or furnishes false information with intent to defraud affecting a death certificate or record required by this part, is guilty of a misdemeanor that shall be punishable by imprisonment in a county jail not exceeding one year, by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

(Amended by Stats. 2002, Ch. 819, Sec. 8. Effective January 1, 2003.)



103780

(a)  Every person, except as provided in subdivision (b), who willfully alters or knowingly possesses more than one altered document, other than as permitted by this part, or falsifies any certificate of birth, fetal death, or death, or marriage license, or any record established by this part is guilty of a misdemeanor.

(b)  Every licensee or registrant pursuant to Chapter 12 (commencing with Section 7600) or Chapter 19 (commencing with Section 9600) of Division 3 of the Business and Professions Code, and the agents and employees of the licensee, or any unlicensed person acting in a capacity in which a license from the Cemetery and Funeral Bureau is required, who willfully alters or knowingly possesses more than one altered document, other than as permitted by this part, or falsifies any certificate of death, is guilty of a misdemeanor that shall be punishable by imprisonment in a county jail not exceeding one year, by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

(Amended by Stats. 2006, Ch. 816, Sec. 51. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



103785

Every person who is required to fill out a certificate of birth, fetal death, or death, or marriage license and register it with the local registrar, or deliver it, upon request, to any person charged with the duty of registering it, and who fails, neglects, or refuses to perform that duty in the manner required by this part is guilty of a misdemeanor.

(Amended by Stats. 2006, Ch. 816, Sec. 52. Effective January 1, 2007. Operative January 1, 2008, by Sec. 56 of Ch. 816.)



103790

Every local registrar, deputy registrar, or subregistrar, who fails, neglects, or refuses to perform his or her duty as required by this part and by the instructions and directions of the State Registrar thereunder, is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103795

Any person who uses any information from a certificate of live birth that is stamped with the notation authorized under subdivision (a) of Section 10056.5 is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






ARTICLE 2 - Felony

103800

Any person who willfully makes or files or causes to be made or filed a false certificate or affidavit under Chapter 4 (commencing with Section 102525) is guilty of a felony. The subject is also liable to the State of California for a civil penalty in the amount of five thousand dollars ($5,000). The civil penalty may be recovered in an action filed by the Attorney General in any court of competent jurisdiction. A penalty so recovered shall be paid into the State Treasury to the credit of the General Fund.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)












PART 2 - POPULATION AND PUBLIC HEALTH SURVEILLANCE

CHAPTER 1 - Birth Defects Monitoring Program

103825

The Legislature hereby finds and declares that birth defects, stillbirths, and miscarriages represent problems of public health importance about which too little is known; that these conditions lead to severe mental anguish on the part of parents and relatives and frequently to high medical care costs; and that a system to obtain more information about these conditions could result in development of preventive measures to decrease their incidence in the future. Therefore, it is the intent of the Legislature in enacting this section to accomplish all of the following:

(a)  To maintain an ongoing program of birth defects monitoring statewide. “Birth defect” as used in this chapter means any medical problem of organ structure, function, or chemistry of possible genetic or prenatal origin.

(b)  To provide information on the incidence, prevalence, and trends of birth defects, stillbirths, and miscarriages.

(c)  To provide information to determine whether environmental hazards are associated with birth defects, stillbirths, and miscarriages.

(d)  To provide information as to other possible causes of birth defects, stillbirths, and miscarriages.

(e)  To develop prevention strategies for reducing the incidence of birth defects, stillbirths, and miscarriages.

(f)  To conduct interview studies about the causes of birth defects.

(g)  To affirm the authority of the state department to contract with a qualified entity to operate the birth defects monitoring program statewide.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103830

The director shall maintain a system for the collection of information, necessary to accomplish the purposes of this chapter. The director shall require health facilities, with 15 days’ notice, to make available to authorized program staff the medical records of children suspected or diagnosed as having birth defects, including the medical records of their mothers. In addition, health facilities shall make available the medical records of mothers suspected or diagnosed with stillbirths or miscarriages and other records of persons who may serve as controls for interview studies about the causes of birth defects. If it is necessary to photocopy records made available under this section, copying expenses shall be paid by the state department.

“Health facilities” as used in this section means general acute care hospitals, and physician-owned or operated clinics, as defined in Section 1200, that regularly provide services for the diagnosis or treatment of birth defects, genetic counseling, or prenatal diagnostic services.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103835

The birth defects monitoring program shall operate statewide. It is the intent of the Legislature that the adequacy of program resources shall be assessed annually, and that the annual assessment shall include a consideration of at least all the following factors:

(a)  The numbers of births in the state.

(b)  The scope of program activities.

(c)  Any urgent situation requiring extraordinary commitment of present or planned program staff or resources.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103840

The director shall use the information collected pursuant to Section 103830 and information available from other reporting systems and health providers to conduct studies to investigate the causes of birth defects, stillbirths, and miscarriages and to determine and evaluate measures designed to prevent their occurrence. The department’s investigation of poor reproductive outcomes shall not be limited to geographic, temporal, or occupational associations, but may include investigation of past exposures.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103845

The director shall appoint an advisory committee to advise on the implementation of this chapter. Each of the disciplines of epidemiology, hospital administration, biostatistics, maternal and child health and public health shall be represented on the committee. At least one of the members shall be a representative of the manufacturing industry.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103850

(a)  All information collected pursuant to this chapter shall be confidential and shall be used solely for the purposes provided in this chapter. For purposes of this chapter, this information shall be referred to as “confidential information.” Access to confidential information shall be limited to authorized program staff, and persons with a valid scientific interest, who meet qualifications as determined by the director, who are engaged in demographic, epidemiological or other similar studies related to health, and who agree, in writing, to maintain confidentiality.

(b)  The department shall maintain an accurate record of all persons who are given access to confidential information. The record shall include: the name of the person authorizing access; name, title, address, and organizational affiliation of persons given access; dates of access; and the specific purpose for which information is to be used. The record of access shall be open to public inspection during normal operating hours of the state department.

(c)  All research proposed to be conducted by persons other than program staff, using confidential information in the system, shall first be reviewed and approved by the director and the State Committee for the Protection of Human Subjects. Satisfaction of the terms of the director’s rules for data access shall be deemed to establish a valid scientific interest for purposes of subdivision (a), entitling the researcher to review records collected pursuant to Section 103830 and to contact case subjects and controls. Before confidential information is disclosed pursuant to this section to any other person, agency, or organization, the requesting entity shall demonstrate to the department that the entity has established the procedures and ability to maintain the confidentiality of the information.

(d)  Notwithstanding any other provision of law, any disclosure authorized by this section shall include only the information necessary for the stated purpose of the requested disclosure, and shall be made only upon written agreement that the information will be kept confidential, used for the approved purpose, and not be further disclosed.

(e)  The furnishing of confidential information to the department or its authorized representative in accordance with this section shall not expose any person, agency, or entity furnishing the information to liability, and shall not be considered a waiver of any privilege or a violation of a confidential relationship.

(f)  Whenever program staff, pursuing program objectives, deems it necessary to contact case subjects and controls, program staff shall submit a protocol describing the research to the director and to the State Committee for the Protection of Human Subjects. Once a protocol is approved by that committee, program staff shall be deemed to have established a bona fide research purpose, and shall be entitled to complete the approved project and contact case subjects and controls without securing any additional approvals or waivers from any entity.

(g)  Notwithstanding any other provision of law, no part of the confidential information shall be available for subpoena, nor shall it be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding, nor shall this information be deemed admissible as evidence in any civil, criminal, administrative, or other tribunal or court for any reason. Nothing in this section shall prohibit the publishing by the department of reports and statistical compilations relating to birth defects, stillbirth, or miscarriage that do not in any way identify individual cases or individual sources of information.

(h)  Any person who, in violation of a written agreement to maintain confidentiality, discloses any information provided pursuant to this section, or who uses information provided pursuant to this section in a manner other than as approved pursuant to this section may be denied further access to any confidential information maintained by the department. That person shall also be subject to a civil penalty of five hundred dollars ($500). The penalty provided in this section shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of the department or any person.

(i)  Notwithstanding the restrictions in this section, an individual to whom the information pertains shall have access to his or her own information in accordance with Chapter 1 (commencing with Section 1798) of Title 1.8 of the Civil Code.

(Amended by Stats. 2001, Ch. 444, Sec. 1. Effective October 3, 2001.)



103855

The department may enter into a contract for the establishment and implementation of the birth defects monitoring program. The contract shall include provisions requiring full compliance with all the requirements of this chapter. The term of the contract may be in excess of one year, but no longer than three years. Funds shall be allocated in accordance with the state Budget Act. Funds withheld from the contractor at the conclusion of a fiscal year until specified tasks are completed shall be released promptly on proof of substantial completion, and shall not be offset against any funding for the subsequent fiscal year.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






CHAPTER 1.5 - Parkinson’s Disease Registry

103860

(a) The department shall conduct a program of epidemiological assessments of the incidence of Parkinson’s disease. The program shall encompass all areas of the state for which Parkinson’s disease incidence data are available. The program shall include the monitoring of Parkinson’s disease associated with suspected chemical agents encountered by the general public both in occupational locations and in the environment generally.

(b) The program shall be under the direction of the director, who may enter into contracts as are necessary for the conduct of the program and may accept, on behalf of the state, grants of public or private funds for the program. The director shall analyze available incidence data and prepare reports as necessary to identify Parkinson’s disease hazards to the public health and their remedies.

(c) This chapter shall be implemented only to the extent funds from federal or private sources are made available for this purpose. When the department determines that sufficient private or federal funds have been received for the implementation of this chapter, the department shall provide notification of the receipt of the funds on its Internet Web site and shall also provide that information to associations representing physicians and pharmacists, and directly to the California State Board of Pharmacy and the Medical Board of California within 90 days.

(d) The department is encouraged to convene a task force comprised of researchers with expertise in Parkinson’s disease, advocates for patients with Parkinson’s disease, and other individuals with relevant expertise to provide support and advice for the implementation and funding of the California Parkinson’s Disease Registry.

(Added by Stats. 2004, Ch. 945, Sec. 1. Effective January 1, 2005.)



103865

(a) The director shall establish a statewide system for the collection of information determining the incidence of Parkinson’s disease. Commencing January 1, 2005, the director shall begin phasing in the statewide Parkinson’s disease reporting regions. By July 1, 2006, all county or regional registries shall be implemented or initiated. By July 1, 2007, the statewide Parkinson’s disease reporting system shall be fully operational. On or before June 1, 2005, the director shall submit an implementation and funding schedule to the Legislature.

(b) The department may designate any demographic parts of the state as regional Parkinson’s disease incidence reporting areas and may establish regional Parkinson’s disease registries, with the responsibility and authority to carry out the intent of this section in designated areas. Designated regional registries shall provide to the department, on a timely basis, Parkinson’s disease incidence data as designated by the department. The department may contract with an agency, including, but not limited to, a health systems agency, single-county health department, multicounty health department grouping, or nonprofit professional association, representing a designated Parkinson’s disease reporting region for the purposes of collecting and collating Parkinson’s disease incidence data.

(c) The director shall designate Parkinson’s disease as a disease required to be reported in the state or any demographic parts of the state in which Parkinson’s disease information is collected under this section. All cases of Parkinson’s disease diagnosed or treated in the reporting area shall thereafter be reported to the representative of the department authorized to compile the Parkinson’s disease data, or any individual, agency, or organization designated to cooperate with that representative.

(d) (1) Any hospital or other facility providing therapy to Parkinson’s disease patients within an area designated as a Parkinson’s disease reporting area shall report each case of Parkinson’s disease to the department or the authorized representative of the department in a format prescribed by the department. If the hospital or other facility fails to report in a format prescribed by the department, the department’s authorized representative may access the information from the hospital or the facility and report it in the appropriate format. In these cases, the hospital or other facility shall reimburse the department or the authorized representative for its costs to access and report the information.

(2) Any physician and surgeon, pharmacist, or other health care practitioner diagnosing or providing treatment for Parkinson’s disease patients shall report each Parkinson’s disease case to the department or the authorized representative of the department except for those cases directly referred to a treatment facility or those previously admitted to a treatment facility for diagnosis or treatment of that instance of Parkinson’s disease.

(e) All physicians, hospitals, outpatient clinics, and all other facilities, individuals, or agencies providing diagnostic or treatment services to patients with Parkinson’s disease shall grant to the department or the authorized representative access to all records that would identify cases of Parkinson’s disease or would establish characteristics of Parkinson’s disease, treatment of Parkinson’s disease, or medical status of any identified Parkinson’s disease patient. Willful failure to grant access to those records shall be punishable by a civil penalty of up to five hundred dollars ($500) each day access is refused. Any civil penalties collected pursuant to this subdivision shall be deposited by the department in the General Fund.

(f) (1) Except as otherwise provided in this section, all information collected pursuant to this section shall be confidential. For purposes of this section, this information shall be referred to as “confidential information.”

(2) The department and any regional Parkinson’s disease registry designated by the department shall use the information to determine the sources of Parkinson’s disease.

(3) Persons with a valid scientific interest who are engaged in demographic, epidemiological, or other similar studies related to health who meet qualifications as determined by the department, and who agree, in writing, to maintain confidentiality, may be authorized access to confidential information.

(4) The department and any regional Parkinson’s disease registry designated by the department may enter into agreements to furnish confidential information to other states’ Parkinson’s disease registries, federal Parkinson’s disease control agencies, local health officers, or health researchers for the purposes of determining the sources of Parkinson’s disease and evaluating measures designed to eliminate, alleviate, or ameliorate their effect. Before confidential information is disclosed to those agencies, officers, researchers, or out-of-state registries, the requesting entity shall agree in writing to maintain the confidentiality of the information, and in the case of researchers, shall also do both of the following:

(A) Obtain approval of their committee for the protection of human subjects established in accordance with Part 46 (commencing with Section 46.101) of Title 45 of the Code of Federal Regulations.

(B) Provide documentation to the department that demonstrates to the department’s satisfaction that the entity has established the procedures and ability to maintain the confidentiality of the information.

(5) Notwithstanding any other provision of law, any disclosure authorized by this section shall include only the information necessary for the stated purpose of the requested disclosure, used for the approved purpose, and not be further disclosed.

(6) The furnishing of confidential information to the department or its authorized representative in accordance with this section shall not expose any person, agency, or entity furnishing information to liability, and shall not be considered a waiver of any privilege or a violation of a confidential relationship.

(7) The department shall maintain an accurate record of all persons who are given access to confidential information. The record shall include: the name of the person authorizing access; name, title, address, and organizational affiliation of persons given access; dates of access; and the specific purpose for which information is to be used. The record of access shall be open to public inspection during normal operating hours of the department.

(8) Notwithstanding any other provision of law, no part of the confidential information shall be available for subpoena, nor shall it be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding, nor shall this information be deemed admissible as evidence in any civil, criminal, administrative, or other tribunal or court for any reason.

(9) Nothing in this subdivision shall prohibit the publication by the department of reports and statistical compilations that do not in any way identify individual cases or individual sources of information.

(10) Notwithstanding the restrictions in this subdivision, the individual to whom the information pertains shall have access to his or her own information in accordance with Chapter 1 (commencing with Section 1798) of Title 1.8 of the Civil Code.

(g) For the purpose of this section, “Parkinson’s disease” means a chronic and progressive neurologic disorder resulting from deficiency of the neurotransmitter dopamine as the consequence of degenerative, vascular, or inflammatory changes in the area of the brain called the basal ganglia. It is characterized by tremor at rest, slow movements, rigidity of movement, droopy posture, muscle weakness, and unsteady or shuffling gait.

(h) Nothing in this section shall preempt the authority of facilities or individuals providing diagnostic or treatment services to patients with Parkinson’s disease to maintain their own facility-based Parkinson’s disease registries.

(Added by Stats. 2004, Ch. 945, Sec. 1. Effective January 1, 2005.)






CHAPTER 2 - Ken Maddy California Cancer Registry

103875

(a)  The department shall conduct a program of epidemiological assessments of the incidence of cancer. The program shall encompass all areas of the state for which cancer incidence data are available. The program shall include the monitoring of cancers associated with suspected carcinogens encountered by the general public both in occupational locations and in the environment generally.

(b)  The program shall be under the direction of the director, who may enter into contracts as are necessary for the conduct of the program and may accept, on behalf of the state, grants of public or private funds for the program. The director shall analyze available incidence data and prepare reports and perform studies as necessary to identify cancer hazards to the public health and their remedies.

(c)  It is the intent of the Legislature that an appropriation be included in each Budget Act in an amount sufficient to provide for the annual cost of the program.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)



103885

(a) The director shall establish a statewide system for the collection of information determining the incidence of cancer, using population-based cancer registries modeled after the Cancer Surveillance Program of Orange County. As of the effective date of this section the director shall begin phasing in the statewide cancer reporting system. By July 1, 1988, all county or regional registries shall be implemented or initiated. By July 1, 1990, the statewide cancer reporting system shall be fully operational. Within 60 days of the effective date of this section, the director shall submit an implementation and funding schedule to the Legislature.

(b) The department may designate any demographic parts of the state as regional cancer incidence reporting areas and may establish regional cancer registries, with the responsibility and authority to carry out the intent of this section in designated areas. Designated regional registries shall provide, on a timely basis, cancer incidence data as designated by the state department to the department. The department may establish a competitive process to receive applications for, and issue, the award of a contract, grant, or allocation of funds, including, but not limited to, a cooperative agreement, subvention agreement, or any other agreement allowed by law, to an agency, including, but not limited to, a health systems agency, single county health department, multicounty health department grouping, or nonprofit professional association to operate the statewide cancer reporting system and to enter into contracts, or issue grants or funding allocations to other agencies representing a designated cancer reporting region for the purposes of collecting and collating cancer incidence data. The award of these contracts, grants, or funding allocations shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code. The department shall include appropriate terms and conditions in a contract, grant, or funding allocation to ensure the proper use of state funds, including provision for reimbursement of allowable costs, financial reporting, program performance reporting, monitoring of subgrants, subcontracts, or suballocations to an agency representing a designated cancer reporting region, retention and access requirements for records, data use and management, independent auditing, termination, and disposition of assets acquired under the contract, grant, or funding allocation.

(c) The director shall designate cancer as a disease required to be reported in the state or any demographic parts of the state in which cancer information is collected under this section. All cancers diagnosed or treated in the reporting area shall thereafter be reported to the representative of the department authorized to compile the cancer data, or any individual, agency, or organization designated to cooperate with that representative.

(d) (1) Any hospital or other facility providing therapy to cancer patients within an area designated as a cancer reporting area shall report each case of cancer to the department or the authorized representative of the department in a format prescribed by the department. If the hospital or other facility fails to report in a format prescribed by the department, the department’s authorized representative may access the information from the hospital or the facility and report it in the appropriate format. In these cases, the hospital or other health facility shall reimburse the state department or the authorized representative for its cost to access and report the information.

(2) Any physician and surgeon, dentist, podiatrist, or other health care practitioner diagnosing or providing treatment for cancer patients shall report each cancer case to the department or the authorized representative of the department except for those cases directly referred to a treatment facility or those previously admitted to a treatment facility for diagnosis or treatment of that instance of cancer.

(e) Any hospital or other facility that is required to reimburse the department or its authorized representative for the cost to access and report the information pursuant to subdivision (d) shall provide payment to the department or its authorized representative within 60 days of the date this payment is demanded. In the event any hospital or other facility fails to make the payment to the department or its authorized representative within 60 days of the date the payment is demanded, the department or its authorized representative may, at its discretion, assess a late fee not to exceed 11/2 percent per month of the outstanding balance. Further, in the event that the department or its authorized representative takes a legal action to recover its costs and any associated fees, and the department or its authorized representative receives a judgment in its favor, the hospital or other facility shall also reimburse the department or its authorized representative for any additional costs it incurred to pursue the legal action. Late fees and payments made to the department by hospitals or other facilities pursuant to this subdivision shall be considered as reimbursements of the additional costs incurred by the department.

(f) All physicians and surgeons, hospitals, outpatient clinics, nursing homes and all other facilities, individuals, or agencies providing diagnostic or treatment services to patients with cancer shall grant to the department or the authorized representative access to all records that would identify cases of cancer or would establish characteristics of the cancer, treatment of the cancer, or medical status of any identified cancer patient. Willful failure to grant access to those records shall be punishable by a fine of up to five hundred dollars ($500) each day access is refused. Any fines collected pursuant to this subdivision shall be deposited in the General Fund.

(g) (1) Except as otherwise provided in this section, all information collected pursuant to this section shall be confidential. For purposes of this section, this information shall be referred to as “confidential information.”

(2) The department and any regional cancer registry designated by the department shall use the information to determine the sources of malignant neoplasms and evaluate measures designed to eliminate, alleviate, or ameliorate their effect.

(3) Persons with a valid scientific interest who are engaged in demographic, epidemiological, or other similar studies related to health who meet qualifications as determined by the department, and who agree, in writing, to maintain confidentiality, may be authorized access to confidential information.

(4) The department and any regional cancer registry designated by the department may enter into agreements to furnish confidential information to other states’ cancer registries, federal cancer control agencies, local health officers, or health researchers for the purposes of determining the sources of cancer and evaluating measures designed to eliminate, alleviate, or ameliorate their effect. Before confidential information is disclosed to those agencies, officers, researchers, or out-of-state registries, the requesting entity shall agree in writing to maintain the confidentiality of the information, and in the case of researchers, shall also do both of the following:

(A) Obtain approval of their committee for the protection of human subjects established in accordance with Part 46 (commencing with Section 46.101) of Title 45 of the Code of Federal Regulations.

(B) Provide documentation to the department that demonstrates to the department’s satisfaction that the entity has established the procedures and ability to maintain the confidentiality of the information.

(5) Notwithstanding any other provision of law, any disclosure authorized by this section shall include only the information necessary for the stated purpose of the requested disclosure, used for the approved purpose, and not be further disclosed.

(6) The furnishing of confidential information to the department or its authorized representative in accordance with this section shall not expose any person, agency, or entity furnishing information to liability, and shall not be considered a waiver of any privilege or a violation of a confidential relationship.

(7) The department shall maintain an accurate record of all persons who are given access to confidential information. The record shall include: the name of the person authorizing access; name, title, address, and organizational affiliation of persons given access; dates of access; and the specific purpose for which information is to be used. The record of access shall be open to public inspection during normal operating hours of the department.

(8) Notwithstanding any other provision of law, no part of the confidential information shall be available for subpoena, nor shall it be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding, nor shall this information be deemed admissible as evidence in any civil, criminal, administrative, or other tribunal or court for any reason.

(9) Nothing in this subdivision shall prohibit the publication by the department of reports and statistical compilations that do not in any way identify individual cases or individual sources of information.

(10) Notwithstanding the restrictions in this subdivision, the individual to whom the information pertains shall have access to his or her own information in accordance with Chapter 1 (commencing with Section 1798) of Title 1.8 of the Civil Code.

(h) For the purpose of this section, “cancer” means either of the following:

(1) All malignant neoplasms, regardless of the tissue of origin, including malignant lymphoma, Hodgkins disease, and leukemia, but excluding basal cell and squamous cell carcinoma of the skin.

(2) All primary intracranial and central nervous system (CNS) tumors occurring in the following sites, irrespective of histologic type: brain, meninges, spinal cord, caudae equina, cranial nerves and other parts of the CNS, pituitary gland, pineal gland, and craniopharyngeal duct.

(i) Nothing in this section shall preempt the authority of facilities or individuals providing diagnostic or treatment services to patients with cancer to maintain their own facility-based cancer registries.

(j) It is the intent of the Legislature that the department, in establishing a system pursuant to this section, maximize the use of available federal funds.

(Amended by Stats. 2011, Ch. 642, Sec. 1. Effective October 9, 2011.)






CHAPTER 3 - Disorders Characterized by Lapses of Consciousness

103900

(a)  Every physician and surgeon shall report immediately to the local health officer in writing, the name, date of birth, and address of every patient at least 14 years of age or older whom the physician and surgeon has diagnosed as having a case of a disorder characterized by lapses of consciousness. However, if a physician and surgeon reasonably and in good faith believes that the reporting of a patient will serve the public interest, he or she may report a patient’s condition even if it may not be required under the department’s definition of disorders characterized by lapses of consciousness pursuant to subdivision (d).

(b)  The local health officer shall report in writing to the Department of Motor Vehicles the name, age, and address, of every person reported to it as a case of a disorder characterized by lapses of consciousness.

(c)  These reports shall be for the information of the Department of Motor Vehicles in enforcing the Vehicle Code, and shall be kept confidential and used solely for the purpose of determining the eligibility of any person to operate a motor vehicle on the highways of this state.

(d)  The department, in cooperation with the Department of Motor Vehicles, shall define disorders characterized by lapses of consciousness based upon existing clinical standards for that definition for purposes of this section and shall include Alzheimer’s disease and those related disorders that are severe enough to be likely to impair a person’s ability to operate a motor vehicle in the definition. The department, in cooperation with the Department of Motor Vehicles, shall list those circumstances that shall not require reporting pursuant to subdivision (a) because the patient is unable to ever operate a motor vehicle or is otherwise unlikely to represent a danger that requires reporting. The department shall consult with professional medical organizations whose members have specific expertise in the diagnosis and treatment of those disorders in the development of the definition of what constitutes a disorder characterized by lapses of consciousness as well as definitions of functional severity to guide reporting so that diagnosed cases reported pursuant to this section are only those where there is reason to believe that the patients’ conditions are likely to impair their ability to operate a motor vehicle. The department shall complete the definition on or before January 1, 1992.

(e)  The Department of Motor Vehicles shall, in consultation with the professional medical organizations specified in subdivision (d), develop guidelines designed to enhance the monitoring of patients affected with disorders specified in this section in order to assist with the patients’ compliance with restrictions imposed by the Department of Motor Vehicles on the patients’ licenses to operate a motor vehicle. The guidelines shall be completed on or before January 1, 1992.

(f)  A physician and surgeon who reports a patient diagnosed as a case of a disorder characterized by lapses of consciousness pursuant to this section shall not be civilly or criminally liable to any patient for making any report required or authorized by this section.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)






CHAPTER 4 - Reyes Syndrome

103925

(a)  The Legislature finds and declares the following:

(1)  The cause and the cure of Reyes Syndrome are unknown, and the number of incidences of this disease is also unknown.

(2)  Where the scope of a medical problem is unknown, the amount of research funds is usually small. Therefore, it is necessary to define the extent of this medical problem.

(b)  A physician and surgeon attending a patient diagnosed as having Reyes Syndrome shall report that condition, within seven days of the diagnosis, to the department on report forms prescribed by the department.

(Added by Stats. 1995, Ch. 415, Sec. 4. Effective January 1, 1996.)












DIVISION 103 - DISEASE PREVENTION AND HEALTH PROMOTION

PART 1 - CHRONIC DISEASE

CHAPTER 1 - Cardiovascular Disease

104100

The Legislature finds and declares that high blood pressure, also known as hypertension, is a widespread and serious public health problem in California. This condition, when untreated, is a major contributor to heart disease, stroke, kidney disease, and related cardiovascular morbidity and mortality. Although high blood pressure can be effectively controlled through the use of now well established antihypertensive drugs, treatment is not always adequately utilized.

It is estimated that there are two million adults in California who have high blood pressure. It is further estimated, based on national data, that no more than 71 percent of all adult Californians with high blood pressure are aware of their condition, and that of those who are aware, only 40 percent are being effectively treated. Thus, of some two million California adults with high blood pressure, only about 568,000 have their condition adequately controlled. Unless the problem of uncontrolled high blood pressure among some 1,432,000 adults is promptly addressed, many of these individuals will experience preventable serious illness, disability and death. In addition, the state will continue to face unnecessary medical and welfare costs resulting from high blood pressure and its resulting effects. Consequently, it is necessary to provide for expanded statewide efforts, interface with relevant federal legislation, establish and maintain appropriate guidelines, and enhance high blood pressure control activities at the community level. Coordination of local and state efforts in the planning, implementation, and evaluation of high blood pressure control activities is required, in order to improve allocations and utilization of resources to control high blood pressure in the states population.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104105

The department shall conduct a program for the control of high blood pressure. The program shall include, but not be limited to, all of the following:

(a)  Support of local community high blood pressure control programs to improve the quality and distribution of high blood pressure control services.

(b)  Promotion of consumer participation in high blood pressure control efforts.

(c)  Statewide coordination of high blood pressure control activities.

(d)  Planning, including development, adoption, periodic review, and revision of a state plan for high blood pressure control; and assistance to local agencies in their planning efforts.

(e)  Gathering, analysis, and dissemination of epidemiologic data and information on high blood pressure and its resulting effects, and support of high blood pressure research.

(f)  Development and maintenance of a clearinghouse for high blood pressure information, materials, and services.

(g)  Promotion of local and regional councils on high blood pressure control.

(h)  Evaluation of high blood pressure control efforts.

(i)  Education of patients, health professionals, and the general public.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104110

Local community high blood pressure control programs may include any or all of the following program components:

(a)  Screening.

(b)  Detection.

(c)  Referral and followup.

(d)  Diagnostic evaluation.

(e)  Adherence management.

(f)  Dropout retrieval.

(g)  Patient education.

(h)  Public education.

(i)  Provider education.

(j)  Such other components consistent with applicable federal program requirements as the department may deem desirable in controlling high blood pressure and are reflected in the state plan for high blood pressure control.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104113

(a)  Every health studio, as defined in subdivision (h), shall acquire, maintain, and train personnel in the use of, an automatic external defibrillator pursuant to this section.

(b) An employee of a health studio who renders emergency care or treatment is not liable for civil damages resulting from the use, attempted use, or nonuse of an automatic external defibrillator, except as provided in subdivision (f).

(c) When an employee uses, does not use, or attempts to use an automatic external defibrillator consistent with the requirements of this section to render emergency care or treatment, the members of the board of directors of the facility shall not be liable for civil damages resulting from an act or omission in rendering the emergency care or treatment, including the use or nonuse of an automatic external defibrillator, except as provided in subdivision (f).

(d) Except as provided in subdivisions (f) and (g), when an employee of a health studio renders emergency care or treatment using an automatic external defibrillator, the owners, managers, employees, or otherwise responsible authorities of the facility shall not be liable for civil damages resulting from an act or omission in the course of rendering that emergency care or treatment, provided that the facility fully complies with subdivision (e).

(e) Notwithstanding Section 1797.196, in order to ensure public safety, a health studio shall do all of the following:

(1) Comply with all regulations governing the placement of an automatic external defibrillator.

(2) Ensure all of the following:

(A) The automatic external defibrillator is maintained and regularly tested according to the operation and maintenance guidelines set forth by the manufacturer, the American Heart Association, or the American Red Cross, and according to any applicable rules and regulations set forth by the governmental authority under the federal Food and Drug Administration and any other applicable state and federal authority.

(B) The automatic external defibrillator is checked for readiness after each use and at least once every 30 days if the automatic external defibrillator has not been used in the preceding 30 days. The health studio shall maintain records of these checks.

(C) A person who renders emergency care or treatment to a person in cardiac arrest by using an automatic external defibrillator activates the emergency medical services system as soon as possible, and reports the use of the automatic external defibrillator to the licensed physician and to the local EMS agency.

(D) For every automatic external defibrillator unit acquired, up to five units, no less than one employee per automatic external defibrillator unit shall complete a training course in cardiopulmonary resuscitation and automatic external defibrillator use that complies with the regulations adopted by the Emergency Medical Services Authority and the standards of the American Heart Association or the American Red Cross. After the first five automatic external defibrillator units are acquired, for each additional five automatic external defibrillator units acquired, a minimum of one employee shall be trained beginning with the first additional automatic external defibrillator unit acquired. Acquirers of automatic external defibrillator units shall have trained employees who should be available to respond to an emergency that may involve the use of an automatic external defibrillator unit during staffed operating hours. Acquirers of automatic external defibrillator units may need to train additional employees to ensure that a trained employee is available at all times.

(E) There is a written plan that exists that describes the procedures to be followed in the event of an emergency that may involve the use of an automatic external defibrillator, to ensure compliance with the requirements of this section. The written plan shall include, but not be limited to, immediate notification of 911 and trained office personnel at the start of automatic external defibrillator procedures.

(3) A health studio that allows its members access to its facility during times when it does not have an employee on the premises shall do all of the following:

(A) Require that all employees who work on the health studio’s premises complete a training course, within 30 days of beginning employment, in cardiopulmonary resuscitation and automated external defibrillator use, that complies with the regulations adopted by the Emergency Medical Services Authority, and the Standards of the American Heart Association or the American Red Cross.

(B) Ensure that a trained employee is on the health studio’s premises for no fewer than 50 hours per week.

(C) Inform a member, at the time the member contracts for the use of the health studio, that a trained employee will not be on the health studio’s premises at all times.

(D) (i) On or before January 1, 2012, and before January 1 of each of the following three years, the health studio shall provide a report to the Assembly and Senate Judiciary Committees of the Legislature that contains the following:

(I) The average number of hours per week that the health studio is staffed.

(II) The average number of hours per week that the health studio was staffed prior to the adoption of this section.

(III) The total number of reported cardiac incidents that have occurred during unstaffed hours, and whether any of these incidents resulted in death.

(ii) The franchisor for a chain of franchised health studios shall collect and report the information pursuant to this subparagraph on behalf of its franchised health studios operated in this state.

(E) Deny access to the health studio when an employee is not present if the health studio operates in a space that is larger than 6,000 square feet.

(f) Subdivisions (b), (c), and (d) do not apply in the case of personal injury or wrongful death that results from gross negligence or willful or wanton misconduct on the part of the person who uses, attempts to use, or maliciously fails to use an automatic external defibrillator to render emergency care or treatment.

(g) A health studio that allows its members access to its facilities during operating hours when employees trained in the use of automatic external defibrillators are not on the facility premises, waives the provisions of subdivision (d) and the affirmative defense of primary assumption of the risk, whether express or implied, as to a claim arising out of the absence of trained staff.

(h) For purposes of this section, “health studio” means a facility permitting the use of its facilities and equipment or access to its facilities and equipment, to individuals or groups for physical exercise, body building, reducing, figure development, fitness training, or any other similar purpose, on a membership basis. “Health studio” does not include a hotel or similar business that offers fitness facilities to its registered guests for a fee or as part of the hotel charges.

(Amended by Stats. 2010, Ch. 500, Sec. 1. Effective January 1, 2011.)



104115

The department may enter into contracts with local public and private nonprofit agencies for the purpose of operating community high blood pressure control programs.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104120

The department shall establish standards for applications for funding, review of proposals, funding awards, technical assistance, monitoring, and evaluation of local programs as it may deem necessary for the implementation of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104125

No services provided pursuant to this chapter shall substitute for other obligations of a unit of local government, including those required by state law.

Funds appropriated to carry out the purposes of this chapter shall be supplemental to those available from the federal government and shall not duplicate, nor shall they replace, any commitments made by the federal government to support high blood pressure control, including any formula allocations for which California would be eligible whether or not this chapter is enacted into law.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104130

Local community high blood pressure control programs funded pursuant to this chapter shall make maximum use of third party payments and other resources to support their efforts.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104135

The department may receive and expend funds for high blood pressure control pursuant to this chapter from federal and other available sources and may use such funds, along with available state funds, to support a unified high blood pressure control program.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104140

It is the intent of the Legislature that the department shall utilize available federal funds for carrying out the purposes of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






CHAPTER 2 - Cancer (Reserved)

ARTICLE 1 - The Breast Cancer Research Program

104145

(a) The Legislature hereby requests the University of California to establish and administer the Breast Cancer Research Program, which is created by this act, as a comprehensive grant and contract program to support research efforts into the cause, cure, treatment, earlier detection, and prevention of breast cancer. It is the intent of the Legislature that this program incorporate the principles and organizational elements specified in this act, including, but not limited to, a research program office with a director and other necessary staff, a Breast Cancer Research Council, and research review panels.

(b) For the purposes of this section:

(1) “Breast cancer research” includes, but is not limited to, research in the fields of biomedical science and engineering, the social, economic and behavioral sciences, epidemiology, technology development and translation, and public health.

(2) “Council” means the Breast Cancer Research Council.

(3) “Grantee” means any qualifying public, private, or nonprofit agency or individual, including, but not limited to, colleges, universities, hospitals, laboratories, research institutions, local health departments, voluntary health agencies, health maintenance organizations, corporations, students, fellows, entrepreneurs, and individuals conducting research in California.

(4) “Program” means the Breast Cancer Research Program.

(5) “University” means the University of California.

(c) It is the intent of the Legislature that this program be administered pursuant to the following principles:

(1) The university shall work in close collaboration with the council and seek the consent of the council before taking an action different from the action recommended by the council.

(2) The council shall develop the strategic objectives and priorities of the program, actively participate in the overall management of the program, and make final recommendations on which research grants should be funded based on the research priorities established for the program and the technical merits of the proposals as determined by peer review panels.

(3) The program shall fund innovative and creative research, with a special emphasis on research that complements, rather than duplicates, the research funded by the federal government and other entities.

(4) The university and the council shall work in close collaboration with the Breast Cancer Early Detection Program.

(5) All research funds shall be awarded on the basis of the research priorities established for the program and the scientific merit of the proposed research, as determined by an open, competitive peer review process that ensures objectivity, consistency, and high quality. All investigators, regardless of affiliation, shall have equal access and opportunity to compete for program funds.

(6) The peer review process for the selection of research grants awarded under this program shall be generally modeled on that used by the National Institutes of Health in its grantmaking process.

(7)  An awardee shall be awarded grants for the full cost, both direct and indirect, of conducting the sponsored research consistent with those federal guidelines governing all federal research grants and contracts. All intellectual property assets developed under this program shall be treated in accordance with state and federal law.

(8) In establishing its research priorities, the council shall consider a broad range of cross-disciplinary breast cancer research, as defined in paragraph (1) of subdivision (b), including, but not limited to, research into the cause, cure, and prevention of breast cancer; translational and technological research, including research regarding the development and translation of technologies of earlier detection; research regarding the cultural, economic, and legal barriers to accessing the health care system for early detection and treatment of breast cancer; and research examining the link between breast cancer and environmental factors, including both natural and industrial chemicals, estrogen imitators, and electromagnetic fields.

(d) It is the intent of the Legislature that the university, as lead agency, do all of the following:

(1) Establish the Breast Cancer Research Council in accordance with the following:

(A) The council shall consist of at least 13 and no more than 15 members representing a range of expertise and experience, appointed by the President of the University of California. Individuals and organizations may submit nominations to the council, and the University of California shall solicit nominations from relevant organizations and individuals. The council shall be comprised of the following members:

(i) Four members from breast cancer survivor and breast cancer-related advocacy groups, including, but not limited to, the California Breast Cancer Organizations (CABCO).

(ii) Four members drawn from the ranks of scientists or clinicians, including one from an independent research university in California. The scientists shall have expertise covering the various fields of scientific endeavor, including, but not limited to, the fields of biomedical research and engineering, social, economic, and behavioral research, epidemiology, and public health.

(iii) Two members from nonprofit health organizations with a commitment to breast cancer research and control.

(iv) One member who is a practicing breast cancer medical specialist.

(v) Two members from private industry with a commitment to breast cancer research and control, including, but not limited to, entrepreneurs, or persons from the science or high technology industry or persons from the health care sector.

(vi) One ex officio, nonvoting member from the Breast Cancer Early Detection Program.

(B) If the president appoints more than 13 members, it is the intent of the Legislature that the proportional representation remain substantially the same as set forth in subparagraph (A).

(C) Members shall serve without compensation, but may receive reimbursement for travel and other necessary expenses actually incurred in the performance of their official duties. Any member of the Breast Cancer Research Council shall be ineligible to apply for or receive funding for breast cancer research from the Breast Cancer Research Program during his or her term of service on the council, and for one cycle immediately following his or her term of service on the council, if the council member helped plan that subsequent cycle.

(D) Membership shall be staggered in such a way as to maintain a full council while ensuring a reasonable degree of continuity of expertise and consistency of direction.

(2) Provide overall coordination of the program.

(3) Provide staff assistance to the program and council.

(4) Develop administrative procedures relative to the solicitation, review, and awarding of grants to ensure an impartial, high quality peer review system.

(5) Recruit and supervise research review panels. The membership of these panels shall vary depending on the subject matter of the proposals and the review requirements, and shall draw on the most qualified individuals. The work of the review panels shall be administered pursuant to policies and procedures established for the implementation of the program. In order to avoid conflicts of interest and to ensure access to qualified reviewers, the university may utilize reviewers not only from California but also from outside the state. When serving on review panels, institutions, corporations, or individuals who have submitted grant applications for funding by this program shall be governed by conflict-of-interest provisions consistent with the National Institutes of Health Manual (Chapter 4510 (item h)), and any applicable conflict-of-interest provisions in state law.

(6) Provide for periodic program evaluation to ensure that research funded is consistent with program goals.

(7) Maintain a system of financial reporting and accountability.

(8) Provide for the systematic dissemination of research results to the public and the health care community, and provide for a mechanism to disseminate the most current research findings in the areas of cause, treatment, cure, earlier detection, and prevention of breast cancer, in order that these findings may be applied to the planning, implementation, and evaluation of the breast cancer-related programs of the State Department of Health Services, including the Breast Cancer Early Detection Program authorized by this act.

(9) Develop policies and procedures to facilitate the translation of research results into commercial, alternate technological, and other applications wherever appropriate and consistent with state and federal law.

(10)  Transmit annually on or before December 31, 2010, and every five years thereafter, a report to the Legislature on grants made, grants in progress, program accomplishments, and future program directions. Each report shall include, but not be limited to, the following information:

(A) The number and dollar amounts of research grants, including the amount allocated to indirect costs.

(B) The subject of research grants.

(C) The relationship between federal and state funding for breast cancer research.

(D) The relationship between each project and the overall strategy of the research program.

(E) A summary of research findings including discussion of promising new areas.

(F) The institutions and campuses receiving grant awards.

In addition, the first annual report shall include an evaluation and recommendations concerning the desirability and feasibility of requiring for-profit grantees to compensate the state in the event that a grant results in the development of a profitmaking product. This evaluation shall include, but not be limited to, the costs and benefits of requiring a for-profit grantee to repay the grant, to provide the product at cost to Medi-Cal and other state programs serving low-income breast cancer patients, and to pay the state a percentage of the royalties derived from the product.

(e) It is the intent of the Legislature that no more than 5 percent of the allocation to the university be used for the purposes of administration of this program.

(f) It is the intent of the Legislature that the responsibilities of the council shall include, but not be limited to, the following:

(1) Development and review of the strategic objectives and research priorities of the program.

(2) Delineation of resource allocation across the various priorities established for the program.

(3) Participation in periodic program and financial review, including the report transmitted pursuant to paragraph (10) of subdivision (d).

(4) Development and review of guidelines to ensure fairness, neutrality, and adherence to the principles of merit and quality in the conduct of the program.

(5) Development of appropriate linkages to nonacademic entities, including, but not limited to, voluntary organizations, health care delivery systems, industry, government agencies, research entrepreneurs, and public officials.

(6) Development and review of criteria and standards for granting awards.

(7) Oversight and review of the request for applications (RFA).

(8) Review of research review panel reports and recommendations for grant awards.

(9) Making of final recommendations on which grants are to be awarded.

(10) Development and review of oversight mechanisms for the dissemination of research results.

(11) Development and review of policies and liaison programs to facilitate the translation of research results into commercial, alternate technological, or other applications wherever appropriate.

(12) Establishment of its own internal rules of operation.

(13) Participation in the identification and recruitment of breast cancer advocates and survivors, clinicians, scientists, and persons from the science, high technology, or health care sector with relevant expertise for possible participation in a peer review panel. The council may propose to assign a member of the council to sit as a nonvoting member of the peer review panels.

(Amended by Stats. 2009, Ch. 386, Sec. 28. Effective January 1, 2010.)






ARTICLE 1.3 - Breast and Cervical Cancer Early Detection Program Grant

104150

(a) A provider or entity that participates in the grant made to the department by the federal Centers for Disease Control and Prevention breast and cervical cancer early detection program established under Title XV of the federal Public Health Service Act (42 U.S.C. Sec. 300k et seq.) in accordance with requirements of Section 1504 of that act (42 U.S.C. Sec. 300n) may only render screening services under the grant to an individual if the provider or entity determines that the individual’s family income does not exceed 200 percent of the federal poverty level.

(b) The department shall provide for breast cancer and cervical cancer screening services under the grant at the level of funding budgeted from state and other resources during the fiscal year in which the Legislature has appropriated funds to the department for this purpose. These screening services shall not be deemed to be an entitlement.

(c) To implement the federal breast and cervical cancer early detection program specified in this section, the department may contract, to the extent permitted by Section 19130 of the Government Code, with public and private entities, or utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program’s fiscal intermediary. However, the Medi-Cal program’s fiscal intermediary shall only be utilized if services provided under the program are specifically identified and reimbursed in a manner that does not claim federal financial reimbursement. Any contracts with, and the utilization of, the Medi-Cal program’s fiscal intermediary shall not be subject to Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code. Contracts to implement the federal breast and cervical cancer early detection program entered into by the department with entities other than the Medi-Cal program’s fiscal intermediary shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(d) The department shall enter into an interagency agreement with the State Department of Health Care Services to transfer that portion of the grant made to the department by the federal Centers for Disease Control and Prevention breast and cervical cancer early detection program established under Title XV of the federal Public Health Service Act (42 U.S.C. Sec. 300k et seq.) to the State Department of Health Care Services. The department shall have no other liability to the State Department of Health Care Services under this article.

(Amended by Stats. 2012, Ch. 23, Sec. 19. Effective June 27, 2012.)



104151

Notwithstanding Section 10231.5 of the Government Code, each year, by no later than January 10 and concurrently with the release of the May Revision, the State Department of Health Care Services shall provide the fiscal committees of the Legislature with an estimate package for the Every Woman Counts Program. This estimate package shall include all significant assumptions underlying the estimate for the Every Woman Counts Program’s current-year and budget-year proposals, and shall contain concise information identifying applicable estimate components, such as caseload; a breakout of costs, including, but not limited to, clinical service activities, including office visits and consults, screening mammograms, diagnostic mammograms, diagnostic breast procedures, case management, and other clinical services; policy changes; contractor information; General Fund, special fund, and federal fund information; and other assumptions necessary to support the estimate.

(Added by Stats. 2013, Ch. 23, Sec. 15. Effective June 27, 2013.)






ARTICLE 1.5 - Breast and Cervical Cancer Treatment Program

104160

(a) The State Department of Health Care Services shall develop and maintain the Breast and Cervical Cancer Treatment Program to expand and ensure quality breast and cervical cancer treatment for low-income uninsured and underinsured individuals who are diagnosed with breast or cervical cancer.

(b) To implement the program, the State Department of Health Care Services may contract with public or private entities, or utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program’s fiscal intermediary, only if services provided under the program are specifically identified and reimbursed in a manner that does not claim federal financial reimbursement. The utilization of the Medi-Cal program’s fiscal intermediary shall not be subject to Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code. Contracts to implement the program entered into by the State Department of Health Care Services with entities other than the Medi-Cal program’s fiscal intermediary shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 2012, Ch. 23, Sec. 20. Effective June 27, 2012.)



104161

For the purposes of this article, the following definitions shall apply:

(a)  “Covered conditions” means breast or cervical cancer.

(b)  “Breast cancer” includes primary, recurrent, and metastatic cancers of the breast, including, but not limited to, infiltrating or in situ.

(c)  “Cervical cancer” includes all primary, recurrent, and metastatic cancers of the cervix, including, but not limited to, infiltrating or in situ, as well as cervical dysplasia.

(d)  “Period of coverage” means the period of time beginning when an individual is made eligible under this article for a covered condition and shall not exceed the period of time the individual’s eligibility for treatment services for a covered condition concludes, as described in Section 104161.1.

(e)  “Treatment services” means those health care services, goods, supplies, or merchandise medically necessary to treat the covered condition or conditions with which the individual made eligible under this article has been diagnosed.

(f)  “Uninsured” means not covered for breast or cervical cancer treatment services by any of the following:

(1)  No cost full scope Medi-Cal.

(2)  Medicare.

(3)  A health care service plan contract or policy of disability insurance.

(4)  Any other form of health care coverage.

(g)  “Underinsured” means either of the following:

(1)  Covered for breast or cervical cancer treatment services by any health care insurance listed in paragraph (2), (3), or (4) of subdivision (f), but the sum of the individual’s insurance deductible, premiums, and expected copayments in the initial 12-month period that breast or cervical cancer treatment services are needed exceeds seven hundred fifty dollars ($750).

(2)  Covered by share-of-cost or limited scope Medi-Cal, if the individual is not otherwise eligible for treatment services under the Medi-Cal program pursuant to Section 14007.71 of the Welfare and Institutions Code.

(Repealed and added by Stats. 2001, Ch. 171, Sec. 9. Effective August 10, 2001. Operative January 1, 2002, by Sec. 59 of Ch. 171.)



104161.1

(a)  When an individual is made eligible for treatment services under this article due to a diagnosis of breast cancer, the period of coverage shall not exceed 18 months. After 18 months, the individual’s eligibility for treatment services for the cancer condition that made this individual eligible concludes.

(b)  When an individual is made eligible for treatment services under this article due to a diagnosis of cervical cancer, the period of coverage shall not exceed 24 months. After 24 months, the individual’s eligibility for treatment services for the cancer condition that made this individual eligible concludes.

(Added by Stats. 2001, Ch. 171, Sec. 9. Effective August 10, 2001. Operative January 1, 2002, by Sec. 59 of Ch. 171.)



104162

An individual shall be eligible to receive treatment services pursuant to this article provided that all of the following criteria are met:

(a)  The individual is a resident of California.

(b)  The individual is uninsured or underinsured.

(c)  The individual, who meets the income standards described in subdivision (d), was screened for breast or cervical cancer by a provider or entity participating in the Centers for Disease Control and Prevention breast and cervical cancer early detection program established under Title XV of the Public Health Service Act (42 U.S.C. Sec. 300k et seq.) in accordance with requirements of Section 1504 of that act (42 U.S.C. Sec. 300n) and needs treatment for breast or cervical cancer.

(d)  As determined by the provider performing the screening and diagnosis, the individual has family income at or below 200 percent of the federal poverty level.

(e)  The individual has filed a completed application for eligibility for treatment services under the Medi-Cal program pursuant to Section 14007.71 of the Welfare and Institutions Code, and has been found ineligible for benefits under that section.

(Repealed and added by Stats. 2001, Ch. 171, Sec. 9. Effective August 10, 2001. Operative January 1, 2002, by Sec. 59 of Ch. 171.)



104162.1

When an individual is underinsured, as defined in subdivision (g) of Section 104161, the State Department of Health Care Services shall be the payer of second resort for treatment services. To the extent necessary for the individual to obtain treatment services under any health care insurance listed in paragraph (2), (3), or (4) of subdivision (f) of Section 104161, the State Department of Health Care Services may do the following:

(a) Pay for the individual’s breast or cervical cancer copayments, premiums, and deductible.

(b) Provide only treatment services not otherwise covered by any health care insurance listed in paragraph (2), (3), or (4) of subdivision (f) of Section 104161.

(Amended by Stats. 2012, Ch. 23, Sec. 21. Effective June 27, 2012.)



104162.2

For the purposes of establishing eligibility for treatment services under this article, breast or cervical cancer screens performed by providers or entities not described in subdivision (c) of Section 104162 may be used only to the same extent the screens are used by the Medi-Cal program for the purpose of determining eligibility pursuant to Section 14007.71 of the Welfare and Institutions Code, as approved by the federal Health Care Financing Administration.

(Added by Stats. 2001, Ch. 171, Sec. 9. Effective August 10, 2001. Operative January 1, 2002, by Sec. 59 of Ch. 171.)



104163

The State Department of Health Care Services shall provide for breast cancer and cervical cancer treatment services pursuant to this article at the level of funding budgeted from state and other resources during the fiscal year in which the Legislature has appropriated funds to the department for this purpose. These treatment services shall not be deemed to be an entitlement.

(Amended by Stats. 2012, Ch. 23, Sec. 22. Effective June 27, 2012.)






ARTICLE 1.7 - Human Leukocyte Antigen Testing Fund

104170

(a)  The Human Leukocyte Antigen Testing Fund is hereby established in the State Treasury, to be administered by the State Department of Health Services. Moneys in the fund shall be subject to appropriation in the annual Budget Act, and shall be used to pay the costs of blood collection and human leukocyte antigen typing, also referred to as histocompatibility locus antigen (HLA) testing, for A, B, and DR antigens for use in bone marrow transplantation by California blood centers under contract with the federal National Marrow Donor Program provided for pursuant to Public Law 101-302.

(b)  Moneys in the fund may only be expended if the individual being tested completes and signs an informed consent form authorizing the use of test results for participation in the federal program referred to in subdivision (a). The form shall require a declaration from the donor as to whether he or she has health plan benefits that would cover the cost of HLA testing. Moneys in the fund shall not be used to pay for the testing of a health plan enrollee if the health plan covers the cost of HLA testing for the enrollee.

(Amended by Stats. 2001, Ch. 159, Sec. 132. Effective January 1, 2002.)






ARTICLE 2 - The Cancer Research Act of 1997

104175

The Legislature finds and declares that decades after the war on cancer was declared, it remains an insidious killer of Californians. Simultaneously, cancer absorbs millions of dollars from California’s economy through health care costs, and takes an horrendous toll on the personal lives of citizens.

(Added by Stats. 1997, Ch. 756, Sec. 1. Effective January 1, 1998.)



104180

The Cancer Research Fund is hereby established in the State Treasury. Moneys in the fund shall be available for expenditure by the department, upon appropriation by the Legislature. The fund shall consist of money accepted by the department from grants and donations from private entities and of public moneys transferred to the fund. It is the intent of the Legislature that, after the initial appropriation made pursuant to Assembly Bill 1554 of the 1997–98 Regular Session, the fund be enhanced by annual allocations determined in subsequent budget acts.

(Amended by Stats. 2001, Ch. 246, Sec. 1. Effective September 5, 2001.)



104181

(a)  The moneys in the Cancer Research Fund, established pursuant to Section 104180, shall be expended for the purpose of cancer research.

(b)  The State Department of Health Services shall establish and administer the Cancer Research Program created by this article in a manner that will ensure the participation of both private sector and public research organizations. The State Department of Health Services may contract with nonprofit organizations, foundations, or public entities to administer the Cancer Research Program created by this article. A nonprofit organization shall be established under Section 501(c)(3) of the Internal Revenue Code for the purpose of conducting public health research. A nonprofit organization, foundation, or public entity shall have prior experience administering research programs offering comprehensive grant and contract opportunities for research concerning public health and disease-related projects, with substantial participation by private entities and public research organizations. In addition, a nonprofit organization, foundation, or public entity shall have experience in seeking, combining, and maximizing private funding to supplement public funding of projects. It is the intent of the Legislature that this program incorporate the principles and organizational elements set forth in this article, including, but not limited to, a research program office with a director and other essential staff, a cancer research council, and a research peer review panel.

(c)  For the purposes of this article, all of the following shall apply:

(1)  “Cancer research” is research with respect to the cause and prevention, cure, diagnosis, and treatment of cancer, including, but not limited to, intramural and extramural research in the fields of biomedical science and engineering, economics, epidemiology, diet and lifestyle, public health, and technology development and translation, with emphasis on noninvasive treatments.

(2)  “Department” means the State Department of Health Services.

(3)  “Grantee” means any qualifying public, private, or nonprofit agency or individual, including, but not limited to, colleges, universities, hospitals, laboratories, research institutions, local health departments, voluntary health agencies, cancer registries, health maintenance organizations, publicly traded or private corporations, students, fellows, entrepreneurs, and individuals conducting research in this state. A grantee may also be a corporation that is headquartered in California and that will conduct a substantial majority of the grant’s research in this state.

(4)  “Indirect costs” includes use allowance for research facilities, heating, lighting, library services, health and safety services, project administration, and building maintenance, as defined by federal cost accounting guidelines for federally sponsored research.

(5)  “Program” means the Cancer Research Program.

(6)  “Council” means the Cancer Research Council established pursuant to Section 104182.

(Added by Stats. 1997, Ch. 756, Sec. 1. Effective January 1, 1998.)



104181.5

The department, in awarding grants under this program, shall not encumber money allocated in any fiscal year other than the fiscal year in which the appropriation was made beginning with nonobligated 2000–01 fiscal year funds, subject to receiving multiyear spending authority for those funds.

(Added by Stats. 1999, Ch. 751, Sec. 1. Effective January 1, 2000.)



104181.6

Notwithstanding subdivision (a) of Section 2.00 of the Budget Act of 2002 and any other provision of law, commencing with the appropriation for the 2002–03 fiscal year, and for each fiscal year thereafter, any amount appropriated to the department for the Cancer Research Program shall be available, for purposes of that program, for encumbrance for one fiscal year beyond the year of appropriation and for expenditure for three fiscal years beyond the year of encumbrance.

(Added by Stats. 2003, Ch. 230, Sec. 6. Effective August 11, 2003.)



104182

(a)  The Cancer Research Council is hereby established, to consist of 15 members appointed by the Director of Health Services representing a range of expertise and experience, and the chief of the California Cancer Registry as an ex officio, nonvoting member. The voting members shall be appointed by February 15, 1998, as follows:

(1)  Nine members from persons recommended by relevant organizations, as follows:

(A)  One member drawn from a cancer survivor group or cancer-related advocacy group.

(B)  Five members drawn from the ranks of scientists or clinicians, two from public universities or research organizations, and three from private universities or research organizations. The scientists shall have expertise in one or more of the various fields of cancer research.

(C)  One member who is a practicing cancer medical specialist from a health organization with a commitment to cancer research and control.

(D)  Two members from private industry with an interest in cancer research and control, including, but not limited to, entrepreneurs or persons from the science or high technology industry.

(2)  Three members nominated by the Senate Committee on Rules as follows:

(A)  One member drawn from a cancer survivor group or cancer-related advocacy group.

(B)  One member drawn from a health organization.

(C)  One member drawn from private industry with an interest in cancer research or control.

(3)  Three members nominated by the Speaker of the Assembly as follows:

(A)  One member drawn from a cancer survivor group or cancer-related advocacy group.

(B)  One member drawn from a health organization.

(C)  One scientist or clinician who has expertise in one or more of the various fields of cancer research.

(b)  It is the intent of the Legislature that the council contain the proportional representation of appointees described in subdivision (a) when the council approves the funding of research grants, and that vacancies affecting the proportional representation be filled before grants are approved, and within 45 days of the occurrence of a vacancy.

(c)  Members shall serve without compensation, but may receive reimbursement for travel and other necessary expenses actually incurred in the performance of their official duties.

(d)  All appointments shall be for a term of four years, except that, for purposes of the initial appointments, the Director of Health Services shall appoint five members to four-year terms, five members to three-year terms, and five members to two-year terms. Each of those groups of five members shall include three members appointed under paragraph (1) of subdivision (a), one member appointed under paragraph (2) of that subdivision, and one member appointed under paragraph (3) of that subdivision.

(Added by Stats. 1997, Ch. 755, Sec. 3. Effective January 1, 1998.)



104182.5

Not less than a majority of the appointed members of the Cancer Research Council shall be present and voting for approval and selection of research priorities under Section 104185 and ultimate recommendations to the State Department of Health Services regarding grantmaking decisions.

(Added by Stats. 1999, Ch. 751, Sec. 2. Effective January 1, 2000.)



104182.7

(a)  The department shall grant a minimum of 65 percent of any fiscal year appropriation that is awarded for research to cancer research proposals directly researching gender-specific cancers.

(b)  Any amount of funding for gender-specific cancer research for any fiscal year, to the extent the amount is below the threshold minimum allocation for any fiscal year established pursuant to subdivision (a), shall be carried forward, upon approval of the council for the following fiscal year or years for gender-specific cancer research, to the extent allowed by the limitations on the appropriated funds subject to that allocation. Funding allocations carried over from any fiscal year under this subdivision shall be in addition to the funding allocation for gender-specific cancer research for fiscal years to which the additional allocation is transferred pursuant to this subdivision.

(Added by Stats. 1999, Ch. 751, Sec. 3. Effective January 1, 2000.)



104185

(a)  This program shall incorporate the principles and organizational elements set forth in this article, including, but not limited to, a research program office with a director and other essential staff, a research council, and a research peer review panel. No more than 10 percent of the annual allocation for this program, up to a maximum of five hundred thousand dollars ($500,000), shall be expended annually for the total administrative costs of the program. Administrative costs shall be kept to a strict minimum.

(b)  The program shall be administered pursuant to the following principles:

(1)  The department shall work in close collaboration with the council and seek the advice of the council before taking an action different from an action recommended by the council.

(2)  The council shall participate in the development of the strategic objectives and priorities of the program based on the intent of this article and advise on what and how many research grants should be funded based on the research priorities that are established for the program and the technical merits of the proposals as determined by the peer review panels.

(3)  The research priorities shall reflect, and the program shall fund, innovative and creative research, with a special emphasis on research that complements, rather than duplicates, the research funded by the federal government and other entities.

(4)  All research funds shall be awarded on the basis of the priorities established for the program, statutorily or by the council, and the scientific merit and clinical applicability of the proposed research, as determined by an open, competitive peer review process that ensures objectivity, consistency, and high quality. All investigators, regardless of affiliation, shall have equal access and opportunity to compete for program funds.

(5)  The peer review process for the selection of research grants awarded under this program shall be generally modeled on that used by the National Institute of Health in its grantmaking process, including the appeals process, but shall reflect in composition the creativity and diversity called for in this article and in the research priorities established in this article and by the council.

(6)  A grantee shall be awarded grants for both direct and indirect costs of conducting the sponsored research consistent with those federal guidelines governing all federal research grants and contracts. All intellectual property assets developed under this program shall be treated in accordance with state and federal law.

(7)  In establishing research priorities, the council shall consider a broad range of cross-disciplinary cancer research, as defined in paragraph (1) of subdivision (c) of Section 104181, including, but not limited to, research into the cause and prevention, cure, diagnosis, and treatment of cancer, emphasizing gender-specific cancers, based on magnitude of incidence and mortality, that have not previously received state funding.

(Added by Stats. 1997, Ch. 756, Sec. 1. Effective January 1, 1998.)



104187

The State Department of Health Services shall do all of the following:

(a)  Provide overall coordination of the program.

(b)  Provide staff assistance to the program and council.

(c)  Develop administrative procedures relative to the solicitation, review, and awarding of grants to ensure an impartial, high-quality peer review system.

(d)  Recruit and supervise research review panels. The membership of these panels shall vary depending on the subject matter of proposals and review requirements, and shall draw on the most qualified individuals. The work of the review panels shall be administered pursuant to policies and procedures established for the implementation of the program. In order to avoid conflicts of interest and to ensure access to qualified reviewers, the department may utilize reviewers not only from California but also from outside the state. When serving on review panels, institutions, corporations, or individuals who have submitted grant applications for funding by this program shall be governed by conflict-of-interest provisions consistent with Section 52h.5 of Title 42 of the Code of Federal Regulations governing scientific review of research grant applications, and any applicable conflict-of-interest provisions in state law. Any appointed member of the Cancer Research Council shall be ineligible to apply for or receive funding for cancer research from the Cancer Research Program during his or her term of service on the council, and for one cycle immediately following his or her term of service on the council, if the council member helped plan that subsequent cycle.

(e)  Provide for periodic program evaluation to ensure that research funded is consistent with program goals.

(f)  Disseminate grant moneys within 60 days of notification of the award and maintain a system of financial reporting and accountability. Grant moneys disseminated pursuant to this subdivision shall be available for expenditure for a period of three years beginning with funds appropriated in the 1998–99 fiscal year.

(g)  Provide for the systematic dissemination of research results to the public and the health care community, including work to produce public service advertising on screening and research results, and provide for a mechanism to disseminate the most current research findings in the areas of cause and prevention, cure, diagnosis, and treatment of cancer, in order that these findings may be applied to the planning, implementation, and evaluation of any cancer-related programs of the department.

(h)  Develop policies and procedures to facilitate the translation of research results into commercial, alternate technological, and other applications wherever appropriate and consistent with state and federal law.

(i)  Transmit, on or before December 31, 1998, and annually on or before each December 31 thereafter, a report to the Legislature on grants made, grants in progress, program accomplishments, and future program directions. Each report shall include, but not be limited to, all of the following information:

(1)  The number and dollar amounts of research grants, including the amount allocated to indirect costs.

(2)  The subject of research grants.

(3)  The relationship between federal and state funding for cancer research.

(4)  The relationship between each project and the overall strategy of the research program.

(5)  A summary of research findings, including discussion of promising new areas.

(6)  The corporations, institutions, and campuses receiving grant awards.

(Amended by Stats. 1999, Ch. 751, Sec. 4. Effective January 1, 2000.)



104187.5

Peer review panels, in reviewing proposals for cancer research, may recommend the awarding of a grant to a cancer research proposal on the condition that a single adjustment or correction be made before the receipt of funding under this article.

(Added by Stats. 1999, Ch. 751, Sec. 5. Effective January 1, 2000.)



104188

The maximum indirect cost rate that may be charged on any cancer research program grant awarded to any institution under this article shall not be more than 25 percent of the institution’s direct costs.

(Added by Stats. 2002, Ch. 1161, Sec. 9. Effective September 30, 2002.)



104189

The responsibilities of the council shall include, but not be limited to, all of the following:

(a)  Development and review of the strategic objectives and research priorities of the program.

(b)  Delineation of resource allocation across the various priorities established for the program.

(c)  Participation in periodic program and financial review, including the report transmitted pursuant to subdivision (i) of Section 104187.

(d)  Development and review of guidelines to ensure fairness, neutrality, and adherence to the principles of merit and quality in the conduct of the program.

(e)  Development of appropriate linkages to nonacademic entities, including, but not limited to, voluntary organizations, health care delivery systems, industry, government agencies, research entrepreneurs, and public officials.

(f)  Development and review of criteria and standards for granting awards.

(g)  Oversight and review of the request for applications (RFA).

(h)  Review of research review panel reports and recommendations for grant awards.

(i)  Make recommendations relating to the grants that are to be awarded.

(j)  Development and review of oversight mechanisms for the dissemination of research results.

(k)  Development and review of policies and liaison programs to facilitate the translation of research results into commercial, alternate technological, or other applications wherever appropriate.

( l)  Establishment of its own internal rules of operation.

(m)  Participation in the identification and recruitment of scientists with relevant expertise for possible participation in a peer review panel. The council may propose to assign a member of the council to sit as a nonvoting member of the peer review panels.

(Added by Stats. 1997, Ch. 756, Sec. 1. Effective January 1, 1998.)






ARTICLE 2.5 - Lyme Disease Advisory Committee and Information Service

104190

As used in this article the following definitions apply:

(a)  “Disease” means Lyme disease recognized by the presence of the spirochete (borrelia burgdorferi), a spiral-shaped bacterium, in the human body.

(b)  “Lyme Disease Support Network” means the groups organized through hospitals and volunteer organizations to counsel and provide support to those individuals who have contracted the disease.

(Added by Stats. 1999, Ch. 668, Sec. 2. Effective January 1, 2000.)



104191

(a)  There is hereby created in the state department the Lyme Disease Advisory Committee composed of , but not limited to, the following members:

(1)  One from the Lyme Disease Resource Center.

(2)  One from the Lyme Disease Support Network.

(3)  One from the California Medical Association.

(4)  One county public health official designated by the State Department of Health Services.

(5)  One from the department.

(b)  Members shall be appointed by, and serve at the pleasure of, the director .

(c)  Members of the committee shall serve without compensation, but may be reimbursed for travel and necessary expenses incurred in the performance of their duties on the committee.

(Added by Stats. 1999, Ch. 668, Sec. 2. Effective January 1, 2000.)



104192

The Lyme Disease Advisory Committee shall advise and make recommendations to the department regarding subjects including, but not limited to, all of the following:

(a)  The content and geographic distribution of Lyme disease educational materials.

(b)  How best to provide information and outreach to the medical community.

(c)  How best to provide information and outreach to the general public.

(d)   Populations at risk of contracting Lyme disease.

(Added by Stats. 1999, Ch. 668, Sec. 2. Effective January 1, 2000.)



104193

The department shall do all of the following:

(a)  Establish a Lyme disease information program that provides educational materials and information services on Lyme disease to the general public and the medical community. The Lyme disease information program shall provide information on all of the following:

(1)  The disease in general, including its symptoms.

(2)  Activities that increase one’s risk of contracting the disease.

(3)  The use of vaccines to prevent the disease.

(4)  The ways to protect oneself from contracting the disease, including the use of protective clothing and tick repellants.

(b)  Provide detailed information regarding Lyme disease and its treatment to physicians and surgeons in affected areas.

(c)  Identify those segments of the population that are especially at risk of contracting Lyme disease and may provide workshops, with detailed information on the disease in those areas or communities, if recommended by the Lyme Disease Advisory Committee.

(d)  Provide information to the Occupational Safety and Health Standards Board about risk factors for exposure to Lyme disease. The Occupational Safety and Health Standards Board may determine which employees should be required to receive the vaccine as a condition of employment, in order to reduce the potential liability of employers and protect the health of employees.

(Added by Stats. 1999, Ch. 668, Sec. 2. Effective January 1, 2000.)






ARTICLE 3 - Cancer Awareness

104200

(a) Subject to subdivision (e), the department shall conduct the Cervical Cancer Community Awareness Campaign to do all of the following:

(1) To provide awareness, assistance, and information regarding cervical cancer and the human papillomavirus (HPV). These efforts shall include provider education aimed at promoting the awareness of HPV and its link to cervical cancer. Information regarding prevention, early detection, options for testing, and treatment costs shall be included.

(2) To promote the availability of preventive treatment for cervical cancer for women in California.

(3) To perform other activities related to cervical cancer.

(b) (1) For purposes of the Cervical Cancer Community Awareness Campaign, the department shall establish a study of and research regarding cervical cancer.

(2) The study and research shall contain, but not be limited to, statistical information in order to target appropriate regions of the state with the Cervical Cancer Community Awareness Campaign. The statistical information shall include, but not be limited to, age, ethnicity, region, and socioeconomic status of the women in the state in relation to cervical cancer. The research shall provide studies of current treatment evolutions, possible cures, and the availability of preventive care for women in the state in relation to cervical cancer.

(c) To the extent feasible and appropriate, the Cervical Cancer Community Awareness Campaign shall be incorporated into existing cancer awareness programs operated by the department.

(d) There is hereby established in the State Treasury the Cervical Cancer Fund to be expended by the State Department of Health Services, upon appropriation of nonstate funds by the Legislature, solely for the Cervical Cancer Community Awareness Campaign.

(e) (1) The department shall conduct the Cervical Cancer Community Awareness Campaign only if voluntary contributions are received to support its activities pursuant to this section. The continued implementation of this section shall be contingent upon the receipt of voluntary contributions for that purpose.

(2) Voluntary contributions received for purposes of this subdivision shall be deposited into the Cervical Cancer Fund.

(f) This section shall be implemented only after the Department of Finance determines that nonstate funds in an amount sufficient to fully support the activities of this section have been deposited with the state. Thereafter, this section shall continue to be implemented only to the extent that the Department of Finance determines that sufficient nonstate funds to fully support the activities of this section have been deposited with the state for purposes of this section. If the Department of Finance determines that insufficient voluntary contributions for purposes of implementing this section have been deposited with the state by January 1, 2007, the Department of Finance shall notify either the Chief Clerk of the Assembly or the Secretary of the Senate of this fact, and this section shall be repealed on January 1, 2007, unless a later enacted statute, that is enacted before January 1, 2007, deletes or extends that date.

(Amended by Stats. 2012, Ch. 728, Sec. 100. Effective January 1, 2013. Conditionally repealed on January 1, 2007, as prescribed by its own provisions.)









CHAPTER 3 - Chronic Obstructive Pulmonary Disease (Reserved)

104200

(a) Subject to subdivision (e), the department shall conduct the Cervical Cancer Community Awareness Campaign to do all of the following:

(1) To provide awareness, assistance, and information regarding cervical cancer and the human papillomavirus (HPV). These efforts shall include provider education aimed at promoting the awareness of HPV and its link to cervical cancer. Information regarding prevention, early detection, options for testing, and treatment costs shall be included.

(2) To promote the availability of preventive treatment for cervical cancer for women in California.

(3) To perform other activities related to cervical cancer.

(b) (1) For purposes of the Cervical Cancer Community Awareness Campaign, the department shall establish a study of and research regarding cervical cancer.

(2) The study and research shall contain, but not be limited to, statistical information in order to target appropriate regions of the state with the Cervical Cancer Community Awareness Campaign. The statistical information shall include, but not be limited to, age, ethnicity, region, and socioeconomic status of the women in the state in relation to cervical cancer. The research shall provide studies of current treatment evolutions, possible cures, and the availability of preventive care for women in the state in relation to cervical cancer.

(c) To the extent feasible and appropriate, the Cervical Cancer Community Awareness Campaign shall be incorporated into existing cancer awareness programs operated by the department.

(d) There is hereby established in the State Treasury the Cervical Cancer Fund to be expended by the State Department of Health Services, upon appropriation of nonstate funds by the Legislature, solely for the Cervical Cancer Community Awareness Campaign.

(e) (1) The department shall conduct the Cervical Cancer Community Awareness Campaign only if voluntary contributions are received to support its activities pursuant to this section. The continued implementation of this section shall be contingent upon the receipt of voluntary contributions for that purpose.

(2) Voluntary contributions received for purposes of this subdivision shall be deposited into the Cervical Cancer Fund.

(f) This section shall be implemented only after the Department of Finance determines that nonstate funds in an amount sufficient to fully support the activities of this section have been deposited with the state. Thereafter, this section shall continue to be implemented only to the extent that the Department of Finance determines that sufficient nonstate funds to fully support the activities of this section have been deposited with the state for purposes of this section. If the Department of Finance determines that insufficient voluntary contributions for purposes of implementing this section have been deposited with the state by January 1, 2007, the Department of Finance shall notify either the Chief Clerk of the Assembly or the Secretary of the Senate of this fact, and this section shall be repealed on January 1, 2007, unless a later enacted statute, that is enacted before January 1, 2007, deletes or extends that date.

(Amended by Stats. 2012, Ch. 728, Sec. 100. Effective January 1, 2013. Conditionally repealed on January 1, 2007, as prescribed by its own provisions.)






CHAPTER 4 - Diabetes (Reserved)

104200

(a) Subject to subdivision (e), the department shall conduct the Cervical Cancer Community Awareness Campaign to do all of the following:

(1) To provide awareness, assistance, and information regarding cervical cancer and the human papillomavirus (HPV). These efforts shall include provider education aimed at promoting the awareness of HPV and its link to cervical cancer. Information regarding prevention, early detection, options for testing, and treatment costs shall be included.

(2) To promote the availability of preventive treatment for cervical cancer for women in California.

(3) To perform other activities related to cervical cancer.

(b) (1) For purposes of the Cervical Cancer Community Awareness Campaign, the department shall establish a study of and research regarding cervical cancer.

(2) The study and research shall contain, but not be limited to, statistical information in order to target appropriate regions of the state with the Cervical Cancer Community Awareness Campaign. The statistical information shall include, but not be limited to, age, ethnicity, region, and socioeconomic status of the women in the state in relation to cervical cancer. The research shall provide studies of current treatment evolutions, possible cures, and the availability of preventive care for women in the state in relation to cervical cancer.

(c) To the extent feasible and appropriate, the Cervical Cancer Community Awareness Campaign shall be incorporated into existing cancer awareness programs operated by the department.

(d) There is hereby established in the State Treasury the Cervical Cancer Fund to be expended by the State Department of Health Services, upon appropriation of nonstate funds by the Legislature, solely for the Cervical Cancer Community Awareness Campaign.

(e) (1) The department shall conduct the Cervical Cancer Community Awareness Campaign only if voluntary contributions are received to support its activities pursuant to this section. The continued implementation of this section shall be contingent upon the receipt of voluntary contributions for that purpose.

(2) Voluntary contributions received for purposes of this subdivision shall be deposited into the Cervical Cancer Fund.

(f) This section shall be implemented only after the Department of Finance determines that nonstate funds in an amount sufficient to fully support the activities of this section have been deposited with the state. Thereafter, this section shall continue to be implemented only to the extent that the Department of Finance determines that sufficient nonstate funds to fully support the activities of this section have been deposited with the state for purposes of this section. If the Department of Finance determines that insufficient voluntary contributions for purposes of implementing this section have been deposited with the state by January 1, 2007, the Department of Finance shall notify either the Chief Clerk of the Assembly or the Secretary of the Senate of this fact, and this section shall be repealed on January 1, 2007, unless a later enacted statute, that is enacted before January 1, 2007, deletes or extends that date.

(Amended by Stats. 2012, Ch. 728, Sec. 100. Effective January 1, 2013. Conditionally repealed on January 1, 2007, as prescribed by its own provisions.)






CHAPTER 5 - Blindness and Other Chronic Disease

104300

The department shall maintain a program for the prevention of blindness, including, but not limited to:

(a)  Studies to determine the number, distribution, and nature of conditions leading to blindness among the population of the state.

(b)  Investigations into the causes of blindness for the purpose of developing control procedures.

(c)  Consultations with, and assistance to, local agencies directed toward education for the prevention of blindness, the early identification of conditions leading to blindness, and the application of methods for reducing the amount of blindness resulting from preventable conditions.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104305

The department may enter into agreements with any public or private organization, agency, or individual to carry out its duties and responsibilities with respect to the prevention of blindness.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






CHAPTER 6 - The Prostate Cancer Act of 1998

104310

This chapter shall be known and may be cited as the Prostate Cancer Act of 1998.

(Added by Stats. 1998, Ch. 939, Sec. 1. Effective January 1, 1999.)



104312

The Legislature finds and declares all of the following:

(a)  California has the highest incidence of and death from prostate cancer, and due to the increased public awareness of the disease, the timing is appropriate to establish programs for prostate cancer education and early detection services for uninsured men. Despite the advances in the treatment and detection of prostate cancer, the death rate of this disease continues to climb at an alarming rate--a rate higher than breast cancer and many other high profile diseases.

(b)  Approximately 200,000 new cases of prostate cancer will be diagnosed this year.

(c)  Prostate cancer is the most common cancer in men.

(d)  Prostate cancer has led to an estimated 38,000 deaths nationally in 1994 and is the second-leading cause of cancer death in men.

(e)  Nationally, the incidence of prostate cancer increased 50 percent between 1980 and 1990.

(f)  Prostate cancer diagnosis in California nearly doubled over the five-year period covered by the recently published California Cancer Registry, from 11,900 new cases in 1988 to 22,200 in 1992. The age-adjusted incidence rate increased by 65 percent, from 98.6 new cases per 100,000 males in 1988 to 163 in 1992.

(g)  African Americans have a 30 percent higher risk of developing prostate cancer than whites, which is the highest risk of any race or ethnic group.

(h)  About 60 percent of all prostate cancers are discovered before they have spread.

(i)  The cure rate for prostate cancer, if detected before metastasis, is 84 percent.

(j)  The majority of commercial managed care plans offer prostate cancer screening for their members.

(k)  The employment of prostate-specific antigen assays as common medical practice within suspect categories will enhance early detection of prostate cancer.

(Added by Stats. 1998, Ch. 939, Sec. 1. Effective January 1, 1999.)



104314

(a)  The Prostate Cancer Fund is hereby established in the State Treasury. It is the intent of the Legislature that the fund be funded by an annual appropriation, when funds are available, in the Budget Act.

(b)  The moneys in the Prostate Cancer Fund shall be expended by the State Department of Health Care Services, upon appropriation by the Legislature, for the purpose of the Prostate Cancer Screening Program established by Section 104315.

(c) For the purposes of this chapter, “department” means the State Department of Health Care Services.

(Amended by Stats. 2012, Ch. 23, Sec. 23. Effective June 27, 2012.)



104315

(a) The Prostate Cancer Screening Program shall be established in the State Department of Health Care Services.

(b) The program shall apply to both of the following:

(1) Uninsured men 50 years of age and older.

(2) Uninsured men between 40 and 50 years of age who are at high risk for prostate cancer, upon the advice of a physician or upon the request of the patient.

(c) For purposes of this chapter, “uninsured” means not covered by any of the following:

(1) Medi-Cal.

(2) Medicare.

(3) A health care service plan contract or policy of disability insurance that covers screening for prostate cancer for men 50 years of age and older, and for men between 40 and 50 years of age who are at high risk for prostate cancer upon the advice of a physician or upon the request of the patient.

(4) Any other form of health care coverage that covers screening for prostate cancer for men 50 years of age and older, and for men between 40 and 50 years of age who are at high risk for prostate cancer upon the advice of a physician or upon the request of the patient.

(d) The program shall include all of the following:

(1) Screening of men for prostate cancer as an early detection health care measure.

(2) After screening, medical referral of screened men and services necessary for definitive diagnosis.

(3) If a positive diagnosis is made, then assistance and advocacy shall be provided to help the person obtain necessary treatment.

(4) Outreach and health education activities to ensure that uninsured men are aware of and appropriately utilize the services provided by the program.

(e) Any entity funded by the program shall coordinate with other local providers of prostate cancer screening, diagnostic, followup, education, and advocacy services to avoid duplication of effort. Any entity funded by the program shall comply with any applicable state and federal standards regarding prostate cancer screening.

(f) Administrative costs of the department shall not exceed 10 percent of the funds allocated to the program. Indirect costs of the entities funded by this program shall not exceed 12 percent. The department shall define “indirect costs” in accordance with applicable state and federal law.

(g) Any entity funded by the program shall collect data and maintain records that are determined by the department to be necessary to facilitate the state department’s ability to monitor and evaluate the effectiveness of the entities and the program. Commencing with the program’s second year of operation, and notwithstanding Section 10231.5 of the Government Code, the department shall submit an annual report to the Legislature and any other appropriate entity. The report shall describe the activities and effectiveness of the program and shall include, but not be limited to, the following types of information regarding those served by the program:

(1) The number.

(2) The ethnic, geographic, and age breakdown.

(3) The stages of presentation.

(4) The diagnostic and treatment status.

(h) The department or any entity funded by the program shall collect personal and medical information necessary to administer the program from any individual applying for services under the program. The information shall be confidential and shall not be disclosed other than for purposes directly connected with the administration of the program or except as otherwise provided by law or pursuant to prior written consent of the subject of the information.

(i) The department or any entity funded by the program may disclose the confidential information to medical personnel and fiscal intermediaries of the state to the extent necessary to administer the program, and to other state public health agencies or medical researchers if the confidential information is necessary to carry out the duties of those agencies or researchers in the investigation, control, or surveillance of prostate cancer.

(j) The department shall adopt regulations to implement the Prostate Cancer Screening Program in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(k) This section shall not be implemented unless and until funds are appropriated for this purpose in the annual Budget Act.

(l) To implement the Prostate Cancer Screening Program, the department may contract, to the extent permitted by Section 19130 of the Government Code, with public and private entities, or utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program’s fiscal intermediary. However, the Medi-Cal program’s fiscal intermediary shall only be utilized if services provided under the program are specifically identified and reimbursed in a manner that does not claim federal financial reimbursement. Any contracts with, and the utilization of, the Medi-Cal program’s fiscal intermediary shall not be subject to Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code. Contracts to implement the Prostate Cancer Screening Program entered into by the department with entities other than the Medi-Cal program’s fiscal intermediary shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 2012, Ch. 23, Sec. 24. Effective June 27, 2012.)






CHAPTER 6.5 - Reduction of Asthma through Assessment, Intervention, and Evaluation

104316

(a)  Contingent upon appropriation in the annual Budget Act, the State Department of Health Services shall do all of the following:

(1)  Regularly analyze asthma morbidity and mortality data, and shall periodically assess the burden of asthma on the state’s medical and economic resources, and identify those populations most seriously affected by the disease.

(2)  Survey factors known to worsen asthma, including allergy induced asthma, such as cockroach allergens and molds, in order to estimate the relative importance of these factors in California.

(3)  Assess patterns of medical care and population-based health services, and the extent of ongoing local, regional, educational, environmental, and other asthma interventions and related activities.

(b)  The information gained pursuant to subdivision (a) shall be used to guide the development of public health programs and asthma policy.

(Added by Stats. 2000, Ch. 93, Sec. 24. Effective July 7, 2000.)



104317

(a)  The department shall offer public and professional education to disseminate the most current information on asthma.

(b)  The department shall assist health care organizations, such as managed care organizations, in identifying or developing effective asthma diagnosis and treatment protocols. The department shall improve clinical practice by working with experts, partnering with health care organizations, and conferring with interested constituencies.

(c)  (1)  Despite the necessity for increased information regarding asthma causation, there is also an urgent need to apply existing knowledge to reduce the burden on state resources due to asthma. Thus, the department shall administer available funds to organizations that propose promising, innovative asthma interventions that benefit persons with asthma and their families by increasing community awareness, improving patient education and asthma self-management skills, improving clinical practice, coordinating services, and developing local policies that support the prevention and control of asthma and environmental factors that can trigger asthma attacks.

(2)  The department shall ensure that the projects are scientifically based and practical, and that a range of significant asthma prevention and control issues are addressed. The projects shall address both adult and pediatric asthma populations. Projects may include, but need not be limited to, the following:

(A)  Clinical quality improvement.

(B)  Disease management.

(C)  Public and professional education, including information on asthma self-management skills and ways to reduce or eliminate allergens and irritants that exacerbate asthma, such as cockroaches, dust mites, and molds.

(D)  Mobilization of communities including local health departments, community agencies, and other organizations.

(E)  Unique exposure interventions for special or at-risk populations.

(F)  Innovative collaborations between managed care organizations, local organizations, health systems, academic institutions, voluntary health organizations, and local governments.

(G)  Reducing environmental factors that have been found to trigger asthma attacks.

(d)  The department shall promote the utilization of evidence-based asthma guidelines, such as the National Institute of Health’s National Asthma Education and Prevention Programs’s asthma guidelines, to carry out the purposes of this chapter.

(Added by Stats. 2000, Ch. 93, Sec. 24. Effective July 7, 2000.)



104318

The department shall do all of the following in connection with the administration of funds provided to implement this chapter:

(a)  Draft and circulate requests for applications.

(b)  Determine selection criteria, consult with applicants, and monitor the progress of projects.

(c)  Require specific evaluations of projects, require plans for implementation of effective programs, and prepare a summary of findings from all projects conducted.

(d)  Consult with community stakeholders for the development, implementation, and evaluation of asthma prevention and control programs.

(Added by Stats. 2000, Ch. 93, Sec. 24. Effective July 7, 2000.)



104319

The department shall monitor the clinical and public interventions required by this chapter, and shall report successful and unsuccessful interventions in clinical and public health practice.

(Added by Stats. 2000, Ch. 93, Sec. 24. Effective July 7, 2000.)



104320

The department shall establish and maintain a surveillance and intervention program for the prevention of asthma.

(Added by Stats. 2000, Ch. 93, Sec. 24. Effective July 7, 2000.)



104321

The department shall implement this chapter contingent on the appropriation of funds in the annual Budget Act.

(Added by Stats. 2000, Ch. 93, Sec. 24. Effective July 7, 2000.)






CHAPTER 7 - Prostate Cancer Treatment Program

104322

(a) (1) The State Department of Health Care Services shall develop and implement a program to provide quality prostate cancer treatment for low-income and uninsured men.

(2) The State Department of Health Care Services shall award one or more contracts to provide prostate cancer treatment through private or public nonprofit organizations, including, but not limited to, community-based organizations, local health care providers, the University of California medical centers, and the Charles R. Drew University of Medicine and Science, an affiliate of the David Geffen School of Medicine at the University of California at Los Angeles. Contracts awarded, subsequent to the effective date of the amendments to this section made during the 2005 portion of the 2005–06 Regular Session, pursuant to this paragraph shall be consistent with both of the following:

(A) Eighty-seven percent of the total contract funding shall be used for direct patient care.

(B) No less than 70 percent of the total contract funding shall be expended on direct patient care treatment costs, which shall be defined as funding to fee-for-service providers for Medi-Cal eligible services.

(3) The contracts described in paragraph (2) shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code. Commencing July 1, 2006, those contracts shall be entered into on a competitive bid basis.

(4) It is the intent of the Legislature to support the prostate cancer treatment program provided for pursuant to this section, and that the program be cost-effective and maximize the number of men served for the amount of funds appropriated. It is further the intent of the Legislature to ensure that the program has an adequate health care provider network to facilitate reasonable access to treatment.

(b) Treatment provided under this chapter shall be provided to uninsured and underinsured men with incomes at or below 200 percent of the federal poverty level. Covered services shall be limited to prostate cancer treatment and prostate cancer-related services. Eligible men shall be enrolled in a 12-month treatment regimen.

(c) The State Department of Health Care Services shall contract for prostate cancer treatment services only at the level of funding budgeted from state and other sources during a fiscal year in which the Legislature has appropriated funds to the department for this purpose.

(d) Notwithstanding subdivision (a) of Section 2.00 of the Budget Act of 2003 and any other provision of law, commencing with the 2003–04 fiscal year and for each fiscal year thereafter, any amount appropriated to the State Department of Health Care Services for the prostate cancer treatment program implemented pursuant to this chapter shall be made available, for purposes of that program, for encumbrance for one fiscal year beyond the year of appropriation and for expenditure for two fiscal years beyond the year of encumbrance.

(Amended by Stats. 2012, Ch. 23, Sec. 25. Effective June 27, 2012.)






CHAPTER 7.5 - Amyotrophic Lateral Sclerosis (ALS)

104323

The Legislature finds and declares all of the following:

(a) Amyotrophic Lateral Sclerosis (ALS), more commonly known as Lou Gehrig’s disease, is a degenerative disease of the motor nerves that causes progressive weakness of all voluntary muscles. People with ALS become unable to move, swallow, speak, and breathe without assistance, usually remaining fully aware of what is happening to them and to their families.

(b) ALS is a fatal disease. Most ALS patients die within two to five years of symptom onset. Every 90 minutes someone is diagnosed with ALS and every 90 minutes someone dies of the disease. ALS knows no racial, ethnic, or socioeconomic boundaries, often striking people at midlife and at the height of family and financial responsibilities.

(c) The devastating physical, emotional, and financial effects caused by the progression of ALS and the 24 hour a day, seven day a week caregiving required impacts not only the patient, but the entire family. ALS is a family disease.

(d) For many patients, the one drug approved by the federal Food and Drug Administration for the treatment of ALS shows little, if any, efficacy in slowing the progression of the disease. As a result, the focus of intervention for ALS patients is managing the effects of the disease progression. Research has shown that aggressive multidisciplinary care, provided within a collaborative environment, can extend a patient’s life, reduce hospital admissions, and improve the quality of life for the patient and family. Ultimately, though, more research is needed to find an effective treatment and cure for ALS.

(e) To significantly extend and improve the quality of life of people living with ALS, the state recognizes the need for the California System of Care for ALS Patients model based upon the principles described in subdivision (f).

(f) According to the American Academy of Neurology (AAN), the mainstay of treatment for ALS patients is symptom management. As a result, the AAN has established a practice parameter for the care of ALS patients. These guidelines establish a foundation on which to develop a system of care that enables the delivery of a comprehensive array of services critical to the care of ALS patients and their families. The AAN sets this foundation in their four principles of ALS management summarized as follows:

(1) High priority should be placed on patient self-determination and the delivery of both information and care must take into consideration the cultural and psychosocial context of the patient and family.

(2) Patients and families need information that is timed appropriately for decisionmaking.

(3) The physician, in conjunction with other health care professionals, should address the full continuum of care for the patient with ALS.

(4) Discussions regarding advance directives should be introduced and periodically reevaluated to ensure that ALS patients and their families understand the issues to be faced in the terminal phase of the disease.

(g) The services described in subdivision (f), when delivered through a highly coordinated effort, form a model program designed to provide the highest level of care available for the successful management of the needs of ALS patients and their families.

(h) ALS Association Certified Centers (centers) are a vehicle for state-of-the-art multidisciplinary and interdisciplinary care and management of ALS. The centers reflect four main objectives:

(1) The involvement of all necessary health care disciplines in the care of the ALS patient and his or her family.

(2) The offering of multidisciplinary and interdisciplinary care, regardless of the ability to pay.

(3) Collaborative work among centers to enhance ALS patient care techniques.

(i) Centers provide a one-stop shop at which the patient and family have access to a team of health care professionals from every specialty area that they may need during the progression of ALS. Each professional is an expert in ALS as well as his or her own field. The team that assesses and treats patients during their visits to a center includes individuals in all of the following specialty areas:

(1) Physical therapy.

(2) Occupational therapy.

(3) Respiratory therapy.

(4) Nursing.

(5) Registered dietician services.

(6) Psychology or psychiatry.

(7) Speech and language pathology.

(8) Medical social work service.

(j) An ALS Association Certified Center is a “specialty care center” for the purposes of Section 1374.16.

(Added by Stats. 2008, Ch. 409, Sec. 1. Effective January 1, 2009.)






CHAPTER 8 - Environmental Health Surveillance System

104324

(a)  It is the intent of the Legislature to establish an Environmental Health Surveillance System (EHSS) in accordance with this chapter. The purpose of the EHSS shall be to establish ongoing surveillance of the environmental exposures and diseases affecting Californians, with a focus on prevalence and determinants of chronic diseases. The Regents of the University of California are requested to cooperate with the division and the office in establishing the EHSS.

(b)  The objectives of the EHSS are as follows:

(1)  To track and evaluate a variety of chronic diseases in relation to environmental exposures.

(2)  To allow both government and university investigators and public health officials to assess the impact of environmental contaminants on the human body.

(3)  To provide information to the relevant board, department, or office within the California Environmental Protection Agency and to the relevant branch or division within the State Department of Health Services for the development of appropriate preventive strategies.

(Added by Stats. 2001, Ch. 538, Sec. 2. Effective January 1, 2002.)



104324.2

(a)  On or before July 1, 2002, the Division of Environmental and Occupational Disease Control in the State Department of Health Services, in consultation with the Office of Environmental Health Hazard Assessment, shall create a working group of technical experts, including experts who have knowledge of the sensitivity and exposure of children, women of childbearing age, seniors, and disparately affected populations to environmental hazards, to do all of the following:

(1)  Develop possible approaches to establishing the EHSS, including an estimated cost for each approach.

(2)  Prepare and submit a report to the State Department of Health Services, the Office of Environmental Health Hazard Assessment, and appropriate legislative committees, by July 1, 2003, on the possible approaches to establishing the EHSS, including an estimated cost of each approach, and the recommended approach to establishing an EHSS for California.

(3)  Develop the health and environmental measurements needed to do both of the following:

(A)  Obtain an ongoing picture of the health of Californians.

(B)  Establish a database that may facilitate the examination of the relationship between chronic diseases, including birth defects, and the environment.

(b)  The Regents of the University of California are requested to cooperate with the division and the office in creating the work group described in this section.

(Amended by Stats. 2002, Ch. 664, Sec. 150. Effective January 1, 2003.)



104324.25

(a)  On or before July 1, 2004, the State Department of Health Services, the California Environmental Protection Agency, and the University of California shall jointly develop and sign a memorandum of understanding to assess the feasibility of both of the following:

(1)  Integrating existing environmental hazard, exposure, and health outcome data.

(2)  Describing how these data correspond to recommendations in the final report of the expert working group established under this chapter regarding the establishment of an environmental health tracking system.

(b)  The California Environmental Health Tracking Program in the Division of Environmental and Occupational Disease Control of the department shall obtain all the following information:

(1)  A description of the relevant laws, regulations, and policies that authorize or mandate environmental hazard and disease surveillance.

(2)  A comprehensive description of California’s public health surveillance and environmental hazard, exposure, and health outcome monitoring information systems, including, but not limited to, the purpose, scope, contents, and capabilities of each system.

(3)  A description of the current sources of financial support for public health surveillance, environmental hazard, exposure, and health outcome monitoring information systems, and related funds.

(c)  The California Environmental Health Tracking Program may collect any relevant information, including information related to other priority data systems identified by the working group established under this chapter, from any state agency, board, department, or office.

(d)  (1)  The Legislature finds and declares that the activities requested under subdivisions (a) and (b) are within the scope of existing contracts and funding from the federal Centers for Disease Control and Prevention to the State Department of Health Services and the University of California, and are provided to support the planning and development of an environmental health tracking system in California.

(2)  Subdivisions (a) and (b) shall be implemented only to the extent that federal funds remain available for the activities specified in those subdivisions. No General Fund moneys shall be used to implement subdivisions (a) and (b).

(Added by Stats. 2003, Ch. 407, Sec. 3. Effective January 1, 2004.)



104324.3

It is the intent of the Legislature to enact legislation that would require the adoption and implementation, by specified dates, of one of the approaches recommended by the working group pursuant to Section 104324.2.

(Added by Stats. 2001, Ch. 538, Sec. 2. Effective January 1, 2002.)



104324.5

This chapter shall only apply to the University of California to the extent that the Regents of the University of California make it applicable by appropriate resolution.

(Added by Stats. 2001, Ch. 538, Sec. 2. Effective January 1, 2002.)









PART 2 - INJURY PREVENTION AND CONTROL

CHAPTER 1 - Unintentional Injury Study and Control

104325

The department may maintain a program of accidental injury study and control, including but not limited to, all of the following:

(a)  The conduct of studies to determine the health and human components of accidental injury.

(b)  The study of factors associated with prompt and efficient emergency treatment of accidental injuries.

(c)  The study of human and environmental factors in the occurrence of accidental injury.

(d)  The development of control programs to reduce the frequency and severity of accidental injuries resulting from health and other human factors, either alone or in combination with environmental factors.

(e)  Consultation with and assistance to local health departments and other agencies in the development and maintenance of programs for the prevention and control of accidental injuries.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104330

The department may enter into agreements with any public or private organization, agency, or individual to carry out its duties and responsibilities with respect to accidental injury study and control. In any situation where these activities may duplicate or overlap the activities of another state department or agency, the department shall confer with that department or agency in order to avoid duplication.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






CHAPTER 2 - Roman Reed Spinal Cord Injury Research Act of 1999

104335

This chapter shall be known and may be cited as the Roman Reed Spinal Cord Injury Research Act of 1999.

(Added by Stats. 2000, Ch. 777, Sec. 2. Effective September 27, 2000.)



104336

The University of California may establish a spinal cord injury research fund, independent of the State Treasury, to accept public and private funds for the purpose of implementing this chapter.

(Amended by Stats. 2010, Ch. 457, Sec. 1. Effective January 1, 2011.)



104337

Moneys in the fund established pursuant to Section 104336 may be expended by the University of California solely for spinal cord injury research programs and grants, and may be expended for, but not limited to, costs for peer review and grant administration.

(Amended by Stats. 2010, Ch. 457, Sec. 2. Effective January 1, 2011.)



104338

(a) There is hereby created within the University of California the Spinal Cord Injury Research Program.

(b) The program shall promote spinal cord injury research in California as described in Section 104337.

(c) The University of California may establish scientific guidelines and rules and regulations as necessary for implementation of this chapter.

(Added by Stats. 2000, Ch. 777, Sec. 2. Effective September 27, 2000.)



104339

This chapter shall not apply to the University of California unless the Regents of the University of California, by appropriate resolution, make these provisions applicable.

(Added by Stats. 2000, Ch. 777, Sec. 2. Effective September 27, 2000.)









PART 3 - RISK REDUCTION

CHAPTER 1 - Tobacco Control

ARTICLE 1 - Tobacco Use Prevention

104350

(a)  The Legislature finds and declares as follows:

(1)  Smoking is the single most important source of preventable disease and premature death in California.

(2)  More than 30 percent of coronary heart disease cases are attributable to cigarette smoking.

(3)  More than 30 percent of all annual cancer deaths are attributable to smoking, with lung cancer now the leading cancer killer in women as well as men.

(4)  Smoking is responsible for one-quarter of all deaths caused by fire.

(5)  Involuntary smoking is a cause of disease, including lung cancer, in healthy nonsmokers.

(6)  More than 80 percent of chronic obstructive lung diseases including emphysema and chronic bronchitis are attributable to smoking.

(7)  Tobacco-related disease places a tremendous financial burden upon the persons with the disease, their families, the health care delivery system, and society as a whole. California spends five billion six hundred million dollars ($5,600,000,000) a year in direct and indirect costs on smoking-related illnesses.

(8)  The elimination of smoking is the number one weapon against four of the five leading causes of death in California.

(9)  Keeping children and young adults from beginning to use tobacco and encouraging all persons to quit tobacco use shall be the highest priority in disease prevention for the State of California. More than 60 percent of all smokers begin smoking by the age of 14, and 90 percent begin by the age of 19.

(10)  The State of California shall play a leading role in promoting a smoke-free society by the year 2000 and thereby supporting the National Health Status Objectives for the year 2000 relating to smoking and tobacco use.

(b)  It is the intent of the Legislature, therefore, to require the department, local lead agencies, and the State Department of Education to cooperatively and individually conduct activities directed at the prevention of tobacco use and tobacco-related diseases. The campaign shall focus on health promotion, disease prevention, and risk reduction, utilizing a “wellness” perspective that encourages self-esteem and positive decisionmaking techniques. It is also the intent of the Legislature that, for the purpose of program planning and program evaluation, the department provide data and technical information on tobacco-related diseases, tobacco use and its consequences, and effective personal and community interventions to prevent tobacco use.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104355

The following definitions shall apply to this article:

(a)  “Grantee” means any public or private nonprofit entity approved by the department or the State Department of Education to receive funds pursuant to this article. Grantees may include, but are not limited to, hospitals, community clinics, local health departments, voluntary health organizations, Indian tribes, colleges and universities, county offices of education, school districts, health maintenance organizations, professional health associations, and professional health education associations.

(b)  “Tobacco-related disease” means any of the following:

(1)  Coronary heart disease.

(2)  Cerebrovascular disease.

(3)  Cancer, including cancers of the lung, larynx, esophagus, bladder, pancreas, and mouth.

(4)  Chronic obstructive lung diseases, including emphysema, chronic bronchitis, asthma, and related lung disorders.

(5)  Conditions where smoking or tobacco use has been determined to be a risk factor for excess disability and illness, including burns due to smoking-related fires.

(c)  “Tobacco use” means the consumption of tobacco products by burning, chewing, inhalation, or other forms of ingestion.

(d)  “Voluntary health organization” means a nonprofit organization organized for purposes related to health, including, but not limited to, an organization devoted to the research of cancer, heart disease, or diseases of the lung.

(e)  “Committee” means the Tobacco Education Oversight Committee.

(f)  “The department” means the State Department of Health Services.

(g)  “Service provider” means an agency or organization that enters into an agreement with the local lead agency or state department to provide services under this article.

(h)  “Direct services” means the provision of preventive health education services to targeted populations.

(i)  “Local plan” means a plan submitted pursuant to Section 104400.

(j)  “Preventive health education against tobacco use” means programs of instruction intended to dissuade individuals from beginning to smoke, to encourage smoking cessation, or to provide information on the health effects of tobacco on the user, children, and nonsmokers. These programs may include a focus on health promotion, disease prevention, and risk reduction, utilizing a “wellness perspective” that encourages self-esteem and positive decisionmaking techniques.

(k)  “Targeted populations” means those population groups specified in Sections 104360 and 104385.

( l)  “Local lead agencies” means those agencies designated as local lead agencies pursuant to Section 104400.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104360

The following target populations, at a minimum, shall be the focus of the campaign implemented pursuant to this article:

(a)  School-age youth and their families in the schools and in the community.

(b)  Black, Hispanic, Native American, and Asian-Pacific American populations, pregnant women, and current smokers.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104365

(a)  There is hereby created the Tobacco Education and Research Oversight Committee in state government that shall advise the department and the State Department of Education with respect to policy development, integration, and evaluation of tobacco education programs funded under this article, and for development of a master plan for the future implementation of tobacco education programs.

(b)  The Tobacco Education Oversight Committee shall be composed of 13 members to be appointed as follows:

(1)  Two members representing volunteer health organizations dedicated to the reduction of tobacco use appointed by the Speaker of the Assembly.

(2)  One member representing an organization that represents health care employees appointed by the Senate Rules Committee.

(3)  One member of a professional education association, such as an association of teachers, appointed by the Senate Rules Committee.

(4)  One member of a university facility with expertise in programs intended to reduce tobacco use appointed by the Governor.

(5)  Two representatives of a target population group appointed by the Governor.

(6)  One representative of the department appointed by the Governor.

(7)  One representative of the State Department of Education appointed by the Superintendent of Public Instruction.

(8)  One member representing the interests of the general public appointed by the Governor.

(9)  One representative of local health departments appointed by the Governor.

(10)  One member representing a volunteer health organization dedicated to the reduction of tobacco associated injury appointed by the Governor.

(11)  One member from the Tobacco Related Disease Research Program appointed by the Governor.

(c)  Members shall serve for a term of two years, renewable at the option of the appointing authority. The initial appointments of members shall be for two or three years, to be drawn by random lot at the first meeting. The committee shall be staffed by the department’s coordinator of the program created pursuant to Section 104375.

(d)  The committee shall meet as often as it deems necessary, but shall meet not less than four times per year.

(e)  The members of the committee shall serve without compensation, but shall be reimbursed for necessary travel expenses incurred in the performance of the duties of the committee.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104370

The committee shall be advisory to the department, the University of California, and State Department of Education for the following purposes:

(a)  Evaluation of research, school- and community-based programs funded under this article as necessary in order to assess the overall effectiveness of efforts made by the programs to reduce the use of tobacco products. In order to evaluate tobacco education, research, and cessation programs, the committee shall seek the cooperation and assistance of the department, the State Department of Education, county offices of education, local lead agencies, administrative representatives, target populations, school officials, and researchers. A principal measurement of effectiveness shall be reduction of smoking rates among a given target population.

(b)  Facilitation of programs directed at reducing and eliminating tobacco use that are operated jointly by more than one agency or entity. The committee shall propose strategies for the coordination of proposed programs administered by the department, the University of California, and the State Department of Education in order to avoid the duplication of services and to maximize the public benefit of the programs.

(c)  Make recommendations to the department, the University of California, and the State Department of Education regarding the most appropriate criteria for the selection of, standards of the operation of, and the types of programs to be funded under this article.

(d)  Reporting to the Legislature on or before January 1 of each year on the number and amount of tobacco education programs funded by the Health Education Account, created by Section 30122 of the Revenue and Taxation Code, the amount of money in the account, any moneys previously appropriated to the department, the University of California, and the State Department of Education but unspent by the departments, a description and assessment of all programs funded under this article, and recommendations for any necessary policy changes or improvements for tobacco education programs.

(e)  Ensuring that the most current research findings regarding tobacco use prevention are applied in designing the tobacco education programs administered by the department and the State Department of Education. The department and the State Department of Education shall apply the most current findings and recommendations of research including research funded by the Research Account of the Cigarette and Tobacco Products Surtax Fund created by Section 30122 of the Revenue and Taxation Code.

(f)  Based on the results of programs supported by this article and any other proven methodologies available to the committee, produce a comprehensive master plan for implementing tobacco education programs throughout this state for the prevention and cessation of tobacco use. The master plan shall include implementation strategies for each target population specified in Section 104360 for programs throughout this state. The Tobacco Education and Research Oversight Committee shall submit the master plan to the Legislature biennially. The master plan and its revisions shall include recommendations on administrative arrangements, funding priorities, integration and coordination of approaches by the department, the University of California, and the State Department of Education and their support systems, as well as progress reports relating to each target population. The master plan shall establish a goal of achieving a 75-percent reduction in tobacco consumption in California by the year 1999.

(Amended by Stats. 2001, Ch. 745, Sec. 147. Effective October 12, 2001.)



104375

(a)  To prevent tobacco-related diseases and diminish tobacco use, the department shall establish within the department a program on tobacco use and health to reduce tobacco use in California by conducting health education interventions and behavior change programs at the state level, in the community, and other nonschool settings.

(b)  The department shall conduct statewide surveillance of tobacco-related behaviors, knowledge, and attitudes and evaluate the department’s local and state tobacco control programs under this article. At a minimum, these evaluation activities shall utilize scientifically appropriate methods for monitoring the annual progress of the program in reducing the adult smoking prevalence from the 1993 benchmark rate of 20 percent and reducing cigarette consumption from the 1993 per capita benchmark rate of 4.84 packs per quarter. These surveillance and evaluation activities may include, but need not be limited to, the following:

(1)  Be based on sound evaluation principles and include, to the extent feasible, elements of controlled experimental methods.

(2)  Monitor the overall statewide effect of health education efforts on smoking and tobacco use, and, to the extent feasible, the resulting effects on health.

(3)  Monitor the effect of the programs on individual target populations identified by this article or designated by the department as meriting special attention.

(4)  Provide an evaluation of the comparative effectiveness of individual program designs that shall be used in funding decisions and program modifications.

(5)  Incorporate other aspects into the evaluation that have been identified by the department in consultation with state and local advisory groups, local lead agencies, and other interested parties.

(6)  Funds permitting, utilize a sample size that is adequate to produce county, regional, and ethnic specific estimates.

(c)  The department shall produce or contract for, and update biennially, a description of programs determined to be effective in reducing smoking and tobacco use, and the identification of portions of target populations that need information regarding the hazards of tobacco use. The department, in consultation with the State Department of Education, shall conduct, or contract for an evaluation of the effectiveness of the tobacco use prevention and education program as implemented in the public schools that receive funding for tobacco use prevention education pursuant to Sections 104420, 104425, 104435, and 104445. The purpose of the evaluation shall be to direct the most efficient allocation of resources appropriated under this article to accomplish the maximum prevention and reduction of tobacco use. The comprehensive evaluation shall be designed to measure the extent to which programs funded pursuant to this article promote the goals identified in this article and in Proposition 99 of the November 1988 general election. All information resulting from the evaluation shall be made available to the State Department of Education for purposes of improving its ability to implement and oversee the provision of effective tobacco use prevention education programs. The evaluator shall:

(1)  Assess the effectiveness of tobacco use prevention education programs designed to prevent and reduce tobacco use among students. In support of this primary goal, the evaluation shall:

(A)  Report findings on the effectiveness of programs and strategies currently in use in California schools that prevent and reduce tobacco use.

(B)  Select a research strategy that will identify formal and informal factors that might account for differences in tobacco use by students, including, but not limited to, formal education prevention strategies.

(C)  Incorporate in the evaluation quantitative as well as qualitative data. The data shall include, but are not limited to:

(i)  Student data, including attitudes, knowledge, and behavior based upon a statistically valid random sample of school districts and students.

(ii)  Curriculum data, including diversity of curricula, evidence of appropriateness to grade level, gender, and ethnicity, and the extent of the inclusion of prevention approaches identified in research literature.

(iii)  School data, including intensity of emphasis on tobacco use prevention and evidence of counseling or treatment referral systems.

(iv)  Community data, including the existence of parent networks and the participation of community service organizations including local lead agencies, in prevention.

(2)  Develop and test a regular tobacco use prevention and education information system for use by the State Department of Education, using the resulting information to establish the extent of implementation of tobacco use prevention education programs statewide and the degree of student exposure to these programs at selected grade levels.

(3)  Ensure provision of a fourth administration of a statewide, biennial survey of attitudes toward tobacco and prevalence of tobacco use among public school students. To the extent possible, existing survey data shall be utilized.

(4)  Provide recommendations to the Legislature and the State Department of Education on tobacco use prevention education program changes.

(5)  Assist the State Department of Education in identifying and developing instructional materials and curricula in school-based programs, designed to enhance the prevention of and encouraging the cessation of the continuing use of, tobacco products. The materials and curricula shall address the specific needs of persons in grades 4 to 12, inclusive, and in adult education programs.

(d)  School districts shall agree, as a condition of receiving money pursuant to this article, to participate in the evaluation if chosen by the evaluator.

(e)  (1)  The department shall contract with one or more qualified agencies for production and implementation of an ongoing public awareness of tobacco-related diseases by developing an information campaign using a variety of media approaches. The department shall issue a request for proposals biennially. Any media campaign funded with this part shall stress the importance of both preventing the initiation of tobacco use and quitting smoking and shall be based on professional market research and surveys necessary to determine the most effective method of diminishing tobacco use among specified target populations. Initial media efforts shall be directed to specific target populations. The contractors selected shall be provided with all available survey information resulting from ongoing programs funded under this article. Priority shall be given to minor children, ages 6 to 14, inclusive. The medium used shall be determined to be the most effective at reaching this targeted age group. With respect to the broadcast media, the message shall be aired at times expected to reach the priority age group. With respect to the print media, publications to be used shall be those that appeal to the priority age group.

(2)  No media campaign funded pursuant to this article shall feature in any manner the image or voice of any elected public official or candidate for elected office, or directly represent the views of any elected public official or candidate for elected office.

(f)  The department shall provide or contract for training, consultation, support, and continuing education to health professionals, and others interested in developing programs and services directed at preventing tobacco use and promoting smoking cessation, utilizing, when available and determined appropriate by the department, the expertise of universities in this state and schools of public health. The training, consultation, support, and continuing education shall include advice and support in creating a smoke-free environment.

(g)  The department shall conduct an awards program to acknowledge the outstanding achievements of those communities, organizations, and groups that have fostered movement toward a smoke-free society or have reduced the consumption of tobacco.

(h)  The department shall issue guidelines for local plans for education against tobacco use. The guidelines shall require local public health departments to provide services directed at preventing tobacco use and promoting smoking cessation to the target populations enumerated in Section 104360 and to persons under 19 years of age who no longer attend school and to youth attending school who are not served through State Department of Education funded programs. The guidelines shall require for each target population to be served a description of the services to be provided, an estimate of the number to be served, an estimate of the success rate, and a method to determine to what extent goals have been achieved. Beginning with the 1990–91 fiscal year, and for each fiscal year thereafter, the guidelines shall require local lead agencies to describe how local funding decisions will take into account evaluations of program effectiveness and efficiency. The guidelines shall require the submission of a budget and information on staffing configurations.

(i)  By December 31, 1989, the department shall issue guidelines for fiscal year 1989–90 and by July 1, 1990, the department shall issue guidelines to local lead agencies on how to prepare a local plan for a comprehensive community intervention program against tobacco use.

(j)  The department shall provide technical assistance to local lead agencies for the development of plans required by Section 104400 so that the local lead agencies are able to comply with the schedule for the submission of plans specified in Section 104400. The technical assistance shall include, but not be limited to, the following:

(1)  Developing and disseminating preventive health education program options for local communities.

(2)  Providing training, consultation, and technical assistance to local health departments, local advisory committees, and service providers.

(k)  The department shall receive and approve local plans submitted by local lead agencies and provide technical assistance and guidance as necessary to ensure the compliance of the local lead agencies with this article. Every effort shall be made to approve or provide a list of necessary amendments to a local plan within 30 days of receipt of the local plan. The department may authorize a local lead agency to begin implementation of its local plan on a provisional basis, with final approval of the local plan contingent on satisfying conditions specified by the department.

( l)  The department shall work in collaboration with the public and private sectors in implementing the activities required of the department and provide access upon request to local plans, program statistics, and other readily available information.

(m)  The department shall provide staff, assistance, and support needed by the committee.

(n)  In consultation with the committee, the department shall develop a comprehensive master plan for implementing tobacco education programs throughout the state for the prevention and cessation of tobacco use.

(o)  The department shall consult regularly with the University of California regarding trends in the frequency and the cost of treating tobacco-related diseases and the success of research efforts to reduce tobacco use and limit its adverse health effects.

(p)  The department shall establish, in consultation with the State Department of Education and county offices of education, a data collection and data management program to study effective tobacco use interventions. Under this program the department may contract for studies and evaluations in school-based and community-based programs. The department shall consult with the State Department of Education regarding the collection and evaluation of program data.

(1)  The department shall require, by contract, that local lead agencies use a uniform management data and information system that will permit comparisons of workload, unit costs, and outcome measurements on a statewide basis. The department shall specify data reporting requirements for local lead agencies and their subcontractors.

(2)  The department shall approve local lead agency and grantee computer software and hardware in order to ensure systemwide compatibility and capacity to expand. Departmental guidelines for local plans shall require local lead agencies to set forth their hardware and software plans and needs.

(3)  The department may contract for the development or operation of a computerized management information system.

(4)  The department shall consult the State Department of Education regarding computer software and hardware systems for school-based programs.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104380

(a)  Funds appropriated to the department for local lead agencies for purposes of this article shall be allocated prospectively, on a quarterly basis in accordance with this section.

(b)  No local lead agency shall be allocated less than one hundred fifty thousand dollars ($150,000).

(c)  (1)  Except as provided in subdivision (b), counties not listed in subdivision (d) shall receive an allocation based on each county’s proportion of the statewide population.

(2)  Counties that receive their allocations pursuant to paragraph (1) shall receive 73 percent of their 1990–91 fiscal year allocation.

(d)  Except as provided in subdivision (b), the balance of the funds after the allocation contained in subdivision (c) have been made, shall be allocated to the following specified counties in accordance with the following percentages:

COUNTY

ALLOCATION

Alameda

4.7427%

Contra Costa

1.8032%

Fresno

2.6855%

Kern

1.7083%

Lake

0.1826%

Los Angeles

43.8057%

Mendocino

0.2664%

Merced

0.7244%

Monterey

1.2937%

Orange

5.1382%

Placer

0.3697%

Riverside

3.1828%

Sacramento

3.2922%

San Bernardino

3.7972%

San Diego

5.9971%

San Francisco

5.3898%

San Joaquin

1.7413%

San Luis Obispo

0.8096%

San Mateo

1.4582%

Santa Barbara

0.7918%

Santa Clara

5.2450%

Santa Cruz

0.7709%

Stanislaus

1.2793%

Tulare

1.3768%

Ventura

1.5472%

Yolo

0.6004%

(e)  Except as provided in subdivision (b), the allocation for those counties in which a city health department which is a local lead agency as defined by subdivision ( l) of Section 104355 is located shall be apportioned among the local lead agencies in that county based on their jurisdiction’s proportionate share of the countywide population.

(f)  Reductions in allocations necessary to comply with subdivision (b) shall be distributed among the counties listed in subdivision (d) proportionately based on the table contained in subdivision (d).

(g)  The department shall use population estimates for 1989 for each county and for each city as specified in the Department of Finance E-1 Report.

(h)  Payments shall be made prospectively, on a quarterly basis, to local jurisdictions.

(i)  (1)  The department shall conduct a fiscal and program review on a regular basis.

(2)  If the department determines that any county is not in compliance with any provision of this chapter, the county shall submit to the department, within 60 days, a plan for complying with this article.

(3)  The department may withhold funds from local lead agencies allocated funds under this section that are not in compliance with this chapter in the same manner as the department is authorized under Chapter 5 (commencing with Section 16940) of Part 4.7 of Division 9 of the Welfare and Institutions Code. The department may terminate the agreement with the noncompliant local lead agency, recoup any unexpended funds from the noncompliant local lead agency, and reallocate both the withheld and recouped funds to provide services available under this section to the jurisdiction of the noncompliant agency through an agreement with a different governmental or private nonprofit agency capable of delivering those services based on the department’s local lead agency guidelines for local plans and a process determined by the department. The department may encumber and reallocate these funds no sooner than three months after the date of the first notification that the department has determined the local lead agency to be out of compliance with statutory requirements.

(Amended by Stats. 1997, Ch. 294, Sec. 7. Effective August 18, 1997.)



104385

(a)  The department shall award and administer grants for projects directed at the prevention of tobacco-related diseases. The purpose of the grant program is to conduct health education and promotion activities targeted to high-risk persons and groups in order to reduce the number of persons beginning to use tobacco, continuing to use tobacco, or developing tobacco-related diseases. The grants shall provide funds to eligible grantees, as determined by the department. In awarding grants, the department shall select a variety of projects and grantees.

(b)  The department shall develop criteria and standards for the allocation of grant awards which consider the need to balance target populations to be served, project types of rural suburban and urban projects, and consider the current regional availability of similar services. Target populations may include, but not be limited to, children, young adults, pregnant women, low-income individuals, Black, Hispanic, Native American, and Asian-Pacific Islander populations, current smokers, and schoolaged youth no longer attending school classes. The grant awards may also be made to school districts for nonclassroom, districtwide efforts to reduce tobacco use. The department shall develop mechanisms to evaluate all programs and shall require any program funded under this article to provide statistics on the impact of the program.

(c)  The department shall give priority to grantees who do the following:

(1)  Demonstrate community support for the project.

(2)  Design the project to coordinate with other community services including local health programs, school-based programs, or voluntary health organizations.

(3)  Design the project to utilize and enhance existing services and resources.

(4)  Serve a target population at high risk of starting tobacco use or developing tobacco-related illnesses.

(5)  Demonstrate an understanding of the role community norms have in influencing behavioral change regarding tobacco use.

(6)  Indicate promising innovative approaches to diminishing tobacco use among target groups and permit those approaches to be replicated by others.

(d)  Of the funds appropriated to the department in Item 4260-111-231 of the 1996 Budget Act, five million dollars ($5,000,000) shall be available specifically for grants awarded on a competitive basis to provide smoking cessation classes or services for persons eligible for and enrolled in the state’s Medi-Cal program, or persons who are medically indigent.

(Amended by Stats. 1996, Ch. 199, Sec. 3. Effective July 22, 1996.)



104390

(a)  The department may provide program support services to local tobacco use prevention programs, that shall include, but need not be limited to, all of the following:

(1)  Data collection.

(2)  Educational materials.

(3)  Evaluation.

(4)  Technical assistance.

(5)  Training.

(6)  Transfer of information among programs.

(b)  Services funded under this section may be awarded through a competitive request for proposal process or directly to another state agency, the Regents of the University of California, the federal government, or an auxiliary organization of the California State University.

(c)  Grantees of services under this section shall demonstrate the ability to do both of the following:

(1)  Improve the delivery of local tobacco use prevention programs directed at the targeted populations.

(2)  Design programs to provide statewide and regional services to support local implementation of tobacco use prevention programs.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104395

The department shall expand the Child Health and Disability Prevention (CHDP) Program contained in Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 as follows:

(a)  Any child between birth and 90 days after entrance into first grade, all persons under 21 years of age who are eligible for the California Medical Assistance Program, and any person under 19 years of age whose family income is not more than 200 percent of the federal poverty level shall be eligible for services under the program in the county of which they are a resident. The department shall adopt regulations specifying which age groups shall be given certain types of screening tests and recommendations for referral.

(b)  The first source of referral under the program shall be the child’s usual source of health care. If referral is required and no regular source of health care can be identified, the facility or provider providing health screening and evaluation services shall provide a list of three qualified sources of care, without prejudice for or against any specific source.

(c)  The department shall issue protocols for an antitobacco education component of the child health and disability prevention medical examination. The protocols shall include the following: dissuading children from beginning to smoke, encouraging smoking cessation, and providing information on the health effects of tobacco use on the user, children, and nonsmokers. The protocols shall also include a focus on health promotion, disease prevention, and risk reduction, utilizing a “wellness” perspective that encourages self-esteem and positive decisionmaking techniques, and referral to an appropriate community smoking cessation program.

(d)  Notwithstanding any other provision of law, the department shall ensure that a portion of the funds in the Child Health Disability Prevention Program budget is used to facilitate the integration of the medical and dental components of all aspects of that program.

(e)  The department shall expand its support and monitoring of county child health and disability prevention program efforts to provide all of the following:

(1)  Review of a representative, statistically valid, randomly selected sample of child health and disability prevention health assessments, including, but not limited to, dental assessments, which result in the discovery of conditions which require followup diagnosis and treatment, including but not limited to dental treatment, and which qualify for services under this section. The purpose of the survey and followup reviews of local programs is to determine whether necessary diagnosis and treatment services are being provided, and the degree to which those services comply with the intent of the act that added this subdivision. These survey reviews shall include all counties and shall be conducted at least three times a year.

(2)  At least once a year, as part of regular visits to county child health and disability prevention programs to provide technical assistance, support services and monitoring and evaluation of program performance, department staff shall review the effectiveness of the mandated treatment program. The purpose of this review is to assure that the county is providing appropriate followup services for conditions discovered during child health and disability prevention health assessments. This review shall be done in conjunction with the ongoing survey activity of the Child Health and Disability Prevention Branch of the department and shall utilize data resulting from that activity.

(3)  If the department establishes that a county has failed to provide treatment services mandated by the act that added this subdivision, the department shall require the county to submit a plan of correction within 90 days. If the department finds that substantial correction has not occurred within 90 days following receipt of the correction plan, it may require the county to enter into a contract pursuant to Section 16934.5 of the Welfare and Institutions Code for the remainder of the fiscal year and the following fiscal year, and for this purpose shall withhold the same percentage of funds as are withheld from other counties participating in the program pursuant to Section 16934.5 of the Welfare and Institutions Code.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104400

(a)  (1)  Except as provided in paragraph (2), each county health department or city health department as provided in Section 16800 of the Welfare and Institutions Code shall be the lead local agency for its county. The local lead agency shall have the overall responsibility for the success of the programs funded pursuant to this article in its county.

(2)  Counties contracting with the department for the provision of health care services pursuant to Section 16809 of the Welfare and Institutions Code may elect to enter into an arrangement with the department for the administration and provision of funds and services subject to this article in their counties. In those cases, the department shall act as the local lead agency for that county.

(b)  The local lead agency shall do all of the following:

(1)  Provide, or contract for, preventive health education against tobacco services to targeted populations.

(2)  Establish a coordinated information, referral, outreach, and intake system for preventive health education against tobacco services for targeted populations.

(3)  Administer funds in accordance with this article, and department guidelines.

(4)  Establish a uniform data collection system in compliance with standards and guidelines issued by the department, and submit audit and fiscal reports as required by the department.

(5)  Coordinate services authorized by this article within and between county service providers.

(6)  Provide technical assistance to service providers.

(7)  Review, and suggest improvements to proposed county school district antitobacco plans. Prepare a letter for the county officer of education setting forth conclusions of the review. Work closely with the county office of education to ensure effective coordination of local school and nonschool antitobacco efforts.

(8)  Coordinate activities with other governmental agencies.

(c)  The local plans described in paragraph (4) of subdivision (b) shall include all of the following:

(1)  A description of the targeted population, including age, race, ethnicity, language, education, income levels, its status as urban or rural, transportation needs, and any other information which the local lead agency determines is relevant.

(2)  Local data on smoking and tobacco use among the targeted population.

(3)  Goals for how many persons of the targeted population will be reached by health education, how many will participate in a smoking prevention or cessation program, and how many will quit or not start smoking as a result.

(4)  A description of the direct services to be provided under the plan, including the services to be provided to the targeted populations enumerated in Section 104360 and schoolage youth who do not receive services through public school programs.

(5)  Cost estimates for programs identified in the plan.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104405

Local lead agencies shall obtain the involvement and participation of local community organizations with special experience and expertise in community health education against tobacco usage, including representatives of high-risk populations. Local lead agencies shall include in their plan submitted pursuant to Section 104400 a description of how they shall fulfill this requirement. Representatives of these local groups shall assist and advise the local lead agency in all aspects of the local plan implemented pursuant to this article.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104410

The following goals and priorities shall govern funding services provided under this article pursuant to local plans:

(a)  The provisions of preventive health education against tobacco use aimed at targeted populations, including pregnant women, mothers of young children, and minorities, school dropouts, and other school-aged youth who would otherwise be unserved.

(b)  The provisions of preventive health education against tobacco use aimed at school-age youth and their families in the community.

(c)  The provision of preventive health education against tobacco use aimed at the workplace and the community.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104415

(a)  Local lead agencies shall attempt to ensure that preventive education against tobacco use for targeted populations is provided in a way that reaches all geographic areas of the county.

(b)  In choosing among eligible service providers available to serve the targeted populations described in subdivision (a), the local lead agency shall give priority to programs presently providing preventive health education, case management services to the targeted populations which are compatible with preventive health education against tobacco use, or other services in which preventive health education against tobacco use can be incorporated in a logical and efficient manner.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104420

The State Department of Education shall provide the leadership for the successful implementation of this article in programs administered by local public and private schools, school districts, and county offices of education. The State Department of Education shall do all of the following:

(a) Provide a planning and technical assistance program to carry out its responsibilities under this article.

(b) Provide guidelines for schools, school districts, and school district consortia to follow in the preparation of plans for implementation of antitobacco use programs for schoolage populations. The guidelines shall:

(1) Require the applicant agency to select one or more model program designs and shall permit the applicant to modify the model program designs to take special local needs and conditions into account.

(2) Require the applicant agency to prepare for each target population to be served a description of the service to be provided, an estimate of the number to be served, an estimate of the success rate and a method to determine to what extent goals have been achieved.

(3) Require plan submissions to include a staffing configuration and a budget setting forth use and distribution of funds in a clear and detailed manner.

(c) Prepare model program designs and information for schools, school districts, consortia, and county offices of education to follow in establishing direct service programs to targeted populations. Model program designs shall, to the extent feasible, be based on studies and evaluations that determine which service delivery systems are effective in reducing tobacco use and are cost effective. The State Department of Education shall consult with the department, and school districts with existing antitobacco programs in the preparation of model program designs and information.

(d) Provide technical assistance for schools, school districts, and county offices of education regarding the prevention and cessation of tobacco use. In fulfilling its technical assistance responsibilities, the State Department of Education may establish a center for tobacco use prevention that shall identify, maintain, and develop instructional materials and curricula encouraging the prevention or cessation of tobacco use. The State Department of Education shall consult with the department and others with expertise in antitobacco materials or curricula in the preparation of these materials and curricula.

(e) Monitor the implementation of programs that it has approved under this article to ensure successful implementation.

(f) Prepare guidelines within 180 days of the effective date of this article for a school-based program of outreach, education, intervention, counseling, peer counseling, and other activities to reduce and prevent smoking among schoolage youth.

(g) Assist county offices of education to employ a tobacco use prevention coordinator to assist local schools and local public and community agencies in preventing tobacco use by pupils.

(h) Train the tobacco use prevention coordinators of county offices of education so that they are:

(1) Familiar with relevant research regarding the effectiveness of various kinds of antitobacco use programs.

(2) Familiar with department guidelines and requirements for submission, review, and approval of school-based plans.

(3) Able to provide effective technical assistance to schools and school districts.

(i) Establish a tobacco-free school recognition awards program.

(j) As a condition of receiving funds pursuant to this article, the State Department of Education, county offices of education, and school districts shall ensure that they coordinate their efforts toward smoking prevention and cessation with the lead local agency in the community where the local school district is located.

(k) (1) Develop, in coordination with the county offices of education, and administer a competitive grant program for school-based, antitobacco education programs and tobacco use intervention and cessation activities in order to reduce the number of pupils who begin to use tobacco, continue to use tobacco, or both. Grants shall be awarded, after consultation with local lead agencies, the committee, and representatives of nonprofit organizations dedicated to the reduction of tobacco-associated disease, to school districts and county offices of education for all pupils in grades 6 to 12, inclusive, that comply with the requirements of paragraphs (2) and, if applicable, (3).

(2) Every school district and county office of education that receives a grant pursuant to this section shall provide tobacco-use prevention instruction that addresses all of the following essential topics:

(A) Immediate and long-term undesirable physiologic, cosmetic, and social consequences of tobacco use.

(B) Reasons that adolescents say they smoke or use tobacco.

(C) Peer norms and social influences that promote tobacco use.

(D) Refusal skills for resisting social influences that promote tobacco use.

(3) Every school district and county office of education that receives a grant pursuant to this section for pupils in grades 7 to 12, inclusive, shall provide tobacco-use intervention and cessation activities targeted for pupils in high risk groups.

(4) The State Department of Education shall develop criteria and standards for the allocation of grant awards that consider the need to balance rural, suburban, and urban projects. In addition, the State Department of Education shall give priority to applicants and programs that do all of the following:

(A) Target current smokers and pupils most at risk for beginning to use tobacco.

(B) Offer or refer pupils to cessation classes for current smokers.

(C) Utilize existing antismoking resources, including local antismoking efforts by local lead agencies and competitive grant recipients.

(D) Design the project to coordinate with other community services, including, but not limited to, local health agencies, voluntary health organizations, and parent organizations.

(E) Design the project to use and develop existing services and resources.

(F) Demonstrate an understanding of the role that the environment and community norms play in influencing tobacco use.

(5) Available funds shall determine grant award amounts.

(l) Allocate funds to county offices of education to provide technical assistance and leadership for tobacco use prevention, intervention, and cessation programs. The funds shall be allocated to all participating county offices of education at a minimum amount of thirty-seven thousand five hundred dollars ($37,500). If funds appropriated for purposes of allocating at least thirty-seven thousand five hundred dollars ($37,500) to all participating county offices of education are insufficient, the Superintendent of Public Instruction shall prorate available funds among participating county offices of education ensuring that all participating county offices of education receive an equal minimum level of funding of thirty-seven thousand five hundred dollars ($37,500). If funds are sufficient to provide all participating county offices of education a minimum of thirty-seven thousand five hundred dollars ($37,500), the remaining funds shall be allocated according to the following schedule based on average daily attendance in the prior year credited to all elementary, high, and unified school districts, and to the county superintendent of schools within the county as certified by the Superintendent of Public Instruction:

(1) For counties with over 550,000 units of average daily attendance, thirty cents ($0.30) per average daily attendance.

(2) For counties with more than 100,000 and less than 550,000 units of average daily attendance, sixty-five cents ($0.65) per average daily attendance.

(3) For counties with more than 50,000 and less than 100,000 units of average daily attendance, ninety cents ($0.90) per average daily attendance.

(4) For counties with more than 37,500 and less than 50,000 units of average daily attendance, one dollar ($1) per average daily attendance.

(5) For counties with less than 37,500 units of average daily attendance, thirty-seven thousand five hundred dollars ($37,500).

(m) Allocate funds appropriated by the act adding this subdivision for local assistance to school districts and county offices of education based on average daily attendance reported in the second principal apportionment in the prior fiscal year.

(n) (1) Provide that all school districts and county offices of education that receive funding under subdivision (m) make reasonable progress toward providing a tobacco-free environment in school facilities for pupils and employees.

(2) All school districts and county offices of education that receive funding pursuant to paragraph (1) shall adopt and enforce a tobacco-free campus policy no later than July of each fiscal year. The policy shall prohibit the use of tobacco products, any time, in district-owned or leased buildings, on district property and in district vehicles. Information about the policy and enforcement procedures shall be communicated clearly to school personnel, parents, pupils, and the larger community. Signs stating “Tobacco use is prohibited” shall be prominently displayed at all entrances to school property. Information about smoking cessation support programs shall be made available and encouraged for pupils and staff. Any school district or county office of education that does not have a tobacco-free district policy implemented by July 1, shall not be eligible to apply for funds from the Cigarette and Tobacco Products Surtax Fund for that fiscal year.

(Amended by Stats. 2007, Ch. 135, Sec. 1. Effective January 1, 2008. Operative July 1, 2009, by Sec. 6 of Ch. 135.)



104430

(a)  The State Department of Education shall make available funds appropriated to it from the Health Education Account in the Cigarette and Tobacco Products Surtax Fund for the implementation of Section 104420 according to the following schedule:

(1)  (A)  Not less than two-thirds of that amount shall be awarded to local educational agencies. Funds allocated pursuant to paragraphs (2) and (3) shall not be considered funds for distribution to local educational agencies.

(B)  Not less than two hundred thousand dollars ($200,000) of the amount subject to subparagraph (A) shall be made available for proportionate awards to applicant education centers pursuant to Article 6 (commencing with Section 33380) of Chapter 3 of Part 20 of the Education Code, for tobacco use prevention projects.

(2)  Not less than two hundred thousand dollars ($200,000) of the amount awarded pursuant to Section 104420 shall be used for the support of statewide program evaluation.

(3)  Not more than nine hundred thousand dollars ($900,000) of the amount awarded pursuant to Section 104420 shall be awarded as grants for technical assistance, implementation strategies, and regional coordinating activities related to tobacco use prevention pursuant to subdivision (l) of Section 104420.

(b)  Any amount that exceeds the amounts specified in subdivision (a) shall be allocated for competitive grants pursuant to subdivision (l) of Section 104420.

(c)  On and after January 1, 1992, funding to which this section applies shall be made available only upon a determination by the Legislative Analyst and the Tobacco Education Oversight Committee, in the evaluation required by subdivision (c) of Section 104375, indicating that the tobacco use prevention program meets the purpose of this article.

(Amended by Stats. 2007, Ch. 135, Sec. 3. Effective January 1, 2008. Operative July 1, 2009, by Sec. 6 of Ch. 135.)



104435

County offices of education that receive funds pursuant to subdivision (l) of Section 104420 shall do all of the following:

(a) Provide technical assistance and training to school districts and consortia of school districts regarding planning and preparation of antitobacco programs plans pursuant to State Department of Education guidelines.

(b) Provide for appropriate coordination between school districts programs and local antitobacco use programs funded by the local lead agency.

(c) Participate in the review and scoring of applications submitted by school districts for grant awards made pursuant to Section 104420.

(d) Participate in the monitoring and technical assistance review process for school districts and county offices of education pursuant to Section 104455.

(Amended by Stats. 2007, Ch. 135, Sec. 4. Effective January 1, 2008. Operative July 1, 2009, by Sec. 6 of Ch. 135.)



104440

Local lead agencies shall be ineligible for awards under the competitive grants program, unless the local lead agency is participant within a consortium of community-based organizations or nonprofit organizations.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104445

In awarding grants under the competitive grants program, the department shall give preference to all of the following:

(a)  Nonprofit or community-based organizations.

(b)  Current contractors that meet both of the following requirements:

(1)  Have demonstrated effectiveness and capacity in providing tobacco education services.

(2)  Serve populations and areas with substantial unmet service needs.

(c)  Proposals that provide new or expanded services to geographic areas or target populations underserved, as determined by the department.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104450

(a)  The State Department of Education shall develop a common reporting format for districts receiving tobacco-use-prevention funds under this article.

(b)  The format required by subdivision (a) shall be designed to provide annual data on all of the following:

(1)  Tobacco-use-prevention education program expenditures.

(2)  Tobacco-use-prevention education program instructional and other services to targeted and general student populations.

(3)  Tobacco-use-prevention education program staff development and parent training.

(4)  Other information determined to be appropriate by the department.

(c)  The information provided by the format required by subdivision (a) shall be in a quantitative format that describes the number of individuals who are served and the number of individuals receiving each type of service.

(d)  In addition to the requirements of subdivision (c), the information to be provided by the format required by subdivision (a) shall include, at a minimum, all of the following:

(1)  (A)  The number of students receiving tobacco-use-prevention instruction and the type of curriculum used.

(B)  The format required by subdivision (a) shall show, by category, those students listed for the purpose of subparagraph (A), in each target group listed in Section 104360.

(2)  Other programmatic activities directly targeted to students, and the number of students participating in each.

(3)  The types of staff development or other tobacco-use-prevention training and, by staff classification, the number of staff members receiving the training.

(4)  The number of parents receiving training and the types of training provided.

(5)  The types of programs geared toward community involvement and the number of people served by each type.

(6)  The types of services provided to target populations that are in addition to services provided to other students.

(7)  The number and size of schools that are tobacco-free.

(8)  The ways in which money appropriated for the purpose of this article has been spent, including the following categories: salaries, including, but limited to, personnel, and substitute teacher costs; benefits; travel; consultant services; operating expenses, including, but not limited to, curriculum and instructional materials, supplies, other; capital outlay; and indirect costs.

(e)  (1)  Each county office of education shall provide to the State Department of Education an annual report on district expenditures and services within its respective county pursuant to the common reporting format developed by the State Department of Education.

(2)  The county shall provide an annual report of the information required in paragraph (8) of subdivision (d).

(Amended by Stats. 2001, Ch. 750, Sec. 20. Effective January 1, 2002.)



104455

The State Department of Education shall monitor and ensure implementation of district and county offices of education tobacco-free policies and tobacco-use prevention education programs in districts receiving funding from the Cigarette and Tobacco Products Surtax Fund through procedures determined by the Superintendent of Public Instruction after consultations with the committee.

(Amended by Stats. 2007, Ch. 135, Sec. 5. Effective January 1, 2008. Operative July 1, 2009, by Sec. 6 of Ch. 135.)



104460

(a)  Each school district receiving funds from the Cigarette and Tobacco Products Surtax Fund shall make all of the following services available to every pregnant minor and minor parent enrolled in the school district:

(1)  Referral to perinatal and related support services.

(2)  Outreach services and assessment of smoking status.

(3)  Individualized counseling and advocacy services.

(4)  Motivational messages.

(5)  Cessation services, if appropriate.

(6)  Incentives to maintain a healthy lifestyle.

(7)  Followup assessment.

(8)  Maintenance and relapse prevention services.

(b)  Where appropriate, those services listed in subdivision (a) shall be integrated with existing programs for pregnant minors and minor parents.

(c)  Each district plan submitted in application for funds under this article shall include a description of the availability of the services required by this section.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104465

(a)  The department may annually set aside three million dollars ($3,000,000) appropriated for the purposes of the competitive grants program established pursuant to this article in order to support efforts to link the statewide media campaign to local communities and to provide regional public and community relations or media initiatives.

(b)  Local community initiatives may include, but are not limited to, all of the following:

(1)  Encouraging volunteer efforts.

(2)  Local media programming.

(3)  Provision of assistance in, and facilitation of, public and community events.

(c)  The efforts described in subdivision (b) shall be directed principally to the target communities described in Section 104360.

(d)  Regular application procedures for competitive grants under this article shall apply to applications for grants under this section.

(e)  Funds awarded pursuant to this section shall be awarded in the same manner as other competitive grants under this article.

(Amended by Stats. 2003, Ch. 230, Sec. 7. Effective August 11, 2003.)



104466

Notwithstanding subdivision (a) of Section 2.00 of the Budget Act of 2002 and any other provision of law, commencing with the appropriation for the 2002–03 fiscal year, and for each fiscal year thereafter, any amount appropriated to the department to implement the following tobacco use prevention programs shall be available for encumbrance and expenditure for three fiscal years beyond the date of the appropriation:

(a)  The program to evaluate tobacco control programs provided for in subdivisions (b) and (c) of Section 104375.

(b)  The tobacco use prevention media campaign provided for in subdivision (e) of Section 104375.

(c)  The competitive grant program provided for in Section 104385.

(d)  The local lead agency tobacco use prevention programs provided for in Section 104400.

(e)  The tobacco use prevention program directed at schools provided for in Sections 104420, 104425, 104430, and 104435.

(Added by Stats. 2003, Ch. 230, Sec. 8. Effective August 11, 2003.)



104470

The State Department of Education shall make periodic reports to the committee regarding the status and funding of tobacco education programs funded under this article as required by the committee. The reports shall include an overview of program and grant expenditures funded under this article.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104475

There is hereby created under the authority of the Controller the Tobacco Education Fund.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104480

All guidelines, criteria, standards, and requirements specified in this article are exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and shall be implemented without being adopted as regulations.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104495

(a)  For the purposes of this section, the following definitions shall govern:

(1)  “Playground” means any park or recreational area specifically designed to be used by children that has play equipment installed, or any similar facility located on public or private school grounds, or on city, county, or state park grounds.

(2)  “Tot lot sandbox area” means a designated play area within a public park for the use by children under five years of age. Where the area is not contained by a fence, the boundary of a tot lot sandbox area shall be defined by the edge of the resilient surface of safety material, such as concrete or wood, or any other material surrounding the tot lot sandbox area.

(3)  “Public park” includes a park operated by a public agency.

(4)  “Smoke or smoking” means the carrying of a lighted pipe, lighted cigar, or lighted cigarette of any kind, or the lighting of a pipe, cigar, or cigarette of any kind, including, but not limited to, tobacco, or any other weed or plant.

(5)  “Cigarette” means the same as defined in Section 104556.

(6)  “Cigar” means the same as defined in Section 104550.

(b)  No person shall smoke a cigarette, cigar, or other tobacco-related product within 25 feet of any playground or tot lot sandbox area.

(c)  No person shall dispose of cigarette butts, cigar butts, or any other tobacco-related waste within 25 feet of a playground or a tot lot sandbox area.

(d)  No person shall intimidate, threaten any reprisal, or effect any reprisal, for the purpose of retaliating against another person who seeks to attain compliance with this section.

(e)  Any person who violates this section is guilty of an infraction and shall be punished by a fine of two hundred fifty dollars ($250) for each violation of this section. Punishment under this section shall not preclude punishment pursuant to Section 13002, Section 374.4 of the Penal Code, or any other provision of law proscribing the act of littering.

(f)  The prohibitions contained in subdivisions (b), (c), and (d) shall not apply to private property.

(g)  The prohibitions contained in subdivisions (b) and (c) shall not apply to a public sidewalk located within 25 feet of a playground or a tot lot sandbox area.

(h)  This section shall not preempt the authority of any county, city, or city and county to regulate smoking around playgrounds or tot lot sandbox areas. Any county, city, or city and county may enforce any ordinance adopted prior to January 1, 2002, or may adopt and enforce new regulations that are more restrictive than this section, on and after January 1, 2002.

(Amended by Stats. 2002, Ch. 527, Sec. 1. Effective January 1, 2003.)






ARTICLE 2 - Cigarette and Tobacco Products Surtax Medical Research Program

104500

(a)  (1) The Legislature finds that the efforts to reduce smoking in California have led to a drop in the consumption of tobacco. Although not on target to meet the goal of achieving a 75-percent reduction in tobacco consumption in California by the year 1999, the results are encouraging.

(2) The Legislature further finds that as a result of the success of the programs, the money received from the taxation of tobacco has been dropping. The Legislature declares this a sign of success, not a matter of concern.

(3) The Legislature further notes that programs, organizations, and individuals receiving money from the Cigarette and Tobacco Products Surtax Fund are receiving money from a declining revenue source. The Legislature finds that this success has led to an obvious concern and fear among recipients that “their money” is shrinking every year.

(4) The Legislature finds that, assuming the success of the antismoking efforts continue, there will be necessary reductions in spending in the years to come.

(5) The Legislature declares its intention to seek full analysis of all programs receiving money under Proposition 99 and declares its intention to critically evaluate how the money is being spent and whether the spending is achieving the results desired.

(6) The Legislature specifically rejects the notion that every dollar of expenditure made by every program, organization, or activity is of equal value. Instead, the Legislature declares its intention to choose between competing programs and to allocate moneys to those programs and activities that are most successful in meeting the goals of the initiative.

(b) It is the intent of the Legislature to provide for the continuation of the Cigarette and Tobacco Products Surtax Research Program to support research into tobacco-related disease. It is the intent of the Legislature that this program be administered by the University of California and that this program be administered pursuant to the following principles:

(1) The research program established should adhere to the objectives stated in the provisions of the initiative act entitled Cigarette and Tobacco Products Surtax regarding research: “The Research Account . . . shall only be available for tobacco-related disease research.”

(2) All research funds shall be awarded on the basis of scientific merit as determined by an open, competitive peer review process that assures objectivity, consistency, and high quality. All qualified investigators, regardless of institutional affiliation, shall have equal access and opportunity to compete for the funds in the Research Account.

(3) The peer review process for the selection of grants awarded under this program shall be modeled on that used by the National Institutes of Health in its grantmaking process.

(4) Awardees shall be reimbursed for the full cost, both direct and indirect, of conducting the sponsored research consistent with federal guidelines governing all federal research grants and contracts.

(c) It is further the intent of the Legislature that on or before December 31, 2010, and every five years thereafter, the University of California transmit programmatic, as well as financial, reports to the state, including a report on the grants made, pending grants, program accomplishments, and the future direction of the program.

(Amended by Stats. 2009, Ch. 386, Sec. 29. Effective January 1, 2010.)



104505

The Legislature hereby requests the University of California to continue to administer a comprehensive grant program to support research efforts related to the prevention, causes, and treatment of tobacco-related diseases. It is the intent of the Legislature that the program incorporate the principles and organizational elements specified in this article, including, but not limited to, a program office with a director and other necessary staff, a scientific advisory committee, and research review panels.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104510

For the purposes of this article:

(a)  “Grantee” means any qualifying public, private, or nonprofit agency or individual including, but not limited to, colleges, universities, hospitals, laboratories, research institutions, local health departments, voluntary health agencies, health maintenance organizations, and individuals conducting research in California.

(b)  “Indirect costs” includes such items as use allowance for research facilities, heating, lighting, library services, health and safety services, project administration, and building maintenance, as defined by federal cost accounting guidelines for federally sponsored research.

(c)  “Tobacco-related disease” includes, but is not limited to, the following:

(1)  Coronary heart disease.

(2)  Cerebrovascular disease.

(3)  Cancer, including cancers of the lung, larynx, esophagus, bladder, pancreas, and mouth. It is the intent of the Legislature that the university further research the epidemiological link between smoking and breast cancer and prostate cancer.

(4)  Chronic obstructive lung disease, including emphysema, chronic bronchitis, asthma, and related lung disorders.

(5)  Other conditions or diseases that smoking or tobacco use has been established to be a risk factor for excess disability and illness.

(d)  “Tobacco-related disease research” includes, but is not limited to, research in the fields of biomedical science, the social and behavioral sciences, public policy, epidemiology, and public health.

(e)  “Public policy research” means research that investigates and evaluates various programs and strategies used by governmental, private, and nonprofit organizations to control tobacco use.

(f)  “University” means the University of California.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104515

It is the intent of the Legislature that the university establish a scientific advisory committee to provide advice to the president of the university as to the direction, scope, and progress of the research program.

(a)  Responsibilities of the committee may include, but are not limited to:

(1)  Provision of advice on program priorities and emphasis.

(2)  Provision of advice on overall program budget.

(3)  Participation in periodic program evaluation.

(4)  Assistance in developing guidelines to assure fairness, neutrality, and adherence to the principles of merit and quality in the conduct of the program.

(5)  Assistance in developing appropriate linkages to nonacademic entities, including, but not limited to, voluntary organizations, health care delivery institutions, industry, government agencies, and public officials.

(b)  Responsibilities of the committee may additionally include:

(1)  Development of criteria and standards for grant awards.

(2)  Development of administrative procedures relative to the solicitation, review, and award of grants to ensure an impartial, high quality peer review system.

(3)  Development and supervision of research review panels.

(4)  Review of research review panel reports and recommendations for grant awards.

(5)  Development and oversight of mechanisms for the dissemination of research results.

(c)  It is the intent of the Legislature that the committee consist of at least nine members representing a range of scientific expertise and experience appointed by the president of the university from nominations submitted by relevant organizations, as follows:

(1)  Three members from voluntary health organizations dedicated to the reduction of tobacco use.

(2)  One member with expertise in the field of biomedical research.

(3)  One member with expertise in the field of behavioral or social research.

(4)  One member from professional medical or health organizations.

(5)  One member from an independent research university in California.

(6)  One member drawn from other institutions engaged in research directed at tobacco-related diseases.

(7)  One member representing tobacco control for the department.

(8)  One member representing a community-based provider of health education and prevention services.

(d)  Committee membership shall be drawn from the ranks of bona fide scientists and individuals fully conversant with the norms of scientific inquiry.

(e)  Members shall serve at the pleasure of the President of the University of California. Membership may be staggered in such a way as to maintain a full committee while ensuring a reasonable degree of continuity of expertise and consistency of direction.

(f)  Members shall serve without compensation, but may receive reimbursement for travel and other necessary expenses actually incurred in the performance of their official duties.

(g)  The Legislature hereby declares that public policy research is an area of compelling interest because of its potential to determine the best methods for reducing tobacco use on a wide scale among Californians. The scientific advisory committee shall give a high priority to proposals for grant awards to fund public policy research.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104520

It is the intent of the Legislature that the university utilize peer review panels modeled upon the National Institutes of Health peer review process to review all research grants. The membership of these panels shall vary depending on the subject matter of proposals and review requirements, and shall draw on the most qualified individuals from appropriate institutions within and outside the State of California and from within and without the University of California system. The work of the peer review panels shall be administered pursuant to policies and procedures established by the scientific advisory committee. In order to avoid conflicts of interest and to ensure access to qualified reviewers, the university may utilize reviewers not only from California but also from outside the state. When serving on peer review panels, individuals who have submitted grant applications for funding by this program shall be governed by conflict-of-interest provisions consistent with the National Institutes of Health Manual, Chapter 4510 (item h).

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104525

Research projects funded under this article may include, but are not limited to:

(a)  Individual investigator-generated grants. These grants may be awarded to an institution on behalf of a principal investigator for a discrete project related to the investigator’s interests and competence.

(b)  New investigator grants. These grants may be awarded to an institution to support the work of promising individuals in the initial stages of their research careers.

(c)  Center grants. These grants may be awarded to institutions on behalf of a principal investigator and a group of collaborating investigators providing support for long-term multidisciplinary programs of research and development.

(d)  Conference grants. These grants may be awarded for funding of conferences in California to coordinate, exchange, and disseminate information related to specific research efforts. These grants may fund honoraria and travel expenses for invited participants from outside California.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104530

It is the intent of the Legislature that the university, as lead agency, do all of the following:

(a) Provide overall direction and coordination of the program.

(b) Provide staff assistance to the advisory committee and review panels.

(c) Provide for periodic program evaluation, to assure that work funded is consistent with program goals.

(d) Maintain a system of financial reporting and accountability.

(e) Provide for the systematic dissemination of research results to the public and the health care community, and to provide for a mechanism to disseminate the most current research findings in the areas of smoking cessation and the prevention of tobacco use in order that these findings may be applied to the implementation of the Health Education Account.

(f) Develop policies and procedures to facilitate the translation of research results into commercial applications wherever appropriate.

(g) Undertake an outreach program to inform interested parties of the availability of grants for public policy research in the area of tobacco control.

(Amended by Stats. 2009, Ch. 386, Sec. 30. Effective January 1, 2010.)



104535

It is the intent of the Legislature that projects funded under this article be reimbursed for actual costs, including direct costs and indirect costs incurred by a research institution consistent with federal guidelines. Indirect cost rates shall not exceed those allowable by the federal government for federally sponsored research. With respect to those institutions that have not negotiated a federal indirect cost reimbursement rate, the university will request information to verify the indirect cost rates.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104540

It is the intent of the Legislature that no more than 5 percent of the Research Account be used for the purposes of the administration of this article.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104545

No provision of this article shall apply to the University of California unless the regents of the university, by resolution, make that provision so applicable.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






ARTICLE 3 - Cigar Labeling

104555

The Legislature finds and declares all of the following:

(a)  Cigarette smoking presents serious public health concerns to the state and to the citizens of the state. The Surgeon General has determined that smoking causes lung cancer, heart disease, and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(b)  Cigarette smoking also presents serious financial concerns for the state. Under certain health care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(c)  Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

(d)  It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that those manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.

(e)  On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the Master Settlement Agreement, with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described therein, to pay substantial sums to the state (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(f)  It would be contrary to the policy of the state if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proved to have acted culpably. It is thus in the interest of the state to require that these manufacturers establish a reserve fund to guarantee a source of compensation and to prevent those manufacturers from deriving large, short-term profits and then becoming judgment proof before liability may arise.

(Added by Stats. 1999, Ch. 780, Sec. 1. Effective January 1, 2000.)



104556

The definitions contained in this section shall govern the construction of this article.

(a)  “Adjusted for inflation” means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(b)  “Affiliate” means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms “owns,” “is owned,” and “ownership” mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more, and the term “person” means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(c)  “Allocable share” means allocable share as that term is defined in the Master Settlement Agreement.

(d)  “Cigarette” means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (1) any roll of tobacco wrapped in paper or in any substance not containing tobacco; (2) tobacco, in any form, that is functional in the product, which because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in this section. “Cigarette” also includes “roll-your-own” tobacco, meaning any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition of “cigarette,” 0.09 ounces of “roll-your-own” tobacco shall constitute one individual “cigarette.”

(e)  “Master Settlement Agreement” means the settlement agreement and related documents entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(f)  “Qualified escrow fund” means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000) where the arrangement requires that the financial institution hold the escrowed funds’ principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds’ principal except as consistent with subdivision (b) of Section 104557.

(g)  “Released claims” means released claims as that term is defined in the Master Settlement Agreement.

(h)  “Releasing parties” means releasing parties as that term is defined in the Master Settlement Agreement.

(i)  “Tobacco product manufacturer” means an entity that after the date of enactment of this article directly, and not exclusively through any affiliate:

(1)  Manufactures cigarettes anywhere that the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where the importer is an original participating manufacturer as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States); or

(2)  Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3)  Becomes a successor of an entity described in paragraph (1) or (2).

The term “tobacco product manufacturer” shall not include an affiliate of a tobacco product manufacturer unless the affiliate itself falls within any of paragraphs (1) to (3) of this subdivision.

(j)  “Units sold” means the number of individual cigarettes sold to a consumer in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, regardless of whether the state excise tax was due or collected. “Units sold” shall not include cigarettes sold on federal military installations, sold by a Native American tribe to a member of that tribe on that tribe’s land, or that are otherwise exempt from state excise tax pursuant to federal law. The State Board of Equalization shall adopt any regulations as are necessary to ascertain the amount of state excise tax paid on the cigarettes of the tobacco product manufacturer for each year.

(Amended by Stats. 2013, Ch. 168, Sec. 1. Effective January 1, 2014.)



104557

(a) Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after the date of enactment of this article shall do one of the following:

(1) Become a participating manufacturer as that term is defined in Section II(jj) of the Master Settlement Agreement and generally perform its financial obligations under the Master Settlement Agreement; or

(2) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(A) For 1999: $0.0094241 per unit sold during that year, after the date of the enactment of this article.

(B) For 2000: $0.0104712 per unit sold during that year.

(C) For each of 2001 and 2002: $0.0136125 per unit sold during the year in question.

(D) For each of 2003 through 2006: $0.0167539 per unit sold during the year in question.

(E) For each of 2007 and each year thereafter: $0.0188482 per unit sold during the year in question.

(b) Any tobacco product manufacturer that places funds into escrow pursuant to paragraph (2) of subdivision (a) shall receive the interest or other appreciation on the funds as earned. The funds, other than the interest or other appreciation, shall be released from escrow only under the following circumstances:

(1) To pay a judgment or settlement on any released claim brought against that tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under that judgment or settlement.

(2) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in this state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of the agreement including after the final determination of all adjustments, that the manufacturer would have been required to make on account of the units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to that tobacco product manufacturer; or

(3) To the extent not released from escrow under paragraph (1) or (2) of subdivision (b), funds shall be released from escrow and revert back to the tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to paragraph (2) of subdivision (a) shall annually certify to the Attorney General that it is in compliance with paragraph (2) of subdivision (a), and subdivision (b). The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(1) Be required within 15 days to place the funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of paragraph (2) of subdivision (a), or subdivision (b), may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow.

(2) In the case of a knowing violation, be required within 15 days to place the funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of paragraph (2) of subdivision (a), or subdivision (b), may impose a civil penalty to be paid to the General Fund in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow.

(3) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary, for a period not to exceed two years.

(d) Each failure to make an annual deposit required under this section shall constitute a separate violation.

(Amended by Stats. 2003, Ch. 890, Sec. 3. Effective January 1, 2004. This amending action is conditionally repealed as prescribed by Sec. 24 of Ch. 890. If the changes by this amendment to para. (2) of subd. (b) are held unconstitutional, this section will revert to its previous form, as amended by Stats. 2000, Ch. 135.)



104557-1

(a) Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after the date of enactment of this article shall do one of the following:

(1) Become a participating manufacturer as that term is defined in Section II(jj) of the Master Settlement Agreement and generally perform its financial obligations under the Master Settlement Agreement; or

(2) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(A) For 1999: $0.0094241 per unit sold during that year, after the date of the enactment of this article.

(B) For 2000: $0.0104712 per unit sold during that year.

(C) For each of 2001 and 2002: $0.0136125 per unit sold during the year in question.

(D) For each of 2003 through 2006: $0.0167539 per unit sold during the year in question.

(E) For each of 2007 and each year thereafter: $0.0188482 per unit sold during the year in question.

(b) Any tobacco product manufacturer that places funds into escrow pursuant to paragraph (2) of subdivision (a) shall receive the interest or other appreciation on the funds as earned. The funds, other than the interest or other appreciation, shall be released from escrow only under the following circumstances:

(1) To pay a judgment or settlement on any released claim brought against that tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under that judgment or settlement.

(2) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than the state’s allocable share of the total payments that the manufacturer would have been required to make in that year under the Master Settlement Agreement, had it been a participating manufacturer, as such payments are determined pursuant to section IX(i)(2) of the Master Settlement Agreement and before any of the adjustments or offsets described in section IX(i)(3) of that agreement other than the inflation adjustment, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(3) To the extent not released from escrow under paragraph (1) or (2) of subdivision (b), funds shall be released from escrow and revert back to the tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to paragraph (2) of subdivision (a) shall annually certify to the Attorney General that it is in compliance with paragraph (2) of subdivision (a), and subdivision (b). The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(1) Be required within 15 days to place the funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of paragraph (2) of subdivision (a), or subdivision (b), may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow.

(2) In the case of a knowing violation, be required within 15 days to place the funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of paragraph (2) of subdivision (a), or subdivision (b), may impose a civil penalty to be paid to the General Fund in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow.

(3) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary, for a period not to exceed two years.

(d) Each failure to make an annual deposit required under this section shall constitute a separate violation.

(Amended by Stats. 2000, Ch. 135, Sec. 103. Effective January 1, 2001. Superseded on January 1, 2004; see currently operative version as amended by Stats. 2003, Ch. 890, Sec. 3. Note: If the amendment by Ch. 890 (changes to para. (2) of subd. (b)) is held unconstitutional pursuant to Sec. 24 of Ch. 890, this version will be revived.)



104557.1

(a) Notwithstanding subdivision (b) of Section 104557, a tobacco product manufacturer that elects to place funds into escrow pursuant to paragraph (2) of subdivision (a) of Section 104557 may make an irrevocable assignment of its interest in the funds to the benefit of the State of California. Such assignment shall be permanent and apply to all funds in the subject escrow account or that may subsequently come into the account, including those deposited into the escrow account prior to the assignment being executed, those deposited into the escrow account after the assignment is executed, and interest or other appreciation on the funds. The tobacco product manufacturer, the Attorney General, and the financial institution where the escrow amount is maintained may make such amendments to the qualified escrow account agreement as may be necessary to effectuate an assignment of rights executed pursuant to this subdivision or a withdrawal of funds from the escrow amount pursuant to subdivision (b). An assignment of rights executed pursuant to this section shall be in writing, signed by a duly authorized representative of the tobacco products manufacturer making the assignment, and shall become effective upon delivery of the assignment to the Attorney General and the financial institution where the escrow account is maintained.

(b) Notwithstanding subdivision (b) of Section 104557, any escrow funds assigned to the state pursuant to subdivision (a) shall be withdrawn by the state upon the request by the Treasurer and approval of the Attorney General. Any funds withdrawn pursuant to this subdivision shall be deposited into the General Fund and shall be calculated on a dollar-for-dollar basis as a credit against any judgment or settlement described in subdivision (b) of Section 104557 which may be obtained against the tobacco product manufacturer who has assigned the funds in the subject escrow account. Nothing in this section shall be construed to relieve a tobacco product manufacturer from any past, current, or future obligations the manufacturer may have pursuant to this chapter.

(Added by Stats. 2010, Ch. 265, Sec. 4. Effective January 1, 2011.)



104558

(a) In order to secure and protect the moneys to be received as a result of the Master Settlement Agreement, as defined in subdivision (e) of Section 104556, in civil litigation under any legal theory involving a signatory, successor of a signatory, or an affiliate of a signatory to the Master Settlement Agreement that has not been brought to trial as of the effective date of this section, the amount of the required undertaking, bond, or equivalent surety to be furnished during the pendency of an appeal or any discretionary appellate review of any judgment granting legal, equitable, or any other form of relief in order to stay the execution thereon during the entire course of the appellate review shall be set in accordance with applicable laws and rules of the court, except that the total undertaking, bond, or equivalent surety that is required per case, whether individual, aggregate, or otherwise, of all appellants, collectively, may not exceed 100 percent of the verdict or one hundred fifty million dollars ($150,000,000) whichever is less, regardless of the value of the judgment.

(b) Nothing in this section or any other provision of law shall be construed to eliminate the discretion of the court, for good cause shown, to set the undertaking or bond on appeal in an amount lower than that otherwise established by law.

(c) If the appellee proves by a preponderance of the evidence that a party bringing an appeal or seeking a stay of execution of judgment and for whom the undertaking has been limited under this section, is intentionally dissipating or diverting assets outside the ordinary course of its business for the purpose of avoiding ultimate payment of the judgment, any limitation under subdivision (a) may be rescinded and the court may order any actions necessary to prevent dissipation or diversion of the assets.

(Amended by Stats. 2004, Ch. 183, Sec. 226. Effective January 1, 2005.)






ARTICLE 3a - Master Settlement Agreement

104555

The Legislature finds and declares all of the following:

(a)  Cigarette smoking presents serious public health concerns to the state and to the citizens of the state. The Surgeon General has determined that smoking causes lung cancer, heart disease, and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(b)  Cigarette smoking also presents serious financial concerns for the state. Under certain health care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(c)  Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

(d)  It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that those manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.

(e)  On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the Master Settlement Agreement, with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described therein, to pay substantial sums to the state (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(f)  It would be contrary to the policy of the state if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proved to have acted culpably. It is thus in the interest of the state to require that these manufacturers establish a reserve fund to guarantee a source of compensation and to prevent those manufacturers from deriving large, short-term profits and then becoming judgment proof before liability may arise.

(Added by Stats. 1999, Ch. 780, Sec. 1. Effective January 1, 2000.)



104556

The definitions contained in this section shall govern the construction of this article.

(a)  “Adjusted for inflation” means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(b)  “Affiliate” means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms “owns,” “is owned,” and “ownership” mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more, and the term “person” means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(c)  “Allocable share” means allocable share as that term is defined in the Master Settlement Agreement.

(d)  “Cigarette” means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (1) any roll of tobacco wrapped in paper or in any substance not containing tobacco; (2) tobacco, in any form, that is functional in the product, which because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in this section. “Cigarette” also includes “roll-your-own” tobacco, meaning any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition of “cigarette,” 0.09 ounces of “roll-your-own” tobacco shall constitute one individual “cigarette.”

(e)  “Master Settlement Agreement” means the settlement agreement and related documents entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(f)  “Qualified escrow fund” means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000) where the arrangement requires that the financial institution hold the escrowed funds’ principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds’ principal except as consistent with subdivision (b) of Section 104557.

(g)  “Released claims” means released claims as that term is defined in the Master Settlement Agreement.

(h)  “Releasing parties” means releasing parties as that term is defined in the Master Settlement Agreement.

(i)  “Tobacco product manufacturer” means an entity that after the date of enactment of this article directly, and not exclusively through any affiliate:

(1)  Manufactures cigarettes anywhere that the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where the importer is an original participating manufacturer as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States); or

(2)  Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3)  Becomes a successor of an entity described in paragraph (1) or (2).

The term “tobacco product manufacturer” shall not include an affiliate of a tobacco product manufacturer unless the affiliate itself falls within any of paragraphs (1) to (3) of this subdivision.

(j)  “Units sold” means the number of individual cigarettes sold to a consumer in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, regardless of whether the state excise tax was due or collected. “Units sold” shall not include cigarettes sold on federal military installations, sold by a Native American tribe to a member of that tribe on that tribe’s land, or that are otherwise exempt from state excise tax pursuant to federal law. The State Board of Equalization shall adopt any regulations as are necessary to ascertain the amount of state excise tax paid on the cigarettes of the tobacco product manufacturer for each year.

(Amended by Stats. 2013, Ch. 168, Sec. 1. Effective January 1, 2014.)



104557

(a) Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after the date of enactment of this article shall do one of the following:

(1) Become a participating manufacturer as that term is defined in Section II(jj) of the Master Settlement Agreement and generally perform its financial obligations under the Master Settlement Agreement; or

(2) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(A) For 1999: $0.0094241 per unit sold during that year, after the date of the enactment of this article.

(B) For 2000: $0.0104712 per unit sold during that year.

(C) For each of 2001 and 2002: $0.0136125 per unit sold during the year in question.

(D) For each of 2003 through 2006: $0.0167539 per unit sold during the year in question.

(E) For each of 2007 and each year thereafter: $0.0188482 per unit sold during the year in question.

(b) Any tobacco product manufacturer that places funds into escrow pursuant to paragraph (2) of subdivision (a) shall receive the interest or other appreciation on the funds as earned. The funds, other than the interest or other appreciation, shall be released from escrow only under the following circumstances:

(1) To pay a judgment or settlement on any released claim brought against that tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under that judgment or settlement.

(2) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in this state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of the agreement including after the final determination of all adjustments, that the manufacturer would have been required to make on account of the units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to that tobacco product manufacturer; or

(3) To the extent not released from escrow under paragraph (1) or (2) of subdivision (b), funds shall be released from escrow and revert back to the tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to paragraph (2) of subdivision (a) shall annually certify to the Attorney General that it is in compliance with paragraph (2) of subdivision (a), and subdivision (b). The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(1) Be required within 15 days to place the funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of paragraph (2) of subdivision (a), or subdivision (b), may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow.

(2) In the case of a knowing violation, be required within 15 days to place the funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of paragraph (2) of subdivision (a), or subdivision (b), may impose a civil penalty to be paid to the General Fund in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow.

(3) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary, for a period not to exceed two years.

(d) Each failure to make an annual deposit required under this section shall constitute a separate violation.

(Amended by Stats. 2003, Ch. 890, Sec. 3. Effective January 1, 2004. This amending action is conditionally repealed as prescribed by Sec. 24 of Ch. 890. If the changes by this amendment to para. (2) of subd. (b) are held unconstitutional, this section will revert to its previous form, as amended by Stats. 2000, Ch. 135.)



104557-1

(a) Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after the date of enactment of this article shall do one of the following:

(1) Become a participating manufacturer as that term is defined in Section II(jj) of the Master Settlement Agreement and generally perform its financial obligations under the Master Settlement Agreement; or

(2) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(A) For 1999: $0.0094241 per unit sold during that year, after the date of the enactment of this article.

(B) For 2000: $0.0104712 per unit sold during that year.

(C) For each of 2001 and 2002: $0.0136125 per unit sold during the year in question.

(D) For each of 2003 through 2006: $0.0167539 per unit sold during the year in question.

(E) For each of 2007 and each year thereafter: $0.0188482 per unit sold during the year in question.

(b) Any tobacco product manufacturer that places funds into escrow pursuant to paragraph (2) of subdivision (a) shall receive the interest or other appreciation on the funds as earned. The funds, other than the interest or other appreciation, shall be released from escrow only under the following circumstances:

(1) To pay a judgment or settlement on any released claim brought against that tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under that judgment or settlement.

(2) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than the state’s allocable share of the total payments that the manufacturer would have been required to make in that year under the Master Settlement Agreement, had it been a participating manufacturer, as such payments are determined pursuant to section IX(i)(2) of the Master Settlement Agreement and before any of the adjustments or offsets described in section IX(i)(3) of that agreement other than the inflation adjustment, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(3) To the extent not released from escrow under paragraph (1) or (2) of subdivision (b), funds shall be released from escrow and revert back to the tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to paragraph (2) of subdivision (a) shall annually certify to the Attorney General that it is in compliance with paragraph (2) of subdivision (a), and subdivision (b). The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(1) Be required within 15 days to place the funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of paragraph (2) of subdivision (a), or subdivision (b), may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow.

(2) In the case of a knowing violation, be required within 15 days to place the funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of paragraph (2) of subdivision (a), or subdivision (b), may impose a civil penalty to be paid to the General Fund in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow.

(3) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary, for a period not to exceed two years.

(d) Each failure to make an annual deposit required under this section shall constitute a separate violation.

(Amended by Stats. 2000, Ch. 135, Sec. 103. Effective January 1, 2001. Superseded on January 1, 2004; see currently operative version as amended by Stats. 2003, Ch. 890, Sec. 3. Note: If the amendment by Ch. 890 (changes to para. (2) of subd. (b)) is held unconstitutional pursuant to Sec. 24 of Ch. 890, this version will be revived.)



104557.1

(a) Notwithstanding subdivision (b) of Section 104557, a tobacco product manufacturer that elects to place funds into escrow pursuant to paragraph (2) of subdivision (a) of Section 104557 may make an irrevocable assignment of its interest in the funds to the benefit of the State of California. Such assignment shall be permanent and apply to all funds in the subject escrow account or that may subsequently come into the account, including those deposited into the escrow account prior to the assignment being executed, those deposited into the escrow account after the assignment is executed, and interest or other appreciation on the funds. The tobacco product manufacturer, the Attorney General, and the financial institution where the escrow amount is maintained may make such amendments to the qualified escrow account agreement as may be necessary to effectuate an assignment of rights executed pursuant to this subdivision or a withdrawal of funds from the escrow amount pursuant to subdivision (b). An assignment of rights executed pursuant to this section shall be in writing, signed by a duly authorized representative of the tobacco products manufacturer making the assignment, and shall become effective upon delivery of the assignment to the Attorney General and the financial institution where the escrow account is maintained.

(b) Notwithstanding subdivision (b) of Section 104557, any escrow funds assigned to the state pursuant to subdivision (a) shall be withdrawn by the state upon the request by the Treasurer and approval of the Attorney General. Any funds withdrawn pursuant to this subdivision shall be deposited into the General Fund and shall be calculated on a dollar-for-dollar basis as a credit against any judgment or settlement described in subdivision (b) of Section 104557 which may be obtained against the tobacco product manufacturer who has assigned the funds in the subject escrow account. Nothing in this section shall be construed to relieve a tobacco product manufacturer from any past, current, or future obligations the manufacturer may have pursuant to this chapter.

(Added by Stats. 2010, Ch. 265, Sec. 4. Effective January 1, 2011.)



104558

(a) In order to secure and protect the moneys to be received as a result of the Master Settlement Agreement, as defined in subdivision (e) of Section 104556, in civil litigation under any legal theory involving a signatory, successor of a signatory, or an affiliate of a signatory to the Master Settlement Agreement that has not been brought to trial as of the effective date of this section, the amount of the required undertaking, bond, or equivalent surety to be furnished during the pendency of an appeal or any discretionary appellate review of any judgment granting legal, equitable, or any other form of relief in order to stay the execution thereon during the entire course of the appellate review shall be set in accordance with applicable laws and rules of the court, except that the total undertaking, bond, or equivalent surety that is required per case, whether individual, aggregate, or otherwise, of all appellants, collectively, may not exceed 100 percent of the verdict or one hundred fifty million dollars ($150,000,000) whichever is less, regardless of the value of the judgment.

(b) Nothing in this section or any other provision of law shall be construed to eliminate the discretion of the court, for good cause shown, to set the undertaking or bond on appeal in an amount lower than that otherwise established by law.

(c) If the appellee proves by a preponderance of the evidence that a party bringing an appeal or seeking a stay of execution of judgment and for whom the undertaking has been limited under this section, is intentionally dissipating or diverting assets outside the ordinary course of its business for the purpose of avoiding ultimate payment of the judgment, any limitation under subdivision (a) may be rescinded and the court may order any actions necessary to prevent dissipation or diversion of the assets.

(Amended by Stats. 2004, Ch. 183, Sec. 226. Effective January 1, 2005.)









CHAPTER 1.5 - Comprehensive Perinatal Outreach Program

104560

There is established in the state department a comprehensive perinatal outreach program.

(Added by renumbering Section 349.100 (as added by Stats. 1995, Ch. 194) by Stats. 1996, Ch. 1023, Sec. 124. Effective September 29, 1996.)



104561

A county or city and county may contract with the state department to provide perinatal program coordination, patient advocacy, and expanded access services for low-income pregnant and postpartum women and women of childbearing age who are likely to become pregnant integrated with the county’s perinatal program.

(Added by renumbering Section 349.101 (as added by Stats. 1995, Ch. 194) by Stats. 1996, Ch. 1023, Sec. 125. Effective September 29, 1996.)



104562

A county that contracts with the state department for the provision of public health services may contract with the state department for the services described in Section 104561.

(Added by renumbering Section 349.102 (as added by Stats. 1995, Ch. 194) by Stats. 1996, Ch. 1023, Sec. 126. Effective September 29, 1996.)



104563

A county contracting with the state department pursuant to this program shall supply, at a minimum, the following information:

(a)  The county’s perinatal statistics.

(b)  A description of current outreach, coordination, antismoking, antialcohol, antidrug, and other related program activities, including those funded through the Cigarette and Tobacco Products Surtax Fund, relating to indigent pregnant women and women of childbearing age in the county.

(c)  A description of the additional activities and services to be undertaken, and the number of women in each target subgroup which the county proposes to reach with these funds.

(d)  The proposed measures of success and a description of how the county’s overall effort, and this particular effort, will be evaluated.

(Added by renumbering Section 349.103 (as added by Stats. 1995, Ch. 194) by Stats. 1996, Ch. 1023, Sec. 127. Effective September 29, 1996.)



104564

A county participating in this program shall maintain the following services, supported by this program or from other sources, to the extent funds are available:

(a)  A coordinated and integrated system providing early outreach, pregnancy screening, patient advocacy, targeted case management, health education, and referral to drug and alcohol treatment and perinatal care services to pregnant women.

(b)  (1)  A patient advocacy and education component that will reach women from all target populations at least six months prior to, and in the earliest stages of pregnancy, and provide information, health screenings, and assistance in obtaining appropriate services.

(2)  Patient advocates may arrange for prenatal care for eligible pregnant women.

(c)  In developing and implementing the program described in this section each county shall obtain the involvement and participation of local community organizations, including clinics and schools with special expertise in the provision of health education, perinatal care, and alcohol and drug treatment.

(Added by renumbering Section 349.104 (as added by Stats. 1995, Ch. 194) by Stats. 1996, Ch. 1023, Sec. 128. Effective September 29, 1996.)



104565

(a)  Health education services shall be an integral part of each county’s program pursuant to Section 104564 to provide coordinated services to pregnant and postpartum women.

(b)  Services may be funded through the Unallocated Account in the Cigarette and Tobacco Surtax Fund for purposes of this chapter, including, but not limited to, all of the following:

(1)  Outreach.

(2)  Assessment of smoking status and exposure to secondhand smoke.

(3)  Development and implementation of an individualized strategy to prevent smoking and exposure to smoke during pregnancy and the postpartum period, including counseling and advocacy services, public health nursing services, provision of motivational messages, cessation services, nonmonetary incentives to maintain a healthy lifestyle, and other cessation or tobacco use prevention activities, including child care or transportation in conjunction with those activities.

(4)  Provision of followup, reassessment, maintenance, and relapse prevention services.

(c)  The services provided pursuant to this section shall expand and enhance the health education services provided under the comprehensive perinatal services program and shall be coordinated with other services provided to pregnant and postpartum women.

(Added by renumbering Section 349.105 (as added by Stats. 1995, Ch. 194) by Stats. 1996, Ch. 1023, Sec. 129. Effective September 29, 1996.)



104566

Funds from the Cigarette and Tobacco Products Surtax Fund may be used in combination with funds from other sources if the services provided to each person are documented and there is an auditable connection to services.

(Added by renumbering Section 349.106 (as added by Stats. 1995, Ch. 194) by Stats. 1996, Ch. 1023, Sec. 130. Effective September 29, 1996.)



104567

The program shall develop protocols, procedures, instructional materials, inservice training, data collection formats and requirements, and reimbursement schedules where applicable for the provision of tobacco education to pregnant and postpartum women.

(Added by renumbering Section 349.107 (as added by Stats. 1995, Ch. 194) by Stats. 1996, Ch. 1023, Sec. 131. Effective September 29, 1996.)



104568

For purposes of this chapter, “outreach” includes, but is not limited to, coordinated local systems of care-providing pregnancy testing, screening for risk factors, care coordination, referral to appropriate services, including, but not limited to, alcohol and drug treatment, transportation, child care, patient incentives, and assurance of continuous prenatal care including recruitment and retention of physicians.

(Added by renumbering Section 349.108 (as added by Stats. 1995, Ch. 194) by Stats. 1996, Ch. 1023, Sec. 132. Effective September 29, 1996.)



104569

Funds appropriated for purposes of this program for a fiscal year shall be available for expenditure without regard to fiscal year.

(Added by Stats. 1998, Ch. 310, Sec. 21. Effective August 19, 1998.)






CHAPTER 2 - Nutrition

ARTICLE 1 - California Nutrition Monitoring Development Act

104575

This article shall be known and may be cited as the “California Nutrition Monitoring Development Act of 1986.”

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104580

The Legislature declares that the purposes of this article are to determine the availability and types of nutrition monitoring information that are currently available in specified federal, state and local government programs and in selected private sector programs; to determine what additional information is needed to help legislators, state and local agencies and nongovernment users, to operate cost-effective services and to target funds where most needed; and to assess the feasibility of establishing a prototype state-local data system that will provide regular reports on the: nutritional status and nutrition related health problems of California’s population, dietary intake and food consumption patterns, nutrition education information, including knowledge and attitude regarding nutrition, quality and healthfulness of the food supply, nutrition programs and service availability, including population served, service statistics, frequency and periodicity of data collection and types of reports, related socioeconomic factors, and on the state’s ability to provide for food and nutrition services where needed.

(Amended by Stats. 1996, Ch. 1023, Sec. 304.7. Effective September 29, 1996.)



104585

(a) The department shall assess the availability and adequacy of existing state and local food and nutrition data systems. All state departments and agencies that are required to provide data pursuant to this article are encouraged to participate to the fullest extent possible in all aspects of this program and to make their data available to counties upon request.

(b) The state departments from which existing data shall be provided for project purposes shall include the State Departments of Public Health, Aging, Education, and Social Services. Upon request of the department, these departments shall provide existing nutrition-related data collection forms, documentation, and reports, including, but not limited to, the following programs:

(1) In the Department of Aging: Congregate Nutrition Services, Home Delivered Nutrition Services, and the Brown Bag Network.

(2) In the State Department of Education: National School Lunch Program, the National School Breakfast Program, the Child Care Food Program, the Special Milk Program, the Nutrition Education and Training Program, and the various commodities programs.

(3) In the department: Special Supplemental Food Program for Women, Infants and Children (WIC), the Comprehensive Perinatal Care Program, the Genetics Disease Program, the Child Health and Disability Prevention Program, California Children’s Services, County Health Services, Primary Health Services Development, Indian Health Program, Medical Care Services (Medi-Cal), Adult Health, and Vital Statistics.

(4) In the State Department of Social Services: CalFresh.

(c) The department may require any other state agency, department, board, or commission, with the exception of the University of California, to provide existing nutrition-related data, as described in this article. The department may request the University of California to provide this data in the case of the University of California Cooperative Extension Program, the Home Economics Program, and the Expanded Food and Nutrition Education Program. Additionally, other programs in local government and the private sector, such as local public health and social services departments, food banks, pantries, and meal programs, voluntary health organizations, and charitable social service agencies shall be encouraged to provide available nutrition monitoring information.

(Amended by Stats. 2011, Ch. 227, Sec. 11. Effective January 1, 2012.)



104590

(a)  The department shall conduct a survey of state agencies and of counterpart local and private sector programs which now collect or use nutrition data or both. The department shall determine user needs for and applications of data, the adequacy of existing data systems, the costs compared to benefits of collecting this information, and recommendations about future data needs.

(b)  The department shall assess the degree to which data is available to monitor the California Model Standards for Nutrition Services (guidelines for local health departments), the 1990 Nutrition Objectives for the Nation (national health priorities), the nutrition surveillance programs of the United States Centers for Disease Control (prenatal and pediatric surveillance and behavioral risk factors survey related to chronic diseases) and other similar public health objectives.

(c)  The department shall outline a process for developing a prototype state-local nutrition monitoring system. The prototype system shall be scientifically sound and, insofar as is practicable, compatible with those employed by the United States Department of Agriculture, the United States Department of Health and Human Services, the National Public Health Reporting System, and recommendations by other recognized authorities. The department shall review existing or proposed systems such as the Statewide Environmental and Evaluation Program System (SWEEPS) and the Nutrition Management Information and Surveillance System (Nutri-MISS) respectively for their applicability to this purpose.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104600

The department, using applicable state procedures, may contract for any of the services required by this article, in which case the contractor or contractors shall have demonstrated expertise in the fields of nutrition monitoring and epidemiology, nutrition program operations, and community organization.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






ARTICLE 2 - “5 A Day—For Better Health” Program

104650

(a)  The department shall establish and implement, to the extent funds are available pursuant to subdivision (d) which are other than state general funds, a “5 A Day—For Better Health” program for the purpose of promoting public awareness of the need to increase the consumption of fruits and vegetables as part of a low-fat, high-fiber diet in order to improve health and prevent major chronic diseases, including diet-related cancers.

(b)  The department may promote the “5 A Day—For Better Health” program to the public through channels, including, but not limited to, print and electronic media, retail, grocers, schools, and other government programs. For purposes of this article, “public” includes, but is not limited to, the general adult population, adults with lower educational attainment, schoolage children and youth, and high-risk groups determined by the department.

(c)  The department may, at its sole discretion, contract with qualified organizations for general or specialized services to implement this article, including personnel, marketing, public relations, research, evaluation, and administration.

(d)  The department is encouraged to investigate all available funding sources, public and private, for the purposes of this article, including application for public and private grants.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104655

Notwithstanding any other provision of law, nothing shall operate to prohibit contributions to the program created pursuant to this article by organizations and commissions subject to Division 22 (commencing with Section 64001) of the Food and Agricultural Code.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






ARTICLE 3 - California Healthy Food Financing Initiative

104660

This article shall be known, and may be cited, as the California Healthy Food Financing Initiative.

(Added by Stats. 2011, Ch. 505, Sec. 2. Effective January 1, 2012. Repealed as of July 1, 2017, pursuant to Section 104664.)



104661

(a) There is hereby created the California Healthy Food Financing Initiative Council, within the office of the Treasurer, which shall consist of the following members:

(1) The Treasurer or his or her designee.

(2) The Secretary of Food and Agriculture or his or her designee.

(3) The Secretary of California Health and Human Services or his or her designee.

(4) The Secretary of Labor and Workforce Development or his or her designee.

(b)  The council shall implement the California Healthy Food Financing Initiative (CHFFI) and shall be chaired by the Treasurer or his or her designee. This initiative is intended to expand access to nutritious foods in underserved, urban, and rural communities and to eliminate food deserts in California.

(c) The council shall have all of the following duties:

(1) Developing financing options, using public or private moneys and resources, to support access to healthy foods for all Californians.

(2) Developing program parameters, including, but not limited to, all of the following:

(A) Defining eligible entities for participation.

(B) Developing minimum eligibility thresholds for participation.

(C) Establishing minimum and maximum levels of financial assistance.

(3) Partnering with federal, state, or local government agencies, nonprofit organizations, and philanthropic programs to further the purposes of the initiative.

(4) Reviewing recommendations of the advisory group established pursuant to Section 104662.

(5) Providing updates to the Legislature as requested.

(d) The council shall adopt all rules and regulations necessary to implement the initiative.

(e) The council shall establish and maintain an Internet Web site. The Internet Web site shall, by March 31, 2013, include, but not be limited to, the following information:

(1) Actions taken by the council.

(2) Funding sources that are available to support access to healthy foods, including loans and grants from public, private, or philanthropic sources, and how to obtain these sources of funding.

(3) Interagency activities among the office of the Treasurer, the Department of Food and Agriculture, the California Health and Human Services Agency, and the Labor and Workforce Development Agency that focus on benefiting underserved communities and increasing access to healthy foods.

(4) Resources and links to other Internet Web sites with information on food deserts and increasing access to healthy foods.

(Amended by Stats. 2012, Ch. 446, Sec. 1. Effective January 1, 2013. Repealed as of July 1, 2017, pursuant to Section 104664.)



104662

(a) By July 1, 2012, the Secretary of Food and Agriculture shall prepare recommendations, to be presented upon request of the Legislature, regarding actions that need to be taken to promote food access in the state.

(b) The Secretary of Food and Agriculture may establish an advisory group, not to exceed 21 members, to assist the agencies in complying with the requirements of subdivision (a). If established, the advisory group shall consist of representatives from the Legislature, food policy advocates, representatives from the grocery industry and financial institutions, food systems researchers, representatives from the agricultural industry, representatives from underserved communities, representatives from nonprofit and philanthropic organizations with expertise in this area, representatives of health care providers, and others.

(Added by Stats. 2011, Ch. 505, Sec. 2. Effective January 1, 2012. Repealed as of July 1, 2017, pursuant to Section 104664.)



104663

(a) There is hereby established in the State Treasury the California Healthy Food Financing Initiative Fund, which shall be comprised of federal, state, philanthropic, and private funds for the purpose of expanding access to healthy foods in underserved communities.

(b) Moneys in the fund shall be expended upon appropriation by the Legislature, and shall be used, to the extent practicable, to leverage other funding, including, but not limited to, new markets tax credits, federal and foundation grant programs, incentives available to designated enterprise zones, the federal Specialty Crop Block Grant Program, and funding from private sector financial institutions pursuant to the federal Community Reinvestment Act.

(Added by Stats. 2011, Ch. 505, Sec. 2. Effective January 1, 2012. Repealed as of July 1, 2017, pursuant to Section 104664.)



104664

This article shall remain in effect only until July 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2011, Ch. 505, Sec. 2. Effective January 1, 2012. Repealed as of July 1, 2017, by its own provisions. Note: Repeal affects Article 3, commencing with Section 104660.)









CHAPTER 3 - Oral Health

ARTICLE 1 - General Provisions (Reserved)

104660

This article shall be known, and may be cited, as the California Healthy Food Financing Initiative.

(Added by Stats. 2011, Ch. 505, Sec. 2. Effective January 1, 2012. Repealed as of July 1, 2017, pursuant to Section 104664.)



104661

(a) There is hereby created the California Healthy Food Financing Initiative Council, within the office of the Treasurer, which shall consist of the following members:

(1) The Treasurer or his or her designee.

(2) The Secretary of Food and Agriculture or his or her designee.

(3) The Secretary of California Health and Human Services or his or her designee.

(4) The Secretary of Labor and Workforce Development or his or her designee.

(b)  The council shall implement the California Healthy Food Financing Initiative (CHFFI) and shall be chaired by the Treasurer or his or her designee. This initiative is intended to expand access to nutritious foods in underserved, urban, and rural communities and to eliminate food deserts in California.

(c) The council shall have all of the following duties:

(1) Developing financing options, using public or private moneys and resources, to support access to healthy foods for all Californians.

(2) Developing program parameters, including, but not limited to, all of the following:

(A) Defining eligible entities for participation.

(B) Developing minimum eligibility thresholds for participation.

(C) Establishing minimum and maximum levels of financial assistance.

(3) Partnering with federal, state, or local government agencies, nonprofit organizations, and philanthropic programs to further the purposes of the initiative.

(4) Reviewing recommendations of the advisory group established pursuant to Section 104662.

(5) Providing updates to the Legislature as requested.

(d) The council shall adopt all rules and regulations necessary to implement the initiative.

(e) The council shall establish and maintain an Internet Web site. The Internet Web site shall, by March 31, 2013, include, but not be limited to, the following information:

(1) Actions taken by the council.

(2) Funding sources that are available to support access to healthy foods, including loans and grants from public, private, or philanthropic sources, and how to obtain these sources of funding.

(3) Interagency activities among the office of the Treasurer, the Department of Food and Agriculture, the California Health and Human Services Agency, and the Labor and Workforce Development Agency that focus on benefiting underserved communities and increasing access to healthy foods.

(4) Resources and links to other Internet Web sites with information on food deserts and increasing access to healthy foods.

(Amended by Stats. 2012, Ch. 446, Sec. 1. Effective January 1, 2013. Repealed as of July 1, 2017, pursuant to Section 104664.)



104662

(a) By July 1, 2012, the Secretary of Food and Agriculture shall prepare recommendations, to be presented upon request of the Legislature, regarding actions that need to be taken to promote food access in the state.

(b) The Secretary of Food and Agriculture may establish an advisory group, not to exceed 21 members, to assist the agencies in complying with the requirements of subdivision (a). If established, the advisory group shall consist of representatives from the Legislature, food policy advocates, representatives from the grocery industry and financial institutions, food systems researchers, representatives from the agricultural industry, representatives from underserved communities, representatives from nonprofit and philanthropic organizations with expertise in this area, representatives of health care providers, and others.

(Added by Stats. 2011, Ch. 505, Sec. 2. Effective January 1, 2012. Repealed as of July 1, 2017, pursuant to Section 104664.)



104663

(a) There is hereby established in the State Treasury the California Healthy Food Financing Initiative Fund, which shall be comprised of federal, state, philanthropic, and private funds for the purpose of expanding access to healthy foods in underserved communities.

(b) Moneys in the fund shall be expended upon appropriation by the Legislature, and shall be used, to the extent practicable, to leverage other funding, including, but not limited to, new markets tax credits, federal and foundation grant programs, incentives available to designated enterprise zones, the federal Specialty Crop Block Grant Program, and funding from private sector financial institutions pursuant to the federal Community Reinvestment Act.

(Added by Stats. 2011, Ch. 505, Sec. 2. Effective January 1, 2012. Repealed as of July 1, 2017, pursuant to Section 104664.)



104664

This article shall remain in effect only until July 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2011, Ch. 505, Sec. 2. Effective January 1, 2012. Repealed as of July 1, 2017, by its own provisions. Note: Repeal affects Article 3, commencing with Section 104660.)






ARTICLE 2 - State Oral Health Program

104750

The department shall maintain a dental program including, but not limited to, the following:

(a)  Development of comprehensive dental health plans within the framework of the State Plan for Health to maximize utilization of all resources.

(b)  Provide the consultation necessary to coordinate federal, state, county, and city agency programs concerned with dental health.

(c)  Encourage, support, and augment the efforts of city and county health departments in the implementation of a dental health component in their program plans.

(d)  Provide evaluation of these programs in terms of preventive services.

(e)  Provide consultation and program information to the health professions, health professional educational institutions, and volunteer agencies.

(f)  For purposes of this article “State Plan for Health” means that comprehensive state plan for health being developed by the department pursuant to Public Law 89-749 (80 Stat. 1180).

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104755

The director shall appoint a dentist licensed in the State of California to administer the dental program.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104760

Nothing in this article authorizes the department to compel dental examinations or services.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104762

Within a public health setting or a public health program that is created or administered by a federal, state, or local governmental entity, any person may apply topical fluoride, including fluoride varnish to the teeth of individuals who are being served in that setting or program, according to the prescription and protocol issued and established by a physician or dentist.

(Added by Stats. 2009, Ch. 119, Sec. 2. Effective January 1, 2010.)



104765

The department shall have the power to receive for the dental program any financial aid granted by any private, federal, state, district, or local or other grant or source, and the division shall use such funds to carry out the provisions and purposes of this article.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






ARTICLE 3 - Dental Disease Prevention Programs

104770

The Legislature finds that 95 percent of all children in California have dental disease in the form of dental caries and periodontal disease. Dental disease in childhood can and does result in significant lifetime disability, dental pain, missing teeth, time lost from school and work, and the need for dentures. Poor nutrition in childhood is a major contributing factor in lifetime dental disability. The cost of treating the results of dental disease is close to two billion dollars ($2,000,000,000) per year in California, of which approximately one hundred million dollars ($100,000,000) is paid by the State of California for Denti-Cal treatment costs alone.

The Legislature also finds that dental disease in children and the resultant abnormalities in adults can be prevented by education and treatment programs for children. It is the intent of the Legislature in enacting this article to establish for children in preschool through sixth grade, and in classes for individuals with exceptional needs, preventive dental programs which shall be financed and have standards established at the state level and which shall be operated at the local level.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104775

A community dental disease prevention program may be offered to school children in preschool through sixth grade, and in classes for individuals with exceptional needs, by a local sponsor. A local sponsor may be a city or county health department, county office of education, superintendent of schools office, school district or other public or private nonprofit agency approved by the department. The program shall include, but not be limited to, the following:

(a)  Educational programs, focused on development of personal practices by pupils, that promote dental health. Emphasis shall include, but not be limited to, causes and prevention of dental diseases, nutrition and dental health, and the need for regular dental examination with appropriate repair of existing defects.

(b)  Preventive services including, but not limited to, ongoing plaque control, dental sealants, and supervised application of topical prophylactic agents for caries prevention, in accordance with this article or other preventive agents approved by the department. Services shall not include dental restoration, orthodontics, or extraction of teeth. Any acts performed, or services provided, under this article constituting the practice of dentistry shall be performed or provided by, or be subject to the supervision of, a licensed dentist in accordance with Chapter 4 (commencing with Section 1600) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2000, Ch. 93, Sec. 26. Effective July 7, 2000.)



104780

An advisory board, including representatives from education, dental professions, and parent groups shall be designated by the local sponsor to advise on dental health programs funded under this article. The use of existing advisory bodies is encouraged. The board shall hold public meetings at least twice a year after appropriate notification in order that interested parties may provide input regarding the dental health needs of the community.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104785

The minimal standards of the community dental disease prevention program shall be determined by the department in accordance with the purposes of this article, and may be revised periodically as deemed necessary by the department to further the purposes of this article.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104790

The local health officer of each local health department interested in participating in the community dental disease prevention program, or his or her designee, in cooperation with the appropriate education personnel and the local advisory board, shall submit a proposal for the program to the department annually. The proposal shall include the methods by which the program will be implemented in each jurisdiction and program results reported. However, this function shall be the responsibility of the department for all counties that contract with the state for health services under Section 101300. These contract counties, at the option of the board of supervisors, may provide services pursuant to this article in the same manner as other county programs, provided the option is exercised six months prior to the beginning of each fiscal year.

If the local health officer elects not to submit a program proposal, the department may solicit program proposals from other public or private nonprofit agencies and contract directly with the agencies. These proposals shall meet the same requirements as specified for local health officers in this section.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104795

The department shall review the program proposals and approve programs that meet criteria established pursuant to Section 104785. The department shall, commencing July 1, 2000, through contractual arrangements, reimburse local sponsors with approved programs at an amount of ten dollars ($10.00), per participating child per year for administration and services, pursuant to Section 104775.

(Amended by Stats. 2000, Ch. 93, Sec. 27. Effective July 7, 2000.)



104800

The local health officer or other sponsor may utilize or contract with, or both utilize and contract with, other local public and private nonprofit agencies, as well as school districts and county superintendents of schools, in conducting the program. The Legislature recognizes that these agencies, districts, and schools are currently engaged in a limited number of dental disease prevention projects and it is the intent of the Legislature that this participation be continued.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104805

The State Department of Education shall assist the department in developing and evaluating educational programs in dental health and dental disease prevention. These programs may include, but are not limited to, teacher and program coordinator in-service workshops, development and review of appropriate educational materials, and evaluation of classroom dental health education presentations.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104810

It shall be the responsibility of the governing board of each school district participating in the program and the governing authority of each private school participating in the program to cooperate with the local sponsor administering the community dental disease prevention program in carrying out the program in any school under their jurisdiction. Each participating school shall maintain participation records for each child and the necessary educational materials and supplies for plaque control and other required dental disease prevention methods provided by the program. Nothing in this article shall require participation by a public or private school in a program established pursuant to this article.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104815

No child shall receive a preventive agent as part of a program established pursuant to this article unless the child’s parent or guardian has given written notice to the governing body of the public or private school that the child may receive a preventive agent.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104820

The dental disease prevention program established by this article shall be funded according to customary budget procedures and shall only be implemented upon appropriation of funds by the Legislature.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 11. Effective July 28, 2009.)



104825

It is the intent of the Legislature that the program established by this article shall be placed in effect in the areas of greatest identified need as determined by the department, in cooperation with the State Department of Education.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






ARTICLE 4 - Topical Dental Decay Inhibitors

104830

Pupils of public and private elementary and secondary schools, except pupils of community colleges, shall be provided the opportunity to receive within the school year the topical application of fluoride, including fluoride varnish, or other decay-inhibiting agent to the teeth in the manner approved by the department. The program of topical application shall be under the general direction of a dentist licensed in the state. Topical application of fluoride may include, according to the prescription and protocol established by the dentist, self-application or application by another person.

(Amended by Stats. 2009, Ch. 119, Sec. 3. Effective January 1, 2010.)



104835

Treatment as specified in this article shall be evidenced by a written record made on a form prescribed by the department. A copy of the record shall be given to the parent or guardian of the child, or if the person receiving the treatment is an adult, the copy shall be given to him or her.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104840

The county health officer of each county shall organize and operate a program so that treatment is made available to all persons specified in Section 104830. He shall also determine how the cost of such a program is to be recovered. To the extent that the cost to the county is in excess of that sum recovered from persons treated, the cost shall be paid by the county in the same manner as other expenses of the county are paid.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104845

The governing board of each school district and the governing authority of each private school shall cooperate with the county health officer in carrying out the program in any school under its jurisdiction. The governing board of any school district may use any funds, property, and personnel of the district for that purpose.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104850

Treatment shall be provided for a person only if the parent or guardian or responsible relative or adult who has assumed responsibility for his or her care and custody (in the case of a minor), or the person (if an adult), files with the governing board of the school district or the governing authority of the private school, as the case may be, a letter provided by the district or authority pursuant to Section 104855, stating that such treatment is desired.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104855

The governing board of each school district and the governing authority of each private school shall distribute to each pupil’s parent or guardian or responsible relative or adult who has assumed responsibility for his or her care and custody (in the case of a minor), or the pupil (if an adult), a letter which may be returned to such district or authority in which the person to receive the letter may indicate that the treatment is desired and the pupil is to receive the treatment or that the pupil is not to receive the treatment for one of the following reasons: (i) the pupil has received the treatment from a dentist, or (ii) the treatment is not desired.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104860

The department shall adopt and enforce all regulations necessary to carry out this article.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104865

In enacting this article, it is the intent of the Legislature to provide a means for the eventual achievement of the topical application of fluoride or other decay-inhibiting agent to the teeth of all school pupils in this state. However, it is understood that this treatment is not a substitute for regular professional dental care. This article is designed to provide for the keeping of adequate records of treatment so that appropriate public agencies and the persons treated will be able to ascertain that a person has been so treated.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)









CHAPTER 4 - Diethylstilbesterol (DES)

104875

For purposes of identifying persons who have been exposed to the potential hazards of diethylstilbestrol while pregnant or prenatally and of educating the public concerning the findings and early detection of associated malignancies and other abnormalities, the department shall establish, promote, and maintain a public and professional information campaign on diethylstilbestrol. The campaign shall be conducted throughout the state and shall include, but not be limited to, a concerted effort at reaching those persons or the offspring of persons who have been exposed to diethylstilbestrol while pregnant or prenatally in order to encourage them to seek medical care for screening, early detection, or treatment and follow-up of any diethylstilbestrol-related condition.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104880

The department shall identify at least one program for screening and follow-up care for each health service area for purposes of referral of persons exposed to diethylstilbestrol while pregnant or prenatally. The department shall consider the provider’s compliance with state- and federally-mandated standards, the location in relation to the geographical distribution of persons exposed to diethylstilbestrol, and the capacity of the provider to properly screen for breast cancer, vaginal cancer, cervical cancer, vaginal adenosis, and any other malignancy and abnormal conditions resulting from exposure to diethylstilbestrol. The department shall designate existing facilities presently serving the diethylstilbestrol-exposed population as screening programs pursuant to this section. However, if existing facilities are not available, training for screening and follow-up may be offered to the personnel in existing facilities and clinics.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104885

The department may request and shall receive from any department, division, board, bureau, commission, or agency of the state or of any political subdivision thereof such assistance and data as will enable it to properly carry out its activities and effectuate the purposes set forth in this chapter. The department may also enter into any contract for services as it deems necessary with a private agency or concern upon such terms and conditions as it deems appropriate.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104890

The department shall present to the Legislature, on or before December 1, 1982, information on the diethylstilbestrol program.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104895

It is the intention of the Legislature in enacting this chapter that funding for this program in subsequent fiscal years be through the normal budgetary process.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)









PART 3.5 - TOBACCO SETTLEMENT FUND

104896

(a)  As used in this part, the following definitions shall apply:

(1)  “Fund” means the Tobacco Settlement Fund.

(2)  “Master Settlement Agreement” means the settlement agreement and related documents entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(3)  “State’s share of funds” means that portion of payments received from the Master Settlement Agreement designated for use by the state and shall not include those funds designated for distribution to the counties or other local jurisdictions.

(b)  Nothing in this part is intended to limit expenditures for programs to the amount provided by the fund.

(Added by Stats. 2001, Ch. 171, Sec. 10. Effective August 10, 2001.)



104897

(a)  There is hereby established in the State Treasury the Tobacco Settlement Fund.

(b)  In the 2001–02 fiscal year, four hundred one million nine hundred ninety-two thousand dollars ($401,992,000) of the state’s share of funds received pursuant to the Master Settlement Agreement shall be deposited in the fund.

(c)  Except as provided in Article 7 (commencing with Section 63049) of Chapter 2 of Division 1 of Title 6.7 of the Government Code, commencing July 1, 2002, the total amount of the state’s share of moneys received pursuant to the Master Settlement Agreement shall be deposited in the fund.

(Amended by Stats. 2002, Ch. 414, Sec. 3. Effective January 1, 2003.)



104898

(a)  Distribution of moneys from the fund shall be made by annual appropriation of the Legislature consistent with the requirements of this part.

(b)  Moneys appropriated from the fund shall be used for health purposes, including all of the following:

(1)  Health care expansions in the Medi-Cal program, Healthy Families Program, and other state programs.

(2)  Health care education and outreach, including, but not limited to, efforts to help reduce the use of tobacco products.

(3)  Smoking cessation services.

(4)  Enforcement of tobacco-related statutes.

(5)  Expansions to primary care and other state-funded clinics that serve low-income, uninsured, or underinsured Californians.

(Added by Stats. 2001, Ch. 171, Sec. 10. Effective August 10, 2001.)



104898.5

(a)  Notwithstanding any other provision of law, there shall be transferred annually from the General Fund to the Tobacco Settlement Fund an amount, not to exceed one hundred million dollars ($100,000,000) out of funds not otherwise appropriated, as a loan to cover appropriations from the fund when moneys from the Master Settlement Agreement have not been received by the state.

(b)  This loan from the General Fund shall be repaid on or before June 30 of each year, without interest, from the funds received pursuant to the Master Settlement Agreement.

(Amended by Stats. 2003, Ch. 230, Sec. 9. Effective August 11, 2003.)



104899

Revenue accruing to the Tobacco Settlement Fund pursuant to this part shall be deemed revenue to the General Fund solely for the purpose of certifications of General Fund revenue for purposes of subdivision (e) of Section 12306.1 of the Welfare and Institutions Code with respect to in-home supportive services program and Section 10754 of the Revenue and Taxation Code with respect to vehicle license fees.

(Added by Stats. 2001, Ch. 171, Sec. 10. Effective August 10, 2001.)






PART 4 - OLDER ADULTS

CHAPTER 1 - Aging

104905

The department shall provide staff and budgetary support for planning, evaluation, education, research design, funding, and medical leadership for health promotion and preventive health services for older adults.

For purposes of this section, “older adults” means persons 55 years of age or older.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104910

The California Commission on Aging shall allocate 5 percent of community grant funds pursuant to Title III of the Older Americans Act of 1965, as amended, (P.L. 89-73; 79 Stat. 218) or forty thousand dollars ($40,000), whichever is the lesser amount, to experiment with the use of available mobile medical services units to provide outpatient medical care for the aging.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104915

The department shall maintain a program to promote availability of medical and health care for the aging. The department may contract with public or private organizations for conducting pilot projects designed to determine the most effective and most efficient methods of providing medical and health care services for the aging.

For purposes of this chapter, the term “aging” means persons who are eligible for old age benefits under the Social Security Act. Such program may include, but is not limited to:

(a)  Technical and financial assistance to local agencies for pilot projects developing or testing new or innovative systems for assuring the availability of medical and health care for the aging. Pilot projects may include, but are not limited to:

(1)  Mobile health clinics.

(2)  Mobile health teams.

(3)  Patient transportation systems.

(4)  Patient surveillance and referral systems.

(b)  Studies of the health and medical care of the aging of the state.

(c)  Coordination with similar programs of the federal government, other states, and public or private organizations.

(d)  Development of recommendations for improved systems of medical and health care.

(e)  Collection and summarization of statistics describing needs for and effectiveness of various methods of providing health and medical care.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104920

It is the intent of the Legislature that the California Commission on Aging be the coordinating agency of all programs for the aging in this state, except those programs designated elsewhere by the Governor or Legislature. It is further the intent of the Legislature that the commission cooperate with the department to evaluate and further coordinate programs for outpatient medical services for the aging.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






CHAPTER 2 - Preventive Health Care for the Aging (Reserved)

104905

The department shall provide staff and budgetary support for planning, evaluation, education, research design, funding, and medical leadership for health promotion and preventive health services for older adults.

For purposes of this section, “older adults” means persons 55 years of age or older.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104910

The California Commission on Aging shall allocate 5 percent of community grant funds pursuant to Title III of the Older Americans Act of 1965, as amended, (P.L. 89-73; 79 Stat. 218) or forty thousand dollars ($40,000), whichever is the lesser amount, to experiment with the use of available mobile medical services units to provide outpatient medical care for the aging.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104915

The department shall maintain a program to promote availability of medical and health care for the aging. The department may contract with public or private organizations for conducting pilot projects designed to determine the most effective and most efficient methods of providing medical and health care services for the aging.

For purposes of this chapter, the term “aging” means persons who are eligible for old age benefits under the Social Security Act. Such program may include, but is not limited to:

(a)  Technical and financial assistance to local agencies for pilot projects developing or testing new or innovative systems for assuring the availability of medical and health care for the aging. Pilot projects may include, but are not limited to:

(1)  Mobile health clinics.

(2)  Mobile health teams.

(3)  Patient transportation systems.

(4)  Patient surveillance and referral systems.

(b)  Studies of the health and medical care of the aging of the state.

(c)  Coordination with similar programs of the federal government, other states, and public or private organizations.

(d)  Development of recommendations for improved systems of medical and health care.

(e)  Collection and summarization of statistics describing needs for and effectiveness of various methods of providing health and medical care.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



104920

It is the intent of the Legislature that the California Commission on Aging be the coordinating agency of all programs for the aging in this state, except those programs designated elsewhere by the Governor or Legislature. It is further the intent of the Legislature that the commission cooperate with the department to evaluate and further coordinate programs for outpatient medical services for the aging.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






CHAPTER 3 - Geriatrics and Gerontology Programs

ARTICLE 1 - University of California Programs

105100

The Legislature finds and declares all of the following:

(a)  In 1998, there were about 3.57 million Californians age 65 and older, a 15 percent increase since 1990. This number will at least increase to five million in 2010 and grow to seven million by 2020, with those persons over age 85 representing the fastest growing segment of the population.

(b)  By 2020, the numbers of Hispanic, African American, and other minority older persons will more than quadruple to an estimated total of at least 2.8 million.

(c)  The age group over 75 has the highest rate of health care utilization of all groups.

(d)  The higher prevalence of chronic conditions in those age 65 and older results in greater use of physician services. On average, they visit a physician nine times a year compared to five visits by the general population. They are hospitalized over three times as often as the younger population, stay 50 percent longer, and use twice as many prescription drugs.

(e)  The knowledge and skill base in geriatrics, which is essential to the provision of medical care to older patients, has not been adequately integrated into the training of today’s doctors and other health care professionals.

(f)  If resources are not invested now for better training in geriatrics, there will be an inadequate supply of doctors properly trained to treat older patients by 2010.

(g)  The Academic Geriatric Resource Program was established in 1984 as a mechanism for developing within the University of California new educational initiatives in geriatrics, gerontology, and other disciplines relating to aging. The program originally was funded at one million dollars ($1,000,000). Funding has not kept pace with inflation or need. The program in 1999 was funded at one million one hundred thousand dollars ($1,100,000).

(h)  The Association of American Medical Colleges acknowledged the problem of inadequate medical education in geriatrics in December 1999 by launching a new program to enhance the gerontology and geriatric curricula at United States medical schools. The association recognized that geriatrics should “be represented in a more coherent and comprehensive manner in the curricula of all U.S. medical schools.”

(Repealed and added by Stats. 2000, Ch. 440, Sec. 8. Effective January 1, 2001.)



105101

It is the intent of the Legislature that the University of California provide academic courses and training in the field of geriatrics for medical students and existing general internists and family physicians in order to ensure that every general internist and family physician, along with other professions, have the requisite knowledge and skills to competently treat the older population by the year 2010 when the baby boomer generation begins to retire.

(Added by Stats. 2000, Ch. 440, Sec. 9. Effective January 1, 2001.)



105105

It is the purpose of the Legislature, in enacting this chapter, for the University of California to establish academic geriatric resource programs and encourage the development of expanded educational and community service programs in geriatric medicine at its medical schools or other health science campuses. A multidisciplinary approach shall be utilized in the development of these programs. The programs shall include, but not be limited to, one or more of the following elements:

(a)  Preclinical, clinical, or postgraduate educational programs in geriatrics for health science students to instruct and train them in recognizing and responding to the needs and dynamics of the health care of older patients.

(b)  Provision of continuing education in geriatrics for health care providers and the general public.

(c)  A teaching nursing home program to research nursing home health care practices and to instruct and train health science students about geriatric care.

(d)  Development and evaluation of the best practices for the health care of older persons.

(e)  Development and evaluation of interdisciplinary models of geriatric training.

(f)  Development and evaluation of innovative health care delivery sites and programs for older persons.

(Amended by Stats. 2000, Ch. 440, Sec. 10. Effective January 1, 2001.)



105110

For purposes of this chapter, the following definitions apply:

(a)  “Academic geriatric resource program” means a program which includes one of the elements specified in Section 105105.

(b)  “Nursing home” means a licensed skilled nursing or licensed intermediate care facility, as defined by Section 1250.

(c)  “Teaching nursing home” means a licensed skilled nursing or licensed intermediate care facility, as defined by Section 1250, which is owned or operated by, or affiliated with, a University of California or private university campus with a medical or health sciences center, for the purpose of providing training, patient care, research, and community service.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105112

(a)  It is the intent of the Legislature that University of California medical students complete a definable curriculum in geriatric medicine over the course of their medical school training to meet recommended core competencies for the care of older persons. It is the intent of the Legislature that this curriculum instill the attitudes, knowledge, and skills that physicians need to provide competent and compassionate care for older persons, including both didactic and clinical experiences encompassing the spectrum of health status of older persons and community-based sites for clinical training.

(b)  It is the intent of the Legislature that University of California medical residents in internal medicine, family practice, and psychiatry complete a definable curriculum in geriatric medicine over the course of their residency training. It is the intent of the Legislature that this curriculum instill the attitudes, knowledge, and skills that physicians practicing these specialties need to provide competent and compassionate care for older persons. This curriculum should encompass the spectrum of health status of older persons and include community-based sites for clinical training.

(c)  It is the intent of the Legislature that the University of California be responsible for developing, implementing, maintaining, and evaluating the geriatric medicine content needed in the curriculum. The curriculum shall take into consideration the recommendations of the Institute of Medicine of the National Academy of Sciences, the American Geriatric Society, and other nationally recognized medical organizations. The expanded geriatric medicine program and curriculum should be developed and implemented at each University of California school of medicine as soon as possible, but no later than September 1, 2003.

(d)  The Legislature requests that, no later than March 30, 2003, the Regents of the University of California submit a progress report on the status of the implementation of a definable curriculum in geriatric medicine at each campus in accordance with this act.

(e)  The Legislature requests that, no later than March 30, 2004, the Regents of the University of California submit a report on the status of the implementation of a definable curriculum in geriatric medicine at each campus. The report should include the total number of hours of geriatric instruction to be given at each school of medicine and the number of weeks of that instruction or experience provided at each medical school. This report should be written by a committee that is specifically charged with reporting on the status of the implementation of this section. The majority of committee members should be national experts in the geriatric field who are not University of California employees.

(f)  The Legislature requests that every 5 years, commencing no later than June 30, 2005, the Regents of the University of California submit a report describing progress in geriatrics training and related initiatives at each campus in accordance with the act. This report should be written by a committee that is specifically charged with evaluating this progress. The majority of committee members should be national experts in the geriatric field who are not University of California employees.

(g)  Copies of the reports requested in subdivisions (d), (e), and (f) are to be submitted to the members of the Assembly Committee on Aging and Long-Term Care, the members of the Senate Health and Human Services Subcommittee on Aging and Long-Term Care, and the Chairpersons of the Assembly Committee on Budget and the Senate Committee on Budget and Fiscal Review.

(h)  It is the intent of the Legislature that the professors occupying the University of California endowed chairs in geriatric medicine funded in the 2000–01 Budget Act provide leadership in developing and implementing the expanded geriatric medicine programs and curriculum at the University of California, and that one-time funds provided to the Academic Geriatric Resource Program in the Budget Act of 2000 also be used to expand geriatric medicine programs and curriculum at the university to implement subdivisions (a) and (b).

(Amended by Stats. 2001, Ch. 159, Sec. 134. Effective January 1, 2002.)



105115

The Regents of the University of California shall be the agency with the responsibility for making grants for the Academic Geriatric Resource Program.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105120

The Legislature requests that, on March 30, 2001, and biennially thereafter, the Regents of the University of California submit a progress report to the Legislature, including copies to the members of the Assembly Committee on Aging and Long-Term Care, the members of the Senate Health and Human Services Subcommittee on Aging and Long-Term Care, and the Chairpersons of the Assembly Committee on Budget and the Senate Committee on Budget and Fiscal Review, regarding the grant programs established pursuant to this chapter. The report should include, but not be limited to, all of the following elements:

(a)  A description of the progress made in implementing and maintaining the programs.

(b)  The number of academic geriatric resource programs established.

(c)  The characteristics and costs of the programs.

(d)  A summary of the progress towards developing and implementing educational and community service programs in geriatric medicine at each campus.

(e)  An evaluation of the program’s effectiveness at each campus, including identification of problems and limitations, and strategies to overcome them.

The report should separately delineate the information required pursuant to this section with respect to each medical or health science campus that receives funding under a grant program established pursuant to this chapter.

(Amended by Stats. 2000, Ch. 440, Sec. 11. Effective January 1, 2001.)



105125

No provision of this chapter shall be applicable to the University of California unless the Regents of the University of California, by resolution, make that provision applicable.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105130

The department shall seek any Medicaid waivers necessary to implement this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105140

(a) In addition to the other programs provided under this chapter, it is the intent of the Legislature to encourage the Regents of the University of California to monitor existing physician licensing requirements, and any additional requirements developed in response to Section 105135. It is also the intent of the Legislature that the regents review programs and offerings in the schools of medicine to ensure that graduates of those schools are adequately prepared to meet the licensing requirements in geriatric medicine and any other educational requirements in geriatric medicine deemed appropriate by the regents.

(b) It is the intent of the Legislature that the regents request the medical and other health science schools of the University of California to consider the need for additional emphasis on geriatrics in their curricula.

(Amended by Stats. 2004, Ch. 193, Sec. 115. Effective January 1, 2005.)






ARTICLE 2 - California State University Programs

105145

(a)  It is the intent of the Legislature that California State University students who are receiving training to provide services to the senior population complete a curriculum in the field of gerontology. It is the intent of the Legislature that this curriculum be designed to instill the attitudes, knowledge, and skills the students will need to provide competent and compassionate care for older persons.

(b)  It is the intent of the Legislature that the California State University system shall be responsible for developing, implementing, maintaining, and evaluating the necessary content in the curriculum.

(Added by Stats. 2002, Ch. 551, Sec. 3. Effective January 1, 2003.)



105145.3

(a)  The California State University system shall provide academic courses and training in the field of gerontology for professional service delivery personnel providing services to the senior population. For purposes of this article, “professional service delivery personnel” includes, but is not limited to, all of the following:

(1)  Social workers.

(2)  Nurses.

(3)  Gerontologists.

(4)  Physical therapists.

(5)  Psychologists.

(b)  Each of the California State University campuses that educates professional service delivery personnel shall, through its established curriculum development processes, do both of the following:

(1)  Develop and implement guidelines for training in gerontology.

(2)  Establish a plan for the recruitment of students to enter fields of service for the maturing California population that will ultimately lead to a higher quality service delivery system for the senior population.

(Added by Stats. 2002, Ch. 551, Sec. 3. Effective January 1, 2003.)



105145.5

On or before January 1, 2004, the Trustees of the California State University shall submit a progress report to the Legislature on the status of the establishment and implementation of curricula in gerontology in accordance with this article.

(Added by Stats. 2002, Ch. 551, Sec. 3. Effective January 1, 2003.)












PART 5 - ENVIRONMENTAL AND OCCUPATIONAL EPIDEMIOLOGY

CHAPTER 1 - Occupational Health and Disease Control

105150

(a)  Local health departments, as defined in Section 101185, shall provide services in occupational health to promote the health of employed persons, including educational, consultative, statistical, investigative, and other activities appropriate thereto.

(b)  This section shall become operative on July 1, 1994.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






CHAPTER 2 - Occupational Health and Disease Prevention

ARTICLE 1 - Occupational Health and Disease Prevention Program

105175

(a) The department shall maintain a program on occupational health and occupational disease prevention, including, but not limited to, the following:

(1) Investigations into the causes of morbidity and mortality from work-induced diseases.

(2) Development of recommendations for improved control of work-induced diseases.

(3) Maintenance of a thorough knowledge of the effects of industrial chemicals and work practices on the health of California workers.

(4) Provision of technical assistance in matters of occupational disease prevention and control to the Department of Industrial Relations and other governmental and nongovernmental agencies, organizations, and private individuals.

(5) Collection and summarization of statistics describing the causes and prevalence of work-induced diseases in California.

(b) The functions provided for in subdivision (a) are intended to implement within the department a continuing research and development capability and a repository of hazardous substances capability which will reinforce and strengthen the administration of the California Occupational Safety and Health Act of 1973, Part 1 (commencing with Section 6300) of Division 5 of the Labor Code, including the capability to recommend occupational health standards to the California Occupational Safety and Health Standards Board. Whenever the repository identifies data gaps for any chemical regulated by the California Occupational Safety and Health Act of 1973, the department shall notify the Division of Occupational Safety and Health of the Department of Industrial Relations of its finding.

(c) Upon the request of the department, and in furtherance of the goals of the occupational disease prevention program, employers shall provide to the department the results of monitoring data, both exposure and medical, which has been collected pursuant to Cal-OSHA standards and regulations.

(d) The state department shall have access without delay to any place of employment during regular working hours and at other reasonable times to conduct investigations necessary to carry out the purposes of this article and Article 2 (commencing with Section 105185), including, but not limited to, research, health hazard evaluation, and epidemiological surveillance. In connection with the investigation, the department may question privately any employer, owner, operator, agent, or employee and review and copy records collected pursuant to Cal-OSHA standards and regulations, and other related records.

(e) The repository maintained pursuant to this section and Section 147.2 of the Labor Code shall contain the report issued pursuant to former Sections 13124 and 13125 of the Food and Agricultural Code. Whenever a request for toxicity information is received concerning a chemical discussed in that report, the department shall notify the requestor of the nature and extent of any data gaps identified in the report with respect to that chemical. Whenever the repository receives a request about toxicity information on any other chemical, in addition to providing available information about the known toxic effects of exposure to the chemical, the repository shall also notify the requester of a determination by any state agency or federal agency that the chronic health effects testing data on the chemical is inadequate or incomplete. State agencies that maintain information on the toxic effects of chemicals shall provide the repository with access to that information.

(Amended by Stats. 2004, Ch. 193, Sec. 116. Effective January 1, 2005.)



105180

In any situation where these activities may duplicate or overlap the activities of another state department or agency such as the Department of Industrial Relations or Division of Industrial Safety, the department shall avoid duplication.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






ARTICLE 2 - Occupational Lead Poisoning Prevention

105185

(a)  The department shall establish and maintain an occupational lead poisoning prevention program, including, but not limited to, the following:

(1)  Developing a system for monitoring laboratory reports of cases of adult lead toxicity, to create an occupational lead poisoning registry.

(2)  Following up reported cases of occupational lead poisoning to ascertain the source of lead exposure.

(3)  Conducting investigations in cases where take-home exposure may be occurring, where there is a likelihood of identifying additional cases, or where a previously unidentified risk factor may be present.

(4)  Conducting training of employers, employees, and health professionals regarding prevention of occupational lead poisoning.

(5)  Making recommendations for the prevention of lead poisoning.

(b)  In any situation where the activities specified in subdivision (a) may duplicate or overlap the activities of any other state department or agency, including the Department of Industrial Relations, the department shall coordinate with the other departments or agency and take actions to avoid program and service duplication.

(c)  The department may adopt regulations to implement this section and Sections 105190 and 105195. Any regulations adopted shall be considered and adopted as emergency regulations in accordance with Section 11346.1 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105190

(a)  A fee shall be paid annually to the State Board of Equalization by employers in industries identified by the four-digit Standard Industrial Classification (S.I.C., 1987 Edition) established by the United States Department of Commerce and for which the State Board of Equalization has received information from the department of documented evidence of potential occupational lead poisoning.

(b)  The department shall provide to the State Board of Equalization on or before the first day of November of each year, all information for the prior three-year period obtained by the California Blood Lead Registry, regarding evidence of potential occupational lead poisoning by the Standard Industrial Classification. Based on this information, the State Board of Equalization shall determine whether an employer is within Category A of the Standard Industrial Classification or within Category B of the Standard Industrial Classification and shall implement the fee schedule set forth in subdivision (c). For the purpose of this subdivision and subdivision (c), a Category A Standard Industrial Classification code is a Standard Industrial Classification code listed in Section 105195 for which there have been fewer than 20 persons with elevated blood lead levels reported to the California Blood Lead Registry in the prior three-year period. A Category B Standard Industrial Classification code is a Standard Industrial Classification code listed in Section 105195 for which there have been 20 or more persons with elevated blood lead levels reported to the California Blood Lead Registry in the prior three-year period. An elevated blood lead level is a level greater than or equal to 25 micrograms of lead per deciliter of blood.

(c)  For employers with 10 or more employees, but less than 100 employees, in a Category A Standard Industrial Classification code, the annual fee shall be one hundred ninety-five dollars ($195). For employers with 100 or more employees, but fewer than 500 employees, in a Category A Standard Industrial Classification code, the annual fee shall be three hundred ninety dollars ($390). For employers with 500 or more employees in a Category A Standard Industrial Classification code, the annual fee shall be nine hundred seventy-five dollars ($975). For employers with 10 or more employees, but fewer than 100 employees, in a Category B Standard Industrial Classification code, the annual fee shall be two hundred seventy-nine dollars ($279). For employers with 100 or more employees, but fewer than 500 employees, in a Category B Standard Industrial Classification code, the annual fee shall be seven hundred eighty-one dollars ($781). For employers with 500 or more employees in a Category B Standard Industrial Classification code, the annual fee shall be two thousand two hundred thirty-two dollars ($2,232). For the purpose of this subdivision, an employer is any person defined in Section 25118 of the Health and Safety Code. Employers with fewer than 10 employees are not subject to any fees pursuant to this section.

(d)  The fees imposed in subdivision (c) are the rates for calendar year 1995 and shall be adjusted annually by the State Board of Equalization to reflect increases or decreases in the cost of living during the prior fiscal year as measured by the Consumer Price Index issued by the Department of Industrial Relations, or a successor agency. This adjustment of fees shall not be subject to the requirements of Chapter 2.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e)  In no event shall the annual fee exceed the cost of the program described in Section 105185. The department may exempt from payment of fees those employers who demonstrate that lead is not present in their places of employment. The cost of the program described in Section 105185 shall not exceed the amount of revenue collected from the annual fee.

(f)  The fee imposed pursuant to subdivision (b) shall be paid by each employer which is identified in the schedule in accordance with Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code and shall be deposited in the Occupational Lead Poisoning Prevention Account of the General Fund, which is hereby created, to be expended for the purposes of the Occupational Lead Poisoning Prevention Program, including the cost of administering the fees by the State Board of Equalization, upon appropriation by the Legislature.

(Added by renumbering Section 429.14 (as amended by Stats. 1995, Ch. 630) by Stats. 1996, Ch. 720, Sec. 1. Effective January 1, 1997.)



105191

(a)  The Legislature finds and declares all of the following:

(1)  There are some employers who use or disturb very small amounts of lead in ways that pose a very minimal potential for lead poisoning of employees.

(2)  These users of de minimis amounts of lead are not currently eligible for a waiver of the Occupational Lead Poisoning Fee.

(b)  The State Department of Health Services shall adopt regulations that define a de minimis amount of lead use or disturbance. Any employer who is within the requirements of this definition shall be exempt from payment of the Occupational Lead Poisoning Fee.

(Added by Stats. 1996, Ch. 720, Sec. 2. Effective January 1, 1997.)



105195

(a) Sections 105185 and 105190 shall apply to the following industries:

(1) 1622 Bridges, tunnels, and elevated highways.

(2) 1721 Painting, paper hanging, and decorating.

(3) 1791 Structural steel erection.

(4) 1795 Wrecking and demolition work.

(5) 2759 Commercial printing.

(6) 2816 Inorganic pigments manufacture.

(7) 2819 Industrial inorganic chemicals.

(8) 2821 Plastics materials and resins.

(9) 2892 Explosives manufacture.

(10) 2899 Chemical preparations.

(11) 3069 Fabricated rubber products.

(12) 3087 Custom compounding of purchased plastics resins.

(13) 3089 Plastic products.

(14) 3229 Pressed and blown glass.

(15) 3231 Products of purchased glass.

(16) 3253 Ceramic walls and floor tiles.

(17) 3262 Vitreous china food utensils.

(18) 3269 Pottery products.

(19) 3313 Electrometallurgical products.

(20) 3331 Primary copper.

(21) 3339 Primary nonferrous metals, except copper and aluminum.

(22) 3341 Secondary nonferrous metals.

(23) 3356 Nonferrous rolling, drawing, extruding.

(24) 3363 Aluminum die castings.

(25) 3364 Nonferrous die castings.

(26) 3365 Aluminum foundries.

(27) 3366 Copper foundries.

(28) 3369 Nonferrous foundries.

(29) 3399 Primary metal products.

(30) 3411 Metal cans manufacture.

(31) 3431 Metal sanitary ware.

(32) 3432 Plumbing fittings and brass goods.

(33) 3441 Fabricated structural metal.

(34) 3484 Small arms.

(35) 3491 Industrial valves.

(36) 3492 Fluid power valves and hose fittings.

(37) 3494 Valves and pipe fittings.

(38) 3496 Miscellaneous fabricated wire products.

(39) 3497 Metal foil and leaf.

(40) 3585 Refrigeration and heating equipment.

(41) 3599 Machinery, except electrical.

(42) 3624 Carbon and graphite products.

(43) 3661 Telephone and telegraph apparatus.

(44) 3662 Radio and television communication equipment.

(45) 3663 Radio and television equipment.

(46) 3669 Communications equipment.

(47) 3674 Semiconductors and related devices.

(48) 3691 Storage batteries.

(49) 3692 Primary batteries, dry and wet.

(50) 3699 Electrical equipment and supplies.

(51) 3711 Motor vehicles and car bodies.

(52) 3714 Motor vehicle parts and accessories.

(53) 3721 Aircraft.

(54) 3953 Marking devices.

(55) 3812 Search and navigation equipment.

(56) 3829 Measuring and controlling devices.

(57) 5064 Electrical appliances, television, and radios.

(58) 5093 Scrap and waste materials.

(59) 7538 General automotive repair shops.

(60) 7539 Automotive repair shops.

(61) 7997 Membership sports and recreation clubs.

(62) 7999 Amusement and recreation.

(b) (1) If the department determines that the potential for occupational lead poisoning exists in industries not covered by this section, based on new evidence, the department shall have the authority to add Standard Industrial Classification codes by regulation. Multiple case reports of occupational lead toxicity shall be a criterion for adding Standard Industrial Classification codes covered by this section for the purpose of fee assessment.

(2) If the department determines that lead use and lead exposure no longer exist in an industry covered by this section, based on new evidence, the department shall delete the Standard Industrial Classification code or individual industries within a Standard Industrial Classification code by regulation. If the department otherwise determines that the potential for occupational lead poisoning no longer exists in an industry covered by this section, based on new evidence, the department shall have the authority to delete Standard Industrial Classification codes or individual industries with a Standard Industrial Classification code by regulation. If the department determines that lead use and lead exposure no longer exist in the operations of an employer in an industry covered by this section, based on evidence submitted by the employer, the department may waive the fee of that employer.

(Amended by Stats. 2006, Ch. 538, Sec. 416. Effective January 1, 2007.)



105197

(a)  A program is hereby established within the department to meet the requirements of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. Sec. 4851 and following) and Title X of the Housing and Community Development Act of 1992 (P.L. 102-550).

(b)  The department shall implement and administer the program. The department shall have powers and authority consistent with the intent of, and shall promulgate regulations to establish the program as an authorized state program pursuant to, Title IV, Section 402 to 404, inclusive, of the Toxic Substances Control Act (15 U.S.C. Sec. 2601 and following).

(c)  Regulations regarding accreditation of training providers that are promulgated pursuant to subdivision (b) shall include, but not be limited to, provisions governing accreditation of providers of health and safety training to employees who engage in or supervise lead-related construction work as defined in Section 6716 of the Labor Code, and certification of employees who have successfully completed that training. Regulations regarding accreditation of training providers shall, as a condition of accreditation, require providers to offer training that meets the requirements of Section 6717 of the Labor Code. The department shall, not later than August 1, 1994, adopt regulations establishing fees for the accreditation of training providers, the certification of individuals, and the licensing of entities engaged in lead-related occupations. The fees imposed under this subdivision shall be established at levels not exceeding an amount sufficient to cover the costs of administering and enforcing the standards and regulations promulgated under this section. The fees established pursuant to this subdivision shall not be imposed on any state or local government or nonprofit training program.

(d)  All regulations affecting the training of employees shall be adopted in consultation with the Division of Occupational Safety and Health. The regulations shall include provisions for allocating to the division an appropriate portion of funds to be expended for the program for the division’s cost of enforcing compliance with training and certification requirements. The department shall adopt regulations to establish the program on or before August 1, 1994.

(e)  The department shall review and amend its training, certification, and accreditation regulations promulgated under this section as is necessary to ensure continued eligibility for federal and state funding of lead-hazard reduction activities in the state.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)









CHAPTER 3 - Pesticide Poisoning

105200

Any physician and surgeon who knows, or has reasonable cause to believe, that a patient is suffering from pesticide poisoning or any disease or condition caused by a pesticide shall promptly report that fact to the local health officer by telephone within 24 hours and by a copy of the report required pursuant to subdivision (a) of Section 6409 of the Labor Code within seven days, except that the information which is available to the physician and surgeon is all that is required to be reported as long as reasonable efforts are made to obtain the information.

Each local health officer shall immediately notify the county agricultural commissioner and, at his or her discretion, shall immediately notify the Director of Environmental Health Hazard Assessment of each report received and shall report to the Director of Pesticide Regulation, the Director of Environmental Health Hazard Assessment, and the Director of Industrial Relations, on a form prescribed by the Director of Environmental Health Hazard Assessment, each case reported to him or her pursuant to this section within seven days after receipt of the report.

The Office of Environmental Health Hazard Assessment shall designate a phone number or numbers for use by local health officers in the immediate notification of the office of a pesticide poisoning report. The office shall from time to time establish criteria for use by the local health officers in determining whether the circumstances of a pesticide poisoning warrants the immediate notification of the office.

In no case shall the treatment administered for pesticide poisoning or a condition suspected as pesticide poisoning be deemed to be first aid treatment.

Any physician and surgeon who fails to comply with the reporting requirements of this section or any regulations adopted pursuant to this section shall be liable for a civil penalty of two hundred fifty dollars ($250). For the purposes of this section, failure to report a case of pesticide poisoning involving one or more employees in the same incident shall constitute a single violation. The Division of Occupational Safety and Health of the Department of Industrial Relations shall enforce these provisions by issuance of a citation and notice of civil penalty in a manner consistent with Section 6317 of the Labor Code. Any physician and surgeon who receives a citation and notice of civil penalty may appeal to the Occupational Safety and Health Appeals Board in a manner consistent with Section 6319 of the Labor Code.

Each local health officer shall maintain the ability to receive and investigate reports of pesticide poisoning at all times pursuant to Section 12982 of the Food and Agricultural Code.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105205

The Office of Environmental Health Hazard Assessment shall develop and implement, in cooperation with local health officers and state and local medical associations, a program of medical education to alert physicians and other health care professionals to the symptoms, diagnosis, treatment, and reporting of pesticide poisoning.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105206

(a) A laboratory that performs cholinesterase testing on human blood drawn in California for an employer to enable the employer to satisfy his or her responsibilities for medical supervision of his or her employees who regularly handle pesticides pursuant to Section 6728 of Title 3 of the California Code of Regulations or to respond to alleged exposure to cholinesterase inhibitors or known exposure to cholinesterase inhibitors that resulted in illness shall report the information specified in subdivision (b) to the Department of Pesticide Regulation. Reports shall be submitted to the Department of Pesticide Regulation on, at a minimum, a monthly basis. For the purpose of meeting the requirements in subdivision (d), the reports shall be submitted via electronic media and formatted in a manner approved by the director. The Department of Pesticide Regulation shall share information from cholinesterase reports with the OEHHA and the State Department of Public Health on an ongoing basis, in an electronic format, for the purpose of meeting the requirements of subdivisions (e) and (f).

(b) The testing laboratory shall report all of the following information in its possession in complying with subdivision (a):

(1) The test results in International Units per milliliter of sample (IU/mL).

(2) The purpose of the test, including baseline or other periodic testing, pursuant to the requirements of Section 6728 of Title 3 of the California Code of Regulations, or evaluation of suspected pesticide illness.

(3) The name of the person tested.

(4) The date of birth of the person tested.

(5) The name, address, and telephone number of the health care provider or medical supervisor who ordered the analysis.

(6) The name, address, and telephone number of the analyzing laboratory.

(7) The accession number of the specimen.

(8) The date that the sample was collected from the patient and the date the result was reported.

(9) Contact information for the person tested and his or her employer, if known and readily available.

(c) The medical supervisor ordering the test for a person pursuant to subdivision (a) shall note in the test order the purpose of the test, pursuant to paragraph (2) of subdivision (b), and ensure that the person tested receives a copy of the cholinesterase test results and any recommendations from the medical supervisor within 14 days of the medical supervisor receiving the results.

(d) All information reported pursuant to this section shall be confidential, as provided in Section 100330, except that the OEHHA, the Department of Pesticide Regulation, and the State Department of Public Health may share the information for the purpose of surveillance, case management, investigation, environmental remediation, or abatement with the appropriate county agricultural commissioner and local health officer.

(e) The OEHHA shall review the cholinesterase test results and may provide an appropriate medical or toxicological consultation to the medical supervisor. In addition to the duties performed pursuant to Section 105210, the OEHHA, in consultation with the Department of Pesticide Regulation and the local health officer, may provide medical and toxicological consultation, as appropriate, to the county agricultural commissioner to address medical issues related to the investigation of cholinesterase inhibitor-related illness.

(f) By December 31, 2015, the Department of Pesticide Regulation and the OEHHA, in consultation with the State Department of Public Health, shall prepare a report on the effectiveness of the medical supervision program and the utility of laboratory-based reporting of cholinesterase testing for illness surveillance and prevention. The joint report may include recommendations to the Legislature that the Department of Pesticide Regulation and the OEHHA deem necessary. The Department of Pesticide Regulation and the OEHHA shall make the report publicly available on their Internet Web sites.

(g) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2010, Ch. 369, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2017, by its own provisions.)



105210

After consultation with the county agricultural commissioner or the Director of Agriculture, the local health officer may, upon his determination that pesticide poisoning is serious and that an outbreak in pesticide poisoning or any disease or condition caused by pesticide poisoning has occurred in his county, request assistance by the state department. Upon such request, the director shall provide the local health officer with the necessary staff and technical assistance to conduct an epidemiologic investigation of the outbreak, and where appropriate, shall make recommendation to control or prevent such poisoning outbreaks.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105215

(a) Any public employee, as defined in Section 811.4 of the Government Code, whose responsibilities include matters relating to health and safety, protection of the environment, or the use or transportation of any pesticide and who knows, or has reasonable cause to believe, that a pesticide has been spilled or otherwise accidentally released, shall promptly notify the local health officer or the notification point specified in the local hazardous materials response plan, where the plan has been approved by the Office of Emergency Services and is in operation. The operator of the notification point shall immediately notify the local health officer of the pesticide spill report.

(b) The local health officer shall immediately notify the county agricultural commissioner and, at his or her discretion, shall immediately notify the Director of Environmental Health Hazard Assessment of each report received. Within seven days after receipt of any report, the local health officer shall notify the Director of Pesticide Regulation, the Director of Environmental Health Hazard Assessment, and the Director of Industrial Relations, on a form prescribed by the Director of Environmental Health Hazard Assessment, of each case reported to him or her pursuant to this section.

(c) The Office of Environmental Health Hazard Assessment shall designate a telephone number or numbers for use by local health officers in the immediate notification of the office of a pesticide spill report. The office shall from time to time establish criteria for use by the local health officers in determining whether the circumstances of a pesticide spill warrants the immediate notification of the office.

(Amended by Stats. 2013, Ch. 352, Sec. 385. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



105220

The Director of Environmental Health Hazard Assessment shall maintain a file of all the reporting forms received from local health officers pursuant to Section 105215 at the repository of current data on toxic materials established pursuant to Section 147.2 of the Labor Code. The file shall be open to the public and shall be indexed at least to the extent of the following:

(a)  The county of the accidental release.

(b)  The type of pesticide involved.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105225

Each public employer of a public employee subject to Section 105215 shall post in one or more prominent places frequented by such employee a notice informing such employee of the responsibility imposed by Section 105215.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






CHAPTER 4 - Residential Lead-Based Paint Hazard Reduction

105250

(a)  A program is hereby established within the department to meet the requirements of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. Sec. 4851 and following) and Title X of the Housing and Community Development Act of 1992 (P.L. 102-550).

(b) The department shall implement and administer the program. The department shall have powers and authority consistent with the intent of, and shall adopt regulations to establish the program as an authorized state program pursuant to, Title IV, Sections 402 to 404, inclusive, of the Toxic Substances Control Act (15 U.S.C. Sec. 2601 and following).

(c) Regulations regarding accreditation of training providers that are adopted pursuant to subdivision (b) shall include, but not be limited to, provisions governing accreditation of providers of health and safety training to employees who engage in or supervise lead-related construction work as defined in Section 6716 of the Labor Code, and certification of employees who have successfully completed that training. Regulations regarding accreditation of training providers shall, as a condition of accreditation, require providers to offer training that meets the requirements of Section 6717 of the Labor Code. The department shall, not later than August 1, 1994, adopt regulations establishing fees for the accreditation of training providers, the certification of individuals, and the licensing of entities engaged in lead-related occupations. The fees imposed under this subdivision shall be established at levels not exceeding an amount sufficient to cover the costs of administering and enforcing the standards and regulations adopted under this section. The fees established pursuant to this subdivision shall not be imposed on any state or local government or nonprofit training program.

(d) All regulations affecting the training of employees shall be adopted in consultation with the Division of Occupational Safety and Health. The regulations shall include provisions for allocating to the division an appropriate portion of funds to be expended for the program for the division’s cost of enforcing compliance with training and certification requirements. The department shall adopt regulations to establish the program on or before August 1, 1994.

(e) The department shall review and amend its training, certification, and accreditation regulations adopted under this section as is necessary to ensure continued eligibility for federal and state funding of lead-hazard reduction activities in the state.

(f) Effective July 1, 2010, all fees collected pursuant to subdivision (c) shall be deposited in the Lead-Related Construction Fund, which is hereby created in the State Treasury. Moneys in the fund shall be expended by the department upon appropriation by the Legislature for the purposes of this chapter. Moneys in the fund are available for cashflow borrowing pursuant to Sections 16310 and 16381 of the Government Code.

(g) Of the amount appropriated in Item 4265-001-0070 of Section 2.00 of the Budget Act of 2009, five hundred thousand dollars ($500,000) from the Occupational Lead Poisoning Prevention Account shall be used to administer the program in the 2009–10 fiscal year. These funds shall be repaid to the Occupational Lead Poisoning Prevention Account upon a determination by the Department of Finance that sufficient moneys are available in the Lead-Related Construction Fund. No interest shall be paid by the Lead-Related Construction Fund at the time of repayment.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 12. Effective July 28, 2009.)



105251

For purposes of this chapter, the following definitions shall apply:

(a)  The following terms shall have the same meaning as contained in Chapter 8 (commencing with Section 35001) of Division 1 of Title 17 of the California Code of Regulations adopted by the State Department of Health Services pursuant to Sections 105250 and 124160: “abatement,” “accredited training provider,” “certificate,” “course completion form,” “DHS-approved course,” “lead hazard,” “lead hazard evaluation,” “lead related construction work,” “public building,” and “residential building.”

(b)  “Department” means the State Department of Health Services.

(c)  “Local enforcement agency” means the health department, environmental agency, housing department, or building department of any city, county, or city and county.

(Added by Stats. 2002, Ch. 931, Sec. 4. Effective January 1, 2003.)



105252

(a)  It is unlawful for any person to offer lead-related construction courses to meet department certificate requirements unless that person is an accredited training provider as specified in Chapter 8 (commencing with Section 35001) of Division 1 of Title 17 of the California Code of Regulations, as adopted pursuant to Sections 105250 and 124160.

(b)  It is unlawful for any person to issue, or offer to issue, a lead-related construction course completion form to any person except upon successful completion by that person of a DHS-approved course.

(c)  The department or any local enforcement agency may, consistent with Section 17972, enter, inspect, and photograph any premises or facilities, and inspect and copy any business record, where any accredited training provider, or any person who offers lead-related construction courses or issues lead-related construction course completion forms, conducts business to determine whether the person is complying with this section.

(d)  It is unlawful for any person who is an accredited training provider or who offers lead-related construction courses or issues lead-related construction completion forms, to refuse entry or inspection, the taking of photographs or other evidence, or access to copying of any record as authorized by this section, or to conceal or withhold evidence.

(e)  A violation of this section shall be punishable by imprisonment for not more than six months in the county jail, a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine.

(Added by Stats. 2002, Ch. 931, Sec. 5. Effective January 1, 2003.)



105253

(a)  Any person issued a certificate by the department to conduct lead-related construction work, abatement, or lead hazard evaluation, shall comply with regulations as specified in Chapter 8 (commencing with Section 35001) of Division 1 of Title 17 of the California Code of Regulations, as adopted pursuant to Sections 105250 and 124160.

(b)  It is unlawful for any person to do either of the following:

(1)  Falsely represent himself or herself as possessing a certificate issued by the department to conduct lead-related construction work, abatement, or lead hazard evaluation.

(2)  Submit false information or documentation to the department in order to obtain or renew a certificate to conduct lead-related construction work, abatement, or lead hazard evaluation.

(c)  The department or any local enforcement agency may, consistent with Section 17972, enter, inspect, and photograph any premises or facilities, and inspect and copy any business record, where any person issued a certificate by the department to perform lead-related construction work conducts business to determine whether the person is complying with this section.

(d)  A violation of this section shall be punishable by imprisonment for not more than six months in the county jail, a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine.

(Added by Stats. 2002, Ch. 931, Sec. 6. Effective January 1, 2003.)



105254

(a)  The following persons engaged in the following types of lead construction work shall have a certificate:

(1)  Persons who receive pay for doing lead hazard evaluations, including, but not limited to, lead inspections, lead risk assessments, or lead clearance inspections, in residential or public buildings.

(2)  Persons preparing or designing plans for the abatement of lead-based paint or lead hazards from residential or public buildings.

(3)  Persons doing any work designed to reduce or eliminate lead hazards on a permanent basis (to last 20 years or more) from residential or public buildings.

(4)  Persons inspecting for lead or doing lead abatement activities in a public elementary school, preschool, or day care center.

(5)  Persons doing lead-related construction work in a residential or public building that will expose a person to airborne lead at or above the eight-hour permissible exposure limit of 50 micrograms per cubic meter.

(b)  Persons performing routine maintenance and repairs in housing are not required to have a certificate if they are not performing any of the activities listed under subdivision (a).

(c)  The department may adopt regulations to modify certification requirements for persons engaged in lead construction work based on changes to state or federal law, or programmatic need.

(d)  The department or any local enforcement agency may, consistent with Section 17972, enter, inspect, and photograph any premises where abatement or a lead hazard evaluation is being conducted or has been ordered, enter the place of business of any person who conducts abatement or lead hazard evaluations, and inspect and copy any business record of any person who conducts abatement or lead hazard evaluations to determine whether the person is complying with this section.

(e)  A violation of this section shall be punishable by imprisonment for not more than six months in the county jail, a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine.

(Added by Stats. 2002, Ch. 931, Sec. 7. Effective January 1, 2003.)



105255

(a)  No person shall perform lead-related construction work on any residential or public building in a manner that creates a lead hazard.

(b)  The department and any local enforcement agency may, consistent with Section 17972, enter, inspect, and photograph any premises where lead-related construction work is being performed, enter the place of business of any person who performs lead-related construction work, and inspect and copy any business record of any person who performs lead-related construction work to determine whether the person is complying with this section and any regulations specified in Chapter 8 (commencing with Section 35001) of Division 1 of Title 17 of the California Code of Regulations adopted by the State Department of Health Services pursuant to Sections 105250 and 124160.

(c)  Notwithstanding any other provision of law, whenever the department or a local enforcement agency determines that a condition at a location or premises, or the activity of any person at the location or premises, is creating or has created a lead hazard at the location or premises, the department or the local enforcement agency may order the owner of the location or premises to abate or otherwise correct, at the option of the owner, the lead hazard, and may order the person whose activity is creating or has created the lead hazard, to cease and desist and shall give that owner or person a reasonable opportunity to correct.

(d)  It is unlawful for any person to refuse or disobey any order issued pursuant to subdivision (c).

(e)  A violation of subdivision (d) shall be punishable by a fine not to exceed one thousand dollars ($1,000). Any penalties under this section shall be in addition to any other penalty or remedy provided by law.

(Added by Stats. 2002, Ch. 931, Sec. 8. Effective January 1, 2003.)



105256

(a)  Notwithstanding any other provision of law, whenever the department or a local enforcement agency determines that a condition at a location or premises, or the activity of any person at the location or premises, is creating or has created a lead hazard at the location or premises, the department or the local enforcement agency may order the owner of the location or premises to abate the lead hazard, and may order the person whose activity is creating or has created the lead hazard, to cease and desist.

(b)  It is unlawful for any person to refuse to obey any order issued pursuant to this section.

(c)  A violation of subdivision (b) shall be an infraction punishable by a fine not to exceed one thousand dollars ($1,000).

(d) A second or subsequent violation of subdivision (b) shall be a misdemeanor punishable by a fine not to exceed five thousand dollars ($5,000) or by imprisonment for not more than six months in the county jail or by both that fine and imprisonment.

(e)  Any penalties under this section shall be in addition to any other penalty or remedy provided by law.

(Amended by Stats. 2006, Ch. 477, Sec. 1. Effective January 1, 2007.)



105257

Notwithstanding subdivision (f) of Section 1464 of the Penal Code, any state penalties paid for the violation of this chapter shall be deposited into the General Fund.

(Added by Stats. 2002, Ch. 931, Sec. 10. Effective January 1, 2003.)






CHAPTER 5 - Childhood Lead Poisoning Prevention

105275

This chapter shall be known, and may be cited as, the Childhood Lead Poisoning Prevention Act of 1991.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105280

For purposes of this chapter, the following definitions apply:

(a) “Appropriate case management” means health care referrals, environmental assessments, and educational activities, performed by the appropriate person, professional, or entity, necessary to reduce a child’s exposure to lead and the consequences of the exposure, as determined by the United States Centers for Disease Control, or as determined by the department pursuant to Section 105300.

(b) “Lead poisoning” means the disease present when the concentration of lead in whole venous blood reaches or exceeds levels constituting a health risk, as specified in the most recent United States Centers for Disease Control guidelines for lead poisoning as determined by the department, or when the concentration of lead in whole venous blood reaches or exceeds levels constituting a health risk as determined by the department pursuant to Section 105300.

(c) “Department” means the State Department of Health Services.

(d) “Health assessment” has the same meaning as prescribed in Section 6800 of Title 17 of the California Code of Regulations.

(e) “Screen” means the medical procedure by which the concentration of lead in whole venous blood is measured.

(f) “Health care” means the identification, through evaluation and screening, if indicated, of lead poisoning, as well as any followup medical treatment necessary to reduce the elevated blood lead levels.

(g) “Environmental lead contamination” means the persistent presence of lead in the environment, in quantifiable amounts, that results in ongoing and chronic exposure to children.

(Amended by Stats. 2006, Ch. 538, Sec. 418. Effective January 1, 2007.)



105285

(a)  After July 1, 1992, but on or before July 1, 1993, the department shall adopt regulations establishing a standard of care, at least as stringent as the most recent United States Centers for Disease Control screening guidelines, whereby all children shall be evaluated for risk of lead poisoning by health care providers during each child’s periodic health assessment. The regulations shall be developed in consultation with medical experts, environmental experts, appropriate professional organizations, and the public, as determined by the department.

(b)  The standard of care shall provide that, upon evaluation, those children determined to be “at risk” for lead poisoning, according to the regulations adopted pursuant to subdivision (a), shall be screened.

(c)  The standard of care shall provide that no child shall be screened pursuant to this article if the parent or guardian of the child refuses to consent to the screening.

(d)  The standard of care shall provide that health care providers shall be responsible only for evaluation of all children, for screening of children determined to be at risk, and for medically necessary followup services.

(e)  The standard of care established pursuant to this section shall not become operative before April 1, 1993.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105290

On or after April 1, 1993, in those instances in which a child is identified with lead poisoning, the department shall ensure appropriate case management. The department may contract with any public or private entity, including local agencies, to conduct the case management.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105291

In addition to any other providers determined to be eligible by the department to provide environmental investigation services as a part of case management services under this chapter, a qualified certified industrial hygienist or other qualified professional who is certified by the department as an inspector/assessor shall be eligible to provide those services and those services shall be funded under the Childhood Lead Poisoning Prevention Program pursuant to this chapter.

(Added by Stats. 2001, Ch. 524, Sec. 1. Effective January 1, 2002.)



105295

The department shall collect and analyze all information necessary to effectively monitor appropriate case management efforts. The department shall prepare a biennial report describing the effectiveness of appropriate case management efforts. This report shall be made available to local health departments and the general public.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105300

Notwithstanding Section 124130, the department shall have broad regulatory authority to fully implement and effectuate the purposes of this chapter. The authority shall include, but is not limited to, the following:

(a)  The development of protocols to be utilized in screening and the procedures for changing those protocols when more accurate or efficient technologies become available.

(b)  The designation of laboratories which are qualified to analyze whole blood specimens for concentrations of lead and the monitoring of those laboratories for accuracy.

(c)  The development of reporting procedures by laboratories.

(d)  Reimbursement for state-sponsored services related to screening and appropriate case management.

(e)  Establishment of lower concentrations of lead in whole blood than those specified by the United States Centers for Disease Control for the purpose of determining the existence of lead poisoning.

(f)  Establishment of lower acceptable levels of the concentration of lead in whole blood than those specified by the United States Centers for Disease Control for the purpose of determining the need to provide appropriate case management for lead poisoning.

(g)  Development of appropriate case management protocols.

(h)  Notification to the child’s parent or guardian of the results of blood lead testing and environmental assessment.

(i)  The establishment of a periodicity schedule for evaluation for childhood lead poisoning.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105305

The program implemented pursuant to this chapter shall be fully supported from the fees collected pursuant to Section 105310. Notwithstanding the scope of activity mandated by this chapter, in no event shall this chapter be interpreted to require services necessitating expenditures in any fiscal year in excess of the fees, and earnings therefrom, collected pursuant to Section 105310. This chapter shall be implemented only to the extent fee revenues pursuant to Section 105310 are available for expenditure for purposes of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105310

(a)  There is hereby imposed a fee on manufacturers and other persons formerly, presently, or both formerly and presently engaged in the stream of commerce of lead or products containing lead, or who are otherwise responsible for identifiable sources of lead, which have significantly contributed historically, currently contribute, or both have significantly contributed historically and contribute currently to environmental lead contamination.

(b)  After July 1, 1992, but on or before January 1, 1993, the department shall, by regulation, establish specific fees to be assessed on manufacturers and other parties formerly, presently, or both formerly and presently engaged in the stream of commerce of lead or products containing lead, or who are otherwise responsible for identifiable sources of lead which, as determined by the department, have significantly contributed historically, currently contribute, or both have significantly contributed historically and contribute currently to environmental lead contamination.

To the maximum extent practicable, the fees shall be assessed on the basis of the following criteria:

(1)  A person’s past and present responsibility for environmental lead contamination.

(2)  A person’s “market share” responsibility for environmental lead contamination.

This section shall not apply to, and no fee shall be assessed upon, any retailer of lead or products containing lead.

(c)  The fee shall be assessed and collected annually by the State Board of Equalization. The first payment of these fees shall be due on or before April 1, 1993. The annual fee assessment in subdivision (a) shall be adjusted by the department to reflect both of the following:

(1)  The increase in the annual average of the California Consumers Price Index, as recorded by the California Department of Industrial Relations, for the most recent year available.

(2)  The increase or decrease in the number of children in California who are receiving services pursuant to this article.

This adjustment of fees shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d)  (1)  No fee shall be assessed upon a person if that person can demonstrate, as determined by the department, that his or her industry did not contribute in any manner, as described in this section, to environmental lead contamination.

(2)  No fee shall be assessed upon a party if that party demonstrates, as determined by the department, that the lead, or the product containing lead, with which it is currently, or was historically, associated does not currently, or did not historically, result in quantifiably persistent environmental lead contamination.

(e)  The fee imposed pursuant to this section shall be administered and collected by the board of Equalization in accordance with Part 22 (commencing with Section 43001) of Division 2 of the Revenue and Taxation Code. The fees shall be deposited in the Childhood Lead Poisoning Prevention Fund, which is hereby created in the State Treasury. Moneys in the fund shall be expended for the purposes of this chapter, including the State Board of Equalization’s costs of collection and administration of fees, upon appropriation by the Legislature. All interest earned on the moneys which have been deposited into the Childhood Lead Poisoning Prevention Fund shall be retained in that fund.

(f)  The fees collected pursuant to this section and the earnings therefrom shall be used solely for the purposes of implementing this chapter. The department shall not collect fees pursuant to this section in excess of the amount reasonably anticipated by the department to fully implement this chapter. The department shall not spend more than it collects from the fees and the earnings in implementing this chapter. In no fiscal year shall the department collect more than sixteen million dollars ($16,000,000) in fees, as adjusted for inflation pursuant to subdivision (b).

(g)  It is the intent of the Legislature, in subsequent legislation, to appropriate and deposit into the Childhood Lead Poisoning Prevention Fund the sum of one hundred twenty-eight thousand dollars ($128,000) from the General Fund on July 1, 1992, to the Controller for allocation as loans as follows:

(1)  Seventy-eight thousand dollars ($78,000) to the department, for the purposes of adopting regulations to establish the fee schedule authorized by this section. The State Board of Equalization shall repay the amount of this appropriation, on or before June 30, 1993, with interest at the pooled money investment rate, from fees collected pursuant to this section.

(2)  Fifty thousand dollars ($50,000) to the State Board of Equalization, for the purposes of implementing this section. The State Board of Equalization shall repay the amount of this appropriation on or before June 30, 1993, with interest at the pooled money investment rate, from fees collected pursuant to this section.

(h)  Regulations adopted for fee assessment and collection pursuant to this section shall be exempt from review by the Office of Administrative Law.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






CHAPTER 6 - Safer Medical Devices

105325

The Legislature hereby finds and declares all of the following:

(a)  In California, more than 700,000 health care workers and professionals, such as nurses, physicians and surgeons and housekeeping staff, are at risk of infection from bloodborne diseases, including Hepatitis B, Hepatitis C, and Human Immunodeficiency Virus, the causative agent of Acquired Immunodeficiency Syndrome.

(b)  Contaminated needlestick and other sharp instrument injuries threaten the well-being of health care workers and cost health care providers millions of dollars annually.

(c)  While health care employers have implemented rigorous, universal infection control procedures, requiring gloving and other protective equipment, exposure to bloodborne diseases continues to be a risk for health care workers.

(d)  Medical devices, such as needles, are reviewed by the federal Food and Drug Administration for patient safety and efficacy but are not reviewed by any state or federal agency for worker safety.

Improved product design of medical devices, such as needles, syringes, connectors for intravenous tubes, and vacuum blood collection systems, could reduce the number of sharps injuries.

(e)  Mechanisms for the collection and dissemination of information will allow health facilities to better evaluate safer devices and permit better comparisons across institutions.

(f)  Improvements in device and procedure-specific injury surveillance and information dissemination may increase market pressure to further improve medical device product design and enhance product evaluation.

(g)  Potential savings to the health care system from preventing exposure to bloodborne pathogens include reduced cost of followup procedures which occur following a sharps injury, such as source and employee testing, counseling, and prophylactic treatment. In addition, costs related to lost work time, personnel, insurance, possible legal problems, and workers compensation could be diminished.

(h)  It is the intent of the Legislature in enacting this chapter to reduce exposure of health care workers to bloodborne diseases by encouraging the development and use of medical devices that are designed to assure worker safety, the safety of patients, and the efficacy of the device.

(Amended by Stats. 1996, Ch. 683, Sec. 1. Effective January 1, 1997.)



105330

(a)  The documentation of sharps injuries, as required by Section 5193 of Title 8 of the California Code of Regulations, shall also include the type and brand of device involved in the incident, unless this information is unknown by the health care worker.

(b)  Documentation, as required by Section 5193 of Title 8 of the California Code of Regulations, shall be referred to in this section as the “Sharps Injury Log”.

(c)  In consultation with the program on occupational health and occupational disease prevention, the department’s Environment Management Branch, Medical Waste Program, and local enforcement agencies may verify that each hospital, skilled nursing facility, and home health agency is in compliance with this chapter through its current medical waste program or through the establishment of a self-audit program.

(Repealed and added by Stats. 1996, Ch. 683, Sec. 3. Effective January 1, 1997.)



105340

The Department of Health Services shall maintain a Sharps Injury Control program that shall do all of the following:

(a)  Maintain a continuously updated list of existing needleless systems and needles with engineered sharps injury protection, which shall be made available to assist facilities as provided by Section 144.7 of the Labor Code.

(b)  Solicit voluntary submission of data by health care institutions regarding the effectiveness of needleless systems and needles with engineered sharps injury protection.

(c)  Provide assistance to industry and the Division of Occupational Safety and Health to further compliance with occupational safety and health standards related to the use of needleless systems and needles with engineered sharps injury protection.

(Added by Stats. 2001, Ch. 370, Sec. 1. Effective January 1, 2002.)






CHAPTER 7 - Indoor Environmental Quality

105400

The Legislature finds and declares that:

(a)  The people of the State of California have a primary interest in the quality of the indoor environment in which they live.

(b)  As people spend greater portions of time each day indoors, the environmental quality of our buildings becomes increasingly important.

(c)  Changes in building design, materials, construction, and operation have resulted in significant changes in indoor environmental quality.

(d)  Activities and use of chemical products, appliances, power equipment, wear and tear of structural decorative materials, thermal factors, and mechanical ventilation are degrading the indoor environment, thereby creating mounting dangers to the public health, safety, and welfare.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105405

(a)  The department through its Indoor Air Quality Program shall develop nonbinding guidelines for the reduction of exposure to volatile organic compounds (VOC) from construction materials in newly constructed or remodeled office buildings. At a minimum, the department shall consider all of the following:

(1)  The type of building to which the guidelines shall apply.

(2)  The methodology for identifying indoor sources of VOC.

(3)  The bake-out procedures prior to occupancy for newly constructed buildings.

(4)  The procedures for VOC reduction during and after major remodeling of occupied buildings.

(5)  The need to establish mandatory regulations rather than nonbinding guidelines for the procedures to reduce VOC exposure in newly constructed buildings and during the remodeling of buildings and, in addition, the need for regulation regarding the occupancy of a newly constructed building or a building undergoing remodeling where VOC reduction is to be a consideration.

(6)  The need to establish an ad hoc group of building construction material manufacturers, builders, building owners and managers, organized labor, sheetmetal contractors, plumbing contractors, mechanical engineers, architects, and building inspectors to advise the department on procedures and costs related to implementing the proposed guidelines.

(b)  The department shall develop and submit the nonbinding guidelines to the Legislature, and file copies with the Department of General Services and the State Building Standards Commission, by January 1, 1992.

(c)  The guidelines developed by the department pursuant to this section shall be nonbinding and voluntary, and shall therefore, be exempt from the procedures for adoption of regulations, including the review and approval by the Office of Administrative Law, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105410

The Legislature, in view of the findings and declarations specified in Section 105400, declares that the public interest shall be safeguarded by a coordinated, coherent state effort to protect and enhance the indoor environmental quality in residences, public buildings, and offices in the state.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105415

For the purpose of this chapter, “indoor environmental quality” means the environment inside a residential dwelling, including a house or apartment, or inside a school, office, public building, or other facility to which the general public has access. The term “indoor environmental quality” shall not include industrial working environments.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105420

The department shall coordinate efforts to assess, protect, and enhance indoor environmental quality.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105425

The department shall conduct and promote the coordination of research, investigations, experiments, demonstrations, surveys, and studies relating to the causes, effects, extent, prevention, and control of indoor pollution.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)



105430

(a)  If model construction standards and techniques for controlling radon levels within new buildings are developed by the United States Environmental Protection Agency, the State Department of Health Services may adopt the standards and incorporate them into any radon assessment and mitigation plan which may be completed by the department and which becomes operative after January 1, 1990, unless the Department of Housing and Community Development adopts radon mitigation building standards, in which case the State Department of Health Services shall adopt no standards other than the standards adopted by the Department of Housing and Community Development.

Any radon assessment and mitigation plan shall include appropriate measures designed to detect, avoid, or dissipate dangerous levels of radon gas at potential building sites or during construction of new residential buildings in areas affected by radon. Any of those measures shall be appropriately delineated so as to apply only to certain at-risk buildings and geographic areas, and the plan shall specify construction projects, building characteristics, and geographical areas to which the measures apply, to assure ease of compliance and consistency with the findings and assessment of the United States Environmental Protection Agency regarding radon risks. The plan may include reasonable provisions for testing and detection of radon at potential building sites as well as measures to provide for the appropriate radon-dissipating ventilation and insulation of new residential construction consistent with prevailing techniques.

(b)  If regulations are adopted by the department to implement any radon assessment and mitigation plan completed by the department after January 1, 1990, no city, county, or other governmental agency may issue a permit to construct any building subject to state department regulation to any applicant who does not first comply with testing or building standards which may be implemented pursuant to this section.

(c)  Any building standards which may be adopted pursuant to this section shall become effective as provided by Section 17958.

(d)  In developing regulations pursuant to this section, the state department shall consider the methods and techniques which can provide an adequate level of safety at the lowest cost in order to reduce the impact on housing prices.

(e)  Subdivisions (a) to (d), inclusive, shall only become operative if federal funds are available to the department for the purposes specified in this section, as determined by the department.

(Added by Stats. 1995, Ch. 415, Sec. 5. Effective January 1, 1996.)






CHAPTER 8 - California Environmental Contaminant Biomonitoring Program

ARTICLE 1 - General

105440

(a) This chapter shall be known, and may be cited, as the California Environmental Contaminant Biomonitoring Program.

(b) For the purposes of this chapter, the following terms have the following meanings:

(1) “Agency” means the California Environmental Protection Agency.

(2) “Biomonitoring” means the process by which chemicals and their metabolites are identified and measured within different biological specimens.

(3)  “Biological specimen” means a sample taken from a biophysical substance, that is reasonably available within a human body, for use as a medium to measure the presence and concentration of toxic chemicals.

(4) “Community” means geographically or nongeographically based populations that may participate in the community-based biomonitoring program. A “nongeographical community” includes, but is not limited to, populations that may share a common chemical exposure through similar occupations, populations experiencing a common health outcome that may be linked to chemical exposures, or populations that may experience similar chemical exposures because of comparable consumption, lifestyle, product use, or subpopulations that share ethnicity, age, or gender.

(5) “Department” means the State Department of Public Health.

(6) “Designated chemicals” means those chemicals that are known to, or strongly suspected of, adversely impacting human health or development, based upon scientific, peer-reviewed animal, human, or in vitro studies, and consist of only those substances including chemical families or metabolites that are included in the federal Centers for Disease Control and Prevention studies that are known collectively as the National Reports on Human Exposure to Environmental Chemicals program and any substances as specified pursuant to subdivision (c) of Section 105449.

(7) “Director” means the State Public Health Officer.

(8) “DTSC” means the Department of Toxic Substances Control within the agency.

(9) “Office” means the Office of Environmental Health Hazard Assessment within the agency.

(10) “Panel” means the Scientific Guidance Panel established pursuant to Article 2 (commencing with Section 105448).

(11) “Program” or “biomonitoring program” means the California Environmental Contaminant Biomonitoring Program, which shall be established and operated by the department, in collaboration with the agency, the office, and DTSC.

(12) “Secretary” means the Secretary of the California Environmental Protection Agency.

(Amended by Stats. 2007, Ch. 483, Sec. 21. Effective January 1, 2008.)



105441

The department, in collaboration with the agency, shall establish the California Environmental Contaminant Biomonitoring Program. The department is the lead entity for the program unless otherwise specified in this chapter. The program shall utilize biological specimens, as appropriate, to identify designated chemicals that are present in the bodies of Californians. Biomonitoring shall utilize scientifically based statewide surveys. Additional community-based surveys shall be contingent on funding and shall be statistically valid and scientifically based. Biomonitoring shall take place on a strictly voluntary and confidential basis. Results reported pursuant to this chapter shall not disclose individual confidential information of participants. Appropriate biological specimens shall be used to monitor and assess the presence and concentration of designated chemicals. Biological specimens shall be analyzed by laboratories operated by the department, DTSC, or their contractors.

(Added by Stats. 2006, Ch. 599, Sec. 2. Effective January 1, 2007.)



105443

(a) All participants shall be evaluated for the presence of designated chemicals as a component of the biomonitoring process. Participants shall be provided with information and fact sheets about the program’s activities and its findings. Individual participants may request and shall receive their complete results. Any results provided to participants shall be subject to the Institutional Review Board protocols and guidelines. When either physiological or chemical data obtained from a participant indicate a significant known health risk, program staff experienced in communicating biomonitoring results shall consult with the individual and recommend followup steps, as appropriate. Program administrators shall receive training in administering the program in an ethical, culturally sensitive, participatory, and community-based manner.

(b) Individuals selected to participate in the biomonitoring program shall reflect the age, economic, racial, and ethnic composition of the state. Other selection criteria may be applied, as appropriate, for studies of specific populations.

(c) Informational materials and outreach activities directed to program participants and communities shall, to the extent possible, be culturally appropriate and translated as needed. Educational materials shall be adapted to the biological specimens being used.

(Added by Stats. 2006, Ch. 599, Sec. 2. Effective January 1, 2007.)



105444

(a) The program shall develop guidelines and model protocols that address the science and practice of biomonitoring to implement this chapter, including, but not limited to, study design, subject recruitment, and data collection and management, and that accomplish all of the following:

(1) Ensure confidentiality and informed consent.

(2) Communicate findings to participants, communities, and the general public.

(3) Emphasize all aspects of the program in a culturally sensitive manner.

(4) Serve as a guide for other biomonitoring programs supported by state funds.

(b) The program shall incorporate, as appropriate, the methods utilized by the federal Centers for Disease Control and Prevention for the studies known collectively as the National Report on Human Exposure to Environmental Chemicals.

(c) The program shall be implemented in collaboration with the California Environmental Health Tracking Program and the environmental indicators system maintained by the office pursuant to Section 71081 of the Public Resources Code.

(d) The department, office, and DTSC shall collaborate on the development of fact sheets and other informational and outreach materials for the biomonitoring program.

(e) The department, in collaboration with the office and DTSC, shall conduct statistical and epidemiological analyses of the biomonitoring results.

(f) Personal information as defined in Section 1798.3 of the Civil Code, shall not be shared without the written and informed consent of the individual to whom it pertains.

(g) No governmental agency or private person or entity shall discriminate against a person or community based upon the biomonitoring results.

(Added by Stats. 2006, Ch. 599, Sec. 2. Effective January 1, 2007.)






ARTICLE 2 - The Scientific Guidance Panel

105448

(a) In implementing the program, the department and the agency shall establish a Scientific Guidance Panel. The panel shall be composed of nine members, whose expertise shall encompass the disciplines of public health, epidemiology, biostatistics, environmental medicine, risk analysis, exposure assessment, developmental biology, laboratory sciences, bioethics, maternal and child health with a specialty in breastfeeding, and toxicology.

(b) The Governor shall appoint five members to the panel, the Senate Committee on Rules shall appoint two members, and the Speaker of the Assembly shall appoint two members. The appointments shall be made after soliciting recommendations of the Office of the President of the University of California.

(c) All members shall be appointed to the panel by September 1, 2007. Members shall be appointed for three-year terms, except that, with respect to the initial appointees each appointing power shall appoint one member for a one-year term and one member for a two-year term. Members may be reappointed for additional terms without limitation.

(d) The panel shall meet as often as it deems necessary, with consideration of available resources, but at a minimum, three times per year. The office shall be responsible for staffing and administration of the panel.

(e) The panel meetings shall be open to the public and be subject to the Bagley-Keene Open Meetings Act (Article 9 (commencing with Section 11120) of Part 1 of Division 3 of Title 2 of the Government Code).

(f)  Members of the panel shall be reimbursed for travel and other necessary expenses incurred in the performance of their duties under this chapter, but shall not receive a salary or compensation.

(Added by Stats. 2006, Ch. 599, Sec. 2. Effective January 1, 2007.)



105449

(a) The panel shall provide scientific peer review and make recommendations regarding the design and implementation of the program, including specific recommendations for chemicals that are priorities for biomonitoring in California, as specified in subdivisions (b) and (c), with the program retaining final decisionmaking authority.

(b) The panel shall recommend priority chemicals for inclusion in the program using the following criteria:

(1) The degree of potential exposure to the public or specific subgroups, including, but not limited to, occupational.

(2) The likelihood of a chemical being a carcinogen or toxicant based on peer-reviewed health data, the chemical structure, or the toxicology of chemically related compounds.

(3) The limits of laboratory detection for the chemical, including the ability to detect the chemical at low enough levels that could be expected in the general population.

(4) Other criteria that the panel may agree to.

(c) The panel may recommend additional designated chemicals not included in the CDC report, for inclusion in the program using the following criteria:

(1) Exposure or potential exposure to the public or specific subgroups.

(2) The known or suspected health effects resulting from some level of exposure based on peer-reviewed scientific studies.

(3) The need to assess the efficacy of public health actions to reduce exposure to a chemical.

(4) The availability of a biomonitoring analytical method with adequate accuracy, precision, sensitivity, specificity, and speed.

(5) The availability of adequate biospecimen samples.

(6) The incremental analytical cost to perform the biomonitoring analysis for the chemical.

(Added by Stats. 2006, Ch. 599, Sec. 2. Effective January 1, 2007.)



105451

(a) As appropriate, the program shall utilize the principles of the agency’s Environmental Justice Strategy and Environmental Justice Action Plan developed pursuant to Sections 71110 to 71113, inclusive, of the Public Resources Code, so that the activities of the panel and the implementation of the program provide opportunities for public participation and community capacity building with meaningful stakeholder input. This strategy and plan shall accord the highest respect and value to every individual and community by developing and conducting public health and environmental protection programs, policies, and activities in a manner that promotes equity and affords fair treatment, accessibility, and protection for all Californians, regardless of race, age, culture, income, or geographic location.

(b) (1) To carry out this section, the program shall develop a strategy and plan that are to be followed in the implementation of the program. This strategy and plan shall be used to establish the framework for integrating public participation in this program. The department may utilize models used by boards, departments, and offices at the agency for community outreach pursuant to this section.

(2) Public participation shall include, but need not be limited to, conducting stakeholder meetings and workshops to solicit relevant information, data, suggestions, and feedback for the development and implementation of the program.

(Added by Stats. 2006, Ch. 599, Sec. 2. Effective January 1, 2007.)






ARTICLE 3 - Fiscal Provisions

105453

Implementation of this chapter shall be contingent on a specific appropriation being provided for this purpose in the annual Budget Act or other measure.

(Added by Stats. 2006, Ch. 599, Sec. 2. Effective January 1, 2007.)






ARTICLE 4 - Reporting

105459

(a) By January 1, 2010, and every two years thereafter, the department, in collaboration with the agency, the office, and DTSC, shall submit a report to the Legislature containing the findings of the program, and shall include in the report additional activities and recommendations for improving the program based upon activities and findings to date. Copies of the report shall be made available via appropriate media to the public within 30 calendar days following its submission to the Legislature.

(b) The department shall provide the public access to information which they are required to release pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c) The department and the office shall disseminate biomonitoring findings to the general public via appropriate media, including governmental and other Web sites in a manner that is understandable to the average person.

(d) Any health and environmental exposure data made available to the general public shall be provided in a summary format to protect the confidentiality of program participants. The data shall be made available, after appropriate quality assurance and quality control, by July 1, 2010, and at least every two years thereafter.

(Added by Stats. 2006, Ch. 599, Sec. 2. Effective January 1, 2007.)












PART 6 - DISASTER PREPAREDNESS (Reserved)

105459

(a) By January 1, 2010, and every two years thereafter, the department, in collaboration with the agency, the office, and DTSC, shall submit a report to the Legislature containing the findings of the program, and shall include in the report additional activities and recommendations for improving the program based upon activities and findings to date. Copies of the report shall be made available via appropriate media to the public within 30 calendar days following its submission to the Legislature.

(b) The department shall provide the public access to information which they are required to release pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c) The department and the office shall disseminate biomonitoring findings to the general public via appropriate media, including governmental and other Web sites in a manner that is understandable to the average person.

(d) Any health and environmental exposure data made available to the general public shall be provided in a summary format to protect the confidentiality of program participants. The data shall be made available, after appropriate quality assurance and quality control, by July 1, 2010, and at least every two years thereafter.

(Added by Stats. 2006, Ch. 599, Sec. 2. Effective January 1, 2007.)






PART 7 - URBAN COMMUNITY HEALTH INSTITUTE

106000

The Urban Community Health Institute: Centers to Eliminate Health Disparities is hereby established at the Charles R. Drew University of Medicine and Science to address the problem of disparate health care in the Los Angeles County Service Planning Area (SPA 6) and other multicultural communities that have the worst health care status indicators, medical outcomes, and death rates in Los Angeles County. The institute shall be organized into three clinical centers and a shared resource core.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106005

(a)  The duties of the institute shall include both of the following:

(1)  Designing and conducting a series of complementary projects to eliminate racial, ethnic, cultural, and linguistic health disparities through culturally sensitive preventive health education, health risk appraisal, risk factor screening, and programs to facilitate appropriate medical followup and treatment.

(2)  Providing integrated leadership in developing, implementing, evaluating, and sustaining services and programmatic partnerships between the scientific disciplines of the Charles R. Drew University of Medicine and Science, community-based organizations, and agencies in the public sector.

(b)  The objectives of the institute shall include all of the following:

(1)  Strengthening partnerships among community-based organizations in multicultural areas in the vicinity of Los Angeles.

(2)  Building the capacity for community service of the Charles R. Drew University of Medicine and Science and local community-based organizations while addressing specific community health care issues using a broadly based interdisciplinary integrative community service model of health care.

(3)  Developing a well-defined central focus and an efficient and cost effective organizational structure in which each project of the institute is related to the shared resource core.

(c)  The institute shall employ the following strategies to achieve its objectives:

(1)  Assemble a multidisciplinary cadre of health professionals, public health experts, and community health workers to operate the clinical centers and shared resource core and implement community service programs, and provide the infrastructure to support the development, implementation, and evaluation of community-based programs to eliminate health disparities.

(2)  Establish the administrative, educational, methodological, computational, and communication infrastructure, including personnel, facilities, and technology, to support the activities of the institute.

(3)  Bring the diverse scientific and governmental resources of the community, local organizations, public sector, and the Charles R. Drew University of Medicine and Science together in an integrated effort to eliminate health disparities.

(4)  Gather local and regional surveillance data and conduct primary and secondary data collection to assess the extent, severity, clinical characteristics, causes, and solutions to the problem of disparities in health outcomes, disease progression, morbidity, and mortality of stroke and hypertension, obesity and nutrition, and HIV/AIDS.

(5)  Implement community-focused interventions and demonstration projects to eliminate disparities in the evaluation and treatment of stroke and hypertension, obesity and nutrition, and HIV/AIDS, based on information from the work of the institute and local and regional resources.

(6)  Apply population-based sciences, including epidemiology, outcome assessment, and informatics, to projects that address risk factors as well as behavioral, environmental, clinical, and biological contributors to disparities in stroke and hypertension, obesity, diabetes, and HIV/AIDS.

(7)  Serve as a community resource for technical assistance and training in the communication and dissemination of information, and for the synthesis, interpretation, and dissemination of health indicator data and public health information relevant to diverse communities.

(8)  Facilitate the development of lasting academic and community partnerships that promote healthy lifestyles, prevent disease, reduce risk factors for disease, and increase ongoing access to culturally appropriate health care for stroke and hypertension, obesity, diabetes, and HIV/AIDS.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106010

(a) The clinical centers described in Section 106000 shall include the Stroke and Hypertension Center, the Obesity and Nutrition Center, and the HIV/AIDS Center.

(b) The centers shall target and address illnesses that are related biologically and clinically and are characterized by outcomes that are disparate between minority populations and that of the overall community.

(c) The centers shall initially focus on health promotion, disease prevention, health risk assessment, and health screening services in connection with target medical conditions in minority populations that are experiencing disparate outcomes in relation to the overall community in regard to target conditions. However, over time, each center shall develop a portfolio of projects that also address these target conditions in all racial, ethnic, and cultural groups.

(Amended by Stats. 2004, Ch. 183, Sec. 227. Effective January 1, 2005.)



106015

(a)  The Stroke and Hypertension Center shall initially work in partnership with the American Heart Association in developing culturally appropriate, communitywide stroke awareness and training programs.

(b)  The center shall also work towards providing additional services, including a stroke screening program directed by the Charles R. Drew University of Medicine and Science, using carotid ultrasound testing.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106020

The Obesity and Nutrition Center shall work in partnership with local elementary and middle schools to conduct culturally appropriate antiobesity, diet, nutrition, and exercise education programs, coupled with structured exercise and weight reduction activities.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106025

The HIV/AIDS Center shall conduct prevention, education, and counseling programs in high-risk populations identified through partnerships between the center and community-sponsored outreach programs in local neighborhoods and in local social gathering places of individuals with a high risk for HIV infection.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106030

(a)  The shared resource core shall provide administrative, technical, educational, and health information dissemination services to multiple projects conducted, in collaboration, by the Charles R. Drew University of Medicine and Science and community-based organizations.

(b)  The duties of the shared resource core shall include all of the following:

(1)  Helping to provide program administration services, project management, fiscal support, resource allocation, and program evaluation.

(2)  Assisting in the collection, management, and analysis of primary and secondary data, and providing methodological and computational support and training.

(3)  Helping implement community-focused health promotion, disease prevention, and health screening interventions and demonstration projects.

(4)  Aiding in the synthesis, interpretation, and dissemination of information on disparities in health indicators, medical outcomes, death rates, and other aspects of health inequalities.

(c)  The objectives of the shared resource core shall include both of the following:

(1)  To achieve economies of scale in effort, expertise, and equipment, and thereby build the capacity of the community and the Charles R. Drew University of Medicine and Science to develop, implement, and evaluate community programs to reduce health disparities.

(2)  To pool services, expertise, equipment, and facilities to support several interrelated projects and collaborating organizations, thereby impacting health disparities with greater resources than those that would be provided separately to each project and without formal interaction among the Charles R. Drew University of Medicine and Science, community-based organizations, and public sector agencies.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106035

(a)  The President of the Charles R. Drew University of Medicine and Science shall appoint an external advisory committee, composed of nine individuals who are nationally or regionally recognized for their expertise in eliminating health disparities, to oversee and evaluate all institute activities.

(b)  The president shall appoint an internal steering committee, composed of leadership from the institute and members of community-based organizations, public sector agencies, and projects, to supervise the day-to-day activities of the institute.

(c)  The institute shall sponsor and conduct an annual Urban Community Health Forum as a communitywide symposium. The forum shall provide a report on the progress of the institute, offer technical assistance workshops, and provide an overview of local, regional, and national efforts concerning health disparities.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106036

This part shall be implemented only to the extent that private or federal funding is received for this purpose.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)









DIVISION 104 - ENVIRONMENTAL HEALTH

PART 1 - ENVIRONMENTAL HEALTH PERSONNEL

CHAPTER 1 - Legislative Intent (Reserved)

106000

The Urban Community Health Institute: Centers to Eliminate Health Disparities is hereby established at the Charles R. Drew University of Medicine and Science to address the problem of disparate health care in the Los Angeles County Service Planning Area (SPA 6) and other multicultural communities that have the worst health care status indicators, medical outcomes, and death rates in Los Angeles County. The institute shall be organized into three clinical centers and a shared resource core.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106005

(a)  The duties of the institute shall include both of the following:

(1)  Designing and conducting a series of complementary projects to eliminate racial, ethnic, cultural, and linguistic health disparities through culturally sensitive preventive health education, health risk appraisal, risk factor screening, and programs to facilitate appropriate medical followup and treatment.

(2)  Providing integrated leadership in developing, implementing, evaluating, and sustaining services and programmatic partnerships between the scientific disciplines of the Charles R. Drew University of Medicine and Science, community-based organizations, and agencies in the public sector.

(b)  The objectives of the institute shall include all of the following:

(1)  Strengthening partnerships among community-based organizations in multicultural areas in the vicinity of Los Angeles.

(2)  Building the capacity for community service of the Charles R. Drew University of Medicine and Science and local community-based organizations while addressing specific community health care issues using a broadly based interdisciplinary integrative community service model of health care.

(3)  Developing a well-defined central focus and an efficient and cost effective organizational structure in which each project of the institute is related to the shared resource core.

(c)  The institute shall employ the following strategies to achieve its objectives:

(1)  Assemble a multidisciplinary cadre of health professionals, public health experts, and community health workers to operate the clinical centers and shared resource core and implement community service programs, and provide the infrastructure to support the development, implementation, and evaluation of community-based programs to eliminate health disparities.

(2)  Establish the administrative, educational, methodological, computational, and communication infrastructure, including personnel, facilities, and technology, to support the activities of the institute.

(3)  Bring the diverse scientific and governmental resources of the community, local organizations, public sector, and the Charles R. Drew University of Medicine and Science together in an integrated effort to eliminate health disparities.

(4)  Gather local and regional surveillance data and conduct primary and secondary data collection to assess the extent, severity, clinical characteristics, causes, and solutions to the problem of disparities in health outcomes, disease progression, morbidity, and mortality of stroke and hypertension, obesity and nutrition, and HIV/AIDS.

(5)  Implement community-focused interventions and demonstration projects to eliminate disparities in the evaluation and treatment of stroke and hypertension, obesity and nutrition, and HIV/AIDS, based on information from the work of the institute and local and regional resources.

(6)  Apply population-based sciences, including epidemiology, outcome assessment, and informatics, to projects that address risk factors as well as behavioral, environmental, clinical, and biological contributors to disparities in stroke and hypertension, obesity, diabetes, and HIV/AIDS.

(7)  Serve as a community resource for technical assistance and training in the communication and dissemination of information, and for the synthesis, interpretation, and dissemination of health indicator data and public health information relevant to diverse communities.

(8)  Facilitate the development of lasting academic and community partnerships that promote healthy lifestyles, prevent disease, reduce risk factors for disease, and increase ongoing access to culturally appropriate health care for stroke and hypertension, obesity, diabetes, and HIV/AIDS.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106010

(a) The clinical centers described in Section 106000 shall include the Stroke and Hypertension Center, the Obesity and Nutrition Center, and the HIV/AIDS Center.

(b) The centers shall target and address illnesses that are related biologically and clinically and are characterized by outcomes that are disparate between minority populations and that of the overall community.

(c) The centers shall initially focus on health promotion, disease prevention, health risk assessment, and health screening services in connection with target medical conditions in minority populations that are experiencing disparate outcomes in relation to the overall community in regard to target conditions. However, over time, each center shall develop a portfolio of projects that also address these target conditions in all racial, ethnic, and cultural groups.

(Amended by Stats. 2004, Ch. 183, Sec. 227. Effective January 1, 2005.)



106015

(a)  The Stroke and Hypertension Center shall initially work in partnership with the American Heart Association in developing culturally appropriate, communitywide stroke awareness and training programs.

(b)  The center shall also work towards providing additional services, including a stroke screening program directed by the Charles R. Drew University of Medicine and Science, using carotid ultrasound testing.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106020

The Obesity and Nutrition Center shall work in partnership with local elementary and middle schools to conduct culturally appropriate antiobesity, diet, nutrition, and exercise education programs, coupled with structured exercise and weight reduction activities.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106025

The HIV/AIDS Center shall conduct prevention, education, and counseling programs in high-risk populations identified through partnerships between the center and community-sponsored outreach programs in local neighborhoods and in local social gathering places of individuals with a high risk for HIV infection.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106030

(a)  The shared resource core shall provide administrative, technical, educational, and health information dissemination services to multiple projects conducted, in collaboration, by the Charles R. Drew University of Medicine and Science and community-based organizations.

(b)  The duties of the shared resource core shall include all of the following:

(1)  Helping to provide program administration services, project management, fiscal support, resource allocation, and program evaluation.

(2)  Assisting in the collection, management, and analysis of primary and secondary data, and providing methodological and computational support and training.

(3)  Helping implement community-focused health promotion, disease prevention, and health screening interventions and demonstration projects.

(4)  Aiding in the synthesis, interpretation, and dissemination of information on disparities in health indicators, medical outcomes, death rates, and other aspects of health inequalities.

(c)  The objectives of the shared resource core shall include both of the following:

(1)  To achieve economies of scale in effort, expertise, and equipment, and thereby build the capacity of the community and the Charles R. Drew University of Medicine and Science to develop, implement, and evaluate community programs to reduce health disparities.

(2)  To pool services, expertise, equipment, and facilities to support several interrelated projects and collaborating organizations, thereby impacting health disparities with greater resources than those that would be provided separately to each project and without formal interaction among the Charles R. Drew University of Medicine and Science, community-based organizations, and public sector agencies.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106035

(a)  The President of the Charles R. Drew University of Medicine and Science shall appoint an external advisory committee, composed of nine individuals who are nationally or regionally recognized for their expertise in eliminating health disparities, to oversee and evaluate all institute activities.

(b)  The president shall appoint an internal steering committee, composed of leadership from the institute and members of community-based organizations, public sector agencies, and projects, to supervise the day-to-day activities of the institute.

(c)  The institute shall sponsor and conduct an annual Urban Community Health Forum as a communitywide symposium. The forum shall provide a report on the progress of the institute, offer technical assistance workshops, and provide an overview of local, regional, and national efforts concerning health disparities.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106036

This part shall be implemented only to the extent that private or federal funding is received for this purpose.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)






CHAPTER 2 - Personnel (Reserved)

106000

The Urban Community Health Institute: Centers to Eliminate Health Disparities is hereby established at the Charles R. Drew University of Medicine and Science to address the problem of disparate health care in the Los Angeles County Service Planning Area (SPA 6) and other multicultural communities that have the worst health care status indicators, medical outcomes, and death rates in Los Angeles County. The institute shall be organized into three clinical centers and a shared resource core.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106005

(a)  The duties of the institute shall include both of the following:

(1)  Designing and conducting a series of complementary projects to eliminate racial, ethnic, cultural, and linguistic health disparities through culturally sensitive preventive health education, health risk appraisal, risk factor screening, and programs to facilitate appropriate medical followup and treatment.

(2)  Providing integrated leadership in developing, implementing, evaluating, and sustaining services and programmatic partnerships between the scientific disciplines of the Charles R. Drew University of Medicine and Science, community-based organizations, and agencies in the public sector.

(b)  The objectives of the institute shall include all of the following:

(1)  Strengthening partnerships among community-based organizations in multicultural areas in the vicinity of Los Angeles.

(2)  Building the capacity for community service of the Charles R. Drew University of Medicine and Science and local community-based organizations while addressing specific community health care issues using a broadly based interdisciplinary integrative community service model of health care.

(3)  Developing a well-defined central focus and an efficient and cost effective organizational structure in which each project of the institute is related to the shared resource core.

(c)  The institute shall employ the following strategies to achieve its objectives:

(1)  Assemble a multidisciplinary cadre of health professionals, public health experts, and community health workers to operate the clinical centers and shared resource core and implement community service programs, and provide the infrastructure to support the development, implementation, and evaluation of community-based programs to eliminate health disparities.

(2)  Establish the administrative, educational, methodological, computational, and communication infrastructure, including personnel, facilities, and technology, to support the activities of the institute.

(3)  Bring the diverse scientific and governmental resources of the community, local organizations, public sector, and the Charles R. Drew University of Medicine and Science together in an integrated effort to eliminate health disparities.

(4)  Gather local and regional surveillance data and conduct primary and secondary data collection to assess the extent, severity, clinical characteristics, causes, and solutions to the problem of disparities in health outcomes, disease progression, morbidity, and mortality of stroke and hypertension, obesity and nutrition, and HIV/AIDS.

(5)  Implement community-focused interventions and demonstration projects to eliminate disparities in the evaluation and treatment of stroke and hypertension, obesity and nutrition, and HIV/AIDS, based on information from the work of the institute and local and regional resources.

(6)  Apply population-based sciences, including epidemiology, outcome assessment, and informatics, to projects that address risk factors as well as behavioral, environmental, clinical, and biological contributors to disparities in stroke and hypertension, obesity, diabetes, and HIV/AIDS.

(7)  Serve as a community resource for technical assistance and training in the communication and dissemination of information, and for the synthesis, interpretation, and dissemination of health indicator data and public health information relevant to diverse communities.

(8)  Facilitate the development of lasting academic and community partnerships that promote healthy lifestyles, prevent disease, reduce risk factors for disease, and increase ongoing access to culturally appropriate health care for stroke and hypertension, obesity, diabetes, and HIV/AIDS.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106010

(a) The clinical centers described in Section 106000 shall include the Stroke and Hypertension Center, the Obesity and Nutrition Center, and the HIV/AIDS Center.

(b) The centers shall target and address illnesses that are related biologically and clinically and are characterized by outcomes that are disparate between minority populations and that of the overall community.

(c) The centers shall initially focus on health promotion, disease prevention, health risk assessment, and health screening services in connection with target medical conditions in minority populations that are experiencing disparate outcomes in relation to the overall community in regard to target conditions. However, over time, each center shall develop a portfolio of projects that also address these target conditions in all racial, ethnic, and cultural groups.

(Amended by Stats. 2004, Ch. 183, Sec. 227. Effective January 1, 2005.)



106015

(a)  The Stroke and Hypertension Center shall initially work in partnership with the American Heart Association in developing culturally appropriate, communitywide stroke awareness and training programs.

(b)  The center shall also work towards providing additional services, including a stroke screening program directed by the Charles R. Drew University of Medicine and Science, using carotid ultrasound testing.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106020

The Obesity and Nutrition Center shall work in partnership with local elementary and middle schools to conduct culturally appropriate antiobesity, diet, nutrition, and exercise education programs, coupled with structured exercise and weight reduction activities.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106025

The HIV/AIDS Center shall conduct prevention, education, and counseling programs in high-risk populations identified through partnerships between the center and community-sponsored outreach programs in local neighborhoods and in local social gathering places of individuals with a high risk for HIV infection.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106030

(a)  The shared resource core shall provide administrative, technical, educational, and health information dissemination services to multiple projects conducted, in collaboration, by the Charles R. Drew University of Medicine and Science and community-based organizations.

(b)  The duties of the shared resource core shall include all of the following:

(1)  Helping to provide program administration services, project management, fiscal support, resource allocation, and program evaluation.

(2)  Assisting in the collection, management, and analysis of primary and secondary data, and providing methodological and computational support and training.

(3)  Helping implement community-focused health promotion, disease prevention, and health screening interventions and demonstration projects.

(4)  Aiding in the synthesis, interpretation, and dissemination of information on disparities in health indicators, medical outcomes, death rates, and other aspects of health inequalities.

(c)  The objectives of the shared resource core shall include both of the following:

(1)  To achieve economies of scale in effort, expertise, and equipment, and thereby build the capacity of the community and the Charles R. Drew University of Medicine and Science to develop, implement, and evaluate community programs to reduce health disparities.

(2)  To pool services, expertise, equipment, and facilities to support several interrelated projects and collaborating organizations, thereby impacting health disparities with greater resources than those that would be provided separately to each project and without formal interaction among the Charles R. Drew University of Medicine and Science, community-based organizations, and public sector agencies.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106035

(a)  The President of the Charles R. Drew University of Medicine and Science shall appoint an external advisory committee, composed of nine individuals who are nationally or regionally recognized for their expertise in eliminating health disparities, to oversee and evaluate all institute activities.

(b)  The president shall appoint an internal steering committee, composed of leadership from the institute and members of community-based organizations, public sector agencies, and projects, to supervise the day-to-day activities of the institute.

(c)  The institute shall sponsor and conduct an annual Urban Community Health Forum as a communitywide symposium. The forum shall provide a report on the progress of the institute, offer technical assistance workshops, and provide an overview of local, regional, and national efforts concerning health disparities.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)



106036

This part shall be implemented only to the extent that private or federal funding is received for this purpose.

(Added by Stats. 2003, Ch. 200, Sec. 1. Effective January 1, 2004.)






CHAPTER 3 - Administrative

106500

(a)  The chief and those inspectors of the Food and Drug Section as he or she may designate, are peace officers for the purpose only of carrying out the duties of their employment. The authority of the peace officer shall extend to any place in the state as to any public offense committed, or which there is reasonable cause to believe has been committed, within this state that is a violation of any provision of Division 8.5 (commencing with Section 22950) of the Business and Professions Code, Part 5 (commencing with Section 109875), or the Miscellaneous Food, Food Facility, and Hazardous Substances Act (Section 27), or Chapter 4 (commencing with Section 41301) of Division 16 of the Food and Agricultural Code. This authority shall further extend to violations of any penal provision of this code, the Business and Professions Code, or the Penal Code, that are discovered in the course of and arise in connection with the employment of these officers.

(b)  Any inspector of the Food and Drug Section shall have the authority, as a public officer, to arrest, without a warrant, any person who, in his or her presence, has violated, or as to whom there is probable cause to believe has violated, any provision of Part 5 (commencing with Section 109875) or the Miscellaneous Food, Food Facility, and Hazardous Substances Act (Section 27), or Chapter 4 (commencing with Section 41301) of Division 16 of the Food and Agricultural Code.

In any case in which an arrest authorized by this subdivision is made for an offense declared to be a misdemeanor, and the person arrested does not demand to be taken before a magistrate, the arresting inspector may, instead of taking the person before a magistrate, follow the procedure prescribed by Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code. That chapter shall thereafter apply with reference to any proceeding based upon the issuance of a citation pursuant to this authority.

(c)  There shall be no civil liability on the part of and no cause of action shall arise against any person, acting pursuant to subdivision (b) and within the scope of his or her authority, for false arrest or false imprisonment arising out of any arrest that is lawful or that the arresting inspector, at the time of the arrest, had reasonable cause to believe was lawful. No inspector shall be deemed an aggressor or lose his or her right to self-defense by the use of reasonable force to effect the arrest or to prevent escape or to overcome resistance.

(d)  The chief and inspectors of the Food and Drug Section may serve all processes and notices throughout the state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 4 - Professional Certification

ARTICLE 1 - Registered Environmental Health Specialists

106600

It is the intent of the Legislature in adopting this article to safeguard the health, safety, and general welfare of the public by the registration of those environmental health professionals practicing as environmental health specialists who have completed an approved environmental health or science curriculum and who are qualified to work, or are working, within the scope of the field of environmental health as defined by this article.

In adopting this article, it is recognized that the field of environmental health is a dynamic field that is continually evolving into new and complex areas of concern. This article recognizes the existence of overlapping functions with other professions carrying out specific activities that may include some aspects of the field of environmental health. The title of a person registered under this article shall be environmental health specialist. Use of the term “sanitarian” or “registered sanitarian” in statutes and regulations shall mean “registered environmental health specialists.” A valid registered sanitarian registration shall on January 1, 1989, be a valid registration as an environmental health specialist. The department shall provide a new certificate of registration to that effect.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106605

This article does not require registration of individuals, such as industrial hygienists, health physicists, safety engineers, civil engineers, land surveyors, other registered professional engineers, or others with overlapping functions. This article does not require registration of individuals performing duties described in subdivision (e) of Section 106615, unless those individuals represent themselves as registered environmental health specialists. It is not the intent of this article to require local health departments to employ only registered environmental health specialists, environmental health specialist trainees, or those qualified for registration in jobs involving those overlapping functions. It is the sole purpose of this article to safeguard the health, safety, and general welfare of the public from adverse environmental factors, to register those environmental health professionals practicing as environmental health specialists who have completed an approved environmental health or science curriculum, and are qualified to work, or are working, in the public or private sector in the field of environmental health within the scope of practice as defined in this article, and to protect the public from individuals performing as environmental health specialists without proper qualifications.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106610

The department may, upon recommendation of the Environmental Health Specialist Registration Committee appointed pursuant to Section 106675, adopt any regulations necessary to accomplish the purposes of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106615

The words and phrases defined in this section shall have the following meaning, unless the context clearly indicates otherwise:

(a) “Department” means the State Department of Public Health Services.

(b) “Committee” means the Environmental Health Specialist Registration Committee.

(c) “Registered environmental health specialist” means an environmental health professional educated and trained within the field of environmental health who is registered in accordance with the provisions of this article.

(d) “Environmental health specialist trainee” means a person who possesses (1) a minimum of a bachelor’s degree, including 30 semester units of basic sciences, from a department approved educational institution or an educational institution of collegiate grade listed in the directory of accredited institutions of postsecondary education compiled by the American Council on Education, but who has not completed the specific coursework and experience requirements in the field of environmental health as required by Section 106660 for registration, and (2) who is engaged in an approved environmental health training plan.

(e) “Scope of practice in environmental health” means the practice of environmental health by registered environmental health specialists in the public and private sector within the meaning of this article and includes, but is not limited to, organization, management, education, enforcement, consultation, and emergency response for the purpose of prevention of environmental health hazards and the promotion and protection of the public health and the environment in the following areas: food protection; housing; institutional environmental health; land use; community noise control; recreational swimming areas and waters; electromagnetic radiation control; solid, liquid, and hazardous materials management; underground storage tank control; onsite septic systems; vector control; drinking water quality; water sanitation; emergency preparedness; and milk and dairy sanitation pursuant to Section 33113 of the Food and Agricultural Code. Activities of registered environmental health specialists shall be regulated by the department upon the recommendation of the committee.

(f) “Certificate of registration” means a signed document issued by the department as evidence of registration and qualification to practice as a registered environmental health specialist under this article. The certificate shall bear the designation “registered environmental health specialist” and shall show the name of the person, date of issue, registration number, and seal.

(g) “Experience requirement” means on-the-job training and experience, as stated in this article, that all environmental health specialist trainees shall complete prior to obtaining eligibility for the environmental health specialist examination.

(h) “Approved environmental health training plan” means a training program in an organization that plans to utilize environmental health specialist trainees and has on file with the department a copy of its training plan that conforms with the requirements of Section 106665, and that has been approved by the committee.

(i) “Director” means the director.

(Amended by Stats. 2012, Ch. 39, Sec. 86. Effective June 27, 2012.)



106620

Except for the design of onsite septic systems, nothing in this article shall authorize registered environmental health specialists to design any of the fixed works defined in Section 6731 of the Business and Professions Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106625

The governing body of a local health department may employ on a full-time basis one or more registered environmental health specialists, each of whom shall be a registered environmental health specialist as provided for in this article for the purpose of the enforcement of statutes related to public health, and the regulations of the department, and any local ordinances of a local health department that relate to activities under subdivision (e) of Section 106615. However, any person who is known as an environmental health specialist trainee may be employed to work under the supervision of a registered environmental health specialist, until he or she is qualified by examination as provided under Section 106670, for a period which shall not exceed three years. Prior to employment, the trainee shall have a current evaluation letter from the department stating that the education qualifications specified in Section 106660 have been met.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106630

Any person may make an application to the department to be registered as an environmental health specialist. The department shall accept complete applications if accompanied by the required fees.

(a)  Application submission, completion and notification.

(1)  Receipt of an application for a certificate of registration as an environmental health specialist shall be deemed to be the date the application is date stamped by the department.

(2)  An application for a certificate of registration as an environmental health specialist is considered complete when a completed application form supplied by the department, proof of successful passage of the registered environmental health specialist examination, as specified in Section 106670, and the initial biennial registration fee are received by the department.

(3)  Written notification by the department to applicants shall be deemed to occur on the date the notifications are postmarked.

(b)  Application review period.

The department shall notify the applicant in writing within 15 working days of receipt of an application for a certificate of registration as an environmental health specialist that the application is completed and accepted for filing, or that the application is deficient and what specific information, documentation, or fee, is required to complete the application.

(c)  Application decision period.

The department, within three calendar days of filing of a completed application, shall reach a decision regarding the application for a certificate of registration as an environmental health specialist.

(d)  The department shall issue certificates of registration to qualified applicants.

(e)  Duplicate certificate/card of registration shall be issued to individuals who hold valid registration as an environmental health specialist upon payment of ten dollars ($10) for a duplicate certificate and five dollars ($5) for a duplicate registration card.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106635

The requirements for registration of environmental health specialists shall be a minimum of a bachelor’s degree from a department approved educational institution or an educational institution of collegiate grade listed in the directory of accredited institutions of postsecondary education compiled by the American Council on Education, with coursework prescribed as follows:

Basic Requirements

Experience

Training

I.

30 semester or 45
quarter basic science units
including each of the following:

18 months

600
hrs.

General Chemistry Lecture and Laboratory

General Physics Lecture and Laboratory or Organic

Chemistry Lecture and Laboratory

General Microbiology Lecture and Laboratory

General Biological Science Lecture and Laboratory

Calculus or College Algebra

II.

45 semester or 68
quarter basic science
units including the following:
Three of the required science
courses shall include a laboratory:

one year

450
hrs.

General Chemistry

Organic Chemistry

General Physics

General Microbiology

General Biological Science

Calculus or College Algebra

III.

30 semester or 45
quarter basic science

units including each of the following:

9 months

300

hrs.

General Chemistry Lecture and Laboratory

General Physics Lecture and Laboratory or Organic

Chemistry Lecture and Laboratory

General Microbiology Lecture and Laboratory

General Biological Science Lecture and Laboratory

Calculus or College Algebra

plus

Three semester or four quarter unit
courses in each of the following:

Epidemiology

Statistics

Public Administration or Environmental Health Adminis–

tration and;

10 semester or 15 quarter units in environmental health

science, including one or more of the following:

water quality, waste management, food and consumer
protection, housing and institution sanitation, vector control, recreational health, air quality, milk and dairy products, occupational health, electromagnetic radiation, noise
control, toxicology, soil science, or land use development.

IV.

45 semester or 68

quarter basic science

units including the following:

6 months

200

hrs.

Three of the following required
science courses shall include a
laboratory:

General Chemistry

Organic Chemistry

General Physics

General Microbiology

General Biological Science

Calculus or College Algebra

plus

Three semester or four quarter
unit courses in each of the following:

Epidemiology

Statistics

Public Administration or Environmental Health Adminis–

tration and;

10 semester or 15 quarter units in

Environmental Health Science, including one or more of

the following:

water quality, waste management, food and consumer
protection, housing and institution sanitation, vector control, recreational health, air quality, milk and dairy products, occupational health, electromagnetic radiation, noise control, toxicology, soil science, or land use development.

V.

Possess a minimum of

a bachelor’s degree

in environmental health from an
institution approved by the com­mittee, which includes:

One year of lecture and laboratory
coursework in each of the
following:

None

required

None

required

General Chemistry

General Physics

General Biological Science, and

One semester course in:

Calculus or College Algebra

Organic Chemistry

General Microbiology with Laboratory

Public Administration or Environmental Health Adminis–

tration

Epidemiology

Statistics

Field Orientation Course in Environmental Health

Fifteen semester units of environmental health science
courses selected from:
water quality, waste management, food and consumer
protection, housing and institution sanitation, vector con­trol, recreational health, air quality, milk and dairy prod­ucts, occupational health, electromagnetic radiation, noise
control, toxicology, soil science, or land use development.

All basic science coursework including mathematics shall be equal to that acceptable in an approved environmental health degree program.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106640

Educational institutions requesting approval of their environmental health degree program shall first submit their program to the committee for review. If the program meets the prescribed curricula in Section 106635 it shall be submitted to the department for approval.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106645

Those persons who meet the educational, experience, and training requirements of Section 106635 shall be eligible for admission to the examination for registration as an environmental health specialist.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106650

Any person who has applied for environmental health specialist registration, or who is enrolled in an approved environmental health science curriculum, or who is certified by his or her employer as serving as an environmental health specialist trainee in an approved environmental health program on or before December 31, 1988, shall be admitted to the written examination on the basis of the requirements existing on December 31, 1988.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106655

A person who possesses a minimum of a bachelor’s degree from a department-approved educational institution or an educational institution of collegiate grade listed in the directory of accredited institutions of postsecondary education compiled by the American Council on Education and has been employed as a certified dairy inspector in the State of California for at least 24 months immediately prior to applying for admission to the environmental health specialist registration examination, shall be eligible for admission to the examination for registration as an environmental health specialist.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106660

Any person meeting the educational qualifications pursuant to Section 106635, but who does not meet the experience requirement of that section, may make application to the department on a form prescribed by the department for acceptance as an environmental health specialist trainee. The department shall accept complete applications if accompanied by the required fees.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106665

An approved environmental health training plan shall include program elements in the training, duration of training, and types of training.

(a)  Program elements, duration of training, and experience are as follows:

(1)  All environmental health specialist trainees, shall complete a basic training period in an approved program. The training period shall include training in at least six elements, with three of the elements selected from the following basic elements:

(A)  Food protection.

(B)  Solid or liquid waste management, or both.

(C)  Water supply.

(D)  Housing and institutions.

(E)  Bathing places.

(F)  Vector control.

(G)  Hazardous materials management or underground tank program, or both.

The remaining three elements may include any other basic element or any of the following elements: air sanitation, safety and accident prevention, land development and use, disaster sanitation, electromagnetic radiation, milk and dairy products, noise control, occupational health, and rabies and animal disease control.

(2)  Training in each of three basic elements shall be not less than 20 percent of the total required training hours. Time spent in the remaining three elements shall be not less than 40 percent of the total required training hours. The employer shall designate the methods, elements, and types of training or experience for the remaining part of the time required for entrance to the registered environmental health specialist examination as specified in Section 106670. The specified training may be cumulative and scheduled at the discretion of the employing agency over this period.

(3)  The training may be accomplished by assignments chosen by the employing agency and under the supervision of a registered environmental health specialist.

(4)  For those environmental health specialist trainees requiring more than one year of experience, the additional experience will be in one or more elements of environmental health listed in this section and may be outside of a local environmental health program.

(5)  Training and experience gained working for governmental or a nonprofit entity, or both, may be counted toward the first-year training experience requirement if the training and experience is determined by the department to be equivalent to what would be gained in a local environmental health jurisdiction.

(b)  Types of training:

The training program shall be integrated into the environmental health specialist trainee’s job assignment and shall include items (1) and (2) and may include items (3), (4), and (5):

(1)  A minimum of 20 hours per month of field instruction with direct supervision by a registered environmental health specialist for the first six months of employment. (The total minimum requirement in this area shall be 150 hours.)

(2)  Independent time with adequate supervision and guidance.

(3)  Office training with pretesting and posttesting.

(4)  Lectures.

(5)  Adequate office time to review and study.

(c)  Requirements for certification of training:

(1)  Environmental health specialist trainees shall receive their training from the department or agency that has a training plan approved by the committee.

(2)  A daily log for the certification of the environmental health specialist trainee shall be maintained by the Director of Environmental Health.

(A)  A daily log covering elements and hours spent of all training shall be kept by the environmental health specialist trainees, and verified by the trainer or supervisor on a weekly basis.

(B)  Short narrative reports or copies of the monthly schedule of the environmental health specialist trainee’s training and progress shall be submitted by the training coordinator to the director every month throughout the traineeship.

(C)  The Director of Environmental Health shall review the trainee’s records on a monthly basis and shall certify on a quarterly basis that the records of training are accurate.

(D)  The Director of Environmental Health shall notify the department within 30 days of the date an environmental health specialist trainee is hired or terminated.

(E)  Copies of the environmental health specialist trainee’s log, as well as the narrative reports or copies of monthly schedules shall be retained in the personnel file of the environmental health specialist trainee for at least one year after the environmental health specialist trainee successfully completes the registered environmental health specialist examination.

(3)  When an environmental health specialist trainee completes the training program, the Director of Environmental Health shall forward certification to the department. This certification shall include the program areas, length of time, dates for the areas of training and a statement that the environmental health specialist trainee followed the approved training plan.

(d)  Those jurisdictions that cannot provide the required training elements within their jurisdictions shall initiate a program of training exchange with another jurisdiction having an approved training program.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106670

(a)  On and after January 1, 1989, only persons who meet the educational and experience requirements as established under Section 106635 shall be eligible for admission to examination for registration as an environmental health specialist.

(b)  The professional examination shall be prescribed by the department with the concurrence of the committee, and a passing score on the examination shall be required prior to registration.

(c)  An applicant who twice fails to pass the written examination shall not be eligible to be reexamined a third time until at least one year has elapsed from the date of the second examination. An applicant who fails the third examination shall not be eligible to take the examination a fourth time until two years have elapsed from the date of the third examination. Thereafter, the examination may not be taken more frequently than once in two years. Reapplication shall be made by submitting a new application with the required fee.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106675

(a)  An Environmental Health Specialist Registration Committee shall be appointed to advise and to make recommendations to the department with respect to, and to take other actions as described in this article for the establishment of rules and regulations necessary to ensure, the proper administration and enforcement of the registration of environmental health specialists whose duties in public health and environmental health require knowledge and skills in the physical, biological, and environmental health sciences and whose performance of professional duties is necessary for the promotion of life, health, and well being of the public.

The members of the former Sanitarian Registration Certification Committee shall serve as members of the new committee until the expiration of their terms.

(b)  The committee shall consist of the Chief of the Environmental Planning and Local Health Services Branch, department, or the designee of the chief, who shall serve as executive officer but who shall not vote, and the following 10 members who are residents of the state:

(1)  Two members appointed by the director from the California Conference of Directors of Environmental Health who shall be environmental health specialists with at least two years’ experience as directors of environmental health in this state.

(2)  Three members appointed by the director, each of whom shall be a qualified, practicing environmental health specialist registered in California for a period of five or more years. For purposes of this subdivision:

(A)  One member shall be employed in the public sector at the time of appointment.

(B)  One member shall be employed in the private sector at the time of appointment.

(C)  One member shall be from the California Environmental Health Association.

(3)  One member appointed by the director from the California Conference of Local Health Officers.

(4)  Two members appointed by the director from the environmental health faculty of those California universities and colleges with approved curricula leading to a degree in environmental health.

(5)  Two public members who have not been engaged at any time within five years immediately preceding their appointment in pursuits that lie within the field of environmental health or the profession regulated by the committee of which they are members. The Senate Rules Committee shall appoint one public member and the Speaker of the Assembly shall appoint one public member.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106680

The terms of the members of the committee first appointed shall be determined by lot and shall expire as follows: two members on January 1, 1985; two members on January 1, 1986; three members on January 1, 1987; and three members on January 1, 1988. Thereafter, appointments shall be for a four-year term. Committee members may serve no more than two successive terms. Each member shall serve on the committee until the appointment and qualification of his or her successor or until one year shall have elapsed since the expiration of the term for which he or she was appointed, whichever occurs first. Vacancies occurring prior to the expiration of the terms shall be filled by appointment for the unexpired term. The director, upon the recommendation of the committee by a two-thirds vote, may remove an appointee member for misconduct in office, incompetency, neglect of duty, or other sufficient cause after due notice and hearing.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106685

(a)  The members of the committee shall, annually, in the month of April, elect from their number a chairperson and a secretary.

(b)  The committee shall meet at least twice annually and at other times as it may determine to evaluate applications for registration as environmental health specialists, to review and update examinations, to prepare and recommend reports relative to the administration of this article, and to transact all other business as may be necessary to carry out the provisions of this article.

(c)  The committee may hold informal hearings for denial, suspension, refusal to renew, and revocation of registrations for environmental health specialists as provided in Section 106715.

(d)  The committee may hold informal hearings for the purpose of administrative items, make the necessary determinations in conjunction therewith, and issue recommendations to the department consistent with the findings. The department may designate the committee to appoint one or more of its members to serve as a hearing agent. The agent or representatives shall conduct hearings in the manner provided by law.

(e)  Six members of the committee shall constitute a quorum and special meetings of the committee shall be called by the executive officer upon written request by two members of the committee.

(f)  The members of the committee shall serve without compensation, but shall receive their actual and necessary expenses incurred in the performance of their duties on the committee. However, no funds shall be disbursed for those purposes without the prior approval of the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106690

(a)  The committee shall keep a record of its proceedings.

(b)  The department shall maintain a register of all applications for registration and retain examination papers and records pertaining thereto for a length of time to be determined by the department.

(c)  The department shall maintain a current registry of all registered environmental health specialists and all environmental health specialist trainees in the state.

(d)  Individuals registered under this article are responsible for assuring that the department has a current mailing address for them.

(Amended by Stats. 1996, Ch. 1023, Sec. 305.5. Effective September 29, 1996.)



106695

A registered environmental health specialist may maintain registration under a retired biennial registration provided the following requirements are met:

(a)  Has been a working registered environmental health specialist in California for at least 10 years in an area covered in subdivision (e) of Section 106615, unless receiving an on-the-job disability before the 10 years of service as a registered environmental health specialist has elapsed.

(b)  Is at least 50 years old or collecting retirement benefits, or both.

(c)  Not working in a job requiring registration as an environmental health specialist. A person who pays a retired biennial fee shall be registered only as an inactive retired registered environmental health specialist.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106700

(a) A nonreturnable fee shall be paid by a person for each application for registration, application for examination, and biennial renewal.

(b) Fees shall not exceed the actual administrative costs of the program. Fees, except retired and penalty fees, shall be subject to Section 100425. The actual dollar figure charged shall be rounded to the nearest whole dollar amount. The biennial renewal fee-retired shall be twenty-five dollars ($25).

(c) The nonreturnable biennial renewal fee shall be paid by each registered environmental health specialist on or before the first day of January of every second year, or on any other date that is determined by the department. Each registered environmental health specialist registered pursuant to this article shall first pay the biennial fee at the time of initial registration to cover the calendar year in which registration is acquired and the following calendar year. Registrations not maintained as required by this subdivision are suspended and remain invalid during the period of suspension. Suspended registrations become revoked three years after the date of suspension. Notwithstanding the provisions of the Government Code, the executive officer shall revoke suspended registrations after three years from the date of suspension for nonpayment of fees.

(d) An additional penalty fee equal to 50 percent of the biennial renewal fee for each year of delinquency or portion thereof shall be paid by each person who fails to pay the fee required by subdivision (c) within 30 days of the established due date. All accumulated penalty fees shall be paid prior to any revalidation of registration.

(e) The department shall receive and account for all money received pursuant to this article and shall deposit it with the Treasurer who shall keep the money in a separate fund to be known as the “Registered Environmental Health Specialist Fund,” which fund is hereby created.

(f) Notwithstanding Section 13340 of the Government Code, funds collected pursuant to the provisions of this article are continuously appropriated without regard to fiscal year to pay expenses of the department to administer the provisions of this article.

(g) The following fees are hereby established and shall be annually adjusted as required by subdivision (b):

(1) Application fee—ninety-five dollars ($95).

(2) Examination fee—one hundred and twenty-six dollars ($126).

(3) Biennial renewal fee—active—one hundred and seventy-five dollars ($175).

(Amended by Stats. 2006, Ch. 902, Sec. 18. Effective January 1, 2007.)



106705

The department upon recommendation of the committee, may, by regulation, establish the requirement and standards for continuing education for registered environmental health specialists. The standards shall be established in a manner to assure that a variety of forms of continuing education are available to registered environmental health specialists.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106710

A valid registration as an environmental health specialist under this article shall only be issued to a person who has:

(a)  Met the applicable education and experience requirements.

(b)  Successfully passed the examination for registration.

(c)  Submitted a complete application in accordance with Section 106630.

(d)  Paid the fees required in Section 106700.

(e)  Not committed acts specified in subdivision (a) of Section 106715.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106715

(a)  Notwithstanding any other provisions of this article, the department upon the recommendation of the committee may suspend, deny, refuse to renew, or revoke a registration certificate issued under this article after sufficient notice and an opportunity for a hearing and upon findings that the registered environmental health specialist has done any of the following:

(1)  Knowingly made a false statement of fact required to be revealed in the application for registration.

(2)  Been convicted of a crime, if the crime is related to the qualifications, functions, and duties of an environmental health specialist.

(3)  Knowingly made a false statement of fact required to be revealed in an application for, or renewal of, registration.

(4)  Committed an act of deceit, misrepresentation, violation of contract, fraud, negligence, professional incompetence, or unethical practice.

(b)  The procedure to deny, suspend, refuse to renew, or revoke an environmental health specialist registration certificate pursuant to this section shall be as follows:

(1)  All cases, complaints, or allegations charging a violation of this subdivision shall be made in writing and submitted to the department.

(2)  The department shall make a preliminary investigation by:

(A)  Obtaining copies of all pertinent written documents (laws, reports, contacts, and correspondence).

(B)  Interviewing, in person or by telephone, of all individuals involved with the issue.

(3)  The department shall compile the information into a confidential case document that includes the following:

(A)  A description of the complaint.

(B)  A chronology of events.

(C)  Results of the interviews.

(D)  Copies of the written documents.

(4)  The case document shall be submitted to each member of the committee requesting their recommendation whether or not the information warrants further investigation and an informal hearing.

(5)  The department shall review committee recommendations and the preliminary investigation findings and then decide whether to dismiss the complaint or proceed to an informal committee hearing. Dismissal of the charges shall be followed by a letter to both complainant and the registered environmental health specialist involved explaining the department’s action.

(6)  If the decision is made to proceed with an informal hearing, the department shall request the committee to appoint one or more hearing officers to hear the case.

(A)  All parties shall be notified of the time and place of the hearing.

(B)  An investigation of the issue may be made by an independent professional investigator if it is felt warranted by the department and the committee. The investigation results shall be submitted to the department, committee hearing officers, complainant, and respondent prior to the hearing.

(C)  The informal hearing shall permit the right to be heard (with an attorney, if desired) and the proceedings recorded. Such a hearing shall be considered an informal level of review and shall be governed by subdivision (g) of Section 100171.

(D)  Upon the finding that a violation of this section occurred, the following disciplinary ranges may be recommended to the department by the committee and may be adopted by the department if the respondent does not timely request further review as specified in subdivision (d):

(i)  Knowingly made a false statement of fact required to be revealed in the application for registration.

(I)  Maximum: Revocation.

(II)  Minimum: Fifteen-day suspension. Range depends on whether or not the registration was falsely approved.

(ii)  Been convicted of a crime, if the crime is related to the qualifications, functions, and duties of a registered environmental health specialist.

(I)  Maximum: Deny, refuse to renew, or revocation of registration.

(II)  Minimum: Ninety-day actual suspension.

(iii)  Knowingly made a false statement of fact required to be revealed in an application for, or renewal of, registration.

(I)  Maximum: Revocation.

(II)  Minimum: Seven-day actual suspension.

(iv)  Committed an act of deceit, misrepresentation, violation of contract, fraud, negligence, professional incompetence, or unethical practice.

(I)  Maximum: Revocation.

(II)  Minimum: Ninety-day suspension stayed for three years on the following conditions of probation.

—Forty-five-day actual suspension.

—The respondent shall obey all laws and regulations related to the practice of environmental health.

(c)  A copy of the recommendation made to the department by the committee shall be transmitted to the respondent within 10 calendar days of its receipt by the department.

(d)  The respondent may request further review of the recommendation resulting from the informal level of review by sending a letter so stating to the address specified in the letter transmitting the recommendation. To be timely, the request shall be postmarked no later than 15 calendar days after receipt by the respondent of the recommendation at issue. Upon receiving a timely request for review, the department shall set the matter for hearing pursuant to Section 100171.

(Amended by Stats. 1997, Ch. 220, Sec. 26. Effective August 4, 1997.)



106720

The department and the committee may use the following criteria to evaluate the potential for rehabilitation or actual rehabilitation of a person prior to denying, suspending, or revoking registration.

(a)  The nature and severity of the act, crime, or violation under consideration as grounds for denial, suspension, or revocation.

(b)  The time that has elapsed since commission of the act, crime, or violation.

(c)  The extent to which the applicant has complied with any terms of parole, probation, restitution, or other sanctions imposed upon the applicant.

(d)  Evidence of rehabilitation or lack of rehabilitation of the applicant.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106725

The department shall, upon application therefor and upon payment of the current application and biennial renewal fees, as determined by the department upon the recommendation of the committee by a two-thirds vote, not to exceed one hundred dollars ($100), issue a certificate of registration as an environmental health specialist to any person who holds a certificate of registration as a sanitarian or an environmental health specialist issued by the proper authority of any state or territory, or possession of the United States, if the requirements for the registration of sanitarians or environmental health specialists under which the certificate was issued are consistent with the provisions of this article and at the time the certificate was granted were at least as stringent as those specified in Section 106635.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106730

This article does not affect or replace any other requirements or qualifications imposed pursuant to state or federal law on persons involved in activities under subdivision (e) of Section 106615.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106735

Only a person who has qualified as a registered environmental health specialist and who holds a valid registration certificate issued in conformance with Section 106710 for use in this state shall have the right and privilege of using the title “registered environmental health specialist” and to use the abbreviation “R.E.H.S.” after the person’s name. Only a person who has qualified as a registered environmental health specialist trainee and has a letter of acceptance issued by the department shall have the right and privilege of using the title “registered environmental health specialist trainee.”

Except as permitted in Section 106600 any use of the words “registered sanitarian” or other use of the words “registered environmental health specialist” to denote a working title is prohibited.

A person who violates any provision of this section is guilty of a misdemeanor and may be fined a sum not to exceed one thousand dollars ($1,000) or imprisoned for not more than 180 days, or both.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Radon Certification

106750

This article establishes requirements for radon certification.

(Repealed and added by Stats. 2000, Ch. 327, Sec. 2. Effective January 1, 2001.)



106770

“Department” means the State Department of Health Services.

(Repealed and added by Stats. 2000, Ch. 327, Sec. 2. Effective January 1, 2001.)



106775

“Radon services” means any of the following:

(a)  The analysis of radon detectors or testing for radon or radon decay products by a commercial laboratory.

(b)  The performance of radon or radon progeny measurements in buildings by an individual person who provides professional or expert advice on radon and radon progeny measurements, radon entry routes, and other radon related activities.

(c)  The repair or alteration by an individual person of a building or design for the purpose, in whole or in part, of reducing the concentration of radon in the indoor atmosphere.

(Repealed and added by Stats. 2000, Ch. 327, Sec. 2. Effective January 1, 2001.)



106780

(a) Except as provided in Section 106790, no person may provide radon services for the general public, or represent or advertise that he or she may provide radon services unless that person meets both of the following requirements:

(1) Successfully completes the National Radon Measurement Proficiency Program of the National Environmental Health Association or the National Radon Safety Board Certified Radon Professional Program.

(2) Submits to the department a copy of certificate demonstrating successful completion of either program.

(b) Persons certified to provide radon services shall successfully complete and submit to the department proof of completion of the National Radon Measurement Proficiency Program of the National Environmental Health Association or the National Radon Safety Board Certified Radon Professional Program every two years after initial certification.

(c) A copy of the current certificate of completion shall be submitted to the department at least 14 days prior to conducting radon services within the state.

(Amended by Stats. 2007, Ch. 130, Sec. 169.5. Effective January 1, 2008.)



106785

The department shall maintain a list of persons that have submitted proof of certification by either the National Environmental Health Association or the National Radon Safety Board Certified Radon Professional Program. This list shall be made available to the public.

(Repealed and added by Stats. 2000, Ch. 327, Sec. 2. Effective January 1, 2001.)



106790

This article does not apply to a person in any of the following circumstances:

(a)  The person is testing for, or mitigating radon in a building that the person owns or occupies.

(b)  The person is designing or conducting mitigation measures to prevent against radon infiltration or accumulation in new construction.

(c)  The person is performing scientific research regarding testing or mitigation of radon, but only if the person informs the owner and the occupant of the building of all of the following:

(1)  That the person is not certified by the National Radon Measurement Proficiency Program of the National Environmental Health Association or the National Radon Safety Board Certified Radon Professional Program.

(2)  Any test results are neither certified nor valid for legal purposes.

(3)  Any mitigation methods suggested or used are experimental.

(Repealed and added by Stats. 2000, Ch. 327, Sec. 2. Effective January 1, 2001.)



106795

It is unlawful for an individual to provide radon services in violation of this article. A violation of this article is a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000).

(Repealed and added by Stats. 2000, Ch. 327, Sec. 2. Effective January 1, 2001.)






ARTICLE 3 - Operator Certification Program: Water Treatment Plants and Water Distribution Systems

106875

(a)  The department shall examine and certify persons as to their qualifications to supervise or operate water treatment plants. The certification shall indicate the classification of water treatment plant that the person is qualified to supervise or operate.

(b)  The department shall examine and certify persons as to their qualifications to supervise or operate a water distribution system. The certification shall indicate the classification of distribution system that the person is qualified to supervise or operate.

(Amended by Stats. 1999, Ch. 755, Sec. 2. Effective January 1, 2000.)



106876

(a)  The department may suspend, revoke, or refuse to grant or renew any water treatment operator certificate or water treatment operator-in-training certificate to operate or supervise the operation of a water treatment plant or may place on probation or reprimand the certificate holder upon any reasonable grounds, including, but not limited to, any of the following:

(1)  The submission of false or misleading information on an application for a certificate or engaging in dishonest conduct during an examination.

(2)  The use of fraud or deception in the course of operating or supervising the operation of a water treatment plant or a water recycling treatment plant.

(3)  The failure to use reasonable care or judgment in the operation or supervision of the operation of a water treatment plant or a water recycling treatment plant.

(4)  The inability to perform operating duties properly in a water treatment plant or a water recycling treatment plant.

(5)  The failure to meet all requirements for certificate renewal.

(6)  The conduct of willful or negligent acts that cause or allow the violation of the Safe Drinking Water Act (Subchapter XII (commencing with Section 300f) of Chapter 6A of Title 42 of the United States Code) or the regulations and standards adopted pursuant to that act.

(7)  Willfully or negligently violating or causing or allowing the violation of waste discharge requirements or permits issued pursuant to the Federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.) while operating a water recycling treatment plant.

(b)  The department may suspend, revoke, or refuse to grant or renew any water distribution operator certificate to operate or supervise the operation of a water distribution system or may place on probation or reprimand the certificate holder upon any reasonable grounds, including, but not limited to, any of the following:

(1)  The submission of false or misleading information on an application for a certificate or engaging in dishonest conduct during an examination.

(2)  The use of fraud or deception in the course of operating or supervising the operation of a water distribution system.

(3)  The failure to use reasonable care of judgment in the operation or supervision of the operation of a water distribution system.

(4)  The inability to perform operating duties properly in a water distribution system.

(5)  The failure to meet all requirements for certificate renewal.

(6)  The conduct of willful or negligent acts that cause or allow the violation of the federal Safe Drinking Water Act (Subchapter XII (commencing with Section 300f) of Chapter 6A of Title 42 of the United States Code) or the regulations and standards adopted pursuant to that act.

(c)  Prior to revocation of a valid operator certificate, the department shall provide the certificate holder with an opportunity for a hearing before the department.

(d)  For purposes of this section, “water recycling treatment plant” means a treatment plant that receives and further treats secondary and/or tertiary effluent from a wastewater treatment plant.

(Amended by Stats. 1999, Ch. 755, Sec. 3. Effective January 1, 2000.)



106880

The state department shall hold at least one examination each year for the purpose of examining candidates for certification.

(Amended by Stats. 1999, Ch. 755, Sec. 4. Effective January 1, 2000.)



106885

(a)  All persons who operate or supervise the operation of water treatment plants shall possess a valid and current water treatment operator certificate or water treatment operator-in-training certificate of appropriate grade in accordance with the regulations referred to in Section 106910.

(b)  All persons who are in responsible charge of the water distribution system of a community water system or a nontransient noncommunity water system shall possess a valid and current water distribution operator certificate of the appropriate grade in accordance with the regulations referred to in Section 106910.

(Amended by Stats. 1999, Ch. 755, Sec. 5. Effective January 1, 2000.)



106890

It is the intent of the Legislature that the program authorized pursuant to this article be entirely self-supporting, and for this purpose the department is authorized to establish fee schedules for the issuance, replacement, reinstatement, continuing education, and renewal of certificates that shall provide revenues that shall not exceed the amount necessary, but shall be sufficient, to recover all costs incurred in the administration of this article.

(Amended by Stats. 1999, Ch. 755, Sec. 6. Effective January 1, 2000.)



106892

There is in the State Treasury the Drinking Water Operator Certification Special Account. Fees collected pursuant to Section 106890 shall be deposited in the account created by this section.

(Added by Stats. 1999, Ch. 755, Sec. 7. Effective January 1, 2000.)



106895

(a)  A person employed as a water distribution operator, as defined by Section 116275, who does not hold a certificate pursuant to Section 106885, may be issued an appropriate certificate provided that the water system with which the operator is employed has applied for the certificate within one year after the adoption of the regulations implementing this section.

(b)  A certificate issued pursuant to subdivision (a) shall be effective only at the site at which the operator was employed. The operator shall meet all certification requirements and hold a valid certificate pursuant to Section 106885 in order to operate another system.

(c)  If the classification of the distribution system changes to a higher level, the certificate of the water distribution operator that was issued pursuant to subdivision (a) for that water distribution system is no longer valid.

(d)  Any water distribution operator who is certified under subdivision (a) shall meet all of the requirements for renewal, including necessary training and the payment of fees.

(Amended by Stats. 1999, Ch. 755, Sec. 8. Effective January 1, 2000.)



106896

The department shall evaluate the water distribution operator certification program of the California-Nevada Section of the American Water Works Association (CNAWWA) and issue an appropriate water distribution system operator certificate for those certified operators that have satisfied the provisions of this article and any regulations promulgated under this chapter.

(Added by Stats. 1999, Ch. 755, Sec. 9. Effective January 1, 2000.)



106897

On or after the effective date of regulations implementing this article, certificates issued by certification programs of other states shall be recognized as valid and sufficient under this article if the department determines that the program of the other state is consistent with this article and the regulations promulgated under this article.

(Added by Stats. 1999, Ch. 755, Sec. 10. Effective January 1, 2000.)



106900

The department may approve courses of instruction provided by educational institutions, professional associations, public agencies, or private agencies for purposes of qualifying persons for initial certification, certification renewal, and recertification as a water treatment operator, water treatment operator-in-training, or water distribution operator.

(Amended by Stats. 1999, Ch. 755, Sec. 11. Effective January 1, 2000.)



106910

The department may adopt rules, regulations, and certification standards necessary to carry out the provisions of this article, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The rules, regulations, and standards shall include, but not be limited to, the following:

(a)  The classification of treatment plants taking into consideration the plant size, character of the water being treated, type and degree of treatment, complexity of operation, and other physical conditions affecting the operation of the water treatment plant.

(b)  The classification of distribution systems of community water systems and nontransient noncommunity water systems taking into consideration the complexity and size of the system.

(c)  Criteria and standards establishing the level of skill, knowledge, education, and experience necessary to operate successfully or to supervise successfully the operation of specific classes of water treatment plants so as to protect public health.

(d)  Criteria and standards establishing the level of skill, knowledge, and experience necessary to operate successfully or to supervise successfully the operation of specific classes of water distribution systems so as to protect the public health.

(e)  Criteria and standards for operator certification renewal including continuing education requirements.

(f)  Criteria and standards for recertification of an operator when the operator’s certificate has lapsed.

(g)  Criteria and standards for the availability of designated water treatment operators for each operating shift.

(Amended by Stats. 1999, Ch. 755, Sec. 13. Effective January 1, 2000.)






ARTICLE 4 - Vector Control Technicians

106925

(a) Except as otherwise provided in subdivision (b) or (i), every government agency employee who handles, applies, or supervises the use of any pesticide for public health purposes, shall be certified by the department as a vector control technician in at least one of the following categories commensurate with assigned duties, as follows:

(1) Mosquito control.

(2) Terrestrial invertebrate vector control.

(3) Vertebrate vector control.

(b) The department may establish by regulation exemptions from the requirements of this section that are deemed reasonably necessary to further the purposes of this section.

(c) The department shall establish by regulation minimum standards for continuing education for any government agency employee certified under Section 116110 and regulations adopted pursuant thereto, who handles, applies, or supervises the use of any pesticide for public health purposes.

(d) An official record of the completed continuing education units shall be maintained by the department. If a certified technician fails to meet the requirements set forth under subdivision (c), the department shall suspend the technician’s certificate or certificates and immediately notify the technician and the employing agency. The department shall establish by regulation procedures for reinstating a suspended certificate.

(e) The department shall charge and collect a nonreturnable renewal fee of one hundred twenty dollars ($120) to be paid by each continuing education certificant on or before the first day of July, or on any other date that is determined by the department. Each person employed on September 20, 1988, in a position that requires certification, shall first pay the annual fee the first day of the first July following that date. All new certificants shall first pay the annual fee the first day of the first July following their certification.

(f) The department shall charge and collect nonrefundable examination fees for providing examinations pursuant to this section. When certification is required as a condition of employment, the employing agency shall pay the fees for certified technician applicants. The fees shall not exceed the estimated reasonable cost of providing the examinations, as determined by the director.

(g) The department shall collect and account for all money received pursuant to this section and shall deposit it in the Vectorborne Disease Account provided for in Section 116112. Notwithstanding Section 116112, fees deposited in the Vectorborne Disease Account pursuant to this section shall be available for expenditure, upon appropriation by the Legislature, to implement this section.

(h) Fees collected pursuant to this section shall be subject to the annual fee increase provisions of Section 100425.

(i) Employees of the Department of Food and Agriculture and county agriculture departments holding, or working under the supervision of an employee holding, a valid Qualified Applicator Certificate in Health Related Pest Control, issued by the licensing and certification program of the Department of Pesticide Regulation, shall be exempt from this section.

(Amended by Stats. 2008, Ch. 758, Sec. 9. Effective September 30, 2008.)






ARTICLE 5 - Radiological Technologists

106955

No person shall operate or maintain any X-ray fluoroscope, or other equipment or apparatus employing roentgen rays, in the fitting of shoes or other footwear or in the viewing of bones in the feet. This section shall not apply to any licensed physician and surgeon, podiatrist, chiropractor, or any person practicing a licensed healing art, or any technician working under the direct and immediate supervision of those persons. Any person violating this section shall be guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106960

It shall be unlawful for any person to implant foreign materials within the scalp of any other person for the purpose of preventing or alleviating baldness. “Foreign materials” shall include, but shall not be limited to, synthetic fibers and strands of human hair from another person. A violation of this section shall be a misdemeanor.

This section shall not be applicable to procedures for the transplantation of a person’s own hair or to procedures for the fixation of hairpieces, toupees, or wigs.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106965

(a)  It shall be unlawful for any person to administer or use diagnostic or therapeutic X-ray on human beings in this state after July 1, 1971, unless that person has been certified or granted a permit pursuant to subdivision (b) or (c) of Section 114870 or pursuant to Section 114885, is acting within the scope of that certification or permit, and is acting under the supervision of a licentiate of the healing arts.

(b)  On and after July 15, 1993, it shall be unlawful for any person to perform mammography in this state unless that person has a current and valid certificate in mammographic radiologic technology issued pursuant to subdivision (b) of Section 114870, is acting within the scope of that certificate, and is acting under the supervision of a licentiate of the healing arts. Nothing in this article shall be construed as authorizing a person licensed under the Chiropractic Initiative Act to administer, use, or supervise the use of mammographic X-ray equipment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106970

It shall be unlawful for any person to direct, order, assist, or abet a violation of Section 106965.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106975

Section 106965 shall not apply to any of the following persons:

(a)  Licentiates of the healing arts.

(b)  Students in an approved school for radiologic technologists and in schools of medicine, podiatry or chiropractic when the students are operating X-ray machines under the supervision of an instructor who is a certified radiologic technologist or a certified supervisor or operator; and students of dentistry, dental hygiene and dental assisting when the students are operating X-ray machines under the supervision of an instructor who is a licensed dentist.

(c)  Any person employed by an agency of the government of the United States while performing the duties of employment.

(d)  Persons temporarily exempted pursuant to Section 107020.

(e)  A licensed dentist; or person who, under the supervision of a licensed dentist, operates only dental radiographic equipment for the sole purpose of oral radiography. This exemption applies only to those persons who have complied with the requirements of Section 1656 of the Business and Professions Code.

(f)  A person who has been certified or granted a limited permit pursuant to subdivision (b) or (c) of Section 114870 and who performs dental radiography in a dental X-ray laboratory upon the written order of a licensed dentist.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106976

(a) Notwithstanding any other provision of the Radiologic Technology Act (Section 27), a person who is currently certified as meeting the standards of competence in nuclear medicine technology pursuant to Article 6 (commencing with Section 107150) may perform a computerized tomography scan only on a dual mode machine on which both a nuclear medicine procedure, including a positron emission tomography scan, and a computerized tomography scan may be performed if both of the following conditions are met:

(1) The person holds a current, valid certificate in computerized tomography issued by the American Registry of Radiologic Technologists, or a similarly recognized organization, has registered with the department pursuant to Article 5.5 (commencing with Section 107115) as participating in on-the-job training to meet the clinical competencies required by the American Registry of Radiologic Technologists, or a similarly recognized organization, and is under the direct supervision of a person who holds a current, valid certificate in diagnostic radiology technology, or is a student described in subdivision (b) of Section 106975.

(2) The person is under the supervision of a person who is an authorized user identified on a specific license authorizing medical use of radioactive materials pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(b) A violation of this section is a misdemeanor pursuant to Section 107170 and a violator is subject to discipline pursuant to Section 107165.

(Amended by Stats. 2008, Ch. 238, Sec. 1. Effective January 1, 2009.)



106980

Certification in radiologic technology pursuant to subdivision (b) or (c) of Section 114870 shall not authorize any of the following:

(a)  The use of diagnostic, mammographic, or therapeutic X-ray equipment except under the supervision of a certified supervisor or operator.

(b)  The interpretation of any radiograph or a diagnosis based upon it.

(c)  The reporting of any diagnosis to a patient except as ordered by a licentiate of the healing arts.

(d)  The use of any title or designation indicating or implying the right to practice any of the healing arts.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106985

(a) (1) Notwithstanding Section 2052 of the Business and Professions Code or any other law, a radiologic technologist certified pursuant to the Radiologic Technology Act (Section 27) may, under the direct supervision of a licensed physician and surgeon, and in accordance with the facility’s protocol that meets, at a minimum, the requirements described in paragraph (2), perform venipuncture in an upper extremity to administer contrast materials, manually or by utilizing a mechanical injector, if the radiologic technologist has been deemed competent to perform that venipuncture, in accordance with paragraph (3), and issued a certificate, as described in subdivision (b).

(2) (A) In administering contrast materials, a radiologic technologist may, to ensure the security and integrity of the needle’s placement or of an existing intravenous cannula, use a saline-based solution that conforms with the facility’s protocol and that has been approved by a licensed physician and surgeon. The protocol shall specify that only contrast materials or pharmaceuticals approved by the United States Food and Drug Administration may be used and shall also specify that the use shall be in accordance with the labeling.

(B) A person who is currently certified as meeting the standards of competence in nuclear medicine technology pursuant to Article 6 (commencing with Section 107150) and who is authorized to perform a computerized tomography scanner only on a dual-mode machine, as described in Section 106976, may perform the conduct described in this subdivision.

(3) Prior to performing venipuncture pursuant to paragraph (1), a radiologic technologist shall have performed at least 10 venipunctures on live humans under the personal supervision of a licensed physician and surgeon, a registered nurse, or a person the physician or nurse has previously deemed qualified to provide personal supervision to the technologist for purposes of performing venipuncture pursuant to this paragraph. Only after completion of a minimum of 10 venipunctures may the supervising individual evaluate whether the technologist is competent to perform venipuncture under direct supervision. The number of venipunctures required in this paragraph are in addition to those performed for meeting the requirements of paragraph (2) of subdivision (d). The facility shall document compliance with this subdivision.

(b) The radiologic technologist shall be issued a certificate as specified in subdivision (e) or by an instructor indicating satisfactory completion of the training and education described in subdivision (d). This certificate documents completion of the required education and training and may not, by itself, be construed to authorize a person to perform venipuncture or to administer contrast materials.

(c) (1) “Direct supervision,” for purposes of this section, means the direction of procedures authorized by this section by a licensed physician and surgeon who shall be physically present within the facility and available within the facility where the procedures are performed, in order to provide immediate medical intervention to prevent or mitigate injury to the patient in the event of adverse reaction.

(2) “Personal supervision,” for purposes of this section, means the oversight of the procedures authorized by this section by a supervising individual identified in paragraph (3) of subdivision (a) who is physically present to observe, and correct, as needed, the performance of the individual who is performing the procedure.

(d) The radiologic technologist shall have completed both of the following:

(1) Received a total of 10 hours of instruction, including all of the following:

(A) Anatomy and physiology of venipuncture sites.

(B) Venipuncture instruments, intravenous solutions, and related equipment.

(C) Puncture techniques.

(D) Techniques of intravenous line establishment.

(E) Hazards and complications of venipuncture.

(F) Postpuncture care.

(G) Composition and purpose of antianaphylaxis tray.

(H) First aid and basic cardiopulmonary resuscitation.

(2) Performed 10 venipunctures on a human or training mannequin upper extremity (for example, an infusion arm or a mannequin arm) under personal supervision. If performance is on a human, only an upper extremity may be used.

(e)  Schools for radiologic technologists shall include the training and education specified in subdivision (d). Upon satisfactory completion of the training and education, the school shall issue to the student a completion document. This document may not be construed to authorize a person to perform venipuncture or to administer contrast materials.

(f)  Nothing in this section shall be construed to authorize a radiologic technologist to perform arterial puncture, any central venous access procedures including repositioning of previously placed central venous catheter except as specified in paragraph (1) of subdivision (a), or cutdowns, or establish an intravenous line.

(g) This section shall not be construed to apply to a person who is currently certified as meeting the standards of competence in nuclear medicine technology pursuant to Article 6 (commencing with Section 107150), except as provided in subparagraph (B) of paragraph (2) of subdivision (a).

(h) Radiologic technologists who met the training and education requirements of subdivision (d) prior to January 1, 2013, need not repeat those requirements, or perform the venipunctures specified in paragraph (3) of subdivision (a), provided the facility documents that the radiologic technologist is competent to perform the tasks specified in paragraph (1) of subdivision (a).

(Amended by Stats. 2013, Ch. 76, Sec. 121. Effective January 1, 2014.)



106990

A radiologic technologist certified pursuant to subdivision (b) of Section 114870 may use the title, certified radiologic technologist (CRT). No other person shall use the designation. The department may prescribe appropriate titles for use by categories of persons granted permits pursuant to subdivision (c) of Section 114870 and may limit the use of the titles.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



106995

The department shall prescribe minimum qualifications for granting of permits and certificates in radiologic technology in any classification, as well as continuing education requirements for holders of these permits and certificates in order to protect the public health and safety.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107000

Except as provided in Sections 107035, 107040, or 25685, and in addition to the requirements as may be prescribed pursuant to Section 106995, each applicant for certification as a radiologic technologist pursuant to subdivision (b) of Section 114870 shall submit evidence satisfactory to the department that he or she has satisfactorily completed a course in an approved school for radiologic technologists, or has completed a course of study and training in radiologic technology that in the opinion of the department is equivalent to the minimum requirements of a course in an approved school for radiologic technologists.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107005

Except as provided in Section 107035, in order to be certified as a radiologic technologist pursuant to subdivision (b) of Section 114870, an applicant shall pass a written examination approved by the department and administered by the department or by the other agency or organization designated by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107010

The department may accept in lieu of its own examination a certificate of another agency or organization that certifies radiologic technologists, provided the certificate was issued on the basis of qualifications and an examination deemed by the department to be reasonably equivalent to the standards established by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107015

The department shall certify as a radiologic technologist any applicant who meets the requirements of the Radiologic Technology Act (Section 27).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107020

The department may issue a permit authorizing the temporary practice of radiologic technology to any applicant for certification who has complied with the experience and education requirements of Section 107000 and is awaiting examination. A permit shall convey the same rights as a certificate for the period for which it is issued in the classification for which the applicant is eligible, and shall be valid until 90 days after the date of the next examination held pursuant to Section 107025, except that if the applicant does not take the examination the permit shall expire on the date of the examination.

(Amended by Stats. 1997, Ch. 97, Sec. 2. Effective July 21, 1997.)



107025

The department shall hold at least one examination each year, for applicants for certification, at the times and places as the department may determine.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107030

Not less than two months prior to the date of each examination, the department shall cause a notice thereof to be published in two or more newspapers of general circulation, and at least one radiologic technologist magazine, all of which are published within the state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107035

Any officer, employee, or designated agent of the department may enter at all reasonable times upon any private or public property for the purpose of inspecting and determining whether or not there is compliance with or violation of the Radiologic Technology Act (Section 27), or of the regulations adopted pursuant thereto, and the owner, occupant, or person in charge of the property shall permit the entry and inspection.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107040

Whenever, in the judgment of the department, any person has engaged in or is about to engage in any acts or practices that constitute or will constitute a violation of any provision of the Radiologic Technology Act (Section 27), or any rule, regulation, or order issued thereunder, and at the request of the department, the Attorney General may make application to the superior court for an order enjoining these acts or practices, or for an order directing compliance, and upon a showing by the department that the person has engaged in or is about to engage in any acts or practices, a temporary or permanent injunction, restraining order, or other order may be granted.

(Amended by Stats. 2006, Ch. 538, Sec. 419. Effective January 1, 2007.)



107045

(a)  The department shall approve schools for radiologic technologists that, in the judgment of the department, will provide instruction adequate to prepare individuals to meet requirements for certification as radiologic technologists under the Radiologic Technology Act (Section 27).

(b)  The department shall provide for reasonable standards for approved schools, for procedures for obtaining and maintaining approval, and for revocation of approval where standards are not maintained.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107050

When approving a school for radiologic technologists, the department may take into consideration accreditation, approval, or certification of the school by other agencies or organizations if the department finds that accreditation, approval, or certification was granted on the basis of standards that will afford the same protection to the public as the standards provided by the Radiologic Technology Act (Section 27) or the regulations adopted pursuant thereto.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107055

The department may inspect schools for radiologic technologists prior to approval and at other times as it deems necessary to determine that the purposes of the Radiologic Technology Act (Section 27) are being met, and may require any reports from schools as it deems necessary to carry out the purposes of the Radiologic Technology Act (Section 27).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107060

The department may enter into an agreement with another state agency to perform all or part of the functions necessary in order to approve and maintain approval of schools for radiologic technologists.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107065

Every holder of a certificate or a permit issued pursuant to the Radiologic Technology Act (Section 27) may be disciplined as provided in Sections 107065 and 107670. The proceedings under Sections 107065 and 107670 shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Amended by Stats. 2006, Ch. 538, Sec. 420. Effective January 1, 2007.)



107070

Certificates and permits may be denied, revoked, or suspended by the department, for any of the following reasons:

(a)  Habitual intemperance in the use of any alcoholic beverages, narcotics, or stimulants to the extent as to incapacitate for the performance of professional duties.

(b)  Incompetence or gross negligence in performing radiologic technology functions.

(c)  Conviction of practicing one of the healing arts without a license in violation of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(d)  Procuring a certificate or permit by fraud, or misrepresentation, or because of mistake.

(e)  Use of a designation implying certification as a radiologic technologist by one not so certified.

(f)  Nonpayment of fees prescribed in accordance with Section 107080.

(g)  Violation of Section 106965 or 106980 or any other provision of the Radiologic Technology Act (Section 27) or regulation of the department.

(h)  Conviction, either within or outside of this state, of a felony or misdemeanor involving moral turpitude, that was committed during the performance of radiologic technology duties. A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge of a felony or misdemeanor involving moral turpitude, that was committed during the performance of radiologic technology duties, is deemed to be a conviction within the meaning of this section. However, upon recommendation of either the court that imposed or suspended sentence of the parole or probation authority having a person under surveillance or having discharged him or her from surveillance that the person has responded to correctional and rehabilitative processes to a degree that might warrant waiver of the provisions of this section, the department may, at its discretion, take no action pursuant to this subdivision.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107075

Any person who violates or aids or abets the violation of any of the provisions of the Radiologic Technology Act (Section 27) or regulation of the department adopted pursuant to that act is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107080

(a) The application fee for any certificate or permit issued pursuant to the Radiologic Technology Act (Section 27) shall be established by the department in an amount as it deems reasonably necessary to carry out the purpose of that act.

(b) The fee for any examination conducted pursuant to the Radiologic Technology Act (Section 27) after failure of that examination within the previous 12 months shall be fixed by the department in an amount it deems reasonably necessary to carry out that act.

(c) The annual renewal fee for each certificate or permit shall be fixed by the department in an amount it deems reasonably necessary to carry out the Radiologic Technology Act (Section 27).

(d) The penalty fee for renewal of any certificate or permit if application is made after its date of expiration shall be five dollars ($5) and shall be in addition to the fee for renewal prescribed by subdivision (c).

(e) The fee for a duplicate certificate or permit shall be one dollar ($1).

(f) No fee shall be required for a certificate or permit or a renewal thereof except as prescribed in the Radiologic Technology Act (Section 27).

(Amended by Stats. 2006, Ch. 74, Sec. 33. Effective July 12, 2006.)



107085

Failure to pay the annual fee for renewal on or before the expiration date of the certificate or permit shall automatically suspend the certificate or permit. If the prescribed fee is not paid within six months following the date, the certificate or permit shall be revoked. A certificate or permit revoked for nonpayment of the renewal fee may be reinstated within five years from the time of revocation upon payment of the penalty fee plus twice the annual renewal fee. If the application for reinstatement is not made within five years from the date of suspension of the certificate or permit, the certificate or permit shall be canceled and shall not be subject to reinstatement.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107090

The department may establish a schedule of fees for permits issued pursuant to subdivisions (c) and (e) of Section 114870, and Sections 114885 and 107115, if the revenue from the fees is related to the costs of administering the Radiologic Technology Act (Section 27).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107095

The department may establish a schedule of fees to be paid by schools applying for approval as approved schools for radiologic technologists and, on an annual basis, by schools that are included on the department’s list of approved schools for radiologic technologists.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107100

(a)  All fees payable under the Radiologic Technology Act (Section 27) shall be collected by and paid to the department for deposit into the Radiation Control Fund established pursuant to Section 114980.

(b)  This section shall become operative on July 1, 1993.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107110

It shall be unlawful for any licentiate of the healing arts to administer or use diagnostic, mammographic, or therapeutic X-ray on human beings in this state after January 1, 1972, unless that person is certified pursuant to subdivision (e) of Section 114870, Section 114872, or Section 114885, and is acting within the scope of that certification.

(Amended by Stats. 2009, Ch. 434, Sec. 1. Effective January 1, 2010.)



107111

A licentiate of the healing arts who is certified by an examining board in radiology recognized by the department shall be granted a certificate to supervise the operation of X-ray machines and to operate X-ray machines without restrictions.

(Added by renumbering Section 107115 by Stats. 1997, Ch. 97, Sec. 3. Effective July 21, 1997.)






ARTICLE 5.5 - Radiologic and Nuclear Technology On-the-job Training

107115

(a) A person seeking to participate in on-the-job training for purposes of paragraph (1) of subdivision (a) of Section 106976, or clause (i) of subparagraph (A) of paragraph (4) of subdivision (d) of Section 107155, shall, prior to his or her participation, do both of the following:

(1) Register with the department by submitting an application in accordance with subdivision (b).

(2) Obtain a receipt of acknowledgment, as described in subdivision (c).

(b) The application shall contain all of the following information:

(1) The applicant’s legal name, mailing address, and telephone number.

(2) A statement identifying whether the on-the-job training will be performed to meet the requirements of the American Registry of Radiologic Technologists pursuant to paragraph (1) of subdivision (a) of Section 106976, or to meet the requirements of the Nuclear Medicine Technology Certification Board pursuant to clause (i) of subparagraph (A) of paragraph (4) of subdivision (d) of Section 107155.

(3) For those applicants seeking to meet the requirements of paragraph (1) of subdivision (a) of Section 106976, the certificate number as shown on the applicant’s Nuclear Medicine Technology Certificate (NMTC) issued by the department pursuant to Article 6 (commencing with Section 107150).

(4) For those applicants seeking to meet the requirements of clause (i) of subparagraph (A) of paragraph (4) of subdivision (d) of Section 107155, the certificate number as shown on the applicant’s Radiologic Technology Certificate (RTC) issued by the department pursuant to Article 5 (commencing with Section 106955).

(5) A letter from each facility where the applicant will perform the activities described in Section 106976 or 107155, as applicable. The letter shall be on facility letterhead that identifies the facility and its mailing and physical addresses, and shall include all of the following information:

(A) The license number as shown on the facility’s specific license issued pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(B) Identification of the applicant within the letter and a statement that the individual is approved to perform activities in the facility to meet the clinical competencies required by the organizations identified in Section 106976 or 107155, as applicable.

(C) The name, signature, and date of signature of the person providing supervision pursuant to paragraph (2) of subdivision (a) of Section 106976 or clause (ii) of subparagraph (A) of paragraph (4) of subdivision (d) of Section 107155.

(6) The signature of the applicant.

(7) (A) A fee that is equal to the fee established pursuant to Section 107080 to obtain an RTC, provided that the amount of the fee shall not exceed the reasonable cost of administering this section.

(B) All moneys collected pursuant to subparagraph (A) shall be deposited in the Radiation Control Fund established pursuant to Section 114980, and used for the purpose described in that section.

(c) (1) Upon receipt of the information and the fee described in subdivision (a), the individual shall be deemed registered, and the department shall issue to the individual an acknowledgment of registration.

(2) The registration shall be valid for a period of 24 consecutive months and is not renewable, except as provided in paragraph (3).

(3) (A) If the individual fails to obtain a valid computerized tomography certificate issued by the American Registry of Radiologic Technologists or positron emission tomography certificate issued by the Nuclear Medicine Technology Certification Board, as applicable, within the validity period of the registration, the individual may reapply for a one-time six-month extension by resubmitting the application described in subdivision (b). If the individual fails to obtain the appropriate certificate during the extended six-month period, the individual shall immediately cease activities.

(B) The department may reauthorize the individual to resume activities upon the department’s approval of an action plan submitted by the individual. The action plan shall detail the reasons why the certificate was not obtained, how much of the required competencies have been completed, and what actions will be taken to complete the particular competencies and obtain the certificate. Reauthorization shall not exceed six months.

(d) A violation of this section is a misdemeanor pursuant to Sections 107075 or 107170, as applicable, and a violator is subject to discipline pursuant to Section 107065, 107070, or 107165, as applicable.

(Amended by Stats. 2009, Ch. 140, Sec. 119. Effective January 1, 2010.)






ARTICLE 6 - Nuclear Medicine Technology

107150

“Nuclear medicine technology” means that technology applied under the supervision of a physician and surgeon or a licensed clinical bioanalyst, when performing in vitro procedures, that pertains to the utilization of radiopharmaceuticals for the diagnosis and treatment of disease in humans and includes: (1) the standardization of radiopharmaceutical dosages prior to administering the preparation of radiopharmaceutical agents in accordance with department regulations, (2) the administration of radiopharmaceuticals in accordance with statute or regulation, and (3) the calibration and use of radiation detection instruments and equipment to obtain clinical information. Nuclear medicine technology includes in vitro tests performed in a licensed clinical laboratory that use a radioactive marker substance not administered to human subjects and in vivo nuclear medicine procedures that involve administration of a radioactive marker substance to humans.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107155

(a) Any person not currently licensed as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or as a clinical laboratory technologist, bioanalyst, or clinical chemist pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code, who performs nuclear medicine technology shall be subject to the standards of competence established by the department pursuant to this article.

(b) Nothing in this article shall be construed to limit the existing authority of, or scope of practice of, a physician and surgeon, clinical laboratory technologist, bioanalyst, or clinical chemist granted pursuant to their licenses, or to further require persons to establish competence to perform in vitro tests.

(c) In vitro procedures using radioactive materials shall be performed in a licensed clinical laboratory.

(d) This article shall not apply to any of the following persons:

(1) Any person employed by an agency of the United States government, while performing the duties of the employment.

(2) A licensed clinical laboratory technologist who administers a radioactive marker test substance to a human subject to perform a measurement on a sample containing the radioactive marker test substance that has been removed from the subject.

(3) A registered pharmacist who handles radioactive drugs in accordance with the California State Board of Pharmacy regulations contained in the most recent version of Sections 1708.3 to 1708.8, inclusive, of Article 2 of Chapter 17 of Title 16 of the California Code of Regulations.

(4) (A) A person who holds a current, valid certificate in diagnostic radiologic technology pursuant to subdivision (b) of Section 114870 may perform a positron emission tomography scan only on a dual mode machine on which both a positron emission tomography scan and a computerized tomography scan may be performed if both of the following conditions are met:

(i) The person holds a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, has registered with the department pursuant to Section 106977 as participating in on-the-job training to meet clinical competencies required by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, and is under the direct supervision of a person who currently meets the standards of competence for the performance of nuclear medicine technology, or complies with the regulations issued by the department governing students of nuclear medicine technology in order to obtain a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board.

(ii) The person is under the supervision of a person who is an authorized user identified on a specific license authorizing medical use of radioactive materials pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(B) A violation of this paragraph is a misdemeanor pursuant to Section 107075 and a violator is subject to discipline pursuant to Sections 107065 and 107070.

(Amended by Stats. 2008, Ch. 238, Sec. 3. Effective January 1, 2009.)



107160

(a)  The department shall provide by regulation a schedule of fees that shall be paid by persons applying to establish their competence to perform nuclear medicine technology. The revenue derived from the fees shall be sufficient to cover all costs incurred in the administration of this article.

(b)  The fees paid by applicants shall be adjusted annually, pursuant to Section 100425, and the adjusted fee amounts shall be rounded off to the nearest whole dollar.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107165

The establishment of a person as competent to perform nuclear medicine technology may be denied, revoked, or suspended by the department, for any of the following reasons:

(a)  Habitual intemperance in the use of any alcoholic beverages, narcotics, or stimulants to an extent as to incapacitate for the performance of professional duties.

(b)  Incompetence or negligence in performing nuclear medicine technology functions.

(c)  Establishment of competence to perform nuclear medicine technology by fraud, or misrepresentation, or because of mistake.

(d)  Use of a designation indicating that a person is established by the department as competent to perform nuclear medicine technology by a person who has not been established by the department as competent to perform nuclear medicine technology.

(e)  Violation of the provisions of this article or regulations adopted pursuant thereto.

The proceedings for denial, revocation, or suspension pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107170

Any person who violates this article or any regulation adopted pursuant thereto shall be guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107175

The department shall enforce this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 7 - Low-Acid Cannery Retort Operators (Reserved)

107150

“Nuclear medicine technology” means that technology applied under the supervision of a physician and surgeon or a licensed clinical bioanalyst, when performing in vitro procedures, that pertains to the utilization of radiopharmaceuticals for the diagnosis and treatment of disease in humans and includes: (1) the standardization of radiopharmaceutical dosages prior to administering the preparation of radiopharmaceutical agents in accordance with department regulations, (2) the administration of radiopharmaceuticals in accordance with statute or regulation, and (3) the calibration and use of radiation detection instruments and equipment to obtain clinical information. Nuclear medicine technology includes in vitro tests performed in a licensed clinical laboratory that use a radioactive marker substance not administered to human subjects and in vivo nuclear medicine procedures that involve administration of a radioactive marker substance to humans.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107155

(a) Any person not currently licensed as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or as a clinical laboratory technologist, bioanalyst, or clinical chemist pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code, who performs nuclear medicine technology shall be subject to the standards of competence established by the department pursuant to this article.

(b) Nothing in this article shall be construed to limit the existing authority of, or scope of practice of, a physician and surgeon, clinical laboratory technologist, bioanalyst, or clinical chemist granted pursuant to their licenses, or to further require persons to establish competence to perform in vitro tests.

(c) In vitro procedures using radioactive materials shall be performed in a licensed clinical laboratory.

(d) This article shall not apply to any of the following persons:

(1) Any person employed by an agency of the United States government, while performing the duties of the employment.

(2) A licensed clinical laboratory technologist who administers a radioactive marker test substance to a human subject to perform a measurement on a sample containing the radioactive marker test substance that has been removed from the subject.

(3) A registered pharmacist who handles radioactive drugs in accordance with the California State Board of Pharmacy regulations contained in the most recent version of Sections 1708.3 to 1708.8, inclusive, of Article 2 of Chapter 17 of Title 16 of the California Code of Regulations.

(4) (A) A person who holds a current, valid certificate in diagnostic radiologic technology pursuant to subdivision (b) of Section 114870 may perform a positron emission tomography scan only on a dual mode machine on which both a positron emission tomography scan and a computerized tomography scan may be performed if both of the following conditions are met:

(i) The person holds a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, has registered with the department pursuant to Section 106977 as participating in on-the-job training to meet clinical competencies required by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, and is under the direct supervision of a person who currently meets the standards of competence for the performance of nuclear medicine technology, or complies with the regulations issued by the department governing students of nuclear medicine technology in order to obtain a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board.

(ii) The person is under the supervision of a person who is an authorized user identified on a specific license authorizing medical use of radioactive materials pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(B) A violation of this paragraph is a misdemeanor pursuant to Section 107075 and a violator is subject to discipline pursuant to Sections 107065 and 107070.

(Amended by Stats. 2008, Ch. 238, Sec. 3. Effective January 1, 2009.)



107160

(a)  The department shall provide by regulation a schedule of fees that shall be paid by persons applying to establish their competence to perform nuclear medicine technology. The revenue derived from the fees shall be sufficient to cover all costs incurred in the administration of this article.

(b)  The fees paid by applicants shall be adjusted annually, pursuant to Section 100425, and the adjusted fee amounts shall be rounded off to the nearest whole dollar.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107165

The establishment of a person as competent to perform nuclear medicine technology may be denied, revoked, or suspended by the department, for any of the following reasons:

(a)  Habitual intemperance in the use of any alcoholic beverages, narcotics, or stimulants to an extent as to incapacitate for the performance of professional duties.

(b)  Incompetence or negligence in performing nuclear medicine technology functions.

(c)  Establishment of competence to perform nuclear medicine technology by fraud, or misrepresentation, or because of mistake.

(d)  Use of a designation indicating that a person is established by the department as competent to perform nuclear medicine technology by a person who has not been established by the department as competent to perform nuclear medicine technology.

(e)  Violation of the provisions of this article or regulations adopted pursuant thereto.

The proceedings for denial, revocation, or suspension pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107170

Any person who violates this article or any regulation adopted pursuant thereto shall be guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107175

The department shall enforce this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 8 - Revocation Procedures (Reserved)

107150

“Nuclear medicine technology” means that technology applied under the supervision of a physician and surgeon or a licensed clinical bioanalyst, when performing in vitro procedures, that pertains to the utilization of radiopharmaceuticals for the diagnosis and treatment of disease in humans and includes: (1) the standardization of radiopharmaceutical dosages prior to administering the preparation of radiopharmaceutical agents in accordance with department regulations, (2) the administration of radiopharmaceuticals in accordance with statute or regulation, and (3) the calibration and use of radiation detection instruments and equipment to obtain clinical information. Nuclear medicine technology includes in vitro tests performed in a licensed clinical laboratory that use a radioactive marker substance not administered to human subjects and in vivo nuclear medicine procedures that involve administration of a radioactive marker substance to humans.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107155

(a) Any person not currently licensed as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or as a clinical laboratory technologist, bioanalyst, or clinical chemist pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code, who performs nuclear medicine technology shall be subject to the standards of competence established by the department pursuant to this article.

(b) Nothing in this article shall be construed to limit the existing authority of, or scope of practice of, a physician and surgeon, clinical laboratory technologist, bioanalyst, or clinical chemist granted pursuant to their licenses, or to further require persons to establish competence to perform in vitro tests.

(c) In vitro procedures using radioactive materials shall be performed in a licensed clinical laboratory.

(d) This article shall not apply to any of the following persons:

(1) Any person employed by an agency of the United States government, while performing the duties of the employment.

(2) A licensed clinical laboratory technologist who administers a radioactive marker test substance to a human subject to perform a measurement on a sample containing the radioactive marker test substance that has been removed from the subject.

(3) A registered pharmacist who handles radioactive drugs in accordance with the California State Board of Pharmacy regulations contained in the most recent version of Sections 1708.3 to 1708.8, inclusive, of Article 2 of Chapter 17 of Title 16 of the California Code of Regulations.

(4) (A) A person who holds a current, valid certificate in diagnostic radiologic technology pursuant to subdivision (b) of Section 114870 may perform a positron emission tomography scan only on a dual mode machine on which both a positron emission tomography scan and a computerized tomography scan may be performed if both of the following conditions are met:

(i) The person holds a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, has registered with the department pursuant to Section 106977 as participating in on-the-job training to meet clinical competencies required by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, and is under the direct supervision of a person who currently meets the standards of competence for the performance of nuclear medicine technology, or complies with the regulations issued by the department governing students of nuclear medicine technology in order to obtain a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board.

(ii) The person is under the supervision of a person who is an authorized user identified on a specific license authorizing medical use of radioactive materials pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(B) A violation of this paragraph is a misdemeanor pursuant to Section 107075 and a violator is subject to discipline pursuant to Sections 107065 and 107070.

(Amended by Stats. 2008, Ch. 238, Sec. 3. Effective January 1, 2009.)



107160

(a)  The department shall provide by regulation a schedule of fees that shall be paid by persons applying to establish their competence to perform nuclear medicine technology. The revenue derived from the fees shall be sufficient to cover all costs incurred in the administration of this article.

(b)  The fees paid by applicants shall be adjusted annually, pursuant to Section 100425, and the adjusted fee amounts shall be rounded off to the nearest whole dollar.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107165

The establishment of a person as competent to perform nuclear medicine technology may be denied, revoked, or suspended by the department, for any of the following reasons:

(a)  Habitual intemperance in the use of any alcoholic beverages, narcotics, or stimulants to an extent as to incapacitate for the performance of professional duties.

(b)  Incompetence or negligence in performing nuclear medicine technology functions.

(c)  Establishment of competence to perform nuclear medicine technology by fraud, or misrepresentation, or because of mistake.

(d)  Use of a designation indicating that a person is established by the department as competent to perform nuclear medicine technology by a person who has not been established by the department as competent to perform nuclear medicine technology.

(e)  Violation of the provisions of this article or regulations adopted pursuant thereto.

The proceedings for denial, revocation, or suspension pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107170

Any person who violates this article or any regulation adopted pursuant thereto shall be guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107175

The department shall enforce this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)












PART 2 - ENVIRONMENTAL PLANNING

CHAPTER 1 - Definitions (Reserved)

107150

“Nuclear medicine technology” means that technology applied under the supervision of a physician and surgeon or a licensed clinical bioanalyst, when performing in vitro procedures, that pertains to the utilization of radiopharmaceuticals for the diagnosis and treatment of disease in humans and includes: (1) the standardization of radiopharmaceutical dosages prior to administering the preparation of radiopharmaceutical agents in accordance with department regulations, (2) the administration of radiopharmaceuticals in accordance with statute or regulation, and (3) the calibration and use of radiation detection instruments and equipment to obtain clinical information. Nuclear medicine technology includes in vitro tests performed in a licensed clinical laboratory that use a radioactive marker substance not administered to human subjects and in vivo nuclear medicine procedures that involve administration of a radioactive marker substance to humans.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107155

(a) Any person not currently licensed as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or as a clinical laboratory technologist, bioanalyst, or clinical chemist pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code, who performs nuclear medicine technology shall be subject to the standards of competence established by the department pursuant to this article.

(b) Nothing in this article shall be construed to limit the existing authority of, or scope of practice of, a physician and surgeon, clinical laboratory technologist, bioanalyst, or clinical chemist granted pursuant to their licenses, or to further require persons to establish competence to perform in vitro tests.

(c) In vitro procedures using radioactive materials shall be performed in a licensed clinical laboratory.

(d) This article shall not apply to any of the following persons:

(1) Any person employed by an agency of the United States government, while performing the duties of the employment.

(2) A licensed clinical laboratory technologist who administers a radioactive marker test substance to a human subject to perform a measurement on a sample containing the radioactive marker test substance that has been removed from the subject.

(3) A registered pharmacist who handles radioactive drugs in accordance with the California State Board of Pharmacy regulations contained in the most recent version of Sections 1708.3 to 1708.8, inclusive, of Article 2 of Chapter 17 of Title 16 of the California Code of Regulations.

(4) (A) A person who holds a current, valid certificate in diagnostic radiologic technology pursuant to subdivision (b) of Section 114870 may perform a positron emission tomography scan only on a dual mode machine on which both a positron emission tomography scan and a computerized tomography scan may be performed if both of the following conditions are met:

(i) The person holds a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, has registered with the department pursuant to Section 106977 as participating in on-the-job training to meet clinical competencies required by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, and is under the direct supervision of a person who currently meets the standards of competence for the performance of nuclear medicine technology, or complies with the regulations issued by the department governing students of nuclear medicine technology in order to obtain a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board.

(ii) The person is under the supervision of a person who is an authorized user identified on a specific license authorizing medical use of radioactive materials pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(B) A violation of this paragraph is a misdemeanor pursuant to Section 107075 and a violator is subject to discipline pursuant to Sections 107065 and 107070.

(Amended by Stats. 2008, Ch. 238, Sec. 3. Effective January 1, 2009.)



107160

(a)  The department shall provide by regulation a schedule of fees that shall be paid by persons applying to establish their competence to perform nuclear medicine technology. The revenue derived from the fees shall be sufficient to cover all costs incurred in the administration of this article.

(b)  The fees paid by applicants shall be adjusted annually, pursuant to Section 100425, and the adjusted fee amounts shall be rounded off to the nearest whole dollar.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107165

The establishment of a person as competent to perform nuclear medicine technology may be denied, revoked, or suspended by the department, for any of the following reasons:

(a)  Habitual intemperance in the use of any alcoholic beverages, narcotics, or stimulants to an extent as to incapacitate for the performance of professional duties.

(b)  Incompetence or negligence in performing nuclear medicine technology functions.

(c)  Establishment of competence to perform nuclear medicine technology by fraud, or misrepresentation, or because of mistake.

(d)  Use of a designation indicating that a person is established by the department as competent to perform nuclear medicine technology by a person who has not been established by the department as competent to perform nuclear medicine technology.

(e)  Violation of the provisions of this article or regulations adopted pursuant thereto.

The proceedings for denial, revocation, or suspension pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107170

Any person who violates this article or any regulation adopted pursuant thereto shall be guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107175

The department shall enforce this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 2 - Powers and Duties (Reserved)

107150

“Nuclear medicine technology” means that technology applied under the supervision of a physician and surgeon or a licensed clinical bioanalyst, when performing in vitro procedures, that pertains to the utilization of radiopharmaceuticals for the diagnosis and treatment of disease in humans and includes: (1) the standardization of radiopharmaceutical dosages prior to administering the preparation of radiopharmaceutical agents in accordance with department regulations, (2) the administration of radiopharmaceuticals in accordance with statute or regulation, and (3) the calibration and use of radiation detection instruments and equipment to obtain clinical information. Nuclear medicine technology includes in vitro tests performed in a licensed clinical laboratory that use a radioactive marker substance not administered to human subjects and in vivo nuclear medicine procedures that involve administration of a radioactive marker substance to humans.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107155

(a) Any person not currently licensed as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or as a clinical laboratory technologist, bioanalyst, or clinical chemist pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code, who performs nuclear medicine technology shall be subject to the standards of competence established by the department pursuant to this article.

(b) Nothing in this article shall be construed to limit the existing authority of, or scope of practice of, a physician and surgeon, clinical laboratory technologist, bioanalyst, or clinical chemist granted pursuant to their licenses, or to further require persons to establish competence to perform in vitro tests.

(c) In vitro procedures using radioactive materials shall be performed in a licensed clinical laboratory.

(d) This article shall not apply to any of the following persons:

(1) Any person employed by an agency of the United States government, while performing the duties of the employment.

(2) A licensed clinical laboratory technologist who administers a radioactive marker test substance to a human subject to perform a measurement on a sample containing the radioactive marker test substance that has been removed from the subject.

(3) A registered pharmacist who handles radioactive drugs in accordance with the California State Board of Pharmacy regulations contained in the most recent version of Sections 1708.3 to 1708.8, inclusive, of Article 2 of Chapter 17 of Title 16 of the California Code of Regulations.

(4) (A) A person who holds a current, valid certificate in diagnostic radiologic technology pursuant to subdivision (b) of Section 114870 may perform a positron emission tomography scan only on a dual mode machine on which both a positron emission tomography scan and a computerized tomography scan may be performed if both of the following conditions are met:

(i) The person holds a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, has registered with the department pursuant to Section 106977 as participating in on-the-job training to meet clinical competencies required by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, and is under the direct supervision of a person who currently meets the standards of competence for the performance of nuclear medicine technology, or complies with the regulations issued by the department governing students of nuclear medicine technology in order to obtain a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board.

(ii) The person is under the supervision of a person who is an authorized user identified on a specific license authorizing medical use of radioactive materials pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(B) A violation of this paragraph is a misdemeanor pursuant to Section 107075 and a violator is subject to discipline pursuant to Sections 107065 and 107070.

(Amended by Stats. 2008, Ch. 238, Sec. 3. Effective January 1, 2009.)



107160

(a)  The department shall provide by regulation a schedule of fees that shall be paid by persons applying to establish their competence to perform nuclear medicine technology. The revenue derived from the fees shall be sufficient to cover all costs incurred in the administration of this article.

(b)  The fees paid by applicants shall be adjusted annually, pursuant to Section 100425, and the adjusted fee amounts shall be rounded off to the nearest whole dollar.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107165

The establishment of a person as competent to perform nuclear medicine technology may be denied, revoked, or suspended by the department, for any of the following reasons:

(a)  Habitual intemperance in the use of any alcoholic beverages, narcotics, or stimulants to an extent as to incapacitate for the performance of professional duties.

(b)  Incompetence or negligence in performing nuclear medicine technology functions.

(c)  Establishment of competence to perform nuclear medicine technology by fraud, or misrepresentation, or because of mistake.

(d)  Use of a designation indicating that a person is established by the department as competent to perform nuclear medicine technology by a person who has not been established by the department as competent to perform nuclear medicine technology.

(e)  Violation of the provisions of this article or regulations adopted pursuant thereto.

The proceedings for denial, revocation, or suspension pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107170

Any person who violates this article or any regulation adopted pursuant thereto shall be guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107175

The department shall enforce this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 3 - Enforcement and Penalties (Reserved)

107150

“Nuclear medicine technology” means that technology applied under the supervision of a physician and surgeon or a licensed clinical bioanalyst, when performing in vitro procedures, that pertains to the utilization of radiopharmaceuticals for the diagnosis and treatment of disease in humans and includes: (1) the standardization of radiopharmaceutical dosages prior to administering the preparation of radiopharmaceutical agents in accordance with department regulations, (2) the administration of radiopharmaceuticals in accordance with statute or regulation, and (3) the calibration and use of radiation detection instruments and equipment to obtain clinical information. Nuclear medicine technology includes in vitro tests performed in a licensed clinical laboratory that use a radioactive marker substance not administered to human subjects and in vivo nuclear medicine procedures that involve administration of a radioactive marker substance to humans.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107155

(a) Any person not currently licensed as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or as a clinical laboratory technologist, bioanalyst, or clinical chemist pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code, who performs nuclear medicine technology shall be subject to the standards of competence established by the department pursuant to this article.

(b) Nothing in this article shall be construed to limit the existing authority of, or scope of practice of, a physician and surgeon, clinical laboratory technologist, bioanalyst, or clinical chemist granted pursuant to their licenses, or to further require persons to establish competence to perform in vitro tests.

(c) In vitro procedures using radioactive materials shall be performed in a licensed clinical laboratory.

(d) This article shall not apply to any of the following persons:

(1) Any person employed by an agency of the United States government, while performing the duties of the employment.

(2) A licensed clinical laboratory technologist who administers a radioactive marker test substance to a human subject to perform a measurement on a sample containing the radioactive marker test substance that has been removed from the subject.

(3) A registered pharmacist who handles radioactive drugs in accordance with the California State Board of Pharmacy regulations contained in the most recent version of Sections 1708.3 to 1708.8, inclusive, of Article 2 of Chapter 17 of Title 16 of the California Code of Regulations.

(4) (A) A person who holds a current, valid certificate in diagnostic radiologic technology pursuant to subdivision (b) of Section 114870 may perform a positron emission tomography scan only on a dual mode machine on which both a positron emission tomography scan and a computerized tomography scan may be performed if both of the following conditions are met:

(i) The person holds a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, has registered with the department pursuant to Section 106977 as participating in on-the-job training to meet clinical competencies required by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, and is under the direct supervision of a person who currently meets the standards of competence for the performance of nuclear medicine technology, or complies with the regulations issued by the department governing students of nuclear medicine technology in order to obtain a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board.

(ii) The person is under the supervision of a person who is an authorized user identified on a specific license authorizing medical use of radioactive materials pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(B) A violation of this paragraph is a misdemeanor pursuant to Section 107075 and a violator is subject to discipline pursuant to Sections 107065 and 107070.

(Amended by Stats. 2008, Ch. 238, Sec. 3. Effective January 1, 2009.)



107160

(a)  The department shall provide by regulation a schedule of fees that shall be paid by persons applying to establish their competence to perform nuclear medicine technology. The revenue derived from the fees shall be sufficient to cover all costs incurred in the administration of this article.

(b)  The fees paid by applicants shall be adjusted annually, pursuant to Section 100425, and the adjusted fee amounts shall be rounded off to the nearest whole dollar.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107165

The establishment of a person as competent to perform nuclear medicine technology may be denied, revoked, or suspended by the department, for any of the following reasons:

(a)  Habitual intemperance in the use of any alcoholic beverages, narcotics, or stimulants to an extent as to incapacitate for the performance of professional duties.

(b)  Incompetence or negligence in performing nuclear medicine technology functions.

(c)  Establishment of competence to perform nuclear medicine technology by fraud, or misrepresentation, or because of mistake.

(d)  Use of a designation indicating that a person is established by the department as competent to perform nuclear medicine technology by a person who has not been established by the department as competent to perform nuclear medicine technology.

(e)  Violation of the provisions of this article or regulations adopted pursuant thereto.

The proceedings for denial, revocation, or suspension pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107170

Any person who violates this article or any regulation adopted pursuant thereto shall be guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107175

The department shall enforce this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 4 - Environmental Epidemiology (Reserved)

107150

“Nuclear medicine technology” means that technology applied under the supervision of a physician and surgeon or a licensed clinical bioanalyst, when performing in vitro procedures, that pertains to the utilization of radiopharmaceuticals for the diagnosis and treatment of disease in humans and includes: (1) the standardization of radiopharmaceutical dosages prior to administering the preparation of radiopharmaceutical agents in accordance with department regulations, (2) the administration of radiopharmaceuticals in accordance with statute or regulation, and (3) the calibration and use of radiation detection instruments and equipment to obtain clinical information. Nuclear medicine technology includes in vitro tests performed in a licensed clinical laboratory that use a radioactive marker substance not administered to human subjects and in vivo nuclear medicine procedures that involve administration of a radioactive marker substance to humans.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107155

(a) Any person not currently licensed as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or as a clinical laboratory technologist, bioanalyst, or clinical chemist pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code, who performs nuclear medicine technology shall be subject to the standards of competence established by the department pursuant to this article.

(b) Nothing in this article shall be construed to limit the existing authority of, or scope of practice of, a physician and surgeon, clinical laboratory technologist, bioanalyst, or clinical chemist granted pursuant to their licenses, or to further require persons to establish competence to perform in vitro tests.

(c) In vitro procedures using radioactive materials shall be performed in a licensed clinical laboratory.

(d) This article shall not apply to any of the following persons:

(1) Any person employed by an agency of the United States government, while performing the duties of the employment.

(2) A licensed clinical laboratory technologist who administers a radioactive marker test substance to a human subject to perform a measurement on a sample containing the radioactive marker test substance that has been removed from the subject.

(3) A registered pharmacist who handles radioactive drugs in accordance with the California State Board of Pharmacy regulations contained in the most recent version of Sections 1708.3 to 1708.8, inclusive, of Article 2 of Chapter 17 of Title 16 of the California Code of Regulations.

(4) (A) A person who holds a current, valid certificate in diagnostic radiologic technology pursuant to subdivision (b) of Section 114870 may perform a positron emission tomography scan only on a dual mode machine on which both a positron emission tomography scan and a computerized tomography scan may be performed if both of the following conditions are met:

(i) The person holds a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, has registered with the department pursuant to Section 106977 as participating in on-the-job training to meet clinical competencies required by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, and is under the direct supervision of a person who currently meets the standards of competence for the performance of nuclear medicine technology, or complies with the regulations issued by the department governing students of nuclear medicine technology in order to obtain a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board.

(ii) The person is under the supervision of a person who is an authorized user identified on a specific license authorizing medical use of radioactive materials pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(B) A violation of this paragraph is a misdemeanor pursuant to Section 107075 and a violator is subject to discipline pursuant to Sections 107065 and 107070.

(Amended by Stats. 2008, Ch. 238, Sec. 3. Effective January 1, 2009.)



107160

(a)  The department shall provide by regulation a schedule of fees that shall be paid by persons applying to establish their competence to perform nuclear medicine technology. The revenue derived from the fees shall be sufficient to cover all costs incurred in the administration of this article.

(b)  The fees paid by applicants shall be adjusted annually, pursuant to Section 100425, and the adjusted fee amounts shall be rounded off to the nearest whole dollar.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107165

The establishment of a person as competent to perform nuclear medicine technology may be denied, revoked, or suspended by the department, for any of the following reasons:

(a)  Habitual intemperance in the use of any alcoholic beverages, narcotics, or stimulants to an extent as to incapacitate for the performance of professional duties.

(b)  Incompetence or negligence in performing nuclear medicine technology functions.

(c)  Establishment of competence to perform nuclear medicine technology by fraud, or misrepresentation, or because of mistake.

(d)  Use of a designation indicating that a person is established by the department as competent to perform nuclear medicine technology by a person who has not been established by the department as competent to perform nuclear medicine technology.

(e)  Violation of the provisions of this article or regulations adopted pursuant thereto.

The proceedings for denial, revocation, or suspension pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107170

Any person who violates this article or any regulation adopted pursuant thereto shall be guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107175

The department shall enforce this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









PART 3 - PRODUCT SAFETY

CHAPTER 1 - Definitions (Reserved)

107150

“Nuclear medicine technology” means that technology applied under the supervision of a physician and surgeon or a licensed clinical bioanalyst, when performing in vitro procedures, that pertains to the utilization of radiopharmaceuticals for the diagnosis and treatment of disease in humans and includes: (1) the standardization of radiopharmaceutical dosages prior to administering the preparation of radiopharmaceutical agents in accordance with department regulations, (2) the administration of radiopharmaceuticals in accordance with statute or regulation, and (3) the calibration and use of radiation detection instruments and equipment to obtain clinical information. Nuclear medicine technology includes in vitro tests performed in a licensed clinical laboratory that use a radioactive marker substance not administered to human subjects and in vivo nuclear medicine procedures that involve administration of a radioactive marker substance to humans.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107155

(a) Any person not currently licensed as a physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or as a clinical laboratory technologist, bioanalyst, or clinical chemist pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code, who performs nuclear medicine technology shall be subject to the standards of competence established by the department pursuant to this article.

(b) Nothing in this article shall be construed to limit the existing authority of, or scope of practice of, a physician and surgeon, clinical laboratory technologist, bioanalyst, or clinical chemist granted pursuant to their licenses, or to further require persons to establish competence to perform in vitro tests.

(c) In vitro procedures using radioactive materials shall be performed in a licensed clinical laboratory.

(d) This article shall not apply to any of the following persons:

(1) Any person employed by an agency of the United States government, while performing the duties of the employment.

(2) A licensed clinical laboratory technologist who administers a radioactive marker test substance to a human subject to perform a measurement on a sample containing the radioactive marker test substance that has been removed from the subject.

(3) A registered pharmacist who handles radioactive drugs in accordance with the California State Board of Pharmacy regulations contained in the most recent version of Sections 1708.3 to 1708.8, inclusive, of Article 2 of Chapter 17 of Title 16 of the California Code of Regulations.

(4) (A) A person who holds a current, valid certificate in diagnostic radiologic technology pursuant to subdivision (b) of Section 114870 may perform a positron emission tomography scan only on a dual mode machine on which both a positron emission tomography scan and a computerized tomography scan may be performed if both of the following conditions are met:

(i) The person holds a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, has registered with the department pursuant to Section 106977 as participating in on-the-job training to meet clinical competencies required by the Nuclear Medicine Technology Certification Board, or a similarly recognized organization, and is under the direct supervision of a person who currently meets the standards of competence for the performance of nuclear medicine technology, or complies with the regulations issued by the department governing students of nuclear medicine technology in order to obtain a current, valid certificate in positron emission tomography issued by the Nuclear Medicine Technology Certification Board.

(ii) The person is under the supervision of a person who is an authorized user identified on a specific license authorizing medical use of radioactive materials pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(B) A violation of this paragraph is a misdemeanor pursuant to Section 107075 and a violator is subject to discipline pursuant to Sections 107065 and 107070.

(Amended by Stats. 2008, Ch. 238, Sec. 3. Effective January 1, 2009.)



107160

(a)  The department shall provide by regulation a schedule of fees that shall be paid by persons applying to establish their competence to perform nuclear medicine technology. The revenue derived from the fees shall be sufficient to cover all costs incurred in the administration of this article.

(b)  The fees paid by applicants shall be adjusted annually, pursuant to Section 100425, and the adjusted fee amounts shall be rounded off to the nearest whole dollar.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107165

The establishment of a person as competent to perform nuclear medicine technology may be denied, revoked, or suspended by the department, for any of the following reasons:

(a)  Habitual intemperance in the use of any alcoholic beverages, narcotics, or stimulants to an extent as to incapacitate for the performance of professional duties.

(b)  Incompetence or negligence in performing nuclear medicine technology functions.

(c)  Establishment of competence to perform nuclear medicine technology by fraud, or misrepresentation, or because of mistake.

(d)  Use of a designation indicating that a person is established by the department as competent to perform nuclear medicine technology by a person who has not been established by the department as competent to perform nuclear medicine technology.

(e)  Violation of the provisions of this article or regulations adopted pursuant thereto.

The proceedings for denial, revocation, or suspension pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107170

Any person who violates this article or any regulation adopted pursuant thereto shall be guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



107175

The department shall enforce this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 2 - Product Recall Safety and Protection Act

108040

This chapter shall be known, and may be cited, as the Product Recall Safety and Protection Act.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108042

As used in this chapter, the following terms have the following meanings:

(a) “Commercial dealer” means any person who deals in products or who otherwise by his or her occupation holds himself or herself out as having knowledge or skill peculiar to products, or any person who is in the business of remanufacturing, retrofitting, selling, leasing, subletting, or otherwise placing into the stream of commerce, a product.

(b) “Distributor” and “wholesaler” means any person, other than a manufacturer or retailer, who sells or resells, or otherwise places into the stream of commerce, a product.

(c) “End consumer” means a person who purchases a product for any purpose other than resale.

(d) “First seller” means any retailer selling a product that has not been used or has not previously been owned. A first seller does not include an entity such as a secondhand retail dealer, thrift shop, resale store, or any other establishment or individual, agent, or employee thereof that sells, distributes, rents, or leases products of any kind.

(e) “Importer” means any person who brings into this country, and places into the stream of commerce, a product.

(f) “Manufacturer” means any person who makes, and places into the stream of commerce, a product.

(g) “Person” means a natural person, firm, corporation, limited liability company, or association, or an employee or agent thereof.

(h) “Product” means any article, or component part thereof, produced or distributed (1) for sale to a consumer for use in or around a permanent or temporary household or residence, a school, in recreation, or otherwise, or (2) for personal use, consumption, or enjoyment of a consumer in or around a permanent or temporary household or residence, a school, in recreation, or otherwise. “Product” does not include food, drugs, cosmetics, pesticides (as defined by the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136 et seq.)), medical devices, firearms and ammunition, boats, motor vehicles, motor vehicle equipment, aircraft, or tobacco and tobacco products.

(i) “Recall” means any repair, replacement, or refund program implemented in accordance with the federal Consumer Product Safety Act (15 U.S.C. Sec. 2051 et seq.) upon the determination of commission staff that a consumer product violates a commission statute or regulation, and notification to the product manufacturer, importer, distributor, or retailer that corrective action to address the violation is warranted. “Recall” includes a voluntary recall where a product is returned to the manufacturer for repair or replacement, usually due to defects or safety concerns, or public notice that a product is defective and must be returned to the manufacturer or retailer.

(j) “Retailer” means any person other than a manufacturer, distributor, or wholesaler who sells, distributes, sublets, or leases consumer goods of any kind.

(k)  “Sell” or “sale” means a transfer for consideration of title or of the right to use, by lease or sales contract, including, but not limited to, transactions conducted through sales outlets, catalogs, or the Internet or any other similar electronic means.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108044

(a) No commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer shall manufacture, remanufacture, distribute, sell at wholesale or retail, contract to sell or resell, lease, or sublet, or otherwise place into the stream of commerce, a product that is unsafe, as defined in subdivision (b), knowing that the product is unsafe.

(b) A product shall be deemed unsafe for purposes of this chapter only if it meets one or both of the following criteria:

(1) The product has been recalled because it does not conform to state or federal laws and regulations setting forth standards for the product.

(2) The product has been recalled for any safety hazard reason in cooperation with the federal Consumer Product Safety Commission or its staff, or voluntarily recalled for any safety hazard reason by the product’s commercial dealer, manufacturer, importer, distributor, or wholesaler, and the recall has not been rescinded.

(c) (1) An unsafe product, as determined pursuant to subdivision (b), may be retrofitted if the retrofit has been approved by the agency issuing the recall or warning, or the agency responsible for approving the retrofit if it is different from the agency issuing the recall or warning.

(2) A retrofitted product may be sold if it is accompanied at the time of sale by a notice declaring that it is safe to use. The notice shall include all of the following:

(A) A description of the original problem that made the recalled product unsafe.

(B) A description of the retrofit that explains how the original problem was eliminated and declaring that it is now safe to use.

(C) The name and address of the commercial dealer, manufacturer, importer, distributor, or wholesaler who accomplished the retrofit, certifying that the work was done, along with the name and model number of the product retrofitted.

(3) The commercial dealer, manufacturer, importer, distributor, or wholesaler is responsible for ensuring that the notice described in paragraph (2) is present with the retrofitted product at the time of sale. This paragraph and paragraph (2) shall not apply, and the product may be sold, if either subparagraph (A) or (B) applies:

(A) The retrofit meets all of the following:

(i) The product requires assembly by the consumer.

(ii) The retrofit kit is provided with the product by the commercial dealer, manufacturer, importer, distributor, or wholesaler.

(iii) The retrofit kit is accompanied at the time of sale by instructions explaining how to apply the retrofit.

(B) The seller of a previously unsold product or the entity to whom unsold products had been returned under the terms of the recall accomplishes the approved or recommended repair prior to sale.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108046

(a) A commercial dealer, manufacturer, importer, distributor, or wholesaler that has placed into the stream of commerce any unsafe product for which a recall or warning has subsequently been issued, shall initiate the following steps within 24 hours after issuing or receiving the recall notice or warning:

(1) Contact all of its customers, other than end consumers, to whom it sold, leased, sublet, or transferred that particular product. The contact shall be made to a person designated for that product by the customer and shall include a copy of the recall notice or warning.

(2) If the commercial dealer, manufacturer, importer, distributor, or wholesaler maintains an Internet Web site, the entity shall place prominently on the homepage or first point of entry of its Web site, a link to recall or warning information that contains the specific recall notice or warning that was issued for the product in question. The recall or warning information shall include a description of the product, the reason for the recall or warning, a picture of the product, and instructions on how to participate in the recall or warning. The information shall include only the product recall or warning information and shall not include sales or marketing information on that product or any other product, excluding return and exchange policies. The recall or warning information shall permit participation in the recall or warning through the Web site of the commercial dealer, manufacturer, importer, distributor, or wholesaler.

(b) (1) The manufacturer of the product shall provide for the safe return of the product to the manufacturer or the appropriate disposal of the product in the manner required pursuant to paragraph (2) at no cost to the end consumer or retailer.

(2) The manufacturer shall properly dispose of the product in a manner that is in compliance with all applicable federal, state, and local laws, regulations, and ordinances, and shall not export the product, or permit it to be exported, for disposal in a manner that poses a significant risk to the public health or the environment.

(3) The manufacturer or retailer may provide a corrective action or retrofit onsite at the consumer’s home or premises for any product for which a recall or warning has been issued.

(c) If a retailer receives notice of a recall or warning regarding a product from a commercial dealer, manufacturer, importer, distributor, wholesaler, or state or federal agency, and if the retailer during the previous 18 months offered the product for sale, then the retailer shall do the following:

(1) Within three days after receiving the notice or warning by the person designated by the retailer, the retailer shall remove the product from the shelves of its stores or program its registers to ensure that the item cannot be sold.

(2) If the product was sold through the retailer’s Internet Web site, then within three days after receiving the notice or warning by the person designated by the retailer, the retailer shall remove the product from the Web site or remove the ability to purchase the product through the Web site.

(3) Within three days after receiving the recall notice or warning by the person designated by the retailer, the retailer shall post in paper form or electronically in a prominent location in each retail store the recall notice or warning. The notice or warning shall remain posted for at least 60 days.

(4) If the product for which a recall or warning was issued was sold on the retailer’s Internet Web site, the retailer shall, within three days after receiving the recall notice or warning by the person designated by the retailer, post on the homepage or first point of entry of its Web site a link to recall or warning information that contains the specific recall notice or warning that was issued for the product in question. The recall or warning information shall include a description of the product, the reason for the recall or warning, a picture of the product, if one was provided, and instructions on how to participate in the recall or warning. The information shall include only the product recall or warning information and shall not include sales or marketing information on that product or any other product, excluding return and exchange policies.

(5) A retailer who is not a first seller shall comply with this subdivision, except that the retailer has five days to comply with paragraphs (1) and (2).

(6) A retailer who is a first seller shall accept any recalled product for the purpose of returning it to the manufacturer or distributor.

(d) A commercial dealer, manufacturer, importer, wholesaler, or distributor who is also a retailer shall comply with subdivisions (a), (b), and (c), as applicable.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108048

Nothing in this chapter relieves a commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer from compliance with stricter requirements that may be imposed by an agency of the federal government.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108050

(a) Any violation of this chapter shall be subject to a civil penalty of up to one thousand dollars ($1,000) for each occurrence, up to a maximum of twenty thousand dollars ($20,000).

(b) The remedies under this section are in addition to, and do not supersede or limit, any and all other remedies, civil or criminal.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)






CHAPTER 3 - Enforcement and Penalties (Reserved)

108040

This chapter shall be known, and may be cited, as the Product Recall Safety and Protection Act.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108042

As used in this chapter, the following terms have the following meanings:

(a) “Commercial dealer” means any person who deals in products or who otherwise by his or her occupation holds himself or herself out as having knowledge or skill peculiar to products, or any person who is in the business of remanufacturing, retrofitting, selling, leasing, subletting, or otherwise placing into the stream of commerce, a product.

(b) “Distributor” and “wholesaler” means any person, other than a manufacturer or retailer, who sells or resells, or otherwise places into the stream of commerce, a product.

(c) “End consumer” means a person who purchases a product for any purpose other than resale.

(d) “First seller” means any retailer selling a product that has not been used or has not previously been owned. A first seller does not include an entity such as a secondhand retail dealer, thrift shop, resale store, or any other establishment or individual, agent, or employee thereof that sells, distributes, rents, or leases products of any kind.

(e) “Importer” means any person who brings into this country, and places into the stream of commerce, a product.

(f) “Manufacturer” means any person who makes, and places into the stream of commerce, a product.

(g) “Person” means a natural person, firm, corporation, limited liability company, or association, or an employee or agent thereof.

(h) “Product” means any article, or component part thereof, produced or distributed (1) for sale to a consumer for use in or around a permanent or temporary household or residence, a school, in recreation, or otherwise, or (2) for personal use, consumption, or enjoyment of a consumer in or around a permanent or temporary household or residence, a school, in recreation, or otherwise. “Product” does not include food, drugs, cosmetics, pesticides (as defined by the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136 et seq.)), medical devices, firearms and ammunition, boats, motor vehicles, motor vehicle equipment, aircraft, or tobacco and tobacco products.

(i) “Recall” means any repair, replacement, or refund program implemented in accordance with the federal Consumer Product Safety Act (15 U.S.C. Sec. 2051 et seq.) upon the determination of commission staff that a consumer product violates a commission statute or regulation, and notification to the product manufacturer, importer, distributor, or retailer that corrective action to address the violation is warranted. “Recall” includes a voluntary recall where a product is returned to the manufacturer for repair or replacement, usually due to defects or safety concerns, or public notice that a product is defective and must be returned to the manufacturer or retailer.

(j) “Retailer” means any person other than a manufacturer, distributor, or wholesaler who sells, distributes, sublets, or leases consumer goods of any kind.

(k)  “Sell” or “sale” means a transfer for consideration of title or of the right to use, by lease or sales contract, including, but not limited to, transactions conducted through sales outlets, catalogs, or the Internet or any other similar electronic means.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108044

(a) No commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer shall manufacture, remanufacture, distribute, sell at wholesale or retail, contract to sell or resell, lease, or sublet, or otherwise place into the stream of commerce, a product that is unsafe, as defined in subdivision (b), knowing that the product is unsafe.

(b) A product shall be deemed unsafe for purposes of this chapter only if it meets one or both of the following criteria:

(1) The product has been recalled because it does not conform to state or federal laws and regulations setting forth standards for the product.

(2) The product has been recalled for any safety hazard reason in cooperation with the federal Consumer Product Safety Commission or its staff, or voluntarily recalled for any safety hazard reason by the product’s commercial dealer, manufacturer, importer, distributor, or wholesaler, and the recall has not been rescinded.

(c) (1) An unsafe product, as determined pursuant to subdivision (b), may be retrofitted if the retrofit has been approved by the agency issuing the recall or warning, or the agency responsible for approving the retrofit if it is different from the agency issuing the recall or warning.

(2) A retrofitted product may be sold if it is accompanied at the time of sale by a notice declaring that it is safe to use. The notice shall include all of the following:

(A) A description of the original problem that made the recalled product unsafe.

(B) A description of the retrofit that explains how the original problem was eliminated and declaring that it is now safe to use.

(C) The name and address of the commercial dealer, manufacturer, importer, distributor, or wholesaler who accomplished the retrofit, certifying that the work was done, along with the name and model number of the product retrofitted.

(3) The commercial dealer, manufacturer, importer, distributor, or wholesaler is responsible for ensuring that the notice described in paragraph (2) is present with the retrofitted product at the time of sale. This paragraph and paragraph (2) shall not apply, and the product may be sold, if either subparagraph (A) or (B) applies:

(A) The retrofit meets all of the following:

(i) The product requires assembly by the consumer.

(ii) The retrofit kit is provided with the product by the commercial dealer, manufacturer, importer, distributor, or wholesaler.

(iii) The retrofit kit is accompanied at the time of sale by instructions explaining how to apply the retrofit.

(B) The seller of a previously unsold product or the entity to whom unsold products had been returned under the terms of the recall accomplishes the approved or recommended repair prior to sale.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108046

(a) A commercial dealer, manufacturer, importer, distributor, or wholesaler that has placed into the stream of commerce any unsafe product for which a recall or warning has subsequently been issued, shall initiate the following steps within 24 hours after issuing or receiving the recall notice or warning:

(1) Contact all of its customers, other than end consumers, to whom it sold, leased, sublet, or transferred that particular product. The contact shall be made to a person designated for that product by the customer and shall include a copy of the recall notice or warning.

(2) If the commercial dealer, manufacturer, importer, distributor, or wholesaler maintains an Internet Web site, the entity shall place prominently on the homepage or first point of entry of its Web site, a link to recall or warning information that contains the specific recall notice or warning that was issued for the product in question. The recall or warning information shall include a description of the product, the reason for the recall or warning, a picture of the product, and instructions on how to participate in the recall or warning. The information shall include only the product recall or warning information and shall not include sales or marketing information on that product or any other product, excluding return and exchange policies. The recall or warning information shall permit participation in the recall or warning through the Web site of the commercial dealer, manufacturer, importer, distributor, or wholesaler.

(b) (1) The manufacturer of the product shall provide for the safe return of the product to the manufacturer or the appropriate disposal of the product in the manner required pursuant to paragraph (2) at no cost to the end consumer or retailer.

(2) The manufacturer shall properly dispose of the product in a manner that is in compliance with all applicable federal, state, and local laws, regulations, and ordinances, and shall not export the product, or permit it to be exported, for disposal in a manner that poses a significant risk to the public health or the environment.

(3) The manufacturer or retailer may provide a corrective action or retrofit onsite at the consumer’s home or premises for any product for which a recall or warning has been issued.

(c) If a retailer receives notice of a recall or warning regarding a product from a commercial dealer, manufacturer, importer, distributor, wholesaler, or state or federal agency, and if the retailer during the previous 18 months offered the product for sale, then the retailer shall do the following:

(1) Within three days after receiving the notice or warning by the person designated by the retailer, the retailer shall remove the product from the shelves of its stores or program its registers to ensure that the item cannot be sold.

(2) If the product was sold through the retailer’s Internet Web site, then within three days after receiving the notice or warning by the person designated by the retailer, the retailer shall remove the product from the Web site or remove the ability to purchase the product through the Web site.

(3) Within three days after receiving the recall notice or warning by the person designated by the retailer, the retailer shall post in paper form or electronically in a prominent location in each retail store the recall notice or warning. The notice or warning shall remain posted for at least 60 days.

(4) If the product for which a recall or warning was issued was sold on the retailer’s Internet Web site, the retailer shall, within three days after receiving the recall notice or warning by the person designated by the retailer, post on the homepage or first point of entry of its Web site a link to recall or warning information that contains the specific recall notice or warning that was issued for the product in question. The recall or warning information shall include a description of the product, the reason for the recall or warning, a picture of the product, if one was provided, and instructions on how to participate in the recall or warning. The information shall include only the product recall or warning information and shall not include sales or marketing information on that product or any other product, excluding return and exchange policies.

(5) A retailer who is not a first seller shall comply with this subdivision, except that the retailer has five days to comply with paragraphs (1) and (2).

(6) A retailer who is a first seller shall accept any recalled product for the purpose of returning it to the manufacturer or distributor.

(d) A commercial dealer, manufacturer, importer, wholesaler, or distributor who is also a retailer shall comply with subdivisions (a), (b), and (c), as applicable.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108048

Nothing in this chapter relieves a commercial dealer, manufacturer, importer, distributor, wholesaler, or retailer from compliance with stricter requirements that may be imposed by an agency of the federal government.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)



108050

(a) Any violation of this chapter shall be subject to a civil penalty of up to one thousand dollars ($1,000) for each occurrence, up to a maximum of twenty thousand dollars ($20,000).

(b) The remedies under this section are in addition to, and do not supersede or limit, any and all other remedies, civil or criminal.

(Added by Stats. 2008, Ch. 569, Sec. 2. Effective January 1, 2009.)






CHAPTER 4 - California Hazardous Substances Act

ARTICLE 1 - General Provisions and Definitions

108100

This chapter shall be known as the California Hazardous Substances Act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108105

Unless the provisions or the context otherwise requires, these definitions, rules of construction, and general provisions shall govern the construction of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108110

The term “art or craft material” means any raw or processed material or manufactured product marketed or being represented by the manufacturer, repackager or retailer as being suitable for use in any phase of the creation of any work of visual or graphic art of any medium. These mediums may include, but shall not be limited to, paintings, drawings, prints, sculpture, ceramics, enamels, jewelry, stained glass, plastic sculpture, photographs, and leather and textile goods. The term shall not include economic poisons subject to the Federal Insecticide, Fungicide, and Rodenticide Act (61 Stats. 163) or Chapter 2 (commencing with Section 12751) of Division 7 of the Food and Agricultural Code; or to drugs, devices, or cosmetics, that are subject to the Federal Food, Drug and Cosmetics Act (52 Stats. 1040) or Part 5 (commencing with Section 109875).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108115

“Department” means the State Department of Health Services.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108120

As used in this chapter, “federal act” means the Federal Hazardous Substances Act (74 Stats. 372; 15 U.S.C., Sec. 1261, et seq.).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108125

The term “hazardous substance” means:

(a)  Any substance or mixture of substances that (1) is toxic, (2) is corrosive, (3) is an irritant, (4) is a strong sensitizer, (5) is flammable or combustible, or (6) generates pressure through decomposition, heat, or other means; if the substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children.

(b)  Any substances that the department by regulation finds pursuant to the provisions of Section 108320 meet the requirements of subdivision (a) of this section.

(c)  Any radioactive substance, if, with respect to the substance as used in a particular class of article or as packaged, the department determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this chapter in order to protect the public health.

(d)  Any toy or other article intended for use by children that the department determines, by regulation, pursuant to the provisions of Section 108320, presents an electrical, mechanical, or thermal hazard.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108130

The term “hazardous substance” shall not apply to any of the following:

(a)  Foods, drugs, or cosmetics subject to the Federal Food, Drug, and Cosmetic Act (52 Stat. 1040) or Part 5 (commencing with Section 109875).

(b)  Substances intended for use as fuels when stored in containers and used in the heating, cooking, or refrigeration system of a house.

(c)  Source material, special nuclear material, or byproduct material, as defined in the Atomic Energy Act of 1954 (68 Stat. 919), as amended, and regulations issued pursuant thereto by the Atomic Energy Commission.

(d)  Fertilizing materials regulated by Chapter 5 (commencing with Section 14501) of Division 7 of the Food and Agricultural Code.

(e)  Livestock remedies regulated by Chapter 4 (commencing with Section 14200) of Division 7 of the Food and Agricultural Code.

(f)  Economic poisons regulated by Chapter 2 (commencing with Section 12751) of Division 7 of the Food and Agricultural Code, except as provided in Section 108135.

(g)  Economic poisons subject to the Federal Insecticide, Fungicide, and Rodenticide Act (61 Stat. 163), except as provided in Section 108135.

(h)  Injurious substances as defined and regulated by Article 112 (commencing with Section 5225) of Group 16 of Subchapter 7 of Chapter 4 of Title 8 of the California Code of Regulations.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108135

The term “hazardous substance” shall apply to any article that is not itself an economic poison within the meaning of the Federal Insecticide, Fungicide and Rodenticide Act or Chapter 2 (commencing with Section 12751) of Division 7, of the Food and Agricultural Code, but that is a hazardous substance within the meaning of Section 108125 by reason of bearing or containing an economic poison.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108140

The term “human carcinogen” means any substance listed as a human carcinogen by the International Agency for Research on Cancer.

The term “potential human carcinogen” means one of the following:

(1)  Any substance that does not meet the definition of human carcinogen, but for which there exists sufficient evidence of carcinogenicity in animals, as determined by the International Agency for Research on Cancer.

(2)  Any chemical shown to be changed by the human body into a human carcinogen.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108145

The term “toxic” shall apply to any substance, other than a radioactive substance, that has the capacity to produce personal injury or illness to man through ingestion, inhalation, or absorption through any body surface.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108150

The term “toxic substance causing chronic illness” means any of the following:

(1)  Human carcinogens.

(2)  Potential human carcinogens.

(3)  Any substance included in the list of hazardous substances prepared by the Director of Industrial Relations, pursuant to Section 6382 of the Labor Code, notwithstanding exemptions made for substances on the list that are used in particular forms, circumstances, or concentrations, if the health hazard presented by the substance is not the subject of label statements required by federal law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108155

“Highly toxic” means any substance that falls within any of the following categories:

(a)  Produces death within 14 days in half or more than half of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, at a single dose of 50 milligrams or less per kilogram of body weight, when orally administered.

(b)  Produces death within 14 days in half or more than half of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, when inhaled continuously for a period of one hour or less at an atmospheric concentration of 200 parts per million by volume or less of gas or vapor or two milligrams per liter by volume or less of mist or dust, provided the concentration is likely to be encountered by man when the substance is used in any reasonably foreseeable manner.

(c)  Produces death within 14 days in half or more than half of a group of 10 or more rabbits tested in a dosage of 200 milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for 24 hours or less.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108160

If the department finds that available data on human experience with any substance indicate results different from those obtained on animals with the dosages or concentrations stated in Section 108155, the human data shall take precedence.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108165

“Corrosive” means any substance which in contact with living tissue will cause destruction of tissue by chemical action; but shall not refer to action on inanimate surfaces.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108170

“Irritant” means any substance not corrosive within the meaning of Section 108165 that on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108175

“Strong sensitizer” means a substance that will cause on normal living tissue through an allergic or photodynamic process a hypersensitivity that becomes evident on reapplication of the same substance and that is designated by the department. Before designating any substance as a strong sensitizer, the department, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108180

The term “extremely flammable” shall apply to any substance that has a flashpoint at or below 20 degrees Fahrenheit, as determined by the Tagliabue open-cup tester, the term “flammable” or “combustible” shall apply to any substance that has a flashpoint of above 20 degrees to and including 80 degrees Fahrenheit, as determined by the Tagliabue open-cup tester, and the term “combustible” shall apply to any substance that has a flashpoint above 80 degrees Fahrenheit to and including 150 degrees, as determined by the Tagliabue open-cup tester; except that the flammability or combustibility of solids and of the contents of self-pressurized containers shall be determined by methods found by the department to be generally applicable to the materials or containers, respectively, and established by regulations issued by it, which regulations shall also define the terms “flammable” and “combustible” and “extremely flammable” in accord with those methods.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108185

“Radioactive substance” means a substance that emits ionizing radiation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108190

“Label” means a display of written, printed, or graphic matter upon the immediate container of any substance or, in the case of an article that is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of the matter directly upon the article involved, or upon a tag or other suitable material affixed thereto, and a requirement made by, or pursuant to, this chapter that any word, statement, or other information appear on the label shall not be considered to be complied with unless the word, statement, or other information also appears (a) on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper and (b) on all accompanying literature where there are directions for use, written or otherwise.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108195

The term “immediate container” does not include package liners.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108200

The term “misbranded hazardous substance” means a hazardous substance (including a toy or other article intended for use by children, that is a hazardous substance, or that bears or contains a hazardous substance in the manner as to be susceptible of access by a child to whom the toy or other article is entrusted) intended, or packaged in a form suitable for use in the household or by children if the packaging or labeling of the substance is in violation of an applicable regulation issued pursuant to Section 108685 or 108700, or if the substance, except as otherwise provided by, or pursuant to, Section 108320, 108355, or 108360, fails to bear a label that states conspicuously, as prescribed in Chapter 8 (commencing with Section 108800): (1) the name and place of business of the manufacturer, packer, distributor, or seller; (2) the common or usual name or the chemical name, if there be no common or usual name, of the hazardous substance or of each component that contributes substantially to its hazard, unless the department by regulation permits or requires the use of a recognized generic name; (3) the signal word “DANGER” on substances that are extremely flammable, corrosive, or highly toxic; (4) the signal word “WARNING” or “CAUTION” on all other hazardous substances; (5) an affirmative statement of the principal hazard or hazards, such as “Flammable,” “Combustible,” “Vapor harmful,” “Causes burns,” “Absorbed through skin,” or similar wording descriptive of the hazard; (6) precautionary measures describing the action to be followed or avoided, except when modified by the department pursuant to Section 108320, 108325, 108330, 108355, or 108360; (7) instructions, when necessary or appropriate, for first aid treatment; (8) the word “Poison” for any hazardous substance that is defined as “highly toxic” by Section 108155; (9) instructions for handling and storage of packages that require special care in handling or storage; and (10) the statement “Keep out of the reach of children,” or its practical equivalent, or if the article is intended for use by children and is not a banned hazardous substance, adequate direction for the protection of children from the hazard. The term “misbranded hazardous substance” also includes a household substance as defined in subdivision (b) of Section 108680 if it is a substance described in Section 108125 and its packaging or labeling is in violation of an applicable regulation issued pursuant to Section 108685 or 108700.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108205

The term “banned hazardous substance” means either:

(a)  Any toy, or other article intended for use by children, that is a hazardous substance, or that bears or contains a hazardous substance in the manner as to be susceptible of access by a child to whom the toy or other article is entrusted.

(b)  Any hazardous substance intended or packaged in a form suitable, for use in the household, that the department by regulation classifies as a “banned hazardous substance” on the basis of a finding that, notwithstanding the cautionary labeling as is or may be required under this chapter for that substance, the degree or nature of the hazard involved in the presence or use of that substance in households is that the objective of the protection of the public health and safety can be adequately served only by keeping that substance, when so intended or packaged, out of the channels of intrastate commerce.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108210

(a)  An article may be determined to present an electrical hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture may cause personal injury or illness by electric shock.

(b)  An article may be determined to present a mechanical hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness from any of the following:

(1)  Fracture, fragmentation, or disassembly of the article.

(2)  Propulsion of the article or any part or accessory thereof.

(3)  Points or other protrusions, surfaces, edges, openings, or closures.

(4)  Moving parts.

(5)  Lack or insufficiency of controls to reduce or stop motion.

(6)  As a result of self-adhering characteristics of the article.

(7)  Because the article, or any part or accessory thereof, may be aspirated or ingested.

(8)  Because of instability.

(9)  Because of any other aspect of the article’s design or manufacture.

(c)  An article may be determined to present a thermal hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness because of heat as from heated parts, substances, or surfaces.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108215

The department, by regulation, shall exempt from subdivision (a) of Section 108205 (1) articles such as chemical sets, that by reason of their functional purpose require the inclusion of the hazardous substance involved or necessarily present an electrical, mechanical, or thermal hazard and that bear labeling giving adequate directions and warnings for safe use and are intended for use by children who have attained sufficient maturity, and may reasonably be expected to read and heed the directions and warnings and (2) fireworks subject to control under Part 2 (commencing with Section 12500) of Division 11.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108220

Proceedings for the issuance, amendment, or repeal of regulations pursuant to subdivision (b) of Section 108205 and Section 108215 shall be in the manner prescribed in Section 108335. If the department, however, finds that the distribution for household use of the hazardous substance involved presents an imminent hazard to the public health, it may by order publish a notice of the findings, and thereupon the substance when intended or offered for household use or when so packaged as to be suitable for that use shall be deemed to be a “banned hazardous substance” pending the completion of proceedings relating to the issuance of the regulations.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108225

Notwithstanding any other provision of this chapter, no substance or article shall be deemed to violate any provision of this chapter except Article 6 (commencing with Section 108500), if the substance or article complies with federal law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Articles For Children

108230

A determination by the department that a toy or other article intended for use by children presents an electrical, mechanical, or thermal hazard shall be made by regulation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108235

If, before or during the making of a determination pursuant to Section 108230, the department finds that, because of an electrical, mechanical, or thermal hazard, distribution of the toy or other article involved presents an imminent hazard to the public health and the department by regulation gives notice of the finding, the toy or other article shall be deemed to be a banned hazardous substance for purposes of this chapter until the proceeding has been completed. If not yet initiated when the regulation is adopted, a proceeding shall be initiated as promptly as possible.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Prohibitions

108240

The manufacture, production, preparation, compounding, packing, selling, offering for sale, or keeping for sale within the State of California, or the introduction into this state from any other state, territory, or the District of Columbia, or from any foreign country, of any package of a misbranded hazardous substance or banned hazardous substance is prohibited.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108245

Any person who imports or receives from any other state or territory or the District of Columbia or from any foreign country, or who having so received delivers for pay or otherwise or offers to deliver to any other person, any misbranded hazardous substance or banned hazardous substance or any person who shall manufacture or produce, prepare or compound, or pack or sell, or offer for sale, or keep for sale in the State of California any misbranded hazardous substance or banned hazardous substance, shall be guilty of a misdemeanor punishable as provided in Section 108295.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108250

The packing, selling, offering for sale, or keeping for sale of a hazardous substance in a reused food, drug, or cosmetic container or in a container that, though not a reused container, is identifiable as a food, drug, or cosmetic container by its labeling or by other identification, is unlawful. Such an act shall result in the hazardous substance being in a misbranded package. As used in this section, the terms “cosmetic,” “drug” and “food” shall have the same meaning as in Chapter 1 (commencing with Section 109875) of Part 5.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108255

The department may by regulation prohibit the use of any other container for hazardous substances if it determines that the container may be mistaken for a food, drug, or cosmetic container and has a closure that presents a health hazard due to ease of opening.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108260

The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a hazardous substance is unlawful if the act results in the article being a misbranded hazardous substance or banned hazardous substance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108265

It shall be unlawful to refuse to permit entry or inspection authorized by Section 108370 or to permit access to and copying of any record as authorized by Section 108300.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108270

No person shall be prosecuted under this chapter if, after receipt of a hazardous substance, he or she can establish a guarantee or undertaking signed by, and containing the name and address of, the person residing in the United States from whom he or she received in good faith the hazardous substance, to the effect that the hazardous substance is not a misbranded hazardous substance or a banned hazardous substance within the meaning of these terms, as defined by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108275

If the guarantee is to the effect that the article is not misbranded or banned within the meaning of the Federal Hazardous Substances Act (Public Law 86-813, 74 Stat. 372), it shall be sufficient for all the purposes of this chapter and have the same force and effect as though it referred to this chapter whether given by a person residing in the United States or elsewhere.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108280

The giving of a guarantee referred to in Section 108270 that is false, is prohibited, except by a person who relied upon a guarantee to the same effect signed by, and containing the name and address of, the person residing in the United States from whom he or she received in good faith the hazardous substance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108285

No person shall be prosecuted under this chapter if the hazardous substance is shipped or delivered for shipment for export to any foreign country, in a package marked for export on the outside of the shipping container and labeled in accordance with the specifications of the foreign purchaser and in accordance with the laws of the foreign country, but if the hazardous substance is sold or offered for sale in domestic commerce, this section shall not apply.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108290

The use by any person to his or her own advantage, or revealing other than to the department or any agent of the department or to the courts when relevant in any judicial proceeding under this chapter, of any information acquired under authority of this chapter concerning any method of process that as a trade secret is entitled to protection is prohibited.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108295

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than fifty dollars ($50) or more than one thousand dollars ($1,000), or by imprisonment in the county jail for a term not exceeding six months, or by both fine and imprisonment.

If the violation is committed with intent to defraud or mislead, or after a conviction of the person under this section has become final, the person shall be subject to imprisonment for not more than one year in the county jail, or a fine of not more than two thousand dollars ($2,000), or both the imprisonment and fine.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108300

For the purpose of enforcing this chapter, carriers engaged in commerce, and persons receiving or holding hazardous substances shall upon the request of an agent of the department, permit the agent, at reasonable times, to have access to and to copy all records showing the movement of any hazardous substance, or the holding thereof during or after the movement, and the quantity, shipper, and consignee thereof, provided, that evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained, provided, further, that carriers shall not be subject to this chapter by reason of their receipt, carriage, holding, or delivery of hazardous substances in the usual course of business as carriers.

As used in this section, “carrier” means a person engaged in transporting property from one place to another and who has no other interest in the ownership of the property.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108305

Before any violation of this chapter is reported to the district attorney of the county, or the prosecuting officer of the city, for institution of a criminal proceeding the person against whom the proceeding is contemplated may be given appropriate notice and an opportunity to present his or her view, either orally or in writing, with regard to each contemplated proceeding.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Repurchase

108310

For the purposes of this article, the following terms have the following meanings:

(a) “Manufacturer” includes an importer for resale.

(b) A dealer who sells at wholesale an article or substance shall, with respect to that sale, be considered the distributor of that article or substance.

(Amended by Stats. 2006, Ch. 538, Sec. 422. Effective January 1, 2007.)



108315

In the case of any article or substance sold on or after the effective date of this section by its manufacturer, distributor, or dealer that is a banned hazardous substance, whether or not it was at the time of its sale, the article or substance shall, in accordance with regulations of the department, be repurchased as follows:

(a)  The manufacturer of any such article or substance shall repurchase it from the person to whom he or she sold it, and shall do the following:

(1)  Refund that person the purchase price paid for the article or substance.

(2)  If that person has repurchased the article or substance pursuant to subdivision (b) or (c) reimburse him or her for any amounts paid in accordance with subdivision (b) or (c) for the return of the article or substance in connection with its repurchase.

(3)  If the manufacturer requires the return of the article or substance in connection with his or her repurchase of it in accordance with this subdivision, reimburse that person for any reasonable and necessary expenses incurred in returning it to the manufacturer.

(b)  The distributor of any article or substance shall repurchase it from the person to whom he or she sold it, and shall do the following:

(1)  Refund that person the purchase price paid for the article or substance.

(2)  If that person has repurchased the article or substance pursuant to subdivision (c), reimburse him or her for any amounts paid in accordance with that subdivision for the return of the article or substance in connection with its repurchase.

(3)  If the distributor requires the return of the article or substance in connection with his or her repurchase of it in accordance with this subdivision, reimburse that person for any reasonable and necessary expenses incurred in returning it to the distributor.

(c)  In the case of any article or substance sold at retail by a dealer, if the person who purchased it from the dealer returns it to him or her, the dealer shall refund the purchaser the purchase price paid for it and reimburse him or her for any reasonable and necessary transportation charges incurred in its return.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Administration

108320

The department may adopt regulations regarding hazardous substances as it determines are necessary to adequately enforce and administer this chapter. Any violation of the regulations shall be deemed to be a violation of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108325

Whenever in the judgment of the department the action will promote the objectives of this chapter by avoiding or resolving uncertainty as to its application, the department may by regulation declare to be a hazardous substance, for the purpose of this chapter, any substance or mixture of substances that it finds meet the requirements of Section 108125.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108330

If the department finds that the requirements of Section 108200 are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous substance, it may by regulation establish reasonable variations or additional label requirements as it finds necessary for the protection of the public health and safety; and any hazardous substance intended, or packaged in a form suitable, for use in the household or by children, that fails to bear a label in accordance with regulations shall be deemed to be a misbranded hazardous substance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108335

The regulations shall be adopted by the department in the manner prescribed by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The regulations shall conform as nearly as practicable with regulations promulgated by the United States Department of Health, Education, and Welfare, Food and Drug Administration.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108340

To the extent that the requirements of this chapter are identical with the federal act, all regulations and any amendments to regulations adopted pursuant to the federal act that are in effect on the effective date of this section or that are adopted on or after the date are the hazardous substances regulations of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108345

A federal regulation adopted pursuant to this chapter takes effect in this state 30 days after it becomes effective as a federal regulation. Any person who will be adversely affected by adoption of a federal regulation in this state may, within the 30 days prior to its becoming effective in this state, file with the state department, in writing, objections and a request for a hearing. The timely filing of substantial objections to a regulation that has become effective under the federal act, stays the adoption of the regulation in this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108350

If substantial objections are made to a federal regulation within 30 days prior to its becoming effective in this state or to a proposed regulation within 30 days after it is published, the state department, after notice, shall conduct a public hearing to receive evidence on issues raised by the objections. Any interested person or his or her representatives shall be heard. The state department shall act upon objections by order and shall mail the order to objectors by certified mail as soon after the hearing as practicable. The order shall be based on evidence contained in the record of the hearing. If the order concerns a federal regulation, the state department may adopt, rescind, or modify it. If the order concerns a proposed regulation, the state department may withdraw it or set an effective date for the regulation as published or as modified by the order. The effective date shall be at least 60 days after publication of the order.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108355

If the department finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this chapter is impracticable or is not necessary for the adequate protection of the public health and safety, the department may exempt the substance from these requirements to the extent it determines to be consistent with adequate protection of the public health and safety.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108360

The department may exempt from the requirements established by, or pursuant to, this chapter any container of a hazardous substance with respect to which it finds that adequate requirements satisfying the purposes of this chapter have been established by, or pursuant to, any other law enacted by the Legislature.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108365

The department may appoint agents as it may deem necessary.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108370

The department or its duly authorized agent shall have free access to all reasonable hours to any factory, warehouse, or establishment in which hazardous substances are manufactured, processed, packed, or held for introduction into commerce, or to enter any vehicle being used to transport or hold hazardous substances, in commerce, for either of the following purposes:

(a)  Inspecting the factory, warehouse, establishment, or vehicle to determine if any of the provisions of this chapter are being violated.

(b)  To secure samples or specimens of any hazardous substances. If the agent obtains any sample, prior to leaving the premises, he or she shall give to the owner, operator, or agent in charge a receipt describing the samples obtained. If an analysis is made of the sample, a copy of the results of the analysis shall be furnished promptly to the owner, operator, or agent in charge.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108375

Whenever a duly authorized agent of the department finds, or has probable cause to believe, that any hazardous substance is so misbranded as to be dangerous or fraudulent or is a banned hazardous substance, he or she shall affix to the article a tag or other appropriate marking, giving notice that the article is, or is suspected of being, misbranded and has been detained or quarantined, and warning all persons not to remove or dispose of the article by sale or otherwise until permission for removal or disposal is given by the department or the court.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108380

Whenever the findings of the department show, after investigation and examination, that any hazardous substance found in the possession of any person is misbranded, or banned, the hazardous substance may be seized and quarantined.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108385

A hazardous substance found to be misbranded, or to be a banned hazardous substance may, by order of a court or judge, or in the absence of the order, with the written consent of the owner thereof, be seized or destroyed.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108390

When a misbranded hazardous substance or a banned hazardous substance is detained or quarantined under this article, the department shall commence proceedings in the name of the people of the State of California against the article in the superior court of the county or city and county in which the article is detained or quarantined by petitioning the court for a judgment to forfeit, condemn, and destroy the article. Upon the filing of the petition, the clerk of the court shall fix a time and place for the hearing thereof, and cause notices thereof to be prepared notifying all persons who may claim an interest in the article of the time and place of the hearing. A copy of the petition and notice shall be posted for 14 days in at least three public places in the city or city and county where the court is held, and in a conspicuous place where the article is detained or quarantined. A copy of the petition and notice shall also be served upon each person in possession of the article and on each owner or claimant whose name and address is known. The service may be made by personal service or by registered mail by mailing a copy of the notice and petition by registered mail to the last known address of the person. At any time prior to the date of the hearing any person in possession of the article, or owner thereof or claimant thereto, may file an answer that may include a prayer for a judgment of release of the article or relief in accordance with Sections 108400 and 108405. At the time set for the hearing, the court shall commence to hear and determine the proceeding, but may, for good cause shown, continue the hearing to a day certain; provided, the court shall finally determine all the issues presented by the petition.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108395

If the court finds that a detained or quarantined article is misbranded, after entry of the decree the article shall be destroyed at the expense of the claimant thereof, under the supervision of the agent of the department. All court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of the article or his or her agent.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108400

If the misbranding can be corrected by proper labeling or processing of the article, after entry of the decree and after costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the article shall be so labeled or processed, has been executed, the court may by order direct that the article be delivered to the claimant thereof for the labeling or processing under the supervision of an agent of the department. The expense of the supervision shall be paid by the claimant.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108405

The bond shall be returned to the claimant of the article on representation to the court by the department that the article is no longer in violation of this chapter, and that the expenses of the supervision have been paid.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108410

The department shall cause to be published from time to time reports summarizing any judgments, decrees, or court orders that have been rendered under this chapter, including the nature of the charge and the disposition thereof.

The department shall also cause to be disseminated information regarding hazardous substances in situations involving, in the opinion of the department, imminent danger to health. Nothing in this section shall be construed to prohibit the department from collecting, reporting, and illustrating the results of the investigations of the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108415

In addition to the remedies heretofore provided, the department is hereby authorized to bring an action in superior court and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this chapter. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the department shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108420

If any provision of this chapter is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of the chapter and the applicability thereof to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 6 - Art or Craft Materials

108500

For the purposes of this article, an art or craft material shall be presumed to contain an ingredient that is a toxic substance causing chronic illness if the ingredient, whether an intentional ingredient or an impurity, is 1 percent or more by weight of the mixture or product, or if the department determines that the toxic or carcinogenic properties of the art or craft material are such that labeling is necessary for the adequate protection of the public health and safety.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108505

The Legislature finds and declares that there exists a significant danger to the public health and safety from exposure to art or craft material that contains toxic chemicals. This health risk threatens not only professional artists and craftspersons, but art teachers, students at every educational level, hobbyists, and children. Toxic substances may be employed during the course and scope of creating art or craft objects of all varieties.

The Legislature additionally finds and declares that present labeling of ingredients and hazards of art or craft material is insufficient to adequately protect the consumers of this state from chronic adverse health effects. Because many persons do not know what toxic chemical substances they work with, proper precautionary actions cannot be taken. Disclosure of toxic ingredients, their possible adverse effects on health, and instructions for safe handling, will substantially minimize unnecessary exposure to excessive risk.

Additionally, the Legislature finds and declares that it is consistent to impose upon those who manufacture, repackage, distribute, and sell art or craft material a duty to convey to consumers information about the potential health hazards of the products they manufacture.

Therefore, the Legislature intends by this article to ensure that consumers be provided information concerning the nature of the toxic substances with which they are working and the known and suspected health hazards of these substances, and to ensure the uniformity of labeling standards, so that materials with similar hazards also have essentially similar labels.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108510

No person shall distribute, sell, offer for sale, or expose for sale any art or craft material containing toxic substances causing chronic illness on which the person:

(a)  Has failed to affix a conspicuous label containing the signal word “WARNING,” to alert users of potential adverse health effects.

(b)  Has failed to affix a conspicuous label warning of the health-related dangers of the art or craft material.

(1)  If the product contains a human carcinogen, the warning shall contain the statement: “CANCER HAZARD! Overexposure may create cancer risk.”

(2)  If the product contains a potential human carcinogen, and does not contain a human carcinogen, the warning shall contain the statement: “POSSIBLE CANCER HAZARD! Overexposure might create cancer risk.”

(3)  If the product contains a toxic substance causing chronic illness, the warning shall contain, but not be limited to, the following statement or statements where applicable:

(A)  May cause sterility or damage to reproductive organs.

(B)  May cause birth defects or harm to developing fetus.

(C)  May be excreted in human milk causing harm to nursing infant.

(D)  May cause central nervous system depression or injury.

(E)  May cause numbness or weakness in the extremities.

(F)  Overexposure may cause damage to (specify organ).

(G)  Heating above (specify degrees) may cause hazardous decomposition products.

(4)  If a product contains more than one chronically toxic substance, or if a single substance can cause more than one chronic health effect, the required statements may be combined into one warning statement.

(c)  Has failed to affix on the label a list of ingredients that are toxic substances causing chronic illness.

(d)  Has failed to affix on the label a statement or statements of safe use and storage instructions, conforming to the following list. The label shall contain, but not be limited to, as many of the following risk statements as are applicable:

(1)  Keep out of reach of children.

(2)  When using, do not eat, drink, or smoke.

(3)  Wash hands after use and before eating, drinking, or smoking.

(4)  Keep container tightly closed.

(5)  Store in well ventilated area.

(6)  Avoid contact with skin.

(7)  Wear protective clothing (specify type).

(8)  Wear NIOSH certified masks for dusts, mists, or fumes.

(9)  Wear NIOSH certified respirator with appropriate cartridge for (specify type).

(10)  Wear NIOSH certified supplied-air respirator.

(11)  Use window exhaust fan to remove vapors and assure adequate ventilation (specify explosion proof if necessary).

(12)  Use local exhaust hood (specify type).

(13)  Do not heat above (specify degrees) without adequate ventilation.

(14)  Do not use or mix with (specify material).

(e)  Has failed to affix on the label a statement on where to obtain more information, such as “call your local poison control center for more health information.”

(f)  Has failed to affix on the label the name and address of the manufacturer.

(g)  If all of the above information cannot fit on the package label, a package insert shall be required to convey all the necessary information to the consumer. In this event, the label shall contain a statement to refer to the package insert, such as “CAUTION: see package insert before use.” For purposes of this section, “package insert” means a display of written, printed, or graphic matter upon a leaflet or suitable material accompanying the art supply. The language on this insert shall be nontechnical and nonpromotional in tone and content.

Art or craft material offered for sale in containers that contain less than one fluid ounce (30 milliliters) or one ounce net (29 grams) shall be deemed to comply with this section if there is affixed on the container a precautionary label that includes the words “USE WITH CAUTION: Contains Hazardous Substances.”

The requirements set forth in subdivisions (a) to (g), inclusive, shall not be considered to be complied with unless the required words, statements, or other information appear on the outside container or wrapper, or on a package insert that is easily legible through the outside container or wrapper and is painted in a color in contrast with the product or the package containing the product.

(h)  Pursuant to Section 108355, the department may exempt a material from full compliance with this article. In considering this exemption, the department shall take into consideration the potential for reasonably foreseeable misuse of a material by a child.

(i)  If an art or craft material complies with labeling standards D-4236 of the American Society for Testing and Materials (ASTM), the material complies with the provisions of this article, unless the department determines that the label on an art or craft material does not satisfy the purposes of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108515

(a)  The manufacturer of any art or craft material sold, distributed, offered for sale, or exposed for sale in this state shall supply to a national poison control network approved by the director the formulation information required by that network for dissemination to poison control centers. Failure to file formulation information with an approved poison control network is a violation of this chapter.

(b)  The requirements set forth in Section 108510 shall not be considered to be complied with unless all required words, statements, or other information accompany art or craft materials from manufacturer to consumer, not excluding any distributor, packager, repackager, or retailer.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 5 - Consumer Products

ARTICLE 1 - Water Heater Warning Labels

108525

A warning label shall be affixed near the thermostat of all new water heaters to be sold in the state for residential use. This warning shall read as follows:

“Warning: Setting of the water heater thermostat in excess of 130 degrees Fahrenheit or 54 degrees centigrade may cause accidental scalding or other injury, particularly to children or elderly persons.”

The Legislature does not intend by the enactment of this section to impose any duty on public utilities to affix this warning label or otherwise warn their customers relative to existing water heaters.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Toy Safety

108550

“Toy,” as used in this article, means an article designed and made for the amusement of a child or for his or her use in play.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108555

(a) No person shall manufacture, sell, or exchange, have in his or her possession with intent to sell or exchange, or expose or offer for sale or exchange to any retailer, any toy that is contaminated with any toxic substance or that is any of the following:

(1) Is coated with paints and lacquers containing compounds of lead of which the lead content (calculated as Pb) is in excess of that permitted by federal regulations contained in Part 1303 of Title 16 of the Code of Federal Regulations adopted pursuant to the Consumer Product Safety Act (Title 15 (commencing with Section 2051) of the United States Code) and the lead limit as reduced by Congress in Section 101(f) of the Consumer Product Safety Improvement Act of 2008 (Public Law 110-314), or soluble compounds of antimony, arsenic, cadmium, chromium, mercury, selenium, or barium, as identified in the ASTM International Standard F963-08 “Standard Consumer Safety Specification for Toy Safety” (ASTM F963).

(2) Consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance.

(3) Has been produced, prepared, packed, shipped, or held under unsanitary or other conditions whereby it may have become contaminated with filth or hazardous materials or otherwise rendered injurious to health.

(4) Is stuffed, padded, or lined with materials that are toxic or that would otherwise be hazardous if ingested, inhaled, or contacted.

(5) Is a stuffed, padded, or lined toy that is not securely wrapped or packaged.

(b) The department and local health officers shall enforce this article.

(c) Violation of this section is a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000) for each violation or by imprisonment in the county jail for a period not exceeding one year, or both.

(Amended by Stats. 2010, Ch. 331, Sec. 1. Effective January 1, 2011.)



108560

(a)  All toys offered for sale or exchange, shall contain a label with the name and place of business of the manufacturer, distributor, or importer in the United States.

(b)  It is unlawful to fail to provide any information required by this section upon the request of the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108565

(a)  Whenever a duly authorized representative of the department or a local health officer finds, or has probable cause to believe, that any toy is or would be in violation of this article, he or she shall affix to the toy or a component thereof a tag or other appropriate marking, and shall give notice that the toy is suspected of being in violation of this article, that the toy has been embargoed, and that no person shall remove the toy until permission for removal or disposal is given by an authorized agent of the department, the local health officer, or the court.

(b)  A local health officer shall notify the department within 48 hours of any action taken by the local health officer pursuant to subdivision (a).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108570

No person shall knowingly remove, sell, or dispose of a detained or embargoed toy without permission of an authorized agent of the department, the local health officer, or the court. Violation of this section is a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000) for each violation or by imprisonment in the county jail for a period not exceeding one year, or both.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108575

When an authorized agent of the department or the local health officer finds, or has reasonable cause to believe, that an embargo will be violated, he or she may remove the embargoed toy to a place of safekeeping.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108580

When a toy is alleged to be in violation of this article, the department or the local health officer shall commence proceedings in the superior court in whose county the toy is located, for condemnation of the article.

(Amended by Stats. 2003, Ch. 449, Sec. 24. Effective January 1, 2004.)



108585

(a)  No person shall knowingly manufacture, sell, or offer for sale any toy that is designed to depict torture or resemble an instrument specifically designed for torture, or that specifically resembles a bomb or grenade.

(b)  This section shall not apply to any model of an aircraft, ship, motor vehicle, railroad engine, car, or rocketship or other spacecraft, or to any part of the model.

(c)  Violation of this section is a misdemeanor punishable by a fine of not more than six hundred dollars ($600).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Beer Dispensing Equipment Safety

108600

As used in this article, unless the context requires otherwise:

(a)  “Beer dispensing equipment” means any machine, tool, or implement used in the operation of dispensing beer.

(b)  “Commercial establishment” means any owner or operator of a business that uses beer dispensing equipment.

(c)  “Retail distributor” means any person engaged in the manufacture, rental, lease, sale, or distribution of beer dispensing equipment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108605

On or after January 1, 1984, a visually inspectable without disassembly, pressure-relief rupture apparatus or other pressure relief device that performs equivalently shall be required on beer dispensing equipment manufactured, rented, leased, sold, or distributed that uses an external source of pressure, other than hand pumping. This apparatus is not required to be placed directly on the keg itself. On or after January 1, 1984, a warning shall be clearly displayed on or securely attached to all beer kegs. The word “WARNING”, “ATTENTION”, or other suitable wording shall appear in capital letters. The remainder of the warning shall read substantially as follows: “This keg will rupture and may cause injury if overpressured with compressed air or CO 2. Tapping system and pressure regulator should be equipped with a pressure-relief (blowoff) device. If you are not familiar with tapping equipment, consult your retailer or the local beer distributor.”

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108610

Any commercial establishment or retail distributor that violates the provisions of this article shall be subject to a civil penalty not to exceed five hundred dollars ($500) for each violation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Bucket Labeling

108625

A manufacturer, distributor, or seller of plastic or metal four-gallon to six-gallon, inclusive, straight sided, slightly tapered, open head, industrial containers, as defined by the American Society for Testing and Materials (ASTM), intended for use, sale, distribution, or any other purpose within the state, irrespective of point of origin, shall ensure that each industrial container bears a warning label or labels, that shall be applied prior to release for shipment into the stream of commerce, and shall meet all of the following requirements:

(a)  The label or labels shall be a permanent paper, plastic, silk screened, or an offset printed label and shall be easily removable only by the use of tools or a solvent.

(b)  The label or labels shall be either of the following:

(1)  One label of at least six inches in height, by at least two inches in width, and containing a minimum total area of at least 17 square inches. The label shall be placed on the side of the container near where the handle is inserted. The top half of the label shall be in English and the bottom half of the label shall be in Spanish; or

(2)  Two labels of at least five inches in height, by two and three-quarters inches in width or any larger size as the labeler may voluntarily choose, and one label shall be placed on each side of the container near where the handle is inserted. The label on one side shall be in Spanish, and the label on the other side shall be in English.

(c)  The label shall contain on a contrasting background both the word “WARNING” in block print and the words “Children Can Fall Into Bucket and Drown—Keep Children Away From Buckets With Even a Small Amount of Water.”

(d)  The label shall contain a picture of a child reaching into an industrial container and shall include an encircled slash and a triangle with an exclamation point upon a contrasting field before the word “WARNING”.

(Added by renumbering Section 24425 (as amended by Stats. 1995, Ch. 176) by Stats. 1996, Ch. 1023, Sec. 207. Effective September 29, 1996.)



108630

Any person subject to the labeling requirements of this article is exempt from those requirements if the person has a label that is in substantial compliance with the requirements of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108635

Any person who violates this article is guilty of a misdemeanor and shall be subject to Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108640

This article shall become operative on September 1, 1993, and shall remain in effect unless or until preempted by federal law. Notwithstanding this section, any industrial containers, as defined in Section 108625, manufactured prior to September 1, 1993, shall not be subject to this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Charcoal Hazards

108650

No person shall sell or offer for sale charcoal intended for use in the cooking or preparation of food, unless the package containing the charcoal has affixed a warning label on the outside visible surface pursuant to Section 108660.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108655

The warning label required pursuant to Section 108650 shall be the same as the following:

_____ WARNING: Do Not Use for Indoor Heating or Cooking
_____ Unless Ventilation Is Provided for Exhausting Fumes to
_____ Outside. Toxic Fumes May Accumulate and Cause Death.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108660

For bags of charcoal, the warning label specified in Section 108655 shall appear within a heavy borderline in a color sharply contrasting to that of the background, on both front and back panels in the upper 25 percent of the panels of the bag at least two inches below the seam, and at least one inch above any reading material or design elements in type size as follows: The signal word “WARNING” shall appear in capital letters at least three-eighths inch in height; the remaining text of the warning shall be printed in letters at least three-sixteenths inch in height.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108665

Any violation of any provision of this chapter shall be a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 6 - Poison Prevention Packaging Act

ARTICLE 1 - Definitions and General Provisions

108675

This chapter shall be known and may be cited as the “California Poison Prevention Packaging Act.”

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108680

Unless the provisions or the context otherwise requires, these definitions, rules of construction, and general provisions shall govern the construction of this chapter. As used in this chapter:

(a) “Department” means the State Department of Health.

(b) “Household substance” means any substance that is customarily produced or distributed for sale for consumption or use, or customarily stored by individuals in or about the household and is one of the following:

(1) A hazardous substance as that term is defined in Section 108125.

(2) A food, drug, or cosmetic, as those terms are defined in Sections 109900, 109925, and 109935, that (A) is toxic, (B) is corrosive, (C) is an irritant, (D) is a strong sensitizer, (E) is flammable or combustible, or (F) generates pressure through decomposition, heat, or other means; if it may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children.

(3) A substance intended for use as fuel when stored in a portable container and used in the heating, cooking, or refrigeration system of a residential dwelling.

(c) “Package” means the immediate container or wrapping in which any household substance is contained for consumption, use, or storage by individuals in or about the household, and, for purposes of household substances, also means any outer container or wrapping used in the retail display of any such substance to consumers.

“Package” does not include the following:

(1) Any shipping container or wrapping used solely for the transportation of any household substance in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof.

(2) Any shipping container or outer wrapping used by retailers to ship or deliver any household substance to consumers unless it is the only container or wrapping.

(d) “Special packaging” means packaging that is designed or constructed to be significantly difficult for children under five years of age to open or obtain a toxic or harmful amount of the substance contained therein within a reasonable time and not difficult for normal adults to use properly, but does not mean packaging that all such children cannot open or obtain a toxic or harmful amount of within a reasonable time.

(e) “Labeling” means all labels and other written, printed, or graphic matter upon any household substance or its package, or accompanying the substance.

(f) “Federal act” means the Poison Prevention Packaging Act of 1970 (15 U.S.C. Sec. 1471 et seq.).

(Amended by Stats. 2007, Ch. 130, Sec. 170. Effective January 1, 2008.)






ARTICLE 2 - Regulations

108685

The department shall, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, adopt regulations establishing standards for the special packaging of any household substance in accordance with this chapter if the regulations do not differ in substance or proscribe or require conduct that differs from the federal act or regulations issued pursuant to the federal act and if the department finds as follows:

(a)  The degree or nature of the hazard to children in the availability of the substance, by reason of its packaging, is such that special packaging is required to protect children from serious personal injury or serious illness resulting from handling, using, or ingesting the substance.

(b)  The special packaging to be required by the standard is technically feasible, practicable, and appropriate for the substance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108690

In establishing a standard under Section 108685, the department shall consider all of the following:

(a)  The reasonableness of the standard.

(b)  Available scientific, medical, and engineering data concerning special packaging and concerning childhood accidental ingestions, illness, and injury caused by household substances.

(c)  The manufacturing practices of industries affected by the standard.

(d)  The nature and use of the household substance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108695

To the extent that the requirements of this chapter are identical with the federal act, all regulations and any amendments to the regulations adopted pursuant to the federal act, that are in effect on January 1, 1978, or that are adopted on or after that date, shall be the poison prevention packaging regulations of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108700

Any federal regulation adopted by the department pursuant to this chapter shall take effect in this state 30 days after it becomes effective as a federal regulation. Any person who would be adversely affected by adoption of the federal regulation in this state may, within the 30 days prior to its becoming effective in this state, file with the state department, in writing, objections and a request for a hearing. The timely filing of substantial objections to a regulation that has become effective under the federal act, shall stay the adoption of the regulation in this state as a state regulation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108705

If substantial objections are made to a federal regulation within 30 days prior to its becoming effective in this state or to a proposed regulation within 30 days after it is published, the department, after notice, shall conduct a public hearing to receive evidence on issues raised by the objections. Any interested person or his or her representative shall be heard at the hearing. The department shall act upon objections by order and shall mail the order to objectors by certified mail within a reasonable period of time after the hearing. The order shall be based on evidence contained in the record of the hearing. If the order concerns a proposed regulation of the department, the department may withdraw it or set an effective date for the regulation as published or as modified by the order. The effective date shall be at least 60 days after publication of the order.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108710

Nothing in this chapter shall authorize the department to prescribe specific packaging designs, product content, or package quantity, except as provided in subdivision (b) of Section 108715. In the case of a household substance for which special packaging is required pursuant to a regulation under this chapter, the department may prohibit the packaging of the substance in packages that it determines are unnecessarily attractive to children.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Marketing of Conventional Packages

108715

For the purposes of making any household substance that is subject to a standard established under Section 108685 readily available to elderly or handicapped persons unable to use the substance when packaged in compliance with the standard, the manufacturer or packer, may package any household substance, subject to the standard in packaging of a single size that does not comply with that standard if both of the following are present:

(a)  The manufacturer or packer also supplies the substance in packages that comply with the standards.

(b)  The packages of the substance, that do not meet the standard, shall bear conspicuous labeling stating: “This package for household without young children.” The department regulation may prescribe a substitute statement to the same effect for packaging too small to accommodate the labeling.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108720

If a household substance subject to such a standard is dispensed pursuant to an order of a physician, dentist, or other licensed medical practitioner authorized to prescribe the substance, then it may be dispensed in noncomplying packages only when directed in the order or when requested by the purchaser.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108725

If a household substance subject to such a standard is packaged pursuant to subdivision (b) of Section 108715 in a noncomplying package, and the department determines that the substance is not also being supplied by a manufacturer or packer in popular size packages that comply with the standard, the department may, after giving the manufacturer or packer an opportunity to comply with the purposes of this chapter, require by order that the substance be packaged by the manufacturer or packer exclusively in special packaging complying with the standard if it finds, after opportunity for hearing, that the exclusive use of a special packaging is necessary to accomplish the purposes of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 7 - Children's Poison Prevention Packaging Act

108750

This chapter shall be known and may be cited as the Children’s Poison Protection Act of 1990.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108755

As used in this chapter:

(a)  “Household” means any product used under any of the following circumstances:

(1)  Directly on humans or pets.

(2)  In, on, or around any structure, vehicle, article, surface, or area associated with the household, including, but not limited to, nonagricultural outbuildings, noncommercial greenhouses, pleasure boats, and recreational vehicles.

(3)  In or around any preschool or day care facility.

(b)  “Liquid” means a liquid preparation that flows readily in its natural state at room temperature containing one or more soluble chemical substances usually dissolved in water or other solvents. “Solvent” includes, but is not limited to, aqueous acids (acetic, hydrochloric, and nitric acids) and nonaqueous solutions (spirits, liniments).

(c)  “Toxic household product” means any substance or mixture of substances that are customarily produced or distributed for sale for use in or about the household, or are customarily stored by individuals in or about the household, and the substance or mixture of substances have the capacity to produce significant personal injury or illness to humans when orally ingested in moderate amounts.

“Toxic household product” shall not include any of the following:

(1)  Products that contain hydrocarbons in which the only known toxicity is through lung aspiration of minute amounts and not absorption through the stomach.

(2)  Products that are intended for use in or around the mouth or are reasonably expected to be used orally or ingested.

(3)  Economic poisons packaged in containers of more than one gallon liquid or more than 10 pounds dry weight.

(4)  With the exception of products containing 2.5 percent or more by weight camphor in liquid formulations, any drug, as defined in the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301 et seq.) and the Sherman Food, Drug, and Cosmetic Law (Part 5 (commencing with Section 109875)).

(5)  Products that, immediately upon ingestion, cause severe damage or irritation to the mouth or tongue, or are fatal upon a single taste.

(6)  Products packaged in pressurized aerosol containers.

(7)  Products containing ethylene glycol that are described in paragraphs (7), (9), and (38) of subdivision (a) of Section 1500.83 of Part 1500 of Title 16 of the Code of Federal Regulations.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108760

(a)  Except as provided in subdivision (b), any toxic household product that contains any substance listed in subdivision (a) of Section 108765, and manufactured on and after January 1, 1992, and sold in California, shall include within the product a bittering agent that is nontoxic, in a concentration so as to render the product aversively bitter, unless the product is packaged with child-resistant safety closures in accordance with the federal Poison Prevention Packaging Act of 1970 (15 U.S.C. Sec. 1471 et seq.) and regulations adopted thereunder (16 C.F.R. 1700.1 et seq.).

(b)  Any toxic household product that (1) is required to be registered with the Environmental Protection Agency under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 135 et seq.), (2) is formulated for outdoor or food use economic poisons purposes, and (3) will be reformulated to include a bittering agent, shall comply with subdivision (a) no later than two years from the date when the Environmental Protection Agency has approved a bittering agent for use in outdoor or food use economic poisons.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108765

(a)  Manufacturers of toxic household products that contain any of the following substances shall comply with Section 108760, unless the manufacturer documents that there are no signs of toxicity at an oral dose of five grams of product per kilogram of body weight, or the product’s container, when full, contains a dose less than that which has previously been documented by the manufacturer to be nontoxic:

(1)  Acetonitrile.

(2)  Sodium bromate (600 mg or more).

(3)  Potassium bromate (50 mg or more).

(4)  Carbamates (used in insecticide formulations).

(5)  Chlorinated hydrocarbon insecticides and solvents (5 percent or more by weight).

(6)  Cyanide.

(7)  Diquat.

(8)  Ethylene glycol (10 percent or more by weight).

(9)  Organophosphate insecticides.

(10)  Metaldehyde.

(11)  Methanol (methyl alcohol)(4 percent or more by weight).

(12)  Phenol (10 percent or more by weight).

(13)  Pine oil, in concentrations of 20 percent or more.

(14)  Strychnine formulations.

(b)  Due to the lack of long-term testing results for dermal exposure of available bittering agents, manufacturers of toxic household products that contain any of the following substances in liquid formulations shall, in lieu of complying with Section 108760, package their products with child-resistant safety closures in accordance with the federal Poison Prevention Packaging Act of 1970 (15 U.S.C. Sec. 1471 et seq.) and regulations adopted thereunder (16 C.F.R. 1700.1 et seq.):

(1)  Camphor (2.5 percent or more by weight).

(2)  Diethyltoluamide (5 percent or more by weight).

(3)  Ethylhexanediol (5 percent or more by weight).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108770

(a)  It is unlawful for any person to distribute or sell a toxic household product or cause a toxic household product to be distributed or sold in this state if it does not meet the requirements of this chapter.

(b)  The prohibition contained in subdivision (a) shall not apply to a person engaged in the business of wholesale or retail distribution of a toxic household product, unless the person is engaged in the manufacture of the product, or has knowledge that a toxic household product that he or she is distributing or selling is in violation of this chapter.

(c)  Nothing in this section shall be construed to exempt a distributor of a house brand from any provision of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108775

(a)  Any person may bring a civil action in a court of competent jurisdiction to enforce the requirements of this chapter. The court may grant injunctive relief in any action brought pursuant to this section.

(b)  Exemplary damages, as provided for in Section 3294 of the Civil Code, may also be awarded in any action brought pursuant to this section.

(c)  Whenever the person bringing the action pursuant to this section is the prevailing party, he or she shall be awarded attorney’s fees and costs by the court.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108780

Any person who violates any provision of this chapter shall be liable for a civil penalty not to exceed five thousand dollars ($5,000) for each day of violation, that shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General in any court of competent jurisdiction.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108785

All civil penalties collected pursuant to Section 108780 shall be deposited in the Children’s Poison Protection Act of 1990 Fund, that is hereby created in the State Treasury. Money in the fund shall be allocated by the Emergency Medical Services Authority, when appropriated thereto by the Legislature, to the California Regional Poison Control Centers for the purpose of their poisoning prevention education programs.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 8 - Label Requirements

108800

Cautionary statements that are required by law, or regulations adopted pursuant to law, to be printed upon the labels of containers in which dangerous drugs, poisons, and other harmful substances are packaged shall be printed in the English language in a conspicuous place in type of conspicuous size in contrast to the typography, layout, or color of the other printed matter on the label.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108805

Unless a specific color is prescribed, the cautionary statements may be printed in any color, but preferably red, upon a plain and distinctly contrasting background.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108810

The words “safe,” “safely,” “safety,” or words having the same meaning that would detract from the value of the cautionary statement shall not be used upon the labels of containers of dangerous drugs, poisons, and other highly toxic substances.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108815

Nothing in this chapter shall apply to products produced by a laboratory licensed under Section 351 of Title III of the Public Health Service Act (Public Law 410, Chapter 373, Seventy-eighth Congress, Second Session).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108820

Any violation of this chapter is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108825

This chapter shall become operative January 1, 1960.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 9 - Control of Lead Release From Tableware

ARTICLE 1 - Definitions

108850

The Legislature finds and declares all of the following:

(a)  The program maintained by the United States Food and Drug Administration to regulate the amount of lead and cadmium released from ceramic, metal, and other dishware and tableware is inadequate to protect Californians from the importation and sale of unsafe tableware in this state.

(b)  Recent inspection and sampling conducted by local and state health departments in California has demonstrated that significant amounts of unsafe tableware are in fact being imported and sold in California.

(c)  The standards established by the federal government for acceptable lead and cadmium release are likely inadequate to fully protect public health and may be inconsistent with requirements that already exist in California law governing exposure to lead and cadmium.

(d)  It is the intent of the Legislature that the department, first, establish its own program to protect the public from unsafe tableware and, second, develop standards for lead and cadmium release from tableware that are consistent with existing state law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108855

For purposes of this chapter the following definitions shall apply:

(a)  “Director” means the Director of Health Services.

(b)  “Department” means the State Department of Health Services.

(c)  “Distributor” means any person who brings tableware into California from another state for sale.

(d)  “Importer” means any person who brings tableware into California from another country for sale.

(e)  “Manufacturer” means any person who makes tableware sold in California.

(f)  “Small business” means any manufacturer, importer, or distributor whose gross annual revenue for the sale of tableware is thirty thousand dollars ($30,000) or less.

(g)  “Tableware” means any glazed ceramic, enamel metalware, or pewter article, container, or utensil that may be used in the preparation, serving, or storage of food or drink.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Standards

108860

It is unlawful to manufacture, process, import, sell, deliver, hold for sale, supply, or offer for sale in this state any tableware that releases a level of lead or cadmium in violation of the standards contained in the Compliance Policy Guides 7117.06 and 7117.07 as described in 54 Federal Register 23485 or any subsequent, more stringent standards adopted by the United States Food and Drug Administration, as determined by the director.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108870

(a)  Except as provided in subdivisions (c) and (d), each piece of tableware sold, or offered for sale, in this state shall be permanently and indelibly marked with the name of the manufacturer or importer responsible for the sale of the tableware in California.

(b)  For the purposes of this section, permanently and indelibly marked means fired or manufactured into the glazed tableware.

(c)  This section shall not apply to any tableware that is manufactured without lead or cadmium as an intentionally added ingredient or as an unintentional contaminant.

(d)  This section shall not apply to any tableware product that is of a peculiar structure or too small to accommodate the name of the manufacturer or importer in accordance with subdivision (a), provided that the product either (1) is permanently and indelibly marked with a registered trademark that is on file with the department, or is described and depicted in a certificate of registration that is on file with the department, or (2) is part of a tableware set or pattern, one or more pieces that are marked in accordance with subdivision (a).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Enforcement

108875

The department is responsible for the administration and enforcement of this chapter. The department, upon request, shall report to the Legislature concerning the number and findings of inspections performed and samples taken to determine compliance with this chapter.

(Amended by Stats. 2001, Ch. 745, Sec. 148. Effective October 12, 2001.)



108880

(a)  For fiscal years 1991–92 and 1992–93, the department shall levy a fee of five hundred dollars ($500) for each manufacturer, importer, and distributor of tableware sold in this state to be used for the implementation of this chapter, except that the department shall levy a fee of one hundred fifty dollars ($150) for small businesses. A penalty of 10 percent per month shall be added to any fee that is not paid when due. The fee shall not exceed the costs of administering and enforcing this chapter for the 1991–92 and 1992–93 fiscal years.

No later than July 1993, the department shall establish and implement a fee schedule that assesses an annual fee upon manufacturers, importers, and distributors of tableware sold in California. The fees shall be based on the reasonable anticipated costs that will be incurred by the department, and by local health officers if an agreement is executed pursuant to Section 108885, to implement and enforce this chapter. In calculating the necessary fees, the department shall include any civil penalties generated pursuant to Section 100425. Commencing in fiscal year 1993–94, the fee established pursuant to this subdivision shall be adjusted pursuant to Section 100425 and shall further be adjusted annually by reducing the fee by an amount equal to the total amount of civil penalties collected pursuant to Section 108900 during the previous calendar year, divided by the total number of manufacturers, importers, and distributors having paid fees during the previous calendar year. The fee collected pursuant to subdivision (a) shall terminate upon implementation of the fee schedule developed pursuant to this subdivision. The fee schedule shall provide for the recovery of all costs of implementing this chapter, including the cost of establishing the fee schedule as prescribed in this section. In the event that the department’s reasonable costs in any one fiscal year exceed the available fees for that year, the department shall, as necessary, delay any activities in administering this chapter that will incur costs exceeding available fees until the following year. All moneys collected as fees pursuant to this section shall be expended in carrying out this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108885

The department and a health officer, as defined in Section 111015, may enter into an agreement designating the local health department of a city, county, city and county, or local health district as the department’s authorized agent for the purposes of enforcing this chapter. If an agreement is executed pursuant to this section, the department shall make fee revenues available to the health officer for performing duties relating to enforcing this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108890

(a)  For the purposes of enforcing this chapter, any authorized agent of the department may, upon presenting credentials showing that he or she is an authorized agent of the department and at a reasonable time, do any of the following:

(1)  Enter any factory, warehouse, or establishment in which any tableware is manufactured, held, distributed, used, or sold.

(2)  Enter any vehicle that is being used to transport or hold tableware.

(3)  Enter any place where any tableware is suspected of being held or sold in violation of this chapter.

(4)  Inspect any factory, warehouse, establishment, vehicle, or place in which any tableware is manufactured, held, transported, distributed, used, or sold, and all equipment, raw materials, finished and unfinished materials, containers, and tableware therein. The inspection shall include any record, file, paper, process, control, and facility that has a bearing on whether the tableware complies with this chapter.

(5)  Secure any sample or specimen of any tableware or of any release of lead or cadmium from tableware. If the agent obtains any samples prior to leaving the premises, he or she shall leave a receipt describing any sample obtained. The department shall secure only the quantity of tableware that is reasonably necessary to conduct the tests to determine the release of lead or cadmium as determined appropriate by the department.

(6)  Have access to all records of carriers in commerce relating to the movement in commerce of any tableware, or the holding for sale of the tableware, and the quantity, shipper, and consignee.

(b)  It is unlawful for any person to refuse to permit entry or inspection, the taking of samples or other evidence, including photographs, or access to copying of any record as authorized by this chapter, or to conceal the samples or evidence, or withhold evidence concerning them.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108895

The department may publish or publicly distribute any information regarding tableware, including results of tests and investigations, after assuring the accuracy of those tests and investigations, as the department considers necessary for the protection of public health and safety of the consumer or for the protection of the consumer from fraud.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108900

(a)  The department may impose a civil penalty payable to the department upon any person who violates this chapter or any regulation adopted pursuant to this chapter in the amount of not more than five thousand dollars ($5,000) per day. Each day a violation continues shall be considered a separate violation.

(b)  If, after examination of a possible violation and the facts surrounding that possible violation, the department concludes that a violation has occurred, the department may issue a complaint to the person charged with the violation. The complaint shall allege the acts or failures to act that constitute the basis for the violation and the amount of the penalty. The complaint shall be served by personal service or by certified mail and shall inform the person so served of the right to a hearing.

(c)  Any person served with a complaint pursuant to subdivision (c) may, within 20 days after service of the complaint, request a hearing by filing with the department a notice of defense. A notice of defense is deemed to have been filed within the 20-day period if it is postmarked within the 20-day period. If a hearing is requested by the person, it shall be conducted within 90 days after the receipt by the department of the notice of defense. If no notice of defense is filed within 20 days after service of the complaint, the department shall issue an order setting the penalty as proposed in the complaint unless the department and the person have entered into a settlement agreement, in that case the department shall issue an order setting the penalty in the amount specified in the settlement agreement. When the person has not filed a notice of defense or where the department and the person have entered into a settlement agreement, the order shall not be subject to review by any court or agency.

(d)  Any hearing required under this section shall be conducted pursuant to Section 100171, except to the extent that the procedures specified in Section 100171 are inconsistent with this section.

(e)  Orders setting civil penalties under this section shall become effective and final upon issuance thereof, and payment shall be made within 30 days of issuance. A copy of the order shall be served by personal service or by certified mail upon the person served with the complaint.

(f)  Within 30 days after service of a copy of a decision issued by the director after a hearing, any person so served may file with the superior court a petition for writ of mandate for review of the decision. Any person who fails to file the petition within this 30-day period may not challenge the reasonableness or validity of the decision or order of the director in any judicial proceeding brought to enforce the decision or order or for other remedies. Section 1094.5 of the Code of Civil Procedure shall govern any proceedings conducted pursuant to this subdivision. In all proceedings pursuant to this subdivision, the court shall uphold the decision of the director if the decision is based upon substantial evidence in the whole record. The filing of a petition for writ of mandate shall not stay any corrective action required pursuant to this chapter or the accrual of any penalties assessed pursuant to this section. This subdivision does not prohibit the court from granting any appropriate relief within its jurisdiction.

(g)  The remedies under this section are in addition to, and do not supersede or limit, any and all other remedies, civil or criminal.

(h)  If the violation is committed after a previous imposition of a penalty under this section that has become final, if the violation is committed with intent to mislead or defraud, or if the violation concerns tableware primarily used by children or marketed for children, the person shall be subject to imprisonment for not more than one year in the county jail or imprisonment in state prison, by a fine of not more than ten thousand dollars ($10,000), or by both the imprisonment and fine.

(Amended by Stats. 1997, Ch. 220, Sec. 27. Effective August 4, 1997.)



108905

(a)  Whenever an authorized agent of the department finds, or has probable cause to believe, that any tableware has the potential to release amounts of lead or cadmium in violation of this chapter, he or she shall affix to the tableware a detention tag, embargo tag, or other similar marking, as determined appropriate by the authorized agent. The tag or other marking shall give notice that the tableware is suspected of releasing amounts of lead or cadmium in violation of this chapter and that no person shall remove or dispose of the tableware by sale or otherwise until permission for removal or disposal is given by an authorized agent of the department or the court.

(b)  For the purposes of this section, an authorized agent has probable cause to believe that tableware has the potential to release amounts of lead or cadmium in violation of this chapter when, but not limited to instances when, the tableware tests positive for lead or cadmium release using the field test described in the document published by the United States Food and Drug Administration entitled Analytical Letters Vol. 21, 1988, pages 2145 to 2154, inclusive, or any other test for lead release subsequently approved for field use by the United States Food and Drug Administration and determined by the department to be at least as effective a test for lead or cadmium release as the test described in this subdivision.

(c)  If a field test conducted pursuant to subdivision (b) tests positive for lead release, the department shall use the Association of Official Analytical Chemists/American Society for Testing and Material 24-hour test method, or any other test subsequently approved by the federal Food and Drug Administration determined by the department to be at least as effective a test for lead or cadmium release as the test described in this subdivision. The department shall conduct or obtain those tests within a reasonable time after embargoing affected tableware, and shall release any tableware found not to violate the standards of this chapter within a reasonable time after the laboratory test has been completed. For any food establishment, as defined in Section 113780, the department shall conduct or obtain those tests within a reasonable time, not to exceed 10 days, after embargoing affected tableware, and shall release any tableware found not to violate the standards of this chapter within 96 hours after the laboratory test has been conducted.

(d)  If an item of tableware is found to violate this chapter, the manufacturer, importer, retailer, and distributor shall, at the option of the holder of the tableware, either provide the holder of the tableware with comparable replacement tableware acceptable to the holder or be liable to the holder of the tableware for the cost of purchasing comparable replacement tableware.

(e)  No person shall remove, sell, or dispose of detained or embargoed tableware without permission of an authorized agent of the department or a court.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108910

Any tableware that violates this chapter shall also be governed by the procedures set forth in Sections 111875, 111880, 111885, 111895, 111900, 111910, and 111915. Except for use of the procedures set forth in those sections, nothing in this section shall be interpreted as making this chapter part of Part 5 (commencing with Section 109875).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



108915

This chapter shall become operative on July 1, 1991.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 10 - Polybrominated Diphenyl Ethers

108920

The Legislature finds and declares all of the following:

(a)  Chemicals known as brominated flame retardants (BFRs) are widely used in California. To meet stringent fire standards, manufacturers add BFRs to a multitude of products, including plastic housing of electronics and computers, circuit boards, and the foam and textiles used in furniture.

(b)  Polybrominated diphenyl ether (PBDE), which is a subcategory of BFRs, has increased fortyfold in human breast milk since the 1970s. Women in California carry more PBDEs in their bodies than anyone else studied in the world.

(c)  PBDE has the potential to disrupt thyroid hormone balance and contribute to a variety of developmental deficits, including low intelligence and learning disabilities. PBDE may also have the potential to cause cancer.

(d)  Substantial efforts to eliminate BFRs from products have been made throughout the world, including private and public sectors. These efforts have made available numerous alternatives safe to human health while meeting stringent fire standards. To meet market demand, it is in the interest of California manufacturers to eliminate the use of BFRs.

(e)  In order to protect the public health and the environment, the Legislature believes it is necessary for the state to develop a precautionary approach regarding the production, use, storage, and disposal of products containing brominated fire retardants.

(Added by Stats. 2003, Ch. 205, Sec. 1. Effective January 1, 2004.)



108921

For purposes of this chapter, the following definitions apply:

(a) “OctaBDE” means octabrominated diphenyl ether or any technical mixture in which octabrominated diphenyl ether is a predominate congener.

(b) “PBDE” means polybrominated diphenyl ether.

(c) “PentaBDE” means pentabrominated diphenyl ether or any technical mixture in which pentabrominated diphenyl ether is a predominate congener.

(d) “Congener” means a specific PBDE molecule.

(e) “Process” does not include the processing of metallic recyclables containing PBDEs that is conducted in compliance with all applicable federal, state, and local laws.

(f) “Product” means a product manufactured on or after June 1, 2006.

(g) “Metallic recyclable” has the same meaning as a metallic discard, as defined in Section 42161 of the Public Resources Code.

(h) “Recycle” has the same meaning as defined in Section 40180 of the Public Resources Code.

(i) “Technical mixture” means a PBDE mixture that is sold to a manufacturer. A technical mixture is named for the predominant congener in the mixture, but is not exclusively made up of that congener.

(Amended by Stats. 2004, Ch. 641, Sec. 1. Effective January 1, 2005.)



108922

On and after June 1, 2006, a person may not manufacture, process, or distribute in commerce a product, or a flame-retarded part of a product, containing more than one-tenth of 1 percent of pentaBDE or octaBDE, except for products containing small quantities of PBDEs that are produced or used for scientific research on the health or environmental effects of PBDEs.

(Amended by Stats. 2004, Ch. 641, Sec. 2. Effective January 1, 2005.)



108923

On or before March 1, 2004, the Senate Office of Research shall submit to the President pro Tempore of the Senate and the Senate Environmental Quality Committee recommendations regarding the regulation of PBDE, including relevant findings and rulings by the European Union.

(Added by Stats. 2003, Ch. 205, Sec. 1. Effective January 1, 2004.)






CHAPTER 11 - Phthalates in Products for Young Children

108935

For the purposes of this chapter, the following terms have the following meanings:

(a) “Toy” means all products designed or intended by the manufacturer to be used by children when they play.

(b) “Child care article” means all products designed or intended by the manufacturer to facilitate sleep, relaxation, or the feeding of children, or to help children with sucking or teething.

(Added by Stats. 2007, Ch. 672, Sec. 2. Effective January 1, 2008.)



108937

(a) Commencing January 1, 2009, no person or entity shall manufacture, sell, or distribute in commerce any toy or child care article that contains di-(2-ethylhexyl) phthalate (DEHP), dibutyl phthalate (DBP), or benzyl butyl phthalate (BBP), in concentrations exceeding 0.1 percent.

(b) Commencing January 1, 2009, no person or entity shall manufacture, sell, or distribute in commerce any toy or child care article intended for use by a child under three years of age if that product can be placed in the child’s mouth and contains diisononyl phthalate (DINP), diisodecyl phthalate (DIDP), or di-n-octyl phthalate (DnOP), in concentrations exceeding 0.1 percent.

(Added by Stats. 2007, Ch. 672, Sec. 2. Effective January 1, 2008.)



108939

(a) Manufacturers shall use the least toxic alternative when replacing phthalates in accordance with this chapter.

(b) Manufacturers shall not replace phthalates, pursuant to this chapter, with carcinogens rated by the United States Environmental Protection Agency as A, B, or C carcinogens, or substances listed as known or likely carcinogens, known to be human carcinogens, likely to be human carcinogens, or suggestive of being human carcinogens, as described in the “List of Chemicals Evaluated for Carcinogenic Potential,” or known to the state to cause cancer as listed in the California Safe Drinking Water Act (Chapter 4 (commencing with Section 116270) of Part 12).

(c) Manufacturers shall not replace phthalates, pursuant to this chapter, with reproductive toxicants that cause birth defects, reproductive harm, or developmental harm as identified by the United States Environmental Protection Agency or listed in the California Safe Drinking Water Act (Chapter 4 (commencing with Section 116270) of Part 12).

(Added by Stats. 2007, Ch. 672, Sec. 2. Effective January 1, 2008.)






CHAPTER 12 - Bisphenol A

108940

(a) On and after July 1, 2013, no person shall manufacture, sell, or distribute in commerce any bottle or cup that contains bisphenol A, at a detectable level above 0.1 parts per billion (ppb), if the bottle or cup is designed or intended to be filled with any liquid, food, or beverage intended primarily for consumption from that bottle or cup by children three years of age or younger.

(b) Subdivision (a) shall not apply to medical devices, as defined in Section 109920, or to food and beverage containers designed or intended primarily to contain liquid, food, or beverages for consumption by the general population.

(c) Notwithstanding subdivision (a), if the Department of Toxic Substances Control adopts a regulatory response described in Section 25253 regarding the use of bisphenol A in a product that is prohibited by this section, the prohibition of this section shall not apply to that product upon the date that the department posts a notice on its Internet Web site that it has adopted the response.

(d) Notwithstanding subdivisions (b) and (c) of Section 25257.1, this section shall not be construed to prohibit or restrict the authority of the Department of Toxic Substances Control to prioritize or take action on any products containing bisphenol A in order to limit exposure to or reduce the level of hazard posed by bisphenol A.

(Added by Stats. 2011, Ch. 467, Sec. 2. Effective January 1, 2012.)



108941

(a) Manufacturers shall use the least toxic alternative when replacing bisphenol A in containers in accordance with this chapter.

(b) Manufacturers shall not replace bisphenol A, pursuant to this chapter, with chemicals classified by the United States Environmental Protection Agency as carcinogenic to humans, likely to be carcinogenic to humans, or for which there is suggestive evidence of carcinogenic potential, or identified by the state to cause cancer as listed in the Safe Drinking Water and Toxic Enforcement Act of 1986 (Chapter 6.6 (commencing with Section 25249.5) of Division 20) list of chemicals known to cause cancer or reproductive toxicity.

(c) Manufacturers shall not replace bisphenol A, pursuant to this chapter, with reproductive toxicants that cause birth defects, reproductive harm, or developmental harm as identified by the United States Environmental Protection Agency or listed in the Safe Drinking Water and Toxic Enforcement Act of 1986 (Chapter 6.6 (commencing with Section 25249.5) of Division 20) list of chemicals known to cause cancer or reproductive toxicity.

(Added by Stats. 2011, Ch. 467, Sec. 2. Effective January 1, 2012.)









PART 4 - DRUGS, DEVICES, AND COSMETICS

CHAPTER 1 - Definitions (Reserved)

108940

(a) On and after July 1, 2013, no person shall manufacture, sell, or distribute in commerce any bottle or cup that contains bisphenol A, at a detectable level above 0.1 parts per billion (ppb), if the bottle or cup is designed or intended to be filled with any liquid, food, or beverage intended primarily for consumption from that bottle or cup by children three years of age or younger.

(b) Subdivision (a) shall not apply to medical devices, as defined in Section 109920, or to food and beverage containers designed or intended primarily to contain liquid, food, or beverages for consumption by the general population.

(c) Notwithstanding subdivision (a), if the Department of Toxic Substances Control adopts a regulatory response described in Section 25253 regarding the use of bisphenol A in a product that is prohibited by this section, the prohibition of this section shall not apply to that product upon the date that the department posts a notice on its Internet Web site that it has adopted the response.

(d) Notwithstanding subdivisions (b) and (c) of Section 25257.1, this section shall not be construed to prohibit or restrict the authority of the Department of Toxic Substances Control to prioritize or take action on any products containing bisphenol A in order to limit exposure to or reduce the level of hazard posed by bisphenol A.

(Added by Stats. 2011, Ch. 467, Sec. 2. Effective January 1, 2012.)



108941

(a) Manufacturers shall use the least toxic alternative when replacing bisphenol A in containers in accordance with this chapter.

(b) Manufacturers shall not replace bisphenol A, pursuant to this chapter, with chemicals classified by the United States Environmental Protection Agency as carcinogenic to humans, likely to be carcinogenic to humans, or for which there is suggestive evidence of carcinogenic potential, or identified by the state to cause cancer as listed in the Safe Drinking Water and Toxic Enforcement Act of 1986 (Chapter 6.6 (commencing with Section 25249.5) of Division 20) list of chemicals known to cause cancer or reproductive toxicity.

(c) Manufacturers shall not replace bisphenol A, pursuant to this chapter, with reproductive toxicants that cause birth defects, reproductive harm, or developmental harm as identified by the United States Environmental Protection Agency or listed in the Safe Drinking Water and Toxic Enforcement Act of 1986 (Chapter 6.6 (commencing with Section 25249.5) of Division 20) list of chemicals known to cause cancer or reproductive toxicity.

(Added by Stats. 2011, Ch. 467, Sec. 2. Effective January 1, 2012.)






CHAPTER 2 - Powers and Duties (Reserved)

108940

(a) On and after July 1, 2013, no person shall manufacture, sell, or distribute in commerce any bottle or cup that contains bisphenol A, at a detectable level above 0.1 parts per billion (ppb), if the bottle or cup is designed or intended to be filled with any liquid, food, or beverage intended primarily for consumption from that bottle or cup by children three years of age or younger.

(b) Subdivision (a) shall not apply to medical devices, as defined in Section 109920, or to food and beverage containers designed or intended primarily to contain liquid, food, or beverages for consumption by the general population.

(c) Notwithstanding subdivision (a), if the Department of Toxic Substances Control adopts a regulatory response described in Section 25253 regarding the use of bisphenol A in a product that is prohibited by this section, the prohibition of this section shall not apply to that product upon the date that the department posts a notice on its Internet Web site that it has adopted the response.

(d) Notwithstanding subdivisions (b) and (c) of Section 25257.1, this section shall not be construed to prohibit or restrict the authority of the Department of Toxic Substances Control to prioritize or take action on any products containing bisphenol A in order to limit exposure to or reduce the level of hazard posed by bisphenol A.

(Added by Stats. 2011, Ch. 467, Sec. 2. Effective January 1, 2012.)



108941

(a) Manufacturers shall use the least toxic alternative when replacing bisphenol A in containers in accordance with this chapter.

(b) Manufacturers shall not replace bisphenol A, pursuant to this chapter, with chemicals classified by the United States Environmental Protection Agency as carcinogenic to humans, likely to be carcinogenic to humans, or for which there is suggestive evidence of carcinogenic potential, or identified by the state to cause cancer as listed in the Safe Drinking Water and Toxic Enforcement Act of 1986 (Chapter 6.6 (commencing with Section 25249.5) of Division 20) list of chemicals known to cause cancer or reproductive toxicity.

(c) Manufacturers shall not replace bisphenol A, pursuant to this chapter, with reproductive toxicants that cause birth defects, reproductive harm, or developmental harm as identified by the United States Environmental Protection Agency or listed in the Safe Drinking Water and Toxic Enforcement Act of 1986 (Chapter 6.6 (commencing with Section 25249.5) of Division 20) list of chemicals known to cause cancer or reproductive toxicity.

(Added by Stats. 2011, Ch. 467, Sec. 2. Effective January 1, 2012.)






CHAPTER 3 - Enforcement and Penalties (Reserved)

108940

(a) On and after July 1, 2013, no person shall manufacture, sell, or distribute in commerce any bottle or cup that contains bisphenol A, at a detectable level above 0.1 parts per billion (ppb), if the bottle or cup is designed or intended to be filled with any liquid, food, or beverage intended primarily for consumption from that bottle or cup by children three years of age or younger.

(b) Subdivision (a) shall not apply to medical devices, as defined in Section 109920, or to food and beverage containers designed or intended primarily to contain liquid, food, or beverages for consumption by the general population.

(c) Notwithstanding subdivision (a), if the Department of Toxic Substances Control adopts a regulatory response described in Section 25253 regarding the use of bisphenol A in a product that is prohibited by this section, the prohibition of this section shall not apply to that product upon the date that the department posts a notice on its Internet Web site that it has adopted the response.

(d) Notwithstanding subdivisions (b) and (c) of Section 25257.1, this section shall not be construed to prohibit or restrict the authority of the Department of Toxic Substances Control to prioritize or take action on any products containing bisphenol A in order to limit exposure to or reduce the level of hazard posed by bisphenol A.

(Added by Stats. 2011, Ch. 467, Sec. 2. Effective January 1, 2012.)



108941

(a) Manufacturers shall use the least toxic alternative when replacing bisphenol A in containers in accordance with this chapter.

(b) Manufacturers shall not replace bisphenol A, pursuant to this chapter, with chemicals classified by the United States Environmental Protection Agency as carcinogenic to humans, likely to be carcinogenic to humans, or for which there is suggestive evidence of carcinogenic potential, or identified by the state to cause cancer as listed in the Safe Drinking Water and Toxic Enforcement Act of 1986 (Chapter 6.6 (commencing with Section 25249.5) of Division 20) list of chemicals known to cause cancer or reproductive toxicity.

(c) Manufacturers shall not replace bisphenol A, pursuant to this chapter, with reproductive toxicants that cause birth defects, reproductive harm, or developmental harm as identified by the United States Environmental Protection Agency or listed in the Safe Drinking Water and Toxic Enforcement Act of 1986 (Chapter 6.6 (commencing with Section 25249.5) of Division 20) list of chemicals known to cause cancer or reproductive toxicity.

(Added by Stats. 2011, Ch. 467, Sec. 2. Effective January 1, 2012.)






CHAPTER 4 - Treatment of Cancer and Other Serious Diseases

ARTICLE 1 - Intent and Definitions

109250

The effective diagnosis, care, treatment or cure of persons suffering from cancer is of paramount public importance. Vital statistics indicate that approximately 16 percent of the total deaths in the United States annually result from one or another of the forms of cancer. It is established that accurate and early diagnosis of many forms of cancer, followed by prompt application of methods of treatment that are scientifically proven, either materially reduces the likelihood of death from cancer or may materially prolong the useful life of individuals suffering therefrom.

Despite intensive campaigns of public education, there is a lack of adequate and accurate information among the public with respect to presently proven methods for the diagnosis, treatment, and cure of cancer. Various persons in this state have represented and continue to represent themselves as possessing medicines, methods, techniques, skills, or devices for the effective diagnosis, treatment, or cure of cancer, whose representations are misleading to the public, with the result that large numbers of the public, relying on the representations, needlessly die of cancer, and substantial amounts of the savings of individuals and families relying on the representations are needlessly wasted.

It is, therefore, in the public interest that the public be afforded full and accurate knowledge as to the facilities and methods for the diagnosis, treatment, and cure of cancer available in this state and that to that end there be provided means for testing and investigating the value or lack thereof of alleged cancer remedies, devices, drugs, or compounds, and informing the public of the facts found, and protecting the public from misrepresentation in these matters.

The importance of continuing scientific research to determine the cause or cure of cancer is recognized, and the department shall administer this article and Article 2 (commencing with Section 109300) with due regard for the importance of bona fide scientific research and the clinical testing in hospitals, clinics, or similar institutions of new drugs or compounds.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109255

There is in the department a Cancer Advisory Council composed of nine physicians and surgeons licensed to practice medicine in, and residing in, this state, three persons who are not physicians and surgeons, two persons representing nonprofit cancer research institutes recognized by the National Cancer Institute, and the director of the department, who shall be an ex officio member. The members of the council shall be appointed by the Governor to serve for terms of four years. The Governor, in appointing the first members, shall appoint at least one member from the faculty of each of the schools teaching medicine and surgery and located in this state that are approved by the Medical Board of California. The Governor shall endeavor to maintain one member from the faculty of each school in making subsequent appointments.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109260

The members of the council, other than the director of the department, shall receive no compensation for their services, but shall be allowed their actual necessary traveling expenses incurred in the discharge of their duties.

Except as provided in Section 109390 the council is not required to conduct meetings open to the public in accordance with Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109265

The council shall annually elect one of its members to serve as chairman. The council shall meet at least twice each year, and as often in addition as necessary, for the purpose of carrying out its duties.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109270

The department shall:

(a)  Prescribe reasonable regulations with respect to the administration of this article and Article 2 (commencing with Section 109300).

(b)  Investigate violations of this article and Article 2 (commencing with Section 109300), and report the violations to the appropriate enforcement authority.

(c)  Secure the investigation and testing of the content, method of preparation, efficacy, or use of drugs, medicines, compounds, or devices proposed to be used, or used, by any individual, person, firm, association, or other entity in the state for the diagnosis, treatment, or cure of cancer, prescribe reasonable regulations with respect to the investigation and testing, and make findings of fact and recommendations upon completion of any such investigation and testing.

(d)  Adopt a regulation prohibiting the prescription, administration, sale or other distribution of any drug, substance, or device found to be harmful or of no value in the diagnosis, prevention or treatment of cancer.

(e)  Hold hearings in respect of those matters involving compliance with this article and Article 2 (commencing with Section 109300) and subpoena witnesses and documents. Any or all hearings may be held before the Cancer Advisory Council. Any administrative action to be taken by the department as a result of the hearings shall be taken only after receipt of the recommendations of the council. Prior to issuance of a cease and desist order under Section 109345, a hearing shall be held. The person furnishing a sample under Section 109295 shall be given due notice of the hearing and an opportunity to be heard.

(f)  Contract with independent scientific consultants for specialized services and advice.

In the exercise of the powers granted by this section, the department shall consult with the Cancer Advisory Council.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109275

(a) Upon a diagnosis of breast cancer, the physician and surgeon, meaning the primary provider who initially referred the patient for the screening or biopsy or, if different, the provider who has made the diagnosis of breast cancer and initially consulted with the patient about treatment, shall give the patient the written summary described in subdivision (c) and required by this section and shall note on the patient’s chart that he or she has given the patient the written summary. The physician and surgeon may choose to provide the summary prior to the performance of a screening or biopsy for breast cancer upon a patient’s request or at the discretion of the physician and surgeon in appropriate cases, including, but not limited to, instances when a patient has demonstrated risk factors, has a family history of breast cancer, or is otherwise susceptible.

(b) The failure of a physician and surgeon to inform a patient, by means of a standardized written summary developed by the department on the recommendation of the Cancer Advisory Council in accordance with subdivision (c), in layperson’s language and in a language understood by the patient, of alternative efficacious methods of treatment that may be medically viable, including surgical, radiological, or chemotherapeutic treatments or combinations thereof, when the patient is being treated for any form of breast cancer, constitutes unprofessional conduct within the meaning of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(c) (1) A standardized written summary in layperson’s language and in a language understood by the patient shall be developed by the department with the recommendations of the Cancer Advisory Council, and shall be printed and made available by the Medical Board of California to physicians and surgeons, for the purposes of informing the patient of the advantages, disadvantages, risks, and descriptions of the procedures with regard to medically viable and efficacious alternative methods of treatment for breast cancer as required by subdivision (a).

(2) Commencing no later than January 1, 1995, and every three years thereafter, the department shall review the written summary and shall revise the written summary if the department determines that new or revised information should be included in the written summary, and shall provide a copy of the revised summary to the Medical Board of California.

(3) At the next revision of the standardized written summary required by this section, the department shall incorporate all of the following additional information:

(A) Information regarding methods of treatment for breast cancer that are in the investigational or clinical trial stage and are recognized for treatment by the Physician’s Data Query of the National Cancer Institute.

(B) Available reference numbers, including, but not limited to, the “800” telephone numbers for the National Cancer Institute and the American Cancer Society, in order for breast cancer patients to obtain the most recent information.

(C) A discussion of breast reconstruction surgery, including, but not limited to, problems, benefits, and alternatives.

(D) Statistics on the incidence of breast cancer.

(d) The Medical Board of California shall establish a distribution system for the breast cancer treatment alternatives written summary, and shall provide a link to its Internet Web site that may be accessed by consumers interested in viewing and obtaining a copy of the summary.

(e) The department and the Medical Board of California shall each post the summary on its Internet Web site.

(Amended by Stats. 2006, Ch. 485, Sec. 1. Effective January 1, 2007.)



109277

(a) Every person or entity who owns or operates a health facility or a clinic, or who is licensed as a physician and surgeon and rents or owns the premises where his or her practice is located, shall cause a sign or notice to be posted where a physician and surgeon performs breast cancer screening or biopsy as an outpatient service, or in a reasonably proximate area to where breast cancer screening or biopsy is performed. A sign or notice posted at the patient registration area of the health facility, clinic, or physician and surgeon’s office shall constitute compliance with this section.

(b) The sign or notice shall read as follows:

“BE INFORMED”

“Upon a diagnosis of breast cancer, your physician and surgeon is required to provide you a written summary of alternative efficacious methods of treatment, pursuant to Section 109275 of the California Health and Safety Code. Your physician and surgeon may choose to provide the summary prior to the performance of a screening or biopsy for breast cancer at your request or at the physician and surgeon’s discretion, when appropriate.”

“The information about methods of treatment was developed by the State Department of Public Health to inform patients of the advantages, disadvantages, risks, and descriptions of procedures.”

(c) The sign shall be not less than eight and one-half inches by 11 inches and shall be conspicuously displayed so as to be readable. The words “BE INFORMED” shall not be less than one-half inch in height and shall be centered on a single line with no other text. The message on the sign shall appear in English, Spanish, and Chinese.

(Amended by Stats. 2007, Ch. 483, Sec. 22. Effective January 1, 2008.)



109278

(a) The medical care provider primarily responsible for providing to a patient an annual gynecological examination shall provide to that patient during the annual examination a standardized summary in layperson’s language and in a language understood by the patient containing a description of the symptoms and appropriate methods of diagnoses for gynecological cancers. Use of existing publications developed by nationally recognized cancer organizations is not precluded by this section.

(b) For the purposes of this section, “medical care provider” means a health care professional licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code or pursuant to an initiative act referred to in that division providing medical care within his or her lawful scope of practice.

(Added by Stats. 1997, Ch. 754, Sec. 2. Effective January 1, 1998.)



109280

(a) A standardized written summary in layperson’s language and in a language understood by patients shall be approved by the department. The department may approve the use of an existing publication from a recognized cancer authority as the written summary. Commencing on January 1, 2003, and every three years thereafter, the department shall review its approval of the use of an existing publication from a recognized cancer authority as the written summary to ensure that the approved written summary comprises timely, new, and revised information regarding prostate cancer treatment options as the department determines is necessary. The written summary shall be printed or made available by the Medical Board of California to physicians and surgeons, concerning the advantages, disadvantages, risks, and descriptions of procedures with regard to medically viable and efficacious alternative methods of treatment of prostate cancer. Physicians and surgeons are urged to make the summary available to patients when appropriate.

(b) The department and the Medical Board of California shall each post this summary on its Internet Web site for public use.

(c) If the department updates this summary, it shall send the updated summary to the Medical Board of California and both the department and the Medical Board of California shall each post this updated summary on its Internet Web site.

(Amended by Stats. 2007, Ch. 130, Sec. 171. Effective January 1, 2008.)



109282

(a)  Every person or entity who owns or operates a health facility or a clinic, or who is licensed as a physician and surgeon and rents or owns the premises where his or her practice is located, shall cause a sign or notice to be posted where prostate cancer screening or treatment is performed by any physician and surgeon, or in a reasonably proximate area to where prostate cancer screening or treatment is performed. A sign or notice posted at the patient registration area of the health facility, clinic, or physician and surgeon’s office shall constitute compliance with this section.

(b) The sign or notice shall read as follows:

“BE INFORMED”

“If you are a patient being treated for any form of prostate cancer, or prior to performance of a biopsy for prostate cancer, your physician and surgeon is urged to provide you a written summary of alternative efficacious methods of treatment, pursuant to Section 109280 of the California Health and Safety Code.”

“The information about methods of treatment was developed by the State Department of Public Health to inform patients of the advantages, disadvantages, risks, and descriptions of procedures.”

(c) The sign shall be not less than eight and one-half inches by 11 inches and shall be conspicuously displayed so as to be readable. The words “BE INFORMED” shall not be less than one-half inch in height and shall be centered on a single line with no other text. The message on the sign shall appear in English, Spanish, and Chinese.

(d) Subject to future, regular production and replacement schedules from the implementation of the act adding this subdivision, these signs and notices shall include the Internet Web site address of the State Department of Public Health and the Medical Board of California, and a notice regarding the availability of updated prostate cancer summaries on these Web sites.

(Amended by Stats. 2006, Ch. 241, Sec. 33. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



109285

For the purposes of this article and Article 2 (commencing with Section 109300) “cancer” means all malignant neoplasms regardless of the tissue of origin, including malignant lymphoma, Hodgkins disease, and leukemia.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109290

No person may undertake to treat or alleviate cancer by use of drugs, surgery, or radiation unless the person holds a license issued under a law of this state expressly authorizing the diagnosis and treatment of disease by use of drugs, surgery, or radiation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109295

On written request by the department, delivered personally or by mail, any individual, person, firm, association, or other entity engaged, or representing himself, or itself, as engaged, in the diagnosis, treatment, alleviation, or cure of cancer shall furnish the department with the sample as the department may deem necessary for adequate testing of any drug, medicine, compound, or device used or prescribed by the individual, person, firm, association, or other entity in the diagnosis, treatment, alleviation, or cure of cancer, and shall specify the formula of any drug or compound and name all ingredients by their common or usual names, and shall, upon like request by the department, furnish further necessary information as it may request as to the composition and method of preparation of and the use that any drug, compound, or device is being put by the individual, person, firm, association, or other entity. This section shall apply to any individual, person, firm, association, or other entity that renders health care or services to individuals who have or believe they have cancer. This section also applies to any individual, person, firm, association, or other entity that by implication causes individuals to believe they have cancer.

The failure to either provide the sample, disclose the formula, or name the ingredients as required by this section shall be conclusively presumed that the drug, medicine, compound or device that is the subject of the department’s request has no value in the diagnosis, treatment, alleviation, or cure of cancer.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Prohibitions and Enforcement

109300

The sale, offering for sale, holding for sale, delivering, giving away, prescribing or administering of any drug, medicine, compound, or device to be used in the diagnosis, treatment, alleviation, or cure of cancer is unlawful and prohibited unless (1) an application with respect thereto has been approved under Section 505 of the federal Food, Drug and Cosmetic Act, or (2) there has been approved an application filed with the board setting forth:

(a)  Full reports of investigations that have been made to show whether or not the drug, medicine, compound, or device is safe for the use, and whether the drug, medicine, compound, or device is effective in the use;

(b)  A full list of the articles used as components of the drug, medicine, compound, or device;

(c)  A full statement of the composition of the drug, medicine, compound, or device;

(d)  A full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of the drug, medicine, or compound or in the case of a device, a full statement of its composition, properties, and construction and the principle or principles of its operation;

(e)  Such samples of the drug, medicine, compound, or device and of the articles used as components of the drug, medicine, compound, or device as the board may require; and

(f)  Specimens of the labeling and advertising proposed to be used for the drug, medicine, compound, or device.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109305

Within 180 days after the filing of an application provided for in subdivision (2) of Section 109300 or an additional period as may be agreed upon by the board and the applicant, the board shall either:

(a)  Approve the application if it finds that none of the grounds for denying approval specified in Section 109315 applies.

(b)  Give the applicant notice for an opportunity for a hearing before the board on the question whether the application is approvable. If the applicant elects to accept the opportunity for hearing by written request within 30 days after the notice, the hearing shall commence not more than 90 days after the expiration of the 30 days unless the board and the applicant otherwise agree. Any hearing shall thereafter be conducted on an expedited basis and the board order thereon shall be issued within 90 days after the date fixed by the board for filing final briefs.

Prior to approving the application or giving the applicant notice for an opportunity for a hearing, the board shall have received a written report from the Cancer Advisory Council setting forth its recommendations on the action the board should take. The report shall be signed by a majority of the members of the council.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109310

In the case of any drug, medicine, compound or device for that an approval of an application filed pursuant to this article and Article 1 (commencing with Section 109250) is in effect, the applicant shall establish and maintain the records, and make the reports to the board, of data relating to clinical experience and other data or information, received or otherwise obtained by the applicant with respect to the drug, medicine, compound, or device, as the board may prescribe on the basis of a finding that the records and reports are necessary in order to enable the board to determine, or facilitate a determination, whether there is or may be ground for suspension of the application.

Every person required under this section to maintain records, and every person in charge of custody thereof, shall, upon request of an agent of the board, permit the agent at all reasonable times to have access to and copy and verify the records.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109315

The board shall issue an order refusing to permit the application to become effective, if, after due notice to the applicant and opportunity for a hearing, the board finds any of the following:

(a)  The investigations, reports that are required to be submitted to the board pursuant to subdivision (2) of Section 109300 do not include adequate tests by all methods reasonably applicable to show whether or not a drug, medicine, compound, or device is safe for use in the diagnosis, treatment, alleviation, or cure of cancer.

(b)  The results of tests specified in subdivision (a) show that a drug, medicine, compound or device is unsafe for use under the conditions specified in subdivision (a) or do not show that the drug, medicine, compound, or device is safe for use under the conditions.

(c)  The methods used in, and the facilities and controls used for, the manufacture, processing, and packing of a drug, medicine, compound, or device are inadequate to preserve its identity, strength, quality, and purity and with respect to a device are inadequate to preserve its safety or effectiveness.

(d)  Upon the basis of the information submitted to it as part of the application, or upon the basis of any other information before it with respect to a drug, medicine, compound, or device, it has insufficient evidence to determine whether the drug, medicine, compound, or device is safe for use under the conditions specified in subdivision (a).

(e)  Evaluated on the basis of the information submitted to it as part of the application and any other information before it with respect to the drug, medicine, compound, or device, there is a reasonable doubt that the drug, medicine, compound, or device will have the effect it purports or is represented to have under the conditions of use prescribed, recommended, or suggested in the proposed labeling or advertising thereof.

(f)  The application contains any untrue statement of a material fact.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109320

(a)  The board shall issue an order withdrawing approval of an application concerning any drug, medicine, compound, or device if, after due notice to the applicant and opportunity for a hearing, the board finds any of the following:

(1)  That clinical or other experience, tests, or other scientific data show that the drug, medicine, compound, or device is unsafe for use under the conditions of use upon the basis that the application was approved;

(2)  That new evidence of clinical experience, not contained in the application or not available to the board until after the application was approved, or tests by new methods, or tests by methods not deemed reasonably applicable when the application was approved, evaluated together with the evidence available to the board when the application was approved, shows that the drug, medicine, compound, or device is not shown to be safe for use under conditions of use upon the basis that the application was approved; or

(3)  On the basis of new information with respect to the drug, medicine, compound, or device, evaluated together with the evidence available to the board when the application was approved, that there is a lack of substantial evidence that the drug, medicine, compound, or device will have the effect it purports or is represented to have under the conditions of use prescribed, recommended, or suggested in the labeling or advertising thereof; or

(4)  That the application contains any untrue statement of a material fact.

(b)  If the board finds that there is an imminent hazard to the public health, it may suspend the approval of the application immediately.

(c)  The board may also, after due notice and opportunity for hearing, withdraw the approval of an application with respect to any drug, medicine, compound, or device under this section if the board finds any of the following:

(1)  That the applicant has failed to establish a system for maintaining required records, or has repeatedly or deliberately failed to maintain the records or to make required reports, or the applicant has refused to permit access to, or copying or verification of, the records.

(2)  That on the basis of new information before the board, evaluated together with the evidence before it when the application was approved, the methods used in, or the facilities and controls used for, the manufacture, maintenance, processing, and packing of the drug, medicine, compound, or device are inadequate to assure and preserve its identity, strength, quality, and purity and with respect to a device are inadequate to preserve its safety or effectiveness and were not made adequate within a reasonable time after receipt of written notice from the board specifying the matter complained of.

(3)  That on the basis of new information before it, evaluated together with the evidence before it when the application was approved, the labeling of the drug, medicine, compound, or device, based on a fair evaluation of all material facts, is false or misleading in any particular and was not corrected within a reasonable time after receipt of written notice from the board specifying the matter complained of.

(d)  Any order under this section shall state the findings upon which it is based.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109325

This article and Article 1 (commencing with Section 109250) shall not apply to the use of any drug, medicine, compound, or device intended solely for legitimate and bona fide investigational purposes by experts qualified by scientific training and experience to investigate the safety and therapeutic value thereof unless the department shall find that the drug, medicine, compound, or device is being used in diagnosis or treatment for compensation and profit. In order to qualify for an exemption under this section there shall be on file with the federal Department of Health, Education, and Welfare a current and unrevoked investigational new drug application issued pursuant to subdivision (i) of Section 505 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 355(i)), or the following conditions shall be complied with:

(a)  The label of the drug, medicine, compound, or device shall bear the statement “Caution: New drug (or medicine or compound or device). Use in the diagnosis, treatment, alleviation, or cure of cancer limited by law to investigational use.”

(b)  The drug, medicine, compound, or device has had adequate testing on appropriate experimental animals to demonstrate a lack of toxicity and hazard sufficient to permit its use in or on human beings and to establish with clarity the margins of safety ordinarily recognized by experts qualified by scientific training and experience to investigate the safety and effectiveness of the drugs, substances, or devices.

(c)  The drug, medicine, compound, or device is to be used solely for investigational use by, or under the direction of, an expert qualified by scientific training and experience to investigate the safety and effectiveness of the drug, medicine, compound, or device.

(d)  A written statement signed by the expert has been filed with the board. The statement shall show what facilities the expert will use for the investigation to be conducted by him or her, and that the drug, medicine, compound, or device will be used solely by him or her or under his or her direction for the investigation. The statement shall contain information identifying any assistant or agent of the expert who uses the drug, medicine, compound, or device under the direction of the expert.

(e)  Complete records of the investigation shall be kept by the expert and all records shall be made available by the expert for inspection upon the request of any agent of the board at any reasonable hour as long as the expert desires exemption.

(f)  The expert shall inform any persons who participate in the investigation as patients, that the drug, medicine, compound, or device is being used for investigational purposes and shall obtain the consent of the persons or their representatives.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109330

Section 109300 does not apply to any device used within the scope of his or her license privileges by a physician and surgeon or dentist licensed as such in this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109335

The failure of any individual, person, firm, association, or other entity representing himself, or itself, as engaged in the diagnosis, treatment, alleviation, or cure of cancer to comply with any of the regulations adopted under this article and Article 1 (commencing with Section 109250) is a misdemeanor. A third, and subsequent violations, of this section is a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

This article and Article 1 (commencing with Section 109250) shall not apply to any person who depends exclusively upon prayer for healing in accordance with the teachings of a bona fide religious sect, denomination, or organization, nor practitioner thereof.

(Amended by Stats. 2011, Ch. 15, Sec. 199. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



109340

The investigation or testing of any product shall not be deemed to imply or indicate any endorsement of the qualifications or value of any product. No person shall make any representation that investigation or testing hereunder constitutes any approval or endorsement of his or her, or its, activities by the Cancer Advisory Council or the department. The investigation or testing of any product shall not be deemed to imply or indicate that the product is useless or harmful and during testing no person shall make any representation, except to the department or Cancer Advisory Council, that the product under test is discredited or that it has been found useless or harmful.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109345

Following an investigation or testing of the content or composition of any drug, medicine, compound, or device used by any individual, person, firm, association, or other entity in the diagnosis, treatment, alleviation, or cure of cancer, and after hearing as provided in Section 109270, the department, upon recommendation of the Cancer Advisory Council, may direct that any individual, person, firm, association, or other entity shall cease and desist any further prescribing, recommending, or use of any drug, medicine, compound, or device, or any substantially similar drug, medicine, compound, or device, in the diagnosis or treatment of cancer.

In the investigation or testing required by this article and Article 1 (commencing with Section 109250) to determine the value or lack thereof of any drug, medicine, compound or device in the diagnosis, treatment, or cure of cancer, the department shall, as it deems necessary or advisable, utilize the facilities and findings of its own laboratories or other appropriate laboratories, clinics, hospitals, and nonprofit cancer research institutes recognized by the National Cancer Institute, within this State or the facilities and findings of the Federal Government, including the National Cancer Institute. Upon a recommendation by the Cancer Advisory Council, the department shall arrange, by contract, for investigation by and submission to it of findings, conclusions, or opinions of trained scientists in the appropriate departments of universities, medical schools, clinics, hospitals, and nonprofit cancer research institutes recognized by the National Cancer Institute, and the submission to it of findings, conclusions, or opinions of other qualified scientists. Prior to the issuance of a cease and desist order under this section, the Cancer Advisory Council, by the affirmative vote of at least 11 of its members, at least one of whom shall not be a physician and surgeon, shall make a written finding of fact based on the investigation that the drug, medicine, compound, or device so investigated has been found to be either definitely harmful or of no value in the diagnosis, treatment, alleviation, or cure of cancer and the department must be satisfied beyond a reasonable doubt that the written findings of the fact are true.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109350

The department may direct that any individual, person, firm, association, or other entity shall cease and desist any further prescribing, recommending, or use of any drug, medicine, compound, or device for which no application has been approved under this article and Article 1 (commencing with Section 109250) unless its use is exempt under Section 109325 or 109330.

(Amended by Stats. 2006, Ch. 538, Sec. 423. Effective January 1, 2007.)



109355

(a)  Any violation of this article and Article 1 (commencing with Section 109250), of the regulations adopted thereunder or of a cease and desist order issued by the department under Section 109345 or 109350 may be enjoined by the superior court in any county, on application of the department.

(b)  Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109360

Any person against whom an injunction or cease and desist order has been issued, under this article and Article 1 (commencing with Section 109250), may not undertake to use in the diagnosis, treatment, alleviation, or cure of cancer any new, experimental, untested, or secret drug, medicine, compound, or device for which there is no approved application on file or that does not qualify for an exemption, without first submitting an application to the department.

(Amended by Stats. 2006, Ch. 538, Sec. 424. Effective January 1, 2007.)



109365

It is unlawful for any person, with the intent to defraud, to falsely represent and provide for compensation a device, substance, method or treatment as effective to diagnose, arrest, prevent, or cure cancer. Nothing in this section shall abridge the existent rights of the press.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109370

Except as provided in Section 109335, a violation of this article and Article 1 (commencing with Section 109250) is punishable by imprisonment in the county jail for a period not exceeding one year, or in the state prison, or by a fine not exceeding ten thousand dollars ($10,000), or by both the imprisonment and fine.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109375

The director shall investigate possible violations of this article and Article 1 (commencing with Section 109250) and report violations to the appropriate enforcement authority.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109380

County health officers, district attorneys and the Attorney General shall cooperate with the director in the enforcement of this article and Article 1 (commencing with Section 109250).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109385

The department, upon recommendation of the Cancer Advisory Council, may from time to time publish reports based on its investigation or testing of any drug, medicine, compound, or device prescribed, recommended, or used by any individual, person, firm, association, or other entity, and when, in the opinion of a majority of the members of the Cancer Advisory Council, the use of any drug, medicine, compound, or device in the diagnosis, treatment or cure of cancer constitutes an imminent danger to health or a gross deception of the public, the department may take appropriate steps to publicize the same.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109390

All hearings authorized by this article and Article 1 (commencing with Section 109250) shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1, Division 3, Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109395

No provision of this article and Article 1 (commencing with Section 109250) shall preclude reconsideration of an application for use of any drug, medicine, compound or device for the diagnosis, treatment, alleviation or cure of cancer if new evidence or matter is presented to the department and the reconsideration is predicated upon compliance with the applicable sections of the law, and presentation of data developed subsequent to the applicable ruling of the board.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - AIDS Fraud (Reserved)

109300

The sale, offering for sale, holding for sale, delivering, giving away, prescribing or administering of any drug, medicine, compound, or device to be used in the diagnosis, treatment, alleviation, or cure of cancer is unlawful and prohibited unless (1) an application with respect thereto has been approved under Section 505 of the federal Food, Drug and Cosmetic Act, or (2) there has been approved an application filed with the board setting forth:

(a)  Full reports of investigations that have been made to show whether or not the drug, medicine, compound, or device is safe for the use, and whether the drug, medicine, compound, or device is effective in the use;

(b)  A full list of the articles used as components of the drug, medicine, compound, or device;

(c)  A full statement of the composition of the drug, medicine, compound, or device;

(d)  A full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of the drug, medicine, or compound or in the case of a device, a full statement of its composition, properties, and construction and the principle or principles of its operation;

(e)  Such samples of the drug, medicine, compound, or device and of the articles used as components of the drug, medicine, compound, or device as the board may require; and

(f)  Specimens of the labeling and advertising proposed to be used for the drug, medicine, compound, or device.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109305

Within 180 days after the filing of an application provided for in subdivision (2) of Section 109300 or an additional period as may be agreed upon by the board and the applicant, the board shall either:

(a)  Approve the application if it finds that none of the grounds for denying approval specified in Section 109315 applies.

(b)  Give the applicant notice for an opportunity for a hearing before the board on the question whether the application is approvable. If the applicant elects to accept the opportunity for hearing by written request within 30 days after the notice, the hearing shall commence not more than 90 days after the expiration of the 30 days unless the board and the applicant otherwise agree. Any hearing shall thereafter be conducted on an expedited basis and the board order thereon shall be issued within 90 days after the date fixed by the board for filing final briefs.

Prior to approving the application or giving the applicant notice for an opportunity for a hearing, the board shall have received a written report from the Cancer Advisory Council setting forth its recommendations on the action the board should take. The report shall be signed by a majority of the members of the council.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109310

In the case of any drug, medicine, compound or device for that an approval of an application filed pursuant to this article and Article 1 (commencing with Section 109250) is in effect, the applicant shall establish and maintain the records, and make the reports to the board, of data relating to clinical experience and other data or information, received or otherwise obtained by the applicant with respect to the drug, medicine, compound, or device, as the board may prescribe on the basis of a finding that the records and reports are necessary in order to enable the board to determine, or facilitate a determination, whether there is or may be ground for suspension of the application.

Every person required under this section to maintain records, and every person in charge of custody thereof, shall, upon request of an agent of the board, permit the agent at all reasonable times to have access to and copy and verify the records.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109315

The board shall issue an order refusing to permit the application to become effective, if, after due notice to the applicant and opportunity for a hearing, the board finds any of the following:

(a)  The investigations, reports that are required to be submitted to the board pursuant to subdivision (2) of Section 109300 do not include adequate tests by all methods reasonably applicable to show whether or not a drug, medicine, compound, or device is safe for use in the diagnosis, treatment, alleviation, or cure of cancer.

(b)  The results of tests specified in subdivision (a) show that a drug, medicine, compound or device is unsafe for use under the conditions specified in subdivision (a) or do not show that the drug, medicine, compound, or device is safe for use under the conditions.

(c)  The methods used in, and the facilities and controls used for, the manufacture, processing, and packing of a drug, medicine, compound, or device are inadequate to preserve its identity, strength, quality, and purity and with respect to a device are inadequate to preserve its safety or effectiveness.

(d)  Upon the basis of the information submitted to it as part of the application, or upon the basis of any other information before it with respect to a drug, medicine, compound, or device, it has insufficient evidence to determine whether the drug, medicine, compound, or device is safe for use under the conditions specified in subdivision (a).

(e)  Evaluated on the basis of the information submitted to it as part of the application and any other information before it with respect to the drug, medicine, compound, or device, there is a reasonable doubt that the drug, medicine, compound, or device will have the effect it purports or is represented to have under the conditions of use prescribed, recommended, or suggested in the proposed labeling or advertising thereof.

(f)  The application contains any untrue statement of a material fact.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109320

(a)  The board shall issue an order withdrawing approval of an application concerning any drug, medicine, compound, or device if, after due notice to the applicant and opportunity for a hearing, the board finds any of the following:

(1)  That clinical or other experience, tests, or other scientific data show that the drug, medicine, compound, or device is unsafe for use under the conditions of use upon the basis that the application was approved;

(2)  That new evidence of clinical experience, not contained in the application or not available to the board until after the application was approved, or tests by new methods, or tests by methods not deemed reasonably applicable when the application was approved, evaluated together with the evidence available to the board when the application was approved, shows that the drug, medicine, compound, or device is not shown to be safe for use under conditions of use upon the basis that the application was approved; or

(3)  On the basis of new information with respect to the drug, medicine, compound, or device, evaluated together with the evidence available to the board when the application was approved, that there is a lack of substantial evidence that the drug, medicine, compound, or device will have the effect it purports or is represented to have under the conditions of use prescribed, recommended, or suggested in the labeling or advertising thereof; or

(4)  That the application contains any untrue statement of a material fact.

(b)  If the board finds that there is an imminent hazard to the public health, it may suspend the approval of the application immediately.

(c)  The board may also, after due notice and opportunity for hearing, withdraw the approval of an application with respect to any drug, medicine, compound, or device under this section if the board finds any of the following:

(1)  That the applicant has failed to establish a system for maintaining required records, or has repeatedly or deliberately failed to maintain the records or to make required reports, or the applicant has refused to permit access to, or copying or verification of, the records.

(2)  That on the basis of new information before the board, evaluated together with the evidence before it when the application was approved, the methods used in, or the facilities and controls used for, the manufacture, maintenance, processing, and packing of the drug, medicine, compound, or device are inadequate to assure and preserve its identity, strength, quality, and purity and with respect to a device are inadequate to preserve its safety or effectiveness and were not made adequate within a reasonable time after receipt of written notice from the board specifying the matter complained of.

(3)  That on the basis of new information before it, evaluated together with the evidence before it when the application was approved, the labeling of the drug, medicine, compound, or device, based on a fair evaluation of all material facts, is false or misleading in any particular and was not corrected within a reasonable time after receipt of written notice from the board specifying the matter complained of.

(d)  Any order under this section shall state the findings upon which it is based.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109325

This article and Article 1 (commencing with Section 109250) shall not apply to the use of any drug, medicine, compound, or device intended solely for legitimate and bona fide investigational purposes by experts qualified by scientific training and experience to investigate the safety and therapeutic value thereof unless the department shall find that the drug, medicine, compound, or device is being used in diagnosis or treatment for compensation and profit. In order to qualify for an exemption under this section there shall be on file with the federal Department of Health, Education, and Welfare a current and unrevoked investigational new drug application issued pursuant to subdivision (i) of Section 505 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 355(i)), or the following conditions shall be complied with:

(a)  The label of the drug, medicine, compound, or device shall bear the statement “Caution: New drug (or medicine or compound or device). Use in the diagnosis, treatment, alleviation, or cure of cancer limited by law to investigational use.”

(b)  The drug, medicine, compound, or device has had adequate testing on appropriate experimental animals to demonstrate a lack of toxicity and hazard sufficient to permit its use in or on human beings and to establish with clarity the margins of safety ordinarily recognized by experts qualified by scientific training and experience to investigate the safety and effectiveness of the drugs, substances, or devices.

(c)  The drug, medicine, compound, or device is to be used solely for investigational use by, or under the direction of, an expert qualified by scientific training and experience to investigate the safety and effectiveness of the drug, medicine, compound, or device.

(d)  A written statement signed by the expert has been filed with the board. The statement shall show what facilities the expert will use for the investigation to be conducted by him or her, and that the drug, medicine, compound, or device will be used solely by him or her or under his or her direction for the investigation. The statement shall contain information identifying any assistant or agent of the expert who uses the drug, medicine, compound, or device under the direction of the expert.

(e)  Complete records of the investigation shall be kept by the expert and all records shall be made available by the expert for inspection upon the request of any agent of the board at any reasonable hour as long as the expert desires exemption.

(f)  The expert shall inform any persons who participate in the investigation as patients, that the drug, medicine, compound, or device is being used for investigational purposes and shall obtain the consent of the persons or their representatives.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109330

Section 109300 does not apply to any device used within the scope of his or her license privileges by a physician and surgeon or dentist licensed as such in this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109335

The failure of any individual, person, firm, association, or other entity representing himself, or itself, as engaged in the diagnosis, treatment, alleviation, or cure of cancer to comply with any of the regulations adopted under this article and Article 1 (commencing with Section 109250) is a misdemeanor. A third, and subsequent violations, of this section is a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

This article and Article 1 (commencing with Section 109250) shall not apply to any person who depends exclusively upon prayer for healing in accordance with the teachings of a bona fide religious sect, denomination, or organization, nor practitioner thereof.

(Amended by Stats. 2011, Ch. 15, Sec. 199. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



109340

The investigation or testing of any product shall not be deemed to imply or indicate any endorsement of the qualifications or value of any product. No person shall make any representation that investigation or testing hereunder constitutes any approval or endorsement of his or her, or its, activities by the Cancer Advisory Council or the department. The investigation or testing of any product shall not be deemed to imply or indicate that the product is useless or harmful and during testing no person shall make any representation, except to the department or Cancer Advisory Council, that the product under test is discredited or that it has been found useless or harmful.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109345

Following an investigation or testing of the content or composition of any drug, medicine, compound, or device used by any individual, person, firm, association, or other entity in the diagnosis, treatment, alleviation, or cure of cancer, and after hearing as provided in Section 109270, the department, upon recommendation of the Cancer Advisory Council, may direct that any individual, person, firm, association, or other entity shall cease and desist any further prescribing, recommending, or use of any drug, medicine, compound, or device, or any substantially similar drug, medicine, compound, or device, in the diagnosis or treatment of cancer.

In the investigation or testing required by this article and Article 1 (commencing with Section 109250) to determine the value or lack thereof of any drug, medicine, compound or device in the diagnosis, treatment, or cure of cancer, the department shall, as it deems necessary or advisable, utilize the facilities and findings of its own laboratories or other appropriate laboratories, clinics, hospitals, and nonprofit cancer research institutes recognized by the National Cancer Institute, within this State or the facilities and findings of the Federal Government, including the National Cancer Institute. Upon a recommendation by the Cancer Advisory Council, the department shall arrange, by contract, for investigation by and submission to it of findings, conclusions, or opinions of trained scientists in the appropriate departments of universities, medical schools, clinics, hospitals, and nonprofit cancer research institutes recognized by the National Cancer Institute, and the submission to it of findings, conclusions, or opinions of other qualified scientists. Prior to the issuance of a cease and desist order under this section, the Cancer Advisory Council, by the affirmative vote of at least 11 of its members, at least one of whom shall not be a physician and surgeon, shall make a written finding of fact based on the investigation that the drug, medicine, compound, or device so investigated has been found to be either definitely harmful or of no value in the diagnosis, treatment, alleviation, or cure of cancer and the department must be satisfied beyond a reasonable doubt that the written findings of the fact are true.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109350

The department may direct that any individual, person, firm, association, or other entity shall cease and desist any further prescribing, recommending, or use of any drug, medicine, compound, or device for which no application has been approved under this article and Article 1 (commencing with Section 109250) unless its use is exempt under Section 109325 or 109330.

(Amended by Stats. 2006, Ch. 538, Sec. 423. Effective January 1, 2007.)



109355

(a)  Any violation of this article and Article 1 (commencing with Section 109250), of the regulations adopted thereunder or of a cease and desist order issued by the department under Section 109345 or 109350 may be enjoined by the superior court in any county, on application of the department.

(b)  Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109360

Any person against whom an injunction or cease and desist order has been issued, under this article and Article 1 (commencing with Section 109250), may not undertake to use in the diagnosis, treatment, alleviation, or cure of cancer any new, experimental, untested, or secret drug, medicine, compound, or device for which there is no approved application on file or that does not qualify for an exemption, without first submitting an application to the department.

(Amended by Stats. 2006, Ch. 538, Sec. 424. Effective January 1, 2007.)



109365

It is unlawful for any person, with the intent to defraud, to falsely represent and provide for compensation a device, substance, method or treatment as effective to diagnose, arrest, prevent, or cure cancer. Nothing in this section shall abridge the existent rights of the press.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109370

Except as provided in Section 109335, a violation of this article and Article 1 (commencing with Section 109250) is punishable by imprisonment in the county jail for a period not exceeding one year, or in the state prison, or by a fine not exceeding ten thousand dollars ($10,000), or by both the imprisonment and fine.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109375

The director shall investigate possible violations of this article and Article 1 (commencing with Section 109250) and report violations to the appropriate enforcement authority.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109380

County health officers, district attorneys and the Attorney General shall cooperate with the director in the enforcement of this article and Article 1 (commencing with Section 109250).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109385

The department, upon recommendation of the Cancer Advisory Council, may from time to time publish reports based on its investigation or testing of any drug, medicine, compound, or device prescribed, recommended, or used by any individual, person, firm, association, or other entity, and when, in the opinion of a majority of the members of the Cancer Advisory Council, the use of any drug, medicine, compound, or device in the diagnosis, treatment or cure of cancer constitutes an imminent danger to health or a gross deception of the public, the department may take appropriate steps to publicize the same.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109390

All hearings authorized by this article and Article 1 (commencing with Section 109250) shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1, Division 3, Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109395

No provision of this article and Article 1 (commencing with Section 109250) shall preclude reconsideration of an application for use of any drug, medicine, compound or device for the diagnosis, treatment, alleviation or cure of cancer if new evidence or matter is presented to the department and the reconsideration is predicated upon compliance with the applicable sections of the law, and presentation of data developed subsequent to the applicable ruling of the board.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Unlawful Advertising of Drugs and Devices (Reserved)

109300

The sale, offering for sale, holding for sale, delivering, giving away, prescribing or administering of any drug, medicine, compound, or device to be used in the diagnosis, treatment, alleviation, or cure of cancer is unlawful and prohibited unless (1) an application with respect thereto has been approved under Section 505 of the federal Food, Drug and Cosmetic Act, or (2) there has been approved an application filed with the board setting forth:

(a)  Full reports of investigations that have been made to show whether or not the drug, medicine, compound, or device is safe for the use, and whether the drug, medicine, compound, or device is effective in the use;

(b)  A full list of the articles used as components of the drug, medicine, compound, or device;

(c)  A full statement of the composition of the drug, medicine, compound, or device;

(d)  A full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of the drug, medicine, or compound or in the case of a device, a full statement of its composition, properties, and construction and the principle or principles of its operation;

(e)  Such samples of the drug, medicine, compound, or device and of the articles used as components of the drug, medicine, compound, or device as the board may require; and

(f)  Specimens of the labeling and advertising proposed to be used for the drug, medicine, compound, or device.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109305

Within 180 days after the filing of an application provided for in subdivision (2) of Section 109300 or an additional period as may be agreed upon by the board and the applicant, the board shall either:

(a)  Approve the application if it finds that none of the grounds for denying approval specified in Section 109315 applies.

(b)  Give the applicant notice for an opportunity for a hearing before the board on the question whether the application is approvable. If the applicant elects to accept the opportunity for hearing by written request within 30 days after the notice, the hearing shall commence not more than 90 days after the expiration of the 30 days unless the board and the applicant otherwise agree. Any hearing shall thereafter be conducted on an expedited basis and the board order thereon shall be issued within 90 days after the date fixed by the board for filing final briefs.

Prior to approving the application or giving the applicant notice for an opportunity for a hearing, the board shall have received a written report from the Cancer Advisory Council setting forth its recommendations on the action the board should take. The report shall be signed by a majority of the members of the council.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109310

In the case of any drug, medicine, compound or device for that an approval of an application filed pursuant to this article and Article 1 (commencing with Section 109250) is in effect, the applicant shall establish and maintain the records, and make the reports to the board, of data relating to clinical experience and other data or information, received or otherwise obtained by the applicant with respect to the drug, medicine, compound, or device, as the board may prescribe on the basis of a finding that the records and reports are necessary in order to enable the board to determine, or facilitate a determination, whether there is or may be ground for suspension of the application.

Every person required under this section to maintain records, and every person in charge of custody thereof, shall, upon request of an agent of the board, permit the agent at all reasonable times to have access to and copy and verify the records.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109315

The board shall issue an order refusing to permit the application to become effective, if, after due notice to the applicant and opportunity for a hearing, the board finds any of the following:

(a)  The investigations, reports that are required to be submitted to the board pursuant to subdivision (2) of Section 109300 do not include adequate tests by all methods reasonably applicable to show whether or not a drug, medicine, compound, or device is safe for use in the diagnosis, treatment, alleviation, or cure of cancer.

(b)  The results of tests specified in subdivision (a) show that a drug, medicine, compound or device is unsafe for use under the conditions specified in subdivision (a) or do not show that the drug, medicine, compound, or device is safe for use under the conditions.

(c)  The methods used in, and the facilities and controls used for, the manufacture, processing, and packing of a drug, medicine, compound, or device are inadequate to preserve its identity, strength, quality, and purity and with respect to a device are inadequate to preserve its safety or effectiveness.

(d)  Upon the basis of the information submitted to it as part of the application, or upon the basis of any other information before it with respect to a drug, medicine, compound, or device, it has insufficient evidence to determine whether the drug, medicine, compound, or device is safe for use under the conditions specified in subdivision (a).

(e)  Evaluated on the basis of the information submitted to it as part of the application and any other information before it with respect to the drug, medicine, compound, or device, there is a reasonable doubt that the drug, medicine, compound, or device will have the effect it purports or is represented to have under the conditions of use prescribed, recommended, or suggested in the proposed labeling or advertising thereof.

(f)  The application contains any untrue statement of a material fact.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109320

(a)  The board shall issue an order withdrawing approval of an application concerning any drug, medicine, compound, or device if, after due notice to the applicant and opportunity for a hearing, the board finds any of the following:

(1)  That clinical or other experience, tests, or other scientific data show that the drug, medicine, compound, or device is unsafe for use under the conditions of use upon the basis that the application was approved;

(2)  That new evidence of clinical experience, not contained in the application or not available to the board until after the application was approved, or tests by new methods, or tests by methods not deemed reasonably applicable when the application was approved, evaluated together with the evidence available to the board when the application was approved, shows that the drug, medicine, compound, or device is not shown to be safe for use under conditions of use upon the basis that the application was approved; or

(3)  On the basis of new information with respect to the drug, medicine, compound, or device, evaluated together with the evidence available to the board when the application was approved, that there is a lack of substantial evidence that the drug, medicine, compound, or device will have the effect it purports or is represented to have under the conditions of use prescribed, recommended, or suggested in the labeling or advertising thereof; or

(4)  That the application contains any untrue statement of a material fact.

(b)  If the board finds that there is an imminent hazard to the public health, it may suspend the approval of the application immediately.

(c)  The board may also, after due notice and opportunity for hearing, withdraw the approval of an application with respect to any drug, medicine, compound, or device under this section if the board finds any of the following:

(1)  That the applicant has failed to establish a system for maintaining required records, or has repeatedly or deliberately failed to maintain the records or to make required reports, or the applicant has refused to permit access to, or copying or verification of, the records.

(2)  That on the basis of new information before the board, evaluated together with the evidence before it when the application was approved, the methods used in, or the facilities and controls used for, the manufacture, maintenance, processing, and packing of the drug, medicine, compound, or device are inadequate to assure and preserve its identity, strength, quality, and purity and with respect to a device are inadequate to preserve its safety or effectiveness and were not made adequate within a reasonable time after receipt of written notice from the board specifying the matter complained of.

(3)  That on the basis of new information before it, evaluated together with the evidence before it when the application was approved, the labeling of the drug, medicine, compound, or device, based on a fair evaluation of all material facts, is false or misleading in any particular and was not corrected within a reasonable time after receipt of written notice from the board specifying the matter complained of.

(d)  Any order under this section shall state the findings upon which it is based.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109325

This article and Article 1 (commencing with Section 109250) shall not apply to the use of any drug, medicine, compound, or device intended solely for legitimate and bona fide investigational purposes by experts qualified by scientific training and experience to investigate the safety and therapeutic value thereof unless the department shall find that the drug, medicine, compound, or device is being used in diagnosis or treatment for compensation and profit. In order to qualify for an exemption under this section there shall be on file with the federal Department of Health, Education, and Welfare a current and unrevoked investigational new drug application issued pursuant to subdivision (i) of Section 505 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 355(i)), or the following conditions shall be complied with:

(a)  The label of the drug, medicine, compound, or device shall bear the statement “Caution: New drug (or medicine or compound or device). Use in the diagnosis, treatment, alleviation, or cure of cancer limited by law to investigational use.”

(b)  The drug, medicine, compound, or device has had adequate testing on appropriate experimental animals to demonstrate a lack of toxicity and hazard sufficient to permit its use in or on human beings and to establish with clarity the margins of safety ordinarily recognized by experts qualified by scientific training and experience to investigate the safety and effectiveness of the drugs, substances, or devices.

(c)  The drug, medicine, compound, or device is to be used solely for investigational use by, or under the direction of, an expert qualified by scientific training and experience to investigate the safety and effectiveness of the drug, medicine, compound, or device.

(d)  A written statement signed by the expert has been filed with the board. The statement shall show what facilities the expert will use for the investigation to be conducted by him or her, and that the drug, medicine, compound, or device will be used solely by him or her or under his or her direction for the investigation. The statement shall contain information identifying any assistant or agent of the expert who uses the drug, medicine, compound, or device under the direction of the expert.

(e)  Complete records of the investigation shall be kept by the expert and all records shall be made available by the expert for inspection upon the request of any agent of the board at any reasonable hour as long as the expert desires exemption.

(f)  The expert shall inform any persons who participate in the investigation as patients, that the drug, medicine, compound, or device is being used for investigational purposes and shall obtain the consent of the persons or their representatives.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109330

Section 109300 does not apply to any device used within the scope of his or her license privileges by a physician and surgeon or dentist licensed as such in this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109335

The failure of any individual, person, firm, association, or other entity representing himself, or itself, as engaged in the diagnosis, treatment, alleviation, or cure of cancer to comply with any of the regulations adopted under this article and Article 1 (commencing with Section 109250) is a misdemeanor. A third, and subsequent violations, of this section is a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

This article and Article 1 (commencing with Section 109250) shall not apply to any person who depends exclusively upon prayer for healing in accordance with the teachings of a bona fide religious sect, denomination, or organization, nor practitioner thereof.

(Amended by Stats. 2011, Ch. 15, Sec. 199. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



109340

The investigation or testing of any product shall not be deemed to imply or indicate any endorsement of the qualifications or value of any product. No person shall make any representation that investigation or testing hereunder constitutes any approval or endorsement of his or her, or its, activities by the Cancer Advisory Council or the department. The investigation or testing of any product shall not be deemed to imply or indicate that the product is useless or harmful and during testing no person shall make any representation, except to the department or Cancer Advisory Council, that the product under test is discredited or that it has been found useless or harmful.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109345

Following an investigation or testing of the content or composition of any drug, medicine, compound, or device used by any individual, person, firm, association, or other entity in the diagnosis, treatment, alleviation, or cure of cancer, and after hearing as provided in Section 109270, the department, upon recommendation of the Cancer Advisory Council, may direct that any individual, person, firm, association, or other entity shall cease and desist any further prescribing, recommending, or use of any drug, medicine, compound, or device, or any substantially similar drug, medicine, compound, or device, in the diagnosis or treatment of cancer.

In the investigation or testing required by this article and Article 1 (commencing with Section 109250) to determine the value or lack thereof of any drug, medicine, compound or device in the diagnosis, treatment, or cure of cancer, the department shall, as it deems necessary or advisable, utilize the facilities and findings of its own laboratories or other appropriate laboratories, clinics, hospitals, and nonprofit cancer research institutes recognized by the National Cancer Institute, within this State or the facilities and findings of the Federal Government, including the National Cancer Institute. Upon a recommendation by the Cancer Advisory Council, the department shall arrange, by contract, for investigation by and submission to it of findings, conclusions, or opinions of trained scientists in the appropriate departments of universities, medical schools, clinics, hospitals, and nonprofit cancer research institutes recognized by the National Cancer Institute, and the submission to it of findings, conclusions, or opinions of other qualified scientists. Prior to the issuance of a cease and desist order under this section, the Cancer Advisory Council, by the affirmative vote of at least 11 of its members, at least one of whom shall not be a physician and surgeon, shall make a written finding of fact based on the investigation that the drug, medicine, compound, or device so investigated has been found to be either definitely harmful or of no value in the diagnosis, treatment, alleviation, or cure of cancer and the department must be satisfied beyond a reasonable doubt that the written findings of the fact are true.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109350

The department may direct that any individual, person, firm, association, or other entity shall cease and desist any further prescribing, recommending, or use of any drug, medicine, compound, or device for which no application has been approved under this article and Article 1 (commencing with Section 109250) unless its use is exempt under Section 109325 or 109330.

(Amended by Stats. 2006, Ch. 538, Sec. 423. Effective January 1, 2007.)



109355

(a)  Any violation of this article and Article 1 (commencing with Section 109250), of the regulations adopted thereunder or of a cease and desist order issued by the department under Section 109345 or 109350 may be enjoined by the superior court in any county, on application of the department.

(b)  Proceedings under this section shall be governed by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109360

Any person against whom an injunction or cease and desist order has been issued, under this article and Article 1 (commencing with Section 109250), may not undertake to use in the diagnosis, treatment, alleviation, or cure of cancer any new, experimental, untested, or secret drug, medicine, compound, or device for which there is no approved application on file or that does not qualify for an exemption, without first submitting an application to the department.

(Amended by Stats. 2006, Ch. 538, Sec. 424. Effective January 1, 2007.)



109365

It is unlawful for any person, with the intent to defraud, to falsely represent and provide for compensation a device, substance, method or treatment as effective to diagnose, arrest, prevent, or cure cancer. Nothing in this section shall abridge the existent rights of the press.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109370

Except as provided in Section 109335, a violation of this article and Article 1 (commencing with Section 109250) is punishable by imprisonment in the county jail for a period not exceeding one year, or in the state prison, or by a fine not exceeding ten thousand dollars ($10,000), or by both the imprisonment and fine.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109375

The director shall investigate possible violations of this article and Article 1 (commencing with Section 109250) and report violations to the appropriate enforcement authority.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109380

County health officers, district attorneys and the Attorney General shall cooperate with the director in the enforcement of this article and Article 1 (commencing with Section 109250).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109385

The department, upon recommendation of the Cancer Advisory Council, may from time to time publish reports based on its investigation or testing of any drug, medicine, compound, or device prescribed, recommended, or used by any individual, person, firm, association, or other entity, and when, in the opinion of a majority of the members of the Cancer Advisory Council, the use of any drug, medicine, compound, or device in the diagnosis, treatment or cure of cancer constitutes an imminent danger to health or a gross deception of the public, the department may take appropriate steps to publicize the same.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109390

All hearings authorized by this article and Article 1 (commencing with Section 109250) shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1, Division 3, Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109395

No provision of this article and Article 1 (commencing with Section 109250) shall preclude reconsideration of an application for use of any drug, medicine, compound or device for the diagnosis, treatment, alleviation or cure of cancer if new evidence or matter is presented to the department and the reconsideration is predicated upon compliance with the applicable sections of the law, and presentation of data developed subsequent to the applicable ruling of the board.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Labeling, Sale, and Use of DMSO

109500

As used in this article, “DMSO” means dimethyl sulfoxide.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109505

DMSO sold in California other than by prescription shall be labeled by the manufacturer, distributor, or seller to contain a description of all of the contents in the solution, statement of purity, the percent of DMSO in the solution, and the manufacturer’s name and address.

The label shall contain (a) the name and address of the distributor of the DMSO, if any, (b) the name and address of the manufacturer of the finished DMSO, and (c) the manufacturer’s lot or control number. Finished DMSO means DMSO that requires no further manufacture prior to retail sale other than packaging or labeling. Whenever DMSO is sold or otherwise supplied, other than by prescription, the seller or supplier shall give additional printed material to the person receiving the DMSO that provides adequate warning against use that may be dangerous to the health of the user, and information that prescriptive DMSO is available from a physician.

The label of DMSO sold pursuant to this section shall contain the following statement: “It is unlawful to represent in any way that this product is useful or safe to use for medicinal purposes.” The label shall include appropriate precautionary measures for proper handling and first aid treatment and a warning statement to keep the product out of reach of children.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 5 - Imitation Controlled Substances

ARTICLE 1 - Provisions and Definitions

109525

This chapter shall be known as the “California Imitation Controlled Substances Act.”

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109530

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109535

“Controlled substance” means a substance as defined in Section 11007.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109540

“Distribute” means the actual, constructive, or attempted transfer, delivery, or dispensing to another of an imitation controlled substance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109545

“Manufacture” means the production, preparation, compounding, processing, encapsulating, packaging or repackaging, labeling or relabeling, of an imitation controlled substance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109550

“Imitation controlled substance” means (a) a product specifically designed or manufactured to resemble the physical appearance of a controlled substance, that a reasonable person of ordinary knowledge would not be able to distinguish the imitation from the controlled substance by outward appearances, or (b) a product, not a controlled substance, that, by representations made and by dosage unit appearance, including color, shape, size, or markings, would lead a reasonable person to believe that, if ingested, the product would have a stimulant or depressant effect similar to or the same as that of one or more of the controlled substances included in Schedules I through V, inclusive, of the Uniform Controlled Substances Act, pursuant to Chapter 2 (commencing with Section 11053) of Division 10.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109555

The provisions of this chapter are cumulative, and shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of any party.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Offenses and Penalties

109575

Any person who knowingly manufactures, distributes, or possesses with intent to distribute, an imitation controlled substance is guilty of a misdemeanor and shall, if convicted, be subject to imprisonment for not more than six months in the county jail or a fine of not more than one thousand dollars ($1,000), or both the imprisonment and fine.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109580

Any person 18 years of age or over who violates Section 109575 by knowingly distributing an imitation controlled substance to a person under 18 years of age is guilty of a misdemeanor and shall, if convicted, be punished by imprisonment for not more than one year in a county jail or a fine of not more than two thousand dollars ($2,000), or by both that imprisonment and fine. Upon a second or subsequent conviction of this offense, the person shall be subject to imprisonment for not more than one year in a county jail and a fine of not less than six thousand dollars ($6,000).

(Amended by Stats. 2001, Ch. 854, Sec. 17. Effective January 1, 2002.)



109585

No civil or criminal liability shall be imposed by virtue of this chapter on any person registered under the California Uniform Controlled Substances Act who manufactures, distributes, or possesses an imitation controlled substance for use by a practitioner, as defined in Section 11026, in the course of lawful professional practice or research.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109590

All imitation controlled substances shall be subject to forfeiture in accordance with the procedures set forth in Chapter 8 (commencing with Section 11470) of Division 10.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)












PART 5 - SHERMAN FOOD, DRUG, AND COSMETIC LAWS

CHAPTER 1 - General Provisions and Definitions

109875

This part shall be known as the Sherman Food, Drug, and Cosmetic Law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109880

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109885

“Advertisement” means any representations, including, but not limited to, statements upon the products, its packages, cartons, and any other container, disseminated in any manner or by any means, for the purpose of inducing, or that is likely to induce, directly or indirectly, the purchase or use of any food, drug, device, or cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109890

“Antibiotic drug” means any drug , except drugs for use in animals other than humans, composed in whole or in part of any form of penicillin, streptomycin, chlortetracycline chloramphenicol, bacitracin, or any other drug intended for human use containing any quantity of any chemical substance that is produced by micro-organisms, and that has the capacity to inhibit or destroy micro-organisms in dilute solution, including a chemically synthesized equivalent, or any derivative thereof.

(Amended by Stats. 2000, Ch. 796, Sec. 1. Effective January 1, 2001.)



109895

“Color additive” means a substance that satisfies both of the following requirements:

(a)  It is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral, or other source.

(b)  When added or applied to a food, drug, device, or cosmetic, or to the human body or any part of the body, it is capable, alone or through reaction with any other substance, of imparting color to the food, drug, device, or cosmetic, or to the human body or the part of the human body, to which it is added or applied.

The term “color additive” does not include any material that the department, by regulation, determines is used, or intended to be used, solely for a purpose or purposes other than coloring.

The term “color,” as used in this section, includes black, white, and intermediate grays.

This section does not apply to any pesticide chemical, soil, or plant nutrient, or other agricultural chemical, solely because of its effect in aiding, retarding, or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109900

“Cosmetic” means any article, or its components, intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to, the human body, or any part of the human body, for cleansing, beautifying, promoting attractiveness, or altering the appearance.

The term “cosmetic” does not include soap.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109905

“Counterfeit”, as used in respect to any food, drug, device, or cosmetic, means a food, drug, device, or cosmetic that bears or whose package or labeling bears, without authorization, the trademark, trade name, or other identifying mark, imprint, or device, or any likeness or trademark, trade name, or other identifying mark, imprint, or device of a manufacturer, processor, packer, or distributor, other than the actual manufacturer, processor, packer, or distributor, or that falsely purports or is represented to be the product of, or to have been packed or distributed by, the other manufacturer, processor, packer, or distributor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109910

“Department” means the State Department of Health Services.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109915

“Director” means the State Director of Health Services.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109920

“Device” means any instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including any component, part, or accessory, that is any of the following:

(a)  Recognized in the official National Formulary or the United States Pharmacopoeia, or any supplement to them.

(b)  Intended for use in the diagnosis of disease or other condition, or in the cure, mitigation, treatment, or prevention of disease in humans or any other animal.

(c)  Intended to affect the structure or any function of the body of humans or any other animal and that does not achieve any of its principal intended purposes through chemical action within or on the body of humans or other animals and that is not dependent upon being metabolized for the achievement of any of its principal intended purposes.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109925

“Drug” means any of the following:

(a)  Any article recognized in an official compendium.

(b)  Any article used or intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in human beings or any other animal.

(c)  Any article other than food, that is used or intended to affect the structure or any function of the body of human beings or any other animal.

(d)  Any article used or intended for use as a component of any article designated in subdivision (a), (b), or (c) of this section.

The term “drug” does not include any device.

Any food for which a claim (as described in Sections 403(r)(1)(B) (21 U.S.C. Sec. 343(r)(1)(B)) and 403(r)(3) (21 U.S.C. Sec. 343(r)(3)) or Sections 403(r)(1)(B) (21 U.S.C. Sec. 343(r)(1)(B)) and 403(r)(5)(D) (21 U.S.C. Sec. 343(r)(5)(D)) of the federal act), is made in accordance with the requirements set forth in Section 403(r) (21 U.S.C. Sec. 343(r)) of the federal act, is not a drug under subdivision (b) solely because the label or labeling contains such a claim.

(Amended by Stats. 2000, Ch. 796, Sec. 2. Effective January 1, 2001.)



109930

“Federal act” means the federal Food, Drug, and Cosmetic Act, as amended (21 U.S.C. Sec. 301 et seq.).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109935

“Food” means either of the following:

(a)  Any article used or intended for use for food, drink, confection, condiment, or chewing gum by man or other animal.

(b)  Any article used or intended for use as a component of any article designated in subdivision (a).

(Amended by Stats. 2001, Ch. 641, Sec. 1. Effective January 1, 2002.)



109940

“Food additive” means any substance, the intended use of which results or may reasonably be expected to result, directly or indirectly, in the substance becoming a component of the food or otherwise affecting characteristics of the food. This includes any substance or radiation source intended for use in producing, manufacturing, packing, treating, packaging, transporting, or holding any food.

The term “food additive” does not include any of the following:

(a)  A pesticide chemical in or on a raw agricultural commodity.

(b)  A pesticide chemical that is used, or intended for use, in the production, storage, or transportation of any raw agricultural commodity.

(c)  A color additive.

(d)  Any substance used in accordance with a sanction or approval granted prior to the enactment of the Food Additives Amendment of 1958 (72 Stat. 1784), pursuant to the federal act; the Poultry Products Inspection Act (71 Stat. 441; 21 U.S.C. Sec. 451 et seq.); the Meat Inspection Act of March 4, 1907 (34 Stat. 1260), as amended and extended (21 U.S.C. Sec. 71 et seq.); or the Food and Agricultural Code of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109945

“Food and drug inspector” means any authorized agent of the Bureau of Food and Drug of the department, who shall have the powers set forth in Section 106500.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109947

“Food processing facility” means any facility operated for the purposes of manufacturing, packing, or holding processed food. Food processing facility does not include a food facility as defined in Section 113785, a cottage food operation that is registered or has a permit pursuant to Section 114365, or any facility exclusively storing, handling, or processing dried beans.

(Amended by Stats. 2012, Ch. 415, Sec. 3. Effective January 1, 2013.)



109948

(a)  “Home medical device retail facility” is an area, place, or premises, other than a licensed pharmacy, in and from which prescription devices, home medical devices, or home medical device services are sold, fitted, or dispensed pursuant to prescription. “Home medical device retail facility” includes, but is not limited to, any area or place in which prescription devices, home medical devices, or home medical device services are stored, possessed, prepared, manufactured, or repackaged, and from which the prescription devices, home medical devices, and home medical device services are furnished, sold, or dispensed at retail.

(b)  “Home medical device retail facility” shall not include any area in a facility licensed by the department where floor supplies, ward supplies, operating room supplies, or emergency room supplies of prescription devices are stored or possessed solely for treatment of patients registered for treatment in the facility or for treatment of patients receiving emergency care in the facility.

(c)  “Home medical device retail facility” shall not include any area of a home health agency licensed under Chapter 8 (commencing with Section 1725) of, or a hospice licensed under Chapter 8.5 (commencing with Section 1745) of Division 2 where the supplies specified in subdivision (c) of Section 4057 of the Business and Professions Code are stored or possessed solely for treatment of patients by a licensed home health agency or licensed hospice, as long as all prescription devices are furnished to these patients only upon the prescription or order of health care practitioners authorized to prescribe or order home medical devices or who use home medical devices or who use home medical devices to treat their patients.

(Added by Stats. 2000, Ch. 837, Sec. 28. Effective January 1, 2001.)



109948.1

(a)  “Home medical device services” means the delivery, installation, maintenance, replacement of, or instruction in the use of, home medical devices used by a sick or disabled individual to allow the individual to be maintained in a residence.

(b)  “Home medical device” means a device intended for use in a home care setting including, but not limited to, all of the following:

(1)  Oxygen delivery systems and prefilled cylinders.

(2)  Ventilators.

(3)  Continuous Positive Airway Pressure devices (CPAP).

(4)  Respiratory disease management devices.

(5)  Hospital beds and commodes.

(6)  Electronic and computer driven wheelchairs and seating systems.

(7)  Apnea monitors.

(8)  Low air loss continuous pressure management devices.

(9)  Transcutaneous Electrical Nerve Stimulator (TENS) units.

(10)  Prescription devices.

(11)  Disposable medical supplies including, but not limited to, incontinence supplies as defined in Section 14125.1 of the Welfare and Institutions Code.

(12)  In vitro diagnostic tests.

(13)  Any other similar device as defined in regulations adopted by the department.

(c)  The term “home medical device” does not include any of the following:

(1)  Devices used or dispensed in the normal course of treating patients by hospitals and nursing facilities, other than devices delivered or dispensed by a separate unit or subsidiary corporation of a hospital or nursing facility or agency that is in the business of delivering home medical devices to an individual’s residence.

(2)  Prosthetics and orthotics.

(3)  Automated external defibrillators (AEDs).

(4)  Devices provided through a physician’s office incident to a physician’s service.

(5)  Devices provided by a licensed pharmacist that are used to administer drugs that can be dispensed only by a licensed pharmacist.

(6)  Enteral and parenteral devices provided by a licensed pharmacist.

(Amended by Stats. 2001, Ch. 728, Sec. 70. Effective January 1, 2002.)



109950

“Immediate container” does not include any package liner.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109951

“Infant formula” shall have the same definition as that term is used in the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 321(z)). The department shall review all changes to the federal definition of “infant formula” before those changes are incorporated by reference pursuant to this section. Within six months after the effective date of any changes to the federal definition, the department shall complete its review of the changes, and post a report on its Internet Web site that describes the changes and makes a recommendation as to whether it is appropriate to incorporate the changes by reference pursuant to this section. Any change to the federal definition shall take effect pursuant to this section one year after the effective date of the federal change, unless a law that specifically prohibits the change from taking effect is enacted and becomes effective.

(Amended by Stats. 2012, Ch. 728, Sec. 101. Effective January 1, 2013.)



109955

“Label” means a display of written, printed, or graphic matter upon a food, drug, device, or cosmetic or upon its immediate container.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109960

“Labeling” means any label or other written, printed, or graphic matter upon a food, drug, device, or cosmetic or upon its container or wrapper, or that accompanies any food, drug, device, or cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109965

“Local health department” means the health department of a city, county, city and county, or local health district that qualifies for state assistance pursuant to Chapter 3 (commencing with Section 101175) of Part 3 of Division 101, or any city health department of a city that has had its own health department for 12 years or more.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109970

“Manufacture” means the preparation, compounding, propagation, processing, or fabrication of any food, drug, device, or cosmetic. The term “manufacture” includes repackaging or otherwise changing the container, wrapper, or labeling of any food, drug, device, or cosmetic in furtherance of the distribution of the food, drug, device, or cosmetic. The term “manufacture” does not include repackaging from a bulk container by a retailer at the time of sale to its ultimate consumer.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109971

“Medical food” means any product that meets the definition of medical food in the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 360ee(b)(3)). The department shall review all changes to the federal definition of “medical food” before those changes are incorporated by reference pursuant to this section. Within six months after the effective date of any changes to the federal definition, the department shall complete its review of the changes, and submit a report to the Senate Health and Human Services Committee and the Assembly Health Committee that describes the changes and makes a recommendation as to whether it is appropriate to incorporate the changes by reference pursuant to this section. Any change to the federal definition shall take effect pursuant to this section one year after the effective date of the federal change, unless a law that specifically prohibits the change from taking effect is enacted and becomes effective.

(Amended by Stats. 2001, Ch. 641, Sec. 3. Effective January 1, 2002.)



109975

“New device” means any of the following:

(a)  Any device the composition, construction, or properties of which are such that the device is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and effectiveness of devices, as having been adequately shown, through scientific investigations to be safe and effective for use under the conditions prescribed, recommended, or suggested in the labeling or advertising thereof.

(b)  Any device the composition, construction, or properties of which are such that the device, as a result of such investigation to determine its safety and effectiveness for use under these conditions, has become so recognized, but which has not, otherwise than in the investigations, been used to a material extent or for a material time under the conditions.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109980

“New drug” means either of the following:

(a)  Any drug the composition of which is such that the drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and effectiveness of drugs, as safe and effective for use under the conditions prescribed, recommended, or suggested in the labeling or advertising thereof.

(b)  Any drug the composition of which is such that the drug, as a result of investigations to determine its safety and effectiveness for use under these conditions, has become so recognized, but that has not, otherwise than in the investigations, been used to a material extent or for a material time under the conditions.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109985

“Official compendium” means the latest edition of the United States Pharmacopoeia, the latest edition of the Homeopathic Pharmacopoeia of the United States, or the latest edition of the National Formulary, or any supplement to any of these.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109990

“Package” means any container or wrapper that may be used by a manufacturer, producer, jobber, packer, or dealer for enclosing or containing any food, drug, device, or cosmetic.

The term “package” does not include any of the following:

(a)  Any shipping container or outer wrapping used solely for the transportation of a food, drug, device, or cosmetic in bulk quantity to any manufacturer, packer, processor, or wholesale or retail distributor.

(b)  Any shipping container or outer wrapping used by any retailer to ship or deliver any food, drug, device, or cosmetic to any retail consumer if the container or wrapping bears no printed matter pertaining to any food, drug, device, or cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



109992

“Pasteurized in-shell eggs” means shell eggs that have been pasteurized by any method approved by the federal Food and Drug Administration, the Department of Food and Agriculture, or the department.

(Added by Stats. 2014, Ch. 11, Sec. 6. Effective April 17, 2014.)



109995

“Person” means any individual, firm, partnership, trust, corporation, limited liability company, company, estate, public or private institution, association, organization, group, city, county, city and county, political subdivision of this state, other governmental agency within the state, and any representative, agent, or agency of any of the foregoing.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110000

“Pesticide chemical” means any substance that alone, in chemical combination, or in formulation with one or more substances, is an “economic poison” within the meaning of Section 12753 of the Food and Agricultural Code of this state or the Federal Insecticide, Fungicide, and Rodenticide Act (61 Stat. 163; 7 U.S.C. Sec. 135 et seq.), and that is used in the production, storage, or transportation of any raw agricultural commodity.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110005

“Potentially hazardous food” means any food capable of supporting growth of infectious or toxigenic micro-organisms when held at temperatures above 45 degrees Fahrenheit.

(Amended by Stats. 1999, Ch. 915, Sec. 2. Effective January 1, 2000.)



110010

“Prescription” means an oral order given individually for the patient for whom prescribed directly from the prescriber to the furnisher or indirectly by means of a written order signed by the prescriber that bears the name and address of the prescriber, the license classification of the prescriber, the name and address of the patient, the name and quantity of drug or device prescribed, the directions for use, and the date of issue.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110010.1

“Prescription device” means any device limited to prescription use under Section 111470.

(Added by Stats. 2000, Ch. 837, Sec. 30. Effective January 1, 2001.)



110010.2

“Prescription drug” means any drug limited to prescription use under Section 111470.

(Added by Stats. 2000, Ch. 837, Sec. 31. Effective January 1, 2001.)



110015

“Principal display panel” means that part of a label most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for retail sale.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110020

“Raw agricultural commodity” means any food in its raw or natural state. It includes, but is not limited to, any fruit that is washed, colored, or otherwise treated in its unpeeled natural form prior to marketing.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110025

(a)  “Substantial evidence” means evidence consisting of adequate and well-controlled investigations, including clinical investigations, by experts qualified by scientific training and experience to evaluate the effectiveness of the drug or device involved, on the basis that it could be fairly and responsibly concluded by the experts that the drug or device will have the effect it purports or is represented to have under the conditions of use prescribed, recommended, or suggested in the labeling, proposed labeling, or advertising of any drug or device.

(b)  If the department determines, based on relevant science, that data from one adequate and well-controlled clinical investigation, and confirming evidence, obtained prior to or after the investigation, sufficiently establish effectiveness, then the department may consider that data and evidence, to constitute substantial evidence for purposes of the preceding sentence.

(Amended by Stats. 2000, Ch. 796, Sec. 3. Effective January 1, 2001.)



110030

The provisions of this part regarding the selling of any food, drug, device, or cosmetic include, but are not limited to, all of the following:

(a)  The manufacture, production, processing, and packing of any food, drug, device, or cosmetic.

(b)  The exhibition, offer, possession, or holding of any food, drug, device, or cosmetic for sale, dispensing, giving, supplying, or applying in the conduct of any establishment.

(c)  The sale, dispensing, giving, supplying, or applying of any food, drug, device, or cosmetic in the conduct of any establishment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110035

All regulations pertaining to any food, drug, device, or cosmetic adopted by the department that are in effect on the effective date of this part shall remain in effect until the department adopts regulations pursuant to this part which repeal the regulations.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110040

This part shall be so construed as to not be in conflict with the Food and Agricultural Code, or with the Alcoholic Beverage Control Act, Division 9 (commencing with Section 23000) of the Business and Professions Code, and the regulations adopted pursuant thereto.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 2 - Administration

ARTICLE 1 - General

110045

The department shall administer and enforce this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110050

The Food Safety Fund is hereby created as a special fund in the State Treasury. All moneys collected by the department under subdivision (c) of Section 110466 and Sections 110470, 110471, 110485, 114365, 114365.6, 111130, and 113717, and under Article 7 (commencing with Section 110810) of Chapter 5 shall be deposited in the fund, for use by the department, upon appropriation by the Legislature, for the purposes of providing funds necessary to carry out and implement the inspection provisions of this part relating to food, licensing, inspection, enforcement, and other provisions of Article 12 (commencing with Section 111070) relating to water, the provisions relating to education and training in the prevention of microbial contamination pursuant to Section 110485, and the registration provisions of Article 7 (commencing with Section 110810) of Chapter 5, and to carry out and implement the provisions of the California Retail Food Code (Part 7 (commencing with Section 113700) of Division 104).

(Amended by Stats. 2012, Ch. 415, Sec. 4. Effective January 1, 2013.)



110055

All money collected by the department under Sections 111830, 111885, and 111905 shall be deposited into the State Treasury to the credit of the General Fund.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110060

The director and authorized agents of the department shall have the powers set forth in Sections 100165 and 106500.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110065

The department may adopt any regulations that it determines are necessary for the enforcement of this part. The regulations shall be adopted by the department in the manner prescribed by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall, insofar as practicable, make these regulations conform with those adopted under the federal act or by the United States Department of Agriculture or by the Internal Revenue Service of the United States Treasury Department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110070

Whenever public health or other considerations in this state require, the department may adopt, upon its own motion, or upon the petition of any interested party, regulations that prescribe tolerances, included but not limited to zero tolerances, for poisonous or deleterious substances, food additives, pesticide chemicals, or color additives. The department may also prescribe the conditions under which a food additive or a color additive may be safely used and may grant exemptions for a food additive or color additive when it is to be used solely for investigational or experimental purposes.

A petitioner shall establish, by data submitted to the department, that a necessity exists for such regulations and that its effect will not be detrimental to the public health. If the data furnished by the petitioner is not sufficient to allow the department to determine whether such regulations should be adopted, the department may require additional data to be submitted. Failure to comply with this requirement shall be sufficient grounds to deny the request.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110075

In adopting regulations, pursuant to Section 110070 of this part, the department shall consider all of the following factors that the petitioner shall furnish:

(a)  The name and all pertinent information concerning the poisonous or deleterious substance, food additive, pesticide chemical, or color additive, including its chemical identity and composition, its proposed use, including directions, recommendations, and suggestions, its proposed labeling, and all other relevant data bearing on its physical or other technical effect, and the quantity required to produce that effect.

(b)  The probable composition of any substance formed in or on a food, drug, device, or cosmetic resulting from the use of the substance.

(c)  The probable consumption and effect of the substance in the diet of man or any other animal.

(d)  Safety factors that, in the opinion of qualified experts, are generally recognized as appropriate for the use of animal experimentation data.

(e)  Practicable methods of analysis for determining the identity and quantity of all of the following:

(1)  Any substance which is in or on the food, drug, device, or cosmetic.

(2)  Any substance formed in or on the food, drug, device, or cosmetic because of the use of the substance.

(3)  The pure substance and its anticipated breakdown products and impurities.

(f)  Facts supporting the contention that the use of the substance will serve a useful purpose.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110080

(a)  All pesticide regulations and any amendments to these regulations adopted pursuant to the federal act or the Food and Agricultural Code, in effect on November 23, 1970, or adopted on or after this date, are the pesticide regulations in this state. The department may, by regulation, prescribe tolerances for pesticides in processed foods in this state whether or not these tolerances are in accordance with the regulations adopted pursuant to the federal act or the Food and Agricultural Code.

(b)  Except as otherwise provided in this subdivision, the department shall evaluate the tolerance prescribed, or an exemption from a tolerance granted, for a pesticide in processed foods and make a determination whether or not the existing tolerance, or the exemption from a tolerance, is protective of the public health whenever any one of the following occurs:

(1)  The Director of Food and Agriculture designates the pesticide as a restricted material pursuant to subdivisions (a) and (b) of Section 14004.5 of the Food and Agricultural Code.

(2)  The Director of Food and Agriculture refuses to register or cancels the registration of the pesticide pursuant to Section 12825, or suspends the registration of the pesticide pursuant to Section 12826, of the Food and Agricultural Code, upon determining that the pesticide is detrimental to the public health and safety.

(3)  The Director of Food and Agriculture adopts regulations restricting worker entry into areas treated with the pesticide pursuant to Section 12981 of the Food and Agricultural Code.

(4)  The pesticide is the subject of a proceeding pursuant to a determination by the Environmental Protection Agency under paragraph (3)(i)(A), (3)(ii)(A), (3)(ii)(B), or (3)(iii) of subsection (a) of Section 162.11 of Title 40 of the Code of Federal Regulations.

The requirement to evaluate a tolerance prescribed, or an exemption from a tolerance granted, for a pesticide does not apply if the department finds that any of the actions described in paragraphs (1) to (4), inclusive, occurred for reasons that are not related to the question whether or not the existing tolerance, or the exemption from a tolerance, adequately protects the public health. If the department makes such a finding, the reasons for the finding shall be stated in writing.

(c)  The determination required by subdivision (b), and the reasons for the determination, shall be stated in writing. If the determination is required because any of the actions described in paragraphs (1) to (4), inclusive, of subdivision (b) occurs after January 1, 1985, the determination shall be completed within one year of the date of the action. If the determination is required because any of those actions occurred prior to January 1, 1985, the determination shall be completed by January 1, 1990.

(d)  In any case where the department, after consultation with the Department of Food and Agriculture, determines, pursuant to subdivision (b), that the tolerance prescribed, or an exemption from a tolerance granted, for a pesticide is not protective of the public health, the department shall, if it does not act immediately pursuant to subdivision (a), transmit notice of its determination to the responsible federal agencies and shall request that they take action, pursuant to the federal act, to modify the tolerance or an exemption from a tolerance. If, after one year from the date the notice is transmitted, the department finds that the responsible federal agencies have failed to take appropriate action to protect the public health, the department shall exercise its authority pursuant to subdivision (a) to prescribe a tolerance that is protective of the public health and shall notify the responsible federal agencies of its action.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Note: In Governor's Reorganization Plan No. 1 of 1991 (effective July 17, 1991), see its modification to Section 26205, as this section was formerly numbered before Stats. 1995, Ch. 415.)



110085

All food additive regulations and any amendments to the regulations adopted pursuant to the federal act in effect on November 23, 1970, or adopted on or after that date, are the food additive regulations of this state. The department may, by regulation, prescribe conditions under which a food additive may be used in this state whether or not these conditions are in accordance with the regulations adopted pursuant to the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110090

All color additive regulations and any amendments to the regulations adopted pursuant to the federal act, in effect on November 23, 1970, or adopted on or after that date, are the color additive regulations of this state. The department may, by regulation, prescribe conditions under which a color additive may be used in this state whether or not those conditions are in accordance with regulations adopted pursuant to the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110095

All special dietary use regulations and any amendments to regulations adopted pursuant to the federal act, in effect on November 23, 1970, or adopted on or after that date, are the special dietary use regulations of this state. If the department finds that it is necessary to inform purchasers of the value of a food for special dietary use, it may adopt any special dietary use regulation, whether or not the regulation is in accordance with the regulations adopted pursuant to the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110100

(a)  All food labeling regulations and any amendments to those regulations adopted pursuant to the federal act, in effect on January 1, 1993, or adopted on or after that date shall be the food labeling regulations of this state.

(b)  The department may, by regulation, adopt additional food labeling regulations. Prior to the adoption of any food labeling regulation pursuant to this subdivision, the department shall seek comments from consumer groups and representatives of the food industry that have been identified by the department as being affected by the proposed regulation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110105

All good manufacturing practices regulations for any food, drug, device, or cosmetic and any amendments to the regulations adopted pursuant to the federal act in effect on November 23, 1970, or adopted on or after such date, are the good manufacturing practices regulations of this state. If the department finds that it is necessary for the protection of consumers, it may adopt interpretative regulations as necessary to define “current good manufacturing practice” as used in this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110110

(a)  All regulations relating to (1) new drug applications, except for abbreviated new drug applications, adopted pursuant to Section 505 of the federal act (21 U.S.C. Sec. 355), (2) applications for premarket approval of new devices, adopted pursuant to Section 515 of the federal act (21 U.S.C. Sec. 360e), (3) postmarketing reports, recordkeeping, and other postapproval requirements for approved new drug applications or approved new device premarket approval applications, adopted pursuant to the federal act, that are in effect on January 1, 1993, or that are adopted on or after that date, shall be the new drug and new device application regulations of this state.

(b)  The department may, by regulation, adopt any new drug or new device application regulation that it determines is necessary for the administration and enforcement of this part, whether or not the regulation is in accordance with the regulations adopted pursuant to the federal act.

(Amended by Stats. 2000, Ch. 796, Sec. 4. Effective January 1, 2001.)



110111

All nonprescription drug regulations and any amendments to those regulations adopted pursuant to the federal act, that are in effect on January 1, 2000, or that are adopted on or after that date, shall be the nonprescription drug regulations of the state. The department may adopt any nonprescription drug regulation it deems necessary for the administration and enforcement of this part, provided that the regulation is not different from, or in addition to, any requirement for nonprescription drugs pursuant to Section 751 (21 U.S.C. Sec. 379r) of the federal act.

(Added by Stats. 2000, Ch. 796, Sec. 14. Effective January 1, 2001.)



110115

A federal regulation adopted pursuant to this part takes effect in this state 30 days after it becomes effective as a federal regulation. Any person who will be adversely affected by adoption of the federal regulation in this state may, within the 30 days prior to its becoming effective in this state, file with the department, in writing, objections and a request for a hearing. The timely filing of substantial objections to a regulation that has become effective under the federal act, stays the adoption of the regulation in this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110120

If no substantial objections are received and no hearing is requested within 30 days after publication of a newly proposed state regulation, it shall take effect on the date set by the department. The effective date shall be at least 60 days after the time for filing objections has expired.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110125

If substantial objections are made to a federal regulation within 30 days prior to its becoming effective in this state or to a proposed regulation within 30 days after it is published, the department, after notice, shall conduct a public hearing to receive evidence on issues raised by the objections. Any interested person or his or her representative may be heard. The department shall act upon objections by order and shall mail the order to objectors by certified mail as soon after the hearing as practicable. The order shall be based on evidence contained in the record of the hearing. If the order concerns a federal regulation, the department may adopt, rescind, or modify it. If the order concerns a proposed regulation, the department may withdraw it or set an effective date for the regulation as published or as modified by the order. The effective date shall be at least 60 days after publication of the order.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110130

Hearings authorized or required by this part shall be conducted by the department or agent as the department may designate for that purpose.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110135

Before any alleged violation of this part is reported to the Attorney General, a district attorney, or a city attorney for the institution of a criminal proceeding, the person against whom this proceeding is contemplated may be given appropriate notice and an opportunity to show cause why he or she should not be prosecuted and to present additional facts that may mitigate the action. The showing may be presented either orally or in writing, in person, or by attorney.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Inspection and Sampling

110140

For purposes of enforcement of this part, any authorized agent of the department may, upon presenting appropriate credentials and at a reasonable time, do any of the following:

(a)  Enter any factory, warehouse, or establishment in which any food, drug, device, or cosmetic is manufactured, packed, or held; enter any vehicle that is being used to transport or hold the food, drug, device, or cosmetic; or enter any place where any food, drug, device, or cosmetic is suspected of being held in violation of this part.

(b)  Inspect any factory, warehouse, establishment, vehicle, or place, and all pertinent equipment, raw material, finished and unfinished materials, containers, and labeling in the factory, warehouse, establishment, vehicle, or place. In the case of any factory, warehouse, establishment, or consulting laboratory in which any food, drug, device, or cosmetic is manufactured, packed, or held, inspection shall include any record, file, paper, process, control, and facility that has a bearing on whether the food, drug, device, or cosmetic is adulterated or misbranded, or falsely advertised within the meaning of this part or whether it has been or is being manufactured, packed, transported, sold, or offered for sale in violation of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110145

The inspection authorized by Section 110140 shall not include any of the following:

(a)  Financial data.

(b)  Sales data, other than shipment data.

(c)  Pricing data.

(d)  Personnel data, except data as to qualifications of technical and professional personnel.

(e)  Research data, except data relating to any new drug or antibiotic drug that is subject to reporting and inspection under this part or the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110150

An authorized agent of the department may secure any sample or specimen of any food, drug, device, or cosmetic. If the agent obtains any samples prior to leaving the premises, he or she shall leave a receipt describing any sample obtained.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110155

An authorized agent of the department shall have access to all records of carriers in commerce relating to the movement in commerce of any food, drug, device, or cosmetic, or the holding of that food, drug, device, or cosmetic during or after the movement, and the quantity, shipper, and consignee of the food, drug, device, or cosmetic. Evidence obtained under this section shall not be used in a criminal prosecution of the person from whom it is obtained. The carrier shall not be subject to the other provisions of this part by reason of their receipt, carriage, holding, or delivery of any food, drug, device, or cosmetic in the usual course of business as carriers.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110160

It is unlawful for any person to refuse to permit entry or inspection, the taking of samples or other evidence, or access to copying of any record as authorized by this part, or to conceal the samples or evidence, or withhold evidence concerning them.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110165

It is unlawful for any person to use to his or her own advantage, or to reveal to any person other than to the director, officers, employees, or authorized agents of this department, or to the courts when relevant in any judicial proceeding under this part, any information acquired under authority of this part concerning any method or process which as a trade secret is entitled to protection. However, the department may reveal trade secret information in connection with the responsibilities of the department under this part, to any employee of the federal Food and Drug Administration who is authorized in writing by the Chief of the Food and Drug Branch of the department or his or her designee to receive this type of information. The employee receiving this type of information shall be informed in writing of the prohibitions under this section, shall be informed in writing that the information provided contains trade secrets, as defined under state and federal law, and shall agree in writing to keep the information confidential.

(Amended by Stats. 1997, Ch. 516, Sec. 2. Effective January 1, 1998.)






ARTICLE 3 - Publicity

110170

The department may publish reports summarizing all judgments and court orders that have been rendered under this part, including the nature of the charge and the disposition of the charge.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110175

The department may distribute information regarding any food, drug, device, or cosmetic as the department considers necessary for the protection of the health and safety of the consumer or for his or her protection from fraud.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110180

The department may collect, report, or illustrate the results of any investigation of the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Export Documents

110190

(a) Any person who ships to another state or country a food, drug, device, or cosmetic manufactured or produced in this state may request the department to issue an export document to reference the shipment of the food, drug, device, or cosmetic. The food, drug, device, or cosmetic shall be manufactured or produced in this state by a person who has a valid registration, license, certificate, or permit issued by the department under this part or the Miscellaneous Food, Food Facility, and Hazardous Substances Act (Section 27). For each request, the requesting person shall submit to the department, in hardcopy or the electronic formats described in subdivision (c), all of the following:

(1) All labels, labeling, and advertising affixed to, accompanying, or relating to the food, drug, device, or cosmetic. The department shall accept electronic or paper copies of labels, labeling, or advertising.

(2) If not clearly evident from the materials submitted pursuant to paragraph (1), the requester shall submit both of the following:

(A) The name, place of business, and the type and number of the registration, license, certificate, or permit issued by the department to the manufacturer or producer of the food, drug, device, or cosmetic.

(B) The identity of the food, drug, device, or cosmetic being shipped.

(3) The name of the state or country to which the food, drug, device, or cosmetic is being shipped.

(4) The approximate date of shipment of the food, drug, device, or cosmetic.

(5) Additional statements the requesting person wishes to have incorporated into the export document.

(6) The name and telephone number of the requesting person to whom the department may refer questions or requests for additional information.

(b) The person making the request shall also submit the one-time fee required by paragraph (1) of subdivision (a) of Section 110210, if the fee has not yet been paid, and the minimum charge required by paragraph (2) of subdivision (a) of Section 110210.

(c) The department shall accept requests for an export document submitted by email or other electronic methods.

(1) For requests submitted by email or facsimile on or after January 1, 2014, payment of the fees described in subdivision (b) shall be provided to, and received by, the department within five business days after submittal of the request. The department shall suspend processing of a request if payment is not received within five business days, and shall resume processing once it receives the payment.

(2) For requests submitted using an electronic document request submittal process developed by the department and available on the department’s Internet Web site, payment shall be submitted at the time of the request.

(d) The department shall develop procedures to expedite approval of requests for an export document in which the labels, labeling, and advertising affixed to, accompanying, or relating to the food, drug, device, or cosmetic remain unchanged from a previously approved request for an export document for that food, drug, device, or cosmetic.

(Amended by Stats. 2013, Ch. 539, Sec. 1. Effective January 1, 2014.)



110200

(a) Each export document issued by the department shall do all of the following:

(1) Identify either or both of the following:

(A) The name and place of business of the manufacturer or producer of the food, drug, device, or cosmetic.

(B) The name and place of business of the distributor of the food, drug, device, or cosmetic.

(2) Identify the food, drug, device, or cosmetic being shipped.

(3) Identify the state or country to which the food, drug, device, or cosmetic is being shipped.

(4) Identify the approximate date of shipment.

(5) Describe the department’s authority over the food, drug, device, or cosmetic to be shipped and its manufacturer or producer.

(6) State that the department does not object to the sale of the food, drug, device, or cosmetic in this state or the shipment of the food, drug, device, or cosmetic to any other state or country.

(b) Each export document issued by the department may, in the department’s sole discretion, include additional statements requested by the person who requested the export document.

(c) Each export document issued by the department shall be issued by the Chief of the Food and Drug Branch of the department, or his or her designee. The chief or his or her designee may issue an export document prepared by the department or by the requesting person.

(d) The export document shall expire one year after its issue date.

(Amended by Stats. 2013, Ch. 539, Sec. 2. Effective January 1, 2014.)



110210

(a) Each person requesting the department to issue an export document shall pay nonreturnable fees as follows:

(1)  A one-time fee of one hundred dollars ($100).

(2)  A fee for service charge at the rate of eighty dollars ($80) per hour, at a minimum of twenty-five dollars ($25) per request.

(3)  Any attendant costs incurred by the department, including, but not limited to, the costs of additional inspection, priority mailing, or notary service necessitated by the request.

(b)  The fee amounts shall be adjusted annually pursuant to Section 100425.

(c)  In no case shall the fees exceed the reasonable costs of the department in administering this article.

(d)  The department shall provide to the person who pays the fees a statement or invoice that describes the costs paid from the fees.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110220

(a)  The department may refuse to accept any request where the information required to be submitted by this article is incomplete.

(b)  The department may refuse to issue an export document, or may invalidate an export document, if it finds, or has probable cause to believe, any of the following:

(1)  The food, drug, device, or cosmetic, or requesting person violated any provision of this part, the Miscellaneous Food, Food Facility, and Hazardous Substances Act (Section 27), or any regulation adopted pursuant to this part or that act.

(2)  Any information required to be submitted by this article is incomplete or false.

(3)  The requesting person has not paid all outstanding fees required by this article.

(4)  The food, drug, device, or cosmetic is not manufactured or produced in this state.

(5)  The food, drug, device, or cosmetic is intended to be exported under Section 110655, 110790, 111315, 111460, 111720, or 111785.

(6)  The food is a raw agricultural commodity or dairy product regulated by the Department of Food and Agriculture or a poultry or meat product regulated by the United States Department of Agriculture.

(c)  If the department refuses to issue an export document, or invalidates an export document, the department shall inform the requesting person in writing of the reasons for the refusal or invalidation. The requesting person may request reconsideration by forwarding a written request to the Chief of the Division of Environmental Health of the department. The request for reconsideration must be postmarked or received by the department no later than 30 days after the date of the department’s refusal or invalidation, and shall include a complete statement of all arguments and evidence that support the request for reconsideration. The Chief of the Division of Environmental Health shall notify the requesting person of his or her decision within 30 days. The decision of the Chief of the Division of Environmental Health shall be final.

(d)  It is the intent of the Legislature that the department shall respond to each request for issuance of an export document within five working days of receipt of the request by the Food and Drug Branch of the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110225

It is unlawful for any person to knowingly supply the department with false material facts in a request for an export document or to falsely represent that the department has issued an export document.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110230

Any person who has a valid registration, license, certificate, or permit issued by the department to manufacture or produce a food, drug, device, or cosmetic in this state may request the department to issue an official copy of the valid registration, license, certificate, or permit.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110235

(a)  Each person requesting the department to issue an official copy of a valid registration, license, certificate, or permit shall pay nonreturnable fees as follows:

(1)  Fifteen dollars ($15) per official copy.

(2)  Any attendant costs incurred by the department, including, but not limited to, the costs of additional inspection, priority mailing, or notary service necessitated by the request.

(b)  The fee amount shall be adjusted annually pursuant to Section 100425.

(c)  The department shall provide to the person who pays the fees a statement or invoice that describes the costs paid from the fees.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110240

There is established an Export Document Program Fund within the General Fund. All fees collected pursuant to Sections 110210 and 110235 shall be deposited into the Export Document Program Fund and, upon appropriation, shall be expended by the department for the purpose of administering this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110241

All fees collected by the department pursuant to requests to conduct a voluntary medical device review shall be deposited into the Export Document Program Fund and, upon appropriation, shall be expended for the purpose of determining if the device is a new device or is substantially equivalent to a current or previously marked device.

(Added by Stats. 1997, Ch. 294, Sec. 12. Effective August 18, 1997.)






ARTICLE 5 - California Rx Prescription Drug Web Site Program

110242

(a) The California Rx Prescription Drug Web Site Program is hereby established.

(b) The State Department of Health Care Services shall administer the program. The purpose of the program shall be to provide information to California residents and health care providers about options for obtaining prescription drugs at affordable prices.

(c) The department shall establish a Web site on or before July 1, 2008, which shall, at a minimum, provide information about, and electronic links to, all of the following:

(1) Prescription drug benefits available to Medicare beneficiaries, including the Voluntary Prescription Drug Benefit Program.

(2) State programs that provide drugs at discounted prices for California residents.

(3) Pharmaceutical manufacturer patient assistance programs that provide free or low-cost prescription drugs to qualifying individuals.

(4) Other Web sites as deemed appropriate by the department that help California residents to safely obtain prescription drugs at affordable prices, including links to Web sites of health plans and health insurers regarding their prescription drug formularies.

(d) The department’s Web site shall include price comparisons of at least 150 commonly prescribed prescription drugs, including typical prices charged by licensed pharmacies in the state.

(e) The department shall ensure that the Web site established pursuant to this section is coordinated with, and does not duplicate, other Web sites that provide information about prescription drug options and costs.

(f) Implementation of this section shall be contingent upon an appropriation, if the department determines that the requirements of this section cannot be implemented without additional funding, in which case the department shall request an appropriation from the Legislature for that purpose.

(Amended by Stats. 2007, Ch. 483, Sec. 23. Effective January 1, 2008.)



110243

(a) Contracts and change orders entered into pursuant to this article and any project or systems development notice shall be exempt from all of the following:

(1) The competitive bidding requirements of State Administrative Manual Management Memo 03-10.

(2) The project authority requirements of Sections 4800 and following of the State Administrative Manual.

(3) Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(4) Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of the Government Code.

(5) Section 11.05 of, and Provision 6 of Item 4260-001-0001 of, Section 2.00 of the Budget Act of 2005 (Ch. 38, Stats. 2005).

(b) Change orders entered into pursuant to this article shall not require a contract amendment.

(Added by Stats. 2006, Ch. 720, Sec. 4. Effective January 1, 2007.)









CHAPTER 3 - Guarantees

110245

No dealer shall be prosecuted under this part for a violation concerning any food, drug, device, or cosmetic that is contained in an original, unbroken, and undamaged package that bears the original labeling if all of the following requirements are satisfied:

(a)  He or she has used reasonable care in the storage and handling of the food, drug, device, or cosmetic.

(b)  He or she received the food, drug, device, or cosmetic in the usual channels of trade as first-class merchantable stock and not as seconds or damaged articles or job lots purchased under conditions that indicate that the food, drug, device, or cosmetic was not usual first-class merchandise.

(c)  He or she can produce a guarantee to the effect that the food, drug, device, or cosmetic is not adulterated, misbranded, or falsely advertised, within the meaning of this part, or that it is not a food, drug, device, or cosmetic which, pursuant to this part, may not be sold or offered for sale in this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110250

The guarantee shall be dated prior to the date of sale of the food, drug, device, or cosmetic and it shall be signed by the wholesaler, jobber, manufacturer, or other person located or residing in this state from whom the dealer received the food, drug, device, or cosmetic in good faith.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110255

A guarantee may be either a general guarantee or a special guarantee and shall be produced prior to the time of reporting an alleged violation to the Attorney General, the district attorney, or a city attorney for prosecution.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110260

A general guarantee shall guarantee without condition or restriction any food, drug, device, or cosmetic that is produced, prepared, compounded, packed, distributed, or sold by the guarantor as not adulterated, mislabeled, misbranded, falsely advertised, or that the article is not an article under this part that may not be sold or offered for sale.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110265

A special guarantee shall guarantee in the same manner as a general guarantee the particular food, drug, device, or cosmetic listed in an invoice of the food, drug, device, or cosmetic, and shall be attached to, or shall fully identify, the invoice.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110270

All guarantees shall contain the name and address of the guarantor making the sale of food, drug, device, or cosmetic. A guarantee shall protect the person only when the food, drug, device, or cosmetic covered by the guarantee remains identical, both as to composition and labeling, with the food, drug, device, or cosmetic as composed and labeled when originally received from the guarantor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110275

It is unlawful for any person to give a guarantee or undertaking that is false.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110280

If the guarantee is to the effect that the food, drug, device, or cosmetic is not in violation within the meaning of the federal act, it shall be sufficient for all the purposes of this part, and shall have the same force and effect as though it referred to this part, unless, pursuant to this part, the standard for the food, drug, device, or cosmetic concerned is higher than the standard for a like food, drug, device, or cosmetic under the federal act. In that case, this part shall prevail over the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110285

In any case where the department has adopted a regulation prescribing a tolerance, including, but not limited to, a zero tolerance, for a poisonous or deleterious substance, food additive, pesticide chemical, or color additive in processed foods, the department may require manufacturers to guarantee that foods they market in the state comply with the tolerance. The department may require a guarantee periodically but in no case more often than once each calendar quarter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 3.5 - Expiration Dates

110286

(a) A retailer shall not sell or offer for sale after the expiration date an over-the-counter drug.

(b) Notwithstanding Section 111825, any retailer who violates this section is guilty of an infraction, punishable by a fine of not more than ten dollars ($10) per day for each item sold or offered for sale after the expiration date. The fine shall be calculated based upon the number of days past the expiration date that the product is either found being offered for sale, or if the product is sold, the date of sale as established by evidence of proof of purchase, including, but not limited to, a sales receipt.

(c) The department may assess administrative penalties on a retailer who violates this section in the amount of ten dollars ($10) per day for each item sold or offered for sale, in addition to other penalties authorized by law.

(d) For purposes of this section,“over-the-counter drug” means a nonprescription drug regulated by the federal Food and Drug Administration that is required to have an expiration date on its packaging pursuant to the federal act and federal regulations adopted pursuant to the federal act, including, but not limited to, Section 211.137 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 2011, Ch. 681, Sec. 1. Effective January 1, 2012.)






CHAPTER 4 - Packaging, Labeling,and Advertising

ARTICLE 1 - General

110290

In determining whether the labeling or advertisement of a food, drug, device, or cosmetic is misleading, all representations made or suggested by statement, word, design, device, sound, or any combination of these, shall be taken into account. The extent that the labeling or advertising fails to reveal facts concerning the food, drug, device, or cosmetic or consequences of customary use of the food, drug, device, or cosmetic shall also be considered.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110295

The requirement that any word, statement, or other information appear on the label shall not be considered to be complied with unless the word, statement, or other information also appears on the outside container or wrapper of the retail package of any food, drug, device, or cosmetic, or is easily legible through the outside container or wrapper.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110300

It is unlawful for any person to forge, counterfeit, simulate, falsely represent, or without proper authority use, any mark, stamp, tag, label, or other identification device that is authorized or required by regulations adopted pursuant to this part or the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110310

It is unlawful for any manufacturer, packer, or distributor of a prescription drug or device offered for sale in this state to fail to maintain for transmittal or to fail to transmit to any practitioner licensed by applicable state law to administer the drug or device who makes written request for information as to the drug or device true and correct copies of all printed matter that is required to be included in any package in which that drug or device is distributed or sold. Nothing in this section shall be construed to exempt any person from any labeling requirement imposed by or under other provisions of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110315

It is unlawful for any person, with the intent to deceive, to place, or cause to be placed upon any food, drug, device, or cosmetic, or its package, the trade name or other identifying mark or imprint of another person or any likeness of the trade name or other identifying mark or imprint of another person.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110320

It is unlawful for any person to sell, dispense, dispose of, hold, or conceal any food, drug, device, or cosmetic or its package, with knowledge that the trade name or other identifying marks, imprint, or likeness of the trade name or other identifying mark or imprint of another person has been placed on the food, drug, device, or cosmetic or its package in a manner prohibited by Section 110315.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110325

It is unlawful for any person to possess, make, sell, dispose of, cause to be made, or conceal any punch, die, plate, or other device that may be used to render a food, drug, device, or cosmetic or its package or labeling a counterfeit.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110330

It is unlawful for any person to do any act that causes any food, drug, device, or cosmetic to be a counterfeit, or to sell, dispense, or hold for sale or dispensing, the counterfeit food, drug, device, or cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110335

The department may adopt regulations exempting from any labeling or packaging requirements of this part any food, drug, device, or cosmetic that is in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed and packed, on condition that the food, drug, device, or cosmetic is not adulterated or misbranded under the provisions of this part upon removal from the processing, labeling, or repacking establishment. Such food, drug, device, or cosmetic is subject to all other applicable provisions of this part.

All regulations relating to the exemptions that are in effect on the effective date of this part, or that are adopted on or after that date, pursuant to the federal act, are automatically effective in this state. The department may, however, adopt any additional regulations concerning exemptions.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Fair Packaging and Labeling

110340

All labels of foods, drugs, devices, or cosmetics shall conform with the requirements of the declaration of net quantity of contents of Section 4 of the Fair Packaging and Labeling Act (80 Stat. 1296; 15 U.S.C., Sec. 1451) and the regulations adopted pursuant thereto. Foods, drugs, devices, and cosmetics exempted from the requirements of Section 4 of the Fair Packaging and Labeling Act, however, are also exempt from this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110345

The label of any package of a food, drug, device, or cosmetic that bears a representation as to the number of servings of the commodity contained in the package shall bear a statement of the net quantity, in terms of weight, measure, or numerical count, of each serving.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110350

It is unlawful for any person to distribute, or cause to be distributed, in commerce any packaged food, drug, device, or cosmetic if any qualifying words or phrases appear in conjunction with the separate statement of the net quantity of contents required by Section 110340.

This section, however, does not prohibit supplemental statements, at other places on the package, describing in nondeceptive terms the net quantity of contents. Such supplemental statements of net quantity of contents shall not include any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of the commodity contained in the package.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110355

Whenever the department determines that regulations containing prohibitions or requirements, other than those prescribed by Section 110340, are necessary to prevent the deception of consumers or to facilitate value comparisons as to any food, drug, device, or cosmetic, the department shall adopt regulations with respect to that commodity.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110360

The department may establish and define standards for the characterization of the size of a package that encloses any food, drug, device, or cosmetic, that may be used to supplement the label statement of net quantity of contents of packages containing the commodity. This section, however, does not authorize any limitation on the size, shape, weight, dimension, or number of packages that may be used to enclose any food, drug, device, or cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110365

The department may regulate the placement upon any package that contains any food, drug, device, or cosmetic or upon any label affixed to the article, of any printed matter stating or representing by implication that the article is offered for retail sale at a price lower than the ordinary and customary retail sale price or that a retail sale price advantage is accorded to any purchaser of the article by reason of the size of that package or the quantity of its contents.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110370

The department may require that the label on each package of a food, drug, device, or cosmetic bear the common or usual name of the article, if any, and in case the article consists of two or more ingredients, the common or usual name of each ingredient listed in order of decreasing predominance by weight. This section, however, does not require that any trade secret be divulged.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110375

(a)  No container wherein commodities are packed shall have a false bottom, false sidewalls, false lid or covering, or be otherwise so constructed or filled, wholly or partially, as to facilitate the perpetration of deception or fraud.

(b)  No container shall be made, formed, or filled as to be misleading. A container that does not allow the consumer to fully view its contents shall be considered to be filled as to be misleading if it contains nonfunctional slack fill. Slack fill is the difference between the actual capacity of a container and the volume of product contained therein. Nonfunctional slack fill is the empty space in a package that is filled to substantially less than its capacity for reasons other than any one or more of the following:

(1) Protection of the contents of the package.

(2) The requirements of machines used for enclosing the contents of the package.

(3) Unavoidable product settling during shipping and handling.

(4) The need to utilize a larger than required package or container to provide adequate space for the legible presentation of mandatory and necessary labeling information, such as those based on the regulations adopted by the United States Food and Drug Administration or state or federal agencies under federal or state law, laws or regulations adopted by foreign governments, or under an industrywide voluntary labeling program.

(5) The fact that the product consists of a commodity that is packaged in a decorative or representational container where the container is part of the presentation of the product and has value that is both significant in proportion to the value of the product and independent of its function to hold the product, such as a gift combined with a container that is intended for further use after the product is consumed, or durable commemorative or promotional packages.

(6) An inability to increase the level of fill or to further reduce the size of the package, such as where some minimum package size is necessary to accommodate required labeling, discourage pilfering, facilitate handling, or accommodate tamper-resistant devices.

(7) The product container bears a reasonable relationship to the actual amount of product contained inside, and the dimensions of the actual product container, the product, or the amount of product therein is visible to the consumer at the point of sale, or where obvious secondary use packaging is involved.

(8) The dimensions of the product or immediate product container are visible through the exterior packaging, or where the actual size of the product or immediate product container is clearly and conspicuously depicted on any side of the exterior packaging excluding the bottom, accompanied by a clear and conspicuous disclosure that the representation is the “actual size” of the product or the immediate product container.

(9) The presence of any headspace within an immediate product container necessary to facilitate the mixing, adding, shaking, or dispensing of liquids or powders by consumers prior to use.

(10) The exterior packaging contains a product delivery or dosing device if the device is visible, or a clear and conspicuous depiction of the device appears on the exterior packaging, or it is readily apparent from the conspicuous exterior disclosures or the nature and name of the product that a delivery or dosing device is contained in the package.

(11) The exterior packaging or immediate product container is a kit that consists of a system, or multiple components, designed to produce a particular result that is not dependent upon the quantity of the contents, if the purpose of the kit is clearly and conspicuously disclosed on the exterior packaging.

(12) The exterior packaging of the product is routinely displayed using tester units or demonstrations to consumers in retail stores, so that customers can see the actual, immediate container of the product being sold, or a depiction of the actual size of the container prior to purchase.

(13) The exterior packaging consists of single or multiunit presentation boxes of holiday or gift packages if the purchaser can adequately determine the quantity and sizes of the immediate product container at the point of sale.

(14) The exterior packaging is for a combination of one purchased product, together with a free sample or gift, wherein the exterior packaging is necessarily larger than it would otherwise be due to the inclusion of the sample or gift, if the presence of both products and the quantity of each product are clearly and conspicuously disclosed on the exterior packaging.

(c) Slack fill in a package shall not be used as grounds to allege a violation of this section based solely on its presence unless it is nonfunctional slack fill.

(d) Any sealer may seize a container that facilitates the perpetration of deception or fraud and the contents of the container. By order of the superior court of the county within which a violation of this section occurs, the containers seized shall be condemned and destroyed or released upon any condition as the court may impose to ensure against their use in violation of this chapter. The contents of any condemned container shall be returned to the owner if the owner furnishes proper facilities for the return.

(Amended by Stats. 2013, Ch. 429, Sec. 3. Effective January 1, 2014.)



110380

All regulations and their amendments pertaining to foods, drugs, devices, and cosmetics that are in effect on the effective date of this part, or that are adopted on or after that date, pursuant to the Fair Packaging and Labeling Act (80 Stat. 1296; 15 U.S.C. Sec. 1451 et seq.) shall be the regulations of this state. The department may, when necessary, prescribe any packaging and labeling regulation for foods, drugs, devices, and cosmetics whether or not the regulation is in accordance with regulations adopted under the Fair Packaging and Labeling Act. No regulations shall be adopted that are contrary to the labeling requirements for the net quantity of contents required pursuant to Section 4 of the Federal Fair Packaging and Labeling Act and the regulations adopted pursuant to that section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110385

It is unlawful for any person to distribute in commerce any food, drug, device, or cosmetic, if its packaging or labeling does not conform to the provisions of this article or to regulations adopted pursuant to this article. This section does not apply to persons engaged in business as wholesale or retail distributors of foods, drugs, devices, or cosmetics, except to the extent that they are engaged in the packaging or labeling of the commodities or they prescribe or specify the manner in which the commodities are packaged or labeled. This section shall not be construed to repeal, invalidate, or supersede any other section of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Advertising

110390

It is unlawful for any person to disseminate any false advertisement of any food, drug, device, or cosmetic. An advertisement is false if it is false or misleading in any particular.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110395

It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any food, drug, device, or cosmetic that is falsely advertised.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110398

It is unlawful for any person to advertise any food, drug, device, or cosmetic that is adulterated or misbranded.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110400

It is unlawful for any person to receive in commerce any food, drug, device, or cosmetic that is falsely advertised or to deliver or proffer for delivery any such food, drug, device, or cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110403

Except as otherwise provided in Section 110405, it is unlawful for a person to advertise a drug or device represented to have an effect in any of the following conditions, disorders, or diseases:

(a) Appendicitis.

(b) Blood disorders.

(c) Bone or joint diseases.

(d) Kidney diseases or disorders.

(e) Cancer.

(f) Carbuncles.

(g) Diseases, disorders, or conditions of the eye.

(h) Diabetes.

(i) Diphtheria.

(j) Gallbladder diseases or disorders.

(k) Heart and vascular diseases.

(l) High blood pressure.

(m) Diseases or disorders of the ear or auditory apparatus, including hearing loss and deafness.

(n) Measles.

(o) Meningitis.

(p) Mental disease or intellectual disability.

(q) Paralysis.

(r) Pneumonia.

(s) Poliomyelitis.

(t) Prostate gland disorders.

(u) Conditions of the scalp, affecting hair loss, or baldness.

(v) Alcoholism.

(w) Periodontal diseases.

(x) Epilepsy.

(y) Goiter.

(z) Endocrine disorders.

(aa) Sexual impotence.

(ab) Sinus infections.

(ac) Encephalitis.

(ad) Tumors.

(ae) Venereal diseases.

(af) Tuberculosis.

(ag) Ulcers of the stomach.

(ah) Varicose ulcers.

(ai) Scarlet fever.

(aj) Typhoid fever.

(ak) Whooping cough.

(al) Acquired immunodeficiency syndrome (AIDS).

(am) AIDS-related complex (ARC).

(an) Diseases, disorders, or conditions of the immune system.

(Amended by Stats. 2012, Ch. 457, Sec. 31. Effective January 1, 2013.)



110405

An advertisement that is not unlawful under Section 110390 is not unlawful under Section 110403 if it is either one of the following:

(a)  Disseminated only to members of the medical, dental, pharmaceutical, or veterinary professions, or appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of drugs or devices.

(b)  An advertisement that a drug or device has a specific curative or therapeutic effect on a condition, disorder, or disease listed in Section 110403 if the drug or device is approved or cleared for marketing for that specific curative or therapeutic effect through any of the following means:

(1)  A new drug application approved pursuant to Section 111500, or Section 505 of the federal act (21 U.S.C. Sec. 355).

(2)  An abbreviated new drug application approved pursuant to Section 505 of the federal act (21 U.S.C. Sec. 355).

(3)  A licensed biological product pursuant to Section 351 of the Public Health Service Act (42 U.S.C. Sec. 262).

(4)  A nonprescription drug that meets the requirements of Part 330 of Title 21 of the Code of Federal Regulations.

(5)  A new animal drug application approved under Section 512 of the federal act (21 U.S.C. Sec. 360b).

(6)  An abbreviated new animal drug application approved pursuant to Section 512 of the federal act (21 U.S.C. Sec. 360b).

(7)  A new device application approved pursuant to Section 111550.

(8)  A device premarket approval application approved under Section 515 of the federal act (21 U.S.C. Sec. 360e).

(9)  A determination of substantial equivalence for a device pursuant to Section 513(f)(1) of the federal act (21 U.S.C. Sec. 360c(i)).

(Amended by Stats. 2000, Ch. 796, Sec. 6. Effective January 1, 2001.)



110410

Section 110403 shall not be construed as indicating that self-medication for conditions, disorders, or diseases other than those named is safe or efficacious.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110413

No publisher, radio or television broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the food, drug, device, or cosmetic to which a false advertisement relates, shall be liable under this article for the dissemination of the false advertisement, unless he or she has refused to furnish the department with the name and address of the manufacturer, packer, distributor, seller, or advertising agency, residing in this state who caused him or her to disseminate the advertisement.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110415

It shall be unlawful to advertise or otherwise represent chopped or ground beef or hamburger in violation of Section 110805.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110420

(a)  Any fragrance advertising insert contained in a newspaper, magazine, mailing, or other periodically printed material shall contain only microencapsulated oils. Glue tabs or binders shall be used to prevent premature activation of the fragrance advertising insert.

“Fragrance advertising insert” means a printed piece with encapsulated fragrance applied to it that is activated by opening a flap or removing an overlying ply of paper.

Paperstocks employed in the manufacture of fragrance advertising inserts shall have a maximum porosity of 20 Sheffield units or 172 Gurley-Hill units.

(b)  Any person who distributes fragrance advertising inserts in violation of this section, is guilty of an infraction and shall, if convicted, be subject to a fine of one hundred dollars ($100) for each distribution. The fine shall apply to each mass mailing or distribution, and to each mass publication of a magazine or newspaper in violation of this section. The fine shall not apply, however, to each individual letter, magazine, newspaper, or fragrance advertising insert so distributed. Section 111825 is not applicable to violations of this section.

(c)  This section shall become operative on January 1, 1992.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Dietary Supplement Labeling and Advertising

110423

(a)  (1)  The sale or distribution of any dietary supplement product containing ephedrine group alkaloids is prohibited unless the product label clearly and conspicuously contains the following statement:

“THIS PRODUCT HAS (INSERT THE AMOUNT OF PRODUCT) MILLIGRAMS OF CONCENTRATED EPHEDRINE GROUP ALKALOIDS PER SERVING IN THE FORM OF HERBAL EXTRACTS.”

(2)  The sale or distribution of any dietary supplement product containing ephedrine group alkaloids is prohibited unless the product label clearly and conspicuously contains the following warning:

(A)  “WARNING: NOT FOR USE BY INDIVIDUALS UNDER THE AGE OF 18 YEARS. DO NOT USE IF PREGNANT OR NURSING. Consult a physician or licensed qualified health care professional before using this product if you have, or have a family history of, heart disease, thyroid disease, diabetes, high blood pressure, depression or other psychiatric condition, glaucoma, difficulty in urinating, prostate enlargement, or seizure disorder, or if you are using a monoamine oxidase inhibitor (MAOI) or any other dietary supplement, prescription drug, or over-the-counter drug containing ephedrine, pseudoephedrine, or phenylpropanolamine (ingredients found in certain allergy, asthma, cough or cold, and weight control products).”

(B)  “Do not exceed recommended serving. Exceeding recommended serving may cause serious adverse health effects, including heart attack and stroke.”

(C)  “Discontinue use and call a physician or licensed qualified health care professional immediately if you experience rapid heartbeat, dizziness, severe headache, shortness of breath, or other similar symptoms.”

(D)  “Individuals who are sensitive to the effects of caffeine should consult a licensed health care professional before consuming this product.”

(E)  “KEEP OUT OF REACH OF CHILDREN.”

(b)  The sale or distribution of dietary supplements containing steroid hormone precursors is prohibited unless the product label for these dietary supplements clearly and conspicuously contains the following warning:

“WARNING: NOT FOR USE BY INDIVIDUALS UNDER THE AGE OF 18 YEARS. DO NOT USE IF PREGNANT OR NURSING. Consult a physician or licensed qualified health care professional before using this product if you have, or have a family history of, prostate cancer, prostate enlargement, heart disease, low “good” cholesterol (HDL), or if you are using any other dietary supplement, prescription drug, or over-the-counter drug. Do not exceed recommended serving. Exceeding recommended serving may cause serious adverse health effects. Possible side effects include acne, hair loss, hair growth on the face (in women), aggressiveness, irritability, and increased levels of estrogen. Discontinue use and call a physician or licensed qualified health care professional immediately if you experience rapid heartbeat, dizziness, blurred vision, or other similar symptoms. KEEP OUT OF REACH OF CHILDREN.”

(c)  The product label for any dietary supplement product containing ephedrine group alkaloids or steroid hormone precursors shall clearly and conspicuously display the following statement: “To report any adverse events call 1-800-332-1088.”

(Added by Stats. 2002, Ch. 1005, Sec. 1. Effective January 1, 2003.)



110423.2

(a) It is a misdemeanor for any manufacturer, wholesaler, retailer, or other person, to sell, transfer, or otherwise furnish any of the following to a person under 18 years of age:

(1) A dietary supplement containing an ephedrine group alkaloid.

(2) A dietary supplement containing any of the following:

(A) Androstanediol.

(B) Androstanedione.

(C) Androstenedione.

(D) Norandrostenediol.

(E) Norandrostenedione.

(F) Dehydroepiandrosterone.

(b) A seller shall request valid identification from any individual who attempts to purchase a dietary supplement set forth in subdivision (a) if that individual reasonably appears to the seller to be under 18 years of age.

(c) Notwithstanding subdivisions (a) and (b), a retail clerk who fails to request identification pursuant to subdivision (b) shall not be guilty of a misdemeanor pursuant to subdivision (a), subject to any civil penalties, or subject to any disciplinary action or discharge by his or her employer. This subdivision shall not apply to a retail clerk who is a willful participant in an ongoing criminal conspiracy to violate this article.

(Amended by Stats. 2004, Ch. 859, Sec. 1. Effective January 1, 2005.)



110423.4

(a)  This article shall not apply to a licensed health care practitioner practicing within his or her scope of practice who prescribes, dispenses, or both, herbs in the course of treatment of patients under the care of the licensed practitioner.

(b)  This article shall not apply to herbal products that are sold or distributed directly to a licensed health care practitioner when the herbal product is used solely for the purpose of the treatment of patients under the care of the practitioner.

(Added by Stats. 2002, Ch. 1005, Sec. 1. Effective January 1, 2003.)



110423.6

(a)  Except as provided in subdivision (b), a retail establishment that sells, transfers, or otherwise furnishes a dietary supplement product in violation of Section 110423.2 shall not be guilty of a misdemeanor pursuant to subdivision (a) of Section 110423.2 if all of the following conditions are met:

(1)  Every checkout clerk at the retail establishment has completed standardized training that includes, but is not limited to, the law with respect to selling dietary supplement products subject to this article, methods of easily identifying dietary supplement products subject to this article when checking out customers, and procedures for requesting identification from any customer attempting to purchase dietary supplement products subject to this article who reasonably appears to the clerk to be a minor.

(2)  Every checkout clerk at the retail establishment is provided with training updates that cover any changes in the law with respect to selling dietary supplement products subject to this article and any other responsibilities of the retail establishment under this article.

(3)  Every programmable checkout scanner or computer used to check out customers with purchases is programmed to identify dietary supplement products subject to this article at the checkout station. A retail establishment that does not use programmable checkout scanners or computers is not required to satisfy this condition.

(4)  Every checkout clerk has received a written list of dietary supplement products subject to this article that are sold by the retail establishment that may be posted at the checkout station for easy access.

(b)  Notwithstanding the fact that a retail establishment has met all of the conditions specified in subdivision (a), the retail establishment shall be guilty of a misdemeanor pursuant to subdivision (a) of Section 110423.2 if the retail establishment violates this article three or more times in a 12-month period.

(Added by Stats. 2002, Ch. 1005, Sec. 1. Effective January 1, 2003.)



110423.8

Nothing in this article limits or restricts any rights, remedies, or duties otherwise applicable by law.

(Added by Stats. 2002, Ch. 1005, Sec. 1. Effective January 1, 2003.)






ARTICLE 4a - Dietary Supplements

110423

(a)  (1)  The sale or distribution of any dietary supplement product containing ephedrine group alkaloids is prohibited unless the product label clearly and conspicuously contains the following statement:

“THIS PRODUCT HAS (INSERT THE AMOUNT OF PRODUCT) MILLIGRAMS OF CONCENTRATED EPHEDRINE GROUP ALKALOIDS PER SERVING IN THE FORM OF HERBAL EXTRACTS.”

(2)  The sale or distribution of any dietary supplement product containing ephedrine group alkaloids is prohibited unless the product label clearly and conspicuously contains the following warning:

(A)  “WARNING: NOT FOR USE BY INDIVIDUALS UNDER THE AGE OF 18 YEARS. DO NOT USE IF PREGNANT OR NURSING. Consult a physician or licensed qualified health care professional before using this product if you have, or have a family history of, heart disease, thyroid disease, diabetes, high blood pressure, depression or other psychiatric condition, glaucoma, difficulty in urinating, prostate enlargement, or seizure disorder, or if you are using a monoamine oxidase inhibitor (MAOI) or any other dietary supplement, prescription drug, or over-the-counter drug containing ephedrine, pseudoephedrine, or phenylpropanolamine (ingredients found in certain allergy, asthma, cough or cold, and weight control products).”

(B)  “Do not exceed recommended serving. Exceeding recommended serving may cause serious adverse health effects, including heart attack and stroke.”

(C)  “Discontinue use and call a physician or licensed qualified health care professional immediately if you experience rapid heartbeat, dizziness, severe headache, shortness of breath, or other similar symptoms.”

(D)  “Individuals who are sensitive to the effects of caffeine should consult a licensed health care professional before consuming this product.”

(E)  “KEEP OUT OF REACH OF CHILDREN.”

(b)  The sale or distribution of dietary supplements containing steroid hormone precursors is prohibited unless the product label for these dietary supplements clearly and conspicuously contains the following warning:

“WARNING: NOT FOR USE BY INDIVIDUALS UNDER THE AGE OF 18 YEARS. DO NOT USE IF PREGNANT OR NURSING. Consult a physician or licensed qualified health care professional before using this product if you have, or have a family history of, prostate cancer, prostate enlargement, heart disease, low “good” cholesterol (HDL), or if you are using any other dietary supplement, prescription drug, or over-the-counter drug. Do not exceed recommended serving. Exceeding recommended serving may cause serious adverse health effects. Possible side effects include acne, hair loss, hair growth on the face (in women), aggressiveness, irritability, and increased levels of estrogen. Discontinue use and call a physician or licensed qualified health care professional immediately if you experience rapid heartbeat, dizziness, blurred vision, or other similar symptoms. KEEP OUT OF REACH OF CHILDREN.”

(c)  The product label for any dietary supplement product containing ephedrine group alkaloids or steroid hormone precursors shall clearly and conspicuously display the following statement: “To report any adverse events call 1-800-332-1088.”

(Added by Stats. 2002, Ch. 1005, Sec. 1. Effective January 1, 2003.)



110423.2

(a) It is a misdemeanor for any manufacturer, wholesaler, retailer, or other person, to sell, transfer, or otherwise furnish any of the following to a person under 18 years of age:

(1) A dietary supplement containing an ephedrine group alkaloid.

(2) A dietary supplement containing any of the following:

(A) Androstanediol.

(B) Androstanedione.

(C) Androstenedione.

(D) Norandrostenediol.

(E) Norandrostenedione.

(F) Dehydroepiandrosterone.

(b) A seller shall request valid identification from any individual who attempts to purchase a dietary supplement set forth in subdivision (a) if that individual reasonably appears to the seller to be under 18 years of age.

(c) Notwithstanding subdivisions (a) and (b), a retail clerk who fails to request identification pursuant to subdivision (b) shall not be guilty of a misdemeanor pursuant to subdivision (a), subject to any civil penalties, or subject to any disciplinary action or discharge by his or her employer. This subdivision shall not apply to a retail clerk who is a willful participant in an ongoing criminal conspiracy to violate this article.

(Amended by Stats. 2004, Ch. 859, Sec. 1. Effective January 1, 2005.)



110423.4

(a)  This article shall not apply to a licensed health care practitioner practicing within his or her scope of practice who prescribes, dispenses, or both, herbs in the course of treatment of patients under the care of the licensed practitioner.

(b)  This article shall not apply to herbal products that are sold or distributed directly to a licensed health care practitioner when the herbal product is used solely for the purpose of the treatment of patients under the care of the practitioner.

(Added by Stats. 2002, Ch. 1005, Sec. 1. Effective January 1, 2003.)



110423.6

(a)  Except as provided in subdivision (b), a retail establishment that sells, transfers, or otherwise furnishes a dietary supplement product in violation of Section 110423.2 shall not be guilty of a misdemeanor pursuant to subdivision (a) of Section 110423.2 if all of the following conditions are met:

(1)  Every checkout clerk at the retail establishment has completed standardized training that includes, but is not limited to, the law with respect to selling dietary supplement products subject to this article, methods of easily identifying dietary supplement products subject to this article when checking out customers, and procedures for requesting identification from any customer attempting to purchase dietary supplement products subject to this article who reasonably appears to the clerk to be a minor.

(2)  Every checkout clerk at the retail establishment is provided with training updates that cover any changes in the law with respect to selling dietary supplement products subject to this article and any other responsibilities of the retail establishment under this article.

(3)  Every programmable checkout scanner or computer used to check out customers with purchases is programmed to identify dietary supplement products subject to this article at the checkout station. A retail establishment that does not use programmable checkout scanners or computers is not required to satisfy this condition.

(4)  Every checkout clerk has received a written list of dietary supplement products subject to this article that are sold by the retail establishment that may be posted at the checkout station for easy access.

(b)  Notwithstanding the fact that a retail establishment has met all of the conditions specified in subdivision (a), the retail establishment shall be guilty of a misdemeanor pursuant to subdivision (a) of Section 110423.2 if the retail establishment violates this article three or more times in a 12-month period.

(Added by Stats. 2002, Ch. 1005, Sec. 1. Effective January 1, 2003.)



110423.8

Nothing in this article limits or restricts any rights, remedies, or duties otherwise applicable by law.

(Added by Stats. 2002, Ch. 1005, Sec. 1. Effective January 1, 2003.)






ARTICLE 4.5 - Ephedrine Group Alkaloids

110423.100

Notwithstanding Article 4 (commencing with Section 110423), the sale or distribution of any dietary supplement products containing ephedrine group alkaloids is prohibited.

(Added by Stats. 2003, Ch. 903, Sec. 1. Effective January 1, 2004.)



110423.101

This article shall not apply, but Article 4 (commencing with Section 110423) shall apply, to any of the following:

(a)  A California licensed health care practitioner who is practicing within his or her scope of practice and who prescribes or dispenses, or both, dietary supplement products containing ephedrine group alkaloids in the course of the treatment of a patient under the direct care of that licensed health care practitioner, except that a licensed health care practitioner shall not prescribe or dispense dietary supplements containing ephedrine group alkaloids for purposes of weight loss, body building, or athletic performance enhancement.

(b)  Dietary supplement products containing ephedrine group alkaloids that are sold or distributed directly to a licensed health care practitioner when the dietary supplement product containing ephedrine group alkaloids is used solely for the purpose of the treatment of patients under the direct care of the health care practitioner.

(c)  Dietary supplement products containing ephedrine group alkaloids that are sold or distributed directly to a licensed pharmacist for resale to a patient for whom the products have been prescribed pursuant to subdivision (a).

(d)  Dietary supplement products containing ephedrine group alkaloids that are not for resale in California and that are sold or distributed directly to businesses not located in California.

(Added by Stats. 2003, Ch. 903, Sec. 1. Effective January 1, 2004.)









CHAPTER 5 - Food

ARTICLE 1 - Generally

110425

Beer, that is subject to the Alcoholic Beverage Control Act, Division 9 (commencing with Section 23000) of the Business and Professions Code, shall only be subject to the provisions of this chapter that relate to adulteration and misbranding.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110430

Whenever the department finds that a class of food distributed in this state may, by reason of contamination with micro-organisms during manufacture, packing, or storage, be injurious to the health of any man or other animal that consumes it and that the injurious nature cannot be adequately determined after this food has entered commerce, the department shall adopt regulations providing for the issuance of permits to manufacturers, processors, or packers of the class of food. These permits shall establish conditions governing the manufacture, packing, or storage of the class of food for the period of time as may be necessary to protect the public health. The regulations shall prescribe a date after which no person shall introduce or deliver for introduction into commerce any food manufactured, packed, or stored by any manufacturer, processor, or packer, unless the person holds a permit issued by the department as provided by the regulations.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110435

The department may suspend immediately, upon written or oral notice, any permit issued pursuant to Section 110430 if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended may at any time apply for reinstatement of the permit. The department shall, after prompt hearing and inspection of the establishment, reinstate the permit immediately, if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110440

Any authorized agent of the department shall have access to any factory or establishment that operates under permit from the department for the purpose of ascertaining whether or not the conditions of the permit are being complied with. Denial of access for such inspection shall be grounds for suspension of the permit until the access is freely given by the holder of the permit or his or her agent.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110445

Any added poisonous or deleterious substance, or any food additive, pesticide chemical, preservative, or color additive, shall be considered unsafe for use with respect to any food unless there is in effect a regulation adopted pursuant to Section 110080, 110085, or 110090, that limits the quantity and the use, or intended use, of the substance to the terms prescribed by the regulation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110450

On or before September 1, 1985, the department shall, within the limits of available resources, prepare and submit to the Legislature a program for detecting and monitoring chemical and pesticide residues in processed foods. In preparing the program, the department shall do all of the following:

(a)  Establish a list of chemical and pesticides developed from a knowledge of chemicals used in the food industry in processed foods and from the 96 pesticides on the Department of Food and Agriculture residue scan, for which analysis will be done by the department. The list shall include an explanation of why the listed chemicals and pesticides were selected. The Department of Food and Agriculture shall cooperate with the department in establishing the list required by this subdivision. In selecting the chemicals and pesticides to be placed on the list, the department shall make use of the following criteria:

(1)  Chemicals that have been identified as having possible carcinogenic, reproductive, or mutagenic effects.

(2)  Patterns of use in California.

(3)  Quantities of use in California.

(4)  Chemicals appearing as residues in processed food because of environmental persistence or resistance to degradation under conditions existing in the processing, manufacturing, milling, or shipping of processed foods sold in California.

(5)  Chemicals that have the potential of chronic toxicity due to low continuous exposure.

The department may revise the list and is authorized to add or remove chemicals or pesticides based on relevant information that becomes available to it after the list has been established and based on its experience in detecting the presence of chemical substances in processed foods under the sampling and testing program developed pursuant to subdivision (b).

(b)  The department shall design a sampling and testing program that does all of the following:

(1)  Samples and tests processed food products that form a significant portion of the diet of the general population, and that may contain residues of the chemical substances on the list established pursuant to subdivision (a).

(2)  Provides for specific testing of individual chemicals on the list established pursuant to subdivision (a) when a chemical cannot be detected using multiresidue testing procedures and when the department determines that the chemical may be the cause of chronic health effects.

(3)  Lists the foods to be sampled, the stages of processing in which the foods will be sampled, the sampling frequency, and the techniques used in sampling.

(4)  A description of plans for sampling processed imported foods from other states and countries.

(c)  As used in this section, “processed food” means any food chemically or physically altered from a raw agricultural commodity by chemical, mechanical, thermal, or other processes.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110455

(a)  On or before July 1, 1990, the department shall commence and maintain a program for monitoring processed foods for pesticide residues, chemicals, microbes, and other contaminants. In designing the program, the department shall take into consideration any information developed pursuant to Section 110450.

(b)  The department shall consult with the Department of Food and Agriculture in designing the pesticide residue component of the monitoring program, to facilitate focusing the testing in areas of greatest concern. Among the pesticides to be reviewed for possible monitoring shall be those contained in the lists of pesticides identified in Section 12535 of the Food and Agricultural Code.

(c)  In the development and ongoing operation of the department’s monitoring program, the department shall consider, in establishing priorities:

(1)  Potential concentration effects that may occur during processing.

(2)  Targeting foreign and domestic imported processed foods according to their estimated California market share.

(3)  The extent to which processed foods are a part of the infant and child diet.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Note: In Governor's Reorganization Plan No. 1 of 1991 (effective July 17, 1991), see its modification to Section 26205.5, which contained these provisions before relocation by Stats. 1995, Ch. 415.)






ARTICLE 2 - Registration

110460

No person shall engage in the manufacture, packing, or holding of any processed food in this state unless the person has a valid registration from the department, except those engaged exclusively in the storing, handling, or processing of dried beans. The registration shall be valid for one calendar year from the date of issue, unless it is revoked. The registration shall not be transferable. This section shall not apply to a cottage food operation that is registered or has a permit pursuant to Section 114365.

(Amended by Stats. 2012, Ch. 415, Sec. 5. Effective January 1, 2013.)



110461

It is unlawful for any person to manufacture, pack, or hold processed food in this state unless in a food processing facility duly registered, as provided in this part.

(Added by renumbering Section 110780 by Stats. 1999, Ch. 915, Sec. 6. Effective January 1, 2000.)



110462

It is unlawful for any person to willfully make a false statement or representation, or knowingly fail to disclose a fact required to be disclosed in the application for registration or renewal of registration, as provided in this article.

(Added by renumbering Section 110785 by Stats. 1999, Ch. 915, Sec. 7. Effective January 1, 2000.)



110465

A separate registration is required for each place of manufacture, packing, or holding.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110466

(a) Commencing January 1, 2000, the department shall use the resources provided by the registration fees assessed by this article to inspect new and registered food processing facilities to determine compliance with this part. The department shall target the inspections and adjust their scope, depth, and frequency based on the department’s statewide assessment of public health risk potential. In assessing public health risk potential, the department shall consider, at a minimum, the potential and actual health risks associated with processed foods manufactured, packed, or held in this state, and the food safety practices and compliance histories of persons who manufacture, pack, or hold processed foods in this state.

(b) Commencing January 1, 2001, the department, pursuant to this chapter, shall conduct an annual inspection of each registered food processing facility and inspect each new food processing facility prior to issuing a new registration pursuant to Section 110460. This annual inspection requirement may be adjusted or waived based on an assessment of the food processing facility pursuant to subdivision (a).

(c) The department may perform one or more reinspections of each new and registered food processing facility as necessary to prevent repeated or continuing violations of this part and for the purposes of approving the issuance of a new registration. The department shall charge a fee of one hundred dollars ($100) per hour to cover the costs of performing the reinspections of the same food processing facility within any 12-month period.

(Amended by Stats. 2005, Ch. 401, Sec. 2. Effective January 1, 2006.)



110467

Any violation of any provision of this part or any regulation adopted pursuant to this part shall be grounds for denying a registration or for suspending or revoking a registration. Proceedings for the denial, suspension, or revocation of a registration shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted in that chapter.

(Added by Stats. 1999, Ch. 915, Sec. 9. Effective January 1, 2000.)



110470

A registration application provided by the department shall be completed annually and accompanied by a nonreturnable registration fee.

The fee for a new or renewal registration for a food processing facility shall be as follows:

Holding Food Only:

_____

Fee

Fee

Fee

Fee

_____

through

commencing

commencing

commencing

_____

12/31/99

01/01/2000

01/01/2001

01/01/2000

_____

_____

through

and

Los Angeles,

_____

_____

12/31/2000

ongoing

Orange, San

_____

_____

_____

_____

Bernardino

_____

_____

_____

_____

Counties and

_____

_____

_____

_____

the City of

_____

_____

_____

_____

Vernon

Size of Facility:

0–5,000      sq. ft.

$257.85

$300

$300

$300

5,001–10,000 sq. ft.

257.85

350

400

350

Over 10,000  sq. ft.

386.77

500

600

500

Manufacturing or Packing of Food:

_____

Fee

Fee

Fee

Fee

_____

through

commencing

commencing

commencing

_____

12/31/99

01/01/2000

01/01/2001

01/01/2000

_____ _____

_____

through

and

Los Angeles,

_____

_____

12/31/2000

ongoing

Orange, San

_____ _____

_____

_____

_____

Bernardino

_____

_____

_____

_____

Counties and

_____

_____

_____

_____

the City of

_____

_____

_____

_____

Vernon

Number of

Size of

Employees

Facility

0–2

_____

$257.85

$300

$300

$300

3–5

0–5,000 sq. ft.

257.85

350

400

350

6–20

0–5,000 sq. ft.

386.77

500

600

500

More than 20

0–5,000 sq. ft.

515.70

700

900

700

3–5

Over 5,000 sq. ft.

257.85

500

600

500

6–20

Over 5,000 sq. ft.

515.70

700

900

700

21–50

Over 5,000 sq. ft.

644.52

935

1,250

850

51–100

Over 5,000 sq. ft.

644.52

985

1,350

850

101–200

Over 5,000 sq. ft.

644.52

1,035

1,450

850

201 or more

Over 5,000 sq. ft.

644.52

1,085

1,550

850

A penalty of 1 percent per month shall be added to any registration fee not paid when due. The fee amount shall be adjusted annually pursuant to Section 100425.

(Repealed and added by Stats. 1999, Ch. 915, Sec. 11. Effective January 1, 2000.)



110471

(a) Commencing January 1, 2006, the department shall make a one-time 15 percent cost-of-living adjustment to the registration fees established in Section 110470.

(b) Commencing January 1, 2006, every person engaged in the manufacture, packing, or holding of processed food in this state that is subject to the requirements of Part 120 or 123 of Title 21 of the Code of Federal Regulations shall pay two hundred fifty dollars ($250) in addition to their annual registration fee paid pursuant to Section 110470.

(c) Revenue received pursuant to this section shall be deposited into the Food Safety Fund created by Section 110050.

(d) Upon appropriation, the additional fee deposited in the Food Safety Fund shall be used by the department to conduct inspections and reviews of those facilities required to have Hazard Analysis Critical Control Point (HACCP) plans or Standard Sanitation Operating Procedures (SSOPs).

(Added by Stats. 2005, Ch. 401, Sec. 3. Effective January 1, 2006.)



110472

The department, in consultation with the California Conference of Directors of Environmental Health (CCDEH), representatives of the food processing industry, representatives of the local health departments of, Los Angeles, Orange, and San Bernardino Counties, and the City of Vernon, and any other person or entity deemed appropriate by the department shall develop, implement, and evaluate the processed food program in accordance with this chapter. In developing the processed food program, consideration shall be given to all aspects of the program provided for in this chapter.

(Added by Stats. 1999, Ch. 915, Sec. 12. Effective January 1, 2000.)



110473

Notwithstanding the requirements of Section 110470, any person who is required to be registered under this chapter and is operating the food processing facility exclusively for charitable purposes, and meets the requirements of Section 214 of the Revenue and Taxation Code, shall not be required to submit any fees required by Section 110470.

(Added by Stats. 1999, Ch. 915, Sec. 13. Effective January 1, 2000.)



110474

Nothing in this chapter shall relieve a person who has a valid registration to manufacture, pack, or hold processed food issued by the department from any other requirements for licensure, registration, or certification under Article 7 (commencing with Section 110810), Article 12 (commencing with Section 111070), or Part 6 (commencing with Section 111940). The registration fee due to the department under this article from a person who holds one or more licenses, registrations, or certificates issued by the department pursuant to Article 12 (commencing with Section 111070) or Chapters 5 to 10, inclusive of Part 6 (commencing with Section 112150) shall be the fee for the single highest cost license, registration, or certificate only. Cannery inspection fees collected pursuant to Section 112730 and organic processed food registration fees collected pursuant to Section 110875 shall be in addition to any registration fees that may be collected under this article.

(Added by Stats. 1999, Ch. 915, Sec. 14. Effective January 1, 2000.)



110475

Any person registered pursuant to this article shall immediately notify the department of any change in the information reported on the registration application.

(Amended by Stats. 1999, Ch. 915, Sec. 15. Effective January 1, 2000.)



110480

The registration provisions of this article shall not apply to any person whose manufacturing, packing, or holding of processed food is limited solely to temporarily holding processed foods for up to seven days for further transport if the foods are not potentially hazardous foods, as defined in Section 110005, or to any person whose manufacturing, packing, or holding of processed food is limited solely to activities authorized by any of the following:

(a)  A valid bottled water or water vending machine license issued pursuant to Article 12 (commencing with Section 111070).

(b)  A valid pet food license issued pursuant to Chapter 10 (commencing with Section 113025) of Part 6.

(c)  A valid permit issued pursuant to Chapter 4 (commencing with Section 113700) of Part 7 to a food facility including a food facility that manufactures, packs, or holds processed food for sale at wholesale, provided the food facility that manufactures, packs, or holds processed food for sale at wholesale does not meet any of the following conditions:

(1)  Has gross annual wholesale sales of processed foods of more than 25 percent of total food sales.

(2)  Sells processed foods outside the jurisdiction of the local health department.

(3)  Sells processed foods that require labeling pursuant to this part.

(4)  Processes or handles fresh seafood, frozen seafood held in bulk for further processing, or fresh or frozen raw shellfish.

(5)  Salvages processed foods for sale other than at the retail food facility.

(d)  A valid cold storage license issued pursuant to Chapter 6 (commencing with Section 112350) of Part 6.

(e)  A valid cannery license issued pursuant to Chapter 8 (commencing with Section 112650) of Part 6.

(f)  A valid shellfish certificate issued pursuant to Chapter 5 (commencing with Section 112150) of Part 6.

(g)  A valid frozen food locker plant license issued pursuant to Chapter 7 (commencing with Section 112500) of Part 6.

(h)  A valid winegrower’s license or wine blender’s license pursuant to Division 9 (commencing with Section 23000) of the Business and Professions Code.

(i)  A valid milk products plant, margarine, imitation ice cream, imitation ice milk, or a products resembling milk products plant license, issued pursuant to Division 15 (commencing with Section 32501) of the Food and Agricultural Code.

(j)  A valid permit issued by a local health department to operate a processing establishment, as defined in Section 111955, that only holds or warehouses processed food, pursuant to Article 1 (commencing with Section 111950) of Chapter 4 of Part 6, provided that all of the following conditions are met:

(1)  The warehouse does not manufacture or pack processed food.

(2)  The warehouse does not hold fresh seafood, frozen seafood held in bulk for further processing, or fresh or frozen raw shellfish.

(3)  The warehouse is not operated as an integral part of a food processing facility required to be registered pursuant to Section 110460.

(4)  The warehouse facilities are located entirely within the area under the jurisdiction of the local health department.

(5)  The warehouse does not salvage food as the primary business.

(k)  This section shall not be construed to limit the authority of Los Angeles, San Bernardino, and Orange Counties, or of the City of Vernon, to conduct any inspections otherwise authorized by Chapter 4 (commencing with Section 111950) of Part 6.

(Amended by Stats. 1999, Ch. 915, Sec. 16. Effective January 1, 2000.)



110485

(a) Every person who is engaged in the manufacture, packing, or holding of processed food in this state shall pay a food safety fee of one hundred dollars ($100) to the department in addition to any fees paid pursuant to Section 110470.

(b) Revenue received pursuant to this section shall be deposited in the Food Safety Fund created pursuant to Section 110050. A penalty of 10 percent per month shall be added to any food safety fee not paid when due.

(c) Upon appropriation, the food safety fees deposited in the Food Safety Fund shall be used by the department to assist in developing and implementing education and training programs related to food safety. These programs shall be developed in consultation with representatives of the food processing industry. Implementation shall include education and training in the prevention of microbial contamination.

(d) This section does not apply to companies exclusively involved in flour milling, dried bean processing, or in the drying or milling of rice, or to those individual registrants the director determines should not be assessed because substantial economic hardship would result to those registrants. For the purposes of this subdivision, the substantial hardship exemption shall be extended only to registrants whose wholesale gross annual income from the registered business is twenty thousand dollars ($20,000) or less.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted on or before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 393, Sec. 12. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions.)



110490

(a)  A laboratory that performs analyses of foods for pesticide chemical residues for other persons shall be accredited pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101. This subdivision shall not apply to any of the following:

(1)  A laboratory operated by a government agency.

(2)  A laboratory not operated for commercial purposes that performs pesticide chemical residue analysis on foods for research or quality control for the internal use of the person initiating the analysis. For purposes of this section, “commercial purposes” means that the laboratory performs pesticide chemical residue analysis on the foods primarily for the purpose of making a profit.

(b)  A laboratory accredited pursuant to Section 12591 of the Food and Agricultural Code shall not be required to be accredited under this section until January 1, 1992.

(c)  A laboratory that performs analyses of foods for pesticide chemical residues, but that is not required by subdivision (a) to be accredited may apply for accreditation pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101.

(d)  This section shall become operative on January 1, 1991, or 60 days after the initial set of regulations adopted pursuant to Sections 100830 and 100835 becomes effective, whichever is later.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110495

(a)  Every laboratory or other person which performs or which brokers or otherwise arranges for the performance of pesticide chemical analysis on food shall report to the appropriate state agency any finding of pesticide chemical residues in a food for which no chemical residue tolerance has been established or that is in excess of federal or state residue tolerances or tolerances for a pesticide suspended, banned, or otherwise not permitted by the Department of Pesticide Regulation or the Environmental Protection Agency, if the food is in the channels of trade. The report shall be made as soon as possible, and in any event, not later than 24 hours after the analyzing laboratory makes the finding. Findings on raw agricultural commodities and dairy products shall be reported to the Department of Food and Agriculture. Findings on raw agricultural commodities shall also be reported to the Department of Pesticide Regulation. Findings on all other foods shall be made to the State Department of Health Services.

(b)  For the purpose of reporting findings regarding raw agricultural commodities, “in the channels of trade” means the point at which the raw agricultural commodities leave the farm, including raw agricultural commodities bound for processing up to the point that processing is initiated. For the purpose of reporting findings in processed foods, “in the channels of trade” means at the point the processed food leaves the direct control of the processor, which means either that the product is not located on the premises owned by, or under the control of, the processor or a portion of the product has been released for sale or use.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Standard of Identity, Quality, and Fill

110505

Definitions and standards of identity, quality, and fill of container, and any amendments to the definitions and standards, adopted pursuant to the federal act in effect on the effective date of this part, or adopted on or after that date, are the definitions and standards of identity, quality, and fill of container in this state. The department may, by regulation, establish definitions and standards of identity, quality, and fill of container for any food whether or not the definitions and standards are in accordance with the federal regulations, when in its judgment such action will promote honesty and fair dealing in the interest of consumers. This section shall not apply to wine.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110510

In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the department shall designate the optional ingredients that shall be named on the label. This section shall not apply to wine.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110515

A temporary permit which is granted by the Food and Drug Administration of the Department of Health, Education and Welfare of the United States for interstate shipment of experimental packs of food that vary from the requirements of federal definitions and standards of identity is automatically effective in this state under the provisions provided in the permit. The department shall issue a permit when no federal permit exists and when the experimental packs are to be manufactured and tested only within this state. The permit is subject to any term or condition that the department may prescribe.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110520

Definitions and standards of identity and quality for distilled spirits and their amendments adopted by the Internal Revenue Service of the Treasury Department of the United States in effect on the effective date of this part, or adopted on or after that date, are the definitions and standards of identity and quality for distilled spirits in this state. The department may, by regulation, establish definitions and standards of identity and quality for any distilled spirit whether or not the definitions and standards are in accordance with regulations adopted by the Internal Revenue Service of the Treasury Department of the United States, when in its judgment the action will promote honesty and fair dealing in the interest of the consumers.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110525

The department may, by regulation, establish definitions and standards of identity and quality for wine. Such definitions and standards may incorporate in whole or in part, the regulations adopted by the Secretary of the Treasury pursuant to the Federal Alcohol Administration Act, pertaining to the standards of identity and quality for wine. Standards of identity and quality for wine adopted pursuant to this section may differ from or be inconsistent with the standards promulgated by the Secretary of the Treasury pursuant to the Federal Alcohol Administration Act. No standard of size, type, or fill of container for any wine subject to the provisions of the Alcoholic Beverage Control Act, Division 9 (commencing with Section 23000) of the Business and Professions Code, shall be adopted, but containers of wine sold in this state shall conform to the then current standards for the containers, including standards of fill, established by the Secretary of the Treasury pursuant to the Federal Alcohol Administration Act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Enrichment of Food and Food Products

110530

When a definition and standard of identity for an enriched food has been established pursuant to Section 110505, only the enriched form of the food shall be sold at retail in California.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110535

The nonenriched form of a food identified and standardized pursuant to Section 110505 may be used as an ingredient of another food only if it comprises less than 25 percent of the total ingredients, or it comprises 25 percent or more of the total ingredients and vitamins and minerals have been added to make it nutritionally equivalent to the enriched form of the ingredient.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Adulterated Food

110545

Any food is adulterated if it bears or contains any poisonous or deleterious substance that may render it injurious to health of man or any other animal that may consume it. The food is not considered adulterated if the substance is a naturally occurring substance and if the quantity of the substance in the food does not render it injurious to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110550

Any food is adulterated if it bears or contains any added poisonous or deleterious substance that is unsafe within the meaning of Section 110445.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110552

(a) The department shall regulate candy to ensure that the candy is not adulterated.

(b) For the purposes of this chapter, “candy” means any confectionary intended for individual consumption that contains chili, tamarind, or any other ingredient identified as posing a health risk in regulations adopted by the office or department.

(c) For purposes of this section, the following terms have the following meanings:

(1) “Office” means the Office of Environmental Health Hazard Assessment.

(2) “Adulterated candy” means any candy with lead in excess of the naturally occurring level. Moreover, candy is adulterated if its wrapper or the ink on the wrapper contains lead in excess of standards which the office, in consultation with the department and the Attorney General, shall establish by July 1, 2006.

(3) “Naturally occurring level” of lead in candy shall be determined by regulations adopted by the office after consultation with the department and the Attorney General. For purposes of this section, the “naturally occurring level” of lead in candy is only naturally occurring to the extent that it is not avoidable by good agricultural, manufacturing, and procurement practices, or by other practices currently feasible. The producer and manufacturer of candy and candy ingredients shall at all times use quality control measures that reduce the natural chemical contaminants to the “lowest level currently feasible” as this term is used in subsection (c) of Section 110.110 of Title 21 of the Code of Federal Regulations. The “naturally occurring level” of lead shall not include any lead in an ingredient resulting from agricultural equipment, fuels used on or around soils or crops, fertilizers, pesticides, or other materials that are applied to soils or crops or added to water used to irrigate soils or crops. The office shall determine the naturally occurring levels of lead in candy containing chili and tamarind no later than July 1, 2006. The office shall determine the naturally occurring levels of lead in candy containing other ingredients upon request by the department or the Attorney General, and in the absence of a request, when the office determines that the presence of the ingredient in candy may pose a health risk. Until the office adopts regulations determining the naturally occurring level of lead, the Attorney General’s written determination, if any, including any determination set forth in a consent judgment entered into by the Attorney General, of the naturally occurring level of lead in candy or in a candy ingredient shall be binding for purposes of this section.

(4) “Wrapper” means all packaging materials in contact with the candy, including, but not limited to, the paper cellophane, plastic container, stick handle, spoon, small pot (olla), and squeeze tube, or similar devices. “Wrapper” does not include any part of the packaging from which lead will not leach, as demonstrated by the manufacturer, to the satisfaction of the office.

(d) The standards adopted pursuant to paragraphs (2) and (3) of subdivision (c) shall be reviewed by the office every three-year to five-year period in order to determine whether advances in scientific knowledge, the development of better agricultural or manufacturing practices, or changes in detection limits require revision of the standards.

(e) The department shall do all of the following:

(1) Ensure that the candy is not adulterated.

(2) Establish procedures for the testing of candy and the certification of unadulterated candy products. The procedures shall require candy manufacturers to certify candy as being unadulterated. The certification shall be based on appropriate sampling and testing protocols as determined by the office in consultation with the Attorney General’s office.

(3) Through its Food and Drug Branch, test the samples of candy collected pursuant to this article. The department may test any candy, including candy tested pursuant to paragraph (2) in order to ensure the candy is unadulterated.

(4) Adopt regulations necessary for the enforcement of this article.

(5) Evaluate the regulatory process, identify problems, and make changes or report to the Legislature, as necessary.

(f) If the candy tested pursuant to paragraph (2) or (3) of subdivision (e) is found to be adulterated, the department shall do both of the following:

(1) Issue health advisory notices to county health departments alerting them to the danger posed by consumption of the candy.

(2) Notify the manufacturer and the distributor of the candy that the candy is adulterated, and that the candy may not be sold or distributed in the state until further testing proves that the candy is unadulterated.

(g) (1) For any candy found to be adulterated, the manufacturer or distributor may request that the department test a subsequent sample of candy. The department shall select the candy to be tested. The cost of any subsequent sampling and testing shall be borne by the manufacturer or distributor requesting the additional testing.

(2) If the candy is found to be unadulterated when it is retested, the department shall provide the manufacturer or distributor and the county health department with a letter stating that the candy has been retested and determined to be unadulterated, and that the sale and distribution of the candy in the state may resume.

(3) If the candy is found to remain adulterated when retested, the manufacturer or distributor may take corrective measures and continue to resubmit samples for testing until tests prove the candy unadulterated.

(h) (1) The sale of adulterated candy to California consumers is a violation of this section. Any person knowingly and intentionally selling adulterated candy shall be subject to a civil penalty of up to five hundred dollars ($500) per violation. The regulations adopted shall provide that funding for this section shall be met in part or in whole by those penalties, upon appropriation by the Legislature.

(2) In the event that a candy product is found to be adulterated, the department may recover the costs incurred in the chemical analysis of that product from the manufacturer or distributor.

(3) Except as expressly set forth in this section, nothing in this section shall alter or diminish any legal obligation otherwise required in common law or by statute or regulation, and nothing in this section shall create or enlarge any defense in any action to enforce that legal obligation. Penalties imposed under this section shall be in addition to any penalties otherwise prescribed by law.

(4) This section shall not be the basis for any stay of proceedings or other order limiting or delaying the prosecution of any action to enforce Section 25249.6.

(Amended by Stats. 2012, Ch. 728, Sec. 102. Effective January 1, 2013.)



110555

Any food is adulterated if it is, bears, or contains any food additive that is unsafe within the meaning of Section 110445. If, however, a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under this part or the Food and Agricultural Code and the raw agricultural commodity has been subject to processing, such as canning, cooking, freezing, dehydrating, or milling, the residue of a pesticide chemical remaining in or on the processed food shall not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of the residue in the processed food when ready to eat is not greater than the tolerance prescribed for the raw agricultural commodity.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110560

Any food is adulterated if it consists in whole or in part of any diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110565

Any food is adulterated if it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered unwholesome, diseased, or injurious to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110570

Any food is adulterated if it is, in whole or in part, the product of any diseased animal, any animal that has died otherwise than by slaughter, or any animal that has been fed on the uncooked offal from a slaughterhouse.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110575

Any food is adulterated if its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110580

Any food is adulterated if it has been intentionally subjected to ionizing radiation unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 110070.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110585

Any food is adulterated if any one of the following conditions exist:

(a)  If any valuable constituent has been in whole or in part omitted or abstracted therefrom.

(b)  If any substance has been substituted wholly or in part therefor.

(c)  If damage or inferiority has been concealed in any manner.

(d)  If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110590

Any food is adulterated if it is confectionery and any one of the following conditions exist:

(a)  It has partially or completely embedded therein any nonnutritive object, provided that this subdivision shall not apply in the case of any nonnutritive object if, in the judgment of the department as provided by regulation, the object is of practical functional value to the confectionery product and would not render the product injurious or hazardous to health.

(b)  It bears or contains any alcohol in excess of 5 percent by weight.

(c)  It bears or contains any nonnutritive substance, provided that this subdivision shall not apply to a safe nonnutritive substance that is in or on confectionery by reason of its use for some practical functional purpose in the manufacture, packaging, or storage of the confectionery if the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of any provision of this act; and provided further that the department may, for the purpose of avoiding or resolving uncertainty as to the application of this clause, issue regulations allowing or prohibiting the use of particular nonnutritive substances.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110595

Any food is adulterated if it bears or contains any color additive that is unsafe within the meaning of Section 110445.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110597

Any food is adulterated if it is wine and any one of the following conditions exists:

(a)  It contains lead in concentrations exceeding 150 parts per billion, or in excess of a more stringent tolerance as may be established by federal law or regulation, unless it can be shown by the producer, or if not produced in California, by the licensed importer, that the wine was bottled before January 1, 1994.

(b)  A metal foil capsule containing lead in excess of 0.3 percent by dry weight is affixed or attached to its container, unless it can be shown by the producer, or if not produced in California, by the licensed importer, that the wine was bottled before January 1, 1994.

(c)  Notwithstanding any other rule or principle of law that may afford a private right of action to bring claims based on alleged violations of laws or standards, the right to commence and pursue civil or administrative actions to impose or collect fines, penalties, damages, or other remedies based on an alleged violation of the Wine Safety Act established pursuant to Senate Bill 1022 of the 1993–94 Regular Session shall be vested exclusively in the state, through the Food and Drug Branch of the State Department of Health Services and the Office of the Attorney General, and with local health officers or city attorneys or district attorneys otherwise empowered to prosecute violations of this division. Retailers of wine, including, but not limited to, “retailers” as defined in Section 23023 of the Business and Professions Code, or food facilities as defined in Section 113785, shall be entitled to all of the same protections for any violations of the Wine Safety Act established pursuant to Senate Bill 1022 of the 1993–94 Regular Session, as are afforded to food dealers pursuant to Chapter 3 (commencing with Section 110245). This subdivision does not apply to, limit, alter, or restrict any action for personal injury or wrongful death, or any action based upon a failure to warn.

(Added by Stats. 1996, Ch. 1023, Sec. 309. Effective September 29, 1996.)



110600

Any food is adulterated if it is fresh meat and it contains any preservative or other chemical substance not approved for use in fresh meat by the department, the United States Department of Agriculture, or the Department of Food and Agriculture of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110605

Any food is adulterated if it is chopped or ground beef or hamburger unless it is composed of voluntary striated muscle of fresh beef that does not contain any substance that is not approved by the department and unless it has a total fat content that is not in excess of 30 percent by weight.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110610

Any food is adulterated if it is pork sausage or breakfast sausage and it has a total fat content that is in excess of 50 percent by weight.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110615

The methods of analysis used in determining the fat content of products described in Sections 110605 and 110610 shall be those prescribed by the current issue of “Official and Tentative Methods of Analysis of the Association of Official Analytical Chemists,” and the supplements thereto.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110620

It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any food that is adulterated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110625

It is unlawful for any person to adulterate any food.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110630

It is unlawful for any person to receive in commerce any food that is adulterated or to deliver or proffer for delivery any such food.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110635

While any regulation relating to a substance referred to in Section 110080, 110085, or 110090 is in effect, any food bearing or containing a substance in accordance with the regulation shall not be considered to be adulterated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110640

The director, with the assistance of the Department of Food and Agriculture, and in cooperation with the federal Food and Drug Administration and Environmental Protection Agency, shall identify those pesticides most likely to leave residue in processed foods.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110645

Whenever the director has been notified by the Director of Food and Agriculture pursuant to Section 12582 of the Food and Agricultural Code, the director shall immediately notify the processor, if known, by telephone, with immediate written confirmation, and take appropriate action pursuant to Section 110045.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110650

This article does not prohibit the addition of fluorine or fluorine compounds to water intended for sale to the public as bottled water for domestic use in the manner and to the extent as may be approved by the department. The label of the bottled water shall, however, satisfy all of the labeling requirements prescribed by this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110655

Any food intended for export shall not be deemed to be adulterated within the provisions of this part if it satisfies all of the following requirements:

(a)  It accords to the specifications of the foreign purchaser.

(b)  It is not in conflict with the laws of the importing country.

(c)  It is labeled on the outside of the shipping package to show that it is intended for export.

If the article is sold or offered for sale in domestic commerce, this section shall not exempt it from any of the provisions of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 6 - Misbranded Food

110660

Any food is misbranded if its labeling is false or misleading in any particular.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110661

Any food is misbranded if it is manufactured, packed, or held in this state in a food processing facility not duly registered as provided in this part, except for food from facilities exclusively storing, handling, or processing dry beans.

(Added by Stats. 1999, Ch. 915, Sec. 18. Effective January 1, 2000.)



110665

Any food is misbranded if its labeling does not conform with the requirements for nutrition labeling as set forth in Section 403(q) (21 U.S.C. Sec. 343(q)) of the federal act and the regulations adopted pursuant thereto. Any food exempted from those requirements under the federal act shall also be exempt under this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110670

Any food is misbranded if its labeling does not conform with the requirements for nutrient content or health claims as set forth in Section 403(r) (21 U.S.C. Sec. 343(r)) of the federal act and the regulations adopted pursuant thereto. Any food exempted from those requirements under the federal act shall also be exempt under this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110673

Any food is misbranded if its labeling does not conform with the requirements for food allergen labeling as set forth in Section 403(w) of the federal act (21 U.S.C. Sec. 343(w)) and the regulations adopted pursuant thereto. Any food exempted from those requirements under the federal act, shall also be exempt under this section.

(Added by Stats. 2008, Ch. 73, Sec. 1. Effective January 1, 2009.)



110674

Any food is misbranded if its labeling does not conform with the requirements for pasteurized in-shell egg labeling as set forth in Section 27644.5 of the Food and Agricultural Code, and the regulations adopted pursuant thereto.

(Added by Stats. 2014, Ch. 11, Sec. 7. Effective April 17, 2014.)



110675

Any food is misbranded if it is in package form, unless it bears a label containing all of the following information:

(a)  The name and place of business of the manufacturer, packer, or distributor.

(b)  An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.

Reasonable variations from the requirements of subdivision (b) shall be permitted. Requirements for placement and prominence of the information required by subdivision (b), and exemptions as to small packages, shall be established in accordance with regulations adopted pursuant to Sections 110100 and 110380.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110680

Any food is misbranded if its labeling or packaging does not conform to the requirements of Chapter 4 (commencing with Section 110290).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110685

Any food is misbranded if it is offered for sale under the name of another food, or if it is an imitation of another food for which a definition and standard of identity has been established by regulation and its label does not bear, in type of uniform size and prominence the word “imitation,” and immediately following, the name of the food imitated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110690

Any food is misbranded if its container is so made, formed, or filled as to be misleading.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110695

Any food is misbranded if it is a confectionery and contains alcohol in excess of 1/2 of 1 percent by weight and that fact does not appear on the label for the food.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110700

Any food is misbranded if it is a potentially hazardous processed food that is preserved by refrigeration at temperatures of 45 degrees Fahrenheit or lower and it is not conspicuously labeled “Perishable Keep Refrigerated.”

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110705

Any food is misbranded if any word, statement, or other information required pursuant to this part to appear on the label or labeling is not prominently placed upon the label or labeling with conspicuousness, as compared with other words, statements, designs, or devices in the labeling and in terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110710

Any food is misbranded if it purports to be, or is represented as, a food for which a definition and standard of identity has been established under Section 110505 and the label fails to bear the name of the food specified in the standard or otherwise fails to conform to the definition and standard.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110715

Any food is misbranded if it purports to be, or is represented as, a food for which a standard of quality or fill has been prescribed by regulation under Section 110505 and its quality or fill is below the standard unless its label bears, in a manner and form as specified by regulation, a statement that it is below the standard.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110720

Any food for which no standard of identity exists is misbranded unless it bears a label clearly stating the common or usual name of the food.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110725

(a)  Any food fabricated from two or more ingredients is misbranded unless it bears a label clearly stating the common or usual name of each ingredient, and if the food purports to be a beverage containing vegetable or fruit juice, a statement with appropriate prominence on the information panel of the total percentage of fruit or vegetable juice contained in the food. Any spice, flavoring, or color not required to be certified under Section 110090, except any spice, flavoring, or color sold as such, may be designated as spice, flavoring, or color without naming each.

(b)  Exemptions may be established by the department, when compliance with any requirement of this section is impractical or results in deception or unfair competition.

(c)  In adopting any regulations relating to this section, the department shall take into consideration the current regulations established by the Secretary of Health and Human Services under authority contained in the federal act.

(d)  Notwithstanding Section 110040 or any other provision of law, as used in this section, the term “food” includes, but is not limited to, meat. The term “food” does not, however, include any alcoholic beverage.

(e)  This section shall not apply to any food sold for consumption on or off the premises of any restaurant in the course of its business as a restaurant, or to any milk or dairy product.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110730

The requirements of Sections 110720 and 110725 do not apply to any food that is packaged at the direction of retail purchasers at the time of sale if the ingredients are disclosed to the purchasers by other means in accordance with the regulations adopted by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110735

Any food is misbranded if it purports to be, or is represented, for special dietary uses as prescribed by regulation under Section 110095 and its label does not bear information concerning any vitamin or mineral content, or other dietary property as the department prescribes, by regulation, as necessary to fully inform purchasers as to the food’s value for that use.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110740

Any food is misbranded if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless its labeling states that fact. Exemptions may be established by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110745

Any food is misbranded if it is intended as a component of another food and when used in accordance with the directions of the purveyor, it will result in the final food being adulterated or misbranded.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110750

Any food is misbranded if it is a color additive and it is not in conformity with the requirements for color additives prescribed under the provisions of Section 110090.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110755

Any food is misbranded if its packaging or labeling is in violation of an applicable regulation issued pursuant to Section 108685 or 108700.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110760

It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any food that is misbranded.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110765

It is unlawful for any person to misbrand any food.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110770

It is unlawful for any person to receive in commerce any food that is misbranded or to deliver or proffer for delivery any such food.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110775

It is unlawful for any person to alter, mutilate, destroy, obliterate, or remove the label, or any part of the labeling, of any food if the act results in the food being misbranded.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110790

Any food intended for export shall not be deemed to be misbranded under this part if it satisfies all of the following requirements:

(a)  It accords to the specifications of the foreign purchaser.

(b)  It is not in conflict with the laws of the importing country.

(c)  It is labeled on the outside of the shipping package to show that it is intended for export.

If the article is sold or offered for sale in domestic commerce, this section shall not exempt it from any of the provisions of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110795

(a) The department may adopt regulations that name and describe the characteristics of salmon and any other fish or other seafood it considers appropriate. The department shall consult with the Department of Fish and Game, the Joint Committee on Fisheries and Aquaculture, consumers, commercial fishermen, aquaculturists, and seafood processors, wholesalers, restaurateurs, and other retailers before adopting these regulations. The department shall not adopt any regulation that conflicts with the common name of any fish designated by the Department of Fish and Game pursuant to Section 8023 of the Fish and Game Code.

(b) In addition to the consultations required by subdivision (a), the department shall consult and seek the recommendations of the groups named in that subdivision concerning the possible need for, or desirability of, any further legislation or regulations affecting seafood labeling.

(c) No regulation adopted pursuant to this section shall deviate from a pertinent United States standard where the fish or seafood product specified is packed or processed as a standardized product under a United States standard.

(d) Nothing in this section or in regulations adopted pursuant to this section shall be construed to require the use of more than the common family name of any fish or seafood by any restaurant in menus or advertisements.

(Amended by Stats. 2004, Ch. 193, Sec. 120. Effective January 1, 2005.)



110800

(a)  Any label of any retail cut of beef, veal, lamb, or pork held for sale in a retail food production and marketing establishment or a frozen food locker plant shall clearly identify the species (beef, veal, lamb, or pork) and the primal cut from which it is derived, and the retail name.

This section shall not apply to ground beef or hamburger, boneless stewing meat, cubed steaks, sausage, or soupbones.

(b)  “Primal cuts” include only the following in the various species:

Beef

Veal

Lamb

Pork

Chuck

Shoulder

Shoulder

Shoulder

Rib

Rib

Rib

—

Loin

Loin

Loin

Loin

Shank

Shank

Shank

—

Brisket

Breast

Breast

—

Plate

Breast

Breast

—

Flank

Flank

—

—

Round

Round or leg

Leg

Leg or ham

Cuts derived from other than the above primal cuts need only show species and the retail name.

(c)  It is unlawful and constitutes misbranding for any person to sell or offer for sale in a retail food production and marketing establishment or frozen food locker plant any retail cut of beef that is labeled in violation of this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110805

(a)  Except as otherwise provided in this section, no chopped or ground beef or hamburger that is offered for sale in any retail food production and marketing establishment or frozen food locker plant shall be advertised, labeled, or otherwise held out in any manner to describe or suggest its quality or relative leanness or fat content unless the label, advertisement, or other representation accurately discloses the maximum fat content thereof by the designation “Does not exceed __ percent fat”. However, in no case shall the fat content of any chopped or ground beef or hamburger exceed 30 percent fat, except in no case shall the fat content exceed 26 percent in the case of chopped or ground beef or hamburger processed from the primal cut of chuck when the primal cut designation is being used.

(b)  No designation such as, but not limited to, “lean,” “super lean,” “premium,” “deluxe” or similar terms descriptive of quality, leanness, or fat content shall be included on the label unless the label also contains a fat-weight designation as specified in subdivision (a). However, as an alternative to including the fat-weight designation on the label, the fat-weight designation required by this section may be disclosed by means of a sign placed immediately adjacent to the counter on which the chopped or ground beef or hamburger is displayed. This sign shall be within plain view of prospective purchasers and shall display the appropriate designation specified in subdivision (a) in boldface print.

(c)  Chopped or ground beef or hamburger that is processed from primal cuts of round or sirloin shall not be required to disclose the maximum fat content if there is no reference to leanness or other quality designation relating to fat content other than the primal cut from which the product is derived. If there is a reference to leanness or any other quality designation relating to fat content, the maximum fat designation shall be a fat-weight designation as specified in subdivision (a).

(d)  It is unlawful and constitutes misbranding for any person to sell or offer for sale in a retail food production and marketing establishment or frozen food locker plant any chopped or ground beef or hamburger that is labeled in violation of this section.

(Amended by Stats. 1996, Ch. 468, Sec. 1. Effective January 1, 1997.)






ARTICLE 6.5 - Recalled Food

110806

(a) A meat or poultry supplier, distributor, broker, or processor that sells a meat- or poultry-related product in California that meets the criteria for a Class I or Class II recall according to the United States Department of Agriculture guidelines shall immediately notify the State Department of Public Health and shall provide the department with a list of all customers, including a firm name, address, contact person’s name, telephone number, fax, and e-mail address, that have received or will receive any product subject to recall that the supplier, distributor, broker, or processor has handled or anticipates handling. The list shall include all pertinent identifying codes, including establishment numbers, package codes, product codes, pack dates, and lot numbers, if any, received or to be received, and any other relevant information. The information shall be electronically submitted to the department in a spreadsheet format specified by the department, and shall include, but not be limited to, a complete product distribution list of the recalled product, for each customer, including product ship date, amount of product shipped and amount of any product returned. The supplier, distributor, broker, or processor shall immediately notify each of its customers that received or may receive those products of the recall in a standardized format. The supplier, distributor, broker, or processor shall document this notification process, including who was notified, the date and time of the notification, and by what method they were notified. This information shall be maintained by the supplier, distributor, broker, or processor and shall be provided to the department upon request.

(b) The department may, after receiving the information required by subdivision (a), notify appropriate local health officers and environmental health directors, as soon as practicable, that a business in the local jurisdiction has handled or received, or anticipates handling or receiving, a recalled meat- or poultry-related product. The department shall, if it makes the notification authorized by this subdivision, provide appropriate local health officers and environmental health directors with each supplier’s, distributor’s, broker’s, processor’s, or retailer’s name, address, contact information, affected product identifying codes, including establishment numbers, package codes, product codes, pack dates, and lot numbers, if any, and all other supply chain information available.

(c) (1) If the department makes the notification authorized by subdivision (b), the department, local health officers, and environmental health directors may notify the public in a manner local health officers, in consultation with the department and environmental health directors, deem appropriate regarding recalled meat- and poultry-related products based on their determination that the retailer is present within the local jurisdiction and has received or made the product available to the public.

(2) If the retailer is a restaurant, and a determination has been made by a local health officer or environmental health officer that the contaminated product has not been served, sold, or otherwise offered to the public for consumption, and the contaminated product has been permanently removed from the restaurant’s food supply, then the public notification shall exclude the name or any other identifying feature of the restaurant.

(Amended by Stats. 2007, Ch. 483, Sec. 24. Effective January 1, 2008.)



110807

This article shall become operative on July 1, 2007.

(Added by Stats. 2006, Ch. 592, Sec. 2. Effective January 1, 2007. Note: This section prescribed a delayed operative date for Article 6.5, commencing with Section 110806.)






ARTICLE 7 - The California Organic Products Act of 2003

110810

This article shall be known, and may be cited as, the California Organic Products Act of 2003.

(Amended by Stats. 2002, Ch. 533, Sec. 39. Effective January 1, 2003.)



110811

This article shall be interpreted in conjunction with Chapter 10 (commencing with Section 46000) of Division 17 of the Food and Agricultural Code and the regulations promulgated by the National Organic Program (NOP) (Section 6517 of the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.)).

(Added by Stats. 2002, Ch. 533, Sec. 40. Effective January 1, 2003.)



110812

The director shall enforce regulations promulgated by the National Organic Program (Section 6517 of the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.)), provisions of this article, and Chapter 10 (commencing with Section 46000) of Division 17 of the Food and Agricultural Code.

(Added by Stats. 2002, Ch. 533, Sec. 41. Effective January 1, 2003.)



110815

Unless otherwise defined pursuant to the National Organic Program, the following words and phrases, when used in this article, shall have the following meanings:

(a)  “Animal food” means any food intended to be fed to any household animal, including, but not limited to, cats, or dogs and other carnivores. It does not include “feed” intended for livestock as defined in Section 205.2 of Title 7 of the Code of Federal Regulations.

(b)  “Director” means the Director of the Department of Health Services.

(c)  “Enforcement authority” means the governmental unit with primary enforcement jurisdiction, as provided in Section 110930.

(d)  “Handle” means to sell, process, or package agricultural products.

(e)  “Handler” means any person engaged in the business of handling agricultural products, but does not include final retailers of agricultural products that do not process agricultural products.

(f)  “Handling operation” means any operation or portion of an operation, except final retailers of agricultural products that do not process agricultural products, that (1) receives or otherwise acquires agricultural products and (2) processes, packages, or stores agricultural products.

(g)  “NOP” means the National Organic Program established pursuant to the Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.) and the regulations adopted for implementation.

(h)  “Processing” means cooking, baking, heating, drying, mixing, grinding, churning, separating, extracting, cutting, fermenting, eviscerating, preserving, dehydrating, freezing, or otherwise manufacturing, and includes packaging, canning, jarring, or otherwise enclosing food in a container.

(i)  “Prohibited materials” means any materials prohibited under regulations adopted by (Section 6517 of the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq.)). For products not covered by the National Organic Program, prohibited materials are anything not on the approved list.

(j)  “Secretary” means the Secretary of the California Department of Food and Agriculture.

(k)  “Sold as organic” means any use of the terms “organic,” “organically grown,” or grammatical variations of those terms, whether orally or in writing, in connection with any product grown, handled, processed, sold, or offered for sale in this state, including, but not limited to, any use of these terms in labeling or advertising of any product and any ingredient in a multi-ingredient product.

( l)  “USDA” means the United States Department of Agriculture.

(Amended by Stats. 2003, Ch. 726, Sec. 6. Effective January 1, 2004.)



110818

Water, including substances dissolved in water, shall not be a prohibited material, even if it contains incidental contamination from a prohibited material, if the prohibited material was not added by, or under the direction or control of, the person in control of the product.

(Added by Stats. 2002, Ch. 533, Sec. 43. Effective January 1, 2003.)



110820

Except as otherwise provided in this article, no product shall be sold as organic pursuant to this article unless it is produced according to regulations promulgated by the NOP, and consists entirely of products manufactured only from raw or processed agricultural products except as follows:

(a)  Water, air, and salt may be added to the product.

(b)  Ingredients other than raw or processed agricultural products may be added to the product if these ingredients include nonagricultural substances or nonorganically produced agricultural products produced in a manner consistent with, or which are on the national list adopted by the United States Secretary of Agriculture pursuant to Section 6517 of the NOP and do not represent more than 5 percent of the weight of the total finished product, excluding salt and water.

(Amended by Stats. 2002, Ch. 533, Sec. 44. Effective January 1, 2003.)



110825

Materials acceptable in this state are those outlined by regulations promulgated by the NOP and the provisions of this article.

(Amended by Stats. 2002, Ch. 533, Sec. 45. Effective January 1, 2003.)



110827

No aquaculture, fish, or seafood product, including, but not limited to, farmed and wild caught species, shall be labeled or represented as “organic” until formal organic certification standards have been developed and implemented by the United States Department of Agriculture’s National Organic Program or the California Department of Food and Agriculture.

(Added by Stats. 2005, Ch. 685, Sec. 2. Effective January 1, 2006.)



110830

(a)  No product handled, processed, sold, advertised, represented, or offered for sale in this state, shall be sold as organic unless it also is prominently labeled and invoiced with similar terminology as set forth by regulations promulgated by the NOP.

(b)  No product may be advertised or labeled as “organic when available” or similar terminology that leaves in doubt whether the food is being sold as organic.

(Amended by Stats. 2002, Ch. 533, Sec. 48. Effective January 1, 2003.)



110835

The director may adopt regulations allowing or prohibiting the use of substances in the processing of products that are exempt or excluded from certification under the NOP, and animal food and cosmetics sold as organic.

(Amended by Stats. 2002, Ch. 533, Sec. 49. Effective January 1, 2003.)



110838

(a)  Cosmetic products sold, labeled, or represented as organic or made with organic ingredients shall contain, at least 70 percent organically produced ingredients.

(b)  The percentage of all organically produced ingredients in an agricultural product sold, labeled, or represented as “organic” or “100 percent organic,” or sold, labeled, or represented as being made with organic ingredients or food groups, or as inclusive of organic ingredients, shall be calculated as follows:

(1)  For products containing organically produced ingredients in solid form, by dividing the total net weight of combined organic ingredients at formulation, excluding water and salt, by the total weight of the finished product, excluding water and salt.

(2)  For products containing organically produced ingredients in liquid form, by dividing the fluid volume of all organic ingredients, excluding water and salt, by the fluid volume of the finished product, excluding water and salt. If the liquid product is identified on the principal display panel or information panel as being reconstituted from concentrates, the calculation should be made on the basis of single-strength concentrations of the ingredients and finished product.

(3)  For products containing organically produced ingredients in both solid and liquid form, by dividing the combined weight of the solid ingredients and the weight of the liquid ingredients, excluding water and salt, by the total weight of the finished product, excluding water and salt.

(c)  The percentage of all organically produced ingredients in an agricultural product must be rounded down to the nearest whole number.

(d)  The percentage of all organically produced ingredients in an agricultural product must be determined by the handler who affixes the label to the consumer package and verified by the handler’s certifying agent. The handler may use information provided by the certified operation in determining the percentage.

(Added by Stats. 2002, Ch. 533, Sec. 50. Effective January 1, 2003.)



110839

Multi-ingredient cosmetic products sold as organic in California with less than 70 percent organically produced ingredients, by weight or by fluid volume, excluding water and salt, may only identify the organic content as follows:

(a)  By identifying each organically produced ingredient in the ingredient statement with the word “organic” or with an asterisk or other reference mark that is defined below the ingredient statement to indicate the ingredient is organically produced.

(b)  If the organically produced ingredients are identified in the ingredient statement, by displaying the product’s percentage of organic contents on the information panel.

(Added by Stats. 2002, Ch. 533, Sec. 51. Effective January 1, 2003.)



110840

(a)  All persons who handle products sold as organic shall keep accurate and specific records of the following:

(1)  Except when sold to the consumer, the name and address and, if applicable, the registration numbers issued pursuant to Section 110875 of this code or Section 46002 of the Food and Agricultural Code of all persons, to whom or from whom the product is sold, purchased, or otherwise transferred, the quantity of product sold or otherwise transferred, and the date of the transaction.

(2)  Invoices, bills of lading, or other documents that show transfer of title of certified organic products must indicate the product is “organic” or “certified organic” and, if applicable, the California registration number of the person transferring the product.

(3)  Any person selling a product which is exempt or excluded from certification under NOP rules, shall follow the requirements of Section 205.101 of Title 7 of the Code of Federal Regulations.

(4)  All substances applied to the product or used in or around any area where product is kept, including the quantity applied and the date of each application. All pesticide chemicals shall be identified by brand name, if any, and by source.

(b)  All persons who sell, at retail, products sold as organic shall keep accurate and specific records of the following:

(1)  Except when sold to the consumer, the name and address and, if applicable, the registration numbers issued pursuant to Section 110875 of this code or Section 46002 of the Food and Agricultural Code of all suppliers of persons, to whom or from whom the product is sold, purchased, or otherwise transferred, the quantity of product purchased or otherwise transferred, and the date of the transaction.

(2)  Invoices, bills of lading or other documents that show transfer of title of certified organic products must indicate the product is “organic” or “certified organic” and, if applicable, the California registration number of the person transferring the product.

(3)  Any person selling a product that is exempt or excluded from certification under NOP rules, shall follow the requirements of Section 205.101 of Title 7 of the Code of Federal Regulations.

(4)  All substances applied to the product or used in or around any area where product is kept, including the quantity applied and the date of each application. All pesticide chemicals shall be identified by brand name, if any, and by source.

(c)  All records required to be kept under this section shall be maintained as set forth by regulations promulgated by the NOP, when applicable, or as follows: by producers for not less than three years and by handlers for not less than two years from the date that the product is sold, and shall be maintained by retailers for not less than one year from the date that the product is sold, and shall be maintained by the retailers for not less than one year from the date that the product is received by the retailer. These records shall be made available for inspection at any time by the director or the secretary and by each certification organization that certifies the product, if any, for purposes of carrying out this article and Chapter 10 (commencing with Section 46000) of Division 17 of the Food and Agricultural Code.

(Amended by Stats. 2002, Ch. 533, Sec. 54. Effective January 1, 2003.)



110845

(a)  Notwithstanding any other provision of law, any producer, handler, processor, or retailer of products sold as organic shall immediately make available for inspection by, and shall upon request, within 72 hours of the request, provide a copy to, the director, the Attorney General, any prosecuting attorney, any governmental agency responsible for enforcing laws related to the production or handling of products sold as organic, or the secretary of any record required to be kept under this section for purposes of carrying out this article and Chapter 10 (commencing with Section 46000) of Division 17 of the Food and Agricultural Code. Records acquired pursuant to this subdivision shall not be public records as that term is defined in Section 6252 of the Government Code and shall not be subject to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(b)  Upon written request of any person that establishes cause for the request, the director and the secretary shall obtain and provide to the requesting party within 10 working days of the request a copy of any of the following records required to be kept under this article that pertain to a specific product sold or offered for sale, and that identify substances applied, administered, or added to that product, except that financial information about an operation or transaction, information regarding the quantity of a substance administered or applied, the date of each administration or application, information regarding the identity of suppliers or customers, and the quantity or price of supplies purchased or products sold shall be removed before disclosure and shall not be released to any person other than persons and agencies authorized to acquire records under subdivision (a):

(1)  Records of a handler, as described in paragraph (4) of subdivision (a) of Section 110840, records of previous handlers, if any, without identifying the previous handlers or producers, and, if applicable, records obtained as required in subdivision (b).

(2)  Records of a retailer, as described in paragraph (4) of subdivision (b) of Section 110840, records of previous handlers, if any, as described in paragraph (4) of subdivision (a) of, Section 110840, without identifying the previous handlers, and, if applicable, records obtained as required in subdivision (b).

This subdivision shall be the exclusive means of public access to records required to be kept by handlers and retailers under this article.

A person required to provide records pursuant to a request under this subdivision, may petition the director or the secretary to deny the request based on a finding that the request is of a frivolous or harassing nature. The secretary or director may, upon the issuance of this finding, waive the information production requirements of this subdivision for the specific request for information that was the subject of the petition.

(c)  Information specified in subdivision (b) that is required to be released upon request shall not be considered a “trade secret” under Section 110165, Section 1060 of the Evidence Code, or the Uniform Trade Secrets Act (Title 5 (commencing with Section 3426) of Part 1 of Division 4 of the Civil Code).

(d)  The director or the secretary may charge the person requesting records a reasonable fee to reimburse him or her self or the source of the records for the cost of reproducing the records requested.

(e)  Any person who first imports into this state, for resale, products sold as organic shall obtain and provide to the enforcement authority, upon request, proof that the products being sold have been certified by an accredited certifying organization or have otherwise been produced in compliance with this article.

(f)  The director shall not be required to obtain records not in his or her possession in response to a subpoena. Prior to releasing records required to be kept pursuant to this chapter in response to a subpoena, the director shall delete any information regarding the identity of suppliers or customers and the quantity or price of supplies purchased or products sold.

(Amended by Stats. 2002, Ch. 533, Sec. 55. Effective January 1, 2003.)



110850

(a)  Following initial United States Department of Agriculture accreditation of certifying agents as provided in Section 6514 of Title 7 of the United States Code and upon implementation of the federal organic certification requirement pursuant to the federal Organic Foods Production Act of 1990 (7 U.S.C. Sec. 6501 et seq., Sec. 2101, P.L. 101-624), all products sold as organic in California shall be certified by a federally accredited certifying agent, if they are required to be certified under the federal act. In addition products shall be sold as organic only in accordance with this section, Sections 110855 to 110870, inclusive, and Section 46009 of the Food and Agricultural Code. The secretary, director, and the county agricultural commissioners shall carry out this subdivision to the extent that adequate funds are made available for that purpose.

(b)  Products sold as organic may be certified only by a certification organization registered pursuant to Section 46014.1 of the Food and Agricultural Code or a federally accredited certification organization.

(c)  In order to be registered, a certification organization shall be accredited by the USDA, if required.

(d)  A certification organization that certifies processed products sold as organic shall register with the secretary.

(e)  The director may audit the organization’s certification procedures and records at any time. Records of certification organizations not otherwise required to be released upon request or made publicly available shall not be released by the director except to other employees of the department, the Department of Food and Agriculture, a county agricultural commissioner, the Attorney General, any prosecuting attorney, or any government agency responsible for enforcing laws related to the activities of the person subject to this part.

(Amended by Stats. 2002, Ch. 533, Sec. 56. Effective January 1, 2003.)



110855

Prior to initial certification of a producer, a registered certification organization shall conduct at least one initial physical inspection of the premises where the food to be certified is produced. This inspection shall include the recordkeeping system necessary for compliance with Section 110840 and the area or facility at which the food is produced.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110860

(a)  A registered certification organization shall no less often than, at the end of each calendar quarter, prepare a list by name of all persons whose production or processing of food is certified or pending certification by the certification organization. This list shall be filed with the department or the Department of Food and Agriculture, as applicable, by the certification organization and made publicly available within 30 days after the end of each quarter.

(b)  A registered certification organization or a federally accredited certification organization shall, at least annually, physically inspect the premises where the food to be certified is produced and processed. The inspection shall include an examination of recordkeeping.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110865

A registered certification organization shall adopt and adhere to a certification plan filed annually and made publicly available. Except in the case of a certification program established pursuant to subdivision (e) of Section 110850, a certification plan shall be filed as part of the registration required pursuant to subdivision (d) of Section 110850. A certification plan shall at minimum include a detailed description of all of the following elements of the certification organization’s program:

(a)  Minimum information required from producers or processors regarding growing or processing practices and methods for verifying that information.

(b)  Qualifications of and training requirements for all inspectors.

(c)  Procedures for inspection, including frequency and items covered.

(d)  Procedures for soil and tissue sampling and analysis.

(e)  Criteria for certification.

(f)  Process for certification decisionmaking, including identification of persons with decisionmaking authority.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110870

Only products that have been handled and processed in accordance with this article may be certified by a registered certification organization.

(Amended by Stats. 2002, Ch. 533, Sec. 57. Effective January 1, 2003.)



110875

(a)  Every person engaged in this state in the processing or handling of processed products for human consumption, including dietary supplements, alcoholic beverages, and fish or seafood sold as organic (except for processors and handlers of processed meat, fowl, or dairy products and retailers that are engaged in the processing or handling of products sold as organic), and every person engaged in the processing or handling of animal food and cosmetics sold as organic, shall register with the director, and shall thereafter annually renew the registration unless no longer so engaged. Handlers of processed food products that are registered with the department pursuant to Article 2 (commencing with Section 110460) shall register under this section in conjunction with the annual renewal of their registration pursuant to that article. Handlers of organic products that are required to be registered to manufacture, pack, or hold processed food pursuant to Article 2 (commencing with Section 110460) of Chapter 5 of Part 5 of Division 104, licensed to bottle, vend, haul, or process water pursuant to Article 12 (commencing with Section 11070) of Chapter 5 of Part 5 of Division 104, certified to process or handle fresh or frozen seafood or fresh or frozen raw shellfish pursuant to Chapter 5 (commencing with Section 112150) of Part 6 of Division 104, licensed to operate a cold storage facility pursuant to Chapter 6 (commencing with Section 112350) of Part 6 of Division 104, licensed to process low acid canned foods pursuant to Chapter 8 (commencing with Section 112650) of Part 6 of Division 104, licensed to manufacture olive oil pursuant to Chapter 9 (commencing with Section 112875) of Part 6 of Division 104, and licensed or registered to process or hold pet food in California pursuant to Chapter 10 (commencing with Section 113025) of Part 6 of Division 104, shall possess a valid registration or license in order to obtain a valid organic registration for the same facility under this section. All others required to register under this subdivision shall register within 30 days of forms being made available for this purpose. Any processor or handler of processed products required to register under this subdivision that does not pay the registration fee required by subdivision (c) within 30 days of the date on which the fee is due and payable shall pay a penalty of 11/2 percent per month on the unpaid balance.

(b)  Registration shall be on a form provided by the director and shall be valid for a period of one calendar year from the date of validation of the completed registration form. The director shall make registration forms available for this purpose. The information provided on the registration form shall include all of the following:

(1)  The nature of the registrant’s business, including the specific commodities and quantities of each commodity that is handled and sold as organic.

(2)  The total current annual organic gross sales, or if not selling the product, the total current gross annual revenue received from processing, packaging, repackaging, labeling, or otherwise handling organic products for others, in dollars.

(3)  The names of all certification organizations and governmental entities, if any, providing certification to the registrant pursuant to this article and the regulations adopted by the NOP.

(4)  Sufficient information, under penalty of perjury, to enable the director to verify the amount of the registration fee to be paid in accordance with subdivision (c).

(c)  To the extent feasible, the director shall coordinate the registration and fee collection procedures of this section with similar licensing or registration procedures applicable to registrants. When coordinating the organic registration with other required registrations or licenses identified in subdivision (a), the expiration date shall be the same expiration date as the valid license or registration. For persons that hold two-year licenses or registrations pursuant to subdivision (a), the organic registration shall be renewed annually using the same expiration month and day as the two-year license or registration.

(d)  A registration form shall be accompanied by payment of a nonrefundable registration fee payable to the department by handlers which shall be based on annual gross sales of organic product or annual revenue received from processing, packaging, repackaging, labeling, or otherwise handling organic product for others, by the registrant in the calendar year that precedes the date of registration. If no sales or revenue were made in the preceding year, then based on the expected sales or revenue during the 12 calendar months following the date of registration. Unless specified elsewhere, the fee is based according to the following schedule:

`

Gross Annual Sales or
Revenue

Annual Registration
Fee

$0–$5,000

$ 50

$5,001–$50,000

$100

$50,001–$125,000

$200

$125,001–$250,000

$300

$250,001–$500,000

$400

$500,001–$1,500,000

$500

$1,500,001–$2,500,000

$600

$2,500,001–and above

$700

(1)  Any handler that does not take possession or title of the product but arranges for the sale of the product shall register and pay one hundred dollars ($100) per year.

(2)  Any person that only provides temporary storage for seven days or less, or only provides transportation for organic product and does not handle the processed packaged product, does not have to register.

(3)  Any person that hires any other person to custom pack, repack, or label organic products shall register and pay a fee based on the total annual sales of products custom packed, repacked, or labeled for them as outlined in the chart above.

(e)  Revenue received pursuant to this section shall be deposited in the Food Safety Fund created pursuant to Section 110050.

(f)  The director shall reject a registration submission that is incomplete or not in compliance with this article and regulations promulgated by the NOP.

(g)  The director shall provide a validated certificate to the registrant.

(h)  Registration forms shall be made available to the public for inspection and copying at the main office of the department. Copies of registration forms shall also be made available by mail, upon written request and payment of a reasonable fee, as determined by the director. Registration information regarding quantity of products sold and gross sales volume in dollars shall be deleted prior to public inspection and copying and shall not be released to any person except other employees of the department, the Department of Food and Agriculture, a county agricultural commissioner, the Attorney General, any prosecuting attorney, or any government agency responsible for enforcing laws related to the activities of the person subject to this part.

(i)  A registrant shall immediately notify the director of any change in the information reported on the registration form and shall pay any additional fee owed if that change results in a higher fee owed than previously paid.

(j)  The director in consultation with the California Organic Products Advisory Committee, may suspend the registration program set forth in this section if the director determines that income derived from registration fees is insufficient to support a registration enforcement program.

(k)  A registration is considered legal and valid until revoked, suspended, or until the expiration of the registration.

( l)  The registration revocation process must be in conjunction with other provisions of this article. The director can initiate the revocation process for failure to comply with this article or any part of the regulations adopted pursuant to the NOP. Any person against whom the action is being taken shall have the opportunity to appeal the action and be afforded the opportunity to be heard in an administrative appeal. This appeal can be administered by either the state or county agricultural commissioner’s office.

(m)  When the registration fee is not paid within 60 days from the expiration date the account may be considered closed and the registration voided. A notification will be sent to the registrant and the certifier will notify them that they are no longer able to market products as organic until the account is paid in full.

(n)  Any registration that is more than 60 days late will be considered invalid and it is a violation if product is sold as organic.

(Amended by Stats. 2002, Ch. 533, Sec. 58. Effective January 1, 2003.)



110880

This article shall apply to all products sold as organic within the state, wherever produced, handled, or processed, and to all products produced, that are handled or processed in the state, wherever sold as organic.

(Amended by Stats. 2002, Ch. 533, Sec. 59. Effective January 1, 2003.)



110885

This article shall not apply to the term “natural” when used in the labeling or advertising of a product.

(Amended by Stats. 2002, Ch. 533, Sec. 60. Effective January 1, 2003.)



110890

(a)  It is unlawful for any person to sell, offer for sale, advertise, or label any product in violation of this article.

(b)  Notwithstanding subdivision (a), a person engaged in business as a distributor or retailer of products who in good faith sells, offers for sale, labels, or advertises any product in reliance on the representations of a producer, handler, or other distributor that the product may be sold as organic, shall not be found to violate this article unless the distributor either: (1) knew or should have known that the product could not be sold as organic; (2) was engaged in producing or processing the product; or (3) prescribed or specified the manner in which the product was produced or processed.

(Amended by Stats. 2002, Ch. 533, Sec. 61. Effective January 1, 2003.)



110895

(a)  It is unlawful for any person to certify products in violation of this article.

(b)  It is unlawful for any person to certify products as organic unless duly registered or accredited as a certification organization pursuant to Section 110850.

(c)  It is unlawful for any person to willfully make a false statement or representation, or knowingly fail to disclose a fact required to be disclosed, in registration for a certification organization pursuant to Section 110850.

(Amended by Stats. 2002, Ch. 533, Sec. 62. Effective January 1, 2003.)



110900

(a)  It is unlawful for any person to produce, handle, or process products sold as organic unless duly registered pursuant to Section 110875.

(b)  It is unlawful for any person to willfully make a false statement or representation, or knowingly fail to disclose a fact required to be disclosed, in registration pursuant to Section 110875.

(Amended by Stats. 2002, Ch. 533, Sec. 63. Effective January 1, 2003.)



110905

It is unlawful for any person to forge, falsify, fail to retain, fail to obtain, or fail to disclose records pursuant to Sections 110840 and 110845.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110910

It is unlawful for any person to do any of the following:

(a)  Advertise, label, or otherwise represent that any fertilizer or pesticide chemical may be used in connection with the production, processing, or distribution of products sold as organic if that fertilizer or pesticide chemical contains a prohibited material.

(b)  Alter any organic registration form.

(c)  Alter any certification document.

(d)  Falsify any document.

(e)  Use the term “transitional organic” in this state to represent a product for sale.

(Amended by Stats. 2002, Ch. 533, Sec. 64. Effective January 1, 2003.)



110915

(a)  In lieu of prosecution, the director may levy a civil penalty against any person who violates this article, any regulation adopted pursuant to this article, or any regulation promulgated by the NOP in an amount not more than five thousand dollars ($5,000) for each violation. The amount of the penalty assessed for each violation shall be based upon the nature of the violation, the seriousness of the effect of the violation upon effectuation of the purposes and provisions of this article, and the impact of the penalty on the violator, including the deterrent effect on future violations.

(b)  Notwithstanding the penalties prescribed in subdivision (a), if the director finds that a violation was not intentional, the director may levy a civil penalty of not more than two thousand five hundred dollars ($2,500) for each violation.

(c)  For a first offense, in lieu of a civil penalty as prescribed in subdivisions (a) and (b), the director may issue a notice of violation, if he or she finds that the violation is minor.

(d)  A person against whom a civil penalty is levied shall be afforded an opportunity for a hearing before the director, upon request made within 30 days after the date of issuance of the notice of penalty. At the hearing, the person shall be given the right to review the director’s evidence of the violation and the right to present evidence on his or her own behalf. If no hearing is requested, the civil penalty shall constitute a final and nonreviewable order.

(e)  If a hearing is held, review of the decision of the director may be sought by any person within 30 days of the date of the final order of the director pursuant to Section 1094.5 of the Code of Civil Procedure.

(f)  A civil penalty levied by the director pursuant to this section may be recovered in a civil action brought in the name of the state.

(Amended by Stats. 2002, Ch. 533, Sec. 65. Effective January 1, 2003.)



110920

No fee established and collected pursuant to this article shall exceed the department’s costs of regulating and enforcing the provisions of this article related to the function for which the fee is established.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110925

Any fees and civil penalties collected pursuant to this article shall be deposited in the General Fund and, upon appropriation by the Legislature, shall be expended to fulfill the responsibilities of the director as specified in this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110930

The director shall, to the extent funds are available, enforce this article applicable to all processors and handlers of processed products sold as organic, including handlers and processors of fish and seafood, cosmetics, and animal food products sold as organic, except for processors and handlers of processed meat, fowl, and dairy products.

(Amended by Stats. 2002, Ch. 533, Sec. 66. Effective January 1, 2003.)



110935

The director shall maintain in a central location, and make publicly available for inspection and copying, upon request, a list of all penalties levied within the past five years, including the amount of each penalty, the party against whom the penalty was levied, and the nature of the violation. The list also shall be available by mail, upon written request and payment of a reasonable fee, as determined by the director.

(Amended by Stats. 1999, Ch. 609, Sec. 26. Effective January 1, 2000.)



110940

(a)  Any person may file a complaint with the director concerning suspected noncompliance with this article by a person over whom the director has responsibility as provided in this article or regulations adopted by the NOP.

(b)  The director shall, to the extent funds are available, establish a procedure for handling complaints, including, provision of a written complaint form, and procedures for commencing an investigation within three working days of receiving a written complaint regarding fresh food, and within seven working days for other product, and completing an investigation and reporting findings and enforcement action taken, if any, to the complainant within 90 days thereafter.

(c)  The director may establish minimum information requirements to determine the verifiability of a complaint and may provide for rejection of a complaint that does not meet the requirements. The director shall provide written notice of the reasons for rejection to the person filing the complaint.

(d)  The responsibilities of the director under this section shall be carried out to the extent funds are available.

(e)  The complaint process in this state shall also meet all the complaint processes outlined in regulations promulgated by the NOP.

(Amended by Stats. 2002, Ch. 533, Sec. 67. Effective January 1, 2003.)



110945

This article shall apply notwithstanding any other provision of law that is inconsistent with this article. Nothing in this article is intended to repeal any other provision of law not inconsistent with this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110950

The director may adopt any regulations as are reasonably necessary to assist in the implementation of, or to make more specific, the provisions of, this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110955

Any reference in law to former Section 26569.11, whether existing or hereinafter enacted, shall be interpreted to refer to this article and Chapter 10 (commencing with Section 46000) of Division 17 of the Food and Agricultural Code as the successor section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110956

(a)  All organic product regulations and any amendments to those regulations adopted pursuant to the NOP, that are in effect on the date this bill is enacted or that are adopted after that date shall be the organic product regulations of this state.

(b)  The director may, by regulation, prescribe conditions under which organic products not addressed by the National Organic Program may be sold in this state.

(Amended by Stats. 2002, Ch. 533, Sec. 68. Effective January 1, 2003.)



110957

It shall be unlawful for a person to represent in advertising or labeling that the person or the products of the person are registered pursuant to this article.

(Amended by Stats. 2002, Ch. 533, Sec. 69. Effective January 1, 2003.)



110958

Annually, the director shall compile and publish and submit to the California Organic Products Advisory Committee a summary of information collected under Section 110875, including, but not limited to, the following:

(a)  The total number of registrations received under this section.

(b)  The total number and quantity of each type of product sold as organic by all registrants combined.

(c)  The total annual organic gross sales volume or revenue of all registrants combined, and the median gross annual organic sales or revenue of all registrants.

(d)  The names of all registrants.

(e)  The number of registrants in each of the following ranges of annual gross sales volume:

(1)  $0–$5,000

(2)  $5,001–$25,000

(3)  $25,001–$50,000

(4)  $50,001–$125,000

(5)  $125,001–$250,000

(6)  $250,001–$500,000

(7)  $500,001–$750,000

(8)  $750,001–$1,000,000

(9)  $1,000,001–$1,500,000

(10)  $1,500,001–$2,500,000

(11)  $2,500,001–$10,000,000

(12)  $10,000,001–$30,000,000

(13)  $30,000,001 and above.

(f)  The report published pursuant to this section shall present the required information in an aggregate form that preserves the confidentiality of the proprietary information of individual registrants.

(Amended by Stats. 2002, Ch. 533, Sec. 70. Effective January 1, 2003.)



110959

Beginning January 1, 2003, the director shall conduct a program of spot inspections of persons required to register pursuant to Section 110875 to verify continuing compliance with this article and the regulations adopted by the NOP according to uniform procedures established by the director and regulations promulgated by the NOP.

(Added by Stats. 2002, Ch. 533, Sec. 71. Effective January 1, 2003.)






ARTICLE 8 - Potentially Hazardous Food

110960

Except as provided in Section 113995, it is unlawful for any person to transport, hold, or display any potentially hazardous refrigerated food at any temperature above 45 degrees Fahrenheit.

(Amended by Stats. 2002, Ch. 532, Sec. 1. Effective January 1, 2003.)






ARTICLE 9 - Frozen Foods

110965

(a)  No retail food production and marketing establishment shall advertise, label, or otherwise hold out as fresh any meat or fish that has been previously frozen.

(b)  For purposes of this section:

(1)  “Frozen” means any meat or fish stored in a room or compartment in which the temperature is plus five degrees Fahrenheit or lower.

(2)  “Retail food production and marketing establishment” means any room, building, or place, or portion thereof, maintained, used, or operated for, or in conjunction with, the retail sale of food, or preparation of food. “Retail food production and marketing establishment” does not include any food facility, such as any “mobile food preparation unit” any “vehicle,” and any “vending machine” as defined in Chapter 4 (commencing with Section 113700) of Part 7; any wholesale food manufacturing, distributing, or storage establishment, including, but not limited to, the licensed premises or branch office of any winegrower, any brandy manufacturer, or any wine blender, subject to Chapter 4 (commencing with Section 111950) of Part 6; any frozen food locker plant subject to Chapter 7 (commencing with Section 112500) of Part 6; any health facility subject to Chapter 2 (commencing with Section 1250) of Division 2 and Section 127050; any community care facility subject to Chapter 3 (commencing with Section 1500) of Division 2; or any “official establishment” subject to Chapter 4 (commencing with Section 18650) of Part 3 of Division 9 of the Food and Agricultural Code.

(c)  On and after the effective date of the act that added this subdivision to this section during the 1993–94 Regular Session, Section 26661 of the Food and Agricultural Code shall apply, to the exclusion of any provision of this section, with respect to the advertising, labeling, or otherwise holding out, of poultry.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 10 - Ice

110970

This article applies only to ice that is intended for human consumption and is sold in packaged form. This article shall not apply to persons, hotels, restaurants, caterers, food service contractors, and theaters that manufacture, sell, or furnish ice solely to, or for, their customers in a manner that is incidental to the manufacturing, furnishing, or sale of other goods or services. This article shall not apply to ice dispensing or vending machines, except those that dispense or vend packaged ice, or to the icing of vehicles used to transport food.

(Added by Stats. 1996, Ch. 1023, Sec. 314. Effective September 29, 1996.)



110975

The following definitions apply to this article:

(a)  “Ice” means the product obtained as the result of freezing water by natural, mechanical, or artificial means.

(b)  “Natural ice” means the product obtained as the result of freezing water by natural means.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110980

In addition to the requirements of this article, unless ice is otherwise specifically excluded, regulations specifying good manufacturing practices applicable to food generally pursuant to Section 110105 shall be applicable to the manufacture of ice.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110985

No person shall make ice from, or cut natural ice from, water that does not comply with primary drinking water standards adopted by the department pursuant to Section 116365. No person shall sell or offer for sale for human consumption or food preservation ice made or cut in violation of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110990

Unless water from a public water system, as defined in Section 116275, is used in the manufacture of ice, the manufacturer shall, on a quarterly basis, obtain from an approved laboratory, a bacterial analysis of the water used. The analysis shall be submitted to the department, indicating whether the water is pure and wholesome.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



110995

Any person or entity who manufactures, transports, stores, or sells ice shall comply with all of the following:

(a)  A room in which ice is manufactured shall be used for no other purpose than the manufacture of ice and the production of refrigeration, and may contain refrigeration equipment and machinery. This subdivision shall not apply to any food facility as defined in Section 113785.

(b)  Ice storage or processing areas shall be maintained in a clean and sanitary condition and no noxious or offensive odors, smoking, or other air pollution shall be permitted therein.

(c)  Cover tops for tank cans shall have a smooth, painted, or treated surface, and shall be cleaned daily. Water used for cleaning shall not be permitted to drip into freezing cans. Only potable water shall be used in sprays and in the thaw tanks for the removal of ice from cans. Water coverage tanks shall be covered and provided with filtered vents.

(d)  Crushed, cubed, or shaved ice, intended for human consumption, shall be stored in a manner that prevents its pollution or contamination.

(e)  Soil, waste, or drain pipes shall not be installed or maintained above any ice platform, loading space, ice container, ice storage room, dip tank or any place where leakage from the pipes may drop into, or upon any ice or upon any area or equipment used in the manufacture of ice, unless a safety device shall be installed under the pipes drained to an open receptacle or drain so as to prevent pollution of ice, water, or equipment used in the manufacture of the ice.

(f)  Block ice-loading platforms shall be washed with water as often as necessary to keep them in a clean and sanitary condition, but not less than once each day.

(g)  Block ice pullers and block ice storage-room employees shall wear rubber overshoes while on duty. The rubber overshoes shall be removed when the employee leaves the storage or tank room, except that if the rubber overshoes are not removed, they shall be cleaned and disinfected before reentering the storage or tank room. The use of street shoes without rubber overshoes in these areas is prohibited.

(h)  All frozen unpackaged ice blocks intended for sale for human consumption or for the refrigeration of food products shall be washed thoroughly with potable water. Ice manufactured for industrial purposes need not be washed prior to shipping but shall be handled and stored separately from ice intended for human consumption.

(i)  Ice shall be handled only with clean tongs, ice-carrying bags, scoops, or other sanitary containers, and shall not be directly handled with bare hands.

(j)  Single service supplies shall be stored, dispensed, and handled in a sanitary manner and shall be used only once.

(k)  Persons not directly involved in the manufacture, processing, packaging, or storing of ice, in the maintenance of facilities and equipment used therefore, or in the management, supervision, or inspection thereof, shall not be permitted in any area where ice is manufactured, processed, packaged, or stored, unless personal cleanliness and hygienic practices are taken to prevent contamination of the product. These areas shall have signs posted to this effect.

( l)  Bacteriological tests of the finished ice shall be conducted not less than biannually, chemical and physical tests annually, and radiological tests every four years, to insure that ice manufactured for human consumption or for the refrigeration of food products complies with the primary drinking water standards adopted by the department pursuant to Section 116365.

(m)  No ice produced out of state shall be sold or distributed within this state unless it complies with this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111000

(a)  Filter beds and any filtering equipment shall be designed to protect ice from contamination and shall be subject to periodic treatment and cleaning.

(b)  All equipment and utensils used in ice production areas shall be of easily cleanable construction, shall be kept clean and in good repair, and shall be handled and stored in a sanitary manner. Materials used as ice contact surfaces shall be smooth, nontoxic, and nonabsorbent. Ice cans shall be leakproof and the inner surfaces of the containers shall be free of corrosion.

(c)  Freezing tank covers shall be designed and constructed to protect ice containers from splash, drip, and other contamination, shall be easily cleanable, and shall be kept clean and in good repair. The covers shall be equipped with rings or similar devices when hooks are used for pulling. Can or tank covers, and the ledges or sides of the tank upon which the cover rests, shall be cleaned as often as necessary to keep them in a sanitary condition.

(d)  Conveyor surfaces shall be of impervious material and shall protect ice from contaminants that may result from shredding, flaking, peeling, or fragmentation of the conveyor surface.

(e)  Equipment lubrication shall not contaminate the ice and only food grade lubricants shall be used.

(f)  All product storage and holding areas to be refrigerated shall be cleaned as often as necessary to keep them free of contamination.

(g)  Air used for water agitation shall be filtered or otherwise treated to remove dust, dirt, insects, and extraneous material. Filters shall be placed upstream from the compressor and shall be easily removable for cleaning or replacement.

(h)  The compressor or blower used to supply air or water agitation shall be designed to deliver oil-free air.

(i)  Air lines and core or vacuum devices shall be used as needed to produce ice free of rust or other foreign materials.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111005

In addition to the requirements of this article, ice shall be considered a food subject to all the sanitation requirements applicable to food generally pursuant to Article 1 (commencing with Section 110425), except those provisions that specifically exclude ice.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111010

Any truck, vehicle, or other equipment used for delivery, distribution, or selling ice, shall comply with all of the following:

(a)  It shall be constructed and maintained to provide adequate and reasonable protection to the ice transported therein. Care shall be taken to prevent its contact with any contaminants, or other substances that would take the ice out of compliance with the drinking water standards prescribed by this article.

(b)  All cubed, crushed, or shaved ice shall be kept in clean receptacles or containers that shall be kept covered while the vehicle is in motion.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 11 - Local Enforcement

111015

“Health officer,” as used in this article, means the health officer appointed by a county board of supervisors pursuant to Section 101000, by the governing body of a city pursuant to Section 101460, by the governing body of a city and county, or by a local health district board pursuant to former Section 940, that is continued in effect as to any existing district by Section 3 of Chapter 380 of the Statutes of 1959.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111020

The department, upon the request of a health officer, may authorize the local health department of a city, county, city and county, or local health district to enforce this part, and the regulations adopted pursuant to this part that pertain to retail food establishments, as defined by regulation, if the department determines that the local health department has sufficient personnel with adequate training to do so. The enforcement shall be limited to the area under the jurisdiction of the local health department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111025

The department may revoke any authorization made pursuant to this article, if it determines, after a hearing conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code that the local health department authorized pursuant to this article is not enforcing this part or the regulations adopted pursuant to this part, or no longer has an adequate staff qualified to do so.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111030

A local health department that is authorized by the department to enforce this part may make inspections, take samples, make laboratory examinations, impose and remove embargoes, hold informal hearings, certify facts to the district attorney, and institute proceedings for the forfeiture, condemnation, and destruction of food found to be adulterated or misbranded. The action shall be instituted in the name of the city, county, city and county, or district of which the local health department is a part, and shall conform to the requirements of this part and the regulations adopted by the department pursuant to this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111035

For the purposes of this article, the health officer and his or her deputies shall have the same powers and authority as an inspector of the Bureau of Food and Drug of the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111040

When an examination or analysis made pursuant to this part shows that any provision of this chapter has been violated, written notice of that fact together with a copy of the findings shall be furnished to each party from whom the sample was obtained, or who issued the product guarantee.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111045

The health officer shall set a time for an informal hearing, at which the parties may be heard before him or her or his or her representatives. A notice in writing shall be served upon the interested parties at least 15 days prior to the hearing. The informal hearing shall be private and limited to questions of fact. Appearances may be made in person or by attorney. Testimony may be taken and evidence introduced as to the correctness of the findings made by the person making the examination or performing the analysis.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111050

If the examination or analysis is found to be correct, or if any party fails to appear after notice has been duly given, the health officer may certify the facts found to the district attorney of the county. No publication shall be made until after the hearing is concluded.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111055

This article shall not be construed as repealing, either directly or by implication, any of the existing sections of this chapter, but shall be construed as constituting an alternative method of enforcing this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111060

This article shall not affect any previous authorization by the department to a local health department of a county, city, or city and county to enforce this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111065

The department may adopt regulations relating to the operation of a local health department as it considers necessary to fully effect this article, including, but not limited to, requirements relating to reporting of activities and the numbers and qualification of personnel.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 11.5 - Local Enforcement: Live Food

111067

(a)  Any city, county, or city and county may adopt an ordinance that provides for the regulation of the disposition of bullfrogs and turtles imported for sale in live animal markets for use as food. The ordinances may provide for all of the following:

(1)  The designation of a local agency to carry out this article.

(2)  Require a permit, issued by an agency designated by the city, county, or city and county to issue permits, for the sale of bullfrogs and turtles imported for sale in live animal markets for use as food.

(3)  Establish a fee for the permit in an amount determined sufficient to offset the administrative cost of issuing the permit and enforcing the provisions of the ordinance.

(4)  Require that animals sold pursuant to the permit be dispatched at the time of sale.

(5)  Require that signs be posted at the permittee’s place of business, stating that animals must be properly dispatched and that release into the wild in a live state is unlawful.

(6)  Authorize the local agency, after notice and opportunity for a hearing, to suspend or revoke a permit issued pursuant to paragraph (1) for violation of any provision of the ordinance adopted pursuant to this article.

(b)  The State Department of Health Services and the Department of Fish and Game may consult with a city, county, or city and county for purposes related to this article.

(Added by Stats. 2000, Ch. 1062, Sec. 2. Effective January 1, 2001.)



111068

Nothing in this article is intended to limit or preempt the jurisdiction of any state agency or commission, or any other state entity, from adopting any regulation or taking any action it deems necessary and appropriate regardless of any local ordinance adopted pursuant to this article.

(Added by Stats. 2000, Ch. 1062, Sec. 2. Effective January 1, 2001.)






ARTICLE 12 - Bottled, Vended, Hauled, and Processed Water

111070

(a) “Bottled water,” means any water that is placed in a sealed container at a water-bottling plant to be used for drinking, culinary, or other purposes involving a likelihood of the water being ingested by humans. Bottled water shall not include water packaged with the approval of the department for use in a public emergency.

(b) “Vended water” means any water that is dispensed by a water-vending machine, retail water facility, or water from a private water source, or other water as defined in Section 111170 that is not placed by a bottler in sealed containers, and that is dispensed by a water-vending machine, retail water facility, water hauler, or any other person or facility for drinking, culinary, or other purposes involving a likelihood of the water being ingested by humans. “Vended water,” does not include water from a public water system that has not undergone additional treatment. Water sold without further treatment is not “vended water” and shall be labeled in accordance with Section 111170.

(c) “Water-bottling plant” means any facility in which bottled water is produced.

(d) A “water-vending machine” means a water-connected vending machine designed to dispense drinking water, or purified or other water products. The machines shall be designed to reduce or remove turbidity, off-tastes, and odors and to provide disinfection treatment. Processes for dissolved solids reduction or removal shall also be used.

(e) “Water hauler,” means any person who hauls water in bulk by any means of transportation if the water is to be used for drinking, culinary, or other purposes involving a likelihood of the water being ingested by humans.

“In bulk,” as used in this subdivision, means containers having capacities of 250 gallons or greater.

(f) “Retail water facility” means any commercial establishment where vended water is sold, and placed in customer’s containers, or placed in containers sold or given to customers who come to the establishment to obtain water.

(g) “Private water source,” means a privately owned source of water, other than a public water system, that is used for bottled or vended water and meets the requirements of an approved source for bottled water as defined in Section 129.3 of Title 21 of the Code of Federal Regulations.

(h) “Bottled water distributor” means any person, other than an employee or representative of a bottled water plant, who delivers bottled water directly to customers.

(Amended by Stats. 2007, Ch. 575, Sec. 2. Effective January 1, 2008.)



111071

(a) As a condition of licensure, each bottled water plant, which has the same meaning as the definition in subdivision (c) of Section 111070, shall annually prepare a bottled water report and shall, upon request, make that report available to each customer.

(b) The report shall be prepared in English, Spanish, and in the appropriate languages for each non-English-speaking group other than Spanish that exceeds 10 percent of the state’s population.

(c) For purposes of complying with this section, when bottled water comes from a municipal source, the relevant information from the consumer confidence report or water quality report prepared for that year by the public water system pursuant to Section 116470 may be used.

(d) The bottled water report shall include, but not be limited to, all of the following:

(1) The source of the bottled water, consistent with applicable state and federal regulations.

(2) A brief and plainly worded definition of the terms “statement of quality,” “maximum contaminant level,” “primary drinking water standard,” and “public health goal.”

(3) A brief description of the treatment process.

(4) A reference to the United States Food and Drug Administration Internet Web site that provides product recall information.

(5) The bottled water company’s address and telephone number that enables customers to obtain further information concerning contaminants and potential health effects.

(6) Information on the levels of unregulated substances, if any, for which water bottlers are required to monitor pursuant to state or federal law or regulation.

(7) (A) The following statement:

“Drinking water, including bottled water, may reasonably be expected to contain at least small amounts of some contaminants. The presence of contaminants does not necessarily indicate that water poses a health risk. More information about contaminants and potential health effects can be obtained by calling the United States Food and Drug Administration, Food and Cosmetic Hotline (1-888-723-3366).”

(B) If the telephone number for the United States Food and Drug Administration, Food and Cosmetic Hotline changes, the statement shall be updated to reflect the new telephone number.

(8) The following statement:

“Some persons may be more vulnerable to contaminants in drinking water than the general population. Immuno-compromised persons, including, but not limited to, persons with cancer who are undergoing chemotherapy, persons who have undergone organ transplants, persons with HIV/AIDS or other immune system disorders, some elderly persons, and infants can be particularly at risk from infections. These persons should seek advice about drinking water from their health care providers. The United States Environmental Protection Agency and the federal Centers for Disease Control and Prevention guidelines on appropriate means to lessen the risk of infection by cryptosporidium and other microbial contaminants are available from the Safe Drinking Water Hotline (1-800-426-4791).”

(9) The following statement:

“The sources of bottled water include rivers, lakes, streams, ponds, reservoirs, springs, and wells. As water naturally travels over the surface of the land or through the ground, it can pick up naturally occurring substances as well as substances that are present due to animal and human activity.

Substances that may be present in the source water include any of the following:

(1) Inorganic substances, including, but not limited to, salts and metals, that can be naturally occurring or result from farming, urban stormwater runoff, industrial or domestic wastewater discharges, or oil and gas production.

(2) Pesticides and herbicides that may come from a variety of sources, including, but not limited to, agriculture, urban stormwater runoff, and residential uses.

(3) Organic substances that are byproducts of industrial processes and petroleum production and can also come from gas stations, urban stormwater runoff, agricultural application, and septic systems.

(4) Microbial organisms that may come from wildlife, agricultural livestock operations, sewage treatment plants, and septic systems.

(5) Substances with radioactive properties that can be naturally occurring or be the result of oil and gas production and mining activities.”

(10) The following statement:

“In order to ensure that bottled water is safe to drink, the United States Food and Drug Administration and the State Department of Public Health prescribe regulations that limit the amount of certain contaminants in water provided by bottled water companies.”

(11) (A) The following statement, if nitrate (NO3) levels above 23 ppm but below 45 ppm (the maximum contaminant level for nitrate (NO3)) are detected:

“Nitrate in drinking water at levels above 45 mg/L is a health risk for infants of less than six months of age. These nitrate levels in drinking water can interfere with the capacity of the infant’s blood to carry oxygen, resulting in a serious illness. Symptoms include shortness of breath and blueness of the skin. Nitrate levels above 45 mg/L may also affect the ability of the blood to carry oxygen in other individuals, including, but not limited to, pregnant women and those with certain specific enzyme deficiencies. If you are caring for an infant, or you are pregnant, you should ask advice from your health care provider.”

(B) If the nitrate disclosure requirements for municipal water suppliers are revised by the State Department of Public Health, this statement shall be updated to reflect the revision.

(12) (A) The following statement, if arsenic levels above 5 ppb, but below 10 ppb (the maximum contaminant level for arsenic), are detected:

“Arsenic levels above 5 ppb and up to 10 ppb are present in your drinking water. While your drinking water meets the current EPA standard for arsenic, it does contain low levels of arsenic. The standard balances the current understanding of arsenic’s possible health effects against the costs of removing arsenic from drinking water. The State Department of Public Health continues to research the health effects of low levels of arsenic, which is a mineral known to cause cancer in humans at high concentrations and is linked to other health effects, including, but not limited to, skin damage and circulatory problems.”

(B) If the arsenic disclosure requirements for municipal water suppliers are revised by the State Department of Public Health, this statement shall be updated to reflect the revision.

(13) A full disclosure of any exemption or variance that has been granted to the bottler by the State Department of Public Health, including an explanation of reasons for each exemption or variance and the date of the exemption or variance.

(Amended by Stats. 2008, Ch. 179, Sec. 155. Effective January 1, 2009.)



111075

(a)  Any person who processes, packages, distributes, transfers, or stores bottled water or vended water shall comply with the good manufacturing practices described in Part 129 of Title 21 of the Code of Federal Regulations.

(b)  Prior to bottling or vending water, the water shall be subjected to filtration and effective germicidal treatment by ozone, ultraviolet, carbon dioxide, or an equivalent disinfection process approved by the department, except that the requirements for filtration and germicidal treatment shall not apply to mineral water as defined in and from a source that is subject to the council directive of the European Economic Community pertaining to natural mineral waters, dated July 15, 1980, or that is subject to any other natural mineral water standard in the country of origin that prohibits filtration and germicidal treatment, so long as both of the following conditions are met:

(1)  The source and product are certified by the responsible authority in the country of origin as complying with microbiological standards at least equal to the standards of this article.

(2)  The product complies with microbiological standards of this article.

(c)  Bottled or vended water that originates from a surface water source that is not protected from surface contamination shall be subjected to ozonation, filtration, or another effective process that removes or destroys the cysts of the parasite Giardia lamblia. For the purposes of this section, a spring house, catchment basin, storage tank, or bore hole adjacent to a natural spring water source as defined in paragraphs (3) and (8) of subdivision (e) of Section 111170, is not a surface water source.

(d)  Ollas or other water-holding dispensers, both refrigerated and nonrefrigerated, water-vending machines, and water dispensers in retail water facilities, shall be examined for cleanliness each time they are serviced by the distributor, bottler, retail water facility, or water-vending machine operator. When necessary, these dispensers shall be sanitized according to the methods described in Part 129 of Title 21 of the Code of Federal Regulations.

(e)  Sanitary operations, equipment procedures, and process controls used in the treatment, storage, transport, or dispensing of water at a retail water facility shall comply with the good manufacturing practices described in the following provisions of Part 129 of Title 21 of the Code of Federal Regulations: subdivisions (a) to (c), inclusive, of Section 129.37; Section 129.40; and subdivisions (a), (c), (d), and (h) of Section 129.80.

(f)  Sanitary operations, equipment, procedures, and process controls used in the treatment, storage, transfer, transport, or dispensing of water by water haulers, shall comply with the good manufacturing practices described in the following provisions of Part 129 of Title 21 of the Code of Federal Regulations: subdivisions (a) and (b) of Section 129.37; Section 129.40; and subdivisions (a), (c), (d), and (h) of Section 129.89.

(g)  The design and construction of wells, bore holes, catchment basins, spring houses, storage tanks, or other water-contact equipment used by private water sources shall comply with the requirements of the local regulatory authority. Sanitary operations, equipment procedures, and transfer controls used in the treatment, storage, transfer, or dispensing of water by private water source operators shall comply with the good manufacturing practices described in the following provisions of Part 129 of Title 21 of the Code of Federal Regulations: subdivision (a) of Section 129.37; Section 129.40; and subdivisions (a), (c), (d), (g), and (h) of Section 129.80.

(h)  Bottled water may be processed through lines used also for other food products under the following conditions:

(1)  Process lines, including storage tanks and associated equipment, shall be used exclusively for the production of bottled water, except for filling equipment, that may be used also for filling other food products.

(2)  Before being used for the bottling of water, filling equipment that is designed to be cleaned in-place and that is used for filling other food products shall be thoroughly cleansed and sanitized in-place in accordance with the manufacturer’s specifications and in compliance with Section 129.80 of Title 21 of the Code of Federal Regulations and the supplementary procedures that follow in paragraphs (3) to (7), inclusive, of this section.

(3)  Immediately following completion of filling operations for any other food product other than water, the filler shall be thoroughly rinsed internally and externally with potable water.

(4)  In accordance with filler manufacturer’s instructions, any parts that are not designed to be cleaned in-place shall be disassembled and removed. All of these parts shall be cleansed and sanitized prior to reassembly using appropriate cleansing and sanitizing procedures, as specified in subdivisions (c) and (d) of Section 129.80 of Title 21 of the Code of Federal Regulations.

(5)  All surfaces of the filler that do not contact food products shall be cleaned manually so as to render all surfaces clean and free of any residues.

(6)  The filler shall be prepared and all appropriate connections made in accordance with the filler manufacturer’s instructions to place the filler in the clean-in-place mode. The following procedures shall be followed:

(A)  An alkaline cleaning solution of appropriate strength shall be recirculated through the filler to provide effective cleaning of all product contact surfaces, with a minimum recirculation time of 20 minutes at a temperature between 140 and 170 degrees Fahrenheit.

(B)  The cleaning solution shall be drained and followed with a potable water rinse-to-drain for the removal of all residual cleaner alkalinity. This step may be supplemented by the application of an acidified rinse prior to the potable water rinse in order to neutralize any residual alkalinity on product contact surfaces.

(7)  Following reassembly of all parts to place the filler into the product mode and just prior to bottling water, the filler shall be sanitized in-place in accordance with procedures specified in subdivision (d) of Section 129.80 of Title 21 of the Code of Federal Regulations.

(8)  Any alternate cleaning, rinsing, or sanitizing operations or processes not described in this section shall be approved in writing by the department.

(i)  Bottled water and bulk waters sold at retail shall not contact equipment, lines, tanks, or vehicles used for processing, packaging, holding, or hauling of any nonfood product.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111080

The quality and labeling standards requirements for bottled water and vended water, including mineral water, shall include all standards prescribed by Section 165.110 of Title 21 of the Code of Federal Regulations. In addition, bottled water and vended water, when bottled, shall comply with the following quality standards and any additional quality standards adopted by regulation that the department determines are reasonably necessary to protect the public health:

(a) Bottled water and vended water shall meet all maximum contaminant levels set for public drinking water that the department determines are necessary or appropriate so that bottled water may present no adverse effect on public health. New or revised allowable levels or monitoring provisions adopted for bottled water by the United States Food and Drug Administration under the federal Food, Drug and Cosmetic Act that are more stringent than the state requirements for bottled water are incorporated into this chapter and are effective on the date established by the federal provisions unless otherwise established by regulations of the department.

(b) Bottled and vended water shall not exceed 10 parts per billion of total trihalomethanes or five parts per billion of lead unless the department establishes a lower level by regulation.

(c) Bottled and vended water shall contain no chemicals in concentrations that the United States Food and Drug Administration or the state department has determined may have an adverse effect on public health.

(Amended by Stats. 2006, Ch. 538, Sec. 425. Effective January 1, 2007.)



111085

Polycarbonate resins manufactured after January 1, 1988, and intended for use in fabricating containers for water products defined in this article shall not contain in excess of three parts per million residual methylene chloride or in excess of 200 parts per million residual monochlorobenzene unless the department establishes a lower level by regulation. For the purpose of monitoring compliance with this section, the concentration of methylene chloride and monochlorobenzene shall not exceed one part per billion in water. “Polycarbonate resins” means the substances defined by Section 177.1580 of Title 21 of the Code of Federal Regulations except as modified by this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111090

Any owner or operator of a water-vending machine or other device from which any operator or customer dispenses vended water shall comply with the following standards of design, construction and sanitation and any additional standards adopted by regulation that the department determines are reasonably necessary to protect the public health. The water-vending machines or devices shall do all of the following:

(a)  Comply with the construction and performance standards established by the department or by an independent authority approved by the department.

(b)  Be designed and constructed to permit easy cleaning and maintenance of all exterior and interior surfaces.

(c)  Have all parts and surfaces that come into contact with the water constructed of approved, corrosive-resistant and nonabsorbent material capable of withstanding repeated cleaning and sanitizing treatment.

(d)  Have a recessed or guarded corrosion-resistant dispensing spout.

(e)  Be designed so that all treatment of the vended water by distillation, ion exchange, filtration, ultraviolet light, reverse osmosis, mineral addition, or any other acceptable process is done in an effective manner.

(f)  Have an effective system of handling drip, spillage, and overflow of water.

(g)  Have a backflow prevention device approved by the department for all connections with the water supply.

(h)  Dispense water disinfected by ultraviolet light or other method approved by the department prior to delivery into the customer’s container.

(i)  Be equipped with monitoring devices designed to shutdown operation of the machine when the disinfection unit fails to function, or shall be monitored daily at startup and manually shutdown whenever the unit fails to function.

(j)  Be equipped with a self-closing, tight-fitting door on the vending compartment, or enclosing the vending spout to protect the vending spout when the water-vending machine is not in use. As an alternative, water-vending machines or other water-dispensing devices may be enclosed in a room with tight-fitting walls, ceilings, and one of the following: a self-closing door, an effective air screen device, or an alternative effective device approved by the department.

(k)  Comply with the American Water Works Association (AWWA) specifications for granular activated carbon if used in the treatment of potable water (AWWA B604-74).

( l)  Be maintained in a clean and sanitary condition, free from dirt and vermin.

(m)  Use a state approved and regulated public water supply or private water source.

(n)  Be located in an area that can be maintained in a clean condition and in a manner that avoids insect and rodent harborage.

(o)  Be equipped with monitoring devices designed to shut down the labeled purified water delivery system if treatment of water by the machine does not result in a total dissolved solids content of less than 10 milligrams per liter in the purified water. Alternatively, machines shall be monitored daily at startup and manually shutdown whenever the total dissolved solids content exceeds 10 milligrams per liter in the purified water.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111095

It shall be unlawful to operate a bottled plant water plant, water-vending machine, retail water facility, or private water source in violation of the minimum health standards of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111100

It is unlawful for any person to operate a water vending machine in this state that does not satisfy the minimum standards prescribed by this article for the design, construction, and sanitation of water-vending machines.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111105

The department, upon the request of a local health officer, may authorize the local health officer to implement and enforce those provisions of this article that relate to water-vending machines, retail water facilities, and water haulers under the terms and conditions specified by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111110

No water-vending machine shall be used in this state that does not at least satisfy the minimum standards adopted by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111115

(a)  Each water-vending machine, retail water treatment plant, water hauler vehicle and facility, and private water source shall be maintained in a clean and sanitary condition at all times.

(b) (1) The department shall require that water-vending machines be cleaned, serviced, and sanitized in accordance with the manufacturer’s specifications, but at least once every 31 days.

(2) Inspection records shall be kept for every visit made by either the operator or the maintenance personnel pursuant to this subdivision. These records shall show the date and time of the visit, any tests performed, any maintenance performed, and the signature or electronic signature of the operator or maintenance personnel. The records shall be kept by the owner of the water-vending machine for a minimum of two years and shall be made available to the department upon request.

(c) A record of any consumer complaints shall be kept on file with the owner of the water-vending machine for a minimum of two years, and shall be made available to the department upon request.

(d) If the department determines that there is a violation of this article, the department may do either or both of the following:

(1) Embargo the machine pursuant to Section 111860.

(2) Impose a fine, as determined appropriate by the department.

(e) (1) The department shall, annually, conduct inspections of not less than 20 percent of the licensed water-vending machines in the state and shall include both rural and urban counties. The selection of these machines shall be dependent on the state of the machine and the quality of the water source, and any other factors as determined by the department.

(2) The department may perform, within 12 months of the initial violation, one or more reinspections of each water-vending machine or water retailer that is found to be in violation of this section as necessary to prevent repeated or continuing violations. The department shall charge a fee to the owner to cover the costs of performing the reinspections. The fee shall not exceed the full cost of performing the reinspections up to a maximum of one hundred dollars ($100) per hour.

(f) Subdivisions (b) to (e), inclusive, shall become operative January 1, 2009.

(Amended by Stats. 2007, Ch. 575, Sec. 4. Effective January 1, 2008. Subds. (b) to (e) are operative January 1, 2009, by subd. (f).)



111120

(a)  No person shall operate a water-bottling plant, a private water source, or be a bottled water distributor in this state except pursuant to a license issued by the department. If a person has a valid water-bottling plant license issued by the department, additional license fees for a private water source operator, a retail water facility, a water hauler, or a bottled water distributor based and operating at the same address, shall not be required.

(b)  No person shall own or operate a water-vending machine or a retail water facility or be a water hauler, except pursuant to a license issued by the department or to a permit issued by a local health department.

(c)  It shall be unlawful for any person to bottle, collect, treat, hold, distribute, haul, vend, or sell bottled water, vended water, operate a retail water facility, or operate a private water source without the license as required by this article. Any bottled water or vended water dispensed by a retail water facility or a private water source that is not licensed in compliance with this article is misbranded and may be embargoed pursuant to subdivision (e) of Section 111120.

(d)  It shall be unlawful for a water bottler, distributor, vendor, retail water facility operator, or private water source operator to sell or otherwise distribute water that is adulterated, as defined in Section 110445, 110545, 110560, or 110565, or that is misbranded as defined in Article 6 (commencing with Section 110660) of Chapter 5.

(e)  For the purposes of enforcing this section, water may be embargoed pursuant to Section 111860 in its immediate container, well, spring, spring vault, holding tank, water hauling vehicle, retail water treatment system, spigot, or pipe if there is reasonable cause to believe that it is adulterated.

(f)  Any retail water facility, water vendor, or water hauler that violates this article may be subjected to the same penalty and enforcement procedure provided for violation of this article by a water bottling facility.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111125

No bottled water produced in an out-of-state bottling plant shall be sold or distributed within this state unless either the out-of-state bottler or the distributor shall have first obtained a bottler’s or distributor’s license.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111130

(a) The department shall charge and collect a fee for each license application submitted in accordance with the fee schedule in Table 1, that shall be an amount reasonably necessary to produce sufficient revenue to enforce this article. The fees collected shall be adjusted annually as required by Section 100425. New applicants for a water bottling plant license shall pay Category 2 fees for the first license year.

(b) The water-bottling plant and bottled water distributor categories shall be determined by dividing by 52 the number of gallons produced or shipped into California during the previous year. If the result is an average of 5,000 gallons or less per week, the firm is Category 1. If the average exceeds 5,000 gallons per week, the firm is Category 2.

Table 1
License Fees

License Class

Annual Fee

Water-Bottling Plant
Category 1

$ 310

Category 2

875

Water-Vending Machine

40

Water Hauler

310

Retail Water Facility

310

Private Water Source Operator

310

Bottled Water Distributor

310

(c) The owners or operators of each water-bottling plant, retail water facility, private water source, each water hauler in California and bottlers or distributors of water bottled out-of-state shall make application for a license on forms provided by the department. Applications and license fees shall be submitted annually. Applicants shall provide to the department, in electronic format, the serial number of each machine, and the street address, city, ZIP Code, and county where the machine is located.

(d) Each water-vending machine owner or operator shall make application annually for a license for all machines on forms provided by the department. A decal or seal provided by the department indicating a license fee has been paid shall be affixed in a prominent place to each water-vending machine in service. The duty to display the decal or seal shall apply only on and after the decal has been received by the operator.

(Amended by Stats. 2007, Ch. 575, Sec. 5. Effective January 1, 2008.)



111135

The department may deny any license application or revoke or suspend any license issued for cause. The department shall inform the person of any denial, revocation, or suspension in writing, stating with particularity reasons for the denial, revocation, or suspension.

“Cause,” as used in this section, means a violation of any provision of this chapter or any regulation adopted pursuant thereto.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111140

The department shall charge and collect a fee for each department evaluation required to issue a new license for a water-vending machine model or a retail water facility to determine compliance with standards established by this article. The fee shall be three hundred dollars ($300) and shall be adjusted annually as required by Section 100425.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111145

(a)  The department shall require each bottler, distributor, or vendor of bottled water, each owner or operator of any water-vending machine, each water hauler, each retail water facility operator, each private water source operator, and each applicant for a license, to test for all substances necessary to establish conformance to standards adopted pursuant to Section 111080 at the times and frequencies the department may reasonably establish.

(b)  Each product dispensed by a water-vending machine or a retail water facility shall be sampled and analyzed for coliform bacteria at least once every six months. The analysis shall be submitted to the department indicating whether the water is pure and wholesome. Analysis of vended water or water from retail water facilities shall be submitted to the local health officers if the local health officers are authorized by the department pursuant to subdivision (b) of Section 111105.

(c)  Purified waters from retail water facilities shall be analyzed by the operator for dissolved solids by conductivity measurement not less frequently than once every seven days.

(d)  Purified water from vending machines shall be analyzed by the operator for the dissolved solids by conductivity measurement each time the vending machine is serviced.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111150

(a)  All sources of bottled water, vended water, and water dispensed by a retail water facility shall be monitored annually for the presence of volatile organic compounds of potential public health concern, as specified by the United States Environmental Protection Agency in Tables 2 and 14 contained in Volume 50 of the Federal Register on pages 46904, 46923, and 46924 on November 13, 1985, or as reasonably specified by the department as a condition of licensure.

(b)  In lieu of source water monitoring required by this section, a water bottler, water vendor, or a retail water facility may document that the source monitoring required by this section is conducted by another entity approved by the department, or may comply with the treatment requirements of subdivision (c).

(c)  Detection in the source water of a volatile organic compound, except trihalomethanes, for which source monitoring is required pursuant to this section shall be followed immediately by a program of periodic monitoring by the water bottler, water vendor, or retail water facility to confirm the presence or absence in the source water of the volatile organic compound. If the volatile organic compound is confirmed to be present in the source water it shall be treated using granular activated carbon treatment or an equivalent treatment operated in accordance with good manufacturing practices as provided in Section 129.80 of Title 21 of the Code of Federal Regulations until the time that the concentration of the volatile organic compound does not exceed either one part per billion, or any United States Environmental Protection Agency or United States Food and Drug Administration level for drinking water, or a maximum contaminant level established by the department for bottled water.

(d)  The department may exempt any water bottler, water vendor, or retail water facility from the monitoring requirements of this section for any source based on a showing satisfactory to the department that the source (1) does not contain the volatile organic compound for which monitoring is required and (2) is not vulnerable to contamination by the volatile organic compound because for surface water sources the compounds are not applied, manufactured, stored, disposed or shipped upstream, and for groundwater sources, the compounds are not applied, manufactured, stored, disposed, or shipped in the groundwater recharge basin.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111155

Notwithstanding any other provisions of this article, the department may require any bottler, distributor, or vendor of bottled water, any owner or operator of a water-vending machine, any water hauler, any retail water facility operator, any private water source operator, or any applicant for a license to test and submit results to the department for any substance, including organic chemical contaminants, at any time that the department believes the substance may be present in the water source and threaten the public health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111160

(a)  Upon a determination by the department that a particular water source is subject to potential contamination, the department shall notify the bottler, distributor, or vendor of bottled water, the owner and operator of any water-vending machine, any water hauler, any retail water facility operator, or any private water source operator of the specific contaminants or class of contaminants that pose a potential health risk.

(b)  Within 90 days after notification by the department, the bottler, distributor, vendor of bottled water, the owner and operator of any water-vending machine, any water hauler, any retail water facility operator, or any private water source operator shall conduct an analysis of the water source and submit the results of the analysis to the department.

(c)  If evidence of contamination is found, the department may, by order, require the bottler, distributor, vendor of bottled water, or the owner and operator of any water-vending machine, any water hauler, any retail water facility operator, or any private water source operator to conduct a source and product water analysis for the contaminants of concern in accordance with conditions specified by the department. The water analysis shall be conducted and reported on an annual basis, unless the department finds that reasonable action requires either more frequent or less frequent analysis.

(d)  The department may, by order, require the bottler, distributor, vendor of bottled water, the owner and operator of any water-vending machine, any water hauler, any retail water facility operator, or any private water source operator to reduce or eliminate the concentration of any chemical that the department determines may have an adverse effect on public health. Until an enforceable standard has been established for a chemical that may have an adverse effect on human health, the department may require treatment techniques to reduce the concentration of the contaminants that require treatment, in the department’s judgment, to prevent known or anticipated adverse effects on the health of persons. The treatment system shall be designed to meet criteria designated by the department or by an independent authority approved by the department.

(e)  The department may grant variances from the requirements of subdivision (d), if the bottler, distributor, vendor of bottled water, the owner and operator of any water-vending machine, any water hauler, any retail water facility operator, or any private water source operator demonstrates either of the following:

(1)  That the prescribed treatment technique is not necessary to protect the health of consumers because its water source is not subject to, nor is it likely to be subject to, significant chemical contamination.

(2)  An alternative treatment technique is at least as efficient in lowering the level of contaminants to be controlled.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111165

All testing of bottled water, bottled water sources, water distributed by water haulers, water from retail water facility, and water from vending machines shall be done by laboratories approved by the department, laboratories certified by the United States Environmental Protection Agency, laboratories certified by the primary enforcement authority in states that have been granted primacy by the United States Environmental Protection Agency, or laboratories certified (accredited) by a third-party organization acceptable to a primacy state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111170

(a) Labeling and advertising of bottled water and vended water shall conform with this section, Chapter 4 (commencing with Section 110290), and applicable portions of Part 101 of Title 21 of the Code of Federal Regulations.

(b) Each container of bottled water sold in this state, each water-vending machine, and each container provided by retail water facilities located in this state shall be clearly labeled in an easily readable format. Retail water facilities that do not provide labeled containers shall post, in a location readily visible to consumers, a sign conveying required label information.

(c) Water-vending machines, retail water facilities, and private water sources that sell water at retail shall display in a position clearly visible to customers the following information:

(1) The name and address of the operator.

(2) The fact that the water is obtained from an approved public water supply or licensed private water source.

(3) A statement describing the treatment process used.

(4) If no treatment process is utilized, a statement to that effect.

(5) A toll-free telephone number or a local telephone number within the area code in which the machine is located that may be called for further information, service, or complaints, and the toll-free telephone number of the department’s food and drug branch that may be called for complaints or questions.

(6) A sign or label indicating the date on which the water-vending machine was last sanitized and serviced by the operator or maintenance personnel as required pursuant to paragraph (1) of subdivision (b) of Section 111115.

(7) A notice to consumers listing the industry’s recommendations for the type and condition of container suitable for use with the water-vending machine.

(8) A valid decal or seal received from the department indicating that a license fee has been paid and a license issued for the water-vending machine as set forth in subdivision (d) of Section 111130.

(d) The information required pursuant to subdivision (c) shall be displayed in both English and Spanish.

(e) Bottled water may be labeled “drinking water,” notwithstanding the source or characteristics of the water, only if it is processed pursuant to the Food and Drug Administration Good Manufacturing Practices contained in Section 165.110 and Parts 110 and 129 of Title 21 of the Code of Federal Regulations, Sections 12235 to 12285, inclusive, of Title 17 of the California Code of Regulations, and any other requirements established by the department pursuant to Sections 111145, 111150, and 111155. Any vended water and any water from a retail water facility may be labeled “drinking water,” notwithstanding the source or characteristics of the water, only if it is processed pursuant to Article 10 (commencing with Section 114200) of Chapter 4 of Part 7 and any other requirements established by the department pursuant to Sections 111145, 111150, and 111155.

(f) Each container of bottled water sold at retail or wholesale in this state in a beverage container shall include on its label, or on an additional label affixed to the bottle, or on a package insert or attachment, all the following:

(1) The name and contact information for the bottler or brand owner.

(2) The source of the bottled water, in compliance with applicable state and federal regulations.

(3) A clear and conspicuous statement that informs consumers about how to access water quality information contained in the bottled water report required by Section 111071.

(A) The statement shall contain all of the following:

(i) It shall include the term “water quality and information” appropriately, while informing customers about methods of gaining access to the full bottled water report.

(ii) It shall provide a telephone number, where information can be requested from the bottled water company and one other means of contact for the bottled water company, including, but not limited to, a mailing address, e-mail address, or the bottled water company’s Web site.

(B) The following statement may be used to fulfill the requirements of this paragraph:

“For more information and to obtain additional consumer information relating to water quality, including a bottled water report, contact [name of bottled water company] at [telephone number or toll-free telephone number] and [at least one of the following: mailing address, e-mail address, or the bottled water company’s Web site].”

(g) Bottlers that distribute bottled or vended water directly to consumers shall provide a statement on each billing statement that includes both of the following:

(1) A telephone number and mailing address of the bottler or brand owner.

(2) The means by which a consumer may obtain consumer information relating to water quality, including a bottled water report, as described in Section 111071.

(h) Amendments made to this section by SB 220 of the 2007–08 Regular Session shall only apply to bottled water that was bottled on or after January 1, 2009.

(Amended by Stats. 2007, Ch. 575, Sec. 6. Effective January 1, 2008. Operative January 1, 2009, by Sec. 8 of Ch. 575.)



111172

(a)  The labeling on bottled water sold in nonreturnable (one-way) packages in this state shall include one of the following:

(1)  A telephone number of the bottler or brand owner.

(2)  The bottler’s or brand owner’s mailing address.

(b)  Bottlers or brand owners may also include other forms of contact, including, but not limited to, the bottler’s or brand owner’s E-mail address or website.

(c)  This section shall become operative on January 1, 2002.

(Added by Stats. 2000, Ch. 533, Sec. 3. Effective January 1, 2001. Section operative January 1, 2002, by its own provisions.)



111175

(a)  In addition to the requirements of Section 111170, if a bottler, distributor, water hauler, retail water facility operator, or vending machine operator provides information in the labeling or advertising stating or implying that this water is of a specific water type (for example, “spring water”) or treated in a specific manner (for example, “purified”), the type or treatment shall be clearly labeled in an easily readable format. In order to be so labeled, the source or treatment shall conform to the definitions established in Section 165.110 of Title 21 of the Code of Federal Regulations, or, if not defined in that section, with the following criteria:

(1)  “Mineralized water” means bottled or vended water that meets the requirements of “mineral water” except that the water contains added minerals.

(2)  “Natural water” means bottled or vended spring, artesian well, or well water that is unmodified by mineral addition or deletion, except “natural water” may be filtered and shall be sanitized with ozone or an equivalent disinfection process and treated to reduce the concentration of any substance that exceeds safety standards established by the department.

(3)  “Naturally sparkling water” means bottled water or vended water with a carbon dioxide content from the same source as the water. “Sparkling,” “carbonated,” or “carbonation added” means bottled water or vended water that contains carbon dioxide.

(4)  Notwithstanding any other provision of this section, water from a public water system that is unprocessed by the bottler or vendor shall be in compliance with Section 165.110(a)(3)(ii) of Title 21 of the Code of Federal Regulations.

(Amended by Stats. 2000, Ch. 533, Sec. 4. Effective January 1, 2001.)



111180

Except as provided in Section 111080, any bottled water or vended water, the quality of which is below the quality required by this article, shall be labeled with a statement of substandard quality, as prescribed by subsection (b) of Section 165.110 of Subpart B of Part 165 of Title 21 of the Code of Federal Regulations.

(Amended by Stats. 2000, Ch. 533, Sec. 5. Effective January 1, 2001.)



111185

Any bottler, distributor, vendor of bottled water, or owner or operator of any water-vending machine or retail water facility, whose corporate name or trademark contains the words “spring” or “springs,” or any derivative of either of these words, or “well,” “artesian well,” or “natural” shall label each bottle or vending machine with the source of the water in typeface at least equal to the size of the typeface of the corporate name or trademark, if the source of the bottled or vended water is different from the source stated in the corporate name or trademark. Retail water facilities that do not provide labeled containers shall post, in a location readily visible to consumers, a sign conveying required label information.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111190

(a)  A bottled water, as defined in Section 111170, with natural or added carbonation, may be prepared with added flavors, extracts, essences, or fruit juice concentrates derived from a spice or fruit and comprising less than 1 percent by weight of the final product. The final product shall contain no sweeteners, or additives other than the flavors, extracts, essences, or fruit juice concentrates and carbon dioxide and shall be designated on labels and in advertising as follows:

(1)  The common or usual name of the characterizing flavor shall accompany the designation of the bottled water product type as defined in subdivision (b) of Section 111170.

(2)  The product may be designated as “natural” only if it meets the requirements for the designation as defined in paragraphs (5) and (6) of subdivision (b) of Section 111170, and naturally derived flavors, extracts, or essences are used.

(b)  Products labeled pursuant to this section shall comply with all other provisions of this article. Products with one type or one source of bottled water that are labeled pursuant to this section shall not be blended with water that is not bottled water or that is of another bottled water type.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111192

(a)  Bottlers and water haulers that distribute directly to consumers shall provide a sentence on each billing statement that includes one of the following:

(1)  A telephone number of the bottler or brand owner.

(2)  The bottler’s or brand owner’s mailing address.

(b)  Bottlers or brand owners may also include other forms of contact, including, but not limited to, the bottler’s or brand owner’s E-mail address or website.

(c)  Bottlers and water haulers that distribute directly to consumers shall, in the billing statement, provide to new customers, and to existing customers once per year thereafter, the following statement:

“As a food product, bottled water is subject to rules and regulations promulgated by the federal Food and Drug Administration (FDA). For further information, please contact (insert the name of the bottler or brand owner) at (insert the bottler’s or brand owner’s telephone number or mailing address).”

(d)  Water vending machines shall display the same information on the machines that is required under subdivisions (a) and (c).

(e)  Retail water facilities shall provide new customers the same information that is required under subdivisions (a) and (c). These facilities shall also display this information in a take-home format.

(f)  This section shall become operative on January 1, 2002.

(Added by Stats. 2000, Ch. 533, Sec. 6. Effective January 1, 2001. Section operative January 1, 2002, by its own provisions.)



111193

(a)  The department may by written permission allow a person to package water for use in public emergencies without obtaining a water bottling license, where the emergency has resulted in the interruption of, or has compromised the quality of, the public drinking water supply. This permission may authorize the suspension of any provision of this chapter and related regulations.

(b)  (1)  The department may at any time change or impose on the permittee any requirements such as testing, equipment, and documentation that the department deems necessary to protect public health but in doing so shall consider the effect of those requirements in light of the urgency of the situation. The department may grant or withdraw this permission at any time.

(2)  Packing, distribution, and use of water under this permit shall only be allowed during the emergency period and shall end upon the restoration of adequate public drinking supplies as determined by the department. Distribution shall be limited to the area affected. Water so packaged shall be prominently labeled “drinking water”, “for emergency use only”, and “not for sale”, or similar wording approved by the department.

(c)  This section shall not be construed to restrict licensed water bottling plants from providing water processed in accordance with this chapter in emergency situations.

(Added by Stats. 2000, Ch. 533, Sec. 7. Effective January 1, 2001.)



111195

The department, prior to issuing a license, shall review all labels prepared pursuant to this article, and may require any changes in order to comply with this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111198

The department shall post annually on its Internet Web site, in connection to the entities it regulates under this article, all of the following information:

(a) The total number of licenses, by type and county, issued in the prior calendar year.

(b) The number of inspections performed by the department in the previous calendar year, broken down by county and license type.

(c) The number and type of major violations, and the actions taken to correct those violations.

(d) The number and dollar value of fines levied under subdivision (c).

(Amended by Stats. 2012, Ch. 728, Sec. 103. Effective January 1, 2013.)






ARTICLE 13 - Hamburger and Imitation Hamburger

111200

As used in this article, the following definitions shall apply:

(a)  “Hamburger” means chopped fresh or frozen beef, or a combination of both fresh or frozen beef, with or without the addition of beef fat as such, and with or without the addition of seasoning. Hamburger shall not contain more than 30-percent fat, and shall not contain added water, binders, or extenders. Beef cheek meat (trimmed beef cheeks) may be used in the preparation of hamburger to the extent of 25 percent, and if in excess of natural proportions, its presence shall be declared on the label in the ingredient statement, if any, and otherwise contiguous to the name of the product.

(b)  “Imitation hamburger” means chopped fresh or frozen beef, or a combination of both fresh or frozen beef, with or without the addition of beef fat as such, and with or without the addition of seasoning. Imitation hamburger may contain binders and extenders, with or without the addition of partially defatted beef tissue, without added water or with added water only in amounts that the products’ characteristics are essentially that of a meat pattie.

(c)  “Restaurant” means restaurants, itinerant restaurants, vehicles, vending machines, or institutions including hospitals, schools, asylums, eleemosynaries, and all other places where food is served to the public for consumption on the premises of sale that are not included within the definitions of the terms restaurants, itinerant restaurants, vehicles, and vending machines.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111205

(a)  If imitation hamburger is sold or served in restaurant a list of ingredients thereof shall appear on the menu, or, if there is no menu, the information shall be posted as state department shall by regulations require. No list of ingredients, however, shall be required for imitation hamburger that contains not more than 10 percent added protein and water, and that does not contain other binders or extenders.

(b)  No restaurant shall use the terms “hamburger,” “burger,” or any other cognate thereof in any advertisement, or menu to refer to any imitation hamburger. A restaurant selling or serving imitation hamburger may refer to the product as imitation hamburger or by any other term that accurately informs the customer of the nature of the food product that he or she is sold or served.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111210

It is unlawful and constitutes misbranding for any person to advertise, offer for sale, sell, or serve as hamburger or imitation hamburger in any restaurant any product that does not come within the definitions of those terms contained in Section 111200. It is unlawful and constitutes misbranding for any person to violate any provision of this article or any regulation adopted pursuant thereto.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111215

It is the public policy of this state to require restaurants selling hamburger and imitation hamburger to accurately inform the consumer public of the contents of foods.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111220

This article shall be enforced by the same persons and in the same manner as provided in Article 7 (commencing with Section 28690) of Chapter 11 of Division 22.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 14 - Asian Rice Noodles and Korean Rice Cakes

111222

For purposes of this article the following definitions shall apply:

(a) “Asian rice-based noodle” is defined as a rice-based pasta that contains rice powder, water, wheat starch, vegetable cooking oil, and optional ingredients to modify the pH or water activity, or to provide a preservative effect. The ingredients shall not include any animal fats or any other products derived from animals. An Asian rice-based noodle is prepared by using a traditional method that includes cooking by steaming at not less than 130 degrees Fahrenheit, for not less than four minutes.

(b) “Korean rice cake” is defined as a confection that contains rice powder, salt, sugar, various edible seeds, oil, dried beans, nuts, dried fruits, and dried pumpkin. The ingredients may not include any animal fats or any other products derived from animals. A Korean rice cake is prepared by using a traditional Korean method that includes cooking by steaming at not less than 275 degrees Fahrenheit, for not less than five minutes, nor more than 15 minutes.

(Amended by Stats. 2012, Ch. 658, Sec. 1. Effective January 1, 2013.)



111223

(a) (1) All manufacturers of Asian rice-based noodles shall place a label on the packaging of Asian rice-based noodles that indicates the date and time that the product first came out of hot holding at temperatures above 135 degrees Fahrenheit and includes a statement that the Asian rice-based noodles are perishable.

(2) The product packaging shall only be labeled once.

(3) Notwithstanding paragraphs (1) and (2), this section shall not apply to Asian rice-based noodles that have a pH of 4.6 or below, have a water activity of 0.85 or below, or have been determined by the department to be nonpotentially hazardous foods based on formulation and supporting laboratory documentation submitted to the department by the manufacturer.

(b) All manufacturers of Korean rice cakes shall place a label issued by the Korean Rice Cake Association Corporation on the Korean rice cake that indicates the date of manufacture. The Korean rice cakes label shall include a statement that the rice cake must be consumed within one day of manufacture.

(Amended by Stats. 2012, Ch. 658, Sec. 2. Effective January 1, 2013.)









CHAPTER 6 - Drugs and Devices

ARTICLE 1 - General Provisions

111225

As used in this chapter, with respect to a drug or drug ingredient, “established name” means either of the following:

(a)  The name designated pursuant to Section 508 of the federal act (21 U.S.C. Sec. 358).

(b)  If there is no such name and the drug or ingredient is an article recognized in an official compendium, then the official title in the compendium is the established name.

If neither subdivision (a) or (b) of this section applies, the common or usual name, if any, of the drug or of the ingredient is the established name. When an article is recognized in the United States Pharmacopoeia and in the Homeopathic Pharmacopoeia under different official titles, the official title used in the United States Pharmacopoeia shall apply unless it is labeled and offered for sale as a homeopathic drug. If it is labeled and offered for sale as a homeopathic drug, the official title used in the Homeopathic Pharmacopoeia shall apply.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111230

Any drug represented in its labeling or advertisement as an antiseptic shall be considered to be represented as a germicide, except in the case of a drug that is purported to be or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or other use involving prolonged contact with the body.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111235

Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug. If it is labeled and offered for sale as a homeopathic drug, it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111240

Any added poisonous or deleterious substance, or color additive, shall be considered unsafe for use with respect to any drug or device unless there is in effect a regulation adopted pursuant to Section 110090 that prescribes its use in or on drugs or devices.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111245

The department may establish performance standards for devices, that shall be designed to provide reasonable assurance of safe and effective performance and, where appropriate, requiring the use and prescribing the form and content of labeling for the proper installation, maintenance, operation, or use of the device. However, if a performance standard is established for a device pursuant to Section 514 of the federal act (21 U.S.C. Sec. 360d) or Section 521 of the federal act (21 U.S.C. Sec. 360k), it shall be the performance standard of this state for device.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111246

Commencing January 1, 2002, any product used for the treatment of lice or scabies in human beings that contains the pesticide Lindane shall not be used or sold in the state.

(Added by Stats. 2000, Ch. 326, Sec. 2. Effective January 1, 2001.)






ARTICLE 2 - Adulterated Drugs or Devices

111250

Any drug or device is adulterated if it consists, in whole or in part, of any filthy, putrid, or decomposed substance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111255

Any drug or device is adulterated if it has been produced, prepared, packed, or held under conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111260

Any drug or device is adulterated if the methods, facilities, or controls used for its manufacture, processing, packing, or holding do not conform to, or are not operated or administered in conformity with current good manufacturing practice to assure that the drug or device meets the requirements of this part as to safety and has the identity and strength, and meets the quality and purity characteristics that it purports or is represented to possess.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111265

Any drug or device is adulterated if it is packaged and its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111270

Any drug or device is adulterated if it bears or contains for the purpose of coloring only a color additive that is unsafe within the meaning of Section 111240.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111275

Any drug or device is adulterated if it is a color additive, the intended use of which in or on drugs or devices is for the purpose of coloring only, and it is unsafe within the meaning of Section 111240.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111280

Any drug is adulterated if it purports to be, or is represented as, a drug that is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standards set forth in the compendium. Such determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in the compendium, or in the absence of or inadequacy of the tests or methods of assay, those prescribed under authority of this part. No drug defined in an official compendium shall be deemed to be adulterated under this section because it differs from the standard of strength, quality, or purity set forth in the compendium, if its difference in strength, quality, or purity from the standard is plainly stated on the label.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111285

Any drug or device is adulterated if its strength differs from, or its purity or quality is below, that which it is represented to possess.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111290

Any drug or device is adulterated if any substance has been mixed or packed with it so as to reduce its quality or strength or if any substance has been substituted, wholly or in part, for the drug or device.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111295

It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any drug or device that is adulterated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111300

It is unlawful for any person to adulterate any drug or device.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111305

It is unlawful for any person to receive in commerce any drug or device that is adulterated or to deliver or proffer for delivery any drug or device.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111310

While any regulation described in Section 110090 relating to any color additive is in effect, any drug or device that bears or contains the color additive in accordance with the regulation shall not be considered adulterated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111315

Any drug or device intended for export shall not be deemed to be adulterated under this part if it satisfies all of the following requirements:

(a)  It accords to the specifications of the foreign purchaser.

(b)  It is not in conflict with the laws of the importing country.

(c)  It is labeled on the outside of the shipping package to show that it is intended for export.

If the article is sold or offered for sale in domestic commerce, this section shall not exempt it from any of the provisions of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111320

Any device is adulterated that fails to meet the applicable performance standard, if any, as provided in Section 111245.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111325

A drug or device is deemed adulterated under the laws of this state if it is subject to regulations issued by the United States Food and Drug Administration as set forth in Parts 200, 211, 314, and 800 of Volume 21 of the Code of Federal Regulations, as amended, relating to tamper-resistant packaging, but is not in compliance therewith.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Misbranded Drugs or Devices

111330

Any drug or device is misbranded if its labeling is false or misleading in any particular.

(Amended by Stats. 2000, Ch. 796, Sec. 7. Effective January 1, 2001.)



111335

Any drug or device is misbranded if its labeling or packaging does not conform to the requirements of Chapter 4 (commencing with Section 110290).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111340

Any drug or device is misbranded unless it bears a label containing all of the following information:

(a)  The name and place of business of the manufacturer, packer, or distributor.

(b)  An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.

Reasonable variations from the requirements of subdivision (b) shall be permitted. Requirements for placement and prominence of the information and exemptions as to small packages shall be established in accordance with regulations adopted pursuant to Section 110380.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111345

Any drug or device is misbranded if any word, statement, or other information required by or under this part to appear on the label or labeling is not prominently placed on the label or labeling with conspicuousness, as compared with other words, statements, designs, or devices in the labeling, and in terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111355

(a)  Any drug is misbranded unless its label bears, to the exclusion of any other nonproprietary name except the applicable, systematic chemical name or the chemical formula, all of the following information:

(1)  The established name of the drug, if any.

(2)  If it is fabricated from two or more ingredients, the established name and quantity of each active ingredient, including the kind and quantity or proportion of any alcohol, and also including, whether active or not, the established name and quantity or proportion of any bromides, ether, chloroform, acetanilide, acetophenetidin, antipyrine, atropine, hyoscine, hyoscyamine, codeine, arsenic, digitalis, digitalis glycosides, mercury, ouabain, strophanthin, strychnine, barbituric acid, or any derivative or preparation of any substances contained therein.

(3)  For nonprescription drugs, the quantity or proportion of each active ingredient and the established name of each inactive ingredient in accordance with Sections 502(e)(1)(A)(ii) and (iii) of the federal act (21 U.S.C. 352(e)(1)(A)(ii) and (iii)).

(b)  The requirement for stating the quantity of the active ingredients of any drug, including the quantity or proportion of any alcohol, and also including, whether active or not, the quantity or proportion of any bromides, ether, chloroform, acetanilide, acetophenetidin, antipyrine, atropine, hyoscine, hyoscyamine, codeine, arsenic, digitalis, digitalis glycosides, mercury, ouabain, strophanthin, strychnine, barbituric acid, or any derivative or preparation of any substances contained therein, shall apply to all drugs, including prescription drugs and nonprescription drugs. However, the requirement for declaration of quantity shall not apply to nonprescription drugs that are also cosmetics, as defined in Section 201(i) of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 321(i)) and that are labeled in compliance with federal labeling requirements concerning declaration of ingredients including active ingredients and also the quantity and proportion of any alcohol, except that the quantity or proportion of the following ingredients, whether active or not, shall be declared: bromides, ether, chloroform, acetanilide, acetophenetidin, antipyrine, atropine, hyoscine, hyoscyamine, codeine, arsenic, digitalis, digitalis glycosides, mercury, ouabain, strophanthin, strychnine, barbituric acid, or any derivative or preparation of any substances contained therein. The department may exempt any nonprescription drug from the requirement of stating the quantity of the active ingredients, other than those specifically named in this subdivision, upon a showing by the applicant through evidence satisfactory to the department that the granting of the exemption will not endanger the public health. For any prescription drug the established name of the drug or ingredient, as the case may be, on the label and on any labeling on which a name for the drug or ingredient is used shall be printed prominently and in type at least half as large as that used thereon for any proprietary name or designation for the drug or ingredient.

The changes made in this section by Chapter 943 of the Statutes of 1978 shall not apply to any drug shipped by a manufacturer or packer to a retailer or wholesaler before January 1, 1980. Any such drugs so shipped shall comply with this section on and after January 1, 1981.

(Amended by Stats. 2000, Ch. 796, Sec. 9. Effective January 1, 2001.)



111360

Any drug subject to Section 111470 is misbranded unless the manufacturer, packer, or distributor of the drug includes, in all advertisements and other descriptive matter issued or caused to be issued by the manufacturer, packer, or distributor with respect to that drug, a true statement of all of the following:

(a)  The established name, printed prominently and in a type at least half as large as that used for any proprietary name of the drug.

(b)  The formula showing quantitatively each ingredient of the drug to the extent required for labels under Section 111355.

(c)  The name and place of business of the manufacturer that produced the finished dosage form of the drug, as prescribed by regulations issued by the department. This subdivision applies only to advertisements or descriptive matter issued for drugs manufactured in finished dosage form on or after April 1, 1973.

(d)  Such other information, in brief summary relating to side effects, contraindications, and effectiveness as shall be required by regulations promulgated by the department.

Regulations relating to side effects, contraindications, and effectiveness issued pursuant to Section 502(n) of the federal act (21 U.S.C. Sec. 352(n)) are the regulations establishing information requirements relating to side effects, contraindications and effectiveness in this state. The department may, by regulation, make other requirements relating to side effects, contraindications, and effectiveness whether or not in accordance with the regulations adopted under the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111365

Any drug subject to Section 111470 is misbranded unless the established name of the prescription drug or prescription drug ingredient is printed on the label prominently and in type at least half as large as that used for the proprietary name or designation on the label, labeling, or advertising.

The department may, by regulation, establish exemptions from the requirements of this section when compliance with this section is not considered necessary for the protection of health and safety.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111375

Any drug or device is misbranded unless its labeling bears all of the following information:

(a)  Adequate directions for use.

(b)  Such adequate warnings against use in pathological conditions or by children where its use may be dangerous to health.

(c)  Adequate warning against unsafe dosage or methods or duration of administration or application.

Warnings shall be in a manner and form as are necessary for the protection of users.

If the department determines that any requirement of subdivision (a), as applied to any drug or device, is not necessary for the protection of the public health, the department may adopt regulations exempting the drug or device from these requirements.

Any drug or device exempted under Section 502(f) of the federal act (21 U.S.C. Sec. 352(f)) is exempt from the requirement of this section. The department, however, may adopt any regulation including a drug or device within, or excluding a drug or device from the requirements of this section, whether or not the inclusion or exclusion of the drug or device is in accord with the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111380

Any drug is misbranded if it purports to be a drug that is recognized in an official compendium and it is not packaged and labeled as prescribed in the official compendium. The method of packaging, however, may be modified with the consent of the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111385

Any drug or device is misbranded if the department determines that the drug or device is liable to deterioration, unless it is packaged in that form and manner and its label bears a statement of the precautions, as the department, by regulation, may require as necessary for the protection of public health. Such regulations shall not be established for any drug or device recognized in an official compendium, unless the department has informed the appropriate body, charged with the revision of the official compendium, of the need for that packaging or labeling requirements and that body has not prescribed the requirements in a reasonable length of time.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111390

Any drug or device is misbranded if its container is so made, formed, or filled as to be misleading.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111395

Any drug is misbranded in any of the following cases:

(a)  It is an imitation of another drug.

(b)  It is offered for sale under the name of another drug.

(c)  The contents of the original package have been, wholly or partly, removed and replaced with other material in the package.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111397

(a) Any foreign dangerous drug that is not approved by the United States Food and Drug Administration or that is obtained outside of the licensed supply chain regulated by the United States Food and Drug Administration, California State Board of Pharmacy, or State Department of Public Health is misbranded.

(b) Any foreign dangerous drug that is imported lawfully under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 301 et seq.) or pursuant to an announcement by the United States Food and Drug Administration of the exercise of enforcement discretion for instances including, but not limited to, clinical research purposes, drug shortages, development of countermeasures against chemical, biological, radiological, and nuclear terrorism agents, or pandemic influenza preparedness and response is not misbranded.

(Added by Stats. 2014, Ch. 492, Sec. 13. Effective January 1, 2015.)



111400

Any drug or device is misbranded if it is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in its labeling.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111415

Any drug is misbranded if it is a color additive, intended for use in or on drugs for the purpose of coloring only and its packaging and labeling fail to conform to the packaging and labeling requirements adopted pursuant to Section 110090.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111420

A drug or device is misbranded if a trademark, trade name, or other identifying mark, imprint, or device of another person, or any likeness of the trademark, trade name, or other identifying mark, imprint, or device of another person, has been placed on the drug or device, or upon its container.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111425

A drug or device is misbranded if it was manufactured in this state in an establishment not duly licensed as provided in this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111430

A drug or device is misbranded if it was manufactured in an establishment not duly registered with the Secretary of Health, Education, and Welfare of the United States.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111435

Any drug is misbranded if its packaging or labeling is in violation of an applicable regulation issued pursuant to Section 108685 or 108700.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111440

It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any drug or device that is misbranded.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111445

It is unlawful for any person to misbrand any drug or device.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111450

It is unlawful for any person to receive in commerce any drug or device that is misbranded or to deliver or proffer for delivery any drug or device.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111455

It is unlawful for any person to alter, mutilate, destroy, obliterate, or remove the label or any part of the labeling of any drug or device if the act results in the drug or device being misbranded.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111460

Any drug or device intended for export shall not be deemed to be misbranded under this part if it satisfies all of the following requirements:

(a)  It accords to the specifications of the foreign purchaser.

(b)  It is not in conflict with the laws of the importing country.

(c)  It is labeled on the outside of the shipping package to show that it is intended for export.

If the article is sold or offered for sale in domestic commerce, this section shall not exempt it from any of the provisions of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111465

A drug or device is deemed misbranded under the laws of this state if it is subject to regulations issued by the United States Food and Drug Administration relating to tamper-resistant packaging, as set forth in Parts 200, 211, 314, and 800 of Volume 21 of the Code of Federal Regulations, as amended, but is not in compliance therewith.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111470

The following drugs or devices, that are intended for use by man, shall be sold only upon a written prescription of a practitioner licensed by law to prescribe the drug or device, or upon an oral prescription of the licensee that is reduced promptly to writing and filed by the pharmacist, or by refilling the written or oral prescription if the refilling is authorized by the prescriber either in the original prescription or by oral order that is reduced promptly to writing and filed by the pharmacist:

(a)  A habit forming drug to which Section 111350 applies.

(b)  A drug or device that, because of its toxicity or other potentiality for harmful effect, or the method of its use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a practitioner licensed by law to administer the drug or device.

(c)  A drug or device for which adequate directions cannot be written for persons, who are not practitioners licensed by law to prescribe the drug or device, for safe and effective self-medication or treatment by those persons, who are not practitioners licensed by law to prescribe the drug or device.

(d)  A drug or device that is limited by an effective application under Section 505 of the federal act (21 U.S.C. Sec. 355) or Section 111550 to use under the professional supervision of a practitioner licensed by law to administer the drug or device.

If any prescription for the drug does not indicate the number of times it may be refilled, if any, the prescription may not be refilled unless the pharmacist obtains a new order from the practitioner.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111475

The act of selling a drug or device contrary to Section 111470 shall be deemed to be an act that results in the drug or device being misbranded while held for sale.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111480

Any drug or device sold by filling or refilling a written or oral prescription of a practitioner licensed to prescribe the drug or device shall be exempt from the labeling requirements of Sections 111335, 111340, 111350, 111355, 111360, 111365, 111375, 111380, 111385, 111395, 111415, and 111420, if the drug or device bears a label displaying all the following:

(a)  Except where the prescriber orders otherwise, either the manufacturer’s trade name of the drug, or the generic name and the name of the manufacturer. Commonly used abbreviations may be used. Preparations containing two or more active ingredients may be identified by the manufacturer’s trade name or the commonly used name or the principal active ingredients.

(b)  The directions for the use of the drug or device.

(c)  The name of the patient(s).

(d)  The name of the prescriber.

(e)  The date of issue.

(f)  The name, address of the furnisher, and prescription number or other means of identifying the prescription.

(g)  The strength of the drug or drugs dispensed.

(h)  The quantity of the drug or drugs dispensed.

(i)  The expiration date of the effectiveness of the drug or device if the information is included on the original label of the manufacturer of the drug or device.

If a pharmacist dispenses a prescribed drug by means of a unit dose medication system, as defined by administrative regulation, for a patient in a skilled nursing, intermediate care or other health care facility, the requirements of this section will be satisfied if the unit dose medication system contains the aforementioned information or the information is otherwise readily available at the time of drug administration.

The exemption shall not apply to any drug or device dispensed in the course of the conduct of a business of dispensing drugs or devices pursuant to diagnosis by mail, or to a drug or device dispensed in violation of Section 111470.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111485

The department may, by regulation, remove any drug or device subject to Sections 111350 and 111550 from the requirements of Section 111470, when the requirements are not necessary for the protection of the public health. Any drug removed from the prescription requirements of the federal act by regulations adopted pursuant to the federal act is removed from the requirements of Section 111470. The department may, however, by regulation, continue the applicability of Section 111470 for any drug or device, or make these sections inapplicable to any drug or device, whether or not the inclusion or exclusion of the drug or device is in accordance with the regulations adopted pursuant to the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111490

(a)  A drug or device that is subject to Section 111470 is misbranded if at any time prior to dispensing, its label fails to bear the statement “Caution: federal law prohibits dispensing without prescription,” or “Caution: state law prohibits dispensing without prescription,” or “R x only.” A drug or device to which Section 111470 does not apply is misbranded if at any time prior to dispensing its label bears the caution statement or “R x only” quoted in the preceding sentence.

(b)  A device that is subject to Section 111470 is misbranded if, at any time prior to dispensing, its label fails to bear the statement “Caution: federal law restricts this device to sale by or on the order of a ____ ,” the blank to be filled in with the designation of the practitioner licensed to use or order use of the device. A device to which Section 111470 does not apply is misbranded if, at any time prior to dispensing, its label bears the caution statement quoted in the preceding sentence.

(Amended by Stats. 2000, Ch. 796, Sec. 12. Effective January 1, 2001.)



111495

Nothing in this article shall be construed to relieve any person from any requirement prescribed by or under authority of law with respect to drugs now included or that may hereafter be included within the classification stated in Division 10 (commencing with Section 11000) or in the applicable federal law relating to controlled substances.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111500

A physician, dentist, podiatrist, or veterinarian may personally furnish his or her own patient with drugs as are necessary in the treatment of the condition for which he or she attends the patient provided that the drug is properly labeled to show all the information required in Section 111480 except the prescription number.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111505

For purposes of Section 111510, the following definitions shall apply:

(a)  “Distributor” means any corporation, person, or other entity, not engaged in the manufacture of a legend drug product, who distributes for resale and distribution a legend drug product under the label of the corporation, person, or entity.

(b)  “Legend drug” means any controlled substance subject to the Federal Controlled Substances Act (Title II, P.L. 91-513) or subject to the Uniform Controlled Substances Act, Division 10 (commencing with Section 11000), and any drug described in Section 4211 of the Business and Professions Code or Section 111470.

(c)  “Solid dosage forms” means capsules or tablets intended for oral administration.

(d)  “Code imprint” means a series of letters or numbers assigned by the manufacturer or distributor to a specific drug, or marks or monograms unique to the manufacturer, distributor, or both. The National Drug Code may be used as a code imprint.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111510

(a)  No legend drug in solid dosage form may be manufactured or distributed for sale in this state unless it is clearly marked or imprinted with a code imprint identifying the drug and the manufacturer or distributor of the drug. Manufacturers or distributors who only repack an already finished dosage form of a legend drug shall not have the responsibility to do the imprint.

(b)  On or before July 1, 1982, manufacturers or distributors of legend drugs, depending on whether the manufacturer’s or distributor’s code imprint will appear on the surface of the solid dosage form, shall provide to the department a list of their legend drugs and the intended code imprints. The department shall provide for the distribution of the information required to be submitted under this subdivision to all poison control centers in the state. Manufacturers, distributors, and the department shall provide to any licensed health care provider, upon request, lists of legend drugs and code imprints provided to the department under this section, but may charge a reasonable fee to cover copying and postage costs. Updated lists shall be provided to the department annually or as changes or revisions occur.

(c)  The department may grant exemptions from the requirements of this section upon application of a manufacturer or distributor indicating size or other characteristics that render the product impractical for the imprinting required by this section.

(d)  A legend drug that does not meet the requirements is misbranded.

(e)  It is the intent of the Legislature that all legend drugs having solid dosage forms be imprinted regardless of by whom they are distributed.

(f)  This section shall apply to all legend drugs sold in California on or after January 1, 1983.

(g)  Pharmacists, pharmacies, and licensed wholesalers shall only be liable for knowing and willful violations of this section, except that no liability shall accrue if the pharmacist acts pursuant to Section 4229.5 of the Business and Professions Code.

(h)  The provisions of subdivisions (a) to (g), inclusive, shall not apply to any of the following:

(1)  Drugs purchased by a pharmacy, pharmacist, or licensed wholesaler prior to January 1, 1983, and held in stock for resale.

(2)  Drugs that are the subject of an investigation pursuant to Section 111590 or 111595.

(3)  Drugs that are manufactured by or upon the order of a practitioner licensed by law to prescribe or administer drugs and that are to be used solely by the patient for whom prescribed.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Experimental Use of Drugs

111515

As used in this article, “experimental drug” means any of the following:

A drug intended for investigational use under Section 111595.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111520

No person shall prescribe or knowingly administer an experimental drug to another person in violation of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111525

Prior to prescribing or administering an experimental drug, consent to the use of the drug shall be obtained in the method and manner specified in Chapter 1.3 (commencing with Section 24170) of Division 20.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111530

(a)  Notwithstanding the provisions of Section 24175, if the subject is a minor, consent shall be provided by a parent or guardian of the subject and shall also be provided by the subject if the subject is seven years of age or older.

(b)  Consent given pursuant to this section shall only be for the prescribing or administering of an experimental drug that is related to maintaining or improving the health of the subject or related to obtaining information about a pathological condition of the subject.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111535

Consent given pursuant to Section 111525 may be revoked at any time by either verbal or written communication to the practitioner supervising the administration of the experimental drug.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111540

Prior to administering an experimental drug, the experimental activity as a whole, including the consent procedures required by Section 111525, shall be reviewed and approved by a committee for the protection of human subjects that is acceptable, as determined by the department. A committee for the protection of human subjects that operates under a general or special assurance approved by the federal Department of Health, Education, and Welfare pursuant to Part 46 of Title 45 of the Code of Federal Regulations shall be an acceptable committee for purposes of this section. A copy of the consent procedures approved by a committee for the protection of human subjects shall be filed with the department prior to the commencement of the experiment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111545

A person having an ownership interest in a skilled nursing facility or intermediate care facility, as those terms are defined in Section 1250, may not prescribe an experimental drug for a patient in the facility.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - New Drugs or Devices

111550

No person shall sell, deliver, or give away any new drug or new device unless it satisfies either of the following:

(a) It is one of the following:

(1) A new drug, and a new drug application has been approved for it and that approval has not been withdrawn, terminated, or suspended under Section 505 of the federal act (21 U.S.C. Sec. 355).

(2) A new biologic product for which a license has been issued as required by the federal Public Health Service Act (42 U.S.C. Sec. 262).

(3) A device that is reported under Section 510(k) of the federal act (21 U.S.C. Sec. 360(k)), or is a device exempted pursuant to subsection (l) or (m) of Section 360 of Title 21 of the United States Code, or it is a new device for which a premarket approval application has been approved, and that approval has not been withdrawn, terminated, or suspended under Section 515 of the federal act (21 U.S.C. Sec. 360e).

(b) The department has approved a new drug or device application for that new drug or new device and that approval has not been withdrawn, terminated, or suspended. Any person who files a new drug or device application with the department shall submit, as part of the application, all of the following information:

(1) Full reports of investigations that have been made to show whether or not the new drug or device is safe for use and whether the new drug or device is effective in use under the conditions prescribed, recommended, or suggested in the labeling or advertising of the new drug or device.

(2) A full list of the articles used as components of the new drug or device.

(3) A full statement of the composition of the new drug or device.

(4) A full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of the new drug, or in the case of a new device, a full statement of its composition, properties, and construction, and the principles of its operation.

(5) Samples of the new drug or device and of the articles used as components of the drug or device as the department may require.

(6) Specimens of the labeling and advertisements proposed to be used for the new drug or device.

(Amended by Stats. 2012, Ch. 688, Sec. 1. Effective January 1, 2013.)



111555

Within 180 days after the filing of an application provided for in Section 111550, or an additional period as shall be agreed upon by the department and the applicant, the department shall do either of the following:

(a)  Approve the application, if it finds that none of the grounds for denying approval specified in Section 111550 apply.

(b)  Give the applicant written notice for an opportunity for a hearing before the department on the question of whether the application is approvable. If the applicant elects to accept the opportunity for hearing by written request within 30 days after the notice, the hearing shall commence not more than 90 days after the expiration of the 30 days unless the department and the applicant otherwise agree. Any such hearing shall thereafter be conducted on an expedited basis and the department’s order thereon shall be issued within 90 days after the date fixed by the department for filing final briefs.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111560

The department shall issue an order refusing to approve an application if, after written notice to the applicant and after giving him or her an opportunity for a hearing, the department makes any of the following findings:

(a)  That the reports of investigation, that are required to be submitted to the department pursuant to Section 111550, do not include adequate tests by all methods reasonably applicable to show whether or not the new drug or device is safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling and advertisement of the new drug or device.

(b)  That the results of the tests submitted pursuant to Section 111550 to show whether or not the new drug or device is safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling and advertisement of the new drug or device show that the drug or device is unsafe for use under these conditions or do not show that the new drug or device is safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling and advertisement.

(c)  That the methods, facilities, and controls used in the manufacture, processing, or packing of the new drug or device are inadequate to preserve its identity, strength, quality, purity, composition, or other characteristics.

(d)  That upon the basis of information submitted as part of the application, or upon the basis of any other information before it with respect to the new drug or device, that the department has insufficient information to determine whether the drug or device is safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling and advertisement.

(e)  That evaluated on the basis of the information submitted as part of the application and any other information before it with respect to the new drug or device, that there is a lack of substantial evidence that the new drug or device will have the effect it purports or is represented to have under the conditions of use prescribed, recommended, or suggested in the proposed labeling or advertisement of the new drug or device.

(f)  That based on an evaluation by the department of all material facts, that the proposed labeling or advertising of the new drug or device is false or misleading in any particular.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111565

An order pursuant to Section 111560 refusing approval of a new drug application or a new device application shall be revoked whenever the department finds that the facts justify the action.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111570

In the case of any new drug or device for which an approval of an application filed pursuant to Section 111550 is in effect, the applicant shall establish and maintain records, and make reports to the department, of data relating to clinical experience and other data or information, received or otherwise obtained by the applicant with respect to the new drug or device, as the department may by general regulation, or by order with respect to the application, prescribe. Any regulation or order issued pursuant to this section or pursuant to Section 111595 shall have due regard for the professional ethics of the medical profession and the interest of patients and shall provide, where the department determines that it is reasonably necessary, for the examination upon request, by the persons to whom the regulation or order is applicable, of similar information received or otherwise obtained by the department. Every person required pursuant to this section to maintain records, and every person in charge or in custody of the records, shall, upon request of an authorized agent of the department, permit the agent at all reasonable time to have access to, and copy and verify, the records.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111575

The department shall issue an order withdrawing approval of an application concerning any new drug or device if, after giving written notice to the applicant and an opportunity for a hearing, the department makes any of the following findings:

(a)  That clinical or other experience, tests, or other scientific data show that the new drug or device is unsafe for use under the conditions of use upon the basis of which the application was approved.

(b)  That new evidence of clinical experience, not contained in the application or not available to the department until after the application was approved, or tests by new methods, or tests by methods not deemed reasonably applicable when the application was approved, evaluated together with the evidence available to the department when the application was approved, shows that the new drug or device is not shown to be safe for use under the conditions of use upon the basis of which the application was approved.

(c)  On the basis of new information with respect to the new drug or device, evaluated together with the evidence available to the department when the application was approved, that there is a lack of substantial evidence that the new drug or device will have the effect it purports or is represented to have, under the conditions of use prescribed, recommended, or suggested in the labeling or advertising of the new drug or device.

(d)  That the application contains any untrue statement of a material fact.

(e)  That the applicant has failed to establish a system for maintaining required records, or has repeatedly or deliberately failed to maintain the records or to make required reports, or the applicant has refused to permit access to, or copying or verification of, the records.

(f)  That on the basis of new information before the department, evaluated together with the evidence before it when the application was approved, the methods used in, or the facilities and controls used for, the manufacture, processing, and packing of the new drug or device are inadequate to assure and preserve its identity, strength, quality, purity, composition, and characteristics as determined by qualified experts selected by the department, and were not made adequate within a reasonable time after receipt of written notice from the department specifying the matter complained of.

(g)  That on the basis of new information before it, evaluated together with the evidence before it when the application was approved, the labeling or advertisement of the new drug or device, based on an evaluation of all material facts, is false or misleading in any particular and is not corrected within a reasonable time after receipt of written notice from the department specifying the matter complained of.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111580

When the department finds that there is an imminent hazard to the public health, it may suspend the approval for the application immediately.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111585

An order pursuant to Section 111575 or 111580 withdrawing approval of an application concerning any new drug or device shall be revoked whenever the department finds that the facts justify the action.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111590

Section 111550 does not apply to a drug or device intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety and effectiveness of drugs or devices if the investigation is conducted in accordance with the requirements of Section 505(i) of the federal act (21 U.S.C. Sec. 355(i)) or Section 520(g) thereof (21 U.S.C. Secs. 352 and 360) and the regulations adopted pursuant to the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111595

Section 111550 does not apply to any drug or device intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety and effectiveness of drugs or devices if all the following conditions are complied with:

(a)  The submission to the department, before any clinical testing of a drug or device is undertaken, of reports, by the manufacturer or the sponsor of the investigation of the drug or device, of preclinical tests including tests on animals, of the drug or device adequate to justify the proposed clinical testing.

(b)  The manufacturer or the sponsor of the investigation of a drug or a device proposed to be distributed to investigators for clinical testing obtaining a signed, notarized agreement from each of the investigators that patients to whom the drug or device is administered will be under his or her personal supervision, or under the supervision of investigators responsible to him or her, and that he or she will not supply the drug or device to any other investigator, or to clinics, for administration to human beings.

(c)  The establishment and maintenance of the records, and the making of the reports to the department, by the manufacturer or the sponsor of the investigation of the drug or device, of data, including but not limited to, analytical reports by investigators, obtained as a result of the investigational use of the drug or device, as the department finds will enable it to evaluate the safety and effectiveness of the drug or device in the event of the filing of an application pursuant to Section 111550.

(d)  The manufacturer, or the sponsor of the investigation, require experts using the drugs or devices for investigational purposes to certify to the manufacturer or sponsor that they will comply with the requirements of Article 4 (commencing with Section 111515).

(e)  Any other conditions as the department shall adopt as regulations necessary for the protection of the public health. The federal regulations adopted pursuant to Section 505(i) of the federal act (21 U.S.C. Sec. 355(i)) or Section 520(g) thereof (21 U.S.C. Secs. 352 and 360) shall be the regulations for exemptions from Section 111550 in this state. However, the department may prescribe, by regulation, any condition for exemption from Section 111550 whether or not the condition is in accordance with regulations adopted under the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111605

(a)  In making determinations on requests for approval of AIDS-related drugs, as defined in subdivision (b), in accordance with Section 111550, or for exemptions from these requirements, for purposes of investigations of these drugs, pursuant to Section 111595, the department shall employ persons to conduct reviews of requests for drug marketing approval for AIDS-related drugs, or exemptions from the approval requirements as specified in that section. The AIDS Vaccine Research and Development Advisory Committee shall review and advise the department in its actions under this section.

Where necessary, the department shall enter into contracts with appropriate and qualified persons or entities for the review of these requests, including persons with significant experience in conducting or reviewing clinical trials of drugs or physicians with significant experience in treating AIDS patients.

No person may contract with the department for the review of a request under this subdivision if the person has a financial interest or a conflict of interest involving the drug being evaluated.

(b)  “AIDS-related drug” means either of the following:

(1)  A vaccine to protect against human immunodeficiency virus (HIV) infection.

(2)  Antiviral agent, immune modulator, or other agent to be administered to persons who have been infected with HIV, to counteract the effects of this infection, or any drug to treat opportunistic infections associated with AIDS.

(c)  The immunities provided for in Sections 818.4 and 821.6 of the Government Code shall apply whenever the department grants approval pursuant to Section 111550 or an exemption from the approval requirements pursuant to Section 111595, for an AIDS-related drug.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111610

Section 111550 does not apply to any of the following:

(a)  A drug or device that is sold in this state, or introduced into interstate commerce, at any time prior to the enactment of the federal act, if its labeling and advertising contained the same representations concerning the conditions of its use.

(b)  Any drug that is licensed under the Public Health Service Act of July 1, 1944 (58 Stats. 682, as amended; 42 U.S.C. Sec. 201 et seq.) or under the eighth paragraph of the heading of Bureau of Animal Industry of the act of March 4, 1913 (37 Stat. 832–833; 21 U.S.C. Sec. 151 et seq.), commonly known as the “Virus-Serum-Toxin Act.”

(Amended by Stats. 2000, Ch. 796, Sec. 13. Effective January 1, 2001.)






ARTICLE 6 - Licenses

111615

No person shall manufacture any drug or device in this state unless he or she has a valid license from the department. The license is valid for two calendar years from the date of issue, unless it is revoked. The license is not transferable.

The department may require any manufacturer, wholesaler, or importer of any prescription ophthalmic device in this state to obtain a license.

(Amended by Stats. 2006, Ch. 74, Sec. 34. Effective July 12, 2006.)



111620

A separate license is required for each place of manufacture.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111625

A license application shall be completed biennially and accompanied by an application fee as prescribed in Section 111630. This fee is not refundable if the license is refused.

(Amended by Stats. 2006, Ch. 74, Sec. 35. Effective July 12, 2006.)



111630

The department shall by regulation establish the application form and set the fee for licensure and renewal of a license. The penalty for failure to apply for renewal of a license within 30 days after its expiration is ten dollars ($10) and shall be added to the renewal fee and be paid by the applicant before the renewal license may be issued. All moneys collected as fees shall be expended when appropriated by the Legislature in the carrying out of the provisions of this part and the regulations adopted pursuant to this part.

Any person licensed pursuant to this section shall immediately notify the department of any change in the information reported in the license application.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111635

(a) Prior to issuing a license required by Section 111615 to any place of business where a drug or device is manufactured, the department shall receive from each place of business documentation that evidences ownership and any of the following:

(1) The place of business is operating pursuant to a valid biologics license issued by the United States Food and Drug Administration in compliance with Section 351 of the federal Public Health Service Act (42 U.S.C. Sec. 262).

(2) The place of business is operating with a valid establishment registration pursuant to Section 510 of the federal act (21 U.S.C. Sec. 360). This documentation shall include an attestation from an officer of the place of business that a federal inspection was completed within the two years prior to the date of the attestation.

(3) The place of business is operating in compliance with audits conducted pursuant to the International Standards Organization (ISO) 9000 series, ISO 13485:2003 quality management systems standards, ISO 15378:2006 quality management systems standards, pursuant to Parts 210 and 211 of Title 21 of the Code of Federal Regulations, or pursuant to Part 820 of Title 21 of the Code of Federal Regulations.

(4) The place of business is operating pursuant to an approved investigational new drug issued by the federal Food and Drug Administration pursuant to Section 312.20 of Title 21 of the Code of Federal Regulations or pursuant to an approved investigational device exemption issued by the federal Food and Drug Administration pursuant to Section 812.20 of Title 21 of the Code of Federal Regulations.

(b) If the department receives documentation that satisfies the requirements of subdivision (a), the department shall not inspect the place of business prior to issuing a license required by Section 111615. If the department does not receive the documentation required, the department shall inspect the place of business prior to issuing a license required by Section 111615.

(c) Upon request by a place of business licensed under Section 111615, the department shall provide an official copy of the valid license to the place of business in accordance with Sections 110230 and 110235.

(d) Notwithstanding Section 111640, for any place of business where a drug or device is manufactured and the manufacturer has received a license pursuant to this section, the department shall make investigations or inspections authorized by Article 2 (commencing with Section 110140) of Chapter 2 only when any of the following occur:

(1) The department becomes aware of an issue and makes a determination that the health and safety of the public is at risk.

(2) A complaint has been registered with the department and the department makes a determination that the health and safety of the public is at risk.

(3) A notification has been sent by the United States Food and Drug Administration to the department that requests assistance regarding any Class I or II recall action memorandum.

(4) The United States Food and Drug Administration has requested assistance for enforcement activities, including, but not limited to, embargoes, seizures, or injunctions.

(e) Inspections made pursuant to subdivision (d) shall be limited to inspections for compliance with, or violations of, Chapter 4 (commencing with Section 110290) or this chapter.

(Amended by Stats. 2012, Ch. 688, Sec. 2. Effective January 1, 2013.)



111640

The department shall make investigations or inspections authorized by Article 2 (commencing with Section 110410) of Chapter 2 as it deems necessary to carry out this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111645

Any violation of any provision of this part or any regulation adopted pursuant to this part shall be grounds for denying a license or for suspending or revoking a license. Proceedings for the denial, suspension, or revocation of a license shall be conducted pursuant to Section 100171.

(Amended by Stats. 1997, Ch. 220, Sec. 28. Effective August 4, 1997.)



111650

Drug manufacturers who have obtained a license or who are applying for a license pursuant to this article shall submit to the California State Board of Pharmacy information as the Board of Pharmacy deems reasonably necessary to carry out its drug distribution responsibilities including, but not limited to, information on drug inventories or restricted dangerous drugs. Failure of any manufacturer to report the information to the Board of Pharmacy in a timely fashion shall be grounds for the department to deny, suspend, or revoke the manufacturer’s license.

The California State Board of Pharmacy may adopt regulations that are reasonably necessary to implement this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111655

The licensing provisions of this chapter shall not apply to any of the following:

(a)  Any pharmacy that maintains establishments in conformance with provisions of the Pharmacy Law, Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code, regulating the practice of pharmacy, and that is regularly engaged in dispensing prescription drugs or devices, upon prescriptions of any person licensed to administer the drugs or devices to patients under the care of the person in the course of his or her professional practice, and that does not manufacture, prepare, propagate, compound, or process drugs or devices for sale other than in the regular course of his or her business of dispensing or selling drugs or devices at retail.

(b)  Any pharmacy that solely engages in providing drugs or devices to a person licensed by law to administer the drug or device for his or her use in the course of his or her professional practice.

(c)  Any pharmacy that solely provides drugs or devices to another pharmacy in order to meet a temporary inventory shortage.

(d)  Any person who is licensed by law to prescribe or administer drugs or devices and who manufactures, prepares, propagates, compounds, or processes drugs or devices solely for use in the course of his or her professional practice.

(e)  Any person who manufactures, prepares, propagates, compounds, or processes any drug or device solely for use in nonclinical research, teaching, or chemical analysis and not for sale.

(f)  Any wholesaler, as defined in Section 4038 of the Business and Professions Code.

(g)  Any such other class of persons as the department may by regulation exempt from the application of this article upon a finding that licensing by a class of persons in accordance with this article is not necessary for the protection of the public health.

(h)  Any registered dispensing optician licensed pursuant to the provisions of Chapter 5.5 (commencing with Section 2550) of Division 2 of the Business and Professions Code, who is regularly engaged in dispensing or selling prescription lenses and frames, and not engaged in the manufacture, preparation, processing or assembling of lenses or frames for sale other than in the regular course of his or her business of dispensing or selling lenses or frames at retail.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111656

(a)  No person shall conduct a home medical device retail facility business in the State of California unless he or she has obtained a license from the department. A license shall be required for each home medical device retail facility owned or operated by a specific person. A separate license shall be required for each of the premises of any person operating a home medical device retail facility in more than one location. The license shall be renewed annually and shall not be transferable. The licensee shall be responsible for assuring compliance with all requirements of this article pertaining to home medical device retail facilities.

(b)  Applications for a home medical device retail facility license shall be made on a form furnished by the department. The department may require any information it deems reasonably necessary to carry out the purposes of this section.

(c)  A warehouse owned by a home medical device retail facility the primary purpose of which is storage, not dispensing of home medical devices to patients, shall be licensed at a fee one-half of that for a home medical device retail facility. There shall be no separate or additional license fee for warehouse premises owned by a home medical device retail facility that are physically connected to the retail premises or that share common access.

(d)  The department may, at its discretion, issue a temporary license when the ownership of a home medical device retail facility is transferred from one person to another upon any conditions and for the periods of time as the department determines to be in the public interest. A temporary license fee shall be established by the department at an amount not to exceed the annual fee for renewal of a license to conduct a home medical device retail facility.

(e)  Notwithstanding any other provision of law, a licensed home medical device retail facility may furnish a prescription device to a licensed health care facility for storage in a secured emergency pharmaceutical supplies container maintained within the facility in accordance with facility regulations of the State Department of Health Services set forth in Title 22 of the California Code of Regulations.

(f)  The licensure requirements of this section shall not apply to the following entities or practitioners, unless the entities or practitioners furnish home medical devices or home medical device services through a separate entity including, but not limited to, a corporate entity, division, or other business entity:

(1)  Home health agencies that do not have a Part B Medicare supplier number.

(2)  Hospitals, excluding providers of home medical devices that are owned or related to a hospital.

(3)  Manufacturers and wholesale distributors, if not selling directly to the patient.

(4)  Health care practitioners authorized to prescribe or order home medical devices or who use home medical devices or who use home medical devices to treat their patients.

(5)  Licensed pharmacists and pharmacies. Pharmacies that sell or rent home medical devices shall be governed by the provisions of Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code and any rules and regulations adopted by the California State Board of Pharmacy.

(6)  Licensed hospice programs.

(7)  Licensed nursing homes.

(8)  Licensed veterinarians.

(9)  Licensed dentists.

(10)  Emergency medical services provider.

(11)  Breast feeding support programs.

(Amended by Stats. 2001, Ch. 728, Sec. 71. Effective January 1, 2002.)



111656.1

(a)  After January 1, 2002, prior to issuing a license required by Section 111656, the department shall inspect each place of business to determine ownership, adequacy of facilities, and personnel qualifications. The department shall inspect each licensee at least annually thereafter. Nothing in this section shall prohibit the department from inspecting any medical device retail facility prior to January 1, 2002.

(b)  The annual license fee for a home medical device retail facility shall be eight hundred fifty dollars ($850) until adjusted pursuant to subdivision (c).

(c)  The annual license fee required by Sections 111656 and 111630 shall be adjusted annually, commencing July 1, 2003, by the department so that license fee revenues cover the estimated licensing program costs. Adjusted fee amounts shall take into account the resources required for inspections and other activities to support licensing during the previous year and shall take into account projected workload and changes in department overhead costs during the upcoming year.

(d)  Commencing July 1, 2003, the department shall by July 30 of each year, publish the amount of fees to be charged as adjusted pursuant to this section. This adjustment of fees shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e)  Commencing January 1, 2003, the department shall, on or before January 10 of each year, provide the Legislature with a report recommending fee rates. The report shall describe the estimated licensing program costs for the next fiscal year to carry out the licensing, regulating, inspecting, and other duties and responsibilities of the department in carrying out the provisions of this article. The department shall describe the projected license fee amount so that license fee revenues cover the estimated licensing program costs. Projected fee amounts shall take into account the resources required for inspections and other activities to support licensing during the previous year and shall take into account projected workload and changes in department overhead costs during the upcoming year.

(f)  The Drug and Device Safety Fund is hereby created as a special fund in the State Treasury. All moneys collected by the department under this section and Sections 111656.7, 111656.8, 111656.12, and 111630, and fines and penalties collected by the department in the enforcement of this article, shall be deposited in the fund for use by the department upon appropriation by the Legislature for the purposes of providing funds necessary to carry out and implement the provisions of this article relating to drugs and devices.

(Added by Stats. 2000, Ch. 837, Sec. 33. Effective January 1, 2001.)



111656.2

(a)  The following standards shall apply to all home medical device retail facilities:

(1)  Each retail facility shall store prescription devices in a manner that does not allow a customer direct access or self-service.

(2)  Each retail facility shall maintain the premises, fixtures, and equipment in a clean and orderly condition.

(3)  Each retail facility shall maintain the premises in a dry, well-ventilated condition, free from contamination or other conditions that may render home medical devices unfit for their intended use.

(b)  The department may by regulation impose any other standards pertaining to the acquisition, storage, and maintenance of prescription devices or other goods or to the maintenance or condition of the licensed premises of any home medical device retail facility as the department determines are reasonably necessary.

(Amended by Stats. 2001, Ch. 728, Sec. 72. Effective January 1, 2002.)



111656.3

(a)  Each home medical device retail facility shall have written policies and procedures related to home medical device handling and, if authorized by the department pursuant to Section 111656.4, the dispensing of prescription devices. Those written policies and procedures shall be adequate to assure compliance with this article and shall include, but not be limited to:

(1)  Training of staff, patients, and caregivers.

(2)  Cleaning, storage, and maintenance of home medical devices necessary to prevent damage or contamination and to assure their operation in accordance with manufacturer specifications.

(3)  Emergency services. If home medical device malfunction may threaten a patient’s health, access to emergency services 24 hours per day, 365 days per year shall be available for device maintenance or replacement.

(4)  Maintaining all records required by this article and any regulations adopted pursuant to the provisions of this article.

(5)  Storage and security requirements to assure that prescription devices are dispensed in accordance with this article.

(6)  Quality assurance.

(b)  The home medical device retail facility shall make consultation available to the patient or primary caregiver about the proper use of devices and related supplies furnished by the home medical device retail facility. The home medical device retail facility shall notify the patient or primary care giver that this consultation is available.

(c)  Each home medical device retail facility shall ensure all personnel who engage in the taking of orders for, the selling of, or the fitting of prescription devices, if authorized by the department pursuant to Section 111656.4, shall have training and demonstrate initial and continuing competence in the order-taking, fitting, and sale of prescription devices that the home medical device retail facility furnishes pursuant to Section 111656.4.

(d)  Each home medical device retail facility shall prepare and maintain records of training and demonstrated employee competence required under this article for employees of the home medical device retail facility. The records shall be maintained for three years from and after the last date of employment.

(e)  Each home medical device retail facility shall have an ongoing, documented quality assurance program that includes, but is not limited to, the following:

(1)  Monitoring personnel performance to assure compliance with this article.

(2)  Storage, maintenance, and dispensing of prescription devices to assure that prescription devices are dispensed in accordance with this article.

(f)  The records and documents specified in subdivisions (a) and (e) shall be maintained for three years from the date of making. The records and documents described in subdivisions (a), (d), and (e), shall be open to inspection at all times during business hours by authorized agents of the department or an inspector from the California State Board of Pharmacy for the purpose of investigating a pharmacist.

(Added by Stats. 2000, Ch. 837, Sec. 35. Effective January 1, 2001.)



111656.4

Section 4051 of the Business and Professions Code shall not prohibit a home medical device retail facility from selling or dispensing prescription devices if the department finds that sufficient qualified supervision is employed by the home medical device retail facility to adequately safeguard and protect the public health. Each person applying to the department for this exemption shall meet the following requirements to obtain and maintain the exemption:

(a)  A licensed pharmacist or an exemptee who meets the requirements set forth in paragraphs (1) to (5), inclusive, and whose license of exemption is currently valid, shall be in charge of the home medical device retail facility.

(1)  He or she shall be a high school graduate or possess a general education development equivalent.

(2)  He or she shall have a minimum of one year of paid work experience related to the distribution or dispensing of dangerous drugs or dangerous devices.

(3)  He or she shall complete a training program that addresses each of the following subjects that are applicable to his or her duties:

(A)  Knowledge and understanding of state and federal laws relating to the distribution of dangerous drugs and dangerous devices.

(B)  Knowledge and understanding of state and federal laws relating the distribution of controlled substances.

(C)  Knowledge and understanding of quality control systems.

(D)  Knowledge and understanding of the United States Pharmacopoeia standards relating to the safe storage and handling of drugs.

(E)  Knowledge and understanding relating to the safe storage and handling of home medical devices.

(F)  Knowledge and understanding of prescription terminology, abbreviations, and format.

(4)  The department may, by regulation, require training programs that include additional material.

(5)  The department shall not issue an exemptee a license until the applicant provides proof of completion of the required training that the department determines is adequate to fulfill these requirements.

(b)  The licensed pharmacist or exemptee shall be on the premises at all times that prescription devices are available for sale or fitting unless the prescription devices are stored separately from other merchandise and are under the exclusive control of the licensed pharmacist or exemptee. A licensed pharmacist or an exemptee need not be present in the warehouse facility of a home medical device retail facility unless the department establishes that requirement by regulation based upon the need to protect the public.

(c)  The department may require an exemptee to complete a designated number of hours of coursework in department-approved courses of home health education in the disposition of any disciplinary action taken against the exemptee.

(d)  Each premises maintained by a home medical device retail facility shall have a license issued by the department and shall have a licensed pharmacist or exemptee on the premises if prescription devices are furnished, sold, or dispensed.

(e)  A home medical device retail facility may establish locked storage (a lock box or locked area) for emergency or after working hours furnishing of prescription devices. Locked storage may be installed or placed in a service vehicle of the home medical device retail facility for emergency or after hours service to patients having prescriptions for prescription devices.

(f)  The department may by regulation authorize a licensed pharmacist or exemptee to direct an employee of the home medical device retail facility who operates the service vehicle equipped with locked storage described in subdivision (e) to deliver a prescription device from the locked storage to patients having prescriptions for prescription devices. These regulations shall establish inventory requirements for the locked storage by a licensed pharmacist or exemptee to take place shortly after a prescription device has been delivered from the locked storage to a patient.

(Amended by Stats. 2002, Ch. 1013, Sec. 88. Effective January 1, 2003.)



111656.5

(a)  A person other than a licensed pharmacist, an intern pharmacist, an exemptee, as specified in Section 111656.4, or an authorized agent of the department or a person authorized to prescribe, may not be permitted in that area, place, or premises described in the license issued by the department wherein prescription devices are stored, possessed, prepared, manufactured, or repacked, except that a licensed pharmacist or exemptee shall be responsible for any individual who enters the medical device retail facility for the purposes of receiving, fitting, or consultation from the licensed pharmacist or exemptee or any person performing clerical, inventory control, housekeeping, delivery, maintenance, or similar functions relating to the home medical device retail facility. The licensed pharmacist or exemptee shall remain present in the home medical device retail facility any time an individual is present who is seeking a fitting or consultation. However, a licensed pharmacist or an exemptee need not be present on the premises of a home medical device retail facility at all times of its operation and need not be present in a warehouse facility owned by a home medical device retail facility unless the department establishes that requirement by regulation based upon the need to protect the public. The exemptee need not be present if the prescription devices are stored in a secure locked area under the exclusive control of the exemptee and unavailable for dispensing. This subdivision shall apply only to prescription devices.

(b)  A “warehouse” as used in this section, is a facility owned by a home medical device retail facility that is used for storage only. There may not be fitting, display, or sales at that location. A licensed pharmacist or exemptee shall be designated as “in charge” of a warehouse but need not be present during its operation. The licensed pharmacist or exemptee may permit others to possess a key to the warehouse.

(c)  Notwithstanding the remainder of this section, a home medical device retail facility may establish a locked facility, meeting the requirements of Section 111656.4, for furnishing prescription devices to patients having prescriptions for prescription devices in emergencies or after working hours.

(d)  The department may establish reasonable security measures consistent with this section as a condition of licensing in order to prevent unauthorized persons from gaining access to the area, place, or premises, or to the prescription devices therein.

(e)  The department may by regulation establish labeling requirements for prescription devices sold, fitted, or dispensed by a home medical device retail facility as it deems necessary for the protection of the public.

(Amended by Stats. 2001, Ch. 159, Sec. 135. Effective January 1, 2002.)



111656.6

Home medical devices for rental purposes shall at all times while under the control of the home medical device retail facility, be maintained in a clean and sanitary condition and in good working order following, where available, manufacturer specifications.

(Added by Stats. 2000, Ch. 837, Sec. 38. Effective January 1, 2001.)



111656.7

(a)  Without registering as an out-of-state home medical device retail facility, an out-of-state home medical device retail facility shall not sell or distribute prescription devices in this state through any person or media other than a wholesaler who is licensed pursuant to Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code.

(b)  Applications for an out-of-state home medical device retail facility registration shall be made on a form furnished by the department. The department may require any information it deems reasonably necessary to carry out the purposes of this section.

(c)  The Legislature by enacting this section does not intend a registration issued to any out-of-state home medical device retail facility pursuant to this section to change or affect the tax liability imposed by Chapter 3 (commencing with Section 23501) of Part 11 of Division 2 of the Revenue and Taxation Code on any out-of-state home medical device retail facility.

(d)  The Legislature by enacting this section does not intend a registration issued to any out-of-state home medical device retail facility pursuant to this section to serve as any evidence that the out-of-state home medical device retail facility is doing business within this state.

(Added by Stats. 2000, Ch. 837, Sec. 39. Effective January 1, 2001.)



111656.8

(a)  No person acting as principal or agent for any out-of-state home medical device retail facility who has not obtained a registration from the department pursuant to this article and who sells or distributes prescription devices in this state that are not obtained through a wholesaler who has obtained a license pursuant to Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code, or that are not obtained through a selling or distribution outlet of an out-of-state manufacturer that is licensed as a wholesaler pursuant to Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code, shall conduct the business of selling or distributing prescription devices within this state without registering with the department pursuant to this article.

(b)  Registration of persons under this section shall be made on a form furnished by the department. The department may require any information as the department deems reasonably necessary to carry out the purposes of this section including, but not limited to, the name and address of the registrant and the name and address of the manufacturer whose prescription devices he or she is selling or distributing.

(c)  The department may deny, revoke, or suspend the registration of persons registered under this article for any violation of this article or Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code or for any violation of Part 5 (commencing with Section 109875) of Division 104. The department may deny, revoke, or suspend the person’s registration if the manufacturer whose prescription devices he or she is selling or distributing violates this article or Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code or Part 5 (commencing with Section 109875) of Division 104.

(d)  Registration under this section shall be renewed annually.

(Added by Stats. 2000, Ch. 837, Sec. 40. Effective January 1, 2001.)



111656.9

When, in the opinion of the department, a high standard of patient safety, consistent with good patient care, can be provided by the licensure of a home medical device retail facility that does not meet all of the requirements for licensure as a home medical device retail facility, the department may waive any licensing requirements for that medical device retail facility.

(Added by Stats. 2000, Ch. 837, Sec. 41. Effective January 1, 2001.)



111656.10

(a)  The department may void the license of a home medical device retail facility, if the licensed premises remain closed, as defined in subdivision (e), other than by order of the department. For good cause shown, the department may void a license after a shorter period of closure. To void a license pursuant to this subdivision, the department shall make a diligent, good faith effort to give notice by personal service on the licensee. If no written objection is received within 10 days after personal service is made or a diligent, good faith effort to give notice by personal service on the licensee has failed, the department may void the license without the necessity of a hearing. If the licensee files a written objection, the department shall file an accusation based on the licensee remaining closed. Proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted in that chapter.

(b)  In the event that the license of a home medical device retail facility is voided pursuant to subdivision (a) or revoked or a home medical device retail facility notifies the department of its intent to remain closed or to discontinue business, the licensee shall, within 10 days thereafter, arrange for the transfer of all prescription devices to another licensee authorized to possess the prescription devices. The licensee transferring the prescription devices shall immediately confirm in writing to the department that the transfer has taken place.

(c)  If a home medical device retail facility fails to comply with subdivision (b), the department may seek and obtain an order from the superior court in the county in which the home medical device retail facility is located, authorizing the department to enter the home medical device retail facility and inventory and store, transfer, sell, or arrange for the sale of, prescription devices found in the home medical device retail facility.

(d)  In the event that the department sells or arranges for the sale of any prescription devices pursuant to subdivision (c), the department may retain from the proceeds of the sale an amount equal to the cost to the department of obtaining and enforcing an order issued pursuant to subdivision (c), including the cost of disposing of the prescription devices. The remaining proceeds, if any, shall be returned to the licensee from whose premises the prescription devices were removed.

(1)  The licensee shall be notified of his or her right to the remaining proceeds by personal service or by certified mail, postage prepaid.

(2)  Where a statute or regulation requires the licensee to file with the department his or her address, and any change of address, the notice required by this subdivision may be sent by certified mail, postage prepaid, to the latest address on file with the department, and service of notice in this manner shall be deemed completed on the 10th day after the mailing.

(3)  If the licensee is notified as provided in this subdivision, and the licensee fails to contact the department for the remaining proceeds within 30 calendar days after the personal service has been made or service by certified mail, postage prepaid, is deemed completed, the remaining proceeds shall be deposited by the department into the Drug and Device Safety Fund. These deposits shall be deemed to have been received pursuant to Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure and shall be subject to claim or other disposition as provided in that chapter.

(e)  For the purposes of this section, “closed” means not engaged in the ordinary activity for which a license has been issued for at least one day each calendar week during any 120-day period.

(f)  Nothing in this section shall be construed as requiring a home medical device retail facility to be open seven days a week.

(Added by Stats. 2000, Ch. 837, Sec. 42. Effective January 1, 2001.)



111656.11

(a)  It is unlawful for any person who is neither a licensed pharmacist nor an exemptee to take charge of a home medical device retail facility or to furnish prescription devices except as otherwise provided in this article.

(b)  It is unlawful for any person who has obtained a license to conduct a home medical device retail facility to fail to place a licensed pharmacist or exemptee in charge of that home medical device retail facility or for any person to, by himself or herself, or by any other person, permit the compounding or dispensing of prescriptions, except by a licensed pharmacist or exemptee or as otherwise provided in this article.

(Added by Stats. 2000, Ch. 837, Sec. 43. Effective January 1, 2001.)



111656.12

(a)  The fee for examination and investigation for an exemptee license under Section 111656.4 shall be one hundred dollars ($100).

(b)  The fee for an exemptee license and annual renewal under Section 111656.4 shall be one hundred fifty dollars ($150).

(c)  The fee for registration as an out-of-state home medical device retail facility or as the principal or agent of an out-of-state home medical device retail facility shall be one hundred fifty dollars ($150).

(Added by Stats. 2000, Ch. 837, Sec. 44. Effective January 1, 2001.)



111656.13

(a)  Any entity that prior to July 1, 2001, held a current, valid license as a medical device retailer pursuant to Section 4130 of the Business and Professions Code, shall be deemed to be a licensed home medical device retail facility until the expiration of that license if the entity is in compliance with all applicable criteria for obtaining a license as a home medical device retail facility.

(b)  Any entity that was not required to obtain a license as a medical device retailer in order to provide equipment or services prior to July 1, 2001, and that is required to obtain a license as a home medical device retail facility pursuant to Section 111656, shall apply for a license as a home medical device retail facility by July 1, 2001; however, the requirement for licensure shall only apply to those entities on and after January 1, 2002.

(Amended by Stats. 2001, Ch. 159, Sec. 136. Effective January 1, 2002.)









CHAPTER 7 - Cosmetics

ARTICLE 1 - General Provisions and Definitions

111660

As used in this chapter, “hair dye” does not include any eyelash dye or eyebrow dye.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111665

Any color additive shall be considered unsafe for use with respect to any cosmetic unless there is in effect a regulation adopted pursuant to Section 110090 that prescribes its use in cosmetics.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Adulterated Cosmetics

111670

A cosmetic is adulterated if it bears or contains any poisonous or deleterious substance that may render it injurious to users under the conditions of use prescribed in the labeling or advertisement of the cosmetic, or under conditions of use as are customary or usual.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111675

Section 111670 shall not apply to coal tar hair dye, that is conspicuously labeled as follows:

“Caution—this product contains ingredients that may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness.”

The labeling shall also bear adequate directions for such preliminary testing.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111680

Any cosmetic is adulterated if it consists in whole or in part of any filthy, putrid, or decomposed substance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111685

Any cosmetic is adulterated if it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111690

Any cosmetic is adulterated if its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111695

Any cosmetic is adulterated if it is not a hair dye and it is, or it bears or contains, a color additive that is unsafe within the meaning of Section 111665.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111700

It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any cosmetic that is adulterated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111705

It is unlawful for any person to adulterate any cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111710

It is unlawful for any person to receive in commerce any cosmetic that is adulterated or to deliver or proffer for delivery any such cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111715

While any regulation relating to any color additive referred to in Section 111665 is in effect, any cosmetic that bears or contains a color additive in accordance with these regulations shall not be considered adulterated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111720

Any cosmetic intended for export shall not be deemed to be adulterated under this part if it satisfies all of the following requirements:

(a)  It accords to the specifications of the foreign purchaser.

(b)  It is not in conflict with the laws of the importing country.

(c)  It is labeled on the outside of the shipping package to show that it is intended for export.

If the article is sold or offered for sale in domestic commerce, this section shall not exempt it from any of the provisions of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111725

A cosmetic is deemed adulterated under the laws of this state if it is subject to regulations issued by the United States Food and Drug Administration relating to tamper-resistant packaging, as set forth in Part 700 of Volume 21 of the Code of Federal Regulations, as amended, but is not in compliance therewith.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Misbranded Cosmetics

111730

Any cosmetic is misbranded if its labeling is false or misleading in any particular.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111735

Any cosmetic is misbranded if its labeling or packaging does not conform to the requirements of Chapter 4 (commencing with Section 110290).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111740

Any cosmetic is misbranded if it is in package form and it does not bear a label containing all of the following information:

(a)  The name and place of business of the manufacturer, packer, or distributor.

(b)  An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.

Reasonable variations shall be permitted from the requirements of subdivision (b) of this section. Requirements for placement and prominence of the information and exemptions as to small packages shall be established by regulations adopted pursuant to Section 110380.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111745

A cosmetic is misbranded if any word, statement, or other information required pursuant to this part to appear on the label or labeling is not prominently placed upon the label or labeling with conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111750

Any cosmetic is misbranded if its container is so made, formed, or filled as to be misleading.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111755

A cosmetic is misbranded if it is a color additive, unless its packaging and labeling are in conformity with the packaging and labeling requirements applicable to color additives prescribed under the provisions of Section 110090. This section does not apply to packages of color additives that, with respect to their use for cosmetics, are marketed and intended for use only in or on hair dyes.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111760

Any cosmetic is misbranded if its packaging or labeling is in violation of an applicable regulation issued pursuant to Section 108685 or 108700.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111765

It is unlawful for any person to manufacture, or sell any cosmetic that is misbranded.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111770

It is unlawful for any person to misbrand any cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111775

It is unlawful for any person to receive in commerce any cosmetic that is misbranded, or to deliver or proffer for delivery any cosmetic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111780

It is unlawful for any person to alter, mutilate, destroy, obliterate, or remove the label or any part of the labeling of any cosmetic if the act results in the cosmetic being misbranded, while held for sale.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111785

Any cosmetic intended for export shall not be deemed to be misbranded under this part if it satisfies all of the following requirements:

(a)  It accords to the specifications of the foreign purchaser.

(b)  It is not in conflict with the laws of the country to which it is intended for export.

(c)  It is labeled on the outside of the shipping package to show that it is intended for export.

If the article is sold or offered for sale in domestic commerce, this section shall not exempt it from any of the provisions of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111790

A cosmetic is deemed misbranded under the laws of this state if it is subject to regulations issued by the United States Food and Drug Administration relating to tamper-resistant packaging, as set forth in Part 700 of Volume 21 of the Code of Federal Regulations, as amended, but is not in compliance therewith.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3.5 - Chronic Health Effects of Cosmetics

111791

This article shall be known, and may be cited, as the California Safe Cosmetics Act of 2005.

(Added by Stats. 2005, Ch. 729, Sec. 2. Effective January 1, 2006.)



111791.5

For purposes of this article, the following terms have the following meanings:

(a) “Authoritative body” means any agency or formally organized program or group recognized pursuant to Section 12306 of Title 22 of the California Code of Regulations as being authoritative for the purpose of identifying chemicals that cause cancer or reproductive toxicity.

(b) “Chemical identified as causing cancer or reproductive toxicity” means a chemical identified pursuant to Section 25249.8 or identified by an authoritative body as any of the following:

(1) A substance listed as known or reasonably anticipated to be a human carcinogen in a National Toxicology Report on carcinogens.

(2) A substance given an overall carcinogenicity evaluation of Group 1, Group 2A, or Group 2B by the International Agency for Research on Cancer.

(3) A substance identified as a Group A, Group B1, or Group B2 carcinogen, or as a known or likely carcinogen by the United States Environmental Protection Agency.

(4) A substance identified as having some or clear evidence of adverse developmental, male reproductive, or female reproductive toxicity effects in a report by an expert panel of the National Toxicology Program’s Center for the Evaluation of Risks to Human Reproduction.

(c) “Division” means the Division of Environmental and Occupational Disease Control within the State Department of Health Services.

(d) “Ingredient” has the same meaning as that term is defined in subdivision (e) of Section 700.3 of Part 700 of Chapter 1 of Title 21 of the Code of Federal Regulations and does not include any incidental ingredient as defined in subdivision (l) of Section 701.3 of Part 701 of Chapter 1 of Title 21 of the Code of Federal Regulations.

(e) “Manufacturer” means any person whose name appears on the label of a cosmetic product pursuant to the requirements of Section 701.12 of Title 21 of the Code of Federal Regulations.

(Added by Stats. 2005, Ch. 729, Sec. 2. Effective January 1, 2006.)



111792

(a) The manufacturer of any cosmetic product subject to regulation by the federal Food and Drug Administration that is sold in this state shall, on a schedule and in electronic or other format, as determined by the division, provide the division with a complete and accurate list of its cosmetic products that, as of the date of submission, are sold in the state and that contain any ingredient that is a chemical identified as causing cancer or reproductive toxicity, including any chemical that meets either of the following conditions:

(1) A chemical contained in the product for purposes of fragrance or flavoring.

(2) A chemical identified by the phrase “and other ingredients” and determined to be a trade secret pursuant to the procedure established in Part 20 and Section 720.8 of Part 720 of Title 21 of the Code of Federal Regulations. Any ingredient identified pursuant to this paragraph shall be considered to be a trade secret and shall be treated by the division in a manner consistent with the requirements of Part 20 and Part 720 of Title 21 of the Code of Federal Regulations. Any ingredients considered to be a trade secret shall not be subject to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) for the purposes of this section.

(b) Any information submitted pursuant to subdivision (a) shall identify each chemical both by name and Chemical Abstract Service number and shall specify the product or products in which the chemical is contained.

(c) If an ingredient identified pursuant to this section subsequently is removed from the product in which it was contained, is removed from the list of chemicals known to cause cancer or reproductive toxicity published under Section 25249.8, or is no longer a chemical identified as causing cancer or reproductive toxicity by an authoritative body, the manufacturer of the product containing the ingredient shall submit the new information to the division. Upon receipt of new information, the division, after verifying the accuracy of that information, shall revise the manufacturer’s information on record with the division to reflect the new information. The manufacturer shall not be under obligation to submit subsequent information on the presence of the ingredient in the product unless subsequent changes require submittal of the information.

(d) This section shall not apply to any manufacturer of cosmetic products with annual aggregate sales of cosmetic products, both within and outside of California, of less than one million dollars ($1,000,000), based on the manufacturer’s most recent tax year filing.

(e) On or before December 31, 2013, the State Department of Public Health shall develop and make operational a consumer-friendly, public Internet Web site that creates a database of the information collected pursuant to this section. The database shall be searchable to accommodate a wide range of users, including users with limited technical and scientific literacy. Data shall be presented in an educational manner with, among other things, hypertext links that explain the meanings of technical terms, including, but not limited to, “carcinogenic” and “reproductive toxicity.” The Internet Web site shall be designed to be easily navigable and to enable users to compare and contrast products and reportable ingredients. The Internet Web site shall include hypertext links to other educational and informational Internet Web sites to enhance consumer understanding.

(Amended by Stats. 2013, Ch. 23, Sec. 16. Effective June 27, 2013.)



111792.5

(a) In order to determine potential health effects of exposure to ingredients in cosmetics sold in the state, the division may conduct an investigation of one or more cosmetic products that contain chemicals identified as causing cancer or reproductive toxicity or other ingredients of concern to the division.

(b) An investigation conducted pursuant to subdivision (a) may include, but not be limited to, a review of available health effects data and studies, worksite health hazard evaluations, epidemiological studies to determine the health effects of exposures to chemicals in various subpopulations, and exposure assessments to determine total exposures to individuals in various settings.

(c) If an investigation is conducted pursuant to subdivision (a), the manufacturer of any product subject to the investigation may submit relevant health effects data and studies to the division.

(d) In order to further the purposes of an investigation, the division may require manufacturers of products subject to the investigation to submit to the division relevant health effects data and studies available to the manufacturer and other available information as requested by the division, including, but not limited to, the concentration of the chemical in the product, the amount by volume or weight of the product that comprises the average daily application or use, and sales and use data necessary to determine where the product is used in the occupational setting.

(e) The division shall establish reasonable deadlines for the submittal of information required pursuant to subdivision (d). Failure by a manufacturer to submit the information in compliance with the requirements of the division shall constitute a violation of this part.

(Added by Stats. 2005, Ch. 729, Sec. 2. Effective January 1, 2006.)



111793

(a) If the division determines pursuant to an investigation that an ingredient in a cosmetic product is potentially toxic at the concentrations present in the product or under the conditions used, the division shall immediately refer the results of its investigation to the Division of Occupational Safety and Health in the Department of Industrial Relations and the Office of Environmental Health Hazard Assessment.

(b) Within 180 days after it receives the results of an investigation pursuant to subdivision (b), the Division of Occupational Safety and Health shall, pursuant to Section 147.1 of the Labor Code, develop and present one or more proposed occupational health standards to the Occupational Safety and Health Standards Board in the Department of Industrial Relations, unless the Division of Occupational Safety and Health affirmatively determines, in a written finding within 90 days, that a standard is not necessary to protect the health of an employee who has regular exposure to the hazard for the period of his or her working life. The written finding shall identify the reasons for determining the standard is not necessary and the factual basis for the finding.

(Added by Stats. 2005, Ch. 729, Sec. 2. Effective January 1, 2006.)



111793.5

(a) The Legislature finds and declares the following:

(1) The Cosmetic Ingredient Review (CIR) panel is a nongovernmental body established and funded by the cosmetics industry to review the safety of cosmetic ingredients.

(2) According to a 2004 analysis of the 2003 CIR Compendium by the Environmental Working Group, 54 cosmetic products violate the CIR’s own safe use recommendations to manufacturers by containing an ingredient that the CIR has found is not safe for the specific use indicated on the product’s label.

(3) Federal regulations (21 C.F.R. 740.10) require every ingredient in a cosmetic product and every finished cosmetic product to be adequately substantiated for safety prior to marketing, and state that any ingredient or product whose safety has not been adequately substantiated prior to marketing is misbranded unless it displays a warning statement declaring, “The safety of this product has not been determined.”

(b) The division may, as early as feasible within existing resources, determine whether the products identified in paragraph (2) of subdivision (a) have been adequately substantiated for safety pursuant to Section 740.10 of Title 21 of the Code of Federal Regulations. For any product adequately substantiated for safety, the division shall determine if the product contains any ingredient that the CIR has found is not safe for the specific use indicated on the product’s label.

(c) If the division finds that a product has been adequately substantiated for safety despite containing an ingredient that the CIR has found is not safe for the specific use indicated on the product’s label, the division shall refer its findings to the Attorney General and the federal Food and Drug Administration for possible enforcement action pursuant to this part and the federal Food, Drug and Cosmetic Act (21 U.S.C. Sec. 301 et seq.).

(Added by Stats. 2005, Ch. 729, Sec. 2. Effective January 1, 2006.)






ARTICLE 4 - Voluntary Registration

111795

(a)  Any person who manufactures a cosmetic in this state may register with the department. Any registration issued under this article shall be valid for one calendar year from the date of issue, unless it is suspended or revoked. The registration shall not be transferable.

(b)  A separate registration shall be required for each place of manufacture.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111800

A registration application form provided by the department shall be completed annually and accompanied by an application fee of three hundred fifty dollars ($350). This fee shall not be returnable if the registration is denied. The fee amount shall be adjusted annually pursuant to Section 100425. All fees collected pursuant to this section shall be deposited into the Export Document Program Fund established by Section 110240.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111805

Any person registered pursuant to this article shall immediately notify the department of any change in the information reported in the registration application.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111810

(a)  Prior to issuing a registration under Section 111795, the department shall inspect each place of business to determine ownership, adequacy of facilities, personnel qualifications, and compliance with this part. The department shall annually inspect each registrant.

(b)  The department shall provide to each registrant a validated copy of the completed registration application form, sent to the mailing address shown on the form, as evidence of valid registration.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111815

The department shall make any investigations or inspections authorized by Article 2 (commencing with Section 110410) of Chapter 2 as it deems necessary to carry out this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111820

Any violation of this part or any regulation adopted pursuant to this part shall be grounds for denying a registration or for suspending or revoking a registration. Proceedings for the denial, suspension, or revocation of the registration shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted in that chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 8 - Penalties and Remedies

ARTICLE 1 - Penalties

111825

(a) Any person who violates any provision of this part or any regulation adopted pursuant to this part shall, if convicted, be subject to imprisonment for not more than one year in a county jail or a fine of not more than one thousand dollars ($1,000), or both the imprisonment and fine.

(b) Notwithstanding subdivision (a), any person who violates Section 111865 by removing, selling, or disposing of an embargoed food, drug, device, or cosmetic without the permission of an authorized agent of the department or court shall, if convicted, be subject to imprisonment for not more than one year in a county jail or a fine of not more than ten thousand dollars ($10,000), or both the fine and imprisonment.

(c) (1) Notwithstanding subdivision (a), any person who purchases or sells a foreign dangerous drug or medical device, an illegitimate product, as defined in Section 360eee(8) of Title 21 of the United States Code, or suspect product, as defined in Section 360eee(21) of Title 21 of the United States Code, that is not approved or otherwise authorized by the United States Food and Drug Administration or that is obtained outside of the licensed supply chain regulated by the United States Food and Drug Administration, California State Board of Pharmacy, or State Department of Public Health is guilty of a misdemeanor and subject to imprisonment for not more than one year in a county jail, a fine of not more than ten thousand dollars ($10,000) per occurrence, or both the imprisonment and fine.

(2) This subdivision does not apply to those individuals determined by the United States Food and Drug Administration to have acted in compliance with the requirements under Part H (commencing with Section 360eee) of Subchapter V of Chapter 9 of Title 21 of the United States Code with regard to the illegitimate or suspect products.

(d) If the violation is committed after a previous conviction under this section that has become final, or if the violation is committed with intent to defraud or mislead, or if the person committed a violation of Section 110625 or 111300 that was intentional or that was intended to cause injury, the person shall be subject to imprisonment for not more than one year in a county jail, imprisonment in the state prison, or a fine of not more than ten thousand dollars ($10,000), or both the imprisonment and fine.

(e) This section does not preclude punishment under any other law that provides for a greater punishment.

(Amended by Stats. 2014, Ch. 492, Sec. 14. Effective January 1, 2015.)



111830

Upon conviction of any violation of this part, or any regulation adopted pursuant to this part, the court may require, as a condition of probation under Section 1203.1 of the Penal Code, that the defendant pay to the department the reasonable costs incurred by the department in investigating and prosecuting the action, including, but not limited to, the costs of storage and testing. This payment shall be in addition to any other costs that a court is authorized to require a defendant to pay under Section 1203.1 of the Penal Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111835

One-half of all fines collected by any court or judge for any violation of any provision of this part shall be paid into the State Treasury to the credit of the General Fund.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Proceedings

111840

The Attorney General, any district attorney, or any city attorney to whom the department reports any violation of this part shall begin appropriate proceedings in the proper court.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111845

The department is not required to institute proceedings under this part for minor violations of this part, if the department believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111850

When the state asserts a violation of this part, the state need not negative any exemption or exception from the requirements of this part in any pleading or in any trial, hearing, or other proceeding. The burden of proof with respect to any exemption or exception rests upon the person claiming its benefit.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111855

(a) If any person violates any provision of this part, or any regulation adopted pursuant to this part, the department may assess a civil penalty against that person as provided by this section.

(b) The penalty may be in an amount not to exceed one thousand dollars ($1,000) per day unless the penalty is for a violation of Section 111825, in which case the penalty may be in an amount not to exceed ten thousand dollars ($10,000) per day. Each day a violation continues shall be considered a separate violation.

(c) If, after examination of a possible violation and the facts surrounding that possible violation, the department concludes that a violation has occurred, the department may issue a complaint to the person charged with the violation. The complaint shall allege the acts or failures to act that constitute the basis for the violation and the amount of the penalty. The complaint shall be served by personal service or by certified mail and shall inform the person so served of the right to a hearing.

(d) Any person served with a complaint pursuant to subdivision (c) of this section may, within 20 days after service of the complaint, request a hearing by filing with the department a notice of defense. A notice of defense is deemed to have been filed within the 20-day period if it is postmarked within the 20-day period. If a hearing is requested by the person, it shall be conducted within 90 days after the receipt by the department of the notice of defense. If no notice of defense is filed within 20 days after service of the complaint, the department shall issue an order setting the penalty as proposed in the complaint unless the department and the person have entered into a settlement agreement, in which case the department shall issue an order setting the penalty in the amount specified in the settlement agreement. When the person has not filed a notice of defense or where the department and the person have entered into a settlement agreement, the order shall not be subject to review by any court or agency.

(e) Any hearing required under this section shall be conducted pursuant to the procedures specified in Section 100171, except to the extent they are inconsistent with the specific requirements of this section.

(f) Orders setting civil penalties under this section shall become effective and final upon issuance thereof, and payment shall be made within 30 days of issuance. A copy of the order shall be served by personal service or by certified mail upon the person served with the complaint.

(g) Within 30 days after service of a copy of a decision issued by the director after a hearing, any person so served may file with the superior court a petition for writ of mandate for review of the decision. Any person who fails to file the petition within this 30-day period may not challenge the reasonableness or validity of the decision or order of the director in any judicial proceeding brought to enforce the decision or order or for other remedies. Section 1094.5 of the Code of Civil Procedure shall govern any proceedings conducted pursuant to this subdivision. In all proceedings pursuant to this subdivision, the court shall uphold the decision of the director if the decision is based upon substantial evidence in the whole record. The filing of a petition for writ of mandate shall not stay any corrective action required pursuant to this part or the accrual of any penalties assessed pursuant to this section. This subdivision does not prohibit the court from granting any appropriate relief within its jurisdiction.

(h) The remedies under this section are in addition to, and do not supersede, or limit, any and all other remedies, civil or criminal.

(Amended by Stats. 2005, Ch. 401, Sec. 6. Effective January 1, 2006.)






ARTICLE 3 - Seizure and Embargo

111860

Whenever an authorized agent of the department finds, or has probable cause to believe, that any food, drug, device, or cosmetic is adulterated, misbranded, or falsely advertised within the meaning of this part, or the sale of any food, drug, device, or cosmetic would be in violation of this part, that agent shall affix to the food, drug, device, cosmetic, or component thereof, a tag or other appropriate marking. He or she shall give notice that the food, drug, device, or cosmetic is, or is suspected of being, adulterated, misbranded, falsely advertised, or the sale of which would be in violation of this part and has been embargoed, and that no person shall remove or dispose of the food, drug, device, or cosmetic by sale or otherwise until permission for removal or disposal is given by an authorized agent of the department or the court.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111865

It is unlawful for any person to remove, sell, or dispose of a detained or embargoed food, drug, device, or cosmetic without permission of an authorized agent of the department or the court.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111870

When an authorized agent of the department has found that a food, drug, device, or cosmetic that is embargoed, is not adulterated, misbranded, falsely advertised, or the sale of which is not otherwise in violation of this part, that agent shall remove the tag or other marking.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111875

When an authorized agent of the department finds, or has reasonable cause to believe, that the embargo will be violated, that agent may remove the embargoed food, drug, device, or cosmetic to a place of safekeeping.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111880

If a food, drug, device, or cosmetic is alleged to be adulterated, misbranded, falsely advertised, or the sale of which is otherwise in violation of this part, the department shall commence proceedings in the superior court in whose jurisdiction the food, drug, device, or cosmetic is located, for condemnation of the article.

(Amended by Stats. 2003, Ch. 449, Sec. 26. Effective January 1, 2004.)



111885

If the court finds that an embargoed food, drug, device, or cosmetic is adulterated, misbranded, falsely advertised, or the sale of which is otherwise in violation of this part, the food, drug, device, or cosmetic shall, after entry of the judgment, be destroyed at the expense of the claimant or owner, under the supervision of an authorized agent of the department. All court costs and fees and all reasonable costs incurred by the department in investigating and prosecuting the action, including, but not limited to, the costs of storage and testing, shall be taxed against the claimant or owner of the food, drug, device, or cosmetic or his or her agent. When the adulteration or misbranding can be corrected by proper labeling or processing of the food, drug, device, or cosmetic, or when the false advertisement can be corrected and when all provisions of this part can be complied with, then, after entry of the judgment and after costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the food, drug, device, or cosmetic will be brought into compliance, the court may, by order, direct that the food, drug, device, or cosmetic be delivered to the claimant or owner to be brought into compliance by labeling, processing, or other means under the supervision of an authorized agent of the department. The expense of the supervision shall be paid by the claimant or owner. The bond shall be discharged when the court finds that the food, drug, device, or cosmetic is no longer held for sale in violation of this part and that all of the expenses of supervision have been paid.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111890

Whenever an authorized agent of the department finds any meat, meat products, seafood, poultry, vegetable, fruit, or other food that is unsound, or that contains any filthy, decomposed, or putrid substance, or that may be poisonous or deleterious to health, or otherwise unsafe, that agent may declare the food to be a nuisance and the department, or its authorized agent, shall condemn or destroy it, or render it unsalable as human food by decharacterization.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111895

Any superior court of this state may condemn any food, drug, device, or cosmetic under provisions of this part. In the absence of an order, the food, drug, device, or cosmetic may be destroyed under the supervision of an authorized agent of the department who has the written consent of the owner, his or her attorney, or authorized representative.

(Amended by Stats. 2003, Ch. 449, Sec. 27. Effective January 1, 2004.)






ARTICLE 4 - Injunctions

111900

The Attorney General or any district attorney, on behalf of the department, may bring an action in superior court and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this part. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the department shall not be required to allege facts necessary to show, or tending to show, lack of adequate remedy at law, or to show, or tending to show, irreparable damage or loss.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111905

In addition to the injunctive relief provided in Section 111900, or as a nonpunitive alternative to Section 111915, the court, after finding any person has violated this part, shall award to the department all reasonable costs incurred by the department in investigating and prosecuting the action, including, but not limited to, the costs of storage and testing, as determined by the court. The award shall be paid to the department by the person found by the court to have violated this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111910

(a)  Notwithstanding the provisions of Section 111900 or any other provision of law, any person may bring an action in superior court pursuant to this section and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of Article 7 (commencing with Section 110810) of Chapter 5. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the person shall not be required to allege facts necessary to show, or tending to show, lack of adequate remedy at law, or to show, or tending to show, irreparable damage or loss, or to show, or tending to show, unique or special individual injury or damages.

(b)  In addition to the injunctive relief provided in subdivision (a), the court may award to that person, organization, or entity reasonable attorney’s fees as determined by the court.

(c)  This section shall not be construed to limit or alter the powers of the department and its authorized agents to bring an action to enforce this chapter pursuant to Section 111900 or any other provision of law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111912

Notwithstanding any provision of this part, or any other provision of law, the department shall have no affirmative obligation to administer, regulate, or enforce state law relating to organic foods except Section 110850, relating to the registration of persons who certify processors of organic foods, and Section 110875, relating to the registration of processors of organic foods.

(Added by Stats. 1996, Ch. 1023, Sec. 315. Effective September 29, 1996.)



111915

In addition to injunctive relief, the court may impose as a civil penalty, damages in the maximum sum of one thousand dollars ($1,000) for each day the violation is continued. Damages shall be paid one-half to this state and one-half to the county in which the action is brought if brought by the Attorney General, or entirely to the county if brought by a district attorney.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)












PART 6 - WHOLESALE FOOD

CHAPTER 1 - Definitions (Reserved)

111900

The Attorney General or any district attorney, on behalf of the department, may bring an action in superior court and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this part. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the department shall not be required to allege facts necessary to show, or tending to show, lack of adequate remedy at law, or to show, or tending to show, irreparable damage or loss.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111905

In addition to the injunctive relief provided in Section 111900, or as a nonpunitive alternative to Section 111915, the court, after finding any person has violated this part, shall award to the department all reasonable costs incurred by the department in investigating and prosecuting the action, including, but not limited to, the costs of storage and testing, as determined by the court. The award shall be paid to the department by the person found by the court to have violated this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111910

(a)  Notwithstanding the provisions of Section 111900 or any other provision of law, any person may bring an action in superior court pursuant to this section and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of Article 7 (commencing with Section 110810) of Chapter 5. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the person shall not be required to allege facts necessary to show, or tending to show, lack of adequate remedy at law, or to show, or tending to show, irreparable damage or loss, or to show, or tending to show, unique or special individual injury or damages.

(b)  In addition to the injunctive relief provided in subdivision (a), the court may award to that person, organization, or entity reasonable attorney’s fees as determined by the court.

(c)  This section shall not be construed to limit or alter the powers of the department and its authorized agents to bring an action to enforce this chapter pursuant to Section 111900 or any other provision of law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111912

Notwithstanding any provision of this part, or any other provision of law, the department shall have no affirmative obligation to administer, regulate, or enforce state law relating to organic foods except Section 110850, relating to the registration of persons who certify processors of organic foods, and Section 110875, relating to the registration of processors of organic foods.

(Added by Stats. 1996, Ch. 1023, Sec. 315. Effective September 29, 1996.)



111915

In addition to injunctive relief, the court may impose as a civil penalty, damages in the maximum sum of one thousand dollars ($1,000) for each day the violation is continued. Damages shall be paid one-half to this state and one-half to the county in which the action is brought if brought by the Attorney General, or entirely to the county if brought by a district attorney.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 2 - Powers and Duties (Reserved)

111900

The Attorney General or any district attorney, on behalf of the department, may bring an action in superior court and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this part. Any proceeding under the provisions of this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the department shall not be required to allege facts necessary to show, or tending to show, lack of adequate remedy at law, or to show, or tending to show, irreparable damage or loss.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111905

In addition to the injunctive relief provided in Section 111900, or as a nonpunitive alternative to Section 111915, the court, after finding any person has violated this part, shall award to the department all reasonable costs incurred by the department in investigating and prosecuting the action, including, but not limited to, the costs of storage and testing, as determined by the court. The award shall be paid to the department by the person found by the court to have violated this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111910

(a)  Notwithstanding the provisions of Section 111900 or any other provision of law, any person may bring an action in superior court pursuant to this section and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of Article 7 (commencing with Section 110810) of Chapter 5. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the person shall not be required to allege facts necessary to show, or tending to show, lack of adequate remedy at law, or to show, or tending to show, irreparable damage or loss, or to show, or tending to show, unique or special individual injury or damages.

(b)  In addition to the injunctive relief provided in subdivision (a), the court may award to that person, organization, or entity reasonable attorney’s fees as determined by the court.

(c)  This section shall not be construed to limit or alter the powers of the department and its authorized agents to bring an action to enforce this chapter pursuant to Section 111900 or any other provision of law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111912

Notwithstanding any provision of this part, or any other provision of law, the department shall have no affirmative obligation to administer, regulate, or enforce state law relating to organic foods except Section 110850, relating to the registration of persons who certify processors of organic foods, and Section 110875, relating to the registration of processors of organic foods.

(Added by Stats. 1996, Ch. 1023, Sec. 315. Effective September 29, 1996.)



111915

In addition to injunctive relief, the court may impose as a civil penalty, damages in the maximum sum of one thousand dollars ($1,000) for each day the violation is continued. Damages shall be paid one-half to this state and one-half to the county in which the action is brought if brought by the Attorney General, or entirely to the county if brought by a district attorney.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 3 - Enforcement and Penalties

111940

(a)  If any person violates any provision of Chapter 4 (commencing with Section 111950), Chapter 5 (commencing with Section 112150), Chapter 6 (commencing with Section 112350), Chapter 7 (commencing with Section 112500), Chapter 8 (commencing with Section 112650), Chapter 10 (commencing with Section 113025), or Article 3 (commencing with Section 113250) of Chapter 11 of this part, or Chapter 4 (commencing with Section 108100) of Part 3, or any regulation adopted pursuant to these provisions, the department may assess a civil penalty against that person as provided by this section.

(b)  The penalty may be in an amount not to exceed one thousand dollars ($1,000) per day. Each day that a violation continues shall be considered a separate violation.

(c)  If, after examination of a possible violation and the facts surrounding that possible violation, the department concludes that a violation has occurred, the department may issue a complaint to the person charged with the violation. The complaint shall allege the acts or failures to act that constitute the basis for the violation and the amount of the penalty. The complaint shall be served by personal service or by certified mail and shall inform the person so served of the right to a hearing.

(d)  Any person served with a complaint pursuant to subdivision (c) of this section may, within 20 days after service of the complaint, request a hearing by filing with the department a notice of defense. A notice of defense is deemed to have been filed within the 20-day period if it is postmarked within the 20-day period. If a hearing is requested by the person, it shall be conducted within 90 days after the receipt by the department of the notice of defense. If no notice of defense is filed within 20 days after service of the complaint, the department shall issue an order setting the penalty as proposed in the complaint unless the department and the person have entered into a settlement agreement, in which case the department shall issue an order setting the penalty in the amount specified in the settlement agreement. When the person has not filed a notice of defense or where the department and the person have entered into a settlement agreement, the order shall not be subject to review by any court or agency.

(e)  Any hearing required under this section shall be conducted pursuant to the procedures specified in Section 100171, except to the extent they are inconsistent with the specific requirements of this section.

(f)  Orders setting civil penalties under this section shall become effective and final upon issuance thereof, and payment shall be made within 30 days of issuance. A copy of the order shall be served by personal service or by certified mail upon the person served with the complaint.

(g)  Within 30 days after service of a copy of a decision issued by the director after a hearing, any person so served may file with the superior court a petition for writ of mandate for review of the decision. Any person who fails to file the petition within this 30-day period may not challenge the reasonableness or validity of the decision or order of the director in any judicial proceeding brought to enforce the decision or order or for other remedies. Section 1094.5 of the Code of Civil Procedure shall govern any proceedings conducted pursuant to this subdivision. In all proceedings pursuant to this subdivision, the court shall uphold the decision of the director if the decision is based upon substantial evidence in the whole record. The filing of a petition for writ of mandate shall not stay any corrective action required pursuant to the Miscellaneous Food, Food Facility, and Hazardous Substances Act, as defined in subdivision (b) of Section 27, or the accrual of any penalties assessed pursuant to this section. This subdivision does not prohibit the court from granting any appropriate relief within its jurisdiction.

(h)  The remedies under this section are in addition to, and do not supersede, or limit, any and all other remedies, civil or criminal.

(Amended by Stats. 1999, Ch. 83, Sec. 115. Effective January 1, 2000.)



111945

In addition to injunctive relief, the court may impose as a civil penalty, damages up to a maximum amount of one thousand dollars ($1,000) for each day the violation is continued. Damages shall be paid one-half to the State Treasury, and one-half to the county where the action is brought.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 4 - Wholesale Food Processors

ARTICLE 1 - Food Processing Establishments

111950

“Food,” as used in this chapter, includes all articles used for food, drink, confectionery, or condiment, whether simple or compound, and all substances and ingredients used in the preparation thereof.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111955

“Food processing establishment,” as used in this chapter, shall mean any room, building, or place or portion thereof, maintained, used, or operated for the purpose of commercially storing, packaging, making, cooking, mixing, processing, bottling, canning, packing, slaughtering, or otherwise preparing or handling food except restaurants. “Food processing establishment” shall not include a cottage food operation that is registered or has a permit pursuant to Section 114365.

(Amended by Stats. 2012, Ch. 415, Sec. 6. Effective January 1, 2013.)



111960

Every food processing establishment shall be properly lighted, drained, plumbed, and ventilated; and shall be conducted with strict regard to the influence of lighting, drainage, plumbing, and ventilation upon the health of persons therein employed, and upon the purity and wholesomeness of the food therein produced, prepared for sale, manufactured, packed, stored, kept, handled, sold, or distributed.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111965

The floors, side walls, ceiling, furniture, receptacles, utensils, implements, and machinery of every food processing establishment shall at no time be kept in an unclean, unhealthful, or unsanitary condition.

Any of the following is deemed to be “an unclean, unhealthful, or unsanitary condition”:

(a)  If food in the process of manufacture, preparation, packing, storing, sale, or distribution is not securely protected from flies, dust, or dirt, and from all other foreign or injurious contamination.

(b)  If refuse, dirt, and waste products subject to decomposition and fermentation incident to the manufacture, preparation, packing, storing, selling, and distributing of food, are not removed daily.

(c)  If all trucks, trays, boxes, baskets, buckets, other receptacles, chutes, platforms, racks, tables, shelves, knives, saws, cleavers, and all other utensils, receptacles, and machinery used in moving, handling, cutting, chopping, mixing, canning, and all other processes employed in the preparation of food are not thoroughly cleaned daily.

(d)  If the clothing of employees is unclean or if they dress, undress, or leave or store their clothing in the place where the food is produced, prepared, manufactured, packed, sold or distributed.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111970

No live animal or fowl shall be kept or allowed in any establishment where food is prepared, manufactured, kept, stored, offered for sale or sold unless the establishment is exclusively devoted to the slaughter, processing and/or sale of the animal or fowl. This section does not apply to dogs used by uniformed employees of private patrol operators and operators of a private patrol service who are licensed pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the Business and Professions Code, while those employees are acting within the course and scope of their employment as private patrolmen.

The state department may adopt regulations as it determines are reasonably necessary under this section for the protection of the public health and safety.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111975

The side walls and ceilings of every bakery, confectionery, hotel, or restaurant kitchen shall be well plastered or ceiled with metal or lumber, or shall be oil painted or kept well lime washed, or otherwise kept in a good sanitary condition.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111980

All interior woodwork of every bakery, confectionery, hotel, or restaurant kitchen shall be kept well oiled or painted with oil paint, and shall be kept washed clean with soap and water, or otherwise kept in a good sanitary condition.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111985

Every building, room, basement, or cellar occupied or used for the preparation, manufacture, packing, storage, sale, or distribution of food shall have an impermeable floor, made of cement, or of tile laid in cement, brick, wood, or other suitable, nonabsorbent material that can be flushed and washed clean with water.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111990

Where practicable, the doors, windows, and other openings of every food producing or distributing establishment shall be fitted with stationary or self-closing screen doors and wire window screens, of not coarser than 14 mesh wire gauze.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



111995

Every building, room, basement, or cellar occupied or used for the production, preparation, manufacture, packing, canning, sale, or distribution of food shall have convenient toilet or toilet-rooms, separate and apart from the room or rooms where the process of production, preparation, manufacture, packing, canning, selling, or distributing is conducted.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112000

The floors of toilet-rooms shall be made of cement, or of tile laid in cement, wood, brick, or other nonabsorbent material, and shall be washed and scoured daily.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112005

The toilets shall be furnished with separate ventilating pipes or flues discharging either into soil pipes or on the outside of the building in which they are situated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112010

Lavatories and washrooms shall be adjacent to toilet-rooms and shall be supplied with soap, running water, and towels, and shall be maintained in a clean and sanitary condition.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112015

Employees and others who handle the material from which food is prepared or the finished product shall before beginning work and immediately after visiting a toilet or lavatory, wash their hands and arms thoroughly in clean water.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112020

No employee or other person shall sit or lie upon any table, bench, trough, shelf, or other equipment that is intended for use in connection with any food manufacturing process.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112025

No employee or other person shall expectorate or discharge any substance from his or her nose or mouth on the floor or interior side wall of any building, room, basement, or cellar where the production, preparation, manufacture, packing, storing, or sale of any food is conducted.

(Amended by Stats. 2006, Ch. 538, Sec. 426. Effective January 1, 2007.)



112030

No person shall, nor shall any person be allowed to, reside or sleep in any room of a bake-shop, public dining room, hotel or restaurant kitchen, confectionery, or other place where food is prepared, produced, manufactured, served, or sold.

(Amended by Stats. 2006, Ch. 538, Sec. 427. Effective January 1, 2007.)



112035

No employer shall require or permit any person to work, in a food processing establishment or vehicle used for the production, preparation, manufacture, sale, or transportation of food if the person is infected with any contagious, infectious, or communicable disease that can be transmitted by the food involved.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112040

(a)  Prior to January 1, 2001, the department, its inspectors and agents, and all local health officers and inspectors may at all times enter any building, room, basement, cellar, or other place occupied or used, or suspected of being occupied or used, for the production, preparation, manufacture, storage, sale, or distribution of food, and inspect the premises and all utensils, implements, receptacles, fixtures, furniture, and machinery used.

(b)  Commencing January 1, 2001, only the department, its inspectors and agents, and the local health officers and inspectors of Los Angeles, San Bernardino, and Orange Counties and the City of Vernon may exercise the authority to enter and inspect granted in subdivision (a) except as provided in subdivision (c).

(c)  Commencing January 1, 2001, the local health officer or inspector of each city or county, or city and county may exercise the authority to enter and inspect granted in subdivision (a) for the sole purpose of inspecting a food processing establishment that only holds or warehouses processed food, provided that:

(1)  The warehouse does not manufacture or pack processed food.

(2)  The warehouse does not hold fresh seafood, frozen seafood held in bulk for further processing, or fresh or frozen raw shellfish.

(3)  The warehouse is not operated as an integral part of a food processing facility required to be registered pursuant to Section 110460.

(4)  The warehouse facilities are located entirely within the area under the jurisdiction of the local health department.

(5)  The warehouse does not salvage food as the primary business.

(d)  All inspections of food processing establishments conducted by local health departments shall be reported to the department within 60 days. The department shall consider this information when scheduling the department’s inspection activities.

(Amended by Stats. 2000, Ch. 135, Sec. 104. Effective January 1, 2001.)



112045

If upon inspection any building, room, basement, cellar, or other place, or any vehicle, employer, employee, or other person is found to be in violation of or violating any of the provisions of this article, or if the production, preparation, manufacture, packing, storing, sale, or distribution of food is being conducted in a manner detrimental to the health of the employees or to the character or quality of the food being produced, prepared, manufactured, packed, stored, sold, distributed, or conveyed, the person making the inspection shall at once make a written report of the violation to the district attorney of the county, who shall prosecute the violator. He or she shall make a like report to the department. The department, from time to time, may publish the reports in its monthly bulletin.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112050

Every building, room, basement, cellar, or other place or thing kept, maintained, or operated in violation of this article, and all food produced, prepared, manufactured, packed, stored, kept, sold, distributed, or transported in violation of this article, is a public nuisance dangerous to health. Any such nuisance may be abated or enjoined in an action brought for that purpose by the local or state department or may be summarily abated in the manner provided by law for the summary abatement of public nuisances dangerous to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112055

The sections contained in this article are to be known as the California Food Sanitation Act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Food Containers

112060

“Bottle,” as employed in this article, includes any bottle or any glass or crockery food container, other than one not previously used, that is used or sold for use in the manufacture, production, preparation, compounding, blending, or packing for sale of any food, drug, or liquor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112065

This article is not applicable to containers subject to Division 15 (commencing with Section 32501) of the Food and Agricultural Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112070

The provisions of this article in reference to sterilization procedures and methods in cleaning bottles, as in this article defined, shall apply to all persons cleaning previously used bottles who are engaged in the business of packaging food, drugs, or liquors and to all persons maintaining a place of business for the cleaning and resale of the bottles sold for and to be used for packing a food, drug or liquor.

The sale for use of any such bottle by any person not licensed by the board as herein provided, when the use intended by purchaser is to package for sale a food, drug or liquor produced or packaged by the purchaser is unlawful, except in the case of a sale to a purchaser for export out of this state or who is engaged in the business of packaging food, drugs, or liquors at a fixed place of business in this state and is equipped to cleanse and sterilize bottles as in this article provided.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112075

The department shall issue a license to an applicant therefor upon the receipt of the evidence as the department may require showing that the applicant is properly equipped for the cleansing and sterilization of bottles as provided in this article, or at its option upon the recommendation of a city, county or city and county health officer. This license is nontransferable.

The license provisions of this article shall not apply to food, drug or liquor manufacturers or packers who buy bottles for their own use and purposes, but do apply to any other person, firm or corporation engaged in the business of cleaning, sterilizing and reselling bottles to manufacturers or packers except as hereinabove provided.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112080

An establishment is deemed properly equipped for the cleansing and sterilization of bottles if it maintains and employs the following standards:

(a)  Cleanses and sterilizes bottles by first soaking them in a hot caustic solution of not less than 120 degrees F. for a period of not less than five minutes which temperature shall be indicated by a thermometer. The solution shall contain not less than 2 1/2 percent of caustic soda expressed in terms of sodium hydrates.

(b)  Changes the cleansing solution frequently so as to prevent its becoming foul and insanitary.

(c)  Thoroughly rinses the bottles after the soaking.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112085

All bottles shall be cleansed and sterilized as specified in Section 112080, and shall be kept free from rust or contamination.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112090

A licensee shall issue a certificate of sterilization with each shipment of bottles to a purchaser, stating that the licensee has cleansed and sterilized the bottles in the manner required by this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112095

If any licensee fails to maintain his or her equipment and to cleanse or sterilize any bottle in the manner required by this article, and issues a certificate knowing its contents to be untrue the state department may revoke or suspend his or her license after a hearing. The proceedings for the revocation or suspension of a license shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the state department shall have all the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112100

Any purchaser of a bottle who shows a certificate of sterilization signed by a licensed seller thereof complies sufficiently with this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112105

Nothing in this article prohibits the sale for use of any uncleansed or unsterilized bottle to a purchaser who is licensed under this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112110

Food containers manufactured from second-hand tin plate and intended for the packing of hermetically sealed canned food products intended to be used for human consumption shall not be so used unless the tin plate from which they are manufactured has, prior to their manufacture, been cleansed and sterilized by thorough immersion in boiling water, and then dried on hot rolls or by the use of heated air.

The board may inspect any place where the containers are manufactured for the purpose of enforcing this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112115

This article, with the exception of any licensing provisions, may be enforced by any local enforcement division, which shall be construed to mean the local health department, headed by the duly appointed, qualified and acting health officer of any county, city or city and county. The territory may include one or more counties, cities, or cities and counties.

(Amended by Stats. 1999, Ch. 915, Sec. 20. Effective January 1, 2000.)



112120

A nonalcoholic soft drink, whether or not carbonated, shall be deemed to be misbranded if in a bottle or other closed container unless the name and address of the bottler or distributor thereof appears on the container by being molded, printed, or otherwise labeled thereon, or the name and address is shown on the crown or cap of the container if the container is a permanently and distinctively branded bottle. The beverage shall not be deemed to be misbranded under this section if in a bottle or other closed container on which is molded, printed or otherwise labeled the product name, trademark or brand of the distributor or bottler thereof and if a sworn affidavit has been filed with the department stating the name, trademark, or brand of the beverage, a full and complete description of each territory or area of the state in which the beverage is to be distributed, and the names and addresses of the persons as are responsible for the Miscellaneous Food, Food Facility, and Hazardous Substances Act (Section 27) in the bottling and distribution of the beverage in each territory or area of the state in which the beverage is distributed. Nothing in this section shall be deemed to exempt any bottler or distributor of a beverage or beverages from any provision of Part 5 (commencing with Section 109875).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Closed Containers

112125

Except when sold in bulk for manufacturing purposes, it is unlawful to sell or otherwise dispose of at retail jams, jellies, preserves, marmalades, peanut butter, horse-radish, mayonnaise, or salad dressings other than in closed containers approved by the department, when the department determines that any other method of sale or disposition of any such food or food product is conducive to its contamination by flies, insects, dust, dirt, or foreign material of any kind whatsoever.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Violations

112130

Any person, whether as principal or agent, employer or employee, who violates any of the provisions of this chapter is guilty of a misdemeanor punishable upon conviction by a fine of not more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment. Each day’s violation is a separate and distinct offense.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 5 - Sanitary Control of Shellfish

ARTICLE 1 - Declaration of Policy and Definitions

112150

The Legislature finds and declares that the public health interest requires that the people of this state be protected from adulterated shellfish grown and harvested in state waters for sale to the public and for introduction into interstate commerce. This protection is a matter of statewide concern and the purpose of this chapter is to establish uniform sanitation standards for the growing waters, harvesting, shucking, packing, repacking, and handling of shellfish and shellstock intended for human consumption.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112155

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(a)  “Shellfish” means native or nonnative bivalve mollusks, which include oysters, rock scallops, clams, and mussels, either fresh or frozen, and either shucked or in the shell.

(b)  “Shellstock” means shellfish which remain in their shells.

(c)  “Growing area” means any offshore ocean, coastal estuarine, or freshwater area that may be classified by the department for natural shellfish growth or artificial shellfish propagation and includes open seawater systems.

(d)  “Approved area” means a shellfish-growing area not adversely affected by sewage or other wastes.

(e)  “Conditionally approved area” means a shellfish-growing area that may be occasionally affected by sewage or other wastes.

(f)  “Prohibited area” means a shellfish-growing area not certified because of its proximity to a waste discharge or because the area is influenced by other detrimental environmental factors.

(g)  “Restricted area” means a shellfish-growing area subjected to a limited degree of pollution which makes it unsafe to harvest shellfish for direct marketing but where harvesting for relaying or depuration may be permitted.

(h)  “Other wastes” means wastes, such as, but not limited to, animal, industrial, radiological, and agricultural wastes which would render shellfish unsafe or unfit for human consumption.

(i)  “Department” means the State Department of Health Services.

(j)  “Director” means the State Director of Health Services.

(k)  “Person” includes any individual, partnership, corporation, limited liability company, and association.

( l)  “Closed area” means an area that the shellfish taken therefrom have been declared to be unsafe or unfit for human consumption.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - General Requirements

112160

(a)  The director may declare any area within the jurisdiction of this state to be a closed area if it is determined that shellfish taken from the growing area may be unsafe or unfit for human consumption.

(b)  The director shall close to the taking of shellfish for a period deemed advisable any waters to which shellfish from a closed area may have been transferred.

(c)  The director shall establish by order the areas that he or she declares unsafe or unfit for shellfish harvesting and shall modify or revoke the order in accordance with the results of chemical, toxicologic, and bacteriological surveys conducted by the department. The director shall file the order in the office of the department, and shall furnish copies of the orders describing closed areas to the Department of Fish and Game, the State Water Resources Control Board, and to any interested person without charge.

(d)  Prior to the director’s declaration that shellfish-growing waters may be unsafe and shellfish grown in these waters may not be taken for human consumption, the department shall do all of the following:

(1)  Give at least 20 days’ notice of its intended action. The notice shall include a statement of either the terms or substance of the intended action or a description of the subject and issues involved, and the time when, the place where, and the manner in which, interested persons may present their views thereon.

(2)  Afford all interested persons reasonable opportunity to submit data, views, or arguments orally or in writing. The department shall consider fully all written and oral submissions respecting the proposed action.

(e)  If the department finds that the shellfish harvested from an area is unsafe or unfit for human consumption and states in writing its reasons for that finding, it may proceed without prior notice or hearing to take emergency action. The action may be effective for a period of not longer than 30 days, during which time the department shall initiate the procedures contained in subdivision (d).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112165

(a)  The department shall adopt regulations regarding all of the following:

(1)  The classification and minimum requirements for growing and harvesting areas, for relaying and depuration procedures, and for aquaculture facilities that are used for the cultivation and production of shellfish.

(2)  Specifications for plant facilities and for the harvesting, transporting, storing, handling, packing, and repacking of shellfish.

(3)  Fees.

(b)  The department shall adopt regulations by January 1, 1999, to interpret and enforce the provisions of this chapter. The regulations shall be adopted by the department in the manner prescribed by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c)  The regulations shall conform, so far as possible, to the standards or procedures established in the guidelines adopted by the National Shellfish Sanitation Program that pertain to the evaluation of shellfish-growing areas and handling facilities, but shall provide for regulating other wastes or contaminants not covered by the guidelines adopted by the National Shellfish Sanitation Program that would render shellfish unsafe or unfit for human consumption. If the department adopts standards or procedures that exceed standards or procedures established in the guidelines adopted by the National Shellfish Sanitation Program, the department shall provide a written finding describing the public health need for those standards and procedures in the rulemaking process.

(Amended by Stats. 1997, Ch. 236, Sec. 1. Effective January 1, 1998.)



112170

(a)  The director, or the director’s duly authorized agent, shall conduct sanitary surveys of any shellfish growing water as deemed necessary to assure each of the following:

(1)  Any shellfish grown in the water is safe as an article of food and meets bacteriological, chemical, and toxicologic standards as prescribed by regulation.

(2)  Any shellfish grown in prohibited or restricted areas is either relayed to or depurated in approved water for a period of time as necessary to meet bacteriological, chemical, and toxicologic standards, as prescribed by regulation.

(3)  For good cause shown, a shellfish grower or harvester may request the resurvey of restricted or unapproved growing water, and the director, or the director’s duly authorized agent, shall conduct the sanitary resurvey.

(b)  If it is found that the shellfish and growing water are in compliance with the regulations promulgated under this chapter, the director shall issue a certificate attesting to the compliance to the lawful grower or harvester of the shellfish.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112175

It is unlawful for any person to engage in commercial shellfish cultivation or the harvesting for human consumption of shellfish from naturally occurring populations, except as provided for in Sections 5670, 7850, 8500, and 15101 of the Fish and Game Code and in regulations adopted by the department pursuant to this chapter, with regard to growing areas, relaying and depuration procedures, and aquaculture facilities.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112180

The director, or the director’s duly authorized agent, may, at any reasonable hour of the day, do any of the following:

(a)  Enter and inspect any facility or area used for cultivation, production, depuration, processing, transporting, or sale of shellfish.

(b)  Obtain samples of water and shellfish. Upon request, split samples shall be given to the person from whose property the samples were obtained.

(c)  Inspect all shellfish plants and the practices followed in the handling and packaging of shellfish. If it is found that the operator is complying with the regulations promulgated under this chapter, the director shall issue a certificate attesting to the compliance.

(d)  Cause a reinspection to be made at any time and may revoke the certificate upon refusal of the operator to permit an inspection or free access at all reasonable hours, or upon a finding that the plant is not being operated in compliance with the regulations promulgated under this chapter.

(e)  No revocation, suspension, annulment, or withdrawal of any certificate is lawful unless, prior to the institution of department proceedings, the department gave notice by mail, to the certificate holder, of facts or conduct that warrants the intended action, and the certificate holder was given an opportunity to show compliance with all lawful requirements for the retention of the certificate, pursuant to Section 112265. This section does not preclude the department from taking immediate action in accordance with subdivision (e) of Section 112160.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112185

It is unlawful for any person to take, sell, offer, or hold for sale any shellfish from an area declared by the director to be unsuitable for harvesting for human consumption, without complying with all regulations adopted by the department to ensure that the shellfish have been purified.

The intent of this section is not to prohibit the transplanting of shellfish from restricted or prohibited growing areas, if permission for the transplanting is first obtained from the Department of Fish and Game pursuant to Section 237 of Title 14 of the California Code of Regulations.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112190

It is unlawful for any person to sell, offer, or hold for sale any shellstock or shucked shellfish that has not been harvested from a growing area which has been certified by the department or that has not been purified in accordance with Section 112170.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112195

It is unlawful for any person to sell, offer, or hold for sale any shellstock or shucked shellfish that has not been handled and packaged in accordance with specifications under this chapter, and regulations adopted pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112200

It is unlawful for any person to sell, offer, or hold for sale any shellfish where the facilities for packaging and handling of the shellfish do not comply with regulations adopted by the department under this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112205

It is unlawful for any person to operate a shellfish plant engaged in the handling and packaging of shellfish, either shucked or in the shell, without a valid certificate issued by the department for each plant or place of business.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112210

It is unlawful for any person to sell, offer, or hold for sale any shellstock or shucked shellfish without a label that bears a valid certificate number and is in compliance with Chapter 4 (commencing with Section 110290) of Part 5.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112215

It is unlawful for any person to sell, offer, or hold for sale any shellfish not in a container bearing a valid certificate number from a state or a nation whose shellfish certification program conforms to the then current Manual of Recommended Practice for Sanitary Control of the Shellfish Industry, issued by the United States Public Health Service.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112220

The provisions of Sections 112210 and 112215, with respect to labeling requirements, shall not apply to any of the following:

(a)  Shellstock held in dry storage under refrigerated conditions not for shipment or sale.

(b)  Shellstock sold on premises when the sale is the ultimate point of sale.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112225

Any shellfish that are held or offered for sale at retail or for human consumption, and that have not been handled and packaged in accordance with the specifications fixed by the department under this chapter, or that are not in a certified container as provided in Sections 112210 and 112215, or that are otherwise found by the director to be unfit for human consumption, are subject to immediate condemnation, seizure, and confiscation by the director or the director’s duly authorized agent. The shellfish shall be held, destroyed, or otherwise disposed of as directed by the director.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112230

The director may suspend or revoke any certificate issued pursuant to this chapter for any violation of this chapter or the regulations adopted pursuant thereto.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Fees

112235

The department shall charge and collect a fee for each certificate issued. The amount of the fee shall be established by regulation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Penalties

112240

Any person who willfully violates any provision of this chapter, or any regulation adopted pursuant to this chapter, is guilty of a misdemeanor and shall, if convicted, be subject to imprisonment for not more than six months in the county jail or a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or both. If the violation is committed after a previous conviction under this section that has become final, or if the violation is committed with the intent to defraud or mislead, the person shall be subject to imprisonment for not more than one year in the county jail or a fine of not more than one thousand dollars ($1,000), or both.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112245

One-half of all fines collected by any court or judge for any violation of any provision of this chapter shall be paid into the State Treasury to the credit of the General Fund.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Proceedings

112250

(a)  The Attorney General, any district attorney, or any city attorney to whom the department reports any violation of this chapter shall begin appropriate proceedings in the proper court.

(b)  Before any alleged violation of this chapter is reported to the Attorney General, a district attorney, or a city attorney for the institution of a criminal proceeding, the person against whom this proceeding is contemplated may be given appropriate notice and an opportunity to show cause why he or she should not be prosecuted and to present additional facts that may mitigate the action. The showing may be presented either orally or in writing, in person, or by attorney.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112255

The department is not required to institute proceedings under this chapter for minor violations of this chapter, if the department believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112260

When the state asserts a violation of this chapter, the state need not negate any exemption or exception from the requirements of this chapter in any pleading, or in any trial, hearing, or other proceeding. The burden of proof with respect to any exemption or exception rests upon the person claiming its benefits.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112265

(a)  Except to the extent otherwise provided in Section 112160 and subdivision (e) of Section 112180, or when a violation is asserted pursuant to Section 112240, when the department asserts a violation of this chapter, all affected persons shall be afforded an opportunity for an administrative hearing after 20 days notice.

(b)  The notice shall include all of the following:

(1)  A statement of the time, place, and nature of the hearing.

(2)  A statement of the legal authority and jurisdiction under which the hearing is to be held.

(3)  A reference to the particular sections of the statutes, regulations, and rules involved.

(4)  A short and plain statement of the matters asserted.

(c)  Opportunity shall be afforded all persons to respond and present evidence on the issues involved.

(d)  Hearings authorized or required by this chapter shall be conducted by the department or any agent as the department may designate for that purpose.

(e)  Oral proceedings or any part thereof shall be transcribed at the request of any person. The person requesting the transcription shall bear the cost of the transcript.

(f)  Final decisions or orders adverse to any person shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law, that shall be separately stated. Persons shall be notified either personally or by mail of any decision or order.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112270

In lieu of administrative proceedings pursuant to Section 112265, the department may proceed under Section 119940.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112275

A person who has exhausted all administrative remedies available within the department and who is aggrieved by a final decision or order is entitled to judicial review pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112280

All regulations applicable to this chapter, and currently in effect at the time this chapter takes effect, shall remain in effect until the department adopts regulations pursuant to Section 112165.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 6 - Cold Storage

ARTICLE 1 - Definitions and General Provisions

112350

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112355

“Cold storage” means a place artificially refrigerated to a temperature above zero of 45 degrees Fahrenheit or below. It does not include any place where food that is privately owned and not held for resale is stored inside of lockers or compartments that are not more than 25 cubic feet in capacity, and which lockers or compartments are leased to private individuals for their exclusive use.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112360

“Cold stored” means the keeping of articles of food in cold storage for a period exceeding ten days.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112365

“Article of food” means any article of food used for human consumption. It includes fresh meat and fresh meat products (except in process of manufacture), fresh and dried fruit or vegetables, fish, shellfish, game, poultry, eggs, butter, and cheese, but not malt beverages.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112370

“Storer” means a person who offers articles of food for cold storage.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112375

This chapter does not apply to any cold storage or refrigerating plant or warehouse that is maintained or operated by a restaurant, hotel, exclusively wholesale or retail establishment, cannery, winery, brewery, or other food processing place that is used for the storage of food and which place is owned by or is for the exclusive use of the occupant owner or maintainer thereof, and said food is not stored for other persons.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112380

The term “locker plant” as used in this chapter shall mean any building or portion thereof that is artificially cooled to or below a temperature above zero of 45 degrees Fahrenheit and used exclusively for the storage of any article of food for the sole use of the storer, and that article or articles of food are not for resale.

If any article or articles of food stored in locker plants are for resale and/or to be used for manufacturing purposes, said locker plant is subject to the license provisions of this chapter and all sections thereof.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Licenses

112385

Any person desiring to operate a cold storage or refrigerating warehouse for storing articles of food shall make application in writing to the board for a license for that purpose, stating the location of his or her plant or plants. For the purpose of securing the proper enforcement of this chapter, those buildings or structures that are served by a central refrigerating plant shall be considered as one cold storage or refrigerating warehouse or plant, and subject to one license.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112390

On receipt of the application the board shall examine into the sanitary condition of the plant.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112395

If it finds the plant to be in a sanitary condition and otherwise properly equipped for the business of cold storage, the state department, upon the payment of the license fee specified in this chapter, shall issue a license authorizing the applicant to operate a cold storage or refrigerating warehouse for a period of not more than one year.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112400

No person, firm, or corporation shall engage in the operation of a cold storage or refrigerating warehouse for storing articles of food without having obtained from the state department a license for each such place of business. This license is nontransferable.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112405

Each application for a license under this chapter shall be accompanied by a fee of fifty dollars ($50). Each license issued under this chapter shall expire on December 31st of each calendar year. License fees of fifty dollars ($50) are due on the first of January of each year. The fee for licenses initially issued after January 1st of each year shall not be prorated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112410

The director shall keep a full and correct account of all fees received under this chapter. At least once each month he or she shall deposit all the fees with the Treasurer for credit to the General Fund.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Licensee Regulations

112415

If any place or portion of a place for which a license is issued is deemed by the department to be in an unsanitary condition, the department shall give written notification to the licensee of the condition, stating in particular the matters found to be unsanitary.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112420

Upon failure of the licensee to correct the situation within a designated time the department shall prohibit the licensee from using the place or specified portion until such time as it is restored to a sanitary condition.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112425

Every licensee shall keep an accurate record of receipts and withdrawals of articles of food, and the department shall have free access to these records at any time.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112430

When requested by the department or an agent thereof, any licensee shall within a reasonable time submit a report setting forth in itemized particulars the quantity of food products held by him or her in cold storage.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - General Regulations

112435

No storer shall place in cold storage any article of food whose keeping qualities have been impaired by disease, taint, or deterioration, or that has not been slaughtered, handled, and prepared for storage in accordance with food laws pertaining thereto and the regulations as may be prescribed by the state department for the sanitary preparation of food products for cold storage.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112440

Any article of food intended for use other than human consumption shall, before being cold stored, be marked by the owner in accordance with forms prescribed by the department in a way as to indicate plainly that the article is not to be sold for human food.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112445

Each separate lot of food, when deposited in cold storage, shall be marked plainly with the lot number covering that particular lot of articles of food indicated and recorded on the records maintained on the premises.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112450

The department shall inspect and supervise all cold storage or refrigerating warehouses, and make the inspection of the entry of articles of food therein as it deems necessary to secure the proper enforcement of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112455

The department and its duly authorized employees shall be permitted access to cold storage or refrigerating warehouses at all reasonable times for purposes of inspection and enforcing this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112460

The department may also appoint at the salary as it may designate, any person it deems qualified to make any inspection required by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112465

No person shall keep any article of food in cold storage for more than twelve calendar months, except with the consent of the board. Thirty days prior to the expiration of the 12-month period, the licensee shall send notice to the board advising them of this fact. Duplicate notice shall be sent to the owner of the food.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112470

The department shall, upon application, grant permission to extend the period of storage beyond 12 months for a particular consignment of goods, if the goods in question are found, upon examination, to be in proper condition for further storage at the end of 12 months. The length of time for which further storage is allowed shall be specified in the order granting the permission.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112475

For the purpose of determining whether or not food locker plants come under the provisions of this chapter, the operators or owners of all such frozen food locker plants shall make available, upon request to any agent of the department, the names and addresses of any and all persons, firms, or corporations renting, leasing, or occupying the lockers or compartments.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112480

Unless otherwise permitted by this article, it is unlawful to represent or advertise as fresh goods articles of food that have been placed in cold storage. This section shall not apply to vegetables, fruit or other foods sold as “fresh frozen” and so labeled, when stored at or below zero degrees Fahrenheit, or to eggs held in cold storage for 30 days or less.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112485

It is unlawful to return to cold storage any article of food that has once been released from such storage and placed on the market for sale to consumers. However, nothing in this section prevents the transfer of goods from one cold storage or refrigerating warehouse to another, if the transfer is not made for the purpose of evading any provision of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112490

The department may make regulations to secure the proper enforcement of this chapter, including regulations with respect to the sanitary preparation of articles of food for cold storage, the use of marks, tags, or labels, and the display of signs.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Violations

112495

Any person violating any of the provisions of this chapter, or any rule or regulation issued pursuant to this chapter, shall upon conviction be punished for the first offense by a fine not exceeding one thousand dollars ($1,000) or by imprisonment for not more than 90 days, or by both. The punishment for a second offense is the same, except that the maximum fine is two thousand dollars ($2,000).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 7 - Frozen Foods

112500

When used in this chapter, unless the context otherwise requires:

(a)  “Food” means any article used by man for food, drink, confectionery or condiment, or which enters into the composition thereof, whether simple, blended, mixed or compounded.

(b)  “Locker” means the individual sections or compartments of a capacity of not to exceed 25 cubic feet in the locker room of a frozen food locker plant.

(c)  “Frozen food locker plant” means an establishment in which space in the individual lockers is rented, leased, or loaned to individuals, firms, or corporations, for the storage of food for their own use and which is artificially cooled for the purpose of preserving the food. The term includes service locker plant, storage locker plant, and branch locker plant.

(d)  “Service locker plant” means a frozen food locker plant in which patrons’ foods are prepared or packaged by the operator of the plant before the foods are placed in the lockers for storage.

(e)  “Storage locker plant” means a frozen food locker plant, the operator of which does not prepare or package the foods of patrons.

(f)  “Branch locker plant” means a frozen food locker plant in any location or establishment artificially cooled in which space in individual lockers is rented, leased, or loaned to individuals, firms, or corporations for the storage of food for their own use after preparation for storage in a central or parent plant.

(g)  “Frozen” means food frozen in a room or compartment in which the temperature is plus 5 degrees Fahrenheit or lower.

(h)  “Temperature” means the average air temperature in refrigerated rooms.

(i)  “Department” means the State Department of Health Services.

(j)  “Operator” means any person, firm or corporation operating or maintaining a frozen food locker plant.

(k)  “Processor” means an establishment in which, for compensation directly or indirectly, meat or meat products are cut, wrapped, or frozen to be delivered for frozen storage by the ultimate consumer.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112505

No person hereafter shall engage within this State in the business of operating any frozen food locker plant without having applied for and obtained from the director of the department a license for each such place of business. Applications for the license shall be made in writing to the director of the department, on the forms and with the pertinent information as he or she may deem necessary. These licenses shall be granted promptly as a matter of right unless conditions exist that are grounds for denial of a license, as hereinafter set forth.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112510

The annual license fee for a frozen food locker plant shall be twenty-five dollars ($25). Such fees shall be paid into the General Fund.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112515

Upon receipt of the application for a license accompanied by the required fee, the department shall promptly inspect the plant to be licensed and shall issue a license; provided, the plant, its equipment, facilities and its surrounding premises, and its operations comply with this chapter and regulations pertaining to this chapter. The department shall inspect all frozen food locker plants licensed under this chapter, whenever the department considers the inspection necessary. The department and its representatives shall have access to the plants at all reasonable times for the purpose of making inspections.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112520

The license issued hereunder shall be in a form as the department shall prescribe and shall be under the seal of the department and shall set forth the name of the licensee, the location for which the license is issued, the period of the license and other information as the department may determine. Licenses shall be for a term of one calendar year and shall be renewed annually. The license is nontransferable. The original license or a certified copy thereof shall be conspicuously displayed by the licensee in the locker plant for which the license is issued.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112525

The floors, walls and ceilings of frozen food locker plants shall be of a construction and finish that they can be conveniently maintained in a clean and sanitary condition. The lockers in any plant shall be so constructed as to protect the contents from contamination, deterioration or injury. Lockers with perforated bottoms shall be provided with a suitable unperforated liner or tray.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112530

Any frozen food locker plant using a toxic gas refrigerant shall have at least one gas mask of a type approved by the department and shall keep the same where it will be readily accessible.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112535

All rooms of a frozen food locker plant shall at all times be maintained in a clean and sanitary condition. All equipment and utensils shall be cleaned when put into use and shall be thoroughly cleaned after each day’s use and shall be so stored or protected as not to become contaminated. Lockers shall be thoroughly cleaned before they are leased or put into the possession of any patron. The premises and surroundings of the plants shall be maintained in a clean and sanitary condition. The food stored shall be protected from filth, flies, dust, dirt, insects, vermin and any other contamination and from any unclean or filthy practice in the handling thereof or caring therefor. No food shall be stored in a condition or in a manner as to cause injury to or deterioration of articles of food in adjacent lockers.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112540

Frozen food locker plants shall have an ample water supply readily available and the water that comes in contact with any food product or the equipment shall be uncontaminated. Such plants shall be provided with adequate toilet facilities so located as to be readily accessible to employees and equipped with adequate washing fixtures or have such fixtures or facilities convenient thereto and shall be supplied with running water, single soap and single towel service. The doors of all toilet rooms shall be full length and self-closing and no toilet room shall open directly into any room in which foods are prepared, processed, chilled, frozen or stored. Toilet facilities and rooms shall be kept in a clean and sanitary condition.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112545

The director shall publish and declare reasonable regulations as are consistent with the enforcement of the provisions of this chapter providing for adequate cleanliness and sanitation to protect public health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112550

The refrigeration system for a frozen food locker plant shall be equipped with reliable controls for the maintenance of uniform temperatures as required in the various refrigerated rooms and shall be of adequate capacity to provide under extreme conditions of outside temperature and activity of the plant, the following temperatures in the several rooms, respectively:

(a)  In pre-cool, chill, or aging rooms, temperatures shall be commensurate with good commercial practice.

(b)  In locker rooms, temperature shall not exceed plus five (5) degrees Fahrenheit, with customary commercial variations.

The foregoing temperatures shall not be construed as prohibiting variations therefrom as may occur during short periods of time incidental to operating conditions beyond the control of the operator.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112555

Any processor, prior to delivery to the consumer, shall quick-freeze all meat or meat products in a blast-type freezing room at zero degrees Fahrenheit with one side of the package exposed to circulated air, or in a still-air-type freezing room at a minimum of minus 10 degrees Fahrenheit with one surface side of each package in direct contact with coils of a freezing plate. This section shall not apply to the sale of retail cuts of meat sold over the counter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112560

Thermometers in good order shall be provided in all rooms held under low temperature at locations therein that will reflect true storage temperatures of foods in the rooms.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112565

No frozen food locker plant shall be licensed under this chapter unless the following facilities are provided:

Sufficient chill or aging room space, freezing facilities, locker room, and facilities for cutting, preparing, wrapping and packaging meats and meat products, except that storage locker plants and branch locker plants need install only locker room facilities as specified in Section 112550.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112570

A branch plant may be operated only in conjunction with a parent locker plant that shall have processing facilities sufficiently large for the locker plant and all branch plants.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112575

Storage of fish and game by patrons shall comply with federal and state fish and game laws. All pertinent abstracts of state and federal fish and game regulations shall be furnished by the department and shall be conspicuously displayed in the locker plant.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112580

Every operator of a frozen food locker plant, shall keep a record showing names and addresses of renters of lockers and the records shall be available for examination by the Director of Food and Agriculture or his or her representatives, or the department or its representatives, during business hours of the plants.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112585

Only food for human consumption, or clean, sanitary byproducts therefrom to be used for food, shall be stored in the frozen food locker plant. Each package of food wrapped and frozen for storage shall be labeled designating the product and identifying the processor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112590

The person owning or operating a frozen food locker plant shall have a lien upon all property therein for all charges due from the owner of the property. The lien may be secured and enforced in the same manner as warehousemen’s liens are secured and enforced.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112595

Operators of frozen food locker plants operating solely as such shall not be construed to be warehousemen or public utilities, nor shall receipts or other instruments issued by those persons in the ordinary conduct of their locker business be construed to be warehouse receipts or subject to the laws applicable thereto.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112600

Cold storage or refrigerating warehouses subject to Chapter 6 (commencing with Section 112350) shall be exempt from the licensing provisions of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112605

The licensing provisions of this chapter shall not apply to retail premises in which individual frozen food lockers are not rented, leased, loaned, or otherwise furnished to individuals, firms or corporations, or processors.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112610

The department, after notice and hearing, may revoke the license issued for any frozen food locker plant for failure to comply with the provisions of this chapter. The proceedings under this section shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112615

In the event the director suspends or revokes any license, the licensee may obtain judicial review of the order by filing a petition for a writ of mandate in accordance with the Code of Civil Procedure in the superior court of the county in which the licensed premises are located within thirty (30) days from the date notice in writing of the director’s order revoking or suspending the license has been served upon said licensee.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112620

The liability of the owner or operator of lockers for loss of goods in lockers or in the owner’s or operator’s care shall be limited to negligence of the owner or operator or his or her employee.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112625

Upon the signed petition of at least 25 owners or operators of frozen food locker plants licensed under this chapter, the director shall within 10 days after receipt of said petition, cause to be held at places and at times as he or she may provide, a public hearing for the purpose of gathering facts and data for the revision, correction or amendment of any rule or regulation issued pertaining to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112630

This chapter shall be known as the “Frozen Food Locker Plant Act of 1951.”

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112635

Any person who violates any of the provisions of this chapter is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for a term not exceeding six months, or by both the fine and imprisonment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 8 - Canneries

ARTICLE 1 - Definitions and Scope

112650

“State board,” or “State Board of Public Health,” as used in this chapter, means the State Department of Health Services.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112655

“Meat or meat products” as used in this chapter, means any meat or meat product or poultry or poultry product that is not subject to the inspection of the Bureau of Meat Inspection or the Bureau of Poultry Inspection of the Department of Food and Agriculture, or of the Meat Inspection Division or Poultry Division of the United States Department of Agriculture, or of an approved municipal inspection department or establishment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112660

“Food product,” as used in this chapter, includes any fish or fish product, meat or meat product, or any other food product.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112665

The operation of noncommercial canning centers by community canning centers, schools, churches, other organizations, or housewives who pack hermetically sealed canned food products for their own consumption and do not sell the canned food, is exempt from the licensing provisions of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112670

In lieu of a license, a permit to operate a canning center shall be issued without cost by the department upon the submission of evidence as the department requires to show that the persons operating the center are qualified and that the center is properly equipped and meets all other provisions of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112675

Food products that do not require the use of a pressure cooker but necessitate acidulation and pH determinations come within this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112680

No act that is unlawful under Part 5 (commencing with Section 109875), relating to the adulterating, mislabeling, misbranding, false advertising, and sale of foods, is lawful by reason of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Cannery Inspection Board

112685

There is in the state government a Cannery Inspection Board consisting of the following six members:

(a) The director of the state department, who shall act as chairperson.

(b) One person appointed by the director who shall have had at the time of his or her appointment at least 10 years experience in or with canning technology and has a degree in chemistry, bacteriology, or medicine.

(c) Four persons appointed by the director who are experienced, have substantial investments, and are actively engaged in the canning industry at the time of their appointment.

One of the four appointive members shall be engaged in the canning of animal food.

(Amended by Stats. 2004, Ch. 314, Sec. 1. Effective January 1, 2005.)



112690

Each appointed member holds office for a term of one year or until his or her successor is appointed.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112695

Members of the board serve without compensation. The board shall meet at least quarterly.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112700

The Cannery Inspection Board shall, subject to the approval of the department, estimate the cost of the separate inspection and laboratory control required to be made for each food product subject to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112705

The estimate shall be made prior to the opening of the canning season for each product having a canning season of less than three consecutive months, and prior to each quarter for each product having a canning season of more than three consecutive months.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112710

For the purpose of prorating the estimated cost of inspection and laboratory control, the Cannery Inspection Board, subject to the approval of the department, shall estimate the number of cases to be packed, the number of tons to be packed, or the number of man-hours necessary to be employed, whichever in its discretion is most equitable as a basis of proration.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112715

Based on the estimates required by the last three sections, the Cannery Inspection Board, subject to the approval of the department, shall determine the probable cost of inspection and laboratory control per thousand cases, per ton, or per man-hour, whichever in its discretion is most equitable.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112720

The cost of laboratory control and research on products subject to this chapter shall be prorated by the Cannery Inspection Board in the same manner as the costs of inspection are prorated by it.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112725

If the delegation of discretion to determine whether the case, ton, or man-hour basis is most equitable as a basis of prorating the cost of inspection and laboratory control is held invalid as an unlawful delegation of legislative power, the invalidity shall not affect the validity of the remaining portions of this chapter. The Legislature hereby declares that if it had known that the delegation of the discretion would be declared invalid as an unlawful delegation of legislative power, it would have designated the man-hour basis of proration as the most equitable basis of proration. In the event of an invalidity, the cost of inspection and laboratory control shall be prorated on the man-hour basis.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Proration of Costs

112730

At the end of each quarter, or at the close of any canning season that does not exceed three consecutive months, the state department shall determine the actual cost of inspection and laboratory control of each separate food product for the preceding quarter or preceding canning season, and shall prorate the cost to each person licensed under this chapter on the basis of cases packed, tons packed, or number of man-hours necessary to be employed, whichever has been determined by the Cannery Inspection Board, with the approval of the state department, to be most equitable.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112735

In making any separate inspection and laboratory control for any food product, the state department shall not spend more than the amount estimated by the Cannery Inspection Board as the cost of the inspection without the approval of the Cannery Inspection Board.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112740

In making estimates, determinations, assessments, and prorations under this article and Article 2 (commencing with Section 112685), the Cannery Inspection Board and the state department may include as a part of the cost of inspection a reasonable charge for standby services of inspectors.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112745

In lieu of all other procedures in this article and Article 2 (commencing with Section 112685), each person licensed under this chapter may be assessed at an estimated annual hourly rate set by the Cannery Inspection Board with the approval of the department and of the State Director of Finance. The annual rate shall be set for each industry group based on the estimated cost.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Licenses and Licensees

112750

It is unlawful for any person to engage in the noncommercial canning of salmon, or in the commercial canning of any fish or fish product, meat or meat product, or any other food product for the use of man or animal, the sterilization of which in the opinion of the department requires the use of a pressure cooker or a retort, without first obtaining a license from the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112755

The department shall issue an annual license, that is nontransferable, to any person on the receipt of fifty dollars ($50) per plant, and evidence as the board may require to show that (1) the applicant is properly equipped with a retort or pressure cooker that has recording thermometers, indicating thermometers, and pressure gauges to carry out regulations as the department may adopt for the sterilization of food products for the canning of which a license is sought and (2) the applicant is in compliance with the sanitary regulations of the department. The applicant shall be deemed to be in compliance with the sanitary regulations unless the applicant has been given written notice by the department not less than 60 days prior to the expiration of the existing license that the cannery does not comply with the sanitary regulations, and the applicant has subsequently failed to bring the cannery into compliance therewith.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112760

Any person who has been denied the annual license provided in this chapter may obtain a hearing by the department by mailing a written request therefor to the department. The department shall give the applicant at least 10 days notice of the hearing and shall hold such hearing within 30 days of the receipt of the request.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112765

In addition to the annual license fee, the department shall demand from each licensee a cash deposit for the payment of his or her pro rata share of the estimated cost of inspection and laboratory control as the department may deem necessary.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112770

If the deposit made by any licensee is insufficient to meet the actual cost of an inspection and laboratory control of any product determined by the department, the latter shall demand from the licensee, and the licensee shall immediately pay to the department, in addition to the license fee payable by the licensee, the difference between the deposit and his or her pro rata share of the actual cost of the inspection and laboratory control.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112775

If at the end of the calendar year, or at the end of any canning season of less than three consecutive months the deposit made by any licensee under this chapter is greater than the actual cost prorated to the licensee, the difference shall be refunded if requested by the licensee in accordance with law. If the difference is not so refunded, it shall be credited toward the required deposit for the next calendar year or canning season.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112780

No food product subject to the inspection required by this chapter shall be shipped by the licensee who packed it until the licensee has either paid his or her pro rata share of the estimated cost of inspection or has furnished the department a cash deposit for the payment of his or her pro rata share of the cost.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112785

The department may after notice and opportunity for hearing suspend or revoke a license issued under this chapter for any of the following causes:

(a)  Nonpayment of the pro rata share of the cost of inspection and laboratory control, or failure to comply with a demand for a cash deposit or other security by the holder of the license.

(b)  Noncompliance with any of the regulations of the department.

(c)  Operation of an insanitary cannery after due notice by registered mail has been received.

(d)  Inadequate ratproofing of a cannery throughout.

(e)  Willful packing of any canned food commodity that has been rejected by an agent of the department.

(f)  Packing of any canned food commodity subject to this chapter without notifying the department before packing.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112790

After conviction for a violation of Part 5 (commencing with Section 109875), the license of the person convicted may be suspended for a period of from 1 to 30 days.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112795

Proceedings for the suspension and revocation of licenses shall be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code; and the department has all the powers granted therein.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - General Provisions

112800

No person shall permit another to operate a steam-controlled retort used in the commercial canning industry for the sterilization of food products, unless the latter first obtains a permit from the department. The department may pass upon and determine the qualifications of the applicant with a view to the preservation of the public health.

Any permit granted is revocable by the department whenever in its judgment the public health requires such action.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112805

It is unlawful for any person to place upon the label of any bottle, can, jar, carton, case, box, barrel, or any other receptacle, vessel, or container of whatever material or nature that may be used by a packer, manufacturer, producer, jobber, or dealer for enclosing any canned food product, fish or fish product, or meat or meat product, any statement relative to the product having been inspected, unless the statement has been approved in writing by the department.

Approval of a statement is revocable at any time by the department upon written notice.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112810

Any food product packed in violation of this chapter may be quarantined by the department until a laboratory examination has established that the product meets the requirements of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112815

Any person who packs any food product that has been quarantined by the department shall pay the department all reasonable costs of any laboratory examination, determined by the Cannery Inspection Board, subject to the approval of the department, to be necessary to ascertain that the seized product was packed in violation of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112820

The Division of Cannery Inspections has supervision over the inspection and examination of raw fish and fish products preparatory to canning.

The cost of the inspection and examination shall be determined and paid in the manner provided in Article 2 (commencing with Section 112685).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 6 - Rules and Enforcement

112825

The department may make regulations as it deems necessary for the proper enforcement of this chapter, and the regulations shall have the force and effect of law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112830

No rule or regulation or amendment thereto shall be adopted unless submitted by the department to the Cannery Inspection Board at least five days prior to the date of adoption.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112835

The state board shall enforce its regulations and the provisions of Part 5 (commencing with Section 109875), relating to the canning of food products, through the Chief of the Bureau of Cannery Inspections and other employees as it deems necessary. The state board shall, so far as practicable, acquaint each licensee subject to this chapter with its regulations, and upon request therefor by any licensee shall furnish a copy of the regulations.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112840

The district attorney of the county in which any violation of this chapter occurs shall prosecute the person accused of the violation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 7 - Funds

112845

The Cannery Inspection Fund is hereby established as a special fund in the State Treasury. All money received by the department under this chapter shall be deposited in the fund and expended by the department, upon appropriation by the Legislature, for the purpose of carrying out and implementing this chapter.

(Amended by Stats. 2004, Ch. 314, Sec. 2. Effective January 1, 2005.)



112850

Notwithstanding Section 112845, the department and the Department of Finance may authorize the deposit in the Special Deposit Fund of cash deposits received by the department under Section 112765; and in that event, upon the determination by the department that all or a part of any deposit is due the state for payment on account of the depositor’s pro rata share of costs incurred by the state under this chapter, the amount so determined shall, on order of the Controller, be transferred from the Special Deposit Fund to the Cannery Inspection Fund.

All money deposited in the Special Deposit Fund under this section shall be subject to Article 2 (commencing with Section 16370) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code.

(Amended by Stats. 2004, Ch. 314, Sec. 3. Effective January 1, 2005.)






ARTICLE 8 - Violations

112855

Any person who does not obtain a license required of him or her by this chapter, or who engages in canning operations after his or her license has been suspended or revoked, or who otherwise violates this chapter, is guilty of a misdemeanor, and upon conviction is punishable by a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not exceeding six months.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 9 - Olive Oil

ARTICLE 1 - Olive Oil Grades

112875

“Olive oil,” as used in this chapter means the edible oil obtained solely from the fruit of the olive tree (Olea europea L.) to the exclusion of oils obtained using solvents or reesterification processes and of any mixture with oils of other kinds except in the making of flavored olive oil, as defined in Section 112878.

(Amended by Stats. 2011, Ch. 567, Sec. 1. Effective January 1, 2012.)



112876

The hierarchy for virgin olive oil grades shall be, from highest to lowest, extra-virgin olive oil, virgin olive oil, and virgin olive oil not fit for human consumption, sometimes known as lampante virgin olive oil, which shall be the lowest level of quality among the virgin olive oils. In terms of hierarchy, olive oil and refined olive oil shall fall below the virgin olive oil category. Olive oil grades shall be in the following categories:

(a) Virgin olive oils.

(1) Extra virgin olive oil.

(2) Virgin olive oil.

(3) Virgin olive oil not fit for human consumption without further processing, sometimes known as lampante virgin olive oil.

(b) Olive oil.

(c) Refined olive oil.

(Amended by Stats. 2011, Ch. 567, Sec. 2. Effective January 1, 2012.)



112876.5

The hierarchy for olive-pomace oil grades shall be, from highest to lowest, olive-pomace oil, refined olive-pomace oil, and crude olive-pomace oil, which is the lowest level of quality among the olive-pomace oils. Olive-pomace oil grades shall be in the following categories:

(a) Olive-pomace oil.

(b) Refined olive-pomace oil.

(c) Crude olive-pomace oil.

(Added by Stats. 2011, Ch. 567, Sec. 3. Effective January 1, 2012.)



112877

Olive oil grades are defined as follows:

(a) “Virgin olive oils” are the oils obtained from the fruit of the olive tree solely by mechanical or other physical means under conditions, including thermal conditions, that do not lead to alterations in the oil, and that have not undergone any treatment other than washing, decanting, centrifuging, and filtration. Virgin olive oils without further processing include:

(1) “Extra virgin olive oil” is virgin olive oil that has excellent flavor and odor expressed as a median of defects equal to zero and a median of fruitiness greater than zero, has a free fatty acid content, expressed as oleic acid, of not more than 0.8 grams per 100 grams oil, has a peroxide value of not more than 20 milliequivalent peroxide oxygen per kilogram oil and meets the additional requirements for “United States Extra Virgin Olive Oil” outlined in the United States Standards for Grades of Olive Oil and Olive-Pomace Oil published in the Federal Register that are in effect on October 25, 2010.

(2) “Virgin olive oil” is virgin olive oil that has reasonably good flavor and odor expressed as a median of defects between zero and 2.5 and a median of fruitiness greater than zero, has a free fatty acid content, expressed as oleic acid, of not more than 2 grams per 100 grams oil, has a peroxide value of not more than 20 milliequivalent peroxide oxygen per kilogram oil, and meets the additional requirements for “United States Virgin Olive Oil” outlined in the United States Standards for Grades of Olive Oil and Olive-Pomace Oil published in the Federal Register that are in effect on October 25, 2010.

(3) “Virgin olive oil not fit for human consumption without further processing,” sometimes known as “lampante virgin olive oil,” is virgin olive oil which has poor flavor and odor expressed as a median of defects between 2.5 and 6.0 or when the median of defects is less than or equal to 2.5 and the median of fruitiness is zero, has a free fatty acid content, expressed as oleic acid, of more than 2 grams per 100 grams, and meets the additional requirements of the “United States Virgin Olive Oil Not Fit For Human Consumption Without Further Processing” as outlined in the United States Standards for Grades of Olive Oil and Olive-Pomace Oil published in the Federal Register that are in effect on October 25, 2010. This grade of olive oil is intended for refining or for purposes other than food use.

(b) “Olive oil” is the oil consisting of a blend of refined olive oil and virgin olive oils fit for consumption without further processing. It has a free fatty acid content, expressed as oleic acid, of not more than 1 gram per 100 grams oil and meets the additional requirements for “United States Olive Oil” described in the United States Standards for Grades of Olive Oil and Olive-Pomace Oil published in the Federal Register that are in effect on October 25, 2010.

(c) “Refined olive oil” is the olive oil obtained from virgin olive oils by refining methods that do not lead to alterations in the initial glyceridic structure (basic glycerin-fatty acid content). It has a free fatty acid content, expressed as oleic acid, of not more than 0.3 grams per 100 grams oil, and meets the additional requirements for “United States Refined Olive Oil” described in the United States Standards for Grades of Olive Oil and Olive-Pomace Oil published in the Federal Register that are in effect on October 25, 2010.

(d) “Olive-pomace oil” is oil obtained by treating olive pomace, which is the product that remains after the mechanical extraction of olive oil, with solvents or other physical treatments, to the exclusion of oils obtained by synthetic processes and a mixture with oils of other kinds. Olive-pomace oils shall be labeled and marketed with the following designations and definitions:

(1) “Olive-pomace oil” is the oil comprising the blend of refined olive-pomace oil and virgin olive oils fit for consumption without further processing. It has a free fatty acid content, expressed as oleic acid, of not more than 1 gram per 100 grams oil, and meets the additional requirements for “United States Olive-Pomace Oil” outlined in the United States Standards for Grades of Olive Oil and Olive-Pomace Oil published in the Federal Register that are in effect on October 25, 2010.

(2) “Refined olive-pomace oil” is the oil obtained from crude olive-pomace oil by refining methods that do not lead to alterations in the initial glyceridic structure. It has a free fatty acid content, expressed as oleic acid, of not more than 0.3 grams per 100 grams oil, and meets the additional requirements for “United States Refined Olive-Pomace Oil” outlined in the United States Standards for Grades of Olive Oil and Olive-Pomace Oil Published in the Federal Register that are in effect on October 25, 2010.

(3) “Crude olive-pomace oil” is olive-pomace oil that is intended for refining for use for human consumption or that is intended for technical use and that meets the requirements for “United States Crude Olive-Pomace Oil” outlined in the United States Standards for Grades of Olive Oil and Olive-Pomace Oil published in the Federal Register that are in effect on October 25, 2010.

(Amended (as amended by Stats. 2009, Ch. 140, Sec. 121) by Stats. 2011, Ch. 567, Sec. 5. Effective January 1, 2012.)



112878

“Flavored olive oil,” as used in this chapter, means extra virgin olive oil, virgin olive oil, or olive oil, that is mixed with a flavoring, or olives that are processed into oil with any fruit, vegetable, herb, nut, seed, or spice and the product resulting from either process contains not less than 90 percent extra virgin olive oil, virgin olive oil, or olive oil, and is labeled for sale as an olive oil that has been flavored.

(Added by Stats. 2008, Ch. 694, Sec. 2. Effective January 1, 2009.)



112879

“Imitation olive oil,” as used in this chapter, means the mixture of any edible oil artificially colored or flavored to resemble olive oil.

(Added by Stats. 2008, Ch. 694, Sec. 2. Effective January 1, 2009.)



112880

For purposes this chapter, the following definitions shall apply:

(a) “Median of defects” means a calculation of the median score from a panel of tasters that characterizes the negative flavor and odor attributes of virgin olive oil, such as, but not limited to, musty, fusty, winey-vinegary, muddy-sediment, and rancid.

(b) “Median of fruitiness” means a calculation of the median score from a panel of tasters that characterizes virgin olive oil produced from olives, such as, but not limited to, olive, apple, green, sweet, grass, nutty, and tomato.

(c) “Panel of tasters” means the method of analyzing organoleptic characteristics of virgin olive oil, as defined in the United States Standards for Grades of Olive Oil and Olive-Pomace Oil published in the Federal Register that are in effect on October 25, 2010.

(Added by Stats. 2011, Ch. 567, Sec. 6. Effective January 1, 2012.)






ARTICLE 2 - Olive Oil Manufacture and Marketing

112891

Any olive oil and olive-pomace oil labeled for sale shall be consistent with this chapter.

(Amended by Stats. 2011, Ch. 567, Sec. 7. Effective January 1, 2012.)



112893

Alpha-tocopherol may be added to refined olive oil, olive oil, refined olive-pomace oil, and olive-pomace oil to restore natural tocopherol lost in the refining process. The concentration of alpha-tocopherol in the final product shall not exceed 200 milligrams per kilogram.

(Added by Stats. 2008, Ch. 694, Sec. 9. Effective January 1, 2009.)



112894

Virgin olive oil not fit for human consumption, sometimes known as lampante virgin olive oil, shall be refined before consumption.

(Added by Stats. 2011, Ch. 567, Sec. 8. Effective January 1, 2012.)



112895

(a) It is unlawful to manufacture, sell, offer for sale, give away, or to possess imitation olive oil in California.

(b) This section does not prohibit the blending of olive oil with other edible oils, if the blend is not labeled as olive oil or imitation olive oil, is clearly labeled as a blended vegetable oil, and if the contents and proportions of the blend are prominently displayed on the container’s label, or if the oil is a flavored olive oil.

(c) Any olive oil produced, processed, sold, offered for sale, given away, or possessed in California, that indicates on its label “California Olive Oil,” or uses words of similar import that indicate that California is the source of the oil, shall be made of oil derived solely from olives grown in California.

(d) Any olive oil produced, processed, sold, offered for sale, given away, or possessed in California, that indicates on its label that it is from an area that is one of the approved American Viticultural Areas as set forth in Part 9 (commencing with Sec. 9.1) of Title 27 of the Code of Federal Regulations shall be made of oil 75 percent of which is derived solely from olives grown in that approved American Viticultural Area.

(e) Olive-pomace oil shall not be labeled as olive oil.

(Amended by Stats. 2011, Ch. 567, Sec. 9. Effective January 1, 2012.)



112905

It is unlawful to prepare, express, mix, or blend olive pomace or meats with any bland fixed oil other than olive oil.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112910

All records of those operating under the provisions of this chapter that concern the amounts of olive oil produced, purchased, or produced and purchased, or the sale, distribution, or sale and distribution of any olive oil, shall be open to inspection upon demand of any agent of the department.

(Amended by Stats. 2008, Ch. 694, Sec. 12. Effective January 1, 2009.)



112915

It is unlawful to reuse any olive oil container, can, or drum for repacking any fixed oil intended to be used for food purposes, except on the premises of the processor or when a consumer fills a clean container from a sanitary olive oil dispenser at a retail outlet.

(Amended by Stats. 2008, Ch. 694, Sec. 13. Effective January 1, 2009.)



112920

All olive oil for technical purposes shall be denatured with an odoriferous substance so as to render it unfit for food purposes.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112925

It is unlawful to sell or offer for sale olive oil containing more than 5 percent free fatty acid without first denaturing the oil and making it unfit for human consumption.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112930

The department shall enforce this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



112935

Any person violating any of the provisions of this chapter is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not exceeding one year, or by both fine and imprisonment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 10 - Processed Pet Foods

ARTICLE 1 - Definitions

113025

“Processed pet food” means a food for pets that has been prepared by heating, drying, semidrying, canning, or by a method of treatment prescribed by regulation of the department. The term includes, special diet, health foods, supplements, treats and candy for pets, but does not include fresh or frozen pet foods subject to the control of the Department of Food and Agriculture of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113030

“Pet” means any household animal including but not limited to cats or dogs and other carnivores whether or not for exhibition.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113035

“Pet food ingredients” means each of the constituent materials making up a processed pet food. Pet food ingredients of animal or poultry origin shall be only from animals or poultry slaughtered or processed in an approved or licensed establishment. Such animal or poultry ingredients condemned for human food but passed for animal food in an establishment inspected by the United States Department of Agriculture or the Department of Food and Agriculture of this state may be used for pet food, provided it is properly denatured or handled in accordance with this chapter and regulations of the department and the regulations of the Department of Food and Agriculture of this state so as to render the ingredients safe for pet food. Animals or poultry classified as “deads” are prohibited.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113040

Incubator reject eggs may not be used in food for human consumption but may be used for animal food or animal-food products.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113045

The term “advertisement” means all representations disseminated in any manner or by any means for the purpose of inducing, or that are likely to induce, directly or indirectly, the purchase of processed pet food. An advertisement shall be deemed false if it is false or misleading in any particular.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113050

If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only misrepresentations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of representations or material with respect to consequences that may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under conditions of use as are customary or usual.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113055

This chapter shall be known, and may be cited, as the Pure Pet Food Act of 1969.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Licenses and Registration Certificates

113060

Every person who manufactures a processed pet food in California shall first obtain a license from, and every person who manufactures a processed pet food for import into California from another state shall first obtain a registration certificate from, the department. Each license or registration certificate is good for one calendar year from the date of issue and is nontransferable.

An application for a license or registration certificate shall be made on an application form provided by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113065

A separate license shall be required for each processing plant located in California.

The annual license fee shall be one hundred dollars ($100). The annual registration fee shall be one hundred dollars ($100). The penalty for failure to apply for renewal of a license or registration certificate within 30 days after the expiration is thirty dollars ($30) and shall be added to the renewal fee and be paid by the applicant before the renewal license or registration certificate may be issued. All fees collected shall be expended as appropriated by the Legislature in the carrying out of the provisions of this chapter and the regulations adopted thereto.

The annual license fee for a pet food canner also licensed under Chapter 8 (commencing with Section 112650) is one hundred dollars ($100). No additional fee is payable by such a person for a license issued to him or her under that chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113070

An annual license or registration certificate shall be issued only when the following provisions have been met:

(a)  Inspection of the manufacturing facilities demonstrates that they are properly equipped and are operated in a sanitary manner.

(b)  In the case of an out-of-state manufacturer, the application for a registration certificate is accompanied by a certificate issued by a federal, state, or local health agency certifying that the processed pet foods manufactured conform to the requirements of this chapter or the regulations adopted hereunder.

(c)  The applicant submits to the department the label that would be attached to the container of each type of processed pet food and a complete list of the pet food ingredients thereof in their order of predominance by weight.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Prohibited Acts and Penalties

113075

The following acts and the causing thereof within the State of California are hereby prohibited:

(a)  The manufacture, sale, or delivery, holding or offering for sale of any pet food ingredient or processed pet food that is adulterated or misbranded.

(b)  The adulteration or misbranding of any pet food ingredient or processed pet food.

(c)  The dissemination of any false advertising.

(d)  The refusal to permit entry or inspection, or to permit the taking of a sample.

(e)  The removal, sale, or disposal of a detained or embargoed processed pet food without permission of an authorized agent or the court.

(f)  The giving of a guaranty or undertaking that is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of, the person residing in the State of California from whom he or she received in good faith the pet food ingredient or the processed pet food.

(g)  The receipt in commerce of any pet food ingredient or processed pet food that is adulterated, misbranded or falsely advertised and the delivery or proffered delivery thereof for pay or otherwise.

(h)  Failure to obtain a license as required by this chapter.

(i)  Use of any pet food ingredient that fails to conform to the standard of identity for the pet food ingredient as adopted pursuant to Section 113115.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113080

(a)  Any person who violates any of the provisions of this chapter or the regulations promulgated under this chapter is subject to imprisonment for not more than six months or a fine of not more than one thousand dollars ($1,000), or both that imprisonment and fine; but if the violation is committed after a conviction of that person under this section has become final, or the violation is committed with intent to defraud or mislead, the person shall be subject to imprisonment for not more than one year, or a fine of not more than one thousand dollars ($1,000), or both imprisonment and fine.

(b)  No person shall be subject to the penalties of subdivision (a) for having violated provisions of this chapter if he or she establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the State of California from whom he or she received in good faith the article, to the effect that the article conforms to all provisions of this chapter, designating this chapter.

If the guaranty is to the effect that the article is not in violation within the meaning of the federal act, as provided in Section 303 (c) of the federal act, it shall be sufficient for all the purposes of this chapter and have the same force and effect as though it referred to this chapter, unless at any time the standard for the article concerned under this chapter is higher than the standard for a like article under the federal act.

(c)  No publisher, radio or television broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section for the dissemination of false advertisement, unless he or she has refused, on the request of the department, to furnish the department the name and post office address of the manufacturer, packer, distributor, seller, or advertising agency, residing in the State of California who caused him or her to disseminate the advertisement.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113085

In addition to other remedies herein provided, the department may bring an action in the superior court, and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this chapter. Any proceeding under this section shall conform to the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the department shall not be required to allege facts necessary to show or tending to show lack of adequate remedy at law or to show or tending to show irreparable damage or loss.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Adulteration

113090

A pet food ingredient or a processed pet food shall be deemed to be adulterated:

(a)  If it bears or contains any poisonous or deleterious substance that may render it injurious to health; but in case the substance is not an added substance, the pet food shall not be considered adulterated under this subdivision if the quantity of the substance in pet food does not ordinarily render it injurious to health.

(b)  If it bears or contains any added poisonous or deleterious substance, any food additive, any pesticide chemical, or any color additive that is unsafe within the meaning of the Federal Food, Drug and Cosmetic Act, or Part 5 (commencing with Section 109875), or Division 7 (commencing with Section 12501) of the Food and Agricultural Code.

(c)  If it contains a pet food ingredient for which a standard of identity has been established and the pet food ingredient fails to meet that standard.

(d)  If it has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome or injurious to health.

(e)  If its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.

(f)  If any valuable constituent has been in whole or in part omitted or abstracted therefrom.

(g)  If any substance has been substituted wholly or in part therefor.

(h)  If damage or inferiority has been concealed in any manner.

(i)  If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Misbranding

113095

A pet food ingredient or processed pet food shall be deemed to be misbranded:

(a)  If its labeling is false or misleading in any particular.

(b)  If its container is so made, formed or filled as to be misleading.

(c)  If in package form, unless it bears a label containing (1) the name and place of business of the manufacturer, packer, or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count.

Under clause (2) of subdivision (c), reasonable variation shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the department.

(d)  If any word, statement or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with conspicuousness (as compared with other words, statements, designs or emblems, in the labeling) and in terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113100

A pet food shall be deemed to be misbranded if it is not subject to Section 113105, unless its label bears (a) the common or usual name of the food, if any there be, and (b) in case it is fabricated from two or more ingredients, the common or usual name of each ingredient listed in descending order of predominance in the product. Spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113105

A processed pet food shall be deemed to be misbranded if it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by Section 113115 unless (a) it conforms to the definition and standard, and (b) its label bears the name of the processed pet food specified in the definition and standard, and, insofar as may be required by regulations, the common names of optional pet food ingredients present in processed pet food. Spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113110

A processed pet food shall be deemed to be misbranded:

(a)  If it purports to be or is represented for special dietary uses, unless its label bears information concerning its vitamin, mineral, and other dietary properties as the department determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for those uses.

(b)  If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact. To the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by regulations promulgated by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 6 - Administration

113115

When in the judgment of the department the action will promote honesty and fair dealing in the interest of the ultimate purchaser, the department may promulgate regulations establishing for any processed pet food or pet food ingredient any of the following:

(a)  A reasonable definition and standard of identity.

(b)  A reasonable standard of quality or fill of container.

(c)  The method of treatment of products or ingredients to render them safe for pet feeding.

(d)  Labeling information necessary to fully inform the purchaser thereof.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113120

This chapter shall be administered by the department in accordance with Part 5 (commencing with Section 109875).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 11 - Miscellaneous Food Laws

ARTICLE 1 - Dairy Product Safety

113150

(a)  When there occurs, in the household of any dairy worker, milkman, milk dealer, milk distributor, creamery worker, or pasteurizing plant operator, a case or a suspected case of a milk transmitted disease listed pursuant to Section 120130, the sale or distribution of milk from those premises is prohibited unless written authorization for its sale or distribution is given by the health officer.

(b)  A case or suspected case of any disease that occurs in the household of any of the above-mentioned persons, and that is known to be transmitted by milk, shall be reported immediately to the health officer.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113155

The department shall cooperate with the Department of Food and Agriculture in the inspection of any milk products plants associated with diseases reported pursuant to Section 120130. The Department of Food and Agriculture shall consult with the department prior to condemning milk or milk products that are determined to be contaminated based on a finding of illnesses listed pursuant to Section 120130.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Beverage Containers

113200

As used in this article, unless the context requires otherwise:

(a)  “Beverage” means beer or other malt beverages and mineral waters, soda water and similar carbonated soft drinks in liquid form and intended for human consumption.

(b)  “Beverage container” means the individual, separate, sealed glass, metal or plastic bottle, can, jar or carton containing a beverage.

(c)  “Flip-top container” means a metal beverage container so designed and constructed that a part of the container is severable in opening the containers.

(d)  “In this state” means within the exterior limits of the State of California and includes all territory within these limits owned by or ceded to the United States of America.

(e)  “Non-flip-top container” means a metal beverage container so designed and constructed that no part of the container is severable in opening the container.

(Amended by Stats. 1996, Ch. 1023, Sec. 316. Effective September 29, 1996.)



113205

On and after January 1, 1979, no person shall sell or offer for sale in this state any metal beverage container so designed and constructed that a part of the container is severable in opening the container. Nothing in this section shall prohibit the sale in California of the containers for shipment out of state.

Any person who violates the provisions of this section is guilty of an infraction.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113210

The Secretary of the Resources Agency may extend permission to a manufacturer to sell flip-top containers for one or more periods of time for a total period not to exceed one year after January 1, 1979. The subsequent resale of these flip-top containers by other persons at wholesale or retail, empty or filled with beverages at any time subsequent to January 1, 1979, shall not be a violation of Section 113205.

In order to be eligible for an extension of permission to sell flip-top containers after January 1, 1979, a manufacturer shall file a request for extension by July 1, 1978, with the Secretary of the Resources Agency and shall accompany the request with a report that will indicate:

(a)  The percentage of the total production of metal beverage containers made by the manufacturer in the calendar years of 1976 and 1977, and to May 31, 1978, that were non-flip-top containers manufactured for use within this state.

(b)  The percentage of production of metal beverage containers the manufacturer shifted from flip-top containers to non-flip-top containers in the calendar years 1976 and 1977, and to May 31, 1978, for use within this state.

(c)  The projected date when all production of metal beverage containers manufactured for use in this state will be non-flip-top containers.

(d)  A general statement of the procedures the manufacturer is employing to effect the changeover to production of only non-flip-top containers for use within this state, and specific economic information regarding the manufacturer’s planned investment in conversion to new equipment and techniques to effect the changeover to production of only non-flip-top containers for use within this state.

The secretary shall make public disclosure of all reports received.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113215

The Secretary of the Resources Agency shall conduct hearings upon the requests for extension prior to making decisions, so that members of the public and manufacturers may be heard, and shall receive evidence and make findings of fact. The secretary shall cause public notification of the time and place of the hearings 30 days prior to each hearing.

In order to grant an extension of permission to sell flip-top containers after January 1, 1979, the Secretary of the Resources Agency must make a determination that the manufacturer requesting the extension has made good faith efforts to comply with the act, but is unable to meet the time requirement for conversion, and that the manufacturer will suffer severe economic hardship as a direct result of the requirements of conversion.

If an extension is granted, the Secretary of the Resources Agency may require reports as often as he or she deems necessary, indicating the progress of the manufacturer toward compliance.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113220

There shall be no administrative appeal of the secretary’s decision regarding a request for an extension. Judicial review of the decision of the Secretary of the Resources Agency on any request for an extension may be made by the manufacturer. In addition, any member of the public, without damages, at his or her own expense, has standing to bring an action for the purpose of inquiring into the validity of a decision of the secretary on the grounds of the abuse of discretion where the findings are unsupported by the evidence. This section shall not be construed to prohibit the use of any other remedy available under any other provision of law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Frozen Foods

113250

“Low acid frozen food” means a food that, by virtue of its low acid content, does not preclude the growth of Clostridium botulinum.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113255

Low acid frozen food shall be packaged in a container of distinctive appearance so as to indicate to the purchaser that the package is not ordinary canned goods of a nonperishable nature.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113260

The container shall bear a suitable legend to warn consumers that the product must be kept frozen until ready for use and that the contents should not be heated before opening.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113265

Low acid foods that are to be frozen and packaged in hermetically sealed metal containers, shall not be cooked in the container before freezing.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113270

The department shall enforce this article.

(Amended by Stats. 1996, Ch. 1023, Sec. 317. Effective September 29, 1996.)



113275

The department may make regulations to secure the proper enforcement of this article, including regulations with respect to the sanitary preparation of articles of food for freezing, the use of containers, marks, tags, or labels, and the display of signs.

(Amended by Stats. 1996, Ch. 1023, Sec. 318. Effective September 29, 1996.)



113280

Any person, firm, corporation, or agent violating any of the provisions of this article with the exception of Article 4 (commencing with Section 113310), or any rule or regulation issued pursuant to this article, shall upon conviction be punished for the first offense by a fine not more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than six months, or by both.

(Amended by Stats. 1996, Ch. 1023, Sec. 319. Effective September 29, 1996.)






ARTICLE 4 - Food Crop Growing

113310

The Legislature finds and declares that the people of the State of California have a primary interest in the sanitary conditions under which food crops are grown and harvested for human consumption and in the health and related sanitary conditions under which the workers are employed in the growing and harvesting of food crops.

The Legislature hereby finds and declares that the provision of sanitary and handwashing facilities for those employed in the growing and harvesting of food crops is necessary to the preservation of sanitation and health and that facilities are necessary to maintain the dignity of workers.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113315

For the purposes of this article “food crop” shall mean all fruits and vegetables intended for human consumption.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113320

For the purpose of this article “food crop growing and harvesting operation” shall mean any field activity or operation wherein a food crop is grown and harvested, where five or more employees are working as a crew, unit, or group for a period of two or more hours.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113325

Every employer shall provide or cause to be provided toilet and handwashing facilities for every food crop growing and harvesting operation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113330

Employees shall use the toilet and handwashing facilities provided.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113335

Toilet facilities shall provide privacy and shall be so designed as to keep human excreta from contaminating the crop and to keep flies away from the excreta. Toilet paper shall be provided. Toilet facilities shall be maintained in a clean and sanitary condition.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113340

Handwashing facilities shall be such as to afford an opportunity to wash hands in clean water using soap or other suitable cleansing agent and to dispose of used wash water without nuisance or contamination of food crop.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113345

Toilet and handwashing facilities for food crop harvesting operations shall be provided at convenient locations. For the purpose of this article “convenient” means within a five-minute walk of place of work.

When, because of layout of access roads, ground terrain, or other physical conditions, it is not possible to comply with the foregoing requirement, toilet and handwashing facilities shall be located at the point of vehicular access closest to the workers.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113350

(a)  Except as provided in Section 18930, the department, after consultation with the State Departments of Food and Agriculture and Industrial Relations, may make and adopt reasonable regulations in accordance with this article pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and may adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13. The regulations shall be at least as effective as those adopted pursuant to Section 6712 of the Labor Code.

(b)  No part of this article shall be construed to abridge or limit in any manner the jurisdiction of the Division of Occupational Safety and Health pursuant to Division 5 (commencing with Section 6300) of the Labor Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



113355

(a)  The primary responsibility for enforcement of this article shall be vested in the local health officers; county agricultural commissioners may participate in enforcement. The State Departments of Health Services, Industrial Relations, and Food and Agriculture may also enforce this article.

(b)  Any agency enforcing this article shall report any violation to all field offices of the Employment Development Department located in the county where the violation occurs. The report shall identify the employer responsible for the violation, the nature of the violation, and the location of the food crop growing and harvesting operation where the violation occurs. The Employment Development Department shall not refer persons for employment to any employer or food crop growing and harvesting operation identified in the report until the agency reporting the violation certifies that the violation has been corrected.

(Amended by Stats. 1999, Ch. 915, Sec. 21. Effective January 1, 2000.)



113360

Any person who knowingly and willfully violates any of the provisions of this article, or of the regulations adopted under this article, is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)












PART 7 - CALIFORNIA RETAIL FOOD CODE

CHAPTER 1 - General Provisions

113700

These provisions shall be known, and may be cited, as the California Retail Food Code, hereafter referred to as “this part.”

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113703

The purpose of this part is to safeguard public health and provide to consumers food that is safe, unadulterated, and honestly presented through adoption of science-based standards.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113705

The Legislature finds and declares that the public health interest requires that there be uniform statewide health and sanitation standards for retail food facilities to assure the people of this state that the food will be pure, safe, and unadulterated. Except as provided in Section 113709, it is the intent of the Legislature to occupy the whole field of health and sanitation standards for retail food facilities, and the standards set forth in this part and regulations adopted pursuant to this part shall be exclusive of all local health and sanitation standards relating to retail food facilities.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113707

The department shall adopt regulations to implement and administer this part.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113709

This part does not prohibit a local governing body from adopting an evaluation or grading system for food facilities, from prohibiting any type of food facility, from adopting an employee health certification program, from regulating the provision of consumer toilet and handwashing facilities, from adopting requirements for the public safety regulating the type of vending and the time, place, and manner of vending from vehicles upon a street pursuant to its authority under subdivision (b) of Section 22455 of the Vehicle Code, or from prohibiting the presence of pet dogs in outdoor dining areas of food facilities.

(Amended by Stats. 2014, Ch. 234, Sec. 1. Effective January 1, 2015.)



113711

In all laws and regulations, references to Chapter 4 (commencing with Section 113700) or the California Uniform Retail Food Facilities Law, shall mean this part or the California Retail Food Code.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113713

(a) Primary responsibility for enforcement of this part shall be with the local enforcement agency. Nothing in this part shall prevent the department from taking any necessary program or enforcement actions for the protection of the public health and safety.

(b) The department shall provide technical assistance, training, standardization, program evaluation, and other services to local health agencies as necessary to ensure the uniform interpretation and application of this part, when an appropriation is made to the department for this purpose.

(c) Whenever the enforcement of the requirements of this part by any local enforcement agency is satisfactory to the department, the enforcement of this part shall not be duplicated by the department. The department shall investigate to determine satisfactory enforcement of this part by evaluating the program of each local enforcement agency at least once every three years and shall prepare a report of the evaluation and list any program improvements needed only when an appropriation is made to the department for these purposes.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113715

Any construction, alteration, remodeling, or operation of a food facility shall be approved by the enforcement agency and shall be in accordance with all applicable local, state, and federal statutes, regulations, and ordinances, including but not limited to, fire, building, and zoning codes.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113717

(a) Any person requesting the department to undertake any activity pursuant to paragraph (5) of subdivision (c) of Section 113871, Section 114417, paragraph (2) of subdivision (b) of Section 114419, and Section 114419.3 shall pay the department’s costs incurred in undertaking the activity. The department’s services shall be assessed at the current hourly cost-recovery rate, and it shall be entitled to recover any other costs reasonably and actually incurred in performing those activities, including, but not limited to, the costs of additional inspection and laboratory testing. For purposes of this section, the department’s hourly rate shall be adjusted annually in accordance with Section 100425.

(b) The department shall provide to the person paying the required fee a statement, invoice, or similar document that describes in reasonable detail the costs paid.

(c) For purposes of this section only, the term “person” does not include any city, county, city and county, or other political subdivision of the state or local government.

(Amended by Stats. 2012, Ch. 23, Sec. 27. Effective June 27, 2012.)



113718

Notwithstanding Section 16350 of the Government Code, all moneys deposited in the Retail Food Safety and Defense Fund shall be transferred to the Food Safety Fund for appropriation and expenditure as specified by Section 110050.

(Repealed and added by Stats. 2012, Ch. 23, Sec. 29. Effective June 27, 2012.)



113719

Structural and sanitation requirements shall be based on the food service activity to be conducted, the type of food that is to be prepared or served, and the extent of food preparation that is to be conducted at the food facility.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113725

(a) The enforcement agency shall utilize a standardized food facility inspection format for food facility inspections that includes all of the following:

(1) The name and address of the food facility.

(2) Identification of the following inspection criteria, which shall be the basis of the inspection report:

(A) Improper holding temperatures of potentially hazardous foods.

(B) Improper cooling of potentially hazardous foods.

(C) Inadequate cooking of potentially hazardous foods.

(D) Poor personal hygiene of food employees.

(E) Contaminated equipment.

(F) Food from unapproved sources.

(3) For each violation identified pursuant to paragraph (2), classification of the violation as a minor violation or major violation.

(b) An enforcement agency may modify the format to add criteria to those specified pursuant to paragraph (2) of subdivision (a), if both of the following conditions are met:

(1) The additional criteria are based on other provisions of this part.

(2) A violation is identified by reference to items and sections of this part, or the regulations adopted pursuant to this part relating to those items, if a food facility is cited for a violation of the additional criteria.

(c) This section shall not restrict the ability of the enforcement agency to inspect and report on criteria other than those subject to regulation under this part.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113725.1

A copy of the most recent routine inspection report conducted to assess compliance with this part shall be maintained at the food facility and made available upon request. The food facility shall post a notice advising consumers that a copy of the most recent routine inspection report is available for review by any interested party.

(Amended by Stats. 2007, Ch. 96, Sec. 2. Effective July 20, 2007.)



113725.2

Local enforcement agencies, and the department when adequate funding is made available to the department, shall conduct routine training on food facility inspection standardization to promote the uniform application of inspection procedures.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113725.3

(a) The department shall publish standardized procedures for enforcement agencies to report food facility inspection information regarding each food facility. The report shall include all of the following:

(1) Name and address of the food facility.

(2) Date of last inspection.

(3) Identification of any major violation identified in a food facility inspection.

(4) Reinspection date, if applicable.

(5) Period of closure, if applicable.

(b) The department, in consultation with local environmental health directors, representatives of the retail food industry, and other interested parties, may periodically review and revise the standardized procedures established pursuant to subdivision (a). In making any revisions, the department shall strive to ensure that the required information can be reported and made available in the most efficient, timely, and cost-effective manner.

(c) (1) The standardized procedures established pursuant to this section shall include a standardized electronic format and protocol for reporting the food facility inspection data in a timely manner, and shall strive to ensure that the information is readily accessible, can be rapidly reported, and, if necessary, corrected, for each food facility that has been inspected or reinspected. If the enforcement agency determines that reported information is materially in error, that error shall be corrected within 48 hours after that determination.

(2) The department may establish standardized procedures for reporting the information on electronic media, including, but not limited to, floppy disks or compact disks.

(d) Within 60 days after the department has established the standardized procedures pursuant to this section, the department shall publish these procedures.

(e) (1) Each enforcement agency that reports food facility inspection information on an Internet Web site shall report the information in accordance with the standardized procedures established pursuant to this section.

(2) This section shall not restrict the ability of an enforcement agency to report on matters other than matters subject to regulation under this part.

(f) The department may establish a link to each Internet Web site utilized by any enforcement agency containing the food facility inspection information pursuant to subdivision (e).

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 2 - Definitions

113728

The following definitions apply in the interpretation and application of this part.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113729

“Food additive” has the meaning stated in Section 109940. “Color additive” has the meaning stated in Section 109895.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113732

“Adulterated” means either of the following:

(a) Food that bears or contains any poisonous or deleterious substance that may render the food impure or injurious to health.

(b) Food that is manufactured, prepared, or stored in a manner that deviates from a HACCP plan so as to pose a discernable increase in risk.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113733

“Acute gastrointestinal illness” means a short duration illness most often characterized by either of the following, which are known to be commonly associated with the agents most likely to be transmitted from infected food employees through contamination of food:

(a) Diarrhea, either alone or in conjunction with other gastrointestinal symptoms, such as vomiting, fever, or abdominal cramps.

(b) Vomiting in conjunction with either diarrhea or two other gastrointestinal symptoms, such as fever or abdominal cramps.

(Amended by Stats. 2009, Ch. 571, Sec. 1. Effective October 11, 2009.)



113734

“Approved” means acceptable to the enforcement agency based on a determination of conformity with applicable laws, or, in the absence of applicable laws, current public health principles, practices, and generally recognized industry standards that protect public health.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113735

(a) “Approved source” means a food source allowed under Article 3 (commencing with Section 114021) of Chapter 4, or a producer, manufacturer, distributor, or food facility that is acceptable to the enforcement agency based on a determination of conformity with applicable laws, or, in the absence of applicable laws, with current public health principles and practices, and generally recognized industry standards that protect public health.

(b) Any whole uncut fruit or vegetable or unrefrigerated shell egg grown or produced in compliance with all applicable federal, state, or local laws, regulations, and food safety guidelines issued by a regulatory agency shall be deemed to be from an approved source.

(Amended by Stats. 2013, Ch. 404, Sec. 3. Effective January 1, 2014.)



113737

“aw” means water activity that is a measure of the free moisture in a food, is the quotient of the water vapor pressure of the substance divided by the vapor pressure of pure water at the same temperature, and is indicated by the symbol aw.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113739

“Beverage” means a liquid for drinking, including water.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113740

“CCR” means the California Code of Regulations.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113742

“Certified farmers’ market” means a location that is certified by the State of California through the enforcement officers of the county agricultural commissioners and operated pursuant to Chapter 10.5 (commencing with Section 47000) of Division 17 of the Food and Agricultural Code and regulations adopted pursuant to that chapter.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113744

“C.F.R.” means the Code of Federal Regulations. Citations in this part to the C.F.R. refer sequentially to the title, part, and section numbers, such as 21 C.F.R. 178.1010 refers to Title 21, Part 178, Section 1010.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113747

(a) “CIP” means cleaned in place by the circulation or flowing by mechanical means through a piping system of a detergent solution, water rinse, and sanitizing solution onto or over equipment surfaces that require cleaning, such as the method used, in part, to clean and sanitize a frozen dessert machine.

(b) “CIP” does not include the cleaning of equipment such as band saws, slicers, or mixers that are subjected to in-place manual cleaning without the use of a CIP system.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113747.1

“Cold water” means potable water that is not heated by an auxiliary method or source.

(Added by Stats. 2009, Ch. 571, Sec. 3. Effective October 11, 2009.)



113748

“Commingle” means:

(a) To combine shellstock harvested on different days or from different growing areas as identified on the tag or label.

(b) To combine shucked shellfish from containers with different container codes or different shucking dates.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113750

(a) “Comminuted” means reduced in size by methods including chopping, flaking, grinding, or mincing.

(b) “Comminuted” includes fish or meat products that are reduced in size and restructured or reformulated including, but not limited to, gefilte fish, formed roast beef, gyros, ground beef, sausage, and a mixture of two or more types of meat that have been reduced in size and combined, including, but not limited to, sausages made from two or more meats.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113751

“Commissary” means a food facility that services mobile food facilities, mobile support units, or vending machines where any of the following occur:

(a) Food, containers, or supplies are stored.

(b) Food is prepared or prepackaged for sale or service at other locations.

(c) Utensils are cleaned.

(d) Liquid and solid wastes are disposed, or potable water is obtained.

(Amended by Stats. 2007, Ch. 96, Sec. 3. Effective July 20, 2007.)



113752

“Community food producer” means a producer of agricultural products on land that is not zoned for agricultural use but is otherwise in compliance with applicable local land use and zoning restrictions, including, but not limited to, restrictions governing personal gardens, community gardens, school gardens, and culinary gardens.

(Added by Stats. 2014, Ch. 580, Sec. 2. Effective January 1, 2015.)



113755

“Community event” means an event that is of civic, political, public, or educational nature, including state and county fairs, city festivals, circuses, and other public gathering events approved by the local enforcement agency.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113756

“Condiment” means a nonpotentially hazardous food, such as relishes, spices, sauces, confections, or seasonings, that requires no additional preparation, and that is used on a food item, including, but not limited to, ketchup, mustard, mayonnaise, sauerkraut, salsa, salt, sugar, pepper, or chile peppers.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113757

“Consumer” means a person who is a member of the public, takes possession of food, is not functioning in the capacity of an operator of a food facility, and does not offer the food for resale.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113758

(a) “Cottage food operation” means an enterprise that has not more than the amount in gross annual sales that is specified in this subdivision, is operated by a cottage food operator, and has not more than one full-time equivalent cottage food employee, not including a family member or household member of the cottage food operator, within the registered or permitted area of a private home where the cottage food operator resides and where cottage food products are prepared or packaged for direct, indirect, or direct and indirect sale to consumers pursuant to this part. In 2013, the enterprise shall not have more than thirty-five thousand dollar ($35,000) in gross annual sales in the calendar year. In 2014, the enterprise shall not have more than forty-five thousand dollars ($45,000) in gross annual sales in the calendar year. Commencing in 2015, and each subsequent year thereafter, the enterprise shall not have more than fifty thousand dollars ($50,000) in gross annual sales in the calendar year. A cottage food operation includes both of the following:

(1) A “Class A” cottage food operation, which is a cottage food operation that may engage only in direct sales of cottage food products from the cottage food operation or other direct sales venues described in paragraph (4) of subdivision (b).

(2) A “Class B” cottage food operation, which is a cottage food operation that may engage in both direct sales and indirect sales of cottage food products from the cottage food operation, from direct sales venues described in paragraph (4) of subdivision (b), from offsite events, or from a third-party retail food facility described in paragraph (5) of subdivision (b).

(b) For purposes of this section, the following definitions shall apply:

(1) “Cottage food employee” means an individual, paid or volunteer, who is involved in the preparation, packaging, handling, and storage of a cottage food product, or otherwise works for the cottage food operation. An employee does not include an immediate family member or household member of the cottage food operator.

(2) “Cottage food operator” means an individual who operates a cottage food operation in his or her private home and is the owner of the cottage food operation.

(3) “Cottage food products” means nonpotentially hazardous foods, including foods that are described in Section 114365.5 and that are prepared for sale in the kitchen of a cottage food operation.

(4) “Direct sale” means a transaction within the state between a cottage food operation operator and a consumer, where the consumer purchases the cottage food product directly from the cottage food operation. Direct sales include, but are not limited to, transactions at holiday bazaars or other temporary events, such as bake sales or food swaps, transactions at farm stands, certified farmers’ markets, or through community-supported agriculture subscriptions, and transactions occurring in person in the cottage food operation.

(5) “Indirect sale” means an interaction between a cottage food operation, a third-party retailer, and a consumer, where the consumer purchases cottage food products made by the cottage food operation from a third-party retailer that holds a valid permit issued pursuant to Section 114381. Indirect sales include, but are not limited to, sales made to retail shops or to retail food facilities where food may be immediately consumed on the premises.

(6) “Private home” means a dwelling, including an apartment or other leased space, where individuals reside.

(7) “Registered or permitted area” means the portion of a private home that contains the private home’s kitchen used for the preparation, packaging, storage, or handling of cottage food products and related ingredients or equipment, or both, and attached rooms within the home that are used exclusively for storage.

(Amended by Stats. 2013, Ch. 556, Sec. 1. Effective January 1, 2014.)



113759

“Control point” means any distinct procedure or step in receiving, storing, handling, preparing, displaying, transporting, or dispensing a food.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113760

“Critical control point” means a point or procedure in a specific food system where loss of control may result in an unacceptable health risk.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113761

“Critical limit” means the maximum or minimum value to which a physical, biological, or chemical parameter must be controlled at a critical control point to minimize the risk that the identified food safety hazard may occur.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113763

“Department” means the State Department of Public Health.

(Amended by Stats. 2007, Ch. 483, Sec. 25. Effective January 1, 2008.)



113767

“Easily cleanable” means a characteristic of a surface that allows effective removal of soil, food residue, or other organic or inorganic materials by normal cleaning methods.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113768

“Easily movable” means either of the following:

(a) Portable; mounted on casters, gliders, or rollers so as to be moveable by one person; or provided with a mechanical means to safely tilt or move a unit of equipment for cleaning.

(b) Having no utility connection, a utility connection that disconnects quickly, or a flexible utility connection line of sufficient length to allow the equipment to be moved for cleaning of the equipment and adjacent area.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113769

“Egg” means the shell egg of an avian species that includes chicken, duck, goose, guinea, quail, ratite, or turkey, except a balut and an egg product. “Egg” does not include the egg of a reptile species, including an alligator.

(Amended by Stats. 2009, Ch. 571, Sec. 4. Effective October 11, 2009.)



113770

“Employee” means the permitholder, person in charge, person having supervisory or management duties, person on the payroll, family member, volunteer, person performing work under contractual agreement, or other person working in a food facility.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113773

“Enforcement agency” means the department or the local health agency having jurisdiction over the food facility.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113774

“Enforcement officer” means the director, agents, or environmental health specialists appointed by the State Public Health Officer, and all local health officers, directors of environmental health, and their duly authorized registered environmental health specialists and environmental health specialist trainees.

(Amended by Stats. 2007, Ch. 483, Sec. 26. Effective January 1, 2008.)



113777

(a) “Equipment” means an article that is used in the operation of a food facility, including, but not limited to, a freezer, grinder, hood, icemaker, meat block, mixer, oven, reach-in refrigerator, scale, food and utensil shelving and cabinets, sink, slicer, stove, table, temperature measuring device for ambient air, vending machine, or warewashing machine.

(b) “Equipment” does not include items used for handling or storing large quantities of prepackaged foods that are received from a supplier in a cased or overwrapped lot, such as hand trucks, forklifts, dollies, pallets, racks, and skids.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113778

“Exclude” means to prevent a person from working as a food employee or entering a food facility except for those areas open to the general public.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113778.1

“FDA” means the United States Food and Drug Administration.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113778.2

“Farm stands” are premises, established in accordance with local ordinances and land use codes, defined under and operated pursuant to Chapter 10.5 (commencing with Section 47000) of Division 17 of the Food and Agricultural Code and regulations adopted and enforced pursuant to that chapter, operating within the requirements set forth in Sections 113789 and 114375.

(Added by Stats. 2008, Ch. 447, Sec. 7. Effective January 1, 2009.)



113778.4

“Fabric implement” means a cloth or fabric, including, but not limited to, burlap and cheesecloth, that is used as part of the food process and comes in direct contact with food that is subsequently cooked.

(Added by Stats. 2009, Ch. 571, Sec. 5. Effective October 11, 2009.)



113779

(a) “Fish” means fresh or saltwater finfish, crustaceans, and other forms of aquatic life, other than birds or mammals, and all molluscan shellfish, if intended for human consumption. “Fish” also includes alligator, frog, aquatic turtle, jellyfish, sea cucumber, and sea urchin, and the roe of these animals.

(b) “Fish” includes a product derived in whole or in part from fish, including fish that have been processed in any manner.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113781

“Food” means a raw, cooked, or processed edible substance, ice, beverage, an ingredient used or intended for use or for sale in whole or in part for human consumption, and chewing gum.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113783

“Food bank” means a surplus food collection and distribution system operated and established to assist in bringing donated food to nonprofit charitable organizations and individuals for the purposes of reducing hunger and supplying nutritional needs.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113784

“Food compartment” means an enclosed space, including, but not limited to, an air pot, blender, bulk dispensing system, covered chafing dish, and covered ice bin, with all of the following characteristics:

(a) The space is defined by a physical barrier from the outside environment that completely encloses all food, food-contact surfaces, and the handling of nonprepackaged food.

(b) All access openings are equipped with tight-fitting closures, or one or more alternative barriers that effectively protect the food from contamination, facilitate safe food handling, while minimizing exposure to the environment.

(c) It is constructed from materials that are nontoxic, smooth, easily cleanable, and durable and is constructed to facilitate the cleaning of the interior and exterior of the compartment.

(Amended by Stats. 2009, Ch. 571, Sec. 6. Effective October 11, 2009.)



113786

“Food-contact surface” means either of the following:

(a) A surface of equipment or a utensil with which food normally comes into contact.

(b) A surface of equipment or a utensil from which food may drain, drip, or splash into a food or onto a surface normally in contact with food.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113788

“Food employee” means an employee working with food, food equipment or utensils, or food-contact surfaces.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113789

(a) “Food facility” means an operation that stores, prepares, packages, serves, vends, or otherwise provides food for human consumption at the retail level, including, but not limited to, the following:

(1) An operation where food is consumed on or off the premises, regardless of whether there is a charge for the food.

(2) A place used in conjunction with the operations described in this subdivision, including, but not limited to, storage facilities for food-related utensils, equipment, and materials.

(b) “Food facility” includes permanent and nonpermanent food facilities, including, but not limited to, the following:

(1) Public and private school cafeterias.

(2) Restricted food service facilities.

(3)  Licensed health care facilities, except as provided in paragraph (13) of subdivision (c).

(4) Commissaries.

(5) Mobile food facilities.

(6) Mobile support units.

(7) Temporary food facilities.

(8) Vending machines.

(9) Certified farmers’ markets, for purposes of permitting and enforcement pursuant to Section 114370.

(10) Farm stands, for purposes of permitting and enforcement pursuant to Section 114375.

(c) “Food facility” does not include any of the following:

(1) A cooperative arrangement wherein no permanent facilities are used for storing or handling food.

(2) A private home, including a cottage food operation that is registered or has a permit pursuant to Section 114365.

(3) A church, private club, or other nonprofit association that gives or sells food to its members and guests, and not to the general public, at an event that occurs not more than three days in any 90-day period.

(4) A for-profit entity that gives or sells food at an event that occurs not more than three days in a 90-day period for the benefit of a nonprofit association, if the for-profit entity receives no monetary benefit, other than that resulting from recognition from participating in an event.

(5) Premises set aside for wine tasting, as that term is used in Section 23356.1 of the Business and Professions Code and in the regulations adopted pursuant to that section, that comply with Section 118375, regardless of whether there is a charge for the wine tasting, if no other beverage, except for bottles of wine and prepackaged nonpotentially hazardous beverages, is offered for sale for onsite consumption and no food, except for crackers, is served.

(6) Premises operated by a producer, selling or offering for sale only whole produce grown by the producer or shell eggs, or both, provided the sales are conducted on premises controlled by the producer.

(7) A commercial food processing establishment as defined in Section 111955.

(8) A child day care facility, as defined in Section 1596.750.

(9) A community care facility, as defined in Section 1502.

(10) A residential care facility for the elderly, as defined in Section 1569.2.

(11) A residential care facility for the chronically ill, which has the same meaning as a residential care facility, as defined in Section 1568.01.

(12) Premises set aside by a beer manufacturer, as defined in Section 25000.2 of the Business and Professions Code, that comply with Section 118375, for the purposes of beer tasting, regardless of whether there is a charge for the beer tasting, if no other beverage, except for beer and prepackaged nonpotentially hazardous beverages, is offered for sale for onsite consumption, and no food, except for crackers, pretzels, or prepackaged food that is not potentially hazardous food is offered for onsite consumption.

(13) (A) An intermediate care facility for the developmentally disabled, as defined in subdivisions (e), (h), and (m) of Section 1250, with a capacity of six beds or fewer.

(B) A facility described in subparagraph (A) shall report any foodborne illness or outbreak to the local health department and to the State Department of Public Health within 24 hours of the illness or outbreak.

(14) A community food producer, as defined in Section 113752.

(Amended by Stats. 2014, Ch. 927, Sec. 1.2. Effective January 1, 2015.)



113790

(a) “Food handler” means an individual who is involved in the preparation, storage, or service of food in a food facility, as defined in subdivision (b), other than an individual holding a valid food safety certificate issued pursuant to Section 113947.3 or an individual involved in the preparation, storage, or service of food in a temporary food facility, as defined in Section 113930.

(b) For purposes of the definition of a “food facility” in subdivision (a) and in Section 113948, a food facility means a food facility, as defined in Section 113789, that sells food for human consumption to the general public.

(Amended by Stats. 2011, Ch. 233, Sec. 1. Effective September 6, 2011.)



113791

“Food preparation” means packaging, processing, assembling, portioning, or any operation that changes the form, flavor, or consistency of food, but does not include trimming of produce.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113794

“Food safety program” means any city, county, or city and county program that requires, at a minimum, either of the following:

(a) The training of one or more individuals, whether denominated as “owners,” “managers,” “handlers,” or otherwise, relating in any manner to food safety issues.

(b) Individuals to pass a food safety certification examination.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113794.1

“Food handler program” means any city, county, or city and county program that requires that all or a substantial portion of the employees of a food facility who are involved in the preparation, storage, service, or handling of food products, engage in an approved food safety training or pass an approved food safety certification examination, or both.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113794.4

“Frozen food” means a food maintained at a temperature at which all moisture therein is in a solid state.

(Added by Stats. 2009, Ch. 571, Sec. 8. Effective October 11, 2009.)



113795

(a) “Game animal” means an animal, the products of which are food, that is not classified as cattle, sheep, swine, goat, horse, mule, or other equine in 9 C.F.R. 301, as poultry in 9 C.F.R. 381, or as fish as defined under Subpart 1–201.10(B)(31) of the Food and Drug Administration 2001 Food Code.

(b) “Game animal” includes mammals such as reindeer, elk, deer, antelope, water buffalo, bison, rabbit, squirrel, opossum, raccoon, nutria, or muskrat, and nonaquatic reptiles such as land snakes.

(c) “Game animal” does not include ratites such as ostrich, emu, and rhea.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113796

“Gleaner” means a person who legally gathers remnants of an agricultural crop or harvests part of, or all of, an agricultural crop made available by the owner of the agricultural crop.

(Added by Stats. 2014, Ch. 580, Sec. 4. Effective January 1, 2015.)



113797

“Grade A standards” means the requirements of the United States Public Health Service/FDA “Grade A Pasteurized Milk Ordinance” and “Grade A Condensed and Dry Milk Ordinance” with which certain fluid and dry milk and milk products comply.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113799

“HACCP” means a Hazard Analysis Critical Control Point.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113801

“HACCP plan” means a written document that complies with the requirements of Section 114419.1 and that delineates the formal procedures for following the Hazard Analysis Critical Control Point principles developed by the National Advisory Committee on Microbiological Criteria for Foods. These principles include completion of the following basic steps:

(a) Completion of hazard analysis identification by identifying the likely hazards to consumers presented by a specific food.

(b) Determination of critical control points in receiving, storage, preparation, displaying, and dispensing of a food.

(c) Setting of measurable critical limits for each critical control point determined.

(d) Developing and maintaining monitoring practices to determine if critical limits are being met.

(e) Developing and utilizing corrective action plans when failure to meet critical limits is detected.

(f) Establishing and maintaining a recordkeeping system to verify adherence to an HACCP plan.

(g) Establishing a system of audits to do both of the following:

(1) Initially verify the effectiveness of the critical limits set and appropriateness of the determination of critical control points.

(2) Periodically verify the effectiveness of the HACCP plan.

(Amended by Stats. 2009, Ch. 571, Sec. 9. Effective October 11, 2009.)



113803

“Hazard” means a biological, chemical, or physical property that may cause an unacceptable public health risk.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113804

“Hearing officer” means a local health officer, a director of environmental health, or his or her designee.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113805

“Hermetically sealed container” means a container that is designed and intended to be secure against the entry of micro-organisms and, in the case of low acid canned foods, to maintain the commercial sterility of its contents after processing.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113806

“Highly susceptible population” means a group of persons who are more likely than other people in the general population to experience foodborne disease because both of the following conditions exist:

(a) The group is comprised of immunocompromised persons, preschool age children, or older adults.

(b) The group obtains food at a facility, including, but not limited to, a kidney dialysis center, hospital, nursing home, or senior center, that provides services, such as custodial care, health care, assisted living, or socialization services.

(Added by Stats. 2013, Ch. 556, Sec. 2. Effective January 1, 2014.)



113807

“Hot dog” means a whole, cured, cooked sausage that is skinless or stuffed in a casing, that may be known as a frankfurter, frank, furter, wiener, red hot, vienna, bologna, garlic bologna, or knockwurst, and that may be served in a bun or roll.

(Added by Stats. 2013, Ch. 556, Sec. 3. Effective January 1, 2014.)



113810

“Imminent health hazard” means a significant threat or danger to health that is considered to exist when there is evidence sufficient to show that a product, practice, circumstance, or event creates a situation that can cause food infection, food intoxication, disease transmission, vermin infestation, or hazardous condition that requires immediate correction or cessation of operation to prevent injury, illness, or death.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113812

“Impound” means the legal control exercised by the enforcement officer over the use, sale, disposal, or removal of any food, equipment, or utensils.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113814

“Injected” means manipulating a meat so that infectious or toxigenic microorganisms may be introduced from its surface to its interior through tenderizing with deep penetration or injecting the meat by processes that may be referred to as “injecting,” “pinning,” or “stitch pumping.”

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113815

“Juice” means the aqueous liquid expressed or extracted from one or more fruits or vegetables, purees of the edible portions of one or more fruits or vegetables, or any concentrates of such liquid or puree. “Juice” includes juice as a beverage, an ingredient of a beverage, and a puree as an ingredient of a beverage.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113816

“Law” means applicable local, state, and federal statutes, regulations, and ordinances.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113818

(a) “Limited food preparation” means food preparation that is restricted to one or more of the following:

(1) Heating, frying, baking, roasting, popping, shaving of ice, blending, steaming or boiling of hot dogs, or assembly of nonprepackaged food.

(2) Dispensing and portioning of nonpotentially hazardous food.

(3) Holding, portioning, and dispensing of any foods that are prepared for satellite food service by the onsite permanent food facility or prepackaged by another approved source.

(4) Slicing and chopping of food on a heated cooking surface during the cooking process.

(5) Cooking and seasoning to order.

(6) Preparing beverages that are for immediate service, in response to an individual consumer order, that do not contain frozen milk products.

(b) “Limited food preparation” does not include any of the following:

(1) Slicing and chopping unless it is on the heated cooking surface.

(2) Thawing.

(3) Cooling of cooked, potentially hazardous food.

(4) Grinding raw ingredients or potentially hazardous food.

(5) Reheating of potentially hazardous foods for hot holding, except for steamed or boiled hot dogs and tamales in the original, inedible wrapper.

(6) Except as authorized in paragraph (3) of subdivision (a), hot holding of nonprepackaged, potentially hazardous food, except for roasting corn on the cob, steamed or boiled hot dogs, and tamales in the original, inedible wrapper.

(7) Washing of foods.

(8) Cooking of potentially hazardous foods for later use.

(Amended by Stats. 2013, Ch. 556, Sec. 4. Effective January 1, 2014.)



113820

“Linens” means fabric items such as cloth hampers, cloth napkins, tablecloths, wiping cloths, and work garments, including cloth gloves.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113821

“Major violation” means a violation of this part that may pose an imminent health hazard and warrants immediate closure or other corrective action.

(Amended by Stats. 2009, Ch. 571, Sec. 11. Effective October 11, 2009.)



113823

“Meat” means the flesh of animals used as food, including the dressed flesh of cattle, swine, sheep, goats, game animal, and other edible animals, except fish and poultry.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113824

“Menu change” means a modification of a food facility’s menu that would require a change in the food facility’s food preparation methods, storage equipment, or storage capacity previously approved by the local enforcement agency. These changes may include, but are not limited to, the addition of potentially hazardous foods to a menu, installation of new food preparation or storage equipment, or increasing storage capacity.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113827

“Minor violation” means a violation of this part that does not pose an imminent health hazard, but does warrant correction.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113831

(a) “Mobile food facility” means any vehicle used in conjunction with a commissary or other permanent food facility upon which food is sold or distributed at retail. “Mobile food facility” does not include a “transporter” used to transport packaged food from a food facility, or other approved source to the consumer.

(b) “Single operating site mobile food facilities” means at least one, but not more than four, unenclosed mobile food facilities, and their auxiliary units, that operate adjacent to each other at a single location.

(Amended by Stats. 2009, Ch. 571, Sec. 12. Effective October 11, 2009.)



113833

“Mobile support unit” means a vehicle used in conjunction with a commissary or other permanent food facility that travels to and services mobile food facilities as needed to replenish supplies, including food and potable water, clean the interior of the unit, or dispose of liquid or solid wastes.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113835

“Molluscan shellfish” means any edible species of fresh or frozen oysters, clams, mussels, and scallops or edible portions thereof, except when the scallop product consists only of the shucked adductor muscle.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113837

“Multiservice utensil” means a utensil manufactured for use more than one time.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113839

“Nonpermanent food facility” means a food facility that operates from a mobile unit or at a nonpermanent location, including, but not limited to, a certified farmers’ market, a mobile food facility, a mobile support unit, a temporary food facility, or a vending machine.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113841

“Nonprofit charitable organization” means either of the following:

(a) A corporation incorporated pursuant to the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code), that is exempt from taxation pursuant to paragraphs (1) to (10), inclusive, and paragraph (19) of Section 501(c) of the Internal Revenue Code and Section 23701d of the Revenue and Taxation Code.

(b) An organization that was organized and is in operation for charitable purposes and meets the requirements of Section 214 of the Revenue and Taxation Code.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113842

“Nonprofit charitable temporary food facilities” means either one of the following:

(a) A temporary food facility, as defined in Section 113930, that is conducted by a nonprofit charitable organization, as defined in Section 113841.

(b) An established club or organization of students that operates under the authorization of a school or other educational facility.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113843

“Open-air barbecue” means a piece of equipment designed for barbecuing food, where the food is prepared out of doors by cooking directly over hot coals, heated lava, hot stones, gas flame, or other method approved by the department, on equipment suitably designed and maintained for use out of doors, that is operated by a temporary food facility, or a mobile food facility that remains fixed during hours of operations at a community event or a permanent food facility.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113846

“Outdoor wood-burning oven” means an oven located out of doors, that utilizes wood as the primary fuel for cooking and is operated on the same premises as, and in conjunction with, a permanent food facility.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113849

“Permanent food facility” means a food facility operating in a permanently constructed structure, including any room, building, place, or portion thereof, maintained, used, or operated for the purpose of storing, preparing, serving, manufacturing, packaging, or otherwise handling food at the retail level.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113851

(a) “Permit” means the document issued by the enforcement agency that authorizes a person to operate a food facility or cottage food operation.

(b) “Registration” shall have the same meaning as permit for purposes of implementation and enforcement of this part.

(Amended by Stats. 2012, Ch. 415, Sec. 9. Effective January 1, 2013.)



113853

“Permitholder” means the entity that is legally responsible for the operation of the food facility, such as the owner, the owner’s agent, or other person, and possesses a valid permit to operate a food facility.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113855

“Person” means any individual, firm, partnership, joint venture, association, limited liability company, corporation, estate, trust, receiver, syndicate, city, county, or other political subdivision, or any other group or combination acting as a unit.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113856

“Person in charge” means the individual present at a food facility who is responsible for the operation of the food facility.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113859

(a) “Personal care items” means items or substances that may be poisonous, toxic, or a source of contamination and are used to maintain or enhance a person’s health, hygiene, or appearance.

(b) “Personal care items” include items such as medicines, first aid supplies, cosmetics, and toiletries such as toothpaste and mouthwash.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113861

“pH” means the symbol for the negative logarithm of the hydrogen ion concentration, which is a measure of the degree of acidity or alkalinity of a solution. Values between 0 and 7 indicate acidity and values between 7 and 14 indicate alkalinity. The value for pure distilled water is 7, which is considered neutral.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113863

“Plumbing fixture” means a receptacle or device that is permanently or temporarily connected to the water distribution system of the premises and demands a supply of water from the system or discharges used water, waste materials, or sewage directly or indirectly to the drainage system of the premises.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113865

“Plumbing system” means the water supply and distribution pipes, plumbing fixtures and traps, soil, waste, and vent pipes, sanitary and storm sewers and building drains, including their respective connections, devices, and appurtenances within the premises, and water-treating equipment.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113867

“Poisonous or toxic materials” means substances that are not intended for ingestion and are included in one of the following categories:

(a) Cleaners and sanitizers, which include cleaning and sanitizing agents and agents such as caustics, acids, drying agents, polishes, and other chemicals.

(b) Pesticides except sanitizers, which include substances such as insecticides and rodenticides.

(c) Substances necessary for the operation and maintenance of the facility, such as nonfood grade lubricants and personal care items that may be deleterious to health.

(d) Substances that are not necessary for the operation and maintenance of the facility and are on the premises for retail sale, such as petroleum products and paints.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113868

“Portable” means equipment that is capable of being lifted and moved or has utility connections that are designed to be disconnected or of sufficient length to permit the unit to be moved for cleaning, and does not exceed 80 pounds (36kg) in weight.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113869

“Potable water” means water that complies with the standards for transient noncommunity water systems pursuant to the California Safe Drinking Water Act (Chapter 4 (commencing with Section 116270) of Part 12, to the extent permitted by federal law.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113871

(a) “Potentially hazardous food” means a food that requires time or temperature control to limit pathogenic micro-organism growth or toxin formation.

(b) “Potentially hazardous food” includes a food of animal origin that is raw or heat-treated, a food of plant origin that is heat-treated or consists of raw seed sprouts, cut melons, cut tomatoes or mixtures of cut tomatoes that are not modified to render them unable to support pathogenic micro-organism growth or toxin formation, and garlic-in-oil mixtures that are not acidified or otherwise modified at a food processing plant in a way that results in mixtures that do not support growth or toxin formation as specified under subdivision (a).

(c) “Potentially hazardous food” does not include any of the following:

(1) A food with an aw value of 0.85 or less.

(2) A food with a pH level of 4.6 or below when measured at 75°F.

(3) An air-cooled, hard-boiled egg with shell intact, or an egg with shell intact that is not hard boiled, but has been pasteurized to destroy all viable salmonellae.

(4) A food in an unopened, hermetically sealed container that is commercially processed to achieve and maintain commercial sterility under conditions of nonrefrigerated storage and distribution.

(5) A food that has been shown by appropriate microbial challenge studies approved by the enforcement agency not to support the rapid and progressive growth of infectious or toxigenic micro-organisms that may cause food infections or food intoxications, or the growth and toxin production of Clostridium botulinum, such as a food that has an aw and a pH that are above the levels specified under paragraphs (1) and (2) and that may contain a preservative, other barrier to the growth of micro-organisms, or a combination of barriers that inhibit the growth of micro-organisms.

(6) A food that does not support the rapid and progressive growth of infectious or toxigenic micro-organisms, even though the food may contain an infectious or toxigenic micro-organism or chemical or physical contaminant at a level sufficient to cause illness.

(Amended by Stats. 2009, Ch. 571, Sec. 13. Effective October 11, 2009.)



113873

(a) “Poultry” means either of the following:

(1) Any domesticated bird, including chickens, turkeys, ducks, geese, or guineas, whether live or dead, as defined in 9 C.F.R. 381 Poultry Products Inspection Regulations.

(2) Any migratory waterfowl, game bird, including a pheasant, partridge, quail, grouse, or guinea, or pigeon, or squab, whether live or dead, as defined in 9 C.F.R. 362 Voluntary Poultry Inspection Program.

(b) “Poultry” does not include ratites.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113874

“Premises” means:

(a) The food facility, its contents, and the contiguous land or property and its facilities and contents that are under the control of the permitholder.

(b) The food facility, its contents, and the land or property not described in subdivision (a) if the facility and contents are under the control of the permitholder and may impact food facility personnel, facilities, or operations.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113876

“Prepackaged food” means any properly labeled processed food, prepackaged to prevent any direct human contact with the food product upon distribution from the manufacturer, a food facility, or other approved source.

(Amended by Stats. 2009, Ch. 571, Sec. 14. Effective October 11, 2009.)



113877

“Produce” means any whole edible portion of a plant in its raw and natural state.

(Amended by Stats. 2008, Ch. 447, Sec. 9. Effective January 1, 2009.)



113879

“Produce stand” means a permanent food facility that sells, offers for sale, or gives away only produce or shell eggs, or both, except that “produce stand” does not include premises operated by a producer selling or offering for sale only whole produce grown by the producer, or shell eggs, or both, provided that the sales are conducted on premises controlled by the producer.

(Amended by Stats. 2009, Ch. 571, Sec. 15. Effective October 11, 2009.)



113880

“Producer” means a person or entity who produces shell eggs or edible plants by practice of the agricultural arts upon land that the person or entity controls.

(Amended by Stats. 2008, Ch. 447, Sec. 10. Effective January 1, 2009.)



113881

“Ready-to-eat food” means food that is in a form that is edible without additional preparation to achieve food safety, as specified in Section 114004 or Section 114008, is a raw or partially cooked food of animal origin and the consumer is advised as specified under Section 114093, or may receive additional preparation for palatability or aesthetic, epicurean, gastronomic, or culinary purposes. “Ready-to-eat food” includes all of the following:

(a) Raw food of animal origin that is cooked as specified in Section 114004 or 114008.

(b) Raw fruits and vegetables that are washed as specified in Section 113992.

(c) Fruits and vegetables that are cooked for hot holding as specified in Section 114010.

(d) All potentially hazardous food that is cooked to the temperature and time required for the specific food under Sections 114004, 114008, and 114010 and cooled as specified in Section 114002.

(e) Produce for which further washing, cooking, or other processing is not required for food safety, and from which rinds, peels, husks, or shells, if naturally present, are removed.

(f) Substances derived from plants, such as spices, seasonings, and sugar.

(g) A bakery item, such as bread, cakes, pies, fillings, or icing, for which further cooking is not required for food safety.

(h) The following products that are produced in accordance with USDA guidelines and that have received a lethality treatment for pathogens: dry, fermented sausages, such as dry salami or pepperoni; salt-cured meat and poultry products, such as prosciutto ham, country cured ham, and parma ham; and dried meat and poultry products, such as jerky or beef sticks.

(i) Foods manufactured according to 21 C.F.R. Part 113—Thermally Processed Low-Acid Foods Packaged in Hermetically Sealed Containers.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113883

“Reduced-oxygen packaging” means the reduction of the amount of oxygen in a package by mechanically evacuating the oxygen, displacing the oxygen with another gas or combination of gases, or otherwise controlling the oxygen content in a package to a level below that normally found in the surrounding atmosphere, which is 21 percent oxygen.

“Reduced-oxygen packaging” includes methods that may be referred to as altered atmosphere, modified atmosphere, controlled atmosphere, low oxygen, and vacuum packaging, including sous vide.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113885

“Refrigeration unit” means a mechanical unit that extracts heat from an area through liquefaction and evaporation of a fluid by a compressor, flame, or thermoelectric device, and includes a mechanical thermostatic control device that regulates refrigerated blown air into an enclosed area at or below the minimum required food storage temperature of potentially hazardous foods in conformance with Section 113996.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113887

“Refuse” means solid waste not carried by water through the sewage system.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113889

“Remodel” means construction, building, or repair to the food facility that requires a permit from the local building authority. For purposes of mobile food facilities, temporary food facilities, and satellite food service, “remodel” means any replacement or significant modification of an integral piece of equipment.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113893

(a) “Restricted food service facility” means either of the following:

(1) A food facility of 20 guestrooms or less that provides overnight transient occupancy accommodations, that serves food only to its registered guests, that serves only a breakfast or similar early morning meal and no other meals, and that includes the price of food in the price of the overnight transient occupancy accommodation.

(2) An agricultural homestay facility that meets all of the following requirements:

(A) Has not more than six guest rooms or accommodates not more than 15 guests.

(B) Provides overnight transient accommodations.

(C) Serves food only to its registered guests and serves meals at any time, and includes the price of food in the price of the overnight transient occupancy accommodation.

(D) Lodging and meals are incidental and not the primary function of the agricultural homestay facility.

(E) The agricultural homestay facility is located on, and is a part of, a farm, as defined in Section 52262 of the Food and Agricultural Code, that produces agricultural products as its primary source of income.

(b) Notwithstanding subdivision (a), a restricted food service facility may serve light foods or snacks presented to the guest for self-service.

(c) The predominant relationship between the occupants of a restricted food service facility and the permitholder of the facility is that of innkeeper and guest. For purposes of this section, the existence of some other legal relationships as between some occupants and the permitholder shall be immaterial.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113894

“Restrict” means to limit the activities of a food employee so that there is no risk of transmitting a disease that is transmissible through food and the food employee does not work with exposed food, clean equipment, utensils, linens, and unwrapped single-use articles.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113895

“Retail” means the storing, preparing, serving, manufacturing, packaging, transporting, salvaging, or otherwise handling food for dispensing or sale directly to the consumer or indirectly through a delivery service.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113897

“Sanitization” means the application of cumulative heat or chemicals on cleaned food-contact surfaces that, when evaluated for efficacy, is sufficient to yield a reduction of five logs, which is equal to a 99.999 percent reduction, of representative disease micro-organisms of public health importance.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113899

“Satellite food service” means a remotely located food service operation that is conducted on the same property as, in reasonable proximity to, and in conjunction with and by, a fully enclosed permanent food facility. Satellite food service does not include remote food service operations located within a fully enclosed permanent food facility.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113901

“Sealed” means free of cracks or other openings that allow the entry or passage of moisture.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113903

(a) “Service animal” means any dog that is individually trained to do work or perform tasks for the benefit of an individual with a disability, including a physical, sensory, psychiatric, intellectual, or other mental disability, or that is in training to do that work or perform those tasks. “Service animal” does not include any other species of animals, whether wild or domestic, trained or untrained.

(b) The work or tasks performed by a service animal shall include assisting individuals who are blind or have low vision with navigation and other tasks, alerting individuals who are deaf or hard of hearing to the presence of people or sounds, providing nonviolent protection or rescue work, pulling a wheelchair, assisting an individual during a seizure, alerting individuals to the presence of allergens, retrieving items such as medicine or the telephone, providing physical support and assistance with balance and stability to individuals with mobility disabilities, or helping persons with psychiatric and neurological disabilities by preventing or interrupting impulsive or destructive behaviors. The crime deterrent effects of an animal’s presence and the provision of emotional support, well-being, comfort, or companionship do not constitute work or tasks for the purposes of this subdivision.

(Amended by Stats. 2013, Ch. 556, Sec. 5. Effective January 1, 2014.)



113907

“Shellfish certification number” means a unique combination of letters and numbers assigned by a shellfish control authority to a molluscan shellfish dealer according to law or to the provisions of the National Shellfish Sanitation Program.

(Amended by Stats. 2007, Ch. 96, Sec. 6. Effective July 20, 2007.)



113909

“Shellfish control authority” means a state, federal, foreign, tribal, or other government entity legally responsible for administering a program that includes certification of molluscan shellfish harvesters and dealers.

(Amended by Stats. 2007, Ch. 96, Sec. 7. Effective July 20, 2007.)



113911

“Shellstock” means raw, in-shell molluscan shellfish.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113912

“Shucked shellfish” means molluscan shellfish that have one or both shells removed.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113914

“Single-use articles” mean utensils, tableware, carry-out utensils, bulk food containers, and other items such as bags, containers, placemats, stirrers, straws, toothpicks, and wrappers that are designed and constructed for one time, one person use, after which they are intended for discard. “Single-use articles” also include items such as wax paper, butcher paper, plastic wrap, formed aluminum food containers, jars, plastic tubs or buckets, bread wrappers, pickle barrels, ketchup bottles, and number 10 cans that do not meet the materials, durability, strength, and cleanability specifications for utensils under Sections 114130, 114130.1, and 114130.3.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113916

“Smooth” means any of the following:

(a) A food-contact surface that is free of pits, pinholes, cracks, crevices, inclusions, rough edges, and other surface imperfections detectable by visual or tactile inspection.

(b) A nonfood-contact equipment surface equal to that of commercial grade hot-rolled steel free of visible scale.

(c) A floor, wall, or ceiling having an even or level surface with no roughness or projections that render it difficult to clean.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113917

“Swap meet” shall have the meaning set forth in Section 21661 of the Business and Professions Code.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113924

“Table-mounted equipment” means equipment that is not portable and is designed to be mounted off the floor on a table, counter, or shelf.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113926

“Tableware” means eating, drinking, and serving utensils for table use, including forks, knives, spoons, bowls, cups, serving dishes, tumblers, and plates.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113928

“Temperature measuring device” means a thermometer, thermocouple, thermistor, or other device that indicates the temperature of food, air, or water.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113930

“Temporary food facility” means a food facility approved by the enforcement officer that operates at a fixed location for the duration of an approved community event or at a swap meet and only as a part of the community event or swap meet.

(Amended by Stats. 2009, Ch. 571, Sec. 17. Effective October 11, 2009.)



113931

“Tight-fitting” means fabricated so that joining members are in contact along the entire seam with no opening greater than 1/64th inch (.04 cm).

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113932

“Transporter” means any vehicle used to transport food pursuant to a prior order from a manufacturer, distributor, retail food facility, or other approved source to a retail food facility or consumer.

(Amended by Stats. 2009, Ch. 571, Sec. 18. Effective October 11, 2009.)



113933

“USDA” means the United States Department of Agriculture.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113934

“Utensil” means a food-contact implement or container used in the storage, preparation, transportation, dispensing, sale, or service of food, such as kitchenware or tableware that is multiuse, single-service, or single-use, gloves used in contact with food, temperature sensing probes of food temperature measuring devices, and probe-type price or identification tags used in contact with food.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113936

“Variance” means a written document issued by the department that allows the use of an alternative practice or procedure based on a determination by the department that the alternate practice or procedure is equivalent to the existing requirements, and that a health hazard will not result from the alternative practice or procedure. A variance may be issued in the following circumstances:

(a) For employee hygiene, as described in subdivision (e) of Section 113953, and Sections 113953.3 and 113953.4.

(b) For protection of food from contamination, as described in Sections 113984, 113986, 113988, and 113992.

(c) For time as a public health control, as described in Section 114000.

(d) For cooling time and methods, as described in Sections 114002 and 114002.1.

(e) For cooking and reheating temperatures for potentially hazardous food, as described in Sections 114004, 114008, 114010, and 114016.

(f) For use of raw shell eggs in foods that are not thoroughly cooked, as described in Section 114012.

(g) For thawing of frozen food, as described in Section 114020.

(h) For receiving temperatures of potentially hazardous foods, as described in Section 114037.

(i) For reduced-oxygen packaging of potentially hazardous food, as described in Sections 114057 and 114057.1.

(j) For sanitization methods for food-contact and nonfood-contact surfaces, as described in Sections 114099.6, 114109, 114117, 114119, and 114121.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113938

“Vending machine” means a self-service device that, upon insertion of money or tokens, dispenses food without the necessity of replenishing the device between each vending operation and that operates in conjunction with a commissary. “Vending machine” does not include any device dispensing exclusively peanuts, nuts, popcorn, gum, or hard candy, prepackaged candy, cookies, crackers, or similar snacks and beverages that are not potentially hazardous food, and prepackaged ice.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113939

“Vermin” means cockroaches, mice, rats, and similar pests that carry disease.

(Amended by Stats. 2009, Ch. 571, Sec. 19. Effective October 11, 2009.)



113939.1

“Vermin infestation” means the presence of vermin within the food facility as evidenced by actual live bodies, fresh droppings or vomitus, urine stains, or gnaw marks, that could result in contamination to the food, equipment, packaging, or utensils.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113940

“Warewashing” means the cleaning and sanitizing of utensils and food-contact surfaces of equipment.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113941

“Warm water” means water that is supplied through a mixing valve or combination faucet at a temperature of at least 100ºF.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 3 - Management and Personnel

ARTICLE 1 - Supervision

113945

The permitholder shall be the person in charge or shall designate a person in charge and shall ensure that a person in charge is present at the food facility during all hours of operation.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113945.1

Except as specified in Section 113984.1, the person in charge shall ensure that persons unnecessary to the food facility operation shall not be allowed in the food preparation, food storage, or warewashing areas.

(Amended by Stats. 2007, Ch. 96, Sec. 8. Effective July 20, 2007.)






ARTICLE 2 - Employee Knowledge

113947

(a) The person in charge and all food employees shall have adequate knowledge of, and shall be properly trained in, food safety as it relates to their assigned duties.

(b)  For purposes of this section, “person in charge” means a designated person who has knowledge of safe food handling practices as they relate to the specific food preparation activities that occur at the food facility.

(Amended by Stats. 2009, Ch. 571, Sec. 20. Effective October 11, 2009.)



113947.1

(a) Food facilities that prepare, handle, or serve nonprepackaged potentially hazardous food, except temporary food facilities, shall have an owner or employee who has successfully passed an approved and accredited food safety certification examination as specified in Sections 113947.2 and 113947.3. There shall be at least one food safety certified owner or employee at each food facility. No certified person at a food facility may serve at any other food facility as the person required to be certified pursuant to this subdivision. The certified owner or employee need not be present at the food facility during all hours of operation.

(b) Food facilities that are not subject to the requirements of subdivision (a) that prepare, handle, or serve nonprepackaged, nonpotentially hazardous foods, except temporary food facilities, shall do one of the following:

(1) Have an owner or employee who has successfully passed an approved and accredited food safety certification examination as specified in Sections 113947.2 and 113947.3.

(2) Demonstrate to the enforcement officer that the employees have an adequate knowledge of food safety principles as they relate to the specific operation involved in their assigned duties.

(c) On and after July 1, 2007, temporary food facilities that prepare, handle, or serve nonprepackaged food shall have an owner or person in charge who can demonstrate to the enforcement officer that he or she has an adequate knowledge of food safety principles as they relate to the specific food facility operation.

(d) (1) For the purposes of this section, multiple contiguous food facilities permitted within the same site and under the same management, ownership, or control shall be deemed to be one food facility, notwithstanding the fact that the food facilities may operate under separate permits.

(2) This subdivision shall not apply to the premises of a licensed winegrower or brandy manufacturer utilized for wine tastings conducted pursuant to Section 23356.1 of the Business and Professions Code of wine or brandy produced or bottled by, or produced and prepackaged for, that licensee when use is limited to wine tasting.

(e) A food facility that commences operation, changes ownership, or no longer has a certified owner or employee pursuant to this section shall have 60 days to comply with this subdivision.

(f) The responsibilities of a certified owner or employee at a food facility or an owner or person in charge of a temporary food facility described in subdivision (c) shall include the safety of food preparation and service, including ensuring that all employees who handle, or have responsibility for handling, nonprepackaged foods of any kind, have sufficient knowledge to ensure the safe preparation or service of the food, or both. The nature and extent of the knowledge that each employee is required to have may be tailored, as appropriate, to the employee’s duties related to food safety issues.

(g) The food safety certificate issued pursuant to Section 113947.3 shall be retained on file at the food facility at all times, and shall be made available for inspection by the enforcement officer.

(h) Certified individuals shall be recertified every five years by passing an approved and accredited food safety certification examination.

(i) A food safety program that was not in effect prior to January 1, 1999, shall not be enacted, adopted, implemented, or enforced, unless the program fully conforms to the requirements of this part.

(Amended by Stats. 2007, Ch. 96, Sec. 9. Effective July 20, 2007.)



113947.2

The food safety certification examination for purposes of Section 113947.1 shall include, but need not be limited to, all of the following elements of knowledge:

(a) Foodborne illness, including terms associated with foodborne illness, micro-organisms, hepatitis A, and toxins that can contaminate food and the illness that can be associated with contamination, definition and recognition of potentially hazardous foods, chemical, biological, and physical contamination of food, and the illnesses that can be associated with food contamination, and major contributing factors for foodborne illness.

(b) The relationship between time and temperature with respect to foodborne illness, including the relationship between time and temperature and micro-organisms during the various food handling, preparation, and serving states, and the type, calibration, and use of thermometers in monitoring food temperatures.

(c) The relationship between personal hygiene and food safety, including the association of hand contact, personal habits and behaviors, and food employee health to foodborne illness, and the recognition of how policies, procedures, and management contribute to improved food safety practices.

(d) Methods of preventing food contamination in all stages of food handling, including terms associated with contamination and potential hazards prior to, during, and after delivery.

(e) Procedures for cleaning and sanitizing equipment and utensils.

(f) Problems and potential solutions associated with facility and equipment design, layout, and construction.

(g) Problems and potential solutions associated with temperature control, preventing cross-contamination, housekeeping, and maintenance.

(Amended by Stats. 2010, Ch. 309, Sec. 2. Effective September 27, 2010.)



113947.3

(a) Food safety certification required pursuant to Section 113947.1 shall be achieved by successfully passing an examination from an accredited food protection manager certification organization. The certification organization shall be accredited by the American National Standards Institute as meeting the requirements of the Conference for Food Protection’s “Standards for Accreditation of Food Protection Manager Certification Programs.” Those food employees who successfully pass an approved certification examination shall be issued a certificate by the certifying organization. The issuance date for each original certificate issued pursuant to this section shall be the date when the individual successfully completes the examination. Certificates shall be valid for five years from the date of original issuance. Any replacement or duplicate certificate shall have as its expiration date the same expiration date that was on the original certificate.

(b) (1) By July 20, 2008, the department, in consultation with the California Conference of Directors of Environmental Health, representatives of the retail food industry, and other interested parties, shall develop and implement a program for the purposes of demonstrating adequate knowledge for operators of temporary food facilities.

(2) At least one of the accredited food safety certification examinations shall cost no more than sixty dollars ($60), including the certificate. However, the department may adjust the cost of food safety certification examinations to reflect actual expenses incurred in producing and administering the food safety certification examinations required under this section. If a food safety certification examination is not available at the price established by the department, the certification and recertification requirements relative to food safety certification examinations imposed by this section shall not apply.

(3) At least one of the accredited food safety certification examinations shall be offered online.

(4) An accredited food safety certification examination that is provided with an in-person trainer-led class or is offered online shall be proctored under secure conditions to protect the validity of the food protection manager certification examination.

(Amended by Stats. 2011, Ch. 233, Sec. 2. Effective September 6, 2011.)



113947.4

Except as provided in Section 113947.5, no city, county, or city and county may enact, adopt, implement, or enforce any requirement that any food facility or any person certified pursuant to this section do any of the following:

(a) Obtain any food safety certificate or other document in addition to the certificate required by Section 113947.1.

(b) Post, place, maintain, or keep the certificate other than as specified in subdivision (e) of Section 113947.1.

(c) Pay any fee or other sum as a condition for having a certificate verified, validated, or otherwise processed by the city, county, or city and county.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113947.5

Certification conferred pursuant to this part shall be recognized throughout the state. Nothing in this part shall be construed to prohibit any enforcement agency from implementing or enforcing a food handler program that took effect prior to January 1, 1998, but only in the form in which the program existed prior to January 1, 1998.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113947.6

Notwithstanding Section 114395, a violation of any provision in Sections 113947.1 to 113947.5, inclusive, shall constitute an infraction punishable by a fine of not more than one hundred dollars ($100) for each day of operation in violation.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113948

(a) (1) Subject to the exceptions described in subdivision (d), a food handler who is hired prior to June 1, 2011, shall obtain a food handler card on or before July 1, 2011. Subject to the exceptions described in subdivision (d), a food handler who is hired on or after June 1, 2011, shall obtain a food handler card within 30 days after the date of hire. Each food handler shall maintain a valid food handler card for the duration of his or her employment as a food handler.

(2) Food handler cards shall be valid for three years from the date of issuance, regardless of whether the food handler changes employers during that period.

(3) A food handler card shall be recognized throughout the state, except in jurisdictions described in subdivision (e).

(b) (1) Prior to January 1, 2012, a food handler may obtain a food handler card from either one of the following:

(A) An American National Standards Institute (ANSI) accredited training provider that meets ASTM International E2659-09 Standard Practice for Certificate Programs.

(B) A food protection manager certification organization described in Section 113947.3.

(2) Commencing January 1, 2012, a food handler shall obtain a food handler card only from an American National Standards Institute (ANSI) accredited training provider that meets ASTM International E2659-09 Standard Practice for Certificate Programs.

(3) A food handler card shall be issued only upon successful completion of a food handler training course and examination that meets at least all of the following requirements:

(A) The course provides basic, introductory instruction on the elements of knowledge described in subdivisions (a), (b), (c), (d), (e), and (g) of Section 113947.2.

(B) The course and examination is designed to be completed within approximately two and one-half hours.

(C) The examination consists of at least 40 questions regarding the required subject matter.

(D) A minimum score of 70 percent on the examination is required to successfully complete the examination.

(c) The food handler training course and examination may be offered through a trainer-led class and examination, through the use of a computer program or the Internet, or through a combination of trainer-led class and the use of a computer program or the Internet. The use of the computer program or Internet shall have sufficient security channels and procedures to guard against fraudulent activity. However, this subdivision shall not be construed to require the presence or participation of a proctor during a food handler training course examination that is provided through a computer program or the Internet.

(d) This section shall not apply to a food handler who is employed by any of the following:

(1) Certified farmer’s markets.

(2) Commissaries.

(3) Grocery stores, except for separately owned food facilities to which this section otherwise applies that are located in the grocery store. For purposes of this paragraph, “grocery store” means a store primarily engaged in the retail sale of canned food, dry goods, fresh fruits and vegetables, and fresh meats, fish, and poultry and any area that is not separately owned within the store where food is prepared and served, including a bakery, deli, and meat and seafood counter. “Grocery store” includes convenience stores.

(4) Licensed health care facilities.

(5) Mobile support units.

(6) Public and private school cafeterias.

(7) Restricted food service facilities.

(8) Retail stores in which a majority of sales are from a pharmacy, as defined in Section 4037 of the Business and Professions Code, and venues with snack bar service in which the majority of sales are from admission tickets, but excluding any area in which restaurant-style sit-down service is provided.

(9) A food facility that provides in-house food safety training to all employees involved in the preparation, storage, or service of food if all of the following conditions are met:

(A) The food facility uses a training course that has been approved for use by the food facility in another state that has adopted the requirements described in Subpart 2-103.11 of the 2001 edition of the model Food Code, not including the April 2004 update, published by the federal Food and Drug Administration.

(B) Upon request, the food facility provides evidence satisfactory to the local enforcement officer demonstrating that the food facility training program has been approved for use in another state pursuant to subparagraph (A).

(C) The training is provided during normal work hours, and at no cost to the employee.

(10) A food facility that is subject to a collective bargaining agreement with its food handlers.

(11) Any city, county, city and county, state, or regional facility used for the confinement of adults or minors, including, but not limited to, a county jail, juvenile hall, camp, ranch, or residential facility.

(12) An elderly nutrition program, administered by the California Department of Aging, pursuant to the Older Americans Act of 1965 (42 U.S.C. Sec. 3001 et seq.), as amended.

(e) The requirements of this section shall not apply to a food handler subject to an existing local food handler program that took effect prior to January 1, 2009.

(f) Each food facility that employs a food handler subject to the requirements of this section shall maintain records documenting that each food handler employed by the food facility possesses a valid food handler card, and shall provide those records to the local enforcement officer upon request.

(g) At least one food handler training course and examination shall cost no more than fifteen dollars ($15), including a food handler card. If a food handler training course and examination is not available at that cost, the requirement to obtain a food handler card imposed by this section shall not apply.

(Amended by Stats. 2011, Ch. 233, Sec. 3. Effective September 6, 2011.)






ARTICLE 3 - Employee Health

113949

It is the intent of the Legislature to reduce the likelihood of foodborne disease transmission by preventing any food employee who is suffering from symptoms associated with an acute gastrointestinal illness, or known to be infected with a communicable disease that is transmissible through food, from engaging in the handling of food until the food employee is determined to be free of that illness or disease, or incapable of transmitting the illness or disease through food as specified in this article.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113949.1

(a) When a local health officer is notified of an illness that can be transmitted by food in a food facility or by an employee of a food facility, the local health officer shall inform the local enforcement agency. The local health officer or the local enforcement agency, or both, shall notify the person in charge of the food facility and shall investigate conditions and may, after the investigation, take appropriate action, and for reasonable cause, require any or all of the following measures to be taken:

(1) The immediate restriction or exclusion of any food employee from the affected food facility.

(2) The immediate closing of the food facility until, in the opinion of the local enforcement agency, the identified danger of disease outbreak has been addressed. Any appeal of the closure shall be made in writing within five days to the applicable local enforcement agency.

(3)  Any medical evaluation of any employee, including any laboratory test or procedure, that may be indicated. If an employee refuses to participate in a medical evaluation, the local enforcement agency may require the immediate exclusion of the refusing employee from that or any other food facility until an acceptable medical evaluation or laboratory test or procedure shows that the employee is not infectious.

(b) For purposes of this section, “illness” means a condition caused by any of the following infectious agents:

(1) Salmonella typhi.

(2) Salmonella spp.

(3) Shigella spp.

(4) Entamoeba histolytica.

(5) Enterohemorrhagic or shiga toxin producing Escherichia coli.

(6) Hepatitis A virus.

(7) Norovirus.

(8) Other communicable diseases that are transmissible through food.

(Amended by Stats. 2009, Ch. 571, Sec. 21. Effective October 11, 2009.)



113949.2

The owner who has a food safety certificate issued pursuant to Section 113947.1 or the food employee who has this food safety certificate shall instruct all food employees regarding the relationship between personal hygiene and food safety, including the association of hand contact, personal habits and behaviors, and food employee health to foodborne illness. The owner or food safety certified employee shall require food employees to report the following to the person in charge:

(a) If a food employee is diagnosed with an illness due to one of the following:

(1) Salmonella typhi.

(2) Salmonella spp.

(3) Shigella spp.

(4) Entamoeba histolytica.

(5) Enterohemorrhagic or shiga toxin producing Escherichia coli.

(6) Hepatitis A virus.

(7) Norovirus.

(b) If a food employee has a wound that is one of the following:

(1) On the hands or wrists, unless an impermeable cover such as a finger cot or stall protects the wound and a single-use glove is worn over the impermeable cover.

(2) On exposed portions of the arms, unless the wound is protected by an impermeable cover.

(3) On other parts of the body, unless the wound is covered by a dry, durable, tight-fitting bandage.

(Amended by Stats. 2013, Ch. 556, Sec. 6. Effective January 1, 2014.)



113949.4

A food employee shall do both of the following:

(a) Report to the person in charge the information specified under Section 113949.2.

(b) Comply with the exclusions or restrictions, or both, that are specified under Section 113950.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113949.5

(a) The person in charge shall notify the local enforcement agency when notified that the food employee has been diagnosed with an infectious agent specified under subdivision (b) of Section 113949.1.

(b) A person in charge shall notify the local enforcement agency when he or she is aware that two or more food employees are concurrently experiencing symptoms associated with an acute gastrointestinal illness.

(Amended by Stats. 2007, Ch. 96, Sec. 13. Effective July 20, 2007.)



113950

(a) The local health officer or, in consultation with the local health officer, the local enforcement agency shall do either of the following:

(1)  Exclude a food employee from a food facility if the food employee is diagnosed with an infectious agent specified in subdivision (b) of Section 113949.1 and the food employee is symptomatic and still considered infectious.

(2) Restrict a food employee if the food employee is diagnosed with an infectious agent specified under subdivision (b) of Section 113949.1 and is not experiencing symptoms of the illness associated with that agent but is still considered infectious with an agent specified in subdivision (b) of Section 113949.1.

(b) The person in charge shall do either of the following:

(1) Exclude a food employee from a food facility if the food employee is diagnosed with an infectious agent specified under subdivision (b) of Section 113949.1.

(2) Restrict a food employee from working with exposed food; clean equipment, utensils, and linens; and unwrapped single-service and single-use articles in a food facility if the food employee is suffering from symptoms of an acute gastrointestinal illness.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113950.5

(a) The person in charge may remove a restriction for a food employee upon the resolution of symptoms as reported by a food employee if the food employee states that he or she no longer has any symptoms of an acute gastrointestinal illness.

(b) Only the local health officer or the local enforcement agency, or both, shall remove exclusions or restrictions, or both, related to diagnosed illnesses due to infectious agents specified in subdivision (b) of Section 113949.1 after the local health officer provides a written clearance stating that the excluded or restricted food employee is no longer considered infectious.

(Amended by Stats. 2009, Ch. 571, Sec. 23. Effective October 11, 2009.)






ARTICLE 4 - Handwashing

113952

Food employees shall keep their hands and exposed portions of their arms clean.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113953

(a) Handwashing facilities shall be provided within or adjacent to toilet rooms. The number of handwashing facilities required shall be in accordance with local building and plumbing codes.

(b) (1) Except as otherwise provided in Section 114358, food facilities constructed or extensively remodeled after January 1, 1996, that handle nonprepackaged food, shall provide facilities exclusively for handwashing in food preparation areas and in warewashing areas that are not located within or immediately adjacent to food preparation areas. Handwashing facilities shall be sufficient in number and conveniently located so as to be accessible at all times for use by food employees.

(2) The handwashing facility shall be separated from the warewashing sink by a metal splashguard with a height of at least 6 inches, that extends from the back edge of the drainboard to the front edge of the drainboard, the corners of the barrier to be rounded. No splashguard is required if the distance between the handwashing sink and the warewashing sink drainboards is 24 inches or more.

(c) Handwashing facilities shall be equipped to provide warm water under pressure for a minimum of 15 seconds through a mixing valve or combination faucet. If the temperature of water provided to a handwashing sink is not readily adjustable at the faucet, the temperature of the water shall be at least 100°F, but not greater than 108°F.

(d) An automatic handwashing facility may be installed and used in accordance with the manufacturer’s instructions.

(e) Notwithstanding subdivision (b), the enforcement agency may allow handwashing facilities other than those required by this section when it deems that the alternate facilities are adequate.

(Amended by Stats. 2009, Ch. 571, Sec. 24. Effective October 11, 2009.)



113953.1

(a) A handwashing facility shall be clean, unobstructed, and accessible at all times for employee use.

(b) A handwashing facility shall not be used for purposes other than handwashing.

(c) Employees shall not clean their hands in a sink used for food preparation, warewashing, or in a service sink or a curbed cleaning facility used for the disposal of mop water and similar liquid waste.

(d) Notwithstanding subdivision (c), a warewashing sink may be used for handwashing as specified in Section 114125.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113953.2

A handwashing facility shall be provided with the following in dispensers at, or adjacent to, each handwashing facility:

(a) Handwashing cleanser.

(b) Sanitary single-use towels or a heated-air hand drying device.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113953.3

(a) Except as specified in subdivision (b), all employees shall thoroughly wash their hands and that portion, if any, of their arms exposed to direct food contact with cleanser and warm water by vigorously rubbing together the surfaces of their lathered hands and arms for at least 10 to 15 seconds and thoroughly rinsing with clean running water followed by drying of cleaned hands and that portion, if any, of their arms exposed. Employees shall pay particular attention to the areas underneath the fingernails and between the fingers. Employees shall wash their hands in all of the following instances:

(1) Immediately before engaging in food preparation, including working with nonprepackaged food, clean equipment and utensils, and unwrapped single-use food containers and utensils.

(2) After touching bare human body parts other than clean hands and clean, exposed portions of arms.

(3) After using the toilet room.

(4) After caring for or handling any animal allowed in a food facility pursuant to this part.

(5) After coughing, sneezing, using a handkerchief or disposable tissue, using tobacco, eating, or drinking.

(6) After handling soiled equipment or utensils.

(7) During food preparation, as often as necessary to remove soil and contamination and to prevent cross-contamination when changing tasks.

(8) When switching between working with raw food and working with ready-to-eat food.

(9) Before initially donning gloves for working with food.

(10) Before dispensing or serving food or handling clean tableware and serving utensils in the food service area.

(11) After engaging in other activities that contaminate the hands.

(b) If approved and capable of removing the types of soils encountered in the food operations involved, an automatic handwashing facility may be used by food employees to clean their hands.

(Amended by Stats. 2013, Ch. 556, Sec. 7. Effective January 1, 2014.)



113953.4

(a) A hand antiseptic used as a topical application, a hand antiseptic solution used as a hand dip, or a hand antiseptic soap shall meet either one of the following requirements:

(1) Be an approved drug that is listed in the FDA publication Approved Drug Products with Therapeutic Equivalence Evaluations as an approved drug based on safety and effectiveness.

(2) Have active antimicrobial ingredients that are listed in the FDA monograph for OTC Antiseptic Health-Care Drug Products as an antiseptic handwash.

(b) In addition to the requirements of subdivision (a), the hand antiseptic used as a topical application, hand antiseptic solution used as a hand dip, or hand antiseptic soap shall meet either one of the following requirements:

(1) Have components that are exempted from the requirement of being listed in federal Food Additive regulations as specified in 21 CFR 170.39– Threshold of regulation for substances used in food-contact articles.

(2) Comply with, and be listed in, either of the following federal regulations:

(A) 21 CFR 178 – Indirect Food Additives: Adjuvants, Production Aids, and Sanitizers as regulated for use as a Food Additive with conditions of safety use.

(B) 21 CFR 182 – Substances Generally Recognized as Safe, 21 CFR 184 – Direct Food Substances Affirmed as Generally Recognized as Safe, or 21 CFR 186 – Indirect Food Substances Affirmed as Generally Recognized as Safe for use in contact with food.

(c) A hand antiseptic used as a topical application, a hand antiseptic solution used as a hand dip, or a hand antiseptic soap that meets the requirements of subdivisions (a) and (b) shall be applied only to hands that are cleaned in a manner described in Section 113953.3.

(d) If a hand antiseptic or a hand antiseptic solution used as a hand dip does not meet the requirements of subdivision (b), the hand antiseptic or hand antiseptic solution used as a hand dip may be used only if its use is either of the following:

(1) Followed by thorough hand rinsing in clean water before hand contact with food directly or with the use of gloves.

(2) Limited to situations where bare hands do not come in direct contact with food.

(e) A hand antiseptic solution used as a hand dip shall be maintained clean and at a strength equivalent to at least 100 mg/l chlorine.

(Repealed and added by Stats. 2007, Ch. 96, Sec. 15. Effective July 20, 2007.)



113953.5

(a) Except as specified in subdivision (b), a sign or poster that notifies food employees to wash their hands shall be posted at all handwashing lavatories used by food employees, and shall be clearly visible to food employees.

(b) This section does not apply to toilet rooms in guestrooms of restricted food service facilities.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113961

(a) Food employees shall minimize bare hand and arm contact with nonprepackaged food that is in a ready-to-eat form.

(b) Food employees shall use utensils, including scoops, forks, tongs, paper wrappers, gloves, or other implements, to assemble ready-to-eat food or to place ready-to-eat food on tableware or in other containers. However, food employees may assemble or place on tableware or in other containers ready-to-eat food in an approved food preparation area without using utensils if hands are cleaned in accordance with Section 113953.3.

(c) Food that has been served to the consumer and then wrapped or prepackaged at the direction of the consumer shall be handled only with utensils. These utensils shall be properly sanitized before reuse.

(Repealed and added by Stats. 2014, Ch. 75, Sec. 2. Effective June 28, 2014.)






ARTICLE 5 - Personal Cleanliness

113967

No employee shall commit any act that may cause the contamination or adulteration of food, food-contact surfaces, or utensils.

(Amended by Stats. 2007, Ch. 96, Sec. 17. Effective July 20, 2007.)



113968

Food employees shall keep their fingernails trimmed, filed, and maintained so the edges and surfaces are cleanable and not rough.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113969

(a) Except as specified in subdivision (b), all food employees preparing, serving, or handling food or utensils shall wear hair restraints, such as hats, hair coverings, or nets, which are designed and worn to effectively keep their hair from contacting nonprepackaged food, clean equipment, utensils, linens, and unwrapped single-use articles.

(b) This section does not apply to food employees, such as counter staff who only serve beverages and wrapped or prepackaged foods, hostesses, and wait staff, if they present a minimal risk of contaminating nonprepackaged food, clean equipment, utensils, linens, and unwrapped single-use articles.

(Amended by Stats. 2009, Ch. 571, Sec. 25. Effective October 11, 2009.)



113971

Food employees shall wear clean outer clothing to prevent contamination of food, equipment, utensils, linens, and single-use articles.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 6 - Hygienic Practices

113973

(a) Single-use gloves shall be worn when contacting food and food-contact surfaces if the employee has any cuts, sores, rashes, artificial nails, nail polish, rings (other than a plain ring, such as a wedding band), uncleanable orthopedic support devices, or fingernails that are not clean, smooth, or neatly trimmed.

(b) Whenever gloves are worn, they shall be changed, replaced, or washed as often as handwashing is required by this part. Single-use gloves shall not be washed.

(c) If used, single-use gloves shall be used for only one task, such as working with ready-to-eat food or with raw food of animal origin, used for no other purpose, and shall be discarded when damaged or soiled, or when interruptions in the food handling occur.

(d) Except as specified in subdivision (e), slash-resistant gloves that are used to protect the hands during operations requiring cutting shall be used only with food that is subsequently cooked as specified in Section 114004, such as frozen food or a primal cut of meat.

(e) Slash-resistant gloves may be used with ready-to-eat food that will not be subsequently cooked if the slash-resistant gloves have a smooth, durable, and nonabsorbent outer surface or if the slash-resistant gloves are covered with a smooth, durable, nonabsorbent glove, or a single-use glove.

(f) Cloth gloves may not be used in direct contact with food unless the food is subsequently cooked.

(Amended by Stats. 2013, Ch. 556, Sec. 10. Effective January 1, 2014.)



113974

Food employees experiencing, while at work in a food facility, persistent sneezing, coughing, or runny nose that is associated with discharges from the eyes, nose, or mouth, and that cannot be controlled by medication, shall not work with exposed food; clean equipment, utensils, or linens; or unwrapped single-use utensils.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113975

(a) Except as provided in subdivision (b), an employee who has a wound that is open or draining shall not handle food.

(b) A food employee who has a wound is restricted from food handling unless the food employee complies with all of the following:

(1) If the wound is located on the hand or wrist, an impermeable cover, such as a finger cot or stall, shall protect the wound. A single-use glove shall be worn over the impermeable cover.

(2) If the wound is located on exposed portions of the arms, an impermeable cover shall protect the wound.

(3) If the wound is located on other parts of the body, a dry, durable, tight-fitting bandage shall cover the wound.

(4) For purposes of this section, a wound also includes a cut, sore, rash, or lesion.

(Added by Stats. 2013, Ch. 556, Sec. 11. Effective January 1, 2014.)



113976

Unless a utensil used to taste food is discarded after the first time it is used for this purpose and before the next tasting or any other use, the utensil shall be washed, rinsed, and sanitized pursuant to Chapter 5 (commencing with Section 114095) between tastings and before any other use.

(Amended by Stats. 2009, Ch. 571, Sec. 26. Effective October 11, 2009.)



113977

(a) Except as specified in subdivision (b), an employee shall eat, drink, or use any form of tobacco only in designated areas where contamination of nonprepackaged food; clean equipment, utensils, and linens; unwrapped single-use articles; or other items needing protection cannot result.

(b) A food employee may drink from a closed beverage container if the container is handled to prevent contamination of the employee’s hands, the container, nonprepackaged food, and food-contact surfaces.

(Amended by Stats. 2007, Ch. 96, Sec. 18. Effective July 20, 2007.)



113978

Food facilities shall have a “no smoking” sign posted in the food preparation, food storage, and warewashing areas.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)









CHAPTER 4 - General Food Safety Requirements

ARTICLE 1 - Protection from Contamination

113980

All food shall be manufactured, produced, prepared, compounded, packed, stored, transported, kept for sale, and served so as to be pure and free from adulteration and spoilage; shall have been obtained from approved sources; shall be protected from dirt, vermin, unnecessary handling, droplet contamination, overhead leakage, or other environmental sources of contamination; shall otherwise be fully fit for human consumption; and shall conform to the applicable provisions of the Sherman Food, Drug, and Cosmetic Law (Part 5 (commencing with Section 109875)).

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113982

(a) Food shall be transported in a manner that meets the following requirements:

(1) The interior floor, sides, and top of the food holding area shall be constructed of a smooth, washable, impervious material capable of withstanding frequent cleaning.

(2) The food holding area shall be constructed and operated so that no liquid wastes can drain onto any street, sidewalk, or premises.

(3) Except as provided in subdivision (a) of Section 113996, potentially hazardous food shall be maintained at the required holding temperatures.

(b) This section shall not apply to the transportation of prepackaged nonpotentially hazardous foods.

(Amended by Stats. 2009, Ch. 571, Sec. 27. Effective October 11, 2009.)



113984

(a) Adequate and suitable counter space shall be provided for all food preparation operations.

(b) Except as specified in subdivision (c), food preparation shall be conducted within a fully enclosed food facility.

(c) Limited food preparation shall be conducted within a food compartment or as approved by the enforcement agency. Subject to subdivision (g), this subdivision shall not be construed to require an additional food compartment when adding ingredients to a beverage or dispensing into a serving container when the beverage is prepared for immediate service in response to an individual consumer order.

(d) Food shall be prepared with suitable utensils and on surfaces that, prior to use, have been cleaned, rinsed, and sanitized as specified in Section 114117 to prevent cross-contamination.

(e) Overhead protection shall be provided above all food preparation, food display, warewashing, and food storage areas.

(f) All food shall be thawed, washed, sliced, and cooled within an approved fully enclosed food facility.

(g) Based upon local environmental conditions, location, and other similar factors, the enforcement officer may establish additional structural or operational requirements, or both, for mobile food facilities as necessary to ensure that foods, food-contact surfaces, and utensils are of a safe and sanitary quality.

(Amended by Stats. 2009, Ch. 571, Sec. 28. Effective October 11, 2009.)



113984.1

Consumer access to a food facility through the food preparation area is permissible, at the discretion of the permitholder, if ready-to-eat foods are prepared in approved areas separated from sources of contamination by a space of at least three feet from the consumer and in areas that are separate from raw or undercooked foods. The route of access shall be separated from the required space by a rail or wall at least three feet high or otherwise clearly delineated.

(Amended by Stats. 2007, Ch. 96, Sec. 21. Effective July 20, 2007.)



113986

(a) Food shall be protected from cross-contamination by utilizing one or more of the following methods:

(1) Separating raw food of animal origin during transportation, storage, preparation, holding, and display from raw ready-to-eat food, including other raw food of animal origin such as fish for sushi or molluscan shellfish, or other raw ready-to-eat food such as produce, and cooked ready-to-eat food in any of the following ways:

(A) Using separate equipment of each type.

(B) Arranging each type of food in equipment so that cross-contamination of one type with another is prevented.

(C) Preparing each type of food at different times or in separate areas.

(D) Except as specified in subdivision (b), storing the food in packages, covered containers, or wrappings.

(E) Cleaning hermetically sealed containers of food of visible soil before opening.

(F) Protecting food containers that are received packaged together in a case or overwrap from cuts when the case or overwrap is opened.

(G) Storing damaged, spoiled, or recalled food being held in the food establishment as specified in Section 114055.

(H) Separating fruits and vegetables before they are washed, as specified in Section 113992, from ready-to-eat food.

(2) Except when combined as ingredients, separating types of raw foods of animal origin from each other during transportation, storage, preparation, holding, and display in the following ways:

(A) Using separate equipment for each type.

(B) Arranging each type of food in equipment so that cross-contamination of one type with another is prevented.

(C) Preparing each type of food at different times or in separate areas.

(D) Except as specified in subdivision (b), storing the food in packages, covered containers, or wrappings.

(E) Cleaning hermetically sealed containers of food of visible soil before opening.

(F) Protecting food containers that are received packaged together in a case or overwrap from cuts when the case or overwrap is opened.

(G) Storing damaged, spoiled, or recalled food being held in the food establishment as specified in Section 114055.

(H) Separating fruits and vegetables before they are washed, as specified in Section 113992, from ready-to-eat food.

(b) Subparagraph (D) of paragraph (2) of subdivision (a) of this section shall not apply to any of the following:

(1) Whole, uncut, raw fruits and vegetables and nuts in the shell that require peeling or hulling before consumption.

(2) Primal cuts, quarters, or sides of raw meat or slab bacon that are hung on clean, sanitized hooks or placed on clean, sanitized racks.

(3) Whole, uncut, processed meats, such as country hams, and smoked or cured sausages that are placed on clean, sanitized racks.

(4) Food being cooled as specified in subdivision (b) of Section 114002.1.

(5) Shellstock.

(Amended by Stats. 2009, Ch. 571, Sec. 29. Effective October 11, 2009.)



113988

(a) Food shall be protected from contamination that may result from the addition of unsafe or unapproved food or color additives or unsafe or unapproved levels of approved food and color additives.

(b) A food employee may not apply sulfiting agents to fresh fruits and vegetables intended for raw consumption, or to any potentially hazardous food.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113990

Ice that has been used as a medium for cooling the exterior surfaces of food such as melons or fish, prepackaged foods such as canned beverages, or cooling coils and tubes of equipment, shall not be used as food.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



113992

(a) Produce shall be thoroughly washed in potable water to remove soil and other contaminants before being cut, combined with other ingredients, cooked, served, or offered for human consumption in ready-to-eat form, except as specified in subdivision (b) and except when intended for washing by the consumer before consumption.

(b) Chemicals used to wash or peel produce shall meet the requirements specified in 21 C.F.R. 173.315.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 2 - Time and Temperature Relationships

113996

(a) Except during preparation, cooking, cooling, transportation to or from a retail food facility for a period of less than 30 minutes, or when time is used as the public health control as specified under Section 114000, or as otherwise provided in this section, potentially hazardous food shall be maintained at or above 135°F, or at or below 41°F.

(b) Roasts cooked to a temperature and for a time specified in subdivision (b) of Section 114004 shall be held at a temperature of 130°F or above.

(c) The following foods may be held at or below 45°F:

(1) Raw shell eggs.

(2) Unshucked live molluscan shellfish.

(3) Pasteurized milk and pasteurized milk products in original, sealed containers.

(4) Potentially hazardous foods held for dispensing in vending machines.

(5) Potentially hazardous foods held for sampling at a certified farmers’ market.

(6) Potentially hazardous foods held during transportation.

(d) Potentially hazardous foods held for dispensing in serving lines and salad bars may be maintained above 41°F, but not above 45°F, during periods not to exceed 12 hours in any 24-hour period only if the unused portions are disposed of at or before the end of this 24-hour period. For purposes of this subdivision, a display case shall not be deemed to be a serving line.

(Amended by Stats. 2009, Ch. 571, Sec. 30. Effective October 11, 2009.)



113998

If it is necessary to remove potentially hazardous food from the specified holding temperatures to facilitate preparation, this preparation shall in no case exceed two cumulative hours without a return to the specified holding temperatures.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114000

(a) Except as specified in subdivision (b), if time only, rather than time in conjunction with temperature, is used as the public health control for a working supply of potentially hazardous food before cooking or for ready-to-eat potentially hazardous food that is displayed or held for service for immediate consumption, the following shall occur:

(1) The food shall be marked or otherwise identified to indicate the time that is four hours past the point in time when the food is removed from temperature control.

(2) The food shall be cooked and served, served if ready-to-eat, or discarded within four hours from the point in time when the food is removed from temperature control.

(3) The food in unmarked containers or packages or marked to exceed a four-hour limit shall be discarded.

(4) Written procedures shall be maintained in the food facility and made available to the enforcement agency upon request, that ensure compliance with this section and Section 114002, for food that is prepared, cooked, and refrigerated before time is used as a public health control.

(b) Time only, rather than time in conjunction with temperature, may not be used as the public health control for raw eggs in the following food facilities:

(1) Licensed health care facilities.

(2) Public and private school cafeterias.

(Amended by Stats. 2007, Ch. 96, Sec. 24. Effective July 20, 2007.)



114002

(a) Whenever food has been prepared or heated so that it becomes potentially hazardous, it shall be rapidly cooled if not held at or above 135°F.

(b) After heating or hot holding, potentially hazardous food shall be cooled rapidly from 135ºF to 41°F or below within six hours and, during this time the decrease in temperature from 135°F to 70°F shall occur within two hours.

(c) Potentially hazardous food shall be cooled within four hours to 41°F or less if prepared from ingredients at ambient temperature, such as reconstituted foods and canned tuna.

(d) Except as specified in subdivision (e), a potentially hazardous food received in compliance with laws allowing a temperature above 41°F during shipment from the supplier as specified in Section 114037 shall be cooled within four hours to 41°F or less.

(e) Pasteurized milk in original, sealed containers, pasteurized milk products in original, sealed containers, raw shell eggs, and unshucked live molluscan shellfish need not comply with subdivision (c) or (d) if these foods are placed immediately upon their receipt in refrigerated equipment that maintains an ambient temperature of 45°F or less.

(Amended by Stats. 2009, Ch. 571, Sec. 31. Effective October 11, 2009.)



114002.1

(a) The rapid cooling of potentially hazardous foods shall be accomplished in accordance with the time and temperature criteria specified in Section 114002 by using one or more of the following methods based on the type of food being cooled:

(1) Placing the food in shallow pans.

(2) Separating the food into smaller or thinner portions.

(3) Using rapid cooling equipment.

(4) Using containers that facilitate heat transfer.

(5) Adding ice as an ingredient.

(6) Using ice paddles.

(7) Inserting appropriately designed containers in an ice bath and stirring frequently.

(8) In accordance with an HACCP plan adopted pursuant to this part.

(9) Utilizing other effective means that have been approved by the enforcement agency.

(b) When placed in cooling or cold holding equipment, food containers in which food is being cooled shall be arranged in the equipment to provide maximum heat transfer through the container walls, loosely covered, or uncovered if protected from overhead contamination during the cooling period to facilitate heat transfer from the surface of the food, and stirred as necessary to evenly cool a liquid or a semi-liquid food.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114004

(a) Except as specified in subdivision (c), all ready-to-eat foods prepared at a food facility from raw or incompletely cooked food of animal origin shall be cooked to heat all parts of the food to a temperature and for a time that complies with the following methods based on the food that is cooked:

(1) The following shall be heated to a minimum internal temperature of 145°F or above for 15 seconds:

(A) Raw shell eggs that are broken and prepared in response to a consumer’s order and for immediate service.

(B) Fish.

(C) Single pieces of meat, including beef, veal, lamb, pork, and game animals from approved sources.

(2) The following foods shall be heated to a minimum internal temperature of 155°F for 15 seconds or the temperature specified in the following chart that corresponds to the holding time:

(A) Ratites and injected meats.

(B) Comminuted meat or any food containing comminuted meat.

(C) Raw eggs and foods containing raw eggs that are not prepared as specified in paragraph (1).

Minimum

Temperature (°F)

Time

145

3 minutes

150

1 minute

158

< 1second (instantaneous)

(3) The following shall be heated to a minimum internal temperature of 165°F for 15 seconds:

(A) Poultry.

(B) Comminuted poultry.

(C) Stuffed fish, stuffed meat, stuffed poultry, and stuffed ratites.

(D) Stuffing containing fish, meat, poultry, or ratites.

(E) Pasta and any other food stuffed with fish, meat, poultry, or ratites.

(b) Whole beef roasts, corned beef roasts, pork roasts, and cured pork roasts, such as ham, shall be cooked as specified in both of the following:

(1) In an oven that is preheated to the temperature specified for the roast’s weight in the following chart and that is held at that temperature:

Oven Type

Oven Temperature Based on Roast Weight

Less than 10 lbs

10 lbs or more

Still Dry

350°F or more

250°F or more

Convection

325°F or more

250°F or more

High Humidity*

250°F or less

250°F or less

*Relative humidity greater than 90% for at least 1 hour measured in the cooking chamber or exit of the oven; or in a moisture-impermeable bag that provides 100% humidity.

(2) As specified in the following chart, to heat all parts of the food to a temperature and for the holding time that corresponds to that temperature:

Temperature (°F)

Time* in Minutes

Temperature (°F)

Time* in Seconds

130

112

147

134

131

89

149

85

133

56

151

54

135

36

153

34

136

28

155

22

138

18

157

14

140

12

158

0

142

8

144

5

145

4

* Holding time may include postoven heat rise.

(c) The department may approve alternative time and temperature minimum heating requirements to thoroughly cook the foods identified in this section when the food facility or person demonstrates to the department that the alternative heating requirements provide an equivalent level of food safety.

(Amended by Stats. 2009, Ch. 571, Sec. 32. Effective October 11, 2009.)



114008

Raw foods of animal origin cooked in a microwave oven shall meet all of the following requirements:

(a) Be rotated or stirred throughout or midway during cooking to compensate for uneven distribution of heat.

(b) Be covered to retain surface moisture.

(c) Be heated to a temperature of at least 165°F in all parts of the food.

(d) Stand covered for at least two minutes after cooking to obtain temperature equilibrium.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114010

Fruits and vegetables that are cooked for hot holding shall be cooked to a minimum temperature of 135ºF.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114012

Except as specified in Section 114091, pasteurized eggs or pasteurized egg products shall be substituted for raw shell eggs in the preparation of foods such as Caesar salad, hollandaise or Béarnaise sauce, mayonnaise, eggnog, ice cream, and egg-fortified beverages that are not cooked as specified under Section 114004, nor included in Section 114093.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114014

Cooked and refrigerated food that is prepared for immediate service in response to an individual consumer order may be served at any temperature.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114016

(a) Except as specified under subdivisions (b) and (c), potentially hazardous food that is cooked, cooled, and reheated for hot holding shall be reheated so that all parts of the food reach a temperature of at least 165°F for 15 seconds.

(b) Except as specified under subdivision (c), potentially hazardous food reheated in a microwave oven for hot holding shall be reheated so that all parts of the food reach a temperature of at least 165°F and the food is rotated or stirred, covered, and allowed to stand covered for at least two minutes after reheating.

(c) Ready-to-eat food taken from a commercially processed, hermetically sealed container, or from an intact package from a food processing plant shall be heated to a temperature of at least 135ºF for hot holding.

(d) Reheating for hot holding shall be done rapidly, and the time the food is between 41ºF and 165ºF shall not exceed two hours.

(e) Remaining unsliced portions of roasts that are cooked as specified under Section 114004 may be reheated for hot holding using the oven parameters and minimum time and temperature conditions as specified in Section 114004.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114018

Frozen foods shall be stored and displayed in their frozen state unless being thawed in accordance with Section 114020.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114020

Frozen potentially hazardous food shall only be thawed in one of the following ways:

(a) Under refrigeration that maintains the food temperature at 41°F or below.

(b) Completely submerged under potable running water for a period not to exceed two hours at a water temperature of 70°F or below, and with sufficient water velocity to agitate and flush off loose particles into the sink drain.

(c) In a microwave oven if immediately followed by immediate preparation.

(d) As part of a cooking process.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 3 - Food from Approved Sources

114021

(a) Food shall be obtained from sources that comply with all applicable laws.

(b) Food stored or prepared in a private home shall not be used or offered for sale in a food facility, unless that food is prepared by a cottage food operation that is registered or has a permit pursuant to Section 114365.

(Amended by Stats. 2012, Ch. 415, Sec. 10. Effective January 1, 2013.)



114023

Food in a hermetically sealed container shall be obtained from a food processing plant that is regulated by the food regulatory agency that has jurisdiction over the plant, or from a cottage food operation that produces jams, jellies, and preserves and that is registered or has a permit pursuant to Section 114365.

(Amended by Stats. 2012, Ch. 415, Sec. 11. Effective January 1, 2013.)



114024

(a) Liquid, frozen, and dry eggs and egg products shall be obtained pasteurized.

(b) Frozen milk products, such as ice cream, shall be obtained pasteurized as specified in 21 C.F.R. 135–Frozen Desserts.

(c) Fluid and dry milk and milk products complying with Grade A standard as specified in law shall be obtained pasteurized.

(d) This section shall not apply to properly labeled prepackaged raw milk and raw milk products obtained from an approved source and dispensed and sold at retail by the food facility in compliance with 17 CCR 11380.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114025

Ice for use as a food or a cooling medium shall be made from potable water.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114027

Fish that are received for sale or service shall be commercially and legally caught or harvested.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114029

(a) Molluscan shellfish shall be obtained from sources according to law or the requirements specified in the United States Department of Health and Human Services, Public Health Service, Food and Drug Administration, National Shellfish Sanitation Program Guide for the Control of Molluscan Shellfish.

(b) Molluscan shellfish received in interstate commerce shall be from sources that are listed in the Interstate Certified Shellfish Shippers List.

(c) Molluscan shellfish that are recreationally caught shall not be received for sale or service.

(Amended by Stats. 2007, Ch. 96, Sec. 25. Effective July 20, 2007.)



114031

(a) Game animals shall be received from an approved source.

(b) A game animal shall not be received for sale or service if it is a species of wildlife that is listed in 50 C.F.R. 17 Endangered and Threatened Wildlife and Plants or is listed as an endangered or threatened animal by the Department of Fish and Game.

(c) The enforcement agency may approve the use of legally obtained donated fish and game by nonprofit organizations authorized to serve meals to indigent persons.

(1) “Fish,” as used in this subdivision, shall be defined as that term is used in Section 45 of the Fish and Game Code.

(2) “Game,” as used in this subdivision, means any game bird, as defined in Section 3500 of the Fish and Game Code, or game mammal, as defined in Section 3950 of the Fish and Game Code.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 4 - Receipt of Food

114035

(a) Food shall be inspected as soon as practicable upon receipt and prior to any use, storage, or resale.

(b) Food shall be accepted only if the inspection conducted upon receipt determines that the food satisfies all of the following:

(1) Was prepared by and received from approved sources.

(2) Is received in a wholesome condition.

(3) Is received in packages that are in good condition and that protect the integrity of the contents so that the food is not exposed to adulteration or potential contaminants.

(4) Is in containers and on pallets that are not infested with vermin or otherwise contaminated.

(c) Potentially hazardous food shall be inspected for signs of spoilage and randomly checked for adherence to the temperature requirements as specified in Section 113996.

(Amended by Stats. 2007, Ch. 96, Sec. 26. Effective July 20, 2007.)



114037

(a) Except as specified in subdivision (b), refrigerated, potentially hazardous food may be at a temperature of 45°F or below when received, if the potentially hazardous food is cooled within four hours of receipt to a temperature at or below 41°F.

(b) If a temperature other than 41°F for a potentially hazardous food is specified in law governing its distribution, the food may be received at the specified temperature and cooled as specified in subdivisions (d) and (e) of Section 114002.

(c) Live molluscan shellfish shall not be accepted unless received at an internal temperature of 45°F or below, or, if received on the date of harvest, at a temperature above 45°F.

(d) Potentially hazardous food that is received hot shall be at a temperature of 135ºF or above.

(e) A food that is labeled frozen and shipped frozen by a food processing plant shall be received frozen and accepted only if there are not visible signs of thawing or refreezing.

(f) Upon receipt, potentially hazardous food shall be free of evidence of previous temperature abuse.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114039

(a) Raw shucked shellfish shall be obtained in nonreturnable packages that bear a legible label that identifies the name, address, and certification number of the shucker-packer or repacker of the molluscan shellfish, and a “sell by” date or a “best if used by” date for packages with a capacity of less than one-half gallon, or the date shucked for packages with a capacity of one-half gallon or more.

(b) A package of raw shucked shellfish that does not bear a label or that bears a label that does not contain all the information required by subdivision (a) shall be subject to impound pursuant to Section 114393.

(Amended by Stats. 2007, Ch. 96, Sec. 27. Effective July 20, 2007.)



114039.1

(a) Shellstock shall be obtained in containers bearing legible source identification tags or labels that are affixed by the harvester or each dealer that depurates, ships, or reships the shellstock. Except as specified by subdivision (c), on the harvester’s or dealer’s tag or label, the following information shall be listed in the following order:

(1) The harvester’s or dealer’s name and address.

(2) The harvester’s certification number as assigned by the authority and the original shellstock shipper’s certification number.

(3) The date of harvesting.

(4) The most precise identification of the harvest location or aquaculture site that is practicable based on the system of harvest area designations that is in use by the shellfish control authority and including the abbreviation of the name of the state or country in which the shellfish are harvested.

(5) The type and quantity of shellfish.

(6) The following statement in bold, capitalized type: “THIS TAG IS REQUIRED TO BE ATTACHED UNTIL CONTAINER IS EMPTY OR RETAGGED AND THEREAFTER KEPT ON FILE FOR 90 DAYS.”

(7) The dealer’s tag or label shall also indicate the original shipper’s certification number, including the abbreviation of the name of the state or country in which the shellfish are harvested.

(b) A container of shellstock that does not bear a tag or label or that bears a tag or label that does not contain all the information required under subdivision (a) shall be subject to impound pursuant to Section 114393.

(c) If the harvester’s tag or label is designed to accommodate each dealer’s identification, individual dealer tags or labels need not be provided.

(Amended by Stats. 2007, Ch. 96, Sec. 28. Effective July 20, 2007.)



114039.2

When received by a food facility, shellstock shall be reasonably free of mud, dead shellfish, and shellfish with broken shells. Dead shellfish or shellstock with badly broken shells shall be discarded.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114039.3

(a) Except as specified in subdivisions (b) and (c), molluscan shellfish shall not be removed from the container in which they are received other than immediately before sale or preparation for service.

(b) Shellstock may be removed from the container in which they are received and displayed on drained ice or held in a display container. A quantity specified by a consumer may be removed from the display or display container and provided to the consumer if the source of the shellstock on display is identified as specified under Section 114039.1 and recorded as specified under Section 114039.4 and the shellstock are protected from contamination.

(c) Shucked shellfish may be removed from the container in which they were received and held in a display container from which individual servings are dispensed upon a consumer’s request if the labeling information for the shellfish on display as specified under Section 114039 is retained and correlated to the date when, or dates during which, the shellfish are sold or served and the shellfish are protected from contamination.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114039.4

(a) Except as specified by subdivision (b), shellstock tags shall remain attached to the container in which the shellstock are received until the container is empty.

(b) The identity of the source of shellstock that are sold or served shall be maintained for 90 calendar days from the dates of harvest by using an approved recordkeeping system that keeps the tags or labels in chronological order correlated to the date or dates the shellstock are sold or served.

(c) Notwithstanding subdivision (b), if shellstock are removed from their tagged or labeled container, the identity of the source of shellstock that are sold or served shall be maintained by doing the following:

(1) Using a recordkeeping system as required under subdivision (b).

(2) Ensuring that shellstock from one tagged or labeled container are not commingled with shellstock from another container with different certification numbers, harvest dates, or growing areas as identified on the tag or label before being ordered by the consumer.

(3) If shellstock are portioned and prepackaged, including a copy of the corresponding shellstock tag or properly labeling the package with the required shellfish information.

(Amended by Stats. 2007, Ch. 96, Sec. 29. Effective July 20, 2007.)



114039.5

(a) Except as specified in subdivision (b), molluscan shellfish life-support system display tanks shall not be used to display shellfish that are offered for human consumption and shall be conspicuously marked so that it is obvious to the consumer that the shellfish are for display only.

(b) Molluscan shellfish life support system display tanks that are used to store and display shellfish that are offered for human consumption shall be operated and maintained in accordance with an HACCP plan as specified in Section 114419.1. Operation and maintenance shall ensure the following:

(1) Water used with fish other than molluscan shellfish does not flow into the molluscan tank.

(2) The safety and quality of the shellfish as they were received are not compromised by the use of the tank.

(3) The identity of the source of the shellstock is retained as specified in Section 114039.4.

(c) Molluscan shellfish life support system display tanks that were in operation prior to the effective date of this part need not comply with Section 114419.

(Amended by Stats. 2007, Ch. 96, Sec. 30. Effective July 20, 2007.)



114041

(a) Shell eggs shall be received clean and sound.

(b) Shell eggs shall not exceed the restricted egg tolerances for United States Consumer Grade B Standards.

(Amended by Stats. 2009, Ch. 571, Sec. 35. Effective October 11, 2009.)






ARTICLE 5 - Food Storage

114047

(a) Adequate and suitable space shall be provided for the storage of food.

(b) Except as specified in subdivisions (c), (d), and (e), food shall be protected from contamination by storing the food in a clean, dry location, where it is not exposed to splash, dust, vermin, or other forms of contamination or adulteration, and at least six inches above the floor.

(c) Food in packages and working containers may be stored less than six inches above the floor on case lot handling equipment as specified under Section 114165.

(d) Pressurized beverage containers, cased food in waterproof containers such as bottles or cans, and milk containers in plastic crates may be stored on a floor that is clean and not exposed to moisture.

(e) Temporary alternate food storage methods and locations may be approved by the local enforcement agency.

(Amended by Stats. 2013, Ch. 556, Sec. 12. Effective January 1, 2014.)



114049

Food shall not be stored in any of the following ways:

(a) In locker rooms.

(b) In toilet rooms.

(c) In dressing rooms.

(d) In refuse rooms.

(e) In mechanical rooms.

(f) Under sewer lines that are not shielded to intercept potential drips.

(g) Under leaking water lines, including leaking automatic fire sprinkler heads, or under lines on which water has condensed.

(h) Under open stairwells.

(i) Under other sources of contamination.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114051

Working containers holding food or food ingredients that are removed from their original packages for use in the food facility, such as cooking oils, flour, herbs, potato flakes, salt, spices, and sugar, shall be identified with the common name of the food, except that containers holding food that can be readily and unmistakably recognized, such as dry pasta, need not be identified.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114053

(a) Prepackaged food may not be stored in direct contact with ice or water if the food is subject to the entry of water because of the nature of its packaging, wrapping, or container, or its positioning in the ice or water.

(b) Except as specified in subdivisions (c) and (d), nonprepackaged food may not be stored in direct contact with undrained ice.

(c) Whole raw fruits or vegetables, cut raw vegetables, and tofu may be immersed in ice or water.

(d) Raw chicken and raw fish that are received immersed in ice in shipping containers may remain in that condition while in storage awaiting preparation, display, service, or sale.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114055

(a) Products that are held by the permitholder for credit, redemption, or return to the distributor, such as damaged, spoiled, or recalled products, shall be segregated and held in designated areas that are separated from food, equipment, utensils, linens, and single-use articles.

(b) All returned or damaged food products and food products from which the label has been removed shall be separated and stored in a separate area and in a manner that shall prevent adulteration of other foods and shall not contribute to a vermin problem.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 6 - Specialized Processing Methods

114057

(a) Potentially hazardous foods that are packed by the food facility in reduced-oxygen packaging or have been partially cooked and sealed in any container or configuration that creates anaerobic conditions shall be plainly date coded. The date coding shall state “Use By,” followed by the appropriate month, day, and year.

(b) For purposes of this section, “partially cooked” means potentially hazardous foods that have not been sufficiently cooked to assure commercial sterility or fail to have barriers to prevent the growth of or toxin formation by Clostridium botulinum.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114057.1

(a) A food facility that packages food using a reduced-oxygen packaging method and Clostridium botulinum is identified as a microbiological hazard in the final prepackaged form shall ensure that there are at least two barriers in place to control the growth and toxin formation of Clostridium botulinum.

(b) A food facility that packages food using a reduced-oxygen packaging method and Clostridium botulinum is identified as a microbiological hazard in the final prepackaged form shall have an approved HACCP plan that does all of the following:

(1) Contains the information specified under Section 114419.1.

(2) Identifies the food to be prepackaged.

(3) Limits the food prepackaged to a food that does not support the growth of Clostridium botulinum because it complies with one of the following:

(A) Has an aw of 0.91 or less.

(B) Has a pH of 4.6 or less.

(C) Is a meat or poultry product cured at a food processing plant regulated by the U.S.D.A. and is received in an intact package.

(D) Is a food with a high level of competing organisms, such as raw meat or raw poultry.

(4) Specifies methods for maintaining food at 41°F or below.

(5) Describes how the packages shall be prominently and conspicuously labeled on the principal display panel in bold type on a contrasting background, with instructions to maintain the food at 41°F or below and discard the food if within 14 calendar days of its packaging it is not served for on-premises consumption, or consumed if served or sold for off-premises consumption.

(6) Limits the refrigerated shelf life to no more than 14 calendar days from packaging to consumption, except the time product is maintained frozen, or the original manufacturer’s “sell by” or “use by” date, whichever occurs first.

(7) Includes operational procedures that prohibit contacting food with bare hands, identify a designated area and the method by which physical barriers or methods of separation of raw foods and ready-to-eat foods minimize cross-contamination and access to the processing equipment is restricted to responsible trained personnel familiar with the potential hazards of the operation, and delineate cleaning and sanitization procedures for food-contact surfaces.

(8) Describes the training program that ensures that individuals responsible for the reduced-oxygen packaging operation understand the concepts required for a safe operation, the equipment and facilities, and the procedures specified under paragraph (7) and Section 114419.1.

(c) Except for fish that is frozen before, during, and after packaging, a food facility shall not package fish using a reduced-oxygen packaging method.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 7 - Food Display and Service

114060

(a) Except for nuts in the shell and whole raw fruits and vegetables that are intended for hulling, peeling, or washing by the consumer before consumption, food on display shall be protected from contamination by the use of packaging, counter, service line, or sneeze guards that intercept a direct line between the consumer’s mouth and the food being displayed, containers with tight-fitting securely attached lids, display cases, mechanical dispensers, or other effective means.

(b) Nonprepackaged food may be displayed and sold in bulk in other than self-service containers if both of the following conditions are satisfied:

(1) The food is served by a food employee directly to a consumer.

(2) The food is displayed in clean, sanitary, and covered, or otherwise protected, containers.

(Amended by Stats. 2007, Ch. 96, Sec. 32. Effective July 20, 2007.)



114063

(a) Raw, nonprepackaged food of animal origin, such as beef, lamb, pork, poultry, and eviscerated fish, shall not be offered for consumer self-service. This subdivision does not apply to the following:

(1) Consumer self-service of ready-to-eat foods at buffets or salad bars that serve foods such as sushi or raw shellfish.

(2) Ready-to-cook individual portions for immediate cooking and consumption on the premises, such as consumer-cooked meats or consumer-selected ingredients for Mongolian barbecue, or raw, frozen shrimp, lobster, finfish, or scallop abductor muscle, or frozen breaded seafood.

(b) Nonprepackaged food may be displayed in bulk for consumer self-service if all of the following conditions are satisfied:

(1) Produce and food requiring further processing, except raw food of animal origin, may be displayed on open counters or in containers.

(2) Except for salad bar and buffet-type food service, a label shall be conspicuously displayed in plain view of the consumer and securely attached to each self-service container, or in clear relationship to it, and shall contain the information required in Section 114089.

(3) Nonfood items shall be displayed and stored in an area separate from food.

(c) French style, hearth-baked, or hard-crusted loaves and rolls shall be considered properly wrapped if contained in an open-end bag of sufficient size to enclose the loaves or rolls.

(d) Consumer self-service operations for ready-to-eat foods such as buffets and salad bars shall be provided with a suitable food dispensing utensil for each container displayed or effective dispensing methods that protect the food from contamination.

(e) Consumer self-service operations such as buffets and salad bars shall be checked periodically on a regular basis by food employees trained in safe operating procedures.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114065

Notwithstanding Section 114266, this section shall not be construed to require the enclosure, during operating hours, of consumer self-service nonpotentially hazardous bulk beverage dispensing operations that meet the following requirements:

(a) The dispensing operation is installed contiguous with a permanent food facility and is operated by the food facility.

(b) The beverages are dispensed from enclosed equipment that precludes exposure of the beverages until they are dispensed at the nozzles. The dispensing equipment actuating lever or mechanism and filling device of consumer self-service beverage dispensing equipment shall be designed to prevent contact with the lip-contact surface of glasses or cups that are refilled.

(c) Ice and ice product are dispensed only from an ice product dispenser. Ice and ice product are not scooped or manually loaded into a dispenser out-of-doors.

(d) Single-use utensils are protected from contamination and are individually wrapped or dispensed from approved sanitary dispensers.

(e) The dispensing operations have overhead protection that fully extends over all equipment associated with the facility.

(f) During nonoperating hours the dispensing operations are fully enclosed so as to be protected from contamination by vermin and exposure to the elements.

(g) The permitholder of the permanent food facility demonstrates to the enforcement agency that adequate methods are in place to properly clean and sanitize the beverage dispensing equipment.

(h) Beverage dispensing operations are in compliance with Section 113980 and have been approved by the enforcement agency.

(i) Beverage dispensing operations are under the constant and complete control of the person in charge of the permanent food facility who is operating the dispensing equipment.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114067

(a) Satellite food service is restricted to limited food preparation.

(b) Satellite food service shall only be operated by a fully enclosed permanent food facility that meets the requirements for food preparation and service and that is responsible for servicing the satellite food service operation.

(c) Prior to conducting satellite food service, the permitholder of the permanent food facility shall submit to the enforcement agency written standard operating procedures that include all of the following information:

(1) All food products that will be handled and dispensed.

(2) The proposed procedures and methods of food preparation and handling.

(3) Procedures, methods, and schedules for cleaning utensils, equipment, structures, and for the disposal of refuse.

(4) How food will be transported to and from the permanent food facility and the satellite food service operation, and procedures to prevent contamination of foods.

(5) How potentially hazardous foods will be maintained in accordance with Section 113996.

(d) All food preparation shall be conducted within a food compartment or fully enclosed facility approved by the enforcement officer.

(e) Satellite food service areas shall have overhead protection that extends over all food handling areas.

(f) Satellite food service operations that handle nonprepackaged food shall be equipped with approved handwashing facilities and warewashing facilities that are either permanently plumbed or self-contained.

(g) Notwithstanding subdivision (f), the local enforcement agency may approve the use of alternative warewashing facilities.

(h) During nonoperating hours and periods of inclement weather, food, food contact surfaces, and utensils shall be stored within any of the following:

(1) A fully enclosed satellite food service operation.

(2) Approved food compartments where food, food contact surfaces, and utensils are protected at all times from contamination, exposure to the elements, ingress of vermin, and temperature abuse.

(3) A fully enclosed permanent food facility.

(i) Satellite food service activities shall be conducted by and under the constant and complete control of the permitholder of the fully enclosed permanent food facility, or the duly contracted personnel of, or third-party providers to, the permitholder.

(j) For purposes of permitting and enforcement, the permitholder of the permanent food facility and the permitholder of the satellite food service shall be the same.

(Amended by Stats. 2009, Ch. 571, Sec. 36. Effective October 11, 2009.)



114069

Only prepackaged nonpotentially hazardous food or uncut produce may be displayed or sold outdoors by a food facility if all of the following conditions are satisfied:

(a) Outdoor displays have overhead protection that extends over all food items.

(b) Food items from the outdoor display are stored inside the fully enclosed food facility at all times other than during business hours.

(c) Outdoor displays comply with Section 113980 and have been approved by the enforcement agency.

(d) Outdoor displays are under the control of the permitholder of the fully enclosed food facility and are checked periodically on a regular basis.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114073

Bulk milk container dispensing tubes shall be cut on the diagonal leaving no more than one inch protruding from the chilled dispensing head.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114074

If tableware is preset, exposed, and unused, extra settings shall either be removed when a consumer is seated or cleaned and sanitized before further use.

(Amended by Stats. 2007, Ch. 96, Sec. 33. Effective July 20, 2007.)



114075

(a) Except for refilling a consumer’s drinking cup or container without contact between the pouring utensil and the lip-contact area of the drinking cup or container, food employees shall not use tableware, including single-use articles, soiled by the consumer, to provide second portions or refills.

(b) Except as specified in subdivision (d), self-service consumers shall not be allowed to use soiled tableware, including single-use articles, to obtain additional food from the display and serving equipment.

(c) Consumers shall be notified that clean tableware is to be used when they return to self-service areas such as salad bars and buffets.

(d) Drinking cups and containers may be reused by self-service consumers if refilling of a consumer’s drinking cup is done without contact between the pouring utensil and the lip contact area of the cup or container.

(e) Personal take-out beverage containers, such as thermally insulated bottles, nonspill coffee cups, and promotional beverage glasses, may be refilled by employees or the consumer if refilling is a contamination-free process as specified in subdivision (a).

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114077

Condiments shall be protected from contamination by being kept in dispensers that are designed to provide protection, protected food displays provided with the proper utensils, original containers designed for dispensing, or individual packages or portions.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114079

(a) Except as specified in subdivision (b), after being served or sold and in the possession of a consumer, food that is unused or returned by the consumer shall not be offered as food for human consumption.

(b) A container of food that is not potentially hazardous may be transferred from one consumer to another if the food is dispensed so that it is protected from contamination and the container is closed between uses, such as a narrow-neck bottle containing catsup, steak sauce, or wine, or if the food, such as crackers, salt, or pepper, is in an unopened original package and is maintained in sound condition, and if the food is checked periodically on a regular basis.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114081

(a) Single-use articles and cleaned and sanitized multiservice utensils shall be handled, displayed, and dispensed so that contamination of food and lip-contact surfaces is prevented.

(b) Knives, forks, and spoons that are not prewrapped shall be presented so that only the handles are touched by employees, and by consumers if consumer self-service is provided.

(c) Except as specified under subdivision (b), single-use articles that are intended for food or lip-contact shall be furnished for consumer self-service with the original individual wrapper intact or from an approved dispenser.

(d) Single-use articles shall not be reused.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114083

Soiled tableware shall be removed from consumer eating and drinking areas and handled so that clean tableware, food, and food-contact surfaces are not contaminated.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 8 - Consumer Information

114087

(a) Food offered for human consumption shall be honestly presented in a way that does not mislead or misinform the consumer.

(b) Food or color additives, colored overwraps, lights or other misleading artificial means shall not be used to misrepresent the true appearance, color, or quality of a food.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114088

A cottage food product, as defined in Section 113758, that is served by a food facility without packaging or labeling, as described in Section 114365, shall be identified to the consumer as homemade on the menu, menu board, or other location that would reasonably inform a consumer of its homemade status.

(Added by Stats. 2012, Ch. 415, Sec. 12. Effective January 1, 2013.)



114089

(a) Food prepackaged in a food facility shall bear a label that complies with the labeling requirements prescribed by the Sherman Food, Drug, and Cosmetic Law (Part 5 (commencing with Section 109875)), 21 C.F.R. 101-Food Labeling, 9 C.F.R. 317-Labeling, Marking Devices, and Containers, and 9 C.F.R. 381-Subpart N Labeling and Containers, and as specified under Sections 114039 and 114039.1.

(b) Label information shall include the following:

(1) The common name of the food, or absent a common name, an adequately descriptive identity statement.

(2) If made from two or more ingredients, a list of ingredients in descending order of predominance by weight, including a declaration of artificial color or flavor and chemical preservatives, if contained in the food.

(3) An accurate declaration of the quantity of contents.

(4) The name and place of business of the manufacturer, packer, or distributor.

(5) Except as exempted in the Federal Food, Drug, and Cosmetic Act (Section 403(Q)(3)–(5) (21 U.S.C. Sec. 343(q)(3)–(5), incl.)), nutrition labeling as specified in 21 C.F.R. 101-Food Labeling and 9 C.F.R. 317 Subpart B Nutrition Labeling.

(c) Bulk food that is available for consumer self-service shall be prominently labeled with either of the following in plain view of the consumer:

(1) The manufacturer’s or processor’s label that was provided with the food.

(2) A card, sign, or other method of notification that includes the information specified under paragraphs (1), (2), and (5) of subdivision (b).

(Amended by Stats. 2009, Ch. 571, Sec. 37. Effective October 11, 2009.)



114089.1

(a) Except as specified in subdivision (c) of Section 114089, every bakery product shall have a protective wrapping that shall bear a label that complies with the labeling requirements prescribed by the Sherman Food, Drug, and Cosmetic Law (Part 5 (commencing with Section 109875)).

(b) Bakery products sold directly to a restaurant, catering service, retail bakery, or sold over the counter directly to the consumer by the manufacturer or bakery distributor shall be exempt from the labeling provisions of this section.

(c) French style, hearth-baked, or hard-crusted loaves and rolls shall be considered properly wrapped if contained in an open-end bag that encloses the loaves or rolls.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114090

(a) If required by law, consumer warnings shall be provided.

(b) Food facility’s or manufacturer’s dating information on foods may not be concealed or altered.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114091

In a licensed health care facility and a public or private school cafeteria, the following shall apply:

(a) Only pasteurized juice may be served.

(b) Only pasteurized fluid and dry milk and milk products complying with Grade A standards as specified in law shall be served.

(c) Pasteurized shell eggs or pasteurized liquid, frozen, or dry eggs or egg products shall be substituted for raw shell eggs in the preparation of foods such as Caesar salad, hollandaise or béarnaise sauce, mayonnaise, eggnog, ice cream, and egg-fortified beverages, and, except as specified in subdivision (e), recipes in which more than one egg is broken and the eggs are combined.

(d) (1) Food shall not be reserved where the food was already served to patients or clients who are under contact precautions in medical isolation or quarantine or protective environment isolation.

(2) Food shall not be reserved to a patient or client in protective environment isolation.

(e) The following foods may not be served or offered for sale in a ready-to-eat form:

(1) Raw foods of animal origin such as raw fish, raw-marinated fish, raw molluscan shellfish, and steak tartare.

(2) A partially cooked food of animal origin, such as lightly cooked fish, rare meat, soft-cooked eggs, that is made from raw shell eggs, and meringue.

(3) Raw seed sprouts.

(f) Subdivision (c) does not apply in any of the following instances:

(1) The raw eggs are combined immediately before cooking for one consumer’s serving at a single meal, cooked as specified under Section 114004, and served immediately, such as an omelet, soufflé, or scrambled eggs.

(2) The raw eggs are combined as an ingredient immediately before baking and the eggs are thoroughly cooked to a ready-to-eat form, such as a cake, muffin, or bread.

(3) The preparation of the food is conducted under a HACCP plan that:

(A) Identifies the food to be prepared.

(B) Prohibits contacting ready-to-eat food with bare hands.

(C) Includes specifications and practices that ensure salmonella enteritidis growth is controlled before and after cooking and is destroyed by cooking the eggs to an internal temperature of 145°F.

(D) Contains the information specified under a HACCP plan, including procedures that control cross-contamination of ready-to-eat food with raw eggs, and delineate cleaning and sanitization procedures for food-contact surfaces.

(E) Describes the training program that ensures that the food employee responsible for the preparation of the food understands the procedures to be used.

(Amended by Stats. 2007, Ch. 96, Sec. 34. Effective July 20, 2007.)



114093

Notwithstanding Section 114004, a ready-to-eat salad dressing or sauce containing a raw or less-than-thoroughly cooked egg as an ingredient, and other ready-to-eat foods made from or containing eggs, comminuted meat, or single pieces of meat, including beef, veal, lamb, pork, poultry, fish, and seafood, that are raw or have not been thoroughly cooked as specified in Section 114004 may be served if either of the following requirements is met:

(a) The consumer specifically orders that the food be individually prepared less than thoroughly cooked.

(b) The food facility notifies the consumer, orally or in writing, at the time of ordering, that the food is raw or less than thoroughly cooked.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114093.1

(a) Any food facility that serves or sells over the counter directly to the consumer an unlabeled or nonprepackaged food that is a confectionery that contains alcohol in excess of one-half of 1 percent by weight shall provide written notice to the consumer of that fact.

(b) The notice shall be prominently displayed or be provided in some other manner, as determined by the department.

(c) The department shall adopt regulations to govern the notice required by this section in order to effectuate the purposes of this section.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114094

(a) A food facility subject to Section 343(q)(5)(H) of Title 21 of the United States Code or subject to this section as it read on July 1, 2011, shall comply with the requirements of that section of the United States Code and the regulations adopted pursuant thereto.

(b) Notwithstanding the Sherman Food, Drug, and Cosmetic Law (Part 5 (commencing with Section 109875) of Division 104), and to the extent permitted by federal law:

(1) Enforcement of this section shall be made pursuant to Section 113713.

(2) (A) A violation of this section is, notwithstanding Section 114395, an infraction, punishable by a fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500). A second violation within a five-year period from a prior violation shall be punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000). For a third or subsequent violation within a five-year period, the fine shall be not less than two hundred fifty dollars ($250) nor more than two thousand five hundred dollars ($2,500). A food facility shall not be found to have committed a violation under this paragraph more than once during an inspection visit.

(B) Alternatively, the enforcement agency may assess a civil penalty of an amount that is no less than or greater than the amounts specified for fines in this paragraph.

(c) Except for the civil penalties authorized by this section, this section shall not be construed to create or enhance any claim, right of action, or civil liability that did not exist under state law prior to January 1, 2009, or limit any claim, right of action, or civil liability that otherwise existed under state law prior to January 1, 2009. The only enforcement mechanism of this section is the department or local enforcement agency, as set forth in Section 113713.

(d) This section shall become operative only on and after the compliance date specified in the federal regulation implementing Section 343(q)(5)(H) of Title 21 of the United States Code.

(Repealed and added by Stats. 2011, Ch. 415, Sec. 3. Effective January 1, 2012. Added section operative on date prescribed by its own provisions.)



114094.5

(a) A retail food facility shall not sell or offer for sale after the “use by” date, infant formula or baby food that is required to have this date on its packaging pursuant to the federal act, as defined in Section 109930, and federal regulations adopted pursuant to the federal act, including, but not limited to, Section 107.20 of Title 21 of the Code of Federal Regulations.

(b) Notwithstanding Section 114395, any retail food facility that violates this section is guilty of an infraction, punishable by a fine of not more than ten dollars ($10) per day for each item sold or offered for sale after the “use by” date. The fine shall be calculated based upon the number of days past the “use by” date that the product is either found being offered for sale, or if the product is sold, the date of sale as established by evidence of the proof of purchase, including, but not limited to, a sales receipt.

(c) An enforcement agency may assess administrative penalties on a retail food facility that violates this section in the amount of ten dollars ($10) per day for each item sold or offered for sale, in addition to other penalties authorized by law.

(d) For purposes of this section, the following definitions shall apply:

(1) “Baby food” shall have the meaning given to “baby foods” in paragraph (c) of Section 407.81 of Title 40 of the Code of Federal Regulations.

(2) “Infant formula” shall have the meaning given in subdivision (z) of Section 321 of Title 21 of the United States Code.

(Added by Stats. 2011, Ch. 681, Sec. 2. Effective January 1, 2012.)









CHAPTER 5 - Cleaning and Sanitizing of Equipment and Utensils

114095

All food facilities in which food is prepared or in which multiservice utensils and equipment are used shall provide manual methods to effectively clean and sanitize utensils as specified in Section 114099.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114097

Equipment food-contact surfaces and multiservice utensils shall be effectively washed to remove or completely loosen soils by the use of manual or mechanical methods necessary, such as the application of detergents containing wetting agents and emulsifiers, acid, alkaline, or abrasive cleaners, hot water, brushes, scouring pads, high pressure sprays, or ultrasonic devices.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114099

(a) Manual warewashing sinks, except as specified in subdivision (c), shall have at least three compartments with two integral metal drainboards for manually washing, rinsing, and sanitizing equipment and utensils.

(b) Sink compartments shall be large enough to accommodate immersion of the largest equipment and utensils. If equipment or utensils are not designed to be washed in a warewashing sink, alternate approved methods as specified in Section 114099.3 shall be followed.

(c) A two compartment sink that is in use on January 1, 1996, need not be replaced when used as specified in Section 114099.3. The enforcement officer shall approve the continued use of a two-compartment sink even upon replacement if the installation of a three-compartment sink would not be readily achievable and where other approved sanitation methods are used.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114099.1

(a) During manual or mechanical warewashing, food debris on equipment and utensils shall be scraped over a waste disposal unit, scupper, or garbage receptacle.

(b) If necessary for effective cleaning, utensils and equipment shall be preflushed, presoaked, or scrubbed with abrasives.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114099.2

(a) Notwithstanding Section 114099, manual warewashing shall be accomplished by using a three-compartment sink.

(b) The temperature of the washing solution shall be maintained at not less than 100°F or the temperature specified by the manufacturer on the cleaning agent manufacturer’s label instructions or as provided in writing by the manufacturer.

(c) The utensils shall then be rinsed in clear water before being immersed in a sanitizing solution.

(d) Manual sanitization shall be accomplished as specified in Section 114099.6.

(e) In-place sanitizing shall be accomplished as specified in Section 114099.6.

(f) Other methods may be used if approved by the enforcement agency.

(Amended by Stats. 2009, Ch. 571, Sec. 38. Effective October 11, 2009.)



114099.3

Alternative manual warewashing equipment may be used when there are special cleaning needs or constraints, such as when equipment is fixed or the utensils are large, and the enforcement agency has approved the use of the alternative equipment. Alternative manual warewashing equipment may include any of the following:

(a) High-pressure detergent sprayers.

(b) Low-or-line pressure spray detergent foamers.

(c) Other task-specific cleaning equipment.

(d) Brushes or other implements.

(e) (1) A two-compartment sink, if the permitholder limits the number of utensils cleaned and sanitized in the two-compartment sink, limits warewashing to batch operations for cleaning and sanitizing utensils, such as between cutting one type of raw meat and another or cleanup at the end of a shift, and does either of the following:

(A) Makes up the cleaning and sanitizing solutions immediately before use and drains them immediately after use, as well as uses a detergent sanitizer to clean and sanitize in accordance with the manufacturer’s label instructions where there is no distinct water rinse between the washing and sanitizing steps. The agent applied in the sanitizing step shall be the same detergent sanitizer that is used in the washing step.

(B) Use a hot water sanitization immersion step that incorporates a nondistinct water rinse.

(2) A two-compartment sink shall not be used for warewashing operations where cleaning and sanitizing solutions are used for a continuous or intermittent flow of utensils in an ongoing warewashing process.

(Amended by Stats. 2007, Ch. 96, Sec. 36. Effective July 20, 2007.)



114099.4

If hot water is used for sanitization in manual warewashing operations, the sanitizing compartment of the sink shall be designed with an integral heating device that is capable of maintaining water at a temperature not less than 171°F and provided with a rack or basket to allow complete immersion of equipment and utensils into the hot water.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114099.5

In manual warewashing operations, a temperature measuring device shall be provided and readily accessible for frequently measuring the washing and sanitizing temperatures.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114099.6

Manual sanitization shall be accomplished in the final sanitizing rinse by one of the following:

(a) Immersion for at least 30 seconds where the water temperature is maintained at 171 degrees Fahrenheit or above.

(b) The application of sanitizing chemicals by immersion, manual swabbing, or brushing, using one of the following solutions:

(1) Contact with a solution of 100 ppm available chlorine solution for at least 30 seconds.

(2) Contact with a solution of 25 ppm available iodine for at least one minute.

(3) Contact with a solution of 200 ppm quaternary ammonium for at least one minute.

(4) Contact with a solution of ozone that meets the requirements of Section 180.940 of Title 40 of the Code of Federal Regulations and that is generated by a device located onsite at the food facility that meets all of the following requirements:

(A) Complies with the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136 et seq.).

(B) Complies with federal device requirements as specified in Section 152.500 of Title 40 of the Code of Federal Regulations, and federal labeling requirements as specified in Section 156.10 of Title 40 of the Code of Federal Regulations.

(C) Displays the United States Environmental Protection Agency device manufacturing facility registration number on the device.

(D) Is operated and maintained in accordance with the manufacturer’s instructions, and manufactured using good manufacturing practices as specified in Part 110 of Title 21 of the Code of Federal Regulations.

(5) Contact with any chemical sanitizer that meets the requirements of Section 180.940 of Title 40 of the Code of Federal Regulations when used in accordance with the manufacturer’s use directions.

(c) Other methods approved by the enforcement agency.

(Amended by Stats. 2012, Ch. 629, Sec. 1. Effective January 1, 2013.)



114099.7

Mechanical sanitization shall be accomplished in the final sanitizing rinse by one of the following:

(a) By being cycled through equipment that is used in accordance with the manufacturer’s specifications and achieving a utensil surface temperature of 160ºF as measured by an irreversible registering temperature indicator.

(b) The mechanical application of sanitizing chemicals by pressure spraying methods using one of the following solutions:

(1) Contact with a solution of 50 ppm available chlorine for at least 30 seconds.

(2) Contact with a solution of 25 ppm available iodine for at least one minute.

(3) Contact with any chemical sanitizer that meets the requirements of Section 180.940 of Title 40 of the Code of Federal Regulations when used in accordance with the following:

(A) The sanitizer manufacturer’s use directions as specified on the product label.

(B) The machine manufacturer’s specifications as provided in the manufacturer’s operating instructions.

(c) After being cleaned and sanitized, equipment and utensils shall not be rinsed before air drying or use unless:

(1) The rinse is applied directly from a potable water supply by a warewashing machine that meets the requirements of subdivision (b) of Section 114130 and is maintained and operated in accordance with the manufacturer’s specifications.

(2) The rinse is applied only after the equipment and utensils have been sanitized by the application of hot water or by the application of a chemical sanitizer solution whose United States Environmental Protection Agency-registered, label use instructions require rinsing off the sanitizer after it is applied in an approved commercial warewashing machine.

(Amended by Stats. 2013, Ch. 556, Sec. 13. Effective January 1, 2014.)



114101

(a) Mechanical machine warewashing shall be accomplished by using an approved machine installed and operated in accordance with the manufacturer’s specifications.

(b) Soiled items to be cleaned in a warewashing machine shall be loaded in racks, trays, or baskets or onto conveyors in a position that exposes the items to the unobstructed spray during all cycles and allows the items to drain.

(c) The velocity, quantity, and distribution of the washwater, type, and concentration of detergent used therein, and the time the utensils are exposed to the water shall be sufficient to clean the utensils.

(d) Restricted food service facilities need not comply with Section 114130 if the domestic or commercial dishwasher utilized for warewashing is capable of providing heat to the surface of the utensils of a temperature of at least 160°F.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114101.1

A warewashing machine shall be provided with an easily accessible and readable data plate affixed to the machine by the manufacturer that indicates the machine’s design and operating specifications including the temperatures required for washing, rinsing, and sanitizing, the pressure required for the fresh water sanitizing rinse, unless the machine is designed to use only a pumped sanitizing rinse, and the conveyor speed for conveyor machines or cycle time for stationary rack machines.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114101.2

A warewashing machine shall be equipped with a temperature measuring device that indicates the temperature of the water as the water enters the hot water sanitizing final rinse manifold or in the chemical sanitizing solution tank.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114103

(a) Except as provided in subdivisions (b) and (c), all warewashing equipment shall be provided with two integral metal drainboards of adequate size and construction. One drainboard shall be attached at the point of entry for soiled equipment and utensils and one shall be attached at the point of exit for cleaned and sanitized equipment and utensils.

(b) Where an undercounter warewashing machine is used, there shall be two metal drainboards, one for soiled equipment and utensils, and one for clean equipment and utensils, located adjacent to the machine. This requirement may be satisfied by using the drainboards that are part of the manual warewashing sinks if the facilities are located adjacent to the machine.

(c) Pot and pan washers shall be equipped with drainboards as required in subdivision (a), or shall be equipped with approved alternative equipment that provides adequate and suitable space for soiled and clean equipment and utensils.

(d) Drainboards, utensil racks, or tables large enough to accommodate all soiled and cleaned items that may accumulate during hours of operation shall be provided for necessary utensil holding before cleaning and after sanitizing.

(e) Sinks and drainboards of warewashing equipment shall be sloped and drained to an approved liquid waste receptor.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114105

After cleaning and sanitizing, equipment and utensils shall be air dried or used after adequate draining before contact with food and shall not be cloth dried, except that utensils that have been air dried may be polished with cloths that are maintained clean and dry.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114107

(a) Testing equipment and materials shall be provided to adequately measure the applicable sanitization method used during manual or mechanical warewashing.

(b) The concentration of the sanitizing solution shall be accurately determined to ensure proper dosage.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114109

(a) Drying agents used in conjunction with sanitization shall contain only components that are listed as one of the following:

(1) Generally Recognized as Safe for use in food as specified in 21 C.F.R. 182 – Substances Generally Recognized as Safe, or 21 C.F.R. 184 – Direct Food Substances Affirmed as Generally Recognized as Safe.

(2) Generally Recognized as Safe for the intended use as specified in 21 C.F.R. 186 – Indirect Food Substances Affirmed as Generally Recognized as Safe.

(3) Approved for use as a drying agent under a prior sanction specified in 21 C.F.R. 181 – Prior-Sanctioned Food Ingredients.

(4) Specifically regulated as an indirect food additive for use as a drying agent as specified in 21 C.F.R. 175–178, inclusive.

(5) Approved for use as a drying agent under the threshold of regulation process established by 21 C.F.R. 170.39.

(b) When sanitization is with chemicals, the approval required under paragraph (3) or (5) of subdivision (a) or the regulation as an indirect food additive required under paragraph (4) of subdivision (a), shall be specifically for use with chemical sanitizing solutions.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114111

(a) If used, dry cleaning methods such as brushing, scraping, and vacuuming shall contact only surfaces that are soiled with dry nonpotentially hazardous food residues.

(b) Cleaning equipment used in dry cleaning food-contact surfaces shall not be used for any other purpose.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114113

Food shall only contact surfaces of equipment and utensils that are cleaned and sanitized.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114115

(a) Equipment food-contact surfaces and utensils shall be clean to sight and touch.

(b) The food-contact surfaces of cooking equipment and pans shall be kept free of encrusted grease deposits and other soil accumulations.

(c) Nonfood-contact surfaces of equipment shall be kept free of an accumulation of dust, dirt, food residue, and other debris.

(d) Equipment shall be reassembled so that food-contact surfaces are not contaminated.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114117

(a) Equipment food-contact surfaces and utensils shall be cleaned and sanitized at the following times:

(1) Except as specified in subdivision (b), before each use with a different type of raw food of animal origin such as beef, fish, lamb, pork, or poultry.

(2) Each time there is a change from working with raw foods to working with ready-to-eat foods.

(3) Between uses with raw produce and with potentially hazardous food.

(4) Before using or storing a food temperature measuring device.

(5) At any time during the operation when contamination may have occurred.

(b) Paragraph (1) of subdivision (a) does not apply if the food contact surface or utensil is in contact with a succession of different raw foods of animal origin, each requiring a higher cooking temperature as specified in Section 114004 than the previous food, such as preparing raw fish followed by cutting raw poultry on the same cutting board.

(c) Except as specified in subdivision (d), if used with potentially hazardous food, equipment food-contact surfaces and utensils shall be cleaned and sanitized throughout the day at least every four hours.

(d) Surfaces of utensils and equipment contacting potentially hazardous food may be cleaned and sanitized less frequently than every four hours if any of the following occurs:

(1) In storage, containers of potentially hazardous food and their contents are maintained at temperatures as specified in Section 113996 and the containers are cleaned and sanitized when they are empty.

(2) Utensils and equipment are used to prepare food in a refrigerated room or area that is maintained at or below 55ºF. In that case, the utensils and equipment shall be cleaned and sanitized at the frequency that corresponds to the temperature as depicted in the following chart and the cleaning frequency based on the ambient temperature of the refrigerated room or area shall be documented and records shall be maintained in the food facility and made available to the enforcement agency upon request:

(>41°F – 45°F)

(>45°F – 50°F)

(>50°F – 55°F)

(3) Containers in serving situations such as salad bars, delis, and cafeteria lines that hold ready-to-eat potentially hazardous food that is maintained at the temperatures specified in subdivisions (a) to (c), inclusive, of Section 113996 are intermittently combined with additional supplies of the same food that is at the required temperature, and the containers are cleaned and sanitized at least every 24 hours. Utensils and containers holding potentially hazardous foods in accordance with subdivision (d) of Section 113996 are cleaned when they are empty or when the remaining contents are disposed of.

(4) Temperature measuring devices are maintained in contact with food, such as when left in a container of deli food or in a roast, held at temperatures specified in Sections 113996 and 114004.

(5) Equipment is used for storage of packaged or unpackaged food, such as a reach-in refrigerator, and the equipment is cleaned and sanitized at a frequency necessary to preclude accumulation of soil residues.

(6) The cleaning schedule is approved based on consideration of characteristics of the equipment and its use, the type of food involved, the amount of food residue accumulation, and the temperature at which the food is maintained during the operation and the potential for the rapid and progressive multiplication of pathogenic or toxigenic micro-organisms that are capable of causing foodborne disease.

(7) In-use utensils are intermittently stored in a container of water in which the water is maintained at 135ºF or higher and the utensils and container are cleaned and sanitized at least every 24 hours or at a frequency necessary to preclude accumulation of soil residues.

(e) Except when dry cleaning methods are used as specified in Section 114111, surfaces of utensils and equipment contacting food that is not potentially hazardous shall be cleaned and sanitized in any of the following circumstances:

(1) At any time when contamination may have occurred.

(2) At least every 24 hours for iced tea dispensers and consumer self-service utensils such as tongs, scoops, or ladles.

(3) Before restocking consumer self-service equipment and utensils such as condiment dispensers and display containers.

(4) In equipment such as ice bins and beverage dispensing nozzles and enclosed components of equipment such as ice makers, cooking oil storage tanks and distribution lines, beverage and syrup dispensing lines or tubes, coffee bean grinders, and water vending equipment, at a frequency specified by the manufacturer, or, absent manufacturer specifications, at a frequency necessary to preclude accumulation of soil or mold.

(Amended by Stats. 2009, Ch. 571, Sec. 41. Effective October 11, 2009.)



114118

Fabric implements shall be laundered and sanitized before or after use in direct contact with food.

(Added by Stats. 2009, Ch. 571, Sec. 42. Effective October 11, 2009.)



114119

During pauses in food preparation or dispensing, food preparation and dispensing utensils shall be stored in the following manner:

(a) Except as specified under subdivision (b), in the food with their handles above the top of the food and the container.

(b) In food that is not potentially hazardous, with their handles above the top of the food within containers or equipment that can be closed, such as bins of sugar, flour, or cinnamon.

(c) On a clean portion of the food preparation table or cooking equipment only if the in-use utensil and the food-contact surface of the food preparation table or cooking equipment are cleaned and sanitized at a frequency specified under Section 114117.

(d) In running water of sufficient velocity to flush particulates to the drain, if used with moist food such as ice cream or mashed potatoes.

(e) In a clean, protected location if the utensils, such as ice scoops, are used only with a food that is not potentially hazardous.

(f) In a container of water if the water is maintained at a temperature of at least 135ºF and the container is cleaned at least every 24 hours or at a frequency necessary to preclude the accumulation of soil residues.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114121

(a) Except as specified in subdivisions (b) and (c), returned empty containers intended for refilling with food or beverage shall be cleaned and refilled in an approved facility.

(b) Consumer-owned containers returned to the food facility for refilling may be refilled and returned to the same consumer if the container is refilled by an employee of the food facility or the owner of the container if the dispensing system includes a contamination free transfer process that cannot be bypassed by the container owner.

(c) Consumer-owned containers that are not food specific may be filled at a water vending machine or system.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114123

Except as specified in Section 114125, food preparation sinks, handwashing lavatories, and warewashing equipment shall not be used for the cleaning of maintenance tools, the preparation or holding of maintenance materials, or the disposal of mop water and similar liquid wastes.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114125

(a) A warewashing sink shall not be used for handwashing except in food facilities that were not constructed or extensively remodeled since January 1, 1996, and where there are no facilities exclusively for handwashing in food preparation areas.

(b) If a warewashing sink is used to wash wiping cloths, wash produce, or thaw food, the sink shall be cleaned and sanitized before and after each time it is used to wash wiping cloths or wash produce or thaw food.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 6 - Equipment, Utensils, and Linens

ARTICLE 1 - Design and Construction

114130

(a) Equipment and utensils shall be designed and constructed to be durable and to retain their characteristic qualities under normal use conditions.

(b) Except as specified in subdivision (c), all new and replacement food-related and utensil-related equipment shall be certified or classified for sanitation by an American National Standards Institute (ANSI) accredited certification program. In the absence of an applicable ANSI certified sanitation standard, food-related and utensil-related equipment shall be evaluated for approval by the enforcement agency.

(c)  Restricted food service facilities need not comply with subdivision (b), depending on the extent of the food service activities, and if the enforcement officer determines that the equipment meets the characteristics of subdivision (a).

(d) All new and replacement electrical appliances shall meet applicable Underwriters Laboratories standards for electrical equipment as determined by an ANSI accredited certification program.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114130.1

Materials that are used in the construction of utensils and food-contact surfaces of equipment shall not allow the migration of deleterious substances or impart colors, odors, or tastes to food and under normal use conditions shall be safe, durable, corrosion-resistant, and nonabsorbent, sufficient in weight and thickness to withstand repeated warewashing, finished to have a smooth, easily cleanable surface, and resistant to pitting, chipping, crazing, scratching, scoring, distortion, and decomposition.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114130.2

Materials that are used to make single-use articles shall not allow the migration of deleterious substances or impart colors, odors, or tastes to food, and shall be safe and clean.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114130.3

(a) Multiuse food-contact surfaces shall be all of the following:

(1) Smooth.

(2) Free of breaks, open seams, cracks, chips, inclusions, pits, and similar imperfections.

(3) Free of sharp internal angles, corners, and crevices.

(4) Finished to have smooth welds and joints.

(5) Except as specified in subdivision (b), accessible for cleaning and inspection by one of the following methods:

(A) Without being disassembled.

(B) By disassembling without the use of tools.

(C) By easy disassembling with the use of handheld tools commonly available to maintenance and cleaning personnel such as screwdrivers, pliers, open-end wrenches, and Allen wrenches.

(b) Paragraph (5) of subdivision (a) shall not apply to cooking oil storage tanks, distribution lines for cooking oils, or beverage syrup lines or tubes.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114130.4

Nonfood-contact surfaces of equipment that are exposed to splash, spillage, or other food soiling or that require frequent cleaning shall be constructed of a corrosion-resistant, nonabsorbent, and smooth material that allows easy cleaning and to facilitate maintenance and free of unnecessary ledges, projections, and crevices to allow for easy cleaning and to facilitate maintenance.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114130.5

(a) Except for CIP equipment in operation before the effective date of this part, CIP equipment shall meet the characteristics of a food contact surface and shall be designed and constructed so that cleaning and sanitizing solutions circulate throughout a fixed system and contact all interior food-contact surfaces and the system is self-draining or capable of being completely drained of cleaning and sanitizing solutions.

(b) CIP equipment that is not designed to be disassembled for cleaning shall be designed with inspection access points to ensure that all interior food-contact surfaces throughout the fixed system are being effectively cleaned.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114130.6

Materials that are used in fabric implements shall not allow the migration of deleterious substances or impart colors, odors, or tastes to food and under normal use conditions shall be safe, durable, and sufficient in strength to withstand repeated cleaning or laundering and shall be resistant to fraying and deterioration.

(Added by Stats. 2009, Ch. 571, Sec. 43. Effective October 11, 2009.)



114132

(a) Except as specified in this section, wood and wood wicker shall not be used as a food-contact surface.

(b) Hard maple or an equivalently hard, close-grained wood may be used for cutting boards, cutting blocks, bakers’ tables, utensils such as rolling pins, doughnut dowels, salad bowls, and chopsticks, wooden paddles used in confectionery operations for pressure scraping kettles when manually preparing confections at a temperature of 230°F or above, and cedar planks used for grilling or baking seafood.

(c) Whole, uncut, raw fruits and vegetables and nuts in the shell may be kept in wood shipping containers until the fruits, vegetables, or nuts are used.

(d) When wood or wood shipping containers become cracked, splintered, or otherwise damaged, they shall be refurbished or replaced.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114133

(a) Except as specified in subdivision (b), copper and copper alloys such as brass may not be used in contact with a food that has a pH below six, such as vinegar, fruit juice, or wine, or for a fitting or tubing installed between a backflow prevention device and a carbonator.

(b) Copper and copper alloys may be used in contact with beer brewing ingredients that have a pH below six in the prefermentation and fermentation steps of a beer brewing operation, such as a brewpub or microbrewery.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114135

Sponges shall not be used in contact with cleaned and sanitized or in-use food-contact surfaces.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114137

Except for hot oil cooking or filtering equipment, “V” type threads shall not be used on food-contact surfaces.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114139

Cutting or piercing parts of can openers shall be readily removable for cleaning and for replacement.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114141

Lubricants shall be applied to food-contact surfaces that require lubrication in a manner that does not contaminate food or food-contact surfaces. Equipment shall be reassembled after lubrication so that food contact surfaces are not contaminated. Only approved food grade lubricants shall be used for this purpose.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114143

Notwithstanding any of the provisions of this part, neither the department nor any city, county, city and county air pollution control district, or air quality management district shall require the enclosure of an open-air barbecue or outdoor wood-burning oven if the enforcement officer determines that the barbecue or wood-burning oven meets all of the following requirements:

(a) The open-air barbecue or outdoor wood-burning oven is operated on the same premises as, in reasonable proximity to, and in conjunction with, a permanent food facility that is approved for food preparation, or a temporary food facility or a mobile food facility that is operating at a community event. The permitholder of the permanent food facility, temporary food facility or mobile food facility shall be deemed to be the permitholder of the open-air barbecue or outdoor wood-burning oven, and shall be responsible for ensuring that it is operated in full compliance with this part.

(b) The open-air barbecue or outdoor wood-burning oven is not operated in, or out of, any motor vehicle, or in any area or location that may constitute a fire hazard, as determined by the enforcement officer.

(c) The open-air barbecue or outdoor wood-burning oven is separated from public access to prevent food contamination or injury to the public by using ropes or other approved methods.

(d) If the open-air barbecue or outdoor wood-burning oven is a permanent structure, it shall be equipped with an impervious and easily cleanable floor surface that extends a minimum of five feet from the open-air barbecue or outdoor wood-burning oven facility on all open sides.

(e) Sanitary facilities, including, but not limited to, toilet facilities and handwashing facilities shall be available for use within 200 feet in travel distance of the open-air barbecue or outdoor wood-burning oven and shall comply with all provisions of this part.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114145

Vending machines shall meet all applicable requirements of this part and shall comply with the following:

(a) Each vending machine or machine location shall have posted in a prominent place a sign indicating the owner’s name, address, and telephone number.

(b) Wet storage of prepackaged products is prohibited.

(c) Potentially hazardous food shall be dispensed to the consumer in the original package into which it was placed at the commissary or food processing plant. Bulk potentially hazardous food is prohibited.

(d) Single-use articles that are used in machines dispensing products in bulk shall be obtained in sanitary packages. The single-use articles shall be stored in the original package until introduced into the container magazine or dispenser of the vending machine.

(e) A record of cleaning and sanitizing shall be maintained by the operator in each machine and shall be current for at least the past 30 days.

(f) All vending machines shall be constructed in accordance with applicable NSF International or National Automatic Merchandizing Association standards, or the equivalent thereof.

(g) If located outside, a vending machine shall be provided with overhead protection.

(h) The dispensing compartment of a vending machine shall be equipped with a self-closing door or cover if the machine is located in an outside area that does not otherwise afford the protection of an enclosure against the rain, windblown debris, insects, rodents, and other contaminants that are present in the environment, or if the machine is available for self-service during hours when it is not under the full-time supervision of an employee.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 2 - Ventilation

114149

(a) All areas of a food facility shall have sufficient ventilation to facilitate proper food storage and to provide a reasonable condition of comfort for each employee, consistent with the job performed by the employee.

(b) Toilet rooms shall be vented to the outside air by means of an openable, screened window, an air shaft, or a light-switch-activated exhaust fan, consistent with the requirements of local building codes.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114149.1

(a) Mechanical exhaust ventilation equipment shall be provided over all cooking equipment as required to effectively remove cooking odors, smoke, steam, grease, heat, and vapors. All mechanical exhaust ventilation equipment shall be installed and maintained in accordance with the California Mechanical Code, except that for units subject to Part 2 (commencing with Section 18000) of Division 13, an alternative code adopted pursuant to Section 18028 shall govern the construction standards.

(b) Restricted food service facilities shall be exempt from subdivision (a), but shall still provide ventilation to remove gases, odors, steam, heat, grease, vapors and smoke from the food facility. In the event that the enforcement officer determines that the ventilation must be mechanical in nature, the ventilation shall be accomplished by methods approved by the enforcement agency.

(c) This section shall not apply to cooking equipment when the equipment has been submitted to the local enforcement agency for evaluation, and the local enforcement agency has found that the equipment does not produce toxic gases, smoke, grease, vapors, or heat when operated under conditions recommended by the manufacturer. The local enforcement agency may recognize a testing organization to perform any necessary evaluations.

(d) Makeup air shall be provided at the rate of that exhausted.

(Amended by Stats. 2007, Ch. 96, Sec. 37. Effective July 20, 2007.)



114149.2

(a) Every hood shall be installed to provide for thorough cleaning of all interior and exterior surfaces, including, but not limited to, the hood, filters, piping, lights, troughs, hangers, flanges, and exhaust ducts.

(b) Exhaust ventilation hood systems in food preparation and warewashing areas, including components such as hoods, fans, guards, and ducting, shall be designed to prevent grease or condensation from draining or dripping onto food, equipment, utensils, linens, and single-use articles.

(c) Filters or other grease extracting equipment shall be designed to be readily removable for cleaning and replacement if not designed to be cleaned in place.

(d) Every joint and seam shall be substantially tight. No solder shall be used, except for sealing a joint or seam.

(e) When grease gutters are provided they shall drain to a collecting receptacle fabricated, designed, and installed to be readily accessible for cleaning.

(f) Exhaust hood ducting shall meet the following requirements:

(1) All seams in the duct shall be completely tight to prevent the accumulation of grease.

(2) The ducts shall have sufficient clean-outs to make the ducts readily accessible for cleaning.

(3) All ducts in the exhaust system shall be properly sloped.

(4) Intake and exhaust air ducts shall be cleaned and filters changed so they are not a source of contamination by dust, dirt, and other materials.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114149.3

Heating, ventilating, and air conditioning systems shall be designed and installed so that make-up air intake and exhaust vents do not cause contamination of food, food-contact surfaces, equipment, or utensils and do not create air currents that cause difficulty in maintaining the required temperatures of potentially hazardous foods.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 3 - Location and Installation

114153

Equipment for cooling and heating food and for holding cold and hot food shall be sufficient in number and capacity to ensure proper food temperature control during transportation and operation as specified in Section 113996.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114157

(a) A thermometer shall be provided for each refrigeration unit.

(b) The thermometer shall be located to indicate the air temperature in the warmest part of the unit and, except for vending machines, shall be affixed to be readily visible.

(c) Except as specified in subdivision (d), cold or hot holding equipment used for potentially hazardous food shall be designed to include and shall be equipped with at least one integral or permanently affixed temperature measuring device that is located to allow easy viewing of the device’s temperature display. Alternative hot or cold holding equipment can be equipped with approved product mimicking sensors placed in devices located in the warmest part of the mechanically refrigerated unit in lieu of an ambient air sensor.

(d) Subdivision (c) shall not apply to equipment for which the placement of a temperature measuring device is not a practical means for measuring the ambient air surrounding the food because of the design, type, and use of the equipment, such as calrod units, heat lamps, cold plates, bainmaries, steam tables, insulated food transport containers, and salad bars.

(e) Temperature measuring devices shall be easily readable and have a numerical scale, printed record, or digital readout in increments no greater than 2°F or over the intended range of use.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114159

(a) Except for vending machines, an accurate, easily readable, metal probe thermometer suitable for measuring the temperature of food shall be readily available on the premises of each food facility holding potentially hazardous food.

(b) A food temperature measuring device with a suitable small-diameter probe that is designed to measure the temperature of thin masses shall be provided and readily accessible to accurately measure the temperature in thin foods such as meat patties and fish fillets.

(c) Food temperature measuring devices that are scaled only in Fahrenheit shall be accurate to ±2°F in the intended range of use. Food temperature measuring devices that are scaled only in Celsius or dually scaled in Celsius and Fahrenheit shall be accurate to ±1°C in the intended range of use.

(d) Food temperature measuring devices shall not have sensors or stems constructed of glass, except that thermometers with glass sensors or stems that are encased in a shatterproof coating, such as candy thermometers, may be used.

(e) Food temperature measuring devices shall be calibrated in accordance with manufacturer’s specifications as necessary to ensure their accuracy.

(Amended by Stats. 2009, Ch. 571, Sec. 44. Effective October 11, 2009.)



114161

(a) Except as specified in subdivision (b), equipment, a cabinet used for the storage of food, or a cabinet that is used to store cleaned and sanitized equipment, utensils, laundered linens, and single-use articles shall not be in any of the following locations:

(1) In locker rooms.

(2) In toilet rooms.

(3) In refuse rooms.

(4) In mechanical rooms.

(5) Under sewer lines that are not shielded to intercept potential drips.

(6) Under leaking water lines, including leaking automatic fire sprinkler heads, or under lines on which water has condensed.

(7) Under open stairwells.

(8) Under other sources of contamination.

(b) If a mechanical clothes washer or dryer is provided, it shall be located so that the washer or dryer is protected from contamination and located only where there is no exposed food, clean equipment, utensils, and linens, and unwrapped single-use articles.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114163

(a) Except as specified in subdivision (b), all permanent food facilities that wash, rinse, soak, thaw, or similarly prepare foods shall be provided with a food preparation sink.

(1) The food preparation sink shall have a minimum dimension of 18 inches by 18 inches in length and width and 12 inches in depth with an integral drainboard or adjacent table at least 18 inches by 18 inches in length and width.

(2) The food preparation sink shall be located in the food preparation area, provided exclusively for food preparation, and accessible at all times.

(3) The sink shall be equipped with an adequate supply of hot and cold running water through a mixing valve.

(b) (1) Food facilities that were approved for operation without a food preparation sink prior to January 1, 2007, need not provide a food preparation sink unless the food facility makes a menu change or changes their method of operation.

(2) The enforcement officer may approve other methods where the installation of a food preparation sink would not be readily feasible.

(Amended by Stats. 2009, Ch. 571, Sec. 45. Effective October 11, 2009.)



114165

Dollies, pallets, racks, and skids used to store and transport large quantities of prepackaged foods received from a supplier in a cased or overwrapped lot shall be designed to be moved by hand or by conveniently available hand trucks or forklifts.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114167

Beverage tubing and cold-plate beverage cooling devices shall not be installed in contact with stored ice intended to be used for food or beverages. This section shall not apply to cold plates that are constructed integrally with an ice storage bin.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114169

(a) Equipment that is fixed because it is not easily movable shall be installed so that it is:

(1) Spaced to allow access for cleaning along the sides, behind, and above the equipment.

(2) Spaced from adjoining equipment, walls, and ceilings a distance of not more than one millimeter or one thirty-second inch.

(3) Sealed to adjoining equipment or walls, if the equipment is exposed to spillage or seepage.

(b) Except as specified in subdivisions (c) and (d), floor-mounted equipment that is not easily movable shall be sealed to the floor or elevated on legs that provide at least a six-inch clearance between the floor and the equipment.

(c) Notwithstanding subdivision (b), this section shall not apply to display shelving units, display refrigeration units, and display freezer units located in the consumer shopping areas of a food facility if the floor under the units is maintained clean.

(d) Table-mounted equipment that is not easily movable shall be installed to allow cleaning of the equipment and areas underneath and around the equipment by being sealed to the table or elevated on legs that provide at least a four-inch clearance between the table and the equipment.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114171

Liquid waste drain lines shall not pass through an ice machine or ice storage bin.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114172

All pressurized cylinders shall be securely fastened to a rigid structure.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 4 - Maintenance and Operation

114175

Equipment and utensils shall be kept clean, fully operative, and in good repair.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114177

Surfaces such as cutting blocks and boards that are subject to scratching and scoring shall be resurfaced if they can no longer be effectively cleaned and sanitized, or discarded if they are not capable of being resurfaced.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114178

(a) Except as specified in subdivision (d), cleaned equipment and utensils, laundered linens, and single-use articles shall be stored in a clean, dry location where they are not exposed to splash, dust, or other contamination, and at least six inches above the floor.

(b) Clean equipment and utensils shall be stored as specified in subdivision (a) and shall be stored covered or inverted in a self-draining position that allows air drying.

(c) Single-use articles shall be stored as specified under subdivision (a) and shall be kept in the original protective package or stored by using other means that afford protection from contamination until used.

(d) Items that are kept in closed packages may be stored less than six inches above the floor on dollies, pallets, racks, and skids that are designed as to be easily movable.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114179

(a) Except as specified in subdivision (b), cleaned and sanitized equipment, utensils, laundered linens, and single-use articles shall not be stored in any of the following locations:

(1) In locker rooms.

(2) In toilet rooms.

(3) In refuse rooms.

(4) In mechanical rooms.

(5) Under sewer lines that are not shielded to intercept potential drips.

(6) Under leaking water lines including leaking automatic fire sprinkler heads or under lines on which water has condensed.

(7) Under open stairwells.

(8) Under other sources of contamination.

(b) Laundered linens and single-use articles that are packaged or in a storage compartment may be stored in a locker room.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114180

(a) A reservoir that is used to supply water to a device such as a produce fogger shall be maintained in accordance with manufacturer’s specifications and cleaned in accordance with manufacturer’s specifications or according to the procedures specified in subdivision (b), whichever is more stringent.

(b) Cleaning procedures shall include at least the following steps and shall be conducted at least once a week:

(1) Draining and complete disassembly of the water and aerosol contact parts.

(2) Brush-cleaning the reservoir, aerosol tubing, and discharge nozzles with a suitable detergent solution.

(3) Flushing the complete system with water to remove the detergent solution and particulate accumulation.

(4) Rinsing by immersing, spraying, or swabbing the reservoir, aerosol tubing, and discharge nozzles with an approved sanitizer as specified in Section 114099.6.

(c) No fogging devices installed after the effective date of this part shall use a reservoir for holding water for fogging, but shall employ water under pressure for fogging or misting of foods.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114182

Electrical power shall be supplied at all times to operate the approved exhaust, lighting, electric water heaters and refrigeration units, and any other accessories and appliances that may be installed in a food facility.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 5 - Linens

114185

Except for linen used in fabric implements, linen shall not be used in contact with food unless they are used to line a container for the service of foods and the linens are replaced each time the container is refilled for a new consumer and laundered prior to reuse.

(Amended by Stats. 2009, Ch. 571, Sec. 46. Effective October 11, 2009.)



114185.1

(a) Wiping cloths that are in use for cleaning food spills shall not be used for any other purpose.

(b) Cloths used for wiping food spills shall be dry and used for cleaning food spills from tableware and carry-out containers or used only once, or if used repeatedly, held in a sanitizing solution of an approved concentration as specified in Section 114099.6.

(c) Dry or wet cloths that are used with raw foods of animal origin shall be kept separate from cloths used for other purposes, and wet cloths used with raw foods of animal origin shall be kept in a separate sanitizing solution.

(d) Wet wiping cloths used with a freshly made sanitizing solution and dry wiping cloths shall be free of food debris and visible soil.

(e) Working containers of sanitizing solutions for storage of in-use wiping cloths shall be used in a manner to prevent contamination of food, equipment, utensils, linens, or single-use articles.

(Amended by Stats. 2007, Ch. 96, Sec. 39. Effective July 20, 2007.)



114185.2

Clean linens shall be free of food residues and other soiling matter.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114185.3

(a) Linens that do not come in direct contact with food shall be laundered when they become wet, sticky, or visibly soiled.

(b) Cloth gloves shall be laundered before being used with a different type of raw food of animal origin such as beef, lamb, pork, fish and poultry.

(c) Cloth napkins shall be laundered between each use.

(d) Wet wiping cloths shall be laundered daily.

(e) Dry wiping cloths shall be laundered as necessary to prevent contamination of food and clean serving utensils.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114185.4

(a) Adequate and suitable space shall be provided for the storage of clean linens.

(b) Soiled linens shall be kept in clean, nonabsorbent receptacles or clean, washable laundry bags and stored and transported to prevent contamination of food, clean equipment, clean utensils, and single-use articles.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114185.5

(a) Laundry facilities on the premises of a food facility shall be used only for the washing and drying of items used in the operation of the establishment.

(b) If work clothes or linens are laundered on the premises, a mechanical clothes washer and dryer shall be provided and used.

(c) If wiping cloths are laundered on the premises, they shall be laundered in a mechanical clothes washer and dryer or in a warewashing sink that is cleaned and sanitized before and after each time it is used to wash wiping cloths or wash produce or thaw food.

(Amended by Stats. 2009, Ch. 571, Sec. 47. Effective October 11, 2009.)









CHAPTER 7 - Water, Plumbing, and Waste

ARTICLE 1 - Water

114189

The enforcement agency may monitor and enforce the potable drinking water standards in the California Safe Drinking Water Act (Chapter 4 commencing with Section 116275) for purposes of enforcing this part and compliance with any requirements with regard to potable water, as defined in Section 113869.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114189.1

Chemicals used as boiler water additives shall meet the requirements specified in 21 C.F.R. 173.310.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114190

All plumbing and plumbing fixtures shall be installed in compliance with applicable local plumbing ordinances, shall be maintained so as to prevent any contamination, and shall be kept clean, fully operative, and in good repair.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114192

(a) Except as provided in subdivision (d), an adequate, protected, pressurized, potable supply of hot water and cold water shall be provided. Hot water shall be supplied at a minimum temperature of at least 120ºF measured from the faucet, unless otherwise specified in this part. The water supply shall be from a water system approved by the health officer or the local enforcement agency.

(b) Any hose used for conveying potable water shall be constructed of nontoxic materials, shall be used for no other purpose, and shall be clearly labeled as to its use. The hose shall be stored and used so as to be kept free of contamination.

(c) The potable water supply shall be protected with a backflow or back siphonage protection device when required by applicable plumbing codes. Exposed piping of a nonpotable water system shall be identified so that it is readily distinguishable from piping that carries potable water.

(d) A food facility may provide only warm water if the water supply is used only for handwashing, as required in Section 113953.

(Amended by Stats. 2007, Ch. 96, Sec. 40. Effective July 20, 2007.)



114192.1

(a) Water under pressure shall be permanently plumbed to all fixtures, equipment, and nonfood equipment that are required to use water, except for water supplied to nonpermanent food facilities.

(b) Water under pressure shall be provided at a sufficient level as specified by the Uniform Plumbing Code and manufacturer’s specifications for equipment and fixtures in the food facility.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114193

(a) All steam tables, ice machines and bins, food preparation sinks, warewashing sinks, display cases, walk-in refrigeration units, and other similar equipment that discharge liquid waste shall be drained by means of indirect waste pipes, and all wastes drained by them shall discharge through an airgap into a floor sink or other approved type of receptor.

(b) Drainage from reach-in refrigeration units shall be conducted in a sanitary manner to a floor sink or other approved device by an indirect connection or to a properly installed and functioning evaporator.

(c) Indirect waste receptors shall be located to be readily accessible for inspection and cleaning.

(d) Warewashing machines may be connected directly to the sewer immediately downstream from a floor drain, or they may be drained through an approved indirect connection.

(e) Warewashing sinks in use on January 1, 1996, that are directly plumbed may be continued in use. This section does not require warewashing sinks to be indirectly plumbed when the local building official determines that the sink should be directly plumbed.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114193.1

An air gap between the water supply inlet and the flood level rim of the plumbing fixture, equipment, or nonfood equipment shall be at least twice the diameter of the water supply inlet and may not be less than one inch.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114195

(a) The water source and system shall be of sufficient capacity to meet the peak water demands of the food facility.

(b) Hot water generation and distribution systems shall be sufficient to meet the peak hot water demands throughout the food facility.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 2 - Liquid Waste

114197

Liquid waste shall be disposed of through the approved plumbing system and shall discharge into the public sewerage or into an approved private sewage disposal system.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114199

Equipment compartments that are subject to accumulation of moisture due to conditions such as condensation, food or beverage drip, or water from melting ice, shall be sloped to an outlet that allows for complete draining.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114201

(a) If provided, a grease trap or grease interceptor shall not be located in a food or utensil handling area unless specifically approved by the enforcement agency.

(b) Grease traps and grease interceptors shall be easily accessible for servicing.

(c) Notwithstanding subdivision (a), those food facilities approved with a grease trap or grease interceptor that are in operation before the effective date of this part are not required to comply with this section.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 3 - Mobile Water and Wastewater Tanks

114205

(a) Nonpermanent food facilities that handle nonprepackaged food shall be equipped with potable water and wastewater tanks, unless approved temporary water and wastewater connections are provided.

(b) Permanent food facilities shall be in compliance with Sections 114190 to 114201, inclusive.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114207

Materials that are used in the construction of potable water and wastewater tanks and appurtenances shall be safe, durable, corrosion-resistant, nonabsorbent, and finished to have a smooth, easily cleanable surface.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114209

Potable water tanks and wastewater tanks shall be sloped to an outlet that ensures complete drainage of the tank and designed and constructed so as to be easily and completely drained.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114211

(a) The water system shall be designed and constructed using materials that enable water to be introduced without contamination.

(b) All tanks, line couplings, valves, and all other plumbing shall be designed, installed, maintained, and constructed of materials that will not contaminate the water supply, food, utensils, or equipment.

(c) All waste lines shall be connected to wastewater tanks with watertight seals.

(d) Any connection to a wastewater tank shall preclude the possibility of contaminating any food, food-contact surface, or utensil.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114213

(a) Any potable water or wastewater tank mounted within a mobile food facility or mobile support unit shall have an air vent overflow provided in a manner that will prevent potential flooding of the interior of the facility.

(b) If provided, a water tank vent shall terminate in a downward direction and shall be covered with 16 mesh per square inch screen or equivalent when the vent is in a protected area or a protective filter when the vent is in an area that is not protected from windblown dirt and debris.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114215

Hoses used in conjunction with nonpermanent food facilities shall meet all of the following requirements:

(a) A hose used for conveying potable water from a water tank shall be:

(1) Safe.

(2) Durable, corrosion-resistant, and nonabsorbent.

(3) Resistant to pitting, chipping, crazing, scratching, scoring, distortion, and decomposition.

(4) Finished with a smooth interior surface.

(5) Protected from contamination at all times.

(6) Clearly and durably identified as to its use if not permanently attached.

(b) Liquid waste lines shall not be the same color as hoses used for potable water.

(c) Hoses used on a mobile food facility or a mobile support unit and potable water tank connectors shall have matching connecting devices. Devices for external cleaning shall not be used for potable water purposes on the mobile food facility. Hoses and faucets equipped with quick connect and disconnect devices for these purposes shall be deemed to meet the requirements of this subdivision. Exterior hose-connection valves shall be attached to mobile food facilities or mobile support units and shall be located above the ground with an approved water connection.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114217

(a) A potable water tank of sufficient capacity to furnish an adequate quantity of potable water for food preparation, warewashing, and handwashing purposes shall be provided for nonpermanent food facilities.

(b) At least five gallons of water shall be provided exclusively for handwashing for each nonpermanent food facility. Any water need for other purposes shall be in addition to the five gallons for handwashing.

(c) Except as specified in subdivision (d), at least 25 gallons of water shall be provided for food preparation and warewashing.

(d) At least 15 gallons of water shall be provided for nonpermanent food facilities that conduct limited food preparation.

(e) The water delivery system shall deliver at least one gallon per minute to each sink basin.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114219

A potable water tank shall be enclosed from the filling inlet to the discharge outlet and emptied to ensure complete drainage of the tank.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114221

(a) Water tanks shall be designed with an access port for inspection and cleaning. The access port shall be in the top of the tank and flanged upward at least one-half inch and equipped with a port cover assembly that is provided with a gasket and a device for securing the cover in place and flanged to overlap the opening and sloped to drain.

(b) Notwithstanding subdivision (a), water tanks that are not accessible for inspection may comply with this section by submitting written operational procedures for the cleaning and sanitizing of the potable water tank. The enforcement agency shall review and approve the procedures prior to implementation and an approved copy shall be kept on the mobile food facility during hours of operation.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114223

A fitting with “V” type threads on a water tank inlet or outlet shall be allowed only when a hose is permanently attached.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114225

(a) Potable water tanks shall be installed in a manner that will allow water to be filled with an easily accessible inlet.

(b) A potable water tank’s inlet and outlet shall be positioned so that they are protected from contaminants such as waste discharge, dust, oil, or grease.

(c) Nonpermanent food facilities shall be provided with a connection of a size and type that will prevent its use for any other service and shall be constructed so that backflow and other contamination of the water supply is prevented.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114227

A filter that does not pass oil or oil vapors shall be installed in the air supply line between the compressor and potable water system when compressed air is used to pressurize the water tank system.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114229

If not in use, a potable water tank and hose inlet and outlet fitting shall be protected using a cap and keeper chain, quick disconnect, closed cabinet, closed storage tube, or other approved protective cover or device.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114231

A nonpermanent food facility’s potable water tank inlet shall be three-fourths inch in inner diameter or less and provided with a hose connection of a size or type that will prevent its use for any other service.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114233

A water tank, pump, and hoses shall be flushed and sanitized before being placed in service after construction, repair, modification, and periods of nonuse.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114235

A person shall operate a water tank, pump, and hoses so that backflow and other contamination of the water supply are prevented.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114238

A water tank, pump, and hoses used for conveying potable water shall not be used for any other purpose.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114239

(a) Potable water tanks may be constructed in a manner that will allow for a potable water tank to be removed from within the nonpermanent food facility compartments for refilling or replacing.

(b) Refilling of a potable water tank shall be conducted through an approved and sanitary method, such as at the commissary.

(c) Storage of any prefilled water tank, or empty and clean water tanks, or both, shall be within the nonpermanent food facility or in an approved manner that will protect against contamination.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114240

(a) Wastewater tanks shall be of a capacity commensurate with the level of food handling activity.

(b) Wastewater tanks shall have a minimum capacity that is 50 percent greater than the potable water tanks. In no case shall the wastewater capacity be less than 7.5 gallons. Where potable water for the preparation of a food or beverage is supplied, an additional wastewater tank capacity equal to at least 15 percent of the water supply shall be provided.

(c) Additional wastewater tank capacity may be required where wastewater production is likely to exceed tank capacity.

(d) Where ice is utilized in the storage, display, or service of food or beverages, an additional minimum wastewater holding tank shall be provided with a capacity equal to one-third of the volume of the ice cabinet to accommodate the drainage of ice melt.

(e) Wastewater tanks on nonpermanent food facilities shall be equipped with a shut-off valve.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114241

(a) Wastewater tanks may be constructed in a manner that will allow the wastewater tank to be removed from within the approved nonpermanent food facility compartments for replacing.

(b) Retail food operations shall cease during removal and replacement of tanks.

(c) Sewage and other liquid wastes shall be removed from a nonpermanent food facility at an approved waste servicing area or by an approved sewage transport vehicle in such a way that a public health hazard or nuisance is not created.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114242

Wastewater tanks shall be thoroughly flushed and drained in a sanitary manner during the servicing operation.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 4 - Refuse

114244

(a) Each food facility shall be provided with any facilities and equipment necessary to store or dispose of all waste material.

(b) Waste receptacles shall be provided for use by consumers.

(c) A receptacle shall be provided in each area of the food facility or premises where refuse is generated or commonly discarded, or where recyclables or returnables are placed.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114245

(a) An area designated for refuse, recyclables, returnables, and a redeeming machine for recyclables or returnables shall be located so that it is separate from food, equipment, utensils, linens, and single-service and single-use articles and a public health hazard or nuisance is not created.

(b) Receptacles and waste handling units for refuse, recyclables, and returnables shall not be located so as to create a public health hazard or nuisance or interfere with the cleaning of adjacent space.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114245.1

(a) All refuse, recyclables, and returnables shall be kept in nonabsorbent, durable, cleanable, leakproof, and rodentproof containers and shall be contained so as to minimize odor and insect development by covering with close-fitting lids or placement in a disposable bag that is impervious to moisture and then sealed.

(b) Refuse containers inside a food facility need not be covered during periods of operation.

(c) All refuse shall be removed and disposed of in a sanitary manner as frequently as may be necessary to prevent the creation of a nuisance.

(d) Storage areas, enclosures, and receptacles for refuse, recyclables, and returnables shall be maintained in good repair.

(e) Refuse, recyclables, and returnables shall be removed from the premises at a frequency that will minimize the development of objectionable odors and other conditions that attract or harbor insects and rodents.

(Amended by Stats. 2007, Ch. 96, Sec. 41. Effective July 20, 2007.)



114245.2

Cardboard or other packaging material that does not contain food residues and that is awaiting regularly scheduled delivery to a recycling or disposal site may be stored outside without being in a covered receptacle if it is stored so that it does not create a rodent harborage problem.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114245.3

If located within the food facility, a storage area for refuse, recyclables, and returnables shall meet the requirements for floors, walls, ceilings, and vermin exclusion as specified in this part.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114245.4

If provided, an outdoor storage area or enclosure used for refuse, recyclables, and returnables shall be constructed of nonabsorbent material such as concrete or asphalt and shall be easily cleanable, durable, and sloped to drain.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114245.5

Receptacles and waste handling units for refuse and recyclables shall be installed so that accumulation of debris and insect and rodent attraction and harborage are minimized and effective cleaning is facilitated around and, if the unit is not installed flush with the base pad, under the unit.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114245.6

(a) Receptacles and waste handling units for refuse, recyclables, and returnables shall be thoroughly cleaned in a way that does not contaminate food, equipment, utensils, linens, or single-service and single-use articles, and wastewater shall be disposed of as specified under Section 114241.

(b) Soiled receptacles and waste handling units for refuse, recyclables, and returnables shall be cleaned at a frequency necessary to prevent them from developing a buildup of soil or becoming attractants for insects and rodents.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114245.7

(a) Except as specified in subdivision (b), suitable cleaning implements and supplies such as high pressure pumps, hot water, steam, and detergent shall be provided as necessary for effective cleaning of receptacles and waste handling units for refuse, recyclables, and returnables.

(b) If approved, off-premises-based cleaning services may be used if on-premises cleaning implements and supplies are not provided.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)









CHAPTER 8 - Physical Facilities

ARTICLE 1 - Toilet Facilities

114250

Clean toilet rooms in good repair shall be provided and conveniently located and accessible for use by employees during all hours of operation. The number of toilet facilities required shall be in accordance with applicable local building and plumbing ordinances. Toilet tissue shall be provided in a permanently installed dispenser at each toilet.

(Amended by Stats. 2009, Ch. 571, Sec. 49. Effective October 11, 2009.)



114250.1

(a) Food facilities located within amusement parks, stadiums, arenas, food courts, fairgrounds, and similar premises shall not be required to provide toilet facilities for employee use within each food facility if approved toilet facilities are located within 200 feet in travel distance of each food facility and are readily available for use by employees. Food facilities subject to this section shall be provided with approved handwashing facilities for employee use.

(b) Notwithstanding subdivision (a), food facilities approved prior to the effective date of this part with toilet facilities within 300 feet are not required to meet the 200 foot requirement.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 2 - Lighting

114252

In every room and area in which any food is prepared, manufactured, processed, or prepackaged, or in which equipment or utensils are cleaned, sufficient natural or artificial lighting shall be provided to produce the following light intensity, while the area is in use:

(a) At least 10 foot candles for the following:

(1) At a distance of 30 inches above the floor, in walk-in refrigeration units and dry food storage areas.

(2) At a working surface on which alcoholic beverages are prepared or where utensils used in the preparation or service of alcoholic beverages are cleaned.

(3) Inside equipment, such as reach-in or under-the-counter refrigerators.

(b) At least 20 foot candles for the following:

(1) At a surface where food is provided for consumer self-service or where fresh produce or prepackaged foods are sold or offered for consumption.

(2) In server stations where food is prepared.

(3) At a distance of 30 inches above the floor in areas used for handwashing, warewashing, and equipment and utensil storage, and in toilet rooms.

(4) In all areas and rooms during periods of cleaning.

(c) Except in server stations where food is prepared, at least 50 foot candles at a surface where a food employee is working with food or working with utensils or equipment such as knives, slicers, grinders, or saws where employee safety is a factor.

(Amended by Stats. 2009, Ch. 571, Sec. 50. Effective October 11, 2009.)



114252.1

(a) Except as specified in subdivision (b), light bulbs shall be shielded, coated, or otherwise shatter-resistant in areas where there is nonprepackaged ready-to-eat food, clean equipment, utensils, and linens, or unwrapped single-use articles.

(b) Shielded, coated, or otherwise shatter-resistant bulbs need not be used in areas used only for storing prepackaged food in unopened packages, if the integrity of the packages cannot be affected by broken glass falling onto them and the packages are capable of being cleaned of debris from broken bulbs before the packages are opened.

(c) Infrared and other heat lamps shall be protected against breakage by a shield surrounding and extending beyond the bulb so that only the face of the bulb is exposed, or by using approved coated shatter resistant bulbs.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 3 - Poisonous and Toxic Materials

114254

Only those insecticides, rodenticides, and other pesticides that are necessary and specifically approved for use in a food facility may be used. The use shall be in accordance with the manufacturer’s instructions.

(Amended (as added by Stats. 2006, Ch. 23, Sec. 2) by Stats. 2007, Ch. 96, Sec. 42. Effective July 20, 2007.)



114254.1

(a) Containers of poisonous or toxic materials and personal care items shall bear a legible manufacturer’s label.

(b) Working containers used for storing poisonous or toxic materials such as cleaners and sanitizers taken from bulk supplies shall be clearly and individually identified with the common name of the material.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114254.2

(a) Except as specified in subdivision (b), poisonous or toxic materials shall be stored or displayed so they can not contaminate food, equipment, utensils, linens, and single-use articles by separating the poisonous or toxic materials by spacing or partitioning and locating the poisonous or toxic materials in an area that is not above food, equipment, utensils, linens, and single-use articles.

(b) Equipment and utensil cleaners and sanitizers may be stored in warewashing areas for availability and convenience if the materials are stored to prevent contamination of food, equipment, utensils, linens, and single-use articles.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114254.3

A container previously used to store poisonous or toxic materials shall not be used to store, transport, or dispense food, utensils, or single-use articles.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 4 - Employee Storage Areas

114256

(a) Areas designated for employees to eat and drink shall be located so that food, equipment, linens, and single-use articles are protected from contamination.

(b) Lockers or other suitable facilities shall be located in a designated room or area where contamination of food, equipment, utensils, linens, and single-use articles cannot occur.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114256.1

(a) Lockers or other suitable facilities shall be provided and used for the orderly storage of employee clothing and other possessions.

(b) Dressing rooms or dressing areas shall be provided and used by employees if the employees regularly change their clothes in the facility.

(c)  Restricted food service facilities and nonpermanent food facilities shall not be required to comply with subdivision (a), but no person shall store clothing or personal effects in any area used for the storage and preparation of food.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114256.2

Medicines that are in a food facility for the employees’ use shall be labeled and stored so as to prevent the contamination of food, equipment, utensils, linens, and single-use articles. This section does not apply to medicines that are stored or displayed for retail sale.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114256.4

First aid supplies that are in a food facility for the employees’ use shall be labeled with a legible manufacturer’s label and stored in a kit or a container that is located to prevent the contamination of food, equipment, utensils, linens, and single-use articles.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 5 - Premises and Facilities

114257

All premises of a food facility shall be kept clean fully operative, and in good repair.

(Amended by Stats. 2007, Ch. 96, Sec. 43. Effective July 20, 2007.)



114257.1

The premises of a food facility shall be free of litter and items that are unnecessary to the operation or maintenance of the facility, such as equipment that is nonfunctional or no longer used.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 6 - Vermin and Animals

114259

A food facility shall at all times be constructed, equipped, maintained, and operated as to prevent the entrance and harborage of animals, birds, and vermin, including, but not limited to, rodents and insects.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114259.1

The premises of each food facility shall be kept free of vermin.

(Amended by Stats. 2007, Ch. 96, Sec. 44. Effective July 20, 2007.)



114259.2

Passthrough window service openings shall be limited to 216 square inches each. The service openings shall not be closer together than 18 inches. Each opening shall be provided with a solid or screened window, equipped with a self-closing device. Screening shall be at least 16 mesh per square inch. Passthrough windows of up to 432 square inches are approved if equipped with an air curtain device. The counter surface of the service openings shall be smooth and easily cleanable.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114259.3

(a) Insect control devices that are used to electrocute or stun flying insects shall be designed to retain the insect within the device.

(b) Insect control devices shall be installed so that the devices are not located over a food or utensil handling area and dead insects and insect fragments are prevented from being impelled onto or falling on nonprepackaged food, clean equipment, utensils, linens, and unwrapped single-use articles.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114259.4

(a) Except as specified in subdivision (b), food employees shall not care for or handle animals that may be present, such as patrol dogs, service animals, or pets that are allowed as specified in subdivision (b) of Section 114259.5.

(b) Food employees with service animals may handle or care for their service animals if they wash their hands as required in this part. Food employees may handle or care for fish in aquariums or molluscan shellfish or crustacea in display tanks if they wash their hands as required in this part.

(Amended by Stats. 2007, Ch. 96, Sec. 45. Effective July 20, 2007.)



114259.5

(a) Except as specified in this section, live animals may not be allowed in a food facility.

(b) Live animals may be allowed in any of the following situations if the contamination of food, clean equipment, utensils, linens, and unwrapped single-use articles cannot result:

(1) Edible fish or decorative fish in aquariums, shellfish or crustacea on ice or under refrigeration, and shellfish and crustacea in display tank systems.

(2) Animals intended for consumption if the live animals are kept separate from all food and utensil handling areas, are held in sanitary conditions, are slaughtered in a separate room designed solely for that purpose and separated from other food and utensil handling areas, and maintained in an area that has ventilation separate from food and utensil handling areas.

(3) Dogs under the control of a uniformed law enforcement officer or of uniformed employees of private patrol operators and operators of a private patrol service who are licensed pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the Business and Professions Code, while those employees are acting within the course and scope of their employment as private patrol persons.

(4) In areas that are not used for food preparation and that are usually open for consumers, such as dining and sales areas, service animals that are controlled by a disabled employee or person, if a health or safety hazard will not result from the presence or activities of the service animal.

(5) Pets in the common dining areas of restricted food service facilities at times other than during meals if all of the following conditions are satisfied:

(A) Effective partitioning and self-closing doors separate the common dining areas from food storage or food preparation areas.

(B) Condiments, equipment, and utensils are stored in enclosed cabinets or removed from the common dining areas when pets are present.

(C) Dining areas including tables, countertops, and similar surfaces are effectively cleaned before the next meal service.

(6) In areas that are not used for food preparation, storage, sales, display, or dining, in which there are caged animals or animals that are similarly restricted, such as in a variety store that sells pets or a tourist park that displays animals.

(7) If kept at least 20 feet (6 meters) away from any mobile food facility, temporary food facility, or certified farmers’ market.

(c) Those persons and operators described in paragraphs (3) and (4) of subdivision (b) are liable for any damage done to the premises or facilities by the dog.

(d) Pet dogs under the control of a person in an outdoor dining area if all of the following conditions are satisfied:

(1) The owner of the food facility elects to allow pet dogs in its outdoor dining area.

(2) A separate outdoor entrance is present where pet dogs enter without going through the food establishment to reach the outdoor dining area and pet dogs are not allowed on chairs, benches, seats, or other fixtures.

(3) The outdoor dining area is not used for food or drink preparation or the storage of utensils. A food employee may refill a beverage glass in the outdoor dining area from a pitcher or other container.

(4) Food and water provided to pet dogs shall only be in single-use disposable containers.

(5) Food employees are prohibited from having direct contact with pet dogs while on duty. A food employee who does have that prohibited direct contact shall wash his or her hands as required by Section 113953.3.

(6) The outdoor dining area is maintained clean. Surfaces that have been contaminated by dog excrement or other bodily fluids shall be cleaned and sanitized.

(7) The pet dog is on a leash or confined in a pet carrier and is under the control of the pet dog owner.

(8) The food facility owner ensures compliance with local ordinances related to sidewalks, public nuisance, and sanitation.

(9) Other control measures approved by the enforcement agency.

(e) Live or dead fish bait may be stored if contamination of food, clean equipment, utensils, linens, and unwrapped single-use articles cannot result.

(Amended by Stats. 2014, Ch. 234, Sec. 2. Effective January 1, 2015.)









CHAPTER 9 - Permanent Food Facilities

ARTICLE 1 - Floors, Walls, and Ceilings

114266

(a) Each permanent food facility shall be fully enclosed in a building consisting of permanent floors, walls, and an overhead structure that meet the minimum standards as prescribed by this part. Food facilities that are not fully enclosed on all sides and that are in operation on January 1, 1985, shall not be required to meet the requirements of this section until the facility is remodeled or has a significant menu change or its method of operation.

(b) Notwithstanding subdivision (a), this section shall not be construed to require the enclosure of dining areas or any other operation approved for outdoor food service.

(c) Notwithstanding subdivision (a), a produce stand that was in operation prior to the effective date of this part shall have no more than one side open to the outside air during business hours.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114268

(a) Except in sales areas and as otherwise specified in subdivision (d), the floor surfaces in all areas in which food is prepared, prepackaged, or stored, where any utensil is washed, where refuse or garbage is stored, where janitorial facilities are located in all toilet and handwashing areas, except with respect to areas relating to guestroom accommodations and the private accommodations of owners and operators in restricted food service facilities, shall be smooth and of durable construction and nonabsorbent material that is easily cleanable.

(b) Floor surfaces shall be coved at the juncture of the floor and wall with a 3/8 inch minimum radius coving and shall extend up the wall at least 4 inches, except in areas where food is stored only in unopened bottles, cans, cartons, sacks, or other original shipping containers.

(c)  Public or private schools constructed or remodeled after the effective date of this part shall comply with subdivision (b). Public and private schools constructed before the effective date of this part need not comply with subdivision (b), provided that the existing floor surfaces are maintained in good repair and in a sanitary condition.

(d) Except for dining and serving areas, the use of sawdust, wood shavings, peanut hulls, or similar materials is prohibited.

(e) This section shall not prohibit the use of approved dust-arresting floor sweeping and cleaning compounds during floor cleaning operations or the use of antislip floor finishes or materials in areas where necessary for safety reasons.

(Amended by Stats. 2013, Ch. 556, Sec. 14. Effective January 1, 2014.)



114268.1

(a) Except as specified in subdivision (b), only dustless methods of cleaning such as wet cleaning, vacuum cleaning, mopping with treated dust mops, or sweeping using a broom and dust-arresting compounds shall be used in food facilities.

(b) Spills or drippage on floors that occur between normal floor cleaning times may be cleaned without the use of dust-arresting compounds and, in the case of liquid spills or drippage, with the use of a small amount of absorbent compound such as sawdust or diatomaceous earth applied immediately before spot cleaning.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114269

(a) Upon new construction or extensive remodeling, floor drains shall be installed in floors that are water-flushed for cleaning and in areas where pressure spray methods for cleaning equipment are used. Floor surfaces in areas pursuant to this subdivision shall be sloped 1:50 to the floor drains.

(b) Upon new construction or extensive remodeling, floor sinks or equivalent devices shall be installed to receive discharges of water or other liquid waste from equipment.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114271

(a) Except as provided in subdivision (b), the walls and ceilings of all rooms shall be of a durable, smooth, nonabsorbent, and easily cleanable surface.

(b) This section shall not apply to any of the following areas:

(1) Walls and ceilings of bar areas in which alcoholic beverages are sold or served directly to the consumers, except wall areas adjacent to bar sinks and areas where food is prepared.

(2) Areas where food is stored only in unopened bottles, cans, cartons, sacks, or other original shipping containers.

(3) Dining and sales areas.

(4) Offices.

(5) Restrooms that are used exclusively by the consumers, except that the walls and ceilings in the restrooms shall be of a nonabsorbent and washable surface.

(6) Dressing rooms, dressing areas, or locker areas.

(c) Acoustical paneling may be utilized if it is installed not less than six feet above the floor. The paneling shall meet the other requirements of this section.

(d) Conduits of all types shall be installed within walls as practicable. When otherwise installed, they shall be mounted or enclosed so as to facilitate cleaning.

(e) Attachments to walls and ceilings, such as light fixtures, mechanical room ventilation system components, vent covers, wall mounted fans, decorative items, and other attachments, shall be easily cleanable.

(Amended by Stats. 2013, Ch. 556, Sec. 15. Effective January 1, 2014.)



114272

Mats and duckboards shall be designed to be removable and easily cleanable.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 2 - Toilet Facilities

114276

(a) A permanent food facility shall provide clean toilet facilities in good repair for use by employees.

(b) (1) A permanent food facility shall provide clean toilet facilities in good repair for consumers, guests, or invitees when there is onsite consumption of foods or when the food facility was constructed after July 1, 1984, and has more than 20,000 square feet of floor space.

(2) Notwithstanding Section 113984.1, toilet facilities that are provided for use by consumers, guests, or invitees shall be in a location where consumers, guests, and invitees do not pass through food preparation, food storage, or utensil washing areas to reach the toilet facilities.

(3) For purposes of this section, a building subject to paragraph (1) that has a food facility with more than 20,000 square feet of floor space shall provide at least one separate toilet facility for men and one separate toilet facility for women.

(4) For purposes of this section, the gas pump area of a service station that is maintained in conjunction with a food facility shall not be considered as property used in connection with the food facility or be considered in determining the square footage of floor space of the food facility.

(c) (1) Toilet rooms shall be separated by well-fitted, self-closing doors that prevent the passage of flies, dust, or odors.

(2) Toilet room doors shall be kept closed except during cleaning and maintenance operations.

(d) Handwashing facilities, in good repair, shall be provided as specified in Sections 113953 and 113953.3.

(e) Any city, county, or city and county may enact ordinances that are more restrictive than this section.

(f) (1) Except as provided in paragraph (1) of subdivision (b), any building that is constructed before January 1, 2004, that has a food facility that provides space for the consumption of food on the premises shall either provide clean toilet facilities in good repair for consumers, guests, or invitees on property used in connection with, or in, the food facility or prominently post a sign within the food facility in a public area stating that toilet facilities are not provided.

(2) The first violation of paragraph (1) shall result in a warning. Subsequent violations shall constitute an infraction punishable by a fine of not more than two hundred fifty dollars ($250).

(3) The requirements of this section for toilet facilities that are accessible to consumers, guests, or invitees on the property may be satisfied by permitting access by those persons to the toilet and handwashing facilities that are required by this part.

(Amended by Stats. 2007, Ch. 96, Sec. 48. Effective July 20, 2007.)






ARTICLE 3 - Janitorial Facilities

114279

(a) At least one curbed cleaning facility or janitorial sink equipped with hot and cold water and a drain shall be provided and conveniently located for the cleaning of mops or similar wet floor cleaning tools and for the disposal of mop water and similar liquid waste.

(b) Restricted food service facilities shall be exempt from subdivision (a) if hot water is available for janitorial purposes and wastewater from janitorial activities is disposed of through an approved sewage disposal system.

(Amended by Stats. 2009, Ch. 571, Sec. 51. Effective October 11, 2009.)



114281

A room, area, or cabinet separated from any food preparation or storage area, or warewashing or storage area shall be provided for the storage of cleaning equipment and supplies.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114282

After use, mops shall be placed in a position that allows them to air-dry without soiling walls, equipment, or supplies.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 4 - Premises

114285

(a) Except as specified in subdivision (b), a private home, a room used as living or sleeping quarters, or an area directly opening into a room used as living or sleeping quarters shall not be used for conducting food facility operations.

(b) (1) Nonperishable, prepackaged food may be given away, sold, or handled from a private home. No food that has exceeded the labeled shelf life date recommended by the manufacturer shall be deemed to be nonperishable food.

(2) For purposes of this subdivision, “nonperishable food” means a food that is not a potentially hazardous food, and that does not show signs of spoiling, becoming rancid, or developing objectionable odors during storage at ambient temperatures.

(c) Restricted food service facilities are exempt from subdivision (a) provided that no sleeping accommodations shall be allowed in any area where food is prepared or stored.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114286

(a) No sleeping accommodations shall be maintained or kept in any room where food is prepared, stored, or sold.

(b) Living or sleeping quarters located on the premises of a food facility shall be separated from rooms and areas used for food facility operations by complete partitioning. Except for restricted food service facilities, no door or other opening shall be permitted in the partition that separates the food facility from the living or sleeping quarters.

(Amended by Stats. 2009, Ch. 571, Sec. 52. Effective October 11, 2009.)






ARTICLE 5 - Prepackaged Nonpotentially Hazardous Foods

114289

(a) Notwithstanding any law to the contrary, a permanent food facility that has less than 300 square feet of display area and that sells only prepackaged food that is not potentially hazardous food shall be exempt from the requirements of this part except as set forth in subdivision (c).

(b) Notwithstanding any law to the contrary, a premises set aside by a beer manufacturer, as defined in Section 25000.2 of the Business and Professions Code, that complies with Section 118375, for the purposes of beer tasting, regardless of whether there is a charge for the beer tasting, if no other beverage, except for beer and prepackaged nonpotentially hazardous beverages, is offered for sale for onsite consumption, and prepackaged food that is not potentially hazardous food is offered for onsite consumption shall be subject to the requirements set forth in paragraph (1) of subdivision (c). These facilities shall not have a food display area greater than 25 square feet.

(c) (1) A facility or premises with a food display area of 25 square feet or less shall comply with all of the following:

(A) Sections 113980, 114047, 114049, 114390, 114393, 114395, 114397, and 114399.

(B) Chapter 1 (commencing with Section 113700).

(C) Chapter 2 (commencing with Section 113728).

(2) A permanent food facility with a food display area greater than 25 square feet, but less than 300 square feet, shall comply with all of the following:

(A) Sections 113980, 114047, 114049, 114250, 114266, 114381, 114387, 114390, 114393, 114395, 114397, 114399, 114405, 114407, 114409, 114411, and 114413.

(B) Chapter 1 (commencing with Section 113700).

(C) Chapter 2 (commencing with Section 113728).

(Amended by Stats. 2014, Ch. 927, Sec. 2. Effective January 1, 2015.)



114289.5

The enforcement agency may recover the costs of investigation and enforcement of this article.

(Added by Stats. 2010, Ch. 682, Sec. 1. Effective January 1, 2011.)









CHAPTER 10 - Mobile Food Facilities

114294

(a) All mobile food facilities and mobile support units shall meet the applicable requirements in Chapter 1 (commencing with Section 113700) to Chapter 8 (commencing with Section 114250), inclusive, Chapter 12.6 (commencing with Section 114377), and Chapter 13 (commencing with Section 114380), unless specifically exempted from any of these provisions as provided in this chapter.

(b) The enforcement agency shall initially approve all mobile food facilities and mobile support units as complying with the provisions of this chapter and may require reapproval if deemed necessary.

(c) Each mobile food facility that is either a special purpose commercial modular and coach as defined by Section 18012.5 or a commercial modular coach as defined by Section 18001.8 shall be certified by the Department of Housing and Community Development, consistent with Chapter 4 (commencing with Section 18025) of Part 2 of Division 13, and regulations promulgated pursuant to that chapter. In addition, the enforcement agency shall approve all equipment installation prior to operation.

(Amended by Stats. 2013, Ch. 556, Sec. 16. Effective January 1, 2014.)



114295

(a) Except as specified in subdivision (b), all mobile food facilities shall operate in conjunction with a commissary, mobile support unit, or other facility approved by the enforcement agency.

(b) This section does not apply to mobile food facilities that operate at community events as defined in Section 113755 and that remain in a fixed position during food preparation and its hours of operation, if potable water and liquid waste disposal facilities are available to mobile food facilities requiring potable water.

(c) Mobile food facilities shall be stored at or within a commissary or other location approved by the enforcement agency in order to have protection from unsanitary conditions.

(d) Mobile support units shall be operated from and stored at a designated commissary and shall be subject to permitting and plan review.

(e) Notwithstanding any other provisions of this section, a mobile food facility that is engaged in food preparation, other than limited food preparation, as defined in Section 113818, shall not operate in conjunction with a mobile support unit.

(Amended by Stats. 2013, Ch. 556, Sec. 17. Effective January 1, 2014.)



114297

(a) Mobile food facilities shall be cleaned and serviced at least once daily during an operating day.

(b) Except as specified in subdivision (c), all mobile food facilities shall report to the commissary or other approved facility on a daily basis.

(c) Mobile food facilities that are serviced by a mobile support unit and that do not report to a commissary on a daily basis shall be stored in a manner that protects the mobile food facility from contamination. All food shall be stored at the commissary or other approved facility at the end of the operating day.

(d) Mobile support units shall report to a commissary or other approved facility for cleaning, servicing, and storage at least daily.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114299

(a) Except as specified in subdivision (c), the business name or name of the operator, city, state, ZIP Code, and name of the permittee, if different from the name of the food facility, shall be legible, clearly visible to consumers, and permanently affixed on the consumer side of the mobile food facility and on a mobile support unit.

(b) The business name shall be in letters at least 3 inches high. Letters and numbers for the city, state, and ZIP Code shall not be less than one inch high. The color of each letter and number shall contrast with its background.

(c) Notwithstanding subdivision (a), motorized mobile food facilities and mobile support units shall have the required identification on two sides.

(Amended by Stats. 2013, Ch. 556, Sec. 18. Effective January 1, 2014.)



114301

(a) Except to the extent that an alternative construction standard is explicitly prescribed by this section, construction standards for mobile food facilities that are subject to Part 2 (commencing with Section 18000) of Division 13 shall be governed by that part.

(b) Mobile food facility equipment, including, but not limited to, cooking equipment, the interior of cabinet units, and compartments, shall be designed and made of materials that result in smooth, readily accessible, and easily cleanable surfaces.

(1) Unfinished wooden surfaces are prohibited.

(2) Construction joints and seams shall be tightly fitted and sealed so as to be easily cleanable. Silicone sealant or equivalent waterproof compounds shall be acceptable, provided that the gap is smaller than one-quarter inch and applied smooth so as to prevent the entrance of liquid waste or vermin.

(3) Except as specified in Section 114314, nonportable equipment shall be an integral part of the primary unit.

(c) Mobile food facilities that handle potentially hazardous foods, except for prepackaged frozen ready-to-eat foods, whole fish, and whole aquatic invertebrates, shall be equipped with refrigeration units as defined in Section 113885.

(d) All new and replacement gas-fired appliances shall meet applicable ANSI standards. All new and replacement electrical appliances shall meet applicable Underwriters Laboratory standards. However, for units subject to Part 2 (commencing with Section 18000) of Division 13, these appliances shall comply with standards prescribed by Sections 18028, 18029.3, and 18029.5.

(e) Space around pipes, conduits, or hoses that extend through cabinets, floors, or outer walls shall be sealed. The closure shall be smooth and easily cleanable.

(f) Equipment in which spillage is likely to occur shall have a drip tray fitted so that spillage drains into a waste tank.

(g) All equipment shall be installed so as to be easily cleanable, prevent vermin harborage, and provide adequate access for service and maintenance.

(1) Equipment shall be spaced apart or sealed together for easy cleaning. There shall be a minimum of four inches of unobstructed space provided for sanitary maintenance beneath counter mounted equipment or between the sides of adjacent equipment.

(2) Portable equipment or machinery need not comply with the minimum leg height requirement.

(3) Threads, nuts, or rivets shall not be exposed where they interfere with cleaning. Threads, nuts, or rivets that interfere with cleaning shall be sealed or capped.

(4) All floor mounted equipment shall be sealed to the floor to prevent moisture from getting under the equipment, or it shall be raised at least six inches off the floor by means of an easily cleanable leg and foot.

(h) Floors, walls, and ceilings of all enclosed food preparation areas shall be constructed so that the surfaces are impervious, smooth, and easily cleanable. Floor surfaces shall provide employee safety from slipping. The juncture of the floor and wall shall be coved with a 3/8 inch minimum radius coving, with the floor surface extending up the wall at least four inches.

(i) Notwithstanding Section 114143, ground or floor surfaces where cooking processes are conducted from a grill, barbecue, or other unenclosed cooking unit on a mobile food facility shall be impervious, smooth, easily cleanable, and shall provide employee safety from slipping. Ground or floor surfaces in compliance with this section shall extend a minimum of five feet on all open sides of where cooking processes are conducted.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114303

(a) Employee entrance doors to food preparation areas shall be self-closing and kept closed when not in use.

(b) The mobile food facility, and all equipment and utensils shall be protected from potential contamination, and kept clean, in good repair, and free of vermin.

(c) During transportation, storage, and operation of a mobile food facility, food, food-contact surfaces, and utensils shall be protected from contamination.

(d) The permitholder of an unenclosed mobile food facility handling nonprepackaged food shall develop and follow written operational procedures for food handling and the cleaning and sanitizing of food-contact surfaces and utensils. The enforcement agency shall review and approve the procedures prior to implementation and an approved copy shall be kept on the mobile food facility during periods of operation.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114305

(a) During operation, no food intended for retail shall be conveyed, held, stored, displayed, or served from any place other than a mobile food facility, except for the restocking of product in a manner approved by the enforcement agency.

(b) Food preparation counter space shall be provided commensurate with the food operation, adjacent to all cooking equipment.

(c) Except as specified in subdivision (d), food products remaining after each day’s operation shall be stored in an approved commissary or other approved facility.

(d) Potentially hazardous foods held at or above 135ºF on a mobile food facility or mobile support unit shall be destroyed at the end of the operating day.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114306

(a) A single operating site mobile food facility is restricted to produce, prepackaged food, and limited food preparation.

(b) Notwithstanding Section 113984, a mobile food facility operating within a fully enclosed structure shall not be required to provide a secondary food compartment over food preparation areas.

(c) A single operating site mobile food facility that is required to provide warewashing and handwashing facilities shall provide a warewashing sink and handwashing sink per site or operation. A warewashing and handwashing sink contained in a facility to which this subdivision applies shall be conveniently located so as to be accessible during all hours of operation. Additional handwashing sinks may be required pursuant to paragraph (1) of subdivision (b) of Section 113953.

(d) Notwithstanding Section 114095, a warewashing sink may be shared by not more than four mobile food facilities operating as a single operating site mobile food facility that is required to provide a warewashing sink, if the sink is conveniently located so as to be accessible during all hours of operation.

(e) For purposes of permitting and enforcement, the permitholder of each single operating site mobile food facility location shall be the same.

(Added by Stats. 2009, Ch. 571, Sec. 54. Effective October 11, 2009.)



114307

Mobile food facilities that operate at community events and that remain fixed during food preparation and its hours of operation may:

(a) Include a staffed counter that serves hot and cold beverages and ice that are not potentially hazardous food and that are dispensed from approved bulk dispensing units.

(b) Store supplies and food that are not potentially hazardous in unopened containers adjacent to the mobile food facility or in a nearby temporary storage unit. “Unopened container” means a factory sealed container that has not been previously opened and that is suitably constructed to be resistant to contamination from moisture, dust, insects, and rodents.

(c) Operate an open-air barbecue adjacent to the mobile food facility if approved by the enforcement agency.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114309

(a) Mobile food facilities and mobile support units shall be exempt from the requirements of Sections 114250, 114256.1, and 114279.

(b) Nothing in this chapter shall be deemed to require any person to replace or modify an existing mobile food facility approved for operation prior to adoption of this part, so long as the facility is operated in accordance with the conditions of approval. Plans and specifications may be required by the enforcement agency if it determines that they are necessary to assure compliance with this part.

(c) Mobile food facilities equipped with a one-compartment sink or two-compartment sink that was approved for operation prior to adoption of this part need not provide a three-compartment sink.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114311

Mobile food facilities not under a valid permit as of January 1, 1997, from which nonprepackaged food is sold shall provide handwashing facilities. The handwashing facilities shall be separate from the warewashing sink.

(a) The handwashing sink shall have a minimum dimension of nine inches by nine inches in length and width and five inches in depth and be easily accessible by food employees.

(b) The handwashing facility shall be separated from the warewashing sink by a metal splashguard with a height of at least six inches that extends from the back edge of the drainboard to the front edge of the drainboard, the corners of the barrier to be rounded. No splashguard is required if the distance between the handwashing sink and the warewashing sink drainboards is 24 inches or more.

(c) This section shall not apply to mobile food facilities handling only whole produce or the bulk dispensing of nonpotentially hazardous beverages.

(Amended by Stats. 2009, Ch. 571, Sec. 55. Effective October 11, 2009.)



114313

(a) Except as specified in subdivisions (b) and (c), a mobile food facility where nonprepackaged food is cooked, blended, or otherwise prepared shall provide a warewashing sink with at least three compartments with two integral metal drainboards.

(1) The dimensions of each compartment shall be large enough to accommodate the cleaning of the largest utensil and either of the following:

(A) At least 12 inches wide, 12 inches long, and 10 inches deep.

(B) At least 10 inches wide, 14 inches long, and 10 inches deep.

(2) Each drainboard shall be at least the size of one of the sink compartments. The drainboards shall be installed with at least one-eighth inch per foot slope toward the sink compartment, and fabricated with a minimum of one-half inch lip or rim to prevent the draining liquid from spilling onto the floor.

(3) The sink shall be equipped with a mixing faucet and shall be provided with a swivel spigot capable of servicing all sink compartments.

(b) If all utensils and equipment of a mobile food facility are washed and sanitized on a daily basis at the approved commissary or other approved food facility, and the mobile food facility provides and maintains an adequate supply of spare preparation and serving utensils in the mobile food facility as needed to replace those that become soiled or contaminated, then the mobile food facility shall not be required to provide a warewashing sink to only handle any of the following:

(1) Nonpotentially hazardous foods that do not require preparation other than heating, baking, popping, portioning, bulk dispensing, assembly, or shaving of ice.

(2) Steamed or boiled hot dogs.

(3) Tamales in the original, inedible wrapper.

(c) An unenclosed mobile food facility that prepares potentially hazardous beverages for immediate service in response to an individual consumer order shall do one of the following:

(1) Provide a three-compartment sink described in subdivision (a).

(2) Provide at least one two-compartment sink that complies with subdivision (e) of Section 114099.3.

(3) Provide a one-compartment sink with at least one integral metal drainboard, an adequate supply of spare preparation and serving utensils to replace those that become soiled or contaminated, and warewashing facilities that comply with subdivision (a) in reasonable proximity to, and readily accessible for use by, food employees at all times.

(Amended by Stats. 2009, Ch. 571, Sec. 56. Effective October 11, 2009.)



114314

(a) Handwashing sinks and warewashing sinks for unenclosed mobile food facilities shall be an integral part of the primary unit or on an approved auxiliary conveyance that is used in conjunction with the mobile food facility.

(b) Warewashing sinks for unenclosed mobile food facilities shall be equipped with overhead protection made of wood, canvas, or other materials that protect the sinks from bird and insect droppings, dust, precipitation, and other contaminants.

(Amended by Stats. 2009, Ch. 571, Sec. 57. Effective October 11, 2009.)



114315

(a) A food facility shall be operated within 200 feet travel distance of an approved and readily available toilet and handwashing facility, or as otherwise approved by the enforcement agency, to ensure that restroom facilities are available to facility employees whenever the mobile food facility is stopped to conduct business for more than a one-hour period.

(b) This section does not limit the authority of a local governing body to adopt, by ordinance or resolution, additional requirements for the public safety, including reasonable time, place, and manner restrictions pursuant to its authority under subdivision (b) of Section 22455 of the Vehicle Code.

(Amended by Stats. 2008, Ch. 139, Sec. 2. Effective January 1, 2009.)



114317

The exterior of a mobile food facility and the surrounding area, as relating to the operation of food service, shall be maintained in a sanitary condition.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114319

(a) Spare tires, related automotive equipment, or special tools relating to the mechanical operation of the mobile food facility shall not be stored in the food preparation or food storage areas.

(b) A separate cabinet or drawer shall be installed for the storage of insecticides or other poisonous substances in accordance with Section 114254, if these substances are used. All poisonous chemicals shall be kept in this cabinet or drawer in their original containers and in a manner that offers no contamination hazard to food or utensils.

(c) During periods of inoperation, food and utensils shall be stored in one of the following methods:

(1) Within approved food storage facilities at the commissary or other approved facility.

(2) In food compartments approved by the enforcement agency where the food is protected at all times from contamination, exposure to the elements, ingress of rodents and other vermin, and temperature abuse.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114321

Mobile food facilities that are occupied during normal business operations shall have a clear, unobstructed height over the aisleway portion of the unit of at least 74 inches from floor to ceiling, and a minimum of 30 inches of unobstructed horizontal aisle space. This section shall not apply to vehicles under permit prior to January 1, 1996.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114322

Compressor units that are not an integral part of food equipment, auxiliary engines, generators, and similar equipment shall be installed in an area that is completely separated from food preparation and food storage and that is accessible from outside the unit for proper cleaning and maintenance.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114323

(a) A first-aid kit shall be provided and located in a convenient area in an enclosed case.

(b) Mobile food facilities that operate at more than one location in a calendar day shall be equipped to meet all of the following requirements:

(1) All utensils in a mobile food facility shall be stored so as to prevent their being thrown about in the event of a sudden stop, collision, or overturn. A safety knife holder shall be provided to avoid loose storage of knives in cabinets, boxes, or slots along counter aisles. Knife holders shall be designed to be easily cleanable and be manufactured of materials approved by the enforcement agency.

(2) Coffee urns, deep fat fryers, steam tables, and similar equipment shall be equipped with positive closing lids that are fitted with a secure latch mechanism that will prevent excessive spillage of hot liquids into the interior of a mobile food facility in the event of a sudden stop, collision, or overturn. As an alternative to this requirement, a coffee urn may be installed in a compartment that will prevent excessive spillage of coffee in the interior of the unit.

(3) Metal protective devices shall be installed on the glass liquid level sight gauges on all coffee urns.

(c) Light bulbs and tubes shall be covered with a completely enclosed plastic safety shield or its equivalent, and installed so as to not constitute a hazard to personnel or food.

(d) All liquefied petroleum equipment shall be installed to meet applicable fire authority standards, and this installation shall be approved by the fire authority. However, for units subject to Part 2 (commencing with Section 18000) of Division 13, this equipment and its installation shall comply with standards prescribed by Sections 18028 and 18029.5.

(e) A properly charged and maintained minimum 10 BC-rated fire extinguisher to combat grease fires shall be properly mounted and readily accessible on the interior of any mobile food facility that is equipped with heating elements or cooking equipment.

(f) (1) Except for units subject to Part 2 (commencing with Section 18000) of Division 13, a second means of exit shall be provided in the side opposite the main exit door, or in the roof, or the rear of the unit, with an unobstructed passage of at least 24 inches by 36 inches. The interior latching mechanism shall be operable by hand without special tools or key. The exit shall be labeled “Safety Exit” in contrasting colors with letters at least one inch high.

(2) For units subject to Part 2 (commencing with Section 18000) of Division 13, the size, latching, and labeling of the second means of exit shall comply with standards prescribed by Sections 18028 and 18029.5.

(g) All gas-fired appliances shall be properly insulated in a manner that will prevent excessive heat buildup and injury.

(Amended by Stats. 2007, Ch. 96, Sec. 51. Effective July 20, 2007.)



114325

(a) Except on a mobile food facility that only utilizes the water for handwashing purposes, a water heater or an instantaneous heater capable of heating water to a minimum of 120ºF, interconnected with a potable water supply, shall be provided and shall operate independently of the vehicle engine. On a mobile food facility that only utilizes the water for handwashing purposes, a minimum one-half gallon-capacity water heater or an instantaneous water heater capable of heating water to a minimum of 100°F, interconnected with a potable water supply, shall be provided and shall operate independently of the vehicle engine.

(b) A water heater with a minimum capacity of four gallons shall be provided for mobile food facilities that have a warewashing sink.

(c) A mobile food facility equipped with a three-gallon-capacity water heater that is in compliance with this section on January 1, 2014, is in compliance with this section after that date.

(Amended by Stats. 2013, Ch. 556, Sec. 19. Effective January 1, 2014.)



114326

All commissaries and other approved facilities servicing mobile support units, mobile food facilities, and vending machines shall meet the applicable requirements in this part and any of the following to accommodate all operations necessary to support mobile support units, mobile food facilities, and vending machines:

(a) Adequate facilities shall be provided for the sanitary disposal of liquid waste from the mobile food facility or mobile support unit being serviced.

(b) Adequate facilities shall be provided for the handling and disposal of garbage and refuse originating from a mobile food facility or mobile support unit.

(c) Potable water shall be available for filling the water tanks of each mobile food facility and mobile support unit that requires potable water. Faucets and other potable water sources shall be constructed, located, and maintained so as to minimize the possibility of contaminating the water being loaded.

(d) Hot and cold water, under pressure, shall be available for cleaning mobile food facilities and mobile support units.

(e) Adequate facilities shall be provided for the storage of food, utensils, and other supplies.

(f) Notwithstanding Section 113984, commissaries that service mobile food facilities that conduct limited food preparation shall provide a food preparation area.

(g) Servicing areas at commissaries shall be provided with overhead protection, except that areas used only for the loading of water or the discharge of sewage and other liquid waste through the use of a closed system of hoses need not be provided with overhead protection.

(h) Servicing areas used for cleaning shall be sloped and drained to an approved wastewater system.

(i) Adequate electrical outlets shall be provided for mobile food facilities and mobile support units that require electrical service.

(Amended by Stats. 2007, Ch. 96, Sec. 53. Effective July 20, 2007.)



114327

(a) Mobile support units shall be subject to plan review and be approved by the enforcement agency. Requirements shall be based on proposed method of operation and number of mobile food facilities serviced.

(b) Mobile support units shall meet all applicable requirements of this part and the following:

(1) Interior floor, sides, and top shall be free of cracks, seams, or linings where vermin may harbor, and shall be constructed of a smooth, washable, impervious material capable of withstanding frequent cleaning with approved sanitizing agents.

(2) Be constructed and operated so that no liquid wastes can drain onto any street, sidewalk, or premises.

(3) If used to transport potentially hazardous food, approved equipment to maintain food at the required temperatures shall be provided.

(4) Food, utensils, and supplies shall be protected from contamination.

(5) A separate storage area shall be provided for all poisonous substances, detergents, bleaches, cleaning compounds, and all other injurious or poisonous materials.

(c) Mobile support units shall not be approved for warewashing.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 10.5 - Nonprofit Charitable Temporary Food Facilities

114332

This article governs sanitation requirements for nonprofit charitable temporary food facilities.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114332.1

Nonprofit charitable temporary food facilities may operate up to four times annually. These four time periods shall not exceed 72 hours each.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114332.2

(a) Except where all food and beverage is prepackaged, handwashing and warewashing facilities approved by the enforcement officer shall be provided for nonprofit charitable temporary food facilities. Each nonprofit charitable temporary food facility shall be equipped with a handwashing facility. Based on local environmental conditions, location, and similar factors, the local enforcement agency may, in lieu of warewashing facilities, allow a nonprofit charitable temporary food facility operating no more than four hours per day at a single event to provide an adequate supply of utensils and spare utensils when they have been properly washed and sanitized at an approved food facility and are stored and kept free of becoming soiled or contaminated.

(b) Facilities for the sanitary disposal of all liquid waste shall be subject to the approval of the enforcement officer.

(c) At least one toilet facility for each 15 employees shall be provided within 60 meters (200 feet) of each nonprofit charitable temporary food facility.

(d) Food contact surfaces shall be smooth, easily cleanable, and nonabsorbent.

(Amended by Stats. 2013, Ch. 556, Sec. 20. Effective January 1, 2014.)



114332.3

(a) No potentially hazardous food or beverage stored or prepared in a private home may be offered for sale, sold, or given away from a nonprofit charitable temporary food facility. Potentially hazardous food shall be prepared in a food establishment or on the premises of a nonprofit charitable temporary food facility.

(b) All food and beverage shall be protected at all times from unnecessary handling and shall be stored, displayed, and served so as to be protected from contamination.

(c) Potentially hazardous food and beverage shall be maintained at or below 7 degrees Celsius (45 degrees Fahrenheit) or at or above 57.2 degrees Celsius (135 degrees Fahrenheit) at all times.

(d) Ice used in beverages shall be protected from contamination and shall be maintained separate from ice used for refrigeration purposes.

(e) All food and food containers shall be stored off the floor on shelving or pallets located within the facility.

(f) Smoking is prohibited in nonprofit charitable temporary food facilities.

(g) (1) Except as provided in paragraph (2), live animals, birds, or fowl shall not be kept or allowed in nonprofit charitable temporary food facilities.

(2) Paragraph (1) does not prohibit the presence, in any room where food is served to the public, guests, or patrons, of a guide dog, signal dog, or service dog, as defined by Section 54.1 of the Civil Code, accompanied by a totally or partially blind person, deaf person, person whose hearing is impaired, or handicapped person, or dogs accompanied by persons licensed to train guide dogs for the blind pursuant to Chapter 9.5 (commencing with Section 7200) of Division 3 of the Business and Professions Code.

(3) Paragraph (1) does not apply to dogs under the control of uniformed law enforcement officers or of uniformed employees of private patrol operators and operators of a private patrol service who are licensed pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the Business and Professions Code, while these employees are acting within the course and scope of their employment as private patrol persons.

(4) The persons and operators described in paragraphs (2) and (3) are liable for any damage done to the premises or facilities by the dog.

(5) The dogs described in paragraphs (2) and (3) shall be excluded from food preparation and utensil wash areas. Aquariums and aviaries shall be allowed if enclosed so as not to create a public health problem.

(h) All garbage shall be disposed of in a sanitary manner.

(i) Employees preparing or handling food shall wear clean clothing and shall keep their hands clean at all times.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114332.4

The enforcement officer may establish additional structural or operational requirements as necessary to ensure that food is of a safe and sanitary quality.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114332.5

Open-air barbecue facilities may be operated adjacent to nonprofit charitable temporary food facilities, and shall be subject to the requirements of Article 9 (commencing with Section 114185).

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114332.7

Nothing in this article shall prevent a local enforcement agency from performing inspections of, or requiring permits for, any nonprofit charitable temporary food facility to ensure compliance with food safety provisions contained in this chapter.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 11 - Temporary Food Facilities

114335

(a) Temporary food facilities that operate at a swap meet are limited to only prepackaged nonpotentially hazardous food and whole uncut produce, and shall meet the applicable requirements in Chapter 1 (commencing with Section 113700) to Chapter 8 (commencing with Section 114250), inclusive, Chapter 12.6 (commencing with Section 114377), and Chapter 13 (commencing with Section 114380), unless specifically exempted from any of these provisions.

(b) Temporary food facilities that operate at a community event shall meet the applicable requirements in Chapter 1 (commencing with Section 113700) to Chapter 8 (commencing with Section 114250), inclusive, Chapter 12.6 (commencing with Section 114377), and Chapter 13 (commencing with Section 114380), unless specifically exempted from any of these provisions.

(c) Food facility requirements shall be determined by the enforcement agency based on the food service activity to be conducted, the type of food that is to be prepared or served, the length of the event, and the extent of food preparation that is to be conducted at a community event within a temporary food facility.

(d) Notwithstanding subdivision (a), the enforcement agency may allow temporary food facilities at a swap meet, depending on the food service activity to be conducted, the type of food that is to be prepared or served, the duration of the swap meet, and the extent of food preparation that is to be conducted at the swap meet.

(Amended by Stats. 2013, Ch. 556, Sec. 21. Effective January 1, 2014.)



114337

The name of the facility, city, state, ZIP Code, and name of the operator shall be legible and clearly visible to patrons. The facility name shall be in letters at least three inches high, and shall be of a color contrasting with the surface on which it is posted. Letters and numbers for the city, state, and ZIP Code, may not be less than one inch in height.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114339

(a) No home canned or home processed foods shall be permitted within a temporary food facility.

(b) Notwithstanding subdivision (a), nonpotentially hazardous beverages and baked goods may be offered for sale, sold, or given away by a nonprofit charitable organization or by an established club or organization that operates under the authorization of a school or educational facility for fundraising purposes at community events.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114341

(a) Notwithstanding Section 113984, all food preparation at a community event shall be conducted within the temporary food facility or other approved food facility.

(b) Barbecues, grills or other equipment approved for outdoor cooking may be located adjacent to the temporary food facility if local building and fire codes prohibit cooking inside the temporary food facility.

(c) Grills and barbecues or other approved cooking equipment shall be separated from public access by using ropes or other approved methods to prevent contamination of the food and injury to the public.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114343

(a) Except as otherwise provided in Section 113996, during operating hours of the temporary food facility, potentially hazardous food may be held at a temperature not to exceed 45°F for up to 12 hours in any 24-hour period.

(b) At the end of the operating day, potentially hazardous food that is held at 45°F shall be destroyed in a manner approved by the enforcement agency.

(c) At the end of the operating day, potentially hazardous food that is held at or above 135°F shall be destroyed in a manner approved by the enforcement officer.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114345

Temporary food facilities may include a staffed counter that serves hot and cold beverages and ice that are not potentially hazardous food and that are dispensed from approved bulk dispensing units.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114347

Temporary food facilities that handle nonprepackaged food shall provide floors constructed of concrete, asphalt, tight wood, or other similar cleanable material kept in good repair.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114349

(a) Temporary food facilities shall be equipped with overhead protection for all food preparation, food storage, and warewashing areas. Overhead protection shall be made of wood, canvas, or other materials that protect the facility from precipitation, dust, bird and insect droppings, and other contaminants.

(b) Temporary food facilities that handle nonprepackaged food shall also protect food from contamination in one of the following ways:

(1) Enclosure of the food facility with 16 mesh per square inch screens.

(2) Limiting display and handling of nonprepackaged food in food compartments.

(3) Other alternative, effective means approved by the enforcement officer.

(c) Notwithstanding Section 113984, this section does not apply to temporary food facilities that are approved for limited food preparation if flying insects, vermin, birds, and other pests are absent due to the location of the facility or other limiting conditions.

(Amended by Stats. 2014, Ch. 907, Sec. 1. Effective January 1, 2015.)



114351

(a) Notwithstanding Section 114095, a warewashing sink may be shared by no more than four temporary food facilities that handle nonprepackaged food if the sink is centrally located and is adjacent to the sharing facilities.

(b) Notwithstanding subdivision (a), based on the number and types of utensils used, the local enforcement agency may allow up to eight temporary food facilities to share a warewashing sink when easily accessible and located within 100 feet of each temporary food facility.

(c) Based on local environmental conditions, location, and similar factors, the local enforcement agency may, in lieu of a warewashing sink, allow a temporary food facility operating no more than four hours per day at a single event to provide an adequate supply of utensils and spare utensils when they have been properly washed and sanitized at an approved food facility and are stored and kept free of becoming soiled or contaminated.

(Amended by Stats. 2013, Ch. 556, Sec. 22. Effective January 1, 2014.)



114353

A temporary food facility shall provide only single-use articles for use by the consumer.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114354

(a) Food-related and utensil-related equipment used in conjunction with a temporary food facility shall be approved by the enforcement agency.

(b) Cold and hot holding equipment shall be provided to insure proper temperature control during transportation, storage, and operation of the temporary food facility.

(c) Equipment shall be located and installed to prevent food contamination.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114355

Ice used for refrigeration purposes shall not be used for consumption in food or beverages.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114356

(a) Notwithstanding Section 114047, during periods of operation, supplies and nonpotentially hazardous food, in unopened containers may be stored adjacent to the temporary food facility or in unopened containers in an approved nearby temporary storage unit. An “unopened container” means a factory sealed container that has not been previously opened and that is suitably constructed to be resistant to contamination from moisture, dust, insects, and rodents.

(b) During periods of inoperation, food shall be stored within a fully enclosed temporary food facility, within a permanent food facility or other facility approved by the enforcement agency, or in approved food compartments where the food is protected at all times from contamination, exposure to the elements, ingress of rodents and other vermin, and temperature abuse.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114358

(a) Notwithstanding Section 113953, handwashing facilities for temporary food facilities that operate for three days or less may include a container capable of providing a continuous stream of water from an approved source that leaves both hands free to allow vigorous rubbing with soap and warm water for 10 to 15 seconds, inclusive.

(b) Temporary food facilities that handle only prepackaged food and comply with Section 113952 shall not be required to provide a handwashing facility, except as required in Section 114359.

(c) A catch basin shall be provided to collect wastewater, and the wastewater shall be properly disposed of according to Section 114197.

(d) Handwashing facilities shall be equipped with handwashing cleanser and single-use sanitary towels.

(e) A separate receptacle shall be available for towel waste.

(Amended by Stats. 2009, Ch. 571, Sec. 60. Effective October 11, 2009.)



114359

(a) At least one toilet facility for each 15 employees shall be provided within 200 feet of each temporary food facility.

(b) Each toilet facility shall be provided with approved handwashing facilities.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114361

Temporary food facilities that operate for more than one day shall be cleaned and serviced by methods approved by the enforcement agency.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114363

Based upon local environmental conditions, location, and other similar factors, the enforcement officer may establish additional structural or operational requirements, or both, as necessary to ensure that foods are of a safe and sanitary quality.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 11.5 - Cottage Food Operations

114365

(a) (1) (A) A “Class A” cottage food operation shall not be open for business unless it is registered with the local enforcement agency and has submitted a completed, self-certification checklist approved by the local enforcement agency. The self-certification checklist shall verify that the cottage food operation conforms to this chapter, including the following requirements:

(i) No cottage food preparation, packaging, or handling may occur in the home kitchen concurrent with any other domestic activities, such as family meal preparation, dishwashing, clothes washing or ironing, kitchen cleaning, or guest entertainment.

(ii) No infants, small children, or pets may be in the home kitchen during the preparation, packaging, or handling of any cottage food products.

(iii) Kitchen equipment and utensils used to produce cottage food products shall be clean and maintained in a good state of repair.

(iv) All food contact surfaces, equipment, and utensils used for the preparation, packaging, or handling of any cottage food products shall be washed, rinsed, and sanitized before each use.

(v) All food preparation and food and equipment storage areas shall be maintained free of rodents and insects.

(vi) Smoking shall be prohibited in the portion of a private home used for the preparation, packaging, storage, or handling of cottage food products and related ingredients or equipment, or both, while cottage food products are being prepared, packaged, stored, or handled.

(B) (i) The department shall post the requirements described in subparagraph (A) on its Internet Web site.

(ii) The local enforcement agency shall issue a registration number to a “Class A” cottage food operation that meets the requirements of subparagraph (A).

(C) (i) Except as provided in (ii), a “Class A” cottage food operation shall not be subject to initial or routine inspections.

(ii) For purposes of determining compliance with this chapter, a representative of a local enforcement agency may access, for inspection purposes, the registered area of a private home where a cottage food operation is located only if the representative has, on the basis of a consumer complaint, reason to suspect that adultered or otherwise unsafe food has been produced by the cottage food operation or that the cottage food operation has violated this chapter.

(iii) Access under this subparagraph is limited to the registered area and solely for the purpose of enforcing or administering this chapter.

(iv) A local enforcement agency may seek recovery from a “Class A” cottage food operation of an amount that does not exceed the local enforcement agency’s reasonable costs of inspecting the “Class A” cottage food operation for compliance with this chapter, if the “Class A” cottage food operation is found to be in violation of this chapter.

(2) (A) A “Class B” cottage food operation shall not be open for business unless it obtains a permit from the local enforcement agency in a manner approved by the local enforcement agency to engage in the direct and indirect sale of cottage food products.

(B) (i) A “Class B” cottage food operation shall comply with the requirements described in clauses (i) to (vi), inclusive, of subparagraph (A) of paragraph (1) in addition to the other requirements of this chapter.

(ii) The local enforcement agency shall issue a permit number after an initial inspection has determined that the proposed “Class B” cottage food operation and its method of operation conform to this chapter.

(C) Except as provided in this subparagraph, a “Class B” cottage food operation shall not be subject to more than one inspection per year by the local enforcement agency.

(D) A “Class A” cottage food operation shall renew its registration annually.

(i) For purposes of determining compliance with this chapter, a representative of a local enforcement agency, for inspection purposes, may access the permitted area of a private home where a cottage food operation is located only if the representative has, on the basis of a consumer complaint, reason to suspect that adulterated or otherwise unsafe food has been produced by the cottage food operation, or that the cottage food operation has violated this chapter.

(ii) Access under this subparagraph is limited to the permitted area and solely for the purpose of enforcing or administering this chapter.

(E) (i) A “Class B” cottage food operation shall be authorized to engage in the indirect sales of cottage food products within the county in which the “Class B” cottage food operation is permitted.

(ii) A county may agree to allow a “Class B” cottage food operation permitted in another county to engage in the indirect sales of cottage food products in the county.

(b) (1) A registration or permit, once issued, is nontransferable. A registration or permit shall be valid only for the person, location, type of food sales, and distribution activity specified by that registration or permit, and, unless suspended or revoked for cause, for the time period indicated.

(2) The registration or permit or an accurate copy thereof shall be retained by the operator onsite at the time of either direct or indirect cottage food sale.

(Amended by Stats. 2013, Ch. 556, Sec. 23. Effective January 1, 2014.)



114365.2

A cottage food operation that is registered or has a permit issued pursuant to Section 114365 shall be considered a restricted food service facility for purposes of, and subject to, Sections 113953.3, 114259.5, 114285, and 114286. A cottage food operation that is registered or has a permit also shall be subject to Sections 113967, 113973, 113980, 114259.5, 114405, 114407, 114409, 114411, and 114413, and to all of the following requirements:

(a) A person with a contagious illness shall refrain from work in the registered or permitted area of the cottage food operation.

(b) A person involved in the preparation or packaging of cottage food products shall keep his or her hands and exposed portions of his or her arms clean and shall wash his or her hands before any food preparation or packaging activity in a cottage food operation.

(c) Water used during the preparation of cottage food products shall meet the potable drinking water standards described in Section 113869, or in accordance with the local regulatory authority. A cottage food operation shall not be required to have an indirect sewer connection. Water used during the preparation of cottage food products includes all of the following:

(1) The washing, sanitizing, and drying of any equipment used in the preparation of a cottage food product.

(2) The washing, sanitizing, and drying of hands and arms.

(3) Water used as an ingredient.

(d) A person who prepares or packages cottage food products shall complete a food processor course approved by the department and posted on the department’s Internet Web site to protect the public health within three months of becoming registered and every three years during operation. The course shall not exceed four hours in length. The department shall work with the local enforcement agency to ensure that cottage food operators are properly notified of the location, date, and time of the classes offered.

(e) A cottage food operation shall properly label all cottage food products in compliance with the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 343 et seq.). Additionally, to the extent permitted by federal law, the label shall include, but is not limited to, all of the following:

(1) The words “Made in a Home Kitchen” or “Repackaged in a Home Kitchen,” as applicable, with a description of any purchased whole ready-to-eat product not used as an ingredient in 12-point type on the cottage food product’s primary display panel.

(2) The name commonly used for the food product or an adequately descriptive name.

(3) The name of the cottage food operation which produced the cottage food product.

(4) The registration or permit number of the “Class A” or “Class B” cottage food operation, respectively, which produced the cottage food product and the name of the county of the local enforcement agency that issued the permit or registration number.

(5) The ingredients of the cottage food product, in descending order of predominance by weight, if the product contains two or more ingredients.

(Amended by Stats. 2013, Ch. 556, Sec. 24. Effective January 1, 2014.)



114365.5

(a) The department shall adopt and post on its Internet Web site a list of nonpotentially hazardous foods and their ethnic variations that are approved for sale by a cottage food operation. A cottage food product shall not be potentially hazardous food, as defined in Section 113871.

(b) This list of nonpotentially hazardous foods shall include, but not be limited to, all of the following:

(1) Baked goods without cream, custard, or meat fillings, such as breads, biscuits, churros, cookies, pastries, and tortillas.

(2) Candy, such as brittle and toffee.

(3) Chocolate-covered nonperishable foods, such as nuts and dried fruit.

(4) Dried fruit.

(5) Dried pasta.

(6) Dry baking mixes.

(7) Fruit pies, fruit empanadas, and fruit tamales.

(8) Granola, cereals, and trail mixes.

(9) Herb blends and dried mole paste.

(10) Honey and sweet sorghum syrup.

(11) Jams, jellies, preserves, and fruit butter that comply with the standard described in Part 150 of Title 21 of the Code of Federal Regulations.

(12) Nut mixes and nut butters.

(13) Popcorn.

(14) Vinegar and mustard.

(15) Roasted coffee and dried tea.

(16) Waffle cones and pizelles.

(c) (1) The State Public Health Officer may add or delete food products to or from the list described in subdivision (b), which shall be known as the approved food products list. Notice of any change to the approved food products list shall be posted on the department’s cottage food program Internet Web site, to also be known as the program Internet Web site for purposes of this chapter. Any change to the approved food products list shall become effective 30 days after the notice is posted. The notice shall state the reason for the change, the authority for the change, and the nature of the change. The notice will provide an opportunity for written comment by indicating the address to which to submit the comment and the deadline by which the comment is required to be received by the department. The address to which the comment is to be submitted may be an electronic site. The notice shall allow at least 20 calendar days for comments to be submitted. The department shall consider all comments submitted before the due date. The department may withdraw the proposed change at any time by notification on the program Internet Web site or through notification by other electronic means. The approved food products list described in subdivision (b), and any updates to the list, shall not be subject to the administrative rulemaking requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) The State Public Health Officer shall not remove any items from the approved food products list unless the State Public Health Officer also posts information on the program Internet Web site explaining the basis upon which the removed food item has been determined to be potentially hazardous.

(Amended by Stats. 2013, Ch. 76, Sec. 122. Effective January 1, 2014.)



114365.6

(a) The State Public Health Officer shall provide technical assistance, and develop, maintain, and deliver commodity-specific training related to the safe processing and packaging of cottage food products to local enforcement agencies.

(b) Local enforcement agencies may collect a surcharge fee in addition to any permit fees collected for “Class B” cottage food operations. The surcharge fee shall not exceed the reasonable costs that the department incurs through the administration of the training described in subdivision (a) to protect the public health. The surcharge fees collected shall be transmitted to the department in a manner established by the department to be deposited in the Food Safety Fund. The department shall use the surcharge fees only to develop and deliver the training described in subdivision (a) to local enforcement agency personnel on an ongoing basis.

(Added by Stats. 2012, Ch. 415, Sec. 13. Effective January 1, 2013.)






CHAPTER 12 - Certified Farmers’ Markets

114370

Certified farmers’ markets shall meet the applicable general sanitation requirements in Section 113980 and as provided in this chapter.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114371

Certified farmers’ markets shall meet all of the following requirements:

(a) All food shall be stored at least six inches off the floor or ground or under any other conditions that are approved. Tents, canopies, or other overhead coverings are not required for fresh whole produce sales displays or storage, except when specifically required pursuant to this chapter. Flavored nuts and dried fruits that are being sold on a bulk or nonprepackaged basis shall be displayed and dispensed by the producer from covered containers. All processed food products being sold shall be in compliance with Section 113735 and the applicable provisions of Section 110460, 114365, or 114365.2.

(b) Food preparation is prohibited at certified farmers’ markets with the exception of food samples. Trimming whole produce for sale shall not be considered food preparation. Distribution of food samples may occur provided that the following sanitary conditions exist:

(1) Samples shall be kept in clean, nonabsorbent, and covered containers intended by the manufacturer for use with foods. Any cutting or distribution of samples shall only occur under a tent, canopy, or other overhead covering.

(2) All food samples shall be distributed by the producer in a manner that is sanitary and in which each sample is distributed without the possibility of a consumer touching the remaining samples.

(3) Clean, disposable plastic gloves shall be used when cutting food samples.

(4) Fresh, whole produce intended for sampling shall be washed or cleaned in another manner of any soil or other material by potable water in order that it is wholesome and safe for consumption.

(5) Notwithstanding Section 114205, available potable water may be required for handwashing and sanitizing; the need determined and manner approved by the enforcement agency.

(6) Potentially hazardous food samples shall be maintained at or below 45ºF and shall be disposed of within two hours after cutting. A certified farmers’ market or an enforcement officer may cause immediate removal and disposal, or confiscate and destroy, any potentially hazardous food samples found not in compliance with this paragraph.

(7) Wastewater shall be disposed of in a facility connected to the public sewer system or in a manner approved by the enforcement agency.

(8) Utensils and cutting surfaces shall be smooth, nonabsorbent, and easily cleanable, or single-use articles shall be utilized. If the producer uses only single-use articles or maintains an adequate supply of clean replacement articles readily available at the site at the time of use, warewashing facilities shall not be required.

(c) Approved toilet and handwashing facilities shall be available within 200 feet travel distance of the premises of the certified farmers’ market or as approved by the enforcement officer.

(d) No live animals, birds, or fowl shall be kept or allowed, and no individual shall bring a live animal, bird, or fowl, within 20 feet of any area where food is stored or held for sale within a certified farmers’ market. This subdivision does not apply to guide dogs, signal dogs, or service dogs when used in accordance with the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), and as provided in Section 36.104 of Title 28 of the Code of Federal Regulations. All guide dogs, signal dogs, and service dogs shall be used and properly identified in accordance with Section 54.1 and subdivision (b) of Section 54.2 of the Civil Code, and Sections 30850, 30851, and 30852 of the Food and Agricultural Code.

(e) All garbage and refuse shall be stored and disposed of in a manner approved by the enforcement officer.

(f) Smoking of cigarettes, cigars, pipe tobacco, and other nicotine products shall not be permitted within 25 feet of the common commerce area comprised of sales personnel and shopping customers of the certified farmers’ market.

(g) Notwithstanding Chapter 10 (commencing with Section 114294) vendors selling food adjacent to, and under the jurisdiction and management of, a certified farmers’ market may store, display, and sell from a table or display fixture apart from the mobile facility in a manner approved by the enforcement agency.

(h) Temporary food facilities may be operated at a separate community event adjacent to, and in conjunction with, certified farmers’ markets. The organization in control of the community event at which these temporary food facilities operate shall comply with Section 114381.1.

(i) All harvested, cut, wrapped, or otherwise processed meat, poultry, and fish products shall be from approved sources as set forth in Section 113735, and shall be properly labeled or have documentation present at the point of sale that demonstrates compliance with this requirement. All harvested, cut, wrapped, or otherwise processed meat, poultry, and fish products offered for sale shall be transported, stored, displayed, and maintained at a temperature of 41° F or colder. The temperature holding capabilities of the storage containers used shall be sufficient to maintain safe product temperatures. Storage containers for meat, poultry, and fish products shall be insulated and have interior surfaces that are smooth, nonabsorbent, and easily cleanable. All meat, poultry, and fish products shall be stored in a manner that reduces the risk of cross-contamination.

(Amended by Stats. 2014, Ch. 907, Sec. 2. Effective January 1, 2015.)



114373

Raw shell eggs may be stored and displayed without refrigeration if all of the following conditions are met:

(a) The eggs were produced by poultry owned by the seller and collected on the seller’s property.

(b) The eggs are not placed in direct sunlight during storage or display.

(c) Retail egg containers are prominently labeled “refrigerate after purchase” or the seller posts a conspicuous sign advising consumers that the eggs are to be refrigerated as soon as practical after purchase.

(d) Retail egg containers are conspicuously identified as to the date of the pack.

(e) The eggs have been cleaned and sanitized.

(f) The eggs are not checked, cracked, or broken.

(g) Any eggs that are stored and displayed at temperatures of 90ºF or below and that are unsold after four days from the date of pack shall be stored and displayed at an ambient temperature of 45ºF or below, diverted to pasteurization, or destroyed in a manner approved by the enforcement agency.

(h) Any eggs that are stored and displayed at temperatures above 90ºF that are unsold after four days from the date of pack shall be diverted to pasteurization or destroyed in a manner approved by the enforcement agency.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 12.5 - Farm Stands and Community Food Production

114375

Farm stands shall be in conformity with the definition and provisions of Section 113778.2 and meet all of the following requirements:

(a) Food preparation is prohibited at farm stands with the exception of food samples which may only occur if conducted in accordance with paragraphs (1) to (8), inclusive, of subdivision (b) of Section 114371.

(b) Approved toilet and handwashing facilities consistent with Article 4 (commencing with Section 113310) of Chapter 11 of Part 6 shall be available for use by farm stand operators or their employees when food sampling is conducted pursuant to subdivision (a).

(c) Food sales from farm stands shall be limited to the following:

(1) Whole produce and shell eggs as described in paragraph (6) of subdivision (c) of Section 113789.

(2) Nonpotentially hazardous prepackaged food products from an approved source that were grown or produced in close proximity to the farm stand and in a manner consistent with the intent of Chapter 10.5 (commencing with Section 47000) of Division 17 of the Food and Agricultural Code.

(3) Any nonpotentially hazardous prepackaged food products, including bottled water and soft drinks, from an approved source that has not been grown or produced in close proximity to the farm stand shall be limited to a 50-square-foot storage and sales area.

(d) No live animals, birds, or fowl shall be kept or allowed within 20 feet of any area where food is stored or held for sale. This subdivision does not apply to guide dogs, signal dogs, or service dogs when used in the manner specified in Section 54.1 of the Civil Code.

(e) All garbage and refuse shall be stored and disposed of in an appropriate manner.

(f) All prepackaged processed food products shall meet the applicable requirements provided in Section 113980 and be stored in an approved vermin proof area or container when the farm stand facility is closed.

(Added by Stats. 2008, Ch. 447, Sec. 11. Effective January 1, 2009.)



114376

(a) Unless a local jurisdiction adopts an ordinance regulating community food production or agricultural production that prohibits the activity, a community food producer or gleaner may sell or provide whole uncut fruits or vegetables, or unrefrigerated shell eggs, directly to the public, to a permitted restaurant, or a cottage food operation if the community food producer meets all of the following requirements in addition to any requirements imposed by an ordinance adopted by a local jurisdiction:

(1) Agricultural products shall be grown or produced in compliance with subdivision (b) of Section 113735.

(2) Agricultural products shall be labeled with the name and address of the community food producer.

(3) Conspicuous signage shall be provided in lieu of a product label if the agricultural product is being sold by the community food producer on the site of production. The signage shall include, but not be limited to, the name and address of the community food producer.

(4) Best management practices as described by the Department of Food and Agriculture regarding small farm food safety guidelines on, but not limited to, safe production, processing, and handling of both nonpotentially hazardous and potentially hazardous foods.

(5) Egg production shall be limited to 15 dozen eggs per month.

(b) A local city or county health enforcement office may require a community food producer or gleaner to register with the city or county and to provide specified information, including, but not limited to, the name, address, and telephone number of the community food producer or gleaner.

(Added by Stats. 2014, Ch. 580, Sec. 6. Effective January 1, 2015.)



114376.5

(a) An enforcement officer, as defined in Section 113774, may enter into and inspect the operations of a community food producer or gleaner in response to a food safety recall or food safety complaint. The enforcement officer may recover reasonable costs associated with an inspection from the community food producer or gleaner.

(b) (1) An enforcement officer may issue a community food producer or gleaner a cease and desist order for violations of Section 114376, upon which the community food producer or gleaner shall be prohibited from further sales until the operations of the community food producer or gleaner have been reinspected and cleared by the enforcement officer’s agency.

(2) At any time within 15 calendar days after issuance of the cease and desist order, the community food producer or gleaner may request in writing a hearing before a hearing officer to show cause why the prohibition of further sales is not warranted. The hearing shall be held within 15 calendar days of the receipt of a request for a hearing. A failure to request a hearing within 15 calendar days shall be deemed a waiver of the right to a hearing.

(c) Violations of Section 114376 shall be subject to the penalties specified in Section 114395.

(Added by Stats. 2014, Ch. 580, Sec. 7. Effective January 1, 2015.)






CHAPTER 12.6 - Trans Fats

114377

(a) Every food facility shall maintain on the premises the label for any food or food additive that is, or includes, any fat, oil, or shortening, for as long as this food or food additive is stored, distributed, or served by, or used in the preparation of food within, the food facility. The label described in this subdivision refers to the label that is required by applicable federal and state law to be on the food or food additive at the time of purchase by the food facility.

(b) (1) Commencing January 1, 2010, no oil, shortening, or margarine containing artificial trans fat for use in spreads or frying, except for the deep frying of yeast dough or cake batter, may be stored, distributed, or served by, or used in the preparation of any food within, a food facility.

(2) Commencing January 1, 2011, no food containing artificial trans fat, including oil and shortening that contains artificial trans fat for use in the deep frying of yeast dough or cake batter, may be stored, distributed, or served by, or used in the preparation of any food within, a food facility.

(c) Subdivision (b) shall not apply to food sold or served in a manufacturer’s original, sealed package.

(d) For purposes of this section, a food contains artificial trans fat if the food contains vegetable shortening, margarine, or any kind of partially hydrogenated vegetable oil, unless the label required on the food, pursuant to applicable federal and state law, lists the trans fat content as less than 0.5 grams per serving.

(e) This section shall not apply to public elementary, middle, junior high, or high school cafeterias.

(f) Notwithstanding Section 114395, a violation of this section shall be punishable by a fine of not less than twenty-five dollars ($25) or more than one thousand dollars ($1,000).

(Added by Stats. 2008, Ch. 207, Sec. 1. Effective January 1, 2009.)






CHAPTER 13 - Compliance and Enforcement

ARTICLE 1 - Plan Review and Permits

114380

(a) A person proposing to build or remodel a food facility shall submit complete, easily readable plans drawn to scale, and specifications to the enforcement agency for review, and shall receive plan approval before starting any new construction or remodeling of a facility for use as a retail food facility.

(b) Plans and specifications may also be required by the enforcement agency if the agency determines that they are necessary to ensure compliance with the requirements of this part, including, but not limited to, a menu change or change in the facility’s method of operation.

(c) (1) All new school food facilities or school food facilities that undergo modernization or remodeling shall comply with all structural requirements of this part. Upon submission of plans by a public school authority, the Division of the State Architect and the local enforcement agency shall review and approve all new and remodeled school facilities for compliance with all applicable requirements.

(2) Notwithstanding subdivision (a), the Office of Statewide Health Planning and Development (OSHPD) shall maintain its primary jurisdiction over licensed skilled nursing facilities, and when new construction, modernization, or remodeling must be undertaken to repair existing systems or to keep up the course of normal or routine maintenance, the facility shall complete a building application and plan check process as required by OSHPD. Approval of the plans by OSHPD shall be deemed compliance with the plan approval process required by the local county enforcement agency described in this section.

(3) Except when a determination is made by the enforcement agency that the nonconforming structural conditions pose a public health hazard, existing public and private school cafeterias and licensed health care facilities shall be deemed to be in compliance with this part pending replacement or renovation.

(d) Except when a determination is made by the enforcement agency that the nonconforming structural conditions pose a public health hazard, existing food facilities that were in compliance with the law in effect on June 30, 2007, shall be deemed to be in compliance with the law pending replacement or renovation. If a determination is made by the enforcement agency that a structural condition poses a public health hazard, the food facility shall remedy the deficiency to the satisfaction of the enforcement agency.

(e) The plans shall be approved or rejected within 20 working days after receipt by the enforcement agency and the applicant shall be notified of the decision. Unless the plans are approved or rejected within 20 working days, they shall be deemed approved. The building department shall not issue a building permit for a food facility until after it has received plan approval by the enforcement agency. Nothing in this section shall require that plans or specifications be prepared by someone other than the applicant.

(Amended by Stats. 2013, Ch. 76, Sec. 123. Effective January 1, 2014.)



114381

(a) A food facility shall not be open for business without a valid permit.

(b) A permit shall be issued by the enforcement agency when investigation has determined that the proposed facility and its method of operation meets the specifications of the approved plans or conforms to the requirements of this part.

(c) A permit, once issued, is nontransferable. A permit shall be valid only for the person, location, type of food sales, or distribution activity and, unless suspended or revoked for cause, for the time period indicated.

(d) Any fee for the permit or registration or related services, including, but not limited to, the expenses of inspecting and impounding any utensil suspected of releasing lead or cadmium in violation of Section 108860 as authorized by Section 114393, review of HACCP plans, and alternative means of compliance shall be determined by the local governing body. Fees shall be sufficient to cover the actual expenses of administering and enforcing this part. The moneys collected as fees shall only be expended for the purpose of administering and enforcing this part.

(e) A permit shall be posted in a conspicuous place in the food facility or in the office of a vending machine business.

(f) Any person requesting the enforcement agency to undertake activity pursuant to Sections 114149.1 and 114419.3 shall pay the enforcement agency’s costs incurred in undertaking the activity. The enforcement agency’s services shall be assessed at the current hourly cost recovery rate.

(Amended by Stats. 2009, Ch. 571, Sec. 63. Effective October 11, 2009.)



114381.1

In addition to the permit issued to each food facility participating in a community event or swap meet, a permit shall be obtained by the person or organization responsible for facilities that are shared by two or more food facilities.

(a) The permit application and site plan shall be submitted to the enforcement agency at least two weeks prior to operation of any food facility.

(b) The site plan shall show the proposed locations of the food facilities, restrooms, refuse containers, potable water supply faucets, waste water disposal facilities, and all shared warewashing and handwashing facilities.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114381.2

A permit application shall be submitted to the enforcement agency by each temporary food facility operator that includes all of the following:

(a) A site plan that indicates the proposed layout of equipment, food preparation tables, food storage, warewashing, and handwashing facilities.

(b) Details of the materials and methods used to construct the temporary food facility.

(c) All food products that will be handled and dispensed.

(d) The proposed procedures and methods of food preparation and handling.

(e) Procedures, methods, and schedules for cleaning utensils, equipment, and structures, and for the disposal of refuse.

(f) How food will be transported to and from a permanent food facility or other approved food facility and the temporary food facility, and steps taken to prevent contamination of foods.

(g) How potentially hazardous foods will be maintained at or below 41°F or at or above 135°F.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114387

Any person who operates a food facility shall obtain all necessary permits to conduct business, including, but not limited to, a permit issued by the enforcement agency. In addition to the penalties under Article 2 (commencing with Section 114390), violators who operate without the necessary permits shall be subject to closure of the food facility and a penalty not to exceed three times the cost of the permit.

(Amended by Stats. 2009, Ch. 571, Sec. 64. Effective October 11, 2009.)






ARTICLE 2 - Enforcement

114390

(a) Enforcement officers shall enforce this part and all regulations adopted pursuant to this part.

(b) (1) For purposes of enforcement, any authorized enforcement officer may, during the facility’s hours of operation and other reasonable times, enter, inspect, issue citations to, and secure any sample, photographs, or other evidence from a food facility, cottage food operation, or any facility suspected of being a food facility or cottage food operation, or a vehicle transporting food to or from a retail food facility, when the vehicle is stationary at an agricultural inspection station, a border crossing, or at any food facility under the jurisdiction of the enforcement agency, or upon the request of an incident commander.

(2) If a food facility is operating under an HACCP plan, the enforcement officer may, for the purpose of determining compliance with the plan, secure as evidence any documents, or copies of documents, relating to the facility’s adherence to the HACCP plan. Inspection may, for the purpose of determining compliance with this part, include any record, file, paper, process, HACCP plan, invoice, or receipt bearing on whether food, equipment, or utensils are in violation of this part.

(c) Notwithstanding subdivision (a), an employee may refuse entry to an enforcement officer who is unable to present official identification showing the enforcement officer’s picture and enforcement agency name. In the absence of the identification card, a business card showing the enforcement agency’s name plus a picture identification card such as a driver’s license shall meet this requirement.

(d) It is a violation of this part for any person to refuse to permit entry or inspection, the taking of samples or other evidence, access to copy any record as authorized by this part, to conceal any samples or evidence, withhold evidence concerning them, or interfere with the performance of the duties of an enforcement officer, including making verbal or physical threats or sexual or discriminatory harassment.

(e) A written report of the inspection shall be made and a copy shall be supplied or mailed to the owner, manager, or operator of the food facility.

(Amended by Stats. 2012, Ch. 415, Sec. 14. Effective January 1, 2013.)



114393

(a) Based upon inspection findings or other evidence, an enforcement officer may impound food, equipment, or utensils that are found to be, or suspected of being, unsanitary or in such disrepair that food, equipment, or utensils may become contaminated or adulterated, and inspect, impound, or inspect and impound any utensil that is suspected of releasing lead or cadmium in violation of Section 108860. The enforcement officer may attach a tag to the food, equipment, or utensils that shall be removed only by the enforcement officer following verification that the condition has been corrected.

(b) No food, equipment, or utensils impounded pursuant to subdivision (a) shall be used unless the impoundment has been released.

(c) Within 30 days, the enforcement agency that has impounded the food, equipment, or utensils pursuant to subdivision (a) shall commence proceedings to release the impounded materials or to seek administrative or legal remedy for its disposition.

(Amended by Stats. 2007, Ch. 96, Sec. 57. Effective July 20, 2007.)



114395

Except as otherwise provided in this part, any person who violates any provision of this part or regulation adopted pursuant to this part is guilty of a misdemeanor. Each offense shall be punished by a fine of not less than twenty-five dollars ($25) or more than one thousand dollars ($1,000) or by imprisonment in the county jail for a term not exceeding six months, or by both fine and imprisonment.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114397

The owner, manager, or operator of any food facility is responsible for any violation by an employee of any provision of this part or any regulation adopted pursuant to this part. Each day the violation occurs shall be a separate and distinct offense.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114399

A violation of any provision of this part or regulation adopted pursuant to this part relating to facilities held in common or shared by more than one food facility shall be deemed a violation for which the owner, manager, or operator of each food facility is responsible.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 3 - Permit Suspension or Revocation

114405

(a) A permit may be suspended or revoked by a local enforcement officer for a violation of this part. Any food facility or cottage food operation for which the permit has been suspended shall close and remain closed until the permit has been reinstated. Any food facility or cottage food operation for which the permit has been revoked shall close and remain closed until a new permit has been issued.

(b) Whenever a local enforcement officer finds that a food facility or cottage food operation is not in compliance with the requirements of this part, a written notice to comply shall be issued to the permitholder. If the permitholder fails to comply, the local enforcement officer shall issue to the permitholder a notice setting forth the acts or omissions with which the permitholder is charged, and informing him or her of a right to a hearing, if requested, to show cause why the permit should not be suspended or revoked. A written request for a hearing shall be made by the permitholder within 15 calendar days after receipt of the notice. A failure to request a hearing within 15 calendar days after receipt of the notice shall be deemed a waiver of the right to a hearing. When circumstances warrant, the hearing officer may order a hearing at any reasonable time within this 15-day period to expedite the permit suspension or revocation process.

(c) The hearing shall be held within 15 calendar days of the receipt of a request for a hearing. Upon written request of the permitholder, the hearing officer may postpone any hearing date, if circumstances warrant the action.

(Amended by Stats. 2012, Ch. 415, Sec. 15. Effective January 1, 2013.)



114407

The hearing officer shall issue a written notice of decision to the permitholder within five working days following the hearing. In the event of a suspension or revocation, the notice shall specify the acts or omissions with which the permitholder is charged, and shall state the terms of the suspension or that the permit has been revoked.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114409

(a) If any imminent health hazard is found, unless the hazard is immediately corrected, an enforcement officer may temporarily suspend the permit and order the food facility or cottage food operation immediately closed.

(b) Whenever a permit is suspended as the result of an imminent health hazard, the enforcement officer shall issue to the permitholder a notice setting forth the acts or omissions with which the permitholder is charged, specifying the pertinent code section, and informing the permitholder of the right to a hearing.

(c) At any time within 15 calendar days after service of a notice pursuant to subdivision (b), the permitholder may request in writing a hearing before a hearing officer to show cause why the permit suspension is not warranted. The hearing shall be held within 15 calendar days of the receipt of a request for a hearing. A failure to request a hearing within 15 calendar days shall be deemed a waiver of the right to a hearing.

(Amended by Stats. 2012, Ch. 415, Sec. 16. Effective January 1, 2013.)



114411

The enforcement agency may, after providing opportunity for a hearing, modify, suspend, or revoke a permit for serious or repeated violations of any requirement of this part or for interference in the performance of the duty of the enforcement officer.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114413

A permit may be reinstated or a new permit issued if the enforcement agency determines that the conditions that prompted the suspension or revocation no longer exist.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 4 - Variance

114417

The department may issue a variance for only the provisions set forth in Section 113936, if in the opinion of the department, the alternative practice or procedure is equivalent to the respective requirements of this part and the alternative practice or procedure does not result in a health hazard.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114417.1

(a) Within 180 days after the effective date of this part, the department shall develop the form of application that an applicant for a variance must submit. The department may amend the form as it deems appropriate. The application shall contain, at a minimum, the following information:

(1) A detailed description of the requested variance, including citation to the relevant subdivisions specified in Section 113936.

(2) An analysis of the science-based rationale upon which the proposed alternate practice or procedure is based, to include, if and as appropriate, microbial challenge and process validation studies demonstrating how potential health hazards dealt with in those subdivisions that are relevant to the requested variance will be addressed.

(3) A description of the specific procedures, processes, monitoring steps, and other relevant protocols that will be implemented pursuant to the variance to address potential health hazards dealt with in those subdivisions specified in Section 113936 that are relevant to the requested variance.

(4) An HACCP plan, if required pursuant to Section 114419, that includes all applicable information relevant to the requested variance.

(b) An application for a variance shall be submitted to the department, and must be accompanied at the time of submission by the fees specified in subdivision (c).

(c) Each application for a variance shall be accompanied at the time of submission by payment of fees sufficient to pay the necessary costs of the department as specified in Section 113717. Any overpayment by the applicant in excess of the recovery rate and other costs incurred shall be repaid to the applicant within 30 calendar days after final action is taken by the department on the application.

(Amended by Stats. 2007, Ch. 96, Sec. 58. Effective July 20, 2007.)



114417.2

(a) Upon receipt of an application for a variance, the department shall determine whether the application is substantially complete and in compliance with Section 114417.1. Within 45 calendar days after submission of a complete application that complies with Section 114417.1, the department shall determine whether the alternate practice or procedure described in the application is satisfactory and at least the equivalent of the requirements of this part relating to preventing a health hazard.

(b) In the event that the department grants the variance, it shall issue to the applicant a variance letter that shall include, but not be limited to, the information specified in Section 114417.3.

(c) The department shall transmit a copy of its variance letter to all local enforcement agencies.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114417.3

Each variance letter shall include, have attached to it, or reference each of the following:

(a) The information specified in Section 114417.1. That information may be presented verbatim, in summary form, or by means of attachment.

(b) Detailed findings by the department as to the nature and extent of the potential hazards, if any, that might be implicated with respect to the requirements specified in this part, and the manner in which the alternate practice or procedure specified in the variance will address those hazards.

(c) The specifics of any operating restrictions or requirements upon which the granting of the variance is conditioned.

(d) If appropriate, the particular events, locations, and operations for which the variance is granted.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114417.4

A variance letter shall be valid solely with respect to those food facilities, events, locations, and operations expressly set forth and only on the specific terms and conditions upon which the variance is granted. A variance granted by the department shall be binding on every local enforcement agency.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114417.5

The permitholder shall retain a copy of the variance letter on file at the food facility at all times and shall make it available for inspection by the enforcement officer.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114417.6

If the department grants a variance, or if an HACCP plan is required pursuant to Section 114419, the permitholder shall do both of the following:

(a) Comply with the HACCP plan and procedures that are submitted as specified in Sections 114419.1 and 114419.2 and approved as a condition for the granting of the variance.

(b) Maintain and provide to the enforcement agency, upon request, records specified under a HACCP plan, or otherwise pursuant to the variance letter, that demonstrate that the following are routinely employed:

(1) Procedures for monitoring critical control points.

(2) Monitoring of the critical control points.

(3) Verification of the effectiveness of an operation or process.

(4) Necessary corrective actions if there is a failure at a critical control point.

(Amended by Stats. 2007, Ch. 96, Sec. 59. Effective July 20, 2007.)



114417.7

(a) The department may suspend or revoke a variance if either of the following occurs:

(1) The department determines that the variance poses a hazard due to changes in scientific knowledge or the nature and extent of any hazard that might result.

(2) There is a finding that the food facility is not complying with specific terms and conditions pursuant to which the variance was granted.

(b) The department may suspend or revoke a variance upon the grounds specified in this section only after giving the permitholder written notice of the proposed suspension or revocation, which shall include the specific reasons why the variance is proposed to be suspended or revoked. The permitholder shall be given an opportunity to be heard, in person, in writing, or through a representative, at least 24 hours before the variance can be suspended or revoked.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 5 - HACCP Exemptions

114419

(a) Food facilities may engage in any of the following activities only pursuant to an HACCP plan as specified in Section 114419.1:

(1) Smoking food as a method of food preservation rather than as a method of flavor enhancement.

(2) Curing food.

(3) Using food additives or adding components such as vinegar as a method of food preservation rather than as a method of flavor enhancement, or to render a food so that it is not potentially hazardous.

(4) Operating a molluscan shellfish life support system display tank used to store and display shellfish that are offered for human consumption.

(5) Custom processing animals that are for personal use as food and not for sale or service in a food facility.

(6) Preparing food by another method that is determined by the enforcement agency to require an HACCP plan.

(b) Food facilities may engage in the following only pursuant to an HACCP plan that has been approved by the department:

(1) Using acidification or water activity to prevent the growth of Clostridium botulinum.

(2) Packaging potentially hazardous food using a reduced-oxygen packaging method as specified in Section 114057.1.

(Amended by Stats. 2007, Ch. 96, Sec. 60. Effective July 20, 2007.)



114419.1

For a food facility that is required under Section 114419 to have an HACCP plan, the plan and specifications shall indicate all of the following:

(a) A flow diagram of the specific food for which the HACCP plan is requested, identifying critical control points and providing information on the following:

(1) Ingredients, materials, and equipment used in the preparation of that food.

(2) Formulations or recipes that delineate methods and procedural control measures that address the food safety concerns involved.

(b) A food employee and supervisory training plan that addresses the food safety issues of concern.

(c) A statement of standard operating procedures for the plan under consideration including clearly identifying the following:

(1) Each critical control point.

(2) The critical limits for each critical control point.

(3) The method and frequency for monitoring and controlling each critical control point by the food employee designated by the person in charge.

(4) The method and frequency for the person in charge to routinely verify that the food employee is following standard operating procedures and monitoring critical control points.

(5) Action to be taken by the person in charge if the critical limits for each critical control point are not met.

(6) Records to be maintained by the person in charge to demonstrate that the HACCP plan is properly operated and managed.

(d) Additional scientific data or other information, as required by the department, supporting the determination that food safety is not compromised by the proposal.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114419.2

(a) Applicable HACCP training shall be provided and documented for food employees who work in the preparation of food for which an HACCP plan has been implemented. Training given to food employees shall be documented as to date, trainer, and subject.

(b) Verification of critical limits specified in an HACCP plan shall be conducted by a laboratory approved by the department prior to implementation of the HACCP plan. Documentation of laboratory verification shall be maintained with the HACCP plan for the duration of its implementation.

(c) No verification of the effectiveness of a critical limit shall be required if the critical limits used in the HACCP plan do not differ from the critical limits set forth in this part.

(d) The person operating a food facility pursuant to a HACCP plan shall designate at least one person to be responsible for verification of the HACCP plan. Training for the designated person shall include the seven principles of HACCP and the contents of the HACCP plan as described in Section 114419.1. HACCP training records of the designated person shall be retained for the duration of employment, or a period of not less than two years, whichever is greater.

(e) Critical limit monitoring equipment shall be suitable for its intended purpose and shall be calibrated as specified by its manufacturer. The food facility shall maintain all calibration records for a period not less than two years.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114419.3

(a) Except as specified in Section 114419, nothing in this section shall be deemed to require the enforcement agency to review or approve an HACCP plan.

(b) The enforcement agency shall collect fees sufficient only to cover the costs for review, inspections, and any laboratory samples taken.

(c) An HACCP plan may be disapproved if it does not comply with HACCP principles.

(d) The enforcement agency may suspend or revoke its approval of an HACCP plan without prior notice if the agency finds any of the following:

(1) The plan poses a public health risk due to changes in scientific knowledge or the hazards present.

(2) The food facility does not have the ability to follow its HACCP plan.

(3) The food facility does not consistently follow its HACCP plan.

(e) Within 30 days of written notice of suspension or revocation of approval, the food facility may request a hearing to present information as to why the HACCP plan suspension or revocation should not have taken place or to submit HACCP plan changes.

(f) The hearing shall be held within 15 working days of the receipt of a request for a hearing. Upon written request of the permitholder, the hearing officer may postpone any hearing date, if circumstances warrant that action.

(g) The hearing officer shall issue a written notice of decision within five working days following the hearing. If the decision is to suspend or revoke approval, the reason for suspension or revocation shall be included in the written decision.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114421

(a) Each food facility that identifies a trade secret shall provide in writing to the enforcement agency the information they consider to be a trade secret.

(b) The enforcement agency shall treat as confidential, to the extent allowed by law, information that meets the criteria specified in law for a trade secret and is contained on inspection report forms and in the plans and specifications submitted as specified under Section 114419.1.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114423

A microbial challenge study may be submitted to the enforcement agency for review for purposes of verifying that a food does not constitute a potentially hazardous food.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 6 - Exemptions

114425

Raw duck that otherwise would be readily perishable shall be exempt from Section 113996 for a period not to exceed two hours, if the duck will subsequently be cooked at or above a temperature of 350°F for at least 60 minutes.

(a) Whole Chinese-style roast duck shall be exempt from Section 113996 for a period not to exceed four hours after the duck is prepared, if the methods used to prepare the food inhibit the growth of microorganisms that can cause food infections or food intoxications. Nothing in this section shall be construed to supersede any provisions of this part, except the provisions specified in this section.

(b) For the purposes of this section, “Chinese-style roast duck” shall include, but not be limited to, Chinese-style barbecue duck, dry hung duck, and Peking duck. “Chinese-style roast duck” means duck which is prepared as follows:

(1) The abdominal cavity is cleaned.

(2) The duck is marinated.

(3) The cavity is closed prior to cooking.

(4) The duck is roasted at a temperature of 350°F or more for at least 60 minutes.

(Repealed and added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114427

The Mercado La Paloma, located at 3655 South Grand Avenue in Los Angeles, operated by Esperanza Community Housing Corporation, which is a public market open only on one side that meets the following criteria, shall be exempt from Section 114266:

(a) All facilities inside the Mercado La Paloma have overhead protection that extends over all food items.

(b) All facilities inside the Mercado La Paloma are enclosed on at least two sides.

(c) All facilities inside the Mercado La Paloma are under the constant and complete control of the operator.

(d) During periods of inoperation, food, utensils, and related items shall be stored so as to be adequately protected at all times from contamination, exposure to the elements, ingress of vermin, and temperature abuse.

(e) During all hours of operation, air curtains shall be in operation over all unclosed door openings to the outside to exclude flying pests.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114429

(a) Notwithstanding Sections 113996 and 114343 and if permitted by federal law, a food facility may sell Korean rice cakes that have been at room temperature for no more than 24 hours.

(b) At the end of the operating day, Korean rice cakes that have been at room temperature for no more than 24 hours shall be destroyed in a manner approved by the enforcement agency.

(c) For purposes of this section, a “Korean rice cake” is defined as a confection that contains rice powder, salt, sugar, various edible seeds, oil, dried beans, nuts, dried fruits, and dried pumpkin. The ingredient shall not include any animal fats or any other products derived from animals.

(d) All manufacturers of Korean rice cakes shall place a label on the Korean rice cake as prescribed by Section 111223.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114429.5

(a) Notwithstanding Sections 113996 and 114343, and if permitted by federal law, a food facility may sell Asian rice-based noodles that have been kept at room temperature for no more than four hours.

(b) Asian rice-based noodles that have been kept at room temperature shall be consumed or cooked within four hours of the date and time labeled on the product. Asian rice-based noodles that have been kept at room temperature shall be segregated for destruction from other Asian rice-based noodles in a manner approved by the local enforcement agency after four hours of the date and time labeled on the product.

(c) At the end of the operating day, Asian rice-based noodles that have been kept at room temperature for more than four hours shall be destroyed in a manner approved by the local enforcement agency.

(d) (1) For purposes of this section, an “Asian rice-based noodle” means a rice-based pasta that contains rice powder, water, wheat starch, vegetable cooking oil, and optional ingredients to modify the pH or water activity, or to provide a preservative effect. The ingredients shall not include any animal fats or any other products derived from animals. An Asian rice-based noodle is prepared by using a traditional method that includes cooking by steaming at not less than 130 degrees Fahrenheit, for not less than four minutes.

(2) If the Asian rice-based noodles maintain a pH of not more than 4.6, as measured at a temperature of 76 degrees Fahrenheit, a water activity of 0.85 or below, or have been determined by the department to be a nonpotentially hazardous food based on formulation and supporting laboratory documentation submitted to the department by the manufacturer, the restrictions provided in subdivisions (a) to (c), inclusive, shall not apply to the Asian rice-based noodles.

(Amended by Stats. 2012, Ch. 658, Sec. 3. Effective January 1, 2013.)






ARTICLE 7 - Food Facility Food Donations

114432

Any food facility may donate food to a food bank or to any other nonprofit charitable organization for distribution to persons free of charge.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114433

No food facility that donates food as permitted by Section 114432 shall be subject to civil or criminal liability or penalty for violation of any laws, regulations, or ordinances regulating the labeling or packaging of the donated product or, with respect to any other laws, regulations, or ordinances, for a violation occurring after the time of the donation.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)



114434

The immunities provided in Section 114433 and by Section 1714.25 of the Civil Code are in addition to any other immunities provided by law, including those provided by Chapter 5 (commencing with Section 58501) of Part 1 of Division 21 of the Food and Agricultural Code.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






ARTICLE 8 - Child Day Care Facilities, Community Care Facilities, and Residential Care Facilities for the Elderly

114437

If and when a specific appropriation is made available, the State Department of Social Services shall develop new regulations regarding food preparation provisions for child day care facilities, community care facilities, and residential care facilities for the elderly that would carry out the intent of this part to ensure the health and safety of individuals and that would not adversely affect those facilities that are safely operated. In developing proposed food preparation provisions for child day care facilities, the State Department of Social Services shall consult with the department and the State Department of Education.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)












PART 8 - OCCUPATIONAL HEALTH (Reserved)

CHAPTER 1 - Definitions (Reserved)

114437

If and when a specific appropriation is made available, the State Department of Social Services shall develop new regulations regarding food preparation provisions for child day care facilities, community care facilities, and residential care facilities for the elderly that would carry out the intent of this part to ensure the health and safety of individuals and that would not adversely affect those facilities that are safely operated. In developing proposed food preparation provisions for child day care facilities, the State Department of Social Services shall consult with the department and the State Department of Education.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 2 - Powers and Duties (Reserved)

114437

If and when a specific appropriation is made available, the State Department of Social Services shall develop new regulations regarding food preparation provisions for child day care facilities, community care facilities, and residential care facilities for the elderly that would carry out the intent of this part to ensure the health and safety of individuals and that would not adversely affect those facilities that are safely operated. In developing proposed food preparation provisions for child day care facilities, the State Department of Social Services shall consult with the department and the State Department of Education.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 3 - Enforcement and Penalties (Reserved)

114437

If and when a specific appropriation is made available, the State Department of Social Services shall develop new regulations regarding food preparation provisions for child day care facilities, community care facilities, and residential care facilities for the elderly that would carry out the intent of this part to ensure the health and safety of individuals and that would not adversely affect those facilities that are safely operated. In developing proposed food preparation provisions for child day care facilities, the State Department of Social Services shall consult with the department and the State Department of Education.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)









PART 9 - RADIATION

CHAPTER 1 - Definitions (Reserved)

114437

If and when a specific appropriation is made available, the State Department of Social Services shall develop new regulations regarding food preparation provisions for child day care facilities, community care facilities, and residential care facilities for the elderly that would carry out the intent of this part to ensure the health and safety of individuals and that would not adversely affect those facilities that are safely operated. In developing proposed food preparation provisions for child day care facilities, the State Department of Social Services shall consult with the department and the State Department of Education.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 2 - Powers and Duties (Reserved)

114437

If and when a specific appropriation is made available, the State Department of Social Services shall develop new regulations regarding food preparation provisions for child day care facilities, community care facilities, and residential care facilities for the elderly that would carry out the intent of this part to ensure the health and safety of individuals and that would not adversely affect those facilities that are safely operated. In developing proposed food preparation provisions for child day care facilities, the State Department of Social Services shall consult with the department and the State Department of Education.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 3 - Enforcement and Penalties (Reserved)

114437

If and when a specific appropriation is made available, the State Department of Social Services shall develop new regulations regarding food preparation provisions for child day care facilities, community care facilities, and residential care facilities for the elderly that would carry out the intent of this part to ensure the health and safety of individuals and that would not adversely affect those facilities that are safely operated. In developing proposed food preparation provisions for child day care facilities, the State Department of Social Services shall consult with the department and the State Department of Education.

(Added by Stats. 2006, Ch. 23, Sec. 2. Effective January 1, 2007. Operative July 1, 2007, by Sec. 3 of Ch. 23.)






CHAPTER 4 - The Radiation Protection Act of 1999

ARTICLE 1 - General Provisions

114650

(a) As used in this chapter, the following definitions shall apply:

(1) “Agency” or “office” means the Office of Emergency Services.

(2) “Department” means the State Department of Public Health.

(3) “Disburse or disbursement” means a payment in advance from the Nuclear Planning Assessment Special Account, as specified in paragraph (5) of subdivision (b) of Section 8610.5 of the Government Code.

(4) “Emergency planning zone” means a zone identified in state and local government emergency plans where immediate decisions for effective public protective action from radiation may be necessary.

(5) “Exercise” means an event that tests emergency plans and organizations and that the Federal Emergency Management Agency evaluates pursuant to Part 350 (commencing with Section 350.1) of Subchapter E of Chapter I of Title 44 of the Code of Federal Regulations.

(6) “Ingestion pathway phase” means the period beginning after any release of radioactive material from a nuclear powerplant accident when the plume emergency phase has ceased, and reliable environmental measurements are available for making decisions on additional protective actions to protect the food chain. The main concern is to prevent exposure from ingestion of contaminated water or food, such as milk, fresh vegetables, or aquatic foodstuffs.

(7) “Ingestion pathway zone” means the 50-mile radius around each of the state’s nuclear powerplants in which protective actions may be required to protect the food chain in the event of an emergency.

(8) “Interjurisdictional Planning Committee” means the planning committee, comprised of representatives of the Counties of Orange and San Diego, the Cities of Dana Point, San Clemente, and San Juan Capistrano, the Camp Pendleton Marine Corps Base, the State Department of Parks and Recreation, and the Southern California Edison Company, established as a mechanism for coordinating integrated preparedness and response in the event of an emergency at the San Onofre Nuclear Generating Station.

(9) “Local government” means a city or county that provides emergency response for a nuclear powerplant emergency.

(10) “Local jurisdiction” means an entity that provides emergency response for a nuclear powerplant emergency in accordance with the plans of a local government.

(11) “Plume emergency phase” means the period beginning at the onset of an emergency at a nuclear powerplant when immediate decisions for public protective actions are needed.

(12) “Recovery phase” means the period when actions designed to reduce radiation levels in the environment to acceptable levels for unrestricted use are commenced, and ending when all recovery actions have been completed.

(13) “Site” means the location of a nuclear powerplant and its surrounding emergency planning zone.

(Amended by Stats. 2013, Ch. 352, Sec. 386. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



114655

(a) The Legislature hereby finds and declares as follows:

(1) Existing law requires the development and maintenance of a nuclear powerplant emergency response program by state and local governments based on federal and state criteria.

(2) The office, in consultation with the department and the counties, has investigated the consequences of a serious nuclear powerplant accident and has established plume emergency phase and ingestion pathway phase planning zones for each site. These zones imply mutually supportive emergency planning and preparedness arrangements by all levels of government.

(3) An integrated emergency planning program is necessary for the benefit of the citizens within the planning zones.

(b) Nothing in this chapter limits the activities of any government in carrying out its general responsibilities pertaining to the public health and the safety aspects of emergency response.

(Amended by Stats. 2013, Ch. 352, Sec. 387. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 2 - Responsibilities of the Office of Emergency Services

114660

(a) The office is responsible for the coordination and integration of all emergency planning programs and response plans under this chapter. If there is a nuclear powerplant accident, the office shall coordinate information and resources to support local governments in a joint state and local government decisionmaking process.

(b) The office shall perform all of the following duties and functions:

(1) Coordinate the activities of all state agencies relating to preparation and implementation of the State Nuclear Power Plant Emergency Response Plan. The office shall be the focal point for coordinating nuclear powerplant emergency preparedness activities with local governments, other state agencies, federal agencies, and other organizations.

(2) Exercise explicit ultimate authority for allocating funds from the Nuclear Planning Assessment Special Account to local governments.

(3) Coordinate and participate in exercises of the state’s nuclear emergency response plan with each site during its federally evaluated exercise.

(4) Ensure that state personnel are adequately trained to respond in the event of an actual emergency. The exercises shall include the department and other relevant state agencies.

(5) In consultation with the department, review protective action recommendations developed by the utilities and local government representatives.

(6) Coordinate planning guidance to state agencies and local governments.

(7) Ensure the development and maintenance of the State Nuclear Power Plant Emergency Response Plan and procedures necessary to carry out those responsibilities and review and approve state agency plans in draft prior to publication.

(8) Exercise discretionary authority regarding the formation of interagency agreements with state agencies having local emergency responsibilities, to ensure state agencies have updated emergency plans and trained emergency response personnel to respond during the plume emergency phase.

(9) Conduct a study similar to that described in Section 8610.3 of the Government Code, for any nuclear powerplant with a generating capacity of 50 megawatts or more that is proposed for licensing in this state.

(Amended by Stats. 2013, Ch. 352, Sec. 389. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 3 - Responsibilities of the State Department of Health Services

114662

(a)  The department shall provide technical support for plume emergency phase response. During the ingestion pathway and recovery phases, the department shall have the lead technical role and shall participate in a joint state and local government protective action decisionmaking process. The department shall prepare the ingestion pathway and recovery plan, and shall provide guidelines for local government ingestion pathway and recovery plans.

(b)  The department shall maintain plans for communicating public health information during the ingestion pathway and recovery phases. The department shall also maintain a radiological advisory team, and shall maintain a list of medical facilities capable of caring for radiological casualties.

(c)  The department shall perform all of the following duties and functions:

(1)  Act as the responsible entity for ensuring that ingestion pathway and recovery plans are maintained and ready to be implemented, including necessary training and exercises, in coordination with affected counties and the office.

(2)  Establish protective action guidelines for ingestion pathway and recovery operations with reference to the recommendations of the federal Environmental Protection Agency.

(3)  Coordinate development and maintenance by counties of, and review any information database of food, water, and animal resources for, the 50-mile ingestion pathway zone around the San Onofre and Diablo Canyon nuclear powerplants.

(4)  Establish measurement standards and procedures to assess radioactivity in exposure pathways, including, but not limited to, food, water, and animals, which are compatible with the federal Environmental Protection Agency’s standards and procedures.

(5)  Support local government nuclear emergency planning, training, exercises, and response in coordination with the office.

(6)  Maintain plans for coordinating the dissemination of public health information during the recovery phase of a nuclear powerplant emergency.

(7)  Define and maintain a radiological advisory team, which shall not make decisions within the jurisdiction of emergency planning and response organizations. The guidelines for the team shall include, but not be limited to, all of the following requirements:

(A)  The team shall include individuals with expertise in medicine, radiation biology, radiation casualty management, emergency preparedness and disaster response, public health, and government responsibilities.

(B)  The team shall be available to advise the department on its nuclear powerplant emergency planning and response.

(C)  The team may provide advice and counsel regarding radiation protection safety issues.

(8)  Maintain guidelines for the designation for medical facilities that would be capable of managing and caring for casualties caused by a nuclear radiation accident.

(9)  Develop and maintain a list of medical facilities that meet the statewide guidelines.

(Added by Stats. 1998, Ch. 543, Sec. 5. Effective January 1, 1999.)






ARTICLE 4 - Responsibilities of Local Government

114677

(a)  Local governments shall develop and maintain radiological emergency preparedness and response plans to safeguard the public in the emergency planning zone around a nuclear powerplant.

(b)  The responsibilities of local government within an emergency planning zone include, but are not limited to, all of the following:

(1)  Preemergency preparedness, including developing, maintaining, and enhancing radiological emergency response plans and procedures; maintaining emergency management organizations and operations and field response organizations; making training available to local government organizations in conjunction with utilities; providing public information and education in conjunction with utilities ; maintaining essential communications systems; and implementing other preemergency preparedness measures, as required in accordance with federal requirements and state plans and procedures.

(2)  Managing plume emergency phase response actions; providing available resources for emergency response; notifying emergency workers and the public; providing emergency public information; making protective action decisions and taking protective action response, to provide public health support in conjunction with the utility and state; providing radiologic exposure control; procuring additional resources, and taking other actions needed for emergency response.

(3)  Participating in a joint state and local government decisionmaking process during ingestion pathway phases and recovery phases; coordinating implementation of protective action decisions with state and federal governments; continuing emergency public information in conjunction with state and federal organizations; and providing support for security of evacuated areas.

(c)  At the San Onofre Nuclear Generating Station, the Interjurisdictional Planning Committee shall identify a discussion leader to facilitate local government protective action decisions during the plume emergency phase of a nuclear powerplant emergency.

(d)  A local government within an emergency planning zone may request services from a jurisdiction outside the emergency planning zone that are necessary to support an evacuated emergency planning zone population. Services requested by a local government within the emergency planning zone may include, but are not limited to, public information, congregate care, traffic management, radiological monitoring or decontamination of evacuees, and interjurisdictional coordination.

(Repealed and added by Stats. 1998, Ch. 543, Sec. 5. Effective January 1, 1999.)






ARTICLE 5 - Responsibilities of Entities Providing Utilities

114680

Entities providing utilities shall perform all of the following duties and functions:

(a)  Any public or private utility that operates a nuclear powerplant in the state shall have a response organization that can be integrated with federal, state, and local government emergency response resources during a radiological accident.

(b)  Nuclear facility operators shall develop and maintain radiological emergency preparedness and response plans in coordination with state and local government.

(c)  Nuclear utilities have the primary responsibility for planning and implementing emergency measures within facility boundaries and shall do all of the following:

(1)  Perform accident assessments.

(2)  Prepare public protective action recommendations for decisionmakers during the plume emergency phase.

(3)  Provide information to the appropriate state and local government in support of their independent assessment of offsite radiological conditions relevant to protective action decisions during the plume emergency phase.

(4)  Coordinate with state and local governments in maintaining nuclear powerplant public education information.

(5)  Support state and local government in nuclear powerplant planning, training, drills and exercises, and emergency preparedness efforts.

(Repealed and added by Stats. 1998, Ch. 543, Sec. 5. Effective January 1, 1999.)






ARTICLE 6 - Responsibilities of Other Agencies

114685

(a)  The Department of Transportation shall include within its criteria for funding, repair, and construction projects, the need for adequate emergency evacuation routes.

(b)  State and local law enforcement agencies shall ensure all of the following:

(1)  Traffic flow plans for areas outside the emergency planning zones shall adequately reflect the possible evacuation of residents outside those zones.

(2)  Traffic flow plans shall take into consideration that some evacuation routes may be impassible under certain weather conditions and shall have plans for designating alternative routes.

(3)  Officers who may be needed to respond during a nuclear powerplant emergency shall receive the necessary training, including refresher courses at least once each year.

(c)  Local jurisdictions within an emergency planning zone shall coordinate nuclear powerplant emergency response plans and procedures with local governments and shall participate in training, drills, and exercises as needed.

(Repealed and added by Stats. 1998, Ch. 543, Sec. 5. Effective January 1, 1999.)









CHAPTER 5 - Containment of Radioactive Materials

ARTICLE 1 - Control of Radioactive Contamination of the Environment

114705

The Legislature finds and declares that radioactive contamination of the environment may subject the people of the State of California to unnecessary exposure to ionizing radiation unless it is properly controlled. It is therefore declared to be the policy of this state that the department initiate and administer necessary programs of surveillance and control of those activities that could lead to the introduction of radioactive materials into the environment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114710

As used in this article the following terms have the meanings described in this section.

(a)  “Department” means the State Department of Health Services.

(b)  “Environment” means all places outside the control of the person responsible for the radioactive materials.

(c)  “Field tracer study” is any project, experiment, or study that includes provision for deliberate introduction of radioactive material into the environment for experimental or test purposes.

(d)  “Person” includes any association of persons, copartnership or corporation.

(e)  “Radiation,” or “ionizing radiation,” means gamma rays and X-rays; alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles; but not sound or radio waves, or visible, infrared, or ultraviolet light.

(f)  “Radioactive material” means any material or combination of materials that spontaneously emits ionizing radiation.

(g)  “Radioactive waste” means any radioactive material that is discarded as nonusable.

(h)  “Significant” or “significantly,” as applied to radioactive contamination, means concentrations or amounts of radioactive material as are likely to expose persons to ionizing radiation equal to or greater than the guide levels published by the Federal Radiation Council.

(i)  “Radiological monitoring” means the measurement of the amounts and kinds of radioactive materials in the environment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114715

No person shall bury, throw away, or in any manner dispose of radioactive wastes within the state except in a manner and at locations as will result in no significant radioactive contamination of the environment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114720

The department may, by written order, prohibit the disposal of radioactive wastes by any person when, upon investigation, it has determined that the disposal violates Section 114715.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114725

The department may, by written order, prohibit the storage, packaging, transporting, or loading of radioactive wastes if there is a reasonable likelihood that the activities will result in significant radioactive contamination of the environment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114730

The person to whom an order has been issued pursuant to Section 114720 or 114725 may appeal the order of the department to any court of competent jurisdiction.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114735

The department may bring an action in a court of competent jurisdiction to enjoin the storage, packaging, transporting, loading, or disposal of radioactive wastes in violation of any written order issued by the department pursuant to Section 114720 or 114725. The court may, if it appears necessary, enjoin any person from using radioactive material who thereby produces radioactive waste that the court finds is being disposed of in violation of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114740

The department shall maintain surveillance over the storage, packaging, transporting, and loading of radioactive material within this state regardless of the material’s ultimate destination. In carrying out its duties under this section, the department may enter into an agreement with the Division of Occupational Safety and Health and other state and local agencies to conduct any appropriate inspection and enforcement activities. Any agreement with state and local agencies shall not duplicate work to be done pursuant to agreement with the Division of Occupational Safety and Health, nor shall work done by the Division of Occupational Safety and Health duplicate work agreed to be done by other state and local agencies. Licensees of the Nuclear Regulatory Commission and the facilities of the Department of Energy and the Department of Defense are exempt from this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114745

No person shall operate a nuclear reactor, nuclear fuel reprocessing plant, or other installation, as defined by the department, that could, as a result of routine operations, accident, or negligence, significantly contaminate the environment with radioactive material, without first instituting and maintaining an adequate program of radiological monitoring. The proposed program shall be submitted to the department for review and acceptance as to its adequacy.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114750

No person shall conduct any field tracer study unless detailed plans of the study have been approved by the department. In reviewing proposed field tracer studies, the department shall consider at least the following elements:

(a)  That there is shown to be a substantial public interest in the information intended to be obtained by the study.

(b)  That the study will be performed by persons or agencies competent to handle and use the radioactive material safely and with due regard for potential effects on public health.

(c)  That the study is planned so as to impose the least possible exposure to ionizing radiation consistent with achieving the study’s desired objectives.

(d)  That there is no likelihood that any person will be exposed to ionizing radiation in excess of guide levels published by the Federal Radiation Council. The department may, as a condition to its approval of a field tracer study, require a representative of the department to be present during the study.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114755

The department shall monitor radioactive materials in the environment, including radioactive materials in media such as air, milk, food, and water in locations and with a frequency as the department may deem necessary to determine radiation exposure to the people of the state from the materials.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114760

The department shall, at least once per month, make public to news media the results of its monitoring of radioactive materials.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114765

Any regulations relating to radioactive material cargo, including, but not limited to, packing, marking, loading, handling, and transportation, shall be reviewed and made compatible with the federal regulations adopted pursuant to the federal Department of Transportation Docket No. HM-164, Notice No. 80-1, within 60 days of the date the federal regulations become effective.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114775

The department, utilizing available funds and in cooperation with the Department of Fish and Game and the Joint Committee on Fisheries and Aquaculture, shall do all of the following:

(a)  Cooperate with any federal agency that conducts monitoring of marine life or ocean waters, or both, at the sites of radioactive waste dumping off the California coast to determine the effects of the dumping.

(b)  Purchase and test samples of seafood taken in the vicinity of the Farallon Islands radioactive waste dump site to determine whether the seafood contains radioactivity beyond natural and artificial background levels.

(c)  Make annual reports to the Legislature on the implementation of this section, including any recommendations for legislation it deems necessary to protect the health of Californians.

(d)  Take emergency action pursuant to the general authority contained in the Sherman Food, Drug, and Cosmetic Law (Part 5 (commencing with Section 109875)) to prohibit the commercial sale of seafood for human consumption if, in the judgment of the director, samples analyzed pursuant to subdivision (b), are found to contain radioactivity that poses a threat to human health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114780

(a)  The Legislature finds and declares that the dumping of radioactive waste, including the scuttling of radioactive nuclear submarines, into the Pacific Ocean, could adversely affect the California coastal zone.

(b)  The California Coastal Commission, in cooperation when appropriate with the department, the Department of Justice, the Department of Fish and Game, and the Joint Committee on Fisheries and Aquaculture, shall use any means available to the commission, pursuant to law, to prevent any dumping of radioactive waste in the Pacific Ocean by any public or private entity, unless the commission finds that the dumping would be consistent with the goals and policies of Division 20 (commencing with Section 30000) of the Public Resources Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Radiation Monitoring Devices for Nuclear Power Plants

114785

Each privately owned and publicly owned public utility operating a nuclear powerplant with a generating capacity of 50 megawatts or more shall establish a system of offsite radiation monitoring devices as specified by the Nuclear Regulatory Commission pursuant to Regulatory Guide 1.97 or related standards. The utility shall consult with the department and the appropriate county emergency services agency regarding the type, number, and locations of the radiation monitoring devices. The consultation with the department and the appropriate county emergency services agency shall be completed prior to submitting a plan to the Nuclear Regulatory Commission regarding the radiation monitoring devices.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114790

The information transmitted to the radiation monitoring displays in the technical support center or emergency operating facility of a nuclear powerplant shall be simultaneously transmitted to the Office of Emergency Services State Warning Center.

(Amended by Stats. 2013, Ch. 352, Sec. 390. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



114795

The funds expended by privately owned utilities complying with this article shall be allowed for ratemaking purposes by the Public Utilities Commission. Publicly owned utilities shall include funds expended complying with this article in their rates.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114800

In no event shall a plant operator be required to spend more than one million dollars ($1,000,000) in capital outlay for a nuclear powerplant site in complying with this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114805

Nothing in this article shall require powerplant modifications or the conduct of operations that may be in conflict with conditions of the license to operate issued by the Nuclear Regulatory Commission or with other activities authorized by the Nuclear Regulatory Commission, or that may be in conflict with regulations of the Environmental Protection Agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114810

Failure to comply with this article shall not constitute the basis for an action in a court of law or in an administrative proceeding to enjoin or prevent the operation or start-up of a nuclear facility.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Transportation of Radioactive Materials

114815

For the purposes of this article the term “radioactive materials” shall include any material or combination of materials that spontaneously emits ionizing radiation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114820

(a) The department, with the assistance of the Office of Emergency Services, the State Energy Resources Conservation and Development Commission, and the Department of the California Highway Patrol shall, with respect to any fissile radioactive material coming within the definition of “fissile class II,” “fissile class III,” “large quantity radioactive materials,” or “low-level radioactive waste” provided by the regulations of the United States Department of Transportation (49 C.F.R. 173.389), do all of the following:

(1) Study the adequacy of current packaging requirements for radioactive materials.

(2) Study the effectiveness of special routing and timing of radioactive materials shipments for the protection of the public health.

(3) Study the advantages of establishing a tracking system for shipments of most hazardous radioactive materials.

(b) The department, with the assistance of the Office of Emergency Services, the State Energy Resources Conservation and Development Commission, and the Department of the California Highway Patrol, shall extend the nuclear emergency response plan to include radioactive materials in transit and provide training for law enforcement officers in dealing with those threats.

(c) Subject to Section 114765, the department, in cooperation with the Department of the California Highway Patrol, shall adopt, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, reasonable regulations that, in the judgment of the department, promote the safe transportation of radioactive materials. The regulations shall (1) prescribe the use of signs designating radioactive material cargo; shall designate, in accordance with the results of the studies done pursuant to subdivision (a), the manner in which the shipper shall give notice of the shipment to appropriate authorities; (2) prescribe the packing, marking, loading, and handling of radioactive materials, and the precautions necessary to determine whether the material when offered is in proper condition to transport, but shall not include the equipment and operation of the carrier vehicle; and (3) be reviewed and amended, as required, pursuant to Section 114765. The regulations shall be compatible with those established by the federal agency or agencies required or permitted by federal law to establish the regulations.

(d) Subject to Section 114765, the Department of the California Highway Patrol, after consulting with the department, shall adopt regulations specifying the time at which shipments may occur and the routes that are to be used in the transportation of cargoes of hazardous radioactive materials, as those materials are defined in regulations of the department.

(Amended by Stats. 2013, Ch. 352, Sec. 391. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



114825

Regulations adopted by the department pursuant to Section 114820 may be enforced, within their respective jurisdictions, by any authorized representatives of the department, the Division of Industrial Safety of the Department of Industrial Relations, the Public Utilities Commission, the health department of any city or county, the Department of the California Highway Patrol, or any traffic officer as defined by Section 625 of the Vehicle Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114830

It is the legislative intention in enacting this article that the regulations adopted by the department pursuant to this article shall apply uniformly throughout the state, and no state agency, city, county, or other political subdivision of this state, including a chartered city or county, shall adopt or enforce any ordinance or regulation that is inconsistent with the regulations adopted by the department pursuant to this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114835

A violation of any regulation adopted by the department pursuant to Section 114820 is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 6 - Radiologic Technology

ARTICLE 1 - Declaration of Policy

114840

The Legislature finds and declares that the public health interest requires that the people of this state be protected from excessive and improper exposure to ionizing radiation. It is the purpose of this chapter to establish standards of education, training, and experience for persons who use X-rays on human beings and to prescribe means for assuring that these standards are met.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114845

The Legislature finds and declares that the public health interest requires that increased steps be taken to ensure the accuracy of mammograms, including increased inspections and calibration of equipment, competency requirements for radiologic technologists, accreditation of mammography facilities, and the use of computers to read mammograms.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Definitions

114850

As used in this chapter:

(a) “Department” means the State Department of Public Health.

(b) “Committee” means the Radiologic Technology Certification Committee.

(c) “Radiologic technology” means the application of X-rays on human beings for diagnostic or therapeutic purposes.

(d) “Radiologic technologist” means any person, other than a licentiate of the healing arts, making application of X-rays to human beings for diagnostic or therapeutic purposes pursuant to subdivision (b) of Section 114870.

(e) “Limited permit” means a permit issued pursuant to subdivision (c) of Section 114870 to persons to conduct radiologic technology limited to the performance of certain procedures or the application of X-rays to specific areas of the human body, except for a mammogram.

(f) “Approved school for radiologic technologists” means a school that the department has determined provides a course of instruction in radiologic technology that is adequate to meet the purposes of this chapter.

(g) “Supervision” means responsibility for, and control of, quality, radiation safety, and technical aspects of all X-ray examinations and procedures.

(h) (1) “Licentiate of the healing arts” means a person licensed under the provisions of the Medical Practice Act, the provisions of the initiative act entitled “An act prescribing the terms upon which licenses may be issued to practitioners of chiropractic, creating the State Board of Chiropractic Examiners and declaring its powers and duties, prescribing penalties for violation thereof, and repealing all acts and parts of acts inconsistent herewith,” approved by electors November 7, 1922, as amended, or the Osteopathic Act.

(2) For purposes of Section 114872, a licentiate of the healing arts means a person licensed under the Physician Assistant Practice Act (Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code) who practices under the supervision of a qualified physician and surgeon pursuant to the act and pursuant to Division 13.8 of Title 16 of the California Code of Regulations.

(i) “Certified supervisor or operator” means a licentiate of the healing arts who has been certified under subdivision (e) of Section 114870 or 107111 to supervise the operation of X-ray machines or to operate X-ray machines, or both.

(j) “Student of radiologic technology” means a person who has started and is in good standing in a course of instruction that, if completed, would permit the person to be certified a radiologic technologist or granted a limited permit upon satisfactory completion of any examination required by the department. “Student of radiologic technology” does not include any person who is a student in a school of medicine, chiropractic, podiatry, dentistry, dental radiography, or dental hygiene.

(k) “Mammogram” means an X-ray image of the human breast.

(l) “Mammography” means the procedure for creating a mammogram.

(Amended by Stats. 2010, Ch. 328, Sec. 134. Effective January 1, 2011.)






ARTICLE 3 - Radiologic Technology Certification

114855

The department shall appoint a certification committee to assist, advise, and make recommendations for the establishment of regulations necessary to insure the proper administration and enforcement of this chapter, and for those purposes to serve as consultants to the department. The appointments shall be made from lists of at least three nominees for each position submitted by appropriate professional associations and societies designated by the Director of Health Services, and provisions shall be made for orderly rotation of membership.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114860

The committee shall consist of the director or his or her designate, who shall serve as chairperson ex officio, but who shall not vote, and the following 11 members who are residents of the state:

(a)  Six physicians and surgeons licensed to practice medicine in this state, three of whom shall be certified in radiology by the American Board of Radiology. At least one of the radiologists shall be representative of the hospital practice of radiology.

(b)  Two persons with at least five years’ experience in the practice of radiologic technology. At least one of these persons shall be representative of the hospital practice of radiologic technology. Except for the appointment of these two persons to the first committee, every person thereafter appointed to the committee under this subdivision shall be certified as a radiologic technologist.

(c)  One radiological physicist, qualified in the use of physics in the practice of medicine.

(d)  One podiatrist licensed to practice podiatry in this state.

(e)  One chiropractic practitioner licensed to practice chiropractic in this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114865

Members of the committee shall serve without compensation but shall receive their actual and necessary expenses incurred in the performance of the duties of their office.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Committee Administration and Regulations

114870

The department shall do all of the following:

(a) Upon recommendation of the committee, adopt regulations as may be necessary to accomplish the purposes of this chapter.

(b) (1) Provide for certification of radiologic technologists, without limitation as to procedures or areas of application, except as provided in Section 106980. Separate certificates shall be provided for diagnostic radiologic technology, for mammographic radiologic technology, and for therapeutic radiologic technology. If a person has received accreditation to perform mammography from a private accreditation organization, the department shall consider this accreditation when deciding to issue a mammographic radiologic technology certificate.

(2) Provide, upon recommendation of the committee, that a radiologic technologist who operates digital radiography equipment devote a portion of his or her continuing education credit hours to continuing education in digital radiologic technology.

(c) (1) (A) Provide, as may be deemed appropriate, for granting limited permits to persons to conduct radiologic technology limited to the performance of certain procedures or the application of X-rays to specific areas of the human body, except for mammography, prescribe minimum standards of training and experience for these persons, and prescribe procedures for examining applicants for limited permits. The minimum standards shall include a requirement that persons granted limited permits under this subdivision shall meet those fundamental requirements in basic radiological health training and knowledge similar to those required for persons certified under subdivision (b) as the department determines are reasonably necessary for the protection of the health and safety of the public.

(B)  Provide that an applicant for approval as a limited permit X-ray technician in the categories of chest radiography, extremities radiography, gastrointestinal radiography, genitourinary radiography, leg-podiatric radiography, skull radiography, and torso-skeletal radiography, as these categories are defined in Section 30443 of Title 17 of the California Code of Regulations, shall have at least 50 hours of education in radiological protection and safety. The department may allocate these hours as it deems appropriate.

(2) Provide that a limited permit X-ray technician in the categories of chest radiography, extremities radiography, gastrointestinal radiography, genitourinary radiography, leg-podiatric radiography, skull radiography, and torso-skeletal radiography, as these categories are defined in Section 30443 of Title 17 of the California Code of Regulations, may perform digital radiography within their respective scopes of practice after completion of 20 hours or more of instruction in digital radiologic technology approved by the department. This requirement shall not be construed to preclude limited permit X-ray technicians in the categories of dental laboratory radiography and X-ray bone densitometry from performing digital radiography upon meeting the educational requirements determined by the department.

(3) Provide, upon recommendation of the committee, that a limited permit X-ray technician who has completed the initial instruction described in paragraph (2) devote a portion of his or her required continuing education credit hours to additional continuing instruction in digital radiologic technology.

(d) Provide for the approval of schools for radiologic technologists. Schools for radiologic technologists shall include 20 hours of approved instruction in digital radiography. The department may exempt a school from this requirement as it deems appropriate.

(e) Provide, upon recommendation of the committee, for certification of licentiates of the healing arts to supervise the operation of X-ray machines or to operate X-ray machines, or both, prescribe minimum standards of training and experience for these licentiates of the healing arts, and prescribe procedures for examining applicants for certification. This certification may limit the use of X-rays to certain X-ray procedures and the application of X-rays to specific areas of the human body.

(f) (1)  Provide for certification of any physician and surgeon to operate, and supervise the operation of, a bone densitometer, if that physician and surgeon provides the department a certificate that evidences training in the use of a bone densitometer by a representative of a bone densitometer machine manufacturer, or through any radiologic technology school. The certification shall be valid for the particular bone densitometer the physician and surgeon was trained to use, and for any other bone densitometer that meets all of the criteria specified in subparagraphs (A) to (C), inclusive, if the physician and surgeon has completed training, as specified in subparagraph (A) of paragraph (2), for the use of that bone densitometer. The physician and surgeon shall, upon request of the department, provide evidence of training, pursuant to subparagraph (A) of paragraph (2), for the use of any bone densitometer used by the physician and surgeon. The activity covered by the certificate shall be limited to the use of an X-ray bone densitometer to which all of the following is applicable:

(A) The bone densitometer does not require user intervention for calibration.

(B) The bone densitometer does not provide an image for diagnosis.

(C) The bone densitometer is used only to estimate bone density of the heel, wrist, or finger of the patient.

(2) The certificate shall be accompanied by a copy of the curriculum covered by the manufacturer’s representative or radiologic technology school. The curriculum shall include, at a minimum, instruction in all of the following areas:

(A) Procedures for operation of the bone densitometer by the physician and surgeon, and for the supervision of the operation of the bone densitometer by other persons, including procedures for quality assurance of the bone densitometer.

(B) Proper radiation protection of the operator, the patient, and third parties in proximity to the bone densitometer.

(C) Provisions of Article 5 (commencing with Section 106955) of Chapter 4 of Part 1 of Division 104.

(D) Provisions of Chapter 6 (commencing with Section 114840) of Part 9 of Division 104.

(E) Provisions of Group 1 (commencing with Section 30100) of Subchapter 4 of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(F) Provisions of Group 1.5 (commencing with Section 30108) of Subchapter 4 of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(G) Provisions of Article 1 (commencing with Section 30250) of Group 3 of Subchapter 4 of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(H) Provisions of Article 2 (commencing with Section 30254) of Group 3 of Subchapter 4 of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(I) Provisions of Article 3 (commencing with Section 30265) of Group 3 of Subchapter 4 of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(J) Provisions of Article 4 (commencing with Section 30305) of Group 3 of Subchapter 4 of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(K) Provisions of Subchapter 4.5 (commencing with Section 30400) of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(3) (A)  Notwithstanding any other provision of law, this subdivision shall constitute all the requirements that must be met by a physician and surgeon in order to operate, and supervise the operation of, a bone densitometer. The department may adopt regulations consistent with this section in order to administer the certification requirements.

(B) No person may be supervised by a physician and surgeon in the use of a bone densitometer unless that person possesses the necessary license or permit required by the department.

(C) Nothing in this subdivision shall affect the requirements imposed by the committee or the department for the registration of a bone densitometer machine, or for the inspection of facilities in which any bone densitometer machine is operated.

(D) This subdivision shall not apply to a licentiate of the healing arts who is certified pursuant to subdivision (e) or pursuant to Section 107111.

(E) The department shall charge a fee for a certificate issued pursuant to this subdivision to the extent necessary to administer certification. The fee shall be in an amount sufficient to cover the department’s costs of implementing this subdivision and shall not exceed the fee for certification to operate or supervise the operation of an X-ray machine pursuant to subdivision (e). The fees collected pursuant to this subparagraph shall be deposited into the Radiation Control Fund established pursuant to Section 114980.

(g) Upon recommendation of the committee, exempt from certification requirements those licentiates of the healing arts who have successfully completed formal courses in schools certified by the department and who have successfully passed a roentgenology technology and radiation protection examination approved by the department and administered by the board that issued his or her license.

(Amended by Stats. 2006, Ch. 537, Sec. 1. Effective January 1, 2007.)



114872

(a) The department shall issue a licentiate fluoroscopy permit to a qualified licentiate of the healing arts, as defined in paragraph (2) of subdivision (h) of Section 114850. Notwithstanding any other provision of law, the department shall accept applications for a fluoroscopy permit from a licensed physician assistant who meets the requirements of this section.

(b) A physician and surgeon may delegate to a licensed physician assistant procedures using fluoroscopy. In order to supervise a physician assistant in performing the functions authorized by the Radiologic Technology Act (Section 27), a physician and surgeon shall either hold, or be exempt from holding, a licentiate fluoroscopy permit required to perform the functions being supervised.

(c) A physician assistant to whom a physician and surgeon has delegated the use of fluoroscopy shall demonstrate successful completion of 40 hours of total coursework, including fluoroscopy radiation safety and protection, recognized by the department. Documentation of completed coursework shall be kept on file at the practice site and available to the department upon request.

(d) Nothing in this section shall be construed to remove the need for a physician assistant to pass a department-approved examination in fluoroscopy radiation safety and protection pursuant to Article 1 (commencing with Section 30460) of Group 5 of Subchapter 4.5 of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(e) A licensed physician assistant who is issued a fluoroscopy permit pursuant to the requirements of this section shall, in the two years preceding the expiration date of the permit, earn 10 approved continuing education credits. The department shall accept continuing education credits approved by the Physician Assistant Committee.

(f) Nothing in this section shall be construed to authorize a physician assistant to perform any other procedures utilizing ionizing radiation except those authorized by holding a licentiate fluoroscopy permit.

(g) Nothing in this section shall be construed to remove the need for a physician assistant to be subject to the permit requirements approved by the department pursuant to Subchapter 4.5 (commencing with Section 30400) of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(h) The department may charge applicants under this section a fee in an amount sufficient, but not greater than the amount required, to cover the department’s costs of implementing this section. The fees collected pursuant to this subdivision shall be deposited into the Radiation Control Fund established pursuant to Section 114980.

(Added by Stats. 2009, Ch. 434, Sec. 3. Effective January 1, 2010.)



114875

The department may, upon application, on a form prescribed and supplied by the department, by a licentiate of the healing arts, approve the licentiate to give on-the-job training, based on instructional standards prescribed by the department, to a student of radiologic technology if the following requirements are complied with:

(a)  The training is restricted to applicants for limited permits in one category or an approved combination of categories.

(b)  The training is given by a certified supervisor or operator.

(c)  The didactic instruction and clinical experience are equivalent to that required of approved schools for radiologic technology limited permits and shall be outlined by the department in a manual or syllabus.

(d)  On-the-job training may not exceed one year for any one student.

(e)  There shall not be at any one time more than one student per licentiate.

(f)  Records, subject to department inspection, shall be kept of hours of didactic training given the student and the number and kind of clinical procedures performed by the student. If the licentiate does not choose to give both clinical and didactic on-the-job training, as prescribed by the department, that portion not given by the licentiate shall be taken in a school approved by the department pursuant to Section 114870.

The department may establish and collect fees in an amount sufficient to defray the cost incurred by the department in administering the program of on-the-job training authorized by this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114880

Any regulations adopted by the department pursuant to subdivision (a) of Section 114870 shall be adopted only after consultation with and approval of the committee. Approval of those regulations shall be made by six affirmative votes of those present at an official meeting of the committee.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114885

The department shall, upon individual application, grant special permits to persons, excepting those persons from specific provisions of this chapter or of the regulations issued thereunder, if the department finds to its satisfaction that there is substantial evidence that the people in the locality of this state, in which the exemption is sought, would be denied adequate medical care because of unavailability of certified or certifiable radiologic technologists. Those special permits shall be granted for limited periods of time to be prescribed by the department in accordance with the purposes of this chapter, and the permits may be renewed.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114890

Notwithstanding Section 107075, any person who violates any provision of this chapter relating to mammography or regulations adopted pursuant to those provisions is guilty of a misdemeanor and shall, upon conviction, be punished by a fine not to exceed five thousand dollars ($5,000) per day, per offense or by imprisonment in the county jail not to exceed 180 days, or by both the fine and imprisonment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114895

(a)  Any person who intentionally or through gross negligence violates any provision of this chapter relating to mammography, or any rule or regulation adopted relating to mammography, or who fails or refuses to comply with a cease and desist order or other order of the department issued thereunder, which action causes a substantial danger to the health of others, shall be liable for a civil penalty not to exceed five thousand dollars ($5,000) per day, per offense.

(b)  The remedies under this section are in addition to, and do not supersede or limit, any and all other remedies, civil or criminal.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114896

The department shall keep certificate holders and permitholders apprised of significant changes in the practice of radiologic technology and changes in regulation of the practice of radiologic technology through a biannual report. The report shall be furnished to certified radiological technologists and limited permitholders and may be furnished to appropriate licentiates of the healing arts.

(Added by renumbering Section 107120 by Stats. 1997, Ch. 97, Sec. 4. Effective July 21, 1997.)









CHAPTER 7 - Atomic Energy Development

ARTICLE 1 - Short Title

114900

This chapter may be cited and shall be known as the California Atomic Energy Development Law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Declaration of Policy

114905

The Legislature finds and declares that the peacetime uses of atomic energy and radiation can be instrumental in improving the health, welfare and economic productivity of the people of the State of California if properly utilized, and may be hazardous to the health and safety of the public if carelessly or excessively employed. It is therefore declared to be the policy of the state to:

(a)  Encourage the constructive development of industries producing or utilizing atomic energy and radiation and to eliminate unnecessary exposure of the public to ionizing radiation.

(b)  Have state agencies retain their traditional jurisdictions wherever possible.

(c)  Have various departments and agencies of the state that are concerned with atomic energy and radiation and its various applications develop programs designed to protect the people of the state from unnecessary exposure to radiation.

(d)  Assure the coordination of the programs of the state agencies and the laws, regulations incident thereto and to insure the coordination of these activities with the development and regulatory activities of local agencies, other states and the government of the United States, including the Atomic Energy Commission.

(e)  Keep the public, labor, industry, and all other legitimate interests as completely informed as possible on all matters relating to peacetime atomic energy and radiation development and control in this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114907

“Atomic energy” means all forms of energy released in the course of nuclear transformation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114908

As used in this chapter, “secretary” means the Secretary of the Resources Agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Coordination of Atomic Energy Development

114910

The secretary shall perform the liaison function between the state and the federal government, including the United States Atomic Energy Commission, and between this state and other states in matters pertaining to atomic energy development.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114915

The secretary shall coordinate the programs, and regulations of the several departments and agencies of the state and the cities and counties relating to atomic energy development, and shall so far as may be practicable coordinate the studies conducted and the recommendations and proposals made in this state on these subjects with like activities in other states and by the federal government and with the policies and regulations of the United States Atomic Energy Commission.

The departments and agencies of the state which are concerned with atomic energy development, and the cities and counties, shall keep the secretary currently informed as to their activities and programs relating to atomic energy development.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114920

No rule or regulation applying to atomic energy development, or amendment thereto or repeal thereof, that any state agency may propose to adopt, unless it is an emergency regulation, shall be noticed under Section 11346.4 of the Government Code prior to 30 days after it has been submitted to the secretary for comments, recommendations, or suggestions as he or she may deem necessary or desirable with respect thereto, unless the secretary in writing waives all or a portion of the 30-day period.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114925

Whenever the secretary determines that an existing or proposed regulation is inconsistent with any regulation of another agency of the state, he or she may, after consultation with the agencies involved, find that the proposed regulation is inconsistent with a regulation of the other agency and shall issue an order to that effect, in which event the proposed rule or regulation shall not become effective. The secretary may, in the alternative, upon a similar determination, direct the appropriate agency to amend or repeal the existing regulation to achieve consistency with the proposed regulation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114930

The secretary may, when he or she deems necessary or appropriate, recommend to any state department or other state agency the adoption, amendment, or repeal of regulations relating to atomic energy development.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114935

The secretary shall keep the Governor and the various interested state departments and agencies and the cities and counties informed of private and public activities affecting the peacetime uses of atomic energy.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114940

The secretary shall disseminate to the public factual data and information and interpretations thereof concerning atomic energy development and the uses of radiation in the state with the view to providing a reliable source of accurate information relating to the benefits and hazards of such development and uses. Data and information relating to hazards of radiation shall be developed and disseminated in cooperation with the State Department of Health, as provided for in paragraph (3) of subdivision (e) of Section 115000.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114945

The secretary may consult with and seek the advice of technically qualified persons within and without the state to advise on matters relating to atomic energy, particularly with regard to regulations relating to atomic energy development usage.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114950

The department shall keep current information on the permits or licenses issued by the United States Atomic Energy Commission in the state and, along with current information on the radiation sources licensed or registered under the provisions of Section 115060, shall transmit the information upon request to any state department or agency or member of the public.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114955

Nothing contained in this chapter shall impair the authority or jurisdiction of the State Water Resources Control Board or any of the regional water quality control boards in this state to regulate the discharge of waste for the protection of the quality of waters of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 8 - Radiation Control Law

ARTICLE 1 - General

114960

This chapter shall be known, and may be cited, as the Radiation Control Law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114965

It is the policy of the State of California, in furtherance of its responsibility to protect the public health and safety, to institute and maintain a regulatory program for sources of ionizing radiation so as to provide for: (a) compatibility with the standards and regulatory programs of the federal government, (b) an integrated effective system of regulation within the State, and (c) a system consonant insofar as possible with those of other states.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114970

It is the purpose of this chapter to effectuate the policies set forth in Section 114965 by providing for programs to:

(a)  Effectively regulate sources of ionizing radiation for the protection of the occupational and public health and safety.

(b)  Promote an orderly regulatory pattern within the State, among the states, and between the federal government and the State, and facilitate intergovernmental co-operation with respect to use and regulation of sources of ionizing radiation to the end that duplication of regulation may be minimized.

(c)  Establish procedures for assumption and performance of certain regulatory responsibilities with respect to byproduct, source, and special nuclear materials.

(d)  Permit maximum utilization of sources of ionizing radiation consistent with the health and safety of the public.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114975

Rules and regulations adopted under this chapter shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and Sections 25733 and 114920 of this code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114980

The Radiation Control Fund is hereby created as a special fund in the State Treasury. All moneys, including fees, penalties, interest earned, and fines, collected under Sections 107100, 107160, 114872, 115045, 115065, and 115080, Article 5.5 (commencing with Section 107115) of Chapter 4 of Part 1, and the regulations adopted pursuant to those sections, shall be deposited in the Radiation Control Fund to cover the costs related to the enforcement of this chapter, including, but not limited to, implementation of Section 114872, Section 115000, Article 6 (commencing with Section 107150) of Chapter 4 of Part 1, and the Radiologic Technology Act (Section 27), and Article 5.5 (commencing with Section 107115) of Chapter 4 of Part 1, and shall be available for expenditure by the department only upon appropriation by the Legislature. In addition to any moneys collected by, or on behalf of, the department for deposit in the Radiation Control Fund, all interest earned by the Radiation Control Fund shall be deposited in the Radiation Control Fund.

(Amended by Stats. 2009, Ch. 434, Sec. 4. Effective January 1, 2010.)



114985

As used in this chapter:

(a)  “Secretary” means the Secretary of the Resources Agency.

(b)  “Ionizing radiation” means gamma rays and X-rays; alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles; but not sound or radio waves, or visible, infrared, or ultraviolet light.

(c)  “Person” means any individual, corporation, partnership, limited liability company, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than the United States Nuclear Regulatory Commission, the United States Department of Energy, or any successor thereto, and other than federal government agencies licensed by the United States Nuclear Regulatory Commission, under prime contract to the United States Department of Energy, or any successor thereto.

(d)  “Byproduct material” means any radioactive material, except special nuclear material, yielded in, or made radioactive by exposure to the radiation incident to, the process of producing or utilizing special nuclear material.

(e)  “Source material” means (1) uranium, thorium, or any other material which the department declares by rule to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such; or (2) ores containing one or more of the foregoing materials, in such concentration as the department declares by rule to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material in such concentration to be source material.

(f)  “Special nuclear material” means (1) plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the department declares by rule to be special nuclear material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such, but does not include source material; or (2) any material artificially enriched by any of the foregoing, but does not include source material.

(g)  “General license” means a license, pursuant to regulations promulgated by the department, effective without the filing of an application, to transfer, acquire, own, possess or use quantities of, or devices or equipment utilizing, byproduct, source, or special nuclear materials or other radioactive material occurring naturally or produced artificially.

(h)  “Specific license” means a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing, byproduct, source, or special nuclear materials or other radioactive material occurring naturally or produced artificially.

(i)  “Registration” means the reporting of possession of a source of radiation and the furnishing of information with respect thereto, in accordance with subdivision (b) of Section 115060.

(j)  “Department” means the State Department of Health Services.

(k)  “Director” means the State Director of Health Services.

( l)  “Federal research and development activity” means any activity of the Secretary of Energy conducted at any research facility owned or operated by the United States Department of Energy.

(m)  “Low-level waste” means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or the byproduct material defined in Section 11(e)(2) of the Atomic Energy Act of 1954 (42 U.S.C. Sec. 2014 (e)(2)). For purposes of this subdivision, the following definitions shall apply:

(1)  “High-level radioactive waste” means either of the following:

(A)  The highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from this liquid waste that contains fission products in sufficient concentrations.

(B)  Other highly radioactive material that the Nuclear Regulatory Commission, consistent with existing law, determines by rule requires permanent isolation.

(2)  “Spent nuclear fuel” means fuel that has been withdrawn from a nuclear reactor following irradiation, the constituent elements of which have not been separated by reprocessing.

(3)  “Transuranic waste” means any waste containing more than 100 nanocuries of alpha emitting transuranic nuclides with half-life greater than five years per gram of waste material.

(n)  “Mammogram” means an X-ray image of the human breast.

(o)  “Mammography” means the procedure for creating a mammogram.

(p)  “Mammography quality assurance” means the detection of a change in X-ray and ancillary equipment that adversely affects the quality of films and the glandular radiation dose, and the correction of this change.

(q)  “Mammogram certification” means a certification, issued by the department after registration, that the equipment dedicated to or used for mammography meets the standards prescribed pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Control Agency

114990

The department is designated as the agency responsible for the issuance of licenses. In carrying out its duties under this section, the department may enter into an agreement with the Division of Occupational Safety and Health and other state and local agencies to conduct technical evaluations of license applications prior to issuance of licenses. The agreements shall also include provisions for conducting inspections in accordance with Section 115095.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



114995

The authority of the department to issue licenses pursuant to Section 114990 is not affected by any requirements to conduct studies or planning efforts specified in Section 115005.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115000

The department shall, for the protection of public health and safety do all of the following:

(a)  Develop programs for evaluation of hazards associated with use of sources of ionizing radiation.

(b)  Develop programs, with due regard for compatibility with federal programs, for licensing and regulation of byproduct, source, and special nuclear materials, and other radioactive materials.

(c)  Except as provided in Section 18930, adopt regulations relating to control of other sources of ionizing radiation.

(d)  Issue any regulations that may be necessary in connection with proceedings under Article 4 (commencing with Section 115060).

(e)  Collect and disseminate information relating to control of sources of ionizing radiation, including all of the following:

(1)  Maintenance of a file of all license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions, and revocations.

(2)  Maintenance of a file of all regulations relating to regulation of sources of ionizing radiation, pending or adopted, and proceedings thereon.

(3)  Disseminate information regarding the evaluation of hazards associated with the use of sources of ionizing radiation.

Nothing in this chapter shall be construed as precluding the Division of Occupational Safety and Health from adopting and enforcing regulations relating to matters within its jurisdiction consistent with, in furtherance of, and designed to implement this chapter and the regulations adopted thereunder.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115000.1

(a)  For the purposes of this section, the following terms have the following meanings:

(1)  “Generate” means to produce or cause the production of, or to engage in an activity which otherwise results in the creation or increase in the volume of, low-level radioactive waste.

(2)  (A)  “Generator” means any person who, by his or her actions, or by the actions of his or her agent, employee, or independent contractor, generates low-level radioactive waste in the state.

(B)  For purposes of this section, a person who provides for or arranges for the collection, transportation, treatment, storage, or disposal of low-level radioactive waste generated by others is a generator only to the extent that his or her actions, or the actions of his or her agent, employee, or independent contractor, generate low-level radioactive waste.

(3)  “Person” means an individual, partnership, corporation, or other legal entity, including any state, interstate, federal, or municipal governmental entity.

(4)  “Waste” means material that is not in use and is no longer useful.

(5)  “Generator category” includes, but is not limited to, any of the following:

(A)  Nuclear powerplants.

(B)  Reactor vendors or designers.

(C)  Government.

(D)  Medicine.

(E)  Academia.

(F)  Aerospace.

(G)  Military.

(H)  Research.

(I)  Industrial gauges.

(J)  Manufacturing.

(6)  “Low-level radioactive waste” or “LLRW” has the same meaning as defined in Article 2 of the Southwestern Low-Level Radioactive Waste Disposal Compact, as set forth in Section 115255.

(7)  “Class” means the class of low-level radioactive waste. “Class A”, “class B”, and “class C” waste are those classes defined in Section 61.55 of Title 10 of the Code of Federal Regulations.

(8)  “Licensed LLRW disposal facility” means any of the three disposal facilities located at Barnwell, South Carolina; Clive, Utah; or Richland, Washington, that exist on January 1, 2003.

(b)  The department shall, for the protection of public health and safety maintain a file of each manifest from each generator of LLRW that is sent to a disposal facility or to a facility subject to the Southwestern Low-level Radioactive Waste Disposal Compact, as set forth in Article 17 (commencing with Section 115250).

(c)  The department shall, for the protection of public health and safety, maintain a file of all LLRW transferred for disposal to a licensed LLRW disposal facility during the reporting period, either directly or through a broker or agent, that shall meet all of the following conditions:

(1)  Specify the category of generator, class, quantity by activity, and volume of LLRW, including an estimate of the peak and average quantities in storage, along with the identity of the generator, and the chemical and physical characteristics of that waste, including its half-life, properties, or constituents, and radionuclides present at, or above, the minimum labeling requirements, with their respective concentrations and amounts of radioactivity.

(2)  Be updated annually, at minimum, to ensure an accurate and timely depiction of radioactive waste in the state.

(3)  Include all of the following information in the file:

(A)  The total volume, volume by class, and activity by radionuclide and class.

(B)  The types and specifications of individual containers used and the number of each type transferred for disposal.

(C)  The maximum surface radiation exposure level on any single container of LLRW transferred, the number of disposal containers that exceed 200 mR/hour, and the volume, class, and activity by radionuclide.

(D)  The identification of each licensed LLRW disposal facility to which LLRW was transferred, either directly or through a broker or agent, and the volume and activity by class of LLRW transferred by each broker to each licensed LLRW disposal facility.

(E)  The identification of all brokers or agents to which LLRW was transferred and the volume and activity by class of the generator’s LLRW transferred by each broker or agent to each licensed LLRW disposal facility.

(F)  The weight of source material by its type. For purposes of this paragraph, “type” includes, but is not limited to, natural uranium, depleted uranium, or thorium.

(G)  The total number of grams of special nuclear material by radionuclide, and the maximum number of grams of special nuclear material in any single shipment by radionuclide.

(H)  As complete a description as practicable of the principal chemical and physical form of the LLRW by volume and radionuclide, including the identification of any known hazardous properties, other than its radioactive property.

(I)  For solidified or sorbed liquids, the nature of the liquid, the solidifying or sorbing agent used, and the final volume.

(J)  For LLRW containing more than 0.1 percent by weight chelating agents, the identification of the chelating agent, the volume and weight of the LLRW and the weight percentage of chelating agent.

(K)  For LLRW that was treated, either by the generator or its agent or independent contractor, in preparation for transfer to a licensed LLRW disposal facility described in paragraph (8) of subdivision (a) for the purpose of reducing its volume or activity by any method including reduction by storage for decay, or for the purpose of changing its physical or chemical characteristics in a manner other than by solidification or sorption of liquids, the file shall include a description of the treatment process.

(L)  The volume, volume by class, and activity by radionuclide and class of that LLRW, if any, that the generator is holding at the end of the annual reporting period because the generator knows or has reason to believe that LLRW will not be accepted for disposal at any of the licensed LLRW disposal facilities. The file shall include a description of this LLRW.

(d)  The department shall maintain a file on each generator’s LLRW stored, including specific radionuclides, total volume, volume by class, total activity, and activity by radionuclide and class of LLRW stored for decay and stored for later transfer, including the periods of time for both types of storage.

(e)  (1)  The department shall prepare an annual report, including a set of tables summarizing data collected from the activities and maintenance of files specified in subdivisions (c) and (d) to the department. These annual data tables shall contain information that summarizes and categorizes, by category, and if applicable, subcategory, of generator and location by county and identity of generator, the nature, characteristics and the total volume, volume by class, total activity and activity by radionuclide and class of LLRW generated, disposed of, treated, transferred, stored for later transfer, and stored for decay during each calendar year.

(2)  The department shall note, in the set of tables prepared pursuant to paragraph (1), any generator for which data are lacking.

(f)  The department shall make the information described in subdivisions (c) and (d) available to the public in a format that aggregates the information by county. The department shall not make public the identity and location of any site where LLRW is stored or used. The department may combine information from multiple counties if necessary to protect public security. Notwithstanding any other provision of law the department shall not make the report prepared pursuant to subdivision (e) available to the public, and the report is not subject to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 6 of Title 1 of the Government Code).

(g)  The department may make the information described in subdivisions (c) and (d) available upon request to any Member of the Legislature. No Member of the Legislature may disclose the identity or location of any site where LLRW is stored or used to any member of the general public.

(h)  To meet the requirements of this section, each generator shall submit to the department the information included in Forms 540, 541, and 542, and any successor forms, of the Nuclear Regulatory Commission, for each LLRW shipment. In addition, for purposes of subparagraph (L) of paragraph (4) of subdivision (c) and subdivision (d), each generator shall annually complete and submit to the department the information included on Forms 540, 541, and 542, and any successor forms, of the Nuclear Regulatory Commission that describe the LLRW stored and shipped by the generator.

(Amended by Stats. 2003, Ch. 62, Sec. 193. Effective January 1, 2004.)



115005

In addition to the requirements imposed by Section 115000, the department shall develop an overall plan, in consultation with other state, regional, and federal agencies, for the management, treatment, and disposal of low-level radioactive waste generated within California. The plan shall contain, at a minimum, all of the following elements:

(a) Specific contingency plans to address the needs of the state for the short-term storage of low-level radioactive waste in the event of a precipitous closure of existing out-of-state commercial waste disposal facilities and to evaluate feasible alternatives for meeting the state’s needs. This element of the plan shall include, but is not limited to, all of the following factors:

(1) The amount and kinds of low-level radioactive waste generated by California licensees and current disposal locations.

(2) The size and nature of an interim storage facility required to meet California’s interim low-level radioactive waste disposal needs.

(3) The cost of developing and operating an interim storage site by the department or contracting organizations.

(4) Criteria for the siting of an interim storage site, including, but not limited to, all of the following:

(A) Proximity to population.

(B) Geologic stability.

(C) Proximity to ground or surface water.

(D) Availability of transportation.

(E) General public health and economic considerations.

This element of the plan shall be completed and submitted to the appropriate committees of each house of the Legislature on or before December 31, 1982.

(b) A classification scheme for the separation of low-level waste that will facilitate the management, treatment, storage, and ultimate disposal of the waste. This classification scheme shall consider the matters as possible de minimis radiation levels for specific radionuclides, the quantity and specific activity of the material, its persistence, toxicity, chemical form, reactivity, and the principal radionuclides present. The classification scheme shall also include the specifications necessary to determine which classes of waste may or may not be accepted for storage in an interim storage facility established pursuant to Section 115045, that may or may not be held by the licensee for decay to specified residual radioactivity levels and that require long-term isolation from the environment, as the case may be, for the protection of the public health and safety. The department may require as a condition of licensure the submission of information necessary to determine the total amount of waste produced in each class of the classification scheme. The department may, by regulation, adopt the classification scheme establishing which wastes may or may not be accepted at an interim storage facility or at a treatment or disposal facility.

This element of the plan shall be completed and submitted to the appropriate committees of each house of the Legislature on or before December 31, 1982.

(c) Siting criteria for potential land burial disposal sites and treatment facilities within the state. In establishing these criteria, the department shall consider the following factors, including, but not limited to:

(1) The present and projected future uses of land, water, and natural resources.

(2) The proximity of the site to major population centers.

(3) The presence of active earthquake faults.

(4) Geologic and other natural barriers that protect against surface or groundwater contamination.

(5) The effectiveness of engineered barriers, waste treatment, and waste packaging in ensuring isolation of the waste from the environment.

(6) Transportation of radioactive materials as it relates to public health and safety.

(7) The relative economic impact of location and operation of treatment or disposal facilities.

This element of the plan shall be completed and submitted to the appropriate committees of each house of the Legislature on or before December 31, 1982.

(d) A plan of action to minimize the environmental, occupational, and public health impact of low-level radioactive waste and to protect the public health and safety by encouraging a reduction in the amount and toxicity of waste produced. This activity shall include conducting or having studies conducted that evaluate the technical and economic feasibility of (1) reducing the volume, reactivity, and chemical and radioactive hazard of the waste, (2) cleaning contaminated, nonactivated metals and other materials to permit their recycle and reuse, and (3) substituting nonradioactive or short-lived radioactive materials for those radionuclides that require long-term isolation from the environment. The results of these studies, along with the departmental recommendations for their implementation, shall be reported by the department to the appropriate committees of the Legislature on or before December 31, 1983.

(e) Within six months after September 28, 1983, the Governor shall direct the appropriate state agency or agencies, as determined by the Governor, to conduct and complete a study that identifies those regions of the state within which it is likely the criteria developed pursuant to subdivision (c) could be met. The state agency or agencies, so directed, may also request, when appropriate, the assistance of state or federal agencies or private organizations.

(Amended by Stats. 2004, Ch. 183, Sec. 228. Effective January 1, 2005.)



115010

(a)  The department shall not grant any license to receive radioactive material from other persons for disposal on land unless all of the following requirements are satisfied:

(1)  The land on which the radioactive wastes are to be buried is owned by the federal or state government.

(2)  The department determines that the site is consistent with the public health and safety.

(3)  The applicant for the license will comply with the emergency regulations adopted by the department pursuant to subdivision (b).

(b)  Not later than six months after September 28, 1983, the department shall adopt emergency regulations for the licensing of those persons engaged in the disposal of low-level radioactive waste and for implementing this section and Sections 115015, 115020, and 115030.

The emergency regulations shall be consistent with the federal regulations found in Sections 301 through 311, inclusive, of Part 20 of Title 10 and in Part 61 of Title 10 of the Code of Federal Regulations (Federal Register, Vol. 47, No. 28, page 57446, December 27, 1982) and shall be adopted solely for the purposes of clarifying and rendering specific, for application in California, these federal regulations and implementing this section and Sections 115015, 115020, and 115030.

(c)  The emergency regulations specified in subdivision (b) shall be adopted by the department in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the department pursuant to this subdivision shall not be repealed by the Office of Administrative Law and shall remain in effect until revised or repealed by the department.

(d)  The department may, by emergency regulation adopted in accordance with subdivision (c), establish and collect a fee for the issuance or renewal of a license specified in subdivision (a).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115010.5

The department shall, by regulation, establish and collect a fee for the issuance or renewal of a license to dispose of low-level radioactive waste pursuant to this chapter. The fees collected shall be sufficient to cover the state’s cost in reviewing the application, issuing or renewing the license, and inspecting and conducting oversight of the licensee.

(Added by Stats. 2002, Ch. 513, Sec. 3. Effective January 1, 2003.)



115015

The department may limit the number of licenses issued pursuant to Sections 114990, 115010, and 115020 authorizing the receipt of radioactive material from other persons for disposal on land.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115020

(a)  All applicants filing a statement of capabilities and notice of intention to file an application for a license to receive radioactive materials from other persons for disposal on land shall file the statement and notice within three months after the department adopts the emergency regulations specified in subdivision (b) of Section 115010. Within 45 days after the termination of that three-month filing period, the department shall evaluate the statements of capabilities and notices of intent. The director shall determine, within that 45-day period, whether the department has received one or more statements and notices that are likely to result in the filing of an application for a license satisfying the requirements of Section 115010.

(b)  If the director determines, within the 45-day period specified in subdivision (a), that the department has received one or more statements of capabilities and notices of intent which are likely to result in the filing of an application for a license, the department shall, within the 45-day period, select one of the applicants who filed the statement of capabilities and notice of intent to file a license application as a license designee.

(c)  The department shall adopt emergency regulations establishing procedures for the review and evaluation of the statements of capabilities and notices of intent, as specified in subdivision (a), and for the selection of a license designee, as specified in subdivision (b). These emergency regulations shall be adopted by the department in accordance with subdivision (c) of Section 115010 and shall include procedures for soliciting, evaluating, ranking, and designating license designees and for selecting alternative license designees based upon the ranking.

(d)  The department may solicit additional statements of capabilities and notices of intent if a license designee withdraws or becomes ineligible for licensing, or if a license is issued and is then suspended, revoked, or terminated.

(e)  The department may, by emergency regulations adopted in accordance with subdivision (c) of Section 115010, establish and collect a fee for filing a statement of capabilities and notice of intent.

(f)  The department may require that a person selected as a license designee pursuant to this section post a bond of up to one million dollars ($1,000,000) to guarantee that the person will carry out the activities connected with completing the license application and obtaining the license. The department shall, by emergency regulation adopted in accordance with subdivision (c) of Section 115010, establish standards for the forfeiture of the bond.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115025

(a)  If, within 45 days after the termination of the three-month filing period specified in subdivision (a) of Section 115020, the director determines that the department has not received a statement of capabilities and a notice of intent to file an application for a license to receive radioactive materials from other persons for disposal on land that is likely to result in the filing of an application that satisfies the requirements of Section 115010, the director shall notify the Secretary of the Resources Agency.

(b)  Within one year after receiving the notification specified in subdivision (a), the Secretary of the Resources Agency shall file with the department an application for a license to receive radioactive materials from other persons for disposal on land at a site within a region identified pursuant to subdivision (e) of Section 115005 and that is owned, operated, or both, by the state.

(c)  (1)  Upon the request of the Resources Agency, the Director of Finance may provide a loan from the General Fund to the Resources Agency for the purposes of implementing this section. The Resources Agency shall repay any loans made pursuant to this section pursuant to the terms and conditions prescribed by the Department of Finance, including interest at the rate set by the Pooled Money Investment Board pursuant to Section 16314 of the Government Code.

(2)  The Director of Finance shall not provide more than two million dollars ($2,000,000) pursuant to this subdivision during the 1983–84 fiscal year. The amount for loans in the 1984–85 fiscal year, and subsequent fiscal years, shall be specified annually in the Budget Act and the total of all loans made pursuant to this subdivision shall not exceed fifteen million dollars ($15,000,000).

(d)  If a radioactive materials disposal site that is owned, operated, or both, by the state is established pursuant to this section, the Secretary of the Resources Agency shall establish a schedule of fees to be charged each person who disposes of radioactive materials at the site. The schedule of fees shall be set at an amount sufficient to reimburse the state for any costs incurred in developing, constructing, and operating the site.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115030

The department may require that all schedules of fees charged for the disposal of radioactive material by a person owning or operating a site licensed pursuant to Section 115010 are to be submitted to the department prior to their implementation. The department may determine, following a public hearing and based upon written findings, if the fees to be charged are reasonable and may require the owner or operator to modify the fee schedule if so determined by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115035

In addition to the fees authorized to be levied pursuant to Section 115065, the department may, by regulation, set fees to be paid for the disposal in the state of low-level radioactive waste, set in an amount sufficient to pay the costs of the regulatory activities specified in paragraphs (2) and (3) of subdivision (E) of Article 4 of the Southwestern Low-Level Radioactive Waste Disposal Compact, as specified in Section 115255.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115040

(a) The license designee shall file periodic financial reports with the department as directed by the department. These reports shall provide detailed information on past and projected expenditures for development and operation of the low-level radioactive waste disposal site according to programmatic function, including, but not limited to, all of the following:

(1) Program management.

(2) Candidate sites selection.

(3) Site characterization.

(4) Environmental.

(5) Public and agency involvement.

(6) Licensing and permitting.

(7) Site development.

(8) Land acquisition.

(9) Financing.

(10) Operations.

(b) The license designee shall file reports with the department, as directed by the department, that identify, quantify, and explain major causes of actual and projected cost overruns and cost underruns with regard to the cost projections provided in the statement of capabilities and notice of intent.

(c) The Legislature finds and declares that the purpose of this section is to identify minimum financial reporting requirements for the costs of developing and operating the state’s low-level radioactive waste disposal facility. This section does not limit the authority of the department to require the license designee to furnish any additional information that the department determines to be necessary to fulfill its duties under this chapter, including Section 115030.

(Amended by Stats. 2006, Ch. 538, Sec. 432. Effective January 1, 2007.)



115045

(a)  The department is authorized, pursuant to subdivision (d), to establish and operate, or contract for the establishment and contract for operation, of one or more low-level radioactive waste interim storage facilities for the exclusive use of persons located in California who are licensed by the department or the United States Nuclear Regulatory Commission.

(b)  In addition to the fees authorized to be levied pursuant to Section 115065, the department is authorized to set and collect fees, by regulation, to be paid by generators in California of low-level radioactive waste in an amount sufficient to support the development and operation of the facilities including the surveillance and repair of damaged packages, maintenance of the facilities, decontamination, decommissioning, and postclosure maintenance of these facilities, recordkeeping systems, and other activities as the department finds necessary to ensure the safe operation of such a facility. In no event shall any fee be set in an amount that exceeds the amount reasonably necessary to implement this section. The department is also authorized to require the operators or the users of the facilities to post bonds or possess adequate insurance as may be reasonably necessary to protect the state against such liabilities as storage and ultimate disposal costs for abandoned waste and against claims arising out of accidents or failures of the storage facility.

(c)  All users of any facility operated pursuant to this section must all meet state and federal orders, requirements, or regulations for handling and management of low-level radioactive waste including those prescribed pursuant to subdivision (b) of Section 115005.

(d)  No low-level radioactive waste interim storage facility may be established pursuant to subdivision (a) until all of the following occurs:

(1)  The department has fulfilled the requirements of subdivisions (a) and (b) of Section 115005 and has submitted its findings to the Legislature.

(2)  The establishment of the interim storage facility is consistent with the elements of the low-level radioactive waste disposal plan specified in subdivisions (a) and (b) of Section 115005.

(3)  The department files a notice with the Legislature, while in session, 60 days before establishing the facility.

(e)  In addition to any other grounds authorizing the department, or any person with whom it contracts, to cease the operation of a low-level radioactive waste interim storage facility, any such facility shall cease accepting low-level radioactive waste for interim storage (1) no later than five years after the date it commences operating or (2) if the director determines that an alternate disposal site is available to California licensees in the western region of the United States, whichever event occurs first.

(f)  Within seven years of commencing operation of any interim storage facility all wastes stored at the facility shall be transferred to a permanent land burial disposal site or permanently disposed of by some other treatment or means of disposal and the facility shall be closed and thereafter, to the extent necessary, as determined by the department, decontaminated and decommissioned.

(g)  This section shall remain in effect for a period of eight years from the date of the establishment of a low-level radioactive waste interim storage facility pursuant to this section, and as of that date is repealed. The director shall report the date the facility is established to the appropriate committees of each house of the Legislature and the Legislative Counsel Bureau.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Repealed as of date prescribed by its own provisions.)



115050

The Governor shall negotiate and enter into interstate agreements, interstate compacts, or agreements with compacts, for the purpose of establishing access to, or maintaining access to, land disposal facilities for low-level radioactive waste generated in California. The terms of the agreement or compact may include, but are not limited to, a provision that the other parties to the agreement or compact will have reciprocal access to California permanent disposal facilities, when operational.

The Governor shall report to the Legislature on the status of these negotiations within four months after September 28, 1983, and every four months thereafter, until an agreement or compact is entered into or the negotiations are terminated.

Any agreement or compact that proposes membership for California in a compact made pursuant to the Low-Level Radioactive Waste Policy Act (42 U.S.C. Secs. 2021b to 2021d, inclusive) or any interstate agreement or agreement with a compact that includes a provision that the other parties to the agreement will have reciprocal access to California permanent disposal facilities, when operational, shall be submitted to the Legislature for ratification by statute.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115055

The director shall appoint, in consultation with the Chairperson of the Senate Committee on Rules and the Speaker of the Assembly, an advisory committee to advise the department regarding methods for minimizing the environmental impact of low-level wastes, criteria for siting low-level waste treatment and burial facilities, alternatives to land burial of low-level waste, and waste classification schemes.

The committee shall include representatives from the field of medicine, and from research, industrial, environmental, and public health organizations, who have demonstrated expertise and experience with radioactive materials, waste management, the health effects of exposure to low-level waste, or the environmental impact associated with the storage of low-level waste. The director shall appoint to the advisory committee the director of environmental health of the county where a low-level waste disposal facility is sited.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Licensing and Regulation of Sources of Ionizing Radiation

115060

(a)  The department shall provide by rule or regulation for general or specific licensing of persons to receive, possess, or transfer radioactive materials, or devices or equipment utilizing these materials. That rule or regulation shall provide for amendment, suspension, or revocation of licenses.

(b)  The department may require registration and inspection of sources of ionizing radiation other than those that require a specific license, and compliance with specific safety standards to be adopted by the department.

(c)  The department may exempt certain sources of ionizing radiation or kinds of uses or users from the licensing or registration requirements set forth in this section when the department makes a finding that the exemption of these sources of ionizing radiation or kinds of uses or users will not constitute a significant risk to the health and safety of the public.

(d)  Regulations adopted pursuant to this chapter may provide for recognition of other state or federal licenses as the department may deem desirable, subject to registration requirements as the department may prescribe.

(e)  The department shall adopt registration and certification regulations for mammography equipment. These regulations shall include, but not be limited to, all of the following requirements:

(1)  An X-ray machine used for mammography shall be specifically designed for mammography and inspected by the department, or deemed satisfactory by the department based upon evidence of certification by the American College of Radiology mammography accreditation program, or an accreditation program that the department deems equivalent before it is certified.

(2)  That all persons who have a certificate for mammography equipment follow a quality assurance program to be adopted by the department to ensure the protection of the public health and safety.

(3)  That quality assurance tests, as determined by the department, are performed on all mammography equipment located in a mobile van or unit after each relocation of the mobile van or unit to a different location for the purpose of providing mammography. This equipment shall be recalibrated if images are not of diagnostic quality as determined by the department. A written record of the location of mobile vans or units with dates and times shall be maintained and available for inspection by the department.

(4)  On or after July 15, 1993, all mammography equipment shall be registered with and certified by the department. If this mammography equipment is certified by a private accreditation organization, the department shall take into consideration evidence of this private certification when deciding to issue a mammogram certification.

(5)  All licenses, permits, and certificates issued by the department pursuant to this chapter and the Radiologic Technology Act (Section 27) relating to the use of mammography equipment shall be publicly posted pursuant to this section and regulations adopted by the department.

(f)  To further ensure the quality of mammograms, the department shall require all mammogram facilities, other than mobile units or vans, to operate quickly and efficiently so as to ensure that the facilities are able to develop mammograms of diagnostic quality prior to when the patient leaves the facility.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115061

(a) In order to better protect the public and radiation workers from unnecessary exposure to radiation and to reduce the occurrence of misdiagnosis, the Radiologic Health Branch within the State Department of Health Services shall adopt regulations that require personnel and facilities using radiation-producing equipment for medical and dental purposes to maintain and implement medical and dental quality assurance standards that protect the public health and safety by reducing unnecessary exposure to ionizing radiation while ensuring that images are of diagnostic quality. The standards shall require quality assurance tests to be performed on all radiation-producing equipment used for medical and dental purposes.

(b) The Radiologic Health Branch shall adopt the regulations described in subdivision (a) and provide the regulations to the health committees of the Assembly and the Senate on or before January 1, 2008.

(c) For purposes of this section, “medical and dental quality assurance” means the detection of a change in X-ray and ancillary equipment that adversely affects the quality of films or images and the radiation dose to the patients, and the correction of this change.

(Amended by Stats. 2006, Ch. 538, Sec. 433. Effective January 1, 2007.)



115065

(a) Notwithstanding Section 6103 of the Government Code, the department shall provide by regulation a schedule of the fees that shall be paid by the following persons:

(1) Persons possessing radioactive materials under licenses issued by the department or under other state or federal licenses for the use of these radioactive materials, when these persons use these radioactive materials in the state in accordance with the regulations adopted pursuant to subdivision (d) of Section 115060.

(2) Persons generally licensed for the use of devices and equipment utilizing radioactive materials that are designed and manufactured for the purpose of detecting, measuring, gauging, or controlling thickness, density, level, interface location, radiation, leakage, or qualitative or quantitative chemical composition, or for producing light or an ionized atmosphere, if the devices are manufactured pursuant to a specific license authorizing distribution to general licensees.

(b) The revenues derived from the fees shall be used, together with other funds made available therefor, for the purpose of the issuance of licenses or the inspection and regulation of the licensees.

(c) The department may adopt emergency regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code to establish and adjust fees for radioactive materials licenses in an amount to produce estimated revenues equal to at least 95 percent of the department’s costs in carrying out these licensing requirements, if the new fees were to remain in effect throughout the fiscal year for which the fee is established or adjusted.

(d) A local agency participating in a negotiated agreement pursuant to Section 114990 shall be fully reimbursed for direct and indirect costs based upon activities governed by Section 115070. With respect to these agreements, any salaries, benefits, and other indirect costs shall not exceed comparable costs of the department.

(e) The fees for licenses for radioactive materials and of devices and equipment utilizing those materials shall be adjusted annually pursuant to Section 100425.

(f) The department shall establish fees for followup inspections related to the failure to correct violations of this chapter or regulations adopted pursuant to this chapter. The fees established by the department may be charged for each inspection visit.

(Amended by Stats. 2006, Ch. 74, Sec. 36. Effective July 12, 2006.)



115070

The frequency of inspections of radioactive materials shall be based on priorities established by the United States Nuclear Regulatory Commission.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115075

In addition to the annual adjustment of the fees authorized by this chapter pursuant to Section 100425, on or before January 1, 1991, the director may adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, to establish and adjust these fees, and for purposes of that chapter, including Section 11349.6 of the Government Code, an adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115080

(a) Notwithstanding Section 6103 of the Government Code, the department shall provide by regulation a ranking of priority for inspection, as determined by the degree of potentially damaging exposure of persons by ionizing radiation and the requirements of Section 115085, and a schedule of fees, based upon that priority ranking, that shall be paid by persons possessing sources of ionizing radiation that are subject to registration in accordance with subdivisions (b) and (e) of Section 115060, and regulations adopted pursuant thereto. The revenues derived from the fees shall be used, together with other funds made available therefor, for the purpose of carrying out any inspections of the sources of ionizing radiation required by this chapter or regulations adopted pursuant thereto. The fees shall, together with any other funds made available to the department, be sufficient to cover the costs of administering this chapter, and shall be set in amounts intended to cover the costs of administering this chapter for each priority source of ionizing radiation. Revenues generated by the fees shall not offset any general funds appropriated for the support of the radiologic programs authorized pursuant to this chapter, and the Radiologic Technology Act (Section 27), and Chapter 7.6 (commencing with Section 114960). Persons who pay fees shall not be required to pay, directly or indirectly, for the share of the costs of administering this chapter of those persons for whom fees are waived. The department shall take into consideration any contract payment from the Health Care Financing Administration for performance of inspections for Medicare certification and shall reduce this fee accordingly.

(b) A local agency participating in a negotiated agreement pursuant to Section 114990 shall be fully reimbursed for direct and indirect costs based upon activities governed by Section 115085. With respect to these agreements, any salaries, benefits, and other indirect costs shall not exceed comparable costs of the department. Any changes in the frequency of inspections or the level of reimbursement to local agencies made by this section or Section 115085 during the 1985–86 Regular Session shall not affect ongoing contracts.

(c) The fees paid by persons possessing sources of ionizing radiation shall be adjusted annually pursuant to Section 100425.

(d) The department shall establish two different registration fees for mammography equipment pursuant to this section based upon whether the equipment is accredited by an independent accrediting agency recognized under the federal Mammography Quality Standards Act (42 U.S.C. Sec. 263b).

(e) The department shall establish fees for followup inspections related to the failure to correct violations of this chapter or regulations adopted pursuant to this chapter. The fees established by the department may be charged for each inspection visit.

(Amended by Stats. 2006, Ch. 74, Sec. 37. Effective July 12, 2006.)



115085

The average inspection frequency for ionizing radiation machines shall be once each year for mammography X-ray units, once every three years for high-priority sources of ionizing radiation, and once every four and one-quarter years for medium-priority sources. Sources of ionizing radiation used in dentistry shall be screened for defects by mail or other offsite methodology not less frequently than once every five years, with physical inspection of the 50 percent, determined by the department to be most in need of inspection, to average at least once every six years.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115090

In making the determination of whether to grant, deny, amend, revoke, suspend, or restrict a certification, registration, or license, the department may consider those aspects of a person’s background that, in its judgment, bear materially on that person’s ability to fulfill her or his obligations, including but not limited to technical competency and her or his current or prior record in areas involving ionizing radiation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115091

The department shall require a licensee or an applicant for a license pursuant to Section 115060 to receive, possess, or transfer radioactive materials, or devices or equipment utilizing radioactive materials, to provide a financial surety to ensure performance of its obligations under this chapter. The department shall establish, by regulation, the amount and type of financial surety that is required to be provided in order to provide for maximum protection of the public health and safety and the environment. The financial surety shall be in the form of surety bonds, deposits of government securities, escrow accounts, lines of credit, trust funds, credit insurance, or any other equivalent financial surety arrangement acceptable to the department. The department shall adopt the regulations in accordance with, but not limited to, the following criteria:

(a)  Consideration of the need for, and scope of, any decontamination, decommissioning, reclamation, or disposal activities required to protect the public health and safety and the environment.

(b)  Estimates of the costs of the required decontamination, decommissioning, reclamation, or disposal.

(c)  The costs of long-term maintenance and surveillance, if required.

(d)  Consideration of the appropriateness of specific requirements imposed in the financial assurance regulations adopted by the Nuclear Regulatory Commission, including, but not limited to, the minimum levels of financial assurance required to be provided by different categories of facilities, and the categories of facilities which are exempted from the requirement to provide a financial surety.

(Added by Stats. 1996, Ch. 1023, Sec. 337. Effective September 29, 1996.)



115092

(a)  The department shall deposit all money received from a financial surety provided pursuant to Section 115091 in the Financial Surety Account, which is hereby created in the Radiation Control Fund.

(b)  Notwithstanding Section 13340 of the Government Code, the money in the Financial Surety Account is hereby continuously appropriated to the department for expenditure only for the decontamination, decommissioning, reclamation, and disposal of radioactive materials, and for long-term maintenance and surveillance for the protection of the public health and safety and the environment, in accordance with subdivision (e), with regard to the facility or operations of the licensee who provided the financial surety.

(c)  The department may not expend the money in the Financial Surety Account for normal operating expenses of the department.

(d)  The department shall, by regulation, establish a procedure whereby a licensee may be refunded the amount of the financial surety provided by the licensee in excess of any amounts expended by the department and any amounts that are required to be retained to cover the costs of long-term maintenance and surveillance pursuant to subdivision (b), with regard to that licensee’s facility or operations. The regulations shall specify that the refund may be received only after the department has determined that the licensee has fully satisfied all of its obligations under its license, and all other obligations which the regulations require to be satisfied before the licensee may receive a refund.

(e)  If the department finds that a radioactive materials licensee is unable to, or is unwilling to, conduct any decontamination, decommissioning, reclamation, disposal, or long-term maintenance and surveillance that may be necessary, the department shall issue an order directing any action and corrective measures it finds necessary to protect the public health and safety and the environment. The department may undertake, or contract for the undertaking of, any actions or corrective measures which the licensee fails to satisfactorily complete, and may expend the amount of the financial surety provided by the licensee to pay the costs of those actions and corrective measures.

(Added by Stats. 1996, Ch. 1023, Sec. 338. Effective September 29, 1996.)



115093

(a)  The department shall require, as a condition of issuing a license to receive, possess, or transfer radioactive materials, or devices or equipment utilizing radioactive materials, that the licensee take corrective action with regard to all contamination that results from the handling, use, storage, or transportation of radioactive materials at the licensee’s facility regardless of when the contamination commenced at the facility.

(b)  Any corrective action required pursuant to this section shall require that corrective action be taken beyond the facility boundary if necessary to protect human health and safety or the environment, unless the licensee demonstrates to the satisfaction of the department that, despite the licensee’s best efforts, the licensee is unable to obtain the necessary permission to undertake the corrective action.

(c)  When corrective action cannot be completed prior to issuance of the license, the license shall contain schedules of compliance for corrective action and assurances of financial responsibility for completing the corrective action.

(Added by Stats. 1996, Ch. 1023, Sec. 339. Effective September 29, 1996.)






ARTICLE 5 - Inspection

115095

Any officer, employee, or agent of the department or of any state or local agency with which an agreement has been made pursuant to Section 114990 shall have the power to enter at all reasonable times upon any private or public property within the jurisdiction of the agency for the purpose of determining whether or not there is compliance with or violation of this chapter, building standards published in the State Building Standards Code relating to buildings in which there are sources of ionizing radiation, or of the regulations adopted pursuant to this chapter, and the owner, occupant, or person in charge of the property shall permit that entry and inspection. Entry into areas under the jurisdiction of the federal government shall be effected only with the concurrence of the federal government or its duly designated representative.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115100

(a)  The person responsible for registering mammographic X-ray equipment shall be responsible for assuring that the mammographic X-ray equipment under his or her jurisdiction has been inspected and that mammography quality assurance tests are performed by a medical physicist, health physicist, or other individual with qualifications similar to those approved by the department and prescribed in the May 1990 version of the “Rules of Good Practice for Supervision and Operation of Mammographic X-Ray Equipment,” as approved by the Radiologic Technology Certification Committee.

(b)  If the department adopts regulations on or after January 1, 1993, that provide similar or stronger protection of a patient’s health and safety than the “Rules of Good Practice for Supervision and Operation of Mammographic X-Ray Equipment,” as determined by the department, then those rules shall no longer apply to this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115102

(a) A facility that operates a mammogram machine shall post notices of serious violations in an area that is visible to patients. For purposes of this section, “serious violation” means a Level 1 deviation, identified by an inspector, from federal Mammography Quality Standards Act of 1992 (42 U.S.C. Sec. 263b) standards, in effect as of December 31, 2009, that may seriously compromise the quality of mammography services that are offered by the facility.

(b) The facility shall post the notice pursuant to this section within two working days after receipt of the documents from the department. These documents shall remain posted for a minimum of five working days or until action correcting the violation has been completed, whichever is later.

(Added by Stats. 2009, Ch. 169, Sec. 1. Effective January 1, 2010.)






ARTICLE 6 - Records

115105

The department shall require each person who acquires, possesses or uses a source of ionizing radiation to maintain records relating to its receipt, storage, transfer or disposal, and other records as the department may require, subject to exemptions as may be provided by regulations.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115110

The department shall require each person who possesses or uses a source of ionizing radiation to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by regulations of the department. Copies of these records and those required to be kept in accordance with Section 115105 shall be submitted to the department upon request.

The department shall adopt reasonable regulations, compatible with those of the United States Atomic Energy Commission, pertaining to reports of exposure of personnel. The regulations shall require that reports of excessive exposure be made to the individual exposed and to the department, and shall make provision for periodic and terminal reports to individuals for whom personnel monitoring is required. Section 6411 of the Labor Code shall not be construed as exempting any person from making any report required by this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115111

(a) Commencing July 1, 2012, subject to subdivision (e), a person that uses a computed tomography (CT) X-ray system for human use shall record the dose of radiation on every diagnostic CT study produced during a CT examination in the patient’s record, as defined in Section 123105. CT studies used for therapeutic radiation treatment planning or delivery or for calculating attenuation coefficients for nuclear medication studies shall not be required to record the dose.

(b) The facility conducting the study may send electronically each CT study and protocol page that lists the technical factors and dose of radiation to the electronic picture archiving and communications system.

(c) (1) Until July 1, 2013, the displayed dose shall be verified annually by a medical physicist for the facility’s standard adult brain, adult abdomen, and pediatric brain protocols, to ensure the displayed doses are within 20 percent of the true measured dose measured in accordance with subdivision (f).

(2) A facility that has a CT X-ray system that is accredited by an organization that is approved by the federal Centers for Medicare and Medicaid Services, an accrediting agency approved by the Medical Board of California, or the State Department of Public Health may elect not to perform the verification described in paragraph (1).

(d) Subject to subdivision (e), the interpretive report of a diagnostic CT study shall include the dose of radiation by either recording the dose within the patient’s report or attaching the protocol page that includes the dose of radiation to the report.

(e) The requirements of this section shall be limited to CT systems capable of calculating and displaying the dose.

(f) For the purposes of this section, dose of radiation shall be defined as one of the following:

(1) The computed tomography index volume (CTDI vol) and dose length product (DLP), as defined by the International Electrotechnical Commission (IEC) and recognized by the federal Food and Drug Administration (FDA).

(2) The dose unit as recommended by the American Association of Physicists in Medicine.

(g) For purposes of this section, “CT X-ray system” means the same as provided in Section 892.1750 of Title 21 of the Code of Federal Regulations.

(Amended by Stats. 2012, Ch. 106, Sec. 1. Effective July 13, 2012.)



115112

(a) Except as provided in subdivision (b), commencing July 1, 2013, CT X-ray systems shall be accredited by an accrediting organization that is approved by the federal Centers for Medicare and Medicaid Services, an accrediting organization approved by the Medical Board of California, or the State Department of Public Health. A facility that is subject to accreditation may elect to have the CT X-ray system accredited pursuant to a single accreditation survey that includes the CT service by the accrediting organization.

(b) A CT X-ray system shall not be subject to accreditation if any of the following apply:

(1) The system is used for therapeutic radiation treatment planning or delivery.

(2) The system is used for calculating attenuation coefficients for nuclear medicine studies.

(3) The system is dedicated for image guidance for interventional radiologic procedures.

(Amended by Stats. 2012, Ch. 106, Sec. 2. Effective July 13, 2012.)



115113

(a) Except for an event that results from patient movement or interference, a facility shall report to the department an event in which the administration of radiation results in any of the following:

(1) Repeating of a CT examination, unless otherwise ordered by a physician or a radiologist, if one of the following dose values is exceeded:

(A) 0.05 Sv (5 rem) effective dose.

(B) 0.5 Sv (50 rem) to an organ or tissue.

(C) 0.5 Sv (50 rem) shallow dose to the skin.

(2) A CT X-ray examination for any individual for whom a physician did not provide approval for the examination if one of the following dose values is exceeded:

(A) 0.05 Sv (5 rem) effective dose.

(B) 0.5 Sv (50 rem) to an organ or tissue.

(C) 0.5 Sv (50 rem) shallow dose to the skin.

(3) A CT X-ray for an examination that does not include the area of the body that was intended to be imaged by the ordering physician or radiologist if one of the following dose values is exceeded:

(A) 0.05 Sv (5 rem) effective dose.

(B) 0.5 Sv (50 rem) to an organ or tissue.

(C) 0.5 Sv (50 rem) shallow dose to the skin.

(4) CT or therapeutic exposure that results in unanticipated permanent functional damage to an organ or a physiological system, hair loss, or erythema, as determined by a qualified physician.

(5) A CT or therapeutic dose to an embryo or fetus that is greater than 50 mSv (5 rem) dose, that is a result of radiation to a known pregnant individual unless the dose to the embryo or fetus was specifically approved, in advance, by a qualified physician.

(6) Therapeutic ionizing irradiation of the wrong individual or the wrong treatment site, excluding the area of the body that was intended to be irradiated.

(7) The total dose from therapeutic ionizing radiation delivered differs from the prescribed dose by 20 percent or more. A report shall not be required pursuant to this paragraph in any instance if the dose administered exceeds 20 percent of the amount prescribed in a situation if the radiation was utilized for palliative care for the specific patient. The radiation oncologist shall notify the referring physician that the dose was exceeded.

(b) The facility shall, no later than five business days after the discovery of a therapeutic event described in paragraphs (3) to (7), inclusive, of subdivision (a) and no later than 10 business days after discovery of an event described in paragraphs (1) to (4), inclusive, of subdivision (a), provide notification of the event to the department and the referring physician of the person subject to the event and shall, no later than 15 business days after discovery of an event described in subdivision (a), provide written notification to the person who is subject to the event.

(c) This section shall become inoperative on the effective date of the act that added this subdivision, and shall remain inoperative until July 1, 2012.

(Amended by Stats. 2012, Ch. 106, Sec. 3. Effective July 13, 2012. Note: Subd. (c) was added by Stats. 2011, Ch. 139, and made this section inoperative from August 1, 2011, until July 1, 2012.)



115115

The person responsible for registering mammographic X-ray equipment or a certified supervisor, as defined in subdivision (i) of Section 114850, shall establish and maintain a Mammography Quality Assurance Program that includes:

(a)  A Mammography Quality Assurance Manual for the identification of mammography quality assurance tests performed, test frequency, test equipment used, maintenance and calibration of test equipment, and the qualifications of individuals who perform the tests in order to ensure compliance with the May 1990 version of “Rules of Good Practice for Supervision and Operation of Mammographic X-Ray Equipment” or the regulations of the department.

(b)  A “Mammography X-Ray Equipment and Facility Accreditation Certificate” issued by the department that shall be posted on each X-ray machine specifically dedicated for the purpose of mammography.

(Amended by Stats. 1997, Ch. 97, Sec. 5. Effective July 21, 1997.)






ARTICLE 7 - Federal-State Agreements

115120

The Governor, on behalf of this state, may enter into agreements with the federal government providing for discontinuance of certain of the federal government’s responsibilities with respect to sources of ionizing radiation and the assumption thereof by this state. The agreements shall become effective only when ratified by law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115125

Any person who, on the effective date of an agreement under Section 115120, possesses a license issued by the federal government shall be deemed to possess the same pursuant to a license issued under this chapter. The license shall expire either 90 days after receipt from the department of a notice of expiration of the license, or on the date of expiration specified in the federal license, whichever is the earlier.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 8 - Inspection Agreements and Training Programs

115130

The department, on behalf of this state, may enter into an agreement or agreements with the federal government, other states, or interstate agencies, whereby this state will perform on a co-operative basis with the federal government, other states, or interstate agencies, inspections or other functions relating to control of sources of ionizing radiation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115135

The department and any other appropriate state agency may institute training programs for the purpose of qualifying personnel to carry out this chapter, and may make those personnel available for participation in any program or programs of the federal government, other states, or interstate agencies in furtherance of the purposes of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115140

Ordinances, resolutions or regulations, now or hereafter in effect, of the governing body of a city or county relating to radioactive materials or other sources of radiation shall not be superseded by this chapter, provided that the ordinances or regulations are and continue to be consistent with the provisions of this chapter, amendments thereto, and regulations thereunder. No city or county shall require the payment of a fee in connection with the activities governed by Section 115065 when a fee is required by rules or regulations adopted pursuant to that section, and no city or county shall require the payment of a fee in connection with the activities governed by Section 115080 when a fee is required by rules or regulations adopted pursuant to that section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 10 - Administrative Procedure

115145

(a)  In any proceeding under this chapter for granting or amending any license, or for determining compliance with, or granting exceptions from, regulations adopted in accordance with this chapter, the department shall afford an opportunity for a hearing on the record upon the request of any person whose interest may be affected by the proceeding, and shall admit that person as a party to the proceeding.

(b)  Proceedings for the suspension or revocation of licenses under this chapter shall be conducted pursuant to Section 100171.

(c)  The adoption, repeal, or amendment of regulations pursuant to this chapter shall be accomplished in conformity with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1997, Ch. 220, Sec. 31. Effective August 4, 1997.)



115150

Whenever the department finds that an emergency exists requiring immediate action to protect the public health and safety, the department may, without notice or hearing, issue a regulation or order reciting the existence of the emergency and requiring that action be taken as is deemed necessary to meet the emergency. Notwithstanding any provision of this chapter, the regulation or order shall be effective immediately. Any person to whom the regulation or order is directed shall comply therewith immediately, but on application to the department shall be afforded a hearing within 15 days. On the basis of the hearing, the emergency regulation or order shall be continued, modified, or revoked within 30 days after the hearing.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115155

Any final order entered in any proceeding under Sections 115145 and 115150 shall be subject to judicial review in the manner prescribed in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 11 - Injunction Proceedings

115160

Whenever, in the judgment of the department, any person has engaged in or is about to engage in any acts or practices that constitute or will constitute a violation of any provision of this chapter, or any rule, regulation or order issued thereunder, and at the request of the department, the Attorney General may make application to the superior court for an order enjoining the acts or practices, or for an order directing compliance, and upon a showing by the department that the person has engaged in or is about to engage in any such acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 12 - Uses

115165

It shall be unlawful for any person to use, manufacture, produce, knowingly transport, transfer, receive, acquire, own, or possess, any source of ionizing radiation unless licensed by or registered with the department in accordance with this chapter and regulations issued thereunder.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115170

It is unlawful for any person to manufacture, construct, produce, transfer, acquire, use, or possess any of the materials or facilities for which a permit or license is required under the provisions of the Atomic Energy Act of 1954 (Public Law 85-256) unless he or she shall have first obtained a permit or license. Violation of this section is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 13 - Impounding of Materials

115175

The department shall have the authority in the event of an emergency to impound or order the impounding of sources of ionizing radiation in the possession of any person who is not equipped to observe or fails to observe this chapter or any rules or regulations issued thereunder.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115180

The term “decontamination,” as used in this chapter, means the reduction of the level of contamination from radioactive material to the level that the department determines is reasonably necessary to eliminate the hazard to public health that is caused by the contamination of any object, building, structure, or premises. Any order by the department pursuant to Section 115185 shall prescribe the level to which the contamination is required to be reduced in order to eliminate the hazard to the public health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115185

If the department determines that any object, building, structure, or premises is contaminated by radioactive material and constitutes a hazard to the public health, it shall order the person who has control of the object, building, structure, or premises to cease to use or occupy and to exercise due caution to prevent others from using or occupying the object, building, structure, or premises, except to the extent necessary to accomplish the decontamination, or to the extent necessary to accomplish the disposal of the object, building, or structure as radioactive waste. The normal use or occupancy of the object, building, structure, or premises may not be resumed until decontamination has been accomplished and a release obtained from the department.

If the person who has control of the object, building, structure, or premises fails to comply with the department’s order to decontaminate, the department may impound or seize the object, building, structure, or premises. The department after impounding or seizure of an object, building, structure, or premises, may decontaminate the object, building, structure, or premises.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115190

If the department determines that the object, building, structure, or premises does not warrant decontamination because of its low value, it shall so notify in writing the person who had control of the object, building, structure, or premises. The person so notified may decontaminate the object, building, structure, or premises, but if he or she fails to do so within 15 days after the notice, the department may cause the object, building, structure, or premises to be disposed of as radioactive waste.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115195

If the department causes the object, building, structure or premises to be decontaminated, the department shall, upon the completion of the decontamination, return the impounded article or seized building, structure, or premises to the person who had control of the article, building, structure, or premises prior to the impounding or seizure. The person who has control of the object, building, structure, or premises and was responsible for its contamination shall pay the department for the reasonable and necessary costs incurred by the department in seizing and decontaminating or in seizing and disposing of the object, building, structure, or premises.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115200

If the contamination of the object, building, structure, or premises resulted from the negligence of another person, then the department may require that person to pay all reasonable and necessary costs incurred by the department in seizing and decontaminating or disposing of the object, building, structure, or premises and may maintain any action necessary to recover those costs.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115205

(a)  A lien in favor of the people of California shall be imposed upon any object, building, structure, or premises for the reasonable amount of expenses and costs incurred by the department in carrying out the provisions of Section 115185, 115190, 115195, or 115200 if the owner of the property or of any interest therein is the person responsible for the contamination, and to the extent of the interest of that person. Notice of lien or notice of intent to impose a lien shall be posted by the department upon any object, building, structure, or premises impounded or seized by the department and notice of lien or notice of intent to impose a lien shall be filed with the county recorder of the county in which they are located.

The lien shall not become effective until the notice of lien, particularly identifying the property, the interest subject to the lien and the name of the owner of record of the property, and the amount of the lien, is recorded in the office of the county recorder in the county where the property is located. Upon the recordation, the lien shall have the same force, effect and priority as if it had been a judgment lien imposed upon real property that was not exempt from execution, except that it shall attach only to the property described in the notice and impounded or seized by the department, and shall continue for 10 years from the time of the recording of the notice unless sooner released or otherwise discharged.

(b)  The department may at any time release all or any portion of the property subject to a lien imposed pursuant to subdivision (a) from the lien or subordinate the lien to other liens and encumbrances if it determines that the amount owed is sufficiently secured by a lien on other property or that the release or subordination of the lien will not jeopardize the collection of the amount owed. A certificate by the department to the effect that any property has been released from the lien or that the lien has been subordinated to other liens and encumbrances shall be conclusive evidence that the property has been released or that the lien has been subordinated as provided in the certificate.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115210

(a)  The city attorney of the city or the district attorney of the county in which any violations of this chapter occur, occurred, or will occur, or the Attorney General, at the request of the department, may institute on behalf of the people of California any civil action necessary to carry out this chapter, including, but not restricted to, the enforcement of liens, the obtaining of injunctions, or the imposition of civil penalties.

(b)  If the civil penalties are awarded and the action is brought by a city attorney or district attorney, the penalty shall be paid directly to the city or county. If no penalty is awarded or paid, or both, the state shall have no obligation to make any payment to the city or county.

If the civil penalty is awarded and the action is brought by the Attorney General, the penalty shall be deposited in the General Fund.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 14 - Penalties

115215

(a) Any person who violates this chapter, or rules, regulations, or orders in effect adopted pursuant to this chapter, is guilty of a misdemeanor and shall, upon conviction, be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in a county jail for a period not to exceed 180 days, or by both the fine and imprisonment.

(b) Any person who knowingly disposes or causes the disposal of any radioactive material regulated by this chapter, or who reasonably should have known that the person was disposing or causing the disposal of the material, at a facility within the state that does not have a license for disposal issued by the department pursuant to this chapter, or at any point in the state that is not authorized according to this chapter, or by any other local, state, or federal agency having authority over radioactive materials, and is in violation of this chapter, or any regulation or order adopted pursuant to this chapter, is guilty of a public offense, and upon conviction, may be punished as follows:

(1) If the disposal is found to have caused a substantial danger to the public health or safety, the person may be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 24, or 36 months, except as otherwise provided in paragraph (2). The court may also impose, upon a person convicted of violating this subdivision, a fine of not more than one hundred thousand dollars ($100,000) for each day of violation, except as otherwise provided in paragraph (2).

(2) If the act that violated this subdivision caused great bodily injury or caused a substantial probability that death could result, the person convicted may be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, five, or seven years and may be fined not more than two hundred fifty thousand dollars ($250,000) for each day of violation.

(c) Any person who knowingly transports or causes the transportation of any radioactive material regulated by this chapter, or who reasonably should have known that the person was causing the transportation of the material, to a facility in the state that does not have a license from the department issued pursuant to this chapter, to any point in the state that is not authorized by this chapter, or to any point in the state that is not authorized by any other local, state, or federal agency having authority over radioactive materials, and is in violation of this chapter, or any regulation or order adopted pursuant to this chapter, is guilty of a public offense and, upon conviction, may be punished as follows:

(1) If the transportation is found to have caused a substantial danger to the public health or safety, the person may be punished by imprisonment in the county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 24, or 36 months, except as otherwise provided in paragraph (2). The court may also impose, upon a person convicted of violating this subdivision, a fine of not more than one hundred thousand dollars ($100,000) for each day of violation, except as provided by paragraph (2).

(2) If the transportation that violated this subdivision caused great bodily injury or caused a substantial probability that death could result, the person convicted may be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, five, or seven years and may be fined not more than two hundred fifty thousand dollars ($250,000) for each day of violation.

(d) Notwithstanding any other provision of this chapter, radioactive materials used in medical treatment or result from medical treatment, that are disposed, stored, handled, or transported in a manner authorized pursuant to this chapter, are exempt from subdivisions (b) and (c).

(e) Notwithstanding subdivision (a), any person who violates any provision of this chapter relating to mammography or regulations adopted pursuant to those provisions is guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine not to exceed five thousand dollars ($5,000), per day of offense, or by imprisonment in the county jail not to exceed 180 days, or both the fine and imprisonment.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 4. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



115220

(a)  Any person who intentionally or through gross negligence violates any provision of this chapter, or any rule or regulation adopted pursuant thereto, or who fails or refuses to comply with a cease and desist order or other order of the department issued thereunder, and that action causes a substantial danger to the health of others, shall be liable to the department for a civil penalty not to exceed five thousand dollars ($5,000) per day, per offense.

(b)  The remedies under this section are in addition to, and do not supersede or limit, any and all other remedies, civil or criminal.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 15 - Effective Date of Licensing Provisions

115225

Subdivision (a) of Section 115060 and other provisions of this chapter relating to licensing and the enforcement thereof shall become effective only upon execution of an agreement pursuant to Section 115120. Section 115080 shall become operative on July 1, 1962.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 16 - Agreement Between the United State Atomic Energy Commission and the State of California

115230

The Legislature of the State of California hereby ratifies and approves that certain agreement designated as the “Agreement between the United States Atomic Energy Commission and the State of California for Discontinuance of Certain Commission Regulatory Authority and Responsibility within the State Pursuant to Section 274 of the Atomic Energy Act of 1954, as Amended,” that was approved by the Chairman of the Atomic Energy Commission on the ninth day of March 1962, under authority of Section 274 of the Atomic Energy Act of 1954, as amended (Public Law 86-373), and by the Governor of California on the 12th day of March 1962, under authority of and in conformity with Section 115120; and the provisions of this agreement shall become effective in accordance with Article IX of the agreement set forth in Section 115235.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115235

The provisions of said agreement are as follows:

Article I

Subject to the exceptions provided in Articles II, III, and IV, the Commission shall discontinue, as of the effective date of this Agreement, the regulatory authority of the Commission in the State under Chapters 6, 7, and 8, and Section 161 of the Act with respect to the following materials:

A. Byproduct materials;

B. Source materials; and

C. Special nuclear materials in quantities not sufficient to form a critical mass.

Article II

This Agreement does not provide for discontinuance of any authority and the Commission shall retain authority and responsibility with respect to regulation of:

A. The construction and operation of any production or utilization facility;

B. The export from or import into the United States of byproduct, source, or special nuclear material, or of any production or utilization facility;

C. The disposal into the ocean or sea of byproduct, source, or special nuclear waste materials as defined in regulations or orders of the Commission;

D. The disposal of other byproduct, source, or special nuclear material as the Commission from time to time determines by regulation or order should, because of the hazards or potential hazards thereof, not be so disposed of without a license from the Commission.

Article III

Notwithstanding this Agreement, the Commission may from time to time by rule, regulation, or order, require that the manufacturer, processor, or producer of any equipment, device, commodity, or other product containing source, byproduct, or special nuclear material shall not transfer possession or control of the product except pursuant to a license or an exemption from licensing issued by the Commission.

Article IV

This Agreement shall not affect the authority of the Commission under Subsection 161 b. or i. of the Act to issue rules, regulations, or orders to protect the common defense and security, to protect restricted data or to guard against the loss or diversion of special nuclear material.

Article V

The State will use its best efforts to maintain continuing compatibility between its program and the program of the Commission for the regulation of like materials. To this end the State will use its best efforts to keep the Commission informed of proposed changes in its regulations, and licensing, inspection, and enforcement policies and criteria, and of proposed requirements for the design and distribution of products containing source, byproduct, or special nuclear material, and to obtain the comments and assistance of the Commission thereon.

Article VI

The Commission will use its best efforts to keep the State informed of proposed changes in its regulations, and licensing, inspection, and enforcement policies and criteria and to obtain the comments and assistance of the State thereon.

Article VII

The Commission and the State agree that it is desirable to provide for reciprocal recognition of licenses for the materials listed in Article I licensed by the other party or by any agreement State. Accordingly, the Commission and the State agree to use their best efforts to develop appropriate rules, regulations, and procedures by which such reciprocity will be accorded.

Article VIII

The Commission, upon its own initiative after reasonable notice and opportunity for hearing to the State, or upon request of the Governor of the State, may terminate or suspend this Agreement and reassert the licensing and regulatory authority vested in it under the Act if the Commission finds that such termination or suspension is required to protect the public health and safety.

Article IX

This Agreement, upon ratification by law of the State, shall become effective on the ninety-first day after the adjournment of the First Extraordinary Session of the 1962 California Legislature or on September 1, 1962, whichever is later, and shall remain in effect unless, and until such time as it is terminated pursuant to Article VIII.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 17 - Southwestern Low Level Radioactive Waste Disposal Compact

115250

The Legislature of the State of California hereby enacts and ratifies the agreement set forth in Section 115255 and designated as the “Southwestern Low-Level Radioactive Waste Disposal Compact,” entered into pursuant to the Low-Level Radioactive Waste Policy Act, as amended by the Low-Level Radioactive Waste Policy Amendments Act of 1985 (42 U.S.C. Sec. 2021b to 2021j, incl.). This compact shall become effective in accordance with Article 7 of the compact as set forth in Section 115255.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115255

The provisions of the Southwestern Low-Level Radioactive Waste Disposal Compact are as follows:

Article 1.Compact Policy and Formation

The party states hereby find and declare all of the following:

(A) The United States Congress, by enacting the Low-Level Radioactive Waste Policy Act, Public Law 96-573, as amended by the Low-Level Radioactive Waste Policy Amendments Act of 1985 (42 U.S.C. Sec. 2021b to 2021j, incl.), has encouraged the use of interstate compacts to provide for the establishment and operation of facilities for regional management of low-level radioactive waste.

(B) It is the purpose of this compact to provide the means for such a cooperative effort between or among party states to protect the citizens of the states and the states’ environments.

(C) It is the policy of party states to this compact to encourage the reduction of the volume of low-level radioactive waste requiring disposal within the compact region.

(D) It is the policy of the party states that the protection of the health and safety of their citizens and the most ecological and economical management of low-level radioactive wastes can be accomplished through cooperation of the states by minimizing the amount of handling and transportation required to dispose of these wastes and by providing facilities that serve the compact region.

(E) Each party state, if an agreement state pursuant to Section 2021 of Title 42 of the United States Code, or the Nuclear Regulatory Commission if not an agreement state, is responsible for the primary regulation of radioactive materials within its jurisdiction.

Article 2.Definitions

As used in this compact, unless the context clearly indicates otherwise, the following definitions apply:

(A) “Commission” means the Southwestern Low-Level Radioactive Waste Commission established in Article 3 of this compact.

(B) “Compact region” or “region” means the combined geographical area within the boundaries of the party states.

(C) “Disposal” means the permanent isolation of low-level radioactive waste pursuant to requirements established by the Nuclear Regulatory Commission and the Environmental Protection Agency under applicable laws, or by a party state if that state hosts a disposal facility.

(D) “Generate,” when used in relation to low-level radioactive waste, means to produce low-level radioactive waste.

(E) “Generator” means a person whose activity, excluding the management of low-level radioactive waste, results in the production of low-level radioactive waste.

(F) “Host county” means a county, or other similar political subdivision of a party state, in which a regional disposal facility is located or being developed.

(G) “Host state” means a party state in which a regional disposal facility is located or being developed. The State of California is the host state under this compact for the first 30 years from the date the California regional disposal facility commences operations.

(H) “Institutional control period” means that period of time in which the facility license is transferred to the disposal site owner in compliance with the appropriate regulations for long-term observation and maintenance following the postclosure period.

(I) “Low-level radioactive waste” means regulated radioactive material that meets all of the following requirements:

(1) The waste is not high-level radioactive waste, spent nuclear fuel, or byproduct material (as defined in Section 11e(2) of the Atomic Energy Act of 1954 (42 U.S.C. Sec. 2014(e)(2))).

(2) The waste is not uranium mining or mill tailings.

(3) The waste is not any waste for which the federal government is responsible pursuant to subdivision (b) of Section 3 of the Low-Level Radioactive Waste Policy Amendments Act of 1985 (42 U.S.C. Sec. 2021c(b)).

(4) The waste is not an alpha emitting transuranic nuclide with a half-life greater than five years and with a concentration greater than 100 nanocuries per gram, or Plutonium-241 with a concentration greater than 3,500 nanocuries per gram, or Curium-242 with a concentration greater than 20,000 nanocuries per gram.

(J) “Management” means collection, consolidation, storage, packaging, or treatment.

(K) “Major generator state” means a party state that generates 10 percent of the total amount of low-level radioactive waste produced within the compact region and disposed of at the regional disposal facility.

If no party state other than California generates at least 10 percent of the total amount, “major generator state” means the party state which is second to California in the amount of waste produced within the compact region and disposed of at the regional disposal facility.

(L) “Operator” means a person who operates a regional disposal facility.

(M) “Party state” means any state that has become a party in accordance with Article 7 of this compact.

(N) “Person” means an individual, corporation, partnership, or other legal entity, whether public or private.

(O) “Postclosure period” means that period of time after completion of closure of a disposal facility during which the licensee shall observe, monitor, and carry out necessary maintenance and repairs at the disposal facility to assure that the disposal facility will remain stable and will not need ongoing active maintenance. This period ends with the beginning of the institutional control period.

(P) “Regional disposal facility” means a nonfederal low-level radioactive waste disposal facility established and operated under this compact.

(Q) “Site closure and stabilization” means the activities of the disposal facility operator taken at the end of the disposal facility’s operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at the disposal facility.

(R) “Transporter” means a person who transports low-level radioactive waste.

(S) “Uranium mine and mill tailings” means waste resulting from mining and processing of ores containing uranium.

Article 3.The Commission

(A) There is hereby established the Southwestern Low-Level Radioactive Waste Commission.

(1) The commission shall consist of one voting member from each party state to be appointed by the Governor, confirmed by the Senate of that party state, and to serve at the pleasure of the Governor of each party state, and one voting member from the host county. The appointing authority of each party state shall notify the commission in writing of the identity of the member and of any alternates. An alternate may act in the member’s absence.

(2) The host state shall also appoint that number of additional voting members of the commission that is necessary for the host state’s members to compose at least 51 percent of the membership on the commission. The host state’s additional members shall be appointed by the host state Governor and confirmed by the host state Senate.

If there is more than one host state, only the state in which is located the regional disposal facility actively accepting low-level radioactive waste pursuant to this compact may appoint these additional members.

(3) If the host county has not been selected at the time the commission is appointed, the Governor of the host state shall appoint an interim local government member, who shall be an elected representative of a local government. After a host county is selected, the interim local government member shall resign and the Governor shall appoint the host county member pursuant to paragraph (4).

(4) The Governor shall appoint the host county member from a list of at least seven candidates compiled by the board of supervisors of the host county.

(5) In recommending and appointing the host county member pursuant to paragraph (4), the board of supervisors and the Governor shall give first consideration to recommending and appointing the member of the board of supervisors in whose district the regional disposal facility is located or being developed. If the board of supervisors of the host county does not provide a list to the Governor of at least seven candidates from which to choose, the Governor shall appoint a resident of the host county as the host county member.

(6) The host county member is subject to confirmation by the Senate of that party state and shall serve at the pleasure of the Governor of the host state.

(B) The commission is a legal entity separate and distinct from the party states and shall be so liable for its actions. Members of the commission shall not be personally liable for actions taken in their official capacity. The liabilities of the commission shall not be deemed liabilities of the party states.

(C) The commission shall conduct its business affairs pursuant to the laws of the host state and disputes arising out of commission action shall be governed by the laws of the host state. The commission shall be located in the capital city of the host state in which the regional disposal facility is located.

(D) The commission’s records shall be subject to the host state’s public records law, and the meetings of the commission shall be open and public in accordance with the host state’s open meeting law.

(E) The commission members are public officials of the appointing state and shall be subject to the conflict of interest laws, as well as any other law, of the appointing state. The commission members shall be compensated according to the appointing state’s law.

(F) Each commission member is entitled to one vote. A majority of the commission constitutes a quorum. Unless otherwise provided in this compact, a majority of the total number of votes on the commission is necessary for the commission to take any action.

(G) The commission has all of the following duties and authority:

(1) The commission shall do, pursuant to the authority granted by this compact, whatever is reasonably necessary to ensure that low-level radioactive wastes are safely disposed of and managed within the region.

(2) The commission shall meet at least once a year and otherwise as business requires.

(3) The commission shall establish a compact surcharge to be imposed upon party state generators. The surcharge shall be based upon the cubic feet of low-level radioactive waste and the radioactivity of the low-level radioactive waste and shall be collected by the operator of the disposal facility.

The host state shall set, and the commission shall impose, the surcharge after congressional approval of the compact. The amount of the surcharge shall be sufficient to establish and maintain at a reasonable level funds for all of the following purposes:

(a) The activities of the commission and commission staff.

(b) At the discretion of the host state, a third-party liability fund to provide compensation for injury to persons or property during the operational, closure, stabilization, and postclosure and institutional control periods of the regional disposal facility. This subparagraph does not limit the responsibility or liability of the operator, who shall comply with any federal or host state statutes or regulations regarding third-party liability claims.

(c) A local government reimbursement fund, for the purpose of reimbursing the local government entity or entities hosting the regional disposal facility for any costs or increased burdens on the local governmental entity for services, including, but not limited to, general fund expenses, the improvement and maintenance of roads and bridges, fire protection, law enforcement, monitoring by local health officials, and emergency preparation and response related to the hosting of the regional disposal facility.

(4) The surcharges imposed by the commission for purposes of subparagraphs (b) and (c) of paragraph (3) and surcharges pursuant to paragraph (3) of subdivision (E) of Article 4 shall be transmitted on a monthly basis to the host state for distribution to the proper accounts.

(5) The commission shall establish a fiscal year that conforms to the fiscal years of the party states to the extent possible.

(6) The commission shall keep an accurate account of all receipts and disbursements. An annual audit of the books of the commission shall be conducted by an independent certified public accountant, and the audit report shall be made a part of the annual report of the commission.

(7) The commission shall prepare and include in the annual report a budget showing anticipated receipts and disbursements for the subsequent fiscal year.

(8) The commission may accept any grants, equipment, supplies, materials, or services, conditional or otherwise, from the federal or state government. The nature, amount and condition, if any, of any donation, grant, or other resources accepted pursuant to this paragraph and the identity of the donor or grantor shall be detailed in the annual report of the commission.

However, the host state shall receive, for the uses specified in subparagraph (E) of paragraph (2) of subsection (d) of Section 2021e of Title 42 of the United States Code, any payments paid from the special escrow account for which the Secretary of Energy is trustee pursuant to subparagraph (A) of paragraph (2) of subsection (d) of Section 2021 (e) of Title 42 of the United States Code.

(9) The commission shall submit communications to the governors and to the presiding officers of the legislatures of the party states regarding the activities of the commission, including an annual report to be submitted on or before January 15 of each year. The commission shall include in the annual report a review of, and recommendations for, low-level radioactive waste disposal methods which are alternative technologies to the shallow land burial of low-level radioactive waste.

(10) The commission shall assemble and make available to the party states, and to the public, information concerning low-level radioactive waste management needs, technologies, and problems.

(11) The commission shall keep a current inventory of all generators within the region, based upon information provided by the party states.

(12) The commission shall keep a current inventory of all regional disposal facilities, including information on the size, capacity, location, specific low-level radioactive wastes capable of being managed, and the projected useful life of each regional disposal facility.

(13) The commission may establish advisory committees for the purpose of advising the commission on the disposal and management of low-level radioactive waste.

(14) The commission may enter into contracts to carry out its duties and authority, subject to projected resources. No contract made by the commission shall bind a party state.

(15) The commission shall prepare contingency plans, with the cooperation and approval of the host state, for the disposal and management of low-level radioactive waste in the event that any regional disposal facility should be closed.

(16) The commission may sue and be sued and, when authorized by a majority vote of the members, may seek to intervene in an administrative or judicial proceeding related to this compact.

(17) The commission shall be managed by an appropriate staff, including an executive director. Notwithstanding any other provision of law, the commission may hire or retain, or both, legal counsel.

(18) The commission may, subject to applicable federal and state laws, recommend to the appropriate host state authority suitable land and rail transportation routes for low-level radioactive waste carriers.

(19) The commission may enter into an agreement to import low-level radioactive waste into the region only if both of the following requirements are met:

(a) The commission approves the importation agreement by a two-thirds vote of the commission.

(b) The commission and the host state assess the affected regional disposal facilities’ capability to handle imported low-level radioactive wastes and any relevant environmental or economic factors, as defined by the host state’s appropriate regulatory authorities.

(20) The commission may, upon petition, allow an individual generator, a group of generators, or the host state of the compact, to export low-level radioactive wastes to a low-level radioactive waste disposal facility located outside the region. The commission may approve the petition only by a two-thirds vote of the commission. The permission to export low-level radioactive wastes shall be effective for that period of time and for the amount of low-level radioactive waste, and subject to any other term or condition, which may be determined by the commission.

(21) The commission may approve, only by a two-thirds vote of the commission, the exportation outside the region of material, which otherwise meets the criteria of low-level radioactive waste, if the sole purpose of the exportation is to process the material for recycling.

(22) The commission shall, not later than 10 years before the closure of the initial or subsequent regional disposal facility, prepare a plan for the establishment of the next regional disposal facility.

Article 4.Rights, Responsibilities, and Obligations of Party States

(A) There shall be regional disposal facilities sufficient to dispose of the low-level radioactive waste generated within the region.

(B) Low-level radioactive waste generated within the region shall be disposed of at regional disposal facilities and each party state shall have access to any regional disposal facility without discrimination.

(C) (1) Upon the effective date of this compact, the State of California shall serve as the host state and shall comply with the requirements of subdivision (E) for at least 30 years from the date the regional disposal facility begins to accept low-level radioactive waste for disposal. The extension of the obligation and duration shall be at the option of the State of California.

If the State of California does not extend this obligation, the party state, other than the State of California, which is the largest major generator state shall then serve as the host state for the second regional disposal facility.

The obligation of a host state which hosts the second regional disposal facility shall also run for 30 years from the date the second regional disposal facility begins operations.

(2) The host state may close its regional disposal facility when necessary for public health or safety.

(D) The party states of this compact cannot be members of another regional low-level radioactive waste compact entered into pursuant to the Low-Level Radioactive Waste Policy Act, as amended by the Low-Level Radioactive Waste Policy Amendments Act of 1985 (42 U.S.C. Secs. 2021b to 2021j, incl.).

(E) A host state shall do all of the following:

(1) Cause a regional disposal facility to be developed on a timely basis.

(2) Ensure by law, consistent with any applicable federal laws, the protection and preservation of public health and safety in the siting, design, development, licensing, regulation, operation, closure, decommissioning, and long-term care of the regional disposal facilities within the state.

(3) Ensure that charges for disposal of low-level radioactive waste at the regional disposal facility are reasonably sufficient to do all of the following:

(a) Ensure the safe disposal of low-level radioactive waste and long-term care of the regional disposal facility.

(b) Pay for the cost of inspection, enforcement, and surveillance activities at the regional disposal facility.

(c) Assure that charges are assessed without discrimination as to the party state of origin.

(4) Submit an annual report to the commission on the status of the regional disposal facility including projections of the facility’s anticipated future capacity.

(5) The host state and the operator shall notify the commission immediately upon the occurrence of any event which could cause a possible temporary or permanent closure of a regional disposal facility.

(F) Each party state is subject to the following duties and authority:

(1) To the extent authorized by federal law, each party state shall develop and enforce procedures requiring low-level radioactive waste shipments originating within its borders and destined for a regional disposal facility to conform to packaging and transportation requirements and regulations. These procedures shall include, but are not limited to, all of the following requirements:

(a) Periodic inspections of packaging and shipping practices.

(b) Periodic inspections of low-level radioactive waste containers while in the custody of transporters.

(c) Appropriate enforcement actions with respect to violations.

(2) A party state may impose a surcharge on the low-level radioactive waste generators within the state to pay for activities required by paragraph (1).

(3) To the extent authorized by federal law, each party state shall, after receiving notification from a host state that a person in a party state has violated packaging, shipping, or transportation requirements or regulations, take appropriate actions to ensure that these violations do not continue. Appropriate actions may include, but are not limited to, requiring that a bond be posted by the violator to pay the cost of repackaging at the regional disposal facility and prohibit future shipments to the regional disposal facility.

(4) Each party state shall maintain a registry of all generators within the state that may have low-level radioactive waste to be disposed of at a regional disposal facility, including, but not limited to, the amount of low-level radioactive waste and the class of low-level radioactive waste generated by each generator.

(5) Each party state shall encourage generators within its borders to minimize the volume of low-level radioactive waste requiring disposal.

(6) Each party state may rely on the good faith performance of the other party states to perform those acts which are required by this compact to provide regional disposal facilities, including the use of the regional disposal facilities in a manner consistent with this compact.

(7) Each party state shall provide the commission with any data and information necessary for the implementation of the commission’s responsibilities, including taking those actions necessary to obtain this data or information.

(8) Each party state shall agree that only low-level radioactive waste generated within the jurisdiction of the party states shall be disposed of in the regional disposal facility, except as provided in paragraph (19) of subdivision (G) of Article 3.

(9) Each party state shall agree that if there is any injury to persons on property resulting from the operation of a regional disposal facility, the damages resulting from the injury may be paid from the third-party liability fund pursuant to subparagraph (b) of paragraph (3) of subdivision (G) of Article 3, only to the extent that the damages exceed the limits of liability insurance carried by the operator. No party state, by joining this compact, assumes any liability resulting from the siting, operation, maintenance, long-term care, or other activity relating to a regional facility, and no party state shall be liable for any harm or damage resulting from a regional facility not located within the state.

Article 5.Approval of Regional Facilities

A regional disposal facility shall be approved by the host state in accordance with its laws. This compact does not confer any authority on the commission regarding the siting, design, development, licensure, or other regulation, or the operation, closure, decommissioning, or long-term care of, any regional disposal facility within a party state.

Article 6.Prohibited Acts and Penalties

(A) No person shall dispose of low-level radioactive waste within the region unless the disposal is at a regional disposal facility, except as otherwise provided in paragraphs (20) and (21) of subdivision (G) of Article 3.

(B) No person shall dispose of or manage any low-level radioactive waste within the region unless the low-level radioactive waste was generated within the region, except as provided in paragraphs (19), (20), and (21) of subdivision (G) of Article 3.

(C) Violations of this section shall be reported to the appropriate law enforcement agency within the party state’s jurisdiction.

(D) Violations of this section may result in prohibiting the violator from disposing of low-level radioactive waste in the regional disposal facility, as determined by the commission or the host state.

Article 7.Eligibility, Entry into Effect, Congressional Consent, Withdrawal, Exclusion

(A) The States of Arizona, North Dakota, South Dakota, and California are eligible to become parties to this compact. Any other state may be made eligible by a majority vote of the commission and ratification by the legislatures of all of the party states by statute, and upon compliance with those terms and conditions for eligibility which the host state may establish. The host state may establish all terms and conditions for the entry of any state, other than the states named in this subparagraph, as a member of this compact.

(B) Upon compliance with the other provisions of this compact, an eligible state may become a party state by legislative enactment of this compact or by executive order of the governor of the state adopting this compact. A state becoming a party state by executive order shall cease to be a party state upon adjournment of the first general session of its legislature convened after the executive order is issued, unless before the adjournment the legislature enacts this compact.

(C) A party state, other than the host state, may withdraw from the compact by repealing the enactment of this compact, but this withdrawal shall not become effective until two years after the effective date of the repealing legislation. If a party state which is a major generator of low-level radioactive waste voluntarily withdraws from the compact pursuant to this subdivision, that state shall make arrangements for the disposal of the other party states’ low-level radioactive waste for a time period equal to the period of time it was a member of this compact.

If the host state withdraws from the compact, the withdrawal shall not become effective until five years after the effective date of the repealing legislation.

(D) A party state may be excluded from this compact by a two-thirds vote of the commission members, acting in a meeting, if the state to be excluded has failed to carry out any obligations required by compact.

(E) This compact shall take effect upon the enactment by statute by the legislatures of the State of California and at least one other eligible state and upon the consent of Congress and shall remain in effect until otherwise provided by federal law. This compact is subject to review by Congress and the withdrawal of the consent of Congress every five years after its effective date, pursuant to federal law.

Article 8.Construction and Severability

(A) The provisions of this compact shall be broadly construed to carry out the purposes of the compact, but the sovereign powers of a party state shall not be infringed unnecessarily.

(B) This compact does not affect any judicial proceeding pending on the effective date of this compact.

(C) If any provision of this compact or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the compact that can be given effect without the invalid provision or application, and to this end the provisions of this compact are severable.

(D) Nothing in this compact diminishes or otherwise impairs the jurisdiction, authority, or discretion of either of the following:

(1) The Nuclear Regulatory Commission pursuant to the Atomic Energy Act of 1954, as amended (42 U.S.C. Sec. 2011 et seq.).

(2) An agreement state under Section 274 of the Atomic Energy Act of 1954, as amended (42 U.S.C. Sec. 2021).

(E) Nothing in this compact confers any new authority on the states or commission to do any of the following:

(1) Regulate the packaging or transportation of low-level radioactive waste in a manner inconsistent with the regulations of the Nuclear Regulatory Commission or the United States Department of Transportation.

(2) Regulate health, safety, or environmental hazards from source, byproduct, or special nuclear material.

(3) Inspect the activities of licensees of the agreement states or of the Nuclear Regulatory Commission.

(Amended by Stats. 2006, Ch. 538, Sec. 434. Effective January 1, 2007.)



115260

Notwithstanding Section 115255, authority for on-highway routing and enforcement relating to low-level radioactive waste shall, pursuant to other provisions of law, remain with the Department of the California Highway Patrol for low-level radioactive waste generated from, and shipments into, California.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115261

(a)  The department may not issue a license to dispose of low-level radioactive waste pursuant to this chapter, or renew a license that has been issued by the department pursuant to this chapter, unless the department determines that the siting, design, operation, and closure of the facility will, at a minimum, comply with the performance requirements and objectives of the Nuclear Regulatory Commission specified in Part 61 of Title 10 of the Code of Federal Regulations.

(b)  The department may not issue a license to dispose of low-level radioactive waste pursuant to this chapter, or renew a license that has been issued by the department pursuant to this chapter, unless the disposal facility is sited, designed, constructed, and operated to do all of the following:

(1)  Consist of multiple, engineered barriers to provide for the retention of the radioactive waste within the engineered barriers to last not less than 500 years, using best available technology.

(2)  Provide visual inspection or remote monitoring to detect potential or actual releases of low-level radioactive waste from the engineered barriers.

(3)  Provide methods to prevent potential releases or remediate actual releases of low-level radioactive waste from the engineered barriers when monitoring detects potential or actual releases.

(4)  Be sited in a location and with soils and hydrology that, if the engineered barriers fail, the natural site characteristics would minimize migration of radioactive materials.

(c)  A facility for the disposal of low-level radioactive waste may not use shallow land burial.

(d)  (1)  The department may issue a license to dispose of low-level radioactive waste pursuant to this chapter only if the department determines there is a preponderance of scientific evidence that there is not a hydrologic pathway whereby the Colorado River or any other agricultural or drinking water source could be contaminated with radioactive waste and harm public health or the environment.

(2)  The proposed Ward Valley low-level radioactive disposal site in San Bernardino County may not serve as the state’s low-level radioactive disposal facility for purposes of Article 5 of the compact.

(3)  The state may not accept ownership or any other property rights to the site of the Ward Valley low-level radioactive waste disposal facility.

(e)  For the purposes of this section, the following terms have the following meanings:

(1)  “Commission” means the United States Nuclear Regulatory Commission.

(2)  “Compact” means the Southwestern Low-Level Radioactive Waste Disposal Compact described in Section 115255.

(3)  “Department” means the Department of Health Services.

(4)  “Low-level radioactive waste” has the same meaning as defined in Article 2 of the compact.

(5)  “Low-level radioactive waste disposal facility,” or “facility” means all contiguous land and structures, other appurtenances, and improvements, on the land used for the disposal of low-level radioactive waste.

(6)  “Shallow land burial” means the disposal of low-level radioactive waste in or within the upper 30 meters of the earth’s surface without the use of additional confinement by engineered barriers. Shallow land burial does not include the disposal of low-level radioactive waste if the disposal facility meets the requirements of subdivisions (b) and (c).

(f)  The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2002, Ch. 513, Sec. 4. Effective January 1, 2003.)



115265

Notwithstanding Section 115255, authority for rail transportation routing and enforcement relating to low-level radioactive waste shall remain with the Public Utilities Commission pursuant to the Public Utilities Act (Part 1 (commencing with Section 201) of Division 1 of the Public Utilities Code) for low-level radioactive waste generated from, and shipped into, California.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115270

The department shall adopt regulations specifying the modes of transportation which are most protective of public health and the environment which shall be used by generators to transport low-level radioactive waste within the state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 18 - Radionuclide Air Contaminants

115271

(a)  For purposes of this article, the following terms have the following meaning:

(1)  “Federal act” means the Clean Air Act (42 U.S.C.A. Sec. 7401 et seq.) as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549), and as the Clean Air Act may be further amended.

(2)  “Person” means, notwithstanding subdivision (c) of Section 114985, any individual, corporation, partnership, limited liability company, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, and any other state or political subdivision or agency thereof, any legal successor, representative, agent, or agency of the foregoing, including, but not limited to, the United States Nuclear Regulatory Commission, the Department of Energy, or any successor thereto, and other federal agencies.

(b)  Except as provided in subdivision (b) of Section 115271.4, the definitions set forth in Section 112 of the federal act (42 U.S.C.A. Sec. 7412) and Subpart A (commencing with Section 61.01) of Subchapter C of Chapter 1 of Title 40 of the Code of Federal Regulations shall apply to this article and to any regulations adopted pursuant to this article.

(Added by Stats. 1996, Ch. 752, Sec. 1. Effective January 1, 1997.)



115271.2

The department may establish a program to enable the state to receive federal approval to implement and enforce emission standards for radionuclides pursuant to Section 112 of the federal act (42 U.S.C.A. Sec. 7412). The department may regulate federal facilities pursuant to this article only in accordance with the Clean Air Act, as specified in Section 7418 of Title 42 of the United States Code.

(Added by Stats. 1996, Ch. 752, Sec. 1. Effective January 1, 1997.)



115271.3

If the state receives federal approval to implement and enforce emission standards for radionuclides pursuant to Section 115271.2, the department shall be responsible for the control of emissions of radionuclides into the air. However, nothing in this article shall be construed in any way to give the department any authority to regulate, or be construed to apply to, air emissions from nuclear powerplants that are licensed and regulated by the United States Nuclear Regulatory Commission.

(Added by renumbering Section 11527.3 by Stats. 1997, Ch. 17, Sec. 62. Effective January 1, 1998. Note: Renumbering did not move this section from the location of 11527.3 but clarified that its addition by Stats. 1996, Ch. 752, was intended at the location of 115271.3.)



115271.4

(a)  Except as provided in subdivision (b), the regulations found in Subpart H (commencing with Section 61.90) of, and in Subpart I (commencing with Section 61.100) of, Part 61 of Subchapter C of Chapter I of Title 40 of the Code of Federal Regulations and Appendixes B, D, and E of Part 61 (commencing with Section 61.01) of Subchapter C of Chapter I of Title 40 of the Code of Federal Regulations and Appendix A of Part 60 (commencing with Section 60.01) of Subchapter C of Chapter I of Title 40 of the Code of Federal Regulations shall be deemed to be the regulations of the department for purposes of the regulation of radionuclide air emissions. Except for Sections 61.93 and 61.103 of Title 40 of the Code of Federal Regulations, any reference to the Environmental Protection Agency, or any division thereof, in those regulations shall be deemed to be a reference to the department. The department may amend those regulations in whole or in part pursuant to subdivision (b) or (c).

(b) (1)  The department shall evaluate any proposed amendment to the federal regulations specified in subdivision (b) of Section 115271 and in subdivision (a) of this section that becomes effective on or after January 1, 1997.

(2)  The department shall publish a notice in the California Regulatory Notice Register indicating that the amendment has been adopted by the Environmental Protection Agency as a final rule. The notice shall include the citation to the Federal Register or the Code of Federal Regulations related to the amendment. The notice shall also include the department’s determination regarding whether the amendment is more stringent, equivalent to, or less stringent than, current state law or regulation.

(3)  If the department determines that the amended federal regulation would be equivalent to, or more stringent than, state law or regulation, the amended federal regulation shall be deemed to be a regulation of the department on the date that is 90 days from the effective date of the amendment of the federal regulation or the publication of the notice required by paragraph (2), whichever date is later.

(c)  In addition to the adoption of federal regulations as department regulations pursuant to this article, the department may adopt any other regulation that it determines to be necessary to establish, implement, and enforce a program for the regulation of radionuclide air emissions, consistent with the federal act.

(d)  The department may charge each owner or operator of a facility emitting radionuclides into the air, which is subject to Section 61.90 or 61.100 of Title 40 of the Code of Federal Regulations, an annual fee to pay the costs of implementing this article. The department shall deposit the fees in the Radiation Control Fund, for expenditure, upon appropriation by the Legislature, for the implementation of this article.

(Added by Stats. 1996, Ch. 752, Sec. 1. Effective January 1, 1997.)






ARTICLE 19 - Radioactive Waste Reduction

115273

In implementing this chapter, the department, consistent with other requirements imposed by this chapter to protect public health and safety, shall promote the reduction of low-level radioactive waste generated, both in volume and radioactivity, by encouraging waste reduction practices, including, but not limited to, all of the following:

(a)  The minimization of waste produced by employing best practices to reduce the amount of contaminated materials;

(b)  The substitution and use of nonradioactive materials or radioactive materials with shorter radioactive half-lives; and

(c)  The compaction of low-level radioactive waste to reduce the volume of waste that must be transported and disposed of in the state.

(Added by Stats. 2002, Ch. 513, Sec. 6. Effective January 1, 2003.)









CHAPTER 9 - Nuclear Powerplant Radiation

115275

It is the intent of the Legislature that in the event of a nuclear accident timely and effective communications between the operators of nuclear powerplants in California and those state and local officials charged with nuclear emergency response activities be assured.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115280

(a) Each privately owned and publicly owned public utility operating a nuclear powerplant with a generating capacity of 50 megawatts or more shall install an automated alert system that will activate alarms in the California State Warning Center of the Office of Emergency Services in a manner to be determined by the office in consultation with the department and the appropriate county emergency services agency. This automated alert system shall duplicate the following alarms in the control rooms of each nuclear powerplant:

(1) Safety injection actuation (operation of the emergency core cooling system).

(2) High radiation alarm of the radioactive gas effluent stack monitor.

(b) The automated alert system shall be operative within 12 months of the effective date of this chapter.

(c) In no event shall the capital costs of complying with this section exceed two hundred thousand dollars ($200,000) per nuclear powerplant. The operator of each nuclear powerplant shall be responsible for any maintenance or recurring charges. The funds expended by privately owned utilities under this section shall be allowed for ratemaking purposes by the Public Utilities Commission. Publicly owned public utilities shall include funds expended under this section in their rates.

(d) The automated alert system shall be operational whenever corresponding alarms in the control rooms of each nuclear powerplant are required to be operational under the terms of the operating license issued by the Nuclear Regulatory Commission, except for periods of time required for maintenance, repair, calibration, or testing.

(e) Nothing in this section shall require plant modifications or the conduct of operations that may be in conflict with conditions of a license to operate issued by the Nuclear Regulatory Commission or other activities authorized by the Nuclear Regulatory Commission.

(f) The Office of Emergency Services shall make provision for immediate notification of appropriate local officials upon activation of the automated alert system pursuant to this section.

(Amended by Stats. 2013, Ch. 352, Sec. 392. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



115285

Nothing in this chapter shall relieve nuclear powerplant operators of their responsibilities to notify local authorities as otherwise provided by law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115290

Failure to comply with any provision of this chapter shall not constitute the basis for an action in a court of law or administrative proceeding to enjoin or prevent the operation or start-up of a nuclear facility.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115295

If the Humboldt Bay Nuclear Generating Station is not in operation on the effective date of this section, the local emergency plan for it shall not be required to meet the revised emergency response plan requirements of Section 8610.5 of the Government Code until the Nuclear Regulatory Commission determines that the powerplant meets Nuclear Regulatory Commission seismic safety criteria, or until the Nuclear Regulatory Commission issues an order rescinding the restrictions imposed on the Humboldt Bay Nuclear Generating Station in its order of May 21, 1976.

In the event that the Nuclear Regulatory Commission determines that the Humboldt Bay Nuclear Generating Station meets Nuclear Regulatory Commission seismic safety standards, or issues an order rescinding the restrictions in its order of May 21, 1976, a draft county emergency plan meeting the requirements of Section 8610.5 of the Government Code shall be submitted to the Office of Emergency Services for review within 180 days of the determination or rescission. Within 90 days after submission of the draft county emergency plan, approval of a final plan shall be completed by the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 393. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 12 - Protection from Effects of Exposure to Radioactive Iodine in Nuclear Emergencies

115340

(a) The State Department of Health Care Services shall work with the KI working group, which is coordinated by the Office of Emergency Services, to establish and implement a program to oversee the distribution of potassium iodide (KI) tablets to all persons who reside, work, visit, or attend school within the state-designated emergency planning zone of an operational nuclear powerplant, in order to provide protection to members of the public in the event of an accident causing leakage of radioactive iodine, pursuant to the offer of the Nuclear Regulatory Commission to provide the state with a supply of KI tablets.

(b) In order to implement the program required by subdivision (a), the department, in consultation with local health departments and local emergency management agencies, shall develop and implement a plan for both of the following:

(1) The prompt distribution of the tablets to persons at risk in the event of a nuclear emergency, in a manner to best protect the public health.

(2) The dissemination of instructions on the use of the tablets, including the possible need for medical consultation, if indicated.

(c) The department shall work with the KI working group described in subdivision (a) to develop and implement a plan and method for the efficient storage of KI tablets.

(d) The department, in consultation with the KI working group, shall evaluate areas in the state, other than those described in subdivision (a), in which leakage of radioactive iodine is possible, and evaluate the need to store quantities of KI tablets in those areas.

(e) No later than July 1, 2004, the department shall submit a plan to the Governor and the Legislature on the establishment and implementation of the program required pursuant to subdivisions (a) and (b), and on the development and implementation of the plan and method required in subdivision (c). No later than July 1, 2004, the department shall also submit to the Governor and the Legislature the evaluation required in subdivision (d).

(Amended by Stats. 2013, Ch. 352, Sec. 394. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



115342

This chapter shall be implemented only to the extent that funds are appropriated for the purposes of this chapter in the annual Budget Act or another measure.

(Added by Stats. 2002, Ch. 852, Sec. 2. Effective January 1, 2003.)









PART 9.5 - ABANDONED EXCAVATIONS

115700

(a)  Every person owning land in fee simple or in possession thereof under lease or contract of sale who knowingly permits the existence on the premises of any abandoned mining shaft, pit, well, septic tank, cesspool, or other abandoned excavation dangerous to persons legally on the premises, or to minors under the age of 12 years, who fails to cover, fill, or fence securely that dangerous abandoned excavation and keep it so protected, is guilty of a misdemeanor.

(b)  Every person owning land in fee simple or in possession thereof under lease or contract of sale who knowingly permits the existence on the premises of any permanently inactive well, cathodic protection well, or monitoring well that constitutes a known or probable preferential pathway for the movement of pollutants, contaminants, or poor quality water, from above ground to below ground, or vertical movement of pollutants, contaminants, or poor quality water below ground, and that movement poses a threat to the quality of the waters of the state, shall be guilty of a misdemeanor.

(c)  For purposes of this section, “well” includes any of the following:

(1)  A “monitoring well” as defined by Section 13712 of the Water Code.

(2)  A “cathodic well” as defined by Section 13711 of the Water Code.

(3)  A “water well” as defined by Section 13710 of the Water Code.

(d)  A “permanently inactive well” is a well that has not been used for a period of one year, unless the person owning land in fee simple or in possession thereof under lease or contract of sale demonstrates an intent for future use for water supply, groundwater recharge, drainage, or groundwater level control, heating or cooling, cathodic protection, groundwater monitoring, or related uses. A well owner shall provide evidence to the local health officer of an intent for future use of an inactive well by maintaining the well in a way that the following requirements are met:

(1)  The well shall not allow impairment of the quality of water within the well and groundwater encountered by the well.

(2)  The top of the well or well casing shall be provided with a cover, that is secured by a lock or by other means to prevent its removal without the use of equipment or tools, to prevent unauthorized access, to prevent a safety hazard to humans and animals, and to prevent illegal disposal of wastes in the well. The cover shall be watertight where the top of the well casing or other surface openings to the well are below ground level, as in a vault or below known levels of flooding. The cover shall be watertight if the well is inactive for more than five consecutive years. A pump motor, angle drive, or other surface feature of a well, when in compliance with the above provisions, shall suffice as a cover.

(3)  The well shall be marked so as to be easily visible and located, and labeled so as to be easily identified as a well.

(4)  The area surrounding the well shall be kept clear of brush, debris, and waste materials.

(e)  At a minimum, permanently inactive wells shall be destroyed in accordance with standards developed by the Department of Water Resources pursuant to Section 13800 of the Water Code and adopted by the State Water Resources Control Board or local agencies in accordance with Section 13801 of the Water Code. Minimum standards recommended by the department and adopted by the state board or local agencies for the abandonment or destruction of groundwater monitoring wells or class 1 hazardous injection wells shall not be construed to limit, abridge, or supersede the powers or duties of the department, in accordance with Section 13801 of the Water Code.

(f)  Nothing in this section is a limitation on the power of a city, county, or city and county to adopt and enforce additional penal provisions regarding the types of wells and other excavations described in subdivisions (a) and (b).

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115705

The board of supervisors may order securely covered, filled, or fenced abandoned mining excavations on unoccupied public lands in the county.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115710

The board of supervisors shall order securely fenced, filled, or covered any abandoned mining shaft, pit, or other excavation on unoccupied land in the county whenever it appears to them, by proof submitted, that the excavation is dangerous or unsafe to man or beast. The cost of covering, filling, or fencing is a county charge.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115715

Every person who maliciously removes or destroys any covering or fencing placed around, or removes any fill placed in, any shaft, pit, or other excavation, as provided in this part, is guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115720

This part is not applicable to any abandoned mining shaft, pit, well, septic tank, cesspool, or other abandoned excavation that contains a surface area of more than one-half acre.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)






PART 10 - RECREATIONAL SAFETY

CHAPTER 1 - Definitions (Reserved)

115700

(a)  Every person owning land in fee simple or in possession thereof under lease or contract of sale who knowingly permits the existence on the premises of any abandoned mining shaft, pit, well, septic tank, cesspool, or other abandoned excavation dangerous to persons legally on the premises, or to minors under the age of 12 years, who fails to cover, fill, or fence securely that dangerous abandoned excavation and keep it so protected, is guilty of a misdemeanor.

(b)  Every person owning land in fee simple or in possession thereof under lease or contract of sale who knowingly permits the existence on the premises of any permanently inactive well, cathodic protection well, or monitoring well that constitutes a known or probable preferential pathway for the movement of pollutants, contaminants, or poor quality water, from above ground to below ground, or vertical movement of pollutants, contaminants, or poor quality water below ground, and that movement poses a threat to the quality of the waters of the state, shall be guilty of a misdemeanor.

(c)  For purposes of this section, “well” includes any of the following:

(1)  A “monitoring well” as defined by Section 13712 of the Water Code.

(2)  A “cathodic well” as defined by Section 13711 of the Water Code.

(3)  A “water well” as defined by Section 13710 of the Water Code.

(d)  A “permanently inactive well” is a well that has not been used for a period of one year, unless the person owning land in fee simple or in possession thereof under lease or contract of sale demonstrates an intent for future use for water supply, groundwater recharge, drainage, or groundwater level control, heating or cooling, cathodic protection, groundwater monitoring, or related uses. A well owner shall provide evidence to the local health officer of an intent for future use of an inactive well by maintaining the well in a way that the following requirements are met:

(1)  The well shall not allow impairment of the quality of water within the well and groundwater encountered by the well.

(2)  The top of the well or well casing shall be provided with a cover, that is secured by a lock or by other means to prevent its removal without the use of equipment or tools, to prevent unauthorized access, to prevent a safety hazard to humans and animals, and to prevent illegal disposal of wastes in the well. The cover shall be watertight where the top of the well casing or other surface openings to the well are below ground level, as in a vault or below known levels of flooding. The cover shall be watertight if the well is inactive for more than five consecutive years. A pump motor, angle drive, or other surface feature of a well, when in compliance with the above provisions, shall suffice as a cover.

(3)  The well shall be marked so as to be easily visible and located, and labeled so as to be easily identified as a well.

(4)  The area surrounding the well shall be kept clear of brush, debris, and waste materials.

(e)  At a minimum, permanently inactive wells shall be destroyed in accordance with standards developed by the Department of Water Resources pursuant to Section 13800 of the Water Code and adopted by the State Water Resources Control Board or local agencies in accordance with Section 13801 of the Water Code. Minimum standards recommended by the department and adopted by the state board or local agencies for the abandonment or destruction of groundwater monitoring wells or class 1 hazardous injection wells shall not be construed to limit, abridge, or supersede the powers or duties of the department, in accordance with Section 13801 of the Water Code.

(f)  Nothing in this section is a limitation on the power of a city, county, or city and county to adopt and enforce additional penal provisions regarding the types of wells and other excavations described in subdivisions (a) and (b).

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115705

The board of supervisors may order securely covered, filled, or fenced abandoned mining excavations on unoccupied public lands in the county.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115710

The board of supervisors shall order securely fenced, filled, or covered any abandoned mining shaft, pit, or other excavation on unoccupied land in the county whenever it appears to them, by proof submitted, that the excavation is dangerous or unsafe to man or beast. The cost of covering, filling, or fencing is a county charge.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115715

Every person who maliciously removes or destroys any covering or fencing placed around, or removes any fill placed in, any shaft, pit, or other excavation, as provided in this part, is guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115720

This part is not applicable to any abandoned mining shaft, pit, well, septic tank, cesspool, or other abandoned excavation that contains a surface area of more than one-half acre.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)






CHAPTER 2 - Powers and Authorities (Reserved)

115700

(a)  Every person owning land in fee simple or in possession thereof under lease or contract of sale who knowingly permits the existence on the premises of any abandoned mining shaft, pit, well, septic tank, cesspool, or other abandoned excavation dangerous to persons legally on the premises, or to minors under the age of 12 years, who fails to cover, fill, or fence securely that dangerous abandoned excavation and keep it so protected, is guilty of a misdemeanor.

(b)  Every person owning land in fee simple or in possession thereof under lease or contract of sale who knowingly permits the existence on the premises of any permanently inactive well, cathodic protection well, or monitoring well that constitutes a known or probable preferential pathway for the movement of pollutants, contaminants, or poor quality water, from above ground to below ground, or vertical movement of pollutants, contaminants, or poor quality water below ground, and that movement poses a threat to the quality of the waters of the state, shall be guilty of a misdemeanor.

(c)  For purposes of this section, “well” includes any of the following:

(1)  A “monitoring well” as defined by Section 13712 of the Water Code.

(2)  A “cathodic well” as defined by Section 13711 of the Water Code.

(3)  A “water well” as defined by Section 13710 of the Water Code.

(d)  A “permanently inactive well” is a well that has not been used for a period of one year, unless the person owning land in fee simple or in possession thereof under lease or contract of sale demonstrates an intent for future use for water supply, groundwater recharge, drainage, or groundwater level control, heating or cooling, cathodic protection, groundwater monitoring, or related uses. A well owner shall provide evidence to the local health officer of an intent for future use of an inactive well by maintaining the well in a way that the following requirements are met:

(1)  The well shall not allow impairment of the quality of water within the well and groundwater encountered by the well.

(2)  The top of the well or well casing shall be provided with a cover, that is secured by a lock or by other means to prevent its removal without the use of equipment or tools, to prevent unauthorized access, to prevent a safety hazard to humans and animals, and to prevent illegal disposal of wastes in the well. The cover shall be watertight where the top of the well casing or other surface openings to the well are below ground level, as in a vault or below known levels of flooding. The cover shall be watertight if the well is inactive for more than five consecutive years. A pump motor, angle drive, or other surface feature of a well, when in compliance with the above provisions, shall suffice as a cover.

(3)  The well shall be marked so as to be easily visible and located, and labeled so as to be easily identified as a well.

(4)  The area surrounding the well shall be kept clear of brush, debris, and waste materials.

(e)  At a minimum, permanently inactive wells shall be destroyed in accordance with standards developed by the Department of Water Resources pursuant to Section 13800 of the Water Code and adopted by the State Water Resources Control Board or local agencies in accordance with Section 13801 of the Water Code. Minimum standards recommended by the department and adopted by the state board or local agencies for the abandonment or destruction of groundwater monitoring wells or class 1 hazardous injection wells shall not be construed to limit, abridge, or supersede the powers or duties of the department, in accordance with Section 13801 of the Water Code.

(f)  Nothing in this section is a limitation on the power of a city, county, or city and county to adopt and enforce additional penal provisions regarding the types of wells and other excavations described in subdivisions (a) and (b).

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115705

The board of supervisors may order securely covered, filled, or fenced abandoned mining excavations on unoccupied public lands in the county.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115710

The board of supervisors shall order securely fenced, filled, or covered any abandoned mining shaft, pit, or other excavation on unoccupied land in the county whenever it appears to them, by proof submitted, that the excavation is dangerous or unsafe to man or beast. The cost of covering, filling, or fencing is a county charge.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115715

Every person who maliciously removes or destroys any covering or fencing placed around, or removes any fill placed in, any shaft, pit, or other excavation, as provided in this part, is guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115720

This part is not applicable to any abandoned mining shaft, pit, well, septic tank, cesspool, or other abandoned excavation that contains a surface area of more than one-half acre.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)






CHAPTER 3 - Enforcement and Penalties (Reserved)

115700

(a)  Every person owning land in fee simple or in possession thereof under lease or contract of sale who knowingly permits the existence on the premises of any abandoned mining shaft, pit, well, septic tank, cesspool, or other abandoned excavation dangerous to persons legally on the premises, or to minors under the age of 12 years, who fails to cover, fill, or fence securely that dangerous abandoned excavation and keep it so protected, is guilty of a misdemeanor.

(b)  Every person owning land in fee simple or in possession thereof under lease or contract of sale who knowingly permits the existence on the premises of any permanently inactive well, cathodic protection well, or monitoring well that constitutes a known or probable preferential pathway for the movement of pollutants, contaminants, or poor quality water, from above ground to below ground, or vertical movement of pollutants, contaminants, or poor quality water below ground, and that movement poses a threat to the quality of the waters of the state, shall be guilty of a misdemeanor.

(c)  For purposes of this section, “well” includes any of the following:

(1)  A “monitoring well” as defined by Section 13712 of the Water Code.

(2)  A “cathodic well” as defined by Section 13711 of the Water Code.

(3)  A “water well” as defined by Section 13710 of the Water Code.

(d)  A “permanently inactive well” is a well that has not been used for a period of one year, unless the person owning land in fee simple or in possession thereof under lease or contract of sale demonstrates an intent for future use for water supply, groundwater recharge, drainage, or groundwater level control, heating or cooling, cathodic protection, groundwater monitoring, or related uses. A well owner shall provide evidence to the local health officer of an intent for future use of an inactive well by maintaining the well in a way that the following requirements are met:

(1)  The well shall not allow impairment of the quality of water within the well and groundwater encountered by the well.

(2)  The top of the well or well casing shall be provided with a cover, that is secured by a lock or by other means to prevent its removal without the use of equipment or tools, to prevent unauthorized access, to prevent a safety hazard to humans and animals, and to prevent illegal disposal of wastes in the well. The cover shall be watertight where the top of the well casing or other surface openings to the well are below ground level, as in a vault or below known levels of flooding. The cover shall be watertight if the well is inactive for more than five consecutive years. A pump motor, angle drive, or other surface feature of a well, when in compliance with the above provisions, shall suffice as a cover.

(3)  The well shall be marked so as to be easily visible and located, and labeled so as to be easily identified as a well.

(4)  The area surrounding the well shall be kept clear of brush, debris, and waste materials.

(e)  At a minimum, permanently inactive wells shall be destroyed in accordance with standards developed by the Department of Water Resources pursuant to Section 13800 of the Water Code and adopted by the State Water Resources Control Board or local agencies in accordance with Section 13801 of the Water Code. Minimum standards recommended by the department and adopted by the state board or local agencies for the abandonment or destruction of groundwater monitoring wells or class 1 hazardous injection wells shall not be construed to limit, abridge, or supersede the powers or duties of the department, in accordance with Section 13801 of the Water Code.

(f)  Nothing in this section is a limitation on the power of a city, county, or city and county to adopt and enforce additional penal provisions regarding the types of wells and other excavations described in subdivisions (a) and (b).

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115705

The board of supervisors may order securely covered, filled, or fenced abandoned mining excavations on unoccupied public lands in the county.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115710

The board of supervisors shall order securely fenced, filled, or covered any abandoned mining shaft, pit, or other excavation on unoccupied land in the county whenever it appears to them, by proof submitted, that the excavation is dangerous or unsafe to man or beast. The cost of covering, filling, or fencing is a county charge.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115715

Every person who maliciously removes or destroys any covering or fencing placed around, or removes any fill placed in, any shaft, pit, or other excavation, as provided in this part, is guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)



115720

This part is not applicable to any abandoned mining shaft, pit, well, septic tank, cesspool, or other abandoned excavation that contains a surface area of more than one-half acre.

(Added by Stats. 1996, Ch. 1023, Sec. 340. Effective September 29, 1996.)






CHAPTER 4 - Safe Recreational Land Use

ARTICLE 1 - Playgrounds

115725

(a) All new playgrounds open to the public built by a public agency or any other entity shall conform to the playground-related standards set forth by the American Society for Testing and Materials and the playground-related guidelines set forth by the United States Consumer Product Safety Commission.

(b) Replacement of equipment or modification of components inside existing playgrounds shall conform to the playground-related standards set forth by the American Society for Testing and Materials and the playground-related guidelines set forth by the United States Consumer Product Safety Commission.

(c) All public agencies operating playgrounds and all other entities operating playgrounds open to the public shall have a playground safety inspector, certified by the National Playground Safety Institute, conduct an initial inspection for the purpose of aiding compliance with the requirements set forth in subdivision (a) or (b), as applicable. Any inspection report may serve as a reference when the upgrades are made, but is not intended for any other use.

(d) Playgrounds installed between January 1, 1994, and December 31, 1999, shall conform to the playground-related standards set forth by the American Society for Testing and Materials and the playground-related guidelines set forth by the United States Consumer Product Safety Commission not later than 15 years after the date those playgrounds were installed.

(e) For purposes of this section, all of the following shall apply:

(1) An “entity operating a playground open to the public” includes, but is not limited to, a church, subdivision, hotel, motel, resort, camp, office, hospital, shopping center, day care setting, and restaurant. An “entity operating a playground open to the public” shall not include a foster family home, certified family home, small family home, group home, or family day care home, which is licensed and regulated to meet child safety requirements enforced by the State Department of Social Services.

(2) “Playground” means an improved outdoor area designed, equipped, and set aside for children’s play that is not intended for use as an athletic playing field or athletic court, and shall include any playground equipment, fall zones, surface materials, access ramps, and all areas within and including the designated enclosure and barriers.

(f) Operators of playgrounds in child care centers regulated by the California Department of Social Services (CDSS) pursuant to Title 22 of Division 12 of Chapter 1 of the California Code of Regulations and facilities operated for the developmentally disabled, shall comply with the requirements established in this section.

(g) (1) No state funding shall be available for the planning, development, or redevelopment of any playground, unless the playground, after completion of the state-funded project, will conform to the requirements of subdivision (a) or (b), as applicable. However, where state funds have been appropriated to, or allocated for, a playground project prior to the effective date of this section but the section becomes effective prior to the completion of the project, that funding shall be maintained, as long as the playground is altered to conform to the requirements of subdivision (a) or (b), as applicable, to the extent the alterations can be made without adding significantly to the project cost.

(2) After the date by which an entity is required to conform its playground to satisfy requirements of this section, no state funding shall be available for the operation, maintenance, or supervision of the playground unless the playground conforms to the applicable requirements of the section.

(Repealed (in Sec. 1) and added by Stats. 2006, Ch. 470, Sec. 2. Effective January 1, 2007. Operative January 1, 2008, pursuant to Section 115735.)



115730

(a)  The State Department of Social Services shall convene a working group to develop recommendations for minimum safety requirements for playgrounds at child care centers.

(b) The working group shall include, but not be limited to, child care center operators, including representatives of the Professional Association for Childhood Education, the California Child Care Health Program, the Children’s Advocacy Institute, the State Department of Public Health, and certified playground inspectors.

(c) The working group shall use the national guidelines published by the United States Consumer Product Safety Commission and those regulations adopted pursuant to this article as a reference in developing its recommendations. However, the State Department of Social Services shall determine minimum safety requirements that are protective of child health on playgrounds at child care centers.

(d) The working group shall submit its playground safety recommendations to the State Department of Social Services by September 1, 2001.

(e) The working group shall submit its recommendations to the Legislature by November 1, 2001.

(f) This section shall be construed as a continuation of former Section 115736.

(Amended (as added by Stats. 2006, Ch. 470) by Stats. 2007, Ch. 483, Sec. 27. Effective January 1, 2008.)



115735

This article shall become operative on January 1, 2008.

(Repealed (in Sec. 1) and added by Stats. 2006, Ch. 470, Sec. 2. Effective January 1, 2007. Note: This section prescribes a delayed operative date for Article 1, commencing with Section 115725.)






ARTICLE 2 - Wooden Playground Equipment

115775

(a)  No state funds shall be used by any state agency, onsite employee child care center for state employees, city, county, city and county, district, superintendent of schools, school district, or community college district to purchase wooden playground or recreational equipment where there is a likelihood of contact by children and when the equipment has been treated with any of the following substances:

(1)  Pentachlorophenol.

(2)  Creosote.

(3)  Arsenic, elemental arsenic, or arsenic copper combination, unless the wood is treated with a nontoxic and nonslippery sealer and the seller certifies that the wood is treated in accordance with commodity standard C-17 for playground equipment as adopted by the American Wood-Preservers Association.

(b)  The state or any city, county, city and county, district, superintendent of schools, school district, community college district, or onsite employee child care center for state employees that receives education or parks and recreation funds from the state shall not use any portion of these funds for the maintenance or upkeep of any wooden structures treated with any of the substances that are prohibited from purchase pursuant to subdivision (a) and where there is a likelihood of contact by children, unless the state, city, county, city and county, superintendent of schools, school district, district, community college district, or onsite employee child care center for state employees treats the wooden structures with nontoxic and nonslippery sealers and reseals the treated structure in accordance with subdivision (c).

(c)  The installer of any wooden playground or recreational equipment that will be available for public use and that has been treated with a substance listed in paragraph (3) of subdivision (a) shall seal the structures with a nontoxic and nonslippery sealant prior to, or at the time of, the installation of the equipment. After the equipment that is available for public use has been sealed pursuant to this subdivision, the owner of the equipment shall reseal the treated equipment every two years thereafter with a nontoxic and nonslippery sealant.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115800

(a) No operator of a skateboard park shall permit any person to ride a skateboard therein, unless that person is wearing a helmet, elbow pads, and knee pads.

(b) With respect to any facility, owned or operated by a local public agency, that is designed and maintained for the purpose of recreational skateboard use, and that is not supervised on a regular basis, the requirements of subdivision (a) may be satisfied by compliance with the following:

(1) Adoption by the local public agency of an ordinance requiring any person riding a skateboard at the facility to wear a helmet, elbow pads, and knee pads.

(2) The posting of signs at the facility affording reasonable notice that any person riding a skateboard in the facility must wear a helmet, elbow pads, and knee pads, and that any person failing to do so will be subject to citation under the ordinance required by paragraph (1).

(c) “Local public agency” for purposes of this section includes, but is not limited to, a city, county, or city and county.

(d) (1) Skateboarding at any facility or park owned or operated by a public entity as a public skateboard park, as provided in paragraph (3), shall be deemed a hazardous recreational activity within the meaning of Section 831.7 of the Government Code if all of the following conditions are met:

(A) The person skateboarding is 12 years of age or older.

(B) The skateboarding activity that caused the injury was stunt, trick, or luge skateboarding.

(C) The skateboard park is on public property that complies with subdivision (a) or (b).

(2) In addition to the provisions of subdivision (c) of Section 831.7 of the Government Code, nothing in this section is intended to limit the liability of a public entity with respect to any other duty imposed pursuant to existing law, including the duty to protect against dangerous conditions of public property pursuant to Chapter 2 (commencing with Section 830) of Part 2 of Division 3.6 of Title 1 of the Government Code. However, nothing in this section is intended to abrogate or limit any other legal rights, defenses, or immunities that may otherwise be available at law.

(3) (A) Except as provided in subparagraph (B), for public skateboard parks that were constructed on or before January 1, 1998, this subdivision shall apply to hazardous recreational activity injuries incurred on or after January 1, 1998, and before January 1, 2001. For public skateboard parks that are constructed after January 1, 1998, this subdivision shall apply to hazardous recreational activity injuries incurred on or after January 1, 1998. For purposes of this subdivision, any skateboard facility that is a movable facility shall be deemed constructed on the first date it is initially made available for use at any location by the local public agency.

(B) For public skateboard parks that were constructed after January 1, 1996, and before January 1, 1998, this subdivision shall apply to hazardous recreational activity injuries incurred on or after January 1, 2012.

(4) The appropriate local public agency shall maintain a record of all known or reported injuries incurred by a skateboarder in a public skateboard park or facility. The local public agency shall also maintain a record of all claims, paid and not paid, including any lawsuits and their results, arising from those incidents that were filed against the public agency. Beginning in 2013, copies of the records of claims and lawsuits shall be filed annually, no later than January 30 each year, with the Assembly Committee on Judiciary and the Senate Committee on Judiciary.

(5) (A) Except as provided in subparagraph (B), this subdivision shall not apply on or after January 1, 2001, to public skateboard parks that were constructed on or before January 1, 1998, but shall continue to apply to public skateboard parks that are constructed after January 1, 1998.

(B) On and after January 1, 2012, this subdivision shall apply to public skateboard parks that were constructed on or after January 1, 1996.

(Amended (as amended by Stats. 2006, Ch. 140, Sec. 1) by Stats. 2011, Ch. 232, Sec. 1. Effective January 1, 2012.)









CHAPTER 5 - Safe Recreational Water Use

ARTICLE 1 - Recreational Use of Reservoirs

115825

(a) It is hereby declared to be the policy of this state that multiple use should be made of all public water within the state, to the extent that multiple use is consistent with public health and public safety.

(b) Except as provided in this article, recreational uses shall not, with respect to a reservoir in which water is stored for domestic use, include recreation in which there is bodily contact with the water by any participant.

(Amended by Stats. 2004, Ch. 519, Sec. 1. Effective January 1, 2005.)



115830

All water supply reservoirs of a public agency, whether heretofore or hereafter constructed, shall be open for recreational use by the people of this state, subject to the regulations of the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115835

Unless the context otherwise requires, the following definitions shall control the construction of this article:

(a)  “Multiple use” includes domestic, industrial, agricultural, and recreational uses.

(b)  “Public agency” means the state or any city, other than a chartered city, county, public district, or other public institution.

(c)  “Reservoir” does not include ditches, canals, or any similar type of water distributing facility.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115840

(a)  In San Diego County, recreational uses shall not, with respect to a reservoir in which water is stored for domestic use, include recreation in which there is bodily contact with the water by any participant, unless both of the following conditions are satisfied:

(1)  The water subsequently receives complete water treatment, including coagulation, flocculation, sedimentation, filtration, and disinfection, before being used for domestic purposes.

(2)  The reservoir is operated in compliance with regulations of the department, as provided in Section 115830.

(b)  The recreational use may be subject to additional conditions and restrictions adopted by the entity operating the water supply reservoir, if the conditions and restrictions do not conflict with regulations of the department and are designed to further protect or enhance the public health and safety.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115840.5

(a)  In the Modesto Reservoir, recreational uses shall not include recreation in which any participant has bodily contact with the water, unless both of the following conditions are satisfied:

(1)  The water subsequently receives complete water treatment, in compliance with all applicable department regulations, including coagulation, flocculation, sedimentation, filtration, and disinfection, before being used for domestic purposes. The disinfection shall include, but not be limited to, ozonation.

(2)  The reservoir is operated in compliance with regulations of the department.

(b)  The recreational use may be subject to additional conditions and restrictions adopted by the entity operating the water supply reservoir or required by the department, if those conditions and restrictions do not conflict with regulations of the department, and are required to further protect or enhance the public health and safety. The department shall, prior to requiring any additional conditions and restrictions, consult with the entity operating the water supply reservoir regarding the proposed conditions and restrictions at least 60 days prior to the effective date of those conditions or restrictions.

(c)  The Modesto Irrigation District shall file, on or before January 1, 2002, with the Legislature, a report on the recreational uses at Modesto Reservoir and the water treatment program. The report shall include, but not be limited to, all of the following information:

(1)  The estimated levels and types of recreational uses at the reservoir on a monthly basis.

(2)  Levels of methyl tertiary butyl ether at various reservoir locations on a monthly basis.

(3)  A summary of available monitoring in the Modesto Reservoir watershed for giardia and cryptosporidium.

(4)  The sanitary survey of the watershed and water quality monitoring plan.

(5)  An evaluation of recommendations relating to removal and inactivation of cryptosporidium and giardia as specified in the department water permit dated October 28, 1997.

(6)  Annual reports provided to the department, as required pursuant to Sections I and IV of the department water permit dated October 28, 1997.

(7)  An evaluation of the impact on source water quality due to recreational activities on the Modesto Reservoir, including any microbiological monitoring.

(8)  A summary of any activities between the district and the county for operation of recreational uses and facilities in a manner that optimizes the water quality.

(9)  The reservoir management plan and the operations plan.

(10)  The annual water quality reports submitted to consumers each year.

(d)  If there is a change in operation of the treatment facility or a change in the quantity of water to be treated at the treatment facility, the department may require the Modesto Irrigation District to file a report that includes, but is not limited to, the information required pursuant to subdivision (c), and the district shall demonstrate to the satisfaction of the department that water quality will not be adversely affected.

(Amended by Stats. 2003, Ch. 742, Sec. 3. Effective January 1, 2004.)



115841

Recreational activity in which there is bodily contact with the water by any participant shall continue to be allowed in Nacimiento Reservoir in accordance with all of the following requirements :

(a)  Any agency that removes water from the reservoir for domestic use shall comply with any, or at a minimum, one of the following with regard to the water removed:

(1)  The water subsequently receives complete water treatment in compliance with all applicable department regulations, including coagulation, flocculation, sedimentation, filtration, and disinfection, before being used for domestic purposes.

(2)  The water is discharged in a manner that allows percolation into a subsurface groundwater basin for subsequent extraction from only those groundwater wells that have been determined by the department not to be under the influence of surface water pursuant to Chapter 17 (commencing with Section 64650) of Division 4 of Title 22 of the California Code of Regulations and subsequently receives disinfection and complies with all applicable department regulations before being used for domestic purposes.

(3)  The water is discharged in a manner that allows percolation into a subsurface groundwater basin for subsequent extraction from groundwater wells under the influence of surface water that receives treatment pursuant to Chapter 17 (commencing with Section 64650) of Division 4 of Title 22 of the California Code of Regulations and complies with all applicable department regulations.

(b)  The reservoir is operated in compliance with regulations of the department.

(c)  The water stored for domestic purposes that may be excepted from the requirements of subdivision (b) of Section 115825 is removed from the reservoir by an agency for domestic purposes only in San Luis Obispo County and only in an amount for which that agency has a contractual right.

(Added by Stats. 1997, Ch. 524, Sec. 2. Effective January 1, 1998.)



115842

(a) Recreational activity in which there is bodily contact with the water by any participant is allowed in the Sly Park Reservoir provided that all of the following conditions are satisfied:

(1) The water shall receive complete water treatment, including coagulation, flocculation, sedimentation, filtration, and disinfection; or alternative treatment that complies with all applicable department regulations and requirements. Such treatment shall, at a minimum, comply with all state laws and department regulations and all federal laws and regulations, including, but not limited to, the federal Environmental Protection Agency Long-Term 2 Enhanced Surface Water Treatment regulations. Nothing in this division shall limit the state or the department from imposing more stringent treatment standards than those required by federal law.

(2) The El Dorado Irrigation District conducts a monitoring program for E. coli, bacteria and giardia, and cryptosporidium organisms at various reservoir locations and at a frequency determined by the department.

(3) The reservoir is operated in compliance with regulations of the department.

(b) The recreational use of that reservoir shall be subject to additional conditions and restrictions adopted by the entity operating the water supply reservoir, or by the department, that are required to further protect or enhance the public health and safety and do not conflict with regulations of the department.

(c) The El Dorado Irrigation District shall file, on or before January 1, 2005, with the department, a report on the recreational uses at Sly Park Reservoir and the water treatment program for that reservoir. That report shall include, but is not limited to, providing all of the following information:

(1) The estimated levels and types of recreational uses at the reservoir on a monthly basis.

(2) A summary of available monitoring in Sly Park Reservoir watershed for giardia and cryptosporidium.

(3) The sanitary survey of the watershed and water quality monitoring plan.

(4) An evaluation, as prescribed by the department, to determine the impact on source water quality due to recreational activities on Sly Park Reservoir, including any microbiological monitoring.

(5) The reservoir management plan and the operations plan.

(6) The annual water reports submitted to the consumers each year.

(d) The department shall prescribe the degree of treatment including, but not limited to, treatment processes necessary to abate any increased hazards resulting from body contact recreation based on information provided in the report filed pursuant to subdivision (c).

(Amended by Stats. 2005, Ch. 252, Sec. 1. Effective September 22, 2005.)



115843.5

(a) In the Canyon Lake Reservoir, recreational uses shall not include recreation in which any participant has bodily contact with the water, unless both of the following conditions are satisfied:

(1) The water subsequently receives complete water treatment, in compliance with all applicable department regulations, including coagulation, flocculation, sedimentation, filtration, and disinfection, before being used for domestic purposes. The disinfection shall include, but is not limited to, an advanced technology capable of inactivating organisms, including, but not limited to, viruses, cryptosporidium, and giardia, to levels that comply with department regulations. The treatment shall include, but need not be limited to, ozonation or ultra violet disinfection. The treatment shall, at a minimum, comply with all state laws and department regulations and all federal laws and regulations, including, but not limited to, the federal Environmental Protection Agency Long-Term 2 Enhanced Surface Water Treatment regulations. Nothing in this division shall limit the state or the department from imposing more stringent treatment standards than those required by federal law.

(2) The reservoir is operated in compliance with regulations of the department.

(b) The recreational use may be subject to additional conditions and restrictions adopted by the entity operating the water supply reservoir or required by the department, if those conditions and restrictions do not conflict with regulations of the department, and are required to further protect or enhance the public health and safety.

(c) The Elsinore Valley Municipal Water District shall, by January 1, 2007, file a report with the Legislature on the recreational uses at Canyon Lake Reservoir and the water treatment program. The report shall include, but not necessarily be limited to, all of the following information:

(1) Participation in watershedwide activities to improve water quality in the Canyon Lake Reservoir.

(2) Annual results of volatile organic compounds, general minerals, and nutrients testing results provided to the department.

(3) A summary of available monitoring in the Canyon Lake Reservoir provided to the department for giardia and cryptosporidium.

(4) The most current sanitary survey of the watershed and water quality monitoring plan.

(5) A summary of monthly reports provided to the department on intake water bacteria and water quality.

(6) A summary of monthly reports provided to the department on water usage in Canyon Lake Reservoir.

(7) An evaluation of the impact on source water quality due to recreational activities on the Canyon Lake Reservoir, including any microbiological monitoring, and a summary of monthly reports provided to the department on treatment plant performance.

(8) A summary of activities between Elsinore Valley Municipal Water District and the Canyon Lake Property Owners Association for operation of recreational uses and facilities in a manner that optimizes the water quality.

(9) The reservoir management plan and the operations plan.

(10) The annual water quality reports submitted to consumers each year.

(d) If there is a change in operation of the treatment facility or a change in the quantity of water to be treated at the treatment facility, the department may require the Elsinore Valley Municipal Water District to file a report that includes, but is not limited to, the information required pursuant to subdivision (c), and the district shall demonstrate to the satisfaction of the department that water quality will not be adversely affected.

(Amended by Stats. 2007, Ch. 253, Sec. 2. Effective September 26, 2007.)



115843.6

(a) In the Bear Lake Reservoir, recreational uses shall not include recreation in which any participant has bodily contact with the water, unless all of the following conditions are satisfied:

(1) The water subsequently receives complete water treatment, in compliance with all applicable department regulations, including oxidation, filtration, and disinfection, before being used for domestic purposes. The disinfection shall include, but is not limited to, the use of an advanced technology capable of inactivating organisms, including, but not limited to, viruses, cryptosporidium, and giardia, to levels that comply with department regulations. The treatment shall include, but need not be limited to, filtration with a micro or ultra filtration system rated to 0.1 micron or less. The treatment shall, at a minimum, comply with all state laws and department regulations and all federal laws and regulations, including, but not limited to, the federal Environmental Protection Agency Long-Term 2 Enhanced Surface Water Treatment regulations. Nothing in this division shall limit the state or the department in imposing more stringent treatment standards than those required by federal law.

(2) The Lake Alpine Water Company conducts a monitoring program for cryptosporidium, giardia, and total coliform bacteria, including E. coli and fecal coliform, at the reservoir intake and at posttreatment at a frequency determined by the department, but no less than three times during the period when bodily contact is allowed pursuant to paragraph (4).

(3) The reservoir is operated in compliance with regulations of the department.

(4) Bodily contact is allowed for no more than four months each year.

(b) The recreational use of Bear Lake Reservoir shall be subject to additional conditions and restrictions adopted by the entity operating the water supply reservoir, or required by the department, that are required to further protect or enhance the public health and safety and do not conflict with regulations of the department.

(c) The Lake Alpine Water Company shall file, on or before January 1, 2016, with the Legislature in accordance with Section 9795 of the Government Code and the department, a report on the recreational uses at Bear Lake Reservoir and the water treatment program for that reservoir. That report shall include, but is not limited to, all of the following information:

(1) The estimated levels and types of recreational uses at the reservoir on a monthly basis.

(2) A summary of monitoring in the Bear Lake Reservoir watershed for cryptosporidium, giardia, and total coliform bacteria, including E. coli and fecal coliform.

(3) The most current sanitary survey of the watershed and water quality monitoring.

(4) As deemed necessary by the department, an evaluation of recommendations relating to inactivation and removal of cryptosporidium and giardia.

(5) Annual reports provided to the department as required by the water permit issued by the department.

(6) An evaluation of the impact on source water quality due to recreational activities on Bear Lake Reservoir, including any microbiological monitoring.

(7) A summary of activities for operation of recreational uses and facilities in a manner that optimizes the water quality.

(8) The reservoir management plan and the operations plan.

(9) The annual water reports submitted to the consumers each year.

(d) If there is a change in operation of the treatment facility or a change in the quantity of water to be treated at the treatment facility, the department may require the entity operating the water supply reservoir to file a report that includes, but is not limited to, the information required in subdivision (c), and the entity shall demonstrate to the satisfaction of the department that water quality will not be adversely affected.

(e) (1) The department shall, at the end of each recreational season, annually review monitoring and reporting data from the Bear Lake Reservoir to ensure full compliance with this section.

(2) If at any time the department finds a failure to comply with this section, the exemption granted pursuant to this section shall cease immediately, and a permit issued to the Lake Alpine Water Company pursuant to Chapter 4 (commencing with Section 116270) of Part 12 may be subject to suspension, amendment, or revocation pursuant to that chapter. A failure to comply with this section shall be deemed a violation of Chapter 4 (commencing with Section 116270) of Part 12 and shall be subject to any applicable fines, penalties, or other enforcement action provided under that chapter.

(f) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 172, Sec. 1. Effective August 27, 2013. Repealed as of January 1, 2017, by its own provisions.)



115845

The public agency operating any water supply reservoir that is open for recreational use pursuant to this article may charge a use fee to cover the cost of policing the area around the reservoir, including the cost of providing the necessary sanitary facilities and other costs incidental to the recreational use of the reservoir.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115850

This article does not apply to terminal reservoirs for the supply of domestic water.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Public Beaches

115875

For the purposes of this article, the following terms have the following meanings:

(a) “Public beach” means any beach area used by the public for recreational purposes that is owned, operated, or controlled by the state, any state agency, any local agency, or any private person in this state, and is located in the coastal zone, as defined in Section 30103 of the Public Resources Code, or within the jurisdiction of the San Francisco Bay Conservation and Development Commission, as set forth in Section 66610 of the Government Code.

(b) “Board” means the State Water Resources Control Board.

(c) “Department” means the State Department of Public Health.

(d) “Health officer” means the legally appointed local health officer or director of environmental health of the county or city having jurisdiction of the area in which a public saltwater beach is located.

(Amended by Stats. 2011, Ch. 592, Sec. 1. Effective January 1, 2012.)



115880

(a) The department shall, by regulation and in consultation with the board, local health officers, and the public, establish, maintain, and amend as necessary, minimum standards for the sanitation of public beaches, including, but not limited to, the removal of refuse, as it determines are reasonably necessary for the protection of the public health and safety.

(b) Prior to final adoption or amendment by the department, the regulations and standards required by this section shall undergo an external comprehensive review process similar to the process set forth in Section 57004 of the Health and Safety Code.

(c) The regulations shall, at a minimum, do all of the following:

(1) Require the testing of the waters adjacent to all public beaches for microbiological contaminants, including, but not limited to, total coliform, fecal coliform, and enterococci bacteria. The department may require the testing of waters adjacent to all public beaches for microbiological indicators other than those set forth in this paragraph, or a subset of those set forth in this paragraph, if the department affirmatively establishes, based on the best available scientific studies and the weight of the evidence, that the alternative indicators are as protective of the public health.

(2) Establish protective minimum standards for total coliform, fecal coliform, and enterococci bacteria, or for other microbiological indicators that the department determines are appropriate for testing pursuant to paragraph (1).

(3) Require that the waters adjacent to public beaches are tested for total coliform, fecal coliform, and enterococci bacteria, or for other microbiological indicators that the department determines are appropriate for testing pursuant to paragraph (1). Except as set forth in subdivision (e), testing shall be conducted on at least a weekly basis from April 1 to October 31, inclusive, of each year beginning in 2012, if both of the following apply:

(A) The beach is visited by more than 50,000 people annually.

(B) The beach is located on an area adjacent to a storm drain that flows in the summer.

(d) Notwithstanding subdivision (a), if a local health officer demonstrates or has demonstrated through side-by-side testing over a beach season that the use of United States Environmental Protection Agency method 1609 or 1611, or any equivalent or improved rapid detection method published by the United States Environmental Protection Agency for use in beach water quality assessment or approved as an alternative test procedure pursuant to Part 136 of Title 40 of the Code of Federal Regulations, to determine the level of enterococci bacteria as a single indicator provides a reliable indication of overall microbiological contamination conditions at one or more beach locations within that health officer’s jurisdiction, the department may authorize the use of that testing method at those beach locations instead of other testing methods. In making that determination, the department shall take into account whether an alternative indicator or subset of indicators, with the associated test method, can provide results more quickly, thereby reducing the period of time the public is at risk while waiting for contamination to be confirmed.

(e) The monitoring frequency and locations established pursuant to this section and related regulations may be reduced or altered only after the testing required pursuant to paragraph (3) of subdivision (c) reveals levels of microbiological contaminants that do not exceed, for a period of two years, the minimum protective standards established pursuant to this section.

(f) The local health officer shall be responsible for testing the waters adjacent to, and coordinating the testing of, all public beaches within his or her jurisdiction.

(g) The local health officer may meet the testing requirements of this section by utilizing test results from other parties conducting microbiological contamination testing of the waters under his or her jurisdiction.

(h) This section does not require a wastewater treatment agency or other party conducting microbiological contamination testing of the waters under his or her jurisdiction, who provides those test results to a local health officer pursuant to this section, to use United States Environmental Protection Agency method 1609 or 1611, or any equivalent or improved rapid detection method published by the United States Environmental Protection Agency for use in beach water quality assessment or approved as an alternative test procedure pursuant to Part 136 of Title 40 of the Code of Federal Regulations, for total maximum daily load implementation, waste discharge requirements, or other monitoring programs required to be implemented pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(i) Any city or county may adopt standards for the sanitation of public beaches within its jurisdiction that are stricter than the standards adopted by the department pursuant to this section.

(Amended by Stats. 2014, Ch. 928, Sec. 1. Effective January 1, 2015.)



115881

(a) Commencing January 1, 2012, the board shall be responsible for all of the following:

(1) Directing the monitoring required to be conducted by Section 115880.

(2) Establishing and reviewing monitoring protocols, site locations, and monitoring frequencies consistent with Section 115880.

(3) Identifying options for funding the monitoring needed to fulfill the requirements of Section 115880, including options for integrating and streamlining existing monitoring programs or requirements associated with waste discharge requirements, total maximum daily load implementation, or other monitoring programs. If a regional board or state board issues waste discharge requirements that require monitoring to meet the requirements set forth in paragraph (1) of subdivision (c) of Section 115880, the monitoring shall only be required to the extent that the discharge has the potential to cause or contribute to exceedances of the standards established pursuant to paragraph (2) of subdivision (c) of Section 115880. Nothing in this section shall preclude any discharger from voluntarily participating in monitoring necessary to meet the requirements of Section 115880.

(b) The establishment and review of monitoring protocols, site locations, and monitoring frequencies by the board pursuant to this section shall be done in consultation with the department and local health officers, but shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) Until June 30, 2016, not more than one million eight hundred thousand dollars ($1,800,000) of the funds collected annually pursuant to Section 13260 of the Water Code may be used, upon appropriation by the Legislature, as a funding source for the implementation of this article.

(d) Any duty imposed upon a local public officer or agency pursuant to this section and Section 115880 shall be mandatory only during a fiscal year in which the Legislature has appropriated sufficient funds, as determined by the board, in the annual Budget Act or otherwise for local agencies to cover the costs to those agencies associated with the performance of these duties. The board shall annually, within 15 days after enactment of the Budget Act, file a written statement with the Secretary of the Senate and with the Chief Clerk of the Assembly memorializing whether sufficient funds have been appropriated.

(Added by Stats. 2011, Ch. 592, Sec. 3. Effective January 1, 2012.)



115885

(a) The health officer having jurisdiction over the area in which a public beach is created shall:

(1) Inspect the public beach to determine whether the standards established pursuant to Section 115880 are being complied with. If the health officer finds any violation of the standards, he or she may restrict the use of, or close, the public beach or portion thereof in which the violation occurs until the standard is complied with.

(2) Investigate any complaint of a violation of any standard established by the department pursuant to Section 115880. If the health officer finds any violation of the standards prescribed by the department, he or she may restrict the use of, or close, the public beach or portion thereof until the standard is complied with. If the person who made the complaint is not satisfied with the action taken by the health officer, he or she may report the violation to the department. The department shall investigate the reported violation, and, if it finds that the violation exists, it may restrict the use of or close the public beach or portion thereof until the standard violated is complied with.

(3) Whenever a beach is posted, closed, or otherwise restricted in accordance with Section 115915, inform the agency responsible for the operation and maintenance of the public beach within 24 hours of the posting, closure, or restriction.

(4) Establish a telephone hotline to inform the public of all beaches currently closed, posted, or otherwise restricted. The hotline shall be updated as needed in order to convey changes in public health risks.

(5) Report any violation of the standards established pursuant to Section 115880 to the district attorney, or if the violation occurred in a city and, pursuant to Section 41803.5 of the Government Code, the city attorney is authorized to prosecute misdemeanors, to the city attorney.

(6) In the event of a known untreated sewage release, immediately test the waters adjacent to the public beach and to take action pursuant to regulations established under Sections 115880 and 115881.

(7) Notwithstanding any other provision of law, in the event of an untreated sewage release that is known to have reached recreational waters adjacent to a public beach, immediately close those waters until it has been determined by the local health officer that the waters are in compliance with the standards established pursuant to Section 115880.

(b) If the department is aware of an untreated sewage release that has reached recreational waters adjacent to a public beach, and that the local health officer has not taken action to close the beach, it may take action to close those waters until the waters are in compliance.

(c) Any duty imposed upon a local public officer or agency pursuant to this section shall be mandatory only during a fiscal year in which the Legislature has appropriated sufficient funds, as determined by the State Public Health Officer, in the annual Budget Act or otherwise for local agencies to cover the costs to those agencies associated with the performance of these duties. The State Public Health Officer shall annually, within 15 days after enactment of the Budget Act, file a written statement with the Secretary of the Senate and with the Chief Clerk of the Assembly memorializing whether sufficient funds have been appropriated.

(Amended by Stats. 2011, Ch. 592, Sec. 4. Effective January 1, 2012.)



115890

Prior to restricting the use of or closing a public beach or portion thereof alleged to be in violation of standards, the health officer or the department as the case may be, shall give reasonable notice of the violation to the owner of, or person or agency in charge of, the beach.

(Amended by Stats. 2011, Ch. 592, Sec. 5. Effective January 1, 2012.)



115895

Any private person who violates any regulation adopted by the department pursuant to Section 115880 is guilty of a misdemeanor.

(Amended by Stats. 2011, Ch. 592, Sec. 6. Effective January 1, 2012.)



115910

(a) On or before the 15th day of each month, each health officer shall submit to the board a survey documenting all beach postings and closures resulting from implementation of Section 115915 that occurred during the preceding month. The survey shall, at a minimum, include the following information:

(1) Identification of the beaches in each county subject to testing conducted pursuant to Section 115885 and the amount and types of monitoring conducted at each beach.

(2) Identification of the geographic location, areal extent, and type of action taken for each incident of posting or closure conducted pursuant to Section 115915. Geographic location and areal extent shall be noted in sufficient detail to determine on a common map, or by latitude and longitude, the approximate boundaries of the affected beaches.

(3) Identification of the standards exceeded and the causes and sources of the pollution, if known. Exceeded standards shall be identified with sufficient particularity to determine which types of tests and biological indicators were used to determine that an exceeded standard exists. Causes of pollution shall be identified with sufficient particularity to determine what substances, in addition to any water carrying the substances, were responsible for the exceeded standard. Sources shall be identified with sufficient particularity to determine the most specific geographical origin of the pollution sources available to the health officer at the time of the posting or closure.

(b) Surveys conducted pursuant to subdivision (a) shall be in a specific format established by the board on or before February 1, 2001. The board shall make the format easily accessible to the health officer through means that will enable the health officer to most effectively carry out the requirements of this section and enable the board to develop consistent, statewide data concerning the effect and status of beach postings and closures in a particular calendar year.

(c) On or before the 30th day of each month, the board shall make available to the public the information provided by the health officers. Based upon the data provided pursuant to subdivision (a), the report shall, at a minimum, include the location and duration of each beach closure and the suspected sources of the contamination that caused the closure, if known.

(d) The board shall continuously post and update on its Web site, but at a minimum, annually on or before July 30, information documenting the beach posting and closure data provided to the board by the health officers including the location and duration of each beach closure and the suspected sources of the contamination that caused the closure, if known.

(Amended by Stats. 2004, Ch. 644, Sec. 26. Effective January 1, 2005.)



115915

(a) Whenever any public beach fails to meet the bacteriological standards established pursuant to subdivision (b) of Section 115880, the health officer shall, at a minimum, post the public beach with conspicuous warning signs to inform the public of the nature of the problem and the possibility of risk to public health.

(b) A warning sign shall be visible from each legal primary public beach access point, as identified in the coastal access inventory prepared and updated pursuant to Section 30531 of the Public Resources Code, and any additional access points identified by the health officer.

(c) Any duty imposed upon a local public officer or agency pursuant to this section shall be mandatory only during a fiscal year in which the Legislature has appropriated sufficient funds, as determined by the State Public Health Officer, in the annual Budget Act or otherwise for local agencies to cover the costs to those agencies associated with the performance of these duties. The State Public Health Officer shall annually, within 15 days after enactment of the Budget Act, file a written statement with the Secretary of the Senate and with the Chief Clerk of the Assembly memorializing whether sufficient funds have been appropriated.

(Amended by Stats. 2011, Ch. 592, Sec. 9. Effective January 1, 2012.)






ARTICLE 2.5 - The Swimming Pool Safety Act

115920

This act shall be known and may be cited as the Swimming Pool Safety Act.

(Added by Stats. 1996, Ch. 925, Sec. 3.5. Effective January 1, 1997.)



115921

As used in this article the following terms have the following meanings:

(a) “Swimming pool” or “pool” means any structure intended for swimming or recreational bathing that contains water over 18 inches deep. “Swimming pool” includes in-ground and aboveground structures and includes, but is not limited to, hot tubs, spas, portable spas, and nonportable wading pools.

(b) “Public swimming pool” means a swimming pool operated for the use of the general public with or without charge, or for the use of the members and guests of a private club. Public swimming pool does not include a swimming pool located on the grounds of a private single-family home.

(c) “Enclosure” means a fence, wall, or other barrier that isolates a swimming pool from access to the home.

(d) “Approved safety pool cover” means a manually or power-operated safety pool cover that meets all of the performance standards of the American Society for Testing and Materials (ASTM), in compliance with standard F1346-91.

(e) “Exit alarms” means devices that make audible, continuous alarm sounds when any door or window, that permits access from the residence to the pool area that is without any intervening enclosure, is opened or is left ajar. Exit alarms may be battery operated or may be connected to the electrical wiring of the building.

(f) “ANSI/APSP performance standard” means a standard that is accredited by the American National Standards Institute (ANSI) and published by the Association of Pool and Spa Professionals (APSP).

(g) “Suction outlet” means a fitting or fixture typically located at the bottom or on the sides of a swimming pool that conducts water to a recirculating pump.

(Amended by Stats. 2012, Ch. 679, Sec. 1. Effective January 1, 2013.)



115922

(a) Commencing January 1, 2007, except as provided in Section 115925, whenever a building permit is issued for construction of a new swimming pool or spa, or any building permit is issued for remodeling of an existing pool or spa, at a private, single-family home, it shall be equipped with at least one of the following seven drowning prevention safety features:

(1) The pool shall be isolated from access to a home by an enclosure that meets the requirements of Section 115923.

(2) The pool shall incorporate removable mesh pool fencing that meets American Society for Testing and Materials (ASTM) Specifications F 2286 standards in conjunction with a gate that is self-closing and self-latching and can accommodate a key lockable device.

(3) The pool shall be equipped with an approved safety pool cover that meets all requirements of the ASTM Specifications F 1346 .

(4) The residence shall be equipped with exit alarms on those doors providing direct access to the pool.

(5) All doors providing direct access from the home to the swimming pool shall be equipped with a self-closing, self-latching device with a release mechanism placed no lower than 54 inches above the floor.

(6) Swimming pool alarms that, when placed in pools, will sound upon detection of accidental or unauthorized entrance into the water. These pool alarms shall meet and be independently certified to the ASTM Standard F 2208 “Standards Specification for Pool Alarms” which includes surface motion, pressure, sonar, laser, and infrared type alarms. For purposes of this article, “swimming pool alarms” shall not include swimming protection alarm devices designed for individual use, such as an alarm attached to a child that sounds when the child exceeds a certain distance or becomes submerged in water.

(7) Other means of protection, if the degree of protection afforded is equal to or greater than that afforded by any of the devices set forth above, and have been independently verified by an approved testing laboratory as meeting standards for those devices established by the ASTM or the American Society of Mechanical Engineers (ASME).

(b) Prior to the issuance of any final approval for the completion of permitted construction or remodeling work, the local building code official shall inspect the drowning safety prevention devices required by this act and if no violations are found, shall give final approval.

(Amended by Stats. 2006, Ch. 478, Sec. 2. Effective January 1, 2007.)



115923

An enclosure shall have all of the following characteristics:

(a)  Any access gates through the enclosure open away from the swimming pool, and are self-closing with a self-latching device placed no lower than 60 inches above the ground.

(b)  A minimum height of 60 inches.

(c)  A maximum vertical clearance from the ground to the bottom of the enclosure of two inches.

(d)  Gaps or voids, if any, do not allow passage of a sphere equal to or greater than four inches in diameter.

(e)  An outside surface free of protrusions, cavities, or other physical characteristics that would serve as handholds or footholds that could enable a child below the age of five years to climb over.

(Added by Stats. 1996, Ch. 925, Sec. 3.5. Effective January 1, 1997.)



115924

(a) Any person entering into an agreement to build a swimming pool or spa, or to engage in permitted work on a pool or spa covered by this article, shall give the consumer notice of the requirements of this article.

(b) Pursuant to existing law, the Department of Health Services shall have available on the department’s Web site, commencing January 1, 2007, approved pool safety information available for consumers to download. Pool contractors are encouraged to share this information with consumers regarding the potential dangers a pool or spa poses to toddlers. Additionally, pool contractors may provide the consumer with swimming pool safety materials produced from organizations such as the United States Consumer Product Safety Commission, Drowning Prevention Foundation, California Coalition for Children’s Safety & Health, Safe Kids Worldwide, Association of Pool and Spa Professionals, or the American Academy of Pediatrics.

(Amended by Stats. 2006, Ch. 478, Sec. 3. Effective January 1, 2007.)



115925

The requirements of this article shall not apply to any of the following:

(a)  Public swimming pools.

(b)  Hot tubs or spas with locking safety covers that comply with the American Society for Testing Materials-Emergency Performance Specification (ASTM-ES 13-89).

(c)  Any pool within the jurisdiction of any political subdivision that adopts an ordinance for swimming pool safety that includes requirements that are at least as stringent as this article.

(d)  An apartment complex, or any residential setting other than a single-family home.

(Added by Stats. 1996, Ch. 925, Sec. 3.5. Effective January 1, 1997.)



115926

This article does not apply to any facility regulated by the State Department of Social Services even if the facility is also used as the private residence of the operator. Pool safety in those facilities shall be regulated pursuant to regulations adopted therefor by the State Department of Social Services.

(Added by Stats. 1996, Ch. 925, Sec. 3.5. Effective January 1, 1997.)



115927

Notwithstanding any other provision of law, this article shall not be subject to further modification or interpretation by any regulatory agency of the state, this authority being reserved exclusively to local jurisdictions, as provided for in subdivision (e) of Section 115922 and subdivision (c) of Section 115924.

(Added by Stats. 1996, Ch. 925, Sec. 3.5. Effective January 1, 1997.)



115928

Whenever a building permit is issued for the construction of a new swimming pool or spa, the pool or spa shall meet all of the following requirements:

(a) (1) The suction outlets of the pool or spa for which the permit is issued shall be equipped to provide circulation throughout the pool or spa as prescribed in paragraphs (2) and (3).

(2) The swimming pool or spa shall either have at least two circulation suction outlets per pump that shall be hydraulically balanced and symmetrically plumbed through one or more “T” fittings, and that are separated by a distance of at least three feet in any dimension between the suction outlets, or be designed to use alternatives to suction outlets, including, but not limited to, skimmers or perimeter overflow systems to conduct water to the recirculation pump.

(3) The circulation system shall have the capacity to provide a complete turnover of pool water, as specified in Section 3124B of Chapter 31B of the California Building Standards Code (Title 24 of the California Code of Regulations).

(b) Suction outlets shall be covered with antientrapment grates, as specified in the ANSI/APSP-16 performance standard or successor standard designated by the federal Consumer Product Safety Commission, that cannot be removed except with the use of tools. Slots or openings in the grates or similar protective devices shall be of a shape, area, and arrangement that would prevent physical entrapment and would not pose any suction hazard to bathers.

(c) Any backup safety system that an owner of a new swimming pool or spa may choose to install in addition to the requirements set forth in subdivisions (a) and (b) shall meet the standards as published in the document, “Guidelines for Entrapment Hazards: Making Pools and Spas Safer,” Publication Number 363, March 2005, United States Consumer Product Safety Commission.

(Amended by Stats. 2012, Ch. 679, Sec. 2. Effective January 1, 2013.)



115928.5

Whenever a building permit is issued for the remodel or modification of an existing swimming pool, toddler pool, or spa, the permit shall require that the suction outlet or suction outlets of the existing swimming pool, toddler pool, or spa be upgraded so as to be equipped with antientrapment grates, as specified in the ANSI/APSP-16 performance standard or a successor standard designated by the federal Consumer Product Safety Commission.

(Amended by Stats. 2012, Ch. 679, Sec. 3. Effective January 1, 2013.)



115929

(a)  The Legislature encourages a private entity, in consultation with the Epidemiology and Prevention for Injury Control Branch of the department, to produce an informative brochure or booklet, for consumer use, explaining the child drowning hazards of, possible safety measures for, and appropriate drowning hazard prevention measures for, home swimming pools and spas, and to donate the document to the department.

(b)  The Legislature encourages the private entity to use existing documents from the United States Consumer Product Safety Commission on pool safety.

(c)  If a private entity produces the document described in subdivisions (a) and (b) and donates it to the department, the department shall review and approve the brochure or booklet.

(d)  Upon approval of the document by the department, the document shall become the property of the state and a part of the public domain. The department shall place the document on its Web site in a format that is readily available for downloading and for publication. The department shall review the document in a timely and prudent fashion and shall complete the review within 18 months of receipt of the document from a private entity.

(Added by Stats. 2003, Ch. 422, Sec. 3. Effective January 1, 2004.)






ARTICLE 2.7 - Wave Pool Safety Act

115950

This article shall be known and may be cited as the Wave Pool Safety Act.

(Added by Stats. 2008, Ch. 335, Sec. 2. Effective January 1, 2009.)



115951

For purposes of this article, the following definitions shall apply:

(a) “Nonswimmer” means a person who is a weak or inexperienced swimmer or a person who cannot swim.

(b) “Patron” means a swimmer or nonswimmer using a wave pool.

(c) “Rest period” means a period of time that the wave generating equipment for the wave pool is not producing breaking waves.

(d) “Wave pool” means a swimming pool designed for the purpose of producing breaking wave action in the water and that is not primarily designed for standup surfing or bodyboarding.

(Added by Stats. 2008, Ch. 335, Sec. 2. Effective January 1, 2009.)



115952

On and after January 1, 2009, a wave pool in this state shall comply with all of the following:

(a) (1) A wave pool operator shall provide a United States Coast Guard-approved Type II or Type III lifevest that is free and available for use by a nonswimmer or a child under 48 inches in height. A wave pool operator shall also provide a United States Coast Guard-approved Type II or Type III lifevest that is free and available for use to any other patron at the request of the patron.

(2) Notwithstanding paragraph (1), a patron, including a nonswimmer and child, may use his or her own lifevest if that lifevest is a United States Coast Guard-approved Type II or Type III lifevest.

(b) (1) Children under 48 inches in height, regardless of whether the child is accompanied by an adult, shall wear a properly fitting United States Coast Guard-approved Type II or Type III lifevest to gain access to a wave pool.

(2) A child under 42 inches in height shall be accompanied by an adult in order to gain entry into the park. A wave pool operator shall deny entrance into the park of a child under 42 inches in height if that child is not accompanied by an adult.

(3) Any person or child who refuses to comply with paragraph (2) of subdivision (a) or paragraph (1) of this subdivision shall be removed from the park by the wave pool operator.

(c) In all cases where wave action is suspended for any reason, an audible signal shall be used prior to resuming wave action to warn patrons of impending waves. That audible signal may be of any duration, but shall sound within 15 seconds immediately prior to resuming the breaking wave action. The audible signal shall be loud enough so that it can be heard by all patrons of the wave pool, but shall not exceed 90 decibels.

(d) (1) Lifeguards shall be assigned to guard a wave pool.

(2) The wave pool operator shall ensure that there are a sufficient number of lifeguards on duty to recognize, respond, and provide care to swimmers in distress or passive or active drowning persons within, but no longer than, 30 seconds of the onset of their peril.

(3) A lifeguard subject to this subdivision shall have an unobstructed view of, and be able to completely observe, in its entirety, his or her defined zone of protection in the wave pool.

(4) A wave pool operator shall ensure that conditions in a wave pool are continually reevaluated for safety and shall adjust lifeguard staffing accordingly.

(e) An emergency stop for the wave equipment shall be easily accessible to the lifeguards and other pool officials, as required by the Division of Occupational Safety and Health.

(f) A wave pool operator shall ensure that the wave pool has regular periods without breaking waves being produced; to accomplish this, the wave pool operator shall ensure that continuous breaking wave cycles in a wave pool shall not exceed 15 minutes.

(g) Signs with clearly legible letters and, if appropriate, symbols, indicating the requirements described in subdivisions (a) to (c), inclusive, shall appear at the ticket booth or entrance gate to the park or other facility where the wave pool is located.

(Added by Stats. 2008, Ch. 335, Sec. 2. Effective January 1, 2009.)






ARTICLE 3 - Life Saving Devices

115975

“Resort,” as used in this article, means a resort, bathhouse, or other public place for the purpose of accommodating bathers, bordering upon or adjoining the seacoast or a lake where the public resort for the purpose of bathing in the open sea or lake.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115980

No person shall own or conduct a resort unless it is equipped with at least one lifeboat.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115985

The boat shall be fully equipped with oars, oarlocks, and not less than two life preservers, and two hundred feet of rope.

It shall be kept in good repair and near the resort.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115990

The boat shall have the word “lifeboat” plainly printed or painted upon it. It shall be used for no purpose other than for the saving of life or for other cases of emergency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



115995

Every person who violates any provision of this article is guilty of a misdemeanor punishable by a fine of not less than ten nor more than four hundred dollars ($400), or by imprisonment for not less than ten days nor more than six months, or by both.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116000

“Resort,” as used in this article, means any public bathing or swimming place or resort on a river or stream.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116005

No person shall maintain a resort unless he or she carefully sounds the depth of water and locates the eddies and pools and determines the presence and nature of dangerous currents, sunken logs, rocks, and obstructions in the stream or river.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116010

No person shall maintain a resort unless signs indicating in plain letters the depth of water, the location of pools or eddies, and the presence and direction of currents of water are placed and maintained in the water during the season when bathing and swimming are permitted or invited.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116015

No person shall maintain a resort unless safety ropes are stretched wherever necessary to show the line of eddies, pools, sunken obstructions, and other hidden dangers to bathers in the water.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116020

Every person who violates any provision of this article is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Swimming Pool Sanitation

116025

“Public swimming pool,” as used in this article, means any public swimming pool, bathhouse, public swimming and bathing place and all related appurtenances.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116028

“Lifeguard service,” as used in this article, means the attendance at a public swimming pool, during periods of use, of one or more lifeguards who possess, as minimum qualifications, current certificates from an American Red Cross or YMCA of the U.S.A. lifeguard training program, or have equivalent qualifications, as determined by the department, and who are trained to administer first aid, including, but not limited to, cardiopulmonary resuscitation in conformance with Section 123725 and the regulations adopted thereunder, and who have no duties to perform other than to supervise the safety of participants in water-contact activities. “Lifeguard services” includes the supervision of the safety of participants in water-contact activities by lifeguards who are providing swimming lessons, coaching or overseeing water-contact sports, or providing water safety instructions to participants when no other persons are using the facilities unless those persons are supervised by separate lifeguard services.

(Amended by Stats. 2007, Ch. 479, Sec. 1. Effective January 1, 2008.)



116030

(a)  The construction standards as set forth in this article and the regulations adopted pursuant thereto, shall not apply to any artificially constructed swimming facility in excess of 20,000 square feet of surface area, including, but not limited to, a manmade lake or swimming lagoon with sand beaches.

(b)  The requirements of this article and regulations adopted pursuant thereto, pertaining to the operation, maintenance, and use of a public swimming pool, including the quality and purity of the water, lifesaving and other measures to ensure the safety of bathers, and measures to ensure personal cleanliness of bathers shall apply to the swimming facilities described in subdivision (a).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116033

Persons providing aquatic instruction, including, but not limited to, swimming instruction, water safety instruction, water contact activities, and competitive aquatic sports, at a public swimming pool shall possess current certificates from an American Red Cross or YMCA of the U.S.A. lifeguard training program, or have equivalent qualifications, as determined by the department. In addition, these persons shall be certified in standard first aid and cardiopulmonary resuscitation (CPR). All these persons shall meet these qualifications by January 1, 1991. Persons who only disseminate written materials relating to water safety are not persons providing aquatic instruction within the meaning of this section.

The requirements of this section shall be waived under either of the following circumstances: (a) when one or more aquatic instructors possessing the current certificates from an American Red Cross or YMCA of the U.S.A. lifeguard training program, or the equivalent, are in attendance continuously during periods of aquatic instruction, or (b) when one or more lifeguards meeting the requirements of Section 116028 are in attendance continuously during periods of aquatic instruction.

(Amended by Stats. 2008, Ch. 179, Sec. 156. Effective January 1, 2009.)



116035

The department has supervision of sanitation, healthfulness, and safety of public swimming pools.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116038

Every person proposing to construct a public swimming pool shall file a copy of the plans therefor, prior to construction, with the local health officer having jurisdiction for approval.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116040

Every person operating or maintaining a public swimming pool must do so in a sanitary, healthful and safe manner.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116043

Every public swimming pool, including swimming pool structure, appurtenances, operation, source of water supply, amount and quality of water recirculated and in the pool, method of water purification, lifesaving apparatus, measures to insure safety of bathers, and measures to insure personal cleanliness of bathers shall be such that the public swimming pool is at all times sanitary, healthful and safe.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116045

(a)  Lifeguard service shall be provided for any public swimming pool that is of wholly artificial construction and for the use of which a direct fee is charged. For all other public swimming pools, lifeguard service shall be provided or signs shall be erected clearly indicating that the service is not provided.

(b)  “Direct fee,” as used in this section, means a separately stated fee or charge for the use of a public swimming pool to the exclusion of any other service, facility, or amenity.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116048

(a)  On or after January 1, 1987, for public swimming pools in any common interest development, as defined in Section 4100 or 6534 of the Civil Code, that consists of fewer than 25 separate interests, as defined in Section 4185 or 6564 of the Civil Code, the person operating each pool open for use shall be required to keep a record of the information required by subdivision (a) of Section 65523 of Title 22 of the California Administrative Code, except that the information shall be recorded at least two times per week and at intervals no greater than four days apart.

(b)  On or after January 1, 1987, any rule or regulation of the department that is in conflict with subdivision (a) is invalid.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 77) by Stats. 2013, Ch. 605, Sec. 46. Effective January 1, 2014.)



116049

(a)  “Public swimming pool,” as used in this section, means any public swimming pool defined in Section 116025 that is owned or operated by the state or any local governmental entity, including, but not limited to, any city, county, city and county, charter city, charter county, or charter city and county.

(b)  All dry-niche light fixtures, and all underwater wet-niche light fixtures operating at more than 15 volts in public swimming pools shall be protected by a ground-fault circuit interrupter in the branch circuit, and all light fixtures in public swimming pools shall have encapsulated terminals. This subdivision is declaratory of existing law.

(c)  Any public swimming pools that do not meet the requirements specified in subdivision (b) by January 1, 1995, shall be retrofitted to comply with these requirements by January 1, 1996.

(d)  The ground-fault circuit interrupter required pursuant to this section shall comply with Underwriter’s Laboratory standards.

(e)  Any state or local governmental entity that owns or operates a public swimming pool shall have its public swimming pool inspected by a qualified inspector prior to July 1, 1996, to determine compliance with this section.

(f)  A public swimming pool may charge a fee, or increase its fee charged, to the public for use of the pool, for the purpose of recovering the administrative and other costs of retrofitting pools in compliance with this section. The charge or increase due to this section shall terminate when funds sufficient to cover these costs are collected.

(g)  All electrical work required for compliance with this section shall be performed by an electrician licensed pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116049.1

(a)  “Public swimming pool,” as used in this section, means any swimming pool operated for the use of the general public with or without charge, or for the use of the members and guests of a private club, including any swimming pool located on the grounds of a hotel, motel, inn, an apartment complex, or any residential setting other than a single-family home. For purposes of this section, public swimming pool shall not include a swimming pool located on the grounds of a private single-family home.

(b)   The design and installation of all underwater lighting systems, operating at more than 15 volts, supplied from a branch circuit either directly or by way of a transformer, shall be installed in a public swimming pool, as defined in this section, so that there is no shock hazard with any likely combination of fault conditions during normal use, and shall comply with both of the following requirements:

(1)  An approved ground-fault circuit interrupter shall be installed in the branch circuit that supplies all fixtures operating at more than 15 volts.

(2)  Only approved underwater lighting fixtures shall be used and no lighting fixtures shall be installed for operations at more than 150 volts between conductors.

(c)  Any public swimming pool that does not meet the requirements specified in subdivision (b), shall be retrofitted to comply with these requirements by May 1, 1999.

(d)  The ground-fault circuit interrupter required pursuant to this section shall comply with standards acceptable to the authority having jurisdiction.

(e)  The owner or operator of a public swimming pool shall, on or before May 1, 1999, comply with both of the following:

(1)  Obtain an inspection of its public swimming pool by the local health officer or a qualified contractor as set forth in subdivision (f).

(2)  Certify to the local health officer as set forth in Section 116053 that the public swimming pool facility is in compliance with this section.

(f)  All electrical work required for compliance with this section shall be performed by a person licensed to perform electrical work within his or her general, specialty, or limited specialty contractor’s licensed scope of practice pursuant to Section 7059 of the Business and Professions Code.

(g)  This section shall be known and may be cited as the Yasmin Paleso’o Memorial Swimming Pool Safety Law.

(Amended by Stats. 1998, Ch. 426, Sec. 2. Effective September 11, 1998.)



116050

Except as provided in Section 18930, the department shall make and enforce regulations pertaining to public swimming pools as it deems proper and shall enforce building standards published in the State Building Standards Code relating to public swimming pools; provided, that no rule or regulation as to design or construction of pools shall apply to any pool that has been constructed before the adoption of the regulation, if the pool as constructed is reasonably safe and the manner of the construction does not preclude compliance with the requirements of the regulations as to bacteriological and chemical quality and clarity of the water in the pool. The department shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 for the purposes described in this section.

(Amended by Stats. 2006, Ch. 538, Sec. 435. Effective January 1, 2007.)



116053

Every health officer shall enforce the building standards published in the State Building Standards Code relating to swimming pools and the other regulations adopted by the department pursuant to this article in his or her jurisdiction.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116055

For the purposes of this article, any health officer, or any inspector of the department, may at all reasonable times enter all parts of the premises of a public swimming pool to make examination and investigation to determine the sanitary condition and whether this article, building standards published in the State Building Standards Code relating to swimming pools, or the other regulations adopted by the department pursuant to this article are being violated.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116058

The department may publish the reports of inspections.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116060

Any public swimming pool constructed, operated, or maintained contrary to the provisions of this article is a public nuisance, dangerous to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116063

Any nuisance maintained in violation of this article may be abated or enjoined in an action brought by a local health officer, or the department, or it may be summarily abated in the manner provided by law for the summary abatement of other public nuisances dangerous to health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116064

(a) As used in this section the following words have the following meanings:

(1) (A) “Public wading pool” means a pool that meets all of the following criteria:

(i) It has a maximum water depth not exceeding 18 inches.

(ii) It is a pool other than a pool that is located on the premises of a one-unit or two-unit residence, intended solely for the use of the residents or guests.

(B) “Public wading pool” includes, but is not limited to, a pool owned or operated by private persons or agencies, or by state or local governmental agencies.

(C) “Public wading pool” includes, but is not limited to, a pool located in an apartment house, hotel, or similar setting, that is intended for the use of residents or guests.

(2) “Alteration” means any of the following:

(A) To change, modify, or rearrange the structural parts or the design.

(B) To enlarge.

(C) To move the location of.

(D) To install a new water circulation system.

(E) To make any repairs costing fifty dollars ($50) or more to an existing circulation system.

(3) “ANSI/APSP performance standard” means a standard that is accredited by the American National Standards Institute (ANSI) and published by the Association of Pool and Spa Professionals (APSP).

(4) “Suction outlet” means a fitting or fixture typically located at the bottom or on the sides of a swimming pool that conducts water to a recirculating pump.

(b) A public wading pool shall have at least two circulation suction outlets per pump that are hydraulically balanced and symmetrically plumbed through one or more “T” fittings, and are separated by a distance of at least three feet in any dimension between the suction outlets.

(c) All public wading pool suction outlets shall be covered with antivortex grates or similar protective devices. All suction outlets shall be covered with grates or antivortex plates that cannot be removed except with the use of tools. Slots or openings in the grates or similar protective devices shall be of a shape, area, and arrangement that would prevent physical entrapment and would not pose any suction hazard to bathers.

(d) (1)  The State Department of Health Services may adopt regulations pursuant to this section.

(2) The regulations may include, but not be limited to, standards permitting the use of alternative devices or safeguards, or incorporating new technologies, that produce, at a minimum, equivalent protection against entrapment and suction hazard, whenever these devices, safeguards, or technologies become available to the public.

(3) Regulations adopted pursuant to this section constitute building standards and shall be forwarded pursuant to Section 11343 of the Government Code to the California Building Standards Commission for approval as set forth in Section 18907 of the Health and Safety Code.

(e) The California Building Standards Commission shall approve the building standards as set forth in this section and publish them in the California Building Standards Code by November 1, 1999. The commission shall publish the text of this section in Title 24 of the California Code of Regulations, Part 2, Chapter 31B, requirements for public swimming pools, with the following note: “NOTE: These building standards are in statute but have not been adopted through the regulatory process.” Enforcement of the standards set forth in this section does not depend upon adoption of regulations, therefore, enforcement agencies shall enforce the standards pursuant to the timeline set forth in this section prior to adoption of related regulations.

(f) The maximum velocity in the pump suction hydraulic system shall not exceed six feet per second when 100 percent of the pump’s flow comes from the circulation system and any suction outlet in the system is completely blocked.

(g) On and after January 1, 1998, all newly constructed public wading pools shall be constructed in compliance with this section.

(h) Commencing January 1, 1998, whenever a construction permit is issued for alteration of an existing public wading pool, it shall be retrofitted so as to be in compliance with this section.

(i) By January 1, 2000, every public wading pool, regardless of the date of original construction, shall be retrofitted to comply with this section.

(Amended by Stats. 2012, Ch. 679, Sec. 4.5. Effective January 1, 2013.)



116064.2

(a) As used in this section, the following words have the following meanings:

(1) “ANSI/APSP performance standard” means a standard that is accredited by the American National Standards Institute (ANSI) and published by the Association of Pool and Spa Professionals (APSP).

(2) “ASME/ANSI performance standard” means a standard that is accredited by the American National Standards Institute and published by the American Society of Mechanical Engineers.

(3) “ASTM performance standard” means a standard that is developed and published by ASTM International.

(4) “Public swimming pool” means an outdoor or indoor structure, whether in-ground or above-ground, intended for swimming or recreational bathing, including a swimming pool, hot tub, spa, or nonportable wading pool, that is any of the following:

(A) Open to the public generally, whether for a fee or free of charge.

(B) Open exclusively to members of an organization and their guests, residents of a multiunit apartment building, apartment complex, residential real estate development, or other multifamily residential area, or patrons of a hotel or other public accommodations facility.

(C) Located on the premises of an athletic club, or public or private school.

(5) “Qualified individual” means a contractor who holds a current valid license issued by the State of California or a professional engineer licensed in the State of California who has experience working on public swimming pools.

(6) “Safety vacuum release system” means a vacuum release system that ceases operation of the pump, reverses the circulation flow, or otherwise provides a vacuum release at a suction outlet when a blockage is detected.

(7) “Skimmer equalizer line” means a suction outlet located below the waterline, typically on the side of the pool, and connected to the body of a skimmer that prevents air from being drawn into the pump if the water level drops below the skimmer weir. However, a skimmer equalizer line is not a suction outlet for purposes of subdivisions (c) and (d).

(8) “Suction outlet” means a fitting or fixture of a swimming pool that conducts water to a recirculating pump.

(9) “Unblockable suction outlet” means a suction outlet, including the sump, that has a perforated (open) area that cannot be shadowed by the area of the 18 inch by 23 inch Body Blocking Element of the ANSI/APSP-16 performance standard, and that the rated flow through any portion of the remaining open area cannot create a suction force in excess of the removal force values in Table 1 of that standard.

(b) (1) Subject to subdivision (e), every public swimming pool shall be equipped with antientrapment devices or systems that comply with the ANSI/APSP-16 performance standard or successor standard designated by the federal Consumer Product Safety Commission.

(2) A public swimming pool that has a suction outlet in any location other than on the bottom of the pool shall be designed so that the recirculation system shall have the capacity to provide a complete turnover of pool water within the following time:

(A) One-half hour or less for a spa pool.

(B) One-half hour or less for a spray ground.

(C) One hour or less for a wading pool.

(D) Two hours or less for a medical pool.

(E) Six hours or less for all other types of public pools.

(c) Subject to subdivisions (d) and (e), every public swimming pool with a single suction outlet that is not an unblockable suction outlet shall be equipped with at least one or more of the following devices or systems that are designed to prevent physical entrapment by pool drains:

(1) A safety vacuum release system that has been tested by a nationally recognized testing laboratory and found to conform to ASME/ANSI performance standard A112.19.17, as in effect on December 31, 2009, or ASTM performance standard F2387, as in effect on December 31, 2009.

(2) A suction-limiting vent system with a tamper-resistant atmospheric opening, provided that it conforms to any applicable ASME/ANSI or ASTM performance standard.

(3) A gravity drainage system that utilizes a collector tank, provided that it conforms to any applicable ASME/ANSI or ASTM performance standard.

(4) An automatic pump shutoff system tested by a department-approved independent third party and found to conform to any applicable ASME/ANSI or ASTM performance standard.

(5) Any other system that is deemed, in accordance with federal law, to be equally effective as, or more effective than, the systems described in paragraph (1) at preventing or eliminating the risk of injury or death associated with the circulation system of the pool and suction outlets.

(d) Every public swimming pool constructed on or after January 1, 2010, shall have at least two suction outlets per pump that are hydraulically balanced and symmetrically plumbed through one or more “T” fittings, and that are separated by a distance of at least three feet in any dimension between the suction outlets. A public swimming pool constructed on or after January 1, 2010, that meets the requirements of this subdivision, shall be exempt from the requirements of subdivision (c).

(e) A public swimming pool constructed prior to January 1, 2010, shall be retrofitted to comply with subdivisions (b) and (c) by no later than July 1, 2010, except that no further retrofitting is required for a public swimming pool that completed a retrofit between December 19, 2007, and January 1, 2010, that complied with the Virginia Graeme Baker Pool and Spa Safety Act (15 U.S.C. Sec. 8001 et seq.) as in effect on the date of issue of the construction permit, or for a nonportable wading pool that completed a retrofit prior to January 1, 2010, that complied with state law on the date of issue of the construction permit. A public swimming pool owner who meets the exception described in this subdivision shall do one of the following prior to September 30, 2010:

(1) File the form issued by the department pursuant to subdivision (f), as otherwise provided in subdivision (h).

(2) (A) File a signed statement attesting that the required work has been completed.

(B) Provide a document containing the name and license number of the qualified individual who completed the required work.

(C) Provide either a copy of the final building permit, if required by the local agency, or a copy of one of the following documents if no permit was required:

(i) A document that describes the modification in a manner that provides sufficient information to document the work that was done to comply with federal law.

(ii) A copy of the final paid invoice. The amount paid for the services may be omitted or redacted from the final invoice prior to submission.

(f) Prior to March 31, 2010, the department shall issue a form for use by an owner of a public swimming pool to indicate compliance with this section. The department shall consult with county health officers and directors of departments of environmental health in developing the form and shall post the form on the department’s Internet Web site. The form shall be completed by the owner of a public swimming pool prior to filing the form with the appropriate city, county, or city and county department of environmental health. The form shall include, but not be limited to, the following information:

(1) A statement of whether the pool operates with a single suction outlet or multiple suction outlets that comply with subdivision (d).

(2) Identification of the type of antientrapment devices or systems that have been installed pursuant to subdivision (b) and the date or dates of installation.

(3) Identification of the type of devices or systems designed to prevent physical entrapment that have been installed pursuant to subdivision (c) in a public swimming pool with a single suction outlet that is not an unblockable suction outlet and the date or dates of installation or the reason why the requirement is not applicable.

(4) A signature and license number of a qualified individual who certifies that the factual information provided on the form in response to paragraphs (1) to (3), inclusive, is true to the best of his or her knowledge.

(g) A qualified individual who improperly certifies information pursuant to paragraph (4) of subdivision (f) shall be subject to potential disciplinary action at the discretion of the licensing authority.

(h) Except as provided in subdivision (e), each public swimming pool owner shall file a completed copy of the form issued by the department pursuant to this section with the city, county, or city and county department of environmental health in the city, county, or city and county in which the swimming pool is located. The form shall be filed within 30 days following the completion of the swimming pool construction or installation required pursuant to this section or, if the construction or installation is completed prior to the date that the department issues the form pursuant to this section, within 30 days of the date that the department issues the form. The public swimming pool owner or operator shall not make a false statement, representation, certification, record, report, or otherwise falsify information that he or she is required to file or maintain pursuant to this section.

(i) In enforcing this section, health officers and directors of city, county, or city and county departments of environmental health shall consider documentation filed on or with the form issued pursuant to this section by the owner of a public swimming pool as evidence of compliance with this section. A city, county, or city and county department of environmental health may verify the accuracy of the information filed on or with the form.

(j) To the extent that the requirements for public wading pools imposed by Section 116064 conflict with this section, the requirements of this section shall prevail.

(k)  The department shall have no authority to take any enforcement action against any person for violation of this section and has no responsibility to administer or enforce the provisions of this section.

(Amended by Stats. 2012, Ch. 679, Sec. 5. Effective January 1, 2013.)



116065

Every person who violates any provision of this article, building standards published in the State Building Standards Code relating to swimming pools, or the rules and regulations adopted pursuant to the provisions of this article, is guilty of a misdemeanor, punishable by a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000), or by imprisonment for not more than six months, or both.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116068

Each day that a violation of this article continues is a separate offense.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 6 - Ocean Water-Contact Sports

116070

As used in this article, water-contact sport means any sport in which the body of a person comes into physical contact with water, including but not limited to swimming, surfboarding, paddleboarding, skin diving, and water-skiing. It does not include boating or fishing.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116075

The department has supervision of sanitation, healthfulness, and safety of the public beaches and public water-contact sport areas of the ocean waters and bays of the state and, except as provided in Section 18930, the department may make and enforce regulations pertaining thereto as it deems proper.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116080

Regulations made pursuant to this article shall include suitable standards of safe bacteria count for water-contact sports areas specified by the State Water Pollution Control Board or regional water pollution control boards, which standards shall be applied to all public water-contact sport areas of the ocean waters and bays of the state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116085

Every person who violates any rule or regulation adopted pursuant to this article is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116090

Nothing contained in this article shall be construed to give the department the authority to fix the areas wherein water-contact sports may be engaged in or to affect the authority of the State Water Pollution Control Board or regional water pollution control boards to fix appropriate areas for various uses.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 6 - Pilot Project for School Athletics Safety

116091

The Pupil Athletic Access and Safety Program pilot project is hereby established in the State Department of Education for the purpose of providing grants to private statewide nonprofit organizations in two regions to support a partnership to facilitate pupil participation and safety in high school interscholastic athletics that would primarily benefit low-income pupils.

(Added by Stats. 2001, Ch. 553, Sec. 2. Effective January 1, 2002.)



116092

(a)  One of the pilot projects shall be in southern California.

(b)  One of the pilot projects shall be in northern California.

(Added by Stats. 2001, Ch. 553, Sec. 2. Effective January 1, 2002.)



116093

(a)  A pilot project shall use grant funds for all of the following purposes:

(1)  To provide onsite nationally certified athletic trainers to participating schools. The project may provide a certified athletic trainer, or funds to help pay the costs associated with ensuring that there is an onsite athletic trainer, for at least 30 hours per week. Funds received pursuant to this section shall be used only to provide supplemental staff or services and shall not displace or reduce existing staff or services. Athletic trainers provided pursuant to this section shall not displace or reduce the hours or benefits available to any classified or certified employee who provides athletic training services for participating schools prior to the effective date of this section. A participating school that currently employs an athletic trainer shall coordinate the use of his or her services with the pilot project.

(2)  To provide appropriate medical supplies and other supplies necessary to prevent and care for sports-related injuries.

(3)  To provide in-service meetings for coaches and trainers, and to ensure that coaches and trainers receive first aid and CPR certification.

(4)  To provide mentoring opportunities for pupils interested in the medical and athletic training fields.

(5)  To provide community educational seminars for pupils, parents, trainers, coaches, and administrators on nutrition, the avoidance of drugs, and on injuries and prevention.

(6)  To inform pupils about the availability of low-cost health insurance, including Medi-Cal and the Healthy Families Program.

(7)  To provide strength training workshops for pupil-athletes and an off-season training program.

(b)  Health care providers, including athletic trainers who participate in the pilot project shall not refer pupils to their own practice, to the practice of the other health care providers participating in the pilot project, or to the practice of other health care providers in whose practice they have a financial interest.

(Added by Stats. 2001, Ch. 553, Sec. 2. Effective January 1, 2002.)



116094

(a)  The State Department of Education shall establish a competitive grant process for private, nonprofit organizations that are registered with the Secretary of State to submit a grant application for the development, administration, and implementation of the Pupil Athletic Access and Safety Program.

(b)  No later than May 1, 2002, the department, or its administering contracting entity, shall request and review proposals submitted by entities eligible for grants pursuant to this chapter. By June 1, 2002, the department, or its administering contracting entity, shall select a proposal for each of the two regions for receipt of a grant. The selected proposal shall meet the criteria set forth in this chapter and shall be selected on the basis of its ability to provide the best, most feasible service to the largest number of schools and pupils in the pilot area.

(c)  Proposals shall include all of the following:

(1)  A description of the program goals.

(2)  A list of measurable objectives for the purpose of evaluation by the department, or its administering contracting entity.

(3)  A list of public secondary schools selected for participation, and the criteria used for selection of those schools.

(4)  A list of professional participants with curriculum vitae and résumés attached. Athletic trainers who are proposed to participate in the program shall be certified by the National Athletic Trainers Association.

(5)  A method of ensuring medical quality for the program.

(6)  The method that will be used to gather and submit data to the department, or its administering contracting entity.

(7)  A clear description of the experience, expertise, and other qualifications of the private, nonprofit organization.

(8)  A proposed budget for expenditure of the grant, including a proposed fundraising plan to raise the dollar-for-dollar match as required in this chapter.

(d)  The department, or its administering contracting entity, upon making a selection pursuant to this chapter, shall fund the grant no later than August 1, 2002.

(e)  (1)  The department may expend up to 10 percent of the funds appropriated for the purposes of this chapter for the costs associated with administration of the competitive grant process, medical quality assurance and program oversight, data collection, and evaluation of the pilot project. No additional funds may be used for administration, oversight, or implementation of this program.

(2)  The department may contract with a nonprofit statewide organization that specializes in administration of high school interscholastic athletic programs to function as the department’s administering agency for the program. If the department enters into a contract pursuant to this paragraph, the funds provided for administrative costs as set forth in paragraph (1) shall be expended, pursuant to the contract, by the nonprofit organization in its administration of this program on behalf of the department. The administering contracting entity shall be responsible for all aspects of the program, including the establishment of the competitive grant process, the selection of grantees and awarding of grants, program administration, monitoring, and evaluation, and the report required pursuant to Section 116095.

(f)  The department, or its administering contracting entity, shall monitor and evaluate the program to ensure the performance and effectiveness of the program, including the following:

(1)  Success in obtaining stated goals.

(2)  Success in the pupil mentoring and scholarship programs.

(3)  Reduction in injuries that occur during practice sessions and during actual athletic competitions.

(4)  Reduction in recurring injury incidents.

(g)  For the purpose of evaluating the programs, the department, or its administering contracting entity, shall, to the extent feasible, compare available data relating to injuries that occurred during practice sessions and official competitions in the school year prior to the existence of the pilot program, with comparable data collected in the second year of the pilot program.

If data regarding injuries has not been collected prior to the establishment of the pilot program, then data submitted by each grantee during the first six months of the program shall be used as baseline data to compare against data collected in the second year.

(h)  In order to be eligible to receive funds pursuant to this chapter, a pilot project shall receive matching private funds equal to the public funds received.

(Added by Stats. 2001, Ch. 553, Sec. 2. Effective January 1, 2002.)



116095

By January 1, 2005, the department, or its administering contracting entity, shall submit a report to the Legislature on the evaluation of the pilot projects pursuant to this chapter, including the number of schools and pupils assisted by or participating in the various components of the project, and the extent to which the measurable objectives listed in the proposal were met.

(Added by Stats. 2001, Ch. 553, Sec. 2. Effective January 1, 2002.)









PART 11 - VECTORS

CHAPTER 1 - Definitions

116100

As used in Article 5 (commencing with Section 116185) of Chapter 2, “department” means the State Department of Health Services.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116102

“Place,” as used in Article 3 (commencing with Section 116125) of Chapter 2 and Section 116250, includes land, place, building, structure, wharf, pier, dock, vessel, or water craft.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116104

“Rodents,” as used in Article 3 (commencing with Section 116125) of Chapter 2 and Section 116250, means rats, mice, gophers, and ground squirrels.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116106

“Possess,” as used in Article 3 (commencing with Section 116125) of Chapter 2 and Section 116250, includes control, own, lease, occupy, possess, or have charge of or dominion over.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116108

“Vector,” as used in Article 1 (commencing with Section 116110) of, and Article 2 (commencing with Section 116120) of Chapter 2, and Section 106925, means any animal capable of transmitting the causative agent of human disease or capable of producing human discomfort or injury, including, but not limited to, mosquitoes, flies, other insects, ticks, mites, and rats.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 2 - Powers and Duties

ARTICLE 1 - Vector Biology and Control

116110

The department shall maintain a program of vector biology and control including, but not limited to, the following:

(a)  Providing consultation and assistance to local vector control agencies in developing and conducting programs for the prevention and control of vectors.

(b)  Surveillance of vectors and vector-borne diseases.

(c)  Coordinating and conducting emergency vector control, as required.

(d)  Training and certifying government agency vector control technicians.

(e)  Disseminating information to the public regarding protection from vectors and vector-borne diseases.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116111

The department may provide any necessary and proper assistance and support to the vector control programs of counties, cities, cities and counties, mosquito abatement and vector control districts, and pest abatement districts.

(Added by Stats. 2002, Ch. 395, Sec. 10. Effective January 1, 2003.)



116112

The Vectorborne Disease Account is hereby established within the State Treasury. When appropriated by the Legislature, the funds deposited in the Vectorborne Disease Account shall be available for expenditure by the department to support activities for the prevention, surveillance, and control of vectorborne diseases and to support other activities that carry out the purposes of this part.

(Added by Stats. 2004, Ch. 38, Sec. 3. Effective May 7, 2004.)






ARTICLE 2 - Importation of Exotic Vectors

116120

(a)  It shall be unlawful for any person to import into the state any exotic vector without written approval from the state department.

(b)  The state department shall issue an applicant written authority to import into the state any exotic vector upon a determination by the state department that the public health and safety will not be endangered thereby.

(c)  “Exotic vector” means a vector species that is not native to California and is not commonly found in the state.

(d)  Any violation of this section is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Rodent Abatement

116125

Every person possessing a place that is infested with rodents, as soon as their presence comes to his or her knowledge, shall at once proceed and continue in good faith to endeavor to exterminate and destroy the rodents, by poisoning, trapping, and other appropriate means, and to abate the conditions listed in Section 17920.3 that are causing the infestation.

(Amended by Stats. 2014, Ch. 81, Sec. 2. Effective January 1, 2015.)



116130

The department, the board of supervisors of each county, local health officers, or inspectors appointed by any of them, as provided in this article and Chapter 3 (commencing with Section 116250), may inspect a place for the purpose of ascertaining whether it is infested with rodents and whether the requirements of this article and Chapter 3 (commencing with Section 116250) as to their extermination and destruction, and the abatement of the conditions listed in Section 17920.3 that are causing the infestation are being complied with. However, no building occupied as a dwelling, hotel, or rooming house, shall be entered for inspection purposes except between the hours of 9 a.m., and 5 p.m.

(Amended by Stats. 2014, Ch. 81, Sec. 3. Effective January 1, 2015.)



116135

The board of supervisors of each county and the governing body of each city, whenever it may by resolution determine that it is necessary for the preservation of the public health or to prevent the spread of contagious or infectious disease, communicable to mankind, or when it determines that it is necessary to prevent great and irreparable damage to crops or other property, may appropriate money for the purchase of, and may purchase, poison, traps, and other materials for the purpose of exterminating and destroying rodents and abating the conditions listed in Section 17920.3 that are causing the infestation in that county or city, and may employ and pay inspectors, who shall prosecute the work of extermination, destruction, and abatement on both private and public property in the county or city.

(Amended by Stats. 2014, Ch. 81, Sec. 4. Effective January 1, 2015.)



116140

Whenever a person possessing a place that is infested with rodents, fails, neglects, or refuses to proceed and to continue to endeavor to exterminate and destroy the rodents and abate the conditions listed in Section 17920.3 that are causing the infestation, as required in this article and Chapter 3 (commencing with Section 116250), the department and its inspectors, the county board of supervisors and its inspectors, and the local health officer, shall at once cause the rodents to be exterminated and destroyed and the conditions listed in Section 17920.3 that are causing the infestation to be abated.

(Amended by Stats. 2014, Ch. 81, Sec. 5. Effective January 1, 2015.)



116145

The expense of exterminating and destroying the rodents and abating the conditions listed in Section 17920.3 that are causing the infestation is a charge against the county or city in which the work is done, and the board of supervisors or other governing body shall allow and pay it.

(Amended by Stats. 2014, Ch. 81, Sec. 6. Effective January 1, 2015.)



116150

The governing body shall record in the office of the county recorder a notice of payment, claiming a lien on the property for the amount of the payment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116155

All sums so paid by the county or city are a lien on the property on which the work was done, and may be recovered in an action against the property.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116160

The action to foreclose the lien shall be brought within 90 days after the payment, and shall be prosecuted by the district or city attorney in the name of the county, or city, as the case may be, and for its benefit.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116165

When the property is sold, enough of the proceeds shall be paid into the treasury of the county or city to satisfy the lien and the costs, and the surplus, if any, shall be paid to the owner of the property, if known, and if not known shall be paid into the court for the use of the owner when ascertained.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116170

If it appears from the complaint in the action that the property on which the lien is to be foreclosed is likely to be removed from the jurisdiction of the court, the court may appoint a receiver to take possession of the property and hold it while the action is pending or until the defendant executes and files a bond, conditioned for the payment of any judgment that may be recovered against the defendant in the action and of all costs.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Mosquito and Gnat Control

116175

The department shall make studies and demonstrations as may be necessary to determine the areas of the state that have a high proportion of mosquito-borne diseases, including malaria and encephalitis.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116180

(a)  The department may enter into a cooperative agreement with any local district or other public agency engaged in the work of controlling mosquitoes, gnats, flies, other insects, rodents, or other vectors and pests of public health importance, in areas and under terms, conditions, and specifications as the director may prescribe.

(b)  The agreement may provide for financial assistance on behalf of the state and for the doing of all or any portion of the necessary work by either of the contracting parties, except that in no event shall the department agree that the state’s contribution shall exceed 50 percent of the total cost of any acceptable plan.

(c)  The agreement may provide for contributions by the local district or other public agency to the Vectorborne Disease Account.

(Amended by Stats. 2004, Ch. 38, Sec. 4. Effective May 7, 2004.)






ARTICLE 5 - Mosquito Control and Imported Tires

116185

The Legislature finds and declares that used tires imported into this country have contained mosquitos that are carriers of disease that is harmful to humans.

The Legislature further finds and declares that, in order to attempt to ensure that these mosquitos are not brought into this state, it is necessary to require that used tires not be imported into this state unless they have been certified as being free of mosquitos.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Note: This section is not subject to the termination clause in Section 116225.)



116190

(a)  No used tires that have been imported into the United States shall be imported into this state, for purposes of sale, resale or disposal, unless they are inspected and certified as free from mosquitos in any stage of development by the department or its designee. Nothing in this section is intended to require inspection of each tire entering the state. The inspection shall be conducted using standard sampling procedures.

(b)  Notwithstanding subdivision (a), if a shipment of tires imported into the United States has been inspected in a state other than California and certified as free from mosquitos in any state of development by persons meeting the federal certified pesticide applicator qualifications contained in 7 U.S.C. Section 136b, then the department shall review the certification to determine whether or not it is adequate. For the purposes of this subdivision, “adequate” means that the department shall confirm that the certification was performed by persons meeting the qualifications referred to in this subdivision and that the certification applies to the shipment of tires imported into this state.

If the certification is determined by the department to be adequate, the department shall make a written finding to that effect, and the inspection referred to in subdivision (a) shall not be required. The department may charge and collect a reasonable fee, not to exceed fifty dollars ($50) per shipment, to cover its costs incurred pursuant to this subdivision.

If the certification is determined by the department to be inadequate, the inspection referred to in subdivision (a) shall be required.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Conditionally inoperative as provided in Section 116225.)



116195

The department shall administer this article. In carrying out this duty, the department may delegate its authority to other departments of the state or to local governmental agencies, or cooperate with other agencies in the enforcement of this article.

Notwithstanding Section 116180, the department may enter into a contract for services with local agencies, in order to implement this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Conditionally inoperative as provided in Section 116225.)



116200

The department shall charge and collect a fee for each certificate issued by the department or its designee, which shall be in an amount reasonably necessary to produce sufficient revenue to effectively implement this article. The initial fee established by the department shall not be greater than thirty cents ($0.30) per tire or casing imported.

A nonreturnable interim fee of thirty cents ($0.30) per tire or casing imported, and for which a certificate is issued by the department or its designee, is hereby established and shall remain in effect until the department adopts the necessary regulations pursuant to this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Conditionally inoperative as provided in Section 116225.)



116205

The department shall collect and account for all money received pursuant to this article and shall deposit it in the Vectorborne Disease Account provided for in Section 116112.

(Amended by Stats. 2004, Ch. 38, Sec. 5. Effective May 7, 2004. Conditionally inoperative as provided in Section 116225.)



116210

Fees collected pursuant to this article shall be subject to the annual fee increase provisions of Section 100425.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Conditionally inoperative as provided in Section 116225.)



116220

It shall be a misdemeanor to violate this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Conditionally inoperative as provided in Section 116225.)



116225

This article, with the exception of Section 116185, shall be inoperative upon a finding by the director that the federal government has established and is implementing a program that is at least as effective in ensuring that used tires imported into this state are free of mosquitos, as are the importation requirements established by this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996. Note: Termination clause affects Article 5, commencing with Section 116185, except Section 116185.)









CHAPTER 3 - Enforcement and Penalties

116250

A violation of Article 3 (commencing with Section 116125) of Chapter 2 is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









PART 12 - DRINKING WATER

CHAPTER 1 - Definitions (Reserved)

116250

A violation of Article 3 (commencing with Section 116125) of Chapter 2 is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 2 - Powers and Duties (Reserved)

116250

A violation of Article 3 (commencing with Section 116125) of Chapter 2 is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 3 - Enforcement and Penalties (Reserved)

116250

A violation of Article 3 (commencing with Section 116125) of Chapter 2 is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 4 - California Safe Drinking Water Act

ARTICLE 1 - Pure and Safe Drinking Water

116270

The Legislature finds and declares all of the following:

(a)  Every citizen of California has the right to pure and safe drinking water.

(b)  Feasible and affordable technologies are available and shall be used to remove toxic contaminants from public water supplies.

(c)  According to the State Department of Health Services, over 95 percent of all large public water systems in California are in compliance with health-based action levels established by the department for various contaminants.

(d)  It is the policy of the state to reduce to the lowest level feasible all concentrations of toxic chemicals that when present in drinking water may cause cancer, birth defects, and other chronic diseases.

(e)  This chapter is intended to ensure that the water delivered by public water systems of this state shall at all times be pure, wholesome, and potable. This chapter provides the means to accomplish this objective.

(f)  It is the intent of the Legislature to improve laws governing drinking water quality, to improve upon the minimum requirements of the federal Safe Drinking Water Act Amendments of 1996, to establish primary drinking water standards that are at least as stringent as those established under the federal Safe Drinking Water Act, and to establish a program under this chapter that is more protective of public health than the minimum federal requirements.

(g)  It is the further intent of the Legislature to establish a drinking water regulatory program within the State Department of Health Services in order to provide for the orderly and efficient delivery of safe drinking water within the state and to give the establishment of drinking water standards and public health goals greater emphasis and visibility within the state department.

(Added by renumbering Section 116300 by Stats. 1997, Ch. 734, Sec. 6. Effective October 7, 1997.)



116271

(a) The State Water Resources Control Board succeeds to and is vested with all of the authority, duties, powers, purposes, functions, responsibilities, and jurisdiction of the State Department of Public Health, its predecessors, and its director for purposes of all of the following:

(1) The Environmental Laboratory Accreditation Act (Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101).

(2) Article 3 (commencing with Section 106875) of Chapter 4 of Part 1.

(3) Article 1 (commencing with Section 115825) of Chapter 5 of Part 10.

(4) This chapter and the Safe Drinking Water State Revolving Fund Law of 1997 (Chapter 4.5 (commencing with Section 116760)).

(5) Article 2 (commencing with Section 116800), Article 3 (commencing with Section 116825), and Article 4 (commencing with Section 116875) of Chapter 5.

(6) Chapter 7 (commencing with Section 116975).

(7) The Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Bond Act of 2006 (Division 43 (commencing with Section 75001) of the Public Resources Code).

(8) The Water Recycling Law (Chapter 7 (commencing with Section 13500) of Division 7 of the Water Code).

(9) Chapter 7.3 (commencing with Section 13560) of Division 7 of the Water Code.

(10) The California Safe Drinking Water Bond Law of 1976 (Chapter 10.5 (commencing with Section 13850) of Division 7 of the Water Code).

(11) Wholesale Regional Water System Security and Reliability Act (Division 20.5 (commencing with Section 73500) of the Water Code).

(12) Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002 (Division 26.5 (commencing with Section 79500) of the Water Code).

(b) The State Water Resources Control Board shall maintain a drinking water program and carry out the duties, responsibilities, and functions described in this section. Statutory reference to “department,” “state department,” or “director” regarding a function transferred to the State Water Resources Control Board shall refer to the State Water Resources Control Board. This section does not impair the authority of a local health officer to enforce this chapter or a county’s election not to enforce this chapter, as provided in Section 116500.

(c) The State Water Resources Control Board shall succeed to the status of grantee or applicant, as appropriate, for any federal Drinking Water State Revolving Fund capitalization grants that the State Department of Public Health and any of its predecessors applied for.

(d) Regulations adopted, orders issued, and all other administrative actions taken by the State Department of Public Health, any of its predecessors, or its director, pursuant to the authorities now vested in the State Water Resources Control Board and in effect immediately preceding the operative date of this section shall remain in effect and are fully enforceable unless and until readopted, amended, or repealed, or until they expire by their own terms. Regulations in the process of adoption pursuant to the authorities vested in the State Water Resources Control Board shall continue under the authority of the State Water Resources Control Board unless and until the State Water Resources Control Board determines otherwise. Any other administrative action adopted, prescribed, taken, or performed by, or on behalf of, the State Department of Public Health, or its director, in the administration of a program or the performance of a duty, responsibility, or authorization transferred to the State Water Resources Control Board shall remain in effect and shall be deemed to be an action of the State Water Resources Control Board unless and until the State Water Resources Control Board determines otherwise.

(e) Permits, licenses, accreditations, certificates, and other formal approvals and authorizations issued by the State Department of Public Health, any of its predecessors, or its director pursuant to authorities vested in the State Water Resources Control Board pursuant to this section are not affected by the transfer and remain in effect, subject to all applicable laws and regulations, unless and until renewed, reissued, revised, amended, suspended, or revoked by the State Water Resources Control Board or its deputy director, as authorized pursuant to subdivision (k).

(f) Any action or proceeding by or against the State Department of Public Health, including any officer or employee of the State Department of Public Health named in an official capacity, or any of its predecessors, pertaining to matters vested in the State Water Resources Control Board by this section shall not abate, but shall continue in the name of the State Water Resources Control Board. The State Water Resources Control Board shall be substituted for the State Department of Public Health, including any officer or employee of the State Department of Public Health named in an official capacity, and any of its predecessors, by the court or agency where the action or proceeding is pending. The substitution shall not in any way affect the rights of the parties to the action or proceeding.

(g) On and after the operative date of this section, the unexpended balance of all funds available for use by the State Department of Public Health or any of its predecessors in carrying out any functions transferred to the State Water Resources Control Board are available for use by the State Water Resources Control Board.

(h) Books, documents, data, records, and property of the State Department of Public Health pertaining to functions transferred to the State Water Resources Control Board shall be transferred to the State Water Resources Control Board. This subdivision does not transfer any part of property commonly known as the Richmond Campus that is owned by the State Public Works Board.

(i) A contract, lease, license, or any other agreement, including local primacy agreements, as described in Section 116330, to which the State Department of Public Health, any of its predecessors, its director, or their agents, is a party, are not void or voidable by reason of this section, but shall continue in full force and effect, with the State Water Resources Control Board assuming all of the rights, obligations, liabilities, and duties of the State Department of Public Health and any of its predecessors as it relates to the duties, powers, purposes, responsibilities, and jurisdiction vested in the State Water Resources Control Board pursuant to this section. This assumption does not affect the rights of the parties to the contract, lease, license, or agreement.

(j) If the Department of Water Resources entered into agreements on behalf of the State Department of Public Health or its predecessor, the State Department of Health Services, pursuant to Chapter 4.5 (commencing with Section 116760), the State Water Resources Control Board shall also succeed the Department of Water Resources as a party to those agreements and to all related security instruments, including, but not limited to, fiscal services agreements, deeds of trust, guarantees, letters of credit, and deposit control agreements.

(k) (1) The State Water Resources Control Board shall appoint a deputy director who reports to the executive director to oversee the issuance and enforcement of public water system permits and other duties as appropriate. The deputy director shall have public health expertise.

(2) The deputy director is delegated the State Water Resources Control Board’s authority to provide notice, approve notice content, approve emergency notification plans, and take other action pursuant to Article 5 (commencing with Section 116450), to issue, renew, reissue, revise, amend, or deny any public water system permits pursuant to Article 7 (commencing with Section 116525), to suspend or revoke any public water system permit pursuant to Article 8 (commencing with Section 116625), and to issue citations, assess penalties, or issue orders pursuant to Article 9 (commencing with Section 116650). Decisions and actions of the deputy director taken pursuant to Article 5 (commencing with Section 116450) or Article 7 (commencing with Section 116525) are deemed decisions and actions taken, but are not subject to reconsideration, by the State Water Resources Control Board. Decisions and actions of the deputy director taken pursuant to Article 8 (commencing with Section 116625) and Article 9 (commencing with Section 116650) are deemed decisions and actions taken by the State Water Resources Control Board, but any aggrieved person may petition the State Water Resources Control Board for reconsideration of the decision or action. This subdivision is not a limitation on the State Water Resources Control Board’s authority to delegate any other powers and duties.

(3) The State Water Resources Control Board shall not delegate any authority, duty, power, purpose, function, or responsibility specified in this section, including, but not limited to, issuance and enforcement of public water system permits, to the regional water quality control boards.

(l) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 35, Sec. 63. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116275

As used in this chapter:

(a) “Contaminant” means any physical, chemical, biological, or radiological substance or matter in water.

(b) “Department” means the State Department of Public Health.

(c) “Primary drinking water standards” means:

(1) Maximum levels of contaminants that, in the judgment of the department, may have an adverse effect on the health of persons.

(2) Specific treatment techniques adopted by the department in lieu of maximum contaminant levels pursuant to subdivision (j) of Section 116365.

(3) The monitoring and reporting requirements as specified in regulations adopted by the department that pertain to maximum contaminant levels.

(d) “Secondary drinking water standards” means standards that specify maximum contaminant levels that, in the judgment of the department, are necessary to protect the public welfare. Secondary drinking water standards may apply to any contaminant in drinking water that may adversely affect the odor or appearance of the water and may cause a substantial number of persons served by the public water system to discontinue its use, or that may otherwise adversely affect the public welfare. Regulations establishing secondary drinking water standards may vary according to geographic and other circumstances and may apply to any contaminant in drinking water that adversely affects the taste, odor, or appearance of the water when the standards are necessary to ensure a supply of pure, wholesome, and potable water.

(e) “Human consumption” means the use of water for drinking, bathing or showering, hand washing, oral hygiene, or cooking, including, but not limited to, preparing food and washing dishes.

(f) “Maximum contaminant level” means the maximum permissible level of a contaminant in water.

(g) “Person” means an individual, corporation, company, association, partnership, limited liability company, municipality, public utility, or other public body or institution.

(h) “Public water system” means a system for the provision of water for human consumption through pipes or other constructed conveyances that has 15 or more service connections or regularly serves at least 25 individuals daily at least 60 days out of the year. A public water system includes the following:

(1) Any collection, treatment, storage, and distribution facilities under control of the operator of the system that are used primarily in connection with the system.

(2) Any collection or pretreatment storage facilities not under the control of the operator that are used primarily in connection with the system.

(3) Any water system that treats water on behalf of one or more public water systems for the purpose of rendering it safe for human consumption.

(i) “Community water system” means a public water system that serves at least 15 service connections used by yearlong residents or regularly serves at least 25 yearlong residents of the area served by the system.

(j) “Noncommunity water system” means a public water system that is not a community water system.

(k) “Nontransient noncommunity water system” means a public water system that is not a community water system and that regularly serves at least 25 of the same persons over six months per year.

(l) “Local health officer” means a local health officer appointed pursuant to Section 101000 or a local comprehensive health agency designated by the board of supervisors pursuant to Section 101275 to carry out the drinking water program.

(m) “Significant rise in the bacterial count of water” means a rise in the bacterial count of water that the department determines, by regulation, represents an immediate danger to the health of water users.

(n) “State small water system” means a system for the provision of piped water to the public for human consumption that serves at least five, but not more than 14, service connections and does not regularly serve drinking water to more than an average of 25 individuals daily for more than 60 days out of the year.

(o) “Transient noncommunity water system” means a noncommunity water system that does not regularly serve at least 25 of the same persons over six months per year.

(p) “User” means a person using water for domestic purposes. User does not include a person processing, selling, or serving water or operating a public water system.

(q) “Waterworks standards” means regulations adopted by the department that take cognizance of the latest available “Standards of Minimum Requirements for Safe Practice in the Production and Delivery of Water for Domestic Use” adopted by the California section of the American Water Works Association.

(r) “Local primacy agency” means a local health officer that has applied for and received primacy delegation from the department pursuant to Section 116330.

(s) “Service connection” means the point of connection between the customer’s piping or constructed conveyance, and the water system’s meter, service pipe, or constructed conveyance. A connection to a system that delivers water by a constructed conveyance other than a pipe shall not be considered a connection in determining if the system is a public water system if any of the following apply:

(1) The water is used exclusively for purposes other than residential uses, consisting of drinking, bathing, and cooking or other similar uses.

(2) The department determines that alternative water to achieve the equivalent level of public health protection provided by the applicable primary drinking water regulation is provided for residential or similar uses for drinking and cooking.

(3) The department determines that the water provided for residential or similar uses for drinking, cooking, and bathing is centrally treated or treated at the point of entry by the provider, a passthrough entity, or the user to achieve the equivalent level of protection provided by the applicable primary drinking water regulations.

(t) “Resident” means a person who physically occupies, whether by ownership, rental, lease, or other means, the same dwelling for at least 60 days of the year.

(u) “Water treatment operator” means a person who has met the requirements for a specific water treatment operator grade pursuant to Section 106875.

(v) “Water treatment operator-in-training” means a person who has applied for and passed the written examination given by the department but does not yet meet the experience requirements for a specific water treatment operator grade pursuant to Section 106875.

(w) “Water distribution operator” means a person who has met the requirements for a specific water distribution operator grade pursuant to Section 106875.

(x) “Water treatment plant” means a group or assemblage of structures, equipment, and processes that treats, blends, or conditions the water supply of a public water system for the purpose of meeting primary drinking water standards.

(y) “Water distribution system” means any combination of pipes, tanks, pumps, and other physical features that deliver water from the source or water treatment plant to the consumer.

(z) “Public health goal” means a goal established by the Office of Environmental Health Hazard Assessment pursuant to subdivision (c) of Section 116365.

(aa) “Small community water system” means a community water system that serves no more than 3,300 service connections or a yearlong population of no more than 10,000 persons.

(ab) “Disadvantaged community” means the entire service area of a community water system, or a community therein, in which the median household income is less than 80 percent of the statewide average.

(Amended by Stats. 2011, Ch. 516, Sec. 1. Effective January 1, 2012.)



116280

This chapter does not apply to a public water system that meets all of the following conditions:

(a)  Consists only of distribution and storage facilities and does not have any collection and treatment facilities.

(b)  Obtains all of its water from, but is not owned or operated by, a public water system to which this chapter applies.

(c)  Does not sell water to any person or user. For purposes of this subdivision, sale of water shall not include the sale of water, obtained from a public water system that is subject to this chapter, through a submetered distribution system if each user of the system is charged no more than the rate the user would be charged by the public water system.

By enacting this subdivision, it is not the intent of the Legislature to change existing law as to responsibility or liability for distribution systems beyond the mastermeter.

(Amended by Stats. 2011, Ch. 516, Sec. 2. Effective January 1, 2012.)



116283

This chapter shall apply to a food facility that is regulated pursuant to the California Retail Food Code only if the human consumption includes drinking of water.

(Amended (as added by Stats. 1996, Ch. 874) by Stats. 2009, Ch. 298, Sec. 10. Effective January 1, 2010. See identical section (added by Stats. 1996, Ch. 875), as amended by Sec. 11 of Ch. 298.)



116283-1

This chapter shall apply to a food facility that is regulated pursuant to the California Retail Food Code only if the human consumption includes drinking of water.

(Amended (as added by Stats. 1996, Ch. 875) by Stats. 2009, Ch. 298, Sec. 11. Effective January 1, 2010.)



116285

Before August 6, 1998, this chapter shall not apply to an irrigation canal system if the owner or operator of the system certifies to the department, and notifies each user, in writing, that the water is untreated and is being furnished or supplied solely for agricultural purposes to either of the following:

(a)  A user where the user receives the water, by pipe or otherwise, directly from the irrigation canal system.

(b)  A person who owns or operates an integrated pipe system where the person receives the water, by pipe or otherwise, directly from the irrigation canal system.

“Irrigation canal system,” as used in this section, means a system of water conveyance facilities, including pipes, tunnels, canals, conduits, pumping plants and related facilities operated to furnish or supply water for agricultural purposes where a substantial portion of the facilities is open to the atmosphere.

(Amended by Stats. 1997, Ch. 734, Sec. 2. Effective October 7, 1997.)



116286

(a)  A water district, as defined in subdivision (b), in existence prior to May 18, 1994, that provides primarily agricultural services through a piped water system with only incidental residential or similar uses shall not be considered to be a public water system if the department determines that either of the following applies:

(1) The system certifies that it is providing alternative water for residential or similar uses for drinking water and cooking to achieve the equivalent level of public health protection provided by the applicable primary drinking water regulations.

(2) The water provided for residential or similar uses for drinking, cooking, and bathing is centrally treated or treated at the point of entry by the provider, a passthrough entity, or the user to achieve the equivalent level of protection provided by the applicable primary drinking water regulations.

(b) For purposes of this section, “water district” means any district or other political subdivision, other than a city or county, a primary function of which is irrigation, reclamation, or drainage of land.

(Amended by Stats. 2009, Ch. 298, Sec. 12. Effective January 1, 2010.)



116287

(a)  The department, in implementing subdivision (s) of Section 116275 and Section 116286, shall place requirements on affected public water systems and water districts that are consistent with this chapter and the guidelines established by the United States Environmental Protection Agency for implementing comparable provisions of the federal Safe Drinking Water Act of 1996.

(b)  The department, in making the determinations specified in paragraphs (2) and (3) of subdivision (s) of Section 116275 and subdivisions (a) and (b) of Section 116286, shall utilize criteria that are consistent with this chapter and those used by the United States Environmental Protection Agency in administering the comparable provisions of the federal Safe Drinking Water Act.

(c)  The department shall periodically monitor and review the conditions under which a public water system, or a water district as defined in subdivision (b) of Section 116286, has met the requirements of this chapter pursuant to subdivision (s) of Section 116275 or Section 116286, or pursuant to the federal act, to ensure that the conditions continue to be met.

(d)  The department may prescribe reasonable, feasible, and cost-effective actions to be taken by a public water system, water district, as defined in subdivision (b) of Section 116286, or users subject to subdivision (s) of Section 116275 or Section 116286 to ensure that alternative water or treated water provided by the water systems, water districts, or users pursuant to Section 116275 or 116286 will not be injurious to health.

(e)  A notice prominently titled “Notice of Noncompliance with Safe Drinking Water Requirements” at the top of the document that states the requirements and actions prescribed by the department under subdivisions (a) and (d), describes the real property by assessors parcel number or legal description to which these requirements and actions apply, and names the record owners of that real property, may be recorded by the affected public water system or water district in the county where the real property is located. Recordation and proper indexing, as prescribed by law, shall provide constructive notice of these requirements and actions and shall not constitute a title defect, lien, or encumbrance. The public water system or water district shall provide notice of this recordation to the record owners of the real property by first-class mail, postage prepaid, to the address as shown on the latest county assessment roll. If the public water system or water district later determines that the record owners of the real property have complied with the requirements and actions prescribed by the department, the public water system or water district, within 10 days of that determination, shall record a subsequent notice titled “Notice of Compliance with Safe Drinking Water Requirements” that states that the “Notice of Noncompliance with Safe Drinking Water Requirements” has no further force or effect.

(f)  A water district subject to this section shall annually publish a notice in a newspaper of general circulation describing any requirements and actions prescribed by the department to be taken by the water district and any record of compliance by the water district with these requirements and actions.

(g)  This section shall not relieve a water district from complying with any other provisions of law.

(Amended by Stats. 2003, Ch. 167, Sec. 1. Effective January 1, 2004.)



116290

Before August 6, 1998, in areas where the water service rendered by a person is primarily agricultural, and domestic service is only incidental thereto, this chapter shall not apply except in specific areas in which the department has found its application to be necessary for the protection of the public health and has given written notice thereof to the person furnishing or supplying water in the area.

The department may prescribe reasonable and feasible action to be taken by those persons or the users to insure that their domestic water will not be injurious to health.

(Amended by Stats. 1997, Ch. 734, Sec. 5. Effective October 7, 1997.)



116293

(a)  On January 1, 2003, the Office of Environmental Health Hazard Assessment shall perform a risk assessment and, based upon that risk assessment, shall adopt a public health goal based exclusively on public health consideration for perchlorate using the criteria set forth in subdivision (c) of Section 116365.

(b)  On or before January 1, 2004, the department shall adopt a primary drinking water standard for perchlorate found in public water systems in California in a manner that is consistent with this chapter.

(Added by Stats. 2002, Ch. 425, Sec. 2. Effective January 1, 2003.)






ARTICLE 2 - Department and Local Responsibilities

116325

The department shall be responsible for ensuring that all public water systems are operated in compliance with this chapter and any regulations adopted hereunder. The department shall directly enforce this chapter for all public water systems except as set forth in Section 116500.

(Amended by Stats. 1997, Ch. 734, Sec. 7. Effective October 7, 1997.)



116326

In administering programs to fund improvements and expansions of small community water systems, the department shall do all of the following:

(a) Give priority to funding projects in disadvantaged communities.

(b) Encourage the consolidation of small community water systems that serve disadvantaged communities in instances where consolidation will help the affected agencies and the state to meet all of the following goals:

(1) Improvement in the quality of water delivered.

(2) Improvement in the reliability of water delivery.

(3) Reduction in the cost of drinking water for ratepayers.

(c) Pursuant to subdivision (b), allow funding for feasibility studies performed prior to a construction project to include studies of the feasibility of consolidating two or more community water systems, at least one of which is a small community water system that serves a disadvantaged community.

(d) In instances where it is shown that small community water system consolidation will further the goals of subdivision (b), give priority to funding construction projects that involve the physical restructuring of two or more community water systems, at least one of which is a small community water system that serves a disadvantaged community, into a single, consolidated system.

(Added by Stats. 2007, Ch. 614, Sec. 2. Effective January 1, 2008.)



116330

(a)  The department may delegate primary responsibility for the administration and enforcement of this chapter within a county to a local health officer authorized by the board of supervisors to assume these duties, by means of a local primacy delegation agreement if the local health officer demonstrates that it has the capability to meet the local primacy program requirements established by the department pursuant to subdivision (h) of Section 116375. This delegation shall not include the regulation of community water systems serving 200 or more service connections. The local primacy agreement may contain terms and conditions that the department deems necessary to carry out this chapter. The local primacy agreement shall provide that, although the local primacy agency shall be primarily responsible for administration and enforcement of this chapter for the designated water systems, the department does not thereby relinquish its authority, but rather shall retain jurisdiction to administer and enforce this chapter for the designated water systems to the extent determined necessary by the department.

(b)  Any local health officer seeking a local primacy delegation shall submit an application to the department. The application shall be submitted by March 1, 1993, for local health officers seeking local primacy agreements for the 1993–94 fiscal year. Thereafter, the application shall be submitted by January 1, of the fiscal year immediately preceding the commencement of the fiscal year for which the local primacy delegation is sought. The application shall be in the format, and shall contain information, required by the department. The department shall approve the application for primacy if the department determines that the local health officer is capable of meeting the primacy program requirements established by the department.

(c)  A local primacy delegation approved by the department shall remain in effect until any of the following conditions occur:

(1)  The delegation is withdrawn by mutual agreement.

(2)  The local primacy agency provides 120-day advance written notice to the department that it no longer wishes to retain local primacy.

(3)  The department determines that the local primacy agency no longer complies with the department’s local primacy program requirements. The department shall provide written notice to the local primacy agency and the board of supervisors and shall provide an opportunity for a public hearing prior to initiation of any local primacy revocation action by the department.

(d)  The department shall evaluate the drinking water program of each local primacy agency at least annually. The department shall prepare a report of the evaluation and list any program improvements needed to conform to the department’s local primacy program requirements. A copy of the evaluation report shall be provided to the local primacy agency and the board of supervisors. The local primacy agency shall be granted a reasonable amount of time to make any needed program improvements prior to the initiation of any local primacy revocation actions.

(e)  To the extent funds are available in the Safe Drinking Water Account, the department shall provide the local primacy agency with an annual drinking water surveillance program grant to cover the cost of conducting the inspection, monitoring, surveillance, and water quality evaluation activities specified in the local primacy agreement. The annual program grant pursuant to this subdivision shall not exceed the amount that the department determines would be necessary for the department to conduct inspection, monitoring, surveillance, and water quality evaluation activities in the absence of a local primacy agreement for those systems in that county.

(f)  The local primacy agency shall act for the department as the primary agency responsible for the administration and enforcement of this chapter for the specified public water systems and shall be empowered with all of the authority granted to the department by this chapter over those water systems.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116335

(a) The public water systems serving the City of Maywood shall conduct, publish, and submit to the City of Maywood, the State Department of Public Health, the Office of Environmental Health Hazard Assessment, the Senate Committee on Environmental Quality, and the Assembly Committee on Environmental Safety and Toxic Materials a study on the City of Maywood’s water by December 21, 2010, addressing the impacts of manganese on the quality of the City of Maywood’s water. The report shall contain all of the following:

(1) Testing information and results on manganese for all of the sources of drinking water for the City of Maywood.

(2) The amount of manganese being contributed by each water source that serves the City of Maywood.

(3) Immediate and long-term steps that can be taken by the public water systems to reduce the amount of manganese in the drinking water supply to be at least as low as a level that is consistent with the average level in communities within a 20-mile radius of the City of Maywood.

(4) Infrastructure improvements that can be made to reach the immediate and long-term goals to reduce the level of manganese and other contaminants in the water to be consistent with the average level in communities within a 20-mile radius of the City of Maywood.

(5) Actions that the public water systems will take to pursue funding in order to achieve those improvements.

(b) The City Council of Maywood shall conduct a public hearing on the results of the study.

(c) The public water systems shall respond in writing to public comments made at the hearing to the City Council of Maywood.

(d) The study and comments shall be posted on the public water systems’ Internet Web sites.

(e) All current notifications sent to the rate payers within the City of Maywood concerning water contaminants shall also be sent to occupants, in the same manner as set forth in subdivision (f) of Section 116450, and shall be distributed in English and the primary language of the residents of the city as well as posted on the public water systems’ Internet Web sites.

(Added by Stats. 2009, Ch. 259, Sec. 2. Effective January 1, 2010.)



116340

This chapter shall not apply to state small water systems except as provided under this section:

(a)  The department shall adopt regulations specifying minimum requirements for operation of a state small water system. The requirements may be less stringent than the requirements for public water systems as set forth in this chapter.

(b)  The minimum requirements for state small water systems adopted by the department pursuant to subdivision (a) shall be enforced by the local health officer or a local health agency designated by the local health officer. In counties that do not have a local health officer, the requirements shall be enforced by the department. Local health agencies may adopt more stringent requirements for state small water systems than those specified in the state regulations.

(c)  The reasonable costs of the local health officer in carrying out the requirements of this section may be recovered through the imposition of fees on state small water systems by the local governing body in accordance with Section 101325.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116345

(a)  The local health officer shall submit a report monthly to the department regarding the status of compliance with this chapter by the public water systems under the jurisdiction of the local health officer. The report shall be in a form and manner prescribed by the department.

(b)  The department shall review the public water system program of the local health officer at least every three years to assure compliance with this chapter. A report of the findings of the review along with any recommendations of the department shall be provided to the local health officer and the board of supervisors.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Operations

116350

(a)  The department shall administer the provisions of this chapter and all other provisions relating to the regulation of drinking water to protect public health.

(b)  The department shall also have the following responsibilities:

(1)  Conduct research, studies, and demonstration projects relating to the provision of a dependable, safe supply of drinking water, including, but not limited to, all of the following:

(A)  Improved methods to identify and measure the existence of contaminants in drinking water and to identify the source of the contaminants.

(B)  Improved methods to identify, measure, and assess the potential adverse health effects of contaminants in drinking water.

(C)  New methods of treating raw water to prepare it for drinking, so as to improve the efficiency of water treatment and to remove or reduce contaminants.

(D)  Improved methods for providing a dependable, safe supply of drinking water, including improvements in water purification and distribution, and methods of assessing health-related hazards.

(E)  Improved methods of protecting the water sources of public water systems from contamination.

(F)  Alternative disinfection technologies that minimize, reduce, or eliminate hazardous disinfection byproducts.

(2)  Enforce provisions of the federal Safe Drinking Water Act and regulations adopted pursuant thereto.

(3)  Adopt regulations to implement this chapter.

(c)  The department may conduct studies and investigations as it deems necessary to assess the quality of private domestic water wells.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116355

(a)  Once every five years the department shall submit to the Legislature a comprehensive Safe Drinking Water Plan for California.

(b)  The Safe Drinking Water Plan shall include, but not be limited to, the following information:

(1)  An analysis of the overall quality of California’s drinking water and the identification of specific water quality problems.

(2)  Types and levels of contaminants found in public drinking water systems that have less than 10,000 service connections. The discussion of these water systems shall include the following:

(A)  Estimated costs of requiring these systems to meet primary drinking water standards and public health goals.

(B)  Recommendations for actions that could be taken by the Legislature, the department, and these systems to improve water quality.

(3)  A discussion and analysis of the known and potential health risks that may be associated with drinking water contamination in California.

(4)  An evaluation of how existing water quality information systems currently maintained by local or state agencies can be more effectively used to protect drinking water.

(5)  An evaluation of the research needed to develop inexpensive methods and instruments to ensure better screening and detection of waterborne chemicals, and inexpensive detection methods that could be used by small utilities and consumers to detect harmful microbial agents in drinking water.

(6)  An analysis of the technical and economic viability and the health benefits of various treatment techniques that can be used to reduce levels of trihalomethanes, lead, nitrates, synthetic organic chemicals, micro-organisms, and other contaminants in drinking water.

(7)  A discussion of alternative methods of financing the construction, installation, and operation of new treatment technologies, including, but not limited to user charges, state or local taxes, state planning and construction grants, loans, and loan guarantees.

(8)  A discussion of sources of revenue presently available, and projected to be available, to public water systems to meet current and future expenses.

(9)  An analysis of the current cost of drinking water paid by residential, business, and industrial consumers based on a statewide survey of large, medium, and small public water systems.

(10)  Specific recommendations, including recommendations developed pursuant to paragraph (6), to improve the quality of drinking water in California and a detailed five-year implementation program.

(Amended by Stats. 1996, Ch. 755, Sec. 4. Effective January 1, 1997.)



116360

(a) The department shall take all reasonable measures it determines necessary to reduce the risk to public health from waterborne illnesses in drinking water caused by cryptosporidium and giardia, to the extent those micro-organisms are not yet able to be adequately controlled through existing drinking water treatment and other management practices.

(b) The department shall directly conduct, or order the state’s public water systems to conduct, comprehensive sanitary surveys, as present resources permit, to identify risks to public health from cryptosporidium and giardia.

(c) To thoroughly address the public health risks currently posed by cryptosporidium, in particular, the department shall ensure that its initial cryptosporidium action plan, that has been circulated to public water systems serving more than 1,000 service connections, is comprehensively implemented and shall devise and implement necessary strategies for protecting the health of individuals served by smaller public water systems from cryptosporidium exposure.

(Amended by Stats. 2004, Ch. 193, Sec. 122. Effective January 1, 2005.)



116361

(a)  The Office of Environmental Health Hazard Assessment shall place a priority on the development of a public health goal for arsenic in drinking water, pursuant to subdivision (c) of Section 116365, sufficient to allow it to adopt the goal no later than December 31, 2002.

(b)  Commencing January 1, 2002, the department shall commence the process for revising the existing primary drinking water standard for arsenic, and shall adopt a revised standard for arsenic not later than June 30, 2004. In considering the technological and economic feasibility of compliance with the proposed standard pursuant to paragraph (3) of subdivision (b) of Section 116365, the department shall consider emerging technologies that may cost-effectively reduce exposure to arsenic in drinking water.

(c)  On or before December 31, 2002, the Secretary for Environmental Protection shall develop language regarding the health effects associated with the ingestion of arsenic in drinking water for inclusion in consumer confidence reports pursuant to Section 116470. On and after July 1, 2003, this language shall be included in the consumer confidence reports mailed or delivered to customers by each water system that measures arsenic in finished water at levels that exceed the applicable public health goal.

(d)  The language developed by the Secretary for Environmental Protection for use in consumer confidence reports to describe the health effects associated with the ingestion of arsenic in drinking water shall be developed in accordance with primacy requirements described in subdivision (e) of Section 141.151 and subsections (b), (c), and (d) of Section 142.12 of Title 40 of the Code of Federal Regulations.

(e)  Nothing in this section affects or changes the date for implementation of a revised arsenic standard by public water systems as required in Parts 9, 141, and 142 of Title 40 of the Code of Federal Regulations.

(Added by Stats. 2001, Ch. 604, Sec. 2. Effective January 1, 2002.)



116365

(a)  The department shall adopt primary drinking water standards for contaminants in drinking water that are based upon the criteria set forth in subdivision (b) and shall not be less stringent than the national primary drinking water standards adopted by the United States Environmental Protection Agency. Each primary drinking water standard adopted by the department shall be set at a level that is as close as feasible to the corresponding public health goal placing primary emphasis on the protection of public health, and that, to the extent technologically and economically feasible, meets all of the following:

(1)  With respect to acutely toxic substances, avoids any known or anticipated adverse effects on public health with an adequate margin of safety, and

(2)  With respect to carcinogens, or any substances that may cause chronic disease, avoids any significant risk to public health.

(b)  The department shall consider all of the following criteria when it adopts a primary drinking water standard:

(1)  The public health goal for the contaminant published by the Office of Environmental Health Hazard Assessment pursuant to subdivision (c).

(2)  The national primary drinking water standard for the contaminant, if any, adopted by the United States Environmental Protection Agency.

(3)  The technological and economic feasibility of compliance with the proposed primary drinking water standard. For the purposes of determining economic feasibility pursuant to this paragraph, the department shall consider the costs of compliance to public water systems, customers, and other affected parties with the proposed primary drinking water standard, including the cost per customer and aggregate cost of compliance, using best available technology.

(c)  (1)  The Office of Environmental Health Hazard Assessment shall prepare and publish an assessment of the risks to public health posed by each contaminant for which the department proposes a primary drinking water standard. The risk assessment shall be prepared using the most current principles, practices, and methods used by public health professionals who are experienced practitioners in the fields of epidemiology, risk assessment, and toxicology. The risk assessment shall contain an estimate of the level of the contaminant in drinking water that is not anticipated to cause or contribute to adverse health effects, or that does not pose any significant risk to health. This level shall be known as the public health goal for the contaminant. The public health goal shall be based exclusively on public health considerations and shall be set in accordance with all of the following:

(A)  If the contaminant is an acutely toxic substance, the public health goal shall be set at the level at which no known or anticipated adverse effects on health occur, with an adequate margin of safety.

(B)  If the contaminant is a carcinogen or other substance that may cause chronic disease, the public health goal shall be set at the level that, based upon currently available data, does not pose any significant risk to health.

(C)  To the extent information is available, the public health goal shall take into account each of the following factors:

(i)  Synergistic effects resulting from exposure to, or interaction between, the contaminant and one or more other substances or contaminants.

(ii)  Adverse health effects the contaminant has on members of subgroups that comprise a meaningful portion of the general population, including, but not limited to, infants, children, pregnant women, the elderly, individuals with a history of serious illness, or other subgroups that are identifiable as being at greater risk of adverse health effects than the general population when exposed to the contaminant in drinking water.

(iii)  The relationship between exposure to the contaminant and increased body burden and the degree to which increased body burden levels alter physiological function or structure in a manner that may significantly increase the risk of illness.

(iv)  The additive effect of exposure to the contaminant in media other than drinking water, including, but not limited to, exposures to the contaminant in food, and in ambient and indoor air, and the degree to which these exposures may contribute to the overall body burden of the contaminant.

(D)  If the Office of Environmental Health Hazard Assessment finds that currently available scientific data are insufficient to determine the level of a contaminant at which no known or anticipated adverse effects on health will occur, with an adequate margin of safety, or the level that poses no significant risk to public health, the public health goal shall be set at a level that is protective of public health, with an adequate margin of safety. This level shall be based exclusively on health considerations and shall, to the extent scientific data are available, take into account the factors set forth in clauses (i) to (iv), inclusive, of subparagraph (C), and shall be based on the most current principles, practices, and methods used by public health professionals who are experienced practitioners in the fields of epidemiology, risk assessment, and toxicology. However, if adequate scientific evidence demonstrates that a safe dose response threshold for a contaminant exists, then the public health goal should be set at that threshold. The department may set the public health goal at zero if necessary to satisfy the requirements of this subparagraph.

(2)  The determination of the toxicological endpoints of a contaminant and the publication of its public health goal in a risk assessment prepared by the Office of Environmental Health Hazard Assessment are not subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The Office of Environmental Health Hazard Assessment and the department shall not impose any mandate on a public water system that requires the public water system to comply with a public health goal. The Legislature finds and declares that the addition of this paragraph by the act amending this section during the 1999–2000 Regular Session of the Legislature is declaratory of existing law.

(3)  (A)  Beginning July 1, 2001, the Office of Environmental Health Hazard Assessment shall, at the time it commences preparation of a risk assessment for a contaminant as required by this subdivision, electronically post on its Internet web page a notice that informs interested persons that it has initiated work on the risk assessment. The notice shall also include a brief description, or a bibliography, of the technical documents or other information the office has identified to date as relevant to the preparation of the risk assessment and inform persons who wish to submit information concerning the contaminant that is the subject of the risk assessment of the name and address of the person in the office to whom the information may be sent, the date by which the information must be received in order for the office to consider it in the preparation of the risk assessment, and that all information submitted will be made available to any member of the public who requests it. Until July 1, 2001, the Office of Environmental Health Hazard Assessment shall send the notice to interested persons who request it by mail.

(B)  Each draft risk assessment prepared by the Office of Environmental Health Hazard Assessment pursuant to this subdivision shall be made available to the public at least 45 calendar days prior to the date that public comment and discussion on the risk assessment are solicited at the public workshop required by Section 57003.

(C)  At the time the Office of Environmental Health Hazard Assessment publishes the final risk assessment for a contaminant, the office shall respond in writing to significant comments, data, studies, or other written information submitted by interested persons to the office in connection with the preparation of the risk assessment. Any such comments, data, studies, or other written information submitted to the office shall be made available to any member of the public who requests it.

(D)  Any interested person may, within 15 calendar days of the date the public workshop on a risk assessment is completed pursuant to Section 57003, request the Office of Environmental Health Hazard Assessment to submit the risk assessment to external scientific peer review prior to its publication. If the office receives such a request, the office shall submit the risk assessment to external scientific peer review in a manner substantially equivalent to the external scientific peer review process set forth in Section 57004, if the person requesting the external scientific peer review enters into an enforceable agreement with the office within 15 calendar days of making the request that requires the person requesting the external scientific peer review to fully reimburse the office for all of the costs associated with conducting the external scientific peer review.

(E)  It is the intent of the Legislature that, if the Office of Environmental Health Hazard Assessment receives a request to submit a risk assessment prepared for a contaminant to which paragraph (2) of subdivision (e) applies to external scientific review, the peer review shall be conducted in a manner that does not affect the schedule for publishing the public health goal for that contaminant as set forth in paragraph (2) of subdivision (e).

(d)  Notwithstanding any other provision of this section, any maximum contaminant level in effect on August 22, 1995, may be amended by the department to make the level more stringent pursuant to this section. However, the department may only amend a maximum contaminant level to make it less stringent if the department shows clear and convincing evidence that the maximum contaminant level should be made less stringent and the amendment is made consistent with this section.

(e)  (1)  All public health goals published by the Office of Environmental Health Hazard Assessment shall be established in accordance with the requirements of subdivision (c) and shall be reviewed at least once every five years and revised, pursuant to subdivision (c), as necessary based upon the availability of new scientific data.

(2)  On or before January 1, 1998, the Office of Environmental Health Hazard Assessment shall publish a public health goal for at least 25 drinking water contaminants for which a primary drinking water standard has been adopted by the department. The office shall publish a public health goal for 25 additional drinking water contaminants by January 1, 1999, and for all remaining drinking water contaminants for which a primary drinking water standard has been adopted by the department by no later than December 31, 2001. A public health goal shall be published by the Office of Environmental Health Hazard Assessment at the same time the department proposes the adoption of a primary drinking water standard for any newly regulated contaminant.

(f)  The department or Office of Environmental Health Hazard Assessment may review, and adopt by reference, any information prepared by, or on behalf of, the United States Environmental Protection Agency for the purpose of adopting a national primary drinking water standard or maximum contaminant level goal when it establishes a California maximum contaminant level or publishes a public health goal.

(g)  At least once every five years after adoption of a primary drinking water standard, the department shall review the primary drinking water standard and shall, consistent with the criteria set forth in subdivisions (a) and (b), amend any standard if any of the following occur:

(1)  Changes in technology or treatment techniques that permit a materially greater protection of public health or attainment of the public health goal.

(2)  New scientific evidence that indicates that the substance may present a materially different risk to public health than was previously determined.

(h)  Not later than March 1 of every year, the department shall provide public notice of each primary drinking water standard it proposes to review in that year pursuant to this section. Thereafter, the department shall solicit and consider public comment and hold one or more public hearings regarding its proposal to either amend or maintain an existing standard. With adequate public notice, the department may review additional contaminants not covered by the March 1 notice.

(i)  This section shall operate prospectively to govern the adoption of new or revised primary drinking water standards and does not require the repeal or readoption of primary drinking water standards in effect immediately preceding January 1, 1997.

(j)  The department may, by regulation, require the use of a specified treatment technique in lieu of establishing a maximum contaminant level for a contaminant if the department determines that it is not economically or technologically feasible to ascertain the level of the contaminant.

(Amended by Stats. 1999, Ch. 777, Sec. 1. Effective January 1, 2000.)



116365.01

(a) (1) Notwithstanding any other provision of law or regulation, including Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2, and Part 3 (commencing with Section 13000) of the Government Code, and except as provided in subdivision (b), for any proposed regulation that relates to the maximum contaminant levels for primary or secondary drinking water standards, as defined in subdivisions (c) and (d) of Section 116275, that is submitted by the department to the Office of Administrative Law for review, pursuant to Section 11349.1 of the Government Code, the Department of Finance shall take no longer than 90 days, commencing on the date that the department submits the rule or regulation to the Department of Finance, to do any of the following:

(A) Review any estimate pursuant to subdivision (c) of Section 11357 of the Government Code.

(B) Provide a letter or documentation, if required, pursuant to Section 11349.1 of the Government Code.

(C) Complete any other function in connection with the adoption of proposed regulations that relates to the maximum contaminant levels for primary or secondary drinking water standards, as required pursuant to any provision of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(D) Return the proposed regulation if the department has not prepared the estimate required by paragraph (6) of subdivision (a) of Section 11346.5 of the Government Code, in accordance with Section 11357 of the Government Code.

(2) If the Department of Finance returns the proposed regulation pursuant to subparagraph (D) of paragraph (1), an additional 90 day time period under this section shall begin when the regulations are resubmitted by the department to the Department of Finance.

(3) If the Department of Finance takes longer than 90 days to complete any of the functions set forth in subparagraphs (A) to (D), inclusive, of paragraph (1), the proposed regulations shall be exempt from any provision of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code that requires the involvement of the Department of Finance, and the department and the Office of Administrative Law shall proceed with all other applicable procedures in connection with the adoption of proposed regulations.

(b) Subdivision (a) shall not apply to any regulation adopted by the department that reduces, weakens, lessens, or otherwise undermines any requirement established pursuant to this chapter for the protection of public health.

(Added by Stats. 2007, Ch. 725, Sec. 2. Effective January 1, 2008.)



116365.02

(a) The department may adopt, pursuant to subdivision (c) of Section 11346.2 of the Government Code, any rules and regulations promulgated pursuant to the federal Safe Drinking Water Act (42 U.S.C. Sec. 300f et seq.), other than those federal rules and regulations that establish maximum contaminant levels for primary and secondary drinking water standards.

(b) Rules and regulations adopted pursuant to this subdivision shall not be subject to subparagraphs (C) and (D) of paragraph (3) of subdivision (d) of Section 11349.1 of the Government Code.

(Added by Stats. 2007, Ch. 725, Sec. 3. Effective January 1, 2008.)



116365.2

(a) In conducting the periodic review and revision of public health goals pursuant to paragraph (1) of subdivision (e) of Section 116365, the Office of Environmental Health Hazard Assessment may give special consideration to those contaminants that, on the basis of currently available data or scientific evidence, cause or contribute to adverse health effects in members of subgroups that comprise a meaningful portion of the general population, including, but not limited to, infants, children, pregnant women, the elderly, individuals with a history of serious illness, or other subgroups that are identifiable as being at greater risk of adverse health effects than the general population when exposed to the contaminant in drinking water.

(b) In preparing and publishing risk assessments pursuant to subparagraph (C) of paragraph (1) of subdivision (c) of Section 116365 that involve infants and children, the office shall assess all of the following, to the extent information is available:

(1) Exposure patterns, including, but not limited to, patterns determined by relevant data, among bottle-fed infants and children that are likely to result in disproportionately high exposure to contaminants in comparison to the general population.

(2) Special susceptibility of infants and children to contaminants in comparison to the general population.

(3) The effects on infants and children of exposure to contaminants and other substances that have a common mechanism of toxicity.

(4) The interaction of multiple contaminants on infants and children.

(Added by Stats. 2004, Ch. 678, Sec. 1. Effective January 1, 2005.)



116365.5

(a)  The Department of Health Services shall commence the process for adopting a primary drinking water standard for hexavalent chromium that complies with the criteria established under Section 116365.

(b)  The department shall report to the Legislature on its progress in developing a primary drinking standard for hexavalent chromium by January 1, 2003.

(c)  The department shall establish a primary drinking water standard for hexavalent chromium on or before January 1, 2004.

(Added by Stats. 2001, Ch. 602, Sec. 1. Effective January 1, 2002.)



116366

(a)  No public water system, or its customers, shall be responsible for remediation or treatment costs associated with MTBE, or a product that contains MTBE, provided, however, that the public water system shall be permitted as necessary to incur MTBE remediation and treatment costs and to include those costs in its customer rates and charges, necessary to comply with drinking water standards or directives of the State Department of Health Services or other lawful authority. Any public water system that incurs MTBE remediation or treatment costs may seek recovery of those costs from parties responsible for the MTBE contamination, or from other available alternative sources of funds.

(b)  If the public water system has included the costs of MTBE treatment and remediation in its customer rates and charges, and subsequently recovers all or a portion of its MTBE treatment and remediation costs from responsible parties or other available alternative sources of funds, it shall make an adjustment to its schedule of rates and charges to reflect the amount of funding received from responsible parties or other available alternative sources of funds for MTBE treatment or remediation.

(c)  Subdivision (a) shall not prevent the imposition of liability on any person for the discharge of MTBE if that liability is due to the conduct or status of that person independently of whether the person happens to be a customer of the public water system.

(Added by Stats. 1997, Ch. 816, Sec. 6. Effective January 1, 1998.)



116367.5

The department shall establish a Research Advisory Committee, which shall consist of 11 members. The department shall provide for the support staff and meeting facility needs of the committee. The committee shall meet as necessary to review requests for research projects pursuant to paragraph (4) of subdivision (d) of Section 116367. The committee members shall be appointed by the director and shall consist of the following members:

(a)  Four members representing public water systems.

(b)  Four members representing entities paying into the Underground Storage Tank Cleanup Trust Fund created pursuant to Section 25299.50.

(c)  One member representing environmental interest groups.

(d)  One member representing consumer interest groups.

(e)  One member representing the department.

(Added by Stats. 1998, Ch. 997, Sec. 8. Effective January 1, 1999.)



116370

On or before January 1, 1998, the department shall propose, hold a public hearing, and adopt a finding of the best available technology for each contaminant for which a primary drinking water standard has been adopted. Thereafter, the department shall adopt a finding of the best available technology for each contaminant for which a primary drinking water standard has been adopted at the time the standard is adopted. The finding of the department shall take into consideration the costs and benefits of best available treatment technology that has been proven effective under full-scale field applications.

(Amended by Stats. 1996, Ch. 755, Sec. 10. Effective January 1, 1997.)



116375

The department shall adopt regulations it determines to be necessary to carry out the purposes of this chapter. The regulations shall include, but not be limited to, the following:

(a)  The monitoring of contaminants, including the type of contaminant, frequency and method of sampling and testing, and the reporting of results.

(b)  The monitoring of unregulated contaminants for which drinking water standards have not been established by the department. The requirements shall be not less stringent than those adopted pursuant to paragraph (2) of subsection (a) of Section 1445 of the federal Safe Drinking Water Act, as amended (42 U.S.C. Sec. 300j-4 (a)(2)). Until the time that the department adopts regulations regarding the monitoring of unregulated contaminants, the department may, by order, require any public water system that has been shown to contain detectable levels of any unregulated contaminants to conduct periodic water analyses in accordance with conditions specified by the department. The water analyses shall be reported on a quarterly basis unless the department finds that more or less frequent analysis is necessary.

(c)  Requirements for the design, operation, and maintenance of public water systems, including, but not limited to, waterworks standards and the control of cross-connections, that the department determines are necessary to obtain, treat, and distribute a reliable and adequate supply of pure, wholesome, potable, and healthy water.

(d)  Requirements for treatment, including disinfection of water supplies.

(e)  Requirements for the filtration of surface water supplies at least as stringent as regulations promulgated pursuant to subparagraph (C) of paragraph (7) of subsection (b) of Section 1412 of the federal Safe Drinking Water Act, as amended (42 U.S.C. Sec. 300g-1 (b)(7)(C)).

(f)  Requirements for notifying the public of the quality of the water delivered to consumers.

(g)  Minimum acceptable financial assurances that a public water system shall be required to submit as a demonstration of its capability to provide for the ongoing operation, maintenance, and upgrading of the system, including compliance with monitoring and treatment requirements and contingencies. For privately owned systems not regulated by the Public Utilities Commission, the financial assurance may be in the form of a trust fund, surety bond, letter of credit, insurance, or other equivalent financial arrangement acceptable to the department.

(h)  Program requirements for the conduct of the public water system program by a local health officer under a primacy delegation from the department as set forth in this chapter. The requirements shall include, but not be limited to, the issuance of permits, surveillance and inspections, reporting of monitoring and compliance data, and the taking of enforcement actions.

(i)  Methods for determination of the number of persons served by a public water system for drinking water regulatory purposes.

(j)  The adoption by the State Department of Health Services, in consultation with the State Water Resources Control Board and representatives from operators of public water systems, of emergency regulations for the uniform, scientific sampling, and analytical testing protocols for oxygenates as defined in subdivision (k) of Section 51010.5 of the Government Code.

(Amended by Stats. 1997, Ch. 814, Sec. 10. Effective January 1, 1998.)



116377

The department may adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, to implement amendments to this chapter. The initial adoption of emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Initial emergency regulations and the first readoption of those regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations and shall remain in effect for not more than 180 days.

(Added by Stats. 1996, Ch. 197, Sec. 8. Effective July 22, 1996.)



116379

Notwithstanding Sections 116360, 116375, and 116450, public water systems are not required to observe the standards of subdivision (f) of Section 64435 of Title 22 of the California Code of Regulations.

(Added by Stats. 1996, Ch. 1023, Sec. 346. Effective September 29, 1996.)



116380

(a) In addition to the requirements set forth in Section 116375, the regulations adopted by the department pursuant to Section 116375 shall include requirements governing the use of point-of-entry and point-of-use treatment by public water systems in lieu of centralized treatment where it can be demonstrated that centralized treatment is not immediately economically feasible, limited to the following:

(1) Water systems with less than 200 service connections.

(2) Usage allowed under the federal Safe Drinking Water Act and its implementing regulations and guidance.

(3) Water systems that have submitted preapplications with the State Department of Public Health for funding to correct the violations for which the point-of-entry and point-of-use treatment is provided.

(b) The department shall adopt emergency regulations governing the permitted use of point-of-entry and point-of-use treatment by public water systems in lieu of centralized treatment.

(1) The emergency regulations shall comply with Section 116552, and shall comply with all of the requirements set forth in subdivision (a) applicable to nonemergency regulations, but shall not be subject to the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The emergency regulations shall take effect when filed with the Secretary of State, and shall be published in the California Code of Regulations.

(2) The emergency regulations adopted pursuant to this subdivision shall remain in effect until the earlier of January 1, 2014, or the effective date of regulations adopted pursuant to subdivision (a).

(Amended by Stats. 2010, Ch. 601, Sec. 2. Effective September 30, 2010.)



116385

Any person operating a public water system shall obtain and provide at that person’s expense an analysis of the water to the department, in the form, covering those matters, and at intervals as the department by regulation may prescribe. The analysis shall be performed by a laboratory duly certified by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116390

(a)  No laboratory, other than a laboratory operated by the department, shall perform tests required pursuant to this chapter for any public water system without first obtaining a certificate issued by the department pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101.

(b)  No person or public entity of the state shall contract with a laboratory for environmental analyses for which the state department requires certification pursuant to this section, unless the laboratory holds a valid certificate.

(Amended by Stats. 1997, Ch. 734, Sec. 8. Effective October 7, 1997.)



116395

(a)  The Legislature finds and declares all of the following:

(1)  The large water system testing program has discovered chemical contamination of the state’s drinking water with increasing frequency.

(2)  A significant number of California residents rely on the state’s small water systems to provide their water.

(3)  The small systems, because they tend to be located in outlying rural areas where pesticide use is prevalent, and because they draw their water from shallow aquifers, face a serious threat of contamination.

(4)  Unchecked water sources that may be contaminated pose a potentially serious threat to the health of the citizens of California, particularly those living in outlying rural areas.

(5)  It is in the interest of all Californians that a testing program for small public water systems be implemented and carried out as expeditiously as possible.

(b)  For purposes of this section, “small public water system” means a system with 200 connections or less, and is one of the following:

(1)  A community water system that serves at least 15 service connections used by yearlong residents or regularly serves at least 25 yearlong residents.

(2)  A state small water system.

(3)  A noncommunity water system such as a school, labor camp, institution, or place of employment, as designated by the department.

(c)  The department shall conduct training workshops to assist health officers in evaluation of small public water systems for organic chemical contamination, and in sampling and testing procedures. The department shall, at a minimum, provide health officers with guidelines for evaluating systems and instructions for sampling.

(d)  The department shall develop a schedule for conduct of the programs by the local health officers. The schedule shall establish a program to address first those systems with the most serious potential for contamination. The department shall enter into agreements with the local health agencies to conduct the necessary work to be performed pursuant to the schedule. The department shall begin the program no later than three months after September 19, 1985. All local health officers shall complete the evaluation, sampling, testing, review of sampling results, and notification to the public water systems within their jurisdiction in accordance with the agreements entered into with the department and within the schedule established by the department. All work required by this section shall be completed within three years after September 19, 1985.

(e)  In consultation with the department, the local health officer shall conduct an evaluation of all small public water systems under their jurisdictions to determine the potential for contamination of groundwater sources by organic chemicals. The evaluation shall include, but not be limited to:

(1)  A review of the historical water quality data of each system to determine possible evidence of degradation.

(2)  A review, to be coordinated with the State Water Resources Control Board, and the California regional water quality control boards, of past and present waste disposal practices that may potentially affect the respective well water supply.

(3)  A review of other organic chemicals used in the water supply area that have potential health risks and that may have the potential for contaminating drinking water supplies because of environmental persistence or resistance to natural degradation under conditions existing in California.

(f)  Based upon the evaluation of each system, the local health officers shall develop a sampling plan for each system within their jurisdiction. The health officer shall collect samples in accordance with the plan and shall submit the samples for analysis to a certified laboratory designated by the department. When applicable, the laboratory shall test water samples using the Environmental Protection Agency’s 13 approved analytical techniques established under subdivision (h) of Section 304 of the Clean Water Act to qualitatively identify the complete range of contaminants in the same class as the specific contaminant or class of contaminants being analyzed.

(g)  Within 10 days of the receipt from the laboratory of the testing results, the local health officer shall notify the small public water system, the department and the California regional water quality control board for that region of the results.

(h)  Following a review of the testing results, the local health officer may order the public water system to conduct a periodic water sampling and analysis program in accordance with conditions specified by the local health officer. The department shall provide ongoing advice and assistance to local health officers in interpreting test results and determining appropriate notification and followup activities in those instances where contaminants are found.

(i)  This section shall be operative during any fiscal year only if the Legislature appropriates sufficient funds to pay for all state-mandated costs to be incurred by local agencies pursuant to this section during that year.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116400

If the department determines that a public water system is subject to potential contamination, the department may, by order, require the public water system to conduct a periodic water analysis in accordance with conditions specified by the department. The water analysis shall be reported on a quarterly basis, unless the department finds that reasonable action requires either more or less frequent analysis.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116405

(a)  In counties with a population not exceeding 500,000 persons as shown by the 1970 federal decennial census, any public water system supplying both domestic and untreated irrigation water in separate pressurized systems that were in existence prior to January 1, 1990, and that is operated by an incorporated or unincorporated association of users, shall not require protection against backflow into the domestic water system from premises receiving both the water services and having available no other source of water, except where interconnection between the systems has taken place. It shall be a misdemeanor for any person to knowingly interconnect the water services on a user’s premises without installing a backflow protection device approved by the state department.

(b)  Regulations of the state department requiring the installation of backflow protection shall not be continued to require the installation of the protection in any public water system described in subdivision (a), except as provided in that subdivision.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3.5 - Fluoridation of Drinking Water

116409

The Legislature finds and declares all of the following:

(a) Promotion of the public health of Californians of all ages by protection and maintenance of dental health through the fluoridation of drinking water is a paramount issue of statewide concern.

(b) It is the intent of the Legislature in enacting this article to preempt local government regulations, ordinances, and initiatives that prohibit or restrict the fluoridation of drinking water by public water systems with 10,000 or more service connections, without regard to whether the public water system might otherwise be exempt from Section 116410 or the requirements of this section, pursuant to Section 116415.

(c) It is further the intent of the Legislature in establishing this article to decrease the burden the Medi-Cal and the Denti-Cal programs place upon the state’s limited funds.

(Added by Stats. 2004, Ch. 727, Sec. 2. Effective January 1, 2005.)



116410

(a) Each public water system with at least 10,000 service connections and with a natural level of fluorides that is less than the minimum established in the regulations adopted pursuant to this section shall be fluoridated in order to promote the public health of Californians of all ages through the protection and maintenance of dental health, a paramount issue of statewide concern. The department shall adopt regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code, requiring the fluoridation of public water systems. By July 1, 1996, and at 10-year intervals thereafter, each public water system with at least 10,000 service connections shall provide to the department an estimate of the total capital costs to install fluoridation treatment. The regulations adopted by the department shall take effect on January 1, 1997. Capital costs estimates are no longer required after installation of the fluoridation treatment equipment.

(b) The regulations shall include, but not be limited to, the following:

(1) Minimum and maximum permissible concentrations of fluoride to be maintained by fluoridation of public water systems.

(2) The requirements and procedures for maintaining proper concentrations of fluoride, including equipment, testing, recordkeeping, and reporting.

(3) Requirements for the addition of fluorides to public water systems in which the natural level of fluorides is less than the minimum level established in the regulations.

(4) A schedule for the fluoridation of public water systems with at least 10,000 service connections, based on the lowest capital cost per connection for each system.

(c) The purpose of the schedule established pursuant to paragraph (4) of subdivision (b) is not to mandate the order in which public water systems receiving funding from private sources must fluoridate their water. Available funds may be offered to any system on the schedule.

(d) The estimates provided to the department pursuant to subdivision (a) of this section and subdivision (g) of Section 116415 of the total capital and associated costs and noncapital operation and maintenance costs related to fluoridation treatments and the similar estimates provided to those sources offering to provide the funds set forth in paragraph (1) of subdivision (a) of Section 116415 shall be reasonable, as determined by the department. A registered civil engineer recognized or employed by the department who is familiar with the design, construction, operation, and maintenance of fluoridations systems shall determine for the department whether the costs are reasonable.

(e) As used in this section and Section 116415, “costs” means only those costs that require an actual expenditure of funds or resources, and do not include costs that are intangible or speculative, including, but not limited to, opportunity or indemnification costs.

(f) Any public water system with multiple water sources, when funding is not received to fluoridate all sources, is exempt from maintaining otherwise required fluoridations levels in areas receiving any nonfluoridated water. The exemption shall be in effect only until the public water system receives funding to fluoridate the entire water system and the treatment facilities are installed and operational.

(Amended by Stats. 2004, Ch. 727, Sec. 3. Effective January 1, 2005.)



116415

(a) (1) A public water system is not required to fluoridate pursuant to Section 116410, or the regulations adopted thereunder by the department, in any of the following situations:

(A) If the public water system is listed on the schedule to implement a fluoridation program pursuant to paragraph (4) of subdivision (b) of Section 116410 and funds are not offered pursuant to a binding contractual offer to the public water system sufficient to pay the capital and associated costs from any outside source. As used in this section, “outside source” means a source other than the system’s ratepayers, shareholders, local taxpayers, bondholders, or any fees or charges levied by the water system.

(B) If the public water system has been offered pursuant to a binding contractual offer the capital and associated funds necessary for fluoridation as set forth in subparagraph (A) and has completed the installation of a fluoridation system, however, in any given fiscal year (July 1-June 30, inclusive) funding is not available to the public water system sufficient to pay the noncapital operation and maintenance costs described in subdivision (g) from any outside source other than the system’s ratepayers, shareholders, local taxpayers, bondholders, or any fees or charges levied by the water system. A binding contractual offer to provide funds for 12 months, without regard to fiscal year, of noncapital operation and maintenance costs shall render a water system unqualified for an exemption under this subparagraph for that year.

(C) If the funding provided by an outside source for capital and associated costs is depleted prior to completion of the installation of a fluoridation system and funds sufficient to complete the installation have not been offered pursuant to a binding contractual offer to the public water system by an outside source. In the event of a disagreement between the public water system and an outside funding source about the reasonableness of additional capital and associated costs, in order to qualify for an exemption under this subparagraph the costs overruns must be found to be reasonable by a registered civil engineer recognized or employed by the department who is familiar with the design, construction, operation, and maintenance of fluoridation systems.

(2) Each year the department shall prepare and distribute a list of those water systems that do not qualify for exemption under this section from the fluoridation requirements of Section 116410. This list shall include water systems that have been offered, have received, or are expected to receive, sufficient funding for capital and associated costs so as to not qualify for exemption under subparagraph (A) of paragraph (1), and have either (A) been offered or have received, or anticipate receiving, sufficient noncapital maintenance and operation funding pursuant to subdivision (g), or (B) have not yet completed the installation of a fluoridation system, so that they do not qualify for exemption under subparagraph (B) of paragraph (1).

(3) Any water system that has been offered pursuant to a binding contractual offer the funds necessary for fluoridation as set forth in subparagraph (A) of paragraph (1), and is not included in the list pursuant to paragraph (2), may elect to exercise the option not to fluoridate during the following fiscal year pursuant to subparagraph (B) of paragraph (1) by so notifying the department by certified mail on or before June 1.

(4) The permit issued by the department for a public water system that is scheduled to implement fluoridation pursuant to paragraph (4) of subdivision (b) of Section 116410 shall specify whether it is required to fluoridate pursuant to Section 116410, or whether it has been granted an exemption pursuant to either subparagraph (A) or subparagraph (B) of paragraph (1).

(b) The department shall enforce Section 116410 and this section, and all regulations adopted pursuant to these sections, unless delegated pursuant to a local primary agreement.

(c) If the owner or operator of any public water system subject to Section 116410 fails, or refuses, to comply with any regulations adopted pursuant to Section 116410, or any order of the department implementing these regulations, the Attorney General shall, upon the request of the department, institute mandamus proceedings, or other appropriate proceedings, in order to compel compliance with the order, rule, or regulation. This remedy shall be in addition to all other authorized remedies or sanctions.

(d) Neither this section nor Section 116410 shall supersede subdivision (b) of Section 116410.

(e) The department shall seek all sources of funding for enforcement of the standards and capital cost requirements established pursuant to this section and Section 116410, including, but not limited to, all of the following:

(1) Federal block grants.

(2) Donations from private foundations.

Expenditures from governmental sources shall be subject to specific appropriation by the Legislature for these purposes.

(f) A public water system with less than 10,000 service connections may elect to comply with the standards, compliance requirements, and regulations for fluoridation established pursuant to this section and Section 116410.

(g) Costs, other than capital costs, incurred in complying with this section and Section 116410, including regulations adopted pursuant to those sections, may be paid from federal grants, or donations from private foundations, for these purposes. Each public water system that will incur costs, other than capitalization costs, as a result of compliance with this section and Section 116410, shall provide an estimate to the department of the anticipated total annual operations and maintenance costs related to fluoridation treatment by January 1 of each year.

(h) A public water system subject to the jurisdiction of the Public Utilities Commission shall be entitled to recover from its customers all of its capital and associated costs, and all of its operation and maintenance expenses associated with compliance with this section and Section 116410. The Public Utilities Commission shall approve rate increases for an owner or operator of a public water system that is subject to its jurisdiction within 45 days of the filing of an application or an advice letter, in accordance with the commission’s requirements, showing in reasonable detail the amount of additional revenue required to recover the foregoing capital and associated costs, and operation and maintenance expenses.

(Amended by Stats. 2004, Ch. 727, Sec. 4. Effective January 1, 2005.)






ARTICLE 4 - Exemptions and Variances

116425

(a)  The department may exempt any public water system from any maximum contaminant level or treatment technique requirement if it finds all the following:

(1)  The public water system was in operation, or had applied for a permit to operate, on the effective date of the maximum contaminant level or treatment technique requirement.

(2)  Due to compelling factors, which may include either of the following factors, the public water system is unable to comply with the maximum contaminant level or treatment technique requirement or to implement measures to develop an alternative water supply:

(A)  Economic factors.

(B)  The entire service area of the public water system consists of a disadvantaged community, as defined under Section 1452(d) of the federal Safe Drinking Water Act (42 U.S.C. Sec. 300g-5), and meets the affordability criteria established by the department, after review and public hearing.

(3)  The granting of the exemption will not result in an unreasonable risk to health.

(4)  Management or restructuring changes, or both, cannot reasonably be made that will result in compliance with this chapter or, if compliance cannot be achieved, improve the quality of the drinking water.

(b)  If the department grants a public water system an exemption for a primary drinking water standard under subdivision (a), the department shall prescribe, at the time an exemption is granted, a schedule for both of the following:

(1)  Compliance by the public water system with each contaminant level or treatment technique requirement for which the exemption was granted.

(2)  Implementation by the public water system of interim control measures the department may require for each contaminant or treatment technique requirement for which the exemption was granted.

(c)  Any schedule prescribed by the department pursuant to this section shall require compliance by the public water system with each contaminant level or treatment technique requirement for which the exemption was granted within 12 months from the granting of the exemption.

(d)  The final date for compliance with any schedule issued pursuant to this section may be extended by the department for a period not to exceed three years from the date of the granting of the exemption if the department finds all of the following:

(1)  The system cannot meet the standard without capital improvements that cannot be completed prior to the date established pursuant to Section 1412(b)(1) of the federal Safe Drinking Water Act (42 U.S.C. 300g-(b)(1)).

(2)  In the case of a system that needs financial assistance for the necessary improvements, the system has entered into an agreement to obtain the financial assistance or the system has entered into an enforceable agreement to become part of a regional public water system.

(3)  The system is taking all practicable steps to meet the standard.

(e)  In the case of a system that does not serve more than a population of 3,300 and that needs financial assistance for the necessary improvements, an exemption granted pursuant to paragraph (2) of subdivision (d) shall not exceed a total of six years.

(f)  Prior to the granting of an exemption pursuant to this section, the department shall provide notice and an opportunity for a public hearing. Notice of any public hearing held pursuant to this section shall be given by the department in writing to the public water system seeking the exemption and to the public as provided in Section 6061 of the Government Code. A public hearing provided pursuant to this subdivision is not an adjudicative hearing and is not required to comply with Section 100171.

(g)  A public water system may not receive an exemption under this section if the system is granted a variance pursuant to Section 116430.

(h)  Unless the department has already granted an exemption pursuant to subdivision (a), the department may exempt a public water system from compliance with a maximum containment level or treatment technique requirement for up to two years if the department finds, and continues to find, that a plan submitted by the water system may reasonably be expected to bring the water system into compliance by any of the following means:

(1)  The physical consolidation of the system with one or more other systems.

(2)  The consolidation of significant management and administrative functions of the system with one or more other systems.

(3)  The transfer of ownership of the system.

(Amended by Stats. 1997, Ch. 734, Sec. 9. Effective October 7, 1997.)



116430

(a)  The department may grant a variance or variances from primary drinking water standards to a public water system. Any variance granted pursuant to this subdivision shall conform to the requirements established under the federal Safe Drinking Water Act, as amended (42 U.S.C. Sec. 300g-4).

(b)  (1)  In addition to the authority provided in subdivision (a), at the request of any public water system, the department shall grant a variance from the primary drinking water standard adopted by the department for fluoride. A variance granted by the department pursuant to this subdivision shall prohibit fluoride levels in excess of 75 percent of the maximum contaminant level established in the national primary drinking water regulation adopted by the United States Environmental Protection Agency for fluoride, or three milligrams per liter, whichever is higher, and shall be valid for a period of up to 30 years. The department shall review each variance granted pursuant to this section at least every five years. The variance may be withdrawn upon reasonable notice by the department if the department determines that the community served by the public water system no longer accepts the fluoride level authorized in the variance or the level of fluoride authorized by the variance poses an unreasonable risk to health. In no case may a variance be granted in excess of the United States Environmental Protection Agency maximum contaminant level.

(2)  The department shall grant a variance pursuant to paragraph (1) only if it determines, after conducting a public hearing in the community served by the public water system, that there is no substantial community opposition to the variance and the variance does not pose an unreasonable risk to health. The public water system shall provide written notification, approved by the department, to all customers which shall contain at least the following information:

(A)  The fact that a variance has been requested.

(B)  The date, time and location of the public hearing that will be conducted by the department.

(C)  The level of fluoride that will be allowed by the requested variance and how this level compares to the maximum contaminant levels prescribed by the state primary drinking water standard, the federal national primary drinking water regulation, and the federal national secondary drinking water regulation.

(D)  A discussion of the types of health and dental problems that may occur when the fluoride concentration exceeds the maximum contaminant levels prescribed by the state standard and the federal regulations.

(3)  If, at any time after a variance has been granted pursuant to paragraph (1), substantial community concerns arise concerning the level of fluoride present in the water supplied by the public water system, the public water system shall notify the department, conduct a public hearing on the concerns expressed by the community, determine the fluoride level that is acceptable to the community, and apply to the department for an amendment to the variance which reflects that determination.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Public Notification

116450

(a) When any primary drinking water standard specified in the department’s regulations is not complied with, when a monitoring requirement specified in the department’s regulations is not performed, or when a water purveyor fails to comply with the conditions of any variance or exemption, the person operating the public water system shall notify the department and shall give notice to the users of that fact in the manner prescribed by the department. When a variance or an exemption is granted, the person operating the public water system shall give notice to the users of that fact.

(b) When a person operating a public water system determines that a significant rise in the bacterial count of water has occurred in water he or she supplies, the person shall provide, at his or her expense, a report on the rise in bacterial count of the water, together with the results of an analysis of the water, within 24 hours to the department and, where appropriate, to the local health officer.

(c) When the department receives the information described in subdivision (b) and determines that it constitutes an immediate danger to health, the department shall immediately notify the person operating the public water system to implement the emergency notification plan required by this chapter.

(d) In the case of a failure to comply with any primary drinking water standard that represents an imminent danger to the health of water users, the operator shall notify each of his or her customers as provided in the approved emergency notification plan.

(e) In addition, the same notification requirement shall be required in any instance in which the department or the local health department recommends to the operator that it notify its customers to avoid internal consumption of the water supply and to use bottled water due to a chemical contamination problem that may pose a health risk.

(f) The content of the notices required by this section shall be approved by the department. Notice shall be repeated at intervals, as required by the department, until the department concludes that there is compliance with its standards or requirements. Notices may be given by the department.

In any case where public notification is required by this section because a contaminant is present in drinking water at a level in excess of a primary drinking water standard, the notification shall include identification of the contaminant, information on possible effects of the contaminant on human health, and information on specific measures that should be taken by persons or populations who might be more acutely affected than the general population.

(g) Whenever a school or school system, the owner or operator of residential rental property, or the owner or operator of a business property receives a notification from a person operating a public water system under any provision of this section, the school or school system shall notify school employees, students and parents if the students are minors, the owner or operator of a residential rental property shall notify tenants, and the owner or operator of business property shall notify employees of businesses located on the property.

(1) The operator shall provide the customer with a sample notification form that may be used by the customer in complying with this subdivision and that shall indicate the nature of the problem with the water supply and the most appropriate methods for notification that may include, but is not limited to, the sending of a letter to each water user and the posting of a notice at each site where drinking water is dispensed.

(2) The notice required by this subdivision shall be given within 10 days of receipt of notification from the person operating the public water system.

(3) Any person failing to give notice as required by this subdivision shall be civilly liable in an amount not to exceed one thousand dollars ($1,000) for each day of failure to give notice.

(4) If the operator has evidence of noncompliance with this subdivision the operator shall report this information to the local health department and the department.

(h) (1) Notwithstanding any other provision of law, commencing July 1, 2012, a written Tier 1 public notice given by a public water system pursuant to this section shall comply with the following:

(A) It shall be provided in English, Spanish, and in the language spoken by any non-English-speaking group that exceeds 10 percent of persons served by the public water system, and it shall contain a telephone number or address where residents may contact the public water system for assistance.

(B) For each non-English-speaking group that speaks a language other than Spanish and that exceeds 1,000 residents but is less than 10 percent of the persons served by the public water system described in subparagraph (A), the notice shall contain information regarding the importance of the notice and a telephone number or address where the public water system will provide either a translated copy of the notice or assistance in the appropriate language.

(2) (A) After July 1, 2012, it shall be presumed that the public water system has determined the appropriate languages for notification pursuant to paragraph (1) if the public water system has made a reasonable attempt to utilize the data available through the American Community Survey of the United States Census Bureau to identify the non-English speaking groups that reside in a city, county, or city and county that encompasses the service area of the public water system.

(B) After July 1, 2012, it shall be presumed that the notice has been correctly translated if the public water system has made a reasonable attempt to obtain either in-house or contracted-for translation services for providing a translated copy of the notice or assistance in the appropriate languages pursuant to paragraph (1) and the translated copy of the notice or assistance has been provided.

(C) After July 1, 2012, if the public water system has made a reasonable attempt to have the notice required by paragraph (1) translated into the appropriate languages, it shall be presumed that a notice translated into languages other than Spanish has been adequately provided if it contains translations in the appropriate languages of all of the following:

(i) Identification of the contaminant.

(ii) Information on the health effects associated with the presence of the contaminant in drinking water at a level in excess of the primary drinking water standard.

(iii) Actions that members of the public should take to protect their health, such as, for example, “Do not drink,” “Boil water before using,” or “Stop boiling your water.”

(3) In addition to nonwritten notification provided for in the public water system’s emergency notification plan, the public water system may, and is encouraged to, provide notice through foreign language media outlets.

(4) For purposes of this subdivision, “Tier 1 public notice” means a public notice as defined pursuant to Section 64401.71 of Title 22 of the California Code of Regulations.

(5) Nothing in this subdivision shall require the department to review or approve notices in any language other than English.

(Amended by Stats. 2011, Ch. 514, Sec. 1. Effective January 1, 2012.)



116451

If user notification is required pursuant to Section 116450, the department shall make a reasonable effort to ensure that notification is given.

(Added by Stats. 2009, Ch. 298, Sec. 14. Effective January 1, 2010.)



116455

(a) A public water system shall comply with the requirements of this section within 30 days after it is first informed of a confirmed detection of a contaminant found in drinking water delivered by the public water system for human consumption that is in excess of a maximum contaminant level, a notification level, or a response level established by the department.

(1) If the public water system is a wholesale water system, then the person operating the wholesale water system shall notify the wholesale water system’s governing body and the water systems that are directly supplied with that drinking water. If the wholesale water system is a water company regulated by the California Public Utilities Commission, then the wholesale water system shall also notify the commission. The commission in the exercise of its general and specific powers to ensure the health, safety, and availability of drinking water served by the utilities subject to its jurisdiction, may order further action that is not inconsistent with the standards and regulations of the department to ensure a potable water supply.

(2) If the public water system is a retail water system, then the person operating the retail water system shall notify the retail water system’s governing body and the governing body of any local agency whose jurisdiction includes areas supplied with drinking water by the retail water system. If the retail water system is a water company regulated by the California Public Utilities Commission, then the retail water system shall also notify the commission. The commission, in the exercise of its general and specific powers to ensure the health, safety, and availability of drinking water served by the utilities subject to its jurisdiction, may order further action that is not inconsistent with the standards and regulations of the department to ensure a potable water supply.

(b) The notification required by subdivision (a) shall identify the drinking water source, the origin of the contaminant, if known, the maximum contaminant level, response level, or notification level, as appropriate, the concentration of the detected contaminant, and the operational status of the drinking water source, and shall provide a brief and plainly worded statement of health concerns.

(c) For purposes of this section, the following terms have the following meanings:

(1) “Drinking water source” means an individual groundwater well, an individual surface water intake, or in the case of water purchased from another water system, the water at the service connection.

(2) “Local agency” means a city or county, or a city and county.

(3) “Notification level” means the concentration level of a contaminant in drinking water delivered for human consumption that the department has determined, based on available scientific information, does not pose a significant health risk but warrants notification pursuant to this section. Notification levels are nonregulatory, health-based advisory levels established by the department for contaminants in drinking water for which maximum contaminant levels have not been established. Notification levels are established as precautionary measures for contaminants that may be considered candidates for establishment of maximum contaminant levels, but have not yet undergone or completed the regulatory standard setting process prescribed for the development of maximum contaminant levels and are not drinking water standards.

(4) “Response level” means the concentration of a contaminant in drinking water delivered for human consumption at which the department recommends that additional steps, beyond notification pursuant to this section, be taken to reduce public exposure to the contaminant. Response levels are established in conjunction with notification levels for contaminants that may be considered candidates for establishment of maximum contaminant levels, but have not yet undergone or completed the regulatory standard setting process prescribed for the development of maximum contaminant levels and are not drinking water standards.

(5) “Retail water system” means a public water system that supplies water directly to the end user.

(6) “Wholesale water system” means a public water system that supplies water to other public water systems for resale.

(Repealed and added by Stats. 2004, Ch. 679, Sec. 2. Effective January 1, 2005.)



116460

No person shall operate a public water system without an emergency notification plan that has been submitted to and approved by the department. The emergency notification plan shall provide for immediate notice to the customers of the public water system of any significant rise in the bacterial count of water or other failure to comply with any primary drinking water standard that represents an imminent danger to the health of the water users.

No permit, variance, or exemption may be issued or amended under this chapter until an emergency notification plan has been approved by the department.

The department shall adopt regulations to implement the provisions of this section. The regulations may provide for the exclusion of public water systems from the requirements of this section when, in the judgment of the department, the exclusion will best serve the public interest.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116465

Upon formal complaint by the director alleging that additional facilities are necessary to provide the users of a public water system operated by a public utility under the jurisdiction of the Public Utilities Commission with a continuous and adequate supply of water or to bring the water system into conformity with secondary drinking water standards, the commission may, after hearing, direct the public utility to make the changes in its procedures or additions to its facilities as the commission shall determine are necessary to provide a continuous and adequate supply of water to the users thereof or to bring the system into conformity with secondary drinking water standards. Any proceeding of the commission pursuant to this article shall be conducted as provided in Chapter 9 (commencing with Section 1701) of Part 1 of Division 1 of the Public Utilities Code, and any order issued by the commission pursuant to this action shall be subject to judicial review as provided in Chapter 9.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116470

(a)  As a condition of its operating permit, every public water system shall annually prepare a consumer confidence report and mail or deliver a copy of that report to each customer, other than an occupant, as defined in Section 799.28 of the Civil Code, of a recreational vehicle park. A public water system in a recreational vehicle park with occupants as defined in Section 799.28 of the Civil Code shall prominently display on a bulletin board at the entrance to or in the office of the park, and make available upon request, a copy of the report. The report shall include all of the following information:

(1)  The source of the water purveyed by the public water system.

(2)  A brief and plainly worded definition of the terms “maximum contaminant level,” “primary drinking water standard,” and “public health goal.”

(3)  If any regulated contaminant is detected in public drinking water supplied by the system during the past year, the report shall include all of the following information:

(A)  The level of the contaminant found in the drinking water, and the corresponding public health goal and primary drinking water standard for that contaminant.

(B)  Any violations of the primary drinking water standard that have occurred as a result of the presence of the contaminant in the drinking water and a brief and plainly worded statement of health concerns that resulted in the regulation of that contaminant.

(C)  The public water system’s address and phone number to enable customers to obtain further information concerning contaminants and potential health effects.

(4)  Information on the levels of unregulated contaminants, if any, for which monitoring is required pursuant to state or federal law or regulation.

(5)  Disclosure of any variances or exemptions from primary drinking water standards granted to the system and the basis therefor.

(b)  On or before July 1, 1998, and every three years thereafter, public water systems serving more than 10,000 service connections that detect one or more contaminants in drinking water that exceed the applicable public health goal, shall prepare a brief written report in plain language that does all of the following:

(1)  Identifies each contaminant detected in drinking water that exceeds the applicable public health goal.

(2)  Discloses the numerical public health risk, determined by the office, associated with the maximum contaminant level for each contaminant identified in paragraph (1) and the numerical public health risk determined by the office associated with the public health goal for that contaminant.

(3)  Identifies the category of risk to public health, including, but not limited to, carcinogenic, mutagenic, teratogenic, and acute toxicity, associated with exposure to the contaminant in drinking water, and includes a brief plainly worded description of these terms.

(4)  Describes the best available technology, if any is then available on a commercial basis, to remove the contaminant or reduce the concentration of the contaminant. The public water system may, solely at its own discretion, briefly describe actions that have been taken on its own, or by other entities, to prevent the introduction of the contaminant into drinking water supplies.

(5)  Estimates the aggregate cost and the cost per customer of utilizing the technology described in paragraph (4), if any, to reduce the concentration of that contaminant in drinking water to a level at or below the public health goal.

(6)  Briefly describes what action, if any, the local water purveyor intends to take to reduce the concentration of the contaminant in public drinking water supplies and the basis for that decision.

(c)  Public water systems required to prepare a report pursuant to subdivision (b) shall hold a public hearing for the purpose of accepting and responding to public comment on the report. Public water systems may hold the public hearing as part of any regularly scheduled meeting.

(d)  The department shall not require a public water system to take any action to reduce or eliminate any exceedance of a public health goal.

(e)  Enforcement of this section does not require the department to amend a public water system’s operating permit.

(f)  Pending adoption of a public health goal by the Office of Environmental Health Hazard Assessment pursuant to subdivision (c) of Section 116365, and in lieu thereof, public water systems shall use the national maximum contaminant level goal adopted by the United States Environmental Protection Agency for the corresponding contaminant for purposes of complying with the notice and hearing requirements of this section.

(g)  This section is intended to provide an alternative form for the federally required consumer confidence report as authorized by 42 U.S.C. Section 300g-3(c).

(Repealed and added by Stats. 1996, Ch. 755, Sec. 12. Effective January 1, 1997.)



116475

(a)  The Emergency Clean Water Grant Fund is hereby established in the General Fund and, notwithstanding Section 13340 of the Government Code, is continuously appropriated to the department, without regard to fiscal years, to provide financial assistance to public water systems and to fund emergency actions by the department to ensure that safe drinking water supplies are available to all Californians who are served by public water systems.

(b)  The department may expend funds in the Emergency Clean Water Grant Fund for the purposes specified in subdivision (a), including, but not limited to, payment for all of the following actions:

(1)  The provision of alternative water supplies and bottled water.

(2)  Improvements of the existing water supply system.

(3)  Hookups with adjacent water systems.

(4)  Design, purchase, installation, and operation and maintenance of water treatment technologies.

(c)  The department shall develop and revise guidelines for the allocation and administration of moneys in the Emergency Clean Water Grant Fund. These guidelines shall include, but are not limited to, all of the following:

(1)  A definition of what constitutes an emergency requiring an alternative or improved water supply.

(2)  Priorities and procedures for allocating funds.

(3)  Repayment provisions, as appropriate.

(4)  Procedures for recovering funds from parties responsible for the contamination of public water supplies.

The guidelines are not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116480

(a) The department shall expend moneys available in the Emergency Clean Water Grant Fund only for the purpose of taking corrective action necessary to remedy or prevent an emergency or imminent threat to public health due to the contamination or potential contamination of the public water supply.

(b) Notwithstanding any other provision of law, the department may enter into written contracts for remedial action taken or to be taken pursuant to subdivision (a), and may enter into oral contracts, not to exceed ten thousand dollars ($10,000) in obligation, when, in the judgment of the department, immediate remedial action is necessary to remedy or prevent an emergency specified in subdivision (a). The contracts, written or oral, may include provisions for the rental or purchase of tools and equipment, either with or without operators, for the furnishing of labor and materials and for engineering consulting necessary to accomplish the work.

(Amended by Stats. 2007, Ch. 614, Sec. 3. Effective January 1, 2008.)



116485

Any remedial action taken or contracted for by the department pursuant to Section 116480 shall be exempt from the following provisions:

(a)  State Contract Act provided for pursuant to Chapter 1 (commencing with Section 10100) of Part 2 of Division 2 of the Public Contract Code.

(b)  Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(c)  Section 14780 of the Government Code and Article 5 (commencing with Section 10355) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code.

(d)  Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 6 - Enforcement Responsibility

116500

This chapter shall be enforced directly by the department for all public water systems, including state small water systems, in any county that does not have a local health officer, or contracts with the department for environmental health services pursuant to Section 1157 and elects not to enforce this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 7 - Requirements and Compliance

116525

(a)  No person shall operate a public water system unless he or she first submits an application to the department and receives a permit as provided in this chapter. A change in ownership of a public water system shall require the submission of a new application.

(b)  The department may require a new application whenever a change in regulatory jurisdiction has occurred.

(c)  The department may renew, reissue, revise, or amend any domestic water supply permit whenever the department deems it to be necessary for the protection of public health whether or not an application has been filed.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116530

A public water system shall submit a technical report to the department as part of the permit application or when otherwise required by the department. This report may include, but not be limited to, detailed plans and specifications, water quality information, and physical descriptions of the existing or proposed system, and financial assurance information.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116535

Upon determination that an application submitted pursuant to this chapter is complete, the department shall make a thorough investigation of the proposed or existing plant, works, system, or water supply, and all other circumstances and conditions that it deems material, including any required financial assurance information.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116540

Following completion of the investigation and satisfaction of the requirements of subdivisions (a) and (b), the department shall issue or deny the permit. The department may impose permit conditions, requirements for system improvements, and time schedules as it deems necessary to ensure a reliable and adequate supply of water at all times that is pure, wholesome, potable, and does not endanger the health of consumers.

(a) No public water system that was not in existence on January 1, 1998, shall be granted a permit unless the system demonstrates to the department that the water supplier possesses adequate financial, managerial, and technical capability to ensure the delivery of pure, wholesome, and potable drinking water. This section shall also apply to any change of ownership of a public water system that occurs after January 1, 1998.

(b) No permit under this chapter shall be issued to an association organized under Title 3 (commencing with Section 18000) of the Corporations Code. This section shall not apply to unincorporated associations that as of December 31, 1990, are holders of a permit issued under this chapter.

(Amended by Stats. 2010, Ch. 328, Sec. 136. Effective January 1, 2011.)



116545

Prior to the issuance of any new, revised, renewed, or amended permit, or the denial of a permit, the department may conduct a public hearing to obtain additional public comment. Notice of the hearing shall be provided to the applicant and interested persons at least 30 days prior to the hearing. The department may require the applicant to distribute the notice of the hearing to affected consumers.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116550

(a)  No person operating a public water system shall modify, add to or change his or her source of supply or method of treatment of, or change his or her distribution system as authorized by a valid existing permit issued to him or her by the department unless the person first submits an application to the department and receives an amended permit as provided in this chapter authorizing the modification, addition, or change in his or her source of supply or method of treatment.

(b)  Unless otherwise directed by the department, changes in distribution systems may be made without the submission of a permit application if the changes comply in all particulars with the waterworks standards.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116551

The department shall not issue a permit to a public water system or amend a valid existing permit for the use of a reservoir as a source of supply that is directly augmented with recycled water, as defined in subdivision (n) of Section 13050 of the Water Code, unless the department does all of the following:

(a)  Performs an engineering evaluation that evaluates the proposed treatment technology and finds that the proposed technology will ensure that the recycled water meets or exceeds all applicable primary and secondary drinking water standards and poses no significant threat to public health.

(b)  Holds at least three duly noticed public hearings in the area where the recycled water is proposed to be used or supplied for human consumption to receive public testimony on that proposed use. The department shall make available to the public, not less than 10 days prior to the date of the first hearing held pursuant to this subdivision, the evaluations and findings made pursuant to subdivision (a).

(Added by Stats. 1998, Ch. 295, Sec. 1. Effective August 17, 1998.)



116552

The department shall not issue a permit to a public water system or amend a valid existing permit to allow the use of point-of-use treatment unless the department determines, after conducting a public hearing in the community served by the public water system, that there is no substantial community opposition to the installation of point-of-use treatment devices. The issuance of a permit pursuant to this section shall be limited to not more than three years or until funding for centralized treatment is available, whichever occurs first.

(Added by Stats. 2009, Ch. 298, Sec. 16. Effective January 1, 2010.)



116555

(a)  Any person who owns a public water system shall ensure that the system does all of the following:

(1)  Complies with primary and secondary drinking water standards.

(2)  Will not be subject to backflow under normal operating conditions.

(3)  Provides a reliable and adequate supply of pure, wholesome, healthful, and potable water.

(4)  Employs or utilizes only water treatment operators or water treatment operators-in-training that have been certified by the department at the appropriate grade.

(5)  Complies with the operator certification program established pursuant to Chapter 4 (commencing with Section 106875).

(b)  Any person who owns a community water system or a nontransient noncommunity water system shall do all of the following:

(1)  Employ or utilize only water distribution system operators who have been certified by the department at the appropriate grade for positions in responsible charge of the distribution system.

(2)  Place the direct supervision of the water system, including water treatment plants, water distribution systems, or both under the responsible charge of an operator or operators holding a valid certification equal to or greater than the classification of the treatment plant and the distribution system.

(Amended by Stats. 1999, Ch. 755, Sec. 15. Effective January 1, 2000.)



116556

Notwithstanding subdivision (c) of Section 116555 and its implementing regulations, including Sections 64562 and 64568 of the California Code of Regulations, the Redwood Valley County Water District, in order to relieve hardship, may make not more than 135 new 3/4-inch equivalent domestic service connections to its water system if all of the following conditions are met:

(a)  The district has a contract, agreement, or independent water right to divert water from Lake Mendocino or another adequate source of water supply.

(b)  Redwood Valley is an allowed place of use under that contract, agreement, or water right.

(c)  The department has determined that the water source provides an adequate physical supply of water under its duly adopted waterworks standards.

(d)  The connection will relieve hardship, as determined by the district based on objective proof that the structure served by the connection was constructed prior to December 31, 1997, and absent a connection, only has access to a water supply that furnishes an inadequate quality or quantity of water as measured by drinking water standards adopted by the district.

(e)  The connections authorized by this section are in addition to connections otherwise allowed by law, including connections authorized by Section 116555.

(Added by Stats. 1998, Ch. 259, Sec. 3. Effective August 4, 1998.)



116565

(a) Each public water system serving 1,000 or more service connections, and any public water system that treats water on behalf of one or more public water systems for the purpose of rendering it safe for human consumption, shall reimburse the department for the actual cost incurred by the department for conducting those activities mandated by this chapter relating to the issuance of domestic water supply permits, inspections, monitoring, surveillance, and water quality evaluation that relate to that specific public water system. The amount of reimbursement shall be sufficient to pay, but in no event shall exceed, the department’s actual cost in conducting these activities.

(b) Each public water system serving fewer than 1,000 service connections shall pay an annual drinking water operating fee to the department as set forth in this subdivision for costs incurred by the department for conducting those activities mandated by this chapter relating to inspections, monitoring, surveillance, and water quality evaluation relating to public water systems. The total amount of fees shall be sufficient to pay, but in no event shall exceed, the department’s actual cost in conducting these activities. Notwithstanding adjustment of actual fees collected pursuant to Section 100425 as authorized pursuant to subdivision (d) of Section 116590, the amount that shall be paid annually by a public water system pursuant to this section shall be as follows:

(1) Community water systems, six dollars ($6) per service connection, but not less than two hundred fifty dollars ($250) per water system, which may be increased by the department, as provided for in subdivision (f), to ten dollars ($10) per service connection, but not less than two hundred fifty dollars ($250) per water system.

(2) Nontransient noncommunity water systems pursuant to subdivision (k) of Section 116275, two dollars ($2) per person served, but not less than four hundred fifty-six dollars ($456) per water system, which may be increased by the department, as provided for in subdivision (f), to three dollars ($3) per person served, but not less than four hundred fifty-six dollars ($456) per water system.

(3) Transient noncommunity water systems pursuant to subdivision (o) of Section 116275, eight hundred dollars ($800) per water system, which may be increased by the department, as provided for in subdivision (f), to one thousand three hundred thirty-five dollars ($1,335) per water system.

(4) Noncommunity water systems in possession of a current exemption pursuant to former Section 116282 on January 1, 2012, one hundred two dollars ($102) per water system.

(c) For purposes of determining the fees provided for in subdivision (a), the department shall maintain a record of its actual costs for pursuing the activities specified in subdivision (a) relative to each system required to pay the fees. The fee charged each system shall reflect the department’s actual cost, or in the case of a local primacy agency the local primacy agency’s actual cost, of conducting the specified activities.

(d) The department shall submit an invoice for cost reimbursement for the activities specified in subdivision (a) to the public water systems no more than twice a year.

(1) The department shall submit one estimated cost invoice to public water systems serving 1,000 or more service connections and any public water system that treats water on behalf of one or more public water systems for the purpose of rendering it safe for human consumption. This invoice shall include the actual hours expended during the first six months of the fiscal year. The hourly cost rate used to determine the amount of the estimated cost invoice shall be the rate for the previous fiscal year.

(2) The department shall submit a final invoice to the public water system before October 1 following the fiscal year that the costs were incurred. The invoice shall indicate the total hours expended during the fiscal year, the reasons for the expenditure, the hourly cost rate of the department for the fiscal year, the estimated cost invoice, and payments received. The amount of the final invoice shall be determined using the total hours expended during the fiscal year and the actual hourly cost rate of the department for the fiscal year. The payment of the estimated invoice, exclusive of late penalty, if any, shall be credited toward the final invoice amount.

(3) Payment of the invoice issued pursuant to paragraphs (1) and (2) shall be made within 90 days of the date of the invoice. Failure to pay the amount of the invoice within 90 days shall result in a 10-percent late penalty that shall be paid in addition to the invoiced amount.

(e) Any public water system under the jurisdiction of a local primacy agency shall pay the fees specified in this section to the local primacy agency in lieu of the department. This section shall not preclude a local health officer from imposing additional fees pursuant to Section 101325.

(f) The department may increase the fees established in subdivision (b) as follows:

(1) By February 1 of the fiscal year prior to the fiscal year for which fees are proposed to be increased, the department shall publish a list of fees for the following fiscal year and a report showing the calculation of the amount of the fees.

(2) The department shall make the report and the list of fees available to the public by submitting them to the Legislature and posting them on the department’s Internet Web site.

(3) The department shall establish the amount of fee increases subject to the approval and appropriation by the Legislature.

(Amended by Stats. 2013, Ch. 76, Sec. 124. Effective January 1, 2014.)



116570

(a)  Each public water system serving less than 1,000 service connections applying for a domestic water supply permit pursuant to Section 116525 or 116550 shall pay a permit application processing fee to the department. Payment of the fee shall accompany the application for the permit or permit amendment.

(b)  The amount of the permit application fee required under subdivision (a) shall be as follows:

(1)  A new community water system for which no domestic water supply permits have been previously issued by the department shall pay an application fee of five hundred dollars ($500).

(2)  A new noncommunity water system for which no domestic water supply permits have been previously issued by the department shall pay an application fee of three hundred dollars ($300).

(3)  An existing public water system applying for an amendment to a domestic water supply permit due to a change in ownership shall pay an application fee of one hundred fifty dollars ($150).

(4)  An existing public water system applying for an amendment to a domestic water supply permit due to an addition or modification of the source of supply, or an addition or change in the method of treatment of the water supply shall pay an application fee of two hundred fifty dollars ($250).

(c)  Any public water system under the jurisdiction of a local primacy agency shall pay the permit application fees specified in this section to the local primacy agency in lieu of the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116577

(a)  Each public water system shall reimburse the department for actual costs incurred by the department for any of the following enforcement activities related to that water system:

(1)  Preparing, issuing, and monitoring compliance with, an order or a citation.

(2)  Preparing and issuing public notification.

(3)  Conducting a hearing pursuant to Section 116625.

(b)  The department shall submit an invoice for these enforcement costs to the public water system that requires payment prior to September 1 of the fiscal year following the fiscal year in which the costs were incurred. The invoice shall indicate the total hours expended, the reasons for the expenditure, and the hourly cost rate of the department. The costs set forth in the invoice shall not exceed the total actual costs to the department of enforcement activities specified in this section.

(c)  Notwithstanding the reimbursement of enforcement costs of the local primacy agency pursuant to subdivision (a) of Section 116595 by public water systems under the jurisdiction of the local primacy agency, public water systems shall also reimburse enforcement costs, if any, incurred by the department pursuant to this section.

(d)  “Enforcement costs” as used in this section does not include “litigation costs” pursuant to Section 116585.

(e)  The department shall not be entitled to enforcement costs pursuant to this section if either a court or the department determines that enforcement activities were in error.

(f)  The maximum reimbursement, pursuant to this section, by a public water system serving less than 1,000 service connections during any fiscal year shall not exceed one thousand dollars ($1,000) or twice the maximum for that public water system as set forth in subdivision (c) of Section 116565, whichever is greater.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116580

(a)  Each public water system that requests an exemption, plan review, variance, or waiver of any applicable requirement of this chapter or any regulation adopted pursuant to this chapter, shall reimburse the department for actual costs incurred by the department in processing the request.

(b)  The department shall submit an invoice to the water system prior to October 1 of the fiscal year following the fiscal year in which the department’s decision was rendered with respect to the request for a plan review, exemption, variance, or waiver. The invoice shall indicate the number of hours expended by the department and the department’s hourly cost rate. Payment of the fee shall be made within 120 days of the date of the invoice. The department may revoke any approval of a request for an exemption, variance, or waiver for failure to pay the required fees.

(c)  Notwithstanding subdivisions (a) and (b), requests for, and reimbursement of actual costs for, an exemption, variance, or waiver for public water systems under the jurisdiction of the local primacy agency shall, instead, be submitted to the local primacy agency pursuant to subdivision (c) of Section 116595.

(Amended by Stats. 1997, Ch. 734, Sec. 12. Effective October 7, 1997.)



116585

In any civil court action brought to enforce this chapter, the prevailing party or parties shall be awarded litigation costs, including, but not limited to, salaries, benefits, travel expenses, operating equipment, administrative, overhead, other litigation costs, and attorney’s fees, as determined by the court. Litigation costs awarded to the department by the court shall be deposited into the Safe Drinking Water Account. Litigation costs awarded to a local primacy agency by the court shall be used by that local primacy agency to offset the local primacy agency’s litigation costs.

(Amended by Stats. 1997, Ch. 734, Sec. 13. Effective October 7, 1997.)



116590

(a)  All funds received by the department pursuant to this chapter, including, but not limited to, all civil penalties collected by the department pursuant to Article 9 (commencing with Section 116650) and Article 11 (commencing with Section 116725), shall be deposited into the Safe Drinking Water Account that is hereby established. Funds in the Safe Drinking Water Account may not be expended for any purpose other than as set forth in this chapter. All moneys collected by the department pursuant to Sections 116565 to 116600, inclusive, shall be deposited into the Safe Drinking Water Account for use by the department, upon appropriation by the Legislature, for the purpose of providing funds necessary to administer this chapter.

(b)  The department’s hourly cost rate used to determine the reimbursement for actual costs pursuant to Sections 116565, 116577, and 116580 shall be based upon the department’s salaries, benefits, travel expense, operating, equipment, administrative support, and overhead costs.

(c)  Notwithstanding Section 6103 of the Government Code, each public water system operating under a permit issued pursuant to this chapter shall pay the fees set forth in this chapter. A public water system shall be permitted to collect a fee from its customers to recover the fees paid pursuant to this chapter.

(d)  The fees collected pursuant to subdivision (b) of Section 116565 and subdivision (b) of Section 116570 shall be adjusted annually pursuant to Section 100425, and the adjusted fee amounts shall be rounded off to the nearest whole dollar.

(e)  Fees assessed pursuant to this chapter shall not exceed actual costs to either the department or the local primacy agency, as the case may be, related to the public water systems assessed the fees.

(f)  In no event shall the total amount of funds received pursuant to subdivision (a) of Section 116565, and subdivision (a) of Section 116577 from public water systems serving 1,000 or more service connections exceed the following:

(1)  For the 2001–02 fiscal year, seven million dollars ($7,000,000).

(2)  For the 2002–03 fiscal year and subsequent fiscal years, the total amount of funds shall not increase by more than 5 percent of the amount collected for the previous fiscal year.

(g)  The department shall develop a time accounting standard designed to do all of the following:

(1)  Provide accurate time accounting.

(2)  Provide accurate invoicing based upon hourly rates comparable to private sector professional classifications and comparable rates charged by other states for comparable services. These rates shall be applied against the time spent by the actual individuals who perform the work.

(3)  Establish work standards that address work tasks, timing, completeness, limits on redirection of effort, and limits on the time spent in the aggregate for each activity.

(4)  Establish overhead charge-back limitations, including, but not limited to, charge-back limitations on charges relating to reimbursement of services provided to the department by other departments and agencies of the state, that reasonably relate to the performance of the function.

(5)  Provide appropriate invoice controls.

(Amended by Stats. 2001, Ch. 171, Sec. 11. Effective August 10, 2001.)



116595

(a)  Any public water system under the jurisdiction of a local primacy agency shall reimburse the local primacy agency for any enforcement cost incurred by the local primacy agency related to any of the following relating to that water system:

(1)  Preparing, issuing, and monitoring compliance with, an order or a citation.

(2)  Preparing and issuing public notification.

(3)  Conducting a hearing pursuant to Section 116625.

The local primacy agency shall submit an invoice to the public water system that requires payment, prior to September 1 of the fiscal year following the fiscal year in which the costs were incurred. The invoice shall indicate the total hours expended, the reasons for the expenditure, and the hourly cost rate of the local primacy agency. The invoice shall not exceed the total costs to the local primacy agency of enforcement activities specified in this subdivision. Notwithstanding the reimbursement to the department of enforcement costs, if any, pursuant to Section 116577, any public water system under the jurisdiction of the local primacy agency shall also reimburse the local primacy agency for enforcement costs incurred by the local primacy agency pursuant to this section. The local primacy agency shall not be entitled to enforcement costs pursuant to this subdivision if either a court or the local primacy agency determines that enforcement activities were in error. “Enforcement costs” as used in this subdivision does not include “litigation costs” as used in subdivision (d). The maximum reimbursement, pursuant to this subdivision, by a public water system serving less than 1,000 service connections during any fiscal year shall not exceed twice the maximum for that public water system as set forth in subdivision (c) of Section 116565.

(b)  The local primacy agency may adopt a fee schedule for the processing of applications for a domestic water supply permit, submitted pursuant to subdivision (c) of Section 116570 by a public water system under the jurisdiction of the local primacy agency, in lieu of the fee schedule set forth in subdivision (b) of Section 116570, to recover its cost of processing the permit applications as specified in the primacy agreement. The fee shall not exceed the total costs to the local primacy agency of processing the permit application.

(c)  Any public water system under the jurisdiction of a local primacy agency that requests an exemption, variance, or waiver of any applicable requirement of this chapter, or any regulation of the department adopted pursuant to this chapter, shall submit the request to the local primacy agency and shall reimburse the local primacy agency for any costs incurred by the local primacy agency in processing the request.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 7.5 - MTBE Detection

116610

(a)  This article shall be known, and may be cited, as the Local Drinking Water Protection Act.

(b)  For purposes of this article, “MTBE” means methyl tertiary-butyl ether.

(c)  Commencing January 1, 1998, the State Department of Health Services shall commence the process for adopting a primary drinking water standard for MTBE that complies with the criteria established under Section 116365. The State Department of Health Services shall establish a primary drinking water standard for MTBE on or before July 1, 1999. The State Department of Health Services may, at its discretion, set primary drinking water standards for other oxygenates.

(d)  On or before July 1, 1998, the State Department of Health Services shall adopt a secondary drinking water standard that complies with the criteria established under subdivision (d) of Section 116275 and that does not exceed a consumer acceptance level for MTBE.

(Added by Stats. 1997, Ch. 815, Sec. 3. Effective January 1, 1998.)



116612

On or before January 1, 1999, the California Drinking Water and Toxic Enforcement Act Scientific Advisory Panel shall make a recommendation to the Office of Environmental Health Hazard Assessment on whether MTBE should be listed as a carcinogenic or reproductive toxin as set forth in Section 12000 and following of Title 22 of the California Code of Regulations.

(Added by Stats. 1997, Ch. 815, Sec. 3. Effective January 1, 1998.)






ARTICLE 7.5a - MTBE Detection

116610

(a)  This article shall be known, and may be cited, as the Local Drinking Water Protection Act.

(b)  For purposes of this article, “MTBE” means methyl tertiary-butyl ether.

(c)  Commencing January 1, 1998, the State Department of Health Services shall commence the process for adopting a primary drinking water standard for MTBE that complies with the criteria established under Section 116365. The State Department of Health Services shall establish a primary drinking water standard for MTBE on or before July 1, 1999. The State Department of Health Services may, at its discretion, set primary drinking water standards for other oxygenates.

(d)  On or before July 1, 1998, the State Department of Health Services shall adopt a secondary drinking water standard that complies with the criteria established under subdivision (d) of Section 116275 and that does not exceed a consumer acceptance level for MTBE.

(Added by Stats. 1997, Ch. 815, Sec. 3. Effective January 1, 1998.)



116612

On or before January 1, 1999, the California Drinking Water and Toxic Enforcement Act Scientific Advisory Panel shall make a recommendation to the Office of Environmental Health Hazard Assessment on whether MTBE should be listed as a carcinogenic or reproductive toxin as set forth in Section 12000 and following of Title 22 of the California Code of Regulations.

(Added by Stats. 1997, Ch. 815, Sec. 3. Effective January 1, 1998.)






ARTICLE 8 - Violations

116625

(a)  The department, after a hearing noticed and conducted as provided in Section 100171, may suspend or revoke any permit issued pursuant to this chapter if the department determines pursuant to the hearing that the permittee is not complying with the permit, this chapter, or any regulation, standard, or order issued or adopted thereunder, or that the permittee has made a false statement or representation on any application, record, or report maintained or submitted for purposes of compliance with this chapter. If the permit at issue has been temporarily suspended pursuant to subdivision (c), the accusation shall be served and notice of the hearing date given within 15 days of the effective date of the temporary suspension order. The commencement of the hearing shall be as soon as practicable, but in no case later than 60 days after the effective date of the temporary suspension order.

(b)  The permittee may file with the superior court a petition for a writ of mandate for review of any decision of the department made pursuant to subdivision (a). Failure to file a petition shall not preclude a party from challenging the reasonableness or validity of a decision of the department in any judicial proceeding to enforce the decision or from pursuing any remedy authorized by this chapter.

(c)  The department may temporarily suspend any permit issued pursuant to this chapter prior to any hearing when the action is necessary to prevent an imminent or substantial danger to health. The director shall notify the permittee of the temporary suspension and the effective date thereof and, at the same time, notify the permittee that a hearing has been scheduled. The hearing shall be held as soon as possible, but not later than 15 days after the effective date of the temporary suspension and shall deal only with the issue of whether the temporary suspension shall remain in place pending a hearing on the merits. The temporary suspension shall remain in effect until the hearing is completed and the director has made a final determination on the temporary suspension, that in any event shall be made within 15 days after the completion of the hearing. If the determination is not transmitted within 15 days after the hearing is completed, the temporary suspension shall be of no further effect. Dissolution of the temporary suspension does not deprive the department of jurisdiction to proceed with a hearing on the merits under subdivision (a).

(Amended by Stats. 1997, Ch. 220, Sec. 33. Effective August 4, 1997.)






ARTICLE 9 - Remedies

116650

(a) If the department determines that a public water system is in violation of this chapter or any regulation, permit, standard, citation, or order issued or adopted thereunder, the department may issue a citation to the public water system. The citation shall be served upon the public water system personally or by certified mail. Service shall be deemed effective as of the date of personal service or the date of receipt of the certified mail. If a person to whom a citation is directed refuses to accept delivery of the certified mail, the date of service shall be deemed to be the date of mailing.

(b) Each citation shall be in writing and shall describe the nature of the violation or violations, including a reference to the statutory provision, standard, order, citation, permit, or regulation alleged to have been violated.

(c) A citation may specify a date for elimination or correction of the condition constituting the violation.

(d) A citation may include the assessment of a penalty as specified in subdivision (e).

(e) The department may assess a penalty in an amount not to exceed one thousand dollars ($1,000) per day for each day that a violation occurred, and for each day that a violation continues to occur. A separate penalty may be assessed for each violation.

(Amended by Stats. 2011, Ch. 516, Sec. 5. Effective January 1, 2012.)



116655

(a)  Whenever the department determines that any person has violated or is violating this chapter, or any permit, regulation, or standard issued or adopted pursuant to this chapter, the director may issue an order doing any of the following:

(1)  Directing compliance forthwith.

(2)  Directing compliance in accordance with a time schedule set by the department.

(3)  Directing that appropriate preventive action be taken in the case of a threatened violation.

(b)  An order issued pursuant to this section may include, but shall not be limited to, any or all of the following requirements:

(1)  That the existing plant, works, or system be repaired, altered, or added to.

(2)  That purification or treatment works be installed.

(3)  That the source of the water supply be changed.

(4)  That no additional service connection be made to the system.

(5)  That the water supply, the plant, or the system be monitored.

(6)  That a report on the condition and operation of the plant, works, system, or water supply be submitted to the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116660

(a) Any person who operates a public water system without having an unrevoked permit to do so, may be enjoined from so doing by any court of competent jurisdiction at the suit of the department.

(b) When the department determines that any person has engaged in or is engaged in any act or practice that constitutes a violation of this chapter, or any regulation, permit, standard, or order issued or adopted thereunder, the department may bring an action in the superior court for an order enjoining the practices or for an order directing compliance.

(c) Upon a showing by the department of any violation set forth in subdivision (b), the superior court shall enjoin the practices and may do any of the following:

(1) Enforce a reasonable plan of compliance, including the appointment of a competent person, to be approved by the department, and paid by the operator of the public water system, who shall take charge of and operate the system so as to secure compliance.

(2) Enjoin further service connections to the public water system.

(3) Afford any further relief that may be required to insure compliance with this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 436. Effective January 1, 2007.)



116665

Whenever the department determines that any public water system is unable or unwilling to adequately serve its users, has been actually or effectively abandoned by its owners, or is unresponsive to the rules or orders of the department, the department may petition the superior court for the county within which the system has its principal office or place of business for the appointment of a receiver to assume possession of its property and to operate its system upon such terms and conditions as the court shall prescribe. The court may require, as a condition to the appointment of the receiver, that a sufficient bond be given by the receiver and be conditioned upon compliance with the orders of the court and the department, and the protection of all property rights involved. The court may provide, as a condition of its order, that the receiver appointed pursuant to the order shall not be held personally liable for any good faith, reasonable effort to assume possession of, and to operate, the system in compliance with the order.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116670

Anything done, maintained, or suffered as a result of failure to comply with any primary drinking water standard is a public nuisance dangerous to health, and may be enjoined or summarily abated in the manner provided by law. Every public officer or body lawfully empowered to do so shall abate the nuisance immediately.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116675

Notwithstanding Sections 116340 and 116500, the department shall, after adequate notification of the local health officer, take action authorized by this chapter against a public water system under the jurisdiction of the local health officer if any of the following occur:

(a)  The public water system has been in violation of any provision of this chapter or the regulations adopted hereunder, including any violation of compliance with drinking water standards or waterworks standards, for a period of at least 90 days within the previous year.

(b)  A contaminant is present in, or likely to enter, a public water system and presents an imminent and substantial danger to the health of the users of the system.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 10 - Judicial Review

116700

(a)  Within 30 days after service of a copy of an order issued by the department, any aggrieved party may file with the superior court a petition for a writ of mandate for review thereof. Failure to file an action shall not preclude a party from challenging the reasonableness and validity of a decision or order of the department in any judicial proceedings brought to enforce the decision or order or for any civil or criminal remedy authorized by this chapter.

(b)  The evidence before the court shall consist of all relevant evidence that, in the judgment of the court, should be considered to effectuate and implement the provisions of this chapter. In every case, the court shall exercise its independent judgment on the evidence.

(c)  Except as otherwise provided in this section, subdivisions (e) and (f) of Section 1094.5 of the Code of Civil Procedure shall govern proceedings pursuant to this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 11 - Crimes and Penalties

116725

(a) Any person who knowingly makes any false statement or representation in any application, record, report, or other document submitted, maintained, or used for purposes of compliance with this chapter, may be liable, as determined by the court, for a civil penalty not to exceed five thousand dollars ($5,000) for each separate violation or, for continuing violations, for each day that violation continues.

(b) Any person who violates a citation schedule of compliance for a primary drinking water standard or any order regarding a primary drinking water standard or the requirement that a reliable and adequate supply of pure, wholesome, healthful, and potable water be provided may be liable, as determined by the court, for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each separate violation or, for continuing violations, for each day that violation continues.

(c) Any person who violates any order, other than one specified in subdivision (b), issued pursuant to this chapter may be liable, as determined by the court, for a civil penalty not to exceed five thousand dollars ($5,000) for each separate violation or, for continuing violations, for each day that violation continues.

(d) Any person who operates a public water system without a permit issued by the department pursuant to this chapter may be liable, as determined by the court, for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each separate violation or, for continuing violations, for each day that violation continues.

(e) Each civil penalty imposed for any separate violation pursuant to this section shall be separate and in addition to any other civil penalty imposed pursuant to this section or any other provision of law.

(Amended by Stats. 2009, Ch. 298, Sec. 18. Effective January 1, 2010.)



116730

(a) Any person who knowingly does any of the following acts may, upon conviction, be punished by a fine of not more than twenty-five thousand dollars ($25,000) for each day of violation, by imprisonment in a county jail not to exceed one year, or by both that fine and imprisonment:

(1) Makes any false statement or representation in any application, record, report, or other document submitted, maintained, or used for the purposes of compliance with this chapter.

(2) Has in his or her possession any record required to be maintained pursuant to this chapter that has been altered or concealed.

(3) Destroys, alters, or conceals any record required to be maintained pursuant to this chapter.

(4) Withholds information regarding an imminent and substantial danger to the public health or safety when the information has been requested by the department in writing and is required to carry out the department’s responsibilities pursuant to this chapter in response to an imminent and substantial danger.

(5) Violates an order issued by the department pursuant to this chapter that has a substantial probability of presenting an imminent danger to the health of persons.

(6) Operates a public water system without a permit issued by the department pursuant to this chapter.

(b) A second or subsequent violation of subdivision (a) is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 20, or 24 months or imprisonment in a county jail for not more than one year, by a fine of not less than two thousand dollars ($2,000) or more than fifty thousand dollars ($50,000) per day of violation, or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 201. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



116735

(a)  In order to carry out the purposes of this chapter, any duly authorized representative of the department may, at any reasonable hour of the day, do any of the following:

(1) Enter and inspect any public water system or any place where the public water system records are stored, kept, or maintained.

(2) Inspect and copy any records, reports, test results, or other information required to carry out this chapter.

(3) Set up and maintain monitoring equipment for purposes of assessing compliance with this chapter.

(4) Obtain samples of the water supply.

(5) Photograph any portion of the system, any activity, or any sample taken.

(b) The department shall inspect each public water system as follows:

(1) A system with any surface water source with treatment shall be inspected annually.

(2) A system with any groundwater source subject to treatment with only groundwater sources shall be inspected biennially.

(3) A system with only groundwater sources not subject to treatment shall be inspected every three years.

(c) Nothing in this section shall prohibit the department from inspecting public water systems on a more frequent basis. An opportunity shall be provided for a representative of the public water system to accompany the representative of the department during the inspection of the water system.

(d)  It shall be a misdemeanor for any person to prevent, interfere with, or attempt to impede in any way any duly authorized representative of the department from undertaking the activities authorized by subdivision (a).

(Amended by Stats. 2006, Ch. 902, Sec. 19. Effective January 1, 2007.)



116740

If any person fails to pay an assessment of a civil penalty after it has become a final and unappealable order, the Attorney General or the district attorney shall recover the amount for which the person is liable in the superior court. In this action, the validity and appropriateness of the final order imposing the civil penalty shall not be subject to review.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116745

The remedies provided by this chapter are cumulative and shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of any party, and no judgment under this chapter shall preclude any party from obtaining additional relief based upon the same facts.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116750

(a)  Any person who tampers with a public water system is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, four, or five years, subject to a fine not to exceed thirty thousand dollars ($30,000), or both.

(b)  Any person who tampers with or makes a threat to tamper with a public water system is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years, subject to a fine not to exceed twenty thousand dollars ($20,000), or both.

(c)  For purposes of this section, the term “tamper” means either of the following:

(1)  To introduce a contaminant into a public water system with the intention of harming persons.

(2)  To otherwise interfere with the operation of a public water system with the intention of harming persons.

(Amended by Stats. 2011, Ch. 15, Sec. 202. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



116751

The Department of Fish and Game may not introduce a poison to a drinking water supply for purposes of fisheries management unless the State Department of Health Services determines that the activity will not have a permanent adverse impact on the quality of the drinking water supply or wells connected to the drinking water supply. In making this determination, the State Department of Health Services shall evaluate the short- and long-term health effects of the poison in drinking water, ensure that an alternative supply of drinking water is provided to the users of the drinking water supply while the activity takes place, and, in cooperation with the Department of Fish and Game, develop and implement a monitoring program to ensure that no detectable residuals of the poison, breakdown products, and other components of the poison formulation remain in the drinking water supply or adjoining wells after the activity is completed.

(Added by Stats. 1997, Ch. 437, Sec. 1. Effective September 22, 1997.)






ARTICLE 12 - Board Member Training

116755

(a) Each board member of a mutual water company that operates a public water system, as defined in Section 116275, shall, within six months of taking office, or by December 31, 2012, if that member was serving on the board on December 31, 2011, complete a two-hour course offered by a qualified trainer regarding the duties of board members of mutual water companies, including, but not limited to, the duty of a corporate director to avoid contractual conflicts of interest and fiduciary duties, the duties of public water systems to provide clean drinking water that complies with the federal Safe Drinking Water Act (42 U.S.C. Sec. 300f et seq.) and this chapter, and long-term management of a public water system. A board member of a mutual water company that operates a public water system shall repeat this training every six years. For the purposes of this subdivision, a trainer may be qualified in any of the following ways:

(1) Membership in the California State Bar.

(2) Accreditation by the International Association of Continuing Education and Training (IACET) ANSI/IACET 1-2007.

(3) Sponsorship by either the Rural Community Assistance Corporation or the California Rural Water Association.

(b) A mutual water company formed pursuant to Part 7 (commencing with Section 14300) of Division 3 of Title 1 of the Corporations Code, that operates a public water system, shall be liable for the payment of any fines, penalties, costs, expenses, and other amounts that may be imposed upon the mutual water company pursuant to this chapter. The mutual water company may levy an assessment, pursuant to Section 14303 of the Corporations Code, to pay these fines, penalties, costs, expenses, and other amounts so imposed. If the amount of outstanding fines, penalties, costs, expenses and other amounts imposed pursuant to this chapter exceed 5 percent of the annual budget of the mutual water company, then the mutual water company shall levy an assessment, pursuant to Section 14303 of the Corporations Code, to pay those fines, penalties, costs, expenses, and other amounts so imposed.

(Amended by Stats. 2013, Ch. 633, Sec. 5. Effective January 1, 2014.)









CHAPTER 4.5 - Safe Drinking Water State Revolving Fund Law of 1997

ARTICLE 1 - Short Title

116760

This chapter shall be known and may be cited as the Safe Drinking Water State Revolving Fund Law of 1997.

(Added by Stats. 1997, Ch. 734, Sec. 15. Effective October 7, 1997.)






ARTICLE 2 - Legislative Findings of Necessity and Cause for Action

116760.10

(a) Because the federal Safe Drinking Water Act (42 U.S.C. Sec. 300j et seq.) provides for establishment of a perpetual drinking water revolving fund, which will be partially capitalized by federal contributions, it is in the interest of the people of the state, in order to ensure full participation by the state under the federal Safe Drinking Water Act, to enact this chapter to authorize the state to establish and implement a state drinking water revolving fund that will meet federal conditions for receipt of federal funds. The primary purpose of this chapter is to enable receipt of funds under the federal Safe Drinking Water Act. It is the intent of the Legislature that the terms of this chapter shall be liberally construed to achieve this purpose.

(b) Toxic contaminants and new pathogenic organisms, including cryptosporidium, have been discovered in many of California’s public drinking water systems.

(c) Many of the contaminants in California’s drinking water supplies are known to cause, or are suspected of causing, cancer, birth defects, and other serious illnesses.

(d) It is unlikely that the contamination problems of small public water systems can be solved without financial assistance from the state.

(e) The protection of the health, safety, and welfare of the people of California requires that the water supplied for domestic purposes be at all times pure, wholesome, and potable. It is in the interest of the people that the State of California provide technical and financial assistance to ensure a safe, dependable, and potable supply of water for domestic purposes and that water is available in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes.

(f) It is the intent of the Legislature to provide for the upgrading of existing public water supply systems to ensure that all domestic water supplies meet safe drinking water standards and other requirements established under Chapter 4 (commencing with Section 116270).

(g) The extent of the current risk to public health from contamination in drinking water creates a compelling need to upgrade existing public water systems. The demand for financial assistance to enable public water systems to meet drinking water standards and regulations exceeds funds available from the Safe Drinking Water State Revolving Fund.

(h) The Legislature further finds and declares that regional solutions to water contamination problems are often more effective, efficient, and economical than solutions designed to address solely the problems of a single small public water system, and it is in the interest of the people of the State of California to encourage the consolidation of the management and the facilities of small water systems to enable those systems to better address their water contamination problems.

(i) The protection of drinking water sources is essential to ensuring that the people of California are provided with pure, wholesome, and potable drinking water.

(j) That coordination among local, state, and federal public health and environmental management programs be undertaken to ensure that sources of drinking water are protected while avoiding duplication of effort and reducing program costs.

(k) It is necessary that a source water protection program be implemented for the purposes of delineating, assessing, and protecting drinking water sources throughout the state and that federal funds be utilized pursuant to the federal Safe Drinking Water Act to carry out that program.

(l) It is in the interest of the people of the state to provide funds for a perpetual Safe Drinking Water State Revolving Fund that may be combined with similar federal funding to the extent the funding is authorized pursuant to the federal Safe Drinking Water Act.

(m) This chapter shall govern implementation of the Safe Drinking Water State Revolving Fund, and shall be implemented in a manner that is consistent with the federal Safe Drinking Water Act, and, to the extent authorized under the federal act, in a manner that is consistent with the California Safe Drinking Water Act, Chapter 4 (commencing with Section 116270).

(n) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 64) and added by Stats. 2014, Ch. 35, Sec. 65. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)






ARTICLE 3 - Safe Drinking Water State Revolving Fund

116760.20

(a) Unless the context otherwise requires, the following definitions govern the construction of this chapter:

(1) “Acceptable result” means the project that, when constructed, solves the problem for which the project was placed on the project priority list, ensures the owner and operator of the improved or restructured public water system shall have long term technical, managerial, and financial capacity to operate and maintain the public water system in compliance with state and federal safe drinking water standards, can provide a dependable source of safe drinking water long term, and is both short-term and long-term affordable, as determined by the board.

(2) “Board” means the State Water Resources Control Board.

(3) “Cost-effective” means achieves an acceptable result at the most reasonable cost.

(4) “Disadvantaged community” means a community that meets the definition provided in Section 116275.

(5) “Federal Safe Drinking Water Act” or “federal act” means the federal Safe Drinking Water Act (42 U.S.C. Sec. 300f et seq.) and acts amendatory thereof or supplemental thereto.

(6) “Fund” means the Safe Drinking Water State Revolving Fund created by Section 116760.30.

(7) “Financing” means financial assistance awarded under this chapter, including loans, refinancing, installment sales agreements, purchase of debt, loan guarantees for municipal revolving funds, and grants.

(8) “Matching funds” means state money that equals that percentage of federal contributions required by the federal act to be matched with state funds.

(9) “Project” means cost-effective facilities for the construction, improvement, or rehabilitation of a public water system. It also may include the planning and design of the facilities, annexation or consolidation of water systems, source water assessments, source water protection, and other activities specified under the federal act.

(10) “Public agency” means any city, county, city and county, whether general law or chartered, district, joint powers authority, or other political subdivision of the state, that owns or operates a public water system.

(11) “Public water system” or “public water supply system” means a system for the provision to the public of water for human consumption, as defined in Chapter 4 (commencing with Section 116270).

(12) “Safe drinking water standards” means those standards established pursuant to Chapter 4 (commencing with Section 116270), as they may now or hereafter be amended.

(13) “Severely disadvantaged community” means a community with a median household income of less than 60 percent of the statewide average.

(14) “Small community water system” has the meaning set forth in Section 116275.

(15) “Supplier” means any person, partnership, corporation, association, public agency, or other entity that owns or operates a public water system.

(b) This section shall become operative on January 1 of the next calendar year occurring after the board provides notice to the Legislature and the Secretary of State and posts notice on its Internet Web site that the board has adopted a policy handbook pursuant to Section 116760.43.

(Repealed (in Sec. 67) and added by Stats. 2014, Ch. 35, Sec. 68. Effective June 20, 2014. Section became operative on January 1, 2015, pursuant to its own provisions.)



116760.30

(a) There is hereby created in the State Treasury the Safe Drinking Water State Revolving Fund for the purpose of implementing this chapter, and, notwithstanding Section 13340 of the Government Code, moneys in the fund are hereby continuously appropriated, without regard to fiscal years, to the board for expenditure in accordance with this chapter.

(b) Notwithstanding Section 10231.5 of the Government Code, the board shall, at least once every two years, post information on its Internet Web site and send a link of the Internet Web site to the policy and budget committees of the Legislature regarding the implementation of this chapter and expenditures from the fund. The information posted on the board’s Internet Web site shall describe the numbers and types of projects funded, the reduction in risks to public health from contaminants in drinking water provided through the funding of the projects, and the criteria used by the board to determine funding priorities. The Internet Web site posting shall include the results of the United States Environmental Protection Agency’s most recent survey of the infrastructure needs of California’s public water systems, the amount of money available through the fund to finance those needs, the total dollar amount of all funding agreements executed pursuant to this chapter since the date of the previous report or Internet Web site post, the fund utilization rate, the amount of unliquidated obligations, and the total dollar amount paid to funding recipients since the previous report or Internet Web site post.

(c) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 69) and added by Stats. 2014, Ch. 35, Sec. 70. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116760.39

(a) In addition to the actions described in Section 116760.40, the board may, to implement the Safe Drinking Water State Revolving Fund, improve access to financial assistance for small community water systems and not-for-profit nontransient noncommunity water systems serving severely disadvantaged communities by doing both of the following:

(1) Working to establish a payment process pursuant to which the recipient of financial assistance would receive funds within 30 days of the date on which the board receives a complete project payment request, unless the board, within that 30-day period, determines that the project payment would not be in accordance with the terms of the program guidelines.

(2) Investigating the use of wire transfers or other appropriate payment procedures to expedite project payments.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 71) and added by Stats. 2014, Ch. 35, Sec. 72. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116760.40

(a) The board may undertake any of the following actions to implement the Safe Drinking Water State Revolving Fund:

(1) Enter into agreements with the federal government for federal contributions to the fund.

(2) Accept federal contributions to the fund.

(3) Use moneys in the fund for the purposes permitted by the federal act.

(4) Provide for the deposit of matching funds and other available and necessary moneys into the fund.

(5) Make requests, on behalf of the state, for deposit into the fund of available federal moneys under the federal act.

(6) Determine, on behalf of the state, that public water systems that receive financial assistance from the fund will meet the requirements of, and otherwise be treated as required by, the federal act.

(7) Provide for appropriate audit, accounting, and fiscal management services, plans, and reports relative to the fund.

(8) Take additional incidental action as may be appropriate for adequate administration and operation of the fund.

(9) Enter into an agreement with, and accept matching funds from, a public water system.

(10) Charge public water systems that elect to provide matching funds a fee to cover the actual cost of obtaining the federal funds pursuant to Section 1452(e) of the federal act (42 U.S.C. Sec. 300j-12) and to process the loan application. The fee shall be waived by the board if sufficient funds to cover those costs are available from other sources.

(11) Use any source of matching funds, if not prohibited by statute, as matching funds for the federal administrative allowance under Section 1452(g) of the federal act (42 U.S.C. Sec. 300j-12).

(12) Establish separate accounts or subaccounts as required or allowed in the federal act and related guidance, for funds to be used for administration of the fund and other purposes. Within the fund, the board may modify existing accounts and may establish other accounts as the board deems appropriate or necessary for proper administration of the chapter.

(13) Deposit federal funds for administration and other purposes into separate accounts or subaccounts, as allowed by the federal act.

(14) Determine, on behalf of the state, whether sufficient progress is being made toward compliance with the enforceable deadlines, goals, and requirements of the federal act and the California Safe Drinking Water Act, Chapter 4 (commencing with Section 116270).

(15) To the extent permitted under federal law, including, but not limited to, Section 1452(a)(2) and (f)(4) of the federal Safe Drinking Water Act (42 U.S.C. Sec. 300j-12(a)(2) and (f)(4)), use any and all amounts deposited in the fund, including, but not limited to, loan repayments and interest earned on the loans, as a source of reserve and security for the payment of principal and interest on revenue bonds, the proceeds of which are deposited in the fund.

(16) Request the Infrastructure and Economic Development Bank (I-Bank), established under Chapter 2 (commencing with Section 63021) of Division 1 of Title 6.7 of the Government Code, to issue revenue bonds, enter into agreements with the I-Bank, and take all other actions necessary or convenient for the issuance and sale of revenue bonds pursuant to Article 6.3 (commencing with Section 63048.55) of Chapter 2 of Division 1 of Title 6.7 of the Government Code. The purpose of the bonds is to augment the fund.

(17) Engage in the transfer of capitalization grant funds, as authorized by Section 35.3530(c) of Title 40 of the Code of Federal Regulations and reauthorized by Public Law 109-54, to the extent set forth in an Intended Use Plan, that shall be subject to approval by the board.

(18) Cross-collateralize revenue bonds with the State Water Pollution Control Revolving Fund created pursuant to Section 13477 of the Water Code, as authorized by Section 35.3530(d) of Title 40 of the Code of Federal Regulations.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 73) and added by Stats. 2014, Ch. 35, Sec. 74. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116760.41

Moneys in the fund and the special accounts may be expended for additional purposes provided in the federal act.

(Added by Stats. 1997, Ch. 734, Sec. 15. Effective October 7, 1997.)



116760.42

(a) The board may enter into an agreement with the federal government for federal contributions to the fund only if the board is prepared to commit to expenditure of any minimum amount in the fund in the manner required by the federal act.

(b) An agreement between the board and the federal government shall contain those provisions, terms, and conditions required by the federal act, and implementing federal rules, regulations, guidelines, and policies, including, but not limited to, agreement to the following:

(1) Moneys in the fund shall be expended in an expeditious and timely manner.

(2) All moneys in the fund as a result of federal capitalization grants shall be expended to ensure sufficient progress is being made toward compliance with the enforceable deadlines, goals, and requirements of the federal act, including any applicable compliance deadlines.

(3) Federal funds deposited in the special accounts are continuously appropriated for use by the board as allowed by federal law. Unexpended funds in the special accounts shall be carried over into subsequent years for use by the board.

(4) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 75) and added by Stats. 2014, Ch. 35, Sec. 76. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116760.43

(a) The board shall implement this chapter pursuant to the adoption of a policy handbook that is not subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code. The policy handbook shall be posted on the board’s Internet Web site.

(b) Any regulations that have been promulgated pursuant to this chapter are repealed effective upon adoption by the board of the policy handbook.

(c) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 77) and added by Stats. 2014, Ch. 35, Sec. 78. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116760.44

(a) The board may deposit administrative fees and charges paid by public water systems and other available and necessary money into an account of the fund.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 79) and added by Stats. 2014, Ch. 35, Sec. 80. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116760.45

(a) For purposes of this section “act” means the American Recovery and Reinvestment Act of 2009.

(b) Notwithstanding any other provision of this chapter or any regulations adopted pursuant to this chapter, the department may expend moneys in the fund, received from the federal government pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), in accordance with the provisions of the act and federal guidelines implementing the act. To the extent that any law or regulation of the state is in conflict with the provisions and requirements of the act, to the extent that the conflict impairs the expenditure of federal moneys received, the provisions and requirements of the act shall prevail.

(c) The department may develop criteria necessary to implement the act. These criteria shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The department shall publish the criteria on its Internet Web site and shall provide opportunity for public review and comment, to include at least one public hearing conducted upon not less than 20 days’ notice.

(d) For the implementation of the act, the maximum amount of a grant to an applicant under this chapter is ten million dollars ($10,000,000) per project.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 25, Sec. 1. Effective March 27, 2009.)



116760.46

(a) The Safe Drinking Water Small Community Emergency Grant Fund is hereby created in the State Treasury.

(b) The following moneys shall be deposited in the grant fund:

(1) Moneys transferred to the grant fund pursuant to subdivision (c).

(2) Notwithstanding Section 16475 of the Government Code, any interest earned upon the moneys deposited in the grant fund.

(c) (1) For any financing made pursuant to this chapter, the board may assess an annual charge to be deposited in the grant fund in lieu of interest that would otherwise be charged.

(2) Any amounts collected under this subdivision shall be deposited in the grant fund.

(3) The charge authorized by this subdivision may be applied at any time during the term of the financing and, once applied, shall remain unchanged, unless the board determines that the application of the charge is any of the following:

(A) No longer consistent with federal requirements regarding the fund.

(B) No longer necessary.

(C) Negatively affecting the board’s ability to fund projects that support the board’s goals as specified in this chapter.

(4) If the board ceases collecting the charge before the financing repayment is complete, the board shall replace the charge with an identical interest rate.

(5) The charge authorized by this subdivision shall not increase the financing repayment amount, as set forth in the terms and conditions imposed pursuant to this chapter.

(d) (1) Moneys in the grant fund may be expended on grants for projects that meet the requirements of this chapter and that serve disadvantaged and severely disadvantaged communities or address emergencies experienced by small community water systems.

(2) For the purpose of approving grants, the board shall give priority to projects that serve severely disadvantaged communities.

(3) Funds expended pursuant to this section shall be expended in a manner consistent with the federal EPA capitalization grant requirements established in Section 35.3530(b)(2) of Title 40 of the Code of Federal Regulations.

(e) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 81) and added by Stats. 2014, Ch. 35, Sec. 82. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)






ARTICLE 4 - Establishment and Utilization of Priority List for Funding

116760.50

(a) The board shall establish eligibility criteria for project financing pursuant to this chapter that shall be consistent with federal requirements.

(b) This section shall become operative on January 1 of the next calendar year occurring after the board provides notice to the Legislature and the Secretary of State and posts notice on its Internet Web site that the board has adopted a policy handbook pursuant to Section 116760.43.

(Repealed (in Sec. 84) and added by Stats. 2014, Ch. 35, Sec. 85. Effective June 20, 2014. Section became operative on January 1, 2015, pursuant to its own provisions.)






ARTICLE 5 - Project Eligibility, Funding, and Contracts

116761.20

(a) Planning and preliminary engineering studies, project design, and construction costs incurred by community and not-for-profit noncommunity public water systems may be funded under this chapter by loans or other repayable financing, and, if these systems are owned by public agencies or private not-for-profit water companies, by grants, principal forgiveness, or a combination of grants and loans or other financial assistance.

(b) (1) The board shall determine what portion of the full costs the public agency or private not-for-profit water company is capable of repaying and authorize funding in the form of a loan or other repayable financing for that amount. The board shall authorize a grant or principal forgiveness only to the extent the board finds the public agency or not-for-profit water company is unable to repay the full costs of the financing.

(2) Notwithstanding any other provision of this chapter, a small community water system or nontransient noncommunity water system that is owned by a public agency or a private not-for-profit water company and serving a severely disadvantaged community, is deemed to have no ability to repay any financing.

(c) At the request of the board, the Public Utilities Commission shall submit comments concerning the ability of suppliers, subject to its jurisdiction, to finance the project from other sources and to repay the financing.

(d) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 99) and added by Stats. 2014, Ch. 35, Sec. 100. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116761.40

(a) The failure or inability of any public water system to receive funds under this chapter or any other financial assistance program or any delay in obtaining the funds shall not alter the obligation of the system to comply in a timely manner with all applicable drinking water standards and requirements of the California Safe Drinking Water Act or the federal act.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 106) and added by Stats. 2014, Ch. 35, Sec. 107. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)






ARTICLE 6 - Contracts for Project Funding

116761.50

(a) The board may enter into financing agreements with applicants for the purposes set forth in this chapter.

(b) If the board provides construction financing, the financing recipient shall commit to operate and maintain, or ensure the operation and maintenance of, the water system for the term of the financing agreement or the useful life of the project, as determined by the board, unless otherwise authorized by the board.

(c) This section shall become operative on January 1 of the next calendar year occurring after the board provides notice to the Legislature and the Secretary of State and posts notice on its Internet Web site that the board has adopted a policy handbook pursuant to Section 116760.43.

(Repealed (in Sec. 109) and added by Stats. 2014, Ch. 35, Sec. 110. Effective June 20, 2014. Section became operative on January 1, 2015, pursuant to its own provisions.)






ARTICLE 7 - Safe Drinking Water State Revolving Fund Management

116761.62

(a) To the extent permitted by federal and state law, moneys in the fund may be expended to rebate to the federal government all arbitrage profits required by the federal Tax Reform Act of 1986 (Public Law 99-514) or any amendment of or supplement to that law. To the extent that this expenditure of the moneys in the fund is prohibited by federal or state law, any rebates required by federal law shall be paid from the General Fund or other sources, upon appropriation by the Legislature.

(b) Notwithstanding any other law or regulation, the board may enter into contracts or may procure those services and equipment that may be necessary to ensure prompt and complete compliance with any provisions relating to the fund imposed by either the federal Tax Reform Act of 1986 (Public Law 99-514) or the federal Safe Drinking Water Act.

(c) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 113) and added by Stats. 2014, Ch. 35, Sec. 114. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116761.65

(a) The board shall annually establish the interest rate for repayable financing made pursuant to this chapter at a rate not to exceed 50 percent of the average interest rate, computed by the true interest cost method, paid by the state on general obligation bonds issued in the prior calendar year, rounded up to the closest one-tenth of 1 percent.

(b) Notwithstanding subdivision (a), if the financing is for a public water system that serves a disadvantaged community with a financial hardship as determined by the board or if the financing is for a public water system that provides matching funds, the interest rate shall be 0 percent.

(c) This section shall become operative on January 1 of the next calendar year occurring after the board provides notice to the Legislature and the Secretary of State and posts notice on its Internet Web site that the board has adopted a policy handbook pursuant to Section 116760.43.

(Repealed (in Sec. 116) and added by Stats. 2014, Ch. 35, Sec. 117. Effective June 20, 2014. Section became operative on January 1, 2015, pursuant to its own provisions.)



116761.70

(a) Not more than 4 percent of the capitalization grant may be used by the board for administering this chapter. The board may establish a reasonable schedule of administrative fees that shall be paid by the applicant to reimburse the state for the costs of the state administration of this chapter.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 118) and added by Stats. 2014, Ch. 35, Sec. 119. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116761.85

(a) Moneys repaid to the state pursuant to any contract executed pursuant to this chapter, including interest payments and all interest earned on or accruing to any moneys in the fund, shall be deposited in the fund and shall be available in perpetuity, for expenditure for the purposes and uses permitted by this chapter and the federal act.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 121) and added by Stats. 2014, Ch. 35, Sec. 122. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



116761.86

To the extent amounts in the fund are not required for current obligation or expenditure, those amounts shall be invested in interest bearing obligations, and the interest earned shall become part of the fund.

(Added by Stats. 1997, Ch. 734, Sec. 15. Effective October 7, 1997.)






ARTICLE 8 - Source Water Protection Program

116762.60

(a) The board shall, contingent upon receiving federal capitalization grant funds, develop and implement a program to protect sources of drinking water. In carrying out this program, the board shall coordinate with local, state, and federal agencies that have public health and environmental management programs to ensure an effective implementation of the program while avoiding duplication of effort and reducing program costs. The program shall include all of the following:

(1) A source water assessment program to delineate and assess the drinking water supplies of public drinking water systems pursuant to Section 1453 of the federal act.

(2) A wellhead protection program to protect drinking water wells from contamination pursuant to Section 1428 of the federal act.

(3) Pursuant to Section 1452(k) of the federal act, the board shall set aside federal capitalization grant funds sufficient to carry out paragraphs (1) and (2).

(b) The board shall set aside federal capitalization grant funds to provide assistance to water systems pursuant to Section 1452(k) of the federal act for the following source water protection activities, to the extent that those activities are proposed:

(1) To acquire land or a conservation easement if the purpose of the acquisition is to protect the source water of the system from contamination and to ensure compliance with primary drinking water regulations.

(2) To implement local, voluntary source water protection measures to protect source water in areas delineated pursuant to Section 1453 of the federal act, in order to facilitate compliance with primary drinking water regulations applicable to the water system under Section 1412 of the federal act or otherwise significantly further the health protection objectives of the federal and state acts.

(3) To carry out a voluntary, incentive-based source water quality protection partnership pursuant to Section 1454 of the federal act.

(c) The board shall post a report to its Internet Web site, every two years, on its activities under this section. The report shall contain a description of each program for which funds have been set aside under this section, the effectiveness of each program in carrying out the intent of the federal and state acts, and an accounting of the amount of set-aside funds used.

(d) This section shall become operative on January 1 of the next calendar year occurring after the board provides notice to the Legislature and the Secretary of State and posts notice on its Internet Web site that the board has adopted a policy handbook pursuant to Section 116760.43.

(Repealed (in Sec. 124) and added by Stats. 2014, Ch. 35, Sec. 125. Effective June 20, 2014. Section became operative on January 1, 2015, pursuant to its own provisions.)









CHAPTER 5 - Water Equipment and Control

ARTICLE 1 - Water Softeners

116775

The Legislature hereby finds and declares that the utilization of the waters of the state by residential consumers for general domestic purposes, including drinking, cleaning, washing, and personal grooming and sanitation of the people is a right that should be interfered with only when necessary for specified health and safety purposes or to protect the quality of the waters of the state. The Legislature further finds that variation in water quality, and particularly in water hardness, throughout the state often requires that onsite water softening or conditioning be available to domestic consumers to ensure their right to a water supply that is effective and functional for domestic requirements of the residential household, but that residential water softening or conditioning appliances shall be available only as authorized in this article.

(Amended by Stats. 1999, Ch. 969, Sec. 1. Effective January 1, 2000.)



116780

(a)  Unless the context otherwise requires the definitions in this section govern the construction of this article.

(b)  “Clock control” means the system controlling the periodic automatic regeneration of a residential water softening or conditioning appliance that is based upon a predetermined and preset time schedule.

(c)  “Demand control” means the system controlling the periodic automatic regeneration of a residential water softening or conditioning appliance that is based either upon a sensor that detects imminent exhaustion of the active softening or conditioning material or upon the measurement of the volume of water passing through the appliance. A demand control system activates regeneration based upon the state of the equipment and its ability to continue the softening process.

(d)  “Fully manual regeneration” means the method of regeneration of a residential water softening or conditioning appliance in which operations are performed manually and in which dry salt is added directly to the ion-exchanger tank after sufficient water is removed to make room for the salt.

(e)  “Hardness” means the total of all dissolved calcium, magnesium, iron and other heavy metal salts, that interact with soaps and detergents in a manner that the efficiency of soaps and detergents for cleansing purposes is impaired. Hardness is expressed in grains per gallon or milligrams per liter as if all such salts were present as calcium carbonate.

(f)  “Local agency” means a city, county, city and county, district, or any other political subdivision of the state.

(g)  “Manually initiated control” means the system controlling the periodic regeneration of a residential water softening or conditioning appliance in which all operations, including bypass of hard water and return to service, are performed automatically after manual initiation.

(h)  “Regeneration” means the phase of operation of a water softening or conditioning appliance whereby the capability of the appliance to remove hardness from water is renewed by the application of a brine solution of sodium or potassium chloride salt to the active softening or conditioning material contained therein followed by a subsequent rinsing of the active softening or conditioning material.

(i)  “Salt efficiency rating” means the efficiency of the use of sodium chloride salt in the regeneration of a water softening appliance, expressed in terms of hardness removal capacity of the appliance per pound of salt used in the regeneration process. The units of salt efficiency rating are grains of hardness removed per pound of salt used. One grain of hardness per gallon is approximately equivalent to 17.1 milligrams of hardness per liter.

(Amended by Stats. 1999, Ch. 969, Sec. 2. Effective January 1, 2000.)



116785

Except as provided in Section 116786, a residential water softening or conditioning appliance may be installed only if either of the following apply:

(a)  The regeneration of the appliance is performed at a nonresidential facility separate from the location of the residence where the appliance is used.

(b)  The regeneration of the appliance discharges to the community sewer system and all of the following conditions are satisfied:

(1)  The appliance activates regeneration by demand control.

(2)  An appliance installed on or after January 1, 2000, shall be certified by a third party rating organization using industry standards to have a salt efficiency rating of no less than 3,350 grains of hardness removed per pound of salt used in regeneration. An appliance installed on or after January 1, 2002, shall be certified by a third party rating organization using industry standards to have a salt efficiency rating of no less than 4,000 grains of hardness removed per pound of salt used in regeneration.

(3)  The installation of the appliance is accompanied by the simultaneous installation of the following softened or conditioned water conservation devices on all fixtures using softened or conditioned water, unless the devices are already in place or are prohibited by local and state plumbing and building standards or unless the devices will adversely restrict the normal operation of the fixtures:

(A)  Faucet flow restrictors.

(B)  Shower head restrictors.

(C)  Toilet reservoir dams.

(D)  A piping system installed so that untreated (unsoftened or unconditioned) supply water is carried to hose bibs and sill cocks that serve water to the outside of the house, except that bypass valves may be installed on homes with slab foundations constructed prior to the date of installation; or condominiums constructed prior to the date of installation; or otherwise where a piping system is physically inhibited.

(Amended by Stats. 1999, Ch. 969, Sec. 3. Effective January 1, 2000.)



116786

(a)  Notwithstanding subdivision (b) of Section 116785, a local agency may, by ordinance, limit the availability, or prohibit the installation, of residential water softening or conditioning appliances that discharge to the community sewer system if the local agency makes all of the following findings and includes them in the ordinance:

(1)  Limiting the availability, or prohibiting the installation, of the appliances is a necessary means of achieving compliance with waste discharge requirements issued by a California regional water quality control board. In determining a necessary means of achieving compliance, the local agency shall assess both of the following:

(A)  The technological and economic feasibility of alternatives to the ordinance.

(B)  The potential saline discharge reduction of the ordinance.

(2)  The local agency has adopted and is enforcing regulatory requirements that limit the volumes and concentrations of saline discharges from nonresidential sources in the community waste disposal system to the extent technologically and economically feasible.

(b)  Notwithstanding subdivision (b) of Section 116785, a local agency may, by ordinance, limit the availability, or prohibit the installation, of residential water softening or conditioning appliances that discharge to the community sewer system if the local agency makes all of the following findings and includes them in the ordinance:

(1)  Limiting the availability, or prohibiting the installation, of the appliances is a necessary means of achieving compliance with the water reclamation requirements or the master reclamation permit issued by a California regional water quality control board. In determining a necessary means of achieving compliance, the local agency shall assess both of the following:

(A)  The technological and economic feasibility of alternatives to the ordinance.

(B)  The potential saline discharge reduction of the ordinance.

(2)  The local agency has adopted, and is enforcing, regulatory requirements that limit the volumes and concentrations of saline discharges from nonresidential sources to the community waste disposal system to the extent technologically and economically feasible.

(c)  Local agency findings shall be substantiated by an independent study of discharges from all sources of salinity, including, but not limited to, residential water softening or conditioning appliances, residential consumptive use, industrial and commercial discharges, and seawater or brackish water infiltration and inflow into the sewer collection system. The study shall quantify, to the greatest extent feasible, the total discharge from each source of salinity and identify remedial actions taken to reduce the discharge of salinity into the community sewer system from each source, to the extent technologically and economically feasible, to bring the local agency into compliance with waste discharge requirements, water reclamation requirements, or a master reclamation permit, prior to limiting or prohibiting the use of residential water softening or conditioning appliances.

(d)  Any ordinance adopted pursuant to this section shall be prospective in nature and may not require the removal of residential water softening or conditioning appliances that are installed before the effective date of the ordinance.

(e)  To comply with this section, any local agency described in subdivision (f) of Section 116780 is authorized to adopt an ordinance.

(f)  This section shall become operative on January 1, 2003.

(Amended by Stats. 2003, Ch. 172, Sec. 1. Effective January 1, 2004.)



116787

(a) Notwithstanding subdivision (d) of Section 116786, the Santa Clarita Valley Sanitation District, or any successor district, may, by ordinance adopted subsequent to an ordinance adopted pursuant to Section 116786, require the removal of all installed residential self-regenerating water softeners, if the district makes all of the following findings and includes those findings in the ordinance:

(1) The removal of residential self-regenerating water softeners is a necessary and cost-effective means of achieving timely compliance with waste discharge requirements, water reclamation requirements, or a Total Maximum Daily Load (TMDL) issued by a California regional water quality control board. In determining what constitutes a necessary and cost-effective means of achieving compliance, the district shall assess all of the following:

(A) Alternatives to the ordinance.

(B) The cost-effectiveness and timeliness of the alternatives as compared to the adoption of the ordinance.

(C) The reduction in chloride levels to date resulting from the voluntary program implemented pursuant to paragraph (1) of subdivision (c).

(D) The potential reduction in chloride levels expected as a result of the program implemented pursuant to paragraph (2) of subdivision (c).

(2) The district has adopted and is enforcing regulatory requirements that limit the volume and concentrations of saline discharges from nonresidential sources to the community sewer system, to the extent that is technologically and economically feasible.

(3) Based on available information, sufficient wastewater treatment capacity exists in Los Angeles County to make portable exchange water softening services available to residents affected by this ordinance.

(4) Based on available information, the adoption and implementation of the ordinance will avoid or significantly reduce the costs associated with advanced treatment for salt removal and brine disposal that otherwise would be necessary to meet the Total Maximum Daily Load (TMDL) for chloride, established by the Regional Water Quality Control Board, Los Angeles Region, for Reaches 5 and 6 of the Santa Clara River, in Los Angeles County that took effect May 4, 2005.

(b) (1) An ordinance adopted pursuant to subdivision (a) shall not be effective until it is approved by a majority vote of the qualified votes cast in a regularly scheduled election, following the adoption of the ordinance, held in the district’s service area, in a referendum in accordance with applicable provisions of the Elections Code.

(2) Information regarding the projected cost differences between advanced treatment for salt removal and brine disposal without the removal of installed residential self-regenerating water softeners, alternatives identified in paragraph (1) of subdivision (a), and the removal of installed residential self-regenerating water softeners shall be included in voter information material.

(c) (1) Prior to the effective date of any ordinance adopted pursuant to subdivision (a), the district shall make available to owners of residential self-regenerating water softeners within its service area a voluntary program to compensate the owner of the appliance for 100 percent of the reasonable value of the removed appliance, and the reasonable cost of the removal and disposal of the appliance, both of which shall be determined by the district, with consideration given to information provided by manufacturers of residential self-regenerating water softeners and providers of water softening or conditioning appliances and services in the district’s service area regarding purchase price, useful life, and the cost of installation, removal, and disposal.

(2) On and after the effective date of any ordinance adopted pursuant to subdivision (a), the district shall make available to owners of residential self-regenerating water softeners within its service area a program to compensate the owner of the appliance for 75 percent of the reasonable value of the removed appliance, and the reasonable cost of the removal and disposal of the appliance, both of which shall be determined by the district, with consideration given to information provided by manufacturers of residential self-regenerating water softeners and providers of water softening or conditioning appliances and services in the district’s service area regarding purchase price, useful life, and the cost of installation, removal, and disposal.

(3) Compensation pursuant to paragraphs (1) and (2) shall only be made available if the owner disposes of the residential self-regenerating water softener and provides written confirmation of the disposal which may include, but is not limited to, verification in writing provided by the franchise refuse hauler that provides the service of removing the appliance or verification in writing of the appliance’s destruction by the party responsible for its recycling or final disposal.

(4) If the owner of a residential self-regenerating water softener is in the business of renting or leasing residential self-regenerating water softeners, the owner may voluntarily waive compensation pursuant to paragraphs (1) and (2), and shall not be required to dispose of the appliance if the owner provides the district with written confirmation that the appliance has been removed from the home within the district’s service area for use in a location outside the district’s service area.

(5) The terms of compensation included in paragraphs (1) and (2) shall be included in an ordinance adopted pursuant to subdivision (a).

(6) (A) Upon the request of the district, the providers of water softening or conditioning services and appliances to residents of the district’s service area shall provide the district, within 60 days, copies of purchase agreements or receipts, or any other specific records of sales of residential self-generating water softeners in the district’s service area.

(B) The information in this paragraph shall remain protected and confidential in accordance with applicable provisions of the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(d) Any ordinance adopted pursuant to subdivision (a) and approved in accordance with subdivision (b) shall not take effect until January 1, 2009.

(e) For purposes of this section, “residential self-regenerating water softeners” and “appliances” mean residential water softening or conditioning appliances that discharge brine into the community sewer system.

(Added by Stats. 2006, Ch. 393, Sec. 2. Effective January 1, 2007.)



116790

Any water softening appliance in place at a residential dwelling prior to January 1, 1980, in those areas being served by sewage treatment facilities that have been limited with regard to salt loading pursuant to Division 7 (commencing with Section 13000) of the Water Code and for which the appropriate regional water quality control board makes a finding, after adoption of waste discharge requirements and subject to a public hearing, that the control of residential salinity input is necessary to provide compliance with those limitations, may be continued in operation for a period no longer than four years after the regional water quality control board has made its findings. After the four-year period has elapsed, any water softening appliance at that site shall be set at a salt efficiency rating of no less than 2850 grains of hardness removed per pound of salt used in regeneration when regeneration is initiated with clock controls or manually-initiated controls, or shall have regenerations initiated with demand devices. Also, after the four-year period has elapsed, those water-saving devices in shower heads, on faucets, and in toilet reservoirs, as recited in paragraph (2) of subdivision (b) of Section 116785, shall be installed unless already in place or prohibited by local and state plumbing and building standards. The salt efficiency rating of the water softening or conditioning appliance and the installation of water-saving devices shall be certified in accordance with Section 116795.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116795

The certification required by this article shall be provided by the new user of the appliance and shall be completed by a contractor having a valid Class C-55 water conditioning contractor’s license or Class C-36 plumbing contractor’s license and filed with the local agency responsible for issuing plumbing permits.

The certification form shall contain all of the following information:

(a)  Name and address of homeowner.

(b)  Manufacturer of the water softening or conditioning appliance, model number of the appliance, pounds of salt used per regeneration, and salt efficiency rating at the time of certification.

(c)  Manufacturer of the water-saving devices installed, model number, and number installed.

(d)  Name, address, and the specialty contractor’s license number of the C-55 and C-36 licensee making the certification.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Cross-Connection Control by Water Users

116800

Local health officers may maintain programs for the control of cross-connections by water users, within the users’ premises, where public exposure to drinking water contaminated by backflow may occur. The programs may include inspections within water users premises for the purpose of identifying cross-connection hazards and determining appropriate backflow protection. Water users shall comply with all orders, instructions, regulations, and notices from the local health officer with respect to the installation, testing, and maintenance of backflow prevention devices. The local health officer may collect fees from those water users subject to inspection to offset the costs of implementing cross-connection control programs.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116805

(a)  Local health officers may maintain programs, in cooperation with water suppliers, to protect against backflow through service connections into the public water supply, and, with the consent of the water supplier, may collect fees from the water supplier to offset the costs of implementing these programs.

(b)  The fees authorized under this section and under Section 116800 shall be limited to the costs of administering these programs. At the discretion of the water supplier, the fees collected from the water supplier by the local health officer may be passed through to water users.

(c)  Programs authorized under this section and Section 116800 shall be conducted in accordance with backflow protection regulations adopted by the department.

(d)  Nothing in this article shall prevent a water supplier from directly charging those water users required to install backflow prevention devices for the costs of the programs authorized in this section and Section 116800.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116810

To assure that testing and maintenance of backflow prevention devices are performed by persons qualified to do testing and maintenance, local health officers may maintain programs for certification of backflow prevention device testers. The local health officer may suspend, revoke, or refuse to renew the certificate of a tester, if, after a hearing before the local health officer or his or her designee, the local health officer or his or her designee finds that the tester has practiced fraud or deception or has displayed gross negligence or misconduct in the performance of his or her duties as a certified backflow prevention device tester. The local health officer may collect fees from certified testers to offset the cost of the certification program provided pursuant to this section. The certification standards shall be consistent with the backflow protection regulations adopted by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116815

(a)  All pipes installed above or below the ground, on and after June 1, 1993, that are designed to carry recycled water, shall be colored purple or distinctively wrapped with purple tape.

(b)  Subdivision (a) shall apply only in areas served by a water supplier delivering water for municipal and industrial purposes, and in no event shall apply to any of the following:

(1)  Municipal or industrial facilities that have established a labeling or marking system for recycled water on their premises, as otherwise required by a local agency, that clearly distinguishes recycled water from potable water.

(2)  Water delivered for agricultural use.

(c)  For purposes of this section, “recycled water” has the same meaning as defined in subdivision (n) of Section 13050 of the Water Code.

(Added by renumbering Section 4049.54 (as amended by Stats. 1995, Ch. 28) by Stats. 1996, Ch. 1023, Sec. 188. Effective September 29, 1996.)



116820

Any person who violates any provision of this article, violates any order of the local health officer pursuant to this article, or knowingly files a false statement or report required by the local health officer pursuant to this article is guilty of a misdemeanor punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment not exceeding 30 days in the county jail or by both such fine and imprisonment. Each day of a violation of any provision of this article or of any order of the local health officer beyond the time stated for compliance of the order shall be a separate offense.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Water Treatment Devices

116825

Unless the context otherwise requires, the following definitions shall govern construction of this article:

(a) “Water treatment device” means any point of use or point of entry instrument or contrivance sold or offered for rental or lease for residential use, and designed to be added to the plumbing system, or used without being connected to the plumbing of a water supply intended for human consumption in order to improve the water supply by any means, including, but not limited to, filtration, distillation, adsorption, ion exchange, reverse osmosis, or other treatment. “Water treatment device” does not include any device that is regulated pursuant to Article 12 (commencing with Section 111070) of Chapter 5 of Part 5.

(b) “Department” means the State Department of Public Health.

(c) “Person” means any individual, firm, corporation, or association, or any employee or agent thereof.

(d) “Contaminants” means any health-related physical, chemical, biological, or radiological substance or matter in water.

(e) “Health or safety claim” means any claim that the water treatment device will remove or reduce a contaminant for which either of the following applies:

(1) A primary drinking water standard as defined in Section 116275, or a treatment requirement as authorized in subdivision (j) of Section 116365 and subdivision (d) of Section 116375, has been established.

(2) A national primary drinking water standard or treatment requirement has been established under the federal Safe Drinking Water Act (42 U.S.C. Sec. 300g-1).

(f) “Manufacturer” means any of the following:

(1) A person that makes, converts, constructs, or produces water treatment devices for the purposes of sale, lease, or rental to individuals, corporations, associations, or other entities.

(2) A person that assembles water treatment devices or treatment components from components manufactured by another entity.

(3) A person that adds its own product name or product identification to water treatment devices or treatment components that have been manufactured or assembled by another entity.

(Amended by Stats. 2013, Ch. 403, Sec. 2. Effective January 1, 2014.)



116831

All regulations adopted pursuant to this article prior to January 1, 2014, are repealed.

(Added by Stats. 2013, Ch. 403, Sec. 4. Effective January 1, 2014.)



116832

(a) Commencing January 1, 2014, each manufacturer that offers for sale in California a water treatment device for which it makes a health or safety claim shall, for each water treatment device for which the manufacturer does not have a valid, unexpired certificate issued by the department prior to December 1, 2013, annually submit to the department the following information, together with the fee prescribed in Section 116850, for purposes of the department publishing the information on its Internet Web site:

(1) The name, address, telephone number, and Internet Web site address, if any, of the manufacturer.

(2) The name, address, and telephone number of a contact person for the manufacturer.

(3) The name and model number of the water treatment device, and any other product identification, used by the manufacturer to describe the water treatment device or treatment component.

(4) Each specific contaminant claimed to be removed or reduced by the device.

(5) For each specific contaminant identified pursuant to paragraph (4), the name of the organization that meets the accreditation standards of the American National Standards Institute and that has certified the device to verify its removal or reduction performance for that contaminant, the name of the testing protocol or standard used to test the device, a statement from the testing laboratory giving the date of the test, a summary of the results, and the date, if any, by which the device must be retested for verification of the removal or reduction performance to remain effective.

(6) A product information worksheet that includes the following information:

(A) A summary of the information required to be submitted to the department pursuant to paragraphs (1) to (5), inclusive.

(B) A copy of the certificate issued by the organization that certified the device, as described in paragraph (5).

(C) The service flow rate in gallons per minute or gallons per day or the production rate in gallons per day.

(D) The rated service life of the water treatment device, if applicable.

(E) The general use conditions and needs of the device, including, but not limited to, its maximum turbidity and the bacteriological quality of source water.

(F) The model or part number of components that must be periodically or routinely replaced to maintain the effectiveness of the device.

(G) The maximum and minimum operating temperature of the device in degrees Fahrenheit and degrees Centigrade.

(H) The maximum and minimum operating pressure of the device in pounds per square inch and kilograms per square centimeter.

(I) A reference to the device’s owners’ manual for general operation and maintenance requirements and the manufacturer’s warranty.

(b) (1) Information submitted to the department pursuant to subdivision (a) that is accompanied by the fee required by Section 116850 and postmarked, or sent electronically, after September 1, but on or before March 1, shall be published by the department pursuant to Section 116845 no later than April 1 next following the submission.

(2) Information submitted to the department pursuant to subdivision (a) that is accompanied by the fee required by Section 116850 and postmarked, or sent electronically, after March 1, but on or before September 1, shall be published by the department pursuant to Section 116845 no later than October 1 of that same year.

(Added by Stats. 2013, Ch. 403, Sec. 5. Effective January 1, 2014.)



116835

(a) A water treatment device for which a health or safety claim is made shall not be sold or otherwise distributed unless the device is included on the list of water treatment devices published on the state board’s Internet Web site pursuant to Section 116845.

(b) After July 1, 2015, the exterior packaging of a water treatment device for which a health or safety claim is made, and that is offered for sale in a retail establishment in California, shall clearly identify the contaminant or contaminants that the device has been certified pursuant to subdivision (a) to remove or reduce. If a device has been certified to remove or reduce more than five contaminants, at least five contaminants shall be listed on the exterior packaging followed by a statement directing consumers to visit the manufacturer’s Internet Web site to obtain information regarding additional contaminants that the device is certified to remove or reduce.

(c) After July 1, 2015, the manufacturer of a water treatment device for which it makes a health or safety claim shall include with each water treatment device offered for sale in California a decal that may be affixed to the device by the consumer that states, at a minimum, the following:

“Please refer to the owner’s manual for proper maintenance and operation. If this device is not maintained and operated as specified in the owner’s manual, there is a risk of exposure to contaminants. For more information, visit the manufacturer’s Internet Web site at Manufacturer’s Internet Web site or the State Water Resources Control Board’s Internet Web site at www.swrcb.ca.gov.”

(Amended by Stats. 2014, Ch. 828, Sec. 2. Effective January 1, 2015.)



116836

(a) Notwithstanding any other law, a certificate issued by the department shall not be valid unless the application for certification was filed on or before November 1, 2013.

(b) A currently valid certificate issued by the department on or before December 31, 2013, pursuant to this article, shall remain valid for five years following the date of initial issuance, provided that the manufacturer pays the annual fee established by Section 116850.

(Added by Stats. 2013, Ch. 403, Sec. 8. Effective January 1, 2014.)



116840

(a) The department, or any local health officer with the concurrence of the department, shall enforce this article.

(b) The department may remove a water treatment device from, or determine not to include a water treatment device on, the list of water treatment devices on the department’s Internet Web site upon its determination of any of the following:

(1) That the manufacturer, or any employee or agent thereof, has violated this article or Chapter 1 (commencing with Section 17500) of Part 3 of Division 7 of the Business and Professions Code.

(2) That any of the information submitted pursuant to Section 116832 is not true.

(3) That a certificate issued by the department prior to December 31, 2013, has expired, unless the manufacturer otherwise complies with Section 116832.

(4) That the manufacturer has not paid the annual fees required by Section 116850.

(5) That the manufacturer has failed to submit all of the information required by subdivision (a) of Section 116832.

(c) Any person, corporation, firm, partnership, joint stock company, or any other association or organization that violates any provision of this article shall be liable for a civil penalty not to exceed five thousand dollars ($5,000) for each violation. Where the conduct constituting a violation is of a continuing nature, each day of the conduct is a separate and distinct violation. The civil penalty shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General, or by any district attorney, county counsel, or city attorney in any court of competent jurisdiction.

(d) If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the State Treasurer. If brought by a district attorney or county counsel, the entire amount of penalties collected shall be paid to the treasurer of the county in which the judgment was entered. If brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county and one-half to the city.

(e) Unless otherwise provided, the remedies or penalties provided by this article are cumulative to each other and to remedies or penalties available under all other laws of this state.

(Amended by Stats. 2013, Ch. 403, Sec. 9. Effective January 1, 2014.)



116845

The department shall publish semiannually on its Internet Web site the following:

(a) (1) A list of water treatment devices for which a valid certification was issued by the department on or before December 31, 2013, except for those water treatment devices that the department has removed from, or determined not to include on, the list of water treatment devices on its Internet Web site.

(2) A list of water treatment devices for which a manufacturer has submitted information pursuant to Section 116832, except for those water treatment devices that the department has determined to remove from, or not include on, the list pursuant to Section 116840.

(3) A product worksheet for each water treatment device listed on the department’s Internet Web site.

(b) Consumer information, in English and Spanish, regarding the appropriate use of water treatment devices.

(Repealed and added by Stats. 2013, Ch. 403, Sec. 11. Effective January 1, 2014.)



116850

(a) The department shall charge and collect the applicable annual fee, as established pursuant to subdivision (b), from each manufacturer that submits information as required by Section 116832 and from each manufacturer that has a currently valid certificate issued by the department. The fees established pursuant to subdivision (b) shall not exceed the amount necessary to recoup the reasonable regulatory costs incurred by the department in publishing and maintaining the information on its Internet Web site as provided in Section 116845 and in conducting enforcement actions, including, but not limited to, referring matters for enforcement to other agencies pursuant to Section 116840.

(b) (1) For each water treatment device for which the manufacturer has submitted the information required by subdivision (a) of Section 116832, the annual fee shall be up to five hundred dollars ($500).

(2) For each water treatment device that has a valid, unexpired certificate issued by the department prior to December 31, 2013, the annual fee shall be up to five hundred dollars ($500).

(c) The department may establish and periodically adjust the fee authorized by subdivision (a) by publishing the fee on its Internet Web site. This action by the department shall not be subject to the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Repealed and added by Stats. 2013, Ch. 403, Sec. 13. Effective January 1, 2014.)



116855

This article shall not apply to residential self-regenerating water softeners, as defined in Section 13148 of the Water Code.

(Repealed and added by Stats. 2013, Ch. 403, Sec. 15. Effective January 1, 2014.)



116860

There is in the State Treasury the Water Device Certification Special Account. Fees collected pursuant to Section 116850 shall be deposited in the account created by this section. The money in the account is available for expenditure by the department, upon appropriation by the Legislature, solely for the purposes specified in this article.

(Amended by Stats. 2013, Ch. 403, Sec. 16. Effective January 1, 2014.)



116865

The Director of Finance may authorize the department to borrow up to two hundred thousand dollars ($200,000) for the purpose of implementing this article from any fund or account deemed appropriate by the Director of Finance. The department shall repay the loan with interest to be determined in accordance with Section 16314 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Lead Materials

116875

(a) No person shall use any pipe, pipe or plumbing fitting or fixture, solder, or flux that is not lead free in the installation or repair of any public water system or any plumbing in a facility providing water for human consumption, except when necessary for the repair of leaded joints of cast iron pipes.

(b) (1) No person shall introduce into commerce any pipe, pipe or plumbing fitting, or fixture intended to convey or dispense water for human consumption through drinking or cooking that is not lead free, as defined in subdivision (e). This includes kitchen faucets, bathroom faucets, and any other end-use devices intended to convey or dispense water for human consumption through drinking or cooking, but excludes service saddles, backflow preventers for nonpotable services such as irrigation and industrial, and water distribution main gate valves that are two inches in diameter and above.

(2) Pipes, pipe or plumbing fittings, or fixtures that are used in manufacturing, industrial processing, for irrigation purposes, and any other uses where the water is not intended for human consumption through drinking or cooking are not subject to the requirements of paragraph (1).

(3) For all purposes other than manufacturing, industrial processing, or to convey or dispense water for human consumption, “lead free” is defined in subdivision (f).

(c) No person engaged in the business of selling plumbing supplies, except manufacturers, shall sell solder or flux that is not lead free.

(d) No person shall introduce into commerce any solder or flux that is not lead free unless the solder or flux bears a prominent label stating that it is illegal to use the solder or flux in the installation or repair of any plumbing providing water for human consumption.

(e) For the purposes of this section, “lead free” means not more than 0.2 percent lead when used with respect to solder and flux and not more than a weighted average of 0.25 percent when used with respect to the wetted surfaces of pipes and pipe fittings, plumbing fittings, and fixtures. The weighted average lead content of a pipe and pipe fitting, plumbing fitting, and fixture shall be calculated by using the following formula: The percentage of lead content within each component that comes into contact with water shall be multiplied by the percent of the total wetted surface of the entire pipe and pipe fitting, plumbing fitting, or fixture represented in each component containing lead. These percentages shall be added and the sum shall constitute the weighted average lead content of the pipe and pipe fitting, plumbing fitting, or fixture.

(f) For the purposes of paragraph (3) of subdivision (b), “lead free,” consistent with the requirements of federal law, means not more than 0.2 percent lead when used with respect to solder and flux and not more than 8 percent when used with respect to pipes and pipe fittings. With respect to plumbing fittings and fixtures, “lead free” means not more than 4 percent by dry weight after August 6, 2002, unless the department has adopted a standard, based on health effects, for the leaching of lead.

(g) (1) All pipe, pipe or plumbing fittings or fixtures, solder, or flux shall be certified by an independent American National Standards Institute (ANSI) accredited third party, including, but not limited to, NSF International, as being in compliance with this section.

(2) (A) The certification described in paragraph (1) shall, at a minimum, include testing of materials in accordance with the protocols used by the Department of Toxic Substances Control in implementing Article 10.1.2 (commencing with Section 25214.4.3) of Chapter 6.5 of Division 20.

(B) The certification required pursuant to this subdivision shall not interfere with either the department’s exercise of its independent authority to protect public health pursuant to this section, or the Department of Toxic Substances Control’s exercise of its independent authority to implement Article 10.1.2 (commencing with Section 25214.4.3) of Chapter 6.5 of Division 20.

(3) It is the intent of the Legislature that this subdivision only provide guidance and assistance to the entities that use an independent ANSI accredited third party to demonstrate compliance with this section. Any tests developed by an independent ANSI accredited third party in accordance with this subdivision shall have no weight of authority under California statute.

(4) Notwithstanding paragraph (1), the department shall retain its independent authority in administering this article.

(h) This section shall become operative on January 1, 2010. The requirement described in subdivision (g) shall not be construed in any manner as to justify a delay in compliance with the lead-free standard set forth in subdivision (e).

(Amended (as added by Stats. 2006, Ch. 853, Sec. 2) by Stats. 2008, Ch. 580, Sec. 2. Effective January 1, 2009. Section operative January 1, 2010, by its own provisions.)



116880

The department shall adopt building standards to implement Section 116875. The standards shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and shall be published in the State Building Standards Code located in Title 24 of the California Code of Regulations. The standards shall be enforced by the appropriate state and local building and health officials.

(Amended by Stats. 1997, Ch. 734, Sec. 18. Effective October 7, 1997.)









CHAPTER 7 - Water Supply

ARTICLE 1 - Water Supply Provisions

116975

No person shall put the carcass of any dead animal, or the offal from any slaughter pen, corral, or butcher shop, into any river, creek, pond, reservoir, or stream.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116980

No person shall put any water closet, privy, cesspool or septic tank, or the carcass of any dead animal, or any offal of any kind, in, or upon the borders of, any stream, pond, lake, or reservoir from which water is drawn for the supply of any portion of the inhabitants of this state, in a manner that the drainage of the water closet, privy, cesspool or septic tank, or carcass, or offal may be taken up by or in the water.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116985

No person shall allow any water closet, privy, cesspool, or septic tank, or carcass of any dead animal, or any offal of any kind, to remain in or upon the borders of any stream, pond, lake, or reservoir within the boundaries of any land owned or occupied by him or her, in a manner that the drainage from the water closet, privy, cesspool or septic tank, or carcass, or offal, may be taken up by or in the stream, pond, lake, or reservoir, if water is drawn therefrom for the supply of any portion of the inhabitants of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116990

No person shall keep any horses, mules, cattle, swine, sheep, or live stock of any kind, penned, corralled, or housed on, over, or on the borders of any stream, pond, lake, or reservoir, in a manner that the waters become polluted, if water is drawn therefrom for the supply of any portion of the inhabitants of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



116995

No person shall cause or permit any horses, cattle, sheep, swine, poultry, or any kind of live stock or domestic animals, to pollute the waters, or tributaries of waters, used or intended for drinking purposes by any portion of the inhabitants of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117000

No person shall bathe, except as permitted by law, in any stream, pond, lake, or reservoir from which water is drawn for the supply of any portion of the inhabitants of this state, or by any other means foul or pollute the waters of any such stream, pond, lake, or reservoir.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117005

Nothing in this article shall be held to prevent the grazing of livestock in areas embracing any stream or watershed where the grazing would not tend to render the waters unwholesome or injurious to the public health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117010

Every person who washes clothes in any spring, stream, river, lake, reservoir, well, or other waters that are used or intended for drinking purposes by the inhabitants of the vicinage or of any city, county, or town, of this state, is guilty of a misdemeanor, punishable by imprisonment in the county jail for not more than 90 days, or a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000), or by both such fine and imprisonment.

Each day’s violation of this section is a separate offense.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117015

Every person who violates, or refuses or neglects to conform to, any sanitary rule, order, or regulation prescribed by the department for the prevention of the pollution of springs, streams, rivers, lakes, wells, or other waters used or intended to be used for human or animal consumption, is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117020

No person shall construct, maintain, or use any waste well extending to or into a subterranean water-bearing stratum that is used or intended to be used as, or is suitable for, a source of water supply for domestic purposes, except pursuant to Article 6 (commencing with Section 13540) of Chapter 7, Division 7 of the Water Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117025

It is unlawful for the owner, tenant, lessee, or occupant of any houseboat or boat intended for or capable of being used as a residence, house, dwelling, or habitation, or agent of the owner, tenant, lessee, or occupant to moor or anchor it or permit it to be moored or anchored in or on any river or stream, the waters of which are used for drinking or domestic purposes by any city, town, or village, within a distance of two miles above the intake or place where the city, town, or village water system takes water from the river or stream. This section does not apply to the mooring or anchoring of a houseboat when necessary, during transportation, for a period of not longer than one day.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117030

Violation of this article may be enjoined by any court of competent jurisdiction at the suit of any person whose supply of water for human or animal consumption or for domestic purposes is or may be affected, or by the state department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117035

Anything done, maintained, or suffered, in violation of any of the provisions of this article is a public nuisance, dangerous to health, and may be summarily abated as such.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117040

A city, city and county, district or other public agency, owning or operating a reservoir used for domestic or drinking water purposes, may open to public fishing all or any part of the reservoir and its surrounding land.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117045

Before the reservoir and its surrounding land are opened to public fishing the public agency owning or operating the reservoir shall determine that the public fishing will not affect the purity and safety for drinking and domestic purposes of the water collected in the reservoir, and shall obtain from the department a valid water supply permit setting forth the terms and conditions upon which public fishing may be conducted in the reservoir and on its surrounding land.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117050

Public fishing shall not be conducted in a reservoir or on its surrounding land if the reservoir is used as a regulating reservoir to meet daily or peak consumption demands and as a terminal reservoir to a water collecting facility and as a distribution reservoir from which water may be supplied for drinking or domestic purposes without full purification treatment after withdrawal from the reservoir.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117055

The department may allow public fishing on any terminal reservoir if it finds that adequate means are being used to protect drinking water quality and that public fishing will have no significant effect on water quality. The department shall examine all feasible means of protecting water quality on terminal reservoirs and other reservoirs where public fishing may be allowed. The department may close any terminal water supply reservoir to public angling on an emergency basis, if water quality is threatened by public use.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117060

The public agency owning or operating the reservoir may establish and collect fees, including charges for motor vehicle parking, for the construction and operation of structures, facilities and equipment and the operation and use of the reservoir and its surrounding lands for public fishing. The public agency may contract with any agency or department of the federal government or the state, with other public agencies or with private individuals for the construction, operation and use of structures, facilities and equipment and the performance of services necessary or convenient to public fishing in the reservoir and on its surrounding land, including the rental, lease or permission to use portions of the reservoir and its surrounding lands for structures, facilities and equipment necessary or convenient for the use of the public. The public agency may establish and enforce all rules and regulations necessary or convenient to the conducting of public fishing on the reservoir and its surrounding land and for the control, operation and protection of the reservoir, its surrounding land and all structures, facilities and equipment in connection with the reservoir.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117065

The public agency shall cause a copy of the rules and regulations to be posted upon the area opened to public fishing and other recreational uses, and it shall cause the rules and regulations to be published at least once in a newspaper of general circulation published in the county in which the reservoir is in whole or in part situated, if there be a newspaper, otherwise in a newspaper of general circulation published within the area of the public agency. If a public agency amends its rules and regulations, the public agency shall similarly publish a summary of its amended rules and regulations, along with an Internet address and the physical location where the complete text of the amended rules and regulations may be viewed. Posting and publication shall be sufficient notice to all persons. The affidavit of the secretary, clerk, or corresponding officer of the public agency that the rules and regulations have been so posted and published is prima facie evidence thereof. A copy of the rules and regulations, attested by the secretary, clerk, or corresponding officer of the public agency shall be prima facie evidence that the regulations have been made by the public agency as provided by law.

(Amended by Stats. 2010, Ch. 699, Sec. 30. Effective January 1, 2011.)



117070

Any violation of any rule or regulation lawfully made by the public agency is a misdemeanor. The superior court of the county within which the reservoir lies in whole or in part is a proper place for trial of all prosecutions for violations of any rules and regulations adopted by the public agency.

(Amended by Stats. 2003, Ch. 449, Sec. 28. Effective January 1, 2004.)



117075

Sections 117040 to 117070, inclusive, shall not apply to reservoirs used for domestic or drinking water purposes that are open to fishing or recreational uses on September 11, 1957, or that have been open to fishing or recreational uses prior to that date.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Additional Water Supply Provisions

117080

“Governmental agency,” as used in this article, includes a city, city and county, and district, but does not include a chartered city or city and county.

“Body of water” means a reservoir or lake.

“Owned” means owned or controlled.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117085

The board of supervisors of any county wherein is located a body of water owned by a governmental agency, that is used to supply water for human consumption may by resolution request the governmental agency owning the body of water to open the body of water to public fishing and the surrounding land area for other recreational use. The governmental agency owning the body of water shall thereupon make and file with said board of supervisors an estimate of the cost of preparing a coordinated plan for public fishing in said body of water and other recreational uses in the surrounding land area. The board of supervisors thereupon may deposit with the governmental agency owning the body of water the amount of the estimate not exceeding two thousand five hundred dollars ($2,500), and the governmental agency owning said body of water thereupon shall proceed promptly with and complete the coordinated plan. In event the cost of preparing the plan shall be less than the amount deposited by the board of supervisors, the excess shall be repaid by the governmental agency owning the body of water to the board of supervisors that made the deposit. The plan may provide for development of the area by stages and may exclude from public access structures, facilities or works of the agency necessary in supplying water for human consumption and the portions of the body of water and surrounding land area as may be reasonably required for the protection, maintenance or operation of the structures, facilities, or works. The plan may exclude portions of the surrounding area as are unsuitable for public recreational use. The coordinated plan may also include an estimate of the cost of the capital improvements necessary or convenient for public fishing and recreational uses, an estimate of the annual cost of maintenance and operation of the plan, and a recommendation as to the manner in which the plan may be financed.

After completion of the coordinated plan the governmental agency shall promptly make application to the department for an amendment to its water supply permit, that would allow the opening of the body of water to public fishing and the surrounding land area for other recreational use pursuant to the coordinated plan.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117090

Upon receipt of the amended permit, if the agency does not allow such use, it shall call for a vote of its constituents at the next statewide primary election or general election, or if the agency is a municipal corporation at the next general municipal election, to determine whether or not the use shall be allowed and if a majority vote is in favor the public agency shall allow public fishing in the body of water and other recreational uses in the surrounding area in compliance with the amended permit.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117095

Nothing herein contained shall permit or require fishing or other recreational uses in a secondary reservoir from which water is supplied for domestic use without purification treatment after withdrawal from said reservoir.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117100

The ballot for the election authorized by Section 117090 shall contain the instructions required by law to be printed thereon and in addition thereto the following:

Shall the (insert name of governmental agency)
allow fishing in the (name of body of water)

and other recreational uses in the surrounding
area subject to the regulations of the State
Department of Health Services?

YES

NO

If the governmental agency concludes that a bond issue is required to pay for the capital improvements included in the coordinated plan as approved by the amended permit, there shall also be printed on the ballot, immediately following the ballot proposition aforesaid, the following proposition to be voted on by the constituents of the governmental agency:

Shall the (insert name of governmental agency)
incur a bonded indebtedness in the principal
amount of $____ for providing the capital
improvements for fishing in the (name of body

of water) and other recreational uses in the
surrounding land area, subject to the regulations
of the State Department of Health Services?

YES

NO

(Amended by Stats. 2006, Ch. 538, Sec. 437. Effective January 1, 2007.)



117105

The governmental agency owning the body of water may fix and collect fees, including charges for motor vehicle parking, for the construction of facilities, operation, and use of the area opened for public fishing and other recreational uses. The governmental agency shall have the power to contract with others for the rendering of any or all of the services required in connection with the operation of the area including the right to rent or lease the whole or any part of the area to provide necessary or convenient facilities for the use of the public. The governmental agency shall have the power to make and enforce regulations that it may find necessary or convenient for proper control of the areas opened to public fishing and other recreational uses. The department shall make recurring inspections of all recreational areas approved under this article to ensure the continued purity of drinking water.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117110

The governmental agency shall cause a copy of the rules and regulations to be posted upon the area opened to public fishing and other recreational uses, and it shall cause the rules and regulations to be published at least once in a newspaper of general circulation published in the county in which the reservoir is in whole or in part situated, if there be such a newspaper, otherwise in a newspaper of general circulation published within the area of the governmental agency. The posting and publication shall be sufficient notice to all persons. The affidavit of the secretary, clerk, or corresponding officer of the governmental agency that the rules and regulations have been so posted and published is prima facie evidence thereof. A copy of the rules and regulations, attested by the secretary, clerk, or corresponding officer of the governmental agency shall be prima facie evidence that the rules and regulations have been made by the governmental agency as provided by law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117115

As far as possible the development and operation of the recreational uses authorized by this article shall be financed out of the revenues authorized by this article; provided, however, that the governmental agency owning the body of water is not required to fix fees that are unreasonably high and in its discretion may make use of any means of financing that it is otherwise authorized to use for any purpose.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117120

Any violation of any rule or regulation lawfully made by the governmental agency is a misdemeanor. The superior court of the county within which the reservoir lies in whole or in part is a proper place for trial of all prosecutions for violations of any rules and regulations adopted by the governmental agency.

(Amended by Stats. 2003, Ch. 449, Sec. 29. Effective January 1, 2004.)



117125

Notwithstanding any other provision of law, the Department of Fish and Game may stock with fish any body of water opened to public fishing pursuant to this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Punishment or Violations

117130

Violation of any provision of this chapter is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)












PART 13 - GARBAGE AND ONSITE SEWAGE DISPOSAL

CHAPTER 1 - Definitions (Reserved)

117130

Violation of any provision of this chapter is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 2 - Powers and Duties (Reserved)

117130

Violation of any provision of this chapter is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 3 - Enforcement and Penalties (Reserved)

117130

Violation of any provision of this chapter is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 4 - Waste and Waste Disposal

ARTICLE 1 - Septic Tanks

117400

This article shall not apply to any city, town, county, sanitary district, sanitation district, sewer maintenance district or to any agency or institution of the state or the federal government by reason of the cleaning of septic tanks, chemical toilets, cesspools, sewage seepage pits or sewage works that are owned and operated by any of these governmental agencies or institutions.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117405

It is unlawful for any person or firm to carry on or engage in the business of the cleaning of septic tanks, chemical toilets, cesspools or sewage seepage pits or to dispose of the cleanings therefrom in any city, town, county, or city and county unless he or she or it shall hold an unrevoked registration issued by the local health officer or his or her duly authorized representative of the city, town, county, or city and county for the carrying on of the business.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117410

Except as provided in Section 25163, it is unlawful for any person to clean septic tanks, chemical toilets, cesspools or sewage seepage pits or to dispose or aid in the disposal of the cleanings thereof, for any person or firm engaged in the business of cleaning out septic tanks, chemical toilets, cesspools or sewage seepage pits or disposing of the cleanings thereof who does not hold an unrevoked registration as provided in this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117415

All applications for registration under this article shall be filed with the local health officer in the city, town, county, or city and county in which it is desired to carry on the business. The application shall state the name in full, if a partnership then names of each of the partners, the relation of the applicant to the firm or partnership, the place of business and place of residence of the applicant for registration and of each of the partners in the business, if a partnership, and shall state the exact location of the place at which it is proposed to dispose of cleanings. The application shall be signed by the authorized officer of a corporation, if a corporation; or by the managing partner, if a partnership.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117420

Registration shall be issued only after a satisfactory examination by the health officer or his or her duly authorized representative covering the equipment to be used, the applicant’s knowledge of sanitary principles and of the laws and ordinances affecting human health or nuisances, and the reliability of the applicant in observing sanitary laws, ordinances and directions, and in selecting laborers and employees who may clean out septic tanks, chemical toilets, cesspools and sewage seepage pits without endangering human health or comfort; and only after examination of the place or places and manner of disposal of the cleanings proposed by the applicant.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117425

The health officer is required to act upon each application within thirty (30) days of the date of filing same.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117430

Registration shall be only for the unexpired portion of the calendar year in which application is made, and at the end of the calendar year all registrations shall become void and of no effect.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117435

(a)  Applicants may be registered under any terms, conditions, orders, and directions as the health officer or his or her duly authorized representative may deem necessary for the protection of human health and comfort. Each health officer and his or her duly authorized representative may require any and all persons who are registered with the health officer to clean septic tanks, cesspools, or sewage seepage pits or to dispose of the cleanings therefrom, to file with the health officer at any time and at any frequency or intervals as the health officer or duly authorized representative may desire, a statement specifying all of the following:

(1)  The name and address of the owner or tenant of each and every one of the premises where a septic tank, cesspool, or sewage seepage pit has been cleaned out by the registrant or his or her employees or by others on his or her behalf and the date of each cleaning.

(2)  The location where the cleanings are disposed of and by whom.

(3)  Discharges of waste that may result in violation of laws or ordinances required to be known by the registrant pursuant to Section 117420.

(b)  The health officer may require the statement to be sworn to before a notary.

(c)  Any and all persons registered with the health officer to clean septic tanks, cesspools, or sewage seepage pits, or to dispose of the cleanings therefrom, shall also provide a statement as required pursuant to paragraph (3) of subdivision (a) to a regional board as defined pursuant to Section 13050 of the Water Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117440

A change of address of any registrant including a member of a partnership that is registered and of the place of business thereof shall be reported in writing by registered mail by the registrant within two days after the change of address.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117445

Any registration issued under this article may be revoked by the issuing health officer for cause on 10 days’ notice to the applicant. The notice shall be served by registered mail or in person at the latest place of residence or of business reported by the applicant.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117450

Violation of any of the provisions of this article or of any order or orders of a health officer made pursuant to this article for the protection of human health and comfort shall constitute a misdemeanor and shall be punishable by a fine of not less than two hundred dollars ($200) for each offense or by imprisonment for not less than thirty (30) days or by both the fine and imprisonment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Pollution of Navigable Waters with Garbage

117475

For the purpose of this article the term “garbage” includes any or all of the following:

(a)  Garbage.

(b)  Swill.

(c)  Refuse.

(d)  Cans.

(e)  Bottles.

(f)  Paper.

(g)  Vegetable matter.

(h)  Carcass of any dead animal.

(i)  Offal from any slaughter pen or butcher shop.

(j)  Trash.

(k)  Rubbish.

( l)  Radioactive waste materials.

(m)  Discarded, nonbiodegradable materials including plastics or damaged or broken marine equipment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117480

Every person who places, deposits, or dumps any garbage in or upon the navigable waters of this state, or who places, deposits, or loads it upon any vessel, with intent that it shall be dumped or deposited in or upon the navigable waters of this state, or at any point in the ocean within twenty miles of any point on the coast line of the state, is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117485

Every person in charge of any vessel who permits it to be loaded with any garbage with intent that it shall be dumped or deposited from the vessel in or upon any of the navigable waters of this state, or at any point in the ocean, within twenty miles of any point on the coast line of the state, is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117490

A vessel upon which any garbage has been loaded with the intent that it shall be dumped or deposited upon any of the waters of the ocean where permitted by this article, shall not leave any point within the state unless it shall carry for the entire trip an inspector appointed by the department, or where the point of departure is in a city, then by the city. The inspector shall enforce this article.

Every person in charge of a vessel that is required to have an inspector on board by this article, and that does not carry an inspector during the entire trip, is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117495

Every person in charge of a vessel that is to dump or deposit radioactive waste materials upon any of the waters of the ocean where permitted by this article shall notify the department in writing at least five days in advance of the dumping or depositing, specifying the intended date of departure and giving other information as may be required by the department. The department may permit the vessel to leave without the inspector required by Section 117490 if it determines that the public health and welfare will not be endangered thereby. If this permission is granted, the department may require the person in charge of the vessel to submit a certified statement to it, at a time as the department determines, setting forth the time, location, and manner of the dumping or disposal and other information as the department may require.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117500

This article shall not be construed to affect the discharge of any sewer system.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Vessel Sanitation

117505

No person shall maintain or operate in or upon the navigable waters of any lake, reservoir, or fresh water impoundment of this state any vessel that is equipped with a toilet unless the toilet is sealed or otherwise rendered inoperable or designed so that no human excreta can be discharged into the waters.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Pollution by Vessels

117510

As used in this article:

(a)  “Vessel” means every description of craft or other contrivance used, or capable of being used, as a means of transportation in or on water.

(b)  “Navigable waters” means all public waters of the state in any river, stream, lake, reservoir, or other body of water, including all salt water bays, inlets, and estuaries within the jurisdiction of the state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117515

No person shall place, deposit, or dump any human excreta in or upon the navigable waters of this state, that are within any marina, yacht harbor, fresh water lake, or fresh water impoundment, from any vessel tied to any dock, slip, or wharf that has toilet facilities available for the use of persons on the vessel.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117520

It is not the intent of the Legislature in enacting this article to preempt the field of pollution by vessels, and the provisions of this article do not prohibit the enactment or enforcement of any ordinance by any city, county, or district having the power to regulate pollution by vessels, that is stricter than the provisions of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117525

Any violation of this article is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 5 - Violations

117530

Violation of any provision of Article 2 (commencing with Section 117475), Article 3 (commencing with Section 117505), Article 4 (commencing with Section 117510), and Article 6 (commencing with Section 117550) is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 6 - Prohibited Waste Disposal

117550

For purposes of this article, “solid waste” has the same meaning as that term is defined in Section 40191 of the Public Resources Code.

(Repealed and added by Stats. 2006, Ch. 416, Sec. 3. Effective January 1, 2007.)



117555

A person who places, deposits, or dumps, or who causes to be placed, deposited, or dumped, or who causes or allows to overflow, sewage, sludge, cesspool or septic tank effluent, accumulation of human excreta, or solid waste, in or upon a street, alley, public highway, or road in common use or upon a public park or other public property other than property designated or set aside for that purpose by the governing board or body having charge of the property, or upon private property without the owner’s consent, is guilty of a misdemeanor.

This section does not apply to the placing, depositing, or dumping of solid waste upon private property by the owner, or a person authorized by the owner, of the private property, except that the placing, depositing, or dumping of the solid waste shall not create a public health and safety hazard, nuisance, or a fire hazard, as determined by a local enforcement agency, as defined in Section 40130 of the Public Resources Code, local health department, local fire department or fire district, or the Department of Forestry and Fire Protection.

(Amended by Stats. 2006, Ch. 416, Sec. 4. Effective January 1, 2007.)



117560

A state fish and game warden, police officer of a city, sheriff, deputy of a sheriff, person described in subdivision (j) of Section 830.7 of the Penal Code, and any other peace officer of the State of California, within his or her respective jurisdiction, shall enforce this article.

(Amended by Stats. 2007, Ch. 201, Sec. 1. Effective January 1, 2008.)






ARTICLE 7 - Solid Waste Handling and Disposal

117575

Unless the context otherwise requires, the definitions in Article 2 (commencing with Section 66710) of Chapter 1 of Title 7.3 of the Government Code govern the construction of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117580

The department insofar as presently or hereafter provided by law, shall continue to be responsible for all aspects of solid waste management and resource recovery as they directly affect human health, including, but not limited to, the contamination of air, water, and land, propagation of vertebrates and invertebrates that may transmit disease to man, handling and disposal of hazardous wastes, and management practices that threaten the health of solid waste employees or the general public.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117585

The department shall continue to administer and enforce the laws, other than matters covered by Title 7.3 (commencing with Section 66700) of the Government Code, that are within its jurisdiction as they apply directly to solid wastes. The department also, as it relates directly to human health, shall:

(a)  Evaluate and study, as appropriate, the characteristics of solid wastes and methods for their handling and disposal for health protection.

(b)  Render technical assistance to the board, local agencies, and others in the planning and operation of solid waste management programs and resources recovery programs.

(c)  Formulate technical criteria and suggested guidelines for use by state and local agencies in development, planning, implementation, and operation of programs for the local handling of solid waste.

(d)  Stimulate and participate in research and development projects conducted by other public or private agencies, especially those intended to reduce, effectively reuse, or decontaminate waste products.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117590

The department, not later than January 1, 1975, shall prepare and shall submit minimum standards for solid waste handling and disposal for the protection of the public health to the board for inclusion in the state policy for solid waste management required to be adopted pursuant to Section 66770 of the Government Code. The department may adopt varying standards for different areas of the state depending on population density, climate, geology, and other factors relevant to solid waste handling and disposal, and may revise the standards when appropriate.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)












PART 14 - MEDICAL WASTE

CHAPTER 1 - General Provisions

117600

This part shall be known and may be cited as the Medical Waste Management Act.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117605

(a) This part governs medical waste management at the facility where waste is generated, at transfer stations, and at treatment facilities. This part also governs the tracking of medical waste beyond what is required in federal shipping documents and regulates aspects of the transport of regulated medical waste.

(b) Sections 173.196 and 173.197 of Title 49 of the Code of Federal Regulations impose standards for the transportation of medical waste on public roads and highways while in transport, unless an affected person applies to, and receives a determination of any perceived conflict from, the United States Secretary of Transportation. Domestic Mail Manual 601.10.17.5 (Mailability: Hazardous Materials: Sharps and Other Mailable Regulated Medical Waste) imposes standards for the transportation of medical waste through the mail and approves medical waste mail back systems.

(c) The department shall submit to the Legislature by no later than January 1, 2016, a report describing the interaction of federal and state law for the transport of regulated medical waste. The department shall convene a stakeholder group that includes, but is not limited to, small and large quantity generators, haulers, transfer station operators, treatment facility operators, local enforcement agencies, retailers, and other affected entities for this purpose. The reporting requirement imposed by this subdivision shall expire as of January 1, 2016, or when the report is submitted to the Legislature. The report submitted pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(d) The department may, in its discretion, update standards related to the transportation of medical waste during transit through a guidance document provided to regulated entities and posted on the department’s Internet Web site. This guidance document shall be exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) to the extent that the department finds that the updated standards are consistent with the standards of the United States Department of Transportation.

(e) If an affected person, including the department, seeks a preemption determination pursuant to Section 5125 of Title 49 of the United States Code or by a court of competent jurisdiction, the department may, in its discretion, temporarily waive the state transportation requirements under this part until that determination is made and shall provide notice of the waiver on its Internet Web site.

(f) During the period of temporary waiver described in subdivision (e), or if preemption is found, the federal requirements shall be deemed to be the law of this state and enforceable by the department. The department may enforce these federal requirements by providing an updated guidance document to interested parties and posting the updated guidance document on the department’s Internet Web site.

(g) The Medical Waste Management Act does not preempt any local ordinance regulating infectious waste, as that term was defined by Section 25117.5 as it read on December 31, 1990, if the ordinance was in effect on January 1, 1990, and regulated both large and small quantity generators. Any ordinance may be amended in a manner that is consistent with this part.

(Amended by Stats. 2014, Ch. 564, Sec. 1. Effective January 1, 2015.)



117610

The department shall adopt regulations that will establish and ensure statewide standards for uniformity in the implementation and administration of this part and that will promote waste minimization and source reduction.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117615

Notwithstanding Section 117605, with the approval of the director, and in the interest of public health, a local ordinance providing more stringent requirements than specified in this part may be implemented for a specified time period.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 2 - Definitions

117625

Unless the context requires otherwise, the definitions in this article govern the construction of this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117630

“Biohazard bag” means a disposable film bag that is impervious to moisture. The film bags that are used for transport shall be marked and certified by the manufacturer as having passed the tests prescribed for tear resistance in the American Society for Testing Materials (ASTM) D1922, “Standard Test Method for Propagation Tear Resistance of Plastic Film and Thin Sheeting by Pendulum Method” and for impact resistance in ASTM D 1709, “Standard Test Methods for Impact Resistance of Plastic Film by the Free-Falling Dart Method,” as those documents were published on January 1, 2014. The film bag shall meet an impact resistance of 165 grams and a tearing resistance of 480 grams in both parallel and perpendicular planes with respect to the length of the bag. The color of the bag shall be red, except when yellow bags are used to further segregate trace chemotherapy waste and white bags are used to further segregate pathology waste.

(Repealed and added by Stats. 2014, Ch. 564, Sec. 4. Effective January 1, 2015.)



117636

“Chemotherapeutic agent” means an agent that kills or prevents the reproduction of malignant cells. Chemotherapeutic agent excludes anti-inflammatory and antibiotic medications used to treat malignant cells in the practice of veterinary medicine.

(Added by Stats. 2014, Ch. 564, Sec. 6. Effective January 1, 2015.)



117637

“Common carrier” means either of the following:

(a) A person or company that has a United States Department of Transportation number issued by the Federal Motor Carrier Safety Administration and is registered with the Federal Motor Carrier Safety Administration as a for-hire property carrier.

(b) A person or company that has a motor carrier of property permit issued by the Department of Motor Vehicles pursuant to the Motor Carriers of Property Permit Act (Division 14.85 (commencing with Section 34600) of the Vehicle Code) and, if applicable, a carrier identification number issued by the Department of the California Highway Patrol pursuant to Section 34507.5 of the Vehicle Code.

(Added by Stats. 2012, Ch. 689, Sec. 1. Effective January 1, 2013.)



117640

“Common storage facility” means any designated accumulation area that is onsite and is used by small quantity generators otherwise operating independently for the storage of medical waste for collection by a registered hazardous waste hauler.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117645

“Container” means the rigid container in which the medical waste is placed prior to transporting for purposes of storage or treatment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117647

“Empty” means a condition achieved when tubing, a container, or inner liner removed from a container that previously contained liquid or solid material, including, but not limited to, a chemotherapeutic agent, is considered empty. The tubing, container, or inner liner removed from the container shall be considered empty if it has been emptied so that the following conditions are met:

(a) If the material that the tubing, container, or inner liner held is pourable, no material can be poured or drained from the tubing, container, or inner liner when held in any orientation, including, but not limited to, when tilted or inverted.

(b) If the material that the container or inner liner held is not pourable, no material or waste remains in the container or inner liner that can feasibly be removed by scraping.

(Added by Stats. 2014, Ch. 564, Sec. 7. Effective January 1, 2015.)



117650

“Enforcement agency” means the department or the local agency administering this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117655

“Enforcement officer” means the director, or agents or registered environmental health specialists appointed by the director, and all local health officers, directors of environmental health, and their duly authorized registered environmental health specialists and environmental health specialist trainees, or the designees of the director, local health officers, or the directors of environmental health.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117657

“Fund” means the Medical Waste Management Fund created pursuant to Section 117885.

(Added by Stats. 1996, Ch. 1023, Sec. 347. Effective September 29, 1996.)



117660

“Hazardous waste hauler” means a person registered as a hazardous waste hauler pursuant to Article 6 (commencing with Section 25160) and Article 6.5 (commencing with Section 25167.1) of Chapter 6.5 of Division 20 and Chapter 30 (commencing with Section 66001) of Division 4 of Title 22 of the California Code of Regulations.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117662

“Health care professional” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code; any person licensed pursuant to the Osteopathic Initiative Act, as set forth in Chapter 8 (commencing with Section 3600) of Division 2 of the Business and Professions Code, or pursuant to the Chiropractic Initiative Act, as set forth in Chapter 2 (commencing with Section 1000) of Division 2 of the Business and Professions Code; and any person certified pursuant to Division 2.5 (commencing with Section 1797).

(Added by renumbering Section 25021.9 by Stats. 1996, Ch. 536, Sec. 2. Effective January 1, 1997.)



117665

“Highly communicable diseases” means diseases, such as those caused by organisms classified by the federal Centers for Disease Control and Prevention as risk group 3 organisms or higher.

(Amended by Stats. 2014, Ch. 564, Sec. 8. Effective January 1, 2015.)



117670

“Household waste” means any material, including garbage, trash, and sanitary wastes in septic tanks and medical waste, that is derived from households, farms, or ranches. Household waste does not include trauma scene waste.

(Amended by Stats. 1997, Ch. 732, Sec. 1.5. Effective January 1, 1998.)



117671

“Home-generated sharps waste” means hypodermic needles, pen needles, intravenous needles, lancets, and other devices that are used to penetrate the skin for the delivery of medications derived from a household, including a multifamily residence or household.

(Added by Stats. 2006, Ch. 64, Sec. 2. Effective January 1, 2007.)



117672

“Industrial hygienist” means a person who has met the educational requirements of an industrial hygiene certification organization, as defined in subdivision (c) of Section 20700 of the Business and Professions Code, and who has had at least one year in the comprehensive practice of industrial hygiene, as defined in subdivision (a) of Section 20700 of the Business and Professions Code.

(Added by Stats. 1997, Ch. 732, Sec. 2. Effective January 1, 1998.)



117675

“Infectious agent” means a type of microorganism, bacteria, mold, parasite, or virus, including, but not limited to, organisms managed as Biosafety Level II, III, or IV by the federal Centers for Disease Control and Prevention, that normally causes, or significantly contributes to the cause of, increased morbidity or mortality of human beings.

(Amended by Stats. 2006, Ch. 166, Sec. 1. Effective January 1, 2007.)



117680

“Large quantity generator” means a medical waste generator, other than a trauma scene waste management practitioner, that generates 200 or more pounds of medical waste in any month of a 12-month period.

(Amended by Stats. 1997, Ch. 732, Sec. 3. Effective January 1, 1998.)



117685

“Local agency” means the local health department, as defined in Section 101185, or the local comprehensive environmental agency established in accordance with Section 101275, of a county that has elected to adopt a local ordinance to administer and enforce this part, pursuant to Chapter 3 (commencing with Section 117800).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117690

(a) “Medical waste” means any biohazardous, pathology, pharmaceutical, or trace chemotherapy waste not regulated by the federal Resource Conservation and Recovery Act of 1976 (Public Law 94-580), as amended; sharps and trace chemotherapy wastes generated in a health care setting in the diagnosis, treatment, immunization, or care of humans or animals; waste generated in autopsy or necropsy; waste generated during preparation of a body for final disposition such as cremation or interment; waste generated in research pertaining to the production or testing of microbiologicals; waste generated in research using human or animal pathogens; sharps and laboratory waste that poses a potential risk of infection to humans generated in the inoculation of animals in commercial farming operations; waste generated from the consolidation of home-generated sharps; and waste generated in the cleanup of trauma scenes. Biohazardous, pathology, pharmaceutical, sharps, and trace chemotherapy wastes that meet the conditions of this section are not subject to any of the hazardous waste requirements found in Chapter 6.5 (commencing with Section 25100) of Division 20.

(b) For purposes of this part the following definitions apply:

(1) “Biohazardous waste” includes all of the following:

(A) (i) Regulated medical waste, clinical waste, or biomedical waste that is a waste or reusable material derived from the medical treatment of a human or from an animal that is suspected by the attending veterinarian of being infected with a pathogen that is also infectious to humans, which includes diagnosis and immunization; or from biomedical research, which includes the production and testing of biological products.

(ii) Regulated medical waste or clinical waste or biomedical waste suspected of containing a highly communicable disease.

(B) Laboratory waste such as human specimen cultures or animal specimen cultures that are infected with pathogens that are also infectious to humans; cultures and stocks of infectious agents from research; wastes from the production of bacteria, viruses, spores, discarded live and attenuated vaccines used in human health care or research, discarded animal vaccines, including Brucellosis and Contagious Ecthyma, as defined by the department; culture dishes, devices used to transfer, inoculate, and mix cultures; and wastes identified by Section 173.134 of Title 49 of the Code of Federal Regulations as Category B “once wasted” for laboratory wastes.

(C) Waste that, at the point of transport from the generator’s site or at the point of disposal contains recognizable fluid human blood, fluid human blood products, containers, or equipment containing human blood that is fluid, or blood from animals suspected by the attending veterinarian of being contaminated with infectious agents known to be contagious to humans.

(D) Waste containing discarded materials contaminated with excretion, exudate, or secretions from humans or animals that are required to be isolated by the infection control staff, the attending physician and surgeon, the attending veterinarian, or the local health officer, to protect others from highly communicable diseases or diseases of animals that are communicable to humans.

(2) Pathology waste includes both of the following:

(A) Human body parts, with the exception of teeth, removed at surgery and surgery specimens or tissues removed at surgery or autopsy that are suspected by the health care professional of being contaminated with infectious agents known to be contagious to humans or having been fixed in formaldehyde or another fixative.

(B) Animal parts, tissues, fluids, or carcasses suspected by the attending veterinarian of being contaminated with infectious agents known to be contagious to humans.

(3) “Pharmaceutical waste” means a pharmaceutical, as defined in Section 117747, including trace chemotherapy waste, that is a waste, as defined in Section 25124. For purposes of this part, “pharmaceutical waste” does not include a pharmaceutical that meets either of the following criteria:

(A) The pharmaceutical is being sent out of the state to a reverse distributor, as defined in Section 4040.5 of the Business and Professions Code, that is licensed as a wholesaler of dangerous drugs by the California State Board of Pharmacy pursuant to Section 4161 of the Business and Professions Code.

(B) The pharmaceutical is being sent by a reverse distributor, as defined in Section 4040.5 of the Business and Professions Code, offsite for treatment and disposal in accordance with applicable laws, or to a reverse distributor that is licensed as a wholesaler of dangerous drugs by the California State Board of Pharmacy pursuant to Section 4160 of the Business and Professions Code and as a permitted transfer station if the reverse distributor is located within the state.

(4) “Sharps waste” means a device that has acute rigid corners, edges, or protuberances capable of cutting or piercing, including, but not limited to, hypodermic needles, hypodermic needles with syringes, blades, needles with attached tubing, acupuncture needles, root canal files, broken glass items used in health care such as Pasteur pipettes and blood vials contaminated with biohazardous waste, and any item capable of cutting or piercing from trauma scene waste.

(5) “Trace chemotherapeutic waste” means waste that is contaminated through contact with, or having previously contained, chemotherapeutic agents, including, but not limited to, gloves, disposable gowns, towels, and intravenous solution bags and attached tubing that are empty. A biohazardous waste that meets the conditions of this paragraph is not subject to the hazardous waste requirements of Chapter 6.5 (commencing with Section 25100) of Division 20.

(6) “Trauma scene waste” means waste that is a regulated waste, as defined in Section 5193 of Title 8 of the California Code of Regulations, and that has been removed, is to be removed, or is in the process of being removed, from a trauma scene by a trauma scene waste management practitioner.

(Repealed and added by Stats. 2014, Ch. 564, Sec. 10. Effective January 1, 2015.)



117695

Medical waste that has been treated in accordance with the provisions of the Medical Waste Management Act, Chapter 8 (commencing with Section 118215), and that is not otherwise hazardous, shall thereafter be considered solid waste as defined in Section 40191 of the Public Resources Code and not medical waste.

(Amended by Stats. 2014, Ch. 564, Sec. 11. Effective January 1, 2015.)



117700

Medical waste does not include any of the following:

(a) Waste generated in food processing or biotechnology that does not contain an infectious agent, as defined in Section 117675, or an agent capable of causing an infection that is highly communicable, as defined in Section 117665.

(b) Waste generated in biotechnology that does not contain human blood or blood products or animal blood or blood products suspected of being contaminated with infectious agents known to be communicable to humans or a highly communicable disease.

(c) Urine, feces, saliva, sputum, nasal secretions, sweat, tears, or vomitus, unless it contains visible or recognizable fluid blood, as provided in subparagraph (C) of paragraph (1) of subdivision (b) of Section 117690.

(d) Waste which is not biohazardous, such as paper towels, paper products, articles containing nonfluid blood, and other medical solid waste products commonly found in the facilities of medical waste generators.

(e) Hazardous waste, radioactive waste, or household waste, including, but not limited to, home-generated sharps waste, as defined in Section 117671.

(f) Waste generated from normal and legal veterinarian, agricultural, and animal livestock management practices on a farm or ranch unless otherwise specified in law.

(Amended by Stats. 2014, Ch. 564, Sec. 12. Effective January 1, 2015.)



117705

“Medical waste generator” means any person whose act or process produces medical waste and includes, but is not limited to, a provider of health care, as defined in Section 56.05 of the Civil Code. All of the following are examples of businesses that generate medical waste:

(a)  Medical and dental offices, clinics, hospitals, surgery centers, laboratories, research laboratories, unlicensed health facilities, those facilities required to be licensed pursuant to Division 2 (commencing with Section 1200), chronic dialysis clinics, as regulated pursuant to Division 2 (commencing with Section 1200), and education and research facilities.

(b)  Veterinary offices, veterinary clinics, and veterinary hospitals.

(c)  Pet shops.

(d)  Trauma scene waste management practitioners.

(Amended by Stats. 2013, Ch. 444, Sec. 12. Effective January 1, 2014.)



117710

“Medical waste management plan” means a document that is completed by generators of medical waste that describes how the medical waste generated at their facility shall be segregated, handled, stored, packaged, treated, or shipped for treatment, as applicable, pursuant to Section 117935 for small quantity generators and Section 117960 for large quantity generators, on forms prepared by the enforcement agency, if those forms are provided by the enforcement agency.

(Amended by Stats. 2014, Ch. 564, Sec. 13. Effective January 1, 2015.)



117715

“Medical waste permit” means a permit issued by the enforcement agency to a medical waste treatment facility.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117720

“Medical waste registration” means a registration issued by the enforcement agency to a medical waste generator.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117725

(a) “Medical waste treatment facility” means all land and structures, and other appurtenances or improvements on the land under the control of the treatment facility, used for treating medical waste offsite from a medical waste generator, including all associated handling and storage of medical waste as permitted by the department.

(b) For purposes of this section, land is under the control of the treatment facility if it is owned, rented, or controlled by contractual agreement.

(Amended by Stats. 2014, Ch. 564, Sec. 14. Effective January 1, 2015.)



117730

“Mixed waste” means mixtures of medical and nonmedical waste. Mixed waste is medical waste, except for all of the following:

(a)  Medical waste and hazardous waste is hazardous waste and is subject to regulation as specified in the statutes and regulations applicable to hazardous waste.

(b)  Medical waste and radioactive waste is radioactive waste and is subject to regulation as specified in the statutes and regulations applicable to radioactive waste.

(c)  Medical waste, hazardous waste, and radioactive waste is radioactive mixed waste and is subject to regulation as specified in the statutes and regulations applicable to hazardous waste and radioactive waste.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117735

“Offsite” means any location that is not onsite.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117740

(a)  “Onsite” means a medical waste treatment facility, or common storage facility on the same or adjacent property as the generator of the medical waste being treated.

(b)  “Adjacent,” for purposes of subdivision (a), means real property within 400 yards from the property boundary of the existing medical waste treatment facility.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117742

“Parent organization” means an organization that employs or contracts with health care professionals who provide health care services at a location other than at a health care facility specified in subdivision (a) of Section 117705.

(Added by renumbering Section 25025.9 by Stats. 1996, Ch. 536, Sec. 7. Effective January 1, 1997.)



117745

“Person” means an individual, trust, firm, joint stock company, business concern, partnership, association, limited liability company, and corporation, including, but not limited to, a government corporation. “Person” also includes any city, county, district, commission, the state or any department, agency, or political subdivision thereof, the Regents of the University of California, any interstate body, and the federal government or any department or agency thereof to the extent permitted by law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117747

(a) “Pharmaceutical” means a prescription or over-the-counter human or veterinary drug, including, but not limited to, a drug as defined in Section 109925 of the Federal Food, Drug, and Cosmetic Act, as amended, (21 U.S.C.A. Sec. 321(g)(1)).

(b) For purposes of this part, “pharmaceutical” does not include any pharmaceutical that is regulated pursuant to either of the following:

(1) The federal Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C.A. Sec. 6901 et seq.). This waste stream shall be handled as a hazardous waste under the authority of Chapter 6.5 (commencing with Section 25100) of Division 20.

(2) The Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9).

(Amended by Stats. 2014, Ch. 564, Sec. 15. Effective January 1, 2015.)



117750

(a) “Sharps container” means a rigid puncture-resistant container used in patient care or research activities meeting the standards of, and receiving approval from, the United States Food and Drug Administration as a medical device used for the collection of discarded medical needles or other sharps.

(b) Sharps containers, including those used to containerize trace chemotherapeutic wastes, shall not be lined with a plastic bag or inner liner.

(Repealed and added by Stats. 2014, Ch. 564, Sec. 18. Effective January 1, 2015.)



117760

“Small quantity generator” means a medical waste generator, other than a trauma scene waste management practitioner, that generates less than 200 pounds per month of medical waste.

(Amended by Stats. 1997, Ch. 732, Sec. 7. Effective January 1, 1998.)



117765

“Storage” means the holding of medical wastes, in compliance with the Medical Waste Management Act, including Chapter 9 (commencing with Section 118275), at a designated accumulation area, offsite point of consolidation, transfer station, other registered facility, or in a vehicle detached from its means of locomotion.

(Amended by Stats. 2014, Ch. 564, Sec. 20. Effective January 1, 2015.)



117770

“Tracking document” means the medical waste tracking document specified in Section 118040.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117771

“Shipping document” means the medical waste shipping document required by the United States Department of Transportation pursuant to Section 172.200 et seq. of Title 49 of the Code of Federal Regulations or the document required by the United States Postal Service pursuant to Domestic Mail Manual 601.10.17.5 (Mailability: Hazardous Materials: Sharps and Other Mailable Regulated Medical Waste).

(Added by Stats. 2014, Ch. 564, Sec. 21. Effective January 1, 2015.)



117775

(a) “Transfer station” means an offsite location permitted by the department where medical waste is loaded, unloaded, stored, or consolidated by a registered hazardous waste hauler during the normal course of transportation of the medical waste.

(b) “Transfer station” does not include any onsite facility, including, but not limited to, common storage facilities, facilities of medical waste generators employed for the purpose of consolidation, or onsite treatment facilities.

(Amended by Stats. 2014, Ch. 564, Sec. 22. Effective January 1, 2015.)



117776

(a)  “Trauma scene” means a location soiled by, or contaminated with, human blood, human body fluids, or other residues from the scene of a serious human injury, illness, or death.

(b)  For purposes of this section, a location may include, but is not limited to, a physical structure that is not fixed geographically, such as mobile homes, trailers, or vehicles.

(Added by Stats. 1997, Ch. 732, Sec. 8. Effective January 1, 1998.)



117778

“Trauma scene waste management practitioner” means a person who undertakes as a commercial activity the removal of human blood, human body fluids, and other associated residues from the scene of a serious human injury, illness, or death, and who is registered with the department pursuant to Chapter 9.5 (commencing with Section 118321).

(Added by Stats. 1997, Ch. 732, Sec. 10. Effective January 1, 1998.)



117780

“Treatment” means any method, technique, or process designed to change or destroy the biological character or composition of any medical waste so as to eliminate its potential for causing disease or creating public or environmental harm, as specified in Chapter 8 (commencing with Section 118215).

(Amended by Stats. 2014, Ch. 564, Sec. 24. Effective January 1, 2015.)






CHAPTER 3 - Powers and Duties

117800

A local agency may implement a medical waste management program by the adoption of an ordinance or resolution by the local governing body, in accordance with this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117805

A local agency that elects to implement a medical waste management program shall notify the department of its intent to do so.

(Amended by Stats. 2014, Ch. 564, Sec. 25. Effective January 1, 2015.)



117810

(a)  If a local agency does not elect to implement a medical waste management program, the local agency may elect to contract with another local agency to implement a medical waste management program or to implement it at a later date.

This election shall be made by the local governing body, that shall take effect 90 days after a notice of election is filed with the department.

(b)  A local agency that elects to implement a medical waste management program shall continue to implement that program until the local governing body terminates the election by resolution or ordinance or the department revokes the authority of the local agency to administer a medical waste management program. The local agency shall file the notice of termination with the department at least 180 days prior to the termination date.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117815

Any local agency that has elected to implement a medical waste management program shall maintain a program that is consistent with Section 117820 and the regulations adopted pursuant to that section. With the approval of the department, the local agency may administer or enforce this part with respect to any person.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117820

A medical waste management program shall include, but not be limited to, all of the following:

(a) Issuing medical waste registrations and permits pursuant to the Medical Waste Management Act.

(b) Processing and reviewing the medical waste management plans and inspecting onsite treatment facilities in accordance with Chapter 4 (commencing with Section 117925) for all small quantity medical waste generators required to be registered.

(c) Conducting an evaluation, inspection, or records review for all facilities or persons issued a large quantity medical waste registration pursuant to Chapter 5 (commencing with Section 117950) or issued a permit for an onsite medical waste treatment facility pursuant to Chapter 7 (commencing with Section 118130).

(d) Inspecting medical waste generators in response to complaints or emergency incidents, or as part of an investigation or evaluation of the implementation of the medical waste management plan.

(e) Inspecting medical waste treatment facilities in response to a complaint or as part of an investigation or emergency incident.

(f) Taking enforcement action for the suspension or revocation of medical waste permits issued by the local agency pursuant to this part.

(g) Referring or initiating proceedings for civil or criminal prosecution of violations specified in Chapter 10 (commencing with Section 118335).

(h) Reporting in a manner determined by the department so that the statewide effectiveness of the program can be determined.

(Amended by Stats. 2014, Ch. 564, Sec. 26. Effective January 1, 2015.)



117825

Each local enforcement agency that elects to implement the medical waste management program may prescribe, by resolution or ordinance, the registration and permit fees necessary to pay its reasonable expenses to administer the program.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117830

(a)  A local agency electing to implement a medical waste management program is the enforcement agency for the jurisdiction where it is located and so designated by the department.

(b)  In any local jurisdiction where the local agency does not elect to implement a medical waste management program, the department is the enforcement agency.

(c)  Nothing in this chapter shall prevent a district attorney, city attorney, or city prosecutor from bringing any enforcement action for violation of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117835

The department shall establish and maintain a database of persons registered as small quantity generators and as large quantity generators for whom the department is the enforcement agency under Chapter 4 (commencing with Section 117925) and Chapter 5 (commencing with Section 117950).

(Amended by Stats. 2014, Ch. 564, Sec. 27. Effective January 1, 2015.)



117840

It is the intent of the Legislature that the program carried out pursuant to this part be fully supported from the fees received pursuant to this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117845

The department shall implement this part so as to maximize the funds that may be received from the federal government.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117850

Information may be shared between the department and the Environmental Protection Agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117855

If the department finds that a local enforcement agency is not consistently fulfilling its responsibilities, the department shall notify the agency of the particular reasons for finding that the agency is not fulfilling its responsibilities and of the department’s intention to withdraw its designation if, within a time to be specified in that notification, but in no event less than 30 days, the agency does not take the corrective action specified by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117860

If the department withdraws its designation of a local enforcement agency, the department shall become the enforcement agency within the jurisdiction of the local enforcement agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117870

If the department identifies significant violations of minimum requirements that were not identified and resolved through previous inspections by the local enforcement agency, the department shall do all of the following:

(a)  Conduct a performance review of the agency within 120 days.

(b)  Prepare a written performance report within 60 days of the review.

(c)  Require the submission of a plan of correction by the agency within 90 days of receiving the report.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117875

The department shall withdraw a local enforcement agency’s designation pursuant to Section 117860 if it determines that the enforcement agency has failed to submit an adequate plan of correction or has failed to implement the plan.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117880

If the department becomes the enforcement agency, it may charge the fees specified in this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117885

(a) There is in the State Treasury the Medical Waste Management Fund, that shall be administered by the director. Money deposited in the fund shall be available to the department, upon appropriation by the Legislature, for the purposes of this part.

(b) In addition to any other funds transferred by the Legislature to the Medical Waste Management Fund, the following shall be deposited in the fund:

(1) Fees, penalties, interest earned, and fines collected by, or on behalf of, the department pursuant to this part.

(2) Funds granted by the federal government for purposes of carrying out this part.

(Amended by Stats. 2014, Ch. 564, Sec. 28. Effective January 1, 2015.)



117890

(a) No large quantity generator shall generate medical waste unless the large quantity generator is registered with the enforcement agency pursuant to this part.

(b) Registration pursuant to this part shall also allow the large quantity generator to generate medical waste at temporary events, including, but not limited to, health fairs, vaccination clinics, and veteran stand downs, without further registration or permitting required. The large quantity generator shall notify the local enforcement agency of their intended participation in a temporary event at least 72 hours before the event, unless the sponsor of the temporary event previously notified the local enforcement agency of the event.

(Amended by Stats. 2014, Ch. 564, Sec. 29. Effective January 1, 2015.)



117895

Registration pursuant to this part shall allow a small quantity generator to generate medical waste at temporary events, including, but not limited to, health fairs, vaccination clinics, and veteran stand downs, without further registration or permitting required. The small quantity generator shall notify the local enforcement agency of their intended participation in a temporary event at least 72 hours before the event, unless the sponsor of the temporary event previously notified the local enforcement agency of the event.

(Repealed and added by Stats. 2014, Ch. 564, Sec. 31. Effective January 1, 2015.)



117900

No person shall haul medical waste unless the person is one of the following:

(a) A registered hazardous waste hauler pursuant to the requirements of Chapter 6.5 (commencing with Section 25100) of Division 20.

(b) A mail-back system approved by the United States Postal Service.

(c) A common carrier allowed to haul pharmaceutical waste pursuant to Section 118029 or 118032.

(d) A small quantity generator or a large quantity generator transporting limited quantities of medical waste with an exemption granted pursuant to either Section 117946 or Section 117976, respectively.

(e) A registered trauma scene waste practitioner hauling trauma scene waste pursuant to Section 118321.5.

(Amended by Stats. 2014, Ch. 564, Sec. 32. Effective January 1, 2015.)



117903

No person shall treat medical waste unless the person is permitted by the enforcement agency as required by this part or unless the treatment is performed by a medical waste generator and is a treatment method approved pursuant to Chapter 8 (commencing with Section 118215).

(Amended by Stats. 2014, Ch. 564, Sec. 33. Effective January 1, 2015.)



117904

(a) In addition to the consolidation points authorized pursuant to Section 118147, the enforcement agency may approve a location as a point of consolidation for the collection of home-generated sharps waste, which, after collection, shall be transported and treated as medical waste.

(b) A consolidation location approved pursuant to this section shall be known as a “home-generated sharps consolidation point.”

(c) A home-generated sharps consolidation point is not subject to the requirements of Chapter 9 (commencing with Section 118275), to the permit or registration requirements of this part, or to any permit or registration fees, with regard to the activity of consolidating home-generated sharps waste pursuant to this section.

(d) A home-generated sharps consolidation point shall comply with all of the following requirements:

(1) All sharps waste shall be placed in sharps containers.

(2) Sharps containers ready for disposal shall not be held for more than seven days without the written approval of the enforcement agency.

(e) An operator of a home-generated sharps consolidation point approved pursuant to this section shall not be considered the generator of that waste, but shall be listed on the shipping document in compliance with United States Department of Transportation and United States Postal Service requirements.

(f) The medical waste treatment facility which treats the sharps waste subject to this section shall maintain the shipping and tracking documents required by Sections 118040 and 118165 with regard to that sharps waste.

(Amended by Stats. 2014, Ch. 564, Sec. 34. Effective January 1, 2015.)



117905

The department is the enforcement agency for offsite treatment facilities.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117908

The accumulated medical waste of more than one medical waste generator shall not be stored in a common storage facility unless that facility is registered with the enforcement agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117910

The department shall provide ongoing technical assistance and guidance to local enforcement agencies to assist them in their decisionmaking processes. This assistance shall include, but is not limited to, providing all of the following:

(a)  Technical studies and reports.

(b)  Copies of innovative facility operation plans.

(c)  Investigative findings and analysis of new waste management practices and procedures.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 4 - Small Quantity Generator Requirements

117915

Containment and storage of medical waste shall be in accordance with Chapter 9 (commencing with Section 118275).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117918

Medical waste shall be treated using treatment technologies in accordance with Chapter 8 (commencing with Section 118215).

(Amended by Stats. 2014, Ch. 564, Sec. 35. Effective January 1, 2015.)



117920

The fee schedule specified in Section 117923 shall be for the issuance of medical waste registrations and for conducting inspections pursuant to this chapter when the department serves as the enforcement agency for small quantity generators. This fee schedule shall be adjusted annually in accordance with Section 100425, or as provided in the regulations adopted by the department, not to exceed the reasonable regulatory costs of the department. Local enforcement agencies shall set fees that shall be sufficient to cover their costs in implementing this part with regard to small quantity generators required to be registered pursuant to Section 117925.

(Amended by Stats. 2014, Ch. 564, Sec. 36. Effective January 1, 2015.)



117923

(a)  The registration and inspection fee for small quantity generators using onsite treatment, including an autoclave, incinerator, or microwave technology, to treat medical waste is one hundred dollars ($100), that shall be paid once every two years.

(b)  The annual permit fee for a common storage facility permitted pursuant to Section 117928 is the amount specified in the following schedule:

(1)  For storage facilities serving 10 or fewer generators, the permit fee is one hundred dollars ($100).

(2)  For storage facilities serving 11 or more generators, but not more than 50 generators, the permit fee is two hundred fifty dollars ($250).

(3)  For storage facilities serving more than 50 generators, the permit fee is five hundred dollars ($500).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117924

(a) When the department is the enforcement agency, the department shall impose and cause the collection of an annual medical waste generator fee in an amount not to exceed twenty-five dollars ($25) on small quantity generators of medical waste, except for those small quantity generators that are required to register pursuant to Section 117925 and those generators generating only pharmaceutical waste as defined in paragraph (3) of subdivision (b) of Section 117690. Nothing in this part shall prevent the department from contracting with entities other than the department for these fee collection activities or from entering into agreements with medical waste transporters for the collection of these fees, if the department determines that such a fee collection arrangement would be cost effective.

(b) If the department determines to enter into a contract with a medical waste transporter for the collection of the fees, the department shall do all of the following:

(1) Establish that not more than 7.5 percent of the fees collected may be recovered by the medical waste transporter as administrative costs for the collection of those fees.

(2) Establish that the administrative costs for the collection of the fees shall be the same for all medical waste transporters.

(3) Prohibit any medical waste transporter from waiving the generator fee without the written approval of the department and only if the medical waste generator has made a written request for the waiver.

(4) Require the medical waste transporter to report the fees collected pursuant to subdivision (a) to the department.

(5) Prohibit the medical waste transporter from assuming the role of the department as an enforcement agent for purposes of collecting the medical waste generator fees.

(6) Require medical waste transporters to include the following language in at least 12-point type on their invoices to medical waste generators:

“Pursuant to Section 117924 of the California Health and Safety Code, the State Department of Public Health has contracted with us to collect your annual medical waste generator fee. The department may offset our costs of collection and administration in an amount that may not exceed 7.5 percent of the fee collected. We may not waive the fee without written approval of the department, and only if you have made a written request for the waiver.”

(7) Ensure that generators subject to this section are required to pay the fee only once per year.

(Amended by Stats. 2014, Ch. 564, Sec. 37. Effective January 1, 2015.)



117925

(a)  Each small quantity generator using onsite steam sterilization, incineration, or microwave technology to treat medical waste shall register with the enforcement agency. Small quantity generators owning or operating a medical waste treatment facility shall also apply for a permit for that treatment facility pursuant to Chapter 7 (commencing with Section 118130).

(b)  Small quantity generators using onsite treatment, as specified in subdivision (a), that operate as a business in the same building, or that are associated with a group practice in the same building, may register as one generator.

(c)  Small quantity generators using onsite treatment, as specified in subdivision (a), as specified in subdivision (b), operating in different buildings on the same or adjacent property, or as approved by the enforcement agency, may register as one generator.

(d)  “Adjacent,” for purposes of subdivision (c), means real property within 400 yards from the property boundary of the primary registration site.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117928

(a)  Any common storage facility for the collection of medical waste produced by small quantity generators operating independently, but sharing common storage facilities, shall have a permit issued by the enforcement agency prior to the commencement of storage of medical waste in the common storage facility.

(b)  A permit for any common storage facility specified in subdivision (a) may be obtained by any one of the following:

(1)  A provider of health care as defined in Section 56.05 of the Civil Code.

(2)  The registered hazardous waste transporter.

(3)  The property owner.

(4)  The property management firm responsible for providing tenant services to the medical waste generators.

(Amended by Stats. 2014, Ch. 564, Sec. 38. Effective January 1, 2015.)



117930

Small quantity generators that treat waste onsite, pursuant to subdivision (a) of Section 117925, shall register with the enforcement agency prior to the commencement of treatment.

(Added by renumbering Section 25041 by Stats. 1996, Ch. 536, Sec. 11. Effective January 1, 1997.)



117935

A small quantity generator required to register with the enforcement agency pursuant to Section 117930 shall file with the enforcement agency a medical waste management plan on forms prescribed by the enforcement agency, if provided. The plans shall contain, but are not limited to, all of the following:

(a) The name of the person.

(b) The business address of the person.

(c) The type of business.

(d) The types, and the estimated average monthly quantity, of medical waste generated.

(e) The type of treatment used onsite.

(f) The name and business address of the registered hazardous waste hauler used by the generator for backup treatment and disposal, for waste when the onsite treatment method is not appropriate due to the hazardous or radioactive characteristics of the waste.

(g) The name of the registered hazardous waste hauler used by the generator to have untreated medical waste removed for treatment and disposal, if applicable.

(h) The name of the common carrier used by the generator to transport pharmaceutical waste offsite for treatment and disposal pursuant to Section 118032, if applicable.

(i) If applicable, the steps taken to categorize the pharmaceutical wastes generated at the facility to ensure that the wastes are properly disposed of as follows:

(1) Pharmaceutical wastes classified by the federal Drug Enforcement Agency (DEA) as “controlled substances” are disposed of in compliance with DEA requirements.

(2) The name and business address of the registered hazardous waste hauler used by the generator to have wastes that are not regulated pursuant to the federal Resource Conservation and Recovery Act of 1976 and nonradioactive pharmaceutical wastes regulated as medical waste safely removed for treatment in compliance with subdivision (b) of Section 118222 as waste requiring specific methods.

(j) A closure plan for the termination of treatment at the facility using, at a minimum, one of the methods of decontamination specified in subdivision (a) or (b) of Section 118295, thereby rendering the property to an acceptable sanitary condition following the completion of treatment services at the site.

(k) A statement certifying that the information provided is complete and accurate.

(Amended by Stats. 2014, Ch. 564, Sec. 40. Effective January 1, 2015.)



117938

(a) Small quantity generators using onsite steam sterilization, incineration, or microwave technology to treat medical waste are subject to biennial inspection of that onsite treatment facility by the enforcement agency and may be subject to the permitting requirements for onsite medical waste treatment facilities as determined by the enforcement agency.

(b) (1) The operators of the treatment equipment specified in subdivision (a) shall be required to receive training in the operation of the treatment equipment, proper protective equipment to wear, if any, how to clean up spills, and other information required to operate the treatment equipment in a safe and effective manner.

(2) Annual training for the operators shall be provided after the initial training has been completed.

(3) The training shall be documented for each treatment operator and retained on file at the generator facility for a minimum of two years. Training shall comply with applicable federal Occupational Safety and Health Administration regulations, including those found in Section 1910 of Title 29 of the Code of Federal Regulations.

(Amended by Stats. 2014, Ch. 564, Sec. 41. Effective January 1, 2015.)



117940

(a) Each enforcement agency shall follow procedures consistent with this chapter in registering medical waste generators.

(b) Each medical waste generator registration for small quantity generators issued by the enforcement agency shall be valid for two years.

(c) An application for renewal of the registration for small quantity generators shall be filed with the enforcement agency on or before the expiration date.

(d) Generators shall submit an updated application form when any of the information specified in their medical waste management plan, created pursuant to Section 117935, changes. The updated application form shall be submitted within 30 days of the change.

(Amended by Stats. 2014, Ch. 564, Sec. 42. Effective January 1, 2015.)



117943

(a) A medical waste generator required to register pursuant to this chapter shall maintain for a minimum of three years individual treatment operating records, and if applicable, shipping and tracking documents for all untreated medical waste shipped offsite for treatment, and shall report or submit to the enforcement agency, upon request, all of the following:

(1) Treatment operating records. Operating records shall be maintained in written or electronic form.

(2) An emergency action plan complying with regulations adopted by the department.

(3) Shipping and tracking documents or electronically archived shipping and tracking documents maintained by the facility and medical waste hauler of all untreated medical waste shipped offsite for treatment.

(b) Documentation shall be made available to the enforcement agency onsite.

(Amended by Stats. 2014, Ch. 564, Sec. 43. Effective January 1, 2015.)



117945

(a) Small quantity generators who are not required to register pursuant to this chapter shall maintain on file in their office all of following:

(1) An information document stating how the generator contains, stores, treats, and disposes of any medical waste generated through any act or process of the generator.

(2) Records required by the United States Department of Transportation or the United States Postal Service of any medical waste shipped offsite for treatment and disposal. The small quantity generator shall maintain, or have available electronically at the facility or from the medical waste hauler or common carrier, these records, for not less than three years.

(b) Documentation shall be made available to the enforcement agency onsite.

(Amended by Stats. 2014, Ch. 564, Sec. 44. Effective January 1, 2015.)



117946

(a) A small quantity medical waste generator or parent organization that employs health care professionals who generate medical waste may transport medical waste generated in limited quantities up to 35.2 pounds to the central location of accumulation, provided that all of the following are met:

(1) The principal business of the generator is not to transport or treat regulated medical waste.

(2) The generator shall adhere to the conditions and requirements set forth in the materials of trade exception, as specified in Section 173.6 of Title 49 of the Code of Federal Regulations.

(3) A person transporting medical waste pursuant to this section shall provide a form or log to the receiving facility, and the receiving facility shall maintain the form or log for a period of two years, containing all of the following information:

(A) The name of the person transporting the medical waste.

(B) The number of containers of medical waste transported.

(C) The date the medical waste was transported.

(b) A generator transporting medical waste pursuant to this section shall not be regulated as a hazardous waste hauler pursuant to Section 117660.

(Added by Stats. 2014, Ch. 564, Sec. 45. Effective January 1, 2015.)






CHAPTER 5 - Large Quantity Generator Requirements

117950

(a) Each large quantity generator, except as specified in subdivisions (b) and (c), shall register with the enforcement agency prior to commencement of the generation of medical waste.

(b) Large quantity generators operating as a business in the same building, or that are associated with a group practice in the same building, may register as one generator.

(c) Large quantity generators as specified in subdivision (a), operating in different buildings on the same or adjacent property, or as approved by the enforcement agency, may register as one generator.

(d) “Adjacent,” for purposes of subdivision (c), means real property within 400 yards from the property boundary of the primary registration site. All federal transportation requirements specified in Section 173.6 of Part 49 of the Code of Federal Regulations shall apply for purposes of transporting medical waste from adjacent properties.

(Amended by Stats. 2014, Ch. 564, Sec. 46. Effective January 1, 2015.)



117960

A large quantity generator required to register with the enforcement agency shall file with the enforcement agency a medical waste management plan, on forms prescribed by the enforcement agency, if provided. The plans shall contain, but are not limited to, all of the following:

(a) The name of the person.

(b) The business address of the person.

(c) The type of business.

(d) The types, and the estimated average monthly quantity, of medical waste generated.

(e) The type of treatment used onsite, if applicable. For generators with onsite medical waste treatment facilities, the treatment capacity of the onsite treatment facility.

(f) The name and business address of the registered hazardous waste hauler used by the generator to have untreated medical waste removed for treatment, if applicable, and, if applicable, the name and business address of the common carrier transporting pharmaceutical waste pursuant to Section 118032.

(g) The name and business address of the offsite medical waste treatment facility to which the medical waste is being hauled, if applicable.

(h) An emergency action plan complying with regulations adopted by the department.

(i) If applicable, the steps taken to categorize the pharmaceutical wastes generated at the facility to ensure that the wastes are properly disposed of as follows:

(1) Pharmaceutical wastes classified by the federal Drug Enforcement Agency (DEA) as “controlled substances” are disposed of in compliance with DEA requirements.

(2) The name and business address of the hazardous waste hauler used by the generator to have wastes that are not regulated pursuant to the federal Resource Conservation and Recovery Act of 1976 and nonradioactive pharmaceutical wastes regulated as medical wastes safely removed for treatment in compliance with subdivision (b) of Section 118222, as waste requiring specific methods.

(j) A closure plan for the termination of treatment at the facility using, at a minimum, one of the methods of decontamination specified in subdivision (a) or (b) of Section 118295, thereby rendering the property to an acceptable sanitary condition following the completion of treatment services at the site.

(k) A statement certifying that the information provided is complete and accurate.

(Amended by Stats. 2014, Ch. 564, Sec. 48. Effective January 1, 2015.)



117965

Large quantity generators shall be subject to at least annual inspection by the enforcement agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117967

(a) Large quantity generators that treat medical waste onsite using steam sterilization, incineration, microwave technology, or other department approved treatment technology to treat medical waste shall train the operators of the equipment in its use, proper protective equipment to wear, if necessary, and how to clean up spills to ensure that the equipment is being operated in a safe and effective manner.

(b) Annual training for the operators shall be provided after the initial training has been completed.

(c) The training shall be documented and the documentation shall be retained at the facility for a minimum of two years. Training shall comply with applicable federal Occupational Safety and Health Administration regulations, including those found in Section 1910 of Title 29 of the Code of Federal Regulations.

(Added by Stats. 2014, Ch. 564, Sec. 49. Effective January 1, 2015.)



117970

(a) Each enforcement agency shall follow procedures consistent with this chapter in registering medical waste generators.

(b) Each medical waste registration issued by the enforcement agency for large quantity generators shall be valid for one year.

(c) An application for renewal of the registration shall be filed with the enforcement agency not less than 90 days prior to the expiration date. Failure to meet this requirement shall result in an assessment of a late fee.

(d) Generators shall update their medical waste management plan, established pursuant to Section 117960, when any of the information in the plan changes and shall have the plan on file for review during an inspection or upon request. The updated plan shall be submitted within 30 days of the change.

(Amended by Stats. 2014, Ch. 564, Sec. 50. Effective January 1, 2015.)



117971

In addition to the fees collected pursuant to Section 117995, the department, in the implementation of this part, shall recover its actual costs for services related to large quantity medical waste generator followup inspections and enforcement activities necessary to ensure compliance with this part. In no event shall the department charge more than the actual costs incurred by the department.

(Added by Stats. 2006, Ch. 74, Sec. 38. Effective July 12, 2006.)



117975

(a) A large quantity medical waste generator required to register pursuant to this chapter shall maintain for a minimum of two years individual treatment records and shipping and tracking documents for all untreated medical waste shipped offsite for treatment. The generator shall report or submit to the enforcement agency, upon request, all of the following:

(1) Treatment operating records. Operating records shall be maintained in written or electronic form.

(2) An emergency action plan in accordance with regulations adopted by the department.

(3) Shipping and tracking documents or electronically archived shipping and tracking documents maintained by the facility or medical waste hauler of all untreated medical wastes shipped offsite for treatment.

(b) Documentation shall be made available to the enforcement agency onsite as soon as feasible, but no more than two business days following the request.

(Repealed and added by Stats. 2014, Ch. 564, Sec. 52. Effective January 1, 2015.)



117976

(a) A large quantity medical waste generator or parent organization that employs health care professionals who generate medical waste may transport medical waste generated in limited quantities up to 35.2 pounds to the central location of accumulation, provided that all of the following are met:

(1) The principal business of the generator is not to transport or treat regulated medical waste.

(2) The generator shall adhere to the conditions and requirements set forth in the materials of trade exception, as specified in Section 173.6 of Title 49 of the Code of Federal Regulations.

(3) A person transporting medical waste pursuant to this section shall provide a form or log to the receiving facility, and the receiving facility shall maintain the form or log for a period of two years, containing all of the following information:

(A) The name of the person transporting the medical waste.

(B) The number of containers of medical waste transported.

(C) The date the medical waste was transported.

(b) A generator transporting medical waste pursuant to this section shall not be regulated as a hazardous waste hauler pursuant to Section 117660.

(Added by Stats. 2014, Ch. 564, Sec. 53. Effective January 1, 2015.)



117980

Containment and storage of medical waste shall be in accordance with Chapter 9 (commencing with Section 118275).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



117985

Medical waste shall be treated using treatment technologies approved in accordance with Chapter 8 (commencing with Section 118215).

(Amended by Stats. 2014, Ch. 564, Sec. 54. Effective January 1, 2015.)



117990

The fee schedule specified in Section 117995 shall be for the issuance of medical waste registrations and onsite medical waste treatment facility permits when the department serves as the enforcement agency for large quantity generators. This fee schedule shall be adjusted annually in accordance with Section 100425, or as provided in the regulations adopted by the department, not to exceed the reasonable regulatory costs of the department. Local enforcement agencies shall set fees that shall be sufficient to cover their costs in implementing this part with regard to large quantity generators.

(Amended by Stats. 2014, Ch. 564, Sec. 55. Effective January 1, 2015.)



117995

The registration and annual permit fee for large quantity generators shall be set in following amounts:

(a) (1) A general acute care hospital, as defined in subdivision (a) of Section 1250, that has one or more beds, but not more than 99 beds, shall pay six hundred dollars ($600), a facility with 100 or more beds, but not more than 199 beds, shall pay eight hundred sixty dollars ($860), a facility with 200 or more beds, but not more than 250 beds shall pay one thousand one hundred dollars ($1,100), and a facility with 251 or more beds shall pay one thousand four hundred dollars ($1,400).

(2) In addition to the fees specified in paragraph (1), a general acute care hospital which is providing onsite treatment of medical waste shall pay an annual medical waste treatment facility inspection and permit fee of three hundred dollars ($300), if the facility has one or more beds but not more than 99 beds, five hundred dollars ($500), if the facility has 100 or more beds but not more than 250 beds, and one thousand dollars ($1,000), if the facility has 251 or more beds.

(b) A specialty clinic, providing surgical, dialysis, or rehabilitation services, as defined in subdivision (b) of Section 1204, shall pay three hundred fifty dollars ($350).

(c) A skilled nursing facility, as defined in subdivision (c) of Section 1250, that has one or more beds, but not more than 99 beds shall pay two hundred seventy-five dollars ($275), a facility with 100 or more beds, but not more than 199 beds shall pay three hundred fifty dollars ($350), and a facility with 200 or more beds shall pay four hundred dollars ($400).

(d) An acute psychiatric hospital, as defined in subdivision (b) of Section 1250, shall pay two hundred dollars ($200).

(e) An intermediate care facility, as defined in subdivision (d) of Section 1250, shall pay three hundred dollars ($300).

(f) A primary care clinic, as defined in Section 1200.1, shall pay three hundred fifty dollars ($350).

(g) A licensed clinical laboratory, as defined in paragraph (3) of subdivision (a) of Section 1206 of the Business and Professions Code, shall pay two hundred dollars ($200).

(h) A health care service plan facility, as defined in subdivision (f) of Section 1345, shall pay three hundred fifty dollars ($350).

(i) A veterinary clinic or veterinary hospital shall pay two hundred dollars ($200).

(j) A large quantity generator medical office shall pay two hundred dollars ($200).

(k) In addition to the fees specified in subdivisions (b) to (j), inclusive, a large quantity generator of medical waste which is providing onsite treatment of medical waste shall pay an annual medical waste treatment facility inspection and permit fee of three hundred dollars ($300).

(l) The department may collect annual fees and issue permits on a biennial basis.

(Amended by Stats. 2006, Ch. 74, Sec. 39. Effective July 12, 2006.)






CHAPTER 6 - Medical Waste Haulers

118000

(a) Medical waste shall only be transported to a permitted medical waste treatment facility, or to a transfer station or another registered generator for the purpose of consolidation before treatment and disposal.

(b) Facilities for the transfer of medical waste shall be annually inspected and issued permits in accordance with the regulations adopted pursuant to this part.

(c) Medical waste transported out of state shall be consigned to a permitted medical waste treatment facility in the receiving state. If there is no permitted medical waste treatment facility in the receiving state or if the medical waste is crossing an international border, the medical waste shall be treated in accordance with Chapter 8 (commencing with Section 118215) prior to being transported out of the state.

(Amended by Stats. 2014, Ch. 564, Sec. 56. Effective January 1, 2015.)



118025

All medical waste shall be hauled by a registered hazardous waste hauler, the United States Postal Service, or by a person with an exception granted pursuant to Section 117946 for small quantity generators or pursuant to Section 117976 for large quantity generators.

(Amended by Stats. 2014, Ch. 564, Sec. 58. Effective January 1, 2015.)



118027

A person who is authorized to collect solid waste, as defined in Section 40191 of the Public Resources Code, who unknowingly transports medical waste to a solid waste facility, as defined in Section 40194 of the Public Resources Code, incidental to the collection of solid waste, is exempt from the provisions of the Medical Waste Management Act with regard to that waste. If a solid waste transporter discovers that he or she has hauled untreated medical waste to a landfill or materials recovery facility, he or she shall contact the originating generator of the medical waste to respond to the landfill or recovery facility to provide ultimate proper disposal of the medical waste. The solid waste facility operator may, at its discretion and after contacting the generator, make arrangements for the proper treatment and disposal of the medical waste at a facility approved by the department. Title to the waste remains with the generator. Reimbursement costs for the proper management of discovered waste shall be the originating generator’s responsibility.

(Amended by Stats. 2014, Ch. 564, Sec. 59. Effective January 1, 2015.)



118029

(a) Haulers of medical waste in California, with the exception of those using a materials of trade exception as specified in Sections 117946 and 117976, and United States Department of Transportation licensed common carriers hauling pharmaceutical waste, shall meet all United States Department of Transportation requirements for transporting medical waste and shall be hazardous waste haulers in California. On or before July 1 of each year, a registered hazardous waste hauler that transports medical waste shall so notify the department, and provide, in a format that conforms to the protocol requirements for submission of data to the department, the following information:

(1) Business name, address, and telephone number.

(2) Name of owner, operator, and contact person.

(3) Hazardous waste transporter registration number.

(4) The number of vehicles and trailers transporting medical waste within the state as of that date.

(5) Types and quantities of medical waste collected, in pounds.

(6) The names of the generators whose waste has been transported by the hauler and the amounts of medical waste transported, by waste type category.

(b)  Each registered hazardous waste hauler shall provide to the department a list of all medical waste generators serviced by that person during the previous 12 months. That list shall include the business name, business address, mailing address, telephone number, and other information as required by the department to collect annual fees pursuant to Section 117924. The list shall be provided to the department within 10 days of the close of the earliest calendar quarter ending September 30, December 31, March 31, or June 30, or as otherwise required by the department.

(Amended by Stats. 2014, Ch. 564, Sec. 60. Effective January 1, 2015.)



118032

A pharmaceutical waste generator or parent organization that employs health care professionals who generate pharmaceutical waste is exempt from the requirements of subdivision (a) of Section 118000 if all of the following requirements are met:

(a) The generator or parent organization has on file one of the following:

(1) If the generator or parent organization is a small quantity generator required to register pursuant to Chapter 4 (commencing with Section 117925), a medical waste management plan prepared pursuant to Section 117935.

(2) If the generator or parent organization is a small quantity generator not required to register pursuant to Chapter 4 (commencing with Section 117925), the information document maintained pursuant to subdivision (a) of Section 117945.

(3) If the generator or parent organization is a large quantity generator, a medical waste management plan prepared pursuant to Section 117960.

(b) The generator or health care professional who generated the pharmaceutical waste transports the pharmaceutical waste himself or herself, or directs a member of his or her staff to transport the pharmaceutical waste to a parent organization or another health care facility for the purpose of consolidation before treatment and disposal, or contracts with a common carrier to transport the pharmaceutical waste to a permitted medical waste treatment facility or transfer station.

(c) Except as provided in subdivision (d), all of the following requirements are met:

(1) Prior to shipment of the pharmaceutical waste, the generator notifies the intended destination facility that it is shipping pharmaceutical waste to it and provides a copy of the shipping and tracking documents, as specified in Section 118040.

(2) The generator and the facility receiving the pharmaceutical waste maintain the shipping and tracking documents, as specified in Section 118040.

(3) The facility receiving the pharmaceutical waste notifies the generator of the receipt of the pharmaceutical waste shipment and any discrepancies between the items received and the shipping and tracking documents, as specified in Section 118040, evidencing diversion of the pharmaceutical waste.

(4) The generator notifies the enforcement agency of any discrepancies between the items received and the shipping and tracking documents, as specified in Section 118040, evidencing diversion of the pharmaceutical waste.

(d) (1) Notwithstanding subdivision (c), if a health care professional who generates pharmaceutical waste returns the pharmaceutical waste to the parent organization for the purpose of consolidation before treatment and disposal over a period of time, a single-page form or multiple entry log may be substituted for the tracking document, if the form or log contains all of the following information:

(A) The name of the person transporting the pharmaceutical waste.

(B) The number of containers of pharmaceutical waste. This clause does not require any generator to maintain a separate pharmaceutical waste container for every patient or to maintain records as to the specified source of the pharmaceutical waste in any container.

(C) The date that the pharmaceutical waste was returned.

(2) The form or log described in paragraph (1) shall be maintained in the files of the health care professional who generates the pharmaceutical waste and the parent organization or another health care facility that receives the pharmaceutical waste.

(3) This subdivision does not prohibit the use of a single document to verify the return of more than one container to a parent organization or another health care facility, provided the form or log meets the requirements specified in paragraphs (1) and (2).

(Amended by Stats. 2014, Ch. 564, Sec. 62. Effective January 1, 2015.)



118033

The pharmaceutical waste that is separated from medical waste by the generator shall be maintained in a manner to secure the pharmaceutical waste contents from access by unauthorized individuals. Any suspected or confirmed tampering of, unauthorized access to, or loss of this pharmaceutical waste shall be reported to the appropriate state licensing authority.

(Added by Stats. 2012, Ch. 689, Sec. 8. Effective January 1, 2013.)



118035

For the purpose of transferring medical waste prior to reaching a permitted medical waste treatment facility, medical waste shall not be unloaded, reloaded, or transferred to another vehicle at any location, except at a permitted medical waste transfer station or in the case of a vehicle breakdown or other emergency.

(Added by renumbering Section 25062.5 by Stats. 1996, Ch. 536, Sec. 14. Effective January 1, 1997.)



118040

(a)  Except with regard to sharps waste consolidated by a home-generated sharps consolidation point approved pursuant to Section 117904, a hazardous waste transporter or generator transporting medical waste shall maintain a completed shipping document in compliance with United States Department of Transportation (USDOT) requirements when medical waste is transported. In addition to the shipping document required by USDOT, a hazardous waste transporter or generator who transports medical waste to a facility, other than the final medical waste treatment facility, shall also maintain tracking documents which show the name, address, and telephone number of the medical waste generator, for purposes of tracking the generator of medical waste when the waste is transported to the final medical waste treatment facility. At the time that the medical waste is received by a hazardous waste transporter, the transporter shall provide the medical waste generator with a copy of the shipping and tracking documents for the generator’s medical waste records. The transporter or generator transporting medical waste shall maintain its copy of the shipping and tracking documents for three years.

(b)  The tracking document shall include, but not be limited to, all of the following information:

(1)  The name, address, telephone number, and registration number of the transporter, unless transported pursuant to Section 118030.

(2)  The type of medical waste transported and the quantity or aggregate weight of medical waste transported.

(3)  The name, address, and telephone number of the generator.

(4)  The name, address, telephone number, permit number, and the signature of an authorized representative of the permitted facility receiving the medical waste.

(5)  The date that the medical waste is collected or removed from the generator’s facility, the date that the medical waste is received by the transfer station, the registered large quantity generator, or point of consolidation, if applicable, and the date that the medical waste is received by the treatment facility.

(c)  Any hazardous waste transporter or generator transporting medical waste in a vehicle shall have the shipping and tracking documents in his or her possession while transporting the medical waste. The tracking document shall be shown upon demand to any enforcement agency personnel or officer of the Department of the California Highway Patrol. If the medical waste is transported by rail, vessel, or air, the railroad corporation, vessel operator, or airline shall enter on the shipping papers any information concerning the medical waste that the enforcement agency may require.

(d)  A hazardous waste transporter or a generator transporting medical waste shall provide the facility receiving the medical waste with the original shipping and tracking documents.

(e)  Each hazardous waste transporter and each medical waste treatment facility shall provide tracking data periodically and in a format as determined by the department.

(Amended by Stats. 2014, Ch. 564, Sec. 63. Effective January 1, 2015.)



118045

(a) The department shall charge an application fee for a permit for a transfer station equal to one hundred dollars ($100) for each hour which the department spends on processing the application, but not more than ten thousand dollars ($10,000), or as provided in the regulations adopted by the department, not to exceed the reasonable regulatory costs of the department.

(b) In addition to the fee specified in subdivision (a), the annual permit fee for a transfer station is two thousand dollars ($2,000), or as provided in the regulations adopted by the department, not to exceed the reasonable regulatory costs of the department.

(Amended by Stats. 2014, Ch. 564, Sec. 64. Effective January 1, 2015.)






CHAPTER 7 - Medical Waste Treatment Facility Permits

118130

All offsite medical waste treatment facilities and transfer stations shall be permitted and inspected by the department. All onsite medical waste treatment facilities shall be permitted and inspected by the enforcement agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118135

Each person operating an offsite medical waste treatment facility shall obtain a permit pursuant to this chapter from the department prior to commencement of the treatment facility’s operation.

(Amended by Stats. 2014, Ch. 564, Sec. 65. Effective January 1, 2015.)



118140

A health care facility accepting medical waste for treatment from the physicians and surgeons who are on the staff of the facility and who are small quantity generators shall be classified as an onsite treatment facility and shall be permitted and inspected by the enforcement agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118145

A health care facility accepting medical waste for treatment from small quantity generators that are adjacent to the facility shall be classified as an onsite treatment facility and shall be permitted and inspected by the enforcement agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118147

Notwithstanding any other provision of this chapter, a registered medical waste generator, which is a facility specified in subdivisions (a) and (b) of Section 117705, may accept home-generated sharps waste, to be consolidated with the facility’s medical waste stream, subject to all of the following conditions:

(a)  The generator of the sharps waste, a member of the generator’s family, or a person authorized by the enforcement agency transports the sharps waste to the medical waste generator’s facility.

(b)  The sharps waste is accepted at a central location at the medical waste generator’s facility.

(c)  A reference to, and a description of, the actions taken pursuant to this section are included in the facility’s medical waste management plan adopted pursuant to Section 117960.

(Added by renumbering Section 25070.4 by Stats. 1996, Ch. 536, Sec. 16. Effective January 1, 1997.)



118150

Each enforcement agency shall follow procedures that are consistent with the Medical Waste Management Act and the regulations adopted pursuant to this chapter, when issuing medical waste permits.

(Amended by Stats. 2014, Ch. 564, Sec. 66. Effective January 1, 2015.)



118155

A person required to obtain an offsite medical waste treatment facility permit pursuant to this part shall file with the enforcement agency an application containing, but not limited to, all of the following:

(a) The name of the applicant.

(b) The business address of the applicant.

(c) The type of treatment provided, the treatment capacity of the facility, a characterization of the waste treated at this facility and the estimated average monthly quantity of waste treated at the facility.

(d) A disclosure statement, as provided in Section 25112.5, except for onsite medical waste treatment facilities.

(e) A plan for closure of the facility using, at minimum, one of the methods of decontamination specified in subdivision (a) or (b) of Section 118295, thereby rendering the property to an acceptable sanitary condition following the ending of treatment services at the site.

(f) Any other information required by the enforcement agency for the administration or enforcement of this part or the regulations adopted pursuant to this part.

(Amended by Stats. 2014, Ch. 564, Sec. 67. Effective January 1, 2015.)



118160

(a) Prior to issuing or renewing a permit for an offsite medical waste treatment facility, the department shall review the compliance history of the applicant, under any local, state, or federal law or regulation governing the control of medical waste or pollution.

(b) The department shall, pursuant to this section, deny a permit, or specify additional permit conditions, to ensure compliance with applicable regulations, if the department determines that in the three-year period preceding the date of application the applicant has violated laws or regulations identified in subdivision (a) at a facility owned or operated by the applicant, and the violations demonstrate a recurring pattern of noncompliance or pose, or have posed, a significant risk to public health and safety or to the environment.

(c) In making the determination of whether to deny a permit or to specify additional permit conditions, the department shall take both of the following into consideration:

(1) Whether a permit denial or permit condition is appropriate or necessary given the severity of the violation.

(2) Whether the violation has been corrected in a timely fashion.

(Amended by Stats. 2014, Ch. 564, Sec. 68. Effective January 1, 2015.)



118165

On and after April 1, 1991, all persons operating a medical waste treatment facility shall maintain individual records for a period of three years and shall report or submit to the enforcement agency upon request, all of the following information:

(a) The type of treatment facility and its capacity.

(b) All treatment facility operating records.

(c) Copies of the tracking documents for all medical waste it receives for treatment from offsite generators, hazardous waste haulers, or, pursuant to Section 118032, common carriers.

(Amended by Stats. 2012, Ch. 689, Sec. 10. Effective January 1, 2013.)



118170

(a)  A medical waste permit issued by the enforcement agency to a medical waste treatment facility shall be valid for five years.

(b)  An application for renewal of the permit shall be filed with the enforcement agency not less than 90 days prior to the expiration date. If a permittee fails to make a timely application for renewal, the medical waste permit shall expire on the expiration date.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118175

(a)  A medical waste permit may be renewed if the enforcement agency finds the permittee has been in substantial compliance with this part and the regulations adopted pursuant to this part during the preceding permitted period or that the permittee corrected previous violations in a timely manner.

(b)  Upon approval of the enforcement agency, a permit may be transferred from one subsidiary to another subsidiary of the same corporation, from a parent corporation to one of its subsidiaries, or from a subsidiary to a parent corporation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118180

A person required to obtain a medical waste permit shall, at all times, possess a valid permit for each facility in operation. A medical waste permit shall terminate prior to its expiration date if suspended or revoked pursuant to Section 118350 or, notwithstanding Section 118355, if either of the following occurs:

(a)  The permittee sells or otherwise transfers the facility, except as specified in subdivision (b) of Section 118175.

(b)  The permittee surrenders the permit to the enforcement agency because the permittee ceases operation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118185

The enforcement agency shall issue a medical waste permit upon evaluation, inspection, or records review of the applicant if the applicant is in substantial compliance with this part and the regulations adopted pursuant to this part and the applicant has corrected any previous violations. A decision to issue or not to issue the permit shall be made by the enforcement agency within 180 days of the time that the application is deemed complete, unless waived by the applicant.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118190

When issuing, renewing, or revising any treatment facility permit, the enforcement agency may prohibit or condition the handling or treatment of medical waste to protect the public health and safety.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118195

An enforcement agency shall inform an applicant for a medical waste permit, in writing, upon the denial of any application for the permit. Within 20 days after the enforcement agency mails the notice, the applicant may present a written petition for a hearing to the enforcement agency. Upon receipt by the enforcement agency of the petition in proper form, the petition shall be set for hearing.

If the department is the enforcement agency, the proceedings shall commence with the filing of a statement of issues and shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department has all the powers granted to a department in that chapter.

If the department is not the enforcement agency, the hearings shall be held in accordance with the ordinance adopting the medical waste management program.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118200

The enforcement agency shall evaluate, inspect, and review the records of medical waste treatment facilities for compliance with this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118205

The fee schedule specified in Section 118210 shall cover the issuance of medical waste treatment facility permits and an inspection program, when the department serves as the enforcement agency. This fee schedule shall be adjusted annually in accordance with Section 100425. The department may adjust by regulation the fees specified in Section 118210 to reflect the actual costs of implementing this chapter. Local enforcement agencies shall set fees that shall be sufficient to cover their costs in implementing this part with regard to large quantity generators.

(Amended by Stats. 2014, Ch. 564, Sec. 69. Effective January 1, 2015.)



118210

(a) The department shall charge an annual permit fee for an offsite medical waste treatment facility equal to either one hundred twenty-seven ten thousandths of a cent ($0.0127) for each pound of medical waste treated or twelve thousand dollars ($12,000), whichever is greater. The department may collect annual fees and issue permits on a biennial basis.

(b) The department shall charge an initial application fee for each type of treatment technology at an offsite medical waste treatment facility equal to one hundred dollars ($100) for each hour the department spends processing the application, but not more than fifty thousand dollars ($50,000), or as provided in the regulations adopted by the department.

(Amended by Stats. 2006, Ch. 74, Sec. 40. Effective July 12, 2006.)






CHAPTER 8 - Treatment

118215

(a) Except as provided in subdivisions (b) and (c), a person generating or treating medical waste shall ensure that the medical waste is treated by one of the following methods, thereby rendering it solid waste, as defined in Section 40191 of the Public Resources Code, prior to disposal:

(1) (A) Incineration at a permitted medical waste treatment facility in a controlled-air, multichamber incinerator, or other method of incineration approved by the department which provides complete combustion of the waste into carbonized or mineralized ash.

(B) Treatment with an alternative technology approved pursuant to paragraph (3), which, due to the extremely high temperatures of treatment in excess of 1300 degrees Fahrenheit, has received express approval from the department.

(2) Steam sterilization at a permitted medical waste treatment facility or by other sterilization, in accordance with all of the following operating procedures for steam sterilizers or other sterilization:

(A) Standard written operating procedures shall be established for biological indicators, or for other indicators of adequate sterilization approved by the department, for each steam sterilizer, including time, temperature, pressure, type of waste, type of container, closure on container, pattern of loading, water content, and maximum load quantity.

(B) Recording or indicating thermometers shall be checked during each complete cycle to ensure the attainment of 121° Centigrade (250° Fahrenheit) for at least one-half hour, depending on the quantity and density of the load, to achieve sterilization of the entire load. Thermometers, thermocouples, or other monitoring devices identified in the facility operating plan shall be checked for calibration annually. Records of the calibration checks shall be maintained as part of the facility’s files and records for a period of two years or for the period specified in the regulations.

(C) Heat-sensitive tape, or another method acceptable to the enforcement agency, shall be used on each biohazard bag or sharps container that is processed onsite to indicate that the waste went through heat treatment. If the biohazard bags or sharps containers are placed in a large liner bag within the autoclave for treatment, heat-sensitive tape or another method acceptable to the enforcement agency only needs to be placed on the liner bag and not on every hazardous waste bag or sharps container being treated.

(D) The biological indicator Geobacillus stearothermophilus, or other indicator of adequate sterilization as approved by the department, shall be placed at the center of a load processed under standard operating conditions at least monthly to confirm the attainment of adequate sterilization conditions.

(E) Records of the procedures specified in subparagraphs (A), (B), and (D) shall be maintained for a period of not less than two years.

(3) (A) Other alternative medical waste treatment methods which are both of the following:

(i) Approved by the department.

(ii) Result in the destruction of pathogenic micro-organisms.

(B) Any alternative medical waste treatment method proposed to the department shall be evaluated by the department and either approved or rejected pursuant to the criteria specified in this subdivision.

(b) Fluid blood or fluid blood products may be discharged to a public sewage system without treatment if its discharge is consistent with waste discharge requirements placed on the public sewage system by the California regional water quality control board with jurisdiction.

(c) (1) A medical waste that is a biohazardous laboratory waste, as defined in subparagraph (B) of paragraph (1) of subdivision (b) of Section 117690, may be treated by a chemical disinfection if the waste is liquid or semiliquid and the chemical disinfection method is recognized by the National Institutes of Health, the Centers for Disease Control and Prevention, or the American Biological Safety Association, and if the use of chemical disinfection as a treatment method is identified in the site’s medical waste management plan.

(2) If the waste is not treated by chemical disinfection, in accordance with paragraph (1), the waste shall be treated by one of the methods specified in subdivision (a).

(3) Following treatment by chemical disinfection, the medical waste may be discharged to the public sewage system if the discharge is consistent with waste discharge requirements placed on the public sewage system by the California regional water control board, and the discharge is in compliance with the requirements imposed by the owner or operator of the public sewage system. If the chemical disinfection of the medical waste causes the waste to become a hazardous waste, the waste shall be managed in accordance with the requirements of Chapter 6.5 (commencing with Section 25100) of Division 20.

(Amended by Stats. 2014, Ch. 564, Sec. 70. Effective January 1, 2015.)



118220

Pathology waste of a human nature, as defined in subparagraph (A) of paragraph (2) of subdivision (b) of Section 117690, shall be disposed of by interment, incineration, or alternative treatment technologies approved to treat this type of waste, pursuant to paragraph (1) or paragraph (3) of subdivision (a) of Section 118215.

(Amended by Stats. 2014, Ch. 564, Sec. 71. Effective January 1, 2015.)



118222

(a) Pathology waste that meets the conditions of paragraph (2) of subdivision (b) of Section 117690 and trace chemotherapy waste that meets the conditions of paragraph (5) of subdivision (b) of Section 117690 shall be treated by incineration or alternative treatment technologies approved to treat that waste pursuant to paragraph (1) or paragraph (3) of subdivision (a) of Section 118215 prior to disposal.

(b) Pharmaceutical waste from health care settings that meets the conditions specified in paragraph (3) of subdivision (b) of Section 117690 shall be treated by incineration or alternative treatment technologies approved to treat that waste pursuant to paragraph (1) or paragraph (3) of subdivision (a) of Section 118215 prior to disposal.

(Amended by Stats. 2014, Ch. 564, Sec. 72. Effective January 1, 2015.)



118225

(a)  Sharps waste shall be rendered noninfectious prior to disposal by one of the following methods:

(1)  Incineration.

(2)  Steam sterilization.

(3)  Disinfection using an alternative treatment method approved by the department.

(b)  Sharps waste rendered noninfectious pursuant to this section may be disposed of as solid waste if the waste is not otherwise hazardous.

(c)  Onsite medical waste treatment facilities treating sharps waste pursuant to paragraph (2) or (3) of subdivision (a) shall ensure that, prior to disposal, the treated sharps waste is destroyed or that public access to the treated sharps waste is prevented.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118230

An operator of a hazardous waste incinerator permitted pursuant to Section 25200 may also accept medical waste for incineration.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118235

Each medical waste treatment facility issued a medical waste permit shall provide the enforcement agency with an emergency action plan that the facility shall follow to ensure the proper disposal of medical waste in the event of equipment breakdowns, natural disasters, or other occurrences.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118240

Notwithstanding Section 9141 of the Food and Agricultural Code, animals that die from infectious diseases or that are euthanized because they are suspected of having been exposed to infectious disease shall be treated with a treatment technology approved by the department for that use if, in the opinion of the attending veterinarian or local health officer, the carcass presents a danger of infection to humans.

(Amended by Stats. 2014, Ch. 564, Sec. 73. Effective January 1, 2015.)



118245

The department shall charge an application fee for evaluation of an alternative treatment technology of two thousand five hundred dollars ($2,500) and shall charge an additional fee equal to one hundred dollars ($100) per hour for each hour which the department spends on processing the application, but not more than a total of five thousand dollars ($5,000), or as provided in the regulations adopted by the department, not to exceed the reasonable regulatory costs of the department.

(Amended by Stats. 2014, Ch. 564, Sec. 74. Effective January 1, 2015.)






CHAPTER 9 - Containment and Storage

118275

(a) To containerize or store medical waste, at the point of generation and while collected in that room, a person shall do all of the following:

(1) Medical waste, as defined in Section 117690, shall be contained separately from other waste at the point of origin in the producing facility. Sharps containers may be placed in biohazard bags or in containers with biohazard bags.

(2) Biohazardous waste, as defined in paragraph (1) of subdivision (b) of Section 117690, shall be placed in a biohazard bag conspicuously labeled with the words “Biohazardous Waste” or with the international biohazard symbol and the word “BIOHAZARD.”

(3) Sharps waste, as defined in paragraph (4) of subdivision (b) of Section 117690, including sharps and pharmaceutical waste containerized pursuant to paragraph (7), shall be contained in a United States Food and Drug Administration (USFDA) approved sharps container that meets USFDA labeling requirements and is handled pursuant to Section 118285.

(4) Trace chemotherapy waste, as defined in paragraph (5) of subdivision (b) of Section 117690, shall be segregated for storage, and, when placed in a secondary container, that container shall be labeled with the words “Chemotherapy Waste,” “CHEMO,” or other label approved by the department on the lid and sides, so as to be visible from any lateral direction, to ensure treatment of the biohazardous waste pursuant to Section 118222. Sharps waste that is contaminated through contact with, or having previously contained, chemotherapeutic agents, shall be placed in sharps containers labeled in accordance with the industry standard with the words “Chemotherapy Waste,” “Chemo,” or other label approved by the department, and shall be segregated to ensure treatment of the sharps waste pursuant to Section 118222.

(5)  Pathology waste, as defined in paragraph (2) of subdivision (b) of Section 117690, shall be segregated for storage and, when placed in a secondary container, that container shall be labeled with the words “Pathology Waste,” “PATH,” or other label approved by the department on the lid and sides, so as to be visible from any lateral direction, to ensure treatment of the waste pursuant to Section 118222.

(6) Pharmaceutical waste, as defined in paragraph (3) of subdivision (b) of Section 117690, shall be segregated for storage in accordance with the facility’s medical waste management plan. When this waste is prepared for shipment offsite for treatment, it shall be properly containerized for shipment in compliance with United States Department of Transportation and United States Drug Enforcement Agency (DEA) requirements.

(A) Pharmaceutical wastes classified by the DEA as “controlled substances” shall be disposed of in compliance with DEA requirements.

(B) Nonradioactive pharmaceutical wastes that are not subject to the federal Resource Conservation and Recovery Act of 1976 (Public Law 94-580), as amended, and that are regulated as medical waste are placed in a container or secondary container labeled with the words “HIGH HEAT OR INCINERATION ONLY,” or with another label approved by the department, on the lid and sides, so as to be visible from any lateral direction, to ensure treatment of the biohazardous waste pursuant to Section 118222.

(7) A person may consolidate into a common container, which may be reusable, sharps waste, as defined in paragraph (4) of subdivision (b) of Section 117690, and pharmaceutical wastes, as defined in paragraph (3) of subdivision (b) of Section 117690, provided that both of the following apply:

(A) The consolidated waste is treated by incineration or alternative treatment technologies approved to treat that waste pursuant to paragraph (1) or (3) of subdivision (a) of Section 118215 prior to disposal. That alternative treatment shall render the waste unrecoverable and nonhazardous.

(B) The container meets the requirements of Section 118285. The container shall be labeled with the biohazardous waste symbol and the words “HIGH HEAT OR INCINERATION ONLY,” or with another label approved by the department, on the lid and sides, so as to be visible from any lateral direction, to ensure treatment of the waste pursuant to this subdivision.

(b) To containerize medical waste being held for shipment offsite for treatment, the waste shall be labeled, as outlined in subdivision (a), on the lid and sides of the container.

(c) When medical waste is containerized pursuant to subdivisions (a) and (b) there is no requirement to label the containers with the date that the waste started to accumulate.

(Amended by Stats. 2014, Ch. 564, Sec. 75. Effective January 1, 2015.)



118280

To containerize biohazard bags, a person shall do all of the following:

(a) The bags shall be tied to prevent leakage or expulsion of contents during all future storage and handling. When containers are prepared for transport offsite from the facility, they shall be prepared in compliance with United States Department of Transportation requirements.

(b) (1) Medical waste may be placed into a biohazard bag not to exceed three pounds or one gallon and tied, as required in subdivision (a), in a patient room and shall be immediately transported upon completion of the procedure directly from the point of generation and placed into a biohazard container stored in a soiled utility room or other biohazardous waste storage area without having first been placed into a secondary container in the patient room.

(2) Medical waste may be placed into a biohazard bag hung on a hamper stand in a surgery suite and the bag removed from the hamper stand after completion of the procedure, taken out of the surgery suite, and placed into a biohazard container stored in a soiled utility room or other biohazard waste storage area.

(c) Biohazardous waste, except as provided in subdivision (b), shall be bagged in accordance with subdivision (b) of Section 118275 and placed for storage, handling, or transport in a rigid container that may be disposable, reusable, or recyclable. Containers shall be leak resistant, have tight-fitting covers, and be kept clean and in good repair. Containers may be recycled with the approval of the enforcement agency. Containers may be of any color and shall be labeled with the words “Biohazardous Waste” or with the international biohazard symbol and the word “BIOHAZARD” on the lid and sides so as to be visible from any lateral direction. Containers shall comply with United States Department of Transportation requirements when prepared for transport offsite from the facility.

(d) Biohazardous waste shall not be removed from the biohazard bag until treatment as prescribed in Chapter 8 (commencing with Section 118215) is completed, except to eliminate a safety hazard, or by the enforcement officer in performance of an investigation pursuant to Section 117820. Biohazardous waste shall not be disposed of before being treated as prescribed in Chapter 8 (commencing with Section 118215).

(e) (1) Except as provided in paragraph (5), a person generating biohazardous waste shall comply with the following requirements:

(A) If the person generates 20 or more pounds of biohazardous waste per month, the person shall not contain or store that waste above 0° Centigrade (32° Fahrenheit) at an onsite location for more than seven days without obtaining prior written approval of the enforcement agency.

(B) If a person generates less than 20 pounds of biohazardous waste per month, the person shall not contain or store that waste above 0° Centigrade (32° Fahrenheit) at an onsite location for more than 30 days.

(2) A person may store biohazardous waste at or below 0° Centigrade (32° Fahrenheit) at an onsite location for not more than 90 days without obtaining prior written approval of the enforcement agency.

(3) A person may store biohazardous waste at a permitted transfer station at or below 0° Centigrade (32° Fahrenheit) for not more than 30 days without obtaining prior written approval of the enforcement agency.

(4) A person shall not store biohazardous waste above 0° Centigrade (32° Fahrenheit) at a location or facility that is offsite from the generator for more than seven days before treatment.

(5) Notwithstanding paragraphs (1) to (4), inclusive, if the odor from biohazardous or sharps waste stored at a facility poses a nuisance, the enforcement agency may require more frequent removal.

(f) Waste that meets the definition of pharmaceutical waste in paragraph (3) of subdivision (b) of Section 117690 shall not be subject to the limitations on storage time prescribed in subdivision (e). A person may store that pharmaceutical waste at an onsite location for not longer than 90 days when the container is ready for disposal, unless prior written approval from the enforcement agency is obtained. The container shall be emptied at least once per year, unless prior written approval from the enforcement agency is obtained. A person may store that pharmaceutical waste at a permitted transfer station for not longer than 30 days without obtaining prior written approval from the enforcement agency. A person shall not store pharmaceutical waste at a location or facility that is offsite from the generator for more than 30 days before treatment.

(g) The containment and storage time for wastes consolidated in a common container pursuant to paragraph (7) of subdivision (a) of Section 118275 shall not exceed the storage time for any category of waste set forth in this section.

(Amended by Stats. 2014, Ch. 564, Sec. 76. Effective January 1, 2015.)



118285

To containerize sharps waste, a person shall do all of the following:

(a) Place all sharps waste into a sharps container.

(b) Tape closed or tightly lid full sharps containers ready for disposal to preclude loss of contents.

(c) Store sharps containers ready for disposal for not more than thirty days without the written approval of the enforcement agency.

(d) Label sharps containers with the words “sharps waste” or with the international biohazard symbol and the word “BIOHAZARD.”

(Amended by Stats. 2006, Ch. 166, Sec. 6. Effective January 1, 2007.)



118286

(a) A person shall not knowingly place home-generated sharps waste in any of the following containers:

(1) Any container used for the collection of solid waste, recyclable materials, or greenwaste.

(2) Any container used for the commercial collection of solid waste or recyclable materials from business establishments.

(3) Any roll-off container used for the collection of solid waste, construction, and demolition debris, greenwaste, or other recyclable materials.

(b) Home-generated sharps waste shall be transported only in a sharps container, or other containers approved by the enforcement agency, and shall only be managed at any of the following:

(1) A household hazardous waste facility pursuant to Section 25218.13.

(2) A “home-generated sharps consolidation point” as defined in subdivision (b) of Section 117904.

(3) A medical waste generator’s facility pursuant to Section 118147.

(4) A facility through the use of a medical waste mail-back container approved by the United States Postal Service.

(Amended by Stats. 2014, Ch. 564, Sec. 77. Effective January 1, 2015.)



118290

Any small quantity generator who has properly containerized the medical waste according to the requirements of this article may store the waste in a permitted common storage facility.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118295

A person shall thoroughly wash and decontaminate reusable rigid containers for medical waste by a method approved by the enforcement agency each time they are emptied, unless the surfaces of the containers have been completely protected from contamination by disposable liners, bags, or other devices removed with the waste. These containers shall be maintained in a clean and sanitary manner. Approved methods of decontamination include, but are not limited to, agitation to remove visible soil combined with one of the following procedures:

(a)  Exposure to hot water of at least 82° Centigrade (180° Fahrenheit) for a minimum of 15 seconds.

(b)  Exposure to chemical sanitizer by rinsing with, or immersion in, one of the following for a minimum of three minutes:

(1)  Hypochlorite solution (500 ppm available chlorine).

(2)  Phenolic solution (500 ppm active agent).

(3)  Iodoform solution (100 ppm available iodine).

(4)  Quaternary ammonium solution (400 ppm active agent).

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118300

Any leak or spill of a medical waste by a medical waste generator, hazardous waste hauler, or treatment facility shall be decontaminated by procedures adopted by the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118305

A person shall not use reusable pails, drums, dumpsters, or bins used for medical waste for the containment of solid waste, or for other purposes, except after being decontaminated by the procedures specified in Section 118295 and removal of all medical waste labels.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118307

Medical waste that is stored in an area prior to transfer to the designated accumulation area, as defined in Section 118310, shall be stored in an area that is either locked or under direct supervision or surveillance. Intermediate storage areas shall be marked with the international biohazard symbol or the signage described in Section 118310. These warning signs shall be readily legible from a distance of five feet. This section does not apply to the rooms in which medical waste is generated.

(Amended by Stats. 2014, Ch. 564, Sec. 78. Effective January 1, 2015.)



118310

A designated accumulation area used for the storage of medical waste containers prior to transportation or treatment shall be secured so as to deny access to unauthorized persons and shall be marked with warning signs on, or adjacent to, the exterior of entry doors, gates, or lids. The storage area may be secured by use of locks on entry doors, gates, or receptacle lids.

The wording of warning signs shall be in English, “CAUTION—BIOHAZARDOUS WASTE STORAGE AREA—UNAUTHORIZED PERSONS KEEP OUT,” and in Spanish, “CUIDADO—ZONA DE RESIDUOS—BIOLOGICOS PELIGROSOS—PROHIBIDA LA ENTRADA A PERSONAS NO AUTORIZADAS,” or in another language, in addition to English, determined to be appropriate by the infection control staff or enforcement agency. A warning sign concerning infectious waste, as that term was defined by Section 25117.5 as it read on December 31, 1990, that sign having been installed before April 1, 1991, meets the requirements of this section, until the sign is changed and as long as the sign is not moved. Warning signs shall be readily legible during daylight from a distance of at least 25 feet.

Any enclosure or designated accumulation area shall provide medical waste protection from animals and natural elements and shall not provide a breeding place or a food source for insects or rodents.

(Amended by Stats. 2006, Ch. 166, Sec. 8. Effective January 1, 2007.)



118315

A person shall not use a trash chute to transfer medical waste.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118320

(a)  Except as provided in subdivision (b), compactors or grinders shall not be used to process medical waste until after the waste has been treated pursuant to Chapter 8 (commencing with Section 118215) and rendered solid waste.

(b)  (1)  Grinding or compacting may be used when it is an integral part of an alternative treatment method approved by the department.

(2)  A compactor may be used to compact medical waste if the type of medical waste compactor proposed to be used is evaluated by the department, and approved by the department prior to its use pursuant to the following criteria:

(A)  The compactor operates without the release of liquids or pathogenic microorganisms from the medical waste during placement of the medical waste into, or removal of the medical waste from, the compactor units, and during the compaction process.

(B)  The compacted medical waste will not release liquids or pathogens during any subsequent handling and no residual waste will be left in the compactor unit after the process is completed.

(C)  Compactor operations and maintenance personnel will not be at any substantial increased risk of exposure to pathogens.

(D)  The compactor has been demonstrated not to have any adverse effects on any treatment method. If only specific treatment methods are compatible with the compaction process, the department shall condition its approval of the compactor for use only in conjunction with treatment methods, with regard to which no adverse effects have been demonstrated.

(c)  Medical waste in bags or other containers shall not be subject to compaction by any compacting device and shall not be placed for storage or transport in a portable or mobile trash compactor, except as allowed pursuant to subdivision (b).

(Added by renumbering Section 25088 by Stats. 1996, Ch. 536, Sec. 19. Effective January 1, 1997.)






CHAPTER 9.5 - Trauma Scene Waste Management

118321

(a)  This chapter shall be known, and may be cited, as the Trauma Scene Waste Management Act.

(b)  The Legislature hereby finds and declares that it is in the interests of the health and safety of the public and the solid waste industry to regulate the handling and treatment of waste that, but for contamination with large quantities of human blood or body fluids as a result of death, serious injury, or illness, would be solid waste.

(c)  The Legislature further finds and declares that, in the interest of safe and uniform management of trauma scene waste, practitioners of trauma scene management should be subject to regulation by the department.

(Added by Stats. 1997, Ch. 732, Sec. 12. Effective January 1, 1998.)



118321.1

(a) A trauma scene waste management practitioner shall register with the department on forms provided by the department.

(b) The department shall register a trauma scene waste management practitioner and issue a trauma scene waste hauling permit to a trauma scene waste management practitioner who submits a completed application form and the registration fee, upon approval of the application by the department.

(c) A registered trauma scene waste management practitioner is exempt from the registration requirements imposed pursuant to Chapter 6 (commencing with Section 118025) or Article 6.5 (commencing with Section 25167.1) of Chapter 6.5 of Division 20 upon haulers of medical waste.

(d) Registered trauma scene waste management practitioners shall pay an annual fee of two hundred dollars ($200) to the department for deposit in the fund. The fee revenues deposited in the fund pursuant to this subdivision may be expended by the department, upon appropriation by the Legislature, for the implementation of this chapter.

(Amended by Stats. 2014, Ch. 564, Sec. 79. Effective January 1, 2015.)



118321.2

(a)  The department shall maintain an inventory of registered trauma scene waste management practitioners.

(b)  The department shall submit a list of registered trauma scene waste management practitioners to all local agency health officers and directors of environmental health, county administrators, and county sheriffs, and shall make the list available, upon request, to other public agencies and to the public.

(Added by Stats. 1997, Ch. 732, Sec. 12. Effective January 1, 1998.)



118321.3

(a)  Notwithstanding Section 117650, the department shall be the sole enforcement agency with regard to the management of trauma scene waste.

(b)  The department, working with the trauma scene waste management industry and the health care industry, shall establish the following standards:

(1)  Documentation of personal protection required to be provided for, and used by, workers in accordance with the California Occupational and Safety Administration’s bloodborne pathogen standards.

(2)  Technologies and chemicals appropriate to the task of cleanup and disinfecting.

(c)  The department may adopt regulations pursuant to which trauma scene waste management practitioners shall document both of the following:

(1)  Identification of trauma scene waste within the scope of this chapter.

(2)  Compliance with disposal requirements, including, but not limited to, tracking the transportation of trauma scene waste.

(d)  The department shall adopt procedures to provide information to trauma scene waste management practitioners recommending procedures for removing trauma scene waste from trauma scenes.

(Added by Stats. 1997, Ch. 732, Sec. 12. Effective January 1, 1998.)



118321.4

As specified in Section 117705, a trauma scene waste management practitioner who transports trauma scene waste shall be deemed the generator of the trauma scene waste for purposes of this part.

(Added by Stats. 1997, Ch. 732, Sec. 12. Effective January 1, 1998.)



118321.5

(a)  Trauma scene waste shall be removed from the trauma scene immediately upon completion of the removal phase of a trauma scene waste removal operation.

(b) Trauma scene waste shall be transported to a permitted medical waste transfer station or treatment facility pursuant to subdivision (a) of Section 118000, or may be stored in a dedicated freezer at the business location of the trauma scene waste management practitioner for a period of not more than 14 days, or as otherwise approved by the department.

(Amended by Stats. 2014, Ch. 564, Sec. 80. Effective January 1, 2015.)



118321.6

(a)  This chapter does not limit or abridge the jurisdiction of the Division of Occupational Safety and Health of the Department of Industrial Relations.

(b)  This chapter does not prohibit a business from employing or contracting with a person to provide cleanup or consultative services, including those services provided by an industrial hygienist, with respect to trauma scene waste if those services are incidental to the principal course and scope of services provided by the person.

(Added by Stats. 1997, Ch. 732, Sec. 12. Effective January 1, 1998.)






CHAPTER 10 - Enforcement

118325

An enforcement agency, district attorney, city attorney, or city prosecutor may bring an action to enjoin the violation, or threatened violation, of this part or the regulations adopted pursuant to this part, in the superior court in the county where the violation occurred or is about to occur. Any proceeding under this section shall be in accordance with Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the enforcement agency, district attorney, city attorney, or city prosecutor is not required to allege facts necessary to show or tending to show the lack of an adequate remedy at law or irreparable damage or loss.

With respect to any action brought pursuant to this section alleging actual violation of this part or the regulations adopted pursuant to this part, the court shall, if it finds the allegations to be true, issue its order enjoining the continuance of the violation.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118330

Whenever the enforcement agency determines that a violation or threatened violation of this part or the regulations adopted pursuant to this part has resulted, or is likely to result, in a release of medical waste into the environment, the agency may issue an order to the responsible person specifying a schedule for compliance or imposing an administrative penalty of not more than one thousand dollars ($1,000) per violation. Any person who, after notice and an opportunity for hearing, violates an order issued pursuant to this section is guilty of a misdemeanor. The department shall adopt regulations that specify the requirements for providing notice to persons to whom orders are issued and for administrative hearings and fines concerning these orders.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118335

(a) In order to carry out the purpose of this part, any authorized representative of the enforcement agency may do any of the following:

(1) Enter and inspect a facility for which a medical waste permit or registration has been issued, for which a medical waste permit or registration application has been filed, or that is subject to registration or permitting requirements pursuant to this part. Enter and inspect a vehicle for which a hazardous waste hauler registration has been issued, for which an application has been filed for a hazardous waste hauler registration, or that is subject to registration requirements pursuant to this part.

(2) Inspect and copy any records, reports, test results, or other information related to the requirements of this part or the regulations adopted pursuant to this part.

(b) The inspection shall be made with the consent of the owner or possessor of the facilities or, if consent is refused, with a warrant duly issued pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, in the event of an emergency affecting the public health or safety, an inspection may be made without consent or the issuance of a warrant.

(c) Any traffic officer, as defined in Section 625 of the Vehicle Code, and any peace officer, as defined in Section 830.1 or 830.2 of the Penal Code, may enforce Chapter 6 (commencing with Section 118000) and this chapter, and for purposes of enforcing these chapters, traffic officers and these peace officers are authorized representatives of the department.

(Amended by Stats. 2014, Ch. 564, Sec. 81. Effective January 1, 2015.)



118340

(a)  No person shall, transport, store, treat, dispose, or cause the treatment or disposal of medical waste in a manner not authorized by his or her permit or registration, this part, or the regulations adopted pursuant to this part.

(b)  Any person who stores, treats, disposes, or causes the treatment or disposal of medical waste in violation of this part or the regulations adopted pursuant to this part is guilty of a public offense as follows:

(1)  For a small quantity generator, a first offense is an infraction and is punishable by a fine of not more than one thousand dollars ($1,000).

(2)  For a person other than a small quantity generator, a first offense is a misdemeanor punishable by a fine of not less than two thousand dollars ($2,000), or by up to one year in county jail, or by both the fine and imprisonment.

(c)  A person who is convicted of a second or subsequent violation of subdivision (a) within three years of the prior conviction shall be punished by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for one, two, or three years, or by a fine of not less than five thousand dollars ($5,000), or more than twenty-five thousand dollars ($25,000), or by both that fine and imprisonment. This section shall not apply unless any prior conviction is charged in the accusatory pleading and admitted by the defendant or found to be true by the trier of fact. If the defendant is a corporation that operates medical facilities in more than one geographic location, this subdivision shall apply only if the offense involves an adjacent facility involved in the prior conviction.

(d)  Any person who knowingly treats or disposes, or causes the treatment or disposal of, medical waste in violation of this part shall be punished by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for one, two, or three years, or by a fine of not less than five thousand dollars ($5,000), or more than twenty-five thousand dollars ($25,000), or by both that fine and imprisonment.

(e)  This section does not apply to a person transporting medical waste who is required to be a registered hazardous waste transporter. Those persons are subject to penalties for violations pursuant to Article 8 (commencing with Section 25180) of Chapter 6.5 of Division 20.

(Amended by Stats. 2011, Ch. 15, Sec. 203. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



118345

(a) Any person who intentionally makes any false statement or representation in any application, label, shipping document, tracking document, record, report, permit, registration, or other document filed, maintained, or used for purposes of compliance with this part that materially affects the health and safety of the public is liable for a civil penalty of not more than ten thousand dollars ($10,000) for each separate violation or, for continuing violations, for each day that the violation continues.

(b) Any person who fails to register or fails to obtain a medical waste permit in violation of this part, or otherwise violates any provision of this part, any order issued pursuant to Section 118330, or any regulation adopted pursuant to this part, is liable for a civil penalty of not more than ten thousand dollars ($10,000) for each violation of a separate provision of this part or, for continuing violations, for each day that the violation continues.

(Amended by Stats. 2014, Ch. 564, Sec. 82. Effective January 1, 2015.)






CHAPTER 11 - Suspension or Revocation

118350

The enforcement agency may suspend, amend, or revoke any medical waste permit issued by the enforcement agency for any of the following reasons:

(a)  Violation by the permittee of any of the provisions of this part or any regulation adopted pursuant to this part.

(b)  Violation of any term or condition of the permit.

(c)  Aiding, abetting, or permitting the violation specified in subdivision (a) or (b) or interference in the performance of the duty of the enforcement officer.

(d)  Proof that the permittee has intentionally made false statements, or failed to disclose fully all relevant facts, in any material regard, on the application for a medical waste permit.

(e)  The conviction of a permittee, or the person in charge of the activity subject to the medical waste permit, of any crime that is substantially related to the qualifications or duties of the permittee or the person in charge of the activity, or that is substantially related to the functions that are subject to the medical waste permit.

For purposes of this section, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. An action to revoke or suspend the medical waste permit may be taken when the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal. That action may also be taken when an order granting probation is made suspending the imposition of sentence, notwithstanding any subsequent order pursuant to Section 1203.4 of the Penal Code. The enforcement agency shall take into account all competent evidence of rehabilitation furnished by the permittee or person in charge of the permitted activity.

(f)  A change in any condition that requires either a temporary or permanent modification, reduction, or termination of the permitted operation to bring it into compliance with the requirements of this part and the regulations adopted pursuant to this part.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118355

Proceedings conducted by the department for the suspension or revocation of a medical waste permit shall commence with the filing of any accusation and shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the department shall have all the powers granted to a department in that chapter.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118360

The enforcement agency may temporarily suspend a medical waste permit prior to any hearing, when it has determined that this action is necessary to protect the public welfare. The enforcement agency shall notify the permittee of the temporary suspension and the effective date thereof and, at the same time, shall serve the permittee with an accusation.

Upon receipt of a notice of defense by the permittee, the matter shall, within 15 days, be set for hearing. The hearing shall be held as soon as possible, but not later than 30 days after receipt of the notice.

The temporary suspension shall remain in effect until the hearing is completed and the enforcement agency has made a final determination on the merits. However, the temporary suspension is vacated if the enforcement agency fails to make a final determination on the merits within 60 days after the original hearing has been completed.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









PART 15 - MISCELLANEOUS REQUIREMENTS

CHAPTER 1 - Articles of Common Use

ARTICLE 1 - Common Drinking Cups

118375

No person conducting, having charge of, or control of, any hotel, restaurant, saloon, soda fountain, store, theater, public hall, public or private school, church, hospital, club, office building, park, playground, lavatory or washroom, barber shop, railroad train, boat, or any other public place, building, room, or conveyance, shall provide or expose for common use, or permit to be so provided or exposed, or allow to be used in common, any cup, glass, or other receptacle used for drinking purposes.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118380

For the purposes of this article the term “common use” when applied to a drinking receptacle is defined as its use for drinking purposes by, or for, more than one person without its being thoroughly cleansed and sterilized between consecutive uses thereof by methods prescribed by or acceptable to the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118385

No cask, water cooler, or other receptacle shall be used for storing or supplying drinking water to the public or to employees unless it is covered and protected so as to prevent persons from dipping the water therefrom or contaminating the water. All the containers shall be provided with a faucet or other suitable device for drawing the water.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118390

(a)  The state department and all health officers of counties, cities, and health districts shall enforce this article.

(b)  Pursuant to their enforcement of this article, those officers shall also enforce Section 2441 of the Labor Code. This section shall not be construed to abridge or limit in any manner the jurisdiction of the Division of Occupational Safety and Health of the Department of Industrial Relations pursuant to Division 5 (commencing with Section 6300) of the Labor Code.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118395

Violation of any provision of this article is a misdemeanor punishable by a fine not exceeding fifty dollars ($50) for each offense.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Infected Packing Material

118400

For the purpose of this article the term “filthy, contaminated, or unsanitary packing material” includes any or all of the following:

(a)  Packing material that has been exposed to contagious or infectious disease.

(b)  Material that is contaminated with vermin.

(c)  Material that is generally filthy.

(d)  Filthy or used wood excelsior.

(e)  Excelsior made from filthy or used paper.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118405

Unsanitary packing material shall not be used until it has been cleaned and disinfected to the satisfaction of the Department of Food and Agriculture, the department, or the agents of either or both, or by a county health officer.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118410

The person having the material cleaned and disinfected shall pay the costs of the inspection.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118415

Every person who knowingly packs any goods intended for delivery to other parties or for transportation by common carriers with unsanitary packing material is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Common Towels

118425

No person conducting, operating, or having charge or control of, any hotel, restaurant, factory, store, barber shop, office building, school, public hall, railroad train, railway station, boat, or any other public place, room, or conveyance, shall maintain or keep in or about any such place any towel for common use.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118430

For the purpose of this article the term “common use” when applied to a towel means its use by, or for, more than one person without its being laundered between consecutive uses of the towel by methods prescribed by or acceptable to the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118435

The department and all health officers of counties, cities, and health districts shall enforce this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118440

Violation of any provision of this article is a misdemeanor punishable by a fine not exceeding fifty dollars ($50) for each offense.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Wiping Rags

118450

“Wiping rags,” as used in this article means cloths and rags, other than reusable rental cloths or towels, used for any or all of the following purposes:

(a)  Wiping and cleaning the surfaces of machinery, machines, tools, locomotives, engines, motor cars, automobiles, cars, carriages, windows, furniture, and surfaces of articles, appliances, and engines in factories, shops, steamships, and steamboats.

(b)  Generally for cleaning in industrial employment.

(c)  Used by mechanics and workmen for wiping from their hands and bodies soil incident to their employment.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118455

No person shall supply or furnish to his or her employees for wiping rags, or sell or offer for sale for wiping rags, any soiled wearing apparel, underclothing, bedding, or parts of soiled or used underclothing, wearing apparel, bedclothes, bedding, or soiled rags or cloths unless they have been sanitized by methods prescribed by or acceptable to the department.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118460

Every local health officer or registered sanitarian, upon proper demand and notice of his or her authority, may, during business hours, enter any place where wiping rags are used, are kept for sale, or offered for sale, and inspect the wiping rags. No person shall refuse to permit the inspection, or impede or obstruct the officer during the inspection.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118465

On and after July 1, 1975, it shall be unlawful for any person to operate any business of laundering, sanitizing, or selling wiping rags unless, in addition to any other permit that may be required, he or she has a valid permit issued by the local health officer pursuant to an ordinance of the local governing body.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118470

A permit to operate any business of laundering, sanitizing, or selling wiping rags shall be issued by the local health officer if the applicant complies with the provisions of this article and any regulations adopted thereunder. The governing body of each city and county shall determine the amount of any fee for the issuance of a permit pursuant to provisions of this article for any business within the territory under its jurisdiction. The amount of the fee shall not exceed the amount necessary to defray the costs of administering this article. The permit for operation shall be posted in a conspicuous place in the business establishment for which the permit is issued. Any permit issued pursuant to this article may be suspended or revoked for any violation of any of the provisions of this article, the regulations adopted thereunder, or any condition of the permit required by the ordinance of the local governing body. Nothing in this article shall preempt local regulation of the business of laundering, sanitizing, or selling wiping rags, and any local governing body may adopt an ordinance containing requirements more restrictive than those contained in regulations adopted pursuant to this article.

The local health officer shall issue and serve upon the permit holder a notice setting forth in clear and concise language the act or omission upon which the violation is based, when the permit holder is charged with any violation and shall inform the permit holder of his or her rights to a hearing prior to suspension or revocation. At any time within the 15 days after service of the notice, the permit holder may request a hearing before the local health officer to show cause why his or her permit should not be suspended or revoked. A failure to request a hearing within 15 days shall be deemed a waiver of a right to a hearing.

The local health officer may call a hearing for the purpose of investigating any violations of this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118475

The local health officer authorized to issue permits to launder, sanitize, or sell wiping rags shall keep a record of suspension or revocation of permits and a register of:

(a)  The names and places of business of persons to whom permits are issued.

(b)  The date of issue and number of each permit.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118480

Before being sold or offered for sale, each package or parcel of wiping rags shall be plainly marked “sanitized wiping rags,” and in addition it shall be plainly marked with the name and location of the laundry where the rags were laundered and sanitized.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118485

No machinery or appliances used for laundering clothing and articles for personal wear or household use shall be used for laundering soiled rags or soiled cloth material for wiping rags.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118490

Every person who violates any provision of this article is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 2 - Restrooms

ARTICLE 1 - Public Restrooms

118500

Every public agency that conducts an establishment serving the public or open to the public and that maintains therein restroom facilities for the public, shall make every water closet for each sex maintained within the facilities available without cost or charge to the patrons, guests, or invitees of the establishment. “Public agency” as used in this section means only the state and any agency of the state and a city, a county, and a city and county.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118505

(a)  Publicly and privately owned facilities where the public congregates shall be equipped with sufficient temporary or permanent restrooms to meet the needs of the public at peak hours.

(b)  In conformity with the State Plumbing Code, and except as otherwise provided in this section, standards shall be adopted in order to enforce this section, as follows:

(1)  The State Building Standards Commission shall adopt standards with respect to all state-owned or state-occupied facilities where the public congregates and over which it has jurisdiction pursuant to Section 18934.5.

(2)  The Office of the State Architect shall adopt standards with respect to all facilities where the public congregates and that are not covered by paragraph (1), unless exempt from coverage pursuant to this section.

(c)  The standards adopted pursuant to subdivision (b) shall be published in the State Building Standards Code contained in Title 24 of the California Code of Regulations.

(d)  This section shall apply to facilities where the public congregates that commence construction, or that undertake structural alterations, repairs, or improvements exceeding 50 percent of the entire facility, on or after January 1, 1989.

(e)  For the purposes of this section, “facilities where the public congregates” means sports and entertainment arenas, stadiums, community and convention halls, specialty event centers, amusement facilities, and ski resorts.

For purposes of this section, “facilities where the public congregates” also means specialty event centers in public parks.

(f)  This section shall not apply to the following:

(1)  Any hotel. For purposes of this section, “hotel” means an establishment in which there exists the relationship of guests and innkeeper between the occupants and the owner or operator of the establishment. The existence of some other legal relationship between the occupants and owner or operator shall be immaterial.

(2)  Any restaurant or food facility, as defined in Section 113785.

(3)  Any public or private elementary or secondary school facility.

(4)  Any qualified historic building, defined as qualifying under provisions in the State Historical Building Code contained in Part 8 (commencing with Section 8-100) of Title 24 of the California Code of Regulations.

(g)  It is the intent of the Legislature that, in order to ensure that standards are both viable and efficacious, the Office of the State Architect and the State Building Standards Commission hold a series of public meetings with representatives of affected industries and state and local agencies prior to adopting standards under this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Food Facility Restroom Requirements (Reserved)

118500

Every public agency that conducts an establishment serving the public or open to the public and that maintains therein restroom facilities for the public, shall make every water closet for each sex maintained within the facilities available without cost or charge to the patrons, guests, or invitees of the establishment. “Public agency” as used in this section means only the state and any agency of the state and a city, a county, and a city and county.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118505

(a)  Publicly and privately owned facilities where the public congregates shall be equipped with sufficient temporary or permanent restrooms to meet the needs of the public at peak hours.

(b)  In conformity with the State Plumbing Code, and except as otherwise provided in this section, standards shall be adopted in order to enforce this section, as follows:

(1)  The State Building Standards Commission shall adopt standards with respect to all state-owned or state-occupied facilities where the public congregates and over which it has jurisdiction pursuant to Section 18934.5.

(2)  The Office of the State Architect shall adopt standards with respect to all facilities where the public congregates and that are not covered by paragraph (1), unless exempt from coverage pursuant to this section.

(c)  The standards adopted pursuant to subdivision (b) shall be published in the State Building Standards Code contained in Title 24 of the California Code of Regulations.

(d)  This section shall apply to facilities where the public congregates that commence construction, or that undertake structural alterations, repairs, or improvements exceeding 50 percent of the entire facility, on or after January 1, 1989.

(e)  For the purposes of this section, “facilities where the public congregates” means sports and entertainment arenas, stadiums, community and convention halls, specialty event centers, amusement facilities, and ski resorts.

For purposes of this section, “facilities where the public congregates” also means specialty event centers in public parks.

(f)  This section shall not apply to the following:

(1)  Any hotel. For purposes of this section, “hotel” means an establishment in which there exists the relationship of guests and innkeeper between the occupants and the owner or operator of the establishment. The existence of some other legal relationship between the occupants and owner or operator shall be immaterial.

(2)  Any restaurant or food facility, as defined in Section 113785.

(3)  Any public or private elementary or secondary school facility.

(4)  Any qualified historic building, defined as qualifying under provisions in the State Historical Building Code contained in Part 8 (commencing with Section 8-100) of Title 24 of the California Code of Regulations.

(g)  It is the intent of the Legislature that, in order to ensure that standards are both viable and efficacious, the Office of the State Architect and the State Building Standards Commission hold a series of public meetings with representatives of affected industries and state and local agencies prior to adopting standards under this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 3 - Food Processor Restroom Requirements (Reserved)

118500

Every public agency that conducts an establishment serving the public or open to the public and that maintains therein restroom facilities for the public, shall make every water closet for each sex maintained within the facilities available without cost or charge to the patrons, guests, or invitees of the establishment. “Public agency” as used in this section means only the state and any agency of the state and a city, a county, and a city and county.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118505

(a)  Publicly and privately owned facilities where the public congregates shall be equipped with sufficient temporary or permanent restrooms to meet the needs of the public at peak hours.

(b)  In conformity with the State Plumbing Code, and except as otherwise provided in this section, standards shall be adopted in order to enforce this section, as follows:

(1)  The State Building Standards Commission shall adopt standards with respect to all state-owned or state-occupied facilities where the public congregates and over which it has jurisdiction pursuant to Section 18934.5.

(2)  The Office of the State Architect shall adopt standards with respect to all facilities where the public congregates and that are not covered by paragraph (1), unless exempt from coverage pursuant to this section.

(c)  The standards adopted pursuant to subdivision (b) shall be published in the State Building Standards Code contained in Title 24 of the California Code of Regulations.

(d)  This section shall apply to facilities where the public congregates that commence construction, or that undertake structural alterations, repairs, or improvements exceeding 50 percent of the entire facility, on or after January 1, 1989.

(e)  For the purposes of this section, “facilities where the public congregates” means sports and entertainment arenas, stadiums, community and convention halls, specialty event centers, amusement facilities, and ski resorts.

For purposes of this section, “facilities where the public congregates” also means specialty event centers in public parks.

(f)  This section shall not apply to the following:

(1)  Any hotel. For purposes of this section, “hotel” means an establishment in which there exists the relationship of guests and innkeeper between the occupants and the owner or operator of the establishment. The existence of some other legal relationship between the occupants and owner or operator shall be immaterial.

(2)  Any restaurant or food facility, as defined in Section 113785.

(3)  Any public or private elementary or secondary school facility.

(4)  Any qualified historic building, defined as qualifying under provisions in the State Historical Building Code contained in Part 8 (commencing with Section 8-100) of Title 24 of the California Code of Regulations.

(g)  It is the intent of the Legislature that, in order to ensure that standards are both viable and efficacious, the Office of the State Architect and the State Building Standards Commission hold a series of public meetings with representatives of affected industries and state and local agencies prior to adopting standards under this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 4 - Other Restroom Requirements (Reserved)

118500

Every public agency that conducts an establishment serving the public or open to the public and that maintains therein restroom facilities for the public, shall make every water closet for each sex maintained within the facilities available without cost or charge to the patrons, guests, or invitees of the establishment. “Public agency” as used in this section means only the state and any agency of the state and a city, a county, and a city and county.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118505

(a)  Publicly and privately owned facilities where the public congregates shall be equipped with sufficient temporary or permanent restrooms to meet the needs of the public at peak hours.

(b)  In conformity with the State Plumbing Code, and except as otherwise provided in this section, standards shall be adopted in order to enforce this section, as follows:

(1)  The State Building Standards Commission shall adopt standards with respect to all state-owned or state-occupied facilities where the public congregates and over which it has jurisdiction pursuant to Section 18934.5.

(2)  The Office of the State Architect shall adopt standards with respect to all facilities where the public congregates and that are not covered by paragraph (1), unless exempt from coverage pursuant to this section.

(c)  The standards adopted pursuant to subdivision (b) shall be published in the State Building Standards Code contained in Title 24 of the California Code of Regulations.

(d)  This section shall apply to facilities where the public congregates that commence construction, or that undertake structural alterations, repairs, or improvements exceeding 50 percent of the entire facility, on or after January 1, 1989.

(e)  For the purposes of this section, “facilities where the public congregates” means sports and entertainment arenas, stadiums, community and convention halls, specialty event centers, amusement facilities, and ski resorts.

For purposes of this section, “facilities where the public congregates” also means specialty event centers in public parks.

(f)  This section shall not apply to the following:

(1)  Any hotel. For purposes of this section, “hotel” means an establishment in which there exists the relationship of guests and innkeeper between the occupants and the owner or operator of the establishment. The existence of some other legal relationship between the occupants and owner or operator shall be immaterial.

(2)  Any restaurant or food facility, as defined in Section 113785.

(3)  Any public or private elementary or secondary school facility.

(4)  Any qualified historic building, defined as qualifying under provisions in the State Historical Building Code contained in Part 8 (commencing with Section 8-100) of Title 24 of the California Code of Regulations.

(g)  It is the intent of the Legislature that, in order to ensure that standards are both viable and efficacious, the Office of the State Architect and the State Building Standards Commission hold a series of public meetings with representatives of affected industries and state and local agencies prior to adopting standards under this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)









CHAPTER 3 - Miscellaneous Noise Control

118825

The Legislature, recognizing the growing problem of noise pollution throughout the state and that we are daily assaulted with increased noise from advancing technology, machines, vehicles, and human clamor, declares that excessive noise must be considered a degradation of our environment and a health hazard to our citizens.

The Legislature further declares that it is particularly concerned that the proposed supersonic transport aircraft may significantly increase the noise level in the areas surrounding our state’s airports unless preventive legal sanctions are invoked.

The Legislature is compelled to enact a noise limit for aircraft landing in the state, as a necessary and proper function of its police powers, in order to protect the health and welfare of the citizens of this state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118830

(a)  Except in an emergency situation, no private or commercial aircraft entering commercial service after the effective date of this section may land or take off within the state if it produces noise in excess of the federal certification limits for subsonic jet transport aircraft as set forth in Title 14, Code of Federal Regulations, Part 36.

(b)  The prohibition contained in this section shall not apply in the case of an aircraft of a type or class manufactured or in production on or before the effective date of this section where the manufacture of the aircraft is ordered and the aircraft is delivered for commercial service no later than three years after the effective date of this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 4 - Indoor Air Quality

ARTICLE 1 - California Indoor Clean Air Act of 1976

118875

This article and Article 2 (commencing with Section 118920) shall be known and may be cited as the California Indoor Clean Air Act of 1976.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118880

The Legislature finds and declares that tobacco smoke is a hazard to the health of the general public.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118885

Within indoor rooms, indoor chambers, or indoor places of public assembly in publicly owned buildings in which public business is conducted requiring or providing direct participation or observation by the general public there shall be a contiguous area of not less than 50 percent of the total area of the room, chamber, or place designated and posted by signs of sufficient number and posted in locations as to be readily seen by persons within the area, where the smoking of tobacco is prohibited while a public meeting is in progress. A public body, commission, agency, or other entity conducting a public meeting may waive the requirements of this section with respect to its own members, provided that the rights of nonsmoking members are not adversely affected.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118890

Every health facility, as defined in Section 1250, and clinic, as defined in Section 1200, shall comply with the following:

(a)  Shall make every reasonable effort to assign patients to rooms according to the patient’s individual nonsmoking or smoking preference.

(b)  Shall designate and post by signs of sufficient number and posted in locations as to be readily seen by persons within the area, a contiguous area of not less than 20 percent of every cafeteria or other dining area whose occupied capacity is 50 or more persons as a nonsmoking section.

(c)  This section shall not prevent any health facility or clinic from banning smoking in any area that it may designate and post by sign or in all areas of the facility or clinic.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118895

Within every publicly owned building open to the general public for the primary purpose of exhibiting any motion picture, stage drama, music recital, or any other performance, with the exception of any indoor sporting event, signs shall be posted in sufficient number and in locations as to be readily seen by persons within the area, that shall designate that the smoking of tobacco is prohibited in any area other than that commonly known as the lobby. This prohibition shall not apply except during those times when the building is actually open to the public.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118900

Within every restaurant in a publicly owned building serving food or alcoholic beverages in rooms whose occupied capacity is 50 or more persons there shall be designated and posted by signs of sufficient number and posted in locations as to be readily seen by persons within the area, a contiguous area of not less than 20 percent of the serving area where the smoking of tobacco is prohibited.

(a)  This section shall not apply to banquet rooms in use for private functions.

(b)  This section shall not apply to premises under lease as a restaurant for the time as the lessee of record on January 1, 1977, has a lease as the operator of the restaurant.

(c)  As used in this section, “restaurant” means any place designated as a restaurant by Section 28522.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118905

Any person may apply for a writ of mandate to compel compliance by any public entity that has not complied with the requirements of this article and Article 3 (commencing with Section 118920) for the designating or posting of nonsmoking areas or areas where the smoking of tobacco is prohibited. If judgment is given for the applicant, he or she may recover all reasonable costs of the suit, including reasonable attorney fees, reasonableness to be determined by the court.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118910

The Legislature declares its intent not to preempt the field of regulation of the smoking of tobacco. A local governing body may ban completely the smoking of tobacco, or may regulate smoking in any manner not inconsistent with this article and Article 3 (commencing with Section 118920) or any other provision of state law.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118915

(a)  Except as provided in subdivision (b), no person shall smoke any tobacco product in any retail food production and marketing establishment, as defined in Section 28802, during the hours the establishment is open to the public.

(b)  The provisions of subdivision (a) shall not apply to that portion of an establishment subject to Section 118900 nor to an area of an establishment set aside for employee smoking and not open to the public.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2 - Smoking in Private and Public Transportation

118920

(a)  The Legislature hereby finds and declares that the United States Surgeon General’s 1986 Report on the Health Consequences of Involuntary Smoking conclude all of the following:

(1)  Involuntary smoking is a cause of disease, including lung cancer, in healthy nonsmokers.

(2)  The children of parents who smoke compared with the children of nonsmoking parents have an increased frequency of respiratory infections, increased respiratory symptoms, and slightly smaller rates of increase in lung function as the lungs mature.

(3)  The simple separation of smokers and nonsmokers within the same air space may reduce, but does not eliminate, the exposure of nonsmokers to environmental tobacco smoke.

(b)  The Legislature further finds and declares the following:

(1)  Nonsmokers have no adequate means to protect themselves from the damage inflicted upon them when they involuntarily inhale tobacco smoke.

(2)  Regulation of smoking in public places is necessary to protect the health, safety, welfare, comfort, and environment of nonsmokers.

(c)  It is, therefore, the intent of the Legislature, in enacting this article, to eliminate smoking on public transportation vehicles.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118925

It is unlawful for any person to smoke tobacco or any other plant product in any vehicle of a passenger stage corporation, the National Railroad Passenger Corporation (Amtrak) except to the extent permitted by federal law, in any aircraft except to the extent permitted by federal law, on a public transportation system, as defined by Section 99211 of the Public Utilities Code, or in any vehicle of an entity receiving any transit assistance from the state.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118930

A notice prohibiting smoking, displayed as a symbol and in English, shall be posted in each vehicle or aircraft subject to this article.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118935

(a)  Every person and public agency providing transportation services for compensation, including, but not limited to, the National Railroad Passenger Corporation (Amtrak) to the extent permitted by federal law, passenger stage corporations, and local agencies that own or operate airports, shall designate and post, by signs of sufficient number and posted in locations that may be readily seen by persons within the area, a contiguous area of not less than 75 percent of any area made available by the person or public agency as a waiting room for these passengers where the smoking of tobacco is prohibited. Not more than 25 percent of any given area may be set aside for smokers.

(b)  Every person or public agency subject to subdivision (a) shall also post, by sign of sufficient number and posted in locations as to be readily seen by persons within the area of any building where tickets, tokens, or other evidences that a fare has been paid for transportation services that are provided by the person or public agency, a notice that the smoking of tobacco by persons waiting in line to purchase the tickets, tokens, or other evidences that a fare has been paid is prohibited.

(c)  It is unlawful for any person to smoke in an area posted pursuant to this section.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118940

This article does not preempt any local ordinance on the same subject where a local ordinance is more restrictive to the benefit of the nonsmoker.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



118945

Any violation of this article is an infraction punishable by a fine not exceeding one hundred dollars ($100) for a first violation, by a fine not exceeding two hundred dollars ($200) for a second violation within one year, or by a fine not exceeding five hundred dollars ($500) for a third and for each subsequent violation within one year.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






ARTICLE 2.5 - Smoking in Motor Vehicles

118947

This act shall be known, and may be cited, as the Marco Firebaugh Memorial Children’s Health and Safety Act of 2007.

(Added by Stats. 2007, Ch. 425, Sec. 1. Effective January 1, 2008.)



118948

(a) It is unlawful for a person to smoke a pipe, cigar, or cigarette in a motor vehicle, whether in motion or at rest, in which there is a minor.

(b) For the purposes of this section, “to smoke” means to have in one’s immediate possession a lighted pipe, cigar, or cigarette containing tobacco or any other plant.

(c)  A violation of this section is an infraction punishable by a fine not exceeding one hundred dollars ($100) for each violation.

(Added by Stats. 2007, Ch. 425, Sec. 1. Effective January 1, 2008.)



118949

A law enforcement officer shall not stop a vehicle for the sole purpose of determining whether the driver is in violation of this article.

(Added by Stats. 2007, Ch. 425, Sec. 1. Effective January 1, 2008.)






ARTICLE 3 - Tobacco Distribution

118950

(a) The Legislature hereby finds and declares the following:

(1) Smoking is the single most important source of preventable disease and premature death in California.

(2) Smoking is responsible for one-quarter of all death caused by fire.

(3) Tobacco-related disease places a tremendous financial burden upon the persons with the disease, their families, the health care delivery system, and society as a whole.

(4) Despite laws in at least 44 states prohibiting the sale of tobacco products to minors, each day 3,000 children start using tobacco products in this nation. Children under the age of 18 years consume 947 million packages of cigarettes in this country yearly.

(5) The earlier a child begins to use tobacco products, the more likely it is that the child will be unable to quit.

(6) More than 60 percent of all smokers begin smoking by the age of 14 years, and 90 percent begin by the age of 19 years.

(7) Use of smokeless tobacco products among minors in this state is increasing.

(8) Smokeless tobacco or chewing tobacco is harmful to the health of individuals and may cause gum disease, mouth or oral cancers, increased tooth decay and leukoplakia.

(9) Tobacco product advertising and promotion are an important cause of tobacco use among children. More money is spent advertising and promoting tobacco products than any other consumer product.

(10) Distribution of tobacco product samples, coupons, coupon offers, gift certificates, gift cards, or other similar offers is a recognized source by which minors obtain tobacco products, beginning the addiction process.

(11) It is the intent of the Legislature that keeping children from beginning to use tobacco products in any form and encouraging all persons to quit tobacco use shall be among the highest priorities in disease prevention for the State of California.

(b) It is unlawful for any person, agent, or employee of a person in the business of selling or distributing smokeless tobacco or cigarettes to engage in the nonsale distribution of any smokeless tobacco or cigarettes to any person in any public building, park or playground, or on any public sidewalk, street, or other public grounds, or on any private property that is open to the general public.

(c) For purposes of this section:

(1) “Nonsale distribution” means to give smokeless tobacco or cigarettes to the general public at no cost, or at nominal cost, or to give coupons, coupon offers, gift certificates, gift cards, or other similar offers, or rebate offers for smokeless tobacco or cigarettes to the general public at no cost or at nominal cost. Distribution of tobacco products, coupons, coupon offers, gift certificates, gift cards, or other similar offers, or rebate offers in connection with the sale of another item, including tobacco products, cigarette lighters, magazines, or newspapers shall not constitute nonsale distribution.

(2)  “Smokeless tobacco” means (A) a loose or flat, compressed cake form of tobacco that may be chewed or held in the mouth or (B) a shredded, powdered, or pulverized form of tobacco that may be inhaled through the nostrils, chewed, or held in the mouth.

(3) “Public building, park, playground, sidewalk, street, or other public grounds” means any structure or outdoor area that is owned, operated, or maintained by any public entity, including, but not limited to: city and county streets and sidewalks, parade grounds, fair grounds, public transportation facilities and terminals, public reception areas, public health facilities, public recreational facilities, and public office buildings.

(4) “Private property that is open to the general public” means any structure or outdoor area that is owned, operated, or maintained by any private entity and that is open for entry or use by the general public, whether or not a fee or charge is imposed for entry or use.

(d) Any person who violates this section shall be liable for a civil penalty of not less than two hundred dollars ($200) for one act, five hundred dollars ($500) for two acts, and one thousand dollars ($1,000) for each subsequent act constituting a violation. Each distribution of a single package, coupon, coupon offer, gift certificates, gift cards, or other similar offers, or rebate offer to an individual member of the general public in violation of this section shall be considered a separate violation.

(e) Neither this section nor any other provision of law shall invalidate an ordinance of, or prohibit the adoption of an ordinance by, a city or county regulating distribution of smokeless tobacco or cigarette samples within its boundaries that is more restrictive than this section. An ordinance that imposes greater restrictions on the sale or distribution of tobacco than this section shall govern, to the extent of any inconsistency between it and this section.

(f) Subdivisions (a) to (e), inclusive, do not apply to any public building, park, playground, sidewalk, street, or other public grounds, or any private property that is open to the general public where minors are prohibited by law. Subdivisions (a) to (e), inclusive, do not apply to any public building, park, playground, sidewalk, street, or other public grounds open to the general public and leased for private functions where minors are denied access by a peace officer or licensed security guard on the premises.

(g) Subdivisions (a) to (e), inclusive, do not apply to any private property that is open to the general public where minors are denied access to a separate nonsale distribution area by a peace officer or licensed security guard stationed at the entrance of the separate nonsale distribution area and the separate nonsale distribution area is enclosed so as to prevent persons outside the separate nonsale distribution area from seeing the nonsale distribution unless they undertake unreasonable efforts to see inside the area.

(Amended by Stats. 2007, Ch. 445, Sec. 2. Effective January 1, 2008.)









CHAPTER 5 - Electrical Hazards

119075

(a)  The Legislature intends to prevent electricity generated by permanent or portable electric generators from backfeeding into a utility electrical distribution system by the enactment of this chapter.

(b)  Any portable electrical generator that is capable of being connected temporarily to a customer’s electrical system, that is normally supplied by an electrical corporation or state or local public agency, shall be connected only after opening the customer’s main switch so as to isolate the customer’s electrical system from that of the electrical corporation or state or local agency.

(c)  Any electrical generator, other than a generator designed to run in parallel with the system of the serving utility and approved by that utility, that is capable of being permanently connected to a customer’s electrical system shall be connected only by means of a double throw switch so as to isolate the customer’s electrical system from that of the electrical corporation or state or local agency.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



119080

(a)  Every manufacturer of a portable or permanent electrical generator that is capable of being connected either permanently or temporarily to a commercial, industrial, or residential structure’s electrical system, shall include a warning statement in the generator’s instruction manual and a legible warning label on the generator that states the requirement of Section 119075 and explains the electrical hazards of backfeed into a utility’s distribution system. The same warning information shall be included in all advertisements offering portable electric generators.

(b)  No person or public agency shall sell, rent to another person or public agency, or offer for sale or rent to another person or public agency a portable electrical generator unless the legible warning label is on a visible surface of the generator.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



119085

(a)  Every public utility or utility district shall notify all electrical service customers of the electrical backfeed hazards of portable and permanent electric generators.

(b)  Any owner, renter, or lessee who possesses and operates an electric generator, when the generator is connected to a commercial, industrial, or residential structure’s electrical system that is connected to the service of a public utility or utility district, shall notify the utility of the location of the generator.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



119090

(a)  Any person who violates Sections 119075 to 119085, inclusive, is guilty of a misdemeanor, and subject to a fine of not more than five hundred dollars ($500) or not more than six months’ imprisonment.

(b)  For purposes of this section, “person” shall not include public agencies, officers or employees of public agencies, or public utilities.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 6 - Chlorofluorocarbons

119150

(a)  On and after October 15, 1978, no person shall manufacture in this state a saturated chlorofluorocarbon not containing hydrogen for use as an aerosol propellant in a can, canister, or other container.

(b)  On and after December 15, 1978, no person shall manufacture in this state any can, canister, or other container that is intended to utilize an aerosol propellant chemically composed, in whole or in part, of a saturated chlorofluorocarbon not containing hydrogen.

(c)  On and after April 15, 1979, no person shall sell in this state any can, canister, or other container that utilizes an aerosol propellant chemically composed, in whole or in part, of a saturated chlorofluorocarbon not containing hydrogen.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



119155

Notwithstanding the foregoing provisions of this chapter, nothing in this chapter shall preclude the manufacture or sale of saturated chlorofluorocarbons not containing hydrogen for any of the uses exempted in currently proposed federal regulations, to be modified as the federal regulations are modified.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)



119160

Subdivisions (a) and (b) of Section 119150 shall be superseded by the enactment or adoption of any federal law or regulation prohibiting the manufacture of any aerosol product utilizing saturated chlorofluorocarbons not containing hydrogen and prohibiting the manufacture of saturated chlorofluorocarbons not containing hydrogen for use as an aerosol propellant in a can, canister, or other container.

(Added by Stats. 1995, Ch. 415, Sec. 6. Effective January 1, 1996.)






CHAPTER 7 - Body Art

ARTICLE 1 - General Provisions

119300

(a) This chapter shall be known, and may be cited, as the Safe Body Art Act.

(b) The purpose of this chapter is to provide minimum statewide standards for the regulation of persons engaged in the business or performance of tattooing, body piercing, branding, and the application of permanent cosmetics in California. These requirements are intended to protect both the practitioner and the client from transmission of infectious diseases through the application of proper body art procedures and the control of cross-contamination of instruments and supplies.

(Amended by Stats. 2013, Ch. 555, Sec. 1. Effective January 1, 2014.)



119301

For purposes of this chapter, the following definitions shall apply:

(a) “Antiseptic solution” means a liquid or semiliquid substance that is approved by the federal Food and Drug Administration to reduce the number of microorganisms present on the skin and on mucosal surfaces.

(b) “Bloodborne pathogen” means a disease-causing microorganism that, when present in the blood, can be transmitted to humans, including, but not limited to, hepatitis B virus (HBV), hepatitis C virus (HCV), and human immunodeficiency virus (HIV).

(c) “Body art” means body piercing, tattooing, branding, or application of permanent cosmetics.

(d) “Body art facility” means the specified building, section of a building, or vehicle in which a practitioner performs, or demonstrates for the purpose of instruction, body art, including reception areas, the procedure area, and the decontamination and sterilization area. “Body art facility” does not include a facility that only pierces the ear with a disposable, single-use, presterilized clasp and stud or solid needle that is applied using a mechanical device to force the needle or stud through the ear.

(e) “Body piercing” means the creation of an opening in a human body for the purpose of inserting jewelry or other decoration. “Body piercing” includes, but is not limited to, the piercing of an ear, including the tragus, lip, tongue, nose, or eyebrow. “Body piercing” does not include the piercing of an ear, except for the tragus, with a disposable, single-use, presterilized stud and clasp or solid needle that is applied using a mechanical device to force the needle or stud through the ear.

(f) “Branding” means the process in which a mark or marks are burned into human skin tissue with a hot iron or other instrument, with the intention of leaving a permanent scar.

(g) “Client” means an individual upon whom a practitioner performs body art.

(h) “Decontamination and sterilization area” means a room, or specific section of a room, that is set apart and used only to decontaminate and sterilize instruments.

(i) “Department” means the State Department of Public Health.

(j) “Decontamination” means the use of physical or chemical means to remove, inactivate, or destroy bloodborne pathogens on a surface or item to the point where the pathogens are no longer capable of transmitting infectious particles and the surface or item is rendered safe for handling, use, or disposal.

(k) “Disinfectant” means a product that is registered by the federal Environmental Protection Agency and the Department of Pesticide Regulation, as indicated on the label, to reduce or eliminate the presence of disease-causing microorganisms, including human immunodeficiency virus (HIV) and hepatitis B virus (HBV) for use in decontaminating work surfaces.

(l) “Enforcement officer” means all local health officers, directors of environmental health, and duly authorized registered environmental health specialists and environmental health specialist trainees.

(m) “Hand hygiene” means either of the following:

(1) Thoroughly washing all surfaces of the hands and under the fingernails with soap and warm water.

(2) In the absence of contamination with blood or other bodily fluids, or obvious soiling, applying an antiseptic solution to all the surfaces of the hands and underneath the fingernails.

(n) “Instrument” means a nonmedical application device used in performing body art, including, but not limited to, needles, needle bars, needle tubes, forceps, hemostats, tweezers, razors, or razor blades.

(o) “Local enforcement agency” means the local health agency of the county, city, or city and county. In jurisdictions where the local health agency and the environmental health agency are separate departments, the jurisdiction shall specify which entity will be the local enforcement agency for purposes of this chapter.

(p) “Mucosal surface” means the moisture-secreting membrane lining of all body cavities or passages that communicates with the exterior, including, but not limited to, the nose, mouth, vagina, and urethra.

(q) “Owner” means either of the following:

(1) The person or persons whose name or names appear on the health permit, business license, property deed, or rental agreement of the body art facility.

(2) A person, acting as a principal of a corporation or partnership, who employs practitioners to perform body art or other activity regulated by this chapter.

(r) “Permanent cosmetics” means the application of pigments in human skin tissue for the purpose of permanently changing the color or other appearance of the skin. This includes, but is not limited to, permanent eyeliner, eyebrow, or lip color.

(s) “Potable water” means water that complies with the standards for transient noncommunity water systems pursuant to the California Safe Drinking Water Act (Chapter 4 (commencing with Section 116275) of Part 12).

(t) “Practitioner” means a person who performs body art on a client.

(u) “Procedure area” means a room, or designated portion of a room, that is set apart and only used to perform body art.

(v) “Procedure site” means the area or location on the human body selected for the placement of body art.

(w) “Sharps waste” means a device or instrument that has acute, rigid corners, edges, or protuberances capable of cutting or piercing the skin, that has been used in the performance of body art, and has not been disinfected or sterilized following use, including, but not limited to, any of the following:

(1) Tattooing needles and needle bars.

(2) Disposable piercing needles.

(3) Disposable razors.

(x) “Sharps waste container” means a rigid, puncture resistant, commercial container that, when sealed, is leak resistant and cannot be reopened without great difficulty. Sharps containers shall be designed and constructed specifically for the proper containment of sharps waste.

(y) “Sponsor” means an individual or business entity, including an event coordinator or manager, responsible for the organization of a convention, trade show, or other temporary event that includes a body art demonstration booth. A sponsor may also be a body art practitioner.

(z) “Sterilization” means the complete destruction of all microbial life forms, including spores.

(aa) “Tattooing” means the insertion of pigment in human skin tissue by piercing with a needle.

(ab) “Vehicle” means a vehicle that has been fitted or designed to perform body art.

(ac) “Warm water” means water that is supplied through a mixing valve or combination faucet at a temperature of at least 100 degrees Fahrenheit.

(ad) “Workstation” means the area within a procedure area where a practitioner performs body art. The workstation includes, but is not limited to, the client chair or table, counter, mayo stand, instrument tray, storage drawer, and practitioner’s chair.

(Amended by Stats. 2013, Ch. 555, Sec. 2. Effective January 1, 2014.)






ARTICLE 2 - Restrictions on the Performance of Body Art

119302

(a) Pursuant to Section 653 of the Penal Code, a client shall be at least 18 years of age to be offered or to receive a tattoo or permanent cosmetics application, regardless of parental consent.

(b) Pursuant to Section 652 of the Penal Code, persons under 18 years of age shall not be offered or receive a body piercing unless the piercing is performed in the presence of his or her parent or guardian.

(c) A client shall be at least 18 years of age to be offered or to receive a branding, regardless of parental consent.

(d) The piercing or application of permanent cosmetics to the nipples or genitals of a minor is prohibited. The application of permanent cosmetics to the nipples of a minor is authorized when applied by a registered permanent cosmetic technician with the consent of the minor’s parent or guardian and as directed by a physician.

(e) A body art facility may refuse to perform body piercing on a minor, regardless of parental or guardian consent.

(Repealed and added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)



119303

(a) Prior to the performance of body art, the client shall read, complete, and sign an informed consent form that shall include, but not be limited to, all of the following information:

(1) A description of the procedure.

(2) A description of what the client should expect following the procedure, including suggested care and any medical complications that may occur as a result of the procedure.

(3) A statement regarding the permanent nature of body art.

(4) Notice that tattoo inks, dyes, and pigments have not been approved by the federal Food and Drug Administration and that the health consequences of using these products are unknown.

(5) Postprocedure instructions that include all of the following:

(A) Information on the care of the procedure site.

(B) Restrictions on physical activities such as bathing, recreational water activities, gardening, or contact with animals, and the duration of the restrictions.

(C) Signs and symptoms of infection, including, but not limited to, redness, swelling, tenderness of the procedure site, red streaks going from the procedure site towards the heart, elevated body temperature, or purulent drainage from the procedure site.

(D) Signs and symptoms that indicate the need to seek medical care.

(b) Prior to the performance of body art, the client shall receive, complete, and sign a questionnaire that includes all of the following information:

(1) Whether the client may be pregnant.

(2) Whether the client has a history of herpes infection at the proposed procedure site, diabetes, allergic reactions to latex or antibiotics, hemophilia or other bleeding disorder, or cardiac valve disease.

(3) Whether the client has a history of medication use or is currently using medication, including being prescribed antibiotics prior to dental or surgical procedures.

(4) Other risk factors for bloodborne pathogen exposure.

(c) All information gathered from the client that is personal medical information and that is subject to the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA) or similar state laws shall be maintained or disposed of in compliance with those provisions.

(Amended by Stats. 2013, Ch. 555, Sec. 3. Effective January 1, 2014.)



119304

This chapter does not restrict the activities of a physician and surgeon licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code or a physician assistant licensed under Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code. Nothing in this chapter authorizes a practitioner to perform activities that are restricted under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(Repealed and added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)






ARTICLE 3 - Practitioner Registration

119306

(a) A person shall not perform body art at any location other than a permitted permanent or temporary body art facility.

(b) A person shall not perform body art if he or she is not registered with the local enforcement agency.

(c) As a condition of registration, the applicant shall provide all of the following:

(1) Evidence of current hepatitis B vaccination, including applicable boosters, unless the practitioner can demonstrate hepatitis B immunity or has complied with current federal OSHA hepatitis B vaccination declination requirements.

(2) Evidence of completion of OSHA Bloodborne Pathogen Training consistent with Section 119307 and pursuant to paragraph (2) of subdivision (g) of Section 5193 of Title 8 of the California Code of Regulations or its successor.

(3) Proof that he or she is 18 years of age or older.

(4) Self-certification of, knowledge of, and commitment to meet state law and relevant local regulations pertaining to body art safety.

(5) His or her business address and the address at which he or she will perform any activity regulated by this chapter.

(6) Payment of a registration fee directly to the local enforcement agency. The local enforcement agency shall set the fee at an amount not to exceed the amount necessary but that is sufficient to cover the actual costs of administering the program.

(d) A practitioner shall display, in a place readily visible to the public at the body art facility where the practitioner is performing body art, the certificate confirming registration with the local enforcement agency in the jurisdiction in which that practice is conducted.

(e) A valid and current registration issued by a local enforcement agency shall be valid in any other jurisdiction for no more than five consecutive days, or 15 days total, in any one calendar year.

(f) Practitioner registration shall be renewed annually by a process to be determined by the local enforcement agency.

(g) A practitioner shall obtain all necessary permits to conduct business, including, but not limited to, being registered with the local enforcement agency. In addition to the penalties available pursuant to Article 6 (commencing with Section 119320), a practitioner who violates this subdivision shall be subject to suspension and a penalty not to exceed three times the cost of registration.

(Amended by Stats. 2013, Ch. 555, Sec. 4. Effective January 1, 2014.)



119307

(a) Prior to registering with the local enforcement agency, a practitioner shall complete a Bloodborne Pathogens Exposure Control Training program that is specific to his or her practice.

(b) An owner shall provide Bloodborne Pathogens Exposure Control Training pursuant to the requirements of paragraph (2) of subdivision (g) of Section 5193 of Title 8 of the California Code of Regulations, or its successor, for all employees, practitioners, and volunteers who perform duties within the decontamination and sterilization area or procedure area.

(c) The Bloodborne Pathogens Exposure Control Training shall meet all of the following criteria:

(1) Training shall be conducted by a person or persons who are knowledgeable in exposure control and infection prevention in the body art setting and who are approved by the local enforcement agency in accordance with the provisions of this section.

(2) Training and training materials shall be specific to performing body art.

(3) Training shall consist of not less than two hours of instruction that includes all of the following:

(A) A copy and explanation of the Division of Occupational Safety and Health, Bloodborne Pathogens Standard, contained in Section 5193 of Title 8 of the California Code of Regulations, or its successor.

(B) A copy and explanation of applicable county, city, or city and county ordinances that pertain to bloodborne pathogen transmission control in body art.

(C) Discussion of transmission, control, and symptoms of the diseases caused by bloodborne pathogens.

(D) Discussion of tasks involved in performing body art and how those tasks may lead to exposure to bloodborne pathogens for the client or practitioner.

(E) Discussion of the types and uses of personal protective equipment, such as disposable gloves, including an explanation of the limitations of the equipment.

(F) Discussion of the types of tasks, proper task technique, and order of tasks before and after putting on and removing personal protective equipment, to avoid contamination.

(G) Discussion of the importance of hand hygiene and a demonstration of proper hand hygiene techniques.

(H) Discussion of choice, use, and storage of disinfectants and antiseptics.

(I) Information on the signage required for biohazard materials and the importance of properly labeling chemicals and supplies.

(J) Information on hepatitis B vaccine, including safety and accessibility.

(K) Discussion of what constitutes a bloodborne pathogen exposure incident, including all of the following:

(i) Examples of bloodborne pathogen exposure, how the exposure occurred, and what actions to take to prevent or minimize future exposures.

(ii) Risk of infection following a bloodborne pathogen exposure incident.

(iii) Procedures to be followed after an exposure incident, including medical followup.

(L) Opportunities for interactive questions and answers with the instructor.

(d) Each person required to complete a Bloodborne Pathogens Exposure Control Training program pursuant to this section shall annually complete a minimum of two hours of Bloodborne Pathogens Exposure Control Training update presented by a trainer eligible pursuant to paragraph (1) of subdivision (c).

(e) Records of training required pursuant to this section shall be maintained for three years and shall be available for inspection upon request of the enforcement officer.

(Amended by Stats. 2013, Ch. 555, Sec. 5. Effective January 1, 2014.)



119308

(a) Before performing body art, the practitioner shall do all of the following:

(1) Wash and dry his or her hands consistent with sound hygienic practices.

(2) Put on a clean apron, bib, or lap pad over clean, dry clothing.

(3) Put on personal protective equipment that is appropriate for the task.

(4) Don clean, previously unused, disposable examination gloves on both hands just prior to the procedure. Gloves shall be worn throughout the procedure. If gloves come into contact with an object or surface other than the client’s prepared skin or material to be used for the procedure, or if a glove is torn or punctured, both gloves shall be removed, hand hygiene performed, and new, clean, previously unused, disposable examination gloves shall be donned. If gloves are removed for any reason during a procedure, hand hygiene shall be performed prior to donning new, clean, previously unused, disposable examination gloves.

(5) If the skin at the procedure site is to be shaved, the skin shall be first washed with soap and water. A single-use, disposable razor shall be used to shave the procedure site and then discarded into a sharps container.

(6) Immediately prior to performing the body art, the client’s skin shall be prepared with an antiseptic solution, antimicrobial, or microbicide, according to manufacturer’s instructions. The item used for application shall be discarded after use.

(b) At the completion of the procedure, the practitioner shall do all of the following:

(1) Answer questions regarding the procedure site.

(2) Provide postprocedure instructions.

(3) When covering a procedure site, use a sterile dressing.

(4) Place all used or discarded sharps waste in a sharps waste container.

(5) Wash and disinfect reusable instruments as provided in subdivisions (d) and (e) of Section 119309.

(6) Package and sterilize reusable instruments that may have come in contact with nonintact skin or mucosal surfaces.

(7) Clean and decontaminate the workstation and procedure area.

(Amended by Stats. 2013, Ch. 555, Sec. 6. Effective January 1, 2014.)



119309

(a) The practitioner shall maintain a clean and sanitary environment.

(b) All solid surfaces and objects in the procedure area and the decontamination and sterilization area that have come into contact with the client or the materials used in performing the body art, including, but not limited to, chairs, armrests, tables, countertops, and trays, shall be immediately cleaned and decontaminated after each use by application of a disinfectant, used according to manufacturer’s directions.

(c) The surfaces and objects in the procedure area shall be disinfected again before use if the area has been used for any activity following its previous disinfection.

(d) The practitioner shall wear disposable gloves on both hands when touching, decontaminating, or handling a surface, object, instrument, or jewelry that is soiled or that is potentially soiled with human blood.

(e) An instrument or other reusable item that comes into contact with nonintact skin or mucosal surfaces shall either be single use or be cleaned, decontaminated, packaged, and sterilized after each procedure. Sterilization shall be accomplished pursuant to the procedures established in Section 119315 by steam autoclave.

(f) An instrument or reusable item that does not come into contact with nonintact skin or mucosal surfaces shall be washed with a solution of soap and water, using a brush that is small enough to clean the interior surfaces, and decontaminated after each procedure.

(g) A reusable item that cannot be immediately washed, disinfected, and sterilized following completion of the body art procedure shall be placed in a basin of water with or without detergent.

(h) Sterile instrument packs shall be evaluated before use, and if the integrity of a pack is compromised in any way, including, but not limited to, being torn, punctured, wet, or having evidence of potential moisture contamination, the instrument pack shall be discarded or reprocessed before use.

(i) No food, drink, tobacco product, or personal effects are permitted in the procedure area. The practitioner shall not eat, drink, or smoke while performing a procedure. If a client requests to eat, drink, or smoke, the procedure shall be stopped and the procedure site shall be protected from possible contamination while the client leaves the procedure area to eat, drink, or smoke.

(j) Branding shall not be done with another client in the procedure area. During the procedure, the practitioner and the client shall wear appropriate protective face filter masks.

(Amended by Stats. 2013, Ch. 555, Sec. 7. Effective January 1, 2014.)



119310

(a) Jewelry placed in newly pierced skin shall be sterilized prior to piercing as specified in Section 119315 or shall be purchased presterilized. Sterile jewelry packs shall be evaluated before use and, if the integrity of a pack is compromised, including, but not limited to, being torn, wet, or punctured, the pack shall be discarded or reprocessed before use.

(b) Only jewelry made of ASTM F138, ISO 5832-1, and AISI 316L or AISI 316LVM implant grade stainless steel, solid 14-karat through 18-karat yellow or white gold, niobium, ASTM F 136 6A4V titanium, platinum, or other materials found to be equally biocompatible shall be placed in newly pierced skin.

(c) Ear piercing equipment with a disposable, single-use, presterilized stud and clasp may be used only for piercing the ear pursuant to Article 7 (commencing with Section 119325).

(d) If measuring the body piercing site is necessary, clean calipers shall be used and the skin marked using clean toothpicks and ink or a single-use marking pen.

(Amended by Stats. 2013, Ch. 555, Sec. 8. Effective January 1, 2014.)



119311

(a) A product applied to the skin prior to tattooing or application of permanent cosmetics, including, but not limited to, stencils and marking and transfer agents, including pens, shall be single use and discarded into a waste container at the end of the procedure unless the product can be disinfected for reuse.

(b) Only commercially manufactured inks, dyes, and pigments shall be used.

(c) Inks, pigments, soaps, and other products in multiple-use containers shall be dispensed in a manner to prevent contamination of the storage container and its remaining contents through the use of a single-use receptacle.

(d) Inks and pigments shall be placed into a clean, single-use receptacle. The inks and pigments remaining in the receptacle shall be discarded immediately upon completion of the procedure.

(e) If a tray is used for inks or pigments, it shall be decontaminated after each procedure.

(f) Only single-use needles and needle bars shall be used in tattooing and the application of permanent cosmetics. Needles and needle bars that are purchased in a nonsterilized state, shall be sterilized, pursuant to the process required by Section 119315.

(g) Needles, needle bars, grommets, and razors shall be discarded into a sharps waste container immediately upon completion of the procedure.

(h) Any part of a tattooing machine that may be touched by the practitioner during the procedure shall be covered with a disposable plastic sheath that is discarded upon completion of the procedure, and the machine shall be decontaminated upon completion of the procedure.

(i) A machine used to insert pigments shall be designed with removable tip parts between the tip and motor housing, and in a manner that will prevent backflow into enclosed parts of the motor housing.

(j) A hand tool used to insert pigment shall be disposed of in a sharps container, with the sharps intact, unless the needle can be mechanically ejected from the hand tool.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)






ARTICLE 4 - Permanent Body Art Facilities

119312

(a) A body art facility shall not conduct business without a valid health permit.

(b) No body art facility shall allow a practitioner who does not possess a valid practitioner registration to perform body art procedures at the facility.

(c) An owner of a body art facility shall notify the local enforcement agency in writing within 30 days of the resignation, termination, or new hire of a body art practitioner at the body art facility.

(d) The application for a health permit for a body art facility shall include all of the following:

(1) A copy of the facility’s infection prevention control plan, as required by Section 119313.

(2) A fee, as set by the local enforcement agency at an amount not to exceed the amount necessary but that is sufficient to cover the actual costs of administration of the program. Fees established by this section shall be used exclusively in support of activities pursuant to this chapter.

(e) The local enforcement agency shall issue a health permit after an investigation has determined that the proposed body art facility and its method of operation meets the specifications of the approved plans or conforms to the requirements of this article.

(f) A health permit is valid only for the location of the facility and the time period indicated on the permit and may not be transferred to another owner or facility.

(g) The health permit shall be posted in a conspicuous place at the body art facility. Certificates of registration for all practitioners performing body art in that facility shall also be prominently displayed either near the health permit or at the individual practitioner’s procedure area if each practitioner has a designated area.

(h) A person proposing to construct a practice site or mobile practice site, other than a temporary body art event booth, shall submit plans to the Plan Review Unit of the local enforcement agency. The plans shall be approved in advance of the issuance of a building, plumbing, or electrical permit. All required corrections must be made and the body art facility approved to open before body art can be performed in the facility.

(i) Health permits shall be renewed annually through a process to be determined by the local enforcement agency.

(j) The county may suspend or revoke the permit of a body art facility if a person who does not possess a valid practitioner registration is allowed to perform body art.

(k) An owner who operates a body art facility shall obtain all necessary permits to conduct business, including, but not limited to, a permit issued by a local enforcement agency. In addition to the penalties available pursuant to Article 6 (commencing with Section 119320), an owner who violates this subdivision shall be subject to the closure of the facility and a penalty not to exceed three times the cost of the permit.

(Amended by Stats. 2013, Ch. 555, Sec. 9. Effective January 1, 2014.)



119313

(a) A body art facility shall maintain and follow a written Infection Prevention and Control Plan, provided by the owner or established by the practitioners, specifying the procedures to achieve compliance with each applicable requirement of this chapter.

(b) The Infection Prevention and Control Plan shall include all of the following:

(1) Procedures for cleaning and decontaminating environmental surfaces.

(2) Procedures for cleaning, decontaminating, packaging, sterilizing, and storing reusable instruments.

(3) Procedures for protecting clean instruments and sterile instrument packs from exposure to dust and moisture during storage.

(4) A setup and teardown procedure for any form of body art performed at the body art facility.

(5) Techniques to prevent the contamination of instruments or the procedure site during the performance of body art.

(6) Procedures for safe handling and disposal of sharps waste.

(c) The Infection Prevention and Control Plan shall be revised when changes are made in infection prevention practices, procedures, or tasks.

(d) Onsite training on the facility’s Infection Prevention and Control Plan shall take place when tasks where occupational exposure may occur are initially assigned, any time there are changes in the procedures or tasks, and when new technology is adopted for use in the facility, but not less than once each year.

(e) Records of training required pursuant to this section shall be maintained for three years and shall be available for inspection upon request of the enforcement officer.

(Amended by Stats. 2013, Ch. 555, Sec. 10. Effective January 1, 2014.)



119314

(a) With the exception of a temporary demonstration booth, as specified in Sections 119317 and 119318, a body art facility shall comply with all of the following:

(1) Have floors, walls, and ceilings.

(2) Have floors and walls that are smooth, nonabsorbent, free of open holes, and washable.

(3) Be free of insect and rodent infestation.

(4) Be separate from any residential areas used for sleeping, bathing, or meal preparation. A body art facility associated with a residential dwelling shall have a separate entrance and toilet facility, and shall not have a door allowing direct access between the body art facility and the residential dwelling.

(5) Have adequate toilet facilities, in accordance with the specifications of the State Building Standards Code, local building standard codes, and any other local ordinance. The sink shall be supplied with hot and cold running water, containerized liquid soap, and single-use paper towels that are dispensed from a wall-mounted, touchless dispenser.

(b) Procedure areas in a body art facility shall meet all of the following standards:

(1) Be equipped with a light source that provides adequate light at the procedure area.

(2) Be separated, by a wall or ceiling-to-floor partition, from nail and hair activities.

(3) Be separated from all business not related to body art, at the discretion of the local enforcement agency.

(4) Be equipped with a sink supplied with hot and cold running water, containerized liquid soap, and single-use paper towels that are dispensed from a wall-mounted, touchless dispenser that is accessible to the practitioner.

(5) All sinks shall be permanently plumbed and meet local building and plumbing codes. Facilities that were issued a permit prior to January 1, 2014, shall have until July 1, 2014, to comply with this section.

(6) All counter surfaces and service trays shall have a smooth, durable, and nonabsorbent finish.

(c) Decontamination and sterilization areas within a body art facility shall meet all of the following requirements:

(1) Be separated from procedure areas by a space of at least five feet or by a cleanable barrier.

(2) Be equipped with a sink, hot and cold running water, containerized liquid soap, and single-use paper towels dispensed from a wall-mounted, touchless dispenser that is readily accessible to the practitioner.

(d) Each procedure area shall have lined waste containers.

(e) Each procedure area shall have a sharps waste container that meets the following requirements:

(1) The sharps waste container shall be portable, if portability is necessary to ensure that the sharps waste container is within arm’s reach of the practitioner.

(2) The sharps waste container shall be labeled with the words “sharps waste” or with the international biohazard symbol and the word “BIOHAZARD.”

(3) All sharps waste produced during the process of tattooing, body piercing, or the application of permanent cosmetics shall be disposed by either of the following methods:

(A) Removal and disposal by a licensed waste hauler. Materials shall be disposed of at a licensed treatment facility or removed and transported through a mail-back system authorized by the State Department of Public Health.

(B) As solid waste, after being disinfected by a method approved by the department pursuant to paragraph (3) of subdivision (a) of Section 118215.

(4) Documentation of proper disposal of sharps waste shall be maintained for three years and shall be available for inspection at the request of the enforcement officer.

(f) No animals shall be allowed in the procedure area or the decontamination and sterilization area except service animals, as defined by the federal Americans with Disabilities Act.

(Amended by Stats. 2013, Ch. 555, Sec. 11. Effective January 1, 2014.)



119315

A body art facility shall conform to the following sterilization procedures:

(a) Clean instruments to be sterilized shall first be sealed in sterilization packaging that contain either a sterilizer indicator or process indicator, unless instruments are being processed for immediate use. The outside of the pack shall be labeled with the name of the instrument if not immediately identifiable, the date sterilized, and the initials of the person operating the sterilizing equipment unless instruments are being sterilized for immediate use.

(b) Sterilizers shall be loaded, operated, decontaminated, and maintained according to manufacturer’s directions, and shall meet all of the following standards:

(1) Only equipment manufactured for the sterilization of medical instruments shall be used.

(2) Sterilization equipment shall be tested using a commercial biological indicator monitoring system after the initial installation, after any major repair, and at least once per month. The expiration date of the monitor shall be checked prior to each use.

(3) Each sterilization load shall be monitored with mechanical indicators for time, temperature, and pressure. Each sterilization load shall include, at a minimum, a Class V integrator.

(4) Biological indicator monitoring test results shall be recorded in a log that shall be kept on site for three years after the date of the results.

(5) A written log of each sterilization cycle shall be maintained for three years, shall be available for inspection by the enforcement officer, and shall include all of the following information:

(A) The date of the load.

(B) A list of the contents of the load.

(C) The exposure time and temperature.

(D) The results of the Class V integrator.

(E) For cycles where the results of the biological indicator monitoring test are positive, how the items were cleaned, and proof of a negative test before reuse.

(c) Clean instruments and sterilized instrument packs shall be placed in clean, dry, labeled containers, or stored in a labeled cabinet that is protected from dust and moisture.

(d) Sterilized instruments shall be stored in the intact sterilization packaging or in the sterilization equipment cartridge until time of use.

(e) Sterile instrument packs shall be evaluated at the time of storage and before use. If the integrity of a pack is compromised, including, but not limited to, cases where the pack is torn, punctured, wet, or displaying any evidence of moisture contamination, the pack shall be discarded or reprocessed before use.

(f) A body art facility that does not afford access to a decontamination and sterilization area that meets the standards of subdivision (c) of Section 119314 or that does not have sterilization equipment shall use only purchased disposable, single-use, presterilized instruments. In place of the requirements for maintaining sterilization records, the following records shall be kept and maintained for a minimum of 90 days following the use of the instruments at the site of practice for the purpose of verifying the use of disposable, single-use, presterilized instruments:

(1) A record of purchase and use of all single-use instruments.

(2) A log of all procedures, including the names of the practitioner and client and the date of the procedure.

(3) Written proof on company or laboratory letterhead showing that the presterilized instruments have undergone a sterilization process. Written proof shall clearly identify the instruments sterilized by name or item number and shall identify the lot or batch number of the sterilizer run.

(Amended by Stats. 2013, Ch. 555, Sec. 12. Effective January 1, 2014.)






ARTICLE 4.5 - Mobile Body Art Facilities

119316

(a) A mobile body art facility shall meet all the applicable requirements in Article 1 (commencing with Section 119300) to Article 4 (commencing with Section 119312), inclusive and Article 6 (commencing with Section 119319), unless specifically exempted by this article.

(b) A mobile body art facility that is either a special purpose commercial modular and coach, as defined by Section 18012.5, or a commercial modular coach, as defined by Section 18001.8, shall be certified by the Department of Housing and Community Development, consistent with Chapter 4 (commencing with Section 18025) of Part 2 of Division 13, and regulations promulgated pursuant to that chapter.

(c) The Department of Motor Vehicles occupational licensing requirements, Division 5 (commencing with Section 11100) of the Vehicle Code, shall also apply to these mobile body art facilities.

(d) The local enforcement agency shall approve all equipment installation prior to operation.

(Repealed (by Sec. 13) and added by Stats. 2013, Ch. 555, Sec. 14. Effective January 1, 2014.)



119316.1

A mobile body art facility shall have all of the following:

(a) A fixed hand wash sink in the procedure area for the exclusive use of the practitioner that meets all of the following requirements:

(1) Availability of containerized liquid soap and single-use paper towels that are dispensed from a wall-mounted, touchless dispenser.

(2) A pressurized supply of at least five gallons of potable water.

(3) Warm water.

(4) The sink measures at least nine inches wide, nine inches long, and five inches deep.

(b) All counter surfaces and service trays shall have a smooth, durable, and nonabsorbent finish.

(c) A waste water tank that shall be sized to be a minimum of 1.5 times the size of the potable water tank.

(Added by Stats. 2013, Ch. 555, Sec. 14. Effective January 1, 2014.)



119316.2

(a) All body art procedures shall be completed inside the mobile body art facility.

(b) The mobile body art facility’s doors and windows shall remain closed during procedures.

(c) Notwithstanding subdivision (b), a mobile body art facility may keep doors or windows open during a procedure only if the openings are covered by a screen constructed to cover the entirety of the opening that is the equivalent of a 16 mesh per square inch screen or better.

(Added by Stats. 2013, Ch. 555, Sec. 14. Effective January 1, 2014.)



119316.3

A mobile body art facility shall use only purchased disposable, single-use, presterilized instruments.

(Added by Stats. 2013, Ch. 555, Sec. 14. Effective January 1, 2014.)



119316.4

A mobile body art facility shall only be operated within 200 feet of an accessible restroom.

(Added by Stats. 2013, Ch. 555, Sec. 14. Effective January 1, 2014.)



119316.5

A mobile body art facility shall be used exclusively for performing body art and shall not be used as a living space or residence.

(Added by Stats. 2013, Ch. 555, Sec. 14. Effective January 1, 2014.)






ARTICLE 5 - Temporary Body Art Facilities

119317

A practitioner may, in the local jurisdiction of registration, practice in a temporary demonstration booth for no more than seven days in a 90-day period. The demonstration booth shall meet all of the following requirements:

(a) Be located within a building that has hand washing facilities with hot and cold running water, soap, and single-use paper towels to which practitioners have direct access.

(b) Constructed with a partition of at least three feet in height separating the procedure area from the public.

(c) Have floor space of at least 50 square feet for each practitioner.

(d) Be free of insect or rodent infestation.

(e) Used exclusively for performing body art.

(f) Equipped with adequate light available at the level where the practitioner is performing body art.

(g) (1) For temporary body art events consisting of one demonstration booth, the booth shall be equipped with hand washing equipment that, at a minimum, consists of containerized liquid soap, single-use paper towels, a five-gallon or larger container of potable water accessible via spigot, and a wastewater collection and holding tank of corresponding size. Potable water shall be refilled and the holding tank evacuated frequently to provide uninterrupted use, or as determined by the local enforcement agency.

(2) For temporary body art events consisting of two or more demonstration booths, practitioner hand wash areas shall be provided throughout the event. The hand wash areas shall be located within a booth with partitions at least three feet in height separating the hand wash area from the public. The area shall be equipped with a commercial, self-contained hand wash station that consists of containerized liquid soap, single-use paper towels, a storage capacity of five gallons or more of potable water, and a trash receptacle. The sponsor shall provide one hand wash area for every two demonstration booths at the event.

(h) Have smooth, cleanable flooring.

(i) No food, drink, or tobacco products are permitted in the demonstration booth.

(j) Not allow animals within the confines of the demonstration booth.

(k) Be operating with all necessary permits to conduct business. In addition to the penalties available pursuant to Article 6 (commencing with Section 119320), a sponsor or practitioner who violates this subdivision shall be subject to closure of the temporary body art event or a penalty not to exceed three times the cost of the permit or both closure and the penalty.

(Amended by Stats. 2013, Ch. 555, Sec. 15. Effective January 1, 2014.)



119317.5

A local enforcement agency may establish a fee not to exceed the amount necessary, but that is sufficient to cover, the actual costs of the administration of Section 119317.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)



119318

(a) The sponsor of a temporary body art event shall obtain all necessary permits to conduct business in the jurisdiction where the event will be held. The sponsor shall submit a complete temporary facility permit application to the local enforcement agency a minimum of 30 days prior to the date of the scheduled event. A local enforcement agency may establish a fee not to exceed the amount necessary, but that is sufficient to cover, the actual costs of the administration of this section. In addition to the penalties available pursuant to Article 6 (commencing with Section 119320), a sponsor who violates this subdivision shall be subject to closure of the temporary body art event and a penalty not to exceed three times the cost of the permit.

(b) The sponsor shall not allow a person to perform body art procedures at the event unless the person has a valid body art practitioner registration.

(c) The sponsor of a temporary body art event shall be responsible for ensuring the availability of support facilities and supplies for practitioners and vendors, including, but not limited to:

(1) A demonstration booth that meets the requirements of subdivisions (a) to (k), inclusive, of Section 119317.

(2) Restrooms that have flush toilets supplied with toilet paper, and hand wash sinks supplied with hot and cold potable running water, soap, and single-use paper towels to which practitioners have direct access.

(3) Sharps waste containers for each demonstration booth.

(4) The use of a licensed medical waste disposal company for removal of all sharps waste containers used during the body art event.

(5) Frequent trash pickup from demonstration booths.

(6) Wastewater removal and potable water recharge for hand wash areas at a frequency that will provide uninterrupted use, or as determined by the local enforcement agency.

(7) When applicable, decontamination and sterilization area that is separated from a procedure area by at least five feet or by a cleanable barrier.

(8) Adequate backup supplies that have been stored in compliance with subdivision (d) of Section 119315 and that can be purchased by practitioners, including, but not limited to:

(A) Presterilized tattoo needles.

(B) Presterilized needle tubes.

(C) Presterilized piercing instruments, including, but not limited to, needles, receiving tubes, corks, marking tools, and forceps.

(D) Plastic bags, barrier film, clip cord covers, and plastic wrap.

(E) Ink cups.

(F) Nitrile and latex gloves.

(G) Single-use tubes of water-based and petroleum-based lubricants.

(H) Absorbent dressing materials.

(I) All forms and documents required to perform body art, including, but not limited to, client consent forms, medical history forms, aftercare instructions, and single-use instrument logs.

(d) The name, telephone number, and directions to an emergency room near the temporary body art event shall be posted in a conspicuous location.

(e) Each practitioner working in a booth at a temporary body art event shall display his or her certificate of registration, or keep the certificate in a folder that is available for inspection upon request of the enforcement officer or a client.

(Amended by Stats. 2013, Ch. 555, Sec. 16. Effective January 1, 2014.)






ARTICLE 6 - Enforcement

119319

(a) An enforcement officer may enter a body art facility during the facility’s hours of operation and other reasonable times to do any of the following:

(1) Conduct inspections, issue citations, and secure samples, photographs, or other evidence from a body art facility, or any facility suspected of being a body art facility.

(2) Check the Infection Prevention and Control Plan, required pursuant to Section 119313, to determine if persons working in the facility are following the plan, and to determine if the plan is in compliance with this chapter.

(3) Secure as evidence documents, or copies of documents, including the Infection Prevention and Control Plan, or any record, file, paper, process, invoice, or receipt for the purpose of determining compliance with this chapter.

(b) A written report shall be made and a copy shall be supplied or mailed to the owner or practitioner at the completion of an inspection or investigation.

(c) Based upon inspection findings or other evidence, an enforcement officer may impound instruments that are found to be unsafe to use, used in an unapproved manner, or used in an unapproved location. Within 30 days, the local enforcement agency that has impounded the equipment shall commence proceedings to release the instrument or to seek administrative or legal remedy for its disposal.

(d) It is a violation of this chapter for the owner or a person working in a body art facility to do any of the following:

(1) Conceal records or evidence, or to withhold evidence.

(2) Interfere with the performance of the duties of an enforcement officer.

(3) Make a false statement, representation, certification, record, report, or otherwise falsify information required to be submitted or maintained pursuant to this chapter.

(Amended by Stats. 2013, Ch. 555, Sec. 17. Effective January 1, 2014.)



119320

(a) A certificate of registration or a health permit may be suspended by a local enforcement agency for a violation of this chapter.

(b) A body art facility or practitioner whose certificate of registration or health permit has been suspended shall cease doing business until the certificate or permit has been reinstated. Suspension of the registration of one practitioner in a body art facility does not affect the status of other practitioners in the facility unless the violation or violations are for conditions or equipment that affects the ability of all the practitioners in the facility to comply with the provisions of this chapter.

(c) A body art facility for which the health permit has been revoked shall close and remain closed until a new health permit has been issued.

(d) Whenever an enforcement officer finds that a practitioner or body art facility is not in compliance with the requirements of this chapter, the enforcement officer shall issue a notice to comply or a notice of violation to the registrant or permitholder setting forth the acts or omissions with which the registrant or permitholder is charged, and informing him or her of a right to a hearing, if requested, to show cause why the registration or permit should not be suspended or revoked.

(e) (1) A written request for a hearing shall be made by the registrant or permitholder within 15 calendar days after receipt of the notice.

(2) The hearing shall be held within 15 calendar days of the receipt of a request for a hearing. Upon written request of the registrant or permitholder, the hearing officer may postpone a hearing date, if circumstances warrant the action.

(f) A failure to request a hearing within 15 calendar days after receipt of the notice shall be deemed a waiver of the right to a hearing.

(g) The hearing officer shall issue a written notice of decision to the registrant or permitholder within five working days following the hearing. In the event of a suspension or revocation, the notice shall specify the acts or omissions with which the registrant or permitholder is charged, and shall state the terms of the suspension or that the registration or health permit has been revoked.

(h) A certificate of registration or health permit may be reinstated or a new certificate of registration or health permit issued if the local enforcement agency determines that the conditions that prompted the suspension or revocation no longer exist.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)



119321

If an imminent health hazard is found, the enforcement officer may suspend a registration temporarily and order the practitioner to cease operation if the hazard is not corrected. If the hazard affects the entire body art facility, then the entire facility may be closed immediately. Whenever a registration or health permit is suspended as the result of an imminent health hazard, the enforcement officer shall issue to the registrant or permitholder a notice setting forth the acts or omissions being charged, specifying the pertinent code section, and informing the registrant or permitholder of the right to a hearing.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)



119322

The local enforcement agency may, after providing opportunity for a hearing, modify, suspend, or revoke a certificate of registration or a health permit for serious or repeated violations of any requirement of this chapter or for interference in the performance of the duty of the enforcement officer.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)



119323

Performing body art without being registered, performing body art at an unpermitted location, operating a body art facility without a health permit, or operating a temporary body art event without a permit shall be a misdemeanor. The local enforcement agency may also assess an administrative penalty in an amount not less than twenty-five dollars ($25) and not more than one thousand dollars ($1,000) for violation of any provision of this chapter. All fines are to be retained by the local enforcement agency for enforcement of the provisions of this chapter.

(Amended by Stats. 2013, Ch. 555, Sec. 18. Effective January 1, 2014.)



119324

A city, county, or city and county may adopt regulations or ordinances that do not conflict with, or are more stringent than, the provisions of this chapter as they relate to body art.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)



119324.5

The local fees imposed pursuant to this chapter shall not exceed the reasonable costs to a local government for issuing licenses and permits, performing investigations, inspections, and audits, enforcing orders, and the administrative enforcement and adjudication thereof.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)






ARTICLE 7 - Mechanical Stud and Clasp Ear Piercing

119325

(a) The piercing of the ear with a mechanical stud and clasp device does not constitute body art or body piercing as defined in this chapter. It is the intent of the Legislature, in enacting this article, to provide uniform and statewide requirements for the performance of ear piercing with a mechanical stud and clasp device. The piercing of an ear with a mechanical stud and clasp device shall only be subject to the requirements in this article.

(b) The area within a facility where mechanical stud and clasp ear piercing is conducted shall be safe and sanitary and shall not constitute a threat to the public health and safety, as reasonably determined by the local enforcement agency.

(c) The mechanical stud and clasp device that is used to pierce an ear pursuant to this article shall be single-use, presterilized, stud and clasp only.

(d) The single-use mechanical stud and clasp device used to pierce an ear pursuant to this article shall meet the jewelry requirements in subdivision (e).

(e) Only jewelry made of ASTM F138, ISO 5832-1, and AISI 316L or AISI 316LVM implant grade stainless steel, solid 14-karat through 18-karat yellow or white gold, niobium, ASTM F136 6A4V titanium, platinum, or other materials found to be equally biocompatible shall be placed in newly pierced skin.

(Amended by Stats. 2013, Ch. 555, Sec. 19. Effective January 1, 2014.)



119326

(a) The local enforcement agency may require a facility that provides mechanical stud and clasp ear piercing services to submit a notification form, which shall be provided by the local enforcement agency in the jurisdiction in which the facility is located. If the local enforcement agency requires this notification form, the form shall include all of the following information:

(1) The address of all facilities within the jurisdiction where mechanical stud and clasp ear piercing will be performed.

(2) A statement that the mechanical stud and clasp ear piercing will be conducted in compliance with the requirements of this article.

(3) The contact information for the person responsible for compliance with this article and who the local enforcement agency should contact regarding complaints from the public regarding mechanical stud and clasp ear piercing at a facility listed in paragraph (1).

(b) Information for more than one location within a single jurisdiction with the same owner or operator may be included on a single notification form. If the local enforcement agency requires notification, it shall provide a notification form that allows the owner or operator of more than one facility in the jurisdiction to provide the required notification for all of its facilities in a single form designed for that purpose.

(c) No person shall be required to provide notification until and unless the local enforcement agency makes a form for this purpose available. Facilities performing mechanical stud and clasp ear piercing on the date the local enforcement agency makes the form available shall have five months from that date in which to complete and submit the form. Facilities that begin performing mechanical stud and clasp ear piercing after the form is made available shall be required to submit the form prior to offering services.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)



119327

(a) A person piercing an ear with a mechanical stud and clasp piercing device shall meet the following requirements before providing mechanical stud and clasp ear piercing services:

(1) Is at least 18 years of age.

(2) Received one hour of training that covers all of the following topics:

(A) Proper use of the mechanical stud and clasp ear piercing device.

(B) Types of bloodborne pathogens and the prevention of the transmission of bloodborne communicable diseases.

(C) Proper hand hygiene.

(D) The safe and sanitary use of single-use equipment, including, but not limited to, gloves, towels, and disinfectant wipes.

(3) If the person will also be piercing the cartilage of the upper ear, that person shall also receive training on proper techniques for this type of piercing.

(b) The training requirements of subdivision (a) shall not apply to an individual who was employed to perform mechanical stud and clasp ear piercing prior to the effective date of this article.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)



119328

(a) A local enforcement agency may charge a one-time facility notification fee in an amount between twenty-five dollars ($25) and forty-five dollars ($45) for each facility operating pursuant to this article. The fee charged shall not exceed the amount reasonably necessary to cover the actual costs of administering and enforcing the provisions of this article.

(b) After December 31, 2015, a county may charge a different fee, set by local ordinance, provided that the increased fee is necessary to cover the actual costs of administering and enforcing the provisions of this article.

(c) The local enforcement agency may not charge a different fee for facilities based on what part of the ear is being pierced.

(Added by Stats. 2011, Ch. 638, Sec. 2. Effective January 1, 2012. Operative July 1, 2012, by Sec. 3 of Ch. 638.)









CHAPTER 8 - Drug Marketing Practices

119400

The following definitions shall apply for purposes of this chapter:

(a) “Dangerous drug” means any drug that is unsafe for self-use and includes either of the following:

(1) Any drug that bears the legend “Caution: federal law prohibits dispensing without prescription,” “Rx only,” or words of similar import.

(2) Any drug or device that, pursuant to federal or state law, may be dispensed only by prescription, or that is furnished pursuant to Section 4006 of the Business and Professions Code. “Dangerous drug” does not include labeled veterinary drugs.

(b) “Medical or health professional” means any of the following:

(1) A person licensed by state law to prescribe drugs for human patients.

(2) A medical student.

(3) A member of a drug formulary committee.

(c) “Pharmaceutical company” means an entity that is engaged in the production, preparation, propagation, compounding, conversion, or processing of dangerous drugs, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis. “Pharmaceutical company” also means an entity engaged in the packaging, repackaging, labeling, relabeling, or distribution of dangerous drugs. “Pharmaceutical company” also includes a person who engages in pharmaceutical detailing, promotional activities, or other marketing of a dangerous drug in this state on behalf of a pharmaceutical company. “Pharmaceutical company” does not include a licensed pharmacist.

(Added by Stats. 2004, Ch. 927, Sec. 2. Effective January 1, 2005.)



119402

(a) Every pharmaceutical company shall adopt a Comprehensive Compliance Program that is in accordance with the April 2003 publication “Compliance Program Guidance for Pharmaceutical Manufacturers,” which was developed by the United States Department of Health and Human Services Office of Inspector General (OIG). A pharmaceutical company shall make conforming changes to its Comprehensive Compliance Program within six months of any update or revision to the “Compliance Program Guidance for Pharmaceutical Manufacturers.”

(b) Every pharmaceutical company shall include in its Comprehensive Compliance Program policies for compliance with the Pharmaceutical Research and Manufacturers of America (PhRMA) “Code on Interactions with Health Care Professionals,” dated July 1, 2002. The pharmaceutical company shall make conforming changes to its Comprehensive Compliance Program within six months of any update or revision of the “Code on Interactions with Health Care Professionals.”

(c) Each pharmaceutical company shall include in its Comprehensive Compliance Program limits on gifts or incentives provided to medical or health professionals, in accordance with this chapter.

(d) (1) Each pharmaceutical company shall establish explicitly in its Comprehensive Compliance Program a specific annual dollar limit on gifts, promotional materials, or items or activities that the pharmaceutical company may give or otherwise provide to an individual medical or health care professional in accordance with the “Compliance Program Guidance for Pharmaceutical Manufacturers” and with the “Code on Interactions with Health Care Professionals.”

(2) Notwithstanding paragraph (1), drug samples given to physicians and healthcare professionals intended for free distribution to patients, financial support for continuing medical education forums, and financial support for health educational scholarships are exempt from any limits if that support is provided in a manner that conforms to the “Compliance Program Guidance for Pharmaceutical Manufacturers” and the “Code on Interactions with Health Care Professionals.”

(3) Payments made for legitimate professional services provided by a health care or medical professional, including, but not limited to, consulting, are exempt from any limits, provided that the payment does not exceed the fair market value of the services rendered, and those payments are provided in a manner that conforms to the “Compliance Program Guidance for Pharmaceutical Manufacturers” and with the “Code on Interactions with Health Care Professionals.”

(e) The pharmaceutical company shall annually declare, in writing, that it is in compliance with both its Comprehensive Compliance Program and this chapter. The pharmaceutical company shall make its Comprehensive Compliance Program and its annual written declaration of compliance with the program available to the public on the pharmaceutical company’s Web site and shall also provide a toll-free telephone number where a copy or copies of the Comprehensive Compliance Program and written declaration of compliance may be obtained.

(f) This section shall become operative on July 1, 2005.

(Added by Stats. 2004, Ch. 927, Sec. 2. Effective January 1, 2005. Section operative July 1, 2005, by its own provisions.)






CHAPTER 9 - Electronic Cigarettes

119405

(a) To the extent not preempted by federal law, including, but not limited to, the regulation of electronic cigarettes by the United States Food and Drug Administration, it shall be unlawful for a person to sell or otherwise furnish an electronic cigarette, as defined in subdivision (b), to a person under 18 years of age.

(b) “Electronic cigarette” means a device that can provide an inhalable dose of nicotine by delivering a vaporized solution.

(c) A violation of this section shall be an infraction punishable by a fine not exceeding two hundred dollars ($200) for the first violation, by a fine not exceeding five hundred dollars ($500) for the second violation, or by a fine not exceeding one thousand dollars ($1,000) for a third or subsequent violation.

(d) Nothing in this section nor any other law shall be construed to invalidate an existing ordinance of, or prohibit the adoption of an ordinance by, a city or county that regulates the distribution of electronic cigarettes in a manner that is more restrictive than this section, to the extent that the ordinance is not otherwise prohibited by federal law.

(Added by Stats. 2010, Ch. 312, Sec. 2. Effective September 27, 2010.)












DIVISION 105 - COMMUNICABLE DISEASE PREVENTION AND CONTROL

PART 1 - ADMINISTRATION OF COMMUNICABLE DISEASE PREVENTION AND CONTROL

CHAPTER 1 - General Provisions and Definitions

120100

“Health officer,” as used in the Communicable Disease Prevention and Control Act (Section 27) includes county, city, and district health officers, and city and district health boards, but does not include advisory health boards.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120105

Whenever in the Communicable Disease Prevention and Control Act (Section 27), service or notice of any order or demand is provided for, it shall be sufficient to do so by registered or certified mail if a receipt therefor signed by the person to be served or notified is obtained. The receipt shall be prima facie evidence of the service or notice in any civil or criminal action.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120110

As used in the Communicable Disease Prevention and Control Act (Section 27) a person has “active tuberculosis disease” when either one of the following occur:

(a)  A smear or culture taken from any source in the person’s body has tested positive for tuberculosis and the person has not completed the appropriate prescribed course of medication for active tuberculosis disease.

(b)  There is radiographic, current clinical, or laboratory evidence sufficient to support a medical diagnosis of tuberculosis for which treatment is indicated.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120115

As used in the Communicable Disease Prevention and Control Act (Section 27) the following terms have the following meanings, unless the context indicates otherwise:

(a)  “Infectious tuberculosis disease” means active or suspected active tuberculosis disease in an infectious state.

(b)  “Tuberculosis infection” means the latent phase of tuberculosis, during which the infected person cannot spread tuberculosis to others.

(c)  “Heightened risk of tuberculosis exposure” means likely exposure to persons with infectious tuberculosis disease.

(d)  “The appropriate prescribed course of medication for tuberculosis disease” means that course recommended by the health officer, the most recent guidelines of the department, the most recent guidelines of the Centers for Disease Control and Prevention, or the most recent guidelines of the American Thoracic Society.

(e)  “Directly observed therapy” means the appropriately prescribed course of treatment for tuberculosis disease in which the prescribed antituberculosis medications are administered to the person or taken by the person under direct observation of a health care provider or a designee of the health care provider approved by the local health officer.

(f)  An “examination” for tuberculosis infection or disease means conducting tests, including, but not limited to, Mantoux tuberculin skin tests, laboratory examination, and X-rays, as recommended by any of the following:

(1)  The local health officer.

(2)  The most recent guidelines of the state department.

(3)  The most recent guidelines of the Centers for Disease Control and Prevention.

(4)  The most recent guidelines of the American Thoracic Society.

(g)  “State correctional institution” means a prison, institution, or other facility under the jurisdiction of the Department of Corrections or the Department of the Youth Authority.

(h)  “Local detention facility” is defined in Section 6031.4 of the Penal Code.

(i)  “Penal institution” means either a state correctional institution or a local detention facility.

(j)  “Health facility” means a licensed health facility as defined in Sections 1250, 1250.2, and 1250.3.

(k)  “Health officer” or “local health officer” includes his or her designee.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 2 - Functions and Duties of the State Department of Health Services

120125

The department shall examine into the causes of communicable disease in man and domestic animals occurring or likely to occur in this state.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120130

(a) The department shall establish a list of reportable diseases and conditions. For each reportable disease and condition, the department shall specify the timeliness requirements related to the reporting of each disease and condition, and the mechanisms required for, and the content to be included in, reports made pursuant to this section. The list of reportable diseases and conditions may include both communicable and noncommunicable diseases. The list may include those diseases that are either known to be, or suspected of being, transmitted by milk or milk-based products. The list may be modified at any time by the department, after consultation with the California Conference of Local Health Officers. Modification of the list shall be exempt from the administrative regulation and rulemaking requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and shall be implemented without being adopted as a regulation, except that the revised list shall be filed with the Secretary of State and printed in the California Code of Regulations as required pursuant to subdivision (e). Those diseases listed as reportable shall be properly reported as required to the department by the health officer.

(b) The department shall establish a list of communicable diseases and conditions for which clinical laboratories shall submit a culture or a specimen to the local public health laboratory. The list shall set forth the conditions under which the culture and specimen shall also be submitted to the State Public Health Laboratory. The list may be modified at any time by the department, in consultation with appropriate local public health stakeholders, including, but not limited to, local health officers and public health laboratory directors. Both establishment and modification of the list shall be exempt from the administrative regulation and rulemaking requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and shall be implemented without being adopted as a regulation, except that the initial list and any modifications shall be filed with the Secretary of State and printed in the California Code of Regulations as required pursuant to subdivision (e).

(c) The department may from time to time adopt and enforce regulations requiring strict or modified isolation, or quarantine, for any of the contagious, infectious, or communicable diseases, if in the opinion of the department the action is necessary for the protection of the public health.

(d) The health officer may require strict or modified isolation, or quarantine, for any case of contagious, infectious, or communicable disease, when this action is necessary for the protection of the public health.

(e) The lists established pursuant to subdivisions (a) and (b) and any subsequent modifications shall be published in Title 17 of the California Code of Regulations.

(f) Notwithstanding any other provision of law, no civil or criminal penalty, fine, sanction, or finding, or denial, suspension, or revocation of licensure for any person or facility may be imposed based upon a failure to provide the notification of a reportable disease or condition or to provide the submission of a culture or specimen that is required under this section, unless the name of the disease or condition that is required to be reported, or for which a culture or specimen is required to be submitted, was printed in the California Code of Regulations and the department notified the person or facility of the disease or condition at least six months prior to the date of the claimed failure to report or submit.

(g) Commencing July 1, 2009, or within one year of the establishment of a state electronic laboratory reporting system, whichever is later, a report generated pursuant to this section, or Section 121022, by a laboratory shall be submitted electronically in a manner specified by the department. The department shall allow laboratories that receive incomplete patient information to report the name of the provider who submitted the request to the local health officer.

(h) The department may, through its Internet Web site and via electronic mail, advise out-of-state laboratories that are known to the department to test specimens from California residents of the new reporting requirements.

(Amended by Stats. 2011, Ch. 540, Sec. 2. Effective January 1, 2012.)



120135

The department may establish and maintain places of quarantine or isolation.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120140

Upon being informed by a health officer of any contagious, infectious, or communicable disease the department may take measures as are necessary to ascertain the nature of the disease and prevent its spread. To that end, the department may, if it considers it proper, take possession or control of the body of any living person, or the corpse of any deceased person.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120142

(a)  The state director may order examinations for tuberculosis infection in the following persons for the purpose of directing preventive measures:

(1)  Persons in close contact with persons with infectious tuberculosis disease.

(2)  Other persons for whom the state director has reasonable grounds to determine are at heightened risk of tuberculosis exposure.

(b)  An order for examination for tuberculosis infection shall be in writing and shall include other terms and conditions as may be necessary to protect the public health.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120145

The department may quarantine, isolate, inspect, and disinfect persons, animals, houses, rooms, other property, places, cities, or localities, whenever in its judgment the action is necessary to protect or preserve the public health.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120150

The department may destroy such objects as bedding, carpets, household goods, furnishings, materials, clothing, or animals, when ordinary means of disinfection are considered unsafe, and when the property is in its judgment, an imminent menace to the public health.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120155

Pursuant to Section 11158 of the Government Code, the sheriff of each county, or city and county, may enforce within the county, or the city and county, all orders of the State Department of Public Health issued for the purpose of preventing the spread of any contagious, infectious, or communicable disease. Every peace officer of every political subdivision of the county, or city and county, may enforce within the area subject to his or her jurisdiction all orders of the State Department of Public Health issued for the purpose of preventing the spread of any contagious, infectious, or communicable disease. This section is not a limitation on the authority of peace officers or public officers to enforce orders of the State Department of Public Health. When deciding whether to request this assistance in enforcement of its orders, the State Department of Public Health may consider whether it would be necessary to advise the enforcement agency of any measures that should be taken to prevent infection of the enforcement officers.

(Added by renumbering Section 100106 by Stats. 2006, Ch. 241, Sec. 15. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241. See same-numbered section (added by Stats. 2006, Ch. 589), as amended by Stats. 2007, Ch. 130.)



120155-1

(a) Any manufacturer or distributor of the influenza vaccine, or nonprofit health care service plan that exclusively contracts with a single medical group in a specified geographic area to provide, or to arrange for the provision of, medical services to its enrollees, shall report the information described in subdivision (c) relating to the supply of the influenza vaccine to the department upon notice from the department.

(b) Within each county or city health jurisdiction, entities that have possession of, or have a legal right to obtain possession of, the influenza vaccine, or entities that are conducting or intend to conduct influenza clinics for the public, their residents, or their employees, except those entities described in subdivision (a), shall cooperate with the local health officer in determining local inventories of influenza vaccine, including providing inventory, orders, and distribution lists in a timely manner, when necessary.

(c) The information reported pursuant to subdivision (a) shall include, but is not limited to, the amount of the influenza vaccine that has been shipped, and the name, address, and, if applicable, the telephone number of the recipient.

(d) Subdivisions (a), (b), and (c) shall not apply to a physician and surgeon practice, unless the practice is an occupational health provider who conducts influenza vaccination campaigns on behalf of a corporation.

(e) It is the intent of the Legislature in enacting this section to assist small physician and surgeon practices, nursing facilities, and other health care providers that provide care for patients at risk of illness or death from influenza by facilitating the sharing of vaccine supplies, if necessary, between providers within a local jurisdiction.

(f) If a business believes that the information required by this section involves the release of a trade secret, the business shall nevertheless disclose the information to the department, and shall notify the department in writing of that belief at the time of disclosure. As used in this section, “trade secret” has the meanings given to it by Section 6254.7 of the Government Code and Section 1060 of the Evidence Code. Any information, including identifying information, including, but not limited to, the name of the agent or contact person of an entity that receives the influenza vaccine from a manufacturer or distributor, or nonprofit health care service plan described in subdivision (a), and the receiving entity’s address and telephone number, that is reported pursuant to this section shall not be disclosed by the department to anyone, except to an officer or employee of the county, city, city and county, or the state in connection with the official duties of that officer or employee to protect the public health.

(Amended (as added by Stats. 2006, Ch. 589) by Stats. 2007, Ch. 130, Sec. 174. Effective January 1, 2008. See same-numbered section, as affected by Stats. 2006, Ch. 241.)






CHAPTER 3 - Functions and Duties of Local Health Officers

120175

Each health officer knowing or having reason to believe that any case of the diseases made reportable by regulation of the department, or any other contagious, infectious or communicable disease exists, or has recently existed, within the territory under his or her jurisdiction, shall take measures as may be necessary to prevent the spread of the disease or occurrence of additional cases.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120176

During an outbreak of communicable disease, or upon the imminent and proximate threat of communicable disease outbreak or epidemic that threatens the public’s health, all health care providers, clinics, health care service plans, pharmacies, their suppliers, distributors, and other for-profit and nonprofit entities shall, upon request of the local health officer, disclose to the local health officer inventories of, critical medical supplies, equipment, pharmaceuticals, vaccines, or other products that may be used for the prevention of, or may be implicated in the transmission of communicable disease. The local health officer shall keep this proprietary information confidential.

(Added by Stats. 2006, Ch. 874, Sec. 6. Effective January 1, 2007.)



120180

If the health officer of any county having a population of 5,000,000 or more employs personnel as inspectors or investigators in the enforcement of the Communicable Disease Prevention and Control Act (Section 27), who are not otherwise licensed, registered, nor certified by this state, the personnel shall meet any one of the following minimum standards and qualifications:

(a)  Possess a bachelor’s degree in public health from an institution on the list of accredited colleges of the United States Office of Education.

(b)  Possess a bachelor’s degree with a minimum of 30 semester units of basic sciences from an institution on the list of accredited colleges of the United States Office of Education; or a statement from an accredited institution that the applicant has successfully completed a minimum of 16 semester units distributed among at least the following fields: public health and administration, epidemiology, public health statistics, public health microbiology, and communicable disease control.

(c)  Possess a bachelor’s degree from an institution on the list of accredited colleges of the United States Office of Education; and have had at least one year of full-time experience or the equivalent in investigation or inspection work in public health or law enforcement.

(d)  Be employed as an inspector or investigator in communicable disease prevention and control by a county health department in the State of California, and have passed an official civil service examination therefor prior to the effective date of this section.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120185

In the case of a local epidemic of disease, the health officer shall report at those times as are requested by the department all facts concerning the disease, and the measures taken to abate and prevent its spread.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120190

Each health officer shall immediately report by telegraph or telephone to the department every discovered or known case or suspect case of those diseases designated for immediate reporting by the department. Within 24 hours after investigation each health officer shall make reports as the department may require.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120195

Each health officer shall enforce all orders, rules, and regulations concerning quarantine or isolation prescribed or directed by the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120200

Each health officer, whenever required by the department, shall establish and maintain places of quarantine or isolation that shall be subject to the special directions of the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120205

No quarantine shall be established by a county or city against another county or city without the written consent of the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120210

Whenever in the judgment of the department it is necessary for the protection or preservation of the public health, each health officer shall, when directed by the department, do the following:

(a)  Quarantine or isolate and disinfect persons, animals, houses or rooms, in accordance with general and specific instructions of the department.

(b)  Destroy bedding, carpets, household goods, furnishings, materials, clothing, or animals, when ordinary means of disinfection are considered unsafe, and when the property is, in the judgment of the department, an imminent menace to the public health.

When the property is destroyed pursuant to this section, the governing body of the locality where the destruction occurs may make adequate provision for compensation in proper cases for those injured thereby.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120215

Upon receiving information of the existence of contagious, infectious, or communicable disease for which the department may from time to time declare the need for strict isolation or quarantine, each health officer shall:

(a)  Ensure the adequate isolation of each case, and appropriate quarantine of the contacts and premises.

(b)  Follow local rules and regulations, and all general and special rules, regulations, and orders of the department, in carrying out the quarantine or isolation.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120220

When quarantine or isolation, either strict or modified, is established by a health officer, all persons shall obey his or her rules, orders, and regulations.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120225

A person subject to quarantine or strict isolation, residing or in a quarantined building, house, structure, or other shelter, shall not go beyond the lot where the building, house, structure, or other shelter is situated, nor put himself or herself in immediate communication with any person not subject to quarantine, other than the physician, the health officer or persons authorized by the health officer.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120230

No instructor, teacher, pupil, or child who resides where any contagious, infectious, or communicable disease exists or has recently existed, that is subject to strict isolation or quarantine of contacts, shall be permitted by any superintendent, principal, or teacher of any college, seminary, or public or private school to attend the college, seminary, or school, except by the written permission of the health officer.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120235

No quarantine shall be raised until every exposed room, together with all personal property in the room, has been adequately treated, or, if necessary, destroyed, under the direction of the health officer; and until all persons having been under strict isolation are considered noninfectious.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120240

If, pursuant to Section 120130, a modified isolation order is issued, and the order is not complied with, the local health officer may, in that instance, issue a strict isolation order.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120245

Each health officer, other than a county health officer, in the county shall transmit to the county health officer at least weekly in writing a report showing the number and character of infectious, contagious, or communicable diseases reported, and their location.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120250

All physicians, nurses, clergymen, attendants, owners, proprietors, managers, employees, and persons living with, or visiting any sick person, in any hotel, lodginghouse, house, building, office, structure, or other place where any person is ill of any infectious, contagious, or communicable disease, shall promptly report that fact to the health officer, together with the name of the person, if known, the place where he or she is confined, and the nature of the disease, if known.

(Amended by Stats. 1996, Ch. 1023, Sec. 350.5. Effective September 29, 1996.)






CHAPTER 3.5 - Communicable Diseases Exposure Notification Act

120260

(a)  The Legislature finds and declares all of the following:

(1)  Early knowledge of infection with communicable disease is important in order to permit exposed persons to make informed health care decisions as well as to take measures to reduce the likelihood of transmitting the infection to others.

(2)  Individual health care providers, agents and employees of health care facilities and individual health care providers, and first responders, including police, firefighters, rescue personnel, and other persons who provide the first response to emergencies, frequently come into contact with the blood and other potentially infectious materials of individuals whose communicable disease infection status is not known.

(3)  Even if these exposed individuals use universal infection control precautions to prevent transmission of communicable diseases, there will be occasions when they experience significant exposure to the blood or other potentially infectious materials of patients.

(b)  Therefore, it is the intent of the Legislature to provide a narrow exposure notification and information mechanism to permit individual health care providers, the employees or contracted agents of health care facilities and individual health care providers, and first responders, who have experienced a significant exposure to the blood or other potentially infectious materials of a patient, to learn of the communicable disease infection status of the patient.

(Added by Stats. 2002, Ch. 342, Sec. 1. Effective January 1, 2003.)



120260.5

The communicable disease testing and notification procedures provided for in this chapter are in addition to the notification to which prehospital emergency medical care persons or personnel are entitled under Section 1797.188.

(Added by Stats. 2006, Ch. 102, Sec. 2. Effective January 1, 2007.)



120261

For the purposes of this chapter, the following definitions apply:

(a)  “Attending physician of the source patient” means any physician and surgeon licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code and any person licensed pursuant to the Osteopathic Initiative Act, who provides health care services to the source patient. Notwithstanding any other provision of this subdivision to the contrary, the attending physician of the source patient shall include any of the following persons:

(1)  The private physician of the source patient.

(2)  The physician primarily responsible for the patient who is undergoing inpatient treatment in a hospital.

(3)  A registered nurse or licensed nurse practitioner who has been designated by the attending physician of the source patient.

(b)  “Available blood or patient sample” means blood or other tissue or material that was legally obtained in the course of providing health care services, and is in the possession of the physician or other health care provider of the source patient prior to the release of the source patient from the physician’s or health care provider’s facility.

(c)  “Certifying physician” means any physician consulted by the exposed individual for the exposure incident. A certifying physician shall have demonstrated competency and understanding of the then applicable guidelines or standards of the Division of Occupational Safety and Health.

(d)  “Communicable disease” means any disease that was transferable through the exposure incident, as determined by the certifying physician.

(e)  “Exposed individual” means any individual health care provider, first responder, or any other person, including, but not limited to, any employee, volunteer, or contracted agent of any health care provider, who is exposed, within the scope of his or her employment, to the blood or other potentially infectious materials of a source patient.

(f)  “Health care provider” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, any person licensed pursuant to the Osteopathic Initiative Act or the Chiropractic Initiative Act, any person certified pursuant to Division 2.5 (commencing with Section 1797), any clinic, health dispensary, or health facility licensed or exempt from licensure pursuant to Division 2 (commencing with Section 1200), any employee, volunteer, or contracted agent of any group practice prepayment health care service plan regulated pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2), and any professional student of one of the clinics, health dispensaries, or health care facilities or health care providers described in this subdivision.

(g)  “First responder” means a police officer, firefighter, rescue worker, or any other person who provides emergency response, first aid care, or other medically related assistance either in the course of the person’s occupational duties or as a volunteer.

(h)  “Other potentially infectious materials” means those body fluids identified by the Division of Occupational Safety and Health as potentially capable of transmitting a communicable disease.

(i)  “Significant exposure” means direct contact with blood or other potentially infectious materials of a patient in a manner that, according to the then applicable guidelines of the Division of Occupational Safety and Health, is capable of transmitting a communicable disease.

(j)  “Source patient” means any person receiving health care services whose blood or other potentially infectious material has been the source of a significant exposure to an exposed individual.

(Added by Stats. 2002, Ch. 342, Sec. 1. Effective January 1, 2003.)



120262

Notwithstanding Chapter 7 (commencing with Section 120975) or any other provision of law, the blood or other tissue or material of a source patient may be tested, and an exposed individual may be informed whether the patient has tested positive or negative for a communicable disease if the exposed individual and the health care facility, if any, have substantially complied with the then applicable guidelines of the Division of Occupational Safety and Health and the State Department of Health Services and if the following procedure is followed:

(a)  (1)  Whenever a person becomes an exposed individual by experiencing an exposure to the blood or other potentially infectious material of a patient during the course of rendering health care-related services or occupational services, the exposed individual may request an evaluation of the exposure by a physician to determine if it is a significant exposure, as defined in subdivision (h) of Section 120261. No physician or other exposed individual shall certify his or her own significant exposure. However, an employing physician may certify the exposure of one of his or her employees. Requests for certification shall be made in writing within 72 hours of the exposure.

(2)  A written certification by a physician of the significance of the exposure shall be obtained within 72 hours of the request. The certification shall include the nature and extent of the exposure.

(b)  (1)  The exposed individual shall be counseled regarding the likelihood of transmission, the limitations of the testing performed, the need for followup testing, and the procedures that the exposed individual must follow regardless of whether the source patient has tested positive or negative for a communicable disease. The exposed individual may be tested in accordance with the then applicable guidelines or standards of the Division of Occupational Safety and Health. The result of this test shall be confirmed as negative before available blood or other patient samples of the source patient may be tested for evidence of infection to a communicable disease, without the consent of the source patient pursuant to subdivision (d).

(2)  Within 72 hours of certifying the exposure as significant, the certifying physician shall provide written certification to an attending physician of the source patient that a significant exposure to an exposed individual has occurred, and shall request information on whether the source patient has tested positive or negative for a communicable disease, and the availability of blood or other patient samples. An attending physician shall respond to the request for information within three working days.

(c)  If test results of the source patient are already known to be positive for a communicable disease then, except as provided in subdivisions (b) and (c) of Section 121010, when the exposed individual is a health care provider or an employee or agent of the health care provider of the source patient, an attending physician and surgeon of the source patient shall attempt to obtain the consent of the source patient to disclose to the exposed the testing results of the source patient regarding communicable diseases. If the source patient cannot be contacted or refuses to consent to the disclosure, then the exposed individual may be informed of the test results regarding communicable diseases of the source patient by an attending physician of the source patient as soon as possible after the exposure has been certified as significant, notwithstanding Section 120980 or any other provision of law.

(d)  If the communicable disease status of the source patient is unknown to the certifying physician or an attending physician, if blood or other patient samples are available, and if the exposed individual has tested negative on a baseline test for communicable diseases, the source patient shall be given the opportunity to give informed consent to a test for communicable diseases in accordance with the following:

(1)  Within 72 hours after receiving a written certification of significant exposure, an attending physician of the source patient shall do all of the following:

(A)  Make a good faith effort to notify the source patient or the authorized legal representative of the source patient about the significant exposure. A good faith effort to notify includes, but is not limited to, a documented attempt to locate the source patient by telephone or by first-class mail with a certificate of mailing. An attempt to locate the source patient and the results of that attempt shall be documented in the medical record of the source patient. An inability to contact the source patient, or legal representative of the source patient, after a good faith effort to do so as provided in this subdivision, shall constitute a refusal of consent pursuant to paragraph (2). An inability of the source patient to provide informed consent shall constitute a refusal of consent pursuant to paragraph (2), provided all of the following conditions are met:

(i)  The source patient has no authorized legal representative.

(ii)  The source patient is incapable of giving consent.

(iii)  In the opinion of the attending physician, it is likely that the source patient will be unable to grant informed consent within the 72-hour period during which the physician is required to respond pursuant to paragraph (1).

(B)  Attempt to obtain the voluntary informed consent of the source patient or the authorized legal representative of the source patient to perform a test for a communicable disease, on the source patient or on any available blood or patient sample of the source patient. The voluntary informed consent shall be in writing. The source patient shall have the option not to be informed of the test result. An exposed individual shall be prohibited from attempting to obtain directly informed consent for testing for communicable diseases from the source patient.

(C)  Provide the source patient with medically appropriate pretest counseling and refer the source patient to appropriate posttest counseling and followup, if necessary. The source patient shall be offered medically appropriate counseling whether or not he or she consents to testing.

(2)  If the source patient or the authorized legal representative of the source patient refuses to consent to test for a communicable disease after a documented effort has been made to obtain consent, any available blood or patient sample of the source patient may be tested. The source patient or authorized legal representative of the source patient shall be informed that an available blood sample or other tissue or material will be tested despite his or her refusal, and that the exposed individual shall be informed of the test results regarding communicable diseases.

(3)  If the informed consent of the source patient cannot be obtained because the source patient is deceased, consent to perform a test for a communicable disease on any blood or patient sample of the source patient legally obtained in the course of providing health care services at the time of the exposure event shall be deemed granted.

(4)  A source patient or the authorized legal representative of a source patient shall be advised that he or she shall be informed of the results of the test for communicable diseases only if he or she wishes to be so informed. If a patient refuses to provide informed consent to testing for communicable diseases and refuses to learn the results of the testing, he or she shall sign a form documenting this refusal. The source patient’s refusal to sign this form shall be construed to be a refusal to be informed of the test results regarding communicable diseases. Test results for communicable diseases shall only be placed in the medical record when the patient has agreed in writing to be informed of the results.

(5)  Notwithstanding any other provision of law, if the source patient or authorized legal representative of a source patient refuses to be informed of the results of the test, the test results regarding communicable diseases of that source patient shall only be provided to the exposed individual in accordance with the then applicable regulations established by the Division of Occupational Safety and Health.

(6)  The source patient’s identity shall be encoded on the communicable disease test result record.

(e)  If an exposed individual is informed of the status of a source patient with regard to a communicable disease pursuant to this section, the exposed individual shall be informed that he or she is subject to existing confidentiality protections for any identifying information about the communicable disease test results, and that medical information regarding the communicable disease status of the source patient shall be kept confidential and may not be further disclosed, except as otherwise authorized by law. The exposed individual shall be informed of the penalties for which he or she would be personally liable for violation of Section 120980.

(f)  The costs for the test and counseling for communicable diseases of the exposed individual, or the source patient, or both, shall be borne by the employer of the exposed individual, if any. An employer who directs and controls the exposed individual shall provide the postexposure evaluation and followup required by the California Division of Occupational Safety and Health as well as the testing and counseling for source patients required under this chapter. If an exposed individual is a volunteer or a student, then the health care provider or first responder that assigned a task to the volunteer or student may pay for the costs of testing and counseling as if that volunteer or student were an employee. If an exposed individual, who is not an employee of a health facility or of another health care provider, chooses to obtain postexposure evaluation or followup counseling, or both, or treatment, he or she shall be financially responsible for the costs thereof and shall be responsible for the costs of the testing and counseling for the source patient.

(g)  Nothing in this section authorizes the disclosure of the source patient’s identity.

(h)  Nothing in this section shall authorize a health care provider to draw blood or other body fluids except as otherwise authorized by law.

(i)  The provisions of this section are cumulative only and shall not preclude testing of source patients for a communicable disease, as authorized by any other provision of law.

(j)  Except as otherwise provided under this section, all confidentiality requirements regarding medical records that are provided for under existing law apply to this section.

(Added by Stats. 2002, Ch. 342, Sec. 1. Effective January 1, 2003.)



120263

(a) No health care provider, as defined in this chapter, shall be subject to civil or criminal liability or professional disciplinary action for performing tests for a communicable disease on the available blood or patient sample of a source patient, or for disclosing the communicable disease status of a source patient to the source patient, an attending physician of the source patient, the certifying physician, the exposed individual, or any attending physician of the exposed individual, if the health care provider has acted in good faith in complying with this chapter.

(b) Any health care provider or first responder, or any exposed individual, who willfully performs or permits the performance of a test for a communicable disease on a source patient, that results in economic, bodily, or psychological harm to the source patient, without adhering to the procedure set forth in this chapter is guilty of a misdemeanor, punishable by imprisonment in the county jail for a period not to exceed one year, or a fine not to exceed ten thousand dollars ($10,000), or by both.

(Added by renumbering Section 121140 by Stats. 2003, Ch. 62, Sec. 195. Effective January 1, 2004.)






CHAPTER 4 - Violations

120275

Any person who, after notice, violates, or who, upon the demand of any health officer, refuses or neglects to conform to, any rule, order, or regulation prescribed by the department respecting a quarantine or disinfection of persons, animals, things, or places, is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120280

Inasmuch as the orders provided for by Section 121365 are for the protection of the public health, any person who, after service upon him or her of an order of a local health officer as provided in Section 121365 violates or fails to comply with the order, is guilty of a misdemeanor. Upon conviction thereof, in addition to any and all other penalties that may be imposed by law upon the conviction, the person may be ordered by the court confined until the order of the local health officer shall have been fully complied with or terminated by the local health officer, but not exceeding one year from the date of passing judgment upon the conviction, further, the court, upon suitable assurances that the order of the local health officer will be complied with, may place any person convicted of a violation of the order of the local health officer upon probation for a period not to exceed two years, upon condition that the order of the local health officer be fully complied with, further, upon any subsequent violation of the order of the local health officer, the probation shall be terminated and confinement as provided for in this section shall be ordered by the court. Confinement may be accomplished by placement in any appropriate facility, penal institution, or dwelling approved for the specific case by the local health officer.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120285

Upon any subsequent conviction under the provisions of Section 120280, the court may order the person confined for a period not exceeding one year for the subsequent conviction, or other penalty as provided by that section.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120290

Except as provided in Section 120291 or in the case of the removal of an afflicted person in a manner the least dangerous to the public health, any person afflicted with any contagious, infectious, or communicable disease who willfully exposes himself or herself to another person, and any person who willfully exposes another person afflicted with the disease to someone else, is guilty of a misdemeanor.

(Amended by Stats. 1998, Ch. 1001, Sec. 2. Effective January 1, 1999.)



120291

(a)  Any person who exposes another to the human immunodeficiency virus (HIV) by engaging in unprotected sexual activity when the infected person knows at the time of the unprotected sex that he or she is infected with HIV, has not disclosed his or her HIV-positive status, and acts with the specific intent to infect the other person with HIV, is guilty of a felony punishable by imprisonment in the state prison for three, five, or eight years. Evidence that the person had knowledge of his or her HIV-positive status, without additional evidence, shall not be sufficient to prove specific intent.

(b)  As used in this section, the following definitions shall apply:

(1)  “Sexual activity” means insertive vaginal or anal intercourse on the part of an infected male, receptive consensual vaginal intercourse on the part of an infected woman with a male partner, or receptive consensual anal intercourse on the part of an infected man or woman with a male partner.

(2)  “Unprotected sexual activity” means sexual activity without the use of a condom.

(c)  (1)  When alleging a violation of subdivision (a), the prosecuting attorney or grand jury shall substitute a pseudonym for the true name of the victim involved. The actual name and other identifying characteristics of the victim shall be revealed to the court only in camera, and the court shall seal that information from further revelation, except to defense counsel as part of discovery.

(2)  All court decisions, orders, petitions, and other documents, including motions and papers filed by the parties, shall be worded so as to protect the name or other identifying characteristics of the victim from public revelation.

(3)  Unless the victim requests otherwise, a court in which a violation of this section is filed shall, at the first opportunity, issue an order that the parties, their counsel and other agents, court staff, and all other persons subject to the jurisdiction of the court shall make no public revelation of the name or any other identifying characteristics of the victim.

(4)  As used in this subdivision, “identifying characteristics” includes, but is not limited to, name or any part thereof, address or any part thereof, city or unincorporated area of residence, age, marital status, relationship to defendant, and race or ethnic background.

(Added by Stats. 1998, Ch. 1001, Sec. 3. Effective January 1, 1999.)



120292

(a)  Notwithstanding Chapter 7 (commencing with Section 120975) and Chapter 8 (commencing with Section 121025) of Part 4, identifying information and other records of the diagnosis, prognosis, testing, or treatment of any person relating to the human immunodeficiency virus (HIV) shall be disclosed in a criminal investigation for a violation of Section 120291 if authorized by an order of a court of competent jurisdiction granted after application showing good cause therefor. Any order of the court shall be issued in accordance with the following conditions:

(1)  An order shall not be based on the sexual orientation of the defendant.

(2)  In deciding whether to issue an order, the court shall weigh the public interest and the need for disclosure against any potential harm to the defendant, including, but not limited to, damage to the physician-patient relationship and to treatment services. Upon the issuance of an order of this nature, the court, in determining the extent to which any disclosure of all or any part of any record is necessary, shall impose safeguards determined appropriate by the court against unauthorized disclosure. However, the court shall not order disclosure under this paragraph for any purpose other than a proceeding under this section. Any order for disclosure under this subdivision shall limit disclosure to those who need the information for the proceeding, and shall direct those to whom disclosure is made to make no further disclosure without permission of the court. The court shall grant permission for further disclosure when necessary for a proceeding under this section. Any disclosure in violation of an order issued under this section shall be remedied or punished as provided in Section 120980.

(b)  Nothing in this section is intended to compel the testing to determine the HIV status of any victim of an alleged crime or crimes.

(c)  Nothing in this section is intended to restrict or eliminate the anonymous AIDS testing programs provided for in Sections 120885 to 120895, inclusive. Identifying characteristics of persons who submit to that testing shall not be ordered disclosed pursuant to this section, nor shall an order be issued authorizing the search of the records of a testing program of that nature.

(Added by Stats. 1998, Ch. 1001, Sec. 4. Effective January 1, 1999.)



120295

Any person who violates Section 120130 or any section in Chapter 3 (commencing with Section 120175, but excluding Section 120195), is guilty of a misdemeanor, punishable by a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000), or by imprisonment for a term of not more than 90 days, or by both. He or she is guilty of a separate offense for each day that the violation continued.

(Amended by Stats. 1996, Ch. 1023, Sec. 350.6. Effective September 29, 1996.)



120300

The district attorney of the county where a violation of Sections 121365 and 120280 may be committed, shall prosecute all those violations and, upon the request of a health officer, shall prosecute, as provided in Section 120280, violations of any order of a health officer made and served as provided in Section 121365 or Section 120105.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120305

Every person who possesses any intoxicating liquor in or on any public hospital or sanatorium providing for the treatment of tuberculosis or within the boundaries of the grounds belonging thereto is guilty of a misdemeanor. This section shall not prohibit (a) the possession of any intoxicating liquor used for medicinal purposes when issued pursuant to a written order of a physician licensed to practice medicine under the laws of the State of California, (b) the possession of any intoxicating liquor by personnel for his or her own use who resides at the hospital or sanatorium or on the grounds thereof, (c) the possession of any intoxicating liquor used by a minister of the gospel or priest or rabbi in a religious sacrament or ceremony or (d) the service of wine to a patient as part of the hospital’s regular menu or bill of fare if the patient is located in a portion of the premises wholly separate and isolated from patients receiving treatment for tuberculosis.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)









PART 2 - IMMUNIZATIONS

CHAPTER 1 - Educational and Child Care Facility Immunization Requirements

120325

In enacting this chapter, but excluding Section 120380, and in enacting Sections 120400, 120405, 120410, and 120415, it is the intent of the Legislature to provide:

(a) A means for the eventual achievement of total immunization of appropriate age groups against the following childhood diseases:

(1) Diphtheria.

(2) Hepatitis B.

(3) Haemophilus influenzae type b.

(4) Measles.

(5) Mumps.

(6) Pertussis (whooping cough).

(7) Poliomyelitis.

(8) Rubella.

(9) Tetanus.

(10) Varicella (chickenpox).

(11) Any other disease deemed appropriate by the department, taking into consideration the recommendations of the Advisory Committee on Immunization Practices of the United States Department of Health and Human Services, the American Academy of Pediatrics, and the American Academy of Family Physicians.

(b) That the persons required to be immunized be allowed to obtain immunizations from whatever medical source they so desire, subject only to the condition that the immunization be performed in accordance with the regulations of the department and that a record of the immunization is made in accordance with the regulations.

(c) Exemptions from immunization for medical reasons or because of personal beliefs.

(d) For the keeping of adequate records of immunization so that health departments, schools, and other institutions, parents or guardians, and the persons immunized will be able to ascertain that a child is fully or only partially immunized, and so that appropriate public agencies will be able to ascertain the immunization needs of groups of children in schools or other institutions.

(e) Incentives to public health authorities to design innovative and creative programs that will promote and achieve full and timely immunization of children.

(Amended by Stats. 2010, Ch. 434, Sec. 1. Effective January 1, 2011.)



120330

The department, in consultation with the Department of Education, shall adopt and enforce all regulations necessary to carry out Chapter 1 (commencing with Section 120325, but excluding Section 120380) and to carry out Sections 120400, 120405, 120410, and 120415.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120335

(a) As used in this chapter, “governing authority” means the governing board of each school district or the authority of each other private or public institution responsible for the operation and control of the institution or the principal or administrator of each school or institution.

(b) The governing authority shall not unconditionally admit any person as a pupil of any private or public elementary or secondary school, child care center, day nursery, nursery school, family day care home, or development center, unless, prior to his or her first admission to that institution, he or she has been fully immunized. The following are the diseases for which immunizations shall be documented:

(1) Diphtheria.

(2) Haemophilus influenzae type b.

(3) Measles.

(4) Mumps.

(5) Pertussis (whooping cough).

(6) Poliomyelitis.

(7) Rubella.

(8) Tetanus.

(9) Hepatitis B.

(10) Varicella (chickenpox).

(11) Any other disease deemed appropriate by the department, taking into consideration the recommendations of the Advisory Committee on Immunization Practices of the United States Department of Health and Human Services, the American Academy of Pediatrics, and the American Academy of Family Physicians.

(c) Notwithstanding subdivision (b), full immunization against hepatitis B shall not be a condition by which the governing authority shall admit or advance any pupil to the 7th grade level of any private or public elementary or secondary school.

(d) The governing authority shall not unconditionally admit or advance any pupil to the 7th grade level of any private or public elementary or secondary school unless the pupil has been fully immunized against pertussis, including all pertussis boosters appropriate for the pupil’s age.

(e) The department may specify the immunizing agents that may be utilized and the manner in which immunizations are administered.

(f) This section shall become operative on July 1, 2012.

(Amended (as added by Stats. 2010, Ch. 434, Sec. 3) by Stats. 2011, Ch. 296, Sec. 177. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



120340

A person who has not been fully immunized against one or more of the diseases listed in Section 120335 may be admitted by the governing authority on condition that within time periods designated by regulation of the department he or she presents evidence that he or she has been fully immunized against all of these diseases.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120341

(a) The governing authority shall admit a foster child, as defined in subdivision (a) of Section 48853.5 of the Education Code, whose immunization records are not available or are missing.

(b) This section shall not alter the obligation of the governing authority to obtain a foster child’s immunization records pursuant to Section 48853.5 of the Education Code or to ensure the immunization of a foster child pursuant to this chapter.

(Added by Stats. 2011, Ch. 463, Sec. 3. Effective January 1, 2012.)



120345

The immunizations required by Chapter 1 (commencing with Section 120325, but excluding Section 120380) and required by Sections 120400, 120405, 120410, and 120415 may be obtained from any private or public source desired if the immunization is administered and records are made in accordance with regulations of the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120350

The county health officer of each county shall organize and maintain a program to make immunizations available to all persons required by Chapter 1 (commencing with Section 120325, but excluding Section 120380) and required by Sections 120400, 120405, 120410, and 120415 to be immunized. The county health officer shall also determine how the cost of the program is to be recovered. To the extent that the cost to the county is in excess of that sum recovered from persons immunized, the cost shall be paid by the county in the same manner as other expenses of the county are paid.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120355

Any person or organization administering immunizations shall furnish each person immunized, or his or her parent or guardian, with a written record of immunization given in a form prescribed by the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120360

The requirements of Chapter 1 (commencing with Section 120325, but excluding Section 120380) and of Sections 120400, 120405, 120410, and 120415 shall not apply to any person 18 years of age or older, or to any person seeking admission to a community college.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120365

(a) Immunization of a person shall not be required for admission to a school or other institution listed in Section 120335 if the parent or guardian or adult who has assumed responsibility for his or her care and custody in the case of a minor, or the person seeking admission if an emancipated minor, files with the governing authority a letter or affidavit that documents which immunizations required by Section 120355 have been given and which immunizations have not been given on the basis that they are contrary to his or her beliefs.

(b) On and after January 1, 2014, a form prescribed by the State Department of Public Health shall accompany the letter or affidavit filed pursuant to subdivision (a). The form shall include both of the following:

(1) A signed attestation from the health care practitioner that indicates that the health care practitioner provided the parent or guardian of the person who is subject to the immunization requirements of this chapter, the adult who has assumed responsibility for the care and custody of the person, or the person if an emancipated minor, with information regarding the benefits and risks of the immunization and the health risks of the communicable diseases listed in Section 120335 to the person and to the community. This attestation shall be signed not more than six months before the date when the person first becomes subject to the immunization requirement for which exemption is being sought.

(2) A written statement signed by the parent or guardian of the person who is subject to the immunization requirements of this chapter, the adult who has assumed responsibility for the care and custody of the person, or the person if an emancipated minor, that indicates that the signer has received the information provided by the health care practitioner pursuant to paragraph (1). This statement shall be signed not more than six months before the date when the person first becomes subject to the immunization requirements as a condition of admittance to a school or institution pursuant to Section 120335.

(c) The following shall be accepted in lieu of the original form:

(1) A photocopy of the signed form.

(2) A letter signed by a health care practitioner that includes all information and attestations included on the form.

(d) Issuance and revision of the form shall be exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(e) When there is good cause to believe that the person has been exposed to one of the communicable diseases listed in subdivision (a) of Section 120325, that person may be temporarily excluded from the school or institution until the local health officer is satisfied that the person is no longer at risk of developing the disease.

(f) For purposes of this section, “health care practitioner” means any of the following:

(1) A physician and surgeon, licensed pursuant to Section 2050 of the Business and Professions Code.

(2) A nurse practitioner who is authorized to furnish drugs pursuant to Section 2836.1 of the Business and Professions Code.

(3) A physician assistant who is authorized to administer or provide medication pursuant to Section 3502.1 of the Business and Professions Code.

(4) An osteopathic physician and surgeon, as defined in the Osteopathic Initiative Act.

(5) A naturopathic doctor who is authorized to furnish or order drugs under a physician and surgeon’s supervision pursuant to Section 3640.5 of the Business and Professions Code.

(6) A credentialed school nurse, as described in Section 49426 of the Education Code.

(Amended by Stats. 2013, Ch. 76, Sec. 125. Effective January 1, 2014.)



120370

If the parent or guardian files with the governing authority a written statement by a licensed physician to the effect that the physical condition of the child is such, or medical circumstances relating to the child are such, that immunization is not considered safe, indicating the specific nature and probable duration of the medical condition or circumstances that contraindicate immunization, that person shall be exempt from the requirements of Chapter 1 (commencing with Section 120325, but excluding Section 120380) and Sections 120400, 120405, 120410, and 120415 to the extent indicated by the physician’s statement.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120375

(a)  The governing authority of each school or institution included in Section 120335 shall require documentary proof of each entrant’s immunization status. The governing authority shall record the immunizations of each new entrant in the entrant’s permanent enrollment and scholarship record on a form provided by the department. The immunization record of each new entrant admitted conditionally shall be reviewed periodically by the governing authority to ensure that within the time periods designated by regulation of the department he or she has been fully immunized against all of the diseases listed in Section 120335, and immunizations received subsequent to entry shall be added to the pupil’s immunization record.

(b)  The governing authority of each school or institution included in Section 120335 shall prohibit from further attendance any pupil admitted conditionally who failed to obtain the required immunizations within the time limits allowed in the regulations of the department, unless the pupil is exempted under Section 120365 or 120370, until that pupil has been fully immunized against all of the diseases listed in Section 120335.

(c)  The governing authority shall file a written report on the immunization status of new entrants to the school or institution under their jurisdiction with the department and the local health department at times and on forms prescribed by the department. As provided in paragraph (4) of subdivision (a) of Section 49076 of the Education Code, the local health department shall have access to the complete health information as it relates to immunization of each student in the schools or other institutions listed in Section 120335 in order to determine immunization deficiencies.

(d)  The governing authority shall cooperate with the county health officer in carrying out programs for the immunization of persons applying for admission to any school or institution under its jurisdiction. The governing board of any school district may use funds, property, and personnel of the district for that purpose. The governing authority of any school or other institution may permit any licensed physician or any qualified registered nurse as provided in Section 2727.3 of the Business and Professions Code to administer immunizing agents to any person seeking admission to any school or institution under its jurisdiction.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120380

It is the intent of the Legislature that the administration of immunizing agents by registered nurses in school immunization programs under the direction of a supervising physician and surgeon as provided in Sections 49403 and 49426 of the Education Code shall be in accordance with accepted medical procedure. To implement this intent, the department may adopt written regulations specifying the procedures and circumstances under which a registered nurse, acting under the direction of a supervising physician and surgeon, may administer an immunizing agent pursuant to Sections 49403 and 49426 of the Education Code.

However, nothing in this section shall be construed to prevent any registered nurse from administering an immunizing agent in accordance with Sections 49403 and 49426 of the Education Code in the absence of written regulations as the department is authorized to adopt under this section.

(Amended by Stats. 1997, Ch. 97, Sec. 6. Effective July 21, 1997.)






CHAPTER 1.1 - Meningococcal Disease Strategic Prevention Act of 2001

120381

(a)  The State Department of Health Services, in consultation with the State Department of Education, local public health agencies, and postsecondary educational institutions, shall develop a Meningococcal Disease Strategic Prevention Plan.

(b)  The plan shall include, but not be limited to, a review of all of the following:

(1)  The current scientific literature on meningococcal disease.

(2)  Experiences of other state and local governmental jurisdictions in the prevention of meningococcal disease and in prevention programs for similarly infectious diseases, such as tuberculosis and hepatitis.

(3)  The possible role of age-specific vaccination programs for meningococcal disease.

(4)  The availability of vaccines for meningococcal disease.

(5)  The application and roles of other governmental programs.

(6)  Current health plan coverages and other health insurance products.

(c)  The victims of meningococcal disease and their families shall be involved and have input in the development of the plan.

(d)  The department shall encourage public and private medical entities to cooperate with each other to make meningococcus vaccines and vaccinations accessible and provide any currently available vaccines to families that desire that their children be inoculated.

(e)  The plan shall be completed and made available to the Legislature on or before June 30, 2002.

(Added by Stats. 2001, Ch. 374, Sec. 3. Effective October 1, 2001.)






CHAPTER 1.5 - Immunization of College-Age Students

120390

The department, in consultation with the Trustees of the California State University, and the Regents of the University of California, shall adopt and enforce all regulations necessary to carry out this chapter.

(Added by Stats. 1999, Ch. 146, Sec. 5.5. Effective July 22, 1999.)



120390.5

(a)  Except as provided in subdivisions (b), (c), and (d), on or after January 1, 2000, the Trustees of the California State University, and the Regents of the University of California shall require the first-time enrollees at those institutions who are 18 years of age or younger to provide proof of full immunization against the hepatitis B virus prior to enrollment.

(b)  A person who has not been fully immunized against the hepatitis B virus, as required by subdivision (a), may be admitted by the governing body of any of the institutions of higher education to which subdivision (a) is applicable on condition that, within a designated time period, the person will provide proof of full immunization against hepatitis B.

(c)  Immunization of a person shall not be required for admission to an institution of higher education to which subdivision (a) is applicable if any of the following persons files with the governing body of the educational institution a letter or affidavit stating that the immunization is contrary to the beliefs of either of the following:

(1)  The parent, guardian, or adult who has assumed responsibility for the care and custody of the person seeking admission, if that applicant is a minor who is not emancipated or who is 17 years of age or younger.

(2)  The person seeking admission, if that applicant is an emancipated minor or is 18 years of age.

(d)  If a person seeking enrollment in an institution of higher education to which subdivision (a) is applicable, or the parent or guardian of a person seeking enrollment, files with the governing body a written statement by a physician and surgeon that the physical condition of the person or medical circumstances relating to the person are such that immunization is not considered safe, indicating the specific nature and probable duration of the medical condition or circumstances that contraindicate immunization, that person shall be exempt from the requirements of subdivision (a).

(Added by Stats. 1999, Ch. 146, Sec. 5.5. Effective July 22, 1999.)



120390.7

No provision of this chapter shall apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make that provision applicable.

(Added by Stats. 1999, Ch. 146, Sec. 5.5. Effective July 22, 1999.)






CHAPTER 1.6 - Influenza and Pneumococcal Immunizations

120392

For purposes of this chapter, the following definitions apply:

(a) “Health care facility” means a skilled nursing facility as defined in subdivision (c) of Section 1250, an intermediate care facility as defined in subdivision (d) of Section 1250, or a nursing facility as defined in subdivision (k) of Section 1250. This chapter shall not apply to hospital-based skilled nursing facilities.

(b) “Medically contraindicated” means that the administration of the influenza or pneumococcal vaccines to a person, because of a medical condition of that person, would be detrimental to the person’s health if the person receives either or both of the vaccines.

(Added by Stats. 2004, Ch. 36, Sec. 1. Effective January 1, 2005.)



120392.2

(a) Each year, commencing October 1 to the following April 1, inclusive, every health care facility, as defined in subdivision (a) of Section 120392, shall offer, pursuant to Section 120392.4, immunizations for influenza and pneumococcal disease to residents, aged 65 years or older, receiving services at the facility, based upon the latest recommendations of the Advisory Committee on Immunization Practices (ACIP) of the Centers for Disease Control and Prevention, and the latest recommendations of appropriate entities for the prevention, detection, and control of influenza outbreaks in California long-term care facilities.

(b) Each health care facility, as defined in subdivision (a) of Section 120392, shall offer, pursuant to Section 120392.4, pneumococcal vaccine to all new admittees to the health care facility, based on the latest recommendations of the ACIP.

(c) The facility shall be reimbursed the standard Medi-Cal rate for an immunization provided to a Medi-Cal recipient, unless he or she is also a Medicare recipient whose coverage includes reimbursement for the immunization.

(Added by Stats. 2004, Ch. 36, Sec. 1. Effective January 1, 2005.)



120392.3

(a) The department shall provide appropriate flu vaccine to local governmental or private, nonprofit agencies at no charge in order that the agencies may provide the vaccine, at a minimal cost, at accessible locations. The department and the California Department of Aging shall prepare, publish, and disseminate information regarding the availability of the vaccine and the effectiveness of the vaccine in protecting the health of older persons.

(b) In administering this section, the department may provide guidance to local agencies as to whether one or more population groups shall have priority for the flu vaccine offered through this program. In developing this guidance, the department shall consider the influenza recommendations of the federal Centers for Disease Control and Prevention’s Advisory Committee on Immunization Practices (ACIP) or other criteria in order to ensure that the vaccination program is efficient and effective in meeting public health goals. Any guidance issued pursuant to this subdivision shall be exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). In the absence of guidance from the department, local agencies shall be guided by the influenza recommendations of the ACIP.

(c) The department may provide appropriate vaccine that prevents other respiratory infections to local governmental or private, nonprofit agencies at no charge in order that the agencies may provide the vaccine, at a minimal cost, at accessible locations for groups identified as high risk by the ACIP.

(d) The program shall be designed to use voluntary assistance from public or private sectors in administering the vaccines. However, local governmental or private, nonprofit agencies may charge and retain a fee not exceeding two dollars ($2) per person to offset administrative operating costs.

(e) Except when the department determines that it is not feasible to use federal funds due to excessive administrative costs, the department shall seek and use available federal funds to the maximum extent possible for the cost of the vaccine, the cost of administering the vaccine, and the minimal fee charged under this section, including reimbursement under the Medi-Cal program for persons eligible therefor to the extent permitted by federal law.

(f) A private, nonprofit volunteer agency whose involvement with an immunization program governed by this section is limited to the provision of a clinic site or promotional and logistical support pursuant to subdivision (c), or any employee or member thereof, shall not be liable for any injury caused by an act or omission in the administration of the vaccine or other immunizing agent, if the immunization is performed pursuant to this section in conformity with applicable federal, state, or local governmental standards and the act or omission does not constitute willful misconduct or gross negligence. As used in this subdivision, “injury” includes the residual effects of the vaccine or other immunizing agent. It is the intent of the Legislature in adding this subdivision to affect only the liability of private, nonprofit volunteer agencies and their members that are not health facilities, as defined in Section 1250.

(g) This section shall not be construed to require the physical presence of a directing or supervising physician, or the examination by a physician of persons to be tested or immunized.

(Added by Stats. 2012, Ch. 443, Sec. 3. Effective January 1, 2013.)



120392.4

(a) A resident who receives services at a health care facility during the period of October 1 to April 1 shall have his or her status for influenza and pneumococcal immunization determined by his or her physician or facility medical director, and, if appropriate, the facility shall offer to make the immunizations available, unless the facility, through written policies and procedures and using standardized nursing procedures, offers to make the immunizations available without limitation as to the period when the residents receive services at the facility.

(b) A health care facility shall obtain from a resident who requests immunization services, or, if the person lacks the capacity to make medical decisions, from the person legally authorized to make medical decisions on the resident’s behalf, informed consent for the resident to be immunized by vaccination against influenza or pneumococcal disease, or both, to be conducted by the facility while the resident is receiving services at the facility.

(c) A health care facility shall comply with Section 1418.8 with respect to a resident who lacks the capacity to make health care decisions, and there is no person with legal authority to make these decisions on behalf of the resident.

(d) The health care facility shall document in a resident’s medical record whether the resident has been offered the influenza vaccine or the pneumococcal vaccine.

(Added by Stats. 2004, Ch. 36, Sec. 1. Effective January 1, 2005.)



120392.6

No person who has been offered the vaccine as required under this chapter may receive either an influenza vaccine or pneumococcal vaccine pursuant to this chapter if any of the following conditions exists:

(a) The vaccine is medically contraindicated, as described in the product labeling approved by the federal Food and Drug Administration or by the recommendations established by the Advisory Committee on Immunization Practice (ACIP) of the Centers for Disease Control and Prevention that are in effect at the time of vaccination.

(b) Receipt of the vaccine is against the resident’s personal beliefs.

(c) Receipt of the vaccine is against the resident’s wishes, or, if the person lacks the capacity to make medical decisions, is against the wishes of the person legally authorized to make medical decisions on the resident’s behalf.

(Added by Stats. 2004, Ch. 36, Sec. 1. Effective January 1, 2005.)



120392.8

(a) Notwithstanding any other provision of this chapter, a health care facility shall not be required to offer immunizations for influenza and pneumococcal disease under either of the following circumstances:

(1) The facility is unable to obtain the vaccine due to a shortage of the supply of vaccine.

(2) The resident refuses to pay for the vaccine and there is no other funding source available to pay for the cost of the vaccine.

(b) If a health care facility, as defined in subdivision (a) of Section 120392, fails to offer an immunization pursuant to this chapter due to lack of availability of vaccine, a physician’s refusal to assess the resident or cooperate with the recommendations of the provisions of this chapter, or lack of resident cooperation, the failure shall not be the basis for issuing a deficiency or citation against the facility’s license.

(c) This chapter is intended to encourage immunizations for residents in health care facilities, and the department shall consider a facility’s efforts to prevent a violation of this chapter prior to issuing a deficiency or citation. The department may issue a deficiency or citation for failure to comply with Section 120392.4.

(Added by Stats. 2004, Ch. 36, Sec. 1. Effective January 1, 2005.)



120392.9

Pursuant to its standardized procedures and if it has the vaccine in its possession, each year, commencing October 1 to the following April 1, inclusive, a general acute care hospital, as defined in subdivision (a) of Section 1250, shall offer, prior to discharge, immunizations for influenza and pneumococcal disease to inpatients, aged 65 years or older, based upon the adult immunization recommendations of the Advisory Committee on Immunization Practices of the federal Centers for Disease Control and Prevention, and the recommendations of appropriate entities for the prevention, detection, and control of influenza outbreaks in California general acute care hospitals.

(Added by Stats. 2007, Ch. 378, Sec. 1. Effective January 1, 2008.)



120393

(a) The State Department of Public Health shall post educational information, in accordance with the latest recommendations of the Centers for Disease Control and Prevention, regarding influenza disease and the availability of influenza vaccinations on the department’s Internet Web site. It is the intent of the Legislature to increase the average number of Californians who receive an influenza vaccination.

(b) The educational information posted on the department’s Internet Web site pursuant to subdivision (a) shall include, but not be limited to, all of the following:

(1) The health benefits of an influenza vaccination.

(2) That the influenza vaccination may be a covered benefit for those with health insurance coverage.

(3) That influenza vaccinations may be available for a minimal fee to those individuals who do not have health insurance coverage.

(4) The locations where free or low-cost vaccinations are available.

(c) The department may use additional available resources to educate the public about the information described in subdivision (b), including public service announcements, media events, public outreach to individuals and groups who are susceptible to influenza, and any other preventive and wellness education efforts recommended by public health officials.

(Added by Stats. 2014, Ch. 357, Sec. 2. Effective January 1, 2015.)






CHAPTER 1.7 - Meningococcal Immunization

120395

(a) The State Department of Public Health shall, no later than April 1, 2010, develop information about meningococcal disease, including information pertaining to children who are between 11 and 18 years of age. The information may include a recommendation that children between 11 and 18 years of age be vaccinated. The information shall include:

(1) Information about meningococcal disease, including symptoms, risks, and treatment.

(2) Notice of the availability, benefits, risks, and limitations of a meningococcus vaccination, with specific information as to those persons at higher risk for the disease.

(b) The department shall make available to each degree-granting public and private postsecondary institution, upon the request of that institution, information developed by the department on meningococcal disease.

(c) The department shall also send an information notice to each school district advising each school district of the availability of information developed by the department, and shall make the information available to any school district upon the request of that school district.

(d) The department may also use the information developed to design and implement a public awareness campaign about meningococcal disease to reach members of the population identified as being at high risk for contracting the disease.

(e) The State Department of Education may add the above-described information about meningococcal disease to any health education material that is sent home to parents of students who are at least 11 years of age.

(Amended by Stats. 2009, Ch. 176, Sec. 2. Effective January 1, 2010.)



120396

Each degree-granting public postsecondary educational institution that provides on-campus housing in the state shall, beginning with the 2002–03 school year, do all of the following:

(a)  Provide information on meningococcal disease developed pursuant to Section 120395 to each incoming freshman who has been accepted for admission to the postsecondary educational institution and who will be residing in on-campus housing. The information shall include a response form with space in which to indicate that the incoming freshman has received the information about meningococcal disease and the availability of the vaccine to prevent one from contracting the disease. The form shall include space for the incoming freshman to indicate whether or not he or she has chosen to receive the vaccination, and a space for his or her signature.

(b)  Require each incoming freshman to return to the postsecondary educational institution a form with a response as to whether the person received the information, and whether or not the person chooses to receive the vaccination.

(c)  Maintain the completed forms received from students in accord with the institution’s health care records policy.

(d)  Nothing in this section shall be construed to require the postsecondary educational institution to provide the vaccination to the students.

(Added by Stats. 2001, Ch. 372, Sec. 1. Effective January 1, 2002.)



120397

Each degree-granting private postsecondary educational institution that provides on-campus housing in the state shall adopt a policy to notify all incoming students about meningococcal disease and the availability of the vaccination, beginning with the 2002–03 school year. The Legislature encourages those institutions to consider all of the following in adopting the policy:

(a)  Providing information on meningococcal disease developed pursuant to Section 120395 to each prospective student who has been accepted for admission to the postsecondary institution prior to the student’s matriculation into the institution. The information may include a response form with space in which to indicate that the prospective student has received the information about meningococcal disease and the availability of the vaccine to prevent one from contracting the disease. The form shall include space for the prospective student to indicate whether or not he or she has chosen to receive the vaccination, and a space for his or her signature.

(b)  Requiring each prospective student to return to the postsecondary educational institution a form with a response as to whether or not the person received the information, and whether or not the person chooses to receive the vaccination.

(c)  Maintaining the completed forms received from students in accordance with the institution’s health care records policy.

(d)  Nothing in this section shall be construed to require the postsecondary educational institution to provide the vaccination to students.

(Added by Stats. 2001, Ch. 372, Sec. 1. Effective January 1, 2002.)



120398

Each public and private postsecondary educational institution shall maintain the confidentiality of information obtained pursuant to Section 120396 or 120397 in the same manner as other confidential student information is maintained by the institution. Each institution is subject to civil action and criminal penalties for the wrongful disclosure of the information, in accordance with other provisions of law.

(Added by Stats. 2001, Ch. 372, Sec. 1. Effective January 1, 2002.)



120399

No provision of this chapter shall apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make applicable the provision of the chapter.

(Added by Stats. 2001, Ch. 372, Sec. 1. Effective January 1, 2002.)






CHAPTER 2 - Department of Health Services Provision of Funds, Immunibiologics, and Access to Immunibiologics

120400

The department may establish an immunization outreach program.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120405

(a)  A local health officer, or consortium of local health officers, may establish permanent, temporary, or mobile sites and programs, for the purpose of immunizing children, or performing outreach to refer parents to other programs that provide immunizations and comprehensive health services. These sites for referral or immunization may include, but are not limited to, the following:

(1)  Public places where parents of children at high risk of remaining unimmunized reside, shop, worship, or recreate.

(2)  School grounds, either during regular hours, or evening hours or on weekends.

(3)  On or adjacent to sites of public- or community-based agencies or programs that either provide or refer persons to public assistance programs or services.

(b)  Outreach programs shall, to the extent feasible, include referral components intended to link immunized children with available public or private primary care providers, in order to increase access to continuing pediatric care, including subsequent immunization services as necessary.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120410

The population to be targeted by the program shall include children who do not receive immunizations through private third-party sources or other public sources with priority given to infants and children from birth up to age three. Outreach programs shall include information to the families of children being immunized about possible reactions to the vaccine and about followup referral sources.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120415

The Health and Welfare Agency may waive state administrative, eligibility, and billing requirements that apply to other public assistance programs through which immunization and comprehensive health services outreach and vaccination are offered, for counties that establish streamlined administrative, eligibility, billing, and referral procedures between those public assistance programs, and the immunization and comprehensive health services programs established pursuant to Sections 120400 through 120415, inclusive.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120420

The department shall provide financial assistance to county and areawide immunization campaigns under the direction of local health officers for the prevention of rubella.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120425

All moneys appropriated to the department for the purposes of this section and Section 120420 shall be made available to local health departments, as defined in Section 101185, or to areawide associations of local health departments. All moneys received by the local departments or areawide associations shall be utilized only for the purchase of rubella vaccines, other necessary supplies and equipment for rubella immunization campaigns, and promotional costs of these campaigns. No moneys appropriated for the purpose of this section and Section 120420 shall be used by the department or by any local department or areawide association for administrative purposes, and these moneys may not be used to supplant or support local health department clinics and programs already regularly operated by the departments, but may be used only for additional county or areawide rubella immunization campaigns. All moneys appropriated for the purposes of this section and Section 120420 shall be expended by March 31, 1971.

(Amended by Stats. 2006, Ch. 538, Sec. 438. Effective January 1, 2007.)



120430

(a)  The Legislature finds and declares that 1990 marks one of the worst measles epidemics in recent history and that this epidemic threatens the health and safety of our schoolaged children.

The Legislature finds and declares that, according to the Center for Disease Control and the American Academy of Pediatrics, current medical technology suggests that in order to be fully immunized against measles, children should receive two doses of the immunization agent for measles before the age of seven years.

It is the intent of the Legislature to ensure that all possible steps are taken to combat the spread of any disease through California schools.

(b)  The department, in consultation with the State Department of Education, shall develop and adopt regulations to ensure that every student in any private or public elementary or secondary school, child care center, day nursery, nursery school, or development center shall have access to full immunization against measles, as determined by the Center for Disease Control, to the extent funds are available.

Priority shall be given to children who have not received any type of measles immunization.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120435

The department shall purchase or prepare, and distribute free of cost, under any regulations as may be necessary, anti-rabic virus to be used in the treatment of persons exposed to rabies when they declare that it would be a hardship for them to pay for anti-rabic treatment.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 2.5 - Disclosure of Immunization Status

120440

(a) For the purposes of this chapter, the following definitions shall apply:

(1) “Health care provider” means any person licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code or a clinic or health facility licensed pursuant to Division 2 (commencing with Section 1200).

(2) “Schools, child care facilities, and family child care homes” means those institutions referred to in subdivision (b) of Section 120335, regardless of whether they directly provide immunizations to patients or clients.

(3) “WIC service provider” means any public or private nonprofit agency contracting with the department to provide services under the California Special Supplemental Food Program for Women, Infants, and Children, as provided for in Article 2 (commencing with Section 123275) of Chapter 1 of Part 2 of Division 106.

(4) “Health care plan” means a health care service plan as defined in subdivision (f) of Section 1345, a government-funded program the purpose of which is paying the costs of health care, or an insurer as described in Sections 10123.5 and 10123.55 of the Insurance Code, regardless of whether the plan directly provides immunizations to patients or clients.

(5) “County welfare department” means a county welfare agency administering the California Work Opportunity and Responsibility to Kids (CalWORKs) program, pursuant to Chapter 2 (commencing with Section 11200.5) of Part 3 of Division 9 of the Welfare and Institutions Code.

(6) “Foster care agency” means any of the county and state social services agencies providing foster care services in California.

(7) “Tuberculosis screening” means an approved intradermal tuberculin test or any other test for tuberculosis infection that is recommended by the federal Centers for Disease Control and Prevention and licensed by the federal Food and Drug Administration.

(b) (1) Local health officers may operate immunization information systems pursuant to their authority under Section 120175, in conjunction with the Immunization Branch of the State Department of Public Health. Local health officers and the State Department of Public Health may operate these systems in either or both of the following manners:

(A) Separately within their individual jurisdictions.

(B) Jointly among more than one jurisdiction.

(2) Nothing in this subdivision shall preclude local health officers from sharing the information set forth in paragraphs (1) to (10), inclusive, of subdivision (c) with other health officers jointly operating the system.

(c) Notwithstanding Sections 49075 and 49076 of the Education Code, Chapter 5 (commencing with Section 10850) of Part 2 of Division 9 of the Welfare and Institutions Code, or any other provision of law, unless a refusal to permit recordsharing is made pursuant to subdivision (e), health care providers, and other agencies, including, but not limited to, schools, child care facilities, service providers for the California Special Supplemental Food Program for Women, Infants, and Children (WIC), health care plans, foster care agencies, and county welfare departments, may disclose the information set forth in paragraphs (1) to (10), inclusive, from the patient’s medical record, or the client’s record, to local health departments operating countywide or regional immunization information and reminder systems and the State Department of Public Health. Local health departments and the State Department of Public Health may disclose the information set forth in paragraphs (1) to (10), inclusive, to each other and, upon a request for information pertaining to a specific person, to health care providers taking care of the patient. Local health departments and the State Department of Public Health may disclose the information in paragraphs (1) to (7), inclusive, and paragraphs (9) and (10), to schools, child care facilities, county welfare departments, and family child care homes to which the person is being admitted or in attendance, foster care agencies in assessing and providing medical care for children in foster care, and WIC service providers providing services to the person, health care plans arranging for immunization services for the patient, and county welfare departments assessing immunization histories of dependents of CalWORKs participants, upon request for information pertaining to a specific person. Determination of benefits based upon immunization of a dependent CalWORKs participant shall be made pursuant to Section 11265.8 of the Welfare and Institutions Code. The following information shall be subject to this subdivision:

(1) The name of the patient or client and names of the parents or guardians of the patient or client.

(2) Date of birth of the patient or client.

(3) Types and dates of immunizations received by the patient or client.

(4) Manufacturer and lot number for each immunization received.

(5) Adverse reaction to immunizations received.

(6) Other nonmedical information necessary to establish the patient’s or client’s unique identity and record.

(7) Results of tuberculosis screening.

(8) Current address and telephone number of the patient or client and the parents or guardians of the patient or client.

(9) Patient’s or client’s gender.

(10) Patient’s or client’s place of birth.

(d) (1) Health care providers, local health departments, and the State Department of Public Health shall maintain the confidentiality of information listed in subdivision (c) in the same manner as other medical record information with patient identification that they possess. These providers, departments, and contracting agencies are subject to civil action and criminal penalties for the wrongful disclosure of the information listed in subdivision (c), in accordance with existing law. They shall use the information listed in subdivision (c) only for the following purposes:

(A) To provide immunization services to the patient or client, including issuing reminder notifications to patients or clients or their parents or guardians when immunizations are due.

(B) To provide or facilitate provision of third-party payer payments for immunizations.

(C) To compile and disseminate statistical information of immunization status on groups of patients or clients or populations in California, without identifying information for these patients or clients included in these groups or populations.

(D) In the case of health care providers only, as authorized by Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code.

(2) Schools, child care facilities, family child care homes, WIC service providers, foster care agencies, county welfare departments, and health care plans shall maintain the confidentiality of information listed in subdivision (c) in the same manner as other client, patient, and pupil information that they possess. These institutions and providers are subject to civil action and criminal penalties for the wrongful disclosure of the information listed in subdivision (c), in accordance with existing law. They shall use the information listed in subdivision (c) only for those purposes provided in subparagraphs (A) to (D), inclusive, of paragraph (1) and as follows:

(A) In the case of schools, child care facilities, family child care homes, and county welfare departments, to carry out their responsibilities regarding required immunization for attendance or participation benefits, or both, as described in Chapter 1 (commencing with Section 120325), and in Section 11265.8 of the Welfare and Institutions Code.

(B) In the case of WIC service providers, to perform immunization status assessments of clients and to refer those clients found to be due or overdue for immunizations to health care providers.

(C) In the case of health care plans, to facilitate payments to health care providers, to assess the immunization status of their clients, and to tabulate statistical information on the immunization status of groups of patients, without including patient-identifying information in these tabulations.

(D) In the case of foster care agencies, to perform immunization status assessments of foster children and to assist those foster children found to be due or overdue for immunization in obtaining immunizations from health care providers.

(e) A patient or a patient’s parent or guardian may refuse to permit recordsharing. The health care provider administering immunization and any other agency possessing any patient or client information listed in subdivision (c), if planning to provide patient or client information to an immunization system, as described in subdivision (b), shall inform the patient or client, or the parent or guardian of the patient or client, of the following:

(1) The information listed in subdivision (c) may be shared with local health departments and the State Department of Public Health. The health care provider or other agency shall provide the name and address of the State Department of Public Health or of the immunization registry with which the provider or other agency will share the information.

(2) Any of the information shared with local health departments and the State Department of Public Health shall be treated as confidential medical information and shall be used only to share with each other, and, upon request, with health care providers, schools, child care facilities, family child care homes, WIC service providers, county welfare departments, foster care agencies, and health care plans. These providers, agencies, and institutions shall, in turn, treat the shared information as confidential, and shall use it only as described in subdivision (d).

(3) The patient or client, or parent or guardian of the patient or client, has the right to examine any immunization-related information or tuberculosis screening results shared in this manner and to correct any errors in it.

(4) The patient or client, or the parent or guardian of the patient or client, may refuse to allow this information to be shared in the manner described, or to receive immunization reminder notifications at any time, or both. After refusal, the patient’s or client’s physician may maintain access to this information for the purposes of patient care or protecting the public health. After refusal, the local health department and the State Department of Public Health may maintain access to this information for the purpose of protecting the public health pursuant to Sections 100325, 120140, and 120175, as well as Sections 2500 to 2643.20, inclusive, of Title 17 of the California Code of Regulations.

(f) (1) The health care provider administering the immunization or tuberculosis screening and any other agency possessing any patient or client information listed in subdivision (c), may inform the patient or client, or the parent or guardian of the patient or client, by ordinary mail, of the information in paragraphs (1) to (4), inclusive, of subdivision (e). The mailing must include a reasonable means for refusal, such as a return form or contact telephone number.

(2) The information in paragraphs (1) to (4), inclusive, of subdivision (e) may also be presented to the parent or guardian of the patient or client during any hospitalization of the patient or client.

(g) If the patient or client, or parent or guardian of the patient or client, refuses to allow the information to be shared, pursuant to paragraph (4) of subdivision (e), the health care provider or other agency may not share this information in the manner described in subdivision (c), except as provided in subparagraph (D) of paragraph (1) of subdivision (d).

(h) (1) Upon request of the patient or client, or the parent or guardian of the patient or client, in writing or by other means acceptable to the recipient, a local health department or the State Department of Public Health that has received information about a person pursuant to subdivision (c) shall do all of the following:

(A) Provide the name and address of other persons or agencies with whom the recipient has shared the information.

(B) Stop sharing the information in its possession after the date of the receipt of the request.

(2) After refusal, the patient’s or client’s physician may maintain access to this information for the purposes of patient care or protecting the public health. After refusal, the local health department and the State Department of Public Health may maintain access to this information for the purpose of protecting the public health pursuant to Sections 100325, 120140, and 120175, as well as Sections 2500 to 2643.20, inclusive, of Title 17 of the California Code of Regulations.

(i) Upon notification, in writing or by other means acceptable to the recipient, of an error in the information, a local health department or the State Department of Public Health that has information about a person pursuant to subdivision (c) shall correct the error. If the recipient is aware of a disagreement about whether an error exists, information to that effect may be included.

(j) (1) Any party authorized to make medical decisions for a patient or client, including, but not limited to, those authorized by Section 6922, 6926, or 6927 of, Part 1.5 (commencing with Section 6550), Chapter 2 (commencing with Section 6910) of Part 4, or Chapter 1 (commencing with Section 7000) of Part 6, of Division 11 of, the Family Code, Section 1530.6 of the Health and Safety Code, or Sections 727 and 1755.3 of, and Article 6 (commencing with Section 300) of Chapter 2 of Part 1 of Division 2 of, the Welfare and Institutions Code, may permit sharing of the patient’s or client’s record with any of the immunization information systems authorized by this section.

(2) For a patient or client who is a dependent of a juvenile court, the court or a person or agency designated by the court may permit this recordsharing.

(3) For a patient or client receiving foster care, a person or persons licensed to provide residential foster care, or having legal custody, may permit this recordsharing.

(k) For purposes of supporting immunization information systems, the State Department of Public Health shall assist the Immunization Branch of the State Department of Public Health in both of the following:

(1) Providing department records containing information about publicly funded immunizations.

(2) Supporting efforts for the reporting of publicly funded immunizations into immunization information systems by health care providers and health care plans.

(l)  Subject to any other provisions of state and federal law or regulation that limit the disclosure of health information and protect the privacy and confidentiality of personal information, local health departments and the State Department of Public Health may share the information listed in subdivision (c) with a state, local health departments, health care providers, immunization information systems, or any representative of an entity designated by federal or state law or regulation to receive this information. The State Department of Public Health may enter into written agreements to exchange confidential immunization information with other states for the purposes of patient care, protecting the public health, entrance into school, child care and other institutions requiring immunization prior to entry, and the other purposes described in subdivision (d). The written agreement shall provide that the state that receives confidential immunization information must maintain its confidentiality and may only use it for purposes of patient care, protecting the public health, entrance into school, child care and other institutions requiring immunization prior to entry, and the other purposes described in subdivision (d). Information may not be shared pursuant to this subdivision if a patient or client, or parent or guardian of a patient or client, refuses to allow the sharing of immunization information pursuant to subdivision (e).

(Amended by Stats. 2012, Ch. 267, Sec. 1. Effective January 1, 2013.)






CHAPTER 3 - Immunization Reactions

120455

No person shall be liable for any injury caused by an act or omission in the administration of a vaccine or other immunizing agent to a minor, including the residual effects of the vaccine or immunizing agent, if the immunization is either required by state law, or given as part of an outreach program pursuant to Sections 120400 through 120415, inclusive, and the act or omission does not constitute willful misconduct or gross negligence.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 4 - Reports

120475

On or before March 15 on a biennial basis, the department shall submit a report to the Legislature on all of the following issues:

(a)  The immunization status of young children in the state, based on available data.

(b)  The steps taken to strengthen immunization efforts, particularly efforts through the Child Health and Disability Prevention Program.

(c)  The steps taken to improve immunization levels among currently underserved minority children, young children in family day care and other child care settings, and children with no health insurance coverage.

(d)  The improvements made in ongoing methods of immunization outreach and education in communities where immunization levels are disproportionately low.

(e)  Its recommendations for a comprehensive strategy for fully immunizing all California children and its analysis of the funding necessary to implement the strategy.

(Amended by Stats. 2001, Ch. 745, Sec. 150. Effective October 12, 2001.)






CHAPTER 5 - Vaccine Development

120480

(a)  Funds appropriated in the Budget Act of 1998, and any other appropriations, to the State Department of Health Services for the purpose of valley fever (coccidioidomycosis) vaccine research shall be used to continue and expand the current research effort being conducted by the Valley Fever Vaccine Project.

(b)  The department shall augment and amend the existing contract to support research into the development of a vaccine to protect against valley fever. The department may contract on a sole source basis with a nonprofit organization that has provided funding for vaccine research on valley fever. The contract shall require the organization to distribute research grants to support research efforts that are likely to advance the effort to develop a vaccine. This contract shall not be subject to review by the Department of General Services.

(c)  The contractor shall establish an advisory group consisting of persons with relevant expertise in the fields of mycology and vaccine development and a representative from the department. The advisory group shall approve grants for those whose research is likely to advance the effort to develop a safe and effective vaccine. The contractor shall seek advice from the appropriate agencies in the National Institutes of Health and other federal agencies with experience in supporting vaccine research when reviewing the research of those receiving funds under this section. Funding awards shall be made so as to complement financial support provided by the federal government.

(d)  The contractor shall provide the department with periodic status reports on the progress of the researchers receiving funds pursuant to this section. The department shall review progress reports from the contractor describing the research progress and plans for future funding.

(e)  The contract shall require that funding is provided on the condition that, if a valley fever vaccine is developed and successfully marketed, the state shall be reimbursed for the cost of grants made under this section in proportion to the state’s contribution to the research and development effort.

(Amended by Stats. 2001, Ch. 751, Sec. 1.5. Effective January 1, 2002.)









PART 3 - SEXUALLY TRANSMITTED DISEASE

CHAPTER 1 - Prevention and Control

120500

As used in the Communicable Disease Prevention and Control Act (Section 27) “venereal diseases” means syphilis, gonorrhea, chancroid, lymphopathia venereum, granuloma inguinale, and chlamydia.

(Amended by Stats. 2000, Ch. 835, Sec. 4. Effective January 1, 2001.)



120505

The department shall develop and review plans and provide leadership and consultation for, and participate in, a program for the prevention and control of venereal disease.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120510

The department shall cooperate in the prevention, control, and cure of venereal diseases with physicians and surgeons; medical schools; public and private hospitals, dispensaries, and clinics; public and private school, college and university authorities; penal and charitable institutions; reform and industrial schools; detention homes; federal, state, local and district health officers, and boards of health, and all other health authorities; institutions caring for the mentally ill; and with any other persons, institutions, or agencies.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120515

The department shall investigate conditions affecting the prevention and control of venereal diseases and approved procedures for prevention and control, and shall disseminate educational information relative thereto.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120520

The department shall conduct educational and publicity work as it may deem necessary; and, from time to time, shall cause to be issued, free of charge, copies of regulations, pamphlets, and other literature as it deems reasonably necessary.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120525

The department may establish, maintain, and subsidize clinics, dispensaries, and prophylactic stations for the diagnosis, treatment, and prevention of venereal diseases, and may provide medical, advisory, financial, or other assistance to the clinics, dispensaries, and stations as may be approved by it. No clinic, dispensary, or prophylactic station shall be approved unless it meets the requirements of the board and complies with its regulations.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120530

The department may furnish treatment for a case or for a group of cases in rural counties or cities upon the recommendation of the local health officer if adequate facilities for the treatment are not available in the county or city.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120535

Any state agency conducting a public hospital shall admit acute venereal disease cases, when, in the opinion of the department or the local health officer having jurisdiction, persons infected with venereal disease may be a menace to public health.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120540

The department may require any physician in attendance on a person infected or suspected of being infected with a venereal disease infection to submit specimens as may be designated for examination, when in its opinion the procedure is reasonably necessary to carry out the provisions and purposes of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120545

The examination may be made in the state laboratory or in a local public health laboratory designated by the department or in a clinical laboratory that is under the immediate supervision and direction of a clinical laboratory technologist or a licensed physician and surgeon.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120550

Nothing in this chapter limits any person’s freedom to have additional examinations made elsewhere than specified in this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120555

Every diseased person shall give all information required by this chapter, including the name and address of any person from whom the disease may have been contracted and to whom the disease may have been transmitted.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120560

Every diseased person shall from time to time submit to approved examinations to determine the condition of the disease.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120565

If any person subject to proper venereal disease control measures discontinues any control procedure required by this chapter, the agency administering the procedure prior to the discontinuance shall make reasonable efforts to determine whether the person is continuing to comply with the procedure elsewhere.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120570

If it appears reasonably likely that the person is not complying with the procedure elsewhere, the agency that was administering the procedure prior to the discontinuance shall make all reasonable efforts to induce the person to comply; and if it thereafter appears reasonably likely that he or she has failed to comply, shall report his or her name and address to the local health officer or board of health, or to the department where there is no local health officer or board.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120575

It is the duty of the local health officers to use every available means to ascertain the existence of cases of infectious venereal diseases within their respective jurisdictions, to investigate all cases that are not, or probably are not, subject to proper control measures approved by the board, to ascertain so far as possible all sources of infection, and to take all measures reasonably necessary to prevent the transmission of infection.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120580

Notwithstanding any other provision of law, a person employed by a public health department may perform venipuncture or skin puncture for the purpose of withdrawing blood for test purposes, upon specific authorization from a licensed physician and surgeon, even though he or she is not otherwise licensed to withdraw blood; provided that the person meets all of the following requirements:

(1)  He or she works under the direction of a licensed physician and surgeon.

(2)  He or she has been trained by a licensed physician and surgeon or by a licensed clinical laboratory scientist or bioanalyst in the proper procedures to be employed when withdrawing blood, in accordance with training requirements established by the department, and has a statement signed by the instructing physician and surgeon that the training has been successfully completed.

(b)  Any person employed by a public health department to perform venipuncture or skin puncture shall hold a valid and current certification after the effective date of the regulations adopted pursuant to Section 1246 of the Business and Professions Code.

(Amended by Stats. 1999, Ch. 695, Sec. 5. Effective January 1, 2000.)



120582

(a) Notwithstanding any other provision of law, a physician and surgeon who diagnoses a sexually transmitted chlamydia, gonorrhea, or other sexually transmitted infection, as determined by the department, in an individual patient may prescribe, dispense, furnish, or otherwise provide prescription antibiotic drugs to that patient’s sexual partner or partners without examination of that patient’s partner or partners. The department may adopt regulations to implement this section.

(b) Notwithstanding any other provision of law, a nurse practitioner pursuant to Section 2836.1 of the Business and Professions Code, a certified nurse-midwife pursuant to Section 2746.51 of the Business and Professions Code, and a physician assistant pursuant to Section 3502.1 of the Business and Professions Code may dispense, furnish, or otherwise provide prescription antibiotic drugs to the sexual partner or partners of a patient with a diagnosed sexually transmitted chlamydia, gonorrhea, or other sexually transmitted infection, as determined by the department, without examination of the patient’s sexual partner or partners.

(Amended by Stats. 2006, Ch. 771, Sec. 2. Effective January 1, 2007.)



120585

Local health officers may inspect and quarantine any place or person when the procedure is necessary to enforce the regulations of the board or the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120590

It is the duty of the district attorney of the county where a violation of this chapter may occur to prosecute the person accused of the violation.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120595

In any prosecution for a violation of any provision of this chapter, or any rule or regulation of the board made pursuant to this chapter, or in any quarantine proceeding authorized by this chapter, or in any habeas corpus or other proceeding in which the legality of the quarantine is questioned, any physician, health officer, spouse, or other person shall be competent and may be required to testify against any person against whom the prosecution or other proceeding was instituted, and the privileges provided by Sections 970, 971, 980, 994, and 1014 of the Evidence Code are not applicable to or in any such prosecution or proceeding.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120600

Any person who refuses to give any information to make any report, to comply with any proper control measure or examination, or to perform any other duty or act required by this chapter, or who violates any provision of this chapter or any rule or regulation of the state board issued pursuant to this chapter, or who exposes any person to or infects any person with any venereal disease; or any person infected with a venereal disease in an infectious state who knows of the condition and who marries or has sexual intercourse, is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120605

Nothing in this chapter shall be construed to interfere with the freedom of any adherent of teachings of any well-recognized religious sect, denomination, or organization to depend exclusively upon prayer for healing in accordance with the teachings of the religious sect, denomination, or organization. Any such person, along with any person treating him or her, shall be exempt from all provisions of this chapter regarding venereal diseases, except that the provisions of this code and the regulations of the board regarding compulsory reporting of communicable diseases and the quarantine of those diseases, and regarding callings that a person with venereal disease may not engage, shall apply.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 2 - Prenatal Syphilis Tests

120675

“Approved laboratory” as used in this chapter means a laboratory approved by the department, or any other laboratory whose director is licensed by the department according to law.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120680

“Standard laboratory blood test” as used in this chapter means a test for syphilis approved by the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120685

Every licensed physician and surgeon or other person engaged in prenatal care of a pregnant woman, or attending the woman at the time of delivery, shall obtain or cause to be obtained a blood specimen of the woman at the time of the first professional visit or within 10 days thereafter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120690

The blood specimen thus obtained shall be submitted to an approved laboratory for a standard laboratory test for syphilis.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120695

In submitting a specimen to a laboratory the physician shall designate it as a prenatal test or a test following recent delivery.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120700

The laboratory shall submit the laboratory reports of records to the department as are required by regulation of the department. The health officer may destroy any copies of reports that have been retained by him or her pursuant to this section for a period of two years.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120705

All laboratory reports are confidential, and are not open to public inspection.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120710

In case of question concerning the accuracy of a test required by this chapter, it is mandatory upon the department to accept specimens for checking purposes from any district in the state.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120715

Any licensed physician and surgeon, or other person engaged in attendance upon a pregnant woman or a recently delivered woman, or any representative of a laboratory who violates any provision of this chapter, is guilty of a misdemeanor. However, a licensed physician and surgeon, or other person engaged in attendance upon a pregnant or recently delivered woman, whose request for a specimen is refused, is not guilty of a misdemeanor for failure to obtain it.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 3 - Information on Venereal Disease Materials

120750

The department shall develop and prepare posters and leaflets that inform the public of venereal disease and make the posters and leaflets available to the California State Board of Pharmacy for distribution.

The department may determine the size, shape, and materials of the posters and leaflets so as to adequately fulfill the purposes of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)









PART 4 - HUMAN IMMUNODEFICIENCY VIRUS (HIV)

CHAPTER 1 - Definitions

120775

As used in this code:

(a)  “AIDS” means acquired immune deficiency syndrome.

(b)  “Human immunodeficiency virus” or “HIV” means the etiologic virus of AIDS.

(c)  “HIV test” means any clinical test, laboratory or otherwise, used to identify HIV, a component of HIV, or antibodies or antigens to HIV.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 1.5 - State HIV Prevention and Education Funds

120780

For purposes of this chapter, “public entity” includes the state, a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the state.

(Added by Stats. 2007, Ch. 707, Sec. 2. Effective January 1, 2008.)



120780.1

A public entity that receives General Fund money from the State Department of Public Health for HIV prevention and education may use that money to support clean needle and syringe exchange programs authorized pursuant to existing law. The money may be used for, but is not limited to, the purchase of sterile hypodermic needles and syringes as part of a clean needle and syringe exchange program only if all of the following conditions are met:

(a) The General Fund money used for purchasing the sterile hypodermic needles and syringes does not supplant any other public or private funds or other resources for this purpose.

(b) The amount of the General Fund money used for purchasing the sterile hypodermic needles and syringes does not exceed 7.5 percent of the total amount of the General Fund money received by the public entity for HIV prevention and education.

(c) Each dollar of General Fund money used for purchasing the sterile hypodermic needles and syringes is matched by forty-three cents ($0.43) of moneys from nonstate public funds or private funds.

(d) The allocation of General Fund money for the purchase of sterile hypodermic needles and syringes is based upon epidemiological data as reported by the health jurisdiction in its local HIV prevention plan submitted to the Office of AIDS within the department.

(Added by Stats. 2007, Ch. 707, Sec. 2. Effective January 1, 2008.)






CHAPTER 2 - California Acquired Immune Deficiency Syndrome (AIDS)Program (CAP)

120800

The intent of the Legislature in enacting this chapter is as follows:

(a)  To fund specified pilot AIDS education programs.

(b)  To fund pilot projects to demonstrate the value of noninstitutional health care services such as hospice, home health, and attendant care in controlling costs and providing humane care to people with AIDS and AIDS-related conditions.

(c)  To fund clinical research.

(d)  To fund the development of an AIDS Mental Health Project.

(e)  To fund specified needs assessments, studies, and program evaluations.

(f)  To authorize the use of funds appropriated by Section 6 of Chapter 23 of the Statutes of 1985 for preventive education for individuals who are seropositive as a result of antibody testing.

(g)  To promote broad-based support for AIDS programs by encouraging community level networking and coordination of efforts among private sector, nonprofit, and public service agencies as well as health care professionals and providers of essential services.

(h)  To promote an aggressive community-based HIV infection prevention program in all communities and areas where behaviors and prevalence indicate high risk of HIV infection, and to encourage local programs to involve racial and ethnic minorities in a leading role to plan the development, implementation, and evaluation of preventive education, HIV testing, delivery of care, and research activities that are necessary to the formation of a comprehensive, community-based, culturally sensitive HIV infection prevention strategy.

(i)  To promote education of health care practitioners concerning new clinical manifestations of HIV, particularly among women and children.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120805

(a)  The department shall:

(1)  Additionally, use funds appropriated by Section 6 of Chapter 23 of the Statutes of 1985 for purposes of making reimbursements to counties pursuant to Section 120895, for preventive education for individuals who are seropositive as a result of antibody testing.

(2)  Issue contracts to evaluate the effectiveness of the AIDS information and education program conducted by the department.

(3)  Issue contracts for development and implementation of pilot programs of professional education and training for hospital, home health agency, and attendant care workers.

(4)  Issue contracts for the development and implementation of pilot programs to reduce the spread of AIDS through residential detoxification and outpatient detoxification and treatment services for intravenous drug users with AIDS or AIDS-related conditions.

(5)  Monitor state and federal AIDS-related budget and policy development, and coordinate budget items to ensure that funding for matters related to AIDS is adequate and complete within the department each fiscal year.

(6)  Develop and maintain an information clearinghouse within the department including periodic updates or releases to inform health professionals or community organizations providing services to people with AIDS or AIDS-related conditions of the status of current or new clinical drug trials. These updates shall be compiled through review of scientific journals and in conjunction with the UC AIDS Task Force and researchers conducting clinical drug trials in California.

(7)  Review, edit, and input summaries from scientific journals into the Computerized AIDS Information Network (CAIN), and do outreach about CAIN availability to health professionals.

(8)  Develop and conduct a needs assessment of the availability of supportive services for people with AIDS or AIDS-related conditions. The needs assessment shall be conducted in conjunction with the state’s AIDS education contractors and with any public or private agencies providing services to people with AIDS or AIDS-related conditions.

(9)  Promote information and education programs for the general public to correct misinformation about AIDS. This shall include, but need not be limited to, periodic press releases to the printed and broadcast media and public service announcements.

(10)  Establish, with the assistance of other state agencies as the department deems appropriate, centralized translation services to facilitate development of multilanguage, culturally relevant educational materials on HIV infection.

(11)  Include, to the extent feasible, in its HIV surveillance and reporting practices, a breakdown of the major Asian-Pacific Islander subgroup populations. This breakdown shall be reflected in the surveillance and morbidity statistics issued by the director pursuant to Section 120825.

(12)  Include, to the extent feasible with existing resources, in its HIV surveillance and reporting practices, information concerning newly identified clinical manifestations of HIV infection and available resources for health care practitioners to seek diagnostic and treatment information.

(b)  The director shall contract for a prospective two-year study to accomplish the following objectives:

(1)  Determine the medical costs of AIDS, comparing inpatient care, outpatient care, physician services, and community support services.

(2)  The study shall include cost factors in the review of inpatient costs that may not be apparent in the analysis of charges, such as private rooms and social work.

(c)  Notwithstanding Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code, if the director determines that it is in the best interest of the state to enter into a contract for the purposes specified below without competitive bids, then the state director may, during the 1985–86 fiscal year, enter into a sole source contract for all of the following:

(1)  Educational program evaluation.

(2)  Education of hospital, home health agency, and attendant care workers.

(3)  Drug education and treatment programs.

(4)  The cost-of-care study.

(Amended by Stats. 2001, Ch. 745, Sec. 152. Effective October 12, 2001.)



120815

(a)  The department may provide supplemental funding to residential AIDS shelters in accordance with Section 120810, as long as that section is operative, and to residential care facilities for persons with a chronic, life-threatening illness, that are licensed in accordance with Chapter 3.01 (commencing with Section 1568.01) of Division 2.

(b)  A residential AIDS shelter that receives a supplemental grant and subsequently is licensed as a residential care facility for persons with a chronic, life-threatening illness prior to the end of the grant period shall be entitled to the full amount of the supplemental grant.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120820

(a)  Personal data in any investigations, reports, and information relating thereto shall be kept confidential and be afforded protections provided by Section 100330, except as provided by Section 1603.1 or 1603.3.

(b)  If patient-identifying information is subpoenaed from the department, the department shall seek and the court shall issue a protective order keeping this information confidential. The court order may require production, but limit the use and disclosure of, records, require production with names and identifying information deleted, provide sanctions for misuse of records or set forth other methods for assuring confidentiality.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120825

The director shall:

(a)  Be prepared to report to the Legislature on the amounts and recipients of contracts or block grant awards, and needs assessments conducted by the department.

(b)  Issue once each month a public information release to the state contractors, local health departments, medical societies or organizations, nursing associations, hospital and hospital administrator associations, blood banks or centers, hemophilia associations and treatment centers, lesbian and gay health organizations, media outlets or community organizations, and other interested organizations or individuals, and the news media identifying research breakthroughs, new treatment protocols, infection control updates, surveillance and morbidity statistics, and other current and up-to-date information regarding AIDS education, treatment, or patient service programs.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120830

(a) Pilot projects to demonstrate the cost effectiveness of home health, attendant, or hospice care shall be initiated through a block grant program, as described in this section.

(b) The state director shall designate the contractors and the amounts that contractors will receive for the block grant direct service demonstration projects.

(c) An amount of not more than 10 percent of the grant may be retained by contractors for administrative overhead. Contractors accepting block grant funds shall compile comparative cost data reports for transmission to the department and the Legislature. Reports shall be made semiannually until the conclusion of the project.

(d) Contractors receiving direct service block grants shall:

(1) Encourage broad-based community involvement and support for AIDS programs and involve charitable, other nonprofit, and other agencies as well as health care professionals as providers of essential services.

(2) Ensure the proposed services are not duplicated in the community and are based on the needs of people with AIDS or AIDS-related conditions, at-risk communities, their families, or others affected by AIDS.

(3) Make maximum use of other federal, state, and local funds and programs.

(4) Provide services that are culturally and linguistically appropriate to the population served.

(e) Counties with existing programs of demonstrated effectiveness in AIDS education or services shall receive equal consideration with other applicants and shall not be penalized when awarding funds pursuant to this chapter with respect to the proposed expansion of their programs.

(f) Contractors shall develop a comprehensive service system including, but not limited to, the following essential services, that can be provided either directly by the contractors or indirectly through a referral network arranged by the contractor:

(1) Provision for hospice, skilled nursing facility, home health care, and homemaker chore services.

(2) Individual consultation and health planning and assessment.

(3) Information for people with AIDS or AIDS-related conditions regarding death and dying.

(4) Evaluation and referral services for medical care.

(5) Referral services for mental health services, as appropriate.

(6) Assistance in applying for financial aid or social services that are available and for which clients qualify.

The system of essential services developed by a contractor shall offer maximum opportunity for involvement of family, friends, and domestic partners and of nonprofit and charitable organizations in preventing the severe, adverse health and social consequences that result from being diagnosed with AIDS or AIDS-related conditions.

(g) The direct service program for provision of essential services shall ensure both of the following:

(1) An ongoing quality assurance program.

(2) Confidentiality assurances and methods for developing interagency confidentiality agreements.

(Amended by Stats. 2006, Ch. 538, Sec. 439. Effective January 1, 2007.)



120835

(a)  The department shall amend the home health, hospice, and attendant care pilot projects funded pursuant to this chapter, to include, to the extent that it is cost-effective to the Medi-Cal program or the General Fund, the payment of private health insurance premiums for participants in the pilot projects prior to the participants becoming eligible for Medi-Cal.

(b)  The director shall make a determination of cost-effectiveness, that shall be reviewed by the Department of Finance. The director may use existing budgeted resources for services provided for pursuant to subdivision (a).

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120840

The State Department of Health Care Services shall establish an AIDS mental health project, as described in this section.

(a) The program should include, but need not be limited to, the following:

(1) The conduct of a statewide needs assessment of AIDS-related mental health issues.

(2) The conduct of education and training for mental health professionals throughout the state.

(3) The conduct, through the Office of Promotion, of a media campaign on such issues as the use of support groups, the relationship between stress and the immune system, and dealing with grief.

(b) The State Department of Health Care Services shall coordinate projects and resources directly with the department.

(c) The Director of Health Care Services may appoint advisory groups for this project as needed.

(d) Notwithstanding any provision of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code, if the Director of Health Care Services determines that it is in the best interest of the state to enter into a contract for the purposes specified in this section without competitive bids, then the director may, during the 1985–86 fiscal year, enter into a sole source contract for these purposes.

(Amended by Stats. 2012, Ch. 34, Sec. 31. Effective June 27, 2012.)



120845

Pilot programs to reduce the spread of AIDS through residential detoxification and outpatient detoxification and treatment services for intravenous drug users, as described in paragraph (4) of subdivision (a) of Section 120805, shall be initiated through local agency operated AIDS-related substance abuser programs.

(a)  The director shall designate the local agency contractors and the amounts that these contractors will receive for the AIDS-related substance abuser demonstration programs.

(b)  The contractors shall develop a comprehensive service system including, but not limited to, the following essential services, that can be provided either directly by the contractors or through a referral network arranged by the contractors:

(1)  Residential detoxification programs for intravenous drug users.

(2)  Outpatient detoxification programs including health promotion and health assessment for intravenous drug users.

(3)  AIDS and substance abuse information, consultation and resource referral to providers of services to AIDS patients and to drug treatment providers.

(4)  Outreach, health promotion, health assessment, consultation and referrals for homeless youth substance abusers.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120846

(a) It is the intent of the Legislature to increase the capacity of HIV test sites to screen more individuals by streamlining test site services.

(b) Publicly funded HIV test sites shall be permitted to do all of the following:

(1) Advise a person who has been tested before and is following appropriate public health risk reduction measures that the person does not need to receive further education services. This paragraph shall not apply to a person who engages in high-risk behaviors and is not following appropriate risk reduction measures.

(2) Determine whether a person should be allowed to self-administer any data collection form required by the department.

(3) As appropriate, provide prevention education through video, small group, individual interaction, or other methods and in small groups or couples.

(Added by Stats. 2008, Ch. 555, Sec. 1. Effective January 1, 2009.)



120850

The amount of two million three hundred thousand dollars ($2,300,000), appropriated pursuant to Section 2 of Chapter 767 of the Statutes of 1985, shall be allocated to the University of California for research into AIDS. When expending these funds, the university shall solicit and consider proposals from within the University of California system and from universities and colleges outside the University of California system as well. In the expenditure of these funds, it is the preference of the Legislature that priority be given to viral cultures, clinical trials, and the administrative and laboratory support services necessary to conduct the trials.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120855

(a)  The department may use funds appropriated to it to pay the costs, including reimbursements to contractors for administrative costs, of providing home and community-based services to eligible persons with a diagnosis of acquired immune deficiency syndrome (AIDS) or AIDS related conditions (ARC) when the funds are appropriated for that purpose.

(b)  To the extent that federal financial participation is available, each department within the Health and Welfare Agency, including departments designated as single state agencies for public social services programs, shall waive regulations and general policies and make resources available when necessary for the provision of home and community-based care services to eligible persons with a diagnosis of AIDS or ARC.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120860

(a) The department shall, in coordination with the State Department of Health Care Services, develop a plan that assesses the need for, a program of acquired immune deficiency syndrome (AIDS) primary prevention, health education, testing, and counseling, specifically designed for women and children, that shall be integrated, as the department deems appropriate, into the following programs:

(1) The California Childrens Services Program provided for pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106.

(2) Programs under the Maternal and Child Health Branch of the department.

(3) The Child Health Disability Prevention Program provided for pursuant to Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106.

(4) The Genetic Disease Program, provided for pursuant to Sections 125000 and 125005.

(5) The Family Planning Programs, provided for pursuant to Chapter 8.5 (commencing with Section 14500) of Part 3 of Division 9 of the Welfare and Institutions Code.

(6) The Rural and Community Health Clinics Program.

(7) The County Health Services Program, provided for pursuant to Part 4.5 (commencing with Section 16700) of Division 9 of the Welfare and Institutions Code.

(8) The Sexually Transmitted Disease Program.

(9) Substance use disorder programs administered by the State Department of Health Care Services.

(b) The AIDS-related services that shall be addressed in the plan specified in this section shall include, but not be limited to, all of the following:

(1) A variety of educational materials that are appropriate to the cultural background and educational level of the program clientele.

(2) The availability of confidential HIV antibody testing and counseling either onsite or by referral.

(c) Pursuant to subdivision (a), the plan shall include a method to provide the educational materials specified in subdivision (b) and appropriate AIDS-related training programs for those persons who provide direct services to women and children receiving services under the programs specified in this section.

(d) In order that the AIDS-related services plan provided through the programs specified in this section be as effective as possible, the department shall ensure that the educational materials and training programs provided for each program specified in subdivision (a) are developed in coordination with, and with input from, each of the respective programs.

(e) Nothing in this section shall preclude the department from incorporating the plan requirements into the department’s annual state AIDS plan, or any other reporting document relating to AIDS deemed appropriate by the department.

(Amended by Stats. 2013, Ch. 22, Sec. 70. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



120870

(a)  Every person who sells alkyl nitrites shall at the point of sale of the alkyl nitrites, post a sign measuring no less than five by seven inches to read as follows:
“Warning: These products contain alkyl nitrites (‛poppers’). Inhaling or swallowing alkyl nitrites may be harmful to your health. The use of alkyl nitrites may affect the immune system. Several studies have suggested that their use is associated with the development of Kaposi’s sarcoma (an AIDS condition).”

(b)  The signs required by subdivision (a) shall be furnished by the manufacturers or distributors of alkyl nitrites in California in sufficient quantity with the shipments of alkyl nitrites to allow posting at all points of sale.

(c)  “Point of sale” for purposes of this section is that place within close proximity of the shelves or other area where the alkyl nitrites are displayed for consumer purchase.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120871

(a)  The department shall authorize the establishment of training programs throughout the state for counselors for publicly funded HIV testing programs. These training programs shall be conducted by community-based, nonprofit organizations with demonstrated expertise in providing free, anonymous, or confidential HIV testing services. The programs may be offered at flexible times, so as to facilitate the training of volunteer and part-time counselors.

(b)  All participating community-based organizations shall follow curriculum content and design approved by the department for training programs administered pursuant to this section.

(c)  All counselors trained in programs authorized by this section shall be subject to existing state and local testing and successful completion of training.

(d)  All costs associated with training programs administered pursuant to this section shall be absorbed by participating community-based organizations. This section shall not be construed to require or prohibit the funding of any training program administered pursuant to this section by the department, or by any local government administering a training program for HIV counselors.

(e)  This section shall not be construed to prohibit or otherwise restrict community-based organizations from participating in existing local training programs.

(Added by Stats. 2002, Ch. 273, Sec. 1. Effective January 1, 2003.)






CHAPTER 3 - Acquired Immune Deficiency Syndrome (AIDS) Information

120875

The State Department of Education shall provide information to school districts on acquired immune deficiency syndrome (AIDS), on AIDS-related conditions, and on Hepatitis B. This information shall include, but not be limited to, any appropriate methods school employees may employ to prevent exposure to AIDS and Hepatitis B, including information concerning the availability of a vaccine to prevent contraction of Hepatitis B, and that the cost of vaccination may be covered by the health plan benefits of the employees. This information shall be compiled and updated annually, or if there is new information, more frequently, by the State Department of Education in conjunction with the department and in consultation with the California Conference of Local Health Officers. In order to reduce costs, this information may be included as an insert with other regular mailings to the extent practicable, and the information required to be provided on Hepatitis B shall be provided in conjunction with the information required to be provided on AIDS.

(Amended by Stats. 2006, Ch. 538, Sec. 440. Effective January 1, 2007.)



120880

School districts shall inform their employees annually, or if there is new information, more frequently, of the information compiled by the State Department of Education pursuant to Section 120875.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120885

The Legislature finds and declares it is of great benefit to the public health and essential to the protection of safe blood and blood components available for transfusion to provide testing for the presence of antibodies to the probable causative agent of acquired immune deficiency syndrome (AIDS) as a function separate from the donation of blood or blood components.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120890

The director shall, in order to protect the public health and in order to make blood and blood components safe for transfusion, designate counties that shall establish alternative testing sites, within the funds available, pursuant to this section and Sections 120885 and 120895. When designating a county pursuant to this section, the director may consider whether the county contains a permanent operational blood bank. All alternative test sites, established pursuant to this section and Sections 120885 and 120895, shall be under the supervision of a physician and surgeon or be a clinic or health facility licensed by the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120895

(a) Each county, designated by the director, shall make the test available within its jurisdiction without charge, in an accessible manner and the tests shall be made available by the county on an anonymous basis through use of a coded system with no linking of individual identity with the test request or results. The number and location of sites in each county designated by the director shall be approved by the director. The test shall be made available by the county either directly or by contract with a physician and surgeon or with any clinic or health facility licensed by the department. Neither the county nor anyone else administering the test described in this section and Sections 120885 and 120890, shall ask for the name, social security number, or any other information that could reveal the identity of the individual who takes the test. Each alternative test site shall make available confidential information and referral services, within the funds available, to individuals who seek testing. A county may subcontract with individuals or entities to provide information and referral services.

All alternative test sites shall provide a referral list of physicians and surgeons or clinics knowledgeable about AIDS, to all persons who have any known risk factor for AIDS, especially those who have a reactive antibody test, for further information and explanation of the test results and for medical evaluation.

At a minimum, individuals seeking testing shall be informed about the validity and accuracy of the antibody test before the test is performed. All testing site personnel shall be required to attest to having provided the above information. Furthermore, all individuals who are tested at the sites established by this section and Sections 120885 and 120890 shall be given the results of this test in person. All sites providing antibody testing pursuant to this section and Sections 120885 and 120890 shall have a protocol for referral for 24-hour inpatient and mental health services. All individuals awaiting test results and all persons to whom results are reported shall be informed of available crisis services and shall be directly referred, if necessary.

Each county, designated by the director, shall be required to submit a plan to the department within 45 days after the effective date of this section that details where testing and pretest and posttest information and referral will be provided and the qualifications of the staff who will be performing the services required by this section and Sections 120885 and 120890. The department shall make training available, especially to smaller counties.

(b) The department shall establish a reimbursement process for counties within 30 days after the effective date of this section for the following services:

(1) Informing test applicants on the test’s reliability and validity.

(2) Administration of tests, analysis of test samples, and costs associated with the laboratory work required by this antibody test.

(3) Short-term information and referral sessions, of no more than one visit per person tested for the purpose of transmitting the person’s test results and, as requested, for referral to available followup services.

The department shall establish the amounts to be reimbursed for each of these services, but the amounts shall be established at a level to ensure that the purposes of this section and Sections 120885 and 120890 are carried out. Reimbursements shall be made for each service provided.

(c) The department may replace the test for the antibody to the probable causative agent for AIDS with another type of HIV test, as the department deems appropriate.

(d) The director may grant a waiver to a county from the requirements of this section and Sections 120885 and 120890 if the county petitions the director for the waiver and the director determines that the waiver is consistent with the purposes of this section and Sections 120885 and 120890.

(e) A participating county or the department may accept grants, donations, and in-kind services for purposes of carrying out this section and Sections 120885 and 120890.

(Amended by Stats. 2006, Ch. 20, Sec. 2. Effective April 17, 2006.)






CHAPTER 4 - Acquired Immune Deficiency Syndrome (AIDS) Early Intervention Projects

120900

(a)  The director shall award contracts to early intervention projects to provide long-term services to persons infected with HIV. The purposes of the early intervention projects shall be to provide appropriate medical treatment to prevent or delay the progression of disease that results from HIV infection, to coordinate services available to HIV infected persons, and to provide information and education, including behavior change support, to HIV infected persons to prevent the spread of HIV infection to others. The director shall award contracts to early intervention projects from a variety of geographical areas. In selecting projects, the director shall ensure that each early intervention project will respond to the needs of its projected service area, will be sensitive to linguistic, ethnic, and cultural differences, and will accommodate the special needs of clients by taking into account the circumstances that placed them at risk for becoming infected with HIV. The director shall award contracts for early intervention services at a pace that reflects the availability of private, state, and federal reimbursement pursuant to Section 120920. Prior to awarding contracts to new programs, the director shall consider utilizing existing services and programs with which it currently contracts, or that are currently in operation, and that provide HIV-related services.

(b)  Early intervention projects that are awarded contracts pursuant to this section shall provide all of the following services:

(1)  Health assessment of HIV infected persons, including, but not limited to, a physical examination and immunologic and clinical monitoring.

(2)  Health education and behavior change support related to reducing the risk of spreading HIV infection to others and to maximize the healthy and productive lives of HIV infected persons.

(3)  Psychosocial counseling services.

(4)  Information and referrals for social services.

(5)  Information and referrals on available research for the treatment of HIV infection.

(6)  Covered outpatient preventative or therapeutic health care services related to HIV infection, as determined by the director.

(7)  Case management.

(c)  An early intervention project shall establish a core case management team for each client to assess the needs of the client and to develop, implement, and evaluate the client’s written individual service plan. As needed by the client, the individual service plan shall include services specified in subdivision (b), other support services, legal services, public assistance, insurance, and inpatient and outpatient health care services needs of the client. A core case management team shall include, but not be limited to, a physician and surgeon, a physician assistant or nurse practitioner, a health educator, a case manager, and the client. Case management in an early intervention project shall incorporate an interdisciplinary approach. Other professionals, paraprofessionals, and other interested persons deemed appropriate by the members of the core case management team also may be included. The case manager shall coordinate the objectives specified in the client’s individual service plan. The case manager also shall monitor and assist the client through all services provided by the project and shall provide information, guidance, and assistance to the client regarding support services, legal services, public assistance, insurance, and inpatient and outpatient health care services. The project shall designate a sufficient number of case managers to reflect case manager-to-client ratios established by the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120905

(a)  The director shall commence awarding contracts to projects on or before July 1, 1990. In awarding contracts to early intervention projects, the director may select projects from each of the following models:

(1)  A privately operated profit or nonprofit clinic that is not licensed as part of a health facility and that provides all of the services specified in subdivision (b) of Section 120900.

(2)  A publicly operated clinic that is not licensed as part of a health facility and that provides all of the services specified in subdivision (b) of Section 120900.

(3)  A combination of independent privately operated clinics, publicly operated clinics, and other health care providers that in total provide all of the services specified in subdivision (b) of Section 120900.

(4)  Any other model that the director considers worthy of receiving funds.

(b)  An applicant for a contract to operate an early intervention project that is not a part of a county health department shall submit its application to the county health department for review and comment. The county health department shall provide comment on the application to the department within a time period to be specified by the department. The failure by a county health department to comment on an application submitted to it within the time period specified by the department shall not jeopardize the application, and the department in a case of this nature may process and award a contract in the absence of comment by the county health department.

(c)  An applicant for a contract to operate an early intervention project shall indicate in its application how it intends to coordinate with county health department programs, community-based organizations that provide HIV-related services, and other public and private entities that may provide services to a person who is infected with HIV.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120910

(a)  The department shall collect data from the early intervention projects, assess the effectiveness of the different models of early intervention projects.

(b)  The department shall continuously collect data from each early intervention project. The data collected may include, but not be limited to, the following:

(1)  The total number of clients served.

(2)  The number of clients utilizing each service provided by the project.

(3)  Demographics on clients in the aggregate.

(4)  The source of funding for each type of service provided.

(5)  The cost of each type of service provided.

(6)  Medical treatment modalities utilized in the aggregate.

(7)  Changes in the clinical status of clients in the aggregate.

(8)  Changes in behaviors that present risks of transmitting HIV infection of the clients in the aggregate.

(9)  The psychosocial changes of clients in the aggregate.

(10)  Referrals made by the project.

(11)  Perceived unmet needs of the clients served by the project.

(c)  The department shall develop and distribute to each early intervention project forms for data collection that are designed to elicit information necessary for the department to comply with the requirements of subdivision (b). The data may be used by the department to comply with the requirements of subdivision (a).

(Amended by Stats. 2012, Ch. 728, Sec. 105. Effective January 1, 2013.)



120915

(a)  The department shall establish a reimbursement schedule for all of the services detailed in subdivision (b) of Section 120900. The amounts to be reimbursed for these services shall be commensurate with the costs of providing these services.

(b)  The department shall develop and disseminate guidelines to assist early intervention projects in identifying appropriate public and private payers of early intervention services. The guidelines shall take into account each client’s access to, and eligibility for, private health insurance and public medical assistance. The guidelines shall include, but not be limited to, the reimbursement schedule established pursuant to subdivision (a) and the elements identified in subdivisions (c) to (h), inclusive.

(c)  Reimbursement under Sections 120900 to 120920, inclusive, shall not be made for any services that are available to the client under a private health insurance program. Early intervention projects shall inquire of each client as to the client’s coverage by a private health insurance policy. Where a client has a private health insurance policy, the early intervention project shall bill the insurer for those services in subdivision (b) of Section 120900 that are covered by the client’s policy.

(d)  The department shall develop and implement, or cause to be implemented by an early intervention project, a uniform sliding fee schedule for services provided to individuals under Sections 120900 to 120920, inclusive. The schedule shall be based on the client’s ability to pay.

(e)  The department may apply for any funds available from the federal government for the reimbursement of those services to be provided by early intervention projects, including, but not limited to, funds available pursuant to Section 2318 of the Public Health Service Act, as added by Public Law 100-607, that provides for the development of model protocols for the clinical care of individuals who are infected with HIV.

(f)  To the extent permitted under existing law, the Medi-Cal program shall provide reimbursement to early intervention projects for services provided under Sections 120900 to 120920, inclusive, that are covered under the Medi-Cal program. This subdivision shall not be construed to confer Medi-Cal eligibility on any person who does not meet existing Medi-Cal eligibility requirements.

(g)  The department shall use federal and state general funds that are appropriated for the purpose of purchasing HIV-related drug treatments and related services, to reimburse for covered outpatient preventative or therapeutic health care services, as defined by the director, provided that the client is eligible for a federal or state program that subsidizes the cost of HIV-related drugs and related services. If Assembly Bill 2251 of the 1989–90 Regular Session is enacted, the department shall use the provisions in Chapter 6 (commencing with Section 120950) to implement this subdivision.

(h)  The department shall use moneys from the General Fund to cover expenses for early intervention services that are not otherwise reimbursed, to the extent that moneys from the General Fund are expressly appropriated to the department for early intervention services.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120917

(a) An HIV counselor who meets the requirements of subdivision (e) may do all of the following:

(1) Perform any HIV, hepatitis C virus (HCV), or combination HIV/HCV test that is classified as waived under the federal Clinical Laboratory Improvement Act (CLIA) (42 U.S.C. Sec. 263a and following) if all of the following conditions exist:

(A) The performance of the HIV, HCV, or combination HIV/HCV test meets the requirements of CLIA and, subject to subparagraph (B), Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code.

(B) Notwithstanding Section 1246 of the Business and Professions Code, an HIV counselor may perform skin punctures for the purpose of withdrawing blood for HIV, HCV, or combination HIV/HCV testing, upon specific authorization from a licensed physician and surgeon, provided that the person meets both of the following requirements:

(i) He or she works under the direction of a licensed physician and surgeon.

(ii) He or she has been trained in both rapid HIV, HCV, or combination HIV/HCV test proficiency for skin puncture blood tests and oral swab tests and in universal infection control precautions, consistent with best infection control practices established by the Division of Occupational Safety and Health in the Department of Industrial Relations and the federal Centers for Disease Control and Prevention.

(C) The person performing the HIV, HCV, or combination HIV/HCV test meets the requirements for the performance of waived laboratory testing pursuant to subdivision (a) of Section 1206.5 of the Business and Professions Code. For purposes of this subdivision and subdivision (a) of Section 1206.5 of the Business and Professions Code, an HIV counselor who meets the requirements of subdivision (e) shall be “other health care personnel providing direct patient care” as referred to in paragraph (13) of subdivision (a) of Section 1206.5 of the Business and Professions Code.

(D) The patient is informed that the preliminary result of the test is indicative of the likelihood of HIV infection or HCV exposure and that the result must be confirmed by an additional more specific test, or, if approved by the federal Centers for Disease Control and Prevention for that purpose, a second different rapid HIV, HCV, or combination HIV/HCV test. Nothing in this subdivision shall be construed to allow an HIV counselor to perform any HIV, HCV, or combination HIV/HCV test that is not classified as waived under the CLIA.

(2) Notwithstanding Section 1246.5 of the Business and Professions Code, order and report HIV, HCV, or combination HIV/HCV test results from tests performed pursuant to paragraph (1) to patients without authorization from a licensed health care professional or his or her authorized representative. Patients with indeterminate or positive test results from tests performed pursuant to paragraph (1) shall be referred to a licensed health care provider whose scope of practice includes the authority to refer patients for laboratory testing for further evaluation.

(b) An HIV counselor who has been certified pursuant to subdivision (b) of Section 120871 prior to September 1, 2009, and who will administer rapid HIV, HCV, or combination HIV/HCV skin puncture tests shall obtain training required by clause (ii) of subparagraph (B) of paragraph (1) of subdivision (a) prior to September 1, 2011. The HIV counselor shall not, unless also certified as a limited phlebotomist technician, perform a skin puncture pursuant to this section until he or she has completed the training required by that clause.

(c) An HIV counselor who meets the requirements of this section with respect to performing any HIV, HCV, or combination HIV/HCV test that is classified as waived under the CLIA may not perform any other test unless that person meets the statutory and regulatory requirements for performing that other test.

(d) This section shall not be construed to certify an HIV counselor as a phlebotomy technician or a limited phlebotomy technician, or to fulfill any requirements for certification as a phlebotomy technician or a limited phlebotomy technician, unless the HIV counselor has otherwise satisfied the certification requirements imposed pursuant to Section 1246 of the Business and Professions Code.

(e) (1) An HIV counselor shall meet one of the following criteria:

(A) Is trained by the Office of AIDS and working in an HIV counseling and testing site funded by the department through a local health jurisdiction, or its agents.

(B) Is working in an HIV counseling and testing site that meets both of the following criteria:

(i) Utilizes HIV counseling staff who are trained by the Office of AIDS or its agents.

(ii) Has a quality assurance plan approved by the local health department in the jurisdiction where the site is located and has HIV counseling and testing staff who comply with the quality assurance requirements specified in Section 1230 of Article 1 of Group 9 of Subchapter 1 of Chapter 2 of Division 1 of Title 17 of the California Code of Regulations.

(2) (A) The Office of AIDS or its agents may charge a fee for training HIV counseling staff.

(B) The local health department may charge a fee for the quality assurance plan approval.

(Amended by Stats. 2011, Ch. 643, Sec. 1. Effective January 1, 2012.)



120920

The Legislature hereby finds and declares that people with HIV infection may not avail themselves of early intervention services unless they are aware of the availability of the services and the efficacy of early intervention in prolonging life. This awareness by HIV-infected persons is critical to maximizing the benefits of early intervention. Therefore, it is the intent of the Legislature that the department includes early intervention education as a component of information and education grants in the first grant cycle following enactment of Sections 120900 to 120920, inclusive.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 5 - Provision of Azidothymidine

120925

The Legislature hereby finds and declares all of the following:

(a)  The drug azidothymidine (AZT) improves and prolongs the quality of life for those suffering from acquired immune deficiency syndrome (AIDS) or AIDS-related conditions, is believed to reduce the infectiousness of a person infected with human immunodeficiency virus (HIV), and is the only drug approved by the federal Food and Drug Administration for treatment of AIDS and AIDS-related conditions.

(b)  Hundreds of Californians infected with HIV are receiving AZT due to a subsidy for AZT made available by the federal government for low-income people.

(c)  The department estimates that it will have sufficient federal funds to maintain those enrolling in the program prior to October 1, 1988, through April 1989, if it terminates new enrollees beginning October 1, 1988.

(d)  The department intends to direct counties to cease accepting new enrollees for the subsidy program beginning October 1, 1988, because of the exhaustion of these federal funds.

(e)  The federal government has an obligation to continue to support the subsidy program that it has initiated because of the horrendous moral consequences of terminating the access of low-income infected people to the drug.

(f)  The funding cycle for federal programs precludes appropriating additional funds to maintain this program until June of 1989.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120930

It is the intent of the Legislature that the State of California continue to provide temporary funding for the program to ensure that those whose health depends on obtaining access to AZT and who are unable to afford it can receive the drug during this interim period.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120935

The department shall continue through June 1989, the AZT subsidy program established in 1987 with federal funds. The department shall maintain the eligibility standards used for the program as of August 1988. The department shall allocate to local health jurisdictions the funds appropriated to support the subsidy program. The department may reallocate funds among these local health jurisdictions as needed to ensure that persons requiring the subsidy receive it through June 1989.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 6 - Human Immunodeficiency Virus (HIV) Treatment

120950

The Legislature hereby finds and declares all of the following:

(a)  State-of-art knowledge regarding treatment of people infected with the human immunodeficiency virus (HIV) indicates that active HIV infection (AIDS) can be a manageable, though chronic, condition with the use of drugs such as zidovudine (AZT), aerosolized pentamidine, and ganciclovir. AIDS experts across the nation agree that early intervention with these drugs can prolong life, minimize the related occurrences of more serious illnesses, reduce more costly treatments, and maximize the HIV-infected person’s vitality and productivity.

(b)  For reasons of compassion and cost effectiveness, the State of California has a compelling interest in ensuring that its citizens infected with the HIV virus have access to these drugs.

(c)  The department subsidizes the cost of these drugs for persons who do not have private health coverage, are not eligible for Medi-Cal, or cannot afford to purchase the drug privately. The subsidy program is funded through state and federal sources.

(d)  Congress is expected to place limitations on the federal subsidy program that will jeopardize access to these life-prolonging drugs for people whose income is higher than federal income eligibility cap but lower than the state’s income eligibility cap.

(e)  It is critical that suffering persons with limited income have access to life-prolonging drugs. It is also critical that persons currently eligible for the subsidy program remain eligible regardless of changes that may result from the congressional action and the enactment of this chapter. However, it is appropriate that people who can afford to pay a portion of the cost of treatment be obligated to share the cost of these drugs.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120955

(a) (1)  To the extent that state and federal funds are appropriated in the annual Budget Act for these purposes, the director shall establish and may administer a program to provide drug treatments to persons infected with human immunodeficiency virus (HIV), the etiologic agent of acquired immunodeficiency syndrome (AIDS). If the director makes a formal determination that, in any fiscal year, funds appropriated for the program will be insufficient to provide all of those drug treatments to existing eligible persons for the fiscal year and that a suspension of the implementation of the program is necessary, the director may suspend eligibility determinations and enrollment in the program for the period of time necessary to meet the needs of existing eligible persons in the program.

(2) The director, in consultation with the AIDS Drug Assistance Program Medical Advisory Committee, shall develop, maintain, and update as necessary a list of drugs to be provided under this program. The list shall be exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and shall not be subject to the review and approval of the Office of Administrative Law.

(b) The director may grant funds to a county public health department through standard agreements to administer this program in that county. To maximize the recipients’ access to drugs covered by this program, the director shall urge the county health department in counties granted these funds to decentralize distribution of the drugs to the recipients.

(c) The director shall establish a rate structure for reimbursement for the cost of each drug included in the program. Rates shall not be less than the actual cost of the drug. However, the director may purchase a listed drug directly from the manufacturer and negotiate the most favorable bulk price for that drug.

(d) Manufacturers of the drugs on the list shall pay the department a rebate equal to the rebate that would be applicable to the drug under Section 1927(c) of the federal Social Security Act (42 U.S.C. Sec. 1396r-8(c)) plus an additional rebate to be negotiated by each manufacturer with the department, except that no rebates shall be paid to the department under this section on drugs for which the department has received a rebate under Section 1927(c) of the federal Social Security Act (42 U.S.C. Sec. 1396r-8(c)) or that have been purchased on behalf of county health departments or other eligible entities at discount prices made available under Section 256b of Title 42 of the United States Code.

(e) The department shall submit an invoice, not less than two times per year, to each manufacturer for the amount of the rebate required by subdivision (d).

(f) Drugs may be removed from the list for failure to pay the rebate required by subdivision (d), unless the department determines that removal of the drug from the list would cause substantial medical hardship to beneficiaries.

(g) The department may adopt emergency regulations to implement amendments to this chapter made during the 1997–98 Regular Session, in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The initial adoption of emergency regulations shall be deemed to be an emergency and considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, or general welfare. Emergency regulations adopted pursuant to this section shall remain in effect for no more than 180 days.

(h) Reimbursement under this chapter shall not be made for any drugs that are available to the recipient under any other private, state, or federal programs, or under any other contractual or legal entitlements, except that the director may authorize an exemption from this subdivision where exemption would represent a cost savings to the state.

(i) The department may also subsidize certain cost-sharing requirements for persons otherwise eligible for the AIDS Drug Assistance Program (ADAP) with existing non-ADAP drug coverage by paying for prescription drugs included on the ADAP formulary within the existing ADAP operational structure up to, but not exceeding, the amount of that cost-sharing obligation. This cost sharing may only be applied in circumstances in which the other payer recognizes the ADAP payment as counting toward the individual’s cost-sharing obligation. If the director determines that it would result in a cost savings to the state, the department may subsidize, using available federal funds and moneys from the AIDS Drug Assistance Program Rebate Fund, costs associated with a health care service plan or health insurance policy, including medical copayments and deductibles for outpatient care, and premiums to purchase or maintain health insurance coverage.

(Amended by Stats. 2014, Ch. 31, Sec. 12. Effective June 20, 2014.)



120956

(a)  The AIDS Drug Assistance Program Rebate Fund is hereby created as a special fund in the State Treasury.

(b)  All rebates collected from drug manufacturers on drugs purchased through the AIDS Drugs Assistance Program (ADAP) implemented pursuant to this chapter and, notwithstanding Section 16305.7 of the Government Code, interest earned on these moneys shall be deposited in the fund exclusively to cover costs related to the purchase of drugs and services provided through ADAP.

(c)  Notwithstanding Section 13340 of the Government Code, moneys in the fund shall be continuously appropriated without regard to fiscal year to State Department of Health Services and available for expenditure for those purposes specified under this section.

(Added by Stats. 2004, Ch. 228, Sec. 4. Effective August 16, 2004.)



120960

(a)  The department shall establish uniform standards of financial eligibility for the drugs under the program established under this chapter.

(b)  Nothing in the financial eligibility standards shall prohibit drugs to an otherwise eligible person whose adjusted gross income does not exceed fifty thousand dollars ($50,000) per year. However, the director may authorize drugs for persons with incomes higher than fifty thousand dollars ($50,000) per year if the estimated cost of those drugs in one year is expected to exceed 20 percent of the person’s adjusted gross income.

(c)  The department shall establish and may administer a payment schedule to determine the payment obligation of a person receiving drugs. No person shall be obligated for payment whose adjusted gross income is less than four times the federal poverty level. The payment obligation shall be the lesser of the following:

(1)  Two times the person’s annual state income tax liability, less funds expended by the person for health insurance premiums.

(2)  The cost of drugs.

(d)  Persons who have been determined to have a payment obligation pursuant to subdivision (c) shall be advised by the department of their right to request a reconsideration of that determination to the department. Written notice of the right to request a reconsideration shall be provided to the person at the time that notification is given that he or she is subject to a payment obligation. The payment determination shall be reconsidered if one or more of the following apply:

(1)  The determination was based on an incorrect calculation made pursuant to subdivision (b).

(2)  There has been a substantial change in income since the previous eligibility determination that has resulted in a current income that is inadequate to meet the calculated payment obligation.

(3)  Unavoidable family or medical expenses that reduce the disposable income and that result in current income that is inadequate to meet the payment obligation.

(4)  Any other situation that imposes undue financial hardship on the person and would restrict his or her ability to meet the payment obligation.

(e)  The department may exempt a person, who has been determined to have a payment obligation pursuant to subdivision (c), from the obligation if both of the following criteria are satisfied:

(1)  One or more of the circumstances specified in subdivision (d) exist.

(2)  The department has determined that the payment obligation will impose an undue financial hardship on the person.

(f)  If a person requests reconsideration of the payment obligation determination, the person shall not be obligated to make any payment until the department has completed the reconsideration request pursuant to subdivision (d). If the department denies the exemption, the person shall be obligated to make payments for drugs received while the reconsideration request is pending.

(g)  A county public health department administering this program pursuant to an agreement with the director pursuant to subdivision (b) of Section 120955 shall use no more than 5 percent of total payments it collects pursuant to this section to cover any administrative costs related to eligibility determinations, reporting requirements, and the collection of payments.

(h)  A county public health department administering this program pursuant to subdivision (b) of Section 120955 shall provide all drugs added to the program pursuant to subdivision (a) of Section 120955 within 60 days of the action of the director, subject to the repayment obligations specified in subdivision (d) of Section 120965.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120962

(a) (1) For the purpose of verifying financial eligibility pursuant to Section 120960 and the federal Ryan White HIV/AIDS Treatment Extension Act of 2009 (42 U.S.C. Sec. 201 et seq.), the department shall verify the accuracy of the adjusted gross income reported on an AIDS Drug Assistance Program application submitted by an applicant or recipient with data, if available, from the Franchise Tax Board.

(2) Notwithstanding any other law, the department shall disclose the name and individual taxpayer identification number (ITIN) or social security number of an applicant for, or recipient of, services under this chapter to the Franchise Tax Board for the purpose of verifying the adjusted gross income of an applicant or recipient pursuant to subdivision (b) of Section 120960.

(b) The Franchise Tax Board, upon receipt of this information, shall inform the department of the amount of the federal adjusted gross income as reported by the taxpayer to the Franchise Tax Board, and the California adjusted gross income as reported by the taxpayer to the Franchise Tax Board or as adjusted by the Franchise Tax Board. The Franchise Tax Board shall provide the information to the department for the most recent taxable year that the Franchise Tax Board has information available, and shall include the first and last name, date of birth, and the ITIN or social security number of the taxpayer.

(c) (1) Information provided by the department pursuant to this section shall constitute confidential public health records as defined in Section 121035, and shall remain subject to the confidentiality protections and restrictions on further disclosure by the recipient under subdivisions (d) and (e) of Section 121025.

(2) To the extent possible, verification of financial eligibility shall be done in a way to eliminate or minimize, by use of computer programs or other electronic means, Franchise Tax Board staff and contractors’ access to confidential public health records.

(3) Prior to accessing confidential HIV-related public health records, Franchise Tax Board staff and contractors shall be required to annually sign a confidentiality agreement developed by the department that includes information related to the penalties under Section 121025 for a breach of confidentiality and the procedures for reporting a breach of confidentiality under subdivision (h) of Section 121022. Those agreements shall be reviewed annually by the department.

(4) The Franchise Tax Board shall return or destroy all information received from the department after completing the exchange of information.

(Added by Stats. 2014, Ch. 31, Sec. 13. Effective June 20, 2014.)



120965

(a)  Effective March 15, 1991, a person determined eligible for benefits under this chapter shall be subject to the payment obligation specified in subdivision (c) of Section 120960.

(b)  Persons who are receiving benefits under a HIV drug treatment subsidy program administered by the department prior to March 15, 1991, shall not be subject to the payment obligation specified in subdivision (c) of Section 120960.

(c)  Notwithstanding subdivision (b), if any person is disenrolled from eligibility in a HIV drug treatment subsidy program administered by the department for any reason after March 15, 1991, the subsequent enrollment of that person for benefits under this chapter shall be in accordance with the payment obligation specified in subdivision (c) of Section 120960.

(d)  Notwithstanding subdivision (b), if a drug is added pursuant to subdivision (a) of Section 120955, any person determined eligible for benefits under this chapter, regardless of the date of enrollment, shall be subject to the payment obligation specified in subdivision (c) of Section 120960 for the added drug. The payment obligation for any other drug shall be determined in accordance with subdivision (b).

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



120966

(a)  (1)  The program established under this chapter shall make available to any eligible person under this chapter any antiviral drug that is approved by the federal Food and Drug Administration for treatment of human immunodeficiency virus (HIV) or acquired immune deficiency syndrome (AIDS), prescribed by the beneficiary’s medical care provider, and approved by the AIDS Drug Assistance Program Medical Advisory Committee of the Office of AIDS if determined by the State Department of Health Services that the new antiviral drug would be used as an additional treatment option, and anticipated client utilization represents no significant additional cost to the program and does not require the removal of another antiviral drug from the formulary.

(2)  Any federal Food and Drug Administration-approved antiviral drug that is determined by the State Department of Health Services to represent a significant additional cost to the program shall be made available if, after an analysis is conducted by the department, it determines that the program has an adequate budget to fund the addition of the new drug.

(3)  The department shall use all reasonable means to ensure that the determination required in paragraph (1) or the analysis required by paragraph (2) are performed as promptly as possible.

(b)  Notwithstanding any other provision of law, any antiviral drug that is approved pursuant to paragraph (1) of subdivision (a) for addition to the formulary of drugs program established by this chapter shall be available to patients covered by the program established by this chapter within 30 days of the Office of AIDS being notified by the drug’s manufacturer of the FDA approval.

(Added by Stats. 1999, Ch. 497, Sec. 1. Effective January 1, 2000.)



120968

The Office of AIDS shall report to the Legislature no later than October 1, 2000, the status of consumer protections for the AIDS drug program established pursuant to this chapter, including a report on the contractor’s performance in each of the following areas:

(a)  Filling of patient prescriptions within 24 hours of submission, and shipping of mail order prescriptions within 48 hours.

(b)  Subcontracting with any willing provider, including a report on any denials of contracts with providers and the reason for denial.

(c)  Provision of information regarding program policies, procedures, enrollment procedures, eligibility guidelines, and lists of drugs covered in appropriate literacy levels in English, Spanish, Mandarin/Cantonese, Tagalog, and in other languages as determined by the department.

(d)  Development of a timely and accessible grievance procedure for clients, promotion of that procedure among clients, and utilization.

(Added by Stats. 1999, Ch. 497, Sec. 2. Effective January 1, 2000.)



120970

In the event the department utilizes a contractor or subcontractor to administer any aspect of the program provided for under this chapter, the following additional client assistance provisions shall apply:

(a)  The contractor shall, either directly or through subcontracted pharmacy outlets, obtain and dispense the necessary drugs, in their approved forms according to the program formulary, and shall comply with all applicable provisions of the California Pharmacy Law (Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code) and regulations adopted thereunder.

(b)  Upon receipt of notification by the department, the contractor shall be able to accommodate additions or changes in the formulary within 10 business days.

(c)  Clients shall receive drugs from a participating pharmacy either directly, through the client’s designated representative, or mailed or delivered to the client’s place of residence by the contractor or subcontractor, whichever the client prefers. Proof of delivery of the prescription to the client’s designated address, by signature acknowledging receipt thereof, shall be required for all mail order prescriptions.

(d)  Clients shall have their prescriptions filled within 24 hours of submission of prescription requests, and mail order prescriptions shall be shipped by the contractor within 48 hours of receipt of client prescription requests.

(e)  The contractor shall provide 24-hour free telephone and fax machine access for physicians and surgeons, or medical care providers as authorized under state law, to call in or transmit prescriptions for mail order pharmacy.

(f)  Clients shall have toll-free telephone access during business hours to speak with licensed pharmacists for medication counseling and for mail order prescription requests. The contractor shall provide consultation in the prevention of potentially harmful drug interactions in connection with prescriptions filled for clients.

(g)  The contractor shall have the ability to subcontract with any willing provider, including independent and sole proprietorship pharmacies, provided the subcontractor accepts the rates offered by the contractor, supplies the contractor with timely information, and complies with necessary contract terms and conditions and other needs of the program as determined by the contractor or the department.

(h)  It is the intent of the Legislature that the contractor subcontract with all willing providers accepting the terms and conditions provided for in subdivisions (a) to (g), inclusive, in order to facilitate continuity of care for clients under this chapter.

(i)  All types of information, whether written or oral, concerning a client, made or kept in connection with the administration of this program shall be confidential, and shall not be used or disclosed except for purposes directly connected with the administration of the program.

(j)  Information regarding program policies and procedures, including enrollment procedures, eligibility guidelines, and lists of drugs covered, shall be made available to clients in appropriate literacy levels in English, Spanish, Mandarin/Cantonese, Tagalog, and in other languages, as determined by the department.

(k)  The contractor shall develop and maintain a timely and accessible grievance procedure for clients to resolve problems regarding all components of the delivery of drugs under this chapter.

(Added by Stats. 1997, Ch. 294, Sec. 17. Effective August 18, 1997.)



120971

(a) In the event state expenditures for the AIDS Drug Assistance Program (ADAP) are identified by California to be used as a certified public expenditure for the purpose of obtaining federal financial participation under the Medi-Cal program for any purposes, including federal demonstration waivers, the State Department of Health Care Services and the State Department of Public Health shall ensure the integrity of the ADAP in meeting its maintenance-of-effort requirements to receive federal funds and to obtain all ADAP drug rebates to support the ADAP.

(b) The State Department of Health Care Services and the State Department of Public Health shall keep the appropriate policy and fiscal committees of the Legislature informed of any potential concerns that may arise in the event that state expenditures for the ADAP are used as a certified public expenditure as described in subdivision (a).

(Added by Stats. 2010, Ch. 717, Sec. 15. Effective October 19, 2010.)






CHAPTER 7 - Mandated Blood Testing and Confidentiality to Protect Public Health

120975

To protect the privacy of individuals who are the subject of testing for human immunodeficiency virus (HIV), the following shall apply:

Except as provided in Section 1603.1, 1603.3, or 121022, no person shall be compelled in any state, county, city, or other local civil, criminal, administrative, legislative, or other proceedings to identify or provide identifying characteristics that would identify any individual who is the subject of an HIV test, as defined in subdivision (c) of Section 120775.

(Amended by Stats. 2013, Ch. 445, Sec. 1. Effective January 1, 2014.)



120980

(a) Any person who negligently discloses results of an HIV test, as defined in subdivision (c) of Section 120775, to any third party, in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization, as described in subdivision (g), or except as provided in Section 1603.1, 1603.3, or 121022 or any other statute that expressly provides an exemption to this section, shall be assessed a civil penalty in an amount not to exceed two thousand five hundred dollars ($2,500) plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(b) Any person who willfully or maliciously discloses the results of an HIV test, as defined in subdivision (c) of Section 120775, to any third party, in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization, as described in subdivision (g), or except as provided in Section 1603.1, 1603.3, or 121022 or any other statute that expressly provides an exemption to this section, shall be assessed a civil penalty in an amount not less than five thousand dollars ($5,000) and not more than ten thousand dollars ($10,000) plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(c) Any person who willfully, maliciously, or negligently discloses the results of an HIV test, as defined in subdivision (c) of Section 120775, to a third party, in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization, as described in subdivision (g), or except as provided in Section 1603.1, 1603.3, or 121022 or any other statute that expressly provides an exemption to this section, that results in economic, bodily, or psychological harm to the subject of the test, is guilty of a misdemeanor, punishable by imprisonment in the county jail for a period not to exceed one year, or a fine of not to exceed twenty-five thousand dollars ($25,000), or both.

(d) Any person who commits any act described in subdivision (a) or (b) shall be liable to the subject for all actual damages, including damages for economic, bodily, or psychological harm that is a proximate result of the act.

(e) Each disclosure made in violation of this chapter is a separate and actionable offense.

(f) Except as provided in Article 6.9 (commencing with Section 799) of Chapter 1 of Part 2 of Division 1 of the Insurance Code, the results of an HIV test, as defined in subdivision (c) of Section 120775, that identifies or provides identifying characteristics of the person to whom the test results apply, shall not be used in any instance for the determination of insurability or suitability for employment.

(g) “Written authorization,” as used in this section, applies only to the disclosure of test results by a person responsible for the care and treatment of the person subject to the test. Written authorization is required for each separate disclosure of the test results, and shall include to whom the disclosure would be made.

(h) Nothing in this section limits or expands the right of an injured subject to recover damages under any other applicable law. Nothing in this section shall impose civil liability or criminal sanction for disclosure of the results of tests performed on cadavers to public health authorities or tissue banks.

(i) Nothing in this section imposes liability or criminal sanction for disclosure of an HIV test, as defined in subdivision (c) of Section 120775, in accordance with any reporting requirement for a case of HIV infection, including AIDS by the department or the Centers for Disease Control and Prevention under the United States Public Health Service.

(j) The department may require blood banks and plasma centers to submit monthly reports summarizing statistical data concerning the results of tests to detect the presence of viral hepatitis and HIV. This statistical summary shall not include the identity of individual donors or identifying characteristics that would identify individual donors.

(k) “Disclosed,” as used in this section, means to disclose, release, transfer, disseminate, or otherwise communicate all or any part of any record orally, in writing, or by electronic means to any person or entity.

(l) When the results of an HIV test, as defined in subdivision (c) of Section 120775, are included in the medical record of the patient who is the subject of the test, the inclusion is not a disclosure for purposes of this section.

(Amended by Stats. 2006, Ch. 20, Sec. 4. Effective April 17, 2006.)



120985

(a)  Notwithstanding Section 120980, the results of an HIV test that identifies or provides identifying characteristics of the person to whom the test results apply may be recorded by the physician who ordered the test in the test subject’s medical record or otherwise disclosed without written authorization of the subject of the test, or the subject’s representative as set forth in Section 121020, to the test subject’s providers of health care, as defined in Section 56.05 of the Civil Code, for purposes of diagnosis, care, or treatment of the patient, except that for purposes of this section, “providers of health care” does not include a health care service plan regulated pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2.

(b)  Recording or disclosure of HIV test results pursuant to subdivision (a) does not authorize further disclosure unless otherwise permitted by law.

(Amended by Stats. 2013, Ch. 444, Sec. 14. Effective January 1, 2014.)



120990

(a) Prior to ordering a test that identifies infection of a patient with HIV, a medical care provider shall inform the patient that the test is planned, provide information about the test, inform the patient that there are numerous treatment options available for a patient who tests positive for HIV and that a person who tests negative for HIV should continue to be routinely tested, and advise the patient that he or she has the right to decline the test. If a patient declines the test, the medical care provider shall note that fact in the patient’s medical file.

(b) Subdivision (a) does not apply when a person independently requests an HIV test from a medical care provider.

(c) Except as provided in subdivision (a), a person shall not administer a test for HIV infection unless the person being tested or his or her parent, guardian, conservator, or other person specified in Section 121020 has provided informed consent for the performance of the test. Informed consent may be provided orally or in writing, but the person administering the test shall maintain documentation of consent, whether obtained orally or in writing, in the client’s medical record. This consent requirement does not apply to a test performed at an alternative site pursuant to Section 120890 or 120895. This section does not authorize a person to administer a test for HIV unless that person is otherwise lawfully permitted to administer an HIV test.

(d) Subdivision (c) shall not apply when a person independently requests an HIV test from an HIV counseling and testing site that employs a trained HIV counselor, pursuant to Section 120917, provided that the person is provided with information required pursuant to subdivision (a) and his or her independent request for an HIV test is documented by the person administering the test.

(e) Nothing in this section shall preclude a medical examiner or other physician from ordering or performing a test to detect HIV on a cadaver when an autopsy is performed or body parts are donated pursuant to the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7).

(f) (1) The requirements of subdivision (c) do not apply when blood is tested as part of a scientific investigation conducted either by a medical researcher operating under the approval of an institutional review board or by the department, in accordance with a protocol for unlinked testing.

(2) For purposes of this subdivision, “unlinked testing” means blood samples that are obtained anonymously, or that have the name or identifying information of the individual who provided the sample removed in a manner that prevents the test results from ever being linked to the particular individual who participated in the research or study.

(g) Nothing in this section permits a person to unlawfully disclose an individual’s HIV status, or to otherwise violate provisions of Section 54 of the Civil Code, the Americans With Disabilities Act of 1990 (Public Law 101-336), or the California Fair Employment and Housing Act (Part 2.8 (commencing with Section 12900) of Division 3 of Title 2 of the Government Code), which prohibit discrimination against individuals who are living with HIV, who test positive for HIV, or who are presumed to be HIV-positive.

(h) After the results of a test performed pursuant to this section have been received, the medical care provider or the person who administers the test shall ensure that the patient receives timely information and counseling, as appropriate, to explain the results and the implications for the patient’s health. If the patient tests positive for HIV infection, the medical provider or the person who administers the test shall inform the patient that there are numerous treatment options available and identify followup testing and care that may be recommended, including contact information for medical and psychological services. If the patient tests negative for HIV infection and is known to be at high risk for HIV infection, the medical provider or the person who administers the test shall advise the patient of the need for periodic retesting, explain the limitations of current testing technology and the current window period for verification of results, and may offer prevention counseling or a referral to prevention counseling.

(i) This section shall not apply to a clinical laboratory.

(Amended by Stats. 2013, Ch. 589, Sec. 1. Effective January 1, 2014.)



120991

(a) Each patient who has blood drawn at a primary care clinic and who has consented to the HIV test pursuant to Section 120990 shall be offered an HIV test. The primary care clinician shall offer an HIV test consistent with the United States Preventive Services Task Force recommendation for screening HIV infection. This subdivision shall not apply if the primary care clinic has tested the patient for HIV or if the patient has been offered the HIV test and declined the test within the previous 12 months. Any subsequent testing of a patient who has been tested by the primary care clinic shall be consistent with the most recent guidelines issued by the United States Preventive Services Task Force.

(b) HIV testing of minors 12 years of age or older shall comply with Section 6926 of the Family Code.

(c) This section shall not prohibit a primary care clinic from charging a patient to cover the cost of HIV testing. The primary care clinic shall be deemed to have complied with this section if an HIV test is offered.

(d) A primary care clinic shall attempt to provide test results to the patient before he or she leaves the facility. If that is not possible, the facility may inform the patient who tests negative for HIV by letter or by telephone, and shall inform a patient with a positive test result in a manner consistent with state law. However, in any case, the primary care clinic shall comply with subdivision (g) of Section 120990.

(e) For purposes of this section, “primary care clinic” means a primary care clinic as defined in subdivision (a) of Section 1204 or subdivision (g), (h), or (j) of Section 1206.

(Added by Stats. 2013, Ch. 589, Sec. 2. Effective January 1, 2014.)



120995

Actions taken pursuant to Section 1768.9 of the Welfare and Institutions Code shall not be subject to subdivisions (a) to (c), inclusive, of Section 120980. In addition, the requirements of subdivision (a) of Section 120990 shall not apply to testing performed pursuant to Section 1768.9 of the Welfare and Institutions Code.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121000

Actions taken pursuant to Title 8 (commencing with Section 7500) of Part 3 of the Penal Code shall not be subject to subdivisions (a) to (c), inclusive, of Section 120980. In addition, the requirements of subdivision (a) of Section 120990 shall not apply to testing performed pursuant to that title.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121005

Neither the department nor any blood bank or plasma center, including a blood bank or plasma center owned or operated by a public entity, shall be held liable for any damages resulting from the notification of test results, as set forth in paragraph (3) of subdivision (a) of, and in subdivision (c) of, Section 1603.3, as amended by Chapter 23 of the Statutes of 1985.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121010

Notwithstanding Section 120975 or 120980, the results of an HIV test, as defined in subdivision (c) of Section 120775, to detect antibodies to the probable causative agent of AIDS may be disclosed to any of the following persons without written authorization of the subject of the test:

(a) To the subject of the test or the subject’s legal representative, conservator, or to any person authorized to consent to the test pursuant to Section 120990 of this code and Section 6926 of the Family Code.

(b) To a test subject’s provider of health care, as defined in subdivision (j) of Section 56.05 of the Civil Code, except that for purposes of this section, “provider of health care” does not include a health care service plan regulated pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2.

(c) To an agent or employee of the test subject’s provider of health care who provides direct patient care and treatment.

(d) To a provider of health care who procures, processes, distributes, or uses a human body part donated pursuant to the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7).

(e) (1) To the designated officer of an emergency response employee, and from that designated officer to an emergency response employee regarding possible exposure to HIV or AIDS, but only to the extent necessary to comply with provisions of the federal Ryan White Comprehensive AIDS Resources Emergency Act of 1990 (Public Law 101-381; 42 U.S.C. Sec. 201).

(2) For purposes of this subdivision, “designated officer” and “emergency response employee” have the same meaning as these terms are used in the federal Ryan White Comprehensive AIDS Resources Emergency Act of 1990 (Public Law 101-381; 42 U.S.C. Sec. 201).

(3) The designated officer shall be subject to the confidentiality requirements specified in Section 120980, and may be personally liable for unauthorized release of any identifying information about the HIV results. Further, the designated officer shall inform the exposed emergency response employee that the employee is also subject to the confidentiality requirements specified in Section 120980, and may be personally liable for unauthorized release of any identifying information about the HIV test results.

(Amended by Stats. 2013, Ch. 445, Sec. 2. Effective January 1, 2014.)



121015

(a) Notwithstanding Section 120980 or any other provision of law, no physician and surgeon who has the results of a confirmed positive test to detect HIV infection of a patient under his or her care shall be held criminally or civilly liable for disclosing to a person reasonably believed to be the spouse, or to a person reasonably believed to be a sexual partner or a person with whom the patient has shared the use of hypodermic needles, or to the local health officer or designated local public health agency staff for HIV partner services, that the patient has tested positive on a test to detect HIV infection, except that no physician and surgeon shall disclose any identifying information about the individual believed to be infected, except as required in Section 121022 or with the written consent of the individual pursuant to subdivision (g) of Section 120980.

(b) No physician and surgeon shall disclose the information described in subdivision (a) unless he or she has first discussed the test results with the patient and has offered the patient appropriate educational and psychological counseling, that shall include information on the risks of transmitting the human immunodeficiency virus to other people and methods of avoiding those risks, and has attempted to obtain the patient’s voluntary consent for notification of his or her contacts. The physician and surgeon shall notify the patient of his or her intent to notify the patient’s contacts prior to any notification. When the information is disclosed to a person reasonably believed to be a spouse, or to a person reasonably believed to be a sexual partner, or a person with whom the patient has shared the use of hypodermic needles, the physician and surgeon shall refer that person for appropriate care, counseling, and followup. This section shall not apply to disclosures made other than for the purpose of diagnosis, care, and treatment of persons notified pursuant to this section, or for the purpose of interrupting the chain of transmission.

(c) This section is permissive on the part of the attending physician, and all requirements and other authorization for the disclosure of test results to detect HIV infection are limited to the provisions contained in this chapter, Chapter 10 (commencing with Section 121075) and Sections 1603.1 and 1603.3. No physician has a duty to notify any person of the fact that a patient is reasonably believed to be infected with HIV, except as required by Section 121022.

(d) The local health officer or the designated local public health agency staff for HIV partner services may, without incurring civil or criminal liability, alert any persons reasonably believed to be a spouse, sexual partner, or partner of shared needles of an individual who has tested positive on an HIV test about their exposure, without disclosing any identifying information about the individual believed to be infected or the physician making the report, and shall refer any person to whom a disclosure is made pursuant to this subdivision for appropriate care and followup. Upon completion of the efforts to contact, alert, and refer any person pursuant to this subdivision by a local health officer or the designated local public health agency staff for HIV partner services, all records regarding that person maintained by the local health officer pursuant to this subdivision, including, but not limited to, any individual identifying information, shall be expunged by the local health officer.

(e) The local health officer shall keep confidential the identity and the seropositivity status of the individual tested and the identities of the persons contacted, as long as records of contacts are maintained.

(f) Except as provided in Section 1603.1, 1603.3, or 121022, no person shall be compelled in any state, county, city, or local civil, criminal, administrative, legislative, or other proceedings to identify or provide identifying characteristics that would identify any individual reported or person contacted pursuant to this section.

(Amended by Stats. 2011, Ch. 151, Sec. 1. Effective January 1, 2012.)



121020

(a) (1) When the subject of an HIV test is not competent to give consent for the test to be performed, written consent for the test may be obtained from the subject’s parents, guardians, conservators, or other person lawfully authorized to make health care decisions for the subject. For purposes of this paragraph, a minor shall be deemed not competent to give consent if he or she is under 12 years of age.

(2) Notwithstanding paragraph (1), when the subject of the HIV test is a minor adjudged to be a dependent child of the court pursuant to Section 360 of the Welfare and Institutions Code, written consent for the test to be performed may be obtained from the court pursuant to its authority under Section 362 or 369 of the Welfare and Institutions Code.

(3) (A) Notwithstanding paragraphs (1) and (2), if the subject of the test is an infant who is less than 12 months of age who has been taken into temporary custody pursuant to Article 7 (commencing with Section 305) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code or who has been, or has a petition filed with the court to be, adjudged a dependent child of the court pursuant to Section 360 of the Welfare and Institutions Code, the social worker may provide written consent for an HIV test to be performed when the infant is receiving medical care pursuant to Section 369 of the Welfare and Institutions Code, if all of the following have occurred:

(i) The attending physician and surgeon determines that HIV testing is necessary to render appropriate care to the infant and documents that determination. When deciding whether HIV testing is necessary, the physician and surgeon shall consider appropriate factors, either known to the attending physician and surgeon or provided to the attending physician and surgeon by the social worker, including, but not limited to, whether the infant has a parent with a history of behavior that places the parent at an increased risk of exposure to HIV, or whether the infant is a victim of sexual abuse, which has placed the child at risk of exposure to HIV.

(ii) The social worker provides known information concerning the infant’s possible risk factors regarding exposure to HIV to the attending physician and surgeon.

(iii) The social worker has made reasonable efforts to contact the parent or guardian but was unable to do so, and the social worker has documented his or her efforts to contact that person.

(B) The attending physician and surgeon and the social worker shall comply with all applicable state and federal confidentiality and privacy laws, including Section 121025, to protect the confidentiality and privacy interests of both the infant and the biological mother.

(b) Written consent shall only be obtained for the subject pursuant to paragraphs (1) and (2) of subdivision (a) when necessary to render appropriate care or to practice preventative measures.

(c) The person authorized to consent to the test pursuant to subdivision (a) shall be permitted to do any of the following:

(1) Notwithstanding Sections 120975 and 120980, receive the results of the test on behalf of the subject without written authorization.

(2) Disclose the test results on behalf of the subject in accordance with Sections 120975 and 120980.

(3) Provide written authorization for the disclosure of the test results on behalf of the subject in accordance with Sections 120975 and 120980.

(d) (1) If an infant tested for HIV pursuant to paragraph (3) of subdivision (a) tests positive for HIV infection and the physician and surgeon determines that immediate HIV medical care is necessary to render appropriate care to that infant, the provision of HIV medical care shall be considered emergency medical care, pursuant to subdivision (d) of Section 369 of the Welfare and Institutions Code.

(2) If an infant tests positive for HIV in a test performed pursuant to this section, the social worker shall provide to the physician and surgeon any available contact information for the biological mother for purposes of reporting the HIV infection to the local health officer pursuant to Section 121022. Cases reported to the local health officer under this subdivision are subject to the requirements of Section 120175.

(Amended by Stats. 2013, Ch. 153, Sec. 1. Effective January 1, 2014.)



121022

(a) To ensure knowledge of current trends in the HIV epidemic and to ensure that California remains competitive for federal HIV and AIDS funding, health care providers and laboratories shall report cases of HIV infection to the local health officer using patient names on a form developed by the department. Both the local health officer and the department shall be authorized to access reports of HIV infection that are electronically submitted by laboratories pursuant to subdivision (g) of Section 120130. Local health officers shall report unduplicated HIV cases by name to the department on a form developed by the department.

(b) (1) Health care providers and local health officers shall submit cases of HIV infection pursuant to subdivision (a) by courier service, United States Postal Service express mail or registered mail, other traceable mail, person-to-person transfer, facsimile, or electronically by a secure and confidential electronic reporting system established by the department.

(2) This subdivision shall be implemented using the existing resources of the department.

(c) The department and local health officers shall ensure continued reasonable access to anonymous HIV testing through alternative testing sites, as established by Section 120890, and in consultation with HIV planning groups and affected stakeholders, including representatives of persons living with HIV and health officers.

(d) The department shall promulgate emergency regulations to conform the relevant provisions of Article 3.5 (commencing with Section 2641.5) of Subchapter 1 of Chapter 4 of Division 1 of Title 17 of the California Code of Regulations, consistent with this chapter, by April 17, 2007. Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), if the department revises the form used for reporting pursuant to subdivision (a) after consideration of the reporting guidelines published by the federal Centers for Disease Control and Prevention, the revised form shall be implemented without being adopted as a regulation, and shall be filed with the Secretary of State and printed in Title 17 of the California Code of Regulations.

(e) Pursuant to Section 121025, reported cases of HIV infection shall not be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding.

(f) State and local health department employees and contractors shall be required to sign confidentiality agreements developed by the department that include information related to the penalties for a breach of confidentiality and the procedures for reporting a breach of confidentiality, prior to accessing confidential HIV-related public health records. Those agreements shall be reviewed annually by either the department or the appropriate local health department.

(g)  A person shall not disclose identifying information reported pursuant to subdivision (a) to the federal government, including, but not limited to, any agency, employee, agent, contractor, or anyone else acting on behalf of the federal government, except as permitted under subdivision (b) of Section 121025.

(h) (1) Any potential or actual breach of confidentiality of HIV-related public health records shall be investigated by the local health officer, in coordination with the department, when appropriate. The local health officer shall immediately report any evidence of an actual breach of confidentiality of HIV-related public health records at a city or county level to the department and the appropriate law enforcement agency.

(2) The department shall investigate any potential or actual breach of confidentiality of HIV-related public health records at the state level, and shall report any evidence of such a breach of confidentiality to an appropriate law enforcement agency.

(i) Any willful, negligent, or malicious disclosure of cases of HIV infection reported pursuant to subdivision (a) shall be subject to the penalties prescribed in Section 121025.

(j) This section does not limit other remedies and protections available under state or federal law.

(Amended by Stats. 2014, Ch. 71, Sec. 92. Effective January 1, 2015.)



121023

(a) Subject to subdivision (b), each clinical laboratory, as defined in Section 1206 of the Business and Professions Code, shall report all CD4+ T-Cell test results to the local health officer for the local health jurisdiction where the health care provider facility is located within seven days of the completion of the CD4+ T-Cell test.

(b) A clinical laboratory shall not be required to report a CD4+ T-Cell test result, as required by this section, if the clinical laboratory can demonstrate that the CD4+ T-Cell test result is not related to a diagnosed case of HIV infection.

(c) The clinical laboratory report with CD4+ T-Cell test results shall also include, if provided by the ordering health care provider, all of the following:

(1) The patient’s name.

(2) The patient’s date of birth.

(3) The patient’s gender.

(4) The name, telephone number, and address of the local health care provider that ordered the test.

(d) The clinical laboratory report with CD4+ T-Cell test results shall also include all of the following information:

(1) CD4+ T-Cell test results expressed as an absolute count (the number of lymphocytes containing the CD4 epitope per cubic millimeter) and, if available, the relative count (the number of lymphocytes expressing the CD4 epitope as a percentage of total lymphocytes).

(2) The type of laboratory test performed.

(3) The date the laboratory test was performed.

(4) The name, telephone number, and address of the clinical laboratory that performed the test.

(5) The laboratory CLIA number.

(6) The laboratory report number.

(e) (1) Each local health officer shall inspect each clinical laboratory CD4+ T-Cell test report to determine if the test is related to a case of HIV infection.

(2) If the clinical laboratory CD4+ T-Cell test result is related to a case of HIV infection, the local health officer shall report the case of HIV infection or AIDS, as appropriate, to the State Department of Public Health within 45 days of receipt of the laboratory report.

(3) If the clinical laboratory CD4+ T-Cell test result is not related to a case of HIV infection, the local health officer shall destroy the laboratory CD4+ T-Cell test report.

(f) Pursuant to Section 121025, CD4+ T-Cell test reports shall not be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding.

(g) CD4+ T-Cell test reports shall be considered confidential public health records as defined in Section 121035.

(h) For the purposes of this section, “CD4+ T-Cell test” means any test used to measure the number of lymphocytes containing the CD4 epitope.

(Amended by Stats. 2009, Ch. 501, Sec. 1. Effective January 1, 2010.)






CHAPTER 8 - Acquired Immune Deficiency Syndrome (AIDS) Public Health Records Confidentiality Act

121025

(a) Public health records relating to human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS), containing personally identifying information, that were developed or acquired by a state or local public health agency, or an agent of that agency, shall be confidential and shall not be disclosed, except as otherwise provided by law for public health purposes or pursuant to a written authorization by the person who is the subject of the record or by his or her guardian or conservator.

(b) In accordance with subdivision (g) of Section 121022, a state or local public health agency, or an agent of that agency, may disclose personally identifying information in public health records, as described in subdivision (a), to other local, state, or federal public health agencies or to corroborating medical researchers, when the confidential information is necessary to carry out the duties of the agency or researcher in the investigation, control, or surveillance of disease, as determined by the state or local public health agency.

(c) Any disclosures authorized by subdivision (a), (b), or this subdivision shall include only the information necessary for the purpose of that disclosure and shall be made only upon the agreement that the information will be kept confidential as described in subdivision (a). Except as provided in paragraphs (1) to (3), inclusive, or as otherwise provided by law, any disclosure authorized by subdivision (a) or (b) shall not be made without written authorization as described in subdivision (a). Any unauthorized further disclosure shall be subject to the penalties described in subdivision (e).

(1) Notwithstanding any other law, the following disclosures shall be authorized for the purpose of enhancing the completeness of reporting to the federal Centers for Disease Control and Prevention (CDC) of HIV/AIDS and coinfection with tuberculosis, syphilis, gonorrhea, chlamydia, hepatitis B, hepatitis C, and meningococcal infection:

(A) The local public health agency HIV surveillance staff may further disclose the information to the health care provider who provides HIV care to the HIV-positive person who is the subject of the record for the purpose of assisting in compliance with subdivision (a) of Section 121022.

(B) Local public health agency tuberculosis control staff may further disclose the information to state public health agency tuberculosis control staff, who may further disclose the information, without disclosing patient identifying information, to the CDC, to the extent the information is requested by the CDC and permitted by subdivision (b), for purposes of the investigation, control, or surveillance of HIV and tuberculosis coinfections.

(C) Local public health agency sexually transmitted disease control staff may further disclose the information to state public health agency sexually transmitted disease control staff, who may further disclose the information, without disclosing patient identifying information, to the CDC, to the extent it is requested by the CDC and permitted by subdivision (b), for the purposes of the investigation, control, or surveillance of HIV and syphilis, gonorrhea, or chlamydia coinfection.

(D) For purposes of the investigation, control, or surveillance of HIV and its coinfection with hepatitis B, hepatitis C, and meningococcal infection, local public health agency communicable disease staff may further disclose the information to state public health agency staff, who may further disclose the information, without disclosing patient identifying information, to the CDC to the extent the information is requested by the CDC and permitted by subdivision (b).

(2) Notwithstanding any other law, the following disclosures shall be authorized for the purpose of facilitating appropriate HIV/AIDS medical care and treatment:

(A) State public health agency HIV surveillance staff, AIDS Drug Assistance Program staff, and care services staff may further disclose the information to local public health agency staff, who may further disclose the information to the HIV-positive person who is the subject of the record, or the health care provider who provides his or her HIV care, for the purpose of proactively offering and coordinating care and treatment services to him or her.

(B) AIDS Drug Assistance Program staff and care services staff in the State Department of Public Health may further disclose the information directly to the HIV-positive person who is the subject of the record or the health care provider who provides his or her HIV care, for the purpose of proactively offering and coordinating care and treatment services to him or her.

(C) Local public health agency staff may further disclose acquired or developed information to the HIV-positive person who is the subject of the record or the health care provider who provides his or her HIV care for the purpose of proactively offering and coordinating care and treatment services to him or her.

(3) Notwithstanding any other law, for the purpose of facilitating appropriate medical care and treatment of persons coinfected with HIV and tuberculosis, syphilis, gonorrhea, chlamydia, hepatitis B, hepatitis C, or meningococcal infection, local public health agency sexually transmitted disease control, communicable disease control, and tuberculosis control staff may further disclose the information to state or local public health agency sexually transmitted disease control, communicable disease control, and tuberculosis control staff, the HIV-positive person who is the subject of the record, or the health care provider who provides his or her HIV, tuberculosis, hepatitis B, hepatitis C, meningococcal infection, and sexually transmitted disease care.

(4) For the purposes of paragraphs (2) and (3), “staff” shall not include nongovernmental entities, but shall include state and local contracted employees who work within state and local public health departments.

(d) A confidential public health record, as defined in subdivision (c) of Section 121035, shall not be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding.

(e) (1) A person who negligently discloses the content of a confidential public health record, as defined in subdivision (c) of Section 121035, to a third party, except pursuant to a written authorization, as described in subdivision (a), or as otherwise authorized by law, shall be subject to a civil penalty in an amount not to exceed five thousand dollars ($5,000), plus court costs, as determined by the court. The penalty and costs shall be paid to the person whose record was disclosed.

(2) A person who willfully or maliciously discloses the content of any confidential public health record, as defined in subdivision (c) of Section 121035, to a third party, except pursuant to a written authorization, or as otherwise authorized by law, shall be subject to a civil penalty in an amount not less than five thousand dollars ($5,000) and not more than twenty-five thousand dollars ($25,000), plus court costs, as determined by the court. The penalty and costs shall be paid to the person whose confidential public health record was disclosed.

(3) A person who willfully, maliciously, or negligently discloses the content of a confidential public health record, as defined in subdivision (c) of Section 121035, to a third party, except pursuant to a written authorization, or as otherwise authorized by law, that results in economic, bodily, or psychological harm to the person whose confidential public health record was disclosed, is guilty of a misdemeanor, punishable by imprisonment in a county jail for a period not to exceed one year, or a fine of not to exceed twenty-five thousand dollars ($25,000), or both, plus court costs, as determined by the court. The penalty and costs shall be paid to the person whose confidential public health record was disclosed.

(4) A person who commits an act described in paragraph (1), (2), or (3), shall be liable to the person whose confidential public health record was disclosed for all actual damages for economic, bodily, or psychological harm that is a proximate result of the act.

(5) Each violation of this section is a separate and actionable offense.

(6) This section does not limit or expand the right of an injured person whose confidential public health record was disclosed to recover damages under any other applicable law.

(f) In the event that a confidential public health record, as defined in subdivision (c) of Section 121035, is disclosed, the information shall not be used to determine employability, or insurability of a person.

(Amended by Stats. 2014, Ch. 566, Sec. 1. Effective January 1, 2015.)



121026

(a) Notwithstanding subdivision (f) of Section 120980, Section 121010, subdivision (g) of Section 121022, subdivision (f) of Section 121025, Section 121115, and Section 121280, the State Department of Public Health and qualified entities may share with each other health records involving the diagnosis, care, and treatment of human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS) related to a beneficiary enrolled in federal Ryan White Act funded programs who may be eligible for services under the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152). The qualified entities, who shall be covered entities under the federal Health Insurance Portability and Accountability Act (Public Law 104-191) and the final regulations issued pursuant to the act by the United States Department of Health and Human Services (45 C.F.R. Parts 160 and 164), may share records only for the purpose of enrolling the beneficiary in Medi-Cal, the bridge programs, Medicaid expansion programs, and any insurance plan certified by the California Health Benefit Exchange established pursuant to Title 22 (commencing with Section 100500) of the Government Code, or any other programs authorized under the federal Patient Protection and Affordable Care Act (Public Law 111-148), and for the purpose of continuing his or her access to those programs and plans without disruption.

(b) The information provided by the State Department of Public Health pursuant to this section shall be limited to only the information necessary for the purposes of this section and shall not include HIV or AIDS surveillance data. This information shall not be further disclosed by a qualified entity, except to any or all of the following as necessary for the purposes of this section:

(1) The person who is the subject of the record or to his or her guardian or conservator.

(2) The provider of health care for the person with HIV or AIDS to whom the information pertains.

(3) The Office of AIDS within the State Department of Public Health.

(c) For purposes of this section, the following definitions shall apply:

(1) “Contractor” means any person or entity that is a medical group, independent practice association, pharmaceutical benefits manager, or a medical service organization and is not a health care service plan or provider of health care.

(2) “Provider of health care” means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code; any person licensed pursuant to the Osteopathic Initiative Act or the Chiropractic Initiative Act; any person certified pursuant to Division 2.5 (commencing with Section 1797) of the Health and Safety Code; any clinic, health dispensary, or health facility licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(3) “Qualified entity” means any of the following:

(A) The State Department of Health Care Services.

(B) The California Health Benefit Exchange established pursuant to Title 22 (commencing with Section 100500) of the Government Code.

(C) Medi-Cal managed care plans.

(D) Health plans participating in the Bridge Program.

(E) Health plans offered through the Exchange.

(F) County health departments delivering HIV or AIDS health care services.

(d) Notwithstanding any other law, information shared pursuant to this section shall not be disclosed, discoverable, or compelled to be produced in any civil, criminal, administrative, or other proceeding.

(e) This section shall be implemented only to the extent permitted by federal law. All employees and contractors of a qualified entity who have access to confidential HIV-related medical records pursuant to this section shall be subject to, and all information shared pursuant to this section shall be protected in accordance with, the federal Health Insurance Portability and Accountability Act (Public Law 104-191) and the final regulations issued pursuant to that act by the United States Department of Health and Human Services (45 C.F.R. Parts 160 and 164), the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code), and the Insurance Information and Privacy Protection Act (Article 6.6 (commencing with Section 791) of Part 2 of Division 1 of the Insurance Code).

(Amended by Stats. 2014, Ch. 71, Sec. 93. Effective January 1, 2015.)



121030

(a)  To the extent Chapter 7 (commencing with Section 120975) and Chapter 10 (commencing with Section 121075) apply to records or information that would be covered by this chapter, Chapters 7 and 10 shall supersede this chapter.

(b)  This chapter supersedes Section 100330 to the extent it applies to records or information covered by Section 100325 or 100330.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121035

For purposes of this chapter:

(a) “Disclosed” or “disclosure” or “discloses” has the same meaning as set forth in subdivision (b) of Section 121125.

(b) “State or local public health agencies” are the department, and any local entity that a health officer, as defined in Section 120100, serves.

(c) “Confidential public health record or records” means any paper or electronic record maintained by the department or a local health department or agency, or its agent, that includes data or information in a manner that identifies personal information, including, but not limited to, name, social security number, address, employer, or other information that may directly or indirectly lead to the identification of the individual who is the subject of the record.

(Amended by Stats. 2006, Ch. 20, Sec. 8. Effective April 17, 2006.)






CHAPTER 9 - Acquired Immune Deficiency Syndrome (AIDS) Public Safety and Testing Disclosure

121050

The health and safety of the public, victims of sexual crimes, and peace officers, firefighters, and custodial personnel who may come into contact with infected persons, have not been adequately protected by law. The purpose of this chapter is to require that information that may be vital to the health and safety of the public, victims of certain crimes, certain defendants and minors, and custodial personnel, custodial medical personnel, peace officers, firefighters and emergency medical personnel put at risk in the course of their official duties, be obtained and disclosed in an appropriate manner in order that precautions can be taken to preserve their health and the health of others or that those persons can be relieved from groundless fear of infection.

It is the intent of this chapter to supersede in case of conflict existing statutes or case law on the subjects covered including but not limited to the confidentiality and consent provisions contained in Chapter 7 (commencing with Section 120975), Chapter 8 (commencing with Section 121025), and Chapter 10 (commencing with Section 121075).

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996. Note: This section contains the provisions of former Section 199.95, which was added on Nov. 8, 1988, by initiative Prop. 96.)



121055

Any defendant charged in any criminal complaint filed with a magistrate or court with any violation of Penal Code Sections 261, 261.5, 262, 266b, 266c, 286, 288, or 288a and any minor with respect to whom a petition has been filed in a juvenile court alleging violation of any of the foregoing laws, shall be subject to an order of a court having jurisdiction of the complaint or petition requiring testing as provided in this chapter.

If an alleged victim listed in the complaint or petition makes a written request for testing under this section, the prosecuting attorney, or the alleged victim may petition the court for an order authorized under this section.

The court shall promptly conduct a hearing upon any such petition. If the court finds that probable cause exists to believe that a possible transfer of blood, saliva, semen, or other bodily fluid took place between the defendant or minor and the alleged victim in an act specified in this section, the court shall order that the defendant or minor provide two specimens of blood for testing as provided in this chapter.

Copies of the test results shall be sent to the defendant or minor, each requesting victim and, if the defendant or minor is incarcerated or detained, to the officer in charge and the chief medical officer of the facility where the person is incarcerated or detained.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996. Note: This section contains the provisions of former Section 199.96, which was added on Nov. 8, 1988, by initiative Prop. 96.)



121056

(a)  Any forensic scientist, including, but not limited to, any criminalist, toxicologist, and forensic pathologist, or any other employee required to handle or perform DNA or other forensic evidence analysis within the scope of his or her duties, who comes into contact with blood or other bodily fluids on, upon, or through the skin or membranes of his or her person while handling or performing testing on forensic evidence, may petition, ex parte, the court having jurisdiction over the laboratory in which he or she works for an order authorized under this chapter.

The employing agency, officer, or entity of the affected employee may also file an ex parte petition for an order authorized under this chapter. Before filing a petition, the requesting party shall make a reasonable effort to obtain the consent of the person whose blood or bodily fluids is to be tested.

(b)  The court shall promptly consider any petition filed pursuant to this section. If the court finds that probable cause exists to believe that a possible transfer of blood, saliva, semen, or other bodily fluid took place between the forensic evidence collected and the forensic scientist, criminalist, toxicologist, forensic pathologist, or any other employee required to handle evidence or perform forensic testing thereon as specified in this section, the court shall promptly order that the existing forensic evidence be tested as provided in this chapter.

(c)  (1)  Except as provided in paragraph (2), copies of the test results shall be sent to each requesting employee named in the petition, and his or her employing agency, officer, or entity, to the person whose sample was tested, and to the officer in charge and the chief medical officer of the facility in which the person is incarcerated or detained.

(2)  The person whose sample was tested, shall be advised that he or she will be informed of the HIV test results only if he or she wishes to be so informed. If the person declines to be informed of the HIV test results, then he or she shall sign a form documenting that refusal. The person’s refusal to sign that form shall be construed to be a request to be informed of the HIV test results.

(Added by Stats. 2001, Ch. 482, Sec. 1. Effective January 1, 2002.)



121060

(a) Any peace officer, firefighter, custodial officer, as that term is defined in subdivision (a) of Section 831 or subdivision (a) of Section 831.5 of the Penal Code, a custody assistant, as that term is defined in subdivision (a) of Section 831.7 of the Penal Code, a nonsworn uniformed employee of a law enforcement agency whose job entails the care or control of inmates in a detention facility, a nonsworn employee of a law enforcement agency whose job description entails the collection of fingerprints, or emergency medical personnel who, while acting within the scope of his or her duties, is exposed to an arrestee’s blood or bodily fluids, as defined in Section 121060.1, shall do the following:

(1) Prior to filing a petition with the court, a licensed health care provider shall notify the arrestee of the bloodborne pathogen exposure and make a good faith effort to obtain the voluntary informed consent of the arrestee or the arrestee’s authorized legal representative to perform a test for human immunodeficiency virus (HIV), hepatitis B, and hepatitis C. The voluntary informed consent shall be in writing. Once consent is given in writing, the arrestee shall provide three specimens of blood for testing as provided in this chapter.

(2) If voluntary informed consent is not given in writing, the affected individual may petition, ex parte, the court for an order requiring testing as provided in this chapter. The petition shall include a written certification by a health care professional that an exposure, including the nature and extent of the exposure, has occurred.

(b) The court shall promptly conduct a hearing upon a petition filed pursuant to paragraph (2) of subdivision (a). If the court finds that probable cause exists to believe that a possible bloodborne pathogen exposure, as defined in Section 121060.1, took place between the arrestee and the peace officer, firefighter, custodial officer, custody assistant, nonsworn uniformed employee of a law enforcement agency whose job entails the care or control of inmates in a detention facility, nonsworn employee of a law enforcement agency whose job description entails the collection of fingerprints, or emergency medical personnel, as specified in this section, the court shall order that the arrestee provide three specimens of blood for testing as provided in this chapter.

(c) (1) Except as provided in paragraph (2), copies of the test results shall be sent to the arrestee, each peace officer, firefighter, custodial officer, custody assistant, nonsworn uniformed employee of a law enforcement agency whose job entails the care or control of inmates in a detention facility, nonsworn employee of a law enforcement agency whose job description entails the collection of fingerprints, and emergency medical personnel named in the petition and his or her employing agency, officer, or entity, and if the arrestee is incarcerated or detained, to the officer in charge and the chief medical officer of the facility where the person is incarcerated or detained.

(2) The person whose sample was tested, shall be advised that he or she will be informed of the hepatitis B, hepatitis C, and HIV test results only if he or she wishes to be so informed. If the person consents to be informed of the hepatitis B, hepatitis C, and HIV test results, then he or she shall sign a form documenting that consent. The person’s refusal to sign that form shall be construed to be a refusal to be informed of the hepatitis B, hepatitis C, and HIV test results.

(3) Except as otherwise provided under this section, all confidentiality requirements regarding medical records shall apply to the test results obtained.

(Amended by Stats. 2010, Ch. 688, Sec. 1. Effective January 1, 2011. Note: This section includes the provisions of former Section 199.97, which was added on Nov. 8, 1988, by initiative Prop. 96. Those provisions were relocated to this section by Stats. 1995, Ch. 415.)



121060.1

(a) For purposes of Section 121060, “bloodborne pathogen exposure” means a percutaneous injury, including, but not limited to, a needle stick or cut with a sharp object, or the contact of nonintact skin or mucous membranes with any of the bodily fluids identified in subdivision (b), in accordance with the most current bloodborne pathogen exposure definition established by the federal Centers for Disease Control and Prevention.

(b) “Bodily fluids” means any of the following:

(1) Blood.

(2) Tissue.

(3) Mucous containing visible blood.

(4) Semen.

(5) Vaginal secretions.

(Added by Stats. 2008, Ch. 554, Sec. 2. Effective January 1, 2009.)



121065

(a) The withdrawal of blood shall be performed in a medically approved manner. Only a physician, registered nurse, licensed vocational nurse, licensed medical technician, or licensed phlebotomist may withdraw blood specimens for the purposes of this chapter.

(b) The court shall order that the blood specimens be transmitted to a licensed medical laboratory and that tests be conducted thereon for medically accepted indications of exposure to or infection by HIV, hepatitis B, and hepatitis C.

(c) (1) The test results shall be sent to the designated recipients with the following disclaimer:

“The tests were conducted in a medically approved manner. Persons receiving this test result should continue to monitor their own health and should consult a physician as appropriate. Recipients of these test results are subject to existing confidentiality protections for any identifying information about HIV, hepatitis B, or hepatitis C test results. Medical information regarding the HIV, hepatitis B, or hepatitis C status of the source patient shall be kept confidential and may not be further disclosed, except as otherwise authorized by law.”

(2) The exposed individual shall also be informed of the penalties for disclosure for which he or she would be personally liable pursuant to Section 120980.

If the person subject to the test is a minor, copies of the test result shall also be sent to the minor’s parents or guardian.

(d) The court shall order all persons, other than the test subject, who receive test results pursuant to Sections 121055, 121056, or 121060, to maintain the confidentiality of personal identifying data relating to the test results except for disclosure that may be necessary to obtain medical or psychological care or advice.

(e) The specimens and the results of tests ordered pursuant to Sections 121055, 121056, and 121060 shall not be admissible evidence in any criminal or juvenile proceeding.

(f) Any person performing testing, transmitting test results, or disclosing information pursuant to the provisions of this chapter shall be immune from civil liability for any action undertaken in accordance with the provisions of this chapter.

(Amended by Stats. 2008, Ch. 554, Sec. 3. Effective January 1, 2009. Note: This section includes the provisions of former Section 199.98, which was added on Nov. 8, 1988, by initiative Prop. 96. Those provisions were relocated to this section by Stats. 1995, Ch. 415.)



121070

(a)  Any medical personnel employed by, under contract to, or receiving payment from the State of California, any agency thereof, or any county, city, or city and county to provide service at any state prison, the Medical Facility, any Youth Authority institution, any county jail, city jail, hospital jail ward, juvenile hall, juvenile detention facility, or any other facility where adults are held in custody or minors are detained, or any medical personnel employed, under contract, or receiving payment to provide services to persons in custody or detained at any of the foregoing facilities, who receives information as specified herein that an inmate or minor at the facility has been exposed to or infected by the AIDS virus or has an AIDS-related condition or any communicable disease, shall communicate the information to the officer in charge of the facility where the inmate or minor is in custody or detained.

(b)  Information subject to disclosure under subdivision (a) shall include the following: any laboratory test that indicates exposure to or infection by the AIDS virus, AIDS-related condition, or other communicable diseases; any statement by the inmate or minor to medical personnel that he or she has AIDS or an AIDS-related condition, has been exposed to the AIDS virus, or has any communicable disease; the results of any medical examination or test that indicates that the inmate or minor has tested positive for antibodies to the AIDS virus, has been exposed to the AIDS virus, has an AIDS-related condition, or is infected with AIDS or any communicable disease; provided, that information subject to disclosure shall not include information communicated to or obtained by a scientific research study pursuant to prior written approval expressly waiving disclosure under this section by the officer in charge of the facility.

(c)  The officer in charge of the facility shall notify all employees, medical personnel, contract personnel, and volunteers providing services at the facility who have or may have direct contact with the inmate or minor in question, or with bodily fluids from the inmate or minor, of the substance of the information received under subdivisions (a) and (b) so that those persons can take appropriate action to provide for the care of the inmate or minor, the safety of other inmates or minors, and their own safety.

(d)  The officer in charge and all persons to whom information is disclosed pursuant to this section shall maintain the confidentiality of personal identifying data regarding the information, except for disclosure authorized hereunder or as may be necessary to obtain medical or psychological care or advice.

(e)  Any person who wilfully discloses personal identifying data regarding information obtained under this section to any person who is not a peace officer or an employee of a federal, state, or local public health agency, except as authorized hereunder, by court order, with the written consent of the patient or as otherwise authorized by law, is guilty of a misdemeanor.

(Amended by Stats. 2003, Ch. 468, Sec. 6. Effective January 1, 2004. Note: This section includes the provisions of former Section 199.99, which was added on Nov. 8, 1988, by initiative Prop. 96. Those provisions were relocated to this section by Stats. 1995, Ch. 415.)






CHAPTER 10 - Acquired Immune Deficiency Syndrome (AIDS) Research Confidentiality Act

121075

Research records, in a personally identifying form, developed or acquired by any person in the course of conducting research or a research study relating to HIV or AIDS shall be confidential, and these confidential research records shall not be disclosed by any person in possession of the research record, nor shall these confidential research records be discoverable, nor shall any person be compelled to produce any confidential research record, except as provided by this chapter.

(Amended by Stats. 2006, Ch. 20, Sec. 9. Effective April 17, 2006.)



121080

Confidential research records may be disclosed in accordance with the prior written consent of the research subject with respect to whom the research record is maintained, but only to the extent, under the circumstances, to the persons, and for the purposes the written consent authorizes. Any disclosure authorized by a research subject shall be accompanied by a written statement containing substantially the same language as follows:

“This information has been disclosed to you from a confidential research record the confidentiality of which is protected by state law and any further disclosure of it without specific prior written consent of the person to whom it pertains is prohibited. Violation of these confidentiality guarantees may subject you to civil or criminal liabilities.”

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121085

(a) Confidential research records shall be protected in the course of conducting financial audits or program evaluations, and audit personnel shall not directly or indirectly identify any individual research subject in any report of a financial audit or program evaluation. To the extent it is necessary for audit personnel to know the identity of individual research subjects, authorized disclosure of confidential research records shall be made on a case-by-case basis, and every prudent effort shall be exercised to safeguard the confidentiality of these research records in accordance with this chapter. Information disclosed for audit or evaluation purposes should be used only for audit and evaluation purposes and may not be redisclosed or used in any other way.

(b) Nothing in this section imposes liability or criminal sanction for disclosure of confidential research records in accordance with any reporting requirement for a case of HIV, including AIDS, by the department or the Centers for Disease Control and Prevention under the United States Public Health Services.

(Amended by Stats. 2006, Ch. 20, Sec. 10. Effective April 17, 2006.)



121090

Notwithstanding Section 121080, whether or not the research subject, with respect to whom any confidential research record is maintained, gives prior written consent, the content of the confidential research record may be disclosed in any of the following situations:

(a)  To medical personnel to the extent it is necessary to meet a bona fide medical emergency of a research subject.

(b)  To the department to the extent necessary for the conduct of a special investigation pursuant to Section 100325, in which case the confidentiality provisions of Chapter 8 (commencing with Section 121025) shall apply.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121095

The content of any confidential research record shall be disclosed to the research subject, the legal representative of the research subject if the research subject is a minor, or the personal representative of a deceased research subject to whom the record pertains, thirty (30) days after written request therefor by the research subject, the legal representative or the personal representative.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121100

(a)  No confidential research record may be compelled to be produced in any state, county, city or other proceeding in order to initiate or substantiate any criminal charge or charges against a research subject, or to conduct an investigation of a research subject, unless a court finds there is reasonable likelihood that the records in question will disclose material information or evidence of substantial value in connection with the criminal charge or charges or investigation, and there is no other practicable way of obtaining the information or evidence.

In addition, no confidential research record shall be disclosed, discoverable, or compelled to be produced in order to initiate or substantiate any criminal charge or charges against a research subject until after a showing of good cause. In assessing good cause, the court shall weigh the public interest and need for disclosure against the injury to the research subject and the harm to the research being undertaken. Upon the granting of an order to produce, the court, in determining the extent to which disclosure of all or any part of a confidential research record is necessary, shall impose appropriate safeguards against unauthorized disclosure, that shall include, but not necessarily be limited to, the individuals or bodies that may have access to the data, the purposes for which the data shall be used, prohibitions on further disclosure and protection of the identities of other research subjects.

(b)  No confidential research record may be compelled to be produced in any state, county, city or other civil proceeding, except as expressly provided in this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121105

Prior to participation of an individual in a research study relating to HIV or AIDS, both of the following requirements shall be met:

(a) The informed consent of each research subject shall be obtained in the method and manner required by Section 46.116, (a) and (b), of Part 46 of Title 45 of the Code of Federal Regulations and be documented in accordance with Section 46.117 of that part.

(b) Each research subject shall be provided with an explanation in writing, in language understandable to the research subject, of the rights and responsibilities of researchers and research subjects under this chapter.

(Amended by Stats. 2006, Ch. 20, Sec. 11. Effective April 17, 2006.)



121110

(a) Any person who negligently discloses the content of any confidential research record, as defined in subdivision (c) of Section 121125, to any third party, except pursuant to this chapter, shall be assessed a civil penalty in an amount not to exceed two thousand five hundred dollars ($2,500), plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(b) Any person who willfully or maliciously discloses the content of any confidential research record, as defined in subdivision (c) of Section 121125, to any third party, except pursuant to this chapter, shall be assessed a civil penalty in an amount not less than five thousand dollars ($5,000) and not more than ten thousand dollars ($10,000), plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(c) Any person who willfully, maliciously, or negligently discloses the content of any confidential research record, as defined in subdivision (c) of Section 121125, to a third party, except pursuant to this chapter, that results in economic, bodily, or psychological harm to the research subject, is guilty of a misdemeanor, punishable by imprisonment in the county jail for a period not to exceed one year, or a fine of not to exceed twenty-five thousand dollars ($25,000), or both.

(d) Any person who commits any act described in subdivision (a) or (b) shall be liable to the subject for all actual damages for economic, bodily, or psychological harm that is a proximate result of the act.

(e) Any person who negligently or willfully violates Section 121105 is guilty of an infraction punishable by a fine of twenty-five dollars ($25).

(f) Each violation of this chapter is a separate and actionable offense.

(g) Nothing in this section limits or expands the right of an injured research subject to recover damages under any other applicable law.

(Amended by Stats. 2006, Ch. 20, Sec. 12. Effective April 17, 2006.)



121115

In the event that the participation of an individual in a research study is disclosed, the information shall not be used to determine the employability or insurability of the research subject.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121120

Nothing in this chapter shall preclude disclosure of information in order to further research efforts, including, but not limited to, the publication, dissemination, or sharing of raw data, statistics, or case studies, so long as no confidential research records concerning any research subject are disclosed.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121125

For purposes of this chapter:

(a) “AIDS” means acquired immunodeficiency syndrome.

(b) “Disclosed” means to disclose, release, transfer, disseminate, or otherwise communicate all or any part of any confidential research record orally, in writing, or by electronic means to any person or entity, or to provide the means for obtaining the records.

(c) “Confidential research record or records” means any data or information in a personally identifying form, including name, social security number, address, employer, or other information that could, directly or indirectly, in part or in sum, lead to the identification of the individual research subject, developed or acquired by any person in the course of conducting research or a research study relating to HIV or AIDS.

(d) “HIV” means human immunodeficiency virus.

(Amended by Stats. 2006, Ch. 20, Sec. 13. Effective April 17, 2006.)






CHAPTER 11 - Acquired Immune Deficiency Syndrome (AIDS) Research and Workshop Grants

121150

The Legislature hereby finds and declares that the department, working with the California AIDS Leadership Committee, has developed a draft state AIDS plan for comprehensive, coordinated government action against AIDS and HIV infection. It is the intention of the Legislature to implement those recommendations pertaining to infectious-disease screening of blood and other body parts and fluids, and to notifying donors of the results of those screening tests.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121155

(a)  There is hereby created in the state department an AIDS Advisory Committee. The membership of the committee shall be composed of eight members who have knowledge or expertise in the area of public health or AIDS research, or have been educated in the areas for which the grants are to be directed by the committee. These members shall be appointed by the following:

(1)  Two by the Speaker of the Assembly.

(2)  Two by the Senate Rules Committee.

(3)  Four by the Governor.

(b)  In addition to the membership prescribed by subdivision (a), the following persons shall be ex officio members:

(1)  The Director of Health Services or a designee shall be a voting member.

(2)  The Director of Mental Health, or a designee, a designee, requested to be appointed by the President of the University of California, with knowledge, experience, and responsibility for the university-wide allocation of AIDS research grants, shall be nonvoting members.

(c)  The committee shall be abolished effective July 1, 1990, unless extended by subsequent legislative action.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121160

The members of the AIDS Advisory Committee shall serve at the pleasure of the appointing powers. The members shall serve without compensation, but shall be reimbursed for necessary and travel expenses incurred in the performance of the duties of the committee.

The committee shall advise and assist the state in addressing the public health issues associated with Acquired Immune Deficiency Syndrome, and shall work with the department in statewide efforts to promote primary prevention, public education, and the advancement of knowledge regarding Acquired Immune Deficiency Syndrome.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121165

The committee may establish rules or criteria for grants under this chapter as it deems necessary. Pursuant to the rules or criteria, the committee may review and recommend approval by the director of grant applications and monitor programs receiving grants under this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121170

The director may award grants from any funds that may be made available for the purposes of this chapter to individuals, organizations, or facilities for activities that may include, but need not be limited to, any of the following:

(a)  Education regarding primary prevention for high risk groups.

(b)  Public education to reduce panic and lessen unnecessary anxiety about AIDS among California residents.

(c)  Interdisciplinary or educational workshops to facilitate the interchange of knowledge among investigators regarding AIDS and related disorders.

(d)  Research grants that would assist the state with the educational efforts outlined in subdivisions (a) and (b).

(e)  Grants to provide seed money for larger grants funded by the federal government or other sources.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121175

The department may do all of the following:

(a)  Accept any federal funds provided for any of the purposes of this chapter.

(b)  Accept any gift, donation, bequest, or grant of funds from a private or public agency for any of the purposes of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121180

Not more than 10 percent of any money appropriated for purposes of this chapter shall be utilized for the administration of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 12 - Acquired Immune Deficiency Syndrome (AIDS) Vaccine Research and Development Grant Program

121200

The Legislature finds and declares all of the following:

(a)  Over the past five years AIDS has reached an epidemic stage and is estimated to affect 30,000 Californians by 1990.

(b)  The estimated cost of medical care alone for the 4,000 AIDS cases that have occurred to date in California totals approximately two hundred fifty million dollars ($250,000,000). By the end of 1990, medical care is projected to approach three billion five hundred million dollars ($3,500,000,000) and the total public health and medical care expenditures are expected to exceed five billion dollars ($5,000,000,000).

(c)  There is no cure for the AIDS virus. The long-term solution to the elimination of AIDS lies in conducting vaccine research.

(d)  Much research has already been completed by the private sector and should be utilized to the maximum extent possible, including supplementing with public funds.

(e)  Profitmaking corporations are (1) not eligible for most of the existing public funding sources as are institutions of higher learning and nonprofit corporations; (2) when eligible, the public funding amounts are not adequate to conduct research; and (3) private grants are only available to nonprofit corporations.

(f)  Moreover, private research companies, already having established vaccine development and manufacturing capabilities, are uniquely situated to maximize available resources and to utilize both management and research staff, equipment, and technical innovations to their greatest efficiency towards the specific goal of developing and manufacturing an AIDS vaccine at the earliest possible time.

(g)  Exclusion of private corporations from public funding to develop an approved vaccine will likely result in (1) a delay in the development of a vaccine to prevent AIDS; (2) continued spread of AIDS to the general population; and (3) continued increases in private and public funds to provide care to AIDS victims.

(h)  It is appropriate to mandate that a grant made to a private entity to develop an AIDS vaccine, once the vaccine has been approved by the FDA for use by the general population, should be reimbursed to the state from the sale of the vaccine.

(Amended by Stats. 1997, Ch. 294, Sec. 18. Effective August 18, 1997.)



121225

If a California manufacturer that is a grant recipient sells, delivers, or distributes an AIDS vaccine that has received FDA approval for use by the general population and that was developed in whole or in part using a grant awarded pursuant to this chapter, the State of California shall be reimbursed for the grant as provided in this section.

Until the total amount of the grant is repaid, repayments in the amount of one dollar ($1) per dose from the sale of the AIDS vaccine shall be deposited by the grant recipient into the General Fund. Upon payment in full of the grant amount into the General Fund, a royalty on the sale of the vaccine from the grant recipient shall be deposited into the General Fund. The percentage amount of the royalty shall be negotiated at the time of the grant award.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 13 - Acquired Immune Deficiency Syndrome (AIDS) Immunization

121250

The Legislature finds and declares all of the following:

(a)  The rapidly spreading AIDS epidemic poses an unprecedented major public health crisis in California, and threatens, in one way or another, the life and health of every Californian.

(b)  The best hope of stemming the spread of the AIDS virus among the general public is the development of an AIDS vaccine to develop an immunity to exposure.

(c)  No vaccine has yet been fully developed, tested, or approved for AIDS. An effective vaccine, especially when directed at high-risk groups of unexposed persons, will virtually eliminate the risk of contracting AIDS, just as the risk of contracting polio and smallpox have been virtually eliminated by earlier vaccine development, production, and use among the general public.

(d)  Private industry today has the capability of conducting the vaccine research, biological research, immunology, and genetic engineering of appropriate viral components needed to formulate, develop, produce, and test an AIDS vaccine. Whenever these and other appropriate expertise cannot be found within a single company, the formation of multiinstitutional research groups should be encouraged and prioritized, as it is in the public interest to encourage efforts toward vaccine production.

(e)  It is of the highest importance and in the public interest to maximize public protection by developing an AIDS vaccine and by establishing high levels of immunization, initially among high-risk populations.

(f)  The continuous spread of AIDS and especially the threat of infection spreading among population groups previously considered low-risk demands that the highest of priorities be given to the development of a universal immunoprophylaxis.

(g)  The use of vaccines to control the spread of infectious pathogens is recognized as one of the genuinely decisive technologies of modern medicine. Recent advances in pharmaceutical technology combined with better understanding of the immune process offer the hope of an AIDS vaccine that is effective, safe, relatively inexpensive, and relatively easy to administer.

(h)  Utilization of this new science may be forestalled, however, by problems that have recently deterred the development of vaccines by traditional means. These problems must be resolved before the full public health benefits of new approaches to vaccine development can be fully and expeditiously realized.

(i)  The marketplace conditions facing vaccine manufacturers and developers today have changed considerably over the past 30 years. Private manufacturers and developers of vaccines cannot be forced to produce vaccines, and may choose, under the free enterprise system, not to produce them if marketplace conditions are unfavorable.

(j)  Certain market conditions are slowing and threatening to halt the development of an AIDS vaccine. Any delay in the discovery, testing, approval, and production of the vaccine because of these secondary considerations may cost tens of thousands of human lives annually, unnecessary pain and suffering for hundreds of thousands of infected Americans, and billions of dollars in medical costs and in lost productivity.

(k)  Resource constraints in the public and private sectors and the time required to bring vaccines to market presently limit investments in vaccines research and development. Although universities constitute a significant resource in AIDS research in particular and vaccines research in general, university funding limitations and conflicting research priorities make reliance on the resources and expertise of the private pharmaceutical industry a necessary supplement to public funding of AIDS research.

( l)  There has been a decrease in the willingness of pharmaceutical companies to become involved in vaccine research, development, and manufacturing because of uncertain profitability and perceived and actual marketplace risks and disincentives.

(m)  It is clearly in the public interest to provide appropriate and necessary incentives toward the timely development and production of an effective and safe AIDS vaccine.

(n)  The development of an AIDS vaccine provides an exceptionally important benefit, making its availability highly desirable. However, certain conditions may preclude that development, including the following:

(1)  There is a high cost for capital expenditures for vaccine development (estimated to be from ten million dollars ($10,000,000) to thirty million dollars ($30,000,000)). Testing costs of clinical trials (twenty million dollars ($20,000,000) per vaccine, by some estimates) are particularly burdensome, especially for smaller firms.

(2)  There is an uncertain market demand for a vaccine once development costs have been invested and FDA marketing approval has been secured.

(o)  Without state intervention to assure minimal profitability of an AIDS vaccine, inadequate incentives may exist for the private sector to commit resources and expertise to the accelerated development of an AIDS vaccine.

(p)  In light of the dangers inherent in the AIDS epidemic to the general public of California, it is crucial that to the extent possible any serious obstacles to the development of a vaccine be removed.

(q)  Because an AIDS vaccine provides an exceptionally important public benefit, it is in the public interest to take uncommon action to facilitate the development and production of a vaccine.

(r)  It is as well in the public interest to assure fair compensation, if necessary at public expense, to any innocent victim who may be injured by an AIDS vaccine, as a part of implementing the socially beneficial policy of establishing high levels of AIDS immunization.

(s)  In light of the high incidence of AIDS amongst Californians, the California Legislature must lead our country into the 20th century in this effort.

(t)  It is therefore fitting and proper that the State of California enact uncommon and exceptional legislation in order to prevent the further spread of the AIDS epidemic.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121255

The Legislature further finds and declares all of the following:

(a)  Acquired immune deficiency syndrome (AIDS) is caused by the virus human T-cell lymphotropic virus, type III (HTLV-3) that initially cripples the body’s immune system and eventually leaves the body open to an array of lethal opportunistic infections.

(b)  So far, there is no known cure for AIDS and once a person is AIDS infected, the virus remains throughout the rest of his or her life.

(c)  The AIDS virus has a three-to-seven year incubation period, making it one of the most difficult diseases to combat and trace.

(d)  An easily administered blood test can determine whether a person has been exposed to the AIDS virus.

(e)  In 1979, when AIDS was first diagnosed in the United States, the number of newly diagnosed victims was doubling every six to nine months; today the number of people diagnosed with AIDS doubles each year.

(f)  Nationally, between 500,000 and 2,000,000 Americans are estimated to have been exposed to the AIDS virus. Of those exposed, between 25,000 and 500,000 persons (5 percent–25 percent) may be expected to die of AIDS.

(1)  Another 25,000 to 500,000 persons may be expected to develop AIDS Related Complex (ARC). The range of illnesses these individuals will suffer from may range from minor ailments to brain damage.

(2)  The remaining majority of those exposed may never suffer its consequences, but may carry and transmit the disease unknowingly.

(3)  Some experts estimate as many as 1,000 additional people are exposed daily.

(g)  The department, in its report to the Legislature (March 1986) estimated conservatively that over 30,000 Californians shall have contracted AIDS by 1990, about 50 percent having succumbed. The disease is believed to be fatal within 18 months of diagnosis. To date, more than half the 16,000 people with AIDS in the United States have died.

(h)  The AIDS virus is transmitted primarily through sexual contact, and also through the sharing of hypodermic needles, contaminated blood transfusions, and during pregnancy to the fetus.

(i)  While the earliest spread of the AIDS virus was primarily among homosexuals, the virus is now found and spreading among heterosexuals as well.

(j)  Additionally, drug abusers are highly susceptible to the AIDS virus since the drugs diminish the ability of the body’s immune system to function. Intravenous drug abusers traditionally come into contact with the virus from sharing hypodermic needles.

(k)  Persons sexually active in the heterosexual community are also at risk. Until a vaccine is developed, the AIDS virus will cross over from the high-risk groups to the lower risk groups. At this time, it is not known how fast the AIDS virus will penetrate other population groups, but it is not expected to be nearly as rapid. To date, partners of high-risk groups (bisexual men and intravenous drug users) are considered the main means of transmitting the AIDS virus to the heterosexual population. Other means include pregnant women who pass the infection on to the child and prostitutes who pass on the infection to their clients.

( l)  Of the first 9,000 AIDS cases diagnosed in the United States, almost 1,000 were women. Fourteen percent of these women developed AIDS through sexual contact. Recent studies have demonstrated that the virus can be transmitted by women to their male sexual partners. Sexual contact with an infected partner may transmit the virus and fatally infect the partner.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121260

The Legislature further finds and declares all of the following:

(a)  The average cost per patient in the treatment of AIDS until death is now one hundred fifty thousand dollars ($150,000). It is estimated that total costs including health care of the first 10,000 AIDS cases in the United States totaled more than six billion three hundred million dollars ($6,300,000,000). By 1990, according to the department, Californians will spend almost five billion dollars ($5,000,000,000) in medical costs alone in care and treatment of 30,000 AIDS patients, with no realistic hope for their remission or cure. This cost does not include money spent on education, research, and lost income.

(b)  To date, the costs of caring for people with AIDS related complex (ARC) has not been officially calculated. However, it is safe to assume the costs are substantial over time. Experts fear that the illnesses of ARC patients, although they may not be fatal, are severe. For example, the virus invades the brain rendering the patients incapable of caring for themselves. It is, therefore, plausible that a percentage of ARC patients will need to be institutionalized.

(c)  The Legislature intends by this chapter to take uncommon action to remove the impediments to the expeditious development of an AIDS vaccine.

(d)  It is further the intent of the Legislature to provide to any person, whose injury is proximately caused by the use of the vaccine, except to the extent the injuries are attributable to the comparative negligence of the claimant in the use of the vaccine, all of the following:

(1)  Compensation for related medical costs associated with the care and treatment of the injury.

(2)  Compensation for the loss of any and all earnings caused by the injury.

(3)  Compensation for pain and suffering caused by the injury, except that in no action shall the amount of damages for noneconomic losses exceed five hundred fifty thousand dollars ($550,000).

(e)  It is further the intent of the Legislature to establish the AIDS Clinical Trials Testing Fund that will be available to not more than three California manufacturers of an AIDS vaccine approved by the federal Food and Drug Administration (FDA) or the department pursuant to Part 5 (commencing with Section 109875) of Division 104 for clinical trials with humans.

(f)  The AIDS Vaccine Research and Development Advisory Committee shall review requests from California manufacturers for funds from the AIDS Clinical Trials Testing Fund and shall make recommendations to the department regarding the award of funds, including the appropriate amount of funding. The department, taking into consideration the committee’s recommendations, may allocate the funds to the manufacturers specified in the protocol approved by the FDA or the department pursuant to Part 5 (commencing with Section 109875) of Division 104 for administering the clinical trials.

(g)  A California manufacturer seeking the approval of the FDA, rather than the department, for administering clinical trials of an AIDS vaccine may apply while FDA approval is pending to the AIDS Vaccine Research and Development Advisory Committee for the committee’s recommendation that the manufacturer receive funds from the AIDS Clinical Trials Testing Fund upon FDA approval.

(Amended by Stats. 1997, Ch. 294, Sec. 22. Effective August 18, 1997.)



121265

“State,” as used in this chapter, has the same meaning as set forth in Section 900.6 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121270

(a) There is hereby created the AIDS Vaccine Victims Compensation Fund.

(b) For the purposes of this section, the following definitions apply:

(1) “AIDS vaccine” means a vaccine that (A) has been developed by any manufacturer and (B) is approved by the FDA or the department pursuant to Part 5 (commencing with Section 109875) of Division 104 as a safe and efficacious vaccine for the purpose of immunizing against AIDS.

(2) “Board” means the California Victim Compensation and Government Claims Board.

(3) “Damages for personal injuries” means the direct medical costs for the care and treatment of injuries to any person, including a person entitled to recover damages under Section 377 of the Code of Civil Procedure, proximately caused by an AIDS vaccine, the loss of earnings caused by the injuries, and the amount necessary, but not to exceed five hundred fifty thousand dollars ($550,000), to compensate for noneconomic losses, including pain and suffering caused by the injuries.

(4) “Fund” means the AIDS Vaccine Victims Compensation Fund.

(c) The board shall pay from the fund, contingent entirely upon the availability of moneys as provided in subdivision (o), damages for personal injuries caused by an AIDS vaccine that is sold in or delivered in California, and administered or dispersed in California to the injured person except that no payment shall be made for any of the following:

(1) Damages for personal injuries caused by the vaccine to the extent that they are attributable to the comparative negligence of the person making the claim.

(2) Damages for personal injuries in any instance when the manufacturer has been found to be liable for the injuries in a court of law.

(3) Damages for personal injuries due to a vaccination administered during a clinical trial.

(d) An application for payment of damages for personal injuries shall be made on a form prescribed by the board within one year of the date that the injury and its cause are discovered. This application may be required to be verified. Upon receipt, the board may require the submission of additional information necessary to evaluate the claim.

(e) (1) Within 45 days of the receipt of the application and the submission of any additional information, the board shall do either of the following:

(A) Allow the claim in whole or part.

(B) Disallow the claim.

(2) In those instances of unusual hardship to the victim, the board may grant an emergency award to the injured person to cover immediate needs upon agreement by the injured person to repay in the event of a final determination denying the claim.

(3) If the claim is denied in whole or part, the victim may apply within 60 days of denial for a hearing. The hearing shall be held within 60 days of the request for a hearing unless the injured person requests a later hearing.

(f) At the hearing, the injured person may be represented by counsel and may present relevant evidence as defined in subdivision (c) of Section 11513 of the Government Code. The board may consider additional evidence presented by its staff. If the injured person declines to appear at the hearing, the board may act solely upon the application, the staff report, and other evidence that appears on the record.

(g) The board may delegate the hearing of applications to hearing examiners.

(h) The decision of the board shall be in writing and shall be delivered or mailed to the injured person within 30 days of the hearing. Upon the request by the applicant within 30 days of delivery or mailing, the board may reconsider its decision.

(i) Judicial review of a decision shall be under Section 1094.5 of the Code of Civil Procedure, and the court shall exercise its independent judgment. A petition for review shall be filed as follows:

(1) If no request for reconsideration is made, within 30 days of personal delivery or mailing of the board’s decision on the application.

(2) If a timely request for reconsideration is filed and rejected by the board, within 30 days of personal delivery or mailing of the notice of rejection.

(3) If a timely request for reconsideration is filed and granted by the board, or reconsideration is ordered by the board, within 30 days of personal delivery or mailing of the final decision on the reconsidered application.

(j) The board shall adopt regulations to implement this section, including those governing discovery.

(k) The fund is subrogated to any right or claim that any injured person may have who receives compensation pursuant to this section, or any right or claim that the person’s personal representative, legal guardian, estate, or survivor may have, against any third party who is liable for the personal injuries caused by the AIDS vaccine, and the fund shall be entitled to indemnity from that third party. The fund shall also be entitled to a lien on the judgment, award, or settlement in the amount of any payments made to the injured person.

(l) In the event that the injured person, or his or her guardian, personal representative, estate, or survivors, or any of them, bring an action for damages against the person or persons liable for the injury or death giving rise to an award by the board under this section, notice of institution of legal proceedings and notice of any settlement shall be given to the board in Sacramento except in cases where the board specifies that notice shall be given to the Attorney General. All notices shall be given by the attorney employed to bring the action for damages or by the injured person, or his or her guardian, personal representative, estate, or survivors, if no attorney is employed.

(m) This section is not intended to affect the right of any individual to pursue claims against the fund and lawsuits against manufacturers concurrently, except that the fund shall be entitled to a lien on the judgment, award, or settlement in the amount of any payments made to the injured party by the fund.

(n) There is hereby created the AIDS Vaccine Injury Compensation Policy Review Task Force consisting of 14 members. The task force shall be composed of 10 members appointed by the Governor, of which two shall be from a list provided by the California Trial Lawyers Association, one from the department, the Director of Finance, one unspecified member, and one attorney with experience and expertise in products liability and negligence defense work, two representing recognized groups that represent victims of vaccine induced injuries or AIDS victims, or both, and two representing manufacturers actively engaged in developing an AIDS vaccine. In addition four Members of the Legislature or their designees shall be appointed to the task force, two of which shall be appointed by the Speaker of the Assembly and two of which shall be appointed by the Senate Committee on Rules. The chairperson of the task force shall be appointed by the Governor from the membership of the task force. The task force shall study and make recommendations on the legislative implementation of the fund created by subdivision (a). These recommendations shall at least address the following issues:

(1) The process by which victims are to be compensated through the fund.

(2) The procedures by which the fund will operate and the governance of the fund.

(3) The method by which manufacturers are to pay into the fund and the amount of that payment.

(4) The procedural relationship between a potential victim’s claim through the fund and a court claim made against the manufacturer.

(5) Other issues deemed appropriate by the task force.

The task force shall make its recommendations to the Legislature on or before June 30, 1987.

(o) The fund shall be funded wholly by a surcharge on the sale of an AIDS vaccine, that has been approved by the FDA, or by the department pursuant to Part 5 (commencing with Section 109875) of Division 104, in California in an amount to be determined by the department. The surcharge shall be levied on the sale of each unit of the vaccine sold or delivered, administered, or dispensed in California. The appropriate amount of the surcharge shall be studied by the AIDS Vaccine Injury Compensation Policy Review Task Force, which shall recommend the appropriate amount as part of its report, with the amount of the surcharge not to exceed ten dollars ($10) per unit of vaccine. Expenditures of the task force shall be made at the discretion of the Director of Finance or the director’s designee.

(p) For purposes of this section, claims against the fund are contingent upon the existing resources of the fund as provided in subdivision (o), and in no case shall the state be liable for any claims in excess of the resources in the fund.

(Amended by Stats. 2006, Ch. 538, Sec. 442. Effective January 1, 2007.)



121275

(a) Because the development of a vaccine now costs somewhere between twenty million dollars ($20,000,000) and forty million dollars ($40,000,000), and because the last vaccine produced and marketed did not sell well, vaccine manufacturers are hesitant to proceed to invest their resources in a risky venture. It is, therefore, in the public health interest of California to assure that manufacturers proceed to develop this vaccine and protect Californians against this dread disease and protect the State of California against the enormous fiscal costs of treatment for persons getting AIDS. It is a sound and worthwhile investment to provide a guarantee of a market to lessen the risk of loss and assure the development of an AIDS vaccine.

It is anticipated that this AIDS vaccine will consist of a three-unit series. The State of California is willing to guarantee that at least 175,000 persons will be vaccinated, and to guarantee the purchase, within three years after the FDA or the department pursuant to Part 5 (commencing with Section 109875) of Division 104 approves marketing of an AIDS vaccine, of at least 500,000 units, at a cost of no more than twenty dollars ($20) per dosage, by all companies, anywhere in the United States.

Therefore, the State of California, by moneys to be appropriated later through the Budget Act, commits itself to purchasing, at the end of three years after the FDA or the department pursuant to Part 5 (commencing with Section 109875) of Division 104 has approved the marketing on a competitive basis, at not more than twenty dollars ($20) per dosage, the difference between 500,000 units and the actual amount sold, delivered, administered, or dispensed by all companies throughout the United States, including units sold to or reimbursed by Medi-Cal, Medicare, or other public programs, providing that fewer than 500,000 units are sold, delivered, administered, or dispensed.

(b) The AIDS Vaccine Guaranteed Purchase Fund is hereby established and shall be administered by the department, which may develop necessary regulations to carry out the purpose of this section.

(c) The department may carry out this section, when those funds are appropriated through the State Budget. In determining which vaccine shall be purchased by the state from among those manufacturers selling or distributing in California, an AIDS vaccine approved by the FDA or the department pursuant to Part 5 (commencing with Section 109875) of Division 104, the department shall take into consideration at least all of the following factors:

(1) The length of time each AIDS vaccine has been in the marketplace in California.

(2) Each AIDS vaccine’s history of efficacy since approval by the FDA or the department.

(3) Each AIDS vaccine’s history of side effects experienced by previous recipients of the vaccine.

(4) The relative cost of each competing manufacturer’s AIDS vaccine.

(Amended by Stats. 2006, Ch. 538, Sec. 443. Effective January 1, 2007.)



121280

(a)  In enacting this section the Legislature finds and declares:

(1)  It is in the interest of the people of California to develop a vaccine that will prevent the infection of HIV, the agent that causes AIDS.

(2)  In order to develop that vaccine, a prototype vaccine must be first given to HIV-negative people to determine the following:

(A)  The vaccine’s toxicity.

(B)  The vaccine’s efficacy.

(C)  The human immune response to the vaccine.

(3)  These studies are currently impossible because vaccine manufacturers fear that, by inoculating HIV-negative individuals with an experimental vaccine, they will elicit a positive immune response as measured by an enzyme linked immunosorbent assay (ELISA), western blot or other federal Food and Drug Administration approved in vitro diagnostic test, thereby placing vaccine volunteers at risk for denial of health or life insurance by insurance carriers as a consequence of their participation.

(4)  Insurers need a reliable mechanism by which they can verify the insurability of a vaccine trial participant.

(b)  No health care service plan, disability insurer, nonprofit hospital service plan, self-insured employee welfare benefit plan, or life insurer may withhold any settlement or coverage of an individual solely because of his or her participation in an AIDS/HIV vaccine clinical trial studied under an investigational new drug application effective pursuant to Section 312 of Title 21 of the Code of Federal Regulations, or Section 111595.

(c)  The sponsor of any such trial shall make a confidential certificate with all the necessary particulars, which shall be determined by the department, for each enrollee and then submit it to the department, which shall endorse it and return it to the vaccine recipient. A copy of this confidential certificate shall be kept on file indefinitely by both the study sponsor and the department.

(d)  Release of a confidential certificate shall be by written authorization of the enrollee named in the certificate. If the enrollee is unable to provide the written authorization, a person designated in the certificate by the enrollee may provide the written authorization. The written authorization shall include the name of the person or entity to whom the disclosure would be made.

Disclosure as used in this section means to release, transfer, disseminate or otherwise communicate all or part of any confidential certificate orally, in writing, or by electronic means to any person or entity.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121281

In order to assist pharmacists and pharmacy personnel in the education of consumers who are at risk of bloodborne infections regarding methods and opportunities for improving and protecting their health, and thereby protect the public health, the Office of AIDS shall develop and maintain all of the following information, on its Internet Web site, and the California State Board of Pharmacy shall also post, or maintain a link to, the information on its Internet Web site:

(a) How consumers can access testing and treatment for HIV and viral hepatitis.

(b) How consumers can safely dispose of syringes and hypodermic needles or other sharps waste.

(c) How consumers can access drug treatment.

(Added by Stats. 2011, Ch. 738, Sec. 12. Effective January 1, 2012.)






CHAPTER 13.5 - Disease Prevention Demonstration Project

121285

(a) The Disease Prevention Demonstration Project, a collaboration between pharmacies and local and state health officials, is hereby authorized for the purpose of evaluating the long-term desirability of allowing licensed pharmacists to furnish or sell nonprescription hypodermic needles or syringes to prevent the spread of blood-borne pathogens, including HIV and hepatitis C.

(b) The State Department of Health Services shall evaluate the effects of allowing pharmacists to furnish or sell a limited number of hypodermic needles or syringes without prescription. The State Department of Health Services is encouraged to seek funding from private and federal sources to pay for the evaluation.

(c) The State Department of Health Services shall convene an uncompensated evaluation advisory panel comprised of all of the following: two or more specialists in the control of infectious diseases; one or more representatives of the California State Board of Pharmacy; one or more representatives of independent pharmacies; one or more representatives of chain pharmacy owners; one or more representatives of law enforcement executives, such as police chiefs and sheriffs; one or more representatives of rank and file law enforcement officers; a specialist in hazardous waste management from the State Department of Health Services; one or more representatives of the waste management industry; and one or more representatives of local health officers.

(d) In order to furnish or sell nonprescription hypodermic needles or syringes as part of the Disease Prevention Demonstration Project in a county or city that has provided authorization pursuant to Section 4145 of the Business and Professions Code, a pharmacy shall do all of the following:

(1) Register with the local health department by providing a contact name and related information, and certify that it will provide, at the time of furnishing or sale of hypodermic needles or syringes, written information or verbal counseling on all of the following:

(A) How to access drug treatment.

(B) How to access testing and treatment for HIV and hepatitis C.

(C) How to safely dispose of sharps waste.

(2) Store hypodermic needles and syringes so that they are available only to authorized personnel, and not openly available to customers.

(3) In order to provide for the safe disposal of hypodermic needles and syringes, a registered pharmacy shall provide one or more of the following options:

(A) An onsite safe hypodermic needle and syringe collection and disposal program.

(B) Furnish or make available for purchase mail-back sharps disposal containers authorized by the United States Postal Service that meet applicable state and federal requirements, and provide tracking forms to verify destruction at a certified disposal facility.

(C) Furnish or make available for purchase personal sharps disposal containers that meet state and federal standards for disposal of medical waste.

(e) Local health departments shall be responsible for all of the following:

(1) Maintaining a list of all pharmacies within the local health department’s jurisdiction that have registered under the Disease Prevention Demonstration Project.

(2) Making available to pharmacies written information that may be provided or reproduced to be provided in writing or orally by the pharmacy at the time of furnishing or the sale of nonprescription hypodermic needles or syringes, including all of the following:

(A) How to access drug treatment.

(B) How to access testing and treatment for HIV and hepatitis C.

(C) How to safely dispose of sharps waste.

(f) As used in this chapter, “sharps waste” means hypodermic needles, syringes, and lancets.

(Amended by Stats. 2012, Ch. 728, Sec. 107. Effective January 1, 2013.)






CHAPTER 13.6 - Public Health Demonstration Projects

121287

(a) There are hereby established public health demonstration projects to allow for innovative, evidence-based approaches to provide outreach, HIV and hepatitis C screenings, and linkage to, and retention in, quality health care for the most vulnerable and underserved individuals with a high risk for HIV infection.

(b) The demonstration projects may operate for a period of up to two years. The department shall implement up to four demonstration projects. The demonstration projects shall be designed to be capable of replication and expansion on a statewide basis.

(c) After conclusion of the demonstration projects, the department shall review the effectiveness of each demonstration project and make a determination of whether the demonstration project model can be implemented on a statewide basis.

(Added by Stats. 2014, Ch. 40, Sec. 2. Effective June 20, 2014.)



121288

Upon an appropriation for this purpose in the annual Budget Act, the department shall award funding, on a competitive basis, to a community-based organization or local health jurisdiction to operate a demonstration project pursuant to this chapter. The department shall determine the funding levels of each demonstration project based on scope and geographic area. An applicant shall demonstrate each of the following qualifications:

(a) Leadership on access to HIV care and testing issues and experience addressing the needs of highly marginalized populations in accessing medical and HIV care and support.

(b) Experience with the target population or relationships with community-based organizations or nongovernmental organizations, or both, that demonstrate expertise, history, and credibility working successfully in engaging the target population.

(c) Experience working with nontraditional collaborators who work within and beyond the field of HIV/AIDS education and outreach, including areas of reproductive health, housing, immigration, and mental health.

(d) Strong relationships with community-based HIV health care providers that have the trust of the targeted populations.

(e) Strong relationships with the state and local health departments.

(f) Capacity to coordinate a communitywide planning phase involving multiple community collaborators.

(g) Experience implementing evidence-based programs or generating innovative strategies, or both, with at least preliminary evidence of program effectiveness.

(h) Administrative systems and accountability mechanisms for grant management.

(i) Capacity to participate in evaluation activities.

(j) Strong communication systems that are in place to participate in public relations activities.

(Added by Stats. 2014, Ch. 40, Sec. 2. Effective June 20, 2014.)



121289

Each demonstration project shall prepare and disseminate information regarding best practices for, and the lessons learned regarding, providing outreach and education to the most vulnerable and underserved individuals with a high risk for HIV infection for use by providers, the Office of AIDS, State Department of Public Health, federal departments and agencies, including the Department of Health and Human Services, and other national HIV/AIDS groups.

(Added by Stats. 2014, Ch. 40, Sec. 2. Effective June 20, 2014.)






CHAPTER 13.7 - Statewide African-American Initiative

121290

(a) There is hereby established the Statewide African-American Initiative to address the disproportionate impact of HIV/AIDS on the health of African-Americans by coordinating prevention and service networks around the state and increasing the capacity of core service providers. For purposes of this chapter, “initiative” means the Statewide African-American Initiative.

(b) The initiative shall have an executive director who shall coordinate the initiative and report to the Office of AIDS through the Statewide African-American HIV/AIDS Steering Committee formally established pursuant to Section 121290.8.

(c) The initiative shall be implemented in the following five designated regions:

(1) Alameda/San Francisco.

(2) Los Angeles.

(3) Sacramento/Central Valley.

(4) San Bernardino/Riverside.

(5) San Diego.

(d) (1) The Office of AIDS shall provide initial administrative support for the core functions of the initiative.

(2) Until January 1, 2008, the initiative shall be housed at the Office of AIDS. By January 1, 2008, the initiative shall establish itself as an independent nonprofit organization for purposes of Section 501(c)(3) of the Internal Revenue Code.

(Added by Stats. 2005, Ch. 403, Sec. 1. Effective January 1, 2006.)



121290.1

The initiative shall sponsor and conduct an annual Summit on African-Americans and HIV. The summit shall be funded solely by private funds. The summit shall do all of the following:

(a) Provide a report on the progress of the initiative.

(b) Offer technical assistance workshops.

(c) Provide an overview of local, regional, and national efforts concerning health disparities relating to African-Americans and HIV.

(Added by Stats. 2005, Ch. 403, Sec. 1. Effective January 1, 2006.)



121290.2

The initiative shall have all of the following responsibilities:

(a) To design and conduct a series of complementary projects to implement policy and planning to address the disproportionate impact of HIV/AIDS on the African-American community, focusing on all of the following categories:

(1) Research.

(2) Policy and advocacy.

(3) Workforce development.

(4) Organizational capacity.

(5) Prevention and treatment information and resources.

(b) To provide integrated leadership in developing, implementing, evaluating, and sustaining HIV-related services and programmatic partnerships between research institutions, community-based organizations, the business community, and public sector agencies.

(c) To improve the efficacy of local service providers through the central coordination of service availability, data, and funding sources through the development of a central coordinating body.

(Added by Stats. 2005, Ch. 403, Sec. 1. Effective January 1, 2006.)



121290.4

The initiative shall employ all of the following strategies to achieve its objectives:

(a) Serve as a community resource for technical assistance and training in the communication and dissemination of information, and for the synthesis, interpretation, and dissemination of HIV/AIDS data and public health information.

(b) Assemble a network of health experts, HIV/AIDS service providers, community-based organizations, and relevant public and private sector stakeholders who will be accessible through the regional centers, to support the capacity building of community-based programs to eliminate HIV-related health disparities for African-Americans.

(c) Establish the administrative, educational, and communication infrastructure, including personnel, facilities, and technology, to support the activities of the initiative’s provider network.

(d) Assess the availability and allocation of scientific, governmental, and private sector resources to reduce the impact of HIV/AIDS on African-Americans.

(e) Evaluate community-focused interventions and demonstration projects to eliminate disparities in the evaluation and treatment of HIV/AIDS, based on information from the work of the initiative and local and regional resources.

(f) Coordinate and disseminate data, including epidemiology, outcome assessment, and informatics, to provider networks addressing health disparities regarding HIV/AIDS.

(g) Facilitate the development of lasting academic and community partnerships that promote healthy lifestyles, prevent disease, and reduce risk factors for HIV/AIDS.

(h) Increase ongoing access to culturally appropriate health care for African-Americans living with HIV/AIDS.

(Added by Stats. 2005, Ch. 403, Sec. 1. Effective January 1, 2006.)



121290.5

(a) The initiative shall establish a central coordinating body to provide administrative, technical, educational, and health information dissemination services to the initiative’s network of community-based organizations.

(b) The duties of the central coordinating body shall include, but not be limited to, all of the following:

(1) Helping to provide program administration services, project management, fiscal support, resource allocation, and program evaluation to the initiative.

(2) Assisting in the collection, management, and analysis of primary and secondary data, and providing technical support and training.

(3) Aiding in the synthesis, interpretation, and dissemination of information on HIV and African-Americans.

(c) The objectives of the central coordinating body shall include, but not be limited to, both of the following:

(1) To achieve economies of scale in effort, expertise, and equipment, and thereby build the capacity of the provider network and the Office of AIDS to develop, implement, and evaluate community programs to address HIV/AIDS among African-Americans.

(2) To pool services, expertise, equipment, and facilities to support several interrelated projects and collaborating organizations, thereby leveraging greater resources than those that would be provided separately to each project and without formal interactions among the Office of AIDS, community-based organizations, and public sector agencies.

(Added by Stats. 2005, Ch. 403, Sec. 1. Effective January 1, 2006.)



121290.7

The Office of AIDS shall appoint an internal advisory committee composed of the office’s African-American HIV specialist, a section head from the office, and a designee to supervise the day-to-day activities of the initiative.

(Added by Stats. 2005, Ch. 403, Sec. 1. Effective January 1, 2006.)



121290.8

There is hereby established the Statewide African-American HIV/AIDS Steering Committee. The committee shall be appointed by the Office of AIDS and shall initially consist of the current membership of the informally established Statewide African-American HIV/AIDS Steering Committee, which consists of leadership from service providers, researchers, educators, community-based organizations, and public sector agencies.

(Added by Stats. 2005, Ch. 403, Sec. 1. Effective January 1, 2006.)



121290.9

The requirements of this chapter shall be implemented only after the Department of Finance makes a determination that nonstate funds in an amount sufficient to fully support the activities of the initiative have been deposited with the state. Thereafter, the requirements of this chapter shall be implemented only to the extent that nonstate funds are received for the purposes of this chapter.

(Added by Stats. 2005, Ch. 403, Sec. 1. Effective January 1, 2006.)






CHAPTER 14 - Acquired Immune Deficiency Syndrome (AIDS) Clinical Trial Grant Award for the Prevention of Maternal Transmission of Human Immunodeficiency Virus (HIV) Infection

121300

The Legislature finds and declares all of the following:

(a)  Nearly 90 percent of the cases of pediatric AIDS in the United States occur as a result of maternal infant transmission.

(b)  It is estimated that from 13 to 45 percent of infants born to HIV-infected mothers will acquire HIV either in utero, during delivery, or postpartum.

(c)  In 1990, the number of cases of AIDS in women in the United States increased by 34 percent compared to an increase of 18 percent in men. As a consequence of this increased dissemination of HIV in women, there has been a concomitant increase in the number of HIV infected infants.

(d)  Approximately 6,000 children were born to HIV-infected women in the United States in 1990. This resulted in 1,500 to 2,000 newly infected infants. Internationally, it is estimated that one million children acquired HIV through maternal transmission in 1990.

(e)  HIV infection that is transmitted maternally progresses more rapidly than HIV infection in adults, with most infants developing advanced symptoms of infection within 18 months. Costs for care of infants infected with HIV have been estimated to be comparable or higher than the cost of treating HIV-related illness in adults. Currently, limited data exists for the costs of treating HIV-infected children. A recent estimate for those costs is as follows:

(1)  For the mean lifetime hospital costs per child: ninety thousand dollars ($90,000).

(2)  For the mean annual cost per child hospitalized all year: two hundred nineteen thousand dollars ($219,000). A significant portion of pediatric hospital costs may be due to a prolonged hospitalization because of the lack of foster homes for children.

(3)  For the estimated annual medicaid cost: eighteen thousand dollars ($18,000) to forty-two thousand dollars ($42,000).

(4)  In comparison, recent estimates of the national cost of treating an adult with HIV and without AIDS is five thousand dollars ($5,000) per year and the average cost of treating an adult person with AIDS is thirty-two thousand dollars ($32,000) per year of that twenty-four thousand dollars ($24,000) is inpatient costs and eight thousand dollars ($8,000) for other services.

(f)  AIDS vaccines are now available for testing in FDA-approved clinical trials in HIV-infected pregnant women for the purpose of protecting against HIV transmission from mother to child.

(g)  Manufacturers are hesitant to conduct these trials because of the combined threat of liability and the limited market to reimburse the research and clinical trial investment.

(h)  The California Legislature wishes to encourage FDA-approved AIDS vaccine clinical trials to protect against maternal HIV transmission from mother to child, that may also provide a therapeutic effect in the HIV-infected mother. It is appropriate to mandate that grants be made to encourage qualified manufacturers to conduct these trials for the benefit of California citizens.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121305

For the purposes of this chapter, the following definitions apply:

(a)  “AIDS” means acquired immune deficiency syndrome.

(b)  “An HIV-positive individual” means an individual who is infected with the AIDS virus.

(c)  “Committee” means the AIDS Vaccine Research and Development Advisory Committee.

(d)  “Grant award” means an AIDS Vaccine Clinical Trial Grant Award for the Prevention of Maternal Transmission of HIV Infection.

(e)  “AIDS vaccine,” for the purposes of this chapter, means a vaccine that has been developed by a manufacturer and is being tested and administered for the purposes of determining whether immunization of HIV-infected pregnant women will protect against maternal transmission of the AIDS virus. Clinical trials must be conducted under an investigational new drug (IND) application on file with the federal Food and Drug Administration (FDA).

(f)  “Research subject” means a person who is administered an AIDS vaccine, or a fetus of a woman administered an AIDS vaccine, or a child born to a woman administered an AIDS vaccine during pregnancy.

(g)  “Researcher” means a person employed by or affiliated with a manufacturer or a research institution, who participates in the development or testing or administration of an AIDS vaccine, or who is involved in the diagnosis and treatment of a research subject.

(Amended by Stats. 1997, Ch. 294, Sec. 23. Effective August 18, 1997.)



121310

A manufacturer, research institution, or researcher shall, prior to the administration of an AIDS vaccine to a research subject, obtain that woman’s informed consent, that shall comply with all applicable statutes and regulations.

(a)  The informed consent shall contain a statement that significant new findings developed during the course of the research that may relate to the subject’s willingness to continue participation will be provided to the subject.

(b)  A copy of the informed consent shall be maintained with the woman’s medical records.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121315

(a)  A manufacturer, research institution, or researcher shall not be strictly liable for personal injury or wrongful death resulting from the administration of any AIDS vaccine to a research subject participating in the clinical trials described in this chapter.

(b)  It is the intent of the Legislature in enacting this section to confer upon manufacturers, research institutions, and researchers participating in the clinical trials described in this chapter an immunity from liability to the same extent as conferred upon specified pharmaceutical manufacturers under Brown v. Superior Court, 44 Cal. 3d 1049.

(c)  No immunity shall be conferred to the extent that the injury or death was caused by the negligence, gross negligence, or reckless, willful, or wanton misconduct of the manufacturer, research institution, or researcher or the manufacturer, research institution, or the researcher has failed to comply with Section 121310.

(d)  The immunity provided by this section shall not apply to a manufacturer, research institution, or researcher who intentionally provided false information to the FDA in connection with an IND application.

(e)  Notwithstanding the immunity provided by this section, nothing in this section shall be construed to affect the inapplicability or applicability of the holding in Brown v. Superior Court, 44 Cal. 3d 1049 to other situations involving the same or similar conduct.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121320

No person shall be denied the opportunity to be a research subject because of the inability to pay for medical treatment.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121325

There is hereby created the AIDS Vaccine Clinical Trial Grant Award for the Prevention of Maternal Transmission of HIV Infection. Moneys within the AIDS Clinical Trials Testing Fund, established in accordance with Section 121260, shall, upon appropriation by the Legislature, be available to the department for the purposes of this chapter, that shall include a one-time amount of sixty thousand dollars ($60,000) for the department to develop and process the request for proposal as specified in subdivision (a). Grant awards shall be made available to not more than three manufacturers of an AIDS vaccine approved by the FDA for clinical trials in HIV-positive pregnant women. The purpose is to expedite the completion of an AIDS vaccine to prevent maternal transmission of HIV. The funds are to be used for FDA approved clinical trials.

(a)  The department shall issue a request for proposal (RFP) for the clinical trials of an AIDS vaccine to prevent maternal transmission of HIV infection.

(1)  The RFP shall be based on the criteria provided in subdivision (d).

(2)  Upon issuing the RFP, the department shall publish this fact along with the deadline for grant proposals in the newspapers with the greatest circulation in the major cities of the state, as determined by the department. Additionally, upon issuing the RFP, the same information shall be transmitted to the Secretary of the Senate and the Chief Clerk of the Assembly for publishing in the respective journals of each house of the Legislature.

(b)  Any manufacturer may submit a proposal for the grant award in the response to the RFP issued by the department.

(c)  The department, taking into consideration the committee’s recommendations, shall, for purposes of this chapter, award grants to no more than three California manufacturers after receiving the committee’s recommendations.

(d)  The department, making use of an RFP, shall include a clear description of the criteria to be used to select the projects that will receive funding pursuant to this chapter. The committee shall make recommendations to the department regarding the content of the RFP. The criteria shall include, but not be limited to, the following:

(1)  The potential of the grant recipient to develop a vaccine for the prevention of maternal transmission of HIV infection.

(2)  The financial, technical, and managerial commitment of the grant recipient to the development of the vaccine.

(3)  The commitment of the grant recipient to agree to provide medical treatment, either directly or through reasonable health insurance coverage, to the participant for any injury caused by the AIDS vaccine in the clinical trial. This agreement shall also be included as part of the participant’s informed consent pursuant to Section 121305.

(e)  Grant awards may be made without limitation on the amount of funding from the AIDS Clinical Trials Testing Fund that may be allocated to a single manufacturer, provided that the committee has determined that the grant award is in the public interest.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121330

If a manufacturer that is a grant recipient sells, delivers, or distributes an AIDS vaccine that has received FDA approval for use by the general population and that was developed in whole or in part using a grant awarded pursuant to this chapter, the State of California shall be reimbursed for the grant as provided in this section.

Until the total amount of the grant is repaid, repayments in the amount of one dollar ($1) per dose from the sale of the AIDS vaccine shall be deposited by the grant recipient into the General Fund. Upon payment in full of the grant amount into the General Fund, a royalty on the sale of the vaccine from the grant recipient shall be deposited into the General Fund. The percentage amount of the royalty shall be negotiated at the time of the grant award.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121335

It is the intent of the Legislature for the department to make every effort possible to insure a comprehensive and diverse expert representation on the committee. It is the intent of the Legislature to ensure that expert members of the committee include, but are not limited to, ethnic minorities and women.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 15 - HIV Reporting Systems

121340

(a)  The State Department of Health Services, in consultation with the California Conference of Local Health Officers, the California Medical Association, HIV treatment providers, and public health and other stakeholders, shall determine, no later than December 31, 2005, whether California’s HIV reporting system has achieved compliance with standards and criteria necessary to ensure continued federal funding for California under the federal Ryan White Comprehensive AIDS Resources Emergency (CARE) Act of 1990 (Public Law 101-381), as amended October 20, 2000 (Public Law 106-345).

(b)  The department shall inform the appropriate committees of the Legislature of its findings under subdivision (a) by December 31, 2005.

(Amended by Stats. 2012, Ch. 728, Sec. 108. Effective January 1, 2013.)






CHAPTER 16 - Therapeutic Monitoring Program

121345

(a)  The Legislature finds and declares that therapeutic monitoring is necessary to make appropriate life-prolonging and cost-effective treatment decisions in the management of HIV disease.

(b)  The Director of the Office of AIDS may provide funding for the coverage of therapeutic monitoring assays for HIV disease through the State HIV Therapeutic Monitoring Program.

(c)  (1)  The purpose of the program under this chapter shall be to provide the therapeutic assays for HIV-positive people who could not otherwise afford them.

(2)  The scope of the program shall be determined by the federal and state guidelines for standards of HIV care and availability of funding.

(3)  Priority for funding under the State HIV Therapeutic Monitoring Program shall be given to the state-funded Early Intervention Program sites.

(d)  Therapeutic monitoring under this chapter shall include, but not be limited to, viral load and resistance assays.

(e)  Coverage awards shall be made to counties on the basis of need. The determination of awards shall be made by the Office of AIDS, depending on the availability of state and federal funding for the program. Counties may cover those assays that are determined to be necessary and are not covered under the state program.

(Added by Stats. 2003, Ch. 230, Sec. 11. Effective August 11, 2003.)






CHAPTER 17 - Post-Exposure Prophylaxis

121348

(a)  The department, through its Office of AIDS, shall appoint and convene a task force to develop recommendations for the use of post-exposure prophylaxis (PEP) in the general population, for the prevention of human immunodeficiency virus (HIV) infection.

(b)  In performing its duties under this chapter, the task force shall review and consider PEP guidelines established by other jurisdictions, both in the United States and abroad.

(Added by Stats. 2003, Ch. 746, Sec. 2. Effective January 1, 2004.)



121348.2

(a)  The task force shall consist of no more than 10 members, including, but not be limited to, representatives with PEP experience from all of the following:

(1)  Research scientists.

(2)  Patients who have received PEP treatment.

(3)  HIV physicians or clinicians.

(4)  HIV prevention, education, or mental health providers.

(5)  Public health officials.

(6)  The Office of AIDS.

(7)  Health plan representatives.

(b)  A representative of the Office of AIDS shall serve as the chair of the task force and shall coordinate the proceedings and actions of the task force as necessary and appropriate.

(c)  The department shall designate a physician member of the task force to serve as the cochair of the task force. The cochair shall consult with and advise the department and draft the recommendations for the use of PEP in the general population. The cochair shall serve without compensation or reimbursement for expenses beyond any existing contract with the department, consistent with subdivision (f).

(d)  The task force shall be implemented only through existing state resources.

(e)  Notwithstanding subdivision (d), the department may seek assistance, including financial and in-kind assistance, from other government, educational, and private sources for purposes of convening the task force and developing the recommendations required by this section.

(f)  Representatives appointed to the task force shall serve without compensation and without reimbursement of expenses beyond any existing contract with the department. If the department is unable to secure representatives willing to serve on the task force without compensation or reimbursement for expenses beyond any existing contract with the department, the department may choose not to convene the task force or develop recommendations required by this section.

(g)  The recommendations produced by the task force shall be approved by the department in consultation with the cochair and shall be made available through posting on the department’s Web site. The department is not required to print or mail the recommendations.

(Added by Stats. 2003, Ch. 746, Sec. 2. Effective January 1, 2004.)






CHAPTER 18 - Clean Needle and Syringe Exchange Program

121349

(a) The Legislature finds and declares that scientific data from needle exchange programs in the United States and in Europe have shown that the exchange of used hypodermic needles and syringes for clean hypodermic needles and syringes does not increase drug use in the population, can serve as an important bridge to treatment and recovery from drug abuse, and can curtail the spread of human immunodeficiency virus (HIV) infection among the intravenous drug user population.

(b) In order to reduce the spread of HIV infection and bloodborne hepatitis among the intravenous drug user population within California, the Legislature hereby authorizes a clean needle and syringe exchange project pursuant to this chapter in any city, county, or city and county upon the action of a county board of supervisors and the local health officer or health commission of that county, or upon the action of the city council, the mayor, and the local health officer of a city with a health department, or upon the action of the city council and the mayor of a city without a health department.

(c) In order to reduce the spread of HIV infection, viral hepatitis, and other potentially deadly bloodborne infections, the State Department of Public Health may, notwithstanding any other law, authorize entities that provide services set forth in paragraph (1) of subdivision (d), and that have sufficient staff and capacity to provide the services described in Section 121349.1, as determined by the department, to apply for authorization under this chapter to provide hypodermic needle and syringe exchange services consistent with state standards in any location where the department determines that the conditions exist for the rapid spread of HIV, viral hepatitis, or any other potentially deadly or disabling infections that are spread through the sharing of used hypodermic needles and syringes. Authorization shall be made after consultation with the local health officer and local law enforcement leadership, and after a period of public comment, as described in subdivision (e). In making the determination, the department shall balance the concerns of law enforcement with the public health benefits. The authorization shall not be for more than two years. Before the end of the two-year period, the department may reauthorize the program in consultation with the local health officer and local law enforcement leadership.

(d) In order for an entity to be authorized to conduct a project pursuant to this chapter, its application to the department shall demonstrate that the entity complies with all of the following minimum standards:

(1) The entity provides, directly or through referral, all of the following services:

(A) Drug abuse treatment services.

(B) HIV or hepatitis screening.

(C) Hepatitis A and hepatitis B vaccination.

(D) Screening for sexually transmitted infections.

(E) Housing services for the homeless, for victims of domestic violence, or other similar housing services.

(F) Services related to provision of education and materials for the reduction of sexual risk behaviors, including, but not limited to, the distribution of condoms.

(2) The entity has the capacity to commence needle and syringe exchange services within three months of authorization.

(3) The entity has adequate funding to do all of the following at reasonably projected program participation levels:

(A) Provide needles and syringe exchange services for all of its participants.

(B) Provide HIV and viral hepatitis prevention education services for all of its participants.

(C) Provide for the safe recovery and disposal of used syringes and sharps waste from all of its participants.

(4) The entity has the capacity, and an established plan, to collect evaluative data in order to assess program impact, including, but not limited to, all of the following:

(A) The total number of persons served.

(B) The total number of syringes and needles distributed, recovered, and disposed of.

(C) The total numbers and types of referrals to drug treatment and other services.

(e) If the application is provisionally deemed appropriate by the department, the department shall, at least 90 days prior to approval of the application, provide for a period of public comment as follows:

(1) Post on the department’s Internet Web site the name of the applicant, the nature of the services, and the location where the applying entity will provide the services.

(2) Send a written and an e-mail notice to the local health officer of the affected jurisdiction.

(3) Send a written and an e-mail notice to the chief of police, the sheriff, or both, as appropriate, of the jurisdictions in which the program will operate.

(f) The department shall establish and maintain on its Internet Web site the address and contact information of programs providing hypodermic needle and syringe exchange services pursuant to this chapter.

(g) The authorization provided under this section shall only be for a clean needle and syringe exchange project as described in Section 121349.1.

(h) This section shall become inoperative on January 1, 2019, and as of that date is repealed.

(Amended by Stats. 2011, Ch. 744, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Ch. 744.)



121349-1

(a) The Legislature finds and declares that scientific data from needle exchange programs in the United States and in Europe have shown that the exchange of used hypodermic needles and syringes for clean hypodermic needles and syringes does not increase drug use in the population, can serve as an important bridge to treatment and recovery from drug abuse, and can curtail the spread of human immunodeficiency virus (HIV) infection among the intravenous drug user population.

(b) In order to reduce the spread of HIV infection and bloodborne hepatitis among the intravenous drug user population within California, the Legislature hereby authorizes a clean needle and syringe exchange project pursuant to this chapter in any city, county, or city and county upon the action of a county board of supervisors and the local health officer or health commission of that county, or upon the action of the city council, the mayor, and the local health officer of a city with a health department, or upon the action of the city council and the mayor of a city without a health department.

(c) The authorization provided under this section shall only be for a clean needle and syringe exchange project as described in Section 121349.1.

(d) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 1) and added by Stats. 2011, Ch. 744, Sec. 1.5. Effective January 1, 2012. Section operative January 1, 2019, by its own provisions.)



121349.1

(a) The State Department of Public Health or a city, county, or a city and county with or without a health department, that acts to authorize a clean needle and syringe exchange project pursuant to this chapter shall, in consultation with the State Department of Public Health, authorize the exchange of clean hypodermic needles and syringes, as recommended by the United States Secretary of Health and Human Services, subject to the availability of funding, as part of a network of comprehensive services, including treatment services, to combat the spread of HIV and bloodborne hepatitis infection among injection drug users. Staff and volunteers participating in an exchange project authorized by the state, county, city, or city and county pursuant to this chapter shall not be subject to criminal prosecution for violation of any law related to the possession, furnishing, or transfer of hypodermic needles or syringes during participation in an exchange project. Program participants shall not be subject to criminal prosecution for possession of needles or syringes acquired from an authorized needle and syringe exchange project entity.

(b) This section shall become inoperative on January 1, 2019, and as of that date is repealed

(Amended by Stats. 2011, Ch. 744, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Ch. 744.)



121349.1-1

(a) A city, county, or a city and county, with or without a health department, that acts to authorize a clean needle and syringe exchange project pursuant to this chapter shall, in consultation with the State Department of Public Health, authorize the exchange of clean hypodermic needles and syringes, as recommended by the United States Public Health Service, subject to the availability of funding, as part of a network of comprehensive services, including treatment services, to combat the spread of HIV and bloodborne hepatitis infection among injection drug users. Providers participating in an exchange project authorized by the county, city, or city and county pursuant to this chapter shall not be subject to criminal prosecution for possession of needles or syringes during participation in an exchange project.

(b) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 2) and added by Stats. 2011, Ch. 744, Sec. 2.5. Effective January 1, 2012. Section operative January 1, 2019, by its own provisions.)



121349.2

(a) Local government, local health officials, and law enforcement shall be given the opportunity to comment on clean needle and syringe exchange programs on a biennial basis. The public shall be given the opportunity to provide input to local leaders to ensure that any potential adverse impacts on the public welfare of clean needle and syringe exchange programs are addressed and mitigated.

(b) This section shall become inoperative on January 1, 2019, and as of that date is repealed.

(Amended by Stats. 2011, Ch. 744, Sec. 3. Effective January 1, 2012. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Ch. 744.)



121349.2-1

(a) Local government, local public health officials, and law enforcement shall be given the opportunity to comment on clean needle and syringe exchange programs on an annual basis. The public shall be given the opportunity to provide input to local leaders to ensure that any potential adverse impacts on the public welfare from clean needle and syringe exchange programs are addressed and mitigated.

(b) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 3) and added by Stats. 2011, Ch. 744, Sec. 3.5. Effective January 1, 2012. Section operative January 1, 2019, by its own provisions.)



121349.3

(a) The health officer of the participating jurisdiction shall present biennially at an open meeting of the board of supervisors or city council a report detailing the status of clean needle and syringe exchange programs, including, but not limited to, relevant statistics on bloodborne infections associated with needle sharing activity and the use of public funds for these programs. Law enforcement, administrators of alcohol and drug treatment programs, other stakeholders, and the public shall be afforded ample opportunity to comment at this biennial meeting. The notice to the public shall be sufficient to ensure adequate participation in the meeting by the public. This meeting shall be noticed in accordance with all state and local open meeting laws and ordinances, and as local officials deem appropriate. For hypodermic needle and syringe exchange services authorized by the State Department of Public Health, a biennial report shall be provided by the department to the local health officer based on the reports to the department from service providers within the jurisdiction of that local health officer.

(b) This section shall become inoperative on January 1, 2019, and as of that date is repealed.

(Amended by Stats. 2011, Ch. 744, Sec. 4. Effective January 1, 2012. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Ch. 744.)



121349.3-1

(a) The health officer of the participating jurisdiction shall present, annually at an open meeting of the board of supervisors or city council, a report detailing the status of clean needle and syringe exchange programs, including, but not limited to, relevant statistics on bloodborne infections associated with needle sharing activity and the use of public funds for these programs. Law enforcement, administrators of alcohol and drug treatment programs, other stakeholders, and the public shall be afforded ample opportunity to comment at this annual meeting. The notice to the public shall be sufficient to ensure adequate participation in the meeting by the public. This meeting shall be noticed in accordance with all state and local open meeting laws and ordinances, and as local officials deem appropriate.

(b) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 4) and added by Stats. 2011, Ch. 744, Sec. 5. Effective January 1, 2012. Section operative January 1, 2019, by its own provisions.)









PART 5 - TUBERCULOSIS

CHAPTER 1 - Tuberculosis Control

121350

The department shall maintain a program for the control of tuberculosis. The department shall administer the funds made available by the state for the care of tuberculosis patients.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121355

Notwithstanding any other provision of this chapter a county that has elected to come under Section 14150.1 of the Welfare and Institutions Code shall not receive any tuberculosis subsidy or reimbursement from the state under the provisions of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121357

The state department shall be the lead agency for all tuberculosis control and prevention activities at the state level.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121358

(a)  Notwithstanding any other provision of law, individuals housed or detained through the tuberculosis control, housing, and detention program shall not reside in correctional facilities, and the funds available under that program with regard to those individuals shall not be disbursed to, or used by, correctional facilities. This section shall not be interpreted to prohibit the institutionalization of criminals with tuberculosis in correctional facilities.

(b)  The department shall work with local health jurisdictions to identify a detention site for recalcitrant tuberculosis patients appropriate for each local health jurisdiction in the state. The department shall notify all counties of their designated site by January 1, 1998.

(Added by Stats. 1997, Ch. 294, Sec. 24. Effective August 18, 1997.)



121360

Pulmonary tuberculosis is an infectious and communicable disease, dangerous to the public health, and all proper expenditures that may be made by any county, pursuant to this chapter, are necessary for the preservation of the public health of the county.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121360.5

(a) Any city or county health department that elects to participate in this program shall provide for one-year certification of tuberculin skin test technicians by local health officers.

(b) For purposes of this section, a “certified tuberculin skin test technician” is an unlicensed public health tuberculosis worker employed by, or under contract with, a local public health department, and who is certified by a local health officer to place and measure skin tests in the local health department’s jurisdiction.

(c) A certified tuberculin skin test technician may perform the functions for which he or she is certified only if he or she meets all of the following requirements:

(1) The certified tuberculin skin test technician is working under the direction of the local health officer or the tuberculosis controller.

(2) The certified tuberculin skin test technician is working under the supervision of a licensed health professional. For purposes of this section, “supervision” means the licensed health professional is immediately available for consultation with the tuberculin skin test technician through telephonic or electronic contact.

(d) A certified tuberculin skin test technician may perform intradermal injections only for the purpose of placing a tuberculin skin test and measuring the test result.

(e) A certified tuberculin skin test technician may not be certified to interpret, and may not interpret, the results of a tuberculin skin test.

(f) In order to be certified as a tuberculin skin test technician by a local health officer, a person shall meet all of the following requirements, and provide to the local health officer appropriate documentation establishing that he or she has met those requirements:

(1) The person has a high school diploma, or its equivalent.

(2) (A) The person has completed a standardized course approved by the California Tuberculosis Controllers Association (CTCA), which shall include at least 24 hours of instruction in all of the following areas: didactic instruction on tuberculosis control principles and instruction on the proper placement and measurement of tuberculin skin tests, equipment usage, basic infection control, universal precautions, and appropriate disposal of sharps, needles, and medical waste, client preparation and education, safety, communication, professional behavior, and the importance of confidentiality.

(B) A certification of satisfactory completion of this CTCA-approved course shall be dated and signed by the local health officer, and shall contain the name and social security number of the tuberculin skin test technician, and the printed name, the jurisdiction, and the telephone number of the certifying local health officer.

(3) The person has completed practical instruction including placing at least 30 successful intradermal tuberculin skin tests, supervised by a licensed physician or registered nurse at the local health department, and 30 correct measurements of intradermal tuberculin skin tests, at least 15 of which are deemed positive by the licensed physician or registered nurse supervising the practical instruction. A certification of the satisfactory completion of this practical instruction shall be dated and signed by the licensed physician or registered nurse supervising the practical instruction.

(g) The certification may be renewed, and the local health department shall provide a certificate of renewal, if the certificate holder has completed in-service training, including all of the following:

(1) At least three hours of a CTCA-approved standardized training course to ensure continued competency. This training shall include, but not be limited to, fundamental principles of tuberculin skin testing.

(2) Practical instruction, under the supervision of a licensed physician or registered nurse at the local health department, including the successful placement and correct measurement of 10 tuberculin skin tests, at least five of which are deemed positive by the licensed physician or registered nurse supervising the practical instruction.

(h) The local health officer or the tuberculosis controller may deny or revoke the certification of a tuberculin skin test technician if the local health officer or the tuberculosis controller finds that the technician is not in compliance with this section.

(i) Each county or city participating in the program under this section using tuberculin skin test technicians, that elects to participate on or after January 1, 2005, shall submit to the CTCA a survey and an evaluation of its findings, including a review of the aggregate report, by July 1, 2006, and by July 1 of each year thereafter to, and including, July 1, 2011. The report shall include the following:

(1) The number of persons trained and certified as tuberculin skin test technicians in that city or county.

(2) The estimated number of tuberculin skin tests placed by tuberculin skin test technicians in that city or county.

(j) By July 1, 2008, the CTCA shall submit a summary of barriers to implementing the tuberculosis technician program in the state to the department and to the appropriate policy and fiscal committees of the Legislature.

(k) The local health officer of each participating city or county shall report to the Tuberculosis Control Branch within the department any adverse event that he or she determines has resulted from improper tuberculin skin test technician training or performance.

(Amended by Stats. 2009, Ch. 298, Sec. 19. Effective January 1, 2010.)



121361

(a)  (1)  A health facility, local detention facility, or state correctional institution shall not discharge or release any of the following persons unless subdivision (e) is complied with:

(A)  A person known to have active tuberculosis disease.

(B)  A person who the medical staff of the health facility or of the penal institution has reasonable grounds to believe has active tuberculosis disease.

(2)  In addition, persons specified in this subdivision may be discharged from a health facility only after a written treatment plan described in Section 121362 is approved by a local health officer of the jurisdiction in which the health facility is located. Any treatment plan submitted for approval pursuant to this paragraph shall be reviewed by the local health officer within 24 hours of receipt of that plan.

(3)  The approval requirement of paragraph (2) shall not apply to any transfer to a general acute care hospital when the transfer is due to an immediate need for a higher level of care, nor to any transfer from any health facility to a correctional institution. Transfers or discharges described in this paragraph shall occur only after the notification and treatment plan required by Section 121362 have been received by the local health officer.

(4)  This subdivision shall not apply to any transfer within the state correctional system or to any interfacility transfer occurring within a local detention facility system.

(b)  No health facility shall, without first complying with subdivision (e), transfer a person described in subparagraph (A) or (B) of paragraph (1) of subdivision (a) to another health facility. This subdivision shall not apply to any transfer within the state correctional system or to any interfacility transfer occurring within a local detention facility system.

(c)  No state correctional institution or local detention facility shall transfer a person described in subparagraph (A) or (B) of paragraph (1) of subdivision (a) from a state to a local, or from a local to a state, penal institution unless notification and a written treatment plan are received by the chief medical officer of the penal institution receiving the person.

(d)  No local detention facility shall transfer a person described in subparagraph (A) or (B) of paragraph (1) of subdivision (a) to a local detention facility in another jurisdiction unless subdivision (e) is complied with and notification and a written treatment plan are received by the chief medical officer of the local detention facility receiving the person.

(e)  (1)  Any discharge, release, or transfer described in subdivisions (a), (b), (c), and (d) may occur only after notification and a written treatment plan pursuant to Section 121362 has been received by the local health officer. When prior notification would jeopardize the person’s health, the public safety, or the safety and security of the penal institution, the notification and treatment plan shall be submitted within 24 hours of discharge, release, or transfer.

(2)  When a person described in paragraph (1) of subdivision (a) is released on parole from a state correctional institution, the notification and written treatment plan specified in this subdivision shall be provided to both the local health officer for the county in which the parolee intends to reside and the local health officer for the county in which the state correctional institution is located.

(3)  Notwithstanding any other provision of law, the Department of Corrections shall inform the parole agent, and other parole officials as necessary, that the person described in paragraph (1) of subdivision (a) has active or suspected active tuberculosis disease and provide information regarding the need for evaluation or treatment. The parole agent and other parole officials shall coordinate with the local health officer in supervising the person’s compliance with medical evaluation or treatment related to tuberculosis, and shall notify the local health officer if the person’s parole is suspended as a result of having absconded from supervision.

(f)  No health facility that declines to discharge, release, or transfer a person pursuant to this section shall be civilly or criminally liable or subject to administrative sanction therefor. This subdivision shall apply only if the health facility complies with this section and acts in good faith.

(g)  Nothing in this section shall relieve a local health officer of any other duty imposed by this chapter.

(Amended by Stats. 2002, Ch. 763, Sec. 4. Effective January 1, 2003.)



121362

Each health care provider who treats a person for active tuberculosis disease, each person in charge of a health facility, or each person in charge of a clinic providing outpatient treatment for active tuberculosis disease shall promptly report to the local health officer at the times that the health officer requires, but no less frequently than when there are reasonable grounds to believe that a person has active tuberculosis disease, and when a person ceases treatment for tuberculosis disease. Situations in which the provider may conclude that the patient has ceased treatment include times when the patient fails to keep an appointment, relocates without transferring care, or discontinues care. The initial disease notification report shall include an individual treatment plan that includes the patient’s name, address, date of birth, tuberculin skin test results or the results of any other test for tuberculosis infection recommended by the federal Centers for Disease Control and Prevention and licensed by the federal Food and Drug Administration, pertinent radiologic, microbiologic, and pathologic reports, whether final or pending, and any other information required by the local health officer. Subsequent reports shall provide updated clinical status and laboratory results, assessment of treatment adherence, name of current care provider if the patient transfers care, and any other information required by the local health officer. A facility discharge, release, or transfer report shall include all pertinent and updated information required by the local health officer not previously reported on any initial or subsequent report, and shall specifically include a verified patient address, the name of the medical provider who has specifically agreed to provide medical care, clinical information used to assess the current infectious state, and any other information required by the local health officer. Each health care provider who treats a person with active tuberculosis disease, and each person in charge of a health facility or a clinic providing outpatient treatment for active tuberculosis disease, shall maintain written documentation of each patient’s adherence to his or her individual treatment plan. Nothing in this section shall authorize the disclosure of test results for human immunodeficiency virus (HIV) unless authorized by Chapter 7 (commencing with Section 120975) of, Chapter 8 (commencing with Section 121025) of, and Chapter 10 (commencing with Section 121075) of Part 4 of Division 105.

In the case of a parolee under the jurisdiction of the Department of Corrections and Rehabilitation, the local health officer shall notify the assigned parole agent, when known, or the regional parole administrator, when there are reasonable grounds to believe that the parolee has active tuberculosis disease and when the parolee ceases treatment for tuberculosis. Situations where the local health officer may conclude that the parolee has ceased treatment include times when the parolee fails to keep an appointment, relocates without transferring care, or discontinues care.

(Amended by Stats. 2007, Ch. 24, Sec. 4. Effective January 1, 2008.)



121363

Each health care provider who treats a person for active tuberculosis disease shall examine, or cause to be examined, all household contacts or shall refer them to the local health officer for examination. Each health care provider shall promptly notify the local health officer of the referral. When required by the local health officer, nonhousehold contacts and household contacts not examined by a health care provider shall submit to examination by the local health officer or designee. If any abnormality consistent with tuberculosis disease is found, steps satisfactory to the local health officer shall be taken to refer the person promptly to a health care provider for further investigation, and if necessary, treatment. Contacts shall be reexamined at times and in a manner as the local health officer may require. When requested by the local health officer, a health care provider shall report the results of any examination related to tuberculosis of a contact.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121364

(a)  Within the territory under his or her jurisdiction, each local health officer may order examinations for tuberculosis infection for the purposes of directing preventive measures for persons in the territory, except those incarcerated in a state correctional institution, for whom the local health officer has reasonable grounds to determine are at heightened risk of tuberculosis exposure.

(b)  An order for examination pursuant to this section shall be in writing and shall include other terms and conditions as may be necessary to protect the public health.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121365

Each local health officer is hereby directed to use every available means to ascertain the existence of, and immediately investigate all reported or suspected cases of active tuberculosis disease in the jurisdiction, and to ascertain the sources of those infections. In carrying out the investigations, each local health officer shall follow applicable local rules and regulations and all general and special rules, regulations, and orders of the state department. If the local health officer determines that the public health in general or the health of a particular person is endangered by exposure to a person who is known to have active tuberculosis disease, or to a person for whom there are reasonable grounds to believe has active tuberculosis disease, the local health officer may issue any orders he or she deems necessary to protect the public health or the health of any other person, and may make application to a court for enforcement of the orders. Upon the receipt of information that any order has been violated, the health officer shall advise the district attorney of the county in which the violation has occurred, in writing, and shall submit to the district attorney the information in his or her possession relating to the subject matter of the order, and of the violation or violations thereof.

The orders may include, but shall not be limited to, any of the following:

(a)  An order authorizing the removal to, detention in, or admission into, a health facility or other treatment facility for appropriate examination for active tuberculosis disease of a person who is known to have active tuberculosis disease, or a person for whom there are reasonable grounds to believe that the person has active tuberculosis disease and who is unable or unwilling voluntarily to submit to the examination by a physician or by the local health officer. Any person whom the health officer determines should have an examination for tuberculosis disease may have the examination made by a physician and surgeon of his or her own choice who is licensed to practice medicine under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code under terms and conditions as the local health officer shall determine on reasonable grounds to be necessary to protect the public health. This section does not authorize the local health officer to mandate involuntary anergy testing.

(b)  An order requiring a person who has active tuberculosis disease to complete an appropriate prescribed course of medication for tuberculosis disease and, if necessary, to follow required infection control precautions for tuberculosis disease. This subdivision does not allow the forceable or involuntary administration of medication.

(c)  An order requiring a person who has active tuberculosis disease and who is unable or unwilling otherwise to complete an appropriate prescribed course of medication for tuberculosis disease to follow a course of directly observed therapy. This subdivision does not allow forceable or involuntary administration of medication.

(d)  An order for the removal to, detention in, or admission into, a health facility or other treatment facility of a person if both of the following occur:

(1)  The person has infectious tuberculosis disease, or who presents a substantial likelihood of having infectious tuberculosis disease, based upon proven epidemiologic evidence, clinical evidence, X-ray readings, or tuberculosis laboratory test results.

(2)  The local health officer finds, based on recognized infection control principles, that there is a substantial likelihood the person may transmit tuberculosis to others because of his or her inadequate separation from others.

(e)  An order for the removal to, detention in, or admission into, a health facility or other treatment facility of a person if both of the following occur:

(1)  The person has active tuberculosis disease, or has been reported to the health officer as having active tuberculosis disease with no subsequent report to the health officer of the completion of an appropriate prescribed course of medication for tuberculosis disease.

(2)  There is a substantial likelihood, based on the person’s past or present behavior, that he or she cannot be relied upon to participate in or complete an appropriate prescribed course of medication for tuberculosis disease and, if necessary, follow required infection control precautions for tuberculosis disease. The behavior may include, but is not limited to, refusal or failure to take medication for tuberculosis disease, refusal or failure to keep appointments or treatment for tuberculosis disease, refusal or failure to complete the treatment for tuberculosis disease, or disregard for infection control precautions for active tuberculosis disease.

(f)  An order for exclusion from attendance at the workplace for persons with infectious tuberculosis disease. The order may, also, exclude the person from any place when the local health officer determines that the place cannot be maintained in a manner adequate to protect others against the spread of tuberculosis disease.

(g)  An order for isolation of persons with infectious tuberculosis disease to their place of residence until the local health officer has determined that they no longer have infectious tuberculosis disease.

(h)  This section shall apply to all persons except those incarcerated in a state correctional institution.

(i)  This section shall not be construed to require a private hospital or other private treatment facility to accept any patient without a payment source, including county responsibilities under Section 17000 of the Welfare and Institutions Code, except as required by Sections 1317 et seq. or by federal law.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121366

The local health officer may detain in a hospital or other appropriate place for examination or treatment, a person who is the subject of an order of detention issued pursuant to subdivision (a), (d), or (e) of Section 121365 without a prior court order except that when a person detained pursuant to subdivision (a), (d), or (e) of Section 121365 has requested release, the local health officer shall make an application for a court order authorizing the continued detention within 72 hours after the request or, if the 72-hour period ends on a Saturday, Sunday, or legal holiday, by the end of the first business day following the Saturday, Sunday, or legal holiday, which application shall include a request for an expedited hearing. After the request for release, detention shall not continue for more than five business days in the absence of a court order authorizing detention. However, in no event shall any person be detained for more than 60 days without a court order authorizing the detention. The local health officer shall seek further court review of the detention within 90 days following the initial court order authorizing detention and thereafter within 90 days of each subsequent court review. In any court proceeding to enforce a local health officer’s order for the removal or detention of a person, the local health officer shall prove the particularized circumstances constituting the necessity for the detention by clear and convincing evidence. Any person who is subject to a detention order shall have the right to be represented by counsel and upon the request of the person, counsel shall be provided.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121367

(a)  An order of a local health officer pursuant to Section 121365 shall set forth all of the following:

(1)  The legal authority under which the order is issued, including the particular sections of state law or regulations.

(2)  An individualized assessment of the person’s circumstances or behavior constituting the basis for the issuance of the order.

(3)  The less restrictive treatment alternatives that were attempted and were unsuccessful, or the less restrictive treatment alternatives that were considered and rejected, and the reasons the alternatives were rejected.

(4)  The orders shall be in writing, and shall include the name of the person, the period of time during which the order shall remain effective, the location, payer source if known, and other terms and conditions as may be necessary to protect the public health. Upon issuing an order, a copy of the order shall be served upon the person named in the order.

(b)  An order for the detention of a person shall do all of the following:

(1)  Include the purpose of the detention.

(2)  Advise the person being detained that he or she has the right to request release from detention by contacting a person designated on the local health officer’s order at the telephone number stated on the order and that the detention shall not continue for more than five business days after the request for release, in the absence of a court order authorizing the detention.

(3)  Advise the person being detained that, whether or not he or she requests release from detention, the local health officer is required to obtain a court order authorizing detention within 60 days following the commencement of detention and thereafter shall further seek court review of the detention within 90 days of the court order and within 90 days of each subsequent court review.

(4)  Advise the person being detained that he or she has the right to arrange to be represented by counsel or to have counsel provided, and that if he or she chooses to have counsel provided, the counsel will be notified that the person has requested legal representation.

(5)  Be accompanied by a separate notice that shall include, but not be limited to, all of the following additional information:

(A)  That the person being detained has the right to request release from detention by contacting a person designated on the local health officer’s order at a telephone number stated on the order, and that the detention shall not continue for more than five business days after the request in the absence of a court order authorizing the detention.

(B)  That he or she has the right to arrange to be advised and represented by counsel or to have counsel provided, and that if he or she chooses to have counsel provided, the counsel will be notified that the person has requested legal representation.

(C)  That he or she may supply the addresses or telephone numbers of not more than two individuals to receive notification of the person’s detention, and that the local health officer shall, at the patient’s request, provide notice within the limits of reasonable diligence to those people that the person is being detained.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121368

Notwithstanding any inconsistent provision of Section 121365, 121366 or 121367, all of the following shall apply:

(a)  A person who is detained solely pursuant to subdivision (a) of Section 121365 shall not continue to be detained beyond the minimum period of time required, with the exercise of all due diligence, to make a medical determination of whether a person who is suspected of having tuberculosis disease, has active tuberculosis or whether a person who has active tuberculosis disease has infectious tuberculosis disease. Further detention of the person shall be authorized only upon the issuance of a local health officer’s order pursuant to subdivision (d) or (e) of Section 121365.

(b)  A person who is detained solely for the reasons described in subdivision (d) of Section 121365 shall not continue to be detained after he or she ceases to be infectious or after the local health officer ascertains that changed circumstances exist that permit him or her to be adequately separated from others so as to prevent transmission of tuberculosis disease after his or her release from detention.

(c)  A person who is detained for the reasons described in subdivision (e) of Section 121365 shall not continue to be detained after he or she has completed an appropriate prescribed course of medication.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121369

For the purposes of Sections 121365, 121366, and 121367, all of the following shall apply:

(a)  If necessary, language interpreters and persons skilled in communicating with vision and hearing impaired individuals shall be provided in accordance with applicable law.

(b)  Nothing in those sections shall be construed to permit or require the forcible administration of any medication without a prior court order.

(c)  Any and all orders authorized under those sections shall be made by the local health officer. His or her authority to make the orders may be delegated to the person in charge of medical treatment of inmates in penal institutions within the local health officer’s jurisdiction, or pursuant to Section 7. The local health officer shall not make any orders incorporating by reference any other rules or regulations.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121370

No examination or inspection shall be required of any person who depends exclusively on prayer for healing in accordance with the teachings of any well recognized religious sect, denomination or organization and claims exemption on that ground, except that the provisions of this code regarding compulsory reporting of communicable diseases and isolation and quarantine shall apply where there is probable cause to suspect that the person is infected with the disease in a communicable stage. Such person shall not be required to submit to any medical treatment, or to go to or be confined in a hospital or other medical institution; provided, he or she can be safely quarantined and/or isolated in his or her own home or other suitable place of his or her choice.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121375

The department may inspect and have access to all records of all institutions and clinics, both public and private, where tuberculosis patients are treated.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121380

The department may advise officers of state educational, correctional, and medical institutions regarding the control of tuberculosis and the care of tuberculosis patients.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121390

The department shall lease any facilities it deems necessary to care for persons afflicted with active contagious tuberculosis who violate the quarantine or isolation orders of the health officer as provided in Section 120280.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121395

Whenever any person confined in any state institution, as provided in Section 120280, subject to the jurisdiction of the Director of Corrections, dies, and any personal funds or personal property of the person remains in the hands of the Director of Corrections, those funds may be applied in an amount not exceeding three hundred dollars ($300) to the payment of expenses relating to burial; provided, however, that if no such funds are available, the department shall reimburse the Director of Corrections for the expenses in an amount not exceeding three hundred dollars ($300).

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121400

If the place of confinement of a person confined under the provisions of Section 120280 is in a county other than the county where he or she was convicted, upon release he or she shall be released in the custody of the sheriff of the county where he or she was convicted, and the sheriff shall forthwith return him or her to the place where he or she was convicted without the necessity of a court order or other process. The sheriff shall prior to the return of the person notify the health officer having jurisdiction of the area to which he or she will be returned of the date he or she will reach that area.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121450

The department may distribute for the purpose of tuberculosis control an annual subvention, paid quarterly, to any local health department that maintains a tuberculosis control program consistent with standards and procedures established by the department. This annual subvention shall be used primarily for the strengthening of tuberculosis prevention activities by local health departments. Further, the department may allocate additional funds to selected local health departments based on high disease incidence, or other standards established by the department. These additional funds shall be expended primarily for the cost of diagnosis, treatment, and followup services required for an effective tuberculosis control program. Services rendered under this section may not be made dependent on status of residence.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121451

A local entity that receives funding from the state for the purposes of this part, including, but not limited to, funding from the state for tuberculosis control pursuant to Item 4265-111-0001 of Section 2.00 of the annual Budget Act, shall first allocate the moneys received for the following purposes and activities before allocating the moneys for any other purposes or activities described in this part:

(a)  Either of the following activities if those activities are carried out by a local detention facility:

(1)  When a person who has active tuberculosis or is reasonably believed to have active tuberculosis is discharged or released from a detention facility, doing both of the following:

(A)  Drafting and submitting notification to the local health officer.

(B)  Submitting the written treatment plan that includes the information required by Section 121362 to the local health officer. This activity does not include drafting the written treatment plan.

(2)  When a person who has active tuberculosis or is reasonably believed to have active tuberculosis is transferred to a local detention facility in another jurisdiction, doing both of the following:

(A) Drafting and submitting notification to the local health officer and the medical officer of the local detention facility receiving the person.

(B) Submitting the written treatment plan that includes the information required by Section 121362 to the local health officer and the medical officer of the local detention facility receiving the person. This activity does not include drafting the written treatment plan.

(b) Either of the following activities if those activities are carried out by a local health officer or his or her designee:

(1) Receiving and reviewing for approval within 24 hours of receipt only those treatment plans submitted by a health facility. This activity includes all of the following:

(A) Receiving the health facility’s treatment plan.

(B) Sending a request to a health facility for medical records and information on tuberculosis medications, dosages, and diagnostic workup and reviewing records and information.

(C) Coordinating with the health facility on any adjustments to the treatment plan.

(D) Sending approval to the health facility.

(2) Drafting and sending a notice to the medical officer of a parole region, or a physician or surgeon designated by the Department of Corrections and Rehabilitation, if there are reasonable grounds to believe that a parolee has active tuberculosis and ceases treatment for the disease.

(c) For cities, counties, and cities and counties to provide counsel to nonindigent tuberculosis patients who are subject to a civil order of detention issued by a local health officer pursuant to Section 121365 upon request of the patient. Services provided by counsel include representation of the tuberculosis patient at any court review of the order of detention required by Section 121366.

(Added by Stats. 2014, Ch. 31, Sec. 14. Effective June 20, 2014.)



121452

A local health department or local health officer that receives funding from the state for tuberculosis control pursuant to Item 4265-111-0001 of Section 2.00 of the annual Budget Act for purposes of this part may use those funds to reimburse the actual costs of carrying out the activities described in Section 121451.

(Added by Stats. 2014, Ch. 31, Sec. 15. Effective June 20, 2014.)



121455

The department may establish standards and procedures for the operation of local tuberculosis control programs. Such standards shall include, but not be limited to, the maintenance of records and reports relative to services rendered and to expenditures made that shall be reported semiannually to the department in a manner as it may specify.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121460

Of the annual appropriation made to the department for tuberculosis control, the department may expend a sum not to exceed 7.5 percent of the total, for administrative costs. In addition, it may, if it deems necessary, withhold a portion of the appropriation to pay for the cost of regional laboratory services and regional hospitalization facilities for patients whose care cannot be reasonably accomplished in facilities available within a local health department, or it may contract with physicians to supervise the medical care of tuberculosis patients in areas where the specialized care is not available. Further, the appropriation shall be available to purchase materials or drugs used in tuberculosis control for distribution to local health departments.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 2 - Tuberculosis Tests for Pupils

121475

In enacting this chapter, it is the intent of the Legislature to provide:

(a)  A means for the eventual elimination of tuberculosis.

(b)  Persons required to be tested for tuberculosis under this chapter may obtain testing from whatever medical source they desire, subject only to the condition that the testing be performed in accordance with the regulations of the department and that a record of the testing is made in accordance with the regulations.

(c)  Exemptions from tuberculosis tests because of personal beliefs.

(d)  For the keeping of adequate records of tuberculosis tests so that health departments, schools, and other institutions, parents or guardians, and the persons tested will be able to ascertain that a child is free from active tuberculosis, and so that appropriate public agencies will be able to ascertain the testing needs of groups of children in schools or other institutions.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121480

As used in this chapter, the following terms shall have the following meanings:

(a)  “Governing authority” means the governing board of each school district or the authority of each other private or public institution responsible for the operation and control of the institution or the principal or administrator of each school or institution.

(b)  “Certificate” means a document signed by the examining physician and surgeon who is licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or a notice from a public health agency, a unit of the American Lung Association, or any other private or public source, any of which indicates examination for, and freedom from, active tuberculosis.

(c)  “Department” means State Department of Health Services.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121485

(a)  If the local health officer determines that persons seeking first admission to any private or public elementary or secondary school or institution are reasonably suspected of having tuberculosis and further determines that the examination of the persons for tuberculosis is necessary for the preservation and protection of the public health, he or she may issue an order requiring the persons to undergo a tuberculosis examination.

(b)  If an order has been issued pursuant to subdivision (a), the governing authority shall not unconditionally admit any person subject to the order as a pupil of any private or public elementary or secondary school, or institution, unless prior to his or her first admission to that institution, he or she provides evidence to the institution of a certificate showing that he or she is free of communicable tuberculosis.

(c)  Thereafter, any such pupil may be required to undergo the tuberculosis examinations and provide another certificate showing that he or she is free of communicable tuberculosis, if the local health officer orders the examination.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121490

The examination shall consist of either an approved intradermal tuberculin skin test or any other test for tuberculosis infection that has been recommended by the federal Centers for Disease Control and Prevention and licensed by the federal Food and Drug Administration, that, if positive, is followed by an X-ray of the lungs.

(Amended by Stats. 2007, Ch. 24, Sec. 5. Effective January 1, 2008.)



121495

(a)  A person subject to an order made pursuant to subdivision (a) of Section 121485 who does not have on file the certificate required by this chapter may be admitted by the governing authority on condition that within time periods designated by regulations of the department, he or she will provide the certificate.

(b)  The governing authority shall prohibit from further attendance any person admitted conditionally who fails to obtain and provide the required certificate within the time limits allowed in the regulations of the department, unless the person is exempted under Section 121505, until the person has provided the certificate to the governing authority.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121500

The examinations required by this chapter may be administered by any private or public source desired.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121505

The certificate shall not be required for a person who is subject to an order made pursuant to subdivision (a) of Section 121485, if the parent, guardian, or other adult who has assumed responsibility for his or her care and custody in case of a minor, or the person seeking admission, if an emancipated minor, provides to the governing authority an affidavit stating that the examination required to obtain the certificate is contrary to his or her beliefs. If at any time there should be probable cause to believe that the person is afflicted with active tuberculosis, he or she may be excluded from the school or other institution listed in Section 121485 until the governing board is satisfied that he or she is not so afflicted.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121510

Any person or organization administering tuberculosis examinations shall furnish each person examined, or his or her parent or guardian, as appropriate, with a certificate of the examination results given in a form prescribed by the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121515

The governing authority shall cooperate with the local health officer in carrying out any programs ordered by the local health officer for the tuberculosis examinations of persons applying for first admission to any school or institution under its jurisdiction. The governing board of any school district may use funds, property, and personnel of the district for that purpose.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121520

The department, in consultation with the State Department of Education, shall adopt and enforce all rules and regulations necessary to carry out this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 444. Effective January 1, 2007.)






CHAPTER 3 - Tuberculosis Tests for Employees

121525

(a) Except as provided in Section 121555, a person shall not be initially employed, or employed under contract, by a private or parochial elementary or secondary school, or any nursery school, unless that person produces or has on file with the school a certificate showing that within the last 60 days the person has submitted to a tuberculosis risk assessment and, if tuberculosis risk factors are identified, has been examined and has been found to be free of infectious tuberculosis. If no risk factors are identified, an examination is not required. A person who is subject to the requirements of this subdivision may submit to an examination that complies with the requirements of Section 121530 instead of submitting to a tuberculosis risk assessment.

(b) Thereafter, an employee who has no identified risk factors or who tests negative for the tuberculosis infection by either the tuberculin skin test or any other test for tuberculosis recommended by the federal Centers for Disease Control and Prevention (CDC) and licensed by the federal Food and Drug Administration (FDA), shall be required to undergo the foregoing tuberculosis risk assessment and, if risk factors are identified, the examination, at least once each four years, or more often if directed by the governing authority of the school upon recommendation of the local health officer. Once an employee has a documented positive test for the tuberculosis infection conducted pursuant to this subdivision, the tuberculosis risk assessment is no longer required. A referral shall be made within 30 days of completion of the examination to the local health officer to determine the need for followup care.

(c) At the discretion of the governing authority of a private school, this section shall not apply to employees who are employed for any period of time less than a school year whose functions do not require frequent or prolonged contact with pupils.

(d) The governing authority of a private school providing for the transportation of pupils under authorized contract shall require as a condition of the contract that every person transporting pupils produce a certificate showing that within the last 60 days the person has submitted to a tuberculosis risk assessment, and, if tuberculosis risk factors are identified, has been examined and has been found to be free of infectious tuberculosis. At the discretion of the governing authority of the school, this section shall not apply to a private contracted driver who transports pupils infrequently and without prolonged contact with the pupils.

(e) The examination attested to in the certificate required pursuant to subdivision (d) shall be made available without charge by the local health officer.

(f) “Certificate,” as used in this chapter, means a document signed by the examining physician and surgeon who is licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or a notice from a public health agency that indicates freedom from infectious tuberculosis.

(g) Nothing in this section shall prevent the governing authority of a private, parochial, or nursery school, upon recommendation of the local health officer, from establishing a rule requiring a more extensive or more frequent examination than required by this section.

(h) The State Department of Public Health, in consultation with the California Tuberculosis Controllers Association, shall develop a risk assessment questionnaire, to be used to conduct tuberculosis risk assessments pursuant to this section. The risk assessment questionnaire shall be administered by a health care provider, which shall be specified on the questionnaire. This risk assessment questionnaire shall be exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2014, Ch. 329, Sec. 2. Effective January 1, 2015.)



121530

The examination shall consist of either an approved intradermal tuberculin test or any other test for tuberculosis infection that has been recommended by the CDC and licensed by the FDA, that, if positive, shall be followed by an X-ray of the lungs.

(Amended by Stats. 2008, Ch. 179, Sec. 157. Effective January 1, 2009.)



121535

The X-ray may be taken by a competent and qualified X-ray technician if the X-ray is subsequently interpreted by a licensed physician and surgeon.

(Amended by Stats. 2014, Ch. 329, Sec. 3. Effective January 1, 2015.)



121540

The school shall maintain a file containing an up-to-date certificate for each person covered by this chapter. It shall be the duty of the county health officer of each county to insure that the provisions of this chapter are complied with.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121545

(a) A volunteer in a school subject to this chapter shall also be required to have on file with the school a certificate showing that, upon initial volunteer assignment, the person submitted to a tuberculosis risk assessment, and, if tuberculosis risk factors were identified, the person was examined and found to be free of infectious tuberculosis. If no risk factors are identified, an examination is not required. A person who is subject to the requirements of this subdivision may take an examination that complies with the requirements of Section 121530 instead of submitting to a tuberculosis risk assessment.

(b) At the discretion of the governing authority of a school subject to this chapter this section shall not apply to a volunteer whose functions do not require frequent or prolonged contact with pupils.

(Amended by Stats. 2014, Ch. 329, Sec. 4. Effective January 1, 2015.)



121550

Nothing in this chapter shall prevent the school from requiring more extensive or more frequent examinations.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121555

(a) A person who transfers his or her employment from one of the schools specified in subdivision (a) of Section 121525 to another shall be deemed to meet the requirements of subdivision (a) of Section 121525 if the person can produce a certificate that shows that he or she was found to be free of infectious tuberculosis within 60 days of initial hire, or the school previously employing the person verifies that the school has a certificate on file showing that the person is free from infectious tuberculosis.

(b) A person who transfers his or her employment from a public elementary school or secondary school to any of the schools specified in subdivision (a) of Section 121525 shall be deemed to meet the requirements of subdivision (a) of Section 121525 if that person can produce a certificate as provided for in subdivision (c) of Section 49406 of the Education Code that shows that he or she was found to be free of infectious tuberculosis within 60 days of initial hire, or if the school district previously employing the person verifies that the school district has a certificate on file showing that the person is free from infectious tuberculosis.

(Amended by Stats. 2014, Ch. 329, Sec. 5. Effective January 1, 2015.)









PART 6 - VETERINARY PUBLIC HEALTH AND SAFETY

CHAPTER 1 - Rabies Control

121575

“Rabies,” as used in this chapter, includes rabies, and any other animal disease dangerous to human beings that may be declared by the department as coming under this chapter.

(Amended by Stats. 1996, Ch. 1023, Sec. 351.5. Effective September 29, 1996.)



121580

“Quarantine,” as used in this chapter, means the strict confinement, upon the private premises of the owner, under restraint by leash, closed cage, or paddock, of all animals specified in the order of the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121585

“Rabies area” shall mean any area not less than a county as determined by the director within a region where the existence of rabies constitutes a public health hazard, as found and declared by the director. A region shall be composed of two or more counties as determined by the director. The status of an area as a rabies area shall terminate at the end of one year from the date of the declaration unless, not earlier than two months prior to the end of the year, it is again declared to be a rabies area in the manner provided in this section. If however, the director at any time finds and declares that an area has ceased to be a rabies area its status shall terminate upon the date of the declaration.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121595

Whenever any case of rabies is reported as existing in any county or city, the department shall make, or cause to be made, a preliminary investigation as to whether the disease exists, and as to the probable area of the state in which the population or animals are endangered.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121600

If upon the investigation the department finds that rabies exists, a quarantine shall be declared against all animals as are designated in the quarantine order, and living within the area specified in the order.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121605

Following the order of quarantine the department shall make or cause to be made a thorough investigation as to the extent of the disease, the probable number of persons and animals exposed, and the area found to be involved.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121610

The department may substitute for the quarantine order regulations as may be deemed adequate for the control of the disease in each area.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121615

All peace officers and boards of health shall carry out the provisions of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121620

During the period for which any quarantine order is in force any officer may kill or in his or her discretion capture and hold for further action by the department any animal in a quarantine area, found on public highways, lands, and streets, or not held in restraint on private premises as specified in this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121625

Any proper official within the meaning of this chapter may examine and enter upon all private premises for the enforcement of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121630

Except as provided in Sections 121705 and 121710, every person who possesses or holds any animal in violation of the provisions of this chapter is guilty of an infraction, punishable by a fine not exceeding one thousand dollars ($1,000).

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121635

For the purpose of providing funds to pay expenses incurred in connection with the eradication of rabies, the rabies treatment and eradication fund is continued in existence in each county or city in this state.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121640

All money collected for dog license taxes shall be deposited to the credit of this fund with the treasurer of the county or city; but funds now collected from any dog tax may continue to be collected and used for other purposes specified by local ordinances.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121645

Upon the determination by the department that rabies exists in any county or city, a special dog license tax shall immediately become effective, unless a dog tax is already in force the funds from which are available for the payment of expenditures in accordance with this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121650

This tax shall be levied as follows: An annual tax of one dollar and fifty cents ($1.50) for each male, two dollars and fifty cents ($2.50) for each female, and one dollar and fifty cents ($1.50) for each neuter dog. It shall be collected by the proper authority at the same time and in the same manner as other taxes are collected; except that at the first collection the proportion of the annual tax as corresponds to the number of months the tax has been in operation plus one year advance payment shall be collected.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121655

After this dog license tax has been established in a county or city, it shall be continued in force until an order has been issued by the department declaring that county, or the portion of that county as may be deemed advisable, to be free from rabies or further danger of its spread.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121660

One half of all fines collected by any court or judge for violations of this chapter shall be placed to the credit of the rabies treatment and eradication fund of the county or city where the violation occurred.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121665

Whenever it becomes necessary in the judgment of the department, to enforce this chapter in any county or city, the department may institute special measures of control to supplement the efforts of the local authorities in any county or city whose duties are specified in this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121670

All expenditures incurred in enforcing the special measures shall be proper charges against the special fund referred to in this chapter, and shall be paid as they accrue by the proper authorities of each county or city where they have been incurred; but all expenditures that may be incurred after the issuance of the order establishing the tax and before the first collection of the tax, shall be paid as they accrue from the general fund of the county or city.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121675

All expenditures in excess of the balance of money in this fund shall likewise be paid as they accrue from the general fund. All money thus expended from the general fund shall be repaid from the special fund when the collections from the tax have provided the money.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121680

Notwithstanding any other provision of this chapter a guide dog serving a blind master shall not be quarantined, in the absence of evidence that he or she has been exposed to rabies, unless his or her master fails:

(a)  To keep him or her safely confined to the premises of the master.

(b)  To keep him or her available for examination at all reasonable times.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121685

Notwithstanding any other provision of this chapter, a dog used by any state, county, city, or city and county law enforcement agency shall not be quarantined after biting any person if the bite occurred while the dog was being used for any law enforcement purpose. The law enforcement agency shall make the dog available for examination at any reasonable time. The law enforcement agency shall notify the local health officer if the dog exhibits any abnormal behavior.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121690

In rabies areas, all of the following shall apply:

(a) Every dog owner, after his or her dog attains the age of four months, shall no less than once every two years secure a license for the dog as provided by ordinance of the responsible city, city and county, or county. License fees shall be fixed by the responsible city, city and county, or county, at an amount not to exceed limitations otherwise prescribed by state law or city, city and county, or county charter.

(b) (1) Every dog owner, after his or her dog attains the age of three months or older, shall, at intervals of time not more often than once a year, as may be prescribed by the department, procure its vaccination by a licensed veterinarian with a canine antirabies vaccine approved by the department and administered according to the vaccine label, unless a licensed veterinarian determines, on an annual basis, that a rabies vaccination would endanger the dog’s life due to disease or other considerations that the veterinarian can verify and document. The responsible city, county, or city and county may specify the means by which the dog owner is required to provide proof of his or her dog’s rabies vaccination, including, but not limited to, by electronic transmission or facsimile.

(2) A request for an exemption from the requirements of this subdivision shall be submitted on an approved form developed by the department and shall include a signed statement by the veterinarian explaining the inadvisability of the vaccination and a signed statement by the dog owner affirming that the owner understands the consequences and accepts all liability associated with owning a dog that has not received the canine antirabies vaccine. The request shall be submitted to the local health officer, who may issue an exemption from the canine antirabies vaccine.

(3) The local health officer shall report exemptions issued pursuant to this subdivision to the department.

(4) A dog that is exempt from the vaccination requirements of this section shall be considered unvaccinated.

(5) A dog that is exempt from the vaccination requirements of this section shall, at the discretion of the local health officer or the officer’s designee, be confined to the premises of the owner, keeper, or harborer and, when off the premises, shall be on a leash the length of which shall not exceed six feet and shall be under the direct physical control of an adult. A dog that is exempt from the provisions of this section shall not have contact with a dog or cat that is not currently vaccinated against rabies.

(c) All dogs under four months of age shall be confined to the premises of, or kept under physical restraint by, the owner, keeper, or harborer. Nothing in this chapter and Section 120435 shall be construed to prevent the sale or transportation of a puppy four months old or younger.

(d) A dog in violation of this chapter and any additional provisions that may be prescribed by a local governing body shall be impounded, as provided by local ordinance.

(e) The governing body of each city, city and county, or county shall maintain or provide for the maintenance of a pound system and a rabies control program for the purpose of carrying out and enforcing this section.

(f) (1) Each city, county, or city and county shall provide dog vaccination clinics, or arrange for dog vaccination at clinics operated by veterinary groups or associations, held at strategic locations throughout each city, city and county, or county. The vaccination and licensing procedures may be combined as a single operation in the clinics. No charge in excess of the actual cost shall be made for any one vaccination at a clinic. No owner of a dog shall be required to have his or her dog vaccinated at a public clinic if the owner elects to have the dog vaccinated by a licensed veterinarian of the owner’s choice.

(2) All public clinics shall be required to operate under antiseptic immunization conditions comparable to those used in the vaccination of human beings.

(g) In addition to the authority provided in subdivision (a), the ordinance of the responsible city, city and county, or county may provide for the issuance of a license for a period not to exceed three years for dogs that have attained the age of 12 months or older and have been vaccinated against rabies or one year for dogs exempted from the vaccination requirement pursuant to subdivision (b). The person to whom the license is issued pursuant to this subdivision may choose a license period as established by the governing body of up to one, two, or three years. However, when issuing a license pursuant to this subdivision, the license period shall not extend beyond the remaining period of validity for the current rabies vaccination and, if a dog is exempted from the vaccination requirement pursuant to subdivision (b), the license period shall not extend beyond one year. A dog owner who complies with this subdivision shall be deemed to have complied with the requirements of subdivision (a).

(h) All information obtained from a dog owner by compliance with this chapter is confidential to the dog owner and proprietary to the veterinarian. This information shall not be used, distributed, or released for any purpose, except to ensure compliance with existing federal, state, county, or city laws or regulations.

(Amended by Stats. 2013, Ch. 582, Sec. 1. Effective January 1, 2014.)



121695

Nothing in this chapter and Section 120435 is intended or shall be construed to limit the power of any city, city and county, or county in its authority in the exercise of its police power or in the exercise of its power under any other provisions of law to enact more stringent requirements, to regulate and control dogs within the boundaries of its jurisdiction.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121700

Rabies vaccines for animal use shall not be supplied to other than a veterinary biologic supply firm, a person licensed to practice veterinary medicine under Chapter 11 (commencing with Section 4800) of Division 2 of the Business and Professions Code, or a public agency.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121705

Any person who willfully conceals information about the location or ownership of an animal subject to rabies, that has bitten or otherwise exposed a person to rabies, with the intent to prevent the quarantine or isolation of that animal by the local health officer is guilty of a misdemeanor.

Any person who violates this section is guilty of a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121710

Any person who, after notice, violates any order of a local health officer concerning the isolation or quarantine of an animal of a species subject to rabies, that has bitten or otherwise exposed a person to rabies or who, after that order, fails to produce the animal upon demand of the local health officer, is guilty of a misdemeanor, punishable by imprisonment in the county jail for a period not to exceed one year, or by fine of not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000) per day of violation, or by both fine and imprisonment.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 1.5 - Dog Importation: Health Certificates

121720

(a) (1) A person seeking to bring a dog into this state or importing dogs into this state for the purpose of resale or change of ownership shall obtain a health certificate with respect to that dog that has been completed by a licensed veterinarian and is dated within 10 days prior to the date on which the dog is brought into the state.

(2) The person seeking to bring the dog into this state or importing dogs into this state for the purpose of resale or change of ownership shall submit the health certificate to the county health department as provided in subdivision (c). The person shall submit the health certificate to the county health department by any method accepted by the receiving agency, including, but not limited to, electronic transmission and facsimile.

(b) Completion of a United States Department of Agriculture Animal and Plant Health Inspection Service Form 7001, known as the United States Interstate and International Certificate of Health Examination for Small Animals, shall satisfy the requirement of subdivision (a). A different form of canine health certificate acceptable to the receiving agency shall also satisfy the requirement of subdivision (a).

(c) It shall be the responsibility of persons importing dogs into this state for the purpose of resale or change of ownership to send the health certificate to the county health department where the dog is to be offered for sale or to the county of residence of the individual purchasing or receiving a dog directly from a source outside of California.

(d) The receiving agency may use the information on the health certificate as it deems appropriate.

(Added by Stats. 2014, Ch. 498, Sec. 1. Effective January 1, 2015.)



121721

(a) This chapter does not apply to a person who brings a dog into the state that will not be offered for resale or if the ownership of the dog is not expected to change.

(b)  This chapter does not apply to the import of a dog used for law enforcement or military work, a guide dog, as defined by subdivision (d) of Section 365.5 of the Penal Code, or a dog imported as a result of a declared emergency as described by Section 8558 of the Government Code or an investigation by law enforcement of an alleged violation of state or federal animal fighting or animal cruelty laws.

(Added by Stats. 2014, Ch. 498, Sec. 1. Effective January 1, 2015.)



121722

The agency that receives a form pursuant to Section 121720 may charge a fee in a reasonable amount sufficient to cover the costs associated with receiving and processing a health certificate submitted to the agency pursuant to this chapter.

(Added by Stats. 2014, Ch. 498, Sec. 1. Effective January 1, 2015.)



121723

(a) A person who violates a provision of this chapter is guilty of an infraction, punishable by a fine not to exceed two hundred fifty dollars ($250) for each dog for which a violation has occurred.

(b) In lieu of punishment pursuant to subdivision (a), authorized enforcement personnel may issue an administrative fine in the same amount specified in subdivision (a) or a correction warning to a person who violates a provision of this chapter, unless the violation endangers the health or safety of the animal, the animal has been wounded as a result of the violation, or an administrative fine or a correction warning has previously been issued to the individual. The administrative fine or correction warning shall require the person to correct the violation.

(Added by Stats. 2014, Ch. 498, Sec. 1. Effective January 1, 2015.)






CHAPTER 2 - Avian Zoonosis Control

121745

(a)  Whenever the director finds that psittacosis, or any other diseases transmissible to man from pet birds, have become a public health hazard to the extent that control measures are necessary or desirable, the department shall adopt additional regulations as it deems necessary for the public health; and these regulations shall apply to all pet birds whether or not of a species otherwise regulated under this chapter. These regulations shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b)  This section shall not be operative during the 1993–94 fiscal year.

(Amended by Stats. 1998, Ch. 194, Sec. 5. Effective January 1, 1999.)



121760

The violation of any of the provisions of this chapter shall constitute a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121765

This chapter shall apply to all shell parakeets or budgerigars.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






CHAPTER 3 - Importation of Wild Animals

ARTICLE 1 - General

121775

As used in this chapter, “wild animal” refers to any animal of the class Aves (birds) or class Mammalia (mammals) that either is not normally domesticated in this state or not native to this state.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121780

As used in this chapter, “enforcement officer” means any officer, employee, or agent of the department, local health officer, or of any state or local agency with which an agreement has been made to enforce Article 3 (commencing with Section 121850), or local health officer.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121785

The department may enter into agreement with any state or local agency for the enforcement of Article 3 (commencing with Section 121850) of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121790

The department shall publish from time to time a list of animals that may not be imported into this state except by permit from the department. Unless a permit is issued pursuant to this chapter, it is unlawful to import into this state any wild animal for which a permit is required by the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121795

The department may adopt regulations governing the entry, quarantine, or release from quarantine, of any and all wild animals imported into this state pursuant to this chapter. The regulations shall be designed to protect the public health against diseases known to occur in any such animals.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121800

The violation of any provision of this chapter shall be a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






ARTICLE 2 - Permits

121825

The department may issue a written permit to import into this state any wild animal specified by the department pursuant to Section 121790, upon determination that the public health and safety will not be endangered by the importation in accordance with the terms and conditions of the permit.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121830

A permit shall be issued only upon written application from the person desiring to import the species, enumerating all of the following:

(a)  The number and true scientific name of each species of wild animal for which a permit is requested.

(b)  The carrier and probable point of first arrival in this state of each shipment of the species.

(c)  The purpose for which they are to be imported.

(d)  The name and address of the consignee.

(e)  The name and address of the consignor.

(f)  The place or premises where the animals shall be held in quarantine pending the completion of the tests, veterinary examinations, and observation period as may be specified by the department as a condition of the permit required under this chapter.

(g)  The name and address of the licensed veterinarian who shall conduct the tests and examinations as specified by the department pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121835

Each permit issued shall set forth the following:

(a)  The number and true scientific name of the species of wild animal for which the permit is granted.

(b)  A statement of the terms and conditions under which the entry of the species is permitted.

(c)  The place and conditions of quarantine where required.

(d)  A statement of the tests, veterinary examinations, observation period, and quarantine period as may be specified by the department.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121840

Whenever any permit is issued under provisions of this article, one copy shall be sent by the department to the local health officer of the county where the species will be held in quarantine, two copies shall accompany each shipment of wild animals involved.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121845

The department shall charge a fee for the issuance of the import permit provided for under Section 121825. The department shall provide by regulation the amount of the fee to be collected, the total amount of the fees to yield a sum approximating the cost of the administration and enforcement of this chapter. All fees shall be paid by the department into the General Fund.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






ARTICLE 3 - Regulation and Enforcement

121850

Any person who imports, transports into the state, or receives, any live wild animal enumerated in or designated pursuant to Section 121790, shall hold the animal in confinement for inspection and immediately notify the department of the arrival thereof. If there is found in any shipment any species not specified in the permit issued under this chapter and subject thereto, or more than the number of any species specified, the animals shall be refused admittance as provided under Section 121865.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121855

If, during inspection upon arrival any wild animal is found to be diseased, or there is reason to suspect the presence of disease that will or may endanger the public health and safety, the diseased animal, and, if necessary, the entire shipment shall be destroyed by or under the supervision of the enforcing officer, unless the public health and safety will not be endangered by its detention in quarantine for a time and under conditions satisfactory to the enforcing officer for disinfection, treatment, or diagnosis, or no detriment can be caused by its return to point of origin at the option and expense of the owner or bailee.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121860

Whenever any wild animal brought into this state under permit is quarantined as provided in this chapter, the species shall not be released from quarantine except by release in writing from the department. All tests, veterinary examinations, and quarantines shall be at the expense of the owner or bailee of the animals involved. Any species refused release from quarantine under this section shall be destroyed, detained, or returned to its point of origin as provided in Section 121855.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121865

Any live wild animal brought into this state in violation of the provisions of this chapter or any regulations thereunder may, upon notice from the enforcing officer inspecting them or discovering the violation, be returned to the point of origin, or destroyed, within the time specified in the notice, at the option of the owner or bailee.

The exercise of any such option shall be under the direction and control of the enforcing officer and at the expense of the owner or bailee. If the owner or bailee fails to exercise the option within the time specified in the notice, the enforcing officer shall immediately thereafter seize and destroy the animals at the expense of the owner or bailee.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121870

This chapter, or any regulations adopted pursuant thereto, shall not authorize the importation, transportation, or possession of any live wild animals enumerated in Chapter 2 (commencing with Section 2116) of Division 3 of the Fish and Game Code or the regulations of the Fish and Game Commission adopted pursuant thereto, except as provided in Chapter 2 (commencing with Section 2116) of Division 3 of the Fish and Game Code.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)









CHAPTER 4 - Animal Control

121875

This chapter may be cited as “The Dog Act of 1969.”

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121880

For the purposes of this chapter, “sentry dog” means a dog trained to work without supervision in a fenced facility and to deter or detain unauthorized persons found within the facility.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121881

For purposes of this chapter, “guard dog” or “attack dog” means any dog trained to guard, protect, patrol, or defend any premises, area, or yard, or any dog trained as a sentry or to protect, defend, or guard any person or property, or any dog such as a schutzhund or any similar classification.

(Added by Stats. 2001, Ch. 377, Sec. 1. Effective January 1, 2002.)



121885

For the purposes of this chapter, “narcotic detection dog” means a dog trained to locate narcotics by scent.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121890

For purposes of this chapter, “tracker dog” means a dog trained to work with a handler in searching facilities for burglary suspects and other intruders.

(Amended by Stats. 2001, Ch. 377, Sec. 2. Effective January 1, 2002.)



121895

For the purposes of this chapter, “sentry dog company” means any person who agrees to furnish trained sentry, attack, or narcotic detection dogs for hire.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121896

For purposes of this chapter, “trainer” means any person who engages in the practice of training any attack, guard, or sentry dog.

(Added by Stats. 2001, Ch. 377, Sec. 3. Effective January 1, 2002.)



121900

For the purposes of this chapter “dog handler” means any person trained in the handling of dogs whose training includes the care, feeding, and maintenance of dogs, and the procedures necessary to control the behavior of a dog subject to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121905

For the purposes of this chapter “hire” shall include, but not be limited to, the renting or leasing of the services of a dog with or without a dog handler, or the sale of a dog with an option to repurchase.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121906

“Person” means any individual, partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity.

(Added by Stats. 2001, Ch. 377, Sec. 4. Effective January 1, 2002.)



121907

“Owner” means any person who has purchased, or obtained legal custody of, an attack, guard, or sentry dog.

(Added by Stats. 2001, Ch. 377, Sec. 5. Effective January 1, 2002.)



121910

Each sentry dog company shall register each dog subject to this chapter that it handles with the local law enforcement agency and with the state, city, county, or district fire department that has the responsibility for the prevention and suppression of fires in the area where the sentry dog company is located.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121915

Each sentry dog company that handles a dog subject to this chapter shall notify the appropriate local law enforcement agency and the appropriate fire department by mail not more than 15 days before a dog is sent on an assignment of the location and duration of the assignment. The local law enforcement agency and fire department shall maintain a file of the assignments.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121916

(a)  Any person or owner of an attack, guard, or sentry dog that operates or maintains a business to sell, rent, or train an attack, guard, or sentry dog shall obtain a permit from the local public agency or private society or pound contracting with the local public agency for animal care or protection services.

(b)  Each local agency shall adopt and implement a permit program for the administration of subdivision (a) by the local agency or private society or pound contracting with the local public agency for animal care or protection services. A local agency may charge a fee for the issuance or renewal of a permit required under this section. The fee shall not exceed the actual costs for the implementation of the permit program.

(c)  For purposes of this section, “local public agency” means a city, county, or city and county.

(Added by Stats. 2001, Ch. 377, Sec. 6. Effective January 1, 2002.)



121917

(a)  An applicant, when applying for a permit pursuant to Section 121916, shall furnish the local public agency with a list of the types of animals to be kept or used for any purpose, with the estimated maximum number of animals to be kept.

(b)  An applicant shall furnish the local public agency with the name and the telephone number of a responsible person who has access to the animals and who can be reached during an emergency.

(c)  An applicant shall notify the local public agency when any animal for which a permit is required is kept or maintained.

(d)  The local public agency may establish the maximum number of animals to be kept or maintained on the premises.

(e)  Any permittee shall report in writing any change in address, ownership, or management to the local public agency at least 15 days prior to any change.

(f)  Any permittee shall maintain a register of the name and address of any person from whom any animal is received and to whom any animal is sold, traded, or given. This list shall be available to the local public agency representative upon demand.

(Added by Stats. 2001, Ch. 377, Sec. 7. Effective January 1, 2002.)



121918

For the protection and welfare of any dog under this chapter, the local public agency may adopt an ordinance to require or prohibit any of the following:

(a)  Any permittee shall supply each animal with sufficient, good, and wholesome food and water as often as the feeding habits of the animal requires.

(b)  Any permittee shall keep each animal and animal quarters in a clean and sanitary condition.

(c)  Any permittee shall provide each animal with proper shelter and protection from the weather at all times. An animal shall not be overcrowded or exposed to temperatures detrimental to the welfare of the animal.

(d)  Any permittee shall not allow any animal to be without care or control in excess of 12 consecutive hours.

(e)  Any permittee shall take every reasonable precaution to ensure that no animal is teased, abused, mistreated, annoyed, tormented, or in any manner made to suffer by any person or by any means.

(f)  Any permittee shall not maintain or allow any animal to exist in any manner that is, or could be, injurious to that animal.

(g)  Any permittee shall not give an animal any alcoholic beverage, unless prescribed by a veterinarian.

(h)  Animals that are natural enemies, temperamentally unsuited, or otherwise incompatible, shall not be quartered together or so near each other as to cause injury, fear, or torment.

(i)  Any tack equipment, device, substance, or material that is, or could be, injurious or cause unnecessary cruelty to any animal shall be prohibited.

(j)  The permittee shall keep or maintain animals confined at all times on the premises for which the permit has been issued, unless special permission to remove the animals has been obtained from the department. The permittee shall have full responsibility for recapturing any animal that escapes.

(k)  The permittee shall give proper rest periods to any working animal. Any confined or restrained animal shall be given exercise proper for the individual animal under the particular conditions.

( l)  The permittee shall not work, use, or rent any animal that is overheated, weakened, exhausted, sick, injured, diseased, lame, or otherwise unfit.

(m)  No animal that the local public agency has suspended from use shall be worked or used until released by the local public agency.

(n)  The permittee shall display no animal bearing evidence of malnutrition, ill health, unhealed injury, or having been kept in an unsanitary condition.

(o)  The permittee shall keep or maintain each animal in a manner as may be prescribed to protect the public from the animal, and the animal from the public.

(p)  The local public agency may order any animal to be taken to a veterinarian for examination or treatment.

(q)  The permittee shall display no animal whose appearance is, or may be, offensive or contrary to public decency.

(r)  The permittee shall allow no animal to constitute or cause a hazard or be a menace to the health, peace, or safety of the community.

(s)  The permittee shall isolate at all times any sick or diseased animal from any healthy animal, and adequately segregate them so that the illness or disease will not be transmitted from one animal to another. In the case of pet shops, no sick, diseased, or injured animal defined by this chapter may be maintained on the premises for any purpose. Any sick or injured animal shall be isolated and given proper medical treatment.

(t)  The permittee shall immediately notify the owner of any animal held on consignment or boarded if the animal refuses to eat or drink beyond a reasonable period, is injured, becomes sick, or dies. In case of death, permittee shall retain the body for 12 hours after notification has been sent to the owner.

(Added by Stats. 2001, Ch. 377, Sec. 8. Effective January 1, 2002.)



121919

The local public agency may suspend or revoke a permit issued under this chapter if the local public agency determines that the permittee has done any of the following:

(a)  Made any false statement or given any false information in connection with an application for a license or a renewal or reinstatement thereof.

(b)  Violated any provisions of this chapter.

(c)  Violated any rule of an ordinance adopted pursuant to the authority contained in this chapter.

(d)  Committed any other act that would be grounds for denial of a license.

(Added by Stats. 2001, Ch. 377, Sec. 9. Effective January 1, 2002.)



121920

(a)  The owner or trainer of any attack, guard, or sentry dog shall ensure that the dog has been microchipped and the owner’s identification has been entered into a local or national registry. Each dog subject to this chapter shall, at all times, wear an identification tag. The identification tag shall be provided by the attack, guard, or sentry dog company furnishing the dog for hire. The identification tag shall contain, but not be limited to, the following information:

The name of the dog.

The name, address, and telephone number of the attack, guard, or sentry dog company furnishing the dog for hire. Any telephone number so provided shall be to a telephone that is manned by a person 24 hours per day every day of the year so that calls from the public may be received and answered.

(b)  The identification tag required by this section shall be in addition to any tag required or issued by any agency of government to show that a dog has been immunized or inoculated against disease.

(Amended by Stats. 2001, Ch. 377, Sec. 10. Effective January 1, 2002.)



121921

No person shall sell, give away, or let for hire any guard, attack, or sentry dog unless the following requirements have been met:

(a)  The dog has been immunized against distemper and rabies.

(b)  A certificate of rabies vaccination has been issued by a licensed veterinarian and is current and valid.

(Added by Stats. 2001, Ch. 377, Sec. 11. Effective January 1, 2002.)



121925

Whenever a dog subject to this chapter is being transported anywhere, it shall be well secured in a humane manner as will reasonably prevent its possible escape.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121930

Each dog subject to this chapter shall, wherever and whenever the dog is kept when on actual duty, be visited by a dog handler at least once every 12 hours to insure that the dog’s physical condition, its surroundings, and its food and water supply are adequate, and if inadequate, the dog handler shall do whatever may be necessary to correct or remedy the situation. Such dog handler shall be either the owner of, or be employed by or under contract to, the sentry dog company that placed the dog on assignment.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121935

(a)  No person shall take a sentry dog or a tracker or attack dog into, or keep a sentry dog or a tracker or attack dog in, any portion of any business establishment that is open to the general public, unless any such dog is accompanied or kept by a dog handler.

(b)  No person shall keep any sentry dog or tracker or attack dog in any business establishment or any other place open to the general public at any time unless there is posted at every entrance of the business establishment or place a sign of sufficient size and design to warn persons that such a dog is used at the business establishment or place.

(c)  This section does not apply to dogs used and accompanied by peace officers or uniformed employees of private patrol operators and operators of a private patrol service who are licensed pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the Business and Professions Code, while employees are acting within the course and scope of their employment as private patrolmen.

(d)  This section does not apply to any dog handler or his or her dog while training the dog or another dog handler.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



121940

(a)  Except as otherwise specified in this chapter, any person violating any provision of this chapter, other than Section 121945, shall be subject to a civil penalty of up to one thousand dollars ($1,000) per violation. The action pursuant to this chapter may be prosecuted in the name of the people of the State of California by the district attorney for the county in which the violation occurred and in the appropriate court, or by the city attorney in the city in which the violation occurred and in the appropriate court.

(b)  Nothing in this chapter limits or authorizes any act or omission that violates Section 5971 of the Penal Code.

(Amended by Stats. 2001, Ch. 377, Sec. 12. Effective January 1, 2002.)



121945

In lieu of the civil penalties imposed pursuant to Section 121940, any person or owner who violates this chapter shall be subject to a civil penalty of up to one thousand dollars ($1,000), or shall be prohibited from selling, renting, leasing, or training any attack, guard, or sentry dog for up to 30 days, or both. For a second offense, the person or owner shall be subject to a civil penalty of up to two thousand five hundred dollars ($2,500), or a prohibition from selling, renting, leasing, or training any attack, guard, or sentry dog for up to 90 days, or both. For a third offense, the person or owner shall be subject to a civil penalty of up to five thousand dollars ($5,000) or a prohibition from selling, renting, leasing, or training any attack, guard, or sentry dog for up to six months, or both. For a fourth or any subsequent offense, the person or owner shall be subject to a civil penalty of up to ten thousand dollars ($10,000) or a prohibition from selling, renting, leasing, or training any attack, guard, or sentry dog for up to one year, or both. For purposes of this section, a violation that occurred over five years prior to the most recent violation shall not be considered. An action for recovery of the civil penalty and for a court order enjoining a person or owner from engaging in the business of selling, renting, leasing, or training any attack, guard, or sentry dog for the period set forth in this section, may be prosecuted by the district attorney for the county where the violation occurred, or the city attorney for the city where the violation occurred, in the appropriate court.

(Added by Stats. 2001, Ch. 377, Sec. 13. Effective January 1, 2002.)






CHAPTER 5 - Sale of Dogs and Cats

ARTICLE 1 - Sale of Dogs by Breeders

122045

(a)  This article shall be known and may be cited as the Polanco-Lockyer Pet Breeder Warranty Act.

(b)  Every breeder of dogs shall comply with this article. As used in this article, “dog breeder,” or “breeder” means a person, firm, partnership, corporation, or other association that has sold, transferred, or given away all or part of three or more litters or 20 or more dogs during the preceding 12 months that were bred and reared on the premises of the person, firm, partnership, corporation, or other association.

(c)  For the purposes of this article, “purchaser” means any person who purchases a dog from a breeder.

(d)  This article shall not apply to pet dealers regulated under Article 2 (commencing with Section 122125), or to publicly operated pounds, humane societies, or privately operated rescue organizations.

(Amended by Stats. 2001, Ch. 350, Sec. 1. Effective January 1, 2002.)



122050

(a)  Every breeder of dogs shall deliver to each purchaser of a dog a written disclosure containing all of the following:

(1)  The breeder’s name and address. If the breeder is a dealer licensed by the United States Department of Agriculture, the federal dealer identification number shall also be indicated.

(2)  The date of the dog’s birth and the date the breeder received the dog. If the dog is not advertised or sold as purebred, registered, or registerable, the date of birth may be approximated if not known by the breeder.

(3)  The breed, sex, color, and identifying marks at the time of sale, if any. If the dog is from a United States Department of Agriculture licensed source, the individual identifying tag, tattoo, or collar number for that animal. If the breed is unknown or mixed, the record shall so indicate.

(4)  If the dog is being sold as being capable of registration, the names and registration numbers of the sire and dam, and the litter number, if known.

(5)  A record of inoculations and worming treatments administered, if any, to the dog as of the time of sale, including dates of administration and the type of vaccine or worming treatment.

(6)  A record of any veterinarian treatment or medication received by the dog while in the possession of the breeder and either of the following:

(A)  A statement, signed by the breeder at the time of sale, that:

(i)  The dog has no known disease or illness.

(ii)  The dog has no known congenital or hereditary condition that adversely affects the health of the dog at the time of the sale or that is likely to adversely affect the health of the dog in the future.

(B)  A record of any known disease, illness, or congenital or hereditary condition that adversely affects the health of the dog at the time of sale, or that is likely to affect the health of the dog in the future, along with a statement signed by a veterinarian licensed in the State of California that authorizes the sale of the dog, recommends necessary treatment, if any, and verifies that the disease, illness, or condition does not require hospitalization or nonelective surgical procedures, nor is it likely to require hospitalization or nonelective surgical procedures in the future. A veterinarian statement is not required for intestinal or external parasites unless their presence makes the dog clinically ill or is likely to make the dog clinically ill. The statement shall be valid for seven days following examination of the dog by the veterinarian.

(b)  The written disclosure made pursuant to this section shall be signed by both the breeder certifying the accuracy of the statement, and by the purchaser of the dog acknowledging receipt of the statement.

(c)  In addition, all medical information required to be disclosed pursuant to this section shall be made orally by the breeder to the purchaser.

(d)  For purposes of this article, a disease, illness, or congenital or hereditary condition that adversely affects the health of the dog at the time of sale, or is likely to adversely affect the health of the dog in the future, shall be one that is apparent at the time of sale or that should have been known by the breeder from the history of veterinary treatment disclosed pursuant to this section.

(e)  For the purpose of this article, “nonelective surgical procedure” means a surgical procedure that is necessary to preserve or restore the health of the dog, to prevent the dog from experiencing pain or discomfort, or to correct a condition that would otherwise interfere with the dog’s ability to walk, run, jump, or otherwise function in a normal manner.

(f)  For the purposes of this article, “clinically ill” means an illness that is apparent to a veterinarian based on observation, examination, or testing of the dog, or upon a review of the medical records relating to the dog.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122055

A breeder shall maintain a written record on the health, status, and disposition of each dog for a period of not less than one year after disposition of the dog. The record shall also include all of the information that the breeder is required to disclose pursuant to Section 122050.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122060

Except as provided for in paragraph (6) of subdivision (a) of Section 122050, no breeder shall knowingly sell a dog that is diseased, ill or has a condition, any one of which that requires hospitalization or nonelective surgical procedures. In lieu of the civil penalties imposed pursuant to Section 122110, any breeder who violates this section shall be subject to a civil penalty of up to one thousand dollars ($1,000), or shall be prohibited from selling dogs for up to 30 days, or both. If there is a second offense, the breeder shall be subject to a civil penalty of up to two thousand five hundred dollars ($2,500), or a prohibition from selling dogs for up to 90 days, or both. For a third offense, the breeder shall be subject to a civil penalty of up to five thousand dollars ($5,000), or a prohibition from selling dogs for up to six months, or both. For a fourth and subsequent offense, the breeder shall be subject to a civil penalty of up to ten thousand dollars ($10,000) or a prohibition from selling dogs for up to one year, or both. For the purpose of this section, a violation that occurred over five years prior to the most recent violation shall not be considered.

An action for recovery of the civil penalty and for a court order enjoining the breeder from engaging in the business of selling dogs at retail for the period set forth in this section, may be prosecuted by the district attorney for the county in which the violation occurred, or the city attorney for the city in that the violation occurred, in the appropriate court.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122065

It shall be unlawful for a breeder to fail to do any of the following:

(a)  Maintain facilities where the dogs are kept in a sanitary condition.

(b)  Provide dogs with adequate nutrition and potable water.

(c)  Provide adequate space appropriate to the age, size, weight, and breed of dog. For purposes of this subdivision, “adequate space” means sufficient space for the dog to stand up, sit down, and turn about freely using normal body movements, without the head touching the top of the cage, and to lie in a natural position.

(d)  Provide dogs with a rest board, floormat, or similar device that can be maintained in a sanitary condition.

(e)  Provide dogs with adequate socialization and exercise. For the purpose of this article, “socialization” means physical contact with other dogs and with human beings.

(f)  Wash hands before and after handling each infectious or contagious dog.

(g)  Provide veterinary care without delay when necessary.

(Amended by Stats. 2001, Ch. 350, Sec. 2. Effective January 1, 2002.)



122065.5

It shall be unlawful for a breeder to primarily house a dog on wire flooring.

(Added by Stats. 2001, Ch. 350, Sec. 3. Effective January 1, 2002.)



122070

(a) If a licensed veterinarian states in writing that within 15 days after the purchaser has taken physical possession of a dog following the sale by a breeder, the dog has become ill due to any illness or disease that existed in the dog on or before delivery of the dog to the purchaser, or, if within one year after the purchaser has taken physical possession of the dog after the sale by a breeder, a veterinarian licensed in this state states in writing that the dog has a congenital or hereditary condition that adversely affects the health of the dog, or that requires, or is likely in the future to require, hospitalization or nonelective surgical procedures, the dog shall be considered unfit for sale, and the breeder shall provide the purchaser with any of the following remedies that the purchaser elects:

(1) Return the dog to the breeder for a refund of the purchase price, plus sales tax, and reimbursement for reasonable veterinary fees for diagnosis and treating the dog in an amount not to exceed the original purchase price of the dog, including sales tax.

(2) Exchange the dog for a dog of the purchaser’s choice of equivalent value, providing a replacement dog is available, and receive reimbursement for reasonable veterinary fees for diagnosis and treating the dog in an amount not to exceed the original purchase price of the dog, plus sales tax on the original purchase price of the dog.

(3) Retain the dog, and receive reimbursement for reasonable veterinary fees for diagnosis and treating the dog in an amount not to exceed 150 percent of the original purchase price of the dog, plus sales tax.

(b) If the dog has died, regardless of the date of death of the dog, obtain a refund for the purchase price of the dog, plus sales tax, or a replacement dog of equivalent value of the purchaser’s choice, and reimbursement for reasonable veterinary fees for diagnosis and treatment of the dog in an amount not to exceed the purchase price of the dog, plus sales tax, if any of the following conditions exist:

(1) A veterinarian, licensed in this state, states in writing that the dog has died due to an illness or disease that existed within 15 days after the purchaser obtained physical possession of the dog after the sale by a breeder.

(2) A veterinarian, licensed in this state, states in writing that the dog has died due to a congenital or hereditary condition that was diagnosed by the veterinarian within one year after the purchaser obtained physical possession of the dog after the sale by a breeder.

(Amended by Stats. 2006, Ch. 538, Sec. 445. Effective January 1, 2007.)



122075

(a)  There shall be a rebuttable presumption that an illness existed at the time of sale if the animal dies within 15 days of delivery to the purchaser.

(b)  For purposes of Section 122070, a finding by a veterinarian of intestinal or external parasites shall not be grounds for declaring a dog unfit for sale unless their presence makes the dog clinically ill or is likely to make the dog clinically ill.

(c)  For purposes of Section 122070, the value of veterinary services shall be deemed reasonable if the services rendered are appropriate for the diagnosis and treatment of illness or congenital or hereditary condition made by the veterinarian and the value of the services is comparable to the value of similar services rendered by other licensed veterinarians in proximity to the treating veterinarian.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122080

To obtain the remedies provided for in Section 122070, the purchaser shall substantially comply with all of the following requirements:

(a)  Notify the breeder as soon as possible but no later than five days of the diagnosis by a veterinarian licensed in this state of a medical or health problem, including a congenital or hereditary condition and of the name and telephone number of the veterinarian providing the diagnosis.

(b)  Return the dog to the breeder, in the case of illness or congenital or hereditary condition, along with a written statement from a veterinarian licensed in this state, stating the dog to be unfit for purchase due to illness, a congenital or hereditary condition, or the presence of symptoms of a contagious or infectious disease, that existed on or before delivery of the dog to the purchaser, and that adversely affects the health of the dog. The purchaser shall return the dog along with a copy of the veterinarian’s statement as soon as possible but no later than five days of receipt of the veterinarian’s statement.

(c)  Provide the breeder, in the event of death, with a written statement from a veterinarian licensed in this state stating that the dog died from an illness that existed on or before the delivery of the dog to the purchaser. The presentation of the statement shall be sufficient proof to claim reimbursement or replacement and the return of the deceased dog to the breeder shall not be required.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122085

No refund, replacement, or reimbursement of veterinary fees shall be made under Section 122070 if any of the following conditions exist:

(a)  The illness, condition, or death resulted from maltreatment or neglect or from an injury sustained or an illness or condition contracted subsequent to the delivery of the dog to the purchaser.

(b)  The purchaser fails to carry out the recommended treatment prescribed by the examining veterinarian who made the initial diagnosis. However, this subdivision shall not apply if the cost for the treatment together with the veterinarian’s fee for the diagnosis would exceed the purchase price of the dog, plus sales tax.

(c)  A veterinarian’s statement was provided to the purchaser pursuant to subparagraph (B) of paragraph (6) of subdivision (a) of Section 122050 that disclosed the disease, illness, or condition for which the purchaser seeks to return the dog. However, this subdivision shall not apply if, within one year after the purchaser took physical possession of the dog, a veterinarian licensed in this state states in writing that the disease, illness, or condition requires, or is likely in the future to require, hospitalization or nonelective surgical procedures or that the disease, illness, or condition resulted in the death of the dog.

(d)  The purchaser refuses to return to the breeder all documents previously provided to the purchaser for the purpose of registering the dog. This subdivision shall not apply if the purchaser signs a statement certifying that the documents have been inadvertently lost or destroyed.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122090

(a)  The veterinarian’s statement pursuant to Section 122070 shall contain all of the following information:

(1)  The purchaser’s name and address.

(2)  The date or dates the dog was examined.

(3)  The breed and age of the dog, if known.

(4)  That the veterinarian examined the dog.

(5)  That the dog has or had disease, illness, or a hereditary or congenital condition, as described in Section 122050 that renders it unfit for purchase or resulted in its death.

(6)  The precise findings of the examination or necropsy, including laboratory results or copies of laboratory reports.

(b)  If a refund for reasonable veterinary expenses is being requested, the veterinarian’s statement shall be accompanied by an itemized bill of fees appropriate for the diagnosis and treatment of the illness or congenital or hereditary condition.

(c)  Refunds and payment of reimbursable expenses provided for in Section 122070 shall be paid, unless contested, by the breeder to the purchaser not later than 10 business days following receipt of the veterinarian’s statement required by Section 122070 or, where applicable, not later than 10 business days after the date on that the dog is returned to the breeder.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122095

(a)  In the event that a breeder wishes to contest a demand for any of the remedies specified in Section 122070, the breeder may, except in the case of the death of the dog, require the purchaser to produce the dog for examination by a licensed veterinarian designated by the breeder. The breeder shall pay the cost of this examination.

(b)  If the purchaser and the breeder are unable to reach an agreement within 10 business days following receipt by the breeder of the veterinarian’s statement pursuant to Section 122070, or following receipt of the dog for examination by a veterinarian designated by the breeder, whichever is later, the purchaser may initiate an action in a court of competent jurisdiction to resolve the dispute or the parties may submit to binding arbitration if mutually agreed upon by the parties in writing.

(c)  The prevailing party in the dispute shall have the right to collect reasonable attorney’s fees if the other party acted in bad faith in seeking or denying the requested remedy.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122100

Every breeder that sells a dog shall provide the purchaser at the time of sale, and a prospective purchaser upon request, with a written notice of rights, setting forth the rights provided for under this section. The notice shall be contained in a separate document. The written notice of rights shall be in 10-point type. A copy of the written notice of rights shall be signed by the purchaser acknowledging that he or she has reviewed the notice. The notice shall state the following:

“A STATEMENT OF CALIFORNIA LAW GOVERNING THE SALE OF DOGS

The sale of dogs is subject to consumer protection regulation. In the event that a California licensed veterinarian states in writing that your dog is unfit for purchase because it became ill due to an illness or disease that existed within 15 days following delivery to you, or within one year in the case of congenital or hereditary condition, you may choose one of the following:

(1)  Return your dog and receive a refund of the purchase price, plus sales tax, and receive reimbursement for reasonable veterinarian fees up to the cost of the dog, plus sales tax.

(2)  Return your dog and receive a dog of your choice of equivalent value, providing a replacement dog is available, and receive reimbursement for reasonable veterinarian fees up to the cost of the dog, plus sales tax.

(3)  Keep the dog and receive reimbursement for reasonable veterinarian fees up to 150 percent of the original purchase price of the dog plus sales tax on the original purchase price of the dog.

In the event your dog dies, you may receive a refund for the purchase price of the dog, plus sales tax, or a replacement dog of your choice, of equivalent value, and reimbursement for reasonable veterinary fees for the diagnosis and treatment of the dog, if a veterinarian, licensed in this state, states in writing that the dog has died due to an illness or disease that existed within 15 days after the purchaser obtained physical possession of the dog after the sale by a dog breeder, or states that the dog has died due to a congenital or hereditary condition that was diagnosed by the veterinarian within one year after the purchaser obtained physical possession of the dog after the sale by a dog breeder. These fees may not exceed the purchase price of the dog, plus sales tax.

In order to exercise these rights, you must notify the dog breeder as quickly as possible but no later than five days after learning from your veterinarian that a problem exists. You must tell the dog breeder about the problem and give the dog breeder the name and telephone number of the veterinarian providing the diagnosis.

If you are making a claim, you must also present to the dog breeder a written veterinary statement, in a form prescribed by law, that the animal is unfit for purchase and an itemized statement of all veterinary fees related to the claim. This information must be presented to the dog breeder no later than five days after you have received the written statement from the veterinarian.

In the event that the dog breeder wishes to contest the statement or the veterinarian’s bill, the dog breeder may request that you produce the dog for examination by a licensed veterinarian of the dog breeder’s choice. The dog breeder shall pay the cost of this examination.

In the event of death, the deceased dog need not be returned to the dog breeder if you submit a statement issued by a licensed veterinarian stating the cause of death.

If the parties cannot resolve the claim within 10 business days following receipt of the veterinarian statement or the examination by the dog breeder’s veterinarian, whichever event occurs later, you may file an action in a court of competent jurisdiction to resolve the dispute. If a party acts in bad faith, the other party may collect reasonable attorney’s fees. If the dog breeder does not contest the matter, the dog breeder must make the refund or reimbursement no later than 10 business days after receiving the veterinary certification.

This statement is a summary of key provisions of the consumer remedies available. California law also provides safeguards to protect dog breeders from abuse. If you have questions, obtain a copy of the complete relevant statutes.

This notice shall be contained in a separate document. The written notice shall be in 10-point type. The notice shall be signed by the purchaser acknowledging that he or she has reviewed the notice. The dog breeder shall permit persons to review the written notice upon request.

NOTE:   This disclosure of rights is a summary of California law. The actual statutes are contained in Article 1 (commencing with Section 122045) of Chapter 5 of Part 6 of Division 105 of the Health and Safety Code.”

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122105

Nothing in this article shall in any way limit the rights or remedies that are otherwise available to a consumer under any other law. Nor shall this article in any way limit the breeder and the purchaser from agreeing between themselves upon additional terms and conditions that are not inconsistent with this article. However, any agreement or contract by a purchaser to waive any rights under this article shall be null and void and shall be unenforceable.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122110

(a)  Except as otherwise specified herein, any person violating any provision of this article other than Section 122060 shall be subject to civil penalty of up to one thousand dollars ($1,000) per violation. An action may be prosecuted in the name of the people of the State of California by the district attorney for the county where the violation occurred in the appropriate court or by the city attorney in the city where the violation occurred.

(b)  Nothing in this article limits or authorizes any act or omission that violates Section 597 l of the Penal Code.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






ARTICLE 2 - Retail Sale of Dogs and Cats

122125

(a)  This article shall be known and may be cited as the Lockyer-Polanco-Farr Pet Protection Act.

(b)  Every pet dealer of dogs and cats shall conform to the provisions of this article. As used in this article, “ pet dealer” means a person engaging in the business of selling dogs or cats, or both, at retail, and by virtue of the sales of dogs and cats is required to possess a permit pursuant to Section 6066 of the Revenue and Taxation Code. For purposes of this article, the separate sales of dogs or cats from a single litter shall constitute only one sale under Section 6019 of the Revenue and Taxation Code. This definition does not apply to breeders of dogs regulated pursuant to Article 1 (commencing with Section 122045) nor to any person, firm, partnership, corporation, or other association, that breeds or rears dogs on the premises of the person, firm, partnership, corporation, or other association, that has sold, transferred, or given away fewer than 50 dogs in the preceding year.

(c)  For purposes of this article, “purchaser” means a person who purchases a dog or cat from a pet dealer without the intent to resell the animal.

(d)  This article shall not apply to publicly operated pounds and humane societies.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122130

Every pet dealer receiving dogs or cats from a common carrier shall transport, or have transported, dogs and cats from the carrier’s premises within four hours after receipt of telephone notification by the carrier of the completion of shipment and arrival of the animal at the carrier’s point of destination.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122135

All dogs or cats received by a retail dealer shall, prior to being placed with other dogs or cats, be examined for sickness. Any dog or cat found to be afflicted with a contagious disease shall be kept caged separately from healthy animals.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122137

(a)  (1)  It is the intent of the Legislature and the purpose of this section to inform consumers who purchase dogs and cats from retail pet dealers about the benefits of spaying and neutering and the importance of establishing a relationship with a veterinarian, and to facilitate dog licensing by encouraging pet dealers to promote licensure compliance.

(2)  The Legislature declares that pet dealers, when feasible, should offer incentives to purchasers to encourage the use of spaying and neutering services, and that local animal control agencies should investigate selling licenses through pet shops, or making licensure applications available in pet shops, since these businesses already serve a large number of pet owners through the sale of pet supplies.

(b)  Every pet dealer shall deliver to the purchaser of each dog or cat at the time of sale, written material, in a form determined by the pet dealer, containing information on the benefits of spaying and neutering. The written material shall include recommendations on establishing a relationship with a veterinarian, information on early-age spaying and neutering, the health benefits associated with spaying and neutering pets, the importance of minimizing the risk of homeless or unwanted animals, and the need to comply with applicable license laws.

(c)  The delivering of any model materials prepared by the Pet Industry Joint Advisory Council, the California Animal Control Directors Association, the State Humane Association of California, and the California Veterinary Medical Association shall satisfy the requirements of subdivision (b).

(Amended by Stats. 2003, Ch. 62, Sec. 196. Effective January 1, 2004.)



122140

Every pet dealer shall deliver to the purchaser of each dog and cat at the time of sale a written statement in a standardized form prescribed by the Department of Consumer Affairs containing the following information:

(a)  For cats:

(1)  The breeder’s and broker’s name and address, if known, or if not known, the source of the cat. If the person from whom the cat was obtained is a dealer licensed by the United States Department of Agriculture, the person’s name, address, and federal dealer identification number.

(2)  The date of the cat’s birth, unless unknown because of the source of the cat and the date the dealer received the cat.

(3)  A record of the immunizations and worming treatments administered, if any, to the cat as of the time of sale, including the dates of administration and the type of vaccine or worming treatment.

(4)  A record of any known disease or sickness that the cat is afflicted with at the time of sale. In addition, this information shall also be orally disclosed to the purchaser.

(b)  For dogs:

(1)  The breeder’s name and address, if known, or if not known, the source of the dog. If the person from whom the dog was obtained is a dealer licensed by the United States Department of Agriculture, the person’s name, address, and federal dealer identification number.

(2)  The date of the dog’s birth, and the date the dealer received the dog. If the dog is not advertised or sold as purebred, registered, or registerable, the date of birth may be approximated if not known by the seller.

(3)  The breed, sex, color, and identifying marks at the time of sale, if any. If the dog is from a United States Department of Agriculture licensed source, the individual identifying tag, tattoo, or collar number for that animal. If the breed is unknown or mixed, the record shall so indicate.

(4)  If the dog is being sold as being capable of registration, the names and registration numbers of the sire and dam, and the litter number, if known.

(5)  A record of inoculations and worming treatments administered, if any, to the dog as of the time of sale, including dates of administration and the type of vaccine or worming treatment.

(6)  A record of any veterinarian treatment or medication received by the dog while in the possession of the pet dealer and either of the following:

(A)  A statement, signed by the pet dealer at the time of sale, containing all of the following:

(i)  The dog has no known disease or illness.

(ii)  The dog has no known congenital or hereditary condition that adversely affects the health of the dog at the time of the sale or that is likely to adversely affect the health of the dog in the future.

(B)  A record of any known disease, illness, and any congenital or hereditary condition that adversely affects the health of the dog at the time of sale, or is likely to adversely affect the health of the dog in the future, along with a statement signed by a veterinarian licensed in the State of California that authorizes the sale of the dog, recommends necessary treatment, if any, and verifies that the disease, illness, or condition does not require hospitalization or nonelective surgical procedures, nor is it likely to require hospitalization or nonelective surgical procedures in the future. A veterinarian statement is, not required for intestinal or external parasites unless their presence makes the dog clinically ill or is likely to make the dog clinically ill. The statement shall be valid for seven days following examination of the dog by the veterinarian.

(c)  For the purpose of this article, “nonelective surgical procedure” means a surgical procedure that is necessary to preserve or restore the health of the dog, to prevent the dog from experiencing pain or discomfort, or to correct a condition that would interfere with the dog’s ability to walk, run, jump, or otherwise function in a normal manner.

(d)  For the purposes of this article, “clinically ill” means an illness that is apparent to a veterinarian based on observation, examination, or testing of the dog, or upon a review of the medical records relating to the dog.

(e)  A disclosure made pursuant to subdivision (b) shall be signed by both the pet dealer certifying the accuracy of the statement, and the purchaser of the dog acknowledging receipt of the statement. In addition, all medical information required to be disclosed pursuant to subdivision (b) shall be made orally to the purchaser.

(f)  For purposes of this article, a disease, illness, or congenital or hereditary condition that adversely affects the health of a dog at the time of sale or is likely to adversely affect the health of the dog in the future shall be one that is apparent at the time of sale or that should have been known by the pet dealer from the history of veterinary treatment disclosed pursuant to this section.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122145

A pet dealer shall maintain a written record on the health, status, and disposition of each dog and each cat for a period of not less than one year after disposition of the dog or cat. The record shall also contain all of the information required to be disclosed pursuant to Sections 122140 and 122220. Those records shall be available to humane officers, animal control officers, and law enforcement officers for inspection during normal business hours.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122150

(a)  Except as otherwise specified herein, any person violating any provision of this article other than Section 122205 shall be subject to a civil penalty of up to one thousand dollars ($1,000) per violation. The action may be prosecuted in the name of the people of the State of California by the district attorney for the county where the violation occurred in the appropriate court or by the city attorney in the city where the violation occurred.

(b)  Nothing in this article limits or authorizes any act or omission that violates Section 597 l of the Penal Code.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122155

(a)  It shall be unlawful for a pet dealer to fail to do any of the following:

(1)  Maintain facilities where the dogs are kept in a sanitary condition.

(2)  Provide dogs with adequate nutrition and potable water.

(3)  Provide adequate space appropriate to the age, size, weight, and breed of dog. Adequate space means sufficient space for the dog to stand up, sit down, and turn about freely using normal body movements, without the head touching the top of the cage, and to lie in a natural position.

(4)  Provide dogs housed on wire flooring with a rest board, floormat, or similar device that can be maintained in a sanitary condition.

(5)  Provide dogs with adequate socialization and exercise. For the purpose of this article “socialization” means physical contact with other dogs or with human beings.

(6)  Wash hands before and after handling each infectious or contagious dog.

(7)  Maintain either of the following:

(A)  A fire alarm system that is connected to a central reporting station that alerts the local fire department in case of fire.

(B)  Maintain a fire suppression sprinkler system.

(8)  Provide veterinary care without delay when necessary.

(b)  A pet dealer shall not be in possession of a dog that is less than eight weeks old.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122160

(a)  If a licensed veterinarian states in writing that within 15 days after the purchaser has taken physical possession of the dog after the sale by a pet dealer, the dog has become ill due to any illness that existed in the dog on or before delivery of the dog to the purchaser, or, if within one year after the purchaser has taken physical possession of the dog after the sale, a veterinarian licensed in this state states in writing that the dog has a congenital or hereditary condition that adversely affects the health of the dog, or that requires, or is likely in the future to require, hospitalization or nonelective surgical procedures, the dog shall be considered unfit for sale, and the pet dealer shall provide the purchaser with any of the following remedies that the purchaser elects:

(1)  Return the dog to the pet dealer for a refund of the purchase price, plus sales tax, and reimbursement for reasonable veterinary fees for diagnosis and treating the dog in an amount not to exceed the original purchase price of the dog, plus sales tax.

(2)  Exchange the dog for a dog of the purchaser’s choice of equivalent value, providing a replacement dog is available, and reimbursement for reasonable veterinary fees for diagnosis and treating the dog in an amount not to exceed the original purchase price of the dog, plus sales tax.

(3)  Retain the dog, and reimbursement for reasonable veterinary fees for diagnosis and treating the dog in an amount not to exceed 150 percent of the original purchase price of the dog, plus sales tax on the original purchase price of the dog.

(b)  If the dog has died, regardless of the date of the death of the dog, obtain a refund for the purchase price of the dog, plus sales tax, or a replacement dog of equivalent value of the purchaser’s choice and reimbursement for reasonable veterinary fees in diagnosis and treatment of the dog in an amount not to exceed the original purchase price of the dog, plus sales tax, if either of the following conditions exist:

(1)  A veterinarian, licensed in this state, states in writing that the dog has died due to an illness or disease that existed within 15 days after the purchaser obtained physical possession of the dog after the sale by a pet dealer.

(2)  A veterinarian, licensed in this state, states in writing that the dog has died due to a congenital or hereditary condition that was diagnosed by the veterinarian within one year after the purchaser obtained physical possession of the dog after the sale by a pet dealer.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122165

(a)  There shall be a rebuttable presumption that an illness existed at the time of sale if the animal dies within 15 days of delivery to the purchaser.

(b)  For purposes of Section 122160, a finding by a veterinarian of intestinal or external parasites shall not be grounds for declaring a dog unfit for sale unless their presence makes the dog clinically ill or is likely to make the dog clinically ill.

(c)  For purposes of Section 122160, the value of veterinary services shall be deemed reasonable if the services rendered are appropriate for the diagnosis and treatment of illness or congenital or hereditary condition, made by the veterinarian and the value of similar services is comparable to the value of similar services rendered by other licensed veterinarians in proximity to the treating veterinarian.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122170

To obtain the remedies provided for in Section 122160, the purchaser shall substantially comply with all of the following requirements:

(a)  Notify the pet dealer as soon as possible but not more than five days after the diagnosis by a veterinarian licensed in this state of a medical or health problem, including a congenital or hereditary condition and of the name and telephone number of the veterinarian providing the diagnosis.

(b)  Return the dog to the pet dealer, in the case of illness, along with a written statement from a veterinarian licensed in this state, stating the dog to be unfit for purchase due to illness, a congenital or hereditary condition, or the presence of symptoms of a contagious or infectious disease, that existed on or before delivery of the dog to the purchaser, and that adversely affects the health of the dog. The purchaser shall return the dog along with a copy of the veterinarian’s statement as soon as possible but not more than five days after receipt of the veterinarian’s statement.

(c)  Provide the pet dealer, in the event of death, with a written statement from a veterinarian licensed in this state stating that the dog died from an illness that existed on or before the delivery of the dog to the purchaser. The presentation of the statement shall be sufficient proof to claim reimbursement or replacement and the return of the deceased dog to the pet dealer shall not be required.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122175

Notwithstanding Section 122160, no refund, replacement, or reimbursement of veterinary fees shall be made if any of the following conditions exist:

(a)  The illness or death resulted from maltreatment or neglect or from an injury sustained or an illness contracted subsequent to the delivery of the dog to the purchaser.

(b)  The purchaser fails to carry out the recommended treatment prescribed by the examining veterinarian who made the initial diagnosis. However, this subdivision shall not apply if the cost for the treatment together with the veterinarian’s fee for the diagnosis would exceed the purchase price of the dog, including sales tax.

(c)  A veterinarian’s statement was provided to the purchaser pursuant to subparagraph (B) of paragraph (6) of subdivision (b) of Section 122140 that disclosed the disease, illness, or condition for which the purchaser seeks to return the dog. However, this paragraph shall not apply if, within one year after the purchaser took physical possession of the dog, a veterinarian licensed in this state states in writing that the disease, illness, or condition requires, or is likely in the future to require, hospitalization or nonelective surgical procedures or that the disease, illness, or condition resulted in the death of the dog.

(d)  The purchaser refuses to return to the pet dealer all documents previously provided to the purchaser for the purpose of registering the dog. This subdivision shall not apply if the purchaser signs a written statement certifying that the documents have been inadvertently lost or destroyed.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122180

(a)  The veterinarian’s statement pursuant to Section 122160 shall contain the following information:

(1)  The purchaser’s name and address.

(2)  The date or dates the dog was examined.

(3)  The breed and age of the dog, if known.

(4)  That the veterinarian examined the dog.

(5)  That the dog has or had an illness described in this section that renders it unfit for purchase or resulted in its death.

(6)  The precise findings of the examination or necropsy, including laboratory results or copies of laboratory reports.

(b)  If a refund for reasonable veterinary expenses is being requested, the veterinary statement shall be accompanied by an itemized bill of fees appropriate for the diagnosis and treatment of the illness or congenital or hereditary condition.

(c)  Refunds and payment of reimbursable expenses provided for by Section 122160 shall be paid, unless contested, by the pet dealer to the purchaser not later than 10 business days following receipt of the veterinarian’s statement required by Section 122160 or, where applicable, not later than 10 business days after the date on which the dog is returned to the pet dealer.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122185

(a)  In the event that a pet dealer wishes to contest a demand for any of the remedies specified in Section 122160, the dealer may, except in the case of the death of the dog, require the purchaser to produce the dog for examination by a licensed veterinarian designated by the pet dealer. The pet dealer shall pay the cost of this examination.

(b)  If the purchaser and the pet dealer are unable to reach an agreement within 10 business days following receipt by the pet dealer of the veterinarian’s statement pursuant to Section 122160, or following receipt of the dog for examination by a veterinarian designated by the pet dealer, whichever is later, the purchaser may initiate an action in a court of competent jurisdiction to resolve the dispute or the parties may submit to binding arbitration if mutually agreed upon by the parties in writing.

(c)  The prevailing party in the dispute shall have the right to collect reasonable attorney’s fees if the other party acted in bad faith in seeking or denying the requested remedy.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122190

Every pet dealer that sells a dog shall provide the purchaser at the time of sale, and a prospective purchaser upon request, with a written notice of rights, setting forth the rights provided for under this section. The notice shall be contained in a separate document. The written notice of rights shall be in 10-point type. A copy of the written notice of rights shall be signed by the purchaser acknowledging that he or she has reviewed the notice. The notice shall state the following:

“A STATEMENT OF CALIFORNIA LAW GOVERNING THE SALE OF DOGS

The sale of dogs is subject to consumer protection regulations. In the event that a California licensed veterinarian states in writing that your dog is unfit for purchase because it became ill due to an illness or disease that existed within 15 days following delivery to you, or within one year in the case of congenital or hereditary condition, you may choose one of the following:

(1)  Return your dog and receive a refund of the purchase price, plus sales tax, and receive reimbursement for reasonable veterinarian fees up to the cost of the dog plus sales tax.

(2)  Return your dog and receive a dog of your choice of equivalent value, providing a replacement dog is available, and receive reimbursement for reasonable veterinarian fees up to the cost of the dog, plus sales tax.

(3)  Keep the dog and receive reimbursement for reasonable veterinarian fees up to 150 percent of the original purchase price of the dog plus sales tax on the original purchase price of the dog.

In the event your dog dies, you may receive a refund for the purchase price of the dog, plus sales tax, or a replacement dog of your choice, of equivalent value, and reimbursement for reasonable veterinary fees for the diagnosis and treatment of the dog, if a veterinarian, licensed in this state, states in writing that the dog has died due to an illness or disease that existed within 15 days after the purchaser obtained physical possession of the dog after the sale by a pet dealer, or states that the dog has died due to a congenital or hereditary condition that was diagnosed by the veterinarian within one year after the purchaser obtained physical possession of the dog after the sale by a pet dealer. These fees may not exceed the purchase price of the dog, plus sales tax.

In order to exercise these rights, you must notify the pet dealer as quickly as possible but no later than five days after learning from your veterinarian that a problem exists. You must tell the pet dealer about the problem and give the pet dealer the name and telephone number of the veterinarian providing the diagnosis.

If you are making a claim, you must also present to the pet dealer a written veterinary statement, in a form prescribed by law, that the animal is unfit for purchase and an itemized statement of all veterinary fees related to the claim. This information must be presented to the pet dealer no later than five days after you have received the written statement from the veterinarian.

In the event that the pet dealer wishes to contest the statement or the veterinarian’s bill, the pet dealer may request that you produce the dog for examination by a licensed veterinarian of the pet dealer’s choice. The pet dealer shall pay the cost of this examination.

In the event of death, the deceased dog need not be returned to the pet dealer if you submit a statement issued by a licensed veterinarian stating the cause of death.

If the parties cannot resolve the claim within 10 business days following receipt of the veterinarian statement or the examination by the pet dealer’s veterinarian, whichever event occurs later, you may file an action in a court of competent jurisdiction to resolve the dispute. If a party acts in bad faith, the other party may collect reasonable attorney’s fees. If the pet dealer does not contest the matter, the pet dealer must make the refund or reimbursement no later than 10 business days after receiving the veterinary certification.

If the pet dealer has represented your dog as registerable with a pedigree organization, the pet dealer shall provide you with the necessary papers to process the registration within 120 days following the date you received the dog. If the pet dealer fails to deliver the papers within the prescribed timeframe, you are entitled to return the dog for a full refund of the purchase price, including sales tax, or a refund of 75 percent of the purchase price, including sales tax if you choose to keep the dog.

This statement is a summary of key provisions of the consumer remedies available. California law also provides safeguards to protect pet dealers from abuse. If you have any questions, obtain a copy of the complete relevant statutes.

This notice shall be contained in a separate document. The written notice shall be in 10-point type. The notice shall be signed by the purchaser acknowledging that he or she has reviewed the notice. The pet dealer shall permit persons to review the written notice upon request.

NOTE:   This disclosure of rights is a summary of California law. The actual statutes are contained in Article 2 (commencing with Section 122125 of Chapter 5 of Part 6 of Division 105 of the Health and Safety Code.”

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122195

Nothing in this article shall in any way limit the rights or remedies that are otherwise available to a consumer under any other law. Nor shall this article in any way limit the pet dealer and the purchaser from agreeing between themselves upon additional terms and conditions that are not inconsistent with this article. However, any agreement or contract by a purchaser to waive any rights under this article shall be null and void and shall be unenforceable.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122200

(a)  A pet dealer shall not state, promise, or represent to the purchaser, directly or indirectly, that a dog is registered or capable of being registered with an animal pedigree registry organization, unless the pet dealer provides the purchaser with the documents necessary for that registration within 120 days following the date of sale of the dog.

(b)  In the event that a pet dealer fails to provide the documents necessary for registration within 120 days following the date of sale, in violation of subdivision (a), the purchaser shall, upon written notice to the pet dealer, be entitled to retain the animal and receive a partial refund of 75 percent of the purchase price, plus sales tax, or return the dog along with all documentation previously provided the purchaser for a full refund, including sales tax.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122205

Except as provided for in subparagraph (B) of paragraph (6) of subdivision (b) of Section 122140, no pet dealer shall knowingly sell a dog that is diseased, ill, or has a condition, any one of which requires hospitalization or surgical procedures. In lieu of the civil penalties imposed pursuant to Section 122150, any pet dealer who violates this section shall be subject to a civil penalty of up to one thousand dollars ($1,000), or shall be prohibited from selling dogs at retail for up to 30 days, or both. If there is a second offense, the pet dealer shall be subject to a civil penalty of up to two thousand five hundred dollars ($2,500), or a prohibition from selling dogs at retail for up to 90 days, or both. For a third offense, the pet dealer shall be subject to a civil penalty of up to five thousand dollars ($5,000) or a prohibition from selling dogs at retail for up to six months, or both. For a fourth and subsequent offense, the pet dealer shall be subject to a civil penalty of up to ten thousand dollars ($10,000) or a prohibition from selling dogs at retail for up to one year, or both. For purposes of this section, a violation that occurred over five years prior to the most recent violation shall not be considered.

An action for recovery of the civil penalty and for a court order enjoining the pet dealer from engaging in the business of selling dogs at retail for the period set forth in this section, may be prosecuted by the district attorney for the county where the violation occurred, or the city attorney for the city where the violation occurred, in the appropriate court.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122210

(a)  No dog may be offered for sale by a pet dealer to a purchaser until the dog has been examined by a veterinarian licensed in this state. Each dog shall be examined within five days of receipt of the dog and once every 15 days thereafter while the dog is in the possession or custody of the pet dealer. The pet dealer shall provide any sick dog with proper veterinary care without delay.

(b)  Any dog diagnosed with a contagious or infectious disease, illness, or condition shall be caged separately from healthy dogs until a licensed veterinarian determines that the dog is free from contagion or infection. The area shall meet the following conditions when contagious or infectious dogs are present:

(1)  The area shall not be used to house other healthy dogs or new arrivals awaiting the required veterinary examination.

(2)  The area shall not be used for storing open food containers or bowls, dishes, or other utensils that come in contact with healthy dogs.

(3)  The area shall have an exhaust fan that creates air movement from the isolation area to an area outside the premises of the pet dealer. The removal of exhaust air from the isolation area may be accomplished by the use of existing heating and air-conditioning ducts, provided no exhaust air is permitted to enter or mix with fresh air for use by the general animal population.

(4)  Upon removal of all of the contagious or infectious dogs, the area shall be cleaned and disinfected before any healthy animal can be placed in the area.

(c)  If the pet dealer’s veterinarian deems the dog to be unfit for purchase due to a disease, illness, or congenital condition, any of which is fatal or that causes, or is likely to cause, the dog to unduly suffer, the veterinarian shall humanely euthanize the dog. The veterinarian shall provide the pet dealer with a written statement as to why the dog was euthanized. Otherwise, the pet dealer shall have a veterinarian treat the dog, or may surrender the dog to a humane organization that consents to the receipt thereof.

(d)  In the event a dog is returned to a pet dealer due to illness, disease, or a congenital or hereditary condition requiring veterinary care, the pet dealer shall provide the dog with proper veterinary care.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122215

Every retail dealer shall post conspicuously on the cage of each dog offered for sale a notice indicating the state where the dog was bred and brokered.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122220

(a)  Every pet dealer shall post conspicuously within close proximity to the cages of dogs offered for sale, a notice containing the following language in 100-point type:

“Information on the source of these dogs, and veterinary treatments received by these dogs is available for review.”

“You are entitled to a copy of a statement of consumer rights.”

(b)  Every pet dealer shall, upon request for information regarding a dog, make immediately available to prospective purchasers all of the information required to be disclosed to purchasers pursuant to subdivision (b) of Section 122140 and pursuant to Section 122190.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)






ARTICLE 3 - Dog Pedigree Registries

122300

For purposes of this article:

(a)  “Dog dealer” means any person, firm, partnership, corporation, or other association that engages in the acquisition of dogs for retail sale to the public. “Dog dealer” does not include duly incorporated nonprofit humane societies dedicated to the care of unwanted animals that make animals available for adoption, whether or not a fee for the adoption is charged, or pet dealers who do not in the normal course of business sell dogs, but who sometimes exhibit dogs for adoption.

(b)  “Dog breeder” means any person, firm, partnership, corporation, or other association that breeds and sells dogs at wholesale or retail.

(c)  “Dog pedigree registry” means any of various private agencies that serve to keep track of the breed, lineage, physical characteristics, and historical data regarding dogs that are registered with the agency.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122305

Every dog dealer that sells registered dogs or that claims that the dogs being sold are registered or are registerable with a dog pedigree registry shall post conspicuously within close proximity to the dogs offered for sale, a notice containing the following language in at least 100-point type:
“Pedigree registration does not assure proper breeding conditions, health, quality, or claims to lineage.”

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122310

(a)  For every dog sold by a dog dealer or dog breeder that is sold with any representation that the dog is registered or registerable with a dog pedigree registry, the following fully completed disclosure shall be made, orally and in writing on a separate sheet from any other statements, including, but not limited to, the name of the dog dealer or breeder and the name of the relevant dog pedigree registry:
“Disclosure by

DOG PEDIGREE REGISTRATION DISCLOSURE

Description of dog: ____________
______________________
The dog you are purchasing is registered/registerable [circle one] with the __________ [enter name of registry].

Registration means only that __________ [enter name of registry] maintains information regarding the parentage and identity of this dog, it does not guarantee the quality or health of this dog, and it does not guarantee quality lineage. Since dog pedigree registries depend in large part on the honesty and accuracy of persons registering dogs, registration does not guarantee the accuracy of the lineage recorded nor that this dog is purebred.

Acknowledged:

”

Retail purchaser’s signature

Date

(b)  The disclosure in subdivision (a) shall be signed and dated by the retail purchaser of the dog acknowledging receipt of a copy of the statement and the dog dealer or dog breeder shall retain a copy.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)



122315

(a)  Any dog dealer or dog breeder who fails to comply with the disclosure requirements in Section 122305 or 122310, as the case may be, shall be liable to the retail purchaser for civil damages in an amount equal to three times the cost of the dog. Claim for payment under this section shall be made within one year from the date of purchase of the dog.

(b)  The remedies provided in this section shall be in addition to any other remedies or penalties authorized by other provisions of law.

(Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)









CHAPTER 6 - Sale of Birds

122320

As used in this chapter:

(a)  “Bird” means any order of Psittaciformes bird.

(b)  “Bird mart” means an event at which two or more persons offer birds for sale or exchange and where a fee is charged for the privilege of offering or displaying the birds.

(c)  “Hand-feeding” means the process by which a bird is manually fed by a human through the use of hand, spoon, or oral gavage.

(d)  “Pet shop” means a retail pet shop location primarily engaged in retailing pets, pet foods, and pet supplies, as defined by the North American Industry Classification System.

(e)  “Sale” has the same meaning as retail sale as defined in Section 6007 of the Revenue and Taxation Code.

(f)  “Time of sale” means the calendar date the retail purchaser removed the bird from the premises of the pet shop following the retail sale of that bird.

(g)  “Unweaned bird” means any bird that requires hand-feeding or animal assistance to sustain at least 90 percent of its own weight for at least two weeks.

(h)  “Vendor” means any person or entity, including, but not limited to, a broker, agent, aviary, or breeder, who sells birds directly to the retail purchaser at a bird mart or at a swap meet as defined in Section 21661 of the Business and Professions Code.

(i)  “Weaned” means a bird that does not require hand-feeding or animal assistance to sustain at least 90 percent of its own weight following the time of sale, notwithstanding any illness or injury.

(Added by Stats. 2003, Ch. 887, Sec. 1. Effective January 1, 2004. Operative September 1, 2004, pursuant to Section 122324.)



122321

(a)  A pet shop with five or fewer employees may not possess an unweaned bird unless the pet shop employs at least one person per pet shop location who has completed the Pet Industry Joint Advisory Council’s avian certification program.

(b)  A pet shop with six or more employees may not possess an unweaned bird unless the pet shop employs at least two people who have completed the Pet Industry Joint Advisory Council’s avian certification program.

(c)  A pet shop may not sell a bird unless the bird is weaned.

(d)  A vendor may not sell a bird at a swap meet or bird mart, unless the bird is weaned.

(e)  At the time of sale, a pet shop location or vendor shall document the weight of any hand-fed bird under one year of age, and note the weight on the sales receipt.

(Added by Stats. 2003, Ch. 887, Sec. 1. Effective January 1, 2004. Operative September 1, 2004, pursuant to Section 122324.)



122322

(a)  Any person violating any provision of this chapter shall be subject to a civil penalty of up to one thousand dollars ($1,000) per violation. The action may be prosecuted in the name of the people of the State of California by the district attorney for the county where the violation occurred in the appropriate court or by the city attorney in the city where the violation occurred.

(b)  Nothing in this chapter limits or authorizes any act or omission that violates Section 597 of the Penal Code.

(c)  Nothing in this chapter shall authorize the seizure of an unweaned bird by a peace officer, officer of a humane society, or officer of a pound or animal regulation department of a public agency.

(Added by Stats. 2003, Ch. 887, Sec. 1. Effective January 1, 2004. Operative September 1, 2004, pursuant to Section 122324.)



122323

This chapter does not apply to publicly operated pounds and humane societies.

(Added by Stats. 2003, Ch. 887, Sec. 1. Effective January 1, 2004. Operative September 1, 2004, pursuant to Section 122324.)



122324

This chapter shall become operative on September 1, 2004.

(Added by Stats. 2003, Ch. 887, Sec. 1. Effective January 1, 2004. Note: This section prescribes a delayed operative date for Chapter 6, commencing with Section 122320.)






CHAPTER 7 - Spay/Neuter and Breeding Programs for Animals

122330

The Legislature finds and declares all of the following:

(a) Uncontrolled and irresponsible breeding of animals contributes to pet overpopulation, inhumane treatment of animals, mass euthanasia at local shelters, and escalating costs for animal care and control; this irresponsible breeding also contributes to the production of defective animals that present a public safety risk.

(b) Though no specific breed of dog is inherently dangerous or vicious, the growing pet overpopulation and lack of regulation of animal breeding practices necessitates a repeal of the ban on breed-specific solutions and a more immediate alternative to existing laws.

(c) It is therefore the intent of the Legislature in enacting this chapter to permit cities and counties to take appropriate action aimed at eliminating uncontrolled and irresponsible breeding of animals

(Added by Stats. 2005, Ch. 668, Sec. 2. Effective January 1, 2006.)



122331

(a) Cities and counties may enact dog breed-specific ordinances pertaining only to mandatory spay or neuter programs and breeding requirements, provided that no specific dog breed, or mixed dog breed, shall be declared potentially dangerous or vicious under those ordinances.

(b) Jurisdictions that implement programs described in subdivision (a) shall measure the effect of those programs by compiling statistical information on dog bites. The information shall, at a minimum, identify dog bites by severity, the breed of the dog involved, whether the dog was altered, and whether the breed of dog was subject to a program established pursuant to subdivision (a). These statistics shall be submitted quarterly to the State Public Health Veterinarian.

(Added by Stats. 2005, Ch. 668, Sec. 2. Effective January 1, 2006.)






CHAPTER 8 - Dog Tethering

122335

(a) For purposes of this chapter, the following terms shall have the following definitions:

(1) “Animal control” means the municipal or county animal control agency or any other entity responsible for enforcing animal-related laws.

(2) “Agricultural operation” means an activity that is necessary for the commercial growing and harvesting of crops or the raising of livestock or poultry.

(3) “Person” means any individual, partnership, corporation, organization, trade or professional association, firm, limited liability company, joint venture, association, trust, estate, or any other legal entity, and any officer, member, shareholder, director, employee, agent, or representative thereof.

(4) “Reasonable period” means a period of time not to exceed three hours in a 24-hour period, or a time that is otherwise approved by animal control.

(b) No person shall tether, fasten, chain, tie, or restrain a dog, or cause a dog to be tethered, fastened, chained, tied, or restrained, to a dog house, tree, fence, or any other stationary object.

(c) Notwithstanding subdivision (b), a person may do any of the following in accordance with Section 597t of the Penal Code:

(1) Attach a dog to a running line, pulley, or trolley system. A dog shall not be tethered to the running line, pulley, or trolley system by means of a choke collar or pinch collar.

(2) Tether, fasten, chain, tie, or otherwise restrain a dog pursuant to the requirements of a camping or recreational area.

(3) Tether, fasten, chain, or tie a dog no longer than is necessary for the person to complete a temporary task that requires the dog to be restrained for a reasonable period.

(4) Tether, fasten, chain, or tie a dog while engaged in, or actively training for, an activity that is conducted pursuant to a valid license issued by the State of California if the activity for which the license is issued is associated with the use or presence of a dog. Nothing in this paragraph shall be construed to prohibit a person from restraining a dog while participating in activities or using accommodations that are reasonably associated with the licensed activity.

(5) Tether, fasten, chain, or tie a dog while actively engaged in any of the following:

(A) Conduct that is directly related to the business of shepherding or herding cattle or livestock.

(B) Conduct that is directly related to the business of cultivating agricultural products, if the restraint is reasonably necessary for the safety of the dog.

(d) A person who violates this chapter is guilty of an infraction or a misdemeanor.

(1) An infraction under this chapter is punishable upon conviction by a fine of up to two hundred fifty dollars ($250) as to each dog with respect to which a violation occurs.

(2) A misdemeanor under this chapter is punishable upon conviction by a fine of up to one thousand dollars ($1,000) as to each dog with respect to which a violation occurs, or imprisonment in a county jail for not more than six months, or both.

(3) Notwithstanding subdivision (d), animal control may issue a correction warning to a person who violates this chapter, requiring the owner to correct the violation, in lieu of an infraction or misdemeanor, unless the violation endangers the health or safety of the animal, the animal has been wounded as a result of the violation, or a correction warning has previously been issued to the individual.

(e) Nothing in this chapter shall be construed to prohibit a person from walking a dog with a hand-held leash.

(Added by Stats. 2006, Ch. 489, Sec. 1. Effective January 1, 2007.)






CHAPTER 9 - Pet Store Animal Care

122350

As used in this act, the following definitions apply:

(a) “Adequate space” means sufficient height and sufficient floorspace for the animals to stand up, sit down, turn about freely using normal body movements without the head touching the top of the primary enclosure, lie down with limbs outstretched, exercise normal postural movement, move about freely as appropriate for the species, age, size, and condition of the animal, and, when appropriate, to experience socialization with other animals, if any, in the primary enclosure. However, when freedom of movement would endanger the animal, temporarily and appropriately restricting movement of the animal in a humane manner is permitted.

(b) “Animal” means any nonhuman vertebrate species housed, offered for sale or adoption, or both, in the pet store, including, but not limited to, mammals, birds, reptiles, amphibians, fish, and also invertebrates housed, sold, or adopted as pets.

(c) “Disposition” means the transfer of an animal from a pet store to another location, including the sale or adoption of the animal, the return of the animal to the person who supplied the animal to the pet store, or removal from the pet store of an animal that is deceased for any reason, including euthanasia.

(d) “Enrichment” means providing objects or activities, appropriate to the needs of the species, as well as the age, size, and condition of the animal, that stimulate the animal and promote the animal’s well-being.

(e) “Euthanasia” or “euthanize” means the humane destruction of an animal in compliance with the requirements set forth in paragraph (5) of subdivision (b) of Section 122354.

(f) “Impervious to moisture” means a surface that prevents the absorption of fluids and that can be thoroughly and repeatedly sanitized, will not retain odors, and from which fluids bead up and run off or can be removed without being absorbed into the surface material.

(g) “Intact” means an animal that retains its sexual organs or ability to procreate and has not been sterilized.

(h) “Person” means an individual, partnership, firm, joint-stock company, corporation, association, trust, estate, or other legal entity.

(i) “Pet store” means a retail establishment open to the public and selling or offering for sale animals, including, but not limited to, animals for use as pets or animals intended as food for other animals. “Pet store” does not include a retail establishment open to the public and selling or offering for sale animals to agricultural operations for purposes that are directly related to the raising of livestock or poultry on a farm or ranch. A person who sells, exchanges, or otherwise transfers only animals that were bred or raised, or both, by the person, or sells or otherwise transfers only animals kept primarily for reproduction, shall be considered a breeder and not a pet store.

(j) “Pet store operator” or “operator” means a person who owns or operates a pet store, or both.

(k) “Primary enclosure” means a structure used to immediately restrict an animal or animals to a limited amount of space, such as a room, pen, cage, aquarium, terrarium, habitat compartment, or hutch, where the animal or animals reside until their sale, transfer, or other disposition.

(l) “Rodent” means an animal of the order Rodentia, such as a guinea pig, rat, mouse, chinchilla, or hamster.

(m) “Sanitize” means to make physically clean and to destroy, to the extent practical, agents injurious to health.

(n) “Temporary enclosure” means a confined space used by the pet store to house an animal when the animal is not in its primary enclosure for a period not to exceed four consecutive hours. The temporary enclosure shall allow the animals to stand up, lie down, and turn around. An enclosure used by the pet store to house an animal for longer than four consecutive hours shall meet the requirements of a primary enclosure.

(o) “Time of sale” means the calendar date the retail purchaser removes the animal from the premises of the pet store following the retail sale of that animal.

(p) “Transfer” means the release of an animal by its owner to another person by sale, gift, adoption, or other disposition, including the exchange of animals between pet stores.

(q) “Veterinary treatment” means treatment by or at the direction of a California-licensed veterinarian.

(Amended by Stats. 2009, Ch. 446, Sec. 1. Effective January 1, 2010.)



122351

Each pet store operator shall be responsible for all of the following:

(a) Maintaining the entire pet store facility in good repair.

(b) Restricting the entry of pests from outside, ensuring the containment of animals within the pet store, and, in the event that animals escape, being responsible for reporting this fact, as necessary, to local authorities and making reasonable efforts to capture the animals that have escaped.

(c) Ensuring that the pet store’s interior building surfaces, including walls and floors, are constructed in a manner that permits them to be readily cleaned and maintained.

(d) Uniformly distributing light, by natural or artificial means, in a manner that permits routine inspection and cleaning, and the proper care and maintenance of the animals.

(e) When dog or cat grooming services are offered by a pet store, separating the grooming work area from the store’s primary animal enclosures, animal food storage areas, and isolation areas for housing sick animals. The grooming area shall be cleaned and maintained at least once daily.

(f)  With respect to dogs, complying with all of the requirements of Section 122155. Sections 122356 and 122358 do not apply to a violation of Section 122155.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Section 122361.)



122352

(a) Primary enclosures shall comply with all of the following structural standards:

(1) Primary and temporary enclosures shall be structurally sound and maintained in good repair to protect the animals from injury, to contain the animals, to keep other animals out, and to promote the health and well-being of the enclosed animals. Primary enclosures shall be constructed so they can be routinely maintained to allow animals to stay clean.

(2) The floor of the primary enclosure shall be constructed to prevent injury. A solid surface, platform, or shelf shall be provided when a grid-flooring system is used.

(3) Primary enclosures shall be constructed of materials that are impervious to moisture and can be sanitized.

(4) All primary enclosures shall provide adequate space for the animal or animals housed in the enclosure.

(5) Each primary enclosure shall provide animals with an enrichment device or devices appropriate for the species, age, size, and condition of the animal.

(b) In addition to the requirements set forth in subdivision (a), primary enclosures for cats shall provide an elevated platform as appropriate for the size of the cat.

(c) In addition to the requirements set forth in subdivision (a), primary enclosures for birds shall be designed to ensure all of the following:

(1) A bird can fully extend both of its wings at the same time without contacting the sides of the enclosure.

(2) Perches are provided in a diameter that is appropriate for the species, age, size, and condition of the bird, and for the size of the enclosure.

(3) There is sufficient space to enable each bird to fully extend its wings in every direction while all birds are simultaneously perched.

(d) Primary enclosures for prey species shall be located where they cannot be directly seen by predator animals for that species.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Section 122361.)



122353

(a) When a primary or temporary enclosure is being cleaned in a manner, or with a substance, that is or may be harmful to the animals within the enclosure, those animals shall be removed from the enclosure.

(b) Primary enclosures shall be observed at least once daily, and animal and food wastes, used bedding, debris, and any other organic wastes shall be removed as necessary to prevent contamination of the animals and to reduce disease hazards and odors.

(c) Pest control measures shall be implemented to effectively control infestation of vermin, insects, or other pests.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Section 122361.)



122354

(a) The pet store operator or at least one of his or her employees shall be present in the store at least once daily, regardless of whether the store is open, for care and maintenance of the animals in the pet store.

(b) A pet store operator shall comply with the following animal care requirements:

(1) House only compatible animals in the same enclosure.

(2) Observe each animal at regular intervals, at least once a day, in order to recognize and evaluate general symptoms of sickness, injury, or abnormal behavior.

(3) Take reasonable measures to house intact mammals that have reached sexual maturity in a manner to prevent unplanned reproduction.

(4) (A) Maintain and abide by written animal husbandry procedures that address animal care, management and safe handling, disease prevention and control, routine care, preventative care, emergency care, veterinary treatment, euthanasia, and disaster planning, evacuation, and recovery that is applicable to the location of the pet store. These procedures shall be reviewed with employees who provide animal care and shall be present, in writing, either electronically or physically, in the store and made available to all store employees.

(B) Sections 122356 and 122358 do not apply to subparagraph (A) where there are other local, state, or federal laws that apply to those procedures.

(5) (A) If there is a determination that an animal may need to be euthanized, ensure that veterinary treatment is provided without delay.

(B) Notwithstanding subparagraph (A), a rodent or rabbit intended as food for another animal may be destroyed by a pet store operator or an employee of a pet store only if the animal is euthanized by a method that is performed in a humane manner, appropriate for the species, authorized by state law, and in compliance with the American Veterinary Medical Association (AVMA) Guidelines on Euthanasia, dated June 2007, published by the AVMA.

(C) The euthanasia performed pursuant to subparagraph (B) may be performed by a pet store operator or an employee of a pet store only if a California-licensed veterinarian has certified, in writing, that the pet store operator or employee is properly trained and proficient in performing the method of euthanasia on that particular species. The certification shall be valid for a period of not more than three years, and may be recertified for additional periods of three years. Each certification of a pet store operator or employee shall be retained by the pet store for three years, unless a longer period is otherwise required under state law. The certification shall be made available, upon request, to appropriate law enforcement officers exercising authority pursuant to Section 122356.

(D) It is the responsibility of the pet store operator to ensure that euthanasia is performed in compliance with this section.

(E) Subparagraphs (A) to (D), inclusive, shall be implemented in a manner consistent with California law and in accordance with Chapter 11 (commencing with Section 4800) of Division 2 of the Business and Professions Code.

(6) Isolate and not offer for sale those animals that have or are suspected of having a contagious condition. This paragraph shall not apply to those animals that are effectively isolated by their primary enclosure, including, but not limited to, fish, provided that a sign is posted on the enclosure that indicates that these animals are not for sale, or otherwise marked in a manner to prevent their sale to customers during their treatment for the contagious condition.

(7) Have a documented program of routine care, preventative care, emergency care, disease control and prevention, and veterinary treatment and euthanasia, as outlined in paragraph (5), that is established and maintained by the pet store in consultation with a licensed veterinarian employed by the pet store or a California-licensed veterinarian, to ensure adherence to the program with respect to each animal. The program shall also include a documented onsite visit to the pet store premises by a California-licensed veterinarian at least once a year.

(8) Ensure that each diseased, ill, or injured animal is evaluated and treated without delay. If necessary for the humane care and treatment of the animal, the animal shall be provided with veterinary treatment without delay.

(9) In the event of a natural disaster, an emergency evacuation, or other similar occurrence, the humane care and treatment of each animal is provided for, as required by this chapter, to the extent access to the animal is reasonably available.

(c) Subdivisions (a) and (b) shall be implemented to the extent consistent with California law.

(Amended by Stats. 2009, Ch. 446, Sec. 2. Effective January 1, 2010.)



122355

(a) Each pet store operator shall ensure that records of all veterinary visits to the pet store are documented in writing. Veterinary treatment records shall be kept for each animal or group of animals that receives medications or immunizations while in the care of the pet store. These records shall include summaries of direction received orally from veterinarians, and shall include all of the following, to the extent it is provided by the veterinarian:

(1) Identification of the animal or group of animals receiving medical treatment.

(2) Name of the medication or immunization used.

(3) Amount of medication used.

(4) Time and date on which the medication or immunization was administered.

(b) Records required by subdivision (a) shall be made available, upon request, to a person who purchases a cat or dog, or any individually housed animal.

(c) The pet store shall provide to the purchaser of an animal at the time of sale information concerning the store’s animal return policy, which shall be made available to customers either through in-store signs or handouts to customers. The pet store shall also provide to purchasers of cats, dogs, and all individually housed animals all of the following information:

(1) Spay or neuter procedures performed on the animal.

(2) Vaccinations, medical treatment, and veterinary treatment administered to the animal during its stay in the store.

(3) Any identification device on the animal.

(4) With respect to dogs and cats, all information required to be disclosed under Section 122140. Sections 122356 and 122358 do not apply to a violation of Section 122140.

(5) With respect to dogs, all information required to be disclosed under Sections 122190 and 122310. This information shall be contained in separate documents. Sections 122356 and 122358 do not apply to a violation of Section 122190 or 122310.

(6) With respect to birds, all information required to be disclosed under Section 122321. Section 122356 and Section 122358 do not apply to a violation of Section 122321.

(d) Each pet store operator shall maintain records for identification purposes of the person from whom the animals in the pet store were acquired, including that person’s name, address, and telephone number, and the date the animal was acquired.

(e) All records required by this section shall be maintained by the pet store for two years from the date of disposition of the animal, and shall be made available upon request to appropriate enforcement officers exercising authority pursuant to Section 122356.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Section 122361.)



122356

(a) An animal control officer, as defined in Section 830.9 of the Penal Code, a humane officer qualified pursuant to Section 14502 or 14503 of the Corporations Code, or a peace officer who detects a violation of Section 122351, subdivision (b) or (c) of Section 122353, paragraphs (3) or (4) of subdivision (b) of Section 122354, or Section 122355 shall issue a single notice to correct, which shall contain all of the following information:

(1) Specify each violation of this chapter found in the inspection.

(2) Identify the corrective action for each violation.

(3) Include a specific period of time during which the listed violation or violations must be corrected.

(b) After issuing a notice to correct pursuant to this section, the officer or another qualified officer of the issuing agency shall verify compliance with this chapter by conducting a subsequent investigation of the pet store in violation of this chapter within a reasonable period of time.

(c) An exact, legible copy of the notice to correct shall be delivered to the pet store operator at the time he or she signs the notice. In the alternative, the issuing agency may personally deliver the notice to the pet store operator within 48 hours of its issuance, excluding holidays and weekends. The signing of the notice is an acknowledgment of receipt, and does not constitute an admission of guilt.

(d) A pet store operator who fails to comply with a notice to correct is guilty of an infraction.

(e) A pet store operator who violates the same provision of this chapter on more than one occasion within a 12-month period, at the same location, is not eligible to receive a notice to correct, and is guilty of an infraction on the second violation, and is guilty of a misdemeanor on the third or subsequent violation.

(f) Notwithstanding subdivision (a), a pet store operator is guilty of a misdemeanor if the pet store operator violates any provision listed in subdivision (a), and by doing so, the pet store operator causes or allows harm or injury to an animal, or allows an animal to be subject to an unreasonable risk of harm or injury.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Section 122361.)



122357

A pet store operator who violates any provision of this chapter not specified in subdivision (a) of Section 122356 is guilty of a misdemeanor.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Section 122361.)



122358

An infraction is punishable by a fine not to exceed two hundred fifty dollars ($250) per violation. A misdemeanor is punishable by a fine not to exceed one thousand dollars ($1,000) per violation. The court shall weigh the gravity of the offense in setting the penalty.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Section 122361.)



122359

(a) Except as otherwise provided in Section 599 of the Penal Code, a pet store shall not offer any live animal as a prize or give away any animal as an inducement to enter any contest, game, or other competition.

(b) Except as otherwise provided in Section 597z of the Penal Code, a pet store shall not sell, offer for sale, trade, or barter any dog or cat that is under eight weeks of age. Except as otherwise provided in any other provision of law, dogs or cats over eight weeks of age may be sold, offered for sale, traded, or bartered only if the animal is weaned. Pet stores shall not sell any animal before it is weaned, except for animals intended to be used as food for other animals.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Section 122361.)



122360

(a) Nothing in this chapter shall be construed to in any way limit or affect the application or enforcement of any other law that protects animals or the rights of consumers, including, but not limited to, the Lockyer-Polanco-Farr Pet Protection Act contained in Article 2 (commencing with Section 122125) of Chapter 5 of Part 6 of Division 105, or Sections 597 and 5971 of the Penal Code.

(b) Nothing in this chapter limits or authorizes any act or omission that violates Section 597 or 5971 of the Penal Code, or any other local, state, or federal law. The procedures set forth in this chapter shall not apply to any civil violation of any other local, state, or federal law that protects animals or the rights of consumers, or to a violation of Section 597 or 5971 of the Penal Code, which is cited or prosecuted pursuant to one or both of those sections, or to a violation of any other local, state, or federal law that is cited or prosecuted pursuant to that law.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Section 122361.)



122361

This chapter shall become operative on January 1, 2009.

(Added by Stats. 2007, Ch. 703, Sec. 3. Effective January 1, 2008. Note: This section postponed the initial operation of Chapter 9, commencing with Section 122350.)






CHAPTER 10 - Sale of Animals at Swap Meets

122370

A swap meet operator may permit a vendor to offer animals for sale at a swap meet provided the local jurisdiction has adopted standards for the care and treatment of those animals during the time that the animals are present at the swap meet and transported to and from the swap meet. This chapter does not apply to the sale of a particular species of animal if a local jurisdiction has adopted a local ordinance prior to January 1, 2013, that applies specifically to the sale of that particular species of animal at swap meets.

(Added by Stats. 2013, Ch. 231, Sec. 1. Effective January 1, 2014. Operative January 1, 2016, pursuant to Section 122374.)



122371

Any ordinance adopted pursuant to Section 122370 shall, at a minimum, require the swap meet vendor to do all of the following:

(a) Maintain the facilities used for the keeping of animals in a sanitary condition.

(b) Provide proper heating and ventilation for the facilities used for the keeping of animals.

(c) Provide adequate nutrition for, and humane care and treatment of, all animals that are under his or her care and control.

(d) Take reasonable care to release for sale, trade, or adoption only those animals that are free of disease or injuries.

(e) Provide adequate space appropriate to the size, weight, and species of animals.

(f) Have a documented program of routine care, preventative care, emergency care, disease control and prevention, and veterinary treatment and euthanasia that is established and maintained by the vendor in consultation with a licensed veterinarian employed by the vendor or a California-licensed veterinarian, to ensure adherence to the program with respect to each animal. The program shall also include a documented onsite visit to the swap meet premises by a California-licensed veterinarian at least once a year.

(g) Provide buyers of an animal with general written recommendations for the generally accepted care of the type of animal sold, including recommendations as to the housing, equipment, cleaning, environment, and feeding of the animal. This written information shall be in a form determined by the vendor and may include references to Internet Web sites, books, pamphlets, videos, and compact discs.

(h) Present for inspection and display a current business license issued by the local jurisdiction where the animals are principally housed.

(i) Maintain records for identification purposes of the person from whom the animals offered for sale were acquired, including that person’s name, address, e-mail address, and telephone number and the date the animals were acquired.

(Added by Stats. 2013, Ch. 231, Sec. 1. Effective January 1, 2014. Operative January 1, 2016, pursuant to Section 122374.)



122372

(a) (1) A swap meet vendor who offers animals for sale at a swap meet in a local jurisdiction that has not adopted an ordinance authorizing that sale, is guilty of an infraction punishable by a fine not to exceed one hundred dollars ($100).

(2) A swap meet vendor who violates paragraph (1) for a second or subsequent time, is guilty of an infraction punishable by a fine not to exceed five hundred dollars ($500) per violation. The court shall weigh the gravity of the violation in setting the amount of the fine.

(3) Nothing in paragraph (2) shall preclude punishment under any other provision of law, including, but not limited to, laws prohibiting the abuse or neglect of animals in the Health and Safety Code or the Penal Code.

(b) A notice describing the charge and the penalty for a violation of this section may be issued by any peace officer, animal control officer, as defined in Section 830.9, or humane officer qualified pursuant to Section 14502 or 14503 of the Corporations Code.

(Added by Stats. 2013, Ch. 231, Sec. 1. Effective January 1, 2014. Operative January 1, 2016, pursuant to Section 122374.)



122373

This chapter shall not apply to the following:

(a) Events held by 4-H Clubs, Junior Farmers Clubs, or Future Farmers Clubs.

(b) The California Exposition and State Fair, district agricultural association fairs, or county fairs.

(c) Stockyards with respect to which the Secretary of the United States Department of Agriculture has posted notice that the stockyards are regulated by the federal Packers and Stockyards Act of 1921 (7 U.S.C. Sec. 181 et seq.).

(d) The sale of cattle on consignment at any public cattle sales market, the sale of sheep on consignment at any public sheep sales market, the sale of swine on consignment at any public swine sales market, the sale of goats on consignment at any public goat sales market, and the sale of equines on consignment at any public equine sales market.

(e) Live animal markets regulated under Section 597.3 of the Penal Code.

(f) A public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group regulated under Division 14 (commencing with Section 30501) of the Food and Agricultural Code. For purposes of this section, “rescue group” is a not-for-profit entity whose primary purpose is the placement of dogs, cats, or other animals that have been removed from a public animal control agency or shelter, society for the prevention of cruelty to animals shelter, or humane society shelter, or that have been surrendered or relinquished to the entity by the previous owner.

(g) The sale of fish or shellfish, live or dead, from a fishing vessel or registered aquaculture facility, at a pier or wharf, or at a farmer’s market by any licensed commercial fisherman or an owner or employee of a registered aquaculture facility to the public for human consumption.

(h) A cat show, dog show, or bird show, provided that all of the following circumstances exist:

(1) The show is validly permitted by the city or county in which the show is held.

(2) The show’s sponsor or permittee ensures compliance with all federal, state, and local animal welfare and animal control laws.

(3) The participant has written documentation of the payment of a fee for the entry of his or her cat, dog, or bird in the show.

(4) The sale of a cat, dog, or bird occurs only on the premises and within the confines of the show.

(5) The show is a competitive event where the cats, dogs, or birds are exhibited and judged by an established standard or set of ideals established for each breed or species.

(i) A pet store as defined in subdivision (i) of Section 122350.

(j) Any reptile or aquatic trade show, provided all of the following circumstances exist:

(1) The show is validly permitted by the city or county in which the show is held.

(2) The show’s sponsor or permittee ensures compliance with all federal, state, and local animal welfare and animal control laws.

(Added by Stats. 2013, Ch. 231, Sec. 1. Effective January 1, 2014. Operative January 1, 2016, pursuant to Section 122374.)



122374

This chapter shall become operative on January 1, 2016.

(Added by Stats. 2013, Ch. 231, Sec. 1. Effective January 1, 2014. Note: This section postpones the initial operation of Chapter 10, commencing with Section 122370.)









PART 7 - HEPATITIS C

CHAPTER 1 - General Provisions

122400

This chapter shall be known, and may be cited, as the Hepatitis C Education, Screening, and Treatment Act.

(Added by Stats. 1998, Ch. 867, Sec. 1. Effective January 1, 1999.)



122405

The Legislature hereby finds and declares all of the following:

(a)  Hepatitis C is classified as a silent killer, where no recognizable signs or symptoms occur until severe liver damage has occurred.

(b)  Hepatitis C has been characterized by the World Health Organization as a disease of primary concern to humanity.

(c)  Studies indicate that 1.8 percent of the population, nearly 4 million Americans, carry the virus HCV that causes hepatitis C. In California, as many as 500,000 individuals may be carriers and could develop the debilitating and potentially deadly liver disease associated with hepatitis C in their lifetime. An expert panel, convened in March by the National Institutes of Health (NIH), estimated that 30,000 acute new infections occur each year in the United States, and only 25 to 30 percent of those are diagnosed. Current data sources indicate that 8,000 to 10,000 Americans die from hepatitis C each year.

(d)  Studies also indicate that 39.4 percent of male inmates and 54.5 percent of female inmates in California correctional facilities have hepatitis C, 26 times higher than the general population. Upon their release from prison, these inmates present a significant health risk to the general population of California.

(e)  It is the intent of the Legislature to study the adequacy of the health care delivery system as it pertains to hepatitis C.

(f)  It is the intent of the Legislature to urge the department to make funds available to community-based nonprofit organizations for education and outreach with respect to the hepatitis C virus.

(Amended by Stats. 2000, Ch. 754, Sec. 1. Effective January 1, 2001.)



122406

The Secretary of Veterans Affairs shall report to the Legislature on or before March 1, 2001, regarding the use of funds earmarked by the federal Veteran’s Administration to regional offices in California to educate, screen, and treat veterans with the hepatitis C virus.

(Added by Stats. 2000, Ch. 754, Sec. 2. Effective January 1, 2001.)



122410

(a)  The State Department of Health Services shall make available protocols and guidelines developed by the National Institutes of Health, the University of California at San Francisco, and California legislative advisory committees on hepatitis C for educating physicians and health professionals and training community service providers on the most recent scientific and medical information on hepatitis C detection, transmission, diagnosis, treatment, and therapeutic decisionmaking.

(b)  The guidelines referenced in subdivision (a) may include, but not be limited to, all of the following:

(1)  Tracking and reporting of both acute and chronic cases of hepatitis C by public health officials.

(2)  A cost-efficient plan to screen the prison population and the medically indigent population in California.

(3)  Protocols within the Department of Corrections to enable that department to provide appropriate prevention and treatment to prisoners with hepatitis C.

(4)  Protocols for the education of correctional peace officers and other correctional workers who work with prisoners with hepatitis C.

(5)  Protocols for public safety and health care workers who come in contact with hepatitis C patients.

(6)  Surveillance programs to determine the prevalence of hepatitis C in ethnic and other high-risk populations.

(7)  Education and outreach programs for high-risk individuals, including, but not limited to, individuals who received blood transfusions prior to 1992, hemophiliacs, veterans, women who underwent a caesarian section or premature delivery prior to 1990, persons who received an organ transplant prior to 1990, persons who receive invasive cosmetic procedures, including body piercing and tattooing, students, minority communities, and any other categories of persons at high risk for hepatitis C infection as determined by the director. Education and outreach programs shall be targeted to high-risk individuals as determined by the director. Education programs may provide information and referral on hepatitis C including, but not limited to, education materials developed by health-related companies, community-based or national advocacy organizations, counseling, patient support groups, and existing hotlines for consumers.

(c)  Nothing in this section shall be construed to require the department to develop or produce any protocol, guideline, or proposal.

(Amended by Stats. 2000, Ch. 754, Sec. 3. Effective January 1, 2001.)



122415

(a)  The Director of Corrections shall do all of the following:

(1)  Provide the budget subcommittees of the Legislature, on or before March 1, 2002, with an annual statistical report on the prevalence of the hepatitis C virus in correctional facilities and trends in the incidence and prevalence of the hepatitis C virus in the correctional system.

(2)  Establish and make available a voluntary program to test inmates for the presence of the hepatitis C virus upon incarceration and in conjunction with any routine blood testing.

(3)  Update treatment protocols and regimens as new therapies become available.

(b)  This section shall be implemented only to the extent funds for this purpose have been appropriated in the annual Budget Act.

(Added by Stats. 2000, Ch. 754, Sec. 4. Effective January 1, 2001.)



122420

The Director of Health Services shall do all of the following:

(a)  Develop and implement a public education and outreach program to raise awareness of the hepatitis C virus aimed at high-risk groups, physician’s offices, health care workers, and health care facilities. The program shall do all of the following:

(1)  Attempt to coordinate with national public education efforts related to the identification and notification of recipients of blood from hepatitis C virus-positive donors.

(2)  Attempt to stimulate interest and coordinate with community-based organizations to sponsor community forums and undertake other appropriate community outreach activities.

(3)  Employ public communication strategies utilizing a variety of media that may include, but is not limited to, print, radio, television, and the Internet.

(b)  Include information on co-infection of human immunodeficiency virus (HIV) or hemophilia with the hepatitis C virus in the professional training and all appropriate care and treatment programs under the jurisdiction of the department.

(c)  Develop a program to work with the Department of Corrections to identify hepatitis C virus-positive inmates likely to be released within two years and provide counseling and treatment options to reduce the community risk.

(d)  Urge local public health officials to make hepatitis C virus screening available for uninsured individuals upon request.

(e)  Include hepatitis C counseling, education, and testing, as appropriate, into local state-funded programs including those addressing HIV, tuberculosis, sexually transmitted disease, and all other appropriate programs approved by the director.

(Added by Stats. 2000, Ch. 754, Sec. 5. Effective January 1, 2001.)












DIVISION 106 - PERSONAL HEALTH CARE (INCLUDING MATERNAL, CHILD, AND ADOLESCENT)

PART 1 - GENERAL ADMINISTRATION

CHAPTER 1 - Patient Access to Health Records

123100

The Legislature finds and declares that every person having ultimate responsibility for decisions respecting his or her own health care also possesses a concomitant right of access to complete information respecting his or her condition and care provided. Similarly, persons having responsibility for decisions respecting the health care of others should, in general, have access to information on the patient’s condition and care. It is, therefore, the intent of the Legislature in enacting this chapter to establish procedures for providing access to health care records or summaries of those records by patients and by those persons having responsibility for decisions respecting the health care of others.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123105

As used in this chapter:

(a) “Health care provider” means any of the following:

(1) A health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2.

(2) A clinic licensed pursuant to Chapter 1 (commencing with Section 1200) of Division 2.

(3) A home health agency licensed pursuant to Chapter 8 (commencing with Section 1725) of Division 2.

(4) A physician and surgeon licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code or pursuant to the Osteopathic Act.

(5) A podiatrist licensed pursuant to Article 22 (commencing with Section 2460) of Chapter 5 of Division 2 of the Business and Professions Code.

(6) A dentist licensed pursuant to Chapter 4 (commencing with Section 1600) of Division 2 of the Business and Professions Code.

(7) A psychologist licensed pursuant to Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(8) An optometrist licensed pursuant to Chapter 7 (commencing with Section 3000) of Division 2 of the Business and Professions Code.

(9) A chiropractor licensed pursuant to the Chiropractic Initiative Act.

(10) A marriage and family therapist licensed pursuant to Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code.

(11) A clinical social worker licensed pursuant to Chapter 14 (commencing with Section 4990) of Division 2 of the Business and Professions Code.

(12) A physical therapist licensed pursuant to Chapter 5.7 (commencing with Section 2600) of Division 2 of the Business and Professions Code.

(13) An occupational therapist licensed pursuant to Chapter 5.6 (commencing with Section 2570).

(14) A professional clinical counselor licensed pursuant to Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code.

(b) “Mental health records” means patient records, or discrete portions thereof, specifically relating to evaluation or treatment of a mental disorder. “Mental health records” includes, but is not limited to, all alcohol and drug abuse records.

(c) “Patient” means a patient or former patient of a health care provider.

(d) “Patient records” means records in any form or medium maintained by, or in the custody or control of, a health care provider relating to the health history, diagnosis, or condition of a patient, or relating to treatment provided or proposed to be provided to the patient. “Patient records” includes only records pertaining to the patient requesting the records or whose representative requests the records. “Patient records” does not include information given in confidence to a health care provider by a person other than another health care provider or the patient, and that material may be removed from any records prior to inspection or copying under Section 123110 or 123115. “Patient records” does not include information contained in aggregate form, such as indices, registers, or logs.

(e) “Patient’s representative” or “representative” means any of the following:

(1) A parent or guardian of a minor who is a patient.

(2) The guardian or conservator of the person of an adult patient.

(3) An agent as defined in Section 4607 of the Probate Code, to the extent necessary for the agent to fulfill his or her duties as set forth in Division 4.7 (commencing with Section 4600) of the Probate Code.

(4) The beneficiary as defined in Section 24 of the Probate Code or personal representative as defined in Section 58 of the Probate Code, of a deceased patient.

(f) “Alcohol and drug abuse records” means patient records, or discrete portions thereof, specifically relating to evaluation and treatment of alcoholism or drug abuse.

(Amended by Stats. 2011, Ch. 381, Sec. 33. Effective January 1, 2012.)



123110

(a)  Notwithstanding Section 5328 of the Welfare and Institutions Code, and except as provided in Sections 123115 and 123120, any adult patient of a health care provider, any minor patient authorized by law to consent to medical treatment, and any patient representative shall be entitled to inspect patient records upon presenting to the health care provider a written request for those records and upon payment of reasonable clerical costs incurred in locating and making the records available. However, a patient who is a minor shall be entitled to inspect patient records pertaining only to health care of a type for which the minor is lawfully authorized to consent. A health care provider shall permit this inspection during business hours within five working days after receipt of the written request. The inspection shall be conducted by the patient or patient’s representative requesting the inspection, who may be accompanied by one other person of his or her choosing.

(b)  Additionally, any patient or patient’s representative shall be entitled to copies of all or any portion of the patient records that he or she has a right to inspect, upon presenting a written request to the health care provider specifying the records to be copied, together with a fee to defray the cost of copying, that shall not exceed twenty-five cents ($0.25) per page or fifty cents ($0.50) per page for records that are copied from microfilm and any additional reasonable clerical costs incurred in making the records available. The health care provider shall ensure that the copies are transmitted within 15 days after receiving the written request.

(c)  Copies of X-rays or tracings derived from electrocardiography, electroencephalography, or electromyography need not be provided to the patient or patient’s representative under this section, if the original X-rays or tracings are transmitted to another health care provider upon written request of the patient or patient’s representative and within 15 days after receipt of the request. The request shall specify the name and address of the health care provider to whom the records are to be delivered. All reasonable costs, not exceeding actual costs, incurred by a health care provider in providing copies pursuant to this subdivision may be charged to the patient or representative requesting the copies.

(d)  (1)  Notwithstanding any provision of this section, and except as provided in Sections 123115 and 123120, any patient or former patient or the patient’s representative shall be entitled to a copy, at no charge, of the relevant portion of the patient’s records, upon presenting to the provider a written request, and proof that the records are needed to support an appeal regarding eligibility for a public benefit program. These programs shall be the Medi-Cal program, social security disability insurance benefits, and Supplemental Security Income/State Supplementary Program for the Aged, Blind and Disabled (SSI/SSP) benefits. For purposes of this subdivision, “relevant portion of the patient’s records” means those records regarding services rendered to the patient during the time period beginning with the date of the patient’s initial application for public benefits up to and including the date that a final determination is made by the public benefits program with which the patient’s application is pending.

(2)  Although a patient shall not be limited to a single request, the patient or patient’s representative shall be entitled to no more than one copy of any relevant portion of his or her record free of charge.

(3)  This subdivision shall not apply to any patient who is represented by a private attorney who is paying for the costs related to the patient’s appeal, pending the outcome of that appeal. For purposes of this subdivision, “private attorney” means any attorney not employed by a nonprofit legal services entity.

(e)  If the patient’s appeal regarding eligibility for a public benefit program specified in subdivision (d) is successful, the hospital or other health care provider may bill the patient, at the rates specified in subdivisions (b) and (c), for the copies of the medical records previously provided free of charge.

(f)  If a patient or his or her representative requests a record pursuant to subdivision (d), the health care provider shall ensure that the copies are transmitted within 30 days after receiving the written request.

(g)  This section shall not be construed to preclude a health care provider from requiring reasonable verification of identity prior to permitting inspection or copying of patient records, provided this requirement is not used oppressively or discriminatorily to frustrate or delay compliance with this section. Nothing in this chapter shall be deemed to supersede any rights that a patient or representative might otherwise have or exercise under Section 1158 of the Evidence Code or any other provision of law. Nothing in this chapter shall require a health care provider to retain records longer than required by applicable statutes or administrative regulations.

(h)  This chapter shall not be construed to render a health care provider liable for the quality of his or her records or the copies provided in excess of existing law and regulations with respect to the quality of medical records. A health care provider shall not be liable to the patient or any other person for any consequences that result from disclosure of patient records as required by this chapter. A health care provider shall not discriminate against classes or categories of providers in the transmittal of X-rays or other patient records, or copies of these X-rays or records, to other providers as authorized by this section.

Every health care provider shall adopt policies and establish procedures for the uniform transmittal of X-rays and other patient records that effectively prevent the discrimination described in this subdivision. A health care provider may establish reasonable conditions, including a reasonable deposit fee, to ensure the return of original X-rays transmitted to another health care provider, provided the conditions do not discriminate on the basis of, or in a manner related to, the license of the provider to which the X-rays are transmitted.

(i)  Any health care provider described in paragraphs (4) to (10), inclusive, of subdivision (a) of Section 123105 who willfully violates this chapter is guilty of unprofessional conduct. Any health care provider described in paragraphs (1) to (3), inclusive, of subdivision (a) of Section 123105 that willfully violates this chapter is guilty of an infraction punishable by a fine of not more than one hundred dollars ($100). The state agency, board, or commission that issued the health care provider’s professional or institutional license shall consider a violation as grounds for disciplinary action with respect to the licensure, including suspension or revocation of the license or certificate.

(j)  This section shall be construed as prohibiting a health care provider from withholding patient records or summaries of patient records because of an unpaid bill for health care services. Any health care provider who willfully withholds patient records or summaries of patient records because of an unpaid bill for health care services shall be subject to the sanctions specified in subdivision (i).

(Amended by Stats. 2001, Ch. 325, Sec. 1. Effective January 1, 2002.)



123111

(a)  Any adult patient who inspects his or her patient records pursuant to Section 123110 shall have the right to provide to the health care provider a written addendum with respect to any item or statement in his or her records that the patient believes to be incomplete or incorrect. The addendum shall be limited to 250 words per alleged incomplete or incorrect item in the patient’s record and shall clearly indicate in writing that the patient wishes the addendum to be made a part of his or her record.

(b)  The health care provider shall attach the addendum to the patient’s records and shall include that addendum whenever the health care provider makes a disclosure of the allegedly incomplete or incorrect portion of the patient’s records to any third party.

(c)  The receipt of information in a patient’s addendum which contains defamatory or otherwise unlawful language, and the inclusion of this information in the patient’s records, in accordance with subdivision (b), shall not, in and of itself, subject the health care provider to liability in any civil, criminal, administrative, or other proceeding.

(d)  Subdivision (f) of Section 123110 and Section 123120 shall be applicable with respect to any violation of this section by a health care provider.

(Amended by Stats. 2001, Ch. 159, Sec. 138. Effective January 1, 2002.)



123115

(a) The representative of a minor shall not be entitled to inspect or obtain copies of the minor’s patient records in either of the following circumstances:

(1) With respect to which the minor has a right of inspection under Section 123110.

(2) Where the health care provider determines that access to the patient records requested by the representative would have a detrimental effect on the provider’s professional relationship with the minor patient or the minor’s physical safety or psychological well-being. The decision of the health care provider as to whether or not a minor’s records are available for inspection or copying under this section shall not attach any liability to the provider, unless the decision is found to be in bad faith.

(b) When a health care provider determines there is a substantial risk of significant adverse or detrimental consequences to a patient in seeing or receiving a copy of mental health records requested by the patient, the provider may decline to permit inspection or provide copies of the records to the patient, subject to the following conditions:

(1) The health care provider shall make a written record, to be included with the mental health records requested, noting the date of the request and explaining the health care provider’s reason for refusing to permit inspection or provide copies of the records, including a description of the specific adverse or detrimental consequences to the patient that the provider anticipates would occur if inspection or copying were permitted.

(2) (A) The health care provider shall permit inspection by, or provide copies of the mental health records to, a licensed physician and surgeon, licensed psychologist, licensed marriage and family therapist, licensed clinical social worker, or licensed professional clinical counselor, designated by request of the patient.

(B) Any person registered as a marriage and family therapist intern, as defined in Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code, may not inspect the patient’s mental health records or obtain copies thereof, except pursuant to the direction or supervision of a licensed professional specified in subdivision (g) of Section 4980.03 of the Business and Professions Code. Prior to providing copies of mental health records to a registered marriage and family therapist intern, a receipt for those records shall be signed by the supervising licensed professional.

(C) Any person registered as a clinical counselor intern, as defined in Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code, may not inspect the patient’s mental health records or obtain copies thereof, except pursuant to the direction or supervision of a licensed professional specified in subdivision (h) of Section 4999.12 of the Business and Professions Code. Prior to providing copies of mental health records to a person registered as a clinical counselor intern, a receipt for those records shall be signed by the supervising licensed professional.

(D) A licensed physician and surgeon, licensed psychologist, licensed marriage and family therapist, licensed clinical social worker, licensed professional clinical counselor, registered marriage and family therapist intern, or person registered as a clinical counselor intern to whom the records are provided for inspection or copying shall not permit inspection or copying by the patient.

(3) The health care provider shall inform the patient of the provider’s refusal to permit him or her to inspect or obtain copies of the requested records, and inform the patient of the right to require the provider to permit inspection by, or provide copies to, a licensed physician and surgeon, licensed psychologist, licensed marriage and family therapist, licensed clinical social worker, or licensed professional clinical counselor designated by written authorization of the patient.

(4) The health care provider shall indicate in the mental health records of the patient whether the request was made under paragraph (2).

(Amended by Stats. 2011, Ch. 381, Sec. 34. Effective January 1, 2012.)



123116

(a) Notwithstanding Section 3025 of the Family Code, paragraph (2) of subdivision (c) of Section 56.11 of the Civil Code, or any other provision of law, a psychotherapist who knows that a minor has been removed from the physical custody of his or her parent or guardian pursuant to Article 6 (commencing with Section 300) to Article 10 (commencing with Section 360), inclusive, of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code shall not allow the parent or guardian to inspect or obtain copies of mental health records of the minor patient. This restriction shall not apply if the juvenile court has issued an order authorizing the parent or guardian to inspect or obtain copies of the mental health records of the minor patient after finding that such an order would not be detrimental to the minor patient.

(b) For purposes of this section, the following definitions apply:

(1) “Mental health records” means mental health records as defined by subdivision (b) of Section 123105.

(2) “Psychotherapist” means a provider of health care as defined in Section 1010 of the Evidence Code.

(c) When the juvenile court has issued an order authorizing the parent or guardian to inspect or obtain copies of the mental health records of a minor patient under the circumstances described in subdivision (a), the parent or guardian requesting to inspect or obtain copies of the mental health records of the minor patient shall present a copy of the court order to the psychotherapist and shall comply with subdivisions (a) and (b) of Section 123110 before the records may be accessed by the parent or guardian.

(d) Nothing in this section shall be construed to prevent or limit a psychotherapist’s authority under subdivision (a) of Section 123115 to deny a parent’s or guardian’s written request to inspect or obtain copies of the minor patient’s mental health records, notwithstanding the fact that the juvenile court has issued an order authorizing the parent or guardian to inspect or obtain copies of the minor patient’s mental health records. Liability for a psychotherapist’s decision not to allow the parent or guardian to inspect or obtain copies of records pursuant to the authority of subdivision (a) of Section 123115 shall be governed by that section.

(e) Nothing in this section shall be construed to impose upon a psychotherapist a duty to inquire or investigate whether a child has been removed from the physical custody of his or her parent or guardian pursuant to Article 6 (commencing with Section 300) to Article 10 (commencing with Section 360), inclusive, of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code when a parent or guardian presents the minor’s psychotherapist with a written request to inspect or obtain copies of the minor’s mental health records.

(Added by Stats. 2012, Ch. 657, Sec. 2. Effective January 1, 2013.)



123120

Any patient or representative aggrieved by a violation of Section 123110 may, in addition to any other remedy provided by law, bring an action against the health care provider to enforce the obligations prescribed by Section 123110. Any judgment rendered in the action may, in the discretion of the court, include an award of costs and reasonable attorney fees to the prevailing party.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123125

(a)  This chapter shall not require a health care provider to permit inspection or provide copies of alcohol and drug abuse records where, or in a manner, prohibited by Section 408 of the federal Drug Abuse Office and Treatment Act of 1972 (Public Law 92-255) or Section 333 of the federal Comprehensive Alcohol Abuse and Alcoholism Prevention, Treatment, and Rehabilitation Act of 1970 (Public Law 91-616), or by regulations adopted pursuant to these federal laws. Alcohol and drug abuse records subject to these federal laws shall also be subject to this chapter, to the extent that these federal laws do not prohibit disclosure of the records. All other alcohol and drug abuse records shall be fully subject to this chapter.

(b)  This chapter shall not require a health care provider to permit inspection or provide copies of records or portions of records where or in a manner prohibited by existing law respecting the confidentiality of information regarding communicable disease carriers.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123130

(a)  A health care provider may prepare a summary of the record, according to the requirements of this section, for inspection and copying by a patient. If the health care provider chooses to prepare a summary of the record rather than allowing access to the entire record, he or she shall make the summary of the record available to the patient within 10 working days from the date of the patient’s request. However, if more time is needed because the record is of extraordinary length or because the patient was discharged from a licensed health facility within the last 10 days, the health care provider shall notify the patient of this fact and the date that the summary will be completed, but in no case shall more than 30 days elapse between the request by the patient and the delivery of the summary. In preparing the summary of the record the health care provider shall not be obligated to include information that is not contained in the original record.

(b)  A health care provider may confer with the patient in an attempt to clarify the patient’s purpose and goal in obtaining his or her record. If as a consequence the patient requests information about only certain injuries, illnesses, or episodes, this subdivision shall not require the provider to prepare the summary required by this subdivision for other than the injuries, illnesses, or episodes so requested by the patient. The summary shall contain for each injury, illness, or episode any information included in the record relative to the following:

(1)  Chief complaint or complaints including pertinent history.

(2)  Findings from consultations and referrals to other health care providers.

(3)  Diagnosis, where determined.

(4)  Treatment plan and regimen including medications prescribed.

(5)  Progress of the treatment.

(6)  Prognosis including significant continuing problems or conditions.

(7)  Pertinent reports of diagnostic procedures and tests and all discharge summaries.

(8)  Objective findings from the most recent physical examination, such as blood pressure, weight, and actual values from routine laboratory tests.

(c)  This section shall not be construed to require any medical records to be written or maintained in any manner not otherwise required by law.

(d)  The summary shall contain a list of all current medications prescribed, including dosage, and any sensitivities or allergies to medications recorded by the provider.

(e)  Subdivision (c) of Section 123110 shall be applicable whether or not the health care provider elects to prepare a summary of the record.

(f)  The health care provider may charge no more than a reasonable fee based on actual time and cost for the preparation of the summary. The cost shall be based on a computation of the actual time spent preparing the summary for availability to the patient or the patient’s representative. It is the intent of the Legislature that summaries of the records be made available at the lowest possible cost to the patient.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123135

Except as otherwise provided by law, nothing in this chapter shall be construed to grant greater access to individual patient records by any person, firm, association, organization, partnership, business trust, company, corporation, or municipal or other public corporation, or government officer or agency. Therefore, this chapter does not do any of the following:

(a)  Relieve employers of the requirements of the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code).

(b)  Relieve any person subject to the Insurance Information and Privacy Protection Act (Article 6.6 (commencing with Section 791) of Chapter 1 of Part 2 of Division 1 of the Insurance Code) from the requirements of that act.

(c)  Relieve government agencies of the requirements of the Information Practices Act of 1977 (Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code).

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123140

The Information Practices Act of 1977 (Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code) shall prevail over this chapter with respect to records maintained by a state agency.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123145

(a)  Providers of health services that are licensed pursuant to Sections 1205, 1253, 1575 and 1726 have an obligation, if the licensee ceases operation, to preserve records for a minimum of seven years following discharge of the patient, except that the records of unemancipated minors shall be kept at least one year after the minor has reached the age of 18 years, and in any case, not less than seven years.

(b)  The department or any person injured as a result of the licensee’s abandonment of health records may bring an action in a proper court for the amount of damage suffered as a result thereof. In the event that the licensee is a corporation or partnership that is dissolved, the person injured may take action against that corporation’s or partnership’s principle officers of record at the time of dissolution.

(c)  Abandoned means violating subdivision (a) and leaving patients treated by the licensee without access to medical information to which they are entitled pursuant to Section 123110.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123147

(a) Except as provided in subdivision (b), all health facilities, as defined in Section 1250, and all primary care clinics that are either licensed under Section 1204 or exempt from licensure under Section 1206, shall include a patient’s principal spoken language on the patient’s health records.

(b) Any long-term health care facility, as defined in Section 1418, that already completes the minimum data set form as specified in Section 14110.15 of the Welfare and Institutions Code, including documentation of a patient’s principal spoken language, shall be deemed to be in compliance with subdivision (a).

(Added by Stats. 2005, Ch. 313, Sec. 1. Effective January 1, 2006.)



123148

(a) Notwithstanding any other law, a health care professional at whose request a test is performed shall provide or arrange for the provision of the results of a clinical laboratory test to the patient who is the subject of the test if so requested by the patient, in oral or written form. The results shall be disclosed in plain language and in oral or written form, except the results may be disclosed in electronic form if requested by the patient and if deemed most appropriate by the health care professional who requested the test. The telephone shall not be considered an electronic form of disclosing laboratory results subject to the limits on electronic disclosure of test results for the purpose of this section.

(b) (1) Consent of the patient to receive his or her laboratory results by Internet posting or other electronic means shall be obtained in a manner consistent with the requirements of Section 56.10 or 56.11 of the Civil Code. In the event that a health care professional arranges for the provision of test results by Internet posting or other electronic manner, the results shall be disclosed to a patient in a reasonable time period, but only after the results have been reviewed by the health care professional. Access to clinical laboratory test results shall be restricted by the use of a secure personal identification number when the results are disclosed to a patient by Internet posting or other electronic manner.

(2) Nothing in paragraph (1) shall prohibit direct communication by Internet posting or the use of other electronic means to disclose clinical laboratory test results by a treating health care professional who ordered the test for his or her patient or by a health care professional acting on behalf of, or with the authorization of, the treating health care professional who ordered the test.

(c) When a patient requests access to his or her laboratory test results by Internet posting, the health care professional shall advise the patient of any charges that may be assessed directly to the patient or insurer for the service and that the patient may call the health care professional for a more detailed explanation of the laboratory test results when delivered.

(d) The electronic disclosure of test results under this section shall be in accordance with any applicable federal law governing privacy and security of electronic personal health records. However, any state statute that governs privacy and security of electronic personal health records, shall apply to test results under this section and shall prevail over federal law if federal law permits.

(e) The test results to be reported to the patient pursuant to this section shall be recorded in the patient’s medical record, and shall be reported to the patient within a reasonable time period after the test results are received at the offices of the health care professional who requested the test.

(f) Notwithstanding subdivision (a), unless the patient requests the disclosure, the health care professional deems this disclosure as an appropriate means, and a health care professional has first discussed in person, by telephone, or by any other means of oral communication, the test results with the patient, in compliance with any other applicable laws, none of the following clinical laboratory test results and any other related results shall be disclosed to a patient by Internet posting or other electronic means:

(1) HIV antibody test, unless an HIV test subject is anonymously tested and the test result is posted on a secure Internet Web site and can only be viewed with the use of a secure code that can access only a single set of test results and that is provided to the patient at the time of testing. The test result shall be posted only if there is no link to any information that identifies or refers to the subject of the test and the information required pursuant to subdivision (h) of Section 120990 is provided.

(2) Presence of antigens indicating a hepatitis infection.

(3) Abusing the use of drugs.

(4) Test results related to routinely processed tissues, including skin biopsies, Pap smear tests, products of conception, and bone marrow aspirations for morphological evaluation, if they reveal a malignancy.

(g) Patient identifiable test results and health information that have been provided under this section shall not be used for any commercial purpose without the consent of the patient, obtained in a manner consistent with the requirements of Section 56.11 of the Civil Code. In no event shall patient identifiable HIV-related test results and health information disclosed in this section be used in violation of subdivision (f) of Section 120980.

(h) A third party to whom laboratory test results are disclosed pursuant to this section shall be deemed a provider of administrative services, as that term is used in paragraph (3) of subdivision (c) of Section 56.10 of the Civil Code, and shall be subject to all limitations and penalties applicable to that section.

(i) A patient may not be required to pay a cost, or be charged a fee, for electing to receive his or her laboratory results in a manner other than by Internet posting or other electronic form.

(j) A patient or his or her physician may revoke consent provided under this section at any time and without penalty, except to the extent that action has been taken in reliance on that consent.

(Amended by Stats. 2013, Ch. 589, Sec. 3. Effective January 1, 2014.)



123149

(a)  Providers of health services, licensed pursuant to Sections 1205, 1253, 1575, and 1726, that utilize electronic recordkeeping systems only, shall comply with the additional requirements of this section. These additional requirements do not apply to patient records if hard copy versions of the patient records are retained.

(b)  Any use of electronic recordkeeping to store patient records shall ensure the safety and integrity of those records at least to the extent of hard copy records. All providers set forth in subdivision (a) shall ensure the safety and integrity of all electronic media used to store patient records by employing an offsite backup storage system, an image mechanism that is able to copy signature documents, and a mechanism to ensure that once a record is input, it is unalterable.

(c)  Original hard copies of patient records may be destroyed once the record has been electronically stored.

(d)  The printout of the computerized version shall be considered the original as defined in Section 255 of the Evidence Code for purposes of providing copies to patients, the Division of Licensing and Certification, and for introduction into evidence in accordance with Sections 1550 and 1551 of the Evidence Code, in administrative or court proceedings.

(e)  Access to electronically stored patient records shall be made available to the Division of Licensing and Certification staff promptly, upon request.

(f)  This section does not exempt licensed clinics, health facilities, adult day health care centers, and home health agencies from the requirement of maintaining original copies of patient records that cannot be electronically stored.

(g)  Any health care provider subject to this section, choosing to utilize an electronic recordkeeping system, shall develop and implement policies and procedures to include safeguards for confidentiality and unauthorized access to electronically stored patient health records, authentication by electronic signature keys, and systems maintenance.

(h)  Nothing contained in this chapter shall affect the existing regulatory requirements for the access, use, disclosure, confidentiality, retention of record contents, and maintenance of health information in patient records by health care providers.

(i)  This chapter does not prohibit any provider of health care services from maintaining or retaining patient records electronically.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123149.5

(a) It is the intent of the Legislature that all medical information transmitted during the delivery of health care via telehealth, as defined in subdivision (a) of Section 2290.5 of the Business and Professions Code, become part of the patient’s medical record maintained by the licensed health care provider.

(b) This section shall not be construed to limit or waive any of the requirements of Chapter 1 (commencing with Section 123100) of Part 1 of Division 106 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 782, Sec. 8. Effective January 1, 2013.)






CHAPTER 2 - Destruction of Records and Exhibits of Human Health

123150

The board of supervisors may authorize the destruction or the disposition to a public or private medical library of any X-ray photographs and case records that are more than five years old and that were taken by the county health officer in the performance of his or her duties with regard to tuberculosis if any of the following conditions are complied with:

(a)  The county health officer has determined that the X-ray photographs or a series of X-ray photographs in conjunction with case records do not show the existence of tuberculosis in the infectious stage.

(b)  The individual of whom the X-ray photographs were taken has been deceased not less than two years or the 102nd anniversary of the individual’s birthdate has occurred and the county health officer cannot reasonably ascertain whether the individual is still living.

(c)  The place of residence of the individual of whom the X-ray photographs were taken has been unknown to the county health officer for 10 years.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123155

The board of supervisors of any county, in addition to its other powers and duties may acquire or construct exhibits and displays depicting all or parts of the human body and functions thereof for the purpose of educating the public with regard to human health, and maintain, operate and manage the exhibits and displays in any county or other public building. It may enter into contracts or leases with any other governmental agency or any nonprofit association or corporation, including a county medical association, for the construction and acquisition of the exhibits and displays, and for the maintenance, operation and management of the exhibits and displays in any county or other public building, without consideration except the agreement of the contracting or leasing agency, association or corporation to construct, acquire, maintain, operate and manage the exhibits and displays for the purpose of public health education and upon any other terms and conditions as may be agreed upon by the board and the contracting or leasing agency, association or corporation.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






CHAPTER 3 - Catastrophic Health Insurance

123175

The Legislature finds and declares as follows:

(a)  A catastrophic illness or injury may financially devastate an individual or the family of that individual because of extraordinary medical expenses. It is vitally necessary to the public health and welfare of the State of California that:

(1)  Its residents not be burdened with those financial costs. Most health insurance policies contain a monetary limitation on the amount of money that can be expended on a particular illness or individual, leaving any balance to be paid by the patient. The state has enacted this chapter to promote the availability of additional insurance to help pay extensive medical costs.

(2)  The state government not be financially burdened by residents who may become indigent due to these catastrophic health costs.

(b)  It is the intent of the Legislature in enacting this chapter to institute a program to inform state residents of the need for catastrophic health insurance, and to make this insurance available to residents through an independent insurer at no cost or liability to the state.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123180

As used in this chapter:

(a)  “Catastrophic health insurance” means a supplementary insurance contract that indemnifies a California resident for medical expenses, including at least the costs of the basic health care services that result from an illness, injury, or disease, and that are greater than fifty thousand dollars ($50,000), subject to a lifetime benefit limit of one million dollars ($1,000,000).

(b)  “Resident” means any individual who lives in California for at least 90 consecutive days.

(c)  “Insurer” as used in this chapter includes a disability insurer that covers hospital, medical, or surgical expenses, and a nonprofit hospital service plan.

(d)  “Basic health care services” includes, but is not limited to, the following:

(1)  Inpatient hospital treatment, including room and board, general nursing services, diagnostic tests, supplies, and other medically necessary services.

(2)  Outpatient services for surgery, presurgical diagnostic tests, emergency care, and chemotherapy.

(3)  Surgery and anesthesia.

(4)  Hospital and office visits and consultations.

(5)  X-rays and laboratory tests; allergy tests, injections, and sera.

(6)  Maternity care for the subscriber or enrolled spouse.

(7)  Psychotherapy.

(8)  Chemotherapy and radiation therapy.

(9)  Physical, speech, occupational and respiratory therapies.

(10)  Prescription drugs.

(11)  Prostheses and durable medical equipment, such as artificial limbs, hospital beds, and wheelchairs.

(12)  Cardiac rehabilitation program.

(13)  Local ambulance service.

(14)  Alcohol and drug abuse rehabilitation.

(15)  Rehabilitative care.

(16)  Outpatient skilled nursing care (up to two hours per day for up to 50 days per calendar year).

(17)  Home health care and hospice services provided by an approved home health agency or hospice agency.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123185

The director shall, in consultation with, and approval of the Department of Insurance, do all of the following:

(a)  Contract with an insurer or insurers to provide any resident catastrophic health insurance.

(b)  Inform residents of the availability of catastrophic health insurance.

(c)  Provide oversight for all contract obligations of the insurer.

(d)  Approve all advertising and marketing materials used by an insurer in connection with catastrophic health insurance provided under this chapter in order to ensure accuracy and fairness. The advertising standards used shall be those set out in Section 1360.

(e)  Determine the cost of the oversight function and make provisions to cover all administrative costs.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123190

The director may appoint a full-time employee, and other staff as required, to implement this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123195

(a)  A contract provided for by this chapter shall not be required to cover a preexisting medical condition of the resident during the first 10 months the resident is covered by catastrophic health insurance provided under this chapter. Charges for a preexisting condition shall not apply toward the deductible during the first 10 months of coverage. Charges for other conditions during that initial period shall apply toward the deductible.

(b)  The contract shall also prohibit the insurer from discriminating against prospective insureds in their underwriting practices on the basis of demographic factors, such as age, or preexisting medical conditions.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123200

The state is not liable in any way for any claims arising out of an arrangement for insurance established under this chapter. The insurer shall bear the cost of all claims, and shall indemnify the state against all claims and the cost of defending against all claims in connection with an arrangement for catastrophic health insurance established under this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123205

The director shall enter into contracts pursuant to subdivision (a) of Section 123185 only with insurers that meet all of the following criteria, as determined by the director:

(a)  The insurer shall be actuarially sound.

(b)  The insurer shall be fully self-supported by its policy premiums or charges and investments.

(c)  The insurer shall use advertising that is accurate.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123210

(a)  The term of any contract entered into pursuant to subdivision (a) of Section 123185 shall be determined by the director, but shall not exceed three years.

(b)  The contract shall contain a provision authorizing the director to terminate the contract upon giving 60 days’ written notice to the insurer of any of the following causes for termination:

(1)  The department has determined that management practices of the insurer or the current financial condition of the insurer interferes with the efficient and timely payment of catastrophic health insurance benefits.

(2)  Continuing failure of the insurer to timely pay the benefits of its policies of catastrophic health insurance or provide catastrophic health insurance services in accordance with the contract.

(3)  Other continuing unsatisfactory performance by the insurer under the contract, based upon complaints received from insureds or other sources, if the insurer has failed to take reasonable, effective, and prompt actions to resolve the complaints.

(c)  The contract shall contain a provision authorizing the director to terminate the contract without cause upon any annual anniversary date of the contract by giving at least 60 days’ notice to the insurer.

(d)  The director may give up to 120 days’ notice to terminate if it is determined to be in the best interest of plan participants.

(e)  The director shall annually certify that participating providers meet the conditions of the program. In carrying out this requirement, the director shall consult with the Department of Insurance to obtain any audits performed by those agencies that may be used in evaluating the performance of each provider.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123215

Premiums or charges paid for catastrophic health insurance provided pursuant to this chapter shall include an increment to defray the reasonable administrative costs of the department in administering this chapter that shall be transmitted by insurers to the department as provided in the contract.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123220

If studies or research demonstrate that it is in the best interest of the program, the director may adopt regulations setting forth modifications to the coverage provided under the program. No modification shall apply to any coverage provided by a policy or contract issued prior to the operative date of the regulation, except that the modification shall apply to coverage provided after any renewal of the policy or contract occurring after the operative date of the regulation.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






CHAPTER 4 - Written Materials For Patients

123222.1

(a)  Notwithstanding any other provision of law, any printed materials specified in subdivision (b), that are provided to a patient by an employee or authorized agent on behalf of a general acute care hospital, as defined in subdivision (a) of, a skilled nursing facility, as defined in subdivision (c) of, an intermediate care facility as defined in subdivision (d) of, a nursing facility, as defined in subdivision (k) of, Section 1250, or a residential care facility for the elderly, as defined in subdivision ( l) of Section 1569.2, shall be printed in at least a 12-point font that is clear and legible.

(b)  The section shall apply only to the following:

(1)  Admission and discharge papers and forms from general acute care hospitals, skilled nursing facilities, intermediate care facilities, and nursing facilities.

(2)  Medical and therapeutic instructions prepared by the facility specifically for an individual upon his or her discharge from a general acute care hospital, a skilled nursing facility, an intermediate care facility, or a nursing facility.

(3)  Any contract for consent for hospitalization, or agreement to assume financial responsibility between a patient and any of the facilities specified in paragraph (1).

(4)  Instructions and forms for advance health care directives, as defined in Section 4605 of the Probate Code.

(5)  Information produced by the hospital or facility regarding the rights and responsibilities of patients or residents while receiving care at the hospital or facility, and regarding grievances and appeals, including forms and instructions.

(6)  Correspondence written, printed, or produced by any of the facilities specified in paragraph (1), or a residential care facility for the elderly.

(c)  Any entity described in paragraph (1) of subdivision (b), and any residential care facility for the elderly, may continue to use its supply of materials that exists on January 1, 2003, until that supply is exhausted or until January 1, 2006, whichever occurs first, and thereafter shall comply with the requirements of this section.

(d)  The hospital’s or facility’s policies and procedures are specifically excluded from the requirements of this section.

(Added by Stats. 2002, Ch. 550, Sec. 2. Effective January 1, 2003.)



123222.2

(a)  (1)  Upon admission of a patient to a skilled nursing facility, as defined in subdivision (c) of, an intermediate care facility, as defined in subdivision (d) of, or a nursing facility, as defined in subdivision (k) of, Section 1250, the facility shall ask the patient if he or she would like the facility to provide the patient’s next of kin or agent under a durable power of attorney for health care with materials regarding patients’ rights and responsibilities. If the patient states that he or she would like these materials to be provided, the facility shall do so, in accordance with paragraph (2).

(2)  (A)  The materials provided by the facility pursuant to this subdivision shall include a comprehensive Patients’ Bill of Rights, as described in subdivision (d) of Section 1599.61. Until subdivision (d) of Section 1599.61 is fully implemented by the State Department of Health Services, the Patients’ Bill of Rights provided pursuant to this subdivision shall include all of the following:

(i)  The rights contained in Chapter 3.9 (commencing with Section 1599) of Division 2.

(ii)  The resident rights applicable to skilled nursing facilities, contained in Section 72527 of Title 22 of the California Code of Regulations.

(iii)  The resident rights applicable to intermediate care facilities, contained in Section 73523 of Title 22 of the California Code of Regulations.

(iv)  The resident rights applicable to long-term care facilities under Sections 483.10 to 483.25, inclusive, of Title 42 of the Code of Federal Regulations.

(B)  The facility may also provide written materials regarding the facility’s expectations of patients and patients’ responsibilities while the patient is receiving care at the facility. This paragraph shall not be construed to require the facility to create any additional written materials regarding the facility’s expectations of patients and patients’ responsibilities.

(b)  (1)  Upon admission of a patient to a general acute care hospital, as defined in subdivision (a) of Section 1250, the hospital shall ask the patient if he or she would like the hospital to provide the patient’s next of kin or agent under a durable power of attorney for health care with materials regarding patients’ rights and responsibilities. If the patient states that he or she would like these materials to be provided, the hospital shall do so, in accordance with paragraph (2).

(2)  (A)  The materials provided by the hospital pursuant to this subdivision shall include a comprehensive Patients’ Bill of Rights, including the regulatory patients’ rights for general acute care hospitals contained in Section 70707 of Title 22 of the California Code of Regulations, and the rights afforded to patients under Section 482.13 of Title 42 of the Code of Federal Regulations.

(B)  The hospital may also provide written materials regarding the hospital’s expectations of patients and patients’ responsibilities while the patient is receiving care at the hospital. This paragraph shall not be construed to require the hospital to create any additional written materials regarding the hospital’s expectations of patients and patients’ responsibilities.

(c)  Upon the request of the patient, or of the patient’s next of kin or agent under a durable power of attorney for health care, a representative of any facility or hospital providing patients’ rights information or other documentation described in this section shall explain the materials provided.

(d)  This section shall not be construed to require the disclosure of patient information that would otherwise be exempt from disclosure.

(Added by Stats. 2002, Ch. 550, Sec. 2. Effective January 1, 2003.)



123222.3

(a) A health facility at which a mammography examination is performed shall, if a patient is categorized by the facility as having heterogeneously dense breasts or extremely dense breasts, based on the Breast Imaging Reporting and Data System established by the American College of Radiology, include in the summary of the written report that is sent to the patient, as required by federal law, the following notice:

Your mammogram shows that your breast tissue is dense. Dense breast tissue is common and is not abnormal. However, dense breast tissue can make it harder to evaluate the results of your mammogram and may also be associated with an increased risk of breast cancer.

This information about the results of your mammogram is given to you to raise your awareness and to inform your conversations with your doctor. Together, you can decide which screening options are right for you. A report of your results was sent to your physician.

(b) This section shall become operative on April 1, 2013.

(c) (1) Nothing in this section shall be construed to create or impose liability on a health care facility for failing to comply with the requirements of this section prior to April 1, 2013.

(2) Nothing in this section shall be deemed to create a duty of care or other legal obligation beyond the duty to provide notice as set forth in this section.

(3) Nothing in this section shall be deemed to require a notice that is inconsistent with the provisions of the federal Mammography Quality Standards Act (42 U.S.C. Sec. 263b) or any regulations promulgated pursuant to that act.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2012, Ch. 458, Sec. 1. Effective January 1, 2013. Section operative April 1, 2013, by subd. (b). Repealed as of January 1, 2019, by its own provisions.)






CHAPTER 5 - Children’s Medical Services Rebate Fund

123223

(a)  The Children’s Medical Services Rebate Fund is hereby created as a special fund in the State Treasury.

(b)  All rebates for the delivery of health care, medical supplies, pharmaceuticals, including blood replacement products, and equipment for clients enrolled in the state funded Genetically Handicapped Person’s Program, Chapter 2 (commencing with Section 125125) of Part 5, and the California Children’s Services Program, Article 5 (commencing with Section 123800) of Chapter 3 of Part 2, and, notwithstanding Section 16305.7 of the Government Code, interest earned on these moneys, shall be deposited in the Children’s Medical Services Rebate Fund exclusively to cover costs related to services, and the administration of services, provided through the Genetically Handicapped Person’s Program and California Children’s Services Program.

(c)  Notwithstanding Section 13340 of the Government Code, moneys in the Children’s Medical Services Rebate Fund shall be continuously appropriated without regard to fiscal year to the State Department of Health Services and available for expenditure for those purposes specified under this section.

(Added by Stats. 2004, Ch. 228, Sec. 5. Effective August 16, 2004.)









PART 2 - MATERNAL, CHILD, AND ADOLESCENT HEALTH

CHAPTER 1 - General Provisions

ARTICLE 1 - Maternal, Child, and Adolescent Health

123225

The department shall maintain a program of maternal and child health.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123230

The department may investigate, and disseminate educational information relating to, conditions affecting the health of the children of this state.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123232

(a)  The department shall develop or obtain a brochure to educate pregnant women and new parents about the important role in maintaining a healthy lifestyle and preventing chronic diseases of both of the following:

(1)  Eating a diet rich in fruits and vegetables.

(2)  Staying active every day.

(b)  The brochure shall address how proper nutrition and exercise help prevent the development of chronic disease in pregnant women, new mothers, and young children. The brochure shall also include information regarding the critical role of fruits and vegetables in a person’s diet, especially as an important source of vitamins and nutrients to new mothers and their breast milk.

(c)  The department shall include the brochure on the department’s Web site.

(d)  The brochure shall be distributed as follows:

(1)  By the department to each individual who contacts the BabyCal program and receives a package of information from the program.

(2)  By a provider to each participant in the Access for Infants and Mothers (AIM) program one time during the participant’s pregnancy.

(e)  The brochure shall be available in both English and Spanish.

(f)  This section shall be implemented only if, and to the extent that, federal or private funding, or both, are available for that purpose.

(Added by Stats. 2003, Ch. 879, Sec. 2. Effective October 12, 2003.)



123235

The program may include the provision of educational, preventative, diagnostic and treatment services, including medical care, hospitalization and other institutional care and aftercare, appliances and facilitating services directed toward reducing infant mortality and improving the health of mothers and children. The department may make grants or contracts or advance funds from any funds that are made available for the purposes of the Maternal and Child Health Program Act (Section 27).

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123240

(a)  The Maternal and Child Health Branch of the department shall conduct a pilot project to assess the effectiveness of daily ambulatory uterine monitoring devices and services in reducing preterm births in Medi-Cal eligible women.

(b)  The department shall implement the pilot program to assess the incidence of preterm births in 1,000 women at high risk of preterm birth, 500 of whom shall be provided daily ambulatory uterine monitoring services between the 23rd and 36th weeks of gestation and 500 of whom shall be provided routine prenatal care augmented by training in palpatation. Women participating in the pilot program shall be Medi-Cal eligible women. To the maximum extent possible these services shall be prescribed by providers participating in other programs administered by the Maternal and Child Health Branch of the department or the comprehensive perinatal program.

(c)  Women shall be deemed to be at high risk if they have multiple gestation or any two of the following risk factors for preterm labor; uterine malformation, a history of preterm labor or births, cervical incompetence, cervical dilation or effacement, and those patients who have been treated during the current pregnancy for preterm labor.

(d)  The department shall select five counties to participate in the project, at least one of which shall be a rural county, and shall reimburse providers of ambulatory uterine monitoring services a fee based on reasonable costs.

(e)  (1)  The department shall also contract for an evaluation of the pilot project to ascertain whether use of the ambulatory uterine monitoring services significantly reduces the incidence of preterm births. The evaluation shall compare the experimental and control groups and identify the following for each group:

(A)  The number of preterm births.

(B)  The number of hospital days used by the mother prior to delivery.

(C)  The number of hospital days used by the mother and child after delivery, including neonatal intensive care.

(D)  The number of children born with developmental disabilities or conditions that may lead to developmental disabilities.

(E)  The costs of providing prenatal services.

(2)  The evaluation shall also project the costs associated with the health care provided to the mother and child during the course of the pilot project and, if feasible, shall project the longer term health care costs of children born prematurely, including costs of services provided to the developmentally disabled.

(3)  The department may enter into the contract on a sole source basis.

(f)  (1)  The pilot project established pursuant to this section shall be considered successful if it shows that the experimental group, when compared to the control group, had all of the following:

(A)  A 20-percent reduction in the number of premature births.

(B)  A 20-percent reduction in the number of antepartum hospitalization days.

(C)  A 20-percent reduction in the number of neonatal intensive care unit days for premature births.

(D)  A 20-percent reduction in total patient costs.

(2)  The department shall submit the evaluation to the Legislature by September 1, 1990.

(g)  (1)  The department shall immediately seek any federal waivers necessary to ensure full federal financial participation in the pilot program established pursuant to this section.

(2)  The department shall not implement the pilot program under this section until necessary federal waivers are received.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123245

The Maternal and Child Health Program Act (Section 27) does not give the power to force compulsory medical or physical examination of children.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123250

Upon request the department shall advise all public officers, organizations, and agencies interested in the health and welfare of mothers and children in the state.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123255

(a)  The department may maintain a maternal and child health program in each county.

(b)  Notwithstanding any other provision of law, the department may allocate, for the purposes of maintaining a maternal and child health program, to a county an amount determined in a manner as the director shall provide. The total of all county allocations shall not exceed the annual appropriation for this purpose.

(c)  To be considered for an allocation, the county’s governing board shall submit a plan and budget for the county’s program in accordance with maternal and child health plans and priorities to be approved by the department under Title V of the Public Health Service Act (42 U.S.C. Sec. 701 et seq.). The department shall establish the procedures and format for submission of the plan and budget. The plan shall conform to the department’s maternal and child health priorities that are in accordance with the core public health functions of needs assessment, policy development, and assurance.

(d)  The department shall establish minimum standards that govern the basis for allocations to counties, including, but not limited to, the services to be provided, administration, staffing, fiscal accountability, and eligibility for services. The department may recoup or withhold all or part of a county’s allocation for failure to comply with those standards.

(e)  Claims for reimbursement shall be made in a manner as provided by the director for activities provided in accordance with the plan and budget for the fiscal year in which the expenses upon which the claim is based are incurred.

(f)  There shall be no reimbursement for any of the following:

(1)  Projects or programs identified unless previously approved by the department as part of the maternal and child health plan.

(2)  Capital improvements.

(3)  The purchase or construction of buildings except for the equipment items and remodeling expenses as may be allowed by the department on a case-by-case basis.

(g)  The department and counties shall maximize the use of federal funds available to implement this section, including using state or county funds to match funds claimable under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(h)  (1)  For purposes of this program, the department shall reimburse a county pursuant to this section in lieu of renewing or commencing a cooperative agreement with a county for the operation of a maternal and child health program.

(2)  It is the intent of the Legislature that cooperative agreements between the department and a county for the operation of a maternal and child health program pursuant to this section be replaced by the process described in this section beginning with the 1997–98 fiscal year.

(Added by Stats. 1997, Ch. 294, Sec. 25. Effective August 18, 1997.)






ARTICLE 2 - Women, Infants, and Children’s Nutrition

123275

The Legislature finds that medical, educational and psychological evidence increasingly points to adequate nutrition as a determinant not only of good physical health but also of full intellectual development and educational achievement, with adequate nutrition in the earliest months and years being particularly important for full development of the child’s mind and body, that problems of child nutrition cut across income lines and can result not only from low income but also from parental ignorance or neglect and that there is a need for a statewide child nutrition program that has the potential of reaching all pregnant women and mothers of infants.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123279

(a)  It is the intent of the Legislature in adding this section to authorize the establishment of a program designed to implement the federal WIC Farmers’ Market Nutrition Act of 1992 (Public Law 102-314), which is designed to accomplish the following:

(1)  Provide resources to persons who are nutritionally at risk, in the form of fresh, high-quality agricultural products from certified farmers’ markets.

(2)  Expand the awareness and use of certified farmers’ markets and increase sales at those markets.

(b)  The department may establish a program designed to implement the federal WIC Farmers Market Nutrition Act of 1992.

(c)  If the program is established, the department shall develop criteria to permit any producer authorized by the department to participate in the program to sell fresh nutritious foods to recipients in exchange for nutrition coupons.

(d)  If the program is established, the department shall authorize local agencies to distribute nutrition coupons to all recipients, as defined by subdivision (c) of Section 123285 of the Health and Safety Code.

(e)  If the program is established, the department shall design the nutrition coupon issuance process to ensure that nutrition coupons are bearer-only, nonnegotiable, and nontransferable by the recipient and that they may be redeemed by recipients only to purchase fresh produce and redeemed for reimbursement only by authorized producers.

(f)  It is the intent of the Legislature that the program established by this section to implement the federal WIC Farmers’ Market Nutrition Act of 1992 (Public Law 102-314) be funded 70 percent by federal funds and 30 percent by private or other funds, as specified by the federal act.

(Added by Stats. 1997, Ch. 294, Sec. 26. Effective August 18, 1997.)



123280

(a)  The department may conduct a statewide program for providing nutritional food supplements to low-income pregnant women, low-income postpartum and lactating women, and low-income infants and children under five years of age, who have been determined to be at nutritional risk by a health professional, based on criteria established by the department. Any program established pursuant to this section shall do all of the following:

(1)  Comply with all the requirements of this article.

(2)  Be conducted only if a special project is authorized by inclusion in the Budget Act or notification is provided to the Legislature pursuant to Section 28 of the Budget Act, and federal funds are appropriated therefor.

(3)  Be known as the California Special Supplemental Nutrition Program for Women, Infants, and Children (WIC Program).

(b)  The department shall administer this article and shall adopt minimum standards and regulations as necessary.

(c) In order to be in conformity with federal law and to remain in compliance with federal funding, the department shall adopt all mandatory requirements and guidelines set forth in federal law and federal regulation for the federal Special Supplemental Nutrition Program for the WIC program, including, but not limited to, the Child Nutrition Act of 1966, and the amendments thereto (Chapter 13A (commencing with Section 1786) of Title 42 of the United States Code), Part 246 of Title 7 of the Code of Federal Regulations, and federal memoranda and guidance letters clarifying and interpreting those laws and regulations as the requirements for the WIC Program. In adopting the federal mandatory requirements and guidelines, the department shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The department may adopt these requirements and guidelines by bulletin or similar instruction.

(Amended by Stats. 2012, Ch. 787, Sec. 2. Effective September 29, 2012.)



123285

As used in this article, the following definitions shall apply:

(a) “Health professional” means a physician and surgeon, registered nurse, nutritionist, dietitian, or state or local medically trained health official, who is competent to professionally evaluate nutritional need and to authorize supplemental foods, as determined by the state department.

(b) “Low income” means an income of not more than 185 percent of the poverty level as determined by the federal poverty income guidelines promulgated by the United States Department of Health and Human Services.

(c) “Recipient” means low-income pregnant women, low-income post partum and lactating women, and low-income infants and children under five years of age, who are determined to be at nutritional risk by a health professional, based on criteria established by the state department.

(d) “Nutrition coupon” means a check that is limited as to value, food type, and food quantity and that has a limited period of validity.

(e) “WIC Program” means the California Special Supplemental Nutrition Program for Women, Infants, and Children.

(Amended by Stats. 2012, Ch. 787, Sec. 3. Effective September 29, 2012.)



123290

The department, under any program established pursuant to this article, shall do all of the following:

(a)  Establish guidelines to determine resource allocation giving consideration to an area’s nutritional need.

(b)  Designate the counties within which a program will be conducted, with the approval of those counties.

(c)  Establish the minimum nutritional requirements for recipients.

(d)  Designate specific supplemental foods to meet the minimum nutritional requirements for recipients.

(e)  Develop and maintain a system for the delivery of supplemental foods to recipients through the distribution of supplemental foods designated in subdivision (d) and nutrition coupons when other methods of delivery are impractical.

(f)  (1)  Develop and coordinate a smoking cessation component of program operations, with consideration of local agency plans, needs, and available tobacco education resources.

(2)  In consultation with the directors of local agencies and with other individuals with expertise in the field of smoking cessation, identify and promulgate a strategy for smoking cessation in the state plan of operation and administration of the WIC program, including, but not limited to all of the following:

(A)  Designating an agency staff member to coordinate smoking cessation efforts.

(B)  Providing training on smoking cessation and tobacco education to designated staff members of local agencies who are responsible for counseling participants in the program.

(3)  Develop and implement procedures to ensure that tobacco use screening and education, including, but not limited to, smoking cessation counseling and referrals where appropriate, are offered to all participants.

(g)  (1)  Establish guidelines and criteria to be used by participating local agencies, when determining recipient eligibility, that require, in addition to a recipient being a low-income pregnant woman, or a low-income postpartum and lactating woman, or a low-income infant or child under five years of age, that the recipient be at nutritional risk.

(2)  A health professional on the staff of the local agency shall determine if a person is at nutritional risk through a medical or nutritional assessment. This determination may be based on referral data submitted by a health professional not on the staff of the local agency. The person’s height or length and weight shall be measured, and a hematological test for anemia, such as a hemoglobin or hematocrit test, shall be performed. However, the tests shall not be required for infants under six months of age. In addition, the blood test shall not be required for children who were determined to be within the normal range at their last program certification. However, the blood test shall be performed on the children at least once a year. A breastfeeding woman may be certified if the child she is breastfeeding is determined to be at nutritional risk and the woman meets the income eligibility criteria.

(h)  Operate the program as an adjunct to existing health services.

(i)  Seek federal funds to carry out this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123295

Nutrition coupons in an amount sufficient to meet the nutritional needs of a recipient for one month shall be granted to a recipient by facilities and persons referred to in subdivision (g) of Section 123290 upon the written finding of nutritional need by the recipient’s physician or other health professional.

(Amended by Stats. 1997, Ch. 97, Sec. 8. Effective July 21, 1997.)



123300

The department may, under any program established pursuant to this article, investigate the feasibility of contracting with one or more banks in the area served by the program for the redemption of nutrition coupons.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123302

(a) (1) Notwithstanding any other law, the department may design, implement, and fund an electronic benefits transfer (EBT) system for the California Special Supplemental Food Program for Women, Infants, and Children. Sections 10066, 10067, and 10068 of, and subdivision (m) of Section 10072 of, the Welfare and Institutions Code, shall apply to the administration of this section.

(2) The department shall not implement any EBT system authorized by this section until the department completes a feasibility study, and funding for the system is provided in the annual Budget Act.

(b) The department shall seek the advice of the Electronic Benefits Transfer Committee, created by Section 10067 of the Welfare and Institutions Code, in implementing this section, and shall obtain the approval of the United States Department of Agriculture, which is the federal governing agency, prior to the establishment of any EBT system.

(c) The department shall develop a plan to determine the feasibility of implementing an EBT system for the California Special Supplemental Food Program for Women, Infants, and Children by January 1, 2003, and shall report its findings to the Legislature by July 1, 2003.

(Amended by Stats. 2014, Ch. 720, Sec. 2. Effective January 1, 2015.)



123305

The department, under any program established pursuant to this article, may collect data to determine the need for and the continuation of a supplemental nutritional program for recipients under this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123310

The department, under any program established pursuant to this article, shall authorize retail food vendors, by written agreement, to accept nutrition coupons and reimbursement according to the system developed by the department. The department shall authorize an appropriate number and distribution of food vendors in order to ensure adequate participant convenience and access and to ensure that state or local officials can effectively manage review of authorized food vendors in their jurisdictions. The department shall establish criteria to limit the number of retail food vendors with which the department enters into agreements. The criteria, at a minimum, shall include:

(a)  The prices the vendor charges for foods in relation to other vendors in its peer group. For purposes of this subdivision, “peer group” means a group of vendors with similar characteristics that may include, but shall not be limited to, any or all of the following:

(1)  Geographic location of the store.

(2)  Store size.

(3)  Type of store.

(4)  Number of cash registers.

(5)  Sales volume relating to any program established pursuant to this article.

(6)  Gross sales volume.

(7)  Inventory.

(8)  Other vendor characteristics established by the department.

(b)  The ability of the department to ensure that authorized supplemental foods will be provided through in-store compliance purchases.

(c)  The adequacy of the shelf stock of the authorized supplemental foods.

(d)  Past performance of the vendor in compliance with this article and with CalFresh.

(Amended by Stats. 2011, Ch. 227, Sec. 13. Effective January 1, 2012.)



123312

(a) The department shall specify the criteria the department shall use and the actions the department shall take when initiating a moratorium on new WIC Program retail food vendor location applications. Notwithstanding any other provision of law, the department may, without taking regulatory action pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, implement, interpret, or make specific this section by means of a vendor bulletin when initiating a moratorium on new WIC Program retail food vendor location applications.

(b) A vendor bulletin initiating a moratorium, at a minimum, shall include all of the following:

(1) The reason for, and the maximum duration of, a moratorium.

(2) An action plan with specific steps the department plans to take by the identified end date of the moratorium that addresses the reason or need for the moratorium. The department shall make this information, including any changes to the action plan, available to the public by posting this information on the department’s Internet Web site and through other forms of electronic communication.

(3) Exceptions for processing applications during the moratorium period, including the processing of a retail food vendor’s application to add a specific store location to a current master vendor agreement if the department received the vendor’s completed application for that store location prior to the effective date of the moratorium.

(c) The department shall provide retail food vendors with a minimum of 30 days’ notice prior to the effective date of, or extension of, a moratorium.

(d) The department shall seek any federal approvals necessary to implement this section.

(e) Moratoriums required by federal directive shall not be subject to the requirements of this section.

(Added by Stats. 2012, Ch. 787, Sec. 4. Effective September 29, 2012.)



123315

(a)  The department, under any program established pursuant to this article, shall ensure that, at a minimum, the authorized vendor shall do all of the following:

(1)  Redeem nutrition coupons only from persons bearing appropriate identification provided by the department.

(2)  Redeem nutrition coupons for only those foods specified thereon.

(3)  Redeem nutrition coupons at an amount that is the same as, or lesser than, that charged other customers for identical foods.

(4)  Redeem and deposit nutrition coupons during specified valid periods.

(5)  Deposit the nutrition coupons directly in the vendor’s bank account and not transfer them for cash payment, credit, or any other benefit to any party other than the vendor’s bank or the state.

(6)  Maintain for a period of at least three years records that shall include, but not be limited to, all of the following:

(A)  Inventory records showing all purchases, both wholesale and retail, in the form of invoices that identify the quantity and prices of specified authorized supplemental foods.

(B)  Sales and use tax returns.

(C)  Books of account.

(D)  Other pertinent records that the department determines are necessary to substantiate the volume and prices charged to the state department through the nutrition coupons redeemed by the vendor.

(7)  Accept up to the maximum allowable department reimbursement as payment in full for the maximum allowable quantity of food listed on the food instrument.

(8)  Comply with department rules of vendor authorization, reimbursement, and monitoring that control program food costs, maximize participant access, and ensure program integrity.

(b)  The department shall adopt regulations to implement this section and Section 123310 in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of any emergency regulations on or after January 1, 2000, shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Emergency regulations adopted pursuant to this section shall remain in effect for no more than 180 days.

(Amended by Stats. 1999, Ch. 21, Sec. 3. Effective May 4, 1999.)



123320

(a)  The department shall inform the retail food vendors of, and include in the written agreement with the vendors, guidelines consistent with Section 123315, and shall print on each coupon the following:

(1)  Specific supplemental foods and the quantities thereof for which the coupon may be redeemed.

(2)  The period of validity of the nutrition coupon.

(3)  The maximum value for which the nutrition coupon may be redeemed.

(b)  To the extent feasible, the information required pursuant to subdivision (a) shall be provided in a form that may be read by optical scanning technology readily available to vendors. The department shall, no later than March 15, 2002, report to the Legislature on the feasibility and costs of providing the information in this form. This subdivision shall be implemented only to the extent that funds for its purposes are appropriated in the annual Budget Act or another statute.

(Amended by Stats. 2001, Ch. 842, Sec. 3. Effective January 1, 2002.)



123322

(a) In order to effectively manage and administer the federal and state requirements for the vendors in the WIC Program, and remain in compliance with the conditions of federal funding, the department shall establish requirements for all of the following:

(1) Peer groups and a corresponding reimbursement system.

(2) Criteria used for vendor authorization.

(3) The WIC Program authorized foods.

(b) Notwithstanding any other provisions of law, including the requirement in Section 123315 for enacting regulations to implement that section and Section 123310, the department may, without taking regulatory action pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, implement, interpret, or make specific this section by means of an action by bulletin or similar instruction. The department shall provide notice to, and consult with, affected stakeholders, including vendors, manufacturers, local agencies, participants, advocates, consumer groups, and their respective associations, in the process of implementing, interpreting, or making specific this statute, and meet all of the following requirements:

(1) The notice shall be provided electronically to the stakeholders identified in this subdivision and shall also be posted on the program’s Internet Web site. The notice shall state the reason for the change, the authority for the change, and the nature of the change. The notice shall provide opportunity for written comment by indicating the address to which to send the comment. The address may be an electronic site. The notice shall allow for at least 20 calendar days for comments to be submitted. The notice shall also provide the date of a consultation meeting with a stakeholder workgroup consisting of, but not limited to, representatives of stakeholder associations, stakeholder representatives, and consumer groups, to ensure stakeholder participation in the implementation of this section.

(2) The department shall consider all comments submitted before the due date, though it may withdraw the proposed action at any time by notification on its Internet Web site or notification by electronic means. Unless the department withdraws the action, it shall publish the final action on its Internet Web site no later than 120 days after the consultation with stakeholders or the last day for comments, whichever is later. If the department fails to issue a final action within 120 days from the consultation with stakeholders or the last day for comments, whichever is later, the proposed action will be deemed withdrawn. The department may finalize a proposed action that has been withdrawn by renoticing the proposed action for comment pursuant to paragraphs (1) to (3), inclusive.

(3) The department shall provide at least 30 days’ advance notice of the final action. In the final action, the department shall respond to the comments received.

(4) The department shall establish a process to collect stakeholder feedback regarding the impact of the final action and any policy adjustments that should be considered postimplementation.

(Added by Stats. 2012, Ch. 787, Sec. 5. Effective September 29, 2012.)



123325

A retail food vendor or any other person who knowingly redeems coupons in excess of the price charged other customers for identical foods, or who provides anything of value other than the specified foods, or who fails to provide inventory records to substantiate purchases for resale of authorized supplemental foods is subject to all sanctions set forth in federal regulation for the Special Supplemental Food Program for Women, Infants, and Children, that is provided for in Section 246 and following of Title 7 of the Code of Federal Regulations. The department may disqualify a food vendor who is currently disqualified from CalFresh.

(Amended by Stats. 2011, Ch. 227, Sec. 14. Effective January 1, 2012.)



123327

(a) The department shall provide written notice to a retail food vendor if the department determines that the vendor has committed an initial violation for which a pattern of the violation must be established to impose a sanction. Notice shall be provided no later than 30 days after the department determines the first investigation that identified the violation is complete.

(b) The written notice shall be delivered to the vendor 30 days before the department conducts a second investigation for purposes of establishing a pattern of the violation to the vendor’s most recent business ownership address on file with the department or to the vendor location upon identification of a violation during vendor monitoring, as defined by Section 40743 of Title 22 of the California Code of Regulations.

(c) The written notice shall include a description of the initial violation and may include information to assist the vendor to take corrective action, including, but not limited to, a 60-day window that includes the date of the violation.

(d) For purposes of this section, “violation” means a violation set forth in Section 246.2 of Title 7 of the Code of Federal Regulations.

(e) It is the intent of the Legislature in enacting this section to clarify existing law.

(Amended by Stats. 2013, Ch. 76, Sec. 126. Effective January 1, 2014.)



123330

Any person or persons who have embezzled, willfully misapplied, stolen, or fraudulently obtained funds or benefits pursuant to this article shall be subject to the penalties set forth in federal regulations for the Special Supplemental Food Program for Women, Infants, and Children, that is provided for in Section 246 and following of Title 7 of the Code of Federal Regulations.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123335

Any officer, employee, or agent of the department may enter the place of business of any vendor transacting nutrition coupons to verify food prices, to witness or investigate procedures, to conduct financial audits, or to otherwise determine compliance of the vendor with this article and the vendor agreement.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123340

(a)  Except as provided in subdivision (c), if any amount is due and payable and unpaid as a result of an overpayment to a vendor or local agency established under this article that is identified through an audit or examination conducted by or on behalf of the director and the department has issued an audit or examination finding, or an administrative decision resulting from an administrative appeal of the audit or examination finding that has become final, the director may file in the office of the County Clerk of Sacramento County and with the county clerk of the county in which the vendor has his or her principal place of business, a certificate containing the following:

(1)  The amount due and owing and unpaid plus the applicable interest at a rate equal to the monthly average of the rate received on investments in the Pooled Money Investment Fund commencing on the date that an audit or examination finding, made pursuant to Section 316.5 is mailed to the vendor or local agency.

(2)  A statement that the director has complied with this article prior to the filing of the certificate.

(3)  A request that judgment be entered against the vendor or local agency in the amount set forth in the certificate.

The county clerk immediately upon the filing of the certificate, shall enter a judgment for the State of California against the vendor or local agency in the amount set forth in the certificate.

Notwithstanding any provision of law to the contrary, the Special Supplemental Food Program for Women, Infants, and Children shall pay the normal fee charged by the county for the certificate of judgment.

Nothing in this subdivision shall prevent the director from using any other means available in law to recover amounts due and owing and unpaid from the vendor or local agency.

(b)  The dates when the department may file the certificate and seek judgment from the county clerk, as provided in subdivision (a), depends on whether the audit finding is appealed by the vendor or local agency.

(1)  If the audit finding or lower level administrative decision is not appealed, the department may file the certificate the day after the end of the appeal period or anytime thereafter, but not later than three years after the payment became due and owing.

(2)  If the audit finding or lower level administrative decision is appealed to the director, the department may file the certificate no earlier than 90 days after the issuance of the final decision by the director, but no later than three years after the issuance of the final decision.

(c)  If the vendor seeks judicial review of the final decision of the director pursuant to Section 1094.5 of the Code of Civil Procedure, and notice of the action is properly served on the director within 90 days of the issuance of the final decision, the department shall not file any certificate as provided in subdivision (a).

If the vendor does not seek judicial review of the final decision of the director or does not properly serve notice within 90 days from the date of the final decision of the director, the department may file the certificate and obtain judgment pursuant to subdivision (a).

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123345

An abstract of judgment obtained pursuant to subdivisions (a) and (b) of Section 123340 or a copy thereof may be recorded with the county recorder of any county. From the time of recording, the judgment shall constitute a lien upon all real or personal property owned by the vendor at the time, or that the vendor may afterwards, but before the lien expires, acquire. The lien shall have the force, effect, and priority of a judgment lien and shall continue for 10 years from the time of recording of the abstract of judgment obtained pursuant to subdivisions (a) and (b) of Section 123340 unless sooner released or otherwise discharged.

The lien may, within 10 years from the date of recording of the abstract of judgment or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by recording a new abstract in the office of the county recorder of any county. From the date of the recording the lien shall be extended for 10 years unless sooner released or otherwise discharged.

(Amended by Stats. 1997, Ch. 97, Sec. 9. Effective July 21, 1997.)



123350

The department shall arrange for the conduct of periodic audits of participating local agencies.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123355

The department shall provide a hearing procedure whereby any food vendor or local agency may appeal any adverse action taken by the department affecting the vendor’s or local agency’s participation in the California Supplemental Food Program for Women, Infants, and Children. The hearing procedure shall be in accordance with the requirements of the federal regulations for the Special Supplemental Food Program for Women, Infants, and Children, that is contained in Section 246 et seq. of Title 7 of the Code of Federal Regulations.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 3 - Breast Feeding

123360

(a) The State Department of Public Health shall include in its public service campaign the promotion of mothers breast-feeding their infants.

(b) The department shall develop a model eight-hour training course of hospital policies and recommendations that promote exclusive breast-feeding, incorporating available materials already developed by the department, and shall specify hospital staff for whom this model training is appropriate. The department shall also provide the model training materials to hospitals, upon request.

(Amended by Stats. 2007, Ch. 460, Sec. 3. Effective January 1, 2008.)



123361

To the extent that non-United States Department of Agriculture (USDA) federal funds and private grants or donations are made available for this purpose, the State Department of Public Health shall, no later than July 1, 2008, begin expansion of the breast-feeding peer counseling program at local agency California Special Supplemental Food Program for Women, Infants, and Children (WIC) sites. Plans for the expansion of the program shall take into account local WIC agency program models that have demonstrated the greatest improvement in breast-feeding rates, including exclusive breast-feeding rates. Program expansion shall be contingent upon the availability of non-USDA federal funds and private grants or donations being made available for this purpose. Nothing in this section shall impact USDA federal funding for the WIC Supplemental Food Program or the breast-feeding peer counseling program at local agency WIC sites.

(Added by Stats. 2007, Ch. 460, Sec. 4. Effective January 1, 2008.)



123365

(a)  All general acute care hospitals, as defined in subdivision (a) of Section 1250, and all special hospitals providing maternity care, as defined in subdivision (f) of Section 1250, shall make available a breast feeding consultant or alternatively, provide information to the mother on where to receive breast feeding information.

(b)  The consultant may be a registered nurse with maternal and newborn care experience, if available.

(c)  The consultation shall be made available during the hospitalization associated with the delivery, or alternatively, the hospital shall provide information to the mother on where to receive breast feeding information.

(d)  The patient may decline this consultation or information.

(Added by renumbering Section 319.55 (as added by Stats. 1995, Ch. 463) by Stats. 1996, Ch. 1023, Sec. 115. Effective September 29, 1996.)



123366

(a) This section shall be known, and may be cited, as the Hospital Infant Feeding Act.

(b) For the purposes of this section, the following definitions shall apply:

(1) “Perinatal unit” means a maternity and newborn service of the hospital for the provision of care during pregnancy, labor, delivery, and postpartum and neonatal periods with appropriate staff, space, equipment, and supplies.

(2) “Baby-Friendly Hospital Initiative” means the program sponsored by the World Health Organization (WHO) and the United Nations Children’s Fund (UNICEF) that recognizes hospitals that offer an optimal level of care for infant feeding.

(3) “Model Hospital Policy Recommendations” means the most recently updated guidelines approved and published by the State Department of Public Health entitled, “Providing Breastfeeding Support: Model Hospital Policy Recommendations.”

(c) All general acute care hospitals and special hospitals, as defined in subdivisions (a) and (f) of Section 1250, that have a perinatal unit shall have an infant-feeding policy. The infant-feeding policy shall promote breastfeeding, utilizing guidance provided by the Baby-Friendly Hospital Initiative or the State Department of Public Health Model Hospital Policy Recommendations. The infant-feeding policy may include guidance on formula supplementation or bottlefeeding, if preferred by the mother or when exclusive breastfeeding is contraindicated for the mother or infant.

(d) The infant-feeding policy shall be routinely communicated to perinatal unit staff, beginning with hospital orientation, and shall be clearly posted in the perinatal unit or on the hospital or health system Internet Web site.

(e) The infant-feeding policy shall apply to all infants in a perinatal unit.

(f) This section shall become operative January 1, 2014.

(Added by Stats. 2011, Ch. 511, Sec. 2. Effective January 1, 2012. Section operative January 1, 2014, by its own provisions.)



123367

(a) For the purposes of this section, the following definitions shall apply:

(1) “Baby-Friendly Hospital Initiative” means the program sponsored by the World Health Organization (WHO) and the United Nations Children’s Fund (UNICEF) that recognizes hospitals that offer an optimal level of care for infant feeding.

(2) “Perinatal unit” means a maternity and newborn service of the hospital for the provision of care during pregnancy, labor, delivery, and postpartum and neonatal periods with appropriate staff, space, equipment, and supplies.

(b) All general acute care hospitals and special hospitals, as defined in subdivisions (a) and (f) of Section 1250, that have a perinatal unit shall, by January 1, 2025, adopt the “Ten Steps to Successful Breastfeeding,” as adopted by Baby-Friendly USA, per the Baby-Friendly Hospital Initiative, or an alternate process adopted by a health care service plan that includes evidence-based policies and practices and targeted outcomes, or the Model Hospital Policy Recommendations as defined in paragraph (3) of subdivision (b) of Section 123366.

(Amended by Stats. 2014, Ch. 71, Sec. 94. Effective January 1, 2015.)






ARTICLE 4 - Cord Blood Banking Education

123370

The department shall conduct the Umbilical Cord Blood Community Awareness Campaign to do all of the following:

(a) Provide awareness, assistance, and information regarding umbilical cord blood banking options using brochures, television, print media, radio, Internet Web sites, outdoor advertising, and other media, where appropriate to disseminate information to licensed prenatal care providers, Family PACT providers, and pregnant women.

(b) Establish an Internet Web site to provide information about umbilical cord blood banking options that is accessible to prenatal care providers, pregnant women, and the general public.

(c) Undertake public education activities related to umbilical cord blood donation to targeted populations, as appropriate.

(Added by Stats. 2006, Ch. 484, Sec. 2. Effective January 1, 2007.)



123371

(a) (1) The State Department of Public Health shall develop standardized, objective information about umbilical cord blood donation that is sufficient to allow a pregnant woman to make an informed decision on whether to participate in a private or public umbilical cord blood banking program. The information developed by the department shall enable a pregnant woman to be informed of her option to do any of the following:

(A) Discard umbilical cord blood.

(B) Donate umbilical cord blood to a public umbilical cord blood bank.

(C) Store the umbilical cord blood in a family umbilical cord blood bank for the use by immediate and extended family members.

(D) Donate umbilical cord blood to research.

(2) The information developed pursuant to paragraph (1) shall include, but not be limited to, all of the following:

(A) The current and potential future medical uses of stored umbilical cord blood.

(B) The benefits and risks involved in umbilical cord blood banking.

(C) The medical process involved in umbilical cord blood banking.

(D) Medical or family history criteria that can impact a family’s consideration of umbilical cord banking.

(E) An explanation of the differences between public and private umbilical cord blood banking.

(F) The availability and costs of public or private umbilical cord blood banks.

(G) Medical or family history criteria that can impact a family’s consideration of umbilical cord blood banking.

(H) An explanation that the practices and policies of blood banks may vary with respect to accreditation, cord blood processing and storage methods, costs, and donor privacy.

(I) An explanation that pregnant women are not required to donate their umbilical cord blood for research purposes.

(b) The information provided by the department pursuant to subdivision (a) shall be made available in Cantonese, English, Spanish, and Vietnamese, and shall be updated by the department as needed.

(c) The information provided by the department pursuant to subdivision (a) shall be made available on the Internet Web sites of the licensing boards that have oversight over primary prenatal care providers.

(d) (1) A primary prenatal care provider of a woman who is known to be pregnant may, during the first prenatal visit, provide the information required by subdivision (a) to the pregnant woman.

(2) For purposes of this article, a “prenatal care provider” means a health care provider licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, or pursuant to an initiative act referred to in that division, who provides prenatal medical care within his or her scope of practice.

(e) The department shall only implement this article upon a determination by the Director of Finance, that sufficient private donations have been collected and deposited into the Umbilical Cord Blood Education Account, which is hereby created in the State Treasury. The moneys in the account shall be available, upon appropriation by the Legislature, for the purposes of this article. No public funds shall be used to implement this article. If sufficient funds are collected and deposited into the account, the Director of Finance shall file a written notice thereof with the Secretary of State.

(Amended by Stats. 2007, Ch. 517, Sec. 2. Effective January 1, 2008.)









CHAPTER 2 - Maternal Health

ARTICLE 1 - Determination of Pregnancy

123375

(a)  Except as otherwise provided in subdivision (b), no person shall sell, offer for sale, give away, distribute, or otherwise furnish materials intended to determine the presence of pregnancy, unless that person has obtained a certificate of acceptability from the department declaring that the materials have been approved as to efficacy and safety by the department.

(b)  Subdivision (a) shall not apply to materials intended to determine the presence of pregnancy, that are sold, offered for sale, given away, distributed, or otherwise furnished to a physician and surgeon licensed to practice in this state, a pharmacist licensed to practice in this state, a licensed primary care clinic, a licensed health facility, or a public health agency.

(c)  Any person other than a person described in subdivision (b) who intends to sell, offer for sale, give away, distribute or otherwise furnish materials intended to determine the presence of pregnancy shall first make application to the state department for certification of the materials. The department shall also require that an application for certification shall be accompanied by samples of any materials that are the subject of the application as the department may reasonably require.

Any violation of this section is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123380

Local public health agencies shall make pregnancy testing services available free or at cost to the person using the services. The results of any pregnancy test shall be confidential.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123385

It is the intent of the Legislature that the program authorized pursuant to this article be entirely self-supporting, and for this purpose the state department is authorized to establish a schedule of fees for applications for certificates of acceptability that shall provide revenues that shall not exceed the amount necessary, but shall be sufficient to cover all costs incurred in the administration of this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123418

Subject to all other provisions of this article, all residency programs in obstetrics and gynecology shall comply with the program requirements for residency education in obstetrics and gynecology of the Accreditation Council for Graduate Medical Education, which require that in addition to education and training in in-patient care, the program in obstetrics-gynecology be geared toward the development of competence in the provision of ambulatory primary health care for women, including, but not limited to, training in the performance of abortion services.

(Amended by Stats. 2003, Ch. 62, Sec. 197. Effective January 1, 2004.)






ARTICLE 2 - Abortion

123420

(a)  No employer or other person shall require a physician, a registered nurse, a licensed vocational nurse, or any other person employed or with staff privileges at a hospital, facility, or clinic to directly participate in the induction or performance of an abortion, if the employee or other person has filed a written statement with the employer or the hospital, facility, or clinic indicating a moral, ethical, or religious basis for refusal to participate in the abortion.

No such employee or person with staff privileges in a hospital, facility, or clinic shall be subject to any penalty or discipline by reason of his or her refusal to participate in an abortion. No such employee of a hospital, facility, or clinic that does not permit the performance of abortions, or person with staff privileges therein, shall be subject to any penalty or discipline on account of the person’s participation in the performance of an abortion in other than the hospital, facility, or clinic.

No employer shall refuse to employ any person because of the person’s refusal for moral, ethical, or religious reasons to participate in an abortion, unless the person would be assigned in the normal course of business of any hospital, facility, or clinic to work in those parts of the hospital, facility, or clinic where abortion patients are cared for. No provision of this article prohibits any hospital, facility, or clinic that permits the performance of abortions from inquiring whether an employee or prospective employee would advance a moral, ethical, or religious basis for refusal to participate in an abortion before hiring or assigning that person to that part of a hospital, facility, or clinic where abortion patients are cared for.

The refusal of a physician, nurse, or any other person to participate or aid in the induction or performance of an abortion pursuant to this subdivision shall not form the basis of any claim for damages.

(b)  No medical school or other facility for the education or training of physicians, nurses, or other medical personnel shall refuse admission to a person or penalize the person in any way because of the person’s unwillingness to participate in the performance of an abortion for moral, ethical, or religious reasons. No hospital, facility, or clinic shall refuse staff privileges to a physician because of the physician’s refusal to participate in the performance of abortion for moral, ethical, or religious reasons.

(c)  Nothing in this article shall require a nonprofit hospital or other facility or clinic that is organized or operated by a religious corporation or other religious organization and licensed pursuant to Chapter 1 (commencing with Section 1200) or Chapter 2 (commencing with Section 1250) of Division 2, or any administrative officer, employee, agent, or member of the governing board thereof, to perform or to permit the performance of an abortion in the facility or clinic or to provide abortion services. No such nonprofit facility or clinic organized or operated by a religious corporation or other religious organization, nor its administrative officers, employees, agents, or members of its governing board shall be liable, individually or collectively, for failure or refusal to participate in any such act. The failure or refusal of any such corporation, unincorporated association or individual person to perform or to permit the performance of such medical procedures shall not be the basis for any disciplinary or other recriminatory action against such corporations, unincorporated associations, or individuals. Any such facility or clinic that does not permit the performance of abortions on its premises shall post notice of that proscription in an area of the facility or clinic that is open to patients and prospective admittees.

(d)  This section shall not apply to medical emergency situations and spontaneous abortions.

Any violation of this section is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123425

The refusal of any person to submit to an abortion or surgical sterilization or to give consent therefor shall not be grounds for loss of any privileges or immunities to which the person would otherwise be entitled, nor shall submission to an abortion or surgical sterilization or the granting of consent therefor be a condition precedent to the receipt of any public benefits. The decision of any person to submit to an abortion or surgical sterilization or to give consent therefor shall not be grounds for loss of any privileges or immunities to which the person would otherwise be entitled, nor shall the refusal to submit to an abortion or surgical sterilization or to give consent therefor be a condition precedent to the receipt of any public benefits.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123435

The rights to medical treatment of an infant prematurely born alive in the course of an abortion shall be the same as the rights of an infant of similar medical status prematurely born spontaneously.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123440

(a)  It is unlawful for any person to use any aborted product of human conception, other than fetal remains, for any type of scientific or laboratory research or for any other kind of experimentation or study, except to protect or preserve the life and health of the fetus. “Fetal remains,” as used in this section, means a lifeless product of conception regardless of the duration of pregnancy. A fetus shall not be deemed to be lifeless for the purposes of this section, unless there is an absence of a discernible heartbeat.

(b)  In addition to any other criminal or civil liability that may be imposed by law, any violation of this section constitutes unprofessional conduct within the meaning of the Medical Practice Act, Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123445

(a)  Except as provided in subdivision (b), at the conclusion of any scientific or laboratory research or any other kind of experimentation or study upon fetal remains, the fetal remains shall be promptly interred or disposed of by incineration.

Storage of the fetal remains prior to the completion of the research, experimentation, or study shall be in a place not open to the public, and the method of storage shall prevent any deterioration of the fetal remains that would create a health hazard.

(b)  Subdivision (a) shall not apply to public or private educational institutions.

Any violation of this section is a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123450

(a)  Except in a medical emergency requiring immediate medical action, no abortion shall be performed upon an unemancipated minor unless she first has given her written consent to the abortion and also has obtained the written consent of one of her parents or legal guardian.

(b)  If one or both of an unemancipated, pregnant minor’s parents or her guardian refuse to consent to the performance of an abortion, or if the minor elects not to seek the consent of one or both of her parents or her guardian, an unemancipated pregnant minor may file a petition with the juvenile court. If, pursuant to this subdivision, a minor seeks a petition, the court shall assist the minor or person designated by the minor in preparing the petition and notices required pursuant to this section. The petition shall set forth with specificity the minor’s reasons for the request. The court shall ensure that the minor’s identity is confidential. The minor may file the petition using only her initials or a pseudonym. An unemancipated pregnant minor may participate in the proceedings in juvenile court on her own behalf, and the court may appoint a guardian ad litem for her. The court shall, however, advise her that she has a right to court-appointed counsel upon request. The hearing shall be set within three days of the filing of the petition. A notice shall be given to the minor of the date, time, and place of the hearing on the petition.

(c)  At the hearing on a minor’s petition brought pursuant to subdivision (b) for the authorization of an abortion, the court shall consider all evidence duly presented, and order either of the following:

(1)  If the court finds that the minor is sufficiently mature and sufficiently informed to make the decision on her own regarding an abortion, and that the minor has, on that basis, consented thereto, the court shall grant the petition.

(2)  If the court finds that the minor is not sufficiently mature and sufficiently informed to make the decision on her own regarding an abortion, the court shall then consider whether performance of the abortion would be in the best interest of the minor. In the event that the court finds that the performance of the abortion would be in the minor’s best interest, the court shall grant the petition ordering the performance of the abortion without consent of, or notice to, the parents or guardian. In the event that the court finds that the performance of the abortion is not in the best interest of the minor, the court shall deny the petition.

Judgment shall be entered within one court day of submission of the matter.

(d)  The minor may appeal the judgment of the juvenile court by filing a written notice of appeal at any time after the entry of the judgment. The Judicial Council shall prescribe, by rule, the practice and procedure on appeal and the time and manner in which any record on appeal shall be prepared and filed. These procedures shall require that the notice of the date, time, and place of hearing, which shall be set within five court days of the filing of notice of appeal, shall be mailed to the parties by the clerk of the court. The appellate court shall ensure that the minor’s identity is confidential. The minor may file the petition using only her initials or a pseudonym. Judgment on appeal shall be entered within one court day of submission of the matter.

(e)  No fees or costs incurred in connection with the procedures required by this section shall be chargeable to the minor or her parents, or either of them, or to her legal guardian.

(f)  It is a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in the county jail of up to 30 days, or both, for any person to knowingly perform an abortion on an unmarried or unemancipated minor without complying with the requirements of this section.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 2.5 - Reproductive Privacy Act

123460

This article shall be known and may be cited as the Reproductive Privacy Act.

(Added by Stats. 2002, Ch. 385, Sec. 8. Effective January 1, 2003.)



123462

The Legislature finds and declares that every individual possesses a fundamental right of privacy with respect to personal reproductive decisions. Accordingly, it is the public policy of the State of California that:

(a)  Every individual has the fundamental right to choose or refuse birth control.

(b)  Every woman has the fundamental right to choose to bear a child or to choose and to obtain an abortion, except as specifically limited by this article.

(c)  The state shall not deny or interfere with a woman’s fundamental right to choose to bear a child or to choose to obtain an abortion, except as specifically permitted by this article.

(Added by Stats. 2002, Ch. 385, Sec. 8. Effective January 1, 2003.)



123464

The following definitions shall apply for purposes of this chapter:

(a)  “Abortion” means any medical treatment intended to induce the termination of a pregnancy except for the purpose of producing a live birth.

(b)  “Pregnancy” means the human reproductive process, beginning with the implantation of an embryo.

(c)  “State” means the State of California, and every county, city, town and municipal corporation, and quasi-municipal corporation in the state.

(d)  “Viability” means the point in a pregnancy when, in the good faith medical judgment of a physician, on the particular facts of the case before that physician, there is a reasonable likelihood of the fetus’ sustained survival outside the uterus without the application of extraordinary medical measures.

(Amended by Stats. 2003, Ch. 62, Sec. 198. Effective January 1, 2004.)



123466

The state may not deny or interfere with a woman’s right to choose or obtain an abortion prior to viability of the fetus, or when the abortion is necessary to protect the life or health of the woman.

(Added by Stats. 2002, Ch. 385, Sec. 8. Effective January 1, 2003.)



123468

The performance of an abortion is unauthorized if either of the following is true:

(a) The person performing the abortion is not a health care provider authorized to perform an abortion pursuant to Section 2253 of the Business and Professions Code.

(b) The abortion is performed on a viable fetus, and both of the following are established:

(1) In the good faith medical judgment of the physician, the fetus was viable.

(2) In the good faith medical judgment of the physician, continuation of the pregnancy posed no risk to life or health of the pregnant woman.

(Amended by Stats. 2013, Ch. 662, Sec. 4. Effective January 1, 2014.)






ARTICLE 3 - Community-Based Perinatal System

123475

The Legislature finds that a community-based system of comprehensive perinatal care, including prenatal care, delivery service, postpartum care, and neonatal and infant care are necessary services that have been demonstrated effective in preventing or reducing maternal, perinatal, and infant mortality and morbidity.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123480

It is the intent of the Legislature in enacting this article to maintain, to the extent resources are available, a permanent statewide community-based comprehensive perinatal system to provide care and services to low-income pregnant women and their infants who are considered underserved in terms of comprehensive perinatal care.

It is also the intent of the Legislature that the statewide, community-based, comprehensive perinatal health care program be developed by the department to conform with the guidelines set forth in this article, and be integrated and coordinated with the perinatal access program in Article 2.5 (commencing with Section 288).

It is further the intent of the Legislature that these guidelines allow each applicant the flexibility to design a system specific to the nature of the community and the needs of the clients.

It is further the intent of the Legislature that the director, in allocating funds available for programs that provide comprehensive perinatal care, follow the guidelines and principles developed in this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123485

The following definitions shall govern the construction of this article:

(a) “Community-based comprehensive perinatal care” means a range of prenatal, delivery, postpartum, infant, and pediatric care services delivered in an urban community or neighborhood, rural area, city or county clinic, city or county health department, freestanding birth center, or other health care provider facility by health care practitioners trained in methods of preventing complications and problems during and after pregnancy, and in methods of educating pregnant women of these preventive measures, and who provide a continuous range of services. The health care practitioners shall, through a system of established linkages to other levels of care in the community, consult with, and, when appropriate, refer to, specialists.

(b) “Low income” means all persons of childbearing age eligible for Medi-Cal benefits under Chapter 7 (commencing with Section 14000) and all persons eligible for public social services for which federal reimbursement is available, including potential recipients. “Potential recipients” shall include the pregnant woman and her infant in a family where current social, economic and health conditions of the family indicate that the family would likely become a recipient of financial assistance within the next five years.

(c) “Prenatal care” means care received from conception until the completion of labor and delivery.

(d) “Perinatal care” means care received from the time of conception through the first year after birth.

(e) “Qualified organization” means any nonprofit, not-for-profit, or for-profit corporation with demonstrated expertise in implementing the Nurse-Family Partnership program or similar programs in different local settings.

(f) “Qualified trainer” means anyone who has been certified by the Nurse-Family Partnership to provide training.

(g) “Department” means the State Department of Public Health, unless otherwise designated.

(Amended by Stats. 2007, Ch. 483, Sec. 29. Effective January 1, 2008.)



123490

(a)  The department shall develop and maintain a statewide comprehensive community-based perinatal services program and enter into contracts, grants, or agreements with health care providers to deliver these services in a coordinated effort to the extent permitted under federal law and regulation. These contracts, grants, or agreements shall be made in medically underserved areas or areas with demonstrated need. Nothing in this section shall be construed to prevent reallocation of resources or use of new moneys for the development of new community-based comprehensive perinatal systems in underserved areas or areas with demonstrated need, and supplementation of systems already in existence.

(b)  As a condition of receiving funds from the Maternal and Child Health program, contractors shall bill the Medi-Cal program for services provided to Medi-Cal recipients.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123491

(a)  There is hereby established a voluntary nurse home visiting grant program for expectant first-time mothers, their children, and their families, to be administered by the department pursuant to Section 123492. The program may be cited as the Nurse-Family Partnership program.

(b) The goals and objectives of the program shall be the same as, but shall not be limited to, those in the community-based comprehensive perinatal health care system as set forth in Section 123505.

(c) The department shall adopt regulations for the implementation of this section in accordance with Section 123516.

(Added by Stats. 2006, Ch. 878, Sec. 3. Effective January 1, 2007.)



123492

The department shall develop a grant application and award grants on a competitive basis to counties for the startup, continuation, and expansion of the program established pursuant to Section 123491. To be eligible to receive a grant for purposes of that section, a county shall agree to all of the following:

(a) Serve through the program only pregnant, low-income women who have had no previous live births. Notwithstanding subdivision (b) of Section 123485, women who are juvenile offenders or who are clients of the juvenile system shall be deemed eligible for services under the program.

(b) Enroll women in the program while they are still pregnant, before the 28th week of gestation, and preferably before the 16th week of gestation, and continue those women in the program through the first two years of the child’s life.

(c) Use as home visitors only registered nurses who have been licensed in the state.

(d) Have nurse home visitors undergo training according to the program and follow the home visit guidelines developed by the Nurse-Family Partnership program.

(e) Have nurse home visitors specially trained in prenatal care and early child development.

(f) Have nurse home visitors follow a visit schedule keyed to the developmental stages of pregnancy and early childhood.

(g) Ensure that, to the extent possible, services shall be rendered in a culturally and linguistically competent manner.

(h) Limit a nurse home visitor’s caseload to no more than 25 active families at any given time.

(i) Provide for every eight nurse home visitors a full-time nurse supervisor who holds at least a bachelor’s degree in nursing and has substantial experience in community health nursing.

(j) Have nurse home visitors and nurse supervisors trained in effective home visitation techniques by qualified trainers.

(k) Have nurse home visitors and nurse supervisors trained in the method of assessing early infant development and parent-child interaction in a manner consistent with the program.

(l) Provide data on operations, results, and expenditures in the formats and with the frequencies specified by the department.

(m) Collaborate with other home visiting and family support programs in the community to avoid duplication of services and complement and integrate with existing services to the extent practicable.

(n) Demonstrate that adoption of the Nurse-Family Partnership program is supported by a local governmental or government-affiliated community planning board, decisionmaking board, or advisory body responsible for assuring the availability of effective, coordinated services for families and children in the community.

(o) Provide cash or in-kind matching funds in the amount of 100 percent of the grant award.

(p) Prohibit the use of moneys received for the program as a match for grants currently administered by the department.

(Added by Stats. 2006, Ch. 878, Sec. 4. Effective January 1, 2007.)



123493

(a) The department may accept voluntary contributions, in cash or in-kind, to pay for the costs in the implementation of the program under Section 123492. These private donations shall be deposited into the California Families and Children Account, which is hereby created in the State Treasury, in which, notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated to the department for purposes of implementing Section 123492. No state funds shall be used in implementing Section 123492.

(b) The department shall only distribute grants established under Section 123492 if the Director of Finance determines, in writing, that there are sufficient funds from private donations available in the account for expenditure for the purposes of the program.

(c) The department’s administration costs shall not exceed 5 percent of the moneys in the account created under subdivision (a). Any costs to the department incurred prior to the account receiving funds shall be reimbursed to the department from funds in the account.

(d) The department shall not apply for grants or solicit private funds.

(e) If, as of January 1, 2009, the Director of Finance determines pursuant to subdivision (a) that there are insufficient funds on deposit in the account to implement the voluntary nurse home visiting grant program, the account shall cease to exist.

(Added by Stats. 2006, Ch. 878, Sec. 5. Effective January 1, 2007.)



123495

(a)  The department shall seek any federal waiver or waivers that may be necessary to maximize funds from the federal government including, but not limited to, funds provided under Title 19 of the Social Security Act to provide funds for a full range of preventive perinatal services.

(b)  The department shall, in preparing its budget for submission each year, coordinate all funding sources intended primarily for perinatal care made available through the Budget Act to maximize the delivery of perinatal care services and to avoid duplication of programs and funding.

(c)  The department shall develop and implement a uniform sliding fee schedule for women provided perinatal care through the perinatal services program. The fee schedule shall be based on family size and income, but in no case shall the fee exceed the actual cost of the services provided. The department shall not implement any schedule developed pursuant to this section sooner than 30 days after the department has provided the chairperson of the Joint Legislative Budget Committee and the chairperson of the fiscal committee of each house with the developed schedule.

All free clinics, as defined in paragraph (2) of subdivision (a) of Section 1204 shall be exempt from this subdivision.

All organizations funded under the Public Health Service Act, Sections 254b and 254c of Title 42 of the United States Code, shall be permitted to utilize those sliding fee scales mandated by federal law or regulation in lieu of the sliding fee scale adopted by the department.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123500

The department shall monitor the delivery of services under contracts, grants, and agreements provided for in this article through a uniform health data collection system that utilizes epidemiologic methodology. The department may collect data from providers receiving funds through this program as necessary to evaluate program effectiveness.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123505

The goals of the community-based comprehensive perinatal health care system shall be:

(a)  To decrease and maintain the decreased level of perinatal, maternal, and infant mortality and morbidity in the State of California.

(b)  To support methods of providing comprehensive prenatal care that prevent prematurity and the incidence of low birth weight infants.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123510

The program objectives of the community-based comprehensive perinatal health care system shall be the following:

(a)  To ensure continuing availability and accessibility to early prenatal care within the areas presently served and to develop a community-based comprehensive perinatal system in other areas of the state that are medically underserved or have demonstrated need.

(b)  To assure the appropriate level of maternal, newborn and pediatric care services necessary to provide the healthiest outcome for mother and infant.

(c)  To ensure postpartum, family planning, and followup care through the first year of life, and referral to an ongoing primary health care provider.

(d)  To include support and ancillary services such as nutrition, health education, public health nursing, and social work that have been demonstrated to decrease maternal, perinatal, and infant mortality and morbidity, as components of comprehensive perinatal care.

(e)  To ensure that care shall be available regardless of the patient’s financial situation.

(f)  To ensure, to the extent possible, that the same quality of care shall be available to all pregnant women.

(g)  To promote program flexibility by recognizing the needs within an area and providing for unique programs to meet those needs.

(h)  To emphasize preventive health care as a major component of any perinatal program, and to support outreach programs directed at low-income pregnant women that will encourage early entry into, and appropriate utilization of, the perinatal health care system.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123515

In processing and awarding contracts, grants, or agreements pursuant to this article, the department shall evaluate the ability of applicants to meet, to the maximum extent possible, the following criteria:

(a)  The applicant’s prior experience in providing community-based, comprehensive perinatal care and services to low-income women and infants.

(b)  The applicant’s ability to provide comprehensive perinatal care, either directly or through subcontract. Those services comprising comprehensive perinatal care include, but are not limited to, the following:

(1)  Initial and ongoing physical assessment.

(2)  Psychosocial assessments and counseling, and referral when appropriate.

(3)  Nutrition assessments, counseling and referral to counseling on food supplement programs, vitamins, and breast-feeding.

(4)  Health educational assessments, and intervention and referral, including childbirth preparation and parenting.

(5)  Outreach and community education.

(6)  Laboratory, radiology, and other specialized services as indicated.

(7)  Delivery, postpartum followup, and pediatric care through the first year of life.

(c)  The quality of care that is being, or has been provided to low-income women and infants by health care providers.

(d)  Whether the area that is, or that will be, serviced by the applicant is medically underserved or has otherwise demonstrated the need for comprehensive, community-based perinatal services.

(e)  The applicant’s ability to use an appropriate multidisciplinary staff working as a team, in consultation with obstetricians, pediatricians, and family practitioners when appropriate, to provide a full range of comprehensive perinatal care services. Staffing patterns shall reflect, to the maximum extent feasible, at all levels, the cultural, linguistic, ethnic, and other social characteristics of the community served. This staff shall include at least one of those persons described in paragraphs (1) to (3), inclusive, of this subdivision, as follows, and may include, but not be limited to, a combination of those persons described in paragraphs (4) to (10), inclusive, of this subdivision, as follows:

(1)  An obstetrician.

(2)  A pediatrician.

(3)  A family practice physician.

(4)  Certified nurse midwives, public health nurses, nurse practitioners, or physician assistants.

(5)  Nutritionists.

(6)  Social workers.

(7)  Health and childbirth educators.

(8)  A family planning counselor.

(9)  Community outreach peer workers.

(10)  A translator.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123516

(a) The department, in consultation with the program administrators, may contract with one or more qualified organizations to assist the department in ensuring that grantees implement the program as established under Section 123491 and to conduct an annual evaluation of the implementation of the grant program on a statewide basis. The first evaluation shall be due 12 months after the award of grants pursuant to Section 123492.

(b) (1) In conducting its monitoring and evaluation activities, the department shall be guided by program performance standards developed by the department in consultation with the Nurse-Family Partnership program.

(2) The annual evaluation shall contain, but not be limited to, the extent to which each grantee participating in the program has done each of the following:

(A) Recruited a population of low-income, first-time mothers.

(B) Enrolled families early in pregnancy and followed them through the second birthday of the child.

(C) Conducted visits that are of comparable frequency, duration, and content as those delivered in the randomized clinical trials of the program.

(D) Assessed the health and well-being of the mothers and children enrolled in the program according to common indicators of maternal, child, and family health.

(Amended by Stats. 2012, Ch. 728, Sec. 109. Effective January 1, 2013.)



123520

(a)  In developing a comprehensive system, health care providers funded under this article may perform the following activities to ensure that a full range of program components of a comprehensive, community-based health care system are available, accessible, and utilized by pregnant women and infants:

(1)  Coordinate specific linkages with one another.

(2)  Subcontract the services specified in this article.

(3)  Provide additional services not specifically listed in this article. These additional services shall include, but shall not be limited to the Women, Infants, and Children (WIC) food supplement program, services offered by local health departments, and public and private social welfare agencies. Nothing contained in this article shall be construed to prohibit a subcontractor from being reimbursed pursuant to a fee for service, capitation, or other payment mechanism.

(b)  All services and educational materials shall be provided in the primary languages of the clients served, provided that there are at least 5 percent or 100 persons, whichever is less, of the total beneficiary population served annually by each facility, who share language other than English and who are limited-English speaking. “Limited-English speaking” means a person who uses a language other than English in order to communicate effectively.

(c)  Health care providers applying for a contract, grant, or agreement under this article shall indicate the manner in which their service elements will be coordinated with existing community resources and services and with hospitals of all levels in the area to ensure each client receives the appropriate level or care at the appropriate time. The department may require written agreements between contractors and hospital or hospitals in the area regarding delivery services, and protocols for referral and transfer when special treatment services are required. The department may, when requested by the grantee or contractor, assist in achieving coordination and written agreements pertaining to the delivery of these services.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123525

The provisions contained in this article shall be subject to the normal Budget Act process and shall be operative to the extent funds are appropriated for this purpose.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 4 - Perinatal Health Care

123550

The Legislature finds and declares that prenatal care, delivery service, postpartum care and neonatal and infant care are essential services necessary to assure maternal and infant health. These services are not currently distributed so as to meet the minimum maternal and infant health needs of many Californians. A regionalized perinatal health system can provide these essential services; however, many underserved areas lack the staff or expertise to develop these systems.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123555

The department shall develop and implement a uniform sliding fee schedule, based on family size and income, for women provided perinatal care through the Perinatal Care Services Program. The department shall not implement any schedule developed pursuant to this section sooner than 30 days after the department has provided the Chairperson of the Joint Legislative Budget Committee and the chairperson of the fiscal committee of each house with the developed schedule.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123560

Unless the context otherwise requires, the definitions in this section govern the construction of this article:

(a)  “Perinatal health system” means all of the prenatal care, delivery care, postpartum care, and neonatal and infant care services available to a region identified by the department pursuant to this article.

(b)  “Regionalized perinatal health system” means coordinated measures intended to ensure that a perinatal health system provides at least minimum services necessary to meet the maternal and infant health needs of the region and intended to ensure that it does so as efficiently and cost-effectively as possible.

(c)  “High-risk pregnant woman” means a woman considered highly likely for any reason to suffer personal mortality or morbidity from her pregnancy, or to deliver a defective, disabled, high-risk, or stillborn infant.

(d)  “High-risk infant” means a newborn considered highly likely for any reason to suffer personal mortality or morbidity or to suffer long-lasting defect or disability.

(e)  “High-risk geographic area” means a region in this state in which the proportion of high-risk pregnant women or high-risk infants exceeds the average for the population of California as a whole.

(f)  “High-risk population” means a demographic group in which the proportion of high-risk women or high-risk infants exceeds the average for the population of California as a whole.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123565

The department shall maintain a program that addresses the special needs of high-risk pregnant women and infants. The program shall include the following:

(a)  Identification of high-risk geographical areas and populations.

(b)  Identification and evaluation of deficiencies in perinatal health systems.

(c)  Assistance in the development of regionalized perinatal health systems, particularly in underserved areas, to meet unmet needs.

(d)  Assistance in implementing regionalized perinatal health systems.

(e)  Collection and analyses of data on perinatal health systems and needs.

(f)  Monitoring of results.

(g)  Assist in implementing and maintaining a high-risk infant follow-up program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123570

(a)  In assisting in the development of the regionalized perinatal health systems, the department shall consult with the office, the State Department of Developmental Services, county health officials, health systems agencies, health professionals and health facilities expected to participate in the systems, and community groups.

(b)  In carrying out this article, the department shall coordinate the regionalized perinatal health systems with all other maternal and infant health programs conducted by or for the department, the office, the State Department of Developmental Services, and all other state agencies, to ensure full regional coordination.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123575

It is the intent of the Legislature that the program created by Sections 123550 to 123570, inclusive, be funded through the normal budgetary process beginning in the 1980–81 fiscal year.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123600

By July 1, 1991, the Health and Welfare Agency shall develop and disseminate a model needs assessment protocol for pregnant and postpartum substance abusing women in conjunction with the appropriate professional organizations in the areas of hospital administration, substance abuse prevention and treatment, social services, public health, and appropriate state agencies, including the State Department of Social Services, the department, the State Department of Developmental Services, and the State Department of Alcohol and Drug Programs. This model may be utilized by hospitals and counties pursuant to Section 123605.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123605

(a)  Each county shall establish protocols between county health departments, county welfare departments, and all public and private hospitals in the county, regarding the application and use of an assessment of the needs of, and a referral for, a substance exposed infant to a county welfare department pursuant to Section 11165.13 of the Penal Code.

(b)  The assessment of the needs shall be performed by a health practitioner, as defined in Section 11165.8 of the Penal Code, or a medical social worker. The needs assessment shall be performed before the infant is released from the hospital.

(c)  The purpose of the assessment of the needs is to do all of the following:

(1)  Identify needed services for the mother, child, or family, including, where applicable, services to assist the mother caring for her child and services to assist maintaining children in their homes.

(2)  Determine the level of risk to the newborn upon release to the home and the corresponding level of services and intervention, if any, necessary to protect the newborn’s health and safety, including a referral to the county welfare department for child welfare services.

(3)  Gather data for information and planning purposes.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123610

It is the intent of the Legislature that funding for Sections 123600 and 123605 be provided in the annual Budget Act.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 4.5 - Fetal Ultrasound

123620

A person or facility that offers fetal ultrasound, or a similar procedure, for keepsake or entertainment purposes, shall disclose to a client prior to performing the procedure, in writing, the following statement: “The federal Food and Drug Administration has determined that the use of medical ultrasound equipment for other than medical purposes, or without a physician’s prescription, is an unapproved use.”

(Added by Stats. 2004, Ch. 78, Sec. 2. Effective January 1, 2005.)






ARTICLE 5 - Perinatal Care Guidance (Reserved)

123620

A person or facility that offers fetal ultrasound, or a similar procedure, for keepsake or entertainment purposes, shall disclose to a client prior to performing the procedure, in writing, the following statement: “The federal Food and Drug Administration has determined that the use of medical ultrasound equipment for other than medical purposes, or without a physician’s prescription, is an unapproved use.”

(Added by Stats. 2004, Ch. 78, Sec. 2. Effective January 1, 2005.)









CHAPTER 3 - Child Health

ARTICLE 1 - Infant Mortality and Morbidity Prevention

123650

(a)  The department shall develop a plan to identify causes of infant mortality and morbidity in California and to study recommendations on the reduction of infant mortality and morbidity in California.

(b)  The study plan shall be completed on or before July 1, 1988, and shall be developed in conjunction with, and reviewed by, each of the following organizations:

(1)  The California Medical Association.

(2)  The California Nurses Association.

(3)  The California Hospital Association.

(4)  The American College of Obstetrics and Gynecologists.

(5)  The American College of Nurse Midwives.

(6)  The California Academy of Family Physicians.

(7)  The American Academy of Pediatrics.

(8)  The California Association of Freestanding Birth Centers.

(9)  The American Public Health Association.

(10)  The Medical Board of California.

(11)  The Board of Registered Nurses.

(12)  The Department of Consumer Affairs.

(13)  The office.

(14)  The California Association of Midwives.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123655

The study plan shall incorporate in its design the findings of MCH Title V Research Contract DHS 8689088, the “Maternal Neonatal and Fetal Mortality Study.”

The department shall issue a report to the Legislature on or before July 1, 1989, concerning causal factors in infant mortality and morbidity.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 2 - Black Infant Health (Reserved)

123650

(a)  The department shall develop a plan to identify causes of infant mortality and morbidity in California and to study recommendations on the reduction of infant mortality and morbidity in California.

(b)  The study plan shall be completed on or before July 1, 1988, and shall be developed in conjunction with, and reviewed by, each of the following organizations:

(1)  The California Medical Association.

(2)  The California Nurses Association.

(3)  The California Hospital Association.

(4)  The American College of Obstetrics and Gynecologists.

(5)  The American College of Nurse Midwives.

(6)  The California Academy of Family Physicians.

(7)  The American Academy of Pediatrics.

(8)  The California Association of Freestanding Birth Centers.

(9)  The American Public Health Association.

(10)  The Medical Board of California.

(11)  The Board of Registered Nurses.

(12)  The Department of Consumer Affairs.

(13)  The office.

(14)  The California Association of Midwives.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123655

The study plan shall incorporate in its design the findings of MCH Title V Research Contract DHS 8689088, the “Maternal Neonatal and Fetal Mortality Study.”

The department shall issue a report to the Legislature on or before July 1, 1989, concerning causal factors in infant mortality and morbidity.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 2.5 - Infant Botulism Treatment and Prevention Program

123700

(a)  Infant botulism is an acute, life-threatening paralytic disease of babies caused by a potent bacterial neurotoxin.

(b)  Half of all cases of infant botulism in the United States occur in California, where the causative bacterial spores are known to be highly endemic. In any given year between 30 and 50 infants with botulism are hospitalized in California, thus qualifying infant botulism as an “orphan disease” as defined by the federal Orphan Drug Act of 1983 (P.L. 97-414, as amended).

(c)  The cost of hospitalization of these afflicted babies for the five years 1988–92 were approximately fourteen million dollars ($14,000,000). Over two million seven hundred thousand dollars ($2,700,000) of these costs were paid by the State Department of Health Services through its Medi-Cal and California Children’s Services programs, while over one million four hundred thousand ($1,400,000) of these costs were absorbed as operating losses by California hospitals.

(d)  Hospital stay for these critically-ill infants averages five weeks and costs approximately seventy thousand dollars ($70,000) per case. In 1992 a single case was hospitalized over six months at a cost in excess of five hundred five thousand dollars ($505,000). In 1988 a single infant was hospitalized for 10 months at a cost of over six hundred thirty-five thousand dollars ($635,000).

(e)  In an effort to reduce these costs, the State Department of Health Services began in early 1992 a four-year clinical trial of a potential new medicine, human Botulism Immune Globulin (BIG), specifically designed for the treatment of infant botulism. The funding for this clinical trial is being provided by the United States Food and Drug Administration.

(f)  As defined in the federal Orphan Drug Act, the State Department of Health Services is the official sponsor of BIG. As such, the department is responsible for providing and distributing an ongoing supply of BIG to infant botulism patients nationwide if the clinical trial shows that BIG is safe and effective treatment for infant botulism. The clinical trial is expected to end in 1996.

(g)  If human-derived BIG proves to be effective, then physicians can choose to use it to treat foodborne botulism and wound botulism, rather than using the existing horse-serum-derived botulism antitoxin, which has serious side effects. Foodborne botulism and wound botulism also qualify as “orphan diseases” under the federal Orphan Drug Act.

(h)  Other scientific evidence indicates that infant botulism and related illnesses may be responsible for one of every 20 sudden infant death cases in California. More sudden infant deaths occur in California each year than in any other state.

(i)  The Legislature finds and declares that the enactment of this article is necessary for the protection of the public’s health, investigations and further research into the optimal medical treatment of infant botulism, including product improvement of BIG, and into the causes and prevention of infant botulism and related sudden infant death cases, and providing expert medical consultation for the care of infants with this disease.

(Added by renumbering Section 330.10 (as added by Stats. 1995, Ch. 674) by Stats. 1996, Ch. 1023, Sec. 117. Effective September 29, 1996.)



123702

(a)  The State Department of Health Services shall establish an Infant Botulism Treatment and Prevention Unit. This unit shall have responsibility for ensuring the production and distribution of BIG to patients in California and nationwide suspected of having infant botulism or other forms of human botulism in accord with applicable federal law.

(b)  As permitted by federal law, the state department shall charge a fee for BIG, and the fees shall be deposited in the special Infant Botulism Treatment and Prevention Fund established by Section 123709.

(c)  Notwithstanding any other provision of law, the funds generated by the sale of BIG are to be expended only for the purposes authorized by this article.

(d)  The amount of the fee shall be established by regulation and periodically adjusted by the State Director of Health Services in order to meet but not exceed the total costs of this article. This adjustment of fees shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, except that upon adoption of the adjusted fee by the director, the provision revising the fee shall be filed with the Secretary of State and shall be printed in the California Code of Regulations.

(e)  It is the intent of the Legislature that the state department consider providing BIG to low-income families at no charge.

(Added by renumbering Section 330.15 (as added by Stats. 1995, Ch. 674) by Stats. 1996, Ch. 1023, Sec. 118. Effective September 29, 1996.)



123704

The Infant Botulism Treatment and Prevention Unit shall provide all the following services:

(a)  Produce, or cause to have produced, and maintain, a supply of BIG sufficient to treat the expected number of annual cases of infant botulism in the United States, and to store, or arrange storage for, same.

(b)  Distribute BIG to patients suspected of having infant botulism or other forms of botulism in California and in the rest of the United States on appropriate medical indications.

(c)  Investigate ways to improve the treatment of infant botulism and related illness, including technical improvement of BIG, and implement them as appropriate.

(d)  Provide diagnostic laboratory services and medical and public health expertise about infant botulism and related illnesses to all physicians, hospitals, laboratories, and parents statewide.

(e)  Investigate all cases or suspected cases of infant botulism with both field and laboratory techniques as appropriate, in order to acquire the broadest data base for prevention and optimal treatment.

(f)  Develop and implement control measures for the prevention of infant botulism and related illnesses.

(g)  Share with other public health agencies the expertise gained in the development of BIG as it relates to other toxin-mediated infectious diseases of public health importance, and apply that expertise as appropriate.

(h)  Establish scientific collaborations with university, forensic, hospital, public health, pharmaceutical, and biotechnology institutions, as appropriate as determined by the unit, that have resources and expertise to contribute to the study, prevention, or treatment of infant botulism and related illnesses.

(Added by renumbering Section 330.20 (as added by Stats. 1995, Ch. 674) by Stats. 1996, Ch. 1023, Sec. 119. Effective September 29, 1996.)



123705

It is the intent of the Legislature that the program carried out pursuant to this article shall be fully supported from the fees collected for providing BIG to patients with suspected infant botulism or other forms of botulism and that these fees be made available for expenditure by the state department as appropriated by the Legislature in the annual Budget Act. However, it is the intent of the Legislature that until June 30, 1999, the Legislature may appropriate in the annual Budget Act the funds necessary for the support of programs authorized in this article in excess of fee revenues collected. It is, further, the intent of the Legislature that these appropriations be provided as a loan from the General Fund to be repaid with interest to the General Fund over the subsequent five years with interest at the rate earned by moneys invested in the Pooled Money Investment Account.

(Added by renumbering Section 330.25 (as added by Stats. 1995, Ch. 674) by Stats. 1996, Ch. 1023, Sec. 120. Effective September 29, 1996.)



123707

(a) The State Department of Health Services may manufacture, test, distribute, and maintain licensure of the product Botulism Immune Globulin Intravenous (Human) if all necessary federal licenses are obtained. The department was issued United States License No. 1622 on October 23, 2003, by the United States Food and Drug Administration under the authority of Section 351(a) of the Public Health Service Act controlling the manufacture and sale of biological products. The product may be labeled with the proprietary name BabyBIG®.

(b) The United States Food and Drug Administration license agreement stipulated the contracts and commodity purchases required to manufacture, test, distribute, and maintain licensure of Botulism Immune Globulin Intravenous (Human). Therefore, contracts and commodity purchases for any manufacture, testing, distribution, packaging, development, and licensure of Botulism Immune Globulin Intravenous (Human) by the department shall be exempt from competitive bidding and shall be exempt from the requirements of Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(c) Since the incidence of infant botulism in California can vary by as much as 60 percent from year to year, and since continuity of program operations is critical to the health and well-being of these infants, any funds not expended at the end of the fiscal year shall be carried forward into the next fiscal year, notwithstanding any other provision of law.

(d) In carrying out this article, the Infant Botulism Treatment and Prevention Unit may adopt regulations, make and receive grants, and enter into contracts and interagency agreements.

(Amended by Stats. 2004, Ch. 228, Sec. 6. Effective August 16, 2004.)



123709

The Infant Botulism Treatment and Prevention Fund is hereby established as a special fund in the State Treasury. All moneys collected by the state department pursuant to this article shall be deposited in the Infant Botulism Treatment and Prevention Fund, and shall be made available to the state department for expenditure for the purposes of this article as appropriated by the Legislature in the annual Budget Act.

(Added by renumbering Section 330.35 (as added by Stats. 1995, Ch. 674) by Stats. 1996, Ch. 1023, Sec. 122. Effective September 29, 1996.)






ARTICLE 3 - Sudden Infant Death Syndrome

123725

(a)  For purposes of this section, the following definitions shall apply:

(1)  “SIDS” means sudden infant death syndrome.

(2)  “SIDS Advisory Council” or “advisory council” means the Sudden Infant Death Syndrome Advisory Council established pursuant to subdivision (b).

(b)  The department shall establish a Sudden Infant Death Syndrome Advisory Council. The advisory council shall consist of nine members who shall be chosen by the director in consultation with regional SIDS parent advisory councils. At least one-third of the members of the advisory council chosen by the director shall be representatives of SIDS parents’ groups. The membership of the advisory council shall also include, but not be limited to, a coroner, a medical examiner, a public health nurse, a physician and surgeon with expertise in SIDS, and a representative from a police or fire department.

(c)  The SIDS Advisory Council shall do all of the following:

(1)  Provide guidance to the state department in the development of training, educational, and research programs regarding SIDS.

(2)  Provide ongoing guidance to the Governor and the Legislature regarding the need for specific programs regarding SIDS for specific targeted groups of persons.

(3)  In conjunction with the state department or a person with whom the state department contracts to provide SIDS education, convene a statewide conference annually to examine the progress in discovering the cause of SIDS, explore the progress of newly established programs and services related to SIDS, identify future needs for legislation and program development regarding SIDS, and make recommendations on the needs of programs regarding SIDS. Conference participants shall include professionals and service providers in the area of SIDS, family members of SIDS victims, and the staff of members of the Legislature and departments of the state.

(d)  The members of the advisory council shall serve at the pleasure of the director. The members of the advisory council shall serve without compensation, but shall be reimbursed for necessary and travel expenses incurred in the performance of the duties of the advisory council.

(e)  The requirements contained in this section shall be subject to the annual Budget Act and shall be operative only to the extent that funds are appropriated for the purposes of this section.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123730

The department shall keep each county health officer advised of the most current knowledge relating to the nature and causes of sudden infant death syndrome.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123735

(a)  As used in this section, “SIDS” means sudden infant death syndrome.

(b)  The department shall contract with a person to provide regular and ongoing SIDS education and training programs for those who interact with parents and caregivers following a death from SIDS, including, but not limited to, the following:

(1)  County public health nurses.

(2)  Coroners and coroners’ investigators.

(3)  Forensic pathologists.

(4)  Emergency room physicians and surgeons, nurses, and other staff.

(5)  Licensed day care providers.

(6)  SIDS parent groups.

(7)  Medical examiners.

(c)  The department shall contract with a person to produce, update, and distribute literature on SIDS for specific target populations of persons who interact with parents and caregivers following a death from SIDS, including, but not limited to, the following:

(1)  Clergy.

(2)  Fire and police departments.

(3)  Emergency medical service staff.

(4)  Morticians.

(5)  Funeral directors.

(6)  SIDS parent groups.

(d)  The requirements of this section shall be subject to the annual Budget Act and shall be operative only to the extent funds are appropriated for the purposes of this section.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123740

(a)  For purposes of this section the following definitions shall apply:

(1)  “Appropriately trained public health professional” means a public health nurse or a social worker who is knowledgeable about the incidence of sudden infant death syndrome and the care and support of persons who have experienced a death of this nature, and who has basic grief counseling skills.

(2)  “Contact” is a face-to-face visit, a group visit, or a telephone call that provides one or more of the following services:

(A)  An assessment of the family, child care provider, or both.

(B)  Crisis intervention and counseling.

(C)  A referral to a community service.

(D)  A followup assessment of the family’s, the child care provider’s, or both family’s and child care provider’s progress.

(3)  “Immediately” means within three working days of receiving notice from the coroner or other reporting agent of a death presumedly caused by sudden infant death syndrome.

(4)  “Local health officer” means a health officer for a city, county, or city and county.

(b)  Upon being informed by the coroner pursuant to Section 102865 of any case in which sudden infant death syndrome is the presumed cause of death, the local health officer or his or her designated agent, who is an appropriately trained public health professional, after consultation with the infant’s physician of record, when possible, shall immediately contact the person or persons who had custody and control of the infant, including foster parents, when applicable, for the purposes of providing to that person information, support, referral, and followup services relating to sudden infant death syndrome. If the infant was in child care, the local health officer or his or her designated agent who is an appropriately trained public health professional also shall immediately contact the child care provider.

(c)  The local health officer shall perform the duties required by this section throughout the jurisdiction of that local health officer.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123745

The department shall monitor, or contract with a person to monitor, whether the county health officer or his or her designated agent is performing the duties required by Section 123740 and whether they are being performed within the timeframes specified in Section 123740.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 4 - Infant Medical Dispatch Centers

123750

The Legislature finds that intensive care nurseries for at-risk infants are often at capacity. It further finds that serious delays can occur in placing critically ill newborn infants in intensive care nurseries due to calls being placed to many hospitals. Additionally, valuable staff time is often taken by a capacity nursery in attempting to find another nursery with an available bed. It is further found that, due to the lack of a centralized dispatch system, at-risk infants are often not placed in the intensive care nursery nearest their homes.

Therefore, the Legislature finds that in order to protect the health of critically ill newborn children and to more efficiently utilize space and staff in intensive care nurseries it is necessary to establish 24-hour-a-day, year-round medical dispatch centers linking all hospitals providing obstetrical services with intensive care nurseries.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123753

The department shall establish two dispatch centers, each to be located at a hospital containing an intensive care nursery that has been approved by the department.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123755

One of the centers established pursuant to Section 123750 shall be located to serve the region of the state north of the Tehachapi Mountains, and one of the centers shall be located to serve the region south of the Tehachapi Mountains.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123760

The centers shall locate bedspace for critically ill newborn infants nearest their homes, locate and dispatch transport for the infants and for appropriate medical personnel, advise the obstetrical nursery regarding maintenance care of the infant until transport is effected, and keep a daily record of the availability of bedspace in all intensive care nurseries.

Nothing in this article shall obligate the state for transport costs other than those already authorized by law.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123765

Funds appropriated to carry out the purposes of this article shall be used for leasing or purchasing communication equipment or time; and for hiring, training, or contracting for personnel and administration of the centers.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123770

Public and private nonprofit health facilities, organizations, and educational institutions are eligible to receive center funds under this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123775

Each infant medical dispatch center established pursuant to this article shall annually report on the progress of the project, the status of the data base obtained pursuant to Section 123760, and any necessary changes to meet the goals prescribed in Section 123760 to the Legislature upon request of either the Joint Legislative Budget Committee or other interested committees or Members of the Legislature.

(Amended by Stats. 2001, Ch. 745, Sec. 153. Effective October 12, 2001.)






ARTICLE 5 - California Children’s Services

123800

This article shall be known and may be cited as the Robert W. Crown California Children’s Services Act.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123805

The department shall establish and administer a program of services for physically defective or handicapped persons under the age of 21 years, in cooperation with the federal government through its appropriate agency or instrumentality, for the purpose of developing, extending and improving the services. The department shall receive all funds made available to it by the federal government, the state, its political subdivisions or from other sources. The department shall have power to supervise those services included in the state plan that are not directly administered by the state. The department shall cooperate with the medical, health, nursing and welfare groups and organizations concerned with the program, and any agency of the state charged with the administration of laws providing for vocational rehabilitation of physically handicapped children.

The reference to “the age of 21 years” in this section is unaffected by Section 1 of Chapter 1748 of the Statutes of 1971 or any other provision of that chapter.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123810

The department succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction heretofore exercised by the State Department of Benefit Payments with respect to moneys, funds, and appropriations available to the department for the purposes of processing, audit, and payment of claims received for the purposes of this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123815

The department shall have possession and control of all records, papers, equipment, and supplies held for the benefit or use of the Director of Benefit Payments in the performance of his duties, powers, purposes, responsibilities, and jurisdiction that are vested in the department by Section 123810.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123820

All officers and employees of the Director of Benefit Payments who on July 1, 1978, are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the department by Section 123810 shall be transferred to the department. The status, positions, and rights of these persons shall not be affected by the transfer and shall be retained by them as officers and employees of the department pursuant to the State Civil Service Act, except as to positions exempt from civil service.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123822

All claims for services provided under this article shall be submitted to the state fiscal intermediary for payment no later than January 1, 1999. The State Department of Health Services shall work in cooperation with the counties to develop a timeline for implementing the centralized billing system. If a department review of those counties participating in the centralized billing system demonstrates that as of January 1, 2000, any county has incurred increased costs as a result of submitting claims for services to the state fiscal intermediary, that county may be exempt from this section.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123825

It is the intent of the Legislature through this article to provide, to the extent practicable, for the necessary medical services required by physically handicapped children whose parents are unable to pay for these services, wholly or in part. This article shall also include the necessary services rendered by the program to physically handicapped children treated in public schools that provide services for physically handicapped children.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123830

“Handicapped child,” as used in this article, means a physically defective or handicapped person under the age of 21 years who is in need of services. The director shall establish those conditions coming within a definition of “handicapped child” except as the Legislature may otherwise include in the definition. Phenylketonuria, hyaline membrane disease, cystic fibrosis, and hemophilia shall be among these conditions.

The reference to “the age of 21 years” in this section is unaffected by Section 1 of Chapter 1748 of the Statutes of 1971 or any other provision of that chapter.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123835

The department shall keep the program abreast of advances in medical science, leading to the inclusion of other handicapping conditions and services within the limits of and consistent with the most beneficial use of funds appropriated for this purpose. With the approval of the agency administrator the department may carry out pilot studies to determine the need for, or the feasibility of, including other handicapping conditions and services in the program within the limits of available funds appropriated for the program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123840

“Services,” as used in this article, means any or all of the following:

(a)  Expert diagnosis.

(b)  Medical treatment.

(c)  Surgical treatment.

(d)  Hospital care.

(e)  Physical therapy.

(f)  Occupational therapy.

(g)  Special treatment.

(h)  Materials.

(i)  Appliances and their upkeep, maintenance, care and transportation.

(j)  Maintenance, transportation, or care incidental to any other form of “services.”

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123845

“California Children’s Services Program,” as used in this article, means the program of services established and operated pursuant to this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123850

The board of supervisors of each county shall designate the county department of public health or the county department of social welfare as the designated agency to administer the California Children’s Services Program. Counties with total population under 200,000 persons may administer the county program independently or jointly with the department. Counties with a total population in excess of 200,000 persons shall administer the county program independently. Except as otherwise provided in this article, the director shall establish standards relating to the local administration and minimum services to be offered by counties in the conduct of the California Children’s Services Program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123853

(a) The department may enter into contracts with one or more manufacturers on a negotiated or bid basis as the purchaser, but not the dispenser or distributor, of factor replacement therapies under the California Children’s Services Program for the purpose of enabling the department to obtain the full range of available therapies and services required for clients with hematological disorders at the most favorable price and to enable the department, notwithstanding any other provision of state law, to obtain discounts, rebates, or refunds from the manufacturers based upon the large quantities purchased under the program. Nothing in this subdivision shall interfere with the usual and customary distribution practices of factor replacement therapies. In order to achieve maximum cost savings, the Legislature hereby determines that an expedited contract process under this section is necessary. Therefore, a contract under this subdivision may be on a negotiated basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of the Government Code. Contracts entered pursuant to this subdivision shall be confidential and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(b) (1) Factor replacement therapy manufacturers shall calculate and pay interest on late or unpaid rebates. The interest shall not apply to any prior period adjustments of unit rebate amounts or department utilization adjustments. Manufacturers shall calculate and pay interest on late or unpaid rebates for quarters that begin on or after the effective date of the act that added this subdivision.

(2) Following the final resolution of any dispute regarding the amount of a rebate, any underpayment by a manufacturer shall be paid with interest calculated pursuant to paragraph (4), and any overpayment, together with interest at the rate calculated pursuant to paragraph (4), shall be credited by the department against future rebates due.

(3) Interest pursuant to paragraphs (1) and (2) shall begin accruing 38 calendar days from the date of mailing the invoice, including supporting utilization data sent to the manufacturer. Interest shall continue to accrue until the date of mailing of the manufacturer’s payment.

(4) Interest rates and calculations pursuant to paragraphs (1) and (2) shall be identical to interest rates and calculations set forth in the federal Centers for Medicare and Medicaid Services’ Medicaid Drug Rebate Program Releases or regulations.

(c) If the department has not received a rebate payment, including interest, within 180 days of the date of mailing of the invoice, including supporting utilization data, a factor replacement therapy manufacturer’s contract with the department shall be deemed to be in default and the contract may be terminated in accordance with the terms of the contract. This subdivision does not limit the department’s right to otherwise terminate a contract in accordance with the terms of that contract.

(d) The department may enter into contracts on a bid or negotiated basis with manufacturers, distributors, dispensers, or suppliers of pharmaceuticals, appliances, durable medical equipment, medical supplies, and other product-type health care services and laboratories for the purpose of obtaining the most favorable prices to the state and to assure adequate access and quality of the product or service. In order to achieve maximum cost savings, the Legislature hereby determines that an expedited contract process under this subdivision is necessary. Therefore, contracts under this subdivision may be on a negotiated basis and shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of the Government Code.

(e) The department may contract with one or more manufacturers of each multisource prescribed product or supplier of outpatient clinical laboratory services on a bid or negotiated basis. Contracts for outpatient clinical laboratory services shall require that the contractor be a clinical laboratory licensed or certified by the State of California or certified under Section 263a of Title 42 of the United States Code. Nothing in this subdivision shall be construed as prohibiting the department from contracting with less than all manufacturers or clinical laboratories, including just one manufacturer or clinical laboratory, on a bid or negotiated basis.

(Amended by Stats. 2008, Ch. 758, Sec. 10. Effective September 30, 2008.)



123855

The department or designated county agency shall cooperate with, or arrange through, local public or private agencies and providers of medical care to seek out handicapped children, bringing them expert diagnosis near their homes. Case finding shall include, but not be limited to, children with impaired sense of hearing. This section does not give the department or designated agency power to require medical or other form of physical examination without consent of parent or guardian.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123860

In accordance with applicable regulations of the United States Children’s Bureau, the department and designated county agencies shall provide a diagnosis for handicapped children. Within the limits of available funds, the department and designated local agencies may accept for diagnosis a handicapped child believed to have a severe chronic disease or severe physical handicap, as determined by the director, irrespective of whether the child actually has an eligible medical condition specified in Section 123830. The department shall cause a record to be kept listing all conditions diagnosed by the program and shall publish the information annually, including data on the number and kinds of diagnosed medical conditions that do not come within the definition of “handicapped child” as specified in Section 123830.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123865

If the parents or estate of a handicapped child is wholly or partly unable to furnish for the child necessary services, the parents or guardian may apply to the agency of the county that has been designated by the board of supervisors of the county of residence under the terms of Section 123850 to administer the provisions for handicapped children. Residence shall be determined in accordance with Sections 243 and 244 of the Government Code.

(Amended by Stats. 2012, Ch. 28, Sec. 3. Effective June 27, 2012.)



123870

(a) The department shall establish standards of financial eligibility for treatment services under the California Children’s Services Program (CCS program).

(1) Financial eligibility for treatment services under this program shall be limited to persons in families with an adjusted gross income of forty thousand dollars ($40,000) or less in the most recent tax year, as calculated for California state income tax purposes. If a person is enrolled in the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code), the financial documentation required for that program in Section 2699.6600 of Title 10 of the California Code of Regulations may be used instead of the person’s California state income tax return. If a person is enrolled in the Medi-Cal program pursuant to Section 14005.26 of the Welfare and Institutions Code, or enrolled in the AIM-Linked Infants Program pursuant to Chapter 2 (commencing with Section 15850) of Part 3.3 of Division 9 of the Welfare and Institutions Code, the financial documentation required to establish eligibility for the respective programs may be used instead of the person’s California state income tax return. However, the director may authorize treatment services for persons in families with higher incomes if the estimated cost of care to the family in one year is expected to exceed 20 percent of the family’s adjusted gross income.

(2) Children enrolled in the Healthy Families Program, the Medi-Cal program pursuant to Section 14005.26 of the Welfare and Institutions Code, or the AIM-Linked Infants Program pursuant to Chapter 2 (commencing with Section 15850) of Part 3.3 of Division 9 of the Welfare and Institutions Code, who have a CCS program eligible medical condition under Section 123830, and whose families do not meet the financial eligibility requirements of paragraph (1), shall be deemed financially eligible for CCS program benefits.

(b) Necessary medical therapy treatment services under the California Children’s Services Program rendered in the public schools shall be exempt from financial eligibility standards and enrollment fee requirements for the services when rendered to any handicapped child whose educational or physical development would be impeded without the services.

(c) All counties shall use the uniform standards for financial eligibility and enrollment fees established by the department. All enrollment fees shall be used in support of the California Children’s Services Program.

(d) Annually, every family with a child eligible to receive services under this article shall pay a fee of twenty dollars ($20), that shall be in addition to any other program fees for which the family is liable. This assessment shall not apply to any child who is eligible for full scope Medi-Cal benefits without a share of cost, for children receiving therapy through the California Children’s Services Program as a related service in their individualized education plans, for children from families having incomes of less than 100 percent of the federal poverty level, or for children covered under the Healthy Families Program or the AIM-Linked Infants Program.

(Amended by Stats. 2013, Ch. 23, Sec. 17. Effective June 27, 2013.)



123872

In addition to the other eligibility requirements set forth in this article, prior to being determined financially eligible for services under this article, the applicant family shall agree to repay the California Children’s Services Program for any treatment services authorized by the program in an amount not to exceed the proceeds of any judgment, award, or settlement for damages as a result of a lawsuit or pursuant to an agreement relating to a California Children’s Services medically eligible condition.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123875

If the California Children’s Service medical therapy unit conference team, based on a medical referral recommending medically necessary occupational or physical therapy in accordance with subdivision (b) of Section 7575 of the Government Code, finds that a handicapped child, as defined in Section 123830, needs medically necessary occupational or physical therapy, that child shall be determined to be eligible for therapy services. If the California Children’s Services medical consultant disagrees with the determination of eligibility by the California Children’s Services medical therapy unit conference team, the medical consultant shall communicate with the conference team to ask for further justification of its determination, and shall weigh the conference team’s arguments in support of its decision in reaching his or her own determination.

This section shall not change eligibility criteria for the California Children’s Services programs as described in Sections 123830 and 123860.

This section shall not apply to children diagnosed as specific learning disabled, unless they otherwise meet the eligibility criteria of the California Children’s Services.

(Amended by Stats. 2012, Ch. 28, Sec. 5. Effective June 27, 2012.)



123880

The department and designated agencies shall not deny eligibility or aid under the California Children’s Services Program because an otherwise eligible person is receiving treatment services under a teaching program at an accredited medical school facility or accredited school or college of podiatric medicine, whether or not all or part of the treatment services are performed by the staff at the facility, school, or college, provided that treatment services at the facility, school, or college are under the general supervision of a California Children’s Services Program panel physician and surgeon, including a family physician, and podiatrist.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123885

Panel members as set forth in Section 123880 shall be board-certified and have expertise in the care of children.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123890

(a)  The state department shall not deny a hospital’s request to provide treatment to burn victims who are eligible under the California Children’s Services Program solely on the basis that the hospital does not have separate facilities for child and adult burn victims, provided that the hospital has approval from the department to operate a burn center pursuant to Section 1255.

(b)  Subdivision (a) shall only be applied to burn units located in hospitals where there are no regional burn centers, or any other existing burn center, within an 85-mile radius of the hospital.

(c)  Subdivision (a) shall only apply if the hospital seeking the exemption had a state-approved burn center in operation as of January 1, 1982, and if there is no hospital specializing in children’s services within an 85-mile radius of the hospital seeking the subdivision (a) exemption.

(d)  Hospitals having qualified and received a subdivision (a) exemption, shall demonstrate, at the request of the department, that the nursing staff providing burn care to children victims have satisfactorily completed post-graduate training in pediatrics.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123895

The designated agency shall determine the financial eligibility of the family according to standards established by the department. The agency will also determine if the parents are residents of the county, if the guardian of the child is a resident of the county, or if the emancipated minor is a resident of the county where application for services is made. If the agency finds that the family, guardian, or emancipated minor is a resident of the county and financially eligible for services, it shall make a record of the facts and shall certify this child for care under the program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123900

(a)  Beginning September 1, 1991, in addition to any other standards of eligibility pursuant to this article, each family with a child otherwise eligible to receive services under this article shall pay an annual enrollment fee as a requirement for eligibility for services, except as specified in subdivision (f).

(b)  The department shall determine the annual enrollment fee, that shall be a sliding fee scale based upon family size and income, and shall be adjusted by the department to reflect changes in the federal poverty level.

(c)  “Family size” shall include the child, his or her natural or adoptive parents, siblings, and other family members who live together and whose expenses are dependent upon the family income.

(d)  “Family income” for purposes of this article, shall include the total gross income, or their equivalents, of the child and his or her natural or adoptive parents.

(e)  Payment of the enrollment fee is a condition of program participation. The enrollment fee is independent of any other financial obligation to the program.

(f)  The enrollment fee shall not be charged in any of the following cases:

(1)  The only services required are for diagnosis to determine eligibility for services, or are for medically necessary therapy pursuant to Section 123875.

(2)  The child is otherwise eligible to receive services and is eligible for full Medi-Cal benefits at the time of application or reapplication.

(3)  The family of the child otherwise eligible to receive services under this article has a gross annual income of less than 200 percent of the federal poverty level.

(4)  The family of a child otherwise eligible to receive services under this article who is enrolled in the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code).

(g)  Failure to pay or to arrange for payment of the enrollment fee within 60 days of the due date shall result in disenrollment and ineligibility for coverage of treatment services 60 days after the due date of the required payment.

(h)  The county shall apply the enrollment fee scale established by the department and shall collect the enrollment fee. The county may arrange with the family for periodic payment during the year if a lump-sum payment will be a hardship for the family. The agency director of California Children’s Services may, on a case-by-case basis, waive or reduce the amount of a family’s enrollment fee if, in the director’s judgment, payment of the fee will result in undue hardship.

(i)  By thirty days after the effective date of this section or August 1, 1991, whichever is later, the department shall advance to each county, as a one-time startup amount, five dollars and fifty cents ($5.50) for each county child who was receiving services under this article on June 30, 1990, and who was not a Medi-Cal beneficiary. This one-time payment shall be in addition to the 4.1 percent of the gross total expenditures for diagnoses, treatment, and therapy by counties allowed under subdivision (c) of Section 123955.

(j)  Each county shall submit to the state, as part of its quarterly claim for reimbursement, an accounting of all revenues due and revenues collected as enrollment fees.

(Amended by Stats. 1999, Ch. 146, Sec. 7. Effective July 22, 1999.)



123905

A county of under 200,000 population, administering its county program jointly with the department, shall forward to the department a statement certifying the family of the handicapped child as financially eligible for treatment services. The department shall authorize necessary services within the limits of available funds. Payment for services shall be made by the department, with reimbursement from the county for its proportionate share as specified in this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123910

The department may, without the possession of a county certification, pay the expenses for services required by any physically handicapped child out of any funds received by it through gift, devise, or bequest or from private, state, federal, or other grant or source.

The department may authorize or contract with any person or institution properly qualified to furnish services to handicapped children. It may pay for services out of any funds appropriated for the purpose or from funds it may receive by gift, devise, or bequest.

The department may receive gifts, legacies, and bequests and expend them for the purpose of this article, but not for administrative expense.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123915

When the department provides, or arranges for the provision of, services to physically handicapped children directly, as in the case of nonresident physically handicapped children, it shall enter into an agreement with parents, guardians or persons responsible for the care of handicapped children for payment of the enrollment fee.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123920

Upon the request of another state or of a federal agency, the department may pay the expenses of services required by any physically handicapped child who is not a resident of the state; provided, that the cost of the services is fully covered by special grants or allotments received from the state or federal agency for that purpose.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123925

The department and designated agencies shall maintain surveillance and supervision over the services provided handicapped children under authorization by the program to assure a high quality of service and shall cause a record to be kept showing the condition and improvement of these handicapped children.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123929

(a) Except as otherwise provided in this section and Section 14133.05 of the Welfare and Institutions Code, California Children’s Services program services provided pursuant to this article require prior authorization by the department or its designee. Prior authorization is contingent on determination by the department or its designee of all of the following:

(1) The child receiving the services is confirmed to be medically eligible for the CCS program.

(2) The provider of the services is approved in accordance with the standards of the CCS program.

(3) The services authorized are medically necessary to treat the child’s CCS-eligible medical condition.

(b) The department or its designee may approve a request for a treatment authorization that is otherwise in conformance with subdivision (a) for services for a child participating in the Healthy Families Program or the AIM-Linked Infants Program pursuant to clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 of the Insurance Code or Chapter 2 (commencing with Section 15810) of Part 3.3 of Division 9 of the Welfare and Institutions Code, received by the department or its designee after the requested treatment has been provided to the child.

(c) If a provider of services who meets the requirements of paragraph (2) of subdivision (a) incurs costs for services described in paragraph (3) of subdivision (a) to treat a child described in subdivision (b) who is subsequently determined to be medically eligible for the CCS program as determined by the department or its designee, the department may reimburse the provider for those costs. Reimbursement under this section shall conform to the requirements of Section 14105.18 of the Welfare and Institutions Code.

(d) (1) By July 1, 2016, or a subsequent date determined by the department, requests for authorization of services, excluding requests for authorization of services submitted by dental providers enrolled in the Medi-Cal Dental program, shall be submitted in an electronic format determined by the department and shall be submitted via the department’s Internet Web site or other electronic means designated by the department. The department may implement this requirement in phases.

(2) The department shall designate an alternate format for submitting requests for authorization of services when the department’s Internet Web site or other electronic means designated in paragraph (1) are unavailable due to a system disruption.

(3) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may, without taking regulatory action, implement, interpret, or make specific this subdivision and any applicable waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions. Thereafter, the department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall consult with interested parties and appropriate stakeholders in implementing this subdivision.

(Amended by Stats. 2014, Ch. 849, Sec. 1. Effective January 1, 2015.)



123930

This article does not authorize any treatment service without the written consent of a parent or guardian except as a person under 18 years of age is an emancipated minor.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123935

A handicapped child shall not be denied services pursuant to this article because he or she has an intellectual disability.

(Amended by Stats. 2012, Ch. 457, Sec. 32. Effective January 1, 2013.)



123940

(a) (1) Annually, the board of supervisors shall appropriate a sum of money for services for handicapped children of the county, including diagnosis, treatment, and therapy services for physically handicapped children in public schools, equal to 25 percent of the actual expenditures for the county program under this article for the 1990–91 fiscal year, except as specified in paragraph (2).

(2) If the state certifies that a smaller amount is needed in order for the county to pay 25 percent of costs of the county’s program from this source. The smaller amount certified by the state shall be the amount that the county shall appropriate.

(b) In addition to the amount required by subdivision (a), the county shall allocate an amount equal to the amount determined pursuant to subdivision (a) for purposes of this article from revenues allocated to the county pursuant to Chapter 6 (commencing with Section 17600) of Division 9 of the Welfare and Institutions Code.

(c) (1) The state shall match county expenditures for this article from funding provided pursuant to subdivisions (a) and (b).

(2) County expenditures shall be waived for payment of services for children who are eligible pursuant to paragraph (2) of subdivision (a) of Section 123870.

(d) The county may appropriate and expend moneys in addition to those set forth in subdivision (a) and (b) and the state shall match the expenditures, on a dollar-for-dollar basis, to the extent that state funds are available for this article.

(e) County appropriations under subdivisions (a) and (b) shall include county financial participation in the nonfederal share of expenditures for services for children who are enrolled in the Medi-Cal program pursuant to Section 14005.26 of the Welfare and Institutions Code, or the AIM-Linked Infants Program pursuant to Chapter 2 (commencing with Section 15850) of Part 3.3 of Division 9 of the Welfare and Institutions Code, and who are eligible for services under this article pursuant to paragraph (1) of subdivision (a) of Section 123870, to the extent that federal financial participation is available at the enhanced federal reimbursement rate under Title XXI of the federal Social Security Act (42 U.S.C. Sec. 1397aa et seq.) and funds are appropriated for the California Children’s Services Program in the State Budget.

(f) Nothing in this section shall require the county to expend more than the amount set forth in subdivision (a) plus the amount set forth in subdivision (b) nor shall it require the state to expend more than the amount of the match set forth in subdivision (c).

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking further regulatory action, shall implement this section by means of California Children’s Services numbered letters.

(Amended by Stats. 2013, Ch. 23, Sec. 19. Effective June 27, 2013.)



123945

For those counties with a total appropriation of county funds not exceeding one hundred twenty-five thousand dollars ($125,000), and upon the expenditure of the county funds equivalent to a county appropriation pursuant to Section 123940, the department may, to the extent funds are available from state appropriated funds for the California Children’s Services Program and upon certification of the county that there are insufficient revenues from the account established pursuant to Chapter 6 (commencing with Section 17600) of Division 9 of the Welfare and Institutions Code, pay for services for cases deemed by the department to represent emergencies or cases where medical care cannot be delayed without great harm to the child.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123950

The designated county agency shall administer the medical-therapy program in local public schools for physically handicapped children. As provided in Section 123940, the state and counties will share in the cost of support of therapist salaries in these schools in the ratio of one dollar ($1) of state or federal funds reimbursed quarterly to one dollar ($1) of county funds. The director shall establish standards for the maximum number of therapists employed in the schools eligible for state financial support in this program, the services to be provided, and the county administrative services subject to reimbursement by the state.

The department may adopt regulations to implement this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, the adoption of the regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, these emergency regulations shall not be subject to the review and approval of the Office of Administrative Law.

Notwithstanding any other provision of law, if the department determines that emergency regulations are necessary to implement any part of this article, there shall be deemed to be good cause for the regulations to take effect prior to public notice and hearing.

Notwithstanding subdivision (h) of Section 11346.1 and Section 11349.6 of the Government Code, the department shall transmit these regulations directly to the Secretary of State for filing. The regulations shall become effective immediately upon filing by the Secretary of State.

The Office of Administrative Law shall provide for the printing and publication of these regulations in the California Code of Regulations. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, these regulations shall not be repealed by the Office of Administrative Law and shall remain in effect until revised or repealed by the department.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123955

(a) The state and the counties shall share in the cost of administration of the California Children’s Services Program at the local level.

(b) (1) The director shall adopt regulations establishing minimum standards for the administration, staffing, and local implementation of this article subject to reimbursement by the state.

(2) The standards shall allow necessary flexibility in the administration of county programs, taking into account the variability of county needs and resources, and shall be developed and revised jointly with state and county representatives.

(c) The director shall establish minimum standards for administration, staffing and local operation of the program subject to reimbursement by the state.

(d) Until July 1, 1992, reimbursable administrative costs, to be paid by the state to counties, shall not exceed 4.1 percent of the gross total expenditures for diagnosis, treatment and therapy by counties as specified in Section 123940.

(e) Beginning July 1, 1992, this subdivision shall apply with respect to all of the following:

(1) Counties shall be reimbursed by the state for 50 percent of the amount required to meet state administrative standards for that portion of the county caseload under this article that is ineligible for Medi-Cal to the extent funds are available in the State Budget for the California Children’s Services Program.

(2) Counties shall be reimbursed by the state for 50 percent of the nonfederal share of the amount required to meet state administrative standards for that portion of the county caseload under this article that is enrolled in the Medi-Cal program pursuant to Section 14005.26 of the Welfare and Institutions Code or the AIM-Linked Infants Program pursuant to Chapter 2 (commencing with Section 15850) of Part 3.3 of Division 9 of the Welfare and Institutions Code, and who are eligible for services under this article pursuant to subdivision (a) of Section 123870, to the extent that federal financial participation is available at the enhanced federal reimbursement rate under Title XXI of the federal Social Security Act (42 U.S.C. Sec. 1397aa et seq.) and funds are appropriated for the California Children’s Services Program in the State Budget.

(3) On or before September 15 of each year, each county program implementing this article shall submit an application for the subsequent fiscal year that provides information as required by the state to determine if the county administrative staff and budget meet state standards.

(4) The state shall determine the maximum amount of state funds available for each county from state funds appropriated for CCS county administration. If the amount appropriated for any fiscal year in the Budget Act for county administration under this article differs from the amounts approved by the department, each county shall submit a revised application in a form and at the time specified by the department.

(f) The department and counties shall maximize the use of federal funds for administration of the programs implemented pursuant to this article, including using state and county funds to match funds claimable under Title XIX or Title XXI of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.; 42 U.S.C. Sec. 1397aa et seq.).

(Amended by Stats. 2013, Ch. 23, Sec. 20. Effective June 27, 2013.)



123960

The department shall require of participating local governments the provision of program data including, but not limited to, the number of children treated, the kinds of disabilities, and the costs of treatment, to enable the department, the Department of Finance, and the Legislature to evaluate in a timely fashion and to adequately fund the California Children’s Services Program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123965

A handicapped child placed for adoption, determined to be financially eligible for care at the time of placement, shall not be denied services pursuant to this article based upon the income of the adopting parents, nor shall the adopting parents be required to enter into any agreement to pay toward the costs of services authorized for the care. This section shall only apply to physical handicaps present, and diagnosed, at the time of adoption. Residence, for the purposes of this section, shall be that of the adopting parents.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123970

The department and the placing adoption agency at the time of placement shall notify all prospective adopting parents in writing, that funds received under the California Children’s Services Program shall terminate if the adopting parents move out of the state. However, the department and the placing adoption agency shall advise the prospective adopting parents that they may be eligible for the funds in the new state, subject to any applicable qualifications.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123975

(a)  The department, in consultation with selected representatives of participating neonatal intensive care units, shall establish a system to screen all newborns and infants for hearing loss as defined in subdivision (e) of Section 124116 and create and maintain a system of assessment and followup services for newborns and infants identified by the screening in approved neonatal intensive care units participating in the California Children’s Services Program. Screening, assessment and followup services and reporting of these services shall be provided in a manner consistent with Article 6.5 (commencing with Section 124115) of Chapter 3.

This section shall not be applicable to a newborn child whose parent or guardian objects to the tests on the ground that the tests conflict with his or her religious beliefs or practices.

(b)  It is the intent of the Legislature, in enacting this section, to ensure the establishment and maintenance of protocols and quality of standards.

(c)  The department shall implement this section for newborns and infants in neonatal intensive care units participating in the California Children’s Services Program.

(Amended by Stats. 1998, Ch. 310, Sec. 22. Effective August 19, 1998.)



123980

If the recipient of services provided by the California Children’s Services Program, his or her guardian, conservator, personal representative, estate, or survivors, or any of them brings an action against a third person who may be liable for the injury, notice of institution of legal proceedings, notice of settlement, and all other notices required by this code shall be given to the State Director of Health Services in Sacramento and to the county-managed California Children’s Services Program. The director may provide notice to the Attorney General. All of these notices shall be given by the attorney retained to assert the beneficiary’s claim, or by the injured party beneficiary, his or her guardian, conservator, personal representative, estate, or survivors, if no attorney is retained.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123982

Except as otherwise provided by law, the amount of any judgment, award, or settlement relating to a medical condition for which treatment services have been provided under the California Children’s Services Program shall be subject to a claim by the state department and the designated county agency for reimbursement of the costs of the benefits provided, and to any lien filed against that judgment, award, or settlement. The department or the county designated agency, through its civil legal adviser, may, to enforce this right, institute and prosecute legal proceedings against the person who has received benefits under this article, his or her guardian, conservator, or other personal representative, or his or her estate. In the event of a judgment, award, or settlement in a suit or claim against a third person who is liable for the medical condition for which treatment services have been provided under the California Children’s Services Program, the court or other agency shall first order paid from the judgment, award, or settlement the actual costs of the care and treatment furnished, or to be furnished, under the California Children’s Services Program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123985

(a)  A bone marrow transplant for the treatment of cancer shall be reimbursable under this article, when all of the following conditions are met:

(1)  The bone marrow transplant is recommended by the recipient’s attending physician.

(2)  The bone marrow transplant is performed in a hospital that is approved for participation in the California Children’s Services program.

(3)  The bone marrow transplant is a reasonable course of treatment and is approved by the appropriate hospital medical policy committee.

(4)  The bone marrow transplant has been deemed appropriate for the recipient by the program’s medical consultant. The medical consultant shall not disapprove the bone marrow transplant solely on the basis that it is classified as experimental or investigational.

(b)  The program shall provide reimbursement for both donor and recipient surgery.

(c)  Any county that has a population of not more than 600,000, as determined by the most recent decennial census conducted by the United States Bureau of the Census, shall be exempt from complying with the 25-percent matching requirement provided for under this article, for any bone marrow transplant reimbursable under this section.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123990

The department shall adopt regulations to implement the amendments of this article in 1991. The adoption of the regulations shall be deemed to be an emergency, and necessary for the immediate preservation of the public peace, health, safety, and general welfare.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



123995

(a)  The department shall require all applicants to the program who may be eligible for cash grant assistance or for Medi-Cal benefits to apply for Medi-Cal.

(b)  This section shall not be interpreted to prohibit the coverage of services in emergency cases.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 5.5 - Assistance To Children At Home Demonstration Project

124010

(a)  It is the intent of the Legislature to establish demonstration projects to assist medically fragile infants, children, and adolescents.

(b)  It is further the intent of the Legislature that these demonstration projects serve as models for methods of providing primary care services and coordination of health care for medically fragile infants, children, and adolescents.

(c)  The Legislature finds and declares that the use of care management services under these demonstration projects will lead to savings in medical costs through reduced emergency room visits, hospital admissions, and other medical indicators and measures.

(Amended by Stats. 2000, Ch. 93, Sec. 28. Effective July 7, 2000.)



124011

There is hereby established demonstration projects to provide a medical home and coordination of care model in order to reduce avoidable health problems of chronically, seriously ill infants, children, and adolescents. The demonstration projects may operate for a period of up to three years. Existing demonstration projects may be extended for up to two years, if outcome data display effectiveness as determined by the State Department of Health Services.

(Amended by Stats. 2000, Ch. 93, Sec. 29. Effective July 7, 2000.)



124012

The department shall award funding appropriated for purposes of this article, on a competitive basis, to any nonprofit children’s hospitals, as defined in Section 10727 of the Welfare and Institutions Code, and other hospitals that operate at least 10 special care centers, as certified by the California Childrens’ Services Program.

(Amended by Stats. 2000, Ch. 93, Sec. 30. Effective July 7, 2000.)



124013

The demonstration projects shall provide care management services to children enrolled in the demonstration projects pursuant to proposals accepted by the department.

Demonstration projects shall meet all of the following requirements:

(a)  Establish and function as a medical home to a population of infants, children, and adolescents whose medical conditions requires multidisciplinary and multispecialty care.

(b)  Provide care coordination between primary care and specialty health care providers and community agencies for project enrollees.

(c)  Provide, or arrange for the provision of, health care services to maintain optimal health status. These services may include, but need not be limited to, physician office or home visits, psychosocial counseling, and medical nutrition evaluation and counseling.

(d)  Establish a relationship with an enrollee’s parent or guardian in order to enhance the understanding of the child’s condition and the parent or guardian’s participation in the enrollee’s medical treatment plan and decisionmaking.

(e)  Maximize the use of third-party reimbursement for the services provided to the population enrolled in the project.

(Amended by Stats. 2000, Ch. 93, Sec. 31. Effective July 7, 2000.)



124014

In order to most effectively assist children enrolled in the demonstration project, the demonstration project may employ the use of clinic visits, home visits, school visits, inpatient visits, and multidisciplinary conferences, as well as other innovative care management techniques.

(Amended by Stats. 2000, Ch. 93, Sec. 32. Effective July 7, 2000.)



124015

(a)  The hospital receiving funding under this article shall submit a report to the department that evaluates the demonstration project and includes measures of medical costs and improved health outcomes of enrollees.

(b)  The report shall address the following outcome measures as identified in the hospital’s demonstration project submitted to the department for approval.

(c)  The report required by subdivision (a) shall include a determination as to whether the demonstration project is deemed to be successful. Unless other outcome measures are used pursuant to subdivision (d), the demonstration project shall be deemed to be successful if all of the following have occurred:

(1)  The average number of school days missed is decreased by 50 percent.

(2)  The average number of emergency room visits is decreased by 50 percent.

(3)  The average number of hospitalizations and hospital days is decreased by 50 percent.

(4)  The number of children with up-to-date immunizations is increased by 50 percent.

(d)  The demonstration project may use other outcome measures in lieu of those identified in subdivision (c), if deemed appropriate by the department, to measure success.

(e)  The determinations made pursuant to this subdivision shall be based on a comparison of the preprogram utilization rates, which is data collected one year prior to enrollment in the program, with the utilization rates one year after enrollment.

(Amended by Stats. 2000, Ch. 93, Sec. 33. Effective July 7, 2000.)






ARTICLE 6 - Child Health And Disability Prevention Program

124025

The Legislature finds and declares that many physical and mental disabilities can be prevented, or their impact on an individual lessened, when they are identified and treated before they become chronic and irreversible damage occurs. The Legislature finds and declares that a community-based program of early identification and referral for treatment of potential handicapping conditions will be effective in reducing the incidence of the conditions and will benefit the health and welfare of the citizens of this state.

It is the intent of the Legislature in enacting this article and Section 120475 to establish child health and disability prevention programs, that shall be financed and have standards established at the state level and that shall be operated at the local level, for the purpose of providing early and periodic assessments of the health status of children. It is further intended that child health and disability prevention programs shall make maximum use of existing health care resources and shall utilize, as the first source of screening, the child’s usual source of health care so that health screening programs are fully integrated with existing health services, that health care professionals be appropriately represented and utilized in these programs, that outreach programs be developed to stimulate the use of preventive health services, and that services offered pursuant to this article be efficiently provided and be of the highest quality.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124030

As used in this article and Section 120475:

(a)  “State board” means the State Maternal, Child, and Adolescent Health Board.

(b)  “Department” means the department.

(c)  “Director” means the director.

(d)  “Governing body” means the county board of supervisors or boards of supervisors in the case of counties acting jointly.

(e)  “Local board” means local maternal, child, and adolescent health board.

(f)  “Local health jurisdiction” means county health department or combined health department in the case of counties acting jointly or city health department within the meaning of Section 101185.

(g) “Child Health and Disability Prevention provider” or “CHDP provider” means any of the following, if approved for participation in the Child Health and Disability Prevention program by the community Child Health and Disability program director in accordance with program standards and as certified by the department:

(1)  A physician licensed to practice medicine in California.

(2)  A family nurse practitioner certified pursuant to Sections 2834 and 2836 of the Business and Professions Code.

(3)  A pediatric nurse practitioner certified pursuant to Sections 2834 and 2836 of the Business and Professions Code.

(4)  A primary care center, clinic, or other public or private agency or organization that provides outpatient health care services.

(5)  A physicians’ group.

(6)  A licensed clinical laboratory.

(Amended by Stats. 2002, Ch. 1161, Sec. 11. Effective September 30, 2002.)



124033

(a)  Commencing July 1, 2003, all applications for services under the Child Health and Disability Prevention program shall be filed electronically in accordance with subdivision (b) of Section 14011.7 of the Welfare and Institutions Code.

(b)  To implement the program described in subdivisions (b) to (e), inclusive, of Section 14011.7 of the Welfare and Institutions Code for the use of an electronic application for the Child Health and Disability Prevention program and for preenrollment into the Medi-Cal program or the Healthy Families Program, the following shall apply:

(1)  The department may contract with public or private entities, or utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program’s fiscal intermediary, only if services provided under the program are specifically identified and reimbursed in a manner that appropriately claims federal financial reimbursement.

(2)  Contracts, including the Medi-Cal program fiscal intermediary contract for the Child Health and Disability Prevention Program, including any contract amendment, any system change pursuant to a change order, and any project or systems development notice shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, Chapter 7 (commencing with Section 11700) of Part 1 of Division 3 of Title 2 of the Government Code, Section 19130 of the Government Code, and any policies, procedures, or regulations authorized by these laws.

(Added by Stats. 2002, Ch. 1161, Sec. 12. Effective September 30, 2002.)



124035

The department shall administer this article and Section 120475 and shall adopt minimum standards for the approval of community child health and disability prevention programs and regulations as necessary. The standards shall allow necessary flexibility in the administration of county programs, taking into account the variability of county needs and resources. Standards shall be adopted for:

(a)  Education and experience requirements for directors of community child health and disability prevention programs.

(b)  Health screening, evaluation, and diagnostic procedures for child health and disability prevention programs.

(c)  Public and private facilities and providers that may participate in community child health and disability prevention programs.

(d)  The department shall develop a methodology for allocating child health and disability prevention funds to counties for the administration of this program.

(Amended by Stats. 2001, Ch. 171, Sec. 12.5. Effective August 10, 2001.)



124040

(a)  The governing body of each county or counties shall establish a community child health and disability prevention program for the purpose of providing early and periodic assessments of the health status of children in the county or counties by July 1, 1974. However, this shall be the responsibility of the department for all counties that contract with the state for health services. Contract counties, at the option of the board of supervisors, may provide services pursuant to this article in the same manner as other county programs, provided the option is exercised prior to the beginning of each fiscal year. Each plan shall include, but is not limited to, the following requirements:

(1)  Outreach and educational services.

(2)  Agreements with public and private facilities and practitioners to carry out the programs.

(3)  Health screening and evaluation services for all children including a physical examination, immunizations appropriate for the child’s age and health history, and laboratory procedures appropriate for the child’s age and population group performed by, or under the supervision or responsibility of, a physician licensed to practice medicine in California or by a certified family nurse practitioner or a certified pediatric nurse practitioner.

(4)  Referral for diagnosis or treatment when needed, including, for all children eligible for Medi-Cal, referral for treatment by a provider participating in the Medi-Cal program of the conditions detected, and methods for assuring referral is carried out.

(5)  Recordkeeping and program evaluations.

(6)  The health screening and evaluation part of each community child health and disability prevention program plan shall include, but is not limited to, the following for each child:

(A)  A health and development history.

(B)  An assessment of physical growth.

(C)  An examination for obvious physical defects.

(D)  Ear, nose, mouth, and throat inspection, including inspection of teeth and gums, and for all children three years of age and older who are eligible for Medi-Cal, referral to a dentist participating in the Medi-Cal program.

(E)  Screening tests for vision, hearing, anemia, tuberculosis, diabetes, and urinary tract conditions.

(7)  An assessment of nutritional status.

(8)  An assessment of immunization status.

(9)  Where appropriate, testing for sickle-cell trait, lead poisoning, and other tests that may be necessary to the identification of children with potential disabilities requiring diagnosis and possibly treatment.

(10)  For all children eligible for Medi-Cal, necessary assistance with scheduling appointments for services and with transportation.

(b)  Dentists receiving referrals of children eligible for Medi-Cal under this section shall employ procedures to advise the child’s parent or parents of the need for and scheduling of annual appointments.

(c)  Standards for procedures to carry out health screening and evaluation services and to establish the age at which particular tests should be carried out shall be established by the director. At the discretion of the department, these health screening and evaluation services may be provided at the frequency provided under the Healthy Families Program and permitted in managed care plans providing services under the Medi-Cal program, and shall be contingent upon appropriation in the annual Budget Act. Immunizations may be provided at the frequency recommended by the Committee on Infectious Disease of the American Academy of Pediatrics and the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention.

(d)  Each community child health and disability prevention program shall, pursuant to standards set by the director, establish a record system that contains a health case history for each child so that costly and unnecessary repetition of screening, immunization and referral will not occur and appropriate health treatment will be facilitated as specified in Section 124085.

(Amended by Stats. 2002, Ch. 1161, Sec. 13. Effective September 30, 2002.)



124045

A city that operates an independent health agency may elect to provide the services described in this article with the approval of the department. In this instance, the powers granted a governing body of a county shall be vested in the governing body of the city.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124050

Each community child health and disability program shall have a director meeting qualification standards by the department, appointed by the governing body, except for counties contracting with the state for health services.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124055

Any community child health and disability prevention program may contract to furnish services to any other county if the contract is approved by the director.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124060

(a)  On or before September 15 of each year, each county program director shall submit a budget update for the subsequent fiscal year that provides the following information:

(1)  A summary of the previous year’s activity, including the number of children screened, the number of children referred for diagnosis and treatment, by condition, and the cost of screening services.

(2)  A summary description of the results of cases in that a treatable disability was identified and referral made.

(3)  A projection and cost estimates of the number of children to be screened for the fiscal year for which the budget is being submitted.

(b)  The multiyear base community child health and disability prevention plan shall include the following:

(1)  An assessment of the adequacy and availability of the facilities and providers to provide health screening diagnostic and treatment services.

(2)  A description of the child health and disability prevention program to be offered, including expected participating providers and outreach mechanisms to be utilized.

(3)  A summary description of the current year’s activity, including the number of children screened, the number of children referred for diagnosis and treatment, by condition, and the cost of screening services.

(4)  A description of how existing school health resources, including school health personnel, are to be utilized for outreach and other services.

(5)  Budget estimates, including all sources of revenue, for the budget.

(c)  On or before September 15 of each year each governing board shall submit an update to the multiyear base community child health and disability prevention plan.

The director shall determine the amount of state funds available for each county for specified services under an approved multiyear base community child health and disability prevention plan, as updated, from state funds appropriated for child health and disability prevention services.

If the amount appropriated in the Budget Act for the fiscal year as enacted into law differs from the amount in the budget submitted by the Governor for the fiscal year, each governing board shall submit an additional revised update in the form and at the time specified by the department.

Notwithstanding any other provision of this article, no new community child health and disability prevention plan shall be submitted by a county until September 15, 1983. Each county plan and budget approved for the 1981–82 fiscal year shall be updated on or before September 15 by the governing body of each county for the 1982–83 and 1983–84 fiscal years pursuant to regulations adopted by the department. On or before September 15, 1983, the governing body of each county shall prepare and submit to the department a multiyear base plan and budget for the 1984–85 fiscal year that shall be annually updated on or before September 15 of each subsequent year pursuant to regulations adopted by the department.

The department shall develop and implement the format and procedures for the preparation and submission of a multiyear base plan update in order for the counties to have sufficient time prior to September 15, 1983, to prepare and submit their multiyear base plan by September 15, 1983.

For the purposes of simplifying and reducing plan requirements, the Legislature intends that the annual update shall not duplicate any of the material in the multiyear base plan, but serve as a progress report both evaluating what has been accomplished over the past year and describing in more detail what will be accomplished in relation to each of the elements in the base plan during the coming year.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124065

Counties shall be reimbursed for the amount required by the county to carry out its community child health and disability prevention program in accordance with the approved community child health and disability prevention plan. Claims for state reimbursement shall be made in the manner as the director shall provide. Each claim for state reimbursement shall be payable from the appropriation made for the fiscal year when the expenses upon which the claim is based are incurred.

There shall be no reimbursement for expenditures for the treatment of disabilities identified as a result of the program or for capital improvements or the purchase or construction of buildings, except for the equipment items and remodeling expenses as may be allowed by regulations adopted by the director.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124070

Counties shall be reimbursed for the amount required by the county to carry out its community child health and disability prevention program in accordance with the approved community child health and disability prevention plan. Claims for state reimbursement shall be made in a manner as the director shall provide. Each claim for state reimbursement shall be payable from the appropriation made for the fiscal year in which the expenses upon which the claim is based are incurred.

There shall be no reimbursement for expenditures for the treatment of disabilities identified as a result of the program, except for the costs of immunizations necessary to bring the child current in his or her immunization status as provided for by regulations of the department, or for capital improvements or the purchase or construction of buildings, except for the equipment items and remodeling expenses as may be allowed by regulations adopted by the director.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124075

(a)  In order to ensure the maximum utilization of the California Medical Assistance Program and other potential reimbursement sources, the department shall develop a schedule and method of reimbursement at reasonable rates for services rendered pursuant to this article. The reimbursement schedule shall include provision for well child examinations as well as for administrative expenses incurred by providers pursuant to meeting this article. Inquiry shall be made of all recipients of services under this article as to their entitlement for third-party reimbursement for medical services. Where an entitlement exists it shall be billed. Notwithstanding subdivision (c) of Section 14000 of the Welfare and Institutions Code and Section 14005 of that code, the California Medical Assistance Program shall be billed for services rendered pursuant to this article for every Medi-Cal eligible beneficiary.

(b)  The department and counties shall maximize the use of federal funds for carrying out this article, including using state or county funds to match funds claimable under Title 19 of the Social Security Act. Services and administrative support costs claimable under federal law shall include, but not be limited to, outreach, health education, case management, resource development, and training at state and local levels. Any federal funds received shall augment and not replace funds appropriated from the General Fund for carrying out the purposes of this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124080

The department may contract with a private entity for the performance of processing claims for state reimbursement, so long as the cost of the contract is no more than 85 percent of the cost of the service if performed in state service and there is compliance with other applicable provisions of the Government Code including, but not limited to, Sections 19130 to 19132, inclusive.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124085

On and after July 1, 1976, each child eligible for services under this article shall, within 90 days after entrance into the first grade, provide a certificate approved by the department to the school where the child is to enroll documenting that within the prior 18 months the child has received the appropriate health screening and evaluation services specified in Section 124040. A waiver signed by the child’s parents or guardian indicating that they do not want or are unable to obtain the health screening and evaluation services for their children shall be accepted by the school in lieu of the certificate. If the waiver indicates that the parent or guardian was unable to obtain the services for the child, then the reasons why should be included in the waiver.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124090

Any child between birth and 90 days after entrance into the first grade and all persons under 21 years of age who are eligible for the California Medical Assistance Program shall be eligible for services from the child health and disabilities prevention program in the county where they are a resident. The department, with review and recommendation by the board, shall adopt regulations specifying age groups that shall be given certain types of screening tests and recommendations for referral.

The first source of referral shall be the child’s usual source of health care. If referral is required and no regular source of health care can be identified, the facility or provider providing health screening and evaluation services shall provide a list of three qualified sources of care, without prejudice for or against any specific source.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124095

Each community child health and disability prevention program shall provide the child or his or her parent or guardian with a copy of the results of the health screening and evaluation, as well as an explanation of the meaning of the results, and shall, where the need indicates, refer the child for further diagnosis and treatment.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124100

(a) In cooperation with the county child health and disability prevention program, the governing body of every school district or private school that has children enrolled in kindergarten shall provide information to the parents or guardians of all children enrolled in kindergarten of this article and Section 120475.

(b) Each county child health and disability prevention program shall reimburse school districts for information provided pursuant to this section. The Superintendent of Public Instruction may withhold state average daily attendance funds to any school district for any child for whom a certification or parental waiver is not obtained as required by Section 124085.

(Amended by Stats. 2004, Ch. 895, Sec. 15. Effective January 1, 2005.)



124105

(a) This section shall be known and may be cited as the “Hughes Children’s Health Enforcement Act.”

(b) The Legislature recognizes the importance of health to learning and to a successful academic career. The Legislature also recognizes the important role of schools in ensuring the health of pupils through health education and the maintenance of minimal health standards among the pupil population. Therefore, it is the intent of the Legislature that schools ensure that pupils receive a health screening before the end of the first grade.

(c) The governing board of each school district shall exclude from school, for not more than five days, any first grade pupil who has not provided either a certificate or a waiver, as specified in Section 124085, on or before the 90th day after the pupil’s entrance into the first grade. The exclusion shall commence with the 91st calendar day after the pupil’s entrance into the first grade, unless school is not in session that day, then the exclusion shall commence on the next succeeding schoolday. A child shall not be excluded under this section if the pupil’s parent or guardian provides to the district either a certificate or a waiver as specified in Section 124085.

(d) The governing board of a school district may exempt any pupil from the exclusion described in subdivision (c) if, at least twice between the first day and the 90th day after the pupil’s entrance into the first grade, the district has contacted the pupil’s parent or guardian and the parent or guardian refuses to provide either a certificate or a waiver as specified in Section 124085. The number of exemptions from exclusion granted by a school district pursuant to this subdivision may not exceed 5 percent of a school district’s first grade enrollment. It is the intent of the Legislature that exemptions from exclusion be used in extraordinary circumstances, including, but not limited to, family situations of great dysfunction or disruption, including substance abuse by parents or guardians, child abuse, or child neglect.

(e) It is the intent of the Legislature that, upon a pupil’s enrollment in kindergarten or first grade, the governing board of the school district notify the pupil’s parent or guardian of the obligation to comply with Section 124085 and of the availability for low-income children of free health screening for up to 18 months prior to entry into first grade through the Child Health Disabilities Prevention Program.

(f) It is the intent of the Legislature that school districts provide information to parents regarding the requirements of Section 124085 within the notification of immunization requirements. Moreover, the Legislature intends that the information sent to parents encourage parents to obtain health screenings simultaneously with immunizations.

(Amended by Stats. 2004, Ch. 895, Sec. 16. Effective January 1, 2005.)



124110

All information and results of the health screening and evaluation of each child shall be confidential and shall not be released without the informed consent of a parent or guardian of the child.

The results of the health screening and evaluation shall not be released to any public or private agency, even with the consent of a parent or guardian, unless accompanied by a professional interpretation of what the results mean.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 6.4 - Newborn Eye Pathology Screening

124111

(a)  The Newborn Eye Pathology Screening Task Force is established and shall advise the State Department of Health Services on the newborn eye pathology screening protocol.

(b)  The task force shall be composed of the following 12 members:

(1)  The Director of Health Services as a nonvoting ex officio member.

(2)  The 11 voting members shall be appointed by the Director of Health Services as follows:

(A)  One ophthalmologist with a background in or knowledge of providing services to infants with retinoblastoma.

(B)  One pediatric ophthalmologist who sees general pediatric patients and is a designee of the American Association for Pediatric Ophthalmology and Strabismus.

(C)  One academic pediatrician with a background in or knowledge of infant eye pathology screening.

(D)  One parent representing families with a child with blindness or other ocular abnormalities affecting vision.

(E)  One representative from the California Academy of Family Physicians.

(F)  One representative recommended by the State Department of Health Services.

(G)  One representative from the American Academy of Pediatrics, California District.

(H)  One community pediatrician with a background in or experience with the routine instillation of dilating eye drops as part of red reflex screening.

(I)  One nurse with a background in or knowledge of the current department program for the instillation of eye drops to prevent conjunctivitis.

(J)  One retinal specialist with research experience in detecting the signs of treatable congenital eye disease.

(K)  One optometrist with a background in or experience with pupil dilation in infants and red reflex screening for intraocular pathology.

(c)  Task force members shall serve without compensation, but shall be reimbursed for necessary travel expenses incurred in the performance of the duties of the task force.

(Added by Stats. 2000, Ch. 325, Sec. 2. Effective January 1, 2001.)



124112

(a)  On or before June 30, 2002, the department shall adopt the protocol developed by the American Academy of Pediatrics to optimally detect the presence of treatable causes of blindness in infants by two months of age. If a protocol is not developed on or before June 30, 2002, the department, in consultation with representatives of the Newborn Eye Pathology Task Force, shall establish a protocol to optimally detect the presence of treatable causes of blindness in infants by two months of age on or before January 1, 2003.

(b)  If the American Academy of Pediatrics develops a protocol to optimally detect the presence of treatable causes of blindness by two months of age after the adoption of the protocol developed by the department, the department shall conform its protocol to the protocol adopted by the American Academy of Pediatrics.

(c)  Nothing in the section shall be construed to supersede the clinical judgment of the licensed health care provider.

(d)  Any screening examination recommended pursuant to subdivision (a) shall not be conducted on a newborn if a parent or guardian of the newborn objects to the examination on the grounds that the examination conflicts with the religious beliefs or practices of the parent or guardian.

(Added by Stats. 2000, Ch. 325, Sec. 2. Effective January 1, 2001.)






ARTICLE 6.5 - Newborn and Infant Hearing Screening, Tracking, and Intervention Program

124115

This article shall be known, and may be cited as, the Newborn and Infant Hearing Screening, Tracking and Intervention Act.

(Added by Stats. 1998, Ch. 310, Sec. 23. Effective August 19, 1998.)



124115.5

(a)  The Legislature finds and declares all of the following:

(1)  Hearing loss occurs in newborns more frequently than any other health condition for which newborn screening is currently required.

(2)  Early detection of hearing loss, early intervention, and followup services before six months of age, have been demonstrated to be highly effective in facilitating the development of a child’s health and communication and cognitive skills.

(3)  The State of California supports the National Healthy People 2000 goals, which promote early identification of children with hearing loss.

(4)  Children of all ages can receive reliable and valid screening for hearing loss in a cost-effective manner.

(5)  Appropriate screening and identification of newborns and infants with hearing loss will facilitate early intervention during this critical time for development of communication, and may, therefore, serve the public purposes of promoting the healthy development of children and reducing public expenditure for health care and special education and related services.

(b)  The purposes of this article shall be to do all of the following:

(1)  Provide early detection of hearing loss in newborns, as soon after birth as possible, to enable children who fail a hearing screening and their families and other caregivers to obtain needed confirmatory tests or multidisciplinary evaluation, or both, and intervention services, at the earliest opportunity.

(2)  Prevent or mitigate delays of language and communication development that could lead to academic failures associated with late identification of hearing loss.

(3)  Provide the state with the information necessary to effectively plan, establish, and evaluate a comprehensive system of appropriate services for parents with newborns and infants who have a hearing loss.

(Added by Stats. 1998, Ch. 310, Sec. 23. Effective August 19, 1998.)



124116

As used in this article:

(a)  “Birth admission” means the time after birth that the newborn remains in the hospital nursery prior to discharge.

(b)  “CCS” means the California Children’s Services program administered through the State Department of Health Services.

(c)  “Department” means the State Department of Health Services.

(d)  “Followup services” means all of the following:

(1)  All services necessary to diagnose and confirm a hearing loss.

(2)  Ongoing audiological services to monitor hearing.

(3)  Communication services, including, but not limited to, aural rehabilitation, speech, language, social, and psychological services.

(4)  Necessary support of the infant and family.

(e)  “Hearing loss” means a hearing loss of 30 decibels or greater in the frequency region important for speech recognition and comprehension in one or both ears (from 500 through 4000 Hz). However, as technology allows for changes to this definition through the detection of less severe hearing loss, the department may modify this definition by regulation.

(f)  “Infant” means a child 29 days through 12 months old.

(g)  “Intervention services” means the early intervention services described in Part C of the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1475 et seq.).

(h)  “Newborn” means a child less than 29 days old.

(i)  “Newborn hearing screening services” means those hearing screening tests that are necessary to achieve the identification of all newborns and infants with a hearing loss.

(j)  “Parent” means a natural parent, adoptive parent, or legal guardian of a child.

(Added by Stats. 1998, Ch. 310, Sec. 23. Effective August 19, 1998.)



124116.5

(a) (1) Every general acute care hospital with licensed perinatal services in this state shall administer to every newborn, upon birth admission, a hearing screening test for the identification of hearing loss, using protocols approved by the department or its designee.

(2) In order to meet the department’s certification criteria, a general acute care hospital shall be responsible for developing a screening program that provides competent hearing screening, utilizes appropriate staff and equipment for administering the testing, completes the testing prior to the newborn’s discharge from a newborn nursery unit, refers infants with abnormal screening results, maintains and reports data as required by the department, and provides physician and family-parent education.

(b) A hearing screening test provided for pursuant to subdivision (a) shall be performed by a licensed physician, licensed registered nurse, licensed audiologist, or an appropriately trained individual who is supervised in the performance of the test by a licensed health care professional.

(c) Every general acute care hospital that has not been approved by the California Children’s Services (CCS) program and that has licensed perinatal services that provide care in fewer than 100 births annually shall, if it does not directly provide a hearing screening test, enter into an agreement with an outpatient infant hearing screening provider certified by the department to provide hearing screening tests.

(d) This section shall not apply to any newborn whose parent or guardian objects to the test on the grounds that the test is in violation of his or her beliefs.

(Amended (as amended by Stats. 2006, Ch. 335) by Stats. 2007, Ch. 130, Sec. 176. Effective January 1, 2008.)



124117

The department or its designee shall approve hospitals for participation as newborn hearing screening providers. These facilities shall then receive payment from the department for the newborn hearing screening services provided to newborns and infants eligible for the Medi-Cal or CCS programs in accordance with this article.

(Added by Stats. 1998, Ch. 310, Sec. 23. Effective August 19, 1998.)



124118

The department or its designee shall provide every general acute care hospital that has licensed perinatal services, or neonatal intensive care unit (NICU), as specified in Section 123975, written information on the current and most effective means available to screen the hearing of newborns and infants, and shall provide technical assistance and consultation to these hospitals in developing a system of screening each newborn and infant receiving care at the facility. The information shall also include the mechanism for referral of newborns and infants with abnormal test results.

(Amended by Stats. 2006, Ch. 335, Sec. 2. Effective January 1, 2007. Operative January 1, 2008, by Sec. 5 of Ch. 335.)



124118.5

(a) The department shall establish a system of early hearing detection and intervention centers that shall provide technical assistance and consultation to hospitals in the startup and ongoing implementation of a facility hearing screening program and followup system.

(b) The early hearing detection and intervention centers shall be chosen by the department according to standards and criteria developed by the California Children’s Services (CCS) program. Each center shall be responsible for a separate geographic catchment area as determined by the program.

(c) Each center shall be required to develop a system that shall provide outreach and education to hospitals in its catchment area, approve hospitals on behalf of the department for participation as newborn hearing screening providers, maintain a database of all newborns and infants screened in the catchment area, ensure appropriate followup for newborns and infants with an abnormal hearing screening, including diagnostic evaluation and referral to intervention services programs if the newborn or infant is found to have a hearing loss, and provide coordination with the CCS and local early intervention programs as defined in Title 14 (commencing with Section 95000) of the Government Code.

(Amended by Stats. 2006, Ch. 335, Sec. 3. Effective January 1, 2007. Operative January 1, 2008, by Sec. 5 of Ch. 335.)



124119

(a) The department shall develop and implement a reporting and tracking system for newborns and infants tested for hearing loss.

(b) The system shall provide the department with information and data to effectively plan, establish, monitor, and evaluate the Newborn and Infant Hearing Screening, Tracking and Intervention Program, including the screening and followup components, as well as the comprehensive system of services for newborns and infants who are deaf or hard-of-hearing and their families.

(c) Every general acute care hospital with licensed perinatal services, or NICU in this state shall report to the department or the department’s designee information as specified by the department to be included in the department’s reporting and tracking system.

(d) All providers of audiological followup and diagnostic services provided under this article shall report to the department or the department’s designee information as specified by the department to be included in the department’s reporting and tracking system.

(e) The information compiled and maintained in the tracking system shall be kept confidential in accordance with Chapter 5 (commencing with Section 10850) of Part 1 of Division 9 of the Welfare and Institutions Code, the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code), and the applicable requirements and provisions of Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1475 et seq.).

(f) Data collected by the tracking system obtained directly from the medical records of the newborn or infant shall be for the confidential use of the department and for the persons or public or private entities that the department determines are necessary to carry out the intent of the reporting and tracking system.

(g) A health facility, clinical laboratory, audiologist, physician, registered nurse, or any other officer or employee of a health facility or laboratory or employee of an audiologist or physician, shall not be criminally or civilly liable for furnishing information to the department or its designee pursuant to the requirements of this section.

(Amended by Stats. 2006, Ch. 335, Sec. 4. Effective January 1, 2007. Operative January 1, 2008, by Sec. 5 of Ch. 335.)



124119.5

Parents of all newborns and infants diagnosed with a hearing loss shall be provided written information on the availability of community resources and services for children with hearing loss, including those provided in accordance with the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1400 et seq.), through the reporting and tracking system followup procedures. Information shall include listings of local and statewide nonprofit deaf and hard-of-hearing consumer-based organizations, parent support organizations affiliated with deafness, and programs offered through the State Department of Social Services, Office of Deaf Access, State Department of Developmental Services, and the State Department of Education.

(Added by Stats. 1998, Ch. 310, Sec. 23. Effective August 19, 1998.)



124120

The department may conduct a community outreach and awareness campaign to inform medical providers, pregnant women, and the families of newborns and infants on the availability of the newborn hearing screening program and the value of early hearing testing. The outreach and awareness campaign shall be conducted by an independent contractor.

(Amended by Stats. 2002, Ch. 1161, Sec. 14. Effective September 30, 2002.)



124120.5

A newborn hearing screening test shall not be performed without the written consent of the parent.

(Added by Stats. 1998, Ch. 310, Sec. 23. Effective August 19, 1998.)






ARTICLE 6.6 - Newborn Critical Congenital Heart Disease Screening Program

124121

For purposes of this article, “CCHD” means critical congenital heart disease.

(Added by Stats. 2012, Ch. 336, Sec. 2. Effective January 1, 2013.)



124122

(a) (1) Beginning July 1, 2013, a general acute care hospital that has a licensed perinatal service shall offer to parents of a newborn, prior to discharge, a pulse oximetry test for the identification of CCHD.

(2) The State Department of Health Care Services shall issue guidance stating that hospitals perform this test in a manner consistent with the federal Centers for Disease Control and Prevention guidelines for CCHD screening.

(3) A hospital described in paragraph (1) shall be responsible for developing a screening program that provides competent CCHD screening, utilizes appropriate staff and equipment for administering the testing, completes the testing prior to the newborn’s discharge from a newborn nursery unit, refers infants with abnormal screening results for appropriate care, maintains and reports data as required by the department, and provides physician and family-parent education.

(b) A pulse oximetry test provided for pursuant to subdivision (a) shall be performed by a licensed physician, licensed registered nurse, or an appropriately trained individual who is supervised in the performance of the test by a licensed health care professional.

(c) This section shall not apply to a newborn whose parent or guardian objects to the test on the grounds that the test is in violation of his or her beliefs.

(Added by Stats. 2012, Ch. 336, Sec. 2. Effective January 1, 2013.)






ARTICLE 7 - Childhood Lead Poisoning Prevention Act

124125

The Legislature hereby finds and declares that childhood lead exposure represents the most significant childhood environmental health problem in the state today; that too little is known about the prevalence, long-term health care costs, severity, and location of these problems in California; that it is well known that the environment is widely contaminated with lead; that excessive lead exposure causes acute and chronic damage to a child’s renal system, red blood cells, and developing brain and nervous system; that at least one in every 25 children in the nation has an elevated blood lead level; and that the cost to society of neglecting this problem may be enormous.

The Legislature further finds and declares that knowledge about where and to what extent harmful childhood lead exposures are occurring in the state could lead to the prevention of these exposures, and to the betterment of the health of California’s future citizens. Therefore, it is the intent of the Legislature in enacting this article to establish a state Childhood Lead Poisoning Prevention Program within the department to accomplish all of the following:

(a)  To compile information concerning the prevalence, causes, and geographic occurrence of high childhood blood lead levels.

(b)  To identify and target areas of the state where childhood lead exposures are especially significant.

(c)  To analyze information collected pursuant to this article and, where indicated, design and implement a program of medical followup and environmental abatement and followup that will reduce the incidence of excessive childhood lead exposures in California.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124130

(a)  A laboratory that performs a blood lead analysis on a specimen of human blood drawn in California shall report the information specified in this section to the department for each analysis on every person tested.

(b)  The analyzing laboratory shall report all of the following:

(1)  The test results in micrograms of lead per deciliter.

(2)  The name of the person tested.

(3)  The person’s birth date if the analyzing laboratory has that information, or if not, the person’s age.

(4)  The person’s address if the analyzing laboratory has that information, or if not, a telephone number by which the person may be contacted.

(5)  The name, address, and telephone number of the health care provider that ordered the analysis.

(6)  The name, address, and telephone number of the analyzing laboratory.

(7)  The accession number of the specimen.

(8)  The date the analysis was performed.

(c)  The analyzing laboratory shall report all of the following information that it possesses:

(1)  The person’s gender.

(2)  The name, address, and telephone number of the person’s employer, if any.

(3)  The date the specimen was drawn.

(4)  The source of the specimen, specified as venous, capillary, arterial, cord blood, or other.

(d)  The analyzing laboratory may report to the department other information that directly relates to the blood lead analysis or to the identity, location, medical management, or environmental management of the person tested.

(e)  If the result of the blood lead analysis is a blood lead level equal to or greater than 10 micrograms of lead per deciliter of blood, the report required by this section shall be submitted within three working days of the analysis. If the result is less than 10 micrograms per deciliter, the report required by this section shall be submitted within 30 calendar days.

(f)  Commencing January 1, 2003, a report required by this section shall be submitted by hand, courier, postal mail, facsimile, or electronic transfer. Commencing January 1, 2005, a report required by this section shall be submitted by electronic transfer.

(g)  All information reported pursuant to this section shall be confidential, as provided in Section 100330, except that the department may share the information for the purpose of surveillance, case management, investigation, environmental assessment, environmental remediation, or abatement with the local health department, environmental health agency authorized pursuant to Section 101275, or building department. The local health department, environmental health agency, or building department shall otherwise maintain the confidentiality of the information in the manner provided in Section 100330.

(h)  The director may assess a fine up to five hundred dollars ($500) against any laboratory that knowingly fails to meet the reporting requirements of this section.

(i)  A laboratory shall not be fined or otherwise penalized for failure to provide the patient’s birth date, age, address, or telephone number if the result of the blood lead analysis is a blood lead level less than 25 micrograms of lead per deciliter of blood, and if all of the following circumstances exist:

(1)  The test sample was sent to the laboratory by another medical care provider.

(2)  The laboratory requested the information from the medical care provider who obtained the sample.

(3)  The medical care provider that obtained the sample and sent it to the laboratory failed to provide the patient’s birth date, age, address, or telephone number.

(Amended by Stats. 2002, Ch. 931, Sec. 11. Effective January 1, 2003.)



124150

The Legislature hereby finds and declares that the activities conducted by the department pursuant to Section 124130 have confirmed and supported the findings specified in Section 124125 and, in addition, have resulted in the following findings:

(a) Very few children are currently tested for elevated blood lead levels in California. The lead registry established pursuant to Section 124130 has been effective at identifying incidents of occupational lead poisoning; however, because childhood lead screening is not now required in California, the registry is unable to serve as the exclusive mechanism to identify children with elevated blood lead levels. Additional blood lead screening needs to be done to identify children at high risk of lead poisoning.

(b) Based on emerging information about the severe deleterious effects of low levels of lead on children’s health, the lead danger level is expected to be lowered from 25 to 15 micrograms of lead per deciliter of human blood.

(c) Lead poisoning poses a serious health threat for significant numbers of California children. Based on lead registry reports and targeted screening results, the department has estimated that tens of thousands of California children may be suffering from blood lead levels greater than the danger level.

(d) The implications of lead exposure to children and pregnant women from lead brought home on the clothing of workers is unknown, but may be significant.

(e) Levels of lead found in soil and paint around and on housing constitute a health hazard to children living in the housing. No regulations currently exist to limit allowable levels of lead in paint surfaces in California housing.

(Amended by Stats. 2004, Ch. 193, Sec. 127. Effective January 1, 2005.)



124155

(a)  The department shall design and implement a screening program for lead exposure of children not older than seven years old in migrant labor camps where lead-based paint has been identified pursuant to Section 50710.5.

(b)  The department may implement the screening program through the local health departments utilizing the department’s protocols. Notwithstanding any other provision of law, the department may contract with a nonprofit organization to assist in administration of the program. The contract shall not be subject to competitive bidding requirements.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124160

The department shall continue to direct the Childhood Lead Poisoning Prevention Program to implement a program to identify and conduct medical followup of high-risk children, and to establish procedures for environmental abatement and followup designed to reduce the incidence of excessive childhood lead exposures in California. In implementing this program, the department shall utilize its own studies, as well as relevant information from the scientific literature and childhood lead poisoning programs from outside California. The particular activities specified in this section shall be initiated by January 1, 1990, and completed on or before January 1, 1993. The program shall include at least all of the following components:

(a) Lead screening. The department shall:

(1) Design and implement at least one pilot blood lead screening project targeting children at high risk of elevated blood lead levels. In designing any pilot projects, the department shall give special consideration to conducting screening through the Child Health Disability and Prevention Program.

(2) Conduct a pilot screening project to evaluate blood lead levels among children of workers exposed to lead in their occupations.

(3) Develop and issue health advisories urging health care providers to conduct routine annual screening of high-risk children between the ages of one and five years of age.

(4) Develop a program to assist local health departments in identifying and following up cases of elevated blood lead levels.

(5) Develop and conduct programs to educate health care providers regarding the magnitude and severity of, and the necessary responses to, the childhood lead poisoning problem in California.

(b) The department, in consultation with the Department of Housing and Community Development, shall adopt regulations governing the abatement of lead paint in and on housing, including, but not limited to, standards for enforcement, testing, abatement, and disposal.

(c) The department shall conduct a study to evaluate whether abatement of lead in soil is effective at reducing blood lead levels in children.

(Amended by Stats. 2004, Ch. 193, Sec. 128. Effective January 1, 2005.)



124165

After January 1, 1993, the department, through the Childhood Lead Poisoning Prevention Program, shall continue to take steps that it determines are necessary to reduce the incidence of excessive childhood lead exposure in California.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 8 - Female Genital Mutilation Prevention

124170

The State Department of Health Services, in consultation with the State Department of Social Services and the appropriate federal agency or department, shall establish and implement appropriate education, preventative, and outreach activities, focusing on the new immigrant populations that traditionally practice female genital mutilation, for the purpose of informing members of those communities of the health risks and emotional trauma inflicted by this practice and informing those communities and the medical community of the prohibition and ramifications of Section 273.4 of the Penal Code.

(Added by Stats. 1996, Ch. 790, Sec. 3. Effective January 1, 1997.)






ARTICLE 9 - Mercury-containing Vaccines

124172

(a) Except for an influenza vaccine described in subdivision (b), on and after July 1, 2006, a person who is knowingly pregnant or who is under three years of age shall not be vaccinated with a mercury-containing vaccine or injected with a mercury-containing product that contains more than 0.5 micrograms of mercury per 0.5 milliliter dose.

(b) On and after July 1, 2006, a person who is knowingly pregnant or who is under three years of age shall not be vaccinated with a mercury-containing influenza vaccine that contains more than 1.0 microgram of mercury per 0.5 milliliter dose.

(c) The Secretary of the Health and Human Services Agency may exempt the use of a vaccine from this section if the secretary finds, and the Governor concurs, that an actual or potential bioterrorist incident or other actual or potential public health emergency, including an epidemic or shortage of supply of a vaccine that would prevent children under three years of age and knowingly pregnant women from receiving the needed vaccine, makes necessary the administration of a vaccine containing more mercury than the maximum level set forth in subdivision (a), or subdivision (b) in the case of influenza vaccine. The exemption shall meet all of the following conditions:

(1) It shall not be issued for more than 12 months.

(2) At the end of the effective period of the exemption, the secretary may issue another exemption for up to 12 months for the same incident or public health emergency, if the secretary makes a determination that the exemption is necessary as set forth in this subdivision, the Governor concurs with the exemption, and the secretary notifies the Legislature and interested parties pursuant to paragraphs (3), (4), and (5).

(3) Upon issuing an exemption, the secretary and the Governor shall, within 48 hours, notify the Legislature about the exemption and about the secretary’s findings justifying the exemption’s approval.

(4) Upon request for an exemption, the secretary shall notify interested parties, who have expressed their interest to the secretary in writing, that an exemption request has been made.

(5) Upon issuing an exemption, the secretary shall, within seven days, notify interested parties, who have expressed their interest to the secretary in writing, about the exemption and about the secretary’s findings justifying the exemption’s approval.

(Added by Stats. 2004, Ch. 837, Sec. 1. Effective January 1, 2005.)






ARTICLE 10 - Public School Health Center Support Program

124174

The following definitions shall govern the construction of this article, unless the context requires otherwise:

(a) “Program” means a Public School Health Center Support Program.

(b) “School health center” means a center or program, located at or near a local educational agency, that provides age-appropriate health care services at the program site or through referrals. A school health center may conduct routine physical, mental health, and oral health assessments, and provide referrals for any services not offered onsite. A school health center may serve two or more nonadjacent schools or local educational agencies.

(c) For purposes of this section, “local educational agency” means a school, school district, charter school, or county office of education if the county office of education serves students in kindergarten, or any grades from 1 to 12, inclusive.

(d) “Department” means the State Department of Public Health.

(Amended by Stats. 2008, Ch. 381, Sec. 2. Effective January 1, 2009.)



124174.2

(a) The department, in cooperation with the State Department of Education, shall establish a Public School Health Center Support Program.

(b) The program, in collaboration with the State Department of Education, shall perform the following program functions:

(1) Provide technical assistance to school health centers on effective outreach and enrollment strategies to identify children who are eligible for, but not enrolled in, the Medi-Cal program, the Healthy Families Program, or any other applicable program.

(2) Serve as a liaison between organizations within the department, including, but not limited to, prevention services, primary care, and family health.

(3) Serve as a liaison between other state entities, as appropriate, including, but not limited to, the State Department of Health Care Services, the Department of Managed Health Care, the Office of Emergency Services, and the Managed Risk Medical Insurance Board.

(4) Provide technical assistance to facilitate and encourage the establishment, retention, or expansion of, school health centers. For purposes of this paragraph, technical assistance may include, but is not limited to, identifying available public and private sources of funding, which may include federal Medicaid funds, funds from third-party reimbursements, and available federal or foundation grant moneys.

(c) The department shall consult with interested parties and appropriate stakeholders, including the California School Health Centers Association and representatives of youth and parents, in carrying out its responsibilities under this article.

(Amended by Stats. 2013, Ch. 22, Sec. 71. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



124174.3

(a) The department shall establish standardized data collection procedures and collect data specified in subdivisions (c) and (d) from school health centers on an ongoing basis.

(b) The data collected pursuant to this section shall be submitted in a format determined by the department in accordance with applicable state and federal requirements for confidentiality and protected health information.

(c) Data collected pursuant to this section shall include the following:

(1) The name of the primary contact person, telephone numbers, including facsimile physical address, and the e-mail address, if applicable, for each school health center.

(2) The annual number of schoolage children receiving health services or mental health services from the school health center.

(3) The type and volume of services provided by the school health centers.

(4) The funding mechanisms used by the school health centers.

(5) Information on other programs offered by school health centers with an emphasis on preventative health services that address health issues unique to schoolage children, including, but not limited to, childhood obesity, asthma, immunizations against communicable diseases, and child and adolescent mental health disorders.

(d) To the extent feasible, the department shall collect data on health services provided at a local educational agency outside a school health center.

(e) This section shall be implemented only to the extent funds are appropriated for this purpose in the Budget Act or pursuant to the enactment of legislation subsequent to the addition of this section.

(Added by Stats. 2006, Ch. 334, Sec. 1. Effective January 1, 2007.)



124174.4

The State Department of Education, in collaboration with the department, shall perform the following functions:

(a) Coordination of programs within the State Department of Education that support school health centers and programs within the State Department of Health Care Services, where appropriate.

(b) The provision of technical assistance to facilitate and encourage the establishment, retention, and expansion of school health centers in public schools. For purposes of this subdivision, “technical assistance” may include the provision of information to local educational agencies and other entities regarding the utilization of facilities, liability insurance, cooperative agreements with community-based providers, and other issues pertinent to school health centers.

(Amended by Stats. 2013, Ch. 22, Sec. 72. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



124174.5

The program, in collaboration with the State Department of Education, shall act as a liaison for school-based health centers.

(Amended by Stats. 2012, Ch. 728, Sec. 110. Effective January 1, 2013.)



124174.6

The department shall establish a grant program within the Public School Health Center Support Program to provide technical assistance, and funding for the expansion, renovation, and retrofitting of existing school health centers, and the development of new school health centers, in accordance with the following procedures and requirements:

(a) A school health center receiving grant funds pursuant to this section shall meet or have a plan to meet the following requirements:

(1) Strive to provide a comprehensive set of services including medical, oral health, mental health, health education, and related services in response to community needs.

(2) Provide primary and other health care services, provided or supervised by a licensed professional, which may include all of the following:

(A) Physical examinations, immunizations, and other preventive medical services.

(B) Diagnosis and treatment of minor injuries and acute medical conditions.

(C) Management of chronic medical conditions.

(D) Basic laboratory tests.

(E) Referrals to and followup for specialty care.

(F) Reproductive health services.

(G) Nutrition services.

(H) Mental health services provided or supervised by an appropriately licensed mental health professional may include: assessments, crisis intervention, counseling, treatment, and referral to a continuum of services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs. School health centers providing mental health services as specified in this section shall consult with the local county mental health department for collaboration in planning and service delivery.

(I) Oral health services that may include preventive services, basic restorative services, and referral to specialty services.

(3) Work in partnership with the school nurse, if one is employed by the school or school district, to provide individual and family health education; school or districtwide health promotion; first aid and administration of medications; facilitation of student enrollment in health insurance programs; screening of students to identify the need for physical, mental health, and oral health services; referral and linkage to services not offered onsite; public health and disease surveillance; and emergency response procedures. A school health center may receive grant funding pursuant to this section if the school or school district does not employ a school nurse. However, it is not the intent of the Legislature that a school health center serve as a substitute for a school nurse employed by a local school or school district.

(4) Have a written contract or memorandum of understanding between the school district and the health care provider or any other community providers that ensures coordination of services, ensures confidentiality and privacy of health information consistent with applicable federal and state laws, and integration of services into the school environment.

(5) Serve all registered students in the school regardless of ability to pay.

(6) Be open during all normal school hours, or on a more limited basis if resources are not available, or on a more expansive basis if dictated by community needs and resources are available.

(7) Establish protocols for referring students to outside services when the school health center is closed.

(8) Facilitate transportation between the school and the health center if the health center is not located on school or school district property.

(b) Planning grants shall be available in amounts between twenty-five thousand dollars ($25,000) and fifty thousand dollars ($50,000) for a 6- to 12-month period to be used for the costs associated with assessing the need for a school health center in a particular community or area, and developing the partnerships necessary for the operation of a school health center in that community or area. Applicants for planning grants shall be required to have a letter of interest from a school or district if the applicant is not a local education agency. Grantees provided funding pursuant to this subdivision shall be required to do all of the following:

(1) Seek input from students, parents, school nurses, school staff and administration, local health providers, and if applicable, special population groups, on community health needs, barriers to health care and the need for a school health center.

(2) Collect data on the school and community to estimate the percentage of students that lack health insurance and the percentage that are eligible for Medi-Cal benefits, or other public programs providing free or low-cost health services.

(3) Assess capacity and interest among health care providers in the community to provide services in a school health center.

(4) Assess the need for specific cultural or linguistic services or both.

(c) Facilities and startup grants shall be available in amounts between twenty thousand dollars ($20,000) and two hundred fifty thousand dollars ($250,000) per year for a three-year period for the purpose of establishing a school health center, with the potential addition of one hundred thousand dollars ($100,000) in the first year for facilities construction, purchase, or renovation. Grant funds may be used to cover a portion or all of the costs associated with designing, retrofitting, renovating, constructing, or buying a facility, for medical equipment and supplies for a school health center, or for personnel costs at a school health center. Preference will be given to proposals that include a plan for cost sharing among schools, health providers, and community organizations for facilities construction and renovation costs. Applicants for facilities and startup grants offered pursuant to this subdivision shall be required to meet the following criteria:

(1) Have completed a community assessment determining the need for a school health center.

(2) Have a contract or memorandum of understanding between the school district and the health care provider, if other than the district, and any other provider agencies describing the relationship between the district and the school health center.

(3) Have a mechanism, described in writing, to coordinate services to individual students among school and school health center staff while maintaining confidentiality and privacy of health information consistent with applicable state and federal laws.

(4) Have a written description of how the school health center will participate in the following:

(A) School and districtwide health promotion, coordinated school health, health education in the classroom or on campus, program/activities that address nutrition, fitness, or other important public health issues, or promotion of policies that create a healthy school environment.

(B) Outreach and enrollment of students in health insurance programs.

(C) Public health prevention, surveillance, and emergency response for the school population.

(5) Have the ability to provide the linguistic or cultural services needed by the community. If the school health center is not yet able to provide these services due to resource limitations, the school health center shall engage in an ongoing assessment of its capacity to provide these services.

(6) Have a plan for maximizing available third-party reimbursement revenue streams.

(d) Sustainability grants shall be available in amounts between twenty-five thousand dollars ($25,000) and one hundred twenty-five thousand dollars ($125,000) per year for a three-year period for the purpose of operating a school health center, or enhancing programming at a fully operational school health center, including oral health or mental health services. Applicants for sustainability grants offered pursuant to this subdivision shall be required to meet all of the criteria described in subdivision (c), in addition to both of the following criteria:

(1) The applicant shall be eligible to become or already be an approved Medi-Cal provider.

(2) The applicant shall have ability and procedures in place for billing public insurance programs and managed care providers.

(3) The applicant shall seek reimbursement and have procedures in place for billing public and private insurance that covers students at the school health center.

(e) The department shall award technical assistance grants through a competitive bidding process to qualified contractors to support grantees receiving grants under subdivisions (b), (c), and (d). A qualified contractor means a vendor with demonstrated capacity in all aspects of planning, facilities development, startup, and operation of a school health center.

(f) The department shall also develop a request for proposal (RFP) process for collecting information on applicants, and determining which proposals shall receive grant funding. The department shall give preference for grant funding to the following schools:

(1) Schools in areas designated as federally medically underserved areas or in areas with medically underserved populations.

(2) Schools with a high percentage of low-income and uninsured children and youth.

(3) Schools with large numbers of limited English proficient (LEP) students.

(4) Schools in areas with a shortage of health professionals.

(5) Low-performing schools with Academic Performance Index (API) rankings in the deciles of three and below of the state.

(g) Moneys shall be allocated to the department annually for evaluation to be conducted by an outside evaluator that is selected through a competitive bidding process. The evaluation shall document the number of grantees that establish and sustain school health centers, and describe the challenges and lessons learned in creating successful school health centers. The evaluator shall use data collected pursuant to Section 124174.3, if it is available, and work in collaboration with the Public School Health Center Support Program. The department shall post the evaluation on its Internet Web site.

(h) This section shall be implemented only to the extent that funds are appropriated to the department in the annual Budget Act or other statute for implementation of this article.

(Added by Stats. 2008, Ch. 381, Sec. 4. Effective January 1, 2009.)









CHAPTER 4 - Adolescent Health

ARTICLE 1 - California Adolescent Family Life Act of 1988

124175

The Legislature hereby finds and declares that:

(a)  Adolescent pregnancy and parenthood is a problem with significant social, medical, educational, and economic consequences to the teen parent and child, her family, and the State of California.

(b)  In an attempt to address the problems of pregnant and parenting adolescents, the Governor, in 1985, created the Adolescent Family Life Demonstration Program, that was designed to bring pregnant and parenting teenagers into programs that provide services of demonstrated cost benefit and effectiveness by organizing networks of local agencies focused on providing services to adolescents and ensuring the most timely and effective utilization of services.

(c)  Independent evaluations indicate that the program has been successful and effective in achieving its intended goals of providing pregnant adolescents with prenatal care, reducing the incidence of low birthweight babies born to adolescent mothers, keeping or reenrolling pregnant and parenting adolescents in school, and reducing the rate of repeat teen pregnancies.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124180

(a)  The department may conduct the Adolescent Family Life Program to assure that pregnant adolescents receive comprehensive continuous prenatal care in order to deliver healthy babies; to establish networks within regions to provide to pregnant and parenting teens and their children necessary services including medical care, psychological and nutritional counseling, maternity counseling, adoption counseling, academic and vocational programs, and day care; to provide a continuous case manager to each family unit; and to maintain a data base to measure outcomes of adolescent pregnancies. Specific procedures to operate this program will be defined and carried out through standards and guidelines established by the department.

(b)  No grant funds may be used for essential services to pregnant adolescents or schoolage parents unless the services are not available in the county or are insufficient to meet the basic needs of the population to be served; in that case, funds may be used for essential services only as set forth in the approved grant application. No grant funds may be expended for abortions, abortion referrals, or abortion counseling.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124185

(a)  The department, through its program of maternal and child health, shall award contract augmentations to four Adolescent Family Life Programs that meet the requirements of this section and develop plans for a comprehensive coordinated substance abuse prevention, intervention, and counseling program, designed specifically to meet the developmental, social, and educational needs of high-risk pregnant or parenting adolescents. The program shall, to the extent practicable, feasible, and appropriate, leverage existing programs and funding rather than creating new, duplicative programs and services.

(b)  The department shall adopt guidelines and criteria setting forth the terms and conditions upon which the department will offer contract augmentations pursuant to this section. The department also shall disseminate information designed to publicize the availability of contract augmentations for a comprehensive coordinated substance abuse prevention, intervention, and counseling program to high-risk pregnant or parenting adolescents.

(c)  The department shall encourage Adolescent Family Life Programs with small caseloads to develop plans and submit applications that reflect sharing of services among two or more programs.

(d)  At least one program that is awarded a contract augmentation shall be located in northern California, at least one program shall be located in central California, and at least one program shall be located in southern California.

(e)  This section shall become operative on July 1, 1994.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124190

A comprehensive coordinated substance abuse prevention, intervention, and counseling program, as used in Section 124185, shall include, but not be limited to, programs that:

(a)  Have demonstrated a capacity for developing interagency cooperative approaches to reduce the incidence of high-risk pregnant or parenting adolescents. This shall include documentation of program development and plans for coordination and collaboration with existing perinatal substance abuse programs in the county, including state pilot projects on perinatal substance abuse established under the direction of the Local Perinatal Substance Abuse Coordinating Council.

(b)  Employ maximum utilization of existing available programs and facilities.

(c)  Have developed goals and objectives for reducing the incidence of high-risk pregnant and parenting adolescents.

(d)  Are culturally and linguistically appropriate to the population being served.

(e)  Include staff development training by substance abuse counselors.

(f)  This section shall become operative on July 1, 1994.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124195

The department shall require reports to be prepared by all programs funded pursuant to this article.

(Amended by Stats. 2004, Ch. 193, Sec. 129. Effective January 1, 2005.)



124200

Funding for the purpose of this article shall be provided through funds appropriated to the department through the annual Budget Act.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 2 - Child and Adolescent Resource Program

124225

(a)  The Legislature finds that recent responsibilities for assessing and treating the mental disorders of children and adolescents have been required of county mental health programs creating an unmet need for personnel in the field of mental health who have expertise in preventing, diagnosing, and treating the mental and emotional disorders of children.

(b)  Recent attention to child abuse cases has increased the awareness of the special needs of children who are victims of abuse and of those who are then called to the courtroom as witnesses. Mental health personnel with special training are also needed for these children.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124230

It is the purpose of the Legislature, in enacting this article, to encourage the Regents of the University of California to augment the academic child and adolescent programs at the medical schools of the University of California. The programs shall include, but not be limited to, one or more of the following elements:

(a)  Clinical or postgraduate educational programs in child and adolescent psychiatry to instruct and train students in recognizing and treating children with mental and emotional problems, both organic and functional.

(b)  Provision of continuing education for specialists in the care and treatment of children and adolescents with mental and emotional problems.

(c)  Research into the causes, prevention, and treatment of mental disorders of children.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 3 - Mental Health Services for Minors

124260

(a) As used in this section:

(1) “Mental health treatment or counseling services” means the provision of outpatient mental health treatment or counseling by a professional person, as defined in paragraph (2).

(2) “Professional person” means any of the following:

(A) A person designated as a mental health professional in Sections 622 to 626, inclusive, of Title 9 of the California Code of Regulations.

(B) A marriage and family therapist, as defined in Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code.

(C) A licensed educational psychologist, as defined in Chapter 13.5 (commencing with Section 4989.10) of Division 2 of the Business and Professions Code.

(D) A credentialed school psychologist, as described in Section 49424 of the Education Code.

(E) A clinical psychologist, as defined in Section 1316.5 of the Health and Safety Code.

(F) A licensed clinical social worker, as defined in Chapter 14 (commencing with Section 4991) of Division 2 of the Business and Professions Code.

(G) A person registered as a marriage and family therapist intern, as defined in Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code, while working under the supervision of a licensed professional specified in subdivision (g) of Section 4980.03 of the Business and Professions Code.

(H) A board certified, or board eligible, psychiatrist.

(I) A licensed professional clinical counselor, as defined in Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code.

(J) A person registered as a clinical counselor intern, as defined in Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code, while working under the supervision of a licensed professional specified in subdivision (h) of Section 4999.12 of the Business and Professions Code.

(b) Notwithstanding any provision of law to the contrary, a minor who is 12 years of age or older may consent to mental health treatment or counseling services if, in the opinion of the attending professional person, the minor is mature enough to participate intelligently in the mental health treatment or counseling services.

(c) Notwithstanding any provision of law to the contrary, the mental health treatment or counseling of a minor authorized by this section shall include involvement of the minor’s parent or guardian, unless the professional person who is treating or counseling the minor, after consulting with the minor, determines that the involvement would be inappropriate. The professional person who is treating or counseling the minor shall state in the client record whether and when the person attempted to contact the minor’s parent or guardian, and whether the attempt to contact was successful or unsuccessful, or the reason why, in the professional person’s opinion, it would be inappropriate to contact the minor’s parent or guardian.

(d) The minor’s parent or guardian is not liable for payment for mental health treatment or counseling services provided pursuant to this section unless the parent or guardian participates in the mental health treatment or counseling, and then only for services rendered with the participation of the parent or guardian.

(e) This section does not authorize a minor to receive convulsive therapy or psychosurgery, as defined in subdivisions (f) and (g) of Section 5325 of the Welfare and Institutions Code, or psychotropic drugs without the consent of the minor’s parent or guardian.

(Amended by Stats. 2011, Ch. 381, Sec. 35. Effective January 1, 2012.)









CHAPTER 5 - Dental Disease(Reserved)

124260

(a) As used in this section:

(1) “Mental health treatment or counseling services” means the provision of outpatient mental health treatment or counseling by a professional person, as defined in paragraph (2).

(2) “Professional person” means any of the following:

(A) A person designated as a mental health professional in Sections 622 to 626, inclusive, of Title 9 of the California Code of Regulations.

(B) A marriage and family therapist, as defined in Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code.

(C) A licensed educational psychologist, as defined in Chapter 13.5 (commencing with Section 4989.10) of Division 2 of the Business and Professions Code.

(D) A credentialed school psychologist, as described in Section 49424 of the Education Code.

(E) A clinical psychologist, as defined in Section 1316.5 of the Health and Safety Code.

(F) A licensed clinical social worker, as defined in Chapter 14 (commencing with Section 4991) of Division 2 of the Business and Professions Code.

(G) A person registered as a marriage and family therapist intern, as defined in Chapter 13 (commencing with Section 4980) of Division 2 of the Business and Professions Code, while working under the supervision of a licensed professional specified in subdivision (g) of Section 4980.03 of the Business and Professions Code.

(H) A board certified, or board eligible, psychiatrist.

(I) A licensed professional clinical counselor, as defined in Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code.

(J) A person registered as a clinical counselor intern, as defined in Chapter 16 (commencing with Section 4999.10) of Division 2 of the Business and Professions Code, while working under the supervision of a licensed professional specified in subdivision (h) of Section 4999.12 of the Business and Professions Code.

(b) Notwithstanding any provision of law to the contrary, a minor who is 12 years of age or older may consent to mental health treatment or counseling services if, in the opinion of the attending professional person, the minor is mature enough to participate intelligently in the mental health treatment or counseling services.

(c) Notwithstanding any provision of law to the contrary, the mental health treatment or counseling of a minor authorized by this section shall include involvement of the minor’s parent or guardian, unless the professional person who is treating or counseling the minor, after consulting with the minor, determines that the involvement would be inappropriate. The professional person who is treating or counseling the minor shall state in the client record whether and when the person attempted to contact the minor’s parent or guardian, and whether the attempt to contact was successful or unsuccessful, or the reason why, in the professional person’s opinion, it would be inappropriate to contact the minor’s parent or guardian.

(d) The minor’s parent or guardian is not liable for payment for mental health treatment or counseling services provided pursuant to this section unless the parent or guardian participates in the mental health treatment or counseling, and then only for services rendered with the participation of the parent or guardian.

(e) This section does not authorize a minor to receive convulsive therapy or psychosurgery, as defined in subdivisions (f) and (g) of Section 5325 of the Welfare and Institutions Code, or psychotropic drugs without the consent of the minor’s parent or guardian.

(Amended by Stats. 2011, Ch. 381, Sec. 35. Effective January 1, 2012.)






CHAPTER 6 - Domestic Violence

124250

(a) The following definitions shall apply for purposes of this section:

(1) “Domestic violence” means the infliction or threat of physical harm against past or present adult or adolescent intimate partners, and shall include physical, sexual, and psychological abuse against the partner, and is a part of a pattern of assaultive, coercive, and controlling behaviors directed at achieving compliance from or control over, that partner.

(2) “Shelter-based” means an established system of services where victims of domestic violence and their children may be provided safe or confidential emergency housing on a 24-hour basis, including, but not limited to, hotel or motel arrangements, haven, and safe houses.

(3) “Emergency shelter” means a confidential or safe location that provides emergency housing on a 24-hour basis for victims of domestic violence and their children.

(b) The California Emergency Management Agency shall administer a comprehensive shelter-based services grant program to shelters for victims of domestic violence pursuant to this section. This program shall comport with the requirements of Section 11135 of the Government Code.

(c) The California Emergency Management Agency shall administer grants, awarded as the result of a request for application process, to shelters for victims of domestic violence that propose to maintain shelters or services previously granted funding pursuant to this section, to expand existing services or create new services, and to establish new shelters to provide services, in any of the following four areas:

(1) Emergency shelter to victims of domestic violence and their children escaping violent family situations.

(2) Transitional housing programs to help victims of domestic violence and their children find housing and jobs so that they are not forced to choose between returning to a violent relationship or becoming homeless. The programs may offer up to 18 months of housing, case management, job training and placement, counseling, support groups, and classes in parenting and family budgeting.

(3) Legal and other types of advocacy and representation to help victims of domestic violence and their children pursue the appropriate legal options.

(4) Other support services for victims of domestic violence and their children.

(d) The agency shall collaborate closely with the advisory council established pursuant to Section 13823.16 of the Penal Code in the development of funding priorities, the framing of the Request for Proposals, and the solicitation of proposals.

(e) (1) The California Emergency Management Agency shall administer grants, awarded as the result of a request for application process, to entities to conduct demonstration projects to serve victims of domestic violence and their children, including, but not limited to, creative and innovative service approaches, such as community response teams and pilot projects to develop new interventions emphasizing prevention and education, and other support projects identified by the advisory council.

(2) For purposes of this subdivision, “entity” means a state agency, a local government, a community-based organization, or a nonprofit organization.

(f) It is the intent of the Legislature that services funded by this program include services for victims of domestic violence in underserved communities, including the lesbian, gay, bisexual, and transgender community, and ethnic and racial communities. Therefore, the California Emergency Management Agency shall do both of the following:

(1) Fund shelters pursuant to this section that reflect the ethnic, racial, economic, cultural, and geographic diversity of the state.

(2) Target geographic areas and ethnic and racial communities of the state whereby, based on a needs assessment, it is determined that no shelter-based services for victims of domestic violence exist or that additional resources are necessary.

(g) The director may award additional grants to shelter-based agencies when it is determined that there exists a critical need for shelter or shelter-based services.

(h) As a condition of receiving funding pursuant to this section, shelters for victims of domestic violence shall do both of the following:

(1) Provide matching funds or in-kind contributions equivalent to not less than 20 percent of the grant they would receive. The matching funds or in-kind contributions may come from other governmental or private sources.

(2) Ensure that appropriate staff and volunteers having client contact meet the definition of “domestic violence counselor” as specified in subdivision (a) of Section 1037.1 of the Evidence Code. The minimum training specified in paragraph (2) of subdivision (a) of Section 1037.1 of the Evidence Code shall be provided to those staff and volunteers who do not meet the requirements of paragraph (1) of subdivision (a) of Section 1037.1 of the Evidence Code.

(i) Notwithstanding subdivision (h), a shelter for victims of domestic violence that received funding pursuant to this section in the previous grant cycle shall be funded upon reapplication, unless its past performance history fails to meet the requirements in paragraph (2) of subdivision (h).

(j) The California Emergency Management Agency may hire the support staff and utilize all resources necessary to carry out the purposes of this section. The agency shall not utilize more than 10 percent of any funds appropriated for the purpose of the program established by this section for the administration of this program.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 29, Sec. 1. Effective October 21, 2009.)









PART 3 - FAMILY PLANNING

124300

Within any county where 10 percent or more of the population, as determined by the Population Research Unit of the Department of Finance, speaks any one language other than English as its native language, every local health department shall make copies of circulars and pamphlets relating to family planning that are made available to the public also available in the other language.

The State Department of Health Care Services, upon request, shall make a translation available in other than English those family planning informational materials normally distributed to the general public.

(Amended by Stats. 2012, Ch. 23, Sec. 35. Effective June 27, 2012.)






PART 4 - PRIMARY HEALTH CARE

CHAPTER 1 - General Provisions

124400

(a)  The Legislature makes the following findings and declarations:

(1)  There is a maldistribution of health services in California resulting in underserved rural and urban areas and underserved population groups.

(2)  Most rural areas of the state do not have adequate health services because there are insufficient personnel and facilities to provide the services. The lack of adequate services has a negative impact on the health and safety of the public.

(3)  In many urban areas of the state there are inadequate health services for low-income populations. Financial barriers create access problems. These barriers to health services have a negative impact on the health and safety of these groups and the public.

(4)  Population groups, such as American Indians and seasonal agricultural and migratory workers, lack access to adequate and appropriate health services. The lack of adequate services has a negative impact on the health and safety of these groups and the public.

(5)  State assistance will be needed to assure financial stability of primary care resources for these specified population groups.

(b)  It is therefore the intent of the Legislature that the state develop an overall strategy to ensure the maintenance of adequate primary health care resources for special population groups.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124405

(a)  The department shall develop a statewide plan for health services for special population groups identified pursuant to subdivision (b) of Section 124425 by January 1, 1985, and shall evaluate and update the plan every two years. The plan shall include, but not be limited to, an assessment of resources, an assessment of unmet needs, an evaluation of prior years program goals and objectives, and a two-year action plan for at least the following program areas:

(1)  Health of seasonal agricultural and migratory workers and their families.

(2)  American Indian health services.

(3)  Rural health services.

(4)  California health services corps.

(5)  Grants-in-aid to clinics.

(b)  The plan shall describe the types, locations, and effectiveness of the programs specified in paragraphs (1) to (5), inclusive, and contain an assessment of resources needed to maintain the plan consistent with the Primary Care Services Act (Section 27).

(c)  The plan may be a consolidation of individual program reports due to the Legislature during the year the plan is updated. The plan may also be integrated with other plans the department is required to develop concerning maternal and child health programs and services for special population groups.

(d)  The statewide plan shall be initially developed in consultation with the Primary Care Clinics Advisory Committee and the California Conference of Local Health Officers and biannually updated as provided in this section in consultation with individuals and groups representing special populations and areas, with local governments, and with the office.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124410

Notwithstanding any other provision of law, the department may, if requested by the nonprofit or public agency and to the extent funds are available, provide for advance payments for services to be performed under any agreement entered into pursuant to the Primary Care Services Act (Section 27) and that is otherwise in compliance with the requirements contained in Section 100350. Individual advance payments made to any nonprofit or public agency that requests those payments shall be made in a timely fashion and shall not exceed 25 percent of the total amount of the grant award.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124415

Notwithstanding any other provision of law, the department may, in addition to the advance payment under Section 124410, provide for prospective payments for services to be performed under any agreement entered into pursuant to the Primary Care Services Act (Section 27). These prospective payments may be provided each month to a contracting agency on one of the following bases:

(a)  One-twelfth of the total funding award each month.

(b)  One-twelfth of 75 percent of the funding award, if a 25 percent advance payment is also provided.

Prospective payments may be made to those nonprofit or public agencies that request prospective payments and may be adjusted if necessary during the project period after the submission and review of required program reports.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124420

Each agreement for a project shall require the contracting agency to seek third-party reimbursements, including Medi-Cal and private insurance, for any person served under the agreement and shall require that the reimbursements be used for purposes consistent with the Primary Care Services Act (Section 27). Each agreement may require the contracting agency to provide reports to the department on reimbursements.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124425

(a)  It is the intent of the Legislature that funds authorized by the Primary Care Services Act (Section 27) be provided to organizations and agencies that are located in underserved areas or that are serving population groups identified pursuant to subdivision (b).

(b)  Every two years the director shall develop a list of underserved rural and urban areas and underserved population groups. The director shall take into consideration the list of urban and rural areas designated as medically underserved by the California Healthcare Workforce Policy Commission and by the office and federal medically underserved areas and population groups designated by federal agencies.

(c)  The director shall develop the list of underserved rural and urban areas and underserved population groups, set forth in subdivision (b), after consulting and receiving written recommendations from the Primary Care Clinics Advisory Committee and after consulting with appropriate groups and individuals, including individuals representing underserved populations and local government.

(Amended by Stats. 2003, Ch. 582, Sec. 7. Effective January 1, 2004.)



124430

(a)  It is the intent of the Legislature that programs in the Primary Care Services Act (Section 27) be funded annually through the budgetary process.

(b)  In administering funds pursuant to the Primary Care Services Act (Section 27), the department shall use the funds only for the purpose of funding grants specifically authorized by that act.

(c)  No local assistance funds may be used for state administration purposes under the Primary Care Services Act (Section 27).

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124435

An applicant for funds pursuant to the Primary Care Services Act (Section 27) shall transmit a copy of an application to any person who makes a written request therefor at the same time that the application is transmitted to the state.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124440

The department may enter into agreements with any clinic that is licensed under subdivision (a) of Section 1204 or exempt from licensure under subdivision (c) of Section 1206, and which requests the agreements, for up to three consecutive years.

The contracts shall be limited to the provision of health services to persons authorized to receive health services under the programs specified in the Primary Care Services Act (Section 27).

The department shall retain the right to terminate contracts under the general provisions of the contract language prior to the three years for failure to comply with the performance terms and conditions set forth in the contracts.

The multiple-year contracts shall be modified to reflect any cost-of-living adjustments that are provided to the programs specified in this section, provided the cost-of-living adjustments are granted pursuant to the Budget Act. The contracts may also be amended to reflect changes in the base budget amount, scope of work, and other contract language changes as necessary. Nothing shall prohibit the department from establishing a three-year budget and annually amending the contract to change the budget amount, scope of work, and other contract language changes as necessary. Nothing shall prohibit the contract from being modified based on the mutual consent of the contractor and the department. Advance payments in the original contract and in each one-year extension are permitted, but shall not exceed 25 percent of the funds provided for each fiscal year.

On or before January 1, 1990, the department at any time shall report to the Legislative Analyst as to the personnel-year and General Fund savings that have been associated with this authority.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






CHAPTER 1.5 - Clinic Services

124450

(a)  In any emergency or disaster, as declared by the Governor, clinics funded under the seasonal agricultural and migratory workers program provided for by Chapter 3 (commencing with Section 124550), the rural health services development program provided for by Chapter 5 (commencing with Section 124600) or the expanded access to primary care program provided for by Article 2 (commencing with Section 124900) of Chapter 7 shall provide nonelective, primary health care services, utilizing a sliding-fee scale based on income, including a zero payment option, to all persons who are impacted by the emergency or disaster and who present themselves for treatment at the clinic.

(b)  The department shall deny or recoup payment under Chapter 3 (commencing with Section 124550), Chapter 5 (commencing with Section 124600), and Article 2 (commencing with Section 124900) of Chapter 7, assess civil penalties, revoke or suspend the license of the clinic pursuant to Section 1229, or impose other sanctions or other penalties authorized by law, when the clinic charges patients for care and fails to utilize a sliding-fee scale based on income, including a zero-payment option, to determine the fees to be charged to any patient pursuant to subdivision (a).

(c)  To the extent that the department enters into contracts or renews contracts with clinics identified in subdivision (b) on or after the effective date of this section, those contracts shall require clinics to utilize a sliding-fee scale based on income, including a zero-payment option, when determining fees to be assessed for patients.

(Added by Stats. 1997, Ch. 294, Sec. 27. Effective August 18, 1997.)






CHAPTER 2 - Primary Clinic Revolving Fund

ARTICLE 1 - General Provisions

124475

The Legislature finds and declares all of the following:

(a)  Clinics are valuable partners in the state’s efforts to improve access to health services.

(b)  Clinics have an established record of providing quality health services to medically uninsured persons at a reasonable cost.

(c)  Clinics are experienced in serving the culturally diverse populations of this state and have developed comprehensive health services packages that meet special population needs.

(d)  Clinics are major partners with all levels of government as contractors and grantees in programs that serve the poor, low income, minorities, and other target populations with special needs in both urban and rural areas of California.

(e)  The state’s grant and contract approval process are so complicated and time consuming that clinics are faced annually with severe cash-flow problems.

(f)  The length of time required for the state to process and execute payment of claims submitted by clinics, creates severe cash-flow problems for the clinics.

(g)  Clinics often have no choice but to borrow funds to cover operations pending receipt of state funds and the resulting interest payments reduce the amount of funds available for direct services to the needy population.

(h)  Therefore, it is the intent of the Legislature that preliminary advance payment authority be established for the department in order to alleviate clinics’ cash-flow problems to the extent possible.

(i)  It is the intent of the Legislature that a clinic revolving fund be established within the department to expedite the payment process and thereby alleviate the cash-flow problems of clinics.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124480

As used in this chapter, “clinic” means a primary care clinic as defined in Section 1200.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124485

(a)  The department shall prepare and transmit to the Legislature a report of the department’s activities relating to the utilization of clinics to provide comprehensive health services pursuant to the following programs:

(1)  Health of seasonal agricultural and migratory workers and their families program.

(2)  American Indian health services program.

(3)  Rural health services program.

(4)  Grants-in-aid to clinic program.

(5)  California health services corps program.

(b)  A report shall be transmitted to the Legislature by July 1, 1992, and by July 1 of every fourth year thereafter.

(c)  The report shall also include any grant funds expended and the resources allocated to the programs by the department, including staff, travel, and support services.

(d)  The report shall reflect activities, resources, and expenditures by fiscal year.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 2 - The Clinic Revolving Fund

124500

The Clinic Revolving Fund of the department is hereby established for the purpose of expediting preliminary advance payments as authorized pursuant to Article 3 (commencing with Section 124525) and to reimburse clinics that are grantees or contractors for services rendered under grants or contracts issued pursuant to this part.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124505

(a)  Notwithstanding Section 16400 of the Government Code or any other provision of law, the department may, to the extent local assistance appropriations are made by the Legislature for programs set forth in this part, without at the time furnishing vouchers or itemized statements, draw up to 50 percent of the funds appropriated for the purposes of the Clinic Revolving Fund, for purposes of preliminary advance payments pursuant to Article 3 (commencing with Section 124525).

(b)  The purpose of the Clinic Revolving Fund does not include expenses related to departmental administrative expenses, departmental travel expenses, departmental travel expense advances, or other departmental administrative costs.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124510

In lieu of actually withdrawing revolving fund moneys from the State Treasury, the Controller, upon the request of the department, shall apply and credit the amount of the Clinic Revolving Fund, or any portion thereof, as repayment and return of any existing funds in the revolving fund to the appropriation for which it was drawn by the department.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124515

The department shall remain fully accountable for the Clinic Revolving Fund. All disbursements shall be substantiated by vouchers filed with the Controller. Disbursements may be reported, substantiated by vouchers, from time to time to the Controller in connection with claims for reimbursements of the revolving fund. At any time, upon the demand of the Department of Finance or the Controller, the revolving fund shall be accounted for and substantiated by vouchers and itemized statements submitted to the Controller.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 3 - Preliminary Advance Payments

124525

Notwithstanding any provision of law to the contrary, the department may, to the extent funds are available, provide for advance payments for services to be performed under pending grant agreements or contracts with clinics pursuant to the Primary Care Services Act (Section 27), at the time that the notice of award is issued if all of the following conditions are met:

(a)  The request for application or the request for proposals contains the terms and conditions under which advance payment may be received pursuant to this section.

(b)  That the total amount of the advance shall not exceed 25 percent of the amount of the proposed award, including any advance payments provided under authority of any other provision of law.

(c)  That the terms and conditions of the request for application or the request for proposal, specifies that the grantee shall repay the full amount of the advance if the grant or the contract is not finally approved.

(d)  That the department has evaluated the financial stability of the clinic and found it to be reasonably financially sound.

(e)  That advance payments be made only to those nonprofit agencies that request an advance in writing.

(f)  That the application or proposal contains the terms and conditions set forth in the request for application or the request for proposal.

(g)  That the application or proposal is signed by an authorized person representing the clinic.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)









CHAPTER 3 - Health of Seasonal Agricultural and Migratory Workers

124550

The department shall maintain a program for seasonal agricultural and migratory workers and their families, consisting of all of the following:

(a)  Studies of the health and health services for seasonal agricultural and migratory workers and their families throughout the state.

(b)  Technical and financial assistance to local agencies concerned with the health of seasonal agricultural and migratory workers and their families.

(c)  Coordination with similar programs of the federal government, other states, and voluntary agencies.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124555

(a)  (1)  It is the intent of the Legislature that funds distributed under this section promote stability for participating clinics, as a part of the state’s health care safety net, and at the same time be distributed in a manner that best promotes access to health care to seasonal agricultural and migratory workers and their families.

(2)  The department shall grant funds, for a minimum of three years per grant, retroactive to funds appropriated in the Budget Act of 2002 (Chapter 379 of the Statutes of 2002), to eligible, private, nonprofit, community-based primary care clinics for the purpose of establishing and maintaining a health services program for seasonal agricultural and migratory workers and their families. The department may continue to pay any grantee whose grant expired on June 30, 2003, until June 30, 2004, as if the grant had been extended, provided that funds are appropriated for this purpose in the Budget Act of 2003 and the grantee agrees in writing to expend the money as if the grant had been extended.

(b)  In order to be eligible to receive funds under this program, a clinic shall, at a minimum, meet all of the following conditions:

(1)  The clinic shall be licensed under either paragraph (1) or (2) of subdivision (a) of Section 1204.

(2)  The clinic’s patient population shall include at least 25 percent farmworkers and their dependents.

(3)  The clinic shall operate in a medically underserved area, including a Health Professional Shortage Area, or serve a medically underserved population, as designated by the United States Department of Health and Human Services, or shall be able to demonstrate that at least 50 percent of its patients are persons with incomes at or below 200 percent of the federal poverty level.

(c)  The department shall seek input from stakeholders in designing the methodology for distribution of funds under this section.

(Amended by Stats. 2003, Ch. 230, Sec. 13. Effective August 11, 2003.)



124560

(a)  The Seasonal Agricultural and Migratory Workers Advisory Committee is hereby established in the State Department of Health Services.

(b)  The committee shall advise the department on the level of resources, priorities, criteria, and guidelines necessary to implement this chapter pertaining to the health of seasonal and migratory agricultural workers.

(c)  The committee shall be composed of 11 members, appointed by the Director of Health Services, who are knowledgeable concerning the health care needs of seasonal and migratory farm workers and their families. Committee members shall serve two-year terms. Two members shall be nominated by the Speaker of the Assembly, and two by the Senate Committee on Rules. The members of the committee shall be selected from the following categories of persons:

(1)  Seasonal and migratory farm workers and their families.

(2)  Health care providers from nonprofit community health centers that have a documented history of serving seasonal and migratory agricultural workers.

(3)  Health care professionals.

(4)  Private citizens with documented experience in serving the seasonal agricultural and migratory worker population.

(Added by Stats. 1998, Ch. 310, Sec. 24. Effective August 19, 1998.)



124570

(a)  Notwithstanding any other provision of law, the department shall, to the extent that funds are available, provide to a grantee semiannual prospective payments during a 12-month fiscal year.

(b)  An amount equal to not more than 50 percent of the total grant shall be processed for payment to the grantee following the enactment of the annual Budget Act, and upon formal execution of the grant by the state. The processing by the department of the grantee’s first semiannual prospective payment shall also be contingent upon both of the following:

(1)  A written request for payment from the grantee.

(2)  Except as provided in this paragraph, the third quarter progress budget and expenditure report. If the grantee is currently under the first fiscal year of a three-year multiple grant, this requirement shall not apply as a condition for the grantee’s first semiannual prospective payment, unless the grantee is a continuing grantee from the prior three-year multiple year of the grant. If the grantee is currently under the second or third fiscal year of a three-year, multiple-year grant, the department’s processing of the first semiannual prospective payment for the current grant year shall be contingent upon the grantee’s timely and accurate submission, and the department’s approval of, the third quarter progress and budget expenditure report from the previous grant year.

(c)  Based upon the grantee’s timely and accurate submission of the first quarterly progress and budget expenditure report from the grant year, and satisfactory performance under the grant, the processing of a second semiannual prospective payment of not more than 40 percent of the total grant shall be processed by the department for payment to a grantee no earlier than January 1 during the term of the grant year. The processing of the grantee’s second semiannual prospective payment by the department shall be contingent upon all of the following:

(1)  A written request for payment from the grantee.

(2)  The grantee’s timely and accurate submission, and the department’s approval, of the first quarterly progress and budget expenditure report.

(3)  If the grantee is currently under the second or third fiscal year of a three-year, multiple-year grant, the grantee’s timely and accurate submission, and the department’s approval, of the fourth quarterly progress and budget expenditure report, and the annual reconciliation report, from the prior year.

(d)  An amount equal to 10 percent of the total grant award shall be retained by the department, pending satisfactory submission by the grantee of all quarterly progress and budget expenditure reports and an annual reconciliation report for the grant year. Payment of the withheld 10 percent shall be processed by the department for payment to the grantee upon the grantee’s satisfactory completion and submission, and the department’s approval, of these reports.

(Added by Stats. 1999, Ch. 744, Sec. 3. Effective October 10, 1999. Operative July 1, 2000, by Sec. 10 of Ch. 744.)






CHAPTER 4 - American Indian Health Services

124575

The department shall maintain a program for American Indians and their families, consisting of all of the following:

(a)  Studies of the health and health services available to American Indians and their families throughout the state.

(b)  Technical and financial assistance to local agencies concerned with the health of American Indians and their families.

(c)  Coordination with similar programs of the federal government, other states, and voluntary agencies.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124580

The department shall cooperate with local governmental agencies and contract with voluntary nonprofit organizations in connection with the development of local health programs for American Indians and their families.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124585

(a)  All moneys appropriated to the department for the purposes of this chapter shall be used to provide financial, training, and technical assistance to urban and rural American Indian health programs and to assist these programs in planning, implementing, and upgrading programs to attain a comprehensive health services delivery system for American Indians in urban and rural areas.

(b)  The department shall provide technical assistance and shall promote the provision of services for preventive health care, health education, and environmental health.

(c)  The department may expend funds, appropriated to it to carry out the purposes of this chapter, by contract or grant, or any combination thereof, to assist any urban or rural American Indian health program.

(d)  The department shall adopt regulations establishing criteria for reimbursement for direct services under this chapter, that shall include, but not be limited to, a definition of direct services that are reimbursable and a formula for allocation of funds appropriated to the department.

(e)  The department shall provide assistance to American Indian health services programs in maximizing utilization of third party payment systems and in developing programs in health education, nutrition, and family planning, if the assistance is not being provided by agencies of the federal government.

(f)  Funds appropriated to carry out the purposes of this chapter shall be supplemental to those available from the federal government and shall not duplicate, and they shall not replace, any commitments made by the federal government to provide health services to American Indians and their families in this state who receive health services pursuant to an urban or rural American Indian health program.

(g)  It is the intent of the Legislature that the program established by this chapter shall, commencing with the 1984–85 fiscal year, be funded according to customary budget procedures.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124586

(a)  Notwithstanding any other provision of law, the department shall, to the extent that funds are available, provide to a grantee under this chapter semiannual prospective payments, as specified in this section, during a 12-month fiscal year.

(b)  The first semiannual prospective payment, in an amount equal to not more than 50 percent of the total grant, shall be processed for payment to the grantee following the enactment of the annual Budget Act, and upon formal execution of the grant by the state and shall be contingent upon both of the following:

(1)  A written request for payment from the grantee.

(2)  The grantee’s timely and accurate submission, and the department’s approval, of the progress reports required under the grant, budget expenditure report, and annual reconciliation report, from the prior year.

(c)  Based upon the grantee’s timely and accurate submission of the progress reports and budget expenditure reports from the grant year, and satisfactory performance under the grant, the processing of a second semiannual prospective payment of not more than 40 percent of the total grant shall be processed by the department for payment to a grantee no earlier than January 1 during the term of the grant year. The processing of the grantee’s second semiannual prospective payment by the department shall be contingent upon both of the following:

(1)  A written request for payment from the grantee.

(2)  The grantee’s timely and accurate submission, and the department’s approval, of progress reports and budget expenditure reports.

(d)  Any remaining amount, which shall be at least 10 percent of the total grant award, shall be retained by the department, pending satisfactory submission by the grantee of all progress reports required by the grant, budget expenditure reports, and an annual reconciliation report for the grant year. Payment of the withheld amount shall be processed by the department for payment to the grantee contingent upon both of the following:

(1)  A written request for payment from the grantee.

(2)  The grantee’s timely and accurate submission, and the department’s approval, of all progress reports required under the grant, budget expenditure reports from the grant year, the annual reconciliation report for the grant year, and satisfactory performance under the grant.

(Added by Stats. 2003, Ch. 596, Sec. 1. Effective January 1, 2004.)



124590

The Legislature finds and declares that the health status of many American Indians in California is not adequate.

It is, therefore, the intent of the Legislature to insure that in addition to funding provided pursuant to the American Indian Health Service program, sufficient funding is provided to American Indians from other programs in order to substantially improve their access to health services. These programs include, but are not limited to, the following:

(a)  Rural health services.

(b)  Mental health services.

(c)  Developmental disability programs.

(d)  Maternal and child health programs.

(e)  Alcoholism programs.

(f)  Programs for the aging.

(g)  Environmental health programs.

(Amended by Stats. 2012, Ch. 728, Sec. 111. Effective January 1, 2013.)



124595

(a) The Indian Health Policy Panel, established by the director pursuant to Section 1520 of Title 17 of the California Administrative Code, is continued in existence and shall be renamed the American Indian Health Policy Panel. The policy panel shall advise the State Department of Health Care Services and the State Department of Public Health on the level of resources, priorities, criteria, and guidelines necessary to implement this chapter. The policy panel shall be composed of 10 members, appointed by the director. Four members shall be appointed from a list of persons submitted by the California Rural Indian Health Board, four members shall be appointed from a list of persons submitted by the California Consortium for Urban Indian Health, and two members shall represent the public. The persons appointed by the director to represent the public may be consumers, consumer advocates, health service providers, representatives of state or county health agencies, health professionals, or private citizens. The terms of the members shall be established pursuant to bylaws adopted by the policy panel.

(b) The director may also seek advice from individuals and groups, other than the policy panel, on program issues.

(c) Those persons who are members of the policy panel on December 31, 1983, shall continue to be members for the remainder of their terms and, upon expiration of their terms, shall be eligible for reappointment by the director.

(Amended by Stats. 2007, Ch. 577, Sec. 15. Effective October 13, 2007.)






CHAPTER 5 - Rural Health Services Development

ARTICLE 1 - Legislative Intent and General Provisions

124600

The Legislature makes the following findings and declarations:

(a)  There is a maldistribution of health services in California. Most rural areas of the state do not have adequate health services because there are insufficient health personnel and facilities and inadequate transportation to such services.

(b)  The lack of health services in rural areas has a negative impact on the health and safety of the public.

(c)  Existing public programs to meet the problem of inadequate health services in rural areas are not sufficient in scope or properly coordinated to significantly improve the availability of health services.

(d)  It is unlikely that the situation will improve without substantial state and local action.

It is, therefore, the intent of the Legislature in enacting this chapter to establish a program of rural health services in the department. The purpose of the program is to improve the coordination of rural health services and to increase the amount and availability of the services.

The Legislature intends that the program consist of all the following:

(1)  The California Health Services Corps in which health personnel are assigned to health care delivery organizations.

(2)  Health services development projects, in which new health care delivery organizations are established.

(3)  An organizational unit within the department to coordinate rural health programs.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124605

The department shall implement a program to remedy deficiencies in health services in rural areas. The department shall have responsibility for the following elements:

(a)  California Health Services Corps.

(b)  California Rural Health Services Development Projects.

(c)  Coordination of Rural Health Programs.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124610

The director shall administer this chapter and shall adopt any regulations and standards as are necessary to implement this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124615

No services provided under this chapter shall substitute for current services and obligations of a county including those required by state law.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124620

Funds expended pursuant to this chapter shall be supplemental to those made available by the federal government for the National Health Services Corps and shall not duplicate, or replace, but may supplement and complement, any commitments made by the federal government to provide health personnel as needed.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124625

(a)  It is the intent of the Legislature that the Rural Health Services Development Program be funded annually through the budgetary process.

(b)  Notwithstanding any other provision of law, the department may, to the extent funds are available, provide for advance payments for services to be performed under any contract entered into pursuant to this chapter with any small community based public or private nonprofit agency with modest reserves and potential cash flow problems, where the department determines that such advance payments will further the purposes of this chapter. Advance payments shall not be made more than once a year.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 2 - California Health Services Corps

124650

The director shall establish in the department, a California Health Services Corps. The purpose of the corps is to make available health personnel to rural areas that are presently receiving inadequate health services. The corps shall consist of physicians and surgeons, podiatrists, dentists, vision care providers, and other health professionals, such as nurse practitioners, physician assistants, nurses, dental hygienists, dental assistants, health educators, nutritionists, dietitians, health and nutrition aides, and other personnel as the director finds necessary to meet the purposes of the program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124655

Members of the California Health Services Corps may be assigned to the following categories of health services programs:

(a)  Any nonprofit primary care clinic or licensed health facility.

(b)  Any health provider or group provider.

(c)  Any county health program or facility.

(d)  Any state health program or facility.

(e)  Any federal health program.

Assignments may be made to a health provider or facility, to a health services development project established pursuant to Article 3 (commencing with Section 124700), or directly to an area in California where health services are inadequate.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124660

Assignments shall be made in accordance with the following:

(a)  The authority of any person to supervise any member of the corps shall be subject to approval by the director.

(b)  No member of the corps shall be placed in an assignment without the prior agreement of the person or governing board in charge of the health delivery program to which the corps member is assigned.

(c)  Corps members directly assigned to rural areas or to state-operated projects shall be contract employees of the California Health Services Corps. Corps members assigned to projects with a nonstate provider or facility may be employees of the provider or facility if specified by contract between the state and the provider or facility. The state shall provide malpractice insurance coverage for all corps personnel.

(d)  Local consumers shall be consulted in the placement of California Health Services Corps members.

(e)  In making the assignment of a corps member, the director shall seek to match the characteristics and preferences of the member with those of the area, population group, or medical facility where the member may be assigned to the maximum extent possible in order to increase the probability of the member remaining to serve the area, population group, or medical facility upon completion of his or her assignment period.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124665

The director shall, by regulation, specify the salary schedules, other terms and conditions of employment, and reimbursement policies with respect to the employment of corps members that shall be followed by institutions, providers, or programs where a member of the California Health Services Corps is assigned.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124670

Funds expended pursuant to this article may be used for any of the following purposes:

(a)  Expenses of the department in administering the program.

(b)  Salaries and employee benefits for members of the California Health Services Corps.

(c)  Supplies, equipment, minor capital outlay, and minor renovations.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124675

Assignments shall be made by the department without regard to ability of residents in areas to pay.

Any provider or facility where a California Health Services Corps member is assigned, and any corps member, shall be required to seek third party reimbursements, including Medi-Cal and private insurance, for any person served by the corps member. Any such corps member, provider, or facility may be required to provide reports to the department concerning reimbursements and may be required to contribute all or part of the proceeds of reimbursements to the department for deposit in the State Treasury in accordance with regulations or contracts adopted by the department after regulations have been approved by the Director of Finance.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124680

No corps member may refuse needed service to any person because of inability to pay for such service, or refuse service to persons on account of their entitlement to medical benefits under Title XVIII or XIX of the United States Social Security Act.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124685

The director may, upon request, provide technical assistance to groups preparing applications for assignment of corps personnel.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 3 - Health Services and Development Projects

124700

The department shall plan and put into operation a number of health services development projects. The purpose of the projects shall be to demonstrate effective ways of providing health care services in underserved rural health areas. The director shall make the final decision on approval of a project.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124705

Applications may be made for funds for health services development projects and the projects may be initiated and operated by any agency, including, but not limited to, the following:

(a)  A community agency, including a National Health Services Corps site.

(b)  An ongoing rural health program, including migrant health or American Indian health program.

(c)  A family practice education program.

(d)  A county health department.

(e)  The department.

(f)  Any health facility or licensed nonprofit primary care clinic.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124710

(a)  (1)  It is the intent of the Legislature that funds distributed under this section promote stability for participating clinics, as a part of the state’s health care safety net, and at the same time be distributed in a manner that best promotes access to health care to geographically isolated populations.

(2)  The department shall grant funds, for a minimum of three years per grant, retroactive to funds appropriated in the Budget Act of 2002 (Chapter 379 of the Statutes of 2002), to eligible, private, nonprofit, community-based primary care clinics for the purpose of establishing and maintaining rural health services and development projects as specified under this article. The department may continue to pay any grantee whose grant expired on June 30, 2003, until June 30, 2004, as if the grant had been extended, provided that funds are appropriated for this purpose in the Budget Act of 2003 and the grantee agrees in writing to expend the money as if the grant had been extended.

(b)  In order to be eligible to receive funds under this program, a clinic shall, at a minimum, meet all of the following conditions:

(1)  The clinic shall be licensed under paragraph (1) or (2) of subdivision (a) of Section 1204.

(2)  The clinic shall operate in a “rural” Medical Study Service Area, as defined by the Health Manpower Commission.

(3)  The clinic shall operate in a medically underserved area, including a Health Professional Shortage Area, or serve a medically underserved population, as designated by the United States Department of Health and Human Services, or shall be able to demonstrate that at least 50 percent of its patients are persons with incomes at or below 200 percent of the federal poverty level.

(c)  The department shall seek input from stakeholders in designing the methodology for distribution of funds under this section.

(d)  If the funds that are available for purposes of this section for any fiscal year are greater than funds that were available for the prior fiscal year, the department shall establish a base funding level that is applicable to all sites funded in the prior fiscal year. To the extent that funds are available, the base funding level shall not be less than seventy-five thousand dollars ($75,000) for each site. To implement this section, the department shall not be required to reduce funding for clinics that are above the minimum awards.

(Amended by Stats. 2003, Ch. 230, Sec. 14. Effective August 11, 2003.)



124715

The department may assist community agencies to develop grant proposals.

(Amended by Stats. 1999, Ch. 744, Sec. 6. Effective October 10, 1999. Operative July 1, 2000, by Sec. 10 of Ch. 744.)



124720

Project proposals shall be considered that address the health needs of rural populations, including, but not limited to, migratory and other agricultural workers, American Indians, and senior citizens, who have insufficient access to adequate levels of health care services due to geographical isolation or economic factors.

Projects that are approved shall accomplish one or more of the following:

(a)  Provide primary health care, including preventive health services and diagnostic, treatment, referral, and followup services.

(b)  Provide comprehensive health care, including specialized physician services, inpatient and outpatient facilities, laboratory and X-ray services, home health services, and other specialized services.

(c)  Provide emergency medical services designed to meet the special problems of rural isolation.

(d)  Provide transportation appropriate to achieving the goal of making health care services available to residents of rural areas.

(e)  Provide electronic communication technology to improve health care delivery and emergency health services in the designated rural areas.

(f)  Establish regional health systems, including linkage with both rural and urban health programs and facilities.

(g)  Improve the quality of medical care and the administrative capabilities of agencies and management systems in rural areas.

(h)  Provide health education programs in the designated rural areas, including health and nutrition education, and continuing education for health professionals.

(i)  Promote nurse practitioner and physician assistants programs and other programs for training and placement of health professionals in the designated areas to respond to rural manpower shortages.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124725

Project funding shall be for up to three years. Continuation of funding for a project shall depend on progress toward achieving the goals of the project. The director shall make the final decision to continue or discontinue a project. In evaluating the success of a project, the director shall take into account the number of additional persons who are receiving quality health care as a result of the operation of the project and the improvement in health status of the population served by the project.

(Amended by Stats. 1999, Ch. 744, Sec. 7. Effective October 10, 1999. Operative July 1, 2000, by Sec. 10 of Ch. 744.)



124730

Each applicant shall form an advisory committee for the project. The advisory committee shall participate in all of the following:

(a)  Planning the project.

(b)  Reviewing the progress of the project.

(c)  Proposing changes in the project.

(d)  Planning for the continuation of the project after the grant period through self-sufficiency.

At least one-half of the members of the advisory committee shall be consumers, as defined by Public Law 93-641. The advisory committee shall include, where feasible, representatives of the health service agencies, the Seasonal Agricultural and Migratory Workers Advisory Committee, the American Indian Health Policy Panel, consumers selected from rural target populations, such as American Indians, senior citizens, Medi-Cal recipients, isolated rural residents, and agricultural and forestry workers, providers from rural areas, and persons with knowledge of rural areas from educational institutions, and state, county, and federal agencies.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124735

Each grant for a project shall require the grantee agency to seek third-party reimbursements, including Medi-Cal and private insurance, for any person served under the grant. Each grant shall require the grantee agency to provide reports to the department on reimbursements and may require the grantee agencies to contribute all or part of the proceeds of reimbursements to the department for deposit in the State Treasury in accordance with regulations to be adopted by the department after the regulations are approved by the Director of Finance.

(Amended by Stats. 1999, Ch. 744, Sec. 8. Effective October 10, 1999. Operative July 1, 2000, by Sec. 10 of Ch. 744.)



124740

State-operated projects shall be established only in accordance with all of the following:

(a)  The health of the population in a rural area would be substantially improved by the establishment of a project.

(b)  There exists no local public or nonprofit agency willing and able to undertake the project.

(c)  The project contains two or more of the elements specified in Section 124720.

A project may employ staff, and may purchase, rent, or lease supplies and equipment where required. A project may also rent or lease land and buildings where required.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124745

(a)  Notwithstanding any other provision of law, the department shall, to the extent that funds are available, provide to a grantee semiannual prospective payments during a 12-month fiscal year.

(b)  An amount equal to not more than 50 percent of the total grant shall be processed for payment to the grantee following the enactment of the annual Budget Act, and upon formal execution of the grant by the state. The processing by the department of the grantee’s first semiannual prospective payment shall also be contingent upon both of the following:

(1)  A written request for payment from the grantee.

(2)  Except as provided in this paragraph, the third quarter progress budget and expenditure report. If the grantee is currently under the first fiscal year of a three-year multiple grant, this requirement shall not apply as a condition for the grantee’s first semiannual prospective payment. If the grantee is currently under the second or third fiscal year of a three-year, multiple-year grant, the department’s processing of the first semiannual prospective payment for the current grant year shall be contingent upon the grantee’s timely and accurate submission, and the department’s approval of, the third quarter progress and budget expenditure report from the previous grant year.

(c)  Based upon the grantee’s timely and accurate submission of the first quarterly progress and budget expenditure report from the grant year, and satisfactory performance under the grant, the processing of a second semiannual prospective payment of not more than 40 percent of the total grant shall be processed by the department for payment to a grantee no earlier than January 1 during the term of the grant year. The processing of the grantee’s second semiannual prospective payment by the department shall be contingent upon all of the following:

(1)  A written request for payment from the grantee.

(2)  The grantee’s timely and accurate submission, and the department’s approval, of the first quarterly progress and budget expenditure report.

(3)  If the grantee is currently under the second or third fiscal year of a three-year, multiple-year grant, the grantee’s timely and accurate submission, and the department’s approval, of the fourth quarterly progress and budget expenditure report, and the annual reconciliation report, from the prior year.

(d)  An amount equal to 10 percent of the total grant award shall be retained by the department, pending satisfactory submission by the grantee of all quarterly progress and budget expenditure reports and an annual reconciliation report for the grant year. Payment of the withheld 10 percent shall be processed by the department for payment to the grantee upon the grantee’s satisfactory completion and submission, and the department’s approval, of these reports.

(Added by Stats. 1999, Ch. 744, Sec. 9. Effective October 10, 1999. Operative July 1, 2000, by Sec. 10 of Ch. 744.)






ARTICLE 4 - Coordination of Rural Health Programs

124750

The director shall ensure the coordination of state efforts in rural health in order to maximize effective use of scarce medical resources and to coordinate efforts to provide health services through the California Health Services Corps and health services development projects with existing program resources, including, but not limited to, migrant health programs, American Indian health programs, contract county health services programs, the National Health Service Corps, and other related programs administered by the department to ensure minimal duplication and maximum effectiveness.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124760

The California Healthcare Workforce Policy Commission shall establish a plan that integrates family practice residencies and other health sciences education programs established in rural areas pursuant to Article 8 (commencing with Section 31910) of Chapter 5 of Division 5 of Division 22 of the Education Code with the health services provided pursuant to Article 3 (commencing with Section 124700).

(Amended by Stats. 2003, Ch. 582, Sec. 8. Effective January 1, 2004.)



124765

The California Healthcare Workforce Policy Commission, in coordination with the Rural Health Section of the department, shall designate the geographical rural areas within California where unmet priority need for medical services exists.

(Amended by Stats. 2003, Ch. 582, Sec. 9. Effective January 1, 2004.)



124770

The director shall utilize the authority to establish health manpower pilot projects pursuant to Article 1 (commencing with Section 128125) of Chapter 3 of Part 3 of Division 107 to develop personnel with special health and medical skills that may effectively advance the objectives of the Primary Care Services Act (Section 27).

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124775

Each proposal for health corps personnel or project application under Article 3 (commencing with Section 124700) shall be submitted to the appropriate county health officer or district health officer for review and recommendation. The review and recommendation shall be completed within 30 days of receipt. Any recommendations made shall be based upon the Health Systems Plan and Annual Implementation Plan as required for that area by Public Law 93-641.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124780

If the director decides to act contrary to the recommendation of a county or district health officer made pursuant to Section 124775, the director shall explain his or her action in writing to the appropriate board of supervisors.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124785

Nothing in the Primary Care Services Act (Section 27) shall affect the operation of local public health services contracted for by the department with other agencies pursuant to former Section 1157.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)









CHAPTER 6 - Small and Rural Hospitals

124800

The Legislature finds and declares all of the following:

(a)  Rural hospitals serve as the “hub of health,” and through that role attract and retain in their communities physicians, nurses, and other primary care providers. Because of economies of scale compounded by reimbursement reforms, many rural hospitals will close before the end of this decade. This will result in the departure of primary care providers and the loss of emergency medical services both to residents and persons traveling through the area. The smallest and most remote facilities are at highest risk.

(b)  The rural hospital is often one of the largest employers in the community. The closure of such a hospital means the loss of a source of employment. This has an economic impact beyond the health sector. Further, economic development of a rural area is, in part, tied to the existence of a hospital. People, for example, tend not to retire to areas where there is not reasonable access to physician and hospital-based services.

(c)  Rural hospitals, especially the smaller facilities, lack access to the sophisticated expertise necessary to deal with current reimbursement regulations and the associated bureaucracy.

(d)  Most rural hospitals are unable to participate in programs that provide access to short- and long-term financing due to lender requirements for credit enhancement.

(e)  Because of economies of scale compounded by regulations under Title 22 of the California Code of Regulations and other regulations, rural hospitals have high, fixed costs that, in the present reimbursement environment, cannot be offset by revenues generated from serving a relatively small population base. Further, in an economically depressed rural area, community contributions are not sufficient to offset deficits.

(f)  Rural hospitals are an important link in the Medi-Cal program, and without special consideration that takes into account their unique circumstances, rural hospitals will be unable to continue providing services to Medi-Cal patients. This is especially true for outpatient services that are reimbursed at less than 60 percent of costs.

(g)  While only a very small percentage of the Medi-Cal budget for inpatient and outpatient services is spent for services rendered by rural hospitals, their participation is essential to preserve the integrity of the entire Medi-Cal program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124805

(a)  The Legislature recognizes the need to strengthen, and in some cases salvage, rural hospitals to ensure that adequate access to services is provided to residents of rural areas as well as tourists and travelers who, at certain times, may outnumber the residents. Further, the Legislature recognizes that this will require a comprehensive approach. Therefore, the Legislature intends that:

(1)  Expertise be provided to endangered rural hospitals to both of the following:

(A)  Carry out a strategic assessment of potential business and diversification of service opportunities.

(B)  Develop a specific plan of action when feasible.

(2)  Access, when appropriate, be provided to special eligibility programs within the California Health Facilities Financing Authority.

(3)  Short-term technical assistance be available on fiscal and program matters.

(4)  The department continue to provide regulatory relief through program flexibility.

(5)  Inpatient reimbursement limitations be modified so as not to single out rural hospitals for application.

(6)  Reimbursement rates for outpatient services be set at a level that will provide incentives for rural hospitals to focus on the provision of outpatient services and that will reduce the financial losses incurred by the facilities in providing those services.

(b)  The Legislature recognizes that for certain rural settings, an acute care hospital as defined in subdivision (a) of Section 1250 may no longer be cost-effective. Therefore, a rural alternative model that preserves the primary and emergency care systems must be identified, studied through demonstration projects, and developed as a new category of health facility.

(c)  The Legislature recognizes that a rural alternative facility may not conform to what is now depicted in state or federal regulation. Therefore, to identify a model, implement demonstration projects, and establish the rural alternative hospital as a license category of health facility, a cooperative effort will be required between the department, the federal Health Care Financing Administration, and the health care industry. To this end, the Legislature intends that the department inform the federal Health Care Financing Administration of its interest in establishing the rural alternative hospital program and subsequently seek any necessary waivers.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124810

Unless the context otherwise requires, the definitions contained in this article govern the construction of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124815

“Department” means the State Department of Health Services.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124820

“High-risk rural hospital,” means a hospital as defined in subdivision (a) of Section 124840 that can demonstrate through audited and interim financial reports and projections that it is probable that it will need to cease operations within one year.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124825

The department shall, in consultation with an organization of interest, develop recommendations on the type and scope of technical assistance that needs to be available to small and rural hospitals from within the department. The recommendations of an organization of interest shall be given consideration by the department in development of subsequent budgets.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124830

“Director” means the State Director of Health Services.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124835

“Organizations of interest” means nonprofit organizations that typically represent the interests of hospitals and health systems.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124840

“Small and rural hospital” means an acute care hospital that meets either of the following criteria:

(a)  Meets the criteria for designation within peer group six or eight, as defined in the report entitled Hospital Peer Grouping for Efficiency Comparison, dated December 20, 1982.

(b)  Meets the criteria for designation within peer group five or seven and has no more than 76 acute care beds and is located in an incorporated place or census designated place of 15,000 or less population according to the 1980 federal census.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124845

“Strategically located” means a hospital as defined in subdivision (a) of Section 124840 that, by virtue of its location, or the location of a major portion of the hospital’s service area, can demonstrate that its existence is essential to provide health services including emergency services and stabilization to the service area and transient populations.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124850

The department shall provide expert technical assistance to strategically located, high-risk rural hospitals to assist the hospitals in carrying out an assessment of potential business and diversification of service opportunities. In providing the technical assistance on business opportunities, the department shall consult with other appropriate agencies. The high-risk rural hospital, in cooperation with the department, may develop a short-term plan of action if, in its opinion, the results of the assessment so indicate. The department, in consultation with an organization of interest, shall do all of the following:

(a)  Establish a process for identifying strategically located, high-risk rural hospitals and reviewing requests from the hospitals for assistance.

(b)  Develop a standard format for the strategic assessment.

(c)  Develop a model action plan.

(d)  Establish criteria for review of action plans.

(e)  Request input and assistance from organizations of interest.

(f)  Make the strategic assessment format and model action plan available to all small and rural hospitals.

(Amended by Stats. 2004, Ch. 225, Sec. 56. Effective August 16, 2004.)



124855

Any small and rural hospital may apply to the California Health Facilities Financing Authority for consideration under special eligibility programs if the hospital has successfully completed the assessment and developed an action plan.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124860

(a)  The department, after consultation with an organization of interest, shall select two strategically located, high-risk rural hospitals to plan and implement rural alternative hospital demonstration projects. To the extent possible, the department shall choose two demonstration sites, with one site serving an isolated mountainous area where access may be impeded by adverse weather conditions, and one site located in a rural agricultural community. Hospitals shall be selected on the basis of their interest in becoming a demonstration site and on their suitability as model rural alternative hospitals. The demonstration projects shall include, but not be limited to, identification of the following:

(1)  Appropriate mix and type of services to be provided locally and obtained on referral.

(2)  Types and numbers of personnel required.

(3)  Probability of, and the amount of, reimbursement under current regulations.

(4)  Statutory and regulatory changes necessary to license the facility and maximize reimbursement.

(b)  In administering the rural alternative hospital demonstration project, the department shall do all of the following:

(1)  Establish two demonstration sites on or before January 1, 1990, and operate the projects for a period of up to 18 months.

(2)  Grant exceptions to the licensure requirements for general acute care hospitals that are necessary to serve the purposes of this section when the granting of the exceptions do not jeopardize the health and welfare of patients.

(3)  Convey to the Federal Health Care Financing Administration its intent to establish the rural alternative hospital demonstration project and seek any necessary appropriate waivers.

(4)  Consider requests for grant funds made by demonstration site hospitals pursuant to subdivision (a) of Section 1188.86 as meeting criteria for priority funding.

(5)  Monitor and evaluate demonstration site projects as to the applicability of these models for statewide application.

(c)  The department, based on interim findings from the demonstration projects, shall do either of the following:

(1)  Prepare and adopt regulations establishing the rural alternative hospital as a licensed health facility by January 1, 1992.

(2)  Submit to the Legislature by that date a report detailing why a category of health facility should not be established.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124865

The department shall continue to provide regulatory relief when appropriate through program flexibility for such items as staffing, space, and physical plant requirements.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124870

(a)  The department shall adopt regulations that will provide for an increase in reimbursement rates for outpatient services rendered to Medi-Cal patients by small and rural hospitals, as defined in Section 124840, over and above those reimbursement rates specified in Section 51509 of the California Code of Regulations. The amount of this increase shall be governed by the funding allocated for this specific purpose in the Budget Act, or in another specific appropriation measure.

(b)  The rate adjustment authorized by subdivision (a) shall be allocated to eligible hospitals as follows:

(1)  A separate percentage increase shall be calculated for minimum floor and nonminimum floor hospitals based on the ratio of each small and rural hospitals’ Medi-Cal outpatient payments to the total of all small and rural hospitals’ Medi-Cal outpatient payments during the preceding calendar year, as determined by the department. The percentage rate increase for minimum floor hospitals shall be 125 percent of the rate increase percentage calculated for nonminimum floor hospitals. The combined rate increases for minimum floor and nonminimum floor hospitals shall not exceed the funds appropriated for this purpose.

(2)  For purposes of this section, “minimum floor hospital” means a hospital (A) where Medi-Cal payments for outpatient services during the preceding calendar year were less than 1/2 percent of the total of Medi-Cal payments for outpatient services rendered by all small and rural hospitals during that period and (B) where the total gross patient revenue from all sources during that period was less than ten million dollars ($10,000,000).

(3)  For purposes of this section, “nonminimum floor hospital” means a hospital (A) where Medi-Cal payments for outpatient services during the preceding calendar year equaled or exceeded 1/2 percent or of the total of Medi-Cal payments for outpatient services rendered by all small and rural hospitals during that period or (B) where the total gross patient revenue from all sources during that period was ten million dollars ($10,000,000) or more.

(c)  For the purpose of calculating the percentage increase, if any eligible hospital had less than a full year of operation upon which to determine the ratio of Medi-Cal expenditures as defined in paragraph (1) of subdivision (b), the department shall extrapolate the Medi-Cal paid claims expenditures for that hospital to estimate a full year’s Medi-Cal claims expenditure.

(d)  Payment under this section shall be contingent upon submission of approved claims for Medi-Cal outpatient services rendered after January 1, 1989.

(e)  The Director of Health Services shall adopt emergency regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code to implement the rate adjustments required under this section. The adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, or safety. Notwithstanding any provision of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the department to implement the rate adjustments required under this section shall not be subject to any review, approval, or disapproval by the Office of Administrative Law at any stage of the rulemaking process. These regulations shall become effective immediately upon their filing with the Secretary of State.

(f)  Notwithstanding any other provision of law, reimbursement rates adopted pursuant to this section shall not exceed the hospital’s usual and customary charges for services rendered.

(g)  The department shall maximize federal financial participation in implementing this section.

(h)  This section shall become operative July 1, 1989.

(Amended by Stats. 2000, Ch. 158, Sec. 1. Effective January 1, 2001.)






CHAPTER 7 - Grants in Aid for Clinics

ARTICLE 1 - Clinics

124875

The Legislature finds and declares that:

(a)  In California there are approximately 300 community clinics and free clinics that provide primary health care at low cost for a significant portion of the medically underserved population.

(b)  These clinics account for more than 3,000,000 patient visits annually.

(c)  Increasingly large caseloads, the debilitating effects of inflation on purchased goods and services, and a lack of financial resources are forcing many community and free clinics to curtail services needed in their communities.

(d)  Recognizing the contribution of community and free clinics to the health care of Californians and the contribution of the clinics to lowering the costs of health care, it is in the interest of the people of this state to ensure continuation of clinic programs by providing necessary funding.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124880

The department shall conduct a program of grants-in-aid for the following purposes:

(a)  To assist in stabilizing the health care operations of community clinics and free clinics that provide a wide range of primary health care services.

(b)  To fund innovative and creative programs of such clinics designed to provide a high quality of health services at minimum cost.

Eligibility for grants shall be limited to community clinics, free clinics, clinics exempt from licensure under subdivision (c) of Section 1206, and any nonprofit corporation that is comprised of not less than three such clinics having a combined service area covering an entire county or more. Grants authorized pursuant to this article shall be limited in purpose to defraying operating expenses of the recipient clinic, including personnel costs, and for technical assistance provided to the recipient. Grants shall not be made or used for purchase of equipment, facility renovations, or purchase of land or buildings. As a condition to making a grant pursuant to this chapter, the director shall require the applicant to match not less than 20 or more than 40 percent of the amount granted. The required matching funds shall be determined by the director, based upon the ability of the applicant to provide matching funds. The required match may be in cash or in-kind contributions, or a combination of both. In-kind contributions may include, but shall not be limited to, staff and volunteer services. The director may waive all or a portion of the grantee match in individual cases of demonstrated hardship if the director determines that making the grant would effectively serve the purposes of this chapter. The director shall adopt criteria to be applied in determining whether to grant requests for waivers.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124885

The department shall annually receive and process grant applications submitted by eligible applicants, and shall allocate grant moneys in accordance with the policies and priorities adopted pursuant to this article. Individual grants shall be limited to a maximum of sixty thousand dollars ($60,000), including grants to nonprofit corporations comprised of more than one clinic. However, grants may be renewed on an annual basis, subject to the submission and review of an annual renewal application, that shall be considered with, and subject to the same priorities as, new applications. No applicant shall receive more than one grant in any year.

Each grant shall be subject to a contract between the department and the grantee prescribing the services to be provided by the grantee thereunder and other conditions of the grant. A contract may provide for periodic advance payments for services to be performed, but in no event shall advance payments exceed 25 percent of the grant.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124890

In developing policies and priorities pertaining to the allocation of grant funds, the department shall give primary consideration to the following factors:

(a)  The applicant’s need for funds to continue its current level of operation.

(b)  The applicant’s long-term prospects for financial stability.

(c)  The quality of services provided.

(d)  The high-risk or underserved population groups currently being served by the applicant.

All of the above factors being present, clinics primarily serving population groups determined by the director to be medically underserved shall be entitled to first consideration in the allocation of grant funds.

The department shall adopt guidelines for establishment of grant-supported activities, including criteria for evaluation of each activity and monitoring to assure compliance with grant conditions and applicable regulations of the department. The guidelines shall be developed in consultation with the Primary Care Clinics Advisory Committee and other advisory committees and persons as the department determines are appropriate.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 2 - Primary Care

124900

(a) (1) The State Department of Health Care Services shall select primary care clinics that are licensed under subparagraph (A) or (B) of paragraph (1) of subdivision (a) of Section 1204, or are exempt from licensure under subdivision (c) of Section 1206, to be reimbursed for delivering medical services, including preventive health care, and smoking prevention and cessation health education, to program beneficiaries.

(2) In order to be eligible to receive funds under this article a clinic shall meet all of the following conditions, at a minimum:

(A) Provide medical diagnosis and treatment.

(B) Provide medical support services of patients in all stages of illness.

(C) Provide communication of information about diagnosis, treatment, prevention, and prognosis.

(D) Provide maintenance of patients with chronic illness.

(E) Provide prevention of disability and disease through detection, education, persuasion, and preventive treatment.

(F) Meet one or both of the following conditions:

(i) Be located in an area or a facility federally designated as a health professional shortage area, medically underserved area, or medically underserved population.

(ii) Be a clinic that is able to demonstrate that at least 50 percent of the patients served are persons with incomes at or below 200 percent of the federal poverty level.

(3) Notwithstanding the requirements of paragraph (2), all clinics that received funds under this article in the 1997–98 fiscal year shall continue to be eligible to receive funds under this article.

(b) As a part of the award process for funding pursuant to this article, the department shall take into account the availability of primary care services in the various geographic areas of the state. The department shall determine which areas within the state have populations that have clear and compelling difficulty in obtaining access to primary care. The department shall consider proposals from new and existing eligible providers to extend clinic services to these populations.

(c) A primary care clinic applying for funds pursuant to this article shall demonstrate that the funds shall be used to expand medical services, including preventive health care, and smoking prevention and cessation health education, for program beneficiaries above the level of services provided in the 1988 calendar year, or in the year prior to the first year a clinic receives funds under this article if the clinic did not receive funds in the 1989 calendar year.

(d) (1) The department, in consultation with clinics funded under this article, shall develop a formula for allocation of funds available. It is the intent of the Legislature that the funds allocated pursuant to this article promote stability for those clinics participating in programs under this article as part of the state’s health care safety net and at the same time be distributed in a manner that best promotes access to health care to uninsured populations.

(2) The formula shall be based on both of the following:

(A) A hold harmless for clinics funded in the 1997–98 fiscal year to continue to reimburse them for some portion of their uncompensated care.

(B) Demonstrated unmet need by both new and existing clinics, as reflected in their levels of uncompensated care reported to the department. For purposes of this article, “uncompensated care” means clinic patient visits for persons with incomes at or below 200 percent of the federal poverty level for which there is no encounter-based third-party reimbursement which includes, but is not limited to, unpaid expanded access to primary care claims.

(3) The department shall allocate available funds, for a three-year period, as follows:

(A) Clinics that received funding in the prior fiscal year shall receive 90 percent of their prior fiscal year allocation, subject to available funds, provided that the funding award is substantiated by the clinics’ reported levels of uncompensated care.

(B) The remaining funds beyond 90 percent shall be awarded to new and existing applicants based on the clinics’ reported levels of uncompensated care as verified by the department according to subparagraph (A) of paragraph (4). The department shall seek input from stakeholders to discuss adjustments to award levels that the department deems reasonable, such as including base amounts for new applicant clinics.

(C) New applicants shall be awarded funds pursuant to this subdivision if they meet the minimum requirements for funding under this article based on the clinics’ reported levels of uncompensated care as verified by the department according to subparagraph (A) of paragraph (4). New applicants include applicants for new site expansions by existing applicants.

(4) In assessing reported levels of uncompensated care, the department shall utilize the data available from the Office of Statewide Health Planning and Development’s (OSHPD’s) completed analysis of the “Annual Report of Primary Care Clinics” for the prior fiscal year, or if more recent data is available, then the most recent data. If this data is unavailable for an existing applicant to assess reported levels of uncompensated care, the existing applicant shall receive an allocation pursuant to subparagraph (A) of paragraph (3).

(A) The department shall utilize the most recent data available from OSHPD’s completed analysis of the “Annual Report of Primary Care Clinics” for the prior fiscal year, or if more recent data is available, then the most recent data.

(B) If the funds allocated to the program are less than the prior year, the department shall allocate available funds to existing program providers only.

(5) The department shall establish a base funding level, subject to available funds, of no less than thirty-five thousand dollars ($35,000) for frontier clinics and Native American reservation-based clinics. For purposes of this article, “frontier clinics” means clinics located in a medical services study area with a population of fewer than 11 persons per square mile.

(6) The department shall develop, in consultation with clinics funded pursuant to this article, a formula for reallocation of unused funds to other participating clinics to reimburse for uncompensated care. The department shall allocate the unused funds remaining on October 30, for the prior fiscal year to other participating clinics to reimburse for uncompensated care.

(e) In applying for funds, eligible clinics shall submit a single application per clinic corporation. Applicants with multiple sites shall apply for all eligible clinics, and shall report to the department the allocation of funds among their corporate sites in the prior year. A corporation may claim reimbursement only for services provided at a program-eligible clinic site identified in the corporate entity’s application for funds, and approved for funding by the department. A corporation may increase or decrease the number of its program-eligible clinic sites on an annual basis, at the time of the annual application update for the subsequent fiscal years of any multiple-year application period.

(f) Grant allocations pursuant to this article shall be based on the formula developed by the department, notwithstanding a merger of one of more licensed primary care clinics participating in the program.

(g) A clinic that is eligible for the program in every other respect, but that provides dental services only, rather than the full range of primary care medical services, shall only be eligible to receive funds under this article on an exception basis. A dental-only provider’s application shall include a memorandum of understanding (MOU) with a primary care clinic funded under this article. The MOU shall include medical protocols for making referrals by the primary care clinic to the dental clinic and from the dental clinic to the primary care clinic, and ensure that case management services are provided and that the patient is being provided comprehensive primary care as described in subdivision (a).

(h) (1) For purposes of this article, an outpatient visit shall include diagnosis and medical treatment services, including the associated pharmacy, X-ray, and laboratory services, and prevention health and case management services that are needed as a result of the outpatient visit. For a new patient, an outpatient visit shall also include a health assessment encompassing an assessment of smoking behavior and the patient’s need for appropriate health education specific to related tobacco use and exposure.

(2) “Case management” includes, for this purpose, the management of all physician services, both primary and specialty, and arrangements for hospitalization, postdischarge care, and followup care.

(i) (1) Payment shall be on a per-visit basis at a rate that is determined by the department to be appropriate for an outpatient visit as defined in this section, and shall be not less than seventy-one dollars and fifty cents ($71.50).

(2) In developing a statewide uniform rate for an outpatient visit as defined in this article, the department shall consider existing rates of payments for comparable outpatient visits. The department shall review the outpatient visit rate on an annual basis.

(j) Not later than June 1 of each year, the department shall adopt and provide each licensed primary care clinic with a schedule for programs under this article, including the date for notification of availability of funds, the deadline for the submission of a completed application, and an anticipated contract award date for successful applicants.

(k) In administering the program created pursuant to this article, the department shall utilize the Medi-Cal program statutes and regulations pertaining to program participation standards, medical and administrative recordkeeping, the ability of the department to monitor and audit clinic records pertaining to program services rendered to program beneficiaries and take recoupments or recovery actions consistent with monitoring and audit findings, and the provider’s appeal rights. A primary care clinic applying for program participation shall certify that it will abide by these statutes and regulations and other program requirements set forth in this article.

(Amended by Stats. 2008, Ch. 179, Sec. 159. Effective January 1, 2009.)



124905

For purposes of this article, a “program beneficiary” is any person whose income level is at or below 200 percent of the federal poverty level as adjusted annually. Program beneficiaries shall not be required to provide any copayment for services that are funded pursuant to this article, except that clinics may charge beneficiaries on a sliding fee scale for services, but no beneficiary shall be denied services because of an inability to pay. The department shall annually adjust this income standard to reflect any changes in the federal poverty level. Payment pursuant to this article shall be made only for services for which payment will not be made through any private or public third-party reimbursement.

(Amended by Stats. 1998, Ch. 883, Sec. 2. Effective January 1, 1999.)



124910

(a) (1) Each licensed primary care clinic, as specified in subdivision (a) of Section 124900, applying for funds under this article, shall demonstrate in its application that it meets all of the following conditions, at a minimum:

(A) Provides medical diagnosis and treatment.

(B) Provides medical support services of patients in all stages of illness.

(C) Provides communication of information about diagnosis, treatment, prevention, and prognosis.

(D) Provides maintenance of patients with chronic illness.

(E) Provides prevention of disability and disease through detection, education, persuasion, and preventive treatment.

(F) Meets one or both of the following conditions:

(i) Is located in an area or a facility federally designated as a health professional shortage area, medically underserved area, or medically underserved population.

(ii) Is a clinic in which at least 50 percent of the patients served are persons with incomes at or below 200 percent of the federal poverty level.

(2) Any applicant who has applied for and received a federal or state designation for serving a health professional shortage area, medically underserved area, or population shall be deemed to meet the requirements of subdivision (a) of Section 124900.

(b) Each applicant shall also demonstrate to the satisfaction of the department that the proposed services supplement, and do not supplant, those primary care services to program beneficiaries that are funded by any county, state, or federal program.

(c) Each applicant shall demonstrate that it is an active Medi-Cal provider by being enrolled in Medi-Cal and diligently billing the Medi-Cal program for services rendered to Medi-Cal eligible patients during the past three months prior to the application due date. This subdivision shall not apply to clinics that are not currently Medi-Cal providers, and were funded participants pursuant to this article during the 1993–94 fiscal year.

(d) Each application shall be evaluated by the state department prior to funding to determine all of the following:

(1) The applicant shall provide its most recently audited financial statement to verify budget information.

(2) The applicant’s ability to deliver basic primary care to program beneficiaries.

(3) A description of the applicant’s operational quality assurance program.

(4) The applicant’s use of protocols for the most common diseases in the population served under this article.

(Amended by Stats. 2007, Ch. 188, Sec. 17. Effective August 24, 2007.)



124911

(a)  Commencing in the 1998–99 fiscal year, the department shall release a request for allocation of funds for a period of three succeeding fiscal years. The request for allocation shall include specifications for the clinics to submit uniform data on uncompensated patient visits.

(b)  Annual funding awards for a clinic provider in the second and third fiscal years of a three-year funding period shall be contingent upon the clinic’s satisfactory performance under the program, and upon the availability of sufficient funds appropriated by the annual Budget Act.

(Added by Stats. 1998, Ch. 883, Sec. 5. Effective January 1, 1999.)



124915

Services funded pursuant to this article shall be limited to the extent that funds are appropriated for this purpose.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124920

(a) The department shall utilize existing contractual claims processing services in order to promote efficiency and to maximize use of funds.

(b) The department shall certify which primary care clinics are selected to participate in the program for each specific fiscal year, and how much in program funds each selected primary care clinic will be allocated each fiscal year.

(c) The department shall pay claims from selected primary care clinics up to each clinic’s annual allocation. Once a clinic has exhausted its annual allocation, the state shall stop paying its program claims.

(d) The department may adjust any selected primary care clinic’s allocation to take into account:

(1) An increase in program funds appropriated for the fiscal year.

(2) A decrease in program funds appropriated for the fiscal year.

(3) A clinic’s projected inability to fully spend its allocation within the fiscal year.

(4) Surplus funds reallocated from other selected primary care clinics.

(e) The department shall notify all affected primary care clinics in writing prior to adjusting selected primary care clinics’ allocations.

(f) Cessation of program payments under subdivision (e) or adjustment of selected primary care clinic’s allocations under subdivision (d) shall not be subject to the Medi-Cal appeals process referenced in subdivision (g) of Section 124900.

(g) A clinic’s allocation under this article shall not be reduced solely because the clinic has engaged in supplemental fundraising drives and activities, the proceeds of which have been used to defray the costs of services to the uninsured.

(Amended by Stats. 2006, Ch. 176, Sec. 4. Effective January 1, 2007.)



124930

(a) For any condition detected as part of a child health and disability prevention screen for any child eligible for services under Section 104395, if the child was screened by the clinic or upon referral by a child health and disability prevention program provider, unless the child is eligible to receive care with no share of cost under the Medi-Cal program, is covered under another publicly funded program, or the services are payable under private coverage, a clinic shall, as a condition of receiving funds under this article, do all of the following:

(1) Insofar as the clinic directly provides these services for other patients, provide medically necessary followup treatment, including prescription drugs.

(2) Insofar as the clinic does not provide treatment for the condition, arrange for the treatment to be provided.

(b) (1) If any child requires treatment the clinic does not provide, the clinic shall arrange for the treatment to be provided, and the name of that provider shall be noted in the patient’s medical record.

(2) The clinic shall contact the provider or the patient or his or her guardian, or both, within 30 days after the arrangement for the provision of treatment is made, and shall determine if the provider has provided appropriate care, and shall note the results in the patient’s medical record.

(3) If the clinic is not able to determine, within 30 days after the arrangement for the provision of treatment is made, whether the needed treatment was provided, the clinic shall provide written notice to the county child health and disability prevention program director, and shall also provide a copy to the state director of the program.

(Amended by Stats. 2006, Ch. 176, Sec. 6. Effective January 1, 2007.)



124940

The use of funds granted pursuant to this article for use by school-based clinics shall be limited to those school-based clinics that were licensed and in operation before January 1, 1990.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124945

Any entity or provider that receives funds pursuant to this article shall expend those funds in accordance with the requirements of Article 2 (commencing with Section 30121) of Chapter 2 of Part 13 of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)












PART 4.5 - PAIN PATIENT'S BILL OF RIGHTS

124960

The Legislature finds and declares all of the following:

(a) The state has a right and duty to control the illegal use of opiate drugs.

(b) Inadequate treatment of acute and chronic pain originating from cancer or noncancerous conditions is a significant health problem.

(c) For some patients, pain management is the single most important treatment a physician can provide.

(d) A patient suffering from severe chronic intractable pain should have access to proper treatment of his or her pain.

(e) Due to the complexity of their problems, many patients suffering from severe chronic intractable pain may require referral to a physician with expertise in the treatment of severe chronic intractable pain. In some cases, severe chronic intractable pain is best treated by a team of clinicians in order to address the associated physical, psychological, social, and vocational issues.

(f) In the hands of knowledgeable, ethical, and experienced pain management practitioners, opiates administered for severe acute pain and severe chronic intractable pain can be safe.

(g) Opiates can be an accepted treatment for patients in severe chronic intractable pain who have not obtained relief from any other means of treatment.

(h) A patient suffering from severe chronic intractable pain has the option to request or reject the use of any or all modalities to relieve his or her pain.

(i) A physician treating a patient who suffers from severe chronic intractable pain may prescribe a dosage deemed medically necessary to relieve pain as long as the prescribing is in conformance with Section 2241.5 of the Business and Professions Code.

(j) A patient who suffers from severe chronic intractable pain has the option to choose opiate medication for the treatment of the severe chronic intractable pain as long as the prescribing is in conformance with Section 2241.5 of the Business and Professions Code.

(k) The patient’s physician may refuse to prescribe opiate medication for a patient who requests the treatment for severe chronic intractable pain. However, that physician shall inform the patient that there are physicians who treat severe chronic intractable pain with methods that include the use of opiates.

(Amended by Stats. 2011, Ch. 396, Sec. 2. Effective January 1, 2012.)



124961

Nothing in this section shall be construed to alter any of the provisions set forth in Section 2241.5 of the Business and Professions Code. This section shall be known as the Pain Patient’s Bill of Rights.

(a) A patient who suffers from severe chronic intractable pain has the option to request or reject the use of any or all modalities in order to relieve his or her pain.

(b) A patient who suffers from severe chronic intractable pain has the option to choose opiate medications to relieve that pain without first having to submit to an invasive medical procedure, which is defined as surgery, destruction of a nerve or other body tissue by manipulation, or the implantation of a drug delivery system or device, as long as the prescribing physician acts in conformance with the California Intractable Pain Treatment Act, Section 2241.5 of the Business and Professions Code.

(c) The patient’s physician may refuse to prescribe opiate medication for the patient who requests a treatment for severe chronic intractable pain. However, that physician shall inform the patient that there are physicians who treat pain and whose methods include the use of opiates.

(d) A physician who uses opiate therapy to relieve severe chronic intractable pain may prescribe a dosage deemed medically necessary to relieve the patient’s pain, as long as that prescribing is in conformance with Section 2241.5 of the Business and Professions Code.

(e) A patient may voluntarily request that his or her physician provide an identifying notice of the prescription for purposes of emergency treatment or law enforcement identification.

(f) Nothing in this section shall do either of the following:

(1) Limit any reporting or disciplinary provisions applicable to licensed physicians and surgeons who violate prescribing practices or other provisions set forth in the Medical Practice Act, Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or the regulations adopted thereunder.

(2) Limit the applicability of any federal statute or federal regulation or any of the other statutes or regulations of this state that regulate dangerous drugs or controlled substances.

(Amended by Stats. 2011, Ch. 396, Sec. 3. Effective January 1, 2012.)






PART 5 - HEREDITARY DISEASES/CONGENITAL DEFECTS

CHAPTER 1 - Genetic Prevention Services

ARTICLE 1 - Hereditary Disorders Act

124975

The Legislature hereby finds and declares that:

(a)  Each person in the State of California is entitled to health care commensurate with his or her health care needs, and to protection from inadequate health services not in the person’s best interests.

(b)  Hereditary disorders, such as sickle cell anemia, cystic fibrosis, and hemophilia, are often costly, tragic, and sometimes deadly burdens to the health and well-being of the citizens of this state.

(c)  Detection through screening of hereditary disorders can lead to the alleviation of the disability of some hereditary disorders and contribute to the further understanding and accumulation of medical knowledge about hereditary disorders that may lead to their eventual alleviation or cure.

(d)  There are different severities of hereditary disorders, that some hereditary disorders have little effect on the normal functioning of individuals, and that some hereditary disorders may be wholly or partially alleviated through medical intervention and treatment.

(e)  All or most persons are carriers of some deleterious recessive genes that may be transmitted through the hereditary process, and that the health of carriers of hereditary disorders is substantially unaffected by that fact.

(f)  Carriers of most deleterious genes should not be stigmatized and should not be discriminated against by any person within the State of California.

(g)  Specific legislation designed to alleviate the problems associated with specific hereditary disorders may tend to be inflexible in the face of rapidly expanding medical knowledge, underscoring the need for flexible approaches to coping with genetic problems.

(h)  State policy regarding hereditary disorders should be made with full public knowledge, in light of expert opinion and should be constantly reviewed to consider changing medical knowledge and ensure full public protection.

(i)  The extremely personal decision to bear children should remain the free choice and responsibility of the individual, and should not be restricted by the state.

(j)  Participation of persons in hereditary disorders programs in the State of California should be wholly voluntary, except for initial screening for phenylketonuria (PKU) and other genetic disorders treatable through the California newborn screening program. All information obtained from persons involved in hereditary disorders programs in the state should be held strictly confidential.

(k)  In order to minimize the possibility for the reoccurrence of abuse of genetic intervention in hereditary disorders programs, all programs offering screening programs for heredity disorders shall comply with the principles established in the Hereditary Disorders Act (Section 27). The Legislature finds it necessary to establish a uniform statewide policy for the screening for heredity disorder in the State of California.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124977

(a) It is the intent of the Legislature that, unless otherwise specified, the genetic disease testing program carried out pursuant to this chapter be fully supported from fees collected for services provided by the program.

(b) (1) The department shall charge a fee to all payers for any tests or activities performed pursuant to this chapter. The amount of the fee shall be established by regulation and periodically adjusted by the director in order to meet the costs of this chapter. Notwithstanding any other law, any fees charged for prenatal screening and followup services provided to persons enrolled in the Medi-Cal program, health care service plan enrollees, or persons covered by health insurance policies, shall be paid in full and deposited in the Genetic Disease Testing Fund or the Birth Defects Monitoring Fund consistent with this section, subject to all terms and conditions of each enrollee’s or insured’s health care service plan or insurance coverage, whichever is applicable, including, but not limited to, copayments and deductibles applicable to these services, and only if these copayments, deductibles, or limitations are disclosed to the subscriber or enrollee pursuant to the disclosure provisions of Section 1363.

(2) The department shall expeditiously undertake all steps necessary to implement the fee collection process, including personnel, contracts, and data processing, so as to initiate the fee collection process at the earliest opportunity.

(3) Effective for services provided on and after July 1, 2002, the department shall charge a fee to the hospital of birth, or, for births not occurring in a hospital, to families of the newborn, for newborn screening and followup services. The hospital of birth and families of newborns born outside the hospital shall make payment in full to the Genetic Disease Testing Fund. The department shall not charge or bill Medi-Cal beneficiaries for services provided under this chapter.

(4) (A) The department shall charge a fee for prenatal screening to support the pregnancy blood sample storage, testing, and research activities of the Birth Defects Monitoring Program.

(B) The prenatal screening fee for activities of the Birth Defects Monitoring Program shall be ten dollars ($10).

(5) The department shall set guidelines for invoicing, charging, and collecting from approved researchers the amount necessary to cover all expenses associated with research application requests made under this section, data linkage, retrieval, data processing, data entry, reinventory, and shipping of blood samples or their components, and related data management.

(6) The only funds from the Genetic Disease Testing Fund that may be used for the purpose of supporting the pregnancy blood sample storage, testing, and research activities of the Birth Defects Monitoring Program are those prenatal screening fees assessed and collected prior to the creation of the Birth Defects Monitoring Program Fund specifically to support those Birth Defects Monitoring Program activities.

(7) The Birth Defects Monitoring Program Fund is hereby created as a special fund in the State Treasury. Fee revenues that are collected pursuant to paragraph (4) shall be deposited into the fund and shall be available upon appropriation by the Legislature to support the pregnancy blood sample storage, testing, and research activities of the Birth Defects Monitoring Program. Notwithstanding Section 16305.7 of the Government Code, interest earned on funds in the Birth Defects Monitoring Program Fund shall be deposited as revenue into the fund to support the Birth Defects Monitoring Program.

(c) (1) The Legislature finds that timely implementation of changes in genetic screening programs and continuous maintenance of quality statewide services requires expeditious regulatory and administrative procedures to obtain the most cost-effective electronic data processing, hardware, software services, testing equipment, and testing and followup services.

(2) The expenditure of funds from the Genetic Disease Testing Fund for these purposes shall not be subject to Section 12102 of, and Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of, the Public Contract Code, or to Division 25.2 (commencing with Section 38070). The department shall provide the Department of Finance with documentation that equipment and services have been obtained at the lowest cost consistent with technical requirements for a comprehensive high-quality program.

(3) The expenditure of funds from the Genetic Disease Testing Fund for implementation of the Tandem Mass Spectrometry screening for fatty acid oxidation, amino acid, and organic acid disorders, and screening for congenital adrenal hyperplasia may be implemented through the amendment of the Genetic Disease Branch Screening Information System contracts and shall not be subject to Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code, Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, and any policies, procedures, regulations, or manuals authorized by those laws.

(4) The expenditure of funds from the Genetic Disease Testing Fund for the expansion of the Genetic Disease Branch Screening Information System to include cystic fibrosis, biotinidase, severe combined immunodeficiency (SCID), and adrenoleukodystrophy (ALD) may be implemented through the amendment of the Genetic Disease Branch Screening Information System contracts, and shall not be subject to Chapter 2 (commencing with Section 10290) or Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code, Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, or Sections 4800 to 5180, inclusive, of the State Administrative Manual as they relate to approval of information technology projects or approval of increases in the duration or costs of information technology projects. This paragraph shall apply to the design, development, and implementation of the expansion, and to the maintenance and operation of the Genetic Disease Branch Screening Information System, including change requests, once the expansion is implemented.

(d) (1) The department may adopt emergency regulations to implement and make specific this chapter in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, the adoption of regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, these emergency regulations shall not be subject to the review and approval of the Office of Administrative Law. Notwithstanding Sections 11346.1 and 11349.6 of the Government Code, the department shall submit these regulations directly to the Secretary of State for filing. The regulations shall become effective immediately upon filing by the Secretary of State. Regulations shall be subject to public hearing within 120 days of filing with the Secretary of State and shall comply with Sections 11346.8 and 11346.9 of the Government Code or shall be repealed.

(2) The Office of Administrative Law shall provide for the printing and publication of these regulations in the California Code of Regulations. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the regulations adopted pursuant to this chapter shall not be repealed by the Office of Administrative Law and shall remain in effect until revised or repealed by the department.

(3) The Legislature finds and declares that the health and safety of California newborns is in part dependent on an effective and adequately staffed genetic disease program, the cost of which shall be supported by the fees generated by the program.

(Amended by Stats. 2014, Ch. 565, Sec. 1. Effective January 1, 2015.)



124980

The director shall establish any regulations and standards for hereditary disorders programs as the director deems necessary to promote and protect the public health and safety. Standards shall include licensure of master level genetic counselors and doctoral level geneticists. Regulations adopted shall implement the principles established in this section. These principles shall include, but not be limited to, the following:

(a)  The public, especially communities and groups particularly affected by programs on hereditary disorders, should be consulted before any regulations and standards are adopted by the department.

(b)  The incidence, severity, and treatment costs of each hereditary disorder and its perceived burden by the affected community should be considered and, where appropriate, state and national experts in the medical, psychological, ethical, social, and economic effects or programs for the detection and management of hereditary disorders shall be consulted by the department.

(c)  Information on the operation of all programs on hereditary disorders within the state, except for confidential information obtained from participants in the programs, shall be open and freely available to the public.

(d)  Clinical testing procedures established for use in programs, facilities, and projects shall be accurate, provide maximum information, and the testing procedures selected shall produce results that are subject to minimum misinterpretation.

(e)  No test or tests may be performed on any minor over the objection of the minor’s parents or guardian, nor may any tests be performed unless the parent or guardian is fully informed of the purposes of testing for hereditary disorders and is given reasonable opportunity to object to the testing.

(f)  No testing, except initial screening for phenylketonuria (PKU) and other diseases that may be added to the newborn screening program, shall require mandatory participation, and no testing programs shall require restriction of childbearing, and participation in a testing program shall not be a prerequisite to eligibility for, or receipt of, any other service or assistance from, or to participate in, any other program, except where necessary to determine eligibility for further programs of diagnoses of or therapy for hereditary conditions.

(g)  Pretest and posttest counseling services for hereditary disorders shall be available through the program or a referral source for all persons determined to be or who believe themselves to be at risk for a hereditary disorder. Genetic counseling shall be provided by a physician, a certified advanced practice nurse with a genetics specialty, or other appropriately trained licensed health care professional and shall be nondirective, shall emphasize informing the client, and shall not require restriction of childbearing.

(h)  All participants in programs on hereditary disorders shall be protected from undue physical and mental harm, and except for initial screening for phenylketonuria (PKU) and other diseases that may be added to newborn screening programs, shall be informed of the nature of risks involved in participation in the programs, and those determined to be affected with genetic disease shall be informed of the nature, and where possible the cost, of available therapies or maintenance programs, and shall be informed of the possible benefits and risks associated with these therapies and programs.

(i)  All testing results and personal information generated from hereditary disorders programs shall be made available to an individual over 18 years of age, or to the individual’s parent or guardian. If the individual is a minor or incompetent, all testing results that have positively determined the individual to either have, or be a carrier of, a hereditary disorder shall be given through a physician or other source of health care.

(j)  All testing results and personal information from hereditary disorders programs obtained from any individual, or from specimens from any individual, shall be held confidential and be considered a confidential medical record except for information that the individual, parent, or guardian consents to be released, provided that the individual is first fully informed of the scope of the information requested to be released, of all of the risks, benefits, and purposes for the release, and of the identity of those to whom the information will be released or made available, except for data compiled without reference to the identity of any individual, and except for research purposes, provided that pursuant to Subpart A (commencing with Section 46.101) of Part 46 of Title 45 of the Code of Federal Regulations entitled “Basic HHS Policy for Protection of Human Subjects,” the research has first been reviewed and approved by an institutional review board that certifies the approval to the custodian of the information and further certifies that in its judgment the information is of such potentially substantial public health value that modification of the requirement for legally effective prior informed consent of the individual is ethically justifiable.

(k)  A physician providing information to patients on expanded newborn screening shall disclose to the parent the physician’s financial interest, if any, in the laboratory to which the patient is being referred.

( l)  An individual whose confidentiality has been breached as a result of any violation of the provisions of the Hereditary Disorders Act, as defined in subdivision (b) of Section 27, may recover compensatory and civil damages. Any person who negligently breaches the confidentiality of an individual tested under this article shall be subject to civil damages of not more than ten thousand dollars ($10,000), reasonable attorney’s fees, and the costs of litigation. Any person who knowingly breaches the confidentiality of an individual tested under this article shall be subject to payment of compensatory damages, and in addition, may be subject to civil damages of fifty thousand dollars ($50,000), reasonable attorney’s fees, and the costs of litigation, or imprisonment in the county jail of not more than one year. If the offense is committed under false pretenses, the person may be subject to a fine of not more than one hundred thousand dollars ($100,000), imprisonment in the county jail of not more than one year, or both. If the offense is committed with the intent to sell, transfer, or use individually identifiable health information for commercial advantage, personal gain, or malicious harm, the person may be subject to a fine of not more than two hundred fifty thousand dollars ($250,000), imprisonment in the county jail of not more than one year, or both.

(m)  “Genetic counseling” as used in this section shall not include communications that occur between patients and appropriately trained and competent licensed health care professionals, such as physicians, registered nurses, and physicians assistants who are operating within the scope of their license and qualifications as defined by their licensing authority.

(Amended by Stats. 2004, Ch. 228, Sec. 6.3. Effective August 16, 2004.)



124981

(a) No person shall use the title of genetic counselor unless the person has applied for and obtained a license from the department.

(b) The applicant for a genetic counselor license shall meet minimum qualifications that include, but are not limited to, both of the following:

(1) Has earned a master’s degree or above from a program specializing in or having substantial course content in genetics.

(2) Has demonstrated competence by an examination administered or approved by the department.

(c) The license shall be valid for three years unless at any time during that period it is revoked or suspended. The license may be renewed prior to the expiration of the three-year period.

(d) To qualify to renew the license, a licenseholder shall have completed 45 hours of continuing education units during the three-year license renewal period. At least 30 hours of the continuing education units shall be in genetics.

(e) The license fee for an original license and license renewal shall not exceed two hundred dollars ($200).

(f) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2010, Ch. 550, Sec. 2. Effective January 1, 2011. Section operative January 1, 2014, by its own provisions.)



124982

(a) The department shall issue a temporary genetic counselor license to a person to practice as a licensed genetic counselor who meets all of the following:

(1) The requirements for licensure set forth in subdivision (b) of Section 124981, except passing the certification examination as required by paragraph (2) of subdivision (b) of Section 124981.

(2) Either of the following requirements:

(A) The person meets the requirements to apply for and has applied for the first available certification examination offered. The department may require an applicant for a temporary genetic counselor license to provide documentation of acceptance for the examination.

(B) The person meets the requirements to apply for the certification examination and plans to apply to sit for the examination in the year following the year of the first available examination. The department shall require the applicant to provide documentation showing registration for the examination, when the documentation is received by the applicant. After the applicant takes the examination, the department shall require the applicant to provide documentation showing that the applicant took the examination.

(3) Payment of a fee of two hundred dollars ($200).

(b) A temporary genetic counselor license shall be valid for 24 months and shall not be extended or renewed.

(c) Notwithstanding subdivision (a), a temporary license issued pursuant to this section shall expire upon any of the following events, whichever occurs earlier:

(1) The issuance of a license pursuant to Section 124981.

(2) Thirty days after notification of the department that an applicant has failed the certification examination.

(3) The expiration date on the temporary license.

(d) A person holding a temporary genetic counselor license issued pursuant to this section, shall be required to work under the supervision of a licensed genetic counselor or a licensed physician and surgeon.

(e) The department may revoke the temporary license of a genetic counselor licensed pursuant to this section if the person has been convicted of a felony charge that is substantially related to the qualifications, functions, or duties of a genetic counselor. A plea of guilty or nolo contendere to a felony charge shall be deemed a conviction for the purposes of this subdivision.

(f) This section shall become operative on July 1, 2011.

(Amended (as added by Stats. 2010, Ch. 550) by Stats. 2011, Ch. 296, Sec. 180. Effective January 1, 2012.)



124985

A violation of any of the provisions of the Hereditary Disorders Act (Section 27) or any of the regulations adopted pursuant to that act shall be punishable as a misdemeanor.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124990

For the purposes of the Hereditary Disorders Act (Section 27), hereditary disorders programs shall include, but not be limited to, all antenatal, neonatal, childhood, and adult screening programs, and all adjunct genetic counseling services.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124991

(a) (1) The Birth Defects Monitoring Program, within the State Department of Public Health, shall collect and store any umbilical cord blood samples it receives from hospitals for storage and research. For purposes of ensuring financial stability, the Birth Defects Monitoring Program shall ensure that the following conditions, alone or in combination, are met:

(A) The fees paid by researchers pursuant to subdivision (c) shall be used for, and be sufficient to cover the cost of, collecting and storing blood samples, including umbilical cord blood samples.

(B) The department receives confirmation that a researcher has requested umbilical cord blood samples from the Birth Defects Monitoring Program for research or has requested umbilical cord blood samples to be included within a request for pregnancy or newborn blood samples through the program and has provided satisfactory evidence that adequate funding will be provided to the department from the fees paid by the researcher for the request.

(C) The department receives federal grant moneys to pay for initial startup costs for the collection and storage of umbilical cord blood samples.

(2) The department may limit the number of umbilical cord blood samples the program collects each year.

(b) (1) All information relating to umbilical cord blood samples collected and utilized by the department shall be confidential, and shall be used solely for the purposes of the program, or, if approved by the department, research. Access to confidential information shall be limited to authorized persons who agree, in writing, to maintain the confidentiality of that information. Notwithstanding any other provision of law, when the blood samples specified in subdivision (c), including those samples with any information identifying the person from whom the samples were obtained, are stored, processed, analyzed, or otherwise shared for research purposes with nondepartment staff, those samples may be shared by the program with department-authorized researchers for research purposes, and department representatives approved by the department, subject to the confidentiality and security requirements for confidential information established in this section and in Section 103850.

(2) The department shall maintain an accurate record of all persons who are given confidential information pursuant to this section, and any disclosure of confidential information shall be made only upon written agreement that the information will be kept confidential, used for its approved purpose, and not be further disclosed.

(3) A person who, in violation of a written agreement to maintain confidentiality, discloses information provided pursuant to this section, or who uses information provided pursuant to this section in a manner other than as approved pursuant to this section may be denied further access to confidential information maintained by the department, and shall be subject to a civil penalty not exceeding one thousand dollars ($1,000). The penalty provided in this section does not limit or otherwise restrict a remedy, provisional or otherwise, provided by law for the benefit of the department or a person covered by this section.

(c) In order to implement this section, the department shall establish fees in an amount that shall not exceed the costs of administering the program and the collection and storage of these samples, which the department shall collect from researchers who have been approved by the department and who seek to use the following types of blood samples for research:

(1) Umbilical cord blood.

(2) Pregnancy blood collected by the Genetic Disease Screening Program, and stored by the Birth Defects Monitoring Program.

(3) Newborn blood collected by the Genetic Disease Screening Program.

(d) Fees collected pursuant to subdivision (c) shall be collected by the department and deposited into the Birth Defects Monitoring Program Fund, the Genetic Disease Testing Fund, created pursuant to Section 124996, or the Cord Blood Banking Fund, which is hereby created as a special fund in the State Treasury. The amount of fees deposited into each of these funds shall be based on the program that is providing those pregnancy blood samples, and the purpose for which the blood sample was obtained. Notwithstanding any other provision of law, the moneys in the Birth Defects Monitoring Program Fund, the Genetic Disease Testing Fund, and the Cord Blood Banking Fund that are collected pursuant to subdivision (c), may be used by the department, upon appropriation by the Legislature, for the purposes specified in subdivision (e).

(e)  Moneys in those funds shall be used for the costs related to data management, including data linkage and entry, and blood collection, storage, retrieval, processing, inventory, and shipping.

(f) The department shall comply with the existing requirements in the Birth Defects Monitoring Program, as set forth in Chapter 1 (commencing with Section 103825) of Part 2 of Division 102.

(g) The department, any entities approved by the department, and researchers shall maintain the confidentiality of patient information and blood samples in accordance with existing law and in the same manner as other medical record information with patient identification that they possess, and shall use the information only for the following purposes:

(1) Research to identify risk factors for children’s and women’s diseases.

(2) Research to develop and evaluate screening tests.

(3) Research to develop and evaluate prevention strategies.

(4) Research to develop and evaluate treatments.

(h) (1) For purposes of ensuring the security of a donor’s personal information, before any blood samples are released pursuant to this section for research purposes, the State Committee for the Protection of Human Subjects (CPHS) shall determine if all of the following criteria have been met:

(A) The department, contractors, researchers, or other entities approved by the department have provided a plan sufficient to protect personal information from improper use and disclosures, including sufficient administrative, physical, and technical safeguards to protect personal information from reasonable anticipated threats to the security or confidentiality of the information.

(B) The department, contractors, researchers, or other entities approved by the department have provided a sufficient plan to destroy or return all personal information as soon as it is no longer needed for the research activity, unless the program contractors, researchers, or other entities approved by the department have demonstrated an ongoing need for the personal information for the research activity and have provided a long-term plan sufficient to protect the confidentiality of that information.

(C) The department, contractors, researchers, or other entities approved by the department have provided sufficient written assurances that the personal information will not be reused or disclosed to a person or entity, or used in a manner not approved in the research protocol, except as required by law or for authorized oversight of the research activity.

(2) As part of its review and approval of the research activity for the purpose of protecting personal information held in agency databases, CPHS shall accomplish at least all of the following:

(A) Determine whether the requested personal information is needed to conduct the research.

(B) Permit access to personal information only if it is needed for the research activity.

(C) Permit access only to the minimum personal information necessary for the research activity.

(D) Require the assignment of unique subject codes that are not derived from personal information in lieu of social security numbers if the research can be conducted without social security numbers.

(E) If feasible, and if cost, time, and technical expertise permit, require the agency to conduct a portion of the data processing for the researcher to minimize the release of personal information.

(i) In addition to the fees described in subdivision (c), the department may bill a researcher for the costs associated with the department’s process of protecting personal information, including, but not limited to, the department’s costs for conducting a portion of the data processing for the researcher, removing personal information, encrypting or otherwise securing personal information, or assigning subject codes.

(j) This section does not prohibit the department from using its existing authority to enter into written agreements to enable other institutional review boards to approve research activities, projects or classes of projects for the department, provided that the data security requirements set forth in this section are satisfied.

(Amended by Stats. 2010, Ch. 328, Sec. 137. Effective January 1, 2011.)



124995

The following programs shall comply with the regulations established pursuant to the Hereditary Disorders Act (Section 27):

(a)  The California Children’s Services Program under Article 5 (commencing with Section 123800) of Chapter 3 of Part 2.

(b)  Prenatal testing programs for newborns under Sections 125050 to 125065, inclusive.

(c)  Medical testing programs for newborns under the Maternal and Child Health Program Act (Section 27).

(d)  Programs of the genetic disease unit under Section 125000.

(e)  Child health disability prevention programs under Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 and Section 120475.

(f)  Genetically handicapped person’s programs under Article 1 (commencing with Section 125125) of Chapter 2.

(g)  Medi-Cal Benefits Program under Article 4 (commencing with Section 14131) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



124996

(a)  The Genetic Disease Testing Fund is continued in existence as a special fund in the State Treasury. The department may charge a fee for any activities carried out pursuant to the Hereditary Disorders Act, including licensing activities conducted pursuant to Section 124980. All moneys collected by the department under the act shall be deposited in the Genetic Disease Testing Fund, that is continuously appropriated to the department to carry out the purposes of the act.

(b)  It is the intent of the Legislature that the program carried out pursuant to the act be fully supported from fees collected under the act.

(c)  The director shall adopt regulations establishing the amount of fees for activities carried out pursuant to the act.

(d)  The “Hereditary Disorders Act” or “act” referred to in this section is the act described in subdivision (b) of Section 27.

(Added by renumbering Section 125005 by Stats. 2000, Ch. 941, Sec. 4. Effective January 1, 2001.)






ARTICLE 2 - Newborn Screening

125000

(a) It is the policy of the State of California to make every effort to detect, as early as possible, phenylketonuria and other preventable heritable or congenital disorders leading to intellectual disability or physical defects.

The department shall establish a genetic disease unit, that shall coordinate all programs of the department in the area of genetic disease. The unit shall promote a statewide program of information, testing, and counseling services and shall have the responsibility of designating tests and regulations to be used in executing this program.

The information, tests, and counseling for children shall be in accordance with accepted medical practices and shall be administered to each child born in California once the department has established appropriate regulations and testing methods. The information, tests, and counseling for pregnant women shall be in accordance with accepted medical practices and shall be offered to each pregnant woman in California once the department has established appropriate regulations and testing methods. These regulations shall follow the standards and principles specified in Section 124980. The department may provide laboratory testing facilities or contract with any laboratory that it deems qualified to conduct tests required under this section. However, notwithstanding former Section 125005, provision of laboratory testing facilities by the department shall be contingent upon the provision of funding therefor by specific appropriation to the Genetic Disease Testing Fund enacted by the Legislature. If moneys appropriated for purposes of this section are not authorized for expenditure to provide laboratory facilities, the department may nevertheless contract to provide laboratory testing services pursuant to this section and shall perform laboratory services, including, but not limited to, quality control, confirmatory, and emergency testing, necessary to ensure the objectives of this program.

(b) The department shall charge a fee for any tests performed pursuant to this section. The amount of the fee shall be established and periodically adjusted by the director in order to meet the costs of this section.

(c) The department shall inform all hospitals or physicians and surgeons, or both, of required regulations and tests and may alter or withdraw any of these requirements whenever sound medical practice so indicates. To the extent practicable, the department shall provide notice to hospitals and other payers in advance of an increase in the fees charged for the program.

(d) This section shall not apply if a parent or guardian of the newborn child objects to a test on the ground that the test conflicts with his or her religious beliefs or practices.

(e) The genetic disease unit is authorized to make grants or contracts or payments to vendors approved by the department for all of the following:

(1) Testing and counseling services.

(2) Demonstration projects to determine the desirability and feasibility of additional tests or new genetic services.

(3) To initiate the development of genetic services in areas of need.

(4) To purchase or provide genetic services from any sums as are appropriated for this purpose.

(f) The genetic disease unit shall evaluate and prepare recommendations on the implementation of tests for the detection of hereditary and congenital diseases, including, but not limited to, biotinidase deficiency and cystic fibrosis. The genetic disease unit shall also evaluate and prepare recommendations on the availability and effectiveness of preventative followup interventions, including the use of specialized medically necessary dietary products.

It is the intent of the Legislature that funds for the support of the evaluations and recommendations required pursuant to this subdivision, and for the activities authorized pursuant to subdivision (e), shall be provided in the annual Budget Act appropriation from the Genetic Disease Testing Fund.

(g) Health care providers that contract with a prepaid group practice health care service plan that annually has at least 20,000 births among its membership, may provide, without contracting with the department, any or all of the testing and counseling services required to be provided under this section or the regulations adopted pursuant thereto, if the services meet the quality standards and adhere to the regulations established by the department and the plan pays that portion of a fee established under this section that is directly attributable to the department’s cost of administering the testing or counseling service and to any required testing or counseling services provided by the state for plan members. The payment by the plan, as provided in this subdivision, shall be deemed to fulfill any obligation the provider or the provider’s patient may have to the department to pay a fee in connection with the testing or counseling service.

(h) The department may appoint experts in the area of genetic screening, including, but not limited to, cytogenetics, molecular biology, prenatal, specimen collection, and ultrasound to provide expert advice and opinion on the interpretation and enforcement of regulations adopted pursuant to this section. These experts shall be designated agents of the state with respect to their assignments. These experts shall receive no salary, but shall be reimbursed for expenses associated with the purposes of this section. All expenses of the experts for the purposes of this section shall be paid from the Genetic Disease Testing Fund.

(Amended by Stats. 2012, Ch. 457, Sec. 33. Effective January 1, 2013.)



125001

(a) The department shall establish a program for the development, provision, and evaluation of genetic disease testing, and may provide laboratory testing facilities or make grants to, contract with, or make payments to, any laboratory that it deems qualified and cost effective to conduct testing or with any metabolic specialty clinic to provide necessary treatment with qualified specialists. The program shall provide genetic screening and followup services for persons who have the screening.

(b) The department shall expand statewide screening of newborns to include tandem mass spectrometry screening for fatty acid oxidation, amino acid, organic acid disorders, and congenital adrenal hyperplasia as soon as possible. The department shall provide information with respect to these disorders and available testing resources to all women receiving prenatal care and to all women admitted to a hospital for delivery. If the department is unable to provide this statewide screening by August 1, 2005, the department shall temporarily obtain these testing services through a competitive bid process from one or more public or private laboratories that meet the department’s requirements for testing, quality assurance, and reporting. If the department determines that contracting for these services is more cost effective, and meets the other requirements of this chapter, than purchasing the tandem mass spectrometry equipment themselves, the department shall contract with one or more public or private laboratories.

(c) The department shall expand statewide screening of newborns to include screening for severe combined immunodeficiency (SCID) as soon as possible. In implementing the SCID screening test, the department shall also screen for other T-cell lymphopenias that are detectable as a result of screening for SCID, insofar as it does not require additional costs or equipment beyond that needed to test for SCID.

(d) The department shall expand statewide screening of newborns to include screening for adrenoleukodystrophy (ALD) as soon as ALD is adopted by the federal Recommended Uniform Screening Panel (RUSP).

(Amended by Stats. 2014, Ch. 565, Sec. 2. Effective January 1, 2015.)



125002

(a) In order to align closely related programs and in order to facilitate research into the causes of, and treatment for, birth defects, the Birth Defects Monitoring Program provided for pursuant to Chapter 1 (commencing with Section 103825) of Part 2 of Division 102 shall become part of the Maternal, Child, and Adolescent Health program provided for in Article 1 (commencing with Section 123225) of Chapter 1 of Part 2 of Division 106.

(b) It is the intent of the Legislature that pregnancy blood samples, taken for prenatal screening, shall be stored and made available to any researcher who is approved by the department for the following purposes:

(1) Research to identify risk factors for children’s and women’s diseases.

(2) Research to develop and evaluate screening tests.

(3) Research to develop and evaluate prevention strategies.

(4) Research to develop and evaluate treatments.

(c) Before any pregnancy blood samples are released for research purposes, all of the following conditions must be met:

(1) Individual consent at the time the sample is drawn to allow confidential use of the sample for research purposes by the department or the department’s approved researchers.

(2) Protocol review for scientific merit by the department or another entity authorized by the department.

(3) Protocol review by the State Committee for the Protection of Human Subjects.

(d) Since the pregnancy blood samples described in this section will be stored by the California Birth Defects Monitoring Program or another entity authorized by the department, the storage, analysis, and sharing of pregnancy blood samples for research purposes shall be done in compliance with Section 103850, pertaining to confidentiality of information.

(e) The department shall adopt regulations specifying the protocols and conditions under which blood samples will be released for research purposes, in accordance with the procedures set forth in subdivision (d) of Section 124977.

(f) Until such time that regulations are adopted by the department pursuant to subdivision (e), the Genetic Disease Screening Program and the Birth Defects Monitoring Program shall release blood samples to only those researchers who meet the requirements of this section, including all of the following:

(1) The research project was approved by the State Committee for the Protection of Human Subjects.

(2) The research project’s protocol was approved by the State Committee for the Protection of Human Subjects, and specifically included a description of the number and type of blood samples requested from the Genetic Disease Screening Program or the Maternal, Child, and Adolescent Health Program, including the Birth Defects Monitoring Program for the project.

(3) There is written documentation that the Genetic Disease Screening Program or the Maternal, Child, and Adolescent Health Program, including the Birth Defects Monitoring Program, approved a request for the blood samples for the research project approved by the State Committee for the Protection of Human Subjects.

(4) The researcher has agreed to pay fees to the department to pay reasonable costs for processing the samples and information, including, but not limited to, costs of data management, including data linkage and entry, and costs of blood collection, storage, retrieval, inventory, and shipping.

(g) Subdivision (f) shall become inoperative on the date that the department adopts regulations specifying the protocols and conditions for release of the blood samples for research purposes.

(Amended by Stats. 2008, Ch. 680, Sec. 3. Effective January 1, 2009.)






ARTICLE 3 - Sickle Cell Anemia

125025

It is the policy of the State of California to make every effort to detect, as early as possible, sickle cell anemia, a heritable disorder that leads to physical defects.

The department shall have the responsibility of designating tests and regulations to be used in executing this policy. These tests shall be in accordance with accepted medical practices.

Testing for sickle cell anemia may be conducted at the following times:

(a)  Upon first enrollment of a child at an elementary school in this state, the child may be tested.

(b)  For any child not tested pursuant to subdivision (a), upon first enrollment at a junior high school or senior high school in this state, as the case may be, the child may be tested.

(c)  Upon application of any person for a license to marry, the parties seeking to be married may be tested.

(d)  At any other times that the department may designate.

This section shall not apply if a parent or guardian of a minor child sought to be tested or any adult sought to be tested objects to the test on the ground that the test conflicts with his or her religious beliefs or practices.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125030

The department may require that a test be given for sickle cell anemia pursuant to Section 125025 to any identifiable segment of the population that the department determines is susceptible to sickle cell anemia at a disproportionately higher ratio than is the balance of the population.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125035

The department is authorized to make grants or contracts for demonstration projects to determine the feasibility of alternate methods of testing for sickle cell anemia, to provide counseling services, to evaluate the social consequences of the identification of sickle cell trait carriers, to provide training in genetic counseling, and to conduct research on the prevention of sickle cell anemia.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 4 - Prenatal Testing

125050

The department shall administer a statewide program for the prenatal testing for genetic disorders and birth defects, including, but not limited to, ultrasound, amniocentesis, chorionic villus sampling, and blood testing for genetic disorders and birth defects.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125055

The department shall:

(a) Establish criteria for eligibility for the prenatal testing program. Eligibility shall include definition of conditions and circumstances that result in a high risk of a detectable genetic disorder or birth defect.

(b) (1) Develop an education program designed to educate physicians and surgeons and the public concerning the uses of prenatal testing and the availability of the program.

(2) (A) Include information regarding environmental health in the California Prenatal Screening Program patient educational information. This environmental health information shall include the following statement:

“We encounter chemicals and other substances in everyday life that may affect your developing fetus. Fortunately, there are steps you can take to reduce your exposure to these potentially harmful substances at home, in the workplace, and in the environment. Many Californians are unaware that a number of everyday consumer products may pose potential harm. Prospective parents should talk to their doctor and are encouraged to read more about this topic to learn about simple actions to promote a healthy pregnancy.”

(B) The department shall include in the patient educational information links to educational materials derived from peer-reviewed materials based on the best available evidence relating to environmental health and reproductive toxins.

(C) The department shall post the environmental health information described in subparagraphs (A) and (B) on its Internet Web site.

(D) The department shall send a notice to all distributors of the patient educational information informing them of the change to that information. In the notice, the department shall encourage obstetrician-gynecologists and midwives to discuss environmental health with their patients and to direct their patients to the appropriate page or pages in the patient educational information to provide their patients with additional information.

(E) In order to minimize costs, the environmental health information described in this paragraph shall be included when the patient educational information is otherwise revised and reprinted.

(F) The department may modify the language in the patient educational information after consultation with medical and scientific experts in the field of environmental health and reproductive toxins.

(c) Ensure that genetic counseling be given in conjunction with prenatal testing at the approved prenatal diagnosis centers.

(d) Designate sufficient prenatal diagnosis centers to meet the need for these services. Prenatal diagnosis centers shall have equipment and staff trained and capable of providing genetic counseling and performing prenatal diagnostic procedures and tests, including the interpretation of the results of the procedures and tests.

(e) Administer a program of subsidy grants for approved nonprofit prenatal diagnosis centers. The subsidy grants shall be awarded based on the reported number of low-income women referred to the center, the number of prenatal diagnoses performed in the previous year at that center, and the estimated size of unmet need for prenatal diagnostic procedures and tests in its service area. This subsidy shall be in addition to fees collected under other state programs.

(f) Establish any rules, regulations, and standards for prenatal diagnostic testing and the allocation of subsidies as the director deems necessary to promote and protect the public health and safety and to implement the Hereditary Disorders Act (Section 27).

(g) (1) The department shall expand prenatal screening to include all tests that meet or exceed the current standard of care as recommended by nationally recognized medical or genetic organizations, including, but not limited to, inhibin.

(2) The prenatal screening fee increase for expanding prenatal screening to include those tests described in paragraph (1) is forty dollars ($40).

(3) The department shall report to the Legislature regarding the progress of the program with regard to implementing prenatal screening for those tests described in paragraph (1) on or before July 1, 2007. The report shall include the costs of screening, followup, and treatment as compared to costs and morbidity averted by this testing under the program.

(4) (A) The expenditure of funds from the Genetic Disease Testing Fund for the expansion of the Genetic Disease Branch Screening Information System to include the expansion of prenatal screenings, pursuant to paragraph (1), may be implemented through the amendment of the Genetic Disease Branch Screening Information System contracts, and shall not be subject to Chapter 2 (commencing with Section 10290) or Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code, Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, or Sections 4800 to 5180, inclusive, of the State Administrative Manual as they relate to approval of information technology projects or approval of increases in the duration or costs of information technology projects. This paragraph shall apply to the design, development, and implementation of the expansion, and to the maintenance and operation of the Genetic Disease Branch Screening Information System, including change requests, once the expansion is implemented.

(B) (i) The department may adopt emergency regulations to implement and make specific the amendments to this section made during the 2006 portion of the 2005–06 Regular Session in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, the adoption of regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, these emergency regulations shall not be subject to the review and approval of the Office of Administrative Law. Notwithstanding Sections 11346.1 and 11349.6 of the Government Code, the department shall submit these regulations directly to the Secretary of State for filing. The regulations shall become effective immediately upon filing by the Secretary of State. Regulations shall be subject to public hearing within 120 days of filing with the Secretary of State and shall comply with Sections 11346.8 and 11346.9 of the Government Code or shall be repealed.

(ii) The Office of Administrative Law shall provide for the printing and publication of these regulations in the California Code of Regulations. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the regulations adopted pursuant to this chapter shall not be repealed by the Office of Administrative Law and shall remain in effect until revised or repealed by the department.

(Amended by Stats. 2013, Ch. 667, Sec. 1. Effective January 1, 2014.)



125060

The participation by any individual in the prenatal testing program shall be wholly voluntary and shall not be a prerequisite to eligibility for, or receipt of, any other service or assistance from, or to participation in, any other program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125065

All prenatal diagnosis centers shall meet standards developed by the department and shall agree to accept patients from state funded or administered programs, including, but not limited to, Medi-Cal, Regional Centers, Maternal and Child Health, California Children’s Services, Genetically Handicapped Persons Program, and Family Planning. Only prenatal diagnosis centers meeting standards developed by the department shall be eligible for reimbursement under these state programs.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125070

Laboratories licensed by the department shall not offer the maternal serum-alpha fetoprotein screening test for prenatal detection of neural tube defects of the fetus until the department has developed regulations, under the authorization granted by Section 124980. However, laboratories providing this testing, as of July 21, 1983, may continue to provide this testing until these regulations become operative. The department shall adopt regulations pursuant to this section.

(Amended by Stats. 1998, Ch. 310, Sec. 26. Effective August 19, 1998.)



125075

Every licensed physician and surgeon or other person attending a newborn infant diagnosed as having had rhesus (Rh) isoimmunization hemolytic disease shall report the condition to the department on report forms prescribed by the department.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125080

A licensed physician and surgeon or other person engaged in the prenatal care of a pregnant woman or attending the woman at the time of delivery shall obtain or cause to be obtained a blood specimen of the woman. Prior to obtaining the blood specimen, the woman shall be notified of the fact that the blood specimen is going to be obtained. If the blood specimen is not obtained prior to delivery, it shall be obtained at the time of delivery.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125085

(a)  As early as possible during prenatal care, a blood specimen obtained pursuant to Section 125080 shall be submitted to a clinical laboratory licensed by the department or to an approved public health laboratory for a determination of rhesus (Rh) blood type and the results shall be reported to both of the following:

(1)  The physician and surgeon or other person engaged in the prenatal care of the woman or attending the woman at the time of delivery.

(2)  The woman tested.

(b)  (1)  In addition, as early as possible during prenatal care, a blood specimen obtained pursuant to Section 125080 shall be submitted to a clinical laboratory licensed by the department or to an approved public health laboratory for a test to determine the presence of hepatitis B surface antigen and the human immunodeficiency virus (HIV), and the results shall be reported to both of the following:

(A)  The physician and surgeon or other person engaged in the prenatal care of the women or attending the woman at the time of delivery who ordered the test, and who shall subsequently inform the woman tested.

(B)  A positive test result shall be reported to the local health officer, with the information required and within the timeframes established by the department, pursuant to Chapter 4 (commencing with Section 2500) of Title 17 of the California Code of Regulations.

(2)  In the event that other tests to determine hepatitis B infection or HIV infection become available, the department may approve additional tests.

(Amended by Stats. 2003, Ch. 749, Sec. 2. Effective January 1, 2004.)



125090

(a) Subdivision (a) of Section 125085 shall not be applicable if the licensed physician and surgeon or other person engaged in the prenatal care of a pregnant woman or attending the woman at the time of delivery has knowledge of the woman’s blood type and accepts responsibility for the accuracy of the information.

(b) Subdivision (b) of Section 125085 shall not be applicable if the licensed physician and surgeon or other person engaged in the prenatal care of a pregnant woman or attending the woman at the time of delivery has knowledge that the woman has previously been determined to be chronically infected with hepatitis B or human immunodeficiency virus (HIV) and accepts responsibility for the accuracy of the information.

(c) Prior to obtaining a blood specimen collected pursuant to subdivision (b) of Section 125085 or this section, the physician and surgeon or other person engaged in the prenatal care of a pregnant woman, or attending the woman at the time of labor or delivery, shall ensure that the woman is informed of the intent to perform a test for HIV infection, the routine nature of the test, the purpose of the testing, the risks and benefits of the test, the risk of perinatal transmission of HIV, that approved treatments are known to decrease the risk of perinatal transmission of HIV, and that the woman has a right to decline this testing.

(d) If, during the final review of standard of prenatal care medical tests, the medical records of the pregnant woman do not document a test for rhesus (Rh) antibody blood type, a test for hepatitis B, or a test for HIV, the physician and surgeon or other person engaged in the prenatal care of the woman, or attending the woman at the time of labor or delivery, shall obtain a blood specimen from the woman for the tests that have not been documented. Prior to obtaining this blood specimen, the provider shall ensure that the woman is informed of the intent to perform the tests that have not been documented prior to this visit, including a test for HIV infection, the routine nature of the test, the purpose of the testing, the risks and benefits of the test, the risk of perinatal transmission of HIV, that approved treatments are known to decrease the risk of perinatal transmission of HIV, and that the woman has a right to decline the HIV test. The blood shall be tested by a method that will ensure the earliest possible results, and the results shall be reported to both of the following:

(1) The physician and surgeon or other person engaged in the prenatal care of the woman or attending the woman at the time of delivery.

(2) The woman tested.

(e) After the results of the tests done pursuant to this section and Section 125085 have been received, the physician and surgeon or other person engaged in the prenatal care of the pregnant woman or attending the woman at the time of labor, delivery, or post partum care at the time the results are received shall ensure that the woman receives information and counseling, as appropriate, to explain the results and the implications for the mother’s and infant’s health, including any followup testing and care that are indicated. If the woman tests positive for HIV antibodies, she shall also receive, whenever possible, a referral to a provider, provider group, or institution specializing in prenatal and post partum care for HIV-positive women and their infants. Health care providers are also strongly encouraged to seek consultation with HIV specialists who provide care for pregnant and post partum HIV-positive women and their infants.

(f) The provisions of Section 125107 for counseling are equally applicable to every pregnant patient covered by subdivisions (c) and (d).

(g) Nothing in this section shall be construed to permit a licensed physician and surgeon or other person engaged in the prenatal care of a pregnant woman or attending the woman at the time of delivery to unlawfully disclose an individual’s HIV status, or to otherwise violate provisions of Section 54 of the Civil Code, the Americans With Disabilities Act of 1990 (Public Law 101-336), or the California Fair Employment and Housing Act (Part 2.8 (commencing with Section 12900) of Division 3 of Title 2 of the Government Code), which prohibit discrimination against individuals who are living with HIV, or who test positive for HIV, or are presumed to be HIV-positive.

(Amended by Stats. 2007, Ch. 550, Sec. 3. Effective January 1, 2008.)



125092

The department, in consultation with the Office of AIDS and with other stakeholders, including, but not limited to, representatives of professional medical and public health advocacy groups, providers of health care to women and infants infected with or exposed to HIV, and women living with HIV, shall develop culturally sensitive informational material adequate to fulfill the requirements of subdivisions (c) and (d) of Section 125090, in English, Spanish, and other languages used by the department when providing information to clients under the Medi-Cal program. This material shall also include information on available referral and consultation resources of experts in prenatal HIV treatment. This material shall be completed by December 31, 2004.

(Added by Stats. 2003, Ch. 749, Sec. 4. Effective January 1, 2004.)



125095

The department may adopt regulations as it determines are reasonably necessary for the implementation of the Maternal and Child Health Program Act (Section 27).

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125100

(a)  Clinical laboratories licensed by the department, approved public health laboratories, local health departments, physicians and surgeons, or other persons engaged in the prenatal care of a pregnant woman or in the care of an infant shall maintain and make available to the department information necessary to evaluate, for public health purposes, the effectiveness of testing and followup treatment for the prevention of perinatally transmitted hepatitis B infection.

(b)  The department shall make available, to the extent state funds are appropriated therefor in the annual Budget Act or federal funds are available for that purpose, money to each county requesting funds for testing and followup treatment for the prevention of perinatally transmitted hepatitis B infection or for any functions performed pursuant to subdivision (a). The money shall be allocated by the department on the basis of the incidence of perinatally transmitted hepatitis B infection and the need for necessary followup treatment and evaluation in the requesting county.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125105

(a)  The blood specimen and test results pursuant to subdivision (b) of Section 125085 shall be confidential and shall not be disclosed, except as otherwise provided by law.

(b)  No person shall be compelled in any state, county, city, or other local civil, criminal, administrative, legislative, or other proceeding to provide test results determined pursuant to Section 125080 and Section 125085.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125107

(a) For purposes of this section, “prenatal care provider” means a licensed health care professional providing prenatal care within his or her lawful scope of practice. This definition shall not include a licensed health care professional who provides care other than prenatal care to a pregnant patient.

(b) The prenatal care provider primarily responsible for providing prenatal care to a pregnant patient shall offer human immunodeficiency virus (HIV) information and counseling to every pregnant patient. This information and counseling shall include, but shall not be limited to, all of the following:

(1) A description of the modes of HIV transmission.

(2) A discussion of risk reduction behavior modifications including methods to reduce the risk of perinatal transmission.

(3) If appropriate, referral information to other HIV prevention and psychosocial services including anonymous and confidential test sites approved by the Office of AIDS.

(c) Nothing in this section shall be construed to require mandatory testing. Any documentation or disclosure of HIV-related information shall be made in accordance with Chapter 7 (commencing with Section 120975) of Part 4 of Division 105 regarding confidentiality and informed consent.

(d) Nothing in this section shall be construed to permit a prenatal care provider to unlawfully disclose an individual’s HIV status, or to otherwise violate provisions of Section 54 of the Civil Code, or the Americans With Disabilities Act of 1990 (Public Law 101-336), or the California Fair Employment and Housing Act (Part 2.8 (commencing with Section 12900) of Division 3 of Title 2 of the Government Code), which prohibit discrimination against individuals who are living with HIV, or who test positive for HIV, or are presumed to be HIV-positive.

(Amended by Stats. 2007, Ch. 550, Sec. 4. Effective January 1, 2008.)



125110

The Maternal and Child Health Program Act (Section 27) shall not apply if the pregnant woman objects to the test required by that act on the ground that the test conflicts with her religious beliefs or practices.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125118

(a) The State Department of Public Health shall develop guidelines for research involving the derivation or use of human embryonic stem cells in California.

(b) In developing the guidelines specified in subdivision (a), the department may consider other applicable guidelines developed or in use in the United States and in other countries, including, but not limited to, the Guidelines for Research Using Human Pluripotent Stem Cells developed by the National Institutes of Health and published in August 2000, and corrected in November 2000, and the Guidelines for Human Embryonic Stem Cell Research issued by the National Research Council and Institute of Medicine of the National Academies in 2005.

(Amended by Stats. 2007, Ch. 483, Sec. 33. Effective January 1, 2008.)



125119

(a) (1) All research projects involving the derivation or use of human embryonic stem cells shall be reviewed and approved by a stem cell research oversight committee prior to being undertaken. Any stem cell research oversight committee shall, in its review of human embryonic stem cell research projects, consider and apply the guidelines developed by the department pursuant to Section 125118. A stem cell research oversight committee may require modifications to the plan or design of a proposed human embryonic stem cell research project as a condition of approving the research project.

(2) A stem cell research oversight committee for purposes of this article shall be established substantially in accordance with Guidelines for Human Embryonic Stem Cell Research issued by the National Research Council and the Institute of Medicine of the National Academies in 2005. This committee shall be established in accordance with standards issued by the California Institute for Regenerative Medicine (CIRM) as authorized by Article XXXV of the California Constitution. The intent of the Legislature is to avoid inconsistencies for stem cell research oversight committees established pursuant to this article with other existing standards for research conducted in California.

(b) Not less than once per year, a stem cell research oversight committee shall conduct continuing review of human embryonic stem cell research projects reviewed and approved under this section in order to ensure that the research continues to meet the standards for stem cell research oversight committee approval. Pursuant to its review in accordance with this subdivision, a stem cell research oversight committee may revoke its prior approval of research under this section and require modifications to the plan or design of a continuing research project before permitting the research to continue.

(c) A stem cell research oversight committee may provide scientific and ethical review of research consistent with this article.

(Amended by Stats. 2006, Ch. 483, Sec. 3. Effective January 1, 2007.)



125119.3

(a) Each stem cell research oversight committee that has reviewed human embryonic stem cell research pursuant to Section 125119 shall report to the department, annually, on the number of human embryonic stem cell research projects that the stem cell research oversight committee has reviewed, and the status and disposition of each of those projects, including the information collected pursuant to Section 125342.

(b) Each stem cell research oversight committee shall also report to the department regarding unanticipated problems, unforeseen issues, or serious continuing investigator noncompliance with the requirements or determinations of the stem cell research oversight committee with respect to the review of human embryonic stem cell research projects, and the actions taken by the stem cell research oversight committee to respond to these situations.

(Amended by Stats. 2006, Ch. 483, Sec. 4. Effective January 1, 2007.)



125119.5

(a) The department shall at least annually review reports from stem cell research oversight committees, and may revise the guidelines developed pursuant to Section 125118, as it deems necessary.

(b)  The department shall provide a biennial review to the Legislature on human embryonic stem cell research activity. These biennial reviews shall be compiled from the reports from stem cell research oversight committees.

(Amended by Stats. 2006, Ch. 483, Sec. 5. Effective January 1, 2007.)









CHAPTER 2 - Genetic Disease Services

ARTICLE 1 - Genetically Handicapped Persons Program

125125

This article shall be known and may be cited as the Holden-Moscone-Garamendi Genetically Handicapped Person’s Program.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125130

The Director of Health Care Services shall establish and administer a program for the medical care of persons with genetically handicapping conditions, including cystic fibrosis, hemophilia, sickle cell disease, Huntington’s disease, Friedreich’s Ataxia, Joseph’s disease, Von Hippel-Landau syndrome, and the following hereditary metabolic disorders: phenylketonuria, homocystinuria, branched chain amino acidurias, disorders of propionate and methylmalonate metabolism, urea cycle disorders, hereditary orotic aciduria, Wilson’s Disease, galactosemia, disorders of lactate and pyruvate metabolism, tyrosinemia, hyperornithinemia, and other genetic organic acidemias that require specialized treatment or service available from only a limited number of program-approved sources.

The program shall also provide access to social support services, that may help ameliorate the physical, psychological, and economic problems attendant to genetically handicapping conditions, in order that the genetically handicapped person may function at an optimal level commensurate with the degree of impairment.

The medical and social support services may be obtained through physicians and surgeons, genetically handicapped person’s program specialized centers, and other providers that qualify pursuant to the regulations of the department to provide the services. “Medical care,” as used in this section, is limited to noncustodial medical and support services.

The director shall adopt regulations that are necessary for the implementation of this article.

(Amended by Stats. 2012, Ch. 23, Sec. 36. Effective June 27, 2012.)



125135

As used in this article, “genetically handicapping condition” shall mean a disease that is accepted as being genetic in origin by the American Society of Human Genetics.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125140

The program established under this article shall include any or all of the following medical and social support services:

(a)  Initial intake and diagnostic evaluation.

(b)  The cost of blood transfusion and use of blood derivatives, or both.

(c)  Rehabilitation services, including reconstructive surgery.

(d)  Expert diagnosis.

(e)  Medical treatment.

(f)  Surgical treatment.

(g)  Hospital care.

(h)  Physical and speech therapy.

(i)  Occupational therapy.

(j)  Special treatment.

(k)  Materials.

( l)  Appliances and their upkeep, maintenance, and care.

(m)  Maintenance, transportation, or care incidental to any other form of services.

(n)  Respite care or other existing resources (e.g., sheltered workshops).

(o)  Genetic and long-term psychological counseling.

(p)  Appropriate administrative staff resources to carry out this article. The staff shall include, but not be limited to, at least one case manager per each 350 clients.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125150

The director shall establish the rate structure for reimbursement of physicians and supportive services. The rates shall not be less than the amounts paid for provider services under the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125155

Reimbursement under this article shall not be made for any services that are available to the recipient under any other private, state, or federal programs or under other contractual or legal entitlements, except for those instances where the department determines that prolonged use of employer health insurance would jeopardize the recipient’s employment. However, no provision in this article shall be construed as limiting in any way state participation in any federal governmental program for medical care of persons with genetically handicapping conditions.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125155.1

(a) Any person found eligible for services under this article whose employer-sponsored health coverage is later terminated or any person who applied for services provided under this article whose employer-sponsored health coverage was terminated during the six-month period prior to the date he or she applied for services pursuant to this article shall be determined ineligible for the services, unless the reason his or her employer-sponsored health coverage was terminated was because of one of the following:

(1) The individual for whom the employer-sponsored coverage had been available lost coverage because of one or more of the following reasons:

(A) A loss of employment or a change in employment status.

(B) A change of address to a ZIP Code that is not covered by the employer-sponsored health coverage.

(C) The individual’s employer discontinued health benefits to all employees or dependents, or ceased to provide coverage or contributions for the category of employees or dependents applicable to the person or applicant.

(D) The death of, or a legal separation or divorce from, the individual through whom the applicant was covered.

(2) The applicant’s employer-sponsored health coverage became unavailable because the services paid for under that coverage attained the lifetime coverage limit.

(3) Coverage was under a COBRA policy and the COBRA coverage period has ended.

(b) A person who applies for services provided pursuant to this article shall certify, at the time of application, under penalty of perjury, that he or she was not covered by employer-sponsored health coverage during the six-month period prior to the date of his or her application or, if he or she was covered by employer-sponsored health coverage, attest to why one of the reasons listed in subdivision (a) is applicable to him or her and provide documentation from the employer-sponsored health coverage that supports his or her attestation.

(c) A person who has been found eligible for services provided pursuant to this article who is covered by employer-sponsored health coverage that is terminated shall notify the Genetically Handicapped Persons Program within 45 days of the effective date of the termination and, when applicable, provide the program with the certification described in subdivision (b).

(d) An applicant or eligible person who fails to comply with subdivisions (b) and (c) shall be ineligible for services pursuant to this article for six months. The department shall provide written notice to all persons found to be ineligible pursuant to this section. The notice shall provide information on the ability of the person to appeal or seek a waiver of determinations of ineligibility.

(e) The department shall provide a process to appeal decisions of ineligibility based on this section in accordance with the procedures for resolution of complaints and appeals established for applicants and persons eligible for services pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2.

(f) The director, on a case-by-case basis, may waive determinations of ineligibility pursuant to this section, or reduce the time periods set forth in subdivision (a) or subdivision (d), if the director determines that the determination or the time periods will result in undue hardship.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of Genetically Handicapped Persons Program policy letters. Following consultation with a stakeholder workgroup consisting of, but not limited to, provider associations, provider representatives, and consumer groups to ensure stakeholder participation in the implementation of this section, including, but not limited to, any changes deemed necessary by the department and the stakeholder workgroup to update the application for enrollment form and the development of regulations, the department shall, within 18 months from the effective date of this section, adopt any necessary regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 14. Effective July 28, 2009.)



125157

(a) The department may require a client under this article to apply to enroll or otherwise participate in any other state or federal program or other contractual or legal entitlement that would provide services to the client that would otherwise be reimbursed pursuant to this article.

(b) The department may, when it determines that it is cost effective, pay the premium for, or otherwise subsidize the subscriber cost-sharing obligation for, third-party health coverage for a person eligible for services under this article.

(c) The department may, for a person eligible for services under this article, when the person’s third-party health coverage would lapse due to loss of employment, change in health status, lack of sufficient income or financial resources, or any other reason, continue the health coverage by paying the costs of continuation of group coverage pursuant to federal law or converting from a group to individual plan, when the department determines that it is cost effective.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of Genetically Handicapped Persons Program policy letters. Following consultation with a stakeholder workgroup consisting of, but not limited to, provider associations, provider representatives, and consumer groups to ensure stakeholder participation in the implementation of this section, including, but not limited to, any changes deemed necessary by the department and the stakeholder workgroup to update the application for enrollment form and the development of regulations, the department shall, within 18 months from the effective date of this section, adopt any necessary regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 15. Effective July 28, 2009.)



125160

The department shall receive and expend all funds made available to it by the federal government, the state, its political subdivisions or from other sources for the purposes of this article. Payment for genetically handicapped person’s program shall be made by the department.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125166

(a) Commencing July 1, 2009, except as provided in subdivision (d), each client determined or redetermined by the department to be eligible for services provided pursuant to this article shall pay an annual enrollment fee to the department as set forth in this section.

(b) (1) There shall be an annual enrollment fee based on the client’s adjusted gross income or, if the client is a minor, the client’s parents’ or legal guardians’ combined adjusted gross income, as reported on the relevant state or federal income tax forms for the previous tax year. In calculating the enrollment fee where both a state and a federal income tax form has been filed, the higher of the two adjusted gross income amounts shall be used.

(2) For adjusted gross income between 200 and 299 percent of the federal poverty level, the annual enrollment fee shall be 1.5 percent of adjusted gross income.

(3) For adjusted gross income equal to or greater than 300 percent of the federal poverty level, the annual enrollment fee shall be 3 percent of adjusted gross income.

(4) In the event the annual enrollment fee determined pursuant to paragraph (2) or (3) exceeds the cost of care incurred during the applicable year, the department shall reduce the enrollment fee by refund or credit to an amount equal to the cost of care.

(c) (1) Payment of the enrollment fee is a condition of program participation.

(2) The department may arrange for periodic payment of the fee during the year.

(3) The director, on a case-by-case basis, may waive or reduce the amount of an enrollment fee if the director determines payment of the fee will result in undue hardship for the family. Otherwise, failure to pay or arrange for payment of the enrollment fee within 60 days of the due date shall result in disenrollment and ineligibility for coverage of treatment services effective 60 days after the due date of the fee.

(d) The enrollment fee shall not be charged in the following cases:

(1) The client is eligible for the full scope of Medi-Cal benefits, without being required to pay a share of cost, at the time of enrollment fee determination.

(2) The client who is otherwise eligible to receive services has, or if the client is a minor, the client’s parents or guardians have, an adjusted gross income of less than 200 percent of the federal poverty level.

(e) All enrollment fees shall be used in support of the program for services provided pursuant to this article.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of Genetically Handicapped Persons Program policy letters. Following consultation with a stakeholder workgroup consisting of, but not limited to, provider associations, provider representatives, and consumers groups to ensure stakeholder participation in the implementation of this section, including, but not limited to, any changes to update the application for enrollment form and the development of regulations, the department shall, within 18 months from the effective date of this section, adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 17. Effective July 28, 2009.)



125170

The department shall maintain sufficient, appropriate staff to carry out this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125175

The health care benefits and services specified in this article, to the extent that the benefits and services are neither provided under any other federal or state law nor provided nor available under other contractual or legal entitlements of the person, shall be provided to any patient who is a resident of this state and is made eligible by this article. After the patient has utilized the contractual or legal entitlements, the payment liability under Section 125165 or Section 125166, whichever shall be applicable at the time, shall then be applied to the remaining cost of genetically handicapped person’s services.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 18. Effective July 28, 2009.)



125180

The department shall require all applicants to the program who may be eligible for cash grant public assistance or for Medi-Cal to apply for Medi-Cal eligibility prior to becoming eligible for funded services.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125185

(a) (1) By July 1, 2016, or a subsequent date determined by the department, Genetically Handicapped Persons Program (GHPP) requests for authorization of services, excluding requests for authorization of services submitted by dental providers enrolled in the Medi-Cal Dental program, shall be submitted in an electronic format determined by the department and shall be submitted via the department’s Internet Web site or other electronic means designated by the department. The department may implement this requirement in phases.

(2) The department shall designate an alternate format for submitting requests for authorization of services when the department’s Internet Web site or other electronic means designated in paragraph (1) are unavailable due to a system disruption.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may, without taking regulatory action, implement, interpret, or make specific this section and any applicable waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions. Thereafter, the department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The department shall consult with interested parties and appropriate stakeholders in implementing this section.

(Added by Stats. 2014, Ch. 849, Sec. 2. Effective January 1, 2015.)



125190

Notwithstanding any other provision of law, the department is considered to be the purchaser, but not the dispenser or distributor, of blood factor products under the Genetically Handicapped Person’s Program. The department may receive manufacturers’ discounts, rebates, or refunds based on the quantities purchased under the Genetically Handicapped Person’s Program. The discounts, rebates, or refunds received pursuant to this section shall be separate from any agreements for discounts, rebates, or refunds negotiated pursuant to Section 14105.3 of the Welfare and Institutions Code or any other program.

(Added by Stats. 2002, Ch. 1161, Sec. 16. Effective September 30, 2002.)



125191

(a) The department may enter into contracts with one or more manufacturers on a negotiated or bid basis as the purchaser, but not the dispenser or distributor, of factor replacement therapies under the Genetically Handicapped Person’s Program for the purpose of enabling the department to obtain the full range of available therapies and services required for clients with hematological disorders at the most favorable price and to enable the department, notwithstanding any other provision of state law, to obtain discounts, rebates, or refunds from the manufacturers based upon the large quantities purchased under the program. Nothing in this subdivision shall interfere with the usual and customary distribution practices of factor replacement therapies. In order to achieve maximum cost savings, the Legislature hereby determines that an expedited contract process under this section is necessary. Therefore, a contract under this subdivision may be entered into on a negotiated basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of the Government Code. Contracts entered pursuant to this subdivision shall be confidential and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(b) (1) Factor replacement therapy manufacturers shall calculate and pay interest on late or unpaid rebates. The interest shall not apply to any prior period adjustments of unit rebate amounts or department utilization adjustments. Manufacturers shall calculate and pay interest on late or unpaid rebates for quarters that begin on or after the effective date of the act that added this subdivision.

(2) Following the final resolution of any dispute regarding the amount of a rebate, any underpayment by a manufacturer shall be paid with interest calculated pursuant to paragraph (4), and any overpayment, together with interest at the rate calculated pursuant to paragraph (4), shall be credited by the department against future rebates due.

(3) Interest pursuant to paragraphs (1) and (2) shall begin accruing 38 calendar days from the date of mailing the invoice, including supporting utilization data sent to the manufacturer. Interest shall continue to accrue until the date of mailing of the manufacturer’s payment.

(4) Interest rates and calculations pursuant to paragraphs (1) and (2) shall be identical to interest rates and calculations set forth in the federal Centers for Medicare and Medicaid Services’ Medicaid Drug Rebate Program Releases or regulations.

(c) If the department has not received a rebate payment, including interest, within 180 days of the date of mailing of the invoice, including supporting utilization data, a factor replacement therapy manufacturer’s contract with the department shall be deemed to be in default and the contract may be terminated in accordance with the terms of the contract. This subdivision does not limit the department’s right to otherwise terminate a contract in accordance with the terms of that contract.

(d) The department may enter into contracts on a bid or negotiated basis with manufacturers, distributors, dispensers, or suppliers of pharmaceuticals, appliances, durable medical equipment, medical supplies, and other product-type health care services and laboratories for the purpose of obtaining the most favorable prices to the state and to assure adequate access and quality of the product or service. In order to achieve maximum cost savings, the Legislature hereby determines that an expedited contract process under this subdivision is necessary. Therefore, contracts under this subdivision may be entered into on a negotiated basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of the Government Code.

(e) The department may contract with one or more manufacturers of each multisource prescribed product or supplier of outpatient clinical laboratory services on a bid or negotiated basis. Contracts for outpatient clinical laboratory services shall require that the contractor be a clinical laboratory licensed or certified by the State of California or certified under Section 263a of Title 42 of the United States Code. Nothing in this subdivision shall be construed as prohibiting the department from contracting with less than all manufacturers or clinical laboratories, including just one manufacturer or clinical laboratory, on a bid or negotiated basis.

(Amended by Stats. 2008, Ch. 758, Sec. 11. Effective September 30, 2008.)






ARTICLE 2 - Long-Term Care for Degenerative Genetic Disease

125200

The Legislature finds and declares that there are many persons in California who are victims of chronic and degenerative genetic conditions, who experience a wide range of degenerating conditions including mental and physical deterioration. For some of these conditions, there is no known prior detection or subsequent treatment.

The Legislature further finds and declares that appropriate supportive care services, both in and out of the home, are very often unavailable, due to the lack of resource identification and referral, and the lack of case management services.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125205

The department and the State Department of Social Services shall, after consultation with the Genetically Handicapped Persons Program of the department and consumer organizations representing persons with chronic and degenerative conditions, as defined in Section 125210, compile a list of long-term care resources that serve adults with chronic and degenerative conditions, as defined. The list of resources shall include those that have already been identified by the Genetically Handicapped Persons Program as serving persons with Huntington’s disease, Joseph’s disease, and Friedrich’s ataxia, and shall include those that have already been identified by consumer organizations representing persons with chronic and degenerative conditions. The list of resources shall include, but not be limited to, the following:

(a)  Public and private skilled nursing facilities and intermediate care facilities.

(b)  Public and private community residential care facilities.

(c)  Public and private out-of-home long-term care resources such as day activity programs, and in-home support service programs. Nothing in this section shall require the State Department of Health Care Services to undertake a survey of long-term care facilities or programs in the state for the purposes of carrying out the requirements of this section.

The information shall be made available to the public, upon request, through the Genetically Handicapped Persons Program of the department.

(Amended by Stats. 2012, Ch. 23, Sec. 38. Effective June 27, 2012.)



125210

For the purposes of this article, chronic and degenerative diseases shall include those conditions that are neurological and neuromuscular in origin, including such disorders as Huntington’s disease, Friedrich’s ataxia, Joseph’s disease, and other disorders that are determined by the department to be similar in origin and clinical manifestation to the named disorders, and that affect adults.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125215

The department and the State Department of Social Services shall review regulations that currently provide disincentives to providers of in-home and out-of-home long-term care resources, as defined in Section 125205, to accept and serve persons with chronic and degenerative disorders. The review shall be conducted with assistance and input from the Genetically Handicapped Persons Program of the department. These departments shall provide a list of those regulations to the Legislature by September 1, 1982. The regulations subject to review shall be those regulations that do the following:

(a)  Affect the admission of patients to state-licensed skilled nursing facilities, intermediate care facilities, and community residential care facilities.

(b)  Affect the staffing ratios necessary to care for persons with chronic and degenerative conditions, as defined, within those facilities.

(c)  Affect the likelihood of facilities, or of day care programs and in-home support service programs, to refuse the admission of persons with chronic and degenerative conditions, solely on the basis of anticipated jeopardy to their licensing, or on the basis of anticipated liability to the facilities arising from instances where a person’s degenerative condition, by its own clinical merits, results in medical complications that are, in fact, entirely unrelated to the quality of care provided by the facility or program.

(Amended by Stats. 2012, Ch. 23, Sec. 39. Effective June 27, 2012.)



125220

The actions undertaken pursuant to this article shall not impose additional state obligations or expenditures for the care of persons with chronic and degenerative conditions, as defined by this article, unless the Legislature enacts a statute specifically appropriating money for the additional obligations or expenditures.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 3 - Huntington’s Disease Research and Workshop Grants

125225

The Legislature hereby finds and declares that:

(a)  Huntington’s disease is a chronic progressive inherited disorder of the central nervous system.

(b)  The constellation of mental and physical symptoms, the insidious onset of the disorder, and the torment of those at-risk, waiting throughout their lives to learn if they have been spared, conspire to make “Huntington’s disease one of the most diabolical diseases known to man.” Each child of a patient with Huntington’s disease has a 50/50 chance of getting the disease.

(c)  Males, females, and all ethnic groups may be affected and there is no effective treatment or cure. Because so little is known about the disease, many people are misdiagnosed and mistreated.

(d)  The suicide rate among Huntington’s disease patients is estimated to be seven times the national rate.

(e)  The advancement of scientific knowledge about Huntington’s disease, that, because of its extraordinary range of symptoms, serves as an excellent prototype for other major chronic genetic, neurologic, and psychiatric illnesses and diseases of aging, such as epilepsy, muscular dystrophy, and Parkinson’s disease, will reveal fundamental scientific information that may lead to treatment, prevention, and ultimately a cure for an array of inherited disorders that affect millions.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125230

The director may establish any rules or criteria for grants under this article as the director deems necessary.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125235

There is hereby created a Scientific Advisory Review Committee. The membership of the committee shall be composed of 11 members who shall be representatives from each of the following:

(a)  Two from the University of California.

(b)  One from Stanford University.

(c)  One from the California Institute of Technology.

(d)  One from the Hereditary Disease Foundation.

(e)  One from the City of Hope.

(f)  One from the Health and Welfare Agency appointed by the Secretary of the Health and Welfare Agency.

(g)  One appointed by the Speaker of the Assembly.

(h)  One appointed by the President pro Tempore of the California Senate.

(i)  One from the National Huntington’s Disease Association.

(j)  One from the Committee to Combat Huntington’s Disease.

Except as otherwise provided in this section, members of the committee shall be appointed by the director, who shall make the appointments based upon recommendations from the entity or organization represented.

The members of the committee shall serve at the pleasure of the appointing power. The members of the committee shall serve without compensation, but shall be reimbursed for necessary and travel expenses incurred in the performance of the duties on the committee.

The Scientific Advisory Review Committee is hereby abolished one year after the grants under this article have been made by the director.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125240

Pursuant to the rules or criteria as the director may deem necessary, the Scientific Advisory Review Committee shall review and recommend approval of grant applications and monitor programs receiving grants under this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125245

The director may make grants as follows:

(a)  Individual research grants to scientists and facilities residing in this state that have research experience with basic and clinical investigations on Huntington’s disease and related disorders. Individual research grants shall not exceed twenty thousand dollars ($20,000).

(b)  Interdisciplinary workshop grants to scientists and facilities for the purposes of facilitating interchange among an interdisciplinary group of investigators regarding problems in the treatment and care of patients as well as basic research, all of which may be applicable to a variety of genetic or neuro-degenerative disorders in addition to Huntington’s disease. Individual workshop grants shall not exceed twelve thousand five hundred dollars ($12,500).

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125250

Not more than 10 percent of any money appropriated for purposes of this article shall be utilized for the administration of this article.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






ARTICLE 4 - Alzheimer’s Disease

125275

(a)  The Legislature finds that Alzheimer’s disease, a devastating disease which destroys certain vital cells of the brain, affects more than 1,500,000 Americans. The Legislature also finds that Alzheimer’s disease and related disorders are responsible for 50 percent of all nursing home admissions and Alzheimer’s disease is the fourth leading cause of death in adults. The Legislature recognizes that the disease has serious emotional, financial, and social consequences for its victims and their families.

(b)  The Legislature recognizes that the cause of Alzheimer’s disease is presently unknown, and there is no established treatment which can cure, reverse, or stop the progression of Alzheimer’s disease. The Legislature also recognizes that research is the only hope for victims and families. The Legislature finds that existing diagnostic and treatment centers have improved the quality of care available to the victims of Alzheimer’s disease and increased knowledge with respect to Alzheimer’s disease and related disorders. These centers provide clinical opportunities for research and facilitate the collection of essential data regarding Alzheimer’s disease and related disorders, while at the same time providing valuable services such as information and referral, counseling, and training to victims and their families. It is the intent of the Legislature, in enacting this article, to encourage the establishment of geographically dispersed diagnostic and treatment centers for Alzheimer’s disease within every postsecondary higher educational institution with a medical center, and to encourage research to discover the cause of, and a cure for, Alzheimer’s disease.

(c)  The functions of the diagnostic and treatment centers shall be designed to serve all of the following purposes:

(1)  To provide diagnostic and treatment services and improve the quality of care to victims of Alzheimer’s disease.

(2)  To increase research by faculty and students in discovering the cause of, and a cure for, Alzheimer’s disease.

(3)  To provide training, monitoring, consultation, and continuing education to the families of those who are affected by Alzheimer’s disease.

(4)  To increase the training of health care professionals with respect to Alzheimer’s disease and other acquired brain impairments to the extent that the centers have the requisite expertise.

(d)  The diagnostic and treatment centers may collaborate with the Statewide Resources Consultant designated pursuant to Section 4364 of the Welfare and Institutions Code, to the extent that the centers deem necessary in order to fulfill the functions set forth in subdivision (c).

(Added by renumbering Section 412 (as amended by Stats. 1995, Ch. 551) by Stats. 1996, Ch. 1023, Sec. 134. Effective September 29, 1996.)



125280

(a)  Any postsecondary higher educational institution with a medical center may establish diagnostic and treatment centers for Alzheimer’s disease subject to the department’s grants review process.

(b)  The department shall administer grants to postsecondary higher educational institutions that establish diagnostic and treatment centers pursuant to subdivision (a).

(c)  Funds appropriated for the purposes of this article by the Statutes of 1987 shall first be used to maintain and enhance, as determined by the department, existing centers and to prevent program cutbacks under subdivision (b).

(d)  Alzheimer’s disease grants for the purpose of establishing a diagnostic and treatment center shall be used only for the purposes of this article, including, but not limited to, all of the following:

(1)  Salary and benefits for faculty, residents, fellows, and staff of the diagnostic and treatment center.

(2)  Costs of supplies and equipment.

(3)  Research grants for faculty research to discover the cause of, and a cure for, Alzheimer’s disease.

(4)  Research grants for students, residents, and fellows.

(5)  General administrative costs of up to 8 percent of the total grant.

(e)  The department shall establish criteria for requests for Alzheimer’s disease diagnostic and treatment center grants and Alzheimer’s disease research grants, and for program evaluation.

(f)  No grant awarded pursuant to this article shall be approved for any amount that exceeds 25 percent of the total amount of funds appropriated for this purpose in the 1987–88 Regular Session of the Legislature.

(g)  The department shall administer a grant program for the purpose of research into the causes, treatment, cure, strategies for coping with, prevention, incidence, and prevalence of Alzheimer’s disease and related disorders. Priority shall be given to grant applications for feasibility studies, startup grants, and matching funds for federal and privately funded research grants. Consideration shall be given to proposals that link service delivery and collect data relative to patient care and the delivery of social services. This research may include, but is not limited to, examinations and recommendations for the improvement of the family, community-based and health care support systems available to Alzheimer’s disease victims, and their caregivers.

(h)  Upon request, the department shall make available to the Legislature information regarding the progress of the grant programs established pursuant to this article.

(i)  The department shall reduce any grant pursuant to this article by the amount of any federal funds available for the same purposes to the same grantee.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125285

The department shall provide public and professional education on Alzheimer’s disease to educate consumers, caregivers, and health care providers, and to increase public awareness. If the department determines that contracts are required to implement this section, the department may award these contracts on a sole source basis. The contracts shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code. Notwithstanding any other provision of law, the balance of funds appropriated pursuant to the Budget Act of 2000 for Alzheimer’s disease education shall be available for encumbrance and expenditure until June 30, 2003.

(Added by Stats. 2000, Ch. 93, Sec. 35. Effective July 7, 2000.)






ARTICLE 5 - Standards of Service for Providers of Blood Clotting Products for Home Use Act

125286.10

This article shall be known, and may be cited, as the Standards of Service for Providers of Blood Clotting Products for Home Use Act.

(Added by Stats. 2012, Ch. 75, Sec. 1. Effective January 1, 2013.)



125286.15

The Legislature hereby finds and declares all of the following:

(a) Hemophilia is a rare, hereditary, bleeding disorder affecting at least 4,000 persons in California and is a chronic, lifelong, and incurable, but treatable, disease.

(b) Von Willebrand disease is a human bleeding disorder caused by a hereditary deficiency or abnormality of the von Willebrand factor in human blood, which is a protein that helps clot blood. Von Willebrand disease is a chronic, lifelong, incurable, but treatable, disease affecting at least 360,000 Californians.

(c) Until the 1970s, people with severe hemophilia suffered from uncontrollable internal bleeding, crippling orthopedic deformities, and a shortened lifespan. More recently, the production of highly purified blood clotting factors has provided people with hemophilia and other bleeding disorders the opportunity to lead normal lives, free of pain and crippling arthritis.

(d) The preferred method of treatment of hemophilia today is intravenous injection, or infusion, of prescription blood clotting products several times per week, along with case management and specialized medical care at a federally designated regional hemophilia treatment center.

(e) Pharmacies and other entities specializing in the delivery of blood clotting products and related equipment, supplies, and services for home use form a growing enterprise in California.

(f) Timely access to federally designated regional hemophilia centers and appropriate products and services in the home, including infusion of blood clotting products and related equipment, and supplies and services for persons with hemophilia and other bleeding disorders, reduces mortality and bleeding-related hospitalizations according to the federal Centers for Disease Control and Prevention and the Medical and Scientific Advisory Council of the National Hemophilia Foundation.

(g) Eligible persons with hemophilia or other bleeding disorders may receive treatment through the Genetically Handicapped Persons Program, the California Children’s Services Program, and the Medi-Cal program.

(h) For the benefit of persons with hemophilia or other bleeding disorders, the purposes of this article are to do the following:

(1) Establish standards of service for entities that deliver blood clotting products and related equipment, supplies, and services for home use.

(2) Promote access to a full range of essential, cost-effective, lifesaving, blood clotting products and related equipment, supplies, and high-quality services for home use for persons with hemophilia and other bleeding disorders.

(Added by Stats. 2012, Ch. 75, Sec. 1. Effective January 1, 2013.)



125286.20

Unless the context otherwise requires, the following definitions shall apply for purposes of this article:

(a) “Assay” means the amount of a particular constituent of a mixture or of the biological or pharmacological potency of a drug.

(b) “Ancillary infusion equipment and supplies” means the equipment and supplies required to infuse a blood clotting product into a human vein, including, but not limited to, syringes, needles, sterile gauze, field pads, gloves, alcohol swabs, numbing creams, tourniquets, medical tape, sharps or equivalent biohazard waste containers, and cold compression packs.

(c) “Bleeding disorder” means a medical condition characterized by a deficiency or absence of one or more essential blood clotting proteins in the human blood, often called “factors,” including all forms of hemophilia and other bleeding disorders that, without treatment, result in uncontrollable bleeding or abnormal blood clotting.

(d) “Blood clotting product” means an intravenously administered medicine manufactured from human plasma or recombinant biotechnology techniques, approved for distribution by the federal Food and Drug Administration, that is used for the treatment and prevention of symptoms associated with bleeding disorders. Blood clotting products include, but are not limited to, factor VII, factor VIIa, factor VIII, and factor IX products, von Willebrand factor products, bypass products for patients with inhibitors, and activated prothrombin complex concentrates.

(e) “Emergency” means care as defined in Section 1317.1.

(f) “Hemophilia” means a human bleeding disorder caused by a hereditary deficiency of the factor I, II, V, VIII, IX, XI, XII, or XIII blood clotting protein in human blood.

(g) “Hemophilia treatment center” means a facility for the treatment of bleeding disorders, including, but not limited to, hemophilia, that receives funding specifically for the treatment of patients with bleeding disorders from federal government sources, including, but not limited to, the federal Centers for Disease Control and Prevention and the federal Health Resources and Services Administration (HRSA) of the United States Department of Health and Human Services.

(h) “Home use” means infusion or other use of a blood clotting product in a place other than a state-recognized hemophilia treatment center or other clinical setting. Places where home use occurs include, without limitation, a home or other nonclinical setting.

(i) “Patient” means a person needing a blood clotting product for home use.

(j) (1) “Provider of blood clotting products for home use” means all the following pharmacies, except as described in Section 125286.35, that dispense blood clotting factors for home use:

(A) Hospital pharmacies.

(B) Health system pharmacies.

(C) Pharmacies affiliated with hemophilia treatment centers.

(D) Specialty home care pharmacies.

(E) Retail pharmacies.

(2) The providers described in this subdivision shall include a health care service plan and all its affiliated providers if the health care service plan exclusively contracts with a single medical group in a specified geographic area to provide professional services to its enrollees.

(Amended by Stats. 2013, Ch. 76, Sec. 129. Effective January 1, 2014.)



125286.25

Each provider of blood clotting products for home use shall meet all of the following requirements:

(a) Have sufficient knowledge and understanding of bleeding disorders to accurately follow the instructions of the prescribing physician and ensure high-quality service for the patient and the medical and psychosocial management thereof, including, but not limited to, home therapy.

(b) Have access to a provider with sufficient clinical experience providing services to persons with bleeding disorders that enables the provider to know when patients have an appropriate supply of clotting factor on hand and about proper storage and refrigeration of clotting factors.

(c) Maintain 24-hour on-call service seven days a week for every day of the year, adequately screen telephone calls for emergencies, acknowledge all telephone calls within one hour or less, and have access to knowledgeable pharmacy staffing on call 24 hours a day, to initiate emergency requests for clotting factors.

(d) Have the ability to obtain all brands of blood clotting products approved by the federal Food and Drug Administration in multiple assay ranges (low, medium, and high, as applicable) and vial sizes, including products manufactured from human plasma and those manufactured with recombinant biotechnology techniques, provided manufacturer supply exists and payer authorization is obtained.

(e) Supply all necessary ancillary infusion equipment and supplies with each prescription, as needed.

(f) Store and ship, or otherwise deliver, all blood clotting products in conformity with all state and federally mandated standards, including, but not limited to, the standards set forth in the product’s approved package insert (PI).

(g) Upon receiving approved authorization for a nonemergency prescription, provided manufacturer supply exists, ship the prescribed blood clotting products and ancillary infusion equipment and supplies to the patient within two business days or less for established and new patients.

(h) Upon receiving approved authorization to dispense a prescription for an emergency situation, provided manufacturer supply exists, deliver prescribed blood products, ancillary infusion equipment and supplies, and medications to the patient within 12 hours for patients living within 100 miles of a major metropolitan airport, and within one day for patients living more than 100 miles from a major metropolitan airport.

(i) Provide patients who have ordered their products with a designated contact telephone number for reporting problems with a delivery and respond to these calls within a reasonable time period.

(j) Provide patients with notification of Class 1 and Class 2 recalls and withdrawals of blood clotting products and ancillary infusion equipment within 24 hours of the provider of blood clotting products for home use receiving notification and participate in the National Patient Notification System for blood clotting product recalls.

(k) Provide language interpretive services over the telephone or in person, as needed by the patient.

(l) Have a detailed plan for meeting the requirements of this article in the event of a natural or manmade disaster or other disruption of normal business operations.

(m) Provide appropriate and necessary recordkeeping and documentation as required by state and federal law and retain copies of the patient’s prescriptions.

(n) Comply with the privacy and confidentiality requirements of the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA).

(Added by Stats. 2012, Ch. 75, Sec. 1. Effective January 1, 2013.)



125286.30

The California State Board of Pharmacy shall administer and enforce this article.

(Added by Stats. 2012, Ch. 75, Sec. 1. Effective January 1, 2013.)



125286.35

Nothing in this article shall apply to either hospital pharmacies or health system pharmacies that dispense blood clotting products due only to emergency, urgent care, or inpatient encounters, or if an inpatient is discharged with a supply of blood clotting products for home use.

(Added by Stats. 2012, Ch. 75, Sec. 1. Effective January 1, 2013.)









CHAPTER 3 - California Stem Cell Research and Cures Bond Act

ARTICLE 1 - California Stem Cell Research and Cures Act

125290.10

General—Independent Citizen’s Oversight Committee (ICOC)

This chapter implements Article XXXV of the California Constitution, which established the California Institute for Regenerative Medicine (institute).

(Added November 2, 2004, by initiative Proposition 71, Sec. 5. Note: Prop. 71 is titled the California Stem Cell Research and Cures Act.)



125290.15

Creation of the ICOC

There is hereby created the Independent Citizen’s Oversight Committee, hereinafter, the ICOC, which shall govern the institute and is hereby vested with full power, authority, and jurisdiction over the institute.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125290.20

ICOC Membership; Appointments; Terms of Office

(a) ICOC Membership

The ICOC shall have 29 members, appointed as follows:

(1) The Chancellors of the University of California at San Francisco, Davis, San Diego, Los Angeles, and Irvine shall each appoint an executive officer from his or her campus.

(2) The Governor, the Lieutenant Governor, the Treasurer, and the Controller shall each appoint an executive officer from the following three categories:

(A) A California university, excluding the five campuses of the University of California described in paragraph (1), that has demonstrated success and leadership in stem cell research, and that has:

(i) A nationally ranked research hospital and medical school; this criteria will apply to only two of the four appointments.

(ii) A recent proven history of administering scientific and/or medical research grants and contracts in an average annual range exceeding one hundred million dollars ($100,000,000).

(iii) A ranking, within the past five years, in the top 10 United States universities with the highest number of life science patents or that has research or clinical faculty who are members of the National Academy of Sciences.

(B) A California nonprofit academic and research institution that is not a part of the University of California, that has demonstrated success and leadership in stem cell research, and that has:

(i) A nationally ranked research hospital or that has research or clinical faculty who are members of the National Academy of Sciences.

(ii) A proven history in the last five years of managing a research budget in the life sciences exceeding twenty million dollars ($20,000,000).

(C) A California life science commercial entity that is not actively engaged in researching or developing therapies with pluripotent or progenitor stem cells, that has a background in implementing successful experimental medical therapies, and that has not been awarded, or applied for, funding by the institute at the time of appointment. A board member of that entity with a successful history of developing innovative medical therapies may be appointed in lieu of an executive officer.

(D) Only one member shall be appointed from a single university, institution, or entity. The executive officer of a California university, a nonprofit research institution or life science commercial entity who is appointed as a member, may from time to time delegate those duties to an executive officer of the entity or to the dean of the medical school, if applicable.

(3) The Governor, the Lieutenant Governor, the Treasurer, and the Controller shall appoint members from among California representatives of California regional, state, or national disease advocacy groups, as follows:

(A) The Governor shall appoint two members, one from each of the following disease advocacy groups: spinal cord injury and Alzheimer’s disease.

(B) The Lieutenant Governor shall appoint two members, one from each of the following disease advocacy groups: type II diabetes and multiple sclerosis or amyotrophic lateral sclerosis.

(C) The Treasurer shall appoint two members, one from each of the following disease groups: type I diabetes and heart disease.

(D) The Controller shall appoint two members, one from each of the following disease groups: cancer and Parkinson’s disease.

(4) The Speaker of the Assembly shall appoint a member from among California representatives of a California regional, state, or national mental health disease advocacy group.

(5) The President pro Tempore of the Senate shall appoint a member from among California representatives of a California regional, state, or national HIV/AIDS disease advocacy group.

(6) A chairperson and vice chairperson who shall be elected by the ICOC members. Each constitutional officer shall nominate a candidate for chairperson and another candidate for vice chairperson. The chairperson and vice chairperson shall each be elected for a term of six years. The chairperson and vice chairperson of ICOC shall be full- or part-time employees of the institute and shall meet the following criteria:

(A) Mandatory Chairperson Criteria

(i) Documented history in successful stem cell research advocacy.

(ii) Experience with state and federal legislative processes that must include some experience with medical legislative approvals of standards and/or funding.

(iii) Qualified for appointment pursuant to paragraph (3), (4), or (5) of subdivision (a).

(iv) Cannot be concurrently employed by or on leave from any prospective grant or loan recipient institutions in California.

(B) Additional Criteria for Consideration:

(i) Experience with governmental agencies or institutions (either executive or board position).

(ii) Experience with the process of establishing government standards and procedures.

(iii) Legal experience with the legal review of proper governmental authority for the exercise of government agency or government institutional powers.

(iv) Direct knowledge and experience in bond financing.

The vice chairperson shall satisfy clauses (i), (iii), and (iv) of subparagraph (A). The vice chairperson shall be selected from among individuals who have attributes and experience complementary to those of the chairperson, preferably covering the criteria not represented by the chairperson’s credentials and experience.

(b) Appointment of ICOC Members

(1) All appointments shall be made within 40 days of the effective date of this act. In the event that any of the appointments are not completed within the permitted timeframe, the ICOC shall proceed to operate with the appointments that are in place, provided that at least 60 percent of the appointments have been made.

(2) Forty-five days after the effective date of the measure adding this chapter, the Controller and the Treasurer, or if only one is available within 45 days, the other shall convene a meeting of the appointed members of the ICOC to elect a chairperson and vice chairperson from among the individuals nominated by the constitutional officers pursuant to paragraph (6) of subdivision (a).

(c) ICOC Member Terms of Office

(1) The members appointed pursuant to paragraphs (1), (3), (4), and (5) of subdivision (a) shall serve eight-year terms, and all other members shall serve six-year terms. Members shall serve a maximum of two terms.

(2) If a vacancy occurs within a term, the appointing authority shall appoint a replacement member within 30 days to serve the remainder of the term.

(3) When a term expires, the appointing authority shall appoint a member within 30 days. ICOC members shall continue to serve until their replacements are appointed.

(Amended by Stats. 2010, Ch. 637, Sec. 2. Effective January 1, 2011. Note: This section was added on Nov. 2, 2004, by initiative Prop. 71.)



125290.25

Majority Vote of Quorum

Actions of the ICOC may be taken only by a majority vote of a quorum of the ICOC.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125290.30

Public and Financial Accountability Standards

(a) Annual Public Report

The institute shall issue an annual report to the public which sets forth its activities, grants awarded, grants in progress, research accomplishments, and future program directions. Each annual report shall include, but not be limited to, the following: the number and dollar amounts of research and facilities grants; the grantees for the prior year; the institute’s administrative expenses; an assessment of the availability of funding for stem cell research from sources other than the institute; a summary of research findings, including promising new research areas; an assessment of the relationship between the institute’s grants and the overall strategy of its research program; and a report of the institute’s strategic research and financial plans.

(b) Independent Financial Audit for Review by Controller

The institute shall annually commission an independent financial audit of its activities from a certified public accounting firm, which shall be provided to the Controller, who shall review the audit and annually issue a public report of that review.

(c) A performance audit shall be commissioned by the institute every three years beginning with the audit for the 2010–11 fiscal year. The performance audit, which may be performed by the Bureau of State Audits, shall examine the functions, operations, management systems, and policies and procedures of the institute to assess whether the institute is achieving economy, efficiency, and effectiveness in the employment of available resources. The performance audit shall be conducted in accordance with government auditing standards, and shall include a review of whether the institute is complying with ICOC policies and procedures. The performance audit shall not be required to include a review of scientific performance. The first performance audit shall include, but not be limited to, all of the following:

(1) Policies and procedures for the issuance of contracts and grants and a review of a representative sample of contracts, grants, and loans executed by the institute.

(2) Policies and procedures relating to the protection or treatment of intellectual property rights associated with research funded or commissioned by the institute.

(d) All administrative costs of the audits required by subdivisions (b) and (c) shall be paid by the institute.

(e) Citizen’s Financial Accountability Oversight Committee

There shall be a Citizen’s Financial Accountability Oversight Committee chaired by the Controller. This committee shall review the annual financial audit, the Controller’s report and evaluation of that audit, and the financial practices of the institute. The Controller, the Treasurer, the President pro Tempore of the Senate, the Speaker of the Assembly, and the Chairperson of the ICOC shall each appoint a public member of the committee. Committee members shall have medical backgrounds and knowledge of relevant financial matters. The committee shall provide recommendations on the institute’s financial practices and performance. The Controller shall provide staff support. The committee shall hold a public meeting, with appropriate notice, and with a formal public comment period. The committee shall evaluate public comments and include appropriate summaries in its annual report. The ICOC shall provide funds for all costs associated with the per diem expenses of the committee members and for publication of the annual report.

(f) Public Meeting Laws

(1) The ICOC shall hold at least two public meetings per year, one of which will be designated as the institute’s annual meeting. The ICOC may hold additional meetings as it determines are necessary or appropriate.

(2) The Bagley-Keene Open Meeting Act, Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, shall apply to all meetings of the ICOC, except as otherwise provided in this section. The ICOC shall award all grants, loans, and contracts in public meetings and shall adopt all governance, scientific, medical, and regulatory standards in public meetings.

(3) The ICOC may conduct closed sessions as permitted by the Bagley-Keene Open Meeting Act, under Section 11126 of the Government Code. In addition, the ICOC may conduct closed sessions when it meets to consider or discuss:

(A) Matters involving information relating to patients or medical subjects, the disclosure of which would constitute an unwarranted invasion of personal privacy.

(B) Matters involving confidential intellectual property or work product, whether patentable or not, including, but not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information, which is not patented, which is known only to certain individuals who are using it to fabricate, produce, or compound an article of trade or a service having commercial value and which gives its user an opportunity to obtain a business advantage over competitors who do not know it or use it.

(C) Matters involving prepublication, confidential scientific research or data.

(D) Matters concerning the appointment, employment, performance, compensation, or dismissal of institute officers and employees. Action on compensation of the institute’s officers and employees shall only be taken in open session.

(4) The meeting required by paragraph (2) of subdivision (b) of Section 125290.20 shall be deemed to be a special meeting for the purposes of Section 11125.4 of the Government Code.

(g) Public Records

(1) The California Public Records Act, Article 1 (commencing with Section 6250) of Chapter 3.5 of Division 7 of Title 1 of the Government Code, shall apply to all records of the institute, except as otherwise provided in this section.

(2) Nothing in this section shall be construed to require disclosure of any records that are any of the following:

(A) Personnel, medical, or similar files, the disclosure of which would constitute an unwarranted invasion of personal privacy.

(B) Records containing or reflecting confidential intellectual property or work product, whether patentable or not, including, but not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information, which is not patented, which is known only to certain individuals who are using it to fabricate, produce, or compound an article of trade or a service having commercial value and which gives its user an opportunity to obtain a business advantage over competitors who do not know it or use it.

(C) Prepublication scientific working papers or research data.

(3) The institute shall include, in all meeting minutes, a summary of vote tallies and disclosure of each board member’s votes and recusals on all action items.

(h) Competitive Bidding

(1) The institute shall, except as otherwise provided in this section, be governed by the competitive bidding requirements applicable to the University of California, as set forth in Article 1 (commencing with Section 10500) of Chapter 2.1 of Part 2 of Division 2 of the Public Contract Code.

(2) For all institute contracts, the ICOC shall follow the procedures required of the Regents by Article 1 (commencing with Section 10500) of Chapter 2.1 of Part 2 of Division 2 of the Public Contract Code with respect to contracts let by the University of California.

(3) The requirements of this section shall not be applicable to grants or loans approved by the ICOC.

(4) Except as provided in this section, the Public Contract Code shall not apply to contracts let by the institute.

(i) Conflicts of Interest

(1) The Political Reform Act, Title 9 (commencing with Section 81000) of the Government Code, shall apply to the institute and to the ICOC, except as provided in this section and in subdivision (e) of Section 125290.50.

(A) No member of the ICOC shall make, participate in making, or in any way attempt to use his or her official position to influence a decision to approve or award a grant, loan, or contract to his or her employer, but a member may participate in a decision to approve or award a grant, loan, or contract to a nonprofit entity in the same field as his or her employer.

(B) A member of the ICOC may participate in a decision to approve or award a grant, loan, or contract to an entity for the purpose of research involving a disease from which a member or his or her immediate family suffers or in which the member has an interest as a representative of a disease advocacy organization.

(C) The adoption of standards is not a decision subject to this section.

(2) Service as a member of the ICOC by a member of the faculty or administration of any system of the University of California shall not, by itself, be deemed to be inconsistent, incompatible, in conflict with, or inimical to the duties of the ICOC member as a member of the faculty or administration of any system of the University of California and shall not result in the automatic vacation of either such office. Service as a member of the ICOC by a representative or employee of a disease advocacy organization, a nonprofit academic and research institution, or a life science commercial entity shall not be deemed to be inconsistent, incompatible, in conflict with, or inimical to the duties of the ICOC member as a representative or employee of that organization, institution, or entity.

(3) Section 1090 of the Government Code shall not apply to any grant, loan, or contract made by the ICOC except where both of the following conditions are met:

(A) The grant, loan, or contract directly relates to services to be provided by any member of the ICOC or the entity the member represents or financially benefits the member or the entity he or she represents.

(B) The member fails to recuse himself or herself from making, participating in making, or in any way attempting to use his or her official position to influence a decision on the grant loan or contract.

(j) Patent Royalties and License Revenues Paid to the State of California

(1) The ICOC shall establish standards that require that all grants and loan awards be subject to intellectual property agreements that balance the opportunity of the State of California to benefit from the patents, royalties, and licenses that result from basic research, therapy development, and clinical trials with the need to ensure that essential medical research is not unreasonably hindered by the intellectual property agreements. All revenues received through the intellectual property agreements established pursuant to this subdivision shall be deposited into the General Fund.

(2) These standards shall include, at a minimum, a requirement that CIRM grantees, other than loan recipients and facilities grant recipients, share a fraction of the revenue they receive from licensing or self-commercializing an invention or technology that arises from research funded by CIRM, as set forth below. All revenues received pursuant to this paragraph or regulations adopted to implement this paragraph shall be deposited in the General Fund for use consistent with Section 202(c)(7) of Title 35 of the United States Code, if applicable.

(A) (i) A grantee that licenses an invention or technology that arises from research funded by CIRM shall pay 25 percent of the revenues it receives in excess of five hundred thousand dollars ($500,000), in the aggregate, to the General Fund. The threshold amount of five hundred thousand dollars ($500,000) shall be adjusted annually by a multiple of a fraction, the denominator of which is the Consumer Price Index, All Urban Consumers, All Items (San Francisco-Oakland-San Jose; 1982-84=100) as prepared by the Bureau of Labor Statistics of the United States Department of Labor and published for the month of October 2009, and the numerator of which is that index published for the month in which the grantee accepts the grant.

(ii) If funding sources other than CIRM directly contributed to the development of the invention or technology, then the return to the General Fund shall be calculated as follows: The amount of CIRM funding for the invention or technology shall be divided by the total of funding provided by all sources, and that fraction shall be multiplied by 25. That numeral is the percentage due to the General Fund.

(B) (i) A grantee that self-commercializes a product that results from an invention or technology that arises from research funded by CIRM shall pay an amount to the General Fund equal to three times the total amount of the CIRM grant or grants received by the grantee in support of the research that contributed to the creation of the product. The rate of payback of the royalty shall be at a rate of 3 percent of the annual net revenue received by the grantee from the product.

(ii) In addition to the payment required by clause (i), the first time that net commercial revenues earned by the grantee from the product exceed two hundred fifty million dollars ($250,000,000) in a calendar year, the grantee shall make a one-time payment to the General Fund equal to three times the total amount of the grant or grants awarded by CIRM to the grantee in support of the research that contributed to the creation of the product.

(iii) In addition to the payments required by clauses (i) and (ii), the first time that net commercial revenues earned by the grantee from the product exceed five hundred million dollars ($500,000,000) in a calendar year, the grantee shall make an additional one-time payment to the General Fund equal to three times the total amount of the grant or grants awarded by CIRM to the grantee in support of the research that contributed to the creation of the product.

(iv) In addition to the payments required by clauses (i), (ii), and (iii), the first time that net commercial revenues earned by the grantee from the product equal or exceed five hundred million dollars ($500,000,000) in a calendar year, the grantee shall pay the General Fund 1 percent annually of net commercial revenue in excess of five hundred million dollars ($500,000,000) for the life of any patent covering the invention or technology, if the grantee patented its invention or technology and received a CIRM grant or grants amounting to more than five million dollars ($5,000,000) in support of the research that contributed to the creation of the product.

(3) The ICOC shall have the authority to adopt regulations to implement this subdivision. The ICOC shall also have the authority to modify the formulas specified in subparagraphs (A) and (B) of paragraph (2) through regulations if the ICOC determines pursuant to paragraph (1) that a modification is required either in order to ensure that essential medical research, including, but not limited to, therapy development and the broad delivery of therapies to patients, is not unreasonably hindered, or to ensure that the State of California has an opportunity to benefit from the patents, royalties, and licenses that result from basic research, therapy development, and clinical trials. The ICOC shall notify the appropriate fiscal and policy committees of the Legislature 10 calendar days before exercising its authority to vote on the modification of the formulas specified in subparagraphs (A) and (B) of paragraph (2).

(k) Preference for California Suppliers

The ICOC shall establish standards to ensure that grantees purchase goods and services from California suppliers to the extent reasonably possible, in a good faith effort to achieve a goal of more than 50 percent of such purchases from California suppliers.

(Amended by Stats. 2010, Ch. 637, Sec. 3. Effective January 1, 2011. Note: This section was added on Nov. 2, 2004, by initiative Prop. 71.)



125290.35

Medical and Scientific Accountability Standards

(a) Medical Standards

In order to avoid duplication or conflicts in technical standards for scientific and medical research, with alternative state programs, the institute will develop its own scientific and medical standards to carry out the specific controls and intent of the act, notwithstanding subdivision (b) of Section 125300, Sections 125320, 125118, 125118.5, 125119, 125119.3 and 125119.5, or any other current or future state laws or regulations dealing with the study and research of pluripotent stem cells and/or progenitor cells, or other vital research opportunities, except Section 125315. The ICOC, its working committees, and its grantees shall be governed solely by the provisions of this act in the establishment of standards, the award of grants, and the conduct of grants awarded pursuant to this act.

(b) The ICOC shall establish standards as follows:

(1) Informed Consent

Standards for obtaining the informed consent of research donors, patients, or participants, which initially shall be generally based on the standards in place on January 1, 2003, for all research funded by the National Institutes of Health, with modifications to adapt to the mission and objectives of the institute.

(2) Controls on Research Involving Humans

Standards for the review of research involving human subjects which initially shall be generally based on the Institutional Review Board standards promulgated by the National Institutes of Health and in effect on January 1, 2003, with modifications to adapt to the mission and objectives of the institute.

(3) Prohibition on Compensation

Standards prohibiting compensation to research donors or participants, while permitting reimbursement of expenses.

(4) Patient Privacy Laws

Standards to assure compliance with state and federal patient privacy laws.

(5) Limitations on Payments for Cells

Standards limiting payments for the purchase of stem cells or stem cell lines to reasonable payment for the removal, processing, disposal, preservation, quality control, storage, transplantation, or implantation or legal transaction or other administrative costs associated with these medical procedures and specifically including any required payments for medical or scientific technologies, products, or processes for royalties, patent, or licensing fees or other costs for intellectual property.

(6) Time Limits for Obtaining Cells

Standards setting a limit on the time during which cells may be extracted from blastocysts, which shall initially be 8 to 12 days after cell division begins, not counting any time during which the blastocysts and/or cells have been stored frozen.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125290.40

ICOC Functions

The ICOC shall perform the following functions:

(a) Oversee the operations of the institute.

(b) Develop annual and long-term strategic research and financial plans for the institute.

(c) Make final decisions on research standards and grant awards in California.

(d) Ensure the completion of an annual financial audit of the institute’s operations.

(e) Issue public reports on the activities of the institute.

(f) Establish policies regarding intellectual property rights arising from research funded by the institute.

(g) Establish rules and guidelines for the operation of the ICOC and its working groups.

(h) Perform all other acts necessary or appropriate in the exercise of its power, authority, and jurisdiction over the institute.

(i) Select members of the working groups.

(j) Adopt, amend, and rescind rules and regulations to carry out the purposes and provisions of this chapter, and to govern the procedures of the ICOC. Except as provided in subdivision (k), these rules and regulations shall be adopted in accordance with the Administrative Procedure Act (Government Code, Title 2, Division 3, Part 1, Chapter 4.5, Sections 11371 et seq.).

(k) Notwithstanding the Administrative Procedure Act (APA), and in order to facilitate the immediate commencement of research covered by this chapter, the ICOC may adopt interim regulations without compliance with the procedures set forth in the APA. The interim regulations shall remain in effect for 270 days unless earlier superseded by regulations adopted pursuant to the APA.

(l) Request the issuance of bonds from the California Stem Cell Research and Cures Finance Committee and loans from the Pooled Money Investment Board.

(m) May annually modify its funding and finance programs to optimize the institute’s ability to achieve the objective that its activities be revenue-positive for the State of California during its first five years of operation without jeopardizing the progress of its core medical and scientific research program.

(n) Notwithstanding Section 11005 of the Government Code, accept additional revenue and real and personal property, including, but not limited to, gifts, royalties, interest, and appropriations that may be used to supplement annual research grant funding and the operations of the institute.

(o) Under the guidance of the ICOC, the institute shall create a succession plan addressing changes in leadership of both the institute and the ICOC designed to minimize disruption and adverse impacts to the activities of the institute. A copy of the succession plan shall be transmitted to the Governor, Controller, and the Legislature within 30 days of its completion. The succession plan should include, but is not limited to:

(1) An assessment of leadership needs before beginning a search.

(2) An outline of succession procedures.

(3) Strategies to ensure successful knowledge transfer.

(Amended by Stats. 2010, Ch. 637, Sec. 4. Effective January 1, 2011. Note: This section was added on Nov. 2, 2004, by initiative Prop. 71.)



125290.45

ICOC Operations

(a) Legal Actions and Liability

(1) The institute may sue and be sued.

(2) Based upon ICOC standards, institute grantees shall indemnify or insure and hold the institute harmless against any and all losses, claims, damages, expenses, or liabilities, including attorneys’ fees, arising from research conducted by the grantee pursuant to the grant, and/or, in the alternative, grantees shall name the institute as an additional insured and submit proof of such insurance.

(3) Given the scientific, medical, and technical nature of the issues facing the ICOC, and notwithstanding Section 11042 of the Government Code, the institute is authorized to retain outside counsel when the ICOC determines that the institute requires specialized services not provided by the Attorney General’s office.

(4) The institute may enter into any contracts or obligations which are authorized or permitted by law.

(b) Personnel

(1) The ICOC shall from time to time determine the total number of authorized employees for the institute, excluding members of the working groups who shall not be considered institute employees. The ICOC shall select a chairperson, vice chairperson, and president who shall exercise all of the powers delegated to them by the ICOC. The following functions apply to the chairperson, vice chairperson, and president:

(A) The chairperson’s primary responsibilities are to manage the ICOC agenda and workflow including all evaluations and approvals of scientific and medical working group grants, loans, facilities, and standards evaluations, and to supervise all annual reports and public accountability requirements; to manage and optimize the institute’s bond financing plans and funding cashflow plan; to interface with the California Legislature, the United States Congress, the California health care system, and the California public; to optimize all financial leverage opportunities for the institute; and to lead negotiations for intellectual property agreements, policies, and contract terms. The chairperson shall also serve as a member of the Scientific and Medical Accountability Standards Working Group and the Scientific and Medical Research Facilities Working Group and as an ex officio member of the Scientific and Medical Research Funding Working Group. The vice chairperson’s primary responsibilities are to support the chairperson in all duties and to carry out those duties in the chairperson’s absence.

(B) The president’s primary responsibilities are to serve as the chief executive of the institute; to recruit the highest scientific and medical talent in the United States to serve the institute on its working groups; to serve the institute on its working groups; to direct ICOC staff and participate in the process of supporting all working group requirements to develop recommendations on grants, loans, facilities, and standards as well as to direct and support the ICOC process of evaluating and acting on those recommendations, the implementation of all decisions on these and general matters of the ICOC; to hire, direct, and manage the staff of the institute; to develop the budgets and cost control programs of the institute; to manage compliance with all rules and regulations of the ICOC, including the performance of all grant recipients; and to manage and execute all intellectual property agreements and any other contracts pertaining to the institute or research it funds.

(2) Each member of the ICOC except, the chairperson, vice chairperson, and president, shall receive a per diem of one hundred dollars ($100) per day (adjusted annually for cost of living) for each day actually spent in the discharge of the member’s duties, plus reasonable and necessary travel and other expenses incurred in the performance of the member’s duties.

(3) The ICOC shall establish daily consulting rates and expense reimbursement standards for the members of all of its working groups.

(4) Notwithstanding Section 19825 of the Government Code, the ICOC shall set compensation for the chairperson, vice chairperson, and president and other officers, and for the scientific, medical, technical, and administrative staff of the institute within the range of compensation levels for executive officers and scientific, medical, technical, and administrative staff of medical schools within the University of California system and the nonprofit academic and research institutions described in paragraph (2) of subdivision (a) of Section 125290.20.

(Amended by Stats. 2010, Ch. 637, Sec. 5. Effective January 1, 2011. Note: This section was added on Nov. 2, 2004, by initiative Prop. 71.)



125290.50

Scientific and Medical Working Groups—General

(a) The institute shall have, and there is hereby established, three separate scientific and medical working groups as follows:

(1) Scientific and Medical Research Funding Working Group.

(2) Scientific and Medical Accountability Standards Working Group.

(3) Scientific and Medical Research Facilities Working Group.

(b) Working Group Members

Appointments of scientific and medical working group members shall be made by a majority vote of a quorum of the ICOC, within 30 days of the election and appointment of the initial ICOC members. The working group members’ terms shall be six years except that, after the first six-year terms, the members’ terms will be staggered so that one-third of the members shall be elected for a term that expires two years later, one-third of the members shall be elected for a term that expires four years later, and one-third of the members shall be elected for a term that expires six years later. Subsequent terms are for six years. Working group members may serve a maximum of two consecutive terms.

(c) Working Group Meetings

Each scientific and medical working group shall hold at least four meetings per year, one of which shall be designated as its annual meeting.

(d) Working Group Recommendations to the ICOC

Recommendations of each of the working groups may be forwarded to the ICOC only by a vote of a majority of a quorum of the members of each working group. If 35 percent of the members of any working group join together in a minority position, a minority report may be submitted to the ICOC. The ICOC shall consider the recommendations of the working groups in making its decisions on applications for research and facility grants and loan awards and in adopting regulatory standards. Each working group shall recommend to ICOC rules, procedures, and practices for that working group.

(e) Conflict of Interest

(1) The ICOC shall adopt conflict of interest rules, based on standards applicable to members of scientific review committees of the National Institutes of Health, to govern the participation of non-ICOC working group members.

(2) The ICOC shall appoint an ethics officer from among the staff of the institute.

(3) Because the working groups are purely advisory and have no final decisionmaking authority, members of the working groups shall not be considered public officials, employees, or consultants for purposes of the Political Reform Act (Title 9 (commencing with Section 81000) of the Government Code), Sections 1090 and 19990 of the Government Code, and Sections 10516 and 10517 of the Public Contract Code.

(f) Working Group Records

All records of the working groups submitted as part of the working groups’ recommendations to the ICOC for approval shall be subject to the Public Records Act. Except as provided in this subdivision, the working groups shall not be subject to the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, or Article 1 (commencing with Section 6250) of Chapter 3.5 of Division 7 of Title 1 of the Government Code.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125290.55

Scientific and Medical Accountability Standards Working Group

(a) Membership

The Scientific and Medical Accountability Standards Working Group shall have 19 members as follows:

(1) Five ICOC members from the 10 groups that focus on disease-specific areas described in paragraphs (3), (4), and (5) of subdivision (a) of Section 125290.20.

(2) Nine scientists and clinicians nationally recognized in the field of pluripotent and progenitor cell research.

(3) Four medical ethicists.

(4) The Chairperson of the ICOC.

(b) Functions

The Scientific and Medical Accountability Standards Working Group shall have the following functions:

(1) To recommend to the ICOC scientific, medical, and ethical standards.

(2) To recommend to the ICOC standards for all medical, socioeconomic, and financial aspects of clinical trials and therapy delivery to patients, including, among others, standards for safe and ethical procedures for obtaining materials and cells for research and clinical efforts for the appropriate treatment of human subjects in medical research consistent with paragraph (2) of subdivision (b) of Section 125290.35, and to ensure compliance with patient privacy laws.

(3) To recommend to the ICOC modification of the standards described in paragraphs (1) and (2) as needed.

(4) To make recommendations to the ICOC on the oversight of funded research to ensure compliance with the standards described in paragraphs (1) and (2).

(5) To advise the ICOC, the Scientific and Medical Research Funding Working Group, and the Scientific and Medical Research Facilities Working Group, on an ongoing basis, on relevant ethical and regulatory issues.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125290.60

Scientific and Medical Research Funding Working Group

(a) Membership

The Scientific and Medical Research Funding Working Group shall have at least 23 members as follows:

(1) Seven ICOC members from the 10 disease advocacy group members described in paragraphs (3), (4), and (5) of subdivision (a) of Section 125290.20.

(2) At least 15 scientists nationally recognized in the field of stem cell research.

(3) The Chairperson of the ICOC.

(b) Functions

The Scientific and Medical Research Funding Working Group shall perform the following functions:

(1) Recommend to the ICOC interim and final criteria, standards, and requirements for considering funding applications and for awarding research grants and loans.

(2) Recommend to the ICOC standards for the scientific and medical oversight of awards.

(3) Recommend to the ICOC any modifications of the criteria, standards, and requirements described in paragraphs (1) and (2) above as needed.

(4) Review grant and loan applications based on the criteria, requirements, and standards adopted by the ICOC and make recommendations to the ICOC for the award of research, therapy development, and clinical trial grants and loans.

(5) Conduct peer group progress oversight reviews of grantees to ensure compliance with the terms of the award, and report to the ICOC any recommendations for subsequent action.

(6) Recommend to the ICOC standards for the evaluation of grantees to ensure that they comply with all applicable requirements. Such standards shall mandate periodic reporting by grantees and shall authorize the Scientific and Medical Research Funding Working Group to audit a grantee and forward any recommendations for action to the ICOC.

(7) Recommend its first grant awards within 60 days of the issuance of the interim standards.

(c) Recommendations for Awards

Award recommendations shall be based upon a competitive evaluation as follows:

A peer review panel shall consist of both scientists and patient advocates. There shall be 15 scientists on a peer review panel. Only the scientist members of the Scientific and Medical Research Funding Working Group shall score grant and loan award applications for scientific merit. Such scoring shall be based on scientific merit in three separate classifications—research, therapy development, and clinical trials, on criteria including the following:

(1) A demonstrated record of achievement in the areas of pluripotent stem cell and progenitor cell biology and medicine, unless the research is determined to be a vital research opportunity.

(2) The quality of the research proposal, the potential for achieving significant research, or clinical results, the timetable for realizing such significant results, the importance of the research objectives, and the innovativeness of the proposed research.

(3) In order to ensure that institute funding does not duplicate or supplant existing funding, a high priority shall be placed on funding pluripotent stem cell and progenitor cell research that cannot, or is unlikely to, receive timely or sufficient federal funding, unencumbered by limitations that would impede the research. In this regard, other research categories funded by the National Institutes of Health shall not be funded by the institute.

(4) Notwithstanding paragraph (3), other scientific and medical research and technologies and/or any stem cell research proposal not actually funded by the institute under paragraph (3) may be funded by the institute if at least two-thirds of a quorum of the members of the Scientific and Medical Research Funding Working Group recommend to the ICOC that such a research proposal is a vital research opportunity.

(Amended by Stats. 2010, Ch. 637, Sec. 6. Effective January 1, 2011. Note: This section was added on Nov. 2, 2004, by initiative Prop. 71.)



125290.65

Scientific and Medical Facilities Working Group

(a) Membership

The Scientific and Medical Research Facilities Working Group shall have 11 members as follows:

(1) Six members of the Scientific and Medical Research Funding Working Group.

(2) Four real estate specialists.To be eligible to serve on the Scientific and Medical Research Facilities Working Group, a real estate specialist shall be a resident of California, shall be prohibited from receiving compensation from any construction or development entity providing specialized services for medical research facilities, and shall not provide real estate facilities brokerage services for any applicant for, or any funding by the Scientific and Medical Research Facilities Working Group and shall not receive compensation from any recipient of institute funding grants.

(3) The Chairperson of the ICOC.

(b) Functions

The Scientific and Medical Research Facilities Working Group shall perform the following functions:

(1) Make recommendations to the ICOC on interim and final criteria, requirements, and standards for applications for, and the awarding of, grants and loans for buildings, building leases, and capital equipment; those standards and requirements shall include, among others:

(A) Facility milestones and timetables for achieving such milestones.

(B) Priority for applications that provide for facilities that will be available for research no more than two years after the grant award.

(C) The requirement that all funded facilities and equipment be located solely within California.

(D) The requirement that grantees comply with reimbursable building cost standards, competitive building leasing standards, capital equipment cost standards, and reimbursement standards and terms recommended by the Scientific and Medical Facilities Funding Working Group, and adopted by the ICOC.

(E) The requirement that grantees shall pay all workers employed on construction or modification of the facility funded by facilities grants or loans of the institute, the general prevailing rate of per diem wages for work of a similar character in the locality in which work on the facility is performed, and not less than the general prevailing rate of per diem wages for holiday and overtime work fixed as provided in Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code.

(F) The requirement that grantees be not-for-profit entities.

(G) The requirement that awards be made on a competitive basis, with the following minimum requirements:

(i) That the grantee secure matching funds from sources other than the institute equal to at least 20 percent of the award. Applications of equivalent merit, as determined by the Scientific and Medical Research Funding Working Group, considering research opportunities to be conducted in the proposed research facility, shall receive priority to the extent that they provide higher matching fund amounts. The Scientific and Medical Research Facilities Working Group may recommend waiving the matching fund requirement in extraordinary cases of high merit or urgency.

(ii) That capital equipment costs and capital equipment loans be allocated when equipment costs can be recovered in part by the grantee from other users of the equipment.

(2) Make recommendations to the ICOC on oversight procedures to ensure grantees’ compliance with the terms of an award.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125290.70

Appropriation and Allocation of Funding

(a) Moneys in the California Stem Cell Research and Cures Fund shall be allocated as follows:

(1) (A) No less than 97 percent of the proceeds of the bonds authorized pursuant to Section 125291.30, after allocation of bond proceeds to purposes described in paragraphs (4) and (5) of subdivision (a) of Section 125291.20, shall be used for grants and grant oversight as provided in this chapter.

(B) Not less than 90 percent of the amount used for grants shall be used for research grants, with no more than the following amounts as stipulated below to be committed during the first 10 years of grant making by the institute, with each year’s commitments to be advanced over a period of one to seven years, except that any such funds that are not committed may be carried over to one or more following years. The maximum amount of research funding to be allocated annually as follows: Year 1, 5.6 percent; Year 2, 9.4 percent; Year 3, 9.4 percent; Year 4, 11.3 percent; Year 5, 11.3 percent; Year 6, 11.3 percent; Year 7, 11.3 percent; Year 8, 11.3 percent; Year 9, 11.3 percent; and Year 10, 7.5 percent.

(C) Not more than 3 percent of the proceeds of bonds authorized by Section 125291.30 may be used by the institute for research and research facilities implementation costs, including the development, administration, and oversight of the grant making process and the operations of the working groups.

(2) Not more than 3 percent of the proceeds of the bonds authorized pursuant to Section 125291.30 shall be used for the costs of general administration of the institute.

(3) In any single year any new research funding to any single grantee for any program year is limited to no more than 2 percent of the total bond authorization under this chapter. This limitation shall be considered separately for each new proposal without aggregating any prior year approvals that may fund research activities. This requirement shall be determinative, unless 65 percent of a quorum of the ICOC approves a higher limit for that grantee.

(4) Recognizing the priority of immediately building facilities that ensure the independence of the scientific and medical research of the institute, up to 10 percent of the proceeds of the bonds authorized pursuant to Section 125291.30, net of costs described in paragraphs (2), (4), and (5) of subdivision (a) of Section 125291.20 shall be allocated for grants to build scientific and medical research facilities of nonprofit entities which are intended to be constructed in the first five years.

(5) The institute shall limit indirect costs to 25 percent of a research award, excluding amounts included in a facilities award, except that the indirect cost limitation may be increased by that amount by which the grantee provides matching funds in excess of 20 percent of the grant amount.

(b) To enable the institute to commence operating during the first six months following the adoption of the measure adding this chapter, there is hereby appropriated from the General Fund as a temporary start-up loan to the institute three million dollars ($3,000,000) for initial administrative and implementation costs. All loans to the institute pursuant to this appropriation shall be repaid to the General Fund within 12 months of each loan draw from the proceeds of bonds sold pursuant to Section 125291.30.

(c) The institute’s funding schedule is designed to create a positive tax revenue stream for the State of California during the institute’s first five calendar years of operations, without drawing funds from the General Fund for principal and interest payments for those first five calendar years.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125290.71

Under the guidance of the ICOC, the institute shall, by January 31, 2012, create a transition plan addressing the expiration of current bond funding. A copy of the transition plan shall be transmitted to the Governor, the Controller, and the Legislature within 30 days of its completion.

(Added by Stats. 2010, Ch. 637, Sec. 7. Effective January 1, 2011.)



125290.80

The intellectual property standards that the ICOC develops shall include:

(a) A requirement that each grantee or the exclusive licensee of the grantee submit a plan to CIRM to afford access to any drug that is, in whole or in part, the result of research funded by CIRM to Californians who have no other means to purchase the drug. The access plan must be consistent with industry standards at the time of commercialization in California, accounting for the size of the market for the drug, and the resources of the grantee or exclusive licensee.

(b) A requirement that the grantee or exclusive licensee either submit the plan required by subdivision (a), seek an extension from CIRM, or notify CIRM of its intention to seek a waiver, within 10 business days following final approval of the drug by the federal Food and Drug Administration. If the grantee seeks an extension, the plan must be submitted within 30 business days following final approval of the drug by the federal Food and Drug Administration. The plan shall be subject to the approval of CIRM, after a public hearing and opportunity for public comment.

(c) A process by which the ICOC may waive the requirement in subdivision (a) if the ICOC determines, after a public hearing, that in the absence of the waiver, development and broad delivery of the drug will be unreasonably hindered or that the waiver will provide significant benefits that equal or exceed the benefits that would otherwise flow to the state pursuant to subdivision (a). The process shall include the requirement that a request for a waiver shall be posted on CIRM’s Internet Web site for a minimum of 10 business days in advance of the public hearing and that CIRM shall notify the Legislature if the ICOC grants a waiver request, including the reasons that justified the waiver request.

(d) Procedures to protect from public disclosure proprietary information submitted by grantees and exclusive licensees to CIRM pursuant to this section.

(Added by Stats. 2010, Ch. 637, Sec. 8. Effective January 1, 2011.)






ARTICLE 2 - California Stem Cell Research and Cures Bond Act of 2004

125291.10

This article shall be known, and may be cited, as the California Stem Cell Research and Cures Bond Act of 2004.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.15

As used in this article, the following terms have the following meaning:

(a) “Act” means the California Stem Cell Research and Cures Bond Act constituting Chapter 3 (commencing with Section 125290.10) of Part 5 of Division 106.

(b) “Board” or “institute” means the California Institute for Regenerative Medicine designated in accordance with subdivision (b) of Section 125291.40.

(c) “Committee” means the California Stem Cell Research and Cures Finance Committee created pursuant to subdivision (a) of Section 125291.40.

(d) “Fund” means the California Stem Cell Research and Cures Fund created pursuant to Section 125291.25.

(e) “Interim debt” means any interim loans pursuant to subdivision (b) of Section 125290.70, and Sections 125291.60 and 125291.65, bond anticipation notes or commercial paper notes issued to make deposits into the fund and which will be paid from the proceeds of bonds issued pursuant to this article.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.20

(a) Notwithstanding Section 13340 of the Government Code or any other provision of law, moneys in the fund are appropriated without regard to fiscal years to the institute for the purpose of (1) making grants or loans to fund research and construct facilities for research, all as described in and pursuant to the act, (2) paying general administrative costs of the institute (not to exceed 3 percent of the net proceeds of each sale of bonds), (3) paying the annual administration costs of the interim debt or bonds after December 31 of the fifth full calendar year after this article takes effect, (4) paying the costs of issuing interim debt, paying the annual administration costs of the interim debt until and including December 31 of the fifth full calendar year after this article takes effect, and paying interest on interim debt, if such interim debt is incurred or issued on or prior to December 31 of the fifth full calendar year after this article takes effect, and (5) paying the costs of issuing bonds, paying the annual administration costs of the bonds until and including December 31 of the fifth full calendar year after this article takes effect, and paying interest on bonds that accrues on or prior to December 31 of the fifth full calendar year after this article takes effect (except that such limitation does not apply to premium and accrued interest as provided in Section 125291.70). In addition, moneys in the fund or other proceeds of the sale of bonds authorized by this article may be used to pay principal of or redemption premium on any interim debt issued prior to the issuance of bonds authorized by this article. Moneys deposited in the fund from the proceeds of interim debt may be used to pay general administrative costs of the institute without regard to the 3 percent limit set forth in (2) above, so long as such 3 percent limit is satisfied for each issue of bonds.

(b) Repayment of principal and interest on any loans made by the institute pursuant to this article shall be deposited in the fund and used to make additional grants and loans for the purposes of this act or for paying continuing costs of the annual administration of outstanding bonds.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.25

The proceeds of interim debt and bonds issued and sold pursuant to this article shall be deposited in the State Treasury to the credit of the California Stem Cell Research and Cures Fund, which is hereby created in the State Treasury, except to the extent that proceeds of the issuance of bonds are used directly to repay interim debt.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.30

Bonds in the total amount of three billion dollars ($3,000,000,000), not including the amount of any refunding bonds issued in accordance with Section 125291.75, or as much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this article and to be used and sold for carrying out the purposes of Section 125291.20 and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and shall constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both the principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.35

The bonds authorized by this article shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law except Section 16727 apply to the bonds and to this article and are hereby incorporated in this article as though set forth in full in this article.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.40

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds and interim debt authorized by this article, the California Stem Cell Research and Cures Finance Committee is hereby created. For purposes of this article, the California Stem Cell Research and Cures Finance Committee is “the committee” as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Controller, the Director of Finance, the Chairperson of the California Institute for Regenerative Medicine, and two other members of the Independent Citizens Oversight Committee (as created by the act) chosen by the Chairperson of the California Institute for Regenerative Medicine, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the California Institute for Regenerative Medicine is designated the “board.”

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.45

(a) The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this article in order to carry out the actions specified in this article and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time. The bonds may bear interest which is includable in gross income for federal income tax purposes if the committee determines that such treatment is necessary in order to provide funds for the purposes of the act.

(b) The total amount of the bonds authorized by Section 125291.30 which may be issued in any calendar year, commencing in 2005, shall not exceed three hundred fifty million dollars ($350,000,000). If less than this amount of bonds is issued in any year, the remaining permitted amount may be carried over to one or more subsequent years.

(c) An interest-only floating rate bond structure will be implemented for interim debt and bonds until at least December 31 of the fifth full calendar year after this article takes effect, with all interest to be paid from proceeds from the sale of interim debt or bonds, to minimize debt service payable from the General Fund during the initial period of basic research and therapy development, if the committee determines, with the advice of the Treasurer, that this structure will result in the lowest achievable borrowing costs for the state during that five-year period considering the objective of avoiding any bond debt service payments, by the General Fund, during that period. Upon such initial determination, the committee may delegate, by resolution, to the Treasurer such authority in connection with issuance of bonds as it may determine, including, but not limited to, the authority to implement and continue this bond financing structure (including during any time following the initial five-year period) and to determine that an alternate financing plan would result in significant lower borrowing costs for the state consistent with the objectives related to the General Fund and to implement such alternate financing plan.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.50

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.55

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this article, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this article, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 125291.60 appropriated without regard to fiscal years.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.60

The Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts, not to exceed the amount of the unsold bonds that have been authorized by the committee, to be sold for the purpose of carrying out this article. Any amount withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from money received from the sale of bonds for the purpose of carrying out this article.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.65

The institute may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account in accordance with Section 16312 of the Government Code for the purposes of carrying out this article. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this article. The institute shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the institute in accordance with this article.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.70

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.75

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this article includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this article or any previously issued refunding bonds.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.80

Notwithstanding any provision of this article or the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this article that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or to take any other action with respect to the investment and use of bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)



125291.85

Inasmuch as the proceeds from the sale of bonds authorized by this article are not “proceeds of taxes” as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)






ARTICLE 3 - Definitions

125292.10

As used in this chapter and in Article XXXV of the California Constitution, the following terms have the following meanings:

(a) “Act” means the California Stem Cell Research and Cures Bond Act constituting Chapter 3 (commencing with Section 125290.10) of Part 5 of Division 106 of the Health and Safety Code.

(b) “Adult stem cell” means an undifferentiated cell found in a differentiated tissue in an adult organism that can renew itself and may, with certain limitations, differentiate to yield all the specialized cell types of the tissue from which it originated.

(c) “Capitalized interest” means interest funded by bond proceeds.

(d) “Committee” means the California Stem Cell Research and Cures Finance Committee created pursuant to subdivision (a) of Section 125291.40.

(e) “Constitutional officers” means the Governor, Lieutenant Governor, Treasurer, and Controller of California.

(f) “Facilities” means buildings, building leases, or capital equipment.

(g) “Floating-rate bonds” means bonds which do not bear a fixed rate of interest until their final maturity date, including commercial paper notes.

(h) “Fund” means the California Stem Cell Research and Disease Cures Fund created pursuant to Section 125291.25.

(i) “Grant” means a grant, loan, or guarantee.

(j) “Grantee” means a recipient of a grant from the institute. All University of California grantee institutions shall be considered as separate and individual grantee institutions.

(k) “Human reproductive cloning” means the practice of creating or attempting to create a human being by transferring the nucleus from a human cell into an egg cell from which the nucleus has been removed for the purpose of implanting the resulting product in a uterus to initiate a pregnancy.

(l) “Indirect costs” mean the recipient’s costs in the administration, accounting, general overhead, and general support costs for implementing a grant or loan of the institute. NIH definitions of indirect costs will be utilized as one of the bases by the Scientific and Medical Research Standards Working Group to create a guideline for recipients on this definition, with modifications to reflect guidance by the ICOC and this act.

(m) “Institute” means the California Institute for Regenerative Medicine.

(n) “Interim standards” means temporary standards that perform the same function as “emergency regulations” under the Administrative Procedure Act (Government Code, Title 2, Division 3, Part 1, Chapter 4.5, Sections 11371 et seq.) except that in order to provide greater opportunity for public comment on the permanent regulations, remain in force for 270 days rather than 180 days.

(o) “Life science commercial entity” means a firm or organization, headquartered in California, whose business model includes biomedical or biotechnology product development and commercialization.

(p) “Medical ethicist” means an individual with advanced training in ethics who holds a Ph.D., MA, or equivalent training and who spends or has spent substantial time (1) researching and writing on ethical issues related to medicine, and (2) administering ethical safeguards during the clinical trial process, particularly through service on institutional review boards.

(q) “Pluripotent cells” means cells that are capable of self-renewal, and have broad potential to differentiate into multiple adult cell types. Pluripotent stem cells may be derived from somatic cell nuclear transfer or from surplus products of in vitro fertilization treatments when such products are donated under appropriate informed consent procedures. These excess cells from in vitro fertilization treatments would otherwise be intended to be discarded if not utilized for medical research.

(r) “Progenitor cells” means multipotent or precursor cells that are partially differentiated but retain the ability to divide and give rise to differentiated cells.

(s) “Quorum” means at least 65 percent of the members who are eligible to vote.

(t) “Research donor” means a human who donates biological materials for research purposes after full disclosure and consent.

(u) “Research funding” includes interdisciplinary scientific and medical funding for basic research, therapy development, and the development of pharmacologies and treatments through clinical trials. When a facility’s grant or loan has not been provided to house all elements of the research, therapy development, and/or clinical trials, research funding shall include an allowance for a market lease rate of reimbursement for the facility. In all cases, operating costs of the facility, including, but not limited to, library and communication services, utilities, maintenance, janitorial, and security, shall be included as direct research funding costs. Legal costs of the institute incurred in order to negotiate standards with federal and state governments and research institutions; to implement standards or regulations; to resolve disputes; and/or to carry out all other actions necessary to defend and/or advance the institute’s mission shall be considered direct research funding costs.

(v) “Research participant” means a human enrolled with full disclosure and consent, and participating in clinical trials.

(w) “Revenue positive” means all state tax revenues generated directly and indirectly by the research and facilities of the institute are greater than the debt service on the state bonds actually paid by the General Fund in the same year.

(x) “Stem cells” mean nonspecialized cells that have the capacity to divide in culture and to differentiate into more mature cells with specialized functions.

(y) “Vital research opportunity” means scientific and medical research and technologies and/or any stem cell research not actually funded by the institute under subparagraph (C) of paragraph (1) of subdivision (c) of Section 125290.60 which provides a substantially superior research opportunity vital to advance medical science as determined by at least a two-thirds vote of a quorum of the members of the Scientific and Medical Research Funding Working Group and recommended as such by that working group to the ICOC. Human reproductive cloning shall not be a vital research opportunity.

(Added November 2, 2004, by initiative Proposition 71, Sec. 5.)












PART 5.5 - USE OF HUMAN CELLS

CHAPTER 1 - Embryo Registry

125300

The policy of the State of California shall be that research involving the derivation and use of human embryonic stem cells, human embryonic germ cells, and human adult stem cells, including somatic cell nuclear transplantation, shall be reviewed by a stem cell research oversight committee.

(Amended by Stats. 2006, Ch. 483, Sec. 6. Effective January 1, 2007.)



125305

(a)  The department shall establish and maintain an anonymous registry of embryos that are available for research. The purpose of this registry is to provide researchers with access to embryos that are available for research purposes.

(b)  The department may contract with the University of California, private organizations, or public entities to establish and administer the registry.

(c)  This section shall be implemented only to the extent that funds for the purpose of establishing and administering the registry are received by the department from private or other nonstate sources.

(Added by Stats. 2003, Ch. 507, Sec. 7. Effective January 1, 2004.)



125315

(a)  A physician and surgeon or other health care provider delivering fertility treatment shall provide his or her patient with timely, relevant, and appropriate information to allow the individual to make an informed and voluntary choice regarding the disposition of any human embryos remaining following the fertility treatment. The failure to provide to a patient this information constitutes unprofessional conduct within the meaning of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(b)  Any individual to whom information is provided pursuant to subdivision (a) shall be presented with the option of storing any unused embryos, donating them to another individual, discarding the embryos, or donating the remaining embryos for research. When providing fertility treatment, a physician and surgeon or other health care provider shall provide a form to the male and female partner, or the individual without a partner, as applicable, that sets forth advanced written directives regarding the disposition of embryos. This form shall indicate the time limit on storage of the embryos at the clinic or storage facility and shall provide, at a minimum, the following choices for disposition of the embryos based on the following circumstances:

(1)  In the event of the death of either the male or female partner, the embryos shall be disposed of by one of the following actions:

(A)  Made available to the living partner.

(B)  Donation for research purposes.

(C)  Thawed with no further action taken.

(D)  Donation to another couple or individual.

(E)  Other disposition that is clearly stated.

(2)  In the event of the death of both partners or the death of a patient without a partner, the embryos shall be disposed of by one of the following actions:

(A)  Donation for research purposes.

(B)  Thawed with no further action taken.

(C)  Donation to another couple or individual.

(D)  Other disposition that is clearly stated.

(3)  In the event of separation or divorce of the partners, the embryos shall be disposed of by one of the following actions:

(A)  Made available to the female partner.

(B)  Made available to the male partner.

(C)  Donation for research purposes.

(D)  Thawed with no further action taken.

(E)  Donation to another couple or individual.

(F)  Other disposition that is clearly stated.

(4)  In the event of the partners’ decision or a patient’s decision who is without a partner, to abandon the embryos by request or a failure to pay storage fees, the embryos shall be disposed of by one of the following actions:

(A)  Donation for research purposes.

(B)  Thawed with no further action taken.

(C)  Donation to another couple or individual.

(D)  Other disposition that is clearly stated.

(c)  A physician and surgeon or other health care provider delivering fertility treatment shall obtain written consent from any individual who elects to donate embryos remaining after fertility treatments for research. For any individual considering donating the embryos for research, to obtain informed consent, the health care provider shall convey all of the following to the individual:

(1)  A statement that the early human embryos will be used to derive human pluripotent stem cells for research and that the cells may be used, at some future time, for human transplantation research.

(2)  A statement that all identifiers associated with the embryos will be removed prior to the derivation of human pluripotent stem cells.

(3)  A statement that donors will not receive any information about subsequent testing on the embryo or the derived human pluripotent cells.

(4)  A statement that derived cells or cell lines, with all identifiers removed, may be kept for many years.

(5)  Disclosure of the possibility that the donated material may have commercial potential, and a statement that the donor will not receive financial or any other benefits from any future commercial development.

(6)  A statement that the human pluripotent stem cell research is not intended to provide direct medical benefit to the donor.

(7)  A statement that early human embryos donated will not be transferred to a woman’s uterus, will not survive the human pluripotent stem cell derivation process, and will be handled respectfully, as is appropriate for all human tissue used in research.

(Added by renumbering Section 125116 by Stats. 2003, Ch. 507, Sec. 3. Effective January 1, 2004.)



125320

(a)  A person may not knowingly, for valuable consideration, purchase or sell embryonic or cadaveric fetal tissue for research purposes pursuant to this chapter.

(b)  For purposes of this section, “valuable consideration” does not include reasonable payment for the removal, processing, disposal, preservation, quality control, storage, transplantation, or implantation of a part.

(c)  Embryonic or cadaveric fetal tissue may be donated for research purposes pursuant to this chapter.

(Added by renumbering Section 125117 by Stats. 2003, Ch. 507, Sec. 4. Effective January 1, 2004.)






CHAPTER 1.5 - Oocyte Retrieval For Fertility Treatment

125325

(a) The person or entity posting an advertisement seeking oocyte donation associated with the delivery of fertility treatment that includes assisted oocyte production and a financial payment or compensation of any kind, shall include the following notice in a clear and conspicuous manner:

“Egg donation involves a screening process. Not all potential egg donors are selected. Not all selected egg donors receive the monetary amounts or compensation advertised. As with any medical procedure, there may be risks associated with human egg donation. Before an egg donor agrees to begin the egg donation process, and signs a legally binding contract, she is required to receive specific information on the known risks of egg donation. Consultation with your doctor prior to entering into a donor contract is advised.”

(b) A summary pertaining to oocyte donation procedures, shall be provided, as required pursuant to Section 125335, to all potential egg donors before signing a legally binding contract to become an egg donor, or beginning any egg donation procedures, as part of compliance with the informed consent requirements.

(c) Persons or entities that certify compliance with the American Society for Reproductive Medicine (ASRM) guidelines by registering with ASRM are exempt from the notice requirements set forth in subdivision (a). Use of the exemption when the guidelines are violated shall constitute false advertising.

(d) Donors recruited through the advertisement shall undergo the same disclosure, counseling, and informed consent process, as required pursuant to Section 125335, as donors recruited by those exempt from subdivision (a).

(Added by Stats. 2009, Ch. 523, Sec. 1. Effective January 1, 2010.)



125325.15

The following definitions shall apply to this chapter:

(a) “Assisted oocyte production” or “AOP” means surgical extraction of oocytes following pharmaceutically induced manipulation of oocyte production through the use of ovarian stimulation for the purposes of fertility treatment.

(b) “Oocyte” means a female egg or egg cell of a human female.

(Added by Stats. 2009, Ch. 523, Sec. 1. Effective January 1, 2010.)






CHAPTER 2 - Procuring of Oocytes for Research

125330

The following definitions shall apply to this chapter:

(a) “Assisted oocyte production” or “AOP” means surgical extraction of oocytes following pharmaceutically induced manipulation of oocyte production through the use of ovarian stimulation.

(b) “Oocyte” means a female egg or egg cell of a human female.

(c) “Subject” means any person undergoing AOP or any alternative method of ovarian retrieval for research or for the development of medical therapies, including those who would not meet the definition of “subject” under 45 C.F.R. 46.102.

(d) “Alternate method of oocyte retrieval” means a method of oocyte retrieval that does not involve the pharmaceutically induced manipulation of oocyte production.

(e) “Institutional review board” means a body established in accordance with federal regulations, including Part 46 (commencing with Section 46.101) of Subchapter A of Subtitle A of Title 45 of the Code of Federal Regulations.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125335

(a) Prior to obtaining informed consent from a subject for AOP or any alternative method of ovarian retrieval on a subject for the purpose of procuring oocytes for research or the development of medical therapies, a physician and surgeon shall provide to the subject a standardized medically accurate written summary of health and consumer issues associated with AOP and any alternative methods of oocyte retrieval. The failure to provide to a subject this standardized medically accurate written summary constitutes unprofessional conduct within the meaning of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(b) The summary shall include, but not be limited to, medically accurate disclosures concerning the potential risks of AOP or any alternative method of oocyte retrieval, including the risks associated with the surgical procedure and with using the drugs, medications, and hormones prescribed for ovarian stimulation during the AOP process or any alternative method of oocyte retrieval.

(c) For purposes of subdivision (a), “written summary of health and consumer issues” means the guide published and updated by the American Society for Reproductive Medicine entitled, “Assisted Reproductive Technology: A Guide for Patients” or an alternative written medically accurate document prepared by a recognized authority on oocyte retrieval for medical research that also meets the criteria included in this section. This alternative document may be one that has been approved and recommended by the State Department of Public Health pursuant to Section 125118 and shall include all of the following:

(1) The document shall adhere to simplified reading standards, including, but not limited to, those generally accepted and required for government publications. The document shall be written in layperson’s language and shall be made available in languages spoken by subjects in the study if their proficiency is largely in a language other than English. All information in the document shall be conveyed to the subject orally in easy to understand and nontechnical terms.

(2) The document shall include additional resources for, or list additional sources of, medical information on health and safety issues surrounding oocyte retrieval.

(Amended by Stats. 2007, Ch. 483, Sec. 34. Effective January 1, 2008.)



125340

(a) Prior to providing AOP or any alternative method of ovarian retrieval to a subject for the purposes of medical research or development of medical therapies, a physician and surgeon shall obtain written and oral informed consent for the procedure from the subject. Informed consent for the purposes of this chapter shall comply with the informed consent requirements of the Protection of Human Subjects in Medical Experimentation Act (Chapter 1.3 (commencing with Section 24170) of Division 20).

(b) The failure to obtain written informed consent from the subject constitutes unprofessional conduct within the meaning of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code. Nothing in this section shall be construed to relieve the physician and surgeon from other existing duties under the law, including, but not limited to, the duty to obtain a subject’s informed consent after fully explaining the proposed procedure. The requirement that a physician and surgeon provide the standardized written summary pursuant to Section 125335 is in addition to, and does not supplant, other existing legal requirements regarding informed consent, including, but not limited to, compliance with the Protection of Human Subjects in Medical Experimentation Act (Chapter 1.3 (commencing with Section 24170) of Division 20.

(c) This chapter shall not affect the suitability or availability of oocytes procured for research before January 1, 2007, if the oocytes were donated pursuant to protocols or standards that are generally recognized and accepted by national or international scientific bodies.

(d) Any written document required pursuant to this section shall adhere to simplified reading standards, including, but not limited to, those generally accepted and required for government publications, and in layperson’s language. The document shall be made available in languages spoken by subjects in the study if their proficiency is largely in a language other than English. All information in the written informed consent document shall also be conveyed to the subject orally in easy to understand and nontechnical terms.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125341

An institutional review board (IRB) that reviews and approves medical and scientific research shall require all of the following of any research program or project that comes under its review that involves AOP or any alternative method of oocyte retrieval:

(a) That it include a written summary as required under Section 125335 that would include information on health risks and potential adverse consequences of the procedure and describe the manner in which the subject will receive and review this written summary.

(b) That it obtain informed consent in compliance with the Protection of Human Subjects in Medical Experimentation Act (Chapter 1.3 (commencing with Section 24170) of Division 20), including informed consent for information obtained pursuant to Section 125342.

(c) That it provide the subject with an objective and accurate statement about the existing state of the research for which the subject is providing oocytes.

(d) That it perform psychological and physical screening, in accordance with the appropriate standard of care, for all subjects prior to the oocyte retrieval procedure.

(e) That it ensure that after conducting AOP or any alternative method of oocyte retrieval on a subject, the subject be given a postprocedure medical examination at a time within the standard of care to determine if the subject has experienced an adverse health effect that is a result of the procedure. The subject shall be informed that she has the right to a second opinion if she has any medical concerns.

(f) That it ensure that the subject has access to and coverage for medically appropriate medical care that is required as a direct result of the procedure for research purposes. The research program or project shall ensure that payment or coverage of resulting medical expenses be provided at no cost to the subject and that a summary of the arrangements the procuring entity has made for coverage or payment for medical care related to AOP or any alternative method of oocyte retrieval is provided to the subject prior to the procedure.

(g) That it provide a summary informing the subject that oocytes may not be sold or transferred for valuable consideration except as set forth in Section 125350.

(h) That it provide disclosure if the physician and surgeon and his or her immediate family members have any professional interest in the outcome of the research or of the oocyte retrieval procedure and, if so, that it provide disclosure that he or she carries the interest of both the subject and the success of the research.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125342

(a) A research program or project that involves AOP or any alternative method of oocyte retrieval shall ensure that a written record is established and maintained to include, but not be limited to, all of the following components:

(1) The demographics of subjects, including, but not limited to, their age, race, primary language, ethnicity, income bracket, education level, and the first three digits of the ZIP Code of current residence.

(2) Information regarding every oocyte that has been donated or used. This record should be sufficient to determine the provenance and disposition of those materials.

(3) A record of all adverse health outcomes, including, but not limited to, incidences and degrees of severity, resulting from the AOP or any alternative method of oocyte retrieval.

(b) (1) The information included in the written record pursuant to subdivision (a) shall not disclose personally identifiable information about subjects, and shall be confidential and is deemed protected by subject privacy provisions of law. This information shall be reported to the State Department of Public Health, which shall aggregate the data and make it publicly available, as set forth in paragraph (2), in a manner that does not reveal personally identifiable information about the subjects.

(2) The department shall provide public access to information which it is required to release pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The department shall disseminate the information to the general public via governmental and other Web sites in a manner that is understandable to the average person. The information shall be made available to the public when the biennial review pursuant to Section 125119.5 is provided to the Legislature.

(Amended by Stats. 2007, Ch. 483, Sec. 35. Effective January 1, 2008.)



125343

Any employee who works in the unit conducting stem cell research using human oocytes, persons who report to, or are supervised by, the principal investigator or key personnel of the project, or both, along with the principal investigator and the key personnel of the project, and the immediate family members of any of the above persons are prohibited from being a subject in the research.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125344

The physician and surgeon performing the AOP or any alternative method of oocyte retrieval shall not have a financial interest in the outcome of the research.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125345

Pursuant to guidelines adopted by the Research Council and Institute of Medicine of the National Academies, researchers shall offer subjects an opportunity to document their preferences regarding future uses of their donated materials. The consent process shall fully explore whether subjects have objections to any specific forms of research to ensure that their wishes are honored.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125346

Any procedures for procuring oocytes in this state for research or the development of medical therapies shall meet all of the standards for subjects included in this chapter. All oocytes procured outside of this state for research taking place in this state shall meet these same standards. All egg extractions for research shall be approved by an institutional review board pursuant to Section 125341.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125350

No human oocyte or embryo shall be acquired, sold, offered for sale, received, or otherwise transferred for valuable consideration for the purposes of medical research or development of medical therapies. For purposes of this section, “valuable consideration” does not include reasonable payment for the removal, processing, disposal, preservation, quality control, and storage of oocytes or embryos.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125355

No payment in excess of the amount of reimbursement of direct expenses incurred as a result of the procedure shall be made to any subject to encourage her to produce human oocytes for the purposes of medical research.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)









PART 6 - HOSPITALS (Reserved)

125330

The following definitions shall apply to this chapter:

(a) “Assisted oocyte production” or “AOP” means surgical extraction of oocytes following pharmaceutically induced manipulation of oocyte production through the use of ovarian stimulation.

(b) “Oocyte” means a female egg or egg cell of a human female.

(c) “Subject” means any person undergoing AOP or any alternative method of ovarian retrieval for research or for the development of medical therapies, including those who would not meet the definition of “subject” under 45 C.F.R. 46.102.

(d) “Alternate method of oocyte retrieval” means a method of oocyte retrieval that does not involve the pharmaceutically induced manipulation of oocyte production.

(e) “Institutional review board” means a body established in accordance with federal regulations, including Part 46 (commencing with Section 46.101) of Subchapter A of Subtitle A of Title 45 of the Code of Federal Regulations.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125335

(a) Prior to obtaining informed consent from a subject for AOP or any alternative method of ovarian retrieval on a subject for the purpose of procuring oocytes for research or the development of medical therapies, a physician and surgeon shall provide to the subject a standardized medically accurate written summary of health and consumer issues associated with AOP and any alternative methods of oocyte retrieval. The failure to provide to a subject this standardized medically accurate written summary constitutes unprofessional conduct within the meaning of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(b) The summary shall include, but not be limited to, medically accurate disclosures concerning the potential risks of AOP or any alternative method of oocyte retrieval, including the risks associated with the surgical procedure and with using the drugs, medications, and hormones prescribed for ovarian stimulation during the AOP process or any alternative method of oocyte retrieval.

(c) For purposes of subdivision (a), “written summary of health and consumer issues” means the guide published and updated by the American Society for Reproductive Medicine entitled, “Assisted Reproductive Technology: A Guide for Patients” or an alternative written medically accurate document prepared by a recognized authority on oocyte retrieval for medical research that also meets the criteria included in this section. This alternative document may be one that has been approved and recommended by the State Department of Public Health pursuant to Section 125118 and shall include all of the following:

(1) The document shall adhere to simplified reading standards, including, but not limited to, those generally accepted and required for government publications. The document shall be written in layperson’s language and shall be made available in languages spoken by subjects in the study if their proficiency is largely in a language other than English. All information in the document shall be conveyed to the subject orally in easy to understand and nontechnical terms.

(2) The document shall include additional resources for, or list additional sources of, medical information on health and safety issues surrounding oocyte retrieval.

(Amended by Stats. 2007, Ch. 483, Sec. 34. Effective January 1, 2008.)



125340

(a) Prior to providing AOP or any alternative method of ovarian retrieval to a subject for the purposes of medical research or development of medical therapies, a physician and surgeon shall obtain written and oral informed consent for the procedure from the subject. Informed consent for the purposes of this chapter shall comply with the informed consent requirements of the Protection of Human Subjects in Medical Experimentation Act (Chapter 1.3 (commencing with Section 24170) of Division 20).

(b) The failure to obtain written informed consent from the subject constitutes unprofessional conduct within the meaning of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code. Nothing in this section shall be construed to relieve the physician and surgeon from other existing duties under the law, including, but not limited to, the duty to obtain a subject’s informed consent after fully explaining the proposed procedure. The requirement that a physician and surgeon provide the standardized written summary pursuant to Section 125335 is in addition to, and does not supplant, other existing legal requirements regarding informed consent, including, but not limited to, compliance with the Protection of Human Subjects in Medical Experimentation Act (Chapter 1.3 (commencing with Section 24170) of Division 20.

(c) This chapter shall not affect the suitability or availability of oocytes procured for research before January 1, 2007, if the oocytes were donated pursuant to protocols or standards that are generally recognized and accepted by national or international scientific bodies.

(d) Any written document required pursuant to this section shall adhere to simplified reading standards, including, but not limited to, those generally accepted and required for government publications, and in layperson’s language. The document shall be made available in languages spoken by subjects in the study if their proficiency is largely in a language other than English. All information in the written informed consent document shall also be conveyed to the subject orally in easy to understand and nontechnical terms.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125341

An institutional review board (IRB) that reviews and approves medical and scientific research shall require all of the following of any research program or project that comes under its review that involves AOP or any alternative method of oocyte retrieval:

(a) That it include a written summary as required under Section 125335 that would include information on health risks and potential adverse consequences of the procedure and describe the manner in which the subject will receive and review this written summary.

(b) That it obtain informed consent in compliance with the Protection of Human Subjects in Medical Experimentation Act (Chapter 1.3 (commencing with Section 24170) of Division 20), including informed consent for information obtained pursuant to Section 125342.

(c) That it provide the subject with an objective and accurate statement about the existing state of the research for which the subject is providing oocytes.

(d) That it perform psychological and physical screening, in accordance with the appropriate standard of care, for all subjects prior to the oocyte retrieval procedure.

(e) That it ensure that after conducting AOP or any alternative method of oocyte retrieval on a subject, the subject be given a postprocedure medical examination at a time within the standard of care to determine if the subject has experienced an adverse health effect that is a result of the procedure. The subject shall be informed that she has the right to a second opinion if she has any medical concerns.

(f) That it ensure that the subject has access to and coverage for medically appropriate medical care that is required as a direct result of the procedure for research purposes. The research program or project shall ensure that payment or coverage of resulting medical expenses be provided at no cost to the subject and that a summary of the arrangements the procuring entity has made for coverage or payment for medical care related to AOP or any alternative method of oocyte retrieval is provided to the subject prior to the procedure.

(g) That it provide a summary informing the subject that oocytes may not be sold or transferred for valuable consideration except as set forth in Section 125350.

(h) That it provide disclosure if the physician and surgeon and his or her immediate family members have any professional interest in the outcome of the research or of the oocyte retrieval procedure and, if so, that it provide disclosure that he or she carries the interest of both the subject and the success of the research.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125342

(a) A research program or project that involves AOP or any alternative method of oocyte retrieval shall ensure that a written record is established and maintained to include, but not be limited to, all of the following components:

(1) The demographics of subjects, including, but not limited to, their age, race, primary language, ethnicity, income bracket, education level, and the first three digits of the ZIP Code of current residence.

(2) Information regarding every oocyte that has been donated or used. This record should be sufficient to determine the provenance and disposition of those materials.

(3) A record of all adverse health outcomes, including, but not limited to, incidences and degrees of severity, resulting from the AOP or any alternative method of oocyte retrieval.

(b) (1) The information included in the written record pursuant to subdivision (a) shall not disclose personally identifiable information about subjects, and shall be confidential and is deemed protected by subject privacy provisions of law. This information shall be reported to the State Department of Public Health, which shall aggregate the data and make it publicly available, as set forth in paragraph (2), in a manner that does not reveal personally identifiable information about the subjects.

(2) The department shall provide public access to information which it is required to release pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The department shall disseminate the information to the general public via governmental and other Web sites in a manner that is understandable to the average person. The information shall be made available to the public when the biennial review pursuant to Section 125119.5 is provided to the Legislature.

(Amended by Stats. 2007, Ch. 483, Sec. 35. Effective January 1, 2008.)



125343

Any employee who works in the unit conducting stem cell research using human oocytes, persons who report to, or are supervised by, the principal investigator or key personnel of the project, or both, along with the principal investigator and the key personnel of the project, and the immediate family members of any of the above persons are prohibited from being a subject in the research.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125344

The physician and surgeon performing the AOP or any alternative method of oocyte retrieval shall not have a financial interest in the outcome of the research.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125345

Pursuant to guidelines adopted by the Research Council and Institute of Medicine of the National Academies, researchers shall offer subjects an opportunity to document their preferences regarding future uses of their donated materials. The consent process shall fully explore whether subjects have objections to any specific forms of research to ensure that their wishes are honored.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125346

Any procedures for procuring oocytes in this state for research or the development of medical therapies shall meet all of the standards for subjects included in this chapter. All oocytes procured outside of this state for research taking place in this state shall meet these same standards. All egg extractions for research shall be approved by an institutional review board pursuant to Section 125341.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125350

No human oocyte or embryo shall be acquired, sold, offered for sale, received, or otherwise transferred for valuable consideration for the purposes of medical research or development of medical therapies. For purposes of this section, “valuable consideration” does not include reasonable payment for the removal, processing, disposal, preservation, quality control, and storage of oocytes or embryos.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)



125355

No payment in excess of the amount of reimbursement of direct expenses incurred as a result of the procedure shall be made to any subject to encourage her to produce human oocytes for the purposes of medical research.

(Added by Stats. 2006, Ch. 483, Sec. 7. Effective January 1, 2007.)






PART 7 - CHRONIC DISEASE SERVICES

CHAPTER 1 - Kidney Diseases-Chronic Uremia

125500

(a)  Up to four regional dialysis centers with up to two in the northern and up to two in the southern part of the state, shall be established for the treatment of persons suffering from chronic uremia. Each center shall be located in a metropolitan area and shall have an affiliation with a large hospital or medical school, but shall not be necessarily a physical part of the institution. These institutions, however, shall be able to provide a full range of medical, surgical and rehabilitation services. The department shall only act as a granting agency for state funds that are appropriated for the establishment and the continuation of the four centers. The department, upon the advice of the review committee that is provided for by Section 125515, may contract with any hospital or medical care institution for the administration and operation of one of the regional dialysis centers. It is not the intent of this section that any new hospital or medical school be established.

(b)  Any moneys appropriated by Chapter 1416 of the Statutes of 1972 may be used either in existing dialysis and kidney transplantation programs for children or to establish new programs for such purposes. Any new or existing dialysis center funded pursuant to this subdivision shall provide for children the same center dialysis, home dialysis, and outpatient clinic services as are provided under Section 125530. Any new center funded pursuant to this subdivision shall be designated as a pediatric renal failure center. Funds granted for aid to children under this subdivision shall be based upon need as determined by the Renal Dialysis Review Committee established pursuant to Section 125515 and an evaluation by the department of a county’s ability to fund their one-fourth share of a child’s care under the Crippled Children’s Services Program. The funds shall only cover costs not recoverable from direct or third party payments. A pediatric renal failure center may use funds provided under this subdivision for payment of costs for kidney transplantation services at any hospital that is authorized to perform these services by the department. For purposes of this subdivision, a child is any person 18 years of age or under.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125505

The dialysis centers shall be designed primarily to provide lifesaving dialysis services to approximately 30 patients in each center. Funds shall be provided for developing home dialysis treatment services for approximately 20 patients in each center and the necessary specialized personnel and equipment to operate each center. Funds for construction of the centers shall also be provided. The centers shall develop and utilize newer methods of dialysis designed to make the process more efficient and economical and shall take into account other applications of the procedure such as home dialysis. Centers may seek the active participation and consultation from industry in order to streamline equipment and procedures for greater efficiency.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125510

The dialysis centers shall also serve to provide training for medical and nursing personnel who will carry out dialysis services in other communities in the state. The dialysis centers may also work in close cooperation with other medical specialists who are seeking ways to develop successful means of kidney transplantation. Dialysis services are necessary as an adjunct to this type of medical investigation.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125515

The director shall appoint a review committee, upon nomination of the represented party, not to exceed nine members, at least four of whom shall be physicians, including at least one physician specializing in kidney transplantation and at least two physicians specializing in pediatric nephrology, one member to represent the University of California, one to represent a private organization or organizations concerned with kidney disease in California, one to represent the department, and two members to represent the lay public. The chairman of the committee shall be appointed by the Governor. This committee shall establish standards for the expenditure of state funds that are provided for the establishment and support of regional dialysis and transplantation centers to assure the availability of specialized personnel, resources, and equipment necessary to enable the centers to function and care for patients with severe uremia. The director shall choose from a list provided by the review committee the institutions that qualify under the standards established to receive grants of state funds to establish and continue a regional dialysis center. The review committee shall also examine periodically the performance of established regional dialysis centers and recommend continuation grants to the director. The members of the review committee shall serve for a two-year period and may be reappointed. Not more than half the membership of the committee shall be changed during any one year. The committee shall serve without compensation, but shall receive their necessary travel expenses.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125520

The dialysis centers may also receive and make use of any outside source of funds that may become available from federal, voluntary, philanthropic, or other sources in order to augment state funds.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125525

No resident of this state shall be denied treatment in any of the regional dialysis centers because of his or her place of residence, so long as he or she is able to transport himself to the center.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125530

The funds that are provided by the state shall only be expended for the construction and equipment of the regional dialysis centers; equipment for and development of, home dialysis services; training of personnel and other expenses incident to the activation of the regional centers; services of dialysis and directly associated procedures; and treatment of complications that may result from dialysis. These funds shall not be utilized to pay for general medical care services that should come from private, local, other state or federal sources.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125535

The department succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction heretofore exercised by the Department of Benefit Payments with respect to the payment of grants to and audit responsibility for regional dialysis centers under this chapter and for home dialysis training centers under Chapter 2 (commencing with Section 125550).

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125540

The department shall have possession and control of all records, papers, equipment, and supplies held for the benefit or use of the Director of Benefit Payments in the performance of his or her duties, powers, purposes, responsibilities, and jurisdiction that are vested in the department by Section 125535.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125545

All officers and employees of the Director of Benefit Payments who, on July 1, 1978, are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the department by Section 125535 shall be transferred to the department. The status, positions, and rights of those persons shall not be affected by the transfer and shall be retained by them as officers and employees of the department pursuant to the State Civil Service Act, except as to positions exempt from civil service.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)






CHAPTER 2 - Home Dialysis Training Center

125550

Up to three home dialysis training centers shall be established for the purpose of training persons suffering from chronic uremia for home dialysis. Each center shall have an affiliation with a large hospital or medical school, but shall utilize the most economical facilities for treatment. These institutions, however, shall be able to provide a full range of home dialysis training services. The department and the review committee established pursuant to Section 125515 shall exercise over the home dialysis training centers the same powers they exercise, pursuant to Chapter 1 (commencing with Section 125500), over regional dialysis centers.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)



125555

Each center shall contain approximately four dialysis bed units. The department shall grant to each center fifty thousand dollars ($50,000) during the first year, twenty-five thousand dollars ($25,000) during the second year, and twelve thousand five hundred dollars ($12,500) during the third year. The department shall grant to each center not to exceed five thousand dollars ($5,000) in the first year for the purchasing or leasing of equipment and not to exceed two thousand five hundred dollars ($2,500) in the first year for construction or remodeling of the physical facility.

(Added by Stats. 1995, Ch. 415, Sec. 8. Effective January 1, 1996.)









PART 8 - ADULT HEALTH (Reserved)

CHAPTER 1 - California Osteoporosis Prevention and Education Act

125700

This chapter shall be known and may be cited as the “California Osteoporosis Prevention and Education Act.”

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125701

It is the intent of the Legislature to promote public awareness of the causes of and options for the prevention of osteoporosis, to educate the public regarding the prevention and management of osteoporosis, and to improve management of osteoporosis, and thereby to minimize the impact of this debilitating disease.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125702

There is hereby created within the department the California Osteoporosis Prevention and Education Program. The target population for this program shall be persons of age 50 years or older.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125703

The department shall, in consultation with the California Department of Aging, do all of the following in the establishment of the program:

(a)  Promote public awareness concerning the causes and nature of, the personal risk factors for, the value of prevention of, and the options for management of osteoporosis.

(b)  Work with other state and local agencies to promote osteoporosis educational and training programs for physicians and other health professionals.

(c)  Convene an advisory panel of individuals with knowledge and expertise in osteoporosis research, women’s health, healthy aging, prevention strategies, educational programs, and consumer needs to guide program development.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125704

In consultation with the advisory panel convened pursuant to subdivision (c) of Section 125703, the department shall develop effective protocols for the prevention of falls and fractures and establish these protocols in community practice to improve the prevention and management of osteoporosis.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125710

The director shall seek private sector financial support, grants, and other appropriate moneys to support the California Osteoporosis Prevention and Education Program.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)









PART 9 - OTHER (Reserved)

125700

This chapter shall be known and may be cited as the “California Osteoporosis Prevention and Education Act.”

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125701

It is the intent of the Legislature to promote public awareness of the causes of and options for the prevention of osteoporosis, to educate the public regarding the prevention and management of osteoporosis, and to improve management of osteoporosis, and thereby to minimize the impact of this debilitating disease.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125702

There is hereby created within the department the California Osteoporosis Prevention and Education Program. The target population for this program shall be persons of age 50 years or older.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125703

The department shall, in consultation with the California Department of Aging, do all of the following in the establishment of the program:

(a)  Promote public awareness concerning the causes and nature of, the personal risk factors for, the value of prevention of, and the options for management of osteoporosis.

(b)  Work with other state and local agencies to promote osteoporosis educational and training programs for physicians and other health professionals.

(c)  Convene an advisory panel of individuals with knowledge and expertise in osteoporosis research, women’s health, healthy aging, prevention strategies, educational programs, and consumer needs to guide program development.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125704

In consultation with the advisory panel convened pursuant to subdivision (c) of Section 125703, the department shall develop effective protocols for the prevention of falls and fractures and establish these protocols in community practice to improve the prevention and management of osteoporosis.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)



125710

The director shall seek private sector financial support, grants, and other appropriate moneys to support the California Osteoporosis Prevention and Education Program.

(Added by Stats. 1999, Ch. 819, Sec. 2. Effective January 1, 2000.)






PART 10 - MALE CIRCUMCISION

125850

(a) The Legislature finds and declares as follows:

(1) Male circumcision has a wide array of health and affiliative benefits.

(2) This section clarifies existing law.

(b) No city, county, or city and county ordinance, regulation, or administrative action shall prohibit or restrict the practice of male circumcision, or the exercise of a parent’s authority to have a child circumcised.

(c) The Legislature finds and declares that the laws affecting male circumcision must have uniform application throughout the state. Therefore, this part shall apply to general law and charter cities, general law and charter counties, and charter city and counties.

(Added by Stats. 2011, Ch. 398, Sec. 1. Effective October 2, 2011.)









DIVISION 107 - STATEWIDE HEALTH PLANNING AND DEVELOPMENT

PART 1 - OFFICE OF STATEWIDE HEALTH PLANNING AND DEVELOPMENT

CHAPTER 1 - General Provisions

127000

There is in the state government, in the Health and Welfare Agency, an Office of Statewide Health Planning and Development.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127005

The office is under the control of an executive officer known as the Director of Statewide Health Planning and Development, who shall be appointed by the Governor, subject to confirmation by the Senate, and hold office at the pleasure of the Governor. He or she shall receive the annual salary provided by Article 1 (commencing with Section 11550) of Chapter 6 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127010

The director of the office shall have the powers of a head of the department pursuant to Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127015

The office succeeds to and is vested with all the duties, powers, purposes, responsibilities, and jurisdiction of the State Department of Health relating to health planning and research development. The office shall assume the functions and responsibilities of the Facilities Construction Unit of the former State Department of Health, including, but not limited to, those functions and responsibilities performed pursuant to the following provisions of law:

Chapter 1 (commencing with Section 127125) of Part 2, Article 1 (commencing with Section 127750) of Chapter 1, Article 3 (commencing with Section 127975) of Chapter 2, and Article 1 (commencing with Section 128125) of Chapter 3 of Part 3, Part 6 (commencing with Section 129000) and Part 7 (commencing with Section 129675) of this division, Section 127050; Chapter 10 (commencing with Section 1770) of Division 2; and Section 13113.

(Amended by Stats. 1996, Ch. 1023, Sec. 352.3. Effective September 29, 1996.)



127020

All regulations heretofore adopted by the State Department of Health that relate to functions vested in the office and that are in effect immediately preceding July 1, 1978, shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the office.

(Amended by Stats. 1996, Ch. 1023, Sec. 352.4. Effective September 29, 1996.)



127025

The office may use the unexpended balance of funds available for use in connection with the performance of the functions of the State Department of Health transferred to the office pursuant to Section 127015.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127030

All officers and employees of the State Department of Health, who, on July 1, 1978, are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the Office of Statewide Planning and Development by Section 127015 shall be transferred to the office. The status, positions, and rights of these persons shall not be affected by the transfer and shall be retained by them as officers and employees of the office, pursuant to the State Civil Service Act except as to positions exempted from civil service.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127035

The office shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land or other property, real or personal, held for the benefit or use of the State Department of Health for the performance of functions transferred to the office by Section 127015.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127040

All officers or employees of the office employed after July 1, 1978, shall be appointed by the director of the office.

(Amended by Stats. 1996, Ch. 1023, Sec. 352.5. Effective September 29, 1996.)



127045

The office may enter into agreements and contracts with any person, department, agency, corporation, or legal entity that are necessary to carry out the functions vested in the office by this chapter, Article 1 (commencing with Section 127875), Article 2 (commencing with Section 127900), Article 5 (commencing with Section 128050) of Chapter 2, Article 2 (commencing with Section 128375), and Article 3 (commencing with Section 128425) of Chapter 5 of Part 3.

(Amended by Stats. 1996, Ch. 1023, Sec. 352.6. Effective September 29, 1996.)



127050

(a)  As used in this section, “nonprofit hospital” means a general acute care hospital or an acute psychiatric hospital owned and operated by a fund, foundation, or corporation, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.

(b)  A nonprofit hospital may exercise the right of eminent domain to acquire property necessary for the establishment, operation, or expansion of the nonprofit hospital if both of the following requirements are satisfied:

(1)  The property to be acquired by eminent domain is adjacent to other property used or to be used for the establishment, operation, or expansion of the nonprofit hospital.

(2)  The director of the office has certified, after the public hearing required by subdivision (c), all of the following:

(A)  The acquisition of the property sought to be condemned is necessary for the establishment, operation, or expansion of the nonprofit hospital.

(B)  The public interest and necessity require the proposed project.

(C)  The proposed project is planned or located in the manner that will be most compatible with the greatest public good and the least private injury.

(c)  The director of the office shall adopt reasonable regulations that will provide for a public hearing to be conducted by a hearing officer in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code in the area where the hospital is located to determine the necessity of the proposed project and of any acquisition of property for the project. Written notice of the hearing shall be given to the voluntary area health planning agency, if one exists, in the area where the hospital is located. The voluntary area health planning agency so notified shall make its recommendations to the hearing officer within 90 days from the receipt of notice. No hearing shall be held prior to the expiration of the 90-day period unless the hearing officer has received the recommendations of the voluntary area health planning agency. At the public hearing, the hearing officer shall ensure that the hearing, in part at least, considers the impact of the proposed project upon the delivery of health care services in the community and upon the environment, as gathered from an environmental impact report. The applicant and all interested parties to the acquisition, including the voluntary area health planning agency, have the right to representation by counsel, the right to present oral and written evidence, and the right to confront and cross-examine opposing witnesses. A transcript of the public hearing shall be filed with the director of the office as a public record.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)









PART 2 - HEALTH POLICY AND PLANNING

CHAPTER 1 - Health Planning

127125

As used in this chapter, “office” means the Office of Statewide Health Planning and Development and “office director” means the director of the office.

Any reference in this chapter to the State Department of Health, the department, the state department, or the Director of Health shall be deemed a reference to the office in the Health and Welfare Agency.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127130

For the purposes of this chapter:

(a)  “Health maintenance organization” or “HMO” means a public or private organization, organized under the laws of this state, that:

(1)  Provides or otherwise makes available to enrolled participants health care services, including at least the following basic health care services: usual physician services, hospitalization, laboratory, X-ray, emergency and preventive services, and out-of-area coverage.

(2)  Is compensated (except for copayments) for the provision of basic health care services listed in paragraph (1) to enrolled participants on a predetermined periodic rate basis.

(3)  Provides physician services primarily (i) directly through physicians who are either employees or partners of the organization, or (ii) through arrangements with individual physicians or one or more groups of physicians (organized on a group practice or individual practice basis).

(4)  Is not a corporation organized or operating pursuant to Section 10810 of the Corporations Code.

(b)  “Health maintenance organization for which assistance may be provided under Title XIII” means an HMO that is qualified under Section 1310(d) of Title XIII of the federal Public Health Service Act, or an HMO that the Secretary of Health, Education and Welfare determines, upon the basis of an application and the submission of any information and assurance that he or she finds necessary, may be eligible for assistance under Title XIII of the act.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127135

Any reference in any code to the Health Planning Council, the Health Review and Program Council, or the State Board of Public Health, with respect to functions thereof that are advisory, shall be deemed a reference to the Advisory Health Council.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127140

(a)  In order to effectively implement this chapter, the Legislature finds that it is indispensable that providers of health care be free to engage in voluntary, cooperative efforts with consumers, government, or other providers of health care to fulfill the purposes of the health planning laws.

(b)  Approved plans and projects undertaken in compliance with those plans, as provided in Sections 437.20, 437.21, 437.22, and 437.23 are exempt from Chapter 1 (commencing with Section 16600), Chapter 2 (commencing with Section 16700), Chapter 3 (commencing with Section 16900), and Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code.

(c)  In the case of a project that, on or before January 1, 1987, is included in the Tulare County countywide long-range capital investment plan, that is contained in the “April 1983 Multi-Hospital Capital Investment and Master Plan,” as amended by the April 1986 update, the exemptions set forth in subdivision (b) shall apply even though the project is not undertaken until after January 1, 1987.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127145

(a)  The Advisory Health Council, with the recommendation of the department, shall approve the statewide health facility and services plan adopted pursuant to subdivision (b) of Section 127155.

(b)  The Advisory Health Council shall advise the department in the conduct of its health planning activities and in the setting of priorities in accordance with the statewide health facility and services plan adopted pursuant to subdivision (b) of Section 127155.

(c)  Public agencies shall furnish to the Advisory Health Council, upon request, data on health programs pertinent to effective planning and coordination.

(d)  The Advisory Health Council shall act as the appeals body pursuant to Section 127250 regarding applications for a certificate of need filed pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127150

(a)  The office director shall adopt regulations for the implementation of this chapter.

(b)  Notwithstanding any other provision of this chapter to the contrary, the office director may suspend the operation of any or all of the following provisions or requirements of this chapter:

(1)  The administrative appeals process for certificate-of-need applications established by Sections 127250 to 127270, inclusive. Nothing in this section shall be construed, however, to limit the availability of judicial review of a decision of the office director or of the Advisory Health Council as provided in Section 127275.

(2)  The notification of intent required by Section 127225.

(c)  It is the intent of the Legislature that the office and the area health planning agencies shall not implement the requirements of subdivisions (g) and (h) of Section 1513 of the Public Health Service Act. To the extent required by federal law, the office and area health planning agencies shall request from the Secretary of the United States Department of Health and Human Services a waiver from those requirements.

(d)  The Governor shall not execute an agreement with the Secretary of the United States Department of Health and Human Services pursuant to Section 1122 of Public Law 92-603 as the section existed on January 1, 1981.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127155

The Advisory Health Council shall evaluate and shall designate annually no more than one area health planning agency for any area of the state designated by the council. An area health planning agency shall be incorporated as a nonprofit corporation and controlled by a board of directors consisting of a majority representing the public and local government as consumers of health services with the balance being broadly representative of the providers of health services and the health professions, or alternatively be a health systems agency established pursuant to Public Law 93-641. The functions of area health planning agencies are all of the following:

(a)  To review information on utilization of hospitals and related health facilities.

(b)  To develop area plans to be used for the determination of community need and desirability of projects specified in Section 127170, consistent with the regulations adopted by the office pursuant to Section 127160. Each plan shall become effective upon a determination by the council that the plan is in conformance with regulations adopted pursuant to Section 127160. The council shall integrate all area plans into a single Statewide Health Facilities and Services Plan that shall become effective upon formal adoption by the council.

(c)  To conduct public meetings where providers of health care and consumers will be encouraged to participate.

(d)  Area health planning agencies shall comply with all of the following requirements:

(1)  The governing body of the agency shall, to the extent feasible, be composed of individuals representative of the major social, economic, linguistic, and racial populations, and geographic areas, within the area served by the agency.

(2)  The agency shall hold public meetings and hearings only after reasonable public notice. This notice shall, to the extent feasible, be publicized directly to those who, as determined by the director, are medically underserved and are in other ways denied equal access to good medical care.

(3)  The agency shall file with the Advisory Health Council an affirmative action employment plan approved by the office.

Area health planning agencies may divide their areas into local areas for purposes of more effective health facility planning, with the approval of the Advisory Health Council. These local areas shall be of a geographic size and contain adequate population to ensure a broad base for planning decisions. Each local area shall contain a local health planning agency that shall meet the requirements of this section.

An organization that meets the requirements of this section may make application to its area health planning agency for designation as a local health planning agency for a designated area. Within 45 days after a complete application for designation has been received, the area agency shall reach a decision concerning the application.

Each area health planning agency existing on the operative date of amendments to this section enacted during the 1976 portion of the 1975–76 Regular Session of the Legislature shall continue to function as an area planning agency pursuant to this chapter, until one or more designated health systems agencies are fully operational, as determined by the Advisory Health Council in the area served, or formerly served, by the respective area health planning agency.

If the Advisory Health Council determines that an area health planning agency approved under this section is dissolved or unable to carry out the functions required by this chapter, the office shall fulfill the responsibilities of an area health planning agency pursuant to this chapter in the area until another area health planning agency is designated by the Advisory Health Council for the area and becomes fully operational.

Adoption of regulations setting forth administrative procedures for area and local area health planning agencies shall be made by the office pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127160

The office shall adopt regulations setting forth statewide policies for area health planning agencies in the performance of their responsibilities under Section 127155.

In adopting the regulations, the office shall, with the advice of the Advisory Health Council, consider the following factors, and may consider other factors not inconsistent with the following:

(a)  The need for health care services in the area and the requirements of the population to be served, including evaluation of current utilization patterns.

(b)  The availability and adequacy of health care services in the area’s existing facilities that currently conform to federal and state standards.

(c)  The availability and adequacy of services in the area such as preadmission, ambulatory or home care services that may serve as alternatives or substitutes for care in health facilities.

(d)  The possible economies and improvement in service that may be derived from the following:

(1)  Operation of joint, cooperative, or shared health care resources.

(2)  Maximum utilization of health facilities consistent with the appropriate levels of care, including, but not limited to, intensive care, acute general care, and skilled nursing care.

(3)  Development of medical group practices, especially those providing services appropriately coordinated or integrated with institutional health service, and development of health maintenance organizations.

(e)  The development of comprehensive services for the community to be served. These services may be either direct or indirect through formal affiliation with other health programs in the area, and include preventive, diagnostic, treatment and rehabilitation services. Preference shall be given to health facilities that will provide the most comprehensive health services and include outpatient and other integrated services useful and convenient to the operation of the facility and the community.

(f)  The needs or reasonably anticipated needs of special populations, including members of a comprehensive group practice prepayment health care service plan, members of a religious body or denomination who desire to receive care and treatment in accordance with their religious conviction, or persons otherwise contracted or enrolled under extended health care arrangements, including life-care agreements pursuant to Chapter 10 (commencing with Section 1770), Division 2 of the Health and Safety Code.

(g)  The special needs and circumstances of those entities that provide a substantial portion of their services or resources, or both, to individuals not residing in the health service areas where the entities are located. These entities may include medical and other health professional schools, multidisciplinary clinics, and specialty centers.

With respect to the determination of unmet need in the community or the adverse effect of new or expanded surgical clinics on the utilization of operating rooms in hospitals, it is not the intent of the Legislature to limit the expansion of surgical clinics when the hospitals have not made efforts to fully utilize their ambulatory operating capacity and to provide ambulatory surgical services at a reasonable cost to the community.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127165

(a)  The basis for decisions by the office on applications for certificates of need filed pursuant to this chapter shall be:

(1)  The Statewide Health Facilities and Services Plan specified in subdivision (b) of Section 127155.

(2)  The statewide policies developed pursuant to Section 127160.

(b)  The office shall annually update the statistical information used in the determination of resource requirements in the Statewide Health Facilities and Services Plan and shall update this statistical information more frequently when new data is available. These data updates shall include, but not be limited to, population estimates, utilization data, changes in the inventory, and other statistical information used in the determination of resource requirements. This data shall be incorporated into the Statewide Health Facilities and Services Plan by operation of law and without the necessity of following the procedures set forth in Chapter 3.5 (commencing with Section 11340) of Title 2 of Division 3 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127170

Except as otherwise exempted by any other provision of law, projects requiring a certificate of need issued by the office are the following:

(a)  Construction of a new health facility, relocation of a health facility or specialty clinic on a site that is not the same site or adjacent thereto, the increase of bed capacity in an existing health facility, the conversion of an entire existing health facility from one license category to another, or the conversion of a health facility’s existing beds from any bed classification set forth in Section 1250.1 to skilled nursing beds, psychiatric beds, or intermediate care beds, and the conversion of skilled nursing beds, psychiatric beds, or intermediate care beds to any other bed classification set forth in Section 1250.1, except for skilled nursing beds or intermediate care beds licensed as of March 1, 1983, as part of a general acute care hospital. The conversion may not exceed during any three-year period 5 percent of the existing beds of the bed classification to which the conversion is made.

A health facility may use beds in one bed classification that, pursuant to the facility’s license, have been designated in another bed classification, if all of these bed classification changes do not at any time exceed 5 percent of the total number of the facility’s beds as set forth by the facility’s license and if this use meets the requirements of Chapter 2 (commencing with Section 1250) of Division 2. In addition, a facility may use an additional 5 percent of its beds in this manner if the director finds that seasonal fluctuations justify it.

For purposes of this subdivision, “adjacent,” means real property within a 400-yard radius of the site where a health facility or specialty clinic currently exists.

(b)  Establishment of a new specialty clinic, as defined in paragraphs (1) and (3) of subdivision (b) of Section 1204, a project by a health facility for expanded outpatient surgical capacity, the conversion of an existing primary care clinic to a specialty clinic, or the conversion of an existing specialty clinic to a different category of specialty-clinic licensure. It does not constitute a project and no certificate of need is required for the establishment of a primary care clinic, as defined in subdivision (a) of Section 1204, the conversion of an existing specialty clinic to a primary care clinic, or the conversion of an existing primary care clinic to a different category of primary-care-clinic licensure. Any capital expenditure involved in the establishment of a primary care clinic also does not constitute a project, except as provided in subdivision (d).

(c)  The establishment of a new special service delineated in subdivision (a), (b), (c), (e), (f), (g), or (h) of Section 1255, or the establishment by a specialty clinic, as defined in paragraphs (1) and (3) of subdivision (b) of Section 1204, of a new special service identified by or pursuant to Section 1203.

(d)  The initial purchase or lease by a clinic subject to licensure under Chapter 1 (commencing with Section 1200) of Division 2, of diagnostic or therapeutic equipment with a value in excess of one million dollars ($1,000,000) in a single fiscal year, or where the cumulative cost exceeds this amount in more than one fiscal year. For purposes of this subdivision, the purchase or lease of one or more articles of functionally related diagnostic or therapeutic equipment, as determined by the office, shall be considered together.

(e)  (1)  Any project requiring a capital expenditure for a specialty clinic, as defined in paragraphs (1) and (3) of subdivision (b) of Section 1204, or for the services, equipment or modernization of a specialty clinic in excess of one million dollars ($1,000,000) in the current fiscal year or cumulation to an expenditure of one million dollars ($1,000,000) in the same fiscal year or subsequent fiscal years for a single project.

(2)  The threshold exemptions from certificate-of-need requirements provided for in this subdivision do not apply to projects for expanded outpatient surgical capacity.

(3)  For the purposes of this subdivision, “capital expenditure” means any of the following:

(A)  An expenditure, including an expenditure for a construction project undertaken by the specialty clinic as its own contractor, that under generally accepted accounting principles is not properly chargeable as an expense of operation and maintenance and that exceeds one million dollars ($1,000,000). The cost of studies, surveys, legal fees, land, offsite improvements, designs, plans, working drawings, specifications, and other activities essential to the acquisition, improvement, expansion, or replacement of the physical plant and equipment for which the expenditure is made shall be included in determining whether the cost exceeds one million dollars ($1,000,000). Where the estimated cost of a proposed project, including cost escalation factors appropriate to the area where the project is located, is, within 60 days of the date that the obligation for the expenditure is incurred, certified by a licensed architect or engineer to be one million dollars ($1,000,000) or less, that expenditure shall be deemed not to exceed one million dollars ($1,000,000) regardless of the actual cost of the project. However, in any case where the actual cost of the project exceeds one million dollars ($1,000,000) the specialty clinic on whose behalf the expenditure is made shall provide written notification of the cost to the office not more than 30 days after the date that the expenditure is incurred. The notification shall include a copy of the certified estimate.

(B)  The acquisition, under lease or comparable arrangement, or through donation, of equipment for a specialty clinic, the expenditure for which would have been considered a capital expenditure if the person had acquired it by purchase. For the purposes of this paragraph, “donation” does not include a bequest.

(C)  Any change in a proposed capital expenditure that meets the criteria set forth in this subdivision.

(4)  “Capital expenditure” includes the total cost of the proposed project as certified by a licensed architect or engineer based on preliminary plans or specifications and concurred in by the state department.

(5)  For the purposes of this subdivision, “project” does not include the purchase of real property for future use or the transfer of ownership, in whole or part, of an existing specialty clinic or the acquisition of all or substantially all of the assets or stock thereof, or the construction, modernization, purchase, lease, or other acquisition of parking lots or parking structures, telephone systems, and nonclinical data-processing systems.

(6)  For the purposes of this subdivision, “modernization” means the alteration, expansion, repair, remodeling, replacement, or renovation of existing buildings, including initial equipment thereof, and the replacement of equipment of existing buildings.

(f)  Except as provided in subdivision (g), only those projects where 25 percent or less of the patients are covered by prepaid health care.

(g)  Projects otherwise subject to review under subdivision (a) that are for the addition of new licensed skilled nursing beds by construction or conversion, regardless of the percentage of patients served who are covered by prepaid health care.

(h)  (1)  Except as provided in paragraph (2), the office shall annually adjust the dollar thresholds set forth in subdivisions (d) and (e) to reflect changes in the cost of living, as determined by the Department of Finance, using 1981 as the base year.

(2)  Notwithstanding the amount of the dollar thresholds specified in paragraph (1), in the event Congress increases or repeals the amount or amounts of the thresholds, the dollar thresholds set forth in subdivisions (d) and (e) shall be the highest amount or amounts permitted by Public Law 93-641, as amended, or one million dollars ($1,000,000), whichever is less, on the date congressional action is effective.

(i)  This section is not applicable to an intermediate care facility/developmentally disabled habilitative or an intermediate care facility/developmentally disabled—nursing.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127175

(a)  The office shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of exemption for those projects that were not previously subject to review under Section 127155 prior to the effective date of this section where the applicant has shown and the office director has found all of the following:

(1)  The applicant has, prior to the effective date of this section, committed or incurred a financial obligation, including any obligation payable by force account, that is certified by a licensed architect or engineer to be 10 percent of the cost of the total project, or seventy-five thousand dollars ($75,000), whichever is less.

(2)  The project cannot be terminated without substantial economic loss to the applicant.

(3)  Except with respect to projects set forth in subdivision (d) of Section 127170, the project was commenced prior to the effective date of this section and is being diligently pursued to completion.

(4)  The applicant has filed a notice of the project with the office on forms supplied by the office within 60 days of the effective date of this section.

For the purposes of this subdivision, “project” shall mean any project set forth in Section 127170, and the term “financial obligation” shall include cost factors set forth in the definition of “capital expenditure” in Section 127170.

Within 120 days of the effective date of this section, the office shall determine in public hearing the applications that are entitled to an exemption under this subdivision.

(b)  In addition, the office shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of need for those projects where the applicant has shown and the office director has found one of the following:

(1)  The project is necessary solely to replace health care services that are no longer available at the facility because of a disaster or other emergency.

(2)  The project is solely for the purpose of complying with requirements of law or regulations.

(3)  The project was the subject of an application submitted to an area health planning agency prior to the effective date of this section. These applications shall be processed and decided in the manner prescribed by this chapter as it existed immediately prior to the operative date of this section, except that any petition for appeal of a decision or lack of decision the area health planning agency rendered after the effective date of this section shall be made directly to the Advisory Health Council.

(4)  The project is to add not more than 10 percent of licensed bed capacity or 10 beds, whichever is less, to an existing general acute care hospital, an existing acute psychiatric hospital, an existing special hospital, an existing general acute care/rehabilitating hospital, or an existing chemical dependency recovery hospital, where the applicant has shown and the office director has found that:

(A)  The applicant hospital has not been granted a certificate of exemption pursuant to this provision or pursuant to Section 437.112, as Section 437.112 existed on January 1, 1982, within the last preceding 24 months.

(B)  The applicant hospital has had an occupancy rate for the classification of beds to be added, and for the facility as a whole, for the preceding 12-month period, of not less than 85 percent.

(C)  The facility is accessible to persons for whom the cost of care is reimbursed under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code. In the case of an acute psychiatric hospital, the showing required by this subparagraph shall be limited to those categories of patients for whom acute psychiatric hospitals are eligible to receive reimbursement under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(5)  The project is to add not more than five beds to an existing skilled nursing facility that is operated as a distinct part of a primary health service hospital, as defined in Section 1339.9 that participates in Medi-Cal programs, provided that all of the following conditions exist:

(A)  At the time of the application, the Statewide Health Facility and Services Plan indicates a need for the proposed number of beds, taking into account the number of approved beds in the health facilities planning area where the project is located including beds approved pursuant to this subdivision.

(B)  The applicant skilled nursing facility has had at least a 95 percent occupancy rate for existing beds for the 12 months preceding the submission of an application.

(C)  The applicant facility has not been issued within the 12 months preceding application a citation for a class A violation or more than one class B violation, as defined in Section 1424, that is one of the following:

(i)  Uncontested.

(ii)  Contested, but not adjudicated.

(iii)  Contested, but sustained upon adjudication.

In determining the current number of approved beds in the health facilities planning area where the project is located, the office shall count the number of beds for which applications for a certificate of need have been deemed complete pursuant to Section 127220, before the effective date of the amendments to this section enacted by the Statutes of 1983.

The project shall not require a capital expenditure that exceeds ten thousand dollars ($10,000), and only one project may be approved for a facility in a 12-month period. However, no facility shall receive approval pursuant to this section for more than two projects. The office shall annually adjust this capital expenditure threshold to reflect changes in the cost of living as determined by the Department of Finance, using 1981 as the base year.

Any certificate issued for projects shall expire if the applicant does not complete the project within 12 months after issuance unless the office, for good cause shown, extends the certificate.

(c)  A certificate of exemption issued pursuant to this section or Section 1268 shall, for all purposes, have the same effect as a certificate of need issued pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127180

(a)  In addition to the exemption required by Section 127175, the office director shall exempt Sections 127210 to 127275, inclusive, and shall issue a certificate of exemption for those projects where the applicant has shown, and the office director has found, all of the following:

(1)  The conversion of a freestanding skilled nursing facility to a chemical dependency recovery hospital, as defined in Section 1250.3, where the project was commenced on or before September 15, 1981, and provided that the person or entity proposing the project was, prior to June 1, 1981, operating in this state a health facility, or distinct part thereof, that provided 24 hours’ chemical dependency recovery hospital in-patient services as enumerated in Section 1250.3 under a direction of a medical director, and that the person or entity was the owner or lessee of the facility to be converted prior to June 1, 1981. As used in this paragraph, “person” or “entity” shall include collectively a corporation and any wholly owned subsidiaries thereof. “Commencement” means the submission of drawings for the project to the local government having jurisdiction containing substantially sufficient detail for the issuance of a building permit or permits as required and submission of a written declaration of intent for the project to the department on or before September 15, 1981.

(2)  The project does not meet the construction standards established by law or regulation for general acute care hospitals.

(3)  The applicant has filed a notice of the project with the office director on or before September 15, 1981.

(4)  The applicant has filed a notice of the project with the office director on forms supplied by the office director within 90 days of the effective date of this section. The office director shall inform the applicant in writing of his or her determination as to eligibility of the application for a certificate of exemption under this section within 60 days of receipt of a complete application.

(b)  A certificate of exemption issued pursuant to this section shall for all purposes have the same effect as a certificate of need issued pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127185

(a) In addition to the exemption required by Section 127175, the office director shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of need for those projects where the applicant has shown and the office director has found all of the following:

(1) The project is for either of the following:

(A) The conversion of a skilled nursing or community care facility, or acute psychiatric hospital or a county funded institution-based alcoholism program, certified by the State Department of Health Care Services pursuant to Section 11831 as a residential treatment program, to a chemical dependency recovery hospital as defined in subdivision (a) of Section 1250.3, and provided that the facility to be converted has, prior to June 1, 1981, and continuously thereafter, been used exclusively to provide 24-hour residential chemical dependency recovery services, including the basic services enumerated in Section 1250.3 under the direction of a medical director.

(B) The construction and licensure of a chemical dependency recovery hospital where the project was commenced prior to June 1, 1981, and is being diligently pursued to completion, and provided that the person or entity proposing the facility was, prior to June 1, 1981, operating in this state a skilled nursing or community care facility used exclusively for 24-hour residential chemical dependency recovery services, including the basic services enumerated in Section 1250.3, under the direction of a medical director. As used in this paragraph, “commencement of the project” means acquisition of the site where the facility is to be located and submission of drawings for the project to the local government having jurisdiction containing substantially sufficient detail for the issuance of a building permit or permits.

(2) The project could not meet the construction standards established by law or regulation for general acute care hospitals.

(3) The applicant has filed a notice of the project with the office director on forms supplied by the office director within 90 days of the effective date of this section.

The office director shall inform the applicant in writing of his or her determination as to eligibility of the application for a certificate of need under this subdivision within 60 days of receipt of a complete application.

(b) In addition to the exemption required by Section 127175, the office director shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of need for a project for the conversion of a portion of the authorized bed capacity of a general acute care hospital in the classifications listed in Section 1250.1 to chemical dependency recovery beds as provided in subdivision (h) of Section 1250.1, or for the conversion of a skilled nursing facility to a chemical dependency recovery hospital as defined in subdivision (a) of Section 1250.3, where the applicant has shown and the office director has found all of the following:

(1) Commencement of the project began prior to August 10, 1981, and is being diligently pursued to completion.

(2) The facility proposing a conversion was, prior to June 1, 1981, operating an alcoholism treatment program, including all the basic services enumerated in Section 1250.3, under the direction of a medical director, or the facility had obtained, prior to June 1, 1981, the services of a medical director and contracted with program professionals for the conversion of the facility.

As used in this subdivision, “commencement of the project” means a written declaration by the governing body or administration of a hospital of the intention to convert beds of other licensed categories to usage as chemical dependency beds pursuant to subdivision (f) of Section 1250.3 as it existed on August 10, 1981, or a written declaration by the governing body or administration of a skilled nursing facility of the intention to convert to a chemical dependency recovery hospital. The written declaration shall be transmitted to the director by August 17, 1981.

(c) Construction or remodeling necessary to enable a facility exempted under this section to comply with applicable licensing regulations shall be deemed to be eligible for exemption under paragraph (2) of subdivision (b) of Section 127175.

(d) A certificate of exemption issued pursuant to this section shall, for all purposes, have the same effect as a certificate of need issued pursuant to this chapter.

(Amended by Stats. 2013, Ch. 22, Sec. 73. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



127190

Notwithstanding any other provision of this chapter, the office shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of need for, any health care project of a health facility that agrees to provide free health care services to indigents over a period of at least five years at a dollar value equal to the dollar value of the exempted project at completion. The annual dollar value of the free care shall be at a level equal to at least 10 percent of the project value as determined in the agreement. The free health care services shall be furnished in the form of direct service or by reimbursement of costs incurred by other facilities if an insufficient number of patients, as determined in the agreement, are referred or present themselves for treatment to account for the minimum 10 percent requirement.

The provision of free care pursuant to this section shall be in accordance with an agreement executed between the health facility granted an exemption and the office. If the health facility does not meet the terms of the agreement, the department shall suspend the license or special permit associated with the exempted project until compliance with the terms is obtained. The obligations imposed by the agreement shall not be discharged by virtue of transfer of ownership, but shall be assumed by a new owner as a condition of transfer.

“Free care,” as used in this section, does not include either of the following:

(a)  Bad debt unless the debtor makes specific application for relief as an indigent.

(b)  Contractual allowances.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127195

Projects for freestanding outpatient surgery units that only perform cataract surgery under the Medi-Cal program or a program that provides over 25 percent of its services to patients covered by prepaid health care are exempt from the certificate-of-need requirement of this chapter.

As used in this section and in paragraphs (f) and (g) of Section 127170, patients are covered by prepaid health care if they are members of federally qualified health maintenance organizations.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127200

Taking into consideration the basis for decision set forth in Section 127165:

(a)  The office may, in individual cases, grant certificates of need for projects when it determines that one of the following is applicable:

(1)  The applicant has provided evidence that the project will meet the needs or reasonably anticipated needs of a special population including members of a religious body or denomination who desire to receive care and treatment in accordance with their religious convictions.

(2)  The applicant has provided evidence that the project is or will be necessary to meet the health needs or reasonably anticipated health needs of adult residents of a nonprofit community care facility, as defined by subdivision (a) of Section 1502, that is owned by the applicant.

(3)  The applicant has provided evidence that, as a health facility, it has developed community support for its services as indicated by its current utilization patterns, and has provided health care services for at least five years.

(4)  The applicant has provided evidence, when the project is for a new health facility or an increase in bed capacity, that there will be an equal or greater reduction in bed capacity in other health facilities in the area.

(5)  The applicant has provided evidence that it will deliver the service proposed to be offered as a result of the project in an innovative and more competitive manner, or at a lower cost than the service is provided by other facilities in the area, and has provided evidence that the quality of care offered will be comparable to that offered by other facilities in the area; or that as a health facility, it serves a disproportionate volume of publicly funded patients, or patients for whom the cost of health care is uncompensated. The office director shall, as he or she deems appropriate, ensure fulfillment of the requirements of this subdivision through conditions mutually agreed upon by the applicant and the office. This paragraph does not apply to projects for the addition of licensed skilled nursing beds by construction or conversion.

If an applicant is requesting the exercise of discretion by the office director pursuant to this paragraph, prior to granting a certificate of need, the office director shall receive an evaluation from the department assessing the potential negative financial impact upon any county owned or operated general acute care hospital. If there is a significant negative potential financial impact, a certificate of need shall not be granted.

Nothing in this subdivision requires the office to grant certificates of need as authorized by this section in any of the above categories.

(b)  In the case of a project for a service to be provided by or through a health maintenance organization for which assistance may be provided under Title XIII, the office shall grant a certificate of need for the project unless the office director finds that the project is not needed by the enrolled or reasonably anticipated new members of the HMO or proposed HMO or the beds or services to be provided are available from non-HMO providers or other HMO’s in a reasonable and cost-effective manner that is consistent with the basic method of operation of the HMO.

For the purposes of subdivision (b), beds or services shall not be considered available if they are any of the following:

(1)  Dispersed in more than one facility when the HMO’s basic method of operation is to provide services through medical centers that consist of a hospital and medical offices at the same site.

(2)  Not available under a contract of at least five years’ duration, with an option to extend the contract for an additional time period as is reasonably necessary for the HMO to obtain a certificate of need and to construct and equip and begin operating alternative beds or service, in the event the non-HMO provider or other HMO gives notice that it intends to terminate the contract.

(3)  Not available under circumstances that would grant full and equal staff privileges to an adequate number of physicians associated with the HMO in appropriate specialties, or otherwise not conveniently accessible through physicians and other health care professionals associated with the HMO.

(4)  Not available in a manner that is administratively feasible to the HMO.

(5)  More costly than if the services were provided by the HMO.

In order to qualify under this section, a project that is proposed to be provided by or through a health maintenance organization for which assistance may be provided under Title XIII, and that consists of or includes the construction, development, or establishment of a new inpatient health care facility, shall be a facility that the office determines will be utilized by members of the health maintenance organization for at least 75 percent of the projected annual inpatient days, as determined in accordance with the recommended occupancy levels under the applicable health systems plan.

(c)  In the case of a project for a service to be provided by or through an HMO, the office shall not deny a certificate of need with respect to the service (or otherwise make a finding that the service is not needed) in those cases (1) when the office has granted a certificate of need that authorized the development of the service, or expenditures in preparation for the offering or development (or has otherwise made a finding that the development or expenditure is needed), and when the offering of this service will be consistent with the basic objectives, time schedules, and plans of the previously approved application. However, the office may impose a limitation on the duration of the certificate of need that shall expire at the end of this time unless the health service is offered prior thereto, or (2) solely because there is an HMO of the same type in the same area, or solely because the services are not discussed in the applicable health systems plan, annual implementation plan, state health plan, or state medical facilities plan.

(d)  A project for a service to be provided by, or through, an HMO that is subject to review under this chapter shall remain subject to that review, unless the federal law states that an approved state program shall not require a certificate of need for the project.

The office shall establish uniform procedures and criteria for approving applications under this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127205

(a)  It is the intent of the Legislature that projects for a general acute care hospital designated as a sole community provider and licensed for less than 100 beds, projects for the establishment or expansion of skilled nursing facilities or intermediate care facilities, and projects for skilled nursing beds or intermediate care beds in health facilities other than skilled nursing or intermediate care facilities be processed as expeditiously as possible, consistent with the purposes of this chapter.

(b)  In reviewing an application for projects for a general acute care hospital designated as a sole community provider and licensed for less than 100 beds, a project for a skilled nursing facility, a project for an intermediate care facility, or a project for skilled nursing beds or intermediate care beds in health facilities, the office director shall consider only need, expected utilization and financial feasibility, compliance with applicable laws and regulations, and whether the proposed facility will enhance access to the population to be served.

(c)  The following exceptions to the procedural provisions of this chapter shall apply to applications for projects for a general acute care hospital designated as a sole community provider and licensed for less than 100 beds, projects for the establishment or expansion of skilled nursing facilities or intermediate care facilities, or a project for skilled nursing beds or intermediate care beds in health facilities other than skilled nursing or intermediate care facilities:

(1)  The notification of intent specified in Section 127225 shall not be required prior to the filing of an application.

(2)  Upon a determination that an application is complete pursuant to Section 127220, the office shall promptly publish notice in a newspaper of general circulation in the geographical area to be served by the project. The notice shall describe the project and provide that any affected person may request, in writing, that the office hold a public hearing in the course of its review. The notice shall state the address where the request shall be made and the time period when it shall be made. The written request shall be based upon the applicable review criteria and shall specify the review criteria.

(3)  No hearing need be held by the office in the course of its review unless ordered by the office within 30 calendar days after the application is determined to be complete. In those cases when no hearing is required to be held, the office shall, within 30 calendar days after the application is determined to be complete, issue a decision approving the project in its entirety or with modifications or conditions as have been agreed to in writing by the office and the applicant.

(d)  The office shall amend its regulations and application forms as may be necessary to effectuate the purposes of this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127210

Applicants for a certificate of need for a project specified in Section 127170 shall submit an application to the department on the official forms provided by the department, that may include, but need not be limited to, the following information:

(a)  The site of the facility in the geographic area to be served.

(b)  The population to be served, categorized by age, income, and sex, as well as projections of population growth, by age, income, and sex.

(c)  The anticipated demand for the health care service or services to be provided.

(d)  A description of the service or services to be provided.

(e)  Utilization of existing programs within the area to be served offering the same or similar health care services.

(f)  The benefit to the community that will result from the development of the project as well as the anticipated impact on other institutions offering the same or similar services in the area.

(g)  A schedule for the commencement and completion of the project.

(h)  Reasonable assurance that adequate financing is available for the completion of the project within the time period stated in the application.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127215

Each application for a certificate of need shall contain all of the information required by the office and, except as otherwise provided in this chapter, shall be accompanied by a fee. The fee shall be determined annually by regulation of the office director and shall be set forth in a schedule differentiating by type and cost of project, as determined by the office director. The office director shall establish fees so that in the aggregate they will defray costs of processing certificate of need applications that are not otherwise defrayed by the special fees charged pursuant to Section 127280. However, the application fee for a certificate of need shall not in any event exceed five thousand dollars ($5,000).

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127220

(a)  The office, within 15 days of its receipt of an application for a certificate of need submitted pursuant to Section 127210, shall make a determination as to whether the application is complete. If the office determines that the applicant has not submitted an application that adequately addresses the information requirements of the application form, it shall provide to the applicant a written notification of incompleteness specifying the additional information required to render the application complete. After receipt of this additional information, the office, within 15 days, shall make a determination as to whether the application is complete.

(b)  If, after review of additional information pursuant to subdivision (a), the office determines that the application is still incomplete, it shall provide to the applicant a written notification of incompleteness, advising the applicant of the additional information needed and the options available to the applicant to render the application complete. Following receipt of notification, the applicant shall exercise one of the following options:

(1)  Submit the additional information required by the office.

(2)  Request in writing, with or without submitting the additional information, that the review commence notwithstanding the determination of incompleteness.

Upon receipt of a written statement requesting that the review commence, the application shall be deemed complete on the fifth business day following receipt unless the office determines, and notifies the applicant in writing, by the fifth business day, that the lack of information is so material that it would render meaningful analysis of the application impossible and that the application is therefore incomplete. This determination shall be based solely on the failure to provide information specifically requested by the application form.

If the applicant submits the requested additional information and does not submit a written statement requesting the office to commence the review notwithstanding its determination of incompleteness, the office, within 15 days after receipt of the additional information, shall make a determination as to whether the application is complete.

Upon the receipt of any additional notifications of incompleteness, the applicant shall exercise one of the options enumerated in paragraphs (1) and (2). The office, in its second or subsequent completeness inquiry, shall not request information beyond the scope of the preceding request.

(c)  If the office does not give the notification of incompleteness within the 15-day period required for review of completeness, the application shall be deemed complete on the 15th day following the receipt of the material submitted and the office shall then proceed with its review.

(d)  The office shall publish notice of the commencement of the review promptly after the application review process commences pursuant to subdivision (b) or (c).

(e)  A completed application may be amended or withdrawn by the applicant at any time without prejudice, but any amendment to an application, except as the office and the applicant may otherwise agree, shall cause the amended application to be treated as a new application for purposes of the time limits prescribed by this chapter and for the determination of the amount of the fee.

(f)  A filed application shall be a public document and shall be available for inspection at the offices of the area health planning agency and the office. A copy of any filed application shall be furnished to any person upon request and payment of a reasonable fee, to be established by the office in an amount sufficient to defray the costs of reproduction.

(g)  Applications filed by any state agency or the Board of Regents of the University of California shall be exempt from a filing fee.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127225

At least 20 calendar days prior to the filing of an application for a certificate of need under Section 127170, the applicant shall notify the office of its intent to apply for a certificate of need. The office may consult with the applicant on the proposed project.

The office may refuse to accept a certificate-of-need application where the applicant has failed to file a notification of intent to apply for a certificate of need pursuant to this section. However, if a certificate of need is issued, it shall not be invalidated on the sole basis of failure of the applicant to notify the office within the time required by this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127230

The office shall transmit a copy of each application for a certificate of need determined by it to be complete, or otherwise deemed complete pursuant to Section 127220, to the appropriate area health planning agency. The area health planning agency may, at its discretion, informally review the application and provide comment on it at the public hearing held pursuant to Section 127235, if a public hearing is held. If an area health planning agency intends to provide comment on an application at a public hearing, it shall provide notice to the applicant and to the state 20 days in advance of making a comment. The comment shall be deemed to have given the area health planning agency party status.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127235

(a)  Within 45 calendar days of the receipt of the complete application, or an application otherwise deemed complete pursuant to Section 127220, the office shall do one of the following:

(1)  Approve the application. The office may approve the application pursuant to this subdivision with modifications or conditions, provided that the applicant agrees in writing to the modifications or conditions.

(2)  Order a hearing if the office determines that substantial questions exist as to the eligibility of the proposed project for certificate-of-need approval. Except as otherwise provided in this section, the hearing shall be held in the health service area served by the applicant.

(b)  The office shall order a hearing by the service of a copy of the order on the applicant and the Office of Administrative Hearings. The order shall include the intended position of the Division of Certificate of Need of the office. Upon receipt of the order, the Office of Administrative Hearings shall promptly consult with the parties to the hearing in order to determine the time and place of hearing. Except as otherwise agreed by the parties and the Office of Administrative Hearings, the hearing shall commence within 15 days of the date of the order. Upon the scheduling of the hearing, the Office of Administrative Hearings shall promptly serve notice of the date, location, and time of the hearing upon the parties to the hearing. The Office of Administrative Hearings shall also publish a notice of the date, location, and time of the hearing in at least one newspaper of general circulation in the health service area served by the applicant. The notice shall also include the name and address of the applicant, the nature of the proposed project, and other information, deemed relevant by the Office of Administrative Hearings.

(c)  The hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except as otherwise provided in this chapter. The hearing shall be conducted by a hearing officer assigned by the Office of Administrative Hearings who shall rule on the admission and exclusion of evidence and may exercise all other powers relating to the conduct of the hearing. With the concurrence of the parties to the hearing, law and motion matters pertaining to the hearing may be heard by the hearing officer in a location other than the geographic location of the hearing.

(d)  The hearing shall conclude within 45 calendar days after commencement of the hearing unless one of the following occurs:

(1)  The applicant agrees to extend the time for conclusion of the hearing.

(2)  The hearing is ongoing and continuing during consecutive business days, in which case it shall be concluded as soon as reasonably practicable thereafter.

(e)  Within seven days after the conclusion of the hearing, the hearing officer shall render a proposed decision supported by findings of fact, based solely upon the record of the hearing, and conclusions of law. The proposed decision, findings of fact, and conclusions of law shall be served upon the parties to the hearing.

(f)  The director shall make a final decision on an application within seven calendar days after issuance of the proposed decision by the hearing officer. The decision shall either approve the application, approve it with modifications, reject it, or approve it with conditions mutually agreed upon by the applicant and the office. The failure of any applicant to fulfill the conditions under which the certificate of need was granted shall constitute grounds for revocation of the certificate of need.

(g)  Notice of the substance of the office’s decision shall be published in a newspaper of general circulation within the health service area served by the applicant, within 10 calendar days following the decision.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127240

(a) Notwithstanding subdivision (b), (c), (d), (e), or (f) of Section 127235, if the office orders a hearing on an application, the applicant may request an informal hearing of the matter, described in this section, in lieu of, and in the alternative to, the formal procedures described in subdivisions (b), (c), (d), (e), and (f) of Section 127235.

(b) If an applicant requests an informal hearing and the office concurs with the request, the office shall proceed as follows:

(1) Within five calendar days after receipt of the request for an informal public hearing, the office shall order the informal public hearing by the service of a copy of the order on the applicant. The order shall include the staff report and recommendations prepared by the staff of the office. Except as otherwise agreed by the applicant and the office, the informal public hearing shall commence within 20 days of the date of the order. Upon the scheduling of the hearing, the office shall promptly serve notice of the date, location, and time of the informal public hearing upon the applicant. The office shall also publish a notice of the date, location, and time of the informal public hearing in at least one newspaper of general circulation in the health service area served by the applicant. The notice shall also include the name and address of the applicant, the nature of the proposed project, and other information deemed relevant by the office.

(2) The informal public hearing shall not be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The informal public hearing shall be conducted by an employee of the office designated by the office director. The person conducting the informal public hearing may exercise all powers relating to the conduct of the hearing, including the power to reasonably limit the length of oral presentations by any person who has been allowed to make a statement.

The informal public hearing shall be conducted as follows:

(A) The applicant shall be given an opportunity to present the merits of the project and to address the issues raised by the staff report and recommendations.

(B) The office staff shall be given an opportunity to present their analysis of the project.

(C) Other interested persons shall be given an opportunity to present written or oral statements.

(D) The person conducting the informal public hearing may question any person making a written or oral statement and may give the applicant and office staff an opportunity to question any person who has made a written or oral statement.

(E) The applicant and staff shall be given an opportunity to make closing statements.

(F) The office shall make an audio or video recording of the hearing, and copies of the recording shall be made available at cost upon reasonable notice. However, the applicant shall have a right to bring a certified shorthand reporter to be used in place of the audio or video recording, provided that he or she provides the office with a copy of the transcript.

(c) The informal public hearing shall conclude within 10 calendar days after commencement of the hearing unless one of the following occurs:

(1) The applicant agrees to extend the time for conclusion of the hearing.

(2) The hearing is ongoing and continuing during consecutive business days, in which case it shall be concluded as soon as reasonably practicable thereafter.

(d) Within 10 days after the conclusion of the informal public hearing, the person conducting the hearing shall render a proposed decision supported by findings of fact, based solely upon the record of the hearing. The proposed decision shall be served upon the applicant and the office staff.

(e) The director shall make a final decision on an application within 10 calendar days after issuance of the proposed decision. The decisions shall either approve the application, approve it with modifications, reject it, or approve it with conditions mutually agreed upon by the applicant and the office. The failure of any applicant to fulfill the conditions under which the certificate of need was granted shall constitute grounds for revocation of the certificate of need.

(f) Notice of the substance of the office’s decisions shall be published in a newspaper of general circulation within the health service area served by the applicant, within 10 calendar days following the decision.

(g) Whether or not an informal hearing is granted shall be at the discretion of the office.

(Amended by Stats. 2009, Ch. 88, Sec. 68. Effective January 1, 2010.)



127245

(a)  The undertaking of a project that requires a certificate of need, as provided in this chapter, without having first obtained a certificate of need shall (1) constitute grounds for revocation or denial of licensure, and (2) shall be deemed a violation of Section 1253.

In addition, the state department may assess and collect a civil penalty from any person undertaking a project without a certificate of need. For projects requiring a certificate of need pursuant to subdivision (a) of Section 127170, the civil penalty shall not be more than five thousand dollars ($5,000). For projects requiring a certificate of need pursuant to subdivisions (b), (c), (d), or (e) of Section 127170, the civil penalty shall be two thousand five hundred dollars ($2,500) or 20 percent of the cost of the project, whichever is less.

(b)  A certificate of need shall expire 18 months from the date of issuance unless:

(1)  The certificate holder has commenced the project covered by the certificate of need and is diligently pursuing the same to completion, as determined by the state department; or

(2)  The duration of the certificate of need has been extended by the state department upon a showing of good cause. However, an extension shall not cumulatively exceed a period of 12 months beyond the original expiration date of the certificate of need.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127250

Any decision issued pursuant to Section 127235 shall take effect 30 calendar days following its issuance unless within that time the applicant files a petition for appeal with the Advisory Health Council. The Advisory Health Council shall render a decision on each appeal, and appeal shall be by right. The filing of a petition shall operate to suspend and stay the decision by the office pending the hearing and entry of a final decision.

A petition for appeal shall be filed with the council within 30 calendar days following the date a decision is issued by the office. The petition shall be filed in the form and manner as prescribed by the office. As soon as a petition is filed, the council shall be polled and respond in writing to determine within 30 calendar days whether it will take oral argument on the petition. The council shall order a hearing if at least seven of the members certify in writing that they agree to take oral argument. If the council orders a hearing, the hearing shall be held within 60 calendar days of the date of the council’s order. If a hearing is denied, a statement of the reasons for denial shall be issued by the council that shall be sent to the applicant, the office, and persons requesting the statement.

The council shall cause to be published in a newspaper of general circulation in the area where the proposed project is to be located, at least 30 calendar days prior to the appeal hearing, a notice summarizing the application and the office’s decision, with particulars as the council may deem necessary, including, but not limited to, the name and address of the applicant, the type of project, and the date, time and place of the appeal hearing. In addition, the council shall send copies of the notice to the applicant, the office, and any person requesting a notice.

Parties to the appeals proceedings may only be the applicant and the office. Any other person shall have the right to appear and be heard at the appeal hearing, but shall not be a party to the proceedings.

The appeal hearing may be held by the council or by a hearing officer, as ordered by the council. If there is a hearing officer, he or she shall rule on the admission and exclusion of evidence. The council shall exercise all other powers relating to the conduct of the hearing, but may delegate any or all powers to the hearing officer. Except as otherwise provided in this chapter, appeal hearings shall conform to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that the office may use its own hearing officer.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127255

Grounds for appeal pursuant to Section 127250 shall be limited to the following:

(a)  The office or the hearing officer violated the review procedures prescribed by this chapter.

(b)  The decision of the office is not supported by substantial evidence.

(c)  The office or hearing officer has otherwise acted in an arbitrary and capricious manner.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127260

(a) The Advisory Health Council, upon review of a decision of the department, shall do one of the following:

(1) Enter an order affirming the decision of the department if it finds as to the respective basis of review that:

(A) The application was processed and the hearing conducted was consistent with this chapter, or that any inconsistency with respect thereto was immaterial to the decision of the department.

(B) There is substantial evidence in the record supporting the department’s decision.

(C) The department has not acted in an arbitrary and capricious manner.

(2) Enter an order remanding the decision of the department if it finds as to the respective basis of review that:

(A) The application was not processed or the hearing conducted was not consistent with this chapter, and this inconsistency was material to the decision rendered by the department.

(B) There is no substantial evidence in the record supporting the decision.

(C) The department has acted in an arbitrary or capricious manner.

(3) Enter an order reversing the decision of the department if it finds as to the respective basis of review that:

(A) The application was not processed or the hearing conducted was not consistent with the provisions of this chapter, and this inconsistency was material to the decision rendered by the department.

(B) There is no substantial evidence in the record supporting the decision.

(C) The department has acted in an arbitrary or capricious manner.

(b) Orders of the council authorized by this section shall be made only upon the affirmative vote of a majority of the council, with at least six of the affirmative votes cast by the following members:

(1) Representative of consumers of services for persons with intellectual disabilities appointed by the Governor.

(2) Representative of consumers of mental health services appointed by the Governor.

(3) Representative of local government appointed by the Governor.

(4) Representatives of the general consumer public appointed by the Governor, Senate Committee on Rules, or Speaker of the Assembly.

(5) Members of the Legislature appointed by the Senate Committee on Rules or Speaker of the Assembly.

(Amended by Stats. 2012, Ch. 457, Sec. 34. Effective January 1, 2013.)



127265

Where the order of the Advisory Health Council remands the decision of the department pursuant to subdivision (b) of Section 127260, the council may direct the department to reconsider the application pursuant to Section 11521 of the Government Code in the light of its order and to take further action as is specially enjoined upon it by law, but the order shall not limit or control in any way the discretion vested by law in the department.

If the Advisory Health Council does not adopt a decision within 90 calendar days after the close of the hearing provided for by Section 127250, in the absence of reconsideration on the motion of the department, the decision of the department shall be final.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127270

An appellant, other than an agency of the state or the Board of Regents of the University of California, who petitions pursuant to Section 127250, shall be responsible for the actual cost to the state for the hearing officers and stenographic assistance, including reproduction of minutes and reports, connected with the appeal, as determined by the Department of General Services. However, when a decision of the department is remanded or reversed by the council, the appellant shall not be required to reimburse the costs.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127275

Judicial review of a decision of the Advisory Health Council affirming the decision of the department pursuant to subdivision (a) of Section 127260 may be had by any party to the proceedings, other than the department, as provided in Section 1094.5 of the Code of Civil Procedure. An appellant desiring to contest an adverse decision of the department need not pursue the appeal procedures prescribed by this chapter, but may elect to pursue direct judicial remedy pursuant to Section 1094.5 of the Code of Civil Procedure. The decision of the council or department shall be upheld against a claim that its findings are not supported by the evidence unless the court determines that the findings are not supported by substantial evidence.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127280

(a) Every health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2, except a health facility owned and operated by the state, shall each year be charged a fee established by the office consistent with the requirements of this section.

(b) Commencing in calendar year 2004, every freestanding ambulatory surgery clinic as defined in Section 128700, shall each year be charged a fee established by the office consistent with the requirements of this section.

(c) The fee structure shall be established each year by the office to produce revenues equal to the appropriation made in the annual Budget Act or another statute to pay for the functions required to be performed by the office pursuant to this chapter, Article 2 (commencing with Section 127340) of Chapter 2, or Chapter 1 (commencing with Section 128675) of Part 5, and to pay for any other health-related programs administered by the office. The fee shall be due on July 1 and delinquent on July 31 of each year.

(d) The fee for a health facility that is not a hospital, as defined in subdivision (c) of Section 128700, shall be not more than 0.035 percent of the gross operating cost of the facility for the provision of health care services for its last fiscal year that ended on or before June 30 of the preceding calendar year.

(e) The fee for a hospital, as defined in subdivision (c) of Section 128700, shall be not more than 0.035 percent of the gross operating cost of the facility for the provision of health care services for its last fiscal year that ended on or before June 30 of the preceding calendar year.

(f) (1) The fee for a freestanding ambulatory surgery clinic shall be established at an amount equal to the number of ambulatory surgery data records submitted to the office pursuant to Section 128737 for encounters in the preceding calendar year multiplied by not more than fifty cents ($0.50).

(2) (A) For the calendar year 2004 only, a freestanding ambulatory surgery clinic shall estimate the number of records it will file pursuant to Section 128737 for the calendar year 2004 and shall report that number to the office by March 12, 2004. The estimate shall be as accurate as possible. The fee in the calendar year 2004 shall be established initially at an amount equal to the estimated number of records reported multiplied by fifty cents ($0.50) and shall be due on July 1 and delinquent on July 31, 2004.

(B) The office shall compare the actual number of records filed by each freestanding clinic for the calendar year 2004 pursuant to Section 128737 with the estimated number of records reported pursuant to subparagraph (A). If the actual number reported is less than the estimated number reported, the office shall reduce the fee of the clinic for calendar year 2005 by the amount of the difference multiplied by fifty cents ($0.50). If the actual number reported exceeds the estimated number reported, the office shall increase the fee of the clinic for calendar year 2005 by the amount of the difference multiplied by fifty cents ($0.50) unless the actual number reported is greater than 120 percent of the estimated number reported, in which case the office shall increase the fee of the clinic for calendar year 2005 by the amount of the difference, up to and including 120 percent of the estimated number, multiplied by fifty cents ($0.50), and by the amount of the difference in excess of 120 percent of the estimated number multiplied by one dollar ($1).

(g) There is hereby established the California Health Data and Planning Fund within the office for the purpose of receiving and expending fee revenues collected pursuant to this chapter.

(h) Any amounts raised by the collection of the special fees provided for by subdivisions (d), (e), and (f) that are not required to meet appropriations in the Budget Act for the current fiscal year shall remain in the California Health Data and Planning Fund and shall be available to the office in succeeding years when appropriated by the Legislature in the annual Budget Act or another statute, for expenditure under the provisions of this chapter, Article 2 (commencing with Section 127340) of Chapter 2, and Chapter 1 (commencing with Section 128675) of Part 5, or for any other health-related programs administered by the office, and shall reduce the amount of the special fees that the office is authorized to establish and charge.

(i) (1) No health facility liable for the payment of fees required by this section shall be issued a license or have an existing license renewed unless the fees are paid. A new, previously unlicensed, health facility shall be charged a pro rata fee to be established by the office during the first year of operation.

(2) The license of any health facility, against which the fees required by this section are charged, shall be revoked, after notice and hearing, if it is determined by the office that the fees required were not paid within the time prescribed by subdivision (c).

(j) This section shall become operative on January 1, 2002.

(Amended by Stats. 2011, Ch. 32, Sec. 17. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



127280.1

Notwithstanding any other provision of law, up to two hundred thousand dollars ($200,000) of the moneys collected pursuant to Section 127280 may be used by the State Department of Health Services for data collection on, analysis of, and reporting on, maternal and perinatal outcomes, if funds are appropriated in the Budget Act.

(Amended by Stats. 2003, Ch. 230, Sec. 16. Effective August 11, 2003.)



127285

(a)  Health facilities and clinics, except for chronic dialysis clinics as defined in subdivision (b) of Section 1204, shall annually report to the office all of the following information on forms supplied by the office:

(1)  A current inventory of beds and services.

(2)  Utilization data by bed type and service.

(3)  Acquisitions of diagnostic or therapeutic equipment during the reporting period with a value in excess of five hundred thousand dollars ($500,000).

(4)  Commencement of projects during the reporting period that require a capital expenditure for the facility or clinic in excess of one million dollars ($1,000,000).

(b)  With respect to chronic dialysis clinics, the office may annually obtain this information to the extent it is available from the Federal End Stage Renal Disease Network.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127290

(a)  The department shall contract with agencies approved pursuant to Section 127155 for the purpose of providing agencies with funds to assist them to perform the duties required of them by this chapter. The Advisory Health Council shall review and make recommendations to the department upon all contracts to be entered into under this section. The department shall prepare contracts upon information submitted by agencies in the form required by the department.

(b)  Pending final approval by the department of the contracts, the department may advance funds to those area health planning agencies that the director determines require emergency assistance to carry out their functions under this chapter. This emergency funding authority shall expire July 1, 1977. After determining the emergency funding available to each area health planning agency, the department shall immediately notify the administrative body of each area health planning agency of the amount and the conditions governing its availability.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127295

The Legislature finds that funds available to the office, the health systems agencies, and the area health planning agencies for the implementation of this chapter may prevent the office, the health systems agencies and the area health planning agencies from fully complying with their statutorily mandated functions.

In the event that the health systems agencies lose all, or substantially all, federal funding that is not replaced by other funding at a level that allows them to fulfill their major responsibilities under this chapter and in order to ensure continuity of the certificate-of-need process, the Governor is hereby authorized to request that the Secretary for Health and Human Services eliminate federal designation and funding of some or all health systems agencies located within the state and to terminate some or all duties assigned to area health system planning agencies and to assign the office to conduct some or all functions heretofore designated to the health systems agencies and area health planning agencies.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127300

Notwithstanding any other provision of law, on and after January 1, 1987, the requirement that health facilities and specialty clinics apply for, and obtain, certificates of need or certificates of exemption is indefinitely suspended.

(Amended by Stats. 2000, Ch. 517, Sec. 9. Effective January 1, 2001.)






CHAPTER 2 - Health Policy Research and Evaluation

ARTICLE 1 - Health Outcomes Reports (Reserved)

127125

As used in this chapter, “office” means the Office of Statewide Health Planning and Development and “office director” means the director of the office.

Any reference in this chapter to the State Department of Health, the department, the state department, or the Director of Health shall be deemed a reference to the office in the Health and Welfare Agency.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127130

For the purposes of this chapter:

(a)  “Health maintenance organization” or “HMO” means a public or private organization, organized under the laws of this state, that:

(1)  Provides or otherwise makes available to enrolled participants health care services, including at least the following basic health care services: usual physician services, hospitalization, laboratory, X-ray, emergency and preventive services, and out-of-area coverage.

(2)  Is compensated (except for copayments) for the provision of basic health care services listed in paragraph (1) to enrolled participants on a predetermined periodic rate basis.

(3)  Provides physician services primarily (i) directly through physicians who are either employees or partners of the organization, or (ii) through arrangements with individual physicians or one or more groups of physicians (organized on a group practice or individual practice basis).

(4)  Is not a corporation organized or operating pursuant to Section 10810 of the Corporations Code.

(b)  “Health maintenance organization for which assistance may be provided under Title XIII” means an HMO that is qualified under Section 1310(d) of Title XIII of the federal Public Health Service Act, or an HMO that the Secretary of Health, Education and Welfare determines, upon the basis of an application and the submission of any information and assurance that he or she finds necessary, may be eligible for assistance under Title XIII of the act.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127135

Any reference in any code to the Health Planning Council, the Health Review and Program Council, or the State Board of Public Health, with respect to functions thereof that are advisory, shall be deemed a reference to the Advisory Health Council.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127140

(a)  In order to effectively implement this chapter, the Legislature finds that it is indispensable that providers of health care be free to engage in voluntary, cooperative efforts with consumers, government, or other providers of health care to fulfill the purposes of the health planning laws.

(b)  Approved plans and projects undertaken in compliance with those plans, as provided in Sections 437.20, 437.21, 437.22, and 437.23 are exempt from Chapter 1 (commencing with Section 16600), Chapter 2 (commencing with Section 16700), Chapter 3 (commencing with Section 16900), and Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code.

(c)  In the case of a project that, on or before January 1, 1987, is included in the Tulare County countywide long-range capital investment plan, that is contained in the “April 1983 Multi-Hospital Capital Investment and Master Plan,” as amended by the April 1986 update, the exemptions set forth in subdivision (b) shall apply even though the project is not undertaken until after January 1, 1987.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127145

(a)  The Advisory Health Council, with the recommendation of the department, shall approve the statewide health facility and services plan adopted pursuant to subdivision (b) of Section 127155.

(b)  The Advisory Health Council shall advise the department in the conduct of its health planning activities and in the setting of priorities in accordance with the statewide health facility and services plan adopted pursuant to subdivision (b) of Section 127155.

(c)  Public agencies shall furnish to the Advisory Health Council, upon request, data on health programs pertinent to effective planning and coordination.

(d)  The Advisory Health Council shall act as the appeals body pursuant to Section 127250 regarding applications for a certificate of need filed pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127150

(a)  The office director shall adopt regulations for the implementation of this chapter.

(b)  Notwithstanding any other provision of this chapter to the contrary, the office director may suspend the operation of any or all of the following provisions or requirements of this chapter:

(1)  The administrative appeals process for certificate-of-need applications established by Sections 127250 to 127270, inclusive. Nothing in this section shall be construed, however, to limit the availability of judicial review of a decision of the office director or of the Advisory Health Council as provided in Section 127275.

(2)  The notification of intent required by Section 127225.

(c)  It is the intent of the Legislature that the office and the area health planning agencies shall not implement the requirements of subdivisions (g) and (h) of Section 1513 of the Public Health Service Act. To the extent required by federal law, the office and area health planning agencies shall request from the Secretary of the United States Department of Health and Human Services a waiver from those requirements.

(d)  The Governor shall not execute an agreement with the Secretary of the United States Department of Health and Human Services pursuant to Section 1122 of Public Law 92-603 as the section existed on January 1, 1981.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127155

The Advisory Health Council shall evaluate and shall designate annually no more than one area health planning agency for any area of the state designated by the council. An area health planning agency shall be incorporated as a nonprofit corporation and controlled by a board of directors consisting of a majority representing the public and local government as consumers of health services with the balance being broadly representative of the providers of health services and the health professions, or alternatively be a health systems agency established pursuant to Public Law 93-641. The functions of area health planning agencies are all of the following:

(a)  To review information on utilization of hospitals and related health facilities.

(b)  To develop area plans to be used for the determination of community need and desirability of projects specified in Section 127170, consistent with the regulations adopted by the office pursuant to Section 127160. Each plan shall become effective upon a determination by the council that the plan is in conformance with regulations adopted pursuant to Section 127160. The council shall integrate all area plans into a single Statewide Health Facilities and Services Plan that shall become effective upon formal adoption by the council.

(c)  To conduct public meetings where providers of health care and consumers will be encouraged to participate.

(d)  Area health planning agencies shall comply with all of the following requirements:

(1)  The governing body of the agency shall, to the extent feasible, be composed of individuals representative of the major social, economic, linguistic, and racial populations, and geographic areas, within the area served by the agency.

(2)  The agency shall hold public meetings and hearings only after reasonable public notice. This notice shall, to the extent feasible, be publicized directly to those who, as determined by the director, are medically underserved and are in other ways denied equal access to good medical care.

(3)  The agency shall file with the Advisory Health Council an affirmative action employment plan approved by the office.

Area health planning agencies may divide their areas into local areas for purposes of more effective health facility planning, with the approval of the Advisory Health Council. These local areas shall be of a geographic size and contain adequate population to ensure a broad base for planning decisions. Each local area shall contain a local health planning agency that shall meet the requirements of this section.

An organization that meets the requirements of this section may make application to its area health planning agency for designation as a local health planning agency for a designated area. Within 45 days after a complete application for designation has been received, the area agency shall reach a decision concerning the application.

Each area health planning agency existing on the operative date of amendments to this section enacted during the 1976 portion of the 1975–76 Regular Session of the Legislature shall continue to function as an area planning agency pursuant to this chapter, until one or more designated health systems agencies are fully operational, as determined by the Advisory Health Council in the area served, or formerly served, by the respective area health planning agency.

If the Advisory Health Council determines that an area health planning agency approved under this section is dissolved or unable to carry out the functions required by this chapter, the office shall fulfill the responsibilities of an area health planning agency pursuant to this chapter in the area until another area health planning agency is designated by the Advisory Health Council for the area and becomes fully operational.

Adoption of regulations setting forth administrative procedures for area and local area health planning agencies shall be made by the office pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127160

The office shall adopt regulations setting forth statewide policies for area health planning agencies in the performance of their responsibilities under Section 127155.

In adopting the regulations, the office shall, with the advice of the Advisory Health Council, consider the following factors, and may consider other factors not inconsistent with the following:

(a)  The need for health care services in the area and the requirements of the population to be served, including evaluation of current utilization patterns.

(b)  The availability and adequacy of health care services in the area’s existing facilities that currently conform to federal and state standards.

(c)  The availability and adequacy of services in the area such as preadmission, ambulatory or home care services that may serve as alternatives or substitutes for care in health facilities.

(d)  The possible economies and improvement in service that may be derived from the following:

(1)  Operation of joint, cooperative, or shared health care resources.

(2)  Maximum utilization of health facilities consistent with the appropriate levels of care, including, but not limited to, intensive care, acute general care, and skilled nursing care.

(3)  Development of medical group practices, especially those providing services appropriately coordinated or integrated with institutional health service, and development of health maintenance organizations.

(e)  The development of comprehensive services for the community to be served. These services may be either direct or indirect through formal affiliation with other health programs in the area, and include preventive, diagnostic, treatment and rehabilitation services. Preference shall be given to health facilities that will provide the most comprehensive health services and include outpatient and other integrated services useful and convenient to the operation of the facility and the community.

(f)  The needs or reasonably anticipated needs of special populations, including members of a comprehensive group practice prepayment health care service plan, members of a religious body or denomination who desire to receive care and treatment in accordance with their religious conviction, or persons otherwise contracted or enrolled under extended health care arrangements, including life-care agreements pursuant to Chapter 10 (commencing with Section 1770), Division 2 of the Health and Safety Code.

(g)  The special needs and circumstances of those entities that provide a substantial portion of their services or resources, or both, to individuals not residing in the health service areas where the entities are located. These entities may include medical and other health professional schools, multidisciplinary clinics, and specialty centers.

With respect to the determination of unmet need in the community or the adverse effect of new or expanded surgical clinics on the utilization of operating rooms in hospitals, it is not the intent of the Legislature to limit the expansion of surgical clinics when the hospitals have not made efforts to fully utilize their ambulatory operating capacity and to provide ambulatory surgical services at a reasonable cost to the community.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127165

(a)  The basis for decisions by the office on applications for certificates of need filed pursuant to this chapter shall be:

(1)  The Statewide Health Facilities and Services Plan specified in subdivision (b) of Section 127155.

(2)  The statewide policies developed pursuant to Section 127160.

(b)  The office shall annually update the statistical information used in the determination of resource requirements in the Statewide Health Facilities and Services Plan and shall update this statistical information more frequently when new data is available. These data updates shall include, but not be limited to, population estimates, utilization data, changes in the inventory, and other statistical information used in the determination of resource requirements. This data shall be incorporated into the Statewide Health Facilities and Services Plan by operation of law and without the necessity of following the procedures set forth in Chapter 3.5 (commencing with Section 11340) of Title 2 of Division 3 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127170

Except as otherwise exempted by any other provision of law, projects requiring a certificate of need issued by the office are the following:

(a)  Construction of a new health facility, relocation of a health facility or specialty clinic on a site that is not the same site or adjacent thereto, the increase of bed capacity in an existing health facility, the conversion of an entire existing health facility from one license category to another, or the conversion of a health facility’s existing beds from any bed classification set forth in Section 1250.1 to skilled nursing beds, psychiatric beds, or intermediate care beds, and the conversion of skilled nursing beds, psychiatric beds, or intermediate care beds to any other bed classification set forth in Section 1250.1, except for skilled nursing beds or intermediate care beds licensed as of March 1, 1983, as part of a general acute care hospital. The conversion may not exceed during any three-year period 5 percent of the existing beds of the bed classification to which the conversion is made.

A health facility may use beds in one bed classification that, pursuant to the facility’s license, have been designated in another bed classification, if all of these bed classification changes do not at any time exceed 5 percent of the total number of the facility’s beds as set forth by the facility’s license and if this use meets the requirements of Chapter 2 (commencing with Section 1250) of Division 2. In addition, a facility may use an additional 5 percent of its beds in this manner if the director finds that seasonal fluctuations justify it.

For purposes of this subdivision, “adjacent,” means real property within a 400-yard radius of the site where a health facility or specialty clinic currently exists.

(b)  Establishment of a new specialty clinic, as defined in paragraphs (1) and (3) of subdivision (b) of Section 1204, a project by a health facility for expanded outpatient surgical capacity, the conversion of an existing primary care clinic to a specialty clinic, or the conversion of an existing specialty clinic to a different category of specialty-clinic licensure. It does not constitute a project and no certificate of need is required for the establishment of a primary care clinic, as defined in subdivision (a) of Section 1204, the conversion of an existing specialty clinic to a primary care clinic, or the conversion of an existing primary care clinic to a different category of primary-care-clinic licensure. Any capital expenditure involved in the establishment of a primary care clinic also does not constitute a project, except as provided in subdivision (d).

(c)  The establishment of a new special service delineated in subdivision (a), (b), (c), (e), (f), (g), or (h) of Section 1255, or the establishment by a specialty clinic, as defined in paragraphs (1) and (3) of subdivision (b) of Section 1204, of a new special service identified by or pursuant to Section 1203.

(d)  The initial purchase or lease by a clinic subject to licensure under Chapter 1 (commencing with Section 1200) of Division 2, of diagnostic or therapeutic equipment with a value in excess of one million dollars ($1,000,000) in a single fiscal year, or where the cumulative cost exceeds this amount in more than one fiscal year. For purposes of this subdivision, the purchase or lease of one or more articles of functionally related diagnostic or therapeutic equipment, as determined by the office, shall be considered together.

(e)  (1)  Any project requiring a capital expenditure for a specialty clinic, as defined in paragraphs (1) and (3) of subdivision (b) of Section 1204, or for the services, equipment or modernization of a specialty clinic in excess of one million dollars ($1,000,000) in the current fiscal year or cumulation to an expenditure of one million dollars ($1,000,000) in the same fiscal year or subsequent fiscal years for a single project.

(2)  The threshold exemptions from certificate-of-need requirements provided for in this subdivision do not apply to projects for expanded outpatient surgical capacity.

(3)  For the purposes of this subdivision, “capital expenditure” means any of the following:

(A)  An expenditure, including an expenditure for a construction project undertaken by the specialty clinic as its own contractor, that under generally accepted accounting principles is not properly chargeable as an expense of operation and maintenance and that exceeds one million dollars ($1,000,000). The cost of studies, surveys, legal fees, land, offsite improvements, designs, plans, working drawings, specifications, and other activities essential to the acquisition, improvement, expansion, or replacement of the physical plant and equipment for which the expenditure is made shall be included in determining whether the cost exceeds one million dollars ($1,000,000). Where the estimated cost of a proposed project, including cost escalation factors appropriate to the area where the project is located, is, within 60 days of the date that the obligation for the expenditure is incurred, certified by a licensed architect or engineer to be one million dollars ($1,000,000) or less, that expenditure shall be deemed not to exceed one million dollars ($1,000,000) regardless of the actual cost of the project. However, in any case where the actual cost of the project exceeds one million dollars ($1,000,000) the specialty clinic on whose behalf the expenditure is made shall provide written notification of the cost to the office not more than 30 days after the date that the expenditure is incurred. The notification shall include a copy of the certified estimate.

(B)  The acquisition, under lease or comparable arrangement, or through donation, of equipment for a specialty clinic, the expenditure for which would have been considered a capital expenditure if the person had acquired it by purchase. For the purposes of this paragraph, “donation” does not include a bequest.

(C)  Any change in a proposed capital expenditure that meets the criteria set forth in this subdivision.

(4)  “Capital expenditure” includes the total cost of the proposed project as certified by a licensed architect or engineer based on preliminary plans or specifications and concurred in by the state department.

(5)  For the purposes of this subdivision, “project” does not include the purchase of real property for future use or the transfer of ownership, in whole or part, of an existing specialty clinic or the acquisition of all or substantially all of the assets or stock thereof, or the construction, modernization, purchase, lease, or other acquisition of parking lots or parking structures, telephone systems, and nonclinical data-processing systems.

(6)  For the purposes of this subdivision, “modernization” means the alteration, expansion, repair, remodeling, replacement, or renovation of existing buildings, including initial equipment thereof, and the replacement of equipment of existing buildings.

(f)  Except as provided in subdivision (g), only those projects where 25 percent or less of the patients are covered by prepaid health care.

(g)  Projects otherwise subject to review under subdivision (a) that are for the addition of new licensed skilled nursing beds by construction or conversion, regardless of the percentage of patients served who are covered by prepaid health care.

(h)  (1)  Except as provided in paragraph (2), the office shall annually adjust the dollar thresholds set forth in subdivisions (d) and (e) to reflect changes in the cost of living, as determined by the Department of Finance, using 1981 as the base year.

(2)  Notwithstanding the amount of the dollar thresholds specified in paragraph (1), in the event Congress increases or repeals the amount or amounts of the thresholds, the dollar thresholds set forth in subdivisions (d) and (e) shall be the highest amount or amounts permitted by Public Law 93-641, as amended, or one million dollars ($1,000,000), whichever is less, on the date congressional action is effective.

(i)  This section is not applicable to an intermediate care facility/developmentally disabled habilitative or an intermediate care facility/developmentally disabled—nursing.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127175

(a)  The office shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of exemption for those projects that were not previously subject to review under Section 127155 prior to the effective date of this section where the applicant has shown and the office director has found all of the following:

(1)  The applicant has, prior to the effective date of this section, committed or incurred a financial obligation, including any obligation payable by force account, that is certified by a licensed architect or engineer to be 10 percent of the cost of the total project, or seventy-five thousand dollars ($75,000), whichever is less.

(2)  The project cannot be terminated without substantial economic loss to the applicant.

(3)  Except with respect to projects set forth in subdivision (d) of Section 127170, the project was commenced prior to the effective date of this section and is being diligently pursued to completion.

(4)  The applicant has filed a notice of the project with the office on forms supplied by the office within 60 days of the effective date of this section.

For the purposes of this subdivision, “project” shall mean any project set forth in Section 127170, and the term “financial obligation” shall include cost factors set forth in the definition of “capital expenditure” in Section 127170.

Within 120 days of the effective date of this section, the office shall determine in public hearing the applications that are entitled to an exemption under this subdivision.

(b)  In addition, the office shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of need for those projects where the applicant has shown and the office director has found one of the following:

(1)  The project is necessary solely to replace health care services that are no longer available at the facility because of a disaster or other emergency.

(2)  The project is solely for the purpose of complying with requirements of law or regulations.

(3)  The project was the subject of an application submitted to an area health planning agency prior to the effective date of this section. These applications shall be processed and decided in the manner prescribed by this chapter as it existed immediately prior to the operative date of this section, except that any petition for appeal of a decision or lack of decision the area health planning agency rendered after the effective date of this section shall be made directly to the Advisory Health Council.

(4)  The project is to add not more than 10 percent of licensed bed capacity or 10 beds, whichever is less, to an existing general acute care hospital, an existing acute psychiatric hospital, an existing special hospital, an existing general acute care/rehabilitating hospital, or an existing chemical dependency recovery hospital, where the applicant has shown and the office director has found that:

(A)  The applicant hospital has not been granted a certificate of exemption pursuant to this provision or pursuant to Section 437.112, as Section 437.112 existed on January 1, 1982, within the last preceding 24 months.

(B)  The applicant hospital has had an occupancy rate for the classification of beds to be added, and for the facility as a whole, for the preceding 12-month period, of not less than 85 percent.

(C)  The facility is accessible to persons for whom the cost of care is reimbursed under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code. In the case of an acute psychiatric hospital, the showing required by this subparagraph shall be limited to those categories of patients for whom acute psychiatric hospitals are eligible to receive reimbursement under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(5)  The project is to add not more than five beds to an existing skilled nursing facility that is operated as a distinct part of a primary health service hospital, as defined in Section 1339.9 that participates in Medi-Cal programs, provided that all of the following conditions exist:

(A)  At the time of the application, the Statewide Health Facility and Services Plan indicates a need for the proposed number of beds, taking into account the number of approved beds in the health facilities planning area where the project is located including beds approved pursuant to this subdivision.

(B)  The applicant skilled nursing facility has had at least a 95 percent occupancy rate for existing beds for the 12 months preceding the submission of an application.

(C)  The applicant facility has not been issued within the 12 months preceding application a citation for a class A violation or more than one class B violation, as defined in Section 1424, that is one of the following:

(i)  Uncontested.

(ii)  Contested, but not adjudicated.

(iii)  Contested, but sustained upon adjudication.

In determining the current number of approved beds in the health facilities planning area where the project is located, the office shall count the number of beds for which applications for a certificate of need have been deemed complete pursuant to Section 127220, before the effective date of the amendments to this section enacted by the Statutes of 1983.

The project shall not require a capital expenditure that exceeds ten thousand dollars ($10,000), and only one project may be approved for a facility in a 12-month period. However, no facility shall receive approval pursuant to this section for more than two projects. The office shall annually adjust this capital expenditure threshold to reflect changes in the cost of living as determined by the Department of Finance, using 1981 as the base year.

Any certificate issued for projects shall expire if the applicant does not complete the project within 12 months after issuance unless the office, for good cause shown, extends the certificate.

(c)  A certificate of exemption issued pursuant to this section or Section 1268 shall, for all purposes, have the same effect as a certificate of need issued pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127180

(a)  In addition to the exemption required by Section 127175, the office director shall exempt Sections 127210 to 127275, inclusive, and shall issue a certificate of exemption for those projects where the applicant has shown, and the office director has found, all of the following:

(1)  The conversion of a freestanding skilled nursing facility to a chemical dependency recovery hospital, as defined in Section 1250.3, where the project was commenced on or before September 15, 1981, and provided that the person or entity proposing the project was, prior to June 1, 1981, operating in this state a health facility, or distinct part thereof, that provided 24 hours’ chemical dependency recovery hospital in-patient services as enumerated in Section 1250.3 under a direction of a medical director, and that the person or entity was the owner or lessee of the facility to be converted prior to June 1, 1981. As used in this paragraph, “person” or “entity” shall include collectively a corporation and any wholly owned subsidiaries thereof. “Commencement” means the submission of drawings for the project to the local government having jurisdiction containing substantially sufficient detail for the issuance of a building permit or permits as required and submission of a written declaration of intent for the project to the department on or before September 15, 1981.

(2)  The project does not meet the construction standards established by law or regulation for general acute care hospitals.

(3)  The applicant has filed a notice of the project with the office director on or before September 15, 1981.

(4)  The applicant has filed a notice of the project with the office director on forms supplied by the office director within 90 days of the effective date of this section. The office director shall inform the applicant in writing of his or her determination as to eligibility of the application for a certificate of exemption under this section within 60 days of receipt of a complete application.

(b)  A certificate of exemption issued pursuant to this section shall for all purposes have the same effect as a certificate of need issued pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127185

(a) In addition to the exemption required by Section 127175, the office director shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of need for those projects where the applicant has shown and the office director has found all of the following:

(1) The project is for either of the following:

(A) The conversion of a skilled nursing or community care facility, or acute psychiatric hospital or a county funded institution-based alcoholism program, certified by the State Department of Health Care Services pursuant to Section 11831 as a residential treatment program, to a chemical dependency recovery hospital as defined in subdivision (a) of Section 1250.3, and provided that the facility to be converted has, prior to June 1, 1981, and continuously thereafter, been used exclusively to provide 24-hour residential chemical dependency recovery services, including the basic services enumerated in Section 1250.3 under the direction of a medical director.

(B) The construction and licensure of a chemical dependency recovery hospital where the project was commenced prior to June 1, 1981, and is being diligently pursued to completion, and provided that the person or entity proposing the facility was, prior to June 1, 1981, operating in this state a skilled nursing or community care facility used exclusively for 24-hour residential chemical dependency recovery services, including the basic services enumerated in Section 1250.3, under the direction of a medical director. As used in this paragraph, “commencement of the project” means acquisition of the site where the facility is to be located and submission of drawings for the project to the local government having jurisdiction containing substantially sufficient detail for the issuance of a building permit or permits.

(2) The project could not meet the construction standards established by law or regulation for general acute care hospitals.

(3) The applicant has filed a notice of the project with the office director on forms supplied by the office director within 90 days of the effective date of this section.

The office director shall inform the applicant in writing of his or her determination as to eligibility of the application for a certificate of need under this subdivision within 60 days of receipt of a complete application.

(b) In addition to the exemption required by Section 127175, the office director shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of need for a project for the conversion of a portion of the authorized bed capacity of a general acute care hospital in the classifications listed in Section 1250.1 to chemical dependency recovery beds as provided in subdivision (h) of Section 1250.1, or for the conversion of a skilled nursing facility to a chemical dependency recovery hospital as defined in subdivision (a) of Section 1250.3, where the applicant has shown and the office director has found all of the following:

(1) Commencement of the project began prior to August 10, 1981, and is being diligently pursued to completion.

(2) The facility proposing a conversion was, prior to June 1, 1981, operating an alcoholism treatment program, including all the basic services enumerated in Section 1250.3, under the direction of a medical director, or the facility had obtained, prior to June 1, 1981, the services of a medical director and contracted with program professionals for the conversion of the facility.

As used in this subdivision, “commencement of the project” means a written declaration by the governing body or administration of a hospital of the intention to convert beds of other licensed categories to usage as chemical dependency beds pursuant to subdivision (f) of Section 1250.3 as it existed on August 10, 1981, or a written declaration by the governing body or administration of a skilled nursing facility of the intention to convert to a chemical dependency recovery hospital. The written declaration shall be transmitted to the director by August 17, 1981.

(c) Construction or remodeling necessary to enable a facility exempted under this section to comply with applicable licensing regulations shall be deemed to be eligible for exemption under paragraph (2) of subdivision (b) of Section 127175.

(d) A certificate of exemption issued pursuant to this section shall, for all purposes, have the same effect as a certificate of need issued pursuant to this chapter.

(Amended by Stats. 2013, Ch. 22, Sec. 73. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



127190

Notwithstanding any other provision of this chapter, the office shall exempt from Sections 127210 to 127275, inclusive, and shall issue a certificate of need for, any health care project of a health facility that agrees to provide free health care services to indigents over a period of at least five years at a dollar value equal to the dollar value of the exempted project at completion. The annual dollar value of the free care shall be at a level equal to at least 10 percent of the project value as determined in the agreement. The free health care services shall be furnished in the form of direct service or by reimbursement of costs incurred by other facilities if an insufficient number of patients, as determined in the agreement, are referred or present themselves for treatment to account for the minimum 10 percent requirement.

The provision of free care pursuant to this section shall be in accordance with an agreement executed between the health facility granted an exemption and the office. If the health facility does not meet the terms of the agreement, the department shall suspend the license or special permit associated with the exempted project until compliance with the terms is obtained. The obligations imposed by the agreement shall not be discharged by virtue of transfer of ownership, but shall be assumed by a new owner as a condition of transfer.

“Free care,” as used in this section, does not include either of the following:

(a)  Bad debt unless the debtor makes specific application for relief as an indigent.

(b)  Contractual allowances.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127195

Projects for freestanding outpatient surgery units that only perform cataract surgery under the Medi-Cal program or a program that provides over 25 percent of its services to patients covered by prepaid health care are exempt from the certificate-of-need requirement of this chapter.

As used in this section and in paragraphs (f) and (g) of Section 127170, patients are covered by prepaid health care if they are members of federally qualified health maintenance organizations.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127200

Taking into consideration the basis for decision set forth in Section 127165:

(a)  The office may, in individual cases, grant certificates of need for projects when it determines that one of the following is applicable:

(1)  The applicant has provided evidence that the project will meet the needs or reasonably anticipated needs of a special population including members of a religious body or denomination who desire to receive care and treatment in accordance with their religious convictions.

(2)  The applicant has provided evidence that the project is or will be necessary to meet the health needs or reasonably anticipated health needs of adult residents of a nonprofit community care facility, as defined by subdivision (a) of Section 1502, that is owned by the applicant.

(3)  The applicant has provided evidence that, as a health facility, it has developed community support for its services as indicated by its current utilization patterns, and has provided health care services for at least five years.

(4)  The applicant has provided evidence, when the project is for a new health facility or an increase in bed capacity, that there will be an equal or greater reduction in bed capacity in other health facilities in the area.

(5)  The applicant has provided evidence that it will deliver the service proposed to be offered as a result of the project in an innovative and more competitive manner, or at a lower cost than the service is provided by other facilities in the area, and has provided evidence that the quality of care offered will be comparable to that offered by other facilities in the area; or that as a health facility, it serves a disproportionate volume of publicly funded patients, or patients for whom the cost of health care is uncompensated. The office director shall, as he or she deems appropriate, ensure fulfillment of the requirements of this subdivision through conditions mutually agreed upon by the applicant and the office. This paragraph does not apply to projects for the addition of licensed skilled nursing beds by construction or conversion.

If an applicant is requesting the exercise of discretion by the office director pursuant to this paragraph, prior to granting a certificate of need, the office director shall receive an evaluation from the department assessing the potential negative financial impact upon any county owned or operated general acute care hospital. If there is a significant negative potential financial impact, a certificate of need shall not be granted.

Nothing in this subdivision requires the office to grant certificates of need as authorized by this section in any of the above categories.

(b)  In the case of a project for a service to be provided by or through a health maintenance organization for which assistance may be provided under Title XIII, the office shall grant a certificate of need for the project unless the office director finds that the project is not needed by the enrolled or reasonably anticipated new members of the HMO or proposed HMO or the beds or services to be provided are available from non-HMO providers or other HMO’s in a reasonable and cost-effective manner that is consistent with the basic method of operation of the HMO.

For the purposes of subdivision (b), beds or services shall not be considered available if they are any of the following:

(1)  Dispersed in more than one facility when the HMO’s basic method of operation is to provide services through medical centers that consist of a hospital and medical offices at the same site.

(2)  Not available under a contract of at least five years’ duration, with an option to extend the contract for an additional time period as is reasonably necessary for the HMO to obtain a certificate of need and to construct and equip and begin operating alternative beds or service, in the event the non-HMO provider or other HMO gives notice that it intends to terminate the contract.

(3)  Not available under circumstances that would grant full and equal staff privileges to an adequate number of physicians associated with the HMO in appropriate specialties, or otherwise not conveniently accessible through physicians and other health care professionals associated with the HMO.

(4)  Not available in a manner that is administratively feasible to the HMO.

(5)  More costly than if the services were provided by the HMO.

In order to qualify under this section, a project that is proposed to be provided by or through a health maintenance organization for which assistance may be provided under Title XIII, and that consists of or includes the construction, development, or establishment of a new inpatient health care facility, shall be a facility that the office determines will be utilized by members of the health maintenance organization for at least 75 percent of the projected annual inpatient days, as determined in accordance with the recommended occupancy levels under the applicable health systems plan.

(c)  In the case of a project for a service to be provided by or through an HMO, the office shall not deny a certificate of need with respect to the service (or otherwise make a finding that the service is not needed) in those cases (1) when the office has granted a certificate of need that authorized the development of the service, or expenditures in preparation for the offering or development (or has otherwise made a finding that the development or expenditure is needed), and when the offering of this service will be consistent with the basic objectives, time schedules, and plans of the previously approved application. However, the office may impose a limitation on the duration of the certificate of need that shall expire at the end of this time unless the health service is offered prior thereto, or (2) solely because there is an HMO of the same type in the same area, or solely because the services are not discussed in the applicable health systems plan, annual implementation plan, state health plan, or state medical facilities plan.

(d)  A project for a service to be provided by, or through, an HMO that is subject to review under this chapter shall remain subject to that review, unless the federal law states that an approved state program shall not require a certificate of need for the project.

The office shall establish uniform procedures and criteria for approving applications under this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127205

(a)  It is the intent of the Legislature that projects for a general acute care hospital designated as a sole community provider and licensed for less than 100 beds, projects for the establishment or expansion of skilled nursing facilities or intermediate care facilities, and projects for skilled nursing beds or intermediate care beds in health facilities other than skilled nursing or intermediate care facilities be processed as expeditiously as possible, consistent with the purposes of this chapter.

(b)  In reviewing an application for projects for a general acute care hospital designated as a sole community provider and licensed for less than 100 beds, a project for a skilled nursing facility, a project for an intermediate care facility, or a project for skilled nursing beds or intermediate care beds in health facilities, the office director shall consider only need, expected utilization and financial feasibility, compliance with applicable laws and regulations, and whether the proposed facility will enhance access to the population to be served.

(c)  The following exceptions to the procedural provisions of this chapter shall apply to applications for projects for a general acute care hospital designated as a sole community provider and licensed for less than 100 beds, projects for the establishment or expansion of skilled nursing facilities or intermediate care facilities, or a project for skilled nursing beds or intermediate care beds in health facilities other than skilled nursing or intermediate care facilities:

(1)  The notification of intent specified in Section 127225 shall not be required prior to the filing of an application.

(2)  Upon a determination that an application is complete pursuant to Section 127220, the office shall promptly publish notice in a newspaper of general circulation in the geographical area to be served by the project. The notice shall describe the project and provide that any affected person may request, in writing, that the office hold a public hearing in the course of its review. The notice shall state the address where the request shall be made and the time period when it shall be made. The written request shall be based upon the applicable review criteria and shall specify the review criteria.

(3)  No hearing need be held by the office in the course of its review unless ordered by the office within 30 calendar days after the application is determined to be complete. In those cases when no hearing is required to be held, the office shall, within 30 calendar days after the application is determined to be complete, issue a decision approving the project in its entirety or with modifications or conditions as have been agreed to in writing by the office and the applicant.

(d)  The office shall amend its regulations and application forms as may be necessary to effectuate the purposes of this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127210

Applicants for a certificate of need for a project specified in Section 127170 shall submit an application to the department on the official forms provided by the department, that may include, but need not be limited to, the following information:

(a)  The site of the facility in the geographic area to be served.

(b)  The population to be served, categorized by age, income, and sex, as well as projections of population growth, by age, income, and sex.

(c)  The anticipated demand for the health care service or services to be provided.

(d)  A description of the service or services to be provided.

(e)  Utilization of existing programs within the area to be served offering the same or similar health care services.

(f)  The benefit to the community that will result from the development of the project as well as the anticipated impact on other institutions offering the same or similar services in the area.

(g)  A schedule for the commencement and completion of the project.

(h)  Reasonable assurance that adequate financing is available for the completion of the project within the time period stated in the application.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127215

Each application for a certificate of need shall contain all of the information required by the office and, except as otherwise provided in this chapter, shall be accompanied by a fee. The fee shall be determined annually by regulation of the office director and shall be set forth in a schedule differentiating by type and cost of project, as determined by the office director. The office director shall establish fees so that in the aggregate they will defray costs of processing certificate of need applications that are not otherwise defrayed by the special fees charged pursuant to Section 127280. However, the application fee for a certificate of need shall not in any event exceed five thousand dollars ($5,000).

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127220

(a)  The office, within 15 days of its receipt of an application for a certificate of need submitted pursuant to Section 127210, shall make a determination as to whether the application is complete. If the office determines that the applicant has not submitted an application that adequately addresses the information requirements of the application form, it shall provide to the applicant a written notification of incompleteness specifying the additional information required to render the application complete. After receipt of this additional information, the office, within 15 days, shall make a determination as to whether the application is complete.

(b)  If, after review of additional information pursuant to subdivision (a), the office determines that the application is still incomplete, it shall provide to the applicant a written notification of incompleteness, advising the applicant of the additional information needed and the options available to the applicant to render the application complete. Following receipt of notification, the applicant shall exercise one of the following options:

(1)  Submit the additional information required by the office.

(2)  Request in writing, with or without submitting the additional information, that the review commence notwithstanding the determination of incompleteness.

Upon receipt of a written statement requesting that the review commence, the application shall be deemed complete on the fifth business day following receipt unless the office determines, and notifies the applicant in writing, by the fifth business day, that the lack of information is so material that it would render meaningful analysis of the application impossible and that the application is therefore incomplete. This determination shall be based solely on the failure to provide information specifically requested by the application form.

If the applicant submits the requested additional information and does not submit a written statement requesting the office to commence the review notwithstanding its determination of incompleteness, the office, within 15 days after receipt of the additional information, shall make a determination as to whether the application is complete.

Upon the receipt of any additional notifications of incompleteness, the applicant shall exercise one of the options enumerated in paragraphs (1) and (2). The office, in its second or subsequent completeness inquiry, shall not request information beyond the scope of the preceding request.

(c)  If the office does not give the notification of incompleteness within the 15-day period required for review of completeness, the application shall be deemed complete on the 15th day following the receipt of the material submitted and the office shall then proceed with its review.

(d)  The office shall publish notice of the commencement of the review promptly after the application review process commences pursuant to subdivision (b) or (c).

(e)  A completed application may be amended or withdrawn by the applicant at any time without prejudice, but any amendment to an application, except as the office and the applicant may otherwise agree, shall cause the amended application to be treated as a new application for purposes of the time limits prescribed by this chapter and for the determination of the amount of the fee.

(f)  A filed application shall be a public document and shall be available for inspection at the offices of the area health planning agency and the office. A copy of any filed application shall be furnished to any person upon request and payment of a reasonable fee, to be established by the office in an amount sufficient to defray the costs of reproduction.

(g)  Applications filed by any state agency or the Board of Regents of the University of California shall be exempt from a filing fee.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127225

At least 20 calendar days prior to the filing of an application for a certificate of need under Section 127170, the applicant shall notify the office of its intent to apply for a certificate of need. The office may consult with the applicant on the proposed project.

The office may refuse to accept a certificate-of-need application where the applicant has failed to file a notification of intent to apply for a certificate of need pursuant to this section. However, if a certificate of need is issued, it shall not be invalidated on the sole basis of failure of the applicant to notify the office within the time required by this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127230

The office shall transmit a copy of each application for a certificate of need determined by it to be complete, or otherwise deemed complete pursuant to Section 127220, to the appropriate area health planning agency. The area health planning agency may, at its discretion, informally review the application and provide comment on it at the public hearing held pursuant to Section 127235, if a public hearing is held. If an area health planning agency intends to provide comment on an application at a public hearing, it shall provide notice to the applicant and to the state 20 days in advance of making a comment. The comment shall be deemed to have given the area health planning agency party status.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127235

(a)  Within 45 calendar days of the receipt of the complete application, or an application otherwise deemed complete pursuant to Section 127220, the office shall do one of the following:

(1)  Approve the application. The office may approve the application pursuant to this subdivision with modifications or conditions, provided that the applicant agrees in writing to the modifications or conditions.

(2)  Order a hearing if the office determines that substantial questions exist as to the eligibility of the proposed project for certificate-of-need approval. Except as otherwise provided in this section, the hearing shall be held in the health service area served by the applicant.

(b)  The office shall order a hearing by the service of a copy of the order on the applicant and the Office of Administrative Hearings. The order shall include the intended position of the Division of Certificate of Need of the office. Upon receipt of the order, the Office of Administrative Hearings shall promptly consult with the parties to the hearing in order to determine the time and place of hearing. Except as otherwise agreed by the parties and the Office of Administrative Hearings, the hearing shall commence within 15 days of the date of the order. Upon the scheduling of the hearing, the Office of Administrative Hearings shall promptly serve notice of the date, location, and time of the hearing upon the parties to the hearing. The Office of Administrative Hearings shall also publish a notice of the date, location, and time of the hearing in at least one newspaper of general circulation in the health service area served by the applicant. The notice shall also include the name and address of the applicant, the nature of the proposed project, and other information, deemed relevant by the Office of Administrative Hearings.

(c)  The hearing shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except as otherwise provided in this chapter. The hearing shall be conducted by a hearing officer assigned by the Office of Administrative Hearings who shall rule on the admission and exclusion of evidence and may exercise all other powers relating to the conduct of the hearing. With the concurrence of the parties to the hearing, law and motion matters pertaining to the hearing may be heard by the hearing officer in a location other than the geographic location of the hearing.

(d)  The hearing shall conclude within 45 calendar days after commencement of the hearing unless one of the following occurs:

(1)  The applicant agrees to extend the time for conclusion of the hearing.

(2)  The hearing is ongoing and continuing during consecutive business days, in which case it shall be concluded as soon as reasonably practicable thereafter.

(e)  Within seven days after the conclusion of the hearing, the hearing officer shall render a proposed decision supported by findings of fact, based solely upon the record of the hearing, and conclusions of law. The proposed decision, findings of fact, and conclusions of law shall be served upon the parties to the hearing.

(f)  The director shall make a final decision on an application within seven calendar days after issuance of the proposed decision by the hearing officer. The decision shall either approve the application, approve it with modifications, reject it, or approve it with conditions mutually agreed upon by the applicant and the office. The failure of any applicant to fulfill the conditions under which the certificate of need was granted shall constitute grounds for revocation of the certificate of need.

(g)  Notice of the substance of the office’s decision shall be published in a newspaper of general circulation within the health service area served by the applicant, within 10 calendar days following the decision.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127240

(a) Notwithstanding subdivision (b), (c), (d), (e), or (f) of Section 127235, if the office orders a hearing on an application, the applicant may request an informal hearing of the matter, described in this section, in lieu of, and in the alternative to, the formal procedures described in subdivisions (b), (c), (d), (e), and (f) of Section 127235.

(b) If an applicant requests an informal hearing and the office concurs with the request, the office shall proceed as follows:

(1) Within five calendar days after receipt of the request for an informal public hearing, the office shall order the informal public hearing by the service of a copy of the order on the applicant. The order shall include the staff report and recommendations prepared by the staff of the office. Except as otherwise agreed by the applicant and the office, the informal public hearing shall commence within 20 days of the date of the order. Upon the scheduling of the hearing, the office shall promptly serve notice of the date, location, and time of the informal public hearing upon the applicant. The office shall also publish a notice of the date, location, and time of the informal public hearing in at least one newspaper of general circulation in the health service area served by the applicant. The notice shall also include the name and address of the applicant, the nature of the proposed project, and other information deemed relevant by the office.

(2) The informal public hearing shall not be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The informal public hearing shall be conducted by an employee of the office designated by the office director. The person conducting the informal public hearing may exercise all powers relating to the conduct of the hearing, including the power to reasonably limit the length of oral presentations by any person who has been allowed to make a statement.

The informal public hearing shall be conducted as follows:

(A) The applicant shall be given an opportunity to present the merits of the project and to address the issues raised by the staff report and recommendations.

(B) The office staff shall be given an opportunity to present their analysis of the project.

(C) Other interested persons shall be given an opportunity to present written or oral statements.

(D) The person conducting the informal public hearing may question any person making a written or oral statement and may give the applicant and office staff an opportunity to question any person who has made a written or oral statement.

(E) The applicant and staff shall be given an opportunity to make closing statements.

(F) The office shall make an audio or video recording of the hearing, and copies of the recording shall be made available at cost upon reasonable notice. However, the applicant shall have a right to bring a certified shorthand reporter to be used in place of the audio or video recording, provided that he or she provides the office with a copy of the transcript.

(c) The informal public hearing shall conclude within 10 calendar days after commencement of the hearing unless one of the following occurs:

(1) The applicant agrees to extend the time for conclusion of the hearing.

(2) The hearing is ongoing and continuing during consecutive business days, in which case it shall be concluded as soon as reasonably practicable thereafter.

(d) Within 10 days after the conclusion of the informal public hearing, the person conducting the hearing shall render a proposed decision supported by findings of fact, based solely upon the record of the hearing. The proposed decision shall be served upon the applicant and the office staff.

(e) The director shall make a final decision on an application within 10 calendar days after issuance of the proposed decision. The decisions shall either approve the application, approve it with modifications, reject it, or approve it with conditions mutually agreed upon by the applicant and the office. The failure of any applicant to fulfill the conditions under which the certificate of need was granted shall constitute grounds for revocation of the certificate of need.

(f) Notice of the substance of the office’s decisions shall be published in a newspaper of general circulation within the health service area served by the applicant, within 10 calendar days following the decision.

(g) Whether or not an informal hearing is granted shall be at the discretion of the office.

(Amended by Stats. 2009, Ch. 88, Sec. 68. Effective January 1, 2010.)



127245

(a)  The undertaking of a project that requires a certificate of need, as provided in this chapter, without having first obtained a certificate of need shall (1) constitute grounds for revocation or denial of licensure, and (2) shall be deemed a violation of Section 1253.

In addition, the state department may assess and collect a civil penalty from any person undertaking a project without a certificate of need. For projects requiring a certificate of need pursuant to subdivision (a) of Section 127170, the civil penalty shall not be more than five thousand dollars ($5,000). For projects requiring a certificate of need pursuant to subdivisions (b), (c), (d), or (e) of Section 127170, the civil penalty shall be two thousand five hundred dollars ($2,500) or 20 percent of the cost of the project, whichever is less.

(b)  A certificate of need shall expire 18 months from the date of issuance unless:

(1)  The certificate holder has commenced the project covered by the certificate of need and is diligently pursuing the same to completion, as determined by the state department; or

(2)  The duration of the certificate of need has been extended by the state department upon a showing of good cause. However, an extension shall not cumulatively exceed a period of 12 months beyond the original expiration date of the certificate of need.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127250

Any decision issued pursuant to Section 127235 shall take effect 30 calendar days following its issuance unless within that time the applicant files a petition for appeal with the Advisory Health Council. The Advisory Health Council shall render a decision on each appeal, and appeal shall be by right. The filing of a petition shall operate to suspend and stay the decision by the office pending the hearing and entry of a final decision.

A petition for appeal shall be filed with the council within 30 calendar days following the date a decision is issued by the office. The petition shall be filed in the form and manner as prescribed by the office. As soon as a petition is filed, the council shall be polled and respond in writing to determine within 30 calendar days whether it will take oral argument on the petition. The council shall order a hearing if at least seven of the members certify in writing that they agree to take oral argument. If the council orders a hearing, the hearing shall be held within 60 calendar days of the date of the council’s order. If a hearing is denied, a statement of the reasons for denial shall be issued by the council that shall be sent to the applicant, the office, and persons requesting the statement.

The council shall cause to be published in a newspaper of general circulation in the area where the proposed project is to be located, at least 30 calendar days prior to the appeal hearing, a notice summarizing the application and the office’s decision, with particulars as the council may deem necessary, including, but not limited to, the name and address of the applicant, the type of project, and the date, time and place of the appeal hearing. In addition, the council shall send copies of the notice to the applicant, the office, and any person requesting a notice.

Parties to the appeals proceedings may only be the applicant and the office. Any other person shall have the right to appear and be heard at the appeal hearing, but shall not be a party to the proceedings.

The appeal hearing may be held by the council or by a hearing officer, as ordered by the council. If there is a hearing officer, he or she shall rule on the admission and exclusion of evidence. The council shall exercise all other powers relating to the conduct of the hearing, but may delegate any or all powers to the hearing officer. Except as otherwise provided in this chapter, appeal hearings shall conform to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that the office may use its own hearing officer.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127255

Grounds for appeal pursuant to Section 127250 shall be limited to the following:

(a)  The office or the hearing officer violated the review procedures prescribed by this chapter.

(b)  The decision of the office is not supported by substantial evidence.

(c)  The office or hearing officer has otherwise acted in an arbitrary and capricious manner.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127260

(a) The Advisory Health Council, upon review of a decision of the department, shall do one of the following:

(1) Enter an order affirming the decision of the department if it finds as to the respective basis of review that:

(A) The application was processed and the hearing conducted was consistent with this chapter, or that any inconsistency with respect thereto was immaterial to the decision of the department.

(B) There is substantial evidence in the record supporting the department’s decision.

(C) The department has not acted in an arbitrary and capricious manner.

(2) Enter an order remanding the decision of the department if it finds as to the respective basis of review that:

(A) The application was not processed or the hearing conducted was not consistent with this chapter, and this inconsistency was material to the decision rendered by the department.

(B) There is no substantial evidence in the record supporting the decision.

(C) The department has acted in an arbitrary or capricious manner.

(3) Enter an order reversing the decision of the department if it finds as to the respective basis of review that:

(A) The application was not processed or the hearing conducted was not consistent with the provisions of this chapter, and this inconsistency was material to the decision rendered by the department.

(B) There is no substantial evidence in the record supporting the decision.

(C) The department has acted in an arbitrary or capricious manner.

(b) Orders of the council authorized by this section shall be made only upon the affirmative vote of a majority of the council, with at least six of the affirmative votes cast by the following members:

(1) Representative of consumers of services for persons with intellectual disabilities appointed by the Governor.

(2) Representative of consumers of mental health services appointed by the Governor.

(3) Representative of local government appointed by the Governor.

(4) Representatives of the general consumer public appointed by the Governor, Senate Committee on Rules, or Speaker of the Assembly.

(5) Members of the Legislature appointed by the Senate Committee on Rules or Speaker of the Assembly.

(Amended by Stats. 2012, Ch. 457, Sec. 34. Effective January 1, 2013.)



127265

Where the order of the Advisory Health Council remands the decision of the department pursuant to subdivision (b) of Section 127260, the council may direct the department to reconsider the application pursuant to Section 11521 of the Government Code in the light of its order and to take further action as is specially enjoined upon it by law, but the order shall not limit or control in any way the discretion vested by law in the department.

If the Advisory Health Council does not adopt a decision within 90 calendar days after the close of the hearing provided for by Section 127250, in the absence of reconsideration on the motion of the department, the decision of the department shall be final.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127270

An appellant, other than an agency of the state or the Board of Regents of the University of California, who petitions pursuant to Section 127250, shall be responsible for the actual cost to the state for the hearing officers and stenographic assistance, including reproduction of minutes and reports, connected with the appeal, as determined by the Department of General Services. However, when a decision of the department is remanded or reversed by the council, the appellant shall not be required to reimburse the costs.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127275

Judicial review of a decision of the Advisory Health Council affirming the decision of the department pursuant to subdivision (a) of Section 127260 may be had by any party to the proceedings, other than the department, as provided in Section 1094.5 of the Code of Civil Procedure. An appellant desiring to contest an adverse decision of the department need not pursue the appeal procedures prescribed by this chapter, but may elect to pursue direct judicial remedy pursuant to Section 1094.5 of the Code of Civil Procedure. The decision of the council or department shall be upheld against a claim that its findings are not supported by the evidence unless the court determines that the findings are not supported by substantial evidence.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127280

(a) Every health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2, except a health facility owned and operated by the state, shall each year be charged a fee established by the office consistent with the requirements of this section.

(b) Commencing in calendar year 2004, every freestanding ambulatory surgery clinic as defined in Section 128700, shall each year be charged a fee established by the office consistent with the requirements of this section.

(c) The fee structure shall be established each year by the office to produce revenues equal to the appropriation made in the annual Budget Act or another statute to pay for the functions required to be performed by the office pursuant to this chapter, Article 2 (commencing with Section 127340) of Chapter 2, or Chapter 1 (commencing with Section 128675) of Part 5, and to pay for any other health-related programs administered by the office. The fee shall be due on July 1 and delinquent on July 31 of each year.

(d) The fee for a health facility that is not a hospital, as defined in subdivision (c) of Section 128700, shall be not more than 0.035 percent of the gross operating cost of the facility for the provision of health care services for its last fiscal year that ended on or before June 30 of the preceding calendar year.

(e) The fee for a hospital, as defined in subdivision (c) of Section 128700, shall be not more than 0.035 percent of the gross operating cost of the facility for the provision of health care services for its last fiscal year that ended on or before June 30 of the preceding calendar year.

(f) (1) The fee for a freestanding ambulatory surgery clinic shall be established at an amount equal to the number of ambulatory surgery data records submitted to the office pursuant to Section 128737 for encounters in the preceding calendar year multiplied by not more than fifty cents ($0.50).

(2) (A) For the calendar year 2004 only, a freestanding ambulatory surgery clinic shall estimate the number of records it will file pursuant to Section 128737 for the calendar year 2004 and shall report that number to the office by March 12, 2004. The estimate shall be as accurate as possible. The fee in the calendar year 2004 shall be established initially at an amount equal to the estimated number of records reported multiplied by fifty cents ($0.50) and shall be due on July 1 and delinquent on July 31, 2004.

(B) The office shall compare the actual number of records filed by each freestanding clinic for the calendar year 2004 pursuant to Section 128737 with the estimated number of records reported pursuant to subparagraph (A). If the actual number reported is less than the estimated number reported, the office shall reduce the fee of the clinic for calendar year 2005 by the amount of the difference multiplied by fifty cents ($0.50). If the actual number reported exceeds the estimated number reported, the office shall increase the fee of the clinic for calendar year 2005 by the amount of the difference multiplied by fifty cents ($0.50) unless the actual number reported is greater than 120 percent of the estimated number reported, in which case the office shall increase the fee of the clinic for calendar year 2005 by the amount of the difference, up to and including 120 percent of the estimated number, multiplied by fifty cents ($0.50), and by the amount of the difference in excess of 120 percent of the estimated number multiplied by one dollar ($1).

(g) There is hereby established the California Health Data and Planning Fund within the office for the purpose of receiving and expending fee revenues collected pursuant to this chapter.

(h) Any amounts raised by the collection of the special fees provided for by subdivisions (d), (e), and (f) that are not required to meet appropriations in the Budget Act for the current fiscal year shall remain in the California Health Data and Planning Fund and shall be available to the office in succeeding years when appropriated by the Legislature in the annual Budget Act or another statute, for expenditure under the provisions of this chapter, Article 2 (commencing with Section 127340) of Chapter 2, and Chapter 1 (commencing with Section 128675) of Part 5, or for any other health-related programs administered by the office, and shall reduce the amount of the special fees that the office is authorized to establish and charge.

(i) (1) No health facility liable for the payment of fees required by this section shall be issued a license or have an existing license renewed unless the fees are paid. A new, previously unlicensed, health facility shall be charged a pro rata fee to be established by the office during the first year of operation.

(2) The license of any health facility, against which the fees required by this section are charged, shall be revoked, after notice and hearing, if it is determined by the office that the fees required were not paid within the time prescribed by subdivision (c).

(j) This section shall become operative on January 1, 2002.

(Amended by Stats. 2011, Ch. 32, Sec. 17. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



127280.1

Notwithstanding any other provision of law, up to two hundred thousand dollars ($200,000) of the moneys collected pursuant to Section 127280 may be used by the State Department of Health Services for data collection on, analysis of, and reporting on, maternal and perinatal outcomes, if funds are appropriated in the Budget Act.

(Amended by Stats. 2003, Ch. 230, Sec. 16. Effective August 11, 2003.)



127285

(a)  Health facilities and clinics, except for chronic dialysis clinics as defined in subdivision (b) of Section 1204, shall annually report to the office all of the following information on forms supplied by the office:

(1)  A current inventory of beds and services.

(2)  Utilization data by bed type and service.

(3)  Acquisitions of diagnostic or therapeutic equipment during the reporting period with a value in excess of five hundred thousand dollars ($500,000).

(4)  Commencement of projects during the reporting period that require a capital expenditure for the facility or clinic in excess of one million dollars ($1,000,000).

(b)  With respect to chronic dialysis clinics, the office may annually obtain this information to the extent it is available from the Federal End Stage Renal Disease Network.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127290

(a)  The department shall contract with agencies approved pursuant to Section 127155 for the purpose of providing agencies with funds to assist them to perform the duties required of them by this chapter. The Advisory Health Council shall review and make recommendations to the department upon all contracts to be entered into under this section. The department shall prepare contracts upon information submitted by agencies in the form required by the department.

(b)  Pending final approval by the department of the contracts, the department may advance funds to those area health planning agencies that the director determines require emergency assistance to carry out their functions under this chapter. This emergency funding authority shall expire July 1, 1977. After determining the emergency funding available to each area health planning agency, the department shall immediately notify the administrative body of each area health planning agency of the amount and the conditions governing its availability.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127295

The Legislature finds that funds available to the office, the health systems agencies, and the area health planning agencies for the implementation of this chapter may prevent the office, the health systems agencies and the area health planning agencies from fully complying with their statutorily mandated functions.

In the event that the health systems agencies lose all, or substantially all, federal funding that is not replaced by other funding at a level that allows them to fulfill their major responsibilities under this chapter and in order to ensure continuity of the certificate-of-need process, the Governor is hereby authorized to request that the Secretary for Health and Human Services eliminate federal designation and funding of some or all health systems agencies located within the state and to terminate some or all duties assigned to area health system planning agencies and to assign the office to conduct some or all functions heretofore designated to the health systems agencies and area health planning agencies.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127300

Notwithstanding any other provision of law, on and after January 1, 1987, the requirement that health facilities and specialty clinics apply for, and obtain, certificates of need or certificates of exemption is indefinitely suspended.

(Amended by Stats. 2000, Ch. 517, Sec. 9. Effective January 1, 2001.)






ARTICLE 2 - Hospitals: Community Benefits

127340

The Legislature finds and declares all of the following:

(a)  Private not-for-profit hospitals meet certain needs of their communities through the provision of essential health care and other services. Public recognition of their unique status has led to favorable tax treatment by the government. In exchange, nonprofit hospitals assume a social obligation to provide community benefits in the public interest.

(b)  Hospitals and the environment in which they operate have undergone dramatic changes. The pace of change will accelerate in response to health care reform. In light of this, significant public benefit would be derived if private not-for-profit hospitals reviewed and reaffirmed periodically their commitment to assist in meeting their communities’ health care needs by identifying and documenting benefits provided to the communities which they serve.

(c)  California’s private not-for-profit hospitals provide a wide range of benefits to their communities in addition to those reflected in the financial data reported to the state.

(d)  Unreported community benefits that are often provided but not otherwise reported include, but are not limited to, all of the following:

(1)  Community-oriented wellness and health promotion.

(2)  Prevention services, including, but not limited to, health screening, immunizations, school examinations, and disease counseling and education.

(3)  Adult day care.

(4)  Child care.

(5)  Medical research.

(6)  Medical education.

(7)  Nursing and other professional training.

(8)  Home-delivered meals to the homebound.

(9)  Sponsorship of free food, shelter, and clothing to the homeless.

(10)  Outreach clinics in socioeconomically depressed areas.

(e)  Direct provision of goods and services, as well as preventive programs, should be emphasized by hospitals in the development of community benefit plans.

(Added by Stats. 1996, Ch. 1023, Sec. 353. Effective September 29, 1996.)



127345

As used in this article, the following terms have the following meanings:

(a)  “Community benefits plan” means the written document prepared for annual submission to the Office of Statewide Health Planning and Development that shall include, but shall not be limited to, a description of the activities that the hospital has undertaken in order to address identified community needs within its mission and financial capacity, and the process by which the hospital developed the plan in consultation with the community.

(b)  “Community” means the service areas or patient populations for which the hospital provides health care services.

(c)  Solely for the planning and reporting purposes of this article, “community benefit” means a hospital’s activities that are intended to address community needs and priorities primarily through disease prevention and improvement of health status, including, but not limited to, any of the following:

(1)  Health care services, rendered to vulnerable populations, including, but not limited to, charity care and the unreimbursed cost of providing services to the uninsured, underinsured, and those eligible for Medi-Cal, Medicare, California Childrens Services Program, or county indigent programs.

(2)  The unreimbursed cost of services included in subdivision (d) of Section 127340.

(3)  Financial or in-kind support of public health programs.

(4)  Donation of funds, property, or other resources that contribute to a community priority.

(5)  Health care cost containment.

(6)  Enhancement of access to health care or related services that contribute to a healthier community.

(7)  Services offered without regard to financial return because they meet a community need in the service area of the hospital, and other services including health promotion, health education, prevention, and social services.

(8)  Food, shelter, clothing, education, transportation, and other goods or services that help maintain a person’s health.

(d)  “Community needs assessment” means the process by which the hospital identifies, for its primary service area as determined by the hospital, unmet community needs.

(e)  “Community needs” means those requisites for improvement or maintenance of health status in the community.

(f)  “Hospital” means a private not-for-profit acute hospital licensed under subdivision (a), (b), or (f) of Section 1250 and is owned by a corporation that has been determined to be exempt from taxation under the United States Internal Revenue Code. “Hospital” does not mean any of the following:

(1)  Hospitals that are dedicated to serving children and that do not receive direct payment for services to any patient.

(2)  Small and rural hospitals as defined in Section 124840.

(g)  “Mission statement” means a hospital’s primary objectives for operation as adopted by its governing body.

(h)  “Vulnerable populations” means any population that is exposed to medical or financial risk by virtue of being uninsured, underinsured, or eligible for Medi-Cal, Medicare, California Childrens Services Program, or county indigent programs.

(Added by Stats. 1996, Ch. 1023, Sec. 353. Effective September 29, 1996.)



127350

Each hospital shall do all of the following:

(a)  By July 1, 1995, reaffirm its mission statement that requires its policies integrate and reflect the public interest in meeting its responsibilities as a not-for-profit organization.

(b)  By January 1, 1996, complete, either alone, in conjunction with other health care providers, or through other organizational arrangements, a community needs assessment evaluating the health needs of the community serviced by the hospital, that includes, but is not limited to, a process for consulting with community groups and local government officials in the identification and prioritization of community needs that the hospital can address directly, in collaboration with others, or through other organizational arrangement. The community needs assessment shall be updated at least once every three years.

(c)  By April 1, 1996, and annually thereafter adopt and update a community benefits plan for providing community benefits either alone, in conjunction with other health care providers, or through other organizational arrangements.

(d)  Annually submit its community benefits plan, including, but not limited to, the activities that the hospital has undertaken in order to address community needs within its mission and financial capacity to the Office of Statewide Health Planning and Development. The hospital shall, to the extent practicable, assign and report the economic value of community benefits provided in furtherance of its plan. Effective with hospital fiscal years, beginning on or after January 1, 1996, each hospital shall file a copy of the plan with the office not later than 150 days after the hospital’s fiscal year ends. The reports filed by the hospitals shall be made available to the public by the office. Hospitals under the common control of a single corporation or another entity may file a consolidated report.

(Added by Stats. 1996, Ch. 1023, Sec. 353. Effective September 29, 1996.)



127355

The hospital shall include all of the following elements in its community benefits plan:

(a)  Mechanisms to evaluate the plan’s effectiveness including, but not limited to, a method for soliciting the views of the community served by the hospital and identification of community groups and local government officials consulted during the development of the plan.

(b)  Measurable objectives to be achieved within specified timeframes.

(c)  Community benefits categorized into the following framework:

(1)  Medical care services.

(2)  Other benefits for vulnerable populations.

(3)  Other benefits for the broader community.

(4)  Health research, education, and training programs.

(5)  Nonquantifiable benefits.

(Added by Stats. 1996, Ch. 1023, Sec. 353. Effective September 29, 1996.)



127360

Nothing in this article shall be construed to authorize or require specific formats for hospital needs assessments, community benefit plans, or reports until recommendations pursuant to former Section 127365, as added by Chapter 1023 of the Statutes of 1996, are considered and enacted by the Legislature.

Nothing in this article shall be used to justify the tax-exempt status of a hospital under state law. Nothing in this article shall preclude the office from requiring hospitals to directly report their charity activities.

(Amended by Stats. 2004, Ch. 193, Sec. 131. Effective January 1, 2005.)









CHAPTER 2.5 - Fair Pricing Policies

ARTICLE 1 - Hospital Fair Pricing Policies

127400

As used in this article, the following terms have the following meanings:

(a) “Allowance for financially qualified patient” means, with respect to services rendered to a financially qualified patient, an allowance that is applied after the hospital’s charges are imposed on the patient, due to the patient’s determined financial inability to pay the charges.

(b) “Federal poverty level” means the poverty guidelines updated periodically in the Federal Register by the United States Department of Health and Human Services under authority of subsection (2) of Section 9902 of Title 42 of the United States Code.

(c) “Financially qualified patient” means a patient who is both of the following:

(1) A patient who is a self-pay patient, as defined in subdivision (f), or a patient with high medical costs, as defined in subdivision (g).

(2) A patient who has a family income that does not exceed 350 percent of the federal poverty level.

(d) “Hospital” means a facility that is required to be licensed under subdivision (a), (b), or (f) of Section 1250, except a facility operated by the State Department of State Hospitals or the Department of Corrections and Rehabilitation.

(e) “Office” means the Office of Statewide Health Planning and Development.

(f) “Self-pay patient” means a patient who does not have third-party coverage from a health insurer, health care service plan, Medicare, or Medicaid, and whose injury is not a compensable injury for purposes of workers’ compensation, automobile insurance, or other insurance as determined and documented by the hospital. Self-pay patients may include charity care patients.

(g) “A patient with high medical costs” means a person whose family income does not exceed 350 percent of the federal poverty level, as defined in subdivision (b). For these purposes, “high medical costs” means any of the following:

(1) Annual out-of-pocket costs incurred by the individual at the hospital that exceed 10 percent of the patient’s family income in the prior 12 months.

(2) Annual out-of-pocket expenses that exceed 10 percent of the patient’s family income, if the patient provides documentation of the patient’s medical expenses paid by the patient or the patient’s family in the prior 12 months.

(3) A lower level determined by the hospital in accordance with the hospital’s charity care policy.

(h) “Patient’s family” means the following:

(1) For persons 18 years of age and older, spouse, domestic partner, as defined in Section 297 of the Family Code, and dependent children under 21 years of age, whether living at home or not.

(2) For persons under 18 years of age, parent, caretaker relatives, and other children under 21 years of age of the parent or caretaker relative.

(i) “Reasonable payment plan” means monthly payments that are not more than 10 percent of a patient’s family income for a month, excluding deductions for essential living expenses. “Essential living expenses” means, for purposes of this subdivision, expenses for any of the following: rent or house payment and maintenance, food and household supplies, utilities and telephone, clothing, medical and dental payments, insurance, school or child care, child or spousal support, transportation and auto expenses, including insurance, gas, and repairs, installment payments, laundry and cleaning, and other extraordinary expenses.

(Amended by Stats. 2014, Ch. 758, Sec. 1. Effective January 1, 2015.)



127401

Each general acute care hospital licensed pursuant to subdivision (a) of Section 1250 shall comply with the provisions of this article as a condition of licensure. The State Department of Health Services shall be responsible for the enforcement of these provisions.

(Added by Stats. 2006, Ch. 755, Sec. 1. Effective January 1, 2007.)



127405

(a) (1) (A) Each hospital shall maintain an understandable written policy regarding discount payments for financially qualified patients as well as an understandable written charity care policy. Uninsured patients or patients with high medical costs who are at or below 350 percent of the federal poverty level, as defined in subdivision (b) of Section 127400, shall be eligible to apply for participation under a hospital’s charity care policy or discount payment policy. Notwithstanding any other provision of this article, a hospital may choose to grant eligibility for its discount payment policy or charity care policies to patients with incomes over 350 percent of the federal poverty level. Both the charity care policy and the discount payment policy shall state the process used by the hospital to determine whether a patient is eligible for charity care or discounted payment. In the event of a dispute, a patient may seek review from the business manager, chief financial officer, or other appropriate manager as designated in the charity care policy and the discount payment policy.

(B) The written policy regarding discount payments shall also include a statement that an emergency physician, as defined in Section 127450, who provides emergency medical services in a hospital that provides emergency care is also required by law to provide discounts to uninsured patients or patients with high medical costs who are at or below 350 percent of the federal poverty level. This statement shall not be construed to impose any additional responsibilities upon the hospital.

(2) Rural hospitals, as defined in Section 124840, may establish eligibility levels for financial assistance and charity care at less than 350 percent of the federal poverty level as appropriate to maintain their financial and operational integrity.

(b) A hospital’s discount payment policy shall clearly state eligibility criteria based upon income consistent with the application of the federal poverty level. The discount payment policy shall also include an extended payment plan to allow payment of the discounted price over time. The policy shall provide that the hospital and the patient shall negotiate the terms of the payment plan, and take into consideration the patient’s family income and essential living expenses. If the hospital and the patient cannot agree on the payment plan, the hospital shall use the formula described in subdivision (i) of Section 127400 to create a reasonable payment plan.

(c) The charity care policy shall state clearly the eligibility criteria for charity care. In determining eligibility under its charity care policy, a hospital may consider income and monetary assets of the patient. For purposes of this determination, monetary assets shall not include retirement or deferred compensation plans qualified under the Internal Revenue Code, or nonqualified deferred compensation plans. Furthermore, the first ten thousand dollars ($10,000) of a patient’s monetary assets shall not be counted in determining eligibility, nor shall 50 percent of a patient’s monetary assets over the first ten thousand dollars ($10,000) be counted in determining eligibility.

(d) A hospital shall limit expected payment for services it provides to a patient at or below 350 percent of the federal poverty level, as defined in subdivision (b) of Section 127400, eligible under its discount payment policy to the amount of payment the hospital would expect, in good faith, to receive for providing services from Medicare, Medi-Cal, the Healthy Families Program, or another government-sponsored health program of health benefits in which the hospital participates, whichever is greater. If the hospital provides a service for which there is no established payment by Medicare or any other government-sponsored program of health benefits in which the hospital participates, the hospital shall establish an appropriate discounted payment.

(e) A patient, or patient’s legal representative, who requests a discounted payment, charity care, or other assistance in meeting his or her financial obligation to the hospital shall make every reasonable effort to provide the hospital with documentation of income and health benefits coverage. If the person requests charity care or a discounted payment and fails to provide information that is reasonable and necessary for the hospital to make a determination, the hospital may consider that failure in making its determination.

(1) For purposes of determining eligibility for discounted payment, documentation of income shall be limited to recent pay stubs or income tax returns.

(2) For purposes of determining eligibility for charity care, documentation of assets may include information on all monetary assets, but shall not include statements on retirement or deferred compensation plans qualified under the Internal Revenue Code, or nonqualified deferred compensation plans. A hospital may require waivers or releases from the patient or the patient’s family, authorizing the hospital to obtain account information from financial or commercial institutions, or other entities that hold or maintain the monetary assets, to verify their value.

(3) Information obtained pursuant to paragraph (1) or (2) shall not be used for collections activities. This paragraph does not prohibit the use of information obtained by the hospital, collection agency, or assignee independently of the eligibility process for charity care or discounted payment.

(4) Eligibility for discounted payments or charity care may be determined at any time the hospital is in receipt of information specified in paragraph (1) or (2), respectively.

(Amended by Stats. 2014, Ch. 758, Sec. 2. Effective January 1, 2015.)



127410

(a) Each hospital shall provide patients with a written notice that shall contain information about availability of the hospital’s discount payment and charity care policies, including information about eligibility, as well as contact information for a hospital employee or office from which the person may obtain further information about these policies. This written notice shall be provided in addition to the estimate provided pursuant to Section 1339.585. The notice shall also be provided to patients who receive emergency or outpatient care and who may be billed for that care, but who were not admitted. The notice shall be provided in English, and in languages other than English. The languages to be provided shall be determined in a manner similar to that required pursuant to Section 12693.30 of the Insurance Code. Written correspondence to the patient required by this article shall also be in the language spoken by the patient, consistent with Section 12693.30 of the Insurance Code and applicable state and federal law.

(b) Notice of the hospital’s policy for financially qualified and self-pay patients shall be clearly and conspicuously posted in locations that are visible to the public, including, but not limited to, all of the following:

(1) Emergency department, if any.

(2) Billing office.

(3) Admissions office.

(4) Other outpatient settings.

(Amended by Stats. 2007, Ch. 130, Sec. 181. Effective January 1, 2008.)



127420

(a) Each hospital shall make all reasonable efforts to obtain from the patient or his or her representative information about whether private or public health insurance or sponsorship may fully or partially cover the charges for care rendered by the hospital to a patient, including, but not limited to, any of the following:

(1) Private health insurance, including coverage offered through the California Health Benefit Exchange.

(2) Medicare.

(3) The Medi-Cal program, the Healthy Families Program, the California Children’s Services program, or other state-funded programs designed to provide health coverage.

(b) If a hospital bills a patient who has not provided proof of coverage by a third party at the time the care is provided or upon discharge, as a part of that billing, the hospital shall provide the patient with a clear and conspicuous notice that includes all of the following:

(1) A statement of charges for services rendered by the hospital.

(2) A request that the patient inform the hospital if the patient has health insurance coverage, Medicare, Healthy Families Program, Medi-Cal, or other coverage.

(3) A statement that, if the consumer does not have health insurance coverage, the consumer may be eligible for Medicare, Healthy Families Program, Medi-Cal, coverage offered through the California Health Benefit Exchange, California Children’s Services program, other state- or county-funded health coverage, or charity care.

(4) A statement indicating how patients may obtain applications for the Medi-Cal program and the Healthy Families Program, coverage offered through the California Health Benefit Exchange, or other state- or county-funded health coverage programs and that the hospital will provide these applications. The hospital shall also provide patients with a referral to a local consumer assistance center housed at legal services offices. If the patient does not indicate coverage by a third-party payer specified in subdivision (a) or requests a discounted price or charity care, then the hospital shall provide an application for the Medi-Cal program, the Healthy Families Program, or other state- or county-funded health coverage programs. This application shall be provided prior to discharge if the patient has been admitted or to patients receiving emergency or outpatient care.

(5) Information regarding the financially qualified patient and charity care application, including the following:

(A) A statement that indicates that if the patient lacks, or has inadequate, insurance, and meets certain low- and moderate-income requirements, the patient may qualify for discounted payment or charity care.

(B) The name and telephone number of a hospital employee or office from whom or which the patient may obtain information about the hospital’s discount payment and charity care policies, and how to apply for that assistance.

(C) If a patient applies, or has a pending application, for another health coverage program at the same time that he or she applies for a hospital charity care or discount payment program, neither application shall preclude eligibility for the other program.

(Amended by Stats. 2014, Ch. 758, Sec. 3. Effective January 1, 2015.)



127425

(a) Each hospital shall have a written policy about when and under whose authority patient debt is advanced for collection, whether the collection activity is conducted by the hospital, an affiliate or subsidiary of the hospital, or by an external collection agency.

(b) Each hospital shall establish a written policy defining standards and practices for the collection of debt, and shall obtain a written agreement from any agency that collects hospital receivables that it will adhere to the hospital’s standards and scope of practices. This agreement shall require the affiliate, subsidiary, or external collection agency of the hospital that collects the debt to comply with the hospital’s definition and application of a reasonable payment plan, as defined in subdivision (i) of Section 127400. The policy shall not conflict with other applicable laws and shall not be construed to create a joint venture between the hospital and the external entity, or otherwise to allow hospital governance of an external entity that collects hospital receivables. In determining the amount of a debt a hospital may seek to recover from patients who are eligible under the hospital’s charity care policy or discount payment policy, the hospital may consider only income and monetary assets as limited by Section 127405.

(c) At time of billing, each hospital shall provide a written summary consistent with Section 127410, which includes the same information concerning services and charges provided to all other patients who receive care at the hospital.

(d) For a patient that lacks coverage, or for a patient that provides information that he or she may be a patient with high medical costs, as defined in this article, a hospital, any assignee of the hospital, or other owner of the patient debt, including a collection agency, shall not report adverse information to a consumer credit reporting agency or commence civil action against the patient for nonpayment at any time prior to 150 days after initial billing.

(e) If a patient is attempting to qualify for eligibility under the hospital’s charity care or discount payment policy and is attempting in good faith to settle an outstanding bill with the hospital by negotiating a reasonable payment plan or by making regular partial payments of a reasonable amount, the hospital shall not send the unpaid bill to any collection agency or other assignee, unless that entity has agreed to comply with this article.

(f) (1) The hospital or other assignee that is an affiliate or subsidiary of the hospital shall not, in dealing with patients eligible under the hospital’s charity care or discount payment policies, use wage garnishments or liens on primary residences as a means of collecting unpaid hospital bills.

(2) A collection agency or other assignee that is not a subsidiary or affiliate of the hospital shall not, in dealing with any patient under the hospital’s charity care or discount payment policies, use as a means of collecting unpaid hospital bills, any of the following:

(A) A wage garnishment, except by order of the court upon noticed motion, supported by a declaration filed by the movant identifying the basis for which it believes that the patient has the ability to make payments on the judgment under the wage garnishment, which the court shall consider in light of the size of the judgment and additional information provided by the patient prior to, or at, the hearing concerning the patient’s ability to pay, including information about probable future medical expenses based on the current condition of the patient and other obligations of the patient.

(B) Notice or conduct a sale of the patient’s primary residence during the life of the patient or his or her spouse, or during the period a child of the patient is a minor, or a child of the patient who has attained the age of majority is unable to take care of himself or herself and resides in the dwelling as his or her primary residence. In the event a person protected by this paragraph owns more than one dwelling, the primary residence shall be the dwelling that is the patient’s current homestead, as defined in Section 704.710 of the Code of Civil Procedure, or was the patient’s homestead at the time of the death of a person other than the patient who is asserting the protections of this paragraph.

(3) This requirement does not preclude a hospital, collection agency, or other assignee from pursuing reimbursement and any enforcement remedy or remedies from third-party liability settlements, tortfeasors, or other legally responsible parties.

(g) Extended payment plans offered by a hospital to assist patients eligible under the hospital’s charity care policy, discount payment policy, or any other policy adopted by the hospital for assisting low-income patients with no insurance or high medical costs in settling outstanding past due hospital bills, shall be interest free. The hospital extended payment plan may be declared no longer operative after the patient’s failure to make all consecutive payments due during a 90-day period. Before declaring the hospital extended payment plan no longer operative, the hospital, collection agency, or assignee shall make a reasonable attempt to contact the patient by telephone and, to give notice in writing, that the extended payment plan may become inoperative, and of the opportunity to renegotiate the extended payment plan. Prior to the hospital extended payment plan being declared inoperative, the hospital, collection agency, or assignee shall attempt to renegotiate the terms of the defaulted extended payment plan, if requested by the patient. The hospital, collection agency, or assignee shall not report adverse information to a consumer credit reporting agency or commence a civil action against the patient or responsible party for nonpayment prior to the time the extended payment plan is declared to be no longer operative. For purposes of this section, the notice and telephone call to the patient may be made to the last known telephone number and address of the patient.

(h) Nothing in this section shall be construed to diminish or eliminate any protections consumers have under existing federal and state debt collection laws, or any other consumer protections available under state or federal law. If the patient fails to make all consecutive payments for 90 days and fails to renegotiate a payment plan, this subdivision does not limit or alter the obligation of the patient to make payments on the obligation owing to the hospital pursuant to any contract or applicable statute from the date that the extended payment plan is declared no longer operative, as set forth in subdivision (g).

(Amended by Stats. 2014, Ch. 758, Sec. 4. Effective January 1, 2015.)



127426

(a) The period described in Section 127425 shall be extended if the patient has a pending appeal for coverage of the services, until a final determination of that appeal is made, if the patient makes a reasonable effort to communicate with the hospital about the progress of any pending appeals.

(b) For purposes of this section, “pending appeal” includes any of the following:

(1) A grievance against a contracting health care service plan, as described in Chapter 2.2 (commencing with Section 1340) of Division 2, or against an insurer, as described in Chapter 1 (commencing with Section 10110) of Part 2 of Division 2 of the Insurance Code.

(2) An independent medical review, as described in Section 10145.3 or 10169 of the Insurance Code.

(3) A fair hearing for a review of a Medi-Cal claim pursuant to Section 10950 of the Welfare and Institutions Code.

(4) An appeal regarding Medicare coverage consistent with federal law and regulations.

(Added by Stats. 2006, Ch. 755, Sec. 1. Effective January 1, 2007.)



127430

(a) Prior to commencing collection activities against a patient, the hospital, any assignee of the hospital, or other owner of the patient debt, including a collection agency, shall provide the patient with a clear and conspicuous written notice containing both of the following:

(1) A plain language summary of the patient’s rights pursuant to this article, the Rosenthal Fair Debt Collection Practices Act (Title 1.6C (commencing with Section 1788) of Part 4 of Division 3 of the Civil Code), and the federal Fair Debt Collection Practices Act (Subchapter V (commencing with Section 1692) of Chapter 41 of Title 15 of the United States Code). The summary shall include a statement that the Federal Trade Commission enforces the federal act.

The summary shall be sufficient if it appears in substantially the following form: “State and federal law require debt collectors to treat you fairly and prohibit debt collectors from making false statements or threats of violence, using obscene or profane language, and making improper communications with third parties, including your employer. Except under unusual circumstances, debt collectors may not contact you before 8:00 a.m. or after 9:00 p.m. In general, a debt collector may not give information about your debt to another person, other than your attorney or spouse. A debt collector may contact another person to confirm your location or to enforce a judgment. For more information about debt collection activities, you may contact the Federal Trade Commission by telephone at 1-877-FTC-HELP (382-4357) or online at www.ftc.gov.”

(2) A statement that nonprofit credit counseling services may be available in the area.

(b) The notice required by subdivision (a) shall also accompany any document indicating that the commencement of collection activities may occur.

(c) The requirements of this section shall apply to the entity engaged in the collection activities. If a hospital assigns or sells the debt to another entity, the obligations shall apply to the entity, including a collection agency, engaged in the debt collection activity.

(Amended by Stats. 2007, Ch. 347, Sec. 4. Effective January 1, 2008.)



127435

Each hospital shall provide to the office a copy of its discount payment policy, charity care policy, eligibility procedures for those policies, review process, and the application for charity care or discounted payment programs. The office may determine whether the information is to be provided electronically or in some other manner. The information shall be provided at least biennially on January 1, or when a significant change is made. If no significant change has been made by the hospital since the information was previously provided, notifying the office of the lack of change shall meet the requirements of this section. The office shall make this information available to the public.

(Added by Stats. 2006, Ch. 755, Sec. 1. Effective January 1, 2007.)



127440

The hospital shall reimburse the patient or patients any amount actually paid in excess of the amount due under this article, including interest. Interest owed by the hospital to the patient shall accrue at the rate set forth in Section 685.010 of the Code of Civil Procedure, beginning on the date payment by the patient is received by the hospital. However, a hospital is not required to reimburse the patient or pay interest if the amount due is less than five dollars ($5.00). The hospital shall give the patient a credit for the amount due for at least 60 days from the date the amount is due.

(Amended by Stats. 2007, Ch. 347, Sec. 5. Effective January 1, 2008.)



127443

The rights, remedies, and penalties established by this article are cumulative, and shall not supersede the rights, remedies, or penalties established under other laws.

(Added by Stats. 2006, Ch. 755, Sec. 1. Effective January 1, 2007.)



127444

Nothing in this article shall be construed to prohibit a hospital from uniformly imposing charges from its established charge schedule or published rates, nor shall this article preclude the recognition of a hospital’s established charge schedule or published rates for purposes of applying any payment limit, interim payment amount, or other payment calculation based upon a hospital’s rates or charges under the Medi-Cal program, the Medicare Program, workers’ compensation, or other federal, state, or local public program of health benefits. No health care service plan, insurer, or any other person shall reduce the amount it would otherwise reimburse a claim for hospital services because a hospital has waived, or will waive, collection of all or a portion of a patient’s bill for hospital services in accordance with the hospital’s charity care or discount payment policy, notwithstanding any contractual provision.

(Amended by Stats. 2007, Ch. 347, Sec. 6. Effective January 1, 2008.)



127445

Notwithstanding any other provision of law, the amounts paid by parties for services resulting from reduced or waived charges under a hospital’s discounted payment or charity care policy shall not constitute a hospital’s uniform, published, prevailing, or customary charges, its usual fees to the general public, or its charges to non-Medi-Cal purchasers under comparable circumstances, and shall not be used to calculate a hospital’s median non-Medicare or Medi-Cal charges, for purposes of any payment limit under the federal Medicare Program, the Medi-Cal program, or any other federal or state-financed health care program.

(Added by Stats. 2006, Ch. 755, Sec. 1. Effective January 1, 2007.)



127446

To the extent that any requirement of Section 127400, 127401, or 127405 results in a federal determination that a hospital’s established charge schedule or published rates are not the hospital’s customary or prevailing charges for services, the requirement in question shall be inoperative for all general acute care hospitals, including, but not limited to, a hospital that is licensed to and operated by a county or a hospital authority established pursuant to Section 101850. The State Department of Public Health shall seek federal guidance regarding modifications to the requirement in question. All other requirements of this article shall remain in effect.

(Amended by Stats. 2007, Ch. 483, Sec. 36. Effective January 1, 2008.)






ARTICLE 2 - Emergency Physician Fair Pricing Policies

127450

As used in this article, the following terms have the following meanings:

(a) “Allowance for financially qualified patient” means, with respect to emergency care rendered to a financially qualified patient, an allowance that is applied after the emergency physician’s charges are imposed on the patient, due to the patient’s determined financial inability to pay the charges.

(b) “Emergency care” means emergency medical services and care, as defined in Section 1317.1, that is provided by an emergency physician in the emergency department of a hospital.

(c) “Emergency physician” means a physician and surgeon licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code who is credentialed by a hospital and either employed or contracted by the hospital to provide emergency medical services in the emergency department of the hospital, except that an “emergency physician” shall not include a physician specialist who is called into the emergency department of a hospital or who is on staff or has privileges at the hospital outside of the emergency department.

(d) “Federal poverty level” means the poverty guidelines updated periodically in the Federal Register by the United States Department of Health and Human Services under authority of subsection (2) of Section 9902 of Title 42 of the United States Code.

(e) “Financially qualified patient” means a patient who is both of the following:

(1) A patient who is a self-pay patient or a patient with high medical costs.

(2) A patient who has a family income that does not exceed 350 percent of the federal poverty level.

(f) “Hospital” means a facility that is required to be licensed under subdivision (a) of Section 1250, except a facility operated by the State Department of State Hospitals or the Department of Corrections and Rehabilitation.

(g) “Office” means the Office of Statewide Health Planning and Development.

(h) “Self-pay patient” means a patient who does not have third-party coverage from a health insurer, health care service plan, Medicare, or Medicaid, and whose injury is not a compensable injury for purposes of workers’ compensation, automobile insurance, or other insurance as determined and documented by the emergency physician. Self-pay patients may include charity care patients.

(i) “A patient with high medical costs” means a person whose family income does not exceed 350 percent of the federal poverty level if that individual does not receive a discounted rate from the emergency physician as a result of his or her third-party coverage. For these purposes, “high medical costs” means any of the following:

(1) Annual out-of-pocket costs incurred by the individual at the hospital that provided emergency care that exceed 10 percent of the patient’s family income in the prior 12 months.

(2) Annual out-of-pocket expenses that exceed 10 percent of the patient’s family income, if the patient provides documentation of the patient’s medical expenses paid by the patient or the patient’s family in the prior 12 months. The emergency physician may waive the request for documentation.

(3) A lower level determined by the emergency physician in accordance with the emergency physician’s discounted payment policy.

(j) “Patient’s family” means the following:

(1) For persons 18 years of age and older, spouse, domestic partner, as defined in Section 297 of the Family Code, and dependent children under 21 years of age, whether living at home or not.

(2) For persons under 18 years of age, parent, caretaker relatives, and other children under 21 years of age of the parent or caretaker relative.

(k) “Reasonable payment formula” means monthly payments that are not more than 10 percent of a patient’s family income for a month, excluding deductions for essential living expenses. “Essential living expenses” means, for purposes of this subdivision, expenses for all of the following: rent or house payment and maintenance, food and household supplies, utilities and telephone, clothing, medical and dental payments, insurance, school or child care, child or spousal support, transportation and auto expenses, including insurance, gas, and repairs, installment payments, laundry and cleaning, and other extraordinary expenses.

(Amended by Stats. 2014, Ch. 758, Sec. 5. Effective January 1, 2015.)



127451

A violation of this article shall not constitute a violation of the terms of a physician and surgeon’s licensure.

(Added by Stats. 2010, Ch. 445, Sec. 4. Effective January 1, 2011.)



127452

(a) Uninsured patients or patients with high medical costs who are at or below 350 percent of the federal poverty level shall be eligible to apply to an emergency physician for a discount payment pursuant to a discount payment policy. Notwithstanding any other provision of this article, an emergency physician may choose to grant eligibility for a discount payment policy to patients with incomes over 350 percent of the federal poverty level.

(b) An emergency physician shall limit expected payment for services provided to a patient at or below 350 percent of the federal poverty level and who is eligible under the emergency physician’s discount payment policy to an amount that is no greater than 50 percent of the median of billed charges based on a nationally recognized database of physician and surgeon charges until the nonprofit FAIR Health, Inc. creates a database that makes available the rate of payment received by physician and surgeons from commercial insurers for the same services in the same or similar geographic region. When FAIR Health, Inc. makes available the rate of payment received by physicians and surgeons from commercial insurers for the same services in the same or similar geographic region, the amount of expected payment under this section shall be no greater than the median or average of rates paid by commercial insurers for the same or similar services in the same or similar geographic region.

(c) (1) If an emergency physician seeks reimbursement from the Maddy Fund pursuant to Section 1797.98c, then the emergency physician shall, at that time, cease any further billing or collection activity for that patient.

(2) If the emergency physician does not receive reimbursement from the Maddy Fund after attempting to obtain reimbursement from the Maddy Fund, then the provisions of this article shall apply.

(3) If the emergency physician does not attempt to seek reimbursement from the Maddy Fund, the provisions of this article shall apply.

(d) A patient, or patient’s legal representative, who requests a discounted payment or other assistance in meeting his or her financial obligation to the emergency physician shall make every reasonable effort to provide the emergency physician with documentation of income and health benefits coverage, if the emergency physician requests the documentation. If the patient, or the patient’s legal representative, requests a discounted payment and fails to provide information that is reasonable and necessary for the emergency physician to make a determination, the emergency physician may consider that failure in making its determination.

(1) For purposes of determining eligibility for discounted payment, the emergency physician may rely on the determination made by the hospital at which emergency care was provided. If the emergency physician chooses to make a separate determination of eligibility for discounted payment, documentation of income shall be limited to recent pay stubs or income tax returns. The emergency physician, at his or her discretion, may accept self-attestation by a patient, or a patient’s legal representative, but shall not request documentation of income other than that authorized in this paragraph.

(2) Information obtained pursuant to paragraph (1) shall not be used for collections activities. This paragraph does not prohibit the use of information obtained by the emergency physician, collection agency, or assignee independent of the eligibility process for discounted payment.

(3) Eligibility for discounted payments may be determined at any time the emergency physician is in receipt of information specified in paragraph (1) or (2), respectively.

(Added by Stats. 2010, Ch. 445, Sec. 4. Effective January 1, 2011.)



127454

(a) Each emergency physician shall make all reasonable efforts to obtain from the patient, or his or her representative, information about whether private or public health insurance or sponsorship may fully or partially cover the charges for emergency care rendered by the emergency physician to a patient, including, but not limited to, any of the following:

(1) Private health insurance, including coverage offered through the California Health Benefit Exchange.

(2) Medicare.

(3) The Medi-Cal program, the Healthy Families Program, the California Children’s Services program, or other state- or county-funded programs designed to provide comprehensive health coverage.

(b) If the emergency physician or his or her representative bills a patient who has not provided proof of coverage by a third party at the time the care is provided or upon discharge, as a part of that billing, the emergency physician shall provide the patient with a clear and conspicuous notice that includes all of the following:

(1) A statement of charges for services rendered by the emergency physician.

(2) A request that the patient inform the emergency physician if the patient has health insurance coverage, Medicare, Healthy Families Program, Medi-Cal, or other coverage.

(3) A statement that if the consumer does not have health insurance coverage, the consumer may be eligible for Medicare, Healthy Families Program, Medi-Cal, coverage through the California Health Benefit Exchange, California Children’s Services program, other state- or county-funded health coverage, or discounted payment care.

(4) Information regarding the financially qualified patient and discounted payment application, including the following:

(A) A statement that indicates that if the patient lacks, or has inadequate, insurance, and meets certain low- and moderate-income requirements, the patient may qualify for discounted payment. That statement shall also provide patients with a referral to a local consumer assistance center housed at legal services offices.

(B) The name and telephone number of the emergency physician’s employee or office from whom or which the patient may obtain information about the emergency physician’s discount payment policy, and how to apply for that assistance.

(C) If a patient applies, or has a pending application for, another health coverage program at the same time that he or she applies for charity care or a discount payment program, neither application shall preclude eligibility for the other program.

(c) (1) In addition to the statement of the charges, if the emergency physician uses the following notice in any billing, that emergency physician shall be deemed to have complied with the notice requirements of this section: “If you are uninsured or have high medical costs, please contact ____ (name of person responsible for discount payment policy) at ____ (area code and phone number) for information on discounts and programs for which you may be eligible, including the Medi-Cal program. If you have coverage, please tell us so that we may bill your plan.”

(2) If the emergency physician or the assignee of the emergency physician lacks the capacity to provide the notice specified in paragraph (1), the emergency physician or his or her assignee shall be deemed to have complied with the notice requirements of this section if the information required under this section is provided upon request and if the following is printed on the bill in 14-point bold type: “If uninsured or high medical bill, call re: discount.”

(Amended by Stats. 2014, Ch. 758, Sec. 6. Effective January 1, 2015.)



127455

(a) Each emergency physician shall have a written policy about when and under whose authority patient debt is advanced for collection.

(b) Each emergency physician shall establish a written policy defining standards and practices for the collection of debt, and shall obtain a written agreement from any agency that collects emergency physician receivables that it will adhere to the emergency physician’s standards and scope of practice. This agreement shall require the affiliate, subsidiary, or external collection agency of the physician that collects the debt to comply with the physician’s definition and application of a reasonable payment formula, as defined in subdivision (k) of Section 127450. The policy shall not conflict with other applicable laws and shall not be construed to create a joint venture between the emergency physician and the external entity, or otherwise to allow physician and surgeon governance of an external entity that collects physician and surgeon receivables. In determining the amount of a debt the emergency physician may seek to recover from patients who are eligible under the emergency physician’s charity care policy or discount payment policy, the emergency physician may consider only income and monetary assets as limited by Section 127452.

(c) For a patient that lacks coverage, or for a patient that provides information that he or she may be a patient with high medical costs, the emergency physician, an assignee of the emergency physician, or other owner of the patient debt, including a collection agency, shall not report adverse information to a consumer credit reporting agency or commence civil action against the patient for nonpayment at any time prior to 150 days after initial billing.

(d) If a patient is attempting to qualify for eligibility under the emergency physician’s discount payment policy and is attempting in good faith to settle an outstanding bill with the physician and surgeon by negotiating an extended payment plan, the emergency physician or his or her assignee, including a collection agency, shall not report adverse information to a consumer credit agency or commence a civil action.

(e) (1) The emergency physician or other assignee shall not, in dealing with patients eligible under the emergency physician’s discount payment policies, use wage garnishments or liens on primary residences as a means of collecting unpaid emergency physician bills.

(2) A collection agency or other assignee shall not, in dealing with any patient under the emergency physician’s discount payment policy, use as a means of collecting unpaid emergency physician bills, any of the following:

(A) A wage garnishment, except by order of the court upon noticed motion, supported by a declaration filed by the movant identifying the basis for its belief that the patient has the ability to make payments on the judgment under the wage garnishment, that the court shall consider in light of the size of the judgment and additional information provided by the patient prior to, or at, the hearing concerning the patient’s ability to pay, including information about probable future medical expenses based on the current condition of the patient and other obligations of the patient.

(B) Notice or conduct a sale of the patient’s primary residence during the life of the patient or his or her spouse, or during the period a child of the patient is a minor, or a child of the patient who has attained the age of majority is unable to take care of himself or herself and resides in the dwelling as his or her primary residence. In the event a person protected by this paragraph owns more than one dwelling, the primary residence shall be the dwelling that is the patient’s current homestead, as defined in Section 704.710 of the Code of Civil Procedure, or was the patient’s homestead at the time of the death of a person other than the patient who is asserting the protections of this paragraph.

(3) This requirement does not preclude the emergency physician, collection agency, or other assignee from pursuing reimbursement and any enforcement remedy or remedies from third-party liability settlements, tortfeasors, or other legally responsible parties.

(f) Extended payment plans offered by an emergency physician to assist patients eligible under the emergency physician’s discount payment policy or any other policy adopted by the emergency physician for assisting low-income patients with no insurance or high medical costs in settling outstanding past due emergency physician bills, shall be interest free. The emergency physician’s extended payment plan may be declared no longer operative after the patient’s failure to make all consecutive payments due during a 90-day period. Before declaring the emergency physician’s extended payment plan no longer operative, the emergency physician, collection agency, or assignee shall make a reasonable attempt to contact the patient by telephone, if the telephone number is known, and to give notice in writing that the extended payment plan may become inoperative, and of the opportunity to renegotiate the extended payment plan. Prior to the emergency physician’s extended payment plan being declared inoperative, the emergency physician, collection agency, or assignee shall attempt to renegotiate the terms of the defaulted extended payment plan, if requested by the patient. If the patient wishes to renegotiate the terms of the defaulted extended payment plan but no agreement can be reached on the amount of the payment, the emergency physician or his or her assignee shall apply the reasonable payment formula in subdivision (k) of Section 127450 to determine a monthly payment amount for a subsequent extended payment plan. If the reasonable payment formula would result in a payment of less than ten dollars ($10) a month, the subsequent extended payment plan shall be ten dollars ($10) per month. The emergency physician, collection agency, or assignee shall not report adverse information to a consumer credit reporting agency or commence a civil action against the patient or responsible party for nonpayment prior to the time the extended payment plan is declared to be no longer operative. If after having defaulted on an extended payment plan the patient has entered into another extended payment plan with payments in the amount of either the reasonable payment formula or ten dollars ($10) per month and the patient fails to make all consecutive payments due during a 90-day period, that extended payment plan is inoperative. For purposes of this section, the notice and telephone call to the patient may be made to the last known telephone number and address of the patient.

(g) For purposes of determining the reasonable payment formula in subdivision (k) of Section 127450, the emergency physician or his or her assignee may rely on the determination of family income and essential living expenses made by the hospital at which emergency care was provided. The emergency physician or his or her assignee, at his or her discretion, may accept self-attestation of family income and essential living expenses by a patient or a patient’s legal representative.

(h) Nothing in this section shall be construed to diminish or eliminate any protections consumers have under existing federal and state debt collection laws, or any other consumer protections available under state or federal law. If the patient fails to make all consecutive payments for 90 days and fails to renegotiate a payment plan, this subdivision does not limit or alter the obligation of the patient to make payments on the obligation owing to the emergency physician pursuant to any contract or applicable statute from the date that the extended payment plan is declared no longer operative, as set forth in subdivision (f).

(Amended by Stats. 2014, Ch. 758, Sec. 7. Effective January 1, 2015.)



127456

(a) The period described in Section 127455 shall be extended if the patient has a pending appeal for coverage of the services, until a final determination of that appeal is made, if the patient makes a reasonable effort to communicate with the emergency physician about the progress of any pending appeals.

(b) For purposes of this section, “pending appeal” includes any of the following:

(1) A grievance against a contracting health care service plan, as described in Chapter 2.2 (commencing with Section 1340) of Division 2, or against an insurer, as described in Chapter 1 (commencing with Section 10110) of Part 2 of Division 2 of the Insurance Code.

(2) An independent medical review, as described in Section 10145.3 or 10169 of the Insurance Code.

(3) A fair hearing for a review of a Medi-Cal claim pursuant to Section 10950 of the Welfare and Institutions Code.

(4) An appeal regarding Medicare coverage consistent with federal law and regulations.

(Added by Stats. 2010, Ch. 445, Sec. 4. Effective January 1, 2011.)



127457

(a) After the period described in Section 127455, and upon the completion of appeals consistent with Section 127456, prior to commencing further collection activities against a patient, the emergency physician, any assignee of the emergency physician, or other owner of the patient debt, including a collection agency, shall not report adverse information to a consumer credit reporting agency or commence a civil action, until after the patient has been provided with a clear and conspicuous written notice containing both of the following:

(1) A plain language summary of the patient’s rights pursuant to this article, the Rosenthal Fair Debt Collection Practices Act (Title 1.6C (commencing with Section 1788) of Part 4 of Division 3 of the Civil Code), and the federal Fair Debt Collection Practices Act (Subchapter V (commencing with Section 1692) of Chapter 41 of Title 15 of the United States Code). The summary shall include a statement that the Federal Trade Commission enforces the federal act. The summary shall be sufficient if it appears in substantially the following form: “State and federal law require debt collectors to treat you fairly and prohibit debt collectors from making false statements or threats of violence, using obscene or profane language, and making improper communications with third parties, including your employer. Except under unusual circumstances, debt collectors may not contact you before 8 a.m. or after 9 p.m. In general, a debt collector may not give information about your debt to another person, other than your attorney or spouse. A debt collector may contact another person to confirm your location or to enforce a judgment. For more information about debt collection activities, you may contact the Federal Trade Commission by telephone at 1-877-FTC-HELP (382-4357) or online at www.ftc.gov.”

(2) A statement that nonprofit credit counseling services may be available in the area.

(b) The notice required by subdivision (a) shall also accompany any document indicating that the commencement of collection activities may occur.

(c) The requirements of this section shall apply to the entity engaged in reporting adverse information to a consumer credit reporting agency or commencing a civil action against the patient. If an emergency physician assigns or sells the debt to another entity, the obligations shall apply to the entity, including a collection agency, engaged in the debt collection activity.

(Added by Stats. 2010, Ch. 445, Sec. 4. Effective January 1, 2011.)



127458

The emergency physician shall reimburse the patient or patients any amount actually paid in excess of the amount due under this article, including interest. Interest owed by the emergency physician to the patient shall accrue at the rate set forth in Section 685.010 of the Code of Civil Procedure, beginning on the date payment by the patient is received by the emergency physician. However, an emergency physician is not required to reimburse the patient or pay interest if the amount due is less than five dollars ($5). The emergency physician shall give the patient a credit for the amount due for at least 60 days from the date the amount is due.

(Added by Stats. 2010, Ch. 445, Sec. 4. Effective January 1, 2011.)



127459

The rights, remedies, and penalties established by this article are cumulative, and shall not supersede the rights, remedies, or penalties established under other laws.

(Added by Stats. 2010, Ch. 445, Sec. 4. Effective January 1, 2011.)



127460

Nothing in this article shall be construed to prohibit the emergency physician from uniformly imposing charges from its established charge schedule or published rates, nor shall this article preclude the recognition of an emergency physician’s established charge schedule or published rates for purposes of applying any payment limit, interim payment amount, or other payment calculation based upon an emergency physician’s rates or charges under the Medi-Cal program, the Medicare Program, workers’ compensation, or other federal, state, or local public program of health benefits. No health care service plan, insurer, or any other person shall reduce the amount it would otherwise reimburse a claim for emergency physician services because an emergency physician has waived, or will waive, collection of all or a portion of a patient’s bill for emergency physician services in accordance with the emergency physician’s discount payment policy, notwithstanding any contractual provision.

(Added by Stats. 2010, Ch. 445, Sec. 4. Effective January 1, 2011.)



127461

Notwithstanding any other provision of law, the amounts paid by parties for services resulting from reduced or waived charges under an emergency physician’s discounted payment policy shall not constitute an emergency physician’s uniform, published, prevailing, or customary charges, its usual fees to the general public, or its charges to non-Medi-Cal purchasers under comparable circumstances, and shall not be used to calculate an emergency physician’s median non-Medicare or non-Medi-Cal charges, for purposes of any payment limit under the federal Medicare Program, the Medi-Cal program, or any other federal or state-financed health care program.

(Added by Stats. 2010, Ch. 445, Sec. 4. Effective January 1, 2011.)



127462

To the extent that any requirement of this article results in a federal determination that an emergency physician’s established charge schedule or published rates are not the physician and surgeon’s customary or prevailing charges for services, the requirement in question shall be inoperative for all emergency physicians. The State Department of Public Health shall seek federal guidance regarding modifications to the requirement in question. All other requirements of this article shall remain in effect.

(Added by Stats. 2010, Ch. 445, Sec. 4. Effective January 1, 2011.)









CHAPTER 3 - Uniform Billing Format

127575

For purposes of this chapter, the following definitions shall apply:

(a) “Carrier” means any of the following:

(1) Any insurer, including, but not limited to, disability insurers, nonprofit hospital service plans, fraternal benefit societies, and firemen’s, policemen’s, or peace officers’ benefit and relief associations.

(2) A health care service plan other than a specialized health care service plan.

(3) A self-funded employer sponsored plan, multiple employer trust, or Taft-Hartley Trust as defined by federal law, authorized to pay for health care services in this state.

(4) The State Compensation Insurance Fund.

(5) The health insurance offered to certain employees of this state by the Public Employees’ Retirement System known as “PERS Care.”

(b) “Department” means the State Department of Health Services.

(c) “Office” means the Office of Statewide Health Planning and Development.

(d) “Professional health care services” means any diagnostic or treatment services provided in California directly to a patient by a person licensed or practicing pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code who is eligible to directly bill for their services. “Professional health care services” does not include services provided by a person licensed pursuant to a chapter of Division 2 that the director of the office has determined, pursuant to Section 127590, should be exempted.

(e) “Institutional provider services” means any services, equipment, and supplies, other than professional health care services that are provided by an institution, site, or facility through which professional health care services are provided. “Institutional provider services” includes any component of an episode of health care for which there will be charges, other than professional health care services. “Institutional provider services” does not include diagnostic or treatment services that would be considered “professional health care services” but for the fact that the provider is licensed under a chapter of Division 2 of the Business and Professions Code that the director of the office has exempted pursuant to Section 127590.

(f) “California uniform billing form for professional health care services” and “California uniform billing form for institutional provider services” means billing forms in the formats developed by the office pursuant to Section 127580.

(Amended by Stats. 2006, Ch. 538, Sec. 446. Effective January 1, 2007.)



127580

The office, after consultation with the Insurance Commissioner, the Director of the Department of Managed Health Care, the State Director of Health Services, and the Director of Industrial Relations, shall adopt a California uniform billing form format for professional health care services and a California uniform billing form format for institutional provider services. The format for professional health care services shall be the format developed by the National Uniform Claim Form Task Force. The format for institutional provider services shall be the format developed by the National Uniform Billing Committee. The formats shall be acceptable for billing in federal Medicare and medicaid programs. The office shall specify a single uniform system for coding diagnoses, treatments, and procedures to be used as part of the uniform billing form formats. The system shall be acceptable for billing in federal Medicare and medicaid programs.

(Amended by Stats. 2000, Ch. 857, Sec. 51. Effective January 1, 2001.)



127585

(a)  Carriers shall accept, and providers shall use, a completed California uniform billing form, or the electronic equivalent, for each instance when a carrier provides coverage for professional health care services and for each instance when a carrier provides coverage for institutional provider services.

(b)  Carriers that are health care service plans licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), and providers of professional health care services or institutional provider services covered by those plans shall be exempt from the requirement of subdivision (a) except in instances when the provider of the professional health care services bills the plan for the specific services provided and in instances when the provider of the institutional provider services bills the plan for the specific services provided.

(c)  Nothing in the forms shall be construed to prohibit a carrier from requiring that its insured or enrollee, or a person acting on behalf of the insured or enrollee, submit other information to the carrier as necessary to determine that the professional health care services or institutional provider services are covered under the terms of the carrier’s health benefits plan.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127590

The Director of the Office of Statewide Health Planning and Development may determine that the definition of “professional health care services” in subdivision (d) of Section 127575 does not include services provided by persons licensed under certain chapters of Division 2 of the Business and Professions Code and shall have the authority to determine the chapters that shall be exempt.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127595

The department shall adopt the California uniform billing form formats for use in all health care payment programs it administers, including, but not limited to, Medi-Cal, county health services programs, and other health care payment programs, for each instance when a program provides coverage for professional health care services and for each instance when a program provides coverage for institutional provider services. The department may adapt the billing format for institutional provider services only to the extent necessary for the forms to be optically scanned and automatically microfilmed. The department shall provide exemptions from this requirement as necessary and appropriate to the efficient operation of health care service plans that do not reimburse providers on a fee-for-service basis, except that the plans shall use the formats in instances when the professional or institutional provider bills a plan for the specific services provided. The department shall implement this requirement in any Medi-Cal contract for fiscal intermediary services entered into on or after January 1, 1993.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127600

(a)  The department, in consultation with the office and the California Health Policy and Data Advisory Commission, may develop a uniform core dataset for public health programs to do all of the following:

(1)  Reduce administrative complexity.

(2)  Eliminate unnecessary duplication in the collection and reporting of data.

(3)  Facilitate integration, consistency, and transfer of data among public health and health services programs.

(4)  Promote monitoring of health status, planning, policy development and service coordination, quality assurance, and program evaluation for all public health programs.

(b)  The department, in consultation with the office and the California Health Policy and Data Advisory Commission, shall develop proposed policies and procedures to ensure privacy and confidentiality of data and appropriate use and access to data.

(c)  This section shall not be construed to require any physician and surgeon or other health care provider to provide any additional items of information to these public health care programs.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






CHAPTER 4 - Rural Health

ARTICLE 1 - Rural Health Care Transition Oversight

127620

(a) The Office of Statewide Health Planning and Development, in conjunction with the State Department of Health Services, shall act as the coordinating agency to develop a strategic plan that would assist rural California to prepare for health care reform. The plan shall assist in the coordination and integration of all rural health care services on the birth to death continuum and serve as an infrastructure for rural communities to establish priorities and develop appropriate programs.

(b) The office shall designate representatives from provider groups including rural hospitals, clinics, physicians, other rural providers including psychologists, counties, beneficiaries, and other entities directly affected by the plan. The office shall convene meetings with the objectives of doing all of the following:

(1) Assessing the current status of health care in rural communities.

(2) Assembling and reviewing data related to available programs and resources for rural California.

(3) Assembling and reviewing data related to other states’ strategic plans for rural communities.

(4) Reviewing and integrating the office’s rural work plan, as appropriate.

(5) Making assumptions about the future of health care and developing a strategic plan based on these assumptions.

(c) The rural health care strategic plan shall address all of the following:

(1) The special needs of the elderly and of ethnic populations.

(2) Elimination of barriers in planning and coordinating health services.

(3) The lack of primary and specialty providers.

(4) Access to emergency services.

(5) The role of new technologies, including, but not limited to, telehealth.

(Amended by Stats. 2012, Ch. 782, Sec. 9. Effective January 1, 2013.)









CHAPTER 7 - University of California Assessment on Legislation Proposing Mandated Benefits or Services

127660

(a) The Legislature hereby requests the University of California to establish the California Health Benefit Review Program to assess legislation proposing to mandate a benefit or service, as defined in subdivision (c), and legislation proposing to repeal a mandated benefit or service, as defined in subdivision (d), and to prepare a written analysis with relevant data on the following:

(1) Public health impacts, including, but not limited to, all of the following:

(A) The impact on the health of the community, including the reduction of communicable disease and the benefits of prevention such as those provided by childhood immunizations and prenatal care.

(B) The impact on the health of the community, including diseases and conditions where gender and racial disparities in outcomes are established in peer-reviewed scientific and medical literature.

(C) The extent to which the benefit or service reduces premature death and the economic loss associated with disease.

(2) Medical impacts, including, but not limited to, all of the following:

(A) The extent to which the benefit or service is generally recognized by the medical community as being effective in the screening, diagnosis, or treatment of a condition or disease, as demonstrated by a review of scientific and peer reviewed medical literature.

(B) The extent to which the benefit or service is generally available and utilized by treating physicians.

(C) The contribution of the benefit or service to the health status of the population, including the results of any research demonstrating the efficacy of the benefit or service compared to alternatives, including not providing the benefit or service.

(D) The extent to which mandating or repealing the benefits or services would not diminish or eliminate access to currently available health care benefits or services.

(3) Financial impacts, including, but not limited to, all of the following:

(A) The extent to which the coverage or repeal of coverage will increase or decrease the benefit or cost of the benefit or service.

(B) The extent to which the coverage or repeal of coverage will increase the utilization of the benefit or service, or will be a substitute for, or affect the cost of, alternative benefits or services.

(C) The extent to which the coverage or repeal of coverage will increase or decrease the administrative expenses of health care service plans and health insurers and the premium and expenses of subscribers, enrollees, and policyholders.

(D) The impact of this coverage or repeal of coverage on the total cost of health care.

(E) The potential cost or savings to the private sector, including the impact on small employers as defined in paragraph (1) of subdivision (l) of Section 1357, the Public Employees’ Retirement System, other retirement systems funded by the state or by a local government, individuals purchasing individual health insurance, and publicly funded state health insurance programs, including the Medi-Cal program and the Healthy Families Program.

(F) The extent to which costs resulting from lack of coverage or repeal of coverage are or would be shifted to other payers, including both public and private entities.

(G) The extent to which mandating or repealing the proposed benefit or service would not diminish or eliminate access to currently available health care benefits or services.

(H) The extent to which the benefit or service is generally utilized by a significant portion of the population.

(I) The extent to which health care coverage for the benefit or service is already generally available.

(J) The level of public demand for health care coverage for the benefit or service, including the level of interest of collective bargaining agents in negotiating privately for inclusion of this coverage in group contracts, and the extent to which the mandated benefit or service is covered by self-funded employer groups.

(K) In assessing and preparing a written analysis of the financial impact of legislation proposing to mandate a benefit or service and legislation proposing to repeal a mandated benefit or service pursuant to this paragraph, the Legislature requests the University of California to use a certified actuary or other person with relevant knowledge and expertise to determine the financial impact.

(b) The Legislature requests that the University of California provide every analysis to the appropriate policy and fiscal committees of the Legislature not later than 60 days after receiving a request made pursuant to Section 127661. In addition, the Legislature requests that the university post every analysis on the Internet and make every analysis available to the public upon request.

(c) As used in this section, “legislation proposing to mandate a benefit or service” means a proposed statute that requires a health care service plan or a health insurer, or both, to do any of the following:

(1) Permit a person insured or covered under the policy or contract to obtain health care treatment or services from a particular type of health care provider.

(2) Offer or provide coverage for the screening, diagnosis, or treatment of a particular disease or condition.

(3) Offer or provide coverage of a particular type of health care treatment or service, or of medical equipment, medical supplies, or drugs used in connection with a health care treatment or service.

(d) As used in this section, “legislation proposing to repeal a mandated benefit or service” means a proposed statute that, if enacted, would become operative on or after January 1, 2008, and would repeal an existing requirement that a health care service plan or a health insurer, or both, do any of the following:

(1) Permit a person insured or covered under the policy or contract to obtain health care treatment or services from a particular type of health care provider.

(2) Offer or provide coverage for the screening, diagnosis, or treatment of a particular disease or condition.

(3) Offer or provide coverage of a particular type of health care treatment or service, or of medical equipment, medical supplies, or drugs used in connection with a health care treatment or service.

(Amended by Stats. 2006, Ch. 684, Sec. 1. Effective January 1, 2007. Repealed as of December 31, 2015, pursuant to Section 127665.)



127661

A request pursuant to this chapter may be made by an appropriate policy or fiscal committee chairperson, the Speaker of the Assembly, or the President pro Tempore of the Senate, who shall forward the introduced bill to the University of California for assessment.

(Added by Stats. 2002, Ch. 795, Sec. 2. Effective January 1, 2003. Repealed as of December 31, 2015, pursuant to Section 127665.)



127662

(a) In order to effectively support the University of California and its work in implementing this chapter, there is hereby established in the State Treasury, the Health Care Benefits Fund. The university’s work in providing the bill analyses shall be supported from the fund.

(b) For fiscal years 2010–11 to 2014–15, inclusive, each health care service plan, except a specialized health care service plan, and each health insurer, as defined in Section 106 of the Insurance Code, shall be assessed an annual fee in an amount determined through regulation. The amount of the fee shall be determined by the Department of Managed Health Care and the Department of Insurance in consultation with the university and shall be limited to the amount necessary to fund the actual and necessary expenses of the university and its work in implementing this chapter. The total annual assessment on health care service plans and health insurers shall not exceed two million dollars ($2,000,000).

(c) The Department of Managed Health Care and the Department of Insurance, in coordination with the university, shall assess the health care service plans and health insurers, respectively, for the costs required to fund the university’s activities pursuant to subdivision (b).

(1) Health care service plans shall be notified of the assessment on or before June 15 of each year with the annual assessment notice issued pursuant to Section 1356. The assessment pursuant to this section is separate and independent of the assessments in Section 1356.

(2) Health insurers shall be noticed of the assessment in accordance with the notice for the annual assessment or quarterly premium tax revenues.

(3) The assessed fees required pursuant to subdivision (b) shall be paid on an annual basis no later than August 1 of each year. The Department of Managed Health Care and the Department of Insurance shall forward the assessed fees to the Controller for deposit in the Health Care Benefits Fund immediately following their receipt.

(4) “Health insurance,” as used in this subdivision, does not include Medicare supplement, vision-only, dental-only, or CHAMPUS supplement insurance, or hospital indemnity, accident-only, or specified disease insurance that does not pay benefits on a fixed benefit, cash payment only basis.

(Amended by Stats. 2009, Ch. 298, Sec. 20. Effective January 1, 2010. Repealed as of December 31, 2015, pursuant to Section 127665.)



127663

In order to avoid conflicts of interest, the Legislature requests the University of California to develop and implement conflict-of-interest provisions to prohibit a person from participating in any analysis in which the person knows or has reason to know he or she has a material financial interest, including, but not limited to, a person who has a consulting or other agreement with a person or organization that would be affected by the legislation.

(Added by Stats. 2002, Ch. 795, Sec. 2. Effective January 1, 2003. Repealed as of December 31, 2015, pursuant to Section 127665.)



127664

The Legislature requests the University of California to submit a report to the Governor and the Legislature by January 1, 2014, regarding the implementation of this chapter.

(Amended by Stats. 2009, Ch. 298, Sec. 21. Effective January 1, 2010. Repealed as of December 31, 2015, pursuant to Section 127665.)



127665

This chapter shall remain in effect until December 31, 2015, and shall be repealed as of that date, unless a later enacted statute that becomes operative on or before December 31, 2015, deletes or extends that date.

(Amended by Stats. 2014, Ch. 442, Sec. 6. Effective September 18, 2014. Repealed as of December 31, 2015, by its own provisions. Note: Repeal affects Chapter 7, commencing with Section 127660.)






CHAPTER 8 - California Health Care Quality Improvement and Cost Containment Commission

127660

(a) The Legislature hereby requests the University of California to establish the California Health Benefit Review Program to assess legislation proposing to mandate a benefit or service, as defined in subdivision (c), and legislation proposing to repeal a mandated benefit or service, as defined in subdivision (d), and to prepare a written analysis with relevant data on the following:

(1) Public health impacts, including, but not limited to, all of the following:

(A) The impact on the health of the community, including the reduction of communicable disease and the benefits of prevention such as those provided by childhood immunizations and prenatal care.

(B) The impact on the health of the community, including diseases and conditions where gender and racial disparities in outcomes are established in peer-reviewed scientific and medical literature.

(C) The extent to which the benefit or service reduces premature death and the economic loss associated with disease.

(2) Medical impacts, including, but not limited to, all of the following:

(A) The extent to which the benefit or service is generally recognized by the medical community as being effective in the screening, diagnosis, or treatment of a condition or disease, as demonstrated by a review of scientific and peer reviewed medical literature.

(B) The extent to which the benefit or service is generally available and utilized by treating physicians.

(C) The contribution of the benefit or service to the health status of the population, including the results of any research demonstrating the efficacy of the benefit or service compared to alternatives, including not providing the benefit or service.

(D) The extent to which mandating or repealing the benefits or services would not diminish or eliminate access to currently available health care benefits or services.

(3) Financial impacts, including, but not limited to, all of the following:

(A) The extent to which the coverage or repeal of coverage will increase or decrease the benefit or cost of the benefit or service.

(B) The extent to which the coverage or repeal of coverage will increase the utilization of the benefit or service, or will be a substitute for, or affect the cost of, alternative benefits or services.

(C) The extent to which the coverage or repeal of coverage will increase or decrease the administrative expenses of health care service plans and health insurers and the premium and expenses of subscribers, enrollees, and policyholders.

(D) The impact of this coverage or repeal of coverage on the total cost of health care.

(E) The potential cost or savings to the private sector, including the impact on small employers as defined in paragraph (1) of subdivision (l) of Section 1357, the Public Employees’ Retirement System, other retirement systems funded by the state or by a local government, individuals purchasing individual health insurance, and publicly funded state health insurance programs, including the Medi-Cal program and the Healthy Families Program.

(F) The extent to which costs resulting from lack of coverage or repeal of coverage are or would be shifted to other payers, including both public and private entities.

(G) The extent to which mandating or repealing the proposed benefit or service would not diminish or eliminate access to currently available health care benefits or services.

(H) The extent to which the benefit or service is generally utilized by a significant portion of the population.

(I) The extent to which health care coverage for the benefit or service is already generally available.

(J) The level of public demand for health care coverage for the benefit or service, including the level of interest of collective bargaining agents in negotiating privately for inclusion of this coverage in group contracts, and the extent to which the mandated benefit or service is covered by self-funded employer groups.

(K) In assessing and preparing a written analysis of the financial impact of legislation proposing to mandate a benefit or service and legislation proposing to repeal a mandated benefit or service pursuant to this paragraph, the Legislature requests the University of California to use a certified actuary or other person with relevant knowledge and expertise to determine the financial impact.

(b) The Legislature requests that the University of California provide every analysis to the appropriate policy and fiscal committees of the Legislature not later than 60 days after receiving a request made pursuant to Section 127661. In addition, the Legislature requests that the university post every analysis on the Internet and make every analysis available to the public upon request.

(c) As used in this section, “legislation proposing to mandate a benefit or service” means a proposed statute that requires a health care service plan or a health insurer, or both, to do any of the following:

(1) Permit a person insured or covered under the policy or contract to obtain health care treatment or services from a particular type of health care provider.

(2) Offer or provide coverage for the screening, diagnosis, or treatment of a particular disease or condition.

(3) Offer or provide coverage of a particular type of health care treatment or service, or of medical equipment, medical supplies, or drugs used in connection with a health care treatment or service.

(d) As used in this section, “legislation proposing to repeal a mandated benefit or service” means a proposed statute that, if enacted, would become operative on or after January 1, 2008, and would repeal an existing requirement that a health care service plan or a health insurer, or both, do any of the following:

(1) Permit a person insured or covered under the policy or contract to obtain health care treatment or services from a particular type of health care provider.

(2) Offer or provide coverage for the screening, diagnosis, or treatment of a particular disease or condition.

(3) Offer or provide coverage of a particular type of health care treatment or service, or of medical equipment, medical supplies, or drugs used in connection with a health care treatment or service.

(Amended by Stats. 2006, Ch. 684, Sec. 1. Effective January 1, 2007. Repealed as of December 31, 2015, pursuant to Section 127665.)



127661

A request pursuant to this chapter may be made by an appropriate policy or fiscal committee chairperson, the Speaker of the Assembly, or the President pro Tempore of the Senate, who shall forward the introduced bill to the University of California for assessment.

(Added by Stats. 2002, Ch. 795, Sec. 2. Effective January 1, 2003. Repealed as of December 31, 2015, pursuant to Section 127665.)



127662

(a) In order to effectively support the University of California and its work in implementing this chapter, there is hereby established in the State Treasury, the Health Care Benefits Fund. The university’s work in providing the bill analyses shall be supported from the fund.

(b) For fiscal years 2010–11 to 2014–15, inclusive, each health care service plan, except a specialized health care service plan, and each health insurer, as defined in Section 106 of the Insurance Code, shall be assessed an annual fee in an amount determined through regulation. The amount of the fee shall be determined by the Department of Managed Health Care and the Department of Insurance in consultation with the university and shall be limited to the amount necessary to fund the actual and necessary expenses of the university and its work in implementing this chapter. The total annual assessment on health care service plans and health insurers shall not exceed two million dollars ($2,000,000).

(c) The Department of Managed Health Care and the Department of Insurance, in coordination with the university, shall assess the health care service plans and health insurers, respectively, for the costs required to fund the university’s activities pursuant to subdivision (b).

(1) Health care service plans shall be notified of the assessment on or before June 15 of each year with the annual assessment notice issued pursuant to Section 1356. The assessment pursuant to this section is separate and independent of the assessments in Section 1356.

(2) Health insurers shall be noticed of the assessment in accordance with the notice for the annual assessment or quarterly premium tax revenues.

(3) The assessed fees required pursuant to subdivision (b) shall be paid on an annual basis no later than August 1 of each year. The Department of Managed Health Care and the Department of Insurance shall forward the assessed fees to the Controller for deposit in the Health Care Benefits Fund immediately following their receipt.

(4) “Health insurance,” as used in this subdivision, does not include Medicare supplement, vision-only, dental-only, or CHAMPUS supplement insurance, or hospital indemnity, accident-only, or specified disease insurance that does not pay benefits on a fixed benefit, cash payment only basis.

(Amended by Stats. 2009, Ch. 298, Sec. 20. Effective January 1, 2010. Repealed as of December 31, 2015, pursuant to Section 127665.)



127663

In order to avoid conflicts of interest, the Legislature requests the University of California to develop and implement conflict-of-interest provisions to prohibit a person from participating in any analysis in which the person knows or has reason to know he or she has a material financial interest, including, but not limited to, a person who has a consulting or other agreement with a person or organization that would be affected by the legislation.

(Added by Stats. 2002, Ch. 795, Sec. 2. Effective January 1, 2003. Repealed as of December 31, 2015, pursuant to Section 127665.)



127664

The Legislature requests the University of California to submit a report to the Governor and the Legislature by January 1, 2014, regarding the implementation of this chapter.

(Amended by Stats. 2009, Ch. 298, Sec. 21. Effective January 1, 2010. Repealed as of December 31, 2015, pursuant to Section 127665.)



127665

This chapter shall remain in effect until December 31, 2015, and shall be repealed as of that date, unless a later enacted statute that becomes operative on or before December 31, 2015, deletes or extends that date.

(Amended by Stats. 2014, Ch. 442, Sec. 6. Effective September 18, 2014. Repealed as of December 31, 2015, by its own provisions. Note: Repeal affects Chapter 7, commencing with Section 127660.)









PART 3 - HEALTH PROFESSIONS DEVELOPMENT

CHAPTER 1 - Health Professions Planning

ARTICLE 1 - Health Personnel Planning

127750

The office shall prepare a Health Manpower Plan for California. The plan shall consist of at least the following elements:

(a)  The establishment of appropriate standards for determining the adequacy of supply in California of at least each of the following categories of health personnel: physicians, midlevel medical practitioners (physician’s assistants and nurse practitioners); nurses; dentists; midlevel dental practitioners (dental nurses and dental hygienists); optometrists; optometry assistants; pharmacists; and pharmacy technicians.

(b)  A determination of appropriate standards for the adequacy of supply of the categories in subdivision (a) shall be made by taking into account all of the following: current levels of demand for health services in California; the capacity of each category of personnel in subdivision (a) to provide health services; the extent to which midlevel practitioners and assistants can substitute their services for those of other personnel; the likely impact of the implementation of a national health insurance program on the demand for health services in California; professionally developed standards for the adequacy of the supply of health personnel; and assumptions concerning the future organization of health care services in California.

(c)  A determination of the adequacy of the current and future supply of health personnel by category in subdivision (a) taking into account the sources of supply for such personnel in California, the magnitude of immigration of personnel to California, and the likelihood of the immigration continuing.

(d)  A determination of the adequacy of the supply of specialties within each category of health personnel in subdivision (a). The determination shall be made, based upon standards of appropriate supply to speciality developed, in accordance with subdivision (b).

(e)  Recommendations concerning changes in health manpower policies, licensing statutes, and programs needed to meet the state’s need for health personnel.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127755

The office shall consult with the California Healthcare Workforce Policy Commission, health systems agencies, and other appropriate organizations in the preparation of this plan.

(Amended by Stats. 2003, Ch. 582, Sec. 10. Effective January 1, 2004.)



127760

The Legislature finds and declares that:

(a) Planning for appropriate supplies and distribution of health care personnel is essential to assure the continued health and well-being of the people of the state and also to contain excess costs that may result from unnecessary training and underutilization of health care personnel.

(b) The information on physicians and surgeons collected by the Medical Board of California, in cooperation with the office, and under the authority of Sections 921 and 923 of the Business and Professions Code, has proven to be valuable for health manpower planning purposes. It is the intent of the Legislature, through this article, to provide for the efficient collection and analysis of similar information on other major categories of healing arts licentiates, in order to facilitate the development of the biennial health manpower plan and other reports and program activities of the office.

(c) It is the intent of the Legislature that the data transmitted to the office by the various boards be processed by the boards so that licentiates are not identified by name or license number.

(Amended by Stats. 2004, Ch. 183, Sec. 233. Effective January 1, 2005.)



127765

The office is authorized and directed to receive, with the cooperation of the respective healing arts licensing boards and licentiates, basic data on each licentiate in the following categories of health personnel: registered nurses, licensed vocational nurses, pharmacists, dentists, and optometrists. The office shall develop a suggested format for data collection to be utilized by the various boards. However, the methods utilized to collect and tabulate this information, including the format and content of questionnaires and other survey instruments, shall be determined by each respective healing arts licensing board after consultation with the director of the office.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127770

The basic data to be collected on each licentiate in accordance with Section 127765 shall include at least all of the following: principal and other practice locations, practice specialty or specialties for appropriate categories, time spent in direct patient-care/patient-contact and other professional activities, race or ethnicity, age, sex, and educational background.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127775

Notwithstanding Sections 922 and 925 of the Business and Professions Code, the office may receive, and the Medical Board of California may provide, information respecting individual licentiates collected pursuant to Sections 921 and 923 of the Business and Professions Code.

Information provided to the office pursuant to this section shall be transmitted in a form so that the name or license number of an individual licensee is not identifiable. However, an encoding procedure shall be used to assign a unique identifying number to the other information provided upon the questionnaire so as to allow the office to track the geographical movements of physicians for planning purposes.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127780

The office shall maintain the confidentiality of the information it receives respecting individual licentiates under this article and shall only release information in a form that cannot be used to identify individuals.

(Amended by Stats. 1996, Ch. 1023, Sec. 358. Effective September 29, 1996.)



127785

The California Postsecondary Education Commission shall furnish to the office, at least biennially, all information that the commission has compiled pursuant to Section 66903.2 of the Education Code, that constitutes basic data as to enrollees in public and private educational institutions and programs preparing or training health personnel. The office may request additional data from licensing boards and agencies to supplement the data received from the commission, as necessary to carry out the health personnel planning and development activities of the office.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127790

The basic data to be provided to the office pursuant to Section 127785 shall include all of the following, by training year or class: numbers enrolled, numbers in the various discipline or specialty categories, and numbers in age, sex, and race or ethnic categories.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127795

The office shall implement the authority granted to the office by Sections 127765, 127775, and 127785, on a phased basis, consistent with respective relicensure intervals and with the availability of resources for the effective utilization of the data and information obtained under that authority.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127800

The respective licensing boards for registered nurses, licensed vocational nurses, pharmacists, optometrists, and dentists may adopt regulations that require licentiates to provide the information included in Section 127770 as a condition of relicensure. In order to facilitate the collection and analysis of this information, any of these boards may use information from a scientifically selected random sample of the licentiates. These licensing boards may collaborate with the office in the collection or analysis of this information.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)









CHAPTER 2 - Personnel Recruitment and Education

ARTICLE 1 - Health Professions Careers Opportunity Program

127875

The Legislature finds and declares that California has an insufficient number of minority health professionals to meet the health care needs in the state. Greater numbers of minority health professionals are required to meet the special needs of population groups who face cultural and linguistic barriers to adequate health care, and to meet the state’s needs for a more equitable geographic distribution of professional health personnel resources.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127880

It is the intent of the Legislature to maintain a Health Professions Career Opportunity Program designed to:

(a)  Increase the number of ethnic minorities in health professional training.

(b)  Increase the number of minority health professionals practicing in health manpower shortage areas in this area.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127885

The office shall maintain a Health Professions Career Opportunity Program that shall include, but not be limited to, all of the following:

(a)  Producing and disseminating a series of publications aimed at informing and motivating minority and disadvantaged students to pursue health professional careers.

(b)  Conducting a conference series aimed at informing those students of opportunities in health professional training and mechanisms of successfully preparing to enter the training.

(c)  Providing support and technical assistance to health professional schools and colleges as well as to student and community organizations active in minority health professional development.

(d)  Conducting relevant manpower information and data analysis in the field of minority and disadvantaged health professional development.

(e)  Providing necessary consultation, recruitment, and counseling through other means.

(f)  Supporting and encouraging minority health professionals in training to practice in health professional shortage areas of California.

(g)  This section shall be implemented only to the extent that funds are appropriated for its purposes in the annual Budget Act or other statute.

(Amended by Stats. 2003, Ch. 225, Sec. 19.5. Effective August 11, 2003.)






ARTICLE 2 - Health Promotion Education Programs for Allied Health Professionals

127900

(a)  The Legislature finds and declares that evidence exists to support the development of health promotion and health-risk reduction programs as an effective method of constraining the annual inflation rate for expenditures in the health industry. It is, therefore, the intent of the Legislature that a health manpower education program be developed to demonstrate the health promotion and health-risk reduction concept at educational institutions, with special emphasis on health manpower development in urban areas having a disproportionate share of disadvantaged and indigent persons.

(b)  The office shall establish a contract program for funding allied health manpower training projects related to health promotion and health-risk reduction. The contract program shall provide funds to eligible institutions, as determined by the office, for all of the following purposes:

(1)  Teaching existing and future primary care providers about health-risk reduction through the institutions’ basic curricula.

(2)  Recruiting, remediating, and retaining minority allied health professionals, including, but not limited to, physician assistants, nurse practitioners, nurse midwives, public health nurses, health educators, dieticians, and nutritionists, especially those who provide in-home patient care.

(3)  Increasing the supply of medical care in underserved urban areas and demonstrating methods which reduce cost through the use of allied health personnel.

(c)  These funds shall be available to institutions which currently operate programs for training family practice physicians, other primary care physicians, and those health professionals identified in paragraph (2) of subdivision (b).

(d)  The recipients of the funds shall provide, but shall not be limited to providing, orientation and training of primary care providers in teaching methods related to patient health education and health promotion, such as educating allied health professionals in the principles of self-care management as it relates to specific health problems in medically underserved communities.

(e)  The office shall consult with organizations and experts in the field regarding the establishment of this program, and beginning with the 1986–87 fiscal year, this program shall be implemented to the extent funds are provided in the Budget Act. This program shall be designed to accommodate an appropriation request in the range of forty thousand dollars ($40,000) to eighty thousand dollars ($80,000) per year.

(f)  The director of the office may waive any of the requirements of subdivisions (b) and (c) if a potential contractor demonstrates an ability to meet the goals and objectives of the program.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 2.5 - California Medical and Dental Student Loan Repayment Program

127925

This article shall be known and may be cited as the California Medical and Dental Student Loan Repayment Program of 2002.

(Added by Stats. 2002, Ch. 1131, Sec. 8. Effective January 1, 2003.)



127926

It is the intent of this article that the Office of Statewide Health Planning and Development, in consultation with the Dental Board of California, the Medical Board of California, the medical and dental community, including ethnic representatives, medical and dental schools, health advocates representing ethnic communities, primary care clinics, public hospitals and health systems, statewide agencies administering state and federally funded programs targeting underserved communities, and members of the public with health care issue area expertise shall develop and implement the California Medical and Dental Student Loan Repayment Program of 2002.

(Added by Stats. 2002, Ch. 1131, Sec. 8. Effective January 1, 2003.)



127927

(a)  There is hereby established in the Office of Statewide Health Planning and Development the California Medical and Dental Student Loan Repayment Program of 2002.

(b)  The Office of Statewide Health Planning and Development shall operate the California Medical and Dental Student Loan Repayment Program of 2002 in accordance with, but not limited to, the following:

(1)  Increased efforts in educating medical and dental students and medical residents of the need for physicians and dentists in underserved communities, and of programs that are available that provide incentives, financial and otherwise, to practice in settings and areas in need.

(2)  Strategic collaboration with California medical and dental schools and postgraduate programs to better prepare physicians and dentists to meet the distinctive cultural and medical needs of underserved populations.

(3)  Encourage the University of California and other medical and dental schools to increase the number of medical and dental students and medical residency program positions.

(4)  Establish, encourage, and expand programs for medical and dental students and medical residents for mentoring at primary and secondary schools, and college levels to increase the number of students entering the medical and dental sciences.

(5)  Administer financial or other incentives to encourage new or experienced physicians and dentists to practice in underserved areas.

(Added by Stats. 2002, Ch. 1131, Sec. 8. Effective January 1, 2003.)



127928

For purposes of this part, the following terms have the following meanings:

(a)  “Program” means the California Medical and Dental Student Loan Repayment Program of 2002.

(b)  (1)  “Medically underserved area” means an area as defined in Part 5 of Chapter 1 of Title 42 of the Code of Federal Regulations or an area of the state where unmet priority needs for physicians exists as determined by the California Healthcare Workforce Policy Commission pursuant to Section 128225 of the Health and Safety Code.

(2)  “Dentally underserved area” means a geographic area eligible to be designated as having a shortage of dental professionals pursuant to Part I of Appendix B to Part 5 of Chapter 1 of Title 42 of the Code of Federal Regulations or an area of the state where unmet priority needs for dentists exist as determined by the California Healthcare Workforce Policy Commission pursuant to Section 128224 of the Health and Safety Code.

(c)  (1)  “Medically underserved population” means the Medi-Cal, Healthy Families and uninsured population.

(2)  “Dentally underserved population” means persons without dental insurance and persons eligible for the Denti-Cal and Healthy Families Programs who are population groups described as having a shortage of dental care professionals in Part I of Appendix B to Part 5 of Chapter 1 of Title 42 of the Code of Federal Regulations.

(d)  “Medi-Cal threshold languages” means primary languages spoken by limited-English-proficient (LEP) population groups meeting a numeric threshold of 3,000 eligible LEP Medi-Cal beneficiaries residing in a county, 1,000 Medi-Cal eligible LEP beneficiaries residing in a single ZIP Code, or 1,500 LEP Medi-Cal beneficiaries residing in two contiguous ZIP Codes.

(e)  “Office” means the Office of Statewide Health Planning and Development.

(Amended by Stats. 2003, Ch. 582, Sec. 11. Effective January 1, 2004.)



127929

(a) The office shall administer the California Medical and Dental Student Loan Repayment Program of 2002. Any individual enrolled in an institution of postsecondary education participating in the program set forth in this article may be eligible to receive a conditional warrant for loan repayment, to be redeemed upon becoming employed as a physician or dentist in a medically underserved area or a dentally underserved area serving primarily medically or dentally underserved populations. In order to be eligible to receive a conditional loan repayment warrant, an applicant shall satisfy all of the following conditions:

(1)  The applicant has been judged by his or her postsecondary institution to have outstanding ability on the basis of criteria that may include, but not be limited to, any of the following:

(A)  Grade point average.

(B)  Test scores.

(C)  Faculty evaluations.

(D)  Interviews.

(E)  Other recommendations.

(2)  In order to meet the costs associated with obtaining a medical or dental degree, the applicant has received, or is approved to receive, a loan under one or more of the following designated loan programs:

(A)  The Federal Family Education Loan Program (10 U.S.C. Sec. 1071 et seq.).

(B)  Any loan program approved by the Student Aid Commission.

(3)  The applicant has agreed to provide services as a licensed physician for up to three consecutive years, after obtaining a license from the Medical Board of California in a medically underserved area, or the applicant has agreed to provide services as a licensed dentist for up to three consecutive years, after obtaining a license from the Dental Board of California in a dentally underserved area.

(4)  The applicant has agreed to work in a setting where the applicant will primarily serve medically or dentally underserved populations.

(b)  The office shall ensure that priority consideration be given to applicants who are best suited to meet the cultural and linguistic needs and demands of medically and dentally underserved populations and who meet one or more of the following criteria:

(1)  Speak a Medi-Cal threshold language.

(2)  Come from an economically disadvantaged background.

(3)  Have received significant training in cultural and linguistically appropriate service delivery.

(4)  Have done a medical rotation serving medically underserved populations or provided dental services to members of a dentally underserved population.

(c)  A person participating in the program pursuant to this section shall not receive more than one warrant.

(d)  The office shall adopt rules and regulations regarding the reallocation of warrants if a participating institution is unable to utilize its allocated warrants or is unable to distribute them within a reasonable time period.

(Added by Stats. 2002, Ch. 1131, Sec. 8. Effective January 1, 2003.)



127930

The office, in accordance with Section 127926, shall develop the process to redeem an applicant’s warrant and commence loan repayment.

(Added by Stats. 2002, Ch. 1131, Sec. 8. Effective January 1, 2003.)



127931

(a) The office shall distribute student applications to participate in the program to postsecondary institutions eligible to participate in the state and federal financial aid programs and that have a program of professional preparation that has been approved by the Medical Board of California or the Dental Board of California. Each eligible institution shall receive at least one application.

(b) Each participating institution shall sign an institutional agreement with the office, certifying its intent to administer the program according to all applicable published rules, regulations, and guidelines, and shall make special efforts to notify students regarding the availability of the program, particularly to economically disadvantaged students.

(c) To the extent feasible, the office and each participating institution shall coordinate this program with other existing programs designed to recruit or encourage students to enter the medical and dental professions. These programs shall include, but not be limited to, the following:

(1) The Song-Brown Health Care Workforce Training Act.

(2) The Health Education and Academic Loan Act.

(3) The National Health Service Corp.

(Amended by Stats. 2006, Ch. 259, Sec. 1. Effective January 1, 2007.)



127932

(a)  The office, in accordance with Section 127926, shall administer this program, and shall adopt rules and regulations for that purpose. The rules and regulations shall include, but not be limited to, provisions regarding the period of time for which a warrant shall remain valid, the reallocation of warrants that are not utilized, and the development of projections for funding purposes.

(b)  The office shall work in conjunction with lenders participating in federal or similar loan programs to develop a streamlined application process for participation in the program set forth in this article.

(Added by Stats. 2002, Ch. 1131, Sec. 8. Effective January 1, 2003.)



127933

(a)  The office shall establish a fund to utilize for the purposes of this article.

(b)  The office may seek matching funds from foundations and private sources. The office may also contract with an exempt foundation for the receipt of matching funds to be transferred to the fund for use by this program.

(c)  The provisions of this article shall not become operative unless appropriate funding, as determined by the office, is made available.

(Added by Stats. 2002, Ch. 1131, Sec. 8. Effective January 1, 2003.)






ARTICLE 2.75 - National Health Service Corps State Loan Repayment Program

127940

In administering the National Health Service Corps State Loan Repayment Program in accordance with Section 254q-1 of Title 42 of the United States Code and related federal regulations, the office shall strive, whenever feasible, to equitably distribute loan repayment awards between eligible urban and rural program sites, after taking into account the availability of health care services in the communities to be served and the number of individuals to be served in each program site. The office shall set a reasonable deadline for when all applications are required to be received. All eligible applications shall be given consideration before any award is granted.

(Added by Stats. 2003, Ch. 682, Sec. 1. Effective January 1, 2004.)






ARTICLE 3 - Nursing Education Scholarships

127975

Recognizing that there is a shortage in supply of registered nurses, and that if the number of nursing students is to be materially increased to meet the demand there must first be an increase in the number of persons qualified for teaching or supervising in clinical areas, and further recognizing that the cost of education deters nurses from obtaining the education necessary to qualify them for teaching or supervision in clinical areas, there are hereby created state scholarships that shall be maintained by the state and awarded and administered pursuant to this article.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127980

There shall be available at least 10 scholarships per year. The scholarships shall be available to any registered nurse who is enrolled in one of the following accredited nursing programs in a college or university in California that is accredited by the Western Association of Schools and Colleges:

(a)  The junior or senior year in a bachelor’s degree program in nursing.

(b)  A program supplementary to a bachelor’s degree program in nursing required for admission to master’s level studies, in nursing.

(c)  A master’s degree or a post-master’s program in teaching or supervision in a clinical nursing area.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127985

No person shall be awarded a scholarship under subdivision (a) or (b) of Section 127980 unless:

(a)  He or she is a resident of California.

(b)  He or she is licensed as a registered nurse by this state.

(c)  He or she has complied with all the regulations adopted pursuant to this article.

(d)  He or she has agreed that he or she will continue his or her education to completion of the bachelor’s degree or a program supplemental to a bachelor’s degree required for admission to master level studies in nursing, and that after completion of the requirements of subdivision (a) or (b) of Section 127980 and within a period of time to be determined by the office, will enroll in an accredited master’s degree program in teaching or supervision in a clinical nursing area.

(e)  He or she agrees that immediately upon completion of his or her graduate study, either master’s degree or post-master’s program, he or she will assume an employment obligation in California in teaching or supervision in a clinical nursing area, for not less than one year.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127990

No person shall be awarded a scholarship under subdivision (c) of Section 127980 unless he or she satisfies the requirements prescribed by subdivisions (a), (b), (c), and (e) of Section 127985.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



127995

The office shall administer the program of nursing education scholarships and shall for this purpose, adopt regulations as it determines are necessary to carry out this article.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128000

Applications for scholarships shall be made to the office, upon forms provided by it, at the times and in the manner prescribed by the regulations adopted by the office.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128005

The office shall award the scholarships to the applicants that it determines are best fitted to undertake the educational program for which the scholarships are awarded and will be the best qualified to teach or supervise. In awarding the scholarships the office may give a preference to applicants who are willing to be available, upon the completion of their educational program, for a position in any part of the state. The office shall not, however, award any scholarship to an applicant if it determines that the applicant has adequate financial resources to pay the cost of the education necessary to qualify him or her for teaching or supervision in a clinical area.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128010

Scholarships shall be awarded without regard to race, religion, creed, or sex.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128015

Each scholarship under this article is for the period of no more than one academic year, and the award shall be:

(a)  For a person qualifying under subdivision (a) or (b) of Section 127980, the sum of two hundred dollars ($200) per month for 12 months, plus school fees.

(b)  For a person qualifying under subdivision (c) of Section 127980, the sum of two hundred fifty dollars ($250) per month for 12 months, plus school fees.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128020

A scholarship shall remain in effect only during the period, as determined by the office, that the person receiving the award achieves satisfactory progress and is regularly enrolled, within the terms of this article, as a full-time student.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 4 - Health Professions Planning Grants

128025

For the purpose of this article, “innovative programs of education in the health professions” means programs for the development of physicians and surgeons, podiatrists, dentists, pharmacists, nurses, optometrists, and occupations in the allied health professions, that emphasize all of the following:

(a)  The practice in the community on the part of graduates of the program.

(b)  The utilization of existing teaching resources and clinical care facilities within the community where the program is located.

(c)  The development of curricular mechanisms that allow for movement from one occupational category to the next, up to and including the doctor of medicine level.

(d)  The training of persons possessing previously acquired health care skills, for positions of greater responsibility, with an emphasis upon corpsmen honorably discharged from the military.

(e)  The training of persons with little or no formal education but with a willingness and aptitude to acquire health care skills.

(f)  The development of coordination with community health care facilities to insure quality education and satisfactory employment opportunities for graduates of the program.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128030

The office, in cooperation with the California Postsecondary Education Commission, shall administer the program established pursuant to this article and shall for this purpose, adopt regulations as it determines are reasonably necessary to carry out this article.

(Amended by Stats. 1996, Ch. 1023, Sec. 359. Effective September 29, 1996.)



128035

The office is authorized to make grants, from funds appropriated by the Legislature for this purpose, to assist organizations in meeting the cost of special projects to plan, develop, or establish innovative programs of education in the health professions, or for research in the various fields related to education in the health professions, or to develop training for new types of health professions personnel, or to meet the costs of planning experimental teaching facilities.

In determining priority of project applications, the office shall give the highest priority to:

(1)  Applicants able to obtain commitments for matching planning funds from other governmental and private sources.

(2)  Applicants who develop a preliminary plan that conforms to the criteria stated hereinabove for innovative programs of education in the health sciences.

(3)  Applicants that in its judgment are most able to translate a plan into a feasible program.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128040

(a)  The Office of Statewide Health Planning and Development shall report to the Legislature on or before June 30, 2002, on the feasibility of establishing a California dental loan forgiveness program utilizing the same general guidelines applicable to the federal National Health Service Corps State Loan Repayment Program (42 U.S.C.A. Sec. 254q-1; 42 C.F.R., Part 62, Subpart C (commencing with Section 62.51)), except as follows:

(1)  A dentist shall be eligible to participate in the loan forgiveness program if he or she provides full-time or half-time dental services in either of the following:

(A)  A dental health professional shortage area (DHPSA), established pursuant to Section 254e(a) of Title 42 of the United States Code.

(B)  An area of the state where unmet priority needs for dentists exist as determined by the California Healthcare Workforce Policy Commission pursuant to Section 128225.

(2)  Matching funds to repay a portion of the dentist’s outstanding loan amount shall be required from the practice site areas or from other private nonprofit sources.

(3)  A qualifying practice site shall include a private dental practice.

(b)  (1)  The report required under subdivision (a) shall include all of the following:

(A)  A projection of the dentist-to-population ratio for California in the next decade.

(B)  A determination of the future need for dentists and dental care in underserved communities. The office shall work collaboratively with organizations that represent providers of dental services to underserved communities in making this determination.

(C)  A report on the utilization by dentists of tuition loan repayment programs at the federal and state level and identify the barriers to full utilization of these loan repayment programs.

(D)  A report on the projected cost increase of dental school education at public and private postsecondary educational institutions.

(E)  A report on the implications of administering an additional program, including a cost analysis.

(2)  The report also shall include recommendations on whether a program described in subdivision (a) should be established and, if so, suggested funding sources. In making its recommendations, the office shall consider the impact of the program on access to dental services in areas of the state that currently have a shortage of dentists.

(Amended by Stats. 2003, Ch. 582, Sec. 12. Effective January 1, 2004.)






ARTICLE 5 - Health Care Workforce Clearinghouse

128050

The Office of Statewide Health Planning and Development shall establish a health care workforce clearinghouse to serve as the central source of health care workforce and educational data in the state. The clearinghouse shall be responsible for the collection, analysis, and distribution of information on the educational and employment trends for health care occupations in the state. The activities of the clearinghouse shall be funded by appropriations made from the California Health Data and Planning Fund in accordance with subdivision (h) of Section 127280.

(Added by Stats. 2007, Ch. 522, Sec. 15. Effective January 1, 2008.)



128051

The Office of Statewide Health Planning and Development shall work with the Employment Development Department’s Labor Market Information Division, state licensing boards, and state higher education entities to collect, to the extent available, all of the following data:

(a) The current supply of health care workers, by specialty.

(b) The geographical distribution of health care workers, by specialty.

(c) The diversity of the health care workforce, by specialty, including, but not necessarily limited to, data on race, ethnicity, and languages spoken.

(d) The current and forecasted demand for health care workers, by specialty.

(e) The educational capacity to produce trained, certified, and licensed health care workers, by specialty and by geographical distribution, including, but not necessarily limited to, the number of educational slots, the number of enrollments, the attrition rate, and wait time to enter the program of study.

(Added by Stats. 2007, Ch. 522, Sec. 15. Effective January 1, 2008.)



128052

The Office of Statewide Health Planning and Development shall prepare an annual report to the Legislature that does all of the following:

(a) Identifies education and employment trends in the health care profession.

(b) Reports on the current supply and demand for health care workers in California and gaps in the educational pipeline producing workers in specific occupations and geographic areas.

(c) Recommends state policy needed to address issues of workforce shortage and distribution.

(Added by Stats. 2007, Ch. 522, Sec. 15. Effective January 1, 2008.)









CHAPTER 3 - Professional Practice Development

ARTICLE 1 - Health Manpower Pilot Projects

128125

The Legislature finds that there is a need to improve the effectiveness of health care delivery systems. One way of accomplishing that objective is to utilize health care personnel in new roles and to reallocate health tasks to better meet the health needs of the citizenry.

The Legislature finds that experimentation with new kinds and combinations of health care delivery systems is desirable, and that, for purposes of this experimentation, a select number of publicly evaluated health workforce pilot projects should be exempt from the healing arts practices acts. The Legislature also finds that large sums of public and private funds are being spent to finance health workforce innovation projects, and that the activities of some of these projects exceed the limitations of state law. These projects may jeopardize the public safety and the careers of persons who are trained in them. It is the intent of the Legislature to establish the accountability of health workforce innovation projects to the requirements of the public health, safety, and welfare, and the career viability of persons trained in these programs. Further, it is the intent of this legislation that existing healing arts licensure laws incorporate innovations developed in approved projects that are likely to improve the effectiveness of health care delivery systems.

(Amended by Stats. 2006, Ch. 259, Sec. 2. Effective January 1, 2007.)



128130

For the purposes of this article:

(a)  “Office” means the Office of Statewide Health Planning and Development.

(b)  “Approved project” means an educational or training program approved by the office that does any of the following on a pilot program basis:

(1)  Teaches new skills to existing categories of health care personnel.

(2)  Develops new categories of health care personnel.

(3)  Accelerates the training of existing categories of health care personnel.

(4)  Teaches new health care roles to previously untrained persons, and that has been so designated by the office.

(c)  “Trainee” means a person to be taught health care skills.

(d)  “Supervisor” means a person designated by the project sponsor who already possesses the skills to be taught the trainees and is certified or licensed in California to perform the health care tasks involving the skills.

(e)  “Health care services” means the practice of medicine, dentistry, nursing, including, but not limited to, specialty areas of nursing such as midwifery, pharmacy, optometry, podiatry, and psychology.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128135

The office may designate experimental health workforce projects as approved projects where the projects are sponsored by community hospitals or clinics, nonprofit educational institutions, or government agencies engaged in health or education activities. Nothing in this section shall preclude approved projects from utilizing the offices of physicians, dentists, pharmacists, and other clinical settings as training sites.

(Amended by Stats. 2006, Ch. 259, Sec. 3. Effective January 1, 2007.)



128140

Notwithstanding any other provision of law, a trainee in an approved project may perform health care services under the supervision of a supervisor where the general scope of the services has been approved by the office.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128145

A trainee and his or her supervisor shall be held to the standard of care of, and shall be afforded the same immunities as, an individual otherwise legally qualified to perform the health care service or services performed by the trainee or supervisor.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128150

Any patient being seen or treated by a trainee shall be apprised of that fact and shall be given the opportunity to refuse treatment. Consent to the treatment shall not constitute assumption of the risk.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128155

The office, after one or more public hearings thereon, shall establish minimum standards, guidelines, and instructions for pilot projects. Advance notice of the hearing shall be sent to all interested parties and shall include a copy of the proposed minimum standards, guidelines, and instructions.

Organizations requesting designation as approved projects shall complete and submit to the office an application, that shall include a description of the project indicating the category of person to be trained, the tasks to be taught, the numbers of trainees and supervisors, a description of the health care agency to be used for training students, and a description of the types of patients likely to be seen or treated. Additionally, the application shall contain a description of all of the following:

(a)  The evaluation process to be used.

(b)  The baseline data and information to be collected.

(c)  The nature of program data that will be collected and the methods for collecting and analyzing the data.

(d)  Provision for protecting the safety of patients seen or treated in the project.

(e)  A statement of previous experience in providing related health care services.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128160

(a) Pilot projects may be approved in the following fields:

(1) Expanded role medical auxiliaries.

(2) Expanded role nursing.

(3) Expanded role dental assistants, dental hygienists, dental hygienists in alternative practice, or dental hygienists in extended functions.

(4) Maternal child care personnel.

(5) Pharmacy personnel.

(6) Mental health personnel.

(7) Other health care personnel including, but not limited to, veterinary personnel, chiropractic personnel, podiatric personnel, geriatric care personnel, therapy personnel, and health care technicians.

(b) Projects that operate in rural and central city areas shall be given priority.

(Amended by Stats. 2008, Ch. 31, Sec. 52. Effective January 1, 2009. Operative July 1, 2009, by Sec. 55 of Ch. 31.)



128165

The office shall carry out periodic onsite visitations of each approved project and shall evaluate each project to determine the following:

(a)  The new health skills taught or extent that existing skills have been reallocated.

(b)  Implication of the project for existing licensure laws with suggestions for changes in the law where appropriate.

(c)  Implications of the project for health services curricula and for the health care delivery systems.

(d)  Teaching methods used in the project.

(e)  The quality of care and patient acceptance in the project.

(f)  The extent that persons with the new skills could find employment in the health care system, assuming laws were changed to incorporate their skill.

(g)  The cost of care provided in the project, the likely cost of this care if performed by the trainees subsequent to the project, and the cost for provision of this care by current providers thereof.

All data collected by the office and by projects approved pursuant to this article shall become public information, with due regard for the confidentiality of individual patient information. The raw data on which projects’ reports are based and the data on which the office’s evaluation is based shall be available on request for review by interested parties. The office shall provide a reasonable opportunity for interested parties to submit dissenting views or challenges to reports to the Legislature and professional licensing boards required by this section. The office shall publish those comments, subject only to nonsubstantive editing, as part of its annual, or any special, reports.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128170

The office shall approve a sufficient number of projects to provide a basis for testing the validity of the experiment.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128175

The office shall seek the advice of appropriate professional societies and appropriate healing arts licensing boards prior to designating approved projects. In the case of projects sponsored by a state agency, the following additional procedures shall apply:

(a)  A hearing shall be conducted by a disinterested state government official selected by the director of the office from a state agency other than the office or the proponent of the project. The cost of the services of the disinterested state governmental official shall be paid by the office pursuant to an interagency agreement with the state agency represented by the state governmental official.

(b)  A notice of hearing shall be sent by the office to interested parties, as designated by the director of the office, by registered mail no less than 30 days preceding the date of the hearing. The notice shall include, but not be limited to, the date, time, location, and subject matter of the hearing, and shall include a copy of the application for a pilot project that is the subject of the hearing.

(c)  A verbatim transcript of the hearing shall be prepared and distributed to interested parties upon request.

(d)  Within 60 days of the release of the transcript, the office shall submit a recommendation on the proposal to the director of the office and shall send copies to the interested parties.

(e)  The director of the office shall accept comments on the recommendations, and, on or after 30 days after transmittal of the recommendations, the director of the office shall approve or disapprove the proposed project.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128180

The office shall not approve a project for a period lasting more than two training cycles plus a preceptorship of more than 24 months, unless the office determines that the project is likely to contribute substantially to the availability of high-quality health services in the state or a region thereof.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128185

The Legislature finds and declares all of the following:

(a)  The Health Manpower Pilot Project No. 152 was approved in 1988 to respond to a shortage of adequately trained personnel to meet the needs of residents in long-term health care facilities.

(b)  Long-term health care facilities continue to report difficulties recruiting and retaining adequate nursing staff to meet current needs.

(c)  The population most in need of long-term care is growing rapidly. It is estimated by the year 2000, one-third of the entire population in the United States will be composed of persons over 65 years of age. Three-fourths of all residents of long-term health care facilities will be generated by this age group.

(d)  A 30-percent decrease in the labor pool of health workers has been projected for the same time period. This decline in resources will exacerbate the problem of acquiring adequate nursing resources.

(e)  The establishment of the geriatric technician as a new category of health worker may have the potential to increase the retention of experienced workers in long-term health care by creating health career opportunities and upward mobility for certified nurse assistants.

(f)  The use of geriatric technicians is not intended to displace licensed nurses, but rather to augment the level of available trained staff to optimize the quality of long-term health care.

(Added by renumbering Section 429.82 (as added by Stats. 1995, Ch. 324) by Stats. 1996, Ch. 1023, Sec. 138. Effective September 29, 1996.)



128190

The office may extend the geriatric technician pilot project, known as the Health Manpower Pilot Project No. 152, for a minimum of four additional years, pursuant to reapplication by the sponsoring agency. The project shall continue to meet the applicable requirements established by the office. The number of sponsors authorized to participate in the pilot project may be expanded to a maximum of five.

(Added by renumbering Section 429.83 (as added by Stats. 1995, Ch. 324) by Stats. 1996, Ch. 1023, Sec. 139. Effective September 29, 1996.)



128195

(a) The office shall issue followup reports on geriatric technician pilot projects approved by the office following 24 months of implementation of the employment utilization phase of each project. The reports shall contain all of the following information:

(1) A description of the persons trained, including, but not limited to, the following:

(A) The total number of persons who entered training.

(B) The total number of persons who completed training.

(C) The selection method, including descriptions of any nonquantitative criteria used by employers to refer persons to training.

(D) The education and experience of the trainees prior to training.

(E) Demographic characteristics of the trainees, as available.

(2) An analysis of the training completed, including, but not limited to, the following:

(A) Curriculum and core competencies.

(B) Qualifications of the instructor.

(C) Changes in the curriculum during the pilot project or recommended for the future.

(D) The nature of clinical and didactic training, including the ratio of students to instructors.

(3) A summary of the specific services provided by geriatric technicians.

(4) The new health skills taught or the extent to which existing skills have been reallocated.

(5) Implications of the project for existing licensure laws with suggestions for changes in the law where appropriate.

(6) Implications of the project for health services curricula and for health care delivery systems.

(7) Teaching methods used in the project.

(8) The quality of care, including pertinent medication errors, incident reports, and patient acceptance in the project.

(9) The extent to which persons with new skills could find employment in the health care system, assuming laws were changed to incorporate their skills.

(10) The cost of care provided in the project, the likely cost of this care if performed by the trainees subsequent to the project, and the cost for provision of this care by current providers thereof.

(b) Notwithstanding any other provision of law, issuance of the reports described in subdivision (a) shall not require that the office terminate the geriatric technician pilot projects authorized by the office.

(Amended by Stats. 2004, Ch. 193, Sec. 133. Effective January 1, 2005.)



128196

(a) Notwithstanding Section 128180, the office shall extend the duration of the health workforce project known as Health Workforce Pilot Project No. 172 until January 1, 2016, in order to maintain the competence of the clinicians trained during the course of the project, and to authorize training of additional clinicians in the duties specified in HWPP No. 172.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2014, Ch. 662, Sec. 9. Effective January 1, 2015. Section repealed as of January 1, 2016, by its own provisions.)






ARTICLE 2 - California Pharmacist Scholarship and Loan Repayment Program

128198

(a) (1) There is hereby established in the Office of Statewide Health Planning and Development the California Pharmacist Scholarship and Loan Repayment Program.

(2) The program shall provide scholarships to pay for the educational expenses of pharmacy school students and repay qualifying educational loans of pharmacists who agree to participate in designated medically underserved areas as provided in this section.

(b) The Office of Statewide Health Planning and Development shall administer the California Pharmacist Scholarship and Loan Repayment Program utilizing the same general guidelines applicable to the federal National Health Service Corps Scholarship Program established pursuant to Section 254l of Title 42 of the United States Code and the National Health Service Corps Loan Repayment Program established pursuant to Section 254l-1 of Title 42 of the United States Code, except as follows:

(1) A pharmacist or pharmacy school student shall be eligible to participate in the program if he or she agrees to provide pharmacy services in a practice site located in areas of the state where unmet priority needs for primary care family physicians exist as determined by the Health Workforce Policy Commission.

(2) No matching funds shall be required from any entity in the practice site area.

(c) This section shall be implemented only to the extent that sufficient moneys are available in the California Pharmacist Scholarship and Loan Repayment Program Fund to administer the program.

(Amended by Stats. 2006, Ch. 259, Sec. 4. Effective January 1, 2007.)



128198.5

The California Pharmacist Scholarship and Loan Repayment Program Fund is hereby established in the State Treasury. Revenues from the contributions made pursuant to Section 4409 of the Business and Professions Code, as well as any other private or public funds made available for purposes of the California Pharmacist Scholarship and Loan Repayment Program, shall be deposited into the fund. Upon appropriation by the Legislature, moneys in the fund shall be available for expenditure by the Office of Statewide Health Planning and Development for purposes of implementing the California Pharmacist Scholarship and Loan Repayment Program pursuant to this article. The Office of Statewide Health Planning and Development shall be under no obligation to administer a program under this article until sufficient moneys have been accumulated in the fund and appropriated to the office by the Legislature.

(Added by Stats. 2002, Ch. 1138, Sec. 2. Effective January 1, 2003.)









CHAPTER 4 - Family Practice Physician Programs (Reserved)

ARTICLE 1 - Family Physician Training Program (Reserved)

128200

(a) This article shall be known and may be cited as the Song-Brown Health Care Workforce Training Act.

(b)  (1)  The Legislature hereby finds and declares that physicians engaged in family medicine are in very short supply in California. The current emphasis placed on specialization in medical education has resulted in a shortage of physicians trained to provide comprehensive primary health care to families. The Legislature hereby declares that it regards the furtherance of a greater supply of competent family physicians to be a public purpose of great importance and further declares the establishment of the program pursuant to this article to be a desirable, necessary, and economical method of increasing the number of family physicians to provide needed medical services to the people of California. The Legislature further declares that it is to the benefit of the state to assist in increasing the number of competent family physicians graduated by colleges and universities of this state to provide primary health care services to families within the state.

(2) The Legislature finds that the shortage of family physicians can be improved by the placing of a higher priority by public and private medical schools, hospitals, and other health care delivery systems in this state, on the recruitment and improved training of medical students and residents to meet the need for family physicians. To help accomplish this goal, each medical school in California is encouraged to organize a strong family medicine program or department. It is the intent of the Legislature that the programs or departments be headed by a physician who possesses specialty certification in the field of family medicine, and has broad clinical experience in the field of family medicine.

(3) The Legislature further finds that encouraging the training of primary care physician’s assistants and primary care nurse practitioners will assist in making primary health care services more accessible to the citizenry, and will, in conjunction with the training of family physicians, lead to an improved health care delivery system in California.

(4) Community hospitals in general and rural community hospitals in particular, as well as other health care delivery systems, are encouraged to develop family medicine residencies in affiliation or association with accredited medical schools, to help meet the need for family physicians in geographical areas of the state with recognized family primary health care needs. Utilization of expanded resources beyond university-based teaching hospitals should be emphasized, including facilities in rural areas wherever possible.

(5) The Legislature also finds and declares that nurses are in very short supply in California. The Legislature hereby declares that it regards the furtherance of a greater supply of nurses to be a public purpose of great importance and further declares the expansion of the program pursuant to this article to include nurses to be a desirable, necessary, and economical method of increasing the number of nurses to provide needed nursing services to the people of California.

(6) It is the intent of the Legislature to provide for a program designed primarily to increase the number of students and residents receiving quality education and training in the primary care specialties of family medicine, internal medicine, obstetrics and gynecology, and pediatrics and as primary care physician’s assistants, primary care nurse practitioners, and registered nurses and to maximize the delivery of primary care family physician services to specific areas of California where there is a recognized unmet priority need. This program is intended to be implemented through contracts with accredited medical schools, teaching health centers, programs that train primary care physician’s assistants, programs that train primary care nurse practitioners, programs that train registered nurses, hospitals, and other health care delivery systems based on per-student or per-resident capitation formulas. It is further intended by the Legislature that the programs will be professionally and administratively accountable so that the maximum cost-effectiveness will be achieved in meeting the professional training standards and criteria set forth in this article and Article 2 (commencing with Section 128250).

(Amended by Stats. 2014, Ch. 31, Sec. 16. Effective June 20, 2014.)



128205

As used in this article, and Article 2 (commencing with Section 128250), the following terms mean:

(a) “Family physician” means a primary care physician who is prepared to and renders continued comprehensive and preventative health care services to families and who has received specialized training in an approved family medicine residency for three years after graduation from an accredited medical school.

(b) “Primary care physician” means a physician who is prepared to and renders continued comprehensive and preventative health care services, and has received specialized training in the areas of internal medicine, obstetrics and gynecology, or pediatrics.

(c) “Associated” and “affiliated” mean that relationship that exists by virtue of a formal written agreement between a hospital or other health care delivery system and an approved medical school that pertains to the primary care or family medicine training program for which state contract funds are sought.

(d) “Commission” means the California Healthcare Workforce Policy Commission.

(e) “Programs that train primary care physician’s assistants” means a program that has been approved for the training of primary care physician assistants pursuant to Section 3513 of the Business and Professions Code.

(f) “Programs that train primary care nurse practitioners” means a program that is operated by a California school of medicine or nursing, or that is authorized by the Regents of the University of California or by the Trustees of the California State University, or that is approved by the Board of Registered Nursing.

(g) “Programs that train registered nurses” means a program that is operated by a California school of nursing and approved by the Board of Registered Nursing, or that is authorized by the Regents of the University of California, the Trustees of the California State University, or the Board of Governors of the California Community Colleges, and that is approved by the Board of Registered Nursing.

(h) “Teaching health center” means a community-based ambulatory patient care center that operates a primary care residency program. Community-based ambulatory patient care settings include, but are not limited to, federally qualified health centers, community mental health centers, rural health clinics, health centers operated by the Indian Health Service, an Indian tribe or tribal organization, or an urban Indian organization, and entities receiving funds under Title X of the federal Public Health Service Act (Public Law 91-572).

(Amended by Stats. 2014, Ch. 31, Sec. 17. Effective June 20, 2014.)



128207

Any reference in any code to the Health Manpower Policy Commission is deemed a reference to the California Healthcare Workforce Policy Commission.

(Added by Stats. 2003, Ch. 582, Sec. 14. Effective January 1, 2004.)



128210

There is hereby created a state medical contract program with accredited medical schools, teaching health centers, programs that train primary care physician’s assistants, programs that train primary care nurse practitioners, programs that train registered nurses, hospitals, and other health care delivery systems to increase the number of students and residents receiving quality education and training in the primary care specialties of family medicine, internal medicine, obstetrics and gynecology, and pediatrics, or in nursing and to maximize the delivery of primary care and family physician services to specific areas of California where there is a recognized unmet priority need for those services.

(Amended by Stats. 2014, Ch. 31, Sec. 18. Effective June 20, 2014.)



128215

There is hereby created a California Healthcare Workforce Policy Commission. The commission shall be composed of 15 members who shall serve at the pleasure of their appointing authorities:

(a) Nine members appointed by the Governor, as follows:

(1) One representative of the University of California medical schools, from a nominee or nominees submitted by the University of California.

(2) One representative of the private medical or osteopathic schools accredited in California from individuals nominated by each of these schools.

(3) One representative of practicing family medicine physicians.

(4) One representative who is a practicing osteopathic physician or surgeon and who is board certified in either general or family medicine.

(5) One representative of undergraduate medical students in a family medicine program or residence in family medicine training.

(6) One representative of trainees in a primary care physician’s assistant program or a practicing physician’s assistant.

(7) One representative of trainees in a primary care nurse practitioners program or a practicing nurse practitioner.

(8) One representative of the Office of Statewide Health Planning and Development, from nominees submitted by the office director.

(9) One representative of practicing registered nurses.

(b) Two consumer representatives of the public who are not elected or appointed public officials, one appointed by the Speaker of the Assembly and one appointed by the Chairperson of the Senate Committee on Rules.

(c) Two representatives of practicing registered nurses, one appointed by the Speaker of the Assembly and one appointed by the Chairperson of the Senate Committee on Rules.

(d) Two representatives of students in a registered nurse training program, one appointed by the Speaker of the Assembly and one appointed by the Chairperson of the Senate Committee on Rules.

(e) The Deputy Director of the Healthcare Workforce Development Division in the Office of Statewide Health Planning and Development, or the deputy director’s designee, shall serve as executive secretary for the commission.

(Amended by Stats. 2014, Ch. 31, Sec. 19. Effective June 20, 2014.)



128220

The members of the commission, other than state employees, shall receive compensation of twenty-five dollars ($25) for each day’s attendance at a commission meeting, in addition to actual and necessary travel expenses incurred in the course of attendance at a commission meeting.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996.)



128224

The commission shall identify specific areas of the state where unmet priority needs for dentists, physicians, and registered nurses exist.

(Amended by Stats. 2005, Ch. 78, Sec. 12.5. Effective July 19, 2005.)



128225

The commission shall do all of the following:

(a) Identify specific areas of the state where unmet priority needs for primary care family physicians and registered nurses exist.

(b)  (1)  Establish standards for primary care and family medicine training programs, primary care and family medicine residency programs, postgraduate osteopathic medical programs in primary care or family medicine, and primary care physician assistants programs and programs that train primary care nurse practitioners, including appropriate provisions to encourage primary care physicians, family physicians, osteopathic family physicians, primary care physician’s assistants, and primary care nurse practitioners who receive training in accordance with this article and Article 2 (commencing with Section 128250) to provide needed services in areas of unmet need within the state. Standards for primary care and family medicine residency programs shall provide that all of the residency programs contracted for pursuant to this article and Article 2 (commencing with Section 128250) shall be approved by the Accreditation Council for Graduate Medical Education’s Residency Review Committee for Family Medicine, Internal Medicine, Pediatrics, or Obstetrics and Gynecology. Standards for postgraduate osteopathic medical programs in primary care and family medicine, as approved by the American Osteopathic Association Committee on Postdoctoral Training for interns and residents, shall be established to meet the requirements of this subdivision in order to ensure that those programs are comparable to the other programs specified in this subdivision. Every program shall include a component of training designed for medically underserved multicultural communities, lower socioeconomic neighborhoods, or rural communities, and shall be organized to prepare program graduates for service in those neighborhoods and communities. Medical schools receiving funds under this article and Article 2 (commencing with Section 128250) shall have programs or departments that recognize family medicine as a major independent specialty. Existence of a written agreement of affiliation or association between a hospital and an accredited medical school shall be regarded by the commission as a favorable factor in considering recommendations to the director for allocation of funds appropriated to the state medical contract program established under this article and Article 2 (commencing with Section 128250). Teaching health centers receiving funds under this article shall have programs or departments that recognize family medicine as a major independent specialty.

(2)  For purposes of this subdivision, “primary care” and “family medicine” includes the general practice of medicine by osteopathic physicians.

(c) Establish standards for registered nurse training programs. The commission may accept those standards established by the Board of Registered Nursing.

(d) Review and make recommendations to the Director of the Office of Statewide Health Planning and Development concerning the funding of primary care and family medicine programs or departments and primary care and family medicine residencies and programs for the training of primary care physician assistants and primary care nurse practitioners that are submitted to the Healthcare Workforce Development Division for participation in the contract program established by this article and Article 2 (commencing with Section 128250). If the commission determines that a program proposal that has been approved for funding or that is the recipient of funds under this article and Article 2 (commencing with Section 128250) does not meet the standards established by the commission, it shall submit to the Director of the Office of Statewide Health Planning and Development and the Legislature a report detailing its objections. The commission may request the Office of Statewide Health Planning and Development to make advance allocations for program development costs from amounts appropriated for the purposes of this article and Article 2 (commencing with Section 128250).

(e) Review and make recommendations to the Director of the Office of Statewide Health Planning and Development concerning the funding of registered nurse training programs that are submitted to the Healthcare Workforce Development Division for participation in the contract program established by this article. If the commission determines that a program proposal that has been approved for funding or that is the recipient of funds under this article does not meet the standards established by the commission, it shall submit to the Director of the Office of Statewide Health Planning and Development and the Legislature a report detailing its objections. The commission may request the Office of Statewide Health Planning and Development to make advance allocations for program development costs from amounts appropriated for the purposes of this article.

(f) Establish contract criteria and single per-student and per-resident capitation formulas that shall determine the amounts to be transferred to institutions receiving contracts for the training of primary care and family medicine students and residents and primary care physician’s assistants and primary care nurse practitioners and registered nurses pursuant to this article and Article 2 (commencing with Section 128250), except as otherwise provided in subdivision (d). Institutions applying for or in receipt of contracts pursuant to this article and Article 2 (commencing with Section 128250) may appeal to the director for waiver of these single capitation formulas. The director may grant the waiver in exceptional cases upon a clear showing by the institution that a waiver is essential to the institution’s ability to provide a program of a quality comparable to those provided by institutions that have not received waivers, taking into account the public interest in program cost-effectiveness. Recipients of funds appropriated by this article and Article 2 (commencing with Section 128250) shall, as a minimum, maintain the level of expenditure for family medicine or primary care physician’s assistant or family care nurse practitioner training that was provided by the recipients during the 1973–74 fiscal year. Recipients of funds appropriated for registered nurse training pursuant to this article shall, as a minimum, maintain the level of expenditure for registered nurse training that was provided by recipients during the 2004–05 fiscal year. Funds appropriated under this article and Article 2 (commencing with Section 128250) shall be used to develop new programs or to expand existing programs, and shall not replace funds supporting current family medicine or registered nurse training programs. Institutions applying for or in receipt of contracts pursuant to this article and Article 2 (commencing with Section 128250) may appeal to the director for waiver of this maintenance of effort provision. The director may grant the waiver if he or she determines that there is reasonable and proper cause to grant the waiver.

(g)  (1)  Review and make recommendations to the Director of the Office of Statewide Health Planning and Development concerning the funding of special programs that may be funded on other than a capitation rate basis. These special programs may include the development and funding of the training of primary health care teams of primary care and family medicine residents or primary care or family physicians and primary care physician assistants or primary care nurse practitioners or registered nurses, undergraduate medical education programs in primary care or family medicine, and programs that link training programs and medically underserved communities in California that appear likely to result in the location and retention of training program graduates in those communities. These special programs also may include the development phase of new primary care or family medicine residency, primary care physician assistant programs, primary care nurse practitioner programs, or registered nurse programs.

(2)  The commission shall establish standards and contract criteria for special programs recommended under this subdivision.

(h) Review and evaluate these programs regarding compliance with this article and Article 2 (commencing with Section 128250). One standard for evaluation shall be the number of recipients who, after completing the program, actually go on to serve in areas of unmet priority for primary care or family physicians in California or registered nurses who go on to serve in areas of unmet priority for registered nurses.

(i) Review and make recommendations to the Director of the Office of Statewide Health Planning and Development on the awarding of funds for the purpose of making loan assumption payments for medical students who contractually agree to enter a primary care specialty and practice primary care medicine for a minimum of three consecutive years following completion of a primary care residency training program pursuant to Article 2 (commencing with Section 128250).

(Amended by Stats. 2014, Ch. 31, Sec. 20. Effective June 20, 2014.)



128225.5

(a) The commission shall review and make recommendations to the Director of the Office of Statewide Health Planning and Development concerning the provision of grants pursuant to this section. In making recommendations, the commission shall give priority to residency programs that demonstrate all of the following:

(1) That the grant will be used to support new primary care physician slots.

(2) That priority in filling the position shall be given to physicians who have graduated from a California-based medical school.

(3) That the new primary care physician residency positions have been, or will be, approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association prior to the first distribution of grant funds.

(b) The director shall do both of the following:

(1) Determine whether the residency programs recommended by the commission meet the standards established by this section.

(2) Select and contract on behalf of the state with accredited primary care or family medicine residency programs for the purpose of providing grants for the support of newly created residency positions.

(c) This section does not apply to funding appropriated in the annual Budget Act for the Song-Brown Health Care Workforce Training Act (Article 1 (commencing with Section 128200)).

(d) This section shall be operative only if funds are appropriated in the Budget Act of 2014 for the purposes described in this section.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 442, Sec. 7. Effective September 18, 2014. Section conditionally operative as provided in subd. (d). Repealed as of January 1, 2018, by its own provisions.)



128230

When making recommendations to the Director of the Office of Statewide Health Planning and Development concerning the funding of primary care and family medicine programs or departments, primary care and family medicine residencies, and programs for the training of primary care physician assistants, primary care nurse practitioners, or registered nurses, the commission shall give priority to programs that have demonstrated success in the following areas:

(a) Actual placement of individuals in medically underserved areas.

(b) Success in attracting and admitting members of minority groups to the program.

(c) Success in attracting and admitting individuals who were former residents of medically underserved areas.

(d) Location of the program in a medically underserved area.

(e) The degree to which the program has agreed to accept individuals with an obligation to repay loans awarded pursuant to the Health Professions Education Fund.

(Amended by Stats. 2014, Ch. 31, Sec. 21. Effective June 20, 2014.)



128235

Pursuant to this article and Article 2 (commencing with Section 128250), the Director of the Office of Statewide Health Planning and Development shall do all of the following:

(a) Determine whether primary care and family medicine, primary care physician’s assistant training program proposals, primary care nurse practitioner training program proposals, and registered nurse training program proposals submitted to the California Healthcare Workforce Policy Commission for participation in the state medical contract program established by this article and Article 2 (commencing with Section 128250) meet the standards established by the commission.

(b) Select and contract on behalf of the state with accredited medical schools, teaching health centers, programs that train primary care physician’s assistants, programs that train primary care nurse practitioners, hospitals, and other health care delivery systems for the purpose of training undergraduate medical students and residents in the specialties of internal medicine, obstetrics and gynecology, pediatrics, and family medicine. Contracts shall be awarded to those institutions that best demonstrate the ability to provide quality education and training and to retain students and residents in specific areas of California where there is a recognized unmet priority need for primary care family physicians. Contracts shall be based upon the recommendations of the commission and in conformity with the contract criteria and program standards established by the commission.

(c) Select and contract on behalf of the state with programs that train registered nurses. Contracts shall be awarded to those institutions that best demonstrate the ability to provide quality education and training and to retain students and residents in specific areas of California where there is a recognized unmet priority need for registered nurses. Contracts shall be based upon the recommendations of the commission and in conformity with the contract criteria and program standards established by the commission.

(d) Terminate, upon 30 days’ written notice, the contract of any institution whose program does not meet the standards established by the commission or that otherwise does not maintain proper compliance with this part, except as otherwise provided in contracts entered into by the director pursuant to this article and Article 2 (commencing with Section 128250).

(Amended by Stats. 2014, Ch. 31, Sec. 22. Effective June 20, 2014.)



128240

The Director of the Office of Statewide Health Planning and Development shall adopt, amend, or repeal regulations as necessary to enforce this article and Article 2 (commencing with Section 128250), which shall include criteria that training programs must meet in order to qualify for waivers of single capitation formulas or maintenance of effort requirements authorized by Section 128250. Regulations for the administration of this chapter shall be adopted, amended, or repealed as provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996.)



128240.1

The department shall adopt emergency regulations, as necessary to implement the changes made to this article by the act that added this section during the first year of the 2005-06 Regular Session, no later than September 30, 2005, unless notification of a delay is made to the Chair of the Joint Legislative Budget Committee prior to that date. The adoption of regulations implementing the applicable provisions of this act shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days, by which time the final regulations shall be developed.

(Added by Stats. 2005, Ch. 78, Sec. 12.9. Effective July 19, 2005.)



128241

The Office of Statewide Health Planning and Development shall develop alternative strategies to provide long-term stability and non-General Fund support for programs established pursuant to this article. The office shall report on these strategies to the legislative budget committees by February 1, 2005.

(Added by Stats. 2004, Ch. 229, Sec. 13. Effective August 16, 2004.)









CHAPTER 4a - Health Care Workforce Training Programs

ARTICLE 1 - Song-Brown Health Care Workforce Training Act

128200

(a) This article shall be known and may be cited as the Song-Brown Health Care Workforce Training Act.

(b)  (1)  The Legislature hereby finds and declares that physicians engaged in family medicine are in very short supply in California. The current emphasis placed on specialization in medical education has resulted in a shortage of physicians trained to provide comprehensive primary health care to families. The Legislature hereby declares that it regards the furtherance of a greater supply of competent family physicians to be a public purpose of great importance and further declares the establishment of the program pursuant to this article to be a desirable, necessary, and economical method of increasing the number of family physicians to provide needed medical services to the people of California. The Legislature further declares that it is to the benefit of the state to assist in increasing the number of competent family physicians graduated by colleges and universities of this state to provide primary health care services to families within the state.

(2) The Legislature finds that the shortage of family physicians can be improved by the placing of a higher priority by public and private medical schools, hospitals, and other health care delivery systems in this state, on the recruitment and improved training of medical students and residents to meet the need for family physicians. To help accomplish this goal, each medical school in California is encouraged to organize a strong family medicine program or department. It is the intent of the Legislature that the programs or departments be headed by a physician who possesses specialty certification in the field of family medicine, and has broad clinical experience in the field of family medicine.

(3) The Legislature further finds that encouraging the training of primary care physician’s assistants and primary care nurse practitioners will assist in making primary health care services more accessible to the citizenry, and will, in conjunction with the training of family physicians, lead to an improved health care delivery system in California.

(4) Community hospitals in general and rural community hospitals in particular, as well as other health care delivery systems, are encouraged to develop family medicine residencies in affiliation or association with accredited medical schools, to help meet the need for family physicians in geographical areas of the state with recognized family primary health care needs. Utilization of expanded resources beyond university-based teaching hospitals should be emphasized, including facilities in rural areas wherever possible.

(5) The Legislature also finds and declares that nurses are in very short supply in California. The Legislature hereby declares that it regards the furtherance of a greater supply of nurses to be a public purpose of great importance and further declares the expansion of the program pursuant to this article to include nurses to be a desirable, necessary, and economical method of increasing the number of nurses to provide needed nursing services to the people of California.

(6) It is the intent of the Legislature to provide for a program designed primarily to increase the number of students and residents receiving quality education and training in the primary care specialties of family medicine, internal medicine, obstetrics and gynecology, and pediatrics and as primary care physician’s assistants, primary care nurse practitioners, and registered nurses and to maximize the delivery of primary care family physician services to specific areas of California where there is a recognized unmet priority need. This program is intended to be implemented through contracts with accredited medical schools, teaching health centers, programs that train primary care physician’s assistants, programs that train primary care nurse practitioners, programs that train registered nurses, hospitals, and other health care delivery systems based on per-student or per-resident capitation formulas. It is further intended by the Legislature that the programs will be professionally and administratively accountable so that the maximum cost-effectiveness will be achieved in meeting the professional training standards and criteria set forth in this article and Article 2 (commencing with Section 128250).

(Amended by Stats. 2014, Ch. 31, Sec. 16. Effective June 20, 2014.)



128205

As used in this article, and Article 2 (commencing with Section 128250), the following terms mean:

(a) “Family physician” means a primary care physician who is prepared to and renders continued comprehensive and preventative health care services to families and who has received specialized training in an approved family medicine residency for three years after graduation from an accredited medical school.

(b) “Primary care physician” means a physician who is prepared to and renders continued comprehensive and preventative health care services, and has received specialized training in the areas of internal medicine, obstetrics and gynecology, or pediatrics.

(c) “Associated” and “affiliated” mean that relationship that exists by virtue of a formal written agreement between a hospital or other health care delivery system and an approved medical school that pertains to the primary care or family medicine training program for which state contract funds are sought.

(d) “Commission” means the California Healthcare Workforce Policy Commission.

(e) “Programs that train primary care physician’s assistants” means a program that has been approved for the training of primary care physician assistants pursuant to Section 3513 of the Business and Professions Code.

(f) “Programs that train primary care nurse practitioners” means a program that is operated by a California school of medicine or nursing, or that is authorized by the Regents of the University of California or by the Trustees of the California State University, or that is approved by the Board of Registered Nursing.

(g) “Programs that train registered nurses” means a program that is operated by a California school of nursing and approved by the Board of Registered Nursing, or that is authorized by the Regents of the University of California, the Trustees of the California State University, or the Board of Governors of the California Community Colleges, and that is approved by the Board of Registered Nursing.

(h) “Teaching health center” means a community-based ambulatory patient care center that operates a primary care residency program. Community-based ambulatory patient care settings include, but are not limited to, federally qualified health centers, community mental health centers, rural health clinics, health centers operated by the Indian Health Service, an Indian tribe or tribal organization, or an urban Indian organization, and entities receiving funds under Title X of the federal Public Health Service Act (Public Law 91-572).

(Amended by Stats. 2014, Ch. 31, Sec. 17. Effective June 20, 2014.)



128207

Any reference in any code to the Health Manpower Policy Commission is deemed a reference to the California Healthcare Workforce Policy Commission.

(Added by Stats. 2003, Ch. 582, Sec. 14. Effective January 1, 2004.)



128210

There is hereby created a state medical contract program with accredited medical schools, teaching health centers, programs that train primary care physician’s assistants, programs that train primary care nurse practitioners, programs that train registered nurses, hospitals, and other health care delivery systems to increase the number of students and residents receiving quality education and training in the primary care specialties of family medicine, internal medicine, obstetrics and gynecology, and pediatrics, or in nursing and to maximize the delivery of primary care and family physician services to specific areas of California where there is a recognized unmet priority need for those services.

(Amended by Stats. 2014, Ch. 31, Sec. 18. Effective June 20, 2014.)



128215

There is hereby created a California Healthcare Workforce Policy Commission. The commission shall be composed of 15 members who shall serve at the pleasure of their appointing authorities:

(a) Nine members appointed by the Governor, as follows:

(1) One representative of the University of California medical schools, from a nominee or nominees submitted by the University of California.

(2) One representative of the private medical or osteopathic schools accredited in California from individuals nominated by each of these schools.

(3) One representative of practicing family medicine physicians.

(4) One representative who is a practicing osteopathic physician or surgeon and who is board certified in either general or family medicine.

(5) One representative of undergraduate medical students in a family medicine program or residence in family medicine training.

(6) One representative of trainees in a primary care physician’s assistant program or a practicing physician’s assistant.

(7) One representative of trainees in a primary care nurse practitioners program or a practicing nurse practitioner.

(8) One representative of the Office of Statewide Health Planning and Development, from nominees submitted by the office director.

(9) One representative of practicing registered nurses.

(b) Two consumer representatives of the public who are not elected or appointed public officials, one appointed by the Speaker of the Assembly and one appointed by the Chairperson of the Senate Committee on Rules.

(c) Two representatives of practicing registered nurses, one appointed by the Speaker of the Assembly and one appointed by the Chairperson of the Senate Committee on Rules.

(d) Two representatives of students in a registered nurse training program, one appointed by the Speaker of the Assembly and one appointed by the Chairperson of the Senate Committee on Rules.

(e) The Deputy Director of the Healthcare Workforce Development Division in the Office of Statewide Health Planning and Development, or the deputy director’s designee, shall serve as executive secretary for the commission.

(Amended by Stats. 2014, Ch. 31, Sec. 19. Effective June 20, 2014.)



128220

The members of the commission, other than state employees, shall receive compensation of twenty-five dollars ($25) for each day’s attendance at a commission meeting, in addition to actual and necessary travel expenses incurred in the course of attendance at a commission meeting.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996.)



128224

The commission shall identify specific areas of the state where unmet priority needs for dentists, physicians, and registered nurses exist.

(Amended by Stats. 2005, Ch. 78, Sec. 12.5. Effective July 19, 2005.)



128225

The commission shall do all of the following:

(a) Identify specific areas of the state where unmet priority needs for primary care family physicians and registered nurses exist.

(b)  (1)  Establish standards for primary care and family medicine training programs, primary care and family medicine residency programs, postgraduate osteopathic medical programs in primary care or family medicine, and primary care physician assistants programs and programs that train primary care nurse practitioners, including appropriate provisions to encourage primary care physicians, family physicians, osteopathic family physicians, primary care physician’s assistants, and primary care nurse practitioners who receive training in accordance with this article and Article 2 (commencing with Section 128250) to provide needed services in areas of unmet need within the state. Standards for primary care and family medicine residency programs shall provide that all of the residency programs contracted for pursuant to this article and Article 2 (commencing with Section 128250) shall be approved by the Accreditation Council for Graduate Medical Education’s Residency Review Committee for Family Medicine, Internal Medicine, Pediatrics, or Obstetrics and Gynecology. Standards for postgraduate osteopathic medical programs in primary care and family medicine, as approved by the American Osteopathic Association Committee on Postdoctoral Training for interns and residents, shall be established to meet the requirements of this subdivision in order to ensure that those programs are comparable to the other programs specified in this subdivision. Every program shall include a component of training designed for medically underserved multicultural communities, lower socioeconomic neighborhoods, or rural communities, and shall be organized to prepare program graduates for service in those neighborhoods and communities. Medical schools receiving funds under this article and Article 2 (commencing with Section 128250) shall have programs or departments that recognize family medicine as a major independent specialty. Existence of a written agreement of affiliation or association between a hospital and an accredited medical school shall be regarded by the commission as a favorable factor in considering recommendations to the director for allocation of funds appropriated to the state medical contract program established under this article and Article 2 (commencing with Section 128250). Teaching health centers receiving funds under this article shall have programs or departments that recognize family medicine as a major independent specialty.

(2)  For purposes of this subdivision, “primary care” and “family medicine” includes the general practice of medicine by osteopathic physicians.

(c) Establish standards for registered nurse training programs. The commission may accept those standards established by the Board of Registered Nursing.

(d) Review and make recommendations to the Director of the Office of Statewide Health Planning and Development concerning the funding of primary care and family medicine programs or departments and primary care and family medicine residencies and programs for the training of primary care physician assistants and primary care nurse practitioners that are submitted to the Healthcare Workforce Development Division for participation in the contract program established by this article and Article 2 (commencing with Section 128250). If the commission determines that a program proposal that has been approved for funding or that is the recipient of funds under this article and Article 2 (commencing with Section 128250) does not meet the standards established by the commission, it shall submit to the Director of the Office of Statewide Health Planning and Development and the Legislature a report detailing its objections. The commission may request the Office of Statewide Health Planning and Development to make advance allocations for program development costs from amounts appropriated for the purposes of this article and Article 2 (commencing with Section 128250).

(e) Review and make recommendations to the Director of the Office of Statewide Health Planning and Development concerning the funding of registered nurse training programs that are submitted to the Healthcare Workforce Development Division for participation in the contract program established by this article. If the commission determines that a program proposal that has been approved for funding or that is the recipient of funds under this article does not meet the standards established by the commission, it shall submit to the Director of the Office of Statewide Health Planning and Development and the Legislature a report detailing its objections. The commission may request the Office of Statewide Health Planning and Development to make advance allocations for program development costs from amounts appropriated for the purposes of this article.

(f) Establish contract criteria and single per-student and per-resident capitation formulas that shall determine the amounts to be transferred to institutions receiving contracts for the training of primary care and family medicine students and residents and primary care physician’s assistants and primary care nurse practitioners and registered nurses pursuant to this article and Article 2 (commencing with Section 128250), except as otherwise provided in subdivision (d). Institutions applying for or in receipt of contracts pursuant to this article and Article 2 (commencing with Section 128250) may appeal to the director for waiver of these single capitation formulas. The director may grant the waiver in exceptional cases upon a clear showing by the institution that a waiver is essential to the institution’s ability to provide a program of a quality comparable to those provided by institutions that have not received waivers, taking into account the public interest in program cost-effectiveness. Recipients of funds appropriated by this article and Article 2 (commencing with Section 128250) shall, as a minimum, maintain the level of expenditure for family medicine or primary care physician’s assistant or family care nurse practitioner training that was provided by the recipients during the 1973–74 fiscal year. Recipients of funds appropriated for registered nurse training pursuant to this article shall, as a minimum, maintain the level of expenditure for registered nurse training that was provided by recipients during the 2004–05 fiscal year. Funds appropriated under this article and Article 2 (commencing with Section 128250) shall be used to develop new programs or to expand existing programs, and shall not replace funds supporting current family medicine or registered nurse training programs. Institutions applying for or in receipt of contracts pursuant to this article and Article 2 (commencing with Section 128250) may appeal to the director for waiver of this maintenance of effort provision. The director may grant the waiver if he or she determines that there is reasonable and proper cause to grant the waiver.

(g)  (1)  Review and make recommendations to the Director of the Office of Statewide Health Planning and Development concerning the funding of special programs that may be funded on other than a capitation rate basis. These special programs may include the development and funding of the training of primary health care teams of primary care and family medicine residents or primary care or family physicians and primary care physician assistants or primary care nurse practitioners or registered nurses, undergraduate medical education programs in primary care or family medicine, and programs that link training programs and medically underserved communities in California that appear likely to result in the location and retention of training program graduates in those communities. These special programs also may include the development phase of new primary care or family medicine residency, primary care physician assistant programs, primary care nurse practitioner programs, or registered nurse programs.

(2)  The commission shall establish standards and contract criteria for special programs recommended under this subdivision.

(h) Review and evaluate these programs regarding compliance with this article and Article 2 (commencing with Section 128250). One standard for evaluation shall be the number of recipients who, after completing the program, actually go on to serve in areas of unmet priority for primary care or family physicians in California or registered nurses who go on to serve in areas of unmet priority for registered nurses.

(i) Review and make recommendations to the Director of the Office of Statewide Health Planning and Development on the awarding of funds for the purpose of making loan assumption payments for medical students who contractually agree to enter a primary care specialty and practice primary care medicine for a minimum of three consecutive years following completion of a primary care residency training program pursuant to Article 2 (commencing with Section 128250).

(Amended by Stats. 2014, Ch. 31, Sec. 20. Effective June 20, 2014.)



128225.5

(a) The commission shall review and make recommendations to the Director of the Office of Statewide Health Planning and Development concerning the provision of grants pursuant to this section. In making recommendations, the commission shall give priority to residency programs that demonstrate all of the following:

(1) That the grant will be used to support new primary care physician slots.

(2) That priority in filling the position shall be given to physicians who have graduated from a California-based medical school.

(3) That the new primary care physician residency positions have been, or will be, approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association prior to the first distribution of grant funds.

(b) The director shall do both of the following:

(1) Determine whether the residency programs recommended by the commission meet the standards established by this section.

(2) Select and contract on behalf of the state with accredited primary care or family medicine residency programs for the purpose of providing grants for the support of newly created residency positions.

(c) This section does not apply to funding appropriated in the annual Budget Act for the Song-Brown Health Care Workforce Training Act (Article 1 (commencing with Section 128200)).

(d) This section shall be operative only if funds are appropriated in the Budget Act of 2014 for the purposes described in this section.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2014, Ch. 442, Sec. 7. Effective September 18, 2014. Section conditionally operative as provided in subd. (d). Repealed as of January 1, 2018, by its own provisions.)



128230

When making recommendations to the Director of the Office of Statewide Health Planning and Development concerning the funding of primary care and family medicine programs or departments, primary care and family medicine residencies, and programs for the training of primary care physician assistants, primary care nurse practitioners, or registered nurses, the commission shall give priority to programs that have demonstrated success in the following areas:

(a) Actual placement of individuals in medically underserved areas.

(b) Success in attracting and admitting members of minority groups to the program.

(c) Success in attracting and admitting individuals who were former residents of medically underserved areas.

(d) Location of the program in a medically underserved area.

(e) The degree to which the program has agreed to accept individuals with an obligation to repay loans awarded pursuant to the Health Professions Education Fund.

(Amended by Stats. 2014, Ch. 31, Sec. 21. Effective June 20, 2014.)



128235

Pursuant to this article and Article 2 (commencing with Section 128250), the Director of the Office of Statewide Health Planning and Development shall do all of the following:

(a) Determine whether primary care and family medicine, primary care physician’s assistant training program proposals, primary care nurse practitioner training program proposals, and registered nurse training program proposals submitted to the California Healthcare Workforce Policy Commission for participation in the state medical contract program established by this article and Article 2 (commencing with Section 128250) meet the standards established by the commission.

(b) Select and contract on behalf of the state with accredited medical schools, teaching health centers, programs that train primary care physician’s assistants, programs that train primary care nurse practitioners, hospitals, and other health care delivery systems for the purpose of training undergraduate medical students and residents in the specialties of internal medicine, obstetrics and gynecology, pediatrics, and family medicine. Contracts shall be awarded to those institutions that best demonstrate the ability to provide quality education and training and to retain students and residents in specific areas of California where there is a recognized unmet priority need for primary care family physicians. Contracts shall be based upon the recommendations of the commission and in conformity with the contract criteria and program standards established by the commission.

(c) Select and contract on behalf of the state with programs that train registered nurses. Contracts shall be awarded to those institutions that best demonstrate the ability to provide quality education and training and to retain students and residents in specific areas of California where there is a recognized unmet priority need for registered nurses. Contracts shall be based upon the recommendations of the commission and in conformity with the contract criteria and program standards established by the commission.

(d) Terminate, upon 30 days’ written notice, the contract of any institution whose program does not meet the standards established by the commission or that otherwise does not maintain proper compliance with this part, except as otherwise provided in contracts entered into by the director pursuant to this article and Article 2 (commencing with Section 128250).

(Amended by Stats. 2014, Ch. 31, Sec. 22. Effective June 20, 2014.)



128240

The Director of the Office of Statewide Health Planning and Development shall adopt, amend, or repeal regulations as necessary to enforce this article and Article 2 (commencing with Section 128250), which shall include criteria that training programs must meet in order to qualify for waivers of single capitation formulas or maintenance of effort requirements authorized by Section 128250. Regulations for the administration of this chapter shall be adopted, amended, or repealed as provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996.)



128240.1

The department shall adopt emergency regulations, as necessary to implement the changes made to this article by the act that added this section during the first year of the 2005-06 Regular Session, no later than September 30, 2005, unless notification of a delay is made to the Chair of the Joint Legislative Budget Committee prior to that date. The adoption of regulations implementing the applicable provisions of this act shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days, by which time the final regulations shall be developed.

(Added by Stats. 2005, Ch. 78, Sec. 12.9. Effective July 19, 2005.)



128241

The Office of Statewide Health Planning and Development shall develop alternative strategies to provide long-term stability and non-General Fund support for programs established pursuant to this article. The office shall report on these strategies to the legislative budget committees by February 1, 2005.

(Added by Stats. 2004, Ch. 229, Sec. 13. Effective August 16, 2004.)






ARTICLE 2 - Health Education and Academic Loan Act

128250

This article shall be known and may be cited as the Health Education and Academic Loan Act.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128255

The Legislature finds and declares all of the following:

(a) Lower levels of reimbursement in rural and inner-city areas for certain critical primary care practices combined with increasing student costs deter medical students from entering the primary care specialties.

(b) Physicians typically begin their practices heavily in debt from student loans acquired to finance their education.

(c) Because of the lower levels of reimbursement and the burden of educational debts, the number of primary care physicians who choose to practice in California is insufficient to adequately meet the health needs of the state’s population.

(d) Repayment of student loans for medical students as a means to encourage increased provision of primary care medical services will benefit all citizens of California.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128260

As used in this article, unless the context otherwise requires, the following definitions shall apply:

(a) “Commission” means the California Healthcare Workforce Policy Commission.

(b) “Director” means the Director of Statewide Health Planning and Development.

(c) “Medically underserved designated shortage area” means any of the following:

(1) An area designated by the commission as a critical health workforce shortage area.

(2) A medically underserved area, as designated by the United States Department of Health and Human Services.

(3) A critical workforce shortage area, as defined by the United States Department of Health and Human Services.

(d) “Primary care physician” means a physician who has the responsibility for providing initial and primary care to patients, for maintaining the continuity of patient care, and for initiating referral for care by other specialists. A primary care physician shall be a board-certified or board-eligible general internist, general pediatrician, general obstetrician-gynecologist, or family physician.

(Amended by Stats. 2006, Ch. 259, Sec. 8. Effective January 1, 2007. Section conditionally operative as prescribed in Section 128290.)



128265

(a) The commission may provide assistance for the repayment of any student loan for medical education received by a medical student in an institution of higher education in California. The director, with the advice and upon the recommendation of the commission, shall make loan assumption payments using the criteria developed pursuant to this section and Sections 128270 and 128275 any other criteria developed by the commission that are consistent with this section and Sections 128270 and 128275. The commission may not provide loan assumption assistance for a loan that is in default at the time of the application.

(b) The Office of Statewide Health Planning and Development, in consultation with the commission, may adopt, by regulation, rules and procedures necessary to administer the loan assumption program established pursuant to this section and Sections 128270 and 128275.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128270

To be eligible for loan assumption assistance, an applicant shall meet both of the following requirements:

(a) Be enrolled as a full-time student in an accredited California medical school and be a resident of California at the time of the application.

(b) Enter a primary care residency training program in California and provide primary care medical services for a minimum of three years after completion of residency.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128275

(a) Each recipient of loan assumption assistance shall enter into a written contract with the commission, which shall be considered a contract with the State of California. In executing contracts, the commission shall give priority to those applicants who agree to provide primary care services for a minimum of three years in a medically underserved designated shortage area.

(b) The contract shall include all of the following terms and conditions:

(1) An unlicensed applicant shall apply for a license to practice medicine in California at the earliest practicable opportunity.

(2) Within six months after licensure and the completion of all requirements for the primary care specialty, the applicant shall engage in the practice of primary care medicine.

(3) The recipient shall agree to provide three consecutive years of service as a primary care physician in a medically underserved designated shortage area, or five consecutive years of service in an area not designated by the commission or the United States Department of Health and Human Services as a medically underserved area in order to receive loan assumption assistance made on his or her behalf directly to the lending institution. Loan assumption assistance shall be provided only for the principal amount of the recipient’s loan. If any recipient takes pregnancy or paternity leave or suffers temporary disability, the recipient shall perform an amount of service equal to the amount of service lost because of the pregnancy or paternity leave or temporary disability. Performance of that service by the recipient shall commence immediately upon his or her return to work following the leave or disability. Under a three-year term of service, 20 percent of the total grant shall be provided on behalf of the recipient upon completion of the first year of service; 30 percent shall be provided on behalf of the recipient upon completion of the second year of service; and 50 percent shall be provided to the recipient or to the lending institution on behalf of the recipient upon completion of three years of service as a primary care physician if the recipient received medical student loan deferment. If a recipient agrees to provide five years of service pursuant to this paragraph, 20 percent of the total grant shall be provided on behalf of the recipient upon completion of the first year of service; 10 percent shall be provided upon completion of the second year of service; 10 percent shall be provided upon completion of the third year of service; 10 percent shall be provided upon completion of the fourth year of service; and 50 percent shall be provided to the recipient or to the lending institution on behalf of the recipient upon completion of five years of service as a primary care physician if the recipient received medical student loan deferment.

(4) The physician shall treat patients in the area who are eligible for medicaid, Medicare, Medi-Cal, and county reimbursement for low-income and medically indigent adults in addition to fee-for-service patients and shall develop a sliding fee scale for low-income patients.

(5) Those applicants who agree to practice in underserved areas shall practice full time in the medically underserved designated shortage area.

(6) The physician shall permit the commission to monitor his or her practice to determine compliance with the terms of the contract.

(7) The commission shall certify compliance with the terms of the contract for purposes of receipt by the physician of the loan assumption assistance for years subsequent to the initial year of loan assumption assistance.

(8) If the recipient dies or becomes totally or permanently disabled, the commission shall nullify the service obligation of the recipient and the commission shall repay the student loan in full.

(9) If the recipient is convicted of a felony or misdemeanor involving moral turpitude, commits an act of gross negligence in the performance of service obligations, or his or her license to practice is revoked or suspended by the appropriate licensing board, the commission may demand repayment of any funds expended as loan assumption assistance on behalf of the physician.

(10) Any recipient of loan assumption assistance who fails to fulfill the obligations for which he or she contracted shall pay to the commission the full amount received plus interest from the date of the original contract at the rate of 2 percent above the prime rate at the time of the breach. The director may recover all costs and attorney fees incurred as a result of collecting payments resulting from the breach.

(11) The loan assumption program provided by this section shall apply only to government loans, or those loans insured or made available by federal or state government.

(12) Not more than 10 percent of the funds obtained from alternative sources, as specified in Section 128290, may be used to cover the administrative costs incurred by the Office of Statewide Health Planning and Development to implement the loan assumption program.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128280

Each publicly funded medical school in California shall inform incoming medical students of all student loan, loan repayment, and medical student scholarship programs available to them. This information shall include, but need not be limited to, information concerning the National Health Service Corps program, the Health Professions Education Foundation Program, and the Loan Assumption Program created pursuant to this article.

(Amended by Stats. 1999, Ch. 149, Sec. 3. Effective July 22, 1999. See operational conditions in Section 128290.)



128285

No requirement contained in this article shall apply to the University of California unless the Regents of the University of California, by resolution, make that requirement applicable.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128290

(a) This article shall only be implemented if private funds are made available from private sources for all program and administrative costs related to the implementation of this article.

(b) No state funds shall be used to implement this article.

(c) This article shall become operative only upon certification by the Director of the Office of Statewide Health Planning and Development that sufficient private funds have been made available from private sources to implement this article.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Note: Operational conditions apply to Article 2, commencing with Section 128250.)






ARTICLE 3 - Additional Duties of the Health Manpower Policy Commission (HMPC) (Reserved)

128250

This article shall be known and may be cited as the Health Education and Academic Loan Act.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128255

The Legislature finds and declares all of the following:

(a) Lower levels of reimbursement in rural and inner-city areas for certain critical primary care practices combined with increasing student costs deter medical students from entering the primary care specialties.

(b) Physicians typically begin their practices heavily in debt from student loans acquired to finance their education.

(c) Because of the lower levels of reimbursement and the burden of educational debts, the number of primary care physicians who choose to practice in California is insufficient to adequately meet the health needs of the state’s population.

(d) Repayment of student loans for medical students as a means to encourage increased provision of primary care medical services will benefit all citizens of California.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128260

As used in this article, unless the context otherwise requires, the following definitions shall apply:

(a) “Commission” means the California Healthcare Workforce Policy Commission.

(b) “Director” means the Director of Statewide Health Planning and Development.

(c) “Medically underserved designated shortage area” means any of the following:

(1) An area designated by the commission as a critical health workforce shortage area.

(2) A medically underserved area, as designated by the United States Department of Health and Human Services.

(3) A critical workforce shortage area, as defined by the United States Department of Health and Human Services.

(d) “Primary care physician” means a physician who has the responsibility for providing initial and primary care to patients, for maintaining the continuity of patient care, and for initiating referral for care by other specialists. A primary care physician shall be a board-certified or board-eligible general internist, general pediatrician, general obstetrician-gynecologist, or family physician.

(Amended by Stats. 2006, Ch. 259, Sec. 8. Effective January 1, 2007. Section conditionally operative as prescribed in Section 128290.)



128265

(a) The commission may provide assistance for the repayment of any student loan for medical education received by a medical student in an institution of higher education in California. The director, with the advice and upon the recommendation of the commission, shall make loan assumption payments using the criteria developed pursuant to this section and Sections 128270 and 128275 any other criteria developed by the commission that are consistent with this section and Sections 128270 and 128275. The commission may not provide loan assumption assistance for a loan that is in default at the time of the application.

(b) The Office of Statewide Health Planning and Development, in consultation with the commission, may adopt, by regulation, rules and procedures necessary to administer the loan assumption program established pursuant to this section and Sections 128270 and 128275.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128270

To be eligible for loan assumption assistance, an applicant shall meet both of the following requirements:

(a) Be enrolled as a full-time student in an accredited California medical school and be a resident of California at the time of the application.

(b) Enter a primary care residency training program in California and provide primary care medical services for a minimum of three years after completion of residency.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128275

(a) Each recipient of loan assumption assistance shall enter into a written contract with the commission, which shall be considered a contract with the State of California. In executing contracts, the commission shall give priority to those applicants who agree to provide primary care services for a minimum of three years in a medically underserved designated shortage area.

(b) The contract shall include all of the following terms and conditions:

(1) An unlicensed applicant shall apply for a license to practice medicine in California at the earliest practicable opportunity.

(2) Within six months after licensure and the completion of all requirements for the primary care specialty, the applicant shall engage in the practice of primary care medicine.

(3) The recipient shall agree to provide three consecutive years of service as a primary care physician in a medically underserved designated shortage area, or five consecutive years of service in an area not designated by the commission or the United States Department of Health and Human Services as a medically underserved area in order to receive loan assumption assistance made on his or her behalf directly to the lending institution. Loan assumption assistance shall be provided only for the principal amount of the recipient’s loan. If any recipient takes pregnancy or paternity leave or suffers temporary disability, the recipient shall perform an amount of service equal to the amount of service lost because of the pregnancy or paternity leave or temporary disability. Performance of that service by the recipient shall commence immediately upon his or her return to work following the leave or disability. Under a three-year term of service, 20 percent of the total grant shall be provided on behalf of the recipient upon completion of the first year of service; 30 percent shall be provided on behalf of the recipient upon completion of the second year of service; and 50 percent shall be provided to the recipient or to the lending institution on behalf of the recipient upon completion of three years of service as a primary care physician if the recipient received medical student loan deferment. If a recipient agrees to provide five years of service pursuant to this paragraph, 20 percent of the total grant shall be provided on behalf of the recipient upon completion of the first year of service; 10 percent shall be provided upon completion of the second year of service; 10 percent shall be provided upon completion of the third year of service; 10 percent shall be provided upon completion of the fourth year of service; and 50 percent shall be provided to the recipient or to the lending institution on behalf of the recipient upon completion of five years of service as a primary care physician if the recipient received medical student loan deferment.

(4) The physician shall treat patients in the area who are eligible for medicaid, Medicare, Medi-Cal, and county reimbursement for low-income and medically indigent adults in addition to fee-for-service patients and shall develop a sliding fee scale for low-income patients.

(5) Those applicants who agree to practice in underserved areas shall practice full time in the medically underserved designated shortage area.

(6) The physician shall permit the commission to monitor his or her practice to determine compliance with the terms of the contract.

(7) The commission shall certify compliance with the terms of the contract for purposes of receipt by the physician of the loan assumption assistance for years subsequent to the initial year of loan assumption assistance.

(8) If the recipient dies or becomes totally or permanently disabled, the commission shall nullify the service obligation of the recipient and the commission shall repay the student loan in full.

(9) If the recipient is convicted of a felony or misdemeanor involving moral turpitude, commits an act of gross negligence in the performance of service obligations, or his or her license to practice is revoked or suspended by the appropriate licensing board, the commission may demand repayment of any funds expended as loan assumption assistance on behalf of the physician.

(10) Any recipient of loan assumption assistance who fails to fulfill the obligations for which he or she contracted shall pay to the commission the full amount received plus interest from the date of the original contract at the rate of 2 percent above the prime rate at the time of the breach. The director may recover all costs and attorney fees incurred as a result of collecting payments resulting from the breach.

(11) The loan assumption program provided by this section shall apply only to government loans, or those loans insured or made available by federal or state government.

(12) Not more than 10 percent of the funds obtained from alternative sources, as specified in Section 128290, may be used to cover the administrative costs incurred by the Office of Statewide Health Planning and Development to implement the loan assumption program.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128280

Each publicly funded medical school in California shall inform incoming medical students of all student loan, loan repayment, and medical student scholarship programs available to them. This information shall include, but need not be limited to, information concerning the National Health Service Corps program, the Health Professions Education Foundation Program, and the Loan Assumption Program created pursuant to this article.

(Amended by Stats. 1999, Ch. 149, Sec. 3. Effective July 22, 1999. See operational conditions in Section 128290.)



128285

No requirement contained in this article shall apply to the University of California unless the Regents of the University of California, by resolution, make that requirement applicable.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Conditionally operative as prescribed in Section 128290.)



128290

(a) This article shall only be implemented if private funds are made available from private sources for all program and administrative costs related to the implementation of this article.

(b) No state funds shall be used to implement this article.

(c) This article shall become operative only upon certification by the Director of the Office of Statewide Health Planning and Development that sufficient private funds have been made available from private sources to implement this article.

(Added by Stats. 1996, Ch. 1023, Sec. 360. Effective September 29, 1996. Note: Operational conditions apply to Article 2, commencing with Section 128250.)









CHAPTER 5 -  Health Professions Education Foundation Programs

ARTICLE 1 - Health Professions Education Foundation

128330

As used in this article:

(a) “Board” means the Board of Trustees of the Health Professions Education Foundation.

(b) “Commission” means the California Healthcare Workforce Policy Commission.

(c) “Director” means the Director of the Office of Statewide Health Planning and Development.

(d) “Foundation” means the Health Professions Education Foundation.

(e) “Health professions” or “health professionals” means physicians and surgeons licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code or pursuant to the Osteopathic Act, dentists, registered nurses, and other health professionals determined by the office to be needed in medically underserved areas.

(f) “Office” means the Office of Statewide Health Planning and Development.

(g) “Underrepresented groups” means African-Americans, Native Americans, Hispanic-Americans, or other persons underrepresented in medicine, dentistry, nursing, or other health professions as determined by the board. After January 1, 1990, the board, upon a finding that the action is necessary to meet the health care needs of medically underserved areas, may add a group comprising the economically disadvantaged to those groups authorized to receive assistance under this article.

(Amended by Stats. 2009, Ch. 600, Sec. 4. Effective January 1, 2010.)



128335

(a) The office shall establish a nonprofit public benefit corporation, to be known as the Health Professions Education Foundation, that shall be governed by a board consisting of a total of 13 members, nine members appointed by the Governor, one member appointed by the Speaker of the Assembly, one member appointed by the Senate Committee on Rules, and two members of the Medical Board of California appointed by the Medical Board of California. The members of the foundation board appointed by the Governor, Speaker of the Assembly, and Senate Committee on Rules may include representatives of minority groups that are underrepresented in the health professions, persons employed as health professionals, and other appropriate members of health or related professions. All persons considered for appointment shall have an interest in health programs, an interest in health educational opportunities for underrepresented groups, and the ability and desire to solicit funds for the purposes of this article as determined by the appointing power. The chairperson of the commission shall also be a nonvoting, ex officio member of the board.

(b) The Governor shall appoint the president of the board of trustees from among those members appointed by the Governor, the Speaker of the Assembly, the Senate Committee on Rules, and the Medical Board of California.

(c) The director, after consultation with the president of the board, may appoint a council of advisers comprised of up to nine members. The council shall advise the director and the board on technical matters and programmatic issues related to the Health Professions Education Foundation Program.

(d) Members of the board and members of the council shall serve without compensation but shall be reimbursed for any actual and necessary expenses incurred in connection with their duties as members of the board or the council. Members appointed by the Medical Board of California shall serve without compensation, but shall be reimbursed by the Medical Board of California for any actual and necessary expenses incurred in connection with their duties as members of the foundation board.

(e) Notwithstanding any provision of law relating to incompatible activities, no member of the foundation board shall be considered to be engaged in activities inconsistent and incompatible with his or her duties solely as a result of membership on the Medical Board of California.

(f) The foundation shall be subject to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 2 of the Corporations Code), except that if there is a conflict with this article and the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 2 of the Corporations Code), this article shall prevail.

(g) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2005, Ch. 317, Sec. 3) by Stats. 2010, Ch. 451, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. See later operative version, as amended by Sec. 4 of Ch. 451.)



128335-1

(a) The office shall establish a nonprofit public benefit corporation, to be known as the Health Professions Education Foundation, that shall be governed by a board consisting of nine members appointed by the Governor, one member appointed by the Speaker of the Assembly, and one member appointed by the Senate Committee on Rules. The members of the foundation board appointed by the Governor, Speaker of the Assembly, and Senate Committee on Rules may include representatives of minority groups which are underrepresented in the health professions, persons employed as health professionals, and other appropriate members of health or related professions. All persons considered for appointment shall have an interest in health programs, an interest in health educational opportunities for underrepresented groups, and the ability and desire to solicit funds for the purposes of this article as determined by the appointing power. The chairperson of the commission shall also be a nonvoting, ex officio member of the board.

(b) The Governor shall appoint the president of the board of trustees from among those members appointed by the Governor, the Speaker of the Assembly, and the Senate Committee on Rules.

(c) The director, after consultation with the president of the board, may appoint a council of advisers comprised of up to nine members. The council shall advise the director and the board on technical matters and programmatic issues related to the Health Professions Education Foundation Program.

(d) Members of the board and members of the council shall serve without compensation but shall be reimbursed for any actual and necessary expenses incurred in connection with their duties as members of the board or the council.

(e) The foundation shall be subject to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 2 of the Corporations Code), except that if there is a conflict with this article and the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 2 of the Corporations Code), this article shall prevail.

(f) This section shall become operative January 1, 2016.

(Amended (as added by Stats. 2005, Ch. 317, Sec. 3.5) by Stats. 2010, Ch. 451, Sec. 4. Effective January 1, 2011. Section operative January 1, 2016, by its own provisions.)



128340

(a)  Of the members of the board first appointed by the Governor pursuant to Section 128335, three members shall be appointed to serve a two-year term, three members shall be appointed to serve a three-year term, and three members shall be appointed to serve a four-year term.

(b)  Of the members of the board first appointed by the Speaker of the Assembly and the Senate Committee on Rules pursuant to Section 128335, each member shall be appointed to serve a four-year term.

(c)  Upon the expiration of the initial appointments for the board, each member shall be appointed to serve a four-year term.

(Added by Stats. 1996, Ch. 1023, Sec. 362. Effective September 29, 1996.)



128345

The Health Professions Education Foundation may do any of the following:

(a) Solicit and receive funds from business, industry, foundations, and other private or public sources for the purpose of providing financial assistance in the form of scholarships or loans to African-American students, Native American students, Hispanic-American students, and other students from underrepresented groups. These funds shall be expended by the office after transfer to the Health Professions Education Fund, created pursuant to Section 128355.

(b) Recommend to the director the disbursement of private sector moneys deposited in the Health Professions Education Fund to students from underrepresented groups accepted to or enrolled in schools of medicine, dentistry, nursing, or other health professions in the form of loans or scholarships.

(c) Recommend to the director a standard contractual agreement to be signed by the director and any participating student, that would require a period of obligated professional service in the areas in California designated by the commission as deficient in primary care services. The agreement shall include a clause entitling the state to recover the funds awarded plus the maximum allowable interest for failure to begin or complete the service obligation.

(d) Develop criteria for evaluating the likelihood that applicants for scholarships or loans would remain to practice their profession in designated areas deficient in primary care services.

(e) Develop application forms, which shall be disseminated to students from underrepresented groups interested in applying for scholarships or loans.

(f) Encourage private sector institutions, including hospitals, community clinics, and other health agencies to identify and provide educational experiences to students from underrepresented groups who are potential applicants to schools of medicine, dentistry, nursing, or other health professions.

(g) Prepare and submit an annual report to the office documenting the amount of money solicited from the private sector, the number of scholarships and loans awarded, the enrollment levels of students from underrepresented groups in schools of medicine, dentistry, nursing, and other health professions, and the projected need for scholarships and loans in the future.

(h) Recommend to the director that a portion of the funds solicited from the private sector be used for the administrative requirements of the foundation.

(i) Implement the Steven M. Thompson Physician Corps Loan Repayment Program and the Volunteer Physician Program, as provided under Article 5 (commencing with Section 128550).

(Amended by Stats. 2005, Ch. 317, Sec. 4. Effective January 1, 2006.)



128350

The office shall do all of the following:

(a)  Provide technical and staff support to the foundation in meeting all of its responsibilities.

(b)  Provide financial management for the Health Professions Education Fund.

(c)  Enter into contractual agreements with students from underrepresented groups for the disbursement of scholarships or loans in return for the commitment of these students to practice their profession in an area in California designated as deficient in primary care services.

(d)  Disseminate information regarding the areas in the state that are deficient in primary care services to potential applicants for the scholarships or loans.

(e)  Monitor the practice locations of the recipients of the scholarships or loans.

(f)  Recover funds, in accordance with the terms of the contractual agreements, from recipients of scholarships or loans who fail to begin or complete their obligated service. Funds so recovered shall be redeposited in the Health Professions Education Fund.

(g)  Contract with the institutions that train family practice residents, in order to increase the participation of students from underrepresented groups in entering the specialty of family practice. The director may seek the recommendations of the commission or foundation as to what programs best demonstrate the ability to meet this objective.

(h)  Contract with training institutions that are involved in osteopathic postgraduate training in general or family practice medicine, in order to increase the participation of students from underrepresented groups participating in the practice of osteopathic medicine. The director may seek the recommendations of the commission or foundation as to what programs have demonstrated the ability to meet this objective.

(i)  Enter into contractual agreements with graduated health professionals to repay some or all of the debts they incurred in health professional schools in return for practicing their professions in an area in California designated as deficient in primary care services.

(j)  Contract with institutions that award baccalaureate of science degrees in nursing in order to increase the participation of students from underrepresented groups in the nursing profession. The director may seek the recommendations of the commission as to what programs have demonstrated the ability to meet this objective.

(Amended by Stats. 1999, Ch. 149, Sec. 9. Effective July 22, 1999.)



128355

There is hereby created within the office a Health Professions Education Fund. The primary purpose of this fund is to provide scholarships and loans to students from underrepresented groups who are accepted to or enrolled in schools of medicine, dentistry, nursing, or other health professions, and to fund the Geriatric Nurse Practitioner and Clinical Nurse Specialist Scholarship Program pursuant to Article 3 (commencing with Section 128425). The fund shall also be used to pay for the cost of administering the program and for any other purpose authorized by this article. The level of expenditure by the office for the administrative support of the program created pursuant to this article shall be subject to review and approval annually through the State Budget process. The office may receive private donations to be deposited into this fund. All money in the fund is continuously appropriated to the office for the purposes of this article and Article 3 (commencing with Section 128425). The office shall manage this fund prudently in accordance with other provisions of law.

(Amended by Stats. 1999, Ch. 149, Sec. 10. Effective July 22, 1999.)



128360

Any regulations the office adopts to implement this article shall be adopted as emergency regulations in accordance with Section 11346.1 of the Government Code, except that the regulations shall be exempt from the requirements of subdivisions (e), (f), and (g) of that section. The regulations shall be deemed to be emergency regulations for the purposes of Section 11346.1 of the Government Code.

(Added by Stats. 1996, Ch. 1023, Sec. 362. Effective September 29, 1996.)



128365

Notwithstanding any other provision, meetings of the board need not be open to the public when the board discusses applications for financial assistance under this article, or other matters that the board and the office reasonably determine should not be discussed in public due to privacy considerations.

(Added by Stats. 1996, Ch. 1023, Sec. 362. Effective September 29, 1996.)



128370

Notwithstanding any other law, the office may exempt from public disclosure any document in the possession of the office that pertains to a donation made pursuant to this article if the donor has requested anonymity.

(Added by Stats. 1996, Ch. 1023, Sec. 362. Effective September 29, 1996.)






ARTICLE 2 - California Registered Nurse Education Program

128375

(a)  The Legislature hereby finds and declares that an adequate supply of professional nurses is critical to assuring the health and well-being of the citizens of California, particularly those who live in medically underserved areas.

(b)  The Legislature further finds that changes in the health care system of this state have increased the need for more highly skilled nurses. These changes include advances in medical technology and pharmacology, that necessitate the use of more highly skilled nurses in acute care facilities. Further, the containment of health care costs has led to increased reliance on home health care and outpatient services and to a higher proportion of more acutely ill patients in acute care facilities. Long-term care facilities also need more highly educated nursing personnel. Both shifts require a larger number of skilled nursing personnel.

(c)  The Legislature further finds and declares that in nursing, as in other professions, certain populations are underrepresented. The Legislature also finds and declares that it is especially important that nursing care be provided in a way that is sensitive to the sociocultural variables that affect a person’s health. The Legislature recognizes that the financial burden of obtaining a baccalaureate degree is considerable and that persons from families lacking adequate financial resources may need financial assistance to complete a baccalaureate degree.

(d)  The Legislature further finds and declares that approximately 54.1 percent of all Californians live in rural and urban areas that have been designated underserved. The shortage of professional nurses in these areas makes it more difficult for those citizens to obtain health care and more difficult to attract and retain other health care professionals to those areas.

(e)  The Legislature further finds and declares that since July 1, 1989, the Registered Nurse Education Fund has collected five million two hundred eight thousand five hundred seventy-four dollars ($5,208,574) to support the education of professional nurses and nursing students in California.

(f)  The Legislature further finds and declares that since 1990, the Health Professions Education Foundation has awarded over four million dollars ($4,000,000) in scholarship and loan repayment to 754 nursing students and nurses in California.

(g)  The Legislature further finds and declares that 107 award recipients are baccalaureate of science degree prepared nurses who have made a commitment to practice in medically underserved areas of California for a period of two years in exchange for loan repayment.

(h)  The Legislature further finds that 485 of the award recipients are baccalaureate of science degree nursing students. Since 1990, 199 nurses have completed their contractual obligation with the Office of Statewide Health Planning and Development.

(i)  The Legislature further finds and declares that, since 1994, 112 associate degree nursing scholarship awards have been made to students who have signed a contract with the office to complete a baccalaureate of science degree within five years of completing their associate degree. Six students have completed the articulations pilot program.

(j)  The Legislature further finds that recipients of the foundation’s financial assistance program have come from very diverse backgrounds. Scholarships have been awarded to African-Americans, American Indians, Asian-Pacific Islanders, Caucasians, Hispanic-Americans, and other individuals.

(Amended by Stats. 2000, Ch. 135, Sec. 106. Effective January 1, 2001.)



128380

It is the intent of the Legislature to accomplish the following:

(a)  Assure an adequate supply of appropriately trained professional nurses.

(b)  Encourage persons from populations that are currently underrepresented in the nursing profession to enter that profession.

(c)  Encourage professional nurses to work in medically underserved areas.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128385

(a) There is hereby created the Registered Nurse Education Program within the Health Professions Education Foundation. Persons participating in this program shall be persons who agree in writing prior to graduation to serve in an eligible county health facility, an eligible state-operated health facility, a health workforce shortage area, or a California nursing school, as designated by the director of the office. Persons agreeing to serve in eligible county health facilities, eligible state-operated health facilities, or health workforce shortage areas, and master’s or doctoral students agreeing to serve in a California nursing school may apply for scholarship or loan repayment. The Registered Nurse Education Program shall be administered in accordance with Article 1 (commencing with Section 128330), except that all funds in the Registered Nurse Education Fund shall be used only for the purpose of promoting the education of registered nurses and related administrative costs. The Health Professions Education Foundation shall make recommendations to the director of the office concerning both of the following:

(1) A standard contractual agreement to be signed by the director and any student who has received an award to work in an eligible county health facility, an eligible state-operated health facility, or in a health workforce shortage area that would require a period of obligated professional service in the areas of California designated by the California Healthcare Workforce Policy Commission as deficient in primary care services. The obligated professional service shall be in direct patient care. The agreement shall include a clause entitling the state to recover the funds awarded plus the maximum allowable interest for failure to begin or complete the service obligation.

(2) Maximum allowable amounts for scholarships, educational loans, and loan repayment programs in order to assure the most effective use of these funds.

(b) Applicants may be persons licensed as registered nurses, graduates of associate degree nursing programs prior to entering a program granting a baccalaureate of science degree in nursing, or students entering an entry-level master’s degree program in registered nursing or other registered nurse master’s or doctoral degree program approved by the Board of Registered Nursing. Priority shall be given to applicants who hold associate degrees in nursing.

(c) Registered nurses and students shall commit to teaching nursing in a California nursing school for five years in order to receive a scholarship or loan repayment for a master’s or doctoral degree program.

(d) Not more than 5 percent of the funds available under the Registered Nurse Education Program shall be available for a pilot project designed to test whether it is possible to encourage articulation from associate degree nursing programs to baccalaureate of science degree nursing programs. Persons who otherwise meet the standards of subdivision (a) shall be eligible for educational loans when they are enrolled in associate degree nursing programs. If these persons complete a baccalaureate of science degree nursing program in California within five years of obtaining an associate degree in nursing and meet the standards of this article, these loans shall be completely forgiven.

(e) As used in this section, “eligible county health facility” means a county health facility that has been determined by the office to have a nursing vacancy rate greater than noncounty health facilities located in the same health facility planning area.

(f) As used in this section, “eligible state-operated health facility” means a state-operated health facility that has been determined by the office to have a nursing vacancy rate greater than noncounty health facilities located in the same health facility planning area.

(Amended by Stats. 2006, Ch. 259, Sec. 9. Effective January 1, 2007.)



128390

The funds made available pursuant to this article shall be used as specified in Article 14 (commencing with Section 69795) of Chapter 2 of Part 42 of the Education Code, except that the funds shall be used only for the purpose of assisting students in completing nursing programs meeting the standards specified in subdivision (j) of Section 69799 of the Education Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128395

In developing this program, the Health Professions Education Foundation shall solicit the advice of representatives of the Board of Registered Nurses, the California Nurses Association and other professional nurse organizations, the Chancellor of the California Community Colleges, the Chancellor of the California State University, and the California Association of Hospitals and Health Systems. The foundation shall solicit the advice of representatives who reflect the demographic diversity of California.

(Amended by Stats. 1999, Ch. 149, Sec. 13. Effective July 22, 1999.)



128400

There is hereby established in the State Treasury the Registered Nurse Education Fund. All money in the fund shall be used for the purposes specified in the California Registered Nurse Education Program established pursuant to this article. This fund shall receive money collected pursuant to subdivision (d) of Section 2815 and Section 2815.1 of the Business and Professions Code.

(Amended by Stats. 2013, Ch. 384, Sec. 1. Effective January 1, 2014.)



128401

(a) The Office of Statewide Health Planning and Development shall adopt regulations establishing the statewide Associate Degree Nursing (A.D.N.) Scholarship Program.

(b) Scholarships under the program shall be available only to students in counties determined to have the most need. Need in a county shall be established based on consideration of all the following factors:

(1) Counties with a registered nurse-to-population ratio equal to or less than 500 registered nurses per 100,000 individuals.

(2) County unemployment rate.

(3) County level of poverty.

(c) A scholarship recipient shall be required to complete, at a minimum, an associate degree in nursing and work in a medically underserved area in California upon obtaining his or her license from the Board of Registered Nursing.

(d) The Health Professions Education Foundation shall consider the following factors when selecting recipients for the A.D.N. Scholarship Program:

(1) An applicant’s economic need, as established by the federal poverty index.

(2) Applicants who demonstrate cultural and linguistic skills and abilities.

(e) The program shall be funded from the Registered Nurse Education Fund established pursuant to Section 128400 and administered by the Health Professions Education Foundation within the office. The Health Professions Education Foundation shall allocate a portion of the moneys in the fund for the program established pursuant to this section, in addition to moneys otherwise allocated pursuant to this article for scholarships and loans for associate degree nursing students.

(f) No additional staff or General Fund operating costs shall be expended for the program.

(g) The Health Professions Education Foundation may accept private or federal funds for purposes of the A.D.N. Scholarship Program.

(h) The Office of Statewide Health Planning and Development shall post A.D.N. Scholarship Program statistics and updates on its Internet Web site.

(Amended by Stats. 2013, Ch. 384, Sec. 2. Effective January 1, 2014.)






ARTICLE 3 - Geriatric Nurse Practitioner and Clinical Nurse Specialist Scholarship Program

128425

The Legislature hereby finds and declares that more and better qualified medical care is needed for residents of health care facilities. The Legislature further finds that the shortage of physicians available to work in skilled nursing facilities and other facilities providing care primarily to geriatric patients is expected to continue.

Therefore, it is the intent of the Legislature to promote more and better-qualified medical care for geriatric patients by increasing training opportunities for geriatric nurse practitioners and geriatric clinical nurse specialists and by providing an incentive for nurse practitioners and clinical nurse specialists to practice in skilled nursing facilities or other facilities providing care primarily to geriatric patients. It is not the intent of the Legislature in enacting this article to change the existing scope of practice of nurse practitioners or clinical nurse specialists.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128430

For purposes of this article:

(a)  A “geriatric clinical nurse specialist” is a registered nurse, licensed by the Board of Registered Nursing, who has completed a master’s program in nursing with an emphasis on care of elders.

(b)  A “geriatric nurse practitioner” is a registered nurse, licensed by the Board of Registered Nursing as a nurse practitioner, who has completed an educational program in gerontological nursing, or family or adult nursing with an emphasis on care of elders.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128435

(a)  There is hereby created the Geriatric Nurse Practitioner and Clinical Nurse Specialist Scholarship Program within the Health Professions Education Foundation. Persons participating in this program shall be persons enrolled in nurse practitioner or clinical nurse specialist programs in this state who agree in writing prior to graduation to practice for a period of time, to be determined in accordance with paragraph (1) of subdivision (b), as geriatric nurse practitioners or geriatric clinical nurse specialists either in skilled nursing facilities licensed pursuant to Section 1250 or in other settings where care is provided primarily to geriatric patients. This program shall be administered in accordance with Article 1 (commencing with Section 128330), and Article 2 (commencing with Section 128375), except that all funds shall be used only for geriatric nurse practitioners and geriatric clinical nurse specialists and except that the programs shall be available only to those geriatric nurse practitioners and geriatric clinical nurse specialists who agree to practice in skilled nursing facilities or other settings caring for geriatric patients.

(b)  The Health Professions Education Foundation shall make recommendations to the director of the office concerning both of the following:

(1)  A standard contractual agreement to be signed by the director and any student who has received an award to practice in a skilled nursing facility or other setting caring for geriatric patients that would require a period of obligated professional service. The obligated professional service shall be in direct patient care. The obligated professional service may be performed by a geriatric nurse practitioner or geriatric clinical nurse specialist either as an employee or independent contractor of a skilled nursing facility or other setting caring for geriatric patients, or as an employee or independent contractor of a physician providing care for geriatric patients in a skilled nursing facility or other setting. The agreement shall include a clause entitling the state to recover the funds awarded plus the maximum allowable interest for failure to begin or complete the service obligation.

(2)  Maximum allowable amounts for scholarships and other financial assistance in order to assure the most effective use of these funds.

(c)  To the extent feasible and appropriate, the Health Professions Education Foundation shall assure that the standard contractual agreement and other aspects of the Geriatric Nurse Practitioner and Clinical Nurse Specialist Scholarship Program are substantially similar to those developed for the Registered Nurse Education Program.

(Amended by Stats. 1999, Ch. 149, Sec. 16. Effective July 22, 1999.)



128440

Awards shall be coordinated with other financial assistance. An effort shall be made to reach all nurse practitioner and clinical nurse specialist education programs in California.

(Added by Stats. 1996, Ch. 1023, Sec. 363. Effective September 29, 1996.)



128445

In developing this program, the Health Professions Education Foundation shall solicit the advice of the representatives of the Board of Registered Nursing, the Student Aid Commission, the California Nurses Association, the California Association of Health Facilities, the California Association of Homes for the Aging, the Chancellor of the California State University, the President of the University of California, and other entities as may be appropriate.

(Amended by Stats. 1999, Ch. 149, Sec. 17. Effective July 22, 1999.)



128450

This program shall be funded through the Health Professions Education Fund pursuant to Section 128355.

(Amended by Stats. 1999, Ch. 149, Sec. 18. Effective July 22, 1999.)






ARTICLE 4 - Licensed Mental Health Service Provider Education Program

128475

(a)  The Legislature hereby finds and declares that an adequate supply of professional vocational nurses is critical to assuring the health and well-being of the citizens of California, particularly those who live in medically underserved areas, and that changes in the health care system of this state have increased the need for more highly skilled vocational nurses.

(b)  The Legislature further finds and declares that in March 2002, the California Association of Health Facilities indicated that there is a shortage of 3,500 vocational nurses in long-term care facilities and estimates that 28,000 additional vocational nurses will be needed in long-term care over the next 10 years, that recently published reports indicate that vocational nurses now comprise almost 30 percent of the nation’s total number of nurses and that the national vacancy rate in hospitals was about 13 percent, and that according to the California Association of Psychiatric Technicians, an additional 800 psychiatric technicians are needed due to expanding health facilities.

(c)  The Legislature further finds and declares that in vocational nursing, as in other professions, certain populations are underrepresented. The Legislature also finds and declares that it is especially important that vocational nursing care be provided in a way that is sensitive to the sociocultural variables that affect a person’s health. The Legislature recognizes that the financial burden of attending a school of vocational nursing is considerable and that persons from families lacking adequate financial resources may need financial assistance to complete their studies.

(d)  The Legislature further finds and declares that approximately 54.1 percent of all Californians live in rural and urban areas that have been designated underserved. The shortage of vocational nurses in these areas makes it more difficult for those citizens to obtain health care and more difficult to attract and retain other health care professionals to those areas.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Operative July 1, 2004, pursuant to Section 128501.)



128480

It is the intent of the Legislature to accomplish the following:

(a)  Assure an adequate supply of appropriately trained vocational nurses.

(b)  Encourage persons from populations that are currently underrepresented in the profession of vocational nursing to enter that profession.

(c)  Encourage vocational nurses to work in medically underserved areas.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Operative July 1, 2004, pursuant to Section 128501.)



128485

There is hereby created the Vocational Nurse Education Program within the Health Professions Education Foundation. Persons participating in this program shall be persons who agree in writing prior to completion of vocational nursing school to serve in an eligible county health facility, an eligible state-operated health facility, or a health workforce shortage area, as designated by the director of the office. Persons agreeing to serve in eligible county health facilities, eligible state-operated health facilities, or health workforce shortage areas may apply for scholarship or loan repayment. The Vocational Nurse Education Program shall be administered in accordance with Article 1 (commencing with Section 128330), except that all funds in the Vocational Nurse Education Fund shall be used only for the purpose of promoting the education of vocational nurses and related administrative costs. The Health Professions Education Foundation shall make recommendations to the director of the office concerning both of the following:

(a) A standard contractual agreement to be signed by the director and any student who has received an award to work in an eligible county health facility, an eligible state-operated health facility, or in a health workforce shortage area that would require a period of obligated professional service in the areas of California designated by the Health Workforce Policy Commission as deficient in primary care services. The obligated professional service shall be in direct patient care. The agreement shall include a clause entitling the state to recover the funds awarded plus the maximum allowable interest for failure to begin or complete the service obligation.

(b) Maximum allowable amounts for scholarships, educational loans, and loan repayment programs in order to assure the most effective use of these funds.

(c) A person who qualifies for admission to a vocational nursing program that is accredited by the board of Vocational Nursing and Psychiatric Technicians may apply for funding under the Vocational Nurse Education Program by establishing a contractual agreement in accordance with subdivision (a).

(d) A person who holds a current valid license as a vocational nurse who wishes to seek an associate of science degree in nursing from an accredited college may apply for funding under the Vocational Nurse Education Program by establishing a contractual agreement in accordance with subdivision (a) unless the person is able to qualify under subdivision (a) of Section 128385 under the Registered Nurse Education Program.

(Amended by Stats. 2006, Ch. 259, Sec. 10. Effective January 1, 2007.)



128495

In developing this program, the Health Professions Education Foundation shall solicit the advice of representatives of the Board of Vocational Nurses and Psychiatric Technicians, the California Licensed Vocational Nurses’ Association, the Licensed Vocational Nurses League of California, Inc., and other vocational nurse organizations, the Chancellor of the California Community Colleges and other vocational schools, and the California Association of Hospitals and Health Systems. The foundation shall solicit the advice of representatives who reflect the demographic diversity of California.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Operative July 1, 2004, pursuant to Section 128501.)



128500

There is hereby established in the State Treasury the Vocational Nurse Education Fund. All money in the fund shall be used for the purposes specified in the California Vocational Nurse Education Program established pursuant to this article. This fund shall receive money collected pursuant to subdivision (d) of Section 2895 of the Business and Professions Code.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Operative July 1, 2004, pursuant to Section 128501.)



128501

This article shall become operative on July 1, 2004.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Note: This section prescribed a delayed operative date for Article 4, commencing with Section 128475.)






ARTICLE 4a - Vocational Nurse Education Program

128475

(a)  The Legislature hereby finds and declares that an adequate supply of professional vocational nurses is critical to assuring the health and well-being of the citizens of California, particularly those who live in medically underserved areas, and that changes in the health care system of this state have increased the need for more highly skilled vocational nurses.

(b)  The Legislature further finds and declares that in March 2002, the California Association of Health Facilities indicated that there is a shortage of 3,500 vocational nurses in long-term care facilities and estimates that 28,000 additional vocational nurses will be needed in long-term care over the next 10 years, that recently published reports indicate that vocational nurses now comprise almost 30 percent of the nation’s total number of nurses and that the national vacancy rate in hospitals was about 13 percent, and that according to the California Association of Psychiatric Technicians, an additional 800 psychiatric technicians are needed due to expanding health facilities.

(c)  The Legislature further finds and declares that in vocational nursing, as in other professions, certain populations are underrepresented. The Legislature also finds and declares that it is especially important that vocational nursing care be provided in a way that is sensitive to the sociocultural variables that affect a person’s health. The Legislature recognizes that the financial burden of attending a school of vocational nursing is considerable and that persons from families lacking adequate financial resources may need financial assistance to complete their studies.

(d)  The Legislature further finds and declares that approximately 54.1 percent of all Californians live in rural and urban areas that have been designated underserved. The shortage of vocational nurses in these areas makes it more difficult for those citizens to obtain health care and more difficult to attract and retain other health care professionals to those areas.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Operative July 1, 2004, pursuant to Section 128501.)



128480

It is the intent of the Legislature to accomplish the following:

(a)  Assure an adequate supply of appropriately trained vocational nurses.

(b)  Encourage persons from populations that are currently underrepresented in the profession of vocational nursing to enter that profession.

(c)  Encourage vocational nurses to work in medically underserved areas.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Operative July 1, 2004, pursuant to Section 128501.)



128485

There is hereby created the Vocational Nurse Education Program within the Health Professions Education Foundation. Persons participating in this program shall be persons who agree in writing prior to completion of vocational nursing school to serve in an eligible county health facility, an eligible state-operated health facility, or a health workforce shortage area, as designated by the director of the office. Persons agreeing to serve in eligible county health facilities, eligible state-operated health facilities, or health workforce shortage areas may apply for scholarship or loan repayment. The Vocational Nurse Education Program shall be administered in accordance with Article 1 (commencing with Section 128330), except that all funds in the Vocational Nurse Education Fund shall be used only for the purpose of promoting the education of vocational nurses and related administrative costs. The Health Professions Education Foundation shall make recommendations to the director of the office concerning both of the following:

(a) A standard contractual agreement to be signed by the director and any student who has received an award to work in an eligible county health facility, an eligible state-operated health facility, or in a health workforce shortage area that would require a period of obligated professional service in the areas of California designated by the Health Workforce Policy Commission as deficient in primary care services. The obligated professional service shall be in direct patient care. The agreement shall include a clause entitling the state to recover the funds awarded plus the maximum allowable interest for failure to begin or complete the service obligation.

(b) Maximum allowable amounts for scholarships, educational loans, and loan repayment programs in order to assure the most effective use of these funds.

(c) A person who qualifies for admission to a vocational nursing program that is accredited by the board of Vocational Nursing and Psychiatric Technicians may apply for funding under the Vocational Nurse Education Program by establishing a contractual agreement in accordance with subdivision (a).

(d) A person who holds a current valid license as a vocational nurse who wishes to seek an associate of science degree in nursing from an accredited college may apply for funding under the Vocational Nurse Education Program by establishing a contractual agreement in accordance with subdivision (a) unless the person is able to qualify under subdivision (a) of Section 128385 under the Registered Nurse Education Program.

(Amended by Stats. 2006, Ch. 259, Sec. 10. Effective January 1, 2007.)



128495

In developing this program, the Health Professions Education Foundation shall solicit the advice of representatives of the Board of Vocational Nurses and Psychiatric Technicians, the California Licensed Vocational Nurses’ Association, the Licensed Vocational Nurses League of California, Inc., and other vocational nurse organizations, the Chancellor of the California Community Colleges and other vocational schools, and the California Association of Hospitals and Health Systems. The foundation shall solicit the advice of representatives who reflect the demographic diversity of California.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Operative July 1, 2004, pursuant to Section 128501.)



128500

There is hereby established in the State Treasury the Vocational Nurse Education Fund. All money in the fund shall be used for the purposes specified in the California Vocational Nurse Education Program established pursuant to this article. This fund shall receive money collected pursuant to subdivision (d) of Section 2895 of the Business and Professions Code.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Operative July 1, 2004, pursuant to Section 128501.)



128501

This article shall become operative on July 1, 2004.

(Added by Stats. 2003, Ch. 640, Sec. 20. Effective January 1, 2004. Note: This section prescribed a delayed operative date for Article 4, commencing with Section 128475.)






ARTICLE 5 - California Physician Corps Program

128550

(a) There is hereby established within the Health Professions Education Foundation, the California Physician Corps Program.

(b) Commencing July 1, 2006, both of the following programs shall be transferred from the Medical Board of California to the California Physician Corps Program within the foundation and operated pursuant to this article:

(1) The Steven M. Thompson Physician Corps Loan Repayment Program.

(2) The Physician Volunteer Program developed by the Medical Board of California.

(c) The office may enter into an interagency agreement with the Medical Board of California to implement the transfer of programs as provided under subdivision (b).

(Added by Stats. 2005, Ch. 317, Sec. 5. Effective January 1, 2006. Operative July 1, 2006, pursuant to Section 128558.)



128551

(a) It is the intent of this article that the Health Professions Education Foundation and the office provide the ongoing program management of the two programs identified in subdivision (b) of Section 128550 as a part of the California Physician Corps Program.

(b)  For purposes of subdivision (a), the foundation shall consult with the Medical Board of California, Office of Statewide Planning and Development, and shall establish and consult with an advisory committee of not more than seven members, that shall include two members recommended by the California Medical Association and may include other members of the medical community, including ethnic representatives, medical schools, health advocates representing ethnic communities, primary care clinics, public hospitals, and health systems, statewide agencies administering state and federally funded programs targeting underserved communities, and members of the public with expertise in health care issues.

(Added by Stats. 2005, Ch. 317, Sec. 5. Effective January 1, 2006. Operative July 1, 2006, pursuant to Section 128558.)



128552

For purposes of this article, the following definitions shall apply:

(a) “Account” means the Medically Underserved Account for Physicians established within the Health Professions Education Fund pursuant to this article.

(b) “Foundation” means the Health Professions Education Foundation.

(c) “Fund” means the Health Professions Education Fund.

(d) “Medi-Cal threshold languages” means primary languages spoken by limited-English-proficient (LEP) population groups meeting a numeric threshold of 3,000, eligible LEP Medi-Cal beneficiaries residing in a county, 1,000 Medi-Cal eligible LEP beneficiaries residing in a single ZIP Code, or 1,500 LEP Medi-Cal beneficiaries residing in two contiguous ZIP Codes.

(e) “Medically underserved area” means an area defined as a health professional shortage area in Part 5 of Subchapter A of Chapter 1 of Title 42 of the Code of Federal Regulations or an area of the state where unmet priority needs for physicians exist as determined by the California Healthcare Workforce Policy Commission pursuant to Section 128225.

(f) “Medically underserved population” means the Medi-Cal program, Healthy Families Program, and uninsured populations.

(g) “Office” means the Office of Statewide Health Planning and Development (OSHPD).

(h) “Physician Volunteer Program” means the Physician Volunteer Registry Program established by the Medical Board of California.

(i) “Practice setting,” for the purposes of this article only, means either of the following:

(1) A community clinic as defined in subdivision (a) of Section 1204 and subdivision (c) of Section 1206, a clinic owned or operated by a public hospital and health system, or a clinic owned and operated by a hospital that maintains the primary contract with a county government to fulfill the county’s role pursuant to Section 17000 of the Welfare and Institutions Code, which is located in a medically underserved area and at least 50 percent of whose patients are from a medically underserved population.

(2) A physician owned and operated medical practice setting that provides primary care located in a medically underserved area and has a minimum of 50 percent of patients who are uninsured, Medi-Cal beneficiaries, or beneficiaries of another publicly funded program that serves patients who earn less than 250 percent of the federal poverty level.

(j) “Primary specialty” means family practice, internal medicine, pediatrics, or obstetrics/gynecology.

(k) “Program” means the Steven M. Thompson Physician Corps Loan Repayment Program.

(l) “Selection committee” means a minimum three-member committee of the board, that includes a member that was appointed by the Medical Board of California.

(Amended by Stats. 2013, Ch. 378, Sec. 1. Effective January 1, 2014.)



128553

(a) Program applicants shall possess a current valid license to practice medicine in this state issued pursuant to Section 2050 of the Business and Professions Code or pursuant to the Osteopathic Act.

(b) The foundation and the office shall develop guidelines using the criteria specified in subdivision (c) for selection and placement of applicants. The foundation shall interpret the guidelines to apply to both osteopathic and allopathic physicians and surgeons.

(c) The guidelines shall meet all of the following criteria:

(1) Provide priority consideration to applicants that are best suited to meet the cultural and linguistic needs and demands of patients from medically underserved populations and who meet one or more of the following criteria:

(A) Speak a Medi-Cal threshold language.

(B) Come from an economically disadvantaged background.

(C) Have received significant training in cultural and linguistically appropriate service delivery.

(D) Have three years of experience providing health care services to medically underserved populations or in a medically underserved area, as defined in subdivision (e) of Section 128552.

(E) Have recently obtained a license to practice medicine.

(2) Include a process for determining the needs for physician services identified by the practice setting and for ensuring that the practice setting meets the definition specified in subdivision (h) of Section 128552.

(3) Give preference to applicants who have completed a three-year residency in a primary specialty.

(4) Give preference to applicants who agree to practice in a medically underserved area, as defined in subdivision (e) of Section 128552, and who agree to serve a medically underserved population.

(5) Give priority consideration to applicants from rural communities who agree to practice in a physician owned and operated medical practice setting as defined in paragraph (2) of subdivision (i) of Section 128552.

(6) Include a factor ensuring geographic distribution of placements.

(7) Provide priority consideration to applicants who agree to practice in a geriatric care setting and are trained in geriatrics, and who can meet the cultural and linguistic needs and demands of a diverse population of older Californians. On and after January 1, 2009, up to 15 percent of the funds collected pursuant to Section 2436.5 of the Business and Professions Code shall be dedicated to loan assistance for physicians and surgeons who agree to practice in geriatric care settings or settings that primarily serve adults over the age of 65 years or adults with disabilities.

(d) (1) The foundation may appoint a selection committee that provides policy direction and guidance over the program and that complies with the requirements of subdivision (l) of Section 128552.

(2) The selection committee may fill up to 20 percent of the available positions with program applicants from specialties outside of the primary care specialties.

(e) Program participants shall meet all of the following requirements:

(1) Shall be working in or have a signed agreement with an eligible practice setting.

(2) Shall have full-time status at the practice setting. Full-time status shall be defined by the board and the selection committee may establish exemptions from this requirement on a case-by-case basis.

(3) Shall commit to a minimum of three years of service in a medically underserved area. Leaves of absence shall be permitted for serious illness, pregnancy, or other natural causes. The selection committee shall develop the process for determining the maximum permissible length of an absence and the process for reinstatement. Loan repayment shall be deferred until the physician is back to full-time status.

(f) The office shall adopt a process that applies if a physician is unable to complete his or her three-year obligation.

(g) The foundation, in consultation with those identified in subdivision (b) of Section 128551, shall develop a process for outreach to potentially eligible applicants.

(h) The foundation may recommend to the office any other standards of eligibility, placement, and termination appropriate to achieve the aim of providing competent health care services in approved practice settings.

(Amended by Stats. 2013, Ch. 378, Sec. 2. Effective January 1, 2014.)



128554

(a) Any regulation adopted by the Medical Board of California relating to the administration of the program or the Physician Volunteer Program shall remain in effect and shall be deemed to be a regulation of the office. The office may thereafter amend or repeal any part of those regulations or adopt any other regulations it deems appropriate to implement this article in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the office is hereby exempted from the requirement that it describe specific facts showing the need for immediate action. For purposes of subdivision (e) of Section 11346.1 of the Government Code, the 120-day period, as applicable to the effective period of an emergency regulatory action and submission of specified materials to the Office of Administrative Law, is hereby extended to 180 days.

(Added by Stats. 2005, Ch. 317, Sec. 5. Effective January 1, 2006. Operative July 1, 2006, pursuant to Section 128558.)



128555

(a) The Medically Underserved Account for Physicians is hereby established within the Health Professions Education Fund. The primary purpose of this account is to provide funding for the ongoing operations of the Steven M. Thompson Physician Corps Loan Repayment Program provided for under this article. This account also may be used to provide funding for the Physician Volunteer Program provided for under this article.

(b) All moneys in the Medically Underserved Account contained within the Contingent Fund of the Medical Board of California shall be transferred to the Medically Underserved Account for Physicians on July 1, 2006.

(c) Funds in the account shall be used to repay loans as follows per agreements made with physicians:

(1) Funds paid out for loan repayment may have a funding match from foundations or other private sources.

(2) Loan repayments may not exceed one hundred five thousand dollars ($105,000) per individual licensed physician.

(3) Loan repayments may not exceed the amount of the educational loans incurred by the physician participant.

(d) Notwithstanding Section 11105 of the Government Code, effective January 1, 2006, the foundation may seek and receive matching funds from foundations and private sources to be placed in the account. “Matching funds” shall not be construed to be limited to a dollar-for-dollar match of funds.

(e) Funds placed in the account for purposes of this article, including funds received pursuant to subdivision (d), are, notwithstanding Section 13340 of the Government Code, continuously appropriated for the repayment of loans. This subdivision shall not apply to funds placed in the account pursuant to Section 1341.45.

(f) The account shall also be used to pay for the cost of administering the program and for any other purpose authorized by this article. The costs for administration of the program may be up to 5 percent of the total state appropriation for the program and shall be subject to review and approval annually through the state budget process. This limitation shall only apply to the state appropriation for the program.

(g) The office and the foundation shall manage the account established by this section prudently in accordance with the other provisions of law.

(Amended by Stats. 2008, Ch. 607, Sec. 10. Effective September 30, 2008.)



128556

The terms of loan repayment granted under this article shall be as follows:

(a) After a program participant has completed one year of providing services as a physician in a medically underserved area, up to twenty-five thousand dollars ($25,000) for loan repayment shall be provided.

(b) After a program participant has completed two consecutive years of providing services as a physician in a medically underserved area, an additional amount of loan repayment up to thirty-five thousand dollars ($35,000) shall be provided, for a total loan repayment of up to sixty thousand dollars ($60,000).

(c) After a program participant has completed three consecutive years of providing services as a physician in a medically underserved area, an additional amount of loan repayment up to forty-five thousand dollars ($45,000) shall be provided, for a total loan repayment of up to one hundred five thousand dollars ($105,000).

(Added by Stats. 2005, Ch. 317, Sec. 5. Effective January 1, 2006. Operative July 1, 2006, pursuant to Section 128558.)



128557

(a) The foundation shall submit to the Legislature an annual report that includes all of the following:

(1) The number of program participants.

(2) The name and location of all practice settings with program participants.

(3) The amount expended for the program.

(4) Information on annual performance reviews by the practice settings and program participants.

(5) Status and statistics on the Physician Volunteer Program.

(b) The foundation shall include the information required in subdivision (a) in its annual report required pursuant to subdivision (g) of Section 128345.

(Added by Stats. 2005, Ch. 317, Sec. 5. Effective January 1, 2006. Operative July 1, 2006, pursuant to Section 128558.)



128558

This article shall become operative on July 1, 2006.

(Added by Stats. 2005, Ch. 317, Sec. 5. Effective January 1, 2006. Note: This section prescribed a delayed operative date for Article 5, commencing with Section 128550.)






ARTICLE 6 - Steven M. Thompson Medical School Scholarship Program

128560

(a) There is hereby established within the Health Professions Education Foundation, the Steven M. Thompson Medical School Scholarship Program.

(b) It is the intent of this article that the foundation and the office provide the ongoing program management for the program.

(Added by Stats. 2012, Ch. 339, Sec. 1. Effective January 1, 2013.)



128565

For purposes of this article, the following definitions shall apply:

(a) “Account” means the Steven M. Thompson Medical School Scholarship Account established within the Health Professions Education Fund pursuant to this article.

(b) “Foundation” means the Health Professions Education Foundation.

(c) “Medi-Cal threshold languages” means primary languages spoken by limited-English-proficient (LEP) population groups meeting a numeric threshold of 3,000 LEP individuals eligible for Medi-Cal residing in a county, 1,000 LEP individuals eligible for Medi-Cal residing in a single ZIP Code, or 1,500 LEP individuals eligible for Medi-Cal residing in two contiguous ZIP Codes.

(d) “Medically underserved area” means an area defined as a health professional shortage area in Part 5 (commencing with Sec. 5.1) of Subchapter A of Chapter 1 of Title 42 of the Code of Federal Regulations or an area of the state where unmet priority needs for physicians exist as determined by the California Healthcare Workforce Policy Commission pursuant to Section 128225.

(e) “Medically underserved population” means the persons served by the Medi-Cal program, the Healthy Families Program, and uninsured populations.

(f) “Office” means the Office of Statewide Health Planning and Development (OSHPD).

(g) “Practice setting” means either of the following:

(1) A community clinic as defined in subdivision (a) of Section 1204 and subdivision (c) of Section 1206, a clinic owned or operated by a public hospital and health system, or a clinic owned and operated by a hospital that maintains the primary contract with a county government to fulfill the county’s role pursuant to Section 17000 of the Welfare and Institutions Code, each of which is located in a medically underserved area and at least 50 percent of whose patients are from a medically underserved population.

(2) A medical practice located in a medically underserved area and at least 50 percent of whose patients are from a medically underserved population.

(h) “Primary specialty” means family practice, internal medicine, pediatrics, or obstetrics/gynecology.

(i) “Program” means the Steven M. Thompson Medical School Scholarship Program.

(j) “Selection committee” means the advisory committee of not more than seven members established pursuant to subdivision (b) of Section 128551.

(k) “Super-medically underserved area” means an area defined as medically underserved pursuant to subdivision (d) that also meets a heightened criteria of physician shortage as determined by the foundation.

(Added by Stats. 2012, Ch. 339, Sec. 1. Effective January 1, 2013.)



128570

(a) Persons participating in the program shall be persons who agree in writing prior to completing an accredited medical or osteopathic school based in the United States to serve in an eligible practice setting, pursuant to subdivision (g) of Section 128565, for at least three years. The program shall be used only for the purpose of promoting the education of medical doctors and doctors of osteopathy and related administrative costs.

(b) A program participant shall commit to three years of full-time professional practice once the participant has achieved full licensure pursuant to Article 4 (commencing with Section 2080) of Chapter 5 of Division 2 of, or Section 2099.5 of, the Business and Professions Code and after completing an accredited residency program. The obligated professional service shall be in direct patient care in an eligible practice setting pursuant to subdivision (g) of Section 128565.

(1) Leaves of absence either during medical school or service obligation shall be permitted for serious illness, pregnancy, or other natural causes. The selection committee shall develop the process for determining the maximum permissible length of an absence, the maximum permissible leaves of absences, and the process for reinstatement. Awarding of scholarship funds shall be deferred until the participant is back to full-time status.

(2) Full-time status shall be defined by the selection committee. The selection committee may establish exemptions from this requirement on a case-by-case basis.

(c) The maximum allowable amount per total scholarship shall be one hundred five thousand dollars ($105,000). These moneys shall be distributed over the course of a standard medical school curriculum. The distribution of funds shall increase over the course of medical school, increasing to ensure that at least 45 percent of the total scholarship award is distributed upon matriculation in the final year of school.

(d) In the event the program participant does not complete medical school and the minimum three years of professional service pursuant to the contractual agreement between the foundation and the participant, the office shall recover the funds awarded plus the maximum allowable interest for failure to begin or complete the service obligation.

(Amended by Stats. 2013, Ch. 76, Sec. 130. Effective January 1, 2014.)



128575

(a) The selection committee shall use guidelines developed by the office that meet all of the following criteria to select scholarship recipients:

(1) Provide priority consideration to applicants who are best suited to meet the cultural and linguistic needs and demands of patients from medically underserved populations and who meet one or more of the following criteria:

(A) Speak a Medi-Cal threshold language.

(B) Come from an economically disadvantaged background.

(C) Have experience working in medically underserved areas or with medically underserved populations.

(2) Give preference to applicants who have committed to practicing in a primary specialty.

(3) Give preference to applicants who will serve in a practice setting in a super-medically underserved area.

(4) Include a factor ensuring geographic distribution of placements.

(b) The selection committee may award up to 20 percent of the available scholarships to program applicants who will practice specialties outside of a primary specialty.

(c) The foundation, in consultation with the selection committee, shall develop a process for outreach to potentially eligible applicants.

(d) The office shall develop the guidelines described in subdivision (a) only upon receipt of donations sufficient to cover the costs of developing the guidelines.

(Added by Stats. 2012, Ch. 339, Sec. 1. Effective January 1, 2013.)



128580

(a) The Steven M. Thompson Medical School Scholarship Account is hereby established within the Health Professions Education Fund. The account shall consist of private moneys donated to the program for deposit into the fund and any interest that accrues on those moneys.

(b) Funds in the account shall be used to fund scholarships pursuant to agreements made with recipients and as follows:

(1) Scholarships shall not exceed one hundred five thousand dollars ($105,000) per recipient.

(2) Scholarships shall not exceed the amount of the educational expenses incurred by the recipient.

(c) Funds placed in the account for purposes of this article shall, upon appropriation by the Legislature, be used for the purposes of this article. Funds supporting the Steven M. Thompson Physician Corps Loan Repayment Program established pursuant to Article 5 (commencing with Section 128550) shall not be used for the purposes of this article.

(d) The account shall be used to pay for the cost of administering the program and for any other purpose authorized by this article. The cost of administering the program, including promoting the education of medical doctors and doctors of osteopathy in an accredited school who agree to service in an eligible setting and related administrative costs, shall not exceed 10 percent of the total appropriation for the program.

(e) The office and the foundation shall manage the account established by this section prudently in accordance with other provisions of law.

(f) This article shall be implemented only to the extent that the account contains sufficient funds as determined by the foundation.

(Added by Stats. 2012, Ch. 339, Sec. 1. Effective January 1, 2013.)



128585

No General Fund moneys shall be used to implement this article.

(Added by Stats. 2012, Ch. 339, Sec. 1. Effective January 1, 2013.)












PART 4 - HEALTH CARE DEMONSTRATION PROJECTS

CHAPTER 2 - Postsurgical Care Demonstration Project

128600

The Legislature finds and declares that the oversight and reporting requirements of the demonstration project established in this section are equal to, or exceed similar licensing standards for other health facilities.

(a)  The Office of Statewide Health Planning and Development shall conduct a demonstration project to evaluate the accommodation of postsurgical care patients for periods not exceeding two days, except that the attending physician and surgeon may require that the stay be extended to no more than three days.

(b)  (1)  The demonstration project shall operate for a period not to exceed six years, for no more than 12 project sites, one of which shall be located in Fresno County. However, the demonstration project shall be extended an additional six years, to September 30, 2000, only for those project sites that were approved by the Office of Statewide Health Planning and Development and operational prior to January 1, 1994.

(2)  Any of the 12 project sites may be distinct parts of health facilities, or any of those sites may be physically freestanding from health facilities. None of the project sites that are designated as distinct parts of health facilities, shall be located in the service area of any one of the six freestanding project sites. None of the project sites that are designated as distinct parts of health facilities shall have a service area that overlaps with any one or more service areas of the freestanding pilot sites. For the purposes of this section, service area shall be defined by the office.

(c)  (1)  The office shall establish standards for participation, commensurate with the needs of postsurgical care patients requiring temporary nursing services following outpatient surgical procedures.

(2)  In preparing the standards for participation, the office may, as appropriate, consult with the State Department of Health Services and a technical advisory committee that may be appointed by the Director of the Office of Statewide Health Planning and Development. The committee shall have no more than eight members, all of whom shall be experts in health care, as determined by the director of the office. One of the members of the committee shall, as determined by the director of the office, have specific expertise in the area of pediatric surgery and recovery care.

(3)  If a technical advisory committee is established by the director of the office, members of the committee shall be reimbursed for any actual and necessary expenses incurred in connection with their duties as members of the committee.

(d)  The office shall establish and administer the demonstration project in facilities with no more than 20 beds that continuously meet the standards of skilled nursing facilities licensed under subdivision (c) of Section 1250, except that the office may, as appropriate and unless a danger to patients would be created, eliminate or modify the standards. This section shall not prohibit general acute care hospitals from participating in the demonstration project. The office may waive those building standards applicable to a project site that is a distinct part of a health facility that are inappropriate, as determined by the office, to the demonstration project. Notwithstanding health facility licensing regulations contained in Division 5 (commencing with Section 70001) of Title 22 of the California Code of Regulations, a project site that is a distinct part of a health facility shall comply with all standards for participation established by the office and with all regulations adopted by the office to implement this section. A project site that is a distinct part of a health facility shall not, for the duration of the pilot project, be subject to Division 5 (commencing with Section 70001) of Title 22 of the California Code of Regulations which conflict, as determined by the office, with the demonstration project standards or regulations.

(e)  The office shall issue a facility identification number to each facility selected for participation in the demonstration project.

(f)  Persons who wish to establish recovery care programs shall make application to the office for inclusion in the pilot program. Applications shall be made on forms provided by the office and shall contain sufficient information determined as necessary by the office.

(g)  As a condition of participation in the pilot program, each applicant shall agree to provide statistical data and patient information that the office deems necessary for effective evaluation. It is the intent of the Legislature that the office shall develop procedures to assure the confidentiality of patient information and shall only disclose patient information, including name identification, as is necessary pursuant to this section or any other law.

(h)  Any authorized officer, employee, or agent of the office may, upon presentation of proper identification, enter and inspect any building or premises and any records, including patient records, of a pilot project participant at any reasonable time to review compliance with, or to prevent any violation of, this section or the regulations and standards adopted thereunder.

(i)  The office may suspend or withdraw approval of any or all pilot projects with notice, but without hearing if it determines that patient safety is being jeopardized.

(j)  The office may charge applicants and participants in the program a reasonable fee to cover its actual cost of administering the pilot program and the cost of any committee established by this section. The facilities participating in the pilot project shall pay fees that equal the amount of any increase in fiscal costs incurred by the state as a result of the extension of the pilot project until September 30, 2000, pursuant to subdivision (b).

(k)  The office may contract with a medical consultant or other advisers as necessary, as determined by the office. Due to the necessity to expedite the demonstration project and its extremely specialized nature, the contracts shall be exempt from Section 10373 of the Public Contract Code, and shall be considered sole-source contracts.

(l) The office may adopt emergency regulations to implement this section in accordance with Section 11346.1 of the Government Code, except that the regulations shall be exempt from the requirements of subdivisions (e), (f), and (g) of that section. The regulations shall be deemed an emergency for the purposes of Section 11346.1.

Applications to establish any of the four project sites authorized by the amendments made to this section during the 1987–88 Regular Session of the California Legislature shall be considered by the office from among the applications submitted to it in response to its initial request for proposal process.

(m) Any administrative opinion, decision, waiver, permit, or finding issued by the office prior to July 1, 1990, with respect to any of the demonstration projects approved by the office prior to July 1, 1990, shall automatically be extended by the office to remain fully effective as long as the demonstration projects are required to operate pursuant to this section.

(n) The office shall not grant approval to a postsurgical recovery care facility, as defined in Section 97500.111 of Title 22 of the California Code of Regulations, that is freestanding, as defined in Section 97500.49 of Title 22 of the California Code of Regulations, to begin operation as a participating demonstration project if it is located in the County of Solano.

(o) Participants in the demonstration program for postsurgical recovery facilities shall not be precluded from receiving reimbursement from, or conducting good faith negotiations with, a third-party payer solely on the basis that the participant is engaged in a demonstration program and accordingly is not licensed.

(Amended by Stats. 2012, Ch. 728, Sec. 114. Effective January 1, 2013.)



128605

(a)  In addition to the 12 postsurgical care demonstration project sites authorized in Section 128600, the office may approve one additional freestanding demonstration project, in accordance with the requirements of Section 128600, in a site that is in a rural area. For the purposes of this section, “rural area” means any area of the state that is not in a metropolitan statistical area as described in the publication “State and Metropolitan Area Data Book,” 1986, published by the United States Department of Commerce.

(b)  In order to receive applications for this one additional rural project site, the office shall accept additional applications until October 31, 1988.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)









PART 5 - HEALTH DATA

CHAPTER 1 - Health Facility Data

128675

This chapter shall be known as the Health Data and Advisory Council Consolidation Act.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128680

The Legislature hereby finds and declares that:

(a) Significant changes have taken place in recent years in the health care marketplace and in the manner of reimbursement to health facilities by government and private third-party payers for the services they provide.

(b) These changes have permitted the state to reevaluate the need for, and the manner of data collection from health facilities by the various state agencies and commissions.

(c) It is the intent of the Legislature that as a result of this reevaluation that the data collection function be consolidated in a single state agency. It is the further intent of the Legislature that the single state agency only collect that data from health facilities that are essential. The data should be collected, to the extent practical on consolidated, multipurpose report forms for use by all state agencies.

(d) It is the further intent of the Legislature to eliminate the California Health Facilities Commission, the State Advisory Health Council, and the California Health Policy and Data Advisory Commission, and to consolidate data collection and planning functions within the office.

(e) It is the Legislature’s further intent that the review of the data that the state collects be an ongoing function. The office shall annually review this data for need and shall revise, add, or delete items as necessary. The office shall consult with affected state agencies and the affected industry when adding or eliminating data items. However, the office shall neither add nor delete data items to the Hospital Discharge Abstract Data Record or the quarterly reports without prior authorizing legislation, unless specifically required by federal law or judicial decision.

(f) The Legislature recognizes that the authority for the California Health Facilities Commission is scheduled to expire January 1, 1986. It is the intent of the Legislature, by the enactment of this chapter, to continue the uniform system of accounting and reporting established by the commission and required for use by health facilities. It is also the intent of the Legislature to continue an appropriate, cost-disclosure program.

(Amended by Stats. 2011, Ch. 32, Sec. 20. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128681

The office shall conduct, under contract with a qualified consulting firm, a comprehensive review of the financial and utilization reports that hospitals are required to file with the office and similar reports required by other departments of state government, as appropriate. The contracting consulting firm shall have a strong commitment to public health and health care issues, and shall demonstrate fiscal management and analytical expertise. The purpose of the review is to identify opportunities to eliminate the collection of data that no longer serve any significant purpose, to reduce the redundant reporting of similar data to different departments, and to consolidate reports wherever practical. The contracting consulting firm shall evaluate specific reporting requirements, exceptions to and exemptions from the requirements, and areas of duplication or overlap within the requirements. The contracting consulting firm shall consult with a broad range of data users, including, but not limited to, consumers, payers, purchasers, providers, employers, employees, and the organizations that represent the data users. It is expected that the review will result in greater efficiency in collecting and disseminating needed hospital information to the public and will reduce hospital costs and administrative burdens associated with reporting the information.

(Added by Stats. 1998, Ch. 735, Sec. 4. Effective January 1, 1999.)



128685

Intermediate care facilities/developmentally disabled-habilitative, as defined in subdivision (e) of Section 1250, are not subject to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128690

Intermediate care facilities/developmentally disabled—nursing, as defined in subdivision (h) of Section 1250, are not subject to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128700

As used in this chapter, the following terms mean:

(a) “Ambulatory surgery procedures” mean those procedures performed on an outpatient basis in the general operating rooms, ambulatory surgery rooms, endoscopy units, or cardiac catheterization laboratories of a hospital or a freestanding ambulatory surgery clinic.

(b) “Emergency department” means, in a hospital licensed to provide emergency medical services, the location in which those services are provided.

(c) “Encounter” means a face-to-face contact between a patient and the provider who has primary responsibility for assessing and treating the condition of the patient at a given contact and exercises independent judgment in the care of the patient.

(d) “Freestanding ambulatory surgery clinic” means a surgical clinic that is licensed by the state under paragraph (1) of subdivision (b) of Section 1204.

(e) “Health facility” or “health facilities” means all health facilities required to be licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2.

(f) “Hospital” means all health facilities except skilled nursing, intermediate care, and congregate living health facilities.

(g) “Office” means the Office of Statewide Health Planning and Development.

(h) “Risk-adjusted outcomes” means the clinical outcomes of patients grouped by diagnoses or procedures that have been adjusted for demographic and clinical factors.

(Amended by Stats. 2011, Ch. 32, Sec. 22. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128705

On and after January 1, 1986, any reference in this code to the Advisory Health Council or the California Health Policy and Data Advisory Commission shall be deemed a reference to the office.

(Amended by Stats. 2011, Ch. 32, Sec. 23. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128730

(a) Effective January 1, 1986, the office shall be the single state agency designated to collect the following health facility or clinic data for use by all state agencies:

(1) That data required by the office pursuant to Section 127285.

(2) That data required in the Medi-Cal cost reports pursuant to Section 14170 of the Welfare and Institutions Code.

(3) Those data items formerly required by the California Health Facilities Commission that are listed in Sections 128735 and 128740. Information collected pursuant to subdivision (g) of Section 128735 and Sections 128736 and 128737 shall be made available to the State Department of Health Care Services and the State Department of Public Health. The departments shall ensure that the patient’s rights to confidentiality shall not be violated in any manner. The departments shall comply with all applicable policies and requirements involving review and oversight by the State Committee for the Protection of Human Subjects.

(b) The office shall consolidate any and all of the reports listed under this section or Sections 128735 and 128740, to the extent feasible, to minimize the reporting burdens on hospitals, provided, however, that the office shall neither add nor delete data items from the Hospital Discharge Abstract Data Record or the quarterly reports without prior authorizing legislation, unless specifically required by federal law or regulation or judicial decision.

(Amended by Stats. 2010, Ch. 328, Sec. 138. Effective January 1, 2011.)



128735

An organization that operates, conducts, owns, or maintains a health facility, and the officers thereof, shall make and file with the office, at the times as the office shall require, all of the following reports on forms specified by the office that shall be in accord, if applicable, with the systems of accounting and uniform reporting required by this part, except that the reports required pursuant to subdivision (g) shall be limited to hospitals:

(a) A balance sheet detailing the assets, liabilities, and net worth of the health facility at the end of its fiscal year.

(b) A statement of income, expenses, and operating surplus or deficit for the annual fiscal period, and a statement of ancillary utilization and patient census.

(c) A statement detailing patient revenue by payer, including, but not limited to, Medicare, Medi-Cal, and other payers, and revenue center, except that hospitals authorized to report as a group pursuant to subdivision (d) of Section 128760 are not required to report revenue by revenue center.

(d) A statement of cashflows, including, but not limited to, ongoing and new capital expenditures and depreciation.

(e) A statement reporting the information required in subdivisions (a), (b), (c), and (d) for each separately licensed health facility operated, conducted, or maintained by the reporting organization, except those hospitals authorized to report as a group pursuant to subdivision (d) of Section 128760.

(f) Data reporting requirements established by the office shall be consistent with national standards, as applicable.

(g) A Hospital Discharge Abstract Data Record that includes all of the following:

(1) Date of birth.

(2) Sex.

(3) Race.

(4) ZIP Code.

(5) Preferred language spoken.

(6) Patient social security number, if it is contained in the patient’s medical record.

(7) Prehospital care and resuscitation, if any, including all of the following:

(A) “Do not resuscitate” (DNR) order on admission.

(B) “Do not resuscitate” (DNR) order after admission.

(8) Admission date.

(9) Source of admission.

(10) Type of admission.

(11) Discharge date.

(12) Principal diagnosis and whether the condition was present on admission.

(13) Other diagnoses and whether the conditions were present on admission.

(14) External causes of morbidity and whether present on admission.

(15) Principal procedure and date.

(16) Other procedures and dates.

(17) Total charges.

(18) Disposition of patient.

(19) Expected source of payment.

(20) Elements added pursuant to Section 128738.

(h) It is the intent of the Legislature that the patient’s rights of confidentiality shall not be violated in any manner. Patient social security numbers and other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(i) A person reporting data pursuant to this section shall not be liable for damages in an action based on the use or misuse of patient-identifiable data that has been mailed or otherwise transmitted to the office pursuant to the requirements of subdivision (g).

(j) A hospital shall use coding from the International Classification of Diseases in reporting diagnoses and procedures.

(Amended by Stats. 2013, Ch. 599, Sec. 1. Effective January 1, 2014.)



128736

(a)  Each hospital shall file an Emergency Care Data Record for each patient encounter in a hospital emergency department. The Emergency Care Data Record shall include all of the following:

(1)  Date of birth.

(2)  Sex.

(3)  Race.

(4)  Ethnicity.

(5)  Preferred language spoken.

(6)  ZIP Code.

(7)  Patient social security number, if it is contained in the patient’s medical record.

(8)  Service date.

(9)  Principal diagnosis.

(10)  Other diagnoses.

(11)  External causes of morbidity.

(12) Principal procedure.

(13) Other procedures.

(14) Disposition of patient.

(15) Expected source of payment.

(16) Elements added pursuant to Section 128738.

(b)  It is the expressed intent of the Legislature that the patient’s rights of confidentiality shall not be violated in any manner. Patient social security numbers and any other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c)  No person reporting data pursuant to this section shall be liable for damages in any action based on the use or misuse of patient-identifiable data that has been mailed or otherwise transmitted to the office pursuant to the requirements of subdivision (a).

(d)  Data reporting requirements established by the office shall be consistent with national standards as applicable.

(e)  This section shall become operative on January 1, 2004.

(Amended by Stats. 2013, Ch. 599, Sec. 2. Effective January 1, 2014.)



128737

(a) Each general acute care hospital and freestanding ambulatory surgery clinic shall file an Ambulatory Surgery Data Record for each patient encounter during which at least one ambulatory surgery procedure is performed. The Ambulatory Surgery Data Record shall include all of the following:

(1) Date of birth.

(2) Sex.

(3) Race.

(4) Ethnicity.

(5) Preferred language spoken.

(6) ZIP Code.

(7) Patient social security number, if it is contained in the patient’s medical record.

(8) Service date.

(9) Principal diagnosis.

(10) Other diagnoses.

(11) Principal procedure.

(12) Other procedures.

(13) External causes of morbidity.

(14) Disposition of patient.

(15) Expected source of payment.

(16) Elements added pursuant to Section 128738.

(b) It is the expressed intent of the Legislature that the patient’s rights of confidentiality shall not be violated in any manner. Patient social security numbers and any other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c) No person reporting data pursuant to this section shall be liable for damages in any action based on the use or misuse of patient-identifiable data that has been mailed or otherwise transmitted to the office pursuant to the requirements of subdivision (a).

(d) Data reporting requirements established by the office shall be consistent with national standards as applicable.

(e) This section shall become operative on January 1, 2004.

(Amended by Stats. 2013, Ch. 599, Sec. 3. Effective January 1, 2014.)



128738

(a) The office shall allow and provide for, in accordance with appropriate regulations, additions or deletions to the patient level data elements listed in subdivision (g) of Section 128735, Section 128736, and Section 128737, to meet the purposes of this chapter.

(b) Prior to any additions or deletions, all of the following shall be considered:

(1) Utilization of sampling to the maximum extent possible.

(2) Feasibility of collecting data elements.

(3) Costs and benefits of collection and submission of data.

(4) Exchange of data elements as opposed to addition of data elements.

(c) The office shall add no more than a net of 15 elements to each data set over any five-year period. Elements contained in the uniform claims transaction set or uniform billing form required by the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. Sec. 300gg) shall be exempt from the 15-element limit.

(d) The office, in order to minimize costs and administrative burdens, shall consider the total number of data elements required from hospitals and freestanding ambulatory surgery clinics, and optimize the use of common data elements.

(Amended by Stats. 2011, Ch. 32, Sec. 28. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128740

(a) Commencing with the first calendar quarter of 1992, the following summary financial and utilization data shall be reported to the office by each hospital within 45 days of the end of every calendar quarter. Adjusted reports reflecting changes as a result of audited financial statements may be filed within four months of the close of the hospital’s fiscal or calendar year. The quarterly summary financial and utilization data shall conform to the uniform description of accounts as contained in the Accounting and Reporting Manual for California Hospitals and shall include all of the following:

(1) Number of licensed beds.

(2) Average number of available beds.

(3) Average number of staffed beds.

(4) Number of discharges.

(5) Number of inpatient days.

(6) Number of outpatient visits.

(7) Total operating expenses.

(8) Total inpatient gross revenues by payer, including Medicare, Medi-Cal, county indigent programs, other third parties, and other payers.

(9) Total outpatient gross revenues by payer, including Medicare, Medi-Cal, county indigent programs, other third parties, and other payers.

(10) Deductions from revenue in total and by component, including the following: Medicare contractual adjustments, Medi-Cal contractual adjustments, and county indigent program contractual adjustments, other contractual adjustments, bad debts, charity care, restricted donations and subsidies for indigents, support for clinical teaching, teaching allowances, and other deductions.

(11) Total capital expenditures.

(12) Total net fixed assets.

(13) Total number of inpatient days, outpatient visits, and discharges by payer, including Medicare, Medi-Cal, county indigent programs, other third parties, self-pay, charity, and other payers.

(14) Total net patient revenues by payer including Medicare, Medi-Cal, county indigent programs, other third parties, and other payers.

(15) Other operating revenue.

(16) Nonoperating revenue net of nonoperating expenses.

(b) Hospitals reporting pursuant to subdivision (d) of Section 128760 may provide the items in paragraphs (7), (8), (9), (10), (14), (15), and (16) of subdivision (a) on a group basis, as described in subdivision (d) of Section 128760.

(c) The office shall make available at cost, to any person, a hard copy of any hospital report made pursuant to this section and in addition to hard copies, shall make available at cost, a computer tape of all reports made pursuant to this section within 105 days of the end of every calendar quarter.

(d) The office shall adopt by regulation guidelines for the identification, assessment, and reporting of charity care services. In establishing the guidelines, the office shall consider the principles and practices recommended by professional health care industry accounting associations for differentiating between charity services and bad debts. The office shall further conduct the onsite validations of health facility accounting and reporting procedures and records as are necessary to assure that reported data are consistent with regulatory guidelines.

This section shall become operative January 1, 1992.

(Amended by Stats. 2011, Ch. 32, Sec. 29. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128745

(a) Commencing July 1993, and annually thereafter, the office shall publish risk-adjusted outcome reports in accordance with the following schedule:

Procedures and

Publication

Period

Conditions

Date

Covered

Covered

July 1993

1988–90

3

July 1994

1989–91

6

July 1995

1990–92

9

Reports for subsequent years shall include conditions and procedures and cover periods as appropriate.

(b) The procedures and conditions required to be reported under this chapter shall be divided among medical, surgical, and obstetric conditions or procedures and shall be selected by the office. The office shall publish the risk-adjusted outcome reports for surgical procedures by individual hospital and individual surgeon unless the office in consultation with medical specialists in the relevant area of practice determines that it is not appropriate to report by individual surgeon. The office, in consultation with the clinical panel established by Section 128748 and medical specialists in the relevant area of practice, may decide to report nonsurgical procedures and conditions by individual physician when it is appropriate. The selections shall be in accordance with all of the following criteria:

(1) The patient discharge abstract contains sufficient data to undertake a valid risk adjustment. The risk adjustment report shall ensure that public hospitals and other hospitals serving primarily low-income patients are not unfairly discriminated against.

(2) The relative importance of the procedure and condition in terms of the cost of cases and the number of cases and the seriousness of the health consequences of the procedure or condition.

(3) Ability to measure outcome and the likelihood that care influences outcome.

(4) Reliability of the diagnostic and procedure data.

(c) (1) In addition to any other established and pending reports, on or before July 1, 2002, the office shall publish a risk-adjusted outcome report for coronary artery bypass graft surgery by hospital for all hospitals opting to participate in the report. This report shall be updated on or before July 1, 2003.

(2) In addition to any other established and pending reports, commencing July 1, 2004, and every year thereafter, the office shall publish risk-adjusted outcome reports for coronary artery bypass graft surgery for all coronary artery bypass graft surgeries performed in the state. In each year, the reports shall compare risk-adjusted outcomes by hospital, and in every other year, by hospital and cardiac surgeon. Upon the recommendation of the clinical panel established by Section 128748 based on statistical and technical considerations, information on individual hospitals and surgeons may be excluded from the reports.

(3) Unless otherwise recommended by the clinical panel established by Section 128748, the office shall collect the same data used for the most recent risk-adjusted model developed for the California Coronary Artery Bypass Graft Mortality Reporting Program. Upon recommendation of the clinical panel, the office may add any clinical data elements included in the Society of Thoracic Surgeons’ database. Prior to any additions from the Society of Thoracic Surgeons’ database, the following factors shall be considered:

(A) Utilization of sampling to the maximum extent possible.

(B) Exchange of data elements as opposed to addition of data elements.

(4) Upon recommendation of the clinical panel, the office may add, delete, or revise clinical data elements, but shall add no more than a net of six elements not included in the Society of Thoracic Surgeons’ database, to the data set over any five-year period. Prior to any additions or deletions, all of the following factors shall be considered:

(A) Utilization of sampling to the maximum extent possible.

(B) Feasibility of collecting data elements.

(C) Costs and benefits of collection and submission of data.

(D) Exchange of data elements as opposed to addition of data elements.

(5) The office shall collect the minimum data necessary for purposes of testing or validating a risk-adjusted model for the coronary artery bypass graft report.

(6) Patient medical record numbers and any other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(d) The annual reports shall compare the risk-adjusted outcomes experienced by all patients treated for the selected conditions and procedures in each California hospital during the period covered by each report, to the outcomes expected. Outcomes shall be reported in the five following groupings for each hospital:

(1) “Much higher than average outcomes,” for hospitals with risk-adjusted outcomes much higher than the norm.

(2) “Higher than average outcomes,” for hospitals with risk-adjusted outcomes higher than the norm.

(3) “Average outcomes,” for hospitals with average risk-adjusted outcomes.

(4) “Lower than average outcomes,” for hospitals with risk-adjusted outcomes lower than the norm.

(5) “Much lower than average outcomes,” for hospitals with risk-adjusted outcomes much lower than the norm.

(e) For coronary artery bypass graft surgery reports and any other outcome reports for which auditing is appropriate, the office shall conduct periodic auditing of data at hospitals.

(f) The office shall publish in the annual reports required under this section the risk-adjusted mortality rate for each hospital and for those reports that include physician reporting, for each physician.

(g) The office shall either include in the annual reports required under this section, or make separately available at cost to any person requesting it, risk-adjusted outcomes data assessing the statistical significance of hospital or physician data at each of the following three levels: 99-percent confidence level (0.01 p-value), 95-percent confidence level (0.05 p-value), and 90-percent confidence level (0.10 p-value). The office shall include any other analysis or comparisons of the data in the annual reports required under this section that the office deems appropriate to further the purposes of this chapter.

(Amended by Stats. 2011, Ch. 32, Sec. 30. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128747

Commencing July 1, 2002, and biennially thereafter, the office shall evaluate the impact of the office’s published risk-adjusted outcome reports required by Sections 128745 and 128746 on mortality rates in California and on any other measure of quality the office deems appropriate. The office shall also coordinate with other state agencies in promoting prevention and educational initiatives on those reported procedures and conditions.

(Added by Stats. 2001, Ch. 898, Sec. 7. Effective January 1, 2002.)



128748

(a)  This section shall apply to any risk-adjusted outcome report that includes reporting of data by an individual physician.

(b)  (1)  The office shall obtain data necessary to complete a risk-adjusted outcome report from hospitals. If necessary data for an outcome report is available only from the office of a physician and not the hospital where the patient received treatment, then the hospital shall make a reasonable effort to obtain the data from the physician’s office and provide the data to the office. In the event that the office finds any errors, omissions, discrepancies, or other problems with submitted data, the office shall contact either the hospital or physician’s office that maintains the data to resolve the problems.

(2)  The office shall collect the minimum data necessary for purposes of testing or validating a risk-adjusted model. Except for data collected for purposes of testing or validating a risk-adjusted model, the office shall not collect data for an outcome report nor issue an outcome report until the clinical panel established pursuant to this section has approved the risk-adjusted model.

(c)  For each risk-adjusted outcome report on a medical, surgical, or obstetric condition or procedure that includes reporting of data by an individual physician, the office director shall appoint a clinical panel, which shall have nine members. Three members shall be appointed from a list of three or more names submitted by the physician specialty society that most represents physicians performing the medical, surgical, and obstetric procedure for which data is collected. Three members shall be appointed from a list of three or more names submitted by the California Medical Association. Three members shall be appointed from lists of names submitted by consumer organizations. At least one-half of the appointees from the lists submitted by the physician specialty society and the California Medical Association, and at least one appointee from the lists submitted by consumer organizations, shall be experts in collecting and reporting outcome measurements for physicians or hospitals. The panel may include physicians from another state. The panel shall review and approve the development of the risk-adjustment model to be used in preparation of the outcome report.

(d)  For the clinical panel authorized by subdivision (c) for coronary artery bypass graft surgery, three members shall be appointed from a list of three or more names submitted by the California Chapter of the American College of Cardiology. Three members shall be appointed from list of three or more names submitted by the California Medical Association. Three members shall be appointed from lists of names submitted by consumer organizations. At least one-half of the appointees from the lists submitted by the California Chapter of the American College of Cardiology, and the California Medical Association, and at least one appointee from the lists submitted by consumer organizations, shall be experts in collecting and reporting outcome measurements for physicians and surgeons or hospitals. The panel may include physicians from another state. The panel shall review and approve the development of the risk-adjustment model to be used in preparation of the outcome report.

(e)  Any report that includes reporting by an individual physician shall include, at a minimum, the risk-adjusted outcome data for each physician. The office may also include in the report, after consultation with the clinical panel, any explanatory material, comparisons, groupings, and other information to facilitate consumer comprehension of the data.

(f)  Members of a clinical panel shall serve without compensation, but shall be reimbursed for any actual and necessary expenses incurred in connection with their duties as members of the clinical panel.

(Added by Stats. 2001, Ch. 898, Sec. 8. Effective January 1, 2002.)



128750

(a) Prior to the public release of the annual outcome reports, the office shall furnish a preliminary report to each hospital that is included in the report. The office shall allow the hospital and chief of staff 60 days to review the outcome scores and compare the scores to other California hospitals. A hospital or its chief of staff that believes that the risk-adjusted outcomes do not accurately reflect the quality of care provided by the hospital may submit a statement to the office, within the 60 days, explaining why the outcomes do not accurately reflect the quality of care provided by the hospital. The statement shall be included in an appendix to the public report, and a notation that the hospital or its chief of staff has submitted a statement shall be displayed wherever the report presents outcome scores for the hospital.

(b) (1) Prior to the public release of any outcome report that includes data by a physician, the office shall furnish a preliminary report to each physician that is included in the report. The office shall allow the physician 30 days from the date the office sends the report to the physician to review the outcome scores and compare the scores to other California physicians. A physician who believes that the risk-adjusted outcome does not accurately reflect the quality of care provided by the physician may submit a statement to the office within the 30 days, explaining why the outcomes do not accurately reflect the quality of care provided by the physician.

(2) The office shall promptly review the physician’s statement and shall respond to the physician with one of the following conclusions:

(A) The physician’s statement reveals a flaw in the accuracy of the reported data relating to the physician that materially diminishes the validity of the report. If this finding is made, the data for that physician shall not be included in the report until the flaw in the physician’s data is corrected.

(B) The physician’s statement reveals a flaw in the risk-adjustment model that materially diminishes the value of the report for all physicians. If this finding is made, the report using that risk-adjustment model shall not be issued until the flaw is corrected.

(C) The physician’s statement does not reveal a flaw in either the accuracy of the reported data relating to the physician or the risk-adjustment model in which case the report shall be used, unless the physician chooses to use the procedure set forth in paragraph (3).

(3) If a physician is not satisfied with the conclusion reached by the office, the physician shall notify the office of that fact. Upon receipt of the notice, the office shall forward the physician’s statement to the appropriate clinical panel appointed pursuant to Section 128748. The office shall forward the physician’s statement with any information identifying the physician or the physician’s hospital redacted, or shall adopt other means to ensure the physician’s identity is not revealed to the panel. The clinical panel shall promptly review the physician statement and the conclusion of the office and shall respond by either upholding the conclusion or reaching one of the other conclusions set forth in this subdivision. The panel decision shall be the final determination regarding the physician’s statement. The process set forth in this subdivision shall be completed within 60 days from the date the office sends the report to each physician included in the report. If a decision by either the office or the clinical panel cannot be reached within the 60-day period, then the outcome report may be issued but shall not include data for the physician submitting the statement.

(c) The office shall, in addition to public reports, provide hospitals and the chiefs of staff of the medical staffs with a report containing additional detailed information derived from data summarized in the public outcome reports as an aid to internal quality assurance.

(d) If, pursuant to the recommendations of the office, the Legislature subsequently amends Section 128735 to authorize the collection of additional discharge data elements, then the outcome reports for conditions and procedures for which sufficient data is not available from the current abstract record will be produced following the collection and analysis of the additional data elements.

(e) The recommendations of the office for the addition of data elements to the discharge abstract should take into consideration the technical feasibility of developing reliable risk-adjustment factors for additional procedures and conditions as determined by the office with the advice of the research community, physicians and surgeons, hospitals, consumer or patient advocacy groups, and medical records personnel.

(f) The office at a minimum shall identify a limited set of core clinical data elements to be collected for all of the added procedures and conditions and unique clinical variables necessary for risk adjustment of specific conditions and procedures selected for the outcomes report program. In addition, the committee should give careful consideration to the costs associated with the additional data collection and the value of the specific information to be collected.

(g) The office shall also engage in a continuing process of data development and refinement applicable to both current and prospective outcome studies.

(Amended by Stats. 2011, Ch. 32, Sec. 31. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128755

(a) (1) Hospitals shall file the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 with the office within four months after the close of the hospital’s fiscal year except as provided in paragraph (2).

(2) If a licensee relinquishes the facility license or puts the facility license in suspense, the last day of active licensure shall be deemed a fiscal year end.

(3) The office shall make the reports filed pursuant to this subdivision available no later than three months after they were filed.

(b) (1) Skilled nursing facilities, intermediate care facilities, intermediate care facilities/developmentally disabled, hospice facilities, and congregate living facilities, including nursing facilities certified by the department to participate in the Medi-Cal program, shall file the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 with the office within four months after the close of the facility’s fiscal year, except as provided in paragraph (2).

(2) (A) If a licensee relinquishes the facility license or puts the facility licensure in suspense, the last day of active licensure shall be deemed a fiscal year end.

(B) If a fiscal year end is created because the facility license is relinquished or put in suspense, the facility shall file the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 within two months after the last day of active licensure.

(3) The office shall make the reports filed pursuant to paragraph (1) available not later than three months after they are filed.

(4) (A) Effective for fiscal years ending on or after December 31, 1991, the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 shall be filed with the office by electronic media, as determined by the office.

(B) Congregate living health facilities are exempt from the electronic media reporting requirements of subparagraph (A).

(c) A hospital shall file the reports required by subdivision (g) of Section 128735 as follows:

(1) For patient discharges on or after January 1, 1999, through December 31, 1999, the reports shall be filed semiannually by each hospital or its designee not later than six months after the end of each semiannual period, and shall be available from the office no later than six months after the date that the report was filed.

(2) For patient discharges on or after January 1, 2000, through December 31, 2000, the reports shall be filed semiannually by each hospital or its designee not later than three months after the end of each semiannual period. The reports shall be filed by electronic tape, diskette, or similar medium as approved by the office. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the date that the report is approved.

(3) For patient discharges on or after January 1, 2001, the reports shall be filed by each hospital or its designee for report periods and at times determined by the office. The reports shall be filed by online transmission in formats consistent with national standards for the exchange of electronic information. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the date that the report is approved.

(d) The reports required by subdivision (a) of Section 128736 shall be filed by each hospital for report periods and at times determined by the office. The reports shall be filed by online transmission in formats consistent with national standards for the exchange of electronic information. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the report is approved.

(e) The reports required by subdivision (a) of Section 128737 shall be filed by each hospital or freestanding ambulatory surgery clinic for report periods and at times determined by the office. The reports shall be filed by online transmission in formats consistent with national standards for the exchange of electronic information. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the report is approved.

(f) Facilities shall not be required to maintain a full-time electronic connection to the office for the purposes of online transmission of reports as specified in subdivisions (c), (d), and (e). The office may grant exemptions to the online transmission of data requirements for limited periods to facilities. An exemption may be granted only to a facility that submits a written request and documents or demonstrates a specific need for an exemption. Exemptions shall be granted for no more than one year at a time, and for no more than a total of five consecutive years.

(g) The reports referred to in paragraph (2) of subdivision (a) of Section 128730 shall be filed with the office on the dates required by applicable law and shall be available from the office no later than six months after the date that the report was filed.

(h) The office shall post on its Internet Web site and make available to any person a copy of any report referred to in subdivision (a), (b), (c), (d), or (g) of Section 128735, subdivision (a) of Section 128736, subdivision (a) of Section 128737, Section 128740, and, in addition, shall make available in electronic formats reports referred to in subdivision (a), (b), (c), (d), or (g) of Section 128735, subdivision (a) of Section 128736, subdivision (a) of Section 128737, Section 128740, and subdivisions (a) and (c) of Section 128745, unless the office determines that an individual patient’s rights of confidentiality would be violated. The office shall make the reports available at cost.

(Amended by Stats. 2012, Ch. 673, Sec. 11. Effective January 1, 2013.)



128760

(a) On and after January 1, 1986, those systems of health facility accounting and auditing formerly approved by the California Health Facilities Commission shall remain in full force and effect for use by health facilities but shall be maintained by the office.

(b) The office shall allow and provide, in accordance with appropriate regulations, for modifications in the accounting and reporting systems for use by health facilities in meeting the requirements of this chapter if the modifications are necessary to do any of the following:

(1) To correctly reflect differences in size of, provision of, or payment for, services rendered by health facilities.

(2) To correctly reflect differences in scope, type, or method of provision of, or payment for, services rendered by health facilities.

(3) To avoid unduly burdensome costs for those health facilities in meeting the requirements of differences pursuant to paragraphs (1) and (2).

(c) Modifications to discharge data reporting requirements. The office shall allow and provide, in accordance with appropriate regulations, for modifications to discharge data reporting format and frequency requirements if these modifications will not impair the office’s ability to process the data or interfere with the purposes of this chapter. This modification authority shall not be construed to permit the office to administratively require the reporting of discharge data items not specified pursuant to Section 128735.

(d) Modifications to emergency care data reporting requirements. The office shall allow and provide, in accordance with appropriate regulations, for modifications to emergency care data reporting format and frequency requirements if these modifications will not impair the office’s ability to process the data or interfere with the purposes of this chapter. This modification authority shall not be construed to permit the office to require administratively the reporting of emergency care data items not specified in subdivision (a) of Section 128736.

(e) Modifications to ambulatory surgery data reporting requirements. The office shall allow and provide, in accordance with appropriate regulations, for modifications to ambulatory surgery data reporting format and frequency requirements if these modifications will not impair the office’s ability to process the data or interfere with the purposes of this chapter. The modification authority shall not be construed to permit the office to require administratively the reporting of ambulatory surgery data items not specified in subdivision (a) of Section 128737.

(f) Reporting provisions for health facilities. The office shall establish specific reporting provisions for health facilities that receive a preponderance of their revenue from associated comprehensive group practice prepayment health care service plans. These health facilities shall be authorized to utilize established accounting systems, and to report costs and revenues in a manner that is consistent with the operating principles of these plans and with generally accepted accounting principles. When these health facilities are operated as units of a coordinated group of health facilities under common management, they shall be authorized to report as a group rather than as individual institutions. As a group, they shall submit a consolidated income and expense statement.

(g)  Hospitals authorized to report as a group under this subdivision may elect to file cost data reports required under the regulations of the Social Security Administration in its administration of Title XVIII of the federal Social Security Act in lieu of any comparable cost reports required under Section 128735. However, to the extent that cost data is required from other hospitals, the cost data shall be reported for each individual institution.

(h) The office shall adopt comparable modifications to the financial reporting requirements of this chapter for county hospital systems consistent with the purposes of this chapter.

(Amended by Stats. 2011, Ch. 32, Sec. 32. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128765

(a) The office shall maintain a file of all the reports filed under this chapter at its Sacramento office. Subject to any rules the office may prescribe, these reports shall be produced and made available for inspection upon the demand of any person, and shall also be posted on its Web site, with the exception of discharge and encounter data that shall be available for public inspection unless the office determines, pursuant to applicable law, that an individual patient’s rights of confidentiality would be violated.

(b) The reports published pursuant to Section 128745 shall include an executive summary, written in plain English to the maximum extent practicable, that shall include, but not be limited to, a discussion of findings, conclusions, and trends concerning the overall quality of medical outcomes, including a comparison to reports from prior years, for the procedure or condition studied by the report. The office shall disseminate the reports as widely as practical to interested parties, including, but not limited to, hospitals, providers, the media, purchasers of health care, consumer or patient advocacy groups, and individual consumers. The reports shall be posted on the office’s Internet Web site.

(c) Copies certified by the office as being true and correct copies of reports properly filed with the office pursuant to this chapter, together with summaries, compilations, or supplementary reports prepared by the office, shall be introduced as evidence, where relevant, at any hearing, investigation, or other proceeding held, made, or taken by any state, county, or local governmental agency, board, or commission that participates as a purchaser of health facility services pursuant to the provisions of a publicly financed state or federal health care program. Each of these state, county, or local governmental agencies, boards, and commissions shall weigh and consider the reports made available to it pursuant to the provisions of this subdivision in its formulation and implementation of policies, regulations, or procedures regarding reimbursement methods and rates in the administration of these publicly financed programs.

(d) The office shall compile and publish summaries of individual facility and aggregate data that do not contain patient-specific information for the purpose of public disclosure. The summaries shall be posted on the office’s Internet Web site. The office may initiate and conduct studies as it determines will advance the purposes of this chapter.

(e) In order to assure that accurate and timely data are available to the public in useful formats, the office shall establish a public liaison function. The public liaison shall provide technical assistance to the general public on the uses and applications of individual and aggregate health facility data and shall provide the director with an annual report on changes that can be made to improve the public’s access to data.

(Amended by Stats. 2011, Ch. 32, Sec. 33. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128766

(a) Notwithstanding Section 128765 or any other provision of law, the office, upon request, shall disclose information collected pursuant to subdivision (g) of Section 128735 and Sections 128736 and 128737, to any California hospital and any local health department or local health officer in California as set forth in Part 3 (commencing with Section 101000) of Division 101. The office shall disclose this same information to the United States Department of Health and Human Services or any of its subsidiary agencies, including the National Center for Health Statistics or any other unit of the Centers for Disease Control and Prevention, the Agency for Healthcare Research and Quality, the Centers for Medicare and Medicaid Services, the Health Resources and Services Administration, the Indian Health Service, Tribal Epidemiology Centers, which are defined as public health authorities pursuant to the federal Indian Health Care Improvement Act (25 U.S.C. Sec. 1601 et seq.), the National Institutes of Health, or the National Cancer Institute, or the Veterans Health Care Administration within the United States Department of Veterans Affairs, for the purposes of conducting a statutorily authorized activity. All disclosures made pursuant to this section shall be consistent with the standards and limitations applicable to the disclosure of limited data sets as provided in Section 164.514 of Part 164 of Title 45 of the Code of Federal Regulations, relating to the privacy of health information.

(b) Any hospital that receives information pursuant to this section shall not disclose that information to any person or entity, except in response to a court order, search warrant, or subpoena, or as otherwise required or permitted by the federal medical privacy regulations contained in Parts 160 and 164 of Title 45 of the Code of Federal Regulations. In no case shall a hospital, contractor, or subcontractor reidentify or attempt to reidentify any information received pursuant to this section.

(c) No disclosure shall be made pursuant to this section if the director of the office has determined that the disclosure would create an unreasonable risk to patient privacy. The director shall provide a written explanation of the determination to the requester within 60 days.

(Amended by Stats. 2014, Ch. 265, Sec. 1. Effective January 1, 2015.)



128770

(a) Any health facility or freestanding ambulatory surgery clinic that does not file any report as required by this chapter with the office is liable for a civil penalty of one hundred dollars ($100) a day for each day the filing of any report is delayed. No penalty shall be imposed if an extension is granted in accordance with the guidelines and procedures established by the office.

(b) Any health facility that does not use an approved system of accounting pursuant to the provisions of this chapter for purposes of submitting financial and statistical reports as required by this chapter shall be liable for a civil penalty of not more than five thousand dollars ($5,000).

(c) Civil penalties are to be assessed and recovered in a civil action brought in the name of the people of the State of California by the office. Assessment of a civil penalty may, at the request of any health facility or freestanding ambulatory surgery clinic, be reviewed on appeal, and the penalty may be reduced or waived for good cause.

(d) Any money that is received by the office pursuant to this section shall be paid into the General Fund.

(Amended by Stats. 2011, Ch. 32, Sec. 34. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128775

(a) Any health facility or freestanding ambulatory surgery clinic affected by any determination made under this part by the office may petition the office for review of the decision. This petition shall be filed with the office within 15 business days, or within a greater time as the office may allow, and shall specifically describe the matters which are disputed by the petitioner.

(b) A hearing shall be commenced within 60 calendar days of the date on which the petition was filed. The hearing shall be held before an employee of the office, or an administrative law judge employed by the Office of Administrative Hearings. If held before an employee of the office, the hearing shall be held in accordance with any procedures as the office shall prescribe. If held before an administrative law judge employed by the Office of Administrative Hearings, the hearing shall be held in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The employee or administrative law judge shall prepare a recommended decision including findings of fact and conclusions of law and present it to the office for its adoption. The decision of the office shall be in writing and shall be final. The decision of the office shall be made within 60 calendar days after the conclusion of the hearing and shall be effective upon filing and service upon the petitioner.

(c) Judicial review of any final action, determination, or decision may be had by any party to the proceedings as provided in Section 1094.5 of the Code of Civil Procedure. The decision of the office shall be upheld against a claim that its findings are not supported by the evidence unless the court determines that the findings are not supported by substantial evidence.

(d) The employee of the office, or the administrative law judge employed by the Office of Administrative Hearings or the Office of Administrative Hearings, may issue subpoenas and subpoenas duces tecum in a manner and subject to the conditions established by Article 11 (commencing with Section 11450.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(e) This section shall become operative on July 1, 1997.

(Amended by Stats. 2011, Ch. 32, Sec. 35. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128780

Notwithstanding any other provision of law, the disclosure aspects of this chapter shall be deemed complete with respect to district hospitals, and no district hospital shall be required to report or disclose any additional financial or utilization data to any person or other entity except as is required by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128782

Notwithstanding any other provision of law, upon the request of a small and rural hospital, as defined in Section 124840, the office shall do all of the following:

(a)  If the hospital did not file financial reports with the office by electronic media as of January 1, 1993, the office shall, on a case-by-case basis, do one of the following:

(1)  Exempt the small and rural hospital from any electronic filing requirements of the office regarding annual or quarterly financial disclosure reports specified in Sections 128735 and 128740.

(2)  Provide a one-time reduction in the fee charged to the small and rural hospital not to exceed the maximum amount assessed pursuant to Section 127280 by an amount equal to the costs incurred by the small and rural hospital to purchase the computer hardware and software necessary to comply with any electronic filing requirements of the office regarding annual or quarterly financial disclosure reports specified in Sections 128735 and 128740.

(b)  The office shall provide a one-time reduction in the fee charged to the small and rural hospital not to exceed the maximum amount assessed pursuant to Section 127280 by an amount equal to the costs incurred by the small and rural hospital to purchase the computer software and hardware necessary to comply with any electronic filing requirements of the office regarding reports specified in Sections 128735, 128736, and 128737.

(c)  The office shall provide the hospital with assistance in meeting the requirements specified in paragraphs (1) and (2) of subdivision (c) of Section 128755 that the reports required by subdivision (g) of Section 128735 be filed by electronic media or by online transmission. The assistance shall include the provision to the hospital by the office of a computer program or computer software to create an electronic file of patient discharge abstract data records. The program or software shall incorporate validity checks and edit standards.

(d)  The office shall provide the hospital with assistance in meeting the requirements specified in subdivision (d) of Section 128755 that the reports required by subdivision (a) of Section 128736 be filed by online transmission. The assistance shall include the provision to the hospital by the office of a computer program or computer software to create an electronic file of emergency care data records. The program or software shall incorporate validity checks and edit standards.

(e)  The office shall provide the hospital with assistance in meeting the requirements specified in subdivision (e) of Section 128755 that the reports required by subdivision (a) of Section 128737 be filed by online transmission. The assistance shall include the provision to the hospital by the office of a computer program or computer software to create an electronic file of ambulatory surgery data records. The program or software shall incorporate validity checks and edit standards.

(Amended by Stats. 1998, Ch. 735, Sec. 14. Effective January 1, 1999.)



128785

On January 1, 1986, all regulations previously adopted by the California Health Facilities Commission that relate to functions vested in the office and that are in effect on that date, shall remain in effect and shall be fully enforceable to the extent that they are consistent with this chapter, as determined by the office, unless and until readopted, amended, or repealed by the office.

(Amended by Stats. 2011, Ch. 32, Sec. 36. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128790

Pursuant to Section 16304.9 of the Government Code, the Controller shall transfer to the office the unexpended balance of funds as of January 1, 1986, in the California Health Facilities Commission Fund, available for use in connection with the performance of the functions of the California Health Facilities Commission to which it has succeeded pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128795

All officers and employees of the California Health Facilities Commission who, on December 31, 1985, are serving the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the office by this chapter shall be transferred to the office. The status, positions, and rights of persons shall not be affected by the transfer and shall be retained by them as officers and employees of the office, pursuant to the State Civil Service Act except as to positions exempted from civil service.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128800

The office shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, or other property, real or personal, held for the benefit or use of the California Health Facilities Commission for the performance of functions transferred to the office by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128805

The office may enter into agreements and contracts with any person, department, agency, corporation, or legal entity as are necessary to carry out the functions vested in the office by this chapter or any other law.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128810

The office shall administer this chapter and shall make all regulations necessary to implement the provisions and achieve the purposes stated herein.

(Amended by Stats. 2011, Ch. 32, Sec. 37. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)






CHAPTER 2 - Annual Licensure Reports (Reserved)

128675

This chapter shall be known as the Health Data and Advisory Council Consolidation Act.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128680

The Legislature hereby finds and declares that:

(a) Significant changes have taken place in recent years in the health care marketplace and in the manner of reimbursement to health facilities by government and private third-party payers for the services they provide.

(b) These changes have permitted the state to reevaluate the need for, and the manner of data collection from health facilities by the various state agencies and commissions.

(c) It is the intent of the Legislature that as a result of this reevaluation that the data collection function be consolidated in a single state agency. It is the further intent of the Legislature that the single state agency only collect that data from health facilities that are essential. The data should be collected, to the extent practical on consolidated, multipurpose report forms for use by all state agencies.

(d) It is the further intent of the Legislature to eliminate the California Health Facilities Commission, the State Advisory Health Council, and the California Health Policy and Data Advisory Commission, and to consolidate data collection and planning functions within the office.

(e) It is the Legislature’s further intent that the review of the data that the state collects be an ongoing function. The office shall annually review this data for need and shall revise, add, or delete items as necessary. The office shall consult with affected state agencies and the affected industry when adding or eliminating data items. However, the office shall neither add nor delete data items to the Hospital Discharge Abstract Data Record or the quarterly reports without prior authorizing legislation, unless specifically required by federal law or judicial decision.

(f) The Legislature recognizes that the authority for the California Health Facilities Commission is scheduled to expire January 1, 1986. It is the intent of the Legislature, by the enactment of this chapter, to continue the uniform system of accounting and reporting established by the commission and required for use by health facilities. It is also the intent of the Legislature to continue an appropriate, cost-disclosure program.

(Amended by Stats. 2011, Ch. 32, Sec. 20. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128681

The office shall conduct, under contract with a qualified consulting firm, a comprehensive review of the financial and utilization reports that hospitals are required to file with the office and similar reports required by other departments of state government, as appropriate. The contracting consulting firm shall have a strong commitment to public health and health care issues, and shall demonstrate fiscal management and analytical expertise. The purpose of the review is to identify opportunities to eliminate the collection of data that no longer serve any significant purpose, to reduce the redundant reporting of similar data to different departments, and to consolidate reports wherever practical. The contracting consulting firm shall evaluate specific reporting requirements, exceptions to and exemptions from the requirements, and areas of duplication or overlap within the requirements. The contracting consulting firm shall consult with a broad range of data users, including, but not limited to, consumers, payers, purchasers, providers, employers, employees, and the organizations that represent the data users. It is expected that the review will result in greater efficiency in collecting and disseminating needed hospital information to the public and will reduce hospital costs and administrative burdens associated with reporting the information.

(Added by Stats. 1998, Ch. 735, Sec. 4. Effective January 1, 1999.)



128685

Intermediate care facilities/developmentally disabled-habilitative, as defined in subdivision (e) of Section 1250, are not subject to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128690

Intermediate care facilities/developmentally disabled—nursing, as defined in subdivision (h) of Section 1250, are not subject to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128700

As used in this chapter, the following terms mean:

(a) “Ambulatory surgery procedures” mean those procedures performed on an outpatient basis in the general operating rooms, ambulatory surgery rooms, endoscopy units, or cardiac catheterization laboratories of a hospital or a freestanding ambulatory surgery clinic.

(b) “Emergency department” means, in a hospital licensed to provide emergency medical services, the location in which those services are provided.

(c) “Encounter” means a face-to-face contact between a patient and the provider who has primary responsibility for assessing and treating the condition of the patient at a given contact and exercises independent judgment in the care of the patient.

(d) “Freestanding ambulatory surgery clinic” means a surgical clinic that is licensed by the state under paragraph (1) of subdivision (b) of Section 1204.

(e) “Health facility” or “health facilities” means all health facilities required to be licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2.

(f) “Hospital” means all health facilities except skilled nursing, intermediate care, and congregate living health facilities.

(g) “Office” means the Office of Statewide Health Planning and Development.

(h) “Risk-adjusted outcomes” means the clinical outcomes of patients grouped by diagnoses or procedures that have been adjusted for demographic and clinical factors.

(Amended by Stats. 2011, Ch. 32, Sec. 22. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128705

On and after January 1, 1986, any reference in this code to the Advisory Health Council or the California Health Policy and Data Advisory Commission shall be deemed a reference to the office.

(Amended by Stats. 2011, Ch. 32, Sec. 23. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128730

(a) Effective January 1, 1986, the office shall be the single state agency designated to collect the following health facility or clinic data for use by all state agencies:

(1) That data required by the office pursuant to Section 127285.

(2) That data required in the Medi-Cal cost reports pursuant to Section 14170 of the Welfare and Institutions Code.

(3) Those data items formerly required by the California Health Facilities Commission that are listed in Sections 128735 and 128740. Information collected pursuant to subdivision (g) of Section 128735 and Sections 128736 and 128737 shall be made available to the State Department of Health Care Services and the State Department of Public Health. The departments shall ensure that the patient’s rights to confidentiality shall not be violated in any manner. The departments shall comply with all applicable policies and requirements involving review and oversight by the State Committee for the Protection of Human Subjects.

(b) The office shall consolidate any and all of the reports listed under this section or Sections 128735 and 128740, to the extent feasible, to minimize the reporting burdens on hospitals, provided, however, that the office shall neither add nor delete data items from the Hospital Discharge Abstract Data Record or the quarterly reports without prior authorizing legislation, unless specifically required by federal law or regulation or judicial decision.

(Amended by Stats. 2010, Ch. 328, Sec. 138. Effective January 1, 2011.)



128735

An organization that operates, conducts, owns, or maintains a health facility, and the officers thereof, shall make and file with the office, at the times as the office shall require, all of the following reports on forms specified by the office that shall be in accord, if applicable, with the systems of accounting and uniform reporting required by this part, except that the reports required pursuant to subdivision (g) shall be limited to hospitals:

(a) A balance sheet detailing the assets, liabilities, and net worth of the health facility at the end of its fiscal year.

(b) A statement of income, expenses, and operating surplus or deficit for the annual fiscal period, and a statement of ancillary utilization and patient census.

(c) A statement detailing patient revenue by payer, including, but not limited to, Medicare, Medi-Cal, and other payers, and revenue center, except that hospitals authorized to report as a group pursuant to subdivision (d) of Section 128760 are not required to report revenue by revenue center.

(d) A statement of cashflows, including, but not limited to, ongoing and new capital expenditures and depreciation.

(e) A statement reporting the information required in subdivisions (a), (b), (c), and (d) for each separately licensed health facility operated, conducted, or maintained by the reporting organization, except those hospitals authorized to report as a group pursuant to subdivision (d) of Section 128760.

(f) Data reporting requirements established by the office shall be consistent with national standards, as applicable.

(g) A Hospital Discharge Abstract Data Record that includes all of the following:

(1) Date of birth.

(2) Sex.

(3) Race.

(4) ZIP Code.

(5) Preferred language spoken.

(6) Patient social security number, if it is contained in the patient’s medical record.

(7) Prehospital care and resuscitation, if any, including all of the following:

(A) “Do not resuscitate” (DNR) order on admission.

(B) “Do not resuscitate” (DNR) order after admission.

(8) Admission date.

(9) Source of admission.

(10) Type of admission.

(11) Discharge date.

(12) Principal diagnosis and whether the condition was present on admission.

(13) Other diagnoses and whether the conditions were present on admission.

(14) External causes of morbidity and whether present on admission.

(15) Principal procedure and date.

(16) Other procedures and dates.

(17) Total charges.

(18) Disposition of patient.

(19) Expected source of payment.

(20) Elements added pursuant to Section 128738.

(h) It is the intent of the Legislature that the patient’s rights of confidentiality shall not be violated in any manner. Patient social security numbers and other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(i) A person reporting data pursuant to this section shall not be liable for damages in an action based on the use or misuse of patient-identifiable data that has been mailed or otherwise transmitted to the office pursuant to the requirements of subdivision (g).

(j) A hospital shall use coding from the International Classification of Diseases in reporting diagnoses and procedures.

(Amended by Stats. 2013, Ch. 599, Sec. 1. Effective January 1, 2014.)



128736

(a)  Each hospital shall file an Emergency Care Data Record for each patient encounter in a hospital emergency department. The Emergency Care Data Record shall include all of the following:

(1)  Date of birth.

(2)  Sex.

(3)  Race.

(4)  Ethnicity.

(5)  Preferred language spoken.

(6)  ZIP Code.

(7)  Patient social security number, if it is contained in the patient’s medical record.

(8)  Service date.

(9)  Principal diagnosis.

(10)  Other diagnoses.

(11)  External causes of morbidity.

(12) Principal procedure.

(13) Other procedures.

(14) Disposition of patient.

(15) Expected source of payment.

(16) Elements added pursuant to Section 128738.

(b)  It is the expressed intent of the Legislature that the patient’s rights of confidentiality shall not be violated in any manner. Patient social security numbers and any other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c)  No person reporting data pursuant to this section shall be liable for damages in any action based on the use or misuse of patient-identifiable data that has been mailed or otherwise transmitted to the office pursuant to the requirements of subdivision (a).

(d)  Data reporting requirements established by the office shall be consistent with national standards as applicable.

(e)  This section shall become operative on January 1, 2004.

(Amended by Stats. 2013, Ch. 599, Sec. 2. Effective January 1, 2014.)



128737

(a) Each general acute care hospital and freestanding ambulatory surgery clinic shall file an Ambulatory Surgery Data Record for each patient encounter during which at least one ambulatory surgery procedure is performed. The Ambulatory Surgery Data Record shall include all of the following:

(1) Date of birth.

(2) Sex.

(3) Race.

(4) Ethnicity.

(5) Preferred language spoken.

(6) ZIP Code.

(7) Patient social security number, if it is contained in the patient’s medical record.

(8) Service date.

(9) Principal diagnosis.

(10) Other diagnoses.

(11) Principal procedure.

(12) Other procedures.

(13) External causes of morbidity.

(14) Disposition of patient.

(15) Expected source of payment.

(16) Elements added pursuant to Section 128738.

(b) It is the expressed intent of the Legislature that the patient’s rights of confidentiality shall not be violated in any manner. Patient social security numbers and any other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c) No person reporting data pursuant to this section shall be liable for damages in any action based on the use or misuse of patient-identifiable data that has been mailed or otherwise transmitted to the office pursuant to the requirements of subdivision (a).

(d) Data reporting requirements established by the office shall be consistent with national standards as applicable.

(e) This section shall become operative on January 1, 2004.

(Amended by Stats. 2013, Ch. 599, Sec. 3. Effective January 1, 2014.)



128738

(a) The office shall allow and provide for, in accordance with appropriate regulations, additions or deletions to the patient level data elements listed in subdivision (g) of Section 128735, Section 128736, and Section 128737, to meet the purposes of this chapter.

(b) Prior to any additions or deletions, all of the following shall be considered:

(1) Utilization of sampling to the maximum extent possible.

(2) Feasibility of collecting data elements.

(3) Costs and benefits of collection and submission of data.

(4) Exchange of data elements as opposed to addition of data elements.

(c) The office shall add no more than a net of 15 elements to each data set over any five-year period. Elements contained in the uniform claims transaction set or uniform billing form required by the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. Sec. 300gg) shall be exempt from the 15-element limit.

(d) The office, in order to minimize costs and administrative burdens, shall consider the total number of data elements required from hospitals and freestanding ambulatory surgery clinics, and optimize the use of common data elements.

(Amended by Stats. 2011, Ch. 32, Sec. 28. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128740

(a) Commencing with the first calendar quarter of 1992, the following summary financial and utilization data shall be reported to the office by each hospital within 45 days of the end of every calendar quarter. Adjusted reports reflecting changes as a result of audited financial statements may be filed within four months of the close of the hospital’s fiscal or calendar year. The quarterly summary financial and utilization data shall conform to the uniform description of accounts as contained in the Accounting and Reporting Manual for California Hospitals and shall include all of the following:

(1) Number of licensed beds.

(2) Average number of available beds.

(3) Average number of staffed beds.

(4) Number of discharges.

(5) Number of inpatient days.

(6) Number of outpatient visits.

(7) Total operating expenses.

(8) Total inpatient gross revenues by payer, including Medicare, Medi-Cal, county indigent programs, other third parties, and other payers.

(9) Total outpatient gross revenues by payer, including Medicare, Medi-Cal, county indigent programs, other third parties, and other payers.

(10) Deductions from revenue in total and by component, including the following: Medicare contractual adjustments, Medi-Cal contractual adjustments, and county indigent program contractual adjustments, other contractual adjustments, bad debts, charity care, restricted donations and subsidies for indigents, support for clinical teaching, teaching allowances, and other deductions.

(11) Total capital expenditures.

(12) Total net fixed assets.

(13) Total number of inpatient days, outpatient visits, and discharges by payer, including Medicare, Medi-Cal, county indigent programs, other third parties, self-pay, charity, and other payers.

(14) Total net patient revenues by payer including Medicare, Medi-Cal, county indigent programs, other third parties, and other payers.

(15) Other operating revenue.

(16) Nonoperating revenue net of nonoperating expenses.

(b) Hospitals reporting pursuant to subdivision (d) of Section 128760 may provide the items in paragraphs (7), (8), (9), (10), (14), (15), and (16) of subdivision (a) on a group basis, as described in subdivision (d) of Section 128760.

(c) The office shall make available at cost, to any person, a hard copy of any hospital report made pursuant to this section and in addition to hard copies, shall make available at cost, a computer tape of all reports made pursuant to this section within 105 days of the end of every calendar quarter.

(d) The office shall adopt by regulation guidelines for the identification, assessment, and reporting of charity care services. In establishing the guidelines, the office shall consider the principles and practices recommended by professional health care industry accounting associations for differentiating between charity services and bad debts. The office shall further conduct the onsite validations of health facility accounting and reporting procedures and records as are necessary to assure that reported data are consistent with regulatory guidelines.

This section shall become operative January 1, 1992.

(Amended by Stats. 2011, Ch. 32, Sec. 29. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128745

(a) Commencing July 1993, and annually thereafter, the office shall publish risk-adjusted outcome reports in accordance with the following schedule:

Procedures and

Publication

Period

Conditions

Date

Covered

Covered

July 1993

1988–90

3

July 1994

1989–91

6

July 1995

1990–92

9

Reports for subsequent years shall include conditions and procedures and cover periods as appropriate.

(b) The procedures and conditions required to be reported under this chapter shall be divided among medical, surgical, and obstetric conditions or procedures and shall be selected by the office. The office shall publish the risk-adjusted outcome reports for surgical procedures by individual hospital and individual surgeon unless the office in consultation with medical specialists in the relevant area of practice determines that it is not appropriate to report by individual surgeon. The office, in consultation with the clinical panel established by Section 128748 and medical specialists in the relevant area of practice, may decide to report nonsurgical procedures and conditions by individual physician when it is appropriate. The selections shall be in accordance with all of the following criteria:

(1) The patient discharge abstract contains sufficient data to undertake a valid risk adjustment. The risk adjustment report shall ensure that public hospitals and other hospitals serving primarily low-income patients are not unfairly discriminated against.

(2) The relative importance of the procedure and condition in terms of the cost of cases and the number of cases and the seriousness of the health consequences of the procedure or condition.

(3) Ability to measure outcome and the likelihood that care influences outcome.

(4) Reliability of the diagnostic and procedure data.

(c) (1) In addition to any other established and pending reports, on or before July 1, 2002, the office shall publish a risk-adjusted outcome report for coronary artery bypass graft surgery by hospital for all hospitals opting to participate in the report. This report shall be updated on or before July 1, 2003.

(2) In addition to any other established and pending reports, commencing July 1, 2004, and every year thereafter, the office shall publish risk-adjusted outcome reports for coronary artery bypass graft surgery for all coronary artery bypass graft surgeries performed in the state. In each year, the reports shall compare risk-adjusted outcomes by hospital, and in every other year, by hospital and cardiac surgeon. Upon the recommendation of the clinical panel established by Section 128748 based on statistical and technical considerations, information on individual hospitals and surgeons may be excluded from the reports.

(3) Unless otherwise recommended by the clinical panel established by Section 128748, the office shall collect the same data used for the most recent risk-adjusted model developed for the California Coronary Artery Bypass Graft Mortality Reporting Program. Upon recommendation of the clinical panel, the office may add any clinical data elements included in the Society of Thoracic Surgeons’ database. Prior to any additions from the Society of Thoracic Surgeons’ database, the following factors shall be considered:

(A) Utilization of sampling to the maximum extent possible.

(B) Exchange of data elements as opposed to addition of data elements.

(4) Upon recommendation of the clinical panel, the office may add, delete, or revise clinical data elements, but shall add no more than a net of six elements not included in the Society of Thoracic Surgeons’ database, to the data set over any five-year period. Prior to any additions or deletions, all of the following factors shall be considered:

(A) Utilization of sampling to the maximum extent possible.

(B) Feasibility of collecting data elements.

(C) Costs and benefits of collection and submission of data.

(D) Exchange of data elements as opposed to addition of data elements.

(5) The office shall collect the minimum data necessary for purposes of testing or validating a risk-adjusted model for the coronary artery bypass graft report.

(6) Patient medical record numbers and any other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(d) The annual reports shall compare the risk-adjusted outcomes experienced by all patients treated for the selected conditions and procedures in each California hospital during the period covered by each report, to the outcomes expected. Outcomes shall be reported in the five following groupings for each hospital:

(1) “Much higher than average outcomes,” for hospitals with risk-adjusted outcomes much higher than the norm.

(2) “Higher than average outcomes,” for hospitals with risk-adjusted outcomes higher than the norm.

(3) “Average outcomes,” for hospitals with average risk-adjusted outcomes.

(4) “Lower than average outcomes,” for hospitals with risk-adjusted outcomes lower than the norm.

(5) “Much lower than average outcomes,” for hospitals with risk-adjusted outcomes much lower than the norm.

(e) For coronary artery bypass graft surgery reports and any other outcome reports for which auditing is appropriate, the office shall conduct periodic auditing of data at hospitals.

(f) The office shall publish in the annual reports required under this section the risk-adjusted mortality rate for each hospital and for those reports that include physician reporting, for each physician.

(g) The office shall either include in the annual reports required under this section, or make separately available at cost to any person requesting it, risk-adjusted outcomes data assessing the statistical significance of hospital or physician data at each of the following three levels: 99-percent confidence level (0.01 p-value), 95-percent confidence level (0.05 p-value), and 90-percent confidence level (0.10 p-value). The office shall include any other analysis or comparisons of the data in the annual reports required under this section that the office deems appropriate to further the purposes of this chapter.

(Amended by Stats. 2011, Ch. 32, Sec. 30. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128747

Commencing July 1, 2002, and biennially thereafter, the office shall evaluate the impact of the office’s published risk-adjusted outcome reports required by Sections 128745 and 128746 on mortality rates in California and on any other measure of quality the office deems appropriate. The office shall also coordinate with other state agencies in promoting prevention and educational initiatives on those reported procedures and conditions.

(Added by Stats. 2001, Ch. 898, Sec. 7. Effective January 1, 2002.)



128748

(a)  This section shall apply to any risk-adjusted outcome report that includes reporting of data by an individual physician.

(b)  (1)  The office shall obtain data necessary to complete a risk-adjusted outcome report from hospitals. If necessary data for an outcome report is available only from the office of a physician and not the hospital where the patient received treatment, then the hospital shall make a reasonable effort to obtain the data from the physician’s office and provide the data to the office. In the event that the office finds any errors, omissions, discrepancies, or other problems with submitted data, the office shall contact either the hospital or physician’s office that maintains the data to resolve the problems.

(2)  The office shall collect the minimum data necessary for purposes of testing or validating a risk-adjusted model. Except for data collected for purposes of testing or validating a risk-adjusted model, the office shall not collect data for an outcome report nor issue an outcome report until the clinical panel established pursuant to this section has approved the risk-adjusted model.

(c)  For each risk-adjusted outcome report on a medical, surgical, or obstetric condition or procedure that includes reporting of data by an individual physician, the office director shall appoint a clinical panel, which shall have nine members. Three members shall be appointed from a list of three or more names submitted by the physician specialty society that most represents physicians performing the medical, surgical, and obstetric procedure for which data is collected. Three members shall be appointed from a list of three or more names submitted by the California Medical Association. Three members shall be appointed from lists of names submitted by consumer organizations. At least one-half of the appointees from the lists submitted by the physician specialty society and the California Medical Association, and at least one appointee from the lists submitted by consumer organizations, shall be experts in collecting and reporting outcome measurements for physicians or hospitals. The panel may include physicians from another state. The panel shall review and approve the development of the risk-adjustment model to be used in preparation of the outcome report.

(d)  For the clinical panel authorized by subdivision (c) for coronary artery bypass graft surgery, three members shall be appointed from a list of three or more names submitted by the California Chapter of the American College of Cardiology. Three members shall be appointed from list of three or more names submitted by the California Medical Association. Three members shall be appointed from lists of names submitted by consumer organizations. At least one-half of the appointees from the lists submitted by the California Chapter of the American College of Cardiology, and the California Medical Association, and at least one appointee from the lists submitted by consumer organizations, shall be experts in collecting and reporting outcome measurements for physicians and surgeons or hospitals. The panel may include physicians from another state. The panel shall review and approve the development of the risk-adjustment model to be used in preparation of the outcome report.

(e)  Any report that includes reporting by an individual physician shall include, at a minimum, the risk-adjusted outcome data for each physician. The office may also include in the report, after consultation with the clinical panel, any explanatory material, comparisons, groupings, and other information to facilitate consumer comprehension of the data.

(f)  Members of a clinical panel shall serve without compensation, but shall be reimbursed for any actual and necessary expenses incurred in connection with their duties as members of the clinical panel.

(Added by Stats. 2001, Ch. 898, Sec. 8. Effective January 1, 2002.)



128750

(a) Prior to the public release of the annual outcome reports, the office shall furnish a preliminary report to each hospital that is included in the report. The office shall allow the hospital and chief of staff 60 days to review the outcome scores and compare the scores to other California hospitals. A hospital or its chief of staff that believes that the risk-adjusted outcomes do not accurately reflect the quality of care provided by the hospital may submit a statement to the office, within the 60 days, explaining why the outcomes do not accurately reflect the quality of care provided by the hospital. The statement shall be included in an appendix to the public report, and a notation that the hospital or its chief of staff has submitted a statement shall be displayed wherever the report presents outcome scores for the hospital.

(b) (1) Prior to the public release of any outcome report that includes data by a physician, the office shall furnish a preliminary report to each physician that is included in the report. The office shall allow the physician 30 days from the date the office sends the report to the physician to review the outcome scores and compare the scores to other California physicians. A physician who believes that the risk-adjusted outcome does not accurately reflect the quality of care provided by the physician may submit a statement to the office within the 30 days, explaining why the outcomes do not accurately reflect the quality of care provided by the physician.

(2) The office shall promptly review the physician’s statement and shall respond to the physician with one of the following conclusions:

(A) The physician’s statement reveals a flaw in the accuracy of the reported data relating to the physician that materially diminishes the validity of the report. If this finding is made, the data for that physician shall not be included in the report until the flaw in the physician’s data is corrected.

(B) The physician’s statement reveals a flaw in the risk-adjustment model that materially diminishes the value of the report for all physicians. If this finding is made, the report using that risk-adjustment model shall not be issued until the flaw is corrected.

(C) The physician’s statement does not reveal a flaw in either the accuracy of the reported data relating to the physician or the risk-adjustment model in which case the report shall be used, unless the physician chooses to use the procedure set forth in paragraph (3).

(3) If a physician is not satisfied with the conclusion reached by the office, the physician shall notify the office of that fact. Upon receipt of the notice, the office shall forward the physician’s statement to the appropriate clinical panel appointed pursuant to Section 128748. The office shall forward the physician’s statement with any information identifying the physician or the physician’s hospital redacted, or shall adopt other means to ensure the physician’s identity is not revealed to the panel. The clinical panel shall promptly review the physician statement and the conclusion of the office and shall respond by either upholding the conclusion or reaching one of the other conclusions set forth in this subdivision. The panel decision shall be the final determination regarding the physician’s statement. The process set forth in this subdivision shall be completed within 60 days from the date the office sends the report to each physician included in the report. If a decision by either the office or the clinical panel cannot be reached within the 60-day period, then the outcome report may be issued but shall not include data for the physician submitting the statement.

(c) The office shall, in addition to public reports, provide hospitals and the chiefs of staff of the medical staffs with a report containing additional detailed information derived from data summarized in the public outcome reports as an aid to internal quality assurance.

(d) If, pursuant to the recommendations of the office, the Legislature subsequently amends Section 128735 to authorize the collection of additional discharge data elements, then the outcome reports for conditions and procedures for which sufficient data is not available from the current abstract record will be produced following the collection and analysis of the additional data elements.

(e) The recommendations of the office for the addition of data elements to the discharge abstract should take into consideration the technical feasibility of developing reliable risk-adjustment factors for additional procedures and conditions as determined by the office with the advice of the research community, physicians and surgeons, hospitals, consumer or patient advocacy groups, and medical records personnel.

(f) The office at a minimum shall identify a limited set of core clinical data elements to be collected for all of the added procedures and conditions and unique clinical variables necessary for risk adjustment of specific conditions and procedures selected for the outcomes report program. In addition, the committee should give careful consideration to the costs associated with the additional data collection and the value of the specific information to be collected.

(g) The office shall also engage in a continuing process of data development and refinement applicable to both current and prospective outcome studies.

(Amended by Stats. 2011, Ch. 32, Sec. 31. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128755

(a) (1) Hospitals shall file the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 with the office within four months after the close of the hospital’s fiscal year except as provided in paragraph (2).

(2) If a licensee relinquishes the facility license or puts the facility license in suspense, the last day of active licensure shall be deemed a fiscal year end.

(3) The office shall make the reports filed pursuant to this subdivision available no later than three months after they were filed.

(b) (1) Skilled nursing facilities, intermediate care facilities, intermediate care facilities/developmentally disabled, hospice facilities, and congregate living facilities, including nursing facilities certified by the department to participate in the Medi-Cal program, shall file the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 with the office within four months after the close of the facility’s fiscal year, except as provided in paragraph (2).

(2) (A) If a licensee relinquishes the facility license or puts the facility licensure in suspense, the last day of active licensure shall be deemed a fiscal year end.

(B) If a fiscal year end is created because the facility license is relinquished or put in suspense, the facility shall file the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 within two months after the last day of active licensure.

(3) The office shall make the reports filed pursuant to paragraph (1) available not later than three months after they are filed.

(4) (A) Effective for fiscal years ending on or after December 31, 1991, the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 shall be filed with the office by electronic media, as determined by the office.

(B) Congregate living health facilities are exempt from the electronic media reporting requirements of subparagraph (A).

(c) A hospital shall file the reports required by subdivision (g) of Section 128735 as follows:

(1) For patient discharges on or after January 1, 1999, through December 31, 1999, the reports shall be filed semiannually by each hospital or its designee not later than six months after the end of each semiannual period, and shall be available from the office no later than six months after the date that the report was filed.

(2) For patient discharges on or after January 1, 2000, through December 31, 2000, the reports shall be filed semiannually by each hospital or its designee not later than three months after the end of each semiannual period. The reports shall be filed by electronic tape, diskette, or similar medium as approved by the office. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the date that the report is approved.

(3) For patient discharges on or after January 1, 2001, the reports shall be filed by each hospital or its designee for report periods and at times determined by the office. The reports shall be filed by online transmission in formats consistent with national standards for the exchange of electronic information. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the date that the report is approved.

(d) The reports required by subdivision (a) of Section 128736 shall be filed by each hospital for report periods and at times determined by the office. The reports shall be filed by online transmission in formats consistent with national standards for the exchange of electronic information. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the report is approved.

(e) The reports required by subdivision (a) of Section 128737 shall be filed by each hospital or freestanding ambulatory surgery clinic for report periods and at times determined by the office. The reports shall be filed by online transmission in formats consistent with national standards for the exchange of electronic information. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the report is approved.

(f) Facilities shall not be required to maintain a full-time electronic connection to the office for the purposes of online transmission of reports as specified in subdivisions (c), (d), and (e). The office may grant exemptions to the online transmission of data requirements for limited periods to facilities. An exemption may be granted only to a facility that submits a written request and documents or demonstrates a specific need for an exemption. Exemptions shall be granted for no more than one year at a time, and for no more than a total of five consecutive years.

(g) The reports referred to in paragraph (2) of subdivision (a) of Section 128730 shall be filed with the office on the dates required by applicable law and shall be available from the office no later than six months after the date that the report was filed.

(h) The office shall post on its Internet Web site and make available to any person a copy of any report referred to in subdivision (a), (b), (c), (d), or (g) of Section 128735, subdivision (a) of Section 128736, subdivision (a) of Section 128737, Section 128740, and, in addition, shall make available in electronic formats reports referred to in subdivision (a), (b), (c), (d), or (g) of Section 128735, subdivision (a) of Section 128736, subdivision (a) of Section 128737, Section 128740, and subdivisions (a) and (c) of Section 128745, unless the office determines that an individual patient’s rights of confidentiality would be violated. The office shall make the reports available at cost.

(Amended by Stats. 2012, Ch. 673, Sec. 11. Effective January 1, 2013.)



128760

(a) On and after January 1, 1986, those systems of health facility accounting and auditing formerly approved by the California Health Facilities Commission shall remain in full force and effect for use by health facilities but shall be maintained by the office.

(b) The office shall allow and provide, in accordance with appropriate regulations, for modifications in the accounting and reporting systems for use by health facilities in meeting the requirements of this chapter if the modifications are necessary to do any of the following:

(1) To correctly reflect differences in size of, provision of, or payment for, services rendered by health facilities.

(2) To correctly reflect differences in scope, type, or method of provision of, or payment for, services rendered by health facilities.

(3) To avoid unduly burdensome costs for those health facilities in meeting the requirements of differences pursuant to paragraphs (1) and (2).

(c) Modifications to discharge data reporting requirements. The office shall allow and provide, in accordance with appropriate regulations, for modifications to discharge data reporting format and frequency requirements if these modifications will not impair the office’s ability to process the data or interfere with the purposes of this chapter. This modification authority shall not be construed to permit the office to administratively require the reporting of discharge data items not specified pursuant to Section 128735.

(d) Modifications to emergency care data reporting requirements. The office shall allow and provide, in accordance with appropriate regulations, for modifications to emergency care data reporting format and frequency requirements if these modifications will not impair the office’s ability to process the data or interfere with the purposes of this chapter. This modification authority shall not be construed to permit the office to require administratively the reporting of emergency care data items not specified in subdivision (a) of Section 128736.

(e) Modifications to ambulatory surgery data reporting requirements. The office shall allow and provide, in accordance with appropriate regulations, for modifications to ambulatory surgery data reporting format and frequency requirements if these modifications will not impair the office’s ability to process the data or interfere with the purposes of this chapter. The modification authority shall not be construed to permit the office to require administratively the reporting of ambulatory surgery data items not specified in subdivision (a) of Section 128737.

(f) Reporting provisions for health facilities. The office shall establish specific reporting provisions for health facilities that receive a preponderance of their revenue from associated comprehensive group practice prepayment health care service plans. These health facilities shall be authorized to utilize established accounting systems, and to report costs and revenues in a manner that is consistent with the operating principles of these plans and with generally accepted accounting principles. When these health facilities are operated as units of a coordinated group of health facilities under common management, they shall be authorized to report as a group rather than as individual institutions. As a group, they shall submit a consolidated income and expense statement.

(g)  Hospitals authorized to report as a group under this subdivision may elect to file cost data reports required under the regulations of the Social Security Administration in its administration of Title XVIII of the federal Social Security Act in lieu of any comparable cost reports required under Section 128735. However, to the extent that cost data is required from other hospitals, the cost data shall be reported for each individual institution.

(h) The office shall adopt comparable modifications to the financial reporting requirements of this chapter for county hospital systems consistent with the purposes of this chapter.

(Amended by Stats. 2011, Ch. 32, Sec. 32. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128765

(a) The office shall maintain a file of all the reports filed under this chapter at its Sacramento office. Subject to any rules the office may prescribe, these reports shall be produced and made available for inspection upon the demand of any person, and shall also be posted on its Web site, with the exception of discharge and encounter data that shall be available for public inspection unless the office determines, pursuant to applicable law, that an individual patient’s rights of confidentiality would be violated.

(b) The reports published pursuant to Section 128745 shall include an executive summary, written in plain English to the maximum extent practicable, that shall include, but not be limited to, a discussion of findings, conclusions, and trends concerning the overall quality of medical outcomes, including a comparison to reports from prior years, for the procedure or condition studied by the report. The office shall disseminate the reports as widely as practical to interested parties, including, but not limited to, hospitals, providers, the media, purchasers of health care, consumer or patient advocacy groups, and individual consumers. The reports shall be posted on the office’s Internet Web site.

(c) Copies certified by the office as being true and correct copies of reports properly filed with the office pursuant to this chapter, together with summaries, compilations, or supplementary reports prepared by the office, shall be introduced as evidence, where relevant, at any hearing, investigation, or other proceeding held, made, or taken by any state, county, or local governmental agency, board, or commission that participates as a purchaser of health facility services pursuant to the provisions of a publicly financed state or federal health care program. Each of these state, county, or local governmental agencies, boards, and commissions shall weigh and consider the reports made available to it pursuant to the provisions of this subdivision in its formulation and implementation of policies, regulations, or procedures regarding reimbursement methods and rates in the administration of these publicly financed programs.

(d) The office shall compile and publish summaries of individual facility and aggregate data that do not contain patient-specific information for the purpose of public disclosure. The summaries shall be posted on the office’s Internet Web site. The office may initiate and conduct studies as it determines will advance the purposes of this chapter.

(e) In order to assure that accurate and timely data are available to the public in useful formats, the office shall establish a public liaison function. The public liaison shall provide technical assistance to the general public on the uses and applications of individual and aggregate health facility data and shall provide the director with an annual report on changes that can be made to improve the public’s access to data.

(Amended by Stats. 2011, Ch. 32, Sec. 33. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128766

(a) Notwithstanding Section 128765 or any other provision of law, the office, upon request, shall disclose information collected pursuant to subdivision (g) of Section 128735 and Sections 128736 and 128737, to any California hospital and any local health department or local health officer in California as set forth in Part 3 (commencing with Section 101000) of Division 101. The office shall disclose this same information to the United States Department of Health and Human Services or any of its subsidiary agencies, including the National Center for Health Statistics or any other unit of the Centers for Disease Control and Prevention, the Agency for Healthcare Research and Quality, the Centers for Medicare and Medicaid Services, the Health Resources and Services Administration, the Indian Health Service, Tribal Epidemiology Centers, which are defined as public health authorities pursuant to the federal Indian Health Care Improvement Act (25 U.S.C. Sec. 1601 et seq.), the National Institutes of Health, or the National Cancer Institute, or the Veterans Health Care Administration within the United States Department of Veterans Affairs, for the purposes of conducting a statutorily authorized activity. All disclosures made pursuant to this section shall be consistent with the standards and limitations applicable to the disclosure of limited data sets as provided in Section 164.514 of Part 164 of Title 45 of the Code of Federal Regulations, relating to the privacy of health information.

(b) Any hospital that receives information pursuant to this section shall not disclose that information to any person or entity, except in response to a court order, search warrant, or subpoena, or as otherwise required or permitted by the federal medical privacy regulations contained in Parts 160 and 164 of Title 45 of the Code of Federal Regulations. In no case shall a hospital, contractor, or subcontractor reidentify or attempt to reidentify any information received pursuant to this section.

(c) No disclosure shall be made pursuant to this section if the director of the office has determined that the disclosure would create an unreasonable risk to patient privacy. The director shall provide a written explanation of the determination to the requester within 60 days.

(Amended by Stats. 2014, Ch. 265, Sec. 1. Effective January 1, 2015.)



128770

(a) Any health facility or freestanding ambulatory surgery clinic that does not file any report as required by this chapter with the office is liable for a civil penalty of one hundred dollars ($100) a day for each day the filing of any report is delayed. No penalty shall be imposed if an extension is granted in accordance with the guidelines and procedures established by the office.

(b) Any health facility that does not use an approved system of accounting pursuant to the provisions of this chapter for purposes of submitting financial and statistical reports as required by this chapter shall be liable for a civil penalty of not more than five thousand dollars ($5,000).

(c) Civil penalties are to be assessed and recovered in a civil action brought in the name of the people of the State of California by the office. Assessment of a civil penalty may, at the request of any health facility or freestanding ambulatory surgery clinic, be reviewed on appeal, and the penalty may be reduced or waived for good cause.

(d) Any money that is received by the office pursuant to this section shall be paid into the General Fund.

(Amended by Stats. 2011, Ch. 32, Sec. 34. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128775

(a) Any health facility or freestanding ambulatory surgery clinic affected by any determination made under this part by the office may petition the office for review of the decision. This petition shall be filed with the office within 15 business days, or within a greater time as the office may allow, and shall specifically describe the matters which are disputed by the petitioner.

(b) A hearing shall be commenced within 60 calendar days of the date on which the petition was filed. The hearing shall be held before an employee of the office, or an administrative law judge employed by the Office of Administrative Hearings. If held before an employee of the office, the hearing shall be held in accordance with any procedures as the office shall prescribe. If held before an administrative law judge employed by the Office of Administrative Hearings, the hearing shall be held in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The employee or administrative law judge shall prepare a recommended decision including findings of fact and conclusions of law and present it to the office for its adoption. The decision of the office shall be in writing and shall be final. The decision of the office shall be made within 60 calendar days after the conclusion of the hearing and shall be effective upon filing and service upon the petitioner.

(c) Judicial review of any final action, determination, or decision may be had by any party to the proceedings as provided in Section 1094.5 of the Code of Civil Procedure. The decision of the office shall be upheld against a claim that its findings are not supported by the evidence unless the court determines that the findings are not supported by substantial evidence.

(d) The employee of the office, or the administrative law judge employed by the Office of Administrative Hearings or the Office of Administrative Hearings, may issue subpoenas and subpoenas duces tecum in a manner and subject to the conditions established by Article 11 (commencing with Section 11450.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(e) This section shall become operative on July 1, 1997.

(Amended by Stats. 2011, Ch. 32, Sec. 35. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128780

Notwithstanding any other provision of law, the disclosure aspects of this chapter shall be deemed complete with respect to district hospitals, and no district hospital shall be required to report or disclose any additional financial or utilization data to any person or other entity except as is required by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128782

Notwithstanding any other provision of law, upon the request of a small and rural hospital, as defined in Section 124840, the office shall do all of the following:

(a)  If the hospital did not file financial reports with the office by electronic media as of January 1, 1993, the office shall, on a case-by-case basis, do one of the following:

(1)  Exempt the small and rural hospital from any electronic filing requirements of the office regarding annual or quarterly financial disclosure reports specified in Sections 128735 and 128740.

(2)  Provide a one-time reduction in the fee charged to the small and rural hospital not to exceed the maximum amount assessed pursuant to Section 127280 by an amount equal to the costs incurred by the small and rural hospital to purchase the computer hardware and software necessary to comply with any electronic filing requirements of the office regarding annual or quarterly financial disclosure reports specified in Sections 128735 and 128740.

(b)  The office shall provide a one-time reduction in the fee charged to the small and rural hospital not to exceed the maximum amount assessed pursuant to Section 127280 by an amount equal to the costs incurred by the small and rural hospital to purchase the computer software and hardware necessary to comply with any electronic filing requirements of the office regarding reports specified in Sections 128735, 128736, and 128737.

(c)  The office shall provide the hospital with assistance in meeting the requirements specified in paragraphs (1) and (2) of subdivision (c) of Section 128755 that the reports required by subdivision (g) of Section 128735 be filed by electronic media or by online transmission. The assistance shall include the provision to the hospital by the office of a computer program or computer software to create an electronic file of patient discharge abstract data records. The program or software shall incorporate validity checks and edit standards.

(d)  The office shall provide the hospital with assistance in meeting the requirements specified in subdivision (d) of Section 128755 that the reports required by subdivision (a) of Section 128736 be filed by online transmission. The assistance shall include the provision to the hospital by the office of a computer program or computer software to create an electronic file of emergency care data records. The program or software shall incorporate validity checks and edit standards.

(e)  The office shall provide the hospital with assistance in meeting the requirements specified in subdivision (e) of Section 128755 that the reports required by subdivision (a) of Section 128737 be filed by online transmission. The assistance shall include the provision to the hospital by the office of a computer program or computer software to create an electronic file of ambulatory surgery data records. The program or software shall incorporate validity checks and edit standards.

(Amended by Stats. 1998, Ch. 735, Sec. 14. Effective January 1, 1999.)



128785

On January 1, 1986, all regulations previously adopted by the California Health Facilities Commission that relate to functions vested in the office and that are in effect on that date, shall remain in effect and shall be fully enforceable to the extent that they are consistent with this chapter, as determined by the office, unless and until readopted, amended, or repealed by the office.

(Amended by Stats. 2011, Ch. 32, Sec. 36. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128790

Pursuant to Section 16304.9 of the Government Code, the Controller shall transfer to the office the unexpended balance of funds as of January 1, 1986, in the California Health Facilities Commission Fund, available for use in connection with the performance of the functions of the California Health Facilities Commission to which it has succeeded pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128795

All officers and employees of the California Health Facilities Commission who, on December 31, 1985, are serving the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the office by this chapter shall be transferred to the office. The status, positions, and rights of persons shall not be affected by the transfer and shall be retained by them as officers and employees of the office, pursuant to the State Civil Service Act except as to positions exempted from civil service.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128800

The office shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, or other property, real or personal, held for the benefit or use of the California Health Facilities Commission for the performance of functions transferred to the office by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128805

The office may enter into agreements and contracts with any person, department, agency, corporation, or legal entity as are necessary to carry out the functions vested in the office by this chapter or any other law.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128810

The office shall administer this chapter and shall make all regulations necessary to implement the provisions and achieve the purposes stated herein.

(Amended by Stats. 2011, Ch. 32, Sec. 37. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)






CHAPTER 3 - Annual Clinic Reports (Reserved)

128675

This chapter shall be known as the Health Data and Advisory Council Consolidation Act.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128680

The Legislature hereby finds and declares that:

(a) Significant changes have taken place in recent years in the health care marketplace and in the manner of reimbursement to health facilities by government and private third-party payers for the services they provide.

(b) These changes have permitted the state to reevaluate the need for, and the manner of data collection from health facilities by the various state agencies and commissions.

(c) It is the intent of the Legislature that as a result of this reevaluation that the data collection function be consolidated in a single state agency. It is the further intent of the Legislature that the single state agency only collect that data from health facilities that are essential. The data should be collected, to the extent practical on consolidated, multipurpose report forms for use by all state agencies.

(d) It is the further intent of the Legislature to eliminate the California Health Facilities Commission, the State Advisory Health Council, and the California Health Policy and Data Advisory Commission, and to consolidate data collection and planning functions within the office.

(e) It is the Legislature’s further intent that the review of the data that the state collects be an ongoing function. The office shall annually review this data for need and shall revise, add, or delete items as necessary. The office shall consult with affected state agencies and the affected industry when adding or eliminating data items. However, the office shall neither add nor delete data items to the Hospital Discharge Abstract Data Record or the quarterly reports without prior authorizing legislation, unless specifically required by federal law or judicial decision.

(f) The Legislature recognizes that the authority for the California Health Facilities Commission is scheduled to expire January 1, 1986. It is the intent of the Legislature, by the enactment of this chapter, to continue the uniform system of accounting and reporting established by the commission and required for use by health facilities. It is also the intent of the Legislature to continue an appropriate, cost-disclosure program.

(Amended by Stats. 2011, Ch. 32, Sec. 20. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128681

The office shall conduct, under contract with a qualified consulting firm, a comprehensive review of the financial and utilization reports that hospitals are required to file with the office and similar reports required by other departments of state government, as appropriate. The contracting consulting firm shall have a strong commitment to public health and health care issues, and shall demonstrate fiscal management and analytical expertise. The purpose of the review is to identify opportunities to eliminate the collection of data that no longer serve any significant purpose, to reduce the redundant reporting of similar data to different departments, and to consolidate reports wherever practical. The contracting consulting firm shall evaluate specific reporting requirements, exceptions to and exemptions from the requirements, and areas of duplication or overlap within the requirements. The contracting consulting firm shall consult with a broad range of data users, including, but not limited to, consumers, payers, purchasers, providers, employers, employees, and the organizations that represent the data users. It is expected that the review will result in greater efficiency in collecting and disseminating needed hospital information to the public and will reduce hospital costs and administrative burdens associated with reporting the information.

(Added by Stats. 1998, Ch. 735, Sec. 4. Effective January 1, 1999.)



128685

Intermediate care facilities/developmentally disabled-habilitative, as defined in subdivision (e) of Section 1250, are not subject to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128690

Intermediate care facilities/developmentally disabled—nursing, as defined in subdivision (h) of Section 1250, are not subject to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128700

As used in this chapter, the following terms mean:

(a) “Ambulatory surgery procedures” mean those procedures performed on an outpatient basis in the general operating rooms, ambulatory surgery rooms, endoscopy units, or cardiac catheterization laboratories of a hospital or a freestanding ambulatory surgery clinic.

(b) “Emergency department” means, in a hospital licensed to provide emergency medical services, the location in which those services are provided.

(c) “Encounter” means a face-to-face contact between a patient and the provider who has primary responsibility for assessing and treating the condition of the patient at a given contact and exercises independent judgment in the care of the patient.

(d) “Freestanding ambulatory surgery clinic” means a surgical clinic that is licensed by the state under paragraph (1) of subdivision (b) of Section 1204.

(e) “Health facility” or “health facilities” means all health facilities required to be licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2.

(f) “Hospital” means all health facilities except skilled nursing, intermediate care, and congregate living health facilities.

(g) “Office” means the Office of Statewide Health Planning and Development.

(h) “Risk-adjusted outcomes” means the clinical outcomes of patients grouped by diagnoses or procedures that have been adjusted for demographic and clinical factors.

(Amended by Stats. 2011, Ch. 32, Sec. 22. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128705

On and after January 1, 1986, any reference in this code to the Advisory Health Council or the California Health Policy and Data Advisory Commission shall be deemed a reference to the office.

(Amended by Stats. 2011, Ch. 32, Sec. 23. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128730

(a) Effective January 1, 1986, the office shall be the single state agency designated to collect the following health facility or clinic data for use by all state agencies:

(1) That data required by the office pursuant to Section 127285.

(2) That data required in the Medi-Cal cost reports pursuant to Section 14170 of the Welfare and Institutions Code.

(3) Those data items formerly required by the California Health Facilities Commission that are listed in Sections 128735 and 128740. Information collected pursuant to subdivision (g) of Section 128735 and Sections 128736 and 128737 shall be made available to the State Department of Health Care Services and the State Department of Public Health. The departments shall ensure that the patient’s rights to confidentiality shall not be violated in any manner. The departments shall comply with all applicable policies and requirements involving review and oversight by the State Committee for the Protection of Human Subjects.

(b) The office shall consolidate any and all of the reports listed under this section or Sections 128735 and 128740, to the extent feasible, to minimize the reporting burdens on hospitals, provided, however, that the office shall neither add nor delete data items from the Hospital Discharge Abstract Data Record or the quarterly reports without prior authorizing legislation, unless specifically required by federal law or regulation or judicial decision.

(Amended by Stats. 2010, Ch. 328, Sec. 138. Effective January 1, 2011.)



128735

An organization that operates, conducts, owns, or maintains a health facility, and the officers thereof, shall make and file with the office, at the times as the office shall require, all of the following reports on forms specified by the office that shall be in accord, if applicable, with the systems of accounting and uniform reporting required by this part, except that the reports required pursuant to subdivision (g) shall be limited to hospitals:

(a) A balance sheet detailing the assets, liabilities, and net worth of the health facility at the end of its fiscal year.

(b) A statement of income, expenses, and operating surplus or deficit for the annual fiscal period, and a statement of ancillary utilization and patient census.

(c) A statement detailing patient revenue by payer, including, but not limited to, Medicare, Medi-Cal, and other payers, and revenue center, except that hospitals authorized to report as a group pursuant to subdivision (d) of Section 128760 are not required to report revenue by revenue center.

(d) A statement of cashflows, including, but not limited to, ongoing and new capital expenditures and depreciation.

(e) A statement reporting the information required in subdivisions (a), (b), (c), and (d) for each separately licensed health facility operated, conducted, or maintained by the reporting organization, except those hospitals authorized to report as a group pursuant to subdivision (d) of Section 128760.

(f) Data reporting requirements established by the office shall be consistent with national standards, as applicable.

(g) A Hospital Discharge Abstract Data Record that includes all of the following:

(1) Date of birth.

(2) Sex.

(3) Race.

(4) ZIP Code.

(5) Preferred language spoken.

(6) Patient social security number, if it is contained in the patient’s medical record.

(7) Prehospital care and resuscitation, if any, including all of the following:

(A) “Do not resuscitate” (DNR) order on admission.

(B) “Do not resuscitate” (DNR) order after admission.

(8) Admission date.

(9) Source of admission.

(10) Type of admission.

(11) Discharge date.

(12) Principal diagnosis and whether the condition was present on admission.

(13) Other diagnoses and whether the conditions were present on admission.

(14) External causes of morbidity and whether present on admission.

(15) Principal procedure and date.

(16) Other procedures and dates.

(17) Total charges.

(18) Disposition of patient.

(19) Expected source of payment.

(20) Elements added pursuant to Section 128738.

(h) It is the intent of the Legislature that the patient’s rights of confidentiality shall not be violated in any manner. Patient social security numbers and other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(i) A person reporting data pursuant to this section shall not be liable for damages in an action based on the use or misuse of patient-identifiable data that has been mailed or otherwise transmitted to the office pursuant to the requirements of subdivision (g).

(j) A hospital shall use coding from the International Classification of Diseases in reporting diagnoses and procedures.

(Amended by Stats. 2013, Ch. 599, Sec. 1. Effective January 1, 2014.)



128736

(a)  Each hospital shall file an Emergency Care Data Record for each patient encounter in a hospital emergency department. The Emergency Care Data Record shall include all of the following:

(1)  Date of birth.

(2)  Sex.

(3)  Race.

(4)  Ethnicity.

(5)  Preferred language spoken.

(6)  ZIP Code.

(7)  Patient social security number, if it is contained in the patient’s medical record.

(8)  Service date.

(9)  Principal diagnosis.

(10)  Other diagnoses.

(11)  External causes of morbidity.

(12) Principal procedure.

(13) Other procedures.

(14) Disposition of patient.

(15) Expected source of payment.

(16) Elements added pursuant to Section 128738.

(b)  It is the expressed intent of the Legislature that the patient’s rights of confidentiality shall not be violated in any manner. Patient social security numbers and any other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c)  No person reporting data pursuant to this section shall be liable for damages in any action based on the use or misuse of patient-identifiable data that has been mailed or otherwise transmitted to the office pursuant to the requirements of subdivision (a).

(d)  Data reporting requirements established by the office shall be consistent with national standards as applicable.

(e)  This section shall become operative on January 1, 2004.

(Amended by Stats. 2013, Ch. 599, Sec. 2. Effective January 1, 2014.)



128737

(a) Each general acute care hospital and freestanding ambulatory surgery clinic shall file an Ambulatory Surgery Data Record for each patient encounter during which at least one ambulatory surgery procedure is performed. The Ambulatory Surgery Data Record shall include all of the following:

(1) Date of birth.

(2) Sex.

(3) Race.

(4) Ethnicity.

(5) Preferred language spoken.

(6) ZIP Code.

(7) Patient social security number, if it is contained in the patient’s medical record.

(8) Service date.

(9) Principal diagnosis.

(10) Other diagnoses.

(11) Principal procedure.

(12) Other procedures.

(13) External causes of morbidity.

(14) Disposition of patient.

(15) Expected source of payment.

(16) Elements added pursuant to Section 128738.

(b) It is the expressed intent of the Legislature that the patient’s rights of confidentiality shall not be violated in any manner. Patient social security numbers and any other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c) No person reporting data pursuant to this section shall be liable for damages in any action based on the use or misuse of patient-identifiable data that has been mailed or otherwise transmitted to the office pursuant to the requirements of subdivision (a).

(d) Data reporting requirements established by the office shall be consistent with national standards as applicable.

(e) This section shall become operative on January 1, 2004.

(Amended by Stats. 2013, Ch. 599, Sec. 3. Effective January 1, 2014.)



128738

(a) The office shall allow and provide for, in accordance with appropriate regulations, additions or deletions to the patient level data elements listed in subdivision (g) of Section 128735, Section 128736, and Section 128737, to meet the purposes of this chapter.

(b) Prior to any additions or deletions, all of the following shall be considered:

(1) Utilization of sampling to the maximum extent possible.

(2) Feasibility of collecting data elements.

(3) Costs and benefits of collection and submission of data.

(4) Exchange of data elements as opposed to addition of data elements.

(c) The office shall add no more than a net of 15 elements to each data set over any five-year period. Elements contained in the uniform claims transaction set or uniform billing form required by the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. Sec. 300gg) shall be exempt from the 15-element limit.

(d) The office, in order to minimize costs and administrative burdens, shall consider the total number of data elements required from hospitals and freestanding ambulatory surgery clinics, and optimize the use of common data elements.

(Amended by Stats. 2011, Ch. 32, Sec. 28. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128740

(a) Commencing with the first calendar quarter of 1992, the following summary financial and utilization data shall be reported to the office by each hospital within 45 days of the end of every calendar quarter. Adjusted reports reflecting changes as a result of audited financial statements may be filed within four months of the close of the hospital’s fiscal or calendar year. The quarterly summary financial and utilization data shall conform to the uniform description of accounts as contained in the Accounting and Reporting Manual for California Hospitals and shall include all of the following:

(1) Number of licensed beds.

(2) Average number of available beds.

(3) Average number of staffed beds.

(4) Number of discharges.

(5) Number of inpatient days.

(6) Number of outpatient visits.

(7) Total operating expenses.

(8) Total inpatient gross revenues by payer, including Medicare, Medi-Cal, county indigent programs, other third parties, and other payers.

(9) Total outpatient gross revenues by payer, including Medicare, Medi-Cal, county indigent programs, other third parties, and other payers.

(10) Deductions from revenue in total and by component, including the following: Medicare contractual adjustments, Medi-Cal contractual adjustments, and county indigent program contractual adjustments, other contractual adjustments, bad debts, charity care, restricted donations and subsidies for indigents, support for clinical teaching, teaching allowances, and other deductions.

(11) Total capital expenditures.

(12) Total net fixed assets.

(13) Total number of inpatient days, outpatient visits, and discharges by payer, including Medicare, Medi-Cal, county indigent programs, other third parties, self-pay, charity, and other payers.

(14) Total net patient revenues by payer including Medicare, Medi-Cal, county indigent programs, other third parties, and other payers.

(15) Other operating revenue.

(16) Nonoperating revenue net of nonoperating expenses.

(b) Hospitals reporting pursuant to subdivision (d) of Section 128760 may provide the items in paragraphs (7), (8), (9), (10), (14), (15), and (16) of subdivision (a) on a group basis, as described in subdivision (d) of Section 128760.

(c) The office shall make available at cost, to any person, a hard copy of any hospital report made pursuant to this section and in addition to hard copies, shall make available at cost, a computer tape of all reports made pursuant to this section within 105 days of the end of every calendar quarter.

(d) The office shall adopt by regulation guidelines for the identification, assessment, and reporting of charity care services. In establishing the guidelines, the office shall consider the principles and practices recommended by professional health care industry accounting associations for differentiating between charity services and bad debts. The office shall further conduct the onsite validations of health facility accounting and reporting procedures and records as are necessary to assure that reported data are consistent with regulatory guidelines.

This section shall become operative January 1, 1992.

(Amended by Stats. 2011, Ch. 32, Sec. 29. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128745

(a) Commencing July 1993, and annually thereafter, the office shall publish risk-adjusted outcome reports in accordance with the following schedule:

Procedures and

Publication

Period

Conditions

Date

Covered

Covered

July 1993

1988–90

3

July 1994

1989–91

6

July 1995

1990–92

9

Reports for subsequent years shall include conditions and procedures and cover periods as appropriate.

(b) The procedures and conditions required to be reported under this chapter shall be divided among medical, surgical, and obstetric conditions or procedures and shall be selected by the office. The office shall publish the risk-adjusted outcome reports for surgical procedures by individual hospital and individual surgeon unless the office in consultation with medical specialists in the relevant area of practice determines that it is not appropriate to report by individual surgeon. The office, in consultation with the clinical panel established by Section 128748 and medical specialists in the relevant area of practice, may decide to report nonsurgical procedures and conditions by individual physician when it is appropriate. The selections shall be in accordance with all of the following criteria:

(1) The patient discharge abstract contains sufficient data to undertake a valid risk adjustment. The risk adjustment report shall ensure that public hospitals and other hospitals serving primarily low-income patients are not unfairly discriminated against.

(2) The relative importance of the procedure and condition in terms of the cost of cases and the number of cases and the seriousness of the health consequences of the procedure or condition.

(3) Ability to measure outcome and the likelihood that care influences outcome.

(4) Reliability of the diagnostic and procedure data.

(c) (1) In addition to any other established and pending reports, on or before July 1, 2002, the office shall publish a risk-adjusted outcome report for coronary artery bypass graft surgery by hospital for all hospitals opting to participate in the report. This report shall be updated on or before July 1, 2003.

(2) In addition to any other established and pending reports, commencing July 1, 2004, and every year thereafter, the office shall publish risk-adjusted outcome reports for coronary artery bypass graft surgery for all coronary artery bypass graft surgeries performed in the state. In each year, the reports shall compare risk-adjusted outcomes by hospital, and in every other year, by hospital and cardiac surgeon. Upon the recommendation of the clinical panel established by Section 128748 based on statistical and technical considerations, information on individual hospitals and surgeons may be excluded from the reports.

(3) Unless otherwise recommended by the clinical panel established by Section 128748, the office shall collect the same data used for the most recent risk-adjusted model developed for the California Coronary Artery Bypass Graft Mortality Reporting Program. Upon recommendation of the clinical panel, the office may add any clinical data elements included in the Society of Thoracic Surgeons’ database. Prior to any additions from the Society of Thoracic Surgeons’ database, the following factors shall be considered:

(A) Utilization of sampling to the maximum extent possible.

(B) Exchange of data elements as opposed to addition of data elements.

(4) Upon recommendation of the clinical panel, the office may add, delete, or revise clinical data elements, but shall add no more than a net of six elements not included in the Society of Thoracic Surgeons’ database, to the data set over any five-year period. Prior to any additions or deletions, all of the following factors shall be considered:

(A) Utilization of sampling to the maximum extent possible.

(B) Feasibility of collecting data elements.

(C) Costs and benefits of collection and submission of data.

(D) Exchange of data elements as opposed to addition of data elements.

(5) The office shall collect the minimum data necessary for purposes of testing or validating a risk-adjusted model for the coronary artery bypass graft report.

(6) Patient medical record numbers and any other data elements that the office believes could be used to determine the identity of an individual patient shall be exempt from the disclosure requirements of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(d) The annual reports shall compare the risk-adjusted outcomes experienced by all patients treated for the selected conditions and procedures in each California hospital during the period covered by each report, to the outcomes expected. Outcomes shall be reported in the five following groupings for each hospital:

(1) “Much higher than average outcomes,” for hospitals with risk-adjusted outcomes much higher than the norm.

(2) “Higher than average outcomes,” for hospitals with risk-adjusted outcomes higher than the norm.

(3) “Average outcomes,” for hospitals with average risk-adjusted outcomes.

(4) “Lower than average outcomes,” for hospitals with risk-adjusted outcomes lower than the norm.

(5) “Much lower than average outcomes,” for hospitals with risk-adjusted outcomes much lower than the norm.

(e) For coronary artery bypass graft surgery reports and any other outcome reports for which auditing is appropriate, the office shall conduct periodic auditing of data at hospitals.

(f) The office shall publish in the annual reports required under this section the risk-adjusted mortality rate for each hospital and for those reports that include physician reporting, for each physician.

(g) The office shall either include in the annual reports required under this section, or make separately available at cost to any person requesting it, risk-adjusted outcomes data assessing the statistical significance of hospital or physician data at each of the following three levels: 99-percent confidence level (0.01 p-value), 95-percent confidence level (0.05 p-value), and 90-percent confidence level (0.10 p-value). The office shall include any other analysis or comparisons of the data in the annual reports required under this section that the office deems appropriate to further the purposes of this chapter.

(Amended by Stats. 2011, Ch. 32, Sec. 30. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128747

Commencing July 1, 2002, and biennially thereafter, the office shall evaluate the impact of the office’s published risk-adjusted outcome reports required by Sections 128745 and 128746 on mortality rates in California and on any other measure of quality the office deems appropriate. The office shall also coordinate with other state agencies in promoting prevention and educational initiatives on those reported procedures and conditions.

(Added by Stats. 2001, Ch. 898, Sec. 7. Effective January 1, 2002.)



128748

(a)  This section shall apply to any risk-adjusted outcome report that includes reporting of data by an individual physician.

(b)  (1)  The office shall obtain data necessary to complete a risk-adjusted outcome report from hospitals. If necessary data for an outcome report is available only from the office of a physician and not the hospital where the patient received treatment, then the hospital shall make a reasonable effort to obtain the data from the physician’s office and provide the data to the office. In the event that the office finds any errors, omissions, discrepancies, or other problems with submitted data, the office shall contact either the hospital or physician’s office that maintains the data to resolve the problems.

(2)  The office shall collect the minimum data necessary for purposes of testing or validating a risk-adjusted model. Except for data collected for purposes of testing or validating a risk-adjusted model, the office shall not collect data for an outcome report nor issue an outcome report until the clinical panel established pursuant to this section has approved the risk-adjusted model.

(c)  For each risk-adjusted outcome report on a medical, surgical, or obstetric condition or procedure that includes reporting of data by an individual physician, the office director shall appoint a clinical panel, which shall have nine members. Three members shall be appointed from a list of three or more names submitted by the physician specialty society that most represents physicians performing the medical, surgical, and obstetric procedure for which data is collected. Three members shall be appointed from a list of three or more names submitted by the California Medical Association. Three members shall be appointed from lists of names submitted by consumer organizations. At least one-half of the appointees from the lists submitted by the physician specialty society and the California Medical Association, and at least one appointee from the lists submitted by consumer organizations, shall be experts in collecting and reporting outcome measurements for physicians or hospitals. The panel may include physicians from another state. The panel shall review and approve the development of the risk-adjustment model to be used in preparation of the outcome report.

(d)  For the clinical panel authorized by subdivision (c) for coronary artery bypass graft surgery, three members shall be appointed from a list of three or more names submitted by the California Chapter of the American College of Cardiology. Three members shall be appointed from list of three or more names submitted by the California Medical Association. Three members shall be appointed from lists of names submitted by consumer organizations. At least one-half of the appointees from the lists submitted by the California Chapter of the American College of Cardiology, and the California Medical Association, and at least one appointee from the lists submitted by consumer organizations, shall be experts in collecting and reporting outcome measurements for physicians and surgeons or hospitals. The panel may include physicians from another state. The panel shall review and approve the development of the risk-adjustment model to be used in preparation of the outcome report.

(e)  Any report that includes reporting by an individual physician shall include, at a minimum, the risk-adjusted outcome data for each physician. The office may also include in the report, after consultation with the clinical panel, any explanatory material, comparisons, groupings, and other information to facilitate consumer comprehension of the data.

(f)  Members of a clinical panel shall serve without compensation, but shall be reimbursed for any actual and necessary expenses incurred in connection with their duties as members of the clinical panel.

(Added by Stats. 2001, Ch. 898, Sec. 8. Effective January 1, 2002.)



128750

(a) Prior to the public release of the annual outcome reports, the office shall furnish a preliminary report to each hospital that is included in the report. The office shall allow the hospital and chief of staff 60 days to review the outcome scores and compare the scores to other California hospitals. A hospital or its chief of staff that believes that the risk-adjusted outcomes do not accurately reflect the quality of care provided by the hospital may submit a statement to the office, within the 60 days, explaining why the outcomes do not accurately reflect the quality of care provided by the hospital. The statement shall be included in an appendix to the public report, and a notation that the hospital or its chief of staff has submitted a statement shall be displayed wherever the report presents outcome scores for the hospital.

(b) (1) Prior to the public release of any outcome report that includes data by a physician, the office shall furnish a preliminary report to each physician that is included in the report. The office shall allow the physician 30 days from the date the office sends the report to the physician to review the outcome scores and compare the scores to other California physicians. A physician who believes that the risk-adjusted outcome does not accurately reflect the quality of care provided by the physician may submit a statement to the office within the 30 days, explaining why the outcomes do not accurately reflect the quality of care provided by the physician.

(2) The office shall promptly review the physician’s statement and shall respond to the physician with one of the following conclusions:

(A) The physician’s statement reveals a flaw in the accuracy of the reported data relating to the physician that materially diminishes the validity of the report. If this finding is made, the data for that physician shall not be included in the report until the flaw in the physician’s data is corrected.

(B) The physician’s statement reveals a flaw in the risk-adjustment model that materially diminishes the value of the report for all physicians. If this finding is made, the report using that risk-adjustment model shall not be issued until the flaw is corrected.

(C) The physician’s statement does not reveal a flaw in either the accuracy of the reported data relating to the physician or the risk-adjustment model in which case the report shall be used, unless the physician chooses to use the procedure set forth in paragraph (3).

(3) If a physician is not satisfied with the conclusion reached by the office, the physician shall notify the office of that fact. Upon receipt of the notice, the office shall forward the physician’s statement to the appropriate clinical panel appointed pursuant to Section 128748. The office shall forward the physician’s statement with any information identifying the physician or the physician’s hospital redacted, or shall adopt other means to ensure the physician’s identity is not revealed to the panel. The clinical panel shall promptly review the physician statement and the conclusion of the office and shall respond by either upholding the conclusion or reaching one of the other conclusions set forth in this subdivision. The panel decision shall be the final determination regarding the physician’s statement. The process set forth in this subdivision shall be completed within 60 days from the date the office sends the report to each physician included in the report. If a decision by either the office or the clinical panel cannot be reached within the 60-day period, then the outcome report may be issued but shall not include data for the physician submitting the statement.

(c) The office shall, in addition to public reports, provide hospitals and the chiefs of staff of the medical staffs with a report containing additional detailed information derived from data summarized in the public outcome reports as an aid to internal quality assurance.

(d) If, pursuant to the recommendations of the office, the Legislature subsequently amends Section 128735 to authorize the collection of additional discharge data elements, then the outcome reports for conditions and procedures for which sufficient data is not available from the current abstract record will be produced following the collection and analysis of the additional data elements.

(e) The recommendations of the office for the addition of data elements to the discharge abstract should take into consideration the technical feasibility of developing reliable risk-adjustment factors for additional procedures and conditions as determined by the office with the advice of the research community, physicians and surgeons, hospitals, consumer or patient advocacy groups, and medical records personnel.

(f) The office at a minimum shall identify a limited set of core clinical data elements to be collected for all of the added procedures and conditions and unique clinical variables necessary for risk adjustment of specific conditions and procedures selected for the outcomes report program. In addition, the committee should give careful consideration to the costs associated with the additional data collection and the value of the specific information to be collected.

(g) The office shall also engage in a continuing process of data development and refinement applicable to both current and prospective outcome studies.

(Amended by Stats. 2011, Ch. 32, Sec. 31. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128755

(a) (1) Hospitals shall file the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 with the office within four months after the close of the hospital’s fiscal year except as provided in paragraph (2).

(2) If a licensee relinquishes the facility license or puts the facility license in suspense, the last day of active licensure shall be deemed a fiscal year end.

(3) The office shall make the reports filed pursuant to this subdivision available no later than three months after they were filed.

(b) (1) Skilled nursing facilities, intermediate care facilities, intermediate care facilities/developmentally disabled, hospice facilities, and congregate living facilities, including nursing facilities certified by the department to participate in the Medi-Cal program, shall file the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 with the office within four months after the close of the facility’s fiscal year, except as provided in paragraph (2).

(2) (A) If a licensee relinquishes the facility license or puts the facility licensure in suspense, the last day of active licensure shall be deemed a fiscal year end.

(B) If a fiscal year end is created because the facility license is relinquished or put in suspense, the facility shall file the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 within two months after the last day of active licensure.

(3) The office shall make the reports filed pursuant to paragraph (1) available not later than three months after they are filed.

(4) (A) Effective for fiscal years ending on or after December 31, 1991, the reports required by subdivisions (a), (b), (c), and (d) of Section 128735 shall be filed with the office by electronic media, as determined by the office.

(B) Congregate living health facilities are exempt from the electronic media reporting requirements of subparagraph (A).

(c) A hospital shall file the reports required by subdivision (g) of Section 128735 as follows:

(1) For patient discharges on or after January 1, 1999, through December 31, 1999, the reports shall be filed semiannually by each hospital or its designee not later than six months after the end of each semiannual period, and shall be available from the office no later than six months after the date that the report was filed.

(2) For patient discharges on or after January 1, 2000, through December 31, 2000, the reports shall be filed semiannually by each hospital or its designee not later than three months after the end of each semiannual period. The reports shall be filed by electronic tape, diskette, or similar medium as approved by the office. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the date that the report is approved.

(3) For patient discharges on or after January 1, 2001, the reports shall be filed by each hospital or its designee for report periods and at times determined by the office. The reports shall be filed by online transmission in formats consistent with national standards for the exchange of electronic information. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the date that the report is approved.

(d) The reports required by subdivision (a) of Section 128736 shall be filed by each hospital for report periods and at times determined by the office. The reports shall be filed by online transmission in formats consistent with national standards for the exchange of electronic information. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the report is approved.

(e) The reports required by subdivision (a) of Section 128737 shall be filed by each hospital or freestanding ambulatory surgery clinic for report periods and at times determined by the office. The reports shall be filed by online transmission in formats consistent with national standards for the exchange of electronic information. The office shall approve or reject each report within 15 days of receiving it. If a report does not meet the standards established by the office, it shall not be approved as filed and shall be rejected. The report shall be considered not filed as of the date the facility is notified that the report is rejected. A report shall be available from the office no later than 15 days after the report is approved.

(f) Facilities shall not be required to maintain a full-time electronic connection to the office for the purposes of online transmission of reports as specified in subdivisions (c), (d), and (e). The office may grant exemptions to the online transmission of data requirements for limited periods to facilities. An exemption may be granted only to a facility that submits a written request and documents or demonstrates a specific need for an exemption. Exemptions shall be granted for no more than one year at a time, and for no more than a total of five consecutive years.

(g) The reports referred to in paragraph (2) of subdivision (a) of Section 128730 shall be filed with the office on the dates required by applicable law and shall be available from the office no later than six months after the date that the report was filed.

(h) The office shall post on its Internet Web site and make available to any person a copy of any report referred to in subdivision (a), (b), (c), (d), or (g) of Section 128735, subdivision (a) of Section 128736, subdivision (a) of Section 128737, Section 128740, and, in addition, shall make available in electronic formats reports referred to in subdivision (a), (b), (c), (d), or (g) of Section 128735, subdivision (a) of Section 128736, subdivision (a) of Section 128737, Section 128740, and subdivisions (a) and (c) of Section 128745, unless the office determines that an individual patient’s rights of confidentiality would be violated. The office shall make the reports available at cost.

(Amended by Stats. 2012, Ch. 673, Sec. 11. Effective January 1, 2013.)



128760

(a) On and after January 1, 1986, those systems of health facility accounting and auditing formerly approved by the California Health Facilities Commission shall remain in full force and effect for use by health facilities but shall be maintained by the office.

(b) The office shall allow and provide, in accordance with appropriate regulations, for modifications in the accounting and reporting systems for use by health facilities in meeting the requirements of this chapter if the modifications are necessary to do any of the following:

(1) To correctly reflect differences in size of, provision of, or payment for, services rendered by health facilities.

(2) To correctly reflect differences in scope, type, or method of provision of, or payment for, services rendered by health facilities.

(3) To avoid unduly burdensome costs for those health facilities in meeting the requirements of differences pursuant to paragraphs (1) and (2).

(c) Modifications to discharge data reporting requirements. The office shall allow and provide, in accordance with appropriate regulations, for modifications to discharge data reporting format and frequency requirements if these modifications will not impair the office’s ability to process the data or interfere with the purposes of this chapter. This modification authority shall not be construed to permit the office to administratively require the reporting of discharge data items not specified pursuant to Section 128735.

(d) Modifications to emergency care data reporting requirements. The office shall allow and provide, in accordance with appropriate regulations, for modifications to emergency care data reporting format and frequency requirements if these modifications will not impair the office’s ability to process the data or interfere with the purposes of this chapter. This modification authority shall not be construed to permit the office to require administratively the reporting of emergency care data items not specified in subdivision (a) of Section 128736.

(e) Modifications to ambulatory surgery data reporting requirements. The office shall allow and provide, in accordance with appropriate regulations, for modifications to ambulatory surgery data reporting format and frequency requirements if these modifications will not impair the office’s ability to process the data or interfere with the purposes of this chapter. The modification authority shall not be construed to permit the office to require administratively the reporting of ambulatory surgery data items not specified in subdivision (a) of Section 128737.

(f) Reporting provisions for health facilities. The office shall establish specific reporting provisions for health facilities that receive a preponderance of their revenue from associated comprehensive group practice prepayment health care service plans. These health facilities shall be authorized to utilize established accounting systems, and to report costs and revenues in a manner that is consistent with the operating principles of these plans and with generally accepted accounting principles. When these health facilities are operated as units of a coordinated group of health facilities under common management, they shall be authorized to report as a group rather than as individual institutions. As a group, they shall submit a consolidated income and expense statement.

(g)  Hospitals authorized to report as a group under this subdivision may elect to file cost data reports required under the regulations of the Social Security Administration in its administration of Title XVIII of the federal Social Security Act in lieu of any comparable cost reports required under Section 128735. However, to the extent that cost data is required from other hospitals, the cost data shall be reported for each individual institution.

(h) The office shall adopt comparable modifications to the financial reporting requirements of this chapter for county hospital systems consistent with the purposes of this chapter.

(Amended by Stats. 2011, Ch. 32, Sec. 32. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128765

(a) The office shall maintain a file of all the reports filed under this chapter at its Sacramento office. Subject to any rules the office may prescribe, these reports shall be produced and made available for inspection upon the demand of any person, and shall also be posted on its Web site, with the exception of discharge and encounter data that shall be available for public inspection unless the office determines, pursuant to applicable law, that an individual patient’s rights of confidentiality would be violated.

(b) The reports published pursuant to Section 128745 shall include an executive summary, written in plain English to the maximum extent practicable, that shall include, but not be limited to, a discussion of findings, conclusions, and trends concerning the overall quality of medical outcomes, including a comparison to reports from prior years, for the procedure or condition studied by the report. The office shall disseminate the reports as widely as practical to interested parties, including, but not limited to, hospitals, providers, the media, purchasers of health care, consumer or patient advocacy groups, and individual consumers. The reports shall be posted on the office’s Internet Web site.

(c) Copies certified by the office as being true and correct copies of reports properly filed with the office pursuant to this chapter, together with summaries, compilations, or supplementary reports prepared by the office, shall be introduced as evidence, where relevant, at any hearing, investigation, or other proceeding held, made, or taken by any state, county, or local governmental agency, board, or commission that participates as a purchaser of health facility services pursuant to the provisions of a publicly financed state or federal health care program. Each of these state, county, or local governmental agencies, boards, and commissions shall weigh and consider the reports made available to it pursuant to the provisions of this subdivision in its formulation and implementation of policies, regulations, or procedures regarding reimbursement methods and rates in the administration of these publicly financed programs.

(d) The office shall compile and publish summaries of individual facility and aggregate data that do not contain patient-specific information for the purpose of public disclosure. The summaries shall be posted on the office’s Internet Web site. The office may initiate and conduct studies as it determines will advance the purposes of this chapter.

(e) In order to assure that accurate and timely data are available to the public in useful formats, the office shall establish a public liaison function. The public liaison shall provide technical assistance to the general public on the uses and applications of individual and aggregate health facility data and shall provide the director with an annual report on changes that can be made to improve the public’s access to data.

(Amended by Stats. 2011, Ch. 32, Sec. 33. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128766

(a) Notwithstanding Section 128765 or any other provision of law, the office, upon request, shall disclose information collected pursuant to subdivision (g) of Section 128735 and Sections 128736 and 128737, to any California hospital and any local health department or local health officer in California as set forth in Part 3 (commencing with Section 101000) of Division 101. The office shall disclose this same information to the United States Department of Health and Human Services or any of its subsidiary agencies, including the National Center for Health Statistics or any other unit of the Centers for Disease Control and Prevention, the Agency for Healthcare Research and Quality, the Centers for Medicare and Medicaid Services, the Health Resources and Services Administration, the Indian Health Service, Tribal Epidemiology Centers, which are defined as public health authorities pursuant to the federal Indian Health Care Improvement Act (25 U.S.C. Sec. 1601 et seq.), the National Institutes of Health, or the National Cancer Institute, or the Veterans Health Care Administration within the United States Department of Veterans Affairs, for the purposes of conducting a statutorily authorized activity. All disclosures made pursuant to this section shall be consistent with the standards and limitations applicable to the disclosure of limited data sets as provided in Section 164.514 of Part 164 of Title 45 of the Code of Federal Regulations, relating to the privacy of health information.

(b) Any hospital that receives information pursuant to this section shall not disclose that information to any person or entity, except in response to a court order, search warrant, or subpoena, or as otherwise required or permitted by the federal medical privacy regulations contained in Parts 160 and 164 of Title 45 of the Code of Federal Regulations. In no case shall a hospital, contractor, or subcontractor reidentify or attempt to reidentify any information received pursuant to this section.

(c) No disclosure shall be made pursuant to this section if the director of the office has determined that the disclosure would create an unreasonable risk to patient privacy. The director shall provide a written explanation of the determination to the requester within 60 days.

(Amended by Stats. 2014, Ch. 265, Sec. 1. Effective January 1, 2015.)



128770

(a) Any health facility or freestanding ambulatory surgery clinic that does not file any report as required by this chapter with the office is liable for a civil penalty of one hundred dollars ($100) a day for each day the filing of any report is delayed. No penalty shall be imposed if an extension is granted in accordance with the guidelines and procedures established by the office.

(b) Any health facility that does not use an approved system of accounting pursuant to the provisions of this chapter for purposes of submitting financial and statistical reports as required by this chapter shall be liable for a civil penalty of not more than five thousand dollars ($5,000).

(c) Civil penalties are to be assessed and recovered in a civil action brought in the name of the people of the State of California by the office. Assessment of a civil penalty may, at the request of any health facility or freestanding ambulatory surgery clinic, be reviewed on appeal, and the penalty may be reduced or waived for good cause.

(d) Any money that is received by the office pursuant to this section shall be paid into the General Fund.

(Amended by Stats. 2011, Ch. 32, Sec. 34. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128775

(a) Any health facility or freestanding ambulatory surgery clinic affected by any determination made under this part by the office may petition the office for review of the decision. This petition shall be filed with the office within 15 business days, or within a greater time as the office may allow, and shall specifically describe the matters which are disputed by the petitioner.

(b) A hearing shall be commenced within 60 calendar days of the date on which the petition was filed. The hearing shall be held before an employee of the office, or an administrative law judge employed by the Office of Administrative Hearings. If held before an employee of the office, the hearing shall be held in accordance with any procedures as the office shall prescribe. If held before an administrative law judge employed by the Office of Administrative Hearings, the hearing shall be held in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The employee or administrative law judge shall prepare a recommended decision including findings of fact and conclusions of law and present it to the office for its adoption. The decision of the office shall be in writing and shall be final. The decision of the office shall be made within 60 calendar days after the conclusion of the hearing and shall be effective upon filing and service upon the petitioner.

(c) Judicial review of any final action, determination, or decision may be had by any party to the proceedings as provided in Section 1094.5 of the Code of Civil Procedure. The decision of the office shall be upheld against a claim that its findings are not supported by the evidence unless the court determines that the findings are not supported by substantial evidence.

(d) The employee of the office, or the administrative law judge employed by the Office of Administrative Hearings or the Office of Administrative Hearings, may issue subpoenas and subpoenas duces tecum in a manner and subject to the conditions established by Article 11 (commencing with Section 11450.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(e) This section shall become operative on July 1, 1997.

(Amended by Stats. 2011, Ch. 32, Sec. 35. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128780

Notwithstanding any other provision of law, the disclosure aspects of this chapter shall be deemed complete with respect to district hospitals, and no district hospital shall be required to report or disclose any additional financial or utilization data to any person or other entity except as is required by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128782

Notwithstanding any other provision of law, upon the request of a small and rural hospital, as defined in Section 124840, the office shall do all of the following:

(a)  If the hospital did not file financial reports with the office by electronic media as of January 1, 1993, the office shall, on a case-by-case basis, do one of the following:

(1)  Exempt the small and rural hospital from any electronic filing requirements of the office regarding annual or quarterly financial disclosure reports specified in Sections 128735 and 128740.

(2)  Provide a one-time reduction in the fee charged to the small and rural hospital not to exceed the maximum amount assessed pursuant to Section 127280 by an amount equal to the costs incurred by the small and rural hospital to purchase the computer hardware and software necessary to comply with any electronic filing requirements of the office regarding annual or quarterly financial disclosure reports specified in Sections 128735 and 128740.

(b)  The office shall provide a one-time reduction in the fee charged to the small and rural hospital not to exceed the maximum amount assessed pursuant to Section 127280 by an amount equal to the costs incurred by the small and rural hospital to purchase the computer software and hardware necessary to comply with any electronic filing requirements of the office regarding reports specified in Sections 128735, 128736, and 128737.

(c)  The office shall provide the hospital with assistance in meeting the requirements specified in paragraphs (1) and (2) of subdivision (c) of Section 128755 that the reports required by subdivision (g) of Section 128735 be filed by electronic media or by online transmission. The assistance shall include the provision to the hospital by the office of a computer program or computer software to create an electronic file of patient discharge abstract data records. The program or software shall incorporate validity checks and edit standards.

(d)  The office shall provide the hospital with assistance in meeting the requirements specified in subdivision (d) of Section 128755 that the reports required by subdivision (a) of Section 128736 be filed by online transmission. The assistance shall include the provision to the hospital by the office of a computer program or computer software to create an electronic file of emergency care data records. The program or software shall incorporate validity checks and edit standards.

(e)  The office shall provide the hospital with assistance in meeting the requirements specified in subdivision (e) of Section 128755 that the reports required by subdivision (a) of Section 128737 be filed by online transmission. The assistance shall include the provision to the hospital by the office of a computer program or computer software to create an electronic file of ambulatory surgery data records. The program or software shall incorporate validity checks and edit standards.

(Amended by Stats. 1998, Ch. 735, Sec. 14. Effective January 1, 1999.)



128785

On January 1, 1986, all regulations previously adopted by the California Health Facilities Commission that relate to functions vested in the office and that are in effect on that date, shall remain in effect and shall be fully enforceable to the extent that they are consistent with this chapter, as determined by the office, unless and until readopted, amended, or repealed by the office.

(Amended by Stats. 2011, Ch. 32, Sec. 36. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



128790

Pursuant to Section 16304.9 of the Government Code, the Controller shall transfer to the office the unexpended balance of funds as of January 1, 1986, in the California Health Facilities Commission Fund, available for use in connection with the performance of the functions of the California Health Facilities Commission to which it has succeeded pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128795

All officers and employees of the California Health Facilities Commission who, on December 31, 1985, are serving the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the office by this chapter shall be transferred to the office. The status, positions, and rights of persons shall not be affected by the transfer and shall be retained by them as officers and employees of the office, pursuant to the State Civil Service Act except as to positions exempted from civil service.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128800

The office shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, or other property, real or personal, held for the benefit or use of the California Health Facilities Commission for the performance of functions transferred to the office by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128805

The office may enter into agreements and contracts with any person, department, agency, corporation, or legal entity as are necessary to carry out the functions vested in the office by this chapter or any other law.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



128810

The office shall administer this chapter and shall make all regulations necessary to implement the provisions and achieve the purposes stated herein.

(Amended by Stats. 2011, Ch. 32, Sec. 37. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)









PART 6 - FACILITIES LOAN INSURANCE AND FINANCING

CHAPTER 1 - Health Facility Construction Loan Insurance

ARTICLE 1 - General Provisions

129000

This chapter may be cited as the “California Health Facility Construction Loan Insurance Law.”

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129005

The purpose of this chapter is to provide, without cost to the state, an insurance program for health facility construction, improvement, and expansion loans in order to stimulate the flow of private capital into health facilities construction, improvement, and expansion and in order to rationally meet the need for new, expanded and modernized public and nonprofit health facilities necessary to protect the health of all the people of this state. The provisions of this chapter are to be liberally construed to achieve this purpose.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129010

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter and of Section 32127.2.

(a) “Bondholder” means the legal owner of a bond or other evidence of indebtedness issued by a political subdivision or a nonprofit corporation.

(b) “Borrower” means a political subdivision or nonprofit corporation that has secured or intends to secure a loan for the construction of a health facility.

(c) “Construction, improvement, or expansion” or “construction, improvement, and expansion” includes construction of new buildings, expansion, modernization, renovation, remodeling and alteration of existing buildings, acquisition of existing buildings or health facilities, and initial or additional equipping of any of these buildings.

In connection therewith, “construction, improvement, or expansion” or “construction, improvement, and expansion” includes the cost of construction or acquisition of all structures, including parking facilities, real or personal property, rights, rights-of-way, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any land where the buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest (prior to, during and for a period after completion of the construction), provisions for working capital, reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements, cost of engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing or incident to the construction; or the financing of the construction or acquisition.

(d) “Committee” means the Advisory Loan Insurance Committee.

(e) “Debenture” means any form of written evidence of indebtedness issued by the State Treasurer pursuant to this chapter, as authorized by Section 4 of Article XVI of the California Constitution.

(f) “Fund” means the Health Facility Construction Loan Insurance Fund.

(g) “Health facility” means any facility providing or designed to provide services for the acute, convalescent, and chronically ill and impaired, including, but not limited to, public health centers, community mental health centers, facilities for the developmentally disabled, nonprofit community care facilities that provide care, habilitation, rehabilitation or treatment to developmentally disabled persons, facilities for the treatment of chemical dependency, including a community care facility, licensed pursuant to Chapter 3 (commencing with Section 1500) of Division 2, a clinic, as defined pursuant to Chapter 1 (commencing with Section 1200) of Division 2, an alcoholism recovery facility, defined pursuant to former Section 11834.11, and a structure located adjacent or attached to another type of health facility and that is used for storage of materials used in the treatment of chemical dependency, and general tuberculosis, mental, and other types of hospitals and related facilities, such as laboratories, outpatient departments, extended care, nurses’ home and training facilities, offices and central service facilities operated in connection with hospitals, diagnostic or treatment centers, extended care facilities, nursing homes, and rehabilitation facilities. “Health facility” also means an adult day health center and a multilevel facility. Except for facilities for the developmentally disabled, facilities for the treatment of chemical dependency, or a multilevel facility, or as otherwise provided in this subdivision, “health facility” does not include any institution furnishing primarily domiciliary care.

“Health facility” also means accredited nonprofit work activity programs as defined in subdivision (e) of Section 19352 and Section 19355 of the Welfare and Institutions Code, and nonprofit community care facilities as defined in Section 1502, excluding foster family homes, foster family agencies, adoption agencies, and residential care facilities for the elderly.

Unless the context dictates otherwise, “health facility” includes a political subdivision of the state or nonprofit corporation that operates a facility included within the definition set forth in this subdivision.

(h) “Office” means the Office of Statewide Health Planning and Development.

(i) “Lender” means the provider of a loan and its successors and assigns.

(j) “Loan” means money or credit advanced for the costs of construction or expansion of the health facility, and includes both initial loans and loans secured upon refinancing and may include both interim, or short-term loans, and long-term loans. A duly authorized bond or bond issue, or an installment sale agreement, may constitute a “loan.”

(k) “Maturity date” means the date that the loan indebtedness would be extinguished if paid in accordance with periodic payments provided for by the terms of the loan.

(l) “Mortgage” means a first mortgage on real estate. “Mortgage” includes a first deed of trust.

(m) “Mortgagee” includes a lender whose loan is secured by a mortgage. “Mortgagee” includes a beneficiary of a deed of trust.

(n) “Mortgagor” includes a borrower, a loan to whom is secured by a mortgage, and the trustor of a deed of trust.

(o) “Nonprofit corporation” means any corporation formed under or subject to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code) that is organized for the purpose of owning and operating a health facility and that also meets the requirements of Section 501(c)(3) of the Internal Revenue Code.

(p) “Political subdivision” means any city, county, joint powers entity, local hospital district, or the California Health Facilities Authority.

(q) “Project property” means the real property where the health facility is, or is to be, constructed, improved, or expanded, and also means the health facility and the initial equipment in that health facility.

(r) “Public health facility” means any health facility that is or will be constructed for and operated and maintained by any city, county, or local hospital district.

(s) “Adult day health center” means a facility defined under subdivision (b) of Section 1570.7, that provides adult day health care, as defined under subdivision (a) of Section 1570.7.

(t) “Multilevel facility” means an institutional arrangement where a residential facility for the elderly is operated as a part of, or in conjunction with, an intermediate care facility, a skilled nursing facility, or a general acute care hospital. “Elderly,” for the purposes of this subdivision, means a person 60 years of age or older.

(u) “State plan” means the plan described in Section 129020.

(Amended by Stats. 2011, Ch. 32, Sec. 38. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



129015

The office shall administer this chapter and shall make all regulations necessary to implement the provisions and achieve the purposes stated herein.

(Amended by Stats. 2011, Ch. 32, Sec. 39. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



129020

The office shall implement the loan insurance program for the construction, improvement, and expansion of public and nonprofit corporation health facilities so that, in conjunction with all other existing facilities, the necessary physical facilities for furnishing adequate health facility services will be available to all the people of the state.

Every odd-numbered year the office shall develop a state plan for use under this chapter. The plan shall include an overview of the changes in the health care industry, an overview of the financial status of the fund and the loan insurance program implemented by the office, a statement of the guiding principles of the loan insurance program, an evaluation of the program’s success in meeting its mission as outlined in Section 129005, a discussion of administrative, procedural, or statutory changes that may be needed to improve management of program risks or to ensure the program effectively addresses the health needs of Californians, and the priority needs to be addressed by the loan insurance program.

The health facility construction loan insurance program shall provide for health facility distribution throughout the state in a manner that will make all types of health facility services reasonably accessible to all persons in the state according to the state plan.

(Amended by Stats. 1999, Ch. 848, Sec. 2. Effective January 1, 2000.)



129022

Applications submitted to the office shall be signed under penalty of perjury by the applicant.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129030

The proceeds of all loans insured pursuant to this chapter shall be disbursed only upon order of the office or its designated agent. The office shall make regulations to insure the security of these proceeds.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129035

From time to time the office or its designated agent shall inspect each project for which loan insurance was approved, as needed, and if the inspection so warrants, the office or agent shall certify that the work has been performed upon the project, or purchases have been made, in accordance with the approved plans and specifications, and that payment of an installment of the loan proceeds is due to the borrower. The office shall charge the borrower a fee for these inspections and certifications, that in no instance shall exceed four dollars ($4) for each one thousand dollars ($1,000) of the borrower’s loan that is insured. These fees shall be deposited in the fund.

(Amended by Stats. 1999, Ch. 848, Sec. 4. Effective January 1, 2000.)



129040

(a) The office shall establish a premium charge for the insurance of loans under this chapter, and this charge shall be deposited in the fund. A one-time nonrefundable premium charge shall be paid at the time the loan is insured. The premium rate may vary based upon the assessed level of relative financial risk determined pursuant to Section 129051, but shall in no event be greater than 3 percent. The amount of premium shall be computed on the basis of the application of the rate to the total amount of principal and interest payable over the term of the loan.

(b) The office may annually charge a portion of the premium in advance commencing at the time of issuing or extending the commitment until the date the loan is insured or the commitment expires. The amount of the advance premium shall not exceed six dollars ($6) per year for each one thousand dollars ($1,000) of principal of the proposed loan. The total dollar amount of the premium advanced shall be nonrefundable and shall be credited against the amount of the premium charged pursuant to this section, or if the commitment expires and the loan is not insured, the advance shall be retained by the office to offset costs and expenses of the office related to preliminary work, underwriting the loan commitment, and monitoring construction.

(Amended by Stats. 2010, Ch. 526, Sec. 1. Effective January 1, 2011.)



129045

The office shall annually report to the Legislature the financial status of the program and its insured portfolio, including the status of all borrowers in each stage of default and the office’s efforts to collect from borrowers that have defaulted on their debt service payments.

(Added by Stats. 1999, Ch. 848, Sec. 6. Effective January 1, 2000.)






ARTICLE 1.5 - Hospital Construction Assistance

129048

The Legislature finds and declares all of the following:

(a)  The State of California has a compelling interest in ensuring that adequate health facilities that are able to withstand seismic events are available to care for patients, especially in the event of a disaster.

(b)  Hospitals are required, under the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983 (Chapter 1 (commencing with Section 129675) of Part 7), to improve, or remove from acute care service, buildings that pose a significant safety risk of collapse and danger to the public by January 1, 2008.

(c)  Hospitals are also required by that act to repair, rebuild, or remove from service, buildings that may not be repairable or functional following strong ground motion, by January 1, 2030.

(d)  California hospitals should be enabled to participate in programs that provide financial assistance for hospital construction and retrofitting.

(e)  The United States Department of Housing and Urban Development operates a HUD 242 loan insurance program, through which hospitals can access facility mortgage insurance and lower interest rates.

(f)  As a condition for participating in the HUD 242 program, a hospital must have a state-commissioned or conducted feasibility study of a hospital construction project.

(Added by Stats. 1999, Ch. 825, Sec. 1. Effective January 1, 2000.)



129049

(a)  The office may, at the request of a hospital, commission an independent study of market need and feasibility, as required by the United States Department of Housing and Urban Development, as part of an application for mortgage insurance for hospitals pursuant to Section 1715z-7 of Title 12 of the United States Code, or any other federal mortgage insurance program for health-related facilities.

(b)  The cost of the feasibility study permitted pursuant to subdivision (a) shall be paid for by the office from reimbursements received from the applicant.

(c)  Notwithstanding any other provision of law, the office may directly retain independent feasibility consultants and require a deposit from the applicant for the entire cost of the services at the time they are requested.

(d)  The office shall charge applicants a fee for the reasonable costs of administering this article.

(e)  The program provided for in this article shall be administered in conformance with the requirements of the United States Department of Housing and Urban Development for feasibility studies authorized by this section and the applicable requirements of state law pertaining to contracts.

(Added by Stats. 1999, Ch. 825, Sec. 1. Effective January 1, 2000.)






ARTICLE 2 - Insurable Loans and Applications Therefor

129050

A loan shall be eligible for insurance under this chapter if all of the following conditions are met:

(a) The loan shall be secured by a first mortgage, first deed of trust, or other first priority lien on a fee interest of the borrower or by a leasehold interest of the borrower having a term of at least 20 years, including options to renew for that duration, longer than the term of the insured loan. The security for the loan shall be subject only to those conditions, covenants and restrictions, easements, taxes, and assessments of record approved by the office, and other liens securing debt insured under this chapter. The office may require additional agreements in security of the loan.

(b) The borrower obtains an American Land Title Association title insurance policy with the office designated as beneficiary, with liability equal to the amount of the loan insured under this chapter, and with additional endorsements that the office may reasonably require.

(c) The proceeds of the loan shall be used exclusively for the construction, improvement, or expansion of the health facility, as approved by the office under Section 129020. However, loans insured pursuant to this chapter may include loans to refinance another prior loan, whether or not state insured and without regard to the date of the prior loan, if the office determines that the amount refinanced does not exceed 90 percent of the original total construction costs and is otherwise eligible for insurance under this chapter. The office may not insure a loan for a health facility that the office determines is not needed pursuant to subdivision (k).

(d) The loan shall have a maturity date not exceeding 30 years from the date of the beginning of amortization of the loan, except as authorized by subdivision (e), or 75 percent of the office’s estimate of the economic life of the health facility, whichever is the lesser.

(e) The loan shall contain complete amortization provisions requiring periodic payments by the borrower not in excess of its reasonable ability to pay as determined by the office. The office shall permit a reasonable period of time during which the first payment to amortization may be waived on agreement by the lender and borrower. The office may, however, waive the amortization requirements of this subdivision and of subdivision (g) of this section when a term loan would be in the borrower’s best interest.

(f) The loan shall bear interest on the amount of the principal obligation outstanding at any time at a rate, as negotiated by the borrower and lender, as the office finds necessary to meet the loan money market. As used in this chapter, “interest” does not include premium charges for insurance and service charges if any. Where a loan is evidenced by a bond issue of a political subdivision, the interest thereon may be at any rate the bonds may legally bear.

(g) The loan shall provide for the application of the borrower’s periodic payments to amortization of the principal of the loan.

(h) The loan shall contain those terms and provisions with respect to insurance, repairs, alterations, payment of taxes and assessments, foreclosure proceedings, anticipation of maturity, additional and secondary liens, and other matters the office may in its discretion prescribe.

(i) The loan shall have a principal obligation not in excess of an amount equal to 90 percent of the total construction cost.

(j) The borrower shall offer reasonable assurance that the services of the health facility will be made available to all persons residing or employed in the area served by the facility.

(k) The office has determined that the facility is needed by the community to provide the specified services. In making this determination, the office shall do all of the following:

(1) Require the applicant to describe the community needs the facility will meet and provide data and information to substantiate the stated needs.

(2) Require the applicant, if appropriate, to demonstrate participation in the community needs assessment required by Section 127350.

(3) Survey appropriate local officials and organizations to measure perceived needs and verify the applicant’s needs assessment.

(4) Use any additional available data relating to existing facilities in the community and their capacity.

(5) Contact other state and federal departments that provide funding for the programs proposed by the applicant to obtain those departments’ perspectives regarding the need for the facility. Additionally, the office shall evaluate the potential effect of proposed health care reimbursement changes on the facility’s financial feasibility.

(6) Consider the facility’s consistency with the Cal-Mortgage state plan.

(l) In the case of acquisitions, a project loan shall be guaranteed only for transactions not in excess of the fair market value of the acquisition.

Fair market value shall be determined, for purposes of this subdivision, pursuant to the following procedure, that shall be utilized during the office’s review of a loan guarantee application:

(1) Completion of a property appraisal by an appraisal firm qualified to make appraisals, as determined by the office, before closing a loan on the project.

(2) Evaluation of the appraisal in conjunction with the book value of the acquisition by the office. When acquisitions involve additional construction, the office shall evaluate the proposed construction to determine that the costs are reasonable for the type of construction proposed. In those cases where this procedure reveals that the cost of acquisition exceeds the current value of a facility, including improvements, then the acquisition cost shall be deemed in excess of fair market value.

(m) Notwithstanding subdivision (i), any loan in the amount of ten million dollars ($10,000,000) or less may be insured up to 95 percent of the total construction cost.

In determining financial feasibility of projects of counties pursuant to this section, the office shall take into consideration any assistance for the project to be provided under Section 14085.5 of the Welfare and Institutions Code or from other sources. It is the intent of the Legislature that the office endeavor to assist counties in whatever ways are possible to arrange loans that will meet the requirements for insurance prescribed by this section.

(n) The project’s level of financial risk meets the criteria in Section 129051.

(Amended by Stats. 2010, Ch. 526, Sec. 2. Effective January 1, 2011.)



129051

(a)  The office shall develop and implement a system for assessing the relative financial risk of the applicant. The system shall include, but is not limited to, an assessment of the applicant’s financial strength, credit history, security for the loan, cash-flow, and ability to repay the debt.

(b)  The office shall establish a maximum acceptable level of financial risk for the projects it insures. The office may only approve a project if its risk level is below the established maximum, except as provided in subdivision (c).

(c)  The office may approve a project with a level of insurance risk that exceeds the established maximum if the office determines that the project meets a significant community need or will be a sole community provider.

(Added by Stats. 1999, Ch. 848, Sec. 8. Effective January 1, 2000.)



129052

A pledge by or to the office of, or the grant to the office of a security interest in, revenues, moneys, accounts, accounts receivable, contract rights, general intangibles, documents, instruments, chattel paper, and other rights to payment of whatever kind made by or to the office pursuant to the authority granted in this chapter shall be valid and binding from the time the pledge is made for the benefit of pledgees and successors thereto. The revenues, moneys, accounts, accounts receivable, contract rights, general intangibles, documents, instruments, chattel paper, and other rights to payment of whatever kind pledged by or to the office or its assignees shall immediately be subject to the lien of the pledge without physical delivery or further act. The lien of such pledge shall be valid and binding against all parties, irrespective of whether the parties have notice of the lien. The indenture, trust agreement, resolution, or another instrument by which such pledge is created need not be recorded or the security interest otherwise perfected.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129055

In order to comply with subdivision (j) of Section 129050, any borrower that is certified for reimbursement for cost of care under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code shall demonstrate that its facility is used by persons for whom the cost of care is reimbursed under that chapter, in a proportion that is reasonable based upon the proportion of Medi-Cal patients in the community served by the borrower and by persons for whom the costs of care is reimbursed under Title XVIII of the federal Social Security Act in a proportion that is reasonable based upon the proportion of Medicare patients in the community served by the borrower.

For the purposes of this chapter, the community means the service areas or patient populations for which the health facility provides health care services, unless the office determines that, or the borrower demonstrates to the satisfaction of the office that, a different definition is more appropriate for the borrower’s facility.

(Amended by Stats. 1999, Ch. 848, Sec. 9. Effective January 1, 2000.)



129060

Subdivisions (b) and (c) of Section 129355 shall apply to any residential or nonresidential alcoholism or drug abuse recovery or treatment program or facility, as certified under Section 11831.5, or licensed under former Section 11834.19; and any facility that provides an organized program of therapeutic, social, and health activities and services to persons with functional impairments, as licensed under Section 1576.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129065

As part of its assurance under subdivision (j) of Section 129050, any borrower that is a general acute care hospital or acute psychiatric hospital shall agree to the following actions:

(a)  To advise each person seeking services at the borrower’s facility as to the person’s potential eligibility for Medi-Cal and Medicare benefits or benefits from other governmental third party payers.

(b)  To make available to the office and to any interested person a list of physicians with staff privileges at the borrower’s facility, that includes:

(1)  Name.

(2)  Speciality.

(3)  Language spoken.

(4)  Whether takes Medi-Cal and Medicare patients.

(5)  Business address and phone number.

(c)  To inform in writing on a periodic basis all practitioners of the healing arts having staff privileges in the borrower’s facility as to the existence of the facility’s community service obligation. The required notice to practitioners shall contain a statement, as follows:

“This hospital has agreed to provide a community service and to accept Medi-Cal and Medicare patients. The administration and enforcement of this agreement is the responsibility of the Office of Statewide Health Planning and Development and this facility.”

(d)  To post notices in the following form, that shall be multilingual where the borrower serves a multilingual community, in appropriate areas within the facility, including but not limited to, admissions offices, emergency rooms, and business offices:

NOTICE OF COMMUNITY SERVICE OBLIGATION

“This facility has agreed to make its services available to all persons residing or employed in this area. This facility is prohibited by law from discriminating against Medi-Cal and Medicare patients. Should you believe you may be eligible for Medi-Cal or Medicare, you should contact our business office (or designated person or office) for assistance in applying. You should also contact our business office (or designated person or office) if you are in need of a physician to provide you with services at this facility. If you believe that you have been refused services at this facility in violation of the community service obligation you should inform (designated person or office) and the Office of Statewide Health Planning and Development.”

The borrower shall provide copies of this notice for posting to all welfare offices in the county where the borrower’s facility is located.

(Amended by Stats. 1999, Ch. 848, Sec. 10. Effective January 1, 2000.)



129070

In the event the borrower cannot demonstrate that it meets the requirement of Section 129055, it may nonetheless be eligible for a loan under this chapter if it presents a plan that is satisfactory to the office, that details the reasonable steps and timetables that the borrower agrees to take to bring the facility into compliance with Section 129055.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129075

(a)  Each borrower shall provide any reports as may be required of it by Part 5 (commencing with Section 128675), from which the office shall determine the borrower’s compliance with subdivision (j) of Section 129050.

(b)  If a report indicates noncompliance with subdivision (j) of Section 129050, Section 129055, or Section 129065, the office shall require the borrower to submit a plan detailing the steps and timetables the borrower will take to bring the facility into compliance.

(c)  The office shall annually report to the Legislature the extent of the borrowers’ compliance with their community service obligations pursuant to subdivision (j) of Section 129050, Section 129055, and Section 129065.

(Amended by Stats. 2002, Ch. 351, Sec. 4. Effective January 1, 2003.)



129080

The office may impose additional appropriate remedies and sanctions against a borrower when any of the following occurs:

(a)  The office determines that the annual compliance report required in Section 129075 indicates that the borrower is out of compliance with subdivision (j) of Section 129050.

(b)  A facility fails to carry out the actions agreed to in a plan approved by the office pursuant to Section 129070.

(c)  The facility fails to submit compliance reports as required by Section 129075. The additional remedies include referring the violation to the office of Attorney General of California for legal action authorized under existing law or other remedy at law or equity.

However, the remedies obtainable by legal action shall not include withdrawal or cancellation of the loan insurance provided under this chapter.

(Amended by Stats. 1999, Ch. 848, Sec. 13. Effective January 1, 2000.)



129085

(a)  If a borrower is unable to comply with subdivision (j) of Section 129050 due to selective provider contracting under the Medi-Cal program, and the office has determined the borrower has negotiated in good faith but was not awarded a contract, the borrower may be eligible for insurance under this chapter as provided in subdivision (b).

(b)  The office may determine that a noncontracting borrower shall be considered as meeting the requirements of subdivision (j) of Section 129050 if the borrower otherwise provides a community service in accordance with regulations adopted by the office. The regulations shall describe alternative methods of meeting the obligation, that may include, but not be limited to, providing free care, charity care, trauma care, community education, or primary care outreach and care to the elderly, in amounts greater than the community average. The regulations shall include a requirement that a general acute care hospital, that is not a small and rural hospital as defined in Section 124840, shall have, and continue to maintain, a 24-hour basic emergency medical service with a physician on duty, if it provided this service on January 1, 1990. The office shall have the authority to waive this requirement upon a determination by the director that this requirement would create a hardship for the hospital, be inconsistent with regionalization of emergency medical services, or not be in the best interest of the population served by the hospital.

(Amended by Stats. 2002, Ch. 351, Sec. 5. Effective January 1, 2003.)



129087

The office shall develop and maintain a formal system of monitoring borrowers, in order to assist the office in detecting at the earliest possible date those borrowers who are experiencing financial difficulties. This system shall include, but shall not be limited to, all of the following:

(a)  A method of tracking the receipt of information that borrowers are required by law and regulatory agreement to submit to the office.

(b)  A process for thoroughly reviewing borrowers’ financial statements, budgets, auditor’s management letters, and health facility utilization trends.

(c)  Timely and structured site visits to insured facilities.

(Added by Stats. 1999, Ch. 848, Sec. 14. Effective January 1, 2000.)



129090

Pursuant to this chapter, political subdivisions and nonprofit corporations may apply for state insurance of needed construction, improvement, or expansion loans for construction, remodeling, or acquisition of health facilities to be or already owned, established, and operated by them as provided in this chapter. Applications shall be submitted to the office by the nonprofit corporation or political subdivision authorized to construct and operate a health facility. Each application shall conform to the requirements of the office, shall be submitted in the manner and form prescribed by the office, and shall be accompanied by an application fee of one-half of 1 percent of the amount of the loan applied for, but in no case shall the application fee exceed five hundred dollars ($500). The fees shall be deposited by the office in the fund and used to defray the office’s expenditures in the administration of this chapter.

(Amended by Stats. 1999, Ch. 848, Sec. 15. Effective January 1, 2000.)



129092

Notwithstanding any other provision of law, upon the application of a borrower for insurance, the office shall perform a feasibility study relating to the proposed project, the cost of which shall be paid by the applicant. The office may retain independent consultants and require a deposit from the applicant for such services, upon submission of the application. This section shall take effect on January 1, 2001.

(Added by Stats. 1999, Ch. 848, Sec. 16. Effective January 1, 2000.)



129095

(a)  The office shall not regulate, impose requirements on, or require approval by the office of a professional, or a fee charged by a professional, used by applicants for the initial application for loan insurance. The choice of any professional and the funding source used shall be left entirely to the participants.

(b)  For purposes of this section, “professional” includes, but is not limited to, an underwriter, bond counsel, or consultant.

(c)  Nothing in this section shall prohibit the office, in the event of defaults, from taking any action authorized under this chapter to protect the financial interest of the state.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129100

Every applicant for insurance shall be afforded an opportunity for a fair hearing before the committee upon 10 days’ written notice to the applicant. If the office, after affording reasonable opportunity for development and presentation of the application and after receiving the advice of the committee, finds that an application complies with the requirements of this article and of Section 129020 and is otherwise in conformity with the state plan, it may approve the application for insurance. The office shall consider and approve applications in the order of relative need set forth in the state plan in accordance with Section 129020. Judicial review of a final decision made under this section may be had by filing a petition for writ of mandate. Any petition shall be filed within 30 days after the date of the final decision of the office.

(Amended by Stats. 2011, Ch. 32, Sec. 40. Effective June 29, 2011. Operative January 1, 2012, by Sec. 73 of Stats. 2011, Ch. 32.)



129105

The office may upon application of the borrower insure any loan that is eligible for insurance under this chapter, and upon the terms prescribed by the office, may make commitments for the insuring of the loans prior to their date of execution or disbursement thereon. The decision to grant loan insurance upon an application of the borrower is within the discretion of the director of the office. Showing need for the project or meeting the eligibility requirements for loan insurance and establishing financial feasibility of the project or recommendation for approval from the committee does not create any entitlement to loan insurance.

(Amended by Stats. 1999, Ch. 848, Sec. 18. Effective January 1, 2000.)



129110

Any contract of insurance executed by the office under this chapter shall be conclusive evidence of the eligibility of the loan for insurance and the validity of any contract of insurance so executed shall be incontestable from the date of the execution of the contract, except in case of fraud or misrepresentation on the part of the lender.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 3 - Defaults

129125

In any case when the lender under a loan to a nonprofit corporation insured under this chapter shall have foreclosed and taken possession of the property under a mortgage in accordance with regulations of, and within a period to be determined by the office, or shall, with the consent of the office, have otherwise acquired the property from the borrower after default, the lender shall be entitled to receive the benefit of the insurance as provided in this section, upon (a) the prompt conveyance to the office of title to the property that meets the requirements of the regulations of the office in force at the time the loan was insured, and that is evidenced in the manner prescribed by the regulations, and (b) the assignment to the office of all claims of the lender against the borrower or others arising out of the loan transaction or foreclosure proceedings except claims that may have been released with the consent of the office. Upon the conveyance and assignment, the office shall notify the Treasurer, who shall issue to the lender debentures having a total face value equal to the outstanding value of the loan.

For the purposes of this section, the outstanding value of the loan shall be determined, in accordance with the regulations prescribed by the office, by (a) adding to the amounts of the original principal obligation of the loan and interest that are accrued and unpaid the amount of all payments that have been made by the lender for the following: taxes and assessments, ground rents, water rates, and other liens that are prior to the mortgage; charges for the administration, operation, maintenance and repair of the health facility property; insurance on the project property, loan insurance premiums, and any tax imposed by a city or county upon any deed or other instrument by which the property was acquired by the lender and transferred or conveyed to the office; and the costs of foreclosure or of acquiring the property by other means actually paid by the lender and approved by the office; and by (b) deducting from the total amount any amounts received by the lender after the borrower’s default on account of the loans or as rent or other income from the property.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129130

In any case when a political subdivision defaults on the payment of interest or principal accrued and due on bonds or other evidences of indebtedness insured under this chapter, debentures in an amount equal to the outstanding original principal obligation and interest on the bonds that were accrued and unpaid on the date of default and bearing interest at a rate equal to and payment schedule identical with those of the bonds shall be issued by the Treasurer upon notification thereof by the office to the bondholders upon the surrender of the bonds to the office.

In any case in which a hospital district defaults on the payment of interest or principal accrued and due on an insured loan secured by a first mortgage, first deed of trust, or other security agreement as authorized by Section 32127.2, debentures in an amount equal to the outstanding original principal obligation and interest on the bonds that were accrued and unpaid on the date of default and bearing interest at a rate equal to and payment schedule identical with those of the bonds shall be issued by the Treasurer upon notification thereof by the office to the bondholders upon surrender of the bonds to the office after the state has enforced its rights under the first mortgage, first deed of trust, or other security agreement.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129135

Notwithstanding any requirement contained in this chapter relating to acquisition of title and possession of the project property by the lender and its subsequent conveyance and transfer to the office, and for the purpose of avoiding unnecessary conveyance expense in connection with payment of insurance benefits under the provisions of this chapter, the office may, subject to regulations that it may prescribe, permit the lender to tender to the office a satisfactory conveyance of title and transfer of possession direct from the borrower or other appropriate grantor and to pay to the lender the insurance benefits to which it would otherwise be entitled if the conveyance had been made to the lender and from the lender to the office.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129140

Upon receiving notice of the default of any loan insured under this chapter, the office, in its discretion and for the purpose of avoiding foreclosure under Section 129125 and notwithstanding the fact that it has previously approved a request of the lender for extensions of the time for curing the default and of the time for commencing foreclosure proceedings or for otherwise acquiring title to the project property, or has approved a modification of the loan for the purpose of changing the amortization provisions by recasting the unpaid balance, may acquire the loan and security agreements securing the loans upon the issuance to the lender of debentures in an amount equal to the unpaid principal balance of the loan plus any accrued unpaid loan interest plus reimbursement for the costs and attorney’s fees of the lender enumerated in Section 129125.

After the acquisition of the loan and security interests therefor by the office, the lender shall have no further rights, liabilities, or obligations with respect thereto. The provisions of Section 129125 relating to the issuance of debentures incident to the acquisition of foreclosed properties shall apply with respect to debentures issued under this section, and the provisions of this chapter relating to the rights, liabilities, and obligations of a lender shall apply with respect to the office when it has acquired an insured loan under this section, in accordance with and subject to any regulations prescribed by the office modifying the provisions to the extent necessary to render their application for these purposes appropriate and effective.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129145

Notwithstanding any other provision of this chapter, after the office determines that the lender and borrower have exhausted all reasonable means of curing any default, the office within its discretion may, when it is in the best interests of the state, the borrower, and the lender, cure the default of the borrower by making payment from the fund directly to the lender of any amounts of the original principal obligation and interest of the loan that are accrued and unpaid. The payment shall be secured by an assignment to the office of a pro rata share of the security agreements made to the lender and, upon the payment, the borrower shall become liable for repayment of the amount thereof to the office over a period and at a rate of interest as shall be determined by the office.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129150

The office may at any time, under the terms and conditions that it may prescribe, consent to the lender’s release of the borrower from its liability under the loan or the security agreement securing the loan, or consent to the release of parts of the project property from the lien of any security agreement.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129152

If a borrower fails to submit a required report, or upon any other default of any regulatory or contractual term or covenant, whether or not a default has been declared, the office first shall informally communicate with the borrower. If the borrower fails to submit the required report or otherwise cure the default, the office shall issue a formal demand in writing stating the nature of the default and requiring the borrower to submit a detailed plan of correction that is acceptable to the office. If the borrower fails to either submit a plan, or timely cure the default, the office shall perform an onsite visit. If the office determines the borrower is not making sufficient progress in submitting any required reports or otherwise curing any default, the office may require the borrower, at the borrower’s expense, to employ an independent consultant or professional, acceptable to the office, to conduct a program audit. If the borrower fails to adopt the recommendations of the independent consultant or professional made in the program audit, or if the borrower fails to otherwise timely cure the default, the office shall have all the remedies set forth in the Section 129173.

(Added by Stats. 1999, Ch. 848, Sec. 19. Effective January 1, 2000.)



129155

Debentures issued under this chapter shall be in the form and denomination, subject to the terms and conditions, and include provisions for redemption, if any, as may be prescribed by the office with the approval of the Treasurer, and may be in coupon or registered form.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129160

(a)  All debentures issued under this chapter to any lender or bondholder shall be executed in the name of the fund as obligor, shall be signed by the State Treasurer, and shall be negotiable. Pursuant to Sections 129125 and 129130, all debentures shall be dated as of the date of the institution of foreclosure proceedings or as of the date of the acquisition of the property after default by other than foreclosure, or as of another date as the office, in its discretion, may establish. The debentures shall bear interest from that date at a rate approved by the State Treasurer, equal to either the rate applicable to the most recent issue of State General Fund bonds or that specified in Section 129130, which shall be payable on the dates as the office, in its discretion, may establish except in the case of bonds or other evidences of indebtedness as specified in Section 129130, and shall have the same maturity date as the loan which they insured. All debentures shall be exempt, both as to principal and interest, from all taxation now or hereafter imposed by the state or local taxing agencies, shall be paid out of the fund, which shall be primarily liable therefor, and shall be, pursuant to Section 4 of Article XVI of the California Constitution, fully and unconditionally guaranteed as to principal and interest by the State of California, which guaranty shall be expressed on the face of the debentures. In the event that the fund fails to pay upon demand, when due, the principal of or interest on any debentures issued under this chapter, the State Treasurer shall pay to the holders the amount thereof which is authorized to be appropriated, out of any money in the Treasury not otherwise appropriated, and thereupon to the extent of the amount so paid the State Treasurer shall succeed to all the rights of the holders of the debentures. The fund shall be liable for repayment to the Treasury of any money paid therefrom pursuant to this section in accordance with procedures jointly established by the State Treasurer and the office.

(b)  In the event of a default, any debenture issued under this article shall be paid on a par with general obligation bonds issued by the state.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129165

Notwithstanding any other provision of law relating to the acquisition, management or disposal of real property by the state, the office shall have power to deal with, operate, complete, lease, rent, renovate, modernize, insure, or sell for cash or credit, in its discretion, any properties conveyed to it in exchange for debentures as provided in this chapter; and notwithstanding any other provision of law, the office shall also have power to pursue to final collection by way of compromise or otherwise all claims against borrowers assigned by lenders to the office as provided in this chapter. All income from the operation, rental, or lease of the property and all proceeds from the sale thereof shall be deposited in the fund and all costs incurred by the office in its exercise of powers granted in this section shall be met by the fund.

The power to convey and to execute in the name of the office deeds of conveyance, deeds of release, assignments and satisfactions of loans and mortgages, and any other written instrument relating to real or personal property or any interest therein acquired by the office pursuant to the provisions of this chapter may be exercised by the office or by any officer of the office appointed by it.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129170

No lender or borrower shall have any right or interest in any property conveyed to the office or in any claim assigned to it, nor shall the office owe any duty to any lender or borrower with respect to the management or disposal of this property.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129172

Notwithstanding any other provision of law, if, prior to foreclosing on any collateral provided by a borrower, the office institutes a judicial proceeding or takes any action against a borrower to enforce compliance with the obligations set out in the regulatory agreement, the contract of insurance, or any other contractual loan closing document or law, including, but not limited to, Section 129173, that remedy or action shall not constitute an action within the meaning of subdivision (a) of Section 726 of the Code of Civil Procedure, or in any way constitute a violation of the intent or purposes of Section 726 of the Code of Civil Procedure, or constitute a money judgment or a deficiency judgment within the meaning of Sections 580a, 580b, 580d, or subdivision (b) of Section 726 of the Code of Civil Procedure. However, these provisions of the Code of Civil Procedure shall apply to any judicial proceeding instituted, or nonjudicial foreclosure action taken by the office to collect the principal and interest due on the loan with the borrower.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129173

(a)  In fulfilling the purposes of this article, as set forth in Section 129005, and upon making a determination that the financial status of a borrower may jeopardize a borrower’s ability to fulfill its obligations under any insured loan transaction so as to threaten the economic interest of the office in the borrower or to jeopardize the borrower’s ability to continue to provide needed health care services in its community, including, but not limited to, a declaration of default under any contract related to the transaction, the borrower missing any payment to its lender, or the borrower’s accounts payable exceeding three months, the office may assume or direct managerial or financial control of the borrower in any or all of the following ways:

(1)  The office may supervise and prescribe the activities of the borrower in the manner and under the terms and conditions as the office may stipulate in any contract with the borrower.

(2)  Notwithstanding the provisions of the articles of incorporation or other documents of organization of a nonprofit corporation borrower, this control may be exercised through the removal and appointment by the office of members of the governing body of the borrower sufficient so that the new members constitute a voting majority of the governing body.

(3)  In the event the borrower is a nonprofit corporation or a political subdivision, the office may request the Secretary of the California Health and Human Services Agency to appoint a trustee. The trustee shall have full and complete authority of the borrower over the insured project, including all property on which the office holds a security interest. No trustee shall be appointed unless approved by the office. A trustee appointed by the secretary pursuant to this subdivision may exercise all the powers of the officers and directors of the borrower, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the office or a trustee by reason of their exercising the powers of the officers and directors of a borrower pursuant to the direction of, or with the approval of, the secretary.

(4)  The office may institute any action or proceeding, or the office may request the Attorney General to institute any action or proceeding against any borrower, to obtain injunctive or other equitable relief, including the appointment of a receiver for the borrower or the borrower’s assets, in the superior court in and for the county in which the assets or a substantial portion of the assets are located. The proceeding under this section for injunctive relief shall conform with the requirements of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, except that the office shall not be required to allege facts necessary to show lack of adequate remedy at law, or to show irreparable loss or damage. Injunctive relief may compel the borrower, its officers, agents, or employees to perform each and every provision contained in any regulatory agreement, contract of insurance, or any other loan closing document to which the borrower is a party, or any obligation imposed on the borrower by law, and require the carrying out of any and all covenants and agreements and the fulfillment of all duties imposed on the borrower by law or those documents.

A receiver may be appointed pursuant to Chapter 5 (commencing with Section 564) of Title 7 of Part 2 of the Code of Civil Procedure. In cooperation with the Attorney General, the office shall develop and maintain a list of receivers who have demonstrated experience both in the health care field and as a receiver. Upon a proper showing, the court shall grant the relief provided by law and requested by the office or the Attorney General. No receiver shall be appointed unless approved by the office. The office shall establish reporting requirements for receivers to ensure that the office is fully apprised of all costs incurred and progress made by the receiver. A receiver appointed by the superior court pursuant to this subdivision and Section 564 of the Code of Civil Procedure may, with the approval of the court, exercise all of the powers of the officers and directors of the borrower, including the filing of a petition for bankruptcy. No action at law or in equity may be maintained by any party against the office, the Attorney General, or a receiver by reason of their exercising the powers of the officers and directors of a borrower pursuant to the order of, or with the approval of, the superior court.

(5)  The borrower shall inform the office in advance of all meetings of its governing body. The borrower shall not exclude the office from attending any meeting of the borrower’s governing body.

(b)  Other than the loan insured under this chapter, the office shall not be liable for any debt of a borrower, or to a borrower, as a result of the office asserting its legal remedies against a borrower insured under this chapter.

(c)  It is the intent of the Legislature that this section is remedial in nature, and is applicable retroactively to any health facility construction loans in existence at the time of its enactment, to the extent that the application of this section does not unlawfully impair existing contract rights.

(Amended by Stats. 1999, Ch. 848, Sec. 20. Effective January 1, 2000.)



129174

(a)  In the event a borrower has defaulted in making its payments on the loan insured by the office to the lender or the borrower’s bond trustee, at any time thereafter, the office may do any of the following:

(1)  Decease a portion or all of the bonds or may purchase a portion or all of the bonds at a private or public sale or on the open market. For this purpose, the office may use any funds available, including, but not limited to, funds in the Health Facility Construction Loan Insurance Fund, funds that the office may receive either from settlement or recoveries from lawsuits, funds from the sale of assets of the borrower, or funds held by the borrower’s bond trustee. If requested by the office, the Treasurer shall purchase the bonds on behalf of the office. Upon the purchase of any bonds under this section, the office shall direct the borrower’s bond trustee to cancel the bonds purchased.

(2)  Issue bonds used for the sole purpose of refunding any part or all of the defaulted bonds, provided that, in the opinion of the office, there are adequate present value savings to refund all or part of the defaulted bonds. If requested by the office, the Treasurer shall act as the issuer for this purpose.

(3)  Require the lender or borrower’s bond trustee to accelerate the borrower’s debt and the maturity dates of the bonds, if any. If the bond trustee accelerates the bond debt and maturity dates, the office shall pay from the fund to the lender or borrower’s bond trustee the full amount of the remaining principal of the loan, any interest accrued and unpaid on this amount, and any costs enumerated in Section 129125.

(b)  For the purposes of this section, “bonds” mean bonds, certificate of participation, notes, or other evidence of indebtedness of a loan insured by the office.

(Amended by Stats. 2002, Ch. 351, Sec. 6. Effective January 1, 2003.)



129174.1

In the event an obligor on a loan insured by the office is the subject of an order for relief in bankruptcy and that a plan has been proposed for confirmation, upon a certification by the office that the insurance is in place and would be in place if the plan were confirmed, then the office shall have the right to vote whether to accept or reject the plan on behalf of the holders of the loan insured by the office.

(Amended by Stats. 2009, Ch. 500, Sec. 50. Effective January 1, 2010.)






ARTICLE 4 - Termination of Insurance

129175

Should a borrower be more than 10 days delinquent in paying the premium charges or inspection fees for insurance under this chapter, the office shall notify the borrower in writing. If that payment remains delinquent more than 30 days after the sending of the office’s notice to the borrower, the office shall make every reasonable effort to notify the lender in writing. If that delinquency continues, on the 31st day after sending of the office’s notice to the lender, the insurance shall be terminated and become null and void.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129180

The obligation to pay any subsequent premium charge for insurance shall cease, and all rights of the lender and the borrower under this chapter shall terminate as of the date of the notice, as herein provided, in the event that (a) any lender under a loan forecloses on the mortgaged property, or has otherwise acquired the project property from the borrower after default, but does not convey the property to the office in accordance with this chapter, and the office is given written notice thereof, or (b) the borrower pays the obligation under the loan in full prior to the maturity thereof, and the office is given written notice thereof.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129185

The office is authorized to terminate any insurance contract upon joint request by the borrower and the lender and upon payment of a termination charge that the office determines to be equitable, taking into consideration the necessity of protecting the fund. Upon the termination, borrowers and lenders shall be entitled to the rights, if any, that they would be entitled to under this chapter if the insurance contract were terminated by payment in full of the insured loan.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 5 - Health Facility Construction Loan Insurance Fund

129200

There is hereby established a Health Facility Construction Loan Insurance Fund, that shall be used by the office as a revolving fund for carrying out the provisions and administrative costs of this chapter. Notwithstanding Section 13340 of the Government Code, the money in the fund is hereby continuously appropriated to the office without regard to fiscal years for the purposes of this chapter.

(Amended by Stats. 1999, Ch. 848, Sec. 22. Effective January 1, 2000.)



129205

Moneys in the fund not needed for the current operations of the office under this chapter shall be invested pursuant to law. The office may, with the approval of the State Treasurer, purchase the debentures issued under this chapter. Debentures so purchased shall be canceled and not reissued.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129210

(a)  The office’s authorization to insure health facility construction, improvement, and expansion loans under this chapter shall be limited to a total of not more than three billion dollars ($3,000,000,000).

(b)  Notwithstanding the limitation in subdivision (a), the office may exceed the specific dollar limitation in either of the following instances:

(1)  Refinancing a preexisting loan, if the refinancing results in savings to the health facility and increases the probability that a loan can be repaid.

(2)  The need for financing results from earthquakes or other natural disasters.

(Amended by Stats. 1999, Ch. 848, Sec. 23. Effective January 1, 2000.)



129215

The Health Facility Construction Loan Insurance Fund, established pursuant to Section 129200, shall be a trust fund and neither the fund nor the interest or other earnings generated by the fund shall be used for any purpose other than those purposes authorized by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 5.5 - Advisory Loan Insurance Committee

129220

The office shall establish an Advisory Loan Insurance Committee which shall be comprised of nine members, eight of whom shall be appointed by the director of the office. Of the nine members, seven shall be appointed from outside state government and two shall be appointed from inside state government. The Director of Finance shall appoint one of the members chosen from inside state government. The members of the committee shall be qualified in the field of financial analysis, management, operations, or construction, improvement, or expansion of health facilities. Those members appointed from outside state government shall be reimbursed one hundred dollars ($100) for each day spent in the performance of official duties. All members shall be reimbursed for reasonable and necessary expenses.

(Added by Stats. 1999, Ch. 848, Sec. 24. Effective January 1, 2000.)



129221

The duties of the committee shall include, but not be limited to, the following:

(a)  The committee shall assist the director of the office in formulating policy concerning financial analysis, management, operation, or construction, improvement, or expansion of health facilities, and shall, at the request of the director of the office, provide overall policy advice, guidance, and recommendations. The committee shall also provide the office with advice and comment on the state plan prepared pursuant to Section 129020.

(b)  The committee shall also review and analyze the feasibility, level of financial risk, and community benefit assessments made by the office on applications submitted for approval. The committee shall recommend to the director whether an application should be approved and whether any conditions should be attached to that approval. Loans that are currently insured by the office and subsequently are refinanced to obtain a lower interest rate or emergency working capital loans insured pursuant to Section 129091 shall not require the review of the committee.

(Added by Stats. 1999, Ch. 848, Sec. 24. Effective January 1, 2000.)






ARTICLE 6 - Community Mental Health Facilities Loan Insurance

129225

This article shall be known as, and may be cited as, the Community Mental Health Facilities Loan Insurance Law.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129230

It is the intent of the Legislature in enacting this article to encourage the development of facilities for community-based programs that assist mental health clients living in any institutional setting, including state and local inpatient hospitals, skilled nursing homes, intermediate care facilities, and community care facilities to move to more independent living arrangements. It is further the intent of the Legislature to encourage local programs to seek funding for facility development from private sources and with the assistance provided pursuant to this chapter.

To achieve this purpose in determining eligibility for loan insurance pursuant to this chapter, the following special provisions apply to facilities approved in the local mental health program and meeting the intentions of this article:

(a) Facilities shall not require approval pursuant to Section 129295 by the statewide system of health facility planning, the area health planning agency, or the Health Advisory Council, for the issuance of loan insurance, unless specifically required for the facilities by the facility category of licensure.

(b) Notwithstanding subdivision (i) of Section 129050, any loan of under three hundred thousand dollars ($300,000) for a nonprofit corporation as well as a political subdivision may be fully insured equal to the total construction cost, except a loan to any proprietary corporation that is insured pursuant to subdivision (d) of this section.

(c) The local mental health program may provide all application fees, inspection fees, premiums and other administrative payments required by this chapter, except with respect to any loan to a proprietary corporation that is insured pursuant to subdivision (d) of this section.

(d) The borrower may be a proprietary corporation, provided that the facility is leased to the local mental health program for the duration of the insurance agreement. In these instances, all provisions in this chapter and this article that apply to a nonprofit corporation shall apply to the proprietary corporation, except as provided in subdivisions (b) and (c) of this section.

(e) For the purposes of this article, subdivision (c) of Section 129010 shall include the purchase of existing buildings.

(f) Facilities shall not require approval pursuant to Section 129020 by the statewide system of health facility planning, the area health planning agency, or the Health Advisory Council, for the issuance of loan insurance, until the director of the office determines that the state plan developed pursuant to Section 129020 adequately and comprehensively addresses the need for community mental health facilities and that finding is reported to the appropriate policy committees of the Legislature.

(Amended by Stats. 2012, Ch. 34, Sec. 35. Effective June 27, 2012.)



129235

Loans of under three hundred thousand dollars ($300,000) for any single facility shall have priority for obtaining loan insurance under the special provisions established pursuant to Section 129230.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129240

The total amount of loans that may be insured pursuant to this article shall not exceed fifteen million dollars ($15,000,000).

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129245

No loan insurance shall be provided pursuant to this article for the purpose of providing psychiatric inpatient services in an acute psychiatric hospital or a general acute care hospital.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129250

The Legislative Analyst shall review and comment on the utilization and effectiveness of this article in the annual budget analysis and in hearings.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129255

If, in construing Article 6 (commencing with Section 129225) of this chapter as applied to the other provisions of this chapter, any conflict arises, this article shall prevail over the other provisions of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129260

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 7 - Small Facility Loan Guarantee for Developmental Disability Programs

129275

This article shall be known, and may be cited, as the Small Facility Loan Guarantee for Programs Serving People with Developmental Disabilities.

(Amended by Stats. 2010, Ch. 730, Sec. 2. Effective October 19, 2010.)



129280

The State of California has a compelling interest in the development of facilities for community-based programs that assist persons with a developmental disability living in an institutional setting to transition to more independent living arrangements. In order to meet this significant community need, it is further the intent of the Legislature to encourage programs to seek funding for facility development from private sources and with the assistance provided pursuant to this chapter.

To achieve this purpose in determining eligibility for loan insurance pursuant to this chapter, the following special provisions apply to facilities developed pursuant to Section 4688.5 of the Welfare and Institutions Code and meeting the intentions of this article:

(a) For purposes of this article, the following definitions shall apply:

(1) “Borrower” shall mean a political subdivision or nonprofit corporation approved by the regional center as an ownership entity that owns the project property.

(2) “Long-term residency lease agreement” shall mean a lease by the borrower, as lessor, of facilities developed pursuant to Section 4688.5 of the Welfare and Institutions Code to a service provider selected by a regional center, as lessee, having a term of at least as long as the term of the insured loan.

(3) “Nonprofit corporation” shall mean a corporation formed under or subject to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code) or a limited liability company (LLC) whose sole member is a corporation formed under or subject to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code) that meets applicable sections of the federal Internal Revenue Code governing nonprofit status.

(4) “Regional center” shall mean a private nonprofit corporation that contracts with the state and is organized pursuant to Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code.

(5) “Service provider” shall mean an entity with the appropriate license, if required, that contracts with a regional center to provide services to persons eligible for regional center services.

(b) Notwithstanding subdivisions (i), (l), and (m) of Section 129050, any loan made pursuant to this article for a nonprofit corporation or a political subdivision may be fully insured equal to the total cost of construction, improvement, and expansion, which may exceed the current value of the health facility, including improvements, when supported by other security for, or guaranty of, the debt.

(c) The Golden Gate Regional Center, Regional Center of the East Bay, and San Andreas Regional Center shall provide for, secure, and ensure the full payment of a lease or leases developed pursuant to Section 4688.5 of the Welfare and Institutions Code.

(Amended by Stats. 2010, Ch. 730, Sec. 3. Effective October 19, 2010.)



129285

(a) Loans of under three hundred thousand dollars ($300,000) for any single facility for six or fewer developmentally disabled shall have priority for obtaining loan insurance.

(b) The total amount of loans that may be insured pursuant to this article shall not exceed one hundred million dollars ($100,000,000).

(Amended by Stats. 2010, Ch. 730, Sec. 4. Effective October 19, 2010.)



129290

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129295

The office may insure, pursuant to this article, loans to nonprofit borrowers that are not licensed to operate the facilities for which the loans are insured, provided that the borrower has entered into a long-term residency lease agreement with a service provider selected by the applicable regional center to operate that facility. The number of facilities for which loans are insured under this section shall not exceed 100 and the aggregate amount of loans insured under this section shall not exceed one hundred million dollars ($100,000,000).

(Amended by Stats. 2010, Ch. 730, Sec. 5. Effective October 19, 2010.)






ARTICLE 9 - Rural Hospital Grant Program

129325

It is the intent of the Legislature in enacting this article to assist rural hospitals that play a vital role in the health delivery system. The Legislature recognizes the difficulties rural hospitals encounter meeting urban hospital standards while serving a small, rural, or tourist patient base. However, it is not the intent of the Legislature to provide assistance to facilities that can only survive with continuous subsidies. Rather, it is the intent of the Legislature, through this program, to encourage the development and transition to an alternative rural hospital model, and to provide essential access to services not available at the alternative rural hospital level.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129330

In each even-numbered year, the office shall contract for an actuarial study to determine the reserve sufficiency of funds in the Health Facility Construction Loan Insurance Fund. The study shall examine the portfolio of existing insured loans and shall estimate the amount of reserve funds that the office should reasonably have available to be able to respond adequately to potential foreseeable risks, including extraordinary administrative expenses and actual defaults. Actuarial study contracts shall be exempt from Section 10373 of the Public Contract Code and shall be considered sole-source contracts.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129335

(a)  In each odd-numbered year when the reserve balance in the fund is projected to be in excess of that actuarially needed, the office may, subject to authority in the Budget Act, grant excess reserve funds to rural hospitals.

(b)  Whenever the office administers the grant program, it shall do so by a competitive process where potential grantees have sufficient time to apply. Priority for funds shall be given to alternative rural hospitals and rural hospitals that are sole community providers. Priority shall also be given to applicants that are otherwise financially viable, but request one-time financial assistance for equipment expenditures or other capital outlays. The maximum amount of any grant for a single project in any one grant year shall be two hundred fifty thousand dollars ($250,000).

(c)  For the purposes of this article, “rural hospital” shall have the same meaning as contained in subdivision (a) of Section 124840.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 10 - Community Health Center Facilities Loan Insurance

129350

This article shall be known and may be cited as the Community Health Center Facilities Loan Insurance Law.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129355

(a)  “Community health center facilities,” as used in this article, means those licensed, nonprofit primary care clinics as defined in paragraph (1) of subdivision (a) of Section 1204.

(b)  Notwithstanding subdivision (i) of Section 129050, any loan in the amount of five million dollars ($5,000,000) or less for a community health center facility pursuant to this chapter may be insured up to 95 percent of the total construction cost.

(c)  Community health center facilities applying for any loan insurance pursuant to this chapter, may use existing equity in buildings, equipment, and donated assets, including, but not limited to, land and receipts from expenses related to the capital outlay for the project, notwithstanding the date of occurrence to meet the equity requirements of this chapter. In determining the value of the equity in any donated property, the office may use the original purchase price or the current appraised value.

(d)  Any state plan referred to in Section 129020 developed by the office shall include a chapter identifying any impediments that preclude small facilities from utilizing the California Health Facility Construction Loan Insurance Program. The state plan shall also include specific programmatic remedies to enable small projects to utilize the program if impediments are found.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)









CHAPTER 2 - Hospital Survey and Construction (Hill Burton Program)

ARTICLE 1 - Definitions and General Provisions

129375

This chapter may be cited as the “California Hospital Survey and Construction Act.”

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129380

As used in this chapter, the terms defined in this article have the meanings set forth in this article.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129385

“The federal act” includes Public Law 725 of the 79th Congress, approved August 13, 1946, entitled the Hospital Survey and Construction Act, as amended by Public Law 482 of the 83d Congress, approved July 12, 1954, entitled the Medical Facilities Survey and Construction Act of 1954, Public Law 88-164 of the 88th Congress, approved October 31, 1963, entitled Mental Retardation Facilities and Community Mental Health Centers Construction Act of 1963, and any other law now enacted by Congress concerning hospitals as defined in this article.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129390

“The Surgeon General” means the Surgeon General of the Public Health Service of the United States, or the Secretary of the Department of Health, Education and Welfare of the United States.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129395

“Hospital” includes hospitals for the chronically ill and impaired, public health centers, community mental health centers, facilities for persons with intellectual disabilities, and general, tuberculosis, mental and other types of hospitals and related facilities, including laboratories, outpatient departments, nurses’ home and training facilities, and central service facilities operated in connection with hospitals, diagnostic or treatment centers, nursing homes, and rehabilitation facilities, but except for facilities for persons with intellectual disabilities does not include any institution furnishing primarily domiciliary care.

(Amended by Stats. 2012, Ch. 457, Sec. 35. Effective January 1, 2013.)



129400

“Public health center” means a publicly owned facility for the provision of public health services, including related facilities such as laboratories, clinics, provisions for bed care, and administrative offices operated in connection with public health centers.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129405

“Nonprofit hospital,” “nonprofit diagnostic or treatment center,” “nonprofit rehabilitation facility,” and “nonprofit nursing home” mean any hospital, diagnostic or treatment center, rehabilitation facility, and nursing home, as the case may be, that is owned and operated by one or more nonprofit corporations or associations no part of the net earnings of that inures, or may lawfully inure, to the benefit of any private shareholder or individual, or a hospital publicly owned or operated by a public entity or agency of this state.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129410

“Construction” includes construction of new buildings, expansion, remodeling, and alteration of existing buildings, and initial equipment of any buildings; including architects’ fees, but excluding the cost of off-site improvements and, except with respect to public health centers, the cost of the acquisition of land.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129415

This chapter shall not apply to any sanatorium or institution conducted by or for the adherents of any well recognized church or religious denomination for the purpose of providing facilities for the care or treatment of the sick who depend upon prayer or spiritual means for healing in the practice of the religion of the church or denomination.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129420

“Diagnostic or treatment center” means a facility for the diagnosis or diagnosis and treatment of ambulatory patients (1) that is operated in connection with a hospital, or (2) where patient care is under the professional supervision of persons licensed to practice medicine or surgery in the State, or, in the case of dental diagnosis or treatment, under the professional supervision of persons licensed to practice dentistry in the state.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129425

“Hospital for the chronically ill and impaired” shall not include any hospital primarily for the care and treatment of mentally ill or tuberculous patients.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129430

“Rehabilitation facility” means a facility that is operated for the primary purpose of assisting in the rehabilitation of disabled persons through an integrated program of medical, psychological, social, and vocational evaluation and services under competent professional supervision, and in the case of which (1) the major portion of the evaluation and services is furnished within the facility; and (2) either (a) the facility is operated in connection with a hospital, or (b) all medical and related health services are prescribed by, or are under the general direction of, persons licensed to practice medicine or surgery in the state.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129435

“Nursing home” means a facility for the accommodation of convalescents or other persons who are not acutely ill and not in need of hospital care, but who require skilled nursing care and related medical services (1) that is operated in connection with a hospital, or (2) where nursing care and medical services are prescribed by, or are performed under the general direction of, persons licensed to practice medicine or surgery in the state.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 2 - Administration

129450

The office shall constitute the sole agency of the state for the following purposes:

(a)  Making an inventory of existing hospitals, surveying the need for construction of hospitals, and developing a program of hospital construction as provided in Article 3 (commencing with Section 129475) of this chapter.

(b)  Developing and administering a state plan for the construction of public and other nonprofit hospitals as provided in Article 3 (commencing with Section 129475) of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129455

In carrying out the purposes of this chapter, the department shall:

(a)  Require reports, make inspections and investigations, and prescribe regulations as the department deems necessary.

(b)  Provide methods of administration, appoint personnel, and take other action as may be necessary to comply with the requirements of the federal act, this chapter, and the regulations thereunder.

(c)  Make an annual report to the Governor and to the Legislature on activities and expenditures pursuant to this chapter, including recommendations for additional legislation as the director considers appropriate to furnish adequate hospital, clinic, and similar facilities to the people of this state.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129460

The California Health Policy and Data Advisory Commission shall advise and consult with the department in carrying out the administration of this chapter and succeeds to and is vested with the functions, authority and responsibility of the Advisory Hospital Council and the Health Planning Council.

Any reference in any code to the Advisory Hospital Council or to the Health Planning Council shall be deemed a reference to the California Health Policy and Data Advisory Commission.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 3 - Survey and Planning

129475

The department shall make an inventory of existing hospitals, including public, nonprofit, and proprietary hospitals, to survey the need for construction of hospitals, and, on the basis of the inventory and survey, shall develop a program for the construction of public and other nonprofit hospitals as will, in conjunction with existing facilities, afford the necessary physical facilities for furnishing adequate hospital, clinic, and similar services to all the people of the state.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129480

The construction program shall provide, in accordance with regulations prescribed under the federal act, this chapter, and the regulations thereunder, for adequate hospital facilities for the people residing in this state, and as much as possible shall provide for their distribution throughout the state in a manner that makes all types of hospital service reasonably accessible to all persons in the state.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129485

The office may make application to the Surgeon General for federal funds to assist in carrying out the survey and planning activities provided for in this article. These funds shall be deposited in the Office of Statewide Health Planning and Development Fund in the State Treasury.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129490

The department shall prepare and submit to the Surgeon General a state plan, and any revisions thereof or supplements thereto, that shall include the hospital construction program developed under this article, and that shall provide for the establishment, administration, and operation of hospital construction activities in accordance with the requirements of the federal act and regulations thereunder.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129495

The department shall, by regulation, prescribe minimum requirements for the maintenance and operation of hospitals that receive federal aid for construction under the state plan and shall adopt and submit building standards for approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 as required for those purposes.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129500

The state plan shall set forth the relative need for the several projects included in the construction program, determined on the basis of the relative need of different sections of the population and of different areas lacking adequate hospital facilities, giving special consideration to areas with relatively small financial resources, and in accordance with the regulations of the Surgeon General prescribed pursuant to the federal act, and shall provide for their construction in the order of relative need so determined, insofar as financial resources available therefor and for maintenance and operations make it possible. In enacting this section it is the intent of the Legislature to encourage the design of projects and the development of programs that undertake responsibility to provide in an efficient manner comprehensive health care, including outpatient and preventive care, as well as hospitalization, to a defined population or populations.

For purposes of this section, the criterion of efficiency referred to herein shall include, but not be limited to, a consideration of the utilization of health facilities and services, including policies, mechanisms, and procedures to prevent excessive utilization.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129505

Applications for hospital construction projects for which federal funds are requested shall be submitted to the department, and may be submitted by the state or any political subdivision thereof or by any public or nonprofit agency authorized to construct and operate a hospital. Each application for a construction project shall conform to federal and state requirements, and shall be submitted in the manner and form prescribed by the department.

Any county that applies for or accepts federal funds for any hospital does so on condition that the hospital for which assistance is requested and accepted, at all times during which it is operated, (a) shall be qualified for a license under Chapter 2 (commencing with Section 1250) of Division 2 (whether or not that chapter is otherwise applicable to the hospital), and be subject to inspection under that chapter to the same extent as are other hospitals to which that chapter applies; and (b) shall not restrict patients to those unable to pay for their care.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129510

The department shall afford to every applicant for assistance for a construction project an opportunity for a fair hearing before the council upon 10 days’ written notice to the applicant. If the department, after affording reasonable opportunity for development and presentation of applications in the order of relative need, finds that a project application complies with the requirements of Section 129505 and is otherwise in conformity with the state plan, it shall approve the application and shall recommend and forward it to the Surgeon General. The department shall consider and forward applications in the order of relative need set forth in the state plan in accordance with Section 129500.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129515

From time to time the department shall inspect each construction project approved by the Surgeon General, and if the inspection so warrants, the department shall certify to the Surgeon General that work has been performed upon the project, or purchases have been made, in accordance with the approved plans and specifications, and that payment of an installment of federal funds is due to the applicant.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129520

The office is hereby authorized to receive federal funds in behalf of, and transmit them to, the applicants. Money received from the federal government for a construction project approved by the Surgeon General shall be deposited in the Office of Statewide Health Planning and Development Fund, and shall be used solely for payments due applicants for work performed, or purchases made, in carrying out approved projects.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129525

Any moneys deposited in the Office of Statewide Health Planning and Development Fund in accordance with this article are appropriated for expenditure by the office director for the purposes for which moneys were received, in accordance with the provisions of this chapter. Any funds received and not expended for the purposes of this article shall be repaid to the Treasury of the United States.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129530

The Legislature finds that in certain areas there is a need for nursing and convalescent homes for persons who are indigent. It is the purpose of this section to provide authorization for the construction of the homes, so that public medical assistance may be provided, under the state’s medical assistance programs, for indigent persons.

The office may issue a certificate of need upon application by a chartered nonprofit corporation, for a nursing and convalescent home that provides or makes available medical care for indigent persons, to be constructed under the Mortgage Insurance Program of the Federal Housing Administration.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129535

The department shall, to the extent required by federal law, ascertain and enforce compliance with federal and state provisions and regulations adopted pursuant to this section during the period that an applicant who receives federal assistance remains obligated in order to assure the provision of uncompensated services for persons unable to pay for those services.

The department shall adopt regulations, in accordance with applicable federal regulations and Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, for administering federal requirements for uncompensated services for persons unable to pay for those services. The regulations shall include all of the following:

(a)  Identify categories of persons eligible for uncompensated services.

(b)  Define the services that applicants may provide to meet their obligations under this section.

(c)  Require obligated facilities to submit information, data, budgets, and reports, in a form and manner as the department may prescribe, describing the method under which the facility elects to establish the level at which it will provide uncompensated services.

(d)  Permit department approval of requests to provide uncompensated services at a lesser level than prescribed, based on facility’s inability to provide the prescribed level.

(e)  Specify procedures for public hearings to inform the public of levels of uncompensated services to be provided by individual facilities or to resolve disputes and complaints relating to these levels.

(f)  Set forth procedures for publication of notice concerning public hearings and, thereafter, for notices announcing the levels of uncompensated services to be provided by facilities.

(g)  Describe the surveillance program utilized by the department to assure that individual facility’s obligations to provide a determined level of uncompensated services are met.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 4 - State Assistance for Hospital Construction

129550

As used in this article, “public agency” means cities, counties, and local hospital districts.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129555

“Public agency” also means any corporation, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual, who is authorized to construct and operate a hospital.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129560

The office shall administer this article, and shall make regulations as may be necessary to carry out its provisions.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129565

From any state moneys made available to it for that purpose, the department shall provide assistance pursuant to this article for the construction of hospitals to public agencies that apply therefor, if the public agencies are eligible for assistance under this article and apply for and accept assistance upon the conditions specified in this article.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129570

A public agency is eligible for state assistance under this article only if it qualifies for and receives assistance from the United States Government under the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129575

Any public agency that applies for or accepts state assistance for any hospital under this article does so on condition that the hospital for which such assistance is requested and accepted, at all times during which it is operated, (a) shall be qualified for a license under Chapter 2 (commencing with Section 1400) of Division 2 of this code (whether or not Chapter 2 is otherwise applicable to the hospital), and be subject to inspection under Chapter 2 to the same extent as are other hospitals to which Chapter 2 applies; or shall be qualified for a license under Part 2 (commencing with Section 5699) of Division 5 of the Welfare and Institutions Code (whether or not Division 5 is otherwise applicable to the hospital), and be subject to inspection under Division 5 to the same extent as are other hospitals to which Division 5 applies; and (b) shall not restrict patients to those unable to pay for their care.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129580

The amount of state assistance that shall be provided to any public agency for any hospital under this article shall be a sum equal to the assistance received by the agency for its project under the federal act, but in no event shall the amount of the state assistance exceed one-third of the cost of construction of the project.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129585

Application for state assistance under this article shall be made to the office, in the manner and form prescribed by the office. The office shall prescribe the time and manner of payment of state assistance, if granted.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129590

Funds utilized for community mental health center purposes shall be allocated in a manner consistent with the intent of Section 9000 of the Welfare and Institutions Code and priority shall be given to the establishment or enlargement of clinical service facilities in general hospitals that are a part of a project proposal that provides a comprehensive service.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)









CHAPTER 3 - Fire Safety Loan Program (Reserved)

129550

As used in this article, “public agency” means cities, counties, and local hospital districts.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129555

“Public agency” also means any corporation, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual, who is authorized to construct and operate a hospital.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129560

The office shall administer this article, and shall make regulations as may be necessary to carry out its provisions.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129565

From any state moneys made available to it for that purpose, the department shall provide assistance pursuant to this article for the construction of hospitals to public agencies that apply therefor, if the public agencies are eligible for assistance under this article and apply for and accept assistance upon the conditions specified in this article.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129570

A public agency is eligible for state assistance under this article only if it qualifies for and receives assistance from the United States Government under the federal act.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129575

Any public agency that applies for or accepts state assistance for any hospital under this article does so on condition that the hospital for which such assistance is requested and accepted, at all times during which it is operated, (a) shall be qualified for a license under Chapter 2 (commencing with Section 1400) of Division 2 of this code (whether or not Chapter 2 is otherwise applicable to the hospital), and be subject to inspection under Chapter 2 to the same extent as are other hospitals to which Chapter 2 applies; or shall be qualified for a license under Part 2 (commencing with Section 5699) of Division 5 of the Welfare and Institutions Code (whether or not Division 5 is otherwise applicable to the hospital), and be subject to inspection under Division 5 to the same extent as are other hospitals to which Division 5 applies; and (b) shall not restrict patients to those unable to pay for their care.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129580

The amount of state assistance that shall be provided to any public agency for any hospital under this article shall be a sum equal to the assistance received by the agency for its project under the federal act, but in no event shall the amount of the state assistance exceed one-third of the cost of construction of the project.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129585

Application for state assistance under this article shall be made to the office, in the manner and form prescribed by the office. The office shall prescribe the time and manner of payment of state assistance, if granted.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129590

Funds utilized for community mental health center purposes shall be allocated in a manner consistent with the intent of Section 9000 of the Welfare and Institutions Code and priority shall be given to the establishment or enlargement of clinical service facilities in general hospitals that are a part of a project proposal that provides a comprehensive service.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)









PART 7 - FACILITIES DESIGN REVIEW AND CONSTRUCTION

CHAPTER 1 - Health Facilities

ARTICLE 1 - General Provisions

129675

This chapter shall be known and may be cited as the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129680

(a)  It is the intent of the Legislature that hospital buildings that house patients who have less than the capacity of normally healthy persons to protect themselves, and that must be reasonably capable of providing services to the public after a disaster, shall be designed and constructed to resist, insofar as practical, the forces generated by earthquakes, gravity, and winds. In order to accomplish this purpose, the office shall propose proper building standards for earthquake resistance based upon current knowledge, and provide an independent review of the design and construction of hospital buildings.

(b)  Local jurisdictions are preempted from the enforcement of all building standards published in the California Building Standards Code relating to the regulation of hospital buildings and the enforcement of other regulations adopted pursuant to this chapter, and all other applicable state laws, including plan checking and inspection of the design and details of the architectural, structural, mechanical, plumbing, electrical, and fire and panic safety systems, and the observation of construction. The office shall assume these responsibilities.

(c)  Where local jurisdictions have more restrictive requirements for the enforcement of building standards, other building regulations, and construction supervision, these requirements shall be enforced by the office.

(d)  Each local jurisdiction shall keep the office advised as to the existence of any more restrictive local requirements. Where a reasonable doubt exists as to whether the requirements of the local jurisdiction are more restrictive, the effect of these requirements shall be determined by the Hospital Building Safety Board.

It is further the intent of the Legislature that the office, with the advice of the Hospital Building Safety Board, may conduct or enter into contracts for research regarding the reduction or elimination of seismic or other safety hazards in hospital buildings or research regarding hospital building standards.

(Amended by Stats. 2002, Ch. 351, Sec. 7. Effective January 1, 2003.)






ARTICLE 2 - Definitions

129700

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129705

“Architect” means a person who is certified and holds a valid license under Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129710

“Construction or alteration” includes any construction, reconstruction, or alteration of, or addition to, any hospital building.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129715

“Director” means the Director of the Office of Statewide Health Planning and Development.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129720

“Engineering geologist” means a person who is validly certified under Chapter 12.5 (commencing with Section 7800) of Division 3 of the Business and Professions Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129725

(a)  (1)  “Hospital building” includes any building not specified in subdivision (b) that is used, or designed to be used, for a health facility of a type required to be licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2.

(2)  Except as provided in paragraph (7) of subdivision (b), hospital building includes a correctional treatment center, as defined in subdivision (j) of Section 1250, the construction of which was completed on or after March 7, 1973.

(b)  “Hospital building” does not include any of the following:

(1)  Any building where outpatient clinical services of a health facility licensed pursuant to Section 1250 are provided that is separated from a building in which hospital services are provided. If any one or more outpatient clinical services in the building provides services to inpatients, the building shall not be included as a “hospital building” if those services provided to inpatients represent no more than 25 percent of the total outpatient services provided at the building. Hospitals shall maintain on an ongoing basis, data on the patients receiving services in these buildings, including the number of patients seen, categorized by their inpatient or outpatient status. Hospitals shall submit this data annually to the State Department of Public Health.

(2)  A building used, or designed to be used, for a skilled nursing facility or intermediate care facility if the building is of single-story, wood-frame, or light steel frame construction.

(3)  A building of single-story, wood-frame, or light steel frame construction where only skilled nursing or intermediate care services are provided if the building is separated from a building housing other patients of the health facility receiving higher levels of care.

(4)  A freestanding structure of a chemical dependency recovery hospital exempted under subdivision (c) of Section 1275.2.

(5)  A building licensed to be used as an intermediate care facility/developmentally disabled habilitative with six beds or less and an intermediate care facility/developmentally disabled habilitative of 7 to 15 beds that is a single-story, wood-frame, or light steel frame building.

(6)  A building subject to licensure as a correctional treatment center, as defined in subdivision (j) of Section 1250, the construction of which was completed before March 7, 1973.

(7)  (A)  A building that meets the definition of a correctional treatment center, pursuant to subdivision (j) of Section 1250, for which the final design documents were completed or the construction of which was initiated before January 1, 1994, operated by or to be operated by the Department of Corrections and Rehabilitation, or by a law enforcement agency of a city, county, or a city and county.

(B)  In the case of reconstruction, alteration, or addition to, the facilities identified in this paragraph, and paragraph (6) or any other building subject to licensure as a general acute care hospital, acute psychiatric hospital, correctional treatment center, or nursing facility, as defined in subdivisions (a), (b), (j), and (k) of Section 1250, operated or to be operated by the Department of Corrections and Rehabilitation, or by a law enforcement agency of a city, county, or city and county, only the reconstruction, alteration, or addition, itself, and not the building as a whole, nor any other aspect thereof, shall be required to comply with this chapter or the regulations adopted pursuant thereto.

(8) A freestanding building used, or designed to be used, as a congregate living health facility, as defined in subdivision (i) of Section 1250.

(9) A freestanding building used, or designed to be used, as a hospice facility, as defined in subdivision (n) of Section 1250.

(Amended by Stats. 2013, Ch. 76, Sec. 131. Effective January 1, 2014.)



129730

(a)  Space for the following functions shall be considered “outpatient clinical services,” when provided in a freestanding building that is separated from a hospital building where inpatient hospital services are provided: administrative space; central sterile supply; storage; morgue and autopsy facilities; employee dressing rooms and lockers; janitorial and housekeeping facilities; and laundry.

(b)  The outpatient portions of the following services may also be delivered in a freestanding building and shall be considered “outpatient clinical services:” surgical; chronic dialysis; psychiatry; rehabilitation; occupational therapy; physical therapy; maternity; dentistry; and chemical dependency.

(c)  Services that duplicate basic services, as defined in subdivision (a) of Section 1250, or services that are provided as part of a basic service, but are not required for facility licensure may also be provided in a freestanding building.

(d)  The office shall not approve any plans that propose to locate any function listed in subdivision (a) in a freestanding building until the State Department of Health Services certifies to the office that it has received and approved a plan acceptable to the State Department of Health Services that demonstrates how the health facility will continue to provide all basic services in the event of any emergency when the freestanding building may no longer remain functional.

(e)  Services listed in subdivisions (b) and (c) are subject to the same 25-percent inpatient limitation described in Section 129725.

(Amended by Stats. 1998, Ch. 369, Sec. 4. Effective January 1, 1999.)



129735

“Light steel frame construction” means building construction using bearing walls composed of light gauge steel studs for its primary vertical support systems.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129740

“Office” means the Office of Statewide Health Planning and Development.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129745

“Structural engineer” means a person who is validly certified to use the title structural engineer under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 3 - General Requirements and Administration

129750

The office shall observe the construction of, or addition to, any hospital building or the reconstruction or alteration of any hospital building, as it deems necessary to comply with this chapter for the protection of life and property.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129760

The governing board of each hospital or other hospital governing authority, before adopting any plans for the hospital building, shall submit the plans to the office for approval and shall pay the fees prescribed in this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129761

The office shall use, to the extent possible, information technology to facilitate the timely performance of its duties and responsibilities under this chapter.

(Added by Stats. 2008, Ch. 506, Sec. 2. Effective January 1, 2009.)



129765

(a) Except as set forth in subdivision (b), the application for approval of the plans shall be accompanied by the plans, including full, complete, and accurate specifications, and structural design computations, which shall comply with the requirements prescribed by the office. The office may permit electronic submission, review, and approval of plans.

(b) Notwithstanding subdivision (a), the office, in its sole discretion, may enter into a written agreement with the hospital governing authority for the phased submittal and approval of plans. The office shall charge a fee for the review and approval of plans submitted pursuant to this subdivision. This fee shall be based on the estimated cost, but shall not exceed the actual cost, of the entire phased review and approval process for those plans. This fee shall be deducted from the application fee pursuant to Section 129785.

(Amended by Stats. 2008, Ch. 506, Sec. 3. Effective January 1, 2009.)



129770

(a)  The office shall pass upon and approve or reject all plans for the construction or the alteration of any hospital building, independently reviewing the design to assure compliance with the requirements of this chapter. The office shall review the structural systems and related details, including the independent review of the geological data. Geological data shall be reviewed by an engineering geologist, and structural design data shall be reviewed by a structural engineer.

(b)  Whenever the office finds a violation of this chapter that requires correction, a citation of the violation shall be issued to the hospital governing board or authority in writing and shall include a proper reference to the regulation or statute being violated.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129775

(a)  Except as otherwise provided in subdivision (b), plans submitted pursuant to this chapter for work that affects structural elements shall contain an assessment of the nature of the site and potential for earthquake damage, based upon geologic and engineering investigations and reports by competent personnel of the causes of earthquake damage. One-story Type V wood frame or light steel frame, or light steel and wood frame construction of 4,000 square feet or less, shall be exempt from the provisions of this section, unless the project is within a special study zone established pursuant to Section 2622 of the Public Resources Code.

(b)  The requirements of subdivision (a) may be waived by the office when the office determines that these requirements for the proposed hospital project are unnecessary and would not be beneficial to the safety of the public. The office, after consultation with the Building Safety Board, shall adopt regulations defining the criteria upon which the determination of a waiver shall be made.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129780

The engineering investigation shall be correlated with the geologic evaluation made pursuant to Section 129775.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129785

(a)  (1)  The office shall determine an application filing fee that will cover the costs of administering this chapter. For a hospital facility, as defined in subdivision (a), (b), or (f) of Section 1250, the fee shall not exceed 2 percent of a project’s estimated construction cost. For a skilled nursing or intermediate care facility, as defined in subdivision (c), (d), (e), or (g) of Section 1250, the fee shall not exceed 1.5 percent of a project’s estimated construction cost. Application filing fees shall be established in accordance with applicable procedures established in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(2)  Notwithstanding paragraph (1), the minimum application filing fee in any case shall be two hundred fifty dollars ($250).

(b)  The office shall issue an annual permit upon submission of an application, pursuant to Section 129765, for one or more projects of a hospital facility, as defined in subdivision (a), (b), or (f) of Section 1250, if the total estimated construction cost is fifty thousand dollars ($50,000) or less per fiscal year. The fee for the annual permit shall be five hundred dollars ($500) and shall be in lieu of an application filing fee. The annual permit shall cover all projects undertaken for a particular hospital facility up to a total estimated construction cost of fifty thousand dollars ($50,000) during the state fiscal year in which the annual permit is issued. If a hospital facility chooses not to apply for an annual permit to cover a project or projects costing fifty thousand dollars ($50,000) or less in total, the hospital facility may instead submit the project or projects for review and approval as otherwise specified in this chapter, including paying the application filing fee determined under subdivision (a).

(c)  The office shall issue an annual permit upon submission of an application, pursuant to Section 129765, for one or more projects of a skilled nursing or intermediate care facility, as defined in subdivision (c), (d), (e), or (g) of Section 1250, if the total estimated construction cost is twenty-five thousand dollars ($25,000) or less per fiscal year. The fee for the annual permit shall be two hundred fifty dollars ($250) and shall be in lieu of an application filing fee. The annual permit shall cover all projects undertaken for a particular skilled nursing or intermediate care facility up to a total estimated construction cost of twenty-five thousand dollars ($25,000) during the state fiscal year in which the annual permit is issued. If a skilled nursing or intermediate care facility chooses not to apply for an annual permit to cover a project or projects costing twenty-five thousand dollars ($25,000) or less in total, the skilled nursing or intermediate care facility may instead submit the project or projects for review and approval as otherwise specified in this chapter, including paying the application filing fee determined under subdivision (a).

(d)  If the actual construction cost exceeds the estimated construction cost by more than 5 percent, a further fee shall be paid to the office, based on the above schedule and computed on the amount that the actual cost exceeds the amount of the estimated cost. If the estimated construction cost exceeds the actual construction cost by more than 5 percent, the office shall refund the excess portion of any paid fees, based on the above schedule and computed on the amount that the estimated cost exceeds the amount of the actual cost. A refund is not required if the applicant did not complete construction or alteration of 75 percent of the square footage included in the project, as contained in the approved drawings and specifications for the project. In addition, the office shall adopt regulations specifying other circumstances when the office shall refund to an applicant all or part of any paid fees for projects submitted under this chapter. The regulations shall include, but not be limited to, refunds of paid fees for a project that is determined by the office to be exempt or otherwise not reviewable under this chapter, and for a project that is withdrawn by the applicant prior to the commencement of review by the office of the drawing and specifications submitted for the project. All refunds pursuant to this section shall be paid from the Hospital Building Account in the Architecture Public Building Fund, as established pursuant to Section 129795.

(Amended by Stats. 2004, Ch. 186, Sec. 2. Effective July 23, 2004.)



129787

(a) The payment of the filing fee described in Section 129785 may be postponed by the office if all of the following conditions are met:

(1) The proposed construction or alteration has been proposed as a result of any event that has been declared to be a disaster by the Governor.

(2) The office determines that the applicant cannot presently afford to pay the filing fee.

(3) The applicant has applied for federal disaster relief from the Federal Emergency Management Agency (FEMA) with respect to the disaster described in paragraph (1).

(4) The applicant is expected to receive disaster assistance within one year from the date of the application.

(b) If the office does not receive full payment of any fee for which payment has been postponed pursuant to subdivision (a) within one year from the date of plan approval, the statewide office may request an offset from the Controller for the unpaid amount against any amount owed by the state to the applicant, and may request additional offsets against amounts owed by the state to the applicant until the fee is paid in full. This subdivision shall not be construed to establish an offset as described in the preceding sentence as the exclusive remedy for the collection of any unpaid fee amount as described in that same sentence.

(Amended by Stats. 2007, Ch. 429, Sec. 1. Effective January 1, 2008.)



129790

The office shall propose specific space, architectural, structural, mechanical, plumbing, and electrical standards for correctional treatment centers in cooperation with the Board of Corrections, the Department of Corrections, and the Department of the Youth Authority.

(Amended by Stats. 1998, Ch. 369, Sec. 7. Effective January 1, 1999.)



129795

All fees shall be paid into the State Treasury and credited to the Hospital Building Fund, that is hereby created and continuously appropriated without regard to fiscal years for the use of the office, subject to approval of the Department of Finance, in carrying out this chapter. Adjustments in the amounts of the fees, as determined by the office and approved by the Department of Finance, shall be made within the limits set in Section 129785 in order to maintain a reasonable working balance in the account. Notwithstanding any other provision of law, any moneys collected pursuant to this chapter contained in the hospital building fund established by the Department of Finance, that are in the fund on January 1, 1994, shall be available for expenditure in accordance with this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129800

The director shall request the Department of Finance or the Auditor General to perform an audit of the uses of fees collected pursuant to Section 129785. This audit shall include, but not be limited to, an accounting of staff resources allocated to hospital plan reviews by the office and by the Office of the State Architect in the Department of General Services since these reviews are funded by fees collected pursuant to Section 129785. If the Department of Finance and the Auditor General indicate that other audit responsibilities will prohibit them from performing and completing the audit within six months of being initially requested to do so, then the office may contract with an independent organization to perform the audit.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129805

(a) All plans and specifications shall be prepared under the responsible charge of an architect or a structural engineer, or both. A structural engineer shall prepare the structural design and shall sign plans and specifications related thereto. Administration of the work of construction shall be under the responsible charge of the architect and structural engineer, except that where plans and specifications for alterations or repairs do not affect architectural or structural conditions, the plans and specifications may be prepared under the responsible charge of, and work of construction may be administered by, a professional engineer duly qualified to perform the services and holding a valid certificate under Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code for performance of services in that branch of engineering in which the plans, specifications, and estimates and work of construction are applicable.

(b) The office may exempt projects from the requirements of subdivision (a) where the plans and specifications are not ordinarily, in the standard practice of architecture and engineering, prepared by licensed architects or registered engineers, or both, and are not a component of a project prepared under the responsible charge of a licensed architect or registered engineer, or both. To implement this authority, the office shall adopt regulations, consistent with this section, that specify which projects may be exempted from the requirements of subdivision (a).

(Amended by Stats. 2004, Ch. 192, Sec. 1. Effective January 1, 2005.)



129810

Before commencing any construction or alteration of any hospital building, the written approval of the necessary plans as to safety of design and construction, by the office, shall be obtained.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129812

Notwithstanding any other provision of law, the office may utilize an over-the-counter plan review process.

(Added by Stats. 2008, Ch. 506, Sec. 4. Effective January 1, 2009.)



129815

Any permit or authorization issued or provided pursuant to this chapter shall be subject to Chapter 3 (commencing with Section 15374) of Part 6.7 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129820

No contract for the construction or alteration of any hospital building, made or executed on or after January 1, 1983, by the governing board or authority of any hospital or other similar public board, body, or officer otherwise vested with authority to make or execute the contract, is valid, and no money shall be paid for any work done under the contract or for any labor or materials furnished in constructing or altering the hospital building, unless all of the following requirements are satisfied:

(a)  The plans and specifications comply with this chapter and the requirements contained in the California Building Standards Code.

(b)  The written approval thereof has first been obtained from the office.

(c)  The hospital building is to be accessible to, and usable by, persons with disabilities.

(d)  The plans and specifications comply with the fire and panic safety requirements of the California Building Standards Code.

(Amended by Stats. 1999, Ch. 83, Sec. 118. Effective January 1, 2000.)



129825

(a)  The hospital governing board or authority shall provide for and require competent and adequate inspection during construction or alteration by an inspector satisfactory to the architect or structural engineer, or both, and the office. Except as otherwise provided in subdivision (b), the inspector shall act under the direction of the architect or structural engineer, or both, and be responsible to the board or authority. Nothing in this section shall be construed to prohibit any licensed architect, structural engineer, mechanical engineer, electrical engineer, or any facility maintenance personnel, if approved by the office, from performing the duties of an inspector.

(b)  If alterations or repairs are to be conducted under the supervision of a professional engineer pursuant to Section 129805, the inspector need only be satisfactory to the office and to the professional engineer, and the inspector shall act under the direction of the professional engineer.

(c)  The office shall make an inspection of the hospital buildings and of the work of construction or alteration as in its judgment is necessary or proper for the enforcement of this chapter and the protection of the safety of the public.

Whenever the office finds a violation of this chapter that requires correction, the citation of the violation shall be issued to the hospital governing board or authority in writing and shall include a proper reference to the regulation or statute being violated.

(d)  The office shall approve inspectors that shall be limited to the following:

(1)  “A” inspectors, who may inspect all areas of construction specialty, including, but not limited to, structural.

(2)  “B” inspectors, who may inspect all areas of construction specialty, except structural.

(3)  “C” inspectors, who may inspect one or more areas of construction specialty, including structural, but may not inspect the scope of construction specialties authorized for “A” or “B” inspectors.

(e)  (1)  As part of its approval process, the office shall initially and periodically examine inspectors by giving either a written examination or a written and oral examination. The office may charge a fee for the examination process calculated to cover its costs. Inspectors who have not passed a written examination shall not be approved by the office until they have successfully passed the written examination. No employee of the office performing field inspections or supervising the field inspections shall be approved as an inspector on any construction project pursuant to this chapter for a period of one year after leaving employment of the office.

(2)  The office shall develop regulations for the testing and approval of inspectors.

(Amended by Stats. 1997, Ch. 731, Sec. 2. Effective January 1, 1998.)



129830

From time to time, as the work of construction or alteration progresses and whenever the office requires, the architect or structural engineer, or both, in charge of construction or registered engineer in charge of other work, the inspector on the work, and the contractor shall each make a report, duly verified by him or her, upon a form prescribed by the office showing, of his or her own personal knowledge, that the work during the period covered by the report has been performed and materials used and installed are in accordance with the approved plans and specifications, setting forth detailed statements of fact as required by the office.

The term “personal knowledge,” as used in this section and as applied to the architect or registered engineer, or both, means the personal knowledge that is obtained by periodic visits to the project site of reasonable frequency, for the purpose of general observation of the work, and that is also obtained from the reporting of others as to the progress of the work, testing of materials, and inspection and superintendence of the work that is performed between the periodic visits of the architect or the registered engineer. Reasonable diligence shall be exercised in obtaining the facts.

The term “personal knowledge,” as applied to the inspector, means the actual personal knowledge that is obtained from the inspector’s personal continuous inspection of the work of construction in all stages of its progress at the site where the inspector is responsible for inspection, and when work is carried out away from the site, that personal knowledge that is obtained from the reporting of others on the testing or inspection of materials and workmanship, for compliance with plans, specifications, or applicable standards. Reasonable diligence shall be exercised in obtaining the facts.

The term “personal knowledge,” as applied to the contractor, means the personal knowledge that is obtained from the construction of the building. The exercise of reasonable diligence to obtain the facts is required.

(Amended by Stats. 1998, Ch. 369, Sec. 9. Effective January 1, 1999.)



129835

Upon written request to the office by the governing board or authority of any hospital, the office shall make, or cause to be made, an examination and report on the condition of any hospital building subject to the payment by the governing board or authority of the actual expenses incurred by the office.

(Amended by Stats. 1998, Ch. 369, Sec. 10. Effective January 1, 1999.)



129840

Subsequent to the occurrence of any earthquake, the office may make, or cause to be made, studies of health facilities within the area involved.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129850

Except as provided in Sections 18929 and 18930, the office shall from time to time make any regulations that it deems necessary, proper, or suitable to effectually carry out this chapter. The office shall also propose and submit building standards to the California Building Standards Commission for adoption and approval pursuant to Chapter 4 (commencing with Section 18935) of Part 2.5 of Division 13 relating to seismic safety for hospital buildings.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129851

Written rules and regulations by the office to clarify the application of the California Building Standards Code pursuant to this chapter shall be made available to the public upon request.

(Added by Stats. 2004, Ch. 642, Sec. 3. Effective January 1, 2005.)



129853

(a) The person or entity requesting a copy of construction documents maintained by the office shall bear the actual cost of producing the copy of those documents, including staff time spent retrieving, inspecting, and handling the documents, copying costs, and shipping costs.

(b) The office shall provide an estimate of the costs described in subdivision (a) to the requester before the office begins to make those copies.

(Added by Stats. 2013, Ch. 470, Sec. 1. Effective January 1, 2014.)



129855

The office may enter into any agreements and contracts with any qualified person, department, agency, corporation, or legal entity, as determined by the office, when necessary in order to facilitate the timely performance of the duties and responsibilities relating to the review and inspection of architectural, mechanical, electrical, and plumbing systems of hospital buildings to be constructed or altered or buildings under construction or alteration.

If the office determines that the structural review of plans for a hospital building cannot be completed without undue delay, the office may enter into contractual agreements with private structural engineers or local governments for the purpose of facilitating the timely performance of the duties and responsibilities relating to the review and inspection of plans and specifications of the structural systems of hospital construction projects.

The office, with the advice of the Building Safety Board, shall prepare regulations, containing qualification criteria, for implementing the contractual agreement provisions of this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129856

(a) Contingent on an appropriation in the annual Budget Act, the office shall establish a program for training fire and life safety officers. The goal of this program shall be to provide a sufficient number of qualified persons to facilitate the timely performance of the office’s duties and responsibilities relating to the review of plans and specifications pertaining to the design and observation of construction of hospital buildings and buildings described in paragraphs (2) and (3) of subdivision (b) of Section 129725, in order to ensure compliance with applicable facility design and construction codes and standards.

(b) The office shall prepare a comprehensive report on the training program setting forth its goals, objectives, and structure. The report shall include the number of fire and life safety officers to be trained annually, a timeline for training completion, a process for gathering information to evaluate the training programs efficiency that includes dropout and retention rates, and a mechanism to annually assess the need for the training program to continue. The report shall be submitted to the Joint Legislative Budget Committee by April 1, 2007.

(c) The office may establish other training programs as necessary to ensure that a sufficient number of qualified persons are available to facilitate the timely performance of the office’s duties and responsibilities relating to the review of plans and specifications pertaining to the design and construction of hospital buildings and buildings described in paragraphs (2) and (3) of subdivision (b) of Section 129725, to ensure compliance with applicable safety codes and standards.

(d) If additional training programs are established pursuant to subdivision (c), the office shall prepare a comprehensive report on the training program setting forth its goals, objectives, and structure. The report shall include the number of individuals trained pursuant to subdivision (c) annually, a timeline for training completion, a process for gathering information to evaluate the training programs efficiency that includes dropout and retention rates, and a mechanism to annually assess the need for the training program to continue. The report shall be submitted to the Joint Legislative Budget Committee three years after the training program has been implemented.

(Amended by Stats. 2006, Ch. 693, Sec. 1. Effective January 1, 2007.)






ARTICLE 4 - Special Requirements

129875

Construction or alterations of buildings specified in paragraphs (2) and (3) of subdivision (b) of Section 129725 shall conform to the latest edition of the California Building Standards Code. The office shall independently review and inspect these buildings. For purposes of this section, “construction or alteration” includes the conversion of a building to a purpose specified in paragraphs (2) and (3) of subdivision (b) of Section 129725. Any construction or alteration of any building subject to this section shall be exempt from any plan review and approval or construction inspection requirement of any city or county.

The office may also exempt from the plan review process or expedite those projects undertaken by an applicant for a hospital building that the office determines do not materially alter the mechanical, electrical, architectural, or structural integrity of the facility. The office shall set forth criteria to expedite projects or to implement any exemptions made pursuant to this paragraph.

The Legislature recognizes the relative safety of single-story, wood-frame, and light steel frame construction for use in housing patients requiring skilled nursing and intermediate care services and it is, therefore, the intent of the Legislature to provide for reasonable flexibility in seismic safety standards for these structures. The office shall be reasonably flexible in the application of seismic standards for other buildings by allowing incidental and minor nonstructural additions or nonstructural alterations to be accomplished with simplified written approval procedures as established by the office, with the advice of the Division of the State Architect and the Office of the State Fire Marshal.

The office shall implement, and modify, as necessary, criteria to exempt from the plan review process or expedite those projects for alterations of hospital buildings, and for those specified in paragraphs (2) and (3) of subdivision (b) of Section 129725 that may include, but are not limited to, renovations, remodeling, or installations of necessary equipment such as hot water heaters, air-conditioning units, dishwashers, laundry equipment, handrails, lights, television brackets, small emergency generators (up to 25 kilowatts), storage shelves, and similar plant operations equipment; and decorative materials such as wall coverings, floor coverings, and paint.

The office shall include provisions for onsite field approvals by available office construction advisers and the preapproval of projects that comply with the requirements for which the office has developed standard architectural or engineering detail, or both standard architectural and engineering detail.

(Amended by Stats. 1998, Ch. 369, Sec. 11. Effective January 1, 1999.)



129875.1

(a) Notwithstanding Section 129875, projects for the construction or alterations of buildings specified in paragraph (1) of subdivision (a) of Section 129725 that are single-story, wood-frame or light steel frame construction and buildings specified in paragraphs (2) and (3) of subdivision (b) of Section 129725 shall be exempt from plan review and inspection by the office prior to construction if the facility demonstrates to the office, by written description of the project, that all of the following conditions are met:

(1) The construction or alteration is undertaken to repair existing systems or to keep up the course of normal or routine maintenance.

(2) The construction or alteration either restores the facility to the same operational status, or improves operational status from its operating condition immediately prior to the event, occurrence, or condition that necessitated the alteration.

(3) The scope of the construction or alteration is not ordinarily within the standard of practice of a licensed architect or registered engineer.

(4) The construction or alteration does not degrade the status or condition of the fire and life safety system from the status of the system immediately prior to the event, occurrence, or condition that necessitated the alteration.

(b) Upon completion of construction or alteration of any building subject to this section, and prior to use of the repaired system or other subject of the construction or alteration, the office shall inspect and approve the work. The office may require an interim inspection for code compliance when walls, ceilings, or other materials or finishes will cover the final work.

(c) Upon compliance with subdivision (a), the office shall issue a building permit.

(Added by Stats. 2004, Ch. 453, Sec. 2. Effective January 1, 2005.)



129880

(a) The office may exempt from its plan review process construction or alteration projects for hospital buildings and buildings described in paragraphs (2) and (3) of subdivision (b) of Section 129725 with estimated construction costs of fifty thousand dollars ($50,000) or less. The criteria for exemption shall include, but not be limited to, plans that have been stamped and signed by the design professionals of record.

(b)  Projects that have been split into a series of smaller projects in order to avoid the qualifying dollar limits shall not be approved. The office shall maintain its construction observation mandate to ensure public safety and California Building Standards Code compliance for approved projects.

(c) A presubmittal meeting between the office and the design professionals shall be required for construction or alteration projects for hospital buildings and buildings described in paragraphs (2) and (3) of subdivision (b) of Section 129725 with estimated construction costs of twenty million dollars ($20,000,000) or more.

(d) The office may adopt regulations for this section to make specific the exemption criteria and processes authorized pursuant to subdivision (a), and the complete plan review process required pursuant to subdivision (c).

(Added by Stats. 2006, Ch. 693, Sec. 2. Effective January 1, 2007.)



129885

(a) A city or county, as applicable, shall have plan review and building inspection responsibilities for the construction or alteration of buildings described in paragraph (1) of subdivision (b) of Section 129725. The building standards for the construction or alteration of buildings specified in paragraph (1) of subdivision (b) of Section 129725 established or applied by a city or county, shall not be more restrictive or comprehensive than comparable building standards established, or otherwise applied, to clinics licensed pursuant to Chapter 1 (commencing with Section 1200) of Division 2. For chronic dialysis and surgical services buildings, construction or alteration shall include conversion of a building to a purpose specified in paragraph (1) of subdivision (b) of Section 129725.

(b) Upon the initial submittal to a city or county by the governing authority or owner of a hospital for plan review and building inspection services for buildings described in paragraph (1) of subdivision (b) of Section 129725 for chronic dialysis and surgical services, the city or county shall reply in writing to the hospital as to whether or not the plan review by the city or county will include a certification as to whether or not the clinic project submitted for plan review meets the clinic standards propounded by the office in the California Building Standards Code.

If the city or county indicates that its review will include this certification, it shall do all of the following:

(1) Apply the applicable clinic provisions of the latest edition of the California Building Standards Code.

(2) Certify in writing to the applicant within 30 days of completion of construction whether or not the standards have been met.

(c) If, upon initial submittal, the city or county indicates that its plan review will not include this certification, the governing authority or owner shall submit the plans to the Office of Statewide Health Planning and Development and the office shall review the plans for certification to determine whether or not the clinic project meets the standards propounded by the office in the California Building Standards Code.

(d) When the office performs the certification review, the office shall charge a fee in an amount not to exceed its actual cost.

(e) Notwithstanding subdivision (a), the governing authority of a hospital may request the Office of Statewide Health Planning and Development to perform plan review and building inspection services for buildings described in paragraph (1) of subdivision (b) of Section 129725 and Section 129730. The office shall perform these services upon request and shall charge an amount equal to its standard fee for the construction and alteration of hospital buildings. The construction or alteration of these buildings shall conform to the applicable provisions of the latest edition of the California Building Standards Code for purposes of the plan review and building inspection of the office pursuant to this subdivision. The office shall issue the building permit and certificate of occupancy for these facilities.

(f) A building described in paragraph (1) of subdivision (b) of Section 129725 that is subject to the plan review and building inspection of the office pursuant to subdivision (e), may be designated by the governing authority or owner of the hospital as a “hospital building” as long as the building remains under the jurisdiction of the office. This hospital building shall be reviewed and inspected according to the standards and requirements of the Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983 (Chapter 1 (commencing with Section 129675)).

(g) When a building is accepted for review by the office pursuant to subdivision (e), the governing authority of the hospital shall not request the city or county, as applicable, to conduct plan review and building inspection for any subsequent alteration of the same building, unless written notification is submitted to the office by the governing authority or owner of the hospital.

(Amended by Stats. 2005, Ch. 494, Sec. 2. Effective January 1, 2006.)



129890

(a) Notwithstanding any other provision of law, the office shall, on or before January 1, 1991, set forth and implement criteria for the alteration or construction of buildings specified in subdivision (a) of Section 129725 that provide for onsite field review and approval by construction advisers of the office and provide for preapproval of project plans that comply with the requirements for which the office has developed standard architectural or engineering detail, or both standard architectural and engineering detail.

(b) Onsite field reviews shall be performed by available area construction advisers of the office. The area construction advisers shall have the responsibility to coordinate any approvals required by the State Fire Marshal. The approvals may be obtained prior to the start of construction or on a deferred basis, at the discretion of the area construction adviser.

(c) An annual building permit project classified as a “field review” shall be reviewed and approved by the area construction adviser.

(d) Effective January 1, 1991, all plans submitted for the alteration or construction of buildings specified in subdivision (a) of Section 129725 to the office for plan review shall be evaluated to determine if it is exempt from the plan review process or if it qualifies for an expedited plan review. The evaluation shall give priority to plans that are for minor renovation, remodeling, or installation of equipment.

(Amended by Stats. 2006, Ch. 538, Sec. 447. Effective January 1, 2007.)



129895

(a) The office shall adopt by regulations seismic safety standards for hospital equipment anchorages, as defined by the office, to include, but not be limited to, architectural, mechanical, and electrical components, supports, and attachments. Those regulations shall include criteria for the testing of equipment anchorages.

(b) Any fixed hospital equipment anchorages purchased or acquired on or after either the effective date of the regulations adopted pursuant to subdivision (a) shall not be used or installed in any hospital building unless the equipment anchorages are approved by the office.

(c) Manufacturers, designers, or suppliers of equipment anchorages may submit data sufficient for the office to evaluate equipment anchorages’ seismic safety prior to the selection of equipment anchorages for any specific hospital building.

(d) The office may charge a fee based on the actual costs incurred by it for data review, approvals, and field inspections pursuant to this section.

(Amended by Stats. 2007, Ch. 429, Sec. 2. Effective January 1, 2008.)



129900

Notwithstanding any other provision of law, plans for the construction or alteration of any hospital building, or any building specified in Section 129875, that are prepared by or under the supervision of the Department of General Services shall not require the review and approval of the office. In lieu of review and approval by the office, the Department of General Services shall certify to the office that the plans are in full conformance with all applicable building standards and the requirements of this chapter. The Department of General Services shall also observe all aspects of construction and alteration, including the architectural, structural, mechanical, plumbing and electrical systems.

It is the intent of the Legislature that projects developed by, or under the supervision of, the Department of General Services shall still meet all applicable building standards published in the State Building Standards Code relating to the regulation of hospital projects where applicable, and all regulations adopted pursuant to this chapter and all other applicable state laws.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129905

Subject to the complete exemption contained in paragraphs (6) and (7) of subdivision (b) of Section 129725, and notwithstanding any other provision of law, plans for the construction or alteration of any hospital building, as defined in Section 1250, or any building specified in Section 129875, that are prepared by or under the supervision of the Department of Corrections or on behalf of the Department of the Youth Authority, shall not require the review and approval of the statewide office. In lieu of review and approval by the statewide office, the Department of Corrections and the Department of the Youth Authority shall certify to the statewide office that their plans and construction are in full conformance with all applicable building standards, including, but not limited to, fire and life and safety standards, and the requirements of this chapter for the architectural, structural, mechanical, plumbing, and electrical systems. The Department of Corrections and the Department of the Youth Authority shall use a secondary peer review procedure to review designs to ensure the adherence to all design standards for all new construction projects, and shall ensure that the construction is inspected by a competent, onsite inspector to ensure the construction is in compliance with the design and plan specifications.

Subject to the complete exemption contained in paragraphs (6) and (7) of subdivision (b) of Section 129725, and notwithstanding any other provision of law, plans for the construction or alteration of any correctional treatment center that are prepared by or under the supervision of a law enforcement agency of a city, county, or city and county shall not require the review and approval of the statewide office. In lieu of review and approval by the statewide office, the law enforcement agency of a city, county, or city and county shall certify to the statewide office that the plans and construction are in full conformance with all applicable building standards, including, but not limited to, fire and life and safety standards, and the requirements of this chapter for the architectural, structural, mechanical, plumbing, and electrical systems.

It is the intent of the Legislature that, except as specified in this section, all hospital buildings as defined by this chapter constructed by or under the supervision of the Department of Corrections or local law enforcement agencies, or constructed on behalf of the Department of the Youth Authority shall at a minimum meet all applicable regulations adopted pursuant to this chapter and all other applicable state laws.

(Amended by Stats. 2002, Ch. 351, Sec. 11. Effective January 1, 2003.)






ARTICLE 5 - Building Safety Board

129925

There is in the office a Hospital Building Safety Board that shall be appointed by the director. The board shall advise the director and, notwithstanding Section 13142.6 and except as provided in Section 18945, shall act as a board of appeals in all matters relating to the administration and enforcement of building standards relating to the design, construction, alteration, and seismic safety of hospital building projects submitted to the office pursuant to this chapter.

Further, notwithstanding Section 13142.6, the board shall act as the board of appeals in matters relating to all fire and panic safety regulations and alternate means of protection determinations for hospital building projects submitted to the office pursuant to this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129930

The board shall consist of 16 members appointed by the director of the office. Of the appointive members, two shall be structural engineers, two shall be architects, one shall be an engineering geologist, one shall be a geotechnical engineer, one shall be a mechanical engineer, one shall be an electrical engineer, one shall be a hospital facilities manager, one shall be a local building official, one shall be a general contractor, one shall be a fire and panic safety representative, one shall be a hospital inspector of record, and three shall be members of the general public.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129932

(a)  Each member shall be appointed by the director for a term of four years and shall hold office until the appointment and qualification of his or her successor or until one year has elapsed since the expiration of the term for which he or she was appointed, whichever first occurs. No person shall serve as a member of the board for more than two consecutive terms. The director may remove any member of the board for neglect of duty or other just cause.

(b)  The terms of the appointive members of the board who are in office before January 1, 1994, shall expire as follows:

(1)  The terms of two members shall expire January 1, 1994.

(2)  The terms of two members shall expire January 1, 1995.

(3)  The terms of two members shall expire January 1, 1996.

(4)  The terms of two members shall expire January 1, 1997.

(5)  The terms of three members shall expire January 1, 1998.

(6)  The terms of three members shall expire January 1, 1999.
The terms shall expire in the same relative order as the original appointment dates.

(c)  Vacancies occurring during a term shall be filled by appointment for the unexpired term.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129935

Appointive members, except for the public members, shall be qualified by close connection with hospital design and construction and highly knowledgeable in their respective fields with particular reference to seismic safety. Appointive members, except for the public members, shall be appointed from nominees recommended by the governing bodies of the Structural Engineers Association of California; the American Institute of Architects; the Earthquake Engineering Research Institute; the Association of Engineering Geologists; the Consulting Engineers and Land Surveyors of California; the California Association of Local Building Officials; the American Society for Heating, Refrigerating, and Air-Conditioning Engineers, Inc.; the California Association of Hospitals and Health Systems; the Associated General Contractors of California; the American Construction Inspectors’ Association; and the California Fire Chiefs’ Association. Board members shall be residents of California.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129940

(a)  There shall be six ex officio members of the board, who shall be the director of the office, the State Fire Marshal, the State Geologist, the Executive Director of the California Building Standards Commission, the State Director of Health Services, and the Deputy Director of the Division of Facilities Development in the office, or their officially designated representatives.

(b)  The director may also appoint up to three additional ex officio members, with the advice of the chair. On January 1, 1994, director-appointed ex officio members may continue to serve until appointment of their successors by the director.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129942

(a)  Only appointed members shall vote at board meetings.

(b)  Appointed members, ex officio members, and others appointed to a committee, including an appeal committee, by the chair, may vote at committee meetings.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129945

The chair of the board shall be an appointive member and shall be elected by a majority of the appointive members.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129950

The board shall be served by an executive director who shall be a member of the office staff.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129955

The Building Safety Board shall convene upon request of the chairperson thereof. The chairperson may convene a meeting of the board whenever it may be necessary, in the chairperson’s judgment, for the board to meet. The board shall adopt rules of procedure as necessary to enable it to perform its duties. The chairperson shall, at his or her discretion, or upon instructions from the board, designate subcommittees to study and report back to the board upon any technical subject or matter for which an independent review or further study is desired.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129960

Members of the board shall be reimbursed from the Hospital Building Account in the Architecture Public Building Fund for their reasonable actual expenses in attending meetings conducted to carry out the provisions of this chapter, and they shall receive from that account per diem of one hundred dollars ($100) for each day actually spent in the discharge of official duties where attendance at one or more publicly scheduled meetings or hearings of the board is required by the board’s chairperson. However, they shall receive no other compensation from that account for their services.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 6 - Enforcement

129975

The director of the office may conduct studies relating to the implementation of this chapter to ensure that the implementation of its provisions results in the least amount of increases in costs, staffing, and regulation.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129980

Whenever any construction or alteration of any hospital building is being performed contrary to the provisions of this chapter, the office may order the construction or alteration stopped by written notice served upon any persons engaged in or causing the work to be done. Upon service of the written notice, all construction or alteration shall cease until an authorization to remove the notice is issued by the office. Any person so served shall, upon request made within 15 days of the written notice, be entitled to a hearing pursuant to Section 11506 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129985

(a)  Whenever it is necessary to make an inspection to enforce any of the provisions of this chapter or whenever the office or its authorized representatives has reasonable cause to believe that there exists in any building or upon any premises any condition or a violation of any applicable building standards that makes the building or premises unsafe, dangerous, or hazardous, the office or its authorized representatives may enter the building or premises at any reasonable time to make an inspection or to perform any authorized duty. Prior to an entry authorized by this section, the authorized representatives of the office shall first present proper identification and credentials and request entry. In the event that the building or premises are unoccupied, there shall be a reasonable effort made to locate the owner or other person or persons having control or charge of the building or premises in order to request an entry. If a request for entry is refused, the office or its authorized representatives shall have recourse to any remedy prescribed by law to secure entry.

(b)  Whenever the owner, occupant, or other person having control or charge of the building or premises is presented with a proper inspection warrant or other authorization prescribed by law to secure entry and a request for entry is made, the owner, occupant, or other person having control or charge of the building or premises shall promptly permit the entry of the authorized representatives of the office for the purpose of inspection and examination authorized by this chapter.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



129990

The office may order the vacating of any building or structure found to have been in violation of the adopted regulations of the office and may order the use of the building or structure discontinued within the time prescribed by the office upon the service of notice to the owner or other person having control or charge of the building or structure. Any owner or person having control so served shall, upon request made within 15 days of the written notice, be entitled to a hearing pursuant to Section 11506 of the Government Code.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 7 - Penalties

129998

(a)  Any person who violates any provision of this chapter is guilty of a misdemeanor.

(b)  This section shall not apply to correctional treatment centers. This subdivision shall not affect any civil or administrative liability against correctional treatment centers or persons employed by these centers. This subdivision shall remain operative only until January 1, 1994.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)






ARTICLE 8 - New State Responsibilities For Seismic Safety in Hospitals

130000

(a) The Legislature hereby finds and declares the following:

(1) The Alfred E. Alquist Hospital Facilities Seismic Safety Act of 1983 was created because of the loss of life in the collapse of hospitals during the Sylmar earthquake of 1971.

(2) We were reminded of the vulnerability of hospitals in the Northridge earthquake of January 17, 1994.

(3) Several hospitals built prior to the act suffered major damage and had to be evacuated.

(4) Hospitals built to the Alfred E. Alquist Hospital Facilities Seismic Safety Act standards resisted the Northridge earthquakes with very little structural damage demonstrating the value and necessity of this act.

(5) Both pre- and post-act hospitals suffered damage to architecture and to power and water systems that prevented hospitals from being operational, caused the loss of one life, triggered evacuations, unacceptable property losses, and added additional concerns on emergency medical response.

(6) An earthquake survivability inventory of California’s hospitals completed by the Office of Statewide Health Planning and Development in December 1989 indicated that over 83 percent of the state’s hospital beds were in buildings that did not comply with the Alfred E. Alquist Hospital Facilities Seismic Safety Act because they were issued permits prior to the effective date of the act. Furthermore, 26 percent of the beds are in buildings posing significant risks of collapse since they were built before modern earthquake codes. The older hospitals pose significant threats of collapse in major earthquakes and loss of functions in smaller or more distant earthquakes.

(7) The 1989 survey also states: “Of the 490 hospitals surveyed, nine hospitals are in Alquist–Priolo Earthquake Fault Rupture Zones, 31 are in areas subject to soil liquefaction, 14 in areas with landslide potential, 33 in flood zones, and 29 have a possible loss or disruption of access. Two hundred five hospitals had no emergency fuel for their main boilers on hand, 19 had no emergency fuel for their emergency generators. Onsite emergency potable water was available at 273 hospitals and nonpotable water was available at 102 hospitals. Four hundred eighteen hospitals had emergency radios onsite, and 419 hospitals had inadequate or partially adequate equipment anchorage. In terms of available emergency preparedness, inadequate or partially inadequate equipment anchorage is still the most widespread shortcoming.”

(8) This survey identifies many of the shortcomings that caused 23 hospitals to suspend some or all operations after the Northridge earthquake. However, one hospital was rebuilt to comply with the Alfred E. Alquist Hospital Facilities Seismic Safety Act after an older hospital building had partially collapsed in the 1971 Sylmar earthquake. The rebuilt hospital suffered failures in water distribution systems and had to be evacuated.

(9) The state must rely on hospitals to support patients and offer medical aid to earthquake victims.

(b) Therefore, it is the intent of the Legislature, that:

(1) By enacting this article, the state shall take steps to ensure that the expected earthquake performance of hospital buildings housing inpatients and providing primary basic services is disclosed to public agencies that have a need and a right to know, because the medical industry cannot immediately bring all hospital buildings into compliance with the Alfred E. Alquist Hospital Facilities Seismic Safety Act.

(2) The state shall encourage structural retrofits or replacements of hospital buildings housing inpatients and providing primary basic services that place lives at risk because of their potential for collapse during an earthquake.

(3) The state shall also encourage retrofits and enhancements to critical hospital architecture, equipment, and utility and communications systems to improve the ability of hospitals to remain operational for those hospitals that do not pose risk to life.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



130005

By June 30, 1996:

(a) The Office of Statewide Health Planning and Development, hereinafter called the office, shall develop definitions of earthquake performance categories for earthquake ground motions for both new and existing hospitals that are:

(1) Reasonably capable of providing services to the public after a disaster, designed and constructed to resist, insofar as practical, the forces generated by earthquakes, gravity, and winds, and in full compliance with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act.

(2) In substantial compliance with the pre-1973 California Building Standards Codes, but not in substantial compliance with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act. These buildings may not be repairable or functional but will not significantly jeopardize life.

(3) Potentially at significant risk of collapse and that represent a danger to the public.

(b) The office may define other earthquake performance categories as it deems necessary to meet the intent of this article and the Alfred E. Alquist Hospital Facilities Seismic Safety Act.

(c) Earthquake performance categories shall also include subgradations for risk to life, structural soundness, building contents, and nonstructural systems that are critical to providing basic services to hospital inpatients and the public after a disaster.

(d) Earthquake performance categories shall, as far as practicable, use language consistent with definitions and concepts as developed in the model codes and other state and federal agencies. Where the office finds that deviations from other’s definitions and concepts are necessary and warranted to comply with the intent of the Alfred E. Alquist Hospital Facilities Seismic Safety Act, the act that added this article, or the specific nature or functions of hospitals, the office shall provide supporting documentation that justifies these differences.

(e) Insofar as practicable, the office shall define rapid seismic evaluation procedures that will allow owners to determine with reasonable certainty the existing applicable earthquake performance categories and the minimum acceptable earthquake performance categories for hospital buildings. These procedures shall allow for abbreviated analysis when known vulnerability is clear and when construction in accordance with post-1973 codes allows for an evaluation focusing on limited structural and nonstructural elements.

(f) The office, in consultation with the Hospital Building Safety Board, shall develop regulations to identify the most critical nonstructural systems and to prioritize the timeframes for upgrading those systems that represent the greatest risk of failure during an earthquake.

(g) The office shall develop regulations as they apply to the administration of seismic standards for retrofit designs, construction, and field reviews for the purposes of this article.

(h) The office shall develop regulations for the purpose of reviewing requests and granting delays to hospitals demonstrating a need for more time to comply with Section 130060.

(i) The office shall submit all information developed pursuant to subdivisions (a) to (f), inclusive, to the California Building Standards Commission by June 30, 1996.

(j) The office shall submit all information developed pursuant to subdivisions (g) and (h) to the California Building Standards Commission by December 31, 1996.

(k) “Hospital building,” as used in Article 8 and Article 9 of this chapter means a hospital building as defined in Section 129725 and that is also licensed pursuant to subdivision (a) of Section 1250, but does not include these buildings if the beds licensed pursuant to subdivision (a) of Section 1250, as of January 1, 1995, comprise 10 percent or less of the total licensed beds of the total physical plant, and does not include facilities owned or operated, or both, by the Department of Corrections.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



130010

The office is responsible for reviewing and approving seismic evaluation reports, compliance schedules and construction documents that are developed by hospital owners, and field review of construction for work done pursuant to this article.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



130020

(a) By December 31, 1996, the California Building Standards Commission shall review, revise as necessary and adopt earthquake performance categories, seismic evaluation procedures, and standards and timeframes for upgrading the most critical nonstructural systems as developed by the office. By June 30, 1997, the California Building Standards Commission shall review, revise as necessary, and adopt seismic retrofit building standards and procedures for reviewing requests and granting delays to hospitals that demonstrate a need for more time to comply with Section 130060.

(b) For purposes of this section all submittals made by the office pursuant to subdivisions (i) and (j) of Section 130005 shall be deemed as emergency regulations and adopted as such.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



130025

(a) In the event of a seismic event, or other natural or manmade calamity that the office believes is of a magnitude so that it may have compromised the structural integrity of a hospital building, or any major system of a hospital building, the office shall send one or more authorized representatives to examine the structure or system. “System” for these purposes shall include, but not be limited to, the electrical, mechanical, plumbing, and fire and life safety system of the hospital building. If, in the opinion of the office, the structural integrity of the hospital building or any system has been compromised and damaged to a degree that the hospital building has been made unsafe to occupy, the office may cause to be placed on the hospital building either a red tag, a yellow tag, or a green tag.

(b) A “red” tag shall mean the hospital building is unsafe and shall be evacuated immediately. Access to red-tagged buildings shall be restricted to persons authorized by the office to enter.

(c) A “yellow” tag shall mean that the hospital building has been authorized for limited occupancy, and the authorized representative of the office shall write directly on the yellow tag that portion of the hospital building that may be entered with or without restriction and those portions that may not.

(d) A “green” tag shall mean the hospital building and all of its systems have been inspected by an authorized agent of the office, and have been found to be safe for use and occupancy.

(e) Any law enforcement or other public safety agency of this state shall grant access to hospital buildings by authorized representatives of the office upon the showing of appropriate credentials.

(f) For purposes of this section, “hospital building” includes the buildings referred to in paragraphs (2) and (3) of subdivision (b) of Section 129725.

(Added by renumbering Section 15097.105 (as amended by Stats. 1995, Ch. 543) by Stats. 1996, Ch. 1023, Sec. 203. Effective September 29, 1996.)






ARTICLE 9 - Hospital Owner Responsibilities

130050

(a)  Within three years after the adoption of the standards described in Section 130020, owners of all general acute care hospitals shall:

(1)  Conduct seismic evaluations in accordance with procedures developed by the office pursuant to subdivision (e) of Section 130005 and submit evaluations to the office for its review and approval.

(2)  Identify the most critical nonstructural systems that represent the greatest risk of failure during an earthquake and submit the timetables for upgrading those systems pursuant to subdivision (f) of Section 130005 to the office for its review and approval.

(3)  With respect to the nonstructural performance evaluation required by this subdivision, the evaluation need not exceed those required by the nonstructural performance category the hospital owner has elected. Additional evaluations shall be obtained if the hospital owner elects to obtain a higher nonstructural performance category at a future date. A hospital owner shall report to the office all deficiencies that are pertinent to the nonstructural performance category the hospital owner has elected to attain. A complete nonstructural evaluation and list of nonstructural deficiencies shall be submitted to the office prior to the hospital owner selling or leasing the hospital to another party.

(b)  Within three years after the adoption of standards described in Section 130020, owners of all general acute care hospitals shall prepare a plan and compliance schedule for each building under the office’s jurisdiction that indicates the steps by which the hospital intends to bring their hospital buildings into substantial compliance with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act and this act, identifies the phasing out of or retrofit of noncomplying structures and systems, or outlines steps for relocation of acute care services to facilities that comply with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act and this act, and presents comprehensive plans and compliance schedules to the office for its review and approval, and integrates this schedule into the facility’s master plan.

(c)  Owners of all general acute care hospitals may be granted a one year allowance from the requirements of subdivision (b) by the office if they demonstrate a need for more time to prepare plans and compliance schedules for their buildings.

(Amended by Stats. 2001, Ch. 228, Sec. 3. Effective September 4, 2001.)



130055

Within 60 days following the office’s approval of the report submitted pursuant to subdivision (b) of Section 130050, general acute hospital building owners shall do all of the following:

(a) Inform the local office of emergency services or the equivalent agency, the Office of Emergency Services, and the office, of each building’s expected earthquake performance.

(b) Include all pertinent information regarding the building’s expected earthquake performance in emergency training, response, and recovery plans.

(c) Include all pertinent information regarding the building’s expected earthquake performance in capital outlay plans.

(Amended by Stats. 2013, Ch. 352, Sec. 395. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



130060

(a) (1) After January 1, 2008, any general acute care hospital building that is determined to be a potential risk of collapse or pose significant loss of life shall only be used for nonacute care hospital purposes, unless an extension of this deadline has been granted and either of the following occurs before the end of the extension:

(A) A replacement building has been constructed and a certificate of occupancy has been granted by the office for the replacement building.

(B) A retrofit has been performed on the building and a construction final has been obtained by the office.

(2) An extension of the deadline may be granted by the office upon a demonstration by the owner that compliance will result in a loss of health care capacity that may not be provided by other general acute care hospitals within a reasonable proximity. In its request for an extension of the deadline, a hospital shall state why the hospital is unable to comply with the January 1, 2008, deadline requirement.

(3) Prior to granting an extension of the January 1, 2008, deadline pursuant to this section, the office shall do all of the following:

(A) Provide public notice of a hospital’s request for an extension of the deadline. The notice, at a minimum, shall be posted on the office’s Internet Web site, and shall include the facility’s name and identification number, the status of the request, and the beginning and ending dates of the comment period, and shall advise the public of the opportunity to submit public comments pursuant to subparagraph (C). The office shall also provide notice of all requests for the deadline extension directly to interested parties upon request of the interested parties.

(B) Provide copies of extension requests to interested parties within 10 working days to allow interested parties to review and provide comment within the 45-day comment period. The copies shall include those records that are available to the public pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(C) Allow the public to submit written comments on the extension proposal for a period of not less than 45 days from the date of the public notice.

(b) (1) It is the intent of the Legislature, in enacting this subdivision, to facilitate the process of having more hospital buildings in substantial compliance with this chapter and to take nonconforming general acute care hospital inpatient buildings out of service more quickly.

(2) The functional contiguous grouping of hospital buildings of a general acute care hospital, each of which provides, as the primary source, one or more of the hospital’s eight basic services as specified in subdivision (a) of Section 1250, may receive a five-year extension of the January 1, 2008, deadline specified in subdivision (a) of this section pursuant to this subdivision for both structural and nonstructural requirements. A functional contiguous grouping refers to buildings containing one or more basic hospital services that are either attached or connected in a way that is acceptable to the State Department of Health Care Services. These buildings may be either on the existing site or a new site.

(3) To receive the five-year extension, a single building containing all of the basic services or at least one building within the contiguous grouping of hospital buildings shall have obtained a building permit prior to 1973 and this building shall be evaluated and classified as a nonconforming, Structural Performance Category-1 (SPC-1) building. The classification shall be submitted to and accepted by the Office of Statewide Health Planning and Development. The identified hospital building shall be exempt from the requirement in subdivision (a) until January 1, 2013, if the hospital agrees that the basic service or services that were provided in that building shall be provided, on or before January 1, 2013, as follows:

(A) Moved into an existing conforming Structural Performance Category-3 (SPC-3), Structural Performance Category-4 (SPC-4), or Structural Performance Category-5 (SPC-5) and Non-Structural Performance Category-4 (NPC-4) or Non-Structural Performance Category-5 (NPC-5) building.

(B) Relocated to a newly built compliant SPC-5 and NPC-4 or NPC-5 building.

(C) Continued in the building if the building is retrofitted to a SPC-5 and NPC-4 or NPC-5 building.

(4) A five-year extension is also provided to a post-1973 building if the hospital owner informs the Office of Statewide Health Planning and Development that the building is classified as SPC-1, SPC-3, or SPC-4 and will be closed to general acute care inpatient service use by January 1, 2013. The basic services in the building shall be relocated into a SPC-5 and NPC-4 or NPC-5 building by January 1, 2013.

(5) SPC-1 buildings, other than the building identified in paragraph (3) or (4), in the contiguous grouping of hospital buildings shall also be exempt from the requirement in subdivision (a) until January 1, 2013. However, on or before January 1, 2013, at a minimum, each of these buildings shall be retrofitted to a SPC-2 and NPC-3 building, or no longer be used for general acute care hospital inpatient services.

(c) On or before March 1, 2001, the office shall establish a schedule of interim work progress deadlines that hospitals shall be required to meet to be eligible for the extension specified in subdivision (b). To receive this extension, the hospital building or buildings shall meet the year 2002 nonstructural requirements.

(d) A hospital building that is eligible for an extension pursuant to this section shall meet the January 1, 2030, nonstructural and structural deadline requirements if the building is to be used for general acute care inpatient services after January 1, 2030.

(e) Upon compliance with subdivision (b), the hospital shall be issued a written notice of compliance by the office. The office shall send a written notice of violation to hospital owners that fail to comply with this section. The office shall make copies of these notices available on its Internet Web site.

(f) (1) A hospital that has received an extension of the January 1, 2008, deadline pursuant to subdivision (a) or (b) may request an additional extension of up to two years for a hospital building that it owns or operates and that meets the criteria specified in paragraph (2), (3), or (5).

(2) The office may grant the additional extension if the hospital building subject to the extension meets all of the following criteria:

(A) The hospital building is under construction at the time of the request for extension under this subdivision and the purpose of the construction is to meet the requirements of subdivision (a) to allow the use of the building as a general acute care hospital building after the extension deadline granted by the office pursuant to subdivision (a) or (b).

(B) The hospital building plans were submitted to the office and were deemed ready for review by the office at least four years prior to the applicable deadline for the building. The hospital shall indicate, upon submission of its plans, the SPC-1 building or buildings that will be retrofitted or replaced to meet the requirements of this section as a result of the project.

(C) The hospital received a building permit for the construction described in subparagraph (A) at least two years prior to the applicable deadline for the building.

(D) The hospital submitted a construction timeline at least two years prior to the applicable deadline for the building demonstrating the hospital’s intent to meet the applicable deadline. The timeline shall include all of the following:

(i) The projected construction start date.

(ii) The projected construction completion date.

(iii) Identification of the contractor.

(E) The hospital is making reasonable progress toward meeting the timeline set forth in subparagraph (D), but factors beyond the hospital’s control make it impossible for the hospital to meet the deadline.

(3) The office may grant the additional extension if the hospital building subject to the extension meets all of the following criteria:

(A) The hospital building is owned by a health care district that has, as owner, received the extension of the January 1, 2008, deadline, but where the hospital is operated by an unaffiliated third-party lessee pursuant to a facility lease that extends at least through December 31, 2009. The district shall file a declaration with the office with a request for an extension stating that, as of the date of the filing, the district has lacked, and continues to lack, unrestricted access to the subject hospital building for seismic planning purposes during the term of the lease, and that the district is under contract with the county to maintain hospital services when the hospital comes under district control. The office shall not grant the extension if an unaffiliated third-party lessee will operate the hospital beyond December 31, 2010.

(B) The hospital building plans were submitted to the office and were deemed ready for review by the office at least four years prior to the applicable deadline for the building. The hospital shall indicate, upon submission of its plans, the SPC-1 building or buildings that will be retrofitted or replaced to meet the requirements of this section as a result of the project.

(C) The hospital received a building permit for the construction described in subparagraph (B) by December 31, 2011.

(D) The hospital submitted, by December 31, 2011, a construction timeline for the building demonstrating the hospital’s intent and ability to meet the deadline of December 31, 2014. The timeline shall include all of the following:

(i) The projected construction start date.

(ii) The projected construction completion date.

(iii) Identification of the contractor.

(E) The hospital building is under construction at the time of the request for the extension, the purpose of the construction is to meet the requirements of subdivision (a) to allow the use of the building as a general acute care hospital building after the extension deadline granted by the office pursuant to subdivision (a) or (b), and the hospital is making reasonable progress toward meeting the timeline set forth in subparagraph (D).

(F) The hospital granted an extension pursuant to this paragraph shall submit an additional status report to the office, equivalent to that required by subdivision (c) of Section 130061, no later than June 30, 2013.

(4) An extension granted pursuant to paragraph (3) shall be applicable only to the health care district applicant and its affiliated hospital while the hospital is operated by the district or an entity under the control of the district.

(5) The office may grant the additional extension if the hospital building subject to the extension meets all of the following criteria:

(A) The hospital owner submitted to the office, prior to June 30, 2009, a request for review using current computer modeling utilized by the office and based upon software developed by the Federal Emergency Management Agency (FEMA), referred to as Hazards US, and the building was deemed SPC-1 after that review.

(B) The hospital building plans for the building are submitted to the office and deemed ready for review by the office prior to July 1, 2010. The hospital shall indicate, upon submission of its plans, the SPC-1 building or buildings that shall be retrofitted or replaced to meet the requirements of this section as a result of the project.

(C) The hospital receives a building permit from the office for the construction described in subparagraph (B) prior to January 1, 2012.

(D) The hospital submits, prior to January 1, 2012, a construction timeline for the building demonstrating the hospital’s intent and ability to meet the applicable deadline. The timeline shall include all of the following:

(i) The projected construction start date.

(ii) The projected construction completion date.

(iii) Identification of the contractor.

(E) The hospital building is under construction at the time of the request for the extension, the purpose of the construction is to meet the requirements of subdivision (a) to allow the use of the building as a general acute care hospital building after the extension deadline granted by the office pursuant to subdivision (a) or (b), and the hospital is making reasonable progress toward meeting the timeline set forth in subparagraph (D).

(F) The hospital owner completes construction such that the hospital meets all criteria to enable the office to issue a certificate of occupancy by the applicable deadline for the building.

(6) A hospital located in the County of Sacramento, San Mateo, or Santa Barbara or the City of San Jose that has received an additional extension pursuant to paragraph (2) or (5) may request an additional extension until September 1, 2015, to obtain either a certificate of occupancy from the office for a replacement building, or a construction final from the office for a building on which a retrofit has been performed.

(7) A hospital denied an extension pursuant to this subdivision may appeal the denial to the Hospital Building Safety Board.

(8) The office may revoke an extension granted pursuant to this subdivision for any hospital building where the work of construction is abandoned or suspended for a period of at least one year, unless the hospital demonstrates in a public document that the abandonment or suspension was caused by factors beyond its control.

(g) (1) Notwithstanding subdivisions (a), (b), (c), and (f), and Sections 130061.5 and 130064, a hospital that has received an extension of the January 1, 2008, deadline pursuant to subdivision (a) or (b) also may request an additional extension of up to seven years for a hospital building that it owns or operates. The office may grant the extension subject to the hospital meeting the milestones set forth in paragraph (2).

(2) The hospital building subject to the extension shall meet all of the following milestones, unless the hospital building is reclassified as SPC-2 or higher as a result of its Hazards US score:

(A) The hospital owner submits to the office, no later than September 30, 2012, a letter of intent stating whether it intends to rebuild, replace, or retrofit the building, or remove all general acute care beds and services from the building, and the amount of time necessary to complete the construction.

(B) The hospital owner submits to the office, no later than September 30, 2012, a schedule detailing why the requested extension is necessary, and specifically how the hospital intends to meet the requested deadline.

(C) The hospital owner submits to the office, no later than September 30, 2012, an application ready for review seeking structural reassessment of each of its SPC-1 buildings using current computer modeling based upon software developed by FEMA, referred to as Hazards US.

(D) The hospital owner submits to the office, no later than January 1, 2015, plans ready for review consistent with the letter of intent submitted pursuant to subparagraph (A) and the schedule submitted pursuant to subparagraph (B).

(E) The hospital owner submits a financial report to the office at the time the plans are submitted pursuant to subparagraph (D). The report shall demonstrate the hospital owner’s financial capacity to implement the construction plans submitted pursuant to subparagraph (D).

(F) The hospital owner receives a building permit consistent with the letter of intent submitted pursuant to subparagraph (A) and the schedule submitted pursuant to subparagraph (B), no later than July 1, 2018.

(3) To evaluate public safety and determine whether to grant an extension of the deadline, the office shall consider the structural integrity of the hospital’s SPC-1 buildings based on its Hazards US scores, community access to essential hospital services, and the hospital owner’s financial capacity to meet the deadline as determined by either a bond rating of BBB or below or the financial report on the hospital owner’s financial capacity submitted pursuant to subparagraph (E) of paragraph (2). The criteria contained in this paragraph shall be considered by the office in its determination of the length of an extension or whether an extension should be granted.

(4) The extension or subsequent adjustments granted pursuant to this subdivision may not exceed the amount of time that is reasonably necessary to complete the construction specified in paragraph (2).

(5) If the circumstances underlying the request for extension submitted to the office pursuant to paragraph (2) change, the hospital owner shall notify the office as soon as practicable, but in no event later than six months after the hospital owner discovered the change of circumstances. The office may adjust the length of the extension granted pursuant to paragraphs (2) and (3) as necessary, but in no event longer than the period specified in paragraph (1).

(6) A hospital denied an extension pursuant to this subdivision may appeal the denial to the Hospital Building Safety Board.

(7) The office may revoke an extension granted pursuant to this subdivision for any hospital building when it is determined that any information submitted pursuant to this section was falsified, or if the hospital failed to meet a milestone set forth in paragraph (2), or where the work of construction is abandoned or suspended for a period of at least six months, unless the hospital demonstrates in a publicly available document that the abandonment or suspension was caused by factors beyond its control.

(8) Regulatory submissions made by the office to the California Building Standards Commission to implement this section shall be deemed to be emergency regulations and shall be adopted as emergency regulations.

(9) The hospital owner that applies for an extension pursuant to this subdivision shall pay the office an additional fee, to be determined by the office, sufficient to cover the additional reasonable costs incurred by the office for maintaining the additional reporting requirements established under this section, including, but not limited to, the costs of reviewing and verifying the extension documentation submitted pursuant to this subdivision. This additional fee shall not include any cost for review of the plans or other duties related to receiving a building or occupancy permit.

(10) This subdivision shall become operative on the date that the State Department of Health Care Services receives all necessary federal approvals for a 2011–12 fiscal year hospital quality assurance fee program that includes three hundred twenty million dollars ($320,000,000) in fee revenue to pay for health care coverage for children, which is made available as a result of the legislative enactment of a 2011–12 fiscal year hospital quality assurance fee program.

(Amended by Stats. 2014, Ch. 821, Sec. 1. Effective September 29, 2014.)



130061

(a) An owner of a general acute care hospital building that is classified as a nonconforming Structural Performance Category-1 (SPC-1) building, who has not requested an extension of the deadline described in subdivision (a) or (b) of Section 130060, shall submit a report to the office no later than April 15, 2007, describing the status of each building in complying with the requirements of Section 130060. The report shall identify at least all of the following:

(1) Each building that is subject to subdivision (a) of Section 130060.

(2) The project number or numbers for retrofit or replacement of each building.

(3) The projected construction start date or dates and projected construction completion date or dates.

(4) The building or buildings to be removed from acute care service and the projected date or dates of this action.

(b) An owner of a general acute care hospital building that is classified as a nonconforming, Structural Performance Category-1 (SPC-1) building, who has requested an extension of the deadline described in subdivision (a) or (b) of Section 130060, shall submit a report to the office no later than June 30, 2009, describing the status of each building in complying with the requirements of Section 130060. The report shall identify, at a minimum, all of the following:

(1) Each building that is subject to subdivision (a) of Section 130060.

(2) The project number or numbers for retrofit or replacement of each building.

(3) The projected construction start date or dates and projected construction completion date or dates.

(4) The building or buildings to be removed from acute care service and the projected date or dates of that action.

(c) An owner of a general acute care hospital building that is classified as a nonconforming, Structural Performance Category-1 (SPC-1) building, shall submit a report to the office no later than November 1, 2010, describing the status of each building in complying with the requirements of Section 130060, and annually thereafter shall update the office with any changes or adjustments. The report shall identify at least all of the following:

(1) For each building that is subject to subdivision (a) of Section 130060 that is planned for retrofit or replacement, the report shall identify:

(A)  Whether the hospital owner intends to retrofit or replace the building to SPC-2, SPC-3, SPC-4, or SPC-5.

(B) The deadline, as described in Section 130060 or 130061.5, for retrofit or replacement of the building that the hospital owner intends to meet, and the applicable extension for which the hospital owner has been approved.

(C) The project number or numbers for retrofit or replacement of each building.

(D) The projected construction start date or dates and projected construction completion date or dates.

(E) The most recent project status and approvals.

(F) The number of inpatient beds and patient days, by type of unit and type of service to be provided.

(2) For the building or buildings to be removed from acute care service, the following information shall be included:

(A) The projected date or dates the building will be removed from service.

(B) The planned uses of the building or buildings to be removed from acute care service.

(C) The inpatient services currently delivered in the building or buildings.

(D) The number of inpatient beds and patient days, by type of unit and type of service, for the years 2008, 2009, and 2010.

(E) Whether the general acute care services and beds will be relocated to a new or retrofitted building and any corresponding building sites or project numbers.

(3) Each hospital owner shall also report, for each facility for which any buildings will be removed from acute care service, any net change in the number of inpatient beds, by type of unit and type of service, taking into account beds provided in buildings to be taken out of service, beds provided in buildings to be retrofitted or replaced, and beds provided in any other buildings used for general acute care inpatient services by the facility.

(4) Each hospital owner shall report any general acute care hospital inpatient service that is provided in any general acute care hospital building that is rated SPC-1.

(5) Each hospital owner shall report the final configuration of all buildings on its campus showing how each building will comply with the SPC-5/NPC-4 or 5 requirements, whether by retrofit or by replacement, and the type of services that will be provided in each general acute care hospital building.

(d) The office shall make the information required by subdivisions (a) and (b), available on its Internet Web site within 90 days of receipt of this information.

(e) The office shall make the information required by subdivision (c) available on its Internet Web site within 90 days of receipt of this information. The office shall include the hospital name, hospital owners, and location of the buildings included in the report, and, to the extent possible, for service areas containing buildings for which hospital owners report information pursuant to subdivision (c), include information on the number of inpatient beds, by type of unit and type of service, provided by facilities operating buildings that are classified as SPC-2, SPC-3, SPC-4, and SPC-5.

(f) Hospitals that have not reported pursuant to this section are not eligible for the extension provided in subdivision (f) of Section 130060.

(g) A hospital that has not submitted a report pursuant to this section shall be assessed a fine of ten dollars ($10) per licensed acute care bed per day, but in no case to exceed one thousand dollars ($1,000) per day for each SPC-1 building not in compliance with this section until it has complied with the provisions of this section. These fines shall be deposited into the Hospital Building Fund as specified pursuant to Section 129795. A hospital assessed a fine pursuant to this section may appeal the assessment to the Hospital Building Safety Board.

(Amended by Stats. 2009, Ch. 601, Sec. 3. Effective January 1, 2010.)



130061.5

(a) The Legislature finds and declares the following:

(1) By enacting this section, the Legislature reinforces its commitment to ensuring the seismic safety of hospitals in California. In order to meet that commitment, this section provides a mechanism for hospitals that lack the financial capacity to retrofit Structural Performance Category-1 (SPC-1) buildings by 2013 to, instead, redirect available capital and borrowing capacity to replace those building by 2020. The mechanism is intended to allow these hospitals to meet the seismic requirements, and provide state agencies and the public with more timely and detailed information about the progress these hospitals are making toward seismic safety compliance.

(2) This section requires hospitals seeking this assistance to demonstrate that their financial condition does not allow them to retrofit these buildings by 2013, and requires them to meet specified benchmarks in order to be eligible for the extended timelines set forth in this section. Failure to meet any of these benchmarks shall result in the hospital being noncompliant and subject the hospital to loss of licensure.

(3) It is the intent of the Legislature to ensure the continuation of services in medically underserved communities in which the closure of the hospital would have significant negative impacts on access to health care services in the community.

(4) It is also the intent of the Legislature that this section be implemented very narrowly to target only facilities that are essential providers in underserved communities and that lack the financial capacity to retrofit SPC-1 buildings by 2013.

(b) A hospital owner may meet the requirements of subdivision (a) of Section 130060 by replacing all of its buildings subject to that subdivision by January 1, 2020, if it meets all of the following conditions:

(1) The hospital owner has requested an extension of the deadline described in subdivision (a) or (b) of Section 130060.

(2) (A) The office certifies that the hospital owner lacks the financial capacity to meet the requirements of subdivision (a) of Section 130060 for that building. In order to receive the certification, the hospital owner shall file with the office by January 1, 2009, financial information as required by the office. This information shall include a schedule demonstrating that, as of the end of the hospital owner’s most recent fiscal year for which the hospital owner has filed its annual financial data with the office by July 1, 2007, the hospital owner’s annual financial data for that fiscal year show that the hospital owner meets all of the following financial conditions:

(i) The owner’s net long-term debt to capitalization ratio, as measured by the ratio of net long-term debt to net long-term debt plus equity, was above 60 percent.

(ii) The owner’s debt service coverage, as measured by the ratio of net income plus depreciation expense plus interest expense to current maturities on long-term debt plus interest expense, was below 4.5.

(iii) The owner’s cash-to-debt ratio, as measured by the ratio of cash plus marketable securities plus limited use cash plus limited use investments to current maturities on long-term debt plus net long-term debt, was below 90 percent.

(B) The office shall certify that a hospital owner applying for relief under this subdivision meets each of these financial conditions. For the purposes of this subdivision, a hospital owner shall be eligible for certification only if the annual financial data required by this paragraph for the hospital owners and all of its hospital affiliates, considered in total, meets all of these financial conditions. For purposes of this section, “hospital affiliate” means any hospital owned by an entity that controls, is controlled by, or is under the common control of, directly or through intermediate entity, the entity that owns the specified hospital. The applicant hospital owner shall bear all costs for review, but not to exceed the costs of review, of its financial information.

(3) The hospital owner files with the office, by January 1, 2009, a declaration that the hospital for which the hospital owner is seeking relief under this subdivision shall satisfy all of the following conditions:

(A) The hospital shall maintain a contract with the California Medical Assistance Commission (CMAC) under the selective provider contracting program, unless in an open area as established by CMAC.

(B) The hospital shall maintain at least basic emergency medical services if the hospital provided emergency medical services at the basic or higher level as of July 1, 2007.

(C) The hospital meets any of the following criteria:

(i) The hospital is located within a Medically Underserved Area or a Health Professions Shortage Area designated by the federal government pursuant to Sections 330 and 332 of the federal Public Health Service Act (42 U.S.C. Secs. 254b and 254e).

(ii) The office determines, by means of a health impact assessment, that removal of the building or buildings from service may diminish significantly the availability or accessibility of health care services to an underserved community.

(iii) The CMAC determines that the hospital is essential to providing and maintaining Medi-Cal services in the hospital’s service area.

(iv) The hospital demonstrates that, based on annual utilization data submitted to the office for 2006 or later, the hospital had in one year over 30 percent of all discharges for either Medi-Cal or indigent patients in the county in which the hospital is located.

(4) The hospital owner submits, by January 1, 2010, a facility master plan for all the buildings that are subject to subdivision (a) of Section 130060 that the hospital intends to replace by January 1, 2020. The facility master plan shall identify at least all of the following:

(A) Each building that is subject to subdivision (a) of Section 130060.

(B) The plan to replace each building with buildings that would be in compliance with subdivision (a) of Section 130065.

(C) The building or buildings to be removed from acute care service and the projected date or dates of that action.

(D) The location for any new building or buildings, including, but not limited to, whether the owner has received a permit for that location. The replacement buildings shall be planned within the same service area as the buildings to be removed from service.

(E) A copy of the preliminary design for the new building or buildings.

(F) The number of beds available for acute care use in each new building.

(G) The timeline for completed plan submission.

(H) The proposed construction timeline.

(I) The proposed cost at the time of submission.

(J) A copy of any records indicating the hospital governing board’s approval of the facility plan.

(5) By January 1, 2013, the hospital owner submits to the office a building plan that is deemed ready for review by the office, for each building.

(6) By January 1, 2015, the hospital owner receives a building permit to begin construction, for each building that the owner intends to replace pursuant to the master plan.

(7) Within six months of receipt of the building permit, the hospital owner submits a construction timeline that identifies at least all of the following:

(A) Each building that is subject to subdivision (a) of Section 130060.

(B) The project number or numbers for replacement of each building.

(C) The projected construction start date or dates and projected construction completion date or dates.

(D) The building or buildings to be removed from acute care.

(E) The estimated cost of construction.

(F) The name of the contractor.

(8) Every six months thereafter, the hospital owner reports to the office on the status of the project, including any delays or circumstances that could materially affect the estimated completion date.

(9) The hospital owner pays to the office an additional fee, to be determined by the office, sufficient to cover the additional cost incurred by the office for maintaining all reporting requirements established under this section, including, but not limited to, the costs of reviewing and verifying the financial information submitted pursuant to paragraph (2). This additional fee shall not include any cost for review of the plans or other duties related to receiving a building or occupancy permit.

(c) The office may also approve an extension of the deadline described in subdivision (a) or (b) of Section 130060 for a general acute care hospital building that is classified as a nonconforming SPC-1 building and is owned or operated by a county, city, or county and city that has requested an extension of this deadline by June 30, 2009, if the owner files a declaration with the office stating that as of the date of that filing the owner lacks the ability to meet the requirements of subdivision (a) of Section 130060 for that building pursuant to subdivision (b) of that section. The declaration shall state the commitment of the hospital to replace those buildings by January 1, 2020, with other buildings that meet the requirements of Section 130065 and shall meet the requirements of paragraphs (4) to (9), inclusive, of subdivision (b).

(d) A hospital filing a declaration pursuant to this section but failing to meet any of the deadlines set forth in this section shall be deemed in violation of this section and Section 130060, and shall be subject to loss of licensure.

(Added by Stats. 2007, Ch. 642, first Sec. 2. Effective January 1, 2008.)



130063

(a)  With regard to a general acute care hospital building located in Seismic Zone 3 as indicated in the 1995 edition of the California Building Standards Code, any hospital may request an exemption from Non-Structural Performance Category-3 requirements in Title 24 of the California Code of Regulations if the hospital building complies with the year 2002 nonstructural requirements.

(b)  The office shall determine the maximum allowable level of earthquake ground shaking potential for purposes of this section.

(c)  To qualify for an exemption under this section, a hospital shall provide a site-specific engineering geologic report that demonstrates an earthquake ground shaking potential below the maximum allowable level of earthquake ground shaking potential determined by the office pursuant to subdivision (b).

(d)  (1)  To demonstrate an earthquake ground shaking potential as provided in subdivision (c), a hospital shall submit a site-specific engineering geologic report to the office.

(2)  The office shall forward the report received from a hospital to the Division of Mines and Geology in the Department of Conservation for purposes of a review.

(3)  If, after review of the analysis, the Division of Mines and Geology concurs with the findings of the report, it shall return the report with a statement of concurrence to the office. Upon the receipt of the statement, if the ground shaking potential is below that established pursuant to subdivision (b), the office shall grant the exemption requested.

(e)  A hospital building that is eligible for an exemption under this section shall meet the January 1, 2030, nonstructural requirement deadline if the building is to be used for general acute care inpatient services after January 1, 2030.

(f)  A hospital requesting an exemption pursuant to this section shall pay the actual expenses incurred by the office and the Division of Mines and Geology.

(g)  All regulatory submissions to the California Building Standards Commission made by the office for purposes of this section shall be deemed to be emergency regulations and shall be adopted as emergency regulations. This emergency regulation authority shall remain in effect until January 1, 2004.

(Added by Stats. 2000, Ch. 851, Sec. 1. Effective January 1, 2001.)



130063.1

Notwithstanding Section 130063, a county-owned general acute care hospital building is allowed an extension of the Non-structural Performance Category-2 requirements of Title 24 of the California Code of Regulations if all of the following conditions are met:

(a)  The county submitted the compliance plan on or before January 1, 2001.

(b)  The county submitted the Non-structural Performance Category-2 building plans to the Office of Statewide Health Planning and Development on or before September 1, 2001.

(c)  The county complies with the year 2002 nonstructural requirements established by regulation 12 months after receipt of the building permit approval letter from the Office of Statewide Health Planning and Development.

(Added by Stats. 2001, Ch. 247, Sec. 1. Effective January 1, 2002.)



130063.2

Notwithstanding Section 130063, an existing county-owned general acute care hospital building may receive a one-year extension of the January 1, 2002, deadline for the Non-structural Performance Category-2 requirements in Title 24 of the California Code of Regulations if all of the following conditions are met:

(a)  The existing hospital building is removed from general acute care service on or before January 1, 2003.

(b)  Construction of the replacement building that will meet the 2030 nonstructural and structural deadline requirements, which commenced before January 1, 2001, is completed by January 1, 2003.

(Added by Stats. 2001, Ch. 247, Sec. 2. Effective January 1, 2002.)



130064

(a) In lieu of the extension described in subdivision (f) of Section 130060, the office may grant an extension to a general acute care hospital pursuant to either subdivision (c) or (f) if the hospital building will not meet the seismic safety standards of that section by January 1, 2013, due to a local planning delay.

(b) When applying for an extension under this section, the owner of the general acute care hospital shall submit to the office documentation that includes at least all of the following:

(1) The original schedule of the project or projects as had been originally anticipated.

(2) The schedule of the project or projects as currently projected.

(3) A timeline for the submission of documents to the local planning authority or jurisdiction.

(4) Documentation that the local planning authority for the project and for the enabling phases of the project does not grant approvals prior to November 1, 2010, where the hospital had originally filed the local application prior to January 1, 2008.

(5) A proposed construction timeframe demonstrating the completion of the project once the permit is issued. The construction timeframe shall be approved by the office and shall only include the amount of time that is reasonably necessary to complete the construction required to meet the seismic safety requirements.

(c) The office may grant an extension, in full one-year increments, but no longer than three consecutive years, that compensates for delays determined pursuant to subdivision (d).

(d) The office shall conduct a comprehensive review of the schedule for the project or projects according to criteria specified in this section. This review shall encompass the project or projects under the jurisdiction of the office, as well as other project phases not under the jurisdiction of the office. The office shall consider the cumulative effect of local approval timelines for all elements of the project or projects, inclusive of changes in scope or sequence of the project or projects required by the local planning process. The office may grant extensions based on an evaluation of each of the following circumstances:

(1) Where the local planning authority approvals have delayed or will delay the construction start date of the project or projects.

(2) Where the local conditions of approval on a project or projects extend the duration beyond the originally anticipated construction completion date.

(3) Where the cumulative effect of delays on the project or projects creates additional construction delays due to local seasonal weather impact requirements of the local planning authority.

(4) Construction related to the seismic retrofit or replacement project has begun by January 1, 2013.

(5) The project or projects were submitted for review by the department no later than January 1, 2009.

(6) The project or projects have received a building permit from the department no later than January 1, 2012.

(e) Every six months after the approval of the extension, the hospital owner shall report to the office on the status of the project or projects, demonstrating that it is making reasonable progress toward meeting the construction timeline.

(f) The office may grant an additional extension of up to two years in addition to the extension granted pursuant to subdivisions (c) and (d) only if the project or projects meet all of the following criteria:

(1) A matrix of buildings at the hospital that identifies compliance of each building to the standards required by Section 130065 at the completion of the project or projects.

(2) The construction timelines submitted pursuant to subdivision (a) were determined to go beyond three years from the date the building permit was issued.

(3) Acute care services will not be provided in any SPC-1 building at any time during the extension.

(4) The hospital demonstrates that it has, and maintains throughout the extension, life safety systems in all acute care patient care areas that do not depend on, and are not routed through, an SPC-1 building.

(5) The hospital either demonstrates that the SPC-1 building does not pose a structural risk to an adjoining hospital building that is used for acute care services or mitigates the risk in accordance with a deadline described in subdivision (f) of Section 130060 that the office determines will best protect patient safety.

(g) The office may revoke an extension granted pursuant to this section for any hospital building where the work of construction is abandoned or suspended for a period of at least six months, unless the hospital demonstrates that the abandonment or suspension was caused by factors beyond its control.

(h) The office may revoke an extension granted pursuant to this section if it is determined that any information submitted pursuant to this section was falsified in any manner by the hospital or if the hospital fails to meet any of the criteria or conditions specified in this section.

(i) Regulatory submissions made by the office to the California Building Standards Commission pursuant to this section shall be deemed, and shall be adopted as, emergency regulations.

(j) The hospital owner that applies for an extension pursuant to this section shall pay to the office an additional fee, to be determined by the office, sufficient to cover the additional cost incurred by the office for maintaining all reporting requirements established under this section, including, but not limited to, the costs of reviewing and verifying the extension documentation submitted pursuant to this section. This additional fee shall not include any cost for review of the plans or other duties related to receiving a building or occupancy permit.

(k) A hospital denied an extension pursuant to this section may appeal the denial to the Hospital Building Safety Board.

(Added by Stats. 2010, Ch. 623, Sec. 1. Effective January 1, 2011.)



130065

In accordance with the compliance schedule approved by the office, but in any case no later than January 1, 2030, owners of all acute care inpatient hospitals shall either:

(a)  Demolish, replace, or change to nonacute care use all hospital buildings not in substantial compliance with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act and this act.

(b)  Seismically retrofit all acute care inpatient hospital buildings so that they are in substantial compliance with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act and this act.

Upon compliance with this section, the hospital shall be issued a written notice of compliance by the office. The office shall send a written notice of violation to hospital owners that fail to comply with this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



130070

The office shall notify the State Department of Health Services of the hospital owners that have received a written notice of violation for failure to comply with either Section 130060 or 130065. Unless the hospital places its license in voluntary suspense, the state department shall suspend or refuse to renew the license of a hospital that has received a notice of violation from the office because of its failure to comply with either Section 130060 or 130065. The license shall be reinstated or renewed upon presentation to the state department of a written notice of compliance issued by the office.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)









CHAPTER 2 - Clinic Construction Standards(Reserved)

130050

(a)  Within three years after the adoption of the standards described in Section 130020, owners of all general acute care hospitals shall:

(1)  Conduct seismic evaluations in accordance with procedures developed by the office pursuant to subdivision (e) of Section 130005 and submit evaluations to the office for its review and approval.

(2)  Identify the most critical nonstructural systems that represent the greatest risk of failure during an earthquake and submit the timetables for upgrading those systems pursuant to subdivision (f) of Section 130005 to the office for its review and approval.

(3)  With respect to the nonstructural performance evaluation required by this subdivision, the evaluation need not exceed those required by the nonstructural performance category the hospital owner has elected. Additional evaluations shall be obtained if the hospital owner elects to obtain a higher nonstructural performance category at a future date. A hospital owner shall report to the office all deficiencies that are pertinent to the nonstructural performance category the hospital owner has elected to attain. A complete nonstructural evaluation and list of nonstructural deficiencies shall be submitted to the office prior to the hospital owner selling or leasing the hospital to another party.

(b)  Within three years after the adoption of standards described in Section 130020, owners of all general acute care hospitals shall prepare a plan and compliance schedule for each building under the office’s jurisdiction that indicates the steps by which the hospital intends to bring their hospital buildings into substantial compliance with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act and this act, identifies the phasing out of or retrofit of noncomplying structures and systems, or outlines steps for relocation of acute care services to facilities that comply with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act and this act, and presents comprehensive plans and compliance schedules to the office for its review and approval, and integrates this schedule into the facility’s master plan.

(c)  Owners of all general acute care hospitals may be granted a one year allowance from the requirements of subdivision (b) by the office if they demonstrate a need for more time to prepare plans and compliance schedules for their buildings.

(Amended by Stats. 2001, Ch. 228, Sec. 3. Effective September 4, 2001.)



130055

Within 60 days following the office’s approval of the report submitted pursuant to subdivision (b) of Section 130050, general acute hospital building owners shall do all of the following:

(a) Inform the local office of emergency services or the equivalent agency, the Office of Emergency Services, and the office, of each building’s expected earthquake performance.

(b) Include all pertinent information regarding the building’s expected earthquake performance in emergency training, response, and recovery plans.

(c) Include all pertinent information regarding the building’s expected earthquake performance in capital outlay plans.

(Amended by Stats. 2013, Ch. 352, Sec. 395. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



130060

(a) (1) After January 1, 2008, any general acute care hospital building that is determined to be a potential risk of collapse or pose significant loss of life shall only be used for nonacute care hospital purposes, unless an extension of this deadline has been granted and either of the following occurs before the end of the extension:

(A) A replacement building has been constructed and a certificate of occupancy has been granted by the office for the replacement building.

(B) A retrofit has been performed on the building and a construction final has been obtained by the office.

(2) An extension of the deadline may be granted by the office upon a demonstration by the owner that compliance will result in a loss of health care capacity that may not be provided by other general acute care hospitals within a reasonable proximity. In its request for an extension of the deadline, a hospital shall state why the hospital is unable to comply with the January 1, 2008, deadline requirement.

(3) Prior to granting an extension of the January 1, 2008, deadline pursuant to this section, the office shall do all of the following:

(A) Provide public notice of a hospital’s request for an extension of the deadline. The notice, at a minimum, shall be posted on the office’s Internet Web site, and shall include the facility’s name and identification number, the status of the request, and the beginning and ending dates of the comment period, and shall advise the public of the opportunity to submit public comments pursuant to subparagraph (C). The office shall also provide notice of all requests for the deadline extension directly to interested parties upon request of the interested parties.

(B) Provide copies of extension requests to interested parties within 10 working days to allow interested parties to review and provide comment within the 45-day comment period. The copies shall include those records that are available to the public pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(C) Allow the public to submit written comments on the extension proposal for a period of not less than 45 days from the date of the public notice.

(b) (1) It is the intent of the Legislature, in enacting this subdivision, to facilitate the process of having more hospital buildings in substantial compliance with this chapter and to take nonconforming general acute care hospital inpatient buildings out of service more quickly.

(2) The functional contiguous grouping of hospital buildings of a general acute care hospital, each of which provides, as the primary source, one or more of the hospital’s eight basic services as specified in subdivision (a) of Section 1250, may receive a five-year extension of the January 1, 2008, deadline specified in subdivision (a) of this section pursuant to this subdivision for both structural and nonstructural requirements. A functional contiguous grouping refers to buildings containing one or more basic hospital services that are either attached or connected in a way that is acceptable to the State Department of Health Care Services. These buildings may be either on the existing site or a new site.

(3) To receive the five-year extension, a single building containing all of the basic services or at least one building within the contiguous grouping of hospital buildings shall have obtained a building permit prior to 1973 and this building shall be evaluated and classified as a nonconforming, Structural Performance Category-1 (SPC-1) building. The classification shall be submitted to and accepted by the Office of Statewide Health Planning and Development. The identified hospital building shall be exempt from the requirement in subdivision (a) until January 1, 2013, if the hospital agrees that the basic service or services that were provided in that building shall be provided, on or before January 1, 2013, as follows:

(A) Moved into an existing conforming Structural Performance Category-3 (SPC-3), Structural Performance Category-4 (SPC-4), or Structural Performance Category-5 (SPC-5) and Non-Structural Performance Category-4 (NPC-4) or Non-Structural Performance Category-5 (NPC-5) building.

(B) Relocated to a newly built compliant SPC-5 and NPC-4 or NPC-5 building.

(C) Continued in the building if the building is retrofitted to a SPC-5 and NPC-4 or NPC-5 building.

(4) A five-year extension is also provided to a post-1973 building if the hospital owner informs the Office of Statewide Health Planning and Development that the building is classified as SPC-1, SPC-3, or SPC-4 and will be closed to general acute care inpatient service use by January 1, 2013. The basic services in the building shall be relocated into a SPC-5 and NPC-4 or NPC-5 building by January 1, 2013.

(5) SPC-1 buildings, other than the building identified in paragraph (3) or (4), in the contiguous grouping of hospital buildings shall also be exempt from the requirement in subdivision (a) until January 1, 2013. However, on or before January 1, 2013, at a minimum, each of these buildings shall be retrofitted to a SPC-2 and NPC-3 building, or no longer be used for general acute care hospital inpatient services.

(c) On or before March 1, 2001, the office shall establish a schedule of interim work progress deadlines that hospitals shall be required to meet to be eligible for the extension specified in subdivision (b). To receive this extension, the hospital building or buildings shall meet the year 2002 nonstructural requirements.

(d) A hospital building that is eligible for an extension pursuant to this section shall meet the January 1, 2030, nonstructural and structural deadline requirements if the building is to be used for general acute care inpatient services after January 1, 2030.

(e) Upon compliance with subdivision (b), the hospital shall be issued a written notice of compliance by the office. The office shall send a written notice of violation to hospital owners that fail to comply with this section. The office shall make copies of these notices available on its Internet Web site.

(f) (1) A hospital that has received an extension of the January 1, 2008, deadline pursuant to subdivision (a) or (b) may request an additional extension of up to two years for a hospital building that it owns or operates and that meets the criteria specified in paragraph (2), (3), or (5).

(2) The office may grant the additional extension if the hospital building subject to the extension meets all of the following criteria:

(A) The hospital building is under construction at the time of the request for extension under this subdivision and the purpose of the construction is to meet the requirements of subdivision (a) to allow the use of the building as a general acute care hospital building after the extension deadline granted by the office pursuant to subdivision (a) or (b).

(B) The hospital building plans were submitted to the office and were deemed ready for review by the office at least four years prior to the applicable deadline for the building. The hospital shall indicate, upon submission of its plans, the SPC-1 building or buildings that will be retrofitted or replaced to meet the requirements of this section as a result of the project.

(C) The hospital received a building permit for the construction described in subparagraph (A) at least two years prior to the applicable deadline for the building.

(D) The hospital submitted a construction timeline at least two years prior to the applicable deadline for the building demonstrating the hospital’s intent to meet the applicable deadline. The timeline shall include all of the following:

(i) The projected construction start date.

(ii) The projected construction completion date.

(iii) Identification of the contractor.

(E) The hospital is making reasonable progress toward meeting the timeline set forth in subparagraph (D), but factors beyond the hospital’s control make it impossible for the hospital to meet the deadline.

(3) The office may grant the additional extension if the hospital building subject to the extension meets all of the following criteria:

(A) The hospital building is owned by a health care district that has, as owner, received the extension of the January 1, 2008, deadline, but where the hospital is operated by an unaffiliated third-party lessee pursuant to a facility lease that extends at least through December 31, 2009. The district shall file a declaration with the office with a request for an extension stating that, as of the date of the filing, the district has lacked, and continues to lack, unrestricted access to the subject hospital building for seismic planning purposes during the term of the lease, and that the district is under contract with the county to maintain hospital services when the hospital comes under district control. The office shall not grant the extension if an unaffiliated third-party lessee will operate the hospital beyond December 31, 2010.

(B) The hospital building plans were submitted to the office and were deemed ready for review by the office at least four years prior to the applicable deadline for the building. The hospital shall indicate, upon submission of its plans, the SPC-1 building or buildings that will be retrofitted or replaced to meet the requirements of this section as a result of the project.

(C) The hospital received a building permit for the construction described in subparagraph (B) by December 31, 2011.

(D) The hospital submitted, by December 31, 2011, a construction timeline for the building demonstrating the hospital’s intent and ability to meet the deadline of December 31, 2014. The timeline shall include all of the following:

(i) The projected construction start date.

(ii) The projected construction completion date.

(iii) Identification of the contractor.

(E) The hospital building is under construction at the time of the request for the extension, the purpose of the construction is to meet the requirements of subdivision (a) to allow the use of the building as a general acute care hospital building after the extension deadline granted by the office pursuant to subdivision (a) or (b), and the hospital is making reasonable progress toward meeting the timeline set forth in subparagraph (D).

(F) The hospital granted an extension pursuant to this paragraph shall submit an additional status report to the office, equivalent to that required by subdivision (c) of Section 130061, no later than June 30, 2013.

(4) An extension granted pursuant to paragraph (3) shall be applicable only to the health care district applicant and its affiliated hospital while the hospital is operated by the district or an entity under the control of the district.

(5) The office may grant the additional extension if the hospital building subject to the extension meets all of the following criteria:

(A) The hospital owner submitted to the office, prior to June 30, 2009, a request for review using current computer modeling utilized by the office and based upon software developed by the Federal Emergency Management Agency (FEMA), referred to as Hazards US, and the building was deemed SPC-1 after that review.

(B) The hospital building plans for the building are submitted to the office and deemed ready for review by the office prior to July 1, 2010. The hospital shall indicate, upon submission of its plans, the SPC-1 building or buildings that shall be retrofitted or replaced to meet the requirements of this section as a result of the project.

(C) The hospital receives a building permit from the office for the construction described in subparagraph (B) prior to January 1, 2012.

(D) The hospital submits, prior to January 1, 2012, a construction timeline for the building demonstrating the hospital’s intent and ability to meet the applicable deadline. The timeline shall include all of the following:

(i) The projected construction start date.

(ii) The projected construction completion date.

(iii) Identification of the contractor.

(E) The hospital building is under construction at the time of the request for the extension, the purpose of the construction is to meet the requirements of subdivision (a) to allow the use of the building as a general acute care hospital building after the extension deadline granted by the office pursuant to subdivision (a) or (b), and the hospital is making reasonable progress toward meeting the timeline set forth in subparagraph (D).

(F) The hospital owner completes construction such that the hospital meets all criteria to enable the office to issue a certificate of occupancy by the applicable deadline for the building.

(6) A hospital located in the County of Sacramento, San Mateo, or Santa Barbara or the City of San Jose that has received an additional extension pursuant to paragraph (2) or (5) may request an additional extension until September 1, 2015, to obtain either a certificate of occupancy from the office for a replacement building, or a construction final from the office for a building on which a retrofit has been performed.

(7) A hospital denied an extension pursuant to this subdivision may appeal the denial to the Hospital Building Safety Board.

(8) The office may revoke an extension granted pursuant to this subdivision for any hospital building where the work of construction is abandoned or suspended for a period of at least one year, unless the hospital demonstrates in a public document that the abandonment or suspension was caused by factors beyond its control.

(g) (1) Notwithstanding subdivisions (a), (b), (c), and (f), and Sections 130061.5 and 130064, a hospital that has received an extension of the January 1, 2008, deadline pursuant to subdivision (a) or (b) also may request an additional extension of up to seven years for a hospital building that it owns or operates. The office may grant the extension subject to the hospital meeting the milestones set forth in paragraph (2).

(2) The hospital building subject to the extension shall meet all of the following milestones, unless the hospital building is reclassified as SPC-2 or higher as a result of its Hazards US score:

(A) The hospital owner submits to the office, no later than September 30, 2012, a letter of intent stating whether it intends to rebuild, replace, or retrofit the building, or remove all general acute care beds and services from the building, and the amount of time necessary to complete the construction.

(B) The hospital owner submits to the office, no later than September 30, 2012, a schedule detailing why the requested extension is necessary, and specifically how the hospital intends to meet the requested deadline.

(C) The hospital owner submits to the office, no later than September 30, 2012, an application ready for review seeking structural reassessment of each of its SPC-1 buildings using current computer modeling based upon software developed by FEMA, referred to as Hazards US.

(D) The hospital owner submits to the office, no later than January 1, 2015, plans ready for review consistent with the letter of intent submitted pursuant to subparagraph (A) and the schedule submitted pursuant to subparagraph (B).

(E) The hospital owner submits a financial report to the office at the time the plans are submitted pursuant to subparagraph (D). The report shall demonstrate the hospital owner’s financial capacity to implement the construction plans submitted pursuant to subparagraph (D).

(F) The hospital owner receives a building permit consistent with the letter of intent submitted pursuant to subparagraph (A) and the schedule submitted pursuant to subparagraph (B), no later than July 1, 2018.

(3) To evaluate public safety and determine whether to grant an extension of the deadline, the office shall consider the structural integrity of the hospital’s SPC-1 buildings based on its Hazards US scores, community access to essential hospital services, and the hospital owner’s financial capacity to meet the deadline as determined by either a bond rating of BBB or below or the financial report on the hospital owner’s financial capacity submitted pursuant to subparagraph (E) of paragraph (2). The criteria contained in this paragraph shall be considered by the office in its determination of the length of an extension or whether an extension should be granted.

(4) The extension or subsequent adjustments granted pursuant to this subdivision may not exceed the amount of time that is reasonably necessary to complete the construction specified in paragraph (2).

(5) If the circumstances underlying the request for extension submitted to the office pursuant to paragraph (2) change, the hospital owner shall notify the office as soon as practicable, but in no event later than six months after the hospital owner discovered the change of circumstances. The office may adjust the length of the extension granted pursuant to paragraphs (2) and (3) as necessary, but in no event longer than the period specified in paragraph (1).

(6) A hospital denied an extension pursuant to this subdivision may appeal the denial to the Hospital Building Safety Board.

(7) The office may revoke an extension granted pursuant to this subdivision for any hospital building when it is determined that any information submitted pursuant to this section was falsified, or if the hospital failed to meet a milestone set forth in paragraph (2), or where the work of construction is abandoned or suspended for a period of at least six months, unless the hospital demonstrates in a publicly available document that the abandonment or suspension was caused by factors beyond its control.

(8) Regulatory submissions made by the office to the California Building Standards Commission to implement this section shall be deemed to be emergency regulations and shall be adopted as emergency regulations.

(9) The hospital owner that applies for an extension pursuant to this subdivision shall pay the office an additional fee, to be determined by the office, sufficient to cover the additional reasonable costs incurred by the office for maintaining the additional reporting requirements established under this section, including, but not limited to, the costs of reviewing and verifying the extension documentation submitted pursuant to this subdivision. This additional fee shall not include any cost for review of the plans or other duties related to receiving a building or occupancy permit.

(10) This subdivision shall become operative on the date that the State Department of Health Care Services receives all necessary federal approvals for a 2011–12 fiscal year hospital quality assurance fee program that includes three hundred twenty million dollars ($320,000,000) in fee revenue to pay for health care coverage for children, which is made available as a result of the legislative enactment of a 2011–12 fiscal year hospital quality assurance fee program.

(Amended by Stats. 2014, Ch. 821, Sec. 1. Effective September 29, 2014.)



130061

(a) An owner of a general acute care hospital building that is classified as a nonconforming Structural Performance Category-1 (SPC-1) building, who has not requested an extension of the deadline described in subdivision (a) or (b) of Section 130060, shall submit a report to the office no later than April 15, 2007, describing the status of each building in complying with the requirements of Section 130060. The report shall identify at least all of the following:

(1) Each building that is subject to subdivision (a) of Section 130060.

(2) The project number or numbers for retrofit or replacement of each building.

(3) The projected construction start date or dates and projected construction completion date or dates.

(4) The building or buildings to be removed from acute care service and the projected date or dates of this action.

(b) An owner of a general acute care hospital building that is classified as a nonconforming, Structural Performance Category-1 (SPC-1) building, who has requested an extension of the deadline described in subdivision (a) or (b) of Section 130060, shall submit a report to the office no later than June 30, 2009, describing the status of each building in complying with the requirements of Section 130060. The report shall identify, at a minimum, all of the following:

(1) Each building that is subject to subdivision (a) of Section 130060.

(2) The project number or numbers for retrofit or replacement of each building.

(3) The projected construction start date or dates and projected construction completion date or dates.

(4) The building or buildings to be removed from acute care service and the projected date or dates of that action.

(c) An owner of a general acute care hospital building that is classified as a nonconforming, Structural Performance Category-1 (SPC-1) building, shall submit a report to the office no later than November 1, 2010, describing the status of each building in complying with the requirements of Section 130060, and annually thereafter shall update the office with any changes or adjustments. The report shall identify at least all of the following:

(1) For each building that is subject to subdivision (a) of Section 130060 that is planned for retrofit or replacement, the report shall identify:

(A)  Whether the hospital owner intends to retrofit or replace the building to SPC-2, SPC-3, SPC-4, or SPC-5.

(B) The deadline, as described in Section 130060 or 130061.5, for retrofit or replacement of the building that the hospital owner intends to meet, and the applicable extension for which the hospital owner has been approved.

(C) The project number or numbers for retrofit or replacement of each building.

(D) The projected construction start date or dates and projected construction completion date or dates.

(E) The most recent project status and approvals.

(F) The number of inpatient beds and patient days, by type of unit and type of service to be provided.

(2) For the building or buildings to be removed from acute care service, the following information shall be included:

(A) The projected date or dates the building will be removed from service.

(B) The planned uses of the building or buildings to be removed from acute care service.

(C) The inpatient services currently delivered in the building or buildings.

(D) The number of inpatient beds and patient days, by type of unit and type of service, for the years 2008, 2009, and 2010.

(E) Whether the general acute care services and beds will be relocated to a new or retrofitted building and any corresponding building sites or project numbers.

(3) Each hospital owner shall also report, for each facility for which any buildings will be removed from acute care service, any net change in the number of inpatient beds, by type of unit and type of service, taking into account beds provided in buildings to be taken out of service, beds provided in buildings to be retrofitted or replaced, and beds provided in any other buildings used for general acute care inpatient services by the facility.

(4) Each hospital owner shall report any general acute care hospital inpatient service that is provided in any general acute care hospital building that is rated SPC-1.

(5) Each hospital owner shall report the final configuration of all buildings on its campus showing how each building will comply with the SPC-5/NPC-4 or 5 requirements, whether by retrofit or by replacement, and the type of services that will be provided in each general acute care hospital building.

(d) The office shall make the information required by subdivisions (a) and (b), available on its Internet Web site within 90 days of receipt of this information.

(e) The office shall make the information required by subdivision (c) available on its Internet Web site within 90 days of receipt of this information. The office shall include the hospital name, hospital owners, and location of the buildings included in the report, and, to the extent possible, for service areas containing buildings for which hospital owners report information pursuant to subdivision (c), include information on the number of inpatient beds, by type of unit and type of service, provided by facilities operating buildings that are classified as SPC-2, SPC-3, SPC-4, and SPC-5.

(f) Hospitals that have not reported pursuant to this section are not eligible for the extension provided in subdivision (f) of Section 130060.

(g) A hospital that has not submitted a report pursuant to this section shall be assessed a fine of ten dollars ($10) per licensed acute care bed per day, but in no case to exceed one thousand dollars ($1,000) per day for each SPC-1 building not in compliance with this section until it has complied with the provisions of this section. These fines shall be deposited into the Hospital Building Fund as specified pursuant to Section 129795. A hospital assessed a fine pursuant to this section may appeal the assessment to the Hospital Building Safety Board.

(Amended by Stats. 2009, Ch. 601, Sec. 3. Effective January 1, 2010.)



130061.5

(a) The Legislature finds and declares the following:

(1) By enacting this section, the Legislature reinforces its commitment to ensuring the seismic safety of hospitals in California. In order to meet that commitment, this section provides a mechanism for hospitals that lack the financial capacity to retrofit Structural Performance Category-1 (SPC-1) buildings by 2013 to, instead, redirect available capital and borrowing capacity to replace those building by 2020. The mechanism is intended to allow these hospitals to meet the seismic requirements, and provide state agencies and the public with more timely and detailed information about the progress these hospitals are making toward seismic safety compliance.

(2) This section requires hospitals seeking this assistance to demonstrate that their financial condition does not allow them to retrofit these buildings by 2013, and requires them to meet specified benchmarks in order to be eligible for the extended timelines set forth in this section. Failure to meet any of these benchmarks shall result in the hospital being noncompliant and subject the hospital to loss of licensure.

(3) It is the intent of the Legislature to ensure the continuation of services in medically underserved communities in which the closure of the hospital would have significant negative impacts on access to health care services in the community.

(4) It is also the intent of the Legislature that this section be implemented very narrowly to target only facilities that are essential providers in underserved communities and that lack the financial capacity to retrofit SPC-1 buildings by 2013.

(b) A hospital owner may meet the requirements of subdivision (a) of Section 130060 by replacing all of its buildings subject to that subdivision by January 1, 2020, if it meets all of the following conditions:

(1) The hospital owner has requested an extension of the deadline described in subdivision (a) or (b) of Section 130060.

(2) (A) The office certifies that the hospital owner lacks the financial capacity to meet the requirements of subdivision (a) of Section 130060 for that building. In order to receive the certification, the hospital owner shall file with the office by January 1, 2009, financial information as required by the office. This information shall include a schedule demonstrating that, as of the end of the hospital owner’s most recent fiscal year for which the hospital owner has filed its annual financial data with the office by July 1, 2007, the hospital owner’s annual financial data for that fiscal year show that the hospital owner meets all of the following financial conditions:

(i) The owner’s net long-term debt to capitalization ratio, as measured by the ratio of net long-term debt to net long-term debt plus equity, was above 60 percent.

(ii) The owner’s debt service coverage, as measured by the ratio of net income plus depreciation expense plus interest expense to current maturities on long-term debt plus interest expense, was below 4.5.

(iii) The owner’s cash-to-debt ratio, as measured by the ratio of cash plus marketable securities plus limited use cash plus limited use investments to current maturities on long-term debt plus net long-term debt, was below 90 percent.

(B) The office shall certify that a hospital owner applying for relief under this subdivision meets each of these financial conditions. For the purposes of this subdivision, a hospital owner shall be eligible for certification only if the annual financial data required by this paragraph for the hospital owners and all of its hospital affiliates, considered in total, meets all of these financial conditions. For purposes of this section, “hospital affiliate” means any hospital owned by an entity that controls, is controlled by, or is under the common control of, directly or through intermediate entity, the entity that owns the specified hospital. The applicant hospital owner shall bear all costs for review, but not to exceed the costs of review, of its financial information.

(3) The hospital owner files with the office, by January 1, 2009, a declaration that the hospital for which the hospital owner is seeking relief under this subdivision shall satisfy all of the following conditions:

(A) The hospital shall maintain a contract with the California Medical Assistance Commission (CMAC) under the selective provider contracting program, unless in an open area as established by CMAC.

(B) The hospital shall maintain at least basic emergency medical services if the hospital provided emergency medical services at the basic or higher level as of July 1, 2007.

(C) The hospital meets any of the following criteria:

(i) The hospital is located within a Medically Underserved Area or a Health Professions Shortage Area designated by the federal government pursuant to Sections 330 and 332 of the federal Public Health Service Act (42 U.S.C. Secs. 254b and 254e).

(ii) The office determines, by means of a health impact assessment, that removal of the building or buildings from service may diminish significantly the availability or accessibility of health care services to an underserved community.

(iii) The CMAC determines that the hospital is essential to providing and maintaining Medi-Cal services in the hospital’s service area.

(iv) The hospital demonstrates that, based on annual utilization data submitted to the office for 2006 or later, the hospital had in one year over 30 percent of all discharges for either Medi-Cal or indigent patients in the county in which the hospital is located.

(4) The hospital owner submits, by January 1, 2010, a facility master plan for all the buildings that are subject to subdivision (a) of Section 130060 that the hospital intends to replace by January 1, 2020. The facility master plan shall identify at least all of the following:

(A) Each building that is subject to subdivision (a) of Section 130060.

(B) The plan to replace each building with buildings that would be in compliance with subdivision (a) of Section 130065.

(C) The building or buildings to be removed from acute care service and the projected date or dates of that action.

(D) The location for any new building or buildings, including, but not limited to, whether the owner has received a permit for that location. The replacement buildings shall be planned within the same service area as the buildings to be removed from service.

(E) A copy of the preliminary design for the new building or buildings.

(F) The number of beds available for acute care use in each new building.

(G) The timeline for completed plan submission.

(H) The proposed construction timeline.

(I) The proposed cost at the time of submission.

(J) A copy of any records indicating the hospital governing board’s approval of the facility plan.

(5) By January 1, 2013, the hospital owner submits to the office a building plan that is deemed ready for review by the office, for each building.

(6) By January 1, 2015, the hospital owner receives a building permit to begin construction, for each building that the owner intends to replace pursuant to the master plan.

(7) Within six months of receipt of the building permit, the hospital owner submits a construction timeline that identifies at least all of the following:

(A) Each building that is subject to subdivision (a) of Section 130060.

(B) The project number or numbers for replacement of each building.

(C) The projected construction start date or dates and projected construction completion date or dates.

(D) The building or buildings to be removed from acute care.

(E) The estimated cost of construction.

(F) The name of the contractor.

(8) Every six months thereafter, the hospital owner reports to the office on the status of the project, including any delays or circumstances that could materially affect the estimated completion date.

(9) The hospital owner pays to the office an additional fee, to be determined by the office, sufficient to cover the additional cost incurred by the office for maintaining all reporting requirements established under this section, including, but not limited to, the costs of reviewing and verifying the financial information submitted pursuant to paragraph (2). This additional fee shall not include any cost for review of the plans or other duties related to receiving a building or occupancy permit.

(c) The office may also approve an extension of the deadline described in subdivision (a) or (b) of Section 130060 for a general acute care hospital building that is classified as a nonconforming SPC-1 building and is owned or operated by a county, city, or county and city that has requested an extension of this deadline by June 30, 2009, if the owner files a declaration with the office stating that as of the date of that filing the owner lacks the ability to meet the requirements of subdivision (a) of Section 130060 for that building pursuant to subdivision (b) of that section. The declaration shall state the commitment of the hospital to replace those buildings by January 1, 2020, with other buildings that meet the requirements of Section 130065 and shall meet the requirements of paragraphs (4) to (9), inclusive, of subdivision (b).

(d) A hospital filing a declaration pursuant to this section but failing to meet any of the deadlines set forth in this section shall be deemed in violation of this section and Section 130060, and shall be subject to loss of licensure.

(Added by Stats. 2007, Ch. 642, first Sec. 2. Effective January 1, 2008.)



130063

(a)  With regard to a general acute care hospital building located in Seismic Zone 3 as indicated in the 1995 edition of the California Building Standards Code, any hospital may request an exemption from Non-Structural Performance Category-3 requirements in Title 24 of the California Code of Regulations if the hospital building complies with the year 2002 nonstructural requirements.

(b)  The office shall determine the maximum allowable level of earthquake ground shaking potential for purposes of this section.

(c)  To qualify for an exemption under this section, a hospital shall provide a site-specific engineering geologic report that demonstrates an earthquake ground shaking potential below the maximum allowable level of earthquake ground shaking potential determined by the office pursuant to subdivision (b).

(d)  (1)  To demonstrate an earthquake ground shaking potential as provided in subdivision (c), a hospital shall submit a site-specific engineering geologic report to the office.

(2)  The office shall forward the report received from a hospital to the Division of Mines and Geology in the Department of Conservation for purposes of a review.

(3)  If, after review of the analysis, the Division of Mines and Geology concurs with the findings of the report, it shall return the report with a statement of concurrence to the office. Upon the receipt of the statement, if the ground shaking potential is below that established pursuant to subdivision (b), the office shall grant the exemption requested.

(e)  A hospital building that is eligible for an exemption under this section shall meet the January 1, 2030, nonstructural requirement deadline if the building is to be used for general acute care inpatient services after January 1, 2030.

(f)  A hospital requesting an exemption pursuant to this section shall pay the actual expenses incurred by the office and the Division of Mines and Geology.

(g)  All regulatory submissions to the California Building Standards Commission made by the office for purposes of this section shall be deemed to be emergency regulations and shall be adopted as emergency regulations. This emergency regulation authority shall remain in effect until January 1, 2004.

(Added by Stats. 2000, Ch. 851, Sec. 1. Effective January 1, 2001.)



130063.1

Notwithstanding Section 130063, a county-owned general acute care hospital building is allowed an extension of the Non-structural Performance Category-2 requirements of Title 24 of the California Code of Regulations if all of the following conditions are met:

(a)  The county submitted the compliance plan on or before January 1, 2001.

(b)  The county submitted the Non-structural Performance Category-2 building plans to the Office of Statewide Health Planning and Development on or before September 1, 2001.

(c)  The county complies with the year 2002 nonstructural requirements established by regulation 12 months after receipt of the building permit approval letter from the Office of Statewide Health Planning and Development.

(Added by Stats. 2001, Ch. 247, Sec. 1. Effective January 1, 2002.)



130063.2

Notwithstanding Section 130063, an existing county-owned general acute care hospital building may receive a one-year extension of the January 1, 2002, deadline for the Non-structural Performance Category-2 requirements in Title 24 of the California Code of Regulations if all of the following conditions are met:

(a)  The existing hospital building is removed from general acute care service on or before January 1, 2003.

(b)  Construction of the replacement building that will meet the 2030 nonstructural and structural deadline requirements, which commenced before January 1, 2001, is completed by January 1, 2003.

(Added by Stats. 2001, Ch. 247, Sec. 2. Effective January 1, 2002.)



130064

(a) In lieu of the extension described in subdivision (f) of Section 130060, the office may grant an extension to a general acute care hospital pursuant to either subdivision (c) or (f) if the hospital building will not meet the seismic safety standards of that section by January 1, 2013, due to a local planning delay.

(b) When applying for an extension under this section, the owner of the general acute care hospital shall submit to the office documentation that includes at least all of the following:

(1) The original schedule of the project or projects as had been originally anticipated.

(2) The schedule of the project or projects as currently projected.

(3) A timeline for the submission of documents to the local planning authority or jurisdiction.

(4) Documentation that the local planning authority for the project and for the enabling phases of the project does not grant approvals prior to November 1, 2010, where the hospital had originally filed the local application prior to January 1, 2008.

(5) A proposed construction timeframe demonstrating the completion of the project once the permit is issued. The construction timeframe shall be approved by the office and shall only include the amount of time that is reasonably necessary to complete the construction required to meet the seismic safety requirements.

(c) The office may grant an extension, in full one-year increments, but no longer than three consecutive years, that compensates for delays determined pursuant to subdivision (d).

(d) The office shall conduct a comprehensive review of the schedule for the project or projects according to criteria specified in this section. This review shall encompass the project or projects under the jurisdiction of the office, as well as other project phases not under the jurisdiction of the office. The office shall consider the cumulative effect of local approval timelines for all elements of the project or projects, inclusive of changes in scope or sequence of the project or projects required by the local planning process. The office may grant extensions based on an evaluation of each of the following circumstances:

(1) Where the local planning authority approvals have delayed or will delay the construction start date of the project or projects.

(2) Where the local conditions of approval on a project or projects extend the duration beyond the originally anticipated construction completion date.

(3) Where the cumulative effect of delays on the project or projects creates additional construction delays due to local seasonal weather impact requirements of the local planning authority.

(4) Construction related to the seismic retrofit or replacement project has begun by January 1, 2013.

(5) The project or projects were submitted for review by the department no later than January 1, 2009.

(6) The project or projects have received a building permit from the department no later than January 1, 2012.

(e) Every six months after the approval of the extension, the hospital owner shall report to the office on the status of the project or projects, demonstrating that it is making reasonable progress toward meeting the construction timeline.

(f) The office may grant an additional extension of up to two years in addition to the extension granted pursuant to subdivisions (c) and (d) only if the project or projects meet all of the following criteria:

(1) A matrix of buildings at the hospital that identifies compliance of each building to the standards required by Section 130065 at the completion of the project or projects.

(2) The construction timelines submitted pursuant to subdivision (a) were determined to go beyond three years from the date the building permit was issued.

(3) Acute care services will not be provided in any SPC-1 building at any time during the extension.

(4) The hospital demonstrates that it has, and maintains throughout the extension, life safety systems in all acute care patient care areas that do not depend on, and are not routed through, an SPC-1 building.

(5) The hospital either demonstrates that the SPC-1 building does not pose a structural risk to an adjoining hospital building that is used for acute care services or mitigates the risk in accordance with a deadline described in subdivision (f) of Section 130060 that the office determines will best protect patient safety.

(g) The office may revoke an extension granted pursuant to this section for any hospital building where the work of construction is abandoned or suspended for a period of at least six months, unless the hospital demonstrates that the abandonment or suspension was caused by factors beyond its control.

(h) The office may revoke an extension granted pursuant to this section if it is determined that any information submitted pursuant to this section was falsified in any manner by the hospital or if the hospital fails to meet any of the criteria or conditions specified in this section.

(i) Regulatory submissions made by the office to the California Building Standards Commission pursuant to this section shall be deemed, and shall be adopted as, emergency regulations.

(j) The hospital owner that applies for an extension pursuant to this section shall pay to the office an additional fee, to be determined by the office, sufficient to cover the additional cost incurred by the office for maintaining all reporting requirements established under this section, including, but not limited to, the costs of reviewing and verifying the extension documentation submitted pursuant to this section. This additional fee shall not include any cost for review of the plans or other duties related to receiving a building or occupancy permit.

(k) A hospital denied an extension pursuant to this section may appeal the denial to the Hospital Building Safety Board.

(Added by Stats. 2010, Ch. 623, Sec. 1. Effective January 1, 2011.)



130065

In accordance with the compliance schedule approved by the office, but in any case no later than January 1, 2030, owners of all acute care inpatient hospitals shall either:

(a)  Demolish, replace, or change to nonacute care use all hospital buildings not in substantial compliance with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act and this act.

(b)  Seismically retrofit all acute care inpatient hospital buildings so that they are in substantial compliance with the regulations and standards developed by the office pursuant to the Alfred E. Alquist Hospital Facilities Seismic Safety Act and this act.

Upon compliance with this section, the hospital shall be issued a written notice of compliance by the office. The office shall send a written notice of violation to hospital owners that fail to comply with this section.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)



130070

The office shall notify the State Department of Health Services of the hospital owners that have received a written notice of violation for failure to comply with either Section 130060 or 130065. Unless the hospital places its license in voluntary suspense, the state department shall suspend or refuse to renew the license of a hospital that has received a notice of violation from the office because of its failure to comply with either Section 130060 or 130065. The license shall be reinstated or renewed upon presentation to the state department of a written notice of compliance issued by the office.

(Added by Stats. 1995, Ch. 415, Sec. 9. Effective January 1, 1996.)












DIVISION 108 - CALIFORNIA CHILDREN AND FAMILIES PROGRAM

130100

There is hereby created a program in the state for the purposes of promoting, supporting, and improving the early development of children from the prenatal stage to five years of age. These purposes shall be accomplished through the establishment, institution, and coordination of appropriate standards, resources, and integrated and comprehensive programs emphasizing community awareness, education, nurturing, child care, social services, health care, and research.

(a) It is the intent of this act to facilitate the creation and implementation of an integrated, comprehensive, and collaborative system of information and services to enhance optimal early childhood development and to ensure that children are ready to enter school. This system should function as a network that promotes accessibility to all information and services from any entry point into the system. It is further the intent of this act to emphasize local decisionmaking, to provide for greater local flexibility in designing delivery systems, and to eliminate duplicate administrative systems.

(b) The programs authorized by this act shall be administered by the California Children and Families Commission and by county children and families commissions. In administering this act, the state and county commissions shall use outcome-based accountability to determine future expenditures.

(c) This division shall be known and may be cited as the “California Children and Families Act of 1998.”

(Amended by Stats. 2002, Ch. 245, Sec. 1. Effective January 1, 2003. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



130105

The California Children and Families Trust Fund is hereby created in the State Treasury.

(a) The California Children and Families Trust Fund shall consist of moneys collected pursuant to the taxes imposed by Section 30131.2 of the Revenue and Taxation Code.

(b) All costs to implement this act shall be paid from moneys deposited in the California Children and Families Trust Fund.

(c) The State Board of Equalization shall determine within one year of the passage of this act the effect that additional taxes imposed on cigarettes and tobacco products by this act has on the consumption of cigarettes and tobacco products in this state. To the extent that a decrease in consumption is determined by the State Board of Equalization to be the direct result of additional taxes imposed by this act, the State Board of Equalization shall determine the fiscal effect the decrease in consumption has on the funding of any Proposition 99 (the Tobacco Tax and Health Protection Act of 1988) state health-related education or research programs in effect as of November 1, 1998, and the Breast Cancer Fund programs that are funded by excise taxes on cigarettes and tobacco products. Funds shall be transferred from the California Children and Families Trust Fund to those affected programs as necessary to offset the revenue decrease directly resulting from the imposition of additional taxes by this act. These reimbursements shall occur, and at any times, as determined necessary to further the intent of this subdivision.

(d) Moneys shall be allocated and appropriated from the California Children and Families Trust Fund as follows:

(1) Twenty percent shall be allocated and appropriated to separate accounts of the state commission for expenditure according to the following formula:

(A) Six percent shall be deposited in a Mass Media Communications Account for expenditures for communications to the general public utilizing television, radio, newspapers, and other mass media on subjects relating to and furthering the goals and purposes of this act, including, but not limited to, methods of nurturing and parenting that encourage proper childhood development, the informed selection of child care, information regarding health and social services, the prevention and cessation of tobacco, alcohol, and drug use by pregnant women, the detrimental effects of secondhand smoke on early childhood development, and to ensure that children are ready to enter school. Any funds not needed in this account may be transferred to the Unallocated Account described in subparagraph (F), upon approval by the state commission.

(B) Five percent shall be deposited in an Education Account for expenditures to ensure that children are ready to enter school and for programs relating to education, including, but not limited to, the development of educational materials, professional and parental education and training, and technical support for county commissions in the areas described in subparagraph (A) of paragraph (1) of subdivision (b) of Section 130125. Any funds not needed in this account may be transferred to the Unallocated Account described in subparagraph (F), upon approval by the state commission.

(C) Three percent shall be deposited in a Child Care Account for expenditures to ensure that children are ready to enter school and for programs relating to child care, including, but not limited to, the education and training of child care providers, the development of educational materials and guidelines for child care workers, and other areas described in subparagraph (B) of paragraph (1) of subdivision (b) of Section 130125. Any funds not needed in this account may be transferred to the Unallocated Account described in subparagraph (F), upon approval by the state commission.

(D) Three percent shall be deposited in a Research and Development Account for expenditures to ensure that children are ready to enter school and for the research and development of best practices and standards for all programs and services relating to early childhood development established pursuant to this act, and for the assessment and quality evaluation of those programs and services. Any funds not needed in this account may be transferred to the Unallocated Account described in subparagraph (F), upon approval by the state commission.

(E) One percent shall be deposited in an Administration Account for expenditures for the administrative functions of the state commission. Any funds not needed for the administrative functions of the state commission may be transferred to the Unallocated Account described in subparagraph (F), upon approval by the state commission.

(F) Two percent shall be deposited in an Unallocated Account for expenditure by the state commission for any of the purposes of this act described in Section 130100 provided that none of these moneys shall be expended for the administrative functions of the state commission.

(G) In the event that, for whatever reason, the expenditure of any moneys allocated and appropriated for the purposes specified in subparagraphs (A) to (F), inclusive, is enjoined by a final judgment of a court of competent jurisdiction, then those moneys shall be available for expenditure by the state commission for mass media communication emphasizing the need to eliminate smoking and other tobacco use by pregnant women, the need to eliminate smoking and other tobacco use by persons under 18 years of age, and the need to eliminate exposure to secondhand smoke.

(H) Any moneys allocated and appropriated to any of the accounts described in subparagraphs (A) to (F), inclusive, that are not encumbered or expended within any applicable period prescribed by law shall (together with the accrued interest on the amount) revert to and remain in the same account for the next fiscal period.

(2) Eighty percent shall be allocated and appropriated to county commissions in accordance with Section 130140.

(A) The moneys allocated and appropriated to county commissions shall be deposited in each local Children and Families Trust Fund administered by each county commission, and shall be expended only for the purposes authorized by this act and in accordance with the county strategic plan approved by each county commission.

(B) Any moneys allocated and appropriated to any of the county commissions that are not encumbered or expended within any applicable period prescribed by law shall (together with the accrued interest on the amount) revert to and remain in the same local Children and Families Trust Fund for the next fiscal period under the same conditions as set forth in subparagraph (A).

(e) All grants, gifts, or bequests of money made to or for the benefit of the state commission from public or private sources to be used for early childhood development programs shall be deposited in the California Children and Families Trust Fund and expended for the specific purpose for which the grant, gift, or bequest was made. The amount of any such grant, gift, or bequest shall not be considered in computing the amount allocated and appropriated to the state commission pursuant to paragraph (1) of subdivision (d).

(f) All grants, gifts, or bequests of money made to or for the benefit of any county commission from public or private sources to be used for early childhood development programs shall be deposited in the local Children and Families Trust Fund and expended for the specific purpose for which the grant, gift, or bequest was made. The amount of any such grant, gift, or bequest shall not be considered in computing the amount allocated and appropriated to the county commissions pursuant to paragraph (2) of subdivision (d).

(Amended by Stats. 2009, Ch. 157, Sec. 1. Effective September 22, 2009. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



130110

(a) There is hereby established a California Children and Families Commission, which may also be known as First 5 California, composed of seven voting members and two ex officio members.

(b) The voting members shall be selected, pursuant to Section 130115, from persons with knowledge, experience, and expertise in early child development, child care, education, social services, public health, the prevention and treatment of tobacco and other substance abuse, behavioral health, and medicine (including, but not limited to, representatives of statewide medical and pediatric associations or societies), upon consultation with public and private sector associations, organizations, and conferences composed of professionals in these fields.

(c) The Secretary of the California Health and Human Services Agency and the Secretary for Education, or their designees, shall serve as ex officio nonvoting members of the state commission.

(Amended by Stats. 2003, Ch. 378, Sec. 1. Effective January 1, 2004. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



130115

The Governor shall appoint three members of the state commission, one of whom shall be designated as chairperson. One of the Governor’s appointees shall be either a county health officer or a county health executive. The Speaker of the Assembly and the Senate Rules Committee shall each appoint two members of the state commission. Of the members first appointed by the Governor, one shall serve for a term of four years, and two for a term of two years. Of the members appointed by the Speaker of the Assembly and the Senate Rules Committee, one appointed by the Speaker of the Assembly and the Senate Rules Committee shall serve for a period of four years with the other appointees to serve for a period of three years. Thereafter, all appointments shall be for four-year terms. No appointee shall serve as a member of the state commission for more than two four-year terms.

(Added November 3, 1998, by initiative Proposition 10. Effective (by Sec. 7 of Prop. 10) on date election results were certified.)



130120

The state commission shall, within three months after a majority of its voting members have been appointed, hire an executive director. The state commission shall thereafter hire such other staff as necessary or appropriate. The executive director and staff shall be compensated as determined by the state commission, consistent with moneys available for appropriation in the Administration Account. All professional staff employees of the state commission shall be exempt from civil service. The executive director shall act under the authority of, and in accordance with the direction of, the state commission.

(Added November 3, 1998, by initiative Proposition 10. Effective (by Sec. 7 of Prop. 10) on date election results were certified.)



130125

The powers and duties of the state commission shall include, but are not limited to, the following:

(a) Providing for statewide dissemination of public information and educational materials to members of the general public and to professionals for the purpose of developing appropriate awareness and knowledge regarding the promotion, support, and improvement of early childhood development.

(b) Adopting guidelines for an integrated and comprehensive statewide program of promoting, supporting, and improving early childhood development that enhances the intellectual, social, emotional, and physical development of children in California.

(1) The state commission’s guidelines shall, at a minimum, address the following matters:

(A) Parental education and support services in all areas required for, and relevant to, informed and healthy parenting. Examples of parental education shall include, but are not limited to, prenatal and postnatal infant and maternal nutrition, education and training in newborn and infant care and nurturing for optimal early childhood development, parenting and other necessary skills, child abuse prevention, and avoidance of tobacco, drugs, and alcohol during pregnancy. Examples of parental support services shall include, but are not limited to, family support centers offering an integrated system of services required for the development and maintenance of self-sufficiency, domestic violence prevention and treatment, tobacco and other substance abuse control and treatment, voluntary intervention for families at risk, and any other prevention and family services and counseling critical to successful early childhood development.

(B) The availability and provision of high quality, accessible, and affordable child care, both in-home and at child care facilities, that emphasizes education, training and qualifications of care providers, increased availability and access to child care facilities, resource and referral services, technical assistance for caregivers, and financial and other assistance to ensure appropriate child care for all households.

(C) The provision of child health care services that emphasize prevention, diagnostic screenings, and treatment not covered by other programs; and the provision of prenatal and postnatal maternal health care services that emphasize prevention, immunizations, nutrition, treatment of tobacco and other substance abuse, general health screenings, and treatment services not covered by other programs.

(2) The state commission shall conduct at least one public hearing on its proposed guidelines before they are adopted.

(3) The state commission shall, on at least an annual basis, periodically review its adopted guidelines and revise them as may be necessary or appropriate.

(c) Defining the results to be achieved by the adopted guidelines, and collecting and analyzing data to measure progress toward attaining these results.

(d) Providing for independent research, including the evaluation of any relevant programs, to identify the best standards and practices for optimal early childhood development, and establishing and monitoring demonstration projects.

(e) Soliciting input regarding program policy and direction from individuals and entities with experience in early childhood development, facilitating the exchange of information between these individuals and entities, and assisting in the coordination of the services of public and private agencies to deal more effectively with early childhood development.

(f) Providing technical assistance to county commissions in adopting and implementing county strategic plans for early childhood development.

(g) Reviewing and considering the annual audits and reports transmitted by the county commissions and, following a public hearing, adopting a written report that consolidates, summarizes, analyzes, and comments on those annual audits and reports.

(h) Applying for gifts, grants, donations, or contributions of money, property, facilities, or services from any person, corporation, foundation, or other entity, or from the state or any agency or political subdivision thereof, or from the federal government or any agency or instrumentality thereof, in furtherance of a statewide program of early childhood development.

(i) Entering into any contracts and allocating funds to county commissions as necessary or appropriate to carry out the provisions and purposes of this act.

(j) Making recommendations to the Governor and the Legislature for changes in state laws, regulations, and services necessary or appropriate to carry out an integrated and comprehensive program of early childhood development in an effective and cost-efficient manner.

(Amended by Stats. 2002, Ch. 245, Sec. 3. Effective January 1, 2003. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



130130

Procedures for the conduct of business by the state commission not specified in this act shall be contained in bylaws adopted by the state commission. A majority of the voting members of the state commission shall constitute a quorum. All decisions of the state commission, including the hiring of the executive director, shall be by a majority of four votes.

(Added November 3, 1998, by initiative Proposition 10. Efective (by Sec. 7 of Prop. 10) on date election results were certified.)



130135

Voting members of the state commission shall not be compensated for their services, except that they shall be paid reasonable per diem and reimbursement of reasonable expenses for attending meetings and discharging other official responsibilities as authorized by the state commission.

(Added November 3, 1998, by initiative Proposition 10. Efective (by Sec. 7 of Prop. 10) on date election results were certified.)



130140

Any county or counties developing, adopting, promoting, and implementing local early childhood development programs consistent with the goals and objectives of this act shall receive moneys pursuant to paragraph (2) of subdivision (d) of Section 130105 in accordance with the following provisions:

(a) For the period between January 1, 1999, and June 30, 2000, county commissions shall receive the portion of the total moneys available to all county commissions equal to the percentage of the number of births recorded in the relevant county (for the most recent reporting period) in proportion to the entire number of births recorded in California (for the same period), provided that each of the following requirements has first been satisfied:

(1) The county’s board of supervisors has adopted an ordinance containing the following minimum provisions:

(A) The establishment of a county children and families commission. The county commission shall be appointed by the board of supervisors and shall consist of at least five but not more than nine members.

(i) Two members of the county commission shall be from among the county health officer and persons responsible for management of the following county functions: children’s services, public health services, behavioral health services, social services, and tobacco and other substance abuse prevention and treatment services.

(ii) One member of the county commission shall be a member of the board of supervisors.

(iii) The remaining members of the county commission shall be from among the persons described in clause (i) and persons from the following categories: recipients of project services included in the county strategic plan; educators specializing in early childhood development; representatives of a local child care resource or referral agency, or a local child care coordinating group; representatives of a local organization for prevention or early intervention for families at risk; representatives of community-based organizations that have the goal of promoting nurturing and early childhood development; representatives of local school districts; and representatives of local medical, pediatric, or obstetric associations or societies.

(B) The manner of appointment, selection, or removal of members of the county commission, the duration and number of terms county commission members shall serve, and any other matters that the board of supervisors deems necessary or convenient for the conduct of the county commission’s activities, provided that members of the county commission shall not be compensated for their services, except they shall be paid reasonable per diem and reimbursement of reasonable expenses for attending meetings and discharging other official responsibilities as authorized by the county commission.

(C) The requirement that the county commission adopt an adequate and complete county strategic plan for the support and improvement of early childhood development within the county.

(i) The county strategic plan shall be consistent with, and in furtherance of the purposes of, this act and any guidelines adopted by the state commission pursuant to subdivision (b) of Section 130125 that are in effect at the time the plan is adopted.

(ii) The county strategic plan shall, at a minimum, include the following: a description of the goals and objectives proposed to be attained; a description of the programs, services, and projects proposed to be provided, sponsored, or facilitated; and a description of how measurable outcomes of such programs, services, and projects will be determined by the county commission using appropriate reliable indicators. No county strategic plan shall be deemed adequate or complete until and unless the plan describes how programs, services, and projects relating to early childhood development within the county will be integrated into a consumer-oriented and easily accessible system.

(iii) The county commission shall, on at least an annual basis, be required to review its county strategic plan and to revise the plan as may be necessary or appropriate.

(iv) The county commission shall measure the outcomes of county funded programs through the use of applicable, reliable indicators and review that information on a periodic basis as part of the public review of its county strategic plan.

(D) The requirement that the county commission conduct at least one public hearing on its proposed county strategic plan before the plan is adopted.

(E) The requirement that the county commission conduct at least one public hearing on its periodic review of the county strategic plan before any revisions to the plan are adopted.

(F) The requirement that the county commission submit its adopted county strategic plan, and any subsequent revisions thereto, to the state commission.

(G) The requirement that the county commission prepare and adopt an annual audit and report pursuant to Section 130150. The county commission shall conduct at least one public hearing prior to adopting any annual audit and report.

(H) The requirement that the county commission conduct at least one public hearing on each annual report by the state commission prepared pursuant to subdivision (b) of Section 130150.

(I) Two or more counties may form a joint county commission, adopt a joint county strategic plan, or implement joint programs, services, or projects.

(2) The county’s board of supervisors has established a county commission and has appointed a majority of its members.

(3) The county has established a local Children and Families Trust Fund pursuant to subparagraph (A) of paragraph (2) of subdivision (d) of Section 130105.

(b) Notwithstanding any provision of this act to the contrary, no moneys made available to county commissions under subdivision (a) shall be expended to provide, sponsor, or facilitate any programs, services, or projects for early childhood development until and unless the county commission has first adopted an adequate and complete county strategic plan that contains the provisions required by clause (ii) of subparagraph (C) of paragraph (1) of subdivision (a).

(c) In the event that any county elects not to participate in the California Children and Families Program, the moneys remaining in the California Children and Families Trust Fund shall be reallocated and reappropriated to participating counties in the following fiscal year.

(d) For the fiscal year commencing on July 1, 2000, and for each fiscal year thereafter, county commissions shall receive the portion of the total moneys available to all county commissions equal to the percentage of the number of births recorded in the relevant county (for the most recent reporting period) in proportion to the number of births recorded in all of the counties participating in the California Children and Families Program (for the same period), provided that each of the following requirements has first been satisfied:

(1) The county commission has, after the required public hearings, adopted an adequate and complete county strategic plan conforming to the requirements of subparagraph (C) of paragraph (1) of subdivision (a), and has submitted the plan to the state commission.

(2) The county commission has conducted the required public hearings, and has prepared and submitted all audits and reports required pursuant to Section 130150.

(3) The county commission has conducted the required public hearings on the state commission annual reports prepared pursuant to subdivision (b) of Section 130150.

(4) The county commission, in a public hearing, has adopted policies that are consistent with the following state laws:

(A) With regard to conflict of interest of the commission members, the county commission’s policies shall be consistent with Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code, Article 4.7 (commencing with Section 1125) of Chapter 1 of Division 4 of Title 1 of the Government Code, and Chapter 7 (commencing with Section 87100) of Title 9 of the Government Code.

(B) With regard to contracting and procurement, the county commission’s policies shall be consistent with Article 7 (commencing with Section 54201) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code, Chapter 2 (commencing with Section 2000) of Part 1 of Division 2 of the Public Contract Code, Section 3410 of the Public Contract Code, and Chapter 3.5 (commencing with Section 22150) of Part 3 of Division 2 of the Public Contract Code.

(5) The county commission, in a public hearing, has adopted a limit on the percentage of the county commission’s operating budget that may be spent on administrative functions, pursuant to guidelines issued by the state commission that define administrative functions.

(6) The county commission has adopted, in a public hearing, policies and processes establishing the salaries and benefits of employees of the county commission. Salaries and benefits shall conform with established county commission or county government policies.

(e) In the event that any county elects not to continue participation in the California Children and Families Program, any unencumbered and unexpended moneys remaining in the local Children and Families Trust Fund shall be returned to the California Children and Families Trust Fund for reallocation and reappropriation to participating counties in the following fiscal year.

(f) For purposes of this section, “relevant county” means the county in which the mother of the child whose birth is being recorded resides.

(Amended by Stats. 2006, Ch. 111, Sec. 1. Effective January 1, 2007. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



130140.1

(a)  In the event a county elects to participate in the California Children and Families Program, and satisfies the requirements set forth in Section 130140, the county may establish a county commission that is either of the following:

(1)  A legal public entity separate from the county.

(2)  An agency of the county with independent authority over the strategic plan described in Section 130140 and the local trust fund established pursuant to subparagraph (A) of paragraph (2) of subdivision (d) of Section 130105.

(b)  In the event a county elects to establish a county commission as specified in paragraph (1) of subdivision (a), the following conditions shall apply:

(1)  The county commission shall be considered a legal public entity separate from the county, and shall file a statement as required by Section 53051 of the Government Code.

(2)  The powers, duties, and responsibilities of the county commission shall include, but shall not be limited to, the following:

(A)  The power to employ personnel and contract for personal services required to meet its obligations.

(B)  The power to enter into any contracts necessary or appropriate to carry out the provisions of this division.

(C)  The power to acquire, possess, and dispose of real or personal property, as necessary or appropriate to carry out the provisions and purposes of this division.

(D)  The power to sue or be sued.

(3)  The county commission shall be deemed to be a public agency that is a unit of local government for purposes of all grant programs and other funding and loan guarantee programs.

(4)  Any obligations of the county commission, statutory, contractual, or otherwise, shall be obligations solely of the commission.

(5)  All claims or actions for money or damages against a county commission shall be governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, except as provided by other statutes or regulations that expressly apply to county commissions.

(6)  The county commission, its members, and its employees are protected by the immunities applicable to public entities and public employees governed by Part 1 (commencing with Section 810) and Part 2 (commencing with Section 814) of Division 3.6 of Title 1 of the Government Code, except as provided by other statutes or regulations that apply expressly to the county commissions.

(7)  If a county board of supervisors elects not to continue the county’s participation in the California Children and Families Program, the board shall adopt an ordinance terminating the county commission.

(A)  In terminating its county commission, the board of supervisors shall allow, to the extent possible, an appropriate transition period to allow for the county commission’s then-existing obligations to be satisfied.

(B)  In event of termination, any unencumbered and unexpended moneys remaining in the local Children and Families Trust Fund shall be distributed pursuant to subdivision (e) of Section 130140.

(C)  Prior to the termination of the county commission, the board of supervisors shall notify the state Children and Families Commission of its intent to terminate the county commission.

(D)  The liabilities of the county commission shall not become obligations of the county upon either the termination of the county commission or the liquidation or disposition of the county commission’s remaining assets.

(c)  If a county elects to establish a county commission as provided in paragraph (2) of subdivision (a), the county commission shall be deemed to be an agency of the county with independent authority over the strategic plan described in Section 130140 and the local Children and Families Trust Fund established pursuant to subparagraph (A) of paragraph (2) of subdivision (d) of Section 130105.

(d)  Any county commission established prior to the effective date of this section that substantially complies with the provisions of either subdivision (b) or (c) shall be deemed to be in compliance with this section.

(e)  (1)  Individually identifiable physical or mental health information, substance abuse information, child care or education information, personnel or employment information, financial information, criminal justice information, or demographic information, regarding a child or a child’s parent, legal guardian, or other family member, that is provided to a county commission by a parent, legal guardian, family member, health care provider, health plan, public health authority, school, law enforcement agency, social services agency, probation agency, or any other source, shall be considered confidential, and may be disclosed only to a person, agency, or entity that receives funding from the county commission, by way of a grant award or contract or as a service provider for the provision of early childhood services, and only to the extent necessary to the provision of services, unless further disclosure is authorized by a written consent of the parent or legal guardian, or where disclosure is required by state or federal law.

(2)  Confidential information identified in accordance with this section shall not be subject to disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Amended by Stats. 2002, Ch. 664, Sec. 153. Effective January 1, 2003.)



130145

The state commission and each county commission shall establish one or more advisory committees to provide technical and professional expertise and support for any purposes that will be beneficial in accomplishing the purposes of this act. Each advisory committee shall meet and shall make recommendations and reports as deemed necessary or appropriate.

(Added November 3, 1998, by initiative Proposition 10. Effective (by Sec. 7 of Prop. 10) on date election results were certified.)



130150

(a) On or before October 15 of each year, each county commission shall conduct an audit of, and issue a written report on the implementation and performance of, its functions during the preceding fiscal year, including, at a minimum, the manner in which funds were expended, the progress toward, and the achievement of, program goals and objectives, and information on programs funded and populations served for all funded programs.

On or before November 1 of each year, each county commission shall submit its audit and report to the state commission for inclusion in the state commission’s consolidated report required in subdivision (b). Each commission shall submit its report in a format prescribed by the state commission if the state commission approves that format in a public meeting prior to the fiscal year during which it is to be used by the county commissions. The state commission shall develop the format in consultation with the county commissions.

(b) The state commission shall, on or before January 31 of each year, do both of the following:

(1) Conduct an audit and prepare a written report on the implementation and performance of the state commission functions during the preceding fiscal year, including, at a minimum, the manner in which funds were expended and the progress toward, and the achievement of, program goals and objectives.

(2) Prepare a written report that consolidates, summarizes, analyzes, and comments on the annual audits and reports submitted by all of the county commissions and the Controller for the preceding fiscal year. The written report shall include a listing, by category, of the aggregate expenditures on program areas funded by the state and county commissions pursuant to the purposes of this act, according to a format prescribed by the state commission. This report by the state commission shall be transmitted to the Governor, the Legislature, and each county commission.

(3) In the event a county commission does not submit the information prescribed in subdivision (a), the state commission may withhold funds that would otherwise have been allocated to the county commission from the California Children and Families Trust Fund pursuant to Section 130140 until the county commission submits the data as required by subdivision (a).

(c) The state commission shall make copies of each of its annual audits and reports available to members of the general public on request and at no cost. The state commission shall furnish each county commission with copies of those documents in a number sufficient for local distribution by the county commission to members of the general public on request and at no cost.

(d) Each county commission shall make copies of its annual audits and reports available to members of the general public on request and at no cost.

(Amended by Stats. 2005, Ch. 243, Sec. 1. Effective January 1, 2006. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



130151

(a) In addition to the requirements in Section 130150, the Controller shall issue guidelines for expanded annual audits of each county commission required pursuant to subdivision (b) of Section 130150 and associated quality control functions, subject to funding by the state commission.

(b) The scope of the audits shall address a review of county commission policies and practices with respect to the following elements:

(1) Contracting and procurement policies, to determine whether they are in place pursuant to paragraph (4) of subdivision (d) of Section 130140, whether state and county commissions are operating in accordance with these policies, and whether these policies contain provisions to ensure that the grants and contracts are consistent with the state or county commission’s strategic plan.

(2) Administrative costs, to ensure that the county commission’s definitions comply with the state commission’s guidelines and that the county commission has a process in place to monitor these costs.

(3) Policies and procedures, established pursuant to paragraph (4) of subdivision (d) of Section 130140, designed to assure compliance by the state commission and county commissions with all applicable state and local conflict-of-interest statutes and regulations.

(4) Policies and practices designed to assure that county commissions are adhering to county commission ordinances established pursuant to paragraph (1) of subdivision (a) of Section 130140.

(5) Long-range financial plans, to determine whether state and county commissions have these plans and that the plans have been formally adopted by the commission in a public hearing.

(6) Financial condition of the commission.

(7) Amount commissions spend on program evaluation and the documented results of these expenditures.

(8) Salaries and benefit policies, to determine whether the county commission’s employee salaries and benefits comply with the policies that the county commission adopted pursuant to paragraph (6) of subdivision (d) of Section 130140.

(c) The auditor for the state commission or the county commission shall submit each audit report, upon completion, simultaneously to both the Controller and to the state commission or applicable county commission.

(d) The state commission and each respective county commission shall schedule a public hearing within two months of receipt of the audit to discuss findings within the report and any response to the findings. Within two weeks of the public hearing, the state or county commission shall submit to the Controller a response to the audit findings.

(e) Within six months of the state or county commission’s response pursuant to subdivision (d), the Controller shall determine whether a county commission has successfully corrected its practices in response to the findings contained in the audit report. The Controller may, after that determination, recommend to the state commission to withhold the allocation of money that the county commission would otherwise receive from the California Children and Families Trust Fund until the Controller determines that the county commission has a viable plan and the ability to correct the practices identified in the audit.

(f) The Controller shall prepare a summary report of the final audits and submit the report to the state commission by November 1 of each year for inclusion in the annual report required pursuant to subdivision (b) of Section 130150.

(g) On or before April 30, 2006, the Controller shall present to the state commission in a public meeting the final audit guidelines and implementation plan. When developing the guidelines, the Controller shall consider the reasonableness of the projected costs and administrative burden of the required audit functions.

(Added by Stats. 2005, Ch. 243, Sec. 2. Effective January 1, 2006.)



130155

The following definitions apply for purposes of this act:

(a) “Act” means the California Children and Families Act of 1998.

(b) “County commission” means each county children and families commission established in accordance with Section 130140.

(c) “County strategic plan” means the plan adopted by each county children and families commission and submitted to the California Children and Families Commission pursuant to Section 130140.

(d) “State commission” means the California Children and Families Commission established in accordance with Section 130110.

(Amended by Stats. 1999, Ch. 126, Sec. 6. Effective July 14, 1999. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



130156

The Children and Families Health and Human Services Fund is hereby established in the State Treasury. The Children and Families Health and Human Services Fund shall be used, upon appropriation by the Legislature, to provide health and human services, including, but not limited to, direct health care services, to children from birth through five years of age.

(Added by Stats. 2011, Ch. 4, Sec. 2. Effective March 24, 2011.)



130157

Notwithstanding paragraph (1) of subdivision (d) of Section 130105, for the 2011–12 fiscal year, fifty million dollars ($50,000,000) from the accounts described in subparagraphs (A) to (F), inclusive, of paragraph (1) of subdivision (d) of Section 130105, including reserve funds, upon approval of the state commission, shall be transferred to and deposited in the Children and Families Health and Human Services Fund to support state health and human services programs for children from birth through five years of age. The state commission shall ensure that these funds are available for the purposes described in this section. To the extent it is necessary or appropriate for the state commission to disencumber existing obligations to meet the requirements of this section, the state commission, including, but not limited to, its representatives, officers, directors, and employees, including its attorneys and other persons, is hereby released from any and all liability, rights, claims, demands, and actions, known and unknown, which any party may have, arising in connection with the disencumbering of funds or obligations in accordance with this section. For purposes of this section, “state health and human services programs” includes, but is not limited to, direct health care services.

(Added by Stats. 2011, Ch. 4, Sec. 3. Effective March 24, 2011.)



130158

(a) Notwithstanding paragraph (2) of subdivision (d) of Section 130105, for the 2011–12 fiscal year, nine hundred fifty million dollars ($950,000,000) from the combined balances of all the county Children and Families Trust Funds, including reserve funds, as provided for in subparagraphs (A) and (B) of paragraph (2) of subdivision (d) of Section 130105, shall be transferred to and deposited in the Children and Families Health and Human Services Fund, to support state health and human services programs for children from birth through five years of age.

(b) For purposes of this section, “state health and human services programs” includes, but is not limited to, direct health care services and “county commission” includes, but is not limited to, county commissions, account holders for local children and families trust funds, and county government fiscal agents.

(c) The share of the amount specified in subdivision (a) required of each county commission shall be determined in the following manner and subject to the following conditions:

(1) A county commission that received less than six hundred thousand dollars ($600,000) in California Children and Families Trust Fund revenues in the 2009–10 fiscal year is exempt from this section and is not required to deposit funds in the Children and Families Health and Human Services Fund as part of the budget solution described in subdivision (a).

(2) By June 30, 2012, each county commission not exempted by paragraph (1) shall remit for deposit into the Children and Families Health and Human Services Fund, 50 percent of its county commission funding, which includes total reserved, total unreserved-designated, and total unreserved-undesignated local children and families trust funds as of June 30, 2010. No funds other than revenues received pursuant to the California Children and Families Act of 1998 shall be remitted for deposit into the Children and Families Health and Human Services Fund.

(3) Notwithstanding paragraph (2), county commission payments for deposit into the Children and Families Health and Human Services Fund shall not cause any county commission’s fund balance to fall below the amount received by the county commission from the California Children and Families Trust Fund in the 2009–10 fiscal year.

(4) Full payments to the Children and Families Health and Human Services Fund shall be made by county commissions within the 2011–12 fiscal year. Notwithstanding any other provision of law, no 2012–13 allocation to a county commission shall occur prior to the full payment being made.

(5) Notwithstanding paragraphs (1) to (4), inclusive, the total combined remittances from county commissions in the 2011–12 fiscal year shall equal nine hundred fifty million dollars ($950,000,000). To the extent paragraphs (1) to (4), inclusive, result in more than nine hundred fifty million dollars ($950,000,000) being provided by county commissions in total, the difference shall be proportionally returned to all contributing county commissions.

(d) Pursuant to subdivision (c), each county commission, as defined in subdivision (b), shall ensure that the funds for transfer and deposit to the Children and Families Health and Human Services Fund are not encumbered and are available for the purposes described in this section. To the extent that it is necessary or appropriate for a county commission to disencumber existing obligations to meet the requirements of this section, the county commission, including, but not limited to, its representatives, officers, directors, and employees, including its attorneys and other persons, is hereby released from any and all liability, rights, claims, demands, and actions, known and unknown, which any party may have, arising in connection with the disencumbering of funds, or obligations in accordance with this section.

(e) After a county commission’s share of the nine hundred fifty million dollars ($950,000,000) specified in subdivision (a) has been determined pursuant to subdivision (c), that county commission, or appropriate agent or entity, shall remit those funds to the Controller for deposit into the Children and Families Health and Human Services Fund. The entire share of funds for each county commission shall be remitted within the 2011–12 fiscal year, and may be done, in equal amounts, on a monthly basis.

(Added by Stats. 2011, Ch. 4, Sec. 4. Effective March 24, 2011.)






DIVISION 109 - OFFICE OF HEALTH INFORMATION INTEGRITY

130200

There is hereby established within the California Health and Human Services Agency the Office of Health Information Integrity to ensure the enforcement of state law mandating the confidentiality of medical information. The Office of Health Information Integrity shall be administered by a director who shall be appointed by the Secretary of California Health and Human Services.

(Amended by Stats. 2014, Ch. 31, Sec. 23. Effective June 20, 2014.)






DIVISION 109.5 - CALIFORNIA HEALTH INFORMATION TECHNOLOGY AND EXCHANGE ACT

130250

The Legislature finds and declares all of the following:

(a) Health information technology provides tools that can improve the quality, safety, and value of health care services. However, the full benefit of health information technology cannot be realized until electronic health record systems supporting the secure exchange of individual health records are in place and used by health care providers, payers, patients, and other individuals throughout the state, and across state boundaries.

(b) There is a need to promote secure electronic health data exchange among payers, health care providers, consumers of health care, researchers, and governmental agencies.

(c) Health information exchange necessarily includes the sharing of private health records and information of individuals. Establishing the security of individual privacy rights and confidentiality of personal health and medical records is of paramount importance to creating public confidence in any broad-based electronic health records system. Ensuring transparent accountability, governance, and oversight are critical components to maintaining the public’s trust.

(d) The American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111-5) includes within it the Health Information Technology for Economic and Clinical Health Act (the HITECH Act). The HITECH Act provides an unprecedented opportunity for California to develop a statewide health information technology infrastructure to improve California’s health care system. It includes provisions and federal funding to encourage the adoption and meaningful use of health information technology and exchange.

(e) Section 3013 of ARRA provides federal grant funds to facilitate and expand the electronic movement and use of health information among organizations according to nationally recognized standards.

(f) Lack of a timely and available health information exchange jeopardizes the ability of the state and providers to access available federal Medicaid and Medicare incentive payments.

(Added by Stats. 2009, Ch. 180, Sec. 2. Effective January 1, 2010.)



130250.1

(a) This division shall be known, and may be cited, as the California Health Information Technology Act.

(b) Any duties under the act are subject to the availability of sufficient funding to carry out the duties. The provisions of this act shall only be implemented to the extent permitted by federal law.

(Added by Stats. 2010, Ch. 717, Sec. 16. Effective October 19, 2010.)



130251

(a) The California Health and Human Services Agency or one of the departments under its jurisdiction may apply for federal funds made available through the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) for health information technology and exchange. If the California Health and Human Services Agency or one of the departments under its jurisdiction submits an application pursuant to this subdivision, and later chooses to subgrant, in whole or in part, a portion of the federal grant to a qualified nonprofit entity for the purposes of establishing health information exchange, that entity shall be designated as the state governance entity.

(b) In the event that the California Health and Human Services Agency or one of the departments under its jurisdiction elects not to submit an application described in subdivision (a), the Governor shall designate a qualified nonprofit entity to be the state-designated entity for the purposes of health information exchange, pursuant to the requirements set forth in the federal American Reinvestment and Recovery Act of 2009.

(c) In addition to existing requirements applicable to nonprofit entities, the state governance entity may be held to additional requirements under federal and state law, and directives from the California Health and Human Services Agency.

(d) The agency or state-designated entity shall execute tasks related to accessing federal stimulus funds made available through ARRA, and facilitate and expand the use and disclosure of health information electronically among organizations according to nationally recognized standards and implementation specifications while protecting, to the greatest extent possible, individual privacy and the confidentiality of electronic medical records.

(e) The agency or state-designated entity shall develop strategic and operational plans to ensure that health information exchange capabilities are available, adopted, and utilized statewide so that patients do not experience disparities in access to the benefits of this technology by age, race, ethnicity, language, income, insurance status, geography, or otherwise.

(f) The agency, state-designated entity, or state governance entity shall create a plan for a self-sustaining funding mechanism that does not include use of General Fund moneys that shall cover all reasonable costs of the administration of health information exchange when federal ARRA funds expire or are exhausted. A detailed business plan and sustainability model shall be submitted to the Governor and the Legislature by April 1, 2011. The plan may include a combination of approaches to create viable revenue streams, and shall take into account the needs of safety net institutions and providers.

(g) The state-designated entity or state governance entity shall continually meet any conditions for being so designated as determined by the Secretary of California Health and Human Services. Failure to comply with this subdivision may result in the applicable entity losing its contract for state designation or subgrant agreement.

(h) As a condition of receiving the contract for state designation or subgrant agreement, the state-designated entity or state governance entity shall comply with all of the following requirements:

(1) It shall be subject to oversight by the California Health and Human Services Agency.

(2) (A) It shall be governed by an initial board with a diverse composition from multiple types of organizations from multiple regions throughout the state. The initial governing board shall include all of the following:

(i) The Secretary of California Health and Human Services or his or her designee.

(ii) The Chair of the Senate Committee on Health or his or her designee.

(iii) The Chair of the Assembly Committee on Health or his or her designee.

(iv) One administrator from a state department under the jurisdiction of the California Health and Human Services Agency responsible for a statewide health program.

(v) At least two consumer representatives, one of whom shall have expertise in privacy and security of health information.

(vi) One licensed physician and surgeon, representing a solo or small group practice.

(vii) One licensed physician and surgeon, representing a medical group or independent practice association.

(viii) One representative from a safety net clinic.

(ix) Two representatives of hospitals, one of whom shall represent a public hospital.

(x) Two representatives of health plans or health insurers, one of whom shall represent a publicly run health plan or insurer.

(xi) One local public health officer.

(xii) Two representatives of health information exchange organizations, one from northern California, and one from southern California.

(xiii) One representative of the medical informatics industry or who has experience in medical informatics.

(xiv) One representative of an employer who provides employees with health care coverage, or a group purchaser of health care coverage.

(xv) One representative from labor.

(xvi) The chief executive officer of the nonprofit entity.

(xvii) Two at-large cochairs of the nonprofit entity.

(B) The majority of the board shall be comprised of nongovernmental employees.

(3) If the governing board convenes workgroups or subcommittees, the workgroups or subcommittees shall be comprised of representatives from multiple types of organizations from multiple regions throughout the state, and meetings of any workgroup or subcommittee shall be held in an open, public, and transparent way.

(4) The state-designated entity or state governance entity shall have nondiscrimination and conflict-of-interest policies that demonstrate a commitment to open, fair, and nondiscriminatory participation by stakeholders.

(i) The California Health and Human Services Agency, in consultation with the initial governing board, may modify the composition of the initial governing board. If a modification is made to the composition of the initial governing board pursuant to this subdivision, the agency shall inform the Legislature of, and the reason for, the change implemented.

(j) Upon the completion of the initial one-year term of the two at-large cochairs of the state-designated entity or state governance entity, the board shall select a chair or two cochairs from its membership.

(Amended by Stats. 2010, Ch. 717, Sec. 17. Effective October 19, 2010.)



130251.15

(a) All deliverables, as defined in the scope of work originated or prepared by the state-designated entity or state governance entity pursuant to its applicable contract, including papers, reports, charts, and other documentation, but not including the applicable entity’s administrative communications and records relating to the contract, shall, upon delivery and acceptance by the California Health and Human Services Agency, become the exclusive property of the state, and may be copyrighted by the state under the oversight of the agency.

(b) If any material funded pursuant to the contract may be copyrighted, the agency reserves the right to copyright the material, and the entity agrees not to copyright the material without prior written approval from the Secretary of California Health and Human Services. The secretary shall consent to, or give a reason for the denial to, the entity in writing within 60 days of receipt of the request.

(c) If the material is copyrighted with the consent of the agency, the agency reserves a royalty-free, nonexclusive, and irrevocable license to reproduce, prepare derivative works, publish, distribute, and use the materials, in whole or in part, and to authorize others to do so, provided written credit is given to the author.

(d) All inventions, discoveries, or improvements of the techniques, programs, or materials developed pursuant to the contract shall be the property of the agency. The agency agrees to grant a royalty-free, nonexclusive license for any invention, discovery, or improvement to the entity and further agrees that the entity may sublicense additional persons on the same royalty-free basis subject to the approval of the agency.

(e) Nothing in this section shall be construed to limit the intellectual property and copyright authority of the federal government.

(Added by Stats. 2010, Ch. 717, Sec. 18. Effective October 19, 2010.)



130252

(a) Subject to available funding, the California Health and Human Services Agency shall be responsible for ensuring that all federal grant deliverables are met. The agency shall coordinate electronic health activities in the state and work with stakeholders, state departments, and the Legislature to support policy needs for health information technology and health information exchange in California.

(b) In the event that a state governance entity is established, all of the following conditions shall be met:

(1) The agency shall be responsible for ensuring that all deliverables established in the strategic and operational plans established pursuant to subdivision (e) of Section 130251, and as required by the federal grant, are met.

(2) Any grant issued by the agency to the state governance entity for health information exchange shall be deliverables based. All deliverables shall be subject to approval and acceptance by the agency.

(c) The agency, state-designated entity, or the state governance entity shall establish and begin providing health information exchange services by January 1, 2012.

(d) The state-designated entity or state governance entity shall ensure that an effective model for health information exchange governance and accountability is in place. In order to avoid any real or apparent conflict of interest, the state-designated entity or state governance entity shall ensure organizational and functional separation exists between the governance functions of the entity and its operational functions, specifically between operating entities that are or may be involved in building and maintaining the health information exchange. The agency shall conduct periodic internal reviews at least once after an entity has received the designation, and periodically as necessary, to ensure this separation is maintained, and that the state-designated entity or state governance entity operates in a manner that ensures organizational integrity and accountability.

(e) The state-designated entity or state governance entity shall provide a process for public comment and input, which may include integrating public workgroups convened by the agency during the operational planning process into its organizational structure.

(f) The state-designated entity or state governance entity, in consultation with the Office of Health Information Integrity, shall develop detailed standards and policies to be included in all contracts with health care entities that are participants of the state-designated entity’s or governance entity’s health information exchange for health information exchange services provided by the applicable entity. The state-designated entity or state governance entity shall also work with the Office of Health Information Integrity to ensure standardization of privacy and security policies for health information exchange statewide. The state-designated entity or state governance entity shall develop operational policies based on privacy and security guidelines developed by the state, and create a uniform set of privacy and security rules to be used by other entities participating in health information exchanges established by the state-designated entity or state governance entity for health information exchange or a contract made by the applicable entity for health information exchange.

(g) Any contract for state designation or subgrant agreement pursuant to this section shall be made through an open and competitive process as required by federal law.

(h) The state designated entity or state governance entity shall comply with applicable provisions of the federal Health Information Technology for Economic and Clinical Health Act (HITECH Act; Public Law 111-5), the federal Public Health Service Act (42 U.S.C. Sec. 300x-26), and applicable federal policies, guidance, and requirements. These provisions shall include, but are not limited to, the requirement that funds be used to conduct activities to facilitate and expand the electronic movement and use of health information among organizations according to nationally recognized standards in effect on December 31, 2010.

(Amended by Stats. 2012, Ch. 728, Sec. 115. Effective January 1, 2013.)



130253

(a) To provide the public with transparency of the actions by the state-designated entity or state governance entity, the California Health and Human Services Agency shall require the state-designated entity or state governance entity to develop policies and procedures that include, but are not limited to, all of the following areas:

(1) Conflicts of interest. The policies and procedures shall be consistent with federal law and modeled on the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(2) Public access to meetings.

(A) (i) The state-designated entity or state governance entity shall hold board and workgroup meetings open to the public, including the entity’s annual meeting.

(ii) The state-designated entity or state governance entity may hold additional meetings as it determines are necessary or appropriate. Subject to subparagraph (B), these meetings shall also be open to the public.

(B) The state governance entity may conduct closed sessions when it meets to consider or discuss confidential matters, including, but not limited to, those concerning the appointment, employment, performance, compensation, or dismissal of the entity’s officers and employees.

(C) The state-designated entity shall award grants and contracts in public meetings consistent with federal requirements for an open and competitive process, and shall adopt all governance, technical, and policy standards in public meetings.

(3) Contracts.

(A) The Public Contract Code shall not apply to contracts issued by the state governance entity. This subparagraph shall not be construed to modify existing law regarding the application of the Public Contract Code.

(B) For contracts entered into by the state governance entity, policies shall be governed by applicable federal regulations, policies specified by the Office of the National Coordinator for Health Information Technology, including, but not limited to, provisions required by the federal State Health Information Exchange Cooperative Agreement Program and any additional requirements as specified by the agency.

(b) The policies and procedures developed pursuant to this section are exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2010, Ch. 717, Sec. 20. Effective October 19, 2010.)



130254

Notwithstanding Section 10231.5 of the Government Code, commencing October 1, 2010, the California Health and Human Services Agency shall report, by October 1 and April 1 of each year, to the Legislature regarding the expenditures made from the California Health Information Technology and Exchange Fund, and the status of health information technology and exchange activities funded through the fund. The report shall be in compliance with Section 9795 of the Government Code. This report shall include, at a minimum, all of the following:

(a) The agency’s evaluation of the extent to which the state governance entity for health information exchange has completed each deliverable outlined in grant agreements or contracts between the state and the entity, and the extent to which deliverables were completed within the timelines specified in the grant agreements or contracts.

(b) A detailed update on hiring and expenditures on staff hired through this fund, including, but not limited to, staff hired by the state governance entity for health information exchange.

(c) The status and amounts of grants and contracts awarded by the state governance entity for health information exchange, including, but not limited to, descriptions and deliverables.

(Added by Stats. 2010, Ch. 717, Sec. 21. Effective October 19, 2010.)



130255

(a) In the event that the California Health and Human Services Agency applies for and receives federal funds made available through the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) for health information technology and exchange, as outlined in subdivision (a) of Section 130251, the California Health Information Technology and Exchange Fund is hereby created in the State Treasury.

(b) All moneys in the California Health Information Technology and Exchange Fund shall be available, upon appropriation by the Legislature, for purposes related to health information technology and exchange.

(c) The California Health Information Technology and Exchange Fund shall consist of, but is not limited to, federal funds made available through ARRA for health information technology and exchange. Notwithstanding Section 16305.7 of the Government Code, any interest and dividends earned on deposits in the fund shall be retained in the fund for purposes of this division.

(d) It is the intent of the Legislature that the activities associated with health information exchange be funded solely through the following:

(1) Federal funds.

(2) Private contributions identified by the state, the state-designated entity, or any relevant advisory panel convened by the California Health and Human Services Agency.

(3) Funds generated by the self-sustaining funding mechanism to be established by the California Health and Human Services Agency or one of its departments, or the state-designated entity.

(Added by Stats. 2009, Ch. 180, Sec. 2. Effective January 1, 2010.)






DIVISION 109.6 - HEALTH INFORMATION EXCHANGE PRIVACY AND SECURITY DEMONSTRATION PROJECTS

130275

The Legislature finds and declares all of the following:

(a) There is a need to enhance California’s ability to obtain and use federal funding, as awarded in the State Cooperative Grant Agreement for health information exchange, for the establishment of statewide health information exchange infrastructure in California. The California Health and Human Services Agency is authorized by the Legislature, under Section 130255, to use those federal funds to achieve that purpose.

(b) Health information exchange has the potential to significantly improve the quality of treatment and care, reduce unnecessary health care costs, and increase administrative efficiencies within the health care system. The application of health information exchange technology to manage health information will also have a significant impact on consumers, health care facilities, and licensed health care providers.

(c) Current laws may not adequately protect privacy, or may impose obstacles to the exchange of vital health information, as required by the State Cooperative Grant Agreement for health information exchange and other federal health information funding programs.

(d) It is the intent of the Legislature to authorize the Office of Health Information Integrity within the California Health and Human Services Agency to establish and administer demonstration projects funded by federal grants and other sources. It is the intent of the Legislature that the demonstration projects do all of the following:

(1) Identify barriers to implementing health information exchanges.

(2) Test potential security and privacy policies for the safe and secure exchange of health information, including, but not limited to, issues related to access to, and storage of, individual health information.

(3) Identify and address differences between state and federal laws regarding privacy of health information.

(Added by Stats. 2010, Ch. 227, Sec. 1. Effective January 1, 2011. Repealed on date prescribed by Section 130282.)



130276

For purposes of this division, the following definitions apply:

(a) “Demonstration project” means a project approved and administered by the office in accordance with this division and the State Cooperative Grant Agreement for health information exchange or any other similar grant or grants.

(b) “Demonstration project participant” means a health care entity that is approved by the office to participate in a demonstration project.

(c) “Director” means the Director of the Office of Health Information Integrity.

(d) “Governmental authority” means any municipal, county, state, or other governmental entity that has jurisdiction and control over the provision of, or payment for, medical services or that routinely receives medical information to complete its designated governmental function.

(e) “Health information exchange service participant” means a health care entity that has voluntarily agreed to use the health information exchange services developed in accordance with this division.

(f) “Meaningful use” means the term as defined in the federal Health Information Technology for Economic and Clinical Health Act (HITECH Act) (Public Law 111-5) and the regulations promulgated thereunder.

(g) “Office” means the Office of Health Information Integrity.

(h) “State Cooperative Grant Agreement” means the grant agreement between the federal government and the state in which the federal government awarded the state with grant money pursuant to the HITECH Act in February 2010.

(Added by Stats. 2010, Ch. 227, Sec. 1. Effective January 1, 2011. Repealed on date prescribed by Section 130282.)



130277

The director may adopt regulations to ensure all approved health information exchange service participants and demonstration project participants follow rules, and work within parameters, as defined by the office, that are consistent for the exchange of information.

(Added by Stats. 2010, Ch. 227, Sec. 1. Effective January 1, 2011. Repealed on date prescribed by Section 130282.)



130278

Before adopting regulations pursuant to Section 130277, the office shall adopt the following standards:

(a) At least 45 days prior to adoption, the office shall post a proposed regulation on its Internet Web site. Public comment shall be accepted by the office for at least 30 days after the proposed regulation is posted. If a member of the public requests a public hearing during the 30-day review period, the hearing shall be held prior to adoption of the regulation. The process described in this subdivision shall apply to the adoption of new regulations and to changes to existing regulations.

(b) Adoption of, and changes to, regulations adopted pursuant to this division shall not be subject to the rulemaking requirements of Section 11343.4 and Article 5 (commencing with Section 11346) and Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The director shall file any regulation adopted pursuant to Section 130277 with the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations. Any regulation filed with the Office of Administrative Law pursuant to this subdivision shall include a citation to this section and any other applicable state or federal laws as providing authority for the adoption of the regulation.

(1) Any regulation adopted pursuant to Section 130277 shall become effective on the date it is filed with the Secretary of State unless the director prescribes a later date in the regulation or in a written instrument filed with the regulation.

(2) Any regulation adopted pursuant to Section 130277 shall expire the date that this division is repealed.

(Added by Stats. 2010, Ch. 227, Sec. 1. Effective January 1, 2011. Repealed on date prescribed by Section 130282.)



130279

(a) The California Health and Human Services Agency, through the office, may establish and administer demonstration projects to evaluate potential solutions to facilitate health information exchange that promote quality of care, respect the privacy and security of personal health information, and enhance the trust of the stakeholders.

(b) Health care entities or governmental authorities, that receive, share, exchange, or use a California resident’s medical information, may submit an application with the office to be approved as demonstration project participants. Upon receiving an application, the office shall do both of the following:

(1) Assist applicants in soliciting federal funds for the demonstration projects.

(2) Work with applicants to define the scope of the demonstration project.

(c) The director may approve demonstration projects to test for, but not limited to, any of the following areas:

(1) Policies and practices related to patient consent, informing, and notification.

(2) New technologies and applications that enable the transmission of protected health information, while increasing privacy protections by ensuring only required health data is transmitted for purposes and uses consistent with state and federal law.

(3) Implementation issues, if any, encountered by small solo health care providers as a result of exchanging electronic health information.

(d) The selection of demonstration projects shall be based on, but not limited to, the following criteria:

(1) Areas critical to building consumer trust and confidence in the health information exchange system.

(2) Projects that help support the exchange of information critical to meeting the federal meaningful use provisions.

(3) Areas recommended by the California health information exchange consumer and industry stakeholder advisory process.

(e) The office shall engage with health care stakeholders to evaluate issues identified by the demonstration projects, comment upon proposed regulations, and discuss solutions for health information exchange.

(f) The office may annually approve up to four projects, as demonstration projects.

(g) The office shall work collaboratively with approved demonstration project participants to identify a set of common data elements that will be used to collect, analyze, and measure performance.

(h) The office shall receive reports from the demonstration project participants on the outcome of the demonstration projects no later than 60 business days after the end of the demonstration project.

(Added by Stats. 2010, Ch. 227, Sec. 1. Effective January 1, 2011. Repealed on date prescribed by Section 130282.)



130280

(a) The office shall review the results of a demonstration project and, notwithstanding Sections 9795 and 10231.5 of the Government Code, shall report those results to the Joint Legislative Budget Committee, the Senate Committee on Appropriations, the Senate Committee on Budget and Fiscal Review, the Senate Committee on Health, the Assembly Committee on Appropriations, the Assembly Committee on Budget, and the Assembly Committee on Health within six months after the end of a demonstration project.

(b) The demonstration projects carried out utilizing federal grant funds may be subject to federal auditing provisions.

(Added by Stats. 2010, Ch. 227, Sec. 1. Effective January 1, 2011. Repealed on date prescribed by Section 130282.)



130281

Any costs associated with the support, assistance, and evaluation of approved demonstration projects shall be funded exclusively by federal funds or other non-General Fund sources.

(Added by Stats. 2010, Ch. 227, Sec. 1. Effective January 1, 2011. Repealed on date prescribed by Section 130282.)



130282

This division shall become inoperative on the date the director executes a declaration stating that the grant period for the State Cooperative Grant Agreement for health information exchange has ended, and as of that date is repealed.

(Added by Stats. 2010, Ch. 227, Sec. 1. Effective January 1, 2011. Repealed on date prescribed by its own provisions. Note: Repeal affects Division 109.6, commencing with Section 130275.)






DIVISION 110 - THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY IMPLEMENTATION ACT OF 2001

130300

This division shall be known and may be cited as the Health Insurance Portability and Accountability Implementation Act of 2001.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130301

The Legislature finds and declares the following:

(a) The federal Health Insurance Portability and Accountability Act (Public Law 104-191), known as HIPAA, was enacted on August 21, 1996.

(b) HIPAA extends health coverage benefits to workers after they terminate or change employment by allowing the worker to participate in existing group coverage plans, thereby avoiding the additional expense associated with obtaining individual coverage as well as the potential loss of coverage because of a preexisting health condition.

(c) Administrative simplification is a key feature of HIPAA, requiring standard national identifiers for providers, employers, and health plans and the development of uniform standards for the coding and transmission of claims and health care information. Administration simplification is intended to promote the use of information technology, thereby reducing costs and increasing efficiency in the health care industry.

(d) HIPAA also contains new standards for safeguarding the privacy and security of health information. Therefore, the development of policies for safeguarding the privacy and security of health records is a fundamental and indispensable part of HIPAA implementation that must accompany or precede the expansion or standardization of technology for recording or transmitting health information.

(e) The federal Department of Health and Human Services has published, and continues to publish, rules pertaining to the implementation of HIPAA. Following a 60-day congressional concurrence period, health providers and insurers have 24 months in which to implement these rules.

(f) These federal rules directly apply to state and county departments that provide health coverage, health care, mental health services, and alcohol and drug treatment programs. Other state and county departments are subject to these rules to the extent they use or exchange information with the departments to which the federal rules directly apply.

(g) In view of the substantial changes that HIPAA will require in the practices of both private and public health entities and their business associates, the ability of California government to continue the delivery of vital health services will depend upon the implementation of HIPAA in a manner that is coordinated among state departments as well as our partners in county government and the private health sector.

(h) The implementation of HIPAA shall be accomplished as required by federal law and regulations and shall be a priority for state departments.

(Amended by Stats. 2014, Ch. 71, Sec. 95. Effective January 1, 2015. Repealed as of June 30, 2016, pursuant to Section 130317.)



130302

For the purposes of this division, the following definitions apply:

(a) “Director” means the Director of the Office of HIPAA Implementation.

(b) “HIPAA” means the federal Health Insurance Portability and Accountability Act.

(c) “Office” means the Office of HIPAA Implementation established by the office of the Governor in the Health and Human Services Agency.

(d) “State entities” means all state departments, boards, commissions, programs, and other organizational units of the executive branch of state government.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130303

The office shall assume statewide leadership, coordination, policy formulation, direction, and oversight responsibilities for HIPAA implementation. The office shall exercise full authority relative to state entities to establish policy, provide direction to state entities, monitor progress, and report on implementation efforts.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130304

The office shall be under the supervision and control of a director, known as the Director of the Office of HIPAA Implementation, who shall be appointed by, and serve at the pleasure of, the Secretary of the Health and Human Services Agency.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130305

The office shall be staffed, at a minimum, with the following personnel:

(a) Legal counsel to perform activities that may include, but are not limited to, determining the application of federal law pertaining to HIPAA.

(b) Staff with expertise in the rules promulgated by HIPAA.

(c) Staff to oversee the development of training curricula and tools and to modify the curricula and tools as required by the state’s ongoing HIPAA compliance effort.

(d) Information technology staff.

(e) Staff, as necessary, to coordinate and monitor the progress made by all state entities in HIPAA implementation.

(f) Administrative staff, as necessary.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130306

(a) The office shall perform the following functions:

(1) Standardizing the HIPAA implementation process used in all state entities, which includes the following:

(A) Developing a master plan and overall state strategy for HIPAA implementation that includes timeframes within which specified activities will be completed.

(B) Specifying tools, such as protocols for assessment and reporting, and any other tools as determined by the director for HIPAA implementation.

(C) Developing uniform policies on privacy, security, and other matters related to HIPAA that shall be adopted and implemented by all state entities. In developing these policies, the office shall consult with representatives from the private sector, state government, and other public entities affected by HIPAA.

(D) Providing an ongoing evaluation of HIPAA implementation in California and refining the plans, tools, and policies as required to effect implementation.

(E) Developing standards for the office to use in determining the extent of HIPAA compliance.

(2) Representing the State of California in HIPAA discussions with the federal Department of Health and Human Services and at the Workgroup for Electronic Data Interchange and other national and regional groups developing standards for HIPAA implementation, including those authorized by the federal Department of Health and Human Services to receive comments related to HIPAA. In preparing comments for submission to these entities, the office shall work in coordination with private and public entities to which the comments relate. The office may review and approve all comments related to HIPAA that state entities or representatives from the University of California, to the extent authorized by its Regents, propose for submission to the federal Department of Health and Human Services or any other body or organization.

(3) Monitoring the HIPAA implementation activities of state entities and requiring these entities to report on their implementation activities at times specified by the director using a format prescribed by the director. The office shall seek the cooperation of counties in monitoring HIPAA implementation in programs that are administered by county government.

(4) Providing state entities with technical assistance as the director deems necessary and appropriate to advance the state’s implementation of HIPAA as required by the schedule adopted by the federal Department of Health and Human Services. This assistance shall also include sharing information obtained by the office relating to HIPAA.

(5) Providing the Department of Finance with recommendations on HIPAA implementation expenditures, including proposals submitted by state entities and a recommendation on the amount to be appropriated for allocation by the Department of Finance to entities implementing HIPAA.

(6) Conducting a periodic assessment at least once every three years to determine whether staff positions established in the office and in other state entities to perform HIPAA compliance activities continue to be necessary or whether additional staff positions are required to complete these activities.

(7) Reviewing and approving contracts relating to HIPAA to which a state entity is a party prior to the contract’s effective date.

(8) Reviewing and approving all HIPAA legislation proposed by state entities, other than state control agencies, prior to the proposal’s review by any other entity and reviewing all analyses and positions, other than those prepared by state control agencies, on HIPAA related legislation being considered by either Congress or the Legislature.

(9) Ensuring state departments claim federal funding for those activities that qualify under federal funding criteria.

(10) Establishing a Web site that is accessible to the public to provide information in a consistent and accessible format concerning state HIPAA implementation activities, timeframes for completing those activities, HIPAA implementation requirements that have been met, and the promulgation of federal regulations pertaining to HIPAA implementation. The office shall update this Web site quarterly.

(b) In performing these functions, the office shall coordinate its activities with the State Office of Privacy Protection.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130307

The director shall establish an advisory committee to obtain information on statewide HIPAA implementation activities, which shall meet at a minimum of two times per year. It is the intent of the Legislature that the committee’s membership include representatives from county government, from consumers, and from a broad range of provider groups, such as physicians and surgeons, clinics, hospitals, pharmaceutical companies, health care service plans, disability insurers, long-term care facilities, facilities for the developmentally disabled, and mental health providers. The director shall invite key stakeholders from the federal government, the Judicial Council, health care advocates, nonprofit health care organizations, public health systems, and the private sector to provide information to the committee.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130308

The office may contract for the provision of services required to implement this division. The Legislature finds that these contracts are for a new state function and authorizes the performance of this work by independent contractors, pursuant to paragraph (2) of subdivision (b) of Section 19130 of the Government Code.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130309

(a) All state entities subject to HIPAA shall complete an assessment, in a form specified by the office, prior to January 1, 2002, to determine the impact of HIPAA on their operations. The office shall report the statewide results of the assessment to the appropriate policy and fiscal committees of the Legislature on or before May 15, 2002.

(b) Other state entities shall cooperate with the office to determine whether they are subject to HIPAA, including, but not limited to, providing a completed assessment as prescribed by the office.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130310

All state entities shall cooperate with the efforts of the office to monitor HIPAA implementation activities and to obtain information on those activities.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130311

All state entities affected by HIPAA shall comply with the decisions of the director in achieving compliance with HIPAA.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130311.5

(a) The office shall assume statewide leadership, coordination, direction, and oversight responsibilities for determining which provisions of state law concerning personal medical information are preempted by HIPAA pursuant to Section 160.203 of Title 45 of the Code of Federal Regulations. State entities impacted by HIPAA shall, at the direction of the office, do the following:

(1) Assist in determining which state laws concerning personal medical information are preempted by HIPAA.

(2) Conform to all determinations made by the office concerning HIPAA preemption issues.

(b) Any provision of state law concerning personal medical information that is determined by the office to be preempted by HIPAA pursuant to Section 160.203 of Title 45 of the Code of Federal Regulations, shall not be applicable to the extent of that preemption. The remainder of the provisions of state law concerning personal medical information shall remain in full force and effect.

(Amended by Stats. 2007, Ch. 700, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2008, by its own provisions. Repealed as of June 30, 2016, pursuant to Section 130317.)



130312

(a) The Department of Finance shall provide a complete accounting of HIPAA expenditures made by all state entities.

(b) The Department of Finance, in consultation with the office, shall develop and annually publish prior to August 1, guidelines for state entities to obtain additional HIPAA funding. All funding requests from state entities for HIPAA implementation, including, but not limited to, requests for appropriations through the Budget Act or other legislation and requests for allocation of lump-sum funds from the Department of Finance, shall be reviewed and approved by the office prior to being submitted to the Department of Finance. Funding requests pertaining to information technology activities shall also be reviewed and approved by the Department of Information Technology.

(c) The Department of Finance shall notify the office and the Chairperson of the Senate Committee on Budget and Fiscal Review and the Chairperson of the Assembly Budget Committee of each allocation it approves within 10 working days of the approval. The Department of Finance shall also report to the Legislature quarterly on HIPAA allocations, redirections, and expenditures, categorized by state entity and by project.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130313

To the extent that funds are appropriated in the annual Budget Act, the office shall perform the following functions in order to comply with HIPAA requirements:

(a) The establishment and ongoing support of departmental HIPAA project management offices.

(b) The development, revision, and issuance of HIPAA compliance policies.

(c) Modifications of programs in accordance with any revised policies.

(d) Staff training on HIPAA compliance policies and programs.

(e) Coordination and communication with other affected entities.

(f) Modifications to, or replacement of, information technology systems.

(g) Consultation with appropriate stakeholders.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130314

The office shall report to the Legislature, upon its request, any services or programs that were temporarily reduced or suspended due to the redirection of funds for HIPAA compliance activities.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130315

State entities may adopt emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) to implement HIPAA requirements set forth in final federal regulations. This authority shall terminate one year after the last final rule for HIPAA is issued by the federal government. The adoption of emergency regulations described in this section shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. An emergency regulation adopted under this section shall remain in effect for not more than two years.

(Added by Stats. 2001, Ch. 635, Sec. 1. Effective October 9, 2001. Repealed as of June 30, 2016, pursuant to Section 130317.)



130316

Any funds appropriated for the purpose of this division that remain unexpended or unencumbered on June 30, 2016, shall revert to the General Fund on that date unless a statute that is enacted before June 30, 2016, extends the provisions of this division.

(Amended by Stats. 2012, Ch. 23, Sec. 41. Effective June 27, 2012. Repealed as of June 30, 2016, pursuant to Section 130317.)



130317

This division shall become inoperative on June 30, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before June 30, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 23, Sec. 42. Effective June 27, 2012. Repealed as of June 30, 2016, by its own provisions. Note: Repeal affects Division 110, commencing with Section 130300.)






DIVISION 111 - GOLDEN BEAR STATE PHARMACY ASSISTANCE PROGRAM

130400

(a)  This division shall be known, and may be cited as, the Golden Bear State Pharmacy Assistance Program.

(b)  As used in this division:

(1)  “Department” means the State Department of Health Services.

(2)  “Fund” means the Golden Bear State Pharmacy Assistance Program Rebate Fund.

(3)  “Medicare beneficiary” means a Medicare beneficiary who is a California resident.

(Amended by Stats. 2002, Ch. 542, Sec. 3. Effective January 1, 2003.)



130401

(a)  In addition to participating in the program provided for under Article 24 (commencing with Section 4425) of Chapter 9 of Division 2 of the Business and Professions Code, any Medicare beneficiary may participate in the program provided for under this division.

(b)  The department shall conduct an outreach program to inform Medicare beneficiaries of their right to participate in this program. Medicare beneficiaries shall be informed of the method by which the prescription drug discount is determined and that the discount shall periodically fluctuate. No outreach material shall contain a likeness of an elected state official.

(c)  In order to participate in the program provided for under this division, a Medicare beneficiary shall be required to register on a one-time basis. Registration may be made at any pharmacy participating in this program. In order to register for the program, the Medicare beneficiary shall pay to the pharmacy an administrative fee, which the pharmacy shall retain, in an amount to be established by the department. Upon payment of this fee, the pharmacy shall issue a program registration card, which shall be prepared and provided to the pharmacy by the department, to the Medicare beneficiary.

(Amended by Stats. 2002, Ch. 542, Sec. 4. Effective January 1, 2003.)



130401.1

(a)  The department may accept on behalf of the state any gift, bequest, or donation of outreach services or materials to inform eligible Medicare beneficiaries of their right to participate in this program. Neither Section 11005 of the Government Code nor any other law requiring approval by a state officer of a gift, bequest, or donation shall apply to these gifts, bequests, or donations. For purposes of this section, outreach services may include, but not be limited to, coordinating and implementing outreach efforts and plans, and outreach materials may include, but not be limited to, brochures, pamphlets, fliers, posters, advertisements, and other promotional items.

(b)  An advertisement provided as a gift, bequest, or donation pursuant to this section shall be exempt from the provisions of Article 5 (commencing with Section 11080) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2002, Ch. 542, Sec. 5. Effective January 1, 2003.)



130402

(a)  Any pharmacy may participate in the program provided for under this division. However, this division shall apply only to prescriptions dispensed to noninstitutionalized Medicare beneficiaries.

(b)  Any drug manufacturer may participate in the program provided for under this division.

(Added by Stats. 2001, Ch. 693, Sec. 2. Effective January 1, 2002.)



130403

(a)  The department shall attempt to negotiate rebate amounts with drug manufacturers for all prescription drugs purchased by Medicare beneficiaries. As part of these agreements, the department shall negotiate a separate fee in an amount required to administer each pharmacy claim reimbursement submitted to the department pursuant to Section 130405.

(b)  If the department determines that it is unable to negotiate rebates with a sufficient number of drug manufacturers, it may cease to continue the implementation or operation of this division.

(Amended by Stats. 2002, Ch. 542, Sec. 6. Effective January 1, 2003.)



130404

(a)  With respect to any prescription drug for which a rebate amount has been negotiated pursuant to Section 130403, upon presentation of a program registration card issued pursuant to Section 130401, a participating pharmacy shall charge Medicare beneficiaries a price for a prescription drug that does not exceed the following computed price:

(1)  The Medi-Cal reimbursement rate for the prescription drug, and an amount, as set by the department, to cover electronic transmission charges.

(2)  The amount ascertained pursuant to paragraph (1) shall be reduced by the rebate amount negotiated by the department pursuant to Section 130403.

(b)  The pharmacy shall request, and the department shall provide, through electronic means, the price to be charged pursuant to this section.

(c)  This division shall not apply to any prescription that is covered by insurance.

(Amended by Stats. 2002, Ch. 542, Sec. 7. Effective January 1, 2003.)



130405

Whenever a pharmacy provides a prescription drug to an individual pursuant to Section 130404, the pharmacy shall bill the department for the amount computed pursuant to paragraph (2) of subdivision (a) of Section 130404 and the department shall pay that amount.

(Added by Stats. 2001, Ch. 693, Sec. 2. Effective January 1, 2002.)



130406

(a)  The department may collect prospective rebates from drug manufacturers for payment to pharmacies pursuant to Section 130405.

(b)  The department shall notify a drug manufacturer of all instances in which it has paid a rebate amount pursuant to Section 130405 with respect to one of the manufacturer’s drugs.

(c)  A drug manufacturer shall pay the department the amount of any rebate of which the drug manufacturer is notified pursuant to subdivision (b) that exceeds the amount collected by the department pursuant to subdivision (a).

(Amended by Stats. 2002, Ch. 542, Sec. 8. Effective January 1, 2003.)



130406.5

(a)  As part of the program provided in this division, the department may establish a system to provide a Medicare beneficiary access to a drug discount program operated by a drug manufacturer that would provide greater prescription drug discounts than are otherwise available through the program provided in this division. The program registration card issued pursuant to Section 130401 shall serve as the single point of entry to the private drug discount programs of participating manufacturers.

(b)  To establish the system described in subdivision (a), the department may negotiate a contract with a drug manufacturer that operates a prescription drug discount program. To assist in these negotiations, the department may contract with a public or private entity.

(c)  (1)  A Medicare beneficiary shall not in any circumstance be required to participate in, or to disclose information that would determine his or her eligibility to participate in, these private drug discount programs in order to participate in the program provided in this division.

(2)  Notwithstanding paragraph (1), a Medicare beneficiary may voluntarily disclose or provide information that may be necessary to determine eligibility for participation in a private drug discount program.

(Added by Stats. 2002, Ch. 542, Sec. 9. Effective January 1, 2003.)



130407

(a)  The department shall deposit all payments received pursuant to Sections 130406 and 130410 into the Golden Bear State Pharmacy Assistance Program Rebate Fund, which is hereby created in the State Treasury.

(b)  Notwithstanding Section 13340 of the Government Code, the fund is hereby continuously appropriated to the department without regard to fiscal years for the purpose of paying rebates pursuant to Section 130405 and for defraying the costs of administering this division. Notwithstanding any other law, no money in the fund is available for expenditure for any other purpose or for loaning or transferring to any other fund, including the General Fund.

(Amended by Stats. 2002, Ch. 542, Sec. 10. Effective January 1, 2003.)



130407.5

The department shall repay the General Fund the loan in the amount of one million dollars ($1,000,000), which was appropriated to the department for startup costs associated with the program provided in this division.

(Added by Stats. 2002, Ch. 542, Sec. 11. Effective January 1, 2003.)



130408

The department shall develop a program to prevent the occurrence of fraud under this division. An individual or entity that violates any provision of the fraud prevention program may be precluded from participating in the Golden Bear State Pharmacy Assistance Program. The department shall adopt regulations setting forth a procedure for precluding participation in the program on this basis.

(Amended by Stats. 2002, Ch. 542, Sec. 12. Effective January 1, 2003.)



130409

The department may hire any staff needed for the implementation of this division. The department may also use the contract with the Medi-Cal fiscal intermediary or contract with another public or private entity to implement or administer the program and to enroll Medicare beneficiaries who are eligible to participate in the program, to collect rebates, and to pay claims, only if services provided under this program are specifically identified and reimbursed in a manner that does not claim federal financial reimbursement. For purposes of this division, use of the Medi-Cal program fiscal intermediary shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code. This division shall not be implemented unless and until the director executes a declaration, which shall be retained by the director, stating that all federal approvals necessary for implementation of this division have been received.

(Amended by Stats. 2002, Ch. 542, Sec. 13. Effective January 1, 2003.)



130410

A contract executed for the purposes of this division is exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Added by Stats. 2002, Ch. 542, Sec. 14. Effective January 1, 2003.)






DIVISION 112 - CALIFORNIA DISCOUNT PRESCRIPTION DRUG PROGRAM

CHAPTER 1 - General Provisions

130500

(a) This division shall be known, and may be cited, as the California Discount Prescription Drug Program.

(b) This division shall become operative on and after July 1, 2010.

(c) The California Discount Prescription Drug Program shall be implemented only if, and to the extent that, a Budget Act or other statute that is enacted on or before February 1, 2015, includes or makes an appropriation of moneys to the department to implement this program.

(d) Notwithstanding any other provision of this division, if the California Discount Prescription Drug Program is not implemented pursuant to subdivision (c), this division shall become inoperative on February 1, 2015, and as of January 1, 2016, is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2010, Ch. 717, Sec. 22. Effective October 19, 2010. Conditionally repealed on January 1, 2016, by its own provisions. Note: Provisions for operation and termination affect Division 112, comprising Sections 130500 to 130544.)



130501

For purposes of this division, the following definitions shall apply:

(a) “Average manufacturer’s price” has the same meaning as this term is defined in Section 1927(k)(1) of the federal Social Security Act (42 U.S.C. Sec. 1396r-8(k)(1)).

(b) “Department” means the State Department of Health Care Services.

(c) “Eligible Californian” means a resident of the state who meets any one or more of the following:

(1) Has total unreimbursed medical expenses equal to at least 10 percent of his or her family’s income where the family’s income does not exceed the state median family income.

(2) To the extent allowed by federal law, is enrolled in the Medicare Program, but whose prescription drugs are not covered by the Medicare Program.

(3) Has a family income that does not exceed 300 percent of the federal poverty guidelines and who does not have outpatient prescription drug coverage paid for by any one of the following:

(A) In whole by the Medi-Cal program.

(B) In whole or in part by the Healthy Families Program or other programs funded by the state.

(C) In whole or in part by another third-party payer, provided that the individual has not reached the annual limit on his or her prescription drug coverage.

(4) For purposes of this subdivision, the cost of drugs provided under this division is considered an expense incurred by the family for eligibility determination purposes.

(d) “Fund” means the California Discount Prescription Drug Program Fund.

(e) “Manufacturer” means a drug manufacturer as defined in Section 4033 of the Business and Professions Code.

(f) “Manufacturer’s rebate” means the rebate for an individual drug or aggregate rebate for a group of drugs necessary to make the price for the drug ingredients equal to or less than the applicable benchmark price.

(g) “Medicaid best price” has the same meaning as this term is defined in Section 1927(c)(1)(C) of the Social Security Act (42 U.S.C. Sec. 1396r-8(c)(1)(C)).

(h) “Multiple-source drug” has the same meaning as this term is defined in Section 1927(k)(7) of the Social Security Act (42 U.S.C. Sec. 1396r-8(k)(7)).

(i) “National drug code” or “NDC” means the unique 10-digit, three-segment number assigned to each drug product listed under Section 510 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 360). This number identifies the labeler or vendor, product, and trade package.

(j) “National sales data” means prescription data obtained from a national-level prescription tracking service.

(k) “Participating manufacturer” means a drug manufacturer that has contracted with the department to provide an individual drug or group of drugs for the program.

(l) “Participating pharmacy” means a pharmacy that has executed a pharmacy provider agreement with the department for this program.

(m) “Pharmacy contract rate” means the negotiated per prescription reimbursement rate for drugs dispensed to eligible Californians. The department shall establish a single, basic pharmacy rate, but may contract at different rates with pharmacies in order to provide access throughout the state.

(n) “Prescription drug” means any drug that bears the legend: “Caution: federal law prohibits dispensing without prescription,” “℞ only,” or words of similar import.

(o) “Private discount drug program” means a prescription drug discount card or manufacturer patient assistance program that provides discounted or free drugs to eligible individuals. For the purposes of this division, a private discount drug program is not considered insurance or a third-party-payer program.

(p) “Program” means the California Discount Prescription Drug Program.

(q) “Single-source drug” has the same meaning as this term and the term innovator multiple-source drug are defined in Section 1927(k)(7) of the Social Security Act (42 U.S.C. Sec. 1396r-8(k)(7)).

(r) “Therapeutic category” means a drug or a grouping of drugs determined by the department to have similar attributes and to be alternatives for the treatment of a specific disease or condition.

(s) “Volume weighted average discount” means the aggregated average discount for the drugs of a manufacturer, weighted by each drug’s percentage of the total prescription volume of that manufacturer’s drugs. For purposes of this calculation, discounts shall include any rebate amounts used to fund program costs pursuant to Section 130542.1. Drugs excluded from contracting by the department, pursuant to subdivision (d) of Section 130506 and in a manner consistent with subdivision (c) of Section 130506, shall be excluded from the calculation of the volume weighted average discount. National sales data shall be used to calculate the volume weighted average discount pursuant to Section 130506. Program utilization data shall be used to calculate the volume weighted average discount pursuant to Section 130507.

(Amended by Stats. 2009, Ch. 140, Sec. 123. Effective January 1, 2010. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130502

The California Discount Prescription Drug Program is hereby established within the department.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)






CHAPTER 2 - Prescription Drug Discounts

130505

(a) The amount a participating, eligible Californian pays for a drug through the program shall be equal to the lower of the participating pharmacy’s usual and customary charge or the pharmacy contract rate pursuant to subdivision (c), less a program discount for the specific drug or an average discount for a group of drugs or all drugs covered by the program.

(b) In determining program discounts on individual drugs, the department shall take into account the rebates provided by the drug’s manufacturer.

(c) The department may contract with participating pharmacies for a rate other than the pharmacies’ usual and customary rate for prescription drugs, including multiple-source drugs.

(d) This division shall apply only to prescription drugs dispensed to eligible Californians on an outpatient basis.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130506

(a) The department shall negotiate drug discount agreements with manufacturers to provide discounts for single-source and multiple-source prescription drugs through the program. The department shall attempt to negotiate the maximum possible discount for an eligible Californian. The department shall attempt to negotiate, with each manufacturer, discounts to offer single-source prescription drugs under the program at a volume weighted average discount that is equal to or below any one of the following benchmark prices:

(1) Eighty-five percent of the average manufacturer price for a drug, as published by the federal Centers for Medicare and Medicaid Services.

(2) The lowest price provided to any nonpublic entity in the state by a manufacturer to the extent that the Medicaid best price exists under federal law.

(3) The Medicaid best price, to the extent that this price exists under federal law.

(b) The department may require the drug manufacturer to provide information that is reasonably necessary for the department to carry out its duties pursuant to this division.

(c) The department shall pursue manufacturer discount agreements to ensure that the number and type of drugs available through the program is sufficient to give an eligible Californian a formulary comparable to the Medi-Cal list of contract drugs, or if this information is available to the department, a formulary that is comparable to that provided to CalPERS enrollees.

(d) To obtain the most favorable discounts, the department may limit the number of drugs available through the program.

(e) The drug discount agreements negotiated pursuant to this section shall be used to reduce the cost of drugs purchased by program participants and to fund program costs pursuant to Section 130542.1.

(f) All information reported by a manufacturer to, negotiations with, and agreements executed with, the department or its third-party vendor pursuant to this section, shall be considered confidential and corporate proprietary information. This information shall not be subject to disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The California State Auditor’s Office and the Controller shall have access to pricing information in a manner that is consistent with their access to this information under the Medi-Cal program and under law. The California State Auditor’s Office and the Controller may use this information only to investigate or audit the administration of the program. Neither the California State Auditor’s Office, the Controller, nor the department may disclose this information in a form that identifies a specific manufacturer or wholesaler or prices charged for drugs of this manufacturer or wholesaler. Information provided to the department pursuant to subdivision (e) of Section 130530 shall not be affected by the confidentiality protections established by this subdivision.

(g) (1) Any pharmacy licensed pursuant to Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code may participate in the program.

(2) Any manufacturer may participate in the program.

(Amended by Stats. 2012, Ch. 281, Sec. 38. Effective January 1, 2013. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130507

(a) On August 1, 2017, the department shall determine whether manufacturer participation in the program has been sufficient to meet both of the following benchmarks:

(1) The number and type of drugs available through the program are sufficient to give eligible Californians a formulary comparable to the Medi-Cal list of contract drugs or, if this information is available to the department, a formulary comparable to that provided to CalPERS enrollees.

(2) The volume weighted average discount of single-source prescription drugs offered pursuant to this program is equal to or below any one of the benchmark prices described in subdivision (a) of Section 130506.

(b) On and after August 1, 2017, the department shall reassess program outcomes, at least once every year, consistent with the benchmarks described in subdivision (a).

(Amended by Stats. 2010, Ch. 717, Sec. 23. Effective October 19, 2010. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130508

To the maximum extent possible, the department shall assure that enrollment and other administrative actions are seamless to all eligible Californians.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130509

(a) The department may require prior authorization in the Medi-Cal program for any drug of a manufacturer if the manufacturer fails to agree to a volume weighted average discount for single-source prescription drugs that is equal to or below any one of the benchmark prices described in subdivision (a) of Section 130506 and only to the extent that this requirement does not increase costs to the Medi-Cal program, as determined pursuant to subdivision (c).

(b) If prior authorization is required for a drug pursuant to this section, a Medi-Cal beneficiary shall not be denied the continued use of a drug that is part of a prescribed therapy until that drug is no longer prescribed for that beneficiary’s therapy. The department shall approve or deny requests for prior authorization necessitated by this section as required by state or federal law.

(c) The department, in consultation with the Department of Finance, shall determine the fiscal impact of placing a drug on prior authorization pursuant to this section. In making this determination, the department shall consider all of the following:

(1) The net cost of the drug, including any rebates that would be lost if the drug is placed on prior authorization.

(2) The projected volume of purchases of the drug, before and after the drug is placed on prior authorization, considering the continuity of care provisions set forth in subdivision (b).

(3) The net cost of comparable drugs to which volume would be shifted if a drug is placed on prior authorization, including any additional rebates that would be received.

(4) The projected volume of purchases of comparable drugs, before and after the drug is placed on prior authorization.

(5) Any other factors determined by the department to be relevant to a determination of the fiscal impact of placing a drug on prior authorization.

(d) This section shall be implemented only to the extent permitted under federal law, and in a manner consistent with state and federal laws.

(e) This section may apply to any manufacturer that has not negotiated with the department.

(f) The department shall notify the Speaker of the Assembly and the President pro Tempore of the Senate that the department is requiring prior authorization no later than five days after making this requirement.

(g) (1) Subject to paragraph (2), this section shall be implemented on and after August 1, 2017.

(2) This section shall be implemented only if the department determines that participation by manufacturers has been insufficient to meet both of the benchmarks identified in Section 130507.

(Amended by Stats. 2010, Ch. 717, Sec. 24. Effective October 19, 2010. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130510

The names of manufacturers of single-source drugs that do or do not enter into discount agreements with the department pursuant to this division shall be public information and shall be posted on the department’s Internet Web site when the discount agreements are reached or the manufacturer ends negotiations, commencing within six months after the initial implementation date of this division and updated on the first of each month thereafter.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130511

(a) Each drug discount agreement shall do all of the following:

(1) Specify which of the manufacturer’s drugs are included in the agreement.

(2) Permit the department to remove a drug from the agreement if there is a dispute over the drug’s utilization.

(3) Permit a manufacturer to audit claims for the drugs the manufacturer provides under the program. Claims information provided to manufacturers shall comply with all federal and state privacy laws that protect a program participant’s health information.

(b) In addition to the requirements of subdivision (a), each drug discount agreement with a single-source manufacturer shall do all of the following:

(1) Require the manufacturer to make a rebate payment to the department for each drug described in paragraph (1) of subdivision (a) dispensed to a program participant.

(2) Require the manufacturer to make the rebate payments to the department on at least a quarterly basis.

(3) Require the manufacturer to provide, upon request, documentation to validate the rebate.

(c) The department may collect prospective rebates from single-source manufacturers for payment to pharmacies. The amount of the prospective discount shall be specified in the drug rebate agreements.

(d) (1) Manufacturers shall calculate and pay interest on late or unpaid rebates. The interest shall not apply to any prior period adjustments of unit rebate amounts or department utilization adjustments.

(2) For rebate payments to the program, manufacturers shall calculate and pay interest on late or unpaid rebates for quarters that begin on or after January 1, 2007.

(e) Interest required by subdivision (d) shall begin accruing 38 calendar days from the date of mailing of the invoice, including supporting utilization data sent to the manufacturer. Interest shall continue to accrue until the date of mailing of the manufacturer’s payment. Interest rates and calculations for purposes of this section shall be at 10 percent.

(f) A participating manufacturer shall clearly identify all rebates, interest, and other payments, and payment transmittal forms for the program, in a manner designated by the department.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130512

(a) The department shall generate a monthly report that, at a minimum, provides all of the following:

(1) Drug utilization information.

(2) Amounts paid to pharmacies.

(3) Program discounts compared to the usual customary price.

(4) Aggregate amounts of rebates collected from manufacturers.

(5) A summary of the problems or complaints reported regarding the program.

(b) Information provided in paragraphs (1), (2), and (3) of subdivision (a) shall be at the national drug code level.

(c) The department shall generate an annual report that, in addition to the information described in subdivision (a), reports on the number of all of the following:

(1) Individuals enrolled.

(2) Individuals receiving a prescription under the program.

(3) Participating pharmacies.

(4) Participating manufacturers.

(d) All reports shall be made available on the department’s Internet Web site.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130513

(a) The department shall establish and maintain a claims processing system that complies with all of the following requirements:

(1) Charges a price that meets the requirements of this division.

(2) Provides the pharmacy with the dollar amount of the discount to be returned to the pharmacy.

(3) Provides drug utilization review warnings to pharmacies consistent with the drug utilization review standards provided in federal law.

(b) The department shall pay a participating pharmacy the discount provided to program participants pursuant to this division by a date that is not later than two weeks after the claim is received.

(c) The department shall develop a mechanism for the program participants to report problems or complaints.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)






CHAPTER 3 - Application, Enrollment, and Outreach

130520

(a) The department shall develop an application and reapplication form for the determination of a resident’s eligibility for the program. An applicant, or a guardian or custodian of an applicant, may apply or reapply on behalf of the applicant and the applicant’s spouse and children.

(b) The application shall, at a minimum, do all of the following:

(1) Specify the information that an applicant or the applicant’s representative must include in the application.

(2) Require that the applicant, or the applicant’s guardian or custodian, attest that the information provided in the application is accurate to the best knowledge and belief of the applicant or the applicant’s guardian or custodian.

(3) Specify that the application fee due upon submission of the applicable form is ten dollars ($10) annually.

(c) In assessing the income requirement for eligibility, the department shall use the income information reported on the application and not require additional documentation.

(d) An application may be completed at any pharmacy, physician office, or clinic participating in the program through an Internet Web site or call center staffed by trained operators approved by the department. A pharmacy, physician’s office, clinic, or nonprofit community organization that completes the application may keep the application fee as reimbursement for its processing costs. If it is determined that the applicant is already enrolled in the program, the fee shall be returned to the applicant and the applicant shall be informed of his or her current status as a program participant.

(e) The department shall utilize a secure electronic application process that can be used by a pharmacy, physician’s office, or clinic, by an Internet Web site, by a call center staffed by trained operators, by a nonprofit community organization, or through the third-party vendor to enroll applicants in the program.

(f) During the department’s normal working hours, the department shall make a determination of eligibility within 24 hours of receipt by the program of a completed application. The department shall mail the program participant an identification card no later than seven days after eligibility has been determined.

(g) For applications submitted through a pharmacy, the department may issue a participant identification number for eligible applicants to the pharmacy for immediate access to the California Discount Prescription Drug Program.

(h) Any program participant that has been determined to be eligible shall be enrolled for 12 months or until the program participant notifies the department of an intent to end enrollment.

(i) The department shall notify a program participant of termination of enrollment 30 days prior to the termination.

(j) A person shall be required to apply pursuant to this section for each 12-month period of eligibility.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130521

(a) The department may conduct an outreach program to inform California residents of their opportunity to participate in the program. The department shall coordinate outreach activities with the California Department of Aging, the Employment Development Department, and other state and local agencies, and nonprofit organizations that serve residents who may be eligible for the program. No outreach material shall contain the name or likeness of a drug.

(b) The department may accept on behalf of the state any gift, bequest, or donation of outreach services or materials to inform residents about the program. The name of the organization sponsoring the materials shall in no way appear on the material but shall be reported to the public and the Legislature as otherwise provided by law.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)






CHAPTER 4 - Pharmaceutical Manufacturer Patient Assistance Programs

130530

(a) The department shall encourage a participating manufacturer to maintain those private discount drug programs that are comparable to or more extensive than those provided prior to the enactment of this division. To the extent possible, the department shall encourage a participating manufacturer to simplify the application and eligibility processes for its private discount drug program.

(b) The department may execute agreements with drug manufacturers and other private patient assistance programs to provide a single point of entry for eligibility determination and claims processing for drugs available through those programs to the extent permitted by state and federal law.

(c) The department shall develop a system to provide a program participant under this division with the best discounts on prescription drugs that are available to the participant through this program or through a drug manufacturer or other private patient assistance program.

(d) (1) The department may require an applicant to provide additional information to determine the applicant’s eligibility for other discount card and patient assistance programs.

(2) The department shall not require an applicant to participate in a drug manufacturer patient assistance program or to disclose information that would determine the applicant’s eligibility to participate in a drug manufacturer patient assistance program in order to participate in the California Discount Prescription Drug Program.

(e) In order to verify that California residents are being served by drug manufacturer patient assistance programs, the department shall require drug manufacturers to provide the department annually with all of the following information:

(1) The total value of the manufacturer’s drugs provided at no or very low cost to California residents during the previous year.

(2) The total number of prescriptions or 30-day supplies of the manufacturer’s drugs provided at no or very low cost to California residents during the previous year.

(f) The California Discount Prescription Drug Program card issued pursuant to this division shall serve as a single point of entry for drugs available pursuant to subdivision (a), and shall meet all legal requirements for a health benefit card.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)






CHAPTER 5 - Administration

130540

(a) Contracts, contract amendments, change orders, change requests, and any project or systems development notices, entered into for purposes of this division, shall be subject to the same exemptions provided for in the Medi-Cal drug program and those provided to the department in paragraph (4) of subdivision (c) of Section 124977. In addition, contracts, contract amendments, change orders, change requests, and any project or systems development notices, entered into for purposes of this division, are specifically exempt from:

(1) Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(2) The competitive bidding requirements of State Administrative Manual Management Memo 03-10.

(3) The project authority requirements of State Administrative Manual, Section 4800 et seq.

(4) Section 11.00 and Provision 6 of Item 4260-001-0001 of Section 2 of the Budget Act of 2006 and related Budget letters.

(b) Contracts with pharmacies and drug manufacturers may be entered into on a bid or nonbid basis.

(c) Change orders entered into pursuant to this division shall not require a contract amendment.

(d) To the extent that any exemption set forth in this section conflicts with exemptions set forth in paragraph (4) of subdivision (c) of Section 124977, the exemption in this section shall govern over the conflicting provision in Section 124977.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130541

To implement the program, the department may contract with a third-party vendor or utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program’s fiscal intermediary. Drug discount agreements negotiated by a third party shall be subject to review by the department. The department may cancel a contract that it finds not in the best interests of the state or program participants. Participating pharmacy contracts entered into pursuant to Section 130505 shall be considered contracts between the participating pharmacy and the department and shall not be associated with, or leveraged against, other third-party agreements.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130542

(a) The department shall deposit all payments the department receives pursuant to this division into the California Discount Prescription Drug Program Fund, which is hereby established in the State Treasury.

(b) Notwithstanding Section 13340 of the Government Code, the fund is hereby continuously appropriated to the department without regard to fiscal year for the purpose of providing payment to participating pharmacies pursuant to this division and for defraying the costs of administering this division.

(c) Notwithstanding any other provision of law, no money in the fund is available for expenditure for any other purpose or for loaning or transferring to any other fund, including the General Fund, except as provided in Section 130542.1. The fund shall also contain any interest accrued on moneys in the fund.

(Amended by Stats. 2008, Ch. 758, Sec. 14. Effective September 30, 2008. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130542.1

(a) It is the intent of the Legislature that the program shall be self-financing and that General Fund moneys provided to the fund shall be repaid within five years after implementation of the program begins. The department shall provide the Legislature with a five-year projection of program revenues and expenditures as part of its annual budget request. The projection shall include a projected General Fund repayment schedule.

(b) The department may use up to 25 percent of manufacturer rebate revenues to administer the program, including the funding of a float account to finance payments to participating pharmacies in advance of the receipt of manufacturer rebates.

(Added by Stats. 2008, Ch. 758, Sec. 15. Effective September 30, 2008. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130543

(a) The director may adopt regulations as are necessary to implement and administer this division.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the director may implement this division, in whole or in part, by means of a provider bulletin or other similar instructions, without taking regulatory action, provided that no bulletin or other similar instructions shall remain in effect after August 1, 2015. It is the intent that regulations adopted pursuant to this section shall be adopted on or before August 1, 2015.

(Amended by Stats. 2010, Ch. 717, Sec. 25. Effective October 19, 2010. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)



130544

If any provision of this division, or the application thereof, is for any reason, held invalid, ineffective, or unconstitutional by a court of competent jurisdiction, the remainder of this division, or the application of this provision, shall not be affected thereby, and to this end the provisions of this division are severable.

(Added by Stats. 2006, Ch. 619, Sec. 2. Effective January 1, 2007. Operative on or after July 1, 2010, pursuant to Section 130500. Conditionally inoperative February 1, 2015. Conditionally repealed on January 1, 2016, pursuant to Section 130500.)









DIVISION 112a - PUBLIC HEALTH

PART 1 - GENERAL PROVISIONS

CHAPTER 1 - Organization of the State Department of Public Health

131000

There is in the California Health and Human Services Agency a State Department of Public Health.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131005

(a) There is in state government an executive officer known as the State Public Health Officer, who shall be appointed by the Governor, subject to confirmation by the Senate, and hold office at the pleasure of the Governor. The State Public Health Officer shall receive the annual salary provided by Article 1 (commencing with Section 11550) of Chapter 6 of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The State Public Health Officer shall serve as the director of, and have control over, the State Department of Public Health.

(c) Any statutory reference to “director,” “the Director of Health Services,” “the Director of Public Health,” or the “Director of the State Department of Public Health,” regarding a function transferred to the State Department of Public Health pursuant to Chapter 2 (commencing with Section 131050), is deemed to, instead, refer to the State Public Health Officer.

(d) Any statutory reference to “department” or “state department” regarding a function transferred to the State Department of Public Health pursuant to Chapter 2 (commencing with Section 131050), shall refer to the State Department of Public Health.

(e) The director shall be a licensed physician and surgeon pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, who has demonstrated medical, public health, and management experience.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131006

Upon recommendation of the director, the Governor may appoint, not to exceed, two chief deputies of the State Department of Public Health, subject to confirmation by the Senate, who shall hold office at the pleasure of the Governor. The salaries of the chief deputies shall be fixed in accordance with law.

(Amended by Stats. 2007, Ch. 483, Sec. 37.5. Effective January 1, 2008.)



131010

The director shall have the powers of a head of the department pursuant to Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131019

There is in the State Department of Public Health an Office of AIDS. The State Department of Public Health, Office of AIDS, shall be the lead agency within the state, responsible for coordinating state programs, services, and activities relating to the human immunodeficiency virus (HIV), acquired immune deficiency syndrome (AIDS), and AIDS related conditions (ARC). Among its responsibilities, the State Department of Public Health, Office of AIDS, shall coordinate Sections 120875, Section 120880, Chapter 2 (commencing with Section 120800), Chapter 4 (commencing with Section 120900), Chapter 6 (commencing with Section 120950), Chapter 8 (commencing with Section 121025), Chapter 9 (commencing with Section 121050), Chapter 10 (commencing with Section 121075), Chapter 11 (commencing with Section 121150), Chapter 12 (commencing with Section 121200), Chapter 13 (commencing with Section 121250), and Chapter 14 (commencing with Section 121300), of Part 4 of Division 105. Any reference in those provisions to the State Department of Health Services or the State Department of Public Health shall be deemed to be a reference to the Office of AIDS within the State Department of Public Health.

(Added by renumbering Section 100119 by Stats. 2006, Ch. 241, Sec. 17. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131019.5

(a) For purposes of this section, the following definitions shall apply:

(1) “Determinants of equity” means social, economic, geographic, political, and physical environmental conditions that lead to the creation of a fair and just society.

(2) “Health equity” means efforts to ensure that all people have full and equal access to opportunities that enable them to lead healthy lives.

(3) “Health and mental health disparities” means differences in health and mental health status among distinct segments of the population, including differences that occur by gender, age, race or ethnicity, sexual orientation, gender identity, education or income, disability or functional impairment, or geographic location, or the combination of any of these factors.

(4) “Health and mental health inequities” means disparities in health or mental health, or the factors that shape health, that are systemic and avoidable and, therefore, considered unjust or unfair.

(5) “Vulnerable communities” include, but are not limited to, women, racial or ethnic groups, low-income individuals and families, individuals who are incarcerated and those who have been incarcerated, individuals with disabilities, individuals with mental health conditions, children, youth and young adults, seniors, immigrants and refugees, individuals who are limited-English proficient (LEP), and lesbian, gay, bisexual, transgender, queer, and questioning (LGBTQQ) communities, or combinations of these populations.

(6) “Vulnerable places” means places or communities with inequities in the social, economic, educational, or physical environment or environmental health and that have insufficient resources or capacity to protect and promote the health and well-being of their residents.

(b) The State Department of Public Health shall establish an Office of Health Equity for the purposes of aligning state resources, decisionmaking, and programs to accomplish all of the following:

(1) Achieve the highest level of health and mental health for all people, with special attention focused on those who have experienced socioeconomic disadvantage and historical injustice, including, but not limited to, vulnerable communities and culturally, linguistically, and geographically isolated communities.

(2) Work collaboratively with the Health in All Policies Task Force to promote work to prevent injury and illness through improved social and environmental factors that promote health and mental health.

(3) Advise and assist other state departments in their mission to increase access to, and the quality of, culturally and linguistically competent health and mental health care and services.

(4) Improve the health status of all populations and places, with a priority on eliminating health and mental health disparities and inequities.

(c) The duties of the Office of Health Equity shall include all of the following:

(1) Conducting policy analysis and developing strategic policies and plans regarding specific issues affecting vulnerable communities and vulnerable places to increase positive health and mental health outcomes for vulnerable communities and decrease health and mental health disparities and inequities. The policies and plans shall also include strategies to address social and environmental inequities and improve health and mental health. The office shall assist other departments in their missions to increase access to services and supports and improve quality of care for vulnerable communities.

(2) Establishing a comprehensive, cross-sectoral strategic plan to eliminate health and mental health disparities and inequities. The strategies and recommendations developed shall take into account the needs of vulnerable communities to ensure strategies are developed throughout the state to eliminate health and mental health disparities and inequities. This plan shall be developed in collaboration with the Health in All Policies Task Force. This plan shall establish goals and benchmarks for specific strategies in order to measure and track disparities and the effectiveness of these strategies. This plan shall be updated periodically, but not less than every two years, to keep abreast of data trends, best practices, promising practices, and to more effectively focus and direct necessary resources to mitigate and eliminate disparities and inequities. This plan shall be included in the report required under paragraph (1) of subdivision (d). The Office of Health Equity shall seek input from the public on the plan through an inclusive public stakeholder process.

(3) Building upon and informing the work of the Health in All Policies Task Force in working with state agencies and departments to consider health in appropriate and relevant aspects of public policy development to ensure the implementation of goals and objectives that close the gap in health status. The Office of Health Equity shall work collaboratively with the Health in All Policies Task Force to assist state agencies and departments in developing policies, systems, programs, and environmental change strategies that have population health impacts in all of the following ways, within the resources made available:

(A) Develop intervention programs with targeted approaches to address health and mental health inequities and disparities.

(B) Prioritize building cross-sectoral partnerships within and across departments and agencies to change policies and practices to advance health equity.

(C) Work with the advisory committee established pursuant to subdivision (f) and through stakeholder meetings to provide a forum to identify and address the complexities of health and mental health inequities and disparities and the need for multiple, interrelated, and multisectoral strategies.

(D) Provide technical assistance to state and local agencies and departments with regard to building organizational capacity, staff training, and facilitating communication to facilitate strategies to reduce health and mental health disparities.

(E) Highlight and share evidence-based, evidence-informed, and community-based practices for reducing health and mental health disparities and inequities.

(F) Work with local public health departments, county mental health or behavioral health departments, local social services, and mental health agencies, and other local agencies that address key health determinants, including, but not limited to, housing, transportation, planning, education, parks, and economic development. The Office of Health Equity shall seek to link local efforts with statewide efforts.

(4) Consult with community-based organizations and local governmental agencies to ensure that community perspectives and input are included in policies and any strategic plans, recommendations, and implementation activities.

(5) Assist in coordinating projects funded by the state that pertain to increasing the health and mental health status of vulnerable communities.

(6) Provide consultation and technical assistance to state departments and other state and local agencies charged with providing or purchasing state-funded health and mental health care, in their respective missions to identify, analyze, and report disparities and to identify strategies to address health and mental health disparities.

(7) Provide information and assistance to state and local departments in coordinating projects within and across state departments that improve the effectiveness of public health and mental health services to vulnerable communities and that address community environments to promote health. This information shall identify unnecessary duplication of services.

(8) Communicate and disseminate information within the department and with other state departments to assist in developing strategies to improve the health and mental health status of persons in vulnerable communities and to share strategies that address the social and environmental determinants of health.

(9) Provide consultation and assistance to public and private entities that are attempting to create innovative responses to improve the health and mental health status of vulnerable communities.

(10) Seek additional resources, including in-kind assistance, federal funding, and foundation support.

(d) In identifying and developing recommendations for strategic plans, the Office of Health Equity shall, at a minimum, do all of the following:

(1) Conduct demographic analyses on health and mental health disparities and inequities. The report shall include, to the extent feasible, an analysis of the underlying conditions that contribute to health and well-being. The first report shall be due July 1, 2014. This information shall be updated periodically, but not less than every two years, and made available through public dissemination, including posting on the department’s Internet Web site. The report shall be developed using primary and secondary sources of demographic information available to the office, including the work and data collected by the Health in All Policies Task Force. Primary sources of demographic information shall be collected contingent on the receipt of state, federal, or private funds for this purpose.

(2) Based on the availability of data, including valid data made available from secondary sources, the report described in paragraph (1) shall address the following key factors as they relate to health and mental health disparities and inequities:

(A) Income security such as living wage, earned income tax credit, and paid leave.

(B) Food security and nutrition such as food stamp eligibility and enrollment, assessments of food access, and rates of access to unhealthy food and beverages.

(C) Child development, education, and literacy rates, including opportunities for early childhood development and parenting support, rates of graduation compared to dropout rates, college attainment, and adult literacy.

(D) Housing, including access to affordable, safe, and healthy housing, housing near parks and with access to healthy foods, and housing that incorporates universal design and visitability features.

(E) Environmental quality, including exposure to toxins in the air, water, and soil.

(F) Accessible built environments that promote health and safety, including mixed-used land, active transportation such as improved pedestrian, bicycle, and automobile safety, parks and green space, and healthy school siting.

(G) Health care, including accessible disease management programs, access to affordable, quality health and behavioral health care, assessment of the health care workforce, and workforce diversity.

(H) Prevention efforts, including community-based education and availability of preventive services.

(I) Assessing ongoing discrimination and minority stressors against individuals and groups in vulnerable communities based upon race, gender, gender identity, gender expression, ethnicity, marital status, language, sexual orientation, disability, and other factors, such as discrimination that is based upon bias and negative attitudes of health professionals and providers.

(J) Neighborhood safety and collective efficacy, including rates of violence, increases or decreases in community cohesion, and collaborative efforts to improve the health and well-being of the community.

(K) The efforts of the Health in All Policies Task Force, including monitoring and identifying efforts to include health and equity in all sectors.

(L) Culturally appropriate and competent services and training in all sectors, including training to eliminate bias, discrimination, and mistreatment of persons in vulnerable communities.

(M) Linguistically appropriate and competent services and training in all sectors, including the availability of information in alternative formats such as large font, braille, and American Sign Language.

(N) Accessible, affordable, and appropriate mental health services.

(3) Consult regularly with representatives of vulnerable communities, including diverse racial, ethnic, cultural, and LGBTQQ communities, women’s health advocates, mental health advocates, health and mental health providers, community-based organizations and advocates, academic institutions, local public health departments, local government entities, and low-income and vulnerable consumers.

(4) Consult regularly with the advisory committee established by subdivision (f) for input and updates on the policy recommendations, strategic plans, and status of cross-sectoral work.

(e) The Office of Health Equity shall be organized as follows:

(1) A Deputy Director shall be appointed by the Governor or the State Public Health Officer, and is subject to confirmation by the Senate. The salary for the Deputy Director shall be fixed in accordance with state law.

(2) The Deputy Director of the Office of Health Equity shall report to the State Public Health Officer and shall work closely with the Director of Health Care Services to ensure compliance with the requirements of the office’s strategic plans, policies, and implementation activities.

(f) The Office of Health Equity shall establish an advisory committee to advance the goals of the office and to actively participate in decisionmaking. The advisory committee shall be composed of representatives from applicable state agencies and departments, local health departments, community-based organizations working to advance health and mental health equity, vulnerable communities, and stakeholder communities that represent the diverse demographics of the state. The chair of the advisory committee shall be a representative from a nonstate entity. The advisory committee shall be established by no later than October 1, 2013, and shall meet, at a minimum, on a quarterly basis. Subcommittees of this advisory committee may be formed as determined by the chair.

(g) An interagency agreement shall be established between the State Department of Public Health and the State Department of Health Care Services to outline the process by which the departments will jointly work to advance the mission of the Office of Health Equity, including responsibilities, scope of work, and necessary resources.

(Added by Stats. 2012, Ch. 23, Sec. 43. Effective June 27, 2012.)



131020

All officers or employees of the department employed after July 1, 2007, shall be appointed by the director.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)






CHAPTER 2 - General Powers of the Department

ARTICLE 1 - General Provisions

131050

(a) As set forth in this article, the State Department of Public Health shall succeed to and be vested with all the duties, powers, purposes, functions, responsibilities, and jurisdiction of the former State Department of Health Services as they relate to public health, licensing and certification of health facilities, and any other functions performed immediately preceding the operative date of this section by, or under the supervision of, all of the following:

(1) The Deputy Director for Prevention Services of the former State Department of Health Services, excluding the Office of Clinical Preventive Medicine.

(2) The Deputy Director for Licensing and Certification.

(3) The Deputy Director for Health Information and Strategic Planning.

(4) The Deputy Director for Public Health Emergency Preparedness.

(5) The California Conference of Local Health Officers.

(6) The Deputy Director for Primary Care and Family Health as follows: Maternal, Child and Adolescent Health as set forth in Part 2 excluding Articles 5, 5.5, 6, and 6.5 of Chapter 3, Part 3, Part 5 excluding Articles 1 and 2 of Chapter 2, Part 7 and Part 8, of Division 106.

(b) It is the intent of the Legislature that, in implementing this article, the duties, powers, purposes, and responsibilities transferred to the State Department of Public Health shall include those formerly performed by the programs of the former State Department of Health Services set forth in this article, provided, however, that nothing in this article shall be construed to require that the State Department of Public Health be organized according to programs described in this article, or to limit the authority or discretion of the State Public Health Officer pursuant to Section 11152 of the Government Code to organize the State Department of Public Health, unless that organization is otherwise required by law. Nothing in this article shall be construed to require that the State Department of Public Health maintain, or refrain from terminating, any program described in this article except to the extent that maintenance of the program is otherwise required by law. Nothing in this article shall be construed to limit or expand the authority of any program described in this article.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131051

The duties, powers, functions, jurisdiction, and responsibilities transferred to the State Department of Public Health shall, pursuant to the act that added this section, include all of the following previously performed by the former State Department of Health Services:

(a) Under the jurisdiction of the Deputy Director for Prevention Services:

(1) The Office of AIDS, including but not limited to:

(A) The AIDS Drug Assistance Program (Chapter 6 (commencing with Section 120950) of Part 4 of Division 105).

(B) The AIDS Early Intervention Program (Chapter 4 (commencing with Section 120900) of Part 4 of Division 105).

(C) The CARE Services Program, provided for pursuant to the federal Ryan White CARE Act, 42 U.S.C. Section 300ff.

(D) The CARE/Health Insurance Premium Payment Program (federal Ryan White CARE Act, 42 U.S.C. Sec. 300ff).

(E) The Housing Opportunities for Persons with AIDS Program (Section 100119).

(F) The Residential AIDS Licensed Facilities Program (former Section 100119; Chapter 2 (commencing with Section 120815) of Part 4 of Division 105).

(G) The AIDS Case Management Program (federal Ryan White CARE Act, 42 U.S.C. Sec. 300ff; Chapter 2 (commencing with Section 120815) of Part 4 of Division 105).

(H) The AIDS Medi-Cal Waiver Program (former Section 100119; 42 U.S.C. Sec. 1396n(c)).

(I) The Bridge Project (former Section 100119).

(J) The HIV Therapeutic Monitoring Program (Chapter 16 (commencing with Section 121345) of Part 4 of Division 105).

(K) The Learning Immune Function Enhancement program (former Section 100119).

(L) The San Ysidro Prevention Project (Section 113019).

(M) The California Statewide Treatment Education Program (former Section 100119).

(N) The HIV Counseling and Testing Program (Section 113019).

(O) The Neighborhood Intervention Geared Toward High-Risk Testing program (former Section 100119).

(P) The Perinatal Transmission Prevention Project (Section 113019).

(Q) The California AIDS Clearinghouse (Section 113019).

(R) The California Disclosure Assistance and Partner Services/Partner Counseling and Referral Services (Section 113019).

(S) The African-American HIV Initiative (Section 113019; Chapter 13.7 (commencing with Section 120290) of Part 4 of Division 105).

(T) The Injection Drug User HIV Testing Utilizing Hepatitis C Testing High-Risk Initiative (Section 113019).

(U) The Prevention with Positives High-Risk Initiative (Section 113019).

(V) The Statewide Technical Assistance Initiatives (Section 113019).

(W) The HIV/AIDS Case Registry (Sections 113019, 120125, and 120130).

(2) The Office of Binational Border Health, including, but not limited to, all of the following:

(A) The California-Mexico Health Initiative (Part 3 (commencing with Section 475) of Division 1).

(B) The Early Warning Infectious Disease Surveillance Program (Chapter 2 (commencing with Section 1250) of Division 2; Chapter 2 (commencing with Section 120130) of Part 1 of Division 105).

(3) The Division of Communicable Disease Control, including, but not limited to, all of the following:

(A) The Infant Botulism Treatment and Prevention Program (Article 2.5 (commencing with Section 123700) of Chapter 3 of Part 2 of Division 106).

(B) The Sexually Transmitted Disease Control Program (Part 3 (commencing with Section 120500) of Division 105).

(C) The Infectious Disease Program (Chapter 2 (commencing with Section 120130) of Part 1 of Division 105).

(D) The Bioterrorism Epidemiology Program.

(E) The Vector Borne Disease (Part 11 (commencing with Section 116100) of Division 104).

(F) The Tuberculosis Control Program (Part 5 (commencing with Section 121350) of Division 105).

(G) The Microbial Diseases Laboratory (Chapter 2 (commencing with Section 100250) of Division 101).

(H) The Viral and Rickettsial Disease Laboratory (Chapter 2 (commencing with Section 100250) of Division 101).

(I) The West Nile Human Surveillance Program (Chapter 2 (commencing with Section 116110) of Part 11 of Division 104).

(J) The Immunization Program (Part 2 (commencing with Section 120325) of Division 105).

(K) The Vaccines for Children Program (Part 2 (commencing with Section 120325) of Division 105).

(4) The Division of Chronic Disease and Injury Control, including, but not limited to, all of the following:

(A) The IMPACT Prostate Cancer Treatment Program (Chapter 7 (commencing with Section 104322) of Part 1 of Division 103), until June 30, 2012. Commencing July 1, 2012, the duties, powers, functions, jurisdiction, and responsibilities of the State Department of Public Health regarding this program are hereby with the State Department of Health Care Services.

(B) The Every Woman Counts program (Breast and Cervical Cancer Screening Program) (Article 1.3 (commencing with Section 104150) of Chapter 2 of Part 1 of Division 103; Section 30461.6 of the Revenue and Taxation Code), until June 30, 2012. Commencing July 1, 2012, the duties, powers, functions, jurisdiction, and responsibilities of the State Department of Public Health regarding this program are hereby with the State Department of Health Care Services.

(C) The Well-Integrated Screening and Evaluation for Women Across the Nation Demonstration Project (Article 1.3 (commencing with Section 104150) of Chapter 2 of Part 1 of Division 103).

(D) The California Nutrition Network (Chapter 2 (commencing with Section 104575) of Part 3 of Division 103).

(E) The Cancer Research Program (Article 2 (commencing with Section 104175) of Chapter 2 of Part 1 of Division 103).

(F) The Translational Cancer Research and Technology Transfer Program (Article 2 (commencing with Section 104175) of Chapter 2 of Part 1 of Division 103).

(G) The Ken Maddy California Cancer Registry (Chapter 2 (commencing with Section 103875) of Part 2 of Division 102).

(H) The California Osteoporosis Prevention and Education Program (Chapter 1 (commencing with Section 125700) of Part 8 of Division 106).

(I) The Preventive Health Care for the Aging Program (Part 4 (commencing with Section 104900) of Division 103).

(J) The California Arthritis Prevention Program (former Section 100185).

(K) The Office of Oral Health (Chapter 3 (commencing with Section 104750) of Part 3 of Division 103).

(L) The Children’s Dental Disease Prevention Program (Article 3 (commencing with Section 104770) of Chapter 3 of Part 3 of Division 103).

(M) The Community Water Fluoridation Program (Article 3.5 (commencing with Section 116409) of Chapter 4 of Part 12 of Division 104).

(N) The California Asthma Public Health Initiative (Chapter 6.5 (commencing with Section 104316) of Part 1 of Division 103).

(O) The California Obesity Prevention Initiative (Chapter 2 (commencing with Section 104575) of Part 3 of Division 103).

(P) The School Health Connections program (Chapter 2 (commencing with Section 104575) of Part 3 of Division 103).

(Q) The California Project LEAN (Chapter 2 (commencing with Section 104575) of Part 3 of Division 103).

(R) The California Center for Physical Activity (Section 131085).

(S) The California Diabetes Program (Section 131085).

(T) The Preventive Medicine Residency Program (Section 131090).

(U) The California Epidemiologic Investigation Service (Article 4 (commencing with Section 100325) of Chapter 2 of Part 1 of Division 101).

(V) The Continuing Professional Education Program (Section 131090).

(W) The Injury Surveillance and Epidemiology Program (Part 2 (commencing with Section 104325) of Division 103).

(X) The State and Local Injury Control Program (Chapter 1 (commencing with Section 104325) of Part 2 of Division 103).

(Y) The Office on Disability and Health (former Section 100185).

(Z) The Alzheimer’s Disease Program (Article 4 (commencing with Section 125275) of Chapter 2 of Part 5 of Division 106).

(AA) The California Tobacco Control Program (Chapter 1 (commencing with Section 104350) of Part 3 of Division 103).

(5) The Division of Drinking Water and Environmental Management, including, but not limited to, all of the following:

(A) The Medical Waste Management Program (Part 14 (commencing with Section 117600) of Division 104).

(B) The Department of Defense Oversight Program (Radiologic Guidance and Approvals) (Part 9 (commencing with Section 114650) of Division 104).

(C) The Nuclear Emergency Response Program (Part 9 (commencing with Section 114650) of Division 104).

(D) The Institutions Program (Environmental Surveys) (Article 5 (commencing with Section 116025) of Chapter 5 of Part 10 of Division 104).

(E) The Drinking Water Field Management program (Chapter 4 (commencing with Section 116270) of Part 12 of Division 104).

(F) The Environmental Health Specialist Registration Program (Article 1 (commencing with Section 106600) of Chapter 4 of Part 1 of Division 104).

(G) The Sanitation and Radiation Laboratory (Article 2 (commencing with Section 100250) of Chapter 2 of Part 1 of Division 101); Chapter 4 (commencing with Section 116270) of Part 12 of Division 104).

(H) The Radon Program (Chapter 7 (commencing with Section 105400) of Part 5 of Division 103; Chapter 4 (commencing with Section 116270) of Part 12, and Article 2 (commencing with Section 106750) of Chapter 4 of Part 1, of Division 104).

(I) The Shellfish Sanitation Program (Chapter 5 (commencing with Section 112150) of Part 6 of Division 104).

(J) The Ocean Beach Safety Programs (Article 2 (commencing with Section 115875) of Chapter 5 of Part 10 of Division 104).

(K) The Bioterrorism Planning and Response for Drinking Water, Medical Waste, and Environmental Health program (Article 6 (commencing with Section 101315) of Chapter 3 of Part 3 of Division 101).

(L) The Safe Drinking Water State Revolving Fund (Chapter 4.5 (commencing with Section 116760) of Part 12 of Division 104).

(M) The Drinking Water Technical Programs (Chapter 4 (commencing with Section 16270) of Part 12 of Division 104; Chapter 4.5 (commencing with Section 116760) of Part 12 of Division 104; Article 3 (commencing with Section 106875) of Chapter 4 of Part 1 of Division 104; Chapter 5 (commencing with Section 116775) of Part 12 of Division 104; Chapter 5 (commencing with Section 115825) of Part 10 of Division 104; Chapter 7 (commencing with Section 13500) of Division 7 of the Water Code; Section 13411 of the Water Code).

(N) The Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002 (Proposition 50) (Division 26.5 (commencing with Section 79500) of the Water Code).

(6) The Division of Environmental and Occupational Disease Control, including, but not limited to, all of the following:

(A) The California Birth Defect Monitoring Program (Chapter 1 (commencing with Section 103825) of Part 2 of Division 102).

(B) The Childhood Lead Poisoning Prevention Program (Chapter 5 (commencing with Section 105275) of Part 5 of Division 103; Article 7 (commencing with Section 124125) of Chapter 3 of Part 2 of Division 106).

(C) The Lead Related Construction Program (Chapter 4 (commencing with Section 105250) of Part 5 of Division 103).

(D) The Epidemiology Studies Laboratory (Sections 25416, former Section 100170, Section 100325, and Section 104324.25).

(E) The Center for Autism and Developmental Disabilities Research and Epidemiology (former Section 100170).

(F) The Cancer Cluster/Environmental Investigations (former Section 100170).

(G) The Toxic Mold Program (Chapter 18 (commencing with Section 26100) of Division 20).

(H) The Federal Agency for Toxic Substances and Disease Registry Health Assessments, Education and Investigations program (former Section 100170).

(I) The Fish Contamination Outreach and Education program (former Section 100170).

(J) The Air Pollution and Cardiovascular Disease in the California Teachers Study Cohort Project (former Section 100170).

(K) The Delta Watershed Fish Project (outreach, education, and training to reduce exposures to mercury in fish) (former Section 100170).

(L) The Environmental Health Laboratory (former Section 100170; Article 2 (commencing with Section 100250) of Chapter 2 of Part 1 of Division 101).

(M) The Indoor Air Quality program (Chapter 7 (commencing with Section 105400) of Part 5 of Division 103).

(N) The Outdoor Air Quality program (Section 60.9 of the Labor Code).

(O) The Laboratory Response Network for Chemical Terrorism program (former Section 100170; Article 2 (commencing with Section 100250) of Chapter 2 of Part 1 of Division 101).

(P) The Air Quality and Human Monitoring Support Program (former Section 100170).

(Q) The Hazard Evaluation System and Information Service Program (Article 1 (commencing with Section 105175) of Chapter 2 of Part 5 of Division 103; Section 147.2 of the Labor Code).

(R) The Occupational Health Surveillance and Evaluation Program (Article 1 (commencing with Section 105175) of Chapter 2 of Part 5 of Division 103).

(S) The Occupational Lead Poisoning Prevention Program (Article 2 (commencing with Section 105185) of Chapter 2 of Part 5 of Division 103).

(T) The Occupational Blood Lead Registry (Article 2 (commencing with Section 105185) of Chapter 2 of Part 5 of Division 103).

(7) The Division of Food, Drug and Radiation Safety, including, but not limited to, all of the following:

(A) The Drug Licensing Program (Article 6 (commencing with Section 111615) of Chapter 6 of Part 5 of Division 104).

(B) The Consumer Product Safety Program (Part 3 (commencing with Section 108100) of Division 104).

(C) The Export Program (Article 2 (commencing with Section 110190) of Chapter 2 of Part 5 of Division 104).

(D) The Food Safety Inspection Program (Part 5 (commencing with Section 109875) and Part 6 (commencing with Section 111940) of Division 104).

(E) The Foodborne Illness and Tampering Emergency Response Program (Part 5 (commencing with Section 109875) of Division 104).

(F) The Retail Food Safety Program (Part 7 (commencing with Section 113700) of Division 104).

(G) The Food Safety Industry Education and Training Program (pursuant to Section 110485).

(H) The Medical Device Licensing Program (Article 6 (commencing with Section 111615) of Chapter 6 of Part 5 of Division 104).

(I) The Medical Device Safety Program (Part 5 (commencing with Section 109875) of Division 104).

(J) The Stop Tobacco Access to Kids Enforcement Program (STAKE) (Division 8.5 (commencing with Section 22950) of the Business and Professions Code).

(K) The Food and Drug Laboratory (Chapter 2 (commencing with Section 100250) of Division 101).

(L) The Drug Safety Program (Part 4 (commencing with Section 109250) and Part 5 (commencing with Section 109875) of Division 104).

(M) The General Food Safety Program (Part 5 (commencing with Section 109875) and Part 6 (commencing with Section 111940) of Division 104).

(N) The Food Testing Program (Chapter 2 (commencing with Section 100250) of Division 101).

(O) The Forensic Alcohol Testing Program (Article 2 (commencing with Section 100700) of Chapter 4 of Part 1 of Division 101).

(P) The Methadone Laboratory Regulating Program (Article 2 (commencing with Section 11839.23) of Chapter 10 of Part 2 of Division 10.5).

(Q) The Radiologic Health Program (Part 9 (commencing with Section 114650) of Division 104).

(R) The Mammography Program (Chapter 6 (commencing with Section 114840) of Part 9 of Division 104).

(S) The Radioactive Materials Licensing and Inspection Program (Chapter 8 (commencing with Section 114960) of Part 9 of Division 104).

(T) The Radiological Technologist Certification Program (Article 5 (commencing with Section 106955) of Part 1, and Article 3 (commencing with Section 114855) of Chapter 6 of Part 9 of Division 104).

(U) The Radioactive Waste Tracking Program (Chapter 8 (commencing with Section 114960) of Part 9 of Division 104).

(V) The Radioactive Waste Minimization Program (Chapter 8 (commencing with Section 114960) of Part 9 of Division 104).

(W) The Low Level Radioactive Waste Management, Treatment and Disposal Program (Chapter 8 (commencing with Section 114960) of Part 9 of Division 104).

(X) The Statewide Environmental Radiation Monitoring Program (pursuant to Section 114755).

(Y) The Department of Energy Oversight Program (Part 9 (commencing with Section 114650) of Division 104).

(Z) The X-Ray Machine Inspection and Registration and Mammography Quality Standards Act Inspection Program (Article 5 (commencing with Section 106955) of Part 1, and Article 3 (commencing with Section 114855) of Chapter 6 of Part 9 of Division 104).

(8) The Deputy Director for Laboratory Science, including, but not limited to, all of the following:

(A) The Environmental Laboratory Accreditation Program (Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101).

(B) The Laboratory Central Services Program (Article 2 (commencing with Section 100250) of Chapter 2 of Part 1 of Division 101).

(C) The National Laboratory Training Network (Section 131085).

(D) The Laboratory Field Services program (Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code).

(b) Under the jurisdiction of the Deputy Director for Licensing and Certification:

(1) The General Acute Care Hospitals Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(2) The Acute Psychiatric Hospitals Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(3) The Special Hospitals Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(4) The Chemical Dependency Recovery Hospitals Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(5) The Skilled Nursing Facilities Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(6) The Intermediate Care Facilities Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(7) The Intermediate Care Facilities-Developmentally Disabled Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(8) The Intermediate Care Facilities-Developmentally Disabled-Habilitative Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(9) The Intermediate Care Facility-Developmentally Disabled-Nursing Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(10) The Home Health Agencies Licensing Program (Chapter 8 (commencing with Section 1725) of Division 2).

(11) The Referral Agencies Licensing Program (Chapter 2.3 (commencing with Section 1400) of Division 2).

(12) The Adult Day Health Centers Licensing Program (Chapter 3.3 (commencing with Section 1570) of Division 2).

(13) The Congregate Living Health Facilities (Chapter 2 (commencing with Section 1250) of Division 2).

(14) The Psychology Clinics Licensing Program (Chapter 1 (commencing with Section 1200) of Division 2).

(15) The Primary Clinics—Community and Free Licensing Program (Chapter 1 (commencing with Section 1200) of Division 2).

(16) The Specialty Clinics—Rehab Clinics Licensing Program (Chapter 1 (commencing with Section 1200) of Division 2).

(17) The Dialysis Clinics Licensing Program (Chapter 1 (commencing with Section 1200) of Division 2).

(18) The Pediatric Day Health/Respite Care Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(19) The Alternative Birthing Centers Licensing Program (Chapter 1 (commencing with Section 1200) of Division 2).

(20) The Hospice Licensing Program (Chapter 2 (commencing with Section 1339.30) of Division 2).

(21) The Correctional Treatment Centers Licensing Program (Chapter 2 (commencing with Section 1250) of Division 2).

(22) The Medicare/Medi-Cal Certification Program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(23) The Nursing Home Administrator Professional Certification Program (Chapter 2.35 (commencing with Section 1416) of Division 2).

(24) The Certified Nursing Assistants Professional Certification Program (Chapter 2 (commencing with Section 1337) of Division 2).

(25) The Home Health Aides Professional Certification Program (Chapter 8 (commencing with Section 1725) of Division 2).

(26) The Hemodialysis Technicians Professional Certification Program (Chapter 3 (commencing with Section 1247) of Division 2 of the Business and Professions Code; Chapter 10 (commencing with Section 1794) of Division 2).

(27) The Criminal Background Clearance Program (Chapter 2 (commencing with Section 1337), Chapter 3 (commencing with Section 1520), Chapter 3.01 (commencing with Section 1569.15), Chapter 3.4 (commencing with Section 1496.80) of Division 2, and Chapter 4 (commencing with Section 11150) of Division 8).

(c) Under the jurisdiction of the Deputy Director for Health Information and Strategic Planning:

(1) The Refugee Health Program (Subpart G of Part 400 of Title 45 of the Code of Federal Regulations).

(2) The Office of County Health Services (Article 5 (commencing with Section 101300) of Chapter 3 of Part 3 of Division 101; Part 4.7 (commencing with Section 16900) of Division 9 of the Welfare and Institutions Code).

(3) The Medically Indigent Services Program (Article 5 (commencing with Section 101300) of Chapter 3 of Part 3 of Division 101).

(4) The Office of Vital Records (Part 1 (commencing with Section 102100) of Division 102).

(5) The Office of Health Information and Research (Article 1 (commencing with Section 102175) of Chapter 2 of Part 1 of Division 102; Section 128730).

(6) The Local Public Health Services Program (Article 5 (commencing with Section 101300) of Chapter 3 of Part 3 of Division 101).

(7) The Center for Health Statistics (Part 1 (commencing with Section 102100) of Division 102; Section 128730).

(8) The Medical Marijuana Program (Article 2.5 (commencing with Section 11362.7) of Chapter 6 of Division 10 of the Health and Safety Code).

(d) Under the jurisdiction of the Deputy Director for Primary Care and Family Health:

(1) The Maternal, Child and Adolescent Health program (Part 2 (commencing with Section 123225) of Division 106).

(2) The Adolescent Family Life Program (Article 1 (commencing with Section 124175) of Chapter 4 of Part 2 of Division 106).

(3) The Advanced Practice Nurse Training program (Part 2 (commencing with Section 123225) of Division 106).

(4) The Black Infant Health Program (Part 2 (commencing with Section 123225) of Division 106).

(5) The Breastfeeding Program (Article 3 (commencing with Section 123360) of Chapter 1 of Part 2 of Division 6).

(6) The California Diabetes and Pregnancy Program (Part 2 (commencing with Section 123225) of Division 106).

(7) The California Initiative to Improve Adolescent Health (Part 2 (commencing with Section 123225) of Division 106).

(8) The Childhood Injury Prevention Program (Article 4 (commencing with Section 100325) of Chapter 2 of Division 101).

(9) The Comprehensive Perinatal Services Program (Article 3 (commencing with Section 123475) of Chapter 2 of Part 2; Section 14134.5 of the Welfare and Institutions Code).

(10) The Fetal and Infant Mortality Review Program (Article 1 (commencing with Section 123650) of Chapter 3 of Part 2 of Division 106).

(11) The Human Stem Cell Research Program (Chapter 3 (commencing with Section 125290.10) of Part 5 of Division 106; Chapter 1 (commencing with Section 125300) of Part 5.5 of Division 106).

(12) The Local Health Department Maternal, Child and Adolescent Health Program (Section 123255).

(13) The Maternal Mortality Review Program (Article 4 (commencing with Section 100325) of Chapter 2 of Division 101).

(14) The Oral Health Program (Part 2 (commencing with Section 123225) of Division 106).

(15) The Preconception Health and Health Care Initiative (Part 2 (commencing with Section 123225) of Division 106).

(16) The Regional Perinatal Programs of California (Article 4 (commencing with Section 123550) of Chapter 2 of Part 2 of Division 106).

(17) The Perinatal Dispatch Centers Outreach and Education Program (Article 4 (commencing with Section 123750) of Chapter 3 of Part 2 of Division 106).

(18) The State Early Childhood Comprehensive Services program (Part 2 (commencing with Section 123225) of Division 106).

(19) The Sudden Infant Death Syndrome Program (Article 3 (commencing with Section 123725) of Chapter 3 of Part 2 of Division 106).

(20) The Youth Pilot Program (Chapter 12.85 (commencing with Section 18987) of Part 6 of Division 9 of the Welfare and Institutions Code).

(21) The Office of Family Planning (Chapter 8.5 (commencing with Section 14500) of Part 3 of Division 9 of the Welfare and Institutions Code; Division 24 (commencing with Section 24000) of the Welfare and Institutions Code), until June 30, 2012. Commencing July 1, 2012, the duties, powers, functions, jurisdiction, and responsibilities of the State Department of Public Health regarding this office are hereby with the State Department of Health Care Services.

(22) The Community Challenge Grant Program (Section 14504.1 of the Welfare and Institutions Code, and Chapter 14 (commencing with Section 18993) of Part 6 of Division 9 of the Welfare and Institutions Code).

(23) The Information and Education Program (Section 14504.3 of the Welfare and Institutions Code).

(24) The Family PACT Program (subdivision (aa) of Section 14132 and Section 24005 of the Welfare and Institutions Code), until June 30, 2012. Commencing July 1, 2012, the duties, powers, functions, jurisdiction, and responsibilities of the State Department of Public Health regarding this program are hereby with the State Department of Health Care Services.

(25) The Male Involvement Program (Section 14504 of the Welfare and Institutions Code).

(26) The TeenSMART Outreach Program (Section 14504.2 of the Welfare and Institutions Code).

(27) The Battered Women Shelter Program (Chapter 6 (commencing with Section 124250) of Part 2 of Division 106).

(28) The Women, Infants and Children Program (Article 1 (commencing with Section 123275) of Chapter 1 of Part 2 of Division 106).

(29) The WIC Supplemental Nutrition Program (Article 1 (commencing with Section 123275) of Chapter 1 of Part 2 of Division 106).

(30) The Farmers Market Nutrition Program (Section 123279).

(31) Genetic Disease Program (Chapter 1 (commencing with Section 124975) of Part 5 of Division 106).

(32) The Newborn Screening Program (Chapter 1 (commencing with Section 124975) of Part 5 of Division 106).

(33) The Prenatal Screening Program (Chapter 1 (commencing with Section 124975) of Part 5 of Division 106).

(Amended by Stats. 2012, Ch. 23, Sec. 44. Effective June 27, 2012.)



131052

In implementing the transfer of jurisdiction pursuant to this article, the State Department of Public Health succeeds to and is vested with all the statutory duties, powers, purposes, responsibilities, and jurisdiction of the former State Department of Health Services as they relate to public health as provided for or referred to in all of the following provisions of law:

(1) Sections 550, 555, 650, 680, 1241, 1658, 2221.1, 2248.5, 2249, 2259, 2259.5, 2541.3, 2585, 2728, 3527, 4017, 4027, 4037, 4191, 19059.5, 19120, 22950, 22973.2, and 22974.8 of the Business and Professions Code.

(2) Sections 56.17, 1812.508, and 1812.543 of the Civil Code.

(3) Sections 8286, 8803, 17613, 32064, 32065, 32066, 32241, 49030, 49405, 49414, 49423.5, 49452.6, 49460, 49464, 49565, 49565.8, 49531.1, 56836.165, and 76403 of the Education Code.

(4) Sections 405, 6021, 6026, 18963, 30852, 41302, and 78486 of the Food and Agricultural Code.

(5) Sections 307, 355, 422, 7572, 7574, 8706, 8817, and 8909 of the Family Code.

(6) Sections 217.6, 1507, 1786, 4011, 5671, 5674, 5700, 5701, 5701.5, 7715, and 15700 of the Fish and Game Code.

(7) Sections 855, 51010, and 551017.1 of the Government Code. For purposes of subdivision (s) of Section 6254 of the Government Code, the term “State Department of Health Services” is hereby deemed to refer to the State Department of Public Health.

(8) (A) Sections 475, 1180.6, 1418.1, 1422.1, 1428.2, 1457, 1505, 1507.1, 1507.5, 1570.7, 1599.2, 1599.60, 1599.75, 1599.87, 2002, 2804, 11362.7, 11776, 11839.21, 11839.23, 11839.24, 11839.25, 11839.26, 11839.27, 11839.28, 11839.29, 11839.30, 11839.31, 11839.32, 11839.33, 11839.34, 17920.10, 17961, 18897.2, 24185, 24186, 24187, 24275, 26101, 26122, 26134, 26155, 26200, and 26203.

(B) Chapters 1, 2, 2.05, 2.3, 2.35, 2.4, 3.3, 3.9, 3.93, 3.95, 4, 4.1, 4.5, 5, 6, 6.5, 8, 8.3, 8.5, 8.6, 9, and 11 of Division 2.

(C) Articles 2 and 4 of Chapter 2, Chapter 3, and Chapter 4 of Part 1, Part 2 and Part 3 of Division 101.

(D) Division 102, including Sections 102230 and 102231.

(E) Division 103, including Sections 104145, 104181, 104182, 104182.5, 104187, 104191, 104192, 104193, 104316, 104317, 104318, 104319, 104320, 104321, 104324.2, 104324.25, 104350, 105191, 105251, 105255, 105280, 105340, and 105430.

(F) Division 104, including Sections 106615, 106675, 106770, 108115, 108855, 109282, 109910, 109915, 112155, 112500, 112650, 113355, 114460, 114475, 114650, 114710, 114850, 114855, 114985, 115061, 115261, 115340, 115736, 115880, 115885, 115915, 116064, 116183, 116270, 116365.5, 116366, 116375, 116610, 116751, 116760.20, 116825, 117100, 117924, and 119300.

(G) Division 105, including Sections 120262, 120381, 120395, 120440, 120480, 120956, 120966, 121155, 121285, 121340, 121349.1, 121480, 122410, and 122420.

(H) Part 1, Part 2 excluding Articles 5, 5.5, 6, and 6.5 of Chapter 3, Part 3 and Part 5 excluding Articles 1 and 2 of Chapter 2, Part 7, and Part 8 of Division 106.

(9) Sections 799.03, 10123.35, 10123.5, 10123.55, 10123.10, 10123.184, and 11520 of the Insurance Code.

(10) Sections 50.8, 142.3, 144.5, 144.7, 147.2, 4600.6, 6307.1, 6359, 6712, 9009, and 9022 of the Labor Code.

(11) Sections 4018.1, 5008.1, 7501, 7502, 7510, 7511, 7515, 7518, 7530, 7550, 7553, 7575, 7576, 11010, 11174.34, and 13990 of the Penal Code.

(12) Section 4806 of the Probate Code.

(13) Sections 15027, 25912, 28004, 30950, 41781.1, 42830, 43210, 43308, 44103, and 71081 of the Public Resources Code.

(14) Section 10405 of the Public Contract Code.

(15) Sections 883, 1507, and 7718 of the Public Utilities Code.

(16) Sections 18833, 18838, 18845.2, 18846.2, 18847.2, 18863, 30461.6, 43010.1, and 43011.1 of the Revenue and Taxation Code.

(17) Section 11020 of the Unemployment Insurance Code.

(18) Sections 22511.55, 23158, 27366, and 33000 of the Vehicle Code.

(19) Sections 5326.9, 5328, 5328.15, 14132, 16902, and 16909, and Division 24 of the Welfare and Institutions Code. Payment for services provided under the Family Planning, Access, Care, and Treatment (Family PACT) Waiver Program pursuant to subdivision (aa) of Section 14132 and Division 24 shall be made through the State Department of Health Care Services. The State Department of Public Health and the State Department of Health Care Services may enter into an interagency agreement for the administration of those payments. This paragraph, to the extent that it applies to the Family PACT Waiver Program, shall become inoperative on June 30, 2012.

(20) Sections 13176, 13177.5, 13178, 13193, 13390, 13392, 13392.5, 13393.5, 13395.5, 13396.7, 13521, 13522, 13523, 13528, 13529, 13529.2, 13550, 13552.4, 13552.8, 13553, 13553.1, 13554, 13554.2, 13816, 13819, 13820, 13823, 13824, 13825, 13827, 13830, 13834, 13835, 13836, 13837, 13858, 13861, 13862, 13864, 13868, 13868.1, 13868.3, 13868.5, 13882, 13885, 13886, 13887, 13891, 13892, 13895.1, 13895.6, 13895.9, 13896, 13896.3, 13896.4, 13896.5, 13897, 13897.4, 13897.5, 13897.6, 13898, 14011, 14012, 14015, 14016, 14017, 14019, 14022, 14025, 14026, 14027, and 14029 of the Water Code.

(Amended by Stats. 2012, Ch. 23, Sec. 45. Effective June 27, 2012.)



131053

In the event of any conflict between Sections 131050, 131051, and 131052, Section 131052 shall prevail over Section 131051, and Section 131050 shall prevail over Sections 131051 and 131052.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131055

(a) All regulations and orders adopted by the former State Department of Health Services and any of its predecessors in effect immediately preceding the operative date of this section shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed, or until they expire by their own terms. Any action by or against the former State Department of Health Services or any of its predecessors pertaining to matters vested in the State Department of Public Health by this chapter shall not abate but shall continue in the name of the State Department of Public Health, and the State Department of Public Health shall be substituted for the former State Department of Health Services and any of its predecessors by the court wherein the action is pending. The substitution shall not in any way affect the rights of the parties to the action.

(b) On and after the operative date of this section, the unexpended balance of all funds available for use by the former State Department of Health Services or any of its predecessors in carrying out any functions transferred to the State Department of Public Health shall be available for use by the State Department of Public Health.

(c) All books, documents, records, and property of the former State Department of Health Services pertaining to functions transferred to the Department of Public Health shall be transferred to the State Department of Public Health.

(d) On and after the operative date of this section, positions other than that of the State Public Health Officer and the Chief Deputy filled by appointment by the Governor in the former State Department of Health Services whose principal assignment was to perform functions transferred to the State Department of Public Health shall be transferred to the State Department of Public Health. Individuals in positions transferred pursuant to this section shall serve at the pleasure of the Governor. Salaries of positions transferred shall remain at the level established pursuant to law unless otherwise provided.

(e) Every officer and employee of the former State Department of Health Services who is performing a function transferred to the State Department of Public Health and who is serving in the state civil service, other than as a temporary employee, shall be transferred to the State Department of Public Health pursuant to the provisions of Section 19050.9 of the Government Code. The status, position, and rights of any officer or employee of the former State Department of Health Services shall not be affected by the transfer and shall be retained by the person as an officer or employee of the State Department of Public Health, as the case may be, pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except as to a position that is exempt from civil service.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131055.1

(a) Notwithstanding Section 131050, commencing on July 1, 2012, the State Department of Health Care Services shall succeed to and be vested with all the duties, powers, purposes, functions, responsibilities, and jurisdiction of the State Department of Public Health as they relate to the Breast and Cervical Cancer Screening Program pursuant to Article 1.3 (commencing with Section 104150) of Chapter 1, the Breast and Cervical Cancer Treatment Program pursuant to Article 1.5 (commencing with Section 104160) of Chapter 1, the Prostate Cancer Screening Program pursuant to Chapter 6 (commencing with Section 104310), the IMPACT Prostate Cancer Treatment Program pursuant to Chapter 7 (commencing with Section 104322) of Part 1 of Division 103, translation services pursuant to Part 3 (commencing with Section 124300) of Division 106, the Office of Family Planning pursuant to Chapter 8.5 (commencing with Section 14500) of Part 3 of Division 9 of the Welfare and Institutions Code, excluding the Personal Responsibility Education Federal Grant Program, the Family Planning, Access, Care, and Treatment (Family PACT) Program pursuant to subdivision (aa) of Section 14132, and the State-Only Family Planning Program pursuant to Division 24 (commencing with Section 24000) of the Welfare and Institutions Code.

(b) Commencing July 1, 2012, any reference to the State Department of Public Health with regard to the Breast and Cervical Cancer Screening Program pursuant to Article 1.3 (commencing with Section 104150) of Chapter 1, the Breast and Cervical Cancer Treatment Program pursuant to Article 1.5 (commencing with Section 104160) of Chapter 1, the Prostate Cancer Screening Program pursuant to Chapter 6 (commencing with Section 104310), the IMPACT Prostate Cancer Treatment Program pursuant to Chapter 7 (commencing with Section 104322) of Part 1 of Division 103, translation services pursuant to Part 3 (commencing with Section 124300) of Division 106, the Office of Family Planning pursuant to Chapter 8.5 (commencing with Section 14500) of Part 3 of Division 9 of the Welfare and Institutions Code, excluding the Personal Responsibility Education Federal Grant Program, the Family Planning, Access, Care, and Treatment (Family PACT) Program pursuant to subdivision (aa) of Section 14132, or the State-Only Family Planning Program pursuant to Division 24 (commencing with Section 24000) of the Welfare and Institutions Code, shall refer to the State Department of Health Care Services.

(c) All regulations and orders adopted by the State Department of Public Health and any of its predecessors in effect prior to July 1, 2012, shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed, or until they expire by their own terms. Any action by or against the State Department of Public Health and any of its predecessors pertaining to matters vested in the State Department of Health Care Services by this act shall not abate but shall continue in the name of the State Department of Health Care Services, and the State Department of Health Care Services shall be substituted for the State Department of Public Health and any of its predecessors by the court wherein the action is pending. The substitution shall not in any way affect the rights of the parties to the action.

(d) Commencing July 1, 2012, the unexpended balance of all funds available for use by the State Department of Public Health or any of its predecessors in carrying out any functions transferred to the State Department of Health Care Services shall be available for use by the State Department of Health Care Services.

(e) Commencing July 1, 2012, all books, documents, records, and property of the State Department of Public Health pertaining to functions transferred to the State Department of Health Care Services shall be transferred to the State Department of Health Care Services.

(f) Commencing July 1, 2012, positions filled by appointment by the Governor in the State Department of Public Health whose principal assignment was to perform functions transferred to the State Department of Health Care Services shall be transferred to the State Department of Health Care Services. Individuals in positions transferred pursuant to this subdivision shall serve at the pleasure of the Governor. Salaries of positions transferred shall remain at the level established pursuant to law unless otherwise provided.

(g) Commencing July 1, 2012, every officer and employee of the State Department of Public Health who is performing a function transferred to the State Department of Health Care Services and who is serving in the state civil service, other than as a temporary employee, shall be transferred to the State Department of Health Care Services pursuant to the provisions of Section 19050.9 of the Government Code. The status, position, and rights of any officer or employee of the State Department of Public Health shall not be affected by the transfer and shall be retained by the person as an officer or employee of the State Department of Health Care Services, as applicable, pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except for a position that is exempt from civil service.

(h) No contract, lease, license, or any other agreement to which the State Department of Public Health is a party shall be void or voidable by reason of this act, but shall continue in full force and effect, with State Department of Health Care Services assuming all of the rights, obligations, liabilities, and duties of the State Department of Public Health as relates to the duties, powers, purposes, responsibilities, and jurisdiction vested by this section in the State Department of Health Care Services. The assumption by the State Department of Health Care Services shall not in any way affect the rights of the parties to any contract, lease, license, or agreement.

(Added by Stats. 2012, Ch. 23, Sec. 46. Effective June 27, 2012.)



131055.2

(a) Commencing July 1, 2013, the State Department of Public Health shall succeed to and be vested with all the duties, powers, purposes, functions, responsibilities, and jurisdiction of the former State Department of Alcohol and Drug Programs as they relate to the Office of Problem and Pathological Gambling (Chapter 8 (commencing with Section 4369) of Part 3 of Division 4 of the Welfare and Institutions Code).

(b) For purposes of the Office of Problem and Pathological Gambling (Chapter 8 (commencing with Section 4369) of Part 3 of Division 4 of the Welfare and Institutions Code) and the Gambling Addiction Program Fund (Article 12 (commencing with Section 19950) of Chapter 5 of Division 8 of the Business and Professions Code), references to the State Department of Alcohol and Drug Programs shall refer to the State Department of Public Health.

(c) All fees collected from licensees in accordance with Article 12 (commencing with Section 19950) of Chapter 5 of Division 8 of the Business and Professions Code and deposited into the Gambling Addiction Program Fund shall be available to the State Department of Public Health in accordance with the requirements of that section.

(d) Notwithstanding any other law, any reference in statute, regulation, or contract to the State Department of Alcohol and Drug Programs or the State Department of Alcohol and Drug Abuse shall be construed to refer to the State Department of Public Health when it relates to the transfer of duties, powers, purposes, functions, responsibilities, and jurisdiction made pursuant to this section.

(e) No contract, lease, license, or any other agreement to which the State Department of Alcohol and Drug Programs is a party shall be made void or voidable by reason of this section, but shall continue in full force and effect with the State Department of Public Health assuming all of the rights, obligations, and duties of the State Department of Alcohol and Drug Programs with respect to the transfer of duties, powers, purposes, functions, responsibilities, and jurisdiction made pursuant to this section.

(f) (1) All unexpended balances of appropriations and other funds available for use by the State Department of Alcohol and Drug Programs in connection with any function or the administration of any law transferred to the State Department of Public Health pursuant to the act that enacted this section shall be available for use by the State Department of Public Health for the purpose for which the appropriation was originally made or the funds were originally available.

(2) The State Department of Public Health may, until July 1, 2017, liquidate the prior years’ encumbrances previously obligated by the Office of Problem and Pathological Gambling. The Controller shall transfer all balances of the following Budget Act appropriations from the Office of Problem and Pathological Gambling to the State Department of Public Health, for use by the State Department of Public Health to liquidate any prior years’ encumbrances previously obligated by the Office of Problem and Pathological Gambling:

(A) Items 4200-001-0367, 4200-101-0367, and 4200-001-3110 of Section 2.00 of the Budget Act of 2011 (Chapter 33 of the Statutes of 2011).

(B) Items 4200-001-0367, 4200-101-0367, and 4200-001-3110 of Section 2.00 of the Budget Act of 2012 (Chapter 21 of the Statutes of 2012).

(g) All books, documents, forms, records, data systems, and property of the State Department of Alcohol and Drug Programs with respect to the transfer of duties, powers, purposes, functions, responsibilities, and jurisdiction made pursuant to this section shall be transferred to the State Department of Public Health.

(h) Positions filled by appointment by the Governor in the State Department of Alcohol and Drug Programs whose principal assignment was to perform functions transferred pursuant to this section shall be transferred to the State Department of Public Health. All employees serving in state civil service, other than temporary employees, who are engaged in the performance of functions transferred pursuant to this section, are transferred to the State Department of Public Health pursuant to the provisions of Section 19050.9 of the Government Code. The status, positions, and rights of those persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except as to positions the duties of which are vested in a position exempt from civil service. The personnel records of all employees transferred pursuant to this section shall be transferred to the State Department of Public Health.

(i) Any regulation, order, or other action adopted, prescribed, taken, or performed by an agency or officer in the administration of a program or the performance of a duty, power, purpose, function, or responsibility pursuant to the Office of Problem and Pathological Gambling (Chapter 8 (commencing with Section 4369) of Part 3 of Division 4 of the Welfare and Institutions Code) and the Gambling Addiction Program Fund (Article 12 (commencing with Section 19950) of Chapter 5 of Division 8 of the Business and Professions Code) in effect prior to July 1, 2013, shall remain in effect unless or until amended, readopted, or repealed, or until they expire by their own terms, and shall be deemed to be a regulation or action of the agency to which or officer to whom the program, duty, power, purpose, function, responsibility, or jurisdiction is assigned pursuant to this section.

(j) No suit, action, or other proceeding lawfully commenced by or against any agency or other officer of the state, in relation to the administration of any program or the discharge of any duty, power, purpose, function, or responsibility transferred pursuant to this section, shall abate by reason of the transfer of the program, duty, power, purpose, function, or responsibility under this section.

(Amended by Stats. 2013, Ch. 361, Sec. 2. Effective September 26, 2013.)



131056

The department may commence and maintain all proper and necessary actions and proceedings for any or all of the following purposes:

(a) To enforce its regulations.

(b) To enjoin and abate nuisances dangerous to health.

(c) To compel the performance of any act specifically enjoined upon any person, officer, or board, by any law of this state relating to the public health.

(d) To protect and preserve the public health.

It may defend all actions and proceedings involving its powers and duties. In all actions and proceedings it shall sue and be sued under the name of the department.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131057

With the approval of the Department of Finance, and for use in the furtherance of the work of the department, the director may accept (a) grants of interest in real property, and (b) gifts of money from public agencies or from organizations or associations organized for scientific, educational, or charitable purposes.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131057.5

(a) The State Department of Public Health shall investigate and apply for federal funding opportunities regarding promoting healthy eating and preventing obesity, including, but not limited to, those available under the federal Food, Conservation, and Energy Act of 2008 (Public Law 110-234), the federal Patient Protection and Affordable Care Act (Public Law 111-148), and the federal Healthy, Hunger-Free Kids Act of 2010 (Public Law 111-296).

(b) Upon receipt of federal funding regarding promoting healthy eating and preventing obesity, the State Department of Public Health may, in its sole discretion, provide in-kind support and award grants to support local assistance to local governments, nonprofit organizations, and local education agencies that the department deems eligible to encourage the sale and consumption of fresh fruits and vegetables, implement programs and initiatives that prevent obesity and hunger, and promote healthy eating and access to nutritious food in underserved and urban and rural communities. The award of these grants shall be exempt from the State Contract Act (Part 2 (commencing with Section 10100)) of Division 2 of the Public Contract Code.

(Added by Stats. 2011, Ch. 503, Sec. 2. Effective January 1, 2012.)



131058

The State Department of Public Health may investigate, apply for, and enter into agreements to secure federal or nongovernmental funding opportunities for the purposes of advancing public health, subject to the provisions of Section 13326 of the Government Code for federal funding or applicable administrative review and approval for nongovernmental funding opportunities.

(Added by Stats. 2014, Ch. 31, Sec. 29. Effective June 20, 2014.)



131071

Notwithstanding any other provision of law, whenever the department is authorized or required by statute, regulation, the due process provisions of the 14th amendment to the United States Constitution, and of subdivision (a) of Section 7 of Article I of the California Constitution, or required by contract, to conduct an adjudicative hearing leading to a final decision of the director or the department, all of the following shall apply:

(a) The proceeding shall be conducted pursuant to the administrative adjudication provisions of Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except as specified in this section.

(b) Notwithstanding Section 11502 of the Government Code, whenever the department conducts a hearing under Chapter 4.5 (commencing with Section 11400) or Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the hearing shall be conducted before an administrative law judge selected by the department and assigned to a hearing office that complies with the procedural requirements of Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) (1) Notwithstanding Section 11508 of the Government Code, whenever the department conducts a hearing under Chapter 4.5 (commencing with Section 11400) or Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the time and place of the hearing shall be determined by the staff assigned to the hearing office hearing the matter, except as provided in paragraph (2) or unless the department by regulation specifies otherwise.

(2) Formal hearings requested by health facilities shall be held in the City of Sacramento.

(d) (1) Unless otherwise specified in this section, the following sections of the Government Code shall apply to any adjudicative hearing conducted by the department only if the department has not, by regulation, specified an alternative procedure for the particular type of hearing at issue: Section 11503 relating to accusations, Section 11504 relating to statements of issues, Section 11505 relating to the contents of the statement to respondent, Section 11506 relating to the notice of defense, Section 11507.6 relating to discovery rights and procedures, Section 11508 relating to the time and place of hearings, and Section 11516 relating to amendment of accusations.

(2) Any alternative procedure specified by the department in accordance with this subdivision shall conform to the purpose of the Government Code provision it replaces insofar as it is possible to do so consistent with the specific procedural requirements applicable to the type of hearing at issue.

(3) Any alternative procedures adopted by the department under this subdivision shall not diminish the amount of notice given of the issues to be heard by the department or deprive appellants of the right to discovery suitable to the particular proceedings. Except as specified in paragraph (2) of subdivision (c), modifications of timeframes or of the place of hearing made by regulation shall not lengthen timeframes within which the department is required to act nor require hearings to be held at a greater distance from the appellant’s place of residence or business than is the case under the otherwise applicable Government Code provision.

(e) The specific timelines specified in Section 11517 of the Government Code shall not apply to any adjudicative hearing conducted by the department to the extent that the department has, by regulation, specified different timelines for the particular type of hearing at issue.

(f) In the case of any adjudicative hearing conducted by the department, “transcript,” as used in subdivision (c) of Section 11517 of the Government Code, shall be deemed to include any alternative form of recordation of the oral proceedings, including, but not limited to, an audiotape.

(g) Pursuant to Section 11415.50 of the Government Code, the department may, by regulation, provide for any appropriate informal procedure to be used for an informal level of review that does not itself lead to a final decision of the department or the director. The procedures specified in Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to the informal level of review. Informal conferences concerning appeals by health facilities may be held in the Cities of Sacramento or Los Angeles.

(h) Notwithstanding any other provision of law, any adjudicative hearing conducted by the department that is conducted pursuant to a federal statutory or regulatory requirement that contains specific procedures may be conducted pursuant to those procedures to the extent they are inconsistent with the procedures specified in this section.

(i) Nothing in this section shall supersede express provisions of law that apply to any hearing that is not adjudicative in nature or that does not involve due process rights specific to an individual or specific individuals, as opposed to the general public or a segment of the general public.

(j) The regulations of the former State Department of Health Services pertaining to adjudicative hearings pursuant to Section 100171 shall apply to the department until the department adopts regulations superseding those regulations. The department may enter into an interagency agreement with the State Department of Health Care Services to have the hearing office of the State Department of Health Care Services conduct adjudicative hearings on behalf of the department in accordance with this section.

(Added by Stats. 2007, Ch. 483, Sec. 37.7. Effective January 1, 2008.)



131075

The department may enjoin and abate public nuisances.

(Added by renumbering Section 100175 by Stats. 2006, Ch. 241, Sec. 19. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131080

The department may advise all local health authorities, and, when in its judgment the public health is menaced, it shall control and regulate their action.

(Added by renumbering Section 100180 by Stats. 2006, Ch. 241, Sec. 20. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131082

Every person charged with the performance of any duty under the laws of this state relating to the preservation of the public health, who willfully neglects or refuses to perform the same, is guilty of a misdemeanor.

(Added by renumbering Section 100182 by Stats. 2006, Ch. 241, Sec. 21. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131085

(a)  The department may perform any of the following activities relating to the protection, preservation, and advancement of public health:

(1) Studies.

(2) Demonstrations of innovative methods.

(3) Evaluations of existing projects.

(4) Provision of training programs.

(5) Dissemination of information.

(b) In performing an activity specified in subdivision (a), the department may do any of the following:

(1) Perform the activity directly.

(2) Enter into contracts, cooperative agreements, or other agreements for the performance of the activity.

(3) Apply for and receive grants for the performance of the activity.

(4) Award grants for the performance of the activity.

(Added by renumbering Section 100185 by Stats. 2006, Ch. 241, Sec. 22. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131090

The department may provide for consultant and advisory services and for the training of technical and professional personnel in educational institutions and field training centers approved by the department, and for the establishment and maintenance of field training centers in local health departments and in the department.

(Added by renumbering Section 100190 by Stats. 2006, Ch. 241, Sec. 23. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131095

The department shall cause special investigation of the preparation and sale of drugs and food and their adulteration.

(Added by renumbering Section 100195 by Stats. 2006, Ch. 241, Sec. 24. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131100

The department shall perform duties as required by law for the detection and prevention of the adulteration of articles used for food and drink, and for the punishment of persons guilty of violation of any law providing against their adulteration.

(Added by renumbering Section 100200 by Stats. 2006, Ch. 241, Sec. 25. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131105

The department shall examine and may prevent the pollution of sources of public domestic water and ice supply.

(Added by renumbering Section 100205 by Stats. 2006, Ch. 241, Sec. 26. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131110

(a) The department shall maintain a program of Environmental Management.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 126) and added by Stats. 2014, Ch. 35, Sec. 127. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



131115

The department may maintain a mental health service that shall advise and assist local departments of health and education in the establishment of mental health services, particularly in connection with maternal and child health conferences and in the schools of the state.

The department may conduct these activities as may be required in the development of mental health services as related to public health.

This section does not authorize any form of compulsory medical or physical examination, treatment, or control of any person.

(Added by renumbering Section 100215 by Stats. 2006, Ch. 241, Sec. 28. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131125

The department shall enforce Section 383b of the Penal Code.

(Added by renumbering Section 100225 by Stats. 2006, Ch. 241, Sec. 29. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131130

(a) Any person who willfully sells, keeps for sale, or offers for sale any food, drug, device, or cosmetic knowing, after a written notice from either (1) a manufacturer, wholesaler, distributor, or importer, or (2) the department or a local health officer that the product linked to an outbreak of illness, injury, or product tampering is being ordered removed from sale by the department pursuant to Section 131080, shall, upon conviction, be punished by a fine of not less than two thousand dollars ($2,000) nor more than ten thousand dollars ($10,000) for each day of violation, or by imprisonment in the county jail for not more than one year, or by both a fine and imprisonment.

(b) If a second or subsequent violation is committed after a previous conviction under this section has become final, the person shall be punished by a fine of not less than five thousand dollars ($5,000) nor more than twenty-five thousand dollars ($25,000) for each day of violation, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both a fine and imprisonment.

(c) Notwithstanding any other provision of law, the court may suspend the minimum fines provided for in this section if it determines that there are circumstances in mitigation and the court states on the record its reasons for suspending the minimum fine.

(Amended by Stats. 2011, Ch. 15, Sec. 204. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



131135

Whenever any person violates any provision of Section 131130, the court may, as a condition of probation, order the defendant to pay, in lieu of any fine, any expenses, both direct and indirect, incurred by a local health department or the department in monitoring compliance with the order pursuant to Section 131080, including, but not limited to, the costs of conducting inspections and imposing embargoes. The total costs payable to the department and local health departments collectively imposed pursuant to this section shall not exceed the maximum fine for the offense of which the defendant is convicted.

Any amount collected under this section shall be paid to the local health department incurring the expenses or, if to reimburse costs of the department, into the General Fund.

(Added by renumbering Section 100235 by Stats. 2006, Ch. 241, Sec. 31. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)






ARTICLE 2 - Regulatory Authorization and Review

131200

The department may adopt and enforce regulations for the execution of its duties.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131205

Notwithstanding any other provision of law, the department shall submit all of its regulations on matters related to statutory responsibilities delegated to or enforced by local health departments, except emergency regulations, to the California Conference of Local Health Officers for review and comment prior to adoption. If the department deems it appropriate to implement the proposed regulations or parts thereof, contrary to the recommendations of the conference, the department shall make a public finding summarizing the reasons for acting contrary to these recommendations.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131210

The department, after consultation with and approval by the Conference of Local Health Officers, shall by regulation establish standards of education and experience for professional and technical personnel employed in local health departments and for the organization and operation of the local health departments. These standards may include standards for the maintenance of records of services, finances, and expenditures, that shall be reported to the director in a manner and at times as the director may specify.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131215

(a) When a dispute arises as to the interpretation or enforcement of regulations of the department that are being enforced by a city, county, city and county, or district, a request for clarification or interpretation may be submitted to the department. The department shall make a determination of the proper interpretation and required enforcement when so requested by a party to the dispute.

(b) In making its determination, the department may conduct a hearing where all interested parties may present relative comments or arguments.

(c) Determinations of the department made pursuant to this section shall be transmitted to the concerned local agency and the involved party or parties within 60 days after the receipt of the request. The determination of the department shall be binding upon the local agency and the parties subject to the regulations of the department, except when the matter may be subject to judicial review.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131220

Notwithstanding any other provision of law, but to the extent consistent with applicable federal law or regulation, the director may, after a request by a board of supervisors of an affected county and after a public hearing held in accordance with Section 11346 of the Government Code, waive regulations pertaining to the provision of hospital services in a hospital operated by a county or under contract to a county for a county with a population of 200,000 or less on January 1, 1980, if the director makes a finding that the waiver would not affect adversely the health and safety of persons in the county. The authority contained in this section shall be in addition to, and shall not supersede or limit, any other provision of law authorizing the waiver by the department of requirements contained in regulations adopted by the department relating to health facilities.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)



131225

(a) Notwithstanding any other provision of law, the department by regulation may provide for the issuance and renewal on a two-year basis of licenses, certificates of registration, or other indicia of authority issued pursuant to this code by the department.

(b) The department may by regulation set the fee for the two-year license, certificate of registration, or other indicia, not to exceed twice the annual fee for issuance or renewal set by statute.

(Added by Stats. 2006, Ch. 241, Sec. 34. Effective January 1, 2007. Operative July 1, 2007, by Sec. 37 of Ch. 241.)















DIVISION 113 - THE ADULT HEALTH COVERAGE EXPANSION PROGRAM

CHAPTER 1 - General Provisions

131500

This division shall be known and may be cited as the Adult Health Coverage Expansion Program.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)



131501

It is the intent of the Legislature that the Adult Health Coverage Expansion Program provide health care coverage on a pilot program basis to eligible adults domiciled and employed in Santa Clara County who are without health care coverage.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)



131502

The following definitions apply for purposes of this division:

(a) “Local initiative” has the same meaning as set forth in Section 12693.08 of the Insurance Code.

(b) “Program” means the Adult Health Coverage Expansion Program.

(c) “Small business” means an entity located in Santa Clara County that employs 50 or fewer persons, with at least 35 percent of the employees earning less than 350 percent of the federal poverty level for a family size of one, and that has not offered health care coverage to its employees for, at minimum, 12 consecutive months, provided that the provisions of any such prior coverage required the employer to contribute at least 50 percent of the total amount of the premium for that coverage. For purposes of the program authorized by this division, a small business shall be a “small employer” pursuant to Article 3.1 (commencing with Section 1357) of Chapter 2.2 of Division 2, subject to the provisions and exceptions of this division. Notwithstanding the company affiliation and tax filing provision of paragraph (1) of subdivision (l) of Section 1357, an individual franchise outlet shall be considered a small business.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)






CHAPTER 2 - Administration

131510

The program may be implemented in Santa Clara County at the option of the local initiative, but if so implemented shall be as a pilot program. A maximum of 5,000 employees may be covered in the county, provided, however, that the number of enrollees may be increased pursuant to the prior approval of the Department of Managed Health Care. The local initiative shall administer the program.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)



131511

(a) In implementing the pilot program established pursuant to this division, the local initiative in Santa Clara County shall not be subject to the requirements of subdivision (a) of Section 1357.03. The program shall be otherwise subject to the requirements of Chapter 2.2 (commencing with Section 1340) of Division 2, including Article 3.1 (commencing with Section 1357) thereof, except as otherwise provided in this division, and shall be subject to approval as to regulatory filings with the Department of Managed Health Care as prescribed in Chapter 2.2 (commencing with Section 1340) of Division 2 and in implementing regulations promulgated by the department.

(b) Except in the case of a late enrollee or for satisfaction of a preexisting condition clause in the case of initial coverage for an eligible employee, the local initiative may not exclude any eligible employee who would otherwise be eligible for health care coverage under this division on the basis of an actual or expected health care condition. The local initiative may not limit or exclude coverage for any eligible employee by type of illness, treatment, medical condition, or accident, except for preexisting conditions as permitted under Section 1357.06.

(c) Coverage provided through the program to an eligible small business shall be renewable with respect to all eligible employees at the option of the participating small business.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)






CHAPTER 3 - Eligibility

131520

Notwithstanding subdivision (b) of Section 1357, only an adult age 19 to 64 years, inclusive, employed by a small business for a minimum of 20 hours per week is eligible to participate in the program if he or she has a gross annual income that is less than 350 percent of the federal poverty level for a family size of one, and his or her employer participates in the program. Dependents, spouses, and domestic partners of employees are not eligible for the program.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)



131521

(a) A small business may apply to the local initiative that administers the program to obtain coverage for its employees who meet the requirements of Section 131520.

(b) At least 50 percent of the employees of an otherwise eligible small business must meet the eligibility requirements of Section 131520, and at least 50 percent of those eligible employees must choose to receive coverage through the program in order for the small business to qualify to participate in the program.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)



131522

The program shall screen potential enrollees to determine if they meet the eligibility requirements for the Medi-Cal program.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)






CHAPTER 4 - Benefits

131530

The local initiative that establishes a program shall offer health care coverage through the program, and all health care services shall be provided to participants by a provider operated by the county or by a provider with whom or with which the county or the local initiative has contracted to provide health care services, except for emergency or out-of-area care or instances in which a required specialized service is not contracted for by the county or the local initiative.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)



131531

The health care services provided through the program to eligible employees shall, to the extent practicable, be substantially similar to the benefits offered to adults under the Healthy Families Program pursuant to Chapter 5 (commencing with Section 12693.60) of Part 6.2 of the Insurance Code, but shall include at least all of the basic health care services included in subdivision (b) of Section 1345 and in Section 1300.67 of Title 28 of the California Code of Regulations.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)






CHAPTER 5 - Funding

131540

(a) (1) The cost of the health care coverage provided through the program shall be paid through a combination of contributions paid by the small business, premiums paid by participating employees, and county, federal, state, or private sector funding made available for this purpose.

(2) The local initiative may determine the amount of the employer contribution for each participating eligible employee, which shall not exceed one hundred fifty dollars ($150) per month, and the amount of the employee premium, which shall not exceed seventy-five dollars ($75) per month. The local initiative may adjust employer contribution and employee premium levels after the first year if necessary for changes in health care costs.

(3) The local initiative may structure the required employee premium amounts according to a schedule that takes into account the individual employee’s age or income level, or both, in a manner similar, but not necessarily identical, to that described in Section 12693.43 of the Insurance Code, pertaining to the Healthy Families Program.

(4) The local initiative shall establish copayment levels and amounts in a manner substantially similar to that described in Section 12693.615 of the Insurance Code, pertaining to the Healthy Families Program.

(5) For purposes of the program, “applicable rate charged for a covered employee” in Section 1366.26 means the total premium amount paid to the health plan on behalf of an employee, including amounts paid by the small business on behalf of the employee, the premium paid by the employee, and any county, federal, state, or private sector funding, which funding shall include the value of the discounted rates negotiated pursuant to subdivision (b), as apportioned to the employee. The program shall submit to the Department of Managed Health Care the procedures the local initiative will use for purposes of establishing the rates to be paid by a person eligible for continuation coverage under Section 1366.26, and the department shall only approve those procedures if it determines that they are consistent with the requirements of the Cal-COBRA program.

(b) In order to enhance the affordability of coverage offered through the program to eligible small businesses and employees, the county and the local initiative shall negotiate discounted rates for services provided to participants in the program by providers operated by the county or by providers with whom, or with which, the county has contracted to provide health care services.

(Amended by Stats. 2008, Ch. 179, Sec. 164. Effective January 1, 2009.)



131541

The local initiative shall be authorized to establish, participate in, or apply to funding sources in the public and private sectors for purposes of providing or securing premium subsidies for eligible employees, pursuant to fair and equitable procedures to be established by the local initiative.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)






CHAPTER 6 - Evaluation

131550

The county and the local initiative shall together evaluate the pilot program after three years, including all of the following: the number of individuals served, the demographics of the individuals served, the number of employees turned away due to the limitation on enrollment in Section 131510, the number of small businesses participating, the number of small businesses turned away due to the limitation on enrollment of individuals, funding sources (including employees, employers, county, state, federal, and other sources), and the health status of enrollees.

(Added by Stats. 2007, Ch. 677, Sec. 2. Effective January 1, 2008.)









DIVISION 115 - OFFICE OF PATIENT ADVOCATE

136000

(a) (1) The Office of Patient Advocate is hereby established within the California Health and Human Services Agency, to provide assistance to, and advocate on behalf of, health care consumers. The goal of the office shall be to coordinate amongst, provide assistance to, and collect data from, all of the state agency consumer assistance or patient assistance programs and call centers, to better enable health care consumers to access the health care services to which they are eligible under the law, including, but not limited to, commercial and Exchange coverage, Medi-Cal, Medicare, and federal veterans health benefits. Notwithstanding any provision of this division, each regulator and health coverage program shall retain its respective authority, including its authority to resolve complaints, grievances, and appeals.

(2) The office shall be headed by a patient advocate appointed by the Governor. The patient advocate shall serve at the pleasure of the Governor.

(b) (1) The duties of the office shall include, but not be limited to, all of the following:

(A) Coordinate and work in consultation with state agency and local, nongovernment health care consumer or patient assistance programs and health care ombudsperson programs.

(B) Produce a baseline review and annual report to be made publically available on the office’s Internet Web site by July 1, 2015, and annually thereafter, of health care consumer or patient assistance help centers, call centers, ombudsperson, or other assistance centers operated by the Department of Managed Health Care, the Department of Health Care Services, the Department of Insurance, and the Exchange, that includes, at a minimum, all of the following:

(i) The types of calls received and the number of calls.

(ii) The call center’s role with regard to each type of call, question, complaint, or grievance.

(iii) The call center’s protocol for responding to requests for assistance from health care consumers, including any performance standards.

(iv) The protocol for referring or transferring calls outside the jurisdiction of the call center.

(v) The call center’s methodology of tracking calls, complaints, grievances, or inquiries.

(C) (i) Collect, track, and analyze data on problems and complaints by, and questions from, consumers about health care coverage for the purpose of providing public information about problems faced and information needed by consumers in obtaining coverage and care. The data collected shall include demographic data, source of coverage, regulator, type of problem or issue or comparable types of problems or issues, and resolution of complaints, including timeliness of resolution. Notwithstanding Section 10231.5 of the Government Code, the office shall submit a report by July 1, 2015, and annually thereafter to the Legislature. The report shall be submitted in compliance with Section 9795 of the Government Code. The format may be modified annually as needed based upon comments from the Legislature and stakeholders.

(ii) For the purpose of publically reporting information as required in subparagraph (B) and this subparagraph about the problems faced by consumers in obtaining care and coverage, the office shall analyze data on consumer complaints and grievances resolved by the agencies listed in subdivision (c), including demographic data, source of coverage, insurer or plan, resolution of complaints, and other information intended to improve health care and coverage for consumers.

(D) Make recommendations, in consultation with stakeholders, for improvement or standardization of the health consumer assistance functions, referral process, and data collection and analysis.

(E) Develop model protocols, in consultation with consumer assistance call centers and stakeholders, that may be used by call centers for responding to and referring calls that are outside the jurisdiction of the call center, program, or regulator.

(F) Compile an annual publication, to be made publically available on the office’s Internet Web site, of a quality of care report card, including, but not limited, to health care service plans, preferred provider organizations, and medical groups.

(G) Make referrals to the appropriate state agency, whether further or additional actions may be appropriate, to protect the interests of consumers or patients.

(H) Assist in the development of educational and informational guides for consumers and patients describing their rights and responsibilities and informing them on effective ways to exercise their rights to secure and access health care coverage, produced by the Department of Managed Health Care, the Department of Health Care Services, the Exchange, and the California Department of Insurance, and to endeavor to make those materials easy to read and understand and available in all threshold languages, using an appropriate literacy level and in a culturally competent manner.

(I) Coordinate with other state and federal agencies engaged in outreach and education regarding the implementation of federal health care reform, and to assist in these duties, may provide or assist in the provision of grants to community-based consumer assistance organizations for these purposes.

(J) If appropriate, refer consumers to the appropriate regulator of their health coverage programs for filing complaints or grievances.

(2) The office shall employ necessary staff. The office may employ or contract with experts when necessary to carry out the functions of the office. The patient advocate shall make an annual budget request for the office that shall be identified in the annual Budget Act.

(3) The patient advocate shall annually issue a public report on the activities of the office, and shall appear before the appropriate policy and fiscal committees of the Senate and Assembly, if requested, to report and make recommendations on the activities of the office.

(4) The office shall adopt standards for the organizations with which it contracts pursuant to this section to ensure compliance with the privacy and confidentiality laws of this state, including, but not limited to, the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code). The office shall conduct privacy trainings as necessary, and regularly verify that the organizations have measures in place to ensure compliance with this provision.

(c) The Department of Managed Health Care, the Department of Health Care Services, the Department of Insurance, the Exchange, and any other public health coverage programs shall provide to the office data concerning call centers to meet the reporting requirements in subparagraph (B) of paragraph (1) of subdivision (b) and consumer complaints and grievances to meet the reporting requirements in clause (i) of subparagraph (C) of paragraph (1) of subdivision (b).

(d) For purposes of this section, the following definitions apply:

(1) “Consumer” or “individual” includes the individual or his or her parent, guardian, conservator, or authorized representative.

(2) “Exchange” means the California Health Benefit Exchange established pursuant to Title 22 (commencing with Section 100500) of the Government Code.

(3) “Health care” includes services provided by any of the health care coverage programs.

(4) “Health care service plan” has the same meaning as that set forth in subdivision (f) of Section 1345. Health care service plan includes “specialized health care service plans,” including behavioral health plans.

(5) “Health coverage program” includes the Medi-Cal program, Healthy Families Program, tax subsidies and premium credits under the Exchange, the Basic Health Program, if enacted, county health coverage programs, and the Access for Infants and Mothers Program.

(6) “Health insurance” has the same meaning as set forth in Section 106 of the Insurance Code.

(7) “Health insurer” means an insurer that issues policies of health insurance.

(8) “Office” means the Office of Patient Advocate.

(9) “Threshold languages” has the same meaning as for Medi-Cal managed care.

(Repealed and added by Stats. 2014, Ch. 31, Sec. 31. Effective June 20, 2014.)



136020

(a) Effective July 1, 2012, the Office of Patient Advocate Trust Fund is hereby created in the State Treasury, and, upon appropriation by the Legislature, moneys in the fund shall be made available for the purpose of this division. Any moneys in the fund that are unexpended or unencumbered at the end of the fiscal year may be carried forward to the next succeeding fiscal year.

(b) The office shall establish and maintain a prudent reserve in the fund.

(c) Notwithstanding Section 16305.7 of the Government Code, all interest earned on moneys that have been deposited in the fund shall be retained in the fund and used for purposes consistent with this division.

(Added by Stats. 2011, Ch. 552, Sec. 4. Effective January 1, 2012.)



136030

(a)  In addition to the moneys received pursuant to subdivision (d), funding for the actual and necessary expenses of the office in implementing this division shall be provided, subject to appropriation by the Legislature, from transfers of moneys from the Managed Care Fund and the Insurance Fund.

(b) The share of funding from the Managed Care Fund shall be based on the number of covered lives in the state that are covered under plans regulated by the Department of Managed Health Care, including covered lives under Medi-Cal managed care, as determined by the Department of Managed Health Care, in proportion to the total number of all covered lives in the state.

(c) The share of funding to be provided from the Insurance Fund shall be based on the number of covered lives in the state that are covered under health insurance policies and benefit plans regulated by the Department of Insurance, including covered lives under Medicare supplement plans, as determined by the Department of Insurance, in proportion to the total number of all covered lives in the state.

(d) In addition to moneys received pursuant to subdivision (a), the office may receive funding as follows:

(1) The office may apply to the United States Secretary of Health and Human Services for federal grants.

(2) The office may seek private grant funding from foundations or other sources.

(3) To the extent permitted by federal law, the office may seek federal financial participation for assisting beneficiaries of the Medi-Cal program.

(e) All moneys received by the Office of Patient Advocate shall be deposited into the fund specified in Section 136020.

(Amended by Stats. 2014, Ch. 31, Sec. 32. Effective June 20, 2014.)






DIVISION 116 - SURPLUS MEDICATION COLLECTION AND DISTRIBUTION

150200

It is the intent of the Legislature in enacting this division to authorize the establishment of a voluntary drug repository and distribution program for the purpose of distributing surplus medications to persons in need of financial assistance to ensure access to necessary pharmaceutical therapies. It is also the intent of the Legislature that the health and safety of Californians are protected and promoted through this program, while reducing unnecessary waste at licensed health and care facilities, by allowing those facilities to donate unused and unexpired medications that were never in the hands of a patient or resident and for which no credit or refund to the patient or resident could be received.

(Amended by Stats. 2012, Ch. 709, Sec. 1. Effective January 1, 2013.)



150201

For purposes of this division:

(a) “Donor organization” means an entity described in subdivision (a) of Section 150202.

(b) “Eligible entity” means all of the following:

(1) A licensed pharmacy, as defined in subdivision (a) of Section 4037 of the Business and Professions Code, that is county owned or that contracts with the county pursuant to this division and is not on probation with the California State Board of Pharmacy.

(2) A licensed pharmacy, as defined in subdivision (a) of Section 4037 of the Business and Professions Code, that is owned and operated by a primary care clinic, as defined in Section 1204, that is licensed by the State Department of Public Health and is not on probation with the California State Board of Pharmacy.

(3) A primary care clinic, as defined in Section 1204, that is licensed by the State Department of Public Health and licensed to administer and dispense drugs pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 4180 of the Business and Professions Code and is not on probation with the California State Board of Pharmacy.

(c) “Medication” or “medications” means a dangerous drug, as defined in Section 4022 of the Business and Professions Code.

(d) “Participating entity” means an eligible entity that has received written or electronic documentation from the county health department pursuant to paragraph (3) of subdivision (a) of Section 150204 and that operates a repository and distribution program pursuant to this division.

(Amended by Stats. 2014, Ch. 10, Sec. 3. Effective April 9, 2014.)



150202

(a) Notwithstanding any other law, a donor organization is defined, for purposes of this division, to refer to one of the following health and care facilities that may donate centrally stored unused medications under a program established pursuant to this division:

(1) A licensed general acute care hospital, as defined in Section 1250.

(2) A licensed acute psychiatric hospital, as defined in Section 1250.

(3) A licensed skilled nursing facility, as defined in Section 1250, including a skilled nursing facility designated as an institution for mental disease.

(4) A licensed intermediate care facility, as defined in Section 1250.

(5) A licensed intermediate care facility/developmentally disabled-habilitative facility, as defined in Section 1250.

(6) A licensed intermediate care facility/developmentally disabled-nursing facility, as defined in Section 1250.

(7) A licensed correctional treatment center, as defined in Section 1250.

(8) A licensed psychiatric health facility, as defined in Section 1250.2.

(9) A licensed chemical dependency recovery hospital, as defined in Section 1250.3.

(10) A licensed residential care facility for the elderly, as defined in Section 1569.2, with 16 or more residents.

(11) An approved mental health rehabilitation center, as described in Section 5675 of the Welfare and Institutions Code.

(b) Medication donated by health and care facilities pursuant to subdivision (a) shall meet the requirements of subdivisions (c) and (d) of Section 150204 and shall be unexpired medication that would have otherwise been destroyed by the facility or another appropriate entity.

(c) Medication eligible for donation by the health and care facilities pursuant to subdivision (a) shall be directly delivered from the dispensing pharmacy, wholesaler or manufacturer, to the health or care facility and subsequently centrally stored. Centrally stored medication that originated from a patient or resident is not eligible for donation under this division.

(Amended by Stats. 2014, Ch. 10, Sec. 4. Effective April 9, 2014.)



150202.5

Notwithstanding any other law, a pharmacy, licensed in California and not on probation with the California State Board of Pharmacy, whose primary or sole type of pharmacy practice type is limited to a skilled nursing facility, home health care, board and care, or mail order, may donate unused, unexpired medication that meets the requirements of subdivisions (c) and (d) of Section 150204, under a program established pursuant to this division and that meets either of the following requirements:

(a) The medication was received directly from a manufacturer or wholesaler.

(b) The medication was returned from a health facility to the issuing pharmacy, in a manner consistent with state and federal law.

(Added by Stats. 2012, Ch. 709, Sec. 4. Effective January 1, 2013.)



150203

Notwithstanding any other provision of law, a wholesaler licensed pursuant to Article 11 (commencing with Section 4160) of Chapter 9 of Division 2 of the Business and Professions Code and a drug manufacturer that is legally authorized under federal law to manufacture and sell pharmaceutical drugs may donate unused medications under the voluntary drug repository and distribution program established by a county pursuant to this division.

(Added by Stats. 2005, Ch. 444, Sec. 1. Effective January 1, 2006.)



150204

(a) (1) A county may establish, by an action of the county board of supervisors or by an action of the public health officer of the county, as directed by the county board of supervisors, a repository and distribution program for purposes of this division. The county shall advise the California State Board of Pharmacy within 30 days from the date it establishes a repository and distribution program.

(2) Only an eligible entity, pursuant to subdivision (a) of Section 150201, may participate in this program to dispense medication donated to the drug repository and distribution program.

(3) An eligible entity that seeks to participate in the program shall inform the county health department and the California State Board of Pharmacy in writing of its intent to participate in the program. An eligible entity may not participate in the program until it has received written or electronic documentation from the county health department confirming that the department has received its notice of intent.

(4) (A) A participating entity shall disclose to the county health department on a quarterly basis the name and location of the source of all donated medication it receives.

(B) A participating primary care clinic, as described in paragraph (3) of subdivision (a) of Section 150201 shall disclose to the county health department the name of the licensed physician who shall be accountable to the California State Board of Pharmacy for the clinic’s program operations pursuant to this division. This physician shall be the professional director, as defined in subdivision (c) of Section 4182 of the Business and Professions Code.

(C) The county board of supervisors or public health officer of the county shall, upon request, make available to the California State Board of Pharmacy the information in this division.

(5) The county board of supervisors, the public health officer of the county, and the California State Board of Pharmacy may prohibit an eligible or participating entity from participating in the program if the entity does not comply with the provisions of the program, pursuant to this division. If the county board of supervisors, the public health officer of the county, or the California State Board of Pharmacy prohibits an eligible or participating entity from participating in the program, it shall provide written notice to the prohibited entity within 15 days of making this determination. The county board of supervisors, the public health officer of the county, and the California State Board of Pharmacy shall ensure that this notice also is provided to one another.

(b) A county that elects to establish a repository and distribution program pursuant to this division shall establish written procedures for, at a minimum, all of the following:

(1) Establishing eligibility for medically indigent patients who may participate in the program.

(2) Ensuring that patients eligible for the program shall not be charged for any medications provided under the program.

(3) Developing a formulary of medications appropriate for the repository and distribution program.

(4) Ensuring proper safety and management of any medications collected by and maintained under the authority of a participating entity.

(5) Ensuring the privacy of individuals for whom the medication was originally prescribed.

(c) Any medication donated to the repository and distribution program shall comply with the requirements specified in this division. Medication donated to the repository and distribution program shall meet all of the following criteria:

(1) The medication shall not be a controlled substance.

(2) The medication shall not have been adulterated, misbranded, or stored under conditions contrary to standards set by the United States Pharmacopoeia (USP) or the product manufacturer.

(3)  The medication shall not have been in the possession of a patient or any individual member of the public, and in the case of medications donated by a health or care facility, as described in Section 150202, shall have been under the control of a staff member of the health or care facility who is licensed in California as a health care professional or has completed, at a minimum, the training requirements specified in Section 1569.69.

(d) (1) Only medication that is donated in unopened, tamper-evident packaging or modified unit dose containers that meet USP standards is eligible for donation to the repository and distribution program, provided lot numbers and expiration dates are affixed. Medication donated in opened containers shall not be dispensed by the repository and distribution program, and once identified, shall be quarantined immediately and handled and disposed of in accordance with the Medical Waste Management Act (Part 14 (commencing with Section 117600) of Division 104).

(2) (A) A medication that is the subject of a United States Food and Drug Administration managed risk evaluation and mitigation strategy pursuant to Section 355-1 of Title 21 of the United States Code shall not be donated if this inventory transfer is prohibited by that strategy, or if the inventory transfer requires prior authorization from the manufacturer of the medication.

(B) A medication that is the subject of a United States Food and Drug Administration managed risk evaluation and mitigation strategy pursuant to Section 355-1 of Title 21 of the United States Code, the donation of which is not prohibited pursuant to subparagraph (A), shall be managed and dispensed according to the requirements of that strategy.

(e) A pharmacist or physician at a participating entity shall use his or her professional judgment in determining whether donated medication meets the standards of this division before accepting or dispensing any medication under the repository and distribution program.

(f) A pharmacist or physician shall adhere to standard pharmacy practices, as required by state and federal law, when dispensing all medications.

(g) Medication that is donated to the repository and distribution program shall be handled in the following ways:

(1) Dispensed to an eligible patient.

(2) Destroyed.

(3) Returned to a reverse distributor or licensed waste hauler.

(4) (A) Transferred to another participating entity within the county to be dispensed to eligible patients pursuant to this division. Notwithstanding this paragraph, a participating county-owned pharmacy may transfer eligible donated medication to a participating county-owned pharmacy within another adjacent county that has adopted a program pursuant to this division, if the pharmacies transferring the medication have a written agreement between the entities that outlines protocols and procedures for safe and appropriate drug transfer that are consistent with this division.

(B) Medication donated under this division shall not be transferred by any participating entity more than once, and after it has been transferred, shall be dispensed to an eligible patient, destroyed, or returned to a reverse distributor or licensed waste hauler.

(C) Medication transferred pursuant to this paragraph shall be transferred with documentation that identifies the drug name, strength, and quantity of the medication, and the donation facility from where the medication originated shall be identified on medication packaging or in accompanying documentation. The document shall include a statement that the medication may not be transferred to another participating entity and must be handled pursuant to subparagraph (B). A copy of this document shall be kept by the participating entity transferring the medication and the participating entity receiving the medication.

(h) Medication that is donated to the repository and distribution program that does not meet the requirements of this division shall not be distributed or transferred under this program and shall be either destroyed or returned to a reverse distributor. This medication shall not be sold, dispensed, or otherwise transferred to any other entity.

(i) Medication donated to the repository and distribution program shall be maintained in the donated packaging units until dispensed to an eligible patient under this program, who presents a valid prescription. When dispensed to an eligible patient under this program, the medication shall be in a new and properly labeled container, specific to the eligible patient and ensuring the privacy of the individuals for whom the medication was initially dispensed. Expired medication shall not be dispensed.

(j) Medication donated to the repository and distribution program shall be segregated from the participating entity’s other drug stock by physical means, for purposes including, but not limited to, inventory, accounting, and inspection.

(k) A participating entity shall keep complete records of the acquisition and disposition of medication donated to, and transferred, dispensed, and destroyed under, the repository and distribution program. These records shall be kept separate from the participating entity’s other acquisition and disposition records and shall conform to the Pharmacy Law (Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code), including being readily retrievable.

(l) Local and county protocols established pursuant to this division shall conform to the Pharmacy Law regarding packaging, transporting, storing, and dispensing all medications.

(m) County protocols established for packaging, transporting, storing, and dispensing medications that require refrigeration, including, but not limited to, any biological product as defined in Section 351 of the Public Health Service Act (42 U.S.C. Sec. 262), an intravenously injected drug, or an infused drug, shall include specific procedures to ensure that these medications are packaged, transported, stored, and dispensed at appropriate temperatures and in accordance with USP standards and the Pharmacy Law.

(n) Notwithstanding any other provision of law, a participating entity shall follow the same procedural drug pedigree requirements for donated drugs as it would follow for drugs purchased from a wholesaler or directly from a drug manufacturer.

(Amended by Stats. 2014, Ch. 155, Sec. 1. Effective January 1, 2015.)



150205

(a) The following persons and entities shall not be subject to criminal or civil liability for injury caused when donating, accepting, or dispensing prescription drugs in compliance with this division:

(1) A prescription drug manufacturer, wholesaler, governmental entity, or participating entity.

(2) A pharmacist or physician who accepts or dispenses prescription drugs.

(3) A licensed health or care facility, as described in Section 150202, or a pharmacy, as described in Section 150202.5.

(b) A surplus medication collection and distribution intermediary, as described in Section 150208, shall not be subject to criminal or civil liability for injury caused when facilitating the donation of medications to or transfer of medications in compliance with this division.

(Amended by Stats. 2014, Ch. 10, Sec. 5. Effective April 9, 2014.)



150206

The immunities provided in Section 150205 shall not apply in cases of noncompliance with this division, bad faith, or gross negligence.

(Added by Stats. 2005, Ch. 444, Sec. 1. Effective January 1, 2006.)



150207

Nothing in this division shall affect disciplinary actions taken by licensing and regulatory agencies.

(Added by Stats. 2005, Ch. 444, Sec. 1. Effective January 1, 2006.)



150208

(a) A surplus medication collection and distribution intermediary that is licensed pursuant to Section 4169.5 of the Business and Professions Code, established for the purpose of facilitating the donation of medications to or transfer of medications between participating entities under a program established pursuant to this division is authorized to operate under this section.

(b) A surplus medication collection and distribution intermediary shall comply with the following:

(1) It shall not take possession, custody, or control of dangerous drugs and devices.

(2) It shall ensure that notification is provided to participating entities that a package has been shipped when the surplus medication collection and distribution intermediary has knowledge of the shipment and provided logistical support to facilitate a shipment directly from a donor organization, as defined in subdivision (a) of Section 150202, to a participating entity.

(3) It shall not select, or direct a donor organization, as defined in subdivision (a) of Section 150202, to select, a specific participating entity to receive surplus medications.

(c) A surplus medication collection and distribution intermediary is authorized to do the following:

(1) Charge membership, administrative, or overhead fees sufficient to cover the reasonable costs of the support and services provided.

(2) Contract directly with a county to facilitate the donation of medications to or transfer of medications between participating entities and provide general support in a county’s implementation of a program established pursuant to this division.

(d) No participating entities shall receive donated medication directly from the surplus medication collection and distribution intermediary.

(Added by Stats. 2014, Ch. 10, Sec. 6. Effective April 9, 2014.)






DIVISION 120 - SEXUAL HEALTH EDUCATION ACCOUNTABILITY ACT

151000

This division shall be known, and may be cited, as the Sexual Health Education Accountability Act.

(Added by Stats. 2007, Ch. 602, Sec. 1. Effective January 1, 2008.)



151001

For purposes of this division, the following definitions shall apply:

(a) “Age appropriate” means topics, messages, and teaching methods suitable to particular ages or age groups of children and adolescents, based on developing cognitive, emotional, and behavioral capacity typical for the age or age group.

(b) A “sexual health education program” means a program that provides instruction or information to prevent adolescent pregnancy, unintended pregnancy, or sexually transmitted diseases, including HIV, that is conducted, operated, or administered by any state agency, is funded directly or indirectly by the state, or receives any financial assistance from state funds or funds administered by a state agency, but does not include any program offered by a school district, a county superintendent of schools, or a community college district.

(c) “Medically accurate” means verified or supported by research conducted in compliance with scientific methods and published in peer review journals, where appropriate, and recognized as accurate and objective by professional organizations and agencies with expertise in the relevant field, including, but not limited to, the federal Centers for Disease Control and Prevention, the American Public Health Association, the Society for Adolescent Medicine, the American Academy of Pediatrics, and the American College of Obstetricians and Gynecologists.

(Added by Stats. 2007, Ch. 602, Sec. 1. Effective January 1, 2008.)



151002

(a) Every sexual health education program shall satisfy all of the following requirements:

(1) All information shall be medically accurate, current, and objective.

(2) Individuals providing instruction or information shall know and use the most current scientific data on human sexuality, human development, pregnancy, and sexually transmitted diseases.

(3) The program content shall be age appropriate for its targeted population.

(4) The program shall be culturally and linguistically appropriate for its targeted populations.

(5) The program shall not teach or promote religious doctrine.

(6)  The program shall not reflect or promote bias against any person on the basis of disability, gender, nationality, race or ethnicity, religion, or sexual orientation, as defined in Section 422.56 of the Penal Code.

(7) The program shall provide information about the effectiveness and safety of at least one or more drug or device approved by the federal Food and Drug Administration for preventing pregnancy and for reducing the risk of contracting sexually transmitted diseases.

(b) A sexual health education program that is directed at minors shall comply with all of the criteria in subdivision (a) and shall also comply with both the following requirements:

(1) It shall include information that the only certain way to prevent pregnancy is to abstain from sexual intercourse, and that the only certain way to prevent sexually transmitted diseases is to abstain from activities that have been proven to transmit sexually transmitted diseases.

(2) If the program is directed toward minors under the age of 12 years, it may, but is not required to, include information otherwise required pursuant to paragraph (7) of subdivision (a).

(c) A sexual health education program conducted by an outside agency at a publicly funded school shall comply with the requirements of Section 51934 of the Education Code if the program addresses HIV/AIDS and shall comply with Section 51933 of the Education Code if the program addresses pregnancy prevention and sexually transmitted diseases other than HIV/AIDS.

(d) An applicant for funds to administer a sexual health education program shall attest in writing that its program complies with all conditions of funding, including those enumerated in this section. A publicly funded school receiving only general funds to provide comprehensive sexual health instruction or HIV/AIDS prevention instruction shall not be deemed an applicant for the purposes of this subdivision.

(e) If the program is conducted by an outside agency at a publicly funded school, the applicant shall indicate in writing how the program fits in with the school’s plan to comply fully with the requirements of the California Comprehensive Sexual Health and HIV/AIDS Prevention Education Act, Chapter 5.6 (commencing with Section 51930) of the Education Code. Notwithstanding Section 47610 of the Education Code, “publicly funded school” includes a charter school for the purposes of this subdivision.

(f) Monitoring of compliance with this division shall be integrated into the grant monitoring and compliance procedures. If the agency knows that a grantee is not in compliance with this section, the agency shall terminate the contract or take other appropriate action.

(g) This section shall not be construed to limit the requirements of the California Comprehensive Sexual Health and HIV/AIDS Prevention Education Act (Chapter 5.6 (commencing with Section 51930) of Part 28 of the Education Code).

(h) This section shall not apply to one-on-one interactions between a health practitioner and his or her patient in a clinical setting.

(Added by Stats. 2007, Ch. 602, Sec. 1. Effective January 1, 2008.)



151003

This division shall apply only to grants that are funded pursuant to contracts entered into or amended on or after January 1, 2008.

(Added by Stats. 2007, Ch. 602, Sec. 1. Effective January 1, 2008.)









Insurance Code - INS

GENERAL PROVISIONS

This act shall be known as the Insurance Code.

(Enacted by Stats. 1935, Ch. 145.)

2.

The provisions of this code in so far as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations thereof, and not as new enactments.

(Enacted by Stats. 1935, Ch. 145.)

3.

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold the same according to the former tenure thereof.

(Enacted by Stats. 1935, Ch. 145.)

4.

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1935, Ch. 145.)

5.

Unless the context otherwise requires, the general provisions hereinafter set forth shall govern the construction of this code.

(Enacted by Stats. 1935, Ch. 145.)

6.

Division, part, chapter, article, and section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning, or intent of the provisions of any division, part, chapter, article, or section hereof.

(Enacted by Stats. 1935, Ch. 145.)

7.

Whenever, by the provisions of this code, a power is granted to a public officer or a duty imposed upon such an officer, the power may be exercised or the duty performed by a deputy of the officer or by a person authorized pursuant to law by the officer, unless it is expressly otherwise provided.

(Enacted by Stats. 1935, Ch. 145.)

8.

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement or record is required or authorized by this code, it shall be made in writing in the English language unless it is otherwise expressly provided.

(Enacted by Stats. 1935, Ch. 145.)

9.

Whenever any reference is made to any portion of this code or of any other law of this State, such reference shall apply to all amendments and additions thereto now or hereafter made.

(Enacted by Stats. 1935, Ch. 145.)

10.

“Section” means a section of this code unless some other statute is specifically mentioned and “subdivision” or “subsection” means a subdivision or subsection of the section in which that term occurs unless some other section is expressly mentioned.

(Amended by Stats. 1955, Ch. 471.)

11.

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1935, Ch. 145.)

12.

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1935, Ch. 145.)

13.

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1935, Ch. 145.)

14.

“County” includes “city and county.”

(Enacted by Stats. 1935, Ch. 145.)

15.

“City” includes “city and county.”

(Enacted by Stats. 1935, Ch. 145.)

16.

As used in this code the word “shall” is mandatory and the word “may” is permissive, unless otherwise apparent from the context.

(Enacted by Stats. 1935, Ch. 145.)

17.

“Oath” includes affirmation.

(Enacted by Stats. 1935, Ch. 145.)

18.

“Signature” or “subscription” includes mark when the signer or subscriber can not write, such signer’s or subscriber’s name being written near the mark by a witness who writes his own name near the signer’s or subscriber’s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1935, Ch. 145.)

19.

“Person” means any person, association, organization, partnership, business trust, limited liability company, or corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 172. Effective January 1, 1995.)

20.

“Commissioner” means the Insurance Commissioner of this State.

(Enacted by Stats. 1935, Ch. 145.)

20.5.

Whenever in this code the terms “State Industrial Accident Commission” or “Industrial Accident Commission” or “commission,” relating to the said “State Industrial Accident Commission” or the said “Industrial Accident Commission,” appear, said terms shall mean “Division of Industrial Accidents,” including “administrative director” of said division or “appeals board,” or both, as the context may require.

(Added by Stats. 1965, Ch. 1513.)

21.

“Division,” and “department,” in reference to the government of this state, mean the Department of Insurance of this state.

(Amended by Stats. 1990, Ch. 1239, Sec. 4.)

21.5.

(a) “Administrative law bureau” or “administrative hearing bureau” means the unit within the Department of Insurance that provides administrative hearings.

(b) An administrative law judge appointed by the commissioner pursuant to civil service rules shall be employed within the administrative law bureau and shall not be supervised directly by the commissioner or supervised directly or indirectly by an employee in the legal branch of the department.

(Added by Stats. 2002, Ch. 709, Sec. 1. Effective January 1, 2003.)

22.

Insurance is a contract whereby one undertakes to indemnify another against loss, damage, or liability arising from a contingent or unknown event.

(Enacted by Stats. 1935, Ch. 145.)

23.

The person who undertakes to indemnify another by insurance is the insurer, and the person indemnified is the insured.

(Enacted by Stats. 1935, Ch. 145.)

24.

“Admitted,” in relation to a person, means entitled to transact insurance business in this state, having complied with the laws imposing conditions precedent to transaction of such business. The State Compensation Insurance Fund shall be deemed to be admitted pursuant to authority to transact workers’ compensation insurance granted by the Legislature. The commissioner shall not revoke or suspend the State Compensation Insurance Fund’s authority to transact workers’ compensation insurance.

(Amended by Stats. 2006, Ch. 740, Sec. 1. Effective January 1, 2007.)

25.

“Nonadmitted,” in relation to a person, means not entitled to transact insurance business in this State, whether by reason of failure to comply with conditions precedent thereto, or by reason of inability so to comply.

(Enacted by Stats. 1935, Ch. 145.)

26.

“Domestic” means organized under the laws of this State, whether or not admitted.

(Enacted by Stats. 1935, Ch. 145.)

27.

“Foreign” means not organized under the laws of this State, whether or not admitted.

(Enacted by Stats. 1935, Ch. 145.)

28.

“State” means the State of California, unless applied to the different parts of the United States. In the latter case, it includes the District of Columbia, the commonwealths and the territories.

(Amended by Stats. 1965, Ch. 373.)

29.

“Mortgage” includes a trust deed, “mortgagor” includes a trustor under such trust deed, “mortgagee” includes a beneficiary under such trust deed, or a trustee exercising powers or performing duties granted to or imposed upon him thereunder, and “lien” in respect to real or personal property includes a charge or incumbrance arising out of a trust deed.

(Enacted by Stats. 1935, Ch. 145.)

30.

“Resident” means residing in this State, “nonresident” means not residing in this State.

(Enacted by Stats. 1935, Ch. 145.)

31.

“Insurance agent” means a person authorized, by and on behalf of an insurer, to transact all classes of insurance other than life, disability, or health insurance, on behalf of an admitted insurance company.

(Amended by Stats. 2010, Ch. 400, Sec. 1. Effective January 1, 2011.)

32.

(a) A life licensee is a person authorized to act as a life agent on behalf of a life insurer or a disability insurer to transact any of the following:

(1) Life insurance.

(2) Accident and health insurance.

(3) Life and accident and health insurance.

(b) Licenses to act as a life agent under this chapter shall be of the types as set forth in Section 1626.

(c)  A life agent may be authorized to transact 24-hour care coverage, as defined in Section 1749.02, pursuant to the requirements of subdivision (d) of Section 1749 or subdivision (b) of Section 1749.33.

(Amended by Stats. 2007, Ch. 270, Sec. 1. Effective January 1, 2008.)

32.5.

“Life and disability insurance analyst” means a person who, for a fee or compensation of any kind, paid by or derived from any person or source other than an insurer, advises, purports to advise, or offers to advise any person insured under, named as beneficiary of, or having any interest in, a life or disability insurance contract, in any manner concerning that contract or his or her rights in respect thereto.

(Amended by Stats. 1983, Ch. 962, Sec. 1.)

33.

“Insurance broker” means a person who, for compensation and on behalf of another person, transacts insurance other than life, disability, or health with, but not on behalf of, an insurer.

(Amended by Stats. 2010, Ch. 400, Sec. 2. Effective January 1, 2011.)

33.5.

(a) “Casualty broker-agent” means a person licensed pursuant to Section 1625.

(b) “Property broker-agent” means a person licensed pursuant to Section 1625.

(Amended by Stats. 2011, Ch. 411, Sec. 1. Effective January 1, 2012.)

34.

“Insurance solicitor” means a natural person employed to aid a property and casualty broker-agent acting as an insurance agent or insurance broker in transacting insurance other than life, disability, or health.

(Amended by Stats. 2010, Ch. 400, Sec. 3. Effective January 1, 2011.)

35.

“Transact” as applied to insurance includes any of the following:

(a) Solicitation.

(b) Negotiations preliminary to execution.

(c) Execution of a contract of insurance.

(d) Transaction of matters subsequent to execution of the contract and arising out of it.

(Enacted by Stats. 1935, Ch. 145.)

36.

“Paid-in capital” or “capital paid-in” means:

(a) In the case of a foreign mutual insurer not issuing or having outstanding capital stock, the value of its assets in excess of the sum of its liabilities for losses reported, expenses, taxes, and all other indebtedness and reinsurance of outstanding risks as provided by law. Such foreign mutual insurer shall not be admitted, however, unless its paid-in capital is composed of available cash assets amounting to at least $200,000.00.

(b) In the case of a foreign joint stock and mutual insurer, its paid-in capital computed, according to its desire, pursuant to the provisions of subdivision (a) or subdivision (c) of this section. If computed pursuant to the provisions of subdivision (a), its admission is subject to the qualification therein expressed.

(c) In the case of all other insurers, the lower of the following amounts:

(1) The value of its assets in excess of the sum of its liabilities for losses reported, expenses, taxes, and all other indebtedness and reinsurance of outstanding risks as provided by law.

(2) The aggregate par value of its issued shares of stock, including treasury shares.

For the purpose of computing paid-in capital or capital paid-in, shares of stock are not taken as liabilities.

(Enacted by Stats. 1935, Ch. 145.)

37.

Provisions of this code relating to a particular class of insurance or a particular type of insurer prevail over provisions relating to insurance in general or insurers in general.

(Enacted by Stats. 1935, Ch. 145.)

38.

Unless expressly otherwise provided, any notice required to be given to any person by any provision of this code may be given by mailing notice, postage prepaid, addressed to the person to be notified, at his residence or principal place of business in this State. The affidavit of the person who mails the notice, stating the facts of such mailing, is prima facie evidence that the notice was thus mailed.

(Enacted by Stats. 1935, Ch. 145.)

38.5.

(a) Any written notice required to be given or mailed to any person by an insurer relating to any insurance on risks or on operations in this state not excepted by subdivision (a), (b), (c), (d), (e), or (g) of Section 1851 from the coverage of Chapter 9 (commencing with Section 1850.4) of Part 2 of Division 1 of this code may, if not excluded by subdivision (b) or (c) of Section 1633.3 of the Civil Code, be provided by electronic transmission pursuant to Title 2.5 (commencing with Section 1633.1) of Part 2 of Division 3 of the Civil Code, if each party has agreed to conduct the transaction by electronic means pursuant to Section 1633.5 of the Civil Code. The affidavit of the person who initiated the electronic transmission, stating the facts of that transmission into an information processing system outside of the control of the sender or of any person that sent the electronic record on behalf of the sender, is prima facie evidence that the notice was transmitted and shall be sufficient proof of notice. Any notice provided by electronic transmission shall be treated as if mailed or given for the purposes of any provision of this code, except as provided by subdivision (g) of Section 1633.15 of the Civil Code. The insurance company shall maintain a system for confirming that any notice or document that is to be provided by electronic means has been sent in a manner consistent with Section 1633.15 of the Civil Code. A valid electronic signature shall be sufficient for any provision of law requiring a written signature. The insurance company shall retain a copy of the confirmation and electronic signature, when either is required, with the policy information so that they are retrievable upon request by the Department of Insurance while the policy is in force and for five years thereafter.

(b) The offer of renewal required by Sections 663 and 678, the notice of conditional renewal required by Section 678.1, and the offer of coverage or renewal or any disclosure required by Section 10086 and the offer of renewal for a workers’ compensation policy may be provided by electronic transmission if an insurer complies with all of the following:

(1) An insurer, or insurer’s representative, acquires the consent of the insured to opt in to receive the offer, notice, or disclosure by electronic transmission, and the insured has not withdrawn that consent, prior to providing the offer, notice, or disclosure by electronic transmission. An insured’s consent may be acquired verbally, in writing, or electronically. If consent is acquired verbally, the insurer shall confirm consent in writing or electronically. The insurer shall retain a record of the insured’s consent to receive the offer, notice, or disclosure by electronic transmission with the policy information so that it is retrievable upon request by the Department of Insurance while the policy is in force and for five years thereafter.

(2) An insurer discloses, in writing or electronically, to the insured all of the following:

(A) The opt in to receive the offer, notice, or disclosure by electronic transmission is voluntary.

(B) That the insured may opt out of receiving the offer, notice, or disclosure by electronic transmission at any time, and the process or system for the insured to opt out.

(C)  A description of the offer, notice, or disclosure that the insured will receive by electronic transmission.

(D) The process or system to report a change or correction in the insured’s email address.

(E) The insurer’s contact information, which includes, but is not limited to, a toll-free number or an insurer’s Internet Web site address.

(3) An insurer shall include the insured’s email address on the policy declaration page.

(4)  An insurer shall annually provide one free printed copy of any offer, notice, or disclosure described in this subdivision upon request by the insured.

(5) An insurer shall maintain a process or system that can demonstrate that the offer, notice, or disclosure provided by electronic transmission was both sent and received consistent with Section 1633.15 of the Civil Code. If a different method of sending or receiving is agreed upon by the insurer and the insured pursuant to Section 1633.15 of the Civil Code, an insurer shall comply with the provisions of this subdivision. The insurer shall retain and document information so that the documentation and information is retrievable upon request by the Department of Insurance while the current policy is in force and for five years thereafter related to its process or system demonstrating that the offer, notice, or disclosure provided by electronic transmission was sent to the insured by the applicable statutory regular mail delivery deadlines and received electronically. The offer, notice, or disclosure provided by electronic transmission shall be treated as if mailed so long as the insurer delivers it to the insured in compliance with the applicable statutory regular mail delivery deadlines.

(A) Acceptable methods for an insurer to demonstrate that the offer, notice, or disclosure was sent to the insured include simple mail transfer protocol server log files indicating transmission, or other methodologies indicating sent transmission consistent with standards set forth in Section 1633.15 of the Civil Code.

(B) Acceptable methods for an insurer to demonstrate that the offer, notice, or disclosure was received by the insured include server log files indicating that the email or application has been received, or log files showing that the insured logged into his or her secured account with the insurer, or other methodologies indicating received transmission consistent with standards set forth in Section 1633.15 of the Civil Code.

(6) If the offer, notice, or disclosure is not delivered directly to the electronic address designated by the insured, but placed at an electronic address accessible to the insured, an insurer shall notify the insured in plain, clear, and conspicuous language at the electronic address designated by the insured that describes the offer, notice, or disclosure, informs that insured that it is available at another location, and provides instructions to the insured as to how to obtain the offer, notice, or disclosure.

(7) (A) Upon an insurer receiving information indicating that the offer, notice, or disclosure sent by electronic transmission was not received by the insured, the insurer shall, within two business days, either clause (i) or (ii):

(i) Contact the insured to confirm or update the insured’s email address and resend the offer, notice, or disclosure by electronic transmission. If the insurer elects to resend the offer, notice, or disclosure by electronic transmission, the insurer shall demonstrate the transmission was received by the insured, pursuant to paragraph (5). If the insurer is unable to confirm or update the insured’s email address, the insurer shall resend the offer, notice, or disclosure by regular mail to the insured at the address shown on the policy.

(ii) Resend the offer, notice, or disclosure initially provided by electronic transmission by regular mail to the insured at the address shown on the policy.

(B) If the insurer sends the first electronic offer, notice, or disclosure within the time period required by law and the insurer complies with both paragraph (5) and subparagraph (A) of this paragraph, the electronic offer, notice, or disclosure sent pursuant to clause (i) or (ii) of subparagraph (A) shall be treated as if mailed in compliance with the applicable statutory regular mail delivery deadlines.

(8) On or before January 1, 2018, the commissioner shall submit a report to the Governor and to the committees of the Senate and Assembly having jurisdiction over insurance and the judiciary, regarding the impact and implementation of the authorization of the electronic transmission of certain insurance renewal offers, notices, or disclosures as authorized by this section. The report shall include input from insurers, consumers, and consumer organizations, and shall include an assessment of the department’s experience pertaining to the authorization of the electronic transmission of insurance renewals as authorized by this section.

(c) The department may suspend an insurer from providing offers, notices, or disclosures by electronic transmission if there is a pattern or practices that demonstrate the insurer has failed to comply with the requirements of this section. An insurer may appeal the suspension and resume its electronic transmission of offers, notices, or disclosures upon communication from the department that the changes the insurer made to its process or system to comply with the requirements of this section are satisfactory.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 369, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Ch. 369.)

38.5.

(a) Any written notice required to be given or mailed to any person by an insurer relating to any insurance on risks or on operations in this state not excepted by Section 1851 from the coverage of Chapter 9 (commencing with Section 1850.4) of Part 2 of Division 1 of this code may, if not excluded by subdivision (b) or (c) of Section 1633.3 of the Civil Code, be provided by electronic transmission pursuant to Title 2.5 (commencing with Section 1633.1) of Part 2 of Division 3 of the Civil Code, if each party has agreed to conduct the transaction by electronic means pursuant to Section 1633.5 of the Civil Code. The affidavit of the person who initiated the electronic transmission, stating the facts of that transmission into an information processing system outside of the control of the sender or of any person that sent the electronic record on behalf of the sender, is prima facie evidence that the notice was transmitted and shall be sufficient proof of notice. Any notice provided by electronic transmission shall be treated as if mailed or given for the purposes of any provision of this code, except as provided by subdivision (g) of Section 1633.15 of the Civil Code. The insurance company shall maintain a system for confirming that any notice or document that is to be provided by electronic means has been sent in a manner consistent with Section 1633.15 of the Civil Code. A valid electronic signature shall be sufficient for any provision of law requiring a written signature. The insurance company shall retain a copy of the confirmation and electronic signature, when either is required, with the policy information so that they are retrievable upon request by the Department of Insurance while the policy is in force and for five years thereafter.

(b) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 4) and added by Stats. 2013, Ch. 369, Sec. 5. Effective January 1, 2014. Section operative January 1, 2019, by its own provisions.)

38.8.

Insurers shall maintain a system for electronically confirming a policyholder’s decision to opt in to an agreement to conduct transactions electronically and a system that will allow the policyholder to electronically opt out of the agreement to conduct business electronically as specified in subdivision (c) of Section 1633.5. The insurer shall maintain the electronic records for the same amount of time the insurer would be required to maintain those records if the records were in written form.

(Added by Stats. 2009, Ch. 433, Sec. 3. Effective January 1, 2010.)

39.

If any provision of this code, or the application thereof to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1935, Ch. 145.)

40.

The existence of insurers formed prior to the date this code takes effect shall not be affected by the enactment of this code nor by any repeal of the laws under which they were formed, but such insurers shall thereafter operate under the provisions of this code.

(Enacted by Stats. 1935, Ch. 145.)

41.

All insurance in this State is governed by the provisions of this code.

(Enacted by Stats. 1935, Ch. 145.)

42.

The designation of insurance coverage as “group” in any code or law of this State other than this code does not authorize its representation as a group coverage or as a group policy, certificate or contract by any person licensed or certificated by the commissioner unless the policy providing the coverage is defined as group insurance by a specific provision of this code or of the laws of the state in which the policy, certificate or contract is issued. This section shall apply only to life, disability and workmen’s compensation insurance.

(Added by Stats. 1961, Ch. 398.)

44.

Any person who willfully and knowingly makes, circulates, or transmits to another any false written or printed statement for the purpose of damaging the financial condition or stability of any insurance company doing business in this state is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000).

(Added by Stats. 1969, Ch. 839.)

45.

(a) “Electronic funds transfer” means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfer shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, a Federal Reserve Wire Transfer (Fedwire), or an international funds transfer, at the option of the insurer.

(b) For purposes of this section:

(1) “Automated clearinghouse” means any federal reserve bank, or an organization established by agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and that authorizes an electronic transfer of funds between those banks or bank accounts.

(2) “Automated clearinghouse debit” means a transaction in which any department of the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the taxpayer’s bank account and crediting the state’s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction by the taxpayer shall be paid by the state.

(3) “Automated clearinghouse credit” means an automated clearinghouse transaction in which the taxpayer, through its own bank, originates an entry crediting the state’s bank account and debiting its own bank account. Banking costs incurred by the state for the automated clearinghouse credit transaction may be charged to the taxpayer.

(4) “Fedwire” means any transaction originated by the taxpayer and utilizing the national electronic payment system to transfer funds through federal reserve banks, pursuant to which the taxpayer debits its own bank account and credits the state’s bank account. Electronic funds transfers may be made by Fedwire only if prior approval is obtained from the department and the taxpayer is unable, for reasonable cause, to make payments pursuant to paragraph (2) or (3). Banking costs charged to the taxpayer and to the state may be charged to the taxpayer.

(5) “International funds transfer” means any transaction originated by the taxpayer and utilizing “SWIFT,” the international electronic payment system to transfer funds in which the taxpayer debits its own bank account, and credits the funds to a United States bank that credits the state’s bank account. Banking costs charged to the taxpayer and to the state may be charged to the taxpayer.

(Added by Stats. 1993, Ch. 661, Sec. 1. Effective January 1, 1994.)

46.

The Legislature hereby declares its intent that the term “workmen’s compensation” shall hereafter also be known as “workers’ compensation.” In furtherance of this policy it is the desire of the Legislature that references to the term “workmen’s compensation” in this code be changed to “workers’ compensation” when such code sections are being amended for any purpose. This act is declaratory and not amendatory of existing law.

(Added by Stats. 1974, Ch. 1454.)

47.

“Surplus line broker” means a person licensed under Section 1765 and authorized to do business under Chapter 6 (commencing with Section 1760) of Part 2 of Division 1.

(Added by Stats. 1998, Ch. 269, Sec. 1. Effective January 1, 1999.)

48.

A “surplus line broker certificate” means a certificate issued by a surplus line broker to an insurance purchaser as evidence of the placement of insurance with an eligible nonadmitted insurer in accordance with the requirements of Sections 1764, 1764.1, and 1764.2.

(Added by Stats. 1999, Ch. 255, Sec. 1. Effective January 1, 2000.)



DIVISION 1 - GENERAL RULES GOVERNING INSURANCE

PART 1 - THE CONTRACT

CHAPTER 1 - Classes of Insurance

100

Insurance in this state is divided into the following classes:

(1) Life.

(2) Fire.

(3) Marine.

(4) Title.

(5) Surety.

(6) Disability.

(7) Plate glass.

(8) Liability.

(9) Workers’ compensation.

(10) Common carrier liability.

(11) Boiler and machinery.

(12) Burglary.

(13) Credit.

(14) Sprinkler.

(15) Team and vehicle.

(16) Automobile.

(17) [Reserved]

(18) Aircraft.

(19) Mortgage guaranty.

(19.5) Insolvency.

(19.6) Legal insurance.

(20) Miscellaneous.

(Amended by Stats. 2012, Ch. 786, Sec. 3. Effective January 1, 2013.)



101

Life insurance includes insurance upon the lives of persons or appertaining thereto, and the granting, purchasing, or disposing of annuities.

(Enacted by Stats. 1935, Ch. 145.)



102

Fire insurance includes:

(a) Insurance against loss by fire, lightning, windstorm, tornado, or earthquake.

(b) Insurance against loss of, or destruction of, or damage to, any of the following property, when such insurance includes loss thereof by fire and excludes coverage of property while in the custody of, or possession of, or being transported by, any carrier for hire or in the mail:

1. Accounts, books, maps, manuscripts, indexes and other valuable papers, documents and records incidental to the business or profession or activity in which the insured is engaged, resulting from any cause, but excluding any article constituting stock in trade or used as a sample or sold or held for sale.

2. Moneys, stamps, coins, bullion, securities, notes, drafts, acceptances or instruments of like kind or character, resulting from any cause, except:

(i) Forgery.

(ii) Any dishonest, fraudulent or criminal act of any officer, employee, partner, director, trustee or authorized representative of the insured.

(c) Insurance by means of an all-risk policy of the type commonly known as the “Personal Property Floater” against any and all kinds of loss of or damage to, or loss of use of, any personal property other than merchandise.

The provisions of Section 2070 shall not apply to insurance written pursuant to subdivisions (b) or (c).

(Amended by Stats. 1947, Ch. 630.)



103

Marine insurance includes insurance against any and all kinds of loss of or damage to:

(a) Vessels, craft, aircraft, cars, automobiles and vehicles of every kind (excluding aircraft and automobiles operating under their own power or while in storage not incidental to transportation), as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, money, bullion, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests and all other kinds of property, and interests therein, in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same, or during any delays, storage, transshipment, or reshipment incident thereto including marine builder’s risks, and all personal property floater risks.

(b) Person or to property in connection with or appertaining to a marine, inland marine, transit or transportation insurance including liability for loss of or damage arising out of or in connection with the construction, repair, maintenance or use of the subject matter of such insurance (but not including life insurance or surety bonds); but except as herein specified, shall not mean insurances against loss by reason of bodily injury to the person. Inland marine insurance shall be deemed to include hull insurance on water pleasure craft not used for commercial purposes of a size and type to be determined by the commissioner.

(c) Precious stones, jewels, jewelry, gold, silver and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise.

(Amended by Stats. 1971, Ch. 946.)



104

Title insurance means insuring, guaranteeing or indemnifying owners of real or personal property or the holders of liens or encumbrances thereon or others interested therein against loss or damage suffered by reason of:

(a) Liens or encumbrances on, or defects in the title to said property;

(b) Invalidity or unenforceability of any liens or encumbrances thereon; or

(c) Incorrectness of searches relating to the title to real or personal property.

(Repealed and added by Stats. 1973, Ch. 1130.)



105

Surety insurance includes:

(a) The guaranteeing of behavior of persons and the guaranteeing of performance of contracts (including executing or guaranteeing bonds and undertakings required or permitted in all actions or proceedings or by law allowed), other than insurance policies and other than for payments secured by a mortgage, deed of trust, or other instrument constituting a lien or charge on real estate.

(b) Insurance against loss resulting from the forgery or alteration of any instrument of any kind or character or of any signature thereon. Nothing in this section shall be deemed to limit any of the powers of title insurers.

(c) Any of the following insurance when included as a part of contract containing any such guarantee of behavior or performance or in a contract indemnifying any bank, banker, broker, financial or moneyed corporation or association, any state, political subdivision, public or municipal corporation, or any officer of any state, political subdivision, public or municipal corporation: Insurance indemnifying the insured named therein against loss or destruction from any cause of any evidences of debt of any kind or character, evidences of ownership of any kind or character, deeds, mortgages, warehouse receipts, bills of lading, certificates of stock, bonds, notes, drafts, checks, instruments of similar character, stamps, documents, money, precious metals of any kind or character, refined or unrefined, and articles made therefrom, jewelry, watches, necklaces, bracelets, gems and precious and semiprecious stones, and also against loss or damage, except by fire, to the insured’s premises, furnishings, fixtures, equipment, safes and vaults therein caused by burglary, robbery, holdup, theft or larceny or attempt thereat. No such insurance indemnifying against loss of any property as specified herein shall indemnify against loss of any such property occurring while in the mail or in the exclusive custody or possession of a common carrier for the purpose of transportation, except for the purpose of transportation by an armored motor vehicle.

(d) No insurance may be written as surety insurance if it falls within the definition of financial guaranty insurance as set forth in Section 12100.

(Amended by Stats. 1990, Ch. 1032, Sec. 1.)



106

(a) Disability insurance includes insurance appertaining to injury, disablement or death resulting to the insured from accidents, and appertaining to disablements resulting to the insured from sickness.

(b) In statutes that become effective on or after January 1, 2002, the term “health insurance” for purposes of this code shall mean an individual or group disability insurance policy that provides coverage for hospital, medical, or surgical benefits. The term “health insurance” shall not include any of the following kinds of insurance:

(1) Accidental death and accidental death and dismemberment.

(2) Disability insurance, including hospital indemnity, accident only, and specified disease insurance that pays benefits on a fixed benefit, cash payment only basis.

(3) Credit disability, as defined in subdivision (2) of Section 779.2.

(4) Coverage issued as a supplement to liability insurance.

(5) Disability income, as defined in subdivision (i) of Section 799.01.

(6) Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(7) Insurance arising out of a workers’ compensation or similar law.

(8) Long-term care.

(c) In a statute that becomes effective on or after January 1, 2008, the term “specialized health insurance policy” as used in this code shall mean a policy of health insurance for covered benefits in a single specialized area of health care, including dental-only, vision-only, and behavioral health-only policies.

(Amended by Stats. 2007, Ch. 577, Sec. 16. Effective October 13, 2007.)



107

Plate glass insurance includes insurance against breakage of glass.

(Enacted by Stats. 1935, Ch. 145.)



108

Liability insurance includes:

(a) Insurance against loss resulting from liability for injury, fatal or nonfatal, suffered by any natural person, or resulting from liability for damage to property, or property interests of others but does not include worker’s compensation, common carrier liability, boiler and machinery, or team and vehicle insurance.

(b) (1) With respect to operations or property covered by a policy of liability insurance as defined in subdivision (a), insurance of medical, hospital, surgical and funeral loss or expense of the insured or other persons injured, and in the case of an automobile liability policy disability benefits to the insured or other persons injured and in the event of their death, funeral and accidental death benefits to their dependents, beneficiaries or personal representatives irrespective of legal liability of the insured, when issued with or supplemental to the insurance defined in subdivision (a);

(2) When issued with or supplemental to the insurance defined in subdivision (a), disability insurance covering the insured and members of his household, or other persons who customarily operate any automobile covered by such a policy and who are named in such policy; and such disability insurance may cover against accidental injury, death or dismemberment caused by any or all hazards as defined in such coverage;

(c) Insurance covering injuries sustained by an insured resulting from a tort committed by a third party against which such third party is not himself covered by liability insurance;

(d) Insurance coverage against the legal liability of the insured, and against loss, damage, or expense incident to a claim arising out of the death or injury of any person as the result of negligence or malpractice in rendering professional services by any person who holds a certificate or license issued pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, a license issued pursuant to the Osteopathic Initiative Act, or license as a community clinic defined in subdivision (a) of Section 1203 of the Health and Safety Code, or a license as a health facility pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code.

(e) The provisions of this code relating to disability insurance do not apply to insurance defined in this section.

(Amended by Stats. 1976, Ch. 152.)



108.1

Insurers admitted to transact liability insurance are also deemed to be admitted to transact workers’ compensation insurance for the purpose of covering those persons defined as employees by subdivision (d) of Section 3351 of the Labor Code.

(Repealed and added by Stats. 1977, Ch. 17.)



109

Workmen’s compensation insurance includes insurance against loss from liability imposed by law upon employers to compensate employees and their dependents for injury sustained by the employees arising out of and in the course of the employment, irrespective of negligence or of the fault of either party.

(Enacted by Stats. 1935, Ch. 145.)



110

Common carrier liability insurance includes insurance against loss resulting from liability of a common carrier for accident or injury, fatal or nonfatal, to any person but does not include liability or workmen’s compensation insurance.

(Enacted by Stats. 1935, Ch. 145.)



111

Boiler and machinery insurance includes insurance against loss of property and liability for damage to persons or property from explosion of, or accident to, boilers, tanks, pipes, pressure vessels, engines, wheels, electrical machinery, or apparatus connected therewith or operating thereby.

(Enacted by Stats. 1935, Ch. 145.)



112

Burglary insurance includes:

(a) Insurance against loss by burglary or theft or both.

(b) Insurance against loss of, or destruction of, or damage to, any of the following property, resulting from any cause, when such insurance includes loss thereof by burglary or theft, or both, and excludes coverage of property while in the custody of, or possession of, or being transported by, any carrier for hire or in the mail: Moneys, stamps, coins, bullion, securities, notes, drafts, acceptances or instruments of like kind or character, accounts, books, maps, manuscripts, indexes and other valuable papers, documents and records incidental to the business or profession or activity in which the insured is engaged.

(c) Insurance by means of an all-risk policy of the type commonly known as the “Personal Property Floater” against any and all kinds of loss of or damage to, or loss of use of, any personal property other than merchandise.

(Amended by Stats. 1947, Ch. 630.)



113

Credit insurance includes insurance of persons engaged in business against loss by reason of extending credit to those dealing with them, and insurance against loss from the failure of persons to meet existing or contemplated obligations to the insured. However, no insurance may be written as credit insurance if it falls within the definition of financial guaranty insurance as set forth in Section 12100.

(Amended by Stats. 1990, Ch. 1032, Sec. 2.)



114

Sprinkler insurance includes insurance against loss through damage by water to goods or premises arising from the breakage or leakage of sprinklers, pumps, or other apparatus placed for extinguishing fires, or loss arising from the breakage or leakage of water pipes, or through accidental injury to such sprinklers, pumps, or other apparatus.

(Enacted by Stats. 1935, Ch. 145.)



115

Team and vehicle insurance includes insurance against loss through damage or legal liability for damage, to property caused by the use of teams or vehicles other than ships, boats, or railroad rolling stock, whether by accident or collision or by explosion of engine, tank, boiler, pipe, or tire of the vehicle, and insurance against theft of the whole or part of such vehicle.

(Enacted by Stats. 1935, Ch. 145.)



116

(a) Automobile insurance includes insurance of automobile owners, users, dealers, or others having insurable interests therein, against hazards incident to ownership, maintenance, operation, and use of automobiles, other than loss resulting from accident or physical injury, fatal or nonfatal, to, or death of, any natural person.

(b) Automobile insurance also includes any contract of warranty, or guaranty that promises service, maintenance, parts replacement, repair, money, or any other indemnity in event of loss of or damage to a motor vehicle or a trailer, as defined by Section 630 of the Vehicle Code, or any part thereof from any cause, including loss of or damage to or loss of use of the motor vehicle or trailer by reason of depreciation, deterioration, wear and tear, use, obsolescence, or breakage if made by a warrantor or guarantor who is doing an insurance business.

(c) Automobile insurance also includes any agreement that promises repair or replacement of a motor vehicle, or part thereof, after a mechanical or electrical breakdown, at either no cost or a reduced cost for the agreement holder. However, automobile insurance does not include a vehicle service contract subject to Part 8 (commencing with Section 12800) of Division 2, or an agreement deemed not to be insurance under that part.

(d) The doing or proposing to do any business in substance equivalent to the business described in this section in a manner designed to evade the provisions of this section is the doing of an insurance business.

(Amended by Stats. 2003, Ch. 439, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)



116.5

An express warranty warranting a motor vehicle lubricant, treatment, fluid, or additive that covers incidental or consequential damage resulting from a failure of the lubricant, treatment, fluid, or additive, shall constitute automobile insurance, unless all of the following requirements are met:

(a) The obligor is the primary manufacturer of the product. For the purpose of this section, “manufacturer” means a person who can prove clearly and convincingly that the per unit cost of owned or leased capital goods, including the factory, used to produce the product, plus the per unit cost of nonsubcontracted labor used to produce the product, exceeds twice the per unit cost of raw materials used to produce the product. “Manufacturer” also means a person who has formulated or produced, and continuously offered in this state for more than nine years, a motor vehicle lubricant, treatment, fluid, or additive.

(b) The commissioner has issued a written determination that the obligor is a manufacturer as defined in subdivision (a). An obligor shall provide the commissioner with all information, documents, and affidavits reasonably necessary for this determination to be made. Approval by the commissioner shall be obtained prior to January 1, 2004, or prior to the issuance of a warranty subject to this section, whichever is later. If the commissioner determines that the obligor is not a manufacturer, the obligor may obtain a hearing in accordance with Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The agreement covers only damage incurred while the product was in the vehicle.

(d) The agreement is provided automatically with the product at no extra charge.

(Amended by Stats. 2006, Ch. 196, Sec. 1. Effective January 1, 2007.)



116.6

(a) Notwithstanding Section 116, a warranty issued by the warrantor of a vehicle protection product shall constitute an express warranty, as defined in Section 1791.2 of the Civil Code, and shall not constitute automobile insurance if the warrantor complies with all of the following requirements:

(1) The warrantor maintains an insurance policy with an admitted insurer providing coverage for 100 percent of the warrantor’s obligations under the warranty. The insurance policy shall allow the warrantyholder to make a direct claim for payment from the insurer upon the failure of the warrantor to pay any covered claim within 60 days after a complete proof-of-loss has been filed with the party designated in the warranty. In addition, all of the following shall apply:

(A) The warrantor shall file with the commissioner a copy of the insurance policy. At any time, a warrantor may have on file with the commissioner only one active policy from one insurer.

(B) The insurer’s liability under the policy shall not be negated by a failure of the warrantor, for any reason, to report the issuance of a warranty to the insurer or to remit moneys owed to the insurer.

(C) No policy cancellation by an insurer shall be valid unless a notice of the intent to cancel the policy is filed with the commissioner not less than 30 days prior to the effective date of the cancellation, or, in the event that the cancellation is due to fraud, material misrepresentation, or defalcation by the warrantor, not less than 10 days prior to that date.

(D) In the event an insurer cancels a policy that a warrantor has filed with the commissioner, the warrantor shall do either of the following:

(i) File a copy of a new policy with the commissioner, before the termination of the prior policy, providing no lapse in coverage following the termination of the prior policy.

(ii) Discontinue acting as a warrantor as of the termination date of the policy until a new policy becomes effective and is accepted by the commissioner.

(2) The warrantor does not use the words insurance, casualty, surety, mutual, or any other words descriptive of the casualty, insurance, or surety business or deceptively similar to the name or description of any insurance company or casualty or surety company in the vehicle protection product name or warranty or in any advertising or other materials provided to prospective purchasers.

(3) The warranty has been issued to a customer that is insured under a comprehensive vehicle insurance policy for the vehicle covered by the warranty agreement.

(4) The warranty is in writing and provides all of the following:

(A) The benefits are limited to the difference between the actual cash value of the stolen vehicle and the vehicle’s replacement cost, temporary vehicle rental expenses, reimbursement for insurance policy deductible, and registration fees and taxes on a replacement vehicle or a fixed amount for those benefits.

(B) A statement that the warrantyholder shall be entitled to make a direct claim against the insurer covering the obligations of the warranty upon the failure of the warrantor to pay any covered claim within 60 days after a complete proof-of-loss has been filed with the party designated in the warranty.

(C) A disclosure stating clearly the name, address, and telephone number of the insurer covering the obligations of the warrantor.

(D) A toll-free telephone number established and operated by the warrantor for the warrantyholder to call for questions about the warranty or the procedures to file a claim.

(E) A statement that clearly indicates the terms of the warranty, whether new or used cars are eligible for the vehicle protection product, the method for calculating the benefits paid and provided to the warrantyholder, and the procedure for filing a claim under the warranty.

(F) A disclosure in 10-point type or larger that reads as follows: “This agreement is a product warranty and is not insurance. It is not subject to state insurance laws but is subject to state law concerning warranties.”

(G) A disclosure in 10-point type or larger that reads as follows: “To be eligible for this warranty, the warrantyholder must have comprehensive insurance coverage on the vehicle that is protected by the antitheft device.”

(5) The benefit is payable upon the theft of the vehicle, as defined in the warranty, and subject to the satisfaction of the procedural proof of claim requirements of the warranty.

(b) For purposes of this section, the following definitions shall apply:

(1) “Warrantor” means the manufacturer or provider of a vehicle protection product who, under the terms of a vehicle protection product warranty, is the contractual obligor to the purchaser of a vehicle protection product.

(2) (A) “Vehicle protection product” means a vehicle protection device, system, or service that is installed on, or applied to, a vehicle, is designed to deter the theft of a vehicle, and includes a written warranty that provides if the product fails to deter the theft of the vehicle, that the warrantyholder shall be paid specified incidental costs by the warrantor as a result of the failure of the device, system, or service to perform pursuant to the terms of the warranty.

(B) For purposes of this section, “vehicle protection product” shall also include alarm systems, window etch products, body part marking products, steering locks, pedal and ignition locks, fuel and ignition kill switches, and electronic, radio, and satellite tracking devices.

(c) The commissioner may issue a stop order pursuant to Section 12921.8 to a warrantor who is in violation of the requirements of this section.

(d) A warrantor shall have the burden of proving that a claim filed in compliance with the terms and conditions of the warranty is not covered by the warranty. A warrantor shall have the burden of proving that a claim settlement amount fulfills the promises contained in the warranty.

(e) The requirements of this section shall not apply under either of the following conditions:

(1) The warrantor is a manufacturer of motor vehicles, as defined pursuant to Section 672 of the Vehicle Code, or a distributor of motor vehicles, as defined pursuant to Section 296 of the Vehicle Code.

(2) The warranty only provides for the repair or replacement of the vehicle protection product subsequent to a mechanical or electrical breakdown of the vehicle protection product.

(f) Nothing in this section is intended to affect any pending litigation.

(Added by Stats. 2002, Ch. 749, Sec. 1. Effective January 1, 2003.)



118

Aircraft insurance includes insurance of aircraft owners, users, dealers or others having insurable interests therein, against loss through hazards incident to ownership, maintenance, operation and use of aircraft, other than against loss resulting from accident or physical injury, fatal or nonfatal, to any natural person.

(Enacted by Stats. 1935, Ch. 145.)



119

Mortgage guaranty insurance includes insurance against financial loss by reason of the nonpayment of principal, interest and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a lien or charge on real estate.

(Added by Stats. 1961, Ch. 719.)



119.5

Insolvency insurance includes insurance against loss arising from the failure of an insolvent insurer to discharge its obligations under its insurance policies.

(Added by Stats. 1969, Ch. 1347.)



119.6

Legal insurance includes the assumption of a contractual obligation to reimburse the insured against all or a portion of his fees, costs, and expenses related to or arising out of services performed by or under the supervision of an attorney who is an active member of the bar of any jurisdiction or jurisdictions of the United States, in which these legal services are performed.

Legal insurance does not include any of the following:

(a) Retainer contracts made by an individual lawyer or law firm with an individual client with the fee based on an estimate of the nature and the amount of services that will be provided to that specific client, and similar contracts made with a group of clients involved in the same or closely related legal matters (such as class actions);

(b) Plans providing no benefits other than consultation and advice on matters in connection with, or a part of, referral services.

(c) Plans providing limited benefits on simple legal matters on a voluntary and informal basis, not involving a legally binding promise, in the context of an employment or educational or similar relationship; or

(d) Legal services provided by labor unions or employee associations to their members in matters relating to employment or occupation.

(e) Legal service incidental to other insurance coverages.

The foregoing is not intended as an exclusive list of legal services plans or arrangements which do not constitute legal insurance as defined by this section.

(Added by Stats. 1974, Ch. 1161.)



120

Miscellaneous insurance includes insurance against loss from damage done, directly or indirectly by lightning, windstorm, tornado, earthquake or insurance under an open policy indemnifying the producer of any motion picture, television, theatrical, sport, or similar production, event, or exhibition against loss by reason of the interruption, postponement, or cancellation of such production, event, or exhibition due to death, accidental injury, or sickness preventing performers, directors, or other principals from commencing or continuing their respective performance or duties; and any insurance not included in any of the foregoing classes, and which is a proper subject of insurance.

(Amended by Stats. 1951, Ch. 566.)



121

Except as otherwise stated, the enumeration in this chapter of the kinds of insurance in a particular class does not limit any such kind to any one of such particular classes, inasmuch as the classification of similar insurance may vary with the subject matter, risk, and connected insurances; but the fact that similar kinds of insurance occur in different classes does not extend or change the scope of any such class.

(Enacted by Stats. 1935, Ch. 145.)



122

(a) An insurer admitted for all the classes of insurance defined in Sections 102, 107, 108, 112 and 120 is authorized, in addition to the underwriting powers granted by such classes, to include any and all insurance described in paragraph (b) in a policy which contains fire coverage written on a form complying with either Section 2070 or Section 2071 and which provides insurance covering only noncommercial risks and covering either residence properties (not more extensive than a four-family dwelling) and appurtenances, or the contents thereof other than merchandise, or both.

(b) Such insurance is any or all insurance against all risks of physical loss of, damage to, or personal liability (except workmen’s compensation) for injury to person or damage to property incident to, any or all of the following:

(1) The location described and property covered by the fire insurance policy as described in subdivision (a),

(2) Personal effects,

(3) Boats not over 16 feet in length (including furnishings, equipment, outboard motors, and trailers); provided the physical loss or damage coverage does not exceed five hundred dollars ($500),

(4) Personal property intended primarily for residential or recreational use, (excluding boats except as provided above),

(5) Farm implements or self-propelled vehicles, excluding automobiles and aircraft, and,

(6) Horses, including accouterments and vehicles or implements to be drawn thereby.

(Added by Stats. 1961, Ch. 369.)



123

An insurer admitted to transact liability insurance may extend such insurance on noncommercial or farm risks to include insurance of the legal liability of the insured for damage to property caused by use of “teams” or “vehicles” as the meaning thereof is limited by Section 115.

(Added by Stats. 1961, Ch. 369.)



124

“Financial guaranty insurance” means that insurance as defined by Section 12100.

(Added by Stats. 1990, Ch. 1032, Sec. 3.)



124.5

“Homeowners’ insurance” means insurance covering the risks described in subdivision (a) of Section 675.

(Added by Stats. 2005, Ch. 447, Sec. 1. Effective January 1, 2006.)






CHAPTER 1.5 - Risk Retention

125

This chapter shall be known and may be cited as the California Risk Retention Act of 1991.

(Amended by Stats. 1991, Ch. 1040, Sec. 3.)



126

The Legislature finds and declares that the provisions of this chapter are for the purpose of providing a means for a bona fide for-profit or nonprofit association or individual business to insure against liability and those obligations imposed by statute.

(Added by Stats. 1990, Ch. 1521, Sec. 1.)



127

Unless the context otherwise requires, the general provisions hereinafter set forth shall govern the application of this chapter and supersede any other provisions of law in conflict.

(Added by Stats. 1990, Ch. 1521, Sec. 1.)



128

The purposes of this chapter are as follows:

(a) To regulate the formation and operation of risk retention groups and purchasing groups in this state formed pursuant to the federal Liability Risk Retention Act of 1986, to the extent permitted by that law.

(b) To promote the formation and operation of risk retention groups and purchasing groups in this state. Californians who are experiencing difficulty in obtaining liability coverage are encouraged to form and operate risk retention and purchasing groups in this state.

(c) To authorize the formation of a risk retention group for directors and officers of corporations, whether for profit or nonprofit, who are engaged in the same line of business with respect to the liability risks faced by those officers and directors within the meaning of the federal Liability Risk Retention Act of 1986.

(Added by Stats. 1990, Ch. 1521, Sec. 1.)



130

The following definitions govern this chapter:

(a) “Commissioner” means the Insurance Commissioner of this state or the commissioner, director, or superintendent of insurance of any other state.

(b) “Domicile,” for purposes of determining the state in which a purchasing group is domiciled, means the following:

(1) For a corporation, the state in which the purchasing group is incorporated and registered to do business pursuant to the federal Liability Risk Retention Act (15 U.S.C. Sec. 3901 and following).

(2) For an unincorporated entity, the state of its principal place of business and in which it is registered to do business under the federal Liability Risk Retention Act (15 U.S.C. 3901 and following).

(c) “Hazardous financial condition” means that, based on its present or reasonably anticipated financial condition, a risk retention group is unlikely to be able to do either of the following:

(1) Meet obligations to policyholders with respect to known claims and reasonably anticipated claims.

(2) Pay other obligations in the normal course of business.

(d) “Insurance” means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk that is determined to be insurance under the laws of this state.

(e) (1) “Liability” means legal liability for damages including costs of defense, legal costs and fees, and other claims expenses because of injuries to other persons, damage to their property, or other damage or loss to the other persons resulting from or arising out of any of the following:

(A) Any business, whether profit or nonprofit, trade, product, services, including professional services, premises, or operations.

(B) Any activity of any state or local government, or any agency or political subdivision thereof.

(2) “Liability” includes financial responsibility required by the state for any activity for which an individual is required to obtain a license or certificate to provide a service. For purposes of this subdivision, a state agency has discretion to accept or deny proof of financial responsibility.

(3) “Liability” does not include personal risk liability or an employer’s liability with respect to its employees other than legal liability under the Federal Employers’ Liability Act (45 U.S.C. Sec. 51 et seq.).

(f) “Personal risk liability” means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in subdivision (f).

(g) “Plan of operation or a feasibility study” with respect to risk retention groups chartered in California includes analysis which presents the expected activities and results of a risk retention group including, at a minimum, all of the following:

(1) Information to demonstrate that its members are engaged in businesses or activities similar or related with respect to the liability to which those members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.

(2) For each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer.

(3) Historical and expected loss experience of the proposed members and national experience of similar exposures, to the extent that this experience is reasonably available.

(4) Pro forma financial statements and projections.

(5) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition.

(6) Identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies and reinsurance agreements.

(h) “Public entity” includes the state, the Regents of the University of California, a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the state.

(i) “Purchasing group” means any group which does all of the following:

(1) Has as one of its purposes the purchase of liability insurance on a group basis.

(2) Purchases that insurance only for its group members and only to cover their similar or related liability exposure, as described in paragraph (3).

(3) Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.

(4) Is domiciled in any state.

(j) “Risk Retention Administration Account” means an account within the Insurance Fund to be used as a depository of moneys received under this chapter or appropriated by the Legislature for the purpose of administering this chapter.

(k) “Risk retention group” means any corporation, public entity, or other limited liability association formed under the laws of any state, Bermuda, or the Cayman Islands that meets all of the following criteria:

(1) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members.

(2) Which is organized for the primary purpose of conducting the activity described under paragraph (1).

(3) Which is either of the following:

(A) Chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state.

(B) Before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before that date, has certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of that state, except that any group is considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability as those terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the federal Liability Risk Retention Act of 1986.

(4) Does not exclude any person from membership in the group solely to provide for members of the group a competitive advantage over that person.

(5) Has as its members only persons who comprise the membership of the risk retention group and as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by that group.

(6) Whose members are engaged in businesses or activities similar or related with respect to the liability of which those members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations.

(7) Whose activities do not include the provision of insurance other than for the following:

(A) Liability insurance for assuming and spreading all or any portion of the liability of its group members.

(B) Reinsurance with respect to the liability of any other risk retention group or any members of that other group that is engaged in businesses or activities so that the group or member meets the requirement described in paragraph (6) from membership in the risk retention group that provides that reinsurance.

(8) The name of which includes the phrase “risk retention group.”

(l) “State” means any state of the United States or the District of Columbia.

(Amended by Stats. 1995, Ch. 352, Sec. 1. Effective January 1, 1996.)



131

(a) An entity seeking to be licensed in this state as a risk retention group shall be organized under the laws of this state and licensed as a liability insurance company pursuant to Article 3 (commencing with Section 699) of Chapter 1 of Part 2.

(b) An entity that has not completed its chartering and licensing as a risk retention group in its domiciliary state is subject to the requirements of Article 8 (commencing with Section 820) of Chapter 1 of Part 2.

(c) In addition to the requirements of Article 3 (commencing with Section 699) of Chapter 1 of Part 2, a risk retention group licensed in this state shall submit to the commissioner a feasibility study or plan of operations and all other documentation required by the federal Liability Risk Retention Act of 1986 (15 U.S.C. Sec. 3901 et seq.) to be submitted by a risk retention group to a nonchartering state.

(d) In addition to the requirements of Article 3 (commencing with Section 699) of Chapter 1 of Part 2, a risk retention group licensed in this state shall comply with all of the following at the time of licensure, and thereafter:

(1) (A) The “board of directors” or “board,” as used in this section, means the governing body of the risk retention group elected by the shareholders or members to establish policy, elect or appoint officers and committees, and make other governing decisions.

(B) “Director,” as used in this section, means a natural person designated in the articles of the risk retention group, or designated, elected, or appointed by any other manner, name, or title to act as a director.

(2) (A) The board of directors of the risk retention group shall have a majority of independent directors. If the risk retention group is a reciprocal risk retention group, the attorney-in-fact shall be required to adhere to the same standards regarding independence of operation and governance as imposed on the risk retention group’s board of directors and subscribers’ advisory committee under these standards, and, to the extent permissible under this state’s laws, service providers of a reciprocal risk retention group shall contract with the risk retention group and not the attorney-in-fact.

(B) No director qualifies as “independent” unless the board of directors affirmatively determines that the director has no “material relationship” with the risk retention group. Each risk retention group shall disclose these determinations to its domestic regulator, at least annually. For this purpose, any person that is a direct or indirect owner of, or subscriber in, the risk retention group, or is an officer, director, or employee, or all three, of an owner and insured, as contemplated by 15 U.S.C. Section 3901(a)(4)(E)(ii) of the federal Liability Risk Retention Act of 1986, is considered to be “independent,” unless some other position of that officer, director, or employee constitutes a “material relationship.”

(C) “Material relationship” of a person with the risk retention group includes, but is not limited to, any of the following:

(i) The receipt in any one 12-month period of compensation or payment of any other item of value by that person, a member of that person’s immediate family, or any business with which that person is affiliated from the risk retention group or a consultant or service provider to the risk retention group that is greater than, or equal to, 5 percent of the risk retention group’s gross written premium for that 12-month period or 2 percent of its surplus, whichever is greater, as measured at the end of any fiscal quarter falling in a 12-month period. The person or immediate family member of that person is not independent until one year after his or her compensation from the risk retention group falls below the threshold.

(ii) A relationship with an auditor as follows: a director or an immediate family member of a director who is affiliated with, or employed in, a professional capacity by a present or former internal or external auditor of the risk retention group is not independent until one year after the end of the affiliation, employment, or auditing relationship.

(iii) A relationship with a related entity as follows: a director or immediate family member of a director who is employed as an executive officer of another company where any of the risk retention group’s present executives serve on that other company’s board of directors is not independent until one year after the end of that service or the employment relationship.

(3) The term of any material service provider contract with the risk retention group shall not exceed five years. Any contract, or its renewal, shall require the approval of the majority of the risk retention group’s independent directors. The risk retention group’s board of directors shall have the right to terminate any service provider, audit, or actuarial contracts at any time for cause after providing adequate notice as defined in the contract. The service provider contract is deemed material if the amount to be paid for that contract is greater than, or equal to, 5 percent of the risk retention group’s annual gross written premium or 2 percent of its surplus, whichever is greater.

(A) For purposes of this standard, “service providers” shall include captive managers, auditors, accountants, actuaries, investment advisers, attorneys, and managing general underwriters or any other party responsible for underwriting, determination of rates, collection of premium, adjusting and settling claims, or the preparation of financial statements. Any reference to “attorneys” does not include defense counsel retained by the risk retention group to defend claims, unless the amount of fees paid to those attorneys are “material” as referenced in this paragraph.

(B) A service provider contract meeting the definition of “material relationship” pursuant to paragraph (2) shall not be entered into unless the risk retention group has notified the commissioner in writing of its intention to enter into the transaction at least 30 days prior thereto, and the commissioner has not disapproved the transaction within that period.

(4) The risk retention group’s board of directors shall adopt a written policy in the plan of operation as approved by the board that requires the board to do all of the following:

(A) Ensure that all owners or insureds, or both, of the risk retention group receive evidence of ownership interest.

(B) Develop a set of governance standards applicable to the risk retention group.

(C) Oversee the evaluation of the risk retention group’s management, including, but not limited to, the performance of the captive manager, managing general underwriter, or other parties responsible for underwriting, determination of rates, collection of premium, adjusting or settling claims, or the preparation of financial statements.

(D) Review and approve the amount to be paid for all material service providers.

(E) Review and approve, at least annually, all of the following:

(i) The risk retention group’s goals and objectives relevant to the compensation of officers and service providers.

(ii) The officers’ and service providers’ performance in light of those goals and objectives.

(iii) The continued engagement of the officers and material service providers.

(5) The risk retention group shall have an audit committee composed of at least three independent board members as defined in paragraph (2). A nonindependent board member may participate in the activities of the audit committee, if invited by the members, but cannot be a member of that committee.

(A) The audit committee shall have a written charter that defines the committee’s purpose, which, at a minimum, shall be to do all of the following:

(i) Assist in board oversight of the integrity of the financial statements, the compliance with legal and regulatory requirements, and the qualifications, independence, and performance of the independent auditor and actuary.

(ii) Discuss the annual audited financial statements and quarterly financial statements with management.

(iii) Discuss the annual audited financial statements with its independent auditor and, if advisable, discuss its quarterly financial statements with its independent auditor.

(iv) Discuss policies with respect to risk assessment and risk management.

(v) Meet separately and periodically, either directly or through a designated representative of the committee, with management and independent auditors.

(vi) Review with the independent auditor any audit problems or difficulties and management’s response.

(vii) Set clear hiring policies of the risk retention group as to the hiring of employees or former employees of the independent auditor.

(viii) Require the external auditor to rotate the lead or coordinating audit partner having primary responsibility for the risk retention group’s audit as well as the audit partner responsible for reviewing that audit, so that neither individual performs audit services for more than five consecutive fiscal years.

(ix) Report regularly to the board of directors.

(B) If an audit committee is not designated by the insurer, the insurer’s entire board of directors shall constitute the audit committee.

(6) The board of directors shall adopt and disclose governance standards by making the information available through electronic means, such as posting the information on the risk retention group’s Internet Web site, or other means, and providing that information to members and insureds upon request. The information shall include all of the following:

(A) A process by which the directors are elected by the owners, insureds, or both.

(B) Director qualification standards.

(C) Director responsibilities.

(D) Director access to management and, as necessary and appropriate, independent advisers.

(E) Director compensation.

(F) Director orientation and continuing education.

(G) The policies and procedures that are followed for management succession.

(H) The policies and procedures that are followed for the annual performance evaluation of the board.

(7) The board of directors shall adopt and disclose a code of business conduct and ethics for directors, officers, and employees and promptly disclose to the board of directors any waivers of the code for directors or executive officers, including all of the following topics:

(A) Conflicts of interest.

(B) Matters covered under the corporate opportunity doctrine under the state of domicile.

(C) Confidentiality.

(D) Fair dealing.

(E) Protection and proper use of risk retention group assets.

(F) Compliance with all applicable laws, rules, and regulations.

(G) Requiring the reporting of any illegal or unethical behavior that affects the operation of the risk retention group.

(8) The captive manager, president, or chief executive officer of the risk retention group shall promptly notify the domestic regulator, in writing, if he or she becomes aware of any material noncompliance with any of these governance standards.

(e) Domestic risk retention groups, licensed as of December 31, 2013, shall be governed by subdivision (d) on and after January 1, 2015.

(Amended by Stats. 2013, Ch. 321, Sec. 1. Effective January 1, 2014.)



132

Risk retention groups chartered, incorporated, or licensed in states other than this state and seeking to do business as a risk retention group in this state shall file a notice of operation with the commissioner of its intention to do business in this state. The notice shall be filed with the commissioner within 60 days of the filing by the group of any notice filed with its chartering state of its intention to do business in this state, but in no event may a notice of intended operation be filed with the commissioner less than 60 days prior to the group commencing business in this state. In doing business in this state the risk retention group shall observe and abide by the laws of this state including the following:

(a) A risk retention group shall submit to the commissioner all of the following:

(1) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business, and other information, including information on its membership, as the commissioner of this state may require to verify that the risk retention group is qualified under subdivision (k) of Section 130.

(2) A copy of its plan of operations or a feasibility study and revisions of the plan or study submitted to the state in which the risk retention group is chartered and licensed. However, the provision relating to the submission of a plan of operation or a feasibility study does not apply with respect to any line or classification of liability insurance which (A) was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986, and (B) was offered before that date by any risk retention group which had been chartered and operating for not less than three years before that date.

(3) A statement of registration which designates the commissioner as its agent for the purpose of receiving service of legal documents or process.

(4) A registration filing fee shall accompany the statement of registration, which shall be deposited in the Risk Retention Administration Account, which is hereby created within the Insurance Fund. Notwithstanding Section 13340 of the Government Code, moneys in the account are continuously appropriated to the department for purposes of this chapter.

(b) Any risk retention group within this state shall submit to the commissioner all of the following:

(1) Upon commencement of business within this state and annually thereafter, a copy of the group’s annual financial statement submitted to the state in which the risk retention group is chartered and licensed which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist.

(2) Upon request by the commissioner, a copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination and all documentation received as part of the examination.

(3) Upon request by the commissioner, a copy of any outside audit performed with respect to the risk retention group.

(c) (1) As authorized under the federal Liability Risk Retention Act of 1986 (15 U.S.C. Sec. 3902 (a)(1)(B)), each risk retention group is liable for the payment of premium taxes and taxes on premiums for business done or located within this state, and shall report to the commissioner the gross premiums written, less returned premiums, on business done within this state. The risk retention group is subject to taxation, and any applicable fines and nonconformance fees related thereto, on the same basis as a foreign admitted insurer. Nonconformance fees shall be paid to the department and deposited in the Risk Retention Administration Account within the Insurance Fund.

(2) To the extent licensed surplus line brokers are utilized pursuant to Chapter 6 (commencing with Section 1760) of Part 2, they shall report to the commissioner the premiums for direct business for risks resident or located within this state which those licensees have placed with or on behalf of, a risk retention group not chartered in this state.

(d) Any risk retention group, its agents and representatives shall comply with Article 6.5 (commencing with Section 790) of Chapter 1 of Part 2.

(e) Any risk retention group shall comply with the laws of this state regarding deceptive, false, or fraudulent acts or practices. However, if the commissioner seeks an injunction regarding that conduct, the injunction shall be obtained from a court of competent jurisdiction.

(f) Any risk retention group shall submit to an examination upon request by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within 60 days after a request by the commissioner of this state.

(g) Every application form for insurance from a risk retention group and every policy issued by a risk retention group shall contain in 10-point type on the front page and the declaration page, the following notice:

“NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.”

(h) The following acts by a risk retention group are hereby prohibited:

(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in that group.

(2) The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition.

(i) No risk retention group may offer insurance policy coverage prohibited by Section 533.5 or declared unlawful by the Supreme Court of California.

(j) The risk retention group shall make its initial registration by filing the materials specified in subdivision (a). The initial registration is valid until December 31 of the year in which it was made, as long as the risk retention group is in compliance with this chapter. To maintain the registration in force, the risk retention group shall continue in compliance with this chapter and shall file the following items with the commissioner on or before December 31 of each year:

(1) An annual reporting statement on a form prescribed by the commissioner.

(2) An annual renewal fee to be determined by the commissioner, limited to the actual cost of administering this section, not to exceed three hundred dollars ($300).

(3) Any other information required by the commissioner to determine whether the risk retention group is in compliance with the requirements of this chapter.

(k) The risk retention group shall notify the commissioner in writing of any changes in the information provided according to subdivision (a) within 30 days of the effective date of the change.

(Amended by Stats. 1995, Ch. 352, Sec. 2. Effective January 1, 1996.)



133

(a) No risk retention group shall be required or permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds or claimants against its insureds, receive any benefit from any such fund for claims arising under the insurance policies issued by that risk retention group.

(b) When a purchasing group obtains insurance covering its members’ risks from an insurer not authorized in this state or a risk retention group, no such risks, wherever located, shall be covered by any insurance guaranty fund or similar mechanism in this state.

(c) When a purchasing group obtains insurance covering its members’ risks from an authorized admitted insurer, only risks located in this state shall be covered by the state insurance guaranty fund.

(d) A risk retention group shall not participate in this state’s joint underwriting associations, California Automobile Assigned Risk Plan, Fair Access to Insurance Requirements Plan, and market assistance plans.

(Added by Stats. 1990, Ch. 1521, Sec. 1.)



134

(a) A purchasing group that intends to do business in this state shall, prior to doing business, furnish to the commissioner notice, which shall do the following:

(1) Identify the state in which the group is domiciled.

(2) Specify the lines and classifications of liability insurance that the purchasing group intends to purchase.

(3) Identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of that company.

(4) Specify the method by which, and the person or persons, if any, through whom, insurance will be offered to its members whose risks are resident or located in this state.

(5) Identify the principal place of business of the group.

(6) Provide other information that may be required by the commissioner to verify that the purchasing group is qualified under subdivision (i) of Section 130.

(b) The purchasing group shall register with and designate the commissioner as its agent solely for the purpose of receiving service of legal documents or process, for which a filing fee in the amount of three hundred dollars ($300) shall be submitted to the commissioner for deposit in the Risk Retention Administration Account within the Insurance Fund, except that these requirements do not apply in the case of a purchasing group that did all of the following:

(1) Was domiciled before April 1, 1986, and is domiciled on and after October 27, 1986, in any state of the United States.

(2) Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state, and since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state.

(3) Was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 (15 U.S.C. Sec. 3901 et seq.) before October 27, 1986.

(4) Does not purchase insurance that was not authorized for purposes of an exemption under that act, as in effect before October 27, 1986.

(c) Any purchasing group that was doing business in this state prior to the enactment of this chapter shall, within 30 days after January 1, 1990, furnish notice to the commissioner pursuant to subdivision (a) and furnish information that may be required pursuant to subdivisions (b) and (c).

(d) Each purchasing group that is required to give notice pursuant to subdivision (a) shall also furnish information that may be required by the commissioner to:

(1) Verify that the entity qualifies as a purchasing group.

(2) Determine where the purchasing group is located.

(3) Determine appropriate tax treatment.

(4) Verify that the purchasing group is in compliance with this chapter.

(e) Any purchasing group that intends to do business in this state shall make its initial registration by submitting to the commissioner the materials listed in subdivision (a). The registration is valid until December 31 of the year in which it was made, as long as the purchasing group is in compliance with this chapter. To maintain the registration, the purchasing group shall continue to comply with this chapter. Additionally, the purchasing group shall file the following documents with the commissioner on or before January 31 of each year:

(1) An annual reporting statement on a form prescribed by the commissioner.

(2) An annual renewal fee, to be determined by the commissioner, limited to the actual cost of administering this section, not to exceed two hundred dollars ($200).

(3) Any other information required by the commissioner to determine whether the purchasing group is in compliance with this chapter or other applicable provisions of this code.

(f) The purchasing group shall notify the commissioner in writing of any changes in the information provided according to subdivision (a) within 30 days of the effective date of the change.

(Amended by Stats. 2006, Ch. 538, Sec. 449. Effective January 1, 2007.)



135

(a) No purchasing group may offer insurance policy coverage prohibited by Section 533.5 or declared invalid by the Supreme Court of California.

(b) A purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of the group which have a risk resident or located in this state all of the following:

(1) The risk is not protected by an insurance insolvency guaranty fund in this state.

(2) The risk retention group or such insurer may not be subject to all insurance laws and regulations of this state.

(Amended by Stats. 1991, Ch. 1040, Sec. 5.)



136

The powers authorized by this chapter shall only be exercised to the extent these powers are not preempted by the Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986.

(Added by Stats. 1990, Ch. 1521, Sec. 1.)



137

(a) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state from a risk retention group unless that person, firm, association, or corporation is licensed as a casualty broker-agent in accordance with Chapter 5 (commencing with Section 1621) of Part 2 and is authorized to act as an insurance broker; except salaried employees or officers of a risk retention group, provided no part of the compensation of that person is on a commission basis or otherwise based on production of business.

(b) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an insurer not authorized to do business in this state on behalf of a purchasing group located in this state unless that person, firm, association, or corporation is licensed as a surplus line broker in accordance with Chapter 6 (commencing with Section 1760) of Part 2. A nonresident person may be licensed as a surplus line broker for purposes of placing insurance on behalf of a purchasing group.

(c) Any person, firm, association, or corporation licensed pursuant to Chapter 5 (commencing with Section 1621) of Part 2, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by subdivision (g) of Section 132 in the case of a risk retention group and subdivision (b) of Section 135 in the case of a purchasing group.

(Amended by Stats. 2011, Ch. 411, Sec. 2. Effective January 1, 2012.)



138

There shall be no civil liability on the part of any agent or broker who places liability insurance coverage on behalf of any risk retention group which is incorporated and licensed in this state in the event of an insolvency by the risk retention group.

(Added by Stats. 1990, Ch. 1521, Sec. 1.)



140

The commissioner may order a purchasing group or risk retention group to cease and desist from the solicitation or sale of insurance by, or the operations of, a risk retention group or purchasing group whose officers, organizers, or directors have engaged in any of the acts or omissions set forth in subdivision (a) of Section 1668.5. That order shall be made in accordance with the procedures set forth in Article 14.5 (commencing with Section 1065.1) of Chapter 1 of Part 2.

(Amended by Stats. 1991, Ch. 1040, Sec. 7.)






CHAPTER 2 - Parties, Events, and Interests

ARTICLE 1 - Parties to the Contract: Generally

150

Any person capable of making a contract may be an insurer, subject to the restrictions imposed by this code.

(Enacted by Stats. 1935, Ch. 145.)



151

Any person except a public enemy may be insured.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 2 - Parties to Contract: Mortgagor and Mortgagee

170

Unless the policy otherwise provides, if a mortgagor of property effects insurance in his own name providing that the loss shall be payable to the mortgagee, or assigns a policy of insurance to a mortgagee, the insurance is deemed to be upon the interest of the mortgagor and the mortgagor does not cease to be a party to the original contract.

(Enacted by Stats. 1935, Ch. 145.)



171

In case of such a provision or assignment, any act of the mortgagor, prior to the loss and which would otherwise avoid the insurance, will have the same effect, although the property is in the hands of the mortgagee; but any act which, under the contract of insurance, is to be performed by the mortgagor, may be performed by the mortgagee therein named, with the same effect as if it had been performed by the mortgagor.

(Enacted by Stats. 1935, Ch. 145.)



172

If an insurer assents to the transfer of insurance from a mortgagor to a mortgagee, and, at the time of the assent, imposes further obligations on the assignee, the acts of the mortgagor cannot affect the rights of the assignee.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 3 - Events Subject to Insurance

250

Except as provided in this article, any contingent or unknown event, whether past or future, which may damnify a person having an insurable interest, or create a liability against him, may be insured against, subject to the provisions of this code.

(Enacted by Stats. 1935, Ch. 145.)



251

A lottery or its outcome shall not be insured against.

(Enacted by Stats. 1935, Ch. 145.)



252

A policy executed by way of gaming or wagering, is void.

(Enacted by Stats. 1935, Ch. 145.)



253

On and after January 1, 1986, no insurer shall issue or amend contracts of insurance in this state to provide coverage for the payment of any damages awarded to a person because of Section 1029.8 of the Code of Civil Procedure.

(Added by Stats. 1985, Ch. 895, Sec. 2.)






ARTICLE 4 - Insurable Interest: Generally

280

If the insured has no insurable interest, the contract is void.

(Enacted by Stats. 1935, Ch. 145.)



281

Every interest in property, or any relation thereto, or liability in respect thereof, of such a nature that a contemplated peril might directly damnify the insured, is an insurable interest.

(Enacted by Stats. 1935, Ch. 145.)



282

An insurable interest in property may consist in:

1. An existing interest;

2. An inchoate interest founded on an existing interest; or,

3. An expectancy, coupled with an existing interest in that out of which the expectancy arises.

(Enacted by Stats. 1935, Ch. 145.)



283

A mere contingent or expectant interest in anything, not founded on an actual right to the thing, nor upon any valid contract for it, is not insurable.

(Enacted by Stats. 1935, Ch. 145.)



284

Except in the case of a property held by the insured as a carrier or depositary, the measure of an insurable interest in property is the extent to which the insured might be damnified by loss or injury thereof.

(Enacted by Stats. 1935, Ch. 145.)



285

A carrier or depositary of any kind has an insurable interest in a thing held by him as such, to the extent of its value.

(Enacted by Stats. 1935, Ch. 145.)



286

An interest in property insured must exist when the insurance takes effect, and when the loss occurs, but need not exist in the meantime; an interest in the life or health of a person insured must exist when the insurance takes effect, but need not exist thereafter or when the loss occurs.

(Amended by Stats. 1935, Ch. 308.)



287

Every stipulation in a policy of insurance for the payment of loss whether the person insured has or has not any interest in the property insured, or that the policy shall be received as proof of such interest, is void.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 5 - Insurable Interest: Effect of Transfer

300

Except in the cases specified in the next four sections, and in the cases of life and disability insurance, a change of interest in any part of a subject insured, unaccompanied by a corresponding change of interest in the insurance, suspends the insurance to an equivalent extent until the interest in the subject and the interest in the insurance are vested in the same person.

(Enacted by Stats. 1935, Ch. 145.)



301

A change of interest in a subject insured, after the occurrence of an injury which results in a loss, does not affect the right of the insured to indemnity for the loss.

(Enacted by Stats. 1935, Ch. 145.)



302

A change of interest in one or more of several distinct subjects, separately insured by one policy, does not avoid the insurance as to the others.

(Enacted by Stats. 1935, Ch. 145.)



303

A change of interest by will or succession, on the death of the insured, does not avoid insurance; and his interest in the insurance passes to the person taking his interest in the subject matter insured.

(Enacted by Stats. 1935, Ch. 145.)



304

In the case of partners, joint owners, or owners in common, who are jointly insured, a transfer of interest by one to another thereof does not avoid insurance, even though it has been agreed that the insurance shall cease upon an alienation of the subject insured.

(Enacted by Stats. 1935, Ch. 145.)



305

The mere transfer of subject matter insured does not transfer the insurance, but suspends it until the same person becomes the owner of both the insurance and the subject matter insured.

(Enacted by Stats. 1935, Ch. 145.)









CHAPTER 3 - Negotiations Before Execution

ARTICLE 1 - Concealment

330

Neglect to communicate that which a party knows, and ought to communicate, is concealment.

(Enacted by Stats. 1935, Ch. 145.)



331

Concealment, whether intentional or unintentional, entitles the injured party to rescind insurance.

(Enacted by Stats. 1935, Ch. 145.)



332

Each party to a contract of insurance shall communicate to the other, in good faith, all facts within his knowledge which are or which he believes to be material to the contract and as to which he makes no warranty, and which the other has not the means of ascertaining.

(Enacted by Stats. 1935, Ch. 145.)



333

Neither party to a contract of insurance is bound to communicate information of the matters following, except in answer to the inquiries of the other:

1. Those which the other knows.

2. Those which, in the exercise of ordinary care, the other ought to know, and of which the party has no reason to suppose him ignorant.

3. Those of which the other waives communication.

4. Those which prove or tend to prove the existence of a risk excluded by a warranty, and which are not otherwise material.

5. Those which relate to a risk excepted from insurance, and which are not otherwise material.

(Enacted by Stats. 1935, Ch. 145.)



334

Materiality is to be determined not by the event, but solely by the probable and reasonable influence of the facts upon the party to whom the communication is due, in forming his estimate of the disadvantages of the proposed contract, or in making his inquiries.

(Enacted by Stats. 1935, Ch. 145.)



335

Each party to a contract of insurance is bound to know:

(a) All the general causes which are open to his inquiry equally with that of the other, and which may affect either the political or material perils contemplated.

(b) All the general usages of trade.

(Enacted by Stats. 1935, Ch. 145.)



336

The right to information of material facts may be waived, either (a) by the terms of insurance or (b) by neglect to make inquiries as to such facts, where they are distinctly implied in other facts of which information is communicated.

(Enacted by Stats. 1935, Ch. 145.)



337

Information of the nature or amount of the interest of one insured need not be communicated unless in answer to an inquiry, except as prescribed by section 381, or by the provisions of the insurance contract if such provisions are prescribed by this code as part of a standard form.

(Enacted by Stats. 1935, Ch. 145.)



338

An intentional and fraudulent omission, on the part of one insured, to communicate information of matters proving or tending to prove the falsity of a warranty, entitles the insurer to rescind.

(Enacted by Stats. 1935, Ch. 145.)



339

Neither party to a contract of insurance is bound to communicate, even upon inquiry, information of his own judgment upon the matters in question.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 2 - Representation

350

A representation may be oral or written.

(Enacted by Stats. 1935, Ch. 145.)



351

A representation may be made at the time of, or before, issuance of the policy.

(Enacted by Stats. 1935, Ch. 145.)



352

The language of a representation is to be interpreted by the same rules as contracts in general.

(Enacted by Stats. 1935, Ch. 145.)



353

A representation as to the future is a promise, unless it is merely a statement of a belief or an expectation.

(Enacted by Stats. 1935, Ch. 145.)



354

A representation cannot qualify an express provision in a contract of insurance; but it may qualify an implied warranty.

(Enacted by Stats. 1935, Ch. 145.)



355

A representation may be altered or withdrawn before the insurance is effected, but not afterwards.

(Enacted by Stats. 1935, Ch. 145.)



356

The completion of the contract of insurance is the time to which a representation must be presumed to refer.

(Enacted by Stats. 1935, Ch. 145.)



357

When an insured has no personal knowledge of a fact, he may nevertheless repeat information which he has upon the subject, and which he believes to be true, with the explanation that he does so on the information of others; or he may submit the information, in its whole extent, to the insurer. In neither case is he responsible for its truth, unless it proceeds from an agent of the insured, whose duty it is to give the information.

(Enacted by Stats. 1935, Ch. 145.)



358

A representation is false when the facts fail to correspond with its assertions or stipulations.

(Enacted by Stats. 1935, Ch. 145.)



359

If a representation is false in a material point, whether affirmative or promissory, the injured party is entitled to rescind the contract from the time the representation becomes false.

(Enacted by Stats. 1935, Ch. 145.)



360

The materiality of a representation is determined by the same rule as the materiality of a concealment.

(Enacted by Stats. 1935, Ch. 145.)



361

The provisions of this chapter apply as well to a modification of a contract of insurance as to its original formation.

(Enacted by Stats. 1935, Ch. 145.)









CHAPTER 4 - The Policy

ARTICLE 1 - Definition and Scope

380

The written instrument, in which a contract of insurance is set forth, is the policy.

(Enacted by Stats. 1935, Ch. 145.)



381

A policy shall specify:

(a) The parties between whom the contract is made.

(b) The property or life insured.

(c) The interest of the insured in property insured, if he is not the absolute owner thereof.

(d) The risks insured against.

(e) The period during which the insurance is to continue.

(f) Either:

(1) A statement of the premium, or

(2) If the insurance is of a character where the exact premium is only determinable upon the termination of the contract, a statement of the basis and rates upon which the final premium is to be determined and paid.

(Enacted by Stats. 1935, Ch. 145.)



381.1

(a) The information described in subdivision (b) shall be provided to the policyholder at the time of application for, or issuance of, a policy of automobile insurance, as defined in Section 660, and in each renewal notice sent prior to the renewal of the policy. However, information described in paragraphs (1) and (2) of subdivision (b) may be provided to the policyholder separately upon request. The information shall not be presented as an abbreviation or code unless a key to the abbreviations or codes used is also included.

(b) For each rated driver or vehicle, as applicable, the number of incidents or other relevant data that apply to each of the following categories:

(1) Traffic convictions.

(2) At-fault accidents (property damage or bodily injury).

(3) Estimated annual mileage driven.

(4) Years of driving experience.

(5) Vehicle use (e.g., pleasure, commute, business).

(6) ZIP Code of the location where the vehicle is garaged, if different from the mailing address of the policyholder.

(7) Driver-related discounts applied.

(8) Vehicle-related discounts or surcharges applied.

(c) The disclosure of information required by this section may contain additional provisions that are not in conflict with, or derogation of, these provisions.

(d) Each insurer shall comply with this section no later than March 1, 2004.

(Added by Stats. 2003, Ch. 360, Sec. 1. Effective January 1, 2004.)



381.2

When a policy includes coverage for loss or damage to a specific item of personal property of the insured, which item is separately listed and described and on which item a separate amount of insurance is placed, the insurer shall compute any total loss of such item of personal property as being the amount of insurance placed on it. In the adjustment of a partial loss or damage to such item of covered property, the separately listed amount of insurance applying to the specific item shall be used as the value of the item prior to its partial loss or damage. If a different method is to be used in the computation of loss, the policy, and any application therefor, shall set forth, in type of prominent size, the actual method of such loss computation used by the insurer.

The provisions of this subdivision shall not apply to any property used for a business purpose or to any motor vehicle.

If there are two or more policies insuring the same property against the loss, the loss shall be prorated among the policies.

(Amended by Stats. 1974, Ch. 653.)



381.5

(a) Every policy issued, amended, delivered, or renewed in this state shall provide coverage for the registered domestic partner of an insured or policyholder that is equal to, and subject to the same terms and conditions as, the coverage provided to a spouse of an insured or policyholder. A policy may not offer or provide coverage for a registered domestic partner if it is not equal to the coverage provided for the spouse of an insured or policyholder. This subdivision applies to all forms of insurance regulated by this code.

(b) A policy subject to this section that is issued, amended, delivered, or renewed in this state on or after January 1, 2005, shall be deemed to provide coverage for registered domestic partners that is equal to the coverage provided to a spouse of an insured or policyholder.

(c) It is the intent of the Legislature that, for purposes of this section, “terms,” “conditions,” and “coverage” do not include instances of differential treatment of domestic partners and spouses under federal law.

(Added by Stats. 2004, Ch. 488, Sec. 3. Effective January 1, 2005.)



382

Covering notes may be issued to bind insurance temporarily pending the issuance of the policy. Within 90 days after issue of a covering note a policy shall be issued in lieu thereof, including within its terms the identical insurance bound under the covering note and premium therefor.

Covering notes may be extended or renewed beyond such 90 days with the written approval of the commissioner if the commissioner determines that such extension is not contrary to and is not for the purpose of violating any provision of this code. The commissioner may promulgate rules and regulations governing such extensions for the purpose of preventing such violations and may by such rules and regulations dispense with the requirement of written approval by him in the case of extensions in compliance with such rules and regulations.

(Amended by Stats. 1943, Ch. 872.)



382.5

A binder which is issued in accordance with this section shall be deemed an insurance policy for the purpose of proving that the insured has the insurance coverage specified in the binder.

(a) As used in this section, “binder” means a writing (1) which includes the name and address of the insured and any additional named insureds, mortgagees, or lienholders, a description of the property insured, if applicable, a description of the nature and amount of coverage and any special exclusions not contained in a standard policy, the identity of the insurer and the agent executing the binder, the effective date of coverage, the binder number or the policy number where applicable to a policy extension, and (2) which temporarily obligates the insurer to provide that insurance coverage pending issuance of the insurance policy. For purposes of this section, “binder” does not include, and this section does not apply to, any writing that conditionally or unconditionally obligates an insurer to provide (1) life or disability insurance or (2) insurance in the amount of one million dollars ($1,000,000) or more.

(b) Except as superseded by the clear and express terms of the binder, a binder shall be deemed to include all of the usual terms of the policy as to which the binder was given, together with applicable endorsements as are designated in the binder.

(c) Except as otherwise provided in this subdivision, a binder shall be valid for the period specified therein not exceeding 90 days from the date of execution of the binder or, if not specified, for that period of 90 days. No binder shall remain valid on or after the date the insurance policy is issued with respect to which the binder was given. Expiration of coverage under a binder shall not be considered a cancellation or nonrenewal of a policy of insurance within the meaning of any statute limiting the right to cancel or nonrenew a policy of insurance.

(d) If any party to a contract or other agreement refuses without reasonable cause to accept a binder as proof of insurance when that proof is required by the contract or agreement, that party shall be deemed to have breached the contract and the other party thereto, shall be entitled to appropriate injunctive relief and may recover damages for the breach and reasonable attorney’s fees and costs. As used in this subdivision, “reasonable cause” includes, but shall not be limited to, any of the following:

(1) Inadequate coverage or inappropriate terms of coverage with respect to the interest of the vendor, lender, lessor, or other person providing a service to the insured.

(2) Failure of the insurer to meet the financial standards “lawfully” established by the lender for all insurers for the type of loan for which the insurance is obtained.

(3) Inability of the lender to determine if the insurer is licensed as an admitted insurer by the commissioner to transact the line of insurance for which the binder is issued.

(4) Failure of the insurance agent to provide the lender with written evidence of the agent’s authority to bind insurance coverage on behalf of the insurer under the binder.

(5) Failure of the binder to comply with this section.

(e) For purposes of all insurance policies providing collateral insurance coverage, binders issued in accordance with this section shall be deemed an insurance policy.

(f) The commissioner may suspend or revoke the license of any agent issuing or purporting to issue any binder of a type for which the agent lacks authority from the insurer named in the binder.

(Added by Stats. 1989, Ch. 971, Sec. 1.)



383

It is a misdemeanor:

(a) For any insurer, or any agent of any insurer, to issue a policy in violation of the requirements of subdivision (f) of section 381.

(b) For any insurance agent or broker to assist in arranging for the insurance where the policy violates such requirements.

(c) For any insurer to violate the provisions of section 382.

(Enacted by Stats. 1935, Ch. 145.)



383.5

“Document,” as used in this section, means a policy or a certificate evidencing insurance under a master policy. The policy or certificate shall conform to Section 381 and shall segregate the premiums charged for each risk insured against. The certificate, in lieu of specifying the risks insured against, may designate them by name or by description. “Document” also includes the applicable policy form and a subsequently issued declarations page conforming to Section 381 or an endorsement.

“Owner,” as used in this section, means any person who is named as an insured in the contract of insurance or document, or in a loss payable clause therein, and, whether or not he or she is named therein, the vendee, pledgor, or chattel mortgagor of a motor vehicle where insurance contracts subject to this section are procured with respect to the motor vehicle by or on behalf of either party to the purchase, pledge, or mortgage.

Every contract of insurance against hazards incident to ownership, maintenance, operation, and use of motor vehicles shall be embodied in a document.

The original or true copy of the document shall be delivered to each owner. Where it is executed by an insurer, the insurer shall deliver the original or a true copy to either of the following:

(a)  The agent or broker who negotiated the insurance, for delivery to each owner of the motor vehicle.

(b)  Each owner of the motor vehicle.

Any owner whose interest in the insured vehicle is for security purposes only may by written notice to the insurer waive delivery of the policy and in lieu thereof there shall be delivered to the owner a written certificate of insurance setting forth in brief form the matters specified in Section 381.

The agent or broker receiving the original or copy shall deliver one to each owner. Where coverage subject to this section is evidenced by a document executed by an agent licensed under Chapter 5 (commencing with Section 1621) of Part 2, and not by an insurer, the agent and not the insurer is responsible for delivery of the original or a true copy to each owner.

The licenses of any agent or broker found by the commissioner after hearing to have violated this section may be suspended or revoked in accordance with the procedure provided in Article 13 (commencing with Section 1737) of Chapter 5 of Part 2, or the certificate of authority of any insurer found by the commissioner after hearing to have violated this section may be suspended or revoked in accordance with the procedure provided in Section 704.

The purpose of this section is to prevent fraud or mistake in connection with the transaction of insurance covering motor vehicles and in furtherance of that purpose the commissioner may make reasonable rules and regulations therefor. The rules and regulations shall be adopted, amended, or repealed in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1985, Ch. 106, Sec. 91.)



383.6

The phrase “motor vehicle” or “motor vehicles” as used in Section 383.5 includes, but is not limited to:

(a) Trailers, house trailers, mobilehomes, campers and all other wheeled vehicles or nonwheeled structures so made as to be capable of being moved as a compatible portion thereof, or trailed behind, any motor vehicle as that term is defined in the Vehicle Code, whether in immobile position or not.

(b) Motorcycles, motorbikes and motor scooters, except powered bicycles not manufactured for inclusion of a motor.

All present or future rules or regulations promulgated by the commissioner pursuant to Section 383.5 shall be applicable to motor vehicles as defined in this section.

(Added by Stats. 1967, Ch. 452.)



384

(a) A certificate of insurance or verification of insurance provided as evidence of insurance in lieu of an actual copy of the insurance policy shall contain the following statements or words to the effect of:

This certificate or verification of insurance is not an insurance policy and does not amend, extend or alter the coverage afforded by the policies listed herein. Notwithstanding any requirement, term, or condition of any contract or other document with respect to which this certificate or verification of insurance may be issued or may pertain, the insurance afforded by the policies described herein is subject to all the terms, exclusions and conditions of the policies.

(b) This section is not applicable to a surplus line broker certificate as defined in Section 48.

(Amended by Stats. 2000, Ch. 135, Sec. 107. Effective January 1, 2001.)



386

All policies issued by incorporated insurers shall be subscribed by the president or vice president, or chairman, or chief executive officer, or, in case of the death, absence, or disability of those officers, by any two of the directors, and countersigned by the secretary of the corporation. All such policies are as binding and obligatory upon the corporation as if executed over the corporate seal.

(Amended by Stats. 1990, Ch. 539, Sec. 1.)



387

When the name of the person intended to be insured is specified in a policy, it can be applied only to his own interest.

(Enacted by Stats. 1935, Ch. 145.)



388

When an insurance contract is executed with an agent or trustee as the insured, the fact that his principal or beneficiary is the real party in interest may be indicated by describing the insured as agent or trustee, or by other general words in the policy.

(Enacted by Stats. 1935, Ch. 145.)



389

To render an insurance effected by one partner or part-owner applicable to the interest of his copartners, or of other part-owners, it is necessary that the terms of the policy should be such as are applicable to the joint or common interest.

(Enacted by Stats. 1935, Ch. 145.)



390

When the description of the insured in a policy is so general that it may comprehend any person or any class of persons, only he who can show that it was intended to include him can claim the benefit of the policy.

(Enacted by Stats. 1935, Ch. 145.)



391

A policy may be so framed that it will inure to the benefit of whomsoever, during the continuance of the risk, becomes the owner of the interest insured.

(Enacted by Stats. 1935, Ch. 145.)



392

Any exception from the risk generally covered by a policy of insurance which insures property for the period of time when such property is under the dominion and control of a party other than the insured for the purpose of storage or for the purpose of transferring such property to another location shall be printed in at least eight-point blackface type.

(Added by Stats. 1968, Ch. 135.)



394

(a) The commissioner may approve insurance policies and associated materials in languages other than English if the following conditions are met:

(1) The policyholder is given a copy of the same material in English.

(2) The English version is the official version.

(3) A policyholder document in a language other than English shall contain a disclosure statement in both that language and in English that states that the English version is the official version and the foreign language version is for informational purposes only.

(b) An insurer that knowingly misrepresents information provided in a language other than English shall be subject to Article 6.5 (commencing with Section 790) of Chapter 1 of Part 2.

(Added by Stats. 2002, Ch. 358, Sec. 1. Effective January 1, 2003.)



395

After a covered loss, an insurer shall provide, free of charge, a complete copy of the insured’s current insurance policy or certificate within 30 calendar days of receipt of a request from the insured. The period for providing the insurance policy or certificate may be extended by the commissioner. An insured who does not experience a covered loss shall, upon request, be entitled to one free copy of his or her current insurance policy or certificate annually. The insurance policy or certificate provided to the insured shall include, where applicable, the policy declarations page. This section shall not apply to commercial policies issued pursuant to Sections 675.5 and 676.6, and policies of workers’ compensation insurance, as defined in Section 109.

(Amended by Stats. 2014, Ch. 71, Sec. 96. Effective January 1, 2015.)



396

(a) An insurer shall do either of the following:

(1) Maintain a verifiable process that allows a policyholder to designate in writing or by electronic transmission pursuant to Section 38.5 one additional person to receive notice of lapse, termination, expiration, nonrenewal, or cancellation of a policy for nonpayment of premium. The insurer shall notify the policyholder in writing or by electronic transmission pursuant to Section 38.5 of this right at the time of the application or within 30 days after the inception date of an individual policy described in subdivision (f), and at least every two years thereafter. The notification described in this subdivision shall instruct the policyholder how to request the designation and how to replace or delete a designee. If a policyholder initiates contact with the insurer after the insurer has provided notice and the insurer complies with the policyholder’s request to establish or change the additional person to receive the notice described in this section, the insurer shall not be required to maintain additional verification.

(2) Comply with subdivision (b).

(b) An insurer that adopts the following procedure shall be deemed to have complied with subdivision (a).

(1) Unless an applicant for insurance has been provided notice of the right set forth in this section prior to inception of the policy, the insurer shall provide the policyholder, within 30 days after the inception date of an individual policy described in subdivision (f), with notice of the right to designate one person, in addition to the policyholder, to receive notice of lapse, termination, expiration, nonrenewal, or cancellation of a policy for nonpayment of premium. The insurer shall provide each applicant or policyholder with notice in writing or by electronic transmission pursuant to Section 38.5 of the opportunity to make the designation. That notice shall instruct the applicant or policyholder on how he or she is to submit the name and address of one person, in addition to the applicant or policyholder, who is to receive notice of lapse, termination, expiration, nonrenewal, or cancellation of the policy for nonpayment of premium.

(2) If after having been provided notice from the insurer of the right to designate an individual to receive notice of lapse, termination, expiration, nonrenewal, or cancellation for nonpayment of premium, the applicant or policyholder fails to designate an individual within 30 days, the applicant or policyholder shall be conclusively presumed to have declined the opportunity to exercise his or her right at that time.

(3) Notwithstanding subparagraph (C) of paragraph (2) of subdivision (a) of Section 791.13 or any other law, the insurer shall retain and utilize as necessary the contact information provided in the written designation for the lifetime of the policy, and allow the policyholder to update the written designation if the policyholder so requests.

(c) (1) A policyholder retains the right to designate the one additional person to receive notice of lapse, termination, expiration, nonrenewal, or cancellation for nonpayment of premium at any time, at the initiative of the policyholder, regardless of whether the policyholder previously declined to exercise that right. At least every two years, the insurer shall notify the policyholder in writing or by electronic transmission pursuant to Section 38.5, of whichever of the following applies:

(A) If a policyholder has previously provided a designation pursuant to this subdivision, in writing or by electronic transmission pursuant to Section 38.5, the right to change the prior designation by replacing or deleting a person to receive notice of lapse, termination, expiration, nonrenewal, or cancellation for nonpayment of premium.

(B) If the policyholder has not previously designated a person to receive the notice of lapse, termination, expiration, nonrenewal, or cancellation for nonpayment of premium pursuant to this subdivision, the right to designate a person to receive notice of lapse, termination, expiration, nonrenewal, or cancellation for nonpayment of premium.

(2) The notice requirements in subparagraphs (A) and (B) of paragraph (1) may be provided to a policyholder in a single notice and shall not require two separate notices.

(d) When a policyholder pays the premium for an insurance policy through a payroll or pension deduction plan, the requirements contained in paragraph (1) of subdivision (b) need not be met until 60 days after the policyholder is no longer on that deduction payment plan. The application form for an insurance policy shall clearly indicate the deduction payment plan selected by the applicant.

(e) An insurance policy shall not lapse or be terminated for nonpayment of premium unless the insurer, at least 10 days prior to the effective date of the lapse, termination, expiration, nonrenewal, or cancellation, gives notice to the individual designated pursuant to subdivision (a) or (b) at the address provided by the policyholder for purposes of receiving the notice of lapse, termination, expiration, nonrenewal, or cancellation for nonpayment of premium. Notwithstanding any other law, notice shall be given by first-class United States mail, postage prepaid, within 10 days after the premium is due and unpaid. This subdivision does not modify requirements for notice to the policyholder of lapse, termination, expiration, nonrenewal, or cancellation set forth in other sections of this code.

(f) This section applies only to policies of private passenger automobile insurance that provide coverage for six months or longer, policies of residential property insurance as described in subdivision (a) of Section 10087 that take effect or that are renewed after the effective date of this section, and policies of individual disability income insurance as described in subdivision (i) of Section 799.01.

(g) This section applies to policies that are issued and take effect or that are renewed on or after January 1, 2016.

(h) An individual designated by a policyholder pursuant to this section to receive notice of lapse, termination, expiration, nonrenewal, or cancellation of the policy for nonpayment of premium does not have any rights, whether as an additional insured or otherwise, to any benefits under the policy, other than the right to receive notice as provided by this section.

(i) This section shall become operative on January 1, 2016.

(Added by Stats. 2014, Ch. 380, Sec. 1. Effective January 1, 2015. Section operative January 1, 2016, by its own provisions.)






ARTICLE 2 - Types of Policies

410

A policy is either open or valued.

(Enacted by Stats. 1935, Ch. 145.)



411

An open policy is one in which the value of the subject matter is not agreed upon, but is left to be ascertained in case of loss.

(Enacted by Stats. 1935, Ch. 145.)



412

A valued policy is one which expresses on its face an agreement that the thing insured shall be valued at a specified sum.

(Enacted by Stats. 1935, Ch. 145.)



413

A running policy is one which contemplates successive insurances, and which provides that the object of the policy may be from time to time defined, especially as to the subjects of insurance, by additional statements or indorsements.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 3 - Insurer’s Name on Policy

430

The policies issued by every insurer shall be entitled by its own name or a name approved by the commissioner under Section 881 or 882, printed on each policy in large bold type in at least as large as any other size type used in the policy or on the face page.

(Amended by Stats. 1979, Ch. 737.)






ARTICLE 4 - Warranties

440

A warranty is either express or implied.

(Enacted by Stats. 1935, Ch. 145.)



441

A statement in a policy of a matter relating to the person or thing insured, or to the risk, as a fact, is an express warranty thereof.

(Enacted by Stats. 1935, Ch. 145.)



442

A particular form of words is not necessary to create a warranty.

(Enacted by Stats. 1935, Ch. 145.)



443

Every express warranty made at or before the execution of a policy shall be contained in the policy itself, or in another instrument signed by the insured and referred to in the policy, as making a part of it.

(Enacted by Stats. 1935, Ch. 145.)



444

A warranty may relate to the past, the present, the future, or to any or all of these.

(Enacted by Stats. 1935, Ch. 145.)



445

A statement in a policy, which imports that there is an intention to do or not to do a thing which materially affects the risk, is a warranty that such act or omission will take place.

(Enacted by Stats. 1935, Ch. 145.)



446

When, before the time arrives for the performance of a warranty relating to the future, a loss insured against happens, or performance becomes unlawful at the place of the contract, or impossible, the omission to fulfill the warranty does not avoid the policy.

(Enacted by Stats. 1935, Ch. 145.)



447

The violation of a material warranty or other material provision of a policy, on the part of either party thereto, entitles the other to rescind.

(Enacted by Stats. 1935, Ch. 145.)



448

Unless the policy declares that a violation of specified provisions thereof shall avoid it, the breach of an immaterial provision does not avoid the policy.

(Enacted by Stats. 1935, Ch. 145.)



449

A breach of warranty without fraud merely exonerates an insurer from the time that it occurs, or where the warranty is broken in its inception, prevents the policy from attaching to the risk.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 5 - Inception Hours

460

On and after January 1, 1972, every printed form of an insurance contract, including every policy, endorsement, rider, or any amendment thereof issued in this state by any insurer or issued for delivery in this state by any insurer shall state an inception hour for coverage of 12:01 a.m. of the date upon which it is to be dated. However, the contract may provide that the inception time shall not be prior to the time applied for. Unless a specific provision of this code otherwise prescribes or permits, the hour prescribed shall be standard time at the residence within this state, or the principal place of business within this state, of the insured.

This section shall not prohibit an insurer, directly or through an agent, from issuing a binder, whether it be oral or typed by insertions in blanks in a printed form, specifying an inception or termination hour other than 12:01 a.m. on the date upon which the coverage is to commence, or end, as specified in the standard form or forms issued as the normal policy. Such binder shall not be subject to Section 382 nor have the technical meaning therein ascribed to “covering notes.”

This section shall not prohibit an insurer from issuing any policy or contract on a normal printed form which contains a provision extending the period of coverage for either 12 hours preceding, or following, the effective hour otherwise required by this section.

This section shall not apply to:

(1) Life insurance as defined in Section 101 or such supplemental disability insurance as is defined in Sections 10271 and 10292.

(2) Marine insurance as defined in Section 103.

(3) Title insurance as defined in Section 104.

(4) Mortgage insurance as defined in Section 107.

(5) Mortgage guarantee insurance as defined in Section 119.

(6) Surety insurance, as defined in Section 105, or disability insurance, as defined in Section 106, unless, until, and to the extent following:

The commissioner, on or after the effective date of the amendment of this section at the 1969 Regular Session of the Legislature, from time to time, as to specific types, classes, or categories of such insurance, declares, by rules and regulations promulgated as provided by law, that this section shall apply. Such rules or regulations shall provide that no policy or other form required by law to be approved by the commissioner need be refiled for approval if the only change from a previously approved form is the inclusion or change of the inception or termination hour.

(Amended by Stats. 1983, Ch. 656, Sec. 1.)









CHAPTER 5 - The Premium

480

An insurer is entitled to payment of the premium as soon as the subject matter insured is exposed to the peril insured against.

(Enacted by Stats. 1935, Ch. 145.)



481

(a) Unless the insurance contract otherwise provides, a person insured is entitled to a return of his or her premium if the policy is canceled, rejected, surrendered, or rescinded, as follows:

(1) To the whole premium, if the insurer has not been exposed to any risk of loss.

(2) Where the insurance is made for a definite period of time and the insured surrenders his or her policy, to such proportion of the premium as corresponds with the unexpired time, after deducting from the whole premium any claim for loss or damage under the policy which has previously accrued. The provisions of Section 482 apply only to the expired time.

(b) No contract for individual motor vehicle liability or homeowners’ multiple-peril insurance may contain a provision which mandates that the premium for the policy shall be fully earned upon the happening of any contingency except the expiration of the policy itself. This subdivision shall not apply to policy fees or membership fees.

(c) (1) Any insurance policy that includes a provision to refund premium other than on a pro rata basis, including the assessment of cancellation fees, shall disclose that fact in writing, including the actual or maximum fees or penalties to be applied, which may be stated in the form of percentages of the premium. The disclosure shall be provided prior to, or concurrent with, the application and prior to each renewal to which the policy provision applies. For purposes of this subdivision, an insurer offering workers’ compensation insurance, as defined in Section 109, may provide the disclosure with the quote offering insurance to the consumer prior to the consumer accepting the quote in lieu of disclosure prior to or concurrent with the application. Disclosure shall not be required if the policy provision permits, but does not require, the insurer to refund premium other than on a pro rata basis, and the insurer refunds premium on a pro rata basis.

(2) If an application is made by telephone, the disclosure shall be mailed to the applicant or insured within five business days.

(3) The disclosure may be made electronically pursuant to Section 38.5 in lieu of being mailed.

(4) This section does not apply to cancellations that are calculated subject to paragraph (2) of subdivision (g) of Section 673.

(d) This section shall not apply to policies of ocean marine insurance. For purposes of this section, “ocean marine insurance” means insurance of vessels or crafts, their cargos, marine builders’ risks, marine protection and indemnity, or other risks commonly insured under marine insurance governed by the provisions of Chapter 1 (commencing with Section 1880) of Part 1 of Division 2, and as distinguished from inland marine insurance policies.

(e) The disclosure requirements of subdivision (c) shall be prospective and shall apply only to policies issued or renewed on or after January 1, 2012.

(f) Nothing in this section shall require any additional disclosure of a fee or penalty for early cancellation if that disclosure is required by any other provision of law.

(Amended by Stats. 2011, Ch. 414, Sec. 1. Effective January 1, 2012.)



481.1

(a) In the event any conditional receipt, binder, or other evidence of temporary or implied insurance, except ocean marine insurance as defined in Section 481 and those classes of insurance as defined in Sections 101, 104, and 106, is canceled, rejected, or surrendered by the insurer, the coverage thereby extended shall terminate 10 days after written notice to the named insured is deposited, properly addressed with postage prepaid, with the United States Postal Service.

(b) Any conditional receipt, binder, or other evidence of temporary or implied insurance described in subdivision (a) shall remain in force for a period of at least 30 days from the date of its issuance unless sooner canceled, rejected, or surrendered pursuant to the provisions of subdivision (a).

(Amended by Stats. 1977, Ch. 404.)



481.5

(a) Whenever a policy of personal lines insurance terminates for any reason, or there is a reduction in coverage, the insurer shall tender the gross unearned premium resulting from the termination, or the amount of the unearned premium generated by the reduction in coverage, to the insured or, pursuant to Section 673, to the insured’s premium finance company. The gross unearned premium shall be tendered within 25 business days after the insurer either receives notice of the event that generated the gross unearned premium, or receives notice from a premium finance company of a cancellation.

(b) (1) Whenever a policy other than a policy of personal lines insurance terminates for any reason, or there is a reduction in coverage, the gross unearned premium shall be tendered to the insured or, pursuant to Section 673, to the insured’s premium finance company. If the policy is not auditable, the gross unearned premium shall be tendered within 80 business days after the insurer either receives notice of the event that generated the gross unearned premium, or receives notice from a premium finance company of a cancellation. If the policy is auditable, the gross unearned premium shall be tendered within 80 business days after the insured provides all requested audit information to the insurer or the insurer’s designee.

(2) Notwithstanding paragraph (1), an insurer shall not be required to tender the unearned premium within 80 business days if the final unearned premium amount cannot be determined due to the insured’s failure, in breach of a policy requirement, to cooperate with the insurer in a premium audit, or if the amount of the unearned premium determined by a premium audit remains in dispute.

(c) An insurer may tender gross or net unearned premium to an agent or broker, or net unearned premium to a finance company, but shall remain liable to the insured or finance company for payment of any portion of the gross unearned premium that the agent or broker fails to remit to the insured or premium finance company.

(d) Any unearned premium that an insurer fails to tender within the time periods specified in subdivisions (a) and (b) shall bear interest at the rate of 10 percent per annum from and after the date on which the unearned premium was required to be tendered. For the purposes of this section, the tender of any unearned premium to the insured or premium finance company shall be deemed complete upon the deposit of the unearned premium in the United States mail, prepaid, addressed to the named insured or premium finance company at the last known address, or to an agent or broker with an assignment pursuant to paragraph (1) of subdivision (g).

(e) For the purpose of this section, the following definitions apply:

(1) “Gross unearned premium” means the unearned portion of the full amount of the premium charged to the insured, including the unearned portion of any amount of the premium the insurer allocated to an agent or broker as commission.

(2) “Net unearned premium” means the gross unearned premium minus the unearned commission.

(3) “Policy of personal lines insurance” means an insurance policy that is designed for and bought by individuals, and includes, but is not limited to, homeowners’ and automobile policies.

(f) The interest penalty required by this section shall not apply to any insurer in conservatorship or liquidation, nor shall this insurer be subject to any other penalty for failure to remit unearned premium in accordance with the time periods required by this section.

(g) (1) An assignment by an insured to an agent or broker of the insured’s right to receive unearned premium shall be valid only for the purpose set forth in Section 1735.5.

(2) If the insured notifies the insurer, 25 or more days after the insurer’s tender of unearned premium to an agent or broker with an assignment pursuant to paragraph (1), that the agent or broker has failed to issue to the insured an accounting of an offset permitted by Section 1735.5, the insurer shall, within an additional 15 days, either tender the unearned premium directly to the insured or provide the insured with the agent’s or broker’s accounting of the offset permitted by Section 1735.5.

(3) Whenever an insurer tenders the net rather than gross unearned premium to an agent or broker or premium finance company, the insurer shall contemporaneously notify the agent or broker of the amount of the unearned commission.

(4) If an insurer elects to tender the net rather than the gross unearned premium to a premium finance company, the insurer shall document that the agent or broker tendered unearned commission to the premium finance company within the period required under subdivision (a) or (b) after the insurer either receives notice of the event that generated the unearned premium, or receives notice from a premium finance company of a cancellation.

(h) Whenever an agent or broker receives a refund from a premium finance company, the agent or broker shall tender that money to the insured within 25 days. Whenever an agent or broker with an assignment from the insured receives unearned premium from an insurer, the agent or broker shall account to the insured for any offset permitted by Section 1735.5 within 25 days. If the agent or broker fails to tender payment of any remaining unearned premium after the offset within 25 days, the agent or broker shall pay the insured interest at the rate of 10 percent per annum from and after the 26th day after the agent or broker receives the refund.

(i) In addition to the required unearned premium refund, an insurer shall provide both the insured and the agent or broker, upon the request of either, with an accounting and explanation of how the amount of the refund was calculated. The explanation shall be clear, concise, and easy to comprehend. The commissioner may adopt regulations setting forth standards to govern this subdivision.

(j) For purposes of subdivisions (a) to (c), inclusive, if the unearned premium is not assigned as security to a premium finance agency pursuant to a premium finance agreement and the amount of unearned premium is less than twenty-five dollars ($25), tender of unearned premium shall include applying the amount of unearned premium either to the renewal premium at the next renewal date or to other premiums due, provided written notice of either application is given to the insured within 30 days after the endorsement, rejection, declination, cancellation, or surrender of a policy of insurance. At the time of endorsement or surrender of a policy of insurance or, within 15 days after the mailing of the written notice required by this subdivision, the insured may request in writing that the unearned premium be tendered as provided in subdivisions (a) to (c), inclusive. Whenever the amount of unearned premium is less than five dollars ($5), tender shall be effective and the written notice required by this subdivision shall not be required if the unearned premium is applied either to the renewal premium at the next renewal date or to other premiums due.

(k) Notwithstanding subdivisions (a) to (c), inclusive, an insurer may at any time solicit the insured’s consent, or may in its policy reserve the right, to apply the unearned premium generated by an amendment or endorsement removing or reducing coverage for an insured person or property to the balance owed on the policy as a whole, rather than tendering a refund of the unearned premium. This subdivision shall not apply if the unearned premium is assigned as security to a premium finance company.

(l) The amount of unearned premium required to be refunded by an insurer pursuant to this section shall not exceed the amount paid to the insurer by the insured or by a premium finance company.

(Amended by Stats. 2006, Ch. 538, Sec. 450. Effective January 1, 2007.)



482

Except as provided by section 481, or by the insurance contract, if a peril insured against has existed, and the insurer has been liable for any period, however short, the insured is not entitled to return of premiums, so far as that particular risk is concerned.

(Enacted by Stats. 1935, Ch. 145.)



483

A person insured is entitled to a return of the premium:

(a) When the contract is voidable, on account of the fraud or misrepresentation of the insurer.

(b) When the contract is voidable on account of facts, of the existence of which the insured was ignorant without his fault.

(c) When, by any default of the insured other than actual fraud, the insurer did not incur any liability under the policy.

(Enacted by Stats. 1935, Ch. 145.)



484

An acknowledgment in a policy of the receipt of premium is conclusive evidence of its payment, so far as to make the policy binding. Notwithstanding such acknowledgment, a policy may be canceled effective at such times as otherwise permitted by law for nonpayment of all or any portion of the premium which is actually unpaid if such cancellation right is reserved to the insurer in the policy.

(Amended by Stats. 1969, Ch. 536.)



485

In case of an overinsurance by several insurers, the insured is entitled to a ratable return of the premium, proportioned to the amount by which the aggregate sum insured in all the policies exceeds the insurable value of the subject at risk.

(Enacted by Stats. 1935, Ch. 145.)



486

When an overinsurance is effected by simultaneous policies, the insurers contribute to the premium to be returned in proportion to the amount insured by their respective policies.

(Enacted by Stats. 1935, Ch. 145.)



487

When an overinsurance is effected by successive policies, those only contribute to a return of the premium who are exonerated by prior insurance from the liability assumed by them, and in proportion as the sum for which the premium was paid exceeds the amount for which, on account of prior insurance, they could be made liable.

(Enacted by Stats. 1935, Ch. 145.)



488

No insurer shall, in issuing or renewing a private passenger automobile insurance policy, increase the premium on that policy for the reason that the insured or applicant for insurance has been convicted for traffic violations committed while operating a motor vehicle for compensation during the hours of his employment if, with respect to a conviction, the employee or applicant has submitted to the insurer a written declaration made by the employee under penalty of perjury that the applicant or insured was, at that time, operating a motor vehicle for compensation during the hours of his or her employment. This section applies only to those individuals whose specific duties include driving their employer’s motor vehicles or individuals who have authority in their name from the Public Utilities Commission to operate as a highway carrier and who are the registered owners or lease operators of the motor vehicle used in the operation as a highway carrier.

This section does not apply to an insured or applicant for insurance convicted of any of the following:

(a) Homicide or assault arising out of the operation of a motor vehicle for compensation during the hours of employment.

(b) A violation while operating a motor vehicle for compensation during the hours of employment of any of the following sections or section subdivisions of the Vehicle Code:

(1) Subdivision (a) of Section 14601.

(2) Subdivision (a) of Section 14601.1.

(3) Subdivision (a) of Section 14601.2.

(4) Section 20001 or 20002.

(5) Subdivision (a) of Section 20008.

(6) Section 23103, 23104, 23105, 23152, or 23153.

(c) This section shall not apply to a person insured under the California assigned risk plan prescribed by Article 4 (commencing with Section 11620) of Chapter 1 of Part 3 of Division 2.

(Amended by Stats. 2007, Ch. 682, Sec. 2. Effective January 1, 2008.)



488.5

(a) An insurer shall not, in issuing or renewing a private automobile insurance policy to a peace officer, member of the Department of the California Highway Patrol, or firefighter, with respect to his or her operation of a private passenger motor vehicle, increase the premium on that policy for the reason that the insured or applicant for insurance has been involved in an accident while operating an authorized emergency vehicle, as defined in subdivision (a) or (f) of Section 165 of the Vehicle Code or in paragraph (1) or (2) of subdivision (b) of Section 165 of the Vehicle Code, or any employer-leased vehicle or employer-rented vehicle, in the performance of his or her duty during the hours of his or her employment, or was involved in an accident while operating his or her private passenger motor vehicle in the performance of his or her duty at the request or direction of an employer.

(b) An insurer shall not, in issuing or renewing a private automobile insurance policy to a federal officer or federal customs agent, with respect to his or her operation of a private motor vehicle, increase the premium on that policy for the reason that the insured or applicant for insurance has been involved in an accident while operating an official government vehicle in the performance of his or her duty during the hours of his or her employment.

(c) As used in this section:

(1) “Peace officer” means every person defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(2) “Policy” shall have the same meaning as defined in subdivision (a) of Section 660.

(Amended by Stats. 2012, Ch. 823, Sec. 1. Effective January 1, 2013.)



489

(a) Upon issuance of a policy of insurance described in Section 660, the insurer or its agent shall deliver to the named insured a notice explaining the manner in which the insurer’s rating plan provides for an increase in the premium based upon accidents or convictions within the meaning of Sections 13103 and 13105 of the Vehicle Code.

Every insurer or its agent, not less than 20 days prior to renewal of a policy covered by this section, shall inform the named insured of the named insured’s right to be informed, upon request, of any increase in the premium, in whole or in part, charged the named insured by virtue of the involvement in any accident, or conviction within the meaning of Section 13103 and 13105 of the Vehicle Code, by the insured or any operator of the motor vehicle.

(b) Every insurer shall, after March 1, 1977, as part of the first offer required by Section 663, deliver to everyone who was a named insured under a policy of insurance described in Section 660 on March 1, 1977, a notice explaining the manner in which the insurer’s rating plan provides for an increase in the premium, based upon accidents or convictions within the meaning of Sections 13103 and 13105 of the Vehicle Code. The provisions of this subdivision shall expire on March 1, 1978.

(Added by Stats. 1976, Ch. 1240.)



491

The rating plan of a motor vehicle liability insurer shall not provide for an increase in the premium if based upon an accident in which the insured is not at fault, in any manner, as determined by either the accident report or the insurer. In the event the insurer determines that its insured is at fault contrary to an accident report’s specific finding that the insured is not at fault, the insurer shall reach its conclusion only after an investigation.

(Added by Stats. 1986, Ch. 470, Sec. 1.)






CHAPTER 5.2 - Renewal Notices

500

Whenever any insurer has, as a regular course of conduct, sent renewal premium notices to an insured, and intends to discontinue that practice, it shall notify such insured of its intention not to send such notices.

(Added by Stats. 1972, Ch. 357.)






CHAPTER 5.3 - Consumer Complaints

510

Whenever a policy of insurance specified in Section 660 or 675, a policy of life insurance as defined in Section 101, a policy of disability insurance as defined in Section 106, or a certificate of coverage as defined in Section 10270.6, is first issued to or delivered to a new insured or a new policyholder in this state, the insurer shall include a written disclosure containing the name, address, and toll-free telephone number of the unit within the Department of Insurance that deals with consumer affairs. The telephone number shall be the same as that provided to consumers under Section 12921.1. The disclosure shall be printed in large, boldface type.

The disclosure shall also contain the address and customer service telephone number of the insurer, or the address and customer service telephone number of the agent or broker of record, or all of those addresses and telephone numbers. All addresses and telephone numbers for the insurer or the agent or broker of record shall be prominently displayed, in boldfaced type. The disclosure shall also contain a statement that the Department of Insurance should be contacted only after discussions with the insurer, or its agent or other representative, or both, have failed to produce a satisfactory resolution to the problem. If the policy or certificate was issued or delivered by an agent or broker, the disclosure shall specifically advise the insured to contact his or her agent or broker for assistance.

(Amended by Stats. 2005, Ch. 312, Sec. 1. Effective January 1, 2006.)






CHAPTER 5.4 - Proof of Coverage Disclosure

515

(a) (1) Notwithstanding any other law, an insurer issuing policies of automobile liability insurance or motor vehicle liability insurance shall, upon request of either the named insured or the Department of Motor Vehicles, promptly issue to that person or the department written verification as to the existence of that coverage.

(2) Upon the request of the insured, an insurer may issue the verification as to the existence of that coverage in an electronic format to a mobile electronic device to the extent available. This section does not require an insurer to provide the verification of coverage in an electronic format in real time.

(b) For purposes of this section, “mobile electronic device” has the same meaning as defined in subdivision (f) of Section 16028 of the Vehicle Code.

(Amended by Stats. 2012, Ch. 236, Sec. 1. Effective January 1, 2013.)






CHAPTER 6 - Loss

ARTICLE 1 - Transfer of Interest After Loss

520

An agreement not to transfer the claim of the insured against the insurer after a loss has happened, is void if made before the loss except as otherwise provided in Article 2 of Chapter 1 of Part 2 of Division 2 of this code.

(Amended by Stats. 1947, Ch. 904.)






ARTICLE 2 - Causes of Loss

530

An insurer is liable for a loss of which a peril insured against was the proximate cause, although a peril not contemplated by the contract may have been a remote cause of the loss; but he is not liable for a loss of which the peril insured against was only a remote cause.

(Enacted by Stats. 1935, Ch. 145.)



531

An insurer is liable:

(a) Where the thing insured is rescued from a peril insured against, and which would otherwise have caused a loss, if, in the course of such rescue, the thing is exposed to a peril not insured against, and which permanently deprives the insured of its possession, in whole or in part.

(b) If a loss is caused by efforts to rescue the thing insured from a peril insured against.

(Enacted by Stats. 1935, Ch. 145.)



532

If a peril is specially excepted in a contract of insurance and there is a loss which would not have occurred but for such peril, such loss is thereby excepted even though the immediate cause of the loss was a peril which was not excepted.

(Enacted by Stats. 1935, Ch. 145.)



533

An insurer is not liable for a loss caused by the wilful act of the insured; but he is not exonerated by the negligence of the insured, or of the insured’s agents or others.

(Enacted by Stats. 1935, Ch. 145.)



533.5

(a) No policy of insurance shall provide, or be construed to provide, any coverage or indemnity for the payment of any fine, penalty, or restitution in any criminal action or proceeding or in any action or proceeding brought pursuant to Chapter 5 (commencing with Section 17200) of Part 2 of, or Chapter 1 (commencing with Section 17500) of Part 3 of, Division 7 of the Business and Professions Code by the Attorney General, any district attorney, any city prosecutor, or any county counsel, notwithstanding whether the exclusion or exception regarding this type of coverage or indemnity is expressly stated in the policy.

(b) No policy of insurance shall provide, or be construed to provide, any duty to defend, as defined in subdivision (c), any claim in any criminal action or proceeding or in any action or proceeding brought pursuant to Chapter 5 (commencing with Section 17200) of Part 2 of, or Chapter 1 (commencing with Section 17500) of Part 3 of, Division 7 of the Business and Professions Code in which the recovery of a fine, penalty, or restitution is sought by the Attorney General, any district attorney, any city prosecutor, or any county counsel, notwithstanding whether the exclusion or exception regarding the duty to defend this type of claim is expressly stated in the policy.

(c) For the purpose of this section, “duty to defend” means the insurer’s right or obligation to investigate, contest, defend, control the defense of, compromise, settle, negotiate the compromise or settlement of, or indemnify for the cost of any aspect of defending any claim in any criminal action or proceeding or in any action or proceeding brought pursuant to Chapter 5 (commencing with Section 17200) of Part 2 of, or Chapter 1 (commencing with Section 17500) of Part 3 of, Division 7 of the Business and Professions Code in which the insured expects or contends that (1) the insurer is liable or is potentially liable to make any payment on behalf of the insured or (2) the insurer will provide a defense for a claim even though the insurer is precluded by law from indemnifying that claim.

(d) Any provision in a policy of insurance which is in violation of subdivision (a) or (b) is contrary to public policy and void.

(Amended by Stats. 1991, Ch. 1195, Sec. 4.)



533.7

Notwithstanding any other law, an insurer may defend a duly licensed physician or surgeon against any cause of action involving the performance of any act for which a physician’s and surgeon’s certificate is required.

(Added by Stats. 1988, Ch. 489, Sec. 2.)






ARTICLE 3 - Notice and Proofs of Loss

550

In case of loss upon an insurance against fire, an insurer is exonerated if notice thereof is not given to him without unnecessary delay by an insured or some person entitled to the benefit of the insurance.

(Enacted by Stats. 1935, Ch. 145.)



551

Except in the case of life, marine, or fire insurance, notice of an accident, injury, or death may be given at any time within twenty days after the event, to the insurer under a policy against loss therefrom. In such a policy, no requirement of notice within a lesser period shall be valid.

(Enacted by Stats. 1935, Ch. 145.)



552

When preliminary proof of loss is required by a policy, the insured is not bound to give such proof as would be necessary in a court of justice; but it is sufficient for him to give the best evidence in his power at the time.

(Enacted by Stats. 1935, Ch. 145.)



553

All defects in a notice of loss, or in preliminary proof thereof, which the insured might remedy, and which the insurer omits to specify to him, without unnecessary delay, as grounds of objection, are waived.

(Enacted by Stats. 1935, Ch. 145.)



554

Delay in the presentation to an insurer of notice or proof of loss is waived, if caused by an act of his, or if he omits to make objection promptly and specifically upon that ground.

(Enacted by Stats. 1935, Ch. 145.)



555

If a policy requires, by way of preliminary proof of loss, the certificate or testimony of a person other than the insured or beneficiary, there is sufficient compliance with the requirement if the insured or the beneficiary (a) uses reasonable diligence to procure the certificate or testimony, and (b) in case of refusal to give it to him, furnishes reasonable evidence to the insurer that the refusal was not induced by just grounds of disbelief in the facts necessary to be certified or testified.

(Amended by Stats. 1941, Ch. 876.)



557

It is a misdemeanor for any person alone or in concert to prepare or make any bid or other writing which falsely purports to be a bona fide offer to repair a damaged motor vehicle or any other damaged property, with the intent that the same be used for the purpose of fraudulently leading an automobile liability insurer to believe:

(a) That a bid of some other person represents an offer made in open competition; or

(b) That the policy provisions of such insurer governing bids for the repair of vehicles or other property insured under the policy have been complied with in good faith.

(Added by Stats. 1959, Ch. 1907.)



557.5

(a) A peace officer, member of the Department of the California Highway Patrol, or firefighter shall not be required to report, nor shall any employer of the same be authorized to request or require that a peace officer, member of the Department of the California Highway Patrol, or firefighter report, any accident in which he or she is involved while operating an authorized emergency vehicle, as defined in subdivision (a), (b), or (f) of Section 165 of the Vehicle Code, or any employer-leased or employer-rented vehicle in the performance of his or her duty during the hours of his or her employment, to any person who has issued that peace officer, member of the California Highway Patrol, or firefighter a private automobile insurance policy.

(b) (1) Notwithstanding any other provision of law or any provision in a private passenger motor vehicle owner’s automobile liability insurance policy, in the event of a loss or injury that occurs as the result of an accident during any time period when that private passenger motor vehicle is operated by an employee who is a peace officer, member of the Department of the California Highway Patrol, or firefighter and is used by him or her at the request or direction of the employer in the performance of the employee’s duty, the vehicle’s owner shall have no liability. The peace officer, member of the Department of the California Highway Patrol, or firefighter shall report and provide, within 10 days of the accident, to his or her private automobile insurer all documentation and information known to him or her related to the accident. The employer shall be considered the owner of the vehicle for the purpose of any liability and defense of the claim, and any losses shall be borne solely by the employer.

(2) Notwithstanding any other provision of law, the employer shall assume liability for and defense of a claim in which a dispute exists as to whether the employer directed or requested the employee to use the private passenger motor vehicle when the loss occurred that gave rise to the claim.

(3) If it is subsequently determined that the employer did not direct or request the employee to use the private passenger motor vehicle when the loss occurred, the employer and employee shall provide notice to the private passenger motor vehicle’s insurer of this determination and provide all documentation and information known to him or her related to the claim or loss to the private passenger motor vehicle’s insurer within 10 days of the determination. The private passenger motor vehicle insurer that insures the vehicle shall reimburse the employer the reasonable costs of defense to the extent of the insurer’s obligation and up to the coverage limits under the applicable automobile liability insurance policy.

(4) A good faith delay by an employee in reporting the accident to his or her private passenger motor vehicle liability insurer, under the circumstances described in this section, shall not be used by the insurer as a basis to claim delayed reporting, noncooperation, prejudice, or the like as a means of avoiding the defense or indemnity obligations that would otherwise exist under the terms of the automobile liability insurance policy or applicable law in the absence of delayed reporting. This subdivision shall apply only if the employee complies with requirements set forth in paragraphs (1) and (3).

(5) This subdivision shall not apply to the operation of a private passenger motor vehicle when operated by an employee, otherwise subject to this section, for the purposes of reporting to or from his or her regularly assigned work location.

(c) As used in this section:

(1) “Peace officer” means every person defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(2) “Policy” shall have the same meaning as defined in subdivision (a) of Section 660.

(3) “Private passenger motor vehicle” or “private motor vehicle” means a motor vehicle that is insured under a personal automobile liability insurance policy insuring a single individual or individuals residing in the same household as the named insured, but does not include a vehicle with less than four wheels.

(Amended by Stats. 2012, Ch. 823, Sec. 2. Effective January 1, 2013.)






ARTICLE 4 - Payment of Automobile Collision Repairs

560

Every insurer issuing an automobile collision policy, as defined in subdivision (d) of Section 660, or a policy for comprehensive coverage for a motor vehicle, as defined in Section 11580.07, shall, in the event of damage to a covered automobile by collision or otherwise and the election by the insurer to have such automobile repaired by the repairer, make payment by check or draft, payable to the repairer or to the named insured and the repairer, jointly, or, with the consent of the repairer, by an electronic funds transfer to the repairer, not later than 10 days subsequent to receipt of an itemized bill or invoice covering repairs authorized by the insurer which have been satisfactorily completed. The provisions of this section shall include all cases where the insured has received actual notice that the repairer is doing work pursuant to a contract approved by the insurance company in which case the payment shall include the name of the repairer.

(Amended by Stats. 2009, Ch. 433, Sec. 4. Effective January 1, 2010.)






ARTICLE 5 - Certain Insurance Covering Real Property

570

Except in the event that the insurer has previously obtained a release on a loss, each insurer which issues, amends, or renews, on or after January 1, 1975, a policy of insurance covering repair or reconstruction work on commercial, industrial, or residential real property and appurtenances thereon, shall, in the event of covered work being performed by a licensee under the Contractors License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), make payment by check or draft directly to the contractor performing the work, or, with the consent of the contractor, by an electronic funds transfer to the contractor performing the work, and not to the owner of the property, in every case in which all of the following conditions are present and the insurer has actual knowledge thereof:

(a) The property owner of record has, in a writing signed by him and transmitted to the insurer, stated all of the following:

(1) The work completed meets with his satisfaction.

(2) The insurer, upon direct payment to the contractor, is released from liability.

(3) The writing was not completed or signed by him until after all work was completed.

(b) The property owners of record, the named insured, and any loss payee have consented in writing to such direct payment and release from liability.

(c) The completed work has been certified by the appropriate public agency or authority as conforming to existing building, electrical, and construction codes.

(d) Each subcontractor of the contractor, and each materialman, to whom direct payment is to be made by the insurer has executed, and filed of record, releases of any and all claims, including, but not limited to, mechanic’s liens, which the subcontractor and materialman might have against the property or any appurtenance thereof, the property owners of record, the named insured, and any loss payee named in the policy, for any work the subcontractor performed, or material the materialman furnished, upon the property under the contract for which such payment is being made. The property owner or the contractor, as the case may be, shall submit to the insurer proof, satisfactory to it, of such execution and filing prior to the insurer’s making any direct payment provided for by this article.

(Amended by Stats. 2009, Ch. 433, Sec. 5. Effective January 1, 2010.)



571

Where the insurer has authorized the work and its liability is not in dispute, the direct payment provided for by Section 570 shall be made to the contractor performing the work not later than 30 days after the insurer has actual knowledge that the conditions of subdivisions (a) through (d) of Section 570 have been completed.

(Added by Stats. 1975, Ch. 281.)



572

As used in this article, the term “loss payee” shall include, but not be limited to, any mortgagee of the insured real property.

(Added by Stats. 1975, Ch. 281.)






ARTICLE 6 - Electronic Payment of Claims

580

Every insurer required to make payment for a loss, may, with the consent of the insured, make payment by an electronic funds transfer. An insurer may not require an insured to consent to payment by an electronic funds transfer.

(Added by Stats. 2009, Ch. 433, Sec. 6. Effective January 1, 2010.)









CHAPTER 7 - Double Insurance

590

A double insurance exists where the same person is insured by several insurers separately in respect to the same subject and interest.

(Enacted by Stats. 1935, Ch. 145.)



591

In case of double insurance, the several insurers are liable to pay losses thereon as follows:

(a) In fire insurance, each insurer shall contribute ratably, without regard to the dates of the several policies.

(b) In marine insurance, the liability of the several insurers for a total loss, whether actual or constructive, where the policies are not simultaneous, is in the order of the dates of the several policies. No liability attaches to a second or other subsequent policy, except as to the excess of the loss over the amount of all previous policies on the same interest. If two or more policies bear the same date, they are deemed to be simultaneous, and each insurer on simultaneous policies shall contribute ratably. The insolvency of any of the insurers does not affect the proportionate liability of the other insurers.

All insurers on the same marine interest shall contribute ratably for a partial or average loss.

(Enacted by Stats. 1935, Ch. 145.)






CHAPTER 8 - Reinsurance

620

A contract of reinsurance is one by which an insurer procures a third person to insure him against loss or liability by reason of such original insurance.

(Enacted by Stats. 1935, Ch. 145.)



621

A reinsurance is presumed to be a contract of indemnity against liability, and not merely against damage.

(Enacted by Stats. 1935, Ch. 145.)



622

Where an insurer obtains reinsurance, he must communicate all the representations of the original insured, and also all the knowledge and information he possesses, whether previously or subsequently acquired, which are material to the risk.

(Enacted by Stats. 1935, Ch. 145.)



623

The original insured has no interest in a contract of reinsurance.

(Enacted by Stats. 1935, Ch. 145.)






CHAPTER 9 - Rescission

650

Whenever a right to rescind a contract of insurance is given to the insurer by any provision of this part such right may be exercised at any time previous to the commencement of an action on the contract. The rescission shall apply to all insureds under the contract, including additional insureds, unless the contract provides otherwise.

(Amended by Stats. 1983, Ch. 389, Sec. 1.)



651

Whenever an insurer gives notice of rescission of an automobile liability policy, upon request of the driver, the insurer, within 15 days of receipt of the request, shall furnish to the insured a statement setting forth the ground or grounds upon which the notice of rescission is based. There shall be no liability on the part of, and no cause of action shall arise against, any insurer or authorized representative, or its licensed investigative sources, for any statements made by them in a written notice required to be given pursuant to this section. If the insurer fails to comply with the provisions of this section, the insured may apply to the commissioner for a certificate of the facts or information desired. Any such request shall be made in accordance with Article 3 (commencing with Section 12950) of Chapter 2 of Division 3, and the commissioner shall exercise any power conferred upon him by that article as may be necessary to ensure compliance with this section.

(Amended by Stats. 2008, Ch. 107, Sec. 1. Effective January 1, 2009.)






CHAPTER 9.5 - Filing of Certificates

655

Every insurer issuing policies of motor vehicle liability insurance within the meaning of Section 16450 of the Vehicle Code, automobile liability insurance within the meaning of Section 16054 of that code, or any other liability insurance issued for vehicles with less than four wheels that meets the requirements of Section 16056 of that code shall also, as an incident thereto, complete and file the certificate or certificates provided for under Section 16431 of that code. The proof required by this section may be provided by the filing of a single certificate.

(Amended by Stats. 1991, Ch. 1177, Sec. 1. Effective October 14, 1991.)






CHAPTER 9.6 - Reasons for Denial of Motor Vehicle Liability Insurance

657

(a) Where any admitted insurer, licensed to issue motor vehicle liability policies as defined in Section 16450 of the Vehicle Code, or any licensed insurance agent refuses to accept an application for such a policy or refuses to issue such a policy when a written application has been made, the refusing agent or refusing insurer shall furnish to the applicant for insurance a written statement explaining the reason or reasons relied upon for such action if within 30 days of such refusal the applicant requests in writing, from the agent or insurer who has refused to accept the application or to issue the policy, such a written explanation. Such statement shall be furnished within 30 days of receipt of such request.

(b) Any insurer or agent willfully violating any provisions of this section is guilty of a misdemeanor and is punishable by a fine not exceeding one thousand dollars ($1,000) for each violation thereof.

(c) There shall be no liability on the part of, and no cause of action of any nature shall arise against, the Insurance Commissioner or against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to the reasons for such a refusal, for any statement made by any of them in any written notice of reasons for refusing to accept the application or issue the policy or in any other communication, oral or written, specifying the reasons for such action or the providing of the information pertaining thereto, or for statements made or evidence submitted in any hearings conducted in connection therewith.

(Amended by Stats. 1983, Ch. 1092, Sec. 177. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



658

Where any admitted insurer, licensed to issue motor vehicle liability policies as defined in Section 16450 of the Vehicle Code, refuses to accept an applicant for a good driver discount policy as defined in paragraph (1) of subdivision (b) of Section 1861.02 or refuses to issue a good driver discount policy when written application has been made, and where the applicant meets the criteria for purchase of a good driver discount policy, the refusing insurer shall furnish the applicant for insurance a written statement within 10 days of the refusal explaining the reason or reasons relied upon for denying insurance coverage. Notwithstanding Section 1633.3 of the Civil Code, the written statement explaining the reason or reasons for denying the coverage may not be electronically delivered to the applicant unless the application for the good driver discount was electronically delivered to the insurer.

(Amended by Stats. 2009, Ch. 433, Sec. 7. Effective January 1, 2010.)






CHAPTER 10 - Cancellation or Failure to Renew

660

As used in this chapter:

(a) “Policy” means an automobile liability, automobile physical damage, or automobile collision policy, or any combination thereof, delivered or issued for delivery in this state, insuring a single individual or individuals residing in the same household, as named insured, and under which the insured vehicles therein designated are of the following types only:

(1) A motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers, nor rented to others; or

(2) Any other four-wheel motor vehicle with a load capacity of 1,500 pounds or less; provided, however, that this chapter shall not apply (i) to any policy issued under an automobile assigned risk plan, or (ii) to any policy insuring more than four automobiles, or (iii) to any policy covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards; or

(3) A motorcycle.

(b) “Automobile liability coverage” includes only coverage of bodily injury and property damage liability, medical payments, and uninsured motorists coverage.

(c) “Automobile physical damage coverage” includes all coverage of loss or damage to an automobile insured under the policy except loss or damage resulting from collision or upset.

(d) “Automobile collision coverage” includes all coverage of loss or damage to an automobile insured under the policy resulting from collision or upset.

(e) “Renewal” or “to renew” means to continue coverage with either the insurer which issued the policy or an affiliated insurer, as defined in Section 1215, for an additional policy period upon expiration of the current policy period of a policy, provided that if coverage is continued with an affiliated insurer, it shall be the same or broader coverage as provided by the present insurer, and the insured shall be notified in writing at least 20 days prior to expiration of the current policy period of all of the following: (1) That the insurer has determined that it will not offer renewal of the policy with the present insurer, (2) That it is offering replacement in an affiliated insurer, and (3) That the insured may obtain in writing the reasons for the change in insurers if he or she requests in writing not later than one month following the expiration of the policy period the reason or reasons for the change in insurers. Any policy with a policy period or term of six months or less, whether or not made continuous for successive terms upon the payment of additional premiums, shall for the purpose of this chapter be considered as if written for a policy period or term of six months. Any policy written for a term longer than one year, or any policy with no fixed expiration date, shall for the purpose of this chapter, be considered as if written for successive policy periods or terms of one year.

(f) “Nonpayment of premium” means failure of the named insured to discharge when due any of his obligations in connection with the payment of premiums on a policy, or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.

(g) “Cancellation” means termination of coverage by an insurer (other than termination at the request of the insured) during a policy period.

(h) “Nonrenewal” means a notice by the insurer to the named insured that the insurer is unwilling to renew a policy.

(i) “Expiration” means termination of coverage by reason of the policy having reached the end of the term for which it was issued or the end of the period for which a premium has been paid.

(Amended by Stats. 1987, Ch. 1390, Sec. 3.)



661

(a) A notice of cancellation of a policy shall be effective only if it is based on one or more of the following reasons:

(1) Nonpayment of premium.

(2) The driver’s license or motor vehicle registration of the named insured or of any other operator who either resides in the same household or customarily operates an automobile insured under the policy has been under suspension or revocation during the policy period or, if the policy is a renewal, during its policy period or the 180 days immediately preceding its effective date.

(3) Discovery of fraud by the named insured in pursuing a claim under the policy provided the insurer does not rescind the policy.

(4) Discovery of material misrepresentation of any of the following information concerning the named insured or any resident of the same household who customarily operates an automobile insured under the policy:

(A) Safety record.

(B) Annual miles driven in prior years.

(C) Number of years of driving experience.

(D) Record of prior automobile insurance claims, if any.

(E) Any other factor found by the commissioner to have a substantial relationship to the risk of loss.

Any insured who negligently misrepresents information described in this paragraph may avoid cancellation by furnishing corrected information to the insurer within 20 days after receiving notice of cancellation and agreeing to pay any difference in premium for the policy period in which the information remained undisclosed.

(5) A substantial increase in the hazard insured against.

(b) Modification of automobile physical damage coverage by the inclusion of a deductible not exceeding one hundred dollars ($100) shall not be deemed a cancellation of the coverage or of the policy.

(c) This section shall not apply to nonrenewal.

(Amended by Stats. 2012, Ch. 786, Sec. 5. Effective January 1, 2013.)



662

(a) A notice of cancellation of a policy shall not be effective unless mailed or delivered by the insurer to the named insured, lienholder, or additional interest at least 20 days prior to the effective date of cancellation; provided, however, that where cancellation is for nonpayment of premium, at least 10 days’ notice of cancellation accompanied by the reason for the cancellation shall be given. Unless the reason accompanies or is included in the notice of cancellation, the notice of cancellation shall state or be accompanied by a statement that upon written request of the named insured, mailed or delivered to the insurer not less than 15 days prior to the effective date of cancellation, the insurer will specify the reason for the cancellation.

(b) This section shall not apply to nonrenewal.

(c) Notices made to lienholders pursuant to this section may be done electronically with the consent of the lienholder.

(Amended by Stats. 2013, Ch. 321, Sec. 2. Effective January 1, 2014.)



662.1

Proof of mailing or delivery of a notice of cancellation to a lienholder or an additional interest on a policy to which this chapter applies shall be sufficient to terminate the interest of the parties provided the notice is mailed or delivered at least the maximum number of days prior to termination of the parties’ interest as required by Section 662. For purposes of this section, “delivery” includes electronic transmittal or facsimile or personal delivery. No lienholder or additional interest shall require a more restrictive form of notice.

(Amended by Stats. 1993, Ch. 401, Sec. 1. Effective January 1, 1994.)



663

(a) Before policy expiration, an insurer shall deliver or mail to the named insured, at the address shown on the policy, one of the following:

(1) At least 20 days before expiration, a written or verbal offer of renewal of the policy, contingent upon payment of premium as stated in the offer.

(2) At least 30 days before expiration, a written notice of nonrenewal of the policy, including the statement required by Section 666.

(b) (1) An insurer that delivers a verbal offer to renew that is declined by an insured shall, at least 20 days before expiration of the policy, deliver to or mail to the named insured, at the address shown on the policy, a written confirmation of the offer and rejection.

(2) An insurer that attempts to satisfy subdivision (a) with a verbal offer to renew, but is unable to contact the named insured directly at least 20 days before policy expiration, shall, at least 20 days before policy expiration, deliver to or mail to the named insured, at the address shown on the policy, a written offer to renew the policy, contingent upon payment of premium as stated in the offer.

(c) In the event that an insurer fails to give the named insured either an offer of renewal or notice of nonrenewal as required by this section, the existing policy, with no change in its terms and conditions, shall remain in effect for 30 days from the date that either the offer to renew or the notice of nonrenewal is delivered or mailed to the named insured. A notice to this effect shall be provided by the insurer to the named insured with the policy or the notice of renewal or nonrenewal. Notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any other replacement or succeeding automobile insurance policy procured by the insured, or his or her agent or broker, with respect to any automobile designated in both policies.

(d) The insurer shall not be required to notify the named insured, or any other insured, of nonrenewal of the policy if the insurer has mailed or delivered a notice of expiration or cancellation, on or prior to the 30th day preceding expiration of the policy period.

(e) The offer of renewal pursuant to this section may be provided electronically to the email address shown on the policy if the insurer complies with subdivision (b) of Section 38.5.

(f) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 369, Sec. 6. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Ch. 369.)



663-1

(a) Before policy expiration, an insurer shall deliver to or mail to the named insured, at the address shown on the policy, one of the following:

(1) At least 20 days before expiration, a written or verbal offer of renewal of the policy, contingent upon payment of premium as stated in the offer.

(2) At least 30 days before expiration, a written notice of nonrenewal of the policy, including the statement required by Section 666.

(b) (1) An insurer that delivers a verbal offer to renew that is declined by an insured shall, at least 20 days before expiration of the policy, deliver to or mail to the named insured, at the address shown on the policy, a written confirmation of the offer and rejection.

(2) An insurer that attempts to satisfy subdivision (a) with a verbal offer to renew, but is unable to contact the named insured directly at least 20 days before policy expiration, shall, at least 20 days before policy expiration, deliver to or mail to the named insured, at the address shown on the policy, a written offer to renew the policy, contingent upon payment of premium as stated in the offer.

(c) In the event that an insurer fails to give the named insured either an offer of renewal or notice of nonrenewal as required by this section, the existing policy, with no change in its terms and conditions, shall remain in effect for 30 days from the date that either the offer to renew or the notice of nonrenewal is delivered or mailed to the named insured. A notice to this effect shall be provided by the insurer to the named insured with the policy or the notice of renewal or nonrenewal. Notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any other replacement or succeeding automobile insurance policy procured by the insured, or his agent or broker, with respect to any automobile designated in both policies.

(d) The insurer shall not be required to notify the named insured, or any other insured, of nonrenewal of the policy if the insurer has mailed or delivered a notice of expiration or cancellation, on or prior to the 30th day preceding expiration of the policy period.

(e) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 6) and added by Stats. 2013, Ch. 369, Sec. 7. Effective January 1, 2014. Section operative January 1, 2019, by its own provisions.)



663.5

(a) No insurer shall fail to renew a policy solely on the basis of the age of the insured.

(b) On and after January 1, 2000, no insurer shall fail to renew a policy solely on the grounds that a claim is pending under the policy. This subdivision shall not be construed to limit an insurer’s ability to nonrenew a policy based upon a directive from the commissioner for solvency or other financially related issues. This subdivision shall not be construed to limit an insurer’s right to cancel a policy pursuant to Section 676.

(Amended by Stats. 1999, Ch. 313, Sec. 1. Effective January 1, 2000.)



664

Proof of mailing of notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured at the address shown in the policy or to the named insured’s latest known address, shall be sufficient proof of notice.

(Repealed and added by Stats. 1968, Ch. 137.)



664.5

Any insurer who requires periodic physical examinations of an insured as a condition of renewal of a policy shall pay the cost of such physical examinations, except that an insurer shall not pay any cost if it elects to accept the certified written results of an insured’s physical examination voluntarily conducted within 12 months preceding the policy expiration or renewal date.

(Added by Stats. 1975, Ch. 296.)



665

When a policy of automobile liability insurance is canceled, other than for nonpayment of premium, or in the event of failure to renew a policy of automobile liability insurance to which Section 663 applies, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through the automobile liability assigned risk plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.

(Added by Stats. 1968, Ch. 137.)



666

Where the reason for cancellation does not accompany or is not included in the notice of cancellation, the insurer shall upon written request of the named insured, mailed or delivered to the insurer not less than 15 days prior to the effective date of cancellation, specify in writing the reason for the cancellation. The reason shall be mailed or delivered to the named insured within five days after receipt of the request. Notwithstanding Section 1633.3 of the Civil Code, the writing specifying the reason for cancellation may not be delivered electronically to the insured unless the insured electronically delivered the request to the insurer.

(Amended by Stats. 2009, Ch. 433, Sec. 9. Effective January 1, 2010.)



667

There shall be no liability on the part of, and no cause of action of any nature shall arise against, the Insurance Commissioner or against any insurer, its authorized representative, its agents, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or nonrenewal, for any statement made by any of them in any written notice of cancellation or nonrenewal, or in any other communication, oral or written, specifying the reasons for cancellation or nonrenewal, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

(Amended by Stats. 1969, Ch. 227.)



667.5

Unless a policy specifically provides otherwise, the cancellation of a policy, or any change in the policy, executed by an insurer, at the request of the named insured designated on the declarations page of the policy, shall be binding upon any other insured or named insured.

Notice of cancellation or an endorsement evidencing the named insured’s request shall be mailed or delivered to the address stated in the policy to all individuals or to all entities designated as named insureds on the declarations page of the policy.

(Added by Stats. 1985, Ch. 1266, Sec. 1.)



668

Section 663 shall not apply to policies of liability insurance issued pursuant to assigned risk plans.

(Added by Stats. 1968, Ch. 595.)



669

Any insurer willfully violating any provisions of Section 663 is guilty of a misdemeanor and is punishable by a fine of not exceeding one thousand dollars ($1,000) for each violation thereof.

(Amended by Stats. 1983, Ch. 1092, Sec. 178. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



669.5

No insurer shall fail to renew any private automobile insurance policy of a peace officer, member of the California Highway Patrol, or firefighter, with respect to his or her operation of a private motor vehicle, for the reason that the insured has been involved in an accident while operating an authorized emergency vehicle, as defined in subdivision (a) of Section 165 of the Vehicle Code or in paragraph (1) or (2) of subdivision (b) or (f) of Section 165 of the Vehicle Code, in the performance of his or her duty during the hours of his or her employment. As used in this section, “peace officer” means every person defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 and Section 830.6 of the Penal Code, and “firefighter” means every person defined in Section 50925 of the Government Code.

In the case of a volunteer firefighter, this section applies to the regular employer of the volunteer firefighter to the extent that the involvement of the volunteer firefighter in the accident shall not be cause for the employer’s insurer’s decision to renew the employer’s insurance policy as it applies to the employee covered by this section.

(Amended by Stats. 1993, Ch. 1098, Sec. 5.5. Effective January 1, 1994.)






CHAPTER 10.1 - Certain Automobile Insurance

669.7

Notwithstanding Section 660, an insurer may deliver or issue an automobile liability, automobile physical damage, or automobile collision policy in this state insuring a single individual or individuals residing in the same household, as named insured, and under which the insured vehicle is a motor vehicle with a load capacity exceeding 1,500 pounds.

(Added by Stats. 1998, Ch. 136, Sec. 1. Effective January 1, 1999.)






CHAPTER 10.2 - Prohibited Cancellations

670

(a) No admitted insurer licensed to issue motor vehicle liability policies, as defined in Section 16450 of the Vehicle Code, shall cancel, or refuse to renew, a motor vehicle liability insurance policy covering drivers hired to drive by a commercial business establishment nor execute the agreement specified in paragraph (1) of subdivision (d) of Section 11580.1 with respect to those drivers for the reason that those drivers have been convicted of violations of the Vehicle Code or the traffic laws of any subdivision of the state that were committed while operating private passenger vehicles not owned or leased by their employer.

(b) This section does not apply to drivers convicted of any of the following:

(1) Homicide or assault arising out of the operation of a private passenger motor vehicle.

(2) A violation while operating a private passenger motor vehicle of any of the following sections or section subdivisions of the Vehicle Code:

(A) Subdivision (a) of Section 14601.

(B) Subdivision (a) of Section 14601.1.

(C) Subdivision (a) of Section 14601.2.

(D) Section 20001 or 20002.

(E) Subdivision (a) of Section 20008.

(F) Section 23104 or 23105.

(G) Subdivision (c) of Section 23152.

(H) Section 23153.

(3) A violation, while operating a private passenger motor vehicle, of subdivision (a) or (b) of Section 23152 of the Vehicle Code punishable under Section 23540 or 23546 of the Vehicle Code.

(Amended by Stats. 2007, Ch. 682, Sec. 3. Effective January 1, 2008.)






CHAPTER 10.25 - Automobile Collision and Comprehensive Coverage

671

No insurer issuing an automobile collision policy, as defined in Section 660, or a policy for comprehensive coverage for an automobile, as defined in Section 11580.07, shall refuse to issue the policy of insurance, or the policy in combination with other coverages, when the refusal is based solely on the age of the automobile to be insured, if the market value of the automobile exceeds two thousand five hundred dollars ($2,500).

This section does not apply to any policy which includes coverage for losses resulting from wear and tear or from normal deterioration of an automobile or its component parts, nor to any policy which provides coverage for an antique or classic automobile.

(Added by Stats. 1988, Ch. 1290, Sec. 1.)






CHAPTER 10.27 - Availability of Cost Estimates

672

(a) Every admitted insurer or insurer group licensed to sell automobile insurance shall provide consumers of personal automobile insurance, as described in Section 660, with a cost estimate for its lowest priced personal automobile insurance policy at the limits the consumer has requested and for which the consumer is eligible.

(b) The insurer shall meet this requirement by either or both of the following:

(1) Maintaining a toll-free telephone number available to consumers in any geographic area in which the insurer is authorized or approved to write business in California. Upon request, the insurer shall provide the consumer with a cost estimate, or shall refer the consumer to an insurer representative or insurance broker-agent who shall, upon request, provide such an estimate based upon information provided by the consumer. The insurer shall make this toll-free number available to the consumer by maintaining a listing in the toll-free telephone directory.

(2) Maintaining an Internet Web site where consumers can obtain a cost estimate online, or be referred to an insurer representative or insurance broker-agent who shall, upon request, provide the cost estimate based upon information provided by the consumer.

(c) Each insurer shall provide the toll-free number or the Internet Web site address, or both, to the commissioner, who shall make the information available on the department’s Internet Web site and through the department’s consumer toll-free telephone line.

(Added by Stats. 2004, Ch. 765, Sec. 1. Effective January 1, 2005.)






CHAPTER 10.3 - Cancellation of Policies When Premium Financed

673

(a) As used in this section, “exercise the right to cancel” means the act of formally electing to use the right of the insured to cancel any insurance policy in accordance with and subject to the provisions of that policy when the right to use that right of the insured has been transferred or assigned by the insured in writing executed by, or on behalf of, the insured to a lender who has advanced to the insurer the premium for the policy. The transfer or assignment may be by power of attorney or other document. The transfer or assignment may, but need not, be accompanied by an assignment of any unearned premium due the insured on cancellation.

(b) No lender shall exercise the right to cancel a financed insurance policy because of the default of the insured under a premium payment loan agreement except in accordance with this section.

(c) Written notice of the exercise of the right to cancel shall be mailed by the lender to the insurer and to the insured at the address shown on the premium payment loan agreement or his or her last known address, specifying a date five days or more after the date of mailing of such notice as the effective date of cancellation. Any insurer may, in writing delivered to the lender, waive, generally or specifically, the right to receive such notice or notices. A copy of such notice may be mailed to the producer of record if known to the lender, but failure to do so shall not affect any rights granted by this section. This subdivision shall not apply to an industrial loan company.

(d) An industrial loan company shall, in giving the insured 10 days’ notice of its intent to cancel pursuant to Section 18608 of the Financial Code, furnish a copy of such notice to the insurance agent or insurance broker indicated on the premium finance agreement. After expiration of the 10-day period, the industrial loan company may thereafter, in the name of the insured, cancel the insurance contract or contracts by mailing to the insurer a written notice of cancellation, and the insurance contract shall be canceled as if the notice of cancellation had been submitted by the insured person, but without requiring the return of the insurance contract or contracts. The industrial loan company shall also mail a notice of cancellation, setting forth the effective date of cancellation of the finance insurance contract, to the insured at his or her last known address and to the insurance agent or insurance broker indicated on the premium finance agreement. For the purposes of this subdivision, the words “premium finance agreement” shall have the same meaning as that specified in Section 18564 of the Financial Code.

(e) A written exercise of that right containing a confirmation of the effective date of cancellation shall be mailed by the lender to the insurer within five days following that effective date of cancellation specified in the notice described in subdivision (c) unless the insured has cured any and all defaults. Cancellation shall be effective on the financed insurance policy without requiring the return of the insurance policy or insurance policies, except as provided in subdivisions (f) and (g), on the confirmation date specified in the written exercise of that right. This subdivision shall not apply to an industrial loan company.

(f) All statutory, regulatory, and contractual restrictions providing that the financed insurance policy may not be canceled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under this section. The insurer shall give the prescribed notice on behalf of itself or the insured to any governmental agency, mortgagee, or other third party on or before the fifth business day after the day it receives the written exercise of cancellation right containing confirmation of the cancellation date from the lender, as provided in subdivision (e), or a written notice of cancellation from an industrial loan company, pursuant to subdivision (d), and shall, for the purpose of the notice, determine the effective date of cancellation as to those persons mentioned in this subdivision only, taking into consideration the number of days’ notice required to complete the cancellation.

(g) Whenever such a financed insurance policy is canceled by any party for any reason:

(1) The insurer shall, in accordance with the written agreements of which it has notice, return to the lender such unearned premiums as are due to the lender. The amount of the return premiums shall be based upon the confirmed date of cancellation specified in subdivision (e), or upon the written notice of cancellation specified in subdivision (d) in the case of an industrial loan company, lessened by the amount, if any, to compensate equitably the insurer for carrying the risk of loss as to any governmental agency, mortgagee, or other parties specified in subdivision (f) from that date to the effective date of cancellation as to those parties.

(2) When a financed insurance policy is canceled, or the insured discontinues payments to a lender, the insurer shall calculate the return premium on a pro rata basis. This paragraph shall not apply to any policy issued under an assigned risk plan or to any policy with respect to which the insurer has made a loan to the insured for the purposes of payment of premiums for the policy.

(h) The commissioner may amend the rules and regulations of any assigned risk plan, fair plan, or similar plan to provide for the equitable assignment of insurance risks among insurers now in existence or hereafter established, in such manner as may be necessary to carry out the purposes of this section.

(i) A lender which sends a written exercise of cancellation right or a written notice of cancellation to an insurer, as provided in subdivision (c), or subdivision (d) in the case of an industrial loan company, thereby represents that he or she has a valid right to do so and to receive the unearned premium. If the lender thereby accomplishes the cancellation and receives an unearned premium, such representation shall be conclusive as between the insurer and the lender. An insurer relying upon the written exercise of that right containing a confirmation of cancellation date and giving, when applicable, notice as required by subdivision (e), shall be relieved from complying with any other duty or form of cancellation required by this code.

(j) This section shall not apply where the insurer exercises its own right to cancel the policy for nonpayment of premium, direct or indirect, or otherwise. Such a cancellation shall be subject to all applicable provisions of the policy, this code, except this section, and any rights of the lender of which the insurer has written notice.

(k) Whenever a lender or industrial loan company cancels a policy as described in this section and then requests the insurer to reinstate the policy, the insurer shall provide written notice by mail to the insured, agent/broker, and lender or industrial loan company within 15 days that the reinstatement has been accepted or rejected.

(l) This section shall apply only to contracts entered into between an insured and a lender on or after January 1, 1974.

(Amended by Stats. 2006, Ch. 740, Sec. 2. Effective January 1, 2007.)






CHAPTER 10.4 - Prior Notice Concerning Cancellation or Nonrenewal

674

A policy of liability insurance issued to a local public entity or state agency as a named insured shall not be canceled or renewal of such a policy declined for reasons other than nonpayment of premium unless notice is mailed to the named insured at least 45 days prior to the effective date of nonrenewal or at least 60 days prior to the effective date of cancellation. Such notice need not be sent if a renewal notice stating a premium for an additional period of coverage has been sent the named insured at least 45 days before cancellation or expiration of an existing policy and such premium has not been tendered the insurer before such cancellation or expiration. This section shall not require that notice of cancellation or nonrenewal be given an additional insured added by way of endorsement or certificate of insurance.

(Repealed and added by Stats. 1978, Ch. 344.)



674.5

(a) No insurer shall cease to offer any particular class of commercial liability insurance without prior notification to the commissioner.

(b) The department shall adopt regulations implementing this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code, except that for the purposes of Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code, any regulations adopted under this section shall be deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare. These regulations shall remain in effect for 180 days. Unless the regulation provides for notification by some other classification or category, notification pursuant to this section shall be made for each class of insurance as defined by the Insurance Services Office.

(Added by Stats. 1986, Ch. 1329, Sec. 1.)



674.6

(a) No insurer issuing policies of insurance subject to Section 674.5 or 675 shall cease to offer any particular line of coverage without prior notification to the commissioner.

(b) Except as provided in Section 674.9, an insurer shall notify the department at least 60 days prior to the date it intends to withdraw wholly or substantially from a line of (1) commercial liability insurance, (2) any insurance defined in Section 660 or 675 when coverage is provided by a separate rider or endorsement for an activity for which the insured receives compensation, a stipend, or remuneration of any kind for the activity and then only to the extent of the coverage, (3) any other insurance defined in Section 660, or (4) any insurance issued to an individual or individuals covering a risk not arising from a business or commercial activity. Upon receipt of the notice, the commissioner may request and review additional information, as deemed necessary, and investigate the market conditions to determine whether that insurance may become not readily available in the voluntary insurance market as a result of the withdrawal.

(c) For purposes of this section, “intent to substantially withdraw” means an insurer’s intent to nonrenew in excess of 50 percent of its current policyholders in the line of coverage upon their next renewal.

(d) The commissioner shall adopt appropriate rules, regulations, and standards for purposes of implementing this section.

(e) Any insurer that has notified the commissioner pursuant to subdivision (b) shall (1) notify the commissioner within 10 days after the date given in the withdrawal notice if the insurer does not in fact withdraw that line of insurance from the market, or (2) notify the commissioner within 10 days after reentry if the insurer reenters that line after the withdrawal.

(Amended by Stats. 2003, Ch. 899, Sec. 1. Effective January 1, 2004.)



674.9

(a)  Notwithstanding subdivision (b) of Section 674.6, an insurer issuing policies of liability insurance to long-term health care facilities, residential care facilities for the elderly, or physicians who provide or oversee the provision of services to residents in long-term health care facilities or residential care facilities for the elderly shall notify the department at least 90 days prior to the date it intends to cease, withdraw, or substantially withdraw from offering liability policies to those facilities or physicians.

(b) Each insurer writing liability insurance for long-term health care facilities, residential care facilities for the elderly, or physicians who provide or oversee the provision of services to residents in long-term health care facilities or residential care facilities for the elderly shall, by a date to be set by the commissioner, but not more than once each calendar year, report to the commissioner information specified by him or her regarding liability policies for those facilities or physicians. The information shall include, but not be limited to, the following:

(1) Whether the insurer is writing coverage for long-term health care facilities, residential care facilities for the elderly, or physicians who provide or oversee the provision of services to residents in long-term health care facilities or residential care facilities for the elderly, including new and renewal policies, and the types of policies it is writing.

(2) The number and types of long-term health care facilities or residential care facilities for the elderly and beds covered.

(3) The total amount of premiums from insureds, both written and earned, during the immediately preceding five calendar years.

(4) The total number of claims received, including the amount per claim.

(5) The number of claims incurred, together with the monetary amount reserved for loss and defense and cost containment expense for the immediately preceding accident year or report year.

(6) The number of claims closed with payment during the immediately preceding five calendar years, the total monetary amount paid for loss thereon, reported by the year the claim was incurred, and the total defense and cost containment expense paid thereon, reported by the year the claim was incurred.

(7) The monetary amount paid on claims, including the amount paid per claim, during the immediately preceding five calendar years to be reported separately by the year the claim was incurred, with defense and cost containment expense paid.

(8) The number of claims closed without payment during the immediately preceding five calendar years, reported by the year the claim was incurred, and the defense and cost containment expense paid thereon.

(9) The monetary amount reserved in the annual statement for loss and defense and cost containment expense for the immediately preceding calendar year for outstanding claims incurred but not reported to the insurer.

(10) The number and types of lawsuits filed against the insureds in the immediately preceding calendar year.

(11) Annualized information on investment income or loss, that shall be consistent with the reported information provided by insurers to the National Association of Insurance Commissioners.

(c) For the purposes of information collection conducted pursuant to this section, first priority shall be given by the department and commissioner to collecting and compiling information from insurers concerning long-term health care facilities and physicians providing services in those facilities, and, to the extent that departmental resources allow, secondary priority shall then be given to the collecting and compiling of information concerning residential care facilities for the elderly and the physicians who provide services in those facilities.

(d) Information that is collected for long-term health care facilities and the physicians for those facilities shall be collected, maintained, analyzed, and reported separately from information that is collected, maintained, analyzed, and reported concerning residential care facilities for the elderly, and the physicians for those facilities.

(e) As used in this section, “long-term health care facility” has the same meaning as that term is defined in Section 1418 of the Health and Safety Code.

(f) As used in this section, “residential care facilities for the elderly” has the same meaning as that term is defined in Section 1569.2 of the Health and Safety Code.

(g) Information collected by the department pursuant to this section shall be deemed official information and subject to the disclosure protections of Section 1040 of the Evidence Code. Nothing in this section shall require individualized information that would identify the amount paid by a specific insurer or facility to be released. However, nothing in this subdivision shall prevent the department from preparing reports and policy recommendations based on the data collected pursuant to this section.

(Amended by Stats. 2010, Ch. 400, Sec. 4. Effective January 1, 2011.)






CHAPTER 11 - Cancellation and Failure to Renew Certain Property Insurance

675

(a) Except as provided in Sections 676.8 and 679.6, this chapter shall apply to policies of insurance, other than automobile insurance and workers’ compensation insurance, on risks located or resident in this state which are issued and take effect or which are renewed after the effective date of this chapter and insuring any of the following contingencies:

(1) Loss of or damage to real property which is used predominantly for residential purposes and which consists of not more than four dwelling units.

(2) Loss of or damage to personal property in which natural persons resident in specifically described real property of the kind described in paragraph (1) have an insurable interest, except personal property used in the conduct of a commercial or industrial enterprise.

(3) Legal liability of a natural person or persons for loss of, damage to, or injury to, persons or property, but not including policies primarily insuring risks arising from the conduct of a commercial or industrial enterprise.

(b) This chapter shall not be construed so as to modify or negate any of the provisions of Chapter 3 (commencing with Section 330) of Part 1 of Division 1, nor to destroy any rights or remedies therein provided.

(c) On and after January 1, 2000, an insurer may not refuse to renew a policy of insurance specified in subdivision (a) solely on the grounds that a claim is pending under the policy. This subdivision is not applicable to claims made under coverage for loss or damage caused by the peril of earthquake as provided in Chapter 8.5 (commencing with Section 10081) or Chapter 8.6 (commencing with Section 10089.5), of Part 1 of Division 2.

(Amended by Stats. 1999, Ch. 313, Sec. 2. Effective January 1, 2000.)



675.1

In the case of a total loss to the primary insured structure under a residential policy subject to Section 675, the following provisions apply:

(a) If reconstruction of the primary insured structure has not been completed by the time of policy renewal, the insurer, prior to or at the time of renewal, and after consultation by the insurer or its representative with the insured as to what limits and coverages might or might not be needed, shall adjust the limits and coverages, write an additional policy, or attach an endorsement to the policy that reflects the change, if any, in the insured’s exposure to loss. The insurer shall adjust the premium charged to reflect any change in coverage.

(b) The insurer shall not cancel coverage while the primary insured structure is being rebuilt, except for the reasons specified in subdivisions (a) to (e), inclusive, of Section 676. The insurer shall not use the fact that the primary insured structure is in damaged condition as a result of the total loss as the sole basis for a decision to cancel the policy pursuant to subdivision (e) of that section.

(c) Except for the reasons specified in subdivisions (a) to (e), inclusive, of Section 676, the insurer shall offer to, at least once, renew the policy in accordance with the provisions of subdivision (a) if the total loss to the primary insured structure was caused by a disaster, as defined in subdivision (b) of Section 1689.14 of the Civil Code, and the loss was not also due to the negligence of the insured.

(d) With respect to policies of residential earthquake insurance, the California Earthquake Authority, or any insurer, including a participating insurer, as defined in subdivision (i) of Section 10089.5, may defer its initial implementation of this section until no later than October 1, 2005.

(e) With respect to a residential earthquake insurance policy issued by the California Earthquake Authority, the following provisions apply:

(1) The participating insurer that issued the underlying policy of residential property insurance on the primary insured structure shall consult with the insured as to what limits and coverages might or might not be needed as required by subdivision (a).

(2) The California Earthquake Authority, in lieu of meeting the requirements of subdivision (a), shall establish procedures and practices that allow it to reasonably accommodate the needs and interests of consumers in maintaining appropriate earthquake insurance coverage, within the statutory and regulatory limitations on the types of insurance coverages and the coverage limits of the policies that the authority may issue.

(Added by Stats. 2004, Ch. 605, Sec. 1. Effective January 1, 2005.)



675.5

(a) In addition to any policy of insurance specified in Section 675, this chapter shall apply to policies of commercial insurance issued or issued for delivery in this state which are issued and take effect or are renewed on or after January 1, 1987.

(b) As used in this section, commercial insurance means commercial multiperil, commercial property, commercial liability, commercial special multiperil, commercial comprehensive multiperil, errors and omissions liability, and professional liability insurance, and any other insurance not included in subdivision (d) which covers any of the following contingencies:

(1) Loss of or damage to real property used or owned by a commercial or industrial enterprise.

(2) Loss of or damage to personal property, except personally owned motor vehicles, used in the conduct of a commercial or industrial enterprise.

(3) Legal liability of any person for loss of, damage to, or injury to persons or property, arising from the conduct of a commercial or industrial enterprise.

(c) As used in this section, the term commercial or industrial enterprise includes a business operated for profit, a professional practice, a nonprofit organization, or a governmental entity.

(d) As used in this section, the term commercial insurance does not include any of the following:

(1) Workers’ compensation insurance.

(2) Insurance provided pursuant to the California FAIR plan or the California automobile assigned risk plan.

(3) Disability insurance.

(4) Automobile insurance covered by Section 660 and property insurance covered by Section 675.

(5) Ocean marine insurance.

(6) Fidelity and surety insurance.

(7) Surplus line insurance, which is nonadmitted insurance as defined in subdivision (m) of Section 1760.1.

(8) Reinsurance.

(9) Any insurance, other than professional liability insurance for malpractice, errors, or omissions, for which premiums are determined on a retrospective rating basis.

(10) Nuclear liability insurance.

(11) Nuclear property insurance.

(Amended by Stats. 2011, Ch. 83, Sec. 4. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



676

After a policy specified in Section 675 has been in effect for 60 days, or, if the policy is a renewal, effective immediately, no notice of cancellation shall be effective unless it is based on the occurrence, after the effective date of the policy, of one or more of the following:

(a) Nonpayment of premium, including nonpayment of any additional premiums, calculated in accordance with the current rating manual of the insurer, justified by a physical change in the insured property or a change in its occupancy or use.

(b) Conviction of the named insured of a crime having as one of its necessary elements an act increasing any hazard insured against.

(c) Discovery of fraud or material misrepresentation by either of the following:

(1) The insured or his or her representative in obtaining the insurance.

(2) The named insured or his or her representative in pursuing a claim under the policy.

(d) Discovery of grossly negligent acts or omissions by the insured or his or her representative substantially increasing any of the hazards insured against.

(e) Physical changes in the insured property which result in the property becoming uninsurable.

(Amended by Stats. 1986, Ch. 1321, Sec. 2.)



676.1

(a) The arbitrary cancellation of a policy of homeowners’ insurance solely on the basis that the policyholder has a license to operate a family day care home at the insured location shall subject the insurer to administrative sanctions authorized by this code unless, there has been a material misrepresentation of fact, the risk has changed substantially since the policy was issued, there has been a nonpayment of premium, or the insurer no longer writes homeowners policies.

(b) The arbitrary refusal to renew a policy of homeowners’ insurance solely on the basis that the policyholder has a license to operate a family day care home at the insured location shall subject the insurer to administrative sanctions authorized by this code unless, there has been a material misrepresentation of fact, the risk has changed substantially since the policy was issued, there has been a nonpayment of premium, or the insurer no longer writes homeowners’ policies. For purposes of this subdivision, an insured’s purchase of a policy of homeowner’s insurance to cover a new, primary residence from the same insurer which insured his or her previous primary residence, provided that the insurer then underwrites homeowners’ insurance in the geographic area containing the new residence, shall be deemed a renewal of the policy on the previous, primary residence.

(c) It shall be against public policy for a residential property insurance policy to provide coverage for liability for losses arising out of, or in connection with, the operation of a family day care home. This coverage shall only be provided by a separate endorsement or insurance policy for which premiums have been assessed and collected.

(Amended by Stats. 1991, Ch. 784, Sec. 1.)



676.2

(a) This section applies only to policies of commercial insurance that are subject to Section 675.5.

(b) After a policy has been in effect for more than 60 days, or if the policy is a renewal, effective immediately, no notice of cancellation shall be effective unless it complies with Section 677.2 and it is based on the occurrence, after the effective date of the policy, of one or more of the following:

(1) Nonpayment of premium, including payment due on a prior policy issued by the insurer and due during the current policy term covering the same risks.

(2) A judgment by a court or an administrative tribunal that the named insured has violated any law of this state or of the United States having as one of its necessary elements an act that materially increases any of the risks insured against.

(3) Discovery of fraud or material misrepresentation by either of the following:

(A) The insured or his or her representative in obtaining the insurance.

(B) The named insured or his or her representative in pursuing a claim under the policy.

(4) Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or regulations establishing safety standards, by the named insured or his or her representative, which materially increase any of the risks insured against.

(5) Failure by the named insured or his or her representative to implement reasonable loss control requirements that were agreed to by the insured as a condition of policy issuance or that were conditions precedent to the use by the insurer of a particular rate or rating plan, if the failure materially increases any of the risks insured against.

(6) A determination by the commissioner that the loss of, or changes in, an insurer’s reinsurance covering all or part of the risk would threaten the financial integrity or solvency of the insurer. A certification made under penalty of perjury to the commissioner by an officer of the insurer of the loss of, or change in, reinsurance and that the loss or change will threaten the financial integrity or solvency of the insurer if the cancellation of the policy is not permitted shall constitute this determination unless disapproved by the commissioner within 30 days of the filing. There shall be no extensions to this 30-day period.

(7) A determination by the commissioner that a continuation of the policy coverage would place the insurer in violation of the laws of this state or the state of its domicile or that the continuation of coverage would threaten the solvency of the insurer.

(8) A change by the named insured or his or her representative in the activities or property of the commercial or industrial enterprise that results in a material added risk, a materially increased risk, or a materially changed risk, unless the added, increased, or changed risk is included in the policy.

(c) (1) After a policy has been in effect for more than 60 days, or if the policy is a renewal, effective immediately upon renewal, no increase in the rate upon which the premium is based, reduction in limits, or change in the conditions of coverage shall be effective during the policy period unless a written notice is mailed or delivered to the named insured and the producer of record at the mailing address shown on the policy, at least 30 days prior to the effective date of the increase, reduction, or change. Subdivision (a) of Section 1013 of the Code of Civil Procedure is applicable if the notice is mailed. The notice shall state the effective date of, and the reasons for, the increase, reduction, or change.

(2) The increase, reduction, or change shall not be effective unless it is based upon one of the following reasons:

(A) Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or regulations establishing safety standards by the named insured that materially increase any of the risks or hazards insured against.

(B) Failure by the named insured to implement reasonable loss control requirements that were agreed to by the insured as a condition of policy issuance or that were conditions precedent to the use by the insurer of a particular rate or rating plan, if the failure materially increases any of the risks insured against.

(C) A determination by the commissioner that loss of or changes in an insurer’s reinsurance covering all or part of the risk covered by the policy would threaten the financial integrity or solvency of the insurer unless the change in the terms or conditions or rate upon which the premium is based is permitted.

(D) A change by the named insured in the activities or property of the commercial or industrial enterprise that results in a materially added risk, a materially increased risk, or a materially changed risk, unless the added, increased, or changed risk is included in the policy.

(E) With respect to a change in the rate of a policy of professional liability insurance for a health care provider, the insurer’s offer of renewal notifies the policyholder that the insurer has an application filed pursuant to Section 1861.05 pending with the commissioner for approval of a change in the rate upon which the premium is based, and the commissioner subsequently approves the rate change, or some different amount for the policy period. The change shall not be retroactive.

(d) The Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Title 2 of Division 3 of the Government Code) shall not apply to a determination pursuant to paragraph (6) or (7) of subdivision (b) or subparagraph (C) of paragraph (2) of subdivision (c). The commissioner shall charge an insurer who requests a determination pursuant to paragraph (6) or (7) of subdivision (b) a fee sufficient to recover the costs of making the determination. If the commissioner does not act upon a request by an insurer to cancel or change a policy pursuant to those provisions within 30 days, the request shall be deemed to be approved.

(e) This section shall not prohibit an insurer from increasing a premium during the policy period if the increase is calculated in accordance with the current rating manual of the insurer and is justified by a physical change in the insured property or by a change in the activities of the commercial or industrial enterprise that materially increases any of the risks insured against.

(f) This section shall not apply to a transfer of a policy without a change in its terms or conditions or the rate upon which the premium is based between insurers that are members of the same insurance group.

(Amended by Stats. 2006, Ch. 538, Sec. 451. Effective January 1, 2007.)



676.3

Nothing in Section 676.2 shall preclude the imposition of remedial underwriting action upon coverage insuring dentists or physicians and surgeons against legal liability arising from the rendering of professional services by an insured licensed pursuant to Chapter 4 (commencing with Section 1600) or Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, respectively, if remedial underwriting action is imposed pursuant to the recommendation of an underwriting committee advising the insurer; provided that a majority of the members of that committee are licensed pursuant to the chapter of Division 2 of the Business and Professions Code that is applicable to that particular insured, and written notification of the proposed remedial underwriting action is first given to the insured, and the insured is afforded not less than 30 days to present opposition or argument to the underwriting committee as to why the remedial underwriting action should be modified or withheld, prior to any imposition thereof. Remedial underwriting action includes all actions described in subdivision (c) of Section 676.2. Remedial underwriting action imposed pursuant to this section shall not be subject to Article 7 (commencing with Section 1858) of Chapter 9 of Part 2, but nothing in this section shall deny the right of the commissioner to investigate, pursue enforcement action, and seek other remedies as authorized by Article 1 (commencing with Section 12919) of Chapter 2 of Division 3.

It is the intent of the Legislature to encourage peer review by insurers providing coverage to persons engaged in the provision of health services and the adoption of conditions of coverage which are intended to protect the public.

(Amended by Stats. 1995, Ch. 600, Sec. 1. Effective January 1, 1996.)



676.4

Nothing in Section 676.2 shall preclude, while the policies are in force, changes in the rate upon which the premium is based or the conditions of coverage, or both, of policies insuring health care facilities licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, if the change is imposed pursuant to the recommendation of a health care facility professional liability advisory committee advising the insurer; provided that a majority of the members of the committee are duly authorized representatives of health care facilities licensed pursuant to that Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, and written notification of the change is given to all affected insureds at least 30 days prior to any such change.

(Added by Stats. 1988, Ch. 1618, Sec. 2.)



676.5

(a) This section applies only to policies of commercial insurance which are subject to Section 675.5.

(b) Except as provided in subdivision (c), for purposes of this chapter only, a policy with no fixed expiration, or with a term of less than one year, shall be considered to be a policy for a term of one year, and a policy written for a term of more than one year shall be considered as if written for successive terms of one year.

(c) For purposes of this chapter, a policy shall be considered to be for a term of less than one year if the policy is issued for a specific risk which does not continue beyond the period of the policy, or if the insured requests a policy for a term of less than one year.

(Added by Stats. 1986, Ch. 1321, Sec. 4.)



676.6

(a) This section applies to commercial umbrella liability insurance policies, commercial excess liability insurance policies, and commercial excess property insurance policies.

(b) As used in this section:

(1) “Umbrella liability insurance policy” means an insurance policy providing liability coverage per person or per occurrence or per claim, when written over one or more underlying liability policies or over a specified amount of self-insured retention.

(2) “Excess liability insurance policy” means an insurance policy providing liability covrage per person or per occurrence or per claim when written over one or more underlying liability policies. Excess liability policies shall include policies written over umbrella liability policies.

(3) “Excess property insurance policy” means a policy providing property coverage per occurrence or per location when written over one or more underlying property insurance policies or a specified amount of self-insured retention.

(c) After a policy defined in subdivision (b) of this section has been in effect for more than 60 days, or if the policy is a renewal, effective immediately, no notice of cancellation shall be effective unless it complies with Section 677. 2, is based on one or more of the grounds set forth in subdivision (b) of Section 676.2, or is based on one or more of the following:

(1) A material change in limits, type or scope of coverage, or exclusions in one or more of the underlying policies.

(2) Cancellation or nonrenewal of one or more of the underlying policies where such policies are not replaced without lapse.

(3) A reduction in financial rating or grade of one or more insurers, insuring one or more underlying policies based on an evaluation obtained from a recognized financial rating organization.

(d) A notice of nonrenewal shall not be required in any of the following situations:

(1) The transfer of, or renewal of, a policy without a change in its terms or conditions or the rate on which the premium is based between insurers which are members of the same insurance group.

(2) The policy has been extended for 90 days or less, if the notice required in subdivision (c) has been given prior to the extension.

(3) The named insured has obtained replacement coverage or has agreed, in writing, within 60 days of the termination of the policy, to obtain that coverage.

(4) The policy is for a period of no more than 60 days and the insured is notified at the time of issuance that it may not be renewed.

(5) The named insured requests a change in the terms or conditions or risks covered by the policy within 60 days prior to the end of the policy period.

(6) The insurer has made a written offer to the insured, within the time period specified in subdivision (c), to renew the policy under changed terms or conditions or at a changed premium rate. As used herein, “terms or conditions” includes, but is not limited to, a reduction in limits, elimination of coverages, or an increase in deductibles.

(Added by Stats. 1988, Ch. 1618, Sec. 3.)



676.7

(a) No admitted insurer, licensed to issue and issuing homeowner’s or tenant’s policies, as described in Section 122, shall (1) fail or refuse to accept an application for that insurance or to issue that insurance to an applicant or (2) cancel that insurance, solely on the basis that the applicant or policyholder is engaged in foster home activities in a licensed foster family home or licensed small family home, as defined in Section 1502 of the Health and Safety Code.

(b) Coverage under policies described in subdivision (a) with respect to a foster child shall be the same as that provided for a natural child. However, unless specifically provided in the policy, there shall be no coverage expressly provided in the policy for any bodily injury arising out of the operation or use of any motor vehicle, aircraft, or watercraft owned or operated by, or rented or loaned to, any foster parent.

(c) It is against public policy for a policy of homeowner’s or tenant’s insurance subject to this section to provide liability coverage for any of the following losses:

(1) Claims of a foster child, or a parent, guardian, or guardian ad litem thereof, of a type payable by the Foster Family Home and Small Family Home Insurance Fund established by Section 1527.1 of the Health and Safety Code, regardless of whether the claim is within the limits of coverage specified in Section 1527.4 of the Health and Safety Code.

(2) An insurer shall not be liable, under a policy of insurance subject to this section, to any governmental agency for damage arising from occurrences peculiar to the foster-care relationship and the provision of foster-care services.

(3) Alienation of affection of a foster child.

(4) Any loss arising out of licentious, immoral, or sexual behavior on the part of a foster parent intended to lead to, or culminating in, any sexual act.

(5) Any loss arising out of a dishonest, fraudulent, criminal, or intentional act.

(d) There shall be no penalty for violations of this section prior to January 1, 1987.

(e) Insurers may provide a special endorsement to a homeowners’ or tenants’ policy covering claims related to foster care that are not excluded by subdivision (c).

(f) Insurers may provide by a separate policy for some or all of the claims related to foster care that are excluded by subdivision (c).

(Added by renumbering Section 676.2 (as amended by Stats. 1988, Ch. 195) by Stats. 1990, Ch. 216, Sec. 85.)



676.75

(a) No admitted insurer, licensed to issue and issuing homeowner’s or tenant’s policies, as described in Section 122, shall (1) fail or refuse to accept an application for that insurance or to issue that insurance to an applicant or (2) cancel that insurance, solely on the basis that the applicant or policyholder is engaged in foster home activities in a certified family home, as defined in Section 1506 of the Health and Safety Code.

(b) Coverage under policies described in subdivision (a) with respect to a foster child shall be the same as that provided for a natural child. However, unless specifically provided in the policy, there shall be no coverage expressly provided in the policy for any bodily injury arising out of the operation or use of any motor vehicle, aircraft, or watercraft owned or operated by, or rented or loaned to, any foster parent.

(c) It is against public policy for a policy of homeowner’s or tenant’s insurance subject to this section to provide liability coverage for any of the following losses:

(1) An insurer shall not be liable, under a policy of insurance subject to this section, to any governmental agency for damage arising from occurrences peculiar to the foster care relationship and the provision of foster care services.

(2) Alienation of affection of a foster child.

(3) Any loss arising out of licentious, immoral, or sexual behavior on the part of a foster parent intended to lead to, or culminating in, any sexual act.

(4) Any loss arising out of a dishonest, fraudulent, criminal, or intentional act.

(d) There shall be no penalty for violations of this section prior to January 1, 2013.

(e) Insurers may provide a special endorsement to a homeowner’s or tenant’s policy covering claims related to foster care that are not excluded by subdivision (c).

(f) Insurers may provide by a separate policy for some or all of the claims related to foster care that are excluded by subdivision (c).

(Amended by Stats. 2013, Ch. 76, Sec. 133. Effective January 1, 2014.)



676.8

(a) This section applies only to policies of workers’ compensation insurance.

(b) After a policy is in effect, no notice of cancellation shall be effective unless it complies with the notice requirements of this section and is based upon the occurrence, after the effective date of the policy, of one or more of the following:

(1) The policyholder’s failure to make any workers’ compensation insurance premium payment when due.

(2) The policyholder’s failure to report payroll, to permit the insurer to audit payroll as required by the terms of the policy or of a previous policy issued by the insurer, or to pay any additional premium as a result of a audit of payroll as required by the terms of the policy or of a previous policy.

(3) The policyholder’s material failure to comply with federal or state safety orders or written recommendations of the insurer’s designated loss control representative.

(4) A material change in ownership or any change in the policyholder’s business or operations that materially increases the hazard for frequency or severity of loss, requires additional or different classifications for premium calculations, or contemplates an activity excluded by the insurer’s reinsurance treaties.

(5) Material misrepresentation by the policyholder or its agent.

(6) Failure to cooperate with the insurer in the insurer’s investigation of a claim.

(c) A policy shall not be canceled for the conditions specified in paragraph (1), (2), (5), or (6) of subdivision (b) except upon 10 days’ written notice to the policyholder by the insurer. A policy shall not be canceled for the conditions specified in paragraph (3) or (4) of subdivision (b) except upon 30 days’ written notice to the policyholder by the insurer, provided that no notice is required if an insured and insurer consent to the cancellation and reissuance of a policy effective upon a material change in ownership or operations of the insured. If the policyholder remedies the condition to the insurer’s satisfaction within the specified time period, the policy shall not be canceled by the insurer.

(d) Nothing in this section shall preclude, while policies are in force, changes in the premium rate required or authorized by law, regulation, or order of the commissioner, or otherwise agreed to between the policyholder and insurer.

(e) Any policy written for a term longer than one year, or any policy with no fixed expiration date, shall be considered as if written for successive policy periods of one year.

(Amended by Stats. 1993, Ch. 1242, Sec. 1. Effective January 1, 1994.)



676.9

(a) This section applies to policies covered by Sections 675 and 675.5.

(b) No insurer issuing policies subject to this section shall deny or refuse to accept an application, refuse to insure, refuse to renew, cancel, restrict, or otherwise terminate, or charge a different rate for the same coverage, on the basis that the applicant or insured person is, has been, or may be, a victim of domestic violence.

(c) Nothing in this section shall prevent an insurer subject to this section from taking any of the actions set forth in subdivision (b) on the basis of criteria not otherwise made invalid by this section or any other act, regulation, or rule of law. If discrimination by an insurer is not in violation of this section but is based on any other criteria that are allowable by law, the fact that the applicant or insured is, has been, or may be the subject of domestic violence shall be irrelevant.

(d) For purposes of this section, information that indicates that a person is, has been, or may be a victim of domestic violence is personal information within the meaning of Article 6.6 (commencing with Section 791) of Chapter 1 of Part 2.

(e) No insurer that issues policies subject to this section, and no person employed by or under contract with an insurer that issues policies subject to this section, shall request any information the insurer or person knows or reasonably should know relates to acts of domestic violence or an applicant’s or insured’s status as a victim of domestic violence, or make use of this information however obtained, except for the limited purpose of complying with legal obligations, verifying a person’s claim to be a subject of domestic violence, or cooperating with a victim of domestic violence in seeking protection from domestic violence or facilitating the treatment of a domestic violence-related medical condition. This subdivision does not prohibit an insurer from asking an applicant or insured about a property and casualty claim, even if the claim is related to domestic violence, or from using information thereby obtained in evaluating and carrying out its rights and duties under the policy, to the extent otherwise permitted by this section and other applicable law.

(f) As used in this section, “domestic violence” means domestic violence as defined in Section 6211 of the Family Code.

(Added by Stats. 1997, Ch. 845, Sec. 1. Effective January 1, 1998.)



676.10

(a) This section applies to policies covered by Section 675, 675.5, or 676.5 if the insured is a religious organization described in clause (i) of subparagraph (A) of paragraph (1) of subsection (b) of Section 170 of Title 26 of the United States Code, an educational organization described in clause (ii) of subparagraph (A) of paragraph (1) of subsection (b) of Section 170 of Title 26 of the United States Code, or other nonprofit organization described in clause (vi) of subparagraph (A) of paragraph (1) of subsection (b) of Section 170 of Title 26 of the United States Code that is organized and operated for religious, charitable, or educational purposes, or a reproductive health services facility, as defined in subdivision (h) of Section 423.1 of the Penal Code, or its administrative offices.

(b) No insurer issuing policies subject to this section shall cancel or refuse to renew the policy, nor shall any premium be excessive or unfairly discriminatory solely on the basis that one or more claims has been made against the policy during the preceding 60 months for a loss that is the result of a hate crime committed against the person or property of the insured, or an antireproductive rights crime.

(c) As it relates to this section, if determined by a law enforcement agency, a “hate crime” may include any of the following:

(1) By force or threat of force, willfully injure, intimidate, interfere with, oppress, or threaten any other person in the free exercise or enjoyment of any right or privilege secured to him or her by the Constitution or laws of this state or by the Constitution or laws of the United States because of the other person’s race, color, religion, ancestry, national origin, disability, gender, gender identity, gender expression, or sexual orientation, or because he or she perceives that the other person has one or more of those characteristics. However, the foregoing offense does not include speech alone, except upon a showing that the speech itself threatened violence against a specific person or group of persons and that the defendant had the apparent ability to carry out the threat.

(2) Knowingly deface, damage, or destroy the real or personal property of any other person for the purpose of intimidating or interfering with the free exercise or enjoyment of any right or privilege secured to the other person by the Constitution or laws of this state or by the Constitution or laws of the United States, because of the other person’s race, color, religion, ancestry, national origin, disability, gender, gender identity, gender expression, or sexual orientation, or because he or she perceives that the other person has one or more of those characteristics.

(d) As it relates to this section, if determined by a law enforcement agency, “anti-reproductive-rights crime” shall have the meaning set forth in subdivision (a) of Section 13776 of the Penal Code, and shall also include a violation of subdivision (e) of Section 423.2 of the Penal Code, if the crime results in a covered loss under a policy subject to this section.

(e) Upon cancellation of or refusal to renew a policy subject to this section after an insured has submitted a claim to the insurer that is the result of a hate crime committed against the person or property of the insured, or an anti-reproductive-rights crime, the insurer shall report the cancellation or nonrenewal to the commissioner.

(f) A violation of this section shall be an unfair practice subject to Article 6.5 (commencing with Section 790) of Chapter 1 of Division 2.

(g) Nothing in this section shall prevent an insurer subject to this section from taking any of the actions set forth in subdivision (b) on the basis of criteria not otherwise made invalid by this section or any other act, regulation, or law.

(Amended by Stats. 2011, Ch. 719, Sec. 25. Effective January 1, 2012.)



677

(a) All notices of cancellation shall be in writing, mailed to the named insured at the address shown in the policy, or to his or her last known address, and shall state, with respect to policies in effect after the time limits specified in Section 676, (1) which of the grounds set forth in Section 676 is relied upon, and, in accordance with the requirements of subdivisions (a) and (e) of Section 791.10, and (2) the specific information supporting the cancellation, the specific items of personal and privileged information that support those reasons, if applicable, and corresponding summary of rights.

(b) For purposes of this section, a lienholder’s copy of those notices shall be deemed mailed if, with the lienholder’s consent, it is delivered by electronic transmittal, facsimile, or personal delivery.

(Amended by Stats. 2006, Ch. 740, Sec. 3. Effective January 1, 2007.)



677.2

(a) This section applies only to policies covered by Section 675.5.

(b) A notice of cancellation shall be in writing and shall be delivered or mailed to the producer of record, provided that the producer of record is not an employee of the insurer, and to the named insured at the mailing address shown on the policy. Subdivision (a) of Section 1013 of the Code of Civil Procedure is applicable if the notice is mailed.

The notice of cancellation shall include the effective date of the cancellation and the reasons for the cancellation.

(c) The notice of cancellation shall be given at least 30 days prior to the effective date of the cancellation, except that in the case of cancellation for nonpayment of premiums or for fraud the notice shall be given no less than 10 days prior to the effective date of the cancellation. Notice of a proposed cancellation pursuant to subdivision (d) of Section 676.2 given prior to a finding of the commissioner shall satisfy the requirements of this section if it is given no less than 30 days prior to the effective date of the cancellation and if it states that cancellation will be effective only upon the approval of the commissioner.

(d) This section applies only to cancellations pursuant to Section 676.2.

(Added by Stats. 1986, Ch. 1321, Sec. 5.)



677.4

A notice of cancellation with respect to a policy covered under Section 675 shall be delivered at least 20 calendar days prior to the effective date of the cancellation, except that in the case of a cancellation for nonpayment of premiums, or for fraud, the notice shall be given at least 10 calendar days prior to the effective date of the cancellation. Subdivision (a) of Section 1013 of the Code of Civil Procedure is applicable if the notice is mailed.

(Added by Stats. 2003, Ch. 148, Sec. 1. Effective January 1, 2004.)



678

(a) At least 45 days prior to policy expiration, an insurer shall deliver to the named insured or mail to the named insured at the address shown in the policy, either of the following:

(1) An offer of renewal of the policy contingent upon payment of premium as stated in the offer, stating each of the following:

(A) Any reduction of limits or elimination of coverage.

(B) The telephone number of the insurer’s representatives who handle consumer inquiries or complaints. The telephone number shall be displayed prominently in a font size consistent with the other text of the renewal offer.

(2) A notice of nonrenewal of the policy. That notice shall contain each of the following:

(A) The reason or reasons for the nonrenewal.

(B) The telephone number of the insurer’s representatives who handle consumer inquiries or complaints. The telephone number shall be displayed prominently in a font size consistent with the other text of the notice of nonrenewal.

(C) A brief statement indicating that if the consumer has contacted the insurer to discuss the nonrenewal and remains unsatisfied, he or she may have the matter reviewed by the department. The statement shall include the telephone number of the unit within the department that responds to consumer inquiries and complaints.

(b) In the event an insurer fails to give the named insured either an offer of renewal or notice of nonrenewal as required by this section, the existing policy, with no change in its terms and conditions, shall remain in effect for 45 days from the date that either the offer to renew or the notice of nonrenewal is delivered or mailed to the named insured. A notice to this effect shall be provided by the insurer to the named insured with the policy or the notice of renewal or nonrenewal.

(c) Any policy written for a term of less than one year shall be considered as if written for a term of one year. Any policy written for a term longer than one year, or any policy with no fixed expiration date, shall be considered as if written for successive policy periods or terms of one year.

(d) This section applies only to policies of insurance specified in Section 675.

(e) The offer of renewal pursuant to this section may be provided electronically to the email address shown on the policy if the insurer complies with subdivision (b) of Section 38.5.

(f) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 369, Sec. 8. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Ch. 369.)



678-1

(a) At least 45 days prior to policy expiration, an insurer shall deliver to the named insured or mail to the named insured at the address shown in the policy, either of the following:

(1) An offer of renewal of the policy contingent upon payment of premium as stated in the offer, stating each of the following:

(A) Any reduction of limits or elimination of coverage.

(B) The telephone number of the insurer’s representatives who handle consumer inquiries or complaints. The telephone number shall be displayed prominently in a font size consistent with the other text of the renewal offer.

(2) A notice of nonrenewal of the policy. That notice shall contain each of the following:

(A) The reason or reasons for the nonrenewal.

(B) The telephone number of the insurer’s representatives who handle consumer inquiries or complaints. The telephone number shall be displayed prominently in a font size consistent with the other text of the notice of nonrenewal.

(C) A brief statement indicating that if the consumer has contacted the insurer to discuss the nonrenewal and remains unsatisfied, he or she may have the matter reviewed by the department. The statement shall include the telephone number of the unit within the department that responds to consumer inquiries and complaints.

(b) In the event an insurer fails to give the named insured either an offer of renewal or notice of nonrenewal as required by this section, the existing policy, with no change in its terms and conditions, shall remain in effect for 45 days from the date that either the offer to renew or the notice of nonrenewal is delivered or mailed to the named insured. A notice to this effect shall be provided by the insurer to the named insured with the policy or the notice of renewal or nonrenewal.

(c) Any policy written for a term of less than one year shall be considered as if written for a term of one year. Any policy written for a term longer than one year, or any policy with no fixed expiration date, shall be considered as if written for successive policy periods or terms of one year.

(d) This section applies only to policies of insurance specified in Section 675.

(e) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 8) and added by Stats. 2013, Ch. 369, Sec. 9. Effective January 1, 2014. Section operative January 1, 2019, by its own provisions.)



678.1

(a) This section applies only to policies of insurance of commercial insurance that are subject to Sections 675.5 and 676.6.

(b) A notice of nonrenewal shall be in writing and shall be delivered or mailed to the producer of record and to the named insured at the mailing address shown on the policy. Subdivision (a) of Section 1013 of the Code of Civil Procedure shall be applicable if the notice is mailed.

(c) An insurer, at least 60 days, but not more than 120 days, in advance of the end of the policy period, shall give notice of nonrenewal, and the reasons for the nonrenewal, if the insurer intends not to renew the policy, or to condition renewal upon reduction of limits, elimination of coverages, increase in deductibles, or increase of more than 25 percent in the rate upon which the premium is based.

(d) If an insurer fails to give timely notice required by subdivision (c), the policy of insurance shall be continued, with no change in its terms or conditions, for a period of 60 days after the insurer gives the notice.

(e) With respect to policies defined in subdivision (b) of Section 676.6, in addition to the bases for conditional renewal set forth in subdivision (c), an insurer may also condition renewal upon requirements relating to the underlying policy or policies. If the requirements are not satisfied as of (1) the expiration date of the policy, or (2) 30 days after mailing or delivery of such notice, whichever is later, the conditional renewal notice shall be treated as an effective notice of nonrenewal, provided the insurer has sent written confirmation to the first named insured and the producer of record that the conditions were not met and that coverage ceased at the expiration date shown in the expiring policy.

(f) A notice of nonrenewal shall not be required in any of the following situations:

(1) The transfer of, or renewal of, a policy without a change in its terms or conditions or the rate on which the premium is based between insurers that are members of the same insurance group.

(2) The policy has been extended for 90 days or less, if the notice required in subdivision (c) has been given prior to the extension.

(3) The named insured has obtained replacement coverage or has agreed, in writing, within 60 days of the termination of the policy, to obtain that coverage.

(4) The policy is for a period of no more than 60 days and the insured is notified at the time of issuance that it may not be renewed.

(5) The named insured requests a change in the terms or conditions or risks covered by the policy within 60 days prior to the end of the policy period.

(6) The insurer has made a written offer to the insured, within the time period specified in subdivision (c), to renew the policy under changed terms or conditions or at a changed premium rate. As used herein, “terms or conditions” includes, but is not limited to, a reduction in limits, elimination of coverages, or an increase in deductibles.

(g) The notice of conditional renewal described in subdivision (c) may be provided electronically to the email address shown on the policy if the insurer complies with subdivision (b) of Section 38.5.

(h) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 369, Sec. 10. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Ch. 369.)



678.1-1

(a) This section applies only to policies of insurance of commercial insurance that are subject to Sections 675.5 and 676.6.

(b) A notice of nonrenewal shall be in writing and shall be delivered or mailed to the producer of record and to the named insured at the mailing address shown on the policy. Subdivision (a) of Section 1013 of the Code of Civil Procedure shall be applicable if the notice is mailed.

(c) An insurer, at least 60 days, but not more than 120 days, in advance of the end of the policy period, shall give notice of nonrenewal, and the reasons for the nonrenewal, if the insurer intends not to renew the policy, or to condition renewal upon reduction of limits, elimination of coverages, increase in deductibles, or increase of more than 25 percent in the rate upon which the premium is based.

(d) If an insurer fails to give timely notice required by subdivision (c), the policy of insurance shall be continued, with no change in its terms or conditions, for a period of 60 days after the insurer gives the notice.

(e) With respect to policies defined in subdivision (b) of Section 676.6, in addition to the bases for conditional renewal set forth in subdivision (c), an insurer may also condition renewal upon requirements relating to the underlying policy or policies. If the requirements are not satisfied as of (1) the expiration date of the policy, or (2) 30 days after mailing or delivery of such notice, whichever is later, the conditional renewal notice shall be treated as an effective notice of nonrenewal, provided the insurer has sent written confirmation to the first named insured and the producer of record that the conditions were not met and that coverage ceased at the expiration date shown in the expiring policy.

(f) A notice of nonrenewal shall not be required in any of the following situations.

(1) The transfer of, or renewal of, a policy without a change in its terms or conditions or the rate on which the premium is based between insurers that are members of the same insurance group.

(2) The policy has been extended for 90 days or less, if the notice required in subdivision (c) has been given prior to the extension.

(3) The named insured has obtained replacement coverage or has agreed, in writing, within 60 days of the termination of the policy, to obtain that coverage.

(4) The policy is for a period of no more than 60 days and the insured is notified at the time of issuance that it may not be renewed.

(5) The named insured requests a change in the terms or conditions or risks covered by the policy within 60 days prior to the end of the policy period.

(6) The insurer has made a written offer to the insured, within the time period specified in subdivision (c), to renew the policy under changed terms or conditions or at a changed premium rate. As used herein, “terms or conditions” includes, but is not limited to, a reduction in limits, elimination of coverages, or an increase in deductibles.

(g) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 10) and added by Stats. 2013, Ch. 369, Sec. 11. Effective January 1, 2014. Section operative January 1, 2019, by its own provisions.)



678.2

The provisions of subdivisions (c) and (e) of Section 678.1 which prohibit notice of nonrenewal earlier than 120 days in advance of the end of the policy period shall not apply to professional liability policies issued to health care providers.

(Added by Stats. 1993, Ch. 103, Sec. 2. Effective January 1, 1994.)



678.3

(a) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any insurer that issues professional liability insurance policies to health care providers or its authorized representatives, agents, or employees, or any licensed insurance agent or broker, for any statement made, unless shown to have been made in bad faith, by any of them in any of the following:

(1) A written notice of nonrenewal, or any other oral or written communication specifying the reasons for nonrenewal of a policy issued to a health care provider.

(2) Any communication providing information pertaining to the nonrenewal.

(3) Evidence submitted at any court proceeding or informal inquiry in which the nonrenewal is an issue.

(b) This section shall apply only to nonrenewals for which written notice is provided by the insurer on or after January 1, 2006.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 131, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions.)



678.5

No policy specified in Section 675 that is issued, amended, or renewed on or after January 1, 1990, may be canceled, and an insurer may not refuse to renew such a policy solely on the grounds of corrosive soil conditions if the policy or renewal policy contains an existing exclusion for payment of loss for that peril.

(Added by Stats. 1989, Ch. 1073, Sec. 2.)



679

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any insurer or its authorized representatives, agents, or employees, or any licensed insurance agent or broker, for any statement made, unless shown to have been made in bad faith with malice in fact, by any of them in (a) any written notice of cancellation or in any other oral or written communication specifying the reasons for cancellation, (b) any communication providing information pertaining to such cancellation, or (c) evidence submitted at any court proceeding or informal inquiry in which such cancellation is an issue.

(Added by Stats. 1970, Ch. 313.)



679.5

Proof of mailing of a notice of cancellation and the reasons therefor or of intention not to renew to the named insured at the address shown in the policy shall be sufficient proof of the notice required by this chapter.

(Added by Stats. 1970, Ch. 313.)



679.6

The commissioner may, after hearing, exempt from the provisions of this chapter insurance in respect to any risk or class of risk that is eligible under Section 1763 for placement with nonadmitted insurers by and through licensed surplus line brokers upon a finding by him that application of this chapter would diminish or tend to diminish the availability, or substantially increase the cost, of such insurance.

(Added by Stats. 1971, Ch. 989.)



679.7

(a) Upon receiving a written request from an insured or the agent or broker of record where authorized by the insured, an insurer shall provide a premium and loss history report to the requesting party for the account’s tenure or the three-year period ending with the inception of the current policy period, whichever is shorter, plus loss experience during the current policy period that is in force if any of the following occur:

(1) The policy is canceled or nonrenewed.

(2) The policyholder requests the information within 60 days prior to the renewal date of an existing policy.

(3) The policyholder’s current insurer’s rating is downrated by a nationally recognized insurance rating service to a financial rating below secure or good or to a rating that would negatively impact the ability of the policyholder to conduct its business operations.

(4) The policyholder’s current insurer is conserved by the department under Section 1011, or is ordered to cease writing business under Sections 1065.1 and 1065.2.

The premium and loss history report, and the loss experience information for the current policy period, shall be provided within 10 business days of receiving the request.

(b) This section applies only to policies of commercial insurance that are subject to Sections 675.5 and 676.6, except for professional liability insurance.

(c) This section shall not apply to a policyholder who, through automated or other means, is provided direct, ongoing access to claims information by the insurer.

(d) For purposes of this section, a loss history report includes, but is not limited to, a list of individual claims detailed by date of claim and total incurred and paid losses.

(Added by Stats. 2001, Ch. 102, Sec. 2. Effective January 1, 2002.)






CHAPTER 11.5 - Disclosure Requirements for Certain Property Insurance

679.9

If an insurer changes the annual premium under a policy specified in Section 675, it shall, within 15 business days of a request by the insured, inform the insured in writing of each of the following:

(a) The amount of the premium increase or decrease in comparison to the premium charged in the previous year.

(b) The reason or reasons for the change, including, but not limited to, the deletion of a loss-free credit, the application of a claim-related surcharge, or any other reason related to a claim or policyholder inquiry.

(c) A brief statement indicating each of the following:

(1) That the consumer may contact their agent or the insurer with any additional questions regarding the premium and providing the telephone number for the insurer’s representatives who are capable of responding, and authorized to respond, to consumer inquiries and complaints.

(2) That if the insured has contacted the insurer to discuss a premium increase and the insured remains unsatisfied, he or she may contact the department with any inquiries or complaints. The statement shall include the telephone number of the unit within the department that responds to consumer inquiries and complaints.

(Added by Stats. 2003, Ch. 571, Sec. 2. Effective January 1, 2004. Operative March 1, 2004, by Sec. 3 of Ch. 571.)






CHAPTER 12 - Prohibition of Discriminatory Practices by Certain Admitted Insurers

679.70

This chapter shall apply to policies of insurance, other than automobile insurance and workmen’s compensation insurance, on risks located or resident in this state which are issued and take effect or which are renewed after the effective date of this chapter and which insure any of the following contingencies:

(a) Loss of or damage to real property which is used predominantly for residential purposes.

(b) Loss of or damage to personal property in which natural persons resident in specifically described real property of the kind described in subdivision (a) have an insurable interest.

(c) Legal liability of a natural person or persons for loss of, damage to, or injury to, persons or property.

(Added by Stats. 1973, Ch. 772.)



679.71

No admitted insurer that is licensed to issue any policy of insurance covered by this chapter shall fail or refuse to accept an application for, or to issue a policy to an applicant for, that insurance (unless the insurance is to be issued to the applicant by another insurer under the same management and control), or cancel that insurance, under conditions less favorable to the insured than in other comparable cases, except for reasons applicable alike to persons of every characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code; nor shall any of those characteristics, of itself, constitute a condition or risk for which a higher rate, premium, or charge may be required of the insured for that insurance.

(Amended by Stats. 2008, Ch. 682, Sec. 3. Effective January 1, 2009.)



679.72

No application for insurance specified in this chapter or insurance investigation report furnished by an insurer to its agents or employees for use in determining the insurability of an applicant shall carry any identification, or any requirement therefor, of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code with respect to the applicant.

(Amended by Stats. 2008, Ch. 682, Sec. 4. Effective January 1, 2009.)



679.73

Nothing in this chapter shall prohibit use in an application for insurance specified in this chapter of a question asking for the birthplace of an applicant if such question is used only to identify the applicant and not to discriminate against the applicant.

(Added by Stats. 1973, Ch. 772.)









PART 2 - THE BUSINESS OF INSURANCE

CHAPTER 1 - General Regulations

ARTICLE 1 - Charter Requirements

680

An insurer shall not transact any class of insurance which is not authorized by its charter.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 1.5 - Retaliation

685

(a) When by or pursuant to the laws of any other state or foreign country any taxes, licenses and other fees, in the aggregate, and any fines, penalties, deposit requirements or other material obligations, prohibitions or restrictions are or would be imposed upon California insurers, or upon the agents or representatives of those insurers, that are in excess of the taxes, licenses and other fees, in the aggregate, or that are in excess of the fines, penalties, deposit requirements or other obligations, prohibitions, or restrictions directly imposed upon similar insurers, or upon the agents or representatives of those insurers, of that other state or country under the statutes of this state, so long as the laws of the other state or country continue in force or are so applied, the same taxes, licenses and other fees, in the aggregate, or fines, penalties, deposit requirements or other material obligations, prohibitions, or restrictions, of whatever kind, shall be imposed upon the insurers, or upon the agents or representatives of those insurers, of the other state or country doing business or seeking to do business in California. Any tax, license or other fee or other obligation imposed by any city, county, or other political subdivision or agency of the other state or country on California insurers or their agents or representatives shall be deemed to be imposed by that state or country within the meaning of this article.

(b) On and after January 1, 1994, and before January 1, 1995, every insurer whose annual taxes exceed fifty thousand dollars ($50,000) shall make payment by electronic funds transfer. On and after January 1, 1995, every insurer whose annual taxes exceed twenty thousand dollars ($20,000) shall make payment by electronic funds transfer. The insurer shall choose one of the acceptable methods described in Section 45 for completing the electronic funds transfer.

(c) Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state’s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state’s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) (1) Any insurer required to remit taxes by electronic funds transfer pursuant to this section who remits those taxes by means other than an appropriate electronic funds transfer, shall be assessed a penalty in an amount equal to 10 percent of the taxes due at the time of the payment.

(2) If the department finds that an insurer’s failure to make payment by an appropriate electronic funds transfer in accordance with subdivision (b) is due to reasonable cause or circumstances beyond the insurer’s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that insurer shall be relieved of the penalty provided in paragraph (1).

(3) Any insurer seeking to be relieved of the penalty provided in paragraph (1) shall file with the department a statement under penalty of perjury setting forth the facts upon which the claim for relief is based.

(Amended by Stats. 1995, Ch. 721, Sec. 1. Effective January 1, 1996.)



685.1

This article shall not apply as to personal income taxes, nor as to ad valorem taxes on real or personal property nor as to special purpose obligations or assessments heretofore imposed by another state or foreign country in connection with particular kinds of insurance, other than property insurance; except that deductions, from premium taxes or other taxes otherwise payable, allowed on account of real estate or personal property taxes paid shall be taken into consideration in determining the propriety and extent of retaliatory action under this article.

(Added by Stats. 1959, Ch. 2120.)



685.2

For the purposes of this article the domicile of an alien insurer, other than insurers formed under the laws of Canada, shall be that state in which is located its principal place of business in the United States.

In the case of an insurer formed under the laws of Canada or a province thereof, its domicile shall be deemed to be that province in which its head office is situated.

(Added by Stats. 1959, Ch. 2120.)



685.3

To the extent permitted by the California Constitution there is hereby imposed upon the commissioner the duty to enforce Section 685. It shall be the duty of the commissioner to initiate the enforcement and execution of Section 685 in respect to all matters which by the California Constitution or laws of this state require further or final action by other officials of this state. In respect to any matter initiated by the commissioner, it shall be the duty of the Board of Equalization and the Controller to complete the enforcement and execution of Section 685 in respect to that matter within the scope of the duties and powers of each as set forth in the California Constitution and laws of this state.

(Amended by Stats. 1996, Ch. 320, Sec. 29. Effective January 1, 1997.)



685.4

The provisions of this article shall also be applicable to reciprocals or interinsurance exchanges and fraternal benefit societies.

(Added by Stats. 1959, Ch. 2120.)






ARTICLE 1.7 - Continuity of Management

688

The Legislature declares that it is desirable for the general welfare and in particular for the welfare of insurance beneficiaries, policyholders, injured claimants and others that the business of domestic insurers be continued notwithstanding the event of a national emergency.

The specific purpose of this chapter is to facilitate the continued operation of domestic insurers in the event that a national emergency is caused by an attack on the United States or by a nuclear, atomic or other disaster which makes it impossible or impracticable for a company to conduct its business in strict accord with applicable provisions of law, its bylaws, or its charter.

(Added by Stats. 1963, Ch. 1285.)



688.1

The board of directors of any domestic insurer may at any time adopt emergency bylaws, subject to repeal or change by action of those having power to adopt regular bylaws for the insurer, which shall be operative during such a national emergency and which may, notwithstanding any different provisions of the regular bylaws, or of the applicable statutes, or of the insurer’s charter, make any provision that may be reasonably necessary for the operation of the insurer during the period of such emergency.

(Added by Stats. 1963, Ch. 1285.)



688.2

In the event that the board of directors of a domestic insurer has not adopted emergency bylaws, the following provisions shall become effective upon the occurrence of such a national emergency:

(1) Three directors shall constitute a quorum for the transaction of business at all meetings of the board.

(2) Any vacancy in the board may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining director.

(3) If there are no surviving directors, but at least three vice presidents of the company survive, the three vice presidents with the longest term of service shall be the directors and shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation. By majority vote such emergency board of directors may elect other directors. If there are not at least three surviving vice presidents, the commissioner or duly designated person exercising the powers of the commissioner shall appoint three persons as directors who shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation, and these persons by majority vote may elect other directors.

(Added by Stats. 1963, Ch. 1285.)



688.3

At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of such a national emergency and in the event of the death or incapacity of the president, the secretary or the treasurer of the company such officers, or any of them, shall be succeeded in the office by the person named or described in a succession list adopted by the board of directors. Such list may be on the basis of named persons or position titles, shall establish the order of priority and may prescribe the conditions under which the powers of the office shall be exercised.

(Added by Stats. 1963, Ch. 1285.)



688.4

At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of such a national emergency the home office or principal place of business of the insurer shall be at such location as is named or described in the resolution. Such resolution may provide for alternate locations and establish an order of preference.

(Added by Stats. 1963, Ch. 1285.)



688.5

“Insurer” as used in this article includes insurance corporations and insurer organizations of every type and reciprocal or interinsurance exchanges and the incorporated attorney in fact of a reciprocal or interinsurance exchange, which corporate attorney in fact is either organized under the laws of or has its home office and principal place of business in this State.

“Board of directors” as used in this article includes the policy-determining body of an insurer whether or not it is called by that name.

(Added by Stats. 1963, Ch. 1285.)






ARTICLE 2 - Capital Structure

690

If any paid in capital of an insurer is, or is to be, represented by shares of stock, such insurer shall not be organized in this State or admitted to transact any class of insurance in this State, unless all of such shares, authorized or issued, have a specified par value.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 3 - Certificate of Authority

699

Except as specifically permitted by this code, a certificate of authority shall not be issued to an unincorporated insurer. This section shall not be applicable to an unincorporated insurer now holding a certificate of authority to transact any class of insurance in California, nor shall it affect the right of any such unincorporated insurer to hereafter apply for or be issued a renewal certificate of authority or an amended certificate of authority to transact additional classes of insurance; provided, that any such unincorporated insurer shall continue to comply insofar as applicable with the same requirements as are now or hereafter applicable to corporate insurers; nor shall this section prohibit the issuance of a certificate of exemption to the trustees of a fund established by one employer, or by two or more employers in the same industry, or by one or more labor unions, or by one or more employers and one or more labor unions, to insure employees of the employers or members of the unions for the benefit of persons other than the employers or the unions.

(Added by Stats. 1955, Ch. 1364.)



699.1

The Public Employees’ Retirement System is exempt from the provisions of this code with respect to the group life insurance program established pursuant to Article 7 (commencing with Section 21400), Chapter 9, Part 3, Title 2 of the Government Code.

(Added by Stats. 1974, Ch. 374.)



699.5

(a) The ownership or financial control, in part, direct or indirect, of any domestic, foreign, or alien insurer, by any state of the United States or by a foreign government or by any political subdivision of either, or by an agency of any other state, government, or subdivision thereof, shall not, provided the insurer complies with all other requirements for issuance, renewal, or continuation of a license, restrict the commissioner from issuing, renewing, or continuing in effect the license of that insurer to transact in this state the kinds of insurance business for which that insurer is otherwise qualified under the provisions of this chapter and under its charter, unless the commissioner finds that any of the following is true:

(1) The insurer is subject to any form of subsidy that would enable it to compete unfairly with domestic insurers.

(2) The insurer is subject to governmental practices that discriminate on the basis of any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code.

(3) The ownership or financial control will create the presence of any sovereign immunity in the insurer.

(4) Appropriate measures and controls do not exist to avoid security problems resulting from an insurer’s access to confidential information and data of its insured.

(5) The ownership or financial control results in substantial or undue influence being asserted over the insurer.

(b) The failure by any applicant for a license to submit the information requested by the commissioner for the purposes of determining whether to make a finding pursuant to subdivision (a) shall be sufficient to deny the application.

(c) Nothing in the amendments to this section enacted during the 1994 portion of the 1993–94 Regular Session of the Legislature shall be interpreted to authorize the issuance of a license to an insurer wholly owned by any governmental entity described in subdivision (a).

(Amended by Stats. 2008, Ch. 682, Sec. 5. Effective January 1, 2009.)



700

(a) A person shall not transact any class of insurance business in this state without first being admitted for that class. Except for the State Compensation Insurance Fund as authorized by Sections 11770 and 11778 to 11780.5, inclusive, admission is secured by procuring a certificate of authority from the commissioner. The certificate shall not be granted until the applicant conforms to the requirements of this code and of the laws of this state prerequisite to its issue.

(b) The unlawful transaction of insurance business in this state in willful violation of the requirement for a certificate of authority is a public offense punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by fine not exceeding one hundred thousand dollars ($100,000), or by both that fine and imprisonment, and shall be enjoined by a court of competent jurisdiction on petition of the commissioner.

(c) After the issuance of a certificate of authority, the holder shall continue to comply with the requirements as to its business set forth in this code and in the other laws of this state, including, but not limited to, Chapter 5 (commencing with Section 1631), with regard to employees or contractors who solicit, negotiate, or effect insurance.

(d) Where a hearing is held under this section the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(e) The commissioner shall either issue or deny an application for a certificate of authority within 180 calendar days after the date of the application.

(f) The commissioner and his or her authorized representative shall be prohibited from seeking a waiver to extend the 180 calendar day period specified in subdivision (e), nor shall the applicant be permitted to waive that period.

(Amended by Stats. 2011, Ch. 15, Sec. 205. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



700.01

In addition to any or all of the classes of insurance which it is permitted to transact by all other applicable provisions of this code, any incorporated insurer admitted or hereafter admitted for one or more of the classes of insurance stated in Section 100, except life, title, mortgage, or mortgage guaranty shall (subject to any limitations contained in its articles of incorporation or charter) be admitted after January 1, 1990, for any or all of the following classes, upon making application therefor and complying with all applicable requirements of law, if its paid-in capital is not less than two million six hundred thousand dollars ($2,600,000) or the aggregate of the amounts hereinafter set forth opposite the classes transacted by it in the United States if an alien insurer, or in any jurisdiction if other than an alien insurer, whichever is lower; provided, that the paid-in capital of incorporated insurers not transacting either fire, marine or surety insurance making application under this section shall be at least three hundred thousand dollars ($300,000) in excess of that aggregate amount. In no event shall any incorporated insurer, as a condition for its admission, be permitted to have a paid-in capital of less than one million dollars ($1,000,000) or be required to have a paid-in capital in excess of two million six hundred thousand dollars ($2,600,000) for any or all of the classes of insurance hereinafter set forth.

Number and name of class

Amount
of capital

2. Fire  ........................

$350,000

3. Marine  ........................

350,000

5. Surety  ........................

350,000

6. Disability  ........................

250,000

7. Plate glass  ........................

100,000

8. Liability
9. Workers’
compensation
10. Common carrier
liability

⎫ _____

⎪ _____

⎬ ........................

⎪ _____

⎭ _____

300,000 for any or all of these

11. Boiler and machinery  ........................

100,000

12. Burglary  ........................

100,000

13. Credit  ........................

100,000

14. Sprinkler  ........................

100,000

15. Team and vehicle  ........................

100,000

16. Automobile  ........................

200,000

18. Aircraft  ........................

100,000

20. Miscellaneous  ........................

100,000

This section shall not be applicable to life, title, mortgage, or mortgage guaranty insurance, and an insurer now or hereafter admitted to transact life, title, mortgage, or mortgage guaranty insurance shall not be admitted under the provisions of this section, but its admission is governed by other applicable provisions of this code.

Insurers admitted for one or more classes of insurance on December 31, 1989, shall be governed by the provisions of this section in effect as of December 31, 1989, until December 31, 1999. After December 31, 1999, all insurers governed by this section shall meet the capital requirements of this section as become effective January 1, 1990. Insurers admitted for one or more classes of insurance on December 31, 1989, that thereafter amend their certificate of authority to add a class or classes of insurance shall become subject to the capital requirements of this section.

(Amended by Stats. 1989, Ch. 418, Sec. 1.)



700.02

No insurer shall be issued a certificate of authority other than a renewal certificate of authority for any of the classes set forth in Section 100 unless at the time of such issuance it possesses, in addition to the minimum paid-in capital required by this code a surplus of not less than 100 percent of the minimum paid-in capital required.

As used in this section, surplus means the excess of admitted assets over the sum of (1) liabilities for losses reported, expenses, taxes and all other indebtedness and reinsurance of outstanding risks as provided by law, and (2) paid-in capital, in the case of an insurer issuing or having outstanding shares of capital stock, or (3) the minimum paid-in capital required, in the case of any other insurer.

(Amended by Stats. 1982, Ch. 389, Sec. 2.)



700.025

An insurer, including a reciprocal or interinsurance exchange, admitted on January 1, 1970, to transact automobile liability insurance under class 8 and automobile insurance under class 16, or which had a valid bona fide application to transact both such classes of insurance pending before the commissioner on or before August 1, 1970, shall not be affected by this section.

Any other insurer, including a reciprocal or interinsurance exchange, applying to transact either of such class of insurance in this state, shall possess, at the time of admission for either of such classes, in addition to all minimum paid-in capital required by Section 700.01 and all surplus and paid-in capital required by Sections 700.02 and 700.05, an additional surplus of two hundred thousand dollars ($200,000).

(Added by Stats. 1970, Ch. 544.)



700.03

Notwithstanding the requirements of Sections 700.01 and 10511 until June 30, 1955, the minimum paid-in capital required for renewal, for the same classes of insurance, of the certificate of authority of any insurer which was in effect on July 1, 1953, shall be that required by such sections as effective on such date. After June 30, 1955, and until such time as such insurer increases its paid-in capital to the amount required by Sections 700.01 and 10511 as effective on October 1, 1953, the minimum paid-in capital required for such renewal shall continue to be that required by such sections as effective on July 1, 1953, but such insurer shall be required to maintain a surplus, as defined in Section 700.02, in an amount which, when combined with the amount of its paid-in capital, shall equal the minimum amount of paid-in capital required by Sections 700.01 and 10511 as effective on October 1, 1953.

(Added by Stats. 1953, Ch. 958.)



700.04

Paid-in capital for life insurers is governed by Section 10510 of this code, for title insurers by Section 12359, and for mortgage guaranty insurers by Section 12640.03.

(Amended by Stats. 2012, Ch. 786, Sec. 6. Effective January 1, 2013.)



700.05

(a) In determining the minimum amount of paid-in capital and surplus required by the applicable provisions of this code for admission of an insurer, there shall be included all of the classes of insurance transacted by it in the United States if an alien insurer, or in any jurisdiction if other than an alien insurer; provided, that life, title, mortgage or mortgage guaranty insurance shall not be included among the classes of insurance in determining the minimum amount of paid-in capital and surplus required if the minimum paid-in capital is two million six hundred thousand dollars ($2,600,000) or more, and if the paid-in capital is less than two million six hundred thousand dollars ($2,600,000) the minimum shall be measured by adding to the amounts set forth in Section 700.01 two million two hundred fifty thousand dollars ($2,250,000) for life insurance, two hundred fifty thousand dollars ($250,000) for mortgage insurance, one million dollars ($1,000,000) for mortgage guaranty insurance and two hundred fifty thousand dollars ($250,000) for title insurance.

In applying such provisions, it shall be conclusively presumed that an insurer transacts all classes of insurance for which it is or seeks to be admitted to transact in this state.

(b) As used in this section, “insurer” includes a reciprocal or interinsurance exchange and its attorney in fact.

(Amended by Stats. 1989, Ch. 418, Sec. 2.)



701

Subject to the annual fee provisions of Section 705, every certificate of authority shall be for an indefinite term and shall expire with the expiration or termination of a corporate existence of the holder thereof. Notwithstanding the provisions of this section, whenever the commissioner shall determine, after notice and hearing, that any insurer to whom such certificate has been issued is in arrears to the State, or to any county or city in the State, for fees, licenses, taxes, assessments, fines or penalties, accrued on business transacted in the State, or is otherwise in default for failure to comply with any of the laws of this State regarding the governmental control of such insurer by the State, he may order that such insurer comply with the said requirements within 30 days of such determination. If the insurer fails to comply within such period, the certificate of authority may then be revoked, unless the commissioner’s order is stayed by a court of appropriate jurisdiction.

(Repealed and added by Stats. 1955, Ch. 1037.)



702

(a) An insurer that maintains a certificate of authority to transact insurance in this state, advertises insurance on the Internet, and transacts insurance in this state, shall identify all of the following information on the Internet, regardless of whether the insurer maintains its Internet presence or if the presence is maintained on its behalf:

(1) Its name as it appears on its California certificate of authority, and if different, the name approved by the commissioner for doing business in this state.

(2) The state of its domicile and its principal place of business.

(3) The number on its California certificate of authority. In lieu of this number, an insurer may identify all states in which it maintains certificates of authority to transact insurance, provided that the insurer discloses its identification number as assigned by the National Association of Insurance Commissioners.

(b) An Internet presence maintained by or on behalf of an insurer not admitted to transact insurance in this state constitutes an advertisement, and the insurer shall comply with the requirements of Section 703.1 if it transacts insurance as defined in subdivision (c).

(c) A person who advertises on the Internet shall be deemed to be transacting insurance in this state if the person does any of the following:

(1) Provides an insurance premium quote specifically to a California resident.

(2) Accepts an application for coverage from a California resident.

(3) Otherwise communicates with a California resident regarding one or more terms of an agreement to provide insurance or an insurance policy.

This subdivision shall not apply to any lawful placement with a nonadmitted insurer, including when a person conveys a quote, accepts an application, and conducts all communications with a California resident solely through a surplus line broker or special lines’ surplus line broker pursuant to California surplus line laws.

(Added by Stats. 2000, Ch. 211, Sec. 1. Effective January 1, 2001.)



703

Except when performed by a surplus line broker, the following acts are misdemeanors when done in this state:

(a) Acting as agent for a nonadmitted insurer in the transaction of insurance business in this state for a home state insured as defined in subdivision (f) of Section 1760.1.

(b) In any manner advertising a nonadmitted insurer in this state.

(c) In any other manner aiding a nonadmitted insurer to transact insurance business in this state for a home state insured as defined in subdivision (f) of Section 1760.1.

In addition to any penalty provided for commission of misdemeanors, a person violating any provision of this section shall forfeit to this state the sum of five hundred dollars ($500), together with one hundred dollars ($100) for each month or fraction thereof during which he or she continues the violation. This section shall not apply to advertising authorized by Section 703.1, subdivision (h) of Section 1760.5, or Section 1773.

(Amended by Stats. 2011, Ch. 83, Sec. 5. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



703.1

(a) Any nonadmitted insurer that is an eligible surplus line insurer pursuant to Section 1765.1 may advertise in all media, provided that all of the following apply: (1) the insurer’s unlicensed status in California is disclosed in type of a size no smaller than any telephone number, address, or fax number appearing in the advertisement or solicitation, (2) the advertisement does not contain any assertion, representation, or statement with respect to the business of insurance or with respect to any person in the conduct of his or her insurance business, that is untrue, deceptive, or misleading, and that is known, or that by the exercise of reasonable care should be known, to be untrue, deceptive, or misleading, (3) the advertisement does not contain any information about the nonadmitted insurer’s premiums or rates, and (4) no specific product shall be advertised in a newspaper of general circulation, in a television or radio broadcast, or in a news magazine of general circulation.

(b) Any nonadmitted insurer that is not an eligible surplus line insurer pursuant to Section 1765.1 may advertise in all media, except for media that are targeted primarily at insureds or prospective insureds residing in California, provided that all of the conditions set forth in subdivision (a) are complied with and the advertisement does not contain any information about the insurer’s specific products.

(c) A group of nonadmitted insurers may advertise to the same extent as a nonadmitted insurer, subject to the same requirements set forth in subdivision (a) or (b), as applicable.

(d) An eligible nonadmitted insurer that is a member of a group of insurers may include the name of the group in advertisements that are authorized by this section.

(e) The permission to advertise granted by this section shall not be deemed to authorize an insurer to do business in this state.

(Amended by Stats. 2011, Ch. 83, Sec. 6. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



703.5

Any person, including, but not limited to, persons licensed or certificated under this code or exempted from regulation under this code, who as a part of any business advertises as, or holds himself or herself out as, qualified to advise the public concerning insurance or qualified to administer workers’ compensation for employers and who in connection with or as part of that business also, with or without consideration, (a) suggests or recommends to an employer, or advises an employer, that the employer purchase aggregate excess or aggregate stop-loss workers’ compensation insurance, or (b) names or suggests to an employer, or advises an employer of, a nonadmitted insurer from whom aggregate excess or aggregate stop-loss workers’ compensation insurance might be purchased, is guilty of a misdemeanor. This section does not apply if the employer is a self-insured public entity, including any agency, board, or commission provided for by a joint exercise of powers agreement, or those who have been issued a certificate by the Director of the Department of Industrial Relations to self-insure.

(Amended by Stats. 1992, Ch. 378, Sec. 1. Effective January 1, 1993.)



704

The commissioner may suspend the certificate of authority of an insurer for not exceeding one year whenever he finds, after proper hearing following notice, that such insurer engages in any of the following practices:

(a) Conducting its business fraudulently.

(b) Not carrying out its contracts in good faith.

(c) Habitually and as a matter of ordinary practice and custom compelling claimants under policies, or liability judgment creditors of the insured, to either accept less than the amount due under the terms of the policies or resort to litigation against such insurer to secure the payment of the amount due.

The order of suspension shall prescribe the period of such suspension.

The proceedings shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Amended by Stats. 1959, Ch. 1452.)



704.5

The commissioner may decline to grant or may suspend or revoke a certificate of authority of any holder of such certificate authorized to be certificated under this code if any person or persons, directly or indirectly, or any person who as an affiliate or part of any affiliate, directly or indirectly, owning or controlling, in the aggregate, any interest in more than 10 percent of the stock of such holder of the certificate, or its subsidiary, or any company or entity controlling such holder, or if any officer or director of such holder has been convicted on, or pleaded guilty or nolo contendere to, an indictment or information in any jurisdiction charging a felony for theft or larceny, mail fraud, or violation of any corporate securities statute or any insurance statute.

(Amended by Stats. 1969, Ch. 878.)



704.7

The commissioner, in any proceeding under Section 704 for any of the violations specified in that section, may, by an alternative order, permit the holder of that certificate of authority to elect in writing to pay a specified money penalty, within a specified time, in lieu of the suspension of its certificate of authority. If the holder so elects, the sum of money specified shall be paid to the commissioner for the use of the State of California. The sum specified shall not exceed fifty-five thousand dollars ($55,000). If the holder so electing fails to pay the specified sum within the specified time the commissioner shall, unless his or her order be lawfully stayed, forthwith put in effect the alternative specified in his or her order.

All moneys received by the commissioner pursuant to this section shall, when appropriated for that purpose by the Legislature, be available for expenditure by the commissioner in accordance with law in administration and enforcement of this code and other insurance laws.

The authority vested in the commissioner by this section shall be additional to and not in lieu of any other authority to enforce any penalties, fines or forfeitures, denials, suspensions, restrictions, or revocations of certificates of authority otherwise authorized by law.

(Amended by Stats. 1988, Ch. 1018, Sec. 1.)



705

The commissioner shall require the payment of fifty-eight dollars ($58) in lawful money of the United States, in advance as a fee for filing an application for each amendment of a certificate of authority authorizing any insurer to transact business in this state. Notwithstanding the provisions of Section 701 each insurer possessing a certificate of authority of indefinite term pursuant to such section shall owe and pay an annual fee of one hundred seventy-seven dollars ($177) in lawful money of the United States in advance on account of such certificate until its final expiration. Such fee shall be for annual periods commencing on July 1st of each year and ending on June 30th of each year and shall be due on each March 1st and shall be delinquent on and after each April 1st.

(Amended by Stats. 1985, Ch. 770, Sec. 1.)



705.1

The commissioner shall require the payment of one thousand seven hundred seventy dollars ($1,770) in lawful money of the United States in advance as a fee for filing an application and all supporting exhibits including articles of incorporation, certificates of organization, certificates of capital and assets, certificates of deposit, financial statements, affidavits, appointments of agents for service of process, bonds, deposit schedules, appraisals, and other papers, in support of each original certificate of authority. Such fee shall be in lieu of the fees for filing or receiving such papers in support of an application for an original certificate of authority as specified in Section 940.1 and as specified in the following sections of the Insurance Code as they existed on January 1, 1963: 705, 712, 900.5, 946, 976, 1350, 1590 (but not 1599), 1601, 7034, 9034 and 11090.

(Amended by Stats. 1985, Ch. 770, Sec. 1.1.)



706

Prior to admission each insurer shall file with the commissioner a certified copy of its last annual statement or a verified financial statement exhibiting its condition and affairs.

(Enacted by Stats. 1935, Ch. 145.)



706.5

The commissioner, in addition to any other proper ground for denying a certificate of authority to a nonadmitted insurer, may deny such certificate whenever, in his judgment, the investments of such insurer are not so made as to make available within a reasonable time sufficient moneys to meet promptly any demand which might in the ordinary course of events be properly made against the insurer. In the case of an admitted insurer, whenever the commissioner finds such a condition to exist, he may order such insurer to cease to effect new contracts of insurance until its financial circumstances are changed sufficiently to remove such condition. The commissioner may suspend or revoke the certificate of authority of any admitted insurer which fails to comply with such order.

The commissioner shall not issue such order under this section to any solvent admitted insurer if 25 per cent or more in value of the assets thereof is in cash or invested in the securities specified by sections 1171, 1172, 1173, 1174 and 1175, or in securities specified in sections 1191 and 1192 if such securities are listed on a securities exchange, subject to regulation, supervision, or control under a statute of the United States of America. The provisions of this section likewise apply to reciprocal or interinsurance exchanges.

(Added by Stats. 1937, Ch. 724.)



706.7

As used in this section, the term “reciprocal state” means a state the laws of which prohibit an insurer domiciled therein from insuring the lives or persons of residents of, or property or operations located in, the State of California unless it then holds a valid and subsisting certificate of authority issued by the Insurance Commissioner of this state. This prohibition may be subject to the exceptions herein set forth.

Subject to the exceptions herein set forth, a domestic insurer shall not enter into a contract of insurance upon the life or person of a resident of, or property or operations located in, a reciprocal state unless it is authorized pursuant to the laws of that state to transact such insurance therein. The commissioner shall, every four years, mail notice to every domestic insurer, specifying the reciprocal states.

The exceptions to the provisions of this section are the following:

(a) Contracts entered into where the prospective insurant is personally present in the state in which the insurer is authorized to transact insurance when he or she signs the application.

(b) The issuance of certificates under a lawfully transacted group life or group disability policy, where the master policy was entered into in a state in which the insurer was then authorized to transact insurance.

(c) The renewal or continuance in force, with or without modification, of contracts otherwise lawful and which were not originally executed in violation of this section.

(Amended by Stats. 2009, Ch. 234, Sec. 1. Effective January 1, 2010.)



707

A domestic insurer shall, prior to admission, file with the commissioner a copy of its articles of incorporation and certificate of any increase or diminution of its capital stock, certified by the Secretary of State to be a copy of that which is filed in his office.

(Enacted by Stats. 1935, Ch. 145.)



708

A foreign insurer shall, prior to admission, file with the commissioner the following:

(a) If organized in a jurisdiction which requires articles to be filed, a copy of its articles of incorporation, duly certified by the officer having the custody of such articles.

(b) If organized in a jurisdiction which does not require articles to be filed, a copy of the law, charter, or deed of settlement under which the insurer is organized, duly certified by the proper custodian thereof, or proved by affidavit to be a copy.

(c) A certificate under the hand and seal of the officer, if any, having supervision of insurance business in the jurisdiction of its organization, stating that the insurer is organized under the laws of such jurisdiction, and has the amount of capital stock or assets required by this code.

(Enacted by Stats. 1935, Ch. 145.)



709

If the insurer is organized in any other State, it shall, prior to admission, file with the commissioner a certificate setting forth:

(a) The nature and character of its business.

(b) The location of its principal office.

(c) The names of the following parties:

(1) If the insurer is not incorporated, and there are more than ten owners of interests therein, the names of the ten persons who own the largest interests; if there are ten or less such owners, the names of all such owners.

(2) If the insurer is incorporated, the names of all officers and persons by whom the business is managed.

(d) The amount of actual capital to be employed therein.

The certificate must be verified by the affidavit of the chief officer, secretary, agent, or manager of the company.

(Enacted by Stats. 1935, Ch. 145.)



709.5

(a) Any insurer that is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may become a domestic insurer by designating its principal place of business at a place in this state. The domestic insurer shall be entitled to like certificates and licenses to transact business in this state and shall be subject to the authority and jurisdiction of this state.

(b) Any domestic insurer may, upon the prior approval of the commissioner, transfer its domicile to any other state in which it is admitted to transact the business of insurance, and upon the transfer shall cease to be a domestic insurer, and shall be admitted to this state if qualified as a foreign insurer. The commissioner shall approve any proposed transfer unless he or she determines that the transfer is not in the interest of the policyholders of this state. An insurer seeking to transfer its domicile shall provide the commissioner with information and documentation reasonably necessary to make this determination. The commissioner shall either approve or disapprove the transfer within 90 calendar days after the date of the request. The commissioner and his or her authorized representative shall be prohibited from seeking a waiver to extend the 90-calendar-day period, nor shall the insurer be permitted to waive that period.

(c) The certificate of authority, agent and broker appointments and licenses, rates, and other items that the commissioner allows in his or her discretion, that are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by merger, consolidation, or any other lawful method shall continue in full force and effect upon that transfer if the insurer remains duly qualified to transact the business of insurance in this state. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the commissioner. Every transferring insurer shall file new policy forms with the commissioner on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the commissioner. However, every transferring insurer shall notify the commissioner of the details of the proposed transfer, and shall file promptly all resulting amendments to corporate documents filed or required to be filed with the commissioner.

(d) An insurer seeking qualification under this section shall pay to the commissioner a filing fee of four thousand two hundred fifty dollars ($4,250). Except for an insurer that is a wholly owned subsidiary of a domestic holding company, an insurer seeking qualification shall file with the Secretary of State a notice of its intent to redomesticate, and upon completion of the redomestication, shall also file a designation of an agent for service of process.

(e) Notwithstanding any other provision of the law, this section shall provide the exclusive means for an admitted insurer to change its domicile to, or transfer its domicile from, this state.

(Amended by Stats. 1995, Ch. 702, Sec. 4. Effective January 1, 1996.)



710

If there are any written articles of agreement or association, a copy thereof shall accompany such certificates.

(Enacted by Stats. 1935, Ch. 145.)



711

An insurer organized out of the United States shall also file such certificate and articles, but the certificate need not contain the names of any officers or managers other than those resident within the United States, nor any statement of capital not employed within the United States, and the affidavit shall be made by the chief executive officer or manager in the United States.

(Enacted by Stats. 1935, Ch. 145.)



713

(b) Upon request, a foreign or alien insurer shall file any change proved by certificates of custodian of the original, or by affidavit.

(Amended by Stats. 2011, Ch. 411, Sec. 3. Effective January 1, 2012.)



714

The commissioner shall require the payment of twenty-nine dollars ($29) in lawful money of the United States, in advance, as a fee for filing papers required under Section 713, on account of change or changes made at one time.

(Amended by Stats. 1985, Ch. 770, Sec. 1.2.)



715

The commissioner shall have no authority to issue a certificate of authority, other than a renewal certificate of authority, to any domestic insurer, whether organized and promoted directly or by means of a holding company, where the commissioner’s examination shows that the expense of organization and promotion, exclusive of attorney fees, accountant fees, and actuary fees, exceeds 12 percent of the total amount actually paid on its capital stock.

(Amended by Stats. 1972, Ch. 196.)



716

No certificate of authority shall be granted to a foreign or alien applicant that has not actively transacted for three years the classes of insurance for which it seeks to be admitted.

This section shall not apply to any of the following:

(a) An applicant 51 percent or more of whose voting shares are owned by a reputable insurer admitted to this state for at least three years.

(b) An applicant which is the successor in interest, by merger, transformation, consolidation, purchase, or other transaction, of substantially all the insurance business and going concern value of a reputable insurer which was, and still is, the dominant factor in such transaction, and could itself have been admitted.

(c) An applicant 51 percent or more of whose voting shares are owned by a noninsurance corporation, or a corporation authorized as an insurer but not actively engaged in the insurance business, which corporation, directly or indirectly, owns 51 percent or more of the voting shares of one or more insurers all of which, except the applicant and those which are alien insurers, are reputable insurers admitted to this state for at least three years.

(d) An applicant which meets the conditions established by the commissioner for exemption from this section.

(Amended by Stats. 1980, Ch. 223, Sec. 1.)



717

Before granting a certificate of authority or amended certificate of authority to any applicant, the commissioner shall consider the qualifications of said applicant in respect to the following subjects: (a) capital and surplus; (b) lawfulness and quality of investments; (c) financial stability; (d) reinsurance arrangements; (e) competency, character, and integrity of management; (f) ownership and control of issued and outstanding shares in the case of a capital stock insurer; (g) whether claims under policies are promptly and fairly adjusted and are promptly and fully paid in accordance with law and the terms of policies; (h) fairness and honesty of methods of doing business; (i) method by which said applicant was promoted if any of its promoters remain as stockholders or in management; and (j) hazard to policyholders or creditors.

Upon consideration of all relevant qualifications the commissioner shall issue a certificate of authority to such applicant, unless the commissioner shall have made a finding, or findings, that the applicant is materially deficient in respect to one or more of the items as outlined in (a) through (j), above.

(Added by Stats. 1965, Ch. 1044.)



717.1

Where the applicant is a wholly owned domestic subsidiary of an admitted domestic insurer the commissioner shall issue a certificate of authority to such applicant within 180 days of application unless the commissioner shall have made a finding that the applicant is substantially deficient in respect to one or more of the items set forth in Section 717.

(Added by Stats. 1980, Ch. 262, Sec. 1.)



717.2

(a) On and after January 1, 2007, for purposes of Section 717, the commissioner shall consider, with respect to any application for a certificate of authority or amended certificate of authority to transact health insurance, as defined in subdivision (b) of Section 106, in this state, any available evidence regarding any one or more of the following:

(1) Any prior history of providing, or arranging to provide for, health care coverage, services, or benefits in this state and the applicant’s history of substantial compliance with applicable state and federal laws, regulations, and requirements.

(2) Any prior history in this state or any other state, of providing, or arranging to provide for, health care coverage, services, or benefits for which the applicant is authorized to receive Medicare Program reimbursement or Medicaid Program reimbursement, and the applicant’s history of substantial compliance with applicable state and federal laws, regulations, and requirements.

(3) Any prior history on the part of the applicant’s management of providing, or arranging to provide for, health services as a licensed health professional or an individual or entity contracting with a health care service plan or insurer, and the applicant’s history of substantial compliance with state requirements, and applicable federal law, regulations, and requirements.

(b) The commissioner may also require the applicant to provide information or documents for the purposes of this section. The commissioner shall consider any other relevant information concerning misconduct.

(Added by Stats. 2006, Ch. 758, Sec. 4. Effective January 1, 2007.)



717.5

(a) For purposes of Sections 700 and 717, the commissioner may determine that an insurer admitted and domiciled in this state, or an insurer applying to become admitted and domiciled in this state, including an applicant pursuant to subdivision (a) of Section 709.5, is qualified to be designated as a professional reinsurer, if the commissioner determines that the insurer is all of the following:

(1) Principally engaged in the business of reinsurance.

(2) Does not conduct significant amounts of direct insurance as percentage of its net premiums.

(3) Is not engaged, on an ongoing basis, in the business of soliciting direct insurance.

(b) The commissioner may consider any information relevant to this determination. An insurer that holds, or is applying for qualification as, a professional reinsurer, shall provide the commissioner with information or documentation regarding the determinations under this section, upon request. The commissioner may prescribe terms and conditions applicable to the certificate of authority, as appropriate under this section.

(c) A domestic, professional reinsurer shall continue to be qualified as long as it continues to meet the requirements set forth in this section.

(d) The commissioner may, after notice and an opportunity to be heard, revoke a reinsurer’s qualification, if the reinsurer no longer qualifies under this section.

(e) A domestic insurer that is qualified as a professional reinsurer may include that designation in its name, solicitations, and advertisements.

(f) An insurer seeking qualification under this section shall pay a filing fee of two thousand five hundred dollars ($2,500), in advance, to the commissioner.

(g) The commissioner may adopt regulations in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code or otherwise prescribe requirements consistent with this section.

(h) The commissioner may post prescribed requirements, consistent with this section, on the department’s Internet Web site.

(Added by Stats. 2012, Ch. 277, Sec. 1. Effective January 1, 2013.)



718

If upon due investigation the commissioner shall find that any applicant for a certificate of authority, or amended certificate of authority, will not conduct its business in conformity with all applicable provisions of the laws of this state, he shall not grant any certificate of authority, or amended certificate of authority, to such applicant.

Where the applicant is a wholly owned subsidiary of or under the management and control of an admitted insurer, or is the successor in interest by merger, consolidation, sale and purchase, or otherwise, of such an admitted insurer, and the applicant is without substantial prior operating history, the commissioner may reasonably rely on the known characteristics and reputation of the admitted insurer to the extent relevant and appropriate under the circumstances.

(Added by Stats. 1965, Ch. 1044.)



720

The commissioner may after notice and hearing promulgate such reasonable rules and regulations, and amendments and additions thereto, as are necessary or convenient to carry out the purposes and provisions of this code governing the issuance, suspension and revocation of certificates of authority. Any such rule or regulation shall be promulgated in accordance with the procedure provided in Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1965, Ch. 1044.)



721

As used in Sections 704.5, 716, 717 and 718, the term “applicant” includes the attorney-in-fact of a reciprocal or interinsurance exchange. Wherever reference therein is made to an officer, director, or management of the applicant, such reference is deemed to include the officers, directors, and management of the attorney-in-fact of a reciprocal or interinsurance exchange, and the members of the board of governors or other governing committee of the reciprocal itself.

(Added by Stats. 1965, Ch. 1044.)



725

Any person otherwise qualified may be a director of two or more insurers, but no such interlocking directorate shall be used as a means of substantially lessening competition in the business of insurance or of creating a monopoly.

Whenever the commissioner has reason to believe that there is a violation of this section, he shall serve upon the insurer or insurers and the director or directors, as the case may be, a notice pursuant to Section 38 of a hearing before the commissioner to be held not less than thirty days after the service of such notice, and requiring such insurer or insurers and such director or directors, as the case may be, to show cause why an order should not be made by the commissioner directing such insurer or insurers and such director or directors, as the case may be, to cease and desist from such violation.

If, after a hearing in accordance with the procedure provided in Section 704, the commissioner finds that there has been a violation of this section he shall issue and cause to be served upon such insurer or insurers and such director or directors, as the case may be, an order reciting the facts found by him, and setting forth the respects in which there has been a violation of this section, and directing such insurer or insurers and such director or directors, as the case may be, to cease and desist from such violation.

Any such cease and desist order of the commissioner shall be subject to judicial review. Subject to said judicial review, any person violating any such cease and desist order shall be guilty of a misdemeanor and the commissioner may, after a hearing in accordance with the procedure provided in Section 704, decline to grant or renew or may suspend or revoke a certificate of authority of any insurer or insurers violating any such cease and desist order.

(Added by Stats. 1949, Ch. 180.)



726

The commissioner shall notify the Secretary of State of any refusal to issue a certificate of authority to transact insurance to an applicant therefor.

(Added by Stats. 1979, Ch. 737.)



728

(a) For the purposes of this section, the following definitions are applicable:

(1) “Subject person” means any director, officer, or employee or other natural person who participates in the management, direction, or control of an insurer.

(2) “Insurer” means any domestic insurer, and any insurer which is admitted to transact insurance in this state, provided that if a subject person of an insurer is not a resident of California, or operating out of a place of business within California, then the subject person shall be engaged in the direct management, direction, or control of the insurer in California in order to come within the provisions of this section.

(b) If, after notice and a hearing, the commissioner finds all of the following, the commissioner may issue an order removing a subject person from his or her office or employment with the insurer and prohibiting the subject person from further participating in any manner in the conduct of the business of the insurer, except with the prior consent of the commissioner:

(1) The subject person has engaged in repeated acts of misconduct with respect to the operations of an insurer which have resulted in substantial financial loss to an insurer.

(2) The misconduct which forms the pattern is fraudulent, or consists of willful acts or omissions involving personal dishonesty in the acceptance, custody, or payment of money or property on the part of the subject person which has endangered or is likely to endanger the solvency of the insurer.

(3) The pattern of misconduct is relevant in that it demonstrates unfitness to continue as a subject person.

(c) (1) If the commissioner gives written notice pursuant to subdivision (b) to a subject person, the commissioner may immediately issue an order suspending the subject person from his or her office or employment with the insurer and prohibiting the subject person from further participating in any manner in the conduct of the business of an insurer, except with the prior consent of the commissioner if the commissioner: (A) finds that failure to immediately issue such order threatens the financial solvency of the insurer or may otherwise cause immediate and irreparable financial injury to the insurer (B) serves that subject person and the insurer with written notice of the suspension order; and (C) finds that all of the necessary factors are present which would permit the commissioner, after notice and a hearing, to issue an order pursuant to subdivision (b) removing a subject person from his or her office or employment with the insurer and prohibiting the subject person from further participating in any manner in the conduct of the business of an insurer.

(2) Any suspension order issued pursuant to paragraph (1) of this subdivision shall be effective until the date the commissioner dismisses the charges contained in the notice served under subdivision (b) or paragraph (1) of this subdivision, the effective date of an order issued by the commissioner pursuant to subdivision (b), or a court issues a stay of the order pursuant to subdivision (d).

(d) Within 10 days after a subject person has been served with an order of suspension pursuant to subdivision (c), the person may apply to the superior court of the county in which the principal office of the insurer is located for a stay of the order pending completion of the proceedings pursuant to subdivision (b), and the court shall have jurisdiction to issue an order staying the suspension. Nothing in this subdivision shall be deemed to authorize the court to issue a stay order on an ex parte basis.

(e) (1) If the commissioner finds both of the following, he or she may immediately issue an order suspending a subject person from his or her office or employment with an insurer and prohibiting the subject person from further participating in any manner in the conduct of the business of an insurer, except with the prior consent of the commissioner: (A) the subject person has been charged in an indictment issued by a grand jury, or in an information, complaint, or similar pleading issued by a United States Attorney, district attorney, or other governmental official or agency authorized to prosecute crimes, with a crime punishable by imprisonment for a term exceeding one year and which involves as one of its necessary elements a fraudulent act or an act of dishonesty in the acceptance, custody, or payment of money or property; and (B) that a failure to immediately issue the order threatens the financial solvency of the insurer, or may otherwise cause immediate and irreparable financial injury to the insurer.

In the event the criminal proceedings are terminated other than by judgment of conviction, an order issued pursuant to paragraph (1) of this subdivision shall be deemed rescinded as if it had not been issued.

(2) If the commissioner finds both of the following, he or she may immediately issue an order removing a subject person from his or her office or employment with an insurer and prohibiting the subject person from further participating in any manner in the conduct of the business of the insurer, except with the prior consent of the commissioner: (A) the person has been convicted during the preceding five years of a crime that is punishable by imprisonment for a term exceeding one year and that has as one of its necessary elements a fraudulent act or an act of dishonesty in the accepting, custody, or payment of money or property; and (B) that a failure to immediately issue the order threatens the financial solvency of the insurer, or may otherwise cause immediate and irreparable financial injury to the insurer.

(3) The fact that any subject person charged with a crime involving as one of its necessary elements a fraudulent act or any act of dishonesty in the acceptance, custody, or payment of money or property is not convicted of that crime shall not preclude the commissioner from issuing an order regarding the subject person pursuant to other provisions of this code.

(f) (1) Within 30 days after an order is issued pursuant to subdivision (c) or (e), the person to whom the order is issued may choose to do either of the following: (A) file with the commissioner an application for a hearing on the order. The commissioner shall, upon written request of the person, extend the 30-day period by an additional 30 days provided the request is filed with the commissioner within 30 days after the order is issued. If the commissioner fails to commence the hearing within 15 business days after the application is filed, or within a longer period of time to which the person consents, the order shall be deemed rescinded as if it had not been issued. Within 30 days after the hearing, the commissioner shall affirm, modify, or rescind the order; otherwise, the order shall be deemed rescinded as if it had not been issued, or (B) petition for judicial review of the order pursuant to Section 1085 of the Code of Civil Procedure, where the court shall exercise its independent judgment on the evidence.

(2) The right of any person to whom an order is issued pursuant to subdivision (c) or (e) to petition for judicial review of the order shall not be affected by the failure of that person to apply to the commissioner for a hearing on the order as provided by this subdivision.

(g) (1) Any person to whom an order is issued pursuant to subdivision (b), (c), or (e) may apply to the commissioner to modify or rescind the order. The commissioner shall not grant the application unless he or she finds that it is reasonable to believe that the person will, if and when he or she becomes a subject person, comply with all of the applicable provisions of this code and of any regulation or order issued thereunder.

(2) The right of any person to whom an order is issued pursuant to subdivision (b), (c), or (e) to petition for judicial review of the order shall not be affected by the failure of that person to apply to the commissioner pursuant to paragraph (1).

(h) (1) It is unlawful for any subject person or former subject person to whom an order is issued pursuant to subdivision (b), (c) or (e) to do any of the following as long as the order is effective, except with the prior consent of the commissioner: (A) to serve or act as a subject person for or in any insurer; or (B) to directly or indirectly solicit, procure, or transfer or attempt to transfer or vote any proxy, consent or authorization with respect to any shares or other securities of any insurer having voting rights.

(2) If, after notice and a hearing, the commissioner finds that any person has violated paragraph (1) of this subdivision, the commissioner may order that person to pay to the commissioner a civil penalty in an amount the commissioner may specify; provided however, that the amount of the civil penalty shall not exceed one thousand dollars ($1,000) for each violation or, in the case of a continuing violation, one thousand dollars ($1,000) for each day for which the violation continues, which may be recovered in a civil action.

In determining the amount of civil penalty to be paid to the commissioner under this paragraph, the commissioner shall consider the financial resources and good faith of the person charged, the gravity of the violation, the history of previous violations by the person, and such other factors as in the opinion of the commissioner may be relevant.

(3) If, after notice and a hearing, the commissioner finds that any insurer has knowingly aided and abetted a subject person in a violation of paragraph (1) of this subdivision, the commissioner may order that insurer to pay to the commissioner a civil penalty in an amount the commissioner may specify; provided however, that the amount of the civil penalty shall not exceed ten thousand dollars ($10,000) for each violation, or in the case of a continuing violation, ten thousand dollars ($10,000) for each day for which the violation continues up to a maximum of one hundred thousand dollars ($100,000), which may be recovered in a civil action. Continuation of the subject person’s salary or other employee benefits pending final disposition shall not be considered aiding and abetting a subject person.

In determining the amount of civil penalty to be paid to the commissioner under this paragraph, the commissioner shall consider the financial resources and good faith of the person charged, the gravity of the violation, the history of previous violations by the person, and such other factors as in the opinion of the commissioner may be relevant.

(i) Except as otherwise provided by this section any hearing required by this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, subject to the following:

(1) At the option of the subject person, all such hearings shall be a closed session and private, and the records of the hearings shall not be made public unless the hearing results in a final order adverse to the subject person.

(2) Where judicial review is sought by the subject person pursuant to Section 11523 of the Government Code, the court shall exercise its independent judgment upon the evidence.

(3) When a subject person to whom an order has been issued pursuant to subdivision (c) or (e) applies to the commissioner for a hearing pursuant to subparagraph (A) of paragraph (1) of subdivision (f), the Office of Administrative Hearings shall schedule the hearing on a priority basis at the earliest possible time and once the hearing is commenced, it shall not be continued for more than three business days without the consent of the subject person.

(4) If the Office of Administrative Hearings cannot schedule the commencement of a hearing within 15 business days as provided by paragraph (1) of subdivision (f), and the subject person does not waive his or her right to a hearing commencing within 15 days, the hearings may be conducted by administrative law judges appointed by the commissioner. In the event the subject person chooses to accept a hearing before an administrative law judge appointed by the commissioner, the hearing shall be completed within 45 days of commencement unless additional time is requested by the subject person. If the hearing is not completed within 45 days, the order shall be deemed rescinded as if it had not been issued.

(j) Nothing in this section is intended to or shall be construed to create a private cause of action against an offending subject person or an insurer or production agency that aids and abets a subject person, based on the standards established by this section or the commissioner’s findings or orders pursuant to this section.

(k) Notwithstanding this section, or any other authority of the commissioner, the commissioner shall not have the power to remove or replace either the Board of Directors or the President of the State Compensation Insurance Fund.

(Amended by Stats. 2006, Ch. 740, Sec. 3.2. Effective January 1, 2007.)






ARTICLE 4 - Examination by Commissioner

729

As used in this article, the following terms have the following meanings:

(a) “Company” means any person engaging in, or proposing or attempting to engage in, any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative, regulatory, or taxing authority of the commissioner.

(b) “Examiner” means any individual or firm authorized by the commissioner to conduct an examination under this article.

(c) “Person” means any person, association, organization, business trust, partnership, limited liability company, or corporation, or any affiliate thereof.

(Amended by Stats. 1994, Ch. 1010, Sec. 173. Effective January 1, 1995.)



730

(a) The commissioner, whenever he or she deems necessary or whenever he or she is requested by verified petition, signed by 25 persons interested as shareholders, policyholders, or creditors of any admitted insurer showing that the insurer is insolvent under this code, or upon information that any insurer has violated any provision of Article 7 (commencing with Section 800), shall examine the business and affairs of the insurer. The commissioner shall so examine every domestic insurer before issuing to it a certificate of authority other than a renewal.

(b) The commissioner may conduct an examination under this article of any company as often as the commissioner in his or her discretion deems appropriate but shall, at a minimum, conduct an examination of every insurer admitted in this state not less frequently than once every five years. In scheduling and determining the nature, scope, and frequency of the examinations, the commissioner shall consider the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, market analysis results, including consumer complaint analysis, evaluation of ongoing regulatory activities, analysis of data derived from industry surveys or interrogatories, and other criteria as set forth in the Examiner’s Handbook or in the Market Regulation Handbook adopted by the National Association of Insurance Commissioners that are in effect when the commissioner exercises discretion under this section.

(c) For purposes of completing an examination of any company under this article, the commissioner may examine or investigate any person, or the business of any person, insofar as the examination or investigation is, in the discretion of the commissioner, necessary or material to the examination of the company.

(d) In lieu of an examination under this article of any foreign or alien insurer admitted in this state, the commissioner may accept an examination report on the company as prepared by the insurance department of the company’s state of domicile or port-of-entry state until January 1, 1994. Thereafter, these reports may only be accepted if (1) the insurance department was at the time of the examination accredited under the National Association of Insurance Commissioner’s Financial Regulation Standards and Accreditation Program, or (2) the examination is performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by an accredited state insurance department and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

(e) The commissioner may postpone a market conduct examination otherwise required by this article for a period of up to three years if information derived from a market analysis indicates all of the following:

(1) The prior examination of the insurer resulted in no significant negative findings.

(2) The number of consumer complaints received by the insurer is in the lowest quartile of complaints, on a ratio basis, for insurers in that line of business.

(3) The market analysis identifies no other issues of significant concern.

(Amended by Stats. 2010, Ch. 387, Sec. 2. Effective January 1, 2011.)



731

Whenever any foreign insurer applies for admission the commissioner may make, or cause to be made by the insurance authority of the State where the insurer is organized, an examination of its insurance business and affairs.

(Enacted by Stats. 1935, Ch. 145.)



732

An insurer organized or existing under the laws of any country outside of the United States shall be deemed to be organized, within the meaning of this article, in any State wherein such insurer maintains the deposits to protect policyholders as required by this code.

(Enacted by Stats. 1935, Ch. 145.)



733

In making such examination the commissioner:

(a) Shall have free access to all the books and papers of the company.

(b) Shall thoroughly inspect and examine all its affairs.

(c) Shall ascertain its condition and ability to fulfill its obligations.

(d) Shall ascertain if it has complied with all laws applicable to its insurance transactions.

(e) May appraise or cause to be appraised by competent appraisers appointed by him or her all property in which the insurer has or claims an interest, or which is security, in any form, for the payment of any debt or obligation to the insurer. All such appraisals of real property shall be in writing.

(f) Shall, in conducting the examination, observe those guidelines and procedures set forth in the Examiner’s Handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ other guidelines or procedures which the commissioner may deem appropriate.

(g) May retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, or any of the employees of the department assigned by the commissioner to carry out the purposes of this article, the cost of which shall be borne by the company subject to examination.

(Amended by Stats. 1992, Ch. 614, Sec. 1.2. Effective January 1, 1993.)



734

Every company or person from whom information is sought, and its officers, directors, employees, and agents, shall provide to the examiners appointed pursuant to this article, timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, and any or all computer or other recordings relating to the property, assets, business, and affairs of the company being examined. The officers, directors, employees, and agents of the company or person shall assist the examiners and aid in the examination so far as it is in their power to do so. The commissioner shall have the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination. If he or she finds the books to be carelessly or improperly kept or posted, he or she shall employ sworn experts to rewrite, post, and balance the books at the insurer’s expense.

(Amended by Stats. 1992, Ch. 614, Sec. 1.3. Effective January 1, 1993.)



734.1

(a) No later than 60 days following completion of the examination, the examiner in charge shall file with the department a verified written report of the examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice that the company has 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(b) Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner’s workpapers, and shall either adopt the report as filed or with modifications or corrections, or reject the report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation, or information, and refiling pursuant to subdivision (a).

(c) (1) Nothing contained in this article shall be construed to limit the commissioner’s authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state.

(2) If the commissioner terminates or suspends an examination that includes an examination of claims practices, the commissioner shall within 10 days of the termination or suspension transmit a copy of the complete examination file to the State Bureau of Audits. The State Auditor shall audit the file pursuant to Section 10527 of the Government Code to determine the propriety of the termination or suspension.

(Amended by Stats. 2000, Ch. 997, Sec. 1. Effective January 1, 2001.)



735

The hereinafter designated officer of each domestic insurer shall inform the members present at the next meeting of its governing body of the receipt from the office of the commissioner of the report of every examination of such insurer, both in the form first formally prepared by the examiners and in the form as finally settled and officially filed by the commissioner or a deputy designated by him. Such officer shall also inform such members that a copy of such report is available for inspection of any member of such governing body. There shall be entered in the minutes of each such meeting the fact that such officer did so inform the members present.

The officer above referred to, in the case of a stock or mutual insurer, shall be its secretary or comparable officer if there is no secretary. This section shall specifically apply to reciprocals and interinsurance exchanges and in that case the officer above referred to shall be the principal individual, partner or officer of its attorney-in-fact, and “governing body” shall have reference to the body exercising the subscribers’ rights provided for in Section 1308.

(Added by Stats. 1980, Ch. 10, Sec. 1. Effective February 12, 1980.)



735.5

(a) Nothing contained in this article shall be construed to limit the commissioner’s authority to use and, if appropriate, to make public, any final or preliminary examination report, any examiner or company workpapers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his or her discretion, deem appropriate.

(b) Nothing contained in this code shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, market analysis data, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, or to the National Association of Insurance Commissioners, provided the recipient of the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this article, unless the prior written consent of the company to which it pertains has been obtained.

(c) All working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made pursuant to this article shall be given confidential treatment and are not subject to subpoena and shall not be made public by the commissioner or any other person, except to the extent provided in subdivision (a) or (b).

(Amended by Stats. 2009, Ch. 234, Sec. 3. Effective January 1, 2010.)



736

All examinations and analyses performed pursuant to Section 730 shall be at the expense of the insurer, organization, or person examined, except that special examinations which are in addition to regular examinations may be at the expense of the state in the discretion of the commissioner. The costs and expenses of all of those examinations shall be paid from the support appropriation for the Department of Insurance current at the time of the examination but shall be charged to and collected from the insurer, organization or person examined. If any insurer, organization, or person refuses to pay those costs and expenses promptly when due, the commissioner may refuse to issue its certificate of authority, certificate of exemption, or license, as the case may be, and may revoke any existing certificate of authority, certificate of exemption, or license.

(Amended by Stats. 2009, Ch. 234, Sec. 4. Effective January 1, 2010.)



736.5

The provisions of Section 736 notwithstanding, the revenue raised from the examination of insurers and other persons under this article in the 1996–97 fiscal year shall not exceed the examination fee revenue estimate for the 1996–97 Governor’s Budget by more than two million dollars ($2,000,000).

(Added by Stats. 1996, Ch. 187, Sec. 3. Effective July 19, 1996.)



737

(a) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner’s authorized representatives, or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this article.

(b) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner’s authorized representative or examiner pursuant to an examination made under this article, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(c) This section shall not abrogate or modify in any way any common law or statutory privilege or immunity previously enjoyed by any person identified in subdivision (a).

(d) A person identified in subdivision (a) shall be entitled to an award of attorney’s fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities engaged in while carrying out the provisions of this article and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is substantially justified if it had a reasonable basis in law or fact at the time that it was initiated.

(Added by Stats. 1992, Ch. 614, Sec. 1.6. Effective January 1, 1993.)



738

The commissioner shall have the same powers and authority to examine the State Compensation Insurance Fund as are conferred upon him by law relative to the examination of other insurers except where the fund is specifically exempted by reference.

(Amended by Stats. 2006, Ch. 740, Sec. 3.3. Effective January 1, 2007.)






ARTICLE 4.1 - Risk-Based Capital for Insurers

739

As used in this article, these terms shall have the following meanings:

(a) “Adjusted RBC Report” means a Risk-Based Capital (RBC) report that has been adjusted by the commissioner in accordance with subdivision (b) or (c) of Section 739.2.

(b) “Corrective Order” means an order issued by the commissioner specifying corrective actions that the commissioner has determined are required.

(c) “Domestic insurer” means any life or health insurer or property and casualty insurer organized in this state.

(d) “Foreign insurer” means any life or health insurer or property and casualty insurer that is licensed to do business in this state but is not domiciled in this state.

(e) “Life or health insurer” means any admitted insurer issuing insurance subject to Part 2 (commencing with Section 10110) of Division 2, or a licensed property and casualty insurer writing only disability insurance.

(f) “NAIC” means the National Association of Insurance Commissioners.

(g) “Negative trend” means, with respect to a life or health insurer, a negative trend over a period of time, as determined in accordance with the “Trend Test Calculation” included in the RBC Instructions defined in subdivision (i).

(h) “Property and casualty insurer” means any admitted insurer writing insurance as described in Section 102, 103, 105, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 118, 119.5, 119.6, or 120, but does not include monoline mortgage guaranty insurers, financial guaranty insurers, or title insurers.

(i) “RBC Instructions” means the RBC Report, including risk-based capital instructions adopted by the NAIC, and as the RBC Instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.

(j) “RBC Level” means an insurer’s Company Action Level RBC, Regulatory Action Level RBC, Authorized Control Level RBC, or Mandatory Control Level RBC where:

(1) “Company Action Level RBC” means, with respect to any insurer, the product of 2.0 and its Authorized Control Level RBC.

(2) “Regulatory Action Level RBC” means the product of 1.5 and its Authorized Control Level RBC.

(3) “Authorized Control Level RBC” means the number determined under the risk-based capital formula in accordance with the RBC Instructions.

(4) “Mandatory Control Level RBC” means the product of .70 and the Authorized Control Level RBC.

(k) “RBC Plan” means a comprehensive financial plan containing the elements specified in subdivision (b) of Section 739.3. If the commissioner rejects the RBC Plan, and it is revised by the insurer, with or without the commissioner’s recommendation, the plan shall be called the “Revised RBC Plan.”

(l) “RBC Report” means the report required in Section 739.2.

(m) “Total Adjusted Capital” means the sum of:

(1) An insurer’s statutory capital and surplus.

(2) Other items, if any, that the RBC Instructions may provide.

(Amended by Stats. 2013, Ch. 321, Sec. 4. Effective January 1, 2014.)



739.2

(a) Every domestic insurer shall, on or prior to each March 15 (the “filing date”), prepare and submit to the commissioner a report of its RBC Levels as of the end of the calendar year just ended, in a form and containing such information as is required by the RBC Instructions. In addition, every domestic insurer shall file its RBC Report:

(1) With the NAIC in accordance with the RBC Instructions.

(2) With the insurance commissioner in any state in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its RBC Report not later than the later of:

(A) Fifteen days from the receipt of notice to file its RBC Report with that state.

(B) The filing date.

(b) A life or health insurer’s RBC shall be determined in accordance with the formula set forth in the RBC Instructions. The formula shall take into account, and may adjust for the covariance between, the following:

(1) The risk with respect to the insurer’s assets.

(2) The risk of adverse insurance experience with respect to the insurer’s liabilities and obligations.

(3) The interest rate risk with respect to the insurer’s business.

(4) All other business risks and such other relevant risks as are set forth in the RBC Instructions.

In each case, these shall be determined by applying the factors in the manner set forth in the RBC Instructions.

(c) A property and casualty insurer’s RBC shall be determined in accordance with the formula set forth in the RBC Instructions. The formula shall take into account and may adjust for the covariance between the following:

(1) Asset risk.

(2) Credit risk.

(3) Underwriting risk.

(4) All other business risks and any other relevant risks as are set forth in the RBC Instructions.

(d) An excess of capital over the amount produced by the risk-based capital requirements contained in this article and the formulas, schedules, and instructions referenced in this article is desirable in the business of insurance. Accordingly, insurers shall seek to maintain capital above the RBC levels required by this article. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this article.

(e) If a domestic insurer files an RBC Report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the RBC Report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC Report as so adjusted is referred to as an Adjusted RBC Report.

(Added by Stats. 1996, Ch. 708, Sec. 1. Effective January 1, 1997.)



739.3

(a) “Company Action Level Event” means any of the following events:

(1) The filing of an RBC Report by an insurer that indicates any of the following:

(A) The insurer’s Total Adjusted Capital is greater than or equal to its Regulatory Action Level RBC but less than its Company Action Level RBC.

(B) If a life or health insurer, the insurer has Total Adjusted Capital that is greater than or equal to its Company Action Level RBC but less than the product of its Authorized Control Level RBC and 2.5, and has a negative trend.

(C) If a property and casualty insurer, the insurer has Total Adjusted Capital that is greater than or equal to its Company Action Level RBC but less than the product of its Authorized Control Level RBC and 3.0, and triggers the trend test determined in accordance with the trend test calculation included in the Property and Casualty RBC instructions.

(2) The notification by the commissioner to the insurer of an Adjusted RBC Report that indicates the event in paragraph (1), provided that the insurer does not challenge the Adjusted RBC Report under Section 739.7.

(3) If the insurer challenges, under Section 739.7, an Adjusted RBC Report that indicates the event in paragraph (1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer’s challenge.

(b) In the event of a Company Action Level Event, the insurer shall prepare and submit to the commissioner a comprehensive financial plan that shall do all of the following:

(1) Identify the conditions in the insurer that contribute to the Company Action Level Event.

(2) Contain proposals of corrective actions that the insurer intends to take and would be expected to result in the elimination of the Company Action Level Event.

(3) Provide projections of the insurer’s financial results in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital, or surplus, or a combination. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense, and benefit component.

(4) Identify the key assumptions impacting the insurer’s projections and the sensitivity of the projections to the assumptions.

(5) Identify the quality of, and problems associated with, the insurer’s business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance in each case, if any.

(c) The RBC Plan shall be submitted as follows:

(1) Within 45 days of the Company Action Level Event.

(2) If the insurer challenges an Adjusted RBC Report pursuant to Section 739.7, within 45 days after notification to the insurer that the commissioner has, after a hearing, rejected the insurer’s challenge.

(d) Within 60 days after the submission by an insurer of an RBC Plan to the commissioner, the commissioner shall notify the insurer whether the RBC Plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines that the RBC Plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination, and may set forth proposed revisions that will render the RBC Plan satisfactory, in the judgment of the commissioner. Upon notification from the commissioner, the insurer shall prepare a Revised RBC Plan, which may incorporate by reference revisions proposed by the commissioner, and shall submit the Revised RBC Plan to the commissioner as follows:

(1) Within 45 days after the notification from the commissioner.

(2) If the insurer challenges the notification from the commissioner under Section 739.7, within 45 days after a notification to the insurer that the commissioner has, after a hearing, rejected the insurer’s challenge.

(e) In the event of a notification by the commissioner to an insurer that the insurer’s RBC Plan or Revised RBC Plan is unsatisfactory, the commissioner may, at his or her discretion, subject to the insurer’s right to a hearing under Section 739.7, specify in the notification that the notification constitutes a Regulatory Action Level Event.

(f) Every domestic insurer that files an RBC Plan or Revised RBC Plan with the commissioner shall file a copy of the RBC Plan or Revised RBC Plan with the insurance commissioner in any state in which the insurer is authorized to do business if both of the following apply:

(1) That state has an RBC provision substantially similar to subdivision (a) of Section 739.8.

(2) The insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the RBC Plan or Revised RBC Plan in that state no later than the later of:

(A) Fifteen days after the receipt of notice to file a copy of its RBC Plan or Revised RBC Plan with the state.

(B) The date on which the RBC Plan or Revised RBC Plan is filed under subdivision (c) of Section 739.7.

(Amended by Stats. 2013, Ch. 321, Sec. 5. Effective January 1, 2014.)



739.4

(a) “Regulatory Action Level Event” means, with respect to any insurer, any of the following events:

(1) The filing of an RBC Report by the insurer that indicates that the insurer’s Total Adjusted Capital is greater than or equal to its Authorized Control Level RBC but less than its Regulatory Action Level RBC.

(2) The notification by the commissioner to an insurer of an Adjusted RBC Report that indicates the event in paragraph (1), provided the insurer does not challenge the Adjusted RBC Report under Section 739.7.

(3) If the insurer challenges an Adjusted RBC Report that indicates the event in paragraph (1) under Section 739.7, the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer’s challenge.

(4) The failure of the insurer to file an RBC Report by the filing date, unless the insurer has provided an explanation for such failure that is satisfactory to the commissioner and has cured the failure within 10 days after the filing date.

(5) The failure of the insurer to submit an RBC Plan to the commissioner within the time period set forth in subdivision (c) of Section 739.3.

(6) Notification by the commissioner to the insurer of the following:

(A) The RBC Plan or revised RBC Plan submitted by the insurer is, in the judgment of the commissioner, unsatisfactory.

(B) That notification constitutes a Regulatory Action Level Event with respect to the insurer, provided the insurer has not challenged the determination under Section 739.7.

(7) If the insurer challenges a determination by the commissioner under paragraph (6) pursuant to Section 739.7, the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected such challenge.

(8) Notification by the commissioner to the insurer that the insurer has failed to adhere to its RBC Plan or Revised RBC Plan, but only if such failure has a substantial adverse effect on the ability of the insurer to eliminate the Regulatory Action Level Event in accordance with its RBC Plan or Revised RBC Plan and the commissioner has so stated in the notification, provided the insurer has not challenged the determination under Section 739.7.

(9) If the insurer challenges a determination by the commissioner under paragraph (8) pursuant to Section 739.7, the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge, unless the failure of the insurer to adhere to its RBC Plan or Revised RBC Plan has no substantial adverse effect on the ability of the insurer to eliminate the Regulatory Action Level Event with respect to the insurer.

(b) In the event of a Regulatory Action Level Event the commissioner shall do all of the following:

(1) Require the insurer to prepare and submit an RBC Plan or, if applicable, a Revised RBC Plan.

(2) Perform such examination or analysis as the commissioner deems necessary of the assets, liabilities, and operations of the insurer, including a review of its RBC Plan or Revised RBC Plan.

(3) Subsequent to the examination or analysis, issue a corrective order specifying such corrective actions as the commissioner shall determine are required.

(c) In determining corrective actions, the commissioner may take into account such factors as are deemed relevant with respect to the insurer based upon the commissioner’s examination or analysis of the assets, liabilities, and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC Instructions. The RBC Plan or Revised RBC Plan shall be submitted as follows:

(1) Within 45 days after the occurrence of the Regulatory Action Level Event.

(2) If the insurer challenges an Adjusted RBC Report pursuant to Section 739.7 and the challenge is not in the judgment of the commissioner frivolous, within 45 days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer’s challenge.

(3) If the insurer challenges a Revised RBC Plan under Section 739.7, within 45 days after notification to the insurer that the commissioner has, after a hearing, rejected the insurer’s challenge.

(d) The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the insurer’s RBC Plan or Revised RBC Plan, examine or analyze the assets, liabilities, and operations of the insurer and formulate the Corrective Order with respect to the insurer. The fees, costs, and expenses relating to consultants shall be borne by the affected insurer or such other party as directed by the commissioner.

(Added by Stats. 1996, Ch. 708, Sec. 1. Effective January 1, 1997.)



739.5

(a) “Authorized Control Level Event” means any of the following events:

(1) The filing of an RBC Report by the insurer that indicates that the insurer’s Total Adjusted Capital is greater than or equal to its Mandatory Control Level RBC but less than its Authorized Control Level RBC.

(2) The notification by the commissioner to the insurer of an Adjusted RBC Report that indicates the event in paragraph (1), provided the insurer does not challenge the Adjusted RBC Report under Section 739.7.

(3) If the insurer challenges an Adjusted RBC Report that indicates the event in paragraph (1) under Section 739.7, notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer’s challenge.

(4) The failure of the insurer to respond, in a manner satisfactory to the commissioner, to a Corrective Order, provided the insurer has not challenged the Corrective Order under Section 739.7.

(5) If the insurer has challenged a Corrective Order under Section 739.7 and the commissioner has, after a hearing, rejected the challenge or modified the Corrective Order, the failure of the insurer to respond, in a manner satisfactory to the commissioner, to the Corrective Order subsequent to rejection or modification by the commissioner.

(b) In the event of an Authorized Control Level Event with respect to an insurer, the commissioner shall do the following:

(1) Take such actions as are required under Section 739.4 regarding an insurer with respect to which a Regulatory Action Level Event has occurred.

(2) If the commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take such actions as are necessary to cause the insurer to be placed under regulatory control under Article 14 (commencing with Section 1010), Article 14.3 (commencing with Section 1064.1), Article 14.5 (commencing with Section 1065.1), and Article 15.5 (commencing with Section 1077). In the event the commissioner takes those actions, the Authorized Control Level Event shall be deemed sufficient grounds for the commissioner to take that action, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in those provisions. In the event the commissioner takes actions under this paragraph pursuant to an Adjusted RBC Report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions pertaining to summary proceedings.

(c) In the event of an Authorized Control Level Event with respect to the State Compensation Insurance Fund, the commissioner shall also issue a report to the Governor, the President pro Tempore of the Senate, and the Speaker of the Assembly setting forth the conditions that exist.

(d) Upon a determination of the commissioner that an Authorized Control Level Event has occurred, the Governor, in consultation with the Legislature, may replace the President of the State Compensation Insurance Fund and appoint a recovery administrator. The recovery administrator shall be responsible for developing a plan of recovery for the State Compensation Insurance Fund, and for implementing the plan. The recovery administrator shall be a person who, through professional credentials or job experience, or both, has a demonstrated understanding of insurance law, insurer finances, experience in the rehabilitation of insurance companies, claims administration, and any other factors as are needed to create and execute a plan of recovery. The cost of the recovery administrator shall be borne by the State Compensation Insurance Fund. The administration shall remain until the commissioner conveys to the Governor his or her opinion that the fund has improved its finances to the extent that it is no longer at the Authorized Control Level or above, at which point the Governor may dismiss the recovery administrator and appoint a new President of the State Compensation Insurance Fund. During the time that the recovery administrator is acting, the board of the State Compensation Insurance Fund shall act in an advisory capacity to the recovery administrator and the Governor.

(Amended by Stats. 2006, Ch. 740, Sec. 3.5. Effective January 1, 2007.)



739.6

(a) “Mandatory Control Level Event” means any of the following events:

(1) The filing of an RBC Report that indicates that the insurer’s Total Adjusted Capital is less than its Mandatory Control Level RBC.

(2) Notification by the commissioner to the insurer of an Adjusted RBC Report that indicates the event in paragraph (1), provided the insurer does not challenge the Adjusted RBC Report under Section 739.7.

(3) If the insurer challenges an Adjusted RBC Report that indicates the event in paragraph (1) under Section 739.7, notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer’s challenge.

(b) (1) With respect to a life or health insurer, in the event of a Mandatory Control Level Event, the commissioner shall take actions as are necessary to cause the insurer to be placed under regulatory control under Article 14 (commencing with Section 1010), Article 14.3 (commencing with Section 1064.1), Article 14.5 (commencing with Section 1065.1), and Article 15.5 (commencing with Section 1077). In that event, the Mandatory Control Level Event shall be deemed sufficient grounds for the commissioner to take action under those acts, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth therein. In the event the commissioner takes actions pursuant to an Adjusted RBC Report, the insurer shall be entitled to protections as are afforded to insurers under those provisions. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the Mandatory Control Level Event if he or she finds there is a reasonable expectation that the Mandatory Control Level Event may be eliminated within the 90-day period.

(2) With respect to a property and casualty insurer, the commissioner shall take those actions as are necessary to place the insurer under regulatory control, or, in the case of an insurer which is writing no business and that is running-off its existing business, may allow the insurer to continue its runoff under the supervision of the commissioner. In either event, the Mandatory Control Level Event shall be deemed sufficient grounds for the commissioner to take action and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Article 14 (commencing with Section 1010). If the commissioner takes actions pursuant to an Adjusted RBC Report, the insurer shall be entitled to the protections of Article 14 (commencing with Section 1010) pertaining to summary proceedings. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the Mandatory Control Level Event if the commissioner finds there is a reasonable expectation that the Mandatory Control Level Event may be eliminated within the 90-day period.

(3) In the event of a Mandatory Control Level Event with respect to the State Compensation Insurance Fund, the commissioner shall also issue a report to the Governor, the President pro Tempore of the Senate, and the Speaker of the Assembly setting forth the conditions that exist.

(Amended by Stats. 2006, Ch. 740, Sec. 3.6. Effective January 1, 2007.)



739.7

Upon any of the events described in subdivision (a), (b), (c), or (d), the insurer shall have the right to a departmental hearing, on the record, at which the insurer may challenge any determination or action by the commissioner. The insurer shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under subdivision (a), (b), (c), or (d). Upon receipt of the insurer’s request for a hearing, the commissioner shall set a date for the hearing, which date shall be no less than 10 nor more than 30 days after the date of the insurer’s request.

(a) Notification to an insurer by the commissioner of an Adjusted RBC Report.

(b) Notification to an insurer by the commissioner that:

(1) The insurer’s RBC Plan or Revised RBC Plan is unsatisfactory.

(2) That notification constitutes a Regulatory Action Level Event with respect to the insurer.

(c) Notification to any insurer by the commissioner that the insurer has failed to adhere to its RBC Plan or Revised RBC Plan and that such failure has a substantial adverse effect on the ability of the insurer to eliminate the Company Action Level Event with respect to the insurer in accordance with its RBC Plan or Revised RBC Plan.

(d) Notification to an insurer by the commissioner of a Corrective Order with respect to the insurer.

(Added by Stats. 1996, Ch. 708, Sec. 1. Effective January 1, 1997.)



739.8

(a) All RBC Reports, to the extent the information within those reports is not required to be set forth in a publicly available annual statement schedule, and RBC Plans, including the results or report of any examination or analysis of an insurer performed pursuant to those plans, and any Corrective Order issued by the commissioner pursuant to examination or analysis, with respect to any domestic insurer or foreign insurer, that are filed with the commissioner constitute information that might be damaging to the insurer if made available to its competitors, and therefore shall be kept confidential by the commissioner. This information shall not be made public or be subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this chapter or any other provision of the insurance laws of this state.

(b) It is the judgment of the Legislature that the comparison of an insurer’s Total Adjusted Capital to any of its RBC Levels is a regulatory tool that may indicate the need for possible corrective action with respect to the insurer, and is not intended as a means to rank insurers generally. Therefore, except as otherwise required under this article, the making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the RBC Levels of any insurer, or of any component derived in the calculation, by any insurer, agent, broker, or other person engaged in any manner in the insurance business would be misleading and is therefore prohibited; provided, however, that if any materially false statement with respect to the comparison regarding an insurer’s Total Adjusted Capital to its RBC Levels (or any of them) or an inappropriate comparison of any other amount to the insurers’ RBC Levels is published in any written publication and the insurer is able to demonstrate to the commissioner with substantial proof the falsity of such statement, or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

(c) It is the further judgment of the Legislature that the RBC Instructions, RBC Reports, Adjusted RBC Reports, RBC Plans, and Revised RBC Plans are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers, and shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding, nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that an insurer or any affiliate is authorized to write. This subdivision does not affect the validity of any action taken before its effective date.

(Added by Stats. 1996, Ch. 708, Sec. 1. Effective January 1, 1997.)



739.9

(a) The provisions of this article are supplemental to any other provisions of the laws of this state, and shall not preclude or limit any other powers or duties of the commissioner under such laws.

(b) The commissioner may adopt reasonable rules necessary for the implementation of this article.

(c) The commissioner may exempt from the application of this article any domestic property and casualty insurer that does all of the following:

(1) Writes direct business only in this state.

(2) Writes direct annual premiums of five million dollars ($5,000,000) or less.

(3) Assumes no reinsurance in excess of 5 percent of direct premiums written.

(Added by Stats. 1996, Ch. 708, Sec. 1. Effective January 1, 1997.)



739.10

(a) Any foreign insurer shall, upon the written request of the commissioner, submit to the commissioner an RBC Report as of the end of the calendar year just ended the later of:

(1) The date an RBC Report would be required to be filed by a domestic insurer under this chapter.

(2) Fifteen days after the request is received by the foreign insurer.

Any foreign insurer shall, at the written request of the commissioner, promptly submit to the commissioner a copy of any RBC Plan that is filed with the insurance commissioner of any other state.

(b) In the event of a Company Action Level Event or Regulatory Action Level Event with respect to any foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer, or, if no RBC provision is in force in that state, under the provisions of this chapter, if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC Plan in the manner specified under the RBC statute, or, if no RBC provision is in force in the state, under Section 739.3, the commissioner may require the foreign insurer to file an RBC Plan with the commissioner. In such event, the failure of the foreign insurer to file an RBC Plan with the commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

(c) In the event of a Mandatory Control Level Event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may make application to the superior court with respect to the liquidation of property of foreign insurers found in this state, and the occurrence of the Mandatory Control Level Event shall be considered adequate grounds for the application.

(Added by Stats. 1996, Ch. 708, Sec. 1. Effective January 1, 1997.)



739.11

If any provision of this article, or the application thereof to any person or circumstance, is held invalid, such determination shall not affect the provisions or applications of this article that can be given effect without the invalid provision or application, and to that end the provisions of this article are severable.

(Added by Stats. 1996, Ch. 708, Sec. 1. Effective January 1, 1997.)



739.12

(a) All notices by the commissioner to an insurer that may result in regulatory action hereunder shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the insurer’s receipt of such notice.

(b) Copies of all notices from the commissioner to the State Compensation Insurance Fund under this article shall be sent to the Governor.

(Amended by Stats. 2006, Ch. 740, Sec. 3.7. Effective January 1, 2007.)






ARTICLE 4.5 - Special Provisions Regarding Health Coverage

740

(a) Notwithstanding any other provision of law, and except as provided herein, any person or other entity that provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether the coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the department unless the person or other entity shows that while providing the services it is subject to the jurisdiction of another agency of this or another state or the federal government.

(b) A person or entity may show that it is subject to the jurisdiction of another agency of this or another state or the federal government by providing to the commissioner the appropriate certificate or license issued by the other governmental agency that permits or qualifies it to provide those services for which it is licensed or certificated.

(c) Any person or entity that is unable to show that it is subject to the jurisdiction of another agency of this or another state or the federal government, shall submit to an examination by the commissioner to determine the organization and solvency of the person or the entity, and to determine whether the person or entity is in compliance with the applicable provisions of this code, and shall be required to obtain a certificate of authority to do business in California and be required to meet all appropriate reserve, surplus, capital, and other necessary requirements imposed by this code for all insurers.

(d) Any person or entity unable to show that it is subject to the jurisdiction of another agency of this or another state or the federal government shall be subject to all appropriate provisions of this code regarding the conduct of its business.

(e) The department shall prepare and maintain for public inspection a list of those persons or entities described in subdivision (a) that are not subject to the jurisdiction of another agency of this or another state or the federal government and that the department knows to be operating in this state. There shall be no liability of any kind on the part of the state, the department, and its employees for the accuracy of the list or for any comments made with respect to it.

(f) Any administrator licensed by the department who advertises or administers coverage in this state described in subdivision (a), that is provided by any person or entity described in subdivision (c), and where the coverage does not meet all pertinent requirements specified in this code and that is not provided or completely underwritten, insured or otherwise fully covered by an admitted life or disability insurer, hospital service plan or health care service plan, shall advise and disclose to any purchaser, prospective purchaser, covered person or entity, and any production agency licensed by the department involved in the transaction, all financial and operational information relative to the content and scope of the plan and, specifically, as to the lack of insurance or other coverage.

Any production agency obtaining knowledge of any coverage relative to the content and scope of a hospital service plan or health care service plan, as required under this subdivision, shall advise and disclose to any purchaser, prospective purchaser, covered person or entity, the knowledge regarding the content and scope of the plan and, specifically, as to the lack of insurance by an admitted carrier or other qualified plan.

(g) A health care service plan, as defined in Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, shall not be subject to this section.

(h) The department shall notify, in writing, the Director of the Department of Managed Health Care whenever it determines that a multiple employer trust qualifies as a health care service plan subject to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(i) Any health care service plan, including a self-insured reimbursement plan that pays for or reimburses any part of the cost of health care services, operated by any city, county, city and county, public entity, or political subdivision, or a public joint labor management trust as described in subdivision (c) of Section 1349.2 of the Health and Safety Code, that is exempt pursuant to Section 1349.2 of the Health and Safety Code from the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), is also exempt from this code.

(Amended by Stats. 2000, Ch. 857, Sec. 53. Effective January 1, 2001.)



742

(a) Any person or other entity that provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric services, whether this coverage is by direct payment, reimbursement, or otherwise, and that enters into an arrangement or contract with, or underwrites, a preferred provider organization or arrangement subject to Section 10133 is subject to the jurisdiction of the Department of Insurance.

(b) Any person or entity subject to regulation under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code shall not be subject to this section.

(Amended by Stats. 2007, Ch. 100, Sec. 1. Effective January 1, 2008.)



742.1

(a) Any person or other entity or arrangement in this state that is organized for the purpose of offering or providing coverage in this state, for the benefit of employees of two or more employers, for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric services, whether that coverage is by direct payment, reimbursement, or otherwise, is subject to the jurisdiction of the department.

(b) Any person or entity subject to regulation under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code shall not be subject to the provisions of this section.

(Added by Stats. 1984, Ch. 640, Sec. 1. Effective August 16, 1984.)






ARTICLE 4.7 - Multiple Employer Welfare Arrangements

742.20

The Legislature finds and declares the following:

(a) An alternative to insurance programs, health care maintenance organizations, and panel provider organizations was established by Congress in 1974 through the Employee Retirement Income Security Act (ERISA). Among the various employee benefit programs established and governed by ERISA are multiple employer welfare arrangements (MEWA), which are subject as well to state regulatory and fiscal standards not inconsistent with ERISA. MEWAs permit employer members of trade associations to create trust funds for the purpose of offering and providing health care benefits to their employees. MEWAs can be created as fully insured or self-funded or partially self-funded benefit programs.

(b) The Legislature recognizes that some MEWAs provide an alternative mechanism to traditional health insurance for small employers. It is the intent of the Legislature to ensure the financial integrity of those MEWA programs that are already in existence by requiring self-funded or partially self-funded MEWAs to obtain a certificate of compliance from the Department of Insurance. In order for the Department of Insurance to grant a certificate of compliance, the MEWA must adhere to standards set forth in this act which are not inconsistent with the provisions of ERISA. Further, it is the intent of the Legislature to provide the Department of Insurance with the authority to levy monetary penalties and to revoke certificates of compliance from MEWAs that violate the provisions of this act.

(c) The Legislature has passed significant reforms in the area of small group health insurance. This article, in no manner, circumvents these reforms nor is it intended to be a precedent to do so. Therefore, the small group reform legislation applies to MEWAs to the extent it is not inconsistent with ERISA.

(d) The provisions of this article are consistent with and authorized by ERISA, which confers upon the states limited authority to regulate MEWAs.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.21

“Multiple employer welfare arrangement” as used in this article has the same meaning as that contained in Section 1002(40)(A) of Title 29 of the United States Code. “Employee welfare benefit plan,” as used in this article, has the same meaning as that contained in Section 1002(1) of Title 29 of the United States Code. A multiple employer welfare arrangement shall comply with the criteria set forth for an employee welfare benefit plan in order to qualify to obtain a certificate of compliance.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.215

As used in this article, “self-funded” means a multiple employer welfare arrangement that undertook at all times and for a continuous period of five years to reimburse health benefit costs incurred by covered persons pursuant to the benefits and coverages provided by their plan exclusively from plan assets. “Partially self-funded” means a multiple employer welfare arrangement that undertook at all times and for a continuous period of five years to reimburse health benefit costs incurred by covered persons pursuant to the benefits and coverages provided by their plan exclusively from plan assets, provided, however, that these benefits are reimbursable to the multiple employer welfare arrangement by stop loss insurance only to the extent that the benefits exceed fifty thousand dollars ($50,000) per claim.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.22

It is the intent of the Legislature in enacting this article to allow a self-funded or partially self-funded multiple employer welfare arrangement to meet the requirements for a certificate of compliance to do business in California. If the self-funded or partially self-funded multiple employer welfare arrangement obtains and maintains a certificate of compliance under these sections, it shall not be considered an unauthorized insurer.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.23

(a) After December 31, 1995, a self-funded or partially self-funded multiple employer welfare arrangement shall not provide any benefits for any resident of this state without first obtaining a certificate of compliance pursuant to this article, provided, however, that if the commissioner has not issued or denied an application for a certificate of compliance within 180 calendar days of the date of the filing of the completed application, the commissioner shall not take any action against the applicant solely on the basis that the department has not granted the certificate of compliance.

(b) The department may take regulatory action against a MEWA pursuant to all applicable provisions of this code during the period beginning on the effective date of this act and ending on the date on which the MEWA is certified under this article, at which time the provisions of this article shall apply.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.24

To be eligible for a certificate of compliance, a self-funded or partially self-funded multiple employer welfare arrangement shall meet all of the following requirements:

(a) Be nonprofit.

(b) Be established and maintained by a trade association, industry association, professional association, or by any other business group or association of any kind that has a constitution or bylaws specifically stating its purpose, and have been organized and maintained in good faith with at least 200 paid members and operated actively for a continuous period of five years, for purposes other than that of obtaining or providing health care coverage benefits to its members. An association is a California mutual benefit corporation comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or employer meeting its membership criteria, which do not condition membership directly or indirectly on the health or claims history of any person, and which uses membership dues solely for and in consideration of the membership and membership benefits.

(c) Be organized and maintained in good faith with at least 2,000 employees and 50 paid employer members and operated actively for a continuous period of five years.

(d) Have been operating in compliance with ERISA on a self-funded or partially self-funded basis for a continuous period of five years pursuant to a trust agreement by a board of trustees that shall have complete fiscal control over the multiple employer welfare arrangement, and that shall be responsible for all operations of the multiple employer welfare arrangement. The trustees shall be selected by vote of the participating employers and shall be owners, partners, officers, directors, or employees of one or more employers participating in the multiple employer welfare arrangement. A trustee may not be an owner, officer, or employee of the insurer, administrator, or service company providing insurance or insurance-related services to the association. The trustees shall have authority to approve applications of association members for participation in the multiple employer welfare arrangement and to contract with an authorized administrator or service company to administer the day-to-day affairs of the multiple employer welfare arrangement.

(e) Benefits shall be offered only to association members.

(f) Benefits may be offered only through life agents, as defined in Section 1622, licensed in the state whose names, addresses, and telephone numbers have been filed with the commissioner as licensed life agents for the multiple employer welfare arrangement.

(g) Be operated in accordance with sound actuarial principles and conform to the requirements of Section 742.31.

(h) File an application with the department for a certificate of compliance no later than November 30, 1995.

(i) The multiple employer welfare arrangement shall at all times maintain aggregate stop loss insurance providing the arrangement with coverage with an attachment point which is not greater than 125 percent of annual expected claims. The commissioner may, by regulation, define “expected claims” for purposes of this subdivision and provide for adjustments in the amount of the percentage in specified circumstances in which the arrangement specifically provides for and maintains reserves in accordance with sound actuarial principles as provided in Section 742.31.

(j) The multiple employer welfare arrangement shall establish and maintain specific stop loss insurance providing the arrangement with coverage with an attachment point that is not greater than 5 percent of annual expected claims. The commissioner may, by regulation, define “expected claims” for purposes of this subdivision and provide for adjustments in the amount of that percentage as may be necessary to carry out the purposes of this subdivision determined by sound actuarial principles as provided in Section 742.31.

(k) The multiple employer welfare arrangement shall establish and maintain appropriate loss and loss adjustment reserves determined by sound actuarial principles as provided in Section 742.31.

(l) The association has within its own organization adequate facilities and competent personnel to serve the multiple employer welfare arrangement, or has contracted with a licensed third-party administrator to provide those services.

(m) The association has established a procedure for handling claims for benefits in the event of the dissolution of the multiple employer welfare arrangement.

(n) On and after January 1, 2003, in addition to the requirements of this article, maintain a surplus of not less than one million dollars ($1,000,000), and that this amount be increased as follows: one million seven hundred fifty thousand dollars ($1,750,000) by January 1, 2004; two million five hundred thousand dollars ($2,500,000) by January 1, 2005; three million two hundred fifty thousand dollars ($3,250,000) by January 1, 2006; and four million dollars ($4,000,000) by January 1, 2007.

(o) Submit all proposed rate levels to the department for informational purposes no later than 45 days prior to their implementation. The proposed rates shall contain an aggregate benefit structure which has a loss ratio experience of not less than 80 percent. The loss ratio experience shall be calculated as claims paid during the contract period plus a reasonable estimate of claims liability for the contract period at the end of the current year divided by contributions paid or collected for the contract period minus unearned contributions at the end of the current year.

(p) Comply with the investment requirements of Section 724.245.

(Amended by Stats. 2005, Ch. 218, Sec. 1. Effective January 1, 2006.)



742.245

(a) A self-funded or partially self-funded multiple employer welfare arrangement shall maintain at least 25 percent of the surplus required by subdivision (n) of Section 742.24 in investments specified in Article 3 (commencing with Section 1170) of Chapter 2 of Part 2 of Division 1 and in Section 1192.5.

(b) The balance of the assets of a self-funded or partially self-funded multiple employer welfare arrangement may be invested in the following:

(1) An open-ended diversified management company, as defined in the federal Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), that meets all of the following requirements:

(A) It is registered with, and reports to, the Securities and Exchange Commission.

(B) It is domiciled in the United States.

(C)  Substantially all of its investments consist of investment grade debt instruments and cash.

(D) All of its assets are held in the United States by a bank, trust company, or other custodian chartered by the United States, its states, or territories.

(2) An amount not to exceed 75 percent of any excess of invested assets over the sum of the reserves and related actuarial items held in support of policies and contracts, plus the surplus required by subdivision (n) of Section 742.24, may be invested in the following:

(A) An open-ended diversified management company, as defined in the federal Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), that meets all of the following requirements:

(i) It is registered with, and reports to, the Securities and Exchange Commission.

(ii) It is domiciled in the United States.

(iii) Its investments consist of common and preferred stocks and cash.

(iv) All of its assets are held in the United States by a bank, trust company, or other custodian chartered by the United States, its states, or territories.

(B) Corporate notes, bonds, and preferred stocks that meet all of the following requirements:

(i) The issuer is domiciled in the United States or Canada.

(ii) The investments are rated investment grade or better by at least two of the following rating agencies, or their successors:

(I) Standard & Poor’s.

(II) Moody’s.

(III) Fitch.

(iii) The investments are exchange-traded. “Exchange-traded” as used in this clause means listed and traded on the National Market System of the NASDAQ Stock Market or on a securities exchange subject to regulation, supervision, or control under a statute of the United States and acceptable to the commissioner.

(C) An investment in a single issuer made pursuant to subparagraph (B) shall not exceed in the aggregate 10 percent of the multiple employer welfare arrangement’s funds described in this paragraph.

(3) An investment made pursuant to paragraph (1) or subparagraph (A) of paragraph (2) shall be made in, at minimum, three of the companies described in those provisions.

(4) An office building or buildings that will be used for the multiple employer welfare arrangement’s principal operations and business if both of the following requirements are met:

(A) The multiple employer welfare arrangement obtains prior written approval from the commissioner.

(B) The office building or buildings are treated on the financial statements filed with the commissioner pursuant to Section 742.31 as nonadmitted assets.

(c) The commissioner may, in his or her discretion and after a hearing, require by written order disposal of an investment made either in violation of, or no longer in compliance with, this section. The commissioner may also, after a hearing, require the disposal of any investment made pursuant to paragraph (2) of subdivision (b) if the multiple employer welfare arrangement has failed to maintain cash or liquid assets sufficient to meet its claims and any other contractual obligations. The commissioner may also for good cause and after a hearing, by written order require the disposal of an investment described in subdivision (b).

(Amended by Stats. 2008, Ch. 428, Sec. 1. Effective January 1, 2009.)



742.25

In determining the qualification of a multiple employer welfare arrangement, the commissioner will consider, among other things:

(a) The history of the multiple employer welfare arrangement.

(b) The competency, character, integrity, responsibility, and general fitness of the management and administration.

(c) Financial stability.

(d) Whether claims were promptly and fairly adjusted and are promptly and fully paid in accordance with the law and the terms of the plan.

(e) Fairness and honesty of methods of doing business.

(f) Hazard to covered employees or creditors.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.26

The multiple employer welfare arrangement shall issue to each covered employee a certificate evidencing coverage and a summary plan description of benefits and coverages provided. This evidence of the benefits and coverage provided shall contain the following statement: “The benefits and coverages described herein are provided through a trust fund established and funded by the ____ Plan, sponsored by the ____ Association. The trust is a self-funded plan established under ERISA (29 U.S.C. 1001 et seq.). This is not an insurance contract and the plan and trust is not acting as, or deemed to be an insurance company.”

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.27

The department shall have the authority to revoke a certificate of compliance to any self-funded or partially self-funded multiple employer welfare arrangement if the department determines any of the following:

(a) The multiple employer welfare arrangement has failed, after written request by the commissioner, to remove or discharge any officer, director, trustee, or other employee who has been convicted of any crime involving fraud, dishonesty, or moral turpitude.

(b) The multiple employer welfare arrangement has unreasonably failed or refused to furnish any report or statement or has unreasonably refused the department access to its books or records as required by this article.

(c) The multiple employer welfare arrangement has failed for an unreasonable period to pay any judgment rendered against it by a court or other applicable regulatory agency or body.

(d) The multiple employer welfare arrangement is conducting business fraudulently or is not meeting its contractual obligations in good faith.

(e) The multiple employer welfare arrangement fails to comply with the provisions of Section 790.03.

(f) The multiple employer welfare arrangement fails to comply with Chapter 14 (commencing with Section 10700) of Part 2 of Division 2.

(g) The multiple employer welfare arrangement fails to comply with Article 3.1 (commencing with Section 1357) of Chapter 2.2 of Division 2 of the Health and Safety Code.

(h) The multiple employer welfare arrangement fails to establish, or at all times maintain, compliance with the requirements of this article, or other laws made applicable to the multiple employer welfare arrangement by this article.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.28

A self-funded or partially self-funded multiple employer welfare arrangement authorized by this article shall be limited to providing the following benefits:

(a) Medical, dental, optical, surgical, or other hospital care benefits.

(b) Benefits in the event of sickness, accident, or disability.

(c) Flexible benefits under Section 125 of the Internal Revenue Code. These benefits shall not include loss from liability imposed by law upon employers to compensate employees and their dependents for injury sustained by the employees arising out of and in the course of the employment, irrespective of negligence or the fault of either party.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.29

An association seeking to establish an employee welfare benefit plan by the use of a self-funded or partially self-funded multiple employer welfare arrangement shall apply for a certificate of compliance on a form prescribed by the commissioner. The application shall be completed and submitted to the commissioner along with all of the following:

(a) Copies of all articles, bylaws, agreements, or other documents or instruments describing the rights and obligations of the employers, employees, and beneficiaries of the association with respect to the multiple employer welfare arrangement.

(b) Current audited financial statements of the association and the multiple employer welfare arrangement, and Internal Revenue Service Form number 5500 for the last five years.

(c) Proof of a fidelity bond in an amount equal to 10 percent of the funds handled annually by the multiple employer welfare arrangement. In no case may the amount of the bond be less than fifty thousand dollars ($50,000) nor more than five hundred thousand dollars ($500,000).

(d) A fiduciary liability policy with limits of not less than five hundred thousand dollars ($500,000).

(e) A statement showing in full detail the benefit plan upon which the association has established and maintained the multiple employer welfare arrangement.

(f) A copy of all contracts or other instruments that it makes with or issues to the association members, together with a copy of its plan description and the printed material which was used in enrolling members during 1993 and 1994.

(g) Proof of aggregate and specific stop loss insurance with an insurer licensed to do business in this state.

(h) A copy of all contracts or other instruments that were used with administrators and producers during 1993 and 1994.

(i) Biographical affidavits for the trustees, plan administrators of the multiple employer welfare arrangement, officers and directors of the association, other persons acting in a fiduciary capacity and any third-party administrators performing services on behalf of the multiple employer welfare arrangement.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.30

The commissioner shall not issue a certificate of compliance to a self-funded or partially self-funded multiple employer welfare arrangement unless the employers participating in the multiple employer welfare arrangement are members of a bona fide trade, industrial, or professional association as described in subdivision (b) of Section 742.24.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.31

Each self-funded or partially self-funded multiple employer welfare arrangement transacting business in the state shall file all of the following with the commissioner:

(a) No later than May 15th of each calendar year or four months and 15 days after the end of each fiscal year not on a calendar year basis, financial statements audited by a certified public accountant, and no later than March 1 of each calendar year or 60 days after the end of each fiscal year not on a calendar year basis, an actuarial opinion rendered by a qualified actuary that satisfies the requirements of Section 10489.15. The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on any additional standards that the commissioner may, by regulation, prescribe. For the purposes of this section, “qualified actuary” means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in regulations of the commissioner. The qualified actuary shall be liable for damages to any person caused by his or her negligence or other tortious conduct.

(b) Within 60 days after the end of each fiscal quarter, unaudited financial statements, affirmed by an appropriate officer or agent of the multiple employer welfare arrangement.

(c) Within 60 days after the end of each fiscal quarter, a report certifying that the multiple employer welfare arrangement maintains cash or liquid assets in a claim reserve account sufficient to meet its contractual obligations and that it maintains a policy of aggregate and specific stop loss insurance.

(Amended by Stats. 2002, Ch. 357, Sec. 2. Effective January 1, 2003.)



742.32

The commissioner or any persons designated by the commissioner shall have the power to examine the affairs of any self-funded or partially self-funded multiple employer welfare arrangement and the association which established and maintains it, and for that purpose shall have access to all books, records, and documents that relate to the business of the multiple employer welfare arrangement, and may examine under oath its trustees, officers, agents, and employees in relation to the affairs, transactions, and condition of the multiple employer welfare arrangement.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.33

Books, records, and documents pertaining to the business of the multiple employer welfare arrangement shall be maintained by the administrator for a period of five years. “Administrator,” as used in this section, has the same meaning as that contained in Section 1002(16)(A) of Title 29 of the United States Code.

(Amended by Stats. 1997, Ch. 17, Sec. 85. Effective January 1, 1998.)



742.34

(a) The following notice shall be provided to employers and employees who obtain coverage from a multiple employer welfare arrangement:

NOTICE

(A) THE MULTIPLE EMPLOYER WELFARE ARRANGEMENT IS NOT AN INSURANCE COMPANY AND DOES NOT PARTICIPATE IN ANY OF THE GUARANTEE FUNDS CREATED BY CALIFORNIA LAW. THEREFORE, THESE FUNDS WILL NOT PAY YOUR CLAIMS OR PROTECT YOUR ASSETS IF A MULTIPLE EMPLOYER WELFARE ARRANGEMENT BECOMES INSOLVENT AND IS UNABLE TO MAKE PAYMENTS AS PROMISED.

(B) THE HEALTH CARE BENEFITS THAT YOU HAVE PURCHASED OR ARE APPLYING TO PURCHASE ARE BEING ISSUED BY A MULTIPLE EMPLOYER WELFARE ARRANGEMENT THAT IS LICENSED BY THE STATE OF CALIFORNIA.

(C) FOR ADDITIONAL INFORMATION ABOUT THE MULTIPLE EMPLOYER WELFARE ARRANGEMENT YOU SHOULD ASK QUESTIONS OF YOUR TRUST ADMINISTRATOR OR YOU MAY CONTACT THE CALIFORNIA DEPARTMENT OF INSURANCE AT ________.

(b) Each multiple employer welfare arrangement should include the department’s current “800” consumer service telephone number in the blank provided in paragraph (C) of this notice.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.35

The department may conduct an examination of the financial condition of a self-funded or partially self-funded multiple employer welfare arrangement, and if it determines that the multiple employer welfare arrangement’s financial condition does not comply with the requirements of this article, the department may apply any remedies authorized by this code.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.36

Subject to the annual fee provisions of Section 742.39, every certificate of compliance shall be for an indefinite term and shall expire with the expiration or termination of the existence of the holder thereof. Notwithstanding the provisions of this section, whenever the commissioner shall determine, after notice and hearing, that any person to whom the certificate has been issued is in arrears to the state or to any county or city in the state for fees, licenses, taxes, assessments, fines, or penalties, accrued on business transacted in the state, or is otherwise in default for failure to comply with any of the laws of this state regarding the governmental control of the person by the state, the commissioner may order the certificate holder to comply with those requirements within 30 days of that determination. If the certificate of compliance holder fails to comply within that period, the certificate of compliance may then be revoked, unless the commissioner’s order is stayed by a court of appropriate jurisdiction.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.37

(a) The commissioner may suspend the certificate of compliance of a holder thereof for not exceeding one year whenever he or she finds, after proper hearing following notice, that the person engages in any of the following practices:

(1) Conducting its business fraudulently.

(2) Not carrying out its contracts in good faith.

(3) Habitually and as a matter of ordinary practice and custom compelling claimants under policies, or liability judgment creditors of the certificate of compliance holder, to either accept less than the amount due under the terms of its contracts or resort to litigation against the certificate of compliance holder to secure the payment of the amount due.

(b) The order of suspension shall prescribe the period of each suspension.

(c) Proceedings under this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that the hearings shall be conducted by administrative law judges chosen under Section 11502 or appointed by the commissioner.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.38

The commissioner, in any proceeding under Section 742.37 for any of the violations specified in that section, may by alternative order permit the holder of that certificate of compliance to elect in writing to pay a specified money penalty, within a specified time, in lieu of the suspension of its certificate of compliance. If the holder so elects, the sum of money specified shall be paid to the commissioner for use of the state, and shall not exceed fifty-five thousand dollars ($55,000). If the holder so electing fails to pay the specified sum within the specified time, the commissioner shall, unless his or her order is stayed, put in effect the alternatives specified in his or her order.

All money received by the commissioner pursuant to this section shall, when appropriated for that purpose by the Legislature, be available for expenditure by the commissioner in accordance with law in administration and enforcement of this code and other insurance laws.

The authority vested in the commissioner by this section shall be additional to and not in lieu of any other authority to enforce any penalties, fines or forfeitures, denials, suspensions, restrictions, or revocations of certificates of compliance unless otherwise authorized by law.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.39

The commissioner shall require the payment of three thousand five hundred dollars ($3,500) in advance as a fee for filing an application for each certificate of compliance. Notwithstanding Section 742.36, each holder of a certificate of compliance of indefinite term shall owe and pay an annual fee of two hundred eighty-three dollars ($283) in advance on account of the certificate until final expiration. In addition, each holder of a certificate of compliance of indefinite term shall owe and pay an annual fee of two hundred eighty-one dollars ($281) for filing of financial information. These fees shall be for annual periods commencing on July 1 of each year and ending on June 30 of each year, and shall be due on each March 1 and be delinquent on and after April 1.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.40

(a) A multiple employer welfare arrangement shall offer health care coverage benefits to any new eligible person and his or her dependents under terms and conditions no less favorable to those offered to their employers’ existing employees and their dependents, if the newly eligible person had health care benefit coverage with either the same or a different multiple employer welfare arrangement within 31 days. The new coverage shall comply with existing eligibility rules of the multiple employer welfare arrangement.

(b) A multiple employer welfare arrangement shall comply with the requirements set forth in Sections 10198.7 and 10198.9.

(c) Notwithstanding any other provision of law, commencing January 1, 2014, a multiple employer welfare arrangement shall not offer, market, represent, or sell any product, contract, or discount arrangement as minimum essential coverage or as compliant with the essential health benefits requirement under the federal Patient Protection and Affordable Care Act, unless it meets the applicable requirements under that act.

(Amended by Stats. 2012, Ch. 266, Sec. 1. Effective January 1, 2013.)



742.405

(a) No multiple employer welfare arrangement shall refuse to enroll any person or accept any person as a subscriber or renew any person as a subscriber after appropriate application on the basis of a person’s genetic characteristics that may, under some circumstances, be associated with disability in that person or that person’s offspring. No multiple employer welfare arrangement shall require a higher rate or charge, or offer or provide different terms, conditions, or benefits, on the basis of a person’s genetic characteristics that may, under some circumstances, be associated with disability in that person or that person’s offspring than is at that time required of any other individual in an otherwise identical classification, nor shall any multiple employer welfare arrangement make or require any rebate, discrimination, or discount upon the amount to be paid or the service to be rendered under the arrangement because the person carries those traits.

(b) No multiple employer welfare arrangement shall seek information about a person’s genetic characteristics for any nontherapeutic purpose.

(c) No discrimination shall be made in the fees or commissions of a solicitor or solicitor firm for an enrollment or a subscription or the renewal of an enrollment or subscription of any person on the basis of a person’s genetic characteristics that may, under some circumstances, be associated with disability in that person or that person’s offspring.

(d) “Genetic characteristics” as used in this section shall have the same meaning as defined in Section 10123.3.

(Amended by Stats. 1998, Ch. 521, Sec. 3. Effective January 1, 1999.)



742.407

(a) This section shall apply to the disclosure of genetic test results contained in an applicant or enrollee’s medical records by a multiple employer welfare arrangement.

(b) Any person who negligently discloses results of a test for a genetic characteristic to any third party in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization as described in subdivision (g), shall be assessed a civil penalty in an amount not to exceed one thousand dollars ($1,000) plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(c) Any person who willfully discloses the results of a test for a genetic characteristic to any third party in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization as described in subdivision (g), shall be assessed a civil penalty in an amount not less than one thousand dollars ($1,000) and no more than five thousand dollars ($5,000) plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(d) Any person who willfully or negligently discloses the results of a test for a genetic characteristic to a third party in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization as described in subdivision (g), that results in economic, bodily, or emotional harm to the subject of the test, is guilty of a misdemeanor punishable by a fine not to exceed ten thousand dollars ($10,000).

(e) In addition to the penalties listed in subdivisions (b) and (c), any person who commits any act described in subdivision (b) or (c) shall be liable to the subject for all actual damages, including damages for economic, bodily, or emotional harm which is proximately caused by the act.

(f) Each disclosure made in violation of this section is a separate and actionable offense.

(g) The applicant’s “written authorization,” as used in this section, shall satisfy the following requirements:

(1) Is written in plain language.

(2) Is dated and signed by the individual or a person authorized to act on behalf of the individual.

(3) Specifies the types of persons authorized to disclose information about the individual.

(4) Specifies the nature of the information authorized to be disclosed.

(5) States the name or functions of the persons or entities authorized to receive the information.

(6) Specifies the purposes for which the information is collected.

(7) Specifies the length of time the authorization shall remain valid.

(8) Advises the person signing the authorization of the right to receive a copy of the authorization. Written authorization is required for each separate disclosure of the test results, and the authorization shall set forth the person or entity to whom the disclosure would be made.

(h) This section shall not apply to disclosures required by the Department of Health Services necessary to monitor compliance with Chapter 1 (commencing with Section 124975) of Part 5 of Division 106 of the Health and Safety Code, nor to disclosures required by the Department of Managed Health Care necessary to administer and enforce compliance with Section 1374.7 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 857, Sec. 54. Effective January 1, 2001.)



742.41

All employer groups who have health care coverage benefits provided by a multiple employer welfare arrangement for their employees and their dependents, regardless of individual condition or history of that employee and their dependents, shall continue to provide coverage thereunder pursuant to the terms and conditions of their multiple employer welfare arrangement, subject to only cancellation for nonpayment of contribution, or in the event of the termination of the multiple employer welfare arrangement.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.42

The provisions of this code governing domestic incorporated insurers, their business, and their contracts shall, so far as applicable and not inconsistent, govern multiple employer welfare arrangements subject to this article and the business and contracts of these multiple employer welfare arrangements, except that these multiple employer welfare arrangements, their business, and their contracts shall not be subject to Article 14.7 (commencing with Section 1067) of Chapter 1 of Part 2 of Division 1. There shall be a rebuttable presumption that any provision of this code is applicable to multiple employer welfare arrangements.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.425

The provisions of this article shall not apply to multiple employer welfare arrangements as defined in Section 1144(b)(6)(D) of Title 29 of the United States Code.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)



742.43

The commissioner may adopt reasonable rules and regulations for the implementation and administration of this article.

(Added by Stats. 1994, Ch. 1082, Sec. 1. Effective January 1, 1995.)






ARTICLE 5 - Unlawful Referrals

750

(a) Except as provided in Section 750.5, any person acting individually or through his or her employees or agents, who engages in the practice of processing, presenting, or negotiating claims, including claims under policies of insurance, and who offers, delivers, receives, or accepts any rebate, refund, commission, or other consideration, whether in the form of money or otherwise, as compensation or inducement to or from any person for the referral or procurement of clients, cases, patients, or customers, is guilty of a crime.

(b) A violation of subdivision (a) is punishable upon a first conviction by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not exceeding fifty thousand dollars ($50,000), or by both that imprisonment and fine. A second or subsequent conviction is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or by that imprisonment and a fine of fifty thousand dollars ($50,000).

(c) Nothing in this section shall prohibit a licensed collection or lien agency from receiving a commission on the collection of delinquent debts nor prohibits the agency from paying its employees a commission for obtaining clients seeking collection on delinquent debts.

(d) Nothing in this section is intended to limit, restrict, or in any way apply to, the rebating of commissions by insurance agents or brokers, as authorized by Proposition 103, enacted by the people at the November 8, 1988, general election.

(Amended by Stats. 2011, Ch. 15, Sec. 206. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



750.4

Section 750 of the Insurance Code, Sections 3215 and 3219 of the Labor Code, and Section 549 of the Penal Code shall not apply to any person, corporation, partnership, association, or firm, that is operating under both of the following circumstances:

(a) On behalf of an insurer or self-insured person, company, association, or group.

(b) Pursuant to, and within the scope of, a certificate of consent issued pursuant to Section 3702.1 of the Labor Code or pursuant to, and within the scope of, a license issued pursuant to Article 3 (commencing with Section 14020) of Chapter 1 of Division 5.

(Amended by Stats. 2006, Ch. 538, Sec. 452. Effective January 1, 2007.)



750.5

Nothing in Section 750 of the Insurance Code, Section 549 of the Penal Code, or Section 3215 of the Labor Code shall be construed to prevent an attorney or law firm from the following:

(a) Dividing fees for legal services with a lawyer under circumstances expressly permitted by Rule 2-200 of the Rules of Professional Conduct of the State Bar.

(b) Offering or giving an incidental nonmonetary gift or gratuity to a person who has made a recommendation resulting in the employment of the attorney or law firm, provided that the gift or gratuity was not offered in consideration of any promise, agreement, or understanding that the gift or gratuity would be forthcoming or that referrals would be made or encouraged in the future.

(c) Offering or giving a bonus to an employee who has made a referral or recommendation resulting in the employment of the attorney or law firm, provided that the bonus was not offered in consideration of any promise, agreement, or understanding that the bonus would be forthcoming or that referrals or recommendations would be made or encouraged in the future.

(Amended by Stats. 1993, Ch. 120, Sec. 2.7. Effective July 16, 1993.)



753

(a) It is unlawful for any insurance agent or broker, or any insurance solicitor employed thereby, to receive any financial benefit from an automobile repair facility or any other form of direct or indirect consideration from any person for referring insureds to that person or that person’s designee for vehicle repairs covered under the automobile comprehensive coverage, property damage coverage, or automobile collision coverage, of an insurance policy issued through the insurance agent or broker or by an insurer represented by the insurance agent.

(b) Subdivision (a) applies with respect to commercial and noncommercial policies of automobile insurance.

(c) For purposes of this section, “financial benefit” means the receiving of any commission or gratuity, discount on repair costs, free repairs, or employment by a repair facility.

(Added by Stats. 1989, Ch. 372, Sec. 1. Effective September 12, 1989.)



754

(a) It is unlawful for any person to solicit, receive, offer, or pay any referral fee for the referral of an individual for the furnishing of services or goods for which the person knows or should have known whole or partial reimbursement is or may be made, directly or indirectly, by any insurer. As used in this section, a referral fee is a fee paid by a person furnishing goods or services to another in return for the referral of an individual to that person for the furnishing of services or goods. It includes any referral fee, kickback, bribe, or rebate, whether made directly or indirectly, overtly or covertly, or in cash or in kind. This subdivision does not apply to any of the following:

(1) Discounts or similar reductions in prices.

(2) Referral fees between attorneys if legal services are provided pursuant to a contingency fee arrangement if any referral fee is consistent with the Rules of Professional Conduct of the State Bar of California.

(b) This section applies to all forms of insurance covering a motor vehicle, including commercial and personal lines, and comprehensive coverage, property damage coverage, collision coverage, and liability coverage.

(c) A violation of this section is a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000) for each violation. Proceedings to enforce this section may be brought by any district attorney or other prosecuting attorney.

(Added by Stats. 1990, Ch. 255, Sec. 1.)






ARTICLE 5.1 - Unlawful Practices

755

If at the time of the solicitation and issuance of a policy of life or disability insurance, or of a surety bond which by its terms continues until canceled, a person may lawfully receive commissions on it, that person, or in the event of that person’s death, his or her estate or heirs may continue to receive commissions on it during the continuance in force or renewal of the policy or bond without being licensed under the provisions of Chapter 5 (commencing with Section 1621) of Part 2 if all of the following requirements are met:

(a) The recipient does not transact insurance in connection with the policy or bond while not so licensed.

(b) The payment is made pursuant to a contract entered into, before that solicitation and issuance, between the insurer paying or allowing the commission and that person.

(Added by Stats. 1989, Ch. 1099, Sec. 1. Effective September 30, 1989.)



756

When the premium on a policy insuring an employer is based upon the amount or segregation of the employer’s payroll, and the employer, personally or knowingly through his or her employee, procures a lower premium by willfully misrepresenting the amount or segregation, that misrepresentation is an unlawful act as to the employer.

In addition to any penalty provided by law, the employer in that case is liable to the state in an amount 10 times the difference between the lower premium paid and the premium properly payable. The commissioner shall collect the amount so payable and may bring a civil action in his or her name as commissioner to enforce collection unless the misrepresentation is made to, and the lower premium procured from the State Compensation Insurance Fund. In the latter case the liability to the state under this section shall be enforced in a civil action in the name of the State Compensation Insurance Fund and any amount so collected shall become a part of that fund.

(Added by Stats. 1989, Ch. 1099, Sec. 1. Effective September 30, 1989.)



757

When a statement of the amount or segregation of a payroll is materially false, and an insurer, through a person employed by it in a managerial capacity, accepts the statement as the basis for the premium on a policy, the acceptance is an unlawful act if the accepting employee knows of the falsity.

(Added by Stats. 1989, Ch. 1099, Sec. 1. Effective September 30, 1989.)



758

(a) It is unlawful for an insurer to require an auto body repair shop registered pursuant to Sections 9884 and 9889.52 of the Business and Professions Code, as a condition of participation in the insurer’s direct repair program, to pay for the cost of an insured’s rental vehicle that is replacing an insured vehicle damaged in an accident, or to pay for the towing charges of the insured with respect to that accident. However, the insurer and the auto body repair shop may agree in writing to terms and conditions under which the rental vehicle charges become the responsibility of the auto body repair shop when the shop fails to complete work within the agreed-upon time for repair of the damaged vehicle.

(b) A registered auto body repair shop that is denied participation in an insurer’s direct repair program may report a denial to the department, which shall maintain a record of all those denials for the purposes of gathering market conduct information. An insurer, upon the request of the department, shall disclose the fact that a denial was made.

(c) Any insurer that conducts an auto body repair labor rate survey to determine and set a specified prevailing auto body rate in a specific geographic area shall report the results of that survey to the department, which shall make the information available upon request. The survey information shall include the names and addresses of the auto body repair shops and the total number of shops surveyed.

(Added by Stats. 2000, Ch. 867, Sec. 15. Effective January 1, 2001.)



758.5

(a) No insurer shall require that an automobile be repaired at a specific automotive repair dealer, as defined in Section 9880.1 of the Business and Professions Code.

(b) (1) No insurer shall suggest or recommend that an automobile be repaired at a specific automotive repair dealer unless either of the following applies:

(A) A referral is expressly requested by the claimant.

(B) The claimant has been informed in writing of the right to select the automotive repair dealer.

(2) An insurer may provide the claimant with specific truthful and nondeceptive information regarding the services and benefits available to the claimant during the claims process. This may include, but is not limited to, information about the repair warranties offered, the type of replacement parts to be used, the anticipated time to repair the damaged vehicle, and the quality of the workmanship available to the claimant.

(3) If an insurer’s recommendation of an automotive repair dealer is accepted by the claimant, the insurer shall cause the damaged vehicle to be restored to its condition prior to the loss at no additional cost to the claimant other than as stated in the policy or as is otherwise allowed by law. If the recommendation of an automotive repair dealer is done orally, and if the oral recommendation is accepted by the claimant, the insurer shall provide the information contained in this paragraph, as noted in the statement below, to the claimant at the time the recommendation is made. The insurer shall mail or provide the notice required by this paragraph within five calendar days from the acceptance of the recommendation. The written notice required by this paragraph shall include the following statement plainly printed in no less than 10-point type in a separate and freestanding document:

“WE ARE PROHIBITED BY LAW FROM REQUIRING THAT REPAIRS BE DONE AT A SPECIFIC AUTOMOTIVE REPAIR DEALER. YOU ARE ENTITLED TO SELECT THE AUTO BODY REPAIR SHOP TO REPAIR DAMAGE COVERED BY US. WE HAVE RECOMMENDED AN AUTOMOTIVE REPAIR DEALER THAT WILL REPAIR YOUR DAMAGED VEHICLE. WE RECOMMEND YOU CONTACT ANY OTHER AUTOMOTIVE REPAIR DEALER YOU ARE CONSIDERING TO CLARIFY ANY QUESTIONS YOU MAY HAVE REGARDING SERVICES AND BENEFITS. IF YOU AGREE TO USE OUR RECOMMENDED AUTOMOTIVE REPAIR DEALER, WE WILL CAUSE THE DAMAGED VEHICLE TO BE RESTORED TO ITS CONDITION PRIOR TO THE LOSS AT NO ADDITIONAL COST TO YOU OTHER THAN AS STATED IN THE INSURANCE POLICY OR AS OTHERWISE ALLOWED BY LAW. IF YOU EXPERIENCE A PROBLEM WITH THE REPAIR OF YOUR VEHICLE, PLEASE CONTACT US IMMEDIATELY FOR ASSISTANCE.”

(c) Except as provided in subparagraph (A) of paragraph (1) of subdivision (b), or as to information of the kind authorized by paragraph (2) of subdivision (b), after the claimant has chosen an automotive repair dealer, the insurer shall not suggest or recommend that the claimant select a different automotive repair dealer.

(d) Any insurer that, by the insurance contract, suggests or recommends that an automobile be repaired at a particular automotive repair dealer shall also do both of the following:

(1) Prominently disclose the contractual provision in writing to the insured at the time the insurance is applied for and at the time the claim is acknowledged by the insurer.

(2) If the claimant elects to have the vehicle repaired at the shop of his or her choice, the insurer shall not limit or discount the reasonable repair costs based on charges that would have been incurred had the vehicle been repaired by the insurer’s chosen shop.

(e) For purposes of this section, “claimant” means a first-party claimant or insured, or a third-party claimant who asserts a right of recovery for automotive repairs under an insurance policy.

(f) The powers of the commissioner to enforce this section shall include those granted in Article 6.5 (commencing with Section 790) of Chapter 1 of Part 2 of Division 1.

(g) The changes to this section made by the act enacted during the 2009–10 Regular Session that amended this section shall only apply to actions filed on or after January 1, 2010.

(Amended by Stats. 2009, Ch. 387, Sec. 1. Effective January 1, 2010.)



758.6

Insurers shall not engage in capping. For the purposes of this section, “capping” means offering or paying an amount that is unrelated to a methodology used in determining paint and materials charges that is accepted by automobile repair shops and insurers.

(Added by Stats. 2008, Ch. 526, Sec. 2. Effective January 1, 2009.)



758.7

An insurer, upon receiving notice from an insured, shall reimburse any fees and extra premium charged to an insured due to a late premium payment or a lapse in coverage under the policy if the late payment or lapse in coverage was the result of fraud committed by an agent or broker licensed pursuant to this code and one of the following has occurred:

(a) The agent or broker has been convicted of fraudulent activity in court.

(b) An administrative penalty has been imposed on the agent or broker for fraudulent activity.

(c) The agent or broker has been charged with fraud in court or in an administrative action and has agreed to plead guilty to a lesser charge for the fraudulent activity of which he or she is accused.

(Added by Stats. 2004, Ch. 160, Sec. 1. Effective January 1, 2005.)






ARTICLE 5.2 - Consumer Protection in Sales of Insurance by or Through Depository Institutions

759

This article establishes consumer protections in connection with retail sales practices, solicitations, advertising, or offers of any insurance product or annuity to a consumer by either of the following:

(a) Any depository institution, as defined in subdivision (b) of Section 760.

(b) Any person who is engaged in those activities at an office of a depository institution or on behalf of a depository institution.

(Added by Stats. 2002, Ch. 203, Sec. 2. Effective January 1, 2003.)



760

As used in this article, the following terms have the following meanings:

(a) “Affiliate” has the same meaning as defined in Section 1215.

(b) “Depository institution” means any of the following:

(1) National banks, operating subsidiaries of a national bank, and federal branches or agencies of a foreign bank, as defined in Section 1 of the International Banking Act of 1978 (12 U.S.C. Sec. 3101 et seq.), in the case of institutions supervised by the Office of the Comptroller of the Currency.

(2) State member banks in the case of the Board of Governors of the Federal Reserve System.

(3) State nonmember banks in the case of the Federal Deposit Insurance Corporation (FDIC).

(4) Savings associations and operating subsidiaries of savings associations, in the case of the Office of Thrift Supervision.

(c) “Company” means any corporation, partnership, business trust, association, or similar organization, or any other trust, other than a trust that by its terms must terminate within 25 years or not later than 21 years and 10 months after the death of individuals living on the effective date of the trust. “Company” does not include any corporation the majority of the shares of which are owned by the United States or by any state, or a qualified family partnership, as defined in paragraph (10) of subsection (o) of Section 2 of the federal Bank Holding Company Act of 1956, as amended (12 U.S.C. Sec. 1841(o)(10)).

(d) “Consumer” means an individual who purchases, applies to purchase, or is solicited to purchase from a covered person insurance products or annuities primarily for personal, family, or household purposes.

(e) “Control” has the same meaning as defined in Section 1215.

(f) (1) “Covered person” means either of the following:

(A) A depository institution.

(B) Another person only when the person sells, solicits, advertises, or offers an insurance product or annuity to a consumer at an office of a depository institution, or on behalf of a depository institution.

(2) For purposes of this definition, activities on behalf of a depository institution include activities pursuant to which a person, whether at an office of the depository institution or at another location, sells, solicits, advertises, or offers an insurance product or annuity and where at least one of the following applies:

(A) The person represents to a consumer that the sale, solicitation, advertisement, or offer of any insurance product or annuity is by or on behalf of the depository institution.

(B) The depository institution refers a consumer to a seller of insurance products or annuities and the institution has a contractual arrangement to receive commissions or fees derived from a sale of an insurance product or annuity resulting from that referral.

(C) Documents evidencing the sale, solicitation, advertising, or offer of an insurance product or annuity identify or refer to the depository institution.

(g) “Electronic media” includes any means for transmitting messages electronically between a covered person and a consumer in a format that allows visual text to be displayed on equipment such as a personal computer monitor.

(h) “Office” means the premises of a depository institution where retail deposits are accepted from the public.

(i) “Subsidiary” has the same meaning as defined in Section 1215.

(Added by Stats. 2002, Ch. 203, Sec. 2. Effective January 1, 2003.)



761

(a) A covered person shall not engage in any practice that would lead a consumer to believe that an extension of credit, in violation of subsection (b) of Section 106 of the federal Bank Holding Company Act Amendments of 1970 (12 U.S.C. Sec. 1972), is conditional upon either of the following:

(1) The purchase of an insurance product or annuity from the depository institution or any of its affiliates.

(2) An agreement by the consumer not to obtain, or a prohibition on the consumer from obtaining, an insurance product or annuity from an affiliated entity.

(b) A covered person shall not engage in any practice or use any advertisement at any office of, or on behalf of, the depository institution or a subsidiary of the depository institution that could mislead any person or otherwise cause a reasonable person to reach an erroneous belief with respect to any of the following:

(1) The fact that any insurance product or annuity sold or offered for sale by a covered person or any subsidiary of the depository institution is not backed by the federal government or the depository institution, or the fact that the insurance product or annuity is not insured by the Federal Deposit Insurance Corporation.

(2) In the case of an insurance product or annuity that involves investment risk, the fact that there is an investment risk, including the potential that principal may be lost and that the product may decline in value.

(3) In the case of a depository institution or subsidiary of the depository institution at which insurance products or annuities are sold or offered for sale, the fact that:

(A) The approval of an extension of credit to the consumer by the depository institution or subsidiary may not be conditioned on the purchase of an insurance product or annuity by the consumer from the depository institution or a subsidiary of the depository institution.

(B) The consumer is free to purchase the insurance product or annuity from another source.

(Added by Stats. 2002, Ch. 203, Sec. 2. Effective January 1, 2003.)



762

(a) In connection with the initial purchase of an insurance product or annuity by a consumer from a covered person, a covered person shall disclose to the consumer, except to the extent the disclosure would not be accurate, all of the following:

(1) That the insurance product or annuity is not a deposit or other obligation of, or guaranteed by, the depository institution or an affiliate of the depository institution.

(2) That the insurance product or annuity is not insured by the Federal Deposit Insurance Corporation or any other agency of the United States, the depository institution, or, if applicable, an affiliate of the depository institution.

(3) In the case of an insurance product or annuity that involves an investment risk, that there is investment risk associated with the product, including the possible loss of value.

(b) In the case of an application for credit in connection with which an insurance product or annuity is solicited, offered, or sold, a covered person shall disclose that the depository institution may not condition an extension of credit on either of the following:

(1) The consumer’s purchase of an insurance product or annuity from the depository institution or any of its affiliates.

(2) The consumer’s agreement not to obtain, or a prohibition on the consumer from obtaining, an insurance product or annuity from an unaffiliated entity.

(c) (1) The disclosures required by subdivision (a) shall be provided orally and in writing during any solicitation of an insurance product or annuity to a consumer. The disclosures required by subdivision (b) shall also be made orally and in writing at the time the consumer applies for an extension of credit in connection with which an insurance product or annuity will be solicited, offered, or sold.

(2) If a sale of an insurance product or annuity is conducted by mail, a covered person is not required to make the oral disclosures required by subdivision (a). If a covered person takes an application for credit by mail, the covered person is not required to make the oral disclosures required by subdivision (b).

(3) If the sale of an insurance product or annuity is conducted by telephone, a covered person shall provide the written disclosure required by subdivision (a) by mail within three business days, beginning on the first business day after the sale, but excluding Sundays and the legal public holidays specified in subsection (a) of Section 6103 of Title 5 of the United States Code.

(4) Subject to the requirements of subsection (c) of Section 101 of the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001(c)), a covered person may provide the written disclosures required by subdivisions (a) and (b) through electronic media instead of paper, if the consumer affirmatively consents to receiving the disclosures electronically and if the disclosures are provided in a format that the consumer may retain or obtain later, for example, through printing or storing electronically by downloading. Any disclosures required by subdivision (a) or (b) that are provided by electronic media are not required to be provided orally.

(5) The disclosures provided shall be conspicuous, simple, direct, readily understandable, and designed to call attention to the nature and significance of the information provided. For example, a covered person may use the following disclosures in visual media, including television, broadcasting, ATM screens, billboards, signs, posters, and written advertisements and promotional materials, as appropriate and consistent with subdivisions (a) and (b):

(A) “NOT A DEPOSIT.”

(B) “NOT FDIC-INSURED.”

(C) “NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY.”

(D) “NOT GUARANTEED BY THE BANK (OR SAVINGS ASSOCIATION).”

(E) “MAY GO DOWN IN VALUE.”

(6) (A) A covered person shall provide the disclosures required by subdivisions (a) and (b) in a meaningful form. Examples of the types of methods that could call attention to the nature and significance of the information provided include all of the following:

(i) A plain language heading to call attention to the disclosure.

(ii) A typeface and type size that are easy to read.

(iii) Wide margins and ample line spacing.

(iv) Boldface or italics for key words.

(v) Distinctive type style, and graphic devices, such as shading or sidebars, when the disclosures are combined with other information.

The disclosures required by subdivisions (a) and (b) shall be in the same language as principally used in any oral solicitation leading to the execution of the purchase by the consumer of the insurance product or annuity.

(B) A covered person has not provided the disclosures in a meaningful form if the covered person merely states to the consumer that the required disclosures are available in printed material, but does not provide the printed material when required and does not orally disclose the information to the consumer when required.

(C) With respect to disclosures made through electronic media for which paper or oral disclosures are not required, the disclosures are not meaningfully provided if the consumer may bypass the visual text of the disclosures before purchasing an insurance product or annuity.

(7) A covered person shall obtain from the consumer, at the time the consumer receives the disclosures required by subdivisions (a) and (b), or at the time of initial purchase by the consumer of the insurance product or annuity, a written acknowledgment by the consumer that the consumer received the disclosures. A covered person may permit a consumer to acknowledge receipt of the disclosures electronically or in paper form. If the disclosures required under subdivisions (a) and (b) are provided in connection with a transaction that is conducted by telephone, a covered person shall do the following:

(A) Obtain an oral acknowledgment of receipt of the disclosures and maintain sufficient documentation to show that the acknowledgment was given.

(B) Make reasonable efforts to obtain a written acknowledgment from the consumer.

(d) The disclosures described in subdivision (a) are required in advertisements and promotional material for insurance products or annuities unless the advertisements or promotional material are of a general nature describing or listing the services or products offered by the depository institution.

(Added by Stats. 2002, Ch. 203, Sec. 2. Effective January 1, 2003.)



763

(a) A depository institution shall, to the extent practicable, keep the area where the depository institution conducts transactions involving insurance products or annuities physically segregated from areas where retail deposits are routinely accepted from the general public, identify the areas where insurance products or annuity sales activities occur, and clearly delineate and distinguish, with appropriate signage, those areas from the areas where the depository institution’s retail deposit-taking activities occur.

(b) Any person who accepts deposits from the public in an area where those transactions are routinely conducted in the depository institution may refer a customer who seeks to purchase an insurance product or an annuity to a qualified person who sells that product only if the person making the referral receives no more than a one-time nominal fee of a fixed dollar amount for each referral that does not depend on whether the referral results in a transaction.

(Added by Stats. 2002, Ch. 203, Sec. 2. Effective January 1, 2003.)



764

A depository institution may not permit any person to sell or offer for sale any insurance product or annuity in any part of its office or on its behalf, unless the person is at all times appropriately qualified and licensed as required by this code with regard to the specific products being sold or recommended.

(Added by Stats. 2002, Ch. 203, Sec. 2. Effective January 1, 2003.)



765

The commissioner may adopt reasonable regulations necessary to administer this article.

(Added by Stats. 2002, Ch. 203, Sec. 2. Effective January 1, 2003.)






ARTICLE 5.3 - Agents and Brokers

769

(a) After a written agency or written brokerage contract, where the broker-agent represents the insurer, has been in effect for at least one year, it shall not be terminated or amended by an insurer, except by mutual agreement, unless 120 days’ advance written notice has been given by the insurer to the broker-agent.

(b) The advance notice required by this section does not apply if the broker-agent has done any of the following:

(1) Exceeded his or her binding authority under the agency or brokerage contract.

(2) Violated the written underwriting rules or regulations of the insurer, a copy of which has been provided to the broker-agent, which misleads the insurer concerning the nature or extent of a risk.

(3) Failed to comply with the fiduciary requirements set forth in Section 1733, 1734, 1734.5, or 1735.

(4) Failed, either within 10 days after written notice upon failure to remit funds within the time limits set forth in the agency or brokerage contract or within 30 days after written demand if the agency or brokerage contract does not set forth time limits, to remit funds due and owing to the insurer.

(5) Had his or her license suspended or revoked by the commissioner.

(6) Engaged in fraudulent acts affecting his or her relationship with the insurer or its insureds.

(7) Transferred ownership, control, or servicing of policies written with the insurer to another insurer, or to an entity directly or indirectly owned or controlled by an insurer or to an entity directly or indirectly owning or controlling an insurer.

(c) When a broker-agent’s contract is terminated as provided by this section, the rights, duties, and obligations set forth in the terminated contract of the broker-agent having property rights in renewals shall continue solely with respect to policies then in force or renewed as provided by this section until those policies are canceled in accordance with law, placed by the broker-agent with another insurer, or have expired. The broker-agent’s authority during the period following notice of termination of his or her contract shall be governed by the written contract between the broker-agent and the insurer, except that, after the receipt of the notice of termination, the broker-agent shall not bind new risks on behalf of the insurer, renew policies except as permitted by this section, or otherwise increase the obligation of the insurer, without the express approval of the insurer or in accordance with the terms of an existing policy.

(d) If a terminated broker-agent is unable, after making a good faith effort, to place existing policies with another insurer, the insurer then insuring the risk shall, at the broker-agent’s request, renew any insurance contract written by the broker-agent for the insurer for one policy term or a period of one year, whichever is shorter. Where the insurer is prohibited by subdivision (c) of Section 1861.03 from nonrenewing the risk, the insurer shall continue to compensate the broker-agent for servicing the policies written by the insurer prior to termination of the broker-agent relationship until the insurer can cancel or nonrenew the policyholder pursuant to statute or the broker-agent moves the policyholder to another insurer but, in no event, shall the insurer’s obligation to compensate the broker-agent exceed three years after termination of the broker-agent’s contract, unless otherwise provided by terms of the contract. The renewal shall be at the insurer’s premium rates in effect on the date of renewal and at prevailing commission rates for that class or line of business in effect on the date of renewal for broker-agents whose contracts are not terminated. An insurer shall not be precluded from paying a commission to a terminated broker-agent pursuant to this section at a level the insurer is paying at the time it provides notice to the broker-agent that it is terminating the contract or as set forth in the written agreement, providing that there has not been any unilateral change in the commission paid by the insurer within 180 days of the notice of the broker-agent’s termination. An insurer shall be allowed to subtract from the three-year time period provided to a broker-agent upon termination, the time period that elapsed during which the broker-agent is involved in a rehabilitation program with an insurer.

(e) (1) Notwithstanding any other provision of this section, no insurer shall be required to renew any policy of insurance or compensate a terminated broker-agent pursuant to the provisions of this section if any of the following apply:

(A) The broker-agent is no longer the broker-agent of record with respect to the policy, or the broker-agent has transferred ownership, control, or servicing of policies written with the insurer to another insurer or an entity owned or controlled, directly or indirectly, by another insurer or to an entity owning or controlling, directly or indirectly, another insurer.

(B) The broker-agent has died or has become unable to conduct his or her business affairs.

(C) The broker-agent has failed, either within 10 days after written demand upon failure to remit funds within the time limits set forth in the agency or brokerage contract or within 30 days after written demand if the agency or brokerage contract does not set forth time limits, to remit funds due and owing to the insurer.

(D) The broker-agent has failed to follow the written instructions of the insurer, a copy of which has been provided to the broker-agent, generally applicable to the renewal of policies.

(E) The commissioner has determined that the renewal of the policy would threaten the solvency of the insurer.

(F) The insurer suffers the withdrawal of reinsurance covering all or part of the risk and this withdrawal of reinsurance is likely to threaten, in the opinion of the commissioner, the financial integrity or solvency of the insurer.

(G) The insurer has withdrawn from the State of California in accordance with Sections 1070 to 1076, inclusive.

(2) Nothing in this subdivision shall be construed to authorize the nonrenewal of a good driver discount policy as defined and issued pursuant to the provisions of Sections 1861.02, 1861.025, and 1861.03.

(f) This section shall not apply to a life insurer, an agent of a life insurer, a disability insurer, a nonprofit hospital service plan, an agent of a disability insurer or nonprofit hospital service plan, an agent who is the employee of an insurer, or to an agent who, by contractual agreement either represents only one insurer or group of affiliated insurers or who is required by contract to submit risks to a specified insurer or group of affiliated insurers prior to submitting them to other insurers.

(g) This section does not apply to any management contract of a managing general agent as defined in Section 1735, but it shall continue to apply to any agency or brokerage contract of a managing general agent or any portion of a management contract authorizing a managing general agent to act in his or her capacity as an insurance agent as defined in Section 1621, or an insurance broker as defined in Section 1623.

(h) (1) For purposes of this section, a “rehabilitation program” shall include, but not be limited to, all of the following:

(A) Written communication to the broker-agent outlining the fact that the broker-agent is on rehabilitation status.

(B) Identification by the company of problem areas.

(C) Mutual agreement on performance objectives and specific dates for accomplishment.

(D) Length of rehabilitation plan to be negotiated, but not less than six months.

(2) For purposes of subdivision (d), a good faith effort is satisfied by a terminated broker-agent who markets his or her book of business to other insurers that underwrite the same or similar lines of insurance, consistent with the interests of the policyholders. An insurer who terminates a broker-agent shall be entitled to be informed of the marketing activity and to obtain copies of any correspondence reflecting these efforts. However, nothing in this section shall be interpreted to allow the insurer to require the terminated broker-agent to obtain written rejections of an agency appointment from other insurers, or written rejections from individual policyholders.

(i) An insurer that takes action, other than terminating the written agency or brokerage contract, solely for the purpose of avoiding the provisions of subdivision (a) shall be required to extend existing policies pursuant to the applicable provision of subdivision (d) if both of the following apply:

(1) The action is designed to impact only a specific agency or agencies and the business produced by them.

(2) The action results in the cancellation or nonrenewal of substantially all of the agency’s or agencies’ business.

(j) This section shall apply to written agency contracts becoming effective on or after January 1, 1987. The amendments to this section by the act adding this sentence also apply to any written agency contract amended after January 1, 1988.

(k) The amendments to this section made by the act adding this subdivision shall apply to any written brokerage contract becoming effective, or amended, on or after January 1, 1996.

(Amended by Stats. 1999, Ch. 753, Sec. 1. Effective January 1, 2000.)



769.2

(a) In determining the amount of an insurer’s rollback obligation pursuant to Section 1861.01 or any regulations promulgated to implement this section, each insurer shall be given full credit for all premium taxes, commissions, and brokerage expenses that the insurer actually paid during the rollback period. No insurer shall be required or permitted to seek, directly or indirectly, reimbursement from the state of any premium taxes paid on premiums earned during the rollback period or reimbursement from any employee or third-party contractor of an insurer of any compensation paid to them for services rendered during the rollback period.

(b) The provisions of this section and the findings and declarations in support thereof take effect immediately upon enactment and apply to any order, settlement agreement, consent decree, or any other resolution of an insurer’s rollback obligation pursuant to Section 1861.01 that occurs after the effective date of this section.

(c) Nothing in this section shall be deemed in any regulatory or judicial proceeding or for any other purpose to constitute legislative intent to endorse or approve any regulations on the issue of Proposition 103 rollback refunds.

(Repealed and added by Stats. 1993, Ch. 1248, Sec. 3. Effective October 11, 1993.)



769.55

(a) Notwithstanding any other provision of this code, for the purposes of Chapter 6 (commencing with Section 520) through Chapter 11 (commencing with Section 675), inclusive of Part 1 of Division 1, the obligation of an insurer to furnish any notice to its insured required by law may be carried out by an insurer’s general agent, provided, however, that an insurer’s delegation of a notice obligation to a general agent shall not limit or negate the insurer’s responsibility or liability if the general agent fails to provide the required notice.

(b) As used in this section, “general agent” means an individual licensed as a property broker-agent and licensed as a casualty broker-agent who, pursuant to a written contract with an admitted insurer, manages the transaction of one or more classes of insurance written by the insurer and has the power to (1) appoint, supervise, and terminate local agents, (2) accept or decline risks, and (3) collect premium moneys from producing broker-agents.

(c) Nothing in this section shall provide an exemption from Article 5.4 (commencing with Section 769.80) to any property broker-agent and casualty broker-agent who is otherwise subject to that article.

(Amended by Stats. 2011, Ch. 411, Sec. 4. Effective January 1, 2012.)






ARTICLE 5.4 - Managing General Agents

769.80

This act shall be known and may be cited as the Managing General Agents Act.

(Added by Stats. 1991, Ch. 686, Sec. 1.)



769.81

As used in this article:

(a) “Actuary” means a person who is a member in good standing of the American Academy of Actuaries, the Casualty Actuarial Society, or the Society of Actuaries, and is qualified to sign a statement of actuarial opinion on loss reserves.

(b) “Insurer” means any person, firm, association, or corporation duly licensed as an insurer and operating under a certificate of authority in this state.

(c) “Managing General Agent” (MGA) means any person, firm, association, partnership, or corporation who negotiates and binds ceding reinsurance contracts on behalf of an insurer or manages all or part of the insurance business of an insurer (including the management of a separate division, department or underwriting office) and acts as an agent for that insurer whether known as an MGA, manager, or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than 5 percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following: (1) adjusts or pays claims in excess of an amount determined by the commissioner, or (2) negotiates reinsurance on behalf of the insurer.

Notwithstanding the above, the following persons shall not be considered as MGAs for the purposes of this act:

(1) An employee of the insurer.

(2) A United States manager of the United States branch of an alien insurer.

(3) An underwriting manager which, pursuant to contract, manages the insurance operations of the insurer, is under common control with the insurer, subject to the holding company regulatory act, and whose compensation is not based on the volume of premiums written.

(4) The attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney.

(d) “Underwrite” means the authority to accept or reject risk on behalf of the insurer.

(Added by Stats. 1991, Ch. 686, Sec. 1.)



769.82

(a) No producer shall act in the capacity of an MGA with respect to risks located in this state for an insurer that holds a certificate of authority unless that producer is licensed as a property broker-agent and casualty broker-agent, or as a life agent in this state.

(b) No producer shall act in the capacity of an MGA representing an insurer domiciled in this state with respect to risks located outside this state unless that producer is licensed as a property broker-agent and casualty broker-agent, or as a life agent in this state.

(c) The commissioner may require a fidelity bond in an amount acceptable to him or her for the protection of the insurer.

(d) The commissioner may require the MGA to maintain an errors and omissions policy. If a policy is not generally available at a reasonable cost, the commissioner may, by rule, suspend the requirement of this subdivision until that coverage becomes generally available at a reasonable cost.

(Amended by Stats. 2011, Ch. 411, Sec. 5. Effective January 1, 2012.)



769.83

No producer acting in the capacity of an MGA shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and where both parties share responsibility for a particular function, specifies the division of such responsibilities, and which contains the following minimum provisions:

(a) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of any dispute regarding the cause for termination.

(b) The MGA shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(c) All funds collected for the account of an insurer shall be held by the MGA in a fiduciary capacity in a bank or savings association the deposits of which are insured by the Bank Insurance Fund or the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation. This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than three months estimated claims payments and allocated loss adjustment expenses. The requirements of this subdivision shall be in addition to the requirements of Sections 1734 and 1735.

(d) Separate records of business written by the MGA shall be maintained. The insurer shall have access to and the right to copy all accounts and records related to its business in a form usable by the insurer and the commissioner shall have access to all books, bank accounts, and records of the MGA in a form usable to the commissioner. Those records shall be retained by the MGA, and shall be the joint property of the insurer and MGA.

(e) The contract may not be assigned in whole or part by the MGA.

(f) Appropriate underwriting guidelines including:

(1) The maximum annual premium volume.

(2) The basis of the rates to be charged.

(3) The types of risks which may be written.

(4) Maximum limits of liability.

(5) Applicable exclusions.

(6) Territorial limitations.

(7) Policy cancellation provisions.

(8) The maximum policy period.

The insurer shall have the right to cancel or nonrenew any policy of insurance, except as limited by any other provision of this code.

(g) If the contract permits the MGA to settle claims on behalf of the insurer:

(1) All claims shall be reported to the insurer in a timely manner.

(2) A copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim is subject to any of the following:

(A) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less.

(B) Involves a coverage dispute.

(C) May exceed the MGA’s claims settlement authority.

(D) Is open for more than six months.

(E) Is closed by payment of an amount set by the commissioner or an amount set by the insurer, whichever is less.

(3) All claim files shall be the joint property of the insurer and MGA. However, upon an order of liquidation of the insurer such files shall become the sole property of the insurer or its estate; the MGA shall have reasonable access to and the right to copy the files on a timely basis.

(4) Any settlement authority granted to the MGA may be terminated for cause upon the insurer’s written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(h) Where electronic claims files are in existence, the contract shall address the timely transmission of the data.

(i) If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the MGA until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to Section 769.84.

(j) The MGA shall not do any of the following:

(1) Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules. This paragraph shall not operate to prohibit transactions which are subject to Chapter 6.5 (commencing with Section 1781.1) of Part 2 of Division 1, if the MGA has complied with all of the requirements of that chapter.

(2) Commit the insurer to participate in insurance or reinsurance syndicates.

(3) Appoint any agent without assuring that the agent is lawfully licensed to transact the type of insurance for which he or she is appointed.

(4) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed 1 percent of the insurer’s policyholder’s surplus as of December 31 of the last completed calendar year.

(5) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report shall be promptly forwarded to the insurer.

(6) Permit any agent appointed pursuant to paragraph (3) to serve on the insurer’s board of directors.

(7) Jointly employ an individual who is employed with the insurer.

(8) Appoint a sub-MGA.

(Amended by Stats. 1992, Ch. 366, Sec. 1. Effective July 27, 1992.)



769.84

(a) The insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each MGA with which it has done business.

(b) If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This is in addition to any other required loss reserve certification.

(c) The insurer shall periodically (at least semiannually) conduct an onsite review of the underwriting and claims processing operations of the MGA.

(d) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the MGA.

(e) Within 30 days of entering into or termination of a contract with an MGA, the insurer shall provide written notification of such appointment or termination to the commissioner. Notices of appointment of an MGA shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request.

(f) An insurer shall review its books and records each quarter to determine if any producer has become, by operation of Section 769.81, an MGA as defined in that section. If the insurer determines that a producer has become an MGA pursuant to the above, the insurer shall promptly notify the producer and the commissioner of that determination and the insurer and the producer shall fully comply with this article within 30 days.

(g) An insurer shall not appoint to its board of directors an officer, director, employee, any agent appointed pursuant to paragraph (3) of subdivision (j) of Section 769.83, or controlling shareholder of its MGAs. This subdivision shall not apply to relationships governed by Article 4.7 (commencing with Section 1215) of Chapter 2 of Part 2 of Division 1.

(Added by Stats. 1991, Ch. 686, Sec. 1.)



769.85

The acts of the MGA are considered to be the acts of the insurer on whose behalf it is acting. An MGA may be examined as if it were the insurer.

(Added by Stats. 1991, Ch. 686, Sec. 1.)



769.86

(a) If the commissioner finds after hearing that any person has violated any provision of this article he or she may order any of the following:

(1) For each separate violation, a penalty in an amount not to exceed twenty-five thousand dollars ($25,000).

(2) Revocation or suspension of the producer’s license.

(b) Hearings held pursuant to subdivision (a) shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that the hearings shall be conducted by administrative law judges chosen under Section 11502 or appointed by the commissioner.

(c) The decision, determination, or order of the commissioner pursuant to subdivision (a) shall be subject to judicial review.

(d) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in this code, nor limit any other authority required or authorized by this code to be exercised by the commissioner.

(e) Nothing contained in this article is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.

(Added by Stats. 1991, Ch. 686, Sec. 1.)



769.87

The commissioner may adopt reasonable rules and regulations for the implementation and administration of this article.

(Added by Stats. 1991, Ch. 686, Sec. 1.)






ARTICLE 5.5 - Insurance in Connection With Sales and Loans

770

No person engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property and no trustee, director, officer, agent or other employee, or affiliate of, any such person shall require, as a condition precedent to financing the purchase of such property or to loaning money upon the security thereof, or as a condition prerequisite for the renewal or extension of any such loan or for the performance of any other act in connection therewith, that the person for whom such purchase is to be financed or to whom the money is to be loaned or for whom such extension, renewal or other act is to be granted or performed negotiate any insurance or renewal thereof covering such property through a particular insurance agent or broker.

(Added by Stats. 1951, Ch. 224.)



770.1

No person making a loan of money on the security of real property shall use or make available to any person information contained in a policy of fire or casualty insurance for the purpose of soliciting either type of insurance coverage if the borrower has filed with the lender a statement signed by the borrower that the policy information shall not be so used or made available. The statement may be included by the borrower in his or her letter of authorization designating an insurance agent or broker to the lender. The statement or letter of authorization shall be effective until superseded or revoked by the borrower. This section shall not apply to any person authorized or licensed to make loans pursuant to Division 7 (commencing with Section 18000), Division 9 (commencing with Section 22000), Division 10 (commencing with Section 24000), or Division 11 (commencing with Section 26000) of the Financial Code.

(Amended by Stats. 1986, Ch. 1229, Sec. 9.)



770.3

No state department or agency shall negotiate any life or disability insurance or require the placing of that insurance through particular agents, brokers, or companies, except to the extent that the state has a direct financial interest in the subject of the insurance. The state has no financial interest in an annuity purchased for an employee if the premium therefor is paid from a deduction from or reduction in the employee’s salary, and any annuity paid for through a deduction or reduction shall not be deemed to have been provided by the state for its employees for purposes of this section, and the state shall not negotiate or require the placing of the annuity through particular agents, brokers, or companies. Nothing contained in this section shall affect the program of life and disability insurance in connection with veterans’ farm and home purchases through the Department of Veterans Affairs except that the total life insurance benefit under that program shall in no event exceed 120 percent of the unpaid contract balance. Except in those cases where the premium for an annuity is paid entirely from a deduction from or reduction in an employee’s salary, nothing contained in this section shall affect life or disability insurance programs which may be provided by the state for its employees.

Notwithstanding anything in this section to the contrary, in any case in which a tax-sheltered annuity under an annuity plan which meets the requirements of Section 403(b) of the Internal Revenue Code of 1954 is to be placed or purchased for an employee, the employee shall have the right to designate the licensed agent, broker, or company through whom the employee’s employer shall arrange for the placement or purchase of the tax-sheltered annuity. In any case in which the employee has designated an agent, broker, or company, the employer shall comply with that designation, except in the case of a designation subject to Section 1153 or Section 12420.2 of the Government Code, or Section 24950 of the Education Code.

As used in this section, “state department or agency” shall include, but not be limited to, school districts.

This section shall apply to all local governmental agencies, as well as state departments and agencies.

(Amended by Stats. 2008, Ch. 230, Sec. 11. Effective January 1, 2009.)



771

Sections 770 and 770.1 shall not prevent:

(a) The exercise by any person engaged in such business of his right to approve or disapprove, for reasonable cause, as determined by appropriate regulatory authority, of the insurer selected to underwrite the insurance, nor of his right to furnish such insurance or to renew any insurance required by the contract of sale or trust deed or other loan agreement if the borrower or purchaser shall have failed to furnish the insurance or renewal thereof within such reasonable time or form as may be specified in the sale or loan agreement. The lender shall not refuse to accept insurance provided by an acceptable insurer on the ground that such insurance provides more coverage than is required in the sale or loan agreement, unless the additional coverage consists of automobile, life or disability insurance.

The Commissioner of Financial Institutions and the Commissioner of Corporations, in conjunction with the Insurance Commissioner, shall issue appropriate regulations defining “reasonable cause.”

(b) Any lender from recommending to any borrower or prospective borrower the placing of insurance with a specified insurer or through a specified insurance agent or broker as long as such recommendation, with respect to a sale of real property or a loan upon the security of real property, clearly sets forth both the name and the mailing address of the recommended insurer or insurance agent or broker and does not violate the provisions of Section 770 or of any other section of this code. On and after July 1, 1972, such recommendation clearly setting forth the name and the mailing address of the recommended insurer or insurance agent or broker, shall be in writing.

(c) The free choice of insurance agent or broker by any borrower or purchaser at any time, and he or she may revoke any designation of insurance agent or broker at any time irrespective of the provisions of any loan or purchase agreement or trust deed.

(d) The exercise of any person engaged in such business of his right to furnish such insurance or to renew such insurance, and to charge the account of the borrower or purchaser with the costs thereof, if the borrower or purchaser fails to deliver to the lender such insurance at least 30 days prior to the expiration of the policy. If an insurance policy renewing or replacing, at expiration time, the policy then in force is received by the lender less than 15 days prior to the expiration of the policy held by the lender, or if an insurance policy procured by the borrower or purchaser is subsequently substituted for that then in force, the lender may impose a reasonable service charge as determined by the Insurance Commissioner for the transaction, the payment of which charge by the agent or broker is not a violation of any other provision of this code. No service charges shall be imposed for normal insurance changes made during the term of the policy.

(e) The commissioner is authorized to adopt a uniform statewide schedule of permissive maximum charges for the substitution of policies authorized in subdivision (d).

(Amended by Stats. 1996, Ch. 1064, Sec. 792. Effective January 1, 1997. Operative July 1, 1997, by Sec. 814 of Ch. 1064.)



771.01

No person making a loan of money on the security of residential real property shall reject or refuse to accept a policy of fire and casualty insurance underwritten by an insurer chosen by the borrower for any reason that the lender would not impose on an insurer chosen by the lender when the borrower requests the lender to obtain the insurance. This section applies to a lender’s rejection or refusal to accept a policy of fire and casualty insurance due to, but not limited to, terms of coverage, conditions of payment, or financial rating of the insurer.

(Added by Stats. 1995, Ch. 857, Sec. 1. Effective January 1, 1996.)



771.02

(a) When a lender or purchaser of a mortgage on real property has required and obtained a copy of the insurance policy covering that real property, it shall be responsible for providing a copy of that insurance policy or other evidence of insurance acceptable to the purchaser to a subsequent purchaser of the mortgage, servicing agent, or insurance tracking service with whom the lender or purchaser of the mortgage subsequently contracts. A copy of the policy or other evidence of insurance shall be provided so that the subsequent purchaser, servicing agent, or insurance tracking service may verify that the borrower has obtained or is maintaining insurance required by the mortgage. This section does not abrogate the responsibility of an insurer, agent, or broker to provide annually, if requested, a copy of the insurance policy directly to the lender or purchaser of the mortgage named as an additional loss payee or lienholder at an address provided by the lender or purchaser of the mortgage.

(b) A copy of the insurance policy or other evidence of insurance acceptable to the purchaser may be provided electronically to the subsequent purchaser of the mortgage, servicing agent, or insurance tracking service with whom the lender or purchaser of the mortgage subsequently contracts, if that party agrees to electronic service.

(Amended by Stats. 2009, Ch. 433, Sec. 10. Effective January 1, 2010.)



771.1

Nothing in this article shall prevent any person licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code from recommending, soliciting, negotiating or effecting home protection contracts issued by a company qualified under Part 7 (commencing with Section 12740) of Division 2, in connection with his or her licensed function authorized by Sections 10131 or 10131.6 of the Business and Professions Code, notwithstanding that such person is not a fire and casualty licensee as defined in Section 1625.

(Added by Stats. 1978, Ch. 1203.)



772

In any trial, hearing or proceeding to determine a violation of this article a written statement signed by the person for whom any purchase is financed, to whom any money is loaned or for whom any extension, renewal or other act in connection with a loan is to be granted or performed, declaring that such person voluntarily chooses the insurance agent or broker through whom the insurance or its renewal was transacted, and that the choice of such insurance agent, or broker was not made a condition precedent to such purchase, loan, extension, renewal or other act shall be prima facie evidence that no violation of Section 770 has occurred, if the borrower or purchaser in his own handwriting shall have written the name of his chosen insurance agent or broker into an authorization of such insurance agent or broker.

(Added by Stats. 1951, Ch. 224.)



773

The commissioner may suspend or revoke any license held by any person who violates Section 770, pursuant to Article 13 of Chapter 5 of this part.

(Amended by Stats. 1959, Ch. 4.)



774

The commissioner, after hearing upon notice, may issue a cease and desist order to any person if he finds that such person has, in more than one transaction, violated Section 770. The violation of such a cease and desist order is a misdemeanor.

(Added by Stats. 1951, Ch. 224.)



775

The commissioner may investigate any person, whether licensed or not, for the purpose of determining if there has been any violation of this article, however, if such investigation be upon a complaint, the complainant must be a party to the contract of sale, trust deed, or loan agreement and must make such complaint within three months of the execution or any modification thereof.

(Added by Stats. 1951, Ch. 224.)



776

No person who sells real property shall require, as a condition precedent to the sale of such real property, that the person buying the real property negotiate any insurance or renewal thereof covering such property through a particular insurance agent, insurance broker, or insurance solicitor.

(Added by Stats. 1969, Ch. 302.)






ARTICLE 5.7 - Free Insurance

777.1

No insurer shall participate in any plan to offer or effect any kind or kinds of insurance or annuities in this state as an inducement to the purchase or rental by the public of any property, real or personal or mixed, or services, without any separate charge to the insured for such insurance, nor shall any agent, broker, or solicitor arrange the sale of any such insurance. The provisions of this article shall not be applicable to insurance written in connection with subscriptions to newspapers of general circulation; nor shall it apply to insurance issued to credit unions or to members of credit unions in connection with the purchase of shares in such a credit union; nor shall it apply to insurance offered as a guarantee of the performance of goods, which insurance is designed to protect the purchasers or users of such goods; nor shall it be applicable to any title insurance or life or disability insurance written in connection with an indebtedness, the purpose of which insurance is to pay the balance of the indebtedness in the event of the death or disability of the person insured; nor shall it be applicable to any of the provisions of Part 5 (commencing at Section 12140), Division 2 of this code; nor shall it be applicable to insurance provided incidentally to the sale of services if the cost of the insurance to the seller of the services does not exceed the sum of one dollar ($1) per annum for each purchaser of those services.

(Amended by Stats. 1985, Ch. 334, Sec. 1.)



777.2

If any insurer, agent, broker or solicitor wilfully violates the provisions of this article, the Insurance Commissioner may suspend or revoke his certificate or license or other authority to do business or engage in his occupation for a period not exceeding one year. The proceedings shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Added by Stats. 1957, Ch. 520.)



777.3

As used in this article “insurer” includes any person or organization to which Article 4 (commencing with Section 730), Chapter 1, Part 2, Division 1 is applicable.

(Amended by Stats. 1965, Ch. 265.)






ARTICLE 5.8 - Premium Financing

778

As used in this article, “premium financing” means engaging in the business of advancing money, directly or indirectly, to an insurer or producer at the request of an insured pursuant to the terms of a premium finance agreement, wherein the insured has assigned the unearned premiums, accrued dividends, or loss payments as security for such advancement in payment of premiums on insurance contracts only, and does not include the financing of insurance contract premiums purchased in connection with the financing of goods and services.

(Added by Stats. 1971, Ch. 1103.)



778.1

As used in this article, “premium finance agreement” means a loan contract, note, agreement, or obligation by which an insured agrees to pay to a lender in installments the principal amount advanced by the lender to an insurer or producer in payment of premium on an insurance contract or contracts, plus charges, with the assignment, as security therefor, of the unearned premiums, accrued dividends, or loss payments.

(Added by Stats. 1971, Ch. 1103.)



778.2

(a) Any person engaged in business as an insurance agent or broker and who participates in the arrangement of a premium financing agreement shall, if he accepts compensation for arranging, directing, or performing services in connection with the premium financing agreement, disclose to the insured, in a manner and form established by the commissioner, the amount of compensation he is to receive from the premium financer and maintain for three years and make available to the commissioner a list of accounts in connection with which he has accepted compensation for premium financing services showing the amount of such compensation with respect to each premium financing agreement and with respect to each financing schedule used by the agent or broker. The requirements of this subdivision shall not apply with respect to interest paid to the broker or agent by the premium financer based upon delay in payment of the premium due the insurer as permitted under subdivision (a) or (b) of Section 18628 of the Financial Code.

(b) The commissoner shall hold a hearing and adopt by regulation a standard procedure and form for making the disclosure to the insured required by subdivision (a).

(Amended by Stats. 1983, Ch. 356, Sec. 5.)



778.3

The amount of the periodic finance charges, if any, imposed for the premium financing purchased and the annual percentage rate associated with those charges shall be disclosed in the policy itself, or if arranged pursuant to a separate premium financing agreement in the premium financing agreement itself, and in the premium finance billings. If the finance charge is a fixed fee, regardless of the amount of the loan or the balance due, the disclosure is not required to include the annual percentage rate associated with those charges. This section shall not apply to any insurance policy or premium finance billing if the same information is otherwise disclosed to the insured as required by any other provision of state or federal law.

(Added by Stats. 1999, Ch. 388, Sec. 1. Effective January 1, 2000.)



778.4

(a) Every property broker-agent and every casualty broker-agent shall, prior to arranging premium financing for any new or renewal policy of insurance specified in Section 660, do all of the following:

(1) Provide the applicant or prospective insured with any information that is required by the federal Truth in Lending Act (15 U.S.C. Sec. 1601 et seq.).

(2) Obtain the signature of the applicant or prospective insured on the following disclosure, which shall be in 10-point boldface type on a separate form or sheet of paper:

Some insurance companies and the California Automobile Assigned Risk Plan (CAARP) provide the opportunity to make payments on insurance premiums. Your agent or broker is required to disclose these options, if any are available for the insurance you are purchasing. If you choose to enter into a contract that provides for premium financing, your agent is required by law to make certain disclosures concerning interest, fees, or other charges. If your insurance has been financed by any person or business other than your insurance company, and your insurance is canceled for any reason, your loan may be subject to continued interest charges, or other charges that may result from delays by your insurance company in repaying the premium finance company. You should understand all of the charges associated with your financing plan. If you are uncertain about how the financing plan works, you should ask your insurance agent or broker.

(b) Every property broker-agent and every casualty broker-agent shall comply with the requirements of the Consumer Contract Awareness Act of 1990 (Title 1.86 (commencing with Section 1799.200) of Part 4 of Division 3 of the Civil Code) to the extent that its provisions are applicable to any transaction subject to this section.

(c) If a transaction subject to subdivision (a) is conducted over the telephone, the property broker-agent and the casualty broker-agent shall be deemed to have complied with the requirements of subdivision (a) if, within 72 hours after transacting the contract or agreement, the disclosure form and other information required by subdivision (a) is mailed to the applicant or insured at the address provided by the applicant or insured. Proof of mailing shall be established by the method described in Section 38.

(Amended by Stats. 2011, Ch. 411, Sec. 6. Effective January 1, 2012.)






ARTICLE 5.9 - Credit Life and Disability Insurance

779.1

The purpose of this article is to promote the public welfare by regulating credit life insurance and credit disability insurance. Nothing in this article is intended to prohibit or discourage reasonable competition.

(Amended by Stats. 1985, Ch. 1316, Sec. 1.)



779.2

All life insurance and all disability insurance sold in connection with loans or other credit transactions shall be subject to the provisions of this article, except (a) such insurance sold in connection with a loan or other credit transaction of more than 10 years duration, and (b) such insurance where its issuance is an isolated transaction on the part of the insurer not related to an agreement or a plan or regular course of conduct for insuring debtors of the creditor. Nothing in this article shall be construed to relieve any person from compliance with any other applicable law of this state, including, but not limited to, Article 6.5 (commencing with Section 790), nor shall anything in this article be construed so as to alter, amend, or otherwise affect existing case law.

For the purpose of this article:

(1) “Credit life insurance” means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction, exclusive of any such insurance procured at no expense to the debtor. Insurance shall be deemed procured at no expense to the debtor unless the cost of the credit transaction to the debtor varies depending on whether or not the insurance is procured.

(2) “Credit disability insurance” means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy, exclusive of any insurance procured at no expense to the debtor. Insurance shall be deemed to have been procured at no expense to the debtor unless the cost of the credit transaction to the debtor varies depending on whether or not the insurance is procured.

(3) “Creditor” means the lender of money or vendor or lessor of goods, services, property, rights or privileges, for which payment is arranged through a credit transaction or any successor to the right, title or interest of any such lender, vendor or lessor, and an affiliate, associate or subsidiary of any of them or any director, officer or employee of any of them or any other person in any way associated with any of them.

(4) “Debtor” means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction.

(5) “Indebtedness” means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.

(Amended by Stats. 1986, Ch. 1145, Sec. 1.)



779.3

Credit life insurance and credit disability insurance shall be issued only in the following forms:

(a) Individual policies of life insurance issued to debtors on the term plan;

(b) Individual policies of disability insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;

(c) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

(d) Group policies of disability insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.

(Added by Stats. 1959, Ch. 1667.)



779.4

(a) The amount of credit life insurance and credit disability insurance shall not exceed, but, except as provided in subdivision (b), may be less than, the following:

(1) Credit Life Insurance. The initial amount of credit life insurance shall at no time exceed the unpaid amount financed plus earned interest. Where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the greater of the scheduled or the actual unpaid amount financed plus earned interest. In the case of revolving loan or revolving charge accounts the insurance shall not at any time exceed the unpaid amount financed plus earned interest.

Notwithstanding the provisions of the above paragraph, the amount of insurance on agricultural or horticultural loan commitments may be equal to the amount of the loan commitment.

(2) Credit Disability Insurance. The total amount of periodic indemnity payable by credit disability insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of indebtedness, and the amount of each periodic indemnity shall not exceed the original indebtedness divided by the number of periodic installments.

(b) The amount of credit life and credit disability insurance may be less than the amounts specified in subdivision (a) except as provided by subdivision (a) of Section 18291, subdivision (e) of Section 22458.1, or subdivision (e) of Section 24458.1 of the Financial Code, or by any other provision of law specifically prohibiting credit life or credit disability insurance in some lesser amount.

(Amended by Stats. 1992, Ch. 32, Sec. 1. Effective January 1, 1993.)



779.5

The term of any credit life insurance or credit disability insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor or the date the debtor applies for such insurance, whichever is later, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and such evidence is furnished more than thirty (30) days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of such insurance shall not extend more than 15 days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in Section 779.14.

(Amended by Stats. 1961, Ch. 1947.)



779.6

Notwithstanding the provisions of Section 10203.5, all credit life insurance and credit disability insurance subject to this article shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

Each individual policy or group certificate of credit life insurance or of credit disability insurance or any combination thereof shall, in addition to other requirements of law, set forth the name and home office address of the insurer, the identity by name or otherwise of the person or persons insured the premium or amount of payment, if any, by the debtor separately for credit life insurance and credit disability insurance, a description of the coverage including the amount and term thereof, and any exceptions, limitations or restrictions, and shall state that the benefits shall be paid to the creditor holding the indebtedness to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate. Said individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the insurance commences except as hereinafter provided.

Notwithstanding the provisions of the above paragraph, a certificate issued under a group policy in cases where the debtor obligates himself to pay the insurance premium or payment periodically with the debt payments on the decreasing amount of the insurance or where the indebtedness is a revolving loan or revolving charge account the rate of insurance premium or payment per unit of coverage may be set forth in lieu of “the premium or amount of payment, if any, by the debtor”.

(Amended by Stats. 1963, Ch. 1836.)



779.7

If a creditor requires a debtor to make any payment for credit life insurance or credit disability insurance, and an individual policy or group certificate of insurance is not delivered to the debtor at the time the insurance commences, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the premium or amount of payment by the debtor separately for credit life insurance and credit disability insurance, the amount, term and a brief description of the coverage provided, shall be delivered to the debtor at the time such indebtedness is incurred, or at the time the debtor applies for such insurance, whichever is later. The copy of the application for, or notice of proposed insurance shall refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within thirty (30) days of the date upon which (1) the indebtedness is incurred, (2) the application for such insurance is received by the insurer, or (3) the insurer determines the evidence of insurability, if required, to be satisfactory, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. Said application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective either as of the date the indebtedness is incurred or the date of application for such insurance, whichever is applicable; provided that where evidence of insurability is required and such evidence is furnished more than thirty (30) days after either the date when the debtor becomes obligated to the creditor or the date the debtor applies for such insurance, which ever is applicable, the term of the insurance shall commence on the date on which the insurance company determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. A debtor shall not be deemed to be required to make any payment for credit life insurance or credit disability insurance unless the cost of the credit transaction to the debtor varies depending upon whether or not such insurance is procured.

(Amended by Stats. 1961, Ch. 1947.)



779.8

All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the commissioner.

(Amended by Stats. 1981, Ch. 714, Sec. 260.)



779.9

The commissioner shall within 30 days after the filing of any such policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, disapprove any such form if the benefits provided therein are not reasonable in relation to the premium charge, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the coverage, or are contrary to any provision of the Insurance Code or of any rule or regulation promulgated thereunder.

(Amended by Stats. 1971, Ch. 683.)



779.10

The provisions of Sections 10290 and 10291 relating to the filing, approval and disapproval of disability policy forms shall be applicable to forms, whether of life or disability insurance, required by this article to be filed with or approved by the commissioner.

(Added by Stats. 1959, Ch. 1667.)



779.11

The provisions of subdivisions (f) and (g) of Section 10291.5 shall be applicable to the withdrawal of the approval of forms, whether of life or disability insurance, required by this article to be filed with or approved by the commissioner.

(Amended by Stats. 2009, Ch. 140, Sec. 125. Effective January 1, 2010.)



779.12

Any order or final determination of the commissioner under the provisions of Sections 779.8 to 779.11, both inclusive, shall be subject to judicial review.

(Added by Stats. 1959, Ch. 1667.)



779.12a

If a group policy of credit life insurance or credit disability insurance (1) has been delivered in this State before September 18, 1959, or (2) has been or is delivered in another state before or after such date, the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this State as specified in Sections 779.6 and 779.7 of this article, and such forms shall be approved by the commissioner if, (a) they conform with the requirements specified in said Sections 779.6 and 779.7; (b) they are accompanied by a certification in a form satisfactory to the commissioner that the substance of such forms are in substantial conformity with the master policy; and (c) the schedules of premium rates applicable to the insurance evidenced by any such certificate or notice are not in excess of the insurer’s schedules of premium rates filed with the commissioner; provided, however, the premium rate in effect on existing group policies may be continued until the first policy anniversary date following October 1, 1963.

(Added by Stats. 1963, Ch. 1836.)



779.13

Any insurer may revise its schedules of premium rates from time to time, and shall file such revised schedules with the commissioner. No insurer shall issue any credit life insurance policy or credit disability insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the commissioner.

(Amended by Stats. 1963, Ch. 1836.)



779.14

(a) Each individual policy, group certificate, or notice of proposed insurance shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid promptly to the person entitled thereto or credited to the next payment or payments due on the indebtedness. However, the commissioner shall prescribe a minimum refund and no refund that would be less than that minimum need be made. The formula to be used in computing that refund shall be filed with and approved by the commissioner.

(b) An individual policy or group certificate of credit life insurance or of credit disability insurance or a combination thereof, or a notice of proposed insurance, shall allow an insured to rescind the insurance within 30 days of receipt of the policy or certificate or notice of proposed insurance issued pursuant to Section 779.7 and to receive a full refund, or credit if financed, of any premium that has been paid. The right to rescind shall be disclosed on the face of the individual policy, group certificate, or notice of proposed insurance in at least 14-point type and shall include the disclosure of the department’s toll-free telephone number and other disclosures set forth in Section 510.

(c) No statement, disclosure, or notice made in accordance with Section 779.14 or 779.35 shall be construed to cause the policy forms, certificates of insurance, or notices of proposed insurance, by themselves, to be considered as nonstandard forms as described in Article 6.9 (commencing with Section 2249) of Subchapter 2 of Chapter 5 of Title 10 of the California Code of Regulations.

(d) This section applies to all policies issued or delivered in this state on or after January 1, 1999. All policies subject to this section that are in effect on January 1, 1999, shall be construed to be in compliance with this section, and any provision in any policy which is in conflict with this section shall be of no force or effect.

(Amended by Stats. 1998, Ch. 585, Sec. 1. Effective January 1, 1999.)



779.15

If a creditor requires a debtor to make any payment for credit life insurance or credit disability insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the next payments due on the account.

(Added by Stats. 1959, Ch. 1667.)



779.16

The amount charged to a debtor for any credit life or credit disability insurance shall not exceed the premium rates filed with the commissioner for the coverage provided or the premiums charged by the insurer, as computed at the time the charge to the debtor is determined, whichever is less.

(Amended by Stats. 1963, Ch. 1836.)



779.17

Nothing in this act shall be construed to authorize any charge now prohibited under any statute or rule governing credit transactions, irrespective of whether the same is contained in this code or made pursuant thereto.

(Added by Stats. 1959, Ch. 1667.)



779.18

All policies of credit life insurance and credit disability insurance shall be delivered or issued for delivery in this State only by an admitted insurer, and shall be issued only through holders of certificates, licenses or authorizations issued by the commissioner. This article is hereby specifically made applicable to reciprocal or interinsurance exchanges and fraternal benefit societies.

(Added by Stats. 1959, Ch. 1667.)



779.19

All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

All claims shall be paid either by draft drawn upon the insurer, by check of the insurer, or, with consent of the insured, by an electronic funds transfer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to one specified.

No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.

(Amended by Stats. 2009, Ch. 433, Sec. 11. Effective January 1, 2010.)



779.20

When credit life insurance or credit disability insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this State. This section shall not prevent the creditor from exercising his right to approve or disapprove of the insurer furnishing the credit insurance.

(Added by Stats. 1959, Ch. 1667.)



779.21

The commissioner may adopt, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, reasonable rules and regulations necessary to carry out this article.

(Amended by Stats. 1992, Ch. 32, Sec. 2. Effective January 1, 1993.)



779.22

The commissioner, in his discretion, may revoke or suspend the license or certificate of authority of any person guilty of a violation of any provisions of this article or any rules and regulations adopted pursuant thereto. In addition to any other penalty provided by law, any person who violates an order of the commissioner after it has become final, and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the State of California a sum not to exceed two hundred fifty dollars ($250) which may be recovered in a civil action, except that if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed one thousand dollars ($1,000).

(Added by Stats. 1959, Ch. 1667.)



779.23

Whenever the commissioner finds that there has been a violation by an insurer of this article or any rules or regulations issued pursuant thereto, he shall proceed as provided in Section 701. Whenever the commissioner finds that there has been such a violation by any licensee other than an insurer, he shall proceed as provided in Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1959, Ch. 1667.)



779.24

Any party affected by an order of the commissioner shall be entitled to judicial review in accordance with the provisions of Section 12940.

(Added by Stats. 1959, Ch. 1667.)



779.25

If any provision of this article, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the article, and the application of such provision to any person or circumstances other than those as to which it is held invalid, shall not be affected thereby.

(Added by Stats. 1959, Ch. 1667.)



779.26

Credit life insurance and credit disability insurance within the scope of this article, where the form of policy including the premium rates pertaining thereto have been filed with the commissioner and not disapproved by him or the premiums charged have been in accordance with those provided by any law of this state or regulation of the commissioner promulgated thereunder, are not subject to the provisions of Section 10214 or Section 10270.65 of the Insurance Code.

(Added by Stats. 1971, Ch. 683.)



779.27

In accordance with this article and the regulations adopted pursuant to Section 779.21, the commissioner shall, after notice and public hearing, promulgate regulations setting forth standard forms of credit life and disability insurance policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders. The use of such forms shall be mandatory, except that commissioner may approve the use of nonstandard forms which are in accord with this article and the regulations adopted pursuant to Section 779.21.

(Added by Stats. 1976, Ch. 1261.)



779.28

For purposes of establishing the fact of disability in credit disability insurance, chiropractors’ certifications of disability when made within the scope of their license shall be accepted by insurers as equally valid as physicians and surgeons’ certifications of disability when made within the scope of their license.

(Added by Stats. 1977, Ch. 651.)



779.30

(a) An individual policy or group certificate may exclude from credit disability insurance coverage only those preexisting illnesses, diseases, or physical conditions for which the debtor actually received medical advice, consultation, or treatment both within six months before and six months after the effective date of the debtor’s coverage and which result in disability commencing within two years of the effective date. This provision shall not preclude the exclusion of other preexisting diseases or physical conditions by name or specific description.

(b) An individual policy or group certificate may exclude from credit life insurance coverage only those preexisting illnesses, diseases, or physical conditions for which the debtor actually received medical advice, consultation, or treatment both within six months before and six months after the effective date of the debtor’s coverage and that result in death within six months after the effective date.

(c) Preexisting condition provisions on revolving accounts for credit disability insurance shall be subject to the limitations of subdivision (a), and for credit life insurance shall be subject to the limitations of subdivision (b).

(d) In the case of revolving accounts, any preexisting condition provision may be applied separately to each charge or advance, in which case the time periods in the applicable subdivision shall be measured from the date of each separate charge or advance.

If any preexisting condition provision is applied to a subsequent charge or advance on a revolving account the consumer shall be given the following notice at least annually:

“NOTICE: THIS INSURANCE MAY NOT COVER AN ADVANCE OR CHARGE UNDER YOUR CREDIT LINE IF YOUR DISABILITY OR DEATH RESULTS FROM A CONDITION FOR WHICH YOU HAVE SEEN A DOCTOR OR CHIROPRACTOR IN THE SIX MONTHS BEFORE THE ADVANCE OR CHARGE.”

(e) The notice required by subdivision (d) may be printed on a periodic billing statement or given separately.

(f) Subdivision (d) does not apply to a credit card as defined in Section 1747.02 of the Civil Code.

(Amended by Stats. 1992, Ch. 366, Sec. 2. Effective July 27, 1992. Operative January 1, 1993, by Sec. 3 of Ch. 366.)



779.31

The debtor shall have the right to terminate credit life insurance or credit disability insurance at any time for any reason upon notice to the creditor. A refund shall be paid or credited as provided in Section 779.14 or by the regulation of the commissioner. If the premium refund is paid to the creditor, the creditor shall credit the debtor’s account with the refund and any interest or finance charge adjustment as provided in the credit agreement.

(Added by Stats. 1983, Ch. 973, Sec. 3.)



779.32

(a) The term “compensation,” for the purpose of this article means any valuable consideration including, but not limited to, all paid or credited commissions, contingent commissions, service fees, fees, consulting fees paid or credited within or outside this state in relation to business produced or to be produced or written or to be written in this state, electronic data process equipment or services, supplies (other than forms approved by the commissioner and the usual claims and reporting forms and envelopes for transmitting the claims and brochures, rate books, and rate charts), rental equipment of any type, advertising, telephone provided by an insurer, its agent, or any related person without charge of actual charge or at a charge less than the usual cost, profit sharing plans, experience rating refunds, experience rating credits, dividends, expense allowances, stock plans or bonuses, and any other form of credit, including moneys assumed, or expenditures in any form whatsoever, direct or indirect, paid by or on behalf of the insurer, or by any subsidiary or parent, or subsidiary of the parent of the insurer, or by any other person to or on behalf of any group policyholder, agent, general agent, or disability broker or withheld by any group policyholder, agent, general agent, or disability broker.

(b) The maximum amount of total compensation, as defined in subdivision (a), payable by any insurer shall not exceed 35 percent of the prima facie credit life insurance rates and 30 percent of the prima facie disability insurance rates. Of the maximum total compensation allowable, the creditor shall be limited to a compensation rate of 27.5 percent of the prima facie credit life insurance rates and 23.75 percent of the prima facie credit disability insurance rates. The general agent’s maximum total compensation allowable shall be limited to 7.5 percent of the prima facie credit life insurance rates and 6.25 percent of the prima facie credit disability insurance rates. A creditor may not receive both the creditor’s and the general agent’s compensation on its own produced insurance. A general agent may also receive additional primary compensation deducted from the maximum primary compensation allowable to the creditor.

If the commissioner has reason to believe that compensation is in fact or is contracted to be in excess of the maximum amount specified in this section, the commissioner may conduct a hearing or investigation, including the right to examine any contracts relating to the direct or indirect payment of compensation, to determine whether the insurer, general agent, or any other person is paying or whether an agent, general agent, or broker is receiving any form of compensation in excess of the applicable maximum amount of compensation specified in this section.

(c) On and after January 1, 1988, no contract of credit life or credit disability insurance shall be issued in this state unless, if applicable, the maker first ascertains, using reasonable diligence, that any nonadmitted reinsurer possesses capital and surplus of at least one million dollars ($1,000,000).

(d) Nothing in this article shall be construed to authorize the payment of any form of compensation to any creditor or to any person otherwise prohibited from receiving that form of compensation. Nor shall this article be construed to authorize the payment of experience rating refunds prior to the anniversary date of the policy. Those refunds shall be computed annually based on premiums earned to that anniversary date.

(Amended by Stats. 1986, Ch. 1145, Sec. 2.)



779.33

The use of compensating balances or special deposit accounts in connection, either directly or indirectly, with a credit life insurance program or a credit disability insurance program of a credit institution, whether on a group or an individual basis, is prohibited.

Compensating balances or special deposit accounts include, but not to the exclusion of other types of balances and accounts, the following:

(1) The deposit of premiums to the account of the insurer in the financial institution for which the insurer provides the credit insurance program, when the account is either noninterest bearing or at a rate of interest less than usual or is controlled by the institution.

(2) Remitting premiums to the insurer after the expiration of the grace period on a regular basis so that the arrearage period is constant.

(3) The retention of premiums by an agent or broker to whom the financial institution remits premiums for a period of time which is not reasonably related to the time normally expected to be needed for the agent or broker to remit the premium to the insurer, if that delay is a continuing feature of the premium paying process.

(4) Any other practice which unduly delays receipt of premiums by the insurer on a regular basis, or which is followed by an insurer when the practice involves use of the financial resources of the insurer for the benefit of the credit institution.

The foregoing criteria apply regardless of whether premiums are due the insurer on the single premium in advance system or on the monthly outstanding balance system. Nothing herein shall prevent the insurer from making deposits in a financial institution which are not related to a credit insurance program if it is in fact not related to whether the insurer is the insurer which insures the credit insurance program.

(Added by Stats. 1985, Ch. 1316, Sec. 4.)



779.36

(a) The commissioner shall adopt regulations that become effective no later than January 1, 2001, specifying prima facie rates based upon presumptive loss ratios, with rates which would be expected to result in a target loss ratio of 60 percent, or any other loss ratio as may be dictated after applying the factors contained in this subdivision, for each class of credit disability, credit unemployment, credit property, and credit life insurance. The prima facie rates shall be based upon loss experience filed with the commissioner, aggregated by class.

If any rate established under the commissioner’s ratemaking authority produces actual loss ratios that are lower than the presumptive loss ratio, prospective rates may be adjusted, but no retroactive refunds shall be required. In order to provide insurers an opportunity to earn a fair and reasonable rate of return, the commissioner in the ratemaking process shall consider the following factors: acquisition costs, including commissions and other forms of compensation, expenses, profits, loss ratios, reserves, and other reasonable actuarial considerations.

(b) The commissioner shall provide for rate deviations. Upward and downward deviations shall be considered by the commissioner upon initiation by the department, or at the insurer’s request at the time of review of annual experience reports filed by insurers, or as provided by regulations pursuant to Section 779.21. Requested deviation rates shall be deemed approved if not disapproved within 120 days after submission to the department for approval. Creditor and agent compensation shall be based upon the prima facie rate, and shall not be affected by a deviated rate pursuant to this subdivision. This subdivision does not prohibit an insurer from paying compensation that is less than the prima facie rate.

(c) The commissioner shall adopt regulations that become effective no later than January 1, 2001, specifying prima facie rates based upon presumptive loss ratios, with rates which would be expected to result in a target loss ratio of 60 percent, or any other loss ratio as may be dictated after applying the factors contained in this subdivision, for each class of joint life insurance, joint disability insurance, joint credit unemployment insurance, and joint credit property insurance. Those rates shall be expressed as a multiple of the prima facie rate for each class of insurance subject to subdivision (a), and shall be based upon loss experience filed with the commissioner, aggregated by class.

If any rate established under the commissioner’s ratemaking authority produces actual loss ratios that are lower than the presumptive loss ratio, prospective rates may be adjusted, but no retroactive refunds shall be required. In order to provide insurers an opportunity to earn a fair and reasonable rate of return, the commissioner in the ratemaking process shall consider the following factors: acquisition costs, including commissions and other forms of compensation, expenses, profits, loss ratios, reserves, and other reasonable actuarial considerations.

(d) Loss ratios shall consist of the ratio of incurred losses to earned premiums in a specified reporting period.

(e) The commissioner shall, on an annual basis, make actual annual loss ratios under subdivisions (a) and (c) available to the public.

(Amended by Stats. 1999, Ch. 413, Sec. 1. Effective January 1, 2000.)






ARTICLE 6 - Misrepresentation of Policies

780

An insurer or officer or agent thereof, or an insurance broker or solicitor shall not cause or permit to be issued, circulated or used, any statement that is known, or should have been known, to be a misrepresentation of the following:

(a) The terms of a policy issued by the insurer or sought to be negotiated by the person making or permitting the misrepresentation.

(b) The benefits or privileges promised thereunder.

(c) The future dividends payable thereunder.

(Amended by Stats. 2004, Ch. 730, Sec. 1. Effective January 1, 2005.)



781

(a) A person shall not make any statement that is known, or should have been known, to be a misrepresentation (1) to any other person for the purpose of inducing, or tending to induce, such other person either to take out a policy of insurance, or to refuse to accept a policy issued upon an application therefor and instead take out any policy in another insurer, or (2) to a policyholder in any insurer for the purpose of inducing or tending to induce him or her to lapse, forfeit or surrender his or her insurance therein.

(b) A person shall not make any representation or comparison of insurers or policies to an insured which is misleading, for the purpose of inducing or tending to induce him or her to lapse, forfeit, change or surrender his or her insurance, whether on a temporary or permanent plan.

(Amended by Stats. 2004, Ch. 730, Sec. 2. Effective January 1, 2005.)



782

Any person who violates the provisions of Section 780 or 781 is punishable by a fine not exceeding twenty-five thousand dollars ($25,000), or in a case in which the loss of the victim exceeds ten thousand dollars ($10,000), by a fine not exceeding three times the amount of the loss suffered by the victim, by imprisonment in a county jail for a period not to exceed one year, or by both a fine and imprisonment. Restitution to the victim ordered pursuant to Section 1202.4 of the Penal Code shall be satisfied before any fine imposed by this section is collected.

(Amended by Stats. 2004, Ch. 730, Sec. 3. Effective January 1, 2005.)



783

Whenever any insurance agent, broker, or solicitor knowingly violates any provisions of Sections 780 or 781, the commissioner, after a hearing in accordance with the procedure provided in Article 13 of Chapter 5 of this part, may suspend the license of any such person for not exceeding three years.

(Amended by Stats. 1959, Ch. 4.)



783.5

If an insurer knowingly violates any provision of Sections 780 or 781, or knowingly permits any officer, agent, or employee so to do, the commissioner, after a hearing in accordance with the procedure provided in Section 704, may suspend the insurer’s certificate of authority to do the class of insurance in respect to which the violation occurred.

(Amended by Stats. 1945, Ch. 901.)



784

Any person may be compelled to testify and produce books and writings at the trial or hearing of any person charged with violating any provision of sections 780 or 781 even though such testimony or evidence may incriminate him. A person shall not be prosecuted for any act concerning which he is compelled so to testify or produce evidence, except for perjury committed in so testifying.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 6.3 - Senior Insurance

785

(a) All insurers, brokers, agents, and others engaged in the transaction of insurance owe a prospective insured who is 65 years of age or older, a duty of honesty, good faith, and fair dealing. This duty is in addition to any other duty, whether express or implied, that may exist.

(b) Conduct of an insurer, broker, or agent, or other person engaged in the transaction of insurance, during the offer and sale of a policy or certificate previous to the purchase is relevant to any action alleging a breach of the duty of good faith and fair dealing.

(c) Except where explicitly provided to the contrary, this article shall not apply to any of the following:

(1) Medicare supplement insurance as defined in subdivision (m) of Section 10192.4.

(2) Long-term care insurance as defined in Section 10231.2.

(3) Disability coverage provided through the insured’s employer or former employer.

(4) Disability insurance policies or certificates principally designed to provide coverage for accidents or expenses incurred while traveling if the premium for the policy or certificate is ten dollars ($10) or less.

(5) Blanket disability insurance as defined in Section 10270.3.

(6) Credit disability insurance as defined in Section 779.2.

(7) Accidental death insurance.

(8) Until January 1, 2002, disability policies or certificates that are sold through direct response methods of delivery.

(9) Disability income insurance as defined in subdivision (i) of Section 799.01.

(d) Provided that the requirements of Section 10296 are met, this article shall not apply to transportation ticket policies and baggage insurance policy types allowable for sale by travel agents pursuant to Section 1753.

(Amended by Stats. 2009, Ch. 10, Sec. 14. Effective July 2, 2009.)



785.1

(a) (1) An insurance broker or agent shall not participate in, be associated with, or employ any party that participates in, or is associated with, the origination of a reverse mortgage, unless the insurance agent or broker maintains procedural safeguards designed to ensure that the agent or broker transacting insurance has no direct financial incentive to refer the policyholder or prospective policyholder to a reverse mortgage lender.

(2)  Except as provided in subdivision (b), individuals transacting insurance shall not receive compensation, commission, or direct incentive for providing reverse mortgage borrowers with a noncasualty insurance product that is connected to or a result of the reverse mortgage.

(b) This section does not prevent an agent or broker from offering title insurance, hazard, flood, or other peril insurance, or other similar products that are customary and normal under a reverse mortgage loan.

(Added by Stats. 2011, Ch. 223, Sec. 1. Effective January 1, 2012.)



785.4

(a) It shall be unlawful for any insurance agent who is not licensed as an attorney to deliver to a person who is 65 years of age or older, a living trust or other legal document, other than an insurance contract or other insurance product document, if a purpose of the delivery is to sell an insurance product.

(b) It shall be unlawful for any insurance agent who is licensed as an attorney to deliver to a person who is 65 years of age or older, a living trust or other legal document, other than an insurance contract or other insurance product document, unless the insurance agent complies with Section 6175.3 of the Business and Professions Code.

(Added by Stats. 2012, Ch. 653, Sec. 2. Effective January 1, 2013.)



785.5

An insurance broker or agent shall not participate in, be associated with, or employ any party that participates in, or is associated with, obtaining veterans benefits for a senior, unless the insurance agent or broker maintains procedural safeguards designed to ensure that the agent or broker transacting insurance has no direct financial incentive to refer the policyholder, or prospective policyholder, to any veterans benefits program offered through the government.

(Added by Stats. 2012, Ch. 222, Sec. 1. Effective January 1, 2013.)



786

All disability insurance and life insurance policies and certificates offered for sale to individuals age 65 or older in California shall provide an examination period of 30 days after the receipt of the policy or certificate for purposes of review of the contract, at which time the applicant may return the contract. The return shall void the policy or certificate from the beginning, and the parties shall be in the same position as if no contract had been issued. All premiums paid and any policy or membership fee shall be fully refunded to the applicant by the insurer or entity in a timely manner.

(a) For the purposes of this section a timely manner shall be no later than 30 days after the insurer or entity issuing the policy or certificate receives the returned policy or certificate.

(b) If the insurer or entity issuing the policy or certificate fails to refund all of the premiums paid, in a timely manner, then the applicant shall receive interest on the paid premium at the legal rate of interest on judgments as provided in Section 685.010 of the Code of Civil Procedure. The interest shall be paid from the date the insurer or entity received the returned policy or certificate.

(c) Each policy or certificate shall have a notice prominently printed in no less than 10-point uppercase type, on the cover page of the policy or certificate and the outline of coverage, stating that the applicant has the right to return the policy or certificate within 30 days after its receipt via regular mail, and to have the full premium refunded.

(d) In the event of any conflict between this section and Section 10127.10 with respect to life insurance, the provisions of Section 10127.10 shall prevail.

(e) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 166, Sec. 1. Effective January 1, 2015. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 166.)



786-1

All individual and group disability insurance policies and certificates, and all group life insurance policies and certificates offered for sale to individuals age 65 or older in California shall provide an examination period of 30 days after the receipt of the policy or certificate for purposes of review of the contract. If the policyholder or certificate holder chooses to cancel the policy or certificate and returns the policy or certificate for cancellation, by mail or other delivery method, within the 30-day examination period, the return shall void the policy or certificate from the beginning, and the parties shall be in the same position as if a policy or certificate had not been issued. All premiums paid and any policy or membership fee paid shall be fully refunded to the policyholder or certificate holder by the insurer or entity in a timely manner.

(a) For the purposes of this section, a timely manner is no later than 30 days after the insurer or entity issuing the policy or certificate receives the returned policy or certificate.

(b) If the insurer or entity issuing the policy or certificate fails to refund all of the premiums and any policy or membership fee paid, in a timely manner, the policyholder or certificate holder shall receive interest on the paid premium and policy or membership fee at the legal rate of interest on judgments as provided in Section 685.010 of the Code of Civil Procedure. The interest shall be paid from the date the insurer or entity received the returned policy or certificate.

(c) Each policy or certificate shall have a notice prominently printed in no less than 12-point bold print, on the front of the policy jacket or on the cover page of the policy or certificate and the outline of coverage, stating that the policyholder or certificate holder, as applicable, has the right to return the policy or certificate, by mail or other delivery method, within 30 days after its receipt, and to have the full premium and any policy or membership fee paid refunded.

(d) If, at the time of application or at the time of delivery of a group term life insurance policy or certificate, an insurer, its agent, group master policyowner, or association collects more than one month’s premium from an individual who is 60 years of age or older on the date he or she purchased coverage, the insurer shall provide the individual with a prorated refund of the premium if the individual delivers a cancellation request to the insurer during the first 30 days of the policy period.

(e) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 166, Sec. 2. Effective January 1, 2015. Section operative July 1, 2015, by its own provisions.)



786.5

(a) All brokers, agents, or other entities offering a contract of disability insurance to persons 65 years of age or older in this state shall provide the prospective insured with a full and accurate written comparison with existing health coverage, and shall explain the relationship of the proposed coverage to any existing health benefits provided by Medicare, Medi-Cal, or any other health benefits available to the applicant. The written comparison shall be maintained in accordance with Section 10508.5. Disability insurers marketing through direct response to persons 65 years of age or older shall include in the application form questions to ascertain whether the prospective insured is currently 65 years of age or older, and whether the prospective insured is covered by Medi-Cal or a Medicare supplement policy. These direct response insurers shall provide the required comparison as early in the transaction as possible, but not later than the delivery of the insurance contract.

(b) The commissioner may prescribe a standard comparison form and an informational brochure that shall be distributed to every prospective insured at the time insurance is offered for sale by an agent, broker, or other producer. In the case of a transportation ticket policy, the informational brochures shall be delivered to the prospective insured not later than delivery of the insurance contract. Disability insurers marketing through direct response to persons 65 years of age or older shall provide the informational brochure as early in the transaction as possible, but not later than the delivery of the insurance contract.

(c) The amendments to this section made by Assembly Bill 1178 of the 2001–02 Regular Session shall become operative January 1, 2002.

(Amended by Stats. 2001, Ch. 51, Sec. 2. Effective July 9, 2001. Amended version operative January 1, 2002, pursuant to immediate operation of new subdivision (c).)



787

Any advertisement or other device designed to produce leads based on a response from a potential insured that is directed towards persons 65 years of age or older shall prominently disclose that an agent may contact the applicant if that is the fact. In addition, an agent who makes contact with a person as a result of acquiring that person’s name from a lead generating device shall disclose that fact in the initial contact with the person.

(a) An insurer, agent, broker, solicitor, or other person or other entity shall not solicit persons 65 years of age and older in this state for the purchase of disability insurance, life insurance, or annuities through the use of a true name or fictitious name that is deceptive or misleading with regard to the status, character, or proprietary or representative capacity of the entity or person, or to the true purpose of the advertisement.

(b) For the purposes of this section, an advertisement includes envelopes, stationery, business cards, worksheets, questionnaires, or other materials designed to describe and encourage the purchase of a policy or certificate of disability insurance, life insurance, or an annuity, or to collect personal or financial information about a prospective insured or purchaser of an annuity.

(c) Advertisements shall not employ words, letters, initials, symbols, or other devices that are so similar to those used by governmental agencies, a nonprofit or charitable institution, veterans organization or agency, senior organization, or other insurer that they could have the capacity or tendency to mislead the public. Examples of misleading materials include, but are not limited to, those which imply any of the following:

(1) The advertised coverages are somehow provided by or are endorsed by any governmental agencies, nonprofit or charitable institutions, veterans organizations or agencies, or senior organizations.

(2) The advertiser is the same as, is connected with, or is endorsed by governmental agencies, nonprofit or charitable institutions, veterans organizations or agencies, or senior organizations.

(d) An advertisement may not use the name of a state or political subdivision thereof in a policy name or description.

(e) An advertisement may not use any name, service mark, slogan, symbol, or any device in any manner that implies that the insurer, or the policy or certificate advertised, or that any agency that may call upon the consumer in response to the advertisement, is connected with a governmental agency, such as the federal Social Security Administration or the United States Department of Veterans Affairs.

(f) An advertisement may not imply that the reader may lose a right, or privilege, or benefits under federal, state, or local law if he or she fails to respond to the advertisement.

(g) An insurer, agent, broker, or other entity may not use an address so as to mislead or deceive as to the true identity, location, or licensing status of the insurer, agent, broker, or other entity.

(h) An insurer may not use, in the trade name of its insurance policy or certificate, any terminology or words so similar to the name of a governmental agency, governmental program, or veterans organization or agency as to have the capacity or the tendency to confuse, deceive, or mislead a prospective purchaser.

(i) All advertisements used by agents, producers, brokers, solicitors, or other persons for a policy of an insurer shall have written approval of the insurer before they may be used.

(j) An insurer, agent, broker, or other entity may not solicit a particular class by use of advertisements which state or imply that the occupational or other status as members of the class entitles them to reduced rates on a group or other basis when, in fact, the policy or certificate being advertised is sold on an individual basis at regular rates.

(k) In addition to any other prohibition on untrue, deceptive, or misleading advertisements, no advertisement for an event where insurance products will be offered for sale at, or as a result of, the event may use the terms “seminar,” “class,” “informational meeting,” “benefits assistance,” “qualification information,” or substantially equivalent terms to characterize the purpose of the public gathering or event unless it adds the words “and insurance sales presentation” immediately following those terms in the same type size and font as those terms.

(l) Any advertisement for an event, presentation, seminar, workshop, or other public gathering regarding veterans’ benefits or entitlements is required to comply with the requirements of paragraph (25) of subdivision (a) of Section 1770 of the Civil Code.

(Amended by Stats. 2012, Ch. 653, Sec. 3. Effective January 1, 2013.)



787.1

(a) The following definitions apply to this section:

(1) “Senior designation” means any degree, title, credential, certificate, certification, accreditation, or approval, that expresses or implies that a broker or agent possesses expertise, training, competence, honesty, or reliability with regard to advising seniors in particular on finance, insurance, or risk management.

(2) “Use” means utilizing a word, phrase, acronym, or logo, in any oral or written communication from which a sale of insurance to a senior may directly or indirectly result, that states or suggests, alone or in context, that a broker or agent holds a senior designation.

(b) (1) A broker or agent may not use a senior designation unless all of the following conditions have been met:

(A) The broker or agent has been granted the right to use the senior designation by the organization that issues the senior designation, and the broker or agent is currently authorized by the organization to use the designation.

(B) The senior designation has been approved by the commissioner for use by brokers and agents in the sale of insurance to seniors.

(C) The broker or agent has been licensed for at least four years in any state or United States territory to sell the types of insurance with which the designation is used.

(2) A broker or agent may not use a senior designation in a manner that misleads a person as to the significance of the senior designation. Each time a broker or agent uses a senior designation in a writing, the writing shall also contain the words “California” or “CA” next to “Insurance Agent” or “Insurance Broker Agent” and “License,” and these words shall be located immediately prior to the broker’s license number or the agent’s license number, in type that is in the same font and at least the same size as the type used for the senior designation. The requirements set forth in this subdivision are in addition to the requirements of Section 1725.5 and shall apply regardless of whether the broker or agent is an insurance agent, as defined in Section 1621. For purposes of this paragraph, “writing” means business cards, written price quotations, and print advertisements distributed exclusively in this state.

(c) The commissioner shall approve a senior designation only if the organization that issues the designation satisfies all of the following requirements with respect to the designation:

(1) The organization has applied for approval on a form prescribed by the commissioner.

(A) The department may require the filing of any supplementary documents and declarations it deems necessary to determine whether the prerequisites for approval have been met.

(B) Before or after approval, an organization shall notify the department in writing within 45 days following any material change in information recorded on the application form or in declarations or documents submitted along with it or in response to a department request.

(2) The designation is accredited by the National Commission for Certifying Agencies, or the organization or the designation is accredited by an agency that is on the United States Department of Education’s list entitled “Accrediting Agencies Recognized for Title IV Purposes” and it is established to the satisfaction of the commissioner that the agency is qualified to accredit an organization or designation involved with financial services provided to seniors.

(3) The organization requires California candidates for the designation to demonstrate superior expertise in advising seniors in particular in finance, insurance, or risk management by passing examinations that are based on applicants with no prior insurance education or experience completing at least 75 hours of study covering at least the following topics: aspects of aging, health care coverage, long-term care insurance, financial planning for retirement, investments, estate planning, and ethics. Textbooks or other study materials may use chapter and subchapter titles that differ from those general topics as long as the essential content is the same. No part of the examinations, textbooks, or other study materials may concern techniques on how to increase the amount of insurance or financial products one sells, or recommend the selling of products offered by specific companies.

(d) (1) In determining whether to approve a senior designation for use in the sale of insurance to seniors, the commissioner shall also ensure that the organization that issues the senior designation fulfills the following:

(A) Is exclusively an educational or certification organization, and is not directly or indirectly, through an affiliate or partner, involved in selling insurance, nor receives any compensation directly or indirectly from any sale of insurance, other than the receipt of charitable gifts by a nonprofit institution.

(B) Maintains standards and procedures for disciplining its designees for improper or unethical conduct, as established by proven complaints or by disciplinary action by a government licensing agency or a quasi-governmental licensing and regulatory organization. The standards and procedures shall include, at a minimum:

(i) A written procedure to receive, log, and conduct a preliminary review of complaints alleging improper, illegal, or unethical conduct.

(ii) Written standards for determining when a complaint warrants further investigation into the merits of the allegations contained therein.

(iii) Written standards and procedures to ensure that, once a complaint is determined to warrant further investigation, the investigation is diligently conducted.

(iv) Written standards for determining when to file disciplinary charges based on the results of an investigation.

(v) Written standards and procedures to ensure due process in the adjudication of disciplinary charges by adjudicators who are fair, knowledgeable, and otherwise qualified.

(vi) Written standards and procedures for the imposition of appropriate sanctions, including, when warranted, revocation of the designation.

(C) Maintains a code of ethics for its California designees consistent with that of one of the designations recited in Section 1749.4.

(e) (1) A word, phrase, acronym, or logo shall be deemed a senior designation if it contains the word “senior,” “Medicare,” “Medi-Cal,” “retire,” “mature,” “gerontology,” or “elder,” or any variation or synonym of one of these words within several words of the word “certified,” “chartered,” “registered,” “adviser,” “specialist,” “consultant,” “agent,” “broker,” “insurance,” “planner,” “professional,” “enrolled,” “accredited,” “analyst,” or “fellow,” or any variation or synonym of one of these words. A word, phrase, acronym, or logo may constitute a senior designation if it meets the definition in paragraph (1) of subdivision (a) regardless of whether it contains one of the words recited in this subdivision.

(2) A word, phrase, acronym, or logo shall not constitute a senior designation if it is a job title or description of an employee of a governmental entity, or of an organization with a contract with that governmental entity to provide free counseling to seniors.

(3) No exemption exists under this section for use of a senior designation that constitutes a job title or description or part of a job title or description, except as provided in paragraph (2).

(4) An advanced academic degree, such as a Ph.D., M.B.A., or M.S., may be used without compliance with subdivision (d), if the degree was awarded by an institution of higher education that has been accredited by an organization that is on the United States Department of Education’s list entitled “Accrediting Agencies Recognized for Title IV Purposes.”

(f) A violation of subdivision (b) by a broker or agent shall be grounds for suspension or revocation of the broker’s or agent’s license pursuant to Sections 1668 and 1738. Such a violation also shall be grounds for a cease and desist order and monetary penalty pursuant to Section 12921.8, as if the broker or agent had acted in a capacity for which a license was required but not possessed.

(g) Any person who grants to a California resident the right to use a senior designation that has not been approved by the commissioner, without reasonably attempting to determine whether California is one of the designee’s residences, shall be subject to a cease and desist order and monetary penalty pursuant to Section 12921.8, as if the person had acted in a capacity for which a license was required but not possessed.

(h) The disciplinary and remedial authority recited in this subdivision shall be in addition to any other disciplinary and remedial authority included in this code.

(i) Notwithstanding any other provision of this code, the criteria in Sections 1668 and 1668.5 apply to an organization that issues a senior designation, and the commissioner may deny or rescind approval of an organization issuing a senior designation based on that criteria.

(j) The commissioner shall maintain a list of senior designations approved pursuant to subdivisions (c), (d), and (e) and shall publish the current list on the Internet Web site of the Department of Insurance.

(k) This section shall apply to all types of insurance, including those listed in paragraphs (1) and (2) of subdivision (c) of Section 785, except those listed in paragraphs (3) to (7), inclusive, and paragraph (9) of subdivision (c) of Section 785 and subdivision (d) of Section 785.

(l) The commissioner may, upon receipt of a petition from an organization, issue written confirmation that a designation issued by that organization is exempt from the requirement of approval pursuant to this section. The commissioner may issue confirmation if the designation, according to its title or curriculum, or in its actual use, concerns almost exclusively subject matters other than insurance or financial services sold to seniors in particular.

(m) (1) The commissioner may rescind approval of a designation whenever there has been a material change in the management or operation of the organization that issues the designation, or in the procedures or criteria for issuance of the designation, such that if the organization were to apply for approval of the designation subsequent to the change, approval would be denied.

(2) Any rescission of the approval of a designation shall be after notice and a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, as if the approval were a license, and the commissioner shall have all of the powers granted therein.

(Amended by Stats. 2011, Ch. 296, Sec. 182. Effective January 1, 2012.)



788

An insurer, agent, broker, or other person engaged in the transaction of insurance shall not knowingly recommend for sale, or sell, disability insurance providing health benefits directly to a Medi-Cal beneficiary who is age 65 or older. For disability insurance providing health benefits sold to a person age 65 or older, the application or other supplemental record signed by the applicant shall contain a question designed to determine if the applicant is receiving Medi-Cal benefits.

(Added by Stats. 1990, Ch. 1454, Sec. 1.)



788.5

No insurer, broker, agent, or other person shall cause an insured aged 65 years or older to replace a disability insurance policy or certificate unnecessarily.

(a) No insurer, broker, agent, or other entity within the jurisdiction of the department shall promote or cause overloading of disability coverage to persons aged 65 years or older. For purposes of this section, “overloading” means possession by an insured of functionally identical coverages that overlap or duplicate benefits to the extent that a reasonable person would not consider their ownership to be cost-effective.

(b) It shall be presumed that the sale of disability insurance that is the subject of this article, sold to a person aged 65 years or older, is overloading, as defined in subdivision (a), if the insured is already covered by Medicare Parts A and B as well as one Medicare supplement policy, certificate, or contract and coverage for excess charges under Part B.

(c) The application for disability insurance for a person age 65 years or older shall contain a question or questions designed to elicit information regarding all other existing health and disability coverage in force by type and company.

(Amended by Stats. 1991, Ch. 1116, Sec. 3.)



788.7

No insurer, broker, agent, or other person shall knowingly recommend for purchase or sell disability insurance to a person age 65 or older which results in the insured having coverage, for medical benefits, for more than 100 percent of actual medical expenses.

(Added by Stats. 1990, Ch. 1454, Sec. 1.)



789

(a) The commissioner shall have the administrative authority to assess penalties against insurers, brokers, agents, and other entities engaged in the transaction of insurance or any other person or entity for violations of this article.

(b) Upon a showing of a violation of this article in any civil action, a court may also assess the penalties prescribed in this chapter.

(c) Whenever the commissioner has reasonable cause to believe or determines after a public hearing that any insurer, agent, broker, or other person or entity engaged in the transaction of insurance, has violated this article the commissioner shall make and serve upon the insurer, broker, agent, or other person or entity a notice of hearing. The notice shall state the commissioner’s intent to assess the administrative penalties, the time and place of the hearing, and the conduct, condition or ground upon which the commissioner is holding the hearing, and assessing the penalties. The hearing shall occur within 30 days after the notice is served. Within 30 days after the hearing the commissioner shall issue an order specifying the amount of the penalties to be paid. The penalties resulting from the hearing shall be paid to the Insurance Fund.

(d) The powers vested in the commissioner by this section shall be in addition to any and all powers and remedies vested in the commissioner by law.

(e) Actions for injunctive relief, penalties specified in Section 789.3, damages, restitution, and all other remedies in law, may be brought in superior court by the Attorney General, district attorney, or city attorney on behalf of the people of California. The court shall award reasonable attorney’s fees and court costs to the prevailing plaintiff who establishes a violation of this article.

(Added by Stats. 1990, Ch. 1454, Sec. 1.)



789.3

(a) Any broker, agent, or other person or other entity engaged in the transactions of insurance, other than an insurer, who violates this article is liable for an administrative penalty of no less than one thousand dollars ($1,000) for the first violation.

(b) Any broker, agent, other person, or other entity engaged in the business of insurance, other than an insurer, who engages in practices prohibited by this article a second or subsequent time or who commits a knowing violation of this article, is liable for an administrative penalty of no less than five thousand dollars ($5,000) and no more than fifty thousand dollars ($50,000) for each violation.

(c) If the commissioner brings an action against a licensee pursuant to subdivision (a) or (b) and determines that the licensee may reasonably be expected to cause significant harm to seniors, the commissioner may suspend his or her license pending the outcome of the hearing described in subdivision (c) of Section 789.

(d) Any insurer who violates this article is liable for an administrative penalty of ten thousand dollars ($10,000) for the first violation.

(e) Any insurer who violates this article with a frequency as to indicate a general business practice or commits a knowing violation of this article, is liable for an administrative penalty of no less than thirty thousand dollars ($30,000) and no more than three hundred thousand dollars ($300,000) for each violation.

(f) The commissioner may require rescission of any contract found to have been marketed, offered, or issued in violation of this article.

(Amended by Stats. 2003, Ch. 546, Sec. 3. Effective January 1, 2004.)



789.5

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the article which can be given effect, without the invalid provision or application, and to this end the provisions of the article are severable.

(Added by Stats. 1990, Ch. 1454, Sec. 1.)



789.6

(a) Insurance policies or certificates of disability insurance sold to persons age 65 or older shall return to policyholders or certificate holders benefits that have a minimum loss ratio of 60 percent for individual policies and 75 percent for group policies. The loss ratio shall be on the basis of incurred claims experience and earned premiums.

(b) The commissioner shall require every entity providing insurance policies or certificates of disability insurance sold to persons age 65 or older in this state to maintain detailed experience data for policies and certificates subject to this section and require them to make an annual filing with the commissioner disclosing the loss ratio for each policy form or certificate subject to this section. The annual filing shall, at a minimum, include rates, rating schedules, and supporting documentation including ratios of incurred losses to earned premiums by number of years of policy duration. That information shall demonstrate that each policy form or certificate is in compliance with the applicable loss ratio standards.

(c) The commissioner shall assure that reserves are reasonable and based on sound actuarial principles with respect to the aggregate dollar amount of reserves for claims that are incurred but not yet paid, and for claims that are incurred but not yet reported.

(d) Policy forms or certificates shall be deemed to comply with the purposes of this section if the expected losses in relation to premiums over the entire period for which the policy form or certificate is rated comply with the requirements of this section and either of the following applies:

(1) For policies or certificates that have been in force for three years or more, for the most recent year the ratio of incurred losses to earned premiums is greater than or equal to the minimum loss ratios established by this section.

(2) For policies or certificates that have been in force for three years or less, the expected third year loss ratio can be demonstrated to be greater than or equal to the minimum loss ratio.

(e) If the annual filing or other information received by the commissioner indicates that the actual loss ratio for a policy or certificate is less than the minimum loss ratio established by this section, the commissioner shall require that the insurer or entity providing the insurance file and implement a corrective plan. This plan shall include the utilization of premium reductions, dividends, benefit increases, or any combination of these or other methods so that the minimum loss ratio can be reasonably expected to be achieved. Any corrective plan shall be reviewed and approved by the commissioner prior to implementation.

(f) If, in the opinion of the commissioner, a policy’s or certificate’s failure to meet the minimum loss ratio requirements is due to unusual reserve fluctuations, economic conditions, or other nonrecurring conditions, the commissioner may exempt the policy or certificate from the need for a corrective plan for that year. Any exemption shall be in writing and shall specify the reasons for the granting of the exemption.

(g) If the insurer or other entity providing disability insurance to persons 65 years of age or older in this state fails to file and implement a corrective plan in a timely manner, the commissioner shall withdraw approval of the policy or certificate according to the procedures set forth in Section 10293. This remedy is in addition to any remedy available in that section or under other laws of this state. Any report, plan, exemption, or other document prepared pursuant to this section shall be accessible to the public as a public record.

(h) The commissioner may adopt regulations to implement or administer this article.

(Amended by Stats. 1992, Ch. 427, Sec. 111. Effective January 1, 1993.)



789.7

(a) Sales of disability insurance regulated by this article, as well as Medicare supplement insurance and long-term care insurance sold to persons aged 65 years or older, shall be registered by the insurer with the commissioner. The commissioner shall provide facilities for the computerized recordkeeping of all registered policies and certificates. The commissioner shall adopt regulations to implement and administer registration pursuant to this section. Regulations shall include, but need not be limited to, a system for assessing insurers in accordance with each insurer’s market share in order to finance the cost of registration, an appropriate method and schedule for the filing of data with the commissioner, the content and format required for each filing in accordance with subdivision (d), appropriate sanctions for failure to comply with this section or with regulations promulgated under this section, and criteria for releasing the registered information to parties outside the department.

(b) Access to the registered information, including the identity of policyholders, shall be strictly limited to the department, with the exception that the Attorney General, a district attorney, or city attorney may be granted access upon request for the purpose of investigating or prosecuting suspected unlawful practices or for purposes of this article. The commissioner may, at his or her discretion, allow access to the registered information to the Health Insurance Counseling and Advocacy Program in the Department of Aging.

(c) Access to registered information in a purely statistical format, which neither identifies nor enables identification of a particular policyholder, may be released at the discretion of the commissioner to any party who demonstrates that the information will be used only for other than commercial purposes.

(d) The content of the filing shall contain no more than the following information:

(1) Policyholder’s Medicare identification number or social security number. The policyholder’s name shall be specifically excluded from the filing.

(2) A description of the policy as being Medicare supplemental insurance; long-term care insurance; or disability insurance.

(3) Date of sale.

(4) Date of lapse.

(5) Whether the policy is in force as of the date of the filing.

(6) The policy form number, if applicable.

(7) The name of any insurer, broker, agent, or other person engaged in the transaction of insurance who was responsible for the sale of the policy.

(Added by Stats. 1991, Ch. 1116, Sec. 5.)



789.8

(a) “Elder” for purposes of this section means any person residing in this state who is 65 years of age or older.

(b) If a life agent offers to sell to an elder any life insurance or annuity product, the life agent shall advise an elder or elder’s agent in writing that the sale or liquidation of any stock, bond, IRA, certificate of deposit, mutual fund, annuity, or other asset to fund the purchase of this product may have tax consequences, early withdrawal penalties, or other costs or penalties as a result of the sale or liquidation, and that the elder or elder’s agent may wish to consult independent legal or financial advice before selling or liquidating any assets and prior to the purchase of any life or annuity products being solicited, offered for sale, or sold. This section does not apply to a credit life insurance product as defined in Section 779.2.

(c) A life agent who offers for sale or sells a financial product to an elder on the basis of the product’s treatment under the Medi-Cal program may not negligently misrepresent the treatment of any asset under the statutes and rules and regulations of the Medi-Cal program, as it pertains to the determination of the elder’s eligibility for any program of public assistance.

(d) A life agent who offers for sale or sells any financial product on the basis of its treatment under the Medi-Cal program shall provide, in writing, the following disclosure to the elder or the elder’s agent:

“NOTICE REGARDING STANDARDS FOR MEDI-CAL ELIGIBILITY AND RECOVERY

If you or your spouse are considering purchasing a financial product based on its treatment under the Medi-Cal program, read this important message!

You or your spouse do not have to use up all of your savings before applying for Medi-Cal.

RECOVERY

An annuity purchased on or after September 1, 2004, shall be subject to recovery by the state upon the annuitant’s death under the regulations of the Medi-Cal Recovery Program. Income derived from the annuity must be used to meet the annuitant’s share of costs and, if the annuitant is married, the income derived from the annuity may impact the minimum monthly maintenance needs of the annuitant’s community spouse. An annuity purchased by a community spouse on or after September 1, 2004, may also be subject to recovery if that spouse is the recipient of past or future Medi-Cal benefits.

UNMARRIED RESIDENT

An unmarried resident may be eligible for Medi-Cal benefits if he or she has less than (insert amount of individual’s resource allowance) in countable resources.

The Medi-Cal recipient is allowed to keep from his or her monthly income a personal allowance of (insert amount of personal needs allowance) plus the amount of any health insurance premiums paid. The remainder of the monthly income is paid to the nursing facility as a monthly share of cost.

MARRIED RESIDENT

COMMUNITY SPOUSE RESOURCE ALLOWANCE: If one spouse lives in a nursing facility, and the other spouse does not live in a facility, the Medi-Cal program will pay some or all of the nursing facility costs as long as the couple together does not have more than (insert amount of community countable assets).

MINIMUM MONTHLY MAINTENANCE NEEDS ALLOWANCE: If a spouse is eligible for Medi-Cal payment of nursing facility costs, the spouse living at home is allowed to keep a monthly income of at least his or her individual monthly income or (insert amount of the minimum monthly maintenance needs allowance), whichever is greater.

FAIR HEARINGS AND COURT ORDERS

Under certain circumstances, an at-home spouse can obtain an order from an administrative law judge or court that will allow the at-home spouse to retain additional resources or income. The order may allow the couple to retain more than (insert amount of community spouse resource allowance plus individual’s resource allowance) in countable resources. The order also may allow the at-home spouse to retain more than (insert amount of the monthly maintenance needs allowance) in monthly income.

REAL AND PERSONAL PROPERTY EXEMPTIONS

Many of your assets may already be exempt. Exempt means that the assets are not counted when determining eligibility for Medi-Cal.

REAL PROPERTY EXEMPTIONS

ONE PRINCIPAL RESIDENCE: One property used as a home is exempt. The home will remain exempt in determining eligibility if the applicant intends to return home someday.

The home also continues to be exempt if the applicant’s spouse or dependent relative continues to live in it.

Money received from the sale of a home can be exempt for up to six months if the money is going to be used for the purchase of another home.

REAL PROPERTY USED IN A BUSINESS OR TRADE: Real estate used in a trade or business is exempt regardless of its equity value and whether it produces income.

PERSONAL PROPERTY AND OTHER EXEMPT ASSETS

IRAs, KEOGHs, AND OTHER WORK-RELATED PENSION PLANS: These funds are exempt if the family member whose name it is in does not want Medi-Cal. If held in the name of a person who wants Medi-Cal and payments of principal and interest are being received, the balance is considered unavailable and is not counted. It is not necessary to annuitize, convert to an annuity, or otherwise change the form of the assets in order for them to be unavailable.

PERSONAL PROPERTY USED IN A TRADE OR BUSINESS.

ONE MOTOR VEHICLE.

IRREVOCABLE BURIAL TRUSTS OR IRREVOCABLE PREPAID BURIAL CONTRACTS.

THERE MAY BE OTHER ASSETS THAT MAY BE EXEMPT.

This is only a brief description of the Medi-Cal eligibility rules. For more detailed information, you should call your county welfare department. Also, you are advised to contact a legal services program for seniors or an attorney who is not connected with the sale of this product.

I have read the above notice and have received a copy.

Dated: _______________ Signature: ________________”

The statement required in this subdivision shall be printed in at least 12-point type, shall be clearly separate from any other document or writing, and shall be signed by the prospective purchaser and that person’s spouse, and legal representative, if any.

(e) The State Department of Health Services shall update this form to ensure consistency with state and federal law and make the disclosure available to agents and brokers through its Internet Web site.

(f) Nothing in this section allows or is intended to allow the unlawful practice of law.

(g) Subdivisions (b) and (d) shall become operative on July 1, 2001.

(Amended by Stats. 2006, Ch. 405, Sec. 1.5. Effective September 22, 2006.)



789.9

(a) In addition to any other reasons that a sale of an individual annuity to a senior may violate any provision of law, an annuity shall not be sold to a senior in any of the following circumstances:

(1) The senior’s purpose in purchasing the annuity is to affect Medi-Cal eligibility and either of the following is true:

(A) The purchaser’s assets are equal to or less than the community spouse resource allowance established annually by the State Department of Health Services pursuant to the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(B) The senior would otherwise qualify for Medi-Cal.

(2) The senior’s purpose in purchasing the annuity is to affect Medi-Cal eligibility and, after the purchase of the annuity, the senior or the senior’s spouse would not qualify for Medi-Cal.

(b) In the event that a fixed annuity specified in subdivision (a) is issued to a senior, the issuer shall rescind the contract and refund to the purchaser all premiums, fees, any interest earned under the terms of the contract, and costs paid for the annuity. This remedy shall be in addition to any other remedy that may be available.

(Added by Stats. 2003, Ch. 547, Sec. 2. Effective January 1, 2004.)



789.10

(a) This section applies to the sale, offering for sale, or generation of leads for the sale of life insurance, including annuities, to senior insureds or prospective insureds by any person.

(b) A person who meets with a senior in the senior’s home is required to deliver a notice in writing to the senior no less than 24 hours and no more than 14 days prior to that individual’s initial meeting in the senior’s home. If the senior has an existing insurance relationship with an agent and requests a meeting with the agent in the senior’s home the same day, a notice shall be delivered to the senior prior to the meeting. The notice shall be a stand-alone document, with the appropriate information inserted and without any attachments. It shall be written in 16-point bold type and include all of the following, but no other, information:

(1) The agent’s full name as it appears on his or her California insurance license.

(2) The agent’s license number.

(3) The agent’s mailing address and telephone number listed on his or her California insurance license.

(4) The following disclosure:

(A) “I am a licensed insurance agent. My purpose for coming to your home is to sell, discuss, and/or deliver one of the following [indicate all that apply]:

( ) Life insurance, including annuities.

( ) Other insurance products [specify]: _________________.

(B) You have the right to have other persons present at the meeting, including family members, financial advisors, or attorneys.

(C) You have the right to end the meeting at any time.

(D) You have the right to contact the Department of Insurance for information, or to file a complaint. [The notice shall include the consumer assistance telephone numbers at the department]

(E) The following individuals will be coming to your home: [list all attendees, and insurance license information, if applicable]”

(c) Upon contacting the senior in the senior’s home, the person shall, before making any statement other than a greeting, or asking the senior any other questions, state that the purpose of the contact is to talk about insurance, or to gather information for a followup visit to sell insurance, if that is the case, and state all of the following information:

(1) The name and titles of all persons arriving at the senior’s home.

(2) The name of the insurer represented by the person, if known.

(d) Each person attending a meeting with a senior shall provide the senior with a business card or other written identification stating the person’s name, business address, telephone number, and any insurance license number.

(e) The persons attending a meeting with a senior shall end all discussions and leave the home of the senior immediately after being asked to leave by the senior.

(f) A person may not solicit a sale or order for the sale of an annuity or life insurance policy at the residence of a senior, in person or by telephone, by using any plan, scheme, or ruse that misrepresents the true status or mission of the contact.

(Amended by Stats. 2012, Ch. 653, Sec. 4. Effective January 1, 2013.)






ARTICLE 6.5 - Unfair Practices

790

The purpose of this article is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law 15, Seventy-ninth Congress), by defining, or providing for the determination of, all such practices in this State which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

(Added by Stats. 1959, Ch. 1737.)



790.01

This article applies to reciprocal and interinsurance exchanges, Lloyds insurers, fraternal benefit societies, fraternal fire insurers, grants and annuities societies, insurers holding certificates of exemptions, motor clubs, nonprofit hospital associations, life agents, broker-agents, surplus line brokers and special lines surplus line brokers as well as all other persons engaged in the business of insurance.

(Amended by Stats. 1990, Ch. 1420, Sec. 2. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



790.02

No person shall engage in this State in any trade practice which is defined in this article as, or determined pursuant to this article to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

(Added by Stats. 1959, Ch. 1737.)



790.03

The following are hereby defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance.

(a) Making, issuing, circulating, or causing to be made, issued or circulated, any estimate, illustration, circular, or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or making any false or misleading statement as to the dividends or share of surplus previously paid on similar policies, or making any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or using any name or title of any policy or class of policies misrepresenting the true nature thereof, or making any misrepresentation to any policyholder insured in any company for the purpose of inducing or tending to induce the policyholder to lapse, forfeit, or surrender his or her insurance.

(b) Making or disseminating or causing to be made or disseminated before the public in this state, in any newspaper or other publication, or any advertising device, or by public outcry or proclamation, or in any other manner or means whatsoever, any statement containing any assertion, representation, or statement with respect to the business of insurance or with respect to any person in the conduct of his or her insurance business, which is untrue, deceptive, or misleading, and which is known, or which by the exercise of reasonable care should be known, to be untrue, deceptive, or misleading.

(c) Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion, or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance.

(d) Filing with any supervisory or other public official, or making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public any false statement of financial condition of an insurer with intent to deceive.

(e) Making any false entry in any book, report, or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom the insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omitting to make a true entry of any material fact pertaining to the business of the insurer in any book, report, or statement of the insurer.

(f) (1) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contract.

(2) This subdivision shall be interpreted, for any contract of ordinary life insurance or individual life annuity applied for and issued on or after January 1, 1981, to require differentials based upon the sex of the individual insured or annuitant in the rates or dividends or benefits, or any combination thereof. This requirement is satisfied if those differentials are substantially supported by valid pertinent data segregated by sex, including, but not limited to, mortality data segregated by sex.

(3) However, for any contract of ordinary life insurance or individual life annuity applied for and issued on or after January 1, 1981, but before the compliance date, in lieu of those differentials based on data segregated by sex, rates, or dividends or benefits, or any combination thereof, for ordinary life insurance or individual life annuity on a female life may be calculated as follows: (A) according to an age not less than three years nor more than six years younger than the actual age of the female insured or female annuitant, in the case of a contract of ordinary life insurance with a face value greater than five thousand dollars ($5,000) or a contract of individual life annuity; and (B) according to an age not more than six years younger than the actual age of the female insured, in the case of a contract of ordinary life insurance with a face value of five thousand dollars ($5,000) or less. “Compliance date” as used in this paragraph shall mean the date or dates established as the operative date or dates by future amendments to this code directing and authorizing life insurers to use a mortality table containing mortality data segregated by sex for the calculation of adjusted premiums and present values for nonforfeiture benefits and valuation reserves as specified in Sections 10163.1 and 10489.2 or successor sections.

(4) Notwithstanding the provisions of this subdivision, sex-based differentials in rates or dividends or benefits, or any combination thereof, shall not be required for (A) any contract of life insurance or life annuity issued pursuant to arrangements which may be considered terms, conditions, or privileges of employment as these terms are used in Title VII of the Civil Rights Act of 1964 (Public Law 88-352), as amended, and (B) tax sheltered annuities for employees of public schools or of tax-exempt organizations described in Section 501(c)(3) of the Internal Revenue Code.

(g) Making or disseminating, or causing to be made or disseminated, before the public in this state, in any newspaper or other publication, or any other advertising device, or by public outcry or proclamation, or in any other manner or means whatever, whether directly or by implication, any statement that a named insurer, or named insurers, are members of the California Insurance Guarantee Association, or insured against insolvency as defined in Section 119.5. This subdivision shall not be interpreted to prohibit any activity of the California Insurance Guarantee Association or the commissioner authorized, directly or by implication, by Article 14.2 (commencing with Section 1063).

(h) Knowingly committing or performing with such frequency as to indicate a general business practice any of the following unfair claims settlement practices:

(1) Misrepresenting to claimants pertinent facts or insurance policy provisions relating to any coverages at issue.

(2) Failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies.

(3) Failing to adopt and implement reasonable standards for the prompt investigation and processing of claims arising under insurance policies.

(4) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss requirements have been completed and submitted by the insured.

(5) Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear.

(6) Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by the insureds, when the insureds have made claims for amounts reasonably similar to the amounts ultimately recovered.

(7) Attempting to settle a claim by an insured for less than the amount to which a reasonable person would have believed he or she was entitled by reference to written or printed advertising material accompanying or made part of an application.

(8) Attempting to settle claims on the basis of an application that was altered without notice to, or knowledge or consent of, the insured, his or her representative, agent, or broker.

(9) Failing, after payment of a claim, to inform insureds or beneficiaries, upon request by them, of the coverage under which payment has been made.

(10) Making known to insureds or claimants a practice of the insurer of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration.

(11) Delaying the investigation or payment of claims by requiring an insured, claimant, or the physician of either, to submit a preliminary claim report, and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information.

(12) Failing to settle claims promptly, where liability has become apparent, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage.

(13) Failing to provide promptly a reasonable explanation of the basis relied on in the insurance policy, in relation to the facts or applicable law, for the denial of a claim or for the offer of a compromise settlement.

(14) Directly advising a claimant not to obtain the services of an attorney.

(15) Misleading a claimant as to the applicable statute of limitations.

(16) Delaying the payment or provision of hospital, medical, or surgical benefits for services provided with respect to acquired immune deficiency syndrome or AIDS-related complex for more than 60 days after the insurer has received a claim for those benefits, where the delay in claim payment is for the purpose of investigating whether the condition preexisted the coverage. However, this 60-day period shall not include any time during which the insurer is awaiting a response for relevant medical information from a health care provider.

(i) Canceling or refusing to renew a policy in violation of Section 676.10.

(j) Holding oneself out as representing, constituting, or otherwise providing services on behalf of the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code without a valid agreement with the California Health Benefit Exchange to engage in those activities.

(Amended by Stats. 2012, Ch. 876, Sec. 3. Effective January 1, 2013.)



790.031

The requirements of subdivision (b) of Section 790.034, and Sections 2071.1 and 10082.3 shall apply only to policies of residential property insurance as defined in Section 10087, policies and endorsements containing those coverages prescribed in Chapter 8.5 (commencing with Section 10081) of Part 1 of Division 2, policies issued by the California Earthquake Authority pursuant to Chapter 8.6 (commencing with Section 10089.5) of Part 1 of Division 2, policies and endorsements that insure against property damage and are issued to common interest developments or to associations managing common interest developments, as those terms are defined in Sections 4080 and 4100 or Sections 6528 and 6534 of the Civil Code, and to policies issued pursuant to Section 120 that insure against property damage to residential units or contents thereof owned by one or more persons located in this state.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 78) by Stats. 2013, Ch. 605, Sec. 47. Effective January 1, 2014.)



790.034

(a) Regulations adopted by the commissioner pursuant to this article that relate to the settlement of claims shall take into consideration settlement practices by classes of insurers.

(b) (1) Upon receiving notice of a claim, every insurer shall immediately, but no more than 15 calendar days after receipt of the claim, provide the insured with a legible reproduction of subdivisions (h) and (i) of Section 790.03 along with a written notice containing the following language in at least 10-point type:

“In addition to Section 790.03 of the Insurance Code, Fair Claims Settlement Practices Regulations govern how insurance claims must be processed in this state. These regulations are available at the Department of Insurance Internet Web site, www.insurance.ca.gov. You may also obtain a copy of this law and these regulations free of charge from this insurer.”

(2) Every insurer shall provide, when requested orally or in writing by an insured, a legible reproduction of Section 790.03 of the Insurance Code and copies of Sections 2695.5, 2695.7, 2695.8, and 2695.9 of Subchapter 7.5 of Chapter 5 of Title 10 of the California Code of Regulations, unless the regulations are inapplicable to that class of insurer. This law and these regulations shall be provided to the insured within 15 calendar days of request.

(3) The provisions of this subdivision shall apply to all insurers except for those that are licensed pursuant to Chapter 1 (commencing with Section 12340) of Part 6 of Division 2, with respect to policies and endorsements described in Section 790.031.

(Amended by Stats. 2011, Ch. 240, Sec. 1. Effective January 1, 2012.)



790.035

(a) Any person who engages in any unfair method of competition or any unfair or deceptive act or practice defined in Section 790.03 is liable to the state for a civil penalty to be fixed by the commissioner, not to exceed five thousand dollars ($5,000) for each act, or, if the act or practice was willful, a civil penalty not to exceed ten thousand dollars ($10,000) for each act. The commissioner shall have the discretion to establish what constitutes an act. However, when the issuance, amendment, or servicing of a policy or endorsement is inadvertent, all of those acts shall be a single act for the purpose of this section.

(b) The penalty imposed by this section shall be imposed by and determined by the commissioner as provided by Section 790.05. The penalty imposed by this section is appealable by means of any remedy provided by Section 12940 or by Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1989, Ch. 725, Sec. 1. Effective September 25, 1989.)



790.036

(a) It is an unfair and deceptive act or practice in the business of insurance for an insurer to advertise insurance that it will not sell.

(b) Nothing in this section shall be construed to prohibit any insurer from advertising insurance products for which it is licensed to sell in this state where the product is not available for sale so long as the unavailability is disclosed in the advertisement.

(c) A violation of this section is subject to the sanctions provided for by this article.

(d) An intentional violation of this section is a misdemeanor punishable by a fine not exceeding ten thousand dollars ($10,000).

(e) This section does not apply to any insurer that refuses to sell a policy of insurance on the basis of its underwriting guidelines.

(f) This section does not apply to advertisements by an insurer where the advertisements are broadcast and originate from outside this state. As used in this subdivision, “broadcast” includes electronic media, television, and radio. As used in this subdivision, “originate from outside this state” includes cable transmittal of programs broadcast by stations located outside California.

(Added by Stats. 1989, Ch. 992, Sec. 1.)



790.037

(a) It is an unfair business practice for a health insurance agent or broker to sell, solicit, or negotiate the purchase of health insurance by any of the following methods:

(1) The use of a marketing technique known as cold lead advertising when marketing a Medicare product. As used in this section, “cold lead advertising” means making use directly or indirectly of a method of marketing that fails to disclose in a conspicuous manner that a purpose of the marketing is health insurance sales solicitation and that contact will be made by a health insurance agent or broker.

(2) The use of an appointment that was made to discuss a particular Medicare product or to solicit the sale of a particular Medicare product in order to solicit the sale of another Medicare product or other health insurance products, unless the consumer specifically agrees in advance of the appointment to discuss that other Medicare product or other types of health insurance products during the same appointment.

(b) As used in this section, “Medicare product” includes Medicare Parts A, B, C, and D, and Medicare supplement plans.

(Amended by Stats. 2009, Ch. 140, Sec. 126. Effective January 1, 2010.)



790.04

The commissioner shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in the State in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by Section 790.03 or determined pursuant to this article to be an unfair method of competition or an unfair or deceptive practice in the business of insurance. Such investigation may be conducted pursuant to Article 2 (commencing at Section 11180) of Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

(Added by Stats. 1959, Ch. 1737.)



790.05

Whenever the commissioner shall have reason to believe that a person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice defined in Section 790.03, and that a proceeding by the commissioner in respect thereto would be to the interest of the public, he or she shall issue and serve upon that person an order to show cause containing a statement of the charges in that respect, a statement of that person’s potential liability under Section 790.035, and a notice of a hearing thereon to be held at a time and place fixed therein, which shall not be less than 30 days after the service thereof, for the purpose of determining whether the commissioner should issue an order to that person to, pay the penalty imposed by Section 790.035, and to cease and desist those methods, acts, or practices or any of them.

If the charges or any of them are found to be justified the commissioner shall issue and cause to be served upon that person an order requiring that person to pay the penalty imposed by Section 790.035 and to cease and desist from engaging in those methods, acts, or practices found to be unfair or deceptive.

The hearing shall be conducted in accordance with the Administrative Procedure Act, Chapter 5 (commencing at Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that the hearings may be conducted by an administrative law judge in the administrative law bureau when the proceedings involve a common question of law or fact with another proceeding arising under other Insurance Code sections that may be conducted by administrative law bureau administrative law judges. The commissioner and the appointed administrative law judge shall have all the powers granted under the Administrative Procedure Act.

The person shall be entitled to have the proceedings and the order reviewed by means of any remedy provided by Section 12940 of this code or by the Administrative Procedure Act.

(Amended by Stats. 2002, Ch. 709, Sec. 2. Effective January 1, 2003.)



790.06

(a) Whenever the commissioner shall have reason to believe that any person engaged in the business of insurance is engaging in this state in any method of competition or in any act or practice in the conduct of the business that is not defined in Section 790.03, and that the method is unfair or that the act or practice is unfair or deceptive and that a proceeding by him or her in respect thereto would be in the interest of the public, he or she may issue and serve upon that person an order to show cause containing a statement of the methods, acts or practices alleged to be unfair or deceptive and a notice of hearing thereon to be held at a time and place fixed therein, which shall not be less than 30 days after the service thereof, for the purpose of determining whether the alleged methods, acts or practices or any of them should be declared to be unfair or deceptive within the meaning of this article. The order shall specify the reason why the method of competition is alleged to be unfair or the act or practice is alleged to be unfair or deceptive.

The hearings provided by this section shall be conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), except that the hearings may be conducted by an administrative law judge in the administrative law bureau when the proceedings involve a common question of law or fact with another proceeding arising under other Insurance Code sections that may be conducted by administrative law bureau administrative law judges. The commissioner and the appointed administrative law judge shall have all the powers granted under the Administrative Procedure Act. If the alleged methods, acts, or practices or any of them are found to be unfair or deceptive within the meaning of this article the commissioner shall issue and service upon that person his or her written report so declaring.

(b) If the report charges a violation of this article and if the method of competition, act or practice has not been discontinued, the commissioner may, through the Attorney General of this state, at any time after 30 days after the service of the report cause a petition to be filed in the superior court of this state within the county wherein the person resides or has his or her principal place of business, to enjoin and restrain the person from engaging in the method, act or practice. The court shall have jurisdiction of the proceeding and shall have power to make and enter appropriate orders in connection therewith and to issue any writs as are ancillary to its jurisdiction or are necessary in its judgment to prevent injury to the public pendente lite.

(c) A transcript of the proceedings before the commissioner, including all evidence taken and the report and findings shall be filed with the petition. If either party shall apply to the court for leave to adduce additional evidence and shall show, to the satisfaction of the court, that the additional evidence is material and there were reasonable grounds for the failure to adduce the evidence in the proceeding before the commissioner, the court may order the additional evidence to be taken before the commissioner and to be adduced upon the hearing in the manner and upon the terms and conditions as to the court may seem proper. The commissioner may modify his or her findings of fact or make new findings by reason of the additional evidence so taken, and shall file modified or new findings with the return of the additional evidence.

(d) If the court finds that the method of competition complained of is unfair or that the act or practice complained of is unfair or deceptive, that the proceeding by the commissioner with respect thereto is to the interest of the public and that the findings of the commissioner are supported by the weight of the evidence, it shall issue its order enjoining and restraining the continuance of the method of competition, act or practice.

(Amended by Stats. 2002, Ch. 709, Sec. 3. Effective January 1, 2003.)



790.07

Whenever the commissioner shall have reason to believe that any person has violated a cease and desist order issued pursuant to Section 790.05 or a court order issued pursuant to Section 790.06, after the order has become final, and while the order is still in effect, the commissioner may, after a hearing at which it is determined that the violation was committed, order that person to forfeit and pay to the State of California a sum not to exceed five thousand dollars ($5,000) plus any penalty due under Section 790.05, which may be recovered in a civil action, except that, if the violation is found to be willful, the amount of the penalty may be a sum not to exceed fifty-five thousand dollars ($55,000) plus the penalty due under Section 790.05.

For the purposes of this section, the failure to pay any penalty imposed pursuant to Section 790.035 which has become final shall constitute a violation of the cease and desist order.

For any subsequent violation of the cease and desist order or of the court order or the order to pay the penalty, while the order is still in effect, the commissioner may, after hearing, suspend or revoke the license or certificate of that person for a period not exceeding one year; provided, however, no proceeding shall be based upon the subsequent violation unless the same was committed or continued after the date on which the order imposing the penalty pursuant to the preceding paragraph became final.

The hearings provided by this section shall be conducted in accordance with the Administrative Procedure Act, except that the hearings may be conducted by an administrative law judge in the administrative law bureau when the proceedings involve a common question of law or fact with another proceeding arising under other Insurance Code sections that may be conducted by administrative law bureau administrative law judges. The commissioner and the appointed administrative law judge shall have all the powers granted under the Administrative Procedure Act.

The person shall be entitled to have the proceedings and the order of the commissioner therein reviewed by means of any remedy provided by Section 12940 or by the Administrative Procedure Act.

(Amended by Stats. 2002, Ch. 709, Sec. 4. Effective January 1, 2003.)



790.08

The powers vested in the commissioner in this article shall be additional to any other powers to enforce any penalties, fines or forfeitures, denials, suspensions or revocations of licenses or certificates authorized by law with respect to the methods, acts and practices hereby declared to be unfair or deceptive.

(Added by Stats. 1959, Ch. 1737.)



790.09

No order to cease and desist issued under this article directed to any person or subsequent administrative or judicial proceeding to enforce the same shall in any way relieve or absolve such person from any administrative action against the license or certificate of such person, civil liability or criminal penalty under the laws of this State arising out of the methods, acts or practices found unfair or deceptive.

(Added by Stats. 1959, Ch. 1737.)



790.10

The commissioner shall, from time to time as conditions warrant, after notice and public hearing, promulgate reasonable rules and regulations, and amendments and additions thereto, as are necessary to administer this article.

(Added by Stats. 1971, Ch. 975.)



790.15

(a) If an insurer or any affiliate of an insurer has failed to pay any valid claim from Holocaust survivors, the certificate of authority of the insurer shall be suspended until the insurer, or its affiliates, pays the claim or claims.

(b) As used in this section:

(1) “Holocaust survivor” means any person who is the beneficiary of an insurance policy, if the insurance policy insured a person’s life, property, or other interest, and the insured person was killed, died, was displaced, or was otherwise a victim of persecution of Jewish and other peoples preceding and during World War II by Germany, its allies, or sympathizers.

(2) “Beneficiary” means any person or entity entitled to recover under any policy of insurance, including any named beneficiary, any heir of a named beneficiary, and any other person entitled to recover under the policy.

(3) “Claim” means any claim submitted by a Holocaust survivor or other beneficiary arising under an insurance policy for any loss or damage caused by or arising because of discriminatory practices or persecution by the Nazi-controlled German government or its allies, or by insurers that refused to pay claims because of a claim that policies of insurance or records were missing or confiscated because of actions by the Nazi-controlled German government or its agents or allies. Claim also includes any claim by Holocaust survivors or beneficiaries to collect proceeds from dowry or education policies or from annuities.

(4) An “affiliate” of, or person “affiliated” with, a specific person, means a person who directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

(5) “Control” includes the terms “controlling,” “controlled by,” and “under common control with,” and means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, more than 10 percent of the voting securities of any other person.

(c) An action to suspend a certificate of authority under this section shall be conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), except that (1) if the Office of Administrative Hearings is unable to assign an administrative law judge to preside over a hearing that commences within 30 days of the filing of an accusation or order initiating an action under this section, the administrative law judge may be appointed by the commissioner; and (2) if the commissioner determines that it is necessary to protect the interests of Holocaust survivors, he or she may issue an order of suspension pursuant to this section prior to holding a hearing.

(d) If the commissioner issues an order pursuant to paragraph (2) of subdivision (c), he or she shall immediately issue and serve upon the insurer a statement of reasons for the immediate action, as well as a copy of the accusation or order containing the allegations that support the order. Any order issued pursuant to this subdivision shall include a notice stating the time and place of a hearing on the order, which shall not be less than 20, nor more than 30 days after the order is served.

(e) When considering an action to suspend a certificate of authority under this section, the commissioner shall include consideration of whether the insurer has participated in good faith in an international commission on Holocaust survivor insurance claims, and whether the commission is making meaningful and expeditious progress toward paying claims to survivors and righting the historic wrong done to Holocaust victims.

(Added by Stats. 1998, Ch. 963, Sec. 2. Effective September 29, 1998.)






ARTICLE 6.6 - Insurance Information and Privacy Protection Act

791

The purpose of this article is to establish standards for the collection, use and disclosure of information gathered in connection with insurance transactions by insurance institutions, agents or insurance-support organizations; to maintain a balance between the need for information by those conducting the business of insurance and the public’s need for fairness in insurance information practices, including the need to minimize intrusiveness; to establish a regulatory mechanism to enable natural persons to ascertain what information is being or has been collected about them in connection with insurance transactions and to have access to such information for the purpose of verifying or disputing its accuracy; to limit the disclosure of information collected in connection with insurance transactions; and to enable insurance applicants and policyholders to obtain the reasons for any adverse underwriting decision.

(Added by Stats. 1980, Ch. 1214, Sec. 1. Applicable October 1, 1981, as prescribed by Section 791.01.)



791.01

(a) The obligations imposed by this article shall apply to those insurance institutions, agents or insurance-support organizations which, on or after October 1, 1981:

(1) In the case of life or disability insurance:

(A) Collect, receive or maintain information in connection with insurance transactions which pertains to natural persons who are residents of this state, or

(B) Engage in insurance transactions with applicants, individuals or policyholders who are residents of this state.

(2) In the case of property or casualty insurance:

(A) Collect, receive or maintain information in connection with insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this state, or

(B) Engage in insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this state.

(b) The rights granted by this article shall extend to:

(1) In the case of life or disability insurance, the following persons who are residents of this state:

(A) Natural persons who are the subject of information collected, received or maintained in connection with insurance transactions.

(B) Applicants, individuals or policyholders who engage in or seek to engage in insurance transactions.

(2) In the case of property or casualty insurance, the following persons:

(A) Natural persons who are the subject of information collected, received or maintained in connection with insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this state, and

(B) Applicants, individuals or policyholders who engage in or seek to engage in insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this state.

(c) For purposes of this section, a person shall be considered a resident of this state if the person’s last known mailing address, as shown in the records of the insurance institution, agent, or insurance-support organization, is located in this state.

(d) This article shall not apply to any person or entity engaged in the business of title insurance as defined in Section 12340.3.

(e) This article shall not apply to a person or entity engaged in the business of a home protection company, as defined in Section 12740, which does not obtain or maintain personal information, as defined in this article, of its policyholders and applicants.

(f) Insurance institutions, agents, insurance support organizations or any insurance transaction subject to this article shall be exempt from Part 2.6 (commencing with Section 56) of Division 1 of, and Sections 1785.20 and 1786.40 of, the Civil Code.

(Amended (as amended by Stats. 1981, Ch. 106) by Stats. 1981, Ch. 121, Sec. 1. Effective June 30, 1981. Note: This amendment (by Stats. 1981, Ch. 121) delayed the applicability date for Article 6.6 (commencing with Section 791) from July 1, 1981 to October 1, 1981.)



791.02

As used in this act:

(a) (1) “Adverse underwriting decision” means any of the following actions with respect to insurance transactions involving insurance coverage that is individually underwritten:

(A) A declination of insurance coverage.

(B) A termination of insurance coverage.

(C) Failure of an agent to apply for insurance coverage with a specific insurance institution that the agent represents and that is requested by an applicant.

(D) In the case of a property or casualty insurance coverage:

(i) Placement by an insurance institution or agent of a risk with a residual market mechanism, with an unauthorized insurer, or with an insurance institution that provides insurance to other than preferred or standard risks, if in fact the placement is at other than a preferred or standard rate. An adverse underwriting decision, in case of placement with an insurance institution that provides insurance to other than preferred or standard risks, shall not include placement if the applicant or insured did not specify or apply for placement as a preferred or standard risk or placement with a particular company insuring preferred or standard risks, or

(ii) The charging of a higher rate on the basis of information which differs from that which the applicant or policyholder furnished.

(E) In the case of a life, health, or disability insurance coverage, an offer to insure at higher than standard rates.

(2) Notwithstanding paragraph (1), any of the following actions shall not be considered adverse underwriting decisions but the insurance institution or agent responsible for their occurrence shall nevertheless provide the applicant or policyholder with the specific reason or reasons for their occurrence:

(A) The termination of an individual policy form on a class or statewide basis.

(B) A declination of insurance coverage solely because coverage is not available on a class or statewide basis.

(C) The rescission of a policy.

(b) “Affiliate” or “affiliated” means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with another person.

(c) “Agent” means any person licensed pursuant to Chapter 5 (commencing with Section 1621), Chapter 5A (commencing with Section 1759), Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), or Chapter 8 (commencing with Section 1831).

(d) “Applicant” means any person who seeks to contract for insurance coverage other than a person seeking group insurance that is not individually underwritten.

(e) “Consumer report” means any written, oral, or other communication of information bearing on a natural person’s creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living that is used or expected to be used in connection with an insurance transaction.

(f) “Consumer reporting agency” means any person who:

(1) Regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports for a monetary fee.

(2) Obtains information primarily from sources other than insurance institutions.

(3) Furnishes consumer reports to other persons.

(g) “Control,” including the terms “controlled by” or “under common control with,” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

(h) “Declination of insurance coverage” means a denial, in whole or in part, by an insurance institution or agent of requested insurance coverage.

(i) “Individual” means any natural person who is any of the following:

(1) In the case of property or casualty insurance, is a past, present, or proposed named insured or certificate holder.

(2) In the case of life or disability insurance, is a past, present, or proposed principal insured or certificate holder.

(3) Is a past, present, or proposed policyowner.

(4) Is a past or present applicant.

(5) Is a past or present claimant.

(6) Derived, derives, or is proposed to derive insurance coverage under an insurance policy or certificate subject to this act.

(j) “Institutional source” means any person or governmental entity that provides information about an individual to an agent, insurance institution, or insurance-support organization, other than any of the following:

(1) An agent.

(2) The individual who is the subject of the information.

(3) A natural person acting in a personal capacity rather than in a business or professional capacity.

(k) “Insurance institution” means any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd’s insurer, fraternal benefit society, or other person engaged in the business of insurance. “Insurance institution” shall not include agents, insurance-support organizations, or health care service plans regulated pursuant to the Knox-Keene Health Care Service Plan Act, Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(l) “Insurance-support organization” means:

(1) Any person who regularly engages, in whole or in part, in the business of assembling or collecting information about natural persons for the primary purpose of providing the information to an insurance institution or agent for insurance transactions, including either of the following:

(A) The furnishing of consumer reports or investigative consumer reports to an insurance institution or agent for use in connection with an insurance transaction.

(B) The collection of personal information from insurance institutions, agents, or other insurance-support organizations for the purpose of detecting or preventing fraud, material misrepresentation or material nondisclosure in connection with insurance underwriting or insurance claim activity.

(2) Notwithstanding paragraph (1), the following persons shall not be considered “insurance-support organizations”: agents, governmental institutions, insurance institutions, medical care institutions, medical professionals, and peer review committees.

(m) “Insurance transaction” means any transaction involving insurance primarily for personal, family, or household needs rather than business or professional needs that entails either of the following:

(1) The determination of an individual’s eligibility for an insurance coverage, benefit, or payment.

(2) The servicing of an insurance application, policy, contract, or certificate.

(n) “Investigative consumer report” means a consumer report or portion thereof in which information about a natural person’s character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with the person’s neighbors, friends, associates, acquaintances, or others who may have knowledge concerning those items of information.

(o) “Medical care institution” means any facility or institution that is licensed to provide health care services to natural persons, including but not limited to, hospitals, skilled nursing facilities, home health agencies, medical clinics, rehabilitation agencies, and public health agencies.

(p) “Medical professional” means any person licensed or certified to provide health care services to natural persons, including but not limited to, a physician, dentist, nurse, optometrist, physical or occupational therapist, psychiatric social worker, clinical dietitian, clinical psychologist, chiropractor, pharmacist, or speech therapist.

(q) “Medical record information” means personal information that is both of the following:

(1) Relates to an individual’s physical or mental condition, medical history or medical treatment.

(2) Is obtained from a medical professional or medical care institution, from the individual, or from the individual’s spouse, parent, or legal guardian.

(r) “Person” means any natural person, corporation, association, partnership, limited liability company, or other legal entity.

(s) “Personal information” means any individually identifiable information gathered in connection with an insurance transaction from which judgments can be made about an individual’s character, habits, avocations, finances, occupation, general reputation, credit, health, or any other personal characteristics. “Personal information” includes an individual’s name and address and “medical record information” but does not include “privileged information.”

(t) “Policyholder” means any person who is any of the following:

(1) In the case of individual property or casualty insurance, is a present named insured.

(2) In the case of individual life or disability insurance, is a present policyowner.

(3) In the case of group insurance, which is individually underwritten, is a present group certificate holder.

(u) “Pretext interview” means an interview whereby a person, in an attempt to obtain information about a natural person, performs one or more of the following acts:

(1) Pretends to be someone he or she is not.

(2) Pretends to represent a person he or she is not in fact representing.

(3) Misrepresents the true purpose of the interview.

(4) Refuses to identify himself or herself upon request.

(v) “Privileged information” means any individually identifiable information that both:

(1) Relates to a claim for insurance benefits or a civil or criminal proceeding involving an individual.

(2) Is collected in connection with or in reasonable anticipation of a claim for insurance benefits or civil or criminal proceeding involving an individual. However, information otherwise meeting the requirements of this division shall nevertheless be considered “personal information” under this act if it is disclosed in violation of Section 791.13.

(w) “Residual market mechanism” means the California FAIR Plan Association, Chapter 10 (commencing with Section 10101) of Part 1 of Division 2, and the assigned risk plan, Chapter 1 (commencing with Section 11550) of Part 3 of Division 2.

(x) “Termination of insurance coverage” or “termination of an insurance policy” means either a cancellation or nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure to pay a premium as required by the policy.

(y) “Unauthorized insurer” means an insurance institution that has not been granted a certificate of authority by the director to transact the business of insurance in this state.

(z) “Commissioner” means the Insurance Commissioner.

(aa) “Confidential communications request” means a request by an insured covered under a health insurance policy that insurance communications containing medical information be communicated to him or her at a specific mail or email address or specific telephone number, as designated by the insured.

(ab) “Endanger” means that the insured covered under a health insurance policy fears that the disclosure of his or her medical information could subject the insured covered under a health insurance policy to harassment or abuse.

(ac) “Sensitive services” means all health care services described in Sections 6924, 6925, 6926, 6927, 6928, and 6929 of the Family Code, and Sections 121020 and 124260 of the Health and Safety Code, obtained by a patient of any age at or above the minimum age specified for consenting to the service specified in the section.

(ad) “Medical information” means any individually identifiable information, in electronic or physical form, in possession of or derived from a provider of health care, health insurer, pharmaceutical company, or contractor regarding a patient’s medical history, mental or physical condition, or treatment. “Individually identifiable” means that the medical information includes or contains any element of personal identifying information sufficient to allow identification of the individual, such as the patient’s name, address, electronic mail address, telephone number, or social security number, or other information that, alone or in combination with other publicly available information, reveals the individual’s identity.

(Amended by Stats. 2013, Ch. 444, Sec. 17. Effective January 1, 2014.)



791.03

No insurance institution, agent or insurance-support organization shall use or authorize the use of pretext interviews to obtain information in connection with an insurance transaction; provided, however, that a pretext interview may be undertaken to obtain information from a person or institution that does not have a generally or statutorily recognized privileged relationship with the person to whom the information relates for the purpose of investigating a claim where there is a reasonable basis for suspecting criminal activity, fraud, material misrepresentation or material nondisclosure in connection with a claim.

(Amended by Stats. 1981, Ch. 106, Sec. 2. Effective June 29, 1981. Amending action operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.04

(a) An insurance institution or agent shall provide a notice of information practices to all applicants or policyholders in connection with insurance transactions as provided below:

(1) In the case of a written application for insurance, a notice shall be provided no later than:

(A) At the time of the delivery of the insurance policy or certificate when personal information is collected only from the applicant, an insured under the policy, or from public records; or

(B) At the time the collection of personal information is initiated when personal information is collected from a source other than the applicant, an insured under the policy, or public records.

(2) In the case of a policy renewal, a notice shall be provided no later than the policy renewal date or the date upon which policy renewal is confirmed, except that no notice shall be required in connection with a policy renewal if either of the following applies:

(A) Personal information is collected only from the policyholder, an insured under the policy, or from public records.

(B) A notice meeting the requirements of this section has been given within the previous 24 months.

(3) In the case of a policy reinstatement or change in insurance benefits, a notice shall be provided no later than the time a request for a policy reinstatement or change in insurance benefits is received by the insurance institution, except that no notice shall be required if personal information is collected only from the policyholder, an insured under the policy, or from public records or if a notice meeting the requirements of this section has been given within the previous 24 months.

(b) The notice required by subdivision (a) shall be in writing and shall state all of the following:

(1) Whether personal information may be collected from persons other than the individual or individuals proposed for coverage.

(2) The types of personal information that may be collected and the types of sources and investigative techniques that may be used to collect such information.

(3) The types of disclosures identified in subdivisions (b), (c), (d), (e), (f), (i), (k), (l), and (n) of Section 791.13 and the circumstances under which the disclosures may be made without prior authorization, except that only those circumstances need be described which occur with such frequency as to indicate a general business practice.

(4) A description of the rights established under Sections 791.08 and 791.09 and the manner in which the rights may be exercised.

(5) That information obtained from a report prepared by an insurance-support organization may be retained by the insurance-support organization and disclosed to other persons.

(c) In lieu of the notice prescribed in subdivision (b), the insurance institution or agent may provide an abbreviated notice informing the applicant or policyholder of the following:

(1) Personal information may be collected from persons other than the individual or individuals proposed for coverage.

(2) Such information as well as other personal or privileged information subsequently collected by the insurance institution or agent may in certain circumstances be disclosed to third parties without authorization.

(3) A right of access and correction exists with respect to all personal information collected.

(4) The notice prescribed in subdivision (b) will be furnished to the applicant or policyholder upon request.

(d) The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

(Repealed and added by Stats. 1981, Ch. 106, Sec. 4. Effective June 29, 1981. Repealing and adding actions operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.05

An insurance institution or agent shall clearly specify those questions designed to obtain information solely for marketing or research purposes from an individual in connection with an insurance transaction.

(Amended by Stats. 1981, Ch. 106, Sec. 5. Effective June 29, 1981. Amending action operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.06

Notwithstanding any other provision of law, no insurance institution, agent or insurance-support organization may utilize as its disclosure authorization form in connection with insurance transactions a form or statement which authorizes the disclosure of personal or privileged information about an individual to the insurance institution, agent, or insurance-support organization unless the form or statement:

(a) Is written in plain language.

(b) Is dated.

(c) Specifies the types of persons authorized to disclose information about the individual.

(d) Specifies the nature of the information authorized to be disclosed.

(e) Names the insurance institution or agent and identifies by generic reference representatives of the insurance institution to whom the individual is authorizing information to be disclosed.

(f) Specifies the purposes for which the information is collected.

(g) Specifies the length of time the authorization shall remain valid, which shall be no longer than:

(1) In the case of authorizations signed for the purpose of collecting information in connection with an application for an insurance policy, a policy reinstatement or a request for change in policy benefits:

(A) Thirty months from the date the authorization is signed if the application or request involves life, health or disability insurance; or

(B) One year from the date the authorization is signed if the application or request involves property or casualty insurance.

(2) In the case of authorizations signed for the purpose of collecting information in connection with a claim for benefits under an insurance policy:

(A) The term of coverage of the policy if the claim is for a health insurance benefit; or

(B) The duration of the claim if the claim is not for a health insurance benefit; or

(C) The duration of all claims processing activity performed in connection with all claims for benefits made by any person entitled to benefits under a nonprofit hospital service contract.

(h) Advises the individual or a person authorized to act on behalf of the individual that the individual or the individual’s authorized representative is entitled to receive a copy of the authorization form.

(i) This section shall not be construed to require any authorization for the receipt of personal or privileged information about an individual.

(Amended by Stats. 1981, Ch. 106, Sec. 6. Effective June 29, 1981. Amending action operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.07

(a) No insurance institution, agent or insurance-support organization may prepare or request an investigative consumer report about an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement or a change in insurance benefits unless the insurance institution or agent informs the individual of the following:

(1) That he or she may request to be interviewed in connection with the preparation of the investigative consumer report, and

(2) That upon a request pursuant to Section 791.08, he or she is entitled to receive a copy of the investigative consumer report.

(b) If an investigative consumer report is to be prepared by an insurance institution or agent, the insurance institution or agent shall institute reasonable procedures to conduct a personal interview requested by an individual.

(c) If an investigative consumer report is to be prepared by an insurance-support organization, the insurance institution or agent desiring such report shall inform the insurance-support organization whether a personal interview has been requested by the individual. The insurance-support organization shall institute reasonable procedures to conduct such interviews, if requested.

(Amended by Stats. 1981, Ch. 106, Sec. 7. Effective June 29, 1981. Amending action operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.08

(a) If any individual, after proper identification, submits a written request to an insurance institution, agent or insurance-support organization for access to recorded personal information about the individual which is reasonably described by the individual and reasonably locatable and retrievable by the insurance institution, agent or insurance-support organization, the insurance institution, agent or insurance-support organization shall within 30 business days from the date such request is received:

(1) Inform the individual of the nature and substance of such recorded personal information in writing, by telephone or by other oral communication, whichever the insurance institution, agent or insurance-support organization prefers;

(2) Permit the individual to see and copy, in person, such recorded personal information pertaining to him or her or to obtain a copy of such recorded personal information by mail, whichever the individual prefers, unless such recorded personal information is in coded form, in which case an accurate translation in plain language shall be provided in writing;

(3) Disclose to the individual the identity, if recorded, of those persons to whom the insurance institution, agent or insurance-support organization has disclosed such personal information within two years prior to such request, and if the identity is not recorded, the names of those insurance institutions, agents, insurance-support organizations or other persons to whom such information is normally disclosed; and

(4) Provide the individual with a summary of the procedures by which he or she may request correction, amendment or deletion of recorded personal information.

(b) Any personal information provided pursuant to subdivision (a) above shall identify the source of the information if such source is an institutional source.

(c) Medical record information supplied by a medical care institution or medical professional and requested under subdivision (a), together with the identity of the medical professional or medical care institution which provided such information, shall be supplied either directly to the individual or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the individual prefers. Mental health record information shall be supplied directly to the individual, pursuant to this section, only with the approval of the qualified professional person with treatment responsibility for the condition to which the information relates. If it elects to disclose the information to a medical professional designated by the individual, the insurance institution, agent or insurance-support organization shall notify the individual, at the time of the disclosure, that it has provided the information to the medical professional.

(d) Except for personal information provided under Section 791.10, an insurance institution, agent or insurance-support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to individuals.

(e) The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under subdivision (a), an insurance institution, agent or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf.

(f) The rights granted to individuals in this section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subdivision shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(g) For purposes of this section, the term “insurance-support organization” does not include “consumer reporting agency”.

(Amended by Stats. 1985, Ch. 1132, Sec. 1.)



791.09

(a) Within 30 business days from the date of receipt of a written request from an individual to correct, amend or delete any recorded personal information about the individual within its possession, an insurance institution, agent or insurance-support organization shall either:

(1) Correct, amend or delete the portion of the recorded personal information in dispute; or

(2) Notify the individual of:

(A) Its refusal to make such correction, amendment or deletion.

(B) The reasons for the refusal.

(C) The individual’s right to file a statement as provided in subdivision (c).

(b) If the insurance institution, agent or insurance-support organization corrects, amends or deletes recorded personal information in accordance with paragraph (1) of subdivision (a), the insurance institution, agent or insurance-support organization shall so notify the individual in writing and furnish the correction, amendment or fact of deletion to:

(1) Any person specifically designated by the individual who may have, within the preceding two years, received such recorded personal information.

(2) Any insurance-support organization whose primary source of personal information is insurance institutions if the insurance-support organization has systematically received such recorded personal information from the insurance institution within the preceding seven years; provided, however, that the correction, amendment or fact of deletion need not be furnished if the insurance-support organization no longer maintains recorded personal information about the individual.

(3) Any insurance-support organization that furnished the personal information that has been corrected, amended or deleted.

(c) Whenever an individual disagrees with an insurance institution’s, agent’s or insurance-support organization’s refusal to correct, amend or delete recorded personal information, the individual shall be permitted to file with the insurance institution, agent or insurance-support organization:

(1) A concise statement setting forth what the individual thinks is the correct, relevant or fair information.

(2) A concise statement of the reasons why the individual disagrees with the insurance institution’s, agent’s or insurance-support organization’s refusal to correct, amend or delete recorded personal information.

(d) In the event an individual files either statement as described in subdivision (c), the insurance institution, agent or support organization shall:

(1) File the statement with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the individual’s statement and have access to it.

(2) In any subsequent disclosure by the insurance institution, agent or support organization of the recorded personal information that is the subject of disagreement, clearly identify the matter or matters in dispute and provide the individual’s statement along with the recorded personal information being disclosed.

(3) Furnish the statement to the persons and in the manner specified in subdivision (b).

(e) The rights granted to individuals in this section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subdivision shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(f) For purposes of this section, the term “insurance-support organization” does not include “consumer reporting agency”.

(Amended by Stats. 1981, Ch. 106, Sec. 9. Effective June 29, 1981. Amending action operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Sections 791.01 and 791.23.)



791.10

(a) In the event of an adverse underwriting decision the insurance institution or agent responsible for the decision shall:

(1) Either provide the applicant, policyholder, or individual proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing or, except as provided in subdivision (e), advise the person that upon written request he or she may receive the specific reason or reasons in writing.

(2) Provide the applicant, policyholder or individual proposed for coverage with a summary of the rights established under subdivision (b) and Sections 791.08 and 791.09.

(b) Upon receipt of a written request within 90 business days from the date of the mailing of notice or other communication of an adverse underwriting decision to an applicant, policyholder or individual proposed for coverage, the insurance institution or agent shall furnish to such person within 21 business days from the date of receipt of such written request:

(1) The specific reason or reasons for the adverse underwriting decision, in writing, if such information was not initially furnished in writing pursuant to paragraph (1) of subdivision (a).

(2) The specific items of personal and privileged information that support those reasons; provided, however:

(A) The insurance institution or agent shall not be required to furnish specific items of privileged information if it has a reasonable suspicion, based upon specific information available for review by the commissioner, that the applicant, policyholder or individual proposed for coverage has engaged in criminal activity, fraud, material misrepresentation or material nondisclosure.

(B) Specific items of medical record information supplied by a medical care institution or medical professional shall be disclosed either directly to the individual about whom the information relates or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the individual prefers.

Mental health record information shall be supplied directly to the individual, pursuant to this subdivision, only with the approval of the qualified professional person with treatment responsibility for the condition to which the information relates.

(3) The names and addresses of the institutional sources that supplied the specific items of information given pursuant to paragraph (2) of subdivision (b); provided, however, that the identity of any medical professional or medical care institution shall be disclosed either directly to the individual or to the designated medical professional, whichever the individual prefers.

(c) The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

(d) When an adverse underwriting decision results solely from an oral request or inquiry, the explanation of reasons and summary of rights required by subdivision (a) or (e) may be given orally to the extent that such information is available.

(e) Except as provided in subdivision (d), with respect to a declination, cancellation, or nonrenewal of a property insurance policy covered by Section 675 or an automobile insurance policy covered by Section 660, or an individual life, health, or disability insurance policy, the insurance institution or agent responsible for the decision shall provide the specific reason or reasons in writing at the time of the decision. The communication of medical record information for a life or health insurance policy shall be subject to the disclosure requirements of subparagraph (B) of paragraph (2) of subdivision (a). This subdivision shall become operative on July 1, 2006.

(Amended by Stats. 2005, Ch. 436, Sec. 1. Effective January 1, 2006.)



791.11

No insurance institution, agent or insurance-support organization may seek information in connection with an insurance transaction concerning:

(a) Any previous adverse underwriting decision experienced by an individual, or

(b) Any previous insurance coverage obtained by an individual through a residual market mechanism, unless such inquiry also requests the reasons for any previous adverse underwriting decision or the reasons why insurance coverage was previously obtained through a residual market mechanism.

(Added by Stats. 1980, Ch. 1214, Sec. 1. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.12

No insurance institution or agent may base an adverse underwriting decision in whole or in part on the following:

(a) On the fact of a previous adverse underwriting decision or on the fact that an individual previously obtained insurance coverage through a residual market mechanism; provided, however, an insurance institution or agent may base an adverse underwriting decision on further information obtained from an insurance institution or agent responsible for a previous adverse underwriting decision. The further information, when requested, shall create a conclusive presumption that the information is necessary to perform the requesting insurer’s function in connection with an insurance transaction involving the individual and, when reasonably available, shall be furnished the requesting insurer and the individual, if applicable.

(b) On personal information received from an insurance-support organization whose primary source of information is insurance institutions; provided, however, an insurance institution or agent may base an adverse underwriting decision on further personal information obtained as the result of information received from an insurance-support organization.

(c) On the fact that an individual has previously inquired and received information about the scope or nature of coverage under a residential fire or property insurance policy, if the information is received from an insurance-support organization whose primary source of information is insurance institutions and the inquiry did not result in the filing of a claim.

(d) On the fact that an accident involving a peace officer, member of the Department of the California Highway Patrol, or firefighter has been reported and the insurer retains no liability pursuant to Section 488.5 and subdivision (b) of Section 557.5.

(Amended by Stats. 2012, Ch. 823, Sec. 3. Effective January 1, 2013.)



791.13

An insurance institution, agent, or insurance-support organization shall not disclose any personal or privileged information about an individual collected or received in connection with an insurance transaction unless the disclosure is:

(a) With the written authorization of the individual, and meets either of the conditions specified in paragraph (1) or (2):

(1) If the authorization is submitted by another insurance institution, agent, or insurance-support organization, the authorization meets the requirement of Section 791.06.

(2) If the authorization is submitted by a person other than an insurance institution, agent, or insurance-support organization, the authorization is:

(A)  Dated.

(B) Signed by the individual.

(C) Obtained one year or less prior to the date a disclosure is sought pursuant to this section.

(b) To a person other than an insurance institution, agent, or insurance-support organization, provided the disclosure is reasonably necessary:

(1) To enable the person to perform a business, professional or insurance function for the disclosing insurance institution, agent, or insurance-support organization or insured and the person agrees not to disclose the information further without the individual’s written authorization unless the further disclosure:

(A) Would otherwise be permitted by this section if made by an insurance institution, agent, or insurance-support organization; or

(B) Is reasonably necessary for such person to perform its function for the disclosing insurance institution, agent, or insurance-support organization.

(2) To enable the person to provide information to the disclosing insurance institution, agent or insurance-support organization for the purpose of:

(A) Determining an individual’s eligibility for an insurance benefit or payment; or

(B) Detecting or preventing criminal activity, fraud, material misrepresentation or material nondisclosure in connection with an insurance transaction.

(c) To an insurance institution, agent, insurance-support organization or self-insurer, provided the information disclosed is limited to that which is reasonably necessary under either paragraph (1) or (2):

(1) To detect or prevent criminal activity, fraud, material misrepresentation or material nondisclosure in connection with insurance transactions; or

(2) For either the disclosing or receiving insurance institution, agent or insurance-support organization to perform its function in connection with an insurance transaction involving the individual.

(d) To a medical-care institution or medical professional for the purpose of any of the following:

(1) Verifying insurance coverage or benefits.

(2) Informing an individual of a medical problem of which the individual may not be aware.

(3) Conducting operations or services audit, provided only such information is disclosed as is reasonably necessary to accomplish the foregoing purposes.

(e) To an insurance regulatory authority; or

(f) To a law enforcement or other governmental authority pursuant to law.

(g) Otherwise permitted or required by law.

(h) In response to a facially valid administrative or judicial order, including a search warrant or subpoena.

(i) Made for the purpose of conducting actuarial or research studies, provided:

(1) No individual may be identified in any actuarial or research report.

(2) Materials allowing the individual to be identified are returned or destroyed as soon as they are no longer needed.

(3) The actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent or insurance-support organization.

(j) To a party or a representative of a party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of the insurance institution, agent or insurance-support organization, provided:

(1) Prior to the consummation of the sale, transfer, merger, or consolidation only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the purchase, transfer, merger, or consolidation.

(2) The recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent or insurance-support organization.

(k) To a person whose only use of the information will be in connection with the marketing of a product or service, provided:

(1) No medical-record information, privileged information, or personal information relating to an individual’s character, personal habits, mode of living, or general reputation is disclosed, and no classification derived from the information is disclosed; or

(2) The individual has been given an opportunity to indicate that he or she does not want personal information disclosed for marketing purposes and has given no indication that he or she does not want the information disclosed; and

(3) The person receiving such information agrees not to use it except in connection with the marketing of a product or service.

(l) To an affiliate whose only use of the information will be in connection with an audit of the insurance institution or agent or the marketing of an insurance product or service, provided the affiliate agrees not to disclose the information for any other purpose or to unaffiliated persons.

(m) By a consumer reporting agency, provided the disclosure is to a person other than an insurance institution or agent.

(n) To a group policyholder for the purpose of reporting claims experience or conducting an audit of the insurance institution’s or agent’s operations or services, provided the information disclosed is reasonably necessary for the group policyholder to conduct the review or audit.

(o) To a professional peer review organization for the purpose of reviewing the service or conduct of a medical-care institution or medical professional.

(p) To a governmental authority for the purpose of determining the individual’s eligibility for health benefits for which the governmental authority may be liable.

(q) To a certificate holder or policyholder for the purpose of providing information regarding the status of an insurance transaction.

(r) To a lienholder, mortgagee, assignee, lessor, or other person shown on the records of an insurance institution or agent as having a legal or beneficial interest in a policy of insurance. The information disclosed shall be limited to that which is reasonably necessary to permit the person to protect his or her interest in the policy and shall be consistent with Article 5.5 (commencing with Section 770).

(s) To an insured or the insured’s lawyer when the information disclosed is from an accident report, supplemental report, investigative report or the actual report from a government agency or is a copy of an accident report or other report which the insured is entitled to obtain under Section 20012 of the Vehicle Code or subdivision (f) of Section 6254 of the Government Code.

(Amended by Stats. 2009, Ch. 112, Sec. 1. Effective January 1, 2010.)



791.14

(a) The commissioner shall have power to examine and investigate into the affairs of every insurance institution or agent doing business in this state to determine whether the insurance institution or agent has been or is engaged in any conduct in violation of this article.

(b) The commissioner shall have the power to examine and investigate into the affairs of every insurance-support organization acting on behalf of an insurance institution or agent which either transacts business in this state or transacts business outside this state that has an effect on a person residing in this state in order to determine whether such insurance-support organization has been or is engaged in any conduct in violation of this article.

(Added by Stats. 1980, Ch. 1214, Sec. 1. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.15

(a) Whenever the commissioner has reason to believe that an insurance institution, agent or insurance-support organization has been or is engaged in conduct in this state which violates this article, or if the commissioner believes that an insurance-support organization has been or is engaged in conduct outside this state which has an effect on a person residing in this state and which violates this article, the commissioner shall issue and serve upon such insurance institution, agent or insurance-support organization a statement of charges and notice of hearing to be held at a time and place fixed in the notice. The date for such hearing shall be not less than 30 days after the date of service.

(b) At the time and place fixed for such hearing the insurance institution, agent or insurance-support organization charged shall have an opportunity to answer the charges against it and present evidence on its behalf. Upon good cause shown, the commissioner shall permit any adversely affected person to intervene, appear and be heard at such hearing by counsel or in person.

(c) At any hearing conducted pursuant to this section the commissioner may administer oaths, examine and cross-examine witnesses and receive oral and documentary evidence. The commissioner shall have the power to subpoena witnesses, compel their attendance and require the production of books, papers, records, correspondence and other documents which are relevant to the hearing. A stenographic record of the hearing shall be made upon the request of any party or at the discretion of the commissioner. If no stenographic record is made and if judicial review is sought, the commissioner shall prepare a statement of the evidence for use on review. Hearings conducted under this section shall be governed by the same rules of evidence and procedure applicable to administrative proceedings conducted under the laws of this state.

(d) Statements of charges, notice, orders and other processes of the commissioner under this article may be served by anyone duly authorized to act on behalf of the commissioner. Service of process may be completed in the manner provided by law for service of process in civil actions or by registered mail or by a mailing service offered by a third party mailing service with tracking capability that is not more expensive than registered mail. A copy of the statement of charges, notice, order or other process shall be provided to the person or persons whose rights under this article have been allegedly violated. A verified return setting forth the manner of service, the return postcard receipt in the case of registered mail, or signed receipt documentation, shall be sufficient proof of service.

(Amended by Stats. 2006, Ch. 145, Sec. 1. Effective January 1, 2007.)



791.16

For the purpose of this article, an insurance-support organization transacting business outside this state that has an effect on a person residing in this state shall be deemed to have appointed the commissioner to accept service of process on its behalf, provided the commissioner causes a copy of the service to be mailed immediately by registered mail, or by a mailing service offered by a third party mailing service with tracking capability that is not more expensive than registered mail, to the insurance-support organization at its last known principal place of business. The return postcard receipt or signed receipt documentation for the mailing shall be sufficient proof that the same was properly mailed by the commissioner.

(Amended by Stats. 2006, Ch. 145, Sec. 2. Effective January 1, 2007.)



791.17

(a) If, after a hearing pursuant to Section 791.15, the commissioner determines that the insurance institution, agent or insurance-support organization charged has engaged in conduct or practices in violation of this article, the commissioner shall reduce his or her findings to writing and shall issue and cause to be served upon such insurance institution, agent or insurance-support organization a copy of such findings and an order requiring such insurance institution, agent or insurance-support organization to cease and desist from the conduct or practices constituting a violation of this article.

(b) If, after a hearing pursuant to Section 791.15, the commissioner determines that the insurance institution, agent or insurance-support organization charged has not engaged in conduct or practices in violation of this article, the commissioner shall prepare a written report which sets forth findings of fact and conclusions of law. Such report shall be served upon the insurance institution, agent or insurance-support organization charged and upon the person or persons, if any, whose rights under this article were allegedly violated.

(c) Until the expiration of the time allowed under Section 791.18 for filing a petition for review or until such petition is actually filed, whichever occurs first, the commissioner may modify or set aside any order or report issued under this section. After the expiration of the time allowed under Section 791.18 for filing a petition for review, if no such petition has been duly filed, the commissioner may, after notice and opportunity for hearing, alter, modify or set aside, in whole or in part, any order or report issued under this section whenever conditions of fact or law warrant such action or if the public interest so requires.

(Amended by Stats. 1981, Ch. 106, Sec. 15. Effective June 29, 1981. Amending action operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.18

(a) Any person subject to an order of the commissioner under Section 779.17 or Section 791.20 or any person whose rights under this article were allegedly violated may obtain a review of any order or report of the commissioner by filing in a court of competent jurisdiction, within 30 days from the date of the service of such order or report, pursuant to Section 1094.5 of the Code of Civil Procedure. The court shall have jurisdiction to make and enter a decree modifying, affirming or reversing any order or report of the commissioner, in whole or in part.

(b) An order or report issued by the commissioner under Section 791.17 shall become final:

(1) Upon the expiration of the time allowed for the filing of a petition for review, if no such petition has been duly filed; except that the commissioner may modify or set aside an order or report to the extent provided in subdivision (c) of Section 791.17; or

(2) Upon a final decision of the court if the court directs that the order or report of the commissioner be affirmed or the petition for review dismissed.

(c) No order or report of the commissioner under this article or order of a court to enforce the same shall in any way relieve or absolve any person affected by such order or report from any liability under any law of this state.

(Added by Stats. 1980, Ch. 1214, Sec. 1. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.19

Any person who violates a cease and desist order of the commissioner under Section 791.17 may, after notice and hearing and upon order of the commissioner, be subject to one or more of the following penalties, at the discretion of the commissioner:

(a) A monetary fine of not more than ten thousand dollars ($10,000) for each violation; or

(b) A monetary fine of not more than fifty thousand dollars ($50,000) if the commissioner finds that violations have occurred with such frequency as to constitute a general business practice; or

(c) Suspension or revocation of an insurance institution’s or agent’s license if the insurance institution or agent knew or reasonably should have known it was in violation of this article.

(Added by Stats. 1980, Ch. 1214, Sec. 1. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.20

(a) If any insurance institution, agent or insurance-support organization fails to comply with Section 791.08, 791.09 or 791.10 with respect to the rights granted under those sections, any person whose rights are violated may apply to any court of competent jurisdiction, for appropriate equitable relief.

(b) An insurance institution, agent or insurance-support organization which discloses information in violation of Section 791.13 shall be liable for damages sustained by the individual about whom the information relates. However no individual shall be entitled to a monetary award which exceeds the actual damages sustained by the individual as a result of a violation of Section 791.13.

(c) In any action brought pursuant to this section, the court may award the cost of the action and reasonable attorney’s fees to the prevailing party.

(d) An action under this section shall be brought within two years from the date the alleged violation is or should have been discovered.

(e) Except as specifically provided in this section, there shall be no remedy or recovery available to individuals, in law or in equity, for occurrences constituting a violation of any provision of this act.

(Amended by Stats. 1981, Ch. 106, Sec. 16. Effective June 29, 1981. Amending action operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.21

No cause of action in the nature of defamation, invasion of privacy or negligence shall arise against any person for disclosing personal or privileged information in accordance with this chapter, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurance institution, agent or insurance-support organization; provided, however, this section shall provide no immunity for disclosing or furnishing false information with malice or willful intent to injure any person.

(Repealed and added by Stats. 1981, Ch. 106, Sec. 18. Effective June 29, 1981. Repealing and adding actions operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.22

Any person who knowingly and willfully obtains information about an individual from an insurance institution, agent or insurance-support organization under false pretenses shall be fined not more than ten thousand dollars ($10,000) or imprisoned for not more than one year, or both.

(Added by Stats. 1980, Ch. 1214, Sec. 1. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.23

The rights granted under Sections 791.08, 791.09 and 791.13 shall take effect on October 1, 1981, regardless of the date of the collection or receipt of the information which is the subject of such sections. Nothing contained in subdivisions (k) and (

l) of Section 791.13, or in any other provision of this article, shall in any way affect the provisions of Section 770.1.

(Amended by Stats. 1981, Ch. 106, Sec. 19. Effective June 29, 1981. Amending action operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.26

Where an authorization from the individual was granted to a nonprofit hospital service plan prior to October 1, 1981, such authorization shall be deemed to be in compliance with this article.

(Amended by Stats. 1981, Ch. 106, Sec. 20. Effective June 29, 1981. Amending action operative June 30, 1981, pursuant to Stats. 1981, Ch. 121, Sec. 3. Section applicable October 1, 1981, pursuant to Section 791.01.)



791.27

(a) A disability insurer that provides coverage for hospital, medical, or surgical expenses shall not release any information to an employer that would directly or indirectly indicate to the employer that an employee is receiving or has received services from a health care provider covered by the plan unless authorized to do so by the employee. An insurer that has, pursuant to an agreement, assumed the responsibility to pay compensation pursuant to Article 3 (commencing with Section 3750) of Chapter 4 of Part 1 of Division 4 of the Labor Code, shall not be considered an employer for the purposes of this section.

(b) Nothing in this section prohibits a disability insurer from releasing relevant information described in this section for the purposes set forth in Chapter 12 (commencing with Section 1871) of Part 2 of Division 1.

(c) Nothing in this section prohibits a disability insurer from releasing relevant information described in this section for the purposes set forth in Section 10181.10.

(Amended by Stats. 2014, Ch. 577, Sec. 4. Effective January 1, 2015.)



791.28

(a) An insurer under a personal lines residential property insurance policy, if it reports the claims history or loss experience of insureds under those policies to an insurance-support organization, shall provide the insured with the following additional disclosure at the time that it provides the disclosure required pursuant to paragraph (1) of subdivision (b) of Section 790.034:

“This insurer reports claim information to one or more claims information databases. The claim information is used to furnish loss history reports to insurers. If you are interested in obtaining a report from a claims information database, you may do so by contacting:

(Insert the name, toll-free telephone number, and, if applicable, Internet Web site address of each claims information database to which the insurer reports the information covered by this section)”

(b) This section shall become operative on July 1, 2006.

(Added by Stats. 2005, Ch. 433, Sec. 1. Effective January 1, 2006. Section operative July 1, 2006, by its own provisions.)



791.29

(a) Notwithstanding any other law, and to the extent permitted by federal law, a health insurer shall take the following steps to protect the confidentiality of an insured’s medical information on and after January 1, 2015:

(1) A health insurer shall permit an insured to request, and shall accommodate requests for, communication in the form and format requested by the individual, if it is readily producible in the requested form and format, or at alternative locations, if the insured clearly states either that the communication discloses medical information or provider name and address relating to receipt of sensitive services or that disclosure of all or part of the medical information or provider name and address could endanger him or her.

(2) A health insurer may require the insured to make a request for a confidential communication described in paragraph (1) in writing or by electronic transmission.

(3) A health insurer may require that a confidential communications request contain a statement that the request pertains to either medical information related to the receipt of sensitive services or that disclosure of all or part of the medical information could endanger the insured. The health insurer shall not require an explanation as to the basis for a insured’s statement that disclosure could endanger the insured.

(4) The confidential communication request shall be valid until the insured submits a revocation of the request, or a new confidential communication request is submitted.

(5) For the purposes of this section, a confidential communications request shall be implemented by the health insurer within seven calendar days of the receipt of an electronic transmission or telephonic request or within 14 calendar days of receipt by first-class mail. The health insurer shall acknowledge receipt of the confidential communications request and advise the insured of the status of implementation of the request if an insured contacts the insurer.

(b) Notwithstanding subdivision (a), a provider of health care may make arrangements with the insured for the payment of benefit cost sharing and communicate that arrangement with the insurer.

(c) A health insurer shall not condition coverage on the waiver of rights provided in this section.

(Amended by Stats. 2014, Ch. 71, Sec. 97. Effective January 1, 2015.)






ARTICLE 6.7 - Joint Activities

795

It is the purpose of this article to provide a means of more adequately meeting the needs of persons who are 65 years of age or older and their spouses for insurance coverage against financial loss from accident or disease through the combined resources and experience of a number of insurers; to make possible the fullest extension of such coverage by encouraging insurers to combine their resources and experience and to exercise their collective efforts in the development and offering of policies of such insurance to all such applicants at costs lower than those generally available through individual insurers; and to regulate the joint activities herein authorized in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), as amended.

(Added by Stats. 1963, Ch. 2055.)



795.1

Wherever used in this article, the following terms shall have the meanings hereinafter set forth or indicated, unless the context otherwise requires:

(a) “Association” means a voluntary unincorporated association formed for the purpose of enabling co-operative action to provide disability insurance in accordance with this article in this or any other state having legislation enabling the issuance of insurance of the type provided in this article.

(b) “Insurer” means any insurance company which is authorized to transact disability insurance in this State.

(c) “Extended health insurance” means hospital, surgical and medical expense insurance provided by a policy issued as provided by this article.

(Added by Stats. 1963, Ch. 2055.)



795.2

Notwithstanding any other provision of this code or any other law which may be inconsistent herewith, any insurer may join with one or more other insurers to plan, develop, underwrite, and offer and provide to any person who is 65 years of age or older and to the spouse of such person, extended health insurance against financial loss from accident or disease, or both. Such insurance may be offered, issued and administered jointly by two or more insurers by a group policy issued to a policyholder through an association formed for the purpose of offering, selling, issuing and administering such insurance. The policyholder may be an association, a trustee, or any other person. Any such policy may provide, among other things, that the benefits payable thereunder are subject to reduction if the individual insured has any other coverage providing hospital, surgical or medical benefits whether on an indemnity basis or a provision of service basis resulting in such insured being eligible for more than 100 percent of covered expenses which he is required to pay, and any insurer issuing individual policies providing extended hospital, surgical or medical benefits to persons 65 years of age and older and their spouses may also use such a policy provision. A master group policy issued to an association or to a trustee or any person appointed by an association for the purpose of providing the insurances described in this article shall be another form of group disability insurance.

Any form of policy approved by the commissioner for an association shall be offered throughout California to all persons 65 and older and their spouses, and the coverage of any person insured under such a form of policy shall not be cancelable except for nonpayment of premiums unless the coverage of all persons insured under such form of policy is also canceled.

(Added by Stats. 1963, Ch. 2055.)



795.25

Any association, organized in accordance with this article, may offer, issue and administer a policy, or policies, designed to specifically meet the requirements of any federal or state program for provision of health care to segments of the population over 65 years of age. In any case where such a federal or state program is designed to also meet the health care needs of segments of the population under age 65, including, but without limitation, the health care needs of families with dependent children, the blind, the disabled, and the otherwise medically indigent, insurance under such policy or policies may be made available to beneficiaries of such program under age 65. Such an association may also perform administrative services in connection with any such program under contract with the federal government, the state, any agency of either, or any other entity.

(Added by Stats. 1965, Ch. 2046.)



795.3

Notwithstanding the provisions of Section 755.5 of this code, any person licensed to transact disability insurance as an insurance agent, insurance broker, insurance solicitor or life agent may transact extended health insurance and may be paid a commission thereon in accordance with commission schedules filed with the commissioner as required by Section 795.5 of this code.

(Added by Stats. 1963, Ch. 2055.)



795.4

Any association formed for the purposes of this article may hold title to property, may enter into contracts, and may limit the liability of its members to their respective pro rata shares of the liability of such association. Any such association may sue and be sued in its associate name and for such purpose only shall be treated as a domestic corporation. Service of process against such association, made upon a managing agent, any member thereof or any agent authorized by appointment to receive service of process, shall have the same force and effect as if such service had been made upon all members of the association. Such association’s books and records shall also be subject to examination under the provisions of Sections 730–738, inclusive, either separately or concurrently with examination of any of its member insurers.

(Added by Stats. 1963, Ch. 2055.)



795.5

The forms of the policies, applications, certificates or other evidence of insurance coverage, commission schedules and applicable premium rates relating thereto shall be filed with the commissioner. No such policy, contract, certificate or other evidence of insurance, application or other form shall be sold, issued or used and no endorsement shall be attached to or printed or stamped thereon unless the form thereof shall have been approved by the commissioner or 30 days shall have expired after such filing without written notice from the commissioner of disapproval thereof. The commissioner shall disapprove the forms for such insurance if he finds that they are unjust, unfair, inequitable, misleading or deceptive or that the rates are by reasonable assumptions excessive in relation to the benefits provided. In determining whether such rates by reasonable assumptions are excessive in relation to the benefits provided, the commissioner shall give due consideration to past and prospective claim experience, within and outside this State, and to fluctuations in such claim experience, to a reasonable risk charge, to contribution to surplus and contingency funds, to past and prospective expenses, both within and outside this State, and to all other relevant factors within and outside this State including any differing operating methods of the insurers joining in the issue of the policy. In exercising the powers conferred upon him by this section, the commissioner shall not be bound by any other requirement of this code with respect to standard provisions to be included in disability policies or forms.

The commissioner may, after hearing upon written notice, withdraw an approval previously given, upon such grounds as in his opinion would authorize disapproval upon original submission thereof. Any such withdrawal of approval after hearing shall be by notice in writing specifying the ground thereof and shall be effective at the expiration of such period, not less than 90 days after the giving of notice of withdrawal, as the commissioner shall in such notice prescribe.

If and when a program of hospital, surgical and medical benefits is enacted by the federal government or the State of California, the extended health insurance benefits provided by policies issued under this article shall be adjusted to avoid any duplication of benefits offered by the federal or state programs and the premium rates applicable thereto shall be adjusted to conform with the adjusted benefits.

The association shall submit an annual report to the Insurance Commissioner which shall become public information and shall provide information as to the number of persons insured, the names of the insurers participating in the association with respect to insurance offered under this article and the calendar year experience applicable to such insurance offered under this article, including premiums earned, claims paid during the calendar year, the amount of claims reserve established, administrative expenses, commissions, promotional expenses, taxes, contingency reserve, other expenses, and profit and loss for the year. The commissioner shall require the association to provide any and all information concerning the operations of the association deemed relevant by him for inclusion in the report.

(Added by Stats. 1963, Ch. 2055.)



795.6

The articles of association of any association formed in accordance with this article, all amendments and supplements thereto, a designation in writing of a resident of this State as agent for the service of process, and a list of insurers who are members of the association and all supplements thereto shall be filed with the commissioner.

The name of any association or any advertising or promotional material used in connection with extended health insurance to be sold, offered, or issued, pursuant to this article shall not be such as to mislead or deceive the public.

(Added by Stats. 1963, Ch. 2055.)



795.7

No act done, action taken or agreement made pursuant to the authority conferred by this article shall constitute a violation of or grounds for prosecution or civil proceedings under any other law of this State heretofore or hereafter enacted which does not specifically refer to insurance.

(Added by Stats. 1963, Ch. 2055.)






ARTICLE 6.8 - Claims Reviewers

796.01

Disability insurers and nonprofit hospital service plans shall, upon rejecting a claim from a health care provider or a patient, and upon their demand, disclose the specific rationale used in determining why the claim was rejected. Nothing in this section is intended to expand or restrict the ability of a health care provider or a patient from having health care coverage approved in advance of services.

(Added by Stats. 1992, Ch. 544, Sec. 2. Effective January 1, 1993.)



796.02

Compensation of a person retained by a disability insurer to review claims for health care services shall not be based on either of the following:

(a) A percentage of the amount by which a claim is reduced for payment.

(b) The number of claims or the cost of services for which the person has denied authorization or payment.

(Amended by Stats. 1995, Ch. 787, Sec. 3. Effective January 1, 1996.)



796.03

This article does not apply to services or benefits provided pursuant to Medi-Cal, including services or benefits provided under Chapters 7 (commencing with Section 14000) and 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1992, Ch. 544, Sec. 2. Effective January 1, 1993.)



796.04

A health insurer that provides coverage for hospital, medical, or surgical expenses that authorizes a specific type of treatment for services covered under a policyholder’s contract or plan by a provider shall not rescind or modify this authorization after the provider renders the health care service in good faith and pursuant to the authorization for any reason, including, but not limited to, the insurer’s subsequent rescission, cancellation, or modification of the insured’s or policyholder’s contract or the insurer’s subsequent determination that it did not make an accurate determination of the insured’s eligibility. This section shall not be construed to expand or alter the benefits available or the terms and conditions of the contract as may be agreed upon between a policyholder, certificate holder, or trust, and the insurer. The Legislature finds and declares that by adopting the amendments made to this section by Assembly Bill 1324 of the 2007–08 Regular Session it does not intend to instruct a court as to whether or not the amendments are existing law.

(Amended by Stats. 2007, Ch. 702, Sec. 2. Effective January 1, 2008.)






ARTICLE 6.9 - Underwriting of AIDS Risks

799

The purposes of this article are to establish standards for the performance by life and disability income insurers of their duty to avoid making or permitting unfair distinctions between individuals of the same class in the underwriting of life or disability income insurance for the risks of acquired immune deficiency syndrome (AIDS) and AIDS-related conditions (ARC); to establish mandatory and uniform minimum standards for assessing AIDS and ARC risks for determining insurability which are deemed to be sufficiently reliable to be used for life and disability income insurance risk classification and underwriting purposes; to require the maintenance of strict confidentiality of personal information obtained through testing; and to require informed consent before any insurer tests for HIV.

(Added by Stats. 1988, Ch. 1279, Sec. 1.)



799.01

As used in this article:

(a) “ELISA” test means an enzyme-linked immunosorbent assay serologic test which has been licensed by the federal Food and Drug Administration to detect antibodies to the human immunodeficiency virus.

(b) “Positive ELISA test” means an ELISA test performed in accordance with the manufacturer’s specifications which is reactive on an initial testing and on at least one of two additional tests of the same specimen.

(c) “Western Blot Assay” means an assay which uses reagents consisting of HIV antigens separated by polyacrylamide-gel electrophoresis and then transferred to nitro-cellulose paper to detect antibodies to the human immunodeficiency virus.

(d) “Reactive Western Blot Assay” means a Western Blot Assay which is reactive according to the standards of performance and results specified in the manufacturer’s federal Food and Drug Administration approved product circular for the Western Blot Assay reagents and laboratory apparatus.

(e) “HIV antibody test” means an ELISA test or a Western Blot Assay, or both.

(f) “Life or disability income insurer” means an insurer licensed to transact life insurance or disability insurance in this state or a fraternal benefit society licensed in this state.

(g) “Certificate” means a certificate of group life insurance or group disability income insurance delivered in this state, regardless of the situs of the group master policy.

(h) “Policy” means an individual life insurance policy or individual disability income insurance policy delivered in this state or a certificate of life insurance benefits or disability income insurance benefits delivered in this state by a fraternal benefit society.

(i) “Disability income insurance” means insurance against loss of occupational earning capacity arising from injury, sickness, or disablement.

(Amended by Stats. 1997, Ch. 496, Sec. 1. Effective January 1, 1998.)



799.02

Notwithstanding subdivision (f) of Section 120980 of the Health and Safety Code or any other provisions of law, a life or disability income insurer may decline a life or disability income insurance application or enrollment request on the basis of a positive ELISA test followed by a positive Western Blot Assay performed by or at the direction of the insurer on the same specimen of the applicant.

This authorization applies only to policies, certificates, and applications for coverage (a) that are issued, delivered, or received on or after the effective date of the urgency statute amending this section enacted during the 1989 portion of the 1989–90 Regular Session and (b) the issuance or granting of which is otherwise contingent upon medical review for other diseases or medical conditions to be effective.

This article shall not be construed to prohibit an insurer from declining an application or enrollment request for insurance because the applicant has been diagnosed as having AIDS or ARC by a medical professional.

(Amended by Stats. 1997, Ch. 496, Sec. 2. Effective January 1, 1998.)



799.03

No insurer shall test for HIV or for the presence of antibodies to HIV for the purpose of determining insurability other than in accordance with the informed consent, counseling, and privacy protection provisions of this article and Article 6.6 (commencing with Section 791). Notwithstanding any other provision of law, this constitutes the exclusive requirements for counseling, informed consent, and privacy protection for that testing.

(a) An insurer that requests an applicant to take an HIV-related test shall obtain the applicant’s written informed consent for the test. Written informed consent shall include a description of the test to be performed, including its purpose, potential uses, and limitations, the meaning of its results, procedures for notifying the applicant of the results, and the right to confidential treatment of the results. Prior to the applicant’s execution of the consent, the insurer shall:

(1) Provide the applicant printed material describing HIV, its causes and symptoms, the manner in which it is spread, the test or tests used to detect HIV or the HIV antibody, and what a person can do whose test results are positive or negative.

(2) Provide the applicant a list of counseling resources available, where the applicant can obtain assistance in understanding the meaning of the test and its results. The list may be provided from publicly available information.

(b) The insurer shall notify an applicant of a positive test result by notifying the applicant’s designated physician. If the applicant tested has not given written consent authorizing a physician to receive the test results, the applicant shall be urged, at the time the applicant is informed of the positive test results, to contact a private physician, the county department of health, the State Department of Health Services, local medical societies, or alternative test sites for appropriate counseling.

(c) The commissioner shall develop and adopt standardized language for the informed consent disclosure form required by this section to be given to any applicant for life or disability income insurance who takes an HIV-related test.

(Amended by Stats. 1993, Ch. 1210, Sec. 4. Effective January 1, 1994.)



799.04

A life or disability income insurer may not require an applicant to undergo an HIV antibody test unless the cost of the test is borne by the insurer.

(Added by Stats. 1988, Ch. 1279, Sec. 1.)



799.05

No life or disability income insurer shall consider the marital status or known or suspected homosexuality or bisexuality of an applicant for life insurance or disability income insurance in determining whether to require an HIV antibody test of that applicant.

(Added by Stats. 1988, Ch. 1279, Sec. 1.)



799.06

All underwriting activities undertaken by insurers pursuant to this article shall be subject to all applicable provisions of Article 6.6 (commencing with Section 791). On and after January 1, 1990, no application or enrollment request for life or disability income insurance shall contain a question pertaining to prior testing for HIV antibodies, unless the question is limited in scope to prior testing for the purpose of obtaining insurance.

(Amended by Stats. 1989, Ch. 824, Sec. 3. Effective September 26, 1989.)



799.07

If an applicant has had a positive ELISA test result or a positive Western Blot Assay or both, a life or disability income insurer shall not report a code to an insurance support organization as defined in Section 791.02 or another insurer unless a nonspecific test result code is used which does not indicate that the individual was subject to testing related to the human immunodeficiency virus.

(Amended by Stats. 1997, Ch. 496, Sec. 3. Effective January 1, 1998.)



799.08

No policy or certificate shall limit benefits otherwise payable if loss is caused or contributed to by AIDS or ARC unless the insurer could have declined the application or enrollment request of the insured as provided in Section 799.02.

(Added by Stats. 1988, Ch. 1279, Sec. 1.)



799.09

No life or disability income insurer shall require an HIV antibody test if the results of the test would be used exclusively or nonexclusively for the purpose of determining eligibility for hospital, medical, or surgical insurance coverage or eligibility for coverage under a nonprofit hospital service plan or health care service plan.

(Amended by Stats. 1989, Ch. 824, Sec. 4. Effective September 26, 1989.)



799.10

(a) This section shall apply to the disclosure of the results of HIV antibody tests requested by an insurer pursuant to this article and, notwithstanding the provisions of Section 120980 of the Health and Safety Code, Section 120980 of the Health and Safety Code does not apply to the disclosure of the results of HIV antibody tests conducted pursuant to this article.

(b) Any person who negligently discloses results of an HIV antibody test to any third party, in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization, as described in subdivision (g), or except as provided in this article or in Section 1603.1 or 1603.3 of the Health and Safety Code, shall be assessed a civil penalty in an amount not to exceed one thousand dollars ($1,000) plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(c) Any person who willfully discloses the results of an HIV antibody test to any third party, in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization, as described in subdivision (g), or except as provided in this article or in Section 1603.1 or 1603.3 of the Health and Safety Code, shall be assessed a civil penalty in an amount not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) plus court costs, as determined by the court, which penalty and costs shall be paid to the subject of the test.

(d) Any person who willfully or negligently discloses the results of an HIV antibody test to a third party, in a manner that identifies or provides identifying characteristics of the person to whom the test results apply, except pursuant to a written authorization, as described in subdivision (g), or except as provided in this article or in Section 1603.1 or 1603.3 of the Health and Safety Code, that results in economic, bodily, or psychological harm to the subject of the test, is guilty of a misdemeanor punishable by imprisonment in the county jail for a period not to exceed one year, by a fine of not to exceed ten thousand dollars ($10,000), or by both that fine and imprisonment.

(e) Any person who commits any act described in subdivision (b) or (c) shall be liable to the subject for all actual damages, including damages for economic, bodily, or psychological harm that is a proximate cause of the act.

(f) Each disclosure made in violation of this section is a separate and actionable offense.

(g) “Written authorization,” as used in this section, applies only to the disclosure of test results by a person responsible for the care and treatment of the person subject to the test. Written authorization is required for each separate disclosure of the test results, and shall include to whom the disclosure would be made.

(Amended by Stats. 1996, Ch. 1023, Sec. 375. Effective September 29, 1996.)






ARTICLE 7 - Restrictions on Underwriting

800

This article shall not apply to:

(a) Insurers made exempt therefrom by other provisions of this code.

(b) Insurance upon the interests of common carriers engaged in interstate trade, or upon property in their custody.

(c) Insurance contracts executed without this state, but which during the term thereof temporarily cover subject matter within this state.

(d) Bid bonds issued by any admitted insurer in connection with any public or private contract.

(Amended by Stats. 1972, Ch. 590.)



801

The amendments made in any sections contained in this article by the Statutes of the 1969 Regular Session of the Legislature shall not repeal, rescind or affect the interpretation of Article 1.5 (commencing with Section 685) of Chapter 1 of Part 2 of Division 1 of, or Section 1750.5 of this code.

(Repealed and added by Stats. 1969, Ch. 506.)



802

Any admitted insurer may, by means of temporary binders, execute contracts of insurance at offices outside this state upon subject matter located in this state if policies therefor are thereafter issued by it.

(Added by renumbering Section 805 by Stats. 1969, Ch. 506.)



803

(a) No admitted insurer shall assume or reinsure the liabilities of a nonadmitted insurer upon subject matter located in this state for the purpose of circumventing the rate and form provisions of this code, or the nonadmitted insurer provisions in Chapter 6 (commencing with Section 1760) of Part 2, and their implementing regulations. Notwithstanding Section 804, if, after notice and hearing, the commissioner determines that a reinsurance agreement was entered into in violation of this section, then the insurer shall be subject to a fine not to exceed five thousand dollars ($5,000), for each such reinsurance agreement, and the commissioner may enter any other corrective order he or she deems necessary.

(b) The commissioner shall issue a bulletin to govern the reporting to the department by admitted insurers of their reinsurance transactions with nonadmitted insurers. The bulletin shall specify the types of reinsurance subject to reporting, the amounts which shall be reported, and the manner in which that information shall be reported. The bulletin shall require reporting of sufficient information to enable the department to evaluate compliance with subdivision (a).

(Repealed and added by Stats. 1995, Ch. 580, Sec. 3. Effective January 1, 1996.)



804

Any insurer willfully violating any provision of this article is guilty of a misdemeanor and is punishable by a fine not exceeding one thousand dollars ($1,000) for each violation thereof, or the commissioner may suspend the certificate of authority of such insurer for the remainder of the term thereof.

(Amended by Stats. 1983, Ch. 1092, Sec. 180. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 7.3 - Servicing of Insurance Contracts

810

An admitted insurer, without first obtaining the written consent of the commissioner, shall not enter into any agreement or arrangement with any nonadmitted insurer by way of sale, reinsurance, merger, consolidation, assumption, or in any other manner which results in the admitted insurer ceasing to service in this state any group insurance contract or 10 or more individual insurance contracts entered into in this state or issued for delivery in this state insuring the life or person of any resident of this state or any property in this state.

Service as used in this section includes but is not limited to:

(a) Adjustment and payment of losses.

(b) Appropriate amendment of insurance contracts as called for therein to keep the coverage consistent with current conditions.

(c) Collection of premiums.

(d) Issuance of policies, certificates and other documents, in fulfillment of prior agreements.

(e) Returning unearned premiums.

(f) Payment of cash values.

No admitted insurer shall in whole or in part or in any manner so cease to so service such insurance business without such written consent from the commissioner unless it has by valid contract arranged for an admitted insurer to perform such servicing.

This section shall not affect or modify any of the provisions of this code relating to statement credit allowed for reinsurance.

Violation of this section constitutes a failure to comply with the laws of this state regarding the governmental control of insurers within the meaning of Section 701.

(Added by Stats. 1967, Ch. 1115.)






ARTICLE 7.5 - Restrictions on Compensation of Adjusters

815

No insurer shall pay any representative given discretion as to the settlement or adjustment of claims under life or disability policies, whether in direct negotiation with the claimant or in supervision of the person negotiating, a compensation which in any way is contingent upon the amount of settlement of such claims.

(Added by Stats. 1949, Ch. 1445.)



816

No insurer shall pay any person given discretion as to settlement of claims under any policy of insurance, or surety bond, whether in direct negotiation with the claimant or in supervision of the person negotiating, a compensation which in any way is contingent upon the amount of settlement of such claims, except as in this section otherwise expressly provided.

This section shall apply equally to a single claim, a number of specified claims, an aggregate of claims during a specified period of time or an aggregate of claims under any contract, agreement or arrangement.

This section shall not affect the interpretation or provisions of Section 815.

The word “person” as used in this section includes, but is not limited to: employees, agents, brokers, representatives, general agents, managing general agents, surplus line brokers, insureds, coinsureds, adjusters and independent contractors but does not include attorneys in fact or other exclusive managers of an insurer.

This section does not apply to:

(a) Compensation of a producer, managing general agent, surplus line broker or general agent under any arrangement, agreement or contract whereby the producer or general agent is not granted discretion in the actual adjustment or settlement of any or all individual claims settled for an amount exceeding five hundred dollars ($500).

(b) A producer, managing general agent, surplus line broker or general agent who is compensated by a contingent commission arrangement based wholly or partly on underwriting results, unless the arrangement guarantees an agreed return to the insurer which may exceed the underwriting profit actually earned by the insurer on business written through the producer, managing general agent, surplus line broker or general agent.

(c) Contracts of reinsurance between insurers.

(d) An arrangement, schedule of charges, agreement or contract, express or implied, for the adjustment of claims under which the compensation for the services of the person making the adjustment (exclusive of reimbursement for actual expenses) consistently increases, in reasonable brackets, as the amount paid in settlement of a claim increases.

An insurer which in any other jurisdiction is making payments which would be in violation of this section if made in respect to insurance business done in this state shall not be admitted to this state until it presents evidence satisfactory to the commissioner that it will not make such payments in this state and that it will within one year after admission to this state cease to make any such payments in any other jurisdiction and, within the same period, terminate any contract or arrangement under which such payments are to be paid. Failure to so cease such payments and to so terminate such contracts and arrangements within such period of one year shall constitute grounds for revocation of the insurer’s certificate of authority.

(Amended by Stats. 1972, Ch. 200.)






ARTICLE 8 - Issue of Securities

820

The terms used in this article shall be given the meanings herein set forth, but such meanings shall not, merely by reason of enactment in this article, govern the interpretation of any other provision of this code.

(Enacted by Stats. 1935, Ch. 145.)



821

“Security” means every instrument commonly known by that term, except:

(a) Commercial paper when issued, given or acquired in a bona fide way in the ordinary course of legitimate business, trade or commerce.

(b) Promissory notes, whether secured or unsecured, if not offered to the public, and if not sold to an underwriter of the sale for the purpose of resale.

(c) Mortgage participation certificates issued under and in accordance with the provisions of Chapter 2, Part 6, Division 2.

(d) Policies of insurance issued by an insurer.

(Enacted by Stats. 1935, Ch. 145.)



821.5

Without in any manner affecting the scope of the term “security” as set forth in section 821, and with the exceptions therein set forth, the following instruments are particularly specified as securities within the meaning of that section: every stock, bond, note, treasury stock, debenture, evidence of indebtedness, certificate evidencing a contribution, certificate of interest or participation, certificate of interest in a profit sharing agreement, collateral trust certificate, any transferable share, investment contract, or beneficial interest in title to property, contracts or earnings.

(Added by Stats. 1937, Ch. 725.)



822

Except as otherwise provided by this article, “sale” or “sell” means every disposition, or attempt or arrangement to dispose, of a security or interest in a security for value, whether done by direct or indirect means. A security is conclusively presumed to be sold for value if given with any purchase of any nature or if given as a bonus on account of a purchase. “Sale” or “sell” shall also mean a contract of sale, an exchange, any change in the rights, preferences, privileges or restrictions on outstanding securities, an attempt to sell, an option of sale, a solicitation of a sale, a subscription or an offer to sell directly or by an agent, or a circular letter, advertisement or otherwise.

(Amended by Stats. 1949, Ch. 256.)



823

(a) A privilege pertaining to a security giving the holder the privilege to convert such security into another security of the same insurer is not a sale of such other security.

(b) A right pertaining to a security and entitling the holder of such right to subscribe to another security of the same insurer is not a sale of such other security, but the sale of such other security upon the exercise of such right shall be subject to the provisions of this article.

(Amended by Stats. 1949, Ch. 256.)



824

“Broker” means every person, other than an agent, who in this state engages either wholly or in part in the business of (a) dealing in any security issued by others, (b) underwriting any issue of such securities, (c) purchasing such securities with the purpose of reselling them, or (d) offering such securities for sale to the public. No authority to act as a broker may be implied from an appointment executed by an insurer appointing an agent of that insurer.

(Amended by Stats. 1991, Ch. 1040, Sec. 7.5.)



825

“Agent” means every person employed or appointed by an insurer or broker who, within this State and for a compensation, sells any security.

(Enacted by Stats. 1935, Ch. 145.)



826

“Insurer” for the purposes of this article includes every organization organized for the purpose of assuming the risk of loss under contracts of insurance or reinsurance, and also includes any of the following organizations:

(a) An admitted insurer,

(b) A nonadmitted domestic insurer,

(c) A nonadmitted foreign insurer,

(d) A nonadmitted alien insurer,

(e) An underwritten title company, or an organization organized for the purpose of doing an underwritten title business, whether licensed or not, and

(f) An attorney in fact of a reciprocal or interinsurance exchange, whether it be admitted or not, or an organization organized for the purpose of acting as the attorney in fact of a reciprocal, or interinsurance exchange, whether the same be admitted or not.

“Insurer” shall not include, unless specified in subdivisions (a) through (f), inclusive, an organization, which though required to obtain a certificate or license from the commissioner, is organized or to be organized primarily for purposes other than assuming the risk of loss under contracts or agreements of insurance.

The amendments of this section by the Legislature at the 1965 Regular Session, except as they relate to underwritten title companies, attorneys in fact, and exclusive managers, shall be construed as a restatement and continuation of the law existing prior to such amendment. Every permit issued by the commissioner or the Commissioner of Corporations to an insurer as defined in this section prior to its amendment by the Legislature at 1965 Regular Session shall be valid and effective for all purposes stated therein, from the date of its issuance until the date of expiration stated therein.

Every permit issued by the commissioner under the authority of former subdivision (g) of this section from the date such subdivision became effective in 1965 until the effective date of the amendment to this section at the 1970 Regular Session of the Legislature shall be valid and effective for all purposes stated therein, from the date of its issuance until the expiration date specified therein.

(Amended by Stats. 1970, Ch. 301.)



827

An insurer shall not sell in this state, except upon a sale for delinquent assessment made in accordance with the provisions of Section 423 of the Corporations Code, or offer for sale, negotiate for the sale of, or take subscriptions for any security of its own issue until it shall have first applied for and secured from the commissioner a permit authorizing it so to do.

(Amended by Stats. 1978, Ch. 349.)



827.3

(a) As used in this section, the term “insurer” means an insurer which is domestic and admitted.

(b) The transactions of an insurer set out in subdivisions (c) and (d) are exempt from Section 827 if they meet all of the following requirements:

(1) They are not accompanied by an advertisement and no selling expenses have been given, paid, or incurred in connection therewith.

(2) No consideration has been given, paid, or incurred in connection with them.

(3) Within 30 days after the transaction, the insurer notifies the commissioner in writing of its occurrence. The notice shall describe the transaction, including the transaction date, the number and par value of shares issued, and the purpose of the transaction. The notice shall be executed under penalty of perjury.

(c) Par value increases resulting from a transfer of gross paid-in surplus to capital.

(d) Shares issued or distributed by an insurer as dividends to existing holders of shares of the insurer, on a pro rata basis according to the shares previously held by each holder, provided the new shares are of the same class and par value and have the same rights, preferences, privileges, and restrictions as the outstanding shares.

(e) Any transfer of surplus to paid-up capital pursuant to subsection (d) shall not be deemed consideration for purposes of this section.

(f) Notwithstanding this section, the applicable notice provisions, contained in subdivision (e) of Section 1215.4, shall apply to those transactions set forth in subdivision (d).

(Amended by Stats. 1996, Ch. 820, Sec. 1. Effective January 1, 1997.)



827.5

The term “insurer” as used in this section shall not include domestic insurers as defined in Section 26.

The following transactions of an insurer described in subdivisions (a), (c), (d), and (f) of Section 826 shall be exempt from the provisions of this article:

(a) Any negotiations or agreements prior to general solicitation for the approval of the shareholders of said insurer and subject to such approval, of a change in the rights, preferences, privileges or restrictions of or on outstanding securities or a merger, consolidation or sale of corporate assets in consideration of the issuance of securities.

(b) Any change in the rights, preferences, privileges, or restrictions of or on outstanding securities of such insurer, unless the holders of at least 25 percent of the outstanding shares or units of any class of securities which will be directly or indirectly affected substantially and adversely by such change have addresses in this state according to the records of such insurer; or

(c) Any exchange incident to a merger, a consolidation, an acquisition of outstanding stock, or a sale of corporate assets in consideration of the issuance of securities of another insurer or corporation, unless at least 25 percent of the outstanding shares of any class, the holders of which are to receive securities in the exchange of the surviving, consolidated, or purchasing corporation or insurer, are held by persons who have addresses in this state according to the records of such corporation or insurer of which they are shareholders.

(d) For the purposes of subdivision (b) and subdivision (c) of this section, (1) any securities held to the knowledge of the issuer in the names of a broker as defined in Section 824 or nominees of such broker and (2) any securities controlled by any one person who is not a resident of the State of California who controls directly or indirectly 50 percent or more of the outstanding securities of that class, shall not be considered outstanding. The determination of whether 25 percent of the outstanding securities are held by persons having addresses in this state, for the purposes of subdivision (b) and subdivision (c) of this section, shall be made as of the record date for the determination of the security holders entitled to vote on or consent to the action, if approval of such holders is required, or if not as of the date of directors’ approval of such action.

(e) Any change (other than a stock split or reverse stock split) in the rights, preferences, privileges, or restrictions of or on outstanding shares, except the following if they materially and adversely affect any class of shareholders: (1) to add, change, or delete assessment provisions; (2) to change the rights to dividends thereon; (3) to change the redemption provisions; (4) to make them redeemable; (5) to change the amount payable on liquidation; (6) to change, add, or delete conversion rights; (7) to change, add, or delete voting rights; (8) to change preemptive rights; (9) to change, add, or delete sinking fund provisions; (10) to rearrange the relative priorities of outstanding shares; (11) to impose, change, or delete restrictions upon the transfer of shares in the articles of incorporation or bylaws; (12) to change the right of shareholders with respect to the calling of special meetings of shareholders; or (13) to change, add, or delete any rights, preferences, privileges, or restrictions of, or on, the outstanding shares or memberships of a mutual water company or other corporation organized primarily to provide services or facilities to its shareholders or members.

(f) Any stock split or reverse stock split, except the following: (1) any stock split or reverse stock split if the corporation has more than one class of shares outstanding and the split would have a material effect on the proportionate interests of the respective classes as to voting, dividends or distributions; (2) any stock split of a stock which is traded in the market and its market price as of the date of directors’ approval of the stock split adjusted to give effect to the split was less than two dollars ($2) per share; or (3) any reverse stock split if the corporation has the option of paying cash for any fractional shares created by such reverse split and as a result of such action the proportionate interests of the shareholders would be substantially altered. Any shares issued upon a stock split or reverse stock split exempted by this subdivision shall be subject to any conditions previously imposed by the commissioner applicable to the shares with respect to which they are issued.

(g) Any change in the rights of outstanding debt securities, except the following if they substantially and adversely affect any class of securities: (1) to change the rights to interest thereon; (2) to change their redemption provisions; (3) to make them redeemable; (4) to extend the maturity thereof or to change the amount payable thereon at maturity; (5) to change their voting rights; (6) to change their conversion rights; (7) to change sinking fund provisions; or (8) to make them subordinate to other indebtedness.

(Added by Stats. 1977, Ch. 1020.)



827.6

Any offer or sale of voting common stock by an insurer incorporated in this state shall be exempt from the provisions of this article if, immediately after the proposed sale and issuance, there will be only one class of stock of such insurer outstanding which is owned beneficially by no more than one domestic insurer, providing all of the following requirements have been met:

(1) All such stock shall be evidenced by certificates which have been stamped or printed prominently on their face a legend in a form to be prescribed by rule of the commissioner restricting the transfer of such stock in such manner as the rule provides.

(2) The offer and sale of such stock is not accompanied by the publication of any advertisement, and no selling expenses have been given, paid, or incurred in connection therewith.

(3) The consideration to be received by the issuer for the stock to be issued shall consist of only cash or cancellation of indebtedness for money borrowed or both upon the initial organization of the issuer, provided all such stock is issued for the same price per share.

(4) No promotional consideration has been given, paid, or incurred in connection with such issuance. Promotional consideration means any consideration paid directly or indirectly to a person who, acting alone or in conjunction with one or more other persons, takes the initiative in founding and organizing the business or enterprise of the issuer, for services rendered in connection with such founding or organizing.

(Added by Stats. 1980, Ch. 262, Sec. 2.)



827.7

Where required by this article the commissioner is authorized to issue subscription and preorganization permits of and pertaining to insurers or proposed insurers. Applications for such permits shall set forth such of the matters described in Sections 834, 835, 836 and 837 as the commissioner deems appropriate or requires.

(Added by Stats. 1965, Ch. 1569.)



827.8

An offer or sale of voting common stock or preferred stock of and by a foreign or alien insurer to property broker-agents or casualty broker-agents, as defined in Section 33.5, shall be exempt from the requirements of this article if all of the following requirements are met:

(a) The sale shall not be made to more than 35 property broker-agents and casualty broker-agents in the State of California.

(b) Each property broker-agent and each casualty broker-agent to whom an offer is made is an “accredited investor” as defined in Regulation D under the Federal Securities Act of 1933, as amended.

(c) Each property broker-agent and each casualty broker-agent to whom an offer is made meets all of the following requirements:

(1) The broker-agent shall have been appointed by the admitted insurer for a period of at least one year and that admitted insurer shall meet all of the following requirements:

(A) Be authorized to transact property and casualty insurance. For purposes of this section, property and casualty insurance means insurance falling within classes 2, 3, 7, 8, 10, 11, 12, 14, 15, 16, 18, and 20 under Section 100 except home protection contracts, as defined in Section 12740.

(B) Have at least four hundred million dollars ($400,000,000) of statutory capital and surplus.

(C) Hold a certificate of authority in good standing with this state and have no regulatory action relating to financial hazard or fraud against the company in the last three years from states, including this state, where the insurer is authorized as an admitted insurer to do business.

(D) Is currently reinsuring or has definite plans to reinsure business produced by that broker-agent with the same foreign or alien insurer offering securities to the broker-agent.

(2) The broker-agent generates five million dollars ($5,000,000) in premiums per year and plans on transferring or writing at least one million dollars ($1,000,000) per year with the admitted insurer.

(3) The broker-agent shall pay at least fifty thousand dollars ($50,000) for the securities purchased in the transaction but not in excess of five hundred thousand dollars ($500,000).

(4) The broker-agent shall have a net worth of at least five million dollars ($5,000,000).

(d) The offer and sale of stock is accompanied by the prospectus, private placement memorandum, together with any other information required pursuant to Regulation D of the Federal Securities Act of 1933.

(e) The consideration received by the issuer for the stock to be issued consists solely of cash.

(f) No promotional consideration or selling expenses have been given, paid, or incurred in connection with the issuance of stock, and the offer and sale of stock is not accompanied by the publication of any advertisement.

(g) All stock issued shall be evidenced by a certificate that shall have a notice printed prominently on its face restricting the transfer of the stock solely to the issuer or investors who have been shareholders of the issuer for at least three years and who are approved by at least 51 percent of the members of the board of directors of the issuer.

(h) The issuer of both the common and preferred stock shall be all of the following:

(1) A foreign or alien insurer that does not transact insurance directly in California, but is solely a reinsurer.

(2) A reinsurer that only reinsures commercial lines property and casualty insurance, as specified in subparagraph (A) of paragraph (1) of subdivision (c).

(Amended by Stats. 2011, Ch. 411, Sec. 7. Effective January 1, 2012.)



828

Except in the case of a broker holding a broker’s certificate issued by the commissioner under this code or by the Commissioner of Corporations under the Corporate Securities Act and then in effect, a person, desiring or proposing to sell a security to be issued by any insurer, shall not issue, circulate, or publish any advertisement, pamphlet, prospectus, or circular concerning any such security until the insurer secures from the commissioner a permit authorizing it to sell such security.

(Amended by Stats. 1941, Ch. 574.)



829

A person shall not issue, circulate, or publish any advertisement or writing concerning any security sold by him, unless either his name is subscribed thereto, and a true copy thereof is filed in the office of the commissioner at least one day prior to the issue, publication, or circulation, or the commissioner first authorizes or consents to the issuance, circulation or publication.

(Enacted by Stats. 1935, Ch. 145.)



830

A person shall not issue, circulate, or publish any such advertisement or writing after receipt of notice in writing from the commissioner that, in his opinion, the same contains any statement that is false or misleading or otherwise likely to deceive a reader thereof.

(Enacted by Stats. 1935, Ch. 145.)



831

Every security issued by any insurer without a permit of the commissioner authorizing the same in effect at the time of the issue, shall be void. Every security issued by any insurer under a permit of the commissioner shall be void unless its provisions conform to the provisions, if any, required by the permit.

(Enacted by Stats. 1935, Ch. 145.)



831.1

Every security of a home protection company issued or authorized to be issued prior to December 31, 1978, shall be valid even though it has been issued without a permit of the commissioner authorizing the same if, at the time of the issue or authorization, the security was qualified or exempt from qualification under the Corporate Securities Law of 1968 (Title 4, Division 1 of the Corporations Code).

Any sale, transfer, hypothecation, or other distribution of a security whose issuance is validated by this section, whether such transaction takes place before or after the effective date of this section is not prohibited by the provisions of this article.

(Added by Stats. 1978, Ch. 1203.)



832

Every insurer that commits any of the following acts is guilty of a public offense and punishable by fine not exceeding ten thousand dollars:

(a) Selling or causing to be issued a security contrary to the provisions of this article or not in conformity with the permit of the commissioner.

(b) Applying any of the proceeds of sale of a security to any purpose other than as specified in the permit, or to a purpose specified in the permit, but in excess of the amount limited for that purpose.

(Enacted by Stats. 1935, Ch. 145.)



833

Every person who commits any of the acts specified in this section is guilty of a public offense and punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(a) Knowingly authorizing, directing, aiding, causing, or assisting in causing the issuance, execution, or sale of, any security, in nonconformity with a permit of the commissioner then in effect and authorizing such issuance, or contrary to the provisions of this article.

(b) Knowingly making any false statement or representation in any application to the commissioner, or in any proceeding before him, or in any examination, audit, or investigation made by him, or by his authority.

(c) With knowledge of the falsity, causing to be filed in the office of the commissioner any false statement or representation concerning an insurer, the property which the insurer then holds or proposes to acquire, the insurer’s officers, the insurer’s financial condition or other affairs, or the insurer’s proposed plan of business.

(d) With knowledge of the falsity of any such statement or representation, causing any security to be issued, executed, or sold without first informing the commissioner of the falsity of such statement in writing.

(e) Directly or indirectly, knowingly causing or assisting in causing any part of the proceeds from the sale of any security to be applied to any purpose contrary to the provisions of the permit authorizing the issuance of such security, or to any purpose in excess of the amount specified in such permit for such purpose.

(f) Selling a security with knowledge that it has been issued or executed in violation of any of the provisions of this article.

(g) Causing a writing concerning a security to be issued, circulated, or published while having knowledge that such matter contains any statement that is false, misleading, or otherwise likely to deceive a reader thereof.

(h) In any respect, willfully violating or failing to comply with any of the provisions of this article.

(i) In any other respect, willfully violating or neglecting to comply with any part of an order or permit of the commissioner under the provisions of this article.

(j) Conspiring with one or more other persons to violate any permit or order issued by the commissioner, or any of the provisions of this article.

(Amended by Stats. 2011, Ch. 15, Sec. 207. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



834

The application for a permit to issue or sell securities shall be verified as provided in the Code of Civil Procedure for the verification of pleadings, and shall be filed on 81/2 x 11 inch size paper in the office of the commissioner. In the application the applicant shall set forth:

(a) The names and addresses of its officers.

(b) The location of its office.

(c) An itemized account of its financial condition, including the amount and character of its assets and liabilities.

(d) A detailed statement of the plan upon which it proposes to transact business.

(e) A copy of any security it proposes to issue.

(f) A copy of any contract it proposes to make concerning the same.

(g) A copy of any prospectus or advertisement, or other description of such securities, then prepared by it for distribution or publication.

(h) Such additional information concerning the company, its condition and affairs as the commissioner requires.

(Amended by Stats. 1995, Ch. 721, Sec. 1.5. Effective January 1, 1996.)



835

If the applicant is a partnership, unincorporated association, or joint stock company, it shall file with its application a copy of its articles of partnership or association, and all other papers pertaining to its organization.

(Enacted by Stats. 1935, Ch. 145.)



836

If the applicant is a corporation, it shall file with its application a copy of all minutes of any proceedings of its directors, stockholders, or members, relating to or affecting the issue of such securities, and also a copy of its articles of incorporation, by-laws, and any amendments to either thereof.

(Enacted by Stats. 1935, Ch. 145.)



837

If the applicant is a foreign corporation or association, it shall also file with its application:

(a) A certificate of the proper officer of the jurisdiction in which it is organized, executed not more than 30 days before the filing of such application, showing that the applicant is authorized to transact business in that jurisdiction.

(b) In such form as the commissioner prescribes, its written instrument, irrevocably appointing the commissioner and his successor in office its true and lawful attorney upon whom all process in any action or proceeding against it can be served. Such service shall have the same effect as if the applicant was a domestic insurer lawfully served with process in this State.

(Enacted by Stats. 1935, Ch. 145.)



838

Upon the filing of such application, the commissioner shall examine it and the other papers and documents filed therewith. He may, if he deems it advisable, cause to be made a detailed examination, audit, and investigation of the applicant and its affairs.

(Enacted by Stats. 1935, Ch. 145.)



838.5

Pursuant to this code, the commissioner has been and is authorized, in the instance of an application for a permit to issue securities in exchange for one or more bona fide outstanding securities, claims or property interest, or partly in such exchange and partly for cash, to approve the terms and conditions of such issuance and exchange and the fairness of such terms and conditions, after a hearing upon the fairness of such terms and conditions, to which all persons to whom it is proposed to issue securities in such exchange shall have the right to appear.

(Amended by Stats. 1978, Ch. 795.)



839

The commissioner shall issue a permit if he finds that:

(a) The proposed plan of business of the applicant and the proposed issuance of securities are fair, just, and equitable.

(b) The applicant intends fairly and honestly to transact its business, and

(c) The securities the applicant proposes to issue and the methods to be used by it in issuing or disposing of them are such as, in his opinion, will not work a fraud upon the purchaser thereof, or upon policyholders or other security holders of applicant.

Otherwise, he shall deny the application and notify the applicant in writing of his decision.

(Amended by Stats. 1965, Ch. 1568.)



839.1

(a) In any case where a domestic insurer is directly affected by the total transaction for some part of which the permit applied for is needed, and the commissioner in his discretion determines that reasonable grounds exist for contentions that such total transaction or any part thereof:

(1) Is a combination of capital, skill, or acts to create or carry out restrictions on or to prevent competition in the insurance business; or

(2) Is a combination (in the form of a trust or otherwise) in restraint of the insurance business; or

(3) Is an attempt to monopolize the insurance business; or

(4) Is a conspiracy to create any of the foregoing; or

(5) That such total transaction, or any part thereof, if consummated will create or result in any of the foregoing or will substantially lessen competition in the insurance business.

Then, in such event, the Insurance Commissioner may make findings with respect to whether such total transaction, or any part thereof, would or would not do or be any of the foregoing.

(b) In the event the Insurance Commissioner makes affirmative findings as provided in subdivision (a) of this section, he may deny the permit applied for.

(Added by Stats. 1965, Ch. 1568.)



839.5

The commissioner shall not issue a permit for the sale of any securities of a domestic insurer in any case where he finds that the expense of organization, exclusive of attorney fees, accountant fees, and actuary fees, will exceed 12 percent of the total amount actually paid for the capital stock.

(Amended by Stats. 1972, Ch. 196.)



840

The commissioner may prescribe in the permit the amounts, considerations, terms, and conditions governing the issue and disposal of the securities and the permit authorizes such issue and disposal only in accordance with its provisions.

(Enacted by Stats. 1935, Ch. 145.)



841

Every permit shall recite in bold type that the issuance thereof is permissive only and does not constitute a recommendation or endorsement of the securities permitted to be issued.

(Enacted by Stats. 1935, Ch. 145.)



842

The commissioner may impose conditions requiring the deposit in escrow of securities and the impoundment of the proceeds from the sale thereof, limiting the expense in connection with the sale thereof, and otherwise requiring such method of dealing as he deems reasonable and either necessary or advisable to insure the disposition of the proceeds of such securities in the manner and for the purposes provided in the permit.

(Enacted by Stats. 1935, Ch. 145.)



843

The commissioner may, from time to time and for cause, amend, alter or revoke any permit issued by him hereunder, or temporarily suspend the rights thereunder of the applicant. He also may establish such rules and regulations as are reasonable or necessary to carry out the purposes and provisions of this article.

In establishing any such rules and regulations the commissioner is expressly authorized, irrespective of the other provisions of this section or this article, to specify different and simplified forms for both applications and permits where a foreign insurer, whether admitted or not, is seeking to sell or issue securities of its own issue to persons in this state and meets all the following standards:

(a) It has, prior to filing the application, made a filing with the Securities and Exchange Commission;

(b) It (or a predecessor) has been lawfully engaged in the insurance business for at least five years and currently is admitted to transact insurance in at least five states;

(c) It currently has admitted assets of at least five million dollars ($5,000,000); and

(d) It has, prior to filing the application, obtained a written permit or consent to issue such securities from the authority in its domiciliary state having jurisdiction over issuances of its securities and the statutory standards for obtaining such permit or consent are comparable to the like standards of this state.

(Amended by Stats. 1965, Ch. 372.)



844

Every insurer authorized by the commissioner to sell securities shall thereafter, at such times and in such form as he requires, make and file in his office a report, setting forth:

(a) The securities sold by it under the authority of any permit issued by him.

(b) The proceeds derived therefrom.

(c) The disposition of such proceeds.

(d) Such other information concerning its property, officers, or affairs, and relating to or affecting the value of such securities, as the commissioner requires.

(Enacted by Stats. 1935, Ch. 145.)



845

(a) No person may sell or resell any security of a domestic, foreign, or alien insurer:

(1) As an insurer with respect to securities of its own issue without securing the permit of the commissioner as provided in this article.

(2) As an agent of such insurer except under authority of a certificate issued by the commissioner under this code.

(3) As a broker or as an agent for a broker except under authority of a certificate or license issued by the Commissioner of Corporations under the provisions of the Corporations Code and in full conformity with all provisions of the Corporations Code.

(b) Subdivision (a) shall not prohibit a bona fide owner of securities of an insurer from selling or reselling such securities if:

(1) Such securities were originally issued under the authority of a permit of the commissioner and such sale or resale is made in conformity with the conditions, if any, in such permit effective at the time of such sale or resale; or

(2) Such securities were originally issued in a jurisdiction other than California in full conformity with the applicable laws, if any, governing such issuance in such jurisdiction.

A sale or resale of securities of an insurer by the owner of the securities which is made for the purpose of evading the provisions of this article requiring an insurer to secure a permit from the commissioner or for any other fraudulent purpose shall, however, be null and void and a violation of the criminal provisions of this article.

(c) Any sale or resale permitted by this section is subject to the stop power of the commissioner under Section 854 and the similar powers of the Commissioner of Corporations pursuant to the provisions of the Corporations Code.

(d) Any violation of this section is subject to the penalties provided in Section 833.

(Repealed and added by Stats. 1967, Ch. 1379.)



845.5

The certificate required by Section 845 to act as an agent of an insurer shall be secured as provided in Section 846 and shall expire on the first day of July after its issue, unless sooner suspended or revoked.

The permission granted by Section 845 to persons holding certificates or licenses issued by the Commissioner of Corporations does not affect the provisions of this article requiring that an insurer and that an agent appointed by an insurer secure a permit or certificate from the commissioner to issue, sell or resell securities and such issue, sale or resale and the advertising thereof is subject to the provisions of this article, nor does such section permit an owner of securities to sell or resell the same except in conformity with such section and this article.

(Amended by Stats. 1968, Ch. 277.)



846

To secure such certificate, the applicant shall make and file in the office of the commissioner an application therefor in writing, verified by or in behalf of the applicant. Such application shall set forth:

(a) The name and address of the applicant.

(b) 1. In the case of an applying corporation, association or joint stock company, the name and address of each of its managing officers and managing agents.

2. In the case of an applying partnership, the name and address of each of the partners.

(c) A succinct statement of facts showing possession of a good business reputation:

1. By the applicant.

2. In the case of an applicant corporation, association, or joint stock company, by its managing officers and managing agents.

3. In the case of an applicant partnership, by its members.

(d) If the applicant is a broker, the general plan and character of the business of the applicant.

(e) Such other information as the commissioner requires.

(Enacted by Stats. 1935, Ch. 145.)



847

At the time of filing an application for a broker’s certificate, the applicant shall file with the commissioner a bond for five thousand dollars, payable to the people of the State of California, for the use and benefit of any interested person, to be approved by the commissioner. The bond shall be conditioned upon the following conduct by the broker, the broker’s agents, and employees:

(a) Strict compliance with the provisions of this article.

(b) Honest and faithful application of all funds received.

(c) Honest and faithful performance of all obligations and undertakings in the purchase or sale of securities.

(d) Payment of all damages suffered by any person damaged or defrauded by reason of the violation of any of the provisions of this article, or by reason of any fraud connected with or growing out of any transaction contemplated by the provisions of this article.

(Amended by Stats. 1982, Ch. 517, Sec. 278.)



850

If the applicant is a foreign corporation or association, it shall file with its application:

(a) A copy of its articles of incorporation or association.

(b) A certificate of the proper officer of the jurisdiction in which it is organized, executed not more than thirty days before the filing of such application, showing that the applicant is authorized to transact business in that jurisdiction.

(c) In such form as the commissioner prescribes, its written instrument irrevocably appointing the commissioner and his successor in office its true and lawful attorney upon whom all process in any action or proceeding against it, arising out of or founded upon the fraud of such applicant in the sale of securities within this State, or in any action upon any bond provided by this article, can be served. Such service shall have the same effect as if the applicant was a domestic corporation or association lawfully served with process in this State.

(Enacted by Stats. 1935, Ch. 145.)



851

The commissioner shall examine such application, and shall make such further investigation of the applicant and its affairs as he deems advisable. He shall issue the certificate if, from such examination, the commissioner is satisfied that:

(a) The business reputation of the applicant and, in the case of a firm or corporation, its officers or members, is good.

(b) The sale of the securities proposed to be sold by it would not be unfair, unjust or inequitable to the purchasers thereof.

(c) Neither it nor its officers or members have violated any of the provisions of this article.

(d) Neither it nor its officers or members have engaged or are about to engage in any fraudulent transaction.

Otherwise, he shall deny the application and notify the applicant of his decision.

Where a hearing is held under this section the proceedings shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Amended by Stats. 1945, Ch. 901.)



852

The commissioner may at any time in accordance with the procedure provided in Section 1738 suspend or revoke any broker’s or agent’s certificate issued by him if he finds that the holder thereof is of bad business repute, or has violated any provision of this article, or has engaged, or is about to engage in any fraudulent transaction.

(Amended by Stats. 1961, Ch. 280.)



853

Every broker shall, at such times as the commissioner requires, make and file in the office of the commissioner a true and correct statement concerning any security sold or offered for sale by the broker. The statement shall show:

(a) The name and location of the principal office of the issuer of such security.

(b) The names of the issuer’s managing officers if it is a corporation, or of its members if it is a partnership.

(c) The issuer’s assets, liabilities, and issued capital stock, at the close of its fiscal year then last ended, or at a later date.

(d) The issuer’s gross income, expenses, and fixed charges for the year next preceding such date, or for such time as such issuer of such security has transacted business, if for less than one year.

(e) The approximate price at which the broker has sold or proposes to sell such security.

(f) Such other information, of which the broker has knowledge, as the commissioner requires.

(Enacted by Stats. 1935, Ch. 145.)



854

After receipt of notice in writing from the commissioner, stating that the sale of a security would, in the commissioner’s opinion, be unfair, unjust, or inequitable to the purchaser, no broker shall sell such security until and unless the commissioner in writing withdraws the objection.

(Enacted by Stats. 1935, Ch. 145.)



855

All writings filed with the commissioner under this article shall be open to public inspection except where, in his judgment, the public welfare or the welfare of any insurer demands that any portion of such information be not made public. In such cases he may, in his discretion, withhold such information from public inspection for such time as in his judgment is necessary.

(Enacted by Stats. 1935, Ch. 145.)



856

(a) The commissioner may at any time give or make public any information concerning any insurer, if in the commissioner’s judgment, the giving or publishing of the information will be of public interest.

(b) The commissioner may at any time give or make public any information concerning securities purchased or sold within this state by an insurer, if in the commissioner’s judgment, the giving or publishing of the information is in the public interest or it will tend to prevent the fraudulent purchase or sale of the securities.

(Amended by Stats. 1990, Ch. 1300, Sec. 1.)



857

The commissioner shall charge and collect the following fees:

(a) For filing an original or supplemental application, or any amendments thereto, for a permit to issue securities, one thousand seven hundred seventy dollars ($1,770) except for applications for a permit to issue securities evidencing any change in rights, preferences, privileges, or restrictions on outstanding securities, or for applications for a permit to issue securities evidencing only a share dividend or a share split.

(b) For filing an application for a permit to issue securities evidencing any change in the rights, preferences, privileges, or restrictions on outstanding securities, two hundred thirty-six dollars ($236).

(c) For filing an application for a permit to issue securities evidencing a share dividend or a share split, five hundred ninety dollars ($590).

(d) For filing an application for any other kind of permit, such as an application, for the issuance of a preorganizational or a negotiating permit, an application for a permit to issue options for securities, but not for the securities themselves, or any application for an amendment to an existing permit to issue securities, one hundred eighteen dollars ($118).

(e) An original or supplemental application shall not be amended after the permit sought thereby or by amendment thereto has been issued or denied.

(Amended by Stats. 1985, Ch. 770, Sec. 1.3.)



859

The commissioner shall also collect the following fees:

(a) For filing any application for a broker’s certificate, one hundred eighteen dollars ($118) for the first office or location plus fifty-eight dollars ($58) for each additional office or location.

(b) For filing any application for an agent’s certificate, fifty-eight dollars ($58).

(c) For an examination, audit, or investigation, the actual amount of expenses reasonably incurred in the performance of the work, plus the following:

(1) If made by an employee of the commissioner, the actual amount of the compensation paid to such employee for that time.

(2) The amount of the usual cost to the state of typing, transcribing or otherwise preparing any written report of such examination, audit or investigation that may reasonably be needed in the discharge of the commissioner’s duties.

(Amended by Stats. 1985, Ch. 770, Sec. 2.)



860

No fees shall be charged or collected for copies of papers, records, or official documents furnished to public officers for use in their official capacity or for the reports of the commissioner in the ordinary course of distribution.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 9 - Registration of Insurers’ Names

880

Except as provided in this article, every insurer shall conduct its business in this State in its own name.

(Enacted by Stats. 1935, Ch. 145.)



881

The commissioner shall require the name or any changed name of every insurer (including reciprocal or interinsurance exchanges), every attorney in fact, every motor club, and every underwritten title company to be submitted to him or her by written application and approved by him or her before the name is used in this state for business purposes. If approved, the commissioner shall issue his or her official certificate approving the name, and when appropriate, reserving the name for the following time periods, which shall commence on the date of the approval:

(1) One year if the applicant is newly formed, or if the application is filed on behalf of an entity to be formed, under the laws of this state.

(2) One hundred eighty days and during the pendency in good faith of an application for certificate of authority in the case of a foreign or alien applicant.

(3) Ninety days in the case of an admitted entity requesting authority to change the name under which it will conduct its business with the public in this state.

Except in the case in which an applicant has already paid a fee on a pending application for admission, the commissioner shall collect a fifty-eight dollar ($58) fee for filing each application for name approval and reservation. An application for name approval may contain not more than three names in the order of applicant’s preference and the commissioner’s approval shall be limited to only one name submitted by any one application.

The certificate of approval shall be attached to the articles of incorporation before the Secretary of State shall file the articles or any amended articles. The commissioner may reject any name submitted when it is an interference with, or too similar to one already appropriated, or when it is likely to mislead the public in any respect. In the event of a rejection, the applicant shall legally change its name to one approved by the commissioner or, if a foreign or alien insurer, may arrange to conduct any business it may do with the public in California under an approved name as an operating name, identifying itself under both its true name and operating name in the conduct of all official business with the commissioner.

Notwithstanding the provisions of Sections 1282 and 12221, the provisions of this section shall apply to reciprocal insurers, including their attorneys in fact, and shall apply to motor clubs, respectively.

(Amended by Stats. 2004, Ch. 183, Sec. 235. Effective January 1, 2005.)



881.1

Notwithstanding the provisions of Section 881 or any other provision of law, neither the commissioner or the Secretary of State shall reject a name proposed by an entity seeking admission as a home protection company if such name was used by such entity for conduct of a home protection or home warranty business in this state for at least one year prior to May 3, 1978. Every such name, upon the commissioner’s determination of such use, shall be approved upon submission of application therefor.

(Added by Stats. 1978, Ch. 1203.)



881.2

Notwithstanding Section 5652 of the Financial Code, use of the term “savings bank” in a name or title may be approved for use by the commissioner if the remaining words in the name or title show that the insurer is engaged in the business of insurance and is not a savings bank.

(Added by Stats. 2006, Ch. 740, Sec. 3.8. Effective January 1, 2007.)



881.3

Upon approval of an applicant’s name by the commissioner, and the issuance of a certificate approving the same, the applicant may apply to the Secretary of State for the issuance of a certificate of reservation of corporate name for the same periods specified in Section 881.

(Added by Stats. 1979, Ch. 737.)



881.5

If through inadvertance or otherwise a corporation does not comply with Section 881 of the Insurance Code, or with Sections 201.5, 202, 2105, 2106, 2106.5, and 2107 of the Corporations Code when any of such sections is applicable, any corporation lawfully engaged in the insurance business in this state may bring an action for judicial relief against such corporation by means of any remedy afforded by law. Such action may be based upon any of the grounds by reason of which the commissioner could or would have denied application for approval of the corporate name of the noncomplying corporation. In such an action the court may order such corporate defendant to adopt a new name or an operating name, when permissible, acceptable to both the Secretary of State and the commissioner, by filing a certificate of amendment or by filing an amended statement and designation with the Secretary of State.

(Added by Stats. 1979, Ch. 737.)



882

When two or more insurers propose to issue an underwriter’s policy, each insurer shall first file an application with the commissioner for approval and registration of the name or title under which the policy is to be issued. The commissioner may reject any name submitted when it is an interference with, or too similar to, one already appropriated or when it is likely to mislead the public in any respect. In such case the application may be amended to submit another or other names.

The commissioner shall charge and collect in advance a fee of twenty-nine dollars ($29) from each insurer filing an application for approval and registration of such name or title, or for filing any amendment thereto.

(Amended by Stats. 1985, Ch. 770, Sec. 3.1.)



882.5

(a) A home protection company proposing to issue a contract bearing the name of itself as well as another name which is the name of a person, persons, or organization of persons licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code, or a franchised name therefor, shall first file an application with the commissioner for approval of the other name. The commissioner may reject any name so submitted when it is an interference with, or too similar to, one already appropriated or when it is likely to mislead the public in any respect. However, the name shall not be rejected, except pursuant to subdivision (b), if the name was used by the same entity for a similar offering in this state prior to May 3, 1978. In case of any rejection of a name pursuant to this subdivision, the application may be amended to submit another or other names.

(b) No such name shall be approved unless all power to transact home protection business (except as authorized in Section 771.1) and other powers specified by the commissioner by regulation, are specifically retained by the home protection company and the home protection contracts prominently disclose that fact.

The commissioner, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, may adopt reasonable regulations to implement this section.

(Amended by Stats. 1985, Ch. 106, Sec. 93.)



883

An underwriter’s policy may be issued under a name thus registered and shall clearly show:

(a) The names of the insurers guaranteeing it.

(b) The severalty of the contract.

(c) The proportion of the premium to be paid to each insurer.

(d) The proportion of liability which each assumes.

(Enacted by Stats. 1935, Ch. 145.)



884

Unless renewed, the approval and registration of all underwriters’ names shall expire at 12:01 a.m. July 1st of each even-numbered year. Renewal may be secured by filing with the commissioner an application therefor, together with a fee of ten dollars ($10). Such an application shall be filed during the month of May preceding such July 1st. The commissioner shall furnish the application forms for such renewal. The commissioner shall, upon receipt of a proper renewal application and payment of the filing fee therefor, renew the approval and registration of the underwriter’s name unless he finds that:

(a) The insurer has abandoned use of said underwriter’s name;

(b) The insurer is actually using or publicizing the name in any manner after it has discontinued the issuance of underwriter’s policies bearing such name;

(c) The insurer has used such underwriter’s name in a manner which has resulted in misrepresentation or fraud;

(d) The insurer has used such underwriter’s name in a manner which would violate any provision of law relating to the conduct of its business;

(e) The insurer has secured such underwriter’s name through misrepresentation or concealment of material information; or

(f) Reasons exist which would warrant refusal of approval or registration if the same were being initially requested.

If the commissioner so finds he shall advise all insurers using said underwriter’s name in writing that the renewal application is denied and set forth with particularity the reasons for the denial. Such denial shall be effective thirty (30) days after mailing of such advice to the insurer unless within such thirty (30) days the insurer requests a hearing. In this event the advice of denial shall constitute the commissioner’s opening pleading for the purpose of the hearing, which shall be deemed denied by the insurer. The insurer if it elects may within ten (10) days file additional written response. The hearing shall be noticed and commenced within a reasonable time. During said thirty (30) days, and, if request for hearing be filed until the termination of such proceeding, the insurer may continue the use of the underwriter’s name and the issuance of policies thereunder provided timely renewal application has been filed and the filing fee paid.

(Amended by Stats. 1979, Ch. 737.)



885

The commissioner may at any time institute proceedings for the revocation of approval and registration of an underwriter’s name upon any of the grounds set forth in Section 884 by following the procedure prescribed in that section.

(Added by Stats. 1963, Ch. 1494.)



886

Termination of approval and registration of an underwriter’s name, whether through denial of a renewal application or revocation, shall have no effect on the validity or the retention in force to normal expiration of any underwriter’s policies issued on or prior to the date of such termination with an effective date not more than sixty (60) days after its issue date provided that if any such policy is continuous in form it shall not be continued in force beyond its annual renewal date first occurring after such date of termination.

(Added by Stats. 1963, Ch. 1494.)






ARTICLE 10 - Financial Statements of Insurers

900

(a) On or before the first day of March of each year every insurer doing business in this state shall make and file with the commissioner, in the number, form, and by the methods prescribed by the commissioner, statements exhibiting its condition and affairs as of the previous December 31. If the first day of March falls on a day other than a business day, the filing is due to the commissioner by the first business day preceding the first day of March.

(b) Each year, on or before the following dates, every insurer doing business in this state shall make and file with the commissioner, in the number, form, and methods prescribed by the commissioner, statements exhibiting its condition and affairs for the period beginning on January 1 of the current calendar year through the end of each quarter of the current year as described below. These quarterly filings shall cover the period of time beginning January 1 of the current year through and including the last day of the quarter for which the report is being made. The first quarter filing shall be filed with the commissioner on or before May 15th of every year. The second quarter filing shall be filed with the commissioner on or before August 15th of every year. The third quarter filing shall be filed with the commissioner on or before November 15th of every year. If any of these dates fall on a day other than a business day, then the filing is due to the commissioner by the first business day preceding that date.

(Amended by Stats. 2004, Ch. 599, Sec. 1. Effective January 1, 2005.)



900.2

(a) All insurers doing business in this state shall have an annual audit by an independent certified public accountant. The audit, including required auditor and management reporting, the audit committee and its membership, and other aspects of the audit content and process, shall be conducted, and the audit report prepared and filed, in conformity with the standards adopted by the National Association of Insurance Commissioners.

(b) The commissioner may grant 30-day extensions of the filing date upon a showing by the insurer and its independent certified public accountant of the reasons for requesting each extension and the determination by the commissioner of substantial cause for an extension. The request for an extension shall be submitted in writing not less than 10 days prior to the due date in sufficient detail to permit the commissioner to make an informed decision on the requested extension.

(c) The commissioner may promulgate regulations to further the purposes of this section.

(Amended by Stats. 2009, Ch. 234, Sec. 5. Effective January 1, 2010.)



900.5

The commissioner shall charge and collect one hundred eighteen dollars ($118) in advance as a fee for the first filing each year of a statement under this article. Only one such fee shall be charged or collected from any one insurer in any one calendar year.

(Amended by Stats. 1985, Ch. 770, Sec. 3.2. Note: This text was suspended from Jan. 1, 1987, until Jan. 1, 1990, during operation of the temporary amendment by Stats. 1986, Ch. 1332.)



900.8

The commissioner may decline to grant or renew or may suspend or revoke a certificate of authority of an insurer that knowingly files with the department a false financial statement.

(Added by Stats. 1957, Ch. 395.)



900.9

Any officer, director, employee or agent of any insurer, who wilfully signs or files a false or untrue report or statement of the business, affairs, or condition of such insurer with intent to deceive any public officer, office, or board to which such insurer is required by law to report, or which has authority by law to examine into its affairs or transactions, is guilty of a felony.

(Added by Stats. 1957, Ch. 395.)



902

Insurers engaged in the business of compensation insurance shall, at such intervals as may be prescribed by the commissioner, file statements supplemental to such annual statements and covering such matters dealt with in such annual statements as the commissioner designates. Neither such supplemental report nor any synopsis thereof need be published.

(Enacted by Stats. 1935, Ch. 145.)



903

The commissioner shall require statements and reports to be verified as follows: (a) If made by a domestic corporation, by the oaths of any two of the executive officers thereof. (b) If made by an individual or firm, by the oath of such individual or a member of the firm. (c) If made by a foreign insurer, by the oath of the principal executive officer thereof, or manager, residing within the United States.

(Enacted by Stats. 1935, Ch. 145.)



903.5

In any case where an insurer is required by law to file with the commissioner statements or reports respecting its financial condition, income or disbursements, verified or signed by its designated officers, agents, or employees, the commissioner may accept and file the statement or report verified by affidavit of the president or vice president and the treasurer or secretary of such insurer, in lieu of the verification or signature otherwise prescribed by law.

(Added by Stats. 1937, Ch. 724.)



904

In addition to the annual statement required to be filed pursuant to Section 900, each admitted insurer shall file an authorization for disclosure to the commissioner of financial records pertaining to such funds pursuant to Section 7473 of the Government Code, to be effective until the next such annual filing.

(Added by Stats. 1976, Ch. 1320.)



922

The guarantee by the Small Business Administrator that a surety shall not suffer loss as set forth in the Small Business Investment Act of 1958, as amended, shall for all purposes and requirements under this code be deemed a contract of reinsurance between such surety and an authorized or admitted reinsurer irrespective of whether or not such guarantee contains all the provisions required of other reinsurance contracts.

(Added by Stats. 1973, Ch. 383.)



922.1

The Legislature declares its intent that:

(a) In some instances, it is appropriate for the protection of insureds, insurers, and the public generally, that assuming insurers be required to provide security for the payment of their reinsurance obligations.

(b) Where such security is provided and upon the insolvency of the assuming insurer or initiation of receivership proceedings against it, the commissioner shall have the authority to determine whether it is in the best interest of insureds, claimants, and insurers to retain such security in the United States, to allow the filing of claims against the assuming insurer in the United States, and to have such claims valued in a United States proceeding subject to United States laws.

(c) In furtherance of the protection of insureds, insurers, and the public generally, the Legislature hereby states that these matters are fundamental to the business of insurance and hereby exercises its powers and privileges available pursuant to Sections 1011 and 1012 of Title 15 of the United States Code.

(Repealed and added by Stats. 1996, Ch. 840, Sec. 2. Effective January 1, 1997.)



922.2

(a) Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a deduction from liability in accordance with Sections 922.4 and 922.5 only if the reinsurance contract contains provisions that provide, in substance, as follows:

(1) The reinsurer shall indemnify the ceding insurer for the risk it has assumed according to the terms and conditions contained in the reinsurance contract.

(2) In the event of insolvency, or a change in the status of the ceding company as defined in this section, and the appointment of a conservator, liquidator, or statutory successor of the ceding company, the reinsurance shall be payable to the conservator, liquidator, or statutory successor on the basis of claims allowed against the insolvent company by any court of competent jurisdiction or by any conservator, liquidator, or statutory successor of the company having authority to allow those claims, without diminution because of that insolvency or change in status, or because the conservator, liquidator, or statutory successor has failed to pay all or a portion of any claims. Payments by the reinsurer as set forth in this subdivision shall be made directly to the ceding insurer or to its conservator, liquidator, or statutory successor, except where the contract of insurance or reinsurance specifically provides another payee of such reinsurance in the event of the insolvency or change in status of the ceding insurer.

The reinsurance contract may provide that the conservator, liquidator, or statutory successor of a ceding insurer shall give written notice of the pendency of a claim against the ceding insurer indicating the policy or bond reinsured, within a reasonable time after such claim is filed and the reinsurer may interpose, at its own expense, in the proceeding in which the claim is to be adjudicated, any defense or defenses which it may deem available to the ceding insurer or its conservator, liquidator, or statutory successor. The expense thus incurred by the reinsurer shall be payable subject to court approval out of the estate of the insolvent ceding insurer as part of the expense of conservation or liquidation to the extent of a proportionate share of the benefit which may accrue to the ceding insurer in conservation or liquidation, solely as a result of the defense undertaken by the reinsurer.

(b) Payment pursuant to a reinsurance contract shall be made within a reasonable time with reasonable provision for verification in accordance with the terms of the reinsurance agreement. However, in no event shall the payments be beyond the period required by the National Association of Insurance Commissioners (NAIC) Accounting Practices and Procedures Manual.

(c) The original insured or policyholder shall not have any rights against the reinsurer which are not specifically set forth in the contract of reinsurance, or in a specific agreement between the reinsurer and the original insured or policyholder.

(d) For purposes of this section, the phrase “change in the status of the ceding company” means a finding by the commissioner that conditions set forth in subdivision (d) or (i) of Section 1011, a Regulatory Action Level Event as defined in Section 739.4, or any other event which permits the appointment of a conservator, liquidator, or statutory successor has occurred with respect to the ceding company.

(Amended by Stats. 2012, Ch. 277, Sec. 2. Effective January 1, 2013.)



922.3

Notwithstanding any other provision of law, credit for reinsurance, as either an asset or a deduction, shall not be allowed in any accounting or financial statement of the ceding insurer in respect to any so-called reinsurance contract unless, in such contract, the reinsurer undertakes to indemnify the ceding insurer, not only in form but in fact, against all or a part of the loss or liability arising out of the original insurance.

(Amended by Stats. 1996, Ch. 840, Sec. 6. Effective January 1, 1997.)



922.31

(a) A ceding insurer shall take steps to manage its reinsurance recoverables proportionate to its own book of business. A domestic ceding insurer shall notify the commissioner within 30 days after reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, exceeds 50 percent of the domestic ceding insurer’s last reported surplus to policyholders, or after it is determined that reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(b) A ceding insurer shall take steps to diversify its reinsurance program. A domestic ceding insurer shall notify the commissioner within 30 days after ceding to any single assuming insurer, or group of affiliated assuming insurers, more than 20 percent of the ceding insurer’s gross written premium in the prior calendar year, or after it has determined that the reinsurance ceded to any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(Added by Stats. 2012, Ch. 277, Sec. 3. Effective January 1, 2013.)



922.4

Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of subdivision (a), (b), (c), (d), or (e). Credit shall be allowed under subdivision (a), (b), or (c) only for cessions of those kinds or classes of business that the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance.

(a) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in this state unless the assuming insurer is the subject of a regulatory order or regulatory oversight by any state in which it is licensed based upon a commissioner’s determination that the assuming insurer is in a hazardous financial condition.

(b) (1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited as a reinsurer in this state unless the assuming insurer is the subject of a regulatory order or regulatory oversight by any state in which it is licensed based upon a commissioner’s determination that the assuming insurer is in a hazardous financial condition. An accredited reinsurer is one that does all of the following:

(A) Files with the commissioner evidence of its submission to this state’s jurisdiction.

(B) Submits to this state’s authority to examine its books and records.

(C) Designates the commissioner or a designated attorney in this state as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding insurer.

(D) Is licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer, is entered through and licensed to transact insurance or reinsurance in at least one state.

(E) Files annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement and other financial information requested by the commissioner.

(F) Submits a statement, signed and verified by an officer of the assuming insurer to be true and correct, that discloses whether the assuming insurer or any affiliated person who owns or has a controlling interest in the assuming insurer is currently known to be the subject of any of the following:

(i) Any order or proceeding regarding conservation, liquidation, or receivership.

(ii) Any order or proceeding regarding the revocation or suspension of a license or accreditation to transact insurance or reinsurance in any jurisdiction.

(iii) Any order or proceeding brought by an insurance regulator in any jurisdiction seeking to restrict or stop the assuming insurer from transacting insurance or reinsurance based upon a hazardous financial condition.

The assuming insurer shall provide the commissioner with copies of any orders or other documents initiating proceedings subject to disclosure under this paragraph. The statement shall affirm that no actions, proceedings, or orders subject to this subparagraph are outstanding against the assuming insurer or any affiliated person who owns or has a controlling interest in the assuming insurer, except as disclosed in the statement.

(G) Demonstrates to the satisfaction of the commissioner that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. An assuming insurer is deemed to meet this requirement if it maintains a surplus as regards policyholders in an amount that is not less than twenty million dollars ($20,000,000) and whose accreditation has not been denied by the commissioner within 90 days of its submission. An assuming insurer who is not deemed to meet this requirement shall obtain the affirmative approval of the commissioner. The approval of the commissioner shall be based upon a finding that the assuming insurer has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers.

(2) The commissioner may deny or revoke an assuming insurer’s accreditation if the assuming insurer does not meet all of the standards required of an accredited reinsurer, or if its accreditation would be hazardous to the policyholders of this state. In determining whether to deny or revoke accreditation, the commissioner may consider the qualifications of the assuming insurer with respect to all the following subjects:

(A) Its financial stability.

(B) The lawfulness and quality of its investments.

(C) The competency, character, and integrity of its management.

(D) The competency, character, and integrity of persons who own or have a controlling interest in the assuming insurer.

(E) Whether claims under its contracts are promptly and fairly adjusted and are promptly and fully paid in accordance with the law and the terms of the contracts.

(3) Credit shall not be allowed a domestic ceding insurer if the assuming insurer’s accreditation has been revoked by the commissioner after notice and hearing.

(c) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that has been certified by the commissioner pursuant to Section 922.41.

(d) (1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution as defined in subdivision (b) of Section 922.7 for the payment of the valid claims of its United States ceding insurers, their assigns, and successors in interest. To enable the commissioner to determine the sufficiency of the trust fund the assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the NAIC Annual Statement form by licensed insurers or any other form required by the NAIC.

(2) Credit for reinsurance shall not be granted under this subdivision unless the form of the trust and any amendments to the trust have been approved by either:

(A) The commissioner of the state where the trust is domiciled.

(B) The commissioner of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

The trust and any trust amendments shall also be filed with the commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled. Notwithstanding the foregoing, nothing in this paragraph shall prevent the commissioner from disapproving the form of the trust if it is not in compliance with this state’s laws and regulations.

(3) Credit for reinsurance shall not be granted under this subdivision unless the following requirements are met:

(A) The trust instrument shall provide that contested claims shall be valid, enforceable, and payable out of funds in trust to the extent remaining unsatisfied 30 days after entry of the final order of any court of competent jurisdiction in the United States.

(B) The trust shall vest legal title to its assets in the trustees of the trust for the benefit of the grantor’s United States ceding insurers, their assigns, and successors in interest.

(C) The trust and the assuming insurer shall be subject to examination as determined by the commissioner.

(D) The trust shall remain in effect for as long as the assuming insurer, or any member or former member of a group of insurers, shall have outstanding obligations due under the reinsurance agreements subject to the trust.

(E) No later than February 28 of each year, the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust’s investments at the preceding yearend and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire within the next 18 months.

(F) The assuming insurer shall do both of the following:

(i) Submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, comply with all requirements necessary to give the court jurisdiction, and abide by the final decision of the court or of any appellate court in the event of an appeal.

(ii) Designate the commissioner or an attorney in this state as its true and lawful agent upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding insurer.

This subparagraph is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if this obligation is created in the agreement.

(G) The assuming insurer shall agree in the trust agreement that notwithstanding any other provision in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by paragraph (4), or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile:

(i) The trustee shall comply with an order of the commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the commissioner with regulatory oversight all of the assets of the trust fund.

(ii) The assets shall be distributed by, and insurance claims shall be filed with and valued by, the commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies.

(iii) If the commissioner with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement.

(iv) The grantor hereby waives any right otherwise available to it under United States law that is inconsistent with this provision.

(4) The following requirements apply to the following categories of assuming insurer:

(A) The trust fund for a single assuming insurer shall consist of funds in trust in an amount not less than the assuming insurer’s liabilities attributable to reinsurance ceded by United States domiciled ceding insurers, and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars ($20,000,000), except as provided in subparagraph (B), (C), or (D).

(B) In the case of a group including incorporated and individual unincorporated underwriters:

(i) For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date on or after January 1, 1993, the trust shall consist of a trusteed account in an amount not less than the respective underwriters’ several liabilities attributable to business ceded by United States domiciled ceding insurers to any underwriter of the group.

(ii) For reinsurance ceded under reinsurance agreements with an inception date on or before December 31, 1992, and not amended or renewed after that date, notwithstanding the other provisions of this article, the trust shall consist of a trusteed account in an amount not less than the respective underwriters’ several insurance and reinsurance liabilities attributable to business written in the United States.

(iii) In addition to the trusts required in clauses (i) and (ii), the group shall maintain in trust a trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of the United States domiciled ceding insurers of any member of the group for all years of account.

(iv) The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group’s domiciliary regulator as are the unincorporated members.

(v) The group shall, within 90 days after its financial statements are due to be filed with the group’s domiciliary regulator, provide to the commissioner an annual certification by the group’s domiciliary regulator of the solvency of each underwriter member; or, if a certification is unavailable, financial statements prepared by independent public accountants of each underwriter member of the group.

(C) In the case of a group of incorporated insurers under common administration, the group shall meet all of the following requirements:

(i) Have continuously transacted an insurance business outside the United States for at least three years immediately prior to making application for accreditation and be in good standing with its domiciliary regulator.

(ii) Demonstrate that individual insurer members maintain standards and financial conditions reasonably comparable to admitted insurers.

(iii) Maintain aggregate policyholders’ surplus of at least ten billion dollars ($10,000,000,000).

(iv) Maintain a trust fund in an amount not less than the group’s several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of such group.

(v) In addition, maintain a joint trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of United States ceding insurers of any member of the group as additional security for these liabilities. The commissioner shall have the authority to require additional amounts to be held in the trust as a condition for initial or continued accreditation if the commissioner determines that these additional amounts are required for the protection of ceding insurers.

(vi) Within 90 days after its financial statements are due to be filed with the group’s domiciliary regulator, make available to the commissioner an annual certification of each underwriter member’s solvency by the member’s domiciliary regulator, and financial statements for each underwriter member of the group prepared by its independent public accountant.

(D) At any time after the assuming insurer has permanently discontinued underwriting new business secured by the trust for at least three full years, the commissioner may authorize a reduction in the required trusteed surplus, but only after a finding, based on an assessment of the risk, that the new required surplus level is adequate for the protection of United States ceding insurers, policyholders, and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cashflows, and shall consider all material risk factors, including, when applicable, the lines of business involved, the stability of the incurred loss estimates, and the effect of the surplus requirements on the assuming insurer’s liquidity or solvency. The minimum required trusteed surplus may not be reduced to an amount less than 50 percent of the assuming insurer’s liabilities attributable to reinsurance ceded by United States ceding insurers covered by the trust, unless the commissioner expressly finds that appropriate circumstances justify a lower level of minimum required trusteed surplus, provided the minimum required trusteed surplus may not be reduced to an amount less than 30 percent of the assuming insurer’s liabilities attributable to reinsurance ceded by United States ceding insurers covered by the trust.

(e) Credit shall be allowed when the reinsurance ceded to an assuming insurer not meeting the requirements of subdivision (a), (b), (c), or (d), but only as to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction. As used in this section, “jurisdiction” means state, district, or territory of the United States and any lawful national government.

(Amended by Stats. 2014, Ch. 362, Sec. 1. Effective January 1, 2015.)



922.41

(a) Credit shall be allowed a domestic insurer when the reinsurance is ceded to an assuming insurer that has been certified by the commissioner as a reinsurer in this state and secures its obligations in accordance with the requirements of this section. Credit shall be allowed at all times for which statutory financial statement credit for reinsurance is claimed under this section. The credit allowed shall be based upon the security held by or on behalf of the ceding insurer in accordance with a rating assigned to the certified reinsurer by the commissioner. The security shall be in a form consistent with this section, any regulations promulgated by the commissioner, and Section 922.5.

(b) In order to be eligible for certification, the assuming insurer shall meet the following requirements:

(1) The assuming insurer shall be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as determined by the commissioner pursuant to subdivisions (f) and (g).

(2) The assuming insurer shall maintain minimum capital and surplus, or its equivalent, in an amount to be determined by the commissioner, but no less than two hundred fifty million dollars ($250,000,000) calculated in accordance with paragraph (4) of subdivision (f) of this section or Section 922.5. This requirement may also be satisfied by an association including incorporated and individual unincorporated underwriters having minimum capital and surplus equivalents (net of liabilities) of at least two hundred fifty million dollars ($250,000,000) and a central fund containing a balance of at least two hundred fifty million dollars ($250,000,000).

(3) The assuming insurer shall maintain financial strength ratings from two or more rating agencies deemed acceptable by the commissioner. These ratings shall be based on interactive communication between the rating agency and the assuming insurer and shall not be based solely on publicly available information. These financial strength ratings will be one factor used by the commissioner in determining the rating that is assigned to the assuming insurer. Acceptable rating agencies include the following:

(A) Standard & Poor’s.

(B) Moody’s Investors Service.

(C) Fitch Ratings.

(D) A.M. Best Company.

(E) Any other nationally recognized statistical rating organization.

(4) The assuming insurer shall agree to submit to the jurisdiction of this state, appoint the commissioner or a designated attorney in this state as its agent for service of process in this state, and agree to provide security for 100 percent of the assuming insurer’s liabilities attributable to reinsurance ceded by United States ceding insurers if it resists enforcement of a final United States judgment.

(5) The assuming insurer shall agree to meet applicable information filing requirements as determined by the commissioner, both with respect to an initial application for certification and on an ongoing basis.

(6) The certified reinsurer shall comply with any other requirements deemed relevant by the commissioner.

(c) (1) If an applicant for certification has been certified as a reinsurer in a National Association of Insurance Commissioners (NAIC) accredited jurisdiction, the commissioner may defer to that jurisdiction’s certification, and has the discretion to defer to the rating assigned by that jurisdiction if the assuming insurer submits a properly executed Form CR-1 (as published on the department’s Internet Web site), and such additional information as the commissioner requires. The commissioner, however, may perform an independent review and determination of any applicant. The assuming insurer shall then be considered to be a certified reinsurer in this state.

(2) If the commissioner defers to a certification determination by another state, any change in the certified reinsurer’s status or rating in the other jurisdiction shall apply automatically in this state as of the date it takes effect in the other jurisdiction unless the commissioner otherwise determines. The certified reinsurer shall notify the commissioner of any change in its status or rating within 10 days after receiving notice of the change.

(3) The commissioner may withdraw recognition of the other jurisdiction’s rating at any time and assign a new rating in accordance with subdivision (h).

(4) The commissioner may withdraw recognition of the other jurisdiction’s certification at any time, with written notice to the certified reinsurer. Unless the commissioner suspends or revokes the certified reinsurer’s certification in accordance with this section and Section 922.42, the certified reinsurer’s certification shall remain in good standing in this state for a period of three months, which shall be extended if additional time is necessary to consider the assuming insurer’s application for certification in this state.

(d) An association, including incorporated and individual unincorporated underwriters, may be a certified reinsurer. In order to be eligible for certification, in addition to satisfying requirements of subdivision (b), the reinsurer shall meet all of the following requirements:

(1) The association shall satisfy its minimum capital and surplus requirements through the capital and surplus equivalents (net of liabilities) of the association and its members, which shall include a joint central fund that may be applied to any unsatisfied obligation of the association or any of its members, in an amount determined by the commissioner to provide adequate protection.

(2) The incorporated members of the association shall not be engaged in any business other than underwriting as a member of the association and shall be subject to the same level of regulation and solvency control by the association’s domiciliary regulator as are the unincorporated members.

(3) Within 90 days after its financial statements are due to be filed with the association’s domiciliary regulator, the association shall provide to the commissioner an annual certification by the association’s domiciliary regulator of the solvency of each underwriter member or, if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the association.

(e) (1) The commissioner shall post notice on the department’s Internet Web site promptly upon receipt of any application for certification, including instructions on how members of the public may respond to the application. The commissioner shall not take final action on the application until at least 30 days after posting the notice required by this subdivision.

(2) The commissioner shall issue written notice to an assuming insurer that has made application and has been approved as a certified reinsurer. Included in that notice shall be the rating assigned the certified reinsurer in accordance with subdivision (h). The commissioner shall publish a list of all certified reinsurers and their ratings.

(f) The certified reinsurer shall agree to meet applicable information filing requirements as determined by the commissioner, both with respect to an initial application for certification and on an ongoing basis. All information submitted by certified reinsurers that is not otherwise public information subject to disclosure shall be exempted from disclosure under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, and shall be withheld from public disclosure. The applicable information filing requirements are as follows:

(1) Notification within 10 days of any regulatory actions taken against the certified reinsurer, any change in the provisions of its domiciliary license or any change in rating by an approved rating agency, including a statement describing those changes and the reasons for those changes.

(2) Annually, Form CR-F or CR-S, as applicable pursuant to the instructions published on the department’s Internet Web site.

(3) Annually, the report of the independent auditor on the financial statements of the insurance enterprise, on the basis described in paragraph (4).

(4) Annually, audited financial statements, (audited United States Generally Accepted Accounting Principles basis, if available, audited International Financial Reporting Standards basis statements are allowed, but must include an audited footnote reconciling equity and net income to a United States Generally Accepted Accounting Principles basis, or, with the written permission of the commissioner, audited International Financial Reporting Standards statements with reconciliation to United States Generally Accepted Accounting Principles certified by an officer of the company), regulatory filings, and actuarial opinion (as filed with the certified reinsurer’s supervisor). Upon the initial certification, audited financial statements for the last three years filed with the certified reinsurer’s supervisor.

(5) At least annually, an updated list of all disputed and overdue reinsurance claims regarding reinsurance assumed from United States domestic ceding insurers.

(6) A certification from the certified reinsurer’s domestic regulator that the certified reinsurer is in good standing and maintains capital in excess of the jurisdiction’s highest regulatory action level.

(7) Any other information that the commissioner may reasonably require.

(g) If the commissioner certifies a non-United States domiciled insurer, the commissioner shall create and publish a list of qualified jurisdictions, under which an assuming insurer licensed and domiciled in that jurisdiction is eligible to be considered for certification by the commissioner as a certified reinsurer.

(1) In order to determine whether the domiciliary jurisdiction of a non-United States assuming insurer is eligible to be recognized as a qualified jurisdiction, the commissioner shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and on an ongoing basis, and consider the rights, benefits, and the extent of reciprocal recognition afforded by the non-United States jurisdiction to reinsurers licensed and domiciled in the United States. The commissioner shall determine the appropriate process for evaluating the qualifications of those jurisdictions. Prior to its listing, a qualified jurisdiction shall agree in writing to share information and cooperate with the commissioner with respect to all certified reinsurers domiciled within that jurisdiction. A jurisdiction may not be recognized as a qualified jurisdiction if the commissioner has determined that the jurisdiction does not adequately and promptly enforce final United States judgments and arbitration awards. Additional factors may be considered in the discretion of the commissioner, including, but not limited to, the following:

(A) The framework under which the assuming insurer is regulated.

(B) The structure and authority of the domiciliary regulator with regard to solvency regulation requirements and financial surveillance.

(C) The substance of financial and operating standards for assuming insurers in the domiciliary jurisdiction.

(D) The form and substance of financial reports required to be filed or made publicly available by reinsurers in the domiciliary jurisdiction and the accounting principles used.

(E) The domiciliary regulator’s willingness to cooperate with United States regulators in general and the commissioner in particular.

(F) The history of performance by assuming insurers in the domiciliary jurisdiction.

(G) Any documented evidence of substantial problems with the enforcement of final United States judgments in the domiciliary jurisdiction.

(H) Any relevant international standards or guidance with respect to mutual recognition of reinsurance supervision adopted by the International Association of Insurance Supervisors or a successor organization.

(I) Any other matters deemed relevant by the commissioner.

(2) The commissioner shall consider the list of qualified jurisdictions published through the NAIC committee process in determining qualified jurisdictions. The commissioner may include on the list published pursuant to this section any jurisdiction on the NAIC list of qualified jurisdictions or on any equivalent list of the United States Treasury.

(3) If the commissioner approves a jurisdiction as qualified that does not appear on either the NAIC list of qualified jurisdictions, or the United States Treasury list, the commissioner shall provide thoroughly documented justification in accordance with criteria to be developed under this section.

(4) United States jurisdictions that meet the requirements for accreditation under the NAIC financial standards and accreditation program shall be recognized as qualified jurisdictions.

(5) If a certified reinsurer’s domiciliary jurisdiction ceases to be a qualified jurisdiction, the commissioner has the discretion to suspend the reinsurer’s certification indefinitely, in lieu of revocation.

(h) The commissioner shall assign a rating to each certified reinsurer, giving due consideration to the financial strength ratings that have been assigned by rating agencies deemed acceptable to the commissioner pursuant to this section. The commissioner shall publish a list of all certified reinsurers and their ratings.

(1) Each certified reinsurer shall be rated on a legal entity basis, with due consideration being given to the group rating where appropriate, except that an association including incorporated and individual unincorporated underwriters that has been approved to do business as a single certified reinsurer may be evaluated on the basis of its group rating. Factors that may be considered as part of the evaluation process include, but are not limited to, the following:

(A) The certified reinsurer’s financial strength rating from an acceptable rating agency. The maximum rating that a certified reinsurer may be assigned shall correspond to its financial strength rating as set forth in clauses (i) to (vi), inclusive. The commissioner shall use the lowest financial strength rating received from an approved rating agency in establishing the maximum rating of a certified reinsurer. A failure to obtain or maintain at least two financial strength ratings from acceptable rating agencies shall result in loss of eligibility for certification.

(i) Ratings category “Secure - 1” corresponds to A.M. Best Company rating A++; Standard & Poor’s rating AAA; Moody’s Investors Service rating Aaa; and Fitch Ratings rating AAA.

(ii) Ratings category “Secure - 2” corresponds to A.M. Best Company rating A+; Standard & Poor’s rating AA+, AA, or AA-; Moody’s Investors Service rating Aa1, Aa2, or Aa3; and Fitch Ratings rating AA+, AA, or AA-.

(iii) Ratings category “Secure - 3” corresponds to A.M. Best Company rating A; Standard & Poor’s rating A+ or A; Moody’s Investors Service rating A1 or A2; and Fitch Ratings rating A+ or A.

(iv) Ratings category “Secure - 4” corresponds to A.M. Best Company rating A-; Standard & Poor’s rating A-; Moody’s Investors Service rating A3; and Fitch Ratings rating A-.

(v) Ratings category “Secure - 5” corresponds to A.M. Best Company rating B++ or B+; Standard & Poor’s rating BBB+, BBB, or BBB-; Moody’s Investors Service rating Baa1, Baa2, or Baa3; and Fitch Ratings rating BBB+, BBB, or BBB-.

(vi) Ratings category “Vulnerable - 6” corresponds to A.M. Best Company rating B, B-, C++, C+, C, C-, D, E, or F; Standard & Poor’s rating BB+, BB, BB-, B+, B, B-, CCC, CC, C, D, or R; Moody’s Investors Service rating Ba1, Ba2, Ba3, B1, B2, B3, Caa, Ca, or C; and Fitch Ratings rating BB+, BB, BB-, B+, B, B-, CCC+, CC, CCC-, or DD.

(B) The business practices of the certified reinsurer in dealing with its ceding insurers, including its record of compliance with reinsurance contractual terms and obligations.

(C) For certified reinsurers domiciled in the United States, a review of the most recent applicable NAIC Annual Statement Blank, either Schedule F (for property/casualty reinsurers) or Schedule S (for life and health reinsurers).

(D) For certified reinsurers not domiciled in the United States, a review annually of Form CR-F (for property/casualty reinsurers) or Form CR-S (for life and health reinsurers) (as published on the department’s Internet Web site).

(E) The reputation of the certified reinsurer for prompt payment of claims under reinsurance agreements, based on an analysis of ceding insurers’ Schedule F reporting of overdue reinsurance recoverables, including the proportion of obligations that are more than 90 days past due or are in dispute, with specific attention given to obligations payable to companies that are in administrative supervision or receivership.

(F) Regulatory actions against the certified reinsurer.

(G) The report of the independent auditor on the financial statements of the insurance enterprise, on the basis described in subparagraph (H).

(H) For certified reinsurers not domiciled in the United States, audited financial statements, (audited United States Generally Accepted Accounting Principles basis, if available, audited International Financial Reporting Standards basis statements are allowed, but must include an audited footnote reconciling equity and net income to a United States Generally Accepted Accounting Principles basis, or, with the written permission of the commissioner, audited International Financial Reporting Standards statements with reconciliation to United States Generally Accepted Accounting Principles certified by an officer of the company), regulatory filings, and actuarial opinion (as filed with the non-United States jurisdiction supervisor). Upon the initial application for certification, the commissioner shall consider audited financial statements for the last three years filed with its non-United States jurisdiction supervisor.

(I) The liquidation priority of obligations to a ceding insurer in the certified reinsurer’s domiciliary jurisdiction in the context of an insolvency proceeding.

(J) A certified reinsurer’s participation in any solvent scheme of arrangement, or similar procedure, which involves United States ceding insurers. The commissioner shall receive prior notice from a certified reinsurer that proposes participation by the certified reinsurer in a solvent scheme of arrangement.

(K) Any other information deemed relevant by the commissioner.

(2) Based on the analysis conducted under subparagraph (E) of paragraph (1) of a certified reinsurer’s reputation for prompt payment of claims, the commissioner may make appropriate adjustments in the security the certified reinsurer is required to post to protect its liabilities to United States ceding insurers, provided that the commissioner shall, at a minimum, increase the security the certified reinsurer is required to post by one rating level under regulations promulgated by the commissioner, if the commissioner finds either of the following:

(A) More than 15 percent of the certified reinsurer’s ceding insurance clients have overdue reinsurance recoverables on paid losses of 90 days or more that are not in dispute and that exceed one hundred thousand dollars ($100,000) for each ceding insurer.

(B) The aggregate amount of reinsurance recoverables on paid losses that are not in dispute and that are overdue by 90 days or more exceeds fifty million dollars ($50,000,000).

(3) The assuming insurer shall submit a properly executed Form CR-1 (as published on the department’s Internet Web site) as evidence of its submission to the jurisdiction of this state, appointment of the commissioner as an agent for service of process in this state, and agreement to provide security for 100 percent of the assuming insurer’s liabilities attributable to reinsurance ceded by United States ceding insurers if it resists enforcement of a final United States judgment. The commissioner shall not certify any assuming insurer that is domiciled in a jurisdiction that the commissioner has determined does not adequately and promptly enforce final United States judgments or arbitration awards.

(4) (A) In the case of a downgrade by a rating agency or other disqualifying circumstance, the commissioner shall, upon written notice, assign a new rating to the certified reinsurer in accordance with the requirements of this subdivision.

(B) The commissioner shall have the authority to suspend, revoke, or otherwise modify a certified reinsurer’s certification at any time if the certified reinsurer fails to meet its obligations or security requirements under this section, or if other financial or operating results of the certified reinsurer, or documented significant delays in payment by the certified reinsurer, lead the commissioner to reconsider the certified reinsurer’s ability or willingness to meet its contractual obligations.

(C) If the rating of a certified reinsurer is upgraded by the commissioner, the certified reinsurer may meet the security requirements applicable to its new rating on a prospective basis, but the commissioner shall require the certified reinsurer to post security under the previously applicable security requirements as to all contracts in force on or before the effective date of the upgraded rating. If the rating of a certified reinsurer is downgraded by the commissioner, the commissioner shall require the certified reinsurer to meet the security requirements applicable to its new rating for all business it has assumed as a certified reinsurer.

(D) Upon revocation of the certification of a certified reinsurer by the commissioner, the assuming insurer shall be required to post security in accordance with Section 922.5 in order for the ceding insurer to continue to take credit for reinsurance ceded to the assuming insurer. If funds continue to be held in trust in accordance with subdivision (d) of Section 922.4, the commissioner may allow additional credit equal to the ceding insurer’s pro rata share of those funds, discounted to reflect the risk of uncollectibility and anticipated expenses of trust administration. Notwithstanding the change of a certified reinsurer’s rating or revocation of its certification, a domestic insurer that has ceded reinsurance to that certified reinsurer shall not be denied credit for reinsurance for a period of three months for all reinsurance ceded to that certified reinsurer, unless the reinsurance is found by the commissioner to be at high risk of uncollectibility.

(i) A certified reinsurer shall secure obligations assumed from United States ceding insurers under this subdivision at a level consistent with its rating. The amount of security required in order for full credit to be allowed shall correspond with the following requirements:

Ratings security required

Secure - 1: 0%

Secure - 2: 10%

Secure - 3: 20%

Secure - 4: 50%

Secure - 5: 75%

Vulnerable - 6: 100%

(1) In order for a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security in a form acceptable to the commissioner and consistent with Section 922.5, or in a multibeneficiary trust in accordance with subdivision (d) of Section 922.4, except as otherwise provided in this subdivision. In order for a domestic insurer to qualify for full financial statement credit, reinsurance contracts entered into or renewed under this section shall include a proper funding clause that requires the certified reinsurer to provide and maintain security in an amount sufficient to avoid the imposition of any financial statement penalty on the ceding insurer under this section for reinsurance ceded to the certified reinsurer.

(2) If a certified reinsurer maintains a trust to fully secure its obligations subject to subdivision (d) of Section 922.4, and chooses to secure its obligations incurred as a certified reinsurer in the form of a multibeneficiary trust, the certified reinsurer shall maintain separate trust accounts for its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this subdivision or comparable laws of other United States jurisdictions and for its obligations subject to subdivision (d) of Section 922.4. It shall be a condition to the grant of certification under this section that the certified reinsurer shall have bound itself, by the language of the trust and agreement with the commissioner with principal regulatory oversight of each of those trust accounts, to fund, upon termination of any of those trust accounts, out of the remaining surplus of those trusts any deficiency of any other of those trust accounts.

(3) The minimum trusteed surplus requirements provided in subdivision (d) of Section 922.4 are not applicable with respect to a multibeneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred under this subdivision, except that the trust shall maintain a minimum trusteed surplus of ten million dollars ($10,000,000).

(4) With respect to obligations incurred by a certified reinsurer under this subdivision, if the security is insufficient, the commissioner shall reduce the allowable credit by an amount proportionate to the deficiency, and have the discretion to impose further reductions in allowable credit upon finding that there is a material risk that the certified reinsurer’s obligations will not be paid in full when due.

(5) For purposes of this subdivision, a certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure 100 percent of its obligations.

(A) As used in this subdivision, the term “terminated” means revocation, suspension, voluntary surrender, and inactive status.

(B) If the commissioner continues to assign a higher rating as permitted by other provisions of this section, this requirement shall not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

(6) The commissioner shall require the certified reinsurer to post 100-percent security in accordance with Section 922.5, for the benefit of the ceding insurer or its estate, upon the entry of an order of rehabilitation, liquidation, or conservation against the ceding insurer.

(7) Affiliated reinsurance transactions shall receive the same opportunity for reduced security requirements as all other reinsurance transactions.

(8) In order to facilitate the prompt payment of claims, a certified reinsurer shall not be required to post security for catastrophe recoverables for a period of one year from the date of the first instance of a liability reserve entry by the ceding company as a result of a loss from a catastrophic occurrence that is likely to result in significant insured losses, as recognized by the commissioner. The one-year deferral period is contingent upon the certified reinsurer continuing to pay claims in a timely manner, as determined by the commissioner, in writing. Reinsurance recoverables for only the following lines of business as reported on the NAIC annual financial statement related specifically to the catastrophic occurrence shall be included in the deferral:

(A) Line 1: Fire.

(B) Line 2: Allied lines.

(C) Line 3: Farmowners’ multiple peril.

(D) Line 4: Homeowners’ multiple peril.

(E) Line 5: Commercial multiple peril.

(F) Line 9: Inland marine.

(G) Line 12: Earthquake.

(H) Line 21: Auto physical damage.

(9) Credit for reinsurance under this section shall apply only to reinsurance contracts entered into or renewed on or after the effective date of the certification of the assuming insurer. Any reinsurance contract entered into prior to the effective date of the certification of the assuming insurer that is subsequently amended by mutual agreement of the parties to the reinsurance contract after the effective date of the certification of the assuming insurer, or a new reinsurance contract, covering any risk for which collateral was provided previously, shall only be subject to this section with respect to losses incurred and reserves reported from and after the effective date of the amendment or new contract.

(10) Nothing in this section shall be construed to prohibit the parties to a reinsurance agreement from agreeing to provisions establishing security requirements that exceed the minimum security requirements established for certified reinsurers under this section.

(j) A certified reinsurer that ceases to assume new business in this state may request to maintain its certification in inactive status in order to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this section, and the commissioner shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business.

(k) Notwithstanding this section, credit for reinsurance or deduction from liability by a domestic ceding insurer for cessions to a certified reinsurer may be disallowed upon a finding by the commissioner that the application of the literal provisions of this section does not accomplish its intent, or either the financial condition of the reinsurer or the collateral or other security provided by the reinsurer does not, in substance, satisfy the credit for reinsurance requirements in Section 922.4.

(l) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 362, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



922.42

(a) If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the commissioner may suspend or revoke the reinsurer’s accreditation or certification.

(b) The commissioner shall give the reinsurer notice and opportunity for hearing. The suspension or revocation shall not take effect until after the commissioner’s order on hearing, unless any of the following applies:

(1) The reinsurer waives its right to hearing.

(2) The commissioner’s order is based on regulatory action by the reinsurer’s domiciliary jurisdiction or the voluntary surrender or termination of the reinsurer’s eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer under subdivision (b) of Section 922.41.

(3) The commissioner finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the commissioner’s action.

(c) While a reinsurer’s accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit except to the extent that the reinsurer’s obligations under the contract are secured in accordance with Section 922.5. If a reinsurer’s accreditation or certification is revoked, no credit for reinsurance may be granted after the effective date of the revocation except to the extent that the reinsurer’s obligations under the contract are secured in accordance with subdivision (i) of Section 922.41 or Section 922.5.

(Added by Stats. 2012, Ch. 277, Sec. 6. Effective January 1, 2013.)



922.43

The actual costs and expenses incurred by the department in reviewing requests for accreditation or certification, trusts, and subsequent amendments established or maintained pursuant to Sections 922.1 to 922.7, inclusive, and subsequent reviews, shall be charged to and collected from the requesting reinsurer. If the reinsurer fails to pay the actual costs and expenses promptly when due, then the commissioner may deny the requests, may refuse to allow credit for reinsurance ceded to that reinsurer or group, or may revoke the reinsurer’s accreditation or certification.

(Added by Stats. 2012, Ch. 277, Sec. 7. Effective January 1, 2013.)



922.5

(a) An asset or a deduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of Section 922.4 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer to the extent of either of the following:

(1) The asset or deduction is not greater than the amount of funds held by the ceding insurer under a reinsurance contract with that assuming insurer as security for the payment of obligations thereunder and such funds are held in the United States under the exclusive control of the ceding insurer.

(2) The asset or deduction is not greater than the amount of funds held in a trust, satisfactory to the commissioner, on behalf of the ceding insurer under a reinsurance contract with such assuming insurer as security for the payment of obligations thereunder and is held in a qualified United States financial institution, as defined in subdivision (b) of Section 922.7, subject to withdrawal solely by the ceding insurer.

The security under this subdivision may be in the form of cash or securities authorized as general investments under Article 3 (commencing with Section 1170) of Chapter 2, or securities listed by the Securities Valuation Office of the NAIC, including those deemed exempt from filing, as defined by the Purposes and Procedures Manual of the National Association of Insurance Commissioners Securities Valuation Office, qualifying as admitted assets under this code and with liquidity meeting the requirements of Section 706.5, and not otherwise disallowed in the commissioner’s discretion.

(b) An asset or a deduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of Section 922.4 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer to the extent that security is provided in the form of letters of credit, satisfactory to the commissioner, which shall be:

(1) Clean, irrevocable, unconditional letters of credit, issued or confirmed by qualified United States financial institutions, as defined in subdivision (a) of Section 922.7, effective no later than December 31st in respect of the year for which filing is being made, and in the possession of the ceding insurer on or before the filing date of its annual statement.

(2) Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation and shall, notwithstanding the issuing or confirming institutions’ subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever first occurs.

(c) For purposes of this section, the phrase “deemed exempt from filing as defined by the Purposes and Procedures Manual of the National Association of Insurance Commissioners Securities Valuation Office” shall mean all United States government securities, and all other securities or bonds with a rating of SVO 1 or FE 1 listed by the National Association of Insurance Commissioners Securities Valuation Office as exempt.

(Amended by Stats. 2012, Ch. 277, Sec. 8. Effective January 1, 2013.)



922.6

Credit for reinsurance shall not be denied a foreign ceding insurer to the extent that credit is recognized by the ceding insurer’s domestic state regulator, provided that the domestic state is accredited by the National Association of Insurance Commissioners (NAIC), or the domestic state regulator has financial solvency requirements substantially similar to the requirements necessary for NAIC accreditation.

(Repealed and added by Stats. 2012, Ch. 277, Sec. 10. Effective January 1, 2013.)



922.7

(a) For purposes of subdivision (b) of Section 922.5, a “qualified United States financial institution” means an institution that complies with all of the following:

(1) Is organized or in the case of a United States office of a foreign banking organization, licensed, under the laws of the United States or any state thereof.

(2) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies.

(3) Has been determined by the commissioner, or, in the discretion of the commissioner, the Securities Valuation Office of the NAIC, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(b) A “qualified United States financial institution” means, for purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that is both:

(1) Organized, or in the case of a United States branch or agency office of a foreign banking organization, licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers.

(2) Regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

(Repealed and added by Stats. 1996, Ch. 840, Sec. 14. Effective January 1, 1997.)



922.8

(a) The commissioner, after notice, comment period, and a hearing if requested by more than 10 affected insurers, may issue a bulletin setting forth reasonable requirements for the allowance of reinsurance as an asset or deduction from liability consistent with Sections 922.4 to 922.6, inclusive, including the following:

(1) Filing requirements for an accredited assuming insurer.

(2) Accreditation requirements for an assuming insurer with less than a twenty million dollar ($20,000,000) surplus as regards policyholders.

(3) The definition of “liabilities” as used in Sections 922.4 and 922.5.

(4) Investment guidelines for trust funds established and maintained pursuant to subdivision (d) of Section 922.4.

(5) Definitions and required or permitted conditions for trust funds established and maintained pursuant to Section 922.5.

(6) Requirements of letters of credit established and maintained pursuant to Section 922.5.

(b) On or before January 1, 1998, the commissioner shall notify the Legislature that the bulletin has been promulgated so that the Legislature is able to ensure the commissioner’s compliance with the requirements of this subdivision.

(c) The bulletin authorized by this section shall have the same force and effect, and may be enforced by the commissioner to the same extent and degree, as regulations issued by the commissioner until the time that the commissioner issues additional or amended regulations pursuant to subdivision (d).

(d) The commissioner shall adopt regulations implementing the provisions of this law, that shall supersede the bulletin authorized by this section, no later than December 31, 2001.

(Amended by Stats. 2012, Ch. 277, Sec. 11. Effective January 1, 2013.)



922.85

The commissioner may adopt regulations in accordance with the procedures provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code or otherwise prescribe requirements consistent with Sections 922.4, 922.41, 922.42, 922.43, and 922.5, provided the commissioner may update subparagraph (A) of paragraph (1) of subdivision (h) and subdivision (i) of Section 922.41 to add other nationally recognized statistical rating agencies, or to modify the rating categories, the corresponding financial ratings, or the percentage of security required to conform to changes in these factors adopted by the National Association of Insurance Commissioners.

(Added by Stats. 2012, Ch. 277, Sec. 12. Effective January 1, 2013.)



922.9

Sections 922.4 and 922.5 shall apply to all cessions on and after January 1, 1997, under reinsurance contracts that have had an inception, anniversary, or renewal date not less than six months after that date.

(Added by Stats. 1996, Ch. 840, Sec. 17. Effective January 1, 1997.)



923

The commissioner shall require every insurer which is required to file an annual or quarterly statement to use the statement blanks and instructions thereto for the appropriate year adopted by the National Association of Insurance Commissioners. The statements shall be completed in conformity with the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners, to the extent that the practices and procedures contained in the manual do not conflict with any other provision of this code. The commissioner may make changes from time to time in the form of the statements and the number and method of filing reports as seem to him or her best adapted to elicit from the insurers a true exhibit of their condition. The commissioner shall notify each insurer of any changes from the National Association of Insurance Commissioners’ statement blanks which the commissioner has determined pursuant to this section to be appropriate.

(Amended by Stats. 2004, Ch. 599, Sec. 2. Effective January 1, 2005.)



923.5

Each insurer transacting business in this state shall at all times maintain reserves in an amount estimated in the aggregate to provide for the payment of all losses and claims for which the insurer may be liable, and to provide for the expense of adjustment or settlement of losses and claims.

The reserves shall be computed in accordance with regulations made from time to time by the commissioner. The promulgation of the regulations by the commissioner, or any changes thereto or amendments thereof, shall be in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The commissioner shall make the regulations upon reasonable consideration of the ascertained experience and the character of such kinds of business for the purpose of adequately protecting the insured and securing the solvency of the insurer.

The commissioner may prescribe the manner and form of reporting pertinent information concerning the reserves provided for in this section.

This section shall not apply to life insurance, title insurance, disability insurance, mortgage insurance, or mortgage guaranty insurance.

(Amended by Stats. 2010, Ch. 61, Sec. 1. Effective January 1, 2011.)



923.6

(a) Every admitted property and casualty insurer, unless otherwise exempted by the domiciliary commissioner, shall annually submit the opinion of an Appointed Actuary entitled “Statement of Actuarial Opinion.” This opinion shall be filed in accordance with the appropriate Property and Casualty Annual Statement Instructions of the National Association of Insurance Commissioners (NAIC).

(1) For purposes of this section, the term, “property and casualty insurer” means any admitted insurer writing insurance as described in Section 102, 103, 105, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 118, 119, 119.6, 120, 124, or 124.5.

(2) For purposes of this section, the following terms have the same meaning as used in the Property and Casualty Annual Statement Instructions of the NAIC:

(A) Actuarial Opinion.

(B) Actuarial Opinion Summary.

(C) Actuarial Report.

(D) Appointed Actuary.

(E) Statement of Actuarial Opinion.

(F) Property and Casualty Annual Statement Instructions.

(3) The commissioner may adopt regulations related to the terms and conditions required by the Property and Casualty Annual Statement Instructions of the NAIC.

(b) Every property and casualty insurer domiciled in this state that is required to submit a Statement of Actuarial Opinion shall annually submit an Actuarial Opinion Summary, written by the insurer’s Appointed Actuary. This Actuarial Opinion Summary shall be filed in accordance with the appropriate Property and Casualty Annual Statement Instructions of the NAIC and shall be considered as a document supporting the Actuarial Opinion required in subdivision (a).

(c) An admitted insurer not domiciled in this state shall provide the Actuarial Opinion Summary upon request of the commissioner.

(d) An Actuarial Report and underlying workpapers as required by the appropriate Property and Casualty Annual Statement Instructions of the NAIC shall be prepared to support each Actuarial Opinion. If an insurer fails to provide either a supporting Actuarial Report or workpapers at the request of the commissioner, or if the commissioner determines that the supporting Actuarial Report or workpapers provided by the insurer are otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare the supporting Actuarial Report or workpapers.

(e) Notwithstanding subdivision (d) of Section 6254 of the Government Code, subdivision (f), or any other provision of law, the Statement of Actuarial Opinion required by subdivision (a) shall be a public record and open to inspection.

(f) (1) Documents, materials, or other information in the possession or control of the commissioner that are considered an Actuarial Report, workpapers, or Actuarial Opinion Summary provided in support of the Statement of Actuarial Opinion, and any other material provided by the insurer to the commissioner in connection with the Actuarial Report, workpapers, or Actuarial Opinion Summary shall be confidential by law and privileged, shall not be made public by the commissioner or any other person and are exempt from the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any civil action brought by a private party.

(2) This subdivision shall not limit the commissioner’s authority to release the documents, materials, and other information described in paragraph (1) to the American Academy of Actuaries’ Actuarial Board for Counseling and Discipline (ABCD), or its successor, so long as those documents, materials, and other information are required for the purpose of professional disciplinary proceedings, and the ABCD establishes procedures satisfactory to the commissioner for preserving the confidentiality of the documents, nor shall this subdivision limit the commissioner’s authority to use those documents, materials, or other information in furtherance of any regulatory or legal action brought as part of the commissioner’s official duties.

(3) The commissioner may also exercise, with respect to the documents, materials, or other information described in paragraph (1), all the authority specified in subdivision (b) of Section 735.5, or any successor provision.

(Amended by Stats. 2012, Ch. 786, Sec. 7. Effective January 1, 2013.)



924

The commissioner shall collect a late filing fee of three hundred thirty-six dollars ($336) from any admitted insurer that fails to make and file in the commissioner’s office within the time prescribed by law any statements or stipulations required by this code. After the first month, the commissioner shall also collect a late filing fee of four hundred four dollars ($404) for each and every month or fractional part of a month thereafter that the insurer continues to transact the business of insurance until those statements and stipulations are filed.

(Amended by Stats. 1989, Ch. 540, Sec. 1.)



925

Upon request of the commissioner, and at intervals as prescribed by him or her, any insurer that appears to the commissioner to require immediate regulatory attention shall provide to the commissioner supplemental accounting, financial, and actuarial information. The commissioner may request that an insurer select and retain an independent certified public accountant, certified public accountant corporation, an actuary corporation, or an independent actuary satisfactory to the commissioner, if that person has not already been retained by the insurer, whenever the information supplied or likely to be supplied is not satisfactory or acceptable to the commissioner, or, whenever the person who would be responsible for that preparation of that information has previously provided information that was not satisfactory or acceptable to the commissioner. The commissioner may select or retain an independent certified public accountant, a certified public accountant corporation, an actuary corporation, or an independent actuary, if the insurer does not within a reasonable time make the selection as requested by the commissioner. If the information is prepared by an independent certified public accountant or independent actuary, or other independent professional financial corporation or person, the corporation or person shall examine and render an opinion upon that supplemental information.

(Amended by Stats. 1990, Ch. 948, Sec. 1.)



925.1

(a) All supplemental information, work papers and other relevant documents of the independent certified public accountant, or independent actuary, or other independent professional financial person and the insurer relevant to information provided to the commissioner pursuant to Sections 925 to 925.2, inclusive, shall be made available by the insurer for review by the commissioner upon request at the insurer’s office, at the commissioner’s office, or any other reasonable place designated by the commissioner.

(b) All supplemental information, relevant work papers and other relevant documents of the certified public accountant or actuary shall be retained for a period of not less than five years from the date of the report. The certified public accountant or the actuary shall make that information available to the insurer upon the reasonable request of the commissioner made to the insurer, except when that information is subject to the right against self-incrimination or other relevant privileges.

(c) Every insurer shall authorize, in writing, the independent certified public accountant, independent actuary, or other independent professional financial person retained or engaged by it to provide to the commissioner all information subject to Section 925 to 925.2, inclusive.

(Added by Stats. 1986, Ch. 1328, Sec. 2.)



925.2

The commissioner may prescribe the subject matter and form of reporting supplemental information and the subject matter of opinions.

(Added by Stats. 1986, Ch. 1328, Sec. 3.)



925.3

All supplemental information provided or made available to the commissioner pursuant to Sections 925 to 925.2, inclusive, including work papers and other relevant documents of the independent certified public accountants or, independent actuary or other independent professional financial person and the insurer relevant to that information, shall be received in confidence within the meaning of subdivision (d) of Section 6254 of the Government Code and exempt from the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). Additionally, that information shall not be subject to subpoena or subpoena duces tecum.

(Added by Stats. 1986, Ch. 1328, Sec. 4.)



925.4

Nothing contained herein shall be deemed in any manner to limit, restrict or abridge the powers of the commissioner to examine insurers, to inquire into their financial condition or to obtain supplemental information in accordance with any other provision of this code.

(Added by Stats. 1986, Ch. 1328, Sec. 5.)






ARTICLE 10.1 - California Insurance Community Investment

926.1

As used in this article, the following terms shall have the following meanings:

(a) “Area median income” (AMI) means either of the following:

(1) The median family income for the Metropolitan Statistical Area (MSA), if a person or geography is located in an MSA, or for the metropolitan division, if a person or geography is located in an MSA that has been subdivided into metropolitan divisions.

(2) The statewide nonmetropolitan median family income, if a person or geography is located outside an MSA.

(b) “Community development investment” means an investment where all or a portion of the investment has as its primary purpose community development for, or that directly benefits, California low- or moderate-income individuals, families, or communities. “Community development investment” includes, but is not limited to, investments in California in the following:

(1) Affordable housing, including multifamily rental and ownership housing, for low- or moderate-income individuals or families.

(2) Community facilities or community services providers (including providers of education, health, or social services) directly benefiting low- or moderate-income individuals, families, or communities.

(3) Economic development that demonstrates benefits, including, but not limited to, job creation, retention, or improvement, or provision of needed capital, to low- or moderate-income, individuals, families, or communities, including urban or rural communities, or businesses or nonprofit community service organizations that serve these communities.

(4) Activities that revitalize or stabilize low- or moderate-income communities.

(5) Investments in or through California Organized Investment Network (COIN)-certified community development financial institutions (CDFIs) and investments made pursuant to the requirements of federal, state, or local community development investment programs or community development investment tax incentive programs, including green investments, if these investments directly benefit low- or moderate-income individuals, families, and communities and are consistent with this article.

(6) Community development infrastructure investments.

(7) Investments in a commercial property or properties located in low- or moderate-income geographical areas and are consistent with this article.

(c) “Community development infrastructure” means California public debt (including all debt issued by the State of California or a California state or local government agency) where all or a portion of the debt has as its primary purpose community development for, or that directly benefits, low- or moderate-income communities and is consistent with subdivision (b).

(d) “Geography” means a census tract delineated by the United States Bureau of the Census in the most recent decennial census.

(e) “Green investments” means investments that emphasize renewable energy projects, economic development, and affordable housing focused on infill sites so as to reduce the degree of automobile dependency and promote the use and reuse of existing urbanized lands supplied with infrastructure for the purpose of accommodating new growth and jobs. “Green investments” also means investments that can help communities grow through new capital investment in the maintenance and rehabilitation of existing infrastructure so that the reuse and reinvention of city centers and existing transportation corridors and community space, including projects offering energy efficiency improvements and renewable energy generation, including, but not limited to, solar and wind power, mixed-use development, affordable housing opportunities, multimodal transportation systems, and transit-oriented development, can advance economic development, jobs, and housing.

(f) “High-impact investments” means investments that are innovative, responsive to community needs, not routinely provided by insurers, or have a high degree of positive impact on the economic welfare of low- or moderate-income individuals, families, or communities in urban or rural areas of California.

(g) “Insurer” means an admitted insurer as defined in Section 24, including the State Compensation Insurance Fund, or a domestic fraternal benefit society as defined in Section 10990.

(h) “Investment” means a lawful equity or debt investment, or loan, or deposit obligation, or other investment or investment transaction allowed by the Insurance Code.

(i) “Low-income” means an individual income that is less than 50 percent of the AMI, or a median family income that is less than 50 percent of the AMI in the case of a geographical area.

(j) “MSA” means a metropolitan statistical area as defined by the Director of the Office of Management and Budget.

(k) “Moderate-income” means an individual income that is at least 50 percent but less than 80 percent of the AMI, or a median family income that is at least 50 percent but less than 80 percent of the AMI in the case of a geographical area.

(l) “Nonmetropolitan area” means any area that is not located in an MSA.

(Amended by Stats. 2014, Ch. 384, Sec. 1. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 926.2.)



926.2

(a) (1) Each admitted insurer with annual premiums written in California equal to or in excess of one hundred million dollars ($100,000,000) for any reporting year shall provide information to the commissioner on all of its community development investments, community development infrastructure investments, and green investments in California. This information shall be reported by July 1, 2016, on investments made or held during the calendar years 2013, 2014, and 2015 and list, if applicable, investments that are high-impact, green, or rural. The information reported by insurers may include investments both held and originated, the percentage of any investment that qualifies, and why an investment qualifies. This information shall be provided as part of the required filing pursuant to Section 900 or 11131, or through a data call, or by other means as determined by the commissioner. The California Organized Investment Network (COIN) shall provide insurers with information on why investments, if any, were found not to be qualified by the commissioner.

(2) Nothing in this subdivision shall preclude an insurer that is a member of an insurance holding company system, as defined in Article 4.7 (commencing with Section 1215) of Chapter 2, from complying with paragraph (1) through a single filing on behalf of the entire group of affiliated companies, provided that the data so filed accurately reflects the investments made by each of the affiliates, and accurately attributes, by National Association of Insurance Commissioners (NAIC) number or other identifier required by the commissioner, which of the investments were made by each affiliated company.

(3) This subdivision shall not preclude an insurer from satisfying the requirements of paragraph (1) through a filing made by a community development financial institution, provided all of the following conditions are met:

(A) The insurer has no less than a 10 percent ownership interest in a COIN-certified community development financial institution.

(B) The insurer makes community development investments and community development infrastructure investments in and through the community development financial institution.

(C) The community development financial institution accurately files the information required by paragraph (1) with the commissioner on behalf of the insurer and accurately attributes, by NAIC number or other identifier required by the commissioner, which investments, including the dollar amounts of the investments, were made by each insurer on whose behalf the community development financial institution is reporting.

(b) The commissioner shall, by December 31, 2016, provide all of the following:

(1) Information on the department’s Internet Web site on the aggregate insurer community development investments and community development infrastructure investments. Insurers that make high-impact investments that are defined as innovative, responsive to community needs, not routinely provided by insurers, or have a high degree of positive impact on the economic welfare of low- or moderate-income individuals, families, or communities in urban or rural areas of California shall be identified.

(2) Information on the department’s Internet Web site on the actions taken by COIN to analyze the data by insurers for the purpose of creating and identifying potential investment opportunities, including the development of investment opportunity bulletins. This information shall state the efforts made by COIN to market and expand outreach to communities.

(c) The department shall also, by December 31, 2016, provide information on the department’s Internet Web site regarding the aggregate amount of California public debt (including all debt issued by the State of California or a California state or local government agency) purchased by insurers as reported to the department in their NAIC annual statement filing pursuant to Section 900 or 11131.

(d) The department shall also, by December 31, 2016, provide on its Internet Web site the aggregate amount of identified California investments, as reported to the NAIC in the annual statement filed pursuant to Section 900 or Section 11131.

(e) The department shall also by December 31, 2016, provide information on its Internet Web site regarding the aggregate amount of identified California insurer investments in green investments.

(f) This article shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2014, Ch. 384, Sec. 2. Effective January 1, 2015. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Article 10.1, comprising Sections 926.1 to 926.3.)



926.3

(a) It is the policy of the State of California that (1) insurers should, where practicable, be supportive of community development investments and community development infrastructure investments, and insurers should be encouraged to invest in prudent community development investments and community development infrastructure investments that benefit California and California’s low- and moderate-income communities; (2) every admitted insurer that writes a substantial amount of insurance in the state should consider community development investments and community development infrastructure investments; and (3) the California Organized Investment Network is a part of the department, and has the responsibility to pursue active measures to encourage community development investing by admitted insurers.

(b) Each insurer admitted in California that writes premium in California equal to or in excess of one hundred million dollars ($100,000,000) annually shall develop, and file with the commissioner no later than July 1, 2011, a policy statement on community development investments and community development infrastructure investments that expresses the insurer’s goals for these investments during the current and following calendar year. These filings shall be public information. For purposes of this subdivision, “policy statement” means a statement of principle intended to influence a decision or action. The policy statement may include general goals or specific investment goals, but is not required to contain specific investment goals or thresholds.

(c) The commissioner shall establish a link on the department’s Internet Web site that provides public access to the contents of each insurer’s policy statement and the data on community development investments and community development infrastructure investments provided by each insurer pursuant to subdivision (b).

(Amended by Stats. 2014, Ch. 384, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2020, pursuant to Section 926.2.)






ARTICLE 10.2 - Minority, Women, and Disabled Veteran Business Enterprises

927

The Legislature finds and declares all of the following:

(a) It is in the state’s interest to encourage competitive business opportunities for all of its people. Insurers are uniquely positioned to build relationships within the communities they serve through the development, inclusion, and utilization of certified minority, women, and disabled veteran-owned business enterprises whenever possible. National companies are able to leverage buying power to save costs to the benefit of policyholders.

(b) By providing that each major insurer submit to the Insurance Commissioner a report explaining the insurer’s supplier diversity statement and expressing its goals regarding certified minority, women, and disabled veteran-owned business enterprises, and the commissioner placing that information on the department’s Internet Web site, that online resource will help facilitate these supplier relationships.

(Added by Stats. 2012, Ch. 414, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2019, pursuant to Section 927.3.)



927.1

For the purposes of this article, the following definitions apply:

(a) “Control” means to exercise the power to make policy decisions.

(b) “Disabled veteran business enterprise” has the same meaning as defined in subparagraph (A) of paragraph (7) of subdivision (b) of Section 999 of the Military and Veterans Code, or any successor provision. Disabled veteran business enterprise certification eligibility requirements shall be consistent with those imposed by the Department of General Services, and this section applies only to those disabled veteran business enterprises certified by the Department of General Services.

(c) “Minority business enterprise” means a business enterprise, physically located in the United States or its trust territories, that is at least 51 percent owned by a minority group or groups, or, in the case of any publicly owned business, at least 51 percent of the stock of which is owned by one or more minority groups, and whose management and daily business operations are controlled by one or more of those individuals. “Minority” includes African Americans, Hispanic Americans, Native Americans, and Asian Pacific Americans who provide proof of United States citizenship or legal resident alien status.

(d) “Operate” means to be actively involved in the day-to-day management of the enterprise and not to be merely officers or directors.

(e) “Women business enterprise” means a business enterprise physically located in the United States or its trust territories, that is at least 51 percent owned by a woman or women, or, in the case of any publicly owned business at least 51 percent of the stock of which is owned by one or more women, and whose management and daily business operations are controlled by one or more of those individuals, who provide proof of United States citizenship or legal resident alien status.

(Added by Stats. 2012, Ch. 414, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2019, pursuant to Section 927.3.)



927.2

(a) (1) By July 1, 2013, each admitted insurer, with California premiums written of one hundred million dollars ($100,000,000) or more, shall submit a report to the commissioner on its minority, women, and disabled veteran-owned business procurement efforts during the reporting period.

(2) The report shall include all of the following:

(A) The insurer’s supplier diversity policy statement.

(B) The insurer’s outreach and communications to minority, women, and disabled veteran business enterprises, including:

(i) How the insurer encourages and seeks out minority, women, and disabled veteran owned business enterprises to become potential suppliers.

(ii) How the insurer encourages its employees involved in procurement to seek out minority, women, and disabled veteran-owned business enterprises to become potential suppliers.

(iii) How the insurer conducts outreach and communication to minority, women, and disabled veteran business enterprises.

(iv) How the insurer supports organizations that promote or certify minority, women, and disabled veteran-owned business enterprises.

(v) Information regarding appropriate contacts at the insurer for interested business enterprises.

(C) The report shall include information about which procurements are made from minority and women business enterprises with a headquarters’ address in California, and from disabled veteran business enterprises, as defined in subdivision (b) of Section 927.1, with each category aggregated separately, to the extent that information is readily accessible. An insurer may also include other relevant information in the report.

(3) An insurer that does not enter into contracts to procure goods or services in California satisfies the requirements of paragraph (2) by filing a statement with the commissioner attesting that it does not enter into procurement contracts in California.

(b) Nothing in this section shall be construed to require quotas, set-asides, or preferences in an admitted insurer’s procurement of goods or services, nor does this section apply to insurer producer or licensee contracts. Admitted insurers retain the authority to use business judgment to select the supplier for a particular contract.

(c) Nothing in this section shall preclude an admitted insurer that is a member of an insurance holding company system, as defined in Article 4.7 (commencing with Section 1215) of Chapter 2, from complying with paragraphs (1) and (2) of subdivision (a) through a single filing on behalf of the entire group of affiliated companies.

(d) Failure to file the report required by subdivision (a), by July 1, 2013, shall subject the admitted insurer to a civil penalty to be fixed by the commissioner, not to exceed five thousand dollars ($5,000), or if the act or practice was willful, a civil penalty not to exceed ten thousand dollars ($10,000). An insurer may request, and the commissioner may grant, a 30-day extension to file the report if needed due to unintended or unforeseen delays. If the insurer has failed to file the report within 30 days of a written notice by the commissioner that the insurer has failed to file the report, the commissioner may find that the failure to file the report was willful and increase the civil penalty to an amount not to exceed ten thousand dollars ($10,000). The penalty imposed by this section shall be enforced by the commissioner and is appealable by means of any remedy provided by Section 12940, or by Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. This subdivision is the sole means for enforcement of this section.

(e) Commencing July 1, 2015, each admitted insurer specified in subdivision (a) shall biennially update its supplier diversity report and submit the new report to the commissioner no later than July 1.

(f) By September 30 of the reporting year, the commissioner shall establish and maintain a link on the department’s Internet Web site that provides public access to the contents of each admitted insurer’s report on minority, women, and disabled veteran-owned business procurement efforts. The commissioner shall include a statement on the department’s Internet Web site that the information contained in the insurer’s report on minority, women, and disabled veteran-owned businesses is provided for informational purposes only.

(Amended by Stats. 2014, Ch. 362, Sec. 3. Effective January 1, 2015. Repealed as of January 1, 2019, pursuant to Section 927.3.)



927.3

This article shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2012, Ch. 414, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Article 10.2, commencing with Section 927.)






ARTICLE 10.3 - Single Risk Limitation

928

(a) An admitted insurer shall not undertake any single risk or accept reinsurance on any single risk when its liability thereon in excess of the amount reinsured by reinsurance authorized for annual statement credit under this code exceeds 10 percent of its capital and surplus as shown by its last statement on file in the office of the commissioner.

(b) This section shall apply to any class or classes of insurance specified in Chapter 1 (commencing with Section 100) of Part 1 of Division 1, except:

(1) Life, as defined in Section 101.

(2) Title, as defined in Section 104.

(3) Surety, as defined in Section 105.

(4) Mortgage Guaranty, as defined in Section 119.

(5) Financial Guaranty, as defined in Section 124.

(Added by Stats. 1992, Ch. 614, Sec. 4. Effective January 1, 1993.)






ARTICLE 10.5 - National Association of Insurance Commissioners

930

The provisions of this article shall apply to all domestic, foreign, and alien insurers doing business in this state.

(Added by Stats. 1991, Ch. 986, Sec. 1.)



931

(a) Each domestic, foreign, and alien insurer doing business in this state shall annually, on or before the first day of March of each year, file with the National Association of Insurance Commissioners a copy of its annual statement convention blank, along with any additional filings as prescribed by the commissioner for the preceding year. The information filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by the commissioner and shall include the signed jurat page and the actuarial certification. Any amendments and addendums to the annual statement filing subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners.

(b) Each year, on or before the following dates, every domestic, foreign, and alien insurer doing business in this state shall make and file with the National Association of Insurance Commissioners, in the number, form, and methods prescribed by the commissioner, a copy of the quarterly statements exhibiting its condition and affairs for the period beginning on January 1 of the current calendar year through the end of each quarter of the current year as described below. These quarterly filings shall cover the period of time beginning January 1 of the current year through and including the last day of the quarter for which the report is being made. The first quarter filing shall be filed on or before May 15th of every year. The second quarter filing shall be filed on or before August 15th of every year. The third quarter filing shall be filed on or before November 15th of every year. If any of these dates fall on a day other than a business day, then the filing is due to the National Association of Insurance Commissioners by the first business day preceding that date. The information filed with the National Association of Insurance Commissioners shall include a jurat page. A copy of any amendments and addendums to the quarterly statement filings subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners.

(c) Foreign insurers that are domiciled in a state which has a law substantially similar to subdivision (a) of this section shall be deemed in compliance with this section.

(Amended by Stats. 2004, Ch. 599, Sec. 3. Effective January 1, 2005.)



932

In the absence of actual malice, members of the National Association of Insurance Commissioners, their duly authorized committees, subcommittees, and task forces, their delegates, National Association of Insurance Commissioners’ employees, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the commissioner under the authority of this article and shall not be subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required herein.

(Added by Stats. 1991, Ch. 986, Sec. 1.)



933

All financial analysis ratios and examination synopses concerning insurers that are submitted to the department by the National Association of Insurance Commissioners’ Insurance Regulatory Information System are confidential and may not be disclosed by the department.

(Added by Stats. 1991, Ch. 986, Sec. 1.)



934

The commissioner may suspend, revoke, or refuse to renew the certificate of authority of any insurer failing to file its annual or quarterly statement with the National Association of Insurance Commissioners when due or within any extension of time which the commissioner, for good cause, may grant.

(Amended by Stats. 2004, Ch. 599, Sec. 4. Effective January 1, 2005.)






ARTICLE 10.6 - Own Risk and Solvency Assessment

935.1

(a) The purpose of this article is to provide the requirements for maintaining a risk management framework, completing an Own Risk and Solvency Assessment (ORSA), and provide guidance and instructions for filing an ORSA Summary Report with the commissioner. The requirements of this article shall apply to all insurers domiciled in this state unless exempt pursuant to Section 935.6.

(b) The Legislature finds and declares that the ORSA Summary Report will contain confidential and sensitive information related to an insurer’s or insurance group’s identification of risks that are material and relevant to the insurer or insurance group filing the report. This information will include proprietary and trade secret information that has the potential for harm and competitive disadvantage to the insurer or insurance group if the information is made public. It is the intent of the Legislature that the ORSA Summary Report shall be a confidential document filed with the commissioner, that the ORSA Summary Report shall be shared only as stated in this article to assist the commissioner in the performance of his or her duties, and that in no event shall the ORSA Summary Report be subject to public disclosure.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 935.11.)



935.2

For purposes of this article, the following definitions apply:

(a) For the purpose of conducting an ORSA, the term “insurance group” shall mean those insurers and affiliates included within an insurance holding company system as defined in subdivision (e) of Section 1215.

(b) The term “insurer” shall have the same meaning as set forth in subdivision (f) of Section 1215, except that it shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(c) An “Own Risk and Solvency Assessment” or “ORSA” means a confidential internal assessment that is appropriate to the nature, scale, and complexity of an insurer or insurance group, conducted by that insurer or insurance group, of the material and relevant risks associated with the insurer’s or insurance group’s current business plan and the sufficiency of capital resources to support those risks.

(d) The term “ORSA Guidance Manual” means the current version of the Own Risk and Solvency Assessment Guidance Manual developed and adopted by the National Association of Insurance Commissioners (NAIC) and as amended from time to time. A change in the ORSA Guidance Manual shall be effective on the January 1 following the calendar year in which the changes have been adopted by the NAIC.

(e) An “ORSA Summary Report” means a confidential high-level summary of an insurer’s or insurance group’s ORSA.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 935.11.)



935.3

An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing, and reporting on its material and relevant risks. This requirement may be satisfied if the insurance group of which the insurer is a member maintains a risk management framework applicable to the operations of the insurer.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 935.11.)



935.4

Subject to Section 935.6, an insurer, or the insurance group of which the insurer is a member, shall regularly conduct an ORSA consistent with a process comparable to the ORSA Guidance Manual. The ORSA shall be conducted no less than annually but also at any time when there are significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 935.11.)



935.5

(a) Upon the commissioner’s request, and no more than once each year, an insurer shall submit to the commissioner an ORSA Summary Report or any combination of reports that together contain the information described in the ORSA Guidance Manual, applicable to the insurer or the insurance group of which it is a member. Notwithstanding any request from the commissioner, if the insurer is a member of an insurance group, the insurer shall submit the report or reports required by this subdivision only if the commissioner is the lead state commissioner of the insurance group as determined by the procedures within the Financial Analysis Handbook adopted by the NAIC.

(b) The report shall include a signature of the insurer’s or insurance group’s chief risk officer or other executive having responsibility for the oversight of the insurer’s enterprise risk management process, attesting to the best of his or her belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA Summary Report and that a copy of the report has been provided to the insurer’s board of directors or the appropriate committee thereof.

(c) An insurer may comply with subdivision (a) by providing the most recent and substantially similar report provided by the insurer, or by another member of an insurance group of which the insurer is a member, to the commissioner of another state, or to a supervisor or regulator of a foreign jurisdiction, provided that the report provides information that is comparable to the information described in the ORSA Guidance Manual. A report in a language other than English shall be accompanied by a translation of that report into the English language.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 935.11.)



935.6

(a) An insurer shall be exempt from the requirements of this article if both of the following apply:

(1) The insurer has annual direct written and unaffiliated assumed premiums, including international direct and assumed premiums, but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than five hundred million dollars ($500,000,000).

(2) The insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premiums, including international direct and assumed premiums, but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than one billion dollars ($1,000,000,000).

(b) If an insurer qualifies for exemption pursuant to paragraph (1) of subdivision (a), but the insurance group of which the insurer is a member does not qualify for exemption pursuant to paragraph (2) of subdivision (a), then the ORSA Summary Report that may be required pursuant to Section 935.5 shall include every insurer within the insurance group. This requirement may be satisfied by the submission of more than one ORSA Summary Report for any combination of insurers provided any combination of reports includes every insurer within the insurance group.

(c) If an insurer does not qualify for exemption pursuant to paragraph (1) of subdivision (a), but the insurance group of which it is a member qualifies for exemption pursuant to paragraph (2) of subdivision (a), the only ORSA Summary Report that may be required pursuant to Section 935.5 shall be the report applicable to that insurer.

(d) An insurer that does not qualify for exemption pursuant to subdivision (a) may apply to the commissioner for a waiver from the requirements of this article based upon unique circumstances. In deciding whether to grant the insurer’s request for waiver, the commissioner may consider the type and volume of business written, ownership and organizational structure of the insurer or insurance group, and any other factor the commissioner considers relevant to the insurer or insurance group of which the insurer is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the commissioner shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer’s request for a waiver.

(e) Notwithstanding the exemptions stated in this section, the commissioner may do either one or both of the following:

(1) The commissioner may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA Summary Report based on unique circumstances, which include, but are not limited to, the type and volume of business written, ownership and organizational structure, federal agency requests, and international supervisor requests.

(2) The commissioner may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA Summary Report if the insurer (A) has Risk-Based Capital for a Company Action Level Event as described in Section 739.3, (B) meets one or more of the standards of an insurer that may be determined to be in hazardous financial condition as provided in Article 14.5 (commencing with Section 1065.1), and in regulations, or (C) otherwise exhibits qualities of a troubled insurer as determined by the commissioner.

(f) If an insurer that qualifies for an exemption pursuant to subdivision (a) subsequently no longer qualifies for that exemption due to changes in premiums as reflected in the insurer’s most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which the insurer is a member, the insurer shall have one year following the year the threshold in subdivision (a) is exceeded to comply with the requirements of this article.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 935.11.)



935.7

(a) The ORSA Summary Report shall be prepared consistent with the ORSA Guidance Manual, subject to the requirements of this section. Documentation and supporting information shall be maintained and made available upon examination or upon request of the commissioner.

(b) The commissioner shall review the ORSA Summary Report submitted pursuant to Section 935.5 and any additional requests for information, using procedures similar to those currently used in the analysis and examination of multistate or global insurers and insurance groups.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 935.11.)



935.8

(a) Documents, materials, or other information, including the ORSA Summary Report, in the possession of or control of the Department of Insurance that are obtained by, created by, or disclosed to the commissioner or any other person under this article, are recognized by this state as being proprietary and contain trade secrets. These documents, materials, or other information shall be confidential by law and privileged, shall not be subject to disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), and shall not be subject to subpoena or discovery, or admissible in evidence, in any private civil action. However, the commissioner is authorized to use those documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner’s official duties. The commissioner shall not otherwise make those documents, materials, or other information public without the prior written consent of the insurer.

(b) Neither the commissioner nor any other person who received documents, materials, or other ORSA-related information, including the ORSA Summary Report, through examination or otherwise, while acting under the authority of the commissioner, or with whom those documents, materials, or other information are shared pursuant to this article, shall be permitted or required to testify in any private civil action concerning those confidential documents, materials, or information, subject to subdivision (a).

(c) In order to assist in the performance of the commissioner’s regulatory duties, the commissioner:

(1) May, upon request, share documents, materials, or other ORSA-related information, including the confidential and privileged documents, materials, or information subject to subdivision (a), including proprietary and trade secret documents and materials, with other state, federal, and international financial regulatory agencies, including members of any supervisory college as described in Section 1215.7, with the NAIC, and with any third-party consultants designated by the commissioner, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality.

(2) May receive documents, materials, or other ORSA-related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college as described in Section 1215.7, and from the NAIC, and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(3) Shall enter into a written agreement with the NAIC or a third-party consultant governing the sharing and the use of information provided pursuant to this article, consistent with this subdivision that shall do all of the following:

(A) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC or a third-party consultant pursuant to this article, including procedures and protocols for sharing by the NAIC with other state regulators from states in which the insurance group has domiciled insurers. The agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality.

(B) Specify that ownership of information shared with the NAIC or a third-party consultant pursuant to this article remains with the commissioner and that the NAIC’s or a third-party consultant’s use of the information is subject to the direction of the commissioner.

(C) Prohibit the NAIC or third-party consultant from storing the information shared pursuant to this article in a permanent database after the underlying analysis is completed.

(D) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC or a third-party consultant pursuant to this article when that information is subject to a request or subpoena to the NAIC or a third-party consultant for disclosure or production.

(E) Require the NAIC or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or a third-party consultant pursuant to this article.

(F) In the case of an agreement involving a third-party consultant, provide for the insurer’s written consent.

(d) The sharing of information and documents by the commissioner pursuant to this article shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution, and enforcement of the provisions of this article.

(e) A waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade secret materials, or other ORSA-related information shall not occur as a result of disclosure of the ORSA-related information or documents to the commissioner under this section or as a result of sharing as authorized in this article.

(f) Documents, materials, or other information in the possession or control of the NAIC or a third-party consultant pursuant to this article shall be confidential by law and privileged, shall not be subject to disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), and shall not be subject to subpoena or discovery, or admissible in evidence, in any private civil action.

(Amended by Stats. 2014, Ch. 71, Sec. 98. Effective January 1, 2015.)



935.9

Any insurer failing, without just cause, to timely file the ORSA Summary Report as required in this article shall be subject to the late filing fees set forth in Section 924. The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 935.11.)



935.10

If any provision of this article, or the application thereof to any person or circumstance, is held invalid, that determination shall not affect the provisions or applications of this article that can be given effect without the invalid provision or application, and to that end the provisions of this article are severable.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, pursuant to Section 935.11.)



935.11

This article shall become operative on January 1, 2015.

(Added by Stats. 2013, Ch. 238, Sec. 1. Effective January 1, 2014. Note: This section prescribes a delayed operative date (Jan. 1, 2015) for Article 10.6, commencing with Section 935.1.)






ARTICLE 11 - Deposit of Securities

939

Except as otherwise expressly provided, all deposits of securities with the commissioner shall be subject to the provisions of this article.

(Added by Stats. 1937, Ch. 732.)



940

The commissioner shall accept and hold securities in trust for the policyholders or policyholders and creditors of an insurer and for their benefit, whenever (a) the law of another state or of a foreign country requires such a deposit with an officer of this state as a prerequisite to transacting insurance business in that state or country, or (b) the law of this state requires such a deposit with an officer of this state.

(Amended by Stats. 1965, Ch. 165.)



940.1

The commissioner shall require the payment of fifty-eight dollars ($58) in lawful money of the United States in advance for receiving and processing securities or deposit schedules for securities deposited pursuant to this article. An additional fee of twenty-nine dollars ($29) shall be payable for each withdrawal, substitution, or any other change in the securities comprising such deposit. There shall be no other or additional fee for attaching the commissioner’s seal to a securities deposit schedule for a deposit under this article.

(Amended by Stats. 1985, Ch. 770, Sec. 5.)



941

Such deposited securities shall not be estimated above their par value nor above their market value, except that preferred stock shall be estimated only at its market value.

(Amended by Stats. 1974, Ch. 588.)



942

The commissioner shall permit a deposit of those securities in the State Treasury, subject to the provisions of Section 11691, if applicable. The securities deposited with the Treasurer shall be maintained in electronic book entry or certificate form as security for policyholders or policyholders and creditors of the insurer to whom they respectively belong. The state is responsible for the custody and safe return of any money or securities so deposited. The Treasurer shall deposit these moneys under the provisions of Sections 16370 and 16375 of the Government Code.

(Amended by Stats. 2009, Ch. 234, Sec. 6. Effective January 1, 2010.)



943

So long as the insurer continues solvent the commissioner shall permit it to collect the interest or dividends on the securities so deposited, and from time to time to withdraw any such securities on depositing other securities in the stead of those to be withdrawn. Such new securities shall be of the same value as those withdrawn and of the character mentioned in this article.

(Enacted by Stats. 1935, Ch. 145.)



944

Securities deposited under the provisions of this article shall not be withdrawn from the State treasury except upon the written order of the insurer making the deposits, with the endorsement of the commissioner thereon, or upon the order of some court of competent jurisdiction.

(Enacted by Stats. 1935, Ch. 145.)



945

If the deposit is of mortgages, it shall be accompanied either by full abstracts of title with the fees for examination of title, or by policies of title insurance or certificates of title issued by an admitted title insurer. The fees for appraisal of the property shall be paid by the insurer making the deposit. In any case where he ascertains that the expense thereof would not be unreasonable or such as to make the deposit impracticable, the commissioner may require a policy of title insurance or a guaranty that the abstract is correct and that it shows title to be in the proper parties, issued by a corporation authorized to issue such policies or guaranties in the State in which the security or some part thereof is located.

(Amended by Stats. 1937, Ch. 732.)



946

If the deposit is of stocks or bonds, it shall be accompanied by the fees necessary for the appraisal thereof, except as otherwise provided by Article 3, Chapter 1, Part 2, Division 1, of this code.

(Amended by Stats. 1963, Ch. 1917.)



948

Whenever an insurer has deposited with the commissioner the requisite security, in conformity with the requirements of this article, the commissioner shall issue to such insurer, under his official seal, a certificate of such deposit for each State or country requiring such certificate. Such certificate shall state the items and amount of securities so deposited, and their value.

(Enacted by Stats. 1935, Ch. 145.)



949

The commissioner shall require the payment of twenty-nine dollars ($29) in lawful money of the United States, in advance, as a fee for each certificate issued pursuant to this article.

(Amended by Stats. 1985, Ch. 770, Sec. 5.1.)



950

Whenever such a depositing insurer has paid, canceled, or reinsured all its unexpired policies outstanding in this State, and all its liabilities under such policies are extinguished, or assumed by other responsible insurers, it may apply to the commissioner for return of its deposit. Such application shall be in writing and verified. If on such application, and from an examination of the books of the insurer and of its officers under oath, the commissioner is satisfied that all of its policies are so paid, canceled, extinguished, or reinsured, he shall deliver up to the insurer the securities deposited.

(Enacted by Stats. 1935, Ch. 145.)



951

Pending such examination the securities requested to be withdrawn may continue subject to withdrawal and substitution as provided by section 943.

(Enacted by Stats. 1935, Ch. 145.)



952

Whenever the laws of any other state or country, by reason of which Section 940 is brought into force, are repealed and abrogated, then any deposit with the commissioner under and by reason of that section shall be delivered up to the depositing insurer.

(Amended by Stats. 1949, Ch. 1358.)



953

Whenever a domestic insurer deposits securities with an officer of this State, in order to enable it to do business in another State pursuant to the laws of such other State, if such insurer thereafter ceases to do business in such other State and files conclusive evidence that all policies written in such other State have expired or been paid, canceled or reinsured, the securities shall on demand be returned to the depositing insurer.

(Enacted by Stats. 1935, Ch. 145.)



954

The commissioner shall make an annual examination of the securities received by him from each insurer. If it appears at any time that the securities deposited by any such insurer amount to less than the sum required for the purposes for which the deposit was made, he shall notify the insurer thereof. Unless the deficiency is made up within thirty days after the notice, the commissioner shall revoke the insurer’s certificate of authority, countermand all the certificates issued to the insurer under this article, and give notice thereof to the officers of the several States to whom the certificate has been transmitted.

(Enacted by Stats. 1935, Ch. 145.)



955

All appraisal fees collected by the commissioner under the provisions of this article shall be paid into the State treasury in trust and withdrawn as provided by law for withdrawal of trust funds from the State treasury.

(Enacted by Stats. 1935, Ch. 145.)



956

An account or accounts in one or more banks or savings and loan associations the accounts of which are insured by an agency or instrumentality of the federal government shall be accepted as securities comprising any part of any deposit made with the commissioner.

(Amended by Stats. 1971, Ch. 681.)






ARTICLE 13 - Insolvency

980

As used in this article, “liability” includes liability for losses reported, expenses, taxes, and all other indebtedness not included in those categories.

(Enacted by Stats. 1935, Ch. 145.)



984

Any mortgage insurer or any mortgage guaranty insurer is insolvent whenever provision for its liabilities and for unearned income would, after exhausting its required insurance surplus, impair its capital paid in so as to reduce it below two hundred fifty thousand dollars ($250,000) or below 75 percent of the aggregate par value of its issued capital stock.

(Amended by Stats. 1961, Ch. 719.)



985

(a) On or after January 1, 1970, as used in this article and in subdivision (i) of Section 1011, “insolvency” means either of the following:

(1) Any impairment of minimum “paid-in capital” or “capital paid in,” as defined in Section 36, required in the aggregate of an insurer by the provisions of this code for the class, or classes, of insurance that it transacts anywhere.

(2) An inability of the insurer to meet its financial obligations when they are due.

(b) On or after January 1, 1970, an insurer cannot escape the condition of insolvency by being able to provide for all its liabilities and for reinsurance of all outstanding risks. An insurer must also be possessed of additional assets equivalent to the aggregate “paid-in capital” or “capital paid in” required by this code after making provision for all those liabilities and for that reinsurance.

(c) On or after October 1, 1967, as used in this code provision for reinsurance of all outstanding risks and “gross premiums without any deduction, received and receivable upon all unexpired risks” means the greater of: (1) the aggregate amount of actual unearned premiums, or (2) the amount reasonably estimated as being required to reinsure in a solvent admitted insurer the unexpired terms of the risks represented by all outstanding policies.

(d) On or after October 1, 1967, an insurer shall make provision for reinsurance of the outstanding risk on policies that provide premiums that are fully earned at inception and on policies that for any other reason do not provide for a return premium to the insured on cancellation prior to expiration.

(e) On or after October 1, 1967, the commissioner shall prescribe standards for reasonably estimating the amount required to reinsure that will provide adequate safeguards for the policyholders, creditors, and the public.

(f) On or after October 1, 1967, this section shall not be applicable to life, title, mortgage, or mortgage guaranty insurers.

(g) In the application of this section to disability insurance, as defined in Section 106, reserves for unearned premiums and amounts reasonably estimated as required to reinsure outstanding risks shall be determined in accordance with the provisions of Section 997.

(Amended by Stats. 2013, Ch. 321, Sec. 6. Effective January 1, 2014.)



985.5

In the case of the insolvency of an admitted insurer, the commissioner shall prepare a report, which shall be a public record, with respect to the causes and factors which contributed to that insolvency. The report shall be submitted to the Governor and to the Legislature no later than one year from the date of the insolvency.

(Added by Stats. 1990, Ch. 410, Sec. 1.)



985.6

The costs incurred in investigating and preparing the report required by Section 985.5 shall be an expense of administration within the meaning of paragraph (1) of subdivision (a) of Section 1033.

(Added by Stats. 1990, Ch. 1562, Sec. 1.)



986

A life insurer issuing policies on a reserve basis is insolvent whenever its assets are exceeded by the total of the following: (1) the amount necessary to provide for its liabilities; (2) the amount of paid-in capital, as defined in Section 36, required by the provisions of Sections 10510, 10511, and 10512; (3) the amount necessary to provide for reinsurance of all its outstanding risks at the following rates:

(a) In the case of contracts issued in a foreign country, upon the lives of residents thereof, by a domestic insurer authorized to and doing business in that foreign country, the rates shall be in accordance with the standard of mortality approved by the commissioner, as provided by law.

(b) In the case of group insurance, at the rates required by law for valuation thereof.

(c) In the case of all other outstanding risks written prior to January 1, 1892, at the rates based upon the American Experience Table of Mortality with interest at the rate of 41/2 percent per annum.

(d) In the case of all its other outstanding risks written from and after December 31, 1891, up to and including December 31, 1907, at rates based upon the Combined Experience or Actuaries’ Table of Mortality with interest at the rate of 4 percent per annum.

(e) In the case of all its other outstanding risks written from and after December 31, 1907, and prior to the operative date as to such risks of Article 3a (commencing with Section 10159.1), Chapter 1, Part 2, Division 2, at rates based upon the American Experience Table of Mortality with interest at the rate of 31/2 percent per annum, and, where applicable, in accordance with Section 10486.9.

(f) In the case of contracts of disability insurance, as defined in Section 106, according to the standards provided in Section 997.

(g) In the case of all other risks, according to the standards provided in Article 3a (commencing with Section 10489.1), Chapter 5, Part 2, Division 2.

(Amended by Stats. 1974, Ch. 447.)



987

A title insurer is insolvent whenever provision for its liabilities would, after exhausting its required surplus, so far impair its capital paid in as to reduce it below two hundred fifty thousand dollars ($250,000), or below 75 percent of the aggregate par value of its issued capital stock.

(Amended by Stats. 1961, Ch. 167.)



988

(a) As used in this section:

(1) “Impaired” means a financial situation in which the assets of an insurer are less than the sum of the insurer’s minimum required capital, minimum required surplus and all liabilities as determined in accordance with the requirements for the preparation and filing of the annual statement of an insurer.

(2) “Chief executive officer” means the person, irrespective of title, designated by the board of directors or trustees of an insurer as the person charged with the responsibility of administering and implementing the insurer’s policies and procedures.

(b) Whenever an insurer is impaired, its chief executive officer shall immediately notify the commissioner, in writing of that impairment and shall also immediately notify in writing all of the board of directors or trustees of the insurer. Any officer, director, or trustee of an insurer shall notify the person serving as chief executive officer of the impairment of the insurer in the event the officer, director, or trustee knows or has reason to know that the insurer is impaired.

(c) Any person who violates this section shall, upon conviction thereof, be fined not more than fifty thousand dollars ($50,000) or be imprisoned in the county jail for not more than one year, or both.

(Added by Stats. 1990, Ch. 302, Sec. 1.)



989

Any person who does any of the following is guilty of a misdemeanor punishable by not more than one year in county jail:

(a) Conceals any property belonging to an insurer.

(b) Transfers or conceals in contemplation of a state insolvency proceeding his or her own property or property belonging to an insurer.

(c) Conceals, destroys, mutilates, alters or makes a false entry in any document which affects or relates to the property of an insurer or withholds any such document from a receiver, trustee or other officer of a court entitled to its possession.

(Added by Stats. 1990, Ch. 302, Sec. 2.)






ARTICLE 13.3 - Obligations of Automobile Insurers and Their Agents Under Contingent and Retrospective Compensation Arrangements

995

(a) As used in this article, “contingent compensation arrangement” means an arrangement having as its purpose the payment of a variable commission by the insurer, depending on the overall operating profit on the insurance business produced and handled by the payee, with other provisions of the arrangement auxiliary or incidental to such purpose.

(b) As used in this article, “retrospective commission arrangement” means an arrangement having as its purpose the retention by the insurer of a fixed proportion of the gross premiums, or gross premiums plus policy fees with the balance of the premiums, or premiums plus policy fees, retained by the producer of the business, who assumes to pay therefrom all losses, all subordinate commissions, loss adjustment expenses and his profit, if any, with other provisions of the arrangement auxiliary or incidental to such purpose.

(c) The phrases defined in subdivisions (a) and (b) of this section shall not be deemed to include a contingent commission arrangement of a producer, managing general agent, surplus line broker, or general agent based wholly or partly on underwriting results, unless the arrangement guarantees an agreed return to the insurer which may exceed the underwriting profit actually earned by the insurer on business written through the producer, managing general agent, surplus line broker, or general agent.

(d) As used in this article, “policy fee” means any sum specified in the policy as paid, or payable, in addition to the specified premium, as a consideration for the policy; and does not include expenses customarily charged to the insured which are not recited in the policy.

(e) This article shall apply only to automobile and automobile liability insurance.

(Added by Stats. 1965, Ch. 1818.)



995.1

An agent, broker, surplus line broker, general agent or other person operating under a contingent or retrospective compensation arrangement with any insurer shall promptly notify the insurer of every policy claim against the insurer of which he has knowledge with sufficient particulars to enable the insurer to establish an adequate claim reserve. Every insurer so notified of a policy claim or receiving independent knowledge of any policy claim shall promptly make a record thereof and establish a claim reserve for the same.

If the commissioner has reason to believe such agent, broker, general agent or other person is not so notifying the insurer, he shall give the insurer seven days written notice of such belief and if the insurer does not correct the situation within seven days thereafter he may examine such agent, broker, general agent or other person at the expense of the insurer.

In the case of any arrangement whereby the producer receives from the insurer an initial percentage commission to be augmented if loss ratios or profits are more favorable than a stated standard, the insurer shall establish a contingent commission reserve for the amount, if any, which will become due to the producer because of such favorable loss ratios or profits.

Notwithstanding any provision of the contingent or retrospective arrangement, such claims and contingent commission reserves shall be a liability of the insurer.

Nothing contained in this section is intended to prohibit reasonable arrangements between a managing general agent, surplus line broker or general agent and an insurer which provide (a) for the amount of claim reserve to be recommended by the managing general agent, surplus line broker or general agent to the insurer, without particulars other than those needed by the insurer to establish the claim reserve on its books, or (b) for the handling of claim reserves on smaller claims of not more than two thousand dollars ($2,000) each on a bulk or group basis, upon recommendation of the amount by the managing general agent, surplus line broker or general agent, or (c) for the handling of losses not exceeding five hundred dollars ($500) each by the managing general agent, surplus line broker or general agent without establishment of claim reserves, or (d) for the reporting of losses and recommended reserves by the managing general agent, surplus line broker, or general agent on a monthly basis.

(Added by Stats. 1965, Ch. 1818.)



995.2

An insurer shall not claim as an asset by reason of any provision of a contingent or retrospective compensation arrangement, any account due from the other party pursuant to such an arrangement in an amount in excess of the money actually held by such party in a trusteed bank account for such insurer, unless such party is solvent without giving effect to any contingent or retrospective compensation not specifically acknowledged in writing by the insurer as settled in amount and payable in cash, or usable as an absolute offset against the insurer, within 90 days.

If the commissioner has reason to doubt the solvency of any person dealing with an insurer under a contingent or retrospective commission arrangement, he may examine him at the expense of the insurer.

Nothing contained in this section is intended to modify any provision contained in Section 1735 of this code.

(Added by Stats. 1965, Ch. 1818.)



995.3

Every person operating under a retrospective or contingent compensation arrangement with any insurer shall report to the insurer within a reasonable time, and policy by policy, the full premium charge including any policy fee made to the insured and the amount of premium and policy fee, if any, collected from the insured in respect to each such policy. Such reporting need not be policy by policy in a case where such arrangement covers only policies which are all uniform in coverage, uniform as to premium and such premium is not over ten dollars ($10) annually.

If the commissioner has reason to believe any such person is not complying with this section, he shall give the insurer seven days written notice of such belief and if the insurer does not correct the situation within seven days thereafter, he may examine such person at the expense of the insurer.

Nothing contained in this section is intended to prohibit or invalidate use of the bordereau method of accounting or accounting by transmission of computer data by a managing general agent, surplus line broker, or general agent, nor to require him to report premium collections to an insurer where the managing general agent, surplus line broker, or general agent is liable to pay the insurer bordereau or accounting balances in full whether collected or not.

(Added by Stats. 1965, Ch. 1818.)



995.4

An insurer, notwithstanding the provisions of any contingent or retrospective compensation arrangement with any person, shall maintain as a liability, as part of its unearned premium reserve the unearned portion of all premium charges made to insureds without deduction for uncollected charges.

(Added by Stats. 1965, Ch. 1818.)



995.5

An insurer, notwithstanding the provisions of any contingent or retrospective compensation arrangement with any person, shall report and pay the premium tax liability set forth in the Revenue and Taxation Code on the basis that it has received the full premium charge including policy fees made to the insureds under policies less return premiums as permitted by law.

(Added by Stats. 1965, Ch. 1818.)



995.6

The provisions of Sections 995.1, 995.2, and 995.3 permitting the commissioner, in certain situations, to examine a person operating under a contingent or retrospective commission arrangement with an insurer at the expense of the insurer, and the other provisions of this article, shall not prevent the insurer from making a contract in advance with such person that in such event the person will reimburse the insurer for such expense. If in the course of examining such person the commissioner finds such person also operates under such contingent or retrospective commission arrangements with other insurers, he may prorate the expense of examination on an equitable basis among all the insurers so dealing with the person.

(Added by Stats. 1965, Ch. 1818.)



995.7

The purposes of Section 816 and the provisions of this article are to promote the solvency of insurers and the producers dealing with them under contracts, arrangements and practices therein described; to protect the public from unjustifiable claims practices and the inconvenience, hardship and possible loss attendant upon the insolvency of any of the insurers or persons described therein; and to prevent any frauds or mistakes which may arise from any of the contracts, arrangements or practices described therein. In furtherance of these purposes the commissioner shall at least 90 days prior to charging any person with a violation of Section 816 or the provisions of this article make reasonable rules and regulations clarifying or defining any word, term or phrase used in Section 816 or in this article, including establishment of detailed standards to determine solvency as that word is used in Section 995.2. Such rules and regulations shall be adopted, amended or repealed in accordance with the procedures provided in Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1965, Ch. 1818.)






ARTICLE 13.5 - Disability Insurance Reserves

997

(a) For statement purposes as defined in Article 10 (commencing with Section 900), for insolvency calculations as defined in Article 13 (commencing with Section 980), and for the valuation of the liabilities of insurers for all other purposes, every admitted insurer shall maintain an active life reserve which shall place a sound value on its liabilities under all disability policies and which shall not be less than the reserve according to the standards set forth in regulations issued by the commissioner and, in no event, less in the aggregate than the pro rata gross unearned premium reserve for the policies. The promulgation of the regulations by the commissioner or any changes or amendments thereof shall be in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

Subdivisions (b), (c), and (d) shall control the amounts of reserves and liabilities, other than for specific claim losses, upon all individual disability policies until the effective date of regulations issued by the commissioner as provided in the next preceding paragraph. The regulations, in lieu of subdivisions (b), (c), and (d), shall control the amounts of the reserves and liabilities during the time the regulations continue in force. In the event the regulations shall cease to be in effect, the reserves and liabilities again shall be controlled by subdivisions (b), (c), and (d) during the time no such regulations shall be in force.

(b) Every admitted insurer which issues one or more of the following three types of individual disability policies shall maintain a reserve not less than the minimum reserve required under this subdivision:

(1) Policies which are guaranteed renewable for life or to a specified age at guaranteed premium rates.

(2) Policies which are guaranteed renewable for life or to a specified age but under which the insurer has reserved the right to change the scale of premiums.

(3) Policies, other than those described in paragraph (1) of subdivision (c), in which the insurer has reserved the right to cancel or to refuse renewal for one or more reasons, but has agreed implicitly or explicitly that, prior to a specified time or age, it will not cancel or decline renewal solely because of deterioration of health after issue.

During the period within which the renewability of the policy is guaranteed or the insurer’s right to cancel the policy or to refuse renewal thereof is limited, the minimum reserve shall be an amount computed on the basis of two-year preliminary term tabular mean reserves employing the following assumptions:

Mortality and Interest: those assumptions specified in Article 3 (commencing with Section 10478) and Article 3a (commencing with Section 10489.1) of Chapter 5 of Part 2 of Division 2, for the determination of minimum policy reserve liabilities for ordinary life insurance.

Morbidity or other contingency: any tables adopted by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for use in valuing individual disability insurance policies, or any modification of these tables approved by the commissioner, or any tables based upon individual insurer’s own experience and approved by the commissioner.

For each benefit, each company shall establish reserves that place a sound value on the liabilities for the benefit.

These mean reserves shall be diminished or offset by appropriate credit for the valuation net deferred premiums. In no event, however, shall the aggregate reserves for all policies valued on the mean reserve basis, diminished by any credit for deferred premiums, be less than the gross pro rata unearned premiums under the policies.

Negative reserves for any benefit may be offset against positive reserves for other benefits in the same individual or family policy, but if all benefits of the policy collectively develop a negative reserve, credit shall not be taken for the amount.

(c) Every admitted insurer which issues one or more of the following types of individual disability policies shall maintain the minimum unearned premium reserve required under this subdivision:

(1) Selected group disability policies issued under or subject to an agreement that, except for stated reasons, the insurer will not cancel or refuse to renew the coverage of individual insureds prior to a specified age unless all coverage under the same group is terminated.

(2) Any type of individual disability policy not included in one of the three types described in subdivision (b) and not included in paragraph (1) of this subdivision.

The minimum unearned premium reserve shall be the pro rata unearned portion of gross premiums in force and, subject to the limitations contained in Sections 922.2 to 922.8, inclusive, shall be reduced by premiums paid or credited for risks reinsured in solvent insurers.

(d) Provided the reserve on all policies to which the method or basis is applied is not less in the aggregate than the required amount determined according to the applicable standards specified in subdivisions (b) and (c), an insurer may use any reasonable assumptions as to the interest rate, mortality rates or the rates of morbidity or other contingency, and may introduce an assumption as to the voluntary termination of policies. Also, subject to the preceding conditions, the insurer may employ methods other than the methods stated in subdivisions (b) and (c) in determining a sound value of its liabilities under such policies, including, but not limited to, any of the following:

(1) The use of midterminal reserves in addition to either the gross pro rata unearned premium reserves described in subdivision (c) or the net pro rata unearned premium reserve.

(2) Optional use of either the level premium, the one-year preliminary term or the two-year preliminary term method.

(3) Prospective valuation on the basis of actual gross premiums with reasonable allowance for future expense.

(4) The use of approximations such as those involving age groupings, groupings of several years of issue, average amounts of indemnity.

(5) The computation of the reserve for one policy benefit as a percentage of, or by other relation to, the aggregate policy reserves, exclusive of the benefit or benefits so valued.

(6) The use of a composite annual claim cost for all or any combination of the benefits included in the policies valued.

For statement purposes the net reserve liability for active lives may be shown as the mean reserve with offsetting asset items for net unpaid and deferred premiums or it may be shown as the excess of the mean reserve over the amount of net unpaid and deferred premiums, or, regardless of the underlying method of calculation, it may be divided between the gross pro rata unearned premium reserve and a balancing item for the “additional reserve.”

(Amended by Stats. 1984, Ch. 193, Sec. 89.)






ARTICLE 14 - Proceedings in Cases of Insolvency and Delinquency

1010

(a) The provisions of this article shall apply to all persons, except the State Compensation Insurance Fund, subject to examination by the commissioner, or purporting to do insurance business in this state, or in the process of organization with intent to do such business therein, or from whom the commissioner’s certificate of authority is required for the transaction of business, or whose certificate of authority is revoked or suspended.

(b) Notwithstanding subdivision (a), if any of the conditions set forth in Section 1011 exists with respect to the State Compensation Insurance Fund, and the commissioner would otherwise file a verified application with the superior court or proceed under Section 1013 against the fund, the commissioner shall instead issue a report to the Governor, the President pro Tempore of the Senate, and the Speaker of the Assembly setting forth the conditions that exist and recommending a course to remedy those conditions. The Governor, in consultation with the Legislature, shall direct a course of action to be implemented by the fund’s board of directors, or if additional legislative action is necessary, recommend a course of action to the Legislature, or both.

(Amended by Stats. 2006, Ch. 740, Sec. 3.9. Effective January 1, 2007.)



1011

The superior court of the county in which the principal office of a person described in Section 1010 is located, upon the filing by the commissioner of the verified application showing any of the conditions in this subdivision exist, or a filing by the Federal Deposit Insurance Corporation of the verified application showing that the conditions enumerated in subdivision (j) exist and the conditions set forth in Section 5383(e)(3) of Title 12 of the United States Code having been satisfied, shall issue its order vesting title to all of the assets of that person, wheresoever situated, in the commissioner or his or her successor in office, in his or her official capacity, and direct the commissioner forthwith to take possession of all of its books, records, property, real and personal, and assets, and to conduct, as conservator, the business of the person, or so much thereof as to the commissioner may seem appropriate, and enjoining the person and its officers, directors, agents, servants, and employees from the transaction of its business or disposition of its property until any of the following further order of the court:

(a) That the person has refused to submit its books, papers, accounts, or affairs to the reasonable inspection of the commissioner or his or her deputy or examiner.

(b) That the person has neglected or refused to observe an order of the commissioner to make good within the time prescribed by law any deficiency in its capital if it is a stock corporation, or in its reserve if it is a mutual insurer.

(c) That the person, without first obtaining the consent in writing of the commissioner, has transferred, or attempted to transfer, substantially its entire property or business or, without consent, has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person.

(d) That the person is found, after an examination, to be in a condition that makes its further transaction of business hazardous to its policyholders, or creditors, or to the public.

(e) That the person has violated its charter or any law of the state.

(f) That any officer of the person refuses to be examined under oath, touching its affairs.

(g) That any officer or attorney in fact of the person has embezzled, sequestered, or wrongfully diverted any of the assets of the person.

(h) That a domestic insurer does not comply with the requirements for the issuance to it of a certificate of authority, or that its certificate of authority has been revoked.

(i) That the last report of examination of any person to whom the provisions of this article apply shows the person to be insolvent within the meaning of Article 13 (commencing with Section 980) of Chapter 1 of Part 2 of Division 1; or if a reciprocal or interinsurance exchange, within the applicable provisions of Section 1370.2, 1370.4, 1371, or 1372; or if a life insurer, within the applicable provisions of Sections 10510 and 10511.

(j) Notification is given by the United States Secretary of the Treasury that a determination has been made by the secretary, in accordance with and satisfying the provisions of Section 5383(b) of Title 12 of the United States Code, as to a person described in Section 1010 that is an insurance company as defined in Section 5381(a)(13) of Title 12 of the United States Code, and one of the following:

(1) The board of directors, or body performing similar functions, of the person acquiesces or consents to the appointment of a receiver as provided for in Section 5832(a)(1)(A)(i) of Title 12 of the United States Code, with that consent to be considered to be consent to issuance of an order under this section.

(2) The United States District Court for the District of Columbia issued an order for the appointment of a receiver of the person as provided for in Section 5382(a)(1)(A)(iv)(I) of Title 12 of the United States Code, without regard to whether an appeal of the order is pending.

(3) A petition by the United States Secretary of the Treasury for appointment of a receiver was made to the United States District Court for the District of Columbia and was granted by operation of the law as provided for in Section 5382(a)(1)(A)(v) of Title 12 of the United States Code, without regard to whether an appeal of the order is pending.

(Amended by Stats. 2013, Ch. 321, Sec. 7. Effective January 1, 2014.)



1011.1

If a verified application is filed pursuant to Section 1011 that shows that the conditions set forth in subdivision (j) of Section 1011 exist and upon a showing that notice was provided to the person that is the subject of the verification application, all of the following apply:

(a) A superior court hearing shall be held in which the person may oppose the verified application solely on the grounds that the conditions set forth in subdivision (j) of Section 1101 do not exist. The hearing shall be completed within 24 hours after the verified application is filed with the court.

(b) The superior court shall issue an order as provided for in Section 1011 within 24 hours after the verified application was filed with the court.

(c) If the superior court does not issue an order within 24 hours as provided for in subdivision (b), then an order described in Section 1011 shall be deemed granted by operation of law upon expiration of the 24-hour period, without further notice.

(d) An order entered by the superior court pursuant to subdivision (b) or entered by operation of law pursuant to subdivision (c) shall not be subject to any stay or injunction pending appeal.

(Amended by Stats. 2013, Ch. 321, Sec. 8. Effective January 1, 2014.)



1011.5

The consent described in Section 1011(c) shall be obtained by filing an application with the commissioner in a form to be prescribed by him accompanied by such additional information concerning the insurer, its condition and affairs as the commissioner requires.

A fee of two thousand six hundred fifty-five dollars ($2,655) shall be paid to the commissioner for the filing of the application.

(Amended by Stats. 1985, Ch. 770, Sec. 5.2.)



1012

Except in the case of an order issued based on a verified application showing the conditions in subdivision (j) of Section 1011 to exist, the order shall continue in force and effect until, on the application either of the commissioner or of that person, it shall, after a full hearing, appear to the court that the ground for the order directing the commissioner to take title and possession does not exist or has been removed and that the person can properly resume title and possession of its property and the conduct of its business.

(Amended by Stats. 2013, Ch. 321, Sec. 9. Effective January 1, 2014.)



1013

Whenever it appears to the commissioner that any of the conditions set forth in section 1011 exist or that irreparable loss and injury to the property and business of a person specified in section 1010 has occurred or may occur unless the commissioner so act immediately, the commissioner, without notice and before applying to the court for any order, forthwith shall take possession of the property, business, books, records and accounts of such person, and of the offices and premises occupied by it for the transaction of its business, and retain possession subject to the order of the court. Any person having possession of and refusing to deliver any of the books, records or assets of a person against whom a seizure order has been issued by the commissioner, shall be guilty of a misdemeanor and punishable by fine not exceeding one thousand dollars or imprisonment not exceeding one year, or both such fine and imprisonment.

(Amended by Stats. 1935, Ch. 291.)



1014

Whenever the commissioner makes any seizure as provided in section 1013, it shall, on the demand of the commissioner, be the duty of the sheriff of any county of this State, and of the police department of any municipal corporation therein, to furnish him with such deputies, patrolmen or officers as may be necessary to assist the commissioner in making and enforcing any such seizure.

(Amended by Stats. 1935, Ch. 291.)



1015

Immediately after such seizure, the commissioner shall institute a proceeding as provided for in section 1011 and thereafter shall proceed in accordance with the provisions of this article.

(Amended by Stats. 1935, Ch. 291.)



1016

(a) If at any time after the issuance of an order under Section 1011, or if at the time of instituting any proceeding under this article, including under Section 1011, it shall appear to the commissioner that it would be futile to proceed as conservator with the conduct of the business of that person, he or she may apply to the court for an order to liquidate and wind up the business of the person. Upon a full hearing of that application, the court may make an order directing the winding up and liquidation of the business of that person by the commissioner, as liquidator, for the purpose of carrying out the order to liquidate and wind up the business of that person.

(b) Notwithstanding subdivision (a), the court may issue an order to liquidate and wind up the business of a person as to whom a verified application is filed pursuant to subdivision (j) of Section 1011 based solely on the verified application and hearing as provided for in subdivision (a) of Section 1011.1, without further hearing, or may issue an order to liquidate and wind up the business of the person upon application by the commissioner after the issuance of an order under Section 1011. The court’s order may direct the winding up and liquidation of the business of the person by the commissioner, as liquidator, for the purpose of carrying out the order to liquidate and wind up the business of the person.

(Amended by Stats. 2013, Ch. 321, Sec. 10. Effective January 1, 2014.)



1017

(a) In the commissioner’s application for an order for the liquidation of a domestic corporation, or at any time thereafter, the commissioner may apply for, and the court shall make, an order dissolving the corporation.

(b) At any time during a proceeding for the liquidation of a domestic corporation authorized under Section 1016, the commissioner may apply for, and the court shall make, an order to permit the commissioner to sell the charter and license of that corporation while continuing to administer and distribute the remaining assets according to the provisions of this article. The order shall provide that the liabilities of the domestic corporation may not be transferred with the charter and license. In continuing the administration and distribution of assets the commissioner need not establish a liquidating trust or other, similar entity.

(Amended by Stats. 1995, Ch. 578, Sec. 2. Effective January 1, 1996.)



1018

The recording in the office of a county recorder of any county in the State of an order entered pursuant to section 1011, 1016 or 1017 shall impart the same notice that would be imparted by the recordation of a deed, bill of sale or other evidence of title duly executed by such person.

(Amended by Stats. 1935, Ch. 291.)



1019

Upon the issuance of an order of liquidation under section 1016, the rights and liabilities of any such person and of creditors, policyholders, shareholders and members, and all other persons interested in its assets, including the State of California, shall, unless otherwise directed by the court, be fixed as of the date of the entry of the order in the office of the clerk of the county wherein the application was made.

(Amended by Stats. 1939, Ch. 934.)



1020

Upon the issuance of an order either under Section 1011 or 1016, or at any time thereafter, the court shall issue such other injunctions or orders as may be deemed necessary to prevent any or all of the following occurrences:

(a) Interference with the commissioner or the proceeding.

(b) Waste of assets of such person.

(c) The institution or prosecution of any actions or proceedings.

(d) The obtaining of preferences, judgments, attachments, or other liens against such person or its assets.

(e) The making of any levy against any such person or its assets.

(f) The sale or deed for nonpayment of taxes or assessments levied by any taxing agency of property:

(1) Owned by such person.

(2) Upon which such person holds an encumbrance.

(3) Upon which such person has prior thereto commenced an action to foreclose any deed of trust or mortgage or has exercised the power of sale under any trust deed or mortgage which sale or foreclosure proceedings have not yet been completed or upon which no trustee’s deed or judgment of court or sheriff’s certificate of sale has been issued. “Taxing agency” as used in this section has the meaning ascribed to it by Section 121 of the Revenue and Taxation Code. The injunctions or orders authorized by this subdivision may be modified, dissolved or rescinded by the court on motion of the commissioner, the State Controller, the person charged with the collection of taxes or assessments on such property, or any person beneficially interested in the property. The recording in the office of the county recorder of any county in the State of an order or injunction issued pursuant to this section, shall constitute service of such order or injunction upon any taxing agency with respect to property or interests therein located in such county.

(g) Any managing general agent or attorney in fact from withholding from the commissioner any books, records, accounts, documents or other writing relating to the business of such person; provided, however, that, if by contract or otherwise any of the same are the property of such an agent or attorney, the same shall be returned when no longer necessary to the commissioner or at any time the court after notice and hearing shall so direct.

(Amended by Stats. 1963, Ch. 1460.)



1021

(a) Upon the making of an order to liquidate the business of such person, the commissioner shall publish notice to its policyholders, creditors, shareholders, and all other persons interested in its assets. The order and the notice shall require claimants to file their claims with the commissioner, together with proper proofs thereof, within six months to one year, at the commissioner’s discretion, after the date of first publication of such notice, in the manner specified in this article.

(b) The time period specified in subdivision (a) shall not apply to the California Insurance Guarantee Association or the California Life and Health Insurance Guarantee Association provided it files with the commissioner a notice of possible claim within such six-month period and files actual claim or claims within such periods of time as may be permitted by order of court.

(c) Notwithstanding the provisions of subdivision (a), both of the following apply:

(1) If the commissioner determines that the business subject to liquidation order possesses, or is likely to possess, insufficient assets to permit significant distribution to a person interested in those assets, the commissioner may decline to handle a claim submitted pursuant to subdivision (a), as long as the notice requirements of subdivision (a) and Section 1022 are observed.

(2) If the commissioner reasonably determines that the business subject to liquidation order possesses, or is likely to possess, insufficient assets to permit significant distribution of funds to pay the expenses of administration under this article, as provided in paragraph (1) of subdivision (a) of Section 1033, the commissioner may decline to continue, and may abandon, the insolvency proceeding upon providing notice pursuant to subdivision (a) and Section 1022.

(Amended by Stats. 1995, Ch. 578, Sec. 3. Effective January 1, 1996.)



1022

The notice shall be published in newspapers of general circulation in geographic areas pertinent to the liquidation. The notice shall reference a source, either the liquidated company’s or the liquidator’s Internet Web site, where ongoing information for creditors shall be provided. A copy of the notice, accompanied by an affidavit of due publication, including a statement of the date of publication, shall be filed with the clerk of the court.

(Amended by Stats. 2012, Ch. 786, Sec. 13. Effective January 1, 2013.)



1023

A claim must set forth, under oath, on the form prescribed by the commissioner:

(a) The particulars thereof, and the consideration therefor.

(b) Whether said claim is secured or unsecured, and, if secured, the nature and amount of such security.

(c) The payments, if any, made thereon.

(d) That the sum claimed is justly owing from such person to the claimant.

(e) That there is no offset to the claim.

(f) Such other data or supporting documents as the commissioner requires.

(Amended by Stats. 1935, Ch. 291.)



1024

Unless such claim is filed in the manner and within the time provided in section 1021, it shall not be entitled to filing or allowance, and no action may be maintained thereon. In the liquidation, pursuant to the provisions of this article, of any domestic insurer which has issued policies insuring the lives of persons, the commissioner shall, within thirty days after the last day set for the filing of claims, make a list of the persons who have not filed proofs of claim with him and to whom, according to the books of said insurer, there are amounts owing under such policies, and he shall set opposite the name of each person the amount so owing to such person. Each person whose name shall appear upon said list shall be deemed to have duly filed, prior to the last day set for the filing of claims, a claim for the amount set opposite his name on said list.

(Amended by Stats. 1935, Ch. 291.)



1025

Claims founded upon unliquidated or undetermined demands must be filed within the time limit provided in this article for the filing of claims, but claims founded upon such demands shall not share in any distribution to creditors of a person proceeded against under section 1016 until such claims have been definitely determined, proved and allowed. Thereafter, such claims shall share ratably with other claims of the same class in all subsequent distributions.

An unliquidated or undetermined claim or demand within the meaning of this article shall be deemed to be any such claim or demand upon which a right of action has accrued at the date of the order of liquidation and upon which the liability has not been determined or the amount thereof liquidated.

(Amended by Stats. 1939, Ch. 934.)



1025.5

Notwithstanding the provisions of Sections 1021 to 1025, inclusive, the commissioner may, in lieu of requiring claimants to file separate claims:

(a) File a claim himself or herself on behalf of all claimants for return premiums.

(b) Permit any assignee of the right of the insured to a return premium by virtue of a valid assignment, as security or otherwise, made prior to an order under Section 1011 or a seizure under Section 1013, whichever is earlier in time in the particular case, to file one claim as assignee on behalf of all insureds having assigned rights to the assignee, which shall set forth such information as may be required under Section 1023.

(c) Permit the California Insurance Guarantee Association under subdivision (b) of Section 1063.4, or the California Life and Health Insurance Guarantee Association under paragraph (1) of subdivision (k) of Section 1067.07 to file one claim, for its association, combining all assigned claims and setting forth the information that the commissioner may require under Section 1023.

(Amended by Stats. 2010, Ch. 334, Sec. 1. Effective September 27, 2010.)



1026

Whenever any person has a cause of action against an insured and such cause is covered by a liability policy, such person, if the insurer is adjudged insolvent, may file a claim in the liquidation proceeding even if the claim is undetermined or unliquidated.

(Amended by Stats. 1935, Ch. 291.)



1026.1

Where a claim arising out of a policy of insurance has been filed by a third party and approved by the liquidator and such claim has subsequently been paid or satisfied, either wholly or in part, by the transfer of anything of value, either voluntarily or by process, from the insured of the person in liquidation to such third party, then upon the filing with the liquidator of proof of the making and value of such transfer, to the extent and in the manner required by the liquidator, the insured shall be subrogated to the rights of the third party claimant to the extent that the claim has been satisfied and discharged, but the rights of the insured shall not exceed the face value of such claim and if the insured has theretofore filed a claim covering the same subject matter, he is entitled to only one recovery.

(Added by Stats. 1941, Ch. 271.)



1027

A claim by a third party founded upon an insurance policy may be allowed by the liquidator without requiring such claim to be reduced to judgment, provided it can be reasonably inferred from the proof presented that the claimant would be able to obtain a judgment upon his cause of action against the insured and that such judgment would represent a liability of the person in liquidation under the policy of insurance upon which such claim is founded.

In the event several claims founded upon one policy or bond are filed, and the aggregate amount of such claims exceeds the liability limit of said policy or bond, and one or more of such claims is unliquidated and undetermined, then all of such claims shall be deemed unliquidated and undetermined; provided, however, that should one or more of said claims become determined and proved within the time provided in this article, the liquidator, upon any distribution to creditors, shall impound the distribution percentage of the face amount of said claim or claims so determined and proved, not exceeding the policy or bond limit, and upon such claim or claims becoming liquidated as to amount, the liquidator shall release to such claimant the distribution percentage of the final liquidated value of such claims out of the funds so impounded.

(Amended by Stats. 1935, Ch. 291.)



1028

A judgment taken by default, or by collusion, against an insured shall not be considered as evidence, in the liquidation proceeding, either of the liability of such insured to such claimant upon such cause of action or of the amount of damages to which such claimant is entitled.

(Amended by Stats. 1935, Ch. 291.)



1029

A claim of a secured claimant shall not be allowed in a sum greater than the excess over the value of the security of the amount for which the claim would be allowable if unsecured, unless the claimant surrenders the security to the liquidator. Upon such surrender the claim may be allowed in the full amount for which it is valued.

(Amended by Stats. 1935, Ch. 291.)



1030

The value of the security to be credited upon such claim shall be determined by an appraiser appointed by the liquidator and approved by the court. Such claimant shall elect to accept the security or to release it to the liquidator.

(Amended by Stats. 1935, Ch. 291.)



1030.5

(a) The liquidator may require, as a condition of payment of the final liquidation dividend to a lender, or his assignee, who has filed a claim for an unearned premium as an assignee of the insured for valuable consideration, that such assignee of the insured shall assign to the liquidator all his right, title, and interest in any unsatisfied debt of the insured to such assignee, pertaining to policies of the insolvent insurer, remaining unpaid after crediting the final liquidation dividend, if the amount of such unsatisfied debt is less than one hundred dollars and one cent ($100.01).

The liquidator may also require, as condition precedent, the delivery to him of all the documents giving rise to such debt.

The liquidator, in his sole discretion, may determine whether or not it will be feasible to attempt to collect any such assigned debt. If he determines not to pursue collection of any such debt, he shall file a declaration to that effect with the liquidation court and be relieved of any further responsibility in respect to such debt.

(b) As used in this section, “insured” means a natural person who purchased insurance from the insolvent insurer for personal, family, or household purposes.

(Added by Stats. 1970, Ch. 1205.)



1030.6

In any proceeding under this article, no agent shall be liable to the liquidator or conservator for unearned premiums uncollected by the agent, or unearned commissions uncollected by the agent, arising from an insolvency of an insurer.

(Added by Stats. 1989, Ch. 672, Sec. 1.)



1031

Mutual debts or mutual credits, whether arising out of one or more contracts between the person in liquidation under Section 1016 and any other person, shall be set off and the balance only shall be allowed or paid, except with respect to any of the following obligations as described in subdivisions (a) to (d), inclusive:

(a) The obligation of the person in liquidation to such other person does not entitle such other person claiming such set-off to share as a claimant in the assets of the person in liquidation.

(b) The obligation of the person in liquidation to the other person was purchased by, or transferred to, the other person.

(c) The obligation of the other person to the person in liquidation is to pay an assessment levied against the other person or to pay a balance upon a subscription for shares of the capital stock of the person in liquidation.

(d) The obligations between the other person and the person in liquidation arise from business where either the person in liquidation or the other person has assumed risks and obligations from the other party and then has ceded back to that party substantially the same risks and obligations.

Notwithstanding the foregoing, a set-off of amounts due on obligations arising from those contracts shall be allowed if the balance arises from contracts that were entered into, renewed, or extended with the express written approval of the commissioner.

(Amended by Stats. 1995, Ch. 580, Sec. 4. Effective January 1, 1996.)



1032

When a claim is rejected by the commissioner, written notice of rejection shall be given by mail, addressed to the claimant at the address set forth in his claim. Within thirty days after the mailing of the notice the claimant may apply to the court in which the liquidation proceeding is pending for an order to show cause why the claim should not be allowed.

(Amended by Stats. 1935, Ch. 291.)



1033

(a) Claims allowed in a proceeding under this article shall be given preference in the following order:

(1) Expense of administration.

(2) All claims of the California Insurance Guarantee Association or the California Life and Health Insurance Guarantee Association, and associations or entities performing a similar function in other states, together with claims for refund of unearned premiums and all claims under insurance and annuity policies or contracts, including funding agreements, of an insolvent insurer that are not covered claims.

The following claims are excluded from this priority:

(A) Any obligations of the insolvent insurer arising out of any reinsurance contracts, as well as obligations incurred after the expiration date of the policy or after the insurance policy has been replaced by the insured or canceled at the insured’s request, or after the policy has been canceled by the California Insurance Guarantee Association, the California Life and Health Insurance Guarantee Association, or another association or entity performing a similar function in another state.

(B) Any obligations to insurers, insurance pools, or underwriting associations, and their claims for contribution, indemnity, or subrogation, equitable or otherwise, except as otherwise provided in this chapter.

(C) Any amount awarded as punitive or exemplary damages, and any damages in excess of the liability limits of the policies or contracts that represent damages for contractual bad faith.

(D) Any amount that is a surplus deposit of a subscriber as defined in Section 1374.1.

(E) Any judgments against or obligations or liabilities of the insolvent insurer otherwise arising from alleged or proven torts, and any default, collusive, or stipulated judgment against either the insured or the person subject to proceedings under this article, as well as any judgment taken in violation of Section 1020. Nothing in this subparagraph shall prohibit the commissioner from considering the underlying claims as a claim entitled to priority under this section, provided that the claimant shall provide to the commissioner a written election that the judgment shall in all things be disregarded in determining the liability for and valuation of the underlying claim.

(F) Any loss adjustment expenses, including adjustment fees and expenses, attorneys’ fees and expenses, court costs, interest, bond premiums, expert witness fees, and other claims of a similar nature incurred prior to the appointment of a liquidator.

(G) Claims arising from any self-insured program of the insurer, including employee life, health and annuity plans, and self-funded employee benefit plans, however denominated, as well as claims arising from a multiple employer welfare arrangement as defined in Section 514 of the federal Employee Retirement Income Security Act of 1974, as amended, a minimum premium group insurance plan, a stop-loss group insurance plan, or an administrative services-only plan.

(H) Any portion of a policy or contract to the extent that it provides experience rating credits or refunds, dividends, or for the payment of fees or allowances to any person, including the policyholder or contractholder, in connection with the service to or administration of the policy or contract.

(I) Any annuity issued by a charitable organization for which the person subject to these proceedings did not have or utilize a certificate of authority to issue the policy or contract.

(3) Claims having preference by the laws of the United States.

(4) Unpaid charges due under the provisions of Section 736.

(5) Taxes due to the State of California.

(6) Claims having preference by the laws of this state.

(7) Claims of creditors not included in paragraphs (1) to (6), inclusive.

(8) Certificates of contribution, surplus notes, or similar obligations, and premium refunds on assessable policies.

(9) The interests of shareholders or other owners in any residual value in the estate.

(b) (1) Every claim allowed under a separate account policy, contract, or agreement providing, in effect, that the assets allocated to the separate account are not chargeable with liabilities arising out of any other business of the insurer, shall be satisfied out of the assets properly allocated to and maintained in the separate account, excluding amounts allocated or transferred to the separate account by the insurer pursuant to subdivision (b) of Section 10506, equal to the reserves maintained in the separate account for the policies, contracts, or agreements. No liabilities of the insurer arising out of any other business of the insurer shall be satisfied from assets properly allocated to and maintained in a separate account except (A) from amounts allocated or transferred to the separate account pursuant to subdivision (b) of Section 10506 and (B) from any assets allocated to the separate account that exceed the reserves under the separate account policies, contracts, or agreements. For the purposes of this subdivision, “separate account policies, contracts, or agreements” means any policies, contracts, or agreements that provide for separate accounts as contemplated by Section 10506, 10506.3, 10506.4, or 10541. Any valid and allowed claim for contractual benefits that cannot be satisfied out of the assets properly allocated to and maintained in a separate account for obligations authorized by subdivision (a) of Section 10506.3 shall be included as a claim against the general account within paragraph (2) of subdivision (a). Any valid and allowed claim against the general account for contractual benefits under an obligation authorized by Section 10506.4 shall be included as a claim within paragraph (2) of subdivision (a).

(2) Notwithstanding any other provision of law, to the extent that any assets of a life insurer, other than those assets properly allocated to, and maintained in, a separate account, have been used to fund or pay any expenses, taxes, or policyholder benefits that are attributable to a separate account policy, contract, or agreement that should have been paid by a separate account prior to the commencement of delinquency proceedings, then upon the commencement of delinquency proceedings, the separate accounts that benefited from this payment or funding shall first be used to repay or reimburse the company’s general assets or account for any unreimbursed net sums due at the commencement of delinquency proceedings prior to the application of the separate account assets to the satisfaction of liabilities of the corresponding separate account policies, contracts, and agreements.

(c) Upon the issuance of an order appointing a conservator or liquidator for any person under either Section 1011 or 1016 or both these sections, the lien of taxes due to the State of California imposed by Article 4 (commencing with Section 12491) of Chapter 4 of Part 7 of Division 2 of the Revenue and Taxation Code shall become subordinate to the reasonable administrative expenses of the proceeding under the order.

(d) The following definitions are for purposes of this section only and shall not be used to determine coverage under the California Life and Health Insurance Guarantee Association Act (Article 14.7 (commencing with Section 1067)):

(1) “Funding agreements” means those agreements authorized to be delivered or issued pursuant to Section 10541.

(2) “Annuity” means only those annuity contracts, including period-certain annuities issued by a life insurer, that require for their lawful issuance a certificate of authority from the commissioner, and excludes without limitation all instruments for which the commissioner’s certificate of authority is not required, such as promissory notes, installment loans, negotiable instruments, mortgages, and debentures.

(3) Reinsurance contracts shall not be included as insurance or annuity policies or contracts, or funding agreements. However, any insurance or annuity policy or contract, including any funding agreement, that is assumed by an insurer under an assumption reinsurance agreement pursuant to a plan of liquidation, rehabilitation, or reorganization shall, unless the plan provided otherwise, be deemed to retain the issue date of the original insurance or annuity policy or contract, or funding agreement that is assumed.

(e) The provisions of this section are severable. If any portion of this section is held invalid or is preempted by federal law, the remainder of the section and its application shall not be affected. Specifically, should any of paragraphs (1) to (6), inclusive, of subdivision (a) be held to be invalid or preempted by federal law, the claims included within the invalid paragraph shall be included within paragraph (7) of subdivision (a), and the remaining paragraphs shall not be affected thereby.

(f) No payment shall be made to any creditor in paragraphs (8) or (9) of subdivision (a), unless all claims in paragraphs (3) to (7), inclusive, of subdivision (a) have been paid in full, together with interest at the legal rate of the date of the order commencing the proceeding or the date on which the claim became liquidated, whichever date is later. In proceedings involving life insurance companies, no payment shall be made for any claim in paragraph (7), (8), or (9) of subdivision (a) unless and until all claims in paragraph (1) of subdivision (a) have been paid in full, together with interest at the legal rate, all claims in paragraph (2) of subdivision (a) have been paid the full value of the policy or contract upon which the claim is based, as of the time of distribution to claimants, and all claims in paragraphs (3) to (6), inclusive, of subdivision (a) have been paid in full, together with interest at the legal rate from the date of the order commencing the proceeding. Notwithstanding the provisions of this subdivision, no payment of interest shall be made to any insurance guaranty association that receives early access disbursements from the estate pursuant to Section 1035.5.

(Amended by Stats. 1999, Ch. 868, Sec. 1. Effective January 1, 2000.)



1033.5

(a) The purpose of this section is to clarify the rights and obligations of policyholders, claimants, guaranty funds, including the California Insurance Guarantee Association, and the liquidator with respect to a deductible agreement entered into between a policyholder and an insurer subject to liquidation proceedings under this article. These arrangements are commonly referred to as “large deductible” policies or programs, even though the actual amount of the deductible can vary significantly and may not be in fact large in amount. Deductible amounts under these arrangements may vary from as little as five thousand dollars ($5,000) to as much as $1,000,000 or more. This section shall be construed such that the claim payment obligations of the guaranty associations, including the California Insurance Guarantee Association, in total arising from deductible agreements will be substantially equivalent to those of the insurer, except as provided otherwise in each guaranty association’s enabling statute, including that of the California Insurance Guarantee Association, had the insurer continued in business and not become subject to a liquidation proceeding.

(b) Notwithstanding any other provision of law or contract to the contrary, any collateral held by or for the benefit of, or assigned to, the insurer or the liquidator to secure the obligations of a policyholder under a deductible agreement and any reimbursement payments to the liquidator under a deductible agreement shall be considered property of the liquidated company, but shall not be general assets of the liquidated company. The liquidator shall maintain, administer, and distribute all such collateral and deductible reimbursement payments only as provided in this section.

(c) If a claim that is subject to a deductible agreement and secured by collateral is not covered by a guaranty association or the California Insurance Guarantee Association and the policyholder is unwilling or unable to take over the handling and payment of the noncovered claims, the liquidator shall adjust and pay the noncovered claims utilizing the collateral, but only to the extent the available collateral, after allocation under subdivision (d), is sufficient to pay all outstanding and anticipated claims. If the collateral is exhausted and the policyholder is not able to provide funds to pay the remaining claims within the deductible after all reasonable means of collection against the policyholder have been exhausted, the remaining claims shall be claims against the insurer’s estate, subject to the other provisions of this article regarding the filing and allowance of claims. When the liquidator determines that the collateral is insufficient to pay all additional and anticipated claims, the liquidator may file a plan for equitably allocating the collateral among claimants, subject to court approval.

(d) (1) To the extent that the liquidator holds collateral provided by a policyholder that was obtained to secure a deductible agreement and to secure other obligations of the policyholder to pay the insurer, directly or indirectly, amounts that become assets of the estate, such as reinsurance obligations under a captive reinsurance program or adjustable premium obligations under a retrospectively rated insurance policy or where the premium due is subject to adjustment based upon actual loss experience, the liquidator shall equitably allocate the collateral among those obligations and administer the collateral allocated to the deductible agreement pursuant to this section.

(2) With respect to the collateral allocated to obligations under the deductible agreement, if the collateral secured reimbursement obligations under more than one line of insurance, then the collateral shall be equitably allocated among the various lines based upon the estimated ultimate exposure within the deductible amount for each line.

(3) The liquidator shall inform the guaranty associations or the California Insurance Guarantee Association that is or may be obligated for claims against the insurer of the method and details of each allocation made pursuant to this subdivision.

(4) The liquidator shall be entitled to deduct from the collateral or from the deductible reimbursements reasonable and actual expenses incurred in connection with the collection of the collateral and deductible reimbursements under this section.

(e) (1) Regardless of whether there is collateral, if the insolvent insurer has contractually agreed to allow the policyholder to fund its own claims within the deductible amount pursuant to a deductible agreement, either through the policyholder’s own administration of its claims or through its provision of funds directly to a third-party administrator who administers the claims, the liquidator shall allow the funding arrangement to continue and, where applicable, shall enforce the arrangement to the fullest extent possible. The funding of any of these claims by the policyholder within the deductible amount, including, but not limited to, any of these claims by the policyholder or the third-party claimant, shall bar a claim for that amount in the liquidation proceeding.

(2) The funding of claims pursuant to paragraph (1) shall extinguish the obligation, if any, of a guaranty association or the California Insurance Guarantee Association to pay the claims within the deductible amount, as well as the obligation, if any, of the policyholder or third-party administrator to reimburse the guaranty association or the California Insurance Guarantee Association. No charge of any kind shall be made by the liquidator against any guaranty association or the California Insurance Guarantee Association on the basis of the policyholder funding of claims payment made pursuant to the mechanism set forth in this subdivision. The funding of these claims by the policyholders shall not limit or prejudice any right the guaranty association or the California Insurance Guarantee Association may have with respect to these claims under state law. Any policyholder that funds its own claims under the provisions of this subdivision shall provide to the guaranty association or to the California Insurance Guarantee Association all relevant information concerning the claim whenever the policyholder’s reserved liability for the claim equals or exceeds 50 percent of the deductible amount on the claim.

(f) (1) If the insurer has not contractually agreed to allow the policyholder to fund its own claims within the deductible amount, to the extent a guaranty association or the California Insurance Guarantee Association is required by applicable state law to pay any claims for which the insurer would be or would have been entitled to reimbursement from the policyholder under the terms of the deductible agreement, and to the extent the claims have not been paid by a policyholder or third party, the liquidator shall promptly bill the policyholder for the reimbursement. The policyholder shall pay that amount to the liquidator for the benefit of the California Insurance Guarantee Association or the guaranty association that paid the claims. Neither the insolvency of the insurer, nor its inability to perform any of its obligations under the deductible agreement, shall be a defense to the policyholder’s reimbursement obligation under the deductible agreement.

(2) When the policyholder reimbursements pursuant to paragraph (1) are collected, the liquidator shall promptly reimburse the guaranty association or the California Insurance Guarantee Association for claims paid that were subject to the deductible. If the policyholder fails to pay the amounts due within 60 days after the bill for the reimbursements is due, the liquidator shall use the collateral to the extent necessary to reimburse the guaranty association or the California Insurance Guarantee Association, and, at the same time, may pursue other collections efforts against the policyholder. If more than one guaranty association or the California Insurance Guarantee Association has a claim against the same collateral, and the available collateral, after allocation under subdivision (d), along with billing and collection efforts, are together insufficient to pay each guaranty association or the California Insurance Guarantee Association in full, then the liquidator shall prorate payments to each guaranty association or the California Insurance Guarantee Association based upon the relationship the amount of claims each guaranty association or the California Insurance Guarantee Association has paid bears to the total of all claims paid by the guaranty association or the California Insurance Guarantee Association.

(g) (1) With respect to claim payments made by any guaranty association or the California Insurance Guarantee Association, the liquidator shall promptly provide the court, with a copy to the guaranty association or the California Insurance Guarantee Association, with a complete report of the liquidator’s deductible billing and collection activities, including copies of the policyholder billings when rendered, the reimbursements collected, the available amounts and use of collateral for each policyholder, and any proration of payments when it occurs. If the liquidator fails to make a good faith effort, within 120 days of receiving a claims payment report, to collect reimbursements due from a policyholder under a deductible agreement based on claim payments made by one or more guaranty associations or the California Insurance Guarantee Association, then the guaranty association or the California Insurance Guarantee Association may pursue collection from the policyholders directly on the same basis as the liquidator, and with the same rights and remedies, and shall report any amounts so collected from each policyholder to the liquidator. To the extent that the guaranty association or the California Insurance Guarantee Association pays claims within the deductible amount, but is not reimbursed by the liquidator under this section or by policyholder payments from the collection efforts of the guaranty association or the California Insurance Guarantee Association, the guaranty association or the California Insurance Guarantee Association shall have a claim against the insolvent insurer’s estate for the unreimbursed claims payments.

(2) The liquidator shall periodically adjust the collateral being held as the claims subject to the deductible agreement are satisfied, provided that adequate collateral is maintained to secure the entire estimated ultimate obligation of the policyholder plus a reasonable safety factor, and provided further that the liquidator shall not be required to adjust the collateral more than once a year. The guaranty associations or the California Insurance Guarantee Association shall be informed of any collateral adjustment, including but not limited to, the basis for the adjustment. Once all claims covered by the collateral have been paid and the liquidator is satisfied that no new claims can be presented, the liquidator shall release any remaining collateral to the policyholder.

(h) The court having jurisdiction over the liquidation proceedings shall have jurisdiction to resolve disputes arising under this provision.

(i) Nothing in this section is intended to limit or adversely affect any right a guaranty association or the California Insurance Guarantee Association may have under applicable state law to obtain reimbursement from certain classes of policyholders for claims payments made by the guaranty association or the California Insurance Guarantee Association under policies of the insolvent insurer, or for related expenses the guaranty association or the California Insurance Guarantee Association incur.

(j) This section shall apply only with respect to insolvencies occurring on or after January 1, 2006.

(k) For purposes of this section, the following definitions apply:

(1) “Collateral” means any form of security held to secure the obligations of a policyholder under a deductible agreement with an insurer subject to an order of liquidation under this article.

(2) “Deductible agreement” means any policy, endorsement, contract, or security agreement, or a combination of any of those items, that provides for the policyholder to bear the risk of loss within a specified amount per claim or occurrence covered under a policy of insurance, and may be subject to the aggregate limit of policyholder reimbursement obligations.

(3) “Noncovered claim” means a claim that is subject to a deductible agreement and is not covered by a guaranty association or the California Insurance Guarantee Association.

(l) This section shall apply to claims funded by a guaranty association or the California Insurance Guarantee Association in excess of the deductible only if subdivision (e) is applicable.

(Added by Stats. 2005, Ch. 95, Sec. 1. Effective January 1, 2006.)



1034

(a) A preference is a transfer of any of the property of the person proceeded against to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the person proceeded against within one year before the filing of a petition for liquidation pursuant to Section 1016, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. The following transactions shall be among those that may be considered a preference:

(1) A transfer of property of the person proceeded against.

(2) The creation of a lien on the property of the person proceeded against.

(3) The entry of a judgment against the person proceeded against.

(4) The transfers or other payments by the person proceeded against pursuant to subdivision (f) of Section 10506 in support of guarantees contemplated by Section 10506.4.

(b) If a liquidation order is entered pursuant to Section 1016 while the person proceeded against is already subject to a conservation order, then the transfers described in subdivision (a) shall be deemed preferences if made or suffered within one year before the filing of the successful petition for conservation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(c) Any preference may be avoided by the liquidator if any of the following is applicable:

(1) The transfer was made within four months before the filing of the petition.

(2) The creditor receiving the transfer or to be benefited thereby or his or her agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the person proceeded against was insolvent or was about to become insolvent.

(3) The creditor receiving the transfer was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the person proceeded against to an officer, whether or not the person held that position, or any shareholder holding directly or indirectly more than 5 percent of any class of any equity security issued by the person proceeded against, or any other person, firm, corporation, association, or aggregation of persons with whom the person proceeded against did not deal at arm’s length.

(d) Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property; except where a bona fide purchaser or lienor has given less than fair equivalent value, the purchaser or lienor shall have a lien upon the property to the extent of the consideration actually given. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

(Repealed and added by Stats. 1995, Ch. 580, Sec. 6. Effective January 1, 1996.)



1034.1

(a) Every transfer made or suffered and every obligation incurred by a person proceeded against within one year prior to the filing of a successful petition for conservation or liquidation under this article is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors.

(b) A transfer made or an obligation incurred by a person proceeded against under this article, which is fraudulent under this section, may be avoided by the commissioner, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value, and except that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for that transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the commissioner shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the person proceeded against could obtain rights superior to the rights of the transferee.

(3) A transfer that creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subdivision apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c) Every person receiving any property from the person proceeded against or any benefit thereof that is a fraudulent transfer under subdivision (a) shall be personally liable therefor and shall be bound to account to the commissioner.

(d) Any transaction of the person proceeded against with a reinsurer shall be subject to avoidance by the commissioner under subdivision (b) if both of the following are applicable:

(1) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release.

(2) Any part of the transaction took place within one year prior to the date of filing of the petition through which the conservation or liquidation was commenced.

The commissioner may avoid the transaction at any time within two years after the effective date of the transaction. If the transaction is so avoided, the parties shall be returned to their respective position as if the transaction had not occurred, and the commissioner may enforce the reinsurance contract as it existed prior to the transfer.

(Added by Stats. 1995, Ch. 580, Sec. 7. Effective January 1, 1996.)



1035

(a) In any proceeding under this article, the commissioner may appoint and employ under his or her hand and official seal, special deputy commissioners, as his or her agents, and to employ clerks and assistants and to give to each of them those powers that he or she deems necessary. Upon appointing or employing special deputy commissioners or executive officers, the commissioner shall notify the Chair of the Joint Legislative Budget Committee, by letter, of the action. The costs of employing special deputy commissioners, clerks, and assistants appointed to carry out this article, and all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of that person under this article, shall be fixed by the commissioner, subject to the approval of the court, and shall be paid out of the assets of that person to the department. In the event the property of that person does not contain cash or liquid assets sufficient to defray the cost of the services required to be performed under the terms of this article, the commissioner may at any time or from time to time pay the cost of those services out of the appropriation for the maintenance of the department, but not out of the assets of other estates. Any amounts so paid shall be deemed expenses of administration and shall be repaid to the fund out of the first available moneys in the estate.

(b) Any person appointed by the commissioner to serve in the capacity of chief executive officer of the department’s Conservation and Liquidation Office shall be subject to confirmation by the Senate.

(Amended by Stats. 2012, Ch. 786, Sec. 14. Effective January 1, 2013.)



1035.2

(a) The officers and employees of the Conservation and Liquidation Office are subject to all conflict-of-interest provisions and financial disclosure requirements that would apply if they were employees of the department.

(b) (1) Prior to February 1, 2002, the department shall determine, pursuant to the provisions of Section 19990 of the Government Code, those activities of the officers and employees of the Conservation and Liquidation Office that are inconsistent, incompatible, or in conflict with their duties as officers or employees of that office.

(2) Prior to February 1, 2002, the department shall adopt and promulgate a Conflict of Interest Code pursuant to the provisions of Article 3 (commencing with Section 87300) of Chapter 7 of Title 9 of the Government Code, pertaining to the officers and employees of the Conservation and Liquidation Office. The Conflict of Interest Code and any other regulations necessary to implement this section shall be promulgated by the department as emergency regulations.

(c) The provisions of Chapter 7 (commencing with Section 87100) of Title 9 of the Government Code shall apply to a person who contracts with the Conservation and Liquidation Office to the same extent as would apply if that person were entering into the same or similar contractual relationship with the department.

(d) The department shall ensure that the officers and employees of the Conservation and Liquidation Office and persons who contract with that office comply with all provisions of this section.

(Added by Stats. 2001, Ch. 630, Sec. 1. Effective January 1, 2002.)



1035.5

Notwithstanding the provisions of Article 14 (commencing with Section 1010), with regard only to those insurers subject to this article:

(a) Within 120 days of the issuance of an order directing the winding up and liquidation of the business of an insolvent insurer under Section 1016, the commissioner shall make application to the court for approval of a proposal to disburse the insurer’s assets, from time to time as such assets become available, to the California Insurance Guarantee Association, or the California Life and Health Insurance Guarantee Association, and to any entity or person performing a similar function in another state.

(b) The proposal shall at least include the following provisions for:

(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors (to the extent of the value of the security held) and claims falling within the priorities established in paragraphs (1) to (4), inclusive, of subdivision (a) of Section 1033.

(2) Disbursement of the assets marshaled to date and subsequent disbursements of assets as they become available.

(3) Equitable allocation of disbursements to each of the associations entitled thereto.

(4) The securing by the commissioner from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the commissioner such assets previously disbursed as may be required to pay claims of secured creditors and claims falling within the priorities established in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 1033 in accordance with the priorities. No bond shall be required of any association.

(5) A full report to be made by the association to the commissioner accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on the assets, and any other matter as the court may direct.

(c) The commissioner’s proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments made or to be made by the associations for which such associations could assert a claim against the commissioner, and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of the claim payments made or to be made by the associations, then disbursements shall be in the amount of available assets. The reserves of the insolvent insurer on the date of the order of liquidation shall be used for purposes of determining the pro rata allocation of funds among eligible associations.

(d) The commissioner shall offset the amount disbursed to any entity or person performing a function in any other state similar to that function performed by the California Insurance Guarantee Association, or the California Life and Health Insurance Guarantee Association, by the amount of any statutory deposit, premiums, or any other asset of the insolvent insurer held in that state.

(e) Notice of such application shall be given to the associations in and to the commissioners of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first-class postage prepaid, at least 30 days prior to submission of such application to the court. Action on the application may be taken by the court provided the above required notice has been given and provided further that the commissioner’s proposal complies with paragraphs (1) and (4) of subdivision (b).

(Amended by Stats. 1993, Ch. 974, Sec. 1.4. Effective January 1, 1994.)



1036

Notwithstanding any other provision of law, the provisions of Article 4 (commencing with Section 11040) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, pertaining to legal services, shall apply in the institution and prosecution of all insurance delinquency proceedings under this code. The compensation of any counsel outside of California state service who is employed pursuant to these provisions to represent the commissioner as receiver shall be fixed by the commissioner, subject to the approval of the court. Compensation of counsel representing the commissioner as receiver shall be paid from the assets of the person against whom the commissioner has proceeded under this article. It is the intent of the Legislature and the Legislature finds it is in the best interest of the people of the State of California that the Attorney General and the Insurance Commissioner consult and cooperate in regard to utilizing agency counsel of the Department of Insurance as the commissioner’s legal counsel in delinquency proceedings, judicial and otherwise, to the extent appropriate and consistent with the interests of the parties beneficially interested in those proceedings and if that use would result in the savings of costs to the parties beneficially interested in those proceedings.

(Amended by Stats. 1995, Ch. 893, Sec. 2. Effective January 1, 1996.)



1037

Upon taking possession of the property and business of any person in any proceeding under this article, the commissioner, exclusively and except as otherwise expressly provided by this article, either as conservator or liquidator:

(a) Shall have authority to collect all moneys due that person, and to do such other acts as are necessary or expedient to collect, conserve, or protect its assets, property, and business, and to carry on and conduct the business and affairs of that person or so much thereof as to him or her may seem appropriate.

(b) Shall collect all debts due and claims belonging to that person, and shall have the authority to sell, compound, compromise, or assign, for the purpose of collection upon such terms and conditions as the commissioner deems best, any bad or doubtful debts.

(c) Shall have authority to compound, compromise or in any other manner negotiate settlements of claims against that person upon such terms and conditions as the commissioner shall deem to be most advantageous to the estate of the person being administered or liquidated or otherwise dealt with under this article.

(d) Shall have authority without notice, to acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with, any real or personal property of that person at its reasonable market value, or, in cases other than acquisition, sale, or transfer on the basis of reasonable market value, upon such terms and conditions as the commissioner may deem proper. However, no transaction involving real or personal property shall be made where the market value of the property involved exceeds the sum of twenty thousand dollars ($20,000) without first obtaining permission of the court, and then only in accordance with any terms that court may prescribe.

(e) Shall have authority to transfer to a trustee or trustees, under a voting trust agreement, the stock of an insurer heretofore or hereafter issued to the commissioner as conservator or as liquidator in connection with a rehabilitation or reinsurance agreement, or any other proceeding under this article. This voting trust agreement shall confer upon the trustee or trustees the right to vote or otherwise represent that stock, and shall not be irrevocable for a period of more than 21 years.

(f) May, for the purpose of executing and performing any of the powers and authority conferred upon the commissioner under this article, in the name of the person affected by the proceeding or in the commissioner’s own name, prosecute and defend any and all suits and other legal proceedings, and execute, acknowledge and deliver any and all deeds, assignments, releases and other instruments necessary and proper to effectuate any sale of any real and personal property or other transaction in connection with the administration, liquidation, or other disposition of the assets of the person affected by that proceeding; and any deed or other instrument executed pursuant to the authority hereby given shall be valid and effectual for all purposes as though it had been executed by the person affected by any proceeding under this article or by its officers pursuant to the direction of its governing board or authority. In cases where any real property sold by the commissioner under this article is located in a county other than the county wherein the proceeding is pending, the commissioner shall cause a certified copy of the order of his or her appointment, or order authorizing or ratifying the sale, to be filed in the office of the county recorder of the county in which that property is located.

(g) Shall have authority to invest and reinvest, in such manner as the commissioner may deem suitable for the best interests of the creditors of that person, such portions of the funds and assets of that person in his or her possession as do not exceed the amount of the reserves required by law to be maintained by that person as reserves for life insurance policies, annuity contracts, supplementary agreements incidental to life business, and reserves for noncancellable disability policies, and which funds and assets are not immediately distributable to creditors. However, no investment or reinvestment shall be made which exceeds the sum of one hundred thousand dollars ($100,000) without first obtaining permission of the court, and then only in accordance with any terms that court may prescribe. That permission shall not be required for any investment or reinvestment of those funds or assets in funds administered by the Treasurer.

The enumeration, in this article, of the duties, powers and authority of the commissioner in proceedings under this article shall not be construed as a limitation upon the commissioner, nor shall it exclude in any manner his or her right to perform and to do such other acts not herein specifically enumerated, or otherwise provided for, which the commissioner may deem necessary or expedient for the accomplishment or in aid of the purpose of such proceedings.

(Amended by Stats. 1988, Ch. 356, Sec. 1.)



1038

Any application under section 1011 or 1016 shall be served upon the person named in such application in the manner prescribed by law for personal service of summons or as provided by section 1039.

(Amended by Stats. 1935, Ch. 291.)



1039

In lieu of the service required by section 1038, service may, upon application to said court, be made in such manner as the court directs whenever it is satisfactorily shown by affidavit (a) in the case of a corporation, that the officers of the corporation upon whom service is required to be made as above provided, have departed from the State or keep themselves concealed therein with intent to avoid the service, or, (b) in the case of a Lloyd’s association or interinsurance exchange, that the individual attorney in fact or the officers of the corporate attorney in fact can not be served because of such departure or concealment, or, (c) in the case of a natural person, that the natural person upon whom service is required to be made as above provided, has departed from the State or keeps himself concealed therein with intent to avoid the service.

(Amended by Stats. 1935, Ch. 291.)



1040

At any time after an order is made under section 1011 or 1016, the commissioner may remove the principal office of the person proceeded against to the City and County of San Francisco or to the city of Los Angeles. In event of such removal, the court wherein the proceeding was commenced shall, upon the application of the commissioner, direct its clerk to transmit all of the papers filed therein with such clerk to the clerk of the City and County of San Francisco or of the county of Los Angeles as the case may require. The proceeding shall thereafter be conducted in the same manner as though it had been commenced in the county to which it had been transferred.

(Amended by Stats. 1935, Ch. 291.)



1041

The commissioner shall be the custodian of all moneys collected by him or her or coming into his or her possession in the course of any proceeding under this article, but the commissioner may deposit those moneys, or any part thereof, without court approval in a bank which is a member of the Federal Deposit Insurance Corporation (FDIC), so long as the total deposit did not exceed those federal insurance limits; in a centralized State Treasury system bank account; or in funds administered by the Treasurer.

Provided further, any money which is deposited by the commissioner pursuant to this section, which the commissioner determines is available for investment, may be invested or reinvested by the Treasurer in any of the securities which are described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, or placed in a bank as provided in Chapter 4 (commencing with Section 16500) of Part 2 of Division 4 of Title 2 of the Government Code, and handled in the same manner as money in the State Treasury. Any increment which is received from that investment or reinvestment or deposit shall be remitted to the commissioner for allocation, upon a proper and equitable basis, to each estate participating in the investment, reinvestment, or deposit and deposited and disbursed as provided in Section 1037. The Treasurer may deduct from that remittance an amount equal to the reasonable costs incurred in carrying out this section or may bill the commissioner for those costs and the commissioner shall pay those costs from money which is collected pursuant to this chapter.

(Amended by Stats. 1988, Ch. 356, Sec. 2.)



1042

The commissioner and a special deputy commissioner appointed pursuant to section 1035 shall have the power to subpoena witnesses and examine them under oath upon any subject relating to the affairs and business of any person affected by proceedings under this article. The penalties provided in Chapter II, Title III, Part IV of the Code of Civil Procedure shall apply to any witness who fails or refuses to appear in accordance with such subpoena, or to testify in connection therewith.

(Amended by Stats. 1935, Ch. 291.)



1043

In any proceeding under this article, the commissioner, as conservator or as liquidator, may, subject to the approval of said court, and subject to such liens as may be necessary mutualize or reinsure the business of such person, or enter into rehabilitation agreements. No commissioner who acts as conservator of such person or who mutualizes, merges or reinsures the business of such person or who enters into rehabilitation agreements affecting such person, and no deputy commissioner who has participated in the administration of the affairs of such person for the commissioner as conservator shall for a period of two years from and after the effective date of such mutualization, reinsurance or rehabilitation become an officer or director of, or serve as an officer or director of, or serve in any position of gain or profit in, any company formed in whole or in part of the assets or funds, or any part of the assets or funds of such mutualized, merged, reinsured or rehabilitated person.

Every person violating this provision is guilty of a public offense and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail not exceeding one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment.

Such rehabilitation or reinsurance agreements shall provide that, subsequent to the date thereof and for such period of time as the commissioner may determine, no investment or reinvestment of the assets of the person rehabilitated or reinsured shall be made without first obtaining the written approval of the commissioner.

Every party to such agreement, and every director, officer, agent and employee of such person, and every other person who knowingly in violation thereof directs or aids or assists in causing to be made an investment or reinvestment of any of said assets without first having obtained the written approval of the commissioner, or who makes such investment or reinvestment in nonconformity with the written approval of the commissioner then in effect authorizing such investment or reinvestment, is guilty of a public offense and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail or by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 208. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1044

In connection with a rehabilitation agreement under section 1043, which affects a life insurer, and in an agreement made for the reinsurance of the business of a life insurer under said section, there may be included in such rehabilitation or reinsurance agreement a provision for, and the commissioner shall have authority to impose and declare, a moratorium against the provisions of the life insurance policies therein involved calling for the making of loans on the security of such policies and for the payment of money upon the surrender of such policies, such moratorium to continue for such period and to such extent as may be directed by said court.

(Amended by Stats. 1935, Ch. 291.)



1045

If at any time after the issuance of an order under section 1011 affecting a life insurer issuing nonassessable policies on a reserve basis and organized with a capital stock evidenced by shares thereof it shall appear to the commissioner that the purposes of section 1011 can be best attained by the mutualization of such life insurer, the commissioner may formulate a plan for the mutualization of such insurer.

(Amended by Stats. 1935, Ch. 291.)



1046

Said mutualization plan shall include provisions for:

(a) The acquisition by such insurer of all outstanding shares of its capital stock at a price and upon terms and conditions to be fixed as hereinafter provided.

(b) The retirement of said shares of stock when acquired by such insurer.

(c) The amendment of the charter of such insurer so as to enable it to transact its business as a mutual insurer issuing nonassessable policies on a reserve basis.

(d) The manner in which and the time within which, after mutualization is effected, matured and maturing claims against such insurer shall be paid to the lawful holders thereof.

(e) The submission of said mutualization plan to the policyholders of such insurer under such procedure as shall be set forth in the plan or prescribed by said court, for their approval or rejection.

(f) Notice to the shareholders of such insurer, in such manner and at such time after the approval of said mutualization plan by said policyholders, as the court may direct.

(Amended by Stats. 1935, Ch. 291.)



1047

Said mutualization plan may include provisions:

(a) Imposing a moratorium against the provisions of the life insurance policies issued by such insurer and then in force calling for the making of loans on the security of such policies and for the payment of money upon the surrender of such policies, for a period and to an extent to be named in such provisions imposing such moratorium, and subject to extension, change or prior termination only upon the written approval of the commissioner.

(b) Imposing liens upon, or otherwise adjusting, the policies of the insurer so as to create or make available the minimum paid-in capital required of such an insurer to be admitted and such additional paid-in capital as will be reasonably sufficient to enable such insurer to carry on its business.

No lien or adjustment of such insurer’s policies shall be made or imposed which has the effect of creating or making available for distribution to the shareholders of such insurer assets otherwise unavailable therefor.

(c) Regulating and adjusting the respective rights of holders of policies of different classes to participate in the profits or savings which may be made by such insurer when mutualized.

(d) Regulating the manner in which and the time at which the shareholders of such insurer shall be compensated for their proprietary interest, then existing, in the assets of such insurer other than goodwill.

(e) Regulating the manner in which the shareholders of such insurer shall be compensated for their proprietary interest in the goodwill, if then existing, of such insurer; provided, however, that no shareholder shall be compensated for his proprietary interest in such goodwill while any moratorium imposed under subdivision (a) of this section is in effect, nor while any lien imposed under subdivision (b) of this section exists, nor until all other indebtedness of such insurer existing at the time of mutualization has been fully paid and discharged or full provision made for its payment, nor otherwise than out of surplus earnings.

(f) Regulating such other matters as may, in the opinion of the commissioner, require regulation in the interest of expediency or otherwise.

(Amended by Stats. 1937, Ch. 932.)



1048

Upon formulation of said mutualization plan the commissioner shall submit the same to said court with his application for an order of said court directing the commissioner to submit said mutualization plan to the persons named in subdivision (e) of section 1046, under such procedure as shall be set forth in the plan or prescribed by said court, for their approval or rejection, and the court shall issue such order.

(Amended by Stats. 1935, Ch. 291.)



1049

Each policyholder of such insurer shall be entitled to one vote, regardless of the amount for which, or the number of policies under which, he is insured. Such mutualization plan shall be deemed approved by the said policyholders if a majority of the policyholders voting for and against it shall have approved it, and shall be deemed rejected if a majority of the policyholders voting for and against it shall have rejected it. In the event that said plan of mutualization is rejected by the policyholders of such insurer, the commissioner shall certify the fact of such rejection to said court, whereupon he may proceed further as hereinbefore provided in this article.

(Amended by Stats. 1935, Ch. 291.)



1050

In the event that said plan of mutualization is approved by said policyholders, the commissioner shall certify to the said court the fact of such approval and the number of votes cast for and against such mutualization plan. Said court shall thereupon issue its order directing the commissioner to give notice, as provided in said mutualization plan or as the court may otherwise prescribe, to the shareholders of such insurer of the approval of said mutualization plan by said policyholders. Said order shall direct the commissioner to transmit to each such shareholder by mail addressed to his address as it appears upon the records of such insurer, a true copy of said order and of said mutualization plan approved by said policyholders, and shall fix a time, not less than thirty nor more than sixty days from the date of such order, within which any such shareholder may file with said court a petition for the disapproval of said mutualization plan or for its modification in such manner as shall be set forth in such petition, and within which any such shareholder and the commissioner may file with said court a petition for the appointment of one or more appraisers to appraise the value of the then outstanding shares of capital stock of such insurer.

(Amended by Stats. 1935, Ch. 291.)



1051

After the expiration of the time fixed in the order provided for in section 1050, and upon the filing of such petition, said court shall direct notice of a hearing of said petitions to be given to the commissioner and to such petitioners as are shareholders of such insurer. At such hearing, all petitions for the disapproval and all petitions for the modification of said mutualization plan shall be given precedence over all petitions for the appointment of one or more appraisers. Upon hearing of all such petitions for the disapproval and for the modification of said mutualization plan, said court shall either approve said mutualization plan or disapprove it or modify it in such manner and to such extent, not inconsistent with the provisions of this article, as to said court shall seem appropriate. In the event of the disapproval of said mutualization plan the court shall deny all petitions for the appointment of one or more appraisers. In the event of the approval or modification of said mutualization plan, the court shall, upon hearing of the petitions for the appointment of appraisers, appoint one or more appraisers, who shall appraise the then outstanding shares of the capital stock of such insurer, without regard to any appreciation or depreciation arising out of said mutualization plan as so approved or modified. Such appraisement shall fix the reasonable value of such shares of capital stock, including the goodwill, if any, of such insurer, and shall state the value, if any, assigned to such goodwill; and if the appraisers shall have found that such insurer has no goodwill, such finding shall be stated. Such appraisement, when confirmed by said court, shall be final and conclusive.

(Amended by Stats. 1935, Ch. 291.)



1052

Thereupon the commissioner shall:

(a) Pay to each of such shareholders or his assignee or nominee, upon surrender of the shares held by such shareholder, the value of said shares so ascertained; subject, however, to the restrictions of subdivisions (d) and (e) of section 1047, and subject, also, to the terms and conditions of the mutualization plan as approved or modified.

(b) Appoint, with the approval of the court, the requisite number of directors in whom shall thereafter be vested the control and management of the assets and business of such insurer until their successors shall have been elected and qualified.

(c) Transfer, upon the order of said court, to the appropriate officers appointed by such directors, the property, real and personal, and the books, records, accounts and papers of such insurer; provided, however, that the commissioner may retain, as a deposit, so much of such property as he deems necessary to defray additional costs and expenses incurred or to be incurred in connection with any proceeding under this article affecting such property or business.

(Amended by Stats. 1935, Ch. 291.)



1053

Immediately upon the appointment of the directors as provided in subdivision (b) of section 1052, the directors theretofore holding office shall cease to hold office, and all rights of the shareholders of such insurer to vote at any meeting of such insurer shall absolutely cease and such shareholders shall retain only such interest in such corporation or in the property or assets thereof as shall be provided in said mutualization plan, and such insurer shall thereupon be and become a mutual life insurer under such corporate name as may have been set forth in its charter, as amended, to be conducted not for profit, but solely for the mutual benefit, ratably, of all its policyholders, and shall, upon issuance to it by the commissioner of a certificate of authority, have power to issue nonassessable policies on a reserve basis subject to all provisions of law applicable to incorporated life insurers issuing nonassessable policies on a reserve basis, but shall be exempt from the provisions of Chapter 7, Part 2, Division 2 of this code.

(Amended by Stats. 1935, Ch. 291.)



1054

Such insurer, after mutualization, shall be a continuation of the original insurer, and such mutualization shall not affect existing suits, rights or contracts except as provided in said mutualization plan as approved. Such insurer, after mutualization, shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and to protect rights and contracts existing prior to mutualization, subject to the effect of said mutualization plan.

(Added by Stats. 1935, Ch. 291.)



1055

The commissioner shall exercise the powers and discharge the duties, concerning any insurer so mutualized, that are applicable to domestic insurers issuing policies of the same class. He shall issue a certificate of authority to transact the proper classes of insurance in this State to any insurer so mutualized which is solvent under Article 13, Chapter 1, Part 2, Division 1 of this code and which has fully complied with the laws of this State.

(Added by Stats. 1935, Ch. 291.)



1056

All costs and expenses connected with proceedings for the mutualization of such insurer shall be paid by the commissioner out of the funds of such insurer, whether or not mutualized, subject to the approval of said court.

(Added by Stats. 1935, Ch. 291.)



1056.5

Whenever money or other property is payable to any claimant out of the assets of any person under the provisions of Sections 1021 to 1033, but such person cannot be located or for any other reason the payment of such money or other property to such person cannot be made, although assets are available for such payment, such money or other property shall be deposited in the State Treasury by the commissioner. Such deposits shall be deemed to have been received under the provisions of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure, and shall be subject to claim or other disposition as provided in said Chapter 7 (commencing with Section 1500) of Title 10. The commissioner may pay over the money or other property held by him to the persons respectively entitled thereto at any time prior to such deposit, upon being furnished satisfactory evidence of their right to the same.

(Amended by Stats. 1963, Ch. 1762.)



1057

In all proceedings under this article, the commissioner shall be deemed to be a trustee for the benefit of all creditors and other persons interested in the estate of the person against whom the proceedings are pending.

(Added by Stats. 1935, Ch. 291.)



1058

In any proceeding pending under the provisions of this article, the court in which such proceeding is pending shall have jurisdiction to hear and determine, in such proceeding, all actions or proceedings then pending or thereafter instituted by or against the person affected by a proceeding under this article.

(Amended by Stats. 1939, Ch. 934.)



1059

The commissioner, in the performance of any of his duties under this article, shall be deemed to be a public officer acting in his official capacity on behalf of the State, and the provisions of Chapter 2, Division 7, Title 1 of the Government Code shall apply to him.

(Amended by Stats. 1957, Ch. 386.)



1060

The commissioner shall transmit all of the following to the Governor, the Legislature, and to the committees of the Senate and Assembly having jurisdiction over insurance in the annual report submitted pursuant to Section 12922:

(a) The names of the persons proceeded against under this article.

(b) Whether such persons have resumed business or have been liquidated or have been mutualized.

(c) Such other facts on the operations of the Conservation & Liquidation Office as will acquaint the Governor, the policyholders, creditors, shareholders and the public with his or her proceedings under this article, including, but not limited to:

(1) An itemization of the number of staff, total salaries of staff, a description of the compensation methodology, and an organizational flowchart.

(2) Annual operating goals and results.

(3) A summary of all Conservation and Liquidation Office costs, including an itemization of internal and external costs, and a description of the methodology used to allocate those costs among insurer estates.

(4) A list of all current insolvencies not closed within ten years of a court ordered liquidation, and a narrative explaining why each insolvency remains open.

(5) An accounting of total claims by estate.

(6) A list of current year and cumulative distributions by class of creditor for each estate.

(7) For each proceeding, the net value of the estate at the time of conservation or liquidation and the net value at the end of the preceding calendar year.

(d) Other facts on the operations of the individual estates as will acquaint the Governor, Legislature, policyholders, creditors, shareholders, and the public with his or her proceedings under this article, including, but not limited to:

(1) The annual operating goals and results.

(2) The status of the conservation and liquidation process.

(3) Financial statements, including current and cumulative distributions, comparing current calendar year to prior year.

(Amended by Stats. 2008, Ch. 751, Sec. 58. Effective September 30, 2008.)



1061

In verification of the matters set forth in Section 1060 of this code, the Department of Finance shall, at least every two years or more often if requested by the commissioner, examine the commissioner’s books and accounts relating to all proceedings under this article, and shall file a report of each examination with the court in which the respective proceeding is pending and shall furnish the commissioner a certified copy of each report. The expense of examining the books and accounts of the commissioner as conservator or liquidator under this article shall be paid out of the support appropriation for the Department of Insurance current at the date of billing for the expense and shall, upon order of the court or courts before which the proceedings under the articles are pending, be ratably reimbursed to that appropriation out of the assets of the estates administered by the commissioner as conservator or liquidator under this article.

(Amended by Stats. 2012, Ch. 786, Sec. 15. Effective January 1, 2013.)



1062

In the event of the entry of an order under Section 1011 or 1016 of this article affecting any person having members, subscribers or policyholders, hereinafter referred to as “members” who are liable for assessment by law or by the provisions of their policies or contracts, and in which the termination of the policy or contract does not relieve the member from such liability, where the commissioner in his discretion decides that an assessment would be in order, the liability of such members shall be determined, and the assessment therefor levied in the following manner:

1. Within one year from the date of the entry of the order under the provisions of Section 1011 or 1016 of this article, the commissioner shall make a report to the court setting forth: (a) the reasonable value of the assets of such person; (b) its probable liabilities, including reasonable costs of liquidation; and (c) the probable necessary assessment, if any, to pay all claims in full.

2. Upon the basis of such report, including any amendments thereof, the court shall determine the basis for calculating the liability of each member, subscriber or policyholder and shall order the commissioner to determine the amount of liability of each of the members.

3. Thereafter the commissioner shall give notice to each member, subscriber or policyholder of the amount of his liability by inclosing notice thereof in a sealed envelope, addressed and mailed, postage prepaid, to each member, subscriber or policyholder at his last known address as the same appears upon the books of the insurer.

4. Not less than 20 days after the mailing of said notice, as provided in paragraph 3 of this section, the commissioner shall report to the court the names of the members, subscribers or policyholders who have failed to pay their assessment in accordance with said notice, whereupon the court shall issue an order directing each of said members, subscribers or policyholders to appear in said court and show cause in the proceedings pending against such person, why he should not be held liable to pay such assessment, and why the commissioner should not have judgment therefor.

5. The commissioner shall cause a notice of such order setting forth a brief summary of the contents thereof: (a) to be published in such manner as shall be directed by the court; and (b) to be inclosed in a sealed envelope, addressed and mailed by registered mail with return receipt requested, postage prepaid, to each of said members whose liability for assessment remains unpaid, at his last known address, at least 20 days before the return day of such order to show cause.

6. On the return day of such order to show cause, (a) if such member shall not appear and serve verified objections on the commissioner, the court shall make an order adjudicating that such member is liable for the amount of such assessment, and that the commissioner may have a judgment against such member therefor; (b) if such member shall appear and serve verified objections upon the commissioner, there shall be a full hearing before the court, and if the court affirms his liability to pay the whole or some part of said assessment, the commissioner may have judgment therefor.

7. A judgment upon any such order, shall have the same force and effect, and may be entered and may be appealed from as if it were a judgment in an original action brought in the court in which the proceeding is pending.

(Amended by Stats. 1970, Ch. 1205.)






ARTICLE 14.2 - California Insurance Guarantee Association

1063

(a) Within 60 days after the original effective date of this article, all insurers, including reciprocal insurers, admitted to transact insurance in this state of any or all of the following classes only in accordance with the provisions of Chapter 1 (commencing with Section 100) of Part 1 of this division: fire (see Section 102), marine (see Section 103), plate glass (see Section 107), liability (see Section 108), workers’ compensation (see Section 109), common carrier liability (see Section 110), boiler and machinery (see Section 111), burglary (see Section 112), sprinkler (see Section 114), team and vehicle (see Section 115), automobile (see Section 116), aircraft (see Section 118), and miscellaneous (see Section 120), shall establish the California Insurance Guarantee Association (the association); provided, however, this article shall not apply to the following classes or kinds of insurance: life and annuity (see Section 101), title (see Section 104), fidelity or surety including fidelity or surety bonds, or any other bonding obligations (see Section 105), disability or health (see Section 106), credit (see Section 113), mortgage guaranty, insolvency or legal (see Section 119), financial guaranty or other forms of insurance offering protection against investment risks (see Section 124), the ocean marine portion of any marine insurance or ocean marine coverage under any insurance policy including the following: the Jones Act (46 U.S.C. Sec. 688), the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. Sec. 901 et seq.), or any other similar federal statutory enactment, or any endorsement or policy affording protection and indemnity coverage, or reinsurance as defined in Section 620, or fraternal fire insurance written by associations organized and operating under Sections 9080 to 9103, inclusive. Any insurer admitted to transact only those classes or kinds of insurance excluded from this article shall not be a member insurer of the association. Each insurer admitted to transact a class of insurance included in this article, including the State Compensation Insurance Fund, as a condition of its authority to transact insurance in this state, shall participate in the association whether established voluntarily or by order of the commissioner after the elapse of 60 days following the original effective date of this article in accordance with rules to be established as provided in this article. It shall be the purpose of the association to provide for each member insurer insolvency insurance as defined in Section 119.5.

(b) The association shall be managed by a board of governors, composed of nine member insurers, each of which shall be appointed by the commissioner to serve initially for terms of one, two, or three years and thereafter for three-year terms so that three terms shall expire each year on December 31, and shall continue in office until his or her successor shall be appointed and qualified. At least five members of the board shall be domestic insurers. At least three of the members shall be stock insurers, and at least three shall be nonstock insurers. The nine members shall be representative, as nearly as possible, of the classes of insurance and of the kinds of insurers covered by this article. In case of a vacancy for any reason on the board, the commissioner shall appoint a member insurer to fill the unexpired term. In addition to the nine member insurers, the membership of the board shall also include one public member appointed by the President pro Tempore of the Senate, one public member appointed by the Speaker of the Assembly, one business member appointed by the commissioner, and one labor member appointed by the commissioner.

(c) The association shall adopt a plan of operations, and any amendments thereto, not inconsistent with the provisions of this article, necessary to assure the fair, reasonable, and equitable manner of administering the association, and to provide for other matters as are necessary or advisable to implement the provisions of this article. The plan of operations and any amendments thereto shall be subject to prior written approval by the commissioner. All members of the association shall adhere to the plan of operation.

(d) If for any reason the association fails to adopt a suitable plan of operation within 90 days following the original effective date of this article, or if at any time thereafter the association fails to adopt suitable amendments to the plan of operation, the commissioner shall after hearing adopt and promulgate reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. These rules shall continue in force until modified by the commissioner after hearing or superseded by a plan of operation, adopted by the association and approved by the commissioner.

(e) In accordance with its plan of operation, the association may designate one or more of its members as a servicing facility, but a member may decline this designation. Each servicing facility shall be reimbursed by the association for all reasonable expenses it incurs and for all payments it makes on behalf of the association. Each servicing facility shall have authority to perform any functions of the association that the board of governors lawfully may delegate to it and to do so on behalf of and in the name of the association. The designation of servicing facilities shall be subject to the approval of the commissioner.

(f) The association shall have authority to borrow funds when necessary to effectuate the provisions of this article, and may provide in its plan of operations for any of the following:

(1) The issuance of notes, bonds, or debentures, or the establishment of a special purpose trust or other entity, solely for the purpose of facilitating a financing.

(2) The securing of that borrowing or those notes, bonds, or debentures by pledging or granting liens or mortgages, or by otherwise encumbering its real or personal property, including, but not limited to, premiums levied under Section 1063.5.

(g) The association, either in its own name or through servicing facilities, may be sued and may use the courts to assert or defend any rights the association may have by virtue of this article as reasonably necessary to fully effectuate the provisions thereof.

(h) The association shall have the right to intervene as a party in any proceeding instituted pursuant to Section 1016 wherein liquidation of a member insurer as defined in Section 1063.1 is sought.

(i) (1) The association shall have an annual audit of its financial condition conducted by an independent certified public accountant. The audit shall be conducted, to the extent possible, in accordance with generally accepted auditing standards (GAAS) and the report of the audit shall be submitted to the commissioner.

(2) The association shall annually audit at least one-third of the service companies retained by the association to adjust claims of insolvent insurers. The audits shall (A) assure that all covered claims are being investigated, adjusted, and paid in accordance with customary industry standards and practices and all applicable statutes, rules, and regulations, and (B) examine the management and supervisory systems overseeing the claims functions. The audits shall be conducted by the association or an independent auditor, provided that the three largest service companies, as measured by the number of claims processed for the association during the previous three fiscal years, shall be audited by an independent auditor at least once every three years. The association shall implement systems to retain independent auditing firms for the purpose of this paragraph, provided that no one firm is designated or utilized as an exclusive provider. Audits conducted pursuant to this paragraph shall be submitted annually to the commissioner for review.

(j) The commissioner shall examine the association to the same extent as, and in accordance with, the requirements of Article 4 (commencing with Section 729) of Chapter 1 of Part 2 of Division 1, which sets forth the examination requirements applicable to admitted insurers. A copy of the examination report shall be filed with the Chairpersons of the Senate and Assembly Committees on Insurance no later than December 31 of the year the report is completed.

(Amended by Stats. 2012, Ch. 786, Sec. 16. Effective January 1, 2013.)



1063.1

As used in this article:

(a) “Member insurer” means an insurer required to be a member of the association in accordance with subdivision (a) of Section 1063, except and to the extent that the insurer is participating in an insolvency program adopted by the United States government.

(b) “Insolvent insurer” means an insurer that was a member insurer of the association, consistent with paragraph (11) of subdivision (c), either at the time the policy was issued or when the insured event occurred, and against which an order of liquidation with a finding of insolvency has been entered by a court of competent jurisdiction, or, in the case of the State Compensation Insurance Fund, if a finding of insolvency is made by a duly enacted legislative measure.

(c) (1) “Covered claims” means the obligations of an insolvent insurer, including the obligation for unearned premiums, that satisfy all of the following requirements:

(A) Imposed by law and within the coverage of an insurance policy of the insolvent insurer.

(B) Which were unpaid by the insolvent insurer.

(C) Which are presented as a claim to the liquidator in the state of domicile of the insolvent insurer or to the association on or before the last date fixed for the filing of claims in the domiciliary liquidating proceedings.

(D) Which were incurred prior to the date coverage under the policy terminated and prior to, on, or within 30 days after the date the liquidator was appointed.

(E) For which the assets of the insolvent insurer are insufficient to discharge in full.

(F) In the case of a policy of workers’ compensation insurance, to provide workers’ compensation benefits under the workers’ compensation law of this state.

(G) In the case of other classes of insurance if the claimant or insured is a resident of this state at the time of the insured occurrence, or the property from which the claim arises is permanently located in this state.

(2) “Covered claims” also includes the obligations assumed by an assuming insurer from a ceding insurer where the assuming insurer subsequently becomes an insolvent insurer if, at the time of the insolvency of the assuming insurer, the ceding insurer is no longer admitted to transact business in this state. Both the assuming insurer and the ceding insurer shall have been member insurers at the time the assumption was made. “Covered claims” under this paragraph shall be required to satisfy the requirements of subparagraphs (A) to (G), inclusive, of paragraph (1), except for the requirement that the claims be against policies of the insolvent insurer. The association shall have a right to recover any deposit, bond, or other assets that may have been required to be posted by the ceding company to the extent of covered claim payments and shall be subrogated to any rights the policyholders may have against the ceding insurer.

(3) “Covered claims” does not include obligations arising from the following:

(A) Life, annuity, health, or disability insurance.

(B) Mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risks.

(C) Fidelity or surety insurance including fidelity or surety bonds, or any other bonding obligations.

(D) Credit insurance.

(E) Title insurance.

(F) Ocean marine insurance or ocean marine coverage under an insurance policy including claims arising from the following: the Jones Act (46 U.S.C. Secs. 30104 and 30105), the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. Sec. 901 et seq.), or any other similar federal statutory enactment, or an endorsement or policy affording protection and indemnity coverage.

(G) Any claims servicing agreement or insurance policy providing retroactive insurance of a known loss or losses, except a special excess workers’ compensation policy issued pursuant to subdivision (c) of Section 3702.8 of the Labor Code that covers all or any part of workers’ compensation liabilities of an employer that is issued, or was previously issued, a certificate of consent to self-insure pursuant to subdivision (b) of Section 3700 of the Labor Code.

(4) “Covered claims” does not include any obligations of the insolvent insurer arising out of any reinsurance contracts, nor any obligations incurred after the expiration date of the insurance policy or after the insurance policy has been replaced by the insured or canceled at the insured’s request, or after the insurance policy has been canceled by the liquidator, nor any obligations to a state or to the federal government.

(5) “Covered claims” does not include any obligations to insurers, insurance pools, or underwriting associations, nor their claims for contribution, indemnity, or subrogation, equitable or otherwise, except as otherwise provided in this chapter.

An insurer, insurance pool, or underwriting association may not maintain, in its own name or in the name of its insured, a claim or legal action against the insured of the insolvent insurer for contribution, indemnity, or by way of subrogation, except insofar as, and to the extent only, that the claim exceeds the policy limits of the insolvent insurer’s policy. In those claims or legal actions, the insured of the insolvent insurer is entitled to a credit or setoff in the amount of the policy limits of the insolvent insurer’s policy, or in the amount of the limits remaining, where those limits have been diminished by the payment of other claims.

(6) “Covered claims,” except in cases involving a claim for workers’ compensation benefits or for unearned premiums, does not include a claim in an amount of one hundred dollars ($100) or less, nor that portion of a claim that is in excess of any applicable limits provided in the insurance policy issued by the insolvent insurer.

(7) “Covered claims” does not include that portion of a claim, other than a claim for workers’ compensation benefits, that is in excess of five hundred thousand dollars ($500,000).

(8) “Covered claims” does not include any amount awarded as punitive or exemplary damages, nor any amount awarded by the Workers’ Compensation Appeals Board pursuant to Section 5814 or 5814.5 of the Labor Code because payment of compensation was unreasonably delayed or refused by the insolvent insurer.

(9) “Covered claims” does not include (A) a claim to the extent it is covered by any other insurance of a class covered by this article available to the claimant or insured or (B) a claim by a person other than the original claimant under the insurance policy in his or her own name, his or her assignee as the person entitled thereto under a premium finance agreement as defined in Section 673 and entered into prior to insolvency, his or her executor, administrator, guardian, or other personal representative or trustee in bankruptcy, and does not include a claim asserted by an assignee or one claiming by right of subrogation, except as otherwise provided in this chapter.

(10) “Covered claims” does not include any obligations arising out of the issuance of an insurance policy written by the separate division of the State Compensation Insurance Fund pursuant to Sections 11802 and 11803.

(11) “Covered claims” does not include any obligations of the insolvent insurer arising from a policy or contract of insurance issued or renewed prior to the insolvent insurer’s admission to transact insurance in the State of California.

(12) “Covered claims” does not include surplus deposits of subscribers as defined in Section 1374.1.

(13) “Covered claims” shall also include obligations arising under an insurance policy written to indemnify a permissibly self-insured employer pursuant to subdivision (b) or (c) of Section 3700 of the Labor Code for its liability to pay workers’ compensation benefits in excess of a specific or aggregate retention. However, for purposes of this article, those claims shall not be considered workers’ compensation claims and therefore are subject to the per-claim limit in paragraph (7), and any payments and expenses related thereto shall be allocated to category (c) for claims other than workers’ compensation, homeowners, and automobile, as provided in Section 1063.5.

These provisions shall apply to obligations arising under a policy as described herein issued to a permissibly self-insured employer or group of self-insured employers pursuant to Section 3700 of the Labor Code and notwithstanding any other provision of this code, those obligations shall be governed by this provision in the event that the Self-Insurers’ Security Fund is ordered to assume the liabilities of a permissibly self-insured employer or group of self-insured employers pursuant to Section 3701.5 of the Labor Code. The provisions of this paragraph apply only to insurance policies written to indemnify a permissibly self-insured employer or group of self-insured employers under subdivision (b) or (c) of Section 3700 of the Labor Code, for its liability to pay workers’ compensation benefits in excess of a specific or aggregate retention, and this paragraph does not apply to special excess workers’ compensation insurance policies unless issued pursuant to authority granted in subdivision (c) of Section 3702.8 of the Labor Code, and as provided for in subparagraph (G) of paragraph (3). In addition, this paragraph does not apply to any claims servicing agreement or insurance policy providing retroactive insurance of a known loss or losses as are excluded in subparagraph (G) of paragraph (3).

Each permissibly self-insured employer or group of self-insured employers, or the Self-Insurers’ Security Fund, shall, to the extent required by the Labor Code, be responsible for paying, adjusting, and defending each claim arising under policies of insurance covered under this section, unless the benefits paid on a claim exceed the specific or aggregate retention, in which case:

(A) If the benefits paid on the claim exceed the specific or aggregate retention, and the policy requires the insurer to defend and adjust the claim, the California Insurance Guarantee Association (CIGA) shall be solely responsible for adjusting and defending the claim, and shall make all payments due under the claim, subject to the limitations and exclusions of this article with regard to covered claims. As to each claim subject to this paragraph, notwithstanding any other provisions of this code or the Labor Code, and regardless of whether the amount paid by CIGA is adequate to discharge a claim obligation, neither the self-insured employer, group of self-insured employers, nor the Self-Insurers’ Security Fund shall have any obligation to pay benefits over and above the specific or aggregate retention, except as provided in this subdivision.

(B) If the benefits paid on the claim exceed the specific or aggregate retention, and the policy does not require the insurer to defend and adjust the claim, the permissibly self-insured employer or group of self-insured employers, or the Self-Insurers’ Security Fund, shall not have any further payment obligations with respect to the claim, but shall continue defending and adjusting the claim, and shall have the right, but not the obligation, in any proceeding to assert all applicable statutory limitations and exclusions as contained in this article with regard to the covered claim. CIGA shall have the right, but not the obligation, to intervene in any proceeding where the self-insured employer, group of self-insured employers, or the Self-Insurers’ Security Fund is defending a claim and shall be permitted to raise the appropriate statutory limitations and exclusions as contained in this article with respect to covered claims. Regardless of whether the self-insured employer or group of self-insured employers, or the Self-Insurers’ Security Fund, asserts the applicable statutory limitations and exclusions, or whether CIGA intervenes in a proceeding, CIGA shall be solely responsible for paying all benefits due on the claim, subject to the exclusions and limitations of this article with respect to covered claims. As to each claim subject to this paragraph, notwithstanding any other provision of the Insurance Code or the Labor Code and regardless of whether the amount paid by CIGA is adequate to discharge a claim obligation, neither the self-insured employer, group of self-insured employers, nor the Self-Insurers’ Security Fund, shall have an obligation to pay benefits over and above the specific or aggregate retention, except as provided in this subdivision.

(C) In the event that the benefits paid on the covered claim exceed the per-claim limit in paragraph (7), the responsibility for paying, adjusting, and defending the claim shall be returned to the permissibly self-insured employer or group of employers, or the Self-Insurers’ Security Fund.

These provisions shall apply to all pending and future insolvencies. For purposes of this paragraph, a pending insolvency is one involving a company that is currently receiving benefits from the guarantee association.

(d) “Admitted to transact insurance in this state” means an insurer possessing a valid certificate of authority issued by the department.

(e) “Affiliate” means a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year next preceding the date the insurer becomes an insolvent insurer.

(f) “Control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control is presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10 percent or more of the voting securities of any other person. This presumption may be rebutted by showing that control does not in fact exist.

(g) “Claimant” means an insured making a first party claim or a person instituting a liability claim. However, no person who is an affiliate of the insolvent insurer may be a claimant.

(h) “Ocean marine insurance” includes marine insurance as defined in Section 103, except for inland marine insurance, as well as any other form of insurance, regardless of the name, label, or marketing designation of the insurance policy, that insures against maritime perils or risks and other related perils or risks, that are usually insured against by traditional marine insurance such as hull and machinery, marine builders’ risks, and marine protection and indemnity. Those perils and risks insured against include, without limitation, loss, damage, or expense or legal liability of the insured arising out of or incident to ownership, operation, chartering, maintenance, use, repair, or construction of a vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death for loss or damage to the property of the insured or another person.

(i) “Unearned premium” means that portion of a premium as calculated by the liquidator that had not been earned because of the cancellation of the insolvent insurer’s policy and is that premium remaining for the unexpired term of the insolvent insurer’s policy. “Unearned premium” does not include any amount sought as return of a premium under a policy providing retroactive insurance of a known loss or return of a premium under a retrospectively rated policy or a policy subject to a contingent surcharge or a policy in which the final determination of the premium cost is computed after expiration of the policy and is calculated on the basis of actual loss experienced during the policy period.

(Amended by Stats. 2013, Ch. 76, Sec. 135. Effective January 1, 2014.)



1063.2

(a) The association shall pay and discharge covered claims and in connection therewith pay for or furnish loss adjustment services and defenses of claimants when required by policy provisions. It may do so either directly by itself or through a servicing facility or through a contract for reinsurance and assumption of liabilities by one or more member insurers or through a contract with the liquidator, upon terms satisfactory to the association and to the liquidator, under which payments on covered claims would be made by the liquidator using funds provided by the association.

(b) The association shall be a party in interest in all proceedings involving a covered claim, and shall have the same rights as the insolvent insurer would have had if not in liquidation, including, but not limited to, the right to: (1) appear, defend, and appeal a claim in a court of competent jurisdiction, (2) receive notice of, investigate, adjust, compromise, settle, and pay a covered claim, and (3) investigate, handle, and deny a noncovered claim. The association shall have no cause of action against the insureds of the insolvent insurer for any sums it has paid out, except as provided by this article.

(c) (1) If damages against uninsured motorists are recoverable by the claimant from his or her own insurer, the applicable limits of the uninsured motorist coverage shall be a credit against a covered claim payable under this article. Any person having a claim that may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured, except that if it is a first-party claim for damage to property with a permanent location, he or she shall seek recovery first from the association of the permanent location of the property, and if it is a workers’ compensation claim, he or she shall seek recovery first from the association of the residence of the claimant. Any recovery under this article shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent. A member insurer may recover in subrogation from the association only one-half of any amount paid by that insurer under uninsured motorist coverage for bodily injury or wrongful death (and nothing for a payment for anything else), in those cases where the injured person insured by such an insurer has proceeded under his or her uninsured motorist coverage on the ground that the tortfeasor is uninsured as a result of the insolvency of his or her liability insurer (an insolvent insurer as defined in this article), provided that the member insurer shall waive all rights of subrogation against the tortfeasor. Any amount paid a claimant in excess of the amount authorized by this section may be recovered by action, or other proceeding, brought by the association.

(2) Any claimant having collision coverage on a loss that is covered by the insolvent company’s liability policy shall first proceed against his or her collision carrier. Neither that claimant nor the collision carrier, if it is a member of the association, shall have the right to sue or continue a suit against the insured of the insolvent insurance company for that collision damage.

(d) The association shall have the right to recover from any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this article the amount of any covered claim and allocated claims expense paid on behalf of that person pursuant to this article.

(e) Any person having a claim or legal right of recovery under any governmental insurance or guaranty program which is also a covered claim, shall be required to first exhaust his or her right under the program. Any amount payable on a covered claim shall be reduced by the amount of any recovery under the program.

(f) “Covered claims” for unearned premium by lenders under insurance premium finance agreements as defined in Section 673 shall be computed as of the earliest cancellation date of the policy pursuant to Section 673.

(g) “Covered claims” shall not include any judgments against or obligations or liabilities of the insolvent insurer or the commissioner, as liquidator, or otherwise resulting from alleged or proven torts, nor shall any default judgment or stipulated judgment against the insolvent insurer, or against the insured of the insolvent insurer, be binding against the association.

(h) “Covered claims” shall not include any loss adjustment expenses, including adjustment fees and expenses, attorney’s fees and expenses, court costs, interest, and bond premiums, incurred prior to the appointment of a liquidator.

(Amended by Stats. 2010, Ch. 328, Sec. 143. Effective January 1, 2011.)



1063.3

To aid in the detection and prevention of member insurer insolvencies:

(a) The board may, upon majority vote, make recommendations to the commissioner on matters pertaining to regulation for solvency.

(b) The board may prepare a report on the history and causes of any member insurer insolvency in which the association was obligated to pay covered claims, based on the information available to the association, and submit that report along with any recommendations resulting therefrom to the commissioner.

(c) The board may request the Self-Insurers’ Security Fund to prepare, and the Self-Insurers’ Security Fund may provide to the board, a report identifying the aggregate amount of liability, including the estimated exposure for every insurance carrier admitted to transact workers’ compensation insurance in this state, under all specific excess workers’ compensation policies in existence for a given period in this state as reported by the private self-insured employers to the Director of Industrial Relations in the annual reports submitted pursuant to Section 3702.2 of the Labor Code.

(Amended by Stats. 2005, Ch. 395, Sec. 2. Effective January 1, 2006.)



1063.4

(a) Insureds entitled to the protection of this article shall cooperate with the association in accordance with their policies in the same manner as they would have been required to cooperate with their insurer if it were not in liquidation and shall be deemed to have assigned to the association any right to make claim against the liquidator for a refund of unearned premium for the period of coverage provided by the association beginning on the date of the order of liquidation to the date of expiration or cancellation.

(b) Any insured or claimant entitled to the benefits of this article who elects to proceed under this article shall be deemed to have assigned to the association his or her rights against the estate of the insolvent insurer.

(Amended by Stats. 1994, Ch. 6, Sec. 6. Effective February 10, 1994.)



1063.5

Each time an insurer becomes insolvent then, to the extent necessary to secure funds for the association for payment of covered claims of that insolvent insurer and also for payment of reasonable costs of adjusting the claims, the association shall collect premium payments from its member insurers sufficient to discharge its obligations. The association shall allocate its claim payments and costs, incurred or estimated to be incurred, to one or more of the following categories: (a) workers’ compensation claims; (b) homeowners’ claims, and automobile claims, which shall include: automobile material damage, automobile liability (both personal injury and death and property damage), medical payments and uninsured motorist claims; and (c) claims other than workers’ compensation, homeowners’, and automobile, as above defined. Separate premium payments shall be required for each category. The premium payments for each category shall be used to pay the claims and costs allocated to that category. The rate of premium charged shall be a uniform percentage of net direct written premium in the preceding calendar year applicable to that category. The rate of premium charges to each member in the appropriate categories shall initially be based on the written premium of each insurer as shown in the latest year’s annual financial statement on file with the commissioner. The initial premium shall be adjusted by applying the same rate of premium charge as initially used to each insurer’s written premium as shown on the annual statement for the second year following the year on which the initial premium charge was based. The difference between the initial premium charge and the adjusted premium charge shall be charged or credited to each member insurer by the association as soon as practical after the filing of the annual statements of the member insurers with the commissioner for the year on which the adjusted premium is based. Any credit due in a specific category to a member insurer as a result of the adjusted premium calculation may be refunded to the member insurer at the discretion of the association if the member insurer has agreed with the commissioner to no longer write insurance in that category but has not withdrawn from the state and surrendered its certificate of authority. However, in the case of an insurer that was a member insurer when the initial premium charge was made and that paid the initial assessment but is no longer a member insurer at the time of the adjusted premium charge by reason of its insolvency or its withdrawal from the state and surrender of its certificate of authority to transact insurance in this state, any credit accruing to that insurer shall be refunded to it by the association. “Net direct written premiums” shall mean the amount of gross premiums, less return premiums, received in that calendar year upon business done in this state, other than premiums received for reinsurance. In cases of a dispute as to the amount of the net direct written premium between the association and one of its members the written decision of the commissioner shall be final. The premium charged to any member insurer for any of the three categories or a category established by the association shall not be more than 2 percent of the net direct premium written in that category in this state by that member per year, starting on January 1, 2003, until December 31, 2007, and thereafter shall be 1 percent per year, until January 1, 2015. Commencing January 1, 2015, the premium charged to any member insurer for any of the three categories or a category established by the association shall not be more than 2 percent of the net direct written premium unless there are bonds outstanding that were issued pursuant to Article 14.25 (commencing with Section 1063.50) or Article 14.26 (commencing with Section 1063.70). If bonds issued pursuant to either article are outstanding, the premium charged to a member insurer for the category for which the bond proceeds are being used to pay claims and expenses shall not be more than 1 percent of the net direct written premium for that category. The association may exempt or defer, in whole or in part, the premium charge of any member insurer, if the premium charge would cause the member insurer’s financial statement to reflect an amount of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. However, during the period of deferment, no dividends shall be paid to shareholders or policyholders by the company whose premium charge was deferred. Deferred premium charges shall be paid when the payment will not reduce capital or surplus below required minimums. These payments shall be credited against future premium charges to those companies receiving larger premium charges by virtue of the deferment. After all covered claims of the insolvent insurer and expenses of administration have been paid, any unused premiums and any reimbursements or claims dividends from the liquidator remaining in any category shall be retained by the association and applied to reduce future premium charges in the appropriate category. However, an insurer which ceases to be a member of the association, other than an insurer that has become insolvent or has withdrawn from the state and has surrendered its certificate of authority following an initial assessment that is entitled to a refund based upon an adjusted assessment as provided above in this section, shall have no right to a refund of any premium previously remitted to the association. The commissioner may suspend or revoke the certificate of authority to transact business in this state of a member insurer which fails to pay a premium when due and after demand has been made.

Interest at a rate equal to the current federal reserve discount rate plus 21/2 percent per annum shall be added to the premium of any member insurer which fails to submit the premium requested by the association within 30 days after the mailing request. However, in no event shall the interest rate exceed the legal maximum.

(Amended by Stats. 2014, Ch. 76, Sec. 1. Effective January 1, 2015.)



1063.6

All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in the state shall, subject to waiver by the association in specific cases involving covered claims and subject to waiver by the commissioner as to matters that are not covered claims, be stayed for 60 days from the date that an order of liquidation or an order of receivership with a finding of insolvency has been entered by a superior court in this state or by a court in the state of domicile of the insurer, and an additional time thereafter as may be determined necessary by the court to permit proper defense or conduct of all pending causes of action by the association or the commissioner, as applicable. The stay as to matters to which the insolvent insurer is a party shall be superseded by and when an injunction or stay order is entered by the court in this state having jurisdiction of the liquidation or the ancillary liquidation.

The liquidator, receiver, or statutory successor of an insolvent member insurer shall permit reasonable access by the association to the insolvent insurer’s records as is necessary for the association to carry out its duties with regard to covered claims. In addition, the liquidator, receiver, or statutory successor shall provide the association with copies of these records upon the reasonable request of the association and at the expense of the association.

(Amended by Stats. 1999, Ch. 83, Sec. 119. Effective January 1, 2000.)



1063.7

When a liquidator, domiciliary or ancillary, is appointed in this state for any member insurer, the liquidator shall promptly give notice of his or her appointment and a brief description of the contents of this article and of the nature and functions of the association by prepaid first-class mail, to: (a) all persons known or reasonably expected to have or be interested in claims against the insurer, at the last known address within this state; (b) all insureds of the insurer, at the last known address within this state, accompanied by a notice of the date of termination of insurance; and (c) the board of governors of the association. Such notice may, but need not be, combined with the notice provided for in Section 1021. In the situations where notice is being provided by an ancillary liquidator, notice is only required to the extent information is available to provide the notice. The ancillary liquidator may also rely on the notice provided by the domiciliary liquidator to satisfy the notice requirements of this section. The liquidator may also require that producers of record of the insurer give prompt written notice of the same information, by first-class mail, to their insureds at the last known address within this state. The liquidator shall also promptly publish such notice in a newspaper of general circulation in the county where the insurer had its principal office in this state not less than once per week, for four weeks, and by publication elsewhere in this state as the court shall direct.

(Amended by Stats. 1994, Ch. 6, Sec. 8. Effective February 10, 1994.)



1063.8

Notwithstanding any other provision of law, the association shall be exempt from all license fees, income, franchise, privilege, property, or occupation taxes levied or assessed by this state, any municipality, county, or other political subdivision of this state. The rules of the commissioner promulgated pursuant to this article may exempt the association from: filing an annual statement, maintaining minimum required capital, paying any fees or reimbursements, or meeting any other requirement or doing any other thing required by this code or other laws relating to insurance.

(Amended by Stats. 1970, Ch. 1205.)



1063.9

(a) The operation of the association shall at all times be subject to the regulation of the commissioner. The commissioner, or any deputy or examiner, or any person whom the commissioner shall appoint, shall have the power of visitation and examination into the affairs of the association and free access to all books, papers, and documents that relate to the business of the association, may summon and qualify witnesses under oath, and may examine officers, agents or employees, or any other person having knowledge of the affairs, transactions, or conditions of the association.

(b) Any member insurer aggrieved by any action or decision of the association may appeal to the commissioner within 30 days after the action or decision of the association and after exhaustion of administrative remedies may seek court relief as provided in Section 12940.

(Amended by Stats. 1970, Ch. 1205.)



1063.10

All orders or decisions of the commissioner made pursuant to Chapter 1347, Statutes of 1969 (of which this article is a part) and the provisions thereof as amended from time to time, shall be subject to judicial review as provided in Section 12940.

(Amended by Stats. 1970, Ch. 1205.)



1063.11

The commissioner may, upon notice and opportunity for all interested parties to be heard, issue such rules, regulations and orders as may be necessary to carry out the provisions of this article. Such rules and regulations shall be adopted, amended or repealed in accordance with Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1969, Ch. 1347.)



1063.12

(a) The association, its member insurers, and its officers, directors, agents or employees of the association, or its member insurers, shall under no circumstances be liable for any sum in excess of the amount of covered claims of the insolvent insurer, as defined under subdivision (c) of Section 1063.1 of this article and the costs of administration and the costs of loss adjustment, investigation and defenses relating to claims thereunder.

(b) Any person or member made a party to any action, suit or proceeding because such person or member served on the board of governors or on a committee or was an officer or employee of the association shall be held harmless and be indemnified by the association against all liability and costs (including the amounts of judgments, settlements, fines or penalties) and expenses incurred in connection with such action, suit or proceeding; provided, however, such indemnification shall not be provided on any matter in which the person or member shall be finally adjudged in any such action, suit or proceeding to have committed a breach of duty involving gross negligence, dishonesty, willful misfeasance or reckless disregard of the responsibilities of his office.

(c) The costs and expenses of such indemnification shall be prorated and paid for by the members in the same manner as provided in the plan of operations for the proration of premiums.

(d) The provisions of this section shall not be construed as creating any right in any third person, and shall be applicable only as between the association and its member insurers and its officers, directors, agents, or employees of the association or its member insurers.

(Amended by Stats. 1979, Ch. 384.)



1063.13

No member insurer of the association shall engage in the unlawful trade practice defined and condemned in subdivision (g) of Section 790.03.

(Added by Stats. 1970, Ch. 1205.)



1063.14

(a) The plan of operation adopted pursuant to subdivision (c) of Section 1063 shall contain provisions whereby each member insurer is required to recoup over a reasonable length of time a sum reasonably calculated to recoup the assessments paid by the member insurer under this article by way of a surcharge on premiums charged for insurance policies to which this article applies. Amounts recouped shall not be considered premiums for any other purpose, including the computation of gross premium tax or agents’ commission.

(b) The amount of any surcharge shall be separately stated on either a billing or policy declaration sent to an insured. The association shall determine the rate of the surcharge and the collection period for each category and these shall be mandatory for all member insurers of the association who write business in those categories. Member insurers who collect surcharges in excess of premiums paid pursuant to Section 1063.5 for an insolvent insurer shall remit the excess to the association as an additional premium within 30 days after the association has determined the amount of the excess recoupment and given notice to the member of that amount. The excess shall be applied to reduce future premium charges in the appropriate category.

(c) The plan of operation may permit a member insurer to omit collection of the surcharge from its insureds when the expense of collecting the surcharge would exceed the amount of the surcharge. However, nothing in this section shall relieve the member insurer of its obligation to recoup the amount of surcharge otherwise collectible.

(Amended by Stats. 1992, Ch. 227, Sec. 4. Effective January 1, 1993.)



1063.145

The statement of the amount of surcharge required to be provided under subdivision (b) of Section 1063.14 shall include a description of, and purpose for, the California Insurance Guarantee Association, as follows:

“Companies writing property and casualty insurance business in California are required to participate in the California Insurance Guarantee Association. If a company becomes insolvent the California Insurance Guarantee Association settles unpaid claims and assesses each insurance company for its fair share.

California law requires all companies to surcharge policies to recover these assessments. If your policy is surcharged, ’CA Surcharge’ with an amount will be displayed on your premium notice.”

(Amended by Stats. 2006, Ch. 538, Sec. 453. Effective January 1, 2007.)



1063.15

In any workers’ compensation matter the association shall have the same period of time within which to act or to exercise a right as is accorded to the insurer by the Labor Code, and those time periods shall be tolled against the association until 45 days after the appointment of a domiciliary or receiver.

(Added by Stats. 1991, Ch. 537, Sec. 2.)



1063.16

The association, to the extent it determines necessary or desirable, may request the department to issue bonds pursuant to Article 14.25 (commencing with Section 1063.50) to provide funds to pay covered claims of insolvent insurers. The association may act as agent of the department to collect premium payments levied by the department on its member insurers. If the association borrows the proceeds of the bonds from the department, the association may assess an additional premium, not to exceed 2 percent of the net direct premium written by the member insurer, to be applied exclusively to the repayment of the loan. The revenue received from the additional premium shall be pledged to the repayment of the loan and shall be used exclusively for that purpose until the bonds have been paid or provision for the payment of them has been made.

(Added by Stats. 1996, Ch. 793, Sec. 1. Effective January 1, 1997.)



1063.17

(a) All meetings of the board of governors of the association and its investment and audit committees shall be open and public, and all persons shall be permitted to attend any meeting of the association except as otherwise provided in subdivision (g). This shall apply to meetings conducted in person and via teleconference. Attendance at telephonically conducted meetings by members of the public shall be made available by the publication by the association in its meeting notices as set forth below of a call-in number and passcode that members of the public may use to participate in the meeting.

(b) As used in this section, “meeting” includes any congregation of a majority of the members of the board of governors or the investment and audit committee, as applicable, at the same time to hear, discuss, or deliberate upon any item that is within the responsibility of the association as set forth in this article or in the association’s plan of operations. Notwithstanding the foregoing, a meeting shall not include any of the following:

(1) Individual contacts or conversations between a member of the board of governors and any other person, including, but not limited to, any employee or official of the association, that do not violate subdivision (c).

(2) The attendance of a majority of the members of the board of governors or a committee at an industry conference or other gathering organized by a person or organization other than the association, provided that a majority of the members do not discuss among themselves any item that is within the responsibility of the association as set forth in this article or in the association’s plan of operations.

(3) The attendance of a majority of the members, the board of governors, or a committee at a purely social or ceremonial occasion, provided that a majority of the members do not discuss among themselves any item that is within the responsibility of the association as set forth in this article or in the association’s plan of operations.

(c) (1) A majority of the members of the board of governors shall not, outside a meeting authorized by this article, use a series of communications of any kind, directly or through intermediaries, to discuss, deliberate, or take action on any item of business that is within the responsibility of the association as set forth in this article or in the association’s plan of operations.

(2) Paragraph (1) shall not be construed as preventing any employee or officer of the association from engaging in separate conversations or communications outside of a meeting authorized by this article with members of the board of governors in order to answer questions or provide information regarding matters within the responsibility of the association, if that person does not communicate to members of the board of governors the comments or position of any other member or members of the board.

(d) All meetings of the association authorized under this article shall comply with the protections and prohibitions contained in Section 202 of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in implementation of that act.

(e) The association shall provide notice of its meetings that are open and public pursuant to subdivision (a). This notice and an agenda of items to be discussed shall be provided at least 10 days in advance of the meeting via the association’s Internet Web site, and the notice shall be published in a newspaper of general circulation in the State of California. In addition, members of the public may request notice by regular mail or by e-mail by making a written request to the association for notice of meetings that are open and public pursuant to subdivision (a). Notice may be waived, or the 10-day period modified with respect to any particular meeting by the board of governors of the association upon request submitted to the commissioner stating the need for a modified notice and exigent circumstances requiring waiver of the notice requirement at least 24 hours in advance of the meeting time set. The approval of the commissioner shall be deemed granted if a written denial of the request for waiver or modification of the notice period is not received at least four hours prior to the commencement of the meeting to be conducted under the modified notice. Notice of a meeting that does not meet the 10-day notice requirement under this subdivision shall be posted on the association’s Internet Web site and provided by e-mail to members of the public who have made a written request for e-mail notice to the association of meetings that are open and public pursuant to subdivision (a). A summary agenda shall be included in each such notice, but members of the board of governors may bring additional items of business to any such meeting.

(f) At any meeting where notice is required pursuant to this section, the association shall reserve time for public comment on the issues addressed at the meeting.

(g) Nothing in this section shall be construed to prohibit the board of governors of the association or its investment and audit committees from holding a closed meeting or a closed session of an open and public meeting to discuss any of the following subjects:

(1) Bond issuances or other matters relating to borrowings of the association.

(2) Matters regarding the detection and prevention of insolvency of members of the association as contemplated by this article.

(3) Nonpublic information received from liquidators, receivers, and regulators regarding members of the association.

(4) Nonpublic information received from the California Liquidation Office.

(5) Proprietary information regarding third-party administrators, vendors that provide products and services in connection with claims administration, or investments made by the association. Proprietary information also includes information which the association and its corresponding out-of-state associations only have access to pursuant to binding contractual confidentiality provisions.

(6) Nonpublic financial information regarding members of the association, including information in support of requests for assessment deferrals.

(7) Statutory interpretations and other advice received from legal counsel to the association, whether in connection with litigation or otherwise.

(8) Appointment, employment, evaluation of performance, or dismissal of any employee or vendor that provides products and services in connection with claims administration of the association.

(9) Deliberations concerning the purchase, sale, exchange, or lease of real or personal property, including investment property.

(10) Matters posing a threat of criminal or terrorist activity against the association, its personnel, or its property.

(11) Covered claims and purported covered claims against the association.

(12) Disputes and purported disputes with or involving members of the association.

(13) Any other matters as permitted by the commissioner under the association’s approved plan, provided such matters may be heard in a closed meeting or a closed session consistent with Section 11126 of the Government Code.

(h) With respect to any closed meeting or session held as permitted by subdivision (g), the association shall do both of the following:

(1) Disclose, prior to the closed meeting or the closed session, the general nature of the item or items to be discussed in the closed session. The disclosure may take the form of a reference to the item or items as they are listed by number or letter on the agenda. In the closed session, the board of governors may consider only those matters covered in its disclosure. After any closed session, the board of governors shall reconvene in open session prior to adjournment and shall make any reports, provide any documentation, or make any other disclosures that may be required consistent with this article. The announcements required to be made in open session pursuant to this subdivision may be made at the location announced in the agenda for the closed session, as long as the public is allowed to be present at that location for the purpose of hearing the announcement.

(2) Provide periodic reports to the commissioner identifying the matters covered in each such closed meeting or session and the provision of subdivision (g) pursuant to which the subject was discussed.

(i) Nothing in this section shall require or authorize the disclosure of names or other information that would constitute an invasion of privacy or otherwise unnecessarily divulge the particular facts concerning the closed session or the disclosure of which is prohibited by state or federal law.

(j) The commissioner or his or her designated representative shall be permitted to attend all meetings of the board of governors and its investment and audit committees, specifically including closed meetings and sessions. Any information discussed in closed meetings or sessions shall be treated by the commissioner and his or her designated representatives as confidential pursuant to the provisions of Section 12919.

(Added by Stats. 2008, Ch. 407, Sec. 1. Effective January 1, 2009.)






ARTICLE 14.25 - Insurance Assessment Bond Fund

1063.50

The California Insurance Guarantee Association is authorized to pay and discharge certain claims of insolvent insurers as defined in Section 1063.1 through the collection of premiums from its members, which amounts are limited by law and take time to assess and collect. If a natural disaster such as a major earthquake or fire were to occur in California, California’s housing stock could be adversely affected and there could be an immediate need for large sums of money to pay covered claims of insolvent insurers. This article provides for the ability of the department to issue bonds to more expeditiously and effectively provide for the payment of covered claims that arise as a result of a natural disaster. The bonds are to be paid from the premiums assessed by the department or by CIGA for those purposes. It is a public purpose and in the best interest of the public health, safety, and general welfare of the residents of this state to provide for the issuance of bonds by the department to pay claimants and policyholders having covered claims against insolvent insurers operating in this state.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.51

(a) The terms “member insurer,” “insolvent insurer,” and “covered claims” have the meanings assigned those terms in Section 1063.1.

(b) “CIGA” means the California Insurance Guarantee Association, established pursuant to Article 14.2 (commencing with Section 1063).

(c) “Commissioner” means the Insurance Commissioner.

(d) “Board” means the board of governors of CIGA.

(e) “Department” means the Department of Insurance.

(f) “Insurance Assessment Bond Fund” is the fund created pursuant to Section 1063.52.

(g) “Insurance assessments” means the premiums collected by the department or by CIGA pursuant to Section 1063.5, 1063.53, or 1063.54.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.52

The Insurance Assessment Bond Fund is hereby created in the State Treasury. Proceeds from the sale of bonds issued pursuant to this article and insurance assessments to repay bonds issued pursuant to this article shall be deposited in the Insurance Assessment Bond Fund.

All money in the fund is hereby continuously appropriated to the department for the exclusive purpose of carrying out the purposes of this part, and, notwithstanding the provisions of Chapter 2 (commencing with Section 12850) of Part 2.5 of Division 3 of Title 2 of the Government Code or the provisions of Article 2 (commencing with Section 13320) of Chapter 3 of Part 3 of Division 3 of Title 2 of the Government Code, or the provisions of Sections 11032 and 11033 of the Government Code, application of the fund shall not be subject to the supervision or budgetary approval of any other officer or division of state government. The department may pledge any or all of the moneys in the fund as security for payment of the principal of, and interest and redemption premiums, if any, on, bonds issued pursuant to this article, and, for that purpose or as necessary or convenient to the accomplishment of any other purpose under this article, may divide the fund into separate accounts.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.53

(a) In the event a natural disaster such as an earthquake or fire results in covered claim obligations currently payable and owed by the association in excess of its capacity to pay from current funds and current premium assessments allowable under Section 1063.5, and upon a declaration of emergency by the Governor or the President of the United States, the board, in its sole discretion, may by resolution request the department to issue bonds pursuant to this article to provide funds for the payment of covered claims and expenses related thereto. Should the bonds be issued, the department shall have the authority to levy upon member insurers insurance assessments in the amount necessary to pay the principal of and interest on the bonds, and to meet other requirements established by agreements relating to the bonds. The department may enter into an agreement with CIGA for CIGA to act as agent for the department to collect the assessments.

The department may assume the obligation to pay the covered claims of insolvent insurers for the purpose of paying the claims with the proceeds of the bonds. The obligation of the department to pay claims shall be a limited obligation payable only out of the proceeds of the bonds. The department shall enter into an agreement with CIGA for CIGA to act as agent of the department to adjust and administer the payment of the claims. Premium payments collected pursuant to this authority may only be used for servicing the bond obligations provided for in this section and may be pledged for that purpose. Premium assessments made pursuant to this section shall also be subject to the surcharge provisions in Sections 1063.14 and 1063.145.

(b) In addition to the premium assessments provided for in this section, the board in its discretion and subject to other obligations of the association, may utilize current funds of the association, premium assessments made under Section 1063.5, and advances or dividends received from the liquidators of insolvent insurers to pay the principal and interest on any bonds issued at the board’s request.

(Amended by Stats. 2004, Ch. 183, Sec. 236. Effective January 1, 2005.)



1063.54

Notwithstanding any other provision of law, the department, in accordance with this article and at the request of the board pursuant to Section 1063.53 may issue bonds in order to provide for the payment of covered claims of insolvent insurers or in order to make loans to CIGA, which moneys CIGA is hereby authorized to borrow, to provide for the payment of covered claims of insolvent insurers. For this purpose, the department or CIGA may levy upon member insurers insurance assessments in the amounts necessary to pay the principal of and interest on the bonds and to meet other requirements established by agreements relating to the bonds. The department shall enter into an agreement with CIGA for CIGA to act as agent for the department to collect the assessments. The department may assume the obligation to pay the covered claims of insolvent insurers for the purpose of paying the claims with the proceeds of the bonds. The obligation of the department to pay claims shall be a limited obligation payable only out of the proceeds of the bonds. The department shall enter into an agreement with CIGA for CIGA to act as agent of the department to adjust and administer the payment of claims. The total bonded indebtedness authorized pursuant to this article shall not exceed the level that can be supported by the revenues dedicated to retiring the bonds.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.55

The bonds shall be authorized by order of the commissioner, shall be in the form, shall bear the date or dates, and shall mature at the time or times as the order or the indenture authorized by the order may provide, except that no bond shall mature more than 20 years from the date of its issue. The bonds may be issued as serial bonds or as term bonds, or as a combination thereof, and, notwithstanding any other provision of law, the amount of principal of, or interest on, bonds maturing at each date of maturity need not be equal. The bonds shall bear interest at the rate or rates, variable or fixed or a combination thereof, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment at the place or places within or without the state, be subject to the terms of redemption, and contain the terms and conditions as the order or indenture may provide. The bonds shall be sold at public or private sale by the Treasurer at, above, or below the principal amount thereof, on the terms and conditions and for the consideration in the medium of payment that the Treasurer shall determine prior to the sale.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.56

Upon receipt of an order of the commissioner authorizing the issuance of bonds, the Treasurer shall provide for their preparation in accordance with the order. The bonds authorized to be issued shall be sold by the Treasurer, at public sale or at private sale, as directed by the order. In the case of a public sale, (a) the bonds shall be sold by the Treasurer at such times as may be fixed by him or her, and upon such notice as he or she may deem to be advisable, upon sealed bids, to the bidder whose bid will result in the lowest net interest cost on account of the bonds, and (b) if no bids are received, or if the Treasurer determines that the bids are not satisfactory, the Treasurer may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.57

The department may provide for the issuance of refunding bonds for the purpose of refunding any bonds then outstanding which have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of those bonds. The issuance of the obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the department in respect of the same shall be governed by the provisions of this article that relate to the issuance of bonds, insofar as those provisions may be appropriate therefor.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.58

Refunding bonds issued as provided in Section 1063.57 may be sold, or exchanged for outstanding bonds issued under this article and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of the outstanding bonds. Pending the application of the proceeds of the refunding bonds, with any other available moneys, (a) to the payment of the principal, accrued interest, and any redemption premium on the bonds being refunded, (b) to the payment of any interest on those refunding bonds, or (c) to any expenses incurred in connection with the refunding, the proceeds may be invested in obligations permitted under the bond resolution authorizing the issuance of refunding bonds.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.59

The Treasurer or any other person executing the notes or bonds shall not be subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.60

The department may issue negotiable bond anticipation notes and may refund those notes from time to time. Bond anticipation notes may be paid from the proceeds of sale of the bonds of the department in anticipation of which they were issued. Bond anticipation notes and agreements relating thereto and the order or orders authorizing those notes and agreements may contain any provisions, conditions, or limitations that a bond, agreement relating thereto, or bond order of the department may contain.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.61

The state does hereby pledge to and agree with the holders of any bonds issued under this article that the state will not limit or alter the rights hereby vested in the department to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights and remedies of those holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of those holders, are fully met and discharged. The department is authorized to include this pledge and agreement of the state in any agreement with the holders of the notes or bonds.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.62

Bonds issued under this article shall be legal investments in which all public officers and public bodies of this state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking institutions, including savings and loan associations, building and loan associations, trust companies, savings banks and savings associations, investment companies and other persons carrying on a banking business, all administrators, guardians, conservators, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The bonds may be used by those private financial institutions, persons, or associations as security for public deposits. The bonds are also hereby made securities which may properly and legally be deposited with and received by all public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law, including deposits to secure public funds.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.63

All or any part of the revenues from the insurance assessments or from loan repayments by CIGA may be pledged by the department to secure the repayment of any bonds issued under this article and to pay costs incurred in the issuance or administration of the bonds. Any pledge made to secure the bonds shall be valid and binding from the time the pledge is made. The revenues pledged and thereafter received by the department or by any trustee, depository or custodian shall be deposited in a separate account and shall be immediately subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the department, CIGA, or the trustee, depository, or custodian, irrespective of whether the parties have notice thereof. The indenture or agreement by which the pledge is created need not be recorded. All of those insurance assessments, to the extent so pledged, are hereby continuously appropriated for that purpose.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.64

The department and CIGA are each authorized to enter into those contracts or agreements with those banks, insurers, or other financial institutions that it determines are necessary or desirable to improve the security and marketability of the bonds issued under this article. Those contracts or agreements may contain an obligation to reimburse, with interest, any of those banks, insurers, or other financial institutions for advances used to pay the purchase price of, or principal or interest on, the bonds. Any such reimbursement obligation shall be payable solely from, and may be secured by a pledge of, the revenues derived from the insurance assessments levied for that purpose or from loan repayments by CIGA.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.65

The bonds shall not be, and shall state on their face that they are not, general obligations of the department or of the state or any political subdivision thereof, but are limited obligations of the state.

Bonds issued under the provisions of this article shall not be deemed to constitute a debt or liability or general obligation of the state or any political subdivision thereof other than as provided in this article and shall be payable solely from funds herein provided therefor. All of the bonds and any prospectus or other printed representation of the department concerning the bonds shall contain on the face thereof a statement to the following effect: “Neither the faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of, or interest on, this bond.”

The issuance of bonds under the provisions of this article shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.66

Bonds issued by the department pursuant to this article, their transfer and the income therefrom, shall be free from taxation of every kind by the state and every city or county or other political subdivision of the state, except inheritance and gift taxes.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.67

The department is authorized and empowered to employ financial consultants, advisers, legal counsel, and accountants as may be necessary in its judgment in connection with the issuance and sale of any bonds or other obligations of the department. Payment for these services may be made out of the proceeds of the sale of the bonds or other obligations. The department may delegate to the Treasurer the employment of those professionals.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)



1063.68

The provisions of Section 10295 and Sections 10335 to 10382, inclusive, of the Public Contract Code shall not apply to agreements entered into by the department or Treasurer in connection with the obtaining of financing.

(Added by Stats. 1996, Ch. 793, Sec. 2. Effective January 1, 1997.)






ARTICLE 14.26 - Workers’ Compensation Bond Fund

1063.70

The California Insurance Guarantee Association is authorized to pay and discharge certain claims of insolvent insurers as defined in Section 1063.1 through the collection of premiums from its members, which amounts are limited by law and take time to assess and collect. This article provides for the ability of CIGA to request the issuance of bonds by the California Infrastructure and Economic Development Bank pursuant to Article 8 (commencing with Section 63049.6) of Chapter 2 of Division 1 of Title 6.7 of the Government Code to more expeditiously and effectively provide for the payment of covered claims that arise as a result of the insolvencies of insurance companies providing workers’ compensation insurance. The bonds are to be paid from the special bond assessments assessed by CIGA for those purposes and the other funds provided pursuant to Section 1063.74. Special bond assessments to repay bonds issued for payment of workers compensation benefits shall be assessed, to the extent necessary, for the claims category. It is a public purpose and in the best interest of the public health, safety, and general welfare of the residents of this state to provide for the issuance of bonds to pay claimants and policyholders having covered claims against insolvent insurers operating in this state.

(Added by Stats. 2003, Ch. 635, Sec. 7. Effective January 1, 2004.)



1063.71

(a) The terms “member insurer,” “insolvent insurer,” and “covered claims” have the meanings assigned those terms in Section 1063.1.

(b) The terms “CIGA,” “commissioner,” “board,” and “department” have the meanings assigned those terms in Section 1063.51.

(c) “Bank” means the California Infrastructure and Economic Development Bank created pursuant to Article 1 (commencing with Section 63020) of Chapter 2, Division 1 of Title 6.7 of the Government Code.

(d) “Bonds” means bonds issued by the Bank pursuant to Article 8 (commencing with Section 63049.6) of Chapter 2 of Division 1 of Title 6.7 of the Government Code to provide funds for the payment of the covered claims and the adjusting and defense expenses relating to those claims that are issued at the request of the board pursuant to Section 1063.73.

(e) “Collateral” means the special bond assessments, the right of CIGA to be paid the special bond assessments, all revenues therefrom, the separate account of the Workers’ Comp Bond Fund into which special bond assessments are deposited, and the proceeds thereof.

(f) “Special bond assessment” means the premiums collected by CIGA pursuant to Section 1063.74.

(g) “Workers’ Comp Bond Fund” means the fund created pursuant to Section 1063.72.

(Added by Stats. 2003, Ch. 635, Sec. 7. Effective January 1, 2004.)



1063.72

The Workers’ Comp Bond Fund is hereby created. Proceeds from the sale of bonds shall be deposited in a separate account in the Workers’ Comp Bond Fund. Only CIGA, and with respect to payment of the bonds, the trustee for the bonds, shall have the ability to authorize disbursements from the separate account. Special bond assessments shall be deposited in a separate account in the Workers’ Comp Bond Fund and shall not be commingled with any other moneys. Only the trustee for the bonds shall have the ability to authorize disbursements from this separate account, and CIGA shall have no right or authority to authorize disbursements from this separate account. The Workers’ Comp Bond Fund shall be maintained with the trustee for the bonds. Following payment or provision for payment of the bonds, amounts in the Workers’ Comp Bond Fund shall be transferred to the fund that is designated in the indenture. All money in the Workers’ Comp Bond Fund and all special bond assessments shall be used by CIGA for the exclusive purpose of carrying out the purposes of this part, and, notwithstanding any other provisions of law, the Workers’ Comp Bond Fund shall not be a state fund, shall not be subject to the rules or procedures of any fund in the State Treasury, and application of the fund shall not be subject to the supervision or budgetary approval of any officer or division of state government. CIGA and the trustee for the bonds may as necessary or convenient to the accomplishment of any other purpose under this article, divide the fund into separate accounts.

(Added by Stats. 2003, Ch. 635, Sec. 7. Effective January 1, 2004.)



1063.73

In the event CIGA determines that the insolvency of one or more member insurers providing workers’ compensation insurance will result in covered claim obligations for workers’ compensation claims in excess of CIGA’s capacity to pay from current funds, the board, in its sole discretion, may by resolution request the Bank to issue bonds pursuant to Article 8 (commencing with Section 63049.6) of Chapter 2 of Division 1 of Title 6.7 of the Government Code to provide funds for the payment of the covered claims and the adjusting and defense expenses relating to those claims. Notwithstanding any other provision of law, CIGA is hereby authorized to borrow proceeds of the bonds to provide for those purposes. CIGA may request the Bank to issue bonds pursuant to Article 8 (commencing with Section 63049.6) of Chapter 2 of Division 1 of Title 6.7 of the Government Code. CIGA shall provide the commissioner with a copy of the request and the commissioner may, within 30 days of receipt of the request, modify, cancel, or require a delay in the requested issuance. The proceeds of bonds issued for workers’ compensation benefits may be used by CIGA to reimburse funds advanced or temporarily loaned from other categories to fund workers’ compensation claims.

(Added by Stats. 2003, Ch. 635, Sec. 7. Effective January 1, 2004.)



1063.74

(a) Notwithstanding any other limits on assessments, CIGA shall have the authority to levy upon member insurers special bond assessments in the amount necessary to pay the principal of and interest on the bonds, and to meet other requirements established by agreements relating to the bonds. The assessments shall be collected only from the member insurers providing workers’ compensation insurance, in the same manner as separate premium payments are used to pay the claims and costs allocated to that category pursuant to Section 1063.5. Special bond assessments made pursuant to this section shall also be subject to the surcharge provisions in Sections 1063.14 and 1063.145.

(b) Notwithstanding any other law, after all bonds issued pursuant to this article have been redeemed, no further initial special bond assessments shall be levied or made. Any premium adjustments called for and described in Section 1063.5, as applied to special bond assessments initially charged, shall continue to be made and determined. Any credits or charges that result from the premium adjustments on the special bond assessments shall be credited or charged to the assessments called for and described in Section 1063.5.

(c) In addition to the special bond assessments provided for in this section, the board in its discretion and subject to other obligations of the association, may utilize current funds of CIGA, premium assessments made under Section 1063.5, and advances or dividends received from the liquidators of insolvent insurers to pay the principal and interest on any bonds issued at the board’s request and shall utilize, to the extent feasible, the recoveries from the liquidators of the estates of insolvent workers’ compensation carriers to pay bonds issued at the board’s request to fund workers’ compensation claims.

(Amended by Stats. 2014, Ch. 76, Sec. 2. Effective January 1, 2015.)



1063.75

Any bonds issued to provide funds for covered claim obligations for workers’ compensation claims shall be issued prior to January 1, 2023, in an aggregate principal amount outstanding at any one time not to exceed one billion five hundred million dollars ($1,500,000,000), and any bonds issued or issued to refund bonds shall not have a final maturity exceeding 20 years from the date of issuance. The bonds shall be issued at the request of CIGA, shall be in the form, shall bear the date or dates, and shall mature at the time or times as the indenture authorized by the request may provide. The bonds may be issued in one or more series, as serial bonds or as term bonds, or as a combination thereof, and, notwithstanding any other provision of law, the amount of principal of, or interest on, bonds maturing at each date of maturity need not be equal. The bonds shall bear interest at the rate or rates, variable or fixed or a combination thereof, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment at the place or places within or without the state, be subject to the terms of redemption, contain the terms and conditions, and be secured by the covenants as the indenture may provide. The indenture may provide for the proceeds of the bonds and funds securing the bonds to be invested in any securities and investments, including investment agreements, as specified therein. CIGA may enter into or authorize any ancillary obligations or derivative agreements as it determines necessary or desirable to manage interest rate risk or security features related to the bonds. The bonds shall be sold at public or private sale by the Treasurer at, above, or below the principal amount thereof, on the terms and conditions and for the consideration in the medium of payment that the Treasurer shall determine prior to the sale.

(Amended by Stats. 2011, Ch. 426, Sec. 3. Effective January 1, 2012.)



1063.76

(a) The collateral shall be used solely for the purpose of paying the principal and redemption price of, and interest on, the bonds and any amounts owing by CIGA under contracts entered into pursuant to Section 1063.77, and shall not be used for any other purpose. Member insurers shall pay the special bond assessments directly to the trustee for the bonds. Any collateral in the possession of CIGA shall be held by CIGA in trust for the benefit of the trustee for the bonds.

(b) Upon the issuance of the first bond, the collateral shall be subject to a first priority statutory lien in favor of the trustee for the bonds, for the benefit of the holders of the bonds and the parties to the contracts entered into pursuant to Section 1063.77, to secure the payment of the principal and redemption price of, and interest on, the bonds and any amounts owing by CIGA under contracts entered into pursuant to Section 1063.77. This lien shall arise by operation of law automatically without any action on the part of CIGA, the bank, or any other person. This lien is a continuous lien on all collateral effective from the time the first bond is issued, whether or not a particular item of collateral exists at the time of the issuance. From the time the first bond is issued, this lien shall be valid, effective, prior, perfected, binding, and enforceable against CIGA, its successors, purchasers of the collateral, creditors, and all others asserting rights in the collateral, irrespective of whether those parties have notice of the lien and without the need for any physical delivery, recordation, filing, or further act. Upon default in the payment of the principal or redemption price of, or interest on, the bonds, or any amounts owing by CIGA under contracts entered into pursuant to Section 1063.77, the trustee for the bonds shall be entitled to foreclose or otherwise enforce this lien on the collateral.

(c) No person acting under any provision of law or principle of equity shall be permitted in any way to impede or in any manner interfere with (1) the full and timely payment of the principal and redemption price of, and interest on, the bonds and any amounts owing by CIGA under contracts entered into pursuant to Section 1063.77, or (2) the statutory lien created by this section and the full and timely application of the collateral to the payment of the principal and redemption price of, and interest on, the bonds and any amounts owing by CIGA under contracts entered into pursuant to Section 1063.77.

(d) None of the collateral shall be subject to garnishment, levy, execution, attachment, or other process, writ (including writ of mandate), or remedy in connection with the assertion or enforcement of any debt, claim, settlement, or judgment against the state, the department, the commissioner, the bank, CIGA, or the board, nor shall any of the collateral be subject to the claims of any creditor of the state, the department, the commissioner, the bank, CIGA, or the board. This paragraph shall not limit the rights or remedies of the trustee for the bonds, the holders of the bonds, or the parties to contracts entered into pursuant to Section 1063.77.

(e) As long as any bond is outstanding, CIGA shall not be subject to Article 14 (commencing with Section 1010) or Article 14.3 (commencing with Section 1064.1) of Chapter 1 of Part 2 of Division 1 of the Insurance Code.

(Added by Stats. 2003, Ch. 635, Sec. 7. Effective January 1, 2004.)



1063.77

CIGA is authorized to enter into those contracts or agreements with those banks, insurers, or other financial institutions or parties that it determines are necessary or desirable to improve the security and marketability of, or to manage interest rates or other risks associated with, the bonds issued pursuant to Article 8 (commencing with Section 63049.6) of Chapter 2 of Division 1 of Title 6.7 of the Government Code. Those contracts or agreements may contain an obligation to reimburse, with interest, any of those banks, insurers, or other financial institutions or parties for advances used to pay the purchase price of, or principal or interest on, the bonds or other obligations.

(Added by Stats. 2003, Ch. 635, Sec. 7. Effective January 1, 2004.)






ARTICLE 14.3 - Uniform Liquidation Act

1064.1

For the purposes of this act:

(a) “Insurer” means any person subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization, or conservation by the commissioner or the equivalent insurance supervisory official of another state.

(b) “Delinquency proceeding” means any proceeding commenced against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving that insurer.

(c) “Foreign country” means territory not in any state.

(d) “Domiciliary state” means the state in which an insurer is incorporated or organized, or, in the case of an insurer incorporated or organized in a foreign country, the state in which the insurer, having become authorized to do business in the state, has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States; and any such insurer is deemed to be domiciled in such state.

(e) “Ancillary state” means any state other than a domiciliary state.

(f) “Reciprocal state” means any state other than this state in which in substance and effect the provisions of this act are in force, including the provisions requiring that the commissioner or equivalent insurance supervisory official be the receiver of a delinquent insurer. A “reciprocal state” includes any state also which has, through its commissioner or equivalent supervisory official, entered into a binding and enforceable written agreement with the commissioner of this state which provides that (1) a commissioner or equivalent supervisory official is required to be the receiver of a delinquent insurer; (2) title to assets of the delinquent insurer shall vest in the domiciliary receiver, as of the date of any court order appointing him or her as receiver, and he or she shall have the same rights to recover those assets as provided under subdivision (b) of Section 1064.3; (3) nondomiciliary creditors may file and prove their claims before ancillary receivers; (4) the laws of the domiciliary state of the delinquent insurer shall be applied uniformly to residents and nonresidents in the allowance of preference of claims, except for claims to special deposits created under the laws of the domiciliary state; (5) preferences (including attachments, garnishments, and liens) for creditors with advance information shall be prevented; and (6) the domiciliary receiver may sue in the reciprocal state to recover any assets of a delinquent insurer to which he or she may be entitled under the law.

(g) “General assets” means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or limited class or classes of persons, and as to such specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States, shall be deemed general assets.

(h) “Preferred claim” means any claim with respect to which the law of a state accords priority of payment from the general assets of the insurer.

(i) “Special deposit claim” means any claim secured by a deposit made for the security or benefit of a limited class or classes of persons, but not including any general assets.

(j) “Secured claim” means any claim secured by mortgage, trust, deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims, which more than four months prior to the commencement of delinquency proceedings in the state of the insurer’s domicile, have become liens upon specific assets by reason of judicial process.

(k) “Receiver” means receiver, liquidator, rehabilitator, or conservator as the context may require.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.2

(a) Whenever under the laws of this state a receiver is to be appointed in delinquency proceedings for an insurer domiciled in this state, the court shall appoint the commissioner as receiver. Upon the appointment, the court shall direct the receiver forthwith to take possession of the assets of the insurer and to administer them under the orders of the court.

(b) The domiciliary receiver and his or her successors in office shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer wherever located, as of the date of the order of his or her appointment, and he or she shall have the right to recover the same and reduce them to possession; except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are prescribed in this article for ancillary receivers appointed in this state as to assets located in this state. The filing or recording of the order appointing the receiver or certified copy thereof, in the office where instruments affecting title to property are required to be filed or recorded shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded. The domiciliary receiver shall be responsible on his or her official bond for the proper administration of all assets coming into his or her possession or control.

(c) Upon taking possession of the assets of a delinquent insurer the domiciliary receiver shall, subject to the direction of the court, and in accordance with those procedures that the receiver may petition the court to establish, immediately proceed to conduct the business of the insurer or to take the steps authorized by the laws of this state for the purpose of liquidating, rehabilitating, reorganizing, or conserving the affairs of the insurer. In connection with delinquency proceedings, he or she may appoint one or more special deputy commissioners to act for him or her, and may employ clerks and assistants as he or she deems necessary. The compensation of the special deputies, clerks, or assistants and all expenses of taking possession of the delinquent insurer and of conducting the delinquency proceedings shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer. Within the limits of the duties imposed upon them, special deputies shall possess all the powers given to them, and, in the exercise of those powers, shall be subject to all of the duties imposed upon the receiver with respect to delinquency proceedings.

(Amended by Stats. 1995, Ch. 893, Sec. 3. Effective January 1, 1996.)



1064.3

(a) Whenever under the laws of this state an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the commissioner as ancillary receiver. The commissioner shall file an application requesting the appointment (1) if he or she finds that there are sufficient assets of that insurer located in this state, or that there are sufficient persons residing in this state having claims against that insurer, to justify the appointment of an ancillary receiver, or (2) if 10 or more persons resident in this state having claims against that insurer file an application with the commissioner requesting the appointment of an ancillary receiver.

(b) The domiciliary receiver of an insurer domiciled in a reciprocal state, shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer located in this state, and he or she shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this state. He or she shall also be entitled to recover the other assets of the insurer located in this state except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall, during the ancillary receivership proceedings, have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. All remaining assets shall be promptly transferred to the domiciliary receiver. Subject to the foregoing provisions, the ancillary receiver and his or her deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets, as a receiver of an insurer domiciled in this state.

(c) Notwithstanding any other provision of this article, in any ancillary receivership proceeding in this state against an insurer domiciled in a reciprocal state, assets located in this state which comprise all or part of any deposit by that insurer under the laws of that reciprocal state for the benefit and security of beneficiaries of awards of workers’ compensation against insurers shall be returned promptly to the domiciliary receiver, if he or she so requests, without deduction of any amounts to satisfy claims of policyholders and creditors.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.4

(a) In a delinquency proceeding begun in this state against an insurer domiciled in this state, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any in their respective states, or with the domiciliary receiver. All claims shall be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

(b) Controverted claims belonging to claimants residing in reciprocal states may either (1) be proved in this state as provided by law, or (2), if ancillary proceedings have been commenced in those reciprocal states, be proved in those proceedings. In the event a claimant elects to prove his or her claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in Section 1064.5 with respect to ancillary proceedings in this state, the final allowance of such claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.5

(a) In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this state may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver. All such claims shall be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceeding.

(b) Controverted claims belonging to claimants residing in this state may either (1) be proved in the domiciliary state as provided by the laws of that state, or (2), if ancillary proceedings have been commenced in this state, be proved in those proceedings. In the event that any such claimant elects to prove his or her claim in this state, he or she shall file his or her claim with the ancillary receiver in the manner provided by the law of this state for the proving of claims against insurers domiciled in this state, and he or she shall give notice in writing to the receiver in the domiciliary state, either by registered mail or by personal service at least 40 days prior to the date set for hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any. If the domiciliary receiver, within 30 days after the giving of notice, shall give notice in writing to the ancillary receiver and to the claimant, either by registered mail or by personal service, of his or her intention to contest that claim, he or she shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.6

(a) In a delinquency proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this state. All such claims, whether owing to residents or nonresidents, shall be given equal priority of payment from general assets regardless of where such assets are located.

(b) In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.7

The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but, unless applicable law provides otherwise, the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.8

The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his or her security and file his or her claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this article, or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, that amount shall be conclusive; otherwise the amount shall be determined in the delinquency proceeding in the domiciliary state.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.9

During the pendency of delinquency proceedings in this or any reciprocal state, no action or proceeding in the nature of an attachment, garnishment, or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within four months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.10

The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of that insurer to which he or she may be entitled under the laws of this state.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.11

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.

(Added by Stats. 1988, Ch. 1466, Sec. 1.)



1064.12

(a) This article may be referred to as the “Uniform Insurers Rehabilitation Act.”

(b) The Uniform Insurers Rehabilitation Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it. To the extent that its provisions, when applicable, conflict with Article 14 (commencing with Section 1010), the provisions of this article shall control. The provisions of Article 14 (commencing with Section 1010) not in conflict with this article shall be unaffected by it.

(c) This article does not apply in regard to insurers domiciled in any state that is not a reciprocal state, and to any insurer domiciled in a reciprocal state before that state appoints a domiciliary receiver for the insurer. All those insurers shall be governed by Article 14 (commencing with Section 1010). If a domiciliary receiver is appointed in a reciprocal state while a receivership is proceeding under Article 14 (commencing with Section 1010), the receiver under that article shall thereafter act as ancillary receiver under Section 1064.3.

(d) This article shall not apply to the State Compensation Insurance Fund.

(Amended by Stats. 2006, Ch. 740, Sec. 4.2. Effective January 1, 2007.)



1064.13

(a) Upon receipt of a notice of liquidation the commissioner shall cease imposing, billing or collecting fees and assessments against the subject company pursuant to this code.

(b) Upon receipt of a notice of conservation or administrative supervision the commissioner may cease to impose, bill, or collect fees against the subject company pursuant to this code. Following the date the order has been lifted the commissioner may once again impose, bill, or collect fees against the subject company.

(c) Upon receipt of a notice of liquidation all outstanding invoices, billings or assessments pursuant to this code prior to the date of the notice shall be cancelled.

(d) Upon issuance of a notice of conservation or administrative supervision, outstanding amounts due from the subject company imposed prior to the date of the conservation or administrative supervision, may be held in abeyance and remain unpaid until the conservation or administrative supervision is terminated. Late filing fees accrued pursuant to Section 12995 of this code shall not be imposed.

(e) If it is determined that an insurer is in any of the conditions enumerated in Section 1011, and it is determined that all available funds are needed to pay policyholders, the commissioner may suspend the imposition of fees or assessments until the condition of the insurer has improved to the extent where payment of fees or assessments will not harm policyholders.

(Added by Stats. 2006, Ch. 740, Sec. 4.4. Effective January 1, 2007.)






ARTICLE 14.5 - Stop Order Power of the Commissioner

1065.1

Whenever the commissioner has reasonable cause to believe, and determines, after a public hearing, that any person specified in Section 1010 is conducting its business and affairs in such a manner as to threaten to render it insolvent, or that it is in a hazardous condition, or is conducting its business and affairs in a manner which is hazardous to its policyholders, creditors or the public, or that it has committed or engaged in, or is committing or engaging in, any act, practice, or transaction which under any provision of this code would constitute ground rendering the person subject to conservation or liquidation proceedings, he may make and serve upon the person such order or orders as shall be reasonably necessary to correct, eliminate or remedy such conduct, condition or ground.

The commissioner shall serve notice of any hearing required by this article upon the person, stating the time and place therefor, and the conduct, condition or ground upon which the commissioner would make his order. The hearing shall occur not less than 20 nor more than 30 days after notice is served upon the person.

(Added by Stats. 1965, Ch. 1579.)



1065.2

(a) Whenever it appears to the commissioner that any conduct, condition or ground set forth in Section 1065.1 exists, and that irreparable loss and injury to the property and business of a person specified in Section 1010 has occurred or may occur unless the commissioner acts immediately, the commissioner may, without notice, and before hearing, issue and cause to be served upon such person an order requiring such person to forthwith cease and desist from engaging further in the acts, practices or transactions which are causing such conduct, condition or ground to exist.

(b) At the same time an order is served pursuant to subdivision (a) of this section, the commissioner shall issue and also serve upon the person a notice of hearing to be held at a time and place fixed therein which shall not be less than 20 or more than 30 days after the service thereof. The notice shall contain a statement of the conduct, condition or ground which the commissioner deems violative of the provisions of Section 1065.1.

(c) At any time prior to the commencement of a hearing as provided in Section 1065.1 or subdivision (b) of this section, the person may waive the hearing and have judicial review of the order by means of any remedy afforded by law without first exhausting administrative remedies or procedures.

(Added by Stats. 1965, Ch. 1579.)



1065.3

If, after hearing as provided by Section 1065.1 or subdivision (b) of Section 1065.2, any of the statements as to conduct, conditions, or grounds in the notice are found to be true, the commissioner shall make an order or orders as may be reasonably necessary to correct, eliminate, or remedy the conduct, conditions, or grounds. As part of the order or orders, the commissioner may also order the person to whom the order is directed to fully reimburse the commissioner for the commissioner’s costs in investigating, examining, and prosecuting the matter. An order of reimbursement shall be enforced as provided in Section 1065.5.

(Amended by Stats. 1999, Ch. 782, Sec. 1. Effective January 1, 2000.)



1065.4

Any person subject to an order or proceeding pursuant to this article shall be entitled to judicial review of the order or proceeding by means of any remedy afforded by law. Proceedings for judicial review shall be commenced within 60 days from the making and service of any order issued pursuant to Sections 1065.1 or 1065.3.

(Added by Stats. 1965, Ch. 1579.)



1065.5

If any person violates or fails to comply with any order of the commissioner or any part thereof which as to such person has become final and is still in effect, the commissioner may, after a hearing, notice of which shall be given in accordance with the provisions of Section 1065.1, at which it is determined that a violation of such order has been committed, further order that:

(a) Such person shall forfeit and pay to the State of California a sum not to exceed one hundred dollars ($100) per day for each and every day that such violation or failure to comply shall continue, but in no event to exceed a maximum amount of five thousand dollars ($5,000). Such liability shall be enforced in an action brought in any court of competent jurisdiction by the commissioner in the name of the people of the State of California; and that

(b) Proceedings be commenced to revoke or suspend any license or certificate of authority held by such person under this code, in accordance with the procedures provided therefor.

(Added by Stats. 1965, Ch. 1579.)



1065.6

The powers vested in the commissioner by this article shall be additional to any and all other powers and remedies vested in the commissioner by law, and nothing herein shall be construed as requiring that the commissioner shall employ the powers conferred herein instead of or as a condition precedent to the exercise of any other power or remedy vested in the commissioner.

(Added by Stats. 1965, Ch. 1579.)



1065.7

Any order or notice of the commissioner hereunder may be served on any person, in the same manner and with the same effect as provided for in civil actions in a superior court of this state.

(Added by Stats. 1965, Ch. 1579.)






ARTICLE 14.7 - California Life and Health Insurance Guarantee Association

1067

This article shall be known and may be cited as the California Life and Health Insurance Guarantee Association Act.

(Repealed and added by Stats. 1993, Ch. 974, Sec. 1.7. Effective January 1, 1994.)



1067.01

(a) The purpose of this article is to protect, subject to certain limitations, the persons specified in Section 1067.02 against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in Section 1067.02, because of the impairment or insolvency of the member insurer that issued the policies or contracts.

(b) To provide this protection, an association of insurers is created to pay benefits and to continue coverages as limited herein, and members of the association are subject to assessment to provide funds to carry out the purposes of this article.

(Repealed and added by Stats. 1993, Ch. 974, Sec. 1.7. Effective January 1, 1994.)



1067.02

(a) This article shall provide coverage for the policies and contracts specified in subdivision (b) to all of the following:

(1) To persons who, regardless of where they reside (except for nonresident certificate holders under group policies or contracts), are the beneficiaries, assignees, or payees of the persons covered under paragraph (2).

(2) To persons who are owners of or certificate holders under the policies or contracts, other than structured settlement annuities, and in each case who either:

(A) Are residents of this state.

(B) Are not residents, but only under all of the following conditions:

(i) The insurer that issued the policies or contracts is domiciled in this state.

(ii) The states in which the persons reside have associations similar to the association created by this article.

(iii) The persons are not eligible for coverage by the association in their resident state due to the fact that the insurer was not licensed in that state at the time specified in that state’s guaranty association law.

(3) For structured settlement annuities specified in subdivision (b), paragraphs (1) and (2) of this subdivision shall not apply, and this article shall, except as provided in paragraphs (4) and (5) of this subdivision, provide coverage to a person who is a payee under a structured settlement annuity, or beneficiary of a payee if the payee is deceased, if the payee is either:

(A) A resident of this state, regardless of where the contract owner resides.

(B) Not a resident, but only if both of the following conditions are satisfied:

(i) The contract owner of the structured settlement annuity is a resident, or the contract owner of the structured settlement annuity is not a resident, but the insurer that issued the structured settlement annuity is domiciled in this state, and the state in which the contract owner resides has an association similar to the association created by this article.

(ii) Neither the payee, or beneficiary, nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

(4) This article shall not provide coverage to a person who is a payee, or beneficiary, of a contract owner resident of this state, if the payee, or beneficiary, is afforded coverage by the association of another state.

(5) This article is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this article is provided coverage under the laws of any other state, the person shall not be provided coverage under this article. In determining the application of the provisions of this paragraph in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary, or assignee, this article shall be construed in conjunction with other state laws to result in coverage by only one association.

(b) (1) This article shall provide coverage to the persons specified in subdivision (a) for direct, nongroup life, health, or annuity policies or contracts, and supplemental contracts to any of these, and for certificates under direct group policies and contracts, except as limited by this article. Annuity contracts and certificates under group annuity contracts include allocated funding agreements, structured settlement annuities, and any immediate or deferred annuity contracts. The health policies and contracts covered under this article include, but are not limited to, basic hospital, medical, and surgical insurance, major medical insurance, disability income insurance, disability insurance, including insurance appertaining to injury, disablement, or death resulting to the insured from accidents, and appertaining to disablements resulting to the insured from sickness, and long-term care insurance, including any net cash surrender and net cash withdrawal values.

(2) This article shall not provide coverage for any of the following:

(A) Any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy owner or contract owner.

(B) Any policy or contract of reinsurance, unless assumption certificates have been issued pursuant to the reinsurance policy or contract.

(C) A portion of a policy or contract to the extent that the rate of interest on which it is based or the interest rate, crediting rate, or similar factor determined by the use of an index or other external reference which is stated in the policy or contract and employed in calculating returns or changes in value does both of the following:

(i) Averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this article exceeds the rate of interest determined by subtracting two percentage points from Moody’s Corporate Bond Yield Average averaged for that same four-year period or for the lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under this article, not to go below a minimum of 0 percent.

(ii) On and after the date on which the member insurer becomes an impaired or insolvent insurer under this article exceeds the rate of interest determined by subtracting three percentage points from Moody’s Corporate Bond Yield Average as most recently available, not to go below a minimum of 0 percent.

(D) An unallocated annuity contract.

(E) A portion of a policy or contract issued to a plan or program of an employer, association, or other person to provide life, health, or annuity benefits to its employees, members, or others, to the extent that the plan or program is self-funded or uninsured, including, but not limited to, benefits payable by an employer, association, or other person under any of the following:

(i) A multiple employer welfare arrangement as defined in Section 1144 of Title 29 of the United States Code.

(ii) A minimum premium group insurance plan.

(iii) A stop-loss group insurance plan.

(iv) An administrative services only contract.

(F) A portion of a policy or contract to the extent that it provides for any of the following:

(i) Dividends or experience rating credits.

(ii) Voting rights.

(iii) Payment of any fees or allowances to any person, including the policy or contract owner, in connection with the service to or administration of the policy or contract.

(G) Any policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state.

(H) Any annuity issued by a charitable organization that is duly qualified as such under applicable provisions of the Internal Revenue Code, and that is not engaged in the business of insurance as its primary business.

(I) A portion of a policy or contract to the extent that the assessments required by Section 1067.08 with respect to the policy or contract are preempted or otherwise not permitted by federal or state law.

(J) An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation, any of the following:

(i) Claims based on marketing materials.

(ii) Claims based on side letters, riders, or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements.

(iii) Misrepresentations of, or regarding, policy benefits.

(iv) Extracontractual claims.

(v) A claim for penalties or consequential or incidental damages.

(K) A contractual agreement that establishes the member insurer’s obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer.

(L) A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner’s rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this article, whichever is earlier. If a policy’s or contract’s interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture pursuant to this subparagraph, the interest or change in value determined by using the procedures defined in the policy or contract shall be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and shall not be subject to forfeiture.

(M) A policy or contract providing any hospital, medical, prescription drug, or other health care benefits pursuant to Part C of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-21 et seq.) or Part D of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-101 et seq.), commonly known as Medicare Parts C and D, or any regulations issued pursuant thereto.

(c) The benefits for which the association may become liable for life insurance and annuity policies shall in no event exceed the lesser of the following:

(1) Eighty percent of the contractual obligations for each policy or contract as modified pursuant to subparagraph (C) of paragraph (2) of subdivision (b), for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer.

(2) (A) With respect to any one life, regardless of the number of policies or contracts:

(i) Three hundred thousand dollars ($300,000) in life insurance death benefits, but not more than one hundred thousand dollars ($100,000) in net cash surrender and net cash withdrawal values for life insurance.

(ii) Two hundred fifty thousand dollars ($250,000) in the present value of annuity benefits, including net cash surrender and net cash withdrawal values.

(B) With respect to each payee of a structured settlement annuity, or beneficiaries of the payee if deceased, two hundred fifty thousand dollars ($250,000) in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values.

(C) Notwithstanding subparagraphs (A) and (B), in no event shall the association be obligated to cover more than an aggregate of three hundred thousand dollars ($300,000) in benefits with respect to any one life under subparagraphs (A) and (B).

(D) Notwithstanding subparagraphs (A), (B), and (C), with respect to one owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, in no event shall the association be obligated to cover more than five million dollars ($5,000,000) in benefits, regardless of the number of policies and contracts held by the owner.

(d) The health insurance benefits for which the association may become liable shall in no event exceed the lesser of the following:

(1) The contractual obligations for which the insurer is liable or for which the insurer would have been liable if it were not an impaired or insolvent insurer.

(2) With respect to any one individual receiving health care benefits, regardless of the number of policies or contracts, two hundred thousand dollars ($200,000) in health insurance benefits; an amount that shall increase or decrease based upon changes in the health care cost component of the consumer price index from January 1, 1991, to the date on which the insurer becomes an insolvent insurer.

(e) The limitations set forth in subdivisions (c) and (d) are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association’s obligations under this article may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to its subrogation and assignment rights.

(f) In performing its obligations to provide coverage under Section 1067.07, the association shall not be required to guarantee, assume, reinsure, or perform, or cause to be guaranteed, assumed, reinsured, or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.

(Amended by Stats. 2010, Ch. 334, Sec. 2. Effective September 27, 2010.)



1067.03

This article shall be liberally construed to effect the purpose under Section 1067.01.

(Amended by Stats. 2010, Ch. 334, Sec. 3. Effective September 27, 2010.)



1067.04

As used in this article:

(a) “Account” means either of the two accounts created under Section 1067.05.

(b) “Association” means the California Life and Health Insurance Guarantee Association created pursuant to Section 1067.05.

(c) “Authorized assessment” means an assessment, to be called immediately or in the future from member insurers for a specified amount, that is authorized by a resolution of the board of directors. “Authorized,” when used in the context of assessments, means authorized by a resolution of the board of directors. An assessment is authorized when this resolution is passed.

(d) “Benefit plan” means a specific employee, union, or association of natural persons benefit plan.

(e) “Called assessment” means an assessment as to which a notice has been issued by the association to member insurers requiring that an authorized assessment be paid within a timeframe set forth in the notice. “Called,” when used in the context of assessments, means required by notice to be paid by member insurers. An authorized assessment becomes a called assessment when notice is mailed by the association to member insurers.

(f) “Commissioner” means the Insurance Commissioner.

(g) “Contractual obligation” means any obligation under a policy or contract, or certificate under a group policy or contract, or portion thereof, for which coverage is provided under Section 1067.02.

(h) “Covered policy” means a policy or contract or portion of a policy or contract for which coverage is provided under Section 1067.02.

(i) “Extracontractual claims” shall include, for example, claims relating to bad faith in the payment of claims, punitive or exemplary damages, or attorney’s fees and costs.

(j) “Impaired insurer” means a member insurer which, after the effective date of this article, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(k) “Insolvent insurer” means a member insurer that, after October 1, 1990, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

(l) “Member insurer” means any insurer licensed or which holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided under Section 1067.02 and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn, but does not include any of the following:

(1) A hospital or medical service organization, whether for profit or nonprofit.

(2) A health maintenance organization.

(3) A fraternal benefit society.

(4) A mandatory state pooling plan.

(5) A mutual assessment company or other person that operates on an assessment basis.

(6) An insurance exchange.

(7) An organization that has a certificate or license limited to the issuance of charitable gift annuities.

(8) A grants and annuities society holding a certificate of authority under Section 11520.

(9) An entity similar to any of the above.

(m) “Moody’s Corporate Bond Yield Average” means the Monthly Average Corporates as published by Moody’s Investors Service, Inc., or any successor thereto.

(n) “Owner” of a policy or contract and “policy owner” and “contract owner” mean the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms owner, contract owner, and policy owner do not include persons with a mere beneficial interest in a policy or contract.

(o) “Person” means an individual, corporation, limited liability company, partnership, association, governmental body or entity, or voluntary organization.

(p) “Plan sponsor” means any of the following:

(1) The employer in the case of a benefit plan established or maintained by a single employer.

(2) The employee organization in the case of a benefit plan established or maintained by an employee organization.

(3) In a case of a benefit plan established or maintained by two or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan.

(q) (1) “Premiums” means amounts or considerations, by whatever name called, received on covered policies or contracts less returned premiums, considerations, and deposits and less dividends and experience credits.

(2) “Premiums” does not include amounts or considerations received for policies or contracts or for the portions of policies or contracts for which coverage is not provided under subdivision (b) of Section 1067.02, except that assessable premium shall not be reduced on account of subparagraph (C) of paragraph (2) of subdivision (b) of Section 1067.02 relating to interest limitations and paragraph (2) of subdivision (c) of Section 1067.02 relating to limitations with respect to one individual, one participant, and one contract owner.

(3) “Premiums” does not include any of the following:

(A) Premiums on an unallocated annuity contract.

(B) With respect to multiple nongroup policies of life insurance owned by one owner, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, premiums in excess of five million dollars ($5,000,000) with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner.

(r) (1) “Principal place of business” of a plan sponsor or a person other than a natural person means the single state in which the natural persons who establish policy for the direction, control, and coordination of the operations of the entity as a whole primarily exercise that function, determined by the association in its reasonable judgment by considering all the following factors:

(A) The state in which the primary executive and administrative headquarters of the entity are located.

(B) The state in which the principal office of the chief executive officer of the entity is located.

(C) The state in which the board of directors, or similar governing persons, of the entity conducts the majority of its meetings.

(D) The state in which the executive or management committee of the board of directors, or similar governing persons, of the entity conducts the majority of its meetings.

(E) The state from which the management of the overall operations of the entity is directed.

(F) In the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the above factors. However, in the case of a plan sponsor, if more than 50 percent of the participants in the benefit plan are employed in a single state, that state shall be deemed to be the principal place of business of the plan sponsor.

(2) The principal place of business of a plan sponsor of a benefit plan shall be deemed to be the principal place of business of the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, shall be deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question.

(s) “Receivership court” means the court in the insolvent or impaired insurer’s state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer.

(t) “Resident” means a person to whom a contractual obligation is owed and who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States who are either residents of foreign countries, or residents of United States’ possessions, territories, or protectorates that do not have an association similar to the association created by this article shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts.

(u) “State” means a state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate.

(v) “Structured settlement annuity” means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for, or with respect to, personal injury suffered by the plaintiff or other claimant.

(w) “Supplemental contract” means a written agreement entered into for the distribution of proceeds under a life, health, or annuity policy or a life, health, or annuity contract.

(x) “Unallocated annuity contract” means an annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.

(Amended by Stats. 2010, Ch. 334, Sec. 4. Effective September 27, 2010.)



1067.05

(a) A nonprofit legal entity to be known as the California Life and Health Insurance Guarantee Association shall exist as a result of the merger of the Seastrand Health Insurance Guaranty Association with and into the California Life Insurance Guaranty Association pursuant to Section 1067.055. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under the plan of operation established and approved under Section 1067.09 and shall exercise its powers through a board of directors established under Section 1067.06. For purposes of administration and assessment, the association shall maintain the following two accounts:

(1) The life insurance and annuity account which includes both of the following subaccounts:

(A) The life insurance account.

(B) The annuity account, which shall include annuity contracts owned by a governmental retirement plan, or its trustee, established under Section 401, 403(b), or 457 of the Internal Revenue Code.

(2) The health insurance account.

(b) The association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this state. Meetings or records of the association may be opened to the public upon majority vote of the board of directors of the association.

(Amended by Stats. 2010, Ch. 334, Sec. 5. Effective September 27, 2010.)



1067.055

In order to provide for the merger of the Seastrand Health Insurance Guaranty Association with and into the California Life Insurance Guaranty Association, the following shall apply:

(a) Notwithstanding the repeal of the California Life Insurance Guaranty Association Act and the Seastrand Health Insurance Guaranty Association Act, the Seastrand Health Insurance Guaranty Association shall, effective immediately prior to that repeal, be merged with and into the California Life Insurance Guaranty Association, which shall then be known as the California Life and Health Insurance Guarantee Association.

(b) Notwithstanding the repeal of the California Life Insurance Guaranty Association Act and the Seastrand Health Insurance Guaranty Association Act, but subject to the last sentence of this subdivision, all of the following shall apply:

(1) The association shall succeed, without other transfer, to all the rights, powers, privileges, assets, and property of each of the California Life Insurance Guaranty Association and the Seastrand Health Insurance Guaranty Association, which for the purposes of this section shall be referred collectively as the merging associations. The association shall be subject to all debts, obligations, and liabilities of each merging association in the same manner as if the association had itself incurred them, in each case under the law in effect prior to the effective date of this article, as those rights, powers, privileges, obligations, debts, and liabilities may be amended and restated in this article, and in each case with respect to member insurers that became impaired insurers or insolvent insurers prior to the effective date of this article and after October 1, 1990. Without limiting the generality of the foregoing, the association shall succeed to (A) all collected, uncollected, or unbilled assessments of the merging associations, (B) all cash, bank accounts, and accrued interest of the merging associations, (C) all rights, powers, privileges, and obligations of the merging associations under any contracts or commitments of the merging association, (D) all subrogations, assignments, and creditor rights and interests of the merging associations, and (E) all rights, powers, privileges, and obligations of each of the trusts established on December 31, 1993, by each of the merging associations as settlor.

(2) All rights of creditors and all liens upon the property of each of the merging associations shall be preserved unimpaired, provided that the liens upon property of a merging association shall be limited to the property affected thereby immediately prior to the effective date of this article.

(3) Any action or proceeding pending by or against a merging association may be prosecuted to judgment, which shall bind the association, or the association may be proceeded against or be substituted in its place.

Notwithstanding the other provisions of this subdivision, all debts, obligations, and liabilities of a merging association that were to be paid out of a specified account of the merging association shall be paid solely out of the assets of that merging association that were available to that merging association to pay those debts and liabilities, including, without limitation, collected, uncollected, or unbilled assessments, and any and all subrogation, assignment, and creditor rights, or out of assets in the same type of account of the association.

(c) Notwithstanding any other provision to the contrary in this article:

(1) It is the intent of this section to preserve rights, powers, privileges, assets, property, debts, obligations, and liabilities of each of the merging associations, and not to provide contract owners and policy owners, or their respective payees, beneficiaries, or assignees, with duplicative rights, powers, privileges, assets, or property.

(2) Accordingly, no contract owner and policy owner, and no contract owner’s or policy owner’s payee, beneficiary, or assignee, shall be entitled to (A) a recovery from the association that is duplicative of a previous recovery from either of the merging associations, or the trust established by either merging association, or (B) a recovery from the association on account of a claim against either of the merging associations where the association is liable with respect to a claim under the same policy or contract under this article.

(Amended by Stats. 2010, Ch. 334, Sec. 6. Effective September 27, 2010.)



1067.06

(a) The board of directors of the association shall consist of not less than nine nor more than 13 member insurers serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner. To select the initial board of directors, and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member insurer shall be entitled to one vote in person or by proxy. If the board of directors is not selected within 60 days after notice of the organizational meeting, the commissioner may appoint the initial members.

(b) In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors, but members of the board shall not otherwise be compensated by the association for their services.

(Repealed and added by Stats. 1993, Ch. 974, Sec. 1.7. Effective January 1, 1994.)



1067.07

(a) If a member insurer is an impaired insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner, do any of the following:

(1) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer.

(2) Provide moneys, pledges, loans, notes, guarantees, or other means as are proper to effectuate paragraph (1) and assure payment of the contractual obligations of the impaired insurer pending action under paragraph (1).

(b) If a member insurer is an insolvent insurer, the association shall, in its discretion, either do those things described in paragraph (1) or in paragraph (2):

(1) (A) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies or contracts of the insolvent insurer; or

(B) Assure payment of the contractual obligations of the insolvent insurer; and

(C) Provide moneys, pledges, loans, notes, guarantees, or other means reasonably necessary to discharge the association’s duties.

(2) Provide benefits and coverages in accordance with the following provisions:

(A) With respect to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred:

(i) With respect to group policies and contracts, not later than the earlier of the next renewal date under those policies or contracts or 45 days, but in no event less than 30 days, after the date on which the association becomes obligated with respect to the policies and contracts.

(ii) With respect to nongroup policies, contracts, and annuities, not later than the earlier of the next renewal date, if any, under the policies or contracts or one year, but in no event less than 30 days, from the date on which the association becomes obligated with respect to the policies or contracts.

(B) Make diligent efforts to provide all known insureds or annuitants, for nongroup policies and contracts, or group policy owners with respect to group policies and contracts, 30 days’ notice of the termination, pursuant to subparagraph (A), of the benefits provided.

(C) With respect to nongroup life and health insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of subparagraph (D), if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class.

(D) (i) In providing the substitute coverage required under subparagraph (C), the association may offer either to reissue the terminated coverage or to issue an alternative policy and shall consider obtaining coverage for a medically uninsurable person from the program established under Part 6.5 (commencing with Section 12700) of Division 2.

(ii) Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(iii) The association may reinsure any alternative or reissued policy.

(E) (i) Alternative policies adopted by the association shall be subject to the approval of the commissioner. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(ii) Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates which it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(iii) Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(F) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the commissioner or by a court of competent jurisdiction.

(G) The association’s obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured, or the association.

(H) When proceeding under this paragraph with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with subparagraph (C) of paragraph (2) of subdivision (b) of Section 1067.02.

(c) Nonpayment of premiums within 31 days after the date required under the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the association’s obligations under the policy or coverage under this article with respect to that policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this article.

(d) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association, and the association shall be liable for unearned premiums due to policy or contract owners arising after the entry of that order.

(e) The protection provided by this article shall not apply where any guarantee protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

(f) In carrying out its duties under subdivision (b), the association may, subject to approval by a court of competent jurisdiction, do either of the following:

(1) Impose permanent policy or contract liens in connection with any guarantee, assumption, or reinsurance agreement, if the association finds that the amounts which can be assessed under this article are less than the amounts needed to assure full and prompt performance of the association’s duties under this article, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of the permanent policy or contract liens, to be in the public interest.

(2) Impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans, or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the association may defer the payment of cash values, policy loans, or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(g) A deposit in this state, held pursuant to law or required by the commissioner for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state shall be promptly paid to the association. The association shall be entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners’ claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners’ claims in this state related to that insolvency and shall remit to the domiciliary receiver the amount so paid to the association less the amount retained pursuant to this subdivision. Any amount so paid to the association and retained by it shall be treated as a distribution of estate assets pursuant to applicable state receivership law dealing with early access disbursements.

(h) If the association fails to act within a reasonable period of time with respect to an insolvent insurer, as provided in subdivision (b), the commissioner shall have the powers and duties of the association under this article with respect to the insolvent insurer.

(i) The association may render assistance and advice to the commissioner, upon his or her request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

(j) The association shall have standing to appear or intervene before a court or agency engaged in an adjudication in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under this article or with jurisdiction over any person or property against which the association may have rights through subrogation or otherwise. Standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against which the association may have rights through subrogation or otherwise.

(k) (1) Any person receiving benefits under this article shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from, or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of this article, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The association may require an assignment to it of those rights and cause of action by any payee, policy or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any right or benefits conferred by this article upon that person.

(2) The subrogation rights of the association under this subdivision shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this article.

(3) In addition to paragraphs (1) and (2), the association shall have all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary, or payee of a policy or contract with respect to the policy or contracts, including without limitation, in the case of a structured settlement annuity, any rights of the owner, beneficiary, or payee of the annuity, to the extent of benefits received pursuant to this article, against a person originally or by succession responsible for the losses arising from the personal injury relating to the annuity or payment therefor, excepting any person responsible solely by reason of serving as an assignee in respect of a qualified assignment under Section 130 of the Internal Revenue Code.

(4) If the preceding provisions of this subdivision are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies, or portion thereof, covered by the association.

(5) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in the preceding paragraphs of this subdivision, the person shall pay to the association the portion of the recovery attributable to the policies, or portion thereof, covered by the association.

(l) In addition to the rights and powers elsewhere in this article, the association may do any of the following:

(1) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this article.

(2) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under Section 1067.08 and to settle claims or potential claims against it.

(3) Borrow money to effect the purposes of this article. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets.

(4) Employ or retain an executive director and other persons to handle the financial transactions of the association, and to perform other functions necessary or proper under this article, provided that the executive director shall be subject to the approval of the commissioner.

(5) Take such legal action as may be necessary or appropriate to avoid or recover payment of improper claims.

(6) Exercise, for the purposes of this article and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this article.

(7) Organize itself as a corporation or in another legal form permitted by the laws of the state.

(8) Request information from a person seeking coverage from the association in order to aid the association in determining its obligations under this article with respect to the person, and the person shall promptly comply with the request.

(9) Take other necessary or appropriate action to discharge its duties and obligations under this article or to exercise its powers under this article.

(m) The association may join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association.

(n) There shall be no liability on the part of and no cause of action shall arise against the association or against any transferee from the association in connection with the transfer by reinsurance or otherwise of all or any part of an impaired or insolvent insurer’s business by reason of any action taken or any failure to take any action by the impaired or insolvent insurer at any time.

(o) With respect to covered policies for which the association becomes obligated after an entry of an order or liquidation or rehabilitation, the association may elect to succeed to the rights of the insolvent insurer arising after the date of the order of liquidation or rehabilitation under any contract of reinsurance to which the insolvent insurer was a party, to the extent that the contract provides coverage for losses occurring after the date of the order of liquidation or rehabilitation. As a condition to making this election, the association must pay all unpaid premiums due under the contract for coverage relating to periods before and after the date of the order of liquidation or rehabilitation.

(p) The board of directors of the association shall have discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of this article in an economical and efficient manner.

(q) Where the association has arranged or offered to provide the benefits of this article to a covered person under a plan or arrangement that fulfills the association’s obligations under this article, the person shall not be entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

(r) The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under this article.

(s) In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under subdivision (a) or (b), the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with all of the following provisions:

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for a fixed interest rate, payment of dividends with minimum guarantees, or a different method for calculating interest or changes in value.

(2) There is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract.

(3) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

(Amended by Stats. 2010, Ch. 334, Sec. 7. Effective September 27, 2010.)



1067.08

(a) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at the time and for the amounts as the board finds necessary. Assessments shall be due not more than 30 days after prior written notice to the member insurers and shall accrue interest at the rate of 10 percent per annum on and after the due date.

(b) There shall be two classes of assessments, as follows:

(1) Class A assessments shall be authorized and called for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of subdivision (e) of Section 1067.11. Class A assessments may be authorized and called whether or not related to a particular impaired or insolvent insurer.

(2) Class B assessments shall be authorized and called to the extent necessary to carry out the powers and duties of the association under Section 1067.07 with regard to an impaired or an insolvent insurer.

(c) (1) The amount of any class A assessment shall be determined at the discretion of the board of directors and such assessments shall be authorized and called on a non pro rata basis. The amount of any class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula that may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to premiums received on business in this state for those calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be authorized and called until necessary to implement the purposes of this article. Classification of assessments under subdivision (b) and computation of assessments under this subdivision shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within 180 days after the assessment is authorized.

(d) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which that assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

(e) (1) (A) Subject to the provisions of subparagraph (B), the total of all assessments authorized by the association with respect to a member insurer for each subaccount of the life insurance and annuity account and for the health account shall not in one calendar year exceed 2 percent of that member insurer’s average annual premiums received in this state on the policies and contracts covered by the subaccount or account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer.

(B) If two or more assessments are authorized in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in subparagraph (A) shall be equal and limited to the higher of the three-year average annual premiums for the applicable subaccount or account as calculated pursuant to this section.

(C) If the maximum assessment, together with the other assets of the association in an account, does not provide in one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by this article.

(2) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(f) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses.

(g) It shall be proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this article, to consider the amount reasonably necessary to meet its assessment obligations under this article.

(h) The association shall issue to each insurer paying an assessment under this article, other than class A assessment, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or date of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in the form and for the amount, if any, and period of time as the commissioner may approve.

(i) (1) Subject to the provisions of paragraph (3), the plan of operation adopted pursuant to Section 1067.09 shall contain provisions whereby each member insurer may recoup over a reasonable length of time a sum reasonably calculated to recoup the assessments with respect to the health insurance account paid by the member insurer under this article by way of a surcharge on premiums charged for health insurance policies to which this article applies. Amounts recouped shall not be considered premiums for any other purpose, including the computation of gross premium tax or agent’s commission.

(2) Member insurers who collect surcharges in excess of assessments paid pursuant to this section for an insolvent insurer shall remit the excess to the association as an additional assessment within 120 days after the end of the collection period as determined by the association. The excess shall be applied to reduce future health insurance account assessments for that insurer.

(3) The plan of operation may permit a member insurer to omit the collection of the surcharge from its insureds when it determines the amount of the surcharge collectible from each insured would be unreasonably small in relation to the potential confusion of or objection by the insureds even if the aggregate surcharges collectible from all insureds exceeds the expense of collection.

(j) Any statement of the amount of surcharge provided by the association shall include a description of, and purpose for, the California Life and Health Insurance Guarantee Association, as follows:

“Companies writing health insurance business in California are required to participate in the California Life and Health Insurance Guarantee Association. If a company writing health insurance becomes insolvent, the California Life and Health Insurance Guarantee Association settles unpaid claims and assesses each insurance company for its fair share.”

“California law allows all companies to surcharge policies to recover these assessments. If your policy is surcharged, “CA Surcharge” with an amount will be displayed on your premium notice.”

(k) (1) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(2) Within 60 days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(3) Within 30 days after a final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within 60 days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the commissioner.

(4) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests to the commissioner for a final decision, with or without a recommendation from the association.

(5) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

(l) The association may request information of member insurers in order to aid in the exercise of its power under this section, and member insurers shall promptly comply with a request.

(Amended by Stats. 2010, Ch. 334, Sec. 8. Effective September 27, 2010.)



1067.09

(a) (1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to ensure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon the commissioner’s written approval or unless he or she has not disapproved it within 30 days.

(2) If the association fails to submit a suitable plan of operation within 120 days following the effective date of this article or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate those reasonable rules as are necessary or advisable to effectuate the provisions of this article. The rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall, in addition to requirements enumerated elsewhere in this article, do all of the following:

(1) Establish procedures for handling the assets of the association.

(2) Establish the amount and method of reimbursing members of the board of directors under Section 1067.06.

(3) Establish regular places and times for meetings including telephone conference calls of the board of directors.

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

(5) Establish the procedure whereby selections for the board of directors will be made and submitted to the commissioner.

(6) Establish any additional procedures for assessments under Section 1067.08.

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(8) Establish procedures whereby a director may be removed for cause, including in the case where a member insurer director becomes an impaired or insolvent insurer.

(9) Require the board of directors to establish a policy and procedures for addressing conflicts of interests.

(d) The plan of operation may provide that any or all powers and duties of the association, including its administration, except those under paragraph (3) of subdivision (l) of Section 1067.07 and Section 1067.08, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. That corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subdivision shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this article.

(Amended by Stats. 2010, Ch. 334, Sec. 9. Effective September 27, 2010.)



1067.10

In addition to the duties and powers enumerated elsewhere in this article:

(a) The commissioner shall do all of the following:

(1) Upon request of the board of directors, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer.

(2) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time; notice to the impaired insurer shall constitute notice to its shareholders, if any; the failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under this article.

(3) In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

(b) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due. The forfeiture shall not exceed 5 percent of the unpaid assessment per month, but no forfeiture shall be less than one hundred dollars ($100) per month.

(c) A final action of the board of directors or the association may be appealed to the commissioner by a member insurer if the appeal is taken within 60 days of its receipt of notice of the final action being appealed. A final action or order of the commissioner shall be subject to judicial review in a court of competent jurisdiction in accordance with the laws of this state that apply to the actions or orders of the commissioner.

(d) The liquidator, rehabilitator, or conservator of any impaired insurer or insolvent insurer may notify all interested persons of the effect of this article.

(Amended by Stats. 2010, Ch. 334, Sec. 10. Effective September 27, 2010.)



1067.11

To aid in the detection and prevention of insurer insolvencies or impairments:

(a) It shall be the duty of the commissioner to do the following:

(1) To notify the commissioners of all the other states, territories of the United States, and the District of Columbia when he or she takes any of the following actions against a member insurer:

(A) Revocation of license.

(B) Suspension of license.

(C) Makes any formal order that the company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policy owners or creditors.

The notice shall be mailed to all commissioners within 30 days following the action taken or the date on which the action occurs.

(2) To report to the board of directors, the Legislature, and the Governor when he or she has taken any of the actions set forth in paragraph (1) or has received a report from any other commissioner indicating that any action has been taken in another state. The report to the board of directors, the Legislature, and the Governor shall contain all significant details of the action taken on the report received from another commissioner.

(3) To report to the board of directors when he or she has reasonable cause to believe from any examination, whether completed or in process, of any member company that the company may be an impaired or insolvent insurer.

(4) To furnish to the board of directors the NAIC Insurance Regulatory Information System (IRIS) ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners, and the board may use the information contained therein in carrying out its duties and responsibilities under this section. The report and the information contained therein shall be kept confidential by the board of directors until that time as it is made public by the commissioner or other lawful authority.

(b) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting his or her duties and responsibilities regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

(c) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. Those reports and recommendations shall not be considered public documents.

(d) The board of directors shall, upon majority vote, notify the commissioner of any information indicating a member insurer may be an impaired or insolvent insurer.

(e) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer. Within 30 days of the receipt of the request, the commissioner shall begin the examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by persons that the commissioner designates. The cost of the examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall the examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with subdivision (a).

The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.

(f) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(g) Reports, information, and recommendations from the board to the commissioner and from the commissioner to the board under this section shall be treated as confidential and shall not be considered public documents except as otherwise specifically provided in this section or by specific action of the board or commissioner.

(Amended by Stats. 2010, Ch. 334, Sec. 11. Effective September 27, 2010.)



1067.12

(a) This article shall not be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

(b) Records shall be kept of all meetings of the board of directors to discuss the activities of the association in carrying out its powers and duties under Section 1067.07. The records of the association with respect to an impaired or insolvent insurer shall not be disclosed to the public prior to the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, except upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subdivision shall limit the duty of the association to render a report of its activities under Section 1067.13.

(c) For the purpose of carrying out its obligations under this article, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to Section 1067.07. Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this article. Assets attributable to covered policies, as used in this subdivision, are that proportion of the assets which the reserves that should have been established for those policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(d) As a creditor of the impaired or insolvent insurer as established in subdivision (c) and consistent with Section 1035.5, the association and other similar associations shall be entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under this article. If the liquidator has not, within 120 days of an order directing the liquidation of the business of an insolvent insurer or a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency, then the association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

(e) (1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders, and policy owners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the insolvent insurer. In the determination, consideration shall be given to the welfare of the policy owners of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties under Section 1067.07 with respect to the insurer have been fully recovered by the association.

(f) (1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of paragraphs (2) to (4), inclusive.

(2) No such distribution shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions he or she received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions he or she would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(4) The maximum amount recoverable under this subdivision shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under paragraph (3) is insolvent, all its affiliates that controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

(Amended by Stats. 2010, Ch. 334, Sec. 12. Effective September 27, 2010.)



1067.13

The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner, the Governor, and the Legislature each year, not later than 120 days after the association’s fiscal year, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year. Upon the request of a member insurer, the association shall provide the member insurer with a copy of the report.

(Amended by Stats. 2010, Ch. 334, Sec. 13. Effective September 27, 2010.)



1067.14

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.

(Added by Stats. 1993, Ch. 974, Sec. 1.7. Effective January 1, 1994.)



1067.15

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or his or her representatives, for any action or omission by them in the performance of their powers and duties under this article. The immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to that organization and its agents or employees.

(Repealed and added by Stats. 1993, Ch. 974, Sec. 1.7. Effective January 1, 1994.)



1067.16

All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed not less than 180 days from the date an order of liquidation, rehabilitation, or conservation is final, to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default the association may apply to have the judgment set aside by the same court that made the judgment and shall be permitted to defend against the suit on the merits.

(Amended by Stats. 2010, Ch. 334, Sec. 14. Effective September 27, 2010.)



1067.17

(a) No person, including an insurer, agent, or affiliate of an insurer shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement, written or oral, which uses the existence of the California Life and Health Insurance Guarantee Association for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by the California Life and Health Insurance Guarantee Association Act. Provided, however, that this section shall not apply to the California Life and Health Insurance Guarantee Association or any other entity that does not sell or solicit insurance.

(b) (1) The association shall prepare a summary document describing the general purposes and current limitations of the article and complying with subdivision (c). This document shall be submitted to the commissioner for approval. Sixty days after receiving approval, no insurer may deliver a policy or contract described in paragraph (1) of subdivision (b) of Section 1067.02 to a policyholder or contractholder unless the document is delivered to the policy or contractholder prior to or at the time of delivery of the policy or contract. The document should also be available upon request by the policyholder. The distribution, delivery, or contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association as amendments to the article may require. Failure to receive this document does not give the policyholder, contractholder, certificate holder, or insured any greater rights than those stated in this article. This paragraph shall remain operative only until paragraph (2) becomes operative.

(2) Within 180 days of the effective date of the act that amended this section in the 2009–10 Regular Session, the association shall prepare a summary document describing the general purposes and current limitations of the article and complying with subdivision (c). This document shall be submitted to the commissioner for approval. At the expiration of the 60th day after the date on which the commissioner approves the document, an insurer may not deliver a policy or contract described in paragraph (1) of subdivision (b) of Section 1067.02 to a policy or contract owner unless the summary document is delivered to the policy or contract owner at the time of delivery of the policy or contract. The document shall also be available upon request by a policy owner. The distribution, delivery, or contents or interpretation of this document does not guarantee that either the policy or the contract or the owner of the policy or contract is covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association, as amendments to the article may require. Failure to receive this document does not give the policy owner, contract owner, certificate holder, or insured any greater rights than those stated in this article.

(c) The document prepared under subdivision (b) shall contain a clear and conspicuous disclaimer on its face. The commissioner shall promulgate a rule establishing the form and content of the disclaimer. The disclaimer shall do all of the following:

(1) State the name and address of the life and health insurance guarantee association and insurance department.

(2) Prominently warn the policy owner or contract owner that the California Life and Health Insurance Guarantee Association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions and conditioned on continued residence in the state.

(3) State that the insurer and its agents are prohibited by law from using the existence of the California Life and Health Insurance Guarantee Association for the purpose of sales, solicitation, or inducement to purchase any form of insurance.

(4) State that the policy owner or contract owner should not rely on coverage under the California Life and Health Insurance Guarantee Association when selecting an insurer.

(5) Provide other information as directed by the commissioner.

(Amended by Stats. 2011, Ch. 426, Sec. 4. Effective January 1, 2012.)



1067.18

This article shall not apply to any insurer that was declared to be insolvent or impaired, or as to which delinquency proceedings had been commenced, on or before October 1, 1990.

(Amended by Stats. 1993, Ch. 975, Sec. 3. Effective January 1, 1994.)



1067.19

The amendments made to this article by Chapter 334 of the Statutes of 2010 during the 2009–10 Regular Session of the Legislature shall not apply to any member insurer that, before the effective date of those amendments, has been placed under an order of liquidation with a finding of insolvency.

(Added by Stats. 2011, Ch. 426, Sec. 5. Effective January 1, 2012.)






ARTICLE 14.8 - Group Enrollment from Health Care Service Plans

1068

(a) As used in this section, the following definitions shall apply:

(1) “Health care service plan” means any plan as defined in Section 1345 of the Health and Safety Code, but this section does not apply to specialized health care service contracts.

(2) “Carrier” means a health care service plan, an insurer issuing group disability coverage which covers hospital, medical, or surgical expenses, a nonprofit hospital service plan, or any other entity responsible for either the payment of benefits for or the provision of hospital, medical, and surgical benefits under a group contract.

(3) “Insolvency” means that the Director of the Department of Managed Health Care has determined that the health care service plan is not financially able to provide health care services to its enrollees and (A) the Director of the Department of Managed Health Care has taken an action pursuant to Section 1386, 1391, or 1399 of the Health and Safety Code, or (B) an order requested by the Director of the Department of Managed Health Care or the Attorney General has been issued by the superior court under Section 1392, 1393, or 1394.1 of the Health and Safety Code.

(b) In the event of the insolvency of a health care service plan, upon order of the commissioner which shall be issued following his or her receipt of a notice issued by the Director of the Department of Managed Health Care pursuant to Section 1394.7 of the Health and Safety Code, any insurer, nonprofit hospital service plan, and any other entity, other than a health care service plan, responsible for either the payment of benefits for or the provision of hospital, medical, and surgical benefits under a group contract, that participated in the enrollment process with the insolvent health care service plan at the last regular open enrollment period of a group, shall offer enrollees of the group in the insolvent health care service plan a 30-day enrollment period commencing upon the date of insolvency. Each such carrier shall offer enrollees of the group in the insolvent health care service plan the same coverages and rates that it offered to enrollees of the group at the last regular open enrollment period of the group.

(Amended by Stats. 2000, Ch. 857, Sec. 57. Effective January 1, 2001.)



1068.1

(a) As used in this section:

(1) “Carrier” means a specialized health care service plan, and any of the following entities which offer coverage comparable to the coverages offered by a specialized health care service plan: an insurer issuing group disability coverage; a nonprofit hospital service plan; or other entity responsible for either the payment of benefits for or the provision of services under a group contract.

(2) “Insolvency” means that the Director of the Department of Managed Health Care has determined that the specialized health care service plan is not financially able to provide specialized health care services to its enrollees and (A) the Director of the Department of Managed Health Care has taken an action pursuant to Section 1386, 1391, or 1399 of the Health and Safety Code, or (B) an order requested by the commissioner or the Attorney General has been issued by the superior court under Section 1392, 1393, or 1394.1 of the Health and Safety Code.

(3) “Specialized health care service plan” means any plan authorized to issue only specialized health care service plan contracts as defined in Section 1345 of the Health and Safety Code.

(b) In the event of the insolvency of a specialized health care service plan, upon order of the commissioner which shall be issued following his or her receipt of a notice issued by the Director of the Department of Managed Health Care pursuant to Section 1394.8 of the Health and Safety Code, all carriers that participated in the enrollment process with the insolvent specialized health care service plan at a group’s last regular open enrollment period for the same type of specialized health care service benefits shall offer the group’s enrollees in the insolvent specialized health care service plan a 30-day enrollment period commencing upon the date of insolvency. Each such carrier shall offer enrollees of the insolvent specialized health care service plan the same specialized coverage and rates that it had offered to the enrollees of the group at its last regular open enrollment period.

(Amended by Stats. 2000, Ch. 857, Sec. 58. Effective January 1, 2001.)



1068.2

(a) The commissioner shall have the administrative authority to assess penalties against any person, including a natural person or other entity, for violations of this article.

(b) Upon a showing of a violation of this article in any civil action, a court may also assess the penalties prescribed in this section.

(c) Whenever the commissioner has reasonable cause to believe or determines after a public hearing that any person has violated this article he or she shall make and serve upon the person an notice of hearing. The notice shall state the commissioner’s intent to assess the administrative penalties, the time and place of the hearing, and the conduct, condition or grounds upon which the commissioner is holding the hearing and assessing the penalties. The hearings shall occur within 30 days after the notice is served. Within 30 days after the hearing the commissioner shall issue an order specifying the penalty. The penalties resulting from the hearing shall be paid to the Insurance Fund, but may be spent only when appropriated by the Legislature.

(d) Any person who violates this article is liable for administrative penalties of no less than twenty-five thousand dollars ($25,000).

(Added by Stats. 1990, Ch. 1043, Sec. 11.)






ARTICLE 15 - Withdrawal of Insurers

1070

Any insurer, upon payment of the fees and costs therefor and surrender to the commissioner of its certificate of authority, may apply to withdraw from this State. Such application shall be in writing, duly executed, accompanied by evidence of due authority for such execution, and properly acknowledged.

(Enacted by Stats. 1935, Ch. 145.)



1070.5

Whenever an admitted insurer fails to take any step necessary to maintain continuance of its certificate of authority, or whenever the certificate of authority admitting an insurer is canceled or revoked, or whenever an admitted insurer as an entity ceases doing an insurance business in this state for any reason, such insurer shall apply to withdraw as an insurer and shall withdraw as such insurer from this state pursuant to this article. Every certificate of authority hereafter granted is so granted subject to this withdrawal requirement. Acceptance of every such certificate of authority is an agreement by the accepting insurer that it will conform to the provisions of this article.

(Amended by Stats. 1965, Ch. 1191.)



1070.6

The withdrawal procedure and fees prescribed by this article shall not be required of a nonsurviving admitted constituent to a merger or consolidation into another admitted insurer in accordance with the applicable statutes and the commissioner’s prior written consent given pursuant to subdivision (c) of Section 1011, provided the commissioner is satisfied by documents, authenticated so as to be admissible in evidence over objection, filed with him or her, that:

(a) The constituent has discharged all of its liabilities to residents of this state in the manner provided by Section 1071.5;

(b) There will be an admitted insurer directly available to the constituent’s policyholders: (1) to obtain policy changes and endorsements, (2) to receive payment of premiums and refund unearned premiums, (3) to serve notice of claim, proof of loss, summons, process, and other papers, and (4) for purposes of suit;

(c) The constituent shall timely file with the commissioner appropriate financial statements reporting its insurance business done in this state during the calendar year of the merger or consolidation and all appropriate tax returns required by law for the period, and shall timely pay all taxes found to be due on account of the business; and

(d) The constituent has surrendered its current California certificate of authority to the commissioner for cancellation as of the effective date of the merger.

The withdrawal procedure and fees prescribed by this article shall not be required of an insurer that has been liquidated by a final order of a court of record of this or any sister state provided a certified copy of the order reciting the fact of liquidation and discharge of all obligations has been filed with the commissioner.

(Amended by Stats. 2013, Ch. 321, Sec. 11. Effective January 1, 2014.)



1071

The commissioner shall publish such application for withdrawal, daily, for one week, in each of two daily newspapers of general circulation, one published in the city of San Francisco, and the other in the city of Sacramento. The expense of such publication shall be paid in advance by the insurer.

(Enacted by Stats. 1935, Ch. 145.)



1071.5

Every insurer which withdraws as an insurer, or is required to withdraw as an insurer, from this State shall, prior to such withdrawal, discharge its liabilities to residents of this State. In the case of its policies insuring residents of this State it shall cause the primary liabilities under such policies to be reinsured and assumed by another admitted insurer. In the case of such policies as are subject to cancellation by the insurer, it may cancel such policies pursuant to the terms thereof in lieu of such reinsurance and assumption.

(Added by Stats. 1945, Ch. 1041.)



1072

The commissioner shall make, or cause to be made by the insurance authority of the State where the insurer is organized, an examination of the books and records of the insurer. If, upon such examination, he finds that the insurer has no outstanding liabilities to residents of this State and no policies in favor of the residents of this State uncanceled or the primary liabilities under which have not been reinsured and assumed by another admitted insurer, as required by Section 1071.5, he shall cancel the insurer’s certificates of authority, if unexpired, and he shall permit the insurer to withdraw. The commissioner may, in his discretion, waive any or all of the above requirements if, after such examination, he finds it to be in a solvent condition. The cost and expense of all such examinations shall be paid as prescribed in Section 736.

(Amended by Stats. 1947, Ch. 1008.)



1073

Whenever any insurer withdraws from business in this State, and whenever for any reason the commissioner revokes or cancels the certificate of authority admitting any insurer, the commissioner shall thereafter cause a notice of the revocation, cancellation or withdrawal to be published in one daily newspaper published in the city of San Francisco and one daily newspaper published in the city of Los Angeles. The expense of such publication shall be paid by the insurer.

(Enacted by Stats. 1935, Ch. 145.)



1074

Upon the failure of such insurer to pay the expense of such advertising within thirty days after the presentation of the bill therefor, the commissioner shall collect such fee from the surety in the bond furnished in accordance with the provisions of Article 12 of this chapter or out of securities furnished thereunder.

(Enacted by Stats. 1935, Ch. 145.)



1076

The withdrawing insurer shall pay to the commissioner a fee of five hundred ninety dollars ($590) for all services and expenses in connection with the withdrawal.

(Amended by Stats. 1985, Ch. 770, Sec. 6.)






ARTICLE 15.5 - Administrative Supervision

1077

As used in this article:

(a) “Insurer” means and includes every person engaged as indemnitor, surety, or contractor in the business of entering into contracts of life or disability insurance or of annuities.

(b) “Exceeded its powers” means any of the following conditions:

(1) The insurer has refused to permit examination of its books, papers, accounts, records, or affairs by the commissioner, his or her deputies, employees, or duly commissioned examiners.

(2) A domestic insurer has unlawfully removed from this state books, papers, accounts, or records necessary for an examination of the insurer.

(3) The insurer has failed to promptly comply with the applicable financial reporting statutes or rules and departmental requests relating thereto.

(4) The insurer has neglected or refused to observe an order of the commissioner to make good, within the time prescribed by law, any prohibited deficiency in its capital, capital stock, or surplus.

(5) The insurer is continuing to transact insurance or write business after its license has been revoked or suspended by the commissioner.

(6) The insurer, by contract or otherwise, has unlawfully, or has in violation of an order of the commissioner, or has without first having obtained written approval of the commissioner, if approval is required by law, done any of the following:

(A) Totally reinsured its entire outstanding business.

(B) Merged or consolidated substantially its entire property or business with another insurer.

(7) The insurer engaged in any transaction in which it is not authorized to engage under the laws of this state.

(8) The insurer refused to comply with a lawful order of the commissioner.

(c) “Consent” means agreement to administrative supervision by the insurer.

(Added by Stats. 1991, Ch. 986, Sec. 8.)



1077.1

The provisions of the article shall apply to all of the following:

(a) All domestic life or disability insurers, except the State Compensation Insurance Fund.

(b) Any other life or disability insurer doing business in this state whose state of domicile has asked the commissioner to apply the provisions of this article as regards that insurer.

(c) Notwithstanding subdivision (a), the State Compensation Insurance Fund may give its consent to administrative supervision pursuant to paragraph (5) of subdivision (a) of Section 1077.2.

(Amended by Stats. 2006, Ch. 740, Sec. 4.6. Effective January 1, 2007.)



1077.2

(a) An insurer may be subject to administrative supervision by the commissioner if, upon examination or at any other time it appears in the commissioner’s discretion that any of the following applies:

(1) The insurer’s condition renders the continuance of its business hazardous to the public or to its insureds.

(2) The insurer appears to have exceeded its powers granted under its certificate of authority and applicable law.

(3) The insurer has failed to comply with the applicable provisions of the Insurance Code.

(4) The business of the insurer is being conducted fraudulently.

(5) The insurer gives its consent.

(b) If the commissioner determines that the conditions set forth in subdivision (a) exist, the commissioner shall do all of the following:

(1) Notify the insurer of his or her determination.

(2) Furnish to the insurer a written list of the requirements to abate this determination.

(3) Notify the insurer that it is under the supervision of the commissioner and that the commissioner is applying and effectuating the provisions of the article. The action by the commissioner shall be subject to review pursuant to Section 12940.

(c) If placed under administrative supervision, the insurer shall have 60 days, or another period of time as designated by the commissioner, to comply with the requirements of the commissioner subject to the provisions of this article.

(d) If it is determined after notice and hearing that the conditions giving rise to the supervision still exist at the end of the supervision period specified above, the commissioner may extend the period.

(e) If it is determined that none of the conditions giving rise to the supervision exist, the commissioner shall release the insurer from supervision.

(Added by Stats. 1991, Ch. 986, Sec. 8.)



1077.3

(a) Notwithstanding any other provision of law, and except as set forth in this section, proceedings, hearings, notices, correspondence, reports, records, and other information in the possession of the commissioner or the department relating to the supervision of any insurer are confidential except as provided by this section.

(b) The personnel of the department shall have access to these proceedings, hearings, notices, correspondence, reports, records, or information as permitted by the commissioner.

(c) The commissioner may open the proceedings or hearings or disclose the notices, correspondence, reports, records, or information to a department, agency, or instrumentality of this or another state of the United States if the commissioner determines that the disclosure is necessary or proper for the enforcement of the laws of this or another state of the United States.

(d) The commissioner may open the proceedings or hearings or make public the notices, correspondence, reports, records, or other information if the commissioner deems that it is in the best interest of the public or in the best interest of the insurer, its insureds, creditors, or the general public.

(e) This section does not apply to hearings, notices, correspondence, reports, records, or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

(Added by Stats. 1991, Ch. 986, Sec. 8.)



1077.4

During the period of supervision, the commissioner or his or her designated appointee shall serve as the administrative supervisor. The commissioner may provide that the insurer may not do any of the following things during the period of supervision, without the prior approval of the commissioner or his or her appointed supervisor:

(a) Dispose of, convey, or encumber any of its assets or its business in force.

(b) Withdraw any of its bank accounts.

(c) Lend any of its funds.

(d) Invest any of its funds.

(e) Transfer any of its property.

(f) Incur any debt, obligation, or liability.

(g) Merge or consolidate with another company.

(h) Approve new premiums or renew any policies.

(i) Enter into any new reinsurance contract or treaty.

(j) Terminate, surrender, forfeit, convert, or lapse any insurance policy, certificate, or contract, except for nonpayment of premiums due.

(k) Release, pay, or refund premium deposits, accrued cash, or loan values, unearned premiums, or other reserves on any insurance policy, certificate, or contract.

(l) Make any material change in management.

(m) Increase salaries and benefits of officers or directors or the preferential payment of bonuses, dividends, or other payments deemed preferential.

(Added by Stats. 1991, Ch. 986, Sec. 8.)



1077.5

During the period of supervision the insurer may contest an action taken or proposed to be taken by the supervisor specifying the manner wherein the action being complained of would not result in improving the condition of the insurer by requesting reconsideration by the commissioner. Denial of the insurer’s request upon reconsideration entitles the insurer to seek judicial review under Section 12940.

(Added by Stats. 1991, Ch. 986, Sec. 8.)



1077.6

Nothing contained in this article shall preclude the commissioner from initiating judicial proceedings to place an insurer in conservation, rehabilitation, or liquidation proceedings or other delinquency proceedings, however designated under the laws of this state, regardless of whether the commissioner has previously initiated administrative supervision proceedings under this article against the insurer.

(Added by Stats. 1991, Ch. 986, Sec. 8.)



1077.7

The commissioner may adopt reasonable rules necessary for the implementation of this article.

(Added by Stats. 1991, Ch. 986, Sec. 8.)



1077.8

Notwithstanding any other provision of law, the commissioner may meet with a supervisor appointed under this article and with the attorney or other representative of the supervisor, without the presence of any other person, at the time of any proceedings or during the pendency of any proceeding held under authority of this article to carry out the commissioner’s duties under this article or for the supervisor to carry out his or her duties under this article.

(Added by Stats. 1991, Ch. 986, Sec. 8.)



1077.9

There shall be no liability on the part of, and no cause of action of any nature shall arise against, the commissioner or the department or its employees or agents for any action taken by them in the performance of their powers and duties under this article.

(Added by Stats. 1991, Ch. 986, Sec. 8.)



1077.95

The authority granted pursuant to this article is in addition to, and not in lieu of, any other provision of this code.

(Added by Stats. 1991, Ch. 986, Sec. 8.)






ARTICLE 16 - Approval of Reinsurance Plans

1080

Any domestic incorporated mutual life insurer or disability insurer or life and disability insurer issuing nonassessable policies on a reserve basis may merge, consolidate or otherwise unite with or become a part of, or may reinsure all of its policies with, and, upon the assumption of all of its liabilities, may transfer its assets to, any incorporated mutual insurer admitted to transact the business of life, disability or life and disability insurance in this State. The plan and agreement by which any such transaction is to be effected shall be submitted to the commissioner who shall examine the same and may require such provisions to be inserted in the agreement and such actions to be taken in connection with the transaction as he may deem necessary in order that the transaction shall be mutually fair and equitable between the respective members and policyholders of the companies parties to the transaction.

When any such plan and agreement shall have been approved by the commissioner the same shall be approved in the case of each domestic insurer party to the merger or consolidation or the reinsuring of its policies and transferring of its assets by two-thirds of the votes cast by the members thereof represented in person or by proxy at a meeting called to consider the same. Notice of said meeting and its purpose shall be given by mail at least 30 days before the day fixed for the meeting to members whose insurance shall have been in force for at least one year prior to such meeting, at their addresses appearing on the books maintained at the home office of the company. With respect to those members whose addresses do not appear on such books of the company notice shall be deemed to have been given if published at least once in some newspaper of general circulation in the county in which the principal office of the company is located. At such meeting the presence in person or by proxy of 5 percent of such members of such insurer shall constitute a quorum. In the absence of a quorum the members present at the meeting in person or by proxy may adjourn the meeting to a later date. No further notice need be given of the date to which the meeting is adjourned. If the vote is in the affirmative a certified copy of all proceedings relating to the proposed transaction shall be filed with the commissioner. If one of the insurance companies is a foreign company there shall be filed with the commissioner evidence of such approval, consent or other authorization as may be required by the laws of the state of incorporation of said foreign insurance company evidencing the power of the foreign insurance company to assume and carry out the agreement by which such transaction is effected. If the commissioner finds that the proceedings have been in accordance with the law and his requirements he shall approve the agreement which shall thereupon become effective.

(Added by Stats. 1957, Ch. 979.)



1090

An insurer which is insolvent, retiring from business in this state other than by merger or consolidation into an admitted insurer with the commissioner’s prior written consent, or the required paid-in capital of which is impaired, shall not reinsure its business until its plan to effect such reinsurance is first submitted to the commissioner and approved by him.

(Amended by Stats. 1969, Ch. 1055.)



1091

The retiring insurer shall pay to the commissioner a fee of seven hundred fifty dollars ($750) for filing the documents initiating approval proceedings under this article. If the plan be approved and consummated the retiring insurer shall apply for withdrawal under Article 15 of this chapter and such fee shall also cover the services and expenses of the commissioner in connection with the withdrawal.

(Added by Stats. 1965, Ch. 1191.)






ARTICLE 17 - Loans and Investments

1100

In this state, all investments and deposits of the assets of an insurer, all purchases on behalf of an insurer, and all sales made of the property and effects of an insurer shall be made in its own name, or in that of a corporation authorized to act as a trustee under the laws of this state, or in the name of a nominee of such a corporation in accordance with any law of this state permitting such a trustee to make use of nominees, or in the name of a qualified custodian, qualified subcustodian, or qualified depository (as defined in Section 1104.9) or in the name of a nominee of a qualified custodian, qualified subcustodian, or qualified depository, provided that the nominee is not a corporation and, as to any nominee which is a partnership, the partnership shall consist solely of the employees, officers, or directors of the qualified custodian, qualified subcustodian, or qualified depository or a corporation which is a member of the same holding company system as the nominee, or any combination thereof, or in the name of a nominee approved by the commissioner.

(Amended by Stats. 1988, Ch. 1466, Sec. 1.5.)



1100.1

Every admitted incorporated insurer may under a certificate of authority issued pursuant to the provisions of Article 3 (commencing with Section 699), engage in this state in the type of loan transactions otherwise permitted by law without obtaining any other license or certificate.

Pursuant to the authority contained in Section 1 of Article XV of the State Constitution, the restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any obligation of, loans made by, or forbearances of, any incorporated admitted insurer.

This section creates and authorizes incorporated admitted insurers as an exempt class of persons pursuant to Section 1 of Article XV of the Constitution.

(Amended by Stats. 1981, Ch. 979, Sec. 1.)



1101

(a) An admitted insurer’s officers, directors, trustees and any persons who have authority in the management of the insurer’s funds, shall not, unless otherwise provided in this code:

(1) Receive any money or valuable thing for negotiating, procuring, recommending or aiding in, any purchase by or sale to such insurer of any property, or any loan from such insurer.

(2) Be pecuniarily interested as principal, coprincipal, agent, attorney or beneficiary, in any such purchase, sale or loan.

(3) Directly or indirectly purchase, or be interested in the purchase of, any of the assets of the insurer.

(b) This section shall not apply to:

(1) The purchase or exchange of stock of an admitted insurer by an admitted insurer or between admitted insurers nor to any merger, consolidation or corporate reorganization of such insurers, and shall not apply as to such purchase, merger, exchange, consolidation or reorganization, nor to the officers, directors, trustees or any persons having authority in the management of such insurers funds in respect to any such transaction and no such transaction shall be either void or voidable, if:

(i) The transaction is just and reasonable as to the insurers involved at the time it is authorized or approved and if no such officer, director, trustee or other person having authority in the management of such insurers funds receives any money or other valuable thing, other than his usual compensation for his regular duties, for negotiating, procuring, recommending or aiding in such transaction, and, either

(ii) Any interest in such transaction on the part of any officers, directors, trustees, or persons who have authority in the management of any such insurer’s funds is disclosed or known to its board of directors or committee, authorizing, approving or ratifying the transaction, and noted in the minutes thereof, and the board or committee authorizes, approves or ratifies the transaction in good faith by a vote sufficient for the purpose without counting the vote or votes of any interested officers, directors, trustees, or persons who have authority in the management of the funds of any such insurer, or

(iii) The fact of such interest is disclosed or known to the shareholders in the case of a stock insurance company, or in the case of a mutual insurer to the policyholders, and they approve or ratify the transaction in good faith by a vote or written consent of a majority of the shares or policyholders, as the case may be, entitled to vote, unless the consent or vote of more than a majority is otherwise required, in which event the vote or written consent shall be that so otherwise required.

Any such officer, director, trustee, or other person who has such interest may be counted in determining the presence of a quorum at any meeting which authorizes, approves or ratifies such transaction.

(2) Any transaction relating to an insurer if the transaction meets the other requirements of subdivision (b) and such officers, directors, and trustees of the insurer do not in the aggregate own more than 5 percent of the stock of any corporation with which the insurer is entering into a transaction.

(3) Any transaction if prior to its consummation the insurer has applied for and obtained from the commissioner a certificate of exemption in respect to the specific transaction therein described and such transaction is consummated in conformity with such certificate and the representations and disclosures made in or in connection with the application therefor.

(i) To obtain the certificate of exemption the insurer shall file with the commissioner a written application, accompanied by a filing fee of two hundred ninety-five dollars ($295). Such application shall be verified as provided in Section 834, be in such form as the commissioner shall require and shall contain all of the following:

(A) A specific description of the particular transaction for which the certificate is sought.

(B) Copies of all contracts and other legal documents involved or to be involved in the transaction.

(C) A description of all assets involved in the transaction.

(D) The names, titles, capacities and business relationships of all persons in any way involved in the transaction who are connected with the insurer or any of its affiliates, officers, directors, managers, or controlling persons or entities in any of the capacities described in this section.

(E) A description of any and all considerations on either or any side of the transaction.

(F) Evidence that its governing board has specifically authorized the filing of the application.

(G) Such other information, opinions, or matters as the commissioner may require.

The commissioner may issue such certificate of exemption if he finds, with or without a hearing, that the transaction is fair, just and equitable and not hazardous to policyholders, stockholders or creditors. The commissioner may impose such conditions, including but not limited to disclosure of the circumstances and terms of the transaction either before or after its consummation either publicly or to such persons and entities as he may designate and the approval of the transaction by such persons or entities as he may designate. He may also require that a report of the transaction be filed with him subsequent to its consummation in such form and containing such information as he may prescribe.

The certificate of exemption issued pursuant to paragraph (3) of subdivision (b) shall only exempt the transaction from the prohibitions of this section and shall not affect the rights or remedies of any persons under any other law.

The amendment made to this section at the 1955 General Session shall not apply to contracts, sales, transfers or other transactions entered into prior to the effective date hereof.

The commissioner shall not issue a certificate of exemption under paragraph (3) of subdivision (b) in respect to any transaction consummated prior to the effective date of the amendment made to this section at the 1967 Regular Session.

(c) Whenever it appears to the commissioner that any insurer, or any director, officer, employee, or agent thereof, has committed or is about to commit a violation of this section, the commissioner may apply to the superior court for the county in which the principal office of the insurer is located, or if such insurer has no such office in this state, then to the Superior Court for the County of Los Angeles, or for the City and County of San Francisco, for an order enjoining such insurer, or such director, officer, employee, or agent thereof, from violating or continuing to violate this section, and for such other equitable relief as the nature of the case and the interests of the insurer’s policyholders, creditors, and shareholders or the public may require.

(Amended by Stats. 1985, Ch. 770, Sec. 6.1.)



1101.1

An officer, excluding a director who holds no other office, or employee of an admitted insurer shall not receive any money or valuable thing directly or indirectly as a brokerage commission on reinsurance ceded by such insurer and an insurer shall not pay such commissions. This provision shall not apply to brokerage or commissions authorized by the board of directors of the ceding insurer as compensation for services actually rendered nor to dividends received by any such officer or employee upon the stock of a corporation in which such officer or employee or his immediate family does not own a controlling interest or in fact exercises control.

(Added by Stats. 1951, Ch. 592.)



1102

The financial obligation of any officer, director, trustee, or other person having authority in the management of an insurer’s funds shall not be guaranteed by such insurer in any capacity, and any such guarantee shall be void.

(Amended by Stats. 1937, Ch. 736.)



1103

Whenever an insurer is injured or made to suffer loss by reason of any violation of the provisions of sections 1101, 1102 or 1104, such insurer may recover from the guilty officer, director, trustee or other person, or any one or more of them jointly or severally damages sufficient to compensate such insurer for such loss.

(Amended by Stats. 1937, Ch. 736.)



1104

An admitted insurer shall not make any loan, other than a policy loan, to any officer, director, trustee or other person having authority in the management of its funds, nor shall such officer, director, trustee or other person accept any such loan.

This section does not prohibit a loan to, or for the benefit of, an employee for the purpose of paying the premiums on a life insurance policy on the life of such employee.

(Amended by Stats. 1963, Ch. 1929.)



1104.1

The commissioner may from time to time require any domestic admitted insurer to report to him, in such detail as he may prescribe, the moneys and securities owned by it, the place where such moneys and securities are deposited and, in the case of moneys and securities deposited outside the State, the reason for maintaining each such deposit outside the State.

Whenever the commissioner after hearing following notice, finds that such moneys or securities are maintained on deposit outside the State in excess of legal requirements and of the reasonable needs of the business of such insurer, he may order such insurer to transfer to, and maintain in, this State money and securities to the extent of such excess and to cease, pending such transfer, from unnecessary transfers of moneys and securities from this State to any place outside this State.

(Added by Stats. 1947, Ch. 1073.)



1104.2

Every person who is directly or indirectly the beneficial owner of more than 10 percent of any class of stock of a domestic insurer or who is a director or officer of such insurer shall file in the office of the Insurance Commissioner on or before the 31st day of October, 1965, or within 10 days after he becomes such a beneficial owner, director or officer, a statement, in such form as the commissioner may prescribe, of the amount of all stock of such insurer of which he is the beneficial owner, and within 10 days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner a statement, in such form as the commissioner shall prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

(Added by Stats. 1965, Ch. 38.)



1104.3

For the purpose of preventing the unfair use of information which may have been obtained by any beneficial owner of an insurer, or director or officer thereof, described in Section 1104.2, by reason of his relationship to such insurer, any profit realized by him from any purchase and sale, or any sale and purchase, of any stock of such insurer within any period of less than six months, unless such stock was acquired in good faith in connection with a debt previously contracted, shall inure to, and be recoverable by, the insurer, irrespective of the intent of the beneficial owner, director or officer who entered into the transaction of holding the stock purchased or not repurchasing the stock sold for a period exceeding six months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the insurer or by the owner of any stock of the insurer in the name of and on behalf of the insurer if the insurer shall fail or refuse to bring such suit within 60 days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two years after the date such profit was realized. This section shall not be construed to cover any transaction where a beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the stock involved, or any transaction or transactions which the commissioner may by rules and regulations exempt as not within the scope of this section or Section 1104.2.

(Amended by Stats. 1967, Ch. 1074.)



1104.4

It shall be unlawful for any beneficial owner of an insurer, or director or officer thereof, described in Section 1104.2, to, directly or indirectly, sell any stock of such insurer if he or his principal does not own the stock sold, or, if he or his principal owns the stock, he does not deliver it against such sale within 20 days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

(Added by Stats. 1965, Ch. 38.)



1104.5

The provisions of Section 1104.3 shall not apply to any purchase and sale, or sale and purchase, and the provisions of Section 1104.4 shall not apply to any sale of stock of a domestic insurer (not then or theretofore held in an investment account), by a dealer in the ordinary course of his business and incidental to the establishment or maintenance by him of a primary or secondary market (other than on an exchange as defined in the Securities Exchange Act of 1934) for such stock. The commissioner may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to stock held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

(Added by Stats. 1965, Ch. 38.)



1104.6

The provisions of Sections 1104.2, 1104.3, and 1104.4 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the commissioner may adopt in order to carry out the purposes of this article.

(Added by Stats. 1965, Ch. 38.)



1104.7

The term “stock” as it is used in Sections 1104.2, 1104.3, 1104.4, 1104.5 and 1104.8 means any stock or similar security, or any security, convertible, with or without consideration, into such stock or carrying any warrant or right to subscribe to or purchase such stock, or any such warrant or right, or any other security which the commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as stock.

(Added by Stats. 1965, Ch. 38.)



1104.8

The provisions of Sections 1104.2, 1104.3, and 1104.4 shall not apply to a domestic insurer if:

(a) Its stock shall be registered, or shall be required to be registered, pursuant to Section 12 of the Securities Exchange Act of 1934, as amended; or if

(b) Such domestic insurer shall not have any class of its stock held of record by 100 or more persons on the last business day of the year next preceding the year in which stock of the insurer would be subject to the provisions of Sections 1104.2, 1104.3, and 1104.4 except for the provisions of this subdivision.

(Added by Stats. 1965, Ch. 38.)



1104.9

(a) (1) As used in this section, “qualified custodian” means: (A) commercial banks (as defined in Section 105 of the Financial Code), savings and loan associations (as defined in Section 5102 of the Financial Code), and trust companies (other than trust departments of title insurance companies), or any entity approved by the commissioner as a qualified custodian; (B) that is either (i) domiciled and has a principal place of business in this state or (ii) a national banking association with a trust office located in this state; and (C) that either has a net worth of at least one hundred million dollars ($100,000,000) or is able to demonstrate to the satisfaction of the commissioner that it is financially secure. The commissioner may consider, among other factors, evidence of the following in order to determine whether a custodian is financially secure for the purpose of this subdivision: (i) its obligations under an agreement approved by the commissioner pursuant to subdivision (c) are guaranteed by its parent holding company, (ii) its parent holding company has a net worth of at least one hundred million dollars ($100,000,000), or (iii) it is a member of a holding company system with a net worth of at least one hundred million dollars ($100,000,000).

(2) As used in this section, “qualified depository” means an entity that is located in this state or a reciprocal state and is (A) a depository that provides for the long-term immobilization of securities or a clearing corporation that is also a depository, and that in either case has been approved by or registered with the Securities and Exchange Commission, (B) a Federal Reserve bank, or (C) an entity approved by the commissioner as a qualified depository.

A “qualified depository” may also include an entity that is located outside the United States, if it is a securities depository and clearing agency, incorporated or organized under the laws of a country other than the United States, (i) that operates a transnational system for securities or equivalent book entries (specifically Euroclear and Cedel, or successors to all or substantially all of their operations), or (ii) that operates a central system for securities or equivalent book entries, but solely for securities issued by, or by entities within, the country in which the securities depository and clearing agency is incorporated or organized. The depository shall meet all qualifying requirements imposed by this section upon Euroclear or Cedel.

(3) As used in this section, “qualified subcustodian” means an entity located in this state or a reciprocal state (A) that holds securities of the domestic insurer, and maintains an account through which the securities are held, in this state or a reciprocal state and (B) that has shareholder equity of at least one hundred million dollars ($100,000,000) or is able to demonstrate to the satisfaction of the commissioner that it is financially secure. The qualified subcustodian shall be: (A) a commercial bank, a savings and loan association, or a trust company (other than trust departments of title insurance companies); (B) a subsidiary of a qualified custodian; or (C) any entity approved by the commissioner as a qualified subcustodian. The commissioner may consider, among other factors, evidence of the following in order to determine whether a subcustodian is financially secure for the purpose of this subdivision: (i) its obligations are guaranteed by its parent company, (ii) its parent holding company has shareholder equity of at least one hundred million dollars ($100,000,000), or (iii) it is a member of a holding company system with shareholder equity of at least one hundred million dollars ($100,000,000). A “qualified subcustodian” may also include an entity that is located outside the United States, that is used by the domestic insurer for the purpose of obtaining access to a qualified depository located outside the United States. The qualified foreign subcustodian shall be a banking institution or trust company, incorporated or organized under the laws of a country other than the United States, that is regulated by that country’s government or an agency thereof, and that has shareholders’ equity in excess of two hundred million dollars ($200,000,000), whether in United States dollars or the equivalent of United States dollars, as of the close of its most recently completed fiscal year; or a majority-owned direct or indirect subsidiary of a qualified United States bank or bank holding company, if the subsidiary is incorporated or organized under the laws of a country other than the United States and has shareholders’ equity in excess of one hundred million dollars ($100,000,000), whether in United States dollars or the equivalent of United States dollars, as of the close of its most recently completed fiscal year; or is able to demonstrate to the satisfaction of the commissioner that it is financially secure. The commissioner may consider, among other factors, evidence of the following in order to determine whether a qualified foreign subcustodian is financially secure for purposes of this subdivision: (i) its obligations are guaranteed by its parent company, (ii) its parent holding company has shareholder equity of at least two hundred million dollars ($200,000,000), or (iii) it is a member of a holding company system with shareholder equity of at least two hundred million dollars ($200,000,000).

(4) As used in this section, “subsidiary” means: (A) an entity all of whose voting securities (other than director qualifying shares, if any) are owned, directly or indirectly, by a qualified custodian; or (B) any affiliated entity approved by the commissioner as a subsidiary of a qualified custodian. For the purpose of this section, an affiliated entity means an entity that (A) controls or is controlled, either directly or indirectly or through one or more intermediaries by a qualified custodian or (B) is under the common control, directly or indirectly, as or with a qualified custodian.

(5) As used in this section, “entity approved by the commissioner as a qualified custodian,” “entity approved by the commissioner as a qualified depository,” “entity approved by the commissioner as a qualified subcustodian,” and “entity approved by the commissioner as a subsidiary of a qualified custodian” mean those entities that meet the conditions or standards established by the commissioner. The commissioner shall charge and collect in advance a one-time fee of one thousand five hundred dollars ($1,500) to review an application for approval of any entity pursuant to this section.

(6) As used in this section, “reciprocal state” has the same meaning as in subdivision (f) of Section 1064.1.

(7) As used in this section, “moneys” means cash held incidental to securities transactions occurring in the ordinary course of business with respect to securities held pursuant to the custodial agreements under this section.

(8) (A) Except as provided in subparagraph (B), as used in this section, “insurer,” “domestic insurer,” and “domestic admitted insurer” mean any insurer, other than a domestic life insurer that is incorporated or that has its principal place of business in this state. Except as provided in subparagraph (B), no portion of this section applies to domestic life insurers nor shall this section affect the interpretation of any other portion of this code with respect to domestic life insurers nor is it intended to create a precedent for the application of its provisions to those insurers. However, the exclusion of domestic life insurers from this section shall not be construed to diminish the commissioner’s existing authority over those insurers under any other provision of this code.

(B) Domestic life insurers that are wholly owned by any insurer other than a domestic life insurer or are part of an insurance holding company system whose other insurer affiliates are not domestic life insurers may elect to be subject to this section by affirmatively stating that election in the statement otherwise required to be filed by that system pursuant to Section 1215.4.

(b) Notwithstanding Section 1104.1, a domestic admitted insurer may maintain its securities and moneys in a reciprocal state, subject to the requirements of this section, through a custodian account located in California in or with a qualified custodian, and that qualified custodian may maintain those securities or moneys in a qualified depository or qualified subcustodian, either or both of which may be located in a reciprocal state. In addition, a domestic insurer that has foreign investments or any other investments that require delivery outside of the United States upon sale or maturity that qualify under Section 1240, 1241, or 10506, or any other provision of this code, may maintain those securities or moneys in or with a qualified depository located in a jurisdiction outside the United States. However, the aggregate amount of general account investments so deposited shall not exceed the lesser of 5 percent of the total admitted assets of the insurer or 25 percent of the excess of admitted assets over the sum of paid-up capital, liabilities, and surplus required by Section 700.02. However, unless exempted by the commissioner, not more than 50 percent of that amount of assets that an insurer is authorized to invest pursuant to Section 1241 or 1241.1 may be maintained in any single country in a qualified depository as defined in clause (ii) of paragraph (2) of subdivision (a) and as to life companies not more than 12.5 percent of that amount of assets that an insurer is authorized to invest pursuant to Section 1241 or 1241.1 may be maintained in any single country in a qualified depository as defined in clause (ii) of paragraph (2) of subdivision (a). The percentage or dollar value of admitted assets and paid-up capital and liabilities shall be determined by the insurer’s last preceding annual statement of conditions and affairs made as of the preceding December 31 that has been filed with the commissioner pursuant to law. No broker or agent, as defined in the Federal Securities Exchange Act of 1934 (15 U.S.C. Sec. 78c et seq.), may serve as a qualified custodian, qualified subcustodian, or qualified depository under this section. However, no otherwise qualified custodian or subcustodian shall be disqualified on account of its activities as a broker or dealer, as so defined, when the activities are incidental to its custodial or other business.

(c) No securities shall be deposited in or with a qualified custodian, qualified depository, or qualified subcustodian except as authorized by an agreement between the insurer and the qualified custodian, if the agreement is satisfactory to and has been approved by the commissioner. The agreement shall require that the securities be held by the qualified custodian for the benefit of the insurer and that the books and records of the qualified custodian shall so designate. The agreement shall further require that beneficial title to the securities remain in the insurer and shall require that the qualified subcustodian and qualified depository be the agents of the qualified custodian. The agreement shall also specifically require that the qualified custodian shall exercise the standard of care of a professional custodian engaged in the banking or trust company industry and having professional expertise in financial and securities processing transactions and custody would observe in these affairs. This section does not affect the burden of proof under applicable law with respect to the assertion of liability in any claim, action, or dispute alleging any breach of, or failure to observe, that standard of care.

(d) No agreement between the qualified custodian and the insurer shall be approved by the commissioner unless the qualified custodian agrees therein to comply with this section. Except when the agreement is submitted in conjunction with an application for an original certificate of authority or variable contract qualification, a fee of five hundred dollars ($500) shall be paid to the commissioner at the time of filing the agreement for approval. However, no fee shall be required if the form of the agreement has been previously submitted for approval and approved by the commissioner as certified by the insurer and qualified custodian submitting the agreement to the commissioner. The agreement shall be deemed approved unless, within 60 days after receipt by the commissioner of that agreement and any required filing fee, the commissioner has disapproved the agreement in writing citing specific reasons for disapproval.

(e) Notwithstanding the maintenance of securities with an out-of-state qualified depository or qualified subcustodian pursuant to agreement, if the commissioner has reasonable cause to believe that the domestic insurer (1) is conducting its business and affairs in a manner as to threaten to render it insolvent, or (2) is in a hazardous condition or is conducting its business and affairs in a manner that is hazardous to its policyholders, creditors, or the public, or (3) has committed or is committing or has engaged or is engaging in any act that would constitute grounds for rendering it subject to conservation or liquidation proceedings, or if the commissioner determines that irreparable loss and injury to the property and business of the domestic insurer has occurred or may occur unless the commissioner acts immediately, then the commissioner may, without hearing, order the insurer and the qualified custodian promptly to effect the transfer of the securities back to a qualified custodian, qualified subcustodian, or qualified depository located in this state from any qualified depository or qualified subcustodian located outside of this state (the transfer order). Upon receipt of the transfer order, the qualified custodian shall promptly effect the return of the securities. Notwithstanding the pendency of any hearing or action provided for in subdivision (f), the transfer order shall be complied with by those persons subject to that order. Any challenge to the validity of the transfer order shall be made in accordance with subdivision (f). It is the responsibility of both the insurer and the qualified custodian to oversee that compliance with the transfer order is completed as expeditiously as possible. Upon receipt of a transfer order, there shall be no trading of the securities without specific instructions from the commissioner until the securities are received in this state, except to the extent trading transactions are in process on the day the transfer order is received by the insurer and the failure to complete the trade may result in loss to the insurer’s account. Issuance of a transfer order does not affect the qualified custodian’s liabilities with regard to the securities that are the subject of the order.

(f) At the same time the transfer order is served, the commissioner shall issue and also serve upon the insurer a notice of hearing to be held at a time and place fixed therein which shall not be less than 20 nor more than 45 days after the service thereof. Upon request of the insurer and agreement of the department, the hearing may be held within a shorter time but in no event less than 10 days after the service of the notice of hearing. The transfer order and notice of hearing may be served by certified mail, express mail, messenger, telegram, or any other means calculated to give prompt actual notice to (1) the California office of the insurer designated in the agreement, its home office as shown on its most recently filed annual or quarterly statement, or its California agent for service of process; and (2) the California office of the qualified custodian designated in the agreement. If, as a result of the hearing, any of the statements as to conduct, conditions, or grounds for the transfer order are found to be true, or if other conditions or grounds are discovered or become known at the hearing and are found to be true, the commissioner shall affirm the transfer order and may make additional order or orders, pertaining to the transfer order, as may be reasonably necessary.

The insurer subject to the transfer order is entitled to judicial review in the state of the commissioner’s order issued as a result of the hearing.

Alternatively, at any time prior to the commencement of the hearing on the transfer order, the insurer may waive the hearing and have judicial review in this state of the transfer order by petition for writ of mandate and declaratory relief without first exhausting administrative remedies or procedures. In that event the insurer is not entitled to any extraordinary remedies prior to trial.

No person other than the insurer has standing at the hearing by the commissioner or for any judicial review of the transfer order.

(Amended by Stats. 2008, Ch. 78, Sec. 1. Effective January 1, 2009.)



1105

This article shall not prevent:

(a) The purchase by any person of any asset which the commissioner requires to be sold, at a price approved by the commissioner.

(b) The borrowing in accordance with its terms by any person upon a policy of life insurance upon his own life.

(c) The payment of a fee to any attorney for legal services rendered to any such insurer.

(d) The receipt of advances under agency contracts by agents of life insurers.

(e) Any admitted insurer’s officers, directors, trustees or other persons who have authority in the management of the funds of such insurer from entering into any transaction with such insurer if:

(1) Such transaction is pursuant to a permit issued by the Insurance Commissioner under authority granted to him by other provisions of this code or is such as requires his approval prior to its consummation under other provisions of this code;

(2) The application for any such permit or the request for any such approval sets forth under oath the complete details concerning all such transactions with any such officers, directors, trustees or other persons; and

(3) Where the commissioner in his permit or approval specifically finds that the consummation of such transaction will not be unfair, unjust or inequitable to such insurer or to any of its stockholders or policyholders.

(f) Any transaction between an insurer and a person having authority in the management of the insurer’s funds (except officers, directors, and trustees), if such insurer is subject to registration and reporting under the Insurance Holding Company System Regulatory Act (Article 4.7 (commencing with Section 1215) of Chapter 2 of this part), or subject to substantially similar registration and reporting requirements under the laws of its domicile.

(g) An admitted insurer making a loan for the purchase of a principal residence by, and acquiring, at a price not to exceed the fair market value thereof, the principal residence from, an officer or person having authority in management of the insurer’s funds, nor shall such officer or person be prohibited from accepting such loan or acquisition, in connection with the relocation of the place of employment at the request of the insurer, either during the course of employment or upon initial employment of such officer or person having authority in management of the insurer’s funds.

Any loan permitted under this subdivision shall be secured by a first trust deed or first mortgage, shall not exceed 90 percent of the fair market value of the property, shall carry an interest rate no more favorable than that rate given to other employees of such insurer not subject to the limitations of this article and shall be subject to the approval of the insurer’s board of directors or delegated committee thereof.

This subdivision shall not apply to directors and trustees of insurers.

(Amended by Stats. 1980, Ch. 812, Sec. 1.)



1106

Any person violating, or wilfully aiding another in the violation of, Sections 1101, 1101.1, 1102, 1103, 1104 or the commissioner’s order issued pursuant to Section 1104.1 is guilty of a misdemeanor. The commissioner shall, after a hearing upon due notice, revoke, or deny the renewal of, the certificate of authority of a domestic admitted insurer persisting for more than 60 days from and after the commissioner’s order issued pursuant to Section 1104.1 in failure to comply with such order. The proceedings shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code and the commissioner shall have the powers granted therein.

(Amended by Stats. 1951, Ch. 592.)



1107

In accordance with either subdivision (e) of Section 1001 or Section 1101.1 of the Corporations Code, an insurer may apply for the insurance commissioner’s approval of the terms and conditions of the covered transactions and the fairness of such terms and conditions to deliver consideration other than securities which shall be in such form, contain such information and be accompanied by such documents as the commissioner deems appropriate or requires.

(Added by Stats. 1978, Ch. 795.)



1107.1

The commissioner shall require the payment of two hundred fifty dollars ($250) in lawful money of the United States as fee for the determination referred to in Section 1107.

(Added by Stats. 1978, Ch. 795.)






ARTICLE 18 - Multiple Insurer Operations

1110

This article does not apply to combination automobile insurance policies in which one insurer issues a policy covering certain classes of insurance on a risk, and another insurer covers certain other classes of insurance on the same risk. This article applies to:

(a) The issuance of a policy in which more than one insurer indemnifies the insured severally, jointly, or jointly and severally with other insurers for all or a specified portion of a risk.

(b) The issuance of a policy which is subject to an automatic reinsurance agreement under which several insurers participate with the insurer or insurers issuing the policy to the same extent as though they were primary insurers, and the contract is negotiated upon the basis of such reinsurance and the policy makes reference to the fact of such reinsurance.

(c) Policies issued pursuant to a plan providing for the allocation among various insurers of risks who have been unable to procure such insurance without resort to the plan.

(Added by Stats. 1943, Ch. 872.)



1111

Insurers desiring to issue policies to which this article is applicable, and to pay commissions to persons who are licensed as insurance agents, but not as agents for all insurers participating in the risk, and who are not licensed as insurance brokers, may file with the commissioner in such form as he may require, a statement of the plan under which they intend to operate, and a list of the insurers that will operate under the plan. If the commissioner finds that the nature of the plan is not such that the interests of the insuring public will be jeopardized by permitting an agent of one or more of the insurers to act in a transaction with or for all the insurers, or for the particular insurer paying the commission without being licensed as agent for such insurer or as an insurance broker, he may issue a permit authorizing the operation of the plan by or on behalf of the insurers listed in the application, and the payment of commissions pursuant to the plan as approved by the commissioner shall be lawful.

(Added by Stats. 1943, Ch. 872.)



1112

Within 10 days after the withdrawal of an insurer from the plan or from the time additional insurers participate in the plan, notice of the change shall be given the commissioner in writing, and unless such notice is so given, the permit theretofore issued by the commissioner shall expire on the tenth day after such change. Unless the permit expires as provided in the preceding sentence, it shall remain in force continuously unless the commissioner after hearing finds that the insurers have deviated materially from the plan, and that it is against public interest to continue its operation.

(Added by Stats. 1943, Ch. 872.)



1113

For filing application for a permit issued pursuant to this article, the commissioner shall charge and collect the sum of forty-four dollars ($44).

(Amended by Stats. 1985, Ch. 770, Sec. 6.2.)









CHAPTER 2 - Incorporated Insurers

ARTICLE 1 - General

1140

Except as otherwise provided in this code, incorporated insurers are subject to the provisions of the general corporation law in like manner with other corporations.

(Enacted by Stats. 1935, Ch. 145.)



1140.1

(a) A domestic incorporated life insurer may be organized under the Nonprofit Mutual Benefit Corporation Law. With the prior consent of the commissioner, an existing domestic incorporated life insurer organized under the general corporation law may be converted to a domestic incorporated life insurer under the Nonprofit Mutual Benefit Corporation Law pursuant to Section 911 of the Corporations Code. The consent shall be obtained by filing an application accompanied by any information that the commissioner may require, and by submitting a filing fee of seven thousand dollars ($7,000).

(b) Except as otherwise provided in this code, a domestic incorporated life insurer organized under the Nonprofit Mutual Benefit Corporation Law shall be subject to that law in the same manner as other corporations organized under that law. In the case of a conflict between the Insurance Code and the Nonprofit Mutual Benefit Corporation Law, the provisions of the Insurance Code shall prevail.

(c) A life insurer organized under the Nonprofit Mutual Benefit Corporation Law shall have the same powers held by, and shall be subject to all provisions of this code applicable to, a domestic incorporated stock life insurer, except for Section 1140. An insurer so organized shall have a surplus (in lieu of paid-in capital and surplus) at least equal to the sum of the paid-in capital and surplus required of a stock insurer admitted for the same classes. In addition, an insurer so organized shall be subject to the same premium tax obligations as a stock insurer.

(d) Officers, directors, and other managers of domestic life insurers organized under the Nonprofit Mutual Benefit Corporation Law shall not be entitled to any rights, preferences, or privileges that are not allowed for the officers, directors, or managers of an insurer of the same class organized under the general corporation law.

(e) For a life insurer organized under the Nonprofit Mutual Benefit Corporation Law, all references in this code to “shareholders” shall be interpreted to mean “members,” and all references to “shares,” “stocks,” or “securities” shall mean “memberships,” as defined in the Nonprofit Mutual Benefit Corporation Law.

(f) The issuance of memberships to policyholders that are not natural persons shall be subject to the provisions of Article 8 (commencing with Section 820) of Chapter 1 of Part 2 of Division 1. A domestic incorporated life insurer organized under the Nonprofit Mutual Benefit Corporation Law shall have at least one member. The redemption of memberships, other than for policyholders that are not natural persons, shall be subject to the same rules as those applicable to the payment of dividends by a domestic incorporated stock life insurer.

(Added by Stats. 2004, Ch. 376, Sec. 1. Effective January 1, 2005.)



1140.5

(a) Notwithstanding any other provision of law, a copy of every form of proxy or written consent or authorization for use at any meeting or proceeding of shareholders or stockholders of any domestic insurer to evidence authority to cast the vote of any shareholder or stockholder, or to record the consent or the authorization of any shareholder or stockholder to any action of the insurer, and a copy of every solicitation, announcement, or advertisement used to obtain, or to influence any shareholder or stockholder to sign, any proxy, or written consent or authorization shall be filed with the commissioner, accompanied by a filing fee of fifty-eight dollars ($58), by the person intending to use, issue, publish, or circulate the document. This document shall not be used, issued, published, or circulated before a period of 10 days following the date of its filing, or any shorter period that may be designated by the commissioner, has elapsed. Within the 10-day or a shorter period, the commissioner may disapprove of any document filed with him or her pursuant to this section, stating his or her reasons therefor in writing, in which case, the document shall not be used, issued, published, or circulated.

(b) Any person who fails to make the filing required by this section and who thereafter uses any document required to be filed, uses the document before it has been filed with the commissioner for the period required, or uses the document after receiving written notice that the document has been disapproved by the commissioner is guilty of a misdemeanor. It shall be unlawful to use any proxy or consent obtained in violation of this section. The superior court of the State of California in and for the county in which is located the principal place of business of the insurer shall have jurisdiction to enforce this section and the regulations promulgated pursuant to this section, and to grant appropriate relief upon the verified petition of the commissioner, the domestic insurer, or any of its shareholders or stockholders.

(c) The purposes of this section are: to ensure that the shareholders, stockholders, or other persons entitled to vote or give written consents or authorizations are provided with adequate and accurate information regarding the affairs of the insurers in which they have interests, the interests of those soliciting proxies or written consents or authorizations and of those upon whose behalf the solicitations are made, and the matters as to which proxies, written consents, or authorizations are solicited; and to prevent fraud or deception in connection with proxies, proxy statements, or other proxy solicitations. The commissioner may make rules and regulations in furtherance of the purposes of this section. These rules and regulations may differ as to different classes and types of insurers.

(d) This section shall not apply to any domestic insurer having fewer than 100 shareholders or stockholders and shall not apply to any domestic insurer if 95 percent or more of its stock is owned or controlled by a parent or an affiliated insurer and the remaining shares of stock are owned by fewer than 500 shareholders or stockholders. Any domestic insurer that files with the federal Securities and Exchange Commission forms of proxies, consents, and authorizations complying with the requirements of the federal Securities Exchange Act of 1934 (15 U.S.C. Sec. 78a et seq.) and the amendments thereto and the applicable regulations thereunder, is exempt from this section.

(Amended by Stats. 2006, Ch. 538, Sec. 454. Effective January 1, 2007.)



1141

No director, trustee, officer or agent of any insurer shall be subject to personal liability by reason of any payment or any determination not to contest or seek recovery of any payment made subsequent to June 4, 1944, or hereafter made, by or on behalf of such insurer on account of any tax, license, fee, deposit or other charge paid pursuant to the terms of any statute, law or ordinance of this or any other State, county, city or taxing authority, unless prior to such payment or determination such statute, law or ordinance shall have been judicially rendered invalid by action of the State court having final appellate jurisdiction in the premises or by action of the Supreme Court of the United States. This section is applicable not only to directors, trustees, officers and agents of insurers generally but also to reciprocal or interinsurance exchanges, members of their subscribers’ boards, their attorneys in fact and any director, trustee, officer and agent thereof.

(Added by Stats. 1945, Ch. 27.)



1142

In situations of hardship, financial embarrassment or where other good cause is shown the commissioner may, in his discretion, by written order, permit an insurer to acquire by gift, devise, bequest or other transfer an asset, or a part thereof, not otherwise permissible, or retain an asset, however obtained. Such order, or any amendments thereto, shall specify the asset and the mode of acquisition or retention which is to be permitted and shall specify such reasonable time as the commissioner may determine in his discretion for the retention, or further retention of such asset. At the end of such time or earlier if he determines circumstances warrant such action the commissioner may invoke the procedure of Section 1202 for the purpose of requiring the insurer to dispose of the asset, or a part thereof, so acquired or held.

This section shall not apply to any asset of an insurer which:

(1) Has been held for 25 years or more, and

(2) Consists entirely of corporate securities, and

(3) The value does not exceed more than one-tenth of 1 percent of the total assets of the insurer.

The insurer may retain such an asset.

(Added by Stats. 1965, Ch. 1547.)






ARTICLE 2 - Restrictions on Activities

1152

(a) Domestic incorporated stock insurers, except those governed by Sections 10530, 12373, and 12640.06, shall be governed by the provisions of this section and, if the insurer is subject to registration pursuant to Sections 1215.4 and 1215.5, as to payment or distribution of dividends to stockholders. Such insurers may make dividends only from earned surplus.

(b) No dividends shall be declared out of earned surplus derived from the mere net appreciation in the value of assets not yet realized, nor shall any dividends be declared from any part of such earned surplus derived from an exchange of assets, unless and until such earned surplus have been realized or unless the assets received are currently realizable in cash.

(c) An insurer may declare and distribute a dividend otherwise prohibited by this section if (1) following payment of the dividend the insurer’s surplus as regards policyholders is (A) reasonable in relation to its outstanding liabilities and (B) adequate to its financial needs as prescribed in Section 1215.5, and (2) the commissioner has given approval for the dividend prior to payment.

(d) For purposes of this section, “earned surplus” means unassigned funds, as required to be reported on the insurer’s annual statement.

(Amended by Stats. 1993, Ch. 974, Sec. 1.8. Effective January 1, 1994.)



1153

An insurer shall not be admitted within three years from and after the time when it commences business as an insurer, nor within three years from and after the time when it is first incorporated, unless assets equal to the sum of its liabilities and the minimum capital and surplus required for admission are maintained in cash or one or more of the following:

(a) Securities specified in Sections 1170 to 1175, inclusive.

(b) Premiums that are in the course of collection, or agents’ balances representing premiums, on policies effected not more than 90 days prior to the date on which these premiums or balances are valued for the purpose of this section, and earned service fees receivable, not over 90 days due, and evidences of debt representing those assets.

(c) In the case of a life insurer, the amount of current deferred premiums receivable, after deducting therefrom the amount of the loading.

(d) Interest accrued and dividends declared, receivable on any of the assets specified in subdivisions (a) to (c), inclusive, no part of which interest or dividends has been due in excess of one year.

(e) Amount of reinsurance recoverable from admitted insurers.

(f) With the prior approval of the commissioner, any investments authorized by this code if the following conditions are met:

(1) The insurer has previously been authorized to write life or health insurance, or is seeking authority to write life or health insurance.

(2) The solvency of the insurer is guaranteed by another insurer (the “guaranteeing insurer”) that meets the following criteria:

(A) The guaranteeing insurer has an ownership interest of at least 50 percent in the insurer.

(B) The guaranteeing insurer, which may be a reciprocal or interinsurance exchange, has been admitted to do business in this state for not less than 10 years.

(C) The guaranteeing insurer has maintained a surplus of admitted assets over all liabilities of at least five hundred million dollars ($500,000,000) for not less than three years.

(3) The commissioner, in his or her discretion, determines that the proposed investment is sound in relation to the insurer’s business plan and operations.

(Amended by Stats. 1998, Ch. 495, Sec. 1. Effective January 1, 1999.)



1153.5

An admitted insurer which has been in business as an insurer less than three years from and after the time when it commenced business as an insurer shall maintain its assets during the balance of such three-year period in the types of assets specified in Section 1153, excepting such of its assets as are in excess of the sum of its liabilities and the surplus and capital requirements for admission. On its failure so to do, the commissioner may revoke its certificate of authority. The proceedings shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Amended by Stats. 1951, Ch. 543.)



1154

After the period specified in Sections 1153 and 1153.5, the requirements of those sections shall no longer be applicable to any insurer specified therein and shall no longer affect or modify the application or nonapplication of any section of this code.

The provisions of Sections 1153 and 1153.5 shall not govern or limit the investments of any insurer formed by merger, consolidation, or reinsurance of the entire business of any one or more admitted insurers if any one or more of the merged, consolidated, reinsuring or reinsured insurers was, prior to such consolidation, merger, or reinsurance, admitted, or authorized to do business as an insurer in any state, for a period of three or more years.

(Amended by Stats. 1949, Ch. 339.)



1155

An insurer, within such limits as may be set by the board of directors, may contribute to community funds or to charitable, philanthropic, or benevolent instrumentalities conducive to public welfare or civic betterment.

(Added by Stats. 1951, Ch. 564.)






ARTICLE 3 - General Investments

1170

Domestic incorporated insurers may invest their assets in the purchase of any of the securities specified in this article, or in loans upon such securities, if those purchases or loans conform to all the following conditions:

(a) Such securities are not in default as to principal or interest at the date of investment.

(b) In the case of a purchase, the purchase price does not exceed the market value of the securities at the date of investment.

(c) In the case of a loan not governed by the provisions of Section 1194.81, the amount loaned does not exceed eighty-five per cent of such market value at the date of investment.

(Amended by Stats. 2009, Ch. 234, Sec. 7. Effective January 1, 2010.)



1171

Such insurers may invest in obligations of the United States or obligations for which the faith and credit of the United States are pledged for payment of principal and interest.

(Enacted by Stats. 1935, Ch. 145.)



1171.5

Such insurers may invest in obligations of the United States Postal Service.

(Added by Stats. 1973, Ch. 464.)



1172

Such insurers may invest in obligations of the Dominion of Canada, or the Commonwealth of Puerto Rico, or of any province of the Dominion of Canada, or of any political subdivision of the Commonwealth of Puerto Rico, or obligations for which are pledged the faith and credit either of the dominion, or the commonwealth, or of any province of the dominion, or of any political subdivision of the commonwealth, for the payment of principal and interest, if within 10 years immediately preceding the investment such province or such political subdivision was not in default for more than 90 days in the payment of principal or interest upon any legally authorized obligation issued by it.

(Amended by Stats. 1963, Ch. 476.)



1173

Such insurers may invest in obligations issued under authority of law by any county, municipality, or school district in this State or in any other state, or in any province of the Dominion of Canada or in any political subdivision of the Commonwealth of Puerto Rico, if the obligor has not within two years next preceding the investment defaulted for more than 90 days in the payment of any part of either principal or interest upon any legally authorized obligation issued by it, and the obligations of the state or province or political subdivision in which it is located are legal for investment under the provisions of Sections 1172 or 1174.

(Amended by Stats. 1963, Ch. 476.)



1174

Such insurers may invest in obligations of this State or those for which the faith and credit of this State are pledged for the payment of principal and interest, and in obligations of any other State in the United States, if within ten years immediately preceding the investment such State was not in default for more than ninety days in the payment of any part of principal or interest of any debt duly authorized by the Legislature of such State to be contracted by such State since the first day of January, 1878.

(Amended by Stats. 1937, Ch. 738.)



1175

Such insurers may invest in bonds of any permanent road division in this state, or any district organized under the laws of this state, when such bonds are legal investments for savings banks of this state, or have been certified as legal investments for savings banks pursuant to Division 10 (commencing with Section 20000) of the Water Code, or when the statutes or laws providing for the issuance of such bonds provide that such bonds shall be entitled to the same force or value or use as bonds issued by any municipality, or such law specifically states that such bonds shall be legal investments for either savings banks, insurance companies, all trust funds, state school funds or any funds which may be invested in bonds of cities, counties, cities and counties, school districts, or municipalities in the state, or when such bonds have been investigated and approved by a commission or board now or hereafter authorized by law to conduct such investigation and give such approval when such law specifies that upon that approval the bonds are legal investments for insurers, or which the commissioner approves in writing as legal for investment of the funds of insurers. The commissioner in determining whether to approve any bonds as legal investments which do not otherwise qualify as such pursuant to any part of this code, shall, at the expense of any insurer requesting approval, make an adequate independent investigation of such bonds and the security therefor. A copy of the data secured in such investigation and the resulting opinion of the commissioner shall be furnished to the insurer.

(Amended by Stats. 1984, Ch. 193, Sec. 90.)



1175.5

Such insurers may invest in bonds of any county water district operating under Division 12 of the Water Code.

(Added by Stats. 1953, Ch. 1653.)



1176.5

Such insurers may make, invest in or purchase loans which are guaranteed by the United States or any agency thereof pursuant to the provisions of the “Servicemen’s Readjustment Act of 1944” or any act of Congress supplementary or amendatory thereof.

(Added by Stats. 1945, Ch. 26.)



1176.6

None of the provisions of the Insurance Code limiting or restricting loans by insurers or prescribing the security therefor shall apply to any loans which are fully guaranteed by the United States or any agency thereof pursuant to the provisions of the “Servicemen’s Readjustment Act of 1944” or any act of Congress supplementary or amendatory thereof; and in any case in which payment of a portion of any loan is guaranteed by the United States or any agency thereof pursuant to the provisions of the “Servicemen’s Readjustment Act of 1944” or any act of Congress supplementary or amendatory thereof, the guaranteed portion of such loan shall not be deemed a part of said loan for the purposes of any provision of the Insurance Code limiting the amount which may be loaned by an insurer upon the security of real property or improvements thereon shall be applicable to such loan.

(Added by Stats. 1945, Ch. 26.)



1177

Such insurers may invest in notes or bonds secured by mortgage guaranteed as to payment by a policy of mortgage insurance, and mortgage participation certificates issued by a mortgage insurer in accordance with the provisions of this code.

(Enacted by Stats. 1935, Ch. 145.)



1178

Such insurers may invest in collateral trust bonds or notes, secured by any of the following:

(a) A deposit of obligations authorized for investment by this article or Articles 4, 5, or 6 of this chapter having a market value at least fifteen per cent in excess of the par value of the collateral trust bonds or notes issued.

(b) A deposit of obligations authorized for investment by this article or Articles 4, 5, or 6 of this chapter, together with other securities, the combined market value of the deposit being at least twenty per cent in excess of the par value of the collateral trust bonds or notes issued, with the par value of the collateral trust bonds or notes not exceeding the market value of the deposited obligations which are authorized for investment by this article or Articles 4, 5, or 6 of this chapter.

(c) A deposit of obligations authorized for investment by this article, or Articles 4, 5, or 6 of this chapter, together with other securities, and conforming to the following requirements:

(1) The combined market value of the deposit is at least thirty per cent in excess of the par value of the collateral trust bonds or notes issued.

(2) The par value of such collateral trust bonds or notes issued does not exceed the market value of deposited obligations authorized for investment by this article.

(3) The deposited collateral consists of obligations authorized for investment by this article, or Articles 4, 5, or 6 of this chapter, having a market value of at least seventy-five per cent of the par value of such collateral trust bonds or notes issued.

(Amended by Stats. 1937, Ch. 738.)



1179

Such insurers may invest in farm loan bonds, consolidated farm loan bonds, collateral trust debentures, consolidated debentures, or other obligations issued under the Federal Farm Loan Act, approved July 17, 1916, as amended (Title 12 U.S.C. Sections 636 to 1012 inclusive, and Sections 1021 to 1129 inclusive), and the Farm Credit Act of 1933, as amended (Title 12 U.S.C. Sections 1131 to 1138f inclusive), and the Farm Credit Act of 1971 (Title 12 U.S.C. Sections 2001 to 2259 inclusive). Under this section such insurers may invest in farm loan bonds and consolidated farm loan bonds issued by federal land banks, consolidated collateral trust debentures and all other debentures issued by federal intermediate credit banks, debentures issued by the Central Bank for Cooperatives and consolidated debentures issued by banks for cooperatives.

(Amended by Stats. 1973, Ch. 138.)



1180

Such insurers may invest in bonds issued under the “Home Owners’ Loan Act of 1933”; bonds, debentures and notes issued by any federal home loan bank, or consolidated federal home loan bank notes, bonds and debentures issued by the Federal Home Loan Bank Board in accordance with the provisions of the Federal Home Loan Bank Act, and mortgage, mortgage participation, pass-through or trust certificates, or obligations or other securities issued or guaranteed by the Federal Home Loan Mortgage Corporation, pursuant to Section 305 or Section 306 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. Secs. 1454, 1455), by the Government National Mortgage Association, pursuant to Section 306 or Section 313 or Title III of the National Housing Act (12 U.S.C. Secs. 1721, 1723(e)), or by the Federal National Mortgage Association pursuant to 12 U.S.C. Sections 1717–1719.

(Amended by Stats. 1980, Ch. 811, Sec. 2. Effective July 28, 1980.)



1181

Such insurers may also invest in registered warrants of this State, issued pursuant to law.

(Added by Stats. 1937, Ch. 738.)



1182

Domestic incorporated insurers may invest in an account or accounts in one or more banks, savings and loan associations, or credit unions to the extent the account or accounts are insured by an agency or instrumentality of the federal government. As used in this section, an account may include a certificate of deposit.

(Amended by Stats. 2009, Ch. 234, Sec. 8. Effective January 1, 2010.)






ARTICLE 3.5 - Disclosure of Material Transactions

1185

(a) Every domestic incorporated insurer shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval, or information purposes pursuant to other provisions of this code, laws, regulations, or other requirements.

(b) The report shall be filed within 15 days after the end of the calendar month in which any of the foregoing transactions occur.

(c) One complete copy of the report, including any exhibits or other attachments filed as part thereof, shall be filed with the department and the National Association of Insurance Commissioners.

(d) All reports obtained by, or disclosed to the commissioner pursuant to this article, shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer who would be affected thereby, notice and an opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication thereof, in which event the commissioner may publish all or any part thereof in such manner as he or she may deem appropriate.

(Added by Stats. 1994, Ch. 662, Sec. 1. Effective January 1, 1995.)



1186

(a) No acquisitions or dispositions of assets shall be reported pursuant to Section 1185 if the acquisitions or dispositions are not material. For purposes of this article, a material acquisition (or the aggregate of any series of related acquisitions during any 30-day period) or disposition (or the aggregate of any series of related dispositions during any 30-day period) is one that is nonrecurring and not in the ordinary course of business and involves more than 5 percent of the reporting insurer’s total admitted assets as reported in its most recent statutory statement filed with the insurance department of the insurer’s state of domicile.

(b) Asset acquisitions subject to this article include every purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for that purpose. Asset dispositions also include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction, or other disposition.

(c) The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

(1) Date of the transaction.

(2) Manner of acquisition or disposition.

(3) Description of the assets involved.

(4) Nature and amount of the consideration given or received.

(5) Purpose of, or reason for, the transaction.

(6) Manner by which the amount of consideration was determined.

(7) Gain or loss recognized or realized as a result of the transaction.

(8) Name of the person from whom the assets were acquired or to whom they were disposed.

(d) Insurers shall report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer’s reserves and that insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5 percent of the insurer’s capital and surplus.

(Added by Stats. 1994, Ch. 662, Sec. 1. Effective January 1, 1995.)



1187

(a) No nonrenewals, cancellations, or revisions of ceded reinsurance agreements shall be reported pursuant to Section 1185 if the nonrenewals, cancellations, or revisions are not material. For purposes of this article, a material nonrenewal, cancellation, or revision is one that affects for property and casualty business, including accident and health business when written as such, more than 50 percent of an insurer’s ceded written premium, or for life, annuity, and accident and health business, more than 50 percent of the total reserve credit taken for business ceded, on an annualized basis as indicated in the insurer’s most recently filed statutory statement; provided, however, that no filing is required if the insurer’s ceded written premium or the total reserve credit taken for business ceded represents, on an annualized basis, less than 10 percent of direct plus assumed written premium or 10 percent of the statutory reserve requirement prior to any cession, respectively.

(b) Subject to the criteria specified in subdivision (a), a report is to be filed without regard to which party has initiated the nonrenewal, cancellation, or revision of ceded reinsurance whenever one or more of the following conditions exist:

(1) The entire cession has been canceled, nonrenewed, or revised and ceded indemnity and loss adjustment expense reserves after any nonrenewal, cancellation, or revision represent less than 50 percent of the comparable reserves that would have been ceded had the nonrenewal, cancellation, or revision not occurred.

(2) An authorized or accredited reinsurer has been replaced on an existing cession by an unauthorized reinsurer.

(3) Collateral requirements previously established for unauthorized reinsurers have been reduced; for example, the requirement to collateralize incurred but not reported (IBNR) claim reserves has been waived with respect to one or more unauthorized reinsurers newly participating in an existing cession.

(4) Subject to the materiality criteria, for purposes of paragraphs (2) and (3), a report shall be filed if the result of the revision affects more than 10 percent of the cession.

(c) The following information is required to be disclosed in any report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:

(1) Effective date of the nonrenewal, cancellation, or revision.

(2) The description of the transaction with an identification of the initiator thereof.

(3) Purpose of, or reason for, the transaction.

(4) If applicable, the identity of the replacement reinsurers.

(d) Insurers shall report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer’s reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5 percent of the insurer’s capital and surplus.

(Added by Stats. 1994, Ch. 662, Sec. 1. Effective January 1, 1995.)






ARTICLE 4 - Property Authorized for Excess Funds Investments

1190

Any domestic incorporated insurer, which maintains in cash on hand or on deposit in a national or state bank, or in securities specified in Article 3 (commencing with Section 1170), an amount equal to its required minimum paid-in capital, may invest the remainder of its assets in the purchase of, or loans upon the securities set forth in this article. The investments are known as excess funds investments and are subject to the restrictions set forth in this article.

(Amended by Stats. 1983, Ch. 142, Sec. 83.)



1191

Excess funds investments may be made in the stock of any corporation organized and carrying on business under the laws of this or any other state, or of the United States, or of the District of Columbia, or of the Dominion of Canada or of any province of the Dominion of Canada.

(Amended by Stats. 1951, Ch. 567.)



1191.1

Excess fund investments may be made in the purchase and sale of exchange traded call options on common stock pursuant to this section.

An insurer may sell exchange traded call options only through an exchange and only with respect to stock which it owns. Common stock that is obligated under an unexpired written call option shall not be sold unless the insurer first enters into a closing purchase transaction. An insurer shall not sell any other options pursuant to this section.

An insurer may purchase exchange traded call options only through an exchange and only for the purpose of a closing purchase transaction. An insurer shall not purchase any other options pursuant to this section.

(Added by Stats. 1980, Ch. 814, Sec. 1.)



1191.5

(a)Excess fund investments may be made by a domestic life insurer having admitted assets aggregating in value not less than one hundred million dollars ($100,000,000) in the purchase and sale of call options on interest-bearing obligations pursuant to subdivision (b) or (c). These investments may be made only in options on interest-bearing obligations issued by the United States of America, or any of its agencies or instrumentalities specified in Section 1180.

(b) An insurer may purchase call options pursuant to this section for the sole purpose of executing a closing purchase transaction for the interest-bearing obligation subject to the option. An insurer shall not purchase any other options pursuant to this section.

(c) An insurer may sell call options pursuant to this section only on interest-bearing obligations that it owns. An insurer shall not sell an interest-bearing obligation subject to an unexpired written call option sold by it except pursuant to a closing purchase transaction under the call option.

(Added by Stats. 1989, Ch. 1129, Sec. 2.)



1192

Excess funds investments may be made in:

(a) Interest-bearing obligations issued by a nonaffiliate institution, as defined in paragraph (5) of subdivision (f) of Section 1196.1, organized under the laws of any state, or of the United States, or of the District of Columbia, or of the Dominion of Canada or of any province of the Dominion of Canada, or interest-bearing obligations registered with the Securities Exchange Commission and publicly traded issued by an affiliate corporation organized under the laws of any state, or of the United States, or of the District of Columbia, or of the Dominion of Canada or of any province of the Dominion of Canada, or interest-bearing obligations issued by an authority established pursuant to the California Industrial Development Financing Act provided for in Title 10 (commencing with Section 91500) of the Government Code, to which the corporation is obligated with respect to payment, or

(b) Equipment trust obligations or certificates, or other adequately secured instruments, evidencing an interest in or lien upon transportation equipment used or to be used by a common carrier or common carriers and a right to receive determined portions of fixed obligatory payments for the use or purchase of this equipment, when the obligations, certificates or instruments are issued by a corporation specified in paragraph (a) or are unconditionally guaranteed or assumed by the corporation as to principal and as to interest or dividends and as to the payment of the fixed obligatory payments or the payment of the determined portions thereof.

(Amended by Stats. 1991, Ch. 539, Sec. 9.)



1192.1

Excess funds investments may be made in bonds, notes or other obligations issued, assumed or guaranteed by the International Bank for Reconstruction and Development, or the Inter-American Development Bank, or the Government Development Bank for Puerto Rico, or the Asian Development Bank, the International Finance Corporation, or the African Development Bank. Investments held under the authority of this section at any one time shall not be in excess of 21/2 percent of the insurer’s admitted assets or an amount equal to 25 percent of the total of the capital and surplus of such insurer, whichever is the lesser. Percentage or dollar value of assets and surplus as provided herein shall be determined by the insurer’s last preceding annual statement of conditions and affairs filed with the commissioner pursuant to law.

(Amended by Stats. 1991, Ch. 1206, Sec. 8.)



1192.2

An insurer may lend on the security of a first lien on an unencumbered leasehold on real property if:

(a) The real property subject to the leasehold is primarily improved by a single family residence, the term of the loan does not exceed 30 years, and the amount of the loan plus the amount of the liens of any public bond, assessment or tax assessed upon the property loaned upon does not exceed 75 percent of the sound market value of the leasehold for loan purposes as determined by appraisal; or

(b) The real property subject to the leasehold is not primarily improved by a single family residence, the term of the loan does not exceed 30 years, and the amount of the loan plus the amount of the liens of any public bond, assessment or tax assessed upon the property loaned upon does not exceed 662/3 percent of the sound market value of the leasehold for loan purposes as determined by appraisal; or

(c) Where the loan is a building loan, the principal so loaned plus the amount of the liens of any public bond, assessment or tax assessed upon the property subject to said leasehold at no time exceeds 75 percent if made upon the kind of property and improvements referred to in (a) above or if other than referred to in (a) above, at no time exceeds 662/3 percent of the sound market value of the leasehold for loan purposes as determined by appraisal, including the actual cost of the improvements thereon taken as security; or

(d) The loan is fully guaranteed or fully insured or covered by a commitment to fully guarantee or fully insure by the United States, the Federal Housing Administrator, or by any other agency of the United States which the commissioner shall have approved for the purposes of this subdivision as an issuer of insurance or guarantees of loans on real property, whether the proceeds of the guarantee or insurance is payable in cash or in obligations of the United States; or

(e) The loan is fully guaranteed by the United States or any agency thereof pursuant to the “Servicemen’s Readjustment Act of 1944” or any act of Congress supplementary or amendatory thereof, or, if a portion of the loan is so guaranteed, then if the unguaranteed portion of the loan does not exceed 75 percent of the sound market value of the leasehold for loan purposes as determined by appraisal.

(f) In all cases mentioned in subsections (a), (b), (c) and (e), the loan must be repayable in equal installments not less often than annually in amounts sufficient to completely amortize the loan within three-fourths of the remaining term of the leasehold including options to renew exercisable by the lender.

A leasehold on real property is not encumbered within the meaning of this section if subject only to one or more of the following: (a) the lien of taxes and assessments not delinquent at the time of investment, (b) the lien for delinquent taxes or assessments delinquent at the time of investment, which are being contested by any legal proceedings, provided that indemnity has been given pursuant to the indenture under which the bonds and notes are issued, or otherwise, for the payment of any amount which may be found to be due upon the final adjudication of such contest, (c) the lien of taxes and assessment becoming delinquent subsequent to the time of investment, (d) outstanding mineral, oil or timber rights, (e) easements or rights-of-way, (f) sewer rights, (g) rights in walls, (h) building restrictions or other restrictive covenants, or conditions or regulations of use, or subleases under which rents or profits are reserved to the owner.

For the purposes of this section, delinquent taxes funded on any deferred payment plan shall be deemed delinquent.

(Repealed and added by Stats. 1963, Ch. 321.)



1192.3

Excess fund investments may be made by a life insurer having admitted assets aggregating in value not less than two hundred million dollars ($200,000,000) in the following:

(a) Equipment obligations, securities, or certificates of any equipment trust evidencing rights to receive partial payments agreed to be made upon any contract of leasing or conditional sale.

(b) The purchase and ownership of machinery or equipment, which is or will within 30 days after acquisition become subject to contracts for sale or use under which contractual payments may reasonably be expected to return the principal of and provide earnings on the investment within the anticipated useful life of the property which shall be not less than five years.

Except upon the prior approval, in writing, of the commissioner, an investment may not be made under the authority of this section if at the time of the making of such investment it would result in such insurer then owning such obligations, securities, certificates, machinery and equipment in an amount exceeding five percent of such insurer’s admitted assets as determined by the insurer’s last preceding annual statement filed with the commissioner.

Any investment in a single piece of machinery or equipment shall not be made in excess of one percent of the insurer’s admitted assets or 10 percent of the aggregate of the insurer’s capital paid-up and unassigned surplus, whichever is larger.

(Added by Stats. 1980, Ch. 1049, Sec. 1.)



1192.4

No domestic insurer shall have more than 10 percent of its capital and surplus invested in stock of corporations organized under the laws of the Dominion of Canada or of any province of the Dominion of Canada, but this limitation shall not affect the authority conferred by Sections 1172, 1199 and 1240.

(Amended by Stats. 1955, Ch. 206.)



1192.5

Excess funds investments may be made in all deposits and debt obligations of banks or savings and loan associations whose accounts are insured by an agency or instrumentality of the federal government including accounts or certificates of deposit not subject to Section 1182, bankers’ acceptances, and commercial paper.

(Amended by Stats. 1991, Ch. 539, Sec. 10.)



1192.6

(a) An insurer, except an insurer authorized to transact mortgage guaranty insurance as defined in Section 119, may invest in a mortgage, mortgage-backed bond, or a mortgage participation, pass-through, conventional pass-through, trust or participation certificate, which is secured by or represents an undivided interest in any loan secured by real property if the loan is a permitted investment for the insurer or in a pool of those loans if each is a permitted investment for an insurer; and for which there exists, at the time of making the investment, a resale market.

(b) If the loan or pools of loans have been transferred or contributed by an insurer to a corporation, all the voting securities of which are owned by the insurer, then the mortgage, mortgage-backed bond, or mortgage participation, pass-through, conventional pass-through, trust or participation certificate secured by or representing an undivided interest in the loan or pool of loans shall not be revalued solely due to that transfer. Any subsequent transfer to an affiliate from the wholly owned subsidiary shall be valued at the lower of book value or market value.

(Added by Stats. 1987, Ch. 242, Sec. 2.)



1192.7

(a) A domestic insurer having admitted assets aggregating in value not less than one hundred million dollars ($100,000,000) may make excess funds investments in participation certificates (1) which represent an undivided interest in an interest-bearing obligation issued by a corporation and (2) for which a resale market exists at the time the investment is made.

(b) No investment in a participation certificate may be made pursuant to this section unless the entire obligation is a form of investment which the insurer would be authorized to acquire pursuant to subdivision (a) of Section 1192.

(c) An investment may not be made under the authority of this section if at the time of making the investment it would result in the insurer then owning participation certificates described in this section in an amount exceeding 4 percent of the insurer’s admitted assets as determined by the insurer’s last preceding annual statement filed with the commissioner.

(Amended by Stats. 1993, Ch. 616, Sec. 1. Effective January 1, 1994.)



1192.8

(a) A domestic life insurer having admitted assets aggregating in value not less than one hundred million dollars ($100,000,000) may make excess fund investments pursuant to this section in interest-bearing notes, bonds, or obligations issued by (1) any operating business trust or limited partnership organized under the laws of any state of the United States, the District of Columbia, the Dominion of Canada, any province of the Dominion of Canada or (2) an authority established pursuant to the California Industrial Development Financing Act, Title 10 (commencing with Section 91500) of the Government Code. The issuer of the notes, bonds, or obligations through itself or its paying agent shall be obligated thereunder to make payments, with respect to the notes, bonds, or other obligations, directly to the insurer or the insurer’s nominee.

(b) Except upon the prior written approval of the commissioner, an investment may not be made under the authority of this section unless the note, bond, or obligation is exchange-traded. “Exchange-traded,” as used in this subdivision, means listed and traded on the National Market System of the NASDAQ Stock Market or on a securities exchange subject to regulation, supervision, or control under a statute of the United States and acceptable to the commissioner.

(c) Without the prior written consent of the commissioner investment made pursuant to this section shall not exceed in the aggregate 10 percent of the life insurer’s policyholder surplus.

(d) A request to the commissioner for (1) approval pursuant to subdivision (b) to invest in notes, bonds, or obligations that are not exchange-traded or (2) consent to exceed the 10 percent limitation set forth in subdivision (c), shall be in writing and shall be accompanied by any supporting data and documentation that the commissioner may require. The commissioner shall require the payment of a five thousand dollar ($5,000) fee in advance for the determination of whether to approve or disapprove each request. Each request shall be in writing and shall be deemed approved unless the commissioner disapproves it within 60 days with respect to requests under subdivision (c) or 20 days with respect to requests under subdivision (b), after the request has been filed in the commissioner’s office.

(e) This section shall not be construed to increase or reduce the authority to invest in any operating business trust or limited partnership specifically permitted in other sections of this code.

(Amended by Stats. 1999, Ch. 470, Sec. 7. Effective January 1, 2000.)



1192.9

Notwithstanding Section 1100, a domestic insurer may make excess funds investments in shares of an investment company, as defined in the Federal Investment Company Act of 1940, if the requirements of subdivisions (b) and (c) are satisfied. No investment made pursuant to this section that ceases to satisfy the requirements of subdivision (b) or (c) shall be retained as an excess fund investment. No domestic insurer shall invest under any provision of this code in the shares of any investment company that has more than 33.33 percent of its investments in foreign investments that do not comply with paragraph (4) of subdivision (b).

(a) The definitions in this subdivision apply to the following terms when used in this section:

(1) A mutual fund is an open-end management company as defined in Section 5(a)(1) of the Federal Investment Company Act of 1940 (15 U.S.C. Sec. 80(a)-5(a)(1)).

(2) An exchange traded fund is either an open-end management company as defined in Section 5(a)(1) of the Federal Investment Company Act of 1940, or a unit investment trust as defined in Section 4(2) of the Federal Investment Company Act of 1940 (15 U.S.C. Sec. 80a-4(2)), that is registered under the Federal Investment Company Act of 1940 and that satisfies the terms of exemptive orders issued by the United States Securities and Exchange Commission that qualify it to be an exchange-traded fund.

(3) A fund is any investment company authorized in this section as an excess fund investment.

(b) The investment company shall:

(1) Be registered with and reporting to the United States Securities and Exchange Commission.

(2) Be domiciled in the United States.

(3) Have assets in excess of one hundred million dollars ($100,000,000), or be affiliated with other investment companies that have, in the aggregate, assets in excess of one billion dollars ($1,000,000,000).

(4) Have at least 66.67 percent of its investments be investments that are authorized under Article 3 (commencing with Section 1170) and Article 4 (commencing with Section 1190), except that any amount of a fund’s assets may consist of foreign investments, provided that if more than 50 percent of its total investments consist of foreign investments, then the insurer’s investment in that fund shall comply with the provisions of subparagraph (C) of paragraph (1) of subdivision (c), notwithstanding any other provision of this section or this code.

(5) Have at least 36 months of active investment history.

(6) Issue its shares as fully paid and nonassessable, with no preemptive, conversion, or exchange rights.

(7) Issue its shares to the insurer or to the insurer’s custodian, subcustodian, or depository designated pursuant to Section 1104.9, or have its shares be retained by a bank, trust company, or other entity other than the investment company that is authorized by the United States to act as a transfer and dividend paying agent for the investment company, provided that, notwithstanding any other provision of this code, Section 1104.9 shall not apply to the assets or investments held by the investment company.

(8) Provide equal rights and privileges to each share within the same class or series, and entitle each share within its class or series to vote and to participate equally in dividends and distributions declared by the investment company and in the net distributable assets of the investment company on liquidation.

(9) If it is a mutual fund, entitle shareholders to require the investment company to redeem all shares.

(10) If it is an exchange-traded fund, all of its shares are both of the following:

(A) Registered under the Federal Securities Act of 1933.

(B) Either listed and traded on a national securities exchange registered under the Securities Exchange Act of 1934 or have prices ascertained by quotations furnished through a nationwide automated quotations system approved by the Financial Industry Regulatory Authority.

(11) Have no investment policies that authorize any of the following:

(A) Borrowings to exceed 331/3 percent of its total assets.

(B) The aggregate notional value of its derivative instruments outstanding to exceed 10 percent of its total assets.

(C) Investment in commodities or direct ownership of real estate.

(12) Have an expense ratio that does not exceed the following amounts of its average daily net asset values:

(A) For a money market fund, 100 basis points.

(B) For a bond fund, 200 basis points.

(C) For a stock or mixed stock/bond fund, 300 basis points.

(c) An insurer shall do the following:

(1) At no time make or retain an excess fund investment under the authority of this section that exceeds the following limits:

(A) An amount of its admitted assets, as reported in its most recent annual statement, that is more than any of the following:

(i) Three percent in a single investment company or 7 percent in an affiliated group of investment companies.

(ii) Twenty-five percent in all investments authorized by this section.

(B) One hundred percent of its surplus as regards policyholders, as reported in its most recent annual statement, in all investments authorized by this section.

(C) For an investment in a fund that has more than 50 percent of its assets in foreign investments, those foreign investments shall be foreign investments as defined by Section 1240 and shall be considered foreign investments, investments denominated in foreign currencies, or both, as applicable, for purposes of the limitations set forth in subdivisions (a) and (b) of Section 1241. No insurer shall invest in any such fund pursuant to any other provision of this code.

(D) An investment in any single investment company that exceeds 10 percent of the total net asset value of that investment company.

(2) Make a specific determination, pursuant to Sections 1200 and 1201, that an investment company has stated investment policies that are suitable for the insurer’s investment objectives.

(d) In addition to any other remedies available under this code for any violation of this section, the commissioner may, after giving an insurer notice and an opportunity to be heard, deny credit in any financial statement filed with the commissioner for all or any part of an investment in an investment company, even if it otherwise complies with this section, if he or she finds the investment to be unsound or hazardous.

The grounds for finding an investment unsound or hazardous may include, but are not limited to, the following determinations:

(1) The investment company’s investment adviser or subadviser lacks sufficient investment experience to render reliable investment advice; or lacks good professional character or good standing with any securities licensing authorities having jurisdiction over them.

(2) The portfolio turnover rate of the investment company is excessive in relation to its investment goals.

(3) The investment company’s annual investment management fee, or other fees or charges incurred by the investment company or the insurer, are not reasonable when compared to charges or fees associated with similar investment companies.

(4) An investment company fails to mirror substantially any security index upon which its stated investment policy is based.

(Amended by Stats. 2010, Ch. 400, Sec. 5. Effective January 1, 2011.)



1192.95

(a) Notwithstanding Section 1100, an insurer may make excess funds investments in investment pools and cash management pools established pursuant to this section. The pools shall meet all of the following standards:

(1) All participants in a pool shall each be affiliated with one another within the meaning of subdivision (a) of Section 1215 and shall all be insurers, or a pension plan or profit-sharing plan of a participant or affiliate.

(2) The pools shall be a corporation, partnership, trust, limited liability company, or business trust domiciled in the United States with all assets held in accordance with Section 1104.9 and shall be maintained in one or more accounts in the name of or on behalf of the investment pool. Pool assets shall be held under a bank custody agreement that states and recognizes the claims and rights of each participant, acknowledges that the pool assets are held solely for the benefit of each participant in proportion to the aggregate amount of its pool investments, and states that the investments shall not be commingled with the general assets of the custodian or any other person. The pool manager shall be an insurer as defined by Section 826 or a business entity registered as an investment adviser under the federal Investment Act of 1940. The fiduciary duties a manager owes to the limited liability company and its members are those of a partner to a partnership. This duty may not be restricted by agreement.

(3) Any management fee shall be subject to disapproval by the commissioner. Costs directly incurred in acquiring or selling assets, such as commissions, transaction fees, or custodial fees, are not management fees and may be charged by the pool to the participants as long as these fees are on a direct cost reimbursement basis. All costs shall be apportioned to each participant in proportion to its interest in the pool.

(4) All shares of the pool shall be of the same class with equal rights, preferences, and privileges. Each share shall participate equally in dividends and distributions declared by the pool on liquidation in proportion to each participant’s interest. When issued, the shares shall be fully paid and nonassessable and shall have no preemptive, conversion, or exchange rights.

(5) Each participant shall be entitled to require the pool to redeem all or any portion of the shares held by the participant on demand without penalty or assessment on any business day.

(6) All assets of a cash management pool shall be assets that participant insurers may lawfully acquire individually and shall be: (A) debt obligations issued by or on behalf of the United States, its territories and possessions, the District of Columbia, and states or their political subdivisions, agencies, and instrumentalities, including industrial development obligations, having a maturity not exceeding one year; (B) corporate debt obligations, other than debt obligations issued, assumed, guaranteed, or insured by a participant or by any affiliate of a participant, having a maturity not exceeding one year and that are rated One or Two by the Securities Valuation Office of the National Association of Insurance Commissioners; or (C) accounts, deposits, or obligations of banks or savings and loan associations insured by an agency or instrumentality of the federal government.

(7) All assets of an investment pool shall be: (A) investments that are authorized under Section 1191, other than stock issued, assumed, guaranteed, or insured by a participant or any affiliate of a participant; (B) accounts, deposits, or obligations of banks or savings and loan associations insured by an agency or instrumentality of the federal government; or (C) investments that are authorized under Section 1192, other than securities or notes issued, assumed, guaranteed, or insured by a participant or any affiliate of a participant, or under Section 1194.5 or 1241.

(8) The assets of pools shall be required to meet the requirements of and be authorized for investment by a domestic incorporated insurer under Article 3 (commencing with Section 1170) or this article.

(9) No pool shall make investments in purchases of, or loans upon, more than 30 percent of the total in par value or more than 30 percent of the total number of outstanding shares of the capital stock of any one corporation.

(10) Transactions between the pool and its participants shall not be deemed to be material for purposes of subdivision (d) of Section 1215.4 or subdivision (b) of Section 1215.5. Investment activity of pools and transactions between pools and participants shall be reported in the annual registration statement required by Section 1215.4 and pursuant to Section 1215.5.

(11) Participation in an investment pool shall be subject to a written pooling agreement that shall be approved by the participant’s board of directors and shall provide that (A) the underlying assets of the pool shall not be commingled with the general assets of the pool manager or any other person; (B) each participant must own an undivided interest in the underlying assets of the pool; (C) the underlying assets of the investment pool are held solely for the benefit of each participant; and (D) the pool manager shall make the records of the investment pool available for inspection by the commissioner. Pool agreements shall also specify what type of share participants hold to evidence their beneficial interest in the pool’s assets. Prior to the execution of a pool agreement, a participating insurer’s board of directors must approve the agreement only after having received a written opinion from an independent outside counsel explaining the ramifications and possible effects that a declaration of insolvency by a participant will have on the insurer’s share of the investment pool.

(12) No participant insurer may invest more than 10 percent of admitted assets in a single pool or more than 25 percent of admitted assets in all pools combined.

(13) Each participant’s proportionate share of the assets of a pool shall be deemed to be the direct holdings of that participant for purposes of determining compliance with the investment requirements of this code and shall be reported as such on required quarterly and annual reports. Pools operated as limited liability companies pursuant to Title 2.6 (commencing with Section 17701.01) of the Corporations Code shall conform their investments to this paragraph and the requirements of Sections 1200 and 1201.

(14) The pool manager shall compile and maintain detailed accounting records setting forth (A) the cash received and disbursements reflecting each participant’s proportional investment in the investment pool; (B) a complete description of all underlying assets of the investment pool including amount, interest rate, and maturity date, if any, and other appropriate designations; and (C) other records that, on a daily basis, will allow the commissioner and the participants to verify each participant’s investments in the pool.

(15) Pools shall not borrow or loan assets, except for securities-lending arrangements that are otherwise lawful for insurer participants of the pool.

(b) As used in this section, “share” means stock, participation unit, certificate of interest, or other evidence of beneficial ownership in the pool, whether evidenced by an instrument or by a book entry maintained by the pool.

(c) The commissioner shall have the authority to review any pool agreement and to disapprove any agreement that does not comply with this section. The commissioner shall have the authority to review the operation of any pool and to order compliance with this section. The commissioner shall have the authority to disallow, as an admitted asset, any pool investment not in compliance with this section. The commissioner may impose a fee upon any pool to recoup the actual cost of review under this section.

(Amended by Stats. 2012, Ch. 419, Sec. 25. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



1192.10

(a) Excess funds investments may be made in securities evidencing an undivided interest in, the right to receive payments from, or payable primarily from distributions on a pool of financial assets held by an unaffiliated business entity, other than those authorized by Section 1192.6, if all of the following conditions are met:

(1) The business entity is not a sole proprietorship and is established solely for the purpose of acquiring specific types of financial assets, issuing securities representing an undivided interest in, or right to receive cash flows from, those assets, and engaging in related activities.

(2) The pool of assets consists solely of interest-bearing obligations or other contractual obligations representing the right to receive payment from the assets.

(3) The investment is rated in one of the three highest rating categories by at least one nationally recognized statistical rating organization approved by the Securities and Exchange Commission and within one of the two highest categories established by the securities valuation office of the National Association of Insurance Commissioners.

(b) No investment under this section may be made if, as a result of giving effect to that investment, the aggregate amount of investments then held by the insurer under this section would exceed 10 percent of its admitted assets.

(c) Investments authorized by this section shall not be subject to subdivision (c) of Section 1196.

(Added by Stats. 1993, Ch. 512, Sec. 1. Effective January 1, 1994.)



1193

Excess funds investments may be made in bonds of any permanent road division, or any district of any state when such bonds are legal investments for savings banks of this State, or have been certified as legal investments for savings banks pursuant to Division 10 of the Water Code, or when the statutes or laws providing for the issuance of such bonds, provide that such bonds shall be entitled to the same force or value or use as bonds issued by any municipality, or such law specifically states that such bonds shall be legal investments for either savings banks, insurance companies, all trust funds, state school funds or any funds which may be invested in bonds of cities, counties, cities and counties, school districts, or municipalities in the State, or when such bonds have been investigated and approved by a commission or board now or hereafter authorized by law to conduct such investigation and give such approval when such law specifies that upon such approval said bonds are legal investments for insurers, or which the commissioner approves in writing as legal for investment of the funds of insurers. The commissioner in determining whether to approve any bonds as legal investments which do not otherwise qualify as such, shall make, upon the request of any insurer, at such insurer’s expense, an investigation and finding as provided for in Section 1175.

(Amended by Stats. 1953, Ch. 1653.)



1194

Excess funds investments may be made in bonds issued by any county, municipality, or school district in this State to represent assessments for local improvements authorized by law. At the date of such investment the purchase price or principal loaned shall not exceed fifty per cent of the market value of the real property or of the real property together with the improvements thereon, upon which the bond is the first lien.

(Enacted by Stats. 1935, Ch. 145.)



1194.1

Excess funds investments may be made in bonds issued pursuant to the Improvement Bond Act of 1915.

(Added by Stats. 1957, Ch. 659.)



1194.5

Excess funds investments may be made in any debt obligation issued by the United States, a federal agency or entity authorized to issue debt obligations by federal statute; the Commonwealth of Puerto Rico, its agencies and political subdivisions; any state, its agencies or political subdivisions, or by any city, county, or city and county, or by any department or board of such city, county, or city and county, whether issued in bearer, registered or book entry form.

(Amended by Stats. 1983, Ch. 115, Sec. 2.)



1194.6

(a) Excess funds investments may be made by an insurer in bonds, notes, or other evidences of indebtedness payable in United States dollars, and issued by a corporation incorporated under the laws of an alien government provided all of the following conditions are met:

(1) All the stock of the corporation is owned and ultimately controlled by a domestic corporation.

(2) Payment in full of any bond, note, or other evidence of indebtedness is guaranteed by the domestic corporation.

(3) Any bond, note, or other evidence of indebtedness is evaluated by the National Association of Insurance Commissioners as a bond which may be carried at amortized cost.

(b) Excess fund investments may be made by a life insurer in bonds, notes, or other evidence of indebtedness payable in a currency other than United States dollars and issued by a corporation incorporated under the laws of an alien government provided all the following conditions are met:

(1) All of the stock of the corporation is owned and ultimately controlled by a domestic corporation.

(2) Payment in full of any bond, note, or other evidence of indebtedness is guaranteed by the domestic corporation.

(3) Any bond, note, or other evidence of indebtedness is evaluated by the National Association of Insurance Commissioners as a bond which may be carried at amortized cost.

(4) The life insurer shall, prior to or within five business days after purchase, enter into a contract with a qualified bank pursuant to which the bank agrees to exchange the payments made on the nondollar denominated investment for the full term to maturity of the investment for United States currency at a rate approximating the prevailing exchange rate at the time of the purchase. For purposes of this subdivision, a qualified bank means a bank the accounts of which are insured by an agency or instrumentality of the federal government or which is a member of the Federal Reserve System and a bank that has a net worth equal to or in excess of two hundred fifty million dollars ($250,000,000) as shown on its most recently published financial statements.

(c) “Domestic,” as used in this section, means organized under the laws of any state, or of the United States or of the District of Columbia.

(Amended by Stats. 1991, Ch. 539, Sec. 11.)



1194.7

Excess funds investments may be made in the stock of a Federal home loan bank. Any domestic incorporated insurer investing in the stock of a Federal home loan bank and thereby becoming a member thereof shall have power (a) to obtain advances from, and (b) to pledge collateral as security for such advances from such Federal home loan bank.

(Added by Stats. 1937, Ch. 738.)



1194.8

(a) Excess fund investments may be made by a domestic insurer in real estate and leases thereof and in making improvements thereon for business or residential purposes as an investment for the production of income. The phrase “business or residential purposes” shall not include real estate or leases primarily intended for use or valued as agricultural, horticultural, farm, ranch or mineral property. Any such investment may be made by admitted insurers having admitted assets aggregating in value not less than twenty-five million dollars ($25,000,000).

Domestic insurers, other than life, title, mortgage and mortgage guaranty insurers, having admitted assets aggregating in value less than twenty-five million dollars ($25,000,000) but not less than ten million dollars ($10,000,000) may also qualify to make such investments for a period of 12 months with the prior approval of the commissioner. Real estate and leases acquired and improvements made thereon under this section shall not exceed in the aggregate an amount equal to 10 percent of the insurer’s admitted assets. Real estate and leases acquired under this section shall be in addition to that which is authorized to be acquired under the provisions of paragraphs (a) to (h), inclusive, of Section 1194.86. Except upon the prior approval in writing of the commissioner, an investment may not be made under the authority of this section if at the time of the making of the investment it would result in the insurer then owning real estate and leases thereof, other than of the kind and for the purposes described in paragraphs (a), (b), and (f) of Section 1194.86, in an amount exceeding 10 percent of the insurer’s admitted assets. Any investment in a single parcel of real estate or in a single leasehold including improvements thereon made under the authority of this section shall not be made in an amount in excess of 1 percent of the insurer’s admitted assets or 10 percent of the aggregate of the insurer’s capital paid-up and unassigned surplus, whichever amount is larger. A lease eligible for purchase hereunder shall be for a term which at the date of purchase shall not expire for at least 24 years. Percentage or dollar value of assets and capital paid-up and unassigned surplus as provided herein shall be determined by the insurer’s last preceding annual statement of conditions and affairs made as of the December 31st last preceding and which has been filed with the commissioner pursuant to law.

(b) In computing the value of real estate held by a domestic insurer for the purpose of complying with the asset standards or percentage of asset standards, the insurer shall add the net equity of the real estate owned by the insured to the amount of encumbrances and liens against the property for which the insurer could be held liable for any deficiency in the event of foreclosure or other action to realize the value of the liens. “Net equity” as used in this section means book value less the value of liens and encumbrances.

(c) Notwithstanding subdivision (a) or Section 1100, excess fund investments may be made by a domestic life insurer as an investment for the production of income in interests in publicly traded limited partnerships, limited partnerships in which the life insurer is the general partner, general partnerships, or in shares of beneficial interests in trusts substantially all the assets of which are real estate or leases thereof or improvements thereon for business or residential purposes. “Business or residential purposes” does not include real estate or leases primarily intended for use or valued as agricultural, horticultural, farm, ranch, or mineral property. Any investment authorized by this subdivision may be made by domestic life insurers having admitted assets aggregating in value not less than one hundred million dollars ($100,000,000).

Investments acquired pursuant to this subdivision shall be in addition to investments authorized to be acquired under subdivisions (a) to (h), inclusive, of Section 1194.86. Except upon the prior approval in writing of the commissioner, an investment may not be made under the authority of this subdivision in a general partnership or a nonpublicly traded trust if at the time of the making of the investment it would result in the life insurer owning aggregate interests in those investments in an amount exceeding 3 percent of the life insurer’s admitted assets. Except upon the prior approval in writing of the commissioner, an investment may not be made if at the time it would result in the life insurer owning interests in general or limited partnerships or in shares of beneficial interests in trusts in an amount exceeding 10 percent of the life insurer’s admitted assets.

An investment in a single partnership or shares of beneficial interest in a single trust made pursuant to this subdivision shall not be made in an amount in excess of 1 percent of the life insurer’s admitted assets or 10 percent of the aggregate of the life insurer’s capital paid-up and unassigned surplus, whichever is larger. Percentage or dollar value of assets and capital paid-up and unassigned surplus as provided herein shall be determined by the life insurer’s last preceding annual statement of conditions and affairs made as of the December 31st last preceding and which has been filed with the commissioner pursuant to applicable provisions of law.

For purposes of this subdivision, “publicly traded” means securities of a limited partnership or trust listed and traded on a securities exchange subject to regulation, supervision, or control under a statute of the United States or listed on the NASDAQ system.

(d) Investments made pursuant to subdivisions (a) and (c) shall not exceed in the aggregate an amount equal to 10 percent of the insurer’s admitted assets and shall produce sufficient cash-flow to amortize any mortgage, except with the prior written consent of the commissioner.

(Amended by Stats. 1991, Ch. 539, Sec. 12.)



1194.81

Domestic incorporated insurers may invest in notes or bonds secured by a mortgage or other first lien upon unencumbered real property meeting the criteria of subdivision (e), if the secured obligation meets the conditions of subdivisions (a) and (b), as follows:

(a) There exists no condition or right of reentry or of forfeiture under which the lien can be cut off, subordinated, or otherwise disturbed.

(b) The secured obligation satisfies the conditions of paragraph (1), (2), (3), or (4), as follows:

(1) The principal so loaned or the entire note or bond issue so secured, plus the amount of the liens of any public bond, assessment, or tax assessed upon the property loaned upon, does not exceed 80 percent of the market value of that real property, together with improvements which are taken as security at the date of investment.

(2) Where the loan is insured by an admitted mortgage guaranty insurer conforming to the provisions of Chapter 2A (commencing with Section 12640.01) of Part 6 of Division 2, the unguaranteed portion of the loan, plus the amount of the liens of any public bond, assessment, or tax assessed upon the property loaned upon, does not exceed 80 percent of the market value of that real property, together with improvements which are taken as security at the date of investment.

(3) Where the loan is made or the notes or bonds are issued for a building loan on real property, the principal so loaned, or the entire outstanding notes or bonds so issued, plus the amount of the lien of any public bond, assessment, or tax assessed upon the property loaned upon, at no time exceeds 80 percent of the market value of the real property together with the actual cost of the improvements thereon taken as security.

(4) Where the loan is secured by a first mortgage or other first lien upon real property primarily improved with a residential building, or buildings, which for the purposes of this paragraph includes a condominium unit, designed for occupancy by not more than four families, the terms of the loan provide for monthly payments of principal and interest sufficient to effect full repayment of the loan within the remaining useful life of the building as estimated in the appraisal for the loan, or 40 years, whichever is less, and the principal so loaned or the entire note or bond issue so secured, plus the amount of the liens of any public bond, assessment, or tax assessed upon the property loaned, does not exceed 90 percent of the market value of that real property, or of that real property together with improvements which are taken as security on the date of investment.

(c) Real property is not encumbered within the meaning of this section if subject only to one or more of the following:

(1) The lien of taxes and assessments not delinquent at the time of investment.

(2) The lien for delinquent taxes or assessments delinquent at the time of investment, which are being contested by any legal proceedings, if indemnity has been given pursuant to the indenture under which the bonds and notes are issued, or otherwise, for the payment of any amount which may be found to be due upon the final adjudication of that contest.

(3) The lien of taxes and assessments becoming delinquent subsequent to the time of investment.

(4) Outstanding mineral, oil or timber rights.

(5) Easements or rights-of-way.

(6) Sewer rights.

(7) Rights in walls.

(8) Building restrictions or other restrictive covenants, or conditions or regulations of use, or leases under which rents or profits are reserved to the owner.

(d) For the purposes of this section, delinquent taxes funded on any deferred payment plan shall be deemed delinquent.

(e) Only real property meeting the following criteria of paragraph (1), (2), or (3) may secure notes or bonds eligible for investment under this section:

(1) There is an improvement on the real property with a value that is substantial in relation to the total value of the property.

(2) There is no improvement on the real property, but the funds loaned on account of the secured obligation, which meets the criteria of paragraph (3) of subdivision (b), are used to construct an improvement on real property and the value of the improvement constructed on the real property is at all times substantial in relation to the amount of the construction loan funds advanced by the insurer and drawn down by or on account of the borrower.

(3) There is no improvement on the real property, but the property is revenue producing and is used primarily as agricultural, horticultural, farm, or ranch property.

(4) There is no improvement on the real property, but the note or bond secured by that real property is held in conjunction with another note or bond held by the insurer that is secured by other real property on which there exists a substantial improvement. However, the value of the unimproved real property may not exceed 20 percent of the total value of all real property taken as security for all those notes or bonds.

(Added by Stats. 1991, Ch. 539, Sec. 13.)



1194.82

(a) An insurer may invest in notes or bonds secured by second mortgages or other second liens, including all inclusive or wraparound mortgages or liens, upon real property encumbered only by a first mortgage or lien which meets the requirements set forth in Section 1194.81, subject to either of the following conditions:

(1) The insurer also owns the note or bond secured by the prior first mortgage or lien and the aggregate value of both loans does not exceed the loan to market value ratio requirements of Section 1194.81.

(2) The note or bond is secured by an “all-inclusive” or “wraparound” lien or mortgage which conforms to the requirements specified in subdivision (b), provided that the aggregate value of the resulting loan does not exceed the loan to market value ratio requirements of Section 1194.81.

(b)  “Wraparound” and “all-inclusive” lien or mortgage refer to a loan made by an insurer to a borrower on the security of a mortgage or lien on real property other than property containing a residence of one to four units or upon which a residence of one to four units is to be constructed, where the real property is encumbered by a first mortgage or lien and which loan is subject to all of the following:

(1) There is no more than one preexisting mortgage or lien on the real property.

(2) The total amount of the obligation of the borrower to the insurer under the loan is not less than the sum of the amount disbursed by the insurer on account of the loan and the outstanding balance of the obligation secured by the preexisting lien or mortgage.

(3) The instrument evidencing the lien or mortgage by which the obligation of the borrower to the insurer under the loan is secured, is recorded, and the lien is insured under a policy of title insurance in an amount not less than the total amount of the obligation of the borrower to the insurer under the loan.

(4) The insurer either (A) pursuant to Section 2924b of the Civil Code, files for record in the office of the recorder of the county in which the real property is located a duly acknowledged request for a copy of any notice of default or of sale under the preexisting lien, (B) otherwise arranges with the recorder of any county in which the real property is located to be advised in case of the filing for record of any notice of default or of sale with respect to any obligation secured by the preexisting lien, or (C) is entitled under applicable law to receive notice of default, sale, and foreclosure of the preexisting lien.

(5) The amount disbursed by an insurer under any single wraparound or all-inclusive loan made pursuant to this section shall not exceed the greater of 1 percent of the insurer’s admitted assets or 10 percent of the aggregate of the insurer’s capital paid-up and unassigned surplus.

(Amended by Stats. 2007, Ch. 130, Sec. 183. Effective January 1, 2008.)



1194.85

In any case in which a domestic insurer has requested the approval of the commissioner to make the investments specified in subdivision (a) or (c) of Section 1194.8, that insurer shall reimburse the department for all actual expenses, not to exceed five hundred dollars ($500), incurred by it in making a determination of whether to approve or disapprove that request.

(Amended by Stats. 1985, Ch. 1513, Sec. 2.)



1194.86

Every admitted incorporated insurer may purchase, hold, or convey real estate only for the following purposes and in the following manner:

(a) The building in which it has its principal office and the land upon which that building stands.

(b) Real estate requisite for its accommodation in the convenient transaction of its business.

(c) Real estate acquired by it, or by any person for it, to secure the payment of loans previously contracted or for moneys due.

(d) Real estate purchased at sales upon deeds of trust or upon judgments or decrees obtained for those loans or debts.

(e) Real estate conveyed to it in satisfaction of debts previously contracted in the course of its dealings.

(f) Real estate acquired by gift or devise.

(g) Real estate acquired in part payment of the consideration of the sale of real property owned by it, if each such transaction shall not effect an increase in its investment in such real property.

(h) Upon the written approval of the Insurance Commissioner, real estate requisite or desirable for the protection or enhancement of the value of other real or personal property owned by the insurers.

(i) Real estate and improvements thereon which domestic insurers are permitted to invest pursuant to the provisions and subject to the conditions and limitations of Section 1194.8 or Section 1210.

(Added by Stats. 1991, Ch. 539, Sec. 15.)



1194.87

If, after a hearing, the commissioner is satisfied that an insurer is carrying upon its books any parcel or parcels of real estate at values exceeding the sound market value thereof, he or she may order the insurer to:

(a) Create an adequate contingency reserve against the book value of the parcel or parcels, or

(b) Reduce the book value of the parcel or parcels by a corresponding amount.

In the case of real estate, not of a character described in subdivision (a), (b), (h), or (i) of Section 1194.86, which has been held by the insurer for more than five years, the commissioner may order the insurer to dispose of the real estate within six months if, after a hearing, the commissioner is satisfied that:

(1) The insurer has refused reasonable offers for the sale of the real estate, or

(2) The real estate may be disposed of without undue hardship to the insurer.

For the purpose of enabling him or her to determine whether to issue an order pursuant to this section, the commissioner, if he or she is not satisfied with the appraisal furnished at his or her request by the insurer, may appraise the real estate at the expense of the insurer.

The commissioner may suspend or revoke the certificate of authority of an insurer failing to comply with any order issued under this section.

(Amended by Stats. 1992, Ch. 427, Sec. 115. Effective January 1, 1993.)



1194.88

Every admitted incorporated insurer may, for the protection or enhancement of the value of real property acquired under the provisions of Section 1194.86, use its funds in the manner as it shall deem proper to repair, alter, remodel, rehabilitate, demolish, purchase furnishings or other personal property for use in or otherwise to improve the real estate.

(Added by Stats. 1991, Ch. 539, Sec. 17.)



1194.9

If the commissioner shall decide, after due notice and hearing that the interest of any company having real estate acquired pursuant to the provisions of Section 1194.8 requires that any specific parcel or parcels of such real estate be disposed of, then such insurance company shall dispose of such real estate within such reasonable time as the commissioner shall direct.

(Added by Stats. 1945, Ch. 1073.)



1194.95

Excess funds investments may be made in an electronic computer or data processing machine or system to be used in connection with the business of the insurer; provided, however, that this machine or system shall have an original cost of at least two hundred fifty thousand dollars ($250,000) and shall be amortized in full over a period not to exceed four full calendar years.

(Amended by Stats. 1991, Ch. 539, Sec. 18.)



1195

This article does not authorize investments in any obligation unless the obligation is interest or income-bearing or dividend-paying.

An obligation is interest or income-bearing within the meaning of this section if it is not in default in payment of interest or income on the date of acquisition by the insurer and if no such default was imminent on such date.

Nothing in this section contained, however, shall limit or affect the authority conferred by section 1191 of this code.

(Amended by Stats. 1939, Ch. 480.)



1196

Excess funds investments shall not be made in any stock or obligation unless:

(a) The stock or obligation qualifies as a sound investment.

(b) In case of a purchase, the price paid for the security is not in excess of the current market value at the date of purchase.

(c) In case of a loan, the amount loaned does not exceed eighty-five per cent of the market value, at the date of the loan, of the collateral taken as security.

(Amended by Stats. 1937, Ch. 738.)



1196.1

(a) No domestic insurer shall acquire, directly or indirectly, any medium grade or lower grade obligation of any institution if, after giving effect to any such acquisition, the aggregate amount of all medium grade and lower grade obligations then held by the domestic insurer would exceed 20 percent of its admitted assets, provided that, (1) no more than 10 percent of its admitted assets consists of obligations rated four, five, or six by the Securities Valuation Office; (2) no more than 3 percent of its admitted assets consist of obligations rated five or six by the Securities Valuation Office; and (3) no more than 1 percent of its admitted assets consists of obligations rated six by the Securities Valuation Office. Attaining or exceeding the limit of any one category shall not preclude an insurer from acquiring obligations in other categories subject to the specific and multicategory limits.

(b) No domestic insurer may invest more than an aggregate of 1 percent of its admitted assets in medium grade obligations issued, guaranteed, or insured by any one institution nor may it invest more than one-half of 1 percent of its admitted assets in lower grade obligations issued, guaranteed, or insured by any one institution. In no event, however, may a domestic insurer invest more than 1 percent of its admitted assets in any medium or lower grade obligations issued, guaranteed, or insured by any one institution.

(c) Notwithstanding subdivision (a) or (b), a domestic insurer may acquire an obligation of an institution in which the insurer already has one or more obligations if the obligation is acquired in order to protect an investment previously made in the obligations of the institution; provided that all of those acquired obligations shall not exceed one-half of 1 percent of the insurer’s admitted assets.

(d) Nothing contained in this section; (1) shall prohibit a domestic insurer from acquiring an obligation as a result of a restructuring of a medium or lower grade obligation already held; or (2) shall require a domestic insurer to sell or otherwise dispose of any obligation legally acquired prior to the effective date of this section.

(e) The board of directors of any domestic insurer that acquires or invests, directly or indirectly, more than 2 percent of its admitted assets in medium grade and lower grade obligations, shall adopt a written plan for the making of that investment. The plan, in addition to guidelines with respect to the quality of the issues invested in, shall contain diversification standards including, but not limited to, standards for issuers, industry duration, liquidity, and geographic location.

(f) As used in this section:

(1) “Medium grade obligations” means obligations which are rated three by the Securities Valuation Office of the National Association of Insurance Commissioners.

(2) “Lower grade obligations” means obligations which are rated four, five, or six by the Securities Valuation Office of the National Association of Insurance Commissioners.

(3) “Admitted assets” means the amount shown as of the last day of the most recently concluded annual statement year, computed in the manner prescribed by the commissioner.

(4) “Aggregate amount of medium grade and lower grade obligations” means the aggregate statutory statement value of the obligation.

(5) “Institution” means (A) any corporation, business trust, or limited partnership organized under the laws of any state of the United States, District of Columbia, the Dominion of Canada, any province of the Dominion of Canada or (B) an authority established pursuant to the California Industrial Development Financing Act, Title 10 (commencing with Section 91500) of the Government Code.

(Added by Stats. 1991, Ch. 539, Sec. 19.)



1197

Excess funds investments shall not be made in a loan or any other obligation to any one borrower or obligor, including all affiliates which shall be treated as one borrower or obligor, in an amount exceeding 10 percent of the capital stock and surplus or 1 percent of the admitted assets of the lending insurer, whichever amount is greater.

(Amended by Stats. 2009, Ch. 234, Sec. 9. Effective January 1, 2010.)



1198

Excess funds investments shall not be made in purchases of or loans upon shares of the capital stock of any one corporation in an amount exceeding 10 percent of the excess of the admitted assets of the investing insurer over the liabilities and required reserves of such insurer.

Nor shall the excess amount of any such investment over and above 25 percent of the excess of the admitted assets of the owner thereof over the liabilities and required reserves of such owner be retained. The commissioner may determine the retention of such excess amount over said 25 percent to be a violation of the provisions of this article within the meaning of and subject to all the provisions of Section 1202.

No investment which is permitted under Section 1199 shall be prohibited or its retention limited by this section.

(Amended by Stats. 1963, Ch. 1974.)



1199

No domestic incorporated fire, life or marine insurer shall make excess funds investments in purchases of, or loans upon, more than 30 percent of the total in par value or number of outstanding shares of the capital stock of any one corporation, except:

(a) In the purchase of the stock of another admitted domestic insurer; or

(b) With the prior authorization of the commissioner, in the purchase of stock of any other insurance corporation organized under the laws of any other state, or of the Dominion of Canada or of any province of the Dominion of Canada, which is supervised by the state or dominions or provincial insurance commissioner or similar official, and the investments of which comply in substance with the investment requirements and limitations imposed by this code upon like domestic insurers; provided, that no such domestic insurer shall have in the aggregate more than 50 percent of its capital and surplus invested in the stocks of insurance corporations organized under the laws of this state or other states or of the Dominion of Canada or of any province of the Dominion of Canada.

(c) In the purchase of stock of any corporation organized under the laws of this state for the exclusive purpose of engaging in the business of financing insurance premiums and any and all matters incidental thereto and engaging exclusively in such business and such matters.

(d) Such insurer may purchase or otherwise acquire all or any percent of the issued and outstanding stock of any corporation which is any of the following:

(1) A corporation providing investment advisory, management, or sales services to an investment company or separate account.

(2) A real property holding, developing, managing, or leasing corporation.

(3) A data processing or computer service corporation.

(4) An investment company or companies as defined by the Investment Company Act of 1940, (Title 15, U.S.C., Sec. 80a-1, et seq.).

(5) A corporation acting as administrative agent for a governmental instrumentality performing insurance-related functions, or for private health and welfare plans.

(Amended by Stats. 1968, Ch. 685.)



1200

An excess funds investment shall not be made unless authorized or approved by the directors of the investor or by a committee thereof charged with the duty of supervising or making such investment. Such authorization or approval shall be entered upon the records or minutes of the investor and, if made upon authority of such a committee a report shall be submitted to the directors at their next meeting.

(Amended by Stats. 1943, Ch. 872.)



1201

The entry of approval shall show:

(a) The fact of making such investment.

(b) The amount thereof.

(c) The name of each director voting to approve the investment.

(d) The amount, character and value of the security purchased or taken as collateral.

(e) If the investment is a loan, the name of the borrower, the rate of interest thereon and the due date thereof.

(Enacted by Stats. 1935, Ch. 145.)



1202

The commissioner may, in his discretion and after hearing, by written order require the disposal of any investments made in violation of the provisions of this article, pending which disposal pursuant to such order no value shall be allowed for such investment in any statement, required by any provision of this code, purporting to show the financial condition of the owner thereof, or in measuring the financial condition of the owner thereof for the purpose of determining whether such owner is solvent or insolvent. The commissioner may also, for good cause, require the disposal of any excess funds investments.

(Amended by Stats. 1943, Ch. 872.)






ARTICLE 4.5 - Leeway Law

1210

(a) Any domestic incorporated insurer, after investing an amount equal to its required minimum paid-in capital in securities specified in Article 3 (commencing with Section 1170), may make such investments as it may see fit in the purchase of, or loans upon, properties and securities other than or in addition to or in excess of those set forth in Articles 2 (commencing with Section 1150), 3 (commencing with Section 1170) and 4 (commencing with Section 1190) of this chapter. Investments under this section shall not exceed, in the aggregate, the lesser of any of the following:

(1) Five percent of the insurer’s admitted assets.

(2) Fifty percent of the excess of admitted assets over the sum of capital paid up, liabilities and the surplus required by Section 700.02. The percentage or dollar value of admitted assets and capital paid up and liabilities shall be determined by the insurer’s last preceding annual statement of conditions and affairs made as of the preceding December 31st and which has been filed with the commissioner pursuant to law. The investments shall be subject to the provisions of Sections 1153.5, 1154, 1200, 1201, and 1202 as if they were excess funds investments. This section shall apply to an insurer other than life only if the insurer has aggregate capital and surplus of at least ten million dollars ($10,000,000).

(b) An investment originally made by an insurer pursuant to this section which subsequently meets the requirements of an investment contained in Article 2 (commencing with Section 1150), 3 (commencing with Section 1170) or 4 (commencing with Section 1190) may, at the election of the insurer, be considered to be held pursuant to any provision contained in those articles.

(c) Pursuant to the authority conferred by subdivision (a), notwithstanding Section 1100, an insurer may make discretionary investments in shares of an open-end diversified management investment company, as defined in the federal Investment Company Act of 1940, as amended. Nothing in this subdivision is intended to prohibit any other discretionary investment, now or in the future, that might otherwise be made by an insurer, whether expressly identified in this section or not.

(Amended by Stats. 1994, Ch. 303, Sec. 2. Effective January 1, 1995.)






ARTICLE 4.6 - Hedging

1211

(a) For the purposes of this section the following definitions shall apply:

(1) “Aggregate counterparty exposure” means the sum of the aggregate statement value options, swaptions, caps, floors, and warrants purchased, and the aggregate potential exposure of collars, swaps, forwards, and futures entered into.

(2) “Cap” means an agreement obligating the seller to make payments to the buyer with each payment based on the amount by which a reference price or level or the performance or value of one or more underlying interests exceeds a predetermined number, sometimes referred to as the strike rate or strike price.

(3) “Collar” means an agreement to receive payments as the buyer of an option, cap, or floor and to make payments as the seller of a different option, cap, or floor.

(4) “Credit default swap” means an agreement obligating the buyer to pay a periodic payment to the seller in return for the seller’s obligation to make a payment to the buyer if a credit event or events occur with respect to underlying interests or an entity, as specified in the documentation of the credit default swap.

(5) “Derivative instrument” means an agreement, option, instrument, or a series or combination of those (A) to make or take delivery of, or assume or relinquish, a specified amount of one or more underlying interests, or to make a cash settlement in lieu thereof, or (B) that has a price, performance, value, or cashflow based primarily upon the actual or expected price, level, performance, value, or cashflow of one or more underlying interests.

A derivative instrument includes all investment instruments or contracts that derive all or almost all of their value from the performance of an underlying market, index, or financial instruments. The term includes options, warrants, caps, floors, collars, swaps, credit default swaps, swaptions, forwards, and futures.

(6) “Derivative transaction” means a transaction involving the use of one or more derivative instruments.

(7) “Floor” means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount by which a predetermined number, sometimes called the floor rate or price, exceeds a reference price, level, performance, or value of one or more underlying interests.

(8) “Forward” means an agreement, other than a future, to make or take delivery in the future of one or more underlying interests, or effect a cash settlement, based on the actual or expected price, level, performance, or value of those underlying interests, but does not mean or include spot transactions effected within customary settlement periods, when issued purchases, or other similar cash market transactions.

(9) “Future” means an agreement traded on an organized and qualified futures exchange, to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance, or value of, one or more underlying interests.

(10) “Hedging transaction” means a derivative transaction that is entered into and at all times maintained to reduce (A) risk due to a change in the value, yield, price, cashflow, or quantity of assets or liabilities that the insurer has acquired or incurred or anticipates acquiring or incurring or (B) risk due to changes in the currency exchange rate or the degree of exposure as to assets or liabilities denominated in a foreign currency that an insurer has acquired or incurred or anticipates acquiring or incurring.

(11) “Option” means an agreement giving the buyer the right to buy or receive, sell, or deliver, enter into, extend, or terminate or effect a cash settlement based on the actual or expected price, spread, level, performance, or value of one or more underlying interests.

(A) For purposes of this paragraph, an agreement giving the buyer the right to buy or receive may also be called a “call option.”

(B) For purposes of this paragraph, an agreement giving the buyer the right to sell or deliver may be called a “put option.”

(12) “Potential exposure” means the amount determined in accordance with the National Association of Insurance Commissioners Annual Statement Instructions.

(13) “Qualified bank” means a bank or trust company that meets all of the following:

(A) The bank or trust company is organized and existing, or in the case of a branch or agency of a foreign banking organization is licensed, under federal law or the law of any state.

(B) The bank or trust company is regulated, supervised, and examined by the United States federal or state authorities having regulatory authority over banks and trust companies.

(C) The bank or trust company has assets in excess of five billion dollars ($5,000,000,000).

(D) The bank or trust company has senior obligations outstanding, or has a parent corporation that has senior obligations outstanding, rated AA or better, or the equivalent, by two independent nationally recognized statistical rating organizations.

(E) The bank or trust company has a ratio of primary capital to total assets of at least 51/2 percent and a ratio of total capital to total assets of at least 6 percent.

(14) “Qualified counterparty” is a qualified broker or dealer or a qualified bank or other counterparty rated AA- or Aa3 or higher by a nationally recognized statistical rating organization.

(15) “Qualified broker or dealer” means a broker or dealer that is organized under the laws of a state and is registered under the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78a et seq.), and has net capital in excess of two hundred fifty million dollars ($250,000,000).

(16) “Replication transaction” means a derivative transaction or combination of derivative transactions effected either separately or in conjunction with cash market investments included in the insurer’s investment portfolio in order to replicate the investment characteristic of another authorized transaction, investment, or instrument or that may operate as a substitute for cash market investments. A derivative transaction entered into by the insurer as a hedging transaction authorized pursuant to this section shall not be considered a replication transaction.

(17) “Swap” means an agreement to exchange or to net payments or income streams at one or more times based on the actual or expected price, yield, level, performance, or value of one or more underlying interests.

(18) “Swaption” means an option to purchase or sell a swap at a given price and time or at a series of prices and times. A swaption does not mean a swap with an embedded option.

(19) “Underlying interest” means the assets, liabilities, other interests, or a combination thereof, underlying a derivative instrument, such as any one or more securities, currencies, rates, indices, commodities, or derivative instruments.

(20) “Warrant” means an instrument that gives the holder the right to purchase or sell the underlying interest at a given price and time or at a series of prices and times outlined in the warrant agreement.

(b) Any domestic incorporated insurer having admitted assets, as of the preceding December 31, of at least one billion dollars ($1,000,000,000) and capital and surplus of at least two hundred million dollars ($200,000,000), after investing an amount equal to its required minimum paid-in capital in securities specified in Article 3 (commencing with Section 1170), may engage in derivative transactions pursuant to, and in compliance with, this section.

(c) An insurer may only use derivative instruments under this section to engage in hedging transactions and replication transactions authorized pursuant to this section.

(d) An insurer that engages in hedging transactions or replication transactions as authorized pursuant to this section shall do both of the following:

(1) Maintain its position in any outstanding derivative instrument used as part of a hedging transaction or replication transaction for only as long as the hedging transaction or replication transaction, as the case may be, continues to be effective in meeting the objective and the rationale the insurer identifies at the point of inception of the hedging or replication transaction.

(2) Be able to demonstrate to the commissioner, upon request, that any hedging transaction or replication transaction continues to be effective in meeting that objective and rationale.

(e) (1) The aggregate statement value, and potential exposure, of all transactions held under the authority of this section at any one time shall not be in excess of 71/2 percent of the insurer’s admitted assets, as of the preceding December 31.

(2) Hedging transactions under this section may only be made if, as a result of, and after giving effect to the transaction, all of the following is established:

(A) Excluding options acquired under Section 1212, the aggregate statement value of options, swaptions, caps, floors, and warrants purchased pursuant to this section does not exceed 71/2 percent of its admitted assets as of the preceding December 31.

(B) Excluding options acquired under Section 1212, the aggregate statement value of options, swaptions, caps, and floors written pursuant to this section does not exceed 3 percent of its admitted assets as of the preceding December 31.

(C) Excluding futures entered into under Section 1212, the aggregate potential exposure of collars, swaps, forwards, and futures, entered into and, except for options acquired under Section 1212, options, swaptions, caps, and floors written pursuant to this section does not exceed 61/2 percent of its admitted assets as of the preceding December 31.

(f) An insurer may purchase or sell one or more derivative instruments to offset any derivative instrument previously purchased or sold, as the case may be, without regard to the quantitative limitations of this section, provided that the derivative instrument is an exact offset to the original derivative instrument being offset.

(g) (1) The board of directors of any domestic insurer that makes investments pursuant to this section shall first adopt written guidelines for the making of the investments. The guidelines shall cover factors including concentration and diversification of counterparty risk, quality, maturity, and diversification of derivative investments, and other specifications, including investment strategies, asset liability management practices, the insurer’s liquidity needs and its capital and surplus, and other factors that the board of directors deems appropriate. The guidelines shall also include processes and practices that will facilitate the monitoring of derivative transactions through cashflow testing or other methods to substantiate the effectiveness of the hedging strategies and derivative transactions and provide the board of directors of the committee thereof charged with the responsibility for supervising investments the opportunity to assure itself of the training, sufficient understanding, and competency of pertinent personnel implementing the derivative transactions.

(2) In order to address the need for appropriate oversight by senior management and by the board of directors, or a committee thereof charged with the responsibility for supervising investments, and to provide for a comprehensive risk management process, an insurer shall establish the following with respect to derivative transactions:

(A) Appropriate limits for various identified risks relevant to the derivative transactions used by the insurer.

(B) Procedures and practices that control the nature and amount of those risks.

(C) Adequate systems or processes for identifying and measuring those risks.

(D) Systems or processes for documenting, monitoring, and reporting risk exposures on a timely basis.

(E) Systems or processes of internal review and audit to ensure the integrity of the overall risk management process.

(3) The board of directors, or a committee thereof charged with the responsibility for supervising investments, shall receive and review quarterly reports which shall include all of the following:

(A) Information to ascertain that all derivative transactions have been made in accordance with delegations, standards, limitations, and investment objectives contained in the derivative guidelines.

(B) The outstanding derivative positions.

(C) The unrealized gains or losses thereon.

(D) The derivative transactions closed during the report period.

(E) A performance review of the derivative transactions.

(F) An evaluation of the risks and benefits of the derivative transactions.

(G) Other information necessary to ensure that the internal control procedures are being followed.

(4) The board of directors, or a committee thereof charged with the responsibility for supervising investments, shall establish the following management oversight standards for derivative transactions:

(A) The board of directors, or a committee thereof charged with the responsibility for supervising investments, has an affirmative obligation to inform management of its desired risk tolerance levels. Management shall appropriately translate these risk tolerance levels into effective policies and procedures that address both individual transactions and entire portfolios.

(B) Management and the board of directors, or a committee thereof charged with the responsibility for supervising investments, shall receive sufficient information to assess the strengths and limitations of the insurer’s risk measurement systems in order to determine appropriate risk limits. The board of directors, or a committee thereof charged with the responsibility for supervising investments, shall also review management’s response to strengths and limitations identified through oversight processes such as stress testing, independent validation, and back-testing of risk measurement models. Management and the board of directors, or a committee thereof charged with the responsibility for supervising investments, shall consider the information identified by the oversight processes, including the potential for indirect effects of downside performance beyond the insurer’s finances, when they determine and communicate their risk profile.

(C) When management or the board of directors, or a committee thereof charged with the responsibility for supervising investments, identifies weaknesses in the risk management process, they shall consider alternatives and take steps to strengthen that process and maintain detailed documentation of steps and actions taken.

(D) Actions shall be taken to correct any deficiencies in internal controls relative to derivative transactions, including any deficiencies determined by the independent certified public accountant in the evaluation of accounting procedures and internal controls and maintain detailed documentation of steps and actions taken.

(E) Personnel responsible for risk oversight functions shall possess independence, authority, and expertise.

(F) Issuer and counterparty credit decisions for each transaction shall be consistent with the overall credit standards of the insurer.

(G) In connection with each derivative transaction under this section, insurers shall maintain a statement in their records listing any member of the board of directors who is employed by, or a partner in, a party involved in the derivative transaction.

(5) The board of directors or committee charged with the responsibility of supervising investments shall determine at least quarterly whether all derivative transactions have been made in accordance with delegations, standards, limitations, and investment objectives prescribed in the guidelines. If the determinations are made by a committee of the board of directors, the minutes of the committee reflecting the determinations shall be recorded and a report thereon shall be submitted to the board for its review at the board’s next meeting.

(6) The commissioner shall require the guidelines to be submitted and shall disapprove the guidelines if the insurer is unable to show that the guidelines are found sufficient to prevent financially unsound or hazardous transactions or practices.

(h) An insurer shall comply with applicable financial requirements as promulgated by the commissioner and the National Association of Insurance Commissioners included in the Purposes and Procedures Manual of the National Association of Insurance Commissioners Securities Valuation Office, the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, and the National Association of Insurance Commissioners Annual Statement Instructions, including, but not limited to, the reporting of transfers, if any, of interests in the assets of the insurer pledged as collateral or interests in the assets of counterparties received as collateral in connection with derivative transactions.

(i) (1) The counterparty exposure under a derivative instrument entered into by an insurer authorized to engage in derivative transactions pursuant to this section shall be deemed to be an obligation of the institution to which the insurer is exposed to credit risk and shall be included in determining compliance with any single or aggregate quantitative limitation on investments made by an insurer under this section.

(2) An insurer shall only enter into derivative transactions with counterparties that are rated one by the Securities Valuation Office.

(3) Notwithstanding any single or aggregate quantitative limitation on investments made by an insurer under this section, the aggregate counterparty exposure under one or more derivative transactions to any single counterparty rated one by the Securities Valuation Office, other than a “qualified counterparty,” shall be limited to one-half of 1 percent of an insurer’s admitted assets, and all counterparties rated one by the Securities Valuation Office, other than qualified counterparties, shall be limited to 3 percent of an insurer’s admitted assets.

(j) Investments made pursuant to this section, and related transactions, are deemed excess funds investments and shall be subject to the provisions of Sections 1153.5, 1154, and 1210, and Article 4 (commencing with Section 1190), provided that if an insurer classifies an investment under Section 1210 that investment shall continue to be subject to the limitations of paragraph (1) of subdivision (e). Notwithstanding anything to the contrary, a requirement providing that any derivative transaction be disposed of by the insurer pursuant to Section 1202 shall be deemed conclusive unless the insurer establishes that the derivative transaction or transactions are financially sound and not hazardous. This section shall only be deemed to permit replication of investments or instruments, that are otherwise permitted in this code, and that are reported in compliance with the requirements of the risk-based capital and risk-based capital instructions required by Section 739.2.

(k) Except as permitted in this section, nothing in this section shall be deemed to permit an investment, transaction, or practice that is not authorized by another section of this code. Exposure to risk by use of derivatives shall be consistent with the overall investment guidelines. Insurers shall not enter into derivative transactions in whole or in part with funds borrowed for that purpose, including, but not limited to, on margin.

(l) The commissioner may adopt rules and issue guidelines establishing standards and requirements relative to practices authorized in this section. In connection with any of the actions contemplated by this section to be taken by the commissioner, including review of an insurer’s written guidelines with respect to derivative transactions and review of documentation maintained by an insurer with respect to derivative transactions, the commissioner may deem the actions to be an examination of an insurer subject to the provisions of Sections 730 to 738, inclusive. The commissioner shall issue regulations establishing requirements regarding the disclosure of affiliations and conflicts of interest between an insurer and persons contracted by the commissioner to perform services on behalf of the commissioner in connection with the matters authorized by this section.

(m) An insurer that is not engaged in the issuance of new policies of insurance and that is formed for the purpose of facilitating the rehabilitation of an insolvent insurer under Article 14 (commencing with Section 1010) of Chapter 1, shall, prior to engaging in any derivative transaction, obtain approval for each transaction from the commissioner, and shall otherwise comply with the requirements of this section. However, the insurer may, upon request to the commissioner, and upon showing satisfactory to the commissioner that prior approval of each transaction would not be in the best interests of the policyholders, request that the commissioner waive the requirement of prior approval and the insurer shall, in addition to complying with the requirements of this section, submit monthly written reports of all derivative transactions to the commissioner in the form required by the commissioner within 30 days of the prior month’s end.

(Amended by Stats. 2003, Ch. 62, Sec. 200. Effective January 1, 2004.)



1212

(a) Any domestic incorporated insurer having aggregate capital and surplus as of the preceding December 31 of at least twenty-five million dollars ($25,000,000), after investing an amount equal to its required minimum paid-in capital in securities specified in Article 3 (commencing with Section 1170), may purchase insurance futures contracts, purchase call options on insurance futures contracts, and sell put options on insurance futures contracts in bona fide hedging transactions, subject to the limitations set forth in this section.

Domestic insurers may sell insurance futures contracts, sell call options on insurance futures contracts, and purchase put options on insurance futures contracts only for the purpose of a closing transaction. No other sales of insurance futures contracts, sales of call options on insurance futures contracts, or purchases of put options on insurance futures contracts are authorized under this section.

(b) For purposes of this section, “insurance futures contracts” mean contracts based on indices of loss performance of insurance contracts and traded in accordance with the rules and procedures of a board of trade regulated by the Commodity Futures Trading Commission, or any successor agency, and subject to the terms and conditions of the Commodity Exchange Act (7 U.S.C. Sec. 1 et seq.), as amended. For purposes of this section, “put and call options on insurance futures contracts” mean put or call options, regulated in accordance with the rules of the board of trade on which the options are traded, on insurance futures contracts.

(c) No domestic insurer may purchase insurance futures contracts, purchase call options on insurance futures contracts, or sell put options on insurance futures contracts unless the insurance futures contracts are required to be settled in cash within nine months after the end of the loss period underlying the insurance futures contracts, and the relevant type of insurance futures contracts have attained an average daily trading volume of at least 250 contracts and an open interest of 1,000 contracts as reported by the relevant board of trade for the one-month period prior to the insurer initiating the transaction.

(d) A transaction will be considered a bona fide hedging transaction only if, upon execution, (1) the insurance futures contract or option is specifically identified with a group of insurance policies issued or reasonably expected to be issued by the insurer in the ordinary course of business and (2) the insurer’s relevant underwriting or insurance-related risk exposures bear a correlation to the risk exposures of the index underlying the insurance futures contracts or options thereon entered into as part of the hedging transaction. For purposes of this section, “correlation” means that the loss experience of the policies hedged is, at the date of purchase of the insurance futures contracts, expected to develop similarly to the loss experience of the policies underlying the insurance futures contract when exposed to similar occurrences and conditions. The insurer shall identify this hedging transaction and the policies and written premiums hedged on its books and records and any insurance futures contract or option position shall be terminated as soon as possible after this correlation does not exist.

(e) Notwithstanding other limitations of this section, an insurer may hold open insurance futures contracts and put and call options on insurance futures contracts which do not exceed the equivalent of 75 percent of the insurer’s written premium for each line of business, as designated in the annual statement required by Section 923, being hedged pursuant to this section. For purposes of this subdivision, equivalence shall be based on the par dollar value of the insurance futures contracts and an insurer’s written premium shall be measured based on the loss period reflected in the underlying futures contracts.

(f) A domestic insurer shall not enter into hedging transactions in insurance futures contracts or options on insurance futures contracts unless the transaction is authorized or approved by the insurer’s board of directors or a committee designated by the board. This authorization or approval shall be entered on the records or minutes of the domestic insurer and, if made upon the authority of a committee of directors, shall be submitted to the full board of directors for ratification at their next meeting. The entry of approval shall show the fact of entering into the hedging transaction, the specific policies hedged, the size of the hedge as measured pursuant to subdivision (e), and the name of each director voting to approve the hedging transaction.

(g) The commissioner may, in his or her discretion, by written order require the disposal of any insurance futures contracts or options on insurance futures contracts made in violation of this section. Pending a disposal pursuant to an order by the commissioner, the insurance futures contracts or options on insurance futures contracts shall not be given any effect on any statement required by this code purporting to show the financial condition of the domestic insurer or in measuring the financial condition of the domestic insurer for the purpose of determining whether the domestic insurer is solvent or insolvent. The commissioner may also, for good cause shown, order the disposal of any insurance futures contract or option on insurance futures contracts.

(h) Insurance futures contracts and put and call options on insurance futures contracts shall not be deemed to be investments for purposes of any investment limitations or authorizations contained in this code.

(i) The commissioner may adopt rules and guidelines establishing standards and requirements relative to practices authorized in this section. The commissioner shall issue a bulletin by June 30, 1994, setting forth the accounting, reporting, and valuation practices and procedures for insurance futures contracts. However, a bulletin shall not be required if, prior to June 30, 1994, accounting practices and procedures are officially promulgated by the National Association of Insurance Commissioners. The bulletin issued pursuant to this subdivision shall not be superseded by any action of the National Association of Insurance Commissioners that conflicts with or that fails to address matters addressed by the bulletin. No insurer shall engage in hedging transactions with respect to insurance futures contracts or put and call options on insurance futures contracts until the earlier of the date a bulletin is issued or the date accounting practices and procedures are officially promulgated by the National Association of Insurance Commissioners and except pursuant to this section.

(Repealed and added by Stats. 1993, Ch. 232, Sec. 2. Effective January 1, 1994.)






ARTICLE 4.7 - Insurance Holding Company System Regulatory Act

1215

As used in this article, the following terms shall have the respective meanings hereafter set forth, unless the context shall otherwise require:

(a) An “affiliate” of, or person “affiliated” with, a specific person, is a person that directly, or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

(b) “Business day” is any day other than Saturday, Sunday, and any other day that is specified or provided for as a holiday in the Government Code.

(c) The term “control” includes the terms “controlling,” “controlled by,” and “under common control with,” and means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, more than 10 percent of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact pursuant to the filing of a disclaimer of affiliation in accordance with subdivision (l) of Section 1215.4. The commissioner may, after furnishing all persons in interest notice and opportunity to be heard, determine that control exists in fact, notwithstanding the absence of a presumption to that effect.

(d) “Enterprise risk” means any activity, circumstance, or event or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including, but not limited to, anything that would cause the insurer’s risk-based capital to fall into company action level as set forth in Article 4.1 (commencing with Section 739) of Chapter 1 and under Section 739.5 or would cause the insurer to be in hazardous financial condition and allow the commissioner to take such actions as necessary under Article 14 (commencing with Section 1010), Article 14.3 (commencing with Section 1064.1), and Article 15.5 (commencing with Section 1077).

(e) An “insurance holding company system” consists of two or more affiliated persons, one or more of which is an insurer.

(f) “Insurer” shall have the same meaning as set forth in Section 826, excluding subdivisions (e) and (f) of that section.

(g) “Person” is an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a business trust, an unincorporated organization, or any similar entity, or any combination thereof acting in concert.

(h) A “security holder” of a specified person is the holder that owns any security of that person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

(i) A “subsidiary” of a specified person is an affiliate controlled by that person directly, or indirectly through one or more intermediaries.

(j) “Voting security” shall include any security convertible into or evidencing a right to acquire a voting security.

(Amended by Stats. 2012, Ch. 282, Sec. 2. Effective January 1, 2013.)



1215.1

(a) Any domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries subject to the limitations of this section.

(b) In addition to investments in common stock, preferred stock, debt obligations, and other securities permitted under all other sections of this chapter, a domestic insurer may also do one or more of the following:

(1) Invest in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts that do not exceed the lesser of 10 percent of the insurer’s assets or 50 percent of the insurer’s surplus as regards policyholders. However, after these investments, the insurer’s surplus as regards policyholders shall be reasonable in relation to the insurer’s outstanding liabilities and adequate to its financial needs. In calculating the amount of these investments, there shall be excluded investments in insurance subsidiaries, and there shall be included (A) total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities, and (B) all amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation.

“Insurance subsidiary” is an insurer that is organized within the United States and is controlled, directly or indirectly, by a reporting insurer subject to this article. For purposes of this paragraph, “investments in insurance subsidiaries” shall include the following:

(A) Any direct investment in an insurance subsidiary.

(B) The insurer’s proportionate share of any investment in an insurance subsidiary held by any subsidiary of the insurer. This shall be calculated by multiplying the amount of the subsidiary’s investment in the insurance subsidiary by the insurer’s percentage of ownership of the subsidiary.

(2) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, provided that each subsidiary agrees to limit its investments in any asset so that these investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in paragraph (1) or in this chapter applicable to the insurer. For the purpose of this paragraph, “the total investment of the insurer” shall include (A) any direct investment by the insurer in an asset, and (B) the insurer’s proportionate share of any investment of an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary’s investment by the percentage of the insurer’s ownership of that subsidiary.

(3) With the approval of the commissioner, invest any amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries, provided that after this investment the insurer’s surplus as regards policyholders shall be reasonable in relation to the insurer’s outstanding liabilities and adequate to its financial needs.

(c) Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to subdivision (b) shall neither limit nor be subject to any of the otherwise applicable authorizations, restrictions, or prohibitions contained in this part applicable to these investments of insurers.

(d) Whether any investment pursuant to subdivision (b) meets the applicable requirements thereof is to be determined immediately after the investment is made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the date they were made.

(e) If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this section within three years from the time of the cessation of control, or within any further time as the commissioner may prescribe, unless at any time after the investment has been made, the investment has met the requirements for investment under any other section of this part.

(Amended by Stats. 2004, Ch. 599, Sec. 5. Effective January 1, 2005.)



1215.2

(a) No person shall make a tender offer for, or a request or invitation for tenders of, or enter into an agreement to exchange securities for or acquire in the open market, any voting security, or any security convertible into a voting security, of a domestic insurer or of any other person controlling a domestic insurer, if the other person is not substantially engaged either directly or through its affiliates in any businesses other than that of insurance, if, as a result of the consummation thereof, the person would, directly or indirectly, acquire control of the insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer, unless, at the time copies of the offer, purchase, request, or invitation are first published, sent, or given to security holders or the agreement or transaction is entered into, as the case may be, the person has filed with the commissioner, and has sent to the insurer, a statement containing the following information, and any additional information as the commissioner may by rule or regulation prescribe as necessary or appropriate in the public interest or for the protection of policyholders or shareholders:

(1) The background and identity of all persons by whom or on whose behalf the purchases or the exchange, merger, or other acquisition of control are to be effected.

(2) The source and amount of the funds or other consideration used or to be used in making the purchases or in effecting the exchange, merger, or other acquisition of control, and, if any part of the funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the purchases or effecting the exchange, merger, or other acquisition of control, a description of the transaction and the names of the parties thereto. However, where a source of funds is a loan made in the lender’s ordinary course of business, if the person filing the statement so requests, the name of the lender shall not be made available to the public.

(3) Any plans or proposals which those persons may have to liquidate the insurer, to sell its assets or merge it with any person, or to make any other major change in its business or corporate structure or management.

(4) The amount of each class of voting securities or securities which may be converted into voting securities of the insurer or the controlling person which are beneficially owned, and the amount of each class of voting securities or securities which may be converted into voting securities of the insurer or the controlling person concerning which there is a right to acquire beneficial ownership, by each person and by each affiliate of each person, together with the name and address of each affiliate.

(5) Information as to any contracts, arrangements, or understandings with any person with respect to any securities of the insurer or the controlling person, including, but not limited to, transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom the contracts, arrangements, or understandings have been entered into, and giving the details thereof.

All requests or invitations for tenders or advertisements making a tender offer or requesting or inviting tenders of the voting securities of the insurer or the controlling person made by or on behalf of the person, and a copy of the agreement to exchange or otherwise acquire securities or to merge with or otherwise to acquire control of the insurer, shall be filed with the commissioner and sent to the insurer as a part of the statement and shall contain the information contained in the statement as the commissioner may by rule or regulation prescribe. Copies of any additional material soliciting or requesting the tender offers subsequent to the initial solicitation or request, and copies of any amendment to the agreement, shall contain the information as the commissioner may by rule or regulation prescribe as necessary or appropriate in the public interest or for the protection of policyholders or shareholders, and shall be filed with the commissioner and sent to the insurer not later than the time copies of the material are first published or sent or given to security holders or the amendment is entered into.

(b) If the person required to file the statement referred to in subdivision (a) is a partnership, limited partnership, syndicate, or other group, the commissioner may require that the information called for by paragraphs (1) to (5), inclusive, of subdivision (a) shall be given with respect to: (1) each partner of the partnership or limited partnership, (2) each member of the syndicate or group, and (3) each person who controls the partner or member. If a person referred to in paragraph (1), (2), or (3) of this subdivision is a corporation or the person required to file the statement referred to in subdivision (a) is a corporation, the commissioner may require that the information called for by paragraphs (1) to (5), inclusive, of subdivision (a) shall be given with respect to the corporation and each officer and director of the corporation and each person who is directly or indirectly the beneficial owner of more than 10 percent of the outstanding voting securities of the corporation.

(c) If any tender offer, request, or invitation for tenders, or agreement to exchange or otherwise acquire securities or to merge or otherwise acquire control referred to in subdivision (a), is proposed to be made by means of a registration statement under the federal Securities Act of 1933, or in circumstances requiring the disclosure of similar information under the federal Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subdivision (a) may file that registration statement with the commissioner as full satisfaction of the requirement in subdivision (a).

(d) The purchases, exchanges, mergers, or other acquisitions of control referred to in subdivision (a) may not be made until the commissioner approves the purchases, exchanges, mergers, or other acquisitions of control. The commissioner shall approve or disapprove the transaction on or before the latter of 60 days after the statement required by subdivision (a) has been filed with the commissioner or, if a hearing is held pursuant to subdivision (f), 30 days after the close of the hearing held pursuant to subdivision (f). The commissioner may disapprove the transaction if the commissioner finds any of the following:

(1) After the change of control the domestic insurer referred to in subdivision (a) could not satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed.

(2) The purchases, exchanges, mergers, or other acquisitions of control would substantially lessen competition in insurance in this state or create a monopoly therein.

(3) The financial condition of an acquiring person might jeopardize the financial stability of the insurer, or prejudice the interests of its policyholders.

(4) The plans or proposals which the acquiring person has to liquidate the insurer, to sell its assets, or to merge it with any person, or to make any other major change in its business or corporate structure or management, are not fair and reasonable to policyholders.

(5) The competence, experience, and integrity of those persons who would control the operation of the insurer indicate that it would not be in the interest of policyholders, or the public to permit them to do so.

(e) The commissioner shall require the payment of two thousand three hundred sixty dollars ($2,360) as a fee for filing an application under this section, the amount to accompany the application.

(f) (1) The commissioner may hold a public hearing after the statement required by subdivision (a) is filed. If a hearing is held, at least 20 days’ notice shall be given by the commissioner to the person filing the statement. Not less than seven days’ notice of the public hearing shall be given by the person filing the statement to the insurer and to such other persons as may be designated by the commissioner. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected, shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments, and in connection therewith shall be entitled to conduct proceedings in the same manner as is presently allowed under the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code). All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearing.

(2) If the proposed acquisition of control will require the approval of more than one commissioner, the public hearing referred to in paragraph (1) may be held on a consolidated basis upon request of the person filing the statement referred to in subdivision (a). The person shall file the statement referred to in subdivision (a) with the National Association of Insurance Commissioners (NAIC) within five days of making the request for a public hearing. A commissioner may opt out of a consolidated hearing, and shall provide notice to the applicant of the opt-out within 10 days of the receipt of the statement referred to in subdivision (a). A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the commissioners of the states in which the insurers are domiciled. The commissioners shall hear and receive evidence. Any commissioner may attend the hearing, in person or by telecommunication.

(g) This section shall not apply to any offer for or request or invitation for tenders of any voting securities, or any agreement to exchange securities for or otherwise acquire control, if the insurer whose shares are to be acquired remains a direct or indirect subsidiary of the same ultimate controlling company person within the insurer’s insurance holding company system, neither the acquiring person nor any affiliate acquires or incurs any debt, guarantee, or other liability related to the transaction, and no shares are purchased by or sold to a person who is not an affiliated person in that insurance holding company system, or if, and to the extent that, the commissioner, by rule or regulation or by order, exempts the offer, request, invitation, or agreement from the provisions of this section as not comprehended within the purposes thereof.

(h) For purposes of this section, any controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer, in any manner, shall file with the commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least 30 days prior to the cessation of control. The commissioner shall determine those instances in which the party or parties seeking to divest a controlling interest in an insurer shall be required to file for and obtain approval of the transaction. The information shall remain confidential until the conclusion of the transaction unless the commissioner, in his or her discretion, determines that confidential treatment will interfere with enforcement of this article. If the statement referred to in subdivision (a) of Section 1215.2 is otherwise filed, this subdivision shall not apply.

(Amended by Stats. 2012, Ch. 282, Sec. 3. Effective January 1, 2013.)



1215.3

The following shall be violations of this article:

(a) The failure to file the statement required under subdivision (a) of Section 1215.2.

(b) Effectuation or any attempt to effectuate an acquisition or control of, or merger with, a domestic insurer either within the 60-day period referred to in subdivision (d) of Section 1215.2, unless the commissioner has given his approval thereto, or after disapproval of such acquisition of control or merger.

(Added by Stats. 1969, Ch. 1275.)



1215.4

(a) Every insurer that is authorized to do business in this state and that is a member of an insurance holding company system shall register with the commissioner, except a foreign insurer subject to disclosure requirements and standards adopted by statute or regulation in the jurisdiction of its domicile if substantially similar to those contained in this section. The exemption from registration for those foreign insurers shall not apply to any commercially domiciled insurer within this state, as provided in Section 1215.14. Any insurer that is subject to registration under this section shall register within 60 days after the effective date of this article or 15 days after it becomes subject to registration, whichever is later, and annually thereafter by April 30 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration. The commissioner may require a holding company system that is not subject to registration under this section to furnish a copy of the registration statement or other information filed by the insurance company with the insurance regulatory authority of domiciliary jurisdiction.

(b) Every insurer subject to registration shall file a registration statement with the commissioner on a form and in a format prescribed by the National Association of Insurance Commissioners, which shall contain current information about the following:

(1) The capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer.

(2) The identity and relationship of every member of the insurance holding company system.

(3) The following agreements in force, relationships subsisting, and transactions currently outstanding or that have occurred during the last calendar year between the insurer and its affiliates:

(A) Loans, extensions of credit, investments, or purchases, sales, or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates.

(B) Purchases, sales, or exchanges of assets.

(C) Transactions not in the ordinary course of business.

(D) Guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurer’s assets to liability, other than insurance contracts entered into in the ordinary course of the insurer’s business.

(E) All management agreements, service contracts, and cost-sharing arrangements. However, subscription agreements or powers of attorney executed by subscribers of a reciprocal or interinsurance exchange are not required to be reported pursuant to this section if the form of the agreement was in use before 1943 and was not amended in any way to modify payments, fees, or waivers of fees or otherwise substantially amended after 1943.

(F) Reinsurance agreements.

(G) Dividends and other distributions to shareholders.

(H) Consolidated tax allocation agreements.

(4) A pledge of the insurer’s stock, including stock of a subsidiary or controlling affiliate, for a loan made to a member of the insurance holding company system.

(5) If requested by the commissioner, the insurer shall include financial statements of or within an insurance holding company system, including all affiliates. Financial statements may include, but are not limited to, annual audited financial statements filed with the United States Securities and Exchange Commission (SEC) pursuant to the federal Securities Act of 1933, as amended, or the federal Securities Exchange Act of 1934, as amended. An insurer required to file financial statements pursuant to this paragraph may satisfy the request by providing the commissioner with the most recently filed parent corporation financial statements that have been filed with the SEC.

(6) Statements that the insurer’s board of directors is responsible for overseeing corporate governance and internal controls and that the insurer’s officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures.

(7) Other matters as may be included in registration forms adopted by the National Association of Insurance Commissioners, to the extent otherwise required by the commissioner.

(c) All registration statements shall contain a summary outlining all items in the current registration statement that are changes from the prior registration statement.

(d) No information need be disclosed on the registration statement filed pursuant to subdivision (b) of this section if the information is not material for the purposes of this section. Unless the commissioner provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees involving one-half of 1 percent or less of an insurer’s admitted assets as of the preceding December 31st, are not deemed material for purposes of this section.

(e) Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within 15 days after the end of the month in which it learns of each change or addition.

(f) Subject to subdivision (g) of Section 1215.5, each registered insurer shall report all dividends and other distributions to shareholders within five business days following declaration. No dividend or other distribution to shareholders may be paid until at least 10 business days after receipt by the commissioner, at the office of the department prescribed by the commissioner by notice to all insurers, of a notice of the declaration of the dividend or other distribution.

(g) Every person in an insurance holding company system subject to registration is required to provide the insurer with all information reasonably necessary to enable the insurer to comply with the provisions of this article.

(h) The commissioner shall terminate the registration of any insurer that demonstrates that it no longer is a member of an insurance holding company system.

(i) The commissioner may require or allow two or more affiliated insurers subject to registration hereunder to file a consolidated registration statement or consolidated reports amending their consolidated registration statement or their individual registration statements.

(j) The commissioner may allow any insurer that is authorized to do business in this state that is part of an insurance holding company system to register on behalf of any affiliated insurer that is required to register under subdivision (a), and to file all information and material required to be filed under this article.

(k) The provisions of this section do not apply to any insurer, information, or transaction exempted by the commissioner.

(l) Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer. A disclaimer of affiliation may be filed by an insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer, as well as the basis for disclaiming an affiliation. After a disclaimer has been filed, the insurer is relieved of any duty to register or report under this section that may arise out of the insurer’s relationship with the disclaimed person unless and until the commissioner disallows the disclaimer. The commissioner shall disallow the disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support the disallowance. If the commissioner at any time determines that the information disclosed in the disclaimer is incomplete or inaccurate, the commissioner may disallow the disclaimer.

(m) The ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person’s knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state commissioner, when applicable, of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners, and if the commissioner is not the lead state commissioner of the insurance holding company system, a copy shall be provided to the commissioner if the insurance holding company system has an insurer domiciled in this state. The first annual enterprise risk report shall be filed with the insurer’s registration statement after July 1, 2013, unless the commissioner establishes a later date either by bulletin or notice.

(n) The failure to file a registration statement, summary thereof, amendment to the statement, or report of dividend required by this section within the time specified for the filing is a violation of this article.

(Amended by Stats. 2012, Ch. 282, Sec. 4. Effective January 1, 2013.)



1215.5

(a) Transactions by registered insurers with their affiliates are subject to the following standards:

(1) The terms shall be fair and reasonable.

(2) Charges or fees for services performed shall be reasonable.

(3) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied.

(4) The books, accounts, and records of each party to all transactions shall be so maintained as to clearly and accurately disclose the precise nature and details of the transactions, including accounting information that is necessary to support the reasonableness of the charges or fees to the parties.

(5) The insurer’s policyholder’s surplus following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer’s outstanding liabilities and adequate to its financial needs.

(b) The following transactions involving a domestic insurer or commercially domiciled insurer, as defined in Section 1215.14, and any person in its insurance holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this section, may be entered into only if the insurer has notified the commissioner in writing of its intention to enter into the transaction at least 30 days prior thereto, or a shorter period as the commissioner may permit, and the commissioner has not disapproved it within that period. The notice for amendments or modifications shall include the reasons for the change and the financial impact on the domestic insurer or commercially domiciled insurer. Informal notice shall be reported, within 30 days after a termination of a previously filed agreement, to the commissioner for determination of the type of filing required, if any. The commissioner shall require the payment of one thousand eight hundred eighty-nine dollars ($1,889) as a fee for filings under this subdivision. The payment shall accompany the filing.

(1) Sales, purchases, exchanges, loans, extensions of credit, or investments, if the transactions are equal to or exceed:

(A) For a nonlife insurer, the lesser of 3 percent of the insurer’s admitted assets or 25 percent of the policyholder’s surplus as of the preceding December 31st.

(B) For a life insurer, 3 percent of the insurer’s admitted assets as of the preceding December 31st.

(2) Loans or extensions of credit to a person who is not an affiliate, if made with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer, if the transactions are equal to or exceed:

(A) For a nonlife insurer, the lesser of 3 percent of the insurer’s admitted assets or 25 percent of the policyholder’s surplus as of the preceding December 31st.

(B) For a life insurer, 3 percent of the insurer’s admitted assets as of the preceding December 31st.

(3) Reinsurance agreements and pooling agreements and modifications thereto in which the reinsurance premium or a change in the insurer’s liabilities, or the projected reinsurance premium or a change in the insurer’s liabilities in any of the next three years, equals or exceeds 5 percent of the insurer’s policyholder’s surplus, as of the preceding December 31st, including those agreements that may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one or more affiliates of the insurer.

(4) All management agreements, service contracts, tax sharing agreements, and cost-sharing arrangements. However, subscription agreements or powers of attorney executed by subscribers of a reciprocal or interinsurance exchange are not required to be reported pursuant to this section if the form of the agreement was in use before 1943 and was not amended in any way to modify payments, fees, or waivers of fees or otherwise substantially amended after 1943. Payment or waiver of fees or other amounts due under subscription agreements or powers of attorney forms that were in use before 1943 and that have not been amended in any way to modify payments, fees, or waiver of fees, or otherwise substantially amended after 1943 shall not be subject to regulation pursuant to paragraph (2) of subdivision (a).

(5) Guarantees when initiated or made by a domestic or commercially domiciled insurer, provided that a guarantee that is quantifiable as to amount is not subject to the notice requirements of this paragraph unless it exceeds the lesser of one-half of 1 percent of the insurer’s admitted assets or 10 percent of surplus as regards policyholders as of the 31st day of December next preceding. Further, all guarantees that are not quantifiable as to amount are subject to the notice requirements of this paragraph.

(6) Derivative transactions or series of derivative transactions. The written filing to the commissioner shall include the type or types of derivative transactions, the affiliate or affiliates engaging with the insurer in the derivative transactions, the objective and the rationale for the derivative transaction or series of derivative transactions, the maximum maturity and economic effect of the derivative transactions, and any other information required by the commissioner. Derivative transactions entered into pursuant to this subdivision shall comply with the provisions of Section 1211.

(7) Direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an amount that, together with its present holdings in those investments, exceeds 2.5 percent of the insurer’s policyholder’s surplus. Direct or indirect acquisitions or investments in subsidiaries acquired under Section 1215.1, or in nonsubsidiary insurance affiliates that are subject to the provisions of this article, or in subsidiaries acquired pursuant to Section 1199, are exempt from this requirement.

(8) Any material transactions, specified by regulation, that the commissioner determines may adversely affect the interests of the insurer’s policyholders.

(c) A domestic insurer may not enter into transactions that are part of a plan or series of transactions with persons within the holding company system if the purpose of those transactions is to avoid the statutory threshold amount and thus avoid review. If the commissioner determines that separate transactions were entered into over any 12-month period to avoid review, the commissioner may exercise his or her authority under Section 1215.11.

(d) The commissioner, in reviewing transactions under subdivision (b), shall consider whether the transactions comply with the standards set forth in subdivision (a) and whether they may adversely affect the interests of policyholders.

(e) The commissioner shall be notified within 30 days of any investment by the insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds 10 percent of the corporation’s voting securities.

(f) For purposes of this article, in determining whether an insurer’s policyholder’s surplus is reasonable in relation to the insurer’s outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer, as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria.

(2) The extent to which the insurer’s business is diversified among the several lines of insurance.

(3) The number and size of risks insured in each line of business.

(4) The extent of the geographical dispersion of the insurer’s insured risks.

(5) The nature and extent of the insurer’s reinsurance program.

(6) The quality, diversification, and liquidity of the insurer’s investment portfolio.

(7) The recent past and projected future trend in the size of the insurer’s investment portfolio.

(8) The recent past and projected future trend in the size of the insurer’s surplus, and the policyholder’s surplus maintained by other comparable insurers.

(9) The adequacy of the insurer’s reserves.

(10) The quality and liquidity of investments in subsidiaries made under Section 1215.1. The commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of the policyholder’s surplus whenever, in his or her judgment, the investment so warrants.

(11) The quality of the company’s earnings and the extent to which the reported earnings include extraordinary accounting items.

(g) No insurer subject to registration under Section 1215.4 shall pay any extraordinary dividend or make any other extraordinary distribution to its stockholders until 30 days after the commissioner has received notice of the declaration thereof and has approved the payment or has not, within the 30-day period, disapproved the payment.

For purposes of this section, an extraordinary dividend or distribution is any dividend or distribution which, together with other dividends or distributions made within the preceding 12 months, exceeds the greater of (1) 10 percent of the insurer’s policyholder’s surplus as of the preceding December 31st, or (2) the net gain from operations of the insurer, if the insurer is a life insurer, or the net income, if the insurer is not a life insurer, for the 12-month period ending the preceding December 31st.

Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution that is conditional upon the commissioner’s approval. The declaration confers no rights upon stockholders until the commissioner has approved the payment of the dividend or distribution or until the commissioner has not disapproved the payment within the 30-day period referred to in this subdivision.

(h) Notwithstanding the control of a domestic insurer by any person, the officers and directors of the insurer shall not thereby be relieved of any obligation or liability to which they would otherwise be subject to by law, and the insurer shall be managed to ensure its separate operating identity consistent with the provisions of this article. However, nothing in this article shall preclude a domestic insurer from having or sharing a common management or cooperative or joint use of personnel, property, or services with one or more other persons under arrangements meeting the standards of subdivision (a).

(i) The provisions of this section do not apply to any insurer, information, or transaction exempted by the commissioner.

(Amended by Stats. 2012, Ch. 282, Sec. 5. Effective January 1, 2013.)



1215.6

(a) Subject to the limitation contained in this section, and in addition to the powers which the commissioner has under Article 4 (commencing with Section 730) of Chapter 1 of this part relating to the examination of insurers, the commissioner shall also have the power to examine any insurer registered under Section 1215.4 to ascertain the enterprise risk to which the insurer is subjected by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis. The commissioner may also order any insurer registered under Section 1215.4 to produce such records, books, or other information or papers in the possession of the insurer or its affiliates, including a report on the enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis, as shall be necessary to ascertain the financial condition or legality of conduct of such insurer.

(b) The commissioner shall exercise his or her power under subdivision (a) only if the examination of the insurer under Article 4 (commencing with Section 730) of Chapter 1 of this part is inadequate or the interests of the policyholders of such insurer are being adversely affected.

(c) The commissioner may retain at the registered insurer’s expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner’s staff as shall be reasonably necessary to assist in the conduct of the examination under subdivision (a) of this section. Any persons so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

(d) Each registered insurer producing for examination records, books, and papers pursuant to subdivision (a) of this section shall be liable for, and shall pay the expense of, such examination in accordance with Section 736.

(Amended by Stats. 2012, Ch. 282, Sec. 6. Effective January 1, 2013.)



1215.7

(a) With respect to any insurer registered under Section 1215.4, and in accordance with subdivision (c), the commissioner shall also have the power to participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with this article. The powers of the commissioner with respect to supervisory colleges include, but are not limited to, the following:

(1) Initiating the establishment of a supervisory college.

(2) Clarifying the membership and participation of other supervisors in the supervisory college.

(3) Clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a groupwide supervisor.

(4) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing.

(5) Establishing a crisis management plan.

(b) In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management, and governance processes, and as part of the examination of individual insurers in accordance with Section 1215.6, the commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal, and international regulatory agencies. A supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates. The commissioner may enter into agreements in accordance with subdivision (b) of Section 1215.8 providing the basis for cooperation between the commissioner and the other regulatory agencies, and the activities of the supervisory college. Nothing in this section shall delegate to the supervisory college the authority of the commissioner to regulate or supervise the insurer or its affiliates within its jurisdiction.

(c) An insurer registered under Section 1215.4 that is subject to this section shall be liable for and shall, in accordance with Section 736, pay the reasonable expenses of the commissioner’s participation in a supervisory college pursuant to this section, including reasonable travel expenses, limited to those expenses reasonably related to the regulation of the insurer’s business in this state.

(Added by Stats. 2012, Ch. 282, Sec. 7. Effective January 1, 2013.)



1215.8

(a) All information, documents, and copies thereof obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to Sections 1215.4 and 1215.5, and all information reported pursuant to Section 1215.4, shall be kept confidential, is not subject to disclosure by the commissioner pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), is not subject to subpoena, and is not subject to discovery from the commissioner or admissible into evidence in any private civil action if obtained from the commissioner in any manner. This information shall not be made public by the commissioner or any other person except to insurance departments of other states without the prior written consent of the insurance company to which it pertains, unless the commissioner, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interests of policyholders, shareholders, or the public will be served by the publication thereof, in which event he or she may publish all or any part thereof in a manner as he or she may deem appropriate.

(b) In order to assist in the performance of the commissioner’s duties, the commissioner:

(1) May, upon request, be required to share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subdivision (a), with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, including members of any supervisory college described in Section 1215.7; provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the documents, materials, or other information, and has verified in writing the legal authority to maintain confidentiality.

(2) Notwithstanding paragraph (1), may only share confidential and privileged documents, materials, or information reported pursuant to subdivision (m) of Section 1215.4 with commissioners of states having statutes or regulations substantially similar to subdivision (a) and who have agreed in writing not to disclose the information.

(3) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the documents, materials, or information.

(4) May enter into written agreements with the NAIC governing sharing and use of information provided pursuant to this subdivision consistent with this subdivision that shall do the following:

(A) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to this subdivision, including procedures and protocols for sharing by the NAIC with other state, federal, or international regulators.

(B) Specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to this subdivision remains with the commissioner and the NAIC’s use of the information is subject to the direction of the commissioner.

(C) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC pursuant to this subdivision is subject to a request or subpoena to the NAIC for disclosure or production.

(D) Require the NAIC and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the NAIC and its affiliates and subsidiaries pursuant to this subdivision.

(c) The sharing of information by the commissioner pursuant to this subdivision shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution, and enforcement of the provisions of this article.

(d) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision (c).

(e) Documents, materials, or other information filed in the possession or control of the NAIC pursuant to this subdivision shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(Amended by Stats. 2014, Ch. 448, Sec. 1. Effective January 1, 2015.)



1215.9

The commissioner may, upon notice and opportunity for all interested persons to be heard, issue such rules, regulations, and orders as shall be necessary to carry out the provisions of this article.

(Added by renumbering Section 1215.8 by Stats. 2012, Ch. 282, Sec. 9. Effective January 1, 2013.)



1215.10

(a) Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent thereof has committed or is about to commit a violation of this article or of any rule, regulation, or order issued by the commissioner hereunder, the commissioner may apply to the superior court for the county in which the principal office of the insurer is located, or if such insurer has no such office in this state, then to the Superior Court for the County of Los Angeles, or for the City and County of San Francisco, for an order enjoining such insurer or such director, officer, employee, or agent thereof from violating or continuing to violate this article or any such rule, regulation, or order, and for such other equitable relief as the nature of the case and the interests of the insurer’s policyholders, creditors, and shareholders or the public may require.

(b) No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired in contravention of the provisions of this article or of any rule, regulation, or order issued by the commissioner hereunder, may be voted at any shareholders’ meeting, or may be counted for quorum purposes, and any action of shareholders requiring the vote of an affirmative percentage of shares may be taken as though such securities were not issued and outstanding. If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this article or of any rule, regulation, or order issued by the commissioner hereunder, the insurer or the commissioner may apply to the Superior Court for the County of Los Angeles or for the City and County of San Francisco or to the superior court for the county in which the insurer has its principal place of business for equitable relief to enjoin the voting of any such security or to void any vote of such security already cast, at any meeting of shareholders.

(Added by renumbering Section 1215.9 by Stats. 2012, Ch. 282, Sec. 10. Effective January 1, 2013.)



1215.11

(a) Any insurer that fails to file a statement, report, or request for approval required by this article in a timely manner shall be subject to the late filing fees set forth in Section 924.

(b) Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly permits any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to Sections 1215.4 and 1215.5, or which violate this article, shall pay, in their individual capacity, a civil forfeiture of not more than fifty thousand dollars ($50,000) per violation, after notice and hearing before the commissioner. In determining the amount of the civil forfeiture, the commissioner shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and any other matters as justice may require.

(c) Whenever it appears to the commissioner that any insurer subject to this article or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract which is subject to Section 1215.5 and which would not have been approved had approval been requested, the commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing the commissioner may also order the insurer to void any contracts and restore the status quo if this action is in the best interest of the policyholders, creditors, or the public.

(d) Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent thereof has committed a willful violation of this article, the commissioner may cause criminal proceedings to be instituted in the county in which the principal office of the insurer is located, or if such insurer has no such office in the state then by the Attorney General against such insurer or the responsible director, officer, employee, or agent thereof. Any insurer which willfully violates this article shall be fined not more than ten thousand dollars ($10,000). Any individual who willfully violates this article shall be fined not more than three thousand dollars ($3,000) or, if such willful violation involves the deliberate perpetration of a fraud upon the commissioner, imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both.

(e) Whenever it appears to the commissioner that any person has committed a violation of Section 1215.4 that prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions or for placing the insurer under an order of supervision in accordance with Article 14 (commencing with Section 1010) of Chapter 1.

(f) Any officer, director, or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any materially false statements, reports, or filings with the intent to deceive the commissioner in the performance of his or her duties under this article, upon conviction thereof, shall be fined not more than three thousand dollars ($3,000) or, if the willful violation of this subdivision involves the deliberate perpetration of a fraud upon the commissioner, imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both that imprisonment and fine. Any fines imposed shall be paid by the officer, director, or employee in his or her individual capacity.

(Added by renumbering Section 1215.10 by Stats. 2012, Ch. 282, Sec. 11. Effective January 1, 2013.)



1215.12

Whenever it appears to the commissioner that any person has committed a violation of this article which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, then the commissioner may proceed as provided in Article 14 (commencing with Section 1010) of Chapter 1 of this part to take possession of the property of the domestic insurer and to conduct the business thereof.

(Added by renumbering Section 1215.11 by Stats. 2012, Ch. 282, Sec. 12. Effective January 1, 2013.)



1215.13

Whenever it appears to the commissioner that any person has committed a violation of this article which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, suspend, revoke, or refuse to renew that insurer’s license or authority to do business in this state for the period that he or she finds is required for the protection of policyholders or the public.

(Added by renumbering Section 1215.12 by Stats. 2012, Ch. 282, Sec. 13. Effective January 1, 2013.)



1215.14

(a) For the purposes of this article only, every foreign insurer, except an insurer described in Article 2 (commencing with Section 12350) of Chapter 1 of Part 6 of Division 2, that is authorized to do business in this state and that, during its three preceding fiscal years taken together, or during any lesser period of time if it has been licensed to transact its business in California only for such lesser period of time, has written an average of more direct premiums in the State of California than it has written in its state of domicile during the same period, and those direct premiums written constitute 33 percent or more of its total direct premiums written everywhere in the United States for that three-year or lesser period, as reported in its three most recent annual statements, shall be deemed a “commercially domiciled insurer” within the State of California.

(b) The commissioner may exempt from the provisions of this article any commercially domiciled insurer made subject to this article by subdivision (a) if he or she determines that it has a sufficiently large amount of assets and the evidences of title thereto physically located in California, or that the ratio of those assets to its California policyholder liability is sufficiently large, as to justify the conclusion that there is no reasonable danger that the operations or conduct of the business of the insurer could present a danger of loss to California policyholders. The commissioner may also exempt from the provisions of this article any commercially domiciled insurer made subject to this article by subdivision (a) under the circumstances that he or she deems appropriate.

(c) This section does not exempt any foreign insurer that is authorized to do business in this state, including a commercially domiciled insurer, from the provisions of any other sections of this article that may be applicable to the insurer.

(Added by renumbering Section 1215.13 by Stats. 2012, Ch. 282, Sec. 14. Effective January 1, 2013.)



1215.15

(a) The provisions of this article shall not apply to any party or entity participating in any investment by a home protection company in its subsidiary or affiliate or any debt or security instruments thereof, an effectuation or attempt to effectuate an acquisition of control or a liquidation of, or merger with, a home protection company, or any material transaction by a home protection company with its affiliate if the investment, effectuation, attempt, or transaction occurred prior to December 31, 1978.

(b) The registration required by Section 1215.4 shall first be applicable to home protection companies who are members of an insurance holding company system on January 1, 1980.

(Added by renumbering Section 1215.13 1/2 by Stats. 2012, Ch. 282, Sec. 15. Effective January 1, 2013.)



1215.16

All laws and parts of laws of this state inconsistent with this article are hereby superseded with respect to matters covered by this article.

(Added by renumbering Section 1215.14 by Stats. 2012, Ch. 282, Sec. 16. Effective January 1, 2013.)



1215.17

If any provision of this article or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and for this purpose the provisions of this article are severable.

(Added by renumbering Section 1215.15 by Stats. 2012, Ch. 282, Sec. 17. Effective January 1, 2013.)



1215.18

(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under that order shall have a right to recover on behalf of the insurer (1) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions other than distributions of shares of the same class of stock paid by the insurer on its capital stock, or (2) any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer, or employee, where the distribution or payment pursuant to (1) or (2) is made at any time during the one year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of subdivisions (b), (c), and (d).

(b) No distribution shall be recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time the distributions were paid shall be liable up to the amount of distributions or payments under subdivision (a) that the person received. Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions he or she would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e) To the extent that any person liable under subdivision (c) is insolvent or otherwise fails to pay claims due from it pursuant to that subdivision, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.

(Added by renumbering Section 1215.16 by Stats. 2012, Ch. 282, Sec. 18. Effective January 1, 2013.)






ARTICLE 4.8 - Business Transacted with Producer Controlled Insurer

1216

This article may be cited as the Business Transacted with Producer Controlled Insurer Act.

(Added by Stats. 1992, Ch. 614, Sec. 7. Effective January 1, 1993.)



1216.1

As used in this article, the following terms have the following meanings:

(a) “Accredited state” means a state in which the insurance department or regulatory agency having jurisdiction over the business of insurance has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners’ (NAIC) Financial Regulation Standards and Accreditation Program.

(b) “Control” or “controlled” has the meaning ascribed in Section 1215.

(c) “Controlled insurer” means an admitted insurer which is controlled, directly or indirectly, by a producer.

(d) “Controlling producer” means a producer who, directly or indirectly, controls an insurer.

(e) “Admitted insurer” or “insurer” means any person, firm, association, or corporation admitted to transact any property or casualty insurance business in this state. The following are not insurers for the purposes of this article:

(1) All residual market pools and joint underwriting authorities or associations.

(2) All captive insurers, other than risk retention groups as defined in the federal Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. Sec. 9671), the federal Liability Risk Retention Act of 1986 (15 U.S.C. Sec. 3901 et seq.), and the California Risk Retention Act of 1991 (Chapter 1.5 (commencing with Section 125) of Part 1). For the purposes of this article, captive insurers are either insurance companies which are owned by another organization and whose exclusive purpose is to insure risks of the parent organization and affiliated companies, or in the case of groups and associations, insurance organizations which are owned by the insureds and whose exclusive purpose is to insure risks of member organizations and group or association members and their affiliates.

(f) “Producer” means a fire and casualty licensee or licensees or any other person, firm, association, or corporation, when, for any compensation, commission, or other thing of value, the person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association, or corporation.

(Amended by Stats. 2014, Ch. 71, Sec. 99. Effective January 1, 2015.)



1216.2

This article shall apply to insurers as defined in subdivision (e) of Section 1216.1, either domiciled in this state or domiciled in a state that is not an accredited state which has in effect a substantially similar law. All provisions of Article 4.7 (commencing with Section 1215) of Chapter 2 of Part 2 of Division 1, to the extent that this article does not confer greater authority upon the commissioner or impose more restrictive requirements upon any person, shall continue to apply to all parties within insurance holding company systems which are subject both to Article 4.7 and to this article.

(Added by Stats. 1992, Ch. 614, Sec. 7. Effective January 1, 1993.)



1216.3

(a) (1) The provisions of this section shall apply if, in any calendar year, the aggregate amount of gross written premium of business placed with a controlled insurer by a controlling producer is equal to or greater than 5 percent of the admitted assets of the controlled insurer, as reported in the controlled insurers’ quarterly statement filed as of September 30 of the prior year.

(2) Notwithstanding paragraph (1) of subdivision (a), the provisions of this section shall not apply if:

(A) The controlling producer both (i) places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer’s holding company system, or the controlled insurer’s parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with that insurance; and (ii) accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds.

(B) The controlled insurer, except for insurance business written through a residual market facility such as the California Automobile Assigned Risk Plan, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(b) A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, and the contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination.

(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer.

(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments of premiums collected shall be remitted no later than 90 days after the effective date of any policy placed with the controlled insurer under this contract.

(4) All funds collected for the controlled insurer’s account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of the insurance law as applicable. However, funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling producer’s domiciliary jurisdiction.

(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer.

(6) The contract shall not be assigned in whole or in part by the controlling producer.

(7) The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer.

(8) The rates and terms of the controlling producer’s commissions, charges or other fees, and the purposes for those charges or fees. The rates of the commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this paragraph and paragraph (7), examples of “comparable business” includes the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.

(9) If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer’s profits on that business, then this compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the controlled insurer’s reserves on remaining claims has been independently verified pursuant to paragraph (1) of subdivision (d).

(10) A limit on the controlling producer’s writings in relation to the controlled insurer’s surplus and total writings. The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached.

(11) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which those automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

(c) Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer’s independent certified public accountants, and an independent casualty actuary, or other independent loss reserve specialist acceptable to the commissioner, to review the adequacy of the insurer’s loss reserves.

(d) (1) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary, or other independent loss reserve specialist, acceptable to the commissioner, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of yearend, including incurred but not reported losses, on business placed by the producer.

(2) The controlled insurer shall annually report to the commissioner the amount of commissions paid to the producer, the percentage the amount represents of the net premiums written and comparable amounts and percentages paid to noncontrolling producers for placements of the same kinds of insurance.

(Added by Stats. 1992, Ch. 614, Sec. 7. Effective January 1, 1993.)



1216.4

The controlling producer shall, prior to the effective date of the policy, deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer; except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in its records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured of the relationship between the controlling producer and the controlled insurer.

(Added by Stats. 1992, Ch. 614, Sec. 7. Effective January 1, 1993.)



1216.5

(a) (1) If the commissioner believes that the controlling producer or any other person has not materially complied with this article, or any regulation or order issued or promulgated pursuant to this article, and after notice and an opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.

(2) If the commissioner finds that because of any material noncompliance that the controlled insurer or any policyholder thereof has suffered any loss or damage, the commissioner may bring a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(3) Nothing in paragraph (1) shall be construed to limit any authority granted to the commissioner by any other provision of law to issue orders or take actions prior to the holding of a hearing.

(b) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this article, or any regulation or order issued or promulgated pursuant to this article, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties authorized by any other provision of law.

(d) Nothing contained in this section is intended to or shall in any manner limit or diminish the rights of policyholders, claimants, creditors, or other third parties.

(Added by Stats. 1992, Ch. 614, Sec. 7. Effective January 1, 1993.)



1216.6

Controlled insurers and controlling producers who are not in compliance with Section 1216.3 of this act on its effective date shall have 60 days to do so and shall comply with Section 1216.4 beginning with all policies written or renewed on or after March 1, 1993.

(Added by Stats. 1992, Ch. 614, Sec. 7. Effective January 1, 1993.)






ARTICLE 5 - Life Insurance Policies

1220

Domestic incorporated life insurers may also invest any funds in loans upon any of their own policies in an amount not exceeding the reserve against such policy at the time the loan is made, but policy loans shall not be deposited with the commissioner under Article 2, Chapter 5, Part 2, Division 2.

(Enacted by Stats. 1935, Ch. 145.)



1221

The amount thus loaned by an insurer upon its own policies shall be credited to the insurer in determining the amount of deposit required to comply with the provisions of Article 2, Chapter 5, Part 2, Division 2. Such loans shall be deducted from the net value of the registered policies.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 5.5 - Life Insurance Policy Loans

1230

The Legislature declares that the purpose of this article is to establish guidelines for life insurers to use in life insurance policies which contain a provision for periodic adjustment of policy loan interest rates and are issued after the effective date of this article.

It is the intent of the Legislature that the life insurance industry make available to the people of the State of California who purchase new life insurance policies after the effective date of this act the benefits of higher dividends or lower premiums, or both, resulting from the increased earnings through the use of higher policy loan interest rates.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1231

For the purposes of this article the “published monthly average” means:

(a) Moody’s Corporate Bond Yield Average-Monthly Average Corporates as published by Moody’s Investors Service, Inc. or any successor thereto.

(b) In the event that Moody’s Corporate Bond Yield Average-Monthly Average Corporates is no longer published, a substantially similar average, established by the Legislature.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1232

(a) Policies issued on or after the effective date of this article shall provide for policy loan interest rates at either of the following rates:

(1) A provision permitting a maximum interest rate of not more than 8 percent per annum.

(2) A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

(b) The rate of interest charged on a policy loan made under paragraph (2) of subdivision (a) shall not exceed the higher of the following:

(1) The published monthly average for the calendar month ending two months before the date on which the rate is determined.

(2) The rate used to compute the cash surrender values under the policy during the applicable period plus 1 percent per annum.

(c) Any insurer offering insurance policies with an adjustable policy loan interest rate shall establish a written pricing or dividend policy in order that the holders of the policies shall receive a benefit from any earnings of the insurer resulting from the use of the adjustable rate, either by means of higher dividends or lower premiums or a combination of both.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1233

If the maximum rate of interest is determined pursuant to paragraph (2) of subdivision (a) of Section 1232, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1234

The maximum rate for each policy shall be determined at regular intervals at least once every 12 months, but not more frequently than once in any three-month period.

At the intervals specified in the policy:

(1) The rate being charged may be increased whenever the increase as determined under subdivision (b) of Section 1232 would increase that rate by one-half of 1 percent or more per annum.

(2) The rate being charged shall be reduced whenever the reduction as determined under subdivision (b) of Section 1232 would decrease that rate by one-half of 1 percent or more per annum.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1235

The life insurer shall do all of the following:

(1) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan.

(2) Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in paragraph (3).

(3) Send to policyholders with loans reasonable advance notice of any increase in the rate.

(4) Include in the required notices the substance of the pertinent provisions of subdivision (a) of Section 1232 and Section 1233.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1236

The loan value of the policy shall be equivalent to the cash surrender value of the policy, the minimum requirements of which are specified in Sections 10160 through 10165 for life insurance and in Section 11043, for fraternal benefit society policies or certificates, but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year. The life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1237

The substance of the pertinent provisions of Section 1232 and 1233 shall be set forth in the policies to which the provisions apply.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1238

For the purposes of this section:

(1) The rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(2) “Policy loan” includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

(3) “Policyholder” includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

(4) “Policy” includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1239

No other provision of law shall apply to policy loan interest rates unless made specifically applicable to these rates.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)



1239.5

The provisions of this article shall not apply to any insurance contract issued before the effective date of this article unless the policyholder agrees in writing to the applicability of these provisions.

(Added by Stats. 1982, Ch. 1351, Sec. 3.)






ARTICLE 6 - Foreign Investments

1240

The following definitions shall apply in this article:

(a) “Foreign currency” means a currency other than that of the United States.

(b) “Foreign investment” means an investment in a foreign jurisdiction, or an investment in a person, real estate, or asset domiciled in a foreign jurisdiction, that is substantially of the same kind, class, and investment grade as those eligible for investment under this code, other than under Section 1210 or 1241. An investment shall not be a foreign investment if the issuing person, qualified primary credit source, or qualified guarantor is a domestic jurisdiction or a person domiciled in a domestic jurisdiction, unless both of the following apply:

(1) The issuing person is a shell business entity.

(2) The investment is not assumed, accepted, guaranteed, or insured or otherwise backed by a domestic jurisdiction or a person, that is not a shell business entity, domiciled in a domestic jurisdiction.

(c) For purposes of subdivision (b), the following definitions apply:

(1) “Shell business entity” means a business entity having no economic substance, except as a vehicle for owning interests in assets issued, owned, or previously owned by a person domiciled in a foreign jurisdiction.

(2) “Qualified guarantor” means a guarantor against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction.

(3) “Qualified primary credit source” means the credit source to which an insurer looks for payment as to an investment and against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction.

(d) “Foreign jurisdiction” means a jurisdiction other than the United States or any of its political subdivisions.

(Repealed and added by Stats. 2008, Ch. 129, Sec. 3. Effective January 1, 2009.)



1241

(a) Subject to the limitation in Section 1242, and except for those foreign investments permitted under Section 1192.95, a domestic insurer may acquire foreign investments of substantially the same type as those that an insurer is permitted to acquire pursuant to this code, if, as a result of the acquisition and after giving effect to the investment, both of the following apply:

(1) The aggregate amount of foreign investments then held by the insurer does not exceed:

(A) Twenty percent of admitted assets, for an insurer with admitted assets equal to or in excess of five hundred million dollars ($500,000,000).

(B) Five percent of admitted assets, for an insurer with admitted assets less than five hundred million dollars ($500,000,000).

(2) The aggregate amount of foreign investments then held by the insurer in a single foreign jurisdiction does not exceed:

(A) Ten percent of admitted assets, for any foreign jurisdiction that has a sovereign debt rating of SVO 1.

(B) Three percent of admitted assets, for any foreign jurisdiction that has a sovereign debt rating lower than SVO 1.

(b) Subject to the limitations of Section 1242, an insurer may acquire investments denominated in foreign currencies, whether or not they are foreign investments acquired under subdivision (a) of this section, or additional foreign currency exposure as a result of the termination or expiration of a hedging transaction as defined in Section 1211 with respect to investments denominated in a foreign currency, if the following requirements are met:

(1) The aggregate amount of investments then held by an insurer under this subdivision denominated in foreign currencies does not exceed:

(A) Ten percent of admitted assets, for an insurer described in subparagraph (A) of paragraph (1) of subdivision (a).

(B) Three percent of admitted assets, for an insurer described in subparagraph (B) of paragraph (1) of subdivision (a).

(2) The aggregate amount of investments then held by an insurer under this subdivision denominated in the foreign currency of a single foreign jurisdiction does not exceed:

(A) Ten percent of admitted assets, for an insurer described in subparagraph (A) of paragraph (1) of subdivision (a) for a foreign jurisdiction that has a sovereign debt rating of SVO 1 or 3 percent of admitted assets as to any other foreign jurisdiction.

(B) Three percent of admitted assets, for an insurer described in subparagraph (B) of paragraph (1) of subdivision (a).

(3) An investment shall not be considered denominated in a foreign currency if the acquiring insurer enters into one or more contracts in transactions permitted under Section 1211 and the business entity counterparty agrees under the contract or contracts to exchange all payments made on the foreign currency denominated investment for United States currency at a rate that effectively insulates the investment cashflows against future changes in currency exchange rates during the period the contract or contracts are in effect.

(c) In addition to investments permitted under subdivisions (a) and (b), a domestic insurer that is authorized to do business in a foreign jurisdiction, and that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in the foreign currency of that jurisdiction may acquire foreign investments respecting that jurisdiction, subject to the limitations of Section 1242. However, investments made under this subdivision in obligations of foreign governments, their political subdivisions, and government-sponsored enterprises shall not be subject to the limitations of Section 1242 if those investments carry an SVO rating of 1 or 2. The aggregate amount of investments acquired by the insurer shall not exceed the greater of the following:

(1) The amount that the insurer is required by the law of the foreign jurisdiction to invest in the foreign jurisdiction.

(2) One hundred fifteen percent of the amount of the insurer’s reserves, net of reinsurance and other obligations under the contracts.

(d) In addition to investments permitted under subdivisions (a) and (b), an insurer that is not authorized to do business in a foreign jurisdiction, but that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in the foreign currency of that jurisdiction may acquire foreign investments respecting that jurisdiction, and may acquire investments denominated in the currency of that jurisdiction subject to the limitations of Section 1242. However, investments made under this subdivision in obligations of foreign governments, their political subdivisions, and government-sponsored enterprises shall not be subject to the limitations of Section 1242 if those investments carry an SVO rating of 1 or 2. The aggregate amount of investments acquired by the insurer shall not exceed 105 percent of the amount of the insurer’s reserves, net of reinsurance and other obligations under the contracts on lives or risks resident or located in the foreign jurisdiction.

(e) The investments acquired under this section shall be subject to Sections 1200, 1201, and 1202.

(f) Nothing in this section shall in any way restrict or limit Canadian investments otherwise permitted by this code. Canadian investments acquired under other sections of this code shall not be considered foreign investments for purposes of the limitations set forth in this section.

(g) Investments made pursuant to Section 1192.9 in investment companies shall be governed by this article to the extent specified in Section 1192.9.

(Repealed and added by Stats. 2008, Ch. 129, Sec. 5. Effective January 1, 2009.)



1241.1

(a) No domestic insurer shall acquire any investment respecting a foreign jurisdiction, or any investment denominated in the currency of that foreign jurisdiction, if that jurisdiction is designated as a state sponsor of terrorism by the United States Secretary of State pursuant to Section 6(j) of the Export Administration Act, Section 40 of the Arms Export Control Act, and Section 620A of the Foreign Assistance Act.

(b) If any investment made pursuant to Section 1241 later becomes prohibited by this section, that investment shall not be retained as an investment made pursuant to this code.

(Repealed and added by Stats. 2008, Ch. 129, Sec. 7. Effective January 1, 2009.)



1241.2

(a) The Legislature finds and declares all of the following:

(1) The federal Securities and Exchange Commission has determined that business activities in foreign states sponsoring terrorism, such as Iran, that are subject to sanctions by the United States may materially harm the share value of foreign companies. Shares in these foreign companies may be held in the portfolio of insurance companies issuing policies to California consumers.

(2) Publicly traded companies in the United States are substantially restricted in doing business in or with foreign states, such as Iran, that the United States Department of State has identified as sponsoring terrorism.

(3) Identifying companies with business activities in foreign states, such as Iran, that sponsor terrorism and ensuring that those investments are financially sound is an important public policy priority.

(4) It is the government of Iran, and not the people of Iran, that is responsible for Iran’s support of terrorism and that commits egregious violations of human rights under which its own citizens are required to live.

(b) As used in this section, the following definitions shall apply:

(1) “Business operations” means maintaining, selling, or leasing equipment, facilities, personnel, or any other apparatus of business or commerce in Iran, including the ownership or possession of real or personal property located in Iran.

(2) “Company” means a sole proprietorship, organization, association, corporation, partnership, venture, or other entity, its subsidiary or affiliate that exists for profitmaking purposes or to otherwise secure economic advantage. “Company” also means a company owned or controlled, either directly or indirectly, by the government of Iran, that is established or organized under the laws of or has its principal place of business in the Islamic Republic of Iran.

(3) “Government of Iran” means the government of Iran or its instrumentalities or political subdivisions. “Government of Iran” also means an individual, company, or public agency located in Iran that provides material or financial support to the Islamic Republic of Iran.

(4) “Invest” or “investment” means the purchase, ownership, or control of stock of a company, association, or corporation, the capital stock of a mutual water company or corporation, bonds issued by the government or a political subdivision of Iran, corporate bonds or other debt instruments issued by a company, or the commitment of funds or other assets to a company, including a loan or extension of credit to that company.

(5) “Iran” means the Islamic Republic of Iran or a territory under the administration or control of Iran.

(c) (1) Investments by a domestic insurer included on the list of companies by the Department of General Services pursuant to subdivision (b) of Section 2203 of the Public Contract Code shall be treated as nonadmitted assets. Utilization of this list by a domestic insurer to review its investments shall be deemed automatic compliance by the department.

(2) On or before June 30, 2013, and annually thereafter, the insurer shall determine what investments it has in companies included on the Department of General Services list.

(d) The insurer shall provide the department, on an annual basis, a list of investments the insurer has in companies included on the Department of General Services list described in subdivision (c), including, but not limited to, the issuer, by name, of the stock, bonds, securities, and other evidence of indebtedness.

(e) If the insurer sells or transfers all of its investments in companies included on the Department of General Services list described in subdivision (c), this section shall not apply to that insurer.

(f) This section shall cease to be operative if both of the following apply:

(1) Iran is removed from the United States Department of State’s list of countries that have been determined to repeatedly provide support for acts of international terrorism.

(2) Pursuant to the appropriate federal statute, the President of the United States determines and certifies to the appropriate committee of the Congress of the United States that Iran has ceased its efforts to design, develop, manufacture, or acquire a nuclear explosive device or related materials and technology.

(g) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2012, Ch. 479, Sec. 1. Effective January 1, 2013. Conditionally inoperative as provided in subd. (f).)



1242

(a) (1) Except as otherwise specified in Section 1241, a domestic insurer shall not acquire directly or indirectly through an investment subsidiary, an investment under Section 1241 if, as a result of and after giving effect to the investment, the insurer would hold more than 3 percent of its admitted assets in investments of all kinds issued, assumed, accepted, insured, or guaranteed by a single person, or 5 percent of its admitted assets in investments in the voting securities of a depository institution or any company that controls the institution.

(2) The 3 percent limitation in paragraph (1) shall not apply to the aggregate amounts insured by a single financial guaranty insurer with the highest generic rating issued by a nationally recognized statistical rating organization.

(b) A domestic insurer shall not acquire, directly or indirectly through an investment subsidiary, an investment under Section 1241 if, as a result of and after giving effect to the investment, the insurer’s aggregate medium and lower grade investments do not comply with the limitations of Section 1196.1.

(Added by Stats. 2008, Ch. 129, Sec. 8. Effective January 1, 2009.)






ARTICLE 7 - Valuation of Investments

1250

When any domestic incorporated insurer has, pursuant to the laws of this State, invested any of its funds in purchases of, or loans upon, the stock or obligations of a corporation or of a nation, state, or political or municipal division of a state, if the commissioner has reason to believe that such stock or obligations are not amply secured or are not yielding an income, he may direct the insurer to report to him under oath the amount of the stock or obligation, the security therefor and its market value.

(Enacted by Stats. 1935, Ch. 145.)



1251

A stock, bond or other evidence of debt if in default as to principal or interest, or if not amply secured, shall not be valued as an asset of the insurer above its market value.

(Enacted by Stats. 1935, Ch. 145.)



1252

All bonds or other evidences of debt held by an admitted incorporated insurer if amply secured and if not in default as to principal or interest may, in the discretion of the commissioner, be valued as follows:

(a) If purchased at par, at the par value.

(b) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield the effective rate of interest on the price at which the purchase was made.

(c) In such valuation, the purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase.

The commissioner shall have full discretion in determining the method of calculating values according to the foregoing rule, the values found by him in accordance with such method being final and binding.

(Enacted by Stats. 1935, Ch. 145.)



1253

Any such insurer may report such bonds or other evidence of debt at market value or book value, but in no event at an aggregate value exceeding the aggregate of the values calculated according to the rule prescribed by section 1252.

(Enacted by Stats. 1935, Ch. 145.)



1254

Any asset of an insurer which is found by the commissioner to be insolvent or threatened with insolvency shall be reduced in value, if necessary, to reflect its proper value.

Where the asset is subject to an offset or lien which the commissioner has reasonable grounds to believe is about to be exercised or enforced, the commissioner may require that the asset and the liability which gives rise to the offset or lien be reduced proportionately.

The commissioner shall grant a hearing to establish the value of an asset upon written demand of the insurer.

(Added by Stats. 1967, Ch. 1614.)






ARTICLE 8 - Reinsurance Transactions

1260

Incorporated insurers or reciprocal insurers who are members of what is commonly known as a “group” or “fleet” may enter into reinsurance transactions between members of the same “group” or “fleet” unless otherwise specifically prohibited by law.

(Added by Stats. 1967, Ch. 451.)









CHAPTER 3 - Reciprocal Insurers

ARTICLE 1 - General Provisions

1280

This chapter shall not in any way affect the rights, duties, or obligations of members of or subscribers at any reciprocal or interinsurance exchange which has been adjudged insolvent and ordered to be liquidated prior to the date this code takes effect. All such rights, duties, or obligations shall be governed by the law applicable thereto prior to such date.

(Enacted by Stats. 1935, Ch. 145.)



1280.5

This chapter and the other provisions of this code shall not apply to nor affect unincorporated interindemnity or reciprocal or interinsurance contracts between members of, or persons marketing their products through, nonprofit cooperative marketing associations organized and operating under Chapter 4 (commencing with Section 11701) of Division 6 of the Food and Agricultural Code which indemnify solely in respect to losses to those members or persons from damage to, or destruction of, crops in process of handling or marketing, or facilities at a fixed location for processing, handling or marketing the crops, and which do not collect in advance of loss moneys other than for necessary expense of administration.

(Amended by Stats. 1982, Ch. 454, Sec. 101.)



1280.7

This chapter and the other provisions of this code, except as set forth in this paragraph, shall not apply to or affect unincorporated interindemnity or reciprocal or interinsurance contracts between members of a cooperative corporation, organized and operating under Part 2 (commencing with Section 12200) of Division 3 of Title 1 of the Corporations Code, whose members consist solely of physicians and surgeons licensed in California, which contracts indemnify solely in respect to medical malpractice claims against those members, and which do not collect in advance of loss any moneys other than contributions by each member to a collective reserve trust fund or for necessary expenses of administration. However, interindemnity, reciprocal, or interinsurance contracts with respect to the following types of claims, in addition to medical malpractice claims, may be entered into in conjunction with contracts with respect to medical malpractice claims if the reserve trust fund is at least twenty million dollars ($20,000,000):

(1) Bodily injury or property damage arising out of the conduct and of the operations of the member’s professional practice occurring on the member’s premises.

(2) Officers’, directors’, and administrators’ liability, to the extent that the member’s professional practice is operated as a professional corporation or group.

(3) Nonowned automobile coverage.

The provisions of Chapter 3 (commencing with Section 330) of Part 1 of Division 1 shall apply to unincorporated interindemnity or reciprocal or interinsurance contracts. Those unincorporated interindemnity or reciprocal or interinsurance contracts shall comply with all of the following requirements:

(a) Each participating member shall enter into and, concurrently therewith, receive an executed copy of a trust agreement, which shall govern the collection and disposition of all funds of the interindemnity arrangement.

The trust agreement shall, at a minimum, contain provision for all the following matters:

(1) An initial trust corpus of not less than ten million dollars ($10,000,000), which corpus shall be a trust fund to secure enforcement of the interindemnity arrangement. The average contribution to the initial trust corpus shall be not less than twenty thousand dollars ($20,000) per member participating in the interindemnity arrangement. The average contribution to the trust fund shall continue at all times to be not less than twenty thousand dollars ($20,000) per participating member unless the interindemnity arrangement is qualified to admit members under the terms of subdivision (k). No such interindemnity arrangement shall become operative until the requisite minimum reserve trust fund has been established by contributions from not fewer than 500 participating members.

(2) The reserve trust fund created by the trust agreement shall be administered by a board of trustees of three or more members, all of whom shall be physicians and surgeons licensed in California, participating members in the interindemnity arrangement, and elected biennially or more frequently by at least a majority of all members participating in the interindemnity arrangement.

(3) The members of the board of trustees are fiduciaries and the board shall be the custodian of all funds of the interindemnity arrangement, and all those funds shall be deposited in the bank or banks and savings and loan associations in California as the board may designate. Each account shall require two or more signatories for withdrawal of funds in excess of ten thousand dollars ($10,000). The authorized signatories shall be appointed by the board and, as to any withdrawal in excess of one hundred thousand dollars ($100,000), at least one of the two or more authorized signatories shall be a physician and surgeon licensed in California and a participating member in the interindemnity arrangement. Each signatory on those accounts shall maintain, at all times while empowered to draw on those funds, for the benefit of the interindemnity arrangement, a bond against loss suffered through embezzlement, mysterious disappearance, holdup or burglary, or other loss issued by a bonding company licensed to do business in California in a penal sum of not less than one hundred thousand dollars ($100,000).

(4) All funds held in trust that are in excess of current financial needs shall be invested and reinvested from time to time, under the direction of the board of trustees, in eligible securities, as defined in Section 16430 of the Government Code, in portfolios of eligible securities, in exchange traded financial futures contracts or exchange traded options contracts to hedge investment in those eligible securities, or in certificates of deposits or time deposits issued by banks and savings and loan associations in California duly insured by instrumentalities of the United States government.

Pursuant to the authority contained in Section 1 of Article XV of the California Constitution, the restrictions upon rates of interest contained in Section 1 of Article XV of the California Constitution shall not apply to any obligations of, loans made by, or forbearances of, any trust established by a cooperative corporation providing indemnity pursuant to this section.

(5) The income earned on the corpus of the trust fund shall be the source for the payment of the claims, costs, judgments, settlements, and costs of administration contemplated by the interindemnity arrangement, and to the extent the income is insufficient for those purposes, the board of trustees shall have the power and authority to assess participating members for all amounts necessary to meet the obligations of the interindemnity arrangement in accordance with the terms thereof. If necessary in the best interests of the interindemnity arrangement, the board of trustees may make assessments to increase the corpus of the trust fund in accordance with the terms of the interindemnity arrangement. Any assessment levied against a member shall be the personal obligation of the member. Any person who obtains a final judgment of recovery for medical malpractice or other liability authorized by this section against a member of the interindemnity arrangement shall have, in addition to any other remedy, the right to assert directly all rights to indemnification that the judgment debtor has under the interindemnity arrangement. The final judgment shall be a lien on the reserve trust fund to secure payment of the judgment, limited to the extent of the judgment debtor’s rights to indemnification.

Any change in the assessment agreement between the interindemnity arrangement and its membership shall be submitted to the entire membership for ratification. If the ratification process is to be performed by a mail ballot, a ballot shall be sent to each member by first-class mail, postage prepaid. Within 45 days after the posted date on the mail ballot, each member who decides to vote on the assessment change shall return his or her ballot to the interindemnity arrangement for the tallying of the ballots. An affirmative vote of 75 percent of those voting shall be required to effectuate any change in the assessment agreement.

If a change in the assessment agreement is to be submitted to members at a properly called meeting, the membership shall be notified of the meeting and the proposed assessment change by first-class mail, postage prepaid, posted at least 45 days prior to the meeting. Seventy-five percent of those present in person or by proxy at the meeting shall be required to effectuate any change in the assessment agreement.

(6) Each participating member shall be covered by the interindemnity arrangement for not less than one million dollars ($1,000,000) for each occurrence of professional negligence or other liability authorized by this section, with the terms and conditions of the coverage to be specified in the trust agreement, except that the interindemnity arrangement may provide participating members with an aggregate limit for all payments on behalf of the member and may provide participating members with less than one million dollars ($1,000,000) of coverage for each occurrence of professional negligence or other liability authorized by this section if the interindemnity arrangement obtains for the benefit of the members reinsurance of excess limits coverage in an amount that when added to the coverage provided by the interindemnity arrangement would equal not less than one million dollars ($1,000,000) for each occurrence of professional negligence or other liability authorized by this section.

Any change in the coverage provided by the trust agreement between the interindemnity arrangement and its membership shall be submitted to the entire membership for ratification. If the ratification process is to be performed by a mail ballot, a ballot shall be sent to each member by first-class mail, postage prepaid. Within 45 days after the posted date on the mail ballot, each member who decides to vote on the coverage change shall return his or her ballot to the interindemnity arrangement for the tallying of the ballot. An affirmative vote of 75 percent of those voting shall be required to effectuate any change in the coverage provided by the trust agreement, except that at least 50 percent of the entire membership must agree to any change.

If any change is to be submitted to members at a properly called meeting, the membership shall be notified of the meeting and the proposed coverage change by first-class mail, postage prepaid, posted at least 45 days prior to the meeting. An affirmative vote of 75 percent of the membership present at the meeting, in person or by proxy, shall be required to effectuate any change, except that at least 50 percent of the entire membership must agree to any change.

(7) Withdrawal of all, or any portion of, the corpus of the reserve trust fund shall be upon the written authorization signed by at least two-thirds of the members of the board of trustees.

(8) The board of trustees shall cause both of the following to be furnished to each member participating in the interindemnity arrangement, and to be filed with the Commissioner of Corporations:

(A) Within 90 days after the end of each fiscal year, a statement of the assets and liabilities of the interindemnity arrangement as of the end of that year, a statement of the revenue and expenditures of the interindemnity arrangement, and a statement of the changes in corpus of the reserve trust for that year, in each case accompanied by a certificate signed by a firm of independent certified public accountants selected by the board of trustees indicating that the firm has conducted an audit of those statements in accordance with generally accepted auditing standards and indicating the results of the audit.

(B) Within 45 days after the end of each of the first three quarterly periods of each fiscal year, a statement of the assets and liabilities of the interindemnity arrangement as of the end of the quarterly period, a statement of the revenue and expenditures of the interindemnity arrangement, and a statement of the changes in corpus of the reserve trust for the period, in each case accompanied by a certificate signed by a majority of the members of the board of trustees to the effect that the statements were prepared from the official books and records of the interindemnity arrangement.

(C) In addition to the statements required to be filed pursuant to this paragraph, the board of trustees shall annually file with the Commissioner of Corporations an authorization for disclosure to the commissioner of all financial records pertaining to the interindemnity arrangement. For the purpose of this subparagraph, the authorization for disclosure shall also include the financial records of any association, partnership, or corporation that has management or control of the funds or the operation of the interindemnity arrangement.

(9) The trust agreement shall also provide for all the following:

(A) In the event a participating member who is in full compliance with the trust agreement, including the payment of all outstanding dues and assessments, dies, the initial contribution made by the decedent shall be returned to the member’s estate or designated beneficiary; the indemnity coverage shall continue for the benefit of the decedent’s estate in respect of occurrences during the time the decedent was a participating member; and neither the person receiving the repayment of the initial contribution nor the decedent’s estate shall be responsible for any assessments levied following the death of the member.

(B) A participating member who is then in full compliance with the trust agreement and who has reached the age of 65 and who has retired completely from the practice of medicine may elect to retire from the interindemnity arrangement, in which case the member shall not be responsible for assessments levied following the date notice of retirement is given to the trust. Following that retirement, the indemnity coverage shall continue for the benefit of the member in respect of occurrences prior to the time the member retired from the interindemnity arrangement. That retired member’s initial contribution shall be repaid 10 years from the date the notice of retirement is received by the trust, or an earlier date as specified in the trust agreement. The board of trustees may reduce the age for retirement to not less than 55 years subject to all other requirements in this paragraph and any additional requirements deemed necessary by the board.

(C) During any period in which a participating member, who is then in full compliance with the trust agreement, has, in the judgment of the board of trustees, become unable to perform any and every duty of his or her regular professional occupation, the participating member may request disability status in accordance with the terms of the interindemnity arrangement. During any period of disability status, the member shall not be responsible for assessments levied during the period and, if so provided in the interindemnity arrangement, all indemnity coverage, both as to defense and payment of claims, shall terminate as to occurrences arising out of the actions of the participating member during the period of disability status.

(D) In the event a participating member fails to pay any assessment when due, the board of trustees may terminate that person’s membership status if the failure to pay is not cured within 30 days from the date the assessment was due. Upon that termination the former participating member shall not be entitled to the return of all or any part of his or her initial contribution, and the indemnity coverage shall thereupon terminate as to all claims then pending against that person and in respect to all occurrences prior to the date of that termination of membership. However, in the event the interindemnity arrangement is then providing legal defense services to that person, the interindemnity arrangement shall continue to provide those services for a period of 10 days following that termination.

(E) In the event a participating member fails to comply with any provision of the trust agreement (other than a failure to pay assessments when due), the board of trustees may terminate that person’s membership status if the failure to comply is not cured within 60 days from the date the person is notified of the failure, provided that before that membership status may be terminated the person shall be given the right to call for a hearing before the board of trustees (to be held before the expiration of the 60-day period), at which hearing the person shall be given the opportunity to demonstrate to the board of trustees that no failure to comply has occurred or, if it has occurred, that it has been cured. Upon that termination, the former participating member shall not be entitled to the return of all or any part of his or her initial contribution, and the indemnity coverage shall thereupon terminate as to all claims then pending against the person and in respect to all occurrences prior to the date of the termination of membership. However, in the event the interindemnity arrangement is then providing legal defense services to that person, the interindemnity arrangement shall continue to provide those services for a period of 10 days following the termination.

(F) A participating member who is then in full compliance with the trust agreement may elect voluntarily to terminate his or her membership in the interindemnity arrangement. Upon that voluntary termination, that person may further elect to cease being responsible for future assessments, or to continue to pay those assessments until the time as the person’s initial contribution is repaid. In the event the person elects to cease being responsible for future assessments, the indemnity coverage shall thereupon terminate and the person shall either be responsible for his or her own exposure for acts committed while a participating member in the interindemnity arrangement, or he or she may request the interindemnity arrangement to purchase or provide, at the cost of the person, coverage for that exposure. The initial contribution of the person shall be repaid on the 10th anniversary of the date the contribution was made. In the event the person elects to continue to be responsible for assessments, the indemnity coverage shall continue in respect of occurrences prior to the date of the voluntary termination, and the initial contribution of the person shall be repaid at the time as the board of trustees is satisfied that (i) there are no claims pending against the person in respect of occurrences during the time the person was a participating member, and (ii) the statute of limitations has run on all claims that might be asserted against that person in respect of occurrences during that time. In no event shall that repayment be made earlier than the 10th anniversary of the date the contribution was made.

Any person whose membership in an interindemnity arrangement is involuntarily terminated for failure to pay assessments or who voluntarily terminates that membership and elects to be responsible for his or her own exposure for acts committed while a participating member, shall not be eligible to become a member of any other interindemnity arrangement for a period of five years after the termination unless, on the effective date of the act which amended this section during the 1985–86 Regular Session, the person had on file with the Department of Corporations a copy of a subscription agreement signifying the person’s agreement to transfer membership or had paid a minimum of ten thousand dollars ($10,000) to another interindemnity arrangement that was granted a permit to organize prior to January 1, 1985.

(G) The board of trustees shall have the right to terminate the membership of a participating member if the board of trustees determines that the termination is in the best interests of the interindemnity arrangement even though that person has complied with all of the provisions of the trust agreement. A termination may be effected only if at least two-thirds of the members of the board of trustees indicate in writing their decision to terminate. If the board of trustees proposes to terminate a member, the member shall have the right to call a special meeting of all participating members in accordance with the rules established by the board of trustees for the purpose of voting on whether or not the member shall be terminated. The member shall not be terminated if at least two-thirds of the participating members present, in person or by proxy, indicate that the member should not be terminated. In the event a member is terminated, the person shall elect either: (i) to request the return of his or her initial contribution, in which case the contribution shall be repaid and the indemnity coverage shall thereupon terminate as to all claims then pending against the person and in respect to all occurrences prior to the date of the termination of membership. However, in the event the interindemnity arrangement is then providing legal defense services to the person, the interindemnity arrangement shall continue to provide those services for a period of 30 days to enable the person to assume his or her own defense; or (ii) to release all rights to the return of the initial contribution, in which case the indemnity coverage shall continue for the benefit of the member in respect of occurrences during the time the person was a participating member and the person shall have no responsibility for assessments levied following that termination. The interindemnity arrangement may provide that if a member is terminated and fails to make the election set forth herein within 45 days of the date of notification of termination of membership, the participating member shall be deemed to have elected to release all rights to a return of his or her initial contribution, in which case indemnity coverage shall apply for the benefit of the member with respect to occurrences occurring prior to the termination.

(10) Each member participating in the interindemnity arrangement shall have the right of access to, and the inspection of, the books and records of the interindemnity arrangement, which rights shall be similar to the corporate shareholders pursuant to Section 3003 of the Corporations Code, or, commencing January 1, 1977, Sections 1600 to 1605, inclusive, of the Corporations Code.

(11) There shall be a meeting of all members participating in the interindemnity arrangement, at least annually, after not less than 10 days’ written notice has been given, at a location reasonably convenient to the participating members and on a date that is within a reasonable period of time following the distribution of the annual financial statements.

(12) Notwithstanding Sections 12453 and 12703 of the Corporations Code, on any matter to be voted upon by the membership at either a regular or special meeting, a member shall have the right to vote in person or by written proxy filed with the corporate secretary prior to the meeting. No proxy shall be made irrevocable, nor be valid beyond the earliest of the following dates:

(A) The date of expiration set forth in the proxy.

(B) The date of termination of membership.

(C) Eleven months from the date of execution of the proxy.

(D) Such time as may be specified in the bylaws, not to exceed 11 months.

(13) The interindemnity arrangement, and the reserve trust fund incident thereto, shall be subject to termination at any time by the vote or written consent of not less than three-fourths of the participating members.

(b) The board of trustees shall cause to be recorded with the office of the county recorder of the county of the principal place of business of the interindemnity arrangement within 90 days following the end of each fiscal year, a written statement, executed by a majority of the board of trustees under penalty of perjury, reciting that each member participating in the interindemnity arrangement was mailed a copy of the annual financial statement and quarterly audit certificates by first-class mail, postage prepaid, required pursuant to paragraph (8) of subdivision (a).

(c) Each person solicited to become a participating member in an interindemnity arrangement shall receive in writing, at least 48 hours prior to the execution by the prospective participating member of the trust agreement, and at least 48 hours prior to the payment by the prospective participating member of any consideration in connection with the interindemnity arrangements, the following information:

(1) A copy of the articles of incorporation and bylaws of the cooperative corporation and a copy of the form of trust agreement to be executed by the prospective participating member.

(2) A disclosure statement regarding the interindemnity arrangement. The disclosure statement shall contain on the first or cover page a legend in boldface type reading substantially as follows:

“THE INTERINDEMNITY ARRANGEMENT CONTEMPLATED HEREIN PROVIDES THAT PARTICIPATING MEMBERS HAVE UNLIMITED PERSONAL LIABILITY FOR ASSESSMENTS THAT MAY BE LEVIED TO PAY FOR THE PROFESSIONAL NEGLIGENCE OR OTHER LIABILITY AUTHORIZED BY THIS SECTION. NO ASSURANCES CAN BE GIVEN REGARDING THE AMOUNT OR FREQUENCY OF ASSESSMENTS WHICH MAY BE LEVIED, OR THAT ALL PARTICIPATING MEMBERS WILL MAKE TIMELY PAYMENT OF THEIR ASSESSMENTS TO COVER THE PROFESSIONAL NEGLIGENCE OR OTHER LIABILITY AUTHORIZED BY THIS SECTION.”

(3) The disclosure statement shall further contain all of the following information:

(A) The amount, nature, and terms and conditions of the professional negligence or other liability relating to a member’s professional practice coverage available under the interindemnity arrangement.

(B) The amount of the initial contribution required of each participating member and a statement of the minimum number of members and aggregate contributions required for the interindemnity arrangement to commence.

(C) The names, addresses, and professional experience of each member of the board of trustees.

(D) The requirements for admission as a participating member.

(E) A statement of the services to be provided under the interindemnity arrangement to each participating member.

(F) A statement regarding the obligation of each member to pay assessments and the consequences for failure to do so.

(G) A statement of the rights and obligations of a participating member in the event the member dies, retires, becomes disabled, or terminates participation for any reason, or the interindemnity arrangement terminates for any reason.

(H) A statement regarding the services to be provided, indicating whether these services will be delegated to others pursuant to a contractual arrangement. For those services delegated to others pursuant to a contractual arrangement, a statement fully disclosing and itemizing all consideration received directly or indirectly under the arrangement, and indicating what the consideration is for, and how, when, and to whom the consideration will be paid.

(I) A statement of the voting rights of the members and the circumstances under which participation of a member may be terminated and under which the interindemnity arrangement may be terminated.

(J) If any statement of estimated or projected financial information for the interindemnity arrangement is used, a statement of the estimation or projection and a summary of the data and assumptions upon which it is based.

(4) A list with the names and addresses of current participating members of the interindemnity arrangement.

(d) No officer, director, trustee, employee, or member of the interindemnity arrangement or the cooperative corporation shall receive, or be entitled to receive, any payment, bonus, salary, income, compensation, or other benefit whatsoever, either from the reserve trust fund or the income therefrom or from any other funds of the interindemnity arrangement or the members thereof based on the number of participating members, or the amount of the reserve trust fund or other funds of the interindemnity arrangement.

(e) A peer review committee or committees shall be established by the trust agreement to review the qualifications of any physician and surgeon to participate or continue to participate in the interindemnity arrangement, and to review the quality of medical services rendered by any participating member, as well as the validity of medical malpractice claims made against participating members. Any physician and surgeon, prior to becoming a participating member of the interindemnity arrangement, shall be reviewed and approved by a majority of the members of the peer review committee. No peer review committee, or any of its members, shall be liable for any action taken by the committee in reviewing the qualifications of a physician and surgeon to participate or continue to participate, or the quality of medical services rendered, or the validity of a medical malpractice claim, unless it is alleged and proved that the action was taken with actual malice.

(f) The following are hereby defined as unfair methods of competition and deceptive acts or practices with respect to cooperative corporations or interindemnity arrangements provided for in this section:

(1) Making any false or misleading statement as to, or issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, or statement misrepresenting the terms of any interindemnity arrangement or the benefits or advantages promised thereby, or making any misleading representation or any misrepresentation as to the financial condition of the interindemnity arrangement, or making any misrepresentation to any participating member for the purpose of inducing or tending to induce the member to lapse, forfeit, or surrender his or her rights to indemnification under the interindemnity arrangement. It shall be a false or misleading statement to state or represent that a cooperative corporation or interindemnity arrangement is or constitutes “insurance” or an “insurance company” or an “insurance policy.”

(2) Making or disseminating or causing to be made or disseminated before the public in this state, in any newspaper or other publication, or any advertising device, or by public outcry or proclamation, or in any other manner or means whatsoever, any statement containing any assertion, representation, or statement with respect to those cooperative corporations or interindemnity arrangements, or with respect to any person in the conduct of those cooperative corporations or interindemnity arrangements, which is untrue, deceptive, or misleading, and which is known, or which by the exercise of reasonable care should be known, to be untrue, deceptive, or misleading. It shall be a false or misleading statement to state or represent that a cooperative corporation or interindemnity arrangement is or constitutes “insurance” or an “insurance company” or an “insurance policy.”

(3) Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion, or intimidation resulting in or tending to result in an unreasonable restraint of, or monopoly in, those cooperative corporations or interindemnity arrangements.

(4) Filing with any supervisory or other public official, or making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or causing directly or indirectly, to be made, published, disseminated, circulated, or delivered to any person, or placed before the public any false statement of financial condition of a cooperative corporation or interindemnity arrangement with intent to deceive.

(5) Making any false entry in any book, report, or statement of a cooperative corporation or interindemnity arrangement with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom a cooperative corporation or interindemnity arrangement is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omitting to make a true entry of any material fact pertaining to a cooperative corporation or interindemnity arrangement in any book, report, or statement of a cooperative corporation or interindemnity arrangement.

(6) Making or disseminating, or causing to be made or disseminated, before the public in this state, in any newspaper or other publication, or any other advertising device, or by public outcry or proclamation, or in any other manner or means whatever, whether directly or by implication, any statement that a cooperative corporation or interindemnity arrangement is a member of the California Insurance Guarantee Association, or insured against insolvency as defined in Section 119.5. This paragraph shall not be interpreted to prohibit any activity of the California Insurance Guarantee Association or of the commissioner authorized, directly or by implication, by Article 14.2 (commencing with Section 1063) of Chapter 1.

(7) Knowingly committing or performing with a frequency as to indicate a general business practice any of the following unfair claims settlement practices:

(A) Misrepresenting to claimants pertinent facts or provisions relating to any coverage at issue.

(B) Failing to acknowledge and act promptly upon communications with respect to claims arising under those interindemnity arrangements.

(C) Failing to adopt and implement reasonable standards for the prompt investigation and processing of claims arising under those interindemnity arrangements.

(D) Failing to affirm or deny coverage of claims within a reasonable time after proof of claim requirements have been completed and submitted by the participating member.

(E) Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear.

(F) Compelling participating members to institute litigation to recover amounts due under an interindemnity arrangement by offering substantially less than the amounts ultimately recovered in actions brought by those participating members when those participating members have made claims under those interindemnity arrangements for amounts reasonably similar to the amounts ultimately recovered.

(G) Attempting to settle a claim by a participating member for less than the amount to which a reasonable person would have believed he or she was entitled by reference to written or printed advertising material accompanying or made part of an application for membership in an interindemnity arrangement.

(H) Attempting to settle claims on the basis of an interindemnity arrangement that was altered without notice to the participating member.

(I) Failing, after payment of a claim, to inform participating members, upon request by them, of the coverage under which payment has been made.

(J) Making known to claimants a practice of the cooperative corporation or interindemnity arrangement of appealing from arbitration awards in favor of claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration.

(K) Delaying the investigation or payment of claims by requiring a claimant, or his or her physician, to submit a preliminary claim report, and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information.

(L) Failing to settle claims promptly, where liability has become apparent, under one portion of an interindemnity arrangement in order to influence settlements under other portions of the interindemnity arrangement.

(M) Failing to provide promptly a reasonable explanation of the basis relied on in the interindemnity arrangement, in relation to the facts of applicable law, for the denial of a claim or for the offer of a compromise settlement.

(N) Directly advising a claimant not to obtain the services of an attorney.

(O) Misleading a claimant as to the applicable statute of limitations.

(g) Notwithstanding any contrary provisions of Part 2 (commencing with Section 12200) of Division 3 of Title 1 of the Corporations Code, it shall not be necessary to hold a meeting of members of the cooperative corporation for the purpose of electing directors if the bylaws provide the election may be held by first-class mail balloting. First-class mail balloting may also be used in conjunction with a meeting at which directors are to be elected and all mail ballots shall count toward establishing a quorum for the meeting for the limited purpose of the issues set forth in the mail ballot. Directors shall be elected as follows:

(1) The candidates receiving the highest number of votes, up to the number of directors to be elected, by a specified date at least 45 days but not later than 60 days after the ballots are first mailed, postage prepaid, to the members (or the date of a meeting of members held in conjunction therewith) shall be elected.

(2) In the event that no candidate receives a majority of the votes cast for a vacant office, a runoff election shall be held between the two candidates receiving the highest number of votes cast. The runoff election shall be held at least 45 days but not more than 60 days after the ballots for the election are mailed, postage prepaid. In the event that there is more than one office for which no candidate receives a majority of the votes cast, the candidates for the runoff shall be twice the number of vacant offices, and shall be those persons who received the highest number of votes therefor.

Those first-class mail ballots shall be kept on file for a period of three months after all vacant board positions have been filled, and shall be subject to inspection at any reasonable time by any members of the cooperative corporation.

(h) No officer, director, trustee, or member of the interindemnity arrangement or the cooperative corporation, or any entity in which that person has a material financial interest, shall enter into or renew any transaction or contract with the trust unless the material facts as to the transaction or contract and as to the interest of the person are fully disclosed to the participating members, and the transaction or contract is approved by an affirmative vote of at least 75 percent of the membership present at a meeting, in person or by proxy. If any transaction or contract is to be submitted to members at a properly called meeting, the membership shall be notified of the meeting and of the transaction or contract by first-class mail, postage prepaid, at least 45 days prior to the meeting.

(i) Services provided to the trust pursuant to a delegated contractual arrangement shall be embodied in a written contract. Each written contract shall provide for reasonable consideration to the parties. In addition, each written contract shall be disclosed annually to participating members in a disclosure report containing the information described in subparagraph (H) of paragraph (3) of subdivision (c). The disclosure report shall be sent to participating members by first-class mail, postage prepaid, and shall be mailed separately from any statements, records, or other documents. The disclosure requirements of this subdivision shall apply to all existing and future written contracts.

(j) Upon request of the Commissioner of Corporations, an interindemnity arrangement shall immediately forward to the commissioner a current list of participating members, including the names, addresses, and telephone numbers of those members.

(k) Notwithstanding any provision to the contrary, whenever the membership of a cooperative organization, organized pursuant to Part 2 (commencing with Section 12200) of Division 3 of Title 1 of the Corporations Code and consisting solely of physicians and surgeons licensed in this state amounts to 2,000 or more members and the trust fund is at least forty million dollars ($40,000,000), which is available to the public for malpractice claims or other claims authorized by this section, the cooperative is authorized to admit members without a contribution to that trust fund if assessments are charged to each of those members within the first 50 months in an amount equal to the amount of the contribution to the reserve fund that would otherwise be required.

(Amended by Stats. 2004, Ch. 183, Sec. 239. Effective January 1, 2005.)



1281

Reciprocal or interinsurance contracts, the exchange thereof, the subscribers, attorneys in fact, agents, and representatives, and all matters incident to or concerned with such contracts and relationship, shall be subject to and regulated by all of the provisions of this code, whether or not such provisions specifically refer to reciprocals or interinsurance exchanges, except as otherwise exempted in this chapter.

When any provision of this code, other than in this chapter, is made applicable to reciprocal insurers, such provision shall be construed in accordance with the fundamental nature of a reciprocal insurer. In the event of any direct conflicts between such other law and the provisions of this chapter, the latter shall prevail. Such other law may, however, be used to supplement or explain the provisions of this chapter.

(Amended by Stats. 1971, Ch. 341.)



1282

(a) The following provisions of this code shall not be applicable to reciprocal or interinsurance exchanges and their contracts, subscribers, attorneys in fact, agents, and representatives, unless such provisions are referred to and specifically made applicable or incorporated by reference by other portions of this code, and, in such event, such provisions shall be applicable only to the extent required by such reference or incorporation:

(1) Sections 700.01, 700.02, 700.03, and 700.04;

(2) Sections 707, 708, 709, 710, and 711;

(3) Section 760.5;

(4) Sections 984, 986, and 987 of Article 13 (commencing with Section 980) of Chapter 1, Part 2, Division 1, relating to insolvency;

(5) Sections 1044, 1045, and 1047;

(6) Sections 1104.2, 1104.3, 1104.4, 1104.5, 1104.6, 1104.7, and 1104.8, except with respect to incorporated attorneys in fact;

(7) Section 1140;

(8) Section 1140.5, except with respect to incorporated attorneys in fact;

(9) Section 1152;

(10) Sections 1153, 1153.5, and 1154;

(11) Article 2.5 (commencing with Section 1160.1) of Chapter 2, Part 2, Division 1, relating to life insurer investments in housing projects;

(12) Section 1194.8;

(13) Article 5 (commencing with Section 1220) of Chapter 2, Part 2, Division 1, relating to investments in loans on life insurance policies;

(14) Article 2 (commencing with Section 1580) of Chapter 4, Part 2, Division 1, relating to alien insurers;

(15) Article 3 (commencing with Section 1600) of Chapter 4, Part 2, Division 1, relating to agent for service of process;

(16) Article 16 (commencing with Section 1758.1) of Chapter 5, Part 2, Division 1, relating to variable contract agents;

(17) Chapter 6 (commencing with Section 1760) of Part 2, Division 1, relating to surplus line brokers;

(18) Chapter 8 (commencing with Section 1831) of Part 2, Division 1, relating to life insurance analysts;

(19) Articles 1 (commencing with Section 3010) and 2 (commencing with Section 3030) of Chapter 3, Part 1, Division 2, relating to incorporated fire and marine insurers;

(20) Chapter 4 (commencing with Section 4010) of Part 1, Division 2, relating to general mutual insurers;

(21) Chapter 5 (commencing with Section 5050) of Part 1, Division 2, relating to county mutual fire insurers;

(22) Chapter 6 (commencing with Section 7080) of Part 1, Division 2, relating to county mutual fire reinsurers;

(23) Chapter 7 (commencing with Section 9080) of Part 1, Division 2, relating to fraternal fire insurers;

(24) Articles 3 (commencing with Section 10150) and 3a (commencing with Section 10159.1) of Chapter 1, Part 2, Division 2, relating to life insurance policies;

(25) Sections 10170, 10171, 10172, and 10173, relating to payment and proceeds of life insurance policies;

(26) Chapter 2 (commencing with Section 10200) of Part 2, Division 2, relating to group life policies;

(27) Chapter 2.5 (commencing with Section 10220) of Part 2, Division 2, relating to blanket life policies;

(28) Chapter 3 (commencing with Section 10240) of Part 2, Division 2, relating to burial contracts;

(29) Sections 10430, 10431, 10432, and 10433, relating to restrictions on business of life insurers;

(30) Articles 1a (commencing with Section 10440), 2 (commencing with Section 10450), 3 (commencing with Section 10478), 3a (commencing with Section 10489.1), 4 (commencing with Section 10490), and 5 (commencing with Section 10506) of Chapter 5, Part 2, Division 2, relating to internal affairs of mutual insurers, registration and valuation of life policies, standard valuation law, exempt societies, pension funds and separate accounts;

(31) Chapter 6 (commencing with Section 10510) of Part 2, Divison 2, relating to incorporated life insurers issuing policies on a reserve basis;

(32) Chapter 10 (commencing with Section 10970) of Part 2, Division 2, relating to fraternal benefit societies;

(33) Chapter 10A (commencing with Section 11400) of Part 2, Division 2, relating to firemen’s, policemen’s, or peace officers’ benefit and relief associations;

(34) Chapter 11 (commencing with Section 11420) of Part 2, Division 2, relating to change by assessment plan life insurers to reserve plan;

(35) Chapter 11A (commencing with Section 11491) of Part 2, Division 2, relating to nonprofit hospital service plans;

(36) Chapter 12 (commencing with Section 11520) of Part 2, Division 2, relating to grants and annuities societies;

(37) Chapter 13 (commencing with Section 11525) of Part 2, Division 2, relating to voluntary mutualization of certain incorporated insurers;

(38) Article 3 (commencing with Section 11600), of Chapter 1, Part 3, Division 2, relating to capital requirements of incorporated insurers;

(39) Chapter 4 (commencing with Section 11770) of Part 3, Division 2, relating to the State Compensation Insurance Fund;

(40) Sections 12050, 12051, 12052, and 12110, relating to incorporated surety insurers;

(41) Part 5 (commencing with Section 12140) of Division 2, relating to motor clubs;

(42) Part 6 (commencing with Section 12340) of Division 2, relating to insurance covering land, but not including Sections 12640.19, 12660, and 12661.

(Amended by Stats. 1980, Ch. 209, Sec. 1.)



1283

The provisions of Part 7, Division 2 of the Revenue and Taxation Code shall be applicable to reciprocal or interinsurance exchanges.

(Added by Stats. 1941, Ch. 112.)



1284

Notwithstanding any other provision of this chapter or of this code, any reciprocal or interinsurance exchange which meets all of the conditions of this section shall be exempted from all reserve requirements of this code to which it would otherwise be subject:

(a) The subscribers are comprised of a local hospital district formed pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code and the individual participating members of its attending medical staff, or any hospital (as defined in Section 1250 of the Health and Safety Code) and the individual participating members of its attending medical staff. As used in this section, “attending medical staff” refers to licensed physicians and surgeons, podiatrists, and dentists who have hospital privileges at any hospital and not to interns or residents who are employees of such hospital.

(b) The physicians and surgeons on the attending medical staff are independent contractors, whether individually, through professional corporations, or through partnership or clinic arrangements, and the creation of the reciprocal or interinsurance exchange will not affect the prerogatives of such physicians and surgeons in accepting patients, charging fees, or similar issues in the management of a medical practice. This subdivision shall not be construed to limit the authority of a peer review committee to impose such restrictions on the staff privileges of a participating member of the attending medical staff as deemed warranted by the peer review procedure and medical audit methods provided by subdivision (h).

(c) The initial capitalization for the reciprocal or interinsurance exchange specified in subdivisions (d), (e), and (f) shall be equivalent to the total professional and comprehensive general patient liability losses paid by the hospital and its participating medical staff members during the 10 calendar years immediately preceding the year in which the application for the organizational permit is filed. For the medical staff, “total professional and comprehensive general patient liability losses” shall include all losses paid by the participating medical staff members, whether based on their practice in the hospital or outside the hospital. Such combined total shall be funded or secured by equal contributions from the hospital and, collectively, the individual participating members of its attending medical staff. Such funds shall be used to pay for the losses incurred for awards, settlements, and legal fees relating to alleged acts of medical malpractice committed by the hospital or any or all of its participating medical staff members, whether committed in or out of the hospital, and for the operational costs of the reciprocal or interinsurance exchange. Upon determination of the aggregate paid professional and comprehensive general patient liability claims of the preceding 10 years by a survey, such paid claims shall be categorized as provided by subdivisions (d) and (e). In the case of a hospital which has been in existence for less than 10 years, or which has substantially expanded its facilities over the preceding 10 years, or which has paid for no professional liability losses during the preceding 10 years, the commissioner may establish such capitalization requirements as he deems necessary and proper as compared to the amounts specified in subdivisions (d) and (e).

(d) A primary medical liability risk fund shall be maintained in an amount at least equivalent to the aggregate dollar amount of paid incident claims of one hundred thousand dollars ($100,000) or less per each incident for both the hospital and the participating members of the attending medical staff as provided by subdivision (c).

(e) A catastrophic medical liability risk fund shall be maintained in an amount at least equivalent to the aggregate dollar amount of paid incident claims in excess of one hundred thousand dollars ($100,000) per incident for both the hospital and the participating members of the attending medical staff as provided in subdivision (c). These funds shall be either (1) deposited as cash or secured by letters of credit, certificates of deposit or promissory notes, or (2) be obtained through an executed and delivered loan commitment with a duration of at least one year by a banking institution qualified to do business in California or other forms of credit or assets readily convertible to cash to meet liabilities of the reciprocal or interinsurance exchange organized pursuant to this section.

(f) All funds or assets collected by a reciprocal or interinsurance exchange established under this section and maintained in a form as set forth in subdivisions (d) and (e) shall be admitted assets valued at face value and be held in accordance with Section 1370 of the Insurance Code, except that a credit commitment shall not be considered an admitted asset for the purpose of regulating investment of assets.

(g) The reciprocal or interinsurance exchange may seek from a licensed insurer, or secure in accordance with Chapter 6 (commencing with Section 1760) of Part 2 of Division 1, excess risk coverage for amounts above the self-retention limit of subdivisions (c), (d), and (e). The hospital and the individual members of the attending medical staff shall have unlimited several liability pursuant to Section 1395 to contribute to any liability not covered by such excess risk coverage insurance. Such liability shall be based upon each subscriber’s share of the total liability of the reciprocal or interinsurance exchange as determined by a formula adopted by its board of directors. In the event that a subscriber fails to pay any portion of an assessment, then, without releasing the defaulting subscriber from any obligation to the reciprocal or interinsurance exchange, the remaining subscribers shall be charged with the unpaid assessment in accordance with the adopted formula.

(h) The amounts specified in subdivisions (d), and (e) shall be available in the aggregate to meet the professional and comprehensive general patient liabilities of the hospital and the participating members of the attending medical staff, and shall be replenished annually, or more frequently, if necessary, to an amount equivalent to that specified in subdivision (c) or (q), whichever is greater. Such total shall be maintained by a ratio of contributions annually determined by the governing board of the reciprocal or interinsurance exchange as fair, just and reasonable between the hospital and the participating members of the attending medical staff. Assessments may be required as determined to be necessary by the governing board and shall be due within 60 days of notice thereof. Failure to pay such assessments when due shall constitute grounds for termination of policy benefits or coverage.

(i) Any member of the attending medical staff participating in the program shall, as a condition of such participation, be subject to an extensive peer review procedure and a medical audit method of documenting the quality of medical care.

(j) Any system of rating or assessing individual participating members of the attending medical staff on the basis of their respective risk exposure shall be fair, just and reasonable.

(k) A promissory note, for the purposes of subdivision (e), shall be secured, and such security shall be perfected, by real or personal property having a market value one and one-half times the face value of the note.

(l) “Hospital,” as used in this section, shall also include any two or more hospitals when either of the following conditions is met:

(i) They are governed by the same hospital district; or

(ii) Where there is a medical staff subject to a unified medical audit and peer review procedure.

(m) Any reciprocal or interinsurance exchange which meets all of the conditions of this section shall be exempt from the California Insurance Guarantee Association established pursuant to Article 14.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 1.

(n) For the purposes of Section 985, minimum capitalization shall be either the initial capitalization as provided in subdivision (c) or the minimum capitalization required by subdivision (q), whichever is greater.

(o) In the event that the reciprocal or interinsurance exchange has reasonable cause to believe that its minimum capitalization may be impaired by current liabilities, including reported claims, it shall issue within 30 days to its subscribers notices of assessments in amounts sufficient to cure the impairment. Within 30 days of such notice the subscribers shall pay the assessment or present forms of indebtedness as provided by subdivision (e), except that with regard to a promissory note issued by a person or entity other than a banking institution qualified to do business in California, such note shall be secured by assets sufficient to assure payment of the debt should a default occur.

(p) Any notice of assessment issued pursuant to this section shall be considered an admitted asset at face value and reported as such for the purpose of determining solvency under Section 985.

(q) Minimum capitalization of a reciprocal or interinsurance exchange organized and conducted pursuant to this section shall be determined annually. For the first year following issuance of a certificate of authority, the minimum capitalization shall be that specified in subdivision (c). Each year thereafter, the reciprocal or interinsurance exchange shall conduct a new survey of its subscribers to reestablish their total professional and comprehensive patient liability loss history as provided by subdivision (r). If such recalculation of such history discloses total losses exceeding the existing minimum capitalization by 20 percent, the minimum capitalization shall be increased to the amount of such new loss history within six months. Nothing in this subdivision shall be construed to preclude the reciprocal or interinsurance exchange from capitalizing at a level exceeding the minimum capitalization required by this section.

(r) The survey of subscribers which establishes total and comprehensive general patient loss liability history shall be annually recalculated to reflect the following:

(1) All such losses paid by, or on behalf of, the hospital for the immediately preceding 10 years;

(2) All such losses paid by, or on behalf of, participating individual members for the immediately preceding 10-calendar-year period during which they held staff privileges at the subscriber hospital; and

(3) All such losses paid by, or on behalf of, participating individual members of the attending medical staff during any portion of the immediately preceding five-calendar-year period in which they were not members of the subscriber hospital staff.

(Amended by Stats. 1977, Ch. 904.)






ARTICLE 2 - Organization of Exchange

1300

Any persons may exchange reciprocal or interinsurance contracts with one another providing insurance, other than life, title, mortgage, mortgage guaranty, or insolvency insurance, among themselves against any loss which may be insured against under other provisions of law.

(Amended by Stats. 1971, Ch. 341.)



1301

Such persons are termed subscribers.

(Enacted by Stats. 1935, Ch. 145.)



1302

Any domestic corporation, in addition to the rights, powers and franchises specified in its articles of incorporation, has full power and authority to enter into insurance contracts of the kind and character mentioned in this chapter. The right to enter into such contracts is incidental to the purposes for which such corporations are organized and as fully granted as the rights and powers expressly conferred.

(Enacted by Stats. 1935, Ch. 145.)



1303

The organization under which such subscribers so exchange contracts is termed a reciprocal or interinsurance exchange, and shall be deemed the insurer while each subscriber shall be deemed an insured.

(Amended by Stats. 1963, Ch. 1649.)



1305

Such contracts may be executed by an attorney-in-fact, agent or other representative duly authorized and acting for such subscribers under powers of attorney. Such authorized person is termed the attorney, and may be a corporation.

(Enacted by Stats. 1935, Ch. 145.)



1306

The principal office of the attorney shall be maintained at a place designated by the subscribers in the power of attorney.

(Enacted by Stats. 1935, Ch. 145.)



1307

The power of attorney and contracts made thereunder may:

(a) Provide for the right of substitution of attorney and revocation of the contract or power.

(b) Impose such restrictions upon the exercise of the power as are agreed upon by the subscribers.

(c) Provide for and limit the maximum amount to be paid by subscribers, except that contracts of exchanges writing either liability or workmen’s compensation insurance shall be subject to the provisions of Article 6 of this chapter.

(d) Provide for the exercise of any right reserved to the subscribers directly or through a board or other body.

(Enacted by Stats. 1935, Ch. 145.)



1308

The body exercising the subscribers’ rights shall be selected under such rules as the subscribers adopt. It shall supervise the finances of the exchange and shall supervise its operations to such extent as to assure conformity with the subscriber’s agreement and power of attorney.

(Enacted by Stats. 1935, Ch. 145.)



1309

Such body shall have authority to procure the audit of the accounts and records of the exchange and of the attorney-in-fact, at the expense of the exchange.

(Enacted by Stats. 1935, Ch. 145.)



1310

Such body shall be composed of subscribers or agents of subscribers. Not more than one-third of the members serving on such body shall be agents, employees or shareholders of the attorney.

(Enacted by Stats. 1935, Ch. 145.)



1310.1

The board of a reciprocal or interinsurance exchange operating pursuant to Section 1284 shall be composed of members of the governing board of the hospital, the participating members of its attending medical staff, and health care consumers.

(Added by Stats. 1976, Ch. 1465.)



1311

A reciprocal or interinsurance exchange may engage in the surety insurance business in this state only provided its surplus is at least twice the amount required as paid-in capital of an incorporated insurer writing the same classes of insurance by the provisions of Section 700.01. Paid-in capital as used in this section shall not include any of the surplus amounts required of incorporated insurers by the provisions of Sections 700.02, 700.03 and 700.05 of this code.

Any such reciprocal or interinsurance exchange shall be subject to such of the provisions of Chapter 1, except Sections 12050, 12051, and 12052, Part 4, Division 2, as can be made applicable to the nature of a reciprocal or interinsurance exchange.

(Amended by Stats. 1971, Ch. 341.)



1312

(a) Any reciprocal or interinsurance exchange, domestic or foreign, which has obtained a certificate of capability to reinsure or a favorable order under Section 1401.5 and whose subscribers by such order have no liability for assessment, may accept reinsurance of risks for all classes of insurance which it writes in California including the class in which such reinsurance is to be accepted.

(b) Contracts accepting such reinsurance shall be entered into between the ceding insurer and the reinsuring reciprocal or interinsurance exchange by its attorney in fact. The ceding insurer need not become a member of or a subscriber to the reinsuring reciprocal or interinsurance exchange and such contracts of reinsurance may contain any or all of the terms and conditions customary in reinsurances of the classes of insurance covered.

(Added by Stats. 1965, Ch. 504.)



1313

Nothing in Chapter 504 of the Statutes of 1965 shall limit or affect the right of an admitted foreign reciprocal or interinsurance exchange to accept reinsurance.

(Added by Stats. 1965, Ch. 1805.)



1314

Any reciprocal or interinsurance exchange, domestic or foreign, which has obtained a certificate of surplus under Section 1401, and whose subscribers by such order have no liability for assessment, may issue a policy of insurance required under Article 4 (commencing with Section 11620) of Chapter 1 of Part 3 of Division 2 of this code without requiring such insured to become a member of or a subscriber to such reciprocal or interinsurance exchange.

The attorney-in-fact, agent, or other representatives duly authorized and acting for the regular subscribers of such reciprocal or interinsurance exchange, shall have the same power and authority to act for any such person becoming an insured under Article 4 (commencing with Section 11620) of Chapter 1 of Part 3 of Division 2 of this code as authorized or required under any documents required to be filed with the commissioner under Article 3 (commencing with Section 1320) of Chapter 3 of Part 2 of Division 1 of this code.

(Added by Stats. 1969, Ch. 103.)



1315

A reciprocal exchange or interinsurance exchange may borrow money to defray the expenses of its organization, provide it with surplus funds, or for any purpose of its business, upon a written agreement that the money is required to be repaid only out of the exchange’s surplus in excess of that stipulated in the agreement. The agreement may provide for fixed or variable interest not exceeding an amount allowed by the commissioner, which interest shall or shall not constitute a liability of the exchange as to its funds other than the excess that is stipulated in the agreement. Any agreement of this type shall provide that all interest payments and principal repayments require prior approval by the commissioner. Unless otherwise approved by the commissioner, written agreements evidencing this borrowed money shall not be issued in units of less than ten thousand dollars ($10,000). Unless otherwise allowed by the commissioner, no commission or promotion expense shall be paid in connection with any loan of this type. An agreement to borrow money to provide surplus funds, or for any business purpose, may be termed a surplus note. No surplus note or other agreement may be issued unless it conforms to the requirements set forth at the time the note is issued in the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners for the reporting of agreements as surplus and not as debt in the financial statements required to be filed by an insurer with the commissioner. No permit or other agreement shall constitute authorization or approval for any other issuance of securities that is connected to the note or agreement in any way.

(Added by Stats. 2004, Ch. 4, Sec. 1. Effective January 21, 2004.)






ARTICLE 3 - Filing of Documents

1320

The attorney of every admitted reciprocal or interinsurance exchange shall verify and cause to be filed with the commissioner copies of the following forms used by the exchange:

(a) The form of every amendment to, revision of, or substitution for the power of attorney in use at the time of admission.

(b) The form of each application for insurance and the form of each contract for exchange of indemnity which would have to be filed with or approved by the commissioner if such insurer were a capital stock insurer, including where applicable the rates to be used therewith.

(c) Every amendment, revision or replacement of forms described in subdivision (b).

(d) Such other specific forms of applications for insurance or specific contracts for exchange of indemnity as the commissioner may from time to time by written order require be filed.

The commissioner may disapprove of any form filed in accordance with this section if:

(1) It be contrary to law, or

(2) He finds it contains any material which is unintelligible, uncertain, unfair, ambiguous, or obtuse, or likely to mislead a person to whom the form is offered, delivered, or issued.

The procedure for such disapproval shall be that specified in Section 12957 for withdrawal of approval of previously approved forms of other insurers.

It shall be unlawful for such insurer to use any such form after such disapproval has become final.

(Amended by Stats. 1965, Ch. 1728.)



1321

If the name of the exchange does not contain either the words “interinsurance,” “reciprocal” or “exchange,” then such forms shall have printed under such name the words “an interinsurance exchange” in a prominent place on each of such forms.

(Enacted by Stats. 1935, Ch. 145.)



1322

The attorney prior to admission shall file with the commissioner a declaration verified by his oath or, where such attorney is a corporation, by the oath of its duly authorized officers. Such declaration shall set forth or have annexed thereto:

(a) The name of the attorney and the name under which contracts are to be made.

(b) The location of the principal office of the exchange.

(c) The classes of insurance to be exchanged.

(d) A copy of each form of policy under or by which insurance is to be exchanged.

(e) A copy of the form of the power of attorney or agreement under and by which such insurance is to be exchanged.

(f) A statement that executed contracts or bona fide applications, to be concurrently effective, have been made for the exchange of indemnities by at least 100 separate subscribers, except that such statement shall not be required for organizations operating pursuant to Section 1284.

(g) In the case of employer’s liability or workmen’s compensation insurance, a statement that there have been executed contracts or bona fide applications, to be concurrently effective, representing annual payroll having a total of not less than one million dollars ($1,000,000).

(h) A statement that there are in the possession of such attorney subject to the supervision of the advisory board, assets conforming to the requirements of Article 5 of this chapter.

(i) A financial statement under oath in the form prescribed by the commissioner for the annual statement.

(j) The instrument authorizing service of process as provided in this chapter.

(k) A certificate showing any deposits of funds or securities.

(Amended by Stats. 1977, Ch. 904.)



1323

Concurrently with the filing of the declaration provided for by the terms of section 1322 the attorney shall file with the commissioner an instrument in writing executed by him, providing that after the issuance of the certificate of authority actions against the exchange may be brought either in the county in which the person or property insured is located, or in which the exchange has its principal office or place of business in the State; and also providing that service of process may be had upon the attorney-in-fact or upon the commissioner in suits against the exchange.

(Enacted by Stats. 1935, Ch. 145.)



1324

Except as provided in Section 1330, the attorney, concurrently with the filing of the declaration provided for in Section 1322, also shall file with the commissioner a bond, approved by the commissioner, in favor of the people of the State of California.

(Amended by Stats. 1947, Ch. 578.)



1325

Such bond shall be executed by the attorney with an admitted surety insurer as surety.

(Amended by Stats. 1947, Ch. 578.)



1325.5

Such attorney may deposit with the commissioner, in lieu of the bond executed by him, securities of a value equal to the required amount of the bond and of the kinds set forth in sections 1170 and 1240. Such deposit shall be subject to the provisions of Article 11, Chapter 1, Part 2, Division 1, of this code. Such deposit shall be subject to levy of execution upon judgments against the attorney.

(Added by Stats. 1937, Ch. 732.)



1326

The attorney’s bond shall be in the penal sum of fifty thousand dollars ($50,000), conditioned that the attorney will faithfully account for all moneys and other property which come into his or her hands or are handled by him or her under the terms of the power of attorney and the rules of the exchange, and that the attorney will neither withdraw nor cause to be withdrawn nor appropriate for his or her own use, from the funds of the exchange, anything of value to which he or she is not entitled under the terms of the power of attorney and the rules.

(Amended by Stats. 1982, Ch. 517, Sec. 282.)



1327

The attorney’s bond may be sued upon in one and the same action either by any subscriber or any number of subscribers suffering loss through a violation of its conditions or by the receiver or trustee in liquidation of the exchange. Liability thereunder may be enforced by any one or more of such parties.

(Enacted by Stats. 1935, Ch. 145.)



1328

Any amount recovered on the attorney’s bond shall be deposited in and become a part of the funds of the exchange.

(Enacted by Stats. 1935, Ch. 145.)



1329

Where provision is made, by the power of attorney executed by the subscribers or the rules adopted by the exchange, for the bonding of the attorney-in-fact against fraud and dishonesty with a bond executed as prescribed in Section 1325 and conditioned as provided by this chapter and in a penal sum at least equal to the amount set forth in Section 1326, such bond may be filed with the commissioner in lieu of any other bond required by this chapter and shall be actionable in similar manner and for similar purposes as such other bond.

(Amended by Stats. 1947, Ch. 578.)



1330

Where the home office of an exchange is located outside of this State and the attorney files such a bond in the home State, there may be filed with the commissioner, in lieu of such bond, either a certified copy or duplicate thereof or an affidavit from the insurance authority of the home State to the effect that such a bond has been filed with it.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 4 - Certificate of Authority

1350

The commissioner shall issue a certificate of authority to the attorney upon compliance with the requirements of this chapter, and the payment of the application fee prescribed by Article 3 (commencing with Section 699) of Chapter 1 of Part 2 of Division 1. The certificate shall authorize the making, by the attorney, of contracts of insurance under this chapter. It shall also specify all of the following:

(a) The classes of insurance to be effected.

(b) The name of the attorney.

(c) The location of the principal office.

(d) The name under which the contracts of insurance are issued.

(Amended by Stats. 1983, Ch. 142, Sec. 85.)



1350.5

In the event of substitution of attorney or a change in any of the matters specified in the certificate of authority pursuant to Section 1350, the attorney shall apply to the commissioner for an amended certificate of authority.

(Added by Stats. 1945, Ch. 495.)






ARTICLE 5 - Finances

1370

Every exchange shall maintain its required assets in any one, or more, or all of the following forms:

(a) In cash or deposits in solvent banks.

(b) Invested in securities of the kind designated for the investment of assets of incorporated insurers having a capital stock by the laws of the state where the principal office is located.

(c) Invested in real property acquired by or for it to secure the payment of loans heretofore contracted or for moneys heretofore due, or purchased at sales upon deeds of trust or upon judgments obtained for the loans or debts, or conveyed to it in satisfaction of debts heretofore contracted in the course of its dealings. The real property may be acquired, held, and conveyed on behalf of the exchange in trust by the attorney, but shall be sold and disposed of within five years after acquisition of title thereto unless the time for any such sale or disposal is extended by the commissioner in writing.

(d) Excess fund investments may be made in real estate and in making improvements thereon for business or residential purposes as an investment for the production of income. “Business or residential purposes” does not include real estate primarily intended for use or valued as agricultural, horticultural, farm, ranch, or mineral property. Any such investment may be made only by admitted exchanges having admitted assets aggregating in value not less than twenty-five million dollars ($25,000,000). Real estate acquired and improvements made thereon shall not exceed an amount equal to 5 percent of the admitted assets of the exchange. Any investment in a single parcel of real estate including improvements thereon made under the authority of this subdivision shall not be made in an amount in excess of 1 percent of the admitted assets of the exchange. The percentage or dollar value of assets as provided in this subdivision shall be determined by the exchange’s last preceding annual statement of conditions and affairs made as of the December 31 last preceding and which has been filed with the commissioner pursuant to law.

(e) In addition to the investments authorized by subdivisions (a) to (d), inclusive, every exchange may purchase, hold, or reconvey real estate for any of the following purposes:

(1) The building, and the land upon which that building stands, owned by it and in which is located its home office or principal office in this state by virtue of the occupancy thereof, in whole or in part, by its attorney-in-fact. The exchange may make any type of arrangement which is fair and reasonable for the occupation of the building, in whole or in part, by its attorney.

(2) Real estate requisite for its accommodation in the convenient transaction of its business.

(f) Subject to the limitations established under subdivisions (c), (d), and (e), every exchange in its own name as in the case of an individual, may purchase, receive, own, hold, lease, mortgage, pledge, or encumber, by deed of trust or otherwise, manage, and sell real estate for the purposes and objects of the exchange.

(Amended by Stats. 1985, Ch. 106, Sec. 94.)



1370.2

Except as in this article (commencing with Section 1370) otherwise provides, every exchange subject to this chapter (commencing with Section 1280) shall on and after October 1, 1961, be governed for all purposes as to required minimum surplus, (including that for admission, amendment of certificate of authority and solvency) by the same standards for minimum paid-in capital and surplus applicable to capital stock insurers. As used in this chapter surplus of an exchange is the amount by which its assets exceed a sum sufficient to discharge all its liabilities. When the standard prescribed for capital stock insurers consists of an amount of minimum paid-in capital the minimum surplus required of the exchange shall be such amount, and when the standard prescribed for capital stock insurers consists of an amount of minimum paid-in capital and an amount of surplus the minimum surplus required of the exchange shall be the aggregate of such amounts.

This section shall not affect the provisions of Section 1401.

(Added by Stats. 1961, Ch. 454.)



1370.4

An exchange admitted prior to October 1, 1961, shall be exempt from the provisions of Section 1370.2 until it replaces its attorney in fact, except when the replacement is in strict compliance with a contract between the exchange and its current attorney in fact entered into prior to October 1, 1961, or the effective legal control of its attorney in fact passes, by means other than by way of judicial process (including but not limited to: probate proceedings, bankruptcy proceedings or an action by a dissident minority interest to force a sale or partition of the attorney in fact) to persons none of whom had a proprietary interest therein on October 1, 1961, subject to the further provisions of this section and to the provisions of Section 1370.8.

While exempted from the provisions of Section 1370.2 as modified by Section 1370.8, such an exchange shall be subject to and comply with the surplus requirements provided in this chapter (commencing with Section 1280) immediately prior to October 1, 1961.

The exemption from Section 1370.2 provided by this section shall be progressively abolished so that on and after the dates specified in the left-hand column of the following table every exchange shall be required to maintain at least a minimum surplus equal to that percentage of the minimum paid-in capital required by this code of capital stock insurers transacting the same classes of insurance which is set forth in the right-hand column of the following table.

January 1, 1967 ........................

20%

January 1, 1970 ........................

40%

January 1, 1973 ........................

70%

January 1, 1976 ........................

100%

In a case where the provisions of Section 1370.8 become applicable any additional minimum surplus required by that section shall be in addition to any required under the provisions of this paragraph.

(Amended by Stats. 1965, Ch. 181.)



1370.8

Any exchange exempted at any time from the provisions of Section 1370. 2 shall irrespective of such exemption be subject to the provisions of this section. No amended certificate of authority adding classes of insurance shall be issued to the attorney in fact of any such exchange on or after October 1, 1961, unless at the time of the amendment the exchange has a surplus equal in the aggregate to the sum of the surplus amount it was required to maintain by the provisions of this chapter (commencing with Section 1280) as the same were in effect immediately prior to October 1, 1961, plus the aggregate amount of additional minimum amount of capital and surplus which, at the time of such amendment, would be required of a capital stock insurer by the provisions of this code in order to add the same classes of insurance to its certificate of authority if it were authorized at the time of the amendment to transact the same classes of insurance as those which the attorney in fact of such reciprocal is authorized to transact.

(Added by Stats. 1961, Ch. 454.)



1371

If an exchange does either liability or workmen’s compensation insurance, it shall at all times maintain assets in a sum sufficient to discharge all liabilities and to provide a surplus over all liabilities of one hundred thousand dollars ($100,000).

An exchange subject to the provisions of this section is also subject to the provisions of Sections 1370.2, 1370.4 and 1370.8.

(Amended by Stats. 1961, Ch. 454.)



1372

Every other exchange shall maintain at all times assets in a sum sufficient to discharge all liabilities and to provide a surplus over all liabilities of fifty thousand dollars ($50,000).

An exchange subject to the provisions of this section is also subject to the provisions of Sections 1370.2, 1370.4, and 1370.8.

(Amended by Stats. 1961, Ch. 454.)



1373.1

No certificate of authority, other than a renewal certificate of authority, shall be issued to the attorney within three years from and after the time when the exchange commences business as an insurer nor within three years from and after the time it is first organized unless assets equal to the sum of its liabilities and the minimum surplus required by this chapter are maintained in cash or one or more of the following:

(a) Securities specified in Sections 1170 to 1175 inclusive;

(b) Bonds specified in Section 1176, if such bonds are legal for investment of savings banks in this State;

(c) Such securities specified in Sections 1178 to 1202, inclusive, as are legal for investment of savings banks in this State;

(d) Premiums in course of collection, or agents’ balances representing premiums, on policies effected not more than 90 days prior to the date on which such premiums or balances are valued for the purposes of this section, and earned service fees receivable, not over 90 days due, and evidences of debt representing such assets;

(e) Interest accrued and dividends declared, receivable on any of the assets specified in subsections (a) to (d), inclusive, no part of which interest or dividends has been due in excess of one year;

(f) Amount of reinsurance recoverable from admitted insurers.

(Added by Stats. 1951, Ch. 544.)



1373.2

(a) Except as provided in subsection (b) hereof, an exchange, the attorney for which holds a certificate of authority, which has been in business as an insurer less than three years from and after the time when it commenced business as an insurer shall maintain its assets during the balance of such three-year period in the type of assets specified in Section 1373.1, excepting such of its assets as are in excess of the sum of its liabilities and the surplus required for issuance of a certificate of authority, other than a renewal certificate of authority. Upon its failure so to do the commissioner may revoke the certificate of authority. The proceedings shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(b) This section shall not apply to an exchange, the attorney for which holds a certificate of authority on the effective date hereof, until January 1, 1954.

(Added by Stats. 1951, Ch. 544.)



1374

In estimating the financial condition of any exchange the commissioner shall observe the following rules:

(a) He or she shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis.

(b) Surplus deposits of subscribers shall not be charged as a liability.

(c) All premium deposits and surplus deposits of subscribers due and unpaid for a period not exceeding 90 days shall be allowed as admitted assets, as in the case of incorporated insurers issuing nonassessable policies on a reserve basis.

(d) An assessment levied as provided in this chapter, and not collected shall in no event be allowed as an asset.

(e) The computation of reserves shall be based upon premium deposits without any deduction for the compensation of the attorney.

(Amended by Stats. 1984, Ch. 564, Sec. 2.)



1374.1

(a) “Surplus deposits of subscribers,” as used in this chapter, means amounts, over and above any premium charges, which are contributed by subscribers and which are used for the purpose of funding the surplus of a reciprocal or interinsurance exchange. No subscriber shall have a secured or preferred claim against any of the assets of the reciprocal or interinsurance exchange arising out of surplus deposits. All assets, including the surplus deposits, shall be held by the reciprocal or interinsurance exchange and made available for payment of claims of policyholders and creditors of the reciprocal or interinsurance exchange in preference to any claim for withdrawal by a subscriber. A subscriber may, upon withdrawal from membership and cancellation of all such insurance contracts held by the subscriber with the insurer, withdraw the amount of the subscriber’s surplus deposits, less such surrender charges as may be deducted pursuant to the subscriber’s or insured’s agreement, but only if the subscriber has given written notice to the attorney-in-fact at least 60 days in advance of the withdrawal.

(b) Withdrawal of surplus deposits of subscribers shall not be permitted if, as a result of the withdrawal, the policyholder’s surplus of the exchange would be less than the capital and surplus required by Sections 700.01, 700.02, and 700. 025.

(c) Withdrawal of surplus deposits of subcribers shall not be permitted after an order of conservation or liquidation of, or the appointment of a conservator or liquidator for, any such reciprocal or interinsurance exchange.

(Added by Stats. 1984, Ch. 564, Sec. 3.)



1375

Where the subscribers are grouped by industries or otherwise under any ruling or agreement which exempts the funds of one group from liability in whole or in part for the payment of losses or expenses chargeable against another group, each such independent group shall maintain the reserves and surplus required for a separate exchange and the requirements of subdivisions (f) and (g) of section 1322 relative to the number and amount of risks to be assumed must be observed as to each group.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 6 - Assessment of Insurers

1390

The provisions of this article shall apply only to exchanges writing liability, common carrier liability or workmen’s compensation insurance, except that any exchange may apply for and receive the certificate provided for by Section 1401.

(Amended by Stats. 1955, Ch. 935.)



1391

Whenever an exchange subject to this article, is not possessed of admitted assets sufficient to discharge all liabilities and to maintain the required surplus, the attorney may make an assessment for the amount, subject to the limits provided by this article, needed to make up the deficiency. If the attorney fails to make the assessment within 30 days after the commissioner orders him to do so, the commissioner may make the assessment. If liquidation of such an exchange is ordered, the assessment may be levied for such an amount, subject to limits provided by this article, as the commissioner determines to be necessary to discharge all liabilities of the exchange, including the reasonable cost of liquidation.

(Amended by Stats. 1969, Ch. 1347.)



1392

Except as provided by Sections 1397, 1398, 1400 and 1401, every subscriber of an exchange subject to this article shall be liable to pay, and shall pay, his proportionate part of any such assessment, in accordance with law and his contract covering any such deficiency assessment (a) if he is notified by either the attorney or the commissioner of intention to levy such assessment within one year after the expiration or cancellation of his policy, or, (b) if an order appointing a conservator or liquidator of such exchange is entered, within one year after such expiration or cancellation.

The period to be covered by the assessment shall be the period of one year immediately preceding (a) the date of notification by either the attorney or the commissioner of the intention to levy such assessment, or, (b) the date of entry of an order appointing a conservator or liquidator of such exchange, as the case may require.

(Amended by Stats. 1941, Ch. 270.)



1393

Each such subscriber’s share of the deficiency for which an assessment is made pursuant to this article, shall be determined by applying to the premium earned on the member’s policy or policies during the period to be covered by the assessment, the ratio of the total deficiency to the total premiums earned during such period, upon all policies subject to such assessment. For the purpose of this section, premium earned is to be calculated upon the basis of the amount of the consideration for which the policy is issued, without the deduction of attorney-in-fact fees, policy fees, or other charges, excepting charges which do not recur upon the renewal or extension of the policy.

(Amended by Stats. 1939, Ch. 934.)



1394

Subscribers liable to assessment under this article shall pay the same without offsetting any claim for unearned premiums or losses payable to or for the account of the subscriber.

(Enacted by Stats. 1935, Ch. 145.)



1395

Assessments under this article shall be made upon the members liable to assessment therefor, in proportion to their several liabilities.

(Enacted by Stats. 1935, Ch. 145.)



1396

Notice of all such proposed assessments shall be filed with the commissioner and the assessments shall not take effect until approved by him after such investigation as he deems necessary.

(Enacted by Stats. 1935, Ch. 145.)



1397

Assessments under this article, whether levied by the attorney, or the commissioner in the liquidation of such an exchange or otherwise, shall be of no greater amount than specified in the power of attorney.

(Enacted by Stats. 1935, Ch. 145.)



1398

The power of attorney of an exchange subject to this article may limit the contingent liability of the subscriber for assessment, but such contingent liability shall not be less than an amount equal to and in addition to the amount of the premium deposit provided in the policy.

(Enacted by Stats. 1935, Ch. 145.)



1399

Each subscriber to an exchange subject to this article may maintain with the exchange, in addition to the premium deposit provided in the policy, a further deposit to be held as the surplus deposit of such subscriber.

(Amended by Stats. 1937, Ch. 727.)



1400

Each such subscriber maintaining a surplus deposit equal to, and in addition to, the amount of the total current annual premium deposit provided in his policy, shall have no liability for assessment during the period such surplus deposit is so maintained.

(Enacted by Stats. 1935, Ch. 145.)



1401

If an exchange has a surplus of admitted assets over all liabilities in a sum equal to 11/2 times the minimum paid-in capital required of incorporated insurers issuing policies on a reserve basis and doing the same classes of insurance, then the Insurance Commissioner, upon written request, shall issue his certificate stating such fact. Subscribers at an exchange so certified shall have no liability for assessment on policies issued while such certificate remains in effect. Whenever the commissioner finds such fact does not exist, he shall revoke and require the surrender of his certificate. Upon revocation of such certificate no policy shall thereafter be issued nor be permitted to remain in force beyond the date fixed for the next payment of premium without written endorsement thereon providing for assessment liability in accordance with the terms of this chapter.

(Amended by Stats. 1981, Ch. 1131, Sec. 9. Operative July 1, 1982, by Sec. 29 of Ch. 1401.)



1401.5

(a) When the commissioner finds after a public hearing that a reciprocal or interinsurance exchange has at all times during any consecutive five-year period terminating on December 31, 1964, or on the last day of any subsequent calendar year, as shown by its annual statements, as filed or as adjusted by the commissioner, as the case may be, maintained a surplus of admitted assets over all liabilities of at least three million dollars ($3,000,000) the commissioner may make an order that such reciprocal or interinsurance exchange need not obtain the certificate provided in Section 1401 and that its subscribers shall thereafter in perpetuity have no liability for assessment on policies issued or renewed at any time after such order becomes final or may, if the reciprocal desires not to become nonassessable, issue a certificate of capability to reinsure. To request such an order such reciprocal or interinsurance exchange shall file a petition with the commissioner, on a form prescribed by the commissioner. The filing fee for such a petition shall be two hundred thirty-six dollars ($236). The commissioner shall give notice of such hearing in the insurance press and in such other ways as he deems advisable and to the extent he deems advisable. Such an order is subject to the provisions of Section 12940 and any person with sufficient relevant interest shall be authorized to bring any permitted action thereunder.

(b) When any such order of the commissioner becomes final any domestic reciprocal or interinsurance exchange obtaining such an order shall no longer be subject to or entitled to the benefits of: subdivision (c) of Section 1307, subdivision (b) of Section 1374, and Article 6 (commencing with Section 1390) of this chapter.

(c) At such time as all reciprocal or interinsurance exchanges conducting insurance business in this state are by law governed for all purposes as to required minimum surplus (including that for admission, amendment of certificate of authority and solvency) by the same standards for minimum paid-in capital and surplus as are then applicable to capital stock insurers, any domestic reciprocal or interinsurance exchange may obtain the order provided in subdivision (a), subject to the provisions in subdivision (a) by showing that it has maintained such minimum paid-in capital and surplus requirement applicable to capital stock insurers for at least five consecutive years in lieu of the three million dollars ($3,000,000) surplus prescribed in subdivision (a).

(d) If the power of attorney or any policy of any domestic reciprocal or interinsurance exchange obtaining the order provided by subdivision (a) contains language directly or indirectly creating a liability for assessment, in respect to policies issued prior to or issued after such an order becomes final such power of attorney and all such policies shall be deemed in law to have been amended to delete and repeal any and all such assessment provisions as of the date such order becomes final without any further action on the part of such a reciprocal or interinsurance exchange, its subscribers, its attorney in fact or the body exercising the subscriber’s rights.

(Amended by Stats. 1986, Ch. 638, Sec. 1.)



1402

All funds of such exchange and the proceeds of the contingent liability of its subscribers shall be available for the payment of any liability of the exchange.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 7 - Dividends

1420

Savings or credits may be returned to the subscribers irrespective of the source from which such savings or credits accrue whenever such returns do not constitute an impairment of the assets or reserves required to be maintained.

(Amended by Stats. 1967, Ch. 581.)






ARTICLE 8 - Reports and Examination

1430

The attorney shall make a report, under oath, to the commissioner covering each calendar year. Such report shall be made annually during the time limited for the filing of annual statements by insurers transacting the same class of insurance. It shall show the financial condition of the exchange.

The attorney shall at any time furnish such additional information and reports, other than names and addresses of subscribers, as the commissioner requires. The attorney shall not be required to furnish the names or addresses of any subscribers except in case of an unpaid final judgment against the exchange.

(Enacted by Stats. 1935, Ch. 145.)



1431

The assets, business affairs and records of every exchange and its attorney shall be subject to examination by the commissioner at any reasonable time. The cost and expense of such examination shall be paid as prescribed in Section 736.

(Amended by Stats. 1947, Ch. 1008.)



1432

The commissioner has:

(a) The right of examination of and supervision over reciprocal or interinsurance exchanges, their attorneys, agents and brokers.

(b) The right to hold and conduct hearings in the manner and under the same procedure as in the case of other insurers.

(Enacted by Stats. 1935, Ch. 145.)



1433

The commissioner’s right of examination shall include the right to examine the records containing the names and addresses of the subscribers. Any information obtained from such records shall be confidential and the disclosure thereof, except under order of court, constitutes a breach of official duty.

(Enacted by Stats. 1935, Ch. 145.)



1434

Where the principal office of the attorney is located in another State, the commissioner, in lieu of examination may accept a certified copy of the report of examination made by the insurance authority of another State.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 9 - Suits

1450

The exchange may sue or be sued in its own name as in the case of an individual. Any judgment rendered against the exchange shall be binding upon each subscriber only in such proportion as his interests may appear.

(Enacted by Stats. 1935, Ch. 145.)



1451

No action shall lie against any subscriber, upon any obligation made or incurred in the name of the exchange, until a final judgment has been obtained against the exchange and remains unsatisfied for thirty days.

(Enacted by Stats. 1935, Ch. 145.)



1452

Process may be served upon the commissioner as provided in Article 1 (commencing with Section 12919) of Chapter 2 of Division 3.

(Amended by Stats. 1970, Ch. 949.)



1453

A judgment rendered in any case where service of process has been made on the commissioner shall be binding against the subscribers as their interests appear.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 10 - Policy

1470

In any form of policy prescribed by this code, the attorney may insert provisions or conditions required by the plan of reciprocal or interinsurance if the plan is not inconsistent with, or in conflict with, any law of this State.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 11 - Rebates

1470

In any form of policy prescribed by this code, the attorney may insert provisions or conditions required by the plan of reciprocal or interinsurance if the plan is not inconsistent with, or in conflict with, any law of this State.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 12 - Agents and Brokers

1500

The provisions of this code regarding the appointment, licensing, qualification and regulation of insurance agents, brokers and solicitors, apply neither to the attorney-in-fact of a reciprocal or interinsurance exchange, nor to the salaried representatives of such exchange or attorney who receive no commissions, but do apply in the case of any agent, broker or solicitor of any reciprocal or interinsurance exchange who receives any commission.

(Amended by Stats. 1947, Ch. 577.)






ARTICLE 13 - Penalties

1510

Any attorney-in-fact or representative of such an attorney who exchanges, or solicits or negotiates the exchange of, any contracts of insurance of the kind and character specified in this chapter, except as provided in section 1511, without compliance by the attorney with the provisions of this chapter, is guilty of a misdemeanor.

(Enacted by Stats. 1935, Ch. 145.)



1511

For the purpose of organization, and upon issuance of permit by the commissioner, powers of attorney and applications for such policies may be solicited without compliance with the provisions of this chapter, but no attorney, agent or other person shall execute any such policies until all of the provisions of this chapter are complied with.

(Enacted by Stats. 1935, Ch. 145.)



1512

In addition to the foregoing penalties and where not otherwise provided, the penalty for failure or refusal to comply with any or all of the provisions of this chapter upon the part of the attorney, shall be the refusal, suspension or revocation of certificate of authority. Before such refusal, suspension or revocation, notice and hearing shall be given such attorney in accordance with the procedure provided in Section 704.

(Amended by Stats. 1945, Ch. 901.)






ARTICLE 14 - Tax Provisions

1530

In lieu of all other taxes, licenses or fees whatever, state or local, each exchange and its corporate attorney in fact considered as a single unit shall together pay annually on account of the transaction of such business in this state, the same fees as are paid by mutual insurers transacting the same kind of business, and the annual tax imposed by Section 28 of Article XIII of the Constitution of the State of California and by the applicable provisions of the Revenue and Taxation Code, except that each corporate attorney in fact of a reciprocal or interinsurance exchange shall be subject to all taxes imposed upon other corporations doing business in the state, other than taxes directly attributable to property used exclusively in or on income derived from its principal business as corporate attorney in fact. In any event, such corporate attorney in fact shall file an annual return and pay the minimum tax provided for by Section 23151 of the Bank and Corporation Tax Law. For the purposes of Section 12221 of the Revenue and Taxation Code, the term gross premiums, as applied to reciprocal or interinsurance exchanges, includes all sums paid by subscribers in this state by reason of the insurance exchange, whether termed premium deposit, membership fee, or otherwise, after deducting therefrom premium deposit returns or cancellations, and all amounts returned to subscribers or credited to their accounts as savings, but does not include such sums received for reinsurance and for ocean marine insurance.

A corporate attorney in fact of each exchange shall annually compute the amount of tax that would be payable by it under the provisions of the Bank and Corporation Tax Law (Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code) except for the provisions of this section, and any management fee due from each exchange to its corporate attorney in fact shall be reduced pro tanto by a sum equivalent to the amount so computed.

(Amended by Stats. 1980, Ch. 676, Sec. 186.)



1531

(a) On and after January 1, 1994, and before January 1, 1995, every exchange and its corporate attorney in fact that is considered a single unit whose annual taxes exceed fifty thousand dollars ($50,000) shall make payment by electronic funds transfer. On and after January 1, 1995, every exchange and its corporate attorney in fact that is considered a single unit whose annual taxes exceed twenty thousand dollars ($20,000) shall make payment by electronic funds transfer. The exchange and its corporate attorney in fact considered as a single unit shall choose one of the acceptable methods described in Section 45 for completing the electronic funds transfer.

(b) Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state’s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state’s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(c) (1) Any exchange and its corporate attorney in fact considered as a single unit required to remit taxes by electronic funds transfer pursuant to this section who remits those taxes by means other than an appropriate electronic funds transfer, shall be assessed a penalty in an amount equal to 10 percent of the taxes due at the time of the payment.

(2) If the department finds that the failure of an exchange and its corporate attorney in fact, considered as a single unit, to make payment by an appropriate electronic funds transfer in accordance with subdivision (a) is due to reasonable cause or circumstances beyond the exchange’s and its corporate attorney in fact’s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that exchange and its corporate attorney in fact shall be relieved of the penalty provided in paragraph (1).

(3) Any exchange and its corporate attorney in fact seeking to be relieved of the penalty provided in paragraph (1) shall file with the department a statement under penalty of perjury setting forth the facts upon which the claim for relief is based.

(Amended by Stats. 1995, Ch. 721, Sec. 2. Effective January 1, 1996.)






ARTICLE 15 - Merger

1540

Any two or more domestic reciprocal insurers, upon affirmative vote of not less than two-thirds of the subscribers of each such insurer who vote on such merger pursuant to due notice and the prior approval of the commissioner of the terms of such notice, of the manner and form of such voting and of such proposed merger, may merge. The commissioner shall not approve any plan for such merger which is inequitable to subscribers, or in any case where the bylaws or other rules, regulations, power of attorney or other instrument affecting the rights of subscribers of either such reciprocal, has been amended within one year prior to the date of filing with the commissioner of the application for such approval.

(Amended by Stats. 1965, Ch. 164.)






ARTICLE 16 - Merger of Certain Reciprocal Insurers

1550

This article shall apply only to domestic reciprocal insurers organized after 1974 to provide medical malpractice insurance.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)



1551

By following the procedure specified in this article, any domestic reciprocal insurer described in this article may merge, consolidate, or otherwise unite with or become a part of, or may reinsure all of its policies with, and, upon assumption of all of its liabilities, may transfer all of its assets to, any other domestic reciprocal insurer or an incorporated insurer, domestic or foreign. If an insurer not admitted in California is the surviving entity in the transaction, the plan and agreement shall provide either for that insurer to be admitted to transact insurance in California or for any nonsurviving insurer admitted in California to withdraw from the state. The plan and agreement by which the transaction is to be effected shall be approved by a resolution of a majority of the body exercising the subscribers’ rights selected pursuant to Section 1308 for each domestic reciprocal insurer that is a party to the transaction or by such higher number as may be required by the documents governing the reciprocal, before it is submitted to the subscribers for their consideration. The resolution shall specify the reasons for and the purposes of the proposed transaction and the manner in which the transaction is expected to benefit and serve the best interests of the domestic reciprocal insurer and its subscribers. The plan and agreement shall be approved on behalf of each constituent other party by those persons required to approve those transactions by the laws under which that other party is organized or is otherwise governed.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)



1552

The plan and agreement by which the transaction is to be effected shall be submitted to the commissioner, who shall examine it and require those provisions to be inserted in the agreement and any actions to be taken in connection with the transaction, including, but not limited to, (a) the terms and conditions of the transaction, (b) any fee, commission, right, option, benefit, or other valuable consideration paid or offered to or for the benefit of any director, officer, employee, subscriber, agent, or broker of each domestic reciprocal insurer or the insurer’s attorney-in-fact in connection with the transaction, (c) the contents of the notice of the vote on the transaction by the subscribers of each domestic reciprocal insurer that is a party thereto, (d) the manner and form of voting thereon by the subscribers of each domestic reciprocal insurer, and (e) any other change, that he or she may deem necessary in order that the transaction may be fair, just, and equitable to the subscribers of each domestic reciprocal insurer that is a party to the transaction, and the transaction is otherwise fair, just, and equitable to the parties to the transaction and their respective policyholders, owners, creditors, and the public. The commissioner shall not approve any transaction if the bylaws, rules, regulations, power of attorney, or instrument affecting the voting or distribution rights of subscribers of a domestic reciprocal insurer have been amended to change those rights within one year prior to the date of filing of the plan and agreement with the commissioner. The subscribers of a domestic reciprocal insurer who shall be eligible to participate in the transaction shall be those persons who are current subscribers of the domestic reciprocal insurer at the date the commissioner approves the plan and agreement for submission to the subscribers for approval pursuant to Section 1553, or at another date determined by the commissioner. No director, officer, agent, or employee of the domestic reciprocal insurer or the insurer’s attorney-in-fact shall receive any fee, commission, or other valuable consideration whatsoever, other than regular salary and compensation, for in any manner aiding, promoting, or assisting in the transaction, except as set forth in the plan and agreement approved by the commissioner. This provision shall not be deemed to prohibit the payment of reasonable fees and compensation to attorneys at law, accountants, and actuaries for services performed in the independent practice of their professions, even though they may also be directors of the insurer.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)



1553

When the plan and agreement has been approved by the commissioner, with any changes required by him or her, it shall require the approval of each domestic reciprocal insurer that is a party to the transaction by not less than two-thirds of the votes cast by its subscribers represented in person or by proxy at a meeting called to consider the plan and agreement. At least 30 days before the day fixed for the meeting, notice of the meeting and its purpose shall be given to the subscribers at their addresses appearing on the books maintained at the home office of the insurer. With respect to subscribers whose addresses do not appear on the books of the insurer, notice shall be deemed to have been given if published at least once in some newspaper of general circulation in the county in which the principal office of the insurer is located. At the meeting, the presence in person or by proxy of 10 percent of the subscribers of the insurer shall constitute a quorum. In the absence of a quorum, the subscribers present at the meeting in person or by proxy may adjourn the meeting to a later date. If the meeting is adjourned to the next business day, no further notice need be given of the date to which the meeting is adjourned. If the meeting is adjourned to a date later than the next business day, notice of the date to which the meeting is adjourned shall be given to the subscribers at least 15 days prior to the adjourned meeting date.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)



1554

If one of the insurers that is a party to the transaction is a domestic incorporated insurer, Section 1109 of the Corporations Code shall apply if the transaction is a merger or consolidation, and Section 1113 of the Corporations Code shall also apply if the transaction is a merger.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)



1555

(a) If the vote is in the affirmative, a certified copy of all proceedings relating to the proposed transaction shall be filed with the commissioner. If one of the insurers that is a party to the transaction is a foreign incorporated insurer, there shall also be filed with the commissioner evidence of that approval, consent, or authorization that is required by the laws of the state of incorporation of the foreign insurer. If the commissioner finds that the proceedings have been in accordance with the law and his or her requirements, the commissioner shall issue a certificate approving the plan and agreement and the transaction shall become effective (1) in the case of a merger, when the certificate, the agreement of merger, or the certificate of merger, as applicable, and any other documents required by law have been filed with the Secretary of State, unless a future effective date or time is provided in the agreement of merger or certificate of merger, in which event the merger shall be effective at that future effective date or time, (2) in the case of a consolidation, when any documents required by the commissioner have been filed with and approved by the commissioner, unless a future effective date or time is provided in the agreement of consolidation, in which event the consolidation shall be effective at that future effective date or time, or (3) in the case of another form of transaction, when determined by the commissioner.

(b) The fee of the commissioner for considering the proposed transaction and issuing a certificate approving the transaction shall be four thousand two hundred fifty dollars ($4,250), payable in advance with the filing with the commissioner of the first papers relating to the proposed transaction. Five dollars ($5) shall be charged for each signed and sealed or certified copy of the certificate issued as part of the same transaction in which the original certificate is issued.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)



1556

(a) If the surviving entity is a domestic incorporated insurer in a merger in which a domestic reciprocal insurer is a constituent party, after approval of the merger by the constituent reciprocal insurer and constituent incorporated insurer, the surviving incorporated insurer shall file in the office of the Secretary of State a copy of the agreement of merger and attachments required under paragraph (1) of subdivision (g) of Section 1113 of the Corporations Code.

(b) If the surviving entity is a domestic reciprocal insurer in a merger in which a domestic incorporated insurer is a constituent party, after approval of the merger by the constituent disappearing domestic incorporated insurer and constituent reciprocal insurer, the surviving reciprocal insurer shall file in the office of the Secretary of State a copy of the agreement of merger and attachments required under paragraph (2) of subdivision (g) of Section 1113 of the Corporations Code.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)



1557

(a) Any plan of merger, consolidation, or other unification under this article shall provide that all rights and properties of the parties to the plan of merger, consolidation, or other unification shall accrue to, and become the rights and properties of, the surviving or consolidated or continuing insurer which shall succeed to and assume all the obligations and liabilities of the merged, consolidating, or transferring insurer in the same manner as if incurred or contracted by the surviving, consolidated, or continuing insurer.

(b) All rights of creditors and all liens upon the property of each of the constituent incorporated insurers and constituent reciprocal insurers shall be preserved unimpaired, provided that those liens upon property of a disappearing incorporated insurer or disappearing reciprocal insurer shall be limited to the property affected thereby immediately prior to the time the merger is effective.

(c) Any action or proceeding pending by or against any disappearing incorporated insurer or disappearing reciprocal insurer may be prosecuted to judgment, which shall bind the surviving incorporated insurer or surviving reciprocal insurer, or the surviving incorporated insurer or surviving reciprocal insurer may be proceeded against or substituted in its place.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)



1558

In the event a domestic reciprocal insurer is merged, is consolidated, or is part of a reorganization pursuant to the procedures specified in this article and the surviving, consolidated, or continuing company is a stock incorporated insurer, the plan shall provide for the manner of converting or exchanging the equity interests of current subscribers in the reciprocal insurer’s equity into (a) shares, interests, or other securities of the surviving corporation, and (b) if any interests of the subscribers are not to be converted solely into shares, interests, or other securities of the surviving corporation, cash, property rights, interests, warrants, options, premium credits, or securities that may be in addition to, or in lieu of, shares, interests, or other securities of the surviving corporation. However, notwithstanding the foregoing, the equity interests of current subscribers in the reciprocal insurer’s equity may be converted or exchanged solely into premium credits if the plan and agreement so provide but only at the subscriber’s election. The conversion or exchange of the equity interests of subscribers shall be on terms fair, just, and equitable to the parties to the transaction, their subscribers, shareholders, owners, and creditors, as approved by the commissioner, and the commissioner shall require an opinion as to the fairness of those terms and an appraisal of the fair value of the domestic reciprocal insurer, together with the respective equity interests therein, by one or more qualified disinterested persons appointed by the reciprocal insurer with the approval of the commissioner, unless the commissioner finds that such an opinion or appraisal is not necessary to protect the interest of current subscribers of the reciprocal insurer. The expense of any such opinion and appraisal shall be borne by the reciprocal insurer. Any person holding a subscription note or other debt instrument evidencing a capital contribution to the domestic reciprocal insurer shall be entitled upon demand to have redeemed that note or debt instrument for cash or securities if securities are offered to current policyholders as part of the transaction. The plan may authorize the sale of securities to members of the governing board, officers, or employees of the domestic reciprocal insurer or its attorney-in-fact, or to subscribers or former subscribers of the domestic reciprocal insurer, in accordance with the provisions of Article 8 (commencing with Section 820) of Chapter 1 of Part 2 of Division 1. Nothing in this section shall preclude the issuance of different securities, subject to the approval of the commissioner, provided that comparable securities shall be issued at prices not less than the conversion or exchange values of any such securities distributed to current subscribers. The conversion or exchange shall constitute full payment and discharge of the subscribers’ equity interests in the domestic reciprocal insurer, and the subscribers shall have no other rights with respect thereto, except for rights relating to a continuing debt or equity interest that a former subscriber holds in the surviving insurer.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)



1559

(a) For all purposes for a merger in which the surviving entity is a domestic reciprocal insurer and a domestic incorporated insurer is not a constituent corporation as that term is defined under Section 161 of the Corporations Code, a copy of the certificate of merger duly certified by the commissioner is conclusive evidence of the merger of the constituent reciprocal insurers, either by themselves or together with any foreign incorporated insurers, into the surviving reciprocal insurer.

(b) For all purposes for a merger in which the surviving entity is a domestic reciprocal insurer and a domestic incorporated insurer is a “constituent corporation” as that term is defined under Section 161 of the Corporations Code, a copy of the certificate of merger duly certified by the Secretary of State is conclusive evidence of the merger of the constituent reciprocal insurers, either by themselves or together with constituent incorporated insurers, into the surviving reciprocal insurers.

(c) For all purposes for a merger in which the surviving entity is a domestic incorporated insurer and the disappearing entity is a domestic reciprocal insurer, a copy of the certificate of merger duly certified by the Secretary of State is conclusive evidence of the merger of the constituent insurers.

(Added by Stats. 1995, Ch. 728, Sec. 3. Effective January 1, 1996.)






ARTICLE 17 - Conversion of Certain Reciprocal Insurers to Incorporated Stock Insurers

1560

This article shall apply only to domestic reciprocal insurers organized after 1974 to provide medical malpractice insurance.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.01

By following the procedure specified in this article, any domestic reciprocal insurer described in Section 1560 may be converted into an incorporated stock insurer. To that end, it may provide and carry out a plan for the conversion by complying with the requirements of this article.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.02

The definitions in this section apply to the following terms when used in this article:

(a) “Adoption date” means the date the governing body adopts the plan of conversion.

(b) “Converted insurer” means the incorporated stock insurer into which a domestic reciprocal insurer has been converted in accordance with the provisions of this article.

(c) “Converting insurer” means, for a plan of conversion under this article, the domestic reciprocal insurer that is converting under the plan.

(d) “Effective date” means the date upon which the conversion of a domestic reciprocal insurer is effective, as specified in the amended articles of incorporation of the reciprocal holding company filed with the Secretary of State, as a result of conversion proceedings under this article.

(e) “Eligible subscribers” means the subscribers of the domestic reciprocal insurer who are of record, fully paid-up, and otherwise in good standing on the domestic reciprocal insurer’s adoption date and on its effective date, but shall not include those persons covered solely under a reporting endorsement to a claims-made policy on either date.

(f) “Governing body” means the body exercising subscribers’ rights selected pursuant to Section 1308 for the domestic reciprocal insurer.

(g) “Independent director” means a member of the governing body of the reciprocal holding company who does not own shares, options, or any other equity interests in the stock holding company.

(h) “Person” means an individual, partnership, firm, association, corporation, joint-stock company, limited liability company, trust, government or governmental agency, state or political subdivision of a state, public or private corporation, board, association, estate, trustee, or fiduciary, or any similar entity.

(i) “Plan of conversion” or “plan” means a plan adopted by a domestic reciprocal insurer in compliance with this article.

(j) “Policy” means an individual or group policy of insurance issued by a domestic reciprocal insurer. If a policy takes a form other than an individual form but holders of certificates or other interests under the policy are treated by the domestic reciprocal insurer as if they were holders of individual policies, the domestic reciprocal insurer may provide in its plan of conversion under this article that such a certificate or other interest is deemed to be a policy and deem the holder of the certificate or other interest to be an owner of a policy. Such a provision shall be for the sole purpose of determining the rights, if any, of policyholders of the domestic reciprocal insurer to vote upon and receive consideration under the plan of conversion and shall not affect the other voting rights and qualifications of members of the domestic reciprocal insurer.

(k) “Policyholder” means the holder of a policy other than a reinsurance contract or a person covered solely under a reporting endorsement to a claims-made policy.

(l) “Reciprocal holding company” means a corporation organized under the laws of this state subject to the General Corporation Law as set forth in the Corporations Code. The articles of incorporation of a reciprocal holding company shall contain provisions stating the following:

(1) It is a reciprocal holding company organized under this article.

(2) One purpose of the reciprocal holding company is to hold not less than 51 percent of the voting stock of a stock holding company, which in turn holds all of the voting stock of a converted insurer. In addition, the reciprocal holding company shall own not less than 51 percent of the total stockholders’ equity of the stock holding company at all times.

(3) It is not authorized to issue voting stock.

(4) Its subscribers have the rights specified in Section 1560.11 and in its articles of incorporation and bylaws.

(5) Its assets and liabilities are subject to inclusion in the estate of the converted insurer in any proceedings successfully prosecuted against the converted insurer under Article 14 (commencing with Section 1010) or Article 14.3 (commencing with Section 1064.1) of Chapter 1.

(m) “Rights in surplus” for a domestic reciprocal insurer, means rights of subscribers to a return of that portion of the surplus that has not been apportioned or declared by the governing body for policyholder dividends. “Rights in surplus” includes rights of subscribers to a distribution of surplus in liquidation or conservation of the insurer under this code, or in a dissolution or winding up. “Rights in surplus” does not include any right expressly conferred solely by the terms of an insurance policy.

(n) “Stock holding company” means a corporation authorized to issue one or more classes of capital stock, the corporate purposes of which include holding all of the voting stock in an insurer that has been converted from a domestic reciprocal insurer into a stock insurer in proceedings under this article in which a reciprocal holding company is formed.

(o) “Subscriber” means a person who, by the records of the domestic reciprocal insurer and its rules and regulations, is deemed to be a holder of a subscriber’s interest in the domestic reciprocal insurer. On and after the effective date of a plan of conversion, the term “subscriber” means a member of a reciprocal holding company, as provided in Section 1560.11.

(p) “Subscriber interests” mean the interests of subscribers arising under this code and the rules and regulations of the domestic reciprocal insurer or otherwise by law.

(q) “Voting stock” means securities of any class or any ownership interest having voting power for the election of directors, trustees, or management of a person, other than securities having voting power only because of the occurrence of a contingency. All references to a specified percentage of voting stock of any person mean securities having the specified percentage of the voting power in that person for the election of directors, trustees, or management of that person, other than securities having voting power only because of the occurrence of a contingency.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.03

A plan of conversion adopted by a domestic reciprocal insurer for the establishment of a reciprocal holding company shall provide that the domestic reciprocal insurer will become a stock insurer, that the subscribers of the domestic reciprocal insurer will become subscribers of a reciprocal holding company, that the reciprocal holding company will acquire at least 51 percent of the voting stock of the stock holding company, and that the stock holding company will acquire all of the voting stock of the converted insurer. The plan of conversion shall include appropriate proceedings for amending the domestic reciprocal insurer’s rules and regulations and other charter documents to give effect to the conversion from a domestic reciprocal insurer into a stock corporation. The plan shall be:

(a) As approved by a resolution of two-thirds of the governing board. The resolution shall specify the reasons for and the purposes of the proposed conversion of the domestic reciprocal insurer and the manner in which the conversion is expected to benefit and serve the best interests of the policyholders.

(b) Submitted to the commissioner for consent in writing, subject to the provisions of Section 1560.05, by an application executed by an authorized officer of the domestic reciprocal insurer and accompanied by the following documents, or true and correct copies of the following documents:

(1) The proposed plan of conversion.

(2) The proposed articles of incorporation of each corporation that is a constituent corporation of the conversion.

(3) The proposed bylaws of each corporation that is a constituent corporation of the conversion.

(4) A list of the officers and directors, together with their biographies in the form customarily required by the commissioner, of each corporation that is a constituent corporation of the conversion.

(5) The resolution of the governing board of the domestic reciprocal insurer, certified by the secretary of the domestic reciprocal insurer, authorizing the conversion under this article, and a report of the percentage of directors approving the resolution.

(6) Financial statements, which may be prepared on a pro forma basis, in the form required by the commissioner.

(7) A plan of operations for the converted insurer.

(8) A summary of the plan of conversion and drafts of written materials to be mailed to subscribers seeking their approval of the plan, including an information statement containing, at a minimum, the information required under Section 1560.06.

(9) A description of any plans for an initial public offering, including a description of the maximum percentage of stock to be sold, the process to be used in offering the stock and setting the initial sale price for the stock, and how policyholders would be treated in an initial public offering.

(10) A description of any plans for the transfer of assets and liabilities, including any subsidiaries, to the reciprocal holding company.

(11) Any final rulings relating to the plan of reorganization obtained from any federal government agency, and all supporting documents submitted to the agency in connection with the rulings.

(12) A copy of the proposed form of notice of special meeting to be sent to members pursuant to Section 1560.06.

(13) Other relevant information that the commissioner may require.

(c) Approved by two-thirds vote of the subscribers of the domestic reciprocal insurer voting at a meeting of the subscribers called for that purpose, subject to the provisions of Section 1560.06.

(d) Filed in the office of the commissioner after receipt of the commissioner’s consent, and after having been approved as provided in Sections 1560.05 and 1560.06.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.05

(a) The commissioner shall examine the plan submitted pursuant to Section 1560.03. As a part of the examination the commissioner shall order a public hearing of the plan after written notice of the hearing to the domestic reciprocal insurer and its subscribers and the public, all of whom shall have the right to appear at the hearing. The hearing shall occur before the policyholder vote. The commissioner may require as a condition of consent that the domestic reciprocal insurer make modifications of the proposed plan that the commissioner finds necessary for the protection of policyholders. The commissioner shall consent to the plan if he or she finds all of the following:

(1) The plan is fair, just, and equitable to the insurer and its policyholders.

(2) The plan does not violate the law.

(3) The converted insurer will, after the conversion, satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed.

(4) The plan will not require subscribers to pay additional funds to retain their rights in surplus, but nothing herein is intended to prohibit or restrict a reciprocal insurer that is converting to a stock insurer by establishing a reciprocal holding company from offering to its subscribers subscription rights that are in addition to the rights in surplus to be held in the reciprocal holding company.

(5) Any stock issued to officers, directors, employees, or employee benefit plans for their benefit, if any, will be fair, just, and equitable and not hazardous to policyholders, stockholders, or creditors.

(6) The plan provides sufficient means for the accumulated earnings, cash, and/or other non-operating assets held by the reciprocal holding company to inure to the exclusive benefit of its members.

(b) The commissioner may appoint one or more actuarial, financial, or other consultants, including legal counsel, as the commissioner finds necessary to advise the commissioner in making the determination of whether the proposed plan of conversion meets the applicable requirements of this article. The domestic reciprocal insurer is responsible for the reasonable fees and expenses of any actuarial, financial, or other consultants, including legal counsel, appointed, and for the mailing and publication of notices to the domestic reciprocal insurer and its members.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.06

The meeting of subscribers prescribed by subdivision (c) of Section 1560.03 shall be called by the governing board, the chairperson of the board, or the president of the domestic reciprocal insurer. Notice of the meeting shall be given to eligible subscribers by mail at least 45 days prior to the date set for the meeting to subscribers of the domestic reciprocal insurer of record on the date the plan of conversion was adopted by the governing board. The notice shall be accompanied by an information statement describing the proposed reorganization. The information statement shall include, at a minimum, all of the following items:

(a) A full copy and summary of the plan of reorganization.

(b) A discussion addressing the reasons and purposes of the proposed restructuring, which shall include a comparison to a dereciprocalization.

(c) An analysis of the benefits and risks associated with the proposed reorganization to the reciprocal company and its policyholders.

(d) An explanation of how the restructuring will benefit policyholders, as well as a description of any potential risks to policyholder interests and a description of how the policyholders’ rights differ at the reciprocal holding company level from those in the existing company.

(e) A description of any stock issuance, including any shares or options to be issued to directors, officers, agents, employees, or employee benefit plans, for their benefit, that will be made in conjunction with the plan of conversion, if any, and the guidelines and parameters that shall apply in the event stock is to be issued, including a detailed discussion of subscription rights that are to be granted to policyholders.

(f) The converted insurer’s proposed articles of incorporation and bylaws.

(g) Any proposed articles and bylaws of the reciprocal holding company and any other entities to be created in the reorganization.

(h) Financial information.

(i) Any other information that the commissioner determines is necessary to make a complete and adequate disclosure to policyholders.

Voting shall be by ballot, in person, or by proxy. A quorum shall consist of 10 percent of the subscribers of the domestic reciprocal insurer entitled to vote at the meeting.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.07

Nothing in this article shall be deemed to prohibit the inclusion in the plan of conversion of provisions under which the insurer’s officers, directors, employees, agents, and employee benefit plans for their benefit may be entitled, in accordance with reasonable classifications of those individuals and employee benefit plans as may be included in the plan, to purchase for cash, at the same price as offered to the public in the initial public offering, voting stock not purchased by subscribers upon exercise of subscription rights. Nothing in this code shall be deemed to prohibit the establishment of stock option, incentive, and share ownership plans customary for publicly traded companies in the same and similar industries. The plan may not permit those persons to acquire any of the following:

(a) Greater than 25 percent of the voting stock issued pursuant to the plan for a domestic reciprocal insurer having assets in excess of two hundred million dollars ($200,000,000) or 35 percent for a domestic reciprocal insurer having assets of two hundred million dollars ($200,000,000) or less.

(b) Greater than 25 percent of the stockholders’ equity for a medical malpractice reciprocal insurer having assets in excess of two hundred million dollars ($200,000,000) or 35 percent for a medical malpractice reciprocal insurer having assets of less than two hundred million dollars ($200,000,000).

(c) Unexercised options that exceed 20 percent of the number of issued and outstanding shares.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.08

No director, officer, agent, or employee of the domestic reciprocal insurer shall receive any fee, commission, or other valuable consideration whatsoever, other than regular salary and compensation, for in any manner aiding, promoting, or assisting in the conversion except as set forth in the plan approved by the commissioner. This provision shall not be deemed to prohibit the payment of reasonable fees and compensation to attorneys at law, accountants, and actuaries for services performed in the independent practice of their professions, even though they may also be directors of the domestic reciprocal insurer.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.09

At any time before that plan of conversion becomes effective, the domestic reciprocal company may, by resolution of at least two-thirds of the governing board, amend the plan of conversion or withdraw the plan of conversion. Any plan amendment shall require the written consent of the commissioner. For a plan amendment, all references in this article to the plan of conversion shall be deemed to refer to the plan as amended, but no amendment shall be deemed to change the adoption date of the plan of conversion. No amendment may change the plan of conversion in a manner that the commissioner determines is materially disadvantageous to policyholders of the insurer or members of the reciprocal holding company, unless a further public hearing is held on the plan as amended, if the amendment is made after the initial public hearing, or if the plan as amended is submitted for reconsideration by the subscribers if the amendment is made after the plan has been approved by the subscribers.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.10

Upon consent by the commissioner to the plan of conversion of a domestic reciprocal insurer and filing of the plan of conversion in accordance with the provisions of this article, the commissioner shall issue a new certificate of authority to the converted insurer. Upon issuance of the certificate of authority to a domestic reciprocal insurer and subject to subdivision (a) of Section 110 of the Corporations Code, the Secretary of State shall accept for filing the articles of incorporation of the reciprocal holding company, the stock holding company, and the converted insurer. The plan is effective upon the filing of the articles of incorporation or the certificate of amendment of the articles of incorporation.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.11

(a) Upon the effective date of a plan of conversion in accordance with Section 1560.10, the domestic reciprocal insurer immediately becomes a stock corporation, the interests and rights in surplus of its subscribers are extinguished, the subscribers of the insurer immediately become members of the reciprocal holding company, and are granted rights in surplus in the reciprocal holding company equivalent to those rights in surplus previously held in the converted company, all of the voting stock initially issued by the converted insurer is owned by the stock holding company, and all of the voting stock initially issued by the stock holding company is owned by the reciprocal holding company. Except for the subscribership interests in the reciprocal insurer, which becomes membership interests in the reciprocal holding company, nothing herein is intended to, nor shall eliminate, curtail or otherwise diminish the contract rights of policyholders of a converted company. The stock holding company may thereafter, subject to compliance with Article 8 (commencing with Section 820) of Chapter 1, issue securities to other persons. After the effective date, owners of policies that are issued by a stock insurer that has been converted from a domestic reciprocal insurer pursuant to proceedings under this article shall become members of the reciprocal holding company immediately upon issuance of the policies, except that an owner solely of a reporting endorsement to a claims-made policy shall not be members of the reciprocal holding company.

(b) The converted insurer shall be a continuation of the original reciprocal insurer, and the conversion shall in no way annul, modify, or change any of the original reciprocal insurer’s existing suits, rights, contracts, or liabilities except as provided in the approved plan. The converted insurer shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and shall retain the rights and contracts existing prior to conversion subject to the effect of the plan.

(c) From the effective date, the reciprocal holding company shall hold at least 51 percent of the issued and outstanding voting stock of the stock holding company and the stock holding company thereafter shall at all times hold all of the issued and outstanding voting stock of the converted insurer. The stock holding company may issue additional voting stock to the reciprocal holding company and, in addition, to other persons an amount of voting stock and securities convertible into voting stock, if in the aggregate, the issued and outstanding voting stock of the stock holding company held by the reciprocal holding company is not less than 51 percent of the issued and outstanding voting stock of the stock holding company. For purposes of the 51 percent limitation, any issued and outstanding securities of the stock holding company that are convertible into voting stock are considered issued and outstanding voting stock, provided that securities having voting power only because of the occurrence of a contingency shall not be considered securities convertible into voting stock where the contingency has not occurred.

From the effective date, the reciprocal holding company’s equity interest in the stock holding company shall not be less than 51 percent of the total stockholders’ equity in the stock holding company. For purposes of the 51 percent limitation, any issued and outstanding securities of the stock holding company that are convertible into equity securities, whether voting or nonvoting, shall be considered stockholders’ equity. Debt securities that include a default contingency conversion interest shall not be considered stockholders’ equity for compliance with the foregoing limitation.

(d) The commissioner shall retain jurisdiction over the reciprocal holding company organized pursuant to this article. Except as provided in this code, a reciprocal holding company is subject to the provisions of the General Corporation Law in like manner with other corporations. However, provisions of that law referring to shareholders or subscribers shall be applied as though those provisions referred to the members of a reciprocal holding company. For purposes of Section 1215.5, the reciprocal holding company shall be considered as if it were an insurance company. The commissioner shall retain jurisdiction over the issuance of debt securities in accordance with the protections provided in Article 8 (commencing with Section 820) of Chapter 1.

(e) If any proceedings under Article 14 (commencing with Section 1010), Article 14.3 (commencing with Section 1064.1), Article 14.5 (commencing with Section 1065.1), or Article 15.5 (commencing with Section 1077), of Chapter 1, are brought naming as a party a stock insurer created as a result of proceedings authorized by this article, the reciprocal holding company formed as part of the conversion automatically becomes a party to the proceedings. All of the assets of the reciprocal holding company, including, but not limited to, its interest in the stock holding company formed pursuant to this article, are deemed assets of the estate of this stock insurer to the extent necessary to satisfy claims of persons against the stock insurer who have claims falling within the priorities established in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 1033. Claims of persons in their capacity as members of the reciprocal holding company shall be claims falling within the priority established in paragraph (6) of subdivision (a) of Section 1033. A reciprocal holding company may not dissolve, liquidate, or wind up and dissolve without the prior written approval of the commissioner or the court pursuant to proceedings brought pursuant to Article 15 (commencing with Section 1070) of Chapter 1.

(f) With respect to the management, records, and affairs of a reciprocal holding company and except as otherwise provided in this article, a member of a reciprocal holding company has the same character of rights and relationship as a stockholder has toward a domestic stock life insurer subject to the provisions of this code.

(g) Each member of a reciprocal holding company is entitled to one vote on each matter coming to a vote at any meeting of members, regardless of the number of policies that the member holds.

(h) Notice of all meetings of members of a reciprocal holding company, whether annual or special, shall be given in writing to the members entitled to vote. The notice shall be given by the secretary, assistant secretary, or other persons charged with that duty. If there is no officer so charged, or if he or she neglects or refuses this duty, notice may be given by any director. At the option of the converted insurer, the notice may be imprinted on premium notices or receipts or on both. A notice may be given to any member either personally, or by mail, or other means of written communication, charges prepaid, addressed to the member at his or her address appearing on the books of the insurer, or given by the member to the converted insurer for the purpose of notice. If a member gives no address, and if there is no address on the books of the insurer, notice shall be deemed to have been given the member if sent by mail or other means of written communication addressed to the place where the principal office of the converted insurer is situated, or if published at least once in a newspaper of general circulation in the county in which the office is located and in the newspaper that has the largest daily circulation in this state. Notice of any meeting of members shall be sent to each member entitled to notice not less than 14 days before a meeting. Notice of any meeting of members shall specify the place, the day, and the hour of the meeting and the general nature of the business to be transacted.

For any member who gives no address and has no address on the books of the insurer, notice of an annual meeting to be held at the time and place specified is deemed adequate if published at least once in each of four successive weeks in a newspaper of general circulation in the county in which the principal office of the converted insurer is located and in the newspaper that has the largest daily circulation in this state. If the notice is so published, no other notice of the meeting is required.

(i) The presence in person or by proxy of 5 percent of the members of a reciprocal holding company entitled to vote at any meeting constitutes a quorum for the transaction of all business of the reciprocal holding company, including, but not limited to, the amendment of the articles of incorporation or bylaws of the reciprocal holding company.

(j) Any required member approval shall be by the affirmative vote of a majority of the members who vote, or a higher percentage of the members as may be required by law or the articles of incorporation, a quorum being present.

(k) The governing body of the reciprocal holding company shall be comprised of not less than 6 nor more than 18 directors. A majority of the reciprocal holding company directors shall be policyholders of the converted insurer. Unless the plan provides that at least a majority of the directors of the boards of the stock holding company and the converted insurer are also directors of the reciprocal holding company, the commissioner shall determine whether the proposed composition of the boards of directors of each of the constituent corporations of the reciprocal holding company system, as provided in the articles of incorporation and bylaws, facilitate the control of the converted insurer by the reciprocal holding company. No term shall continue longer than six years. In the absence of such provisions, each director shall be elected for a term of one year. All directors shall hold office for the term for which they are elected and until their successors are elected and qualified. The bylaws of the reciprocal holding company shall set forth a procedure for establishing reciprocal holding company independent directors in the event that the stock holding company issues securities. Not less than one of every six directors of the reciprocal holding company shall be so designated. A director may, but need not, be a member of the reciprocal holding company of which he or she is acting as director. Vacancies in the board of directors may be filled by a majority of the remaining directors, though less than a quorum. Each director so elected shall hold office until the next annual meeting.

(l) Member interests in a reciprocal holding company are exempt from Article 8 (commencing with Section 820) of Chapter 1. A description of the member interests and related factual disclosure shall not be considered to be an inducement to buy insurance in violation of Section 10430. Any promise of returns, profits, or distributions, or representations with regard to the benefits of membership, made as an inducement in connection with the issuance and delivery of a policy is subject to Section 10430 and the remedy provided in Section 10433.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.12

Prior to, and for a period of five years following, the effective date of the plan of conversion, no person or group of persons acting in concert shall directly or indirectly offer to acquire or acquire in any manner the beneficial ownership of 5 percent or more of any class of voting securities of a converted insurer or of a person that controls, as defined by subdivision (b) of Section 1215, the converted insurer, without the prior consent of the commissioner. Any application for that approval shall contain information as the commissioner may require and shall be accompanied by a filing fee in an amount equal to the filing fee specified in Section 1215.2. In the event of any violation of this section, or of any action that, if consummated, would constitute a violation, all voting securities of the converted insurer or of the person acquired by any person in excess of the maximum amount permitted to be acquired by the person pursuant to this subdivision shall be deemed to be nonvoting securities of the converted insurer or of that person. The violation or action may be enforced or enjoined by appropriate proceeding commenced by the converted insurer, a person, the commissioner, any policyholder or stockholder of the converted insurer, or the person on behalf of the converted insurer or the person in the superior court in the judicial district in which the converted insurer has its home office or in any other court having jurisdiction. The court may issue any order it finds necessary to cure the violation or to prevent the proposed action. In addition to the foregoing, whenever it appears to the commissioner that any person has committed a violation of this section, the commissioner may proceed as provided in Article 14 (commencing with Section 1010) of Chapter 1 to take possession of the property of the converted insurer and to conduct the business thereof. For the purposes of this section, “beneficial ownership,” with respect to voting securities, means the sole or shared power to vote, or direct the voting of, voting securities or the sole or shared power to dispose, or direct the disposition, of voting securities. “Voting security” includes voting stock as defined in Section 1560.02. Any preorganization certificate or subscription, including subscription rights issued pursuant to a plan of conversion, or any security convertible, with or without consideration, into voting security, or carrying any warrant or right to subscribe for or purchase any voting security, or any such warrant or right. “Offer” includes an offer to buy or acquire, solicitation of an offer to sell, tender offer for, or request or invitation for tenders of a security or interest in a security for value.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.13

Unless otherwise provided in the plan of conversion, the governing body and officers of the domestic reciprocal insurer shall serve as directors and officers of the converted insurer until new directors and officers have been duly elected and qualified pursuant to the articles of incorporation and bylaws of the stock company.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.14

(a) Notwithstanding any other provision of law and except as otherwise provided in subdivision (b), actions concerning any plan of conversion, proposed plan of conversion, plan amendment, or proposed plan amendment under this article or any acts taken or proposed to be taken under this article shall be commenced within one year after the plan of conversion or plan amendment is filed in the office of the commissioner pursuant to subdivision (d) of Section 1560.03 or Section 1560.10, or six months from the effective date of the plan of conversion, whichever is later. If the plan of conversion is withdrawn, the actions or acts shall be commenced within six months from the date the governing body approves a resolution to withdraw the plan. If an action concerns or arises out of a plan amendment or proposed plan amendment made under Section 1560.09, the applicable time period is measured from the filing, effective date, or approval of withdrawal of the plan amendment, whichever is later.

(b) Judicial review of any act of the commissioner or any other governmental body or officer concerning or arising out of any plan of conversion, proposed plan of conversion, plan amendment, or proposed plan amendment under this article may only be had by filing a petition for a writ of mandate within 30 days of the date of the act. However, any petition seeking judicial review shall be filed no later than 30 days from the effective date of the plan of conversion or plan amendment, whichever is the subject of the petition.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.15

The offer or sale of securities issued pursuant to the plan of conversion developed and approved in accordance with the provisions of this article, shall be exempt from Article 8 (commencing with Section 820) of Chapter 1.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.16

The commissioner shall have the authority from time to time, to make, amend, and rescind any rules and regulations necessary to carry out the provisions of this article. The commissioner shall also have the authority to charge and collect from the insurer for the actual amount of expenses reasonably incurred by the state in discharge of the commissioner’s duties hereunder.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.17

Upon completion of the act of conversion and issuance of the certificate of authority under Section 1560.10, the Secretary of State shall accept for filing a verified copy of the articles of incorporation of the converted insurer.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.18

(a) The articles of incorporation of a converted insurer that have been adopted pursuant to a plan of conversion and filed with the Secretary of State in accordance with Section 1560.10 may be further amended after the effective date pursuant to applicable law. The plan of conversion may be amended in other respects after the effective date of the plan as specified in this section. An amendment of the plan of conversion shall take effect upon filing with the Secretary of State after compliance with the following:

(1) Approval by a resolution of at least two-thirds of the board of directors of the converted insurer. The resolution shall specify the reasons for and the purposes of the proposed amendment.

(2) Submission to the commissioner for consent in writing, subject to the provisions of Section 1560.05.

(3) Approval by at least two-thirds of those members of the corporation who were subscribers of the converting insurer and entitled to vote on the original plan of conversion approved pursuant to subdivision (c) of Section 1560.03 and who vote at a meeting called for that purpose.

(4) Filed in the office of the commissioner after having been consented to and approved as contemplated by paragraphs (2) and (3).

(b) If an amendment proposed under subdivision (a) would adversely affect the rights of one or more classes of subscribers, but not all of those subscribers, then only the subscribers of each class whose rights would be adversely affected by the proposed amendment are entitled to vote on the proposed plan amendment.

(c) A subscriber meeting prescribed by paragraph (3) of subdivision (a) shall be called by the board of directors, the chairperson of the board, or the president of the converted insurer. Notice of the meeting shall be given to subscribers entitled to vote at the meeting by mail at least 45 days prior to the date set for the meeting. Voting shall be by ballot, in person, or by proxy. A quorum consists of 10 percent of the subscribers of the converted insurer entitled to vote at the meeting.

(d) At any time before the plan amendment becomes effective, the converted insurer may, by resolution of at least two-thirds of the board of directors, amend the plan amendment or withdraw its plan amendment. For an amendment to a plan amendment, all references in this section to the plan amendment shall be deemed to refer to the plan amendment as amended. Any amendment of the plan amendment shall require the written consent of the commissioner. No amendment shall be deemed to change the date of adoption of the plan amendment. No amendment made after approval by the subscribers as provided in paragraph (3) of subdivision (a) may change the plan amendment in a manner that the commissioner determines is materially disadvantageous to any of the affected subscribers unless the plan amendment as amended is submitted for reconsideration under the procedures prescribed for the original plan amendment, subscriber approval.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)



1560.19

If the name of a domestic reciprocal insurer converting to a stock insurer pursuant to this article includes the word “reciprocal,” the new stock insurer may continue to use the word “reciprocal” in its name if the name includes a word or words that identify the new stock insurer as a stock insurer and the commissioner finds that the continued use of the word “reciprocal” in its name is not likely to mislead or deceive the public.

(Added by Stats. 1998, Ch. 421, Sec. 2. Effective January 1, 1999.)









CHAPTER 4 - Foreign Insurers

ARTICLE 1 - Conditions of Doing Business

1561

Any law or ruling of any state of the United States or any foreign country which shall attempt to assume jurisdiction over, or to authorize regulation or supervision of, a noninsurance affiliate of a domestic insurer, where such attempt is based solely upon the domestic insurer applying for or holding a certificate of authority to do business in such state or foreign country, whether such attempt be by registration or through disclosure, reports, examinations, or other devices imposed on either the insurer or its noninsurance affiliate, directly or indirectly, shall be deemed to be an unreasonable law. Upon finding that such unreasonable law has been applied to a domestic insurer or its noninsurance affiliate by such state or foreign country, the commissioner may refuse to grant an initial certificate of authority, but not a renewal of an existing certificate of authority, to an insurer organized under the laws of such state or foreign country thereafter applying to him for authority to do business in this state.

As used in this section, “affiliate” means a person that, directly or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, the domestic insurer.

(Added by Stats. 1969, Ch. 867.)






ARTICLE 2 - Alien Insurers

1580

As used in this article, the term “alien insurer” means a foreign insurer organized under the laws of any jurisdiction other than a State of the United States.

(Repealed and added by Stats. 1941, Ch. 51.)



1581

Except as otherwise expressly provided for particular insurers, an alien insurer shall not transact any insurance in this State without first making the deposit required by this article nor, subject to the exception specified in Section 1582, without first complying with all other provisions of this article.

(Repealed and added by Stats. 1941, Ch. 51.)



1582

The amount of such deposit shall be equal to the minimum amount of the paid-in capital required for admission of incorporated insurers issuing policies on a reserve basis and transacting the same classes of insurance which such alien insurer is transacting in the United States, but the commissioner may accept such deposit in excess of such amount. Such deposit may be treated as a part of the assets of the depositing insurer. For the purpose of computing the amount of the deposit, the value of the securities shall not be estimated in excess of the par value nor of the market value thereof.

(Amended by Stats. 1951, Ch. 542.)



1583

The deposit required by Section 1581

(a) Shall be continuously maintained so long as any obligation arising out of any insurance transacted by such alien insurer in the United States remains in existence for any purpose whatever;

(b) Shall consist of securities authorized for investment of the assets of domestic incorporated insurers;

(c) Shall be in addition to any deposits required by law for purposes other than those specified in Section 1586;

(d) May be made with the insurance authority, or with the auditor, controller or general fiscal officer of any State of the United States in which such alien insurer is authorized to transact insurance, or otherwise held in trust as provided by the laws of the State of deposit, for the purposes specified in Section 1586.

(Repealed and added by Stats. 1941, Ch. 51.)



1585

If such deposit is not so maintained in this State, it shall be deemed to be in existence as required by this article only when a certificate, issued by the proper authority of the State of deposit and showing in detail the constituent securities thereof and the purpose thereof, is delivered to the commissioner at least annually and at such other times as may be required by the commissioner.

(Repealed and added by Stats. 1941, Ch. 51.)



1586

Such deposit, if maintained in this State, shall be for the benefit and security of all the policyholders and creditors of such alien insurer in the United States, and if maintained in another State, for the benefit and security of all the policyholders, or of all the policyholders and creditors, of such alien insurer in the United States.

(Repealed and added by Stats. 1941, Ch. 51.)



1587

Securities deposited with the commissioner pursuant to this article shall be specially deposited by him in the State Treasury, in packages marked with the name of the insurer from whom the securities were received.

(Repealed and added by Stats. 1941, Ch. 51.)



1588

As long as the depositing insurer is solvent and the deposited securities are sufficient under this article, it may collect the income on the deposited securities. From time to time it may withdraw such securities if it deposits other securities, of the character and value specified in this article in the stead of those to be withdrawn, but deposited securities shall not be withdrawn from the State Treasury except upon the written order of the depositing insurer, indorsed by the commissioner or, if such indorsement is refused, under the authority of some court of competent jurisdiction.

(Repealed and added by Stats. 1941, Ch. 51.)



1589

Whenever such a deposit is made with the commissioner, he shall issue to the depositing insurer a certificate under his official seal stating the items and amount of securities so deposited, and their value, to the best of his knowledge. In case of withdrawal and substitution, he shall issue a supplemental certificate of similar nature.

The commissioner shall require the payment of fifty dollars ($50) in lawful money of the United States in advance as a fee for issuing the first such certificate provided for in this article to each insurer, and twenty-five dollars ($25) for each additional certificate or each supplemental certificate evidencing any withdrawal, substitution, or other change in the securities deposited. There shall be no other or additional fee for attaching the commissioner’s seal to a securities deposit schedule in such instances. The fees prescribed herein are separate from and not cumulative upon those prescribed by Article 11 (commencing with Section 939), Chapter 1, Part 2, Division 1 of this code.

(Amended by Stats. 1979, Ch. 619.)



1590

The commissioner shall require the payment of twenty-nine dollars ($29) in lawful money of the United States, in advance, as a fee for filing a certificate of deposit of securities under this article.

(Amended by Stats. 1985, Ch. 770, Sec. 8.1.)



1591

In addition to complying with all other applicable requirements of this code, every admitted alien insurer shall on or before the first day of March in each year after the year 1941, file with the commissioner a statement on a form prescribed by him, showing as of the 31st day of December then next preceding, the following information:

(a) All of its assets within the United States on deposit with officers of any state thereof for the benefit and security of all the policyholders, or of all the policyholders and creditors, of such alien insurer within the United States. Such assets so deposited are designated “general state deposits.”

(b) All of its assets within the United States, other than general state deposits, on deposit with officers of any state thereof for the benefit and security of all the policyholders, or policyholders and creditors, of such alien insurer within the state of deposit or of certain classes of policyholders, or policyholders and creditors, either within the state of deposit or within the United States. Such assets so deposited are designated “special state deposits.” The value to be allowed in such statement for any special state deposit shall not exceed the liability secured thereby.

(c) All of its assets within the United States, other than general state deposits and special state deposits, held by any trustee for the benefit and security of all the policyholders or of all the policyholders and creditors, of such alien insurer within the United States. Such assets so held are designated “trusteed assets.”

(d) The amount of interest receivable, accrued at the date of such statement on the general state deposits, the special state deposits, and the trusteed assets of such alien insurer, if such interest is collectible by the State or trustee.

(e) All of the reserves and other liabilities arising out of policies or obligations issued, assumed or incurred by such alien insurer in the United States. Said reserves and other liabilities are designated as “liabilities in the United States.”

For the purpose of determining the liabilities in the United States of such alien insurer there may be deducted:

(1) From the amount of such liabilities for unpaid losses, the amount, included therein, of reinsurance recoverable thereon from insurers authorized to do business in any state of the United States, subject to the same limitations as are contained in Sections 922.2 to 922.4, inclusive, and in Sections 922.6 and 922.8.

(2) From the amount of such liabilities for unearned premiums, first, the unearned portion, included in such amount, of premiums receivable by such alien insurer from its agents or policyholders under policies issued by it in the United States and not more than 90 days past due on the date of such statement, and second, subject to the same limitations as are contained in Section 922.4, the unearned portion, included in such amount of reinsurance premiums receivable by such alien insurer from other insurers authorized to do business in any state of the United States.

(3) The ratable portion, included in such liabilities, of the gross liabilities and reserves on risks reinsured, in whole or in part, by an alien insurer which complies with this article and includes in the statements required thereby all reserves and liabilities arising out of such reinsurance, or, subject to the same limitations as are contained in Sections 922.2 to 922.8, inclusive, by another insurer which is authorized to transact insurance in any state of the United States, except in the case of excess loss and catastrophe reinsurance where the deduction shall be on the basis of the actual reinsurance premiums and the actual reinsurance terms.

(4) Those liabilities in the United States, pertaining to any asset in the United States of such alien insurer, other than the assets described in subdivisions (a), (b), (c), and (d), but such deduction shall in no case exceed that portion of the value of such asset which is applicable to the liability pertaining thereto.

(5) If such alien insurer is a life insurer, the amount of the unpaid principal and interest of any loan made by it to the holder of, and solely on the security of, any policy of life insurance or annuity contract issued or assumed by it, on the life of or to any person in the United States. Such amount shall in no case exceed the amount of the reserve required to be maintained on such policy or annuity contract by such insurer. Such amount is designated as “policy loans in the United States.”

(f) Such further information required by the commissioner, as he deems necessary to apply the provisions of this article.

(Amended by Stats. 1963, Ch. 271.)



1592

The statement required by Section 1591 shall be verified in the manner prescribed in Sections 903 and 903.5 and there shall be filed therewith the certificate of each trustee in the United States holding trusteed assets of the alien insurer, showing the description and amount of the trusteed assets, and the purpose for which they are held. The statement shall be filed in quadruplicate by the alien insurer with the office of the department in Los Angeles. Upon receipt of the four copies, the commissioner shall ensure that one copy is maintained at the department’s office in Los Angeles, one copy at the department’s office in San Francisco, and one copy at the department’s office in Sacramento.

The commissioner may at other times require any admitted alien insurer to file with him or her similar statements, showing the information specified in Section 1591 with respect to such other date as he or she may prescribe.

(Amended by Stats. 1991, Ch. 880, Sec. 3.)



1593

The excess of the sum of those items in such statement, which are described in subdivision (a), (b), (c) and (d) of Section 1591, over the liabilities in the United States of such alien insurer is designated the “trusteed surplus in the United States” of such alien insurer.

(Added by Stats. 1941, Ch. 51.)



1594

Whenever it appears to the commissioner that the trusteed surplus in the United States of an alien insurer is less than an amount equal to the minimum amount of the capital paid in or available cash assets required by this code for the classes of insurance transacted by such alien insurer in the United States, he shall determine the amount of such deficiency and make requisition upon such alien insurer in writing, addressed to its attorney in the United States or to its United States manager, to repair such deficiency within such time, not less than 60 nor more than 90 days from the service of such requisition, as he may therein designate. The commissioner may revoke or suspend the certificate of authority of such alien insurer or order it to cease issuing new policies in the United States, while such deficiency exists.

If at the expiration of the period designated in such requisition such alien insurer has failed to repair such deficiency, the commissioner may proceed against it under the provisions of Article 14, Chapter 1, Part 2, Division 1 as against an insurer whose condition is such that its further transaction of business will be hazardous to its policyholders, or creditors, or to the public.

(Amended by Stats. 1951, Ch. 542.)



1595

Whenever an admitted alien insurer is required or permitted to deposit assets with a trustee for the benefit and security of its policyholders, or of its policyholders and creditors, in the United States, the trustee of any such trust hereafter created shall be a solvent bank or trust company in the United States acceptable to the commissioner and authorized to act as such trustee by the laws of any State or of the United States. All trusteed assets shall be continuously kept within the United States. Any such trust heretofore created and now existing and any such trust hereafter created and existing when such alien insurer seeks to be admitted, shall be continued in accordance with the terms of the instrument creating it, unless inconsistent with the provisions of this article, in which case said instrument shall, after reasonable notice to and hearing of the alien insurer by the commissioner, be amended to conform to the requirements of this article. No amendment of any deed of trust, whether heretofore or hereafter created, shall be effective unless approved in writing by the commissioner. If the trustees of any such trust heretofore created are natural persons, and if the number of such trustees is reduced, by death, resignation, or from any other cause, to less than three, then the commissioner shall require the substitution for such trustees of a solvent bank or trust company in the United States acceptable to him and authorized to act as such trustee by the laws of any State or of the United States. The commissioner may from time to time approve modifications of, or variations in, any deed of trust, which in his judgment are not prejudicial to the interests of the people of this State.

(Added by Stats. 1941, Ch. 51.)



1596

To satisfy the purposes of this article, any alien insurer admitted or seeking to be admitted is hereby authorized to make and execute a deed of trust by virtue of which any assets of an alien admitted insurer are held by a trustee as trusteed assets within the meaning of subdivision (c) of Section 1591. Such deed of trust shall:

(a) Vest the legal title to the trusteed assets in the trustee and its successors lawfully appointed, in trust for the benefit and security of all the policyholders, or of all the policyholders and creditors, of such alien insurer within the United States;

(b) Provide for the substitution of a new trustee in the event of a vacancy by death, resignation or from any other cause, subject to the approval of the commissioner;

(c) Require that the trusteed assets shall at all times be maintained within the United States as a trust fund separate and distinct from all other assets, and that the trustee shall continuously maintain a record at all times sufficient to identify such fund;

(d) Prescribe the conditions, satisfactory to the commissioner and not inconsistent with the purposes of this article, under which any or all income, earnings, dividends or interest accumulations of such fund may be paid over to the United States manager of such alien insurer;

(e) Prohibit the withdrawal, other than as provided in accordance with subdivision (d), of any trusteed assets from such fund without the written approval of the commissioner, except as follows:

1. For the purpose of making general State deposits required by law in any State.

2. For the purpose of paying obligations due from such alien insurer to policyholders and creditors in the United States, and for the purpose of making special State deposits required by law in any State, if such payments and deposits do not impair the trusteed surplus in the United States of such alien insurer to an amount less than the minimum amount specified in Section 1594, and such fact is certified to the trustee by the insurer or its United States manager duly authorized for that purpose.

3. For the purpose of substituting other assets permitted by law and at least equal in value to those to be withdrawn, upon the specific written direction of the United States manager or an assistant United States manager or other representative in the United States of such alien insurer when duly empowered and acting pursuant to either general or specific written authority previously given or delegated by the board of directors thereof, except as provided in the paragraph numbered 5 of this subdivision.

4. For the purpose of transferring such assets to an official conservator, rehabilitator, or liquidator pursuant to an order of a court of competent jurisdiction.

5. In the case of an alien life insurer organized under the laws of the Dominion of Canada or of any province thereof, the provisions of this section applicable to the United States manager or an assistant United States manager or other representative in the United States of such alien insurer shall be deemed to refer to the president, vice president, secretary or treasurer of such insurer at its principal place of business in said Dominion or province thereof, when duly authorized for such purpose.

(Added by Stats. 1941, Ch. 51.)



1596.5

Trusteed assets may be held by a trustee in the name of a nominee of the trustee, when permitted by and in accordance with the law authorizing the trustee to act as trustee. For the purposes of this article, the trustee is deemed to have legal title to trusteed assets so held.

(Added by Stats. 1947, Ch. 162.)



1597

In respect of the appointment or substitution of a trustee in another state in which an admitted alien insurer is authorized to transact insurance, in respect of withdrawal of trusteed assets held in the other state (except withdrawals as provided in Section 1596), and in respect of the amendment of such deed of trust not affecting the interests or security of the beneficiaries thereof, written approval under any provision in the deed of trust which requires such written approval by the official of such other state, supervising insurance therein, shall be deemed compliance with any applicable approval requirements of Sections 1595 and 1596. Where an alien insurer organized under the laws of the Dominion of Canada or of any province thereof maintains trusteed assets in another state and under the deed of trust written approval is required by an official supervising insurance in any state in which such insurer is authorized to transact insurance and in which it heretofore maintained and hereafter continues to maintain a general state deposit at least equal in amount to the deposit required by Section 1582, written approval by such official in respect of the appointment or substitution of a trustee thereunder, in respect of withdrawal of such trusteed assets (except withdrawals as provided in Section 1596), and in respect of the amendment of such deed of trust not affecting the interests or security of the beneficiaries thereof, shall also be deemed compliance with any applicable approval requirements of Sections 1595 and 1596. The alien insurer shall furnish proof of approvals authorized by this section to and notify the commissioner in writing of such appointment or substitution, of the nature and extent of such withdrawal, and of the text of such amendment.

(Amended by Stats. 1981, Ch. 714, Sec. 265.)



1598

The commissioner may from time to time examine the trusteed assets of any alien admitted insurer pursuant to Section 736, and may from time to time require the trustee holding trusteed assets of an alien admitted insurer to file with the commissioner a statement, in such form as he may prescribe, certifying such trusteed assets and the amounts thereof. Refusal or neglect on the part of such trustee to comply with such requirement shall be ground for the revocation of such alien insurer’s certificate of authority or for proceedings against it under the provisions of Article 14, Chapter 1, Part 2, Division 1.

(Added by Stats. 1941, Ch. 51.)



1599

The commissioner shall require the payment of twelve dollars ($12) in lawful money of the United States, in advance, as a fee for filing each certificate of a trustee required to be filed by Section 1592.

(Amended by Stats. 1985, Ch. 770, Sec. 8.2.)






ARTICLE 3 - Agent for Service of Process

1600

The commissioner shall require every foreign insurer, as a condition precedent to receiving and holding a certificate of authority, to file and maintain in the commissioner’s office a writing designating an agent for service of process. The agent designated may be any person residing in this state, including, but not limited to, any corporate officer of the insurer. The writing shall state the name of the agent and his or her place of business in this state with sufficient particularity so that he or she can readily be found by peace officers or process servers. Appointment of an agent reasonably available for service of papers, notice, proof of loss, summons or other process during business hours shall be continuously maintained by every admitted insurer subject to this article while it holds a valid and unrevoked certificate of authority.

(Amended by Stats. 1999, Ch. 808, Sec. 1. Effective January 1, 2000.)



1600.5

An agent designated by a foreign insurer as provided in this article may file with the insurance commissioner a written statement of resignation as such agent which shall be signed and execution thereof shall be duly acknowledged by the agent. Thereupon, the authority of the agent to act in such capacity shall cease and the commissioner shall forthwith give written notice of such resignation by mail to the insurer addressed to its principal office as shown by his records. If an agent who has been appointed by a foreign corporation as provided in this article dies or resigns or removes his residence from the State of California, the insurer shall forthwith file with the commissioner an appointment of a new agent on a form provided by the commissioner for such purpose and pay the filing fee therefor, and such filing shall be deemed to revoke any prior designation of agent.

(Added by Stats. 1963, Ch. 1917.)



1601

No fee shall be charged, except as included in the application for certificate of authority fee provided by Article 3 (commencing with Section 699) of Chapter 1 of this part, for filing the initial appointment under this article by an applicant for admission. Thereafter the commissioner shall require the payment of twenty-nine dollars ($29) in lawful money of the United States in advance as a fee for filing appointment of agent or stipulation or both by every admitted foreign or alien insurer, under this article.

(Amended by Stats. 1985, Ch. 770, Sec. 8.3.)



1602

Any notice provided by law or by a policy, and any proof of loss, summons or other process may be served on such agent in any action or other legal proceeding against the insurer, and such service gives jurisdiction over the person of such insurer.

(Enacted by Stats. 1935, Ch. 145.)



1603

The person appointed and designated pursuant to Section 1600 shall be deemed in law a general agent, and shall for service of process be the principal agent of the insurer in this state.

(Amended by Stats. 1999, Ch. 808, Sec. 2. Effective January 1, 2000.)



1604

Every foreign insurer, as a further condition precedent to admission and in consideration thereof, shall file with the commissioner an agreement or stipulation, executed by the proper authorities of such insurer, in form and substance as follows:

“The (giving name of insurer) does hereby stipulate and agree, in consideration of the permission granted by the State of California to it to transact insurance business in this State, that if at any time it leaves this State, ceases to transact business in this State or is without an agent for service of process in this State, then in any case where such agent could be served, service may be made upon the Insurance Commissioner, and such service upon the commissioner shall have the same force and effect as if made upon the insurer.”

When a foreign insurer, prior to the date this code takes effect, has filed with the commissioner an agreement for service upon him pursuant to the provisions of section 616 of the Political Code as then in effect, such filing is a compliance with this section while such agreement remains in effect.

(Enacted by Stats. 1935, Ch. 145.)



1605

Service may be made upon the commissioner under the circumstances described in the agreement or stipulation provided for by this article and in the manner provided in Article 1 (commencing with Section 12919) of Chapter 2 of Division 3.

(Amended by Stats. 1970, Ch. 949.)






ARTICLE 4 - Actions Against Nonadmitted Insurers

1610

Any of the acts described in Section 1611, when effected in this State, by mail or otherwise, by a foreign or alien insurer which is nonadmitted at the time of the solicitation, issuance or delivery by it of contracts of insurance to residents of, or to corporations authorized to do business in, this State, is equivalent to and shall constitute an appointment by such insurer of the commissioner and his successor or successors in office to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contracts of insurance, and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this State upon such insurer.

(Added by Stats. 1949, Ch. 495.)



1611

The acts referred to in Section 1610 are:

(1) The issuance or delivery to residents of, or to corporations authorized to do business in, this State of contracts of insurance insuring (a) the lives or persons of residents of this State physically present herein at the time of such issuance or delivery or (b) property or operations located in this State.

(2) The solicitation of applications for such contracts.

(3) The collection of premiums, membership fees, assessments or other considerations for such contracts.

(4) Any other transaction of business arising out of such contracts.

(Added by Stats. 1949, Ch. 495.)



1612

Such service of process may be made as provided in Article 1 (commencing with Section 12919) of Chapter 2 of Division 3.

(Amended by Stats. 1970, Ch. 949.)



1616

Before any nonadmitted foreign or alien insurer shall file or cause to be filed any pleading in any action, suit or proceeding instituted against it, the insurer shall either (1) procure a certificate of authority to transact insurance in this state; or (2) give a bond in the action, suit or proceeding in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in the action, suit, or proceeding.

(Amended by Stats. 1982, Ch. 517, Sec. 283.)



1617

The court in any action, suit, or proceeding, in which service of process is effected in the manner provided in Section 1612 may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of Section 1616 and to defend such action.

(Added by Stats. 1949, Ch. 495.)



1618

Nothing in Section 1616 is to be construed to prevent a nonadmitted foreign or alien insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in Section 1612 on the ground that such insurer has not done any of the acts described in Section 1611.

(Added by Stats. 1949, Ch. 495.)



1619

In any action against a nonadmitted foreign or alien insurer upon a contract of insurance issued or delivered in this State to a resident thereof or to a corporation authorized to do business therein, if the insurer has failed for 30 days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Such fee shall not exceed 121/2 percent of the amount which the court or jury finds the plaintiff is entitled to recover against the insurer, but in no event shall such fee be less than twenty-five dollars ($25). Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

(Added by Stats. 1949, Ch. 495.)



1620

(a) The provisions of the preceding sections of this article shall not apply to any action, suit, or proceeding against any unauthorized foreign or alien insurer arising out of any contract of insurance effected in accordance with Section 1760, 1760.5, 1763, or 1763.1, or, if the contract is governed by and complies with the laws of the state in which the contract was entered. The provisions of Section 1610 shall apply to any action, suit, or proceeding under this section unless the insurer has designated an agent in California for service of process or the contract contains a provision designating a resident of this state or any firm of which one member is a resident of this state to be its true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding.

(b) In any action, suit, or proceeding arising out of any such contract of insurance, the court may require the insurer to file a bond, in an amount sufficient to secure the payment of any final judgment which may be rendered unless one or more of the following are applicable:

(1) The insurer makes a showing satisfactory to the court that it maintains in a state of the United States funds or securities in trust or otherwise, sufficient and available to satisfy any such final judgment and that it will pay the judgment without requiring suit to be brought thereon in the state where the securities or funds are located.

(2) At the time the insurer files any pleading in any action, suit, or proceeding instituted against it, the insurer is an eligible surplus line insurer in accordance with Section 1765.1, unless by facts presented to the court there is created a reasonable doubt as to the present ability of the insurer to satisfy any final judgment in the action, suit, or proceeding. Upon request of a party or the court, the unauthorized foreign or alien insurer or reinsurer shall provide the court and the party requesting the bond with copies of documents relating to the financial condition of the insurer, including, but not limited to, copies of the insurer’s most recent annual statement and audited financial report and, where applicable, a certified copy of the trust agreement required by subdivision (b) of Section 1765.2 and a verified copy of the most recent quarterly statement or list of assets in the trust.

(3) With respect to a contract of reinsurance issued in accordance with Section 1760.5, the reinsurer has complied with the provisions of this code necessary to permit the ceding insurer to take credit on its financial statement for the reinsurance as set forth in Section 922.4 or 922.5.

(Amended by Stats. 2011, Ch. 83, Sec. 7. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)






ARTICLE 4.5 - Unauthorized Insurers False Advertising Process Act

1620.1

(a) The purpose of this article is to subject to the jurisdiction of the commissioner and to the jurisdiction of the courts of this State, insurers not authorized to transact business in this State which place in or send into this State any false advertising designed to induce residents of this State to purchase insurance from insurers not authorized to transact business in this State. The Legislature declares it is in the interest of the citizens of this State who purchase insurance from insurers which solicit insurance business in this State in the manner set forth in the preceding sentence that such insurers be subject to the provisions of this article. In furtherance of such state interest, the Legislature in this article provides a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and also exercises powers and privileges available to the State by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, S. 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided in such sections to be in addition to any existing powers of this State.

(b) The provisions of this article shall be liberally construed.

(Added by Stats. 1961, Ch. 297.)



1620.2

As used in this article (commencing with Section 1620.1):

(a) “Unfair Trade Practices Act” means Article 6.5 (commencing with Section 790) of Chapter 1 of Part 2 of Division 1.

(b) “Residents” means any person defined in Section 19 who is resident within the meaning of Section 30.

(Added by Stats. 1961, Ch. 297.)



1620.3

No unauthorized foreign or alien insurer shall make, issue, circulate or cause to be made, issued or circulated to residents of this State any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of the Unfair Trade Practice Act, and whenever the commissioner shall have reason to believe that any such insurer is engaging in unlawful advertising, it shall be his duty to give notice of such fact by registered mail to the insurer and to the insurance supervisory official of the domiciliary state of the insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.

(Added by Stats. 1961, Ch. 297.)



1620.4

If after 30 days following the giving of the notice mentioned in Section 1620.3 the insurer has failed to cease making, issuing, or circulating such false misrepresentations or causing the same to be made, issued or circulated in this State, and if the commissioner has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that the insurer is issuing or delivering contracts of insurance to residents of this State or collecting premiums on such contracts or doing any of the acts enumerated in Section 1620.5, he shall take action against the insurer under the Unfair Trade Practice Act.

(Added by Stats. 1961, Ch. 297.)



1620.5

(a) Any of the following acts in this State, effected by mail or otherwise, by any unauthorized foreign or alien insurer: (1) the issuance or delivery of contracts of insurance to residents of this State, (2) the solicitation of applications for such contracts, (3) the collection of premiums, membership fees, assessments or other considerations for such contracts, or (4) any other transaction of insurance business, is equivalent to and shall constitute an appointment by the insurer of the commissioner and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices and lawful process in any proceeding instituted in respect to the misrepresentations set forth in Section 1620.3 under the provisions of the Unfair Trade Practice Act, or in any action, suit or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that the service of statement of charges, notices or process is of the same legal force and validity as personal service of the statement of charges, notices or process in this State, upon such insurer.

(b) Service of a statement of charges and notices under the Unfair Trade Practice Act shall be made by any deputy or employee of the Department of Insurance delivering to and leaving with the commissioner or some person in apparent charge of his office, two copies thereof. Service of process issued by any court in any action, suit or proceeding to collect any penalty under the act provided, shall be made by delivering and leaving with the commissioner, or some person in apparent charge of his office, two copies thereof. The commissioner shall forthwith cause to be mailed by registered mail one of the copies of the statement of charges, notices or process to the defendant at its last known principal place of business, and shall keep a record of all statements of charges, notices and process so served. Such service of statement of charges, notices or process shall be sufficient provided they shall have been so mailed and the defendant’s receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the letter showing a compliance herewith are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which the action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.

(c) Service of statement of charges, notices and process in any such proceeding, action or suit shall in addition to the manner provided in subsection (b) of this section be valid if served upon any person within this State who on behalf of such insurer is

(1) Soliciting insurance, or

(2) Making, issuing or delivering any contract of insurance, or

(3) Collecting or receiving in this State any premium for insurance;

and a copy of such statement of charges, notices or process is sent within 10 days thereafter by registered mail by or on behalf of the commissioner to the defendant at the last known principal place of business of the defendant, and the defendant’s receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance herewith, are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

(d) No cease or desist order or judgment by default under this section shall be entered until the expiration of 30 days from the date of the filing of the affidavit of compliance.

(e) Service of process and notice under the provisions of this article (commencing with Section 1620.1) shall be in addition to all other methods of service provided by law, and nothing in these sections shall limit or prohibit the right to serve any statement of charges, notices or process upon any insurer in any other manner now or hereafter permitted by law.

(Added by Stats. 1961, Ch. 297.)



1620.6

If any provision of this article (commencing with Section 1620.1) or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or application of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.

(Added by Stats. 1961, Ch. 297.)



1620.7

This article (commencing with Section 1620.1) may be cited as the Unauthorized Insurers False Advertising Process Act.

(Amended by Stats. 1963, Ch. 313.)









CHAPTER 5 - Production Agencies

ARTICLE 1 - Definitions

1621

An insurance agent is a person who transacts insurance, other than life, disability, or health insurance, on behalf of an admitted insurance company. The term “insurance agent” as used in this chapter does not include a life agent as defined in this article.

(Amended by Stats. 2010, Ch. 400, Sec. 6. Effective January 1, 2011.)



1622

(a) A life licensee is a person authorized to act on behalf of a life insurer or a disability insurer to transact any of the following:

(1) Life insurance.

(2) Accident and health insurance.

(3) Life and accident and health insurance.

(b) Licenses to act as a life agent under this chapter shall be of the types set forth in Section 1626.

(Amended by Stats. 2007, Ch. 270, Sec. 2. Effective January 1, 2008.)



1623

(a) An insurance broker is a person who, for compensation and on behalf of another person, transacts insurance other than life, disability, or health insurance with, but not on behalf of, an admitted insurer. It shall be presumed that the person is acting as an insurance broker if the person is licensed to act as an insurance broker, maintains the bond required by this chapter, and discloses, in a written agreement signed by the consumer, all of the following:

(1) That the person is transacting insurance on behalf of the consumer.

(2) A description of the basic services the person will perform as a broker.

(3) The amount of all broker fees being charged by the person.

(4) If applicable, the fact that the person may be entitled to receive compensation from the insurer, directly or indirectly, for the consumer’s purchase of insurance as a consequence of the transaction.

(b) If a transaction involves both a retail broker and a wholesale intermediary broker, the wholesale intermediary broker shall be deemed to have satisfied its disclosure obligations under this section if it provides written disclosure to the retail broker of the criteria set forth in paragraphs (2), (3), and (4) of subdivision (a).

(c) The presumption of broker status is rebutted as to any transaction in the admitted market in which any of the following is present:

(1) The licensee is appointed, pursuant to Section 1704, as an agent of the insurer for the particular class or type of insurance being transacted.

(2) The licensee has a written agreement with an insurer containing express terms that authorize the licensee to obligate the insurer without first obtaining notification from the insurer that the insurer has accepted, conditionally or unconditionally, the submitted risk.

(3) The licensee is authorized, pursuant to a written agreement with an insurer, to appoint other licensees as agents of the insurer, pursuant to Section 1704.

(4) The licensee is authorized, pursuant to a written agreement with an insurer, to pay claims on behalf of the insurer.

(d) In all other cases, the presumption of broker status is rebutted based on the totality of the circumstances indicating that the broker-agent is acting on behalf of the insurer.

(e) For purposes of this section, “totality of the circumstances” means evidence indicating whether a broker-agent was acting on behalf of the insurer or was acting on behalf of a third person. In determining the totality of circumstances, all relevant facts and circumstances shall be reviewed and the review is not limited to any particular fact or factors and this section does not require that any particular circumstance receive greater or lesser weight.

(Amended by Stats. 2010, Ch. 400, Sec. 7. Effective January 1, 2011.)



1624

“Insurance solicitor” means a natural person employed to aid a property and casualty broker-agent acting as an insurance agent or insurance broker in transacting insurance other than life, disability, or health.

(Amended by Stats. 2013, Ch. 321, Sec. 13. Effective January 1, 2014.)






ARTICLE 2 - Comprehensive Definitions

1625

(a) A property licensee or a casualty licensee is a person authorized to act as an insurance agent, broker, or solicitor, and a property broker-agent license or a casualty broker-agent license is a license so to act.

(b) Licenses to act as a property broker-agent under this chapter shall entitle the licensee to transact insurance coverage on the direct or consequential loss or damage to property of every kind.

(c) Licenses to act as a casualty broker-agent shall entitle the licensee to transact insurance coverage against legal liability, including that for death, injury, disability, or damage to real or personal property.

(Amended by Stats. 2011, Ch. 411, Sec. 8. Effective January 1, 2012.)



1625.5

(a) A personal lines licensee is a person authorized to transact automobile insurance, as defined in Section 660, including insurance for recreational vehicles used for noncommercial purposes, personal watercraft insurance, residential property insurance, as defined in Section 10087, including earthquake and flood insurance, inland marine insurance covering personal property, and umbrella or excess liability insurance providing coverage when written over one or more underlying automobile or residential property insurance policies, and a personal lines broker-agent license is a license to so act.

(b) A license under this section shall be applied for and renewed, following successful completion of a qualifying examination on this code, ethics, and products sold under the license, in the same manner as is provided in this chapter for a license to act as a property broker-agent or a casualty broker-agent, except as provided in subdivision (c) or where provided otherwise.

(c) A person licensed as a personal lines agent who makes an application to the commissioner to become a property broker-agent or a casualty broker-agent pursuant to Section 1625 shall do all of the following:

(1) Submit an application on a form provided by the commissioner.

(2) Complete prelicensing education as specified in Section 1749.

(3) Take and pass a qualifying examination pursuant to Section 1676.

(d) Notwithstanding any other provision of law, for a personal lines license:

(1) “License term” for a personal lines license means all of that two-year period beginning as described in either subdivision (a) or (b) of Section 1629, as applicable, and ending the second succeeding year on the last calendar day of the month in which the initial license was issued.

(2) “License year” for a personal lines license shall be determined for each entity as follows:

(A) Upon initial licensing, the license year starts on the date the license is issued.

(B) Subsequently, each license year starts the first day of the month following the month in which the initial license was issued.

(C) A license year ends the following calendar year on the last calendar day of the month in which the initial license was issued.

(Amended by Stats. 2011, Ch. 411, Sec. 9. Effective January 1, 2012.)



1625.55

(a) A limited lines automobile insurance agent is a person authorized to transact automobile insurance, as defined in Section 660. A limited lines automobile insurance agent license is a license to so act.

(b) A license under this section shall be applied for and renewed, following successful completion of a qualifying examination on this code, ethics, and products sold under the license, in the same manner as provided in this chapter for a license to act as a property broker-agent or a casualty broker-agent.

(c) The commissioner shall require in advance a fee for filing any applications, renewals thereof, or changes in outstanding licenses, or for the filing of other required documents at an amount designated in this chapter for a personal lines licensee, and for filing any notice of appointment or notice of termination at an amount specified in Section 1751.3.

(d) A person licensed as a limited lines automobile insurance agent who makes an application to the commissioner to become a property broker-agent or a casualty broker-agent pursuant to Section 1625 or a personal lines agent pursuant to Section 1625.5 shall do all of the following:

(1) Submit an application on a form provided by the commissioner.

(2) Complete prelicensing education as specified in Section 1749.

(3) Take and pass a qualifying examination pursuant to Section 1676.

(Amended by Stats. 2011, Ch. 411, Sec. 10. Effective January 1, 2012.)



1625.56

“License year” for a limited lines automobile insurance agent shall be determined as follows:

(a) Upon initial licensing, the license year starts on the date the license is issued.

(b) Subsequently, each license year starts the first day of the month following the month in which the initial license was issued.

(c) A license year ends the following calendar year on the last calendar day of the month in which the initial license was issued.

(Added by Stats. 2007, Ch. 271, Sec. 2. Effective January 1, 2008.)



1625.57

“License term” for a limited lines automobile insurance agent means all of that two-year period beginning as described in subdivision (a) or (b) of Section 1625.56, as applicable, and ending the second succeeding year on the last calendar day of the month in which the initial license was issued.

(Added by Stats. 2007, Ch. 271, Sec. 3. Effective January 1, 2008.)



1626

(a) A life licensee is a person authorized to act as a life agent. Licenses to act as a life agent under this chapter shall be of the following types:

(1) Life-only, which license shall entitle the licensee to transact insurance coverage on human lives, including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income.

(2) Accident and health, which license shall entitle the licensee to transact insurance coverage for sickness, bodily injury, or accidental death and may include benefits for disability income.

(b) An accident and health agent licensee also is authorized to transact 24-hour care coverage, as defined in Section 1749.02, pursuant to subdivision (d) of Section 1749 or subdivision (d) of Section 1749.33.

(Amended by Stats. 2008, Ch. 179, Sec. 167. Effective January 1, 2009.)



1627

A license is a permit to act in the capacity specified therein. A person licensed is the holder of the license. In case of a license to act as a life agent, property broker-agent, or casualty broker-agent issued to an organization, the organization is the holder thereof, but the natural person or persons named thereon are thereby permitted to exercise the agency or brokerage powers of the organization in accordance with and subject to the provisions of this chapter and other applicable law. As used in this chapter, the term “license” includes a certificate of convenience and a permanent license, and the term “persons who are licensed” includes the holders of any such certificate or the license, but these definitions and the use of those terms in this chapter shall not confer upon a certificate of convenience or any holder thereof any property right in or to the certificate, the certificate being and remaining only a temporary permit, issued as a matter of convenience, allowing the transaction of insurance without a permanent license, but within the limits, and subject to the conditions of the certificate of convenience issued and the laws applicable thereto.

(Amended by Stats. 2011, Ch. 411, Sec. 11. Effective January 1, 2012.)



1628

As used in this chapter, an “organization” means any legal entity other than a natural person. Where reference is made to a natural person named on an organization license, the reference shall be to a person who is named to exercise the power and perform the duties under an organization license. The natural person named on the organizational license shall meet the qualifications required for the type of license sought by the organization.

(Amended by Stats. 2002, Ch. 203, Sec. 3. Effective January 1, 2003.)



1629

“License year” as used in this chapter shall be determined for each entity as follows:

(a) Upon initial licensing, the license year starts on the date the license is issued.

(b) Subsequently, each license year starts the first day of the month following the month in which the initial license was issued.

(c) A license year ends the following calendar year on the last calendar day of the month in which the initial license was issued.

(Repealed and added by Stats. 1985, Ch. 770, Sec. 8.5.)



1630

“License term” as used in this chapter means all of that two-year period beginning as described in subdivision (a) or (b) of Section 1629, as applicable, and ending the second succeeding year on the last calendar day of the month in which the initial license was issued.

(Repealed and added by Stats. 1985, Ch. 770, Sec. 8.7.)






ARTICLE 3 - Licensing

1631

Unless exempt by the provisions of this article, a person shall not solicit, negotiate, or effect contracts of insurance, or act in any of the capacities defined in Article 1 (commencing with Section 1621) unless the person holds a valid license from the commissioner authorizing the person to act in that capacity. The issuance of a certificate of authority to an insurer does not exempt an insurer from complying with this article.

(Amended by Stats. 2000, Ch. 321, Sec. 3. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1631.5

Nothing in this article shall be deemed to affect the current operations of the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2) or the Access for Infants and Mothers Program (Part 6.3 (commencing with Section 12695) of Division 2).

(Added by Stats. 2000, Ch. 321, Sec. 3.5. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1632

Unless prohibited in this article, a person otherwise eligible for a license may be authorized to act in one or more of the capacities specified in this chapter.

(Amended by Stats. 1990, Ch. 1420, Sec. 8. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1633

Any person who transacts insurance without a valid license so to act is guilty of a misdemeanor punishable by a fine not exceeding fifty thousand dollars ($50,000) or by imprisonment in a county jail for a period not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2004, Ch. 279, Sec. 1. Effective January 1, 2005.)



1633.5

It is hereby declared to be the intent of the Legislature in enacting this chapter that the regulations prescribed herein be the exclusive regulations relating to the conduct of insurance business by persons licensed to act in any of the capacities defined hereunder, any local regulations or ordinances notwithstanding.

(Added by Stats. 1959, Ch. 749.)



1634

No license is required under this chapter for a person to act in any of the following capacities:

(a) As a full-time salaried employee of a title insurer, controlled escrow company or an underwritten title company.

(b) As a salaried solicitor or agent of a mortgage insurer or mortgage guaranty insurer provided no part of the compensation of the person is on a commission basis.

(c) As the attorney in fact of a reciprocal or interinsurance exchange.

(d) As a life and disability insurance analyst.

(e) As a surplus line broker or special lines surplus line broker.

(f) As a bail agent, bail solicitor or bail permittee.

(g) As an employee, not paid on a commission basis, of a home protection company, including, but not limited to, soliciting, negotiating, or effecting home protection contracts by the employee.

(h) As an employee of a creditor who secures and forwards information for the purpose of obtaining group credit life, credit disability, or involuntary unemployment insurance, or for enrolling individuals in a group credit life, credit disability, or involuntary unemployment insurance plan or issuing certificates of insurance thereunder where no commission is paid to the employee for those services.

(Amended by Stats. 2003, Ch. 439, Sec. 4. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)



1635

No license is required under the provisions of this chapter for a person to act in the following capacities or to engage in the following activities, providing no commission is paid or allowed, directly or indirectly, by the insurer, creditor, retailer, or other person for acting in those capacities or engaging in those activities:

(a) The business of examining, certifying, or abstracting titles to real property.

(b) The solicitation for membership in a fraternal benefit society and other activities to the extent and as described in Sections 11013 and 11102 of this code.

(c) As a salaried representative of a reciprocal or interinsurance exchange or of its attorney-in-fact.

(d) Employment that does not include the solicitation, negotiation, or effecting of contracts of insurance and the signing of policies or other evidences of insurance.

(e) As an officer of an insurer or a salaried traveling employee of the type commonly known as a special agent or as an agency supervisor, while performing duties and exercising functions that are commonly performed by a special agent or agency supervisor, if the person engaging in the activity does not do either of the following:

(1) Effect insurance.

(2) Solicit or negotiate insurance except as a part of and in connection with the business of a property broker-agent, casualty broker-agent, or life agent licensed under this chapter.

(f) As an officer or salaried representative of a life insurer if his or her activities are limited to direct technical advice and assistance to a properly licensed person and his or her activities do not include effecting, soliciting, or negotiating insurance except as a part of and in connection with the business of a property broker-agent, casualty broker-agent, or life agent licensed under this chapter.

(g) Employment by an insurer at its home or branch office that does not include the solicitation, negotiation, or effecting of contracts of insurance, and that may as part thereof include the signing of policies or other evidences of insurance.

(h) The completion or delivery of a declaration or certificate of coverage under a running inland marine insurance contract evidencing coverage thereunder and including only those negotiations as are necessary to the completion or delivery if the person performing those acts or his or her employer has an insurable interest in the risk covered by the certificate or declaration.

(i) As an employee of a licensed property broker-agent or casualty broker-agent, whose employment is one or more of the following:

(1) That of a regularly salaried administrative or clerical employee whose activities do not include the solicitation, negotiation, or effecting of contracts of insurance from the insuring public.

(2) That of a salesperson who devotes substantially all of his or her activities to selling merchandise and whose solicitation of insurance is limited only to the quoting of a premium for insurance to be included in the purchase price covering the interest retained in the merchandise by the seller.

(j) The solicitation, negotiation, or effectuation of home protection contracts by a person licensed pursuant to Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code in connection with his or her licensed function authorized by Section 10131 or 10131.6 of the Business and Professions Code. The receipt of a payment permitted by Section 12760 shall not disqualify the recipient from the licensing exemption provided by this chapter.

(k) Employees of an insurer whose duties are the inspection, processing, adjusting, investigation, settling of claims, conducting safety inspections, or accepting or rejecting business from licensed insurance agents or brokers.

(l) Officers, directors, or employees of an insurer or producer whose executive, administrative, managerial, or clerical activities are only indirectly related to solicitation, negotiation, or effecting the sale of insurance, provided those persons do not have direct contact with consumers in a sales or service capacity except as otherwise provided by this section.

(m) Employees whose activities are limited to making clerical changes in existing policies or providing indirect marketing and servicing support for the purpose of determining general interest in insurance products.

(Amended by Stats. 2011, Ch. 411, Sec. 12. Effective January 1, 2012.)



1637

An organization may hold any license or licenses necessary to act in the following capacities under this chapter and no others:

(a) A license to act as a life-only agent.

(b) A license to act as an accident and health agent.

(c) A license to act as a property broker-agent.

(d) A license to act as a casualty broker-agent.

(e) A license to act as a cargo shipper’s agent.

(f) A license to act as a personal lines licensee.

(g) A license to act as a credit insurance agent.

(h) A license to act as a rental car agent.

(i) A nonresident license to act as a limited lines licensee pursuant to subdivision (i) of Section 1639.

(j) A license to act as a self-service storage agent.

(k) A license to act as a limited lines automobile insurance agent.

(Amended by Stats. 2010, Ch. 400, Sec. 9. Effective January 1, 2011.)



1638

(a) A nonresident license is a license issued to a person not a resident of this state.

A person is a resident of this state if either of the following applies:

(1) He or she occupies a dwelling in this state and intends this state to be his or her domicile.

(2) He or she maintains his or her principal place of business in this state.

(b) A person licensed under this chapter may designate only one state as his or her resident state.

(Amended by Stats. 2008, Ch. 300, Sec. 2. Effective January 1, 2009.)



1638.5

Unless denied licensure pursuant to Article 6 (commencing with Section 1666), a nonresident person shall receive a production agency license if he or she meets the following requirements:

(a) The person is currently licensed and in good standing in the state, territory of the United States, or province of Canada in which he or she is licensed as a resident producer.

(b) The person has submitted the proper request for licensure and has paid the fees required by Section 1750.5.

(c) The person has submitted or transmitted to the Insurance Commissioner the application for licensure that the person submitted to the state, territory of the United States, or province of Canada in which he or she is licensed as a resident, or submitted or transmitted to the commissioner, a completed National Association of Insurance Commissioners (NAIC) Uniform Nonresident Application.

(d) The state, territory of the United States, or province of Canada in which the person holds a resident producer license awards nonresident producer licenses to residents of this state on the same basis.

(Added by Stats. 2002, Ch. 203, Sec. 5. Effective January 1, 2003.)



1639

The following types of licenses under this chapter may be issued to nonresidents:

(a) A property broker-agent or a casualty broker-agent if the nonresident is duly licensed to transact those lines of insurance described in Section 1625, under the laws of the state, territory of the United States, or province of Canada where the resident license is maintained.

(b) A personal lines broker-agent if the nonresident is duly licensed to transact those lines of insurance described in Section 1625.5, under the laws of the state, territory of the United States, or province of Canada where the resident license is maintained.

(c) A life-only agent or an accident and health agent if the nonresident possesses a resident license in another state, territory of the United States, or province of Canada to transact life insurance or disability insurance.

(d) A nonresident may be granted authority to transact variable contracts if he or she has been granted that authority by the state where the resident license is maintained. To qualify for this authority, the nonresident is required to also be licensed as a life-only agent in the state where the resident license is maintained.

(e) A surplus line broker and a special lines surplus broker if the nonresident holds that type of license in the state or territory of the United States where the resident license is maintained.

(f) A credit insurance agent if the nonresident holds that type of license in the state, territory of the United States, or province of Canada where the resident license is maintained.

(g) A rental car agent if the nonresident holds that type of license in the state, territory of the United States, or province of Canada where the resident license is maintained.

(h) A cargo shipper’s agent if the nonresident holds that type of license in the state, territory of the United States, or province of Canada where the resident license is maintained.

(i) A limited lines license if the nonresident holds that type of license in the state, territory of the United States, or province of Canada where the resident license is maintained. As used in this section, “limited lines license” means any authority granted by the resident state that restricts the authority of the license to less than the total authority granted by any of the types of licenses identified in this section.

(j) A self-service storage agent if the nonresident holds that type of license in the state, territory of the United States, or province of Canada where the resident license is maintained.

(Amended by Stats. 2012, Ch. 786, Sec. 18. Effective January 1, 2013.)



1639.1

(a) The class or classes of insurance which a nonresident person is licensed to transact under his or her resident license shall be determined according to the definitions of classes of insurance in Sections 101 to 120, inclusive. A certificate from the insurance regulatory authority of the nonresident’s home state may be accepted as evidence of the applicant’s license status and the capacity or capacities in which he or she is licensed. The Insurance Commissioner may also verify the producer’s licensing status through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

(b) A nonresident producer who moves from one state to another state or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within 30 days of the change of legal residence. No fee or license application is required.

(c) The license authority granted to the nonresident shall not exceed the class or classes of insurance granted by the license issued under the laws of the state, territory of the United States, or province of Canada where the resident license is maintained.

(Added by Stats. 2002, Ch. 203, Sec. 7. Effective January 1, 2003.)



1640

A person authorized to act as an insurance solicitor is not eligible at the same time to act as an insurance agent or broker, and a person authorized to act as either an insurance agent or broker is not eligible at the same time to act as an insurance solicitor.

(Amended by Stats. 1990, Ch. 1420, Sec. 12. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1642

An insurer or reciprocal or interinsurance exchange is not eligible for any license under this chapter; but a corporation rendering sales services in connection with a separate account may be licensed irrespective of the extent of ownership of the corporation by an insurer. Nothing herein shall be interpreted to prohibit an insurer or reciprocal or interinsurance exchange from licensing its employees who solicit, negotiate, or effect contracts of insurance pursuant to this article.

(Amended by Stats. 2000, Ch. 321, Sec. 4.7. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1644

A person under 18 years of age is not eligible to apply for a license pursuant to this chapter, Chapter 5A (commencing with Section 1759), Chapter 6 (commencing with Section 1760), and Chapter 7 (commencing with Section 1800) of Part 2 of Division 1, and Chapter 1 (commencing with Section 14000) and Chapter 2 (commencing with Section 15000) of Division 5.

(Amended by Stats. 2009, Ch. 254, Sec. 1. Effective January 1, 2010.)



1646

An organization is not eligible for a license under this chapter if its articles of incorporation or association or agreement of copartnership forbid it to act in the capacity for which a license is sought.

(Repealed and added by Stats. 1959, Ch. 4.)



1647.5

(a) Each limited liability company, at the time of licensing pursuant to this chapter and, with respect to surplus line brokers, Chapter 6 (commencing with Section 1760), and at all times during which the company holds an active license, is required to provide security for claims against it as follows:

(1) For claims based upon acts, errors, or omissions arising out of the practice of insurance agency, brokerage, or surplus line brokerage, a licensed limited liability company providing insurance agency, brokerage, or surplus line brokerage services shall comply with the requirements of subparagraph (A) or (B), or pursuant to subdivision (b), some combination of those requirements.

(A) (i) Maintain a policy or policies of insurance against liability imposed on or against it by law for damages arising out of claims in an amount for each claim of at least one hundred thousand dollars ($100,000) multiplied by the number of licensees rendering professional services on behalf of the company, with a minimum required amount of five hundred thousand dollars ($500,000); however, the maximum amount of insurance is not required to exceed five million dollars ($5,000,000) for claims initially asserted in any one calendar year, less amounts paid in defending, settling, or discharging those claims. In addition, the policy shall contain, at a minimum, a provision that the policy cannot be nonrenewed, canceled, or terminated, without providing written notice to the commissioner within 10 days.

(ii) An applicant who wishes to satisfy the requirements of this section wholly, or in part, by maintaining a policy or policies of insurance as set forth in clause (i) shall submit to the commissioner a certification of coverage pursuant to subdivision (d). If a license is automatically issued or renewed without providing this certification, the license may be inactivated by the commissioner upon discovery of the lack of compliance with this paragraph.

(iii) If the policy specified in clause (i) contains a deductible or self-insured retention and the policy provides that the insurer is ultimately responsible for payment of the total amount of the claim up to the policy limits, including the deductible or retention, the policyholder shall not be required to maintain security for payment of its deductible limit or self-insured retention liability under the terms set forth in subparagraph (B).

(iv) If the policy specified in clause (i) contains a deductible limit or self-insured retention and does not provide that the insurer is responsible for payment of the total amount of the claim up to the policy limits, the policyholder shall maintain security for payment of its deductible limit or self-insured retention under the terms set forth in subparagraph (B).

(B) Maintain in trust or bank escrow, cash, bank certificates of deposit, United States Treasury obligations, bank letters of credit, or bonds of insurance companies as security for payment of liabilities imposed by law for damages arising out of all claims in an amount of at least one hundred thousand dollars ($100,000) multiplied by the number of licensees rendering professional services on behalf of the company, with a minimum required amount of five hundred thousand dollars ($500,000); however, the maximum amount of security is not required to exceed five million dollars ($5,000,000) for claims initially asserted in any one calendar year, less amounts paid in defending, settling, or discharging those claims.

(b) For purposes of satisfying the security requirements of this section, a limited liability company may aggregate the security provided by it pursuant to subparagraphs (A) and (B) of paragraph (1) of subdivision (a).

(c) At the time of licensing pursuant to this article, limited liability companies shall file with the commissioner information, in the manner prescribed by the commissioner, and accompanied by all documentation requested by the commissioner, demonstrating compliance with the financial security requirements of this section. Limited liability companies shall also file an annual confirmation with the commissioner, at a time and in a manner, and with documentation, prescribed by the commissioner, demonstrating continuing compliance with the financial security requirements of this section.

(d) If the security requirements of this section are satisfied wholly, or in part, with an insurance policy, then a certification of coverage shall be submitted to the commissioner by the licensee or applicant, and signed by an authorized agent or employee of the insurer. The certification of coverage shall be in the following form:

(e) The commissioner may summarily deny or decline to act upon an application for the issuance or renewal of a license, or may summarily inactivate an existing license, for failure to comply with the requirements of this section.

(1) If the commissioner inactivates a license for failure to comply with the requirements of subparagraph (A) of paragraph (1) of subdivision (a), the effective date of the inactivation shall be the date on which the insurance policy or policies used to satisfy that requirement expire or are canceled, as indicated by the expiration date specified on the certification of coverage filed pursuant to subdivision (d) or by a notification received from the insurer of termination, cancellation, or nonrenewal of coverage.

(2) If the commissioner inactivates a license for failure to comply with the requirements of subparagraph (B) of paragraph (1) of subdivision (a), or with the requirements of subdivision (b), the effective date of the inactivation shall be the date set by the commissioner as the deadline for demonstrating compliance with those provisions.

(3) Within 10 working days of the date of inactivation under this section, the commissioner shall send by certified mail to the licensee’s address, as reflected in the commissioner’s records, a notice to the licensee of the inactivation of the license.

(4) A license that has been inactivated pursuant to this section shall be reactivated if, within 30 days of the date of inactivation, the licensee demonstrates, in the manner prescribed by the commissioner, satisfaction of the requirements of subparagraph (A) or (B) of paragraph (1) of subdivision (a), or the requirements of subdivision (b), and includes any fees, penalties, and any other required licensing documents necessary to reactivate the license, including new company appointment forms, bonds, and any new business entity endorsements as required. If a certification of coverage is provided to demonstrate compliance with these requirements, and the certification indicates that the insurance policy or policies have been in effect continuously from the date of the inactivation, the license shall be reactivated retroactive to and including the date of inactivation. If the certification of coverage shows an effective date for the insurance policy or policies later than the date of inactivation, the license shall be reactivated as of the effective date of the policy or policies.

(f) Any licensee who, acting alone or in concert with others, willfully or knowingly causes or allows to be filed with the commissioner for the purpose of demonstrating compliance with this section a certification of coverage described in subdivision (d), or any other document required by this section, that is false, fraudulent, or misleading, shall be subject to administrative penalty, including suspension or revocation of the licensee’s license, after notice and hearing as provided for in the Administrative Procedure Act. However, nothing in this section shall entitle a licensee to notice or hearing on the summary denial of an application or the summary inactivation of a license pursuant to subdivision (e).

(g) The commissioner may disclose on the department’s Internet Web site the names and license numbers of those licensees whose licenses have been inactivated or who have been penalized due to noncompliance with this section. The commissioner may also report that information to the National Association of Insurance Commissioners (NAIC).

(h) The commissioner may adopt regulations as necessary to implement this section.

(Amended by Stats. 2005, Ch. 312, Sec. 2. Effective January 1, 2006.)



1649.5

Notwithstanding Section 1642, an insurer may own or control, whether directly or indirectly, a separate entity licensed under this chapter as a property broker-agent, casualty broker-agent, or life agent as defined in Section 1621, 1622, or 1623, respectively. Insurance transacted by a property broker-agent or a casualty broker-agent with and on behalf of the owning or controlling insurer shall be in its capacity as an insurance agent.

(Amended by Stats. 2011, Ch. 411, Sec. 13. Effective January 1, 2012.)



1650

Every license issued under this chapter shall state thereon all the following:

(a) The name of the licensee.

(b) The capacity of the license.

(c) The conditions, if any, subject to which the license is issued.

(d) The effective date and expiration date of the license.

(e) If issued to an organization, by separate listing attached to it, the name of each natural person who is qualified to be named thereon pursuant to the provisions of Section 1628.

(Amended by Stats. 1990, Ch. 1420, Sec. 19. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1651

The commissioner shall at all times retain full property rights in any document evidencing any license issued pursuant to Chapters 5, 6, 7, and 8 of this part. He may require the surrender of said document for any proper reason.

(Repealed and added by Stats. 1959, Ch. 4.)






ARTICLE 4 - Applications

1652

(a) A license under this chapter, Chapter 5A (commencing with Section 1759), Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), and Chapter 8 (commencing with Section 1831), of Part 2 of Division 1, and Chapter 1 (commencing with Section 14000) and Chapter 2 (commencing with Section 15000) of Division 5 shall be applied for, and renewed by the filing with the commissioner of a written application therefor. The application shall be on a form prescribed by the commissioner, which form shall prescribe the disclosure of information that will aid the commissioner in determining whether the prerequisites for the license sought have been met. The applicant shall declare, under penalty of perjury, that the contents of the application are true and correct.

(b) The forms prescribed by the commissioner other than for renewal applications may require authenticated fingerprints of any of the following:

(1) Individual applicants.

(2) Specified partners or officers of organization applicants.

(3) The individuals who are to transact insurance for an organization applicant.

(c) The forms may require the fingerprints to be affixed to the application or to an attachment to be affixed to the application. The commissioner, in his or her discretion, may require the fingerprints on applications for any, some, or all of the licenses issued pursuant to this chapter or Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), or Chapter 8 (commencing with Section 1831), provided that as to any one such type of license the requirement is applied without discrimination to all applicants within specified classifications. The classifications may be made upon any or all of the following bases:

(1) Length of continuous residence in this state.

(2) Whether or not previously or currently licensed by the commissioner.

(3) Whether or not currently licensed by specified regulatory agencies of the State of California which require fingerprints on applications for licenses and routinely process the fingerprints for positive identification.

(4) Other reasonable criteria.

(d) The commissioner may decline to act on an incomplete or defective application until an amended application which completes the prescribed form is filed with him or her.

(Amended by Stats. 2009, Ch. 254, Sec. 2. Effective January 1, 2010.)



1655

No application for a license shall be deemed filed unless the document has been submitted by a means of electronic service approved by the commissioner, and the proper filing fee, including any required application fee for any qualifying examination required by this chapter, Chapter 5A (commencing with Section 1759), Chapter 6 (commencing with Section 1760), and Chapter 7 (commencing with Section 1800) of Part 2 of Division 1, or Chapter 1 (commencing with Section 14000) and Chapter 2 (commencing with Section 15000) of Division 5 for the license applied for has been paid. However, an applicant may, for good cause shown, request an exemption to the electronic filing requirement.

(Amended by Stats. 2009, Ch. 254, Sec. 3. Effective January 1, 2010.)



1656

Every applicant for an organizational license shall provide the names of all licensed persons who may exercise the power and perform the duties under the license. Applicants for a nonresident organizational license must name at least one person from a state other than California who may exercise the power and perform the duties under their license. Additional persons endorsed to that license may be residents of other states, including California.

(Amended by Stats. 2009, Ch. 254, Sec. 4. Effective January 1, 2010.)



1656.1

(a) Every application for a license filed by a corporation shall contain the names and addresses of all stockholders owning 10 percent or more of the corporation’s stock and of all officers and directors of the corporation.

(b) Every such licensed corporation shall file a written notice with the commissioner of all changes, except address changes, of its stockholders who own 10 percent or more of the corporation’s stock and of all officers and directors of the corporation.

(c) The commissioner may require the application or notice or both to also disclose additional information necessary to determine whether the applicant or licensee is in compliance with Section 1668.5.

(Amended by Stats. 1990, Ch. 385, Sec. 1.)



1656.2

(a) Every application for a license filed by a limited liability company shall contain the names and addresses of all members owning 10 percent or more of the membership interests of the limited liability company, and of all managers, officers, and directors, if any, of the limited liability company.

(b) Every licensed limited liability company shall file a written notice with the commissioner of all changes, except address changes, of its members owning 10 percent or more of the membership interests of the limited liability company and of all managers and officers and directors, if any, of the limited liability company.

(c) The commissioner may require the application or notice or both to also disclose additional information to determine whether the applicant or licensee is in compliance with Section 1668.5.

(Added by Stats. 1996, Ch. 883, Sec. 6. Effective January 1, 1997.)



1658

Each application filed by a natural person for a license shall contain the residence address, the principal business address, and the mailing address of the applicant. The application shall also contain the e-mail address to which the applicant wants the commissioner to direct all license-related correspondence. Each application for an organization license shall contain the principal business address and the mailing address of the applicant. The application shall also contain the e-mail address to which the applicant wants the commissioner to direct all license-related correspondence.

(Amended by Stats. 2009, Ch. 254, Sec. 5. Effective January 1, 2010.)



1661

Whenever an organization licensed as a life agent, property broker-agent, casualty broker-agent, personal lines broker-agent, or limited lines automobile insurance agent desires to change, remove, or add to the natural person or persons who are to transact insurance under authority of its license, it shall immediately file an application or notice on a form prescribed by the commissioner with the commissioner for an endorsement changing its license accordingly. The form shall be submitted by a means of electronic service approved by the commissioner. The commissioner shall require that the prelicensing education standards set forth in Section 1749 be met and that the qualifying examination provided by this code be taken by any natural person named by the organization to exercise its agency or brokerage powers who would be required to take and pass the qualifying examination. That natural person or persons and the organization are in all other respects subject to the provisions of this chapter and the insurance laws.

(Amended by Stats. 2011, Ch. 411, Sec. 14. Effective January 1, 2012.)






ARTICLE 5 - Bonds

1662

A property broker-agent and a casualty broker-agent shall, prior to acting in the capacity of an insurance broker, file and continuously maintain in force the bond required by this article. Any authority to act as broker shall automatically terminate immediately upon there being no bond in force.

(Amended by Stats. 2011, Ch. 411, Sec. 15. Effective January 1, 2012.)



1663

Such bond shall be duly executed by an admitted surety insurer, shall be continuous in form, and shall be in favor of the people of the State of California.

(Repealed and added by Stats. 1959, Ch. 4.)



1665

The bond of a property broker-agent and a casualty broker-agent shall be in the amount of ten thousand dollars ($10,000). Individuals and organizations licensed for both property and casualty are only required to obtain one ten-thousand-dollar ($10,000) bond to act as a broker. The bond shall be contingent on the accounting by the property broker-agent or the casualty broker-agent to any person requesting insurance, for moneys or premiums collected by the property broker-agent or the casualty broker-agent when acting as a broker for insurance other than life.

(Amended by Stats. 2011, Ch. 411, Sec. 16. Effective January 1, 2012.)






ARTICLE 6 - License Qualifications

1666

Upon the filing of an application for a license in accordance with Article 4 of this chapter, the commissioner may make such investigation and require the filing of such supplementary documents, affidavits and statements as may be necessary to obtain a full disclosure of such information as will aid him in determining whether the prerequisites for the license have been met. If the applicant makes a showing satisfactory to the commissioner that he meets all such prerequisites, the commissioner, if the applicant be eligible therefor, may issue a certificate of convenience, and upon the applicant meeting any applicable examination requirements may issue a permanent license.

(Repealed and added by Stats. 1959, Ch. 4.)



1666.5

(a) Notwithstanding any other provision of law, the commissioner shall at the time of issuance or renewal of any license under this chapter or Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), or Chapter 8 (commencing with Section 1831) require that any licensee provide its federal employer identification number if the licensee is a partnership or his or her social security number for all others.

(b) Any licensee failing to provide the federal identification number or social security number shall be reported by the commissioner to the Franchise Tax Board and, if failing to provide after notification pursuant to paragraph (1) of subdivision (b) of Section 19528 of the Revenue and Taxation Code, shall be subject to the penalty provided in paragraph (2) of subdivision (b) of Section 19528 of the Revenue and Taxation Code.

(c) The commissioner shall, upon request of the Franchise Tax Board, furnish to the board all of the following information with respect to every licensee:

(1) Licensee’s name.

(2) Address or addresses of record.

(3) Federal employer identification number if the entity is a partnership or owner’s name and social security number for all others.

(4) Type of license.

(5) Effective date of license or a renewal.

(6) Expiration date of license.

(7) Whether license is active or inactive, if known.

(8) Whether license is new or a renewal.

(d) For the purposes of this section:

(1) “Licensee” means any entity, other than a corporation, authorized by a license, certificate, registration, or other means to engage in the insurance business regulated by this code.

(2) “License” includes a certificate, registration, or any other authorization needed to engage in the insurance business regulated by this code.

(e) The reports required under this section shall be filed on magnetic media or in other machine-readable form, according to standards furnished by the Franchise Tax Board.

(f) The commissioner shall begin providing to the Franchise Tax Board the information required by this section as soon as economically feasible, but no later than July 1, 1987. The information shall be furnished at a time that the Franchise Tax Board may require.

(g) Notwithstanding Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, the information furnished pursuant to this section shall not be deemed to be a public record and shall not be open to the public for inspection.

(h) Any deputy, agent, clerk, officer, or employee of the commissioner, or any former officer or employee or other individual who in the course of his or her employment or duty has or has had access to the information required to be furnished under this section, shall not disclose or make known in any manner that information, except as provided in this section to the Franchise Tax Board.

(i) It is the intent of the Legislature in enacting this section to utilize the social security account number or federal employer identification number for the purpose of establishing the identification of persons affected by state tax laws and, to that end, the information furnished pursuant to this section shall be used exclusively for tax enforcement purposes.

(Amended by Stats. 1997, Ch. 605, Sec. 2. Effective January 1, 1998.)



1667

Except as provided in Section 1669, a license shall not be denied without an opportunity to the applicant to be heard in support of his application. When a hearing is held, the proceedings shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1959, Ch. 4.)



1668

The commissioner may deny an application for any license issued pursuant to this chapter if:

(a) The applicant is not properly qualified to perform the duties of a person holding the license applied for;

(b) The granting of the license will be against public interest;

(c) The applicant does not intend actively and in good faith to carry on as a business with the general public the transactions which would be permitted by the issuance of the license applied for;

(d) The applicant is not of good business reputation;

(e) The applicant is lacking in integrity;

(f) The applicant has been refused a professional, occupational or vocational license or had such a license suspended or revoked by any licensing authority for reasons that should preclude the granting of the license applied for;

(g) The applicant seeks the license for the purpose of avoiding or preventing the operation or enforcement of the insurance laws of this state;

(h) The applicant has knowingly or willfully made a misstatement in an application to the commissioner for a license, or in a document filed in support of such an application, or has made a false statement in testimony given under oath before the commissioner or any other person acting in his stead;

(i) The applicant has previously engaged in a fraudulent practice or act or has conducted any business in a dishonest manner;

(j) The applicant has shown incompetency or untrustworthiness in the conduct of any business, or has by commission of a wrongful act or practice in the course of any business exposed the public or those dealing with him to the danger of loss;

(k) The applicant has knowingly misrepresented the terms or effect of an insurance policy or contract;

(l) The applicant has failed to perform a duty expressly enjoined upon him by a provision of this code or has committed an act expressly forbidden by such a provision;

(m) The applicant has been convicted of:

(1) A felony;

(2) A misdemeanor denounced by this code or other laws regulating insurance; or

(3) A public offense having as one of its necessary elements a fraudulent act or an act of dishonesty in acceptance, custody or payment of money or property;

(n) The applicant has aided or abetted any person in an act or omission which would constitute grounds for the suspension, revocation or refusal of a license or certificate issued under this code to the person aided or abetted;

(o) The applicant has permitted any person in his employ to violate any provision of this code; or

(p) The applicant has violated any provision of law relating to conduct of business which could lawfully be done only under authority conferred by such license.

(q) The applicant has submitted to the commissioner a false or fraudulent certificate pursuant to subdivision (d) of Section 1749.5.

A judgment, plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section.

(Amended by Stats. 1990, Ch. 1420, Sec. 25.5. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1668.1

In addition to the grounds set forth in Section 1668, the following acts shall constitute cause to suspend or revoke any permanent license issued pursuant to this chapter:

(a) The licensee has induced a client, whether directly or indirectly, to cosign or make a loan, make an investment, make a gift, including a testamentary gift, or provide any future benefit through a right of survivorship to the licensee, or to any of the persons listed in subdivision (e).

(b) The licensee has induced a client, whether directly or indirectly, to make the licensee or any of the persons listed in subdivision (e) a beneficiary under the terms of any intervivos or testamentary trust or the owner or beneficiary of a life insurance policy or an annuity policy.

(c) The licensee has induced a client, whether directly or indirectly, to make the licensee, or a person who is registered as a domestic partner of the licensee, or is related to the licensee by birth, marriage, or adoption, a trustee under the terms of any intervivos or testamentary trust. However, if the licensee is also licensed as an attorney in any state, the licensee may be made a trustee under the terms of any intervivos or testamentary trust, provided that the licensee is not a seller of insurance to the trustor of the trust.

(d) The licensee, who has a power of attorney for a client has sold to the client or has used the power of attorney to purchase an insurance product on behalf of the client for which the licensee has received a commission.

(e) Subdivisions (a) and (b) shall also apply if the licensee induces the client to provide the benefits in those subdivisions to the following people:

(1) A person who is related to the licensee by birth, marriage, or adoption.

(2) A person who is a friend or business acquaintance of the licensee.

(3) A person who is registered as a domestic partner of the licensee.

(f) This section shall not apply to situations in which the client is:

(1) A person related to the licensee by birth, marriage, or adoption.

(2) A person who is registered as a domestic partner of the licensee.

(Added by Stats. 2003, Ch. 546, Sec. 4. Effective January 1, 2004.)



1668.5

(a) The commissioner may deny an application for any license issued pursuant to this chapter, and may suspend or revoke the permanent license of any organization licensed pursuant to this chapter as authorized by Section 1738, if the applicant or holder of the permanent license is an organization and a controlling person of the organization is any of the following:

(1) The controlling person has previously engaged in a fraudulent practice or act or has conducted any business in a dishonest manner.

(2) The controlling person has shown incompetency or untrustworthiness in the conduct of any business, or has by commission of a wrongful act or practice in the course of any business exposed the public or those dealing with him or her to the danger of loss.

(3) The controlling person has knowingly misrepresented the terms or effect of an insurance policy or contract.

(4) The controlling person has failed to perform a duty expressly enjoined upon him or her by a provision of this code or has committed an act expressly forbidden by a provision of this code.

(5) The controlling person has been convicted of any of the following:

(A) A felony.

(B) A misdemeanor denounced by this code or other laws regulating insurance.

(C) A public offense having as one of its necessary elements a fraudulent act or an act of dishonesty in acceptance, custody, or payment of money or property.

A judgment, plea, or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section.

(6) The controlling person has aided or abetted any person in an act or omission that would constitute grounds for the suspension, revocation, or refusal of a license or certificate issued under this code to the person aided or abetted.

(7) The controlling person has permitted any person in his or her employ to violate any provision of this code.

(8) The controlling person has violated any provision of law relating to conduct of business that could lawfully be done only under authority conferred by a license under this chapter.

(b) As used in this section, “controlling person” means a person who possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of the organization, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, including, but not limited to, power that is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, more than 10 percent of the voting securities of the organization. This presumption may be rebutted by a showing that control does not exist in fact. The commissioner may, after furnishing all persons in interest notice and opportunity to be heard, determine that control exists in fact, notwithstanding the absence of a presumption to that effect.

(Added by Stats. 1990, Ch. 385, Sec. 2.)



1669

The commissioner may, without hearing, deny an application if the applicant has:

(a) Committed a felony as shown by a plea of guilty or nolo contendere, or by a final judgment of conviction thereof;

(b) Committed a misdemeanor denounced by this code or by other laws regulating insurance as shown by a plea of guilty or nolo contendere, or by a final judgment of conviction thereof;

(c) Had a previous application for a professional, occupational, or vocational license denied for cause by any licensing authority, within five years of the date of the filing of the application to be acted upon, on grounds that should preclude the granting of a license by the commissioner under this chapter; or

(d) Had a previously issued professional, occupational, or vocational license suspended or revoked for cause by any licensing authority, within five years of the date of the filing of the application to be acted upon, on grounds that should preclude the granting of a license by the commissioner under this chapter.

In the event the commissioner issues an order based on a plea that does not at any time result in a judgment of conviction, the commissioner shall vacate the order upon petition by the applicant.

(Amended by Stats. 1999, Ch. 782, Sec. 2. Effective January 1, 2000.)



1670

If an applicant for any license under this chapter, within one year from the date of the receipt by the commissioner of the application, whether or not the filing is complete, or within one year from the date of the issuance to him or her of a certificate of convenience, if any, whichever is the later date, neither fully qualifies for and receives that license on a permanent basis, nor is denied its issue, the application is automatically denied without prejudice to the filing of a new application for the license unless in a proceeding under a statement of issues the commissioner for good cause determines the denial should be set aside or stayed.

(Amended by Stats. 2012, Ch. 786, Sec. 19. Effective January 1, 2013.)



1672

The commissioner may deny an application filed by an organization, unless both the organization and all natural persons named thereon meet the qualifications for the license for which such application is filed, but the qualifying examination shall be administered only to natural persons. In case the application is for more than one natural person to be named thereon and at least one, but not all, of such persons satisfy the examination requirement, the commissioner may issue such license omitting therefrom the names of the person or persons who fail to satisfy the examination requirement.

(Repealed and added by Stats. 1959, Ch. 4.)






ARTICLE 7 - License Qualification Examinations

1675

The following applicants who have theretofore been licensed under this code are exempt from the requirements of this article:

(a) An applicant for a license to act as a property broker-agent or a casualty broker-agent who has been licensed as a property broker-agent, casualty broker-agent, or surplus line broker during any part of the license year in which the application is filed or the immediately preceding license year.

(b) An applicant for a license to act as a life-only agent who has been licensed as a life-only agent during any part of the license year in which the application is filed or the immediately preceding license year.

(c) An applicant for a license to act as an accident and health agent who has been licensed as an accident and health agent during any part of the license year in which the application is filed or the immediately preceding license year.

(d) An applicant for a license to act as a travel insurance agent.

(e) An applicant specifically exempted from the particular qualifying examination requirement by other provisions of this code.

(f) (1) A nonresident licensee who applies for a property broker-agent, casualty broker-agent, personal lines broker-agent, or life agent resident license in this state, and who is currently licensed for the same lines of authority in the state of his or her current resident license, shall not be required to complete an examination. The application shall be received within 90 days of the cancellation of the applicant’s resident license and the producer database records, maintained by the National Association of Insurance Commissioners, shall indicate that the producer is licensed in good standing for the line of authority requested.

(2) Upon issuance of the California resident license, the examination waiver also applies to adding additional lines of authority to the California resident license provided that the individual was previously licensed in good standing for the requested additional lines of authority, and the application is received within 12 months of the cancellation of the applicant’s previous resident license in another state.

(Amended by Stats. 2013, Ch. 321, Sec. 14. Effective January 1, 2014.)



1676

(a) Except as set forth in Sections 1675 and 1679, the commissioner shall not issue a permanent license pursuant to this chapter to an applicant therefor unless the applicant has within the 12-month period next preceding the date of issue of the license taken and passed the qualifying examination for that license. This section shall not apply to a person licensed as a property broker-agent or as a casualty broker-agent who applies for a license as a personal lines broker-agent.

(b) An application for both the life-only and accident and health license types shall meet the requirement in subdivision (a) by passing one examination covering subjects pertaining to both license types. These applicants shall pay the fee for a life agent, as specified in paragraph (4) of subdivision (a) of Section 1751.

(c) An applicant for a life-only license pursuant to Section 1626 or a life-only license limited to the payment of funeral and burial expenses who is limited by the terms of a written agreement with an insurer that has filed on that life-only agent’s behalf a notice of appointment with the commissioner to transact only specific life insurance policies or annuities having an initial face amount of twenty thousand dollars ($20,000) or less that are designated by the purchaser for the payment of funeral and burial expenses, shall not be required to take the full life agent examination to obtain a license. The applicant shall be required to take an examination developed to test their knowledge of topics relevant to the type of policies that they are restricted to sell.

(Amended by Stats. 2014, Ch. 108, Sec. 1. Effective January 1, 2015.)



1677

Every qualifying examination for a license under this chapter shall be in writing and shall be of sufficient scope to satisfy the commissioner that the applicant has sufficient knowledge of and is reasonably familiar with the insurance laws of this State and with the provisions, terms and conditions of the insurance which may be transacted pursuant to the license sought, and has a general and fair understanding of the obligations and duties of the holder of such license.

(Repealed and added by Stats. 1959, Ch. 4.)



1678

The commissioner shall, at least once each month, give in each of the cities in which he has an office qualifying examinations under this chapter. He may give such examinations at more frequent intervals or in other places throughout the State.

(Repealed and added by Stats. 1959, Ch. 4.)



1679

(a) A nonresident applicant for a license shall be subject to the same qualifying examination as is required of a resident applicant. The examination may be administered to an eligible nonresident applicant through the insurance authority of the state, territory of the United States, or province of Canada of his or her residence; provided, however, that the commissioner may, in his or her discretion, enter into a reciprocal arrangement with the officer having supervision of the insurance business in any other state, territory of the United States, or province of Canada whose qualification standards for the applicant to be examined are substantially the same as or in excess of those of this state, to accept, in lieu of the examination of an applicant residing therein, a certificate of the officer to the effect that the applicant is licensed in that state, territory of the United States, or province of Canada in a capacity similar to that for which a license is sought in this state and has complied with its qualification standards in respect to all of the following:

(1) Experience or training.

(2) Reasonable familiarity with the broad principles of insurance licensing and regulatory laws and with the provisions, terms, and conditions of the insurance which the applicant proposes to transact.

(3) A fair and general understanding of the obligations and duties of a holder of the license sought.

(b) The provisions of this section shall not apply to a nonresident applicant who maintains a license in a jurisdiction that grants reciprocity to California residents in accordance with Section 1638.5.

(c) A nonresident applicant for an organizational license shall name at least one person from a state other than California who may exercise the power and perform the duties under their license. Additional persons endorsed to that license may be residents of other states, including California.

(Amended by Stats. 2011, Ch. 411, Sec. 19. Effective January 1, 2012.)



1681

If an applicant fails the qualifying examination, he may, subject to the provisions of this article and such rules and regulations as may be promulgated hereunder, retake such qualifying examination within the period prescribed in Section 1670 during which he must qualify for the license sought.

(Amended by Stats. 1981, Ch. 348, Sec. 3.)



1681.5

(a) No person shall cheat on, subvert, or attempt to subvert, any licensing examination given by the department, including, but not limited to, engaging in, soliciting, or procuring any of the following:

(1) Any communication between one or more examinees and any other person, other than a proctor or examination official, while the examination is in progress.

(2) The taking of all or a part of the examination by a person other than the applicant.

(3) Possession or use at any time during the examination or while the examinee is on the examination premises of any device, material, or document that is not expressly authorized for use by examinees during the examination, including, but not limited to, notes, crib sheets, textbooks, and electronic devices.

(4) Failure to follow any examination instruction or rule related to examination security.

(5) The provision of false, fraudulent, or materially misleading information concerning education, experience, or other qualifications as part of, or in support of, any application for admission to any examination.

(b) Any person who willfully violates this section is guilty of a misdemeanor punishable by a fine not exceeding ten thousand dollars ($10,000) or by imprisonment in a county jail not exceeding one year.

(c) The commissioner shall bar any candidate caught willfully cheating under this section from taking any license examination and from holding an active license under any provision of this code for a period of five years.

(Added by Stats. 2005, Ch. 312, Sec. 3. Effective January 1, 2006.)



1682

The commissioner may, in accordance with the procedure set forth in Chapter 4 of Part I of Division 3 of Title 2 of the Government Code, promulgate rules setting reasonable time limits within which a person who has twice failed an examination or failed to fulfill examination requirements may not take further examinations.

(Added by Stats. 1959, Ch. 4.)



1683

An applicant shall schedule or reschedule his or her qualifying examination using an electronic service approved by the commissioner. If an applicant fails to appear at the time and place set for the examination, he or she shall be deemed to have failed the examination. If the applicant fails the qualifying examination, the commissioner shall give him or her written notice thereof.

(Amended by Stats. 2009, Ch. 254, Sec. 7. Effective January 1, 2010.)



1684

Except as otherwise provided in this article, whenever reference is made in this article to an applicant for a license, such reference includes each natural person who applies to be named on the license of an organization, and wherever reference is made to a person who has been licensed in a specified capacity, such reference shall also apply to a person named to act in such capacity under the license of an organization.

(Added by Stats. 1959, Ch. 4.)






ARTICLE 8 - Certificates of Convenience

1685

The commissioner may issue to an eligible person a certificate of convenience to act as any of the following:

(a) Any type of a licensee under this chapter or Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), or Part 5 (commencing with Section 121401) of Division 2 to administer the business of a licensed person who has died or who has been declared incompetent by the judgment of a court of competent jurisdiction. That certificate of convenience may be denominated an estate certificate of convenience.

(b) Any type of a licensee under this chapter or Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), or Part 5 (commencing with Section 121401) of Division 2 to conserve the business of a licensed natural person who enters the military service of the United States or to conserve the business of an organization under the conditions specified in Section 1697. That certificate of convenience may be denominated a military service certificate.

(Amended by Stats. 2012, Ch. 786, Sec. 20. Effective January 1, 2013.)



1686

To be eligible for an estate certificate of convenience, a person shall be one of the following:

(a) The executor or administrator of the estate of a deceased property broker-agent, casualty broker-agent, or life agent.

(b) If no executor or administrator has been appointed, the surviving spouse or heir otherwise entitled to conduct the business of the deceased property broker-agent, casualty broker-agent, or life agent.

(c) The conservator of the estate of a property broker-agent, casualty broker-agent, or life agent.

(Amended by Stats. 2011, Ch. 411, Sec. 21. Effective January 1, 2012.)



1687

Except as provided in Section 1637, to be eligible for a military service certificate of convenience, a person is required to be nominated therefor by the holder of a permanent license who, while the holder, entered the military service of the United States. “Military service” has the meanings ascribed to it by Section 101 of the Servicemembers Civil Relief Act of 2003 (Public Law 108-189).

(Amended by Stats. 2012, Ch. 786, Sec. 21. Effective January 1, 2013.)



1693

An estate certificate of convenience expires upon the happening of any of the following events, whichever occurs first:

(a) Upon the filing with the commissioner of a certified copy of an order appointing an executor or administrator, if the certificate of convenience has been issued to a person other than the person so appointed executor or administrator.

(b) Upon the filing with the commissioner of a certified copy of an order appointing a new conservator of the estate of a property broker-agent, casualty broker-agent, or life agent.

(c) Upon the disposal of the business of the property broker-agent, casualty broker-agent, or life agent who is deceased or for whom a conservator of the estate has been appointed.

(d) Upon the expiration of one year after the death of the deceased property broker-agent, casualty broker-agent, or life agent; provided, however, that if during the said year the holder of the certificate of convenience files an application for a license to act as a property broker-agent, casualty broker-agent, or life agent in his or her individual capacity, then the certificate of convenience may remain in force until the holder thereof has been given an opportunity to take the qualifying examination for the license.

(e) Upon the termination of the conservatorship of the estate of the property broker-agent, casualty broker-agent, or life agent.

(Amended by Stats. 2011, Ch. 411, Sec. 22. Effective January 1, 2012.)



1694

A military service certificate of convenience shall terminate upon the relicensing of the nominating licensee, but in no event shall it remain in force beyond the period set forth in Section 1722.

(Added by Stats. 1959, Ch. 4.)



1697

A military service certificate of convenience may be issued to an organization only under the following circumstances:

(a) Such organization is the holder of a permanent license, and

(b) The person entering the military service of the United States is the only natural person named on the license of such organization.

(Amended by Stats. 1969, Ch. 220.)



1698

The military service certificate of convenience referred to in Section 1697 expires at one of the following times, whichever occurs first:

(a) Upon the qualification of a natural person to be named on the permanent license of the organization; or

(b) Six months after the issuance of the certificate of convenience.

(Added by Stats. 1959, Ch. 4.)






ARTICLE 9 - Issuance of Licenses

1702

All licenses issued pursuant to this chapter shall be issued to the holder thereof.

(Amended by Stats. 1973, Ch. 543.)



1703

Every applicant for an original license under this chapter, Chapter 5A (commencing with Section 1759), Chapter 6 (commencing with Section 1760), or Chapter 7 (commencing with Section 1800) shall, as part of the application, endorse an authorization for disclosure to the commissioner of financial records of any fiduciary funds as defined in Section 1733, pursuant to Section 7473 of the Government Code. The authorization shall continue in force and effect for so long as the licensee continues to be licensed by the department.

(Amended by Stats. 2008, Ch. 300, Sec. 4. Effective January 1, 2009.)



1704

(a) Any person acting as a licensee under this chapter shall not act as an agent of an insurer unless the insurer has filed with the commissioner a notice of appointment, executed by the insurer, appointing the licensee as the insurer’s agent. Every property broker-agent, casualty broker-agent, personal lines broker-agent, or limited lines automobile insurance agent acting in the capacity of an insurance solicitor shall have filed on his or her behalf with the commissioner a notice executed by an insurance agent or insurance broker appointing and agreeing to employ the solicitor as an employee within this state. Additional notices of appointment may be filed by other insurers before the license is issued and thereafter as long as the license remains in force. The authority to transact insurance given to a licensee by an insurer, property broker-agent, casualty broker-agent, personal lines broker-agent, or limited lines automobile insurance agent, as the case may be, by appointment shall be effective as of the date the notice of appointment is signed. That authority to transact shall apply to transactions occurring after that date and for the purpose of determining the insurer’s, property broker-agent’s, casualty broker-agent’s, personal lines broker-agent’s, or limited lines automobile insurance agent’s liability for acts of the appointed licensee. No notice of appointment of a life agent, property broker-agent, casualty broker-agent, personal lines broker-agent, limited lines automobile insurance agent, or travel insurance agent shall be filed under this subdivision unless the licensee being appointed has consented to that filing. Each appointment made under this subdivision shall by its terms continue in force until:

(1) The cancellation or expiration of the license applied for or held at the time the appointment was filed.

(2) The filing of a notice of termination by the insurer or employing property broker-agent or casualty broker-agent, or by the appointed life agent, property broker-agent, casualty broker-agent, travel insurance agent, or insurance solicitor.

(b) Upon the termination of all appointments, or all endorsements naming the licensee on the license of an organization licensee, and the cancellation of the bond required pursuant to Section 1662 if acting as a broker, the permanent license shall not be canceled, but shall become inactive. It may be renewed pursuant to Section 1718. It may be reactivated at any time prior to its expiration by the filing of a new appointment pursuant to this section, Section 1707, and Section 1751.3, or the filing of a new bond pursuant to Section 1662. An inactive license shall not permit its holder to transact any insurance for which a valid, active license is required.

(c) Upon the termination of all appointments of a person licensed under a certificate of convenience, that certificate shall be canceled and shall be returned by its lawful custodian to the commissioner.

(d) A property broker-agent or a casualty broker-agent appointing an insurance solicitor pursuant to this section, if a natural person, shall be the holder of a permanent license to act as such a broker-agent or the holder of a certificate of convenience so to act issued pursuant to either subdivision (a) or (b) of Section 1685. If the property broker-agent or the casualty broker-agent is an organization, it shall be the holder of a permanent license.

(e) The filing of an incomplete or deficient action notice with the department shall require the filing of an amended, complete action notice, together with the payment of the fee therefor specified in subdivision (l) of Section 1751.

(f) A notice of appointment appointing a solicitor may be filed by a second or subsequent property broker-agent or casualty broker-agent. The broker-agent seeking to appoint the solicitor shall enter into an agreement with all other property broker-agents and casualty broker-agents with whom the insurance solicitor has an existing appointment. The agreement shall govern how the broker-agents will determine on which property broker-agent’s or casualty broker-agent’s behalf the solicitor is working when dealing with individuals who are customers of none of the property broker-agents and casualty broker-agents with whom the solicitor has an appointment. If the agreement does not identify which broker-agent or broker-agents are liable for the act of the solicitor, all property broker-agents and casualty broker-agents with whom the solicitor is appointed at the time of the act shall be jointly and severally liable for that act.

(Amended by Stats. 2012, Ch. 786, Sec. 29. Effective January 1, 2013.)



1704.5

(a) Except as provided in subdivision (b), a licensed life agent may present a proposal for insurance to a prospective policyholder on behalf of a life insurer for which the life agent is not specifically appointed, and may also transmit an application for insurance to that insurer. If a policy of insurance is issued pursuant to that application, the insurer is considered to have authorized the agent to act on its behalf, and the insurer is responsible for all actions of the agent that relate to the application and policy as if the agent had been duly appointed for the insurer. Not more than 14 days after the life agent submits an application for insurance to the insurer for which the insurer issues a policy, the insurer shall forward to the commissioner a notice of appointment of the life agent as the insurer’s agent in accordance with the requirements of this article. Nothing in this section obliges an insurer to accept an application for underwriting from a life agent. Any payments made by the prospective policyholder prior to issuance of the policy shall be made only in the form of a draft, check, cashier’s check, traveler’s check, money order, or similar instrument made payable to the insurer to which the application is transmitted.

(b) A licensed life agent who is not specifically appointed for a particular life insurer may not (1) present a proposal to a prospective policyholder for insurance with that insurer or (2) transmit an application for insurance to that insurer if the insurer requires all its life agents to represent only that insurer or a group of affiliated insurers of which that insurer is a member or to submit risks to that insurer or group of affiliated insurers prior to submitting them to other insurers.

(Amended by Stats. 1990, Ch. 1420, Sec. 39. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1705

An insurer, or employing property broker-agent or casualty broker-agent, by filing a notice of appointment on behalf of an applicant for an original license pursuant to Section 1704, and who is not then licensed pursuant to this chapter or Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), shall be deemed by that act to have declared that:

(a) The applicant is of good reputation.

(b) The applicant is worthy of the license sought.

An insurer, property broker-agent, or casualty broker-agent, by filing a notice of appointment on behalf of an applicant for an original license to act as a life agent, property broker-agent, casualty broker-agent, or insurance solicitor, where the applicant for any reason will not be issued a certificate of convenience pending examination under Article 8 (commencing with Section 1685), shall be deemed to have declared that the applicant has had experience or instruction in classes of insurance, the transaction of which is authorized by the license sought, or will be given the necessary instruction within 30 days after the issuance of the license.

Should the applicant for a life agent, property broker-agent, or casualty broker-agent license be a copartnership, corporation, or association, the insurer filing the appointment shall be deemed to have made the declarations set forth in subdivisions (a) and (b) of this section as regards both the business organization and each natural person whose name appears in the application as one to exercise the agency powers of the license sought. The insurer shall be deemed to have made the declaration in the preceding paragraph only as regards the natural person or persons to be named on the organization’s license initially.

Whenever a copartnership, corporation, or association licensed as a life agent, property broker-agent, or casualty broker-agent files to add to any such license the name of a natural person to exercise the agency powers thereunder, the business organization shall be deemed to have made the appropriate declarations regarding the natural person, as set forth in this section, as are required of an insurer filing a notice of appointment on behalf of an applicant for an original license.

(Amended by Stats. 2011, Ch. 411, Sec. 24. Effective January 1, 2012.)



1707

Except as otherwise provided in Section 1704.5, each notice of appointment or notice of termination of appointment filed pursuant to this article shall be filed on forms prescribed by the commissioner within 15 days of appointment or termination.

(Amended by Stats. 2006, Ch. 740, Sec. 7. Effective January 1, 2007.)



1707.5

The commissioner in lieu of retaining in his or her files a copy of the notices of appointment or notices of termination described in Section 1707, if he or she has made entry of the facts pertaining to the appointments or terminations or the statements, including the cancellation, if any thereof, in some portion of his or her official records, may at any time thereafter destroy the documents. The commissioner’s certification as to the content of such an entry shall be competent evidence of the facts therein stated for any purpose in any court or administrative action or proceeding and shall be accepted in lieu of the actual documents.

(Amended by Stats. 1990, Ch. 1420, Sec. 42. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1707.51

(a) Notwithstanding any other provision of law, qualified applicants who applied in proper form and requested an examination date for a property, casualty, or life insurance license prior to December 1, 1991, shall be provided the opportunity to qualify for licensure under statutory licensure provisions in effect on December 31, 1991.

(b) The department may require the applicant to execute a sworn statement subject to a penalty of perjury and denial of license declaring that they meet the qualifications set forth in subdivision (a). The department shall provide public notice as to the availability of these tests and as to the procedure and requirements necessary to qualify for the test. The tests shall be administered within 90 days of enactment of this section.

(Amended by Stats. 2011, Ch. 411, Sec. 25. Effective January 1, 2012.)



1707.7

As part of the report required under Section 12922, the commissioner shall provide the following information for the previous calendar year ending December 31 for five years after the operative date of this section:

(a) The total number of applications filed for a fire and casualty broker-agent license, a property broker-agent license, a casualty broker-agent license, a personal lines broker-agent license, a limited lines auto-only agent license, a life-only agent license, and an accident and health agent license.

(b) The total number of licensees issued a fire and casualty license, a property broker-agent license, a casualty broker-agent license, a personal lines license, a limited lines automobile license, a life-only license, and an accident and health license.

(c) The total number of licensees with both a life-only agent license and an accident and health agent license.

(d) The total justified complaints against the licensees enumerated in subdivision (b) annually for five years.

(e) At the end of five years following the issuance of auto-only agent, life-only agent, and accident and health agent licenses, a cumulative summary of the data required by this section compared to the licenses issued for fire and casualty broker-agent, property broker-agent, casualty broker-agent, personal lines broker-agent, and life agent for the year immediately preceding the creation of this section.

(Amended by Stats. 2011, Ch. 411, Sec. 26. Effective January 1, 2012.)






ARTICLE 10 - Termination of Licenses

1708

A licensee may at any time surrender for cancellation any license under which he is permitted to act in any of the capacities specified in this chapter. If the license is in the possession of the licensee, surrender may be accomplished by the delivery of the document itself to the commissioner. If the license is in the possession of the insurer or the licensee’s employer, the licensee may nevertheless make such surrender by written notice thereof delivered to the commissioner.

(Repealed and added by Stats. 1959, Ch. 4.)



1710

All licenses issued to natural persons terminate upon the death of such person.

(Repealed and added by Stats. 1959, Ch. 4.)



1711

For the purposes of this chapter and except as provided in this article, an organization ceases to exist as an entity eligible to hold a license:

(a) Upon dissolution of a copartnership or upon any change in membership of a copartnership.

(b) Upon the termination of an association.

(c) Upon dissolution of a corporation.

Provided, however, should a change occur in the membership of a copartnership licensed under this chapter, the surviving or continuing copartnership may continue to transact insurance under the license issued to the predecessor copartnership until action is taken by the commissioner on the application herein prescribed if the following requirements are met:

(1) The surviving or continuing copartnership within 30 days files an application on a form prescribed by the commissioner for registration of the change in membership, and pays the lawful fee therefor and, if acting as an insurance broker, furnishes the bond required under Article 5 (commencing with Section 1662).

(2) At least one person who exercised the agency or brokership powers of the predecessor copartnership continues to exercise the agency or brokership powers of the surviving or continuing copartnership.

(3) That application for registration be signed by a general partner.

(Amended by Stats. 1990, Ch. 1420, Sec. 43. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1712

The termination of the existence of the license entity as provided in Section 1711, automatically terminates the right of that entity to transact insurance thereunder; except that a natural person, copartnership, association, or corporation licensed under this article, may continue to transact insurance under an existing license in either a different capacity or as a different organization or entity if a natural person is named to exercise the agency or brokerage powers of the license entity, and that natural person remains eligible to be so named, and if no substantial change in ownership and no change in control of the licensed insurance business has taken place; provided, that within 30 days following the change the person or the successor copartnership, association or corporation files a properly completed and executed application in the form prescribed by the commissioner for an appropriate license and pays the lawful fees therefor.

Nothing herein shall be construed to nullify any provision of Section 1718 except that any fee paid as required by subdivisions (a) or (b) of Section 1718 for a license not issued may be applied towards the fee for filing an application under this section.

(Amended by Stats. 1990, Ch. 1420, Sec. 44. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1712.5

(a) The license of an organization licensed as a property broker-agent, casualty broker-agent, or life agent shall become inoperative upon the removal or termination of the last natural person named thereon.

(b) Unless the license is reactivated by the correction of all deficiencies including, if necessary, the adding of a natural person to transact insurance under the authority of the organization’s license pursuant to Section 1661, the license shall not be renewed.

(Amended by Stats. 2011, Ch. 411, Sec. 27. Effective January 1, 2012.)






ARTICLE 11 - License Terms

1716

The provisions of this article shall not apply to any certificate of convenience other than a military service certificate of convenience issued to a natural person.

(Added by Stats. 1959, Ch. 4.)



1717

All licenses issued under this chapter shall be for the license term specified in Section 1630. Such licenses may be issued for all of such term, or, upon application made during any such term, for the balance thereof. Such license term shall commence as specified in Section 1630.

(Amended by Stats. 1981, Ch. 348, Sec. 5.)



1717.5

Notwithstanding any other provision of this article, the commissioner shall institute year-round licensing of production agency licensees commencing with those license renewals taking place in 1986.

(Amended by Stats. 1985, Ch. 770, Sec. 8.9.)



1718

(a) Not less than 60 days before a permanent license will expire, the commissioner may use an electronic delivery method, including e-mail or other similar electronic method of delivery, to deliver, or may mail, to the latest e-mail or mailing address appearing on his or her records, an application to the licensee to renew the license for the appropriate succeeding license term. It is the licensee’s responsibility to renew whether or not a renewal notice is received. The commissioner may accept a late renewal, provided the licensee’s failure to comply is due to clerical error or inadvertence on the part of the department.

(b) Application for renewal of a license may be filed on or before the expiration date. When filed under this subdivision, the fee for filing shall be as specified in Section 1750.

(c) The application for renewal of an expired license may be filed after the expiration date and until that same month and day of the next succeeding year. The fee for a renewal application under this subdivision shall be the fee specified in subdivision (b) and a delinquent fee in the amount specified for a one-year period in Section 1750 for the filing. Each licensee shall be subject to payment of delinquent fees under this section.

(Amended by Stats. 2009, Ch. 254, Sec. 8. Effective January 1, 2010.)



1719

The commissioner shall not issue any permanent license within 30 days prior to the expiration date on record for a previously licensed entity unless the person shall have also filed an application for renewal of the license for that license year or term directly following the expiration date to which the application for renewal relates and shall have paid the fee for filing specified in Section 1750. As to the filing of the renewal application, the provisions of Section 1718 shall not be applicable.

(Amended by Stats. 1985, Ch. 770, Sec. 9.1.)



1720

(a) A licensee who has applied to renew a license under this chapter shall be entitled to continue operating under the existing license for 60 days after its specified expiration date, or until notified by the department that the renewal application is deficient, whichever comes first, if the applicant has satisfied all license renewal requirements, including, but not limited to, the following:

(1) The submission of the applicable renewal application and fee on or before the expiration date of the license.

(2) The satisfaction of all required continuing education or training requirements.

(b) This section shall not apply to any license that is suspended or revoked.

(Amended by Stats. 2005, Ch. 312, Sec. 4. Effective January 1, 2006.)



1722

If a natural person while licensed pursuant to the provisions of this chapter or Chapters 6 (commencing with Section 1760), 7 (commencing with Section 1800), or 8 (commencing with Section 1831) of this part, or Part 5 (commencing with Section 12140) of Division 2 enters the military service of the United States and is in such service at a time prescribed for the filing of a renewal application, the filing of such application is waived, and the license held by such licensee at the time of his entry into military service shall remain in force during the period of such military service and until the end of the license year in which he is released from such service but not for less than six months after such release. During such period such person may secure a license of the type held by him on his entry into military service upon the filing of an application and paying the fee therefor without the necessity of taking any examination or paying any penalty.

(Amended by Stats. 1961, Ch. 373.)



1723

(a) At the time any original or renewal license application that is submitted to the commissioner shows a conviction of the applicant of a felony involving dishonesty or breach of trust, or of a violation of Section 1033 of Title 18 of the United States Code, the commissioner shall either commence a proceeding pursuant to Section 1668 or 1669, or Section 1738 in the case of a renewal application, or give written consent to the applicant or licensee pursuant to paragraph (2) of subsection (e) of Section 1033 of Title 18 of the United States Code.

(b) This section shall apply to all licenses and registrations issued by the commissioner pursuant to this code, whether included in this chapter or in any other chapter of this code, and without regard to whether another chapter incorporates the requirements of this section by reference.

(Added by Stats. 1999, Ch. 782, Sec. 3. Effective January 1, 2000.)






ARTICLE 12 - Conduct of Licensee

1724

An agent, broker, or solicitor who is not an active member of the State Bar of California may not share a commission or other compensation with an active member of the State Bar of California. For purposes of this section, “commission or other compensation” means pecuniary or nonpecuniary compensation of any kind relating to the sale or renewal of an insurance policy or certificate or an annuity, including, but not limited to, a bonus, gift, prize, award, or finder’s fee.

(Added by Stats. 2003, Ch. 547, Sec. 4. Effective January 1, 2004.)



1724.5

Every individual and organization licensee and every applicant for such a license shall file with the commissioner in writing the true name of the individual or organization and also all fictitious names under which he conducts or intends to conduct his business and after licensing shall file with the commissioner any change in or discontinuance of such names. The commissioner may in writing disapprove the use of any true or fictitious name (other than the bona fide natural name of an individual) by any licensee on any of the following grounds:

(a) Such name is an interference with or is too similar to a name already filed and in use by another licensee;

(b) The use of the name may mislead the public in any respect;

(c) The name states, infers or implies that the licensee is an insurer, motor club, hospital service plan or entitled to engage in insurance activities not permitted under licenses held or applied for;

(d) The name states or implies that the licensee is an underwriter. This subdivision shall not prevent a natural person who is a life licensee from describing himself as an “underwriter” or from using the designation “Chartered Life Underwriter” if entitled thereto nor shall it prevent a natural person who is a fire and casualty licensee from using the designation “Chartered Property and Casualty Underwriter” if entitled thereto nor a producers trade association each member of which is also separately licensed from having a name containing the word underwriter; or

(e) The licensee has already filed and not discontinued the use of more than two names including the true name. This subdivision shall not prevent a licensee who has lawfully purchased or succeeded to the business or businesses of other licensees from using for each such business not more than two additional names, true or fictitious, consisting of names used by his predecessors in the conduct of such businesses.

A licensee may not use a true or fictitious name after being notified by the commissioner in writing that such use is contrary to this section. If the commissioner determines that there are facts in mitigation in connection with the continued use of such name he may permit its use for a specified reasonable period of time if in connection therewith he imposes such conditions as will protect the public and achieve the purposes of this section. Any such permission and any such conditions shall be written.

The grounds specified in subdivisions (a), (c), and (d) shall not be applicable to the true name of any organization licensee which on October 1, 1961, holds under such name any type of license issued under this chapter (commencing with Section 1621) or Chapter 8 (commencing with Section 1831) of this part nor to any fictitious name in use on October 1, 1961, by any individual or organization holding any type of license issued under this chapter or Chapter 8 of this part on such date, provided such fictitious name is filed with the commissioner on or before January 2, 1962.

The ground specified in subdivisions (b) and (e) shall not be applicable to any licensee who, or which, on October 1, 1961, holds a license issued under this chapter or Chapter 8 of this part until on and after January 2, 1964.

(Added by Stats. 1961, Ch. 763.)



1725

Every license to act as a property broker-agent and every license to act as a casualty broker-agent shall be prominently displayed by the holder thereof in his or her office in a manner whereby anyone may readily inspect it and ascertain both its currency and the capacity in which its holder is licensed to act.

(Amended by Stats. 2011, Ch. 411, Sec. 28. Effective January 1, 2012.)



1725.5

(a) For purposes of Sections 32.5, 1625, 1626, 1724.5, 1758.1, 1765, 1800, 14020, 14021, and 15006, every licensee shall prominently affix, type, or cause to be printed on business cards, written price quotations for insurance products, and print advertisements distributed exclusively in this state for insurance products its license number in type the same size as any indicated telephone number, address, or fax number. If the licensee maintains more than one organization license, one of the organization license numbers is sufficient for compliance with this section.

(b) Effective January 1, 2005, for purposes of Sections 32.5, 1625, 1626, 1724.5, 1758.1, 1765, 1800, 14020, 14021, and 15006, every licensee shall prominently affix, type, or cause to be printed on business cards, written price quotations for insurance products, and print advertisements, distributed in this state for insurance products, the word “Insurance” in type size no smaller than the largest indicated telephone number.

(c) In the case of transactors, or agent and broker licensees, who are classified for licensing purposes as solicitors, working as exclusive employees of motor clubs, organizational licensee numbers shall be used.

(d) Any person in violation of this section shall be subject to a fine levied by the commissioner in the amount of two hundred dollars ($200) for the first offense, five hundred dollars ($500) for the second offense, and one thousand dollars ($1,000) for the third and subsequent offenses. The penalty shall not exceed one thousand dollars ($1,000) for any one offense. These fines shall be deposited into the Insurance Fund.

(e) A separate penalty shall not be imposed upon each piece of printed material that fails to conform to the requirements of this section.

(f) If the commissioner finds that the failure of a licensee to comply with the provisions of subdivision (a) or (b) is due to reasonable cause or circumstance beyond the licensee’s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, the licensee may be relieved of the penalty in subdivision (d).

(g) A licensee seeking to be relieved of the penalty in subdivision (d) shall file with the department a statement with supporting documents setting forth the facts upon which the licensee bases its claims for relief.

(h) This section does not apply to any person or entity that is not currently required to be licensed by the department or that is exempted from licensure.

(i) This section does not apply to general advertisements of motor clubs that merely list insurance products as one of several services offered by the motor club, and do not provide any details of the insurance products.

(j) This section does not apply to life insurance policy illustrations required by Chapter 5.5 (commencing with Section 10509.950) of Part 2 of Division 2 or to life insurance cost indexes required by Chapter 5.6 (commencing with Section 10509.970) of Part 2 of Division 2.

(k) This section shall become operative January 1, 1997.

(Amended by Stats. 2003, Ch. 547, Sec. 5. Effective January 1, 2004.)



1726

(a) A person who is licensed in this state as an insurance agent or broker, advertises insurance on the Internet, and transacts insurance in this state, shall identify all of the following information on the Internet, regardless of whether the insurance agent or broker maintains his or her Internet presence or if the presence is maintained on his or her behalf:

(1) His or her name as it appears on his or her insurance license, and any fictitious name approved by the commissioner.

(2) The state of his or her domicile and principal place of business.

(3) His or her license number.

(b) A person shall be deemed to be transacting insurance in this state when the person advertises on the Internet, regardless of whether the insurance agent or broker maintains his or her Internet presence or if it is maintained on his or her behalf, and does any of the following:

(1) Provides an insurance premium quote to a California resident.

(2) Accepts an application for coverage from a California resident.

(3) Communicates with a California resident regarding one or more terms of an agreement to provide insurance or an insurance policy.

(Added by Stats. 2000, Ch. 211, Sec. 2. Effective January 1, 2001.)



1727

(a) The commissioner shall, after notice and hearing, promulgate reasonable rules and regulations specifying the manner and type of records to be maintained by those licensees acting as insurance agents and brokers and the location where the records shall be kept. Those records shall be open to inspection or examination by the commissioner at all times, and the commissioner may at any time require the licensee to furnish any information maintained or required to be maintained in those records.

(b) Every licensee acting as an insurance agent and broker shall keep the records as required by the regulations promulgated pursuant to subdivision (a).

(c) Every licensee acting as an insurance agent and broker employing a licensee in the capacity of an insurance solicitor shall keep the records required by the regulations promulgated pursuant to subdivision (a) for any insurance transacted by the insurance solicitor in the capacity of employee of the employing licensee.

(Amended by Stats. 1999, Ch. 782, Sec. 4. Effective January 1, 2000.)



1728

Every resident insurance property broker-agent and every resident insurance casualty broker-agent shall maintain a principal office in this state for the transaction of business. The address of the office shall, pursuant to Section 1658, be specified on all applications for license and renewal applications.

(Amended by Stats. 2011, Ch. 411, Sec. 29. Effective January 1, 2012.)



1729

Every licensee and every applicant for a license shall immediately notify the commissioner using an electronic service approved by the commissioner of any change in his or her e-mail, residence, principal business, or mailing address as given to the commissioner pursuant to Sections 1658 and 1728.

(Amended by Stats. 2010, Ch. 400, Sec. 12. Effective January 1, 2011.)



1729.2

(a) An applicant or licensee shall notify the commissioner when any of the background information set forth in this section changes after the application has been submitted or the license has been issued. If the licensee is listed as an endorsee on any business entity license, the licensee shall also provide this notice to any officer, director, or partner listed on that business entity license.

(b) A business entity licensee, upon learning of a change in background information pertaining to any unlicensed person listed on its business entity license or application therefor, shall notify the commissioner of that change. The changes subject to this requirement include changes pertaining to any unlicensed officer, director, partner, member, or controlling person, or any other natural person named under the business entity license or in an application therefor.

(c) The following definitions apply for the purposes of this section:

(1) “License” includes all types of licenses issued by the commissioner pursuant to Chapter 5 (commencing with Section 1621), Chapter 5A (commencing with Section 1759), Chapter 6 (commencing with Section 1760), Chapter 6.5 (commencing with Section 1781.1), Chapter 7 (commencing with Section 1800), and Chapter 8 (commencing with Section 1831) of Part 2 of Division 1, Chapter 4 (commencing with Section 12280) of Part 5 of Division 2, and Chapter 1 (commencing with Section 14000) and Chapter 2 (commencing with Section 15000) of Division 5.

(2) “Background information” means any of the following: a misdemeanor or felony conviction; a filing of felony criminal charges in state or federal court; an administrative action regarding a professional or occupational license; any licensee’s discharge or attempt to discharge, in a personal or organizational bankruptcy proceeding, an obligation regarding any insurance premiums or fiduciary funds owed to any company, including a premium finance company, or managing general agent; and any admission, or judicial finding or determination, of fraud, misappropriation or conversion of funds, misrepresentation, or breach of fiduciary duty.

(3) “Applicant” and “licensee” include individual and organization applicants and licensees, and officers, directors, partners, members, and controlling persons (as defined in subdivision (b) of Section 1668.5) of an organization.

(d) Notification to the commissioner shall be in writing and shall be sent within 30 days of the date the applicant or licensee learns of the change in background information.

(e) The commissioner may adopt regulations necessary or desirable to implement this section.

(Added by Stats. 2004, Ch. 279, Sec. 2. Effective January 1, 2005.)



1729.5

A property broker-agent, casualty broker-agent, or life agent who has a service contract with a corporation licensed under this code or who is a stockholder or member of any incorporated association or corporation organized under the Corporations Code for the purpose of providing services to property broker-agents, casualty broker-agents, or life agents may use the name of that corporation or association on any stationery or advertisements and other written or printed matter used to identify the business of the property broker-agent, casualty broker-agent, or life agent provided that the name of the property broker-agent, casualty broker-agent, or life agent is clearly identified as bearing only that relationship to the corporation or association in one of the following ways:

“Representing ____;”

“A stockholder of ____;”

“Placing business through ____;”

“Using services of ____.”

The use of the corporation or association name in the manner provided in this section shall not constitute such use as would mislead the public within the meaning of Section 1724.5.

(Amended by Stats. 2011, Ch. 411, Sec. 30. Effective January 1, 2012.)



1730

A licensee shall not misrepresent the type of license under which he is transacting insurance, nor shall he engage in transactions not authorized by the licenses held by him.

(Repealed and added by Stats. 1959, Ch. 4.)



1730.5

A life agent, a property broker-agent, and a casualty broker-agent shall provide to all insureds or applicants at the time of application or receipt of premium moneys the effective date of coverage, if known, or the circumstances under which coverage will be effective if there exists conditions precedent to coverage. This section shall apply only to coverage for personal lines of insurance, such as private passenger automobile, homeowner and renter insurance, personal liability, and individual disability and health insurance.

(Amended by Stats. 2011, Ch. 411, Sec. 31. Effective January 1, 2012.)



1730.6

(a) Every property broker-agent and every casualty broker-agent shall, prior to arranging premium financing or transacting any agreement for the periodic payment of premium for any new or renewal policy of insurance specified in Section 660, disclose to any applicant or prospective insured any options for premium financing or the periodic payment of premium from the insurer or, if applicable, the California Automobile Assigned Risk Plan, that are available for the insurance being purchased. This disclosure may be in the form of a written document. In the event the applicant or prospective insured elects to enter into an agreement for premium financing, the property broker-agent and casualty broker-agent shall comply with the requirements of Section 778.4.

(b) For purposes of this section and Section 778.4:

(1) “Periodic payment of premium” means the payment plan provided by the California Automobile Assigned Risk Plan, or a payment plan provided by the insurer that allows the total premium to be paid in more than one installment.

(2) “Arrange premium financing” means assisting an applicant or prospective insured to arrange for payment of the premium through a premium finance agreement as defined in Section 778.1.

(Amended by Stats. 2011, Ch. 411, Sec. 32. Effective January 1, 2012.)



1731

A person licensed as a broker-agent shall be deemed to be acting as an insurance agent in the transaction of insurance placed with those insurers for whom a notice of appointment has been filed with the Insurance Commissioner in accordance with Section 1704 and is then in force.

(Amended by Stats. 1990, Ch. 1420, Sec. 56.5. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1732

A person acting as an insurance broker may, on behalf of an insurance company, collect and transmit premium or return premium and deliver policies and other documents evidencing insurance. Performance of those functions shall not be construed for any purpose to mean that the person is an insurance agent.

(Amended by Stats. 2008, Ch. 304, Sec. 3. Effective January 1, 2009.)



1733

All funds received by any person acting as a licensee under this chapter, Chapter 5A (commencing with Section 1759), Chapter 6 (commencing with Section 1760), or Chapter 7 (commencing with Section 1800), as premium or return premium on or under any policy of insurance or undertaking of bail, are received and held by that person in his or her fiduciary capacity. Any such person who diverts or appropriates those fiduciary funds to his or her own use is guilty of theft and punishable for theft as provided by law. Any premium that a premium financer agrees to advance pursuant to the terms of a premium finance agreement shall constitute fiduciary funds as defined in this section only if actually received by a person licensed in one or more of the capacities herein specified.

(Amended by Stats. 2008, Ch. 300, Sec. 6. Effective January 1, 2009.)



1734

This section applies to any person licensed, whether under a permanent license, restricted license, temporary license, or certificate of convenience, to act in any of the capacities specified in Section 1733. If fiduciary funds, as defined in Section 1733, are received by such person, he shall:

(a) Remit premiums, less commissions, and return premiums received or held by him to the insurer or the person entitled thereto, or

(b) Maintain such fiduciary funds on California business at all times in a trustee bank account or depository in California separate from any other account or depository, in an amount at least equal to the premiums and return premiums, net of commissions, received by him and unpaid to the persons entitled thereto or, at their direction or pursuant to written contract, for the account of such persons. As used in this section, “trustee bank account or depository” includes but is not limited to a checking account, demand account, or savings account, each of which shall be designated as a trust account. However, such person may commingle with such fiduciary funds in such account or depository such additional funds as he may deem prudent for the purpose of advancing premiums, establishing reserves for the paying of return commissions or for such contingencies as may arise in his business of receiving and transmitting premium or return premium funds, or

(c) Maintain such fiduciary funds pursuant to Section 1734.5.

(Amended by Stats. 1980, Ch. 1300, Sec. 1.)



1734.5

(a) (1) If fiduciary funds, as defined in Section 1733, are received by any person licensed, whether under a permanent license, restricted license, temporary license, or certificate of convenience, to act in any of the capacities specified in Section 1733, and the funds are not remitted, or maintained pursuant to subdivisions (a) and (b) of Section 1734, the funds shall be maintained in any of the following:

(A) United States government bonds and treasury certificates or other obligations for which the full faith and credit of the United States are pledged for payment of principal and interest.

(B) Certificates of deposit of banks or savings and loan associations licensed by any state government within the United States, or the United States government.

(C) Repurchase agreements collateralized by securities issued by the United States government.

(D) Either of the following:

(i) Bonds and other obligations of this state or of any local agency or district of the State of California having the power, without limit as to rate or amount, to levy taxes or assessments upon all property within its boundaries subject to taxation or assessment by the local agency or district to pay the principal and interest of the obligations.

(ii) Revenue bonds and other obligations payable solely out of the revenues from a revenue-producing property owned, controlled, or operated by this state, or a local agency or district or by a department, board, agency, or authority thereof.

(2) The bonds and obligations described in subparagraph (D) of paragraph (1) shall either have maturities of not more than one year or afford the holder of the obligation the unilateral right to redeem the obligation from its issuer within one year from date of purchase at an amount equal to or greater than its par value, and the bonds and obligations shall be required to be rated at least Aa1, MIG-1/VMIG-1, or Prime-1 by Moody’s Investor Service, Inc., or AA, SP-1, or A-1 by Standard and Poor’s Corporation.

(3) For the fiduciary funds maintained as provided in paragraph (1), the bonds, certificates, obligations, certificates of deposit, and repurchase agreements shall be valued on the basis of their acquisition cost.

(b) As a condition to maintaining the fiduciary funds pursuant to this section, a written agreement shall be obtained from each and every insurer or person entitled thereto authorizing the maintenance and the retention of any earnings accruing on the funds.

(c) Evidence of the funds shall be maintained on California business by a bank, as defined in Section 102 of the Financial Code, or a savings association, as defined in Section 143 or 5102 of the Financial Code, in a custodian or trust account in California, separate from any other funds, in an amount at least equal to the premiums and return premiums, net of commissions received by him or her and unpaid to the persons entitled thereto, or, at their discretion or pursuant to a written contract, for the account of these persons. However, the person may commingle with the fiduciary funds any additional funds as he or she may deem prudent for the purpose of advancing premiums, establishing reserves for the paying of return premiums, or for any contingencies that may arise in his or her business of receiving and transmitting premium or return premium funds.

(d) The commissioner shall not have jurisdiction over any disputes arising between parties concerning the maintenance of fiduciary funds pursuant to this section. However, this subdivision shall not otherwise affect the authority granted to the commissioner over fiduciary funds by other provisions of this code, or regulations adopted pursuant thereto. As used in this subdivision, “parties” shall not include the commissioner.

(e) Investment losses to the principal of fiduciary funds maintained pursuant to this section are the responsibility of the person licensed, whether under a permanent license, restricted license, temporary license, or certificate of convenience, to act in any of the capacities specified in Section 1733, and any obligation to insurers or other persons entitled to the fiduciary funds shall in no way be diminished due to any loss in the value to the principal of the fiduciary funds held pursuant to this section.

(Amended by Stats. 2006, Ch. 538, Sec. 455. Effective January 1, 2007.)



1735

(a) As used in this section, a managing general agent is a licensed property broker-agent and casualty broker-agent, or a life agent to whom all of the following apply:

(1) Has a written management contract and an appointment on file with the commissioner in accordance with Section 1704, which appointment is then in force, with one or more admitted insurers covering business transacted by the insurer in a substantial portion of the State of California.

(2) Under the contract specified in paragraph (1), manages the transaction of either all or one or more of the classes of insurance written by those insurers in that territory or the transactions therein by those insurers under a specified fictitious underwriter’s name.

(3) Has the power to appoint, supervise, and terminate the appointment of local agents in that territory.

(4) Has the power to accept or decline risks.

(5) Collects premium moneys from producing broker-agents and remits those moneys to those insurers pursuant to the account current system.

(b) The managing general agent shall, with respect to any principals for whom fiduciary funds are held, comply with Section 1734.

(Amended by Stats. 2011, Ch. 411, Sec. 33. Effective January 1, 2012.)



1735.5

A property broker-agent, casualty broker-agent, or surplus line broker may offset funds due an insured for return premiums on any policy against amounts due him or her from the same insured for unpaid premiums on the same or any other policy. Any insurer may pay return premiums to any property broker-agent or any casualty broker-agent for that purpose. This section shall not invalidate an assignment of return premium made concurrently with policy issuance as security for financing that premium, nor the right of the assignee, or his or her assign, to enforce the assignment as a prior claim.

(Amended by Stats. 2011, Ch. 411, Sec. 34. Effective January 1, 2012.)



1736

If any acts are forbidden or conduct prescribed by any provisions of this code, such acts shall not be performed and such conduct shall be followed by both the organization and by any person named to exercise the power and perform the duties under any license issued to such organization.

(Repealed and added by Stats. 1959, Ch. 4.)



1736.5

(a) Every licensee and applicant shall promptly reply in writing to an inquiry from the commissioner relative to an application for, or the retention or renewal of, a license, or an investigation relating to a consumer complaint or a matter relating to a producer licensing background change reporting requirement under Section 1729.2. The commissioner may revoke, suspend, or refuse to issue or renew a license if the licensee or applicant does not promptly reply in writing to an inquiry from the commissioner.

(b) For purposes of this section, “promptly reply” means to provide a written response to the inquiry that is received by the commissioner no later than 21 days after the date the inquiry was mailed or otherwise communicated to the applicant or licensee.

(c) For purposes of this section, the term “licensee” and “applicant” have the same definitions as those contained in paragraph (3) of subdivision (c) of Section 1729.2, and the licenses covered by this section are the same as those covered by paragraph (1) of subdivision (c) of Section 1729.2.

(Added by Stats. 2005, Ch. 312, Sec. 5. Effective January 1, 2006.)






ARTICLE 13 - Disciplinary Actions

1737

The purpose of this chapter is to protect the public by requiring and maintaining professional standards of conduct on the part of all persons licensed hereunder.

(Repealed and added by Stats. 1959, Ch. 4.)



1738

The commissioner may suspend or revoke any permanent license issued pursuant to this chapter on any of the grounds set forth in Article 6 hereof on which he may deny an application. Whenever in such grounds the word “applicant” is used, such word shall for the application of this section be the words “the holder of a permanent license.” A suspension or revocation based upon a ground set forth in Section 1669 may be without notice or hearing. Suspension or revocation of any permanent license, except a restricted license, on a ground other than that set forth in Section 1669 shall be after notice and hearing conducted in accordance with Chapter 5, Part 1, Division 3, Title 2 of the Government Code, and the commissioner has all of the powers granted therein.

(Repealed and added by Stats. 1959, Ch. 4.)



1738.5

A proceeding held pursuant to Section 1668, 1668.5, 1738, 1739, or 12921.8 that involves allegations of misconduct perpetrated against a person age 65 or over shall be held within 90 days after receipt by the department of the notice of defense, unless a continuance of the hearing is granted by the department or the administrative law judge. When the matter has been set for hearing, only the administrative law judge may grant a continuance of the hearing. The administrative law judge may, but need not, grant a continuance of the hearing, only upon finding the existence of one or more of the following:

(a) The death or incapacitating illness of a party, a representative or attorney of a party, a witness to an essential fact, or of the parent, child, or member of the household of any of these persons, when it is not feasible to substitute another representative, attorney, or witness because of the proximity of the hearing date.

(b) Lack of notice of hearing as provided in Section 11509 of the Government Code.

(c) A material change in the status of the case where a change in the parties or pleadings requires postponement, or an executed settlement or stipulated findings of fact obviate the need for hearing. A partial amendment of the pleadings shall not be good cause for continuance to the extent that the unamended portion of the pleadings is ready to be heard.

(d) A stipulation for continuance signed by all parties, or their authorized representatives, that is communicated with the request for continuance to the administrative law judge no later than 25 business days before the hearing.

(e) The substitution of the representative or attorney of a party upon showing that the substitution is required.

(f) The unavailability of a party, representative, or attorney of a party, or witness to an essential fact, due to a conflicting and required appearance in a judicial matter if, when the hearing date was set, the person did not know and could neither anticipate nor at any time avoid the conflict, and the conflict, with the request for continuance, is immediately communicated to the administrative law judge.

(g) The unavailability of a party, a representative or attorney of a party, or a material witness due to an unavoidable emergency.

(h) Failure by a party to comply with a timely discovery request if the continuance request is made by the party who requested the discovery.

(Added by Stats. 2003, Ch. 546, Sec. 5. Effective January 1, 2004.)



1739

Where a permanent license is held by an organization both the organization itself and any natural persons named thereon shall, for the purposes of this article, be deemed to be the holders thereof. If that natural person commits any act or fails to perform any duty which is a ground for suspension or revocation of the license held by the organization, that action may be taken against the organization. If any natural person named under an organization license commits any act or fails to perform any duty which is a ground for the suspension or revocation of any license held by the organization, the commissioner may suspend or revoke the license of the organization, or the license of the natural person, or may take all of those steps.

(Amended by Stats. 1990, Ch. 1420, Sec. 61. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1740

The certificate of the commissioner certifying any facts found after a hearing held under this chapter shall be prima facie evidence of the facts set forth therein.

(Repealed and added by Stats. 1959, Ch. 4.)



1741

If the commissioner finds, after a hearing, that there be grounds for the denial of an application for a license to act in any capacity set forth in Article 1 of this chapter or if he finds, after a hearing, that any licensee has violated the provisions of this code and that such violation would justify the suspension or revocation of any license held by such person, the commissioner may order him to prove his qualifications by taking and passing the qualifying examination for any such license held or applied for. The commissioner shall set the time for the taking of such examination. Failure thereof by any licensee shall result in the termination of all licenses of such licensee to which the examination is applicable. An order to take such examination may be in lieu of any other action in respect to the application or the license, or, except in the case of revocation, may be in addition to any other action.

(Added by Stats. 1959, Ch. 4.)



1742

Where a person who is or has been licensed under this chapter has been found by the commissioner to have violated any provision of this code which would justify the suspension or revocation of a license held, or where a person is applying for a license under this chapter and there exists grounds for the denial by the commissioner of his application, the commissioner may, after hearing, revoke the license held or deny the application for an unrestricted license, and in lieu thereof issue to such a person a restricted license. The commissioner may impose any reasonable conditions upon the acquisition of such restricted license or the conduct of the holder thereof. The holder of the restricted license has no property right therein and the commissioner may, with or without either hearing or cause, suspend or revoke a restricted license. If a hearing is held under this section, it shall be conducted in accordance with Chapter 5, Part 1, Division 3, Title 2 of the Government Code. The holder of a restricted license is subject to all the provisions of this code and such license shall be kept in force and renewed in the same manner, at the same time, and subject to the same conditions and fees as are applicable to an unrestricted license to act in the same capacity.

(Added by Stats. 1959, Ch. 4.)



1742.2

The department shall promulgate regulations necessary to comply with the requirements of Section 1033 of Title 18 of the United States Code no later than January 1, 2001.

(Added by Stats. 1999, Ch. 782, Sec. 5. Effective January 1, 2000.)



1742.3

(a) The commissioner may, without hearing, issue an order denying an application by a business entity for an unrestricted license and granting instead a restricted license. The commissioner may do so when a controlling person of the business entity, as defined in subdivision (b) of Section 1668.5, holds a restricted license. The commissioner may impose any reasonable restriction on the business entity’s authority to transact insurance that is similar or related to the restriction imposed upon the controlling person. A description of the nature and scope of the restriction imposed upon the business entity shall be included in the commissioner’s order. The business entity shall have no property right in the restricted license and the commissioner may, with or without hearing or cause, suspend or revoke the restricted license. The restricted license shall be issued in the normal course of business following the issuance of the order and shall remain in effect pending the outcome of any request for reconsideration and any decision following a hearing pursuant to that request.

(b) The business entity may request reconsideration of the commissioner’s decision to deny an unrestricted license within 30 days from the date that the decision is mailed to the entity. If the business entity requests a hearing on the request for reconsideration, the hearing shall be conducted pursuant to Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code, and the business entity shall bear the burden of proving by clear and convincing evidence that an unrestricted license should have been granted instead of a restricted license. If the commissioner determines, after a hearing, that the business entity should have been granted an unrestricted license, the entity shall be granted that unrestricted license retroactive to the date of the granting of the restricted license.

(Added by Stats. 2010, Ch. 400, Sec. 13. Effective January 1, 2011.)



1743

The lapse or suspension of any license by operation of law, by failure to renew or by its voluntary surrender shall not deprive the commissioner of jurisdiction or right to institute or proceed with any disciplinary proceeding against such license, to render a decision suspending or revoking such license or to establish and make a record of the facts of any violation of law for any lawful purpose. No such disciplinary proceeding shall be instituted against any license after the expiration of five years from the termination of such license.

(Added by Stats. 1959, Ch. 4.)



1744

The filing of a statement of issues pursuant to Chapter 5, Part 1, Division 3, Title 2 of the Government Code specifying grounds for denial of an application for a license to act in any capacity under this chapter shall automatically suspend any certificate of convenience issued with respect to any such application until the decision and order in the matter of such statement of issues becomes final, and if the order in such matter is for the denial of the application for any such license, the certificate of convenience with respect thereto shall automatically terminate on the effective date of such denial.

(Added by Stats. 1959, Ch. 4.)



1746

(a) For purposes of this section, the following definitions shall apply:

(1) “License” includes any type of license issued by the commissioner pursuant to this chapter, Chapter 5A (commencing with Section 1759), Chapter 6 (commencing with Section 1760), Chapter 6.5 (commencing with Section 1781.1), Chapter 7 (commencing with Section 1800), and Chapter 8 (commencing with Section 1831) of Part 2 of Division 1, Chapter 4 (commencing with Section 12280) of Part 5 of Division 2, and Chapter 1 (commencing with Section 14000) and Chapter 2 (commencing with Section 15000) of Division 5.

(2) “Licensee” includes applicants for, and holders of, individual and organization licenses. With respect to organization licenses, the term also includes the organization’s officers, directors, partners, members, and controlling persons, as defined in subdivision (b) of Section 1668.5.

(3) “Minor misstatement” means an incorrect statement on one of the insurance license application background questions that does not affect the licensee’s ability to satisfy his or her duties under the license or his or her suitability for licensure.

(4) “Notify” means mailing a notice to the licensee at the address the licensee most recently filed with the commissioner.

(b) If the commissioner determines that a licensee has violated any section listed in subdivision (g), other than subparagraph (B) of paragraph (1) of subdivision (g), and elects to proceed on the violation, the commissioner shall notify the licensee of the violation. Within 21 calendar days, which may be extended to 45 calendar days if the licensee is temporarily incapacitated due to illness or injury, or is on vacation, the licensee must establish to the commissioner’s satisfaction that the violation has been corrected. If, after the licensee responds, or after 45 calendar days have passed, the licensee fails to establish to the commissioner’s satisfaction that the violation has been corrected, the commissioner shall, in lieu of proceeding pursuant to Section 1668 or Section 1738, issue a citation and order to the licensee and notify the licensee that a citation and order have been issued.

(c) If the commissioner determines that a licensee has made a minor misstatement in an application for a new license or an application to renew a license, or in a document filed in support of an application, and elects to proceed on the violation, the commissioner shall notify the licensee requesting a justification for the misstatement. Within 21 calendar days, which may be extended to 45 calendar days if the licensee is temporarily incapacitated due to illness or injury or is on vacation, the licensee shall provide the justification in writing. If, after the licensee responds, or 45 calendar days have passed, the licensee fails to justify the misstatement to the commissioner’s satisfaction, the commissioner shall, in lieu of proceeding pursuant to subdivision (h) of Section 1668 or Section 1738, issue a citation and order to the licensee and notify the licensee that the citation and order have been issued.

(d) Notwithstanding subdivisions (b) and (c), the commissioner may proceed against a licensee pursuant to Section 1668 or 1738 for violations of offenses listed in subdivision (g) or when the commissioner determines that the licensee has made a minor misstatement in an application for a new license or an application to renew a license, or in a document filed in support of an application, under any of the following circumstances:

(1) The department has issued two or more prior notices pursuant to subdivision (b) or (c) to the licensee within the preceding 36 months.

(2) The department files an action against the licensee under Section 1668 or 1738 containing allegations that are in addition to an allegation of a violation of an offense listed in subdivision (g) or a minor misstatement.

(3) The department, within the preceding 36 months, has disciplined a licensee under Section 1668 or 1738.

(4) The licensee has violated Section 1727 in a manner that gives the commissioner good cause to proceed under Section 1738 or Section 1747.

(e) A notice issued pursuant to either subdivision (b) or (c) shall specify all of the following:

(1) The section violated.

(2) The time or period of the violation.

(3) The facts supporting the determination of the violation.

(4) The amount of the penalty for the violation if it is not corrected, or for the misstatement if it is not justified.

(5) A telephone number and address for the unit in the department issuing the notice. The unit listed shall respond in a timely manner to any communication from the licensee regarding the notice.

(f) (1) A citation and order issued pursuant to this section shall specify all of the following:

(A) The section violated.

(B) The time or period of the violation.

(C) The facts supporting the determination of the violation.

(D) The amount of the penalty for the violation.

(E) The date payment of the penalty is required, which shall not be less than 21 calendar days from the date of the notice.

(F) Instructions for paying the penalty.

(G) The licensee’s right to contest, and the procedure for contesting, the citation and order.

(H) A telephone number and address for the unit in the department issuing the notice or citation. The unit listed shall respond in a timely manner to any communication from the licensee regarding the notice or citation and order. The department shall assign personnel sufficient to carry out these responsibilities.

(2) A citation and order shall become final 21 calendar days after the date of the notice, unless the licensee requests a hearing. All of the following shall apply to these hearings:

(A) The hearing shall be held within 60 calendar days following receipt of the request for the hearing. The licensee may request one continuance, not to exceed 21 calendar days.

(B) The licensee shall have the choice of a hearing by mail, telephone, or in person. An in-person hearing shall be conducted in whichever of the following offices of the Department of Insurance is closest to the business or residence address of the licensee, at the election of the licensee: Fresno, Los Angeles, Sacramento, San Diego, or San Francisco. If the licensee requests a hearing in Fresno or San Diego, the commissioner may defer the hearing for up to an additional 60 calendar days if necessary in order to schedule at least five hearings in a single day.

(C) The hearing shall be conducted in accordance with written procedures established by the commissioner. The written procedures shall comply with Sections 11445.40 to 11445.60, inclusive, of the Government Code.

(D) The hearing shall provide an independent, objective, fair, and impartial review of the citation and order. The hearing officer shall be trained and qualified to conduct the hearing in an objective, fair, and impartial manner. The hearing officer shall not be, or be managed or controlled by, a person whose primary duties are investigating violations, issuing citations, collecting citation penalties, or otherwise processing citations. The hearing officer’s continued employment, performance evaluation, compensation, or benefits, shall not, directly or indirectly, be linked to the amount of citations and orders affirmed by the hearing officer.

(E) The employee who issued the citation and order may, but shall not be required to, participate in the hearing. The citation and order shall be prima facie evidence of the violation, and the department shall not be required to produce any evidence other than the citation and order.

(F) Within 14 calendar days following the conclusion of the hearing, the hearing officer shall notify the licensee and the appropriate person within the department of the decision.

(3) The hearing officer’s decision, if adopted by the commissioner, shall constitute a final order of the commissioner, from which judicial review may be obtained pursuant to subdivision (a) of Section 1094.5 of the Code of Civil Procedure.

(g) (1) For the first penalty imposed upon a licensee for a single offense, if the licensee has not provided evidence to the commissioner showing that the offense was corrected within 45 days, or if the last penalty for the same single offense was imposed three years or more prior to the imposition of the current penalty, the commissioner shall levy penalties in accordance with the following schedule:

(A) For a violation of Section 1647.5, five hundred dollars ($500).

(B) For the commission of a minor misstatement, three hundred dollars ($300).

(C) For a violation of Section 1724.5, five hundred dollars ($500).

(D) For a violation of Section 1725, two hundred dollars ($200).

(E) For a violation of Section 1727, five hundred dollars ($500).

(F) For a violation of Section 1729, two hundred dollars ($200).

(G) For a violation of Section 1729.2, five hundred dollars ($500).

(H) For a violation of Section 1729.5, two hundred dollars ($200).

(2) The commissioner may double the fine listed above for a single offense if the offense was committed within three years of the commission of the same single offense for which the licensee was previously notified of a violation.

(3) Any money collected as a result of the imposition of a penalty shall be deposited into the General Fund, after reimbursement to the commissioner of costs incurred in investigating and prosecuting the violation.

(h) Any citation and order issued pursuant to this section, and any proceeding to impose a penalty conducted by the department pursuant to Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code, are exempt from the requirements of Section 1738, Section 12968, and paragraph (1) of subdivision (b) of Section 12921, and shall not be reported to the National Association of Insurance Commissioner’s Regulatory Information Retrieval System (RIRS) database or similar databases. However, the citation and order shall become part of the licensee’s licensing file. The issuance of a notice, citation, or order under this section shall not constitute a disciplinary action against the licensee, and shall not be construed as an administrative action for purposes of Section 1729.2.

(i) If a licensee has exhausted the administrative remedies provided in this section and failed to pay a penalty imposed by a citation and order, the commissioner may, without providing an additional hearing, suspend, refuse to issue, or refuse to renew, a license. Before acting pursuant to this subdivision, the commissioner shall send a delinquency notice advising the licensee that his or her license may be suspended, not issued, or not renewed, if the penalty is not paid within 21 calendar days. If, after the 21st calendar day, the penalty remains unpaid, the commissioner may suspend, refuse to issue, or refuse to renew the licensee’s license until the licensee pays the delinquent penalty. A suspension, refusal to issue, or refusal to renew pursuant to this subdivision shall be reported to the National Association of Insurance Commissioner’s Regulatory Information Retrieval System (RIRS) database or similar databases.

(Repealed and added by Stats. 2008, Ch. 300, Sec. 9. Effective January 1, 2009.)



1747

Whenever the commissioner may determine or have good cause to believe that any property broker-agent or casualty broker-agent has failed to keep or maintain the records required by Section 1727, in connection with or in lieu of any other disciplinary action against the license of the licensee, the commissioner may issue his or her order requiring the licensee to establish and currently complete those records within 60 days from the date of the order. When the order is given in lieu of other disciplinary action, notice of the order may be given by certified mail addressed to the office of the licensee. Failure of the licensee to comply with the order within the time specified therein shall be grounds for the suspension or revocation of the license or licenses of the licensee, and the proceeding shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2011, Ch. 411, Sec. 35. Effective January 1, 2012.)



1748

The commissioner, in any proceeding under the provisions of this article, may, by an alternative order, permit a licensee to elect in writing to pay a specified money penalty, within a specified time in lieu of a license suspension or other permitted action. If the licensee so elects, the sum of money specified shall be paid to the commissioner for the use of the State of California. The sum specified shall not exceed:

(a) Four thousand dollars ($4,000) for each offense.

(b) Twenty thousand dollars ($20,000) in the aggregate for all offenses involved in any one proceeding.

(c) Thirty percent of the gross commissions on insurance transacted by the licensee in the preceding calendar year.

(d) Any amount proven, or admitted, in the proceeding to have been received and retained by the licensee in violation of this code.

The commissioner shall determine the monetary penalty to be paid in any given case and in so doing shall not be limited to the selection of the penalty specified in any one of the above subdivisions, as compared with the penalty in any of the other three subdivisions, that will result in the payment by the licensee of the least amount.

The amount of reimbursement the commissioner orders shall be the amount that fully reimburses the commissioner for the commissioner’s costs, or any lesser amount that the commissioner determines is the most the subject of the order can pay in the event the subject is financially unable to fully reimburse the commissioner.

If a licensee fails to pay a monetary penalty or reimbursement within the time specified in the order, the commissioner, unless the order is lawfully stayed, may deny a pending application for a license, or may revoke or suspend the license of the subject of the order for a period of time as determined by the commissioner. If, for any reason, an application is denied, or a license is revoked or suspended, before the subject of the order has paid the full amount of an ordered monetary penalty or reimbursement, the balance owed shall be paid before a license may be reinstated or an application for any new license may be granted.

(Amended by Stats. 1999, Ch. 782, Sec. 6. Effective January 1, 2000.)



1748.5

(a) For the purposes of this section, the following definitions are applicable:

(1) “Production agency” means any person or organization licensed under Chapter 5 (commencing with Section 1621), Chapter 5A (commencing with Section 1759), Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), or Chapter 8 (commencing with Section 1831).

(2) “Subject person” means any person who has participated or may participate in any manner in the business of a production agency, or any person licensed as a producer.

(3) “Insurer” means any domestic insurer, and any insurer that is admitted to transact insurance in this state, provided that if a subject person of an insurer is not a resident of California, or operating out of a place of business within California, then the subject person shall be engaged in direct management, direction, or conduct of the business of insurance in California in order to come within the provisions of this section.

(b) If, after notice and a hearing, the commissioner finds all of the following, the commissioner may issue an order removing a subject person from his or her office or employment with the production agency and prohibiting the subject person from participating in any manner in the conduct of the business of an insurer or production agency, except with the prior consent of the commissioner:

(1) (A) The subject person has engaged in misconduct with respect to the business of insurance that has caused financial or other injury to any person, or

(B) The subject person has engaged in fraud, or willful acts or omissions involving dishonesty that exposed a person to financial or other injury; and

(2) The subject person’s conduct or practice demonstrates unfitness to continue as a subject person.

(c) (1) If the commissioner gives written notice pursuant to subdivision (b) to a subject person, the commissioner shall immediately issue an order prohibiting the subject person from participating in any manner in the business of insurance, except with the prior consent of the commissioner, if the commissioner: (A) finds that failure to immediately issue the order threatens the financial solvency of an insurer or may reasonably be expected to cause irreparable injury to any person; (B) serves that subject person and the production agency with written notice of the suspension order; and (C) finds that all of the necessary factors are present which would permit the commissioner, after notice and a hearing, to issue an order pursuant to subdivision (b) removing a subject person from his or her office or employment with the production agency and prohibiting the subject person from participating in any manner in the business of an insurer or production agency.

(2) Any suspension order issued pursuant to paragraph (1) of this subdivision shall be effective until the date the commissioner dismisses the charges contained in the notice served under subdivision (b) or paragraph (1) of this subdivision, the effective date of an order issued by the commissioner pursuant to subdivision (b), or a court issues a stay of the order pursuant to subdivision (d).

(d) Within 10 days after a subject person has been served with an order of suspension pursuant to subdivision (c), the person may apply to the superior court of the county in which the principal office of the production agency is located for a stay of the order pending completion of the proceedings pursuant to subdivision (b), and the court shall have jurisdiction to issue an order staying the suspension. Nothing in this subdivision shall be deemed to authorize the court to issue a stay order on an ex parte basis.

(e) (1) If the commissioner finds both of the following, he or she shall immediately issue an order suspending a subject person from his or her office or employment with a production agency and prohibiting the subject person from participating in any manner in the conduct of the business of an insurer or production agency, except with the prior consent of the commissioner: (A) the subject person has been charged in an indictment issued by a grand jury, or in an information, complaint, or similar pleading issued by a United States Attorney, district attorney, or other governmental official or agency authorized to prosecute crimes, with a crime punishable by imprisonment for a term exceeding one year and which involves as one of its necessary elements a fraudulent act or an act of dishonesty in the acceptance, custody, or payment of money or property; and (B) that a failure to immediately issue the order threatens the financial solvency of an insurer or may cause financial or other injury to any person.

In the event the criminal proceedings are terminated other than by judgment of conviction, an order issued pursuant to paragraph (1) of this subdivision shall be deemed rescinded as if it had not been issued.

(2) If the commissioner finds both of the following, he or she may immediately issue an order removing a subject person from his or her office or employment with a production agency and prohibiting the subject person from participating in any manner in the business of an insurer or production agency, except with the prior consent of the commissioner: (A) the person has during the preceding five years been convicted of a crime that is punishable by imprisonment for a term exceeding one year and has as one of its necessary elements a fraudulent act or an act of dishonesty in the accepting, custody, or payment of money or property; and (B) that a failure to immediately issue the order threatens the financial solvency of an insurer or may cause financial or other injury to any person.

(3) The fact that any subject person charged with a crime involving as one of its necessary elements a fraudulent act or any act of dishonesty in the acceptance, custody, or payment of money or property is not convicted of that crime shall not preclude the commissioner from issuing an order regarding the subject person pursuant to other provisions of this code.

(f) (1) Within 30 days after an order is issued pursuant to subdivision (c) or (e), the subject person to whom the order is issued may choose to do either of the following: (A) file with the commissioner an application for a hearing on the order. The commissioner shall, upon the written request of the subject person, extend the 30-day period by an additional 30 days provided the request is filed with the commissioner within 30 days after the order is issued. If the commissioner fails to commence the hearing within 15 business days after the application is filed, or within a longer period of time to which the subject person consents, the order shall be deemed rescinded as if it had not been issued. Within 30 days after the hearing, the commissioner shall affirm, modify, or rescind the order; otherwise, the order shall be deemed rescinded as if it had not been issued, or (B) petition for judicial review of the order pursuant to Section 1085 of the Code of Civil Procedure, where the court shall exercise its independent judgment on the evidence.

(2) The right of any subject person to whom an order is issued pursuant to subdivision (c) or (e) to petition for judicial review of the order shall not be affected by the failure of that subject person to apply to the commissioner for a hearing on the order as provided by this subdivision.

(g) (1) Any person to whom an order is issued pursuant to subdivision (b), (c), or (e) may apply to the commissioner to modify or rescind the order. The commissioner shall not grant the application unless he or she finds that it is reasonable to believe that the person will, if and when he or she becomes a subject person, comply with all of the applicable provisions of this code and of any regulation or order issued thereunder.

(2) The right of any subject person to whom an order is issued pursuant to subdivision (b), (c), or (e) to petition for judicial review of the order shall not be affected by the failure of that subject person to apply to the commissioner pursuant to paragraph (1).

(h) (1) It is unlawful for any subject person or former subject person to whom an order is issued pursuant to subdivision (b), (c), or (e) to do any of the following as long as the order is in effect, except with the prior consent of the commissioner: (A) to serve or act as a subject person for any insurer or production agency; or (B) to directly or indirectly vote any shares or other securities of an insurer or production agency.

(2) If, after notice and a hearing, the commissioner finds that any subject person has violated paragraph (1) of this subdivision, the commissioner may order that subject person to pay to the commissioner a civil penalty, which may be recovered in a civil action, in an amount the commissioner may specify; provided however, that the amount of the civil penalty shall not exceed one thousand dollars ($1,000) for each day for which the violation continues.

In determining the amount of civil penalty to be paid to the commissioner under this paragraph, the commissioner shall consider the financial resources and good faith of the subject person charged, the gravity of the violation, the history of previous violations by the person, and other factors as in the opinion of the commissioner may be relevant.

(3) If, after notice and a hearing, the commissioner finds that any production agency has knowingly aided and abetted a subject person in a violation of paragraph (1) of this subdivision, or subdivision (h) of Section 728, the commissioner may order that production agency to pay to the commissioner a civil penalty in an amount the commissioner may specify; provided however, that the amount of the civil penalty shall not exceed one thousand dollars ($1,000) for each violation or in the case of a continuing violation, one thousand dollars ($1,000) for each day for which the violation continues, up to a maximum of fifty thousand dollars ($50,000). Continuation of the subject person’s salary or other employee benefits pending final disposition shall not be considered aiding and abetting a subject person.

In determining the amount of civil penalty to be paid to the commissioner under this paragraph, the commissioner shall consider the financial resources and good faith of the subject person charged, the gravity of the violation, the history of previous violations by the person, and other factors as in the opinion of the commissioner may be relevant.

(i) Except as otherwise provided by this section, any hearing required by this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, subject to the following:

(1) At the option of the subject person, all hearings shall be a closed session and private, and the records of the hearings shall not be made public unless the hearing results in a final order adverse to the subject person.

(2) Where judicial review is sought by the subject person pursuant to Section 1085 of the Code of Civil Procedure, the court shall exercise its independent judgment upon the evidence.

(3) When a subject person to whom an order has been issued pursuant to subdivision (c) or (e) applies to the commissioner for a hearing pursuant to subparagraph (A) of paragraph (1) of subdivision (f), the Office of Administrative Hearings shall schedule the hearing on a priority basis at the earliest possible time and once the hearing is commenced, it shall not be continued for more than three business days without the consent of the subject person.

(4) If the Office of Administrative Hearings cannot schedule the commencement of a hearing within 15 business days as provided by paragraph (1) of subdivision (f), and the subject person does not waive his or her right to a hearing commencing within 15 days, the hearings may be conducted by administrative law judges appointed by the commissioner; the hearing shall be completed within 45 days of commencement, unless additional time is requested by the subject person. If the hearing is not completed within the 45 days, the order shall be deemed rescinded as if it had not been issued. The scheduling of other hearings before the administrative law judge shall not be considered good cause for purposes of this paragraph.

(j) Nothing in this section is intended to or shall be construed to create a private cause of action against an offending subject person or insurer or production agency that aids and abets a subject person, based on the standards established by this section or the commissioner’s findings or orders pursuant to this section.

(Amended by Stats. 1999, Ch. 782, Sec. 7. Effective January 1, 2000.)






ARTICLE 13.5 - Prelicensing and Continuing Education

1749

The department shall require all new applicants for license as a property broker-agent, casualty broker-agent, limited lines automobile insurance agent, personal lines broker-agent, life-only agent, or accident and health agent to meet prelicensing education standards as follows:

(a) Require a minimum of 20 hours of prelicensing study as a prerequisite to qualification for a property broker-agent license. The curriculum for satisfying this requirement shall be approved by the curriculum board and submitted to the commissioner for final approval. Any additions to the minimum requirements provided by this section shall be approved by the curriculum board pursuant to Section 1749.1 and certified by the department.

(b) Require a minimum of 20 hours of prelicensing study as a prerequisite to qualification for a casualty broker-agent license. The curriculum for satisfying this requirement shall be approved by the curriculum board and submitted to the commissioner for final approval. Any additions to the minimum requirements provided by this section shall be approved by the curriculum board pursuant to Section 1749.1 and certified by the department.

(c) Require a minimum of 20 hours of prelicensing study as a prerequisite for qualification for a personal lines broker-agent license. The curriculum for satisfying this requirement shall be approved by the curriculum board and submitted to the commissioner for final approval. Any additions to the minimum requirements provided by this section shall be approved by the curriculum board pursuant to Section 1749.1 and certified by the department.

(d) Require a minimum of 20 hours of prelicensing study as a prerequisite for qualification for a life-only agent license. The curriculum for satisfying this requirement shall be approved by the curriculum board and submitted to the commissioner for final approval. Any additions to the minimum requirements provided by this section shall be approved by the curriculum board pursuant to Section 1749.1 and certified by the department.

(e) Require a minimum of 20 hours of prelicensing study as a prerequisite for qualification for a limited lines automobile insurance agent license. The curriculum for satisfying this requirement shall be approved by the curriculum board and submitted to the commissioner for final approval. Any additions to the minimum requirements under this section shall be approved by the curriculum board pursuant to Section 1749.1 and certified by the department.

(f) Require a minimum of 20 hours of prelicensing study as a prerequisite for qualification for an accident and health insurance agent license. The curriculum for satisfying this requirement shall be approved by the curriculum board and submitted to the commissioner for final approval. Any additions to the minimum requirements under this section shall be approved by the curriculum board pursuant to Section 1749.1 and certified by the department. This curriculum shall also include instruction in workers’ compensation and general principles of employers’ liability.

(g) In addition to the 20 hours of prelicensing education required to qualify for a license as a property broker-agent, casualty broker-agent, personal lines broker-agent, a life-only agent, or an accident and health agent, or the 20 hours of prelicensing education required to qualify for a license as a limited lines automobile insurance agent, the department shall require 12 hours of study on ethics and this code. Where an applicant seeks a license for more than one of the following license types: a property broker-agent license, a casualty broker-agent license, a personal lines broker-agent license, a life-only license, or an accident and health license, the applicant shall only be required to complete one 12-hour course on ethics and this code. The curriculum for satisfying this requirement shall be approved by the curriculum board and submitted to the commissioner for final approval.

(h) An applicant for a life-only agent license, an accident and health license, a personal lines broker-agent license, or a limited lines automobile insurance agent license, who is currently licensed as a nonresident in this state shall be required to complete only the course of study on ethics and this code, as required by this section. Additionally, any applicant for that license holding one or more of the designations specified in subdivisions (a) to (p), inclusive, of Section 1749.4 shall be exempted from any requirement for courses in general insurance that would otherwise be a condition of issuance of the license.

(i) An applicant for a property broker-agent or casualty broker-agent license who is currently licensed as a nonresident in this state shall be required to complete only the course of study on ethics and this code, as required by subdivision (g). Additionally, any applicant for a license holding one or more of the designations specified in subdivisions (a) to (p), inclusive, of Section 1749.4, shall be exempted from any requirement for courses in general insurance that would otherwise be a condition of issuance of a license.

(j) An applicant for a property broker-agent or casualty broker-agent license or both who is licensed as a personal lines agent shall complete a minimum of 20 hours of prelicensing study as a prerequisite for each of these licenses. The curriculum for satisfying this requirement shall be approved by the curriculum board and submitted to the commissioner for final approval. The applicant shall not be required to repeat any prelicensing requirements completed as a prerequisite to being licensed as a personal lines agent.

(k) Review and approval of prelicensing courses not conducted in a classroom, as referenced in subdivisions (a) to (j), inclusive, shall include an evaluation of the safeguards in place to ensure that the student completing the course is the person enrolled in the course, methods used to monitor the student’s attendance are adequate, methods for the student to interact with the entity providing the training exist, and methods used to record the times spent completing the course are adequate.

(l) Prelicensing certificates of completion expire three years from the completion date of the course, whether or not a license is issued.

(Amended by Stats. 2011, Ch. 411, Sec. 36. Effective January 1, 2012.)



1749.01

Sections 1749 and 1749.3 shall not apply to a life agent who is limited by the terms of a written agreement with the insurer, which filed on that life agent’s behalf a notice of appointment with the commissioner, to transact only specific life insurance policies or annuities that have an initial face amount of twenty thousand dollars ($20,000) or less that are designated by the purchaser for the payment of funeral and burial expenses. The commissioner may require the insurer appointing those life agents to certify as to the limitations of the agents’ representation.

(Amended by Stats. 2014, Ch. 108, Sec. 2. Effective January 1, 2015.)



1749.02

“Twenty-four hour coverage” is the joint issuance of a workers’ compensation policy with a disability insurance policy, health care service plan contract, or other medical insurance coverage for nonoccupational injuries and illnesses. This product shall not include a life insurance policy.

(Added by Stats. 1994, Ch. 1069, Sec. 5. Effective September 29, 1994.)



1749.1

(a) The commissioner shall appoint a curriculum board consisting of representatives of insurance agents, brokers, and life agents trade associations, representatives of insurance companies, consumer groups, bail agents, and insurance adjusters to develop the prelicensing and continuing education curriculum, including a list of preapproved courses of study, including courses of study for professional designations that would satisfy the requirements of this article, subdivision (a) of Section 1810.7, and Sections 14090.1 and 15059.1. The curriculum board shall develop or recommend courses of study covering all lines of insurance to be sold under each license, including, but not limited to, any special products such as long-term care insurance, Medi-gap policies, disability insurance products, and course study on ethics and pertinent sections of this code. The curriculum board shall also develop or recommend courses of study on commercial earthquake risk management, including courses relating to understanding risk zones, options for insurance coverage to cover potential loss, mitigation strategies, and postevent recovery. The curriculum developed and the courses of study approved by the board shall be submitted to the commissioner for final approval.

(b) The curriculum board shall also develop standards for providers and instructors of prelicensing and continuing education courses, programs, and seminars, which standards shall be approved by the board and submitted to the commissioner for final approval. The curriculum board may approve standards for courses in business management practices that may consist of up to 25 percent of the agent or broker requirements for license renewal. A prelicensing or continuing education course shall not include sales training, motivational training, self-improvement training, or training offered by insurers or agents regarding new products or programs.

(c) For purposes of applying subdivision (b), courses in “business management practices” shall consist of the following subject matter:

(1) Accounting and financial management, including trust account maintenance, reconciliation and auditing, financial statements, business budgeting, income and expense ratios, banking and investment practices, and business perpetuation and planning.

(2) Information and database management, including recordkeeping, privacy law, and other legal requirements covering the use of information.

(3) Human resource management, including employee compliance supervision, recruitment, training, and licensing.

(4) Customer service management, consisting of methods to improve handling of consumer inquiries and complaints.

(5) Communication skills, consisting of methods to improve writing and verbal skills for communication with clients, employees, insurance carriers, claims departments, and regulators.

(d) Whenever the commissioner has reasonable cause to believe, and determines after public hearing, that any approved course, program of instruction, or seminar is being conducted so as to fail to meet the commissioner’s prelicensing or continuing education curriculum, or any provider or instructor for any course, program, or seminar has failed to comply with the commissioner’s standards, the commissioner may make and serve upon the provider or instructor of that course, program, or seminar an order or orders rescinding approval for that provider, course, program, or seminar, or imposing fines and penalties on that provider, or both. The amount of any fines and penalties shall not exceed the amounts set forth in Section 1748, and shall be based on the criteria for assessing penalties specified in that section. No credit towards meeting the requirements of this article shall be granted any applicant or licensee for completion of a course, program, or seminar after the effective date of any order rescinding approval for that course, program, or seminar. The commissioner shall serve notice of hearing required by this section upon the provider or instructor of the course, program, or seminar, stating the time and place therefor, and the grounds upon which his or her order is made. The hearing shall occur not less than 30 nor more than 60 days after notice is served.

(e) The commissioner may impose monetary penalties for minor instances of noncompliance with the standards established pursuant to this article, such as late course roster submissions and late course presentation schedules. The monetary penalties shall not exceed the amounts of the fees established pursuant to Section 1751.1. The commissioner shall adopt regulations to establish the monetary penalties to be levied against providers for late filings and other minor instances of noncompliance with this article and Article 6.5 (commencing with Section 2186) of Subchapter 1 of Chapter 5 of Title 10 of the California Code of Regulations.

(Amended by Stats. 2014, Ch. 252, Sec. 1. Effective January 1, 2015.)



1749.2

The purpose of Sections 1749.3 to 1749.6, inclusive, is to establish requirements and standards for continuing education programs for persons licensed as property broker-agents, casualty broker-agents, and life agents.

Sections 1749.3 to 1749.6, inclusive, shall not apply to either (a) those persons holding resident licenses for any kind or kinds of insurance for which an examination is not required by the law of this state, nor shall it apply to any such limited or restricted license as the commissioner may exempt or (b) licensed nonresident agents or brokers who comply with the continuing education requirements of their state of residence.

(Amended by Stats. 2011, Ch. 411, Sec. 37. Effective January 1, 2012.)



1749.3

An individual licensed as a life-only agent or an accident and health agent and also licensed as a property or casualty broker-agent, or an individual only licensed as a property or casualty broker-agent, shall complete those courses, programs of instruction, or seminars approved by the commissioner for the type of license held. Completion of specified product training required in subdivision (d) of Section 1749.33, subdivision (b) of Section 1749.8, and paragraph (4) of subdivision (a) of Section 10234.93 may result in the completion of more than the minimum of required continuing education hours. The minimum number of hours required is as follows:

(a) Any licensee, as specified in this section, shall satisfactorily complete 24 hours of instruction, of which three hours shall be in ethics, prior to renewal of the license. These hours of instruction may be completed at any time prior to renewal of the license.

(b) An individual licensed as a property broker-agent or casualty broker-agent and as a life-only agent or an accident and health agent shall satisfy the requirements of this section by demonstrating completion of the courses, programs of instruction, or seminars approved by the commissioner for any of the license types listed in this section.

(c) A licensee shall not be required to comply with the requirements of this article if the licensee submits proof satisfactory to the commissioner that he or she has been a licensee in good standing for 30 continuous years in this state and is 70 years of age or older. This exemption shall not apply to those individuals licensed for the first time on or after January 1, 2010.

(Amended by Stats. 2013, Ch. 321, Sec. 15. Effective January 1, 2014.)



1749.31

(a) An individual licensed as a personal lines broker-agent shall complete required continuing education courses, programs of instruction, or seminars approved by the commissioner. The personal lines broker-agent shall complete 24 hours, of which three hours shall be in ethics, during each two-year license term as defined in subdivision (d) of Section 1625.5.

(b) An individual licensed as a personal lines broker-agent and as a life-only agent or accident and health agent shall satisfy the requirements of this section by satisfactorily completing 24 hours of instruction prior to renewal of the license.

(Amended by Stats. 2013, Ch. 321, Sec. 16. Effective January 1, 2014.)



1749.32

(a) An individual licensed as a limited lines automobile insurance agent shall complete required continuing education courses, programs of instruction, or seminars approved by the commissioner. The minimum number of hours required is 20 hours, of which three hours shall be in ethics, per license term prior to the renewal of the license.

(b) An individual licensed as a limited automobile insurance agent and as a life-only agent or accident and health agent shall satisfy the requirements of this section by satisfactorily completing 24 hours of instruction prior to renewal of the license.

(Amended by Stats. 2013, Ch. 321, Sec. 17. Effective January 1, 2014.)



1749.33

(a) A life-only agent licensee shall satisfactorily complete 24 hours of instruction, of which three hours shall be in ethics, prior to renewal of the license. These hours of instruction may be completed at any time prior to renewal of the license.

(b) An accident and health agent licensee shall satisfactorily complete 24 hours of instruction, of which three hours shall be in ethics, prior to renewal of the license. These hours of instruction may be completed at any time prior to renewal of the license.

(c) An agent licensed as both a life-only agent and as an accident and health agent shall satisfactorily complete a total of 24 hours of instruction, of which three hours shall be in ethics, prior to renewal of the license. These hours of instruction may be completed at any time prior to renewal of the license.

(d) Any accident and health agent who wishes to sell 24-hour care coverage, as defined in Section 1749.02, shall complete a course, program of instruction, or seminar of an approved continuing education provider on workers’ compensation and general principles of employer liability, which shall be completed by examination approved by the commissioner as part of the continuing education course, program of instruction, or seminar prior to selling this coverage. The required number of instruction hours shall be equal to but no greater than that required by the curriculum board for the prelicensing requirements of a property broker-agent or a casualty broker-agent on these subjects. For resident licensees, this requirement shall count toward the licensee’s continuing education requirement, but may still result in completing more than the minimum number of continuing education hours set forth in this section. Nothing in this section shall be deemed to allow an accident and health agent to satisfy the obligations set forth in this section by other than a proctored examination administered or approved by the department.

(Amended by Stats. 2013, Ch. 321, Sec. 18. Effective January 1, 2014.)



1749.4

The courses or programs of instruction successfully completed that shall be deemed to meet the standards for continuing educational requirements, and the number of classroom hours for which they are equivalent, are as follows:

(a) Any part of the Life Underwriter Training Council Fellow (LUTCF) program totaling 30 hours for the life-only license and the accident and health license.

(b) Any part of the Chartered Life Underwriter (CLU) curriculum totaling 30 hours for the life-only license and the accident and health license.

(c) Any part of the Accredited Advisor in Insurance (AAI) program totaling 25 hours for the property broker-agent license or the casualty broker-agent license.

(d) Any part of the Chartered Property Casualty Underwriter (CPCU) program totaling 30 hours for the property broker-agent license or the casualty broker-agent license.

(e) Any part of the Certified Insurance Counselor (CIC) program totaling 25 hours for the life-only or accident health agent license and the property broker-agent license or the casualty broker-agent license.

(f) Any part of the Certified Employee Benefit Specialists (CEBS) program totaling 25 hours for the life-only license and the accident and health license.

(g) Any part of the Chartered Financial Consultant (ChFC) program totaling 30 hours for the life-only license.

(h) Any part of the Certified Financial Planner (CFP) program totaling 30 hours for the life-only license.

(i) Any part of the Fellow, Life Management Institute (FLMI) program totaling 30 hours for the life-only license and the accident and health license.

(j) Any part of the Health Insurance Associate (HIA) program totaling 25 hours for the accident and health license.

(k) Any part of the Registered Employee Benefits Consultant (REBC) program totaling 30 hours for the accident and health license.

(l) Any part of the Registered Health Underwriter (RHU) program totaling 30 hours for the accident and health license.

(m) Any part of the Associate in Risk Management (ARM) program totaling 30 hours for the property broker-agent license or the casualty broker-agent license.

(n) Any insurance-related course approved by the curriculum board and the commissioner taught by an accredited college or university per credit hour granted totaling 15 hours.

(o) Any course or program of instruction or seminar developed or sponsored by an authorized insurer, recognized agents’ association, or insurance trade association, or any independent program of instruction shall, if approved by the curriculum board and the commissioner, qualify for the equivalency of the number of classroom hours assigned thereto by the curriculum board and the commissioner.

(p) Any correspondence course approved by the curriculum board and the commissioner shall qualify for the equivalency of the number of classroom hours assigned thereto by the commissioner.

(Amended by Stats. 2011, Ch. 411, Sec. 39. Effective January 1, 2012.)



1749.5

(a) A person teaching any approved course of instruction or lecturing at any approved seminar shall qualify for the same number of classroom hours as would be granted to a person taking and successfully completing that course, seminar, or program, except that such person shall qualify for those classroom hours only once each license term for each course, seminar, or program.

(b) Excess classroom hours accumulated during any one-year period may be carried forward to the next year.

(c) For good cause shown, the commissioner may grant an extension of time during which the requirements imposed by this article may be completed, but that extension of time shall not exceed the period of one year.

(d) Every person subject to this article shall furnish, in a form satisfactory to the commissioner, written certification as to the courses, programs, or seminars of instruction taken and successfully completed by that person.

(e) Any education provider whose self-study courses have been approved by the department shall not count its own self-study courses towards its continuing education requirement for a license issued under this chapter.

(Amended by Stats. 2007, Ch. 122, Sec. 1. Effective January 1, 2008.)



1749.6

Any person failing to meet the requirements imposed by Section 1749.3 or 1749.31, and who has not been granted an extension of time within which to comply by the commissioner shall have his or her license automatically terminated until the time that the person demonstrates to the satisfaction of the commissioner that he or she has complied with all of the requirements of this article and all other laws applicable thereto. Where a person cannot perform the requirements of this article due to a disability or inactivity due to special circumstances, the commissioner shall provide a procedure for the person to place his or her license on inactive status until the time that the person demonstrates to the satisfaction of the commissioner that he or she has complied with or made up all of the requirements of this article for the period of disability or inactivity.

(Amended by Stats. 2000, Ch. 321, Sec. 5.5. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1749.7

The commissioner may, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, adopt reasonable rules and regulations necessary for the convenient administration of this article.

(Added by Stats. 1990, Ch. 1420, Sec. 65. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1749.8

(a) Every life agent who sells annuities shall satisfactorily complete eight hours of training prior to soliciting individual consumers in order to sell annuities.

(b) Every life agent who sells annuities shall satisfactorily complete four hours of training prior to each license renewal. Completion of the eight-hour annuity training required by subdivision (a) does not satisfy the four-hour annuity training required by this subdivision. For resident licensees, this requirement shall count toward the licensee’s continuing education requirement, but may still result in completing more than the minimum number of continuing education hours set forth in this section.

(c) The training required by this section shall be approved by the commissioner and shall consist of topics related to annuities, and California law, regulations, and requirements related to annuities, prohibited sales practices, the recognition of indicators that a prospective insured may lack the short-term memory or judgment to knowingly purchase an insurance product, and fraudulent and unfair trade practices. Subject matter determined by the commissioner to be primarily intended to promote the sale or marketing of annuities shall not qualify for credit toward the training requirement. Any course or seminar that is disapproved under the provisions of this section shall be presumed invalid for credit toward the training requirement of this section unless it is approved in writing by the commissioner.

(d) The training requirements set forth in this section shall not apply to nonresident agents representing an insurer that is a direct response provider.

For the purposes of this section, “direct response provider” means an insurer that meets each of the following criteria:

(1) The insurer does not initiate telephone contact with insureds or prospective insureds.

(2) Agents of the insurer speak with insureds and prospective insureds only by telephone, and at the request of the insureds or prospective insureds.

(3) Agents of the insurer are assigned to speak with insureds or prospective insureds on a random basis, when contacted.

(4) Agents of the insurer are salaried and do not receive commissions for sales or referrals.

(Amended by Stats. 2013, Ch. 321, Sec. 19. Effective January 1, 2014.)



1749.85

(a) The curriculum committee shall, in 2006, make recommendations to the commissioner to instruct property broker-agents, casualty broker-agents, and personal lines broker-agents and applicants for property broker-agent, casualty broker-agent, and personal lines broker-agent licenses in proper methods of estimating the replacement value of structures, and of explaining various levels of coverage under a homeowners’ insurance policy. Each provider of courses based upon this curriculum shall submit its course content to the commissioner for approval.

(b) A person who is not an insurer underwriter or actuary or other person identified by the insurer, or a licensed property broker-agent, casualty broker-agent, personal lines broker-agent, contractor, or architect shall not estimate the replacement value of a structure, or explain various levels of coverage under a homeowners’ insurance policy.

(c) This section shall not be construed to preclude licensed appraisers, contractors, and architects from estimating replacement value of a structure.

(d) However, if the Department of Insurance, by adopting a regulation, establishes standards for the calculation of estimates of replacement value of a structure by appraisers, then on and after the effective date of the regulation a real estate appraiser’s estimate of replacement value shall be calculated in accordance with the regulation.

(Amended by Stats. 2011, Ch. 411, Sec. 41. Effective January 1, 2012.)



1749.9

Nothing in this article shall require any person exempted from licensure by Section 1634 or 1635 to hold a license as required by Section 1631.

(Added by Stats. 1991, Ch. 1040, Sec. 17.)






ARTICLE 14 - Fees

1750

The commissioner shall require in advance as a fee for filing application for the hereinafter designated licenses, renewals thereof, or changes in outstanding licenses, an amount calculated as set forth herein. The fee is determined by multiplying the number of license years in the period of the license applied for or the remaining period of an existing license counting any initial fractional license year of that period as one year for that purpose, as follows:

(a) Casualty broker-agent, fifty-six dollars ($56).

(b) Property broker-agent, fifty-six dollars ($56).

(c) Property and casualty broker-agent, when applied for on a single application, fifty-six dollars ($56).

(d) Personal lines broker-agent, resident, fifty-six dollars ($56).

(e) Life agent, resident, fifty-six dollars ($56).

(f) Life agent, nonresident, fifty-six dollars ($56).

(g) Surplus line broker who is an individual transacting only on behalf of a surplus line broker organization, two hundred fifty dollars ($250).

(h) Surplus line broker not described in subdivision (e), five hundred dollars ($500).

(i) Variable contract authority, nonresident, when not also applying for a nonresident life agent license, sixty-four dollars ($64).

(Amended by Stats. 2012, Ch. 786, Sec. 31. Effective January 1, 2013.)



1750.5

(a) The fee for filing an application for a nonresident license described in Section 1639, and renewal thereof or changes in outstanding licenses, shall be the same amount that is established in this code for a resident license of the same type. If the applicant’s state, territory of the United States, commonwealth, or Canadian province of residence has fees for any nonresident insurance license greater than for a like resident license, the commissioner may charge a fee equal to the amount a California resident would be required to pay to obtain a like license for a like term in the applicant’s state, territory of the United States, commonwealth, or Canadian province of residence.

(b) The fee for filing an application for a nonresident limited lines license described in Section 1639, and renewal thereof or changes in outstanding licenses, shall be the same amount that is established in this code for a resident property broker-agent license or a resident casualty broker-agent license. This section shall not be construed to require a countersignature on a policy or contract, or the payment of a countersignature fee.

(Amended by Stats. 2011, Ch. 411, Sec. 43. Effective January 1, 2012.)



1751

The commissioner shall require, in advance, a fee for filing the following documents:

(a) Application for registration of change in membership of a copartnership licensed as any of the following:

(1) Casualty broker-agent, fifty-six dollars ($56).

(2) Property broker-agent, fifty-six dollars ($56).

(3) Property and casualty broker-agent, when applied for on a single application, fifty-six dollars ($56).

(4) Life agent, resident, forty-eight dollars ($48).

(5) Life agent, nonresident, fifty-three dollars ($53).

(6) Personal lines broker-agent, fifty-six dollars ($56).

(b) Notice for adding or removing from any life agent’s, property broker-agent’s, casualty broker-agent’s, or personal lines broker-agent’s license issued to an organization the name of any natural person named thereon, sixteen dollars ($16).

(c) First amendment to an application, eight dollars ($8); a second and each subsequent amendment to an application, sixteen dollars ($16).

(d) Original application to be given the qualifying examination for a license of a property, casualty, or personal lines licensee, twenty-seven dollars ($27) for each person to be examined.

(e) Original application to be given the qualifying examination for a license of a life licensee, twenty-seven dollars ($27) for each person to be examined.

(f) Application for reexamination for any of the licenses mentioned in this section, twenty-seven dollars ($27) for each person to be reexamined.

(g) Application which includes a request for a certificate of convenience pursuant to Article 8 (commencing with Section 1685), twenty dollars ($20) in addition to, and not in lieu of, fees otherwise required.

(h) Application or request for approval of a true or fictitious name pursuant to Section 1724.5, thirty dollars ($30), except that there shall be no fee when the name is contained in an original application.

(i) “A ratification of appointments of agents” whereby the surviving insurer in a merger or consolidation assumes responsibility for all agents then lawfully appointed for one of the constituent insurers and makes each its agent, one hundred three dollars ($103).

(j) A bond, pursuant to Article 5 (commencing with Section 1662) or Section 1760.5 or 1765, except when the bond constitutes part of an original application filing, sixteen dollars ($16).

(k) An application or request for clearance and cancellation notice of a current licensee of record, sixteen dollars ($16).

(l) An amended action notice pursuant to subdivision (e) of Section 1704, five dollars ($5).

(Amended by Stats. 2012, Ch. 786, Sec. 32. Effective January 1, 2013.)



1751.1

(a) The commissioner shall require fifty dollars ($50) in advance as a fee for filing an application for certification as a prelicensing or continuing education provider pursuant to Section 1749.1. That certification shall be effective for a period of 24 months.

(b) The commissioner shall require fifty dollars ($50) in advance as a fee for filing an application to renew certification as a prelicensing or continuing education provider pursuant to Section 1749.1. That certification shall be effective for a period of 24 months.

(c) The commissioner shall require fifty dollars ($50) in advance as a fee for filing an application for certification of a prelicensing education course pursuant to Section 1749. That certification shall be effective for a period of 24 months.

(d) The commissioner shall require twenty-five dollars ($25) in advance as a fee for filing an application to renew certification of a prelicensing education course pursuant to Section 1749. That certification shall be effective for a period of 24 months.

(e) The commissioner shall require twenty-five dollars ($25) in advance as a fee for filing an application for certification of a continuing education course, program, or seminar pursuant to Section 1749.3 and Section 1749.32. That certification shall be effective for a period of 24 months.

(f) The commissioner shall require ten dollars ($10) in advance as a fee for filing an application to renew certification of a continuing education course, program, or seminar pursuant to Section 1749.3 and Section 1749.32. That certification shall be effective for a period of 24 months.

(Amended by Stats. 2007, Ch. 271, Sec. 8. Effective January 1, 2008.)



1751.3

The commissioner shall require sixteen dollars ($16) in advance as a fee for filing each notice of appointment or each notice of termination pursuant to Section 1707 of any of the following:

(a) A casualty broker-agent to act as an insurance agent.

(b) A property broker-agent to act as an insurance agent.

(c) A life agent.

(d) A travel insurance agent.

(e) A casualty broker-agent to act as an insurance solicitor.

(f) A property broker-agent to act as an insurance solicitor.

(Amended by Stats. 2011, Ch. 411, Sec. 45. Effective January 1, 2012.)



1751.5

The fees required by this chapter and by Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), and Chapter 8 (commencing with Section 1831) of this part are filing fees, no portion of which shall be refunded whether or not the application is acted upon or the examination is taken.

(Repealed and added by Stats. 1978, Ch. 208.)



1751.6

The commissioner may prepare a list of all currently licensed producers. All those lists shall be at the expense of the insurer, organization, or person requesting this service, except that special lists which are a part of the regulatory responsibility of the department may be at the expense of the state in the discretion of the commissioner. The costs and expenses of all those lists shall be paid from the support appropriation for the Department of Insurance current at the time of the preparation of the list but shall be charged to and collected from the insurer, organization, or person requesting the list. All list preparation expense moneys collected by the Department of Insurance under the provisions of this section are hereby appropriated to the department and shall be deposited in the Insurance Fund to the credit of the support appropriation for the department current at the time of the deposit. If any such insurer, organization, or person refuses to pay those costs and expenses promptly when due, the commissioner may refuse to issue its certificate of authority, certificate of exemption, or license, as the case may be, and may revoke any existing certificate of authority, certificate of exemption, or license.

(Amended by Stats. 1990, Ch. 1420, Sec. 70. Operative January 1, 1992, by Sec. 77 of Ch. 1420.)



1751.7

The commissioner may periodically publish a newsletter containing summaries of rules, regulations, interpretative opinions, and such other information as he deems important to the proper conduct of the insurance business in this state by persons and organizations licensed under this chapter. All costs of the publication shall be covered by and included in license fees paid by persons licensed under this chapter. The fees shall be reviewed annually for sufficiency for this purpose, and shall be increased or decreased as necessary. The amount of the fees to be utilized for this purpose shall be set forth as a separate line item in the department’s annual budget.

(Added by Stats. 1981, Ch. 1131, Sec. 12.)






ARTICLE 15 - Travel Insurance Agents

1752

The commissioner may issue a limited lines travel insurance agent license to any organization engaged in transacting travel insurance through travel retailers not otherwise meeting the conditions set forth in Section 1754.

(Amended by Stats. 2012, Ch. 257, Sec. 1. Effective January 1, 2013.)



1753

As used in this article, the following terms have the following meanings:

(a) “Limited lines travel insurance agent” means an insurer designee that is licensed to transact travel insurance, as defined in subdivision (b).

(b) “Transact” means, for the purposes of this article, the following activities when engaged in by a travel retailer:

(1) Offering and disseminating information to a prospective or current policyholder on behalf of a limited lines travel insurance agent, including brochures, buyer guides, descriptions of coverage, and price.

(2) Referring specific questions regarding coverage features and benefits from a prospective or current policyholder to a limited lines travel insurance agent.

(3) Disseminating and processing applications for coverage, coverage selection forms, or other similar forms in response to a request from a prospective or current policyholder.

(4) Collecting premiums from a prospective or current policyholder on behalf of a limited lines travel insurance agent.

(5) Receiving and recording information from a policyholder to share with a limited lines travel insurance agent.

(c) (1) “Travel insurance” means insurance coverage for personal risks incidental to planned travel, including one or more of the following:

(A) Interruption or cancellation of a trip or event.

(B) Loss of baggage or personal effects.

(C) Damages to accommodations or rental vehicles.

(D) Sickness, accident, disability, or death occurring during travel.

(2) Travel insurance does not include major medical plans, which provide comprehensive medical protection for travelers with trips lasting six months or longer, including for example, those working overseas as an expatriate or military personnel being deployed.

(3) Travel insurance does not include damage waiver contracts, as defined in paragraph (5) of subdivision (a) of Section 1936 of the Civil Code. The phrase “damage waiver” or “collision damage waiver” cannot be used to describe travel insurance coverage, but the insurance contract may otherwise refer to “damage waiver” or “collision damage waiver” provided by a company, as defined in paragraph (1) of subdivision (a) of Section 1936 of the Civil Code.

(d) “Travel retailer” means a business organization that makes, arranges, or offers travel services and may offer and disseminate travel insurance as a service to its customers on behalf of and under the direction of a limited lines travel insurance agent.

(Repealed and added by Stats. 2012, Ch. 257, Sec. 3. Effective January 1, 2013.)



1754

Transaction of travel insurance under the license of an organization holding a limited lines travel insurance agent license shall be subject to the following conditions:

(a) A limited lines travel insurance agent may authorize a travel retailer to transact travel insurance on behalf of and under its authority under the following conditions:

(1) The limited lines travel insurance agent is clearly identified on marketing materials and fulfillment packages distributed by the travel retailers to customers. The marketing materials and fulfillment packages shall include the agent’s name, business address, email address, telephone number, license number, and the availability of the department’s toll-free consumer hotline.

(2) The limited lines travel insurance agent, at the time of licensure and thereafter, maintains a register noting each travel retailer that transacts travel insurance on the licensee’s behalf. The register shall be maintained and updated annually by the licensee in a form prescribed by, or format acceptable to, the commissioner and shall include the name and contact information of the travel retailer and an officer or person who directs or controls the travel retailer’s operations, and the travel retailer’s federal employer identification number (FEIN). The licensee shall also certify that the registered travel retailer complies with Section 1033 of Title 18 of the United States Code. The licensee shall submit the register for review and inspection upon request by the department.

(3) The limited lines travel insurance agent has designated one of its employees to be responsible for its compliance with the insurance laws, rules, and regulations of the state. The limited lines travel insurance agent and its designated responsible employees shall hold property, casualty, life-only, and accident and health agent licenses, to the extent required by this chapter, based upon the types of insurance transacted by the licensee.

(4) The employee designated by the limited lines travel insurance agent, pursuant to paragraph (3), and any of the organization’s partners, members, controlling persons, officers, directors, and managers comply with the background check requirements as required by the commissioner.

(5) The limited lines travel insurance agent has paid all applicable licensing fees required under California law.

(6) The limited lines travel insurance agent uses all reasonable means at its disposal to ensure compliance by the travel retailer and the travel retailer’s employees with their obligations under this article. This includes requiring each employee of the travel retailer whose duties include transacting travel insurance to receive training. The training shall be provided whenever there is a material change that requires a modification to the training materials, but in no event less frequently than every three years. Training materials used by or on behalf of the limited lines travel insurance agent to train the employees of a travel retailer shall be submitted to the department at the time the travel insurance agent applies for a license under this article, and whenever modified thereafter. The training materials, at a minimum, should contain instruction on the types of insurance offered, ethical sales practices, and disclosures to prospective insurance customers. Any changes to previously submitted training materials shall be submitted to the department with the changes highlighted 30 days prior to their use by the limited lines travel insurance agent. Training materials and changes to those materials submitted to the department pursuant to this subdivision shall be deemed approved for use by the limited lines travel insurance agent unless it is notified by the department to the contrary. Failure by a limited lines travel insurance agent to submit training materials or changes for departmental review or use of unapproved or disapproved training materials shall constitute grounds for denial of an application for a license, nonrenewal of a license, or suspension of a license, or other action as deemed appropriate by the commissioner.

(7) The limited lines travel insurance agent or the travel retailer provides disclosure to the consumer, in either the marketing materials or fulfillment packages, that is substantively similar to the following:

This plan provides insurance coverage that only applies during the covered trip. You may have coverage from other sources that provides you with similar benefits but may be subject to different restrictions depending upon your other coverages. You may wish to compare the terms of this policy with your existing life, health, home, and automobile insurance policies. If you have any questions about your current coverage, call your insurer or insurance agent or broker.

(8) The limited lines travel insurance agent or the travel retailer makes all of the following disclosures to the prospective insured, which shall be acknowledged in writing by the purchaser or displayed by clear and conspicuous signs that are posted at every location where contracts are executed, including, but not limited to, the counter where the purchaser signs the service agreement, or provided in writing to the purchaser:

(A) That purchasing travel insurance is not required in order to purchase any other product or service offered by the travel retailer.

(B) If not individually licensed, that the travel retailer’s employee is not qualified or authorized to:

(i) Answer technical questions about the benefits, exclusions, and conditions of any of the insurance offered by the travel retailer.

(ii) Evaluate the adequacy of the prospective insured’s existing insurance coverage.

(b) A travel retailer that meets the requirements set forth in this section and whose activities are limited to offering and selling travel insurance on behalf of a licensed limited lines travel insurance agent is authorized to receive compensation.

(c) (1) If the commissioner determines that a travel retailer, or a travel retailer’s employee, has violated any provision of this article or any other provision of this code, the commissioner may:

(A) Direct the limited lines travel insurance agent to implement a corrective action plan with the travel retailer.

(B) Direct the limited lines travel insurance agent to revoke the authorization of the travel retailer to transact travel insurance on its behalf and under its license and to remove the travel retailer’s name from its register.

(2) If the commissioner determines that a travel retailer, or a travel retailer’s employee, has violated any provision in this article or any other provision of this code, the commissioner, after notice and hearing, may:

(A) Suspend or revoke the license of the limited lines travel insurance agent as authorized under this code.

(B) Impose a monetary fine on the limited lines travel insurance agent.

(3) A limited lines travel insurance agent who aids and abets a travel retailer in the transaction of travel insurance, as defined in this code, or aids and abets a travel retailer in any activity concerning travel insurance after being directed to revoke the travel retailer’s authorization, in addition to any other action authorized under this code, shall be subject to a monetary penalty pursuant to paragraph (3) of subdivision (a) of Section 12921.8.

(d) The conduct of employees of the travel retailer who have been designated to transact travel insurance on behalf of the licensed limited lines travel insurance agent shall be deemed the conduct of the licensed limited lines travel insurance agent for purposes of this article.

(Amended by Stats. 2013, Ch. 76, Sec. 136. Effective January 1, 2014.)



1755

(a) An applicant for a limited lines travel insurance agent license under this article shall submit the following documents to the commissioner:

(1) A written application for licensure, signed by the applicant or an officer of the applicant, in the form prescribed by the commissioner.

(2) A certificate by the insurer that is to be named in the limited lines travel insurance agent license, stating that the insurer has satisfied itself that the named applicant is trustworthy and competent to act as its limited lines travel insurance agent and that the insurer will appoint the applicant to act as its agent if the travel insurance agent license applied for is issued by the commissioner. The certification shall be subscribed by an officer or managing agent of the insurer on a form prescribed by the commissioner.

(3) An application fee, and, for each license period thereafter, a renewal fee, in an amount or amounts determined by the commissioner as sufficient to defray the reasonable costs incurred by the department from implementing the provisions of Assembly Bill 2354, as enacted in the 2011–12 Regular Session of the Legislature.

(b) Notwithstanding any other provision of law to the contrary, the provisions set forth in Sections 1667, 1668, 1668.5, 1669, 1670, 1738, and 1739 apply to any application for or issuance of a license pursuant to this article.

(c) Costs associated with any enforcement action shall be paid for by the person or organization licensed pursuant to this article.

(Repealed and added by Stats. 2012, Ch. 257, Sec. 6. Effective January 1, 2013.)



1756

The provisions of this chapter relating to the appointment and termination of an insurance agent by an insurer or its authorized representative are applicable to licenses issued pursuant to this article.

(Added by Stats. 1959, Ch. 4.)



1757

The commissioner may adopt rules and regulations for the implementation of this article.

(Amended by Stats. 2012, Ch. 257, Sec. 7. Effective January 1, 2013.)






ARTICLE 15.5 - Cargo Shippers’ Agents

1757.1

A limited license may be issued to a natural person or to an organization who or which acts as an agent on behalf of cargo owners or shippers, or both. The limited license shall authorize the cargo owner’s or shipper’s agent to procure cargo insurance only on behalf of a cargo owner or shipper for whom the agent is also arranging for the carriage of goods. The limited license shall authorize the cargo owner’s or shipper’s agent only to procure cargo insurance, perform related document preparation, and assist the cargo owners or shippers, or both, with the filing of claims or preparation of proofs of loss in connection with filing claims and performing similar claims activities.

(Added by Stats. 1993, Ch. 515, Sec. 2. Effective January 1, 1994.)



1757.2

A limited license shall be applied for and renewed in the same manner as is provided in this chapter for a licensee to act as a property broker-agent or a casualty broker-agent, except that an applicant for a limited license as a cargo shipper’s agent need not pass a qualifying examination and is exempt from the prelicensing and continuing education requirements. The fee for filing an application shall be nineteen dollars ($19) for each year or fraction thereof of the term of the license applied for.

(Amended by Stats. 2011, Ch. 411, Sec. 47. Effective January 1, 2012.)



1757.3

The commissioner may make reasonable rules and regulations necessary for the convenient administration of the provisions of this article respecting the licensing and renewal of licenses of cargo shippers’ agents.

(Added by Stats. 1993, Ch. 515, Sec. 2. Effective January 1, 1994.)






ARTICLE 16 - Variable Contract Agents

1758.1

(a) For the purpose of making provision for the issuance of policies or contracts authorized by Article 5 (commencing with Section 10506) of Chapter 5 of Part 2 of Division 2, the commissioner may grant authority to transact variable contracts to a person or a natural person named on a license of an organization licensed as a life agent that is appointed by an admitted insurer that is required to register itself or to register a separate account or fund with the United States Securities and Exchange Commission under the Federal Investment Company Act of 1940, or to register its variable policies or contracts with the Securities and Exchange Commission under the Federal Securities Act of 1933, and has complied with that requirement. The commissioner may grant variable contract authority to a person who is not a resident of California and is not a licensed life agent in California provided that the person is licensed for both life and variable contract authority in his or her resident state.

(b) No person shall act as an agent of the insurer in the transaction of the policies or contracts unless he or she holds a valid authority under this article.

(Amended by Stats. 2012, Ch. 786, Sec. 33. Effective January 1, 2013.)



1758.2

Any authority granted pursuant to the provisions of this article shall be effective only while a permanent underlying life agent’s license and registration in accordance with the rules of the United States Securities and Exchange Commission or the Financial Industry Regulatory Authority remains in full force and effect. The provisions of subdivision (b) of Section 1704 relating to the inactivation and reactivation of the underlying life agent’s license, and the renewal thereof, shall apply to any authority issued pursuant to this article, except that references to agency appointments and terminations shall relate only to the underlying life agent’s license. The authority may be revoked, suspended, or otherwise affected for the same reasons and by the same procedures as a life agent’s license.

(Amended by Stats. 2011, Ch. 411, Sec. 48. Effective January 1, 2012.)



1758.3

The commissioner shall not grant authority to transact variable contracts unless the life agent or applicant furnishes proof that he or she is registered to sell securities in California in accordance with the rules of the United States Securities and Exchange Commission or the Financial Industry Regulatory Authority. Any authority granted to a life agent to transact variable contracts shall immediately terminate upon the life agent no longer being registered to sell securities in accordance with the rules of the United States Securities and Exchange Commission or the Financial Industry Regulatory Authority.

(Amended by Stats. 2013, Ch. 321, Sec. 20. Effective January 1, 2014.)



1758.5

The commissioner may, pursuant to Chapter 4.5 (commencing with Section 11371), Part 1, Division 3, Title 2 of the Government Code, adopt reasonable rules and regulations necessary for the convenient administration of this article.

(Added by Stats. 1967, Ch. 1707.)






ARTICLE 16.1 - Portable Electronics Insurance

1758.6

No portable electronics vendor shall offer or sell any form of portable electronics insurance in this state unless that person is licensed as an insurance agent or broker pursuant to Article 3 (commencing with Section 1631) or has complied with the requirements of this article and has been issued a license by the commissioner as provided in this article.

(Amended by Stats. 2011, Ch. 165, Sec. 1. Effective January 1, 2012.)



1758.61

The commissioner may issue to an applicant that has complied with the requirements of this article a portable electronics insurance agent license that authorizes the licensee and its endorsees to offer or sell insurance in connection with, and incidental to, the sale of portable electronics or the sale or provision of accessories or services related to the use of portable electronics.

(Amended by Stats. 2011, Ch. 165, Sec. 2. Effective January 1, 2012.)



1758.62

(a) An applicant for a portable electronics insurance agent license under this article shall submit all of the following to the commissioner:

(1) A written application for licensure, signed by the applicant or an officer of the applicant, in the form prescribed by the commissioner.

(2) A certificate by the insurer that is to be named in the portable electronics insurance agent license, stating that the insurer has satisfied itself that the named applicant is trustworthy and competent to act as its insurance agent limited to this purpose and that the insurer will appoint the applicant to act as its agent to transact the kind or kinds of insurance that are permitted by this article, if the portable electronics insurance agent license applied for is issued by the commissioner. The certification shall be subscribed by an officer or managing agent of the insurer on a form prescribed by the commissioner.

(3) An application fee and, for each license period thereafter, a renewal fee, in an amount or amounts determined by the department as sufficient to defray the department’s actual cost of processing the application or renewal and implementing this article. The limitation on fee increases of 10 percent without prior approval of the Legislature set forth in Section 12978 shall not apply to the application or renewal fee set forth in this subdivision during the years 2003, 2004, and 2005.

(b) Notwithstanding any other provision of law to the contrary, the provisions set forth in Sections 1667, 1668, 1668.5, 1669, 1670, 1738, and 1739 apply to any application for or issuance of a license pursuant to this article.

(c) Costs associated with any enforcement action or investigation shall be paid for by the person or organization licensed pursuant to this article.

(Amended by Stats. 2011, Ch. 165, Sec. 3. Effective January 1, 2012.)



1758.63

An endorsee of a portable electronics vendor that has been issued a portable electronics insurance agent license pursuant to this article may sell or offer insurance products under the authority of the vendor’s portable electronics insurance agent license if all of the following conditions have been met:

(a) The endorsee is 18 years of age or older.

(b) The portable electronics vendor, at the time it submits its portable electronics insurance agent’s license application pursuant to Section 1758.62, also establishes a list of all locations in this state at which it offers coverage under a policy of portable electronics insurance. The list shall be maintained by the portable electronics vendor in a form prescribed by, or format acceptable to, the commissioner and shall be updated annually. The list shall be maintained by the portable electronics vendor and made available to the commissioner for review and inspection upon request.

(c) Each portable electronics vendor licensed pursuant to this article shall provide for the training of its endorsees under a program developed by a licensed property and casualty broker or agent prior to allowing its endorsees to offer or sell insurance products. The training shall meet the following minimum standards:

(1) Each endorsee shall receive instruction about the types of insurance specified in subdivision (e) of Section 1758.69 that are offered for sale to prospective customers.

(2) Each endorsee shall receive training about ethical sales practices.

(3) Each endorsee shall receive training about the disclosures to be given to prospective customers pursuant to Section 1758.66.

(4) The retraining of endorsees shall be conducted whenever there is a material change in the insurance products sold that requires modification of the training materials, but in no event less frequently than every three years for each endorsee.

(Amended by Stats. 2011, Ch. 165, Sec. 4. Effective January 1, 2012.)



1758.64

An endorsee may act on behalf of and under the supervision of the portable electronics insurance agent in matters relating to transacting insurance under that agent’s license. The conduct of an endorsee of a portable electronics insurance agent acting within the scope of employment or agency shall be deemed the conduct of the portable electronics insurance agent for purposes of this article.

(Amended by Stats. 2011, Ch. 165, Sec. 5. Effective January 1, 2012.)



1758.65

(a) If a licensee or endorsee violates any provision of this article or any other provision of this code, the commissioner may do any of the following:

(1) After notice and hearing, suspend or revoke the license of the portable electronics insurance agent.

(2) After notice and hearing, impose fines on the portable electronics insurance agent for its conduct or that of its endorsees.

(3) After notice and hearing, impose other penalties that the commissioner deems necessary and convenient to carry out the purpose of this code, including suspending the privilege of transacting portable electronics insurance pursuant to this article at specific business locations where violations have occurred, imposing fines on the portable electronics insurance agent, and suspending or revoking the ability of individual endorsees to act under the vendor’s license.

(b) If any person sells insurance in connection with, or incidental to, the sale of portable electronics or the sale or provision of accessories or services related thereto, or holds himself or herself or an organization out as a portable electronics insurance agent without obtaining the license required by this article, or as being licensed pursuant to Chapter 5 (commencing with Section 1621) without obtaining that license, the commissioner may issue a cease and desist order pursuant to Section 12921.8.

(c) Notwithstanding any other provision of law to the contrary, the provisions of Section 1748.5 are applicable to both the organization issued a license pursuant to this article and any endorsee to that license.

(Amended by Stats. 2011, Ch. 165, Sec. 6. Effective January 1, 2012.)



1758.66

A portable electronics insurance agent shall not sell insurance pursuant to this article by unsolicited telephone calls or otherwise unless, at the time of sale, or reasonably thereafter with respect to a sale or enrollment occurring by telephone, all of the following conditions are satisfied:

(a) The portable electronics insurance agent provides brochures or other written materials to the prospective purchaser that do all of the following:

(1) Summarize the material terms and conditions of coverage offered, including the identity of the insurer.

(2) Describe the process for filing a claim, including a toll-free telephone number to report a claim.

(3) Disclose any additional information on the price, benefits, exclusions, conditions, or other limitations of those policies that the commissioner may, by rule, prescribe.

(4) Provide the name, address, telephone number, and license number of the licensee or the property and casualty broker-agent appointed by the insurer issuing portable electronics insurance coverage to the licensee, as well as the department’s toll-free consumer hotline.

(b) The portable electronics insurance agent or its endorsees make all of the following disclosures, which shall be acknowledged in writing by the purchaser, or displayed by clear and conspicuous signs that are posted at every location where contracts are executed, such as the counter where the purchaser signs the service agreement, or provided in writing to the purchaser:

(1) That the purchase by the customer of the kinds of insurance prescribed in this article is not required in order to purchase portable electronics, accessories, or related services.

(2) That the insurance policies offered by the portable electronics insurance agent may provide a duplication of coverage already provided by other insurance policies covering the purchaser.

(3) That the endorsee of the portable electronics insurance agent is not qualified or authorized to evaluate the adequacy of the purchaser’s existing insurance coverages, unless that person is licensed pursuant to Article 3 (commencing with Section 1631).

(4) That the customer may cancel the insurance at any time. If the customer cancels any unearned premium will be refunded in accordance with applicable law.

(c) The material terms and conditions of coverage are provided to every person who elects to purchase that coverage.

(d) Costs for the insurance are separately itemized in any billing statement for the insurance. However, if the portable electronics coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the customer that the coverage is included with the purchase of the portable electronics or related services.

(e) The insurance is provided under an individual policy issued to the purchaser, or under a group or master policy issued to an organization licensed as a portable electronics insurance agent by an insurer authorized to transact the applicable kinds or types of insurance in this state.

(Amended by Stats. 2011, Ch. 165, Sec. 7. Effective January 1, 2012.)



1758.661

Charges for portable electronics insurance may be billed and collected by a portable electronics insurance agent licensee. A licensee shall not be required to maintain those funds in a segregated account if the insurer represented by the licensee has provided in writing that the funds need not be segregated from funds received by the portable electronics vendor on account of the sale or lease of portable electronics or related services or accessories. All funds received by a vendor from a customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Licensees may receive compensation for billing and collection services.

(Amended by Stats. 2011, Ch. 165, Sec. 8. Effective January 1, 2012.)



1758.67

Under the authority of the portable electronics insurance agent license, a portable electronics insurance agent shall not do any of the following:

(a) Offer to sell insurance except in conjunction with, and incidental to, the business of selling portable electronics, their accessories, or related services.

(b) Advertise, represent, or otherwise portray itself or its endorsees as licensed insurers or property and casualty broker-agents.

(c) Pay any endorsee compensation based primarily on the number of customers electing coverage under the portable electronics insurance agent’s license. However, nothing in this code shall prohibit the payment of compensation to an endorsee of a portable electronics insurance agent for activities under the agent’s license that is incidental to their overall compensation. The incidental compensation shall not exceed fifteen dollars ($15) per customer who purchases portable electronics insurance coverage.

(d) Unless lawfully transacting the business of insurance pursuant to a certificate of authority issued pursuant to Section 700 for the appropriate class, a person obligated to perform under a contract offered in or from this state that meets the definition of portable electronics insurance as set forth in Section 1758.69 shall be deemed to be unlawfully transacting the business of insurance and shall be subject to subdivision (b) of Section 700 and Section 12921.8.

(Amended by Stats. 2011, Ch. 165, Sec. 9. Effective January 1, 2012.)



1758.68

Any insurer that provides insurance to be sold by an organization licensed as a portable electronics insurance agent shall file a copy of any individual policy issued to a purchaser, or any policy or certificate issued under a group or master policy to an organization licensed as a portable electronics insurance agent, with the commissioner, who shall make that policy available to the public.

(Amended by Stats. 2011, Ch. 165, Sec. 10. Effective January 1, 2012.)



1758.681

Notwithstanding any other law:

(a) As used in this section, “portable electronics vendor policyholder” means a portable electronics insurance agent licensee pursuant to subdivision (f) of Section 1758.69.

(b) An insurer may terminate a portable electronics insurance policy or otherwise change the terms and conditions of a portable electronics insurance policy only upon providing the portable electronics vendor policyholder and enrolled customers with at least 30 calendar days’ written notice.

(c) If the insurer changes the terms and conditions of a policy of portable electronics insurance, the insurer shall provide the portable electronics vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating that a change in the terms and conditions has occurred and a summary of those changes.

(d) Notwithstanding subdivision (b), an insurer may terminate an enrolled customer’s enrollment under a portable electronics insurance policy upon 15 calendar days’ notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim under the policy.

(e) Notwithstanding subdivision (b), an insurer may immediately terminate an enrolled customer’s enrollment under a portable electronics insurance policy without prior notice for any of the following:

(1) For nonpayment of premium.

(2) If the enrolled customer ceases to have an active service with the vendor of portable electronics.

(3) If the enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within 30 calendar days after exhaustion of the limit. However, if notice is not sent within 30 calendar days, enrollment shall continue notwithstanding the aggregate limit of liability until 30 calendar days from the date the insurer sends notice of termination to the enrolled customer.

(f) If a portable electronics insurance policy is terminated by a portable electronics vendor policyholder, the portable electronics vendor policyholder shall mail or deliver a written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered by the portable electronics vendor policyholder to the enrolled customer at least 30 days prior to the termination. However, if the notice is not sent within 30 calendar days, enrollment shall continue until 30 calendar days from the date the portable electronics vendor policyholder sends notice of termination to the enrolled customer or until a new portable electronics insurance policy is in effect.

(g) Whenever notice or correspondence with respect to a policy of portable electronics insurance is required pursuant to this section, it shall be in writing and sent within the notice period required pursuant to this section. Notices and correspondence shall be sent to the portable electronics vendor policyholder at the portable electronics vendor policyholder’s mailing address specified for that purpose and to its affected enrolled customers’ last known mailing addresses on file with the insurer or the portable electronics vendor policyholder. The insurer or portable electronics vendor policyholder shall maintain proof that the notice or correspondence was sent for not less than three years after that notice or correspondence was sent.

(Added by Stats. 2013, Ch. 321, Sec. 21. Effective January 1, 2014.)



1758.69

As used in this article, the following definitions have the following meanings:

(a) “Endorsee” means an unlicensed employee or authorized representative of a portable electronics vendor.

(b) “Enrollment” means the process of soliciting or accepting enrollments or applications from a consumer under a portable electronics insurance policy, which includes informing the consumer of the availability of coverage, preparing and delivery of the certificate of insurance or notice of proposed insurance, or otherwise assisting the consumer in making an informed decision whether or not to elect to purchase portable electronics insurance.

(c) (1) “License period” means all of that two-year period beginning as described in subparagraph (A) or (B) of paragraph (2), as applicable, and ending the second succeeding year on the last calendar day of the month in which the initial license was issued.

(2) A license period shall be determined for each person as follows:

(A) Upon initial licensing, the license period shall start on the date the license is issued.

(B) For a subsequent license, the license period shall start on the first day following the month in which the initial license was issued.

(3) A license shall be renewed on or before the expiration date of the license period.

(d) (1) “Portable electronics” means all of the following:

(A) Personal, self-contained, easily carried by an individual, battery-operated electronic communication, viewing, listening, recording, gaming, computing, or global positioning devices, including cell or satellite phones, pagers, personal global positioning satellite units, portable computers, portable audio listening, video viewing or recording devices, digital cameras, video camcorders, portable gaming systems, docking stations, automatic answering devices, their accessories, and service related to the use of those devices.

(B) Any other electronic device that is portable in nature that the commissioner approves.

(2) “Portable electronics” does not include telecommunications switching equipment, transmission wires, cell site transceiver equipment, or other equipment and systems used by telecommunications companies to provide telecommunications service to consumers.

(e) (1) “Portable electronics insurance” means a contract providing coverage for the repair or replacement of portable electronics against any one or more of the following causes of loss: loss, theft, mechanical failure, malfunction, damage, or other applicable perils.

(2) “Portable electronics insurance” does not include any of the following:

(A) A service contract governed by Article 4.5 (commencing with Section 9855) of Chapter 20 of Division 3 of the Business and Professions Code.

(B) A policy of insurance covering a seller’s or a manufacturer’s obligations under a warranty.

(C) A homeowner’s, renter’s, private passenger automobile, commercial multiperil, or similar policy.

(f) “Portable electronics insurance agent license” means an agent license issued to an individual or organization for the enrollment and sale of portable electronics insurance.

(g) “Portable electronics vendor” means any person in the business, directly or indirectly, of selling, reselling, soliciting, or leasing portable electronics, their accessories, and related services to customers.

(Amended by Stats. 2011, Ch. 165, Sec. 11. Effective January 1, 2012.)



1758.691

Nothing in this article regulating the sale of portable electronics insurance shall be construed to impair or impede the application of any other law regulating the sale of portable electronics insurance.

(Amended by Stats. 2011, Ch. 165, Sec. 12. Effective January 1, 2012.)



1758.692

(a) Not less than 60 days before a permanent license will expire, the commissioner may use an electronic delivery method, including e-mail or other similar electronic method of delivery, to deliver, or may mail, to the latest e-mail or mailing address appearing on his or her records, an application to the licensee to renew the license of a portable electronics insurance agent for the appropriate succeeding license term. It is the licensee’s responsibility to renew, whether or not a renewal notice is received.

(b) The commissioner may accept a late renewal without penalty, provided that the licensee’s failure to comply is due to a clerical error or inadvertence.

(c) An application for renewal of a license may be filed on or before the expiration date. An application for renewal of an expired license may be filed after the expiration date and until that same month and date of the next succeeding year.

(d) The commissioner shall impose a penalty fee equal to one-half of the renewal fee for the portable electronics insurance agent license for any renewal that is filed after the expiration date of the license.

(Amended by Stats. 2011, Ch. 165, Sec. 13. Effective January 1, 2012.)



1758.693

(a) This article shall become operative only upon a determination by the commissioner that the personnel positions needed to carry out the provisions of this article are in existence or have been authorized in the Budget Act of 2002 or a subsequent budget act.

(b) On and after January 1, 2003, the commissioner may accept applications from communications equipment vendors seeking licensure pursuant to this article. However, the commissioner shall not act upon the applications. If, prior to April 30, 2003, the commissioner receives 50 applications or less, the commissioner shall be deemed to have sufficient personnel to carry out the provisions of this article and this article shall immediately become operative.

(Added by Stats. 2002, Ch. 437, Sec. 1. Effective January 1, 2003. Note: This section prescribes conditions for the operation of Article 16.1, commencing with Section 1758.6.)






ARTICLE 16.3 - Self-Service Storage Agents

1758.7

(a) No self-service storage facility, or franchisee of a self-service storage facility, shall offer or sell insurance unless it has complied with the requirements of this article and has been issued a license by the commissioner as provided in this article.

(b) The commissioner may issue to a self-service storage facility, or its franchisee, that has complied with the requirements of this article, a license that authorizes the self-service storage facility or its franchisee to offer or sell the types of insurance specified in Section 1758.75 in connection with and incidental to rental agreements on behalf of any insurer authorized to write those types of insurance policies in this state.

(c) (1) The license period shall be a two-year period beginning as described in subparagraph (A) or (B) of paragraph (2), as applicable, and ending on the second succeeding year on the last calendar day of the month in which the initial license was issued.

(2) The commencement of a license period shall be determined for each self-service storage facility or franchisee of a self-service storage facility, as follows:

(A) Upon initial licensing, the license period begins on the date the license is issued.

(B) Upon license renewal, the license period begins on the first day of the month following the month in which the initial license was issued.

(3) (A) Not less than 60 days before a permanent license will expire, the commissioner may use an electronic delivery method, including e-mail or other similar electronic method of delivery, to deliver, or may mail, to the latest e-mail or mailing address appearing on his or her records, an application to the licensee to renew the license for the appropriate succeeding license period. It is the licensee’s responsibility to renew whether or not a renewal application is received. The commissioner may accept a late renewal without penalty, provided that the licensee’s failure to comply is due to clerical error or inadvertence on the part of the department.

(B) The application for renewal of a license shall be filed on or before the expiration date.

(C) The application for renewal of an expired license may be filed after the expiration date and until the same month and day of the next succeeding year. A licensee who files the renewal application after the license has expired shall be charged, in addition to the renewal fee, a penalty of 50 percent of the renewal fee.

(d) The applicant for a license pursuant to this section shall submit an application fee upon initial application and upon renewal application in the amount or amounts determined by the department as sufficient to defray its actual cost of processing the applications and implementing this article.

(e) Costs associated with any enforcement action or investigation shall be paid for by the person or organization licensed pursuant to this article.

(Amended by Stats. 2009, Ch. 254, Sec. 16. Effective January 1, 2010.)



1758.71

(a) An applicant for a self-service storage agent license shall file the following documents with the commissioner:

(1) A written application for licensure signed by the applicant or an officer of the applicant in the form prescribed by the commissioner.

(2) A certificate by the insurer that is to be named in the self-service storage agent license stating that the insurer has satisfied itself that the named applicant is trustworthy and competent to act as its agent for the limited purpose of offering or selling the types of insurance specified in Section 1758.75 in connection with, and incidental to, self-service storage rental agreements and that the insurer will appoint the applicant to act as its agent in reference to offering or selling those types of insurance if the applicant is licensed by the commissioner. The certification shall be subscribed by an officer or managing agent of the insurer on a form prescribed by the commissioner.

(b) Notwithstanding any other provision of law, Sections 1667, 1668, 1668.5, 1669, 1670, 1738, and 1739 apply to any application for or issuance of a license pursuant to this article.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.72

(a) Each self-service storage agent shall provide an insurance training program for its employees that shall meet the following minimum standards:

(1) Each employee shall receive instruction about the types of insurance specified in Section 1758.75 that are offered for sale to prospective renters.

(2) Each employee shall receive training about ethical sales practices.

(3) Each employee shall receive training about the disclosures to be given to prospective renters pursuant to subdivision (b) of Section 1758.76.

(b) Training materials used by or on behalf of the self-service storage facility to train its endorsee shall be submitted to the department at the time the applicant applies for a license under this article and whenever modified thereafter. Any changes to previously submitted training materials shall be submitted to the department with the changes highlighted 30 days prior to their use by the licensee. Training materials and changes in those materials submitted to the department pursuant to this subdivision shall be deemed approved for use by the company unless the company is notified by the department to the contrary. Failure by a self-service storage facility to submit training materials or changes for department review, or use of unapproved or disapproved training materials shall constitute grounds for the denial of an application for license, nonrenewal of a license, or a suspension of a license, as appropriate.

(c) An employee may not be endorsed to a self-service storage agent license unless that employee is 18 years of age or older.

(d) The self-service storage facility, at the time it submits its self-service storage agent license application pursuant to Section 1758.71, shall establish a list of the names of all endorsees to its self-service storage agent license. The list shall be maintained by the self-service storage facility in a form prescribed by, or format acceptable to, the commissioner, and shall be updated annually. The list shall be retained by the self-service storage facility for three years and made available to the commissioner for review and inspection.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.73

Any employee of a licensee who has been trained pursuant to Section 1758.72 may act on behalf and under the supervision of the self-service storage facility agent in matters relating to the conduct of business under that agent’s license. The conduct of an employee or agent of a licensee acting within the scope of employment or agency shall be deemed the conduct of the self-service storage facility agent for the purposes of this article.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.74

(a) If a licensee violates any provision of this article, the commissioner may do any of the following:

(1) After notice and hearing, revoke or suspend the self-service storage facility’s license.

(2) After notice and hearing, impose other penalties, including suspending the transaction of insurance at specific self-service storage facilities where violations of this article have occurred.

(3) Impose fines and penalties on the self-service storage agent for its conduct or that of its employees.

(b) If any person sells insurance in connection with, or incidental to, self-service storage rental agreements, or holds himself or herself or an organization out as a self-service storage agent without obtaining the license required by this article, the commissioner may issue a cease and desist order pursuant to Section 12921.8.

(c) Notwithstanding any other provision of law, the provisions of Section 1748.5 are applicable to a self-service storage facility or its franchisee issued a license pursuant to this article.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.75

A self-service storage facility or its franchisee licensed under this article may act as a self-service storage agent for an authorized insurer only with respect to the following types of insurance and only in connection with, and incidental to, self-service storage rental agreements:

(a) Insurance that provides hazard insurance coverage to renters for the loss of, or damage to, tangible personal property in storage or in transit during the rental period.

(b) Any other coverage the commissioner may approve as meaningful and appropriate in connection with the rental of storage space.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.76

A licensee shall not sell insurance pursuant to this article unless all of the following conditions are satisfied:

(a) The self-service storage agent provides brochures or other written material to the prospective renter that does all of the following:

(1) Summarizes the material terms and conditions of coverage offered to renters, including the identity of the insurer.

(2) Describes the process for filing a claim, including a toll-free telephone number to report a claim.

(3) Discloses any additional information on the price, benefits, exclusions, conditions, or other limitations of the types of insurance specified in Section 1758.75 that the commissioner may by rule prescribe.

(4) Provide the licensee’s name, address, telephone number, and license number and the availability of the department’s toll-free consumer hotline.

(b) The self-service storage agent makes all of the following disclosures to the renter, which shall be acknowledged in writing by the renter, or displayed by clear and conspicuous signs that are posted at every location where rental agreements are executed, such as the counter where a renter would sign a rental agreement:

(1) That the purchase by the renter of the insurance is not required in order to rent storage space. However, the licensee’s employees may advise the renter that the self-service storage facility’s rental agreement may contain provisions requiring the renter to provide insurance on his or her property in the storage unit.

(2) That the insurance policies offered by the self-service storage agent may provide a duplication of coverage already provided by a renter’s homeowners insurance policy or by another source of coverage.

(3) That the self-service storage facility and its employees are not qualified or authorized to evaluate the adequacy of the purchaser’s existing insurance coverage.

(c) If a renter elects to purchase the coverage, evidence of coverage is stated on the face of the rental agreement or is provided to the renter.

(d) The insurance is provided under an individual, a group, or a master policy issued to the self-service storage agent by an insurer authorized to write the types of insurance specified in Section 1758.75 in this state.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.77

A licensee shall not be required to treat moneys collected from renters purchasing insurance pursuant to this article as funds received in a fiduciary capacity if the insurer represented by the licensee has provided in writing that the funds need not be segregated from funds received by the self-service storage agent if the charges for insurance coverage are itemized and incorporated as part of the rental agreement.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.78

A self-service storage agent shall not do any of the following:

(a) Offer to sell insurance except in conjunction with, and incidental to, authorized rental agreements.

(b) Advertise, represent, or otherwise portray itself or its employees as licensed insurers, insurance agents, or insurance brokers.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.79

Any insurer that provides insurance to be sold by a self-service storage facility or its franchisee under this article shall file a copy of the policy with the commissioner, who shall make that policy available to the public.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.791

As used in this article:

(a) “Self-service storage facility” means a person or organization engaged in the business of providing leased or rented storage space to the public.

(b) “Storage space” means a room, unit, locker, or open space offered for rental to the public for temporary storage of personal belongings or light commercial goods.

(c) “Renter” means any person who obtains the use of storage space from a self-service storage company under the terms of a rental agreement.

(d) “Rental agreement” means any written agreement for the terms and conditions governing the use of a storage space provided by a self-service storage company.

(e) “Self-service storage agent” means a person or organization licensed pursuant to this article to offer insurance in connection with, and incidental to, rental agreements on behalf of an insurer authorized to write the types of insurance specified in Section 1758.75 in this state.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)



1758.792

The commissioner shall adopt rules to implement the provisions of this article which may include fee differentials for smaller, self-service storage facilities. The rules shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of rules shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(Added by Stats. 2004, Ch. 428, Sec. 3. Effective January 1, 2005.)






ARTICLE 16.6 - Rental Car Agents

1758.8

(a) No rental car company shall offer or sell insurance unless it is licensed as an insurance agent or broker pursuant to Article 3 (commencing with Section 1631) or has complied with the requirements of this article and has been issued a license by the commissioner as provided in this article.

(b) The commissioner may issue to a rental car company, or to a franchisee of a rental car company, that has complied with the requirements of this article, a license that authorizes the rental car company or the franchisee of a rental car company to act as a rental car agent to offer or sell those types of insurance specified in Section 1758.85, in connection with and incidental to rental agreements, on behalf of any insurer authorized to write those types of insurance in this state.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)



1758.81

(a) An applicant for a rental car agent license under this article shall file the following documents with the commissioner:

(1) A written application for licensure, signed by the applicant or an officer of the applicant, in the form prescribed by the commissioner.

(2) A certificate by the insurer that is to be named in the rental car agent license, stating that the insurer has satisfied itself that the named applicant is trustworthy and competent to act as its insurance agent limited to this purpose and that the insurer will appoint the applicant to act as its agent to transact the kind or kinds of insurance that are permitted by this article, if the rental car agent license applied for is issued by the commissioner. The certification shall be subscribed by an officer or managing agent of the insurer on a form prescribed by the commissioner.

(3) An application fee, and each license period thereafter, a renewal fee, in an amount or amounts determined by the department as sufficient to defray the department’s actual cost of processing the application or renewal and implementing this article.

(4) Not less than 60 days before a permanent license will expire, the commissioner may use an electronic delivery method, including e-mail or other similar electronic method of delivery, to deliver, or may mail, to the latest e-mail or mailing address appearing on his or her records, an application to the licensee to renew the license for the appropriate succeeding license period. It is the licensee’s responsibility to renew whether or not a renewal application is received. The commissioner may accept a late renewal without a penalty, provided the licensee’s failure to comply is due to clerical error or inadvertence on the part of the department.

(A) The application for renewal of a license shall be filed on or before the expiration date.

(B) The application for renewal of an expired license may be filed after the expiration date and until that same month and day of the next succeeding year. A licensee who files the renewal application after the license has expired shall be charged, in addition to the renewal fee, a penalty of 50 percent of the renewal fee.

(b) Notwithstanding any other provision of law to the contrary, Sections 1667, 1668, 1668.5, 1669, 1670, 1720, 1738, and 1739 apply to any application for or issuance of a license pursuant to this article.

(c) Costs associated with any enforcement action or investigation shall be paid for by the person or organization licensed pursuant to this article.

(Amended by Stats. 2009, Ch. 254, Sec. 17. Effective January 1, 2010.)



1758.82

(a) An employee of a rental car company or franchisee of a rental car company that has been issued a rental car agent license pursuant to this article may be an endorsee authorized to offer insurance products under the authority of the rental car agent license if all of the following conditions have been met:

(1) The employee is 18 years of age or older.

(2) The rental car company, at the time it submits its rental car agent license application pursuant to Section 1758.81, also establishes a list of the names of all endorsees to its rental car agent license. The list shall be maintained by the rental car company in a form prescribed by the commissioner and updated annually. The list shall be retained by the rental car company for three years and made available to the commissioner for review and inspection.

(3) The rental car company submits to the commissioner with its initial rental car agent license application and annually thereafter a certification, subscribed by an officer of the company on a form prescribed by the commissioner, stating all of the following:

(A) The number of endorsees offering insurance products under the authority of the rental car agent license for the applicable period.

(B) A statement that no person other than an endorsee sells or offers insurance on its behalf.

(C) That all endorsees have completed training as required by this article.

(b) Each rental car company licensed pursuant to this article shall provide for the training of its endorsees prior to allowing its endorsees to offer or sell insurance products. The training shall meet the following minimum standards:

(1) Each rental car endorsee shall receive instruction about the types of insurance specified in Section 1758.85 that are offered for sale to prospective renters.

(2) Each rental car endorsee shall receive training about ethical sales practices.

(3) Each rental car endorsee shall receive training about the disclosures to be given to prospective renters pursuant to subdivision (c) of Section 1758.86.

(c) Training materials used by or on behalf of the rental car company to train its endorsees shall be submitted to the department at the time the rental car company applies for a license under this article, and whenever modified thereafter. Any changes to previously submitted training materials shall be submitted to the department with the changes highlighted 30 days prior to their use by the licensee. Training materials and changes to those materials submitted to the department pursuant to this subdivision shall be deemed approved for use by the company unless it is notified by the department to the contrary. Failure by a rental car company to submit training materials or changes for departmental review or use of unapproved or disapproved training materials shall constitute grounds for denial of an application for a license, nonrenewal of a license, or suspension of a license, as appropriate.

(d) The rental car company shall periodically retrain its endorsees on the subject matter described in subdivision (b), as prescribed by the commissioner.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)



1758.83

(a) The manager at each location of a rental car company or a franchisee of a rental car company licensed pursuant to this article, or the direct supervisor of the company’s endorsees at each location or region shall be an endorsee and shall be responsible for the supervision of each additional endorsee at that location or region. Each licensee shall identify the endorsee who is the manager or supervisor at each location for the purposes of this article.

(b) An endorsee may act on behalf and under the supervision of the rental car agent in matters relating to transacting insurance under that agent’s license. The conduct of an endorsee of a rental car agent acting within the scope of employment or agency shall be deemed the conduct of the rental car agent for purposes of this article.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)



1758.84

(a) If a licensee or endorsee violates any provision of this article or any other provision of this code, the commissioner may do any of the following:

(1) After notice and hearing, suspend or revoke the license of the rental car agent.

(2) After notice and hearing impose fines on the rental car agent for its conduct or that of its endorsees.

(3) After notice and hearing, impose other penalties, that the commissioner deems necessary and convenient to carry out the purpose of this code, including suspending the privilege of transacting insurance at specific rental locations where violations have occurred, and suspending or revoking the endorsement of individual endorsees or manager endorsees.

(b) If any person sells insurance in connection with, or incidental to, rental car agreements or holds himself or herself or an organization out as a rental car agent without obtaining the license required by this article, or as being an endorsee when that person is not an endorsee, or as being licensed pursuant to Chapter 5 (commencing with Section 1631) without obtaining that license, the commissioner may issue a cease and desist order pursuant to Section 12921.8.

(c) Notwithstanding any other provision of law to the contrary, the provisions of Section 1748.5 are applicable to both the rental car agent and any endorsee to the license of the rental car agent.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)



1758.85

A rental car company or franchisee licensed under this article may act as a rental car agent for an authorized insurer only in connection with the rental of vehicles and only with respect to the following kinds of insurance:

(a) Personal accident insurance for renters and other rental vehicle occupants, for accidental death or dismemberment, and for medical expenses resulting from an accident that occurs with the rental vehicle during the rental period.

(b) Liability insurance, which may include uninsured motorist coverage, whether offered separately or in combination with other liability insurance, that provides coverage to the renters and to other authorized drivers of a rental vehicle and is nonduplicative of any standard liability coverage or self-insurance limits provided by the rental company in its rental agreement, for liability arising from the negligent operation of the rental vehicle during the rental period.

(c) Personal effects insurance that provides coverage to renters and other vehicle occupants for loss of, or damage to, personal effects in the rental vehicle during the rental period.

(d) Roadside assistance insurance.

(e) Emergency sickness insurance.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)



1758.851

The insurance products listed in Section 1758.85 that are sold in conjunction with a vehicle rental are not transferable and do not apply to any vehicle not listed in the rental contract issued.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)



1758.86

A rental car agent shall not sell insurance pursuant to this article unless all of the following conditions are satisfied:

(a) The rental period of the rental agreement does not exceed 30 consecutive days, except for any renewals or extension of the original rental period.

(b) The rental car agent provides brochures or other written materials to the prospective renter that do all of the following:

(1) Summarize the material terms and conditions of coverage offered to renters, including the identity of the insurer.

(2) Describe the process for filing a claim, including a toll-free telephone number to report a claim.

(3) Disclose any additional information on the price, benefits, exclusions, conditions, or other limitations of those policies that the commissioner may by rule prescribe.

(4) Provide the licensee’s name, address, telephone number, and license number, as well as the availability of the department’s toll-free consumer hotline.

(c) The rental car agent or its endorsee makes all of the following disclosures to the renter, which shall be acknowledged in writing by the renter, or displayed by clear and conspicuous signs that are posted at every location where rental agreements are executed, such as the counter where the renter signs the rental agreement:

(1) That the purchase by the renter of the kinds of insurance prescribed in this article is not required in order to rent a vehicle.

(2) That the insurance policies offered by the rental car agent may provide a duplication of coverage already provided by a renter’s personal automobile insurance policy or by another source of coverage.

(3) That the endorsee on the rental car agent’s license is not qualified or authorized to evaluate the adequacy of the purchaser’s existing insurance coverages.

(d) Evidence of coverage is stated on the face of the rental agreement or evidence of coverages provided to every renter who elects to purchase that coverage is indicated to the renter.

(e) The insurance is provided under an individual policy issued to the purchaser, or under a group, or master policy issued to an organization licensed as a rental car agent by an insurer authorized to transact the applicable kinds or types of insurance in this state.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)



1758.861

A licensee shall not be required to treat moneys collected from renters purchasing insurance, pursuant to this article, as funds received in a fiduciary capacity if the insurer represented by the licensee has provided in writing that the funds need not be segregated from funds received by the rental car company on account of vehicle rental and the charges for insurance coverage are itemized and incorporated as part of the rental agreement.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)



1758.87

A rental car agent shall not do any of the following:

(a) Offer to sell insurance except in conjunction with, and incidental to, authorized rental agreements.

(b) Advertise, represent, or otherwise portray itself or its employees or endorsees as licensed insurers, life agents, property broker-agents, or casualty broker-agents.

(c) Pay an endorsee any compensation, fee, or commission dependent on the placement of insurance under the agent’s license. Nothing in this code shall prohibit the payment of a “performance-related incentive.” For the purposes of this subdivision, a “performance-related incentive” is not a commission as otherwise defined. A “performance-related incentive” is money or other tangible or intangible items of value paid or given to any endorsee of the licensee which is not based solely on the offering or selling of the insurance products listed in Section 1758.85.

(Amended by Stats. 2011, Ch. 411, Sec. 50. Effective January 1, 2012.)



1758.88

Any insurer that provides insurance to be sold by a rental car company or franchisee of a rental car company under this article shall file a copy of any individual policy issued to a purchaser, or any policy or certificate issued under a group or master policy to an organization licensed as a rental car agent, with the commissioner, who shall make that policy available to the public.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)



1758.89

As used in this article, the following definitions have the following meanings:

(a) (1) “License period” means all of that two-year period beginning as described in subparagraph (A) or (B) of paragraph (2), as applicable, and ending the second succeeding year on the last calendar day of the month in which the initial license was issued.

(2) A license period shall be determined for each person as follows:

(A) Upon initial licensing, the license period starts on the date the license is issued.

(B) Subsequently, the license period starts the first day of the month following the month in which the initial license was issued.

(3) A license is required to be renewed on or before the expiration date of the license period.

(b) “Rental vehicle” or “vehicle” means a motor vehicle operated by a driver who is not required to possess a commercial driver’s license to operate the motor vehicle and the motor vehicle is either of the following:

(1) A private passenger motor vehicle, including a passenger van, minivan, or sports utility vehicle.

(2) A cargo vehicle, including a cargo van, pickup truck, or truck with a gross vehicle weight of less than 26,000 pounds.

(c) “Renter” means any person who obtains the use of a vehicle from a rental car company under the terms of a rental agreement.

(d) “Rental car company” means any person in the business of renting vehicles to the public.

(e) “Rental agreement” means any written agreement setting forth the terms and conditions governing the use of a vehicle provided by the rental car company.

(f) “Rental car agent” means a person or organization licensed pursuant to this article to offer insurance in connection with and incidental to rental car agreements on behalf of an insurer authorized to write those types of insurance in this state.

(g) “Endorsee” means an unlicensed employee of a rental car agent who meets the requirements of this article.

(Added by renumbering Section 1785.89 by Stats. 2000, Ch. 135, Sec. 111. Effective January 1, 2001.)



1758.891

Until January 1, 2001, a rental car company or a franchisee of a rental car company shall not be required to obtain a license to offer the insurance products described in Section 1758.85.

(Added by Stats. 1999, Ch. 618, Sec. 1. Effective January 1, 2000.)






ARTICLE 16.7 - Credit Insurance Agents

1758.9

No person shall sell or solicit any form of credit insurance in this state, and receive a commission for their efforts, unless that person is licensed as an insurance agent or broker pursuant to Article 3 (commencing with Section 1631) or is licensed as a credit insurance agent or endorsee under this article.

(Added by Stats. 2000, Ch. 321, Sec. 7. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1758.91

The commissioner may issue to an applicant that has complied with the requirements of this article, a credit insurance agent license to offer or sell those types of insurance specified in Section 1758.96 in connection with, and incidental to, a loan or extension of credit, on behalf of any insurer authorized to write those types of insurance in this state.

(Added by Stats. 2000, Ch. 321, Sec. 7. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1758.92

(a) An applicant for a credit insurance agent license under this article shall submit each of the following to the commissioner:

(1) A written application for licensure signed by the applicant or an officer of the applicant, in the form prescribed by the commissioner.

(2) A certificate by the insurer that is to be named in the credit insurance agent license, stating that the insurer has satisfied itself that the named applicant is trustworthy and competent to act as its insurance agent limited to this purpose and that the insurer will appoint the applicant to act as its agent in reference to selling or soliciting the kind or kinds of insurance that are permitted by this article, if the credit insurance agent license applied for is issued by the commissioner. The certification shall be subscribed by an officer or managing agent of the insurer on a form prescribed by the commissioner.

(3) An application fee, and each license period thereafter, a renewal fee, in an amount or amounts determined by the department as sufficient to defray the department’s actual costs of processing the application or renewal and implementing this article.

The limitation on fee increases of 10 percent without prior approval of the Legislature set forth in Section 12978 shall not apply to the application or renewal fee set forth in this subdivision during the years 2002, 2003, and 2004.

(b) Notwithstanding any other provision of law to the contrary, the provisions set forth in Sections 1667, 1668, 1668.5, 1669, 1670, 1720, 1738, and 1739 apply to any application for or issuance of a license, or any application for or approval of an endorsee, pursuant to this article.

(c) (1) Not less than 60 days before a permanent license will expire, the commissioner may use an electronic delivery method, including e-mail or other similar electronic method of delivery, to deliver, or may mail, to the latest e-mail or mailing address appearing on his or her records, an application to the licensee to renew the license for the appropriate succeeding license period. It is the licensee’s responsibility to renew whether or not a renewal application is received. The commissioner may accept a late renewal without penalty, provided the licensee’s failure to comply is due to a clerical error or inadvertence on the part of the department.

(2) An application for renewal shall be filed on or before the expiration date.

(3) The application for renewal of an expired license may be filed after the expiration date and until that same month and date of the next succeeding year. A licensee who files a renewal application after the license has expired shall be charged, in addition to the renewal fee, a penalty of 50 percent of the renewal fee for the credit insurance agent license and all endorsees.

(d) Costs associated with any enforcement action or investigation shall be paid for by the person or organization licensed pursuant to this article.

(Amended by Stats. 2009, Ch. 254, Sec. 18. Effective January 1, 2010.)



1758.93

(a) An employee of an organization that has been issued a credit insurance agent license pursuant to this article may be an endorsee on the license if all of the following conditions have been met:

(1) The employee is 18 years of age or older.

(2) The employee submits an application to the department that includes a signed affidavit, in a form prescribed by the commissioner, stating the applicant has read the credit insurance training material submitted to the commissioner and that the applicant has received from the organization training in, and is knowledgeable about, the credit insurance products to be sold, ethics, and market practices.

(3) The employee submits an application fee, and each year thereafter, a renewal fee, in an amount or amounts determined by the department as sufficient to defray the department’s actual costs of processing the application or renewal and implementing this article.

(b) Prior to allowing any endorsee to offer or sell credit-related insurance, the licensed organization shall provide training to each endorsee about the credit insurance products to be sold, and shall submit annually to the department the names of endorsees and a statement of compliance with this article. Training materials used by the organization to train endorsees shall be submitted to the department at the time the organization applies for its credit insurance agent license, and each year thereafter when that license is renewed. Any changes to previously submitted training materials shall be submitted to the department with the changes highlighted 30 days prior to their use by the licensee. Training materials and changes to those materials submitted to the department pursuant to this subdivision shall be deemed approved for use by the company unless it is notified by the department to the contrary. Failure by a credit insurance licensee to submit training materials or changes for departmental review or use of unapproved or disapproved training materials shall constitute grounds for denial of an application for a license, nonrenewal of a license, or suspension of a license, as appropriate.

(c) The credit insurance agent shall periodically retrain its endorsees.

(Added by Stats. 2000, Ch. 321, Sec. 7. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1758.94

(a) The manager at each business location of an organization licensed as a credit insurance agent, shall be listed as an endorsee on the organization’s license and shall be responsible for the training and supervision of each additional endorsee at that location. Each licensee shall identify the endorsee who is the manager at each location for the purposes of this article.

(b) An employee of a credit insurance agent who complies with the requirements of Section 1758.93, and is endorsed on the license of the credit insurance agent, may act on behalf of, and under the supervision of, the credit insurance agent in matters relating to transacting insurance under that agent’s license. The conduct of an endorsee of a credit insurance agent acting within the scope of employment or agency shall be deemed the conduct of the credit insurance agent for purposes of this article.

(Added by Stats. 2000, Ch. 321, Sec. 7. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1758.95

(a) If a licensee or endorsee violates any provision of this article or any other provision of this code, the commissioner may do either of the following:

(1) After notice and hearing, suspend or revoke the license of the credit insurance agent.

(2) After notice and hearing, impose other penalties that the commissioner deems necessary and convenient to carry out the purposes of this code, including suspending the privilege of transacting credit insurance pursuant to this article at specific business locations where violations have occurred, imposing fines on the credit insurance agent, individual endorsees or endorsee managers, and suspending or revoking the endorsement of a named endorsee or endorsee manager.

(b) If any person sells insurance in connection with or incidental to a loan or other extension of credit or holds himself or herself or an organization out as a credit insurance agent without obtaining the license required by this article, as being an endorsee when that person is not an endorsee, or as being licensed pursuant to Chapter 5 (commencing with Section 1631) without obtaining that license, the commissioner may issue a cease and desist order pursuant to Section 12921.8.

(c) Notwithstanding any other provision of law to the contrary, the provisions of Section 1748.5 are applicable to both the organization issued a license pursuant to this article and any endorsee to that license.

(Added by Stats. 2000, Ch. 321, Sec. 7. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1758.96

A person licensed pursuant to this article may act as a credit insurance agent for an authorized insurer only with respect to the kinds of insurance specified in this section sold in connection with and incidental to a loan or other extension of credit other than a loan in excess of sixty thousand dollars ($60,000) relating to or secured by real property where the repayment period does not exceed 10 years. The sale of credit insurance products as specified in this section in excess of sixty thousand dollars ($60,000) relating to or secured by real property where any compensation, fee, or commission is paid dependent on the placement of credit insurance, requires a license to act as an insurance agent or life agent pursuant to Section 1621 or 1622.

(a) Credit life insurance.

(b) Credit disability insurance.

(c) Credit involuntary unemployment insurance or credit loss-of-income insurance.

(d) Credit property insurance.

(e) Guaranteed asset protection (GAP) insurance.

(f) Any other form of insurance declared by the commissioner to be subject to this section pursuant to subdivision (d) of Section 1758.992.

(Amended by Stats. 2011, Ch. 24, Sec. 1. Effective May 10, 2011.)



1758.97

A credit insurance agent shall not sell or offer to sell insurance pursuant to this article unless all of the following conditions are satisfied:

(a) The credit insurance agent provides brochures or other written materials to the prospective purchaser that do all of the following:

(1) Summarize the material terms and conditions of coverage offered, including the identity of the insurer.

(2) Describe the process for filing a claim, including a toll-free telephone number to report a claim.

(3) Disclose any additional information on the price, benefits, exclusions, conditions, or other limitations of those policies that the commissioner may by rule prescribe.

(b) The credit insurance agent makes all of the following disclosures, either with or as part of each individual policy or group certificate, or with a notice of proposed insurance, or, if the insurance is sold at the same time and place as the related credit transaction, in a statement acknowledged by the purchaser in writing on a separate form, electronically, digitally, or by audio recording:

(1) That the purchase of the kinds of insurance prescribed in this article is not required in order to secure the loan or an extension of credit.

(2) That the insurance coverage offered by the credit insurance agent may provide a duplication of coverage already provided by a purchaser’s other personal insurance policies or by another source of coverage.

(3) That the endorsee is not qualified or authorized to evaluate the adequacy of the purchaser’s existing coverages, unless the individual is licensed pursuant to Article 3 (commencing with Section 1631).

(4) That the customer may cancel the insurance at any time. If the customer cancels within 30 days from the delivery of the insurance policy, certificate, or notice of proposed insurance, the premium will be refunded in full. If the customer cancels at any time thereafter, any unearned premium will be refunded in accordance with applicable law.

(c) Evidence of coverage is provided to every person who elects to purchase that coverage.

(d) Costs for the insurance are separately itemized in any loan, credit, or retail agreement.

(e) The insurance is provided under an individual policy issued to the purchaser or under a group or master policy issued to the organization licensed as a credit insurance agent by an insurer authorized to transact the applicable kinds or types of insurance in this state. Any of the conditions and disclosures specified in this section shall be deemed satisfied if the consumer is otherwise provided with the information required in this section by any other disclosures required by existing federal or state law or regulations.

No statement, disclosure, or notice made for the purpose of compliance with this section shall be construed to cause the policy form, certificate of insurance, or notice of proposed insurance, by themselves, to be considered nonstandard forms, as described in Article 6.9 (commencing with Section 2249) of Subchapter 2 of Chapter 5 of Title 10 of the California Code of Regulations.

(Amended by Stats. 2009, Ch. 88, Sec. 69. Effective January 1, 2010.)



1758.98

Under the authority of the credit insurance agent license, a credit insurance agent shall not do any of the following:

(a) Offer to sell insurance except in conjunction with, and incidental to, a loan or extension of credit.

(b) Advertise, represent, or otherwise portray itself or its employees, agents, or endorsees as licensed insurers, life agents, property broker-agents, or casualty broker-agents.

(c) Pay any unlicensed person any compensation, fee, or commission dependent on the placement of insurance under the agent’s license. Nothing in this subdivision shall prohibit production payments or incentive payments to an endorsee.

(Amended by Stats. 2011, Ch. 411, Sec. 51. Effective January 1, 2012.)



1758.99

An organization licensed as a credit insurance agent shall prominently display its license number and the department’s toll free consumer hot line telephone number on brochures and information sheets required by this article and on any evidence of insurance.

(Added by Stats. 2000, Ch. 321, Sec. 7. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1758.991

Any insurer that provides insurance to be sold by an organization licensed as a credit insurance agent shall file a copy of any individual policy issued to a purchaser, or any policy or certificate issued under a group or master policy to an organization licensed as a credit agent, with the commissioner, who shall make that policy available to the public.

(Added by Stats. 2000, Ch. 321, Sec. 7. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)



1758.992

As used in this article, the following definitions have the following meanings:

(a) “Enrollment” means the process of soliciting or accepting enrollments or applications from a debtor under a credit insurance policy, which includes informing the debtor of the availability of coverage, calculating the insurance charge, preparing and delivering the certificate of insurance or notice of proposed insurance, answering questions regarding the coverage, or otherwise assisting the debtor in making an informed decision whether or not to elect to purchase credit insurance.

(b) “Creditor” means a lender of money or a vendor or lessor of goods, services, property, rights, or privileges, for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of that lender, vendor, or lessor, and any affiliate, associate, subsidiary, subcontractor, director, officer, or employee of any of them or any other person in any way associated with any of them.

(c) “Credit insurance agent license” means an agent license issued to an individual or organization for the enrollment and sale of credit insurance.

(d) (1) “Credit insurance” includes credit life insurance, credit disability insurance, credit involuntary unemployment insurance, credit loss-of-income insurance, credit property insurance, or guaranteed asset protection (GAP) insurance.

(2) Credit insurance also includes any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of credit insurance.

(3) The commissioner may adopt, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, reasonable rules and regulations necessary to carry out this subdivision.

(e) (1) “Credit life insurance” means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction, exclusive of any insurance procured at no expense to the debtor. Insurance shall be deemed procured at no expense to the debtor unless the cost of the credit transaction to the debtor varies depending on whether or not the insurance is procured.

(2) “Credit disability insurance” means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled, as defined in the policy, exclusive of any insurance procured at no expense to the debtor. Insurance shall be deemed to have been procured at no expense to the debtor unless the cost of the credit transaction to the debtor varies depending on whether or not the insurance is procured.

(f) “Credit involuntary unemployment insurance” or “credit loss-of-income insurance” means insurance issued to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is involuntarily unemployed, as defined in the policy.

(g) “Credit property insurance” means insurance that provides coverage (1) on personal property pledged or offered as collateral for securing a personal or consumer loan, or (2) on personal property purchased under an installment sales agreement or through a consumer credit transaction, but does not include any insurance that provides theft, collision, liability, property damage, or comprehensive insurance coverage in any automobile or any other self-propelled vehicle that is designed primarily for operation in the air or on the highways, waterways, or sea, and its operating equipment, or that is necessitated by reason of the liability imposed by law for damages arising out of the ownership, operation, maintenance, or use of those vehicles. However, that excluded insurance does include single interest coverage on any of those vehicles that insures the interest of the creditor in the same manner as collateral secures a loan.

(h) (1) “Guaranteed asset protection” (GAP) insurance means insurance in which a person agrees to indemnify a vehicle purchaser or lessee for some or all of the amount owed on the vehicle at the time of an unrecovered theft or total loss, after credit for money received from the purchaser’s or lessee’s physical damage insurer, pursuant to the terms of a loan, lease agreement, or conditional sales contract used to purchase or lease the vehicle. GAP insurance, whether sold by a credit insurance agent or another type of licensee authorized to sell GAP insurance, may also include a promise to pay up to five thousand dollars ($5,000) to an insured, in addition to the sum needed to indemnify the insured for the amount owed, to purchase or lease another vehicle.

(2) GAP insurance does not include, and no insurance license of any type under this code is required to offer, any of the following:

(A) A debt cancellation agreement contained in a conditional sales contract for the sale of a vehicle by a licensed motor vehicle dealer, or a debt cancellation agreement contained in a lease agreement for the lease of a vehicle by a licensed motor vehicle dealer or leasing company, to waive some or all of either of the following:

(i) The difference between the actual cash value of the purchaser’s or lessee’s vehicle at the time of an unrecovered theft or total loss and the amount owed on the vehicle pursuant to the terms of a lease agreement or conditional sales contract used to purchase or lease the vehicle.

(ii) The amount owed on the vehicle at the time of an unrecovered theft or total loss, after credit for money received from the purchaser’s or lessee’s physical damage insurer or from a third-party liability insurer. Such a promise may also include a promise to waive some or all of the amount of the purchaser’s or lessee’s deductible.

(B) A promise by a lender as part of a debt obligation to purchase or lease a vehicle in which the lender agrees to waive some or all of either of the following:

(i) The difference between the actual cash value of the purchaser’s or lessee’s vehicle at the time of an unrecovered theft or total loss and the amount owed on the vehicle pursuant to the terms of the debt obligation used to purchase or lease the vehicle.

(ii) The amount owed on the vehicle at the time of an unrecovered theft or total loss, after credit for money received from the purchaser’s or lessee’s physical damage insurer or from a third-party liability insurer. Such a promise may also include a promise to waive some or all of the amount of the purchaser’s or lessee’s deductible.

(C) Coverage under subparagraphs (A) and (B) may not result in a credit balance in favor of the vehicle purchaser or lessee or include a promise to pay money to a vehicle purchaser or lessee in addition to waiving some or all of the amount owed, including some or all of the amount of the purchaser’s or lessee’s deductible. For purposes of this paragraph, a promise to pay money does not include, and a dealer, creditor, or lender shall be allowed to offer, a discount or credit to a purchaser or lessee as an incentive for purchasing, leasing, or financing a replacement vehicle. However, the dealer, creditor, or lender shall require the purchaser or lessee to use the discount or credit on a purchase or lease from the dealer or lessor that sold or leased the original vehicle to the purchaser or lessee, or with the creditor or lender that financed the purchase or lease of the original vehicle.

(Amended by Stats. 2011, Ch. 24, Sec. 2. Effective May 10, 2011.)



1758.993

Nothing in this article regulating the sale of credit insurance shall be construed to impair or impede the application of any other law regulating the sale of credit insurance, including, but not limited to, the California Finance Lenders Law, Division 9 (commencing with Section 22000) of the Financial Code.

(Added by Stats. 2000, Ch. 321, Sec. 7. Effective January 1, 2001. Operative January 1, 2002, by Sec. 9 of Ch. 321.)









CHAPTER 5A - Administrators

1759

For purposes of this chapter, “administrator” means any person who collects any charge or premium from, or who adjusts or settles claims on, residents of this state in connection with life or health insurance coverage or annuities or coverage described in Section 740 other than any of the following:

(a) An employer on behalf of its employees or the employees of one or more subsidiary or affiliated corporations of that employer.

(b) A union on behalf of its members.

(c) An insurance company which is either licensed in this state or acting as an insurer with respect to a policy lawfully issued and delivered by it in and pursuant to the laws of a state in which the insurer was authorized to do an insurance business or prepaid hospital or health care service plan (including their sales representatives licensed in this state when engaged in the performance of their duties).

(d) A life or health agent or broker licensed in this state, whose activities are limited exclusively to the sale of insurance.

(e) A creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors.

(f) A trust, its trustees, agents, and employees acting thereunder, established in conformity with 29 U.S.C. Sec. 186.

(g) A trust exempt from taxation under Section 501(a) of the Internal Revenue Code, its trustees, and employees acting thereunder, or a custodian, its agents and employees acting pursuant to a custodian account which meets the requirements of Section 401(f) of the Internal Revenue Code.

(h) A bank, credit union or other financial institution which is subject to supervision or examination by federal or state regulatory authorities.

(i) A company which advances for and collects any premium or charge from its credit card holders who have authorized it to do so, provided the company does not adjust or settle claims.

(j) A person who adjusts or settles claims in the normal course of his or her practice or employment as an attorney at law, and who does not collect any charge or premium in connection with life or health insurance coverage or annuities.

(k) An adjuster licensed by the Insurance Commissioner when engaged in the performance of his or her duties.

(l) A nonprofit agricultural association.

(m) Any person or entity subject to regulation under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(Amended by Stats. 1984, Ch. 947, Sec. 4. Effective September 10, 1984.)



1759.1

No administrator shall act as such without a written agreement between the administrator and the insurer, and such written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and five years thereafter. Such written agreement shall contain provisions which include the requirements of Sections 1759.2 to 1759.8, inclusive, except insofar as those requirements do not apply to the functions performed by the administrator.

Where a policy is issued to a trustee or trustees, a copy of the trust agreement and any amendments thereto shall be furnished to the insurer by the administrator and shall be retained as part of the official records of both the insurer and the administrator for the duration of the policy and five years thereafter.

(Added by Stats. 1977, Ch. 998.)



1759.2

Whenever an insurer utilizes the services of an administrator under the terms of a written contract as required in Section 1759.1, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured shall be deemed to have been received by the insurer, and the payment of return premiums or claims by the insurer to the administrator shall not be deemed payment to the insured or claimant until such payments are received by the insured or claimant. Nothing herein shall limit any right of the insurer against the administrator resulting from its failure to make payments to the insurer, insureds or claimants.

(Added by Stats. 1977, Ch. 998.)



1759.3

(a) Every administrator shall maintain at its principal administrative office for the duration of the written agreement referred to in Section 1759.1 and five years thereafter adequate books and records of all transactions between it, and insurers and insured persons. The books and records shall be maintained in accordance with prudent standards of insurance recordkeeping. The insurer shall retain the right to continuing access to the books and records of the administrator sufficient to permit the insurer to fulfill all of its contractual obligations to insured persons, subject to any restrictions in the written agreement between the insurer and administrator on the proprietary rights of the parties in the books and records.

(b) The commissioner shall have access to the books and records for the purpose of examination, audit, and inspection. Any information contained in the books and records, including, but not limited to, the identity and addresses of policyholders and certificateholders, shall be confidential, except the commissioner may use the information in any proceedings instituted against the administrator.

(c) The commissioner may, after notice and hearing, promulgate reasonable rules and regulations specifying the manner and type of records to be maintained by administrators.

(d) Every administrator shall keep and maintain the books and records required by this section and the regulations promulgated pursuant to this section. Failure to keep or maintain the books and records as required shall be grounds for the suspension or revocation of the certificate of registration of the administrator. The proceeding shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1984, Ch. 563, Sec. 4.)



1759.4

An administrator may use only such advertising pertaining to the business underwritten by an insurer as has been approved by such insurer in advance of its use.

(Added by Stats. 1977, Ch. 998.)



1759.5

The agreement shall make provision with respect to the underwriting or other standards pertaining to the business underwritten by such insurer.

(Added by Stats. 1977, Ch. 998.)



1759.6

All insurance charges or premiums collected by an administrator on behalf of or for an insurer or insurers, and return premiums received from such insurer or insurers, shall be held by the administrator in a fiduciary capacity. Such funds shall be immediately remitted to the person or persons entitled thereto, or shall be deposited promptly in a fiduciary bank account established and maintained by the administrator. If charges or premiums so deposited have been collected on behalf of or for more than one insurer, the administrator shall keep records clearly recording the deposits in and withdrawals from such account on behalf of or for each insurer. The administrator shall keep copies of all such records and, upon request of an insurer, shall furnish such insurer with copies of such records pertaining to deposits and withdrawals on behalf of or for such insurer. The administrator shall not pay any claim on behalf of or for such insurer by withdrawals from such fiduciary account. Withdrawals from such account shall be made, as provided in the written agreement between the administrator and the insurer, for (1) remittance to an insurer entitled thereto; (2) deposit in an account maintained in the name of such insurer; (3) transfer to and deposit in a claims paying account, with claims on behalf of or for such insurer to be paid as provided in Section 1759. 7; (4) payment to a group policyholder for remittance to the insurer entitled thereto; (5) payment to the administrator of its commission, fees or charges; or (6) remittance of return premiums to the person or persons entitled thereto.

(Amended by Stats. 1978, Ch. 280.)



1759.7

All claims paid by the administrator from funds collected on behalf of the insurer shall be paid only on checks or drafts of, or, with the consent of the insured, by an electronic funds transfer from, and as authorized by the insurer.

(Amended by Stats. 2009, Ch. 433, Sec. 12. Effective January 1, 2010.)



1759.8

With respect to any policies where an administrator adjusts or settles claims, the compensation to the administrator with regard to such policies shall in no way be contingent on claim experience.

(Added by Stats. 1977, Ch. 998.)



1759.9

Where the services of an administrator are utilized, the administrator shall provide a written notice approved by the insurer, to insured individuals, advising them of the identity of and relationship among the administrator, the policyholder and the insurer. Where an administrator collects funds, it must identify and state separately in writing to the person paying to the administrator any charge or premium for insurance coverage the amount of any such charge or premium specified by the insurer for such insurance coverage.

(Added by Stats. 1977, Ch. 998.)



1759.10

A person shall not act as, or hold himself or herself out to be, an administrator in this state, other than an adjuster licensed in this state for the kinds of business for which he or she is acting as an administrator, unless he or she holds a certificate of registration as an administrator issued by the commissioner. The certificate shall be issued, renewed, and held in accordance with, and subject to, all the provisions applicable to a life agent contained in Article 6 (commencing with Section 1666), excluding Section 1672, Article 10 (commencing with Section 1708), Article 11 (commencing with Section 1716), and Article 13 (commencing with Section 1737), excluding Section 1741, of, and subject to the fees applicable to resident life agents as set forth in Article 14 (commencing with Section 1750) of, Chapter 5. Every administrator shall also comply with Section 1724.5.

(Amended by Stats. 2012, Ch. 786, Sec. 34. Effective January 1, 2013.)






CHAPTER 6 - Surplus Line Brokers

1760

(a) (1) A home state insured, as defined in subdivision (f) of Section 1760.1, may negotiate and effect insurance to protect himself, herself, or itself against loss, damage, or liability with any nonadmitted insurer.

(2) An issuer of an insurance policy that meets all of the requirements of paragraph (2) of subdivision (e) of Section 43601 of the Public Resources Code shall be eligible to provide the insurance described in that subdivision. An issuer of an insurance policy pursuant to this section shall not be required to be a California admitted insurer, nor be required to provide the insurance through a surplus line broker.

(b) Every home state insured that effects insurance governed by this chapter shall pay the tax imposed by Part 7.5 (commencing with Section 13201) of Division 2 of the Revenue and Taxation Code.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 713, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Ch. 713.)



1760-1

(a) A home state insured, as defined in subdivision (f) of Section 1760.1, may negotiate and effect insurance to protect himself, herself, or itself against loss, damage, or liability with any nonadmitted insurer.

(b) Every home state insured that effects insurance governed by this chapter shall pay the tax imposed by Part 7.5 (commencing with Section 13201) of Division 2 of the Revenue and Taxation Code.

(c) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 713, Sec. 2. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)



1760.1

For the purposes of this chapter, the following terms have the following definitions:

(a) “Certified” means an originally signed or sealed statement, dated not more than 60 days before submission, made by a public official or other person, attached to a copy of a document, that attests that the copy is a true copy of the original, and that the original is in the custody of the person making the statement.

(b) “Commercial insured” means any person purchasing commercial insurance that, at the time of placement, meets all of the following requirements:

(1) The person employs or retains a qualified risk manager to negotiate insurance coverage.

(2) The person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of one hundred thousand dollars ($100,000) in the immediately preceding 12 months.

(3) (A) The person meets at least one of the following criteria:

(i) The person possesses a net worth in excess of twenty million dollars ($20,000,000), as that amount is adjusted pursuant to subparagraph (B).

(ii) The person generates annual revenues in excess of fifty million dollars ($50,000,000), as that amount is adjusted pursuant to subparagraph (B).

(iii) The person employs more than 500 full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than 1,000 employees in the aggregate.

(iv) The person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least thirty million dollars ($30,000,000), as that amount is adjusted pursuant to subparagraph (B).

(v) The person is a municipality with a population in excess of 50,000 persons.

(B) Effective on January 1, 2015, and each fifth January 1 occurring thereafter, the dollar amounts in subparagraph (A) shall be adjusted to reflect the percentage change for that five-year period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the United States Department of Labor. The commissioner shall issue a bulletin to all surplus line brokers advising of any adjustments and may adopt the calculations of the NAIC or other entity in doing so.

(c) “Domiciliary jurisdiction” means the state, nation, or subdivision thereof under the laws of which an insurer is incorporated or otherwise organized.

(d) “Domiciliary state of the syndicate’s trust” means the state in which the syndicate’s trust fund is principally maintained and administered for the benefit of the syndicate’s policyholders in the United States.

(e) “Home state” means, except as provided in paragraphs (2) to (4), inclusive, any of the following, with respect to an insured or applicant:

(1) (A) The state in which the insured maintains its principal place of business or, in the case of an individual, the individual’s principal residence.

(B) If 100 percent of the insured risk is located outside the state referred to in subparagraph (A), the state to which the greatest percentage of the insured’s taxable premium for that insurance contract is allocated.

(2) “Principal place of business” means, with respect to subparagraph (A) of paragraph (1) determining the home state of the insured, (A) the state where the insured maintains its headquarters and where the insured’s high-level officers direct, control, and coordinate the business activities; or (B) if the insured’s high-level officers direct, control, and coordinate the business activities in more than one state, the state in which the greatest percentage of the insured’s taxable premium for that insurance contract is allocated; or (C) if the insured maintains its headquarters or the insured’s high-level officers direct, control, and coordinate the business activities outside any state, the state to which the greatest percentage of the insured’s taxable premium for that insurance contract is allocated.

(3) “Principal residence” means, with respect to determining the home state of the insured, (A) the state where the insured resides for the greatest number of days during a calendar year; or (B) if the insured’s principal residence is located outside any state, the state to which the greatest percentage of the insured’s taxable premium for that insurance contract is allocated.

(4) Affiliated groups. If more than one insured from an affiliated group are named insureds on a single nonadmitted insurance contract, the term “home state” means the home state, as determined pursuant to subparagraph (A) of paragraph (1), of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

(f) “Home state insured” or “home state insured applicant” means a person whose home state is California and who has received a certificate or evidence of coverage as set forth in Section 1764 or a policy as issued by an eligible surplus line insurer, or a person who is an applicant therefor.

(g) “IID” means the International Insurers Department of the National Association of Insurance Commissioners.

(h) “Insurer” means, unless the context indicates otherwise, “nonadmitted” insurers that are either “foreign” or “alien” insurers, as those terms are defined in Sections 25, 27, and 1580, and syndicates whose members consist of individual incorporated insurers who are not engaged in any business other than underwriting as a member of the group and individual unincorporated insurers, provided all the members are subject to the same level of solvency regulation and control by the group’s domiciliary regulator. The term “insurer” includes all nonadmitted insurers selling insurance to or through purchasing groups as defined in the federal Liability Risk Retention Act of 1986 (15 U.S.C. Sec. 3901 et seq.) and the California Risk Retention Act of 1991 (Chapter 1.5 (commencing with Section 125) of Part 1), except insurers that are risk retention groups as defined by those acts.

(i) “ISI” means Insurance Solvency International.

(j) “Licensee” means a surplus line broker as defined in Section 47.

(k) “Multistate risk” means a risk covered by a nonadmitted insurer with insured exposures in more than one state.

(l) “NAIC” means the National Association of Insurance Commissioners or its successor organization.

(m) “Nonadmitted insurance” means any property and casualty insurance permitted to be placed directly or through a surplus line broker with a nonadmitted insurer eligible to accept such insurance.

(n) “Nonadmitted insurer” means an insurer not licensed or admitted to engage in the business of insurance in this state in conformity with Section 700; but does not include a risk retention group, as that term is defined in Sections 130(k) and 2(a)(4) of the federal Liability Risk Retention Act of 1986 (15 U.S.C. Sec. 3901(a)(4)).

(o) “Qualified risk manager” means, with respect to a policyholder of commercial insurance, a person who meets all of the following requirements:

(1) The person is an employee of, or third-party consultant retained by, the commercial policyholder.

(2) The person provides skilled services in loss prevention, loss reduction, or risk and insurance coverage analysis, and purchase of insurance.

(3) The person has any of the following:

(A) A bachelor’s degree or higher degree from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by the commissioner to demonstrate minimum competence in risk management and satisfies either of the following:

(i) Has three years of experience in risk financing, claims administration, loss prevention, risk and insurance analysis, or purchasing commercial lines of insurance.

(ii) Has one of the following:

(I) A designation as a Chartered Property and Casualty Underwriter (CPCU) issued by the American Institute for CPCU and Insurance Institute of America.

(II) A designation as an Associate in Risk Management (ARM) issued by the American Institute for CPCU and Insurance Institute of America.

(III) A designation as Certified Risk Manager (CRM) issued by the National Alliance for Insurance Education and Research.

(IV) A designation as a RIMS Fellow (RF) issued by the Global Risk Management Institute.

(V) Any other designation, certification, or license determined by the commissioner to demonstrate minimum competency in risk management.

(B) At least seven years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance, and has any one of the designations specified in subclauses (I) to (V), inclusive, of clause (ii) of subparagraph (A).

(C) At least 10 years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance.

(D) A graduate degree from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by the commissioner to demonstrate minimum competence in risk management.

(p) “State” means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and American Samoa.

(q) “Verified” means a document or copy accompanied by an originally signed statement, dated not more than 60 days before submission, from a responsible executive or official who has authority to provide the statement and knowledge whereof he or she speaks, attesting either under oath before a notary public, or under the penalty of perjury under California law, that the assertions made in the document are true.

(Amended by Stats. 2012, Ch. 162, Sec. 103. Effective January 1, 2013.)



1760.2

The surplus line broker shall be responsible for determining whether an applicant for nonadmitted insurance is a California home state insured. A surplus line broker who reasonably relies on information provided in good faith by the applicant, whether directly or through the producer, shall be deemed to be in compliance with this requirement.

(Added by Stats. 2011, Ch. 83, Sec. 10. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1760.5

(a) The provisions of this chapter limiting the insurance that may be placed with nonadmitted insurers and requiring any report thereof shall not apply to:

(1) Reinsurance of the liability of an admitted insurer.

(2) Insurance against perils of navigation, transit, or transportation upon hulls, freights or disbursements, or other shipowner interests; upon goods, wares, merchandise, and all other personal property and interests therein, in the course of exportation from or importation into any country, or transportation coastwise, including transportation by land or water from point of origin to final destination and including war risks; and marine builder’s risks, drydocks, and marine railways, including insurance of ship repairer’s liability, and protection and indemnity insurance, but excluding insurance covering bridges or tunnels.

(3) Aircraft or spacecraft insurance.

(4) Insurance on property or operations of railroads engaged in interstate commerce.

(b) The insurance specified in paragraphs (2), (3), and (4) of subdivision (a) may be placed with a nonadmitted insurer for a home state insured only by and through a special lines’ surplus line broker. The license of a special lines’ surplus line broker shall be applied for and procured and shall be subject to the same fees for filing on issuance in the same manner as the license of a surplus line broker, except that in lieu of the bond required by Section 1765, there shall be delivered to the commissioner a bond in the form, amounts, and conditions specified in Sections 1663 and 1665 for an insurance broker and only one fee shall be collected from one person for both licenses. The licensee in respect to the business shall be subject to all the provisions of this chapter except Sections 1761, 1763, 1765.1, 1765.2, and 1775.5.

(c) The commissioner may address to any licensed special lines’ surplus line broker a written request for full and complete information respecting the financial stability, reputation, and integrity of any nonadmitted insurer with whom the licensee has dealt or proposes to deal in the transaction of insurance specified in paragraph (2), (3), or (4) of subdivision (a). The licensee so addressed shall promptly furnish in written or printed form so much of the information requested as he or she can produce together with a signed statement identifying the same and giving reasons for omissions, if any. After due examination of the information and accompanying statement, the commissioner may, if he or she believes it to be in the public interest, order in writing the licensee to place no further insurance business for home state insureds with that nonadmitted insurer on behalf of any person. Any placement with that nonadmitted insurer made by a licensee after receipt of the order is a violation of this chapter. The commissioner may issue an order if he or she finds that a nonadmitted insurer with whom the licensee has dealt or proposes to deal in the transaction of insurance is in an unsound financial condition, is disreputable, or is lacking in integrity. The order shall also include notice of a hearing to be held at a time and place fixed therein, which shall be not less than 20 nor more than 30 days from service of the order upon the licensee.

(d) The commissioner may, in respect to business written or placed under the provisions of this section, require information and reports thereof that the commissioner considers necessary, convenient, or advisable.

(e) Each placing of insurance in violation of this chapter is a misdemeanor.

(f) The commissioner may revoke, suspend, or deny any license granted pursuant to this code in accordance with the procedure provided in Article 13 (commencing with Section 1737) of Chapter 5, or any certificate of authority granted pursuant to this code in accordance with the procedure provided in Section 704 whenever the commissioner finds that the licensee or holder of the certificate has committed a violation of this section.

(g) The premium for insurance placed by or through a special lines’ surplus line broker pursuant to this section shall not be subject to the tax imposed upon the broker based upon gross premiums paid for insurance placed under authority conferred by the license.

(h) Special lines’ surplus line brokers may advertise and solicit in conformity with Section 1773, except that they are not subject to the limitation that any nonadmitted insurer’s name appearing in the advertisements or solicitations must be eligible under Section 1765.1.

(Amended by Stats. 2011, Ch. 83, Sec. 11. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1760.6

For purposes of Section 1760.5, “spacecraft” means missiles, satellites, staffed and unstaffed space vehicles, any objects intended for launch, or objects launched or assembled in outer space, including, but not limited to, the space shuttle and any transportation, communication, information, or other system intended to be employed in outer space, together with related equipment, devices, components, and parts.

(Added by Stats. 1998, Ch. 370, Sec. 1. Effective January 1, 1999.)



1760.7

In addition to the authority granted by Section 1760.5, the commissioner has the discretion to direct special lines’ surplus line brokers to not place further business for a home state insured with an insurer whose eligibility has been withdrawn pursuant to Section 1765.1.

(Amended by Stats. 2011, Ch. 83, Sec. 12. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1761

(a) Except as provided in Sections 1760 and 1760.5, and paragraphs (1) and (2) of subdivision (b), a person within this state shall not transact any insurance for a home state insured with nonadmitted insurers, except by and through a surplus line broker licensed under this chapter and upon the terms and conditions prescribed in this chapter.

(b) (1) An insurer domiciled in California may have common directors with an affiliated nonadmitted insurer provided these common directors do not constitute the majority of the voting authority of the nonadmitted insurer and do not perform any management functions for the nonadmitted insurer in California.

(2) An insurer domiciled in California may perform the following administrative services on behalf of an affiliated nonadmitted insurer that has qualified as an eligible surplus line insurer pursuant to Section 1765.1:

(A) Computer operations that are unrelated to the underwriting process, which may include such activities as development and maintenance of application software, databases, and servers, procurement of information technology and services, network operations, and Internet Web site development and support.

(B) Clerical and administrative staffing support, provided that this staff shall not have any contact or interaction with policyholders of the nonadmitted insurer.

(C) Human resources, provided that any decisions relating to the hiring, firing, disciplinary actions, or compensation of any employee, officer, or both, of the nonadmitted insurer shall be made directly by the nonadmitted insurer.

(D) Claims adjusting, as described in Section 14021, except that all claims notices, claims-related decisions, including those relating to setting reserves and claims acceptance, claim payments, and settlements shall be made directly by the affiliated nonadmitted insurer.

(E) Managing investments such as buying, maintaining, and selling financial investment instruments, except that decisions relating to investment goals, risk assumptions such as capital preservation and protection of investment principal, determining liquidity needs, and diversification ratios shall be made by the affiliated nonadmitted insurer.

(3) Nothing in this section permits the nonadmitted insurer to conduct any activity through its affiliate that constitutes the transaction of insurance or a violation of Section 700 or 703.

(Amended by Stats. 2011, Ch. 83, Sec. 13. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1762

For purposes of Sections 1764, 1764.1, and 1764.3, the term “certificate” means a surplus line broker certificate as defined in Section 48.

(Added by Stats. 1999, Ch. 255, Sec. 3. Effective January 1, 2000.)



1763

(a) A surplus line broker may solicit and place insurance for a home state insured, other than as excepted in Section 1761, with nonadmitted insurers only if that insurance cannot be procured from insurers admitted for the particular class or classes of insurance and that actually write the particular type of insurance in this state. Each surplus line broker shall be responsible to ensure that a diligent search is made among insurers that are admitted to transact and are actually writing the particular type of insurance in this state before procuring the insurance for a home state insured from a nonadmitted insurer. Each surplus line broker shall file with the commissioner or his or her designee, within 60 days of placing any insurance for a home state insured with a nonadmitted insurer, a written report that shall be kept confidential, regarding the insurance. This report shall include the name and address of the insured, verification that the insured is a home state insured, the identity of the insurer or insurers, a description of the subject and location of the risk, the amount of premium charged for the insurance, a copy of the declarations page of the policy or a copy of the surplus line broker’s certificate or binder evidencing the placement of insurance, and other pertinent information that the commissioner may reasonably require. In addition, each surplus line broker shall file a standardized form to be prescribed by the commissioner setting forth the diligent efforts to place the coverage with admitted insurers and the results of these efforts. The form shall be signed by a person licensed under this code who has made the diligent search required by this section or who supervised an unlicensed person or persons who actually conducted the search. The insurance shall not be placed with a nonadmitted insurer for the purpose of procuring a rate lower than the lowest rate that will be accepted by any admitted insurer except as provided by subdivision (c). The commissioner may make and publish reasonable rules and regulations, consistent with this chapter, in respect to transactions governed thereby and the basis or bases for his or her determinations hereunder.

(b) It shall be prima facie evidence that a diligent search among admitted insurers has been made if the standardized form filed as required by subdivision (a) establishes that three admitted insurers that actually write the particular type of insurance in this state have declined the risk, or that fewer than three admitted insurers actually write the particular type of insurance. The commissioner, or his or her designee, may review the form for the accuracy of the information provided on it, including, but not limited to, whether the listed insurers actually write that type of insurance, and whether the three insurers declined the risk. The commissioner may take disciplinary action against the person signing the form for any misrepresentation made in the form due to the negligence of or the result of an intentional act by that person or the person or persons who actually conducted the search. Those actions may include any action authorized to be taken against a licensed person by this code. Nothing in this subdivision shall preclude the commissioner or his or her designee from directing the surplus line broker to conduct a further or additional search among admitted insurers for similar placements in the future.

(c) It shall be conclusively presumed that insurance is placed in violation of this section if the insurance is actually placed with a nonadmitted insurer at a lower rate of premium or lower premium than the lowest rate of premium or the lowest premium that could be obtained from an admitted insurer unless, at the time the insurance attaches, there is filed with the commissioner a statement describing the insurance, specifying the rate and the nearest procurable rates from admitted insurers. The statement shall include an explanation of the reasons that the insurance must be placed with a nonadmitted insurer even though it is available from an admitted insurer. Unless the commissioner, or his or her designee, within five days after that filing notifies the filing broker that in his or her opinion the placing of the insurance constitutes a violation of this section, the broker may thereafter maintain in effect that insurance. If within that five-day period the commissioner notifies the surplus line broker that the insurance is in violation of this section and orders the broker to effect termination of that insurance within 10 days from the notice, and the broker fails or refuses to effect that termination, that failure or refusal is a violation of this section.

(d) Statements filed under this section are not subject to public inspection unless the commissioner determines that the public interest or the welfare of the filing broker requires that any statement be made public.

(e) For purposes of this section, “type of insurance” means the hazard or combination of hazards covered by a contract of insurance.

(f) Notwithstanding subdivision (a), this section shall not apply to insurance issued or delivered in this state to a home state insured by a nonadmitted Mexican insurer by and through a surplus line broker affording coverage exclusively in the Republic of Mexico on property located temporarily or permanently in, or operations conducted temporarily or permanently within, the Republic of Mexico.

(g) This section does not apply to the extension of coverage by a nonadmitted insurer, of or for the same risks, and to the same insured under an existing surplus lines policy. Such an extension may not exceed 90 days in the aggregate during any 12-month period. The extension may not include a change in coverage, terms, and conditions, or limits. Any additional premium charged for the extension shall be determined pro rata, based on the same rate of premium as the existing surplus lines policy.

(h) (1) The diligent search requirement set forth in subdivision (a) shall not apply to a commercial insured as defined in subdivision (b) of Section 1760.1 when both of the following occur:

(A) The surplus line broker procuring or placing the surplus line insurance has disclosed in writing to the commercial insured that surplus insurance may or may not be available from the admitted market that may provide greater protection with more regulatory oversight.

(B) The commercial insured has subsequently requested in writing that the surplus line broker procure or place surplus insurance from a nonadmitted insurer.

(2) The surplus line broker shall be responsible to ensure that the applicant is a commercial insured. A surplus line broker who reasonably relies on information provided in good faith by the applicant, whether directly or through a producer, shall be deemed to be in compliance with this requirement.

(Amended by Stats. 2012, Ch. 162, Sec. 104. Effective January 1, 2013.)



1763.1

(a) The commissioner may by order declare permissible for placement for a home state insured with a nonadmitted insurer and exempt from all requirements of Section 1763 except the filing of a confidential written report, any type of insurance coverage or risk for which he or she finds, after a public hearing, that there is not a reasonable or adequate market among admitted insurers. The commissioner or his or her designee shall maintain an export list showing all those exempt coverages and risks. A public hearing shall be held annually or more often at the commissioner’s discretion and reasonable notice of a hearing shall be given to all interested parties including surplus line brokers, admitted insurers, trade associations representing admitted insurers, agents and brokers, and consumer groups. The hearing shall not be required to be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. Any such order by the commissioner shall continue in effect until terminated by the commissioner. Where the commissioner receives written comments or testimony or otherwise determines, prior to a hearing, that a type of insurance on the export list is more available, in the admitted market, the commissioner may remove the type of insurance from the list. The permissibility of any type of insurance to remain on the list is subject to an annual affirmative finding by the commissioner, however, when written comment or testimony is received prior to a hearing, the permissibility of that type of insurance to remain on the export list shall be reviewed at the next hearing and that type of insurance may not remain on the export list without an affirmative decision by the commissioner or his or her designee that there is not a reasonable or adequate market among admitted insurers. The commissioner or his or her designee shall notify all surplus line brokers of any removal. For purposes of this section, the commissioner shall not be authorized to include on the export list as permissible for placement with a nonadmitted insurer, automobile or motor vehicle liability insurance, insurance on residential property, as defined under Section 10087, or any insurance written by the California FAIR plan.

(b) The surplus line advisory organization authorized by Chapter 6.1 (commencing with Section 1780.50) shall pay the costs for a maximum of two public hearings per year held by the commissioner or his or her designee pursuant to this section.

(c) Except for the removal of a type of insurance from the export list pursuant to subdivision (a), nothing in this section shall authorize the commissioner to declare any type of insurance impermissible for exportation.

(Amended by Stats. 2011, Ch. 83, Sec. 15. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1763.2

(a) A licensed surplus line broker may originate surplus lines business, or may accept that business from any other originating licensee duly licensed for the type or types of insurance involved, and may compensate those licensees therefor.

(b) For any information involved in any insurance transaction described in subdivision (a), or involved in the eligibility of the risk for placement with a surplus line broker, the originating licensee shall use due care and diligence in the collection, preparation, and transmission of the information to the surplus line broker.

(Amended by Stats. 2006, Ch. 538, Sec. 457. Effective January 1, 2007.)



1763.5

In addition to the requirements of Section 1763, no surplus line broker shall solicit from, or place with, any nonadmitted insurer, any insurance covering private passenger automobiles if that insurance contains in whole or in part the limits of coverage provided under the California Automobile Assigned Risk Plan unless the surplus line broker, producing agent, broker, or insured has first submitted to the California Automobile Assigned Risk Plan a properly completed and executed application in accordance with the requirements of the plan for the coverage provided by the plan and the plan itself has determined that the application is ineligible for the limits of coverage applied for and so notifies the surplus line broker or insured in writing.

For purposes of this section, a private passenger automobile includes motorcycles, but does not include a fleet of five or more automobiles rated for business use and used in a business.

(Added by Stats. 1993, Ch. 1134, Sec. 1.5. Effective January 1, 1994.)



1764

(a) A licensed surplus line broker may issue evidence of insurance for a home state insured, including binders, covernotes, and certificates evidencing the placement of insurance with an eligible nonadmitted insurer, and with prior written authority, may issue policies of the insurer.

(b) Certificates may be issued pursuant to subdivision (a) or (b) of Section 1764.2. The certificates shall be in the name of the surplus line broker and not in the name of the nonadmitted insurer, shall be signed by the surplus line broker, and shall contain all of the matters specified in Insurance Code Section 381.

(c) Policies may only be issued pursuant to subdivision (a) of Section 1764.2. The policies shall contain all of the matters specified in Section 381 and shall be countersigned by the surplus line broker.

(Amended by Stats. 2011, Ch. 83, Sec. 16. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1764.1

(a) (1) Every nonadmitted insurer, in the case of insurance to be purchased by a home state insured pursuant to Section 1760, and surplus line broker, in the case of any insurance with a nonadmitted carrier for a home state insured to be transacted by the surplus line broker, shall be responsible to ensure that, at the time of accepting an application for an insurance policy, other than a renewal of that policy, issued by a nonadmitted insurer, the signature of the applicant on the disclosure statement set forth in subdivision (b) is obtained. In fulfillment of this responsibility, the nonadmitted insurer and the surplus line broker may rely, if it is reasonable under all the circumstances to do so, on the disclosure statement received from a licensee involved in the transaction as prima facie evidence that the disclosure statement and appropriate signature from the applicant have been obtained. The surplus line broker shall maintain a copy of the signed disclosure statement in his or her records for a period of at least five years. These records shall be made available to the commissioner and the insured upon request. This disclosure shall be signed by the applicant, and is not subject to a limited power of attorney agreement between the applicant and an agent or broker or a surplus line broker. The disclosure statement shall be in boldface 16-point type on a freestanding document. In addition, every policy issued by a nonadmitted insurer and every certificate evidencing the placement of insurance shall contain, or have affixed to it by the insurer or surplus line broker, the disclosure statement set forth in subdivision (b) in boldface 16-point type on the front page of the policy.

(2) In a case in which the applicant has not received and completed the signed disclosure form required by this section, he or she may cancel the insurance so placed. The cancellation shall be on a pro rata basis as to premium, and the applicant shall be entitled to the return of any broker’s fees charged for the placement.

(b) The following notice shall be provided to home state insureds and home state insured applicants for insurance as provided by subdivision (a), and shall be printed in English and in the language principally used by the surplus line broker and nonadmitted insurer to advertise, solicit, or negotiate the sale and purchase of surplus line insurance. The surplus line broker and nonadmitted insurer shall use the appropriate bracketed language for application and issued policy disclosures:

“NOTICE:

1. THE INSURANCE POLICY THAT YOU [HAVE PURCHASED] [ARE APPLYING TO PURCHASE] IS BEING ISSUED BY AN INSURER THAT IS NOT LICENSED BY THE STATE OF CALIFORNIA. THESE COMPANIES ARE CALLED “NONADMITTED” OR “SURPLUS LINE” INSURERS.

2. THE INSURER IS NOT SUBJECT TO THE FINANCIAL SOLVENCY REGULATION AND ENFORCEMENT THAT APPLY TO CALIFORNIA LICENSED INSURERS.

3. THE INSURER DOES NOT PARTICIPATE IN ANY OF THE INSURANCE GUARANTEE FUNDS CREATED BY CALIFORNIA LAW. THEREFORE, THESE FUNDS WILL NOT PAY YOUR CLAIMS OR PROTECT YOUR ASSETS IF THE INSURER BECOMES INSOLVENT AND IS UNABLE TO MAKE PAYMENTS AS PROMISED.

4. THE INSURER SHOULD BE LICENSED EITHER AS A FOREIGN INSURER IN ANOTHER STATE IN THE UNITED STATES OR AS A NON-UNITED STATES (ALIEN) INSURER. YOU SHOULD ASK QUESTIONS OF YOUR INSURANCE AGENT, BROKER, OR “SURPLUS LINE” BROKER OR CONTACT THE CALIFORNIA DEPARTMENT OF INSURANCE AT THE FOLLOWING TOLL-FREE TELEPHONE NUMBER ____. ASK WHETHER OR NOT THE INSURER IS LICENSED AS A FOREIGN OR NON-UNITED STATES (ALIEN) INSURER AND FOR ADDITIONAL INFORMATION ABOUT THE INSURER. YOU MAY ALSO CONTACT THE NAIC’S INTERNET WEB SITE AT WWW.NAIC.ORG.

5. FOREIGN INSURERS SHOULD BE LICENSED BY A STATE IN THE UNITED STATES AND YOU MAY CONTACT THAT STATE’S DEPARTMENT OF INSURANCE TO OBTAIN MORE INFORMATION ABOUT THAT INSURER.

6. FOR NON-UNITED STATES (ALIEN) INSURERS, THE INSURER SHOULD BE LICENSED BY A COUNTRY OUTSIDE OF THE UNITED STATES AND SHOULD BE ON THE NAIC’S INTERNATIONAL INSURERS DEPARTMENT (IID) LISTING OF APPROVED NONADMITTED NON-UNITED STATES INSURERS. ASK YOUR AGENT, BROKER, OR “SURPLUS LINE” BROKER TO OBTAIN MORE INFORMATION ABOUT THAT INSURER.

7. CALIFORNIA MAINTAINS A LIST OF APPROVED SURPLUS LINE INSURERS. ASK YOUR AGENT OR BROKER IF THE INSURER IS ON THAT LIST, OR VIEW THAT LIST AT THE INTERNET WEB SITE OF THE CALIFORNIA DEPARTMENT OF INSURANCE: WWW.INSURANCE.CA.GOV.

8. IF YOU, AS THE APPLICANT, REQUIRED THAT THE INSURANCE POLICY YOU HAVE PURCHASED BE BOUND IMMEDIATELY, EITHER BECAUSE EXISTING COVERAGE WAS GOING TO LAPSE WITHIN TWO BUSINESS DAYS OR BECAUSE YOU WERE REQUIRED TO HAVE COVERAGE WITHIN TWO BUSINESS DAYS, AND YOU DID NOT RECEIVE THIS DISCLOSURE FORM AND A REQUEST FOR YOUR SIGNATURE UNTIL AFTER COVERAGE BECAME EFFECTIVE, YOU HAVE THE RIGHT TO CANCEL THIS POLICY WITHIN FIVE DAYS OF RECEIVING THIS DISCLOSURE. IF YOU CANCEL COVERAGE, THE PREMIUM WILL BE PRORATED AND ANY BROKER’S FEE CHARGED FOR THIS INSURANCE WILL BE RETURNED TO YOU.”

(c) When a contract is issued to an industrial insured, neither the nonadmitted insurer nor the surplus line broker is required to provide the notice required in this section except on the confirmation of insurance, the certificate of placement, or the policy, whichever is first provided to the insured, nor is the insurer or surplus line broker required to obtain the insured’s signature. The producer shall ensure that the notice affixed to the confirmation of insurance, certificate of placement, or the policy is provided to the insured. The producer shall insert the current toll-free telephone number of the Department of Insurance as provided in paragraph 4 of the notice.

(1) An industrial insured is an insured that does both of the following:

(A) Employs at least 25 employees on average during the prior 12 months.

(B) Has aggregate annual premiums for insurance for all risks other than workers’ compensation and health coverage totaling no less than twenty-five thousand dollars ($25,000) or obtains insurance through the services of a full-time employee acting as an insurance manager or a continuously retained insurance consultant. A “continuously retained insurance consultant” does not include: (i) an agent or broker through whom the insurance is being placed, (ii) a subagent or subproducer involved in the transaction, or (iii) an agent or broker that is a business organization employing or contracting with a person mentioned in clauses (i) and (ii).

(2) The surplus line broker shall be responsible for ensuring that the applicant is an industrial insured. A surplus line broker who reasonably relies on information provided in good faith by the applicant, whether directly or through the producer, shall be deemed to be in compliance with this requirement.

(d) For purposes of compliance with the requirement of subdivision (a) that the signature of the applicant be obtained, the following shall apply:

(1) If the insurance transaction is not conducted at an in-person, face-to-face meeting, the applicant’s signature on the disclosure form may be transmitted by the applicant to the agent or broker via facsimile or comparable electronic transmittal.

(2) In the case of commercial lines coverage, or personal insurance coverage subject to Section 675 and any umbrella coverage associated therewith, where an applicant requires that insurance coverage be bound immediately, either because existing coverage will lapse within two business days of the time the insurance is bound or because the applicant is required to have coverage in place within two business days, and the applicant cannot meet in person with the agent or broker to sign the disclosure form, the agent or broker may obtain the signature of the applicant within five days of binding coverage, provided that the applicant may cancel the insurance so placed within five days of receiving the disclosure form from the agent or broker. The cancellation shall be on a pro rata basis, and the applicant shall be entitled to the rescission or return of any broker’s fees charged for the placement. When a policy is canceled, the broker shall inform the applicant that the broker’s fee must be returned and that the premium must be prorated.

(e) Notwithstanding subdivision (a), this section shall not apply to insurance issued or delivered in this state by a nonadmitted Mexican insurer by and through a surplus line broker affording coverage exclusively in the Republic of Mexico on property located temporarily or permanently in, or operations conducted temporarily or permanently within, the Republic of Mexico.

(Amended by Stats. 2012, Ch. 162, Sec. 105. Effective January 1, 2013.)



1764.2

No surplus line broker shall issue any evidence of insurance or cause or purport to cause any risk to be insured by a nonadmitted insurer or advise any home state insured or home state insured applicant for insurance that coverage has been or will be obtained from a nonadmitted insurer unless:

(a) The broker has prior written authority from the nonadmitted insurer to cause the risk to be insured;

(b) The broker has received advice in the ordinary course of business that the coverage has been obtained; or

(c) A policy of insurance covering the insured for the risk has actually been issued by the nonadmitted insurer and delivered to the insured or his or her representative.

(Amended by Stats. 2011, Ch. 83, Sec. 18. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1764.3

If the surplus line broker acts in reliance on advice received in accordance with subdivision (b) of Section 1764.2, the broker shall deliver the policy to the home state insured or his or her representative, and, if the delivery is not made within 30 days after the date of the issuance of the certificate or upon which the risk has been bound or the home state insured or the home state insured applicant has been advised that coverage has been or will be obtained, he or she shall deliver to the insured either of the following:

(a) A photostatic copy of evidence that the insurance has been bound.

(b) If the nonadmitted insurer is located outside the United States, a cover note, placing slip, or similar document evidencing coverage issued or certified to by any broker located outside the United States who actually placed that insurance with the nonadmitted insurer.

(Amended by Stats. 2011, Ch. 83, Sec. 19. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1764.4

The prior written authority, policy of insurance or copy of evidence that insurance has been bound referred to in Section 1764.2, shall contain authentication by all persons assuming any risk of loss, and, if there is more than one such person, both it and any document issued or certified by the placing broker pursuant to subdivision (b) of Section 1764.3 , shall contain a specification of whether their obligation is joint or several, and if the latter, the proportion of the obligation assumed by each person.

(Amended by Stats. 1982, Ch. 454, Sec. 103.)



1764.5

If insurance results from a transaction in which any provision of Sections 1764.2 to 1764.4 is violated, such insurance is subject to cancellation by the insured or by order of the commissioner. Such cancellation shall be without penalty to the insured.

(Added by Stats. 1953, Ch. 467.)



1764.7

Any person who willfully violates Section 1760.5, 1761, 1763, 1764, 1764.1, 1764.2, 1764.3, 1764.4, 1765.1, 1765.2, 1767, or 1780 is guilty of a public offense and punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not exceeding one year or by fine not exceeding ten thousand dollars ($10,000), or by both.

(Amended by Stats. 2011, Ch. 15, Sec. 210. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1765

(a) A license under this chapter shall be applied for and renewed by the filing with the commissioner of a written application therefor, in accordance with Section 1652.

(b) Subject to subdivision (f), the commissioner shall issue a license authorizing any applicant who is trustworthy and competent to transact an insurance brokerage business in a manner as to safeguard the interest of the insured, to act as a surplus line broker from the date of the license until the expiration date specified in Section 1630.

(c) An applicant for a surplus line broker’s license shall, as part of the application and a condition of the issuance of the license, file a bond to the people of the State of California in the sum of fifty thousand dollars ($50,000), conditioned that the licensee will fully and faithfully comply with the requirements of this chapter, and all applicable provisions of this code. The bond shall be subject to Sections 1662 and 1663. A surplus line broker bond is not required for an individual licensed as a surplus line broker who transacts only on behalf of a licensed surplus line broker organization.

(d) The filing fee for a license to act as a surplus line broker shall be one thousand dollars ($1,000) every two years, or for any initial fractional license year. For an individual licensed as a surplus line broker who only transacts on behalf of a surplus line broker organization, the filing fee shall be five hundred dollars ($500) every two years, or for any initial fractional license year. Every applicant for a business entity license, as provided in subdivision (a) of Section 1765.2, shall provide the names of all persons who may exercise the power and perform the duties under the license. Whenever an organization licensed as a surplus line broker desires to change, remove, or add to the natural person or persons who are to transact insurance under authority of its license, it shall immediately file an application or notice with the commissioner for an endorsement changing its license accordingly, on a form prescribed by the commissioner. The fee for adding or removing from any surplus line broker’s license issued to an organization the name of any natural person, named thereon, shall be twenty-four dollars ($24). The commissioner shall require that the qualifying examination provided by subdivision (a) of Section 1676 be taken by any natural person named by the organization to exercise its agency or brokerage powers who would be required to take and pass the qualifying examination. That natural person or persons and the organization are in all other respects subject to the provisions of this chapter and the insurance laws.

(e) The department is authorized to collect additional license fees resulting from the increases in license fees provided by Chapter 29 of the Statutes of 2008 and shall credit any overpayment resulting from reductions in license fees provided by that act.

(f) A business entity licensed under this chapter shall provide two hours of appropriate training to its employees who solicit, negotiate, or effect insurance coverage placed by a nonadmitted insurer. The training shall be given to each eligible employee every five years. The surplus line advisory organization authorized pursuant to Chapter 6.1 (commencing with Section 1780.50) shall develop the curriculum for the training.

(g) The license shall be renewed in accordance with, and subject to, Sections 1717, 1718, 1719, and 1720.

(h) The commissioner may deny, suspend, or revoke any license applied for or granted pursuant to this chapter on all or any one of the grounds and in accordance with the procedures provided in Article 6 (commencing with Section 1666) and Article 13 (commencing with Section 1737) of Chapter 5, whenever the commissioner finds that the applicant or licensee has committed a violation of any provision of this code.

(Amended by Stats. 2009, Ch. 140, Sec. 129. Effective January 1, 2010.)



1765.1

No surplus line broker shall place any coverage with a nonadmitted insurer for a home state insured unless the insurer is domiciled in the Republic of Mexico and the placement covers only liability arising out of the ownership, maintenance, or use of a motor vehicle, aircraft, or boat in the Republic of Mexico, or, at the time of placement, the nonadmitted insurer meets the requirements of either subdivision (a) or (b):

(a) If the insurer is domiciled in one of the states of the United States or its territories as defined in subdivision (o) of Section 1760.1:

(1) Is licensed to write the type of insurance in its domiciliary jurisdiction; and

(2) (A) Has capital and surplus that together total forty-five million dollars ($45,000,000).

(B) The requirements of subparagraph (A) may be satisfied by an insurer possessing less than forty-five million dollars ($45,000,000) upon an affirmative finding of acceptability by the commissioner. The finding shall be based upon factors such as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability, and company record and reputation within the industry. The commissioner is prohibited from making an affirmative finding of acceptability when the foreign insurer’s capital and surplus is less than four million five hundred thousand dollars ($4,500,000); or

(C) If a foreign insurer that was listed as an eligible surplus line insurer as of January 1, 2011, and did not have the forty-five million dollars ($45,000,000) of capital and surplus as of January 1, 2011, that insurer shall have at least thirty million dollars ($30,000,000) of capital and surplus as of December 31, 2011, and at least forty-five million dollars ($45,000,000) of capital and surplus as of December 31, 2013.

(b) If the insurer is not domiciled in one of the states of the United States or its territories as defined in subdivision (o) of Section 1760.1, the insurer is listed on the Quarterly Listing of Alien Insurers maintained by the NAIC International Insurers Department (IID) and is licensed as an insurer in its domiciliary jurisdiction.

(c) If at any time the commissioner determines that an insurer is no longer eligible pursuant to subdivision (a) or (b), the commissioner may issue an order without prior notice and hearing. At the time an order is issued pursuant to this subdivision to an insurer, the commissioner shall notify all surplus line brokers of the order.

(d) The commissioner may require, at least annually, the submission of records and statements as are reasonably necessary to ensure that the requirements of this section are maintained.

(e) The commissioner shall establish by regulation a schedule of fees to cover costs of administering and enforcing this chapter.

(f) (1) Insurance may be placed on a limited basis with insurers not eligible pursuant to this section if all of the following conditions are met:

(A) The use of multiple insurers is necessary to obtain coverage for 100 percent of the risk.

(B) At least 80 percent of the risk is placed with admitted insurers or insurers that are eligible nonadmitted insurers.

(C) The placing surplus line broker submits to the commissioner, or his or her designee, copies of all documentation relied upon by the surplus line broker to make the broker’s determination that the financial stability, reputation, and integrity of the ineligible insurer or insurers, are adequate to safeguard the interest of the insured under the policy. This documentation, and any other documentation regarding the ineligible insurer requested by the commissioner, shall be submitted no more than 30 days after the insurance is placed with the unlisted insurer for the initial placement by that broker with the particular ineligible insurer, and annually thereafter for as long as the broker continues to make placements with the ineligible insurer pursuant to this paragraph.

(D) The insured has aggregate annual premiums for all risks other than workers’ compensation or health coverage totaling no less than one hundred thousand dollars ($100,000).

(2) Insurance may not be placed pursuant to paragraph (1) if any of the following applies:

(A) The ineligible insurer has for any reason been objected to by the commissioner pursuant to this section or has become ineligible.

(B) The insurance includes coverage for employer-sponsored medical, surgical, hospital, or other health or medical expense benefits payable to the employee by the insurer.

(C) The insurance is mandatory under the laws of the federal government, this state, or any political subdivision thereof, and includes any portion of limits of coverage mandated by those laws.

(D) The insured is a multiple employer welfare arrangement, as defined in Section 1002(40)(A) of Title 29 of the United States Code, or any other arrangement among two or more employers that are not under common ownership or control, which is established or maintained for the primary purpose of providing insurance benefits to the employees of two or more employers.

(E) Ineligible insurers represent a disproportionate portion of the lower layers of the coverage.

(3) Nothing in this section is intended to alter any duties of a surplus line broker pursuant to subdivision (b) of Section 1765 or other laws of this state to safeguard the interests of the insured under the policy in recommending or placing insurance with a nonadmitted insurer.

(4) Placements authorized by this subdivision are intended to provide sophisticated insurance purchasers with a means to obtain necessary commercial insurance coverage from nonadmitted insurers that are not eligible in situations where it is not commercially possible to fully obtain that coverage from either admitted or eligible insurers. This subdivision shall not be deemed to permit surplus line brokers to place with nonadmitted insurers common commercial or personal line coverages for insureds that can be placed with insurers that are admitted or eligible pursuant to this section, whether the insured is an individual insured, or a group created primarily for the purpose of purchasing insurance.

(g) With respect to a nonadmitted insurer that is listed as an eligible surplus line insurer as of July 21, 2011, pursuant to the former Section 1765.1 as it read prior to July 21, 2011, this section shall not be effective until the subsequent expiration of the policies of that insurer in effect on July 21, 2011. Nothing in the bill that amended this section during the 2011 portion of the 2011–12 Regular Session is intended to repeal or imply there is not authority to adopt, or to have adopted, or to continue in force, any regulation, or part thereof, with respect to surplus line insurance, which is not clearly inconsistent with it.

(Amended by Stats. 2012, Ch. 786, Sec. 35. Effective January 1, 2013.)



1765.2

A surplus line broker may place any coverage with a California-approved nonadmitted insurer if the insurer is domiciled in the Republic of Mexico and the placement covers only liability arising out of the ownership, maintenance, or use of a motor vehicle, aircraft, or boat in the Republic of Mexico, or if, at the time of placement, the nonadmitted insurer meets the following requirements:

(a) (1) Has established its financial stability, reputation, and integrity, for the class of insurance the broker proposes to place, by satisfactory evidence submitted to the commissioner through a surplus line broker.

(2) Meets one of the following requirements with respect to its financial stability:

(A) Has capital and surplus that together total at least forty-five million dollars ($45,000,000). “Capital” shall be as defined in Section 36. “Surplus” shall be defined as assets exceeding the sum of liabilities for losses reported, expenses, taxes, and all other indebtedness and reinsurance of outstanding risks as provided by law and paid-in capital in the case of an insurer issuing or having outstanding shares of capital stock. The type of assets to be used in calculating capital and surplus shall be as follows: at least twenty-five million dollars ($25,000,000) shall be in the form of cash, or securities of the same character and quality as specified in Sections 1170 to 1182, inclusive, or in readily marketable securities listed on regulated United States’ national or principal regional securities exchanges. The remaining assets shall be in the form just described or in the form of investments of substantially the same character and quality as described in Sections 1190 to 1202, inclusive. In calculating capital and surplus under this section, the term “same character and quality” shall permit, but not require, the commissioner to approve assets maintained in accordance with the laws of another state or country. The commissioner shall be guided by the limitations, restrictions, or other requirements of this code or the National Association of Insurance Commissioners’ Accounting Practices and Procedures Manual in determining whether assets substantially similar to those described in Sections 1190 to 1202, inclusive, qualify. The commissioner shall retain the discretion to disapprove or disallow an asset that is not of a sound quality, or that he or she deems to create an unacceptable risk of loss to the insurer or to policyholders. Letters of credit shall not qualify as assets in the calculation of surplus. If capital and surplus together total less than forty-five million dollars ($45,000,000), the commissioner has affirmatively found that the capital and surplus are adequate to protect California policyholders. The commissioner shall consider, on determining whether to make this finding, factors such as quality of management, the capital and surplus of a parent company, the underwriting profit and investment income trends, and the record of claims payment and claims handling practices of the nonadmitted insurer.

(B) In the case of an “Insurance Exchange” created and authorized under the laws of individual states, maintains capital and surplus of not less than fifty million dollars ($50,000,000) in the aggregate. “Capital” shall be as defined in Section 36. “Surplus” shall be defined as assets exceeding the sum of liabilities for losses reported, expenses, taxes, and all other indebtedness and reinsurance of outstanding risks as provided by law and paid-in capital in the case of an insurer issuing or having outstanding shares of capital stock. The type of assets to be used in calculating capital and surplus shall be as follows: at least twenty-five million dollars ($25,000,000) shall be in the form of cash, or securities of the same character and quality as specified in Sections 1170 to 1182, inclusive, or in readily marketable securities listed on regulated United States’ national or principal regional securities exchanges. The remaining assets shall be in the form just described or in the form of investments of substantially the same character and quality as described in Sections 1190 to 1202, inclusive. In calculating capital and surplus under this section, the term “same character and quality” shall permit, but not require, the commissioner to approve assets maintained in accordance with the laws of another state or country. The commissioner shall be guided by the limitations, restrictions, or other requirements of this code or the National Association of Insurance Commissioners’ Accounting Practices and Procedures Manual in determining whether assets substantially similar to those described in Sections 1190 to 1202, inclusive, qualify. The commissioner shall retain the discretion to disapprove or disallow an asset that is not of a sound quality, or that he or she deems to create an unacceptable risk of loss to the insurer or to policyholders. Letters of credit shall not qualify as assets in the calculation of surplus. Each individual syndicate seeking to accept surplus line placements of risks resident, located, or to be performed in this state shall maintain minimum capital and surplus of not less than six million four hundred thousand dollars ($6,400,000). Each individual syndicate shall increase the capital and surplus required by this paragraph by one million dollars ($1,000,000) each year until it attains a capital and surplus of forty-five million dollars ($45,000,000).

(C) In the case of a syndicate that is part of a group consisting of incorporated individual insurers, or a combination of both incorporated and unincorporated insurers, that at all times maintains a trust fund of not less than one hundred million dollars ($100,000,000) in a qualified United States financial institution as security to the full amount thereof for the United States surplus line policyholders and beneficiaries of direct policies of the group, including all policyholders and beneficiaries of direct policies of the syndicate, and the full balance in the trust fund is available to satisfy the liabilities of each member of the group of those syndicates, incorporated individual insurers or other unincorporated insurers, without regard to their individual contributions to that trust fund, and the trust complies with the terms of and conditions specified in paragraph (1) of subdivision (b), the syndicate is excepted from the capital and surplus requirements of subparagraph (A). The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group’s domiciliary regulator as are the unincorporated members.

(b) (1) In addition, to be approved as a surplus line insurer, an insurer not domiciled in one of the United States or its territories shall have in force in the United States an irrevocable trust account in a qualified United States financial institution, for the protection of United States policyholders, of not less than five million four hundred thousand dollars ($5,400,000) and consisting of cash, securities acceptable to the commissioner that are authorized pursuant to Sections 1170 to 1182, inclusive, readily marketable securities acceptable to the commissioner that are listed on a regulated United States national or principal regional security exchange, or clean and irrevocable letters of credit acceptable to the commissioner and issued by a qualified United States financial institution. The trust agreement shall be in a form acceptable to the commissioner. The funds in the trust account may be included in any calculation of capital and surplus, except letters of credit, which shall not be included in the calculation.

(2) In the case of a syndicate seeking approval under subparagraph (C) of paragraph (2) of subdivision (a), the syndicate shall, in addition to the requirements of that subparagraph, at a minimum, maintain in the United States a trust account in an amount satisfactory to the commissioner that is not less than the amount required by the domiciliary state of the syndicate’s trust. The trust account shall comply with the terms and conditions specified in paragraph (1).

(3) In the case of a group of incorporated insurers under common administration that maintains a trust fund of not less than one hundred million dollars ($100,000,000) in a qualified United States financial institution for the payment of claims of its United States policyholders, their assigns, or successors in interest and that complies with the terms and conditions of paragraph (1) that has continuously transacted an insurance business outside the United States for at least three years, that is in good standing with its domiciliary regulator, whose individual insurer members maintain standards and a financial condition reasonably comparable to admitted insurers, that submits to this state’s authority to examine its books and bears the expense of examination, and that has an aggregate policyholder surplus of ten billion dollars ($10,000,000,000), the group is excepted from the capital and surplus requirements of subdivision (a).

(c) Unless available from the NAIC or other public source, has caused to be provided to the commissioner the following documents:

(1) The financial documents as specified below, each showing the insurer’s condition as of a date not more than 12 months prior to submission:

(A) A copy of an annual statement, prepared in the form prescribed by the NAIC. For an alien insurer, in lieu of an annual statement, a licensee may submit a form as set forth by regulation and as prepared by the insurer, and, if listed by the IID, a copy of the complete information as required in the application for listing by the IID.

(B) A copy of an audited financial report on the insurer’s condition that meets the standards of subparagraph (D) for foreign insurers or subparagraph (E) for alien insurers.

(C) If the insurer is an alien:

(i) A certified copy of the trust agreement referenced in subdivision (b).

(ii) A verified copy of the most recent quarterly statement or list of the assets in the trust.

(D) Financial reports filed pursuant to this section by foreign insurers shall conform to the following standards:

(i) Financial documents shall be certified.

(ii) An audited financial report shall constitute a supplement to the insurer’s annual statement, as required by the annual statement instructions issued by the NAIC.

(iii) An audited financial report shall be prepared by an independent certified public accountant or accounting firm in good standing with the American Institute of Certified Public Accountants and in all states where licensed to practice; and be prepared in conformity with statutory accounting practices prescribed, or otherwise permitted, by the insurance regulator of the insurer’s domiciliary jurisdiction.

(iv) An audited financial report shall include information on the insurer’s financial position as of the end of the most recent calendar year, and the results of its operations, cashflows, and changes in capital and surplus for the year then ended.

(v) An audited financial report shall be prepared in a form and using language and groupings substantially the same as the relevant sections of the insurer’s annual statement filed with its domiciliary jurisdiction, and presenting comparatively the amounts as of December 31 of the most recent calendar year and the amounts as of December 31 of the preceding year.

(E) Financial reports filed pursuant to this section by alien insurers shall conform to the following standards:

(i) Except as provided in clause (ii) of subparagraph (C), financial documents should be certified. If certification of a financial document is not available, the document shall be verified.

(ii) Financial documents should be expressed in United States dollars, but may be expressed in another currency, if the exchange rate for the other currency as of the date of the document is also provided.

(iii) The responses provided pursuant to subparagraph (A) on the form submitted in lieu of an annual statement should follow the most recent Insurance Solvency International Guide to Alien Reporting Format, “Standard Definitions of Accounting Items.” Responses that do not agree with a standard definition shall be fully explained in the form.

(iv) An audited financial report shall be prepared by an independent licensed auditor in the insurer’s domiciliary jurisdiction or in any state.

(v) An audited financial report shall be prepared in accord with either (I) Generally Accepted Auditing Standards that prescribe Generally Accepted Accounting Principles, or (II) International Accounting Standards as published and revised from time to time by the International Auditing Guidelines published by the International Auditing Practice Committee of the International Federation of Accountants, and shall include financial statement notes and a summary of significant accounting practices.

(F) The commissioner may accept, in lieu of a document described above, a certified or verified financial or regulatory document, statement, or report if the commissioner finds that it possesses reliability and financial detail substantially equal to or greater than the document for which it is proposed to be a substitute.

(G) If one of the financial documents required to be submitted under subparagraphs (A) and (B) is dated within 12 months of submission, but the other document is not so dated, the licensee may use the outdated document if it is accompanied by a supplement. The supplement must meet the same requirements that apply to the supplemented document and must update the outdated document to a date within the prescribed time period, preferably to the same date as the nonsupplemented document.

(2) A certified copy of the insurer’s license issued by its domiciliary jurisdiction, plus a certification of good standing, certificate of compliance, or other equivalent certificate, from either that jurisdiction or, if the jurisdiction does not issue those certificates, from a state where it is licensed.

(3) Information on the insurer’s agent in California for service of process, including the agent’s full name and address. The agent’s address must include a street address where the agent can be reached during normal business hours.

(4) The complete street address, mailing address, and telephone number of the insurer’s principal place of business.

(5) A certified or verified explanation, report, or other statement from the insurance regulatory office or official of the insurer’s domiciliary jurisdiction concerning the insurer’s record regarding market conduct and consumer complaints, or, if that information cannot be obtained from that jurisdiction, then any other information that the licensee can procure to demonstrate a good reputation for payment of claims and treatment of policyholders.

(6) A verified statement, from the insurer or licensee, on whether the insurer or an affiliated entity is currently known to be the subject of an order or proceeding regarding conservation, liquidation, or other receivership; or regarding revocation or suspension of a license to transact insurance in any jurisdiction; or otherwise seeking to stop the insurer from transacting insurance in any jurisdiction. The statement shall identify the proceeding by date, jurisdiction, and relief or sanction sought, and shall attach a copy of the relevant order.

(7) A certified copy of the most recent report of examination or an explanation if the report is not available.

(8) A list of all California surplus line brokers authorized by the insurer to issue policies on its behalf, and any additions to or deletions from that list.

(d) (1) Has provided additional information or documentation required by the commissioner that is relevant to the financial stability, reputation, and integrity of the nonadmitted insurer. In making a determination concerning financial stability, reputation, and integrity of the nonadmitted insurer, the commissioner shall consider any analyses, findings, or conclusions made by the NAIC in its review of the insurer for purposes of inclusion on or exclusion from the list of authorized nonadmitted insurers maintained by the NAIC. The commissioner may, but shall not be required to, rely on, adopt, or otherwise accept any analyses, findings, or conclusions of the NAIC, as the commissioner deems appropriate. In the case of a syndicate seeking eligibility under subparagraph (C) of paragraph (2) of subdivision (a), the commissioner may, but shall not be required to, rely on, adopt, or otherwise accept any analyses, findings, or conclusions of a state, as the commissioner deems appropriate, as long as that state, in its method of regulation and review, meets the requirements of paragraph (2).

(2) The regulatory body of the state shall regularly receive and review the following: (A) an audited financial statement of the syndicate, prepared by a certified or chartered public accountant; (B) an opinion of a qualified actuary with regard to the syndicate’s aggregate reserves for payment of losses or claims and payment of expenses of adjustment or settlement of losses or claims; (C) a certification from the qualified United States financial institution that acts as the syndicate’s trustee, respecting the existence and value of the syndicate’s trust fund; and (D) information concerning the syndicate’s or its manager’s operating history, business plan, ownership and control, experience, and ability, together with any other pertinent factors, and any information indicating that the syndicate or its manager make reasonably prompt payment of claims in this state or elsewhere. The regulatory body of the state shall have the authority, either by law or through the operation of a valid and enforceable agreement, to review the syndicate’s assets and liabilities and audit the syndicate’s trust account, and shall exercise that authority with a frequency and in a manner satisfactory to the commissioner.

(e) Has established that:

(1) All documents required by subdivisions (c) and (d) have been filed. Each of the documents appear after review to be complete, clear, comprehensible, unambiguous, accurate, and consistent.

(2) The documents affirm that the insurer is not subject in any jurisdiction to an order or proceeding that:

(A) Seeks to stop it from transacting insurance.

(B) Relates to conservation, liquidation, or other receivership.

(C) Relates to revocation or suspension of its license.

(3) The documents affirm that the insurer has actively transacted insurance for the three years immediately preceding the filing made under this section, unless an exemption is granted. As used in this paragraph, “insurer” does not include a syndicate of underwriting entities. The commissioner may grant an exemption if the licensee has applied for exemption and demonstrates either of the following:

(A) The insurer meets the condition for any exception set forth in subdivision (a), (b), or (c) of Section 716.

(B) If the insurer has been actively transacting insurance for at least 12 months, and the licensee demonstrates that the exemption is warranted because the insurer’s current financial strength, operating history, business plan, ownership and control, management experience, and ability, together with any other pertinent factors, make three years of active insurance transaction unnecessary to establish sufficient reputation.

(4) The documents confirm that the insurer holds a license to issue insurance policies, other than reinsurance, to residents of the jurisdiction that granted the license unless an exemption is granted. The commissioner may grant an exemption if the licensee has applied for an exemption and demonstrates that the exemption is warranted because the insurer proposes to issue in California only commercial coverage, and is wholly owned and actually controlled by substantial and knowledgeable business enterprises that are its policyholders and that effectively govern the insurer’s destiny in furtherance of their own business objectives.

(5) The information filed pursuant to paragraph (5) of subdivision (c) or otherwise filed with or available to the commissioner, including reports received from California policyholders, shall indicate that the insurer makes reasonably prompt payment of claims in this state or elsewhere.

(6) The information available to the commissioner shall not indicate that the insurer offers in California a licensee products or rates that violate any provision of this code.

(f) Has been placed on the list of approved surplus line insurers by the commissioner. The commissioner shall establish a list of all surplus line insurers that have met the requirements of subdivisions (a) to (e), inclusive, and shall publish a master list at least semiannually. An insurer receiving approval as an approved surplus line insurer shall be added by addendum to the list at the time of approval, and shall be incorporated into the master list at the next date of publication. If an insurer appears on the most recent list, it shall be presumed that the insurer is an approved surplus line insurer, unless the commissioner or his or her designee has mailed or causes to be mailed notice to all surplus line brokers that the commissioner has withdrawn the insurer’s approval. Upon receipt of notice, the surplus line broker shall no longer advertise that the insurer is approved. Nothing in this subdivision shall limit the commissioner’s discretion to withdraw an insurer’s approval.

(g) (1) Except as provided by paragraph (2), whenever the commissioner has reasonable cause to believe, and determines after a public hearing, that an insurer on the list established pursuant to subdivision (f), (A) is in an unsound financial condition, (B) does not meet the approval requirements under subdivisions (a) to (e), inclusive, (C) has violated the laws of this state, or (D) without justification, or with a frequency so as to indicate a general business practice, delays the payment of just claims, the commissioner may issue an order removing the insurer from the list. Notice of hearing shall be served upon the insurer or its agent for service of process stating the time and place of the hearing and the conduct, condition, or ground upon which the commissioner would make his or her order. The hearing shall occur not less than 20 days, nor more than 30 days, after notice is served upon the insurer or its agent for service of process.

(2) If the commissioner determines that an insurer’s immediate removal from the list is necessary to protect the public or a home state insured or home state insured applicant of the insurer, or, in the case of an application by an insurer to be placed on the list that is being denied by the commissioner, the commissioner may issue an order pursuant to paragraph (1) without prior notice and hearing. At the time an order is served pursuant to this paragraph to an insurer on the list, the commissioner shall also issue and serve upon the insurer a statement of the reasons that immediate removal is necessary. An order issued pursuant to this paragraph shall include a notice stating the time and place of a hearing on the order, which shall be not less than 20 days, nor more than 30 days, after the notice is served.

(3) Notwithstanding paragraphs (1) and (2), in a case where the commissioner is basing a decision to remove an insurer from the list, or deny an application to be placed on the list, on the failure of the insurer or applicant to comply with, meet, or maintain any of the objective criteria established by this section, or by regulation adopted pursuant to this section, the commissioner may specify this fact in the order, and no hearing shall be required to be held on the order.

(4) Notwithstanding paragraphs (1) and (2), the commissioner may, without prior notice or hearing, remove from the list established pursuant to subdivision (f) an insurer that has failed or refused to timely provide documents required by this section, or regulations adopted to implement this section. In the case of removal pursuant to this paragraph, the commissioner shall notify all surplus line brokers of the action.

(h) In addition to other statements or reports required by this chapter, the commissioner may also address to a licensee a written request for full and complete information respecting the financial stability, reputation, and integrity of a nonadmitted insurer with whom the licensee has dealt or proposes to deal in the transaction of insurance business with a home state insured. The licensee so addressed shall promptly furnish in written or printed form so much of the information requested as he or she can produce, together with a signed statement identifying the same and giving reasons for omissions, if any. After due examination of the information and accompanying statement, the commissioner may, if he or she believes it to be in the public interest, advise the licensee in writing that the insurer does not qualify as an approved insurer. Any placement in the nonadmitted insurer made by a licensee after receipt of that advisement shall be accompanied by a copy of the advisement. The commissioner may issue an advisement when documents submitted pursuant to subdivisions (c) and (d) do not meet the criteria of subdivisions (a) to (e), inclusive, or when the commissioner obtains documents on an insurer and the insurer does not meet the criteria of subdivisions (a) to (e), inclusive, and shall be authorized to not include or remove that insurer from the List of Approved Surplus Line Insurers.

(i) The commissioner shall require, at least annually, the submission of records and statements reasonably necessary to ensure that the requirements of this section are maintained.

(j) The commissioner shall establish, by regulation, a schedule of fees to cover costs of administering and enforcing this chapter.

(Amended by Stats. 2012, Ch. 162, Sec. 107. Effective January 1, 2013.)



1765.3

(a) A license under this chapter may be issued to an individual or any legal business entity. If issued to a business entity or individual that maintains more than one surplus line office from which it transacts that business with California residents, it shall name the natural person or persons located at each such surplus line office maintained by the licensee who is or are responsible for the proper discharge at each office of all duties placed upon the licensee acting as a surplus line broker and each of these natural persons are required to be licensed as a surplus line broker. Each natural person shall meet all of the requirements for the license.

(b) Every application for a license filed by a corporation shall contain the names and addresses of all stockholders owning 10 percent or more of the corporation’s stock, and of all officers and directors of the corporation. Every licensed corporation shall file a written notice with the commissioner of all changes, except address changes, of its stockholders who own 10 percent or more of the corporation’s stock and of all officers and directors of the corporation.

(Amended by Stats. 2011, Ch. 83, Sec. 22. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1765.4

Any natural person applying for a license to act as a surplus line broker shall prove his or her competency by showing he or she holds an existing license to act as a property broker-agent and casualty broker-agent, which requires passing the qualifying examination for that insurance broker’s license. Any natural person who is not a resident of California may prove his or her competency by showing that he or she holds an existing license for property and casualty in his or her resident state.

(Amended by Stats. 2012, Ch. 786, Sec. 36. Effective January 1, 2013.)



1765.5

If an applicant for any license under this chapter, within one year from the date of the receipt by the commissioner of the application, whether or not the filing is complete, neither fully qualifies for and receives that license on a permanent basis, nor is denied its issue, such application is automatically denied without prejudice to the filing of a new application for the license.

(Added by Stats. 2011, Ch. 83, Sec. 24. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1766

A payment of premium to a surplus line broker acting for a person other than himself or herself in negotiating, continuing, or renewing any policy of insurance under this chapter shall be deemed to be payment to the insurer, notwithstanding any conditions or stipulations in the policy or contract. Nothing in this section shall be deemed to relieve a surplus line broker or special lines’ surplus line broker of any obligation owed to a home state insured or home state insured applicant.

(Amended by Stats. 2011, Ch. 83, Sec. 25. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1767

A resident surplus line broker at all times shall maintain in good faith an office in this state and if he or she maintains more than one surplus line office in this state, he or she shall designate one of them as his or her principal surplus line office in this state and shall notify the commissioner of that designation. He or she shall report to the commissioner the addresses of all surplus line offices maintained by him or her in this state and any change in location of any of those offices. A nonresident surplus line broker at all times shall maintain in good faith an office in the state or territory of the United States in which he or she is licensed as a resident surplus line broker, and if he or she maintains more than one surplus line office in that state, he or she shall designate one of them as his or her principal surplus line office in that state and shall notify the commissioner of the designation. A resident licensee shall report to the commissioner the addresses of all surplus line offices maintained in this state and any change in location of any of those offices. Nonresident licensees shall report to the commissioner the addresses of all surplus line offices maintained in the state or territory of the United States in which the resident surplus line license is maintained and any change in location of any of those offices.

(Amended by Stats. 2002, Ch. 203, Sec. 19. Effective January 1, 2003.)



1768

A resident surplus line broker shall keep in this state complete records of the business transacted by him or her for California home state insureds with nonadmitted insurers under his or her license as a surplus line broker including all of the following documentation for each policy:

(a) Verification that the insured is a California home state insured.

(b) Verification that the commercial insured or industrial insured qualifies for the provisions of this code.

(c) Whether or not it is a single state policy or multistate policy.

(d) Where allocation of premium to the states is required, data necessary to make that allocation. A nonresident surplus line broker shall keep in the state where he or she is licensed as a resident surplus line broker complete records of the business transacted by him or her for California home state insureds with nonadmitted insurers under his or her California nonresident surplus line broker license, including subdivisions (a) to (d), inclusive. The commissioner may waive or modify any of the foregoing requirements by issuance of a notice published on the department’s Internet Web site.

(Amended by Stats. 2012, Ch. 162, Sec. 108. Effective January 1, 2013.)



1769

Whenever required so to do by the commissioner, such surplus line broker shall furnish to the commissioner a list of the admitted insurers from which the entire amount of insurance desired was not obtainable.

(Amended by Stats. 1994, Ch. 980, Sec. 6. Effective January 1, 1995.)



1770

The commissioner, whenever he deems necessary, may examine the books and accounts of any surplus line broker for the purpose of determining whether or not the broker is conducting his business in accordance with the provisions of this chapter. For the purpose of making such examination such broker shall allow the commissioner free access at all times to all the broker’s books and papers, and the commissioner shall thoroughly inspect and examine all of the broker’s affairs.

(Enacted by Stats. 1935, Ch. 145.)



1771

The costs and expenses of all examinations by the commissioner shall be paid as prescribed in Section 736.

(Amended by Stats. 1947, Ch. 1008.)



1772

(a) A surplus line insurer may be sued upon any cause of action arising in this state under any surplus line insurance contract made by it, or any evidence of insurance issued or delivered by the surplus line broker, pursuant to the procedure set forth in Sections 1610 to 1620, inclusive. Any policy or evidence of insurance issued by the surplus line insurer or the surplus line broker shall contain a provision stating the substance of this section, and designating the person to whom the commissioner shall mail process.

(b) Every surplus line insurer assuming a surplus line insurance shall be deemed thereby to have subjected itself to this chapter.

(c) The remedies provided by this section shall be in addition to any other methods provided by law for service of process.

(Added by Stats. 1994, Ch. 980, Sec. 7. Effective January 1, 1995.)



1773

Surplus line brokers may advertise and solicit using print, electronic media, direct mail, and all other advertising or marketing media. These advertisements and solicitations may include a description of nonadmitted insurance products available through the surplus line broker, and may include the name of any nonadmitted insurer, provided that all of the following apply: (a) the insurer is authorized to accept placements from the surplus line broker pursuant to Section 1765.1, (b) a nonadmitted insurer’s name is not used in connection with any nonadmitted insurance product of that insurer, (c) the unlicensed status of the insurer or of the insurance products is disclosed in type of a size no smaller than any telephone number, address, or fax number appearing in the advertisement or solicitation, and (d) the advertisement or solicitation does not contain any assertion, representation, or statement with respect to the business of insurance, or with respect to any person in the conduct of his or her insurance business, that is untrue, deceptive, or misleading, and that is known, or that by the exercise of reasonable care should be known, to be untrue, deceptive, or misleading. If the insurance is available from an eligible nonadmitted insurer that is a member of a group of insurers, advertisements and solicitations in accordance with this section may include the name of the group. A surplus line broker’s advertisements and solicitations shall not include any information about a nonadmitted insurer’s premiums or rates.

(Amended by Stats. 2001, Ch. 448, Sec. 6. Effective January 1, 2002.)



1774

(a) (1) On or before the first day of March of each year the surplus line broker, placing business for a home state insured, shall file with the commissioner a sworn statement of all business transacted under his or her surplus line license during the last preceding calendar year. The statement shall contain an account of the business done by the surplus line broker placing business for a home state insured for the prior year, and shall include (A) the total amount of gross premium, (B) the total gross premium for single state risks where 100 percent of the premium is attributable to risks in California, and (C) for multistate risks, the percentage of gross premium allocated to California and each other state. The commissioner may waive or modify any of the foregoing requirements by issuance of a notice published on the department’s Internet Web site.

(2) On or before the first day of March of each year, the home state insured that directly procures insurance pursuant to Section 1760 shall file with the commissioner a sworn statement of all business done during the last preceding calendar year. That statement shall contain an account of the insurance directly procured by the home state insured pursuant to Section 1760 for the prior year, and shall include (A) the total amount of premium, (B) the total premium for single state risks where 100 percent of the premium is attributable to risks in California, and (C) for multistate risks, the percentage of premium allocated to California and each other state. The commissioner may waive or modify any of the foregoing requirements by issuance of a notice published on the department’s Internet Web site.

(b) For purposes of this chapter, “business done” or “business transacted” means all insurance business conducted by the surplus line broker for a home state insured or directly procured by the home state insured. If two or more persons licensed as surplus line brokers are involved in placing a policy, only the one who is responsible for filing the confidential written report pursuant to subdivision (a) of Section 1763, shall be considered transacting business for tax purposes and then only one licensed surplus line broker shall include the policy in his or her sworn statement. The surplus line broker who is required to include the policy in his or her own statement is either (1) the one who is responsible for negotiating, effecting the placement, remitting the premium to the nonadmitted insurer or its representatives, and filing the confidential written report pursuant to subdivision (a) of Section 1763, or (2) the one surplus line broker who is delegated the responsibility for the filing of the confidential written report pursuant to subdivision (a) of Section 1763 pursuant to a written agreement that is (A) by and among the surplus line brokers referenced in paragraph (1) and this paragraph involved in the transaction, (B) signed by the surplus line brokers referenced in paragraph (1) and this paragraph involved in the transaction, and (C) provides by its terms that the agreement shall be made available to the commissioner or his or her designee, upon request.

(c) The date on which the surplus line broker transacting a policy prepares a bill or invoice for payment of all or part of the premiums due, shall be considered the date on which that business was done or transacted, subject to subdivision (d). This date shall be shown on the face of the bill or invoice and shall be referred to as the “invoice date.”

(d) (1) The invoice date shall be no more than 60 days after the policy effective date and no more than 60 days after the insurance was placed with a nonadmitted insurer, except as provided in paragraph (2).

(2) For purposes of this chapter, the amount of gross premium to be reported, if premiums are billed and payable in installments, shall be the amount of the installment premium, provided the amount and due date of each installment, or the basis for determining each installment, is identifiable in the policy or an endorsement, and either of the following conditions is satisfied:

(A) Installments under the policy are not billed more frequently than once per month.

(B) If more than one installment is billed in any month, the commissioner determines, in his or her discretion, that the installment billing method used does not unduly burden the commissioner’s ability to accurately determine the amount of premium paid by the insured.

(3) If a new or renewal policy has an effective date between January 1, 2011, to July 20, 2011, inclusive, and is placed on or before July 20, 2011, then the policy shall be considered to be business done by the surplus line broker as of the effective date. If a new or renewal policy has an effective date between January 1, 2011, to July 20, 2011, inclusive, then the policy shall be considered to be business done by the home state insured who directly procures policies as of the effective date. Cancellations or endorsements shall be business done on the same date as the policy that is being canceled or endorsed, if that policy effective date is on or before July 20, 2011. Installment premiums, as referenced in paragraph (2), shall be business done on the date of the most recent invoice issued on or before July 20, 2011, that included premium tax charges. This paragraph is enacted to address the July 21, 2011, effective date of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act (P.L. 111-203), and shall remain in effect only until October 18, 2012.

(Amended by Stats. 2012, Ch. 162, Sec. 109. Effective January 1, 2013.)



1775

All such reports and statements shall be made on blanks furnished to the surplus line broker by the commissioner on application therefor.

(Enacted by Stats. 1935, Ch. 145.)



1775.1

(a) Each calendar year, every surplus line broker whose annual tax for the preceding calendar year was twenty thousand dollars ($20,000) or more shall make monthly installment payments on account of the annual tax on business done during the current calendar year imposed by Section 1775.5.

(b) Notwithstanding any other law, the commissioner may relieve a surplus line broker of his or her obligation to make monthly payments if the broker establishes to the satisfaction of the commissioner that either the broker has ceased to transact business in this state, or his or her annual tax for the current year will be less than twenty thousand dollars ($20,000).

(Amended by Stats. 2014, Ch. 362, Sec. 4. Effective January 1, 2015.)



1775.2

On or before February 1 of each year, the commissioner shall post on the department’s Internet Web site the installment payment forms prescribed by the commissioner to accompany surplus line tax remittances if monthly installment payments are required by Section 1775.1. Failure to secure those forms shall not relieve any broker from making or paying monthly installment payments.

(Amended by Stats. 2005, Ch. 312, Sec. 6. Effective January 1, 2006.)



1775.3

Each surplus line broker required to make monthly installment payments shall remit them on or before the first day of the third calendar month following the end of the accounting month in which the business was done. The annual payment under Section 1775.5 shall be in lieu of an installment payment under this section for the accounting month of December. Remittances for those payments shall be made payable to the commissioner and shall be made by electronic fund transfer in accordance with Section 1775.8 or delivered to the office of the commissioner, accompanied by an installment payment form prescribed by the commissioner if remittance by electronic fund transfer is not mandatory under Section 1775.8.

(Amended by Stats. 1994, Ch. 455, Sec. 4. Effective January 1, 1995.)



1775.4

(a) The amount of the payment shall be 3 percent of the gross premiums charged less return premiums upon business done by the surplus line broker during the calendar month ending two calendar months immediately preceding the due date of the payment, as specified in Section 1775.3, excluding gross premiums and return premiums paid by him or her upon business governed by the provisions of Section 1760.5. If during any calendar month those return premiums upon business done by a surplus line broker exceed the gross premiums upon the business done by him or her in that calendar month, then no payment shall be payable by him or her in respect to that calendar month, and he or she may carry forward that excess to the next succeeding calendar month or months and apply it in reduction of the taxable premiums on business done by him or her in that succeeding calendar month or months. Even though no payment shall be payable by the broker, he or she shall file a return showing that his or her return premiums exceeded his or her gross premiums.

(b) In determining the applicability of subdivision (a) of Section 1775.1 to a surplus line broker who has acquired the business of another surplus line broker, the amount of tax liability of the acquired broker for the immediately preceding calendar year shall be added to the amount of the tax liability of the acquiring broker for the immediately preceding calendar year.

(c) All amounts paid, other than penalties and interest, shall be allowed as a credit on the annual tax imposed by Section 1775.5.

(d) If the total amount of monthly installment payments for any calendar year exceeds the amount of annual tax for that year, the excess shall be treated as an overpayment of annual tax and be allowed as a credit or refund.

(e) A penalty of 10 percent of the amount of the monthly payment due shall be levied upon and paid by any surplus line broker who fails to make the necessary payment within the time required, plus interest at the rate of 1 percent per calendar month or fraction thereof from the due date of the payment until the date payment is received by the commissioner, but not for any period after the due date of the annual tax. The penalty and interest shall be applied as prescribed in Section 12636.5 of the Revenue and Taxation Code. The commissioner may remit the penalty in a case where he or she finds, as a result of examination or otherwise, that the failure of, or delay in, payment arose out of excusable mistake or excusable inadvertence.

(f) For any part of a payment required that was not made within the time required by law, when the nonpayment or late payment was due to fraud on the part of the taxpayer, a penalty of 25 percent of the amount unpaid shall be added thereto, in addition to all other penalties otherwise imposed.

(g) The commissioner, upon a showing of good cause, may extend for not to exceed 10 days the time for making a monthly payment. The extension may be granted at any time, provided that a request therefor is filed with the commissioner within or prior to the period for which the extension may be granted. Any surplus line broker to whom an extension is granted shall, in addition to the monthly payment, pay interest at the rate of 1 percent per month, or fraction thereof, from the due date until the annual tax due date.

(Amended by Stats. 2011, Ch. 83, Sec. 28. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1775.5

(a) Every surplus line broker shall annually, on or before the first day of March of each year, pay to the Insurance Commissioner for the use of the State of California a tax of 3 percent of the gross premiums charged less return premiums upon business done by him or her under the authority of his or her license during the preceding calendar year, excluding any portions of premiums upon business done involving the risk finance portion of any blended finite risk product used in the financing element of state or federal Superfund environmental settlements involving remediation of soil or groundwater contamination or by the provisions of Section 1760.5. If during any calendar year 3 percent of the return premiums upon business done by a surplus line broker exceed 3 percent of the gross premiums upon that business done by him or her in that year, then he or she may either carry forward that excess to the next succeeding year and apply it as a credit against 3 percent of gross premiums on the business done by him or her in the succeeding year, or he or she may elect to receive, and thereupon be paid a refund equal to the amount of taxes theretofore paid by him or her on that excess of return premiums paid over gross premiums received.

(b) For the purpose of determining that tax, the total premium charged for all that nonadmitted insurance placed in a single transaction with one underwriter or group of underwriters, whether in one or more policies, shall be the entire premium charged on all nonadmitted insurance for the California home state insured. This provision shall not apply to interstate motor transit operations conducted between this and other states. With respect to those operations surplus line tax shall be payable on the entire premium charged on all nonadmitted insurance, less the following:

(1) The portion of the premium as is determined, as herein provided, to have been charged for operations in other states taxing the premium on operations in those states of an insured maintaining its headquarters office in this state.

(2) The premium for any operations outside of this state of an insured who maintains a headquarters operating office outside of this state and a branch office in this state.

(c) (1) A penalty of 10 percent of the amount of the payment due pursuant to this section shall be levied upon and paid by any surplus line broker who fails to make the necessary payment within the time required, plus interest at the rate of 1 percent per calendar month or fraction thereof, from March 1, the due date of the annual tax, until the date the payment is received by the commissioner. The penalty and interest shall be applied as prescribed in Section 12636.5 of the Revenue and Taxation Code. The commissioner, upon a showing of good cause, may extend for a period not to exceed 30 days, the time for filing a tax return or paying any amount required to be paid with the return. The extension may be granted at any time, provided that a request therefor is filed with the commissioner within, or prior to, the period for which the extension may be granted.

(2) Any surplus line broker to whom an extension is granted shall, in addition to the tax, pay interest at the rate of 1 percent per month or fraction thereof from March 1, until the date of payment. The commissioner may remit the penalty in a case where the commissioner finds, as a result of examination or otherwise, that the failure of or delay in payment arose out of excusable mistake or excusable inadvertence.

(d) For any part of a payment required by this section or by Section 1775.4 which was not made within the time required by law, when the nonpayment or late payment was due to fraud on the part of the broker, a penalty of 25 percent of the amount unpaid shall be added thereto, in addition to all other penalties otherwise imposed.

(e) For the purposes of this section, these terms shall have the following meanings:

(1) “Blended finite risk product” means a contractual arrangement combining risk finance with traditional risk transfer, where a distinct portion of the program cost represents the funding of a known, existing, nonfortuitous future cost, obligation, responsibility, or liability at its discounted net present value, and another portion of the program cost represents risk transfer for losses that have yet to occur related to the cost, obligation, responsibility, or liability that is the subject of the program.

(2) “Risk financing” means that portion of any blended finite risk product that represents the funding of a known, existing, nonfortuitous future cost, obligation, responsibility, or liability.

(3) “Risk finance” or “financing element” means a method of funding for a known future cost over a long time horizon in current-value dollars using the principle of net present value discounting.

(Amended by Stats. 2012, Ch. 162, Sec. 110. Effective January 1, 2013.)



1775.6

All tax moneys received by the commissioner pursuant to this chapter shall be transmitted to the State Treasurer to be deposited in the State Treasury to the credit of the Insurance Tax Fund. Upon transmitting moneys to the State Treasurer, the commissioner shall furnish the Controller with a record of the amount transmitted and the surplus line brokers from whom the moneys have been received.

(Added by Stats. 1963, 1st Ex. Sess., Ch. 4.)



1775.7

The money in the Insurance Tax Fund received from the commissioner pursuant to Section 1775.6 is hereby appropriated as follows:

(a) To pay the refunds authorized by this chapter.

(b) The balance of the money in the fund shall, on order of the Controller, be transferred to the State General Fund.

(Added by Stats. 1963, 1st Ex. Sess., Ch. 4.)



1775.8

(a) On and after January 1, 1994, and before January 1, 1995, every surplus line broker whose annual taxes for business done in calendar year 1992 or whose quarterly taxes for business done in calendar year 1993 exceed fifty thousand dollars ($50,000) shall make payment by electronic funds transfer. On and after January 1, 1995, every surplus line broker whose annual taxes for business done in calendar year 1993 or in any calendar year thereafter exceed twenty thousand dollars ($20,000) shall make payment by electronic funds transfer. The surplus line broker shall choose one of the acceptable methods described in Section 45 for completing the electronic funds transfer.

(b) Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state’s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state’s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(c) (1) Any surplus line broker required to remit taxes by electronic funds transfer pursuant to this section who remits those taxes by means other than an appropriate electronic funds transfer, shall be assessed a penalty in an amount equal to 10 percent of the taxes due at the time of the payment.

(2) If the department finds that a surplus line broker’s failure to make payment by an appropriate electronic funds transfer in accordance with subdivision (a) is due to reasonable cause or circumstances beyond the surplus line broker’s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that surplus line broker shall be relieved of the penalty provided in paragraph (1).

(3) Any surplus line broker seeking to be relieved of the penalty provided in paragraph (1) shall file with the department a statement under penalty of perjury setting forth the facts upon which the claim for relief is based.

(Added by renumbering Section 1776.8 by Stats. 1995, Ch. 721, Sec. 7. Effective January 1, 1996.)



1775.9

(a) If the commissioner determines that the amount of tax reported by the surplus line broker is less than the tax disclosed by the commissioner’s examination, the commissioner shall permit the surplus line broker to provide additional information demonstrating that the surplus line broker owes a lesser amount. If within 60 days, or such additional time as the commissioner deems appropriate, the commissioner and the surplus line broker cannot agree on the amount owed, the commissioner shall propose in writing to the State Board of Equalization a deficiency assessment for the difference pursuant to subdivision (b) of Section 12422 of the Revenue and Taxation Code.

(b) Section 12636.5, Article 3 (commencing with Section 12421) and Article 4 (commencing with Section 12491) of Chapter 4 of, and Article 1 (commencing with Section 12951) and Article 2 (commencing with Section 12977) of Chapter 7 of, Part 7 of Division 2 of the Revenue and Taxation Code shall apply to surplus line brokers, except where inconsistent with the provisions of this chapter, in which case this chapter shall govern.

(Amended by Stats. 2005, Ch. 231, Sec. 1. Effective January 1, 2006.)



1776

Any surplus line broker who willfully fails or refuses to report to the commissioner any insurance on subject matter located within this state placed under his or her name with nonadmitted insurers, or who, by willful omission from the records required to be maintained by him or her for that purpose, attempts to evade the payment of taxes on any such insurance, is, in addition to being required to pay the tax, together with a penalty equal in amount to the tax, guilty of a misdemeanor.

It is a misdemeanor for any surplus line broker or special lines’ surplus line broker to accept or pay directly or indirectly any consideration or remuneration for or in connection with the placing of insurance that, if done by a person within this state, is governed by the provisions of this chapter, when the placing was not done by a person licensed therefor pursuant to this chapter.

It is a misdemeanor for any agent or broker to solicit, negotiate, or effect any insurance governed by the provisions of this chapter in nonadmitted insurers, except by and through a surplus line broker or special lines’ surplus line broker licensed pursuant to this chapter. Except in the case of insurance specified in subdivision (b) of Section 1760.5, it is a misdemeanor for any surplus line broker or special lines’ surplus line broker to accept, place, pay, or permit the payment of commission or other remuneration on insurance placed by him or her under authority of his or her license to any person other than one holding a license to act as an insurance agent, insurance broker, surplus line broker, or special lines’ surplus line broker, except that the business may be accepted by such surplus line broker or special lines’ surplus line broker directly from an insured or other person who would likewise be entitled to place the business directly with an admitted insurer without the solicitation, negotiation, or effecting thereof by an insurance agent or broker.

The commissioner may deny, suspend, or revoke any license issued pursuant to this code if he or she finds after notice and hearing in accordance with the procedure provided in Article 13 (commencing with Section 1737) of Chapter 5 that the licensee has violated any provisions of this section.

The permission granted in this chapter to place any insurance in a nonadmitted insurer shall not be deemed or construed to authorize any insurer to do business in this state.

Placement activities of a licensed surplus line broker in accordance with this chapter, including, but not limited to, policy issuance, shall not be deemed or construed to be business done by the insurer in this state.

(Amended by Stats. 2004, Ch. 183, Sec. 240. Effective January 1, 2005.)



1778

When a surplus line broker’s license is revoked for any reason other than the insufficiency of his sureties, a new license shall not be issued to him within one year after such revocation and until all indebtedness of the broker on former business has been paid to the commissioner.

(Enacted by Stats. 1935, Ch. 145.)



1779

Every California home state insured for whom insurance has been effected with nonadmitted insurers shall, upon request in writing by the commissioner, produce for the commissioner’s examination all policies, contracts, and other documents evidencing that insurance, and shall disclose to the commissioner the amount of the gross premiums paid or agreed to be paid for that insurance. For refusal to obey that request, the insured shall forfeit to the State of California the sum of one thousand dollars ($1,000) for each refusal.

(Amended by Stats. 2011, Ch. 83, Sec. 30. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1780

A licensee or applicant for a license under this chapter shall notify the commissioner, in writing, of any change in the address from which he intends to conduct his business.

(Added by Stats. 1957, Ch. 671.)






CHAPTER 6.1 - Surplus Line Advisory Organization

1780.50

(a) The Legislature finds and declares that consumers in the State of California have insurance needs which cannot always be met through the admitted insurance market. For this reason, many insurance consumers need access to insurance underwritten by nonadmitted insurers, as permitted by law. To help ensure that insurance consumers have access to financially sound and reputable nonadmitted insurers, it is in the public interest to authorize a surplus line advisory organization within the State of California to perform certain duties delegated by the Insurance Commissioner, as provided in this chapter.

(b) The Legislature further finds and declares that it is in the public interest for the surplus line advisory organization authorized under this chapter to be composed of surplus line brokers or persons involved in the business of surplus line insurance. The advisory organization’s activities shall constitute an integral part of the business of insurance. The advisory organization will facilitate the state’s ability to monitor and regulate the transfer of risk on a sound basis through surplus line brokers to nonadmitted insurers in accordance with Chapter 6 (commencing with Section 1760) and may perform certain functions in this state’s system of monitoring and regulating the persons and entities involved in this state in the surplus line segment of the insurance industry.

(c) The Legislature further finds and declares that the authorization of a surplus line advisory organization to perform the duties delegated by the Insurance Commissioner, as provided in this chapter, will further the policies of the State of California expressed in the findings set forth in this section. The oversight, supervision, and examination by the Insurance Commissioner provided for in this chapter are intended to subject the activities of the advisory organization to active state supervision.

(d) The Legislature further finds and declares that, as it is the obligation and duty of the elected Insurance Commissioner to regulate the business of insurance in the State of California, it is in the public interest to grant the Insurance Commissioner the authority and discretion to utilize the expertise and knowledge of a surplus line advisory organization to assist in carrying out that responsibility, as provided in this chapter.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.51

(a) As used in this chapter, “surplus line advisory organization” shall mean the organization authorized to perform the duties delegated by the commissioner under this chapter and to exercise the authority incidental thereto.

(b) All references in this chapter to “advisory organization” shall mean “surplus line advisory organization.”

(c) As used in this chapter, the term “surplus line law” shall refer to Chapter 6 (commencing with Section 1760).

(d) All references in this chapter to the “commissioner” shall mean the Insurance Commissioner of the State of California.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.52

(a) The surplus line advisory organization shall be deemed a joint arrangement established by statute to assure the availability of insurance on a sound basis under paragraph (2) of subdivision (b) of Section 1861.03.

(b) All surplus line brokers licensed under the surplus line law shall be deemed to be members of the advisory organization.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.53

The commissioner shall remain fully responsible for supervising the implementation and administration of the surplus line law and for all regulatory decisions and initiatives in connection therewith, and nothing in this chapter shall be deemed or construed to diminish or impair the commissioner’s authority and responsibility.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.54

To be authorized to perform the duties delegated by the commissioner under this chapter and to exercise the authority incidental thereto, an organization must satisfy the requirements of this section.

(a) The organization must be a private, nonprofit organization that has all the following qualifications:

(1) Experience in professional surplus line brokerage, advisory, and regulatory activity in California or whose members possess that experience.

(2) The administrative capability and recordkeeping facilities to process all surplus line filings in California.

(3) The data processing capability and the necessary personnel to perform appropriate security review of all nonadmitted insurers.

(4) The capability to perform the duties that may be delegated by the commissioner under this chapter and to exercise the authority incidental thereto.

(b) An organization that has the qualifications described in subdivision (a) must file with the commissioner all of the following:

(1) A copy of its constitution, its articles of agreement or association, or its certificate of incorporation.

(2) A copy of its bylaws, if any.

(3) A current list of its members.

(4) The name and address of a resident of this state as agent for service of process.

(5) A plan of operation identifying the duties set forth in Section 1780.56 that the organization proposes to perform and describing how the organization will perform those duties.

(6) Any other documents, evidence, or information necessary to show that the organization complies with the provisions of this chapter.

(c) The advisory organization shall file with the commissioner every material change in the documents required by subdivision (b), including every amendment to its plan of operation required by subdivision (d).

(d) The advisory organization’s plan of operation shall be amended whenever necessary to conform to and effectuate the purposes of any amendments to this chapter or to the surplus line law or the regulations pertaining thereto. Further, the plan of operation shall be amended in response to any written request reasonably made by the commissioner to improve the advisory organization’s effectiveness in performing the duties delegated by the commissioner under this chapter. The commissioner’s requests under this subdivision shall be consistent with technical and economic feasibility and established techniques or practices for performing the types of activities encompassed by the duties delegated by the commissioner.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.55

(a) Within 120 days after the filing of the documents required by subdivision (b) of Section 1780.54, the commissioner shall notify the organization in writing of the commissioner’s determination to approve or disapprove the organization’s qualifications and its plan of operation and which, if any, of the duties identified in the plan of operation the commissioner has determined to delegate to the organization. The commissioner and the organization shall confer to resolve any and all issues that the commissioner may raise concerning the organization’s qualifications, its plan of operation, or which duties should be delegated to the organization. Any determination by the commissioner to disapprove the organization’s qualifications or plan of operation or not to delegate one or more of the duties identified in the plan of operation shall be accompanied by a statement of the commissioner’s reasons therefor.

(b) The commissioner may provisionally approve the organization’s qualifications and plan of operation and may provisionally delegate one or more of the duties identified in the plan of operation pending the commissioner’s determinations under subdivision (a).

(c) Upon approval of the organization’s qualifications and plan of operation and upon delegation to the organization of one or more of the duties identified in the plan of operation, the organization shall commence operations as the advisory organization under this chapter, consistent with the duties delegated by the commissioner. In the event of provisional approval and delegation pursuant to subdivision (b), the organization shall operate as the advisory organization under this chapter during the period of, and consistent with, the provisional approval and delegation by the commissioner.

(d) Any amendment to the advisory organization’s plan of operation that is required by subdivision (d) of Section 1780.54 shall be approved or disapproved pursuant to the procedures set forth in this section.

(e) The time periods set forth in this section may be extended by consent of the organization and the commissioner.

(f) The decision whether to delegate or withdraw one or more of the duties identified in the plan of operation is committed to the commissioner’s sound discretion. The commissioner may, upon not less than one year’s notice to the advisory organization, withdraw one or more functions that have been delegated to the advisory organization in order that any one or more functions so withdrawn may be performed by the Department of Insurance.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.56

(a) The commissioner may delegate one or more of the following duties to a qualified surplus line advisory organization under this chapter:

(1) To receive, review, and record all documents required by law, regulation, or order to be filed with the commissioner or his or her designee with respect to foreign and alien nonadmitted insurers and any insurance placed with nonadmitted insurers, except that the advisory organization shall not receive documents submitted pursuant to subdivision (c) of Section 1763. The review under this subdivision shall be for completeness, accuracy, and any other matters the commissioner reasonably may direct the advisory organization to review. The advisory organization shall notify the filing surplus line broker in writing of any filing that the advisory organization determines to be incomplete or inaccurate, and shall request the filing broker to correct the problem. The advisory organization may, or as directed by the commissioner shall, notify the commissioner of incomplete or inaccurate filings.

(2) To conduct a security review and analysis as directed by the commissioner, and to provide to the commissioner, and if directed by the commissioner, to the NAIC, a report on any nonadmitted insurer based on that review and analysis. The review and analysis under this subdivision shall take account of any matters the commissioner reasonably may direct the advisory organization to review and any other matters the advisory organization considers necessary or appropriate.

(3) To make confidential recommendations to the commissioner and, if directed by the commissioner, to the NAIC, as to the suitability of any foreign or alien nonadmitted insurer to insure property or risks located or persons residing in this state or whether any foreign or alien nonadmitted insurer should be eligible or ineligible or approved pursuant to Section 1765.2. The advisory organization’s recommendations shall be based on any review and analysis that it performs under this chapter and on any additional information that may come to the advisory organization’s attention or that the commissioner reasonably may request the advisory organization to consider.

(4) To report to the commissioner and other appropriate authorities instances of actual fraudulent or illegal insurance activity in the surplus line market that come to the advisory organization’s attention and any facts that come to the advisory organization’s attention that, in the reasonable judgment of the advisory organization, may indicate the presence of fraudulent or illegal insurance activity in the surplus line market or potential risk of harm to consumers of surplus line insurance.

(5) To maintain and report information necessary or that reasonably may be requested by the commissioner for the calculation and collection of premium taxes on surplus line insurance premiums.

(6) To respond to any request by the commissioner for comments on any proposed legislation or regulation affecting the placement of insurance pursuant to the surplus line law.

(7) To receive and disseminate to its members information relating to surplus line insurance, to educate its members about the surplus line law and the regulations pertaining thereto, and to perform any specific educational activities that the commissioner reasonably may request.

(8) To communicate with organizations of admitted insurers with respect to the proper use of the surplus line market.

(9) To enter into written arrangements with the commissioner whereby the advisory organization will perform any other functions that, in the judgment of the commissioner and the advisory organization, will help the commissioner provide effective and cost-efficient supervision of the surplus line market.

(b) If the commissioner delegates to the advisory organization one or more of the duties set forth in subdivision (a), the advisory organization also shall be authorized to assess a stamping fee for each policy, declarations page, cover note, or other premium bearing document submitted to the advisory organization. The stamping fee shall be established from time to time by the governing body of the advisory organization, shall reflect all reasonable costs associated with the services provided by the advisory organization, and may be reviewed by the commissioner for reasonableness as part of the commissioner’s examination of the advisory organization. Except as otherwise provided in this subdivision, the stamping fee may not exceed three-fourths of 1 percent of the premium for the insurance. Any proposed increase in the stamping fee above three-fourths of 1 percent shall be filed with the commissioner along with a written explanation of the reason for the increase, and the increase shall take effect upon the expiration of 60 days after the date of filing unless the commissioner disapproves it within that time. Within 60 days after the date of filing, the commissioner may provisionally approve the proposed increase, in which event the increase shall take effect immediately. The proposed increase shall be deemed fully approved upon the expiration of 120 days after the date of filing unless the commissioner disapproves the proposed increase within that time. The stamping fee shall be paid by the surplus line broker, provided, however, that the surplus line broker shall be allowed to receive and collect the stamping fee from the insured.

(c) Nothing in this chapter shall affect any delegation by the commissioner pursuant to the surplus line law, provided, however, that once the commissioner delegates one or more of the duties set forth in this section and the advisory organization commences operations under this chapter, no other organization may simultaneously perform the same duties under this chapter or exercise the authority incidental thereto.

(d) The advisory organization may cease performing the duties delegated by the commissioner under this chapter and exercising the authority incidental thereto at any time upon 180 days’ written notice to the commissioner. The commissioner may require the advisory organization to continue performing the duties under this chapter for up to an additional 180 days, and the commissioner shall be entitled, following receipt of notice from the advisory organization under this subdivision, to obtain copies of all unprivileged files, documents, and records maintained by the advisory organization on behalf of the commissioner under this chapter.

(e) The commissioner’s findings, determinations, rules, rulings, and orders under this chapter shall apply only to the advisory organization’s right to perform the duties delegated by the commissioner under this chapter and to exercise the authority incidental thereto. Nothing in this chapter shall be deemed or construed to affect the advisory organization’s right to exist and function as a private, nonprofit organization, with all powers attendant thereto, and to engage in lawful activities other than under the authority of this chapter.

(Amended by Stats. 2011, Ch. 83, Sec. 31. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



1780.57

If the commissioner delegates to the surplus line advisory organization one or more of the duties set forth in Section 1780.56, the advisory organization also shall be authorized to exercise the authority, in connection with those duties and incidental thereto:

(a) To facilitate and encourage compliance by its members with the laws of California and the rules and regulations of the commissioner relating to surplus line insurance.

(b) To maintain files for all documents received under this chapter and any other files the commissioner reasonably may direct the advisory organization to maintain.

(c) To provide comments on any proposed legislation or regulation.

(d) To make contracts necessary or appropriate to effect the purposes of this chapter and to perform the duties delegated by the commissioner under this chapter and to exercise the authority incidental thereto.

(e) To employ and retain whatever persons are necessary to perform the duties delegated by the commissioner under this chapter and to exercise the authority incidental thereto.

(f) To perform any other acts necessary or appropriate to monitor the surplus line business and to effect the purposes of this chapter as well as the surplus line law and the regulations pertaining thereto, consistent with the duties delegated by the commissioner under this chapter.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.58

(a) The surplus line advisory organization shall be subject to the supervision of the commissioner, including, but not limited to, the powers of the commissioner pursuant to Article 6.5 (commencing with Section 790) of Chapter 1 of Part 2 of Division 1, and Article 1 (commencing with Section 12919) of Chapter 2 of Division 3.

(b) The advisory organization shall prepare and submit an annual report on the performance of its duties under this chapter in the form and manner required by the commissioner and may advise the commissioner from time to time concerning any other matters relevant to its duties or the regulation of the surplus line market.

(c) The commissioner shall, at least once every three years, make or cause to be made an examination of the advisory organization, including the reasonableness of its costs. The examination may be made by independent auditors retained for that purpose by the commissioner. The reasonable cost of the examination shall be paid to the commissioner or, if the commissioner retains independent auditors for that purpose, directly to the independent auditors, by the advisory organization upon presentation by the commissioner, or by the independent auditors, of a detailed account of the cost. The commissioner shall furnish two copies of the examination report to the advisory organization.

(d) Within 20 days of receiving the commissioner’s examination report, the advisory organization may request a hearing on the report or on any facts or recommendations contained therein by mailing written notice to the commissioner specifying the matters to be considered at the hearing. The commissioner shall hold a hearing within 60 days on those aspects of the examination report and on any other aspects of the report that the commissioner designates for consideration.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.59

(a) If, as a result of the commissioner’s examination of the surplus line advisory organization or otherwise, there is good cause to believe that the advisory organization does not comply with any provision of this chapter or with any written request reasonably made by the commissioner pursuant to the provisions of this chapter, the commissioner shall give notice in writing to the advisory organization, stating in what manner and to what extent noncompliance is alleged to exist and specifying a reasonable time, not less than 10 days thereafter, in which the noncompliance may be corrected. Notices under this section shall be confidential as between the commissioner and the advisory organization unless a hearing is held under Section 1780.60.

(b) For purposes of this chapter, noncompliance includes any material failure by the advisory organization to perform adequately the duties delegated by the commissioner under this chapter or exercise properly the authority incidental thereto.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.60

(a) If there is good cause to believe that the surplus line advisory organization’s noncompliance with any provision of this chapter is willful, or if within the period prescribed by the commissioner in the notice required by subdivision (a) of Section 1780.59 the advisory organization does not make the changes necessary to correct the noncompliance specified by the commissioner or establish to the satisfaction of the commissioner that noncompliance does not exist, then the commissioner may hold a hearing in connection therewith, provided that within a reasonable period of time, which shall not be less than 30 days before the date of the hearing, the commissioner shall mail written notice specifying the matters to be considered at the hearing to the advisory organization. The notice shall conform to the requirements for an accusation as prescribed by Section 11503 of the Government Code. If no notice has been given as provided in subdivision (a) of Section 1780.59, notice shall be given as to the manner and extent of noncompliance that is alleged to exist. The hearing shall not include any subjects not specified in the notices required by subdivision (a) of Section 1780.59 or this section, except that if the hearing relates to or is based upon any aspect of the commissioner’s examination report on the advisory organization, the hearing shall also include any other aspect of the report that the advisory organization designates for consideration.

(b) In the event the commissioner reasonably determines that the advisory organization is engaged in fraudulent activity or malfeasance in the performance of the duties delegated by the commissioner under this chapter or in the exercise of the authority incidental thereto or otherwise is in violation of or noncompliance with any provision of this chapter, and that conduct has resulted, or is likely to result, in a significant, adverse, and immediate effect on the public or the commissioner’s ability to regulate the surplus line business that, because of the emergency nature of the effect on the public or the commissioner’s ability to regulate the surplus line business, cannot reasonably be remedied under the other provisions of this chapter, the commissioner may issue an order, without prior hearing, directing the advisory organization to cease and desist from the conduct or suspending or revoking all or part of the advisory organization’s authorization to perform the duties delegated by the commissioner under this chapter, in addition to imposing any other penalty provided for in this code. An order under this subdivision may, if necessary, also direct the advisory organization to preserve documents and records and to grant immediate access by the commissioner’s authorized representatives to the advisory organization’s premises to examine and make copies of any and all unprivileged documents and records of the advisory organization maintained on behalf of the commissioner pursuant to this chapter. Within five days after issuing an order under this subdivision, the commissioner shall issue the notice and shall thereafter hold the hearing under subdivision (a) of this section, provided, however, that:

(1) The notice shall include a statement of the factual bases for issuance of the order under this subdivision.

(2) The notice shall be delivered to the advisory organization’s offices within one day of issuance.

(3) The advisory organization shall be granted a hearing upon 10 days’ written request to the commissioner or upon the hearing date set by the commissioner, whichever is earlier.

(4) Within 10 days following the hearing under this subdivision, the commissioner shall confirm, modify, or withdraw the summary order issued prior to hearing under this subdivision.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.61

If, after a hearing pursuant to subdivision (d) of Section 1780.58 or subdivision (a) of Section 1780.60, the commissioner finds:

(a) That the advisory organization has violated or failed to comply with any provision of this chapter, the commissioner may issue an order to the advisory organization, specifying in what respect the violation or noncompliance exists and stating when, within a reasonable period of time, the violation or noncompliance shall cease.

(b) That the advisory organization has failed to comply with a final order of the commissioner under subdivision (a) within the time prescribed by the commissioner’s order or by any extension thereof which the commissioner may grant, the commissioner may issue an order suspending or revoking all or part of the advisory organization’s authorization to perform the duties delegated by the commissioner under this chapter, in addition to imposing any other penalty provided for in this chapter.

(c) That the advisory organization has willfully engaged in any fraudulent or dishonest act or practice, the commissioner may issue an order suspending or revoking all or part of the advisory organization’s authorization to perform the duties delegated by the commissioner under this chapter, in addition to imposing any other penalty provided for in this code.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.62

Except as otherwise provided in this chapter, the proceedings required or authorized by subdivision (d) of Section 1780.58 and by Sections 1780.60 and 1780.61 shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein. Hearings shall be conducted by administrative law judges chosen under Section 11502 of the Government Code or appointed by the commissioner.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.63

(a) Any finding, determination, rule, ruling, or order made by the commissioner under this chapter shall be subject to review by the courts of this state, and proceedings on review shall be conducted in accordance with the provisions of the Code of Civil Procedure. In proceedings on review, the court shall apply the substantial evidence standard set forth in subdivision (c) of Section 1094.5 of the Code of Civil Procedure.

(b) Notwithstanding any other provision of law to the contrary, a petition for judicial review of any finding, determination, rule, ruling, or order of the commissioner may be filed within 30 days after the effective date thereof. Upon application by the advisory organization, a court may for good cause stay or enjoin the effect of any finding, determination, rule, ruling, or order of the commissioner issued pursuant to this chapter.

(c) The advisory organization shall have legal standing to bring and defend actions, in the name of the advisory organization, in administrative and judicial proceedings, with all powers attendant thereto.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.64

(a) If the surplus line advisory organization, or any of its officers, committee members, agents, or employees, fails to comply with a final order of the commissioner under this chapter, the advisory organization or the person shall be liable to the state in an amount not exceeding one hundred dollars ($100), but if the failure is willful, the advisory organization or the person shall be liable to the state in an amount not exceeding five thousand dollars ($5,000) for the failure. The commissioner shall collect the amount so payable and may bring an action in the name of the people of the State of California to enforce collection. These penalties may be in addition to any other penalties provided by law.

(b) A willful violation of any provision of this chapter by any person is a misdemeanor.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.65

Any action by the surplus line advisory organization may be reviewed by the commissioner upon petition by any person adversely affected thereby, but only after all applicable remedies available under the advisory organization’s constitution, articles, and bylaws, if any, have been exhausted.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.66

(a) There shall be no liability on the part of, and no cause of action of any nature shall arise against, the surplus line advisory organization, or its members, officers, committee members, agents, or employees, or the Department of Insurance, the commissioner, or employees or representatives of the Department of Insurance, for any action taken or omitted by any of them in the performance of their duties or the exercise of their authority under this chapter, unless it can be shown that any of the parties specified in this subdivision acted in bad faith. The performance of any duty to the advisory organization delegated by the commissioner under this chapter or the exercise of any authority incidental thereto is an official duty of the advisory organization. Nothing in this subdivision shall be deemed or construed to grant any immunity, or any defense to liability, to a surplus line broker for that broker’s failure to comply with the surplus line law or the regulations pertaining thereto.

(b) The advisory organization’s communications with the commissioner and other appropriate authorities pursuant to its performance of the duties delegated by the commissioner under this chapter or its exercise of the authority incidental thereto shall be considered communications by an interested person to another interested person under the provisions of subdivision (c) of Section 47 of the Civil Code and shall be deemed confidential communications as defined in Section 12919.

(c) The immunities and privileges afforded by this section shall not affect the availability of any other immunities or privileges afforded by law and shall not affect any of the rights of hearing and review under, or any other provisions of, this chapter.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)



1780.67

(a) No person shall serve on the governing body of the surplus line advisory organization if in the past 10 years that person has been disciplined for violating the insurance laws or regulations of this state. The commissioner may waive this provision if the prior violation is not material to the person’s fitness to serve.

(b) At least 30 days prior to the election of its governing body, the advisory organization shall advise the commissioner of the names of the persons nominated for election to the governing body. If, prior to the election, the commissioner objects on reasonable grounds to the fitness to serve of any nominee or nominees, the nominee or nominees shall not qualify for that election.

(c) The advisory organization shall select and determine the terms of employment of its employees. The name and qualifications of any candidate for the permanent full-time position of executive director, manager, or chief operating officer of the advisory organization shall be submitted for the commissioner’s review. If, within 30 days after the submission of the candidate’s name and qualifications to the commissioner, the commissioner disapproves on reasonable grounds that candidate’s fitness to serve, the candidate shall not serve as the executive director, manager, or chief operating officer of the advisory organization.

(Added by Stats. 1993, Ch. 1007, Sec. 1. Effective January 1, 1994.)






CHAPTER 6.5 - Reinsurance Intermediaries

1781.1

This chapter shall be known and may be cited as the Reinsurance Intermediary Act.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.2

As used in this chapter:

(a) “Actuary” means a person who is a member in good standing of the American Academy of Actuaries, the Casualty Actuarial Society, or the Society of Actuaries, and is qualified to sign statements of actuarial opinion on loss reserves.

(b) “Controlling person” means any person, firm, association, or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of a reinsurance intermediary.

(c) “Insurer” means any person, firm, association, or corporation admitted by the commissioner as an insurer in this state.

(d) “Licensed producer” means a licensed insurance agent, broker, or reinsurance intermediary.

(e) “Qualified United States financial institution” means an institution that meets all of the following criteria:

(1) Is organized or (in the case of a domestic office of a foreign banking organization) licensed, under the laws of the United States or any state thereof.

(2) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

(3) Has been determined by either the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(f) “Reinsurance intermediary” means a reinsurance intermediary-broker or a reinsurance intermediary-manager.

(g) “Reinsurance intermediary-broker” means any person, other than an officer or employee of the ceding insurer, firm, association, or corporation that solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of that insurer.

(h) “Reinsurance intermediary-manager” means any person, firm, association, or corporation that has authority to bind, or manages all or part of the assumed reinsurance business of, a reinsurer (including the management of a separate division, department, or underwriting office) and acts as an agent for the reinsurer whether known as a reinsurance intermediary-manager, manager, or other similar term. However, “reinsurance intermediary-manager” does not include any of the following:

(1) An employee of the reinsurer.

(2) A domestic manager of a United States branch of an alien reinsurer.

(3) An underwriting manager that, pursuant to contract, manages all or any portion of the reinsurance operations of the reinsurer, that is under common control with the reinsurer, that is subject to Article 4.7 (commencing with Section 1215) of Chapter 2, and the compensation of which is not based on the volume of premiums written.

(4) The manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and that are subject to examination by the insurance regulatory agency or official of the state in which the manager’s principal business office is located.

(i) “Reinsurer” means any person, firm, association, or corporation admitted in this state as an insurer with the authority to assume reinsurance.

(j) “Violation” means the failure of a reinsurance intermediary, or an insurer or reinsurer for whom the reinsurance intermediary was acting, to comply with any provision of this chapter.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.3

(a) No person, firm, association, or corporation shall act as a reinsurance intermediary-broker in this state unless licensed as follows:

(1) If the reinsurance intermediary-broker maintains an office, (either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation) in this state, the reinsurance intermediary-broker shall be a licensed producer in this state.

(2) If the reinsurance intermediary-broker does not maintain an office in this state, the reinsurance intermediary-broker shall be a licensed producer in this state or another state having a law substantially similar to this chapter or shall be licensed in this state as a nonresident reinsurance intermediary.

(3) Unless denied licensure pursuant to subdivision (e), a nonresident person shall receive a reinsurance intermediary-broker license if all of the following requirements are met:

(A) The person is currently licensed and in good standing in the state, territory of the United States, or province of Canada where he or she is licensed as a resident reinsurance intermediary-broker.

(B) The person has submitted the proper request for licensure and has paid the fees required by paragraph (3) of subdivision (d).

(C) The person has submitted or transmitted to the commissioner the application for licensure that the person submitted to the state, territory of the United States, or province of Canada where he or she is licensed as a resident, or submitted or transmitted to the commissioner a completed National Association of Insurance Commissioners Uniform Nonresident Application.

(D) The state, territory of the United States, or province of Canada where the person holds a resident reinsurance intermediary-broker license awards nonresident reinsurance intermediary-broker licenses to residents of this state on the same basis.

(b) No person, firm, association, or corporation shall act as a reinsurance intermediary-manager:

(1) For a reinsurer domiciled in this state, unless the reinsurance intermediary-manager is a licensed producer in this state.

(2) In this state, if the reinsurance intermediary-manager maintains an office either directly or as a member or employee of a firm or association, or as an officer, director, or employee of a corporation in this state, unless the reinsurance intermediary-manager is a licensed producer in this state.

(3) In another state for a nondomestic admitted insurer, unless the reinsurance intermediary-manager is a licensed producer in this state or in another state having a law substantially similar to this chapter or the person is licensed in this state as a nonresident reinsurance intermediary.

(4) Unless denied licensure pursuant to subdivision (e), a nonresident person shall receive a reinsurance intermediary-manager license if all of the following requirements are met:

(A) The person is currently licensed and in good standing in the state, territory of the United States, or province of Canada where he or she is licensed as a resident reinsurance intermediary-manager.

(B) The person has submitted the proper request for licensure and has paid the fees required by paragraph (3) of subdivision (d).

(C) The person has submitted or transmitted to the commissioner the application for licensure that the person submitted to the state, territory of the United States, or province of Canada where he or she is licensed as a resident, or submitted or transmitted to the commissioner a completed National Association of Insurance Commissioners Uniform Nonresident Application.

(D) The state, territory of the United States, or province of Canada where the person holds a resident reinsurance intermediary-manager license awards nonresident reinsurance intermediary-manager licenses to residents of this state on the same basis.

(c) The commissioner may require a reinsurance intermediary-manager subject to subdivision (b) to do both of the following:

(1) File a fidelity bond issued by an admitted surety in an amount determined by the commissioner for the protection of the reinsurer.

(2) Maintain an errors and omissions policy in an amount acceptable to the commissioner.

(d) (1) The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation that has complied with the applicable requirements of this chapter. This license, when issued to a firm or association, authorizes all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the license, and all these persons shall be named in the application and any supplements thereto. This license, when issued to a corporation, authorizes all of the officers, and any designated employees and directors thereof to act as reinsurance intermediaries on behalf of the corporation, and all these persons shall be named in the application and any supplements thereto.

(2) Any application for licensure as a reinsurance intermediary under this subdivision shall be made on a form prescribed by the commissioner and shall be accompanied by an application fee of two hundred fifty dollars ($250).

(e) The commissioner may refuse to issue a reinsurance intermediary license if, in his or her judgment, the applicant, any person named on the application, or any member, principal, officer, or director of the applicant, is determined by the commissioner not to be trustworthy, or that any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of a reinsurance intermediary license, or has failed to comply with any prerequisite for the issuance of such a license. Upon written request therefor, the commissioner shall furnish the applicant with a summary of the basis for refusal to issue a reinsurance intermediary license, which document shall not be subject to inspection as a public record.

(f) Licensed attorneys at law when acting in their professional capacity as such shall be exempt from this section.

(g) A reinsurance intermediary-manager, when acting in that capacity and in compliance with this chapter, shall not be required to separately comply with Article 5.4 (commencing with Section 769.80) of Chapter 1 (if added by Senate Bill 1039 of the 1991–92 Regular Session) in order to engage in conduct authorized by both this chapter and that article.

(Amended by Stats. 2003, Ch. 217, Sec. 3. Effective January 1, 2004.)



1781.4

Transactions between a reinsurance intermediary-broker and the insurer it represents in that capacity shall only be entered into pursuant to a written authorization specifying the responsibilities of each party. The authorization shall, at a minimum, contain provisions specifying all of the following rights and obligations:

(a) The insurer may terminate the reinsurance intermediary-broker’s authority at any time.

(b) The reinsurance intermediary-broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the reinsurance intermediary-broker, and remit all funds due to the insurer within 30 days of receipt.

(c) All funds collected for the insurer’s account will be held by the reinsurance intermediary-broker in a fiduciary capacity in a bank which is a qualified United States financial institution.

(d) The reinsurance intermediary-broker will comply with Section 1781.5.

(e) The reinsurance intermediary-broker will comply with written standards established by the insurer for the cession or retrocession of all insured risks.

(f) The reinsurance intermediary-broker will disclose to the insurer any relationship with any reinsurer to which insured risk will be ceded or retroceded.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.5

(a) For at least 10 years after expiration of each contract of reinsurance transacted by a reinsurance intermediary-broker, the reinsurance intermediary-broker shall keep a complete record for each transaction, including all of the following:

(1) The type of contract, limits, underwriting restriction, classes or risks, and territory.

(2) The period of coverage, including effective and expiration dates, cancellation provisions, and the notice required for cancellation.

(3) Reporting and settlement requirements for balances.

(4) The rate used to compute the reinsurance premium.

(5) The names and addresses of assuming reinsurers.

(6) The rates of all reinsurance commissions, including the commissions on any retrocession, handled by the reinsurance intermediary-broker.

(7) Related correspondence and memoranda.

(8) Proof of placement.

(9) Details regarding retrocession handled by the reinsurance intermediary-brokers, including the identity of retrocessionaires and the percentage of each contract assumed or ceded.

(10) Financial records, including, but not limited to, premium and loss accounts.

(11) If the reinsurance intermediary-broker procures a reinsurance contract on behalf of an admitted ceding insurer directly from the assuming reinsurer, the record of the transaction shall include written evidence that the assuming reinsurer has agreed to assume the risk. If the reinsurance intermediary-broker procures a reinsurance contract on behalf of an admitted ceding insurer that is placed through a representative of the assuming reinsurer, other than an employee thereof, the record of the transaction shall include written evidence that the reinsurer has delegated binding authority to the representative.

(b) The insurer shall have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary-broker related to its business in a form usable by the insurer.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.6

(a) An insurer shall not engage the services of any person, firm, association, or corporation to act as a reinsurance intermediary-broker on its behalf unless the person is licensed as required by subdivision (a) of Section 1781.3.

(b) An insurer may not employ an individual who is employed by a reinsurance intermediary-broker with which it transacts business unless the reinsurance intermediary-broker is under common control with the insurer and subject to Article 4.7 (commencing with Section 1215) of Chapter 2.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-broker with which it transacts business.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.7

Transactions between a reinsurance intermediary-manager and the reinsurer it represents in that capacity shall only be entered into pursuant to a written contract specifying the responsibilities of each party, which shall be approved by the reinsurers’s board of directors. Before a reinsurer assumes or cedes business through such a producer, a true copy of the approved contract shall be filed with the commissioner. The contract shall, at a minimum, contain provisions setting forth the following terms and conditions:

(a) The reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary-manager. The reinsurer may suspend the authority of the reinsurance intermediary-manager to assume or cede business during the pendency of any dispute regarding the cause for termination.

(b) The reinsurance intermediary-manager shall, not less than quarterly, render calendar-year-basis and underwriting-year-basis accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the reinsurance intermediary-manager, and shall remit all funds due under the contract to the reinsurer on not less than a quarterly basis.

(c) All funds collected for the reinsurer’s account shall be held by the reinsurance intermediary-manager in a fiduciary capacity in a bank the accounts of which are insured by an agency or instrumentality of the United States. The reinsurance intermediary-manager may retain no more than three months’ estimated claims payment and allocated loss adjustment expenses. Unless the funds held for each reinsurer by the reinsurance intermediary-manager in the fiduciary account are reasonably and readily ascertainable from its books of account and records, and the bank’s books of account and records, the reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents. Notwithstanding the foregoing, the reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents that is in receivership or liquidation or that the commissioner determines to be in an impaired financial condition.

(d) For at least 10 years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, the reinsurance intermediary-manager shall keep a complete record for each transaction showing all of the following:

(1) The type of contract, limits, underwriting restrictions, classes or risks, and territory.

(2) The period of coverage, including effective and expiration dates, cancellation provisions and notice required for cancellation, and disposition of outstanding reserves on covered risks.

(3) The reporting and settlement requirements with respect to balances.

(4) The rate used to compute the reinsurance premium.

(5) The names and addresses of reinsurers.

(6) The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-manager.

(7) Related correspondence and memoranda.

(8) Proof of placement.

(9) Details regarding retrocessions handled by the reinsurance intermediary-manager, as permitted by subdivision (d) of Section 1781.9, including the identity of retrocessionaires and the percentage of each contract assumed or ceded.

(10) Financial records, including, but not limited to, premium and loss accounts.

(11) If the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer directly from the assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk. If the reinsurance intermediary-manager procures a reinsurance contract on behalf of an admitted ceding insurer that is placed through a representative of the assuming insurer, other than an employee thereof, written evidence that the reinsurer has delegated binding authority to the representative.

(e) The reinsurer shall have access and the right to copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer.

(f) The contract cannot be assigned in whole or in part by the reinsurance intermediary-manager.

(g) The reinsurance intermediary-manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

(h) The contract shall set forth the rates, terms, and purposes of commissions, charges, and other fees that the reinsurance intermediary-manager may levy against the reinsurer.

(i) If the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer, it shall contain all of the following provisions:

(1) All claims shall be reported to the reinsurer in a timely manner.

(2) A copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that any of the following applies to the claim:

(A) The claim has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer.

(B) The claim involves a coverage dispute.

(C) The claim may exceed the reinsurance intermediary-manager’s claims settlement authority.

(D) The claim is open for more than six months, unless the reinsurer agrees in writing to waive this requirement, in which event the reinsurance intermediary-manager shall annually provide the reinsurer with an exhibit identifying and describing each open claim.

(3) All claim files shall be joint property of the reinsurer and the reinsurer intermediary-manager. However, upon an order of liquidation of the reinsurer, these files shall become the sole property of the reinsurer or its estate, except when the reinsurance intermediary-manager is also managing the claim files for other reinsurers. In that event, the reinsurance intermediary-manager shall simultaneously and immediately provide the liquidator with copies of all the claim files. With respect to claim files pertaining solely to a reinsurer in liquidation, the reinsurance intermediary-manager shall have reasonable access to and the right to copy the files on a timely basis.

(4) Any settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the reinsurer’s written notice to the reinsurance intermediary-manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(j) If the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, interim profits shall not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business, or a later period set by the commissioner for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to subdivision (c) of Section 1781.9.

(k) The reinsurance intermediary-manager shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant and annually shall provide the reinsurer with a certification from an independent certified public accountant that the reinsurance intermediary-manager’s allocations of premiums and losses to the reinsurer have been made on a timely and proper basis.

(l) The reinsurer shall periodically and at least semiannually conduct an onsite review of the underwriting and claims processing operations of the reinsurance intermediary-manager.

(m) The reinsurance intermediary-manager shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to the contract.

(n) Within the scope of its actual or apparent authority, the acts of the reinsurance intermediary-manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

(Amended by Stats. 2006, Ch. 538, Sec. 458. Effective January 1, 2007.)



1781.8

The reinsurance intermediary-manager shall not do any of the following:

(a) Directly or indirectly receive any compensation for the placement of retrocessions on behalf of the reinsurer.

(b) Bind any retrocession which would increase the contractual limit made available to the reinsurance intermediary-manager by the reinsurer. However, the reinsurance intermediary-manager may bind retrocessions which reduce or limit the commitments made on behalf of the reinsurer by the reinsurance intermediary-manager. The reinsurance intermediary-manager shall promptly inform the reinsurer of the terms, conditions, and retrocessionaires of such a retrocession arranged for its account.

(c) Commit the reinsurer to participate in reinsurance syndicates.

(d) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he or she is appointed.

(e) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or 1 percent of the reinsurer’s policyholders’ surplus as of December 31 of the last complete calendar year.

(f) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer.

(g) Jointly employ an individual who is employed by the reinsurer, unless the reinsurance intermediary-manager is under common control with the reinsurer that is subject to Article 4.7 (commencing with Section 1215) of Chapter 2.

(h) Appoint a subreinsurance intermediary-manager.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.9

(a) A reinsurer shall not engage the services of any person, firm, association, or corporation to act as a reinsurance intermediary-manager on its behalf, unless the person is licensed as required by subdivision (b) of Section 1781.3.

(b) A reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-manager which the reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the commissioner.

(c) If a reinsurance intermediary-manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves or losses incurred on the business produced by the reinsurance intermediary manager. This opinion shall be in addition to any other required loss reserve certification. For purposes of this section, a reinsurance intermediary-manager shall not be considered as establishing loss reserves when the reinsurance intermediary-manager only utilizes loss reserves which are the reinsurer’s share of loss reserves established by the ceding insurer, provided that the ceding insurer has obtained the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary-manager.

(d) Binding authority for participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the reinsurance intermediary-manager.

(e) Within 30 days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of the termination to the commissioner.

(f) A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder, or subproducer of its reinsurance intermediary-manager. This subdivision shall not apply to relationships governed by Article 4.7 (commencing with Section 1215) of Chapter 2.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.10

(a) A reinsurance intermediary shall be subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of each reinsurance intermediary in a form usable to the commissioner.

(b) A reinsurance intermediary-manager may be examined as if it were the reinsurer.

(c) All documents and information disclosed in connection with the examination of a reinsurance intermediary may be used by the commissioner and shall be given confidential treatment by the commissioner to the same extent as provided in Section 735.5 for documents and information disclosed in connection with the examination of an insurer.

(d) An examination shall be at the expense of the reinsurance intermediary. The commissioner may revoke the license of the reinsurance intermediary for a refusal to promptly pay the examination expense when due.

(Amended by Stats. 2006, Ch. 321, Sec. 4. Effective January 1, 2007.)



1781.11

(a) A reinsurance intermediary, insurer, or reinsurer found by the commissioner to be in violation of this chapter, after a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by an administrative law judge either chosen under Section 11502 of the Government Code or appointed by the commissioner, shall be subject to all of the following:

(1) For each separate violation, a penalty in an amount not exceeding five thousand dollars ($5,000).

(2) Be subject to revocation or suspension of its license or certificate of authority.

(b) Nothing contained in this section shall affect the right of the commissioner to impose or issue any other penalties or orders authorized by law.

(c) Nothing contained in this chapter shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights upon those persons or otherwise limit any other authority required or authorized to be exercised under this code by the commissioner.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.12

The commissioner may adopt reasonable rules and regulations for the implementation and administration of this chapter.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.13

No insurer or reinsurer may continue to utilize the services of a reinsurance intermediary on and after January 1, 1992, unless utilization is in compliance with this chapter.

(Added by Stats. 1991, Ch. 1009, Sec. 1.)



1781.14

(a) A reinsurance intermediary shall comply with any order of a court of competent jurisdiction or a duly constituted arbitration panel requiring the production of nonprivileged documents by the reinsurance intermediary, or the testimony of an employee or other individual otherwise under control of the reinsurance intermediary with respect to any reinsurance transaction for which it acted as a reinsurance intermediary.

(b) Compliance with subdivision (a) shall be subject to the right of the reinsurance intermediary and the parties to the transaction to object to the court or arbitration panel concerning the nature or scope of the documents or testimony or the time within which it must comply with the order. Failure to comply with the order shall be deemed to be a material noncompliance with this chapter.

(Added by Stats. 2006, Ch. 321, Sec. 5. Effective January 1, 2007.)






CHAPTER 7 - Bail Licenses

ARTICLE 1 - Qualification and Licensing

1800

(a) An insurer shall not execute an undertaking of bail except by and through a person holding a bail license issued as provided in this chapter. A person shall not in this state solicit or negotiate in respect to execution or delivery of an undertaking of bail or bail bond by an insurer, or execute or deliver such an undertaking of bail or bail bond unless licensed as provided in this chapter, but if so licensed, such person may so solicit, negotiate, and effect such undertakings or bail bonds without holding or being named in any license specified in Chapter 5 of this part.

(b) For purposes of this section, “solicit” shall include any written or printed presentation or advertising made by mail or other publication, or any oral presentation or advertising by means of telephone, radio, or television which implies that an individual is licensed under this chapter, and any activity in arranging for bail which results in remuneration to the individual conducting that activity.

(Amended by Stats. 1983, Ch. 354, Sec. 1. Effective July 25, 1983.)



1800.4

As used in this chapter, the term “bail bond” includes any contract not executed by a surety insurer for or method of release of person arrested or confined on account of any actual or alleged violation of the provisions of any law of this or any other State or of any municipality in the State of California, including any release by means of cash or other property deposited in lieu of bail under the provisions of sections 1295 and 1298 of the Penal Code whereby the attendance in court when required by law and obedience to orders and judgment of any court by the person released is guaranteed.

(Added by Stats. 1939, Ch. 361.)



1800.5

This chapter shall not affect the negotiation through a licensed broker or agent for, nor the execution or delivery of an undertaking of bail, executed by an insurer for its insured under a policy of automobile insurance or of liability insurance upon the automobile of the insured, nor shall this chapter affect the negotiation for, or the execution or delivery of an undertaking of bail or bail bond which is authorized by Part 5, Division 2 of this code.

(Added by Stats. 1939, Ch. 361.)



1800.6

This chapter shall not limit the power of any city or county to enact other and further regulations concerning, and not in conflict with, the provisions of this chapter.

(Amended by Stats. 1963, Ch. 1286.)



1800.7

Any individual person may execute or furnish a bail bond if no consideration is paid or allowed, directly or indirectly, by any person for the execution or furnishing thereof, provided such person does not in connection with such execution or furnishing violate Section 1800.75.

(Amended by Stats. 1963, Ch. 1286.)



1800.75

No person shall advertise or hold himself out as engaging in the business of executing, delivering, or furnishing bail bonds or undertakings of bail whether or not for consideration without holding at the time thereof all proper licenses required by this chapter.

(Added by Stats. 1963, Ch. 1286.)



1800.8

The permits required by this chapter are in addition to any and all other permits or licenses required by law.

(Added by Stats. 1939, Ch. 361.)



1801

Bail licenses are:

(a) Bail agents’ licenses;

(b) Bail permittees’ licenses;

(c) Bail solicitors’ licenses.

(Amended by Stats. 1939, Ch. 361.)



1802

A bail agent’s license by its terms permits the licensee to solicit, negotiate, and effect undertakings of bail on behalf of any surety insurer while there is in effect an unrevoked notice of appointment of such insurer filed pursuant to Section 1802.1. Such license shall not be issued unless and until there is filed with the commissioner a bond having an admitted surety insurer as surety thereon in the penal sum of one thousand dollars ($1,000), conditioned upon the proper application and disposal of all moneys collected or received by the bail agent, his solicitors licensed pursuant to his appointment, and his employees, in favor of the people of the State of California.

(Amended by Stats. 1965, Ch. 509.)



1802.1

Every applicant for a license to act as a bail agent shall file with the commissioner a notice of appointment executed by a surety insurer or its authorized representative authorizing that applicant to execute undertakings of bail and to solicit and negotiate those undertakings on its behalf. Additional notices of appointment may be filed by other surety insurers, upon the payment for each additional notice of the fees specified in subdivision (a) of Section 1811, before the license is issued and thereafter, as long as the license remains in force. Each appointment shall, by its terms, continue in force until any of the following occur:

(a) Termination of the bail agent’s license.

(b) The end of the license term, if the fee provided in subdivision (e) of Section 1811 for filing a renewal application is not paid.

(c) The filing of a notice of termination by the insurer, its representative, or by the bail agent.

(Amended by Stats. 2010, Ch. 400, Sec. 18. Effective January 1, 2011.)



1802.2

Any bail licensee who has purchased or succeeded to the bona fide business of another bail licensee shall be entitled to use a true or fictitious name used by his predecessor if the predecessor has conducted the business for a period of two consecutive years or more.

(Added by Stats. 1984, Ch. 1063, Sec. 1.)



1802.5

A bail permittee’s license, by its terms, permits the licensee to solicit, negotiate, issue, and deliver bail bonds. The license shall not be issued unless and until there is filed with the commissioner

a bond having an admitted surety insurer as surety thereon in the penal sum of five thousand dollars ($5,000), conditioned upon the proper application and disposal of all moneys collected or received by the bail permittee, his or her solicitors licensed pursuant to his or her appointment, and his or her employees, in favor of the people of the State of California.

(Amended by Stats. 2006, Ch. 538, Sec. 459. Effective January 1, 2007.)



1802.6

The holder of a bail permittee’s license may, upon filing of proper documents specified in Section 1802.1, receive a bail agent’s license without procuring the additional bond specified in Section 1802.

(Amended by Stats. 1972, Ch. 618.)



1802.7

Any applicant may deposit with the commissioner, in lieu of a bond required by this chapter, securities of the kind and character set forth in sections 1170 to 1175, and 1179 to 1240, in a sum not less than the required amount of the penal sum of said bond. Such securities shall be held in trust by the commissioner for the fulfillment of the same terms and conditions as in the case of a bond required by section 1802.5.

(Added by Stats. 1939, Ch. 361.)



1802.71

The holder, or former holder of a bail license, who has deposited with the commissioner securities in lieu of a bond as provided by Section 1802.7, may at any time substitute therefor a bond complying with the requirements of Section 1802, 1802.5, or 1803, as the case may be. Such a bond must embrace all liability theretofore existing or which may thereafter be incurred for the fulfillment of which the securities have been held, whether reported or unreported.

The substitution of such a bond for securities shall be conditioned upon the approval of the commissioner. Upon receiving such approval and the filing of the bond, the applicant shall be permitted to withdraw the securities theretofore deposited on his behalf.

(Amended by Stats. 1959, Ch. 599.)



1802.72

The former holder of any bail license, who has surrendered any and all licenses to the commissioner, and who has on deposit with the commissioner securities in lieu of bond as provided by Section 1802.7, may, not sooner than three years after the surrender of his last bail license apply to the commissioner for the return of the securities.

(Added by Stats. 1957, Ch. 2048.)



1802.73

The application shall be in writing, verified, and shall state:

(a) The nature of all bail licenses held by the applicant and the period during which the applicant was authorized to transact bail business under each;

(b) All of the counties in which the applicant transacted bail under the authority of each license;

(c) That all bail transacted by applicant, and his solicitors and employees, if any, has been exonerated by order of court, and that his liability as surety on all bail transactions has been discharged;

(d) The date upon which the last liability of the applicant on a bail transaction was fully exonerated and discharged;

(e) That all moneys collected or received by the applicant, and his solicitors and employees, if any, have been paid to the person or persons entitled thereto and have in all respects been fully and properly accounted for.

(Added by Stats. 1957, Ch. 2048.)



1802.74

The commissioner shall publish daily for one week in a newspaper of general circulation in each county in which the applicant transacted bail under any license, a notice of the application to withdraw the securities deposited with the commissioner in lieu of bond. The expense of the publication shall be borne by the applicant and the commissioner may require the applicant to pay it in advance.

(Added by Stats. 1957, Ch. 2048.)



1802.75

The commissioner shall make an examination of the books and records of the applicant. The costs and expenses of the examination shall be paid by the commissioner out of funds appropriated for support of the Department of Insurance.

(Added by Stats. 1957, Ch. 2048.)



1802.76

Upon failure of the applicant to pay the expense of publication of notice within 30 days after the presentation of the bill therefor, the commissioner shall collect the costs out of the deposited securities.

(Added by Stats. 1957, Ch. 2048.)



1802.77

If the commissioner is satisfied from the application and the examination of the books and records of the applicant that the applicant has, in fact, complied with the representations made in his application, the commissioner shall deliver to the applicant the securities deposited; provided, however, the commissioner shall not deliver the securities to the applicant prior to the expiration of three years after the latest date on which a bond was issued or written by the applicant.

(Added by Stats. 1957, Ch. 2048.)



1803

A bail solicitor’s license, by its terms, permits the licensee to transact bail on behalf of and as the employee of the holder of the bail licenses therein designated while there is in effect and on file with the commissioner an unrevoked appointment of the solicitor by such license holder. In all matters respecting the transaction of bail, it shall be conclusively presumed that such solicitor acted on behalf of and pursuant to the instructions of the appointing license holder. A bail solicitor’s license shall not be issued until there is filed with the commissioner an appointment of such solicitor, effective upon issue of the license executed by the holder of a bail agent’s license or bail permittee’s license, or both such licenses. Such appointment shall state that the license holder appoints the solicitor and will employ him in the transaction of bail, until notice is filed with the commissioner revoking the appointment. Such appointment and license shall permit the bail solicitor to transact only the undertakings of bail or bail bonds which the license or licenses of the appointing license holder permits such license holder to transact.

Before the issuance of a bail solicitor’s license, the applicant shall file a bond in the penal sum of one thousand dollars ($1,000) conditioned upon the proper application and disposal of all moneys collected or received by the solicitor, in favor of the people of the State of California.

(Amended by Stats. 1953, Ch. 55.)



1804

An applicant for bail license shall file with the commissioner an application in such form and having such supporting documents as the commissioner prescribes, except that the application shall be verified in the manner provided for verification of complaints in civil cases. The commissioner shall investigate the licensees in such manner and in respect to such matters as he deems advisable.

(Added by Stats. 1937, Ch. 654.)



1805

The commissioner may decline to issue a bail license until he is satisfied that:

(a) The applicant is of good business reputation and of good general reputation.

(b) That the applicant has never been refused a license or had a license revoked by any public authority for reasons which indicated lack of honesty or integrity, or which show improper business practice on the part of the applicant.

(c) That the applicant has an understanding of the obligations and duties of bail.

(d) That the applicant has not participated in or been connected with any business transaction which, in the opinion of the commissioner tends to show unfitness to act in a fiduciary capacity or to maintain the standards of fairness and honesty required of a trustee or other fiduciary.

(e) That the applicant has not willfully misstated any material fact in his application or procured a misstatement in the supporting documents thereof.

(f) That there is no outstanding judgment against the applicant of conviction of a misdemeanor or felony denounced by this code, or one of the elements of which involves a misappropriation of money or property.

(g) That the applicant has not committed an act forbidden by this code.

(h) That the applicant is a fit and proper person to hold the license applied for.

(i) The applicant has been a continuous resident of the State of California for at least two years.

(Amended by Stats. 1965, Ch. 228.)



1806

The commissioner may suspend, revoke or refuse to issue any license under this chapter whenever it is made to appear to him that the holder of such permit is not a fit or proper person to be permitted to continue to hold or receive such license.

(Added by Stats. 1937, Ch. 654.)



1807

The commissioner may suspend or revoke any bail license for any cause for which he could deny such license.

(Added by Stats. 1937, Ch. 654.)



1807.5

Except as provided in Sections 1669 and 1738, the commissioner shall not suspend or revoke any license, issued under this article, without first granting a hearing, upon reasonable notice to the applicant, except that he may temporarily suspend a license for a period not exceeding 15 days pending the hearing. Where a hearing is held under this section the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted pursuant to that chapter.

(Amended by Stats. 2010, Ch. 400, Sec. 19. Effective January 1, 2011.)



1807.7

Commencing on January 1, 2011, all licenses issued pursuant to this article shall be for a license term of two years.

(Amended by Stats. 2010, Ch. 400, Sec. 20. Effective January 1, 2011.)



1807.8

“License term” as used in this chapter means all of that two-year period beginning as described in subdivision (a) or (b) of Section 1807.9, as applicable, and ending on the day two years after the last calendar day of the month in which the initial license was issued. Licenses issued prior to January 1, 2011, shall expire on June 30 of each odd-numbered year.

(Added by Stats. 2010, Ch. 400, Sec. 21. Effective January 1, 2011.)



1807.9

“License year” as used in this chapter shall be determined for each individual and entity as follows:

(a) Upon initial licensing, the license year starts on the date the license is issued.

(b) Subsequently, each license year starts the first day of the month following the month in which the initial license was issued.

(c) A license year ends the following calendar year on the last calendar day of the month in which the initial license was issued.

(d) A license year for licenses issued prior to January 1, 2011, starts on July 1 and ends on June 30.

(Added by Stats. 2010, Ch. 400, Sec. 22. Effective January 1, 2011.)



1808

(a) Applications for renewal of licenses may be filed on or before the expiration date upon payment of the fees for filing specified in Section 1811.

(b) Upon failure to file the application as provided in subdivision (a), the license shall expire on the first day of the next month, but the holder may file an application for a new license. Until that same month and day of the next succeeding year the fee shall be twice that specified in Section 1811 for the filing.

(c) No application shall be deemed filed within the meaning of this section unless the document itself has been actually delivered to, and the proper fee for its filing has been paid at, the office of the commissioner during office hours, or unless both the document and the fee have been filed and remitted pursuant to Sections 11002 and 11003 of the Government Code.

(Amended by Stats. 2010, Ch. 400, Sec. 23. Effective January 1, 2011.)



1809

The provisions of law relating to unlawful rebates shall not apply to commissions or other consideration paid or exchanged between licensees under this chapter, except that in such case the licensee who executes the undertaking or executes or delivers the bail bond shall, in all matters in respect thereto, be deemed the principal and all licensees otherwise connected with the transaction shall be deemed his agents in respect thereto.

(Amended by Stats. 1939, Ch. 361.)



1810

(a) Natural persons can be licensed under this chapter.

(b) A license may be held by a corporation, in which case all of the following requirements shall be met:

(1) The application shall set forth the names of all officers and employees of the licensee who will be authorized to exercise the powers of the licensee under this chapter. Each of those persons shall be required to meet the requirements for licensure under this chapter, and disciplinary action may be taken against any of those persons, and the licensee, if any of those persons does any act that would be grounds for disciplinary action against a licensee.

(2) The corporation may solicit or negotiate the execution or delivery of bail on behalf of surety insurers only through natural persons who hold individual licenses as bail agents.

(3) One hundred percent of the shares of the corporation shall be held by licensed bail agents.

(4) All shareholders, officers, and directors of the corporation shall be licensed bail agents, and shall be disclosed to the department.

(5) Any sale or transfer of stock or other interest in the corporation shall require the prior approval of the department. The department shall approve or disapprove a request for approval within 60 days of receiving the completed request.

(Amended by Stats. 1996, Ch. 628, Sec. 1. Effective January 1, 1997.)



1810.5

The commissioner shall not issue a bail license to any person unless and until the applicant takes and passes an examination given by the commissioner as provided in this chapter. This prohibition shall not apply with respect to persons who were licensed under this chapter during any part of the annual period terminating on the July 1st preceding the time to be covered by the license applied for.

(Amended by Stats. 1949, Ch. 381.)



1810.6

The commissioner shall conduct or arrange for written examination to be given at least twice a year upon questions proposed by the commissioner as to the qualifications of applicants to hold a bail license. The examination shall be of sufficient scope to satisfy the commissioner that the applicants have knowledge of, and are reasonably familiar with, the laws of this State relating to the giving of bail and the execution and delivery of undertakings of bail, and have a general and fair understanding of the obligations and duties of the holder of a bail license in respect to the conduct of business under each type of bail license.

(Added by Stats. 1939, Ch. 361.)



1810.7

(a) In order to be eligible to take the examination required to be licensed under this chapter, the applicant shall have completed a minimum of 20 hours of classroom education in subjects pertinent to the duties and responsibilities of a bail licensee, including, but not limited to, all related laws and regulations, rights of the accused, ethics, and apprehension of bail fugitives. Additionally, a licensee shall complete in each two-year license term not less than 12 hours of continuing education in these subjects prior to renewal of his or her license.

(b) The commissioner shall approve or disapprove an applicant to provide education for licensure as required by this section within 90 days of receipt of the applicant’s full and complete application. However, this 90-day period shall be tolled during the pendency of any investigation of the applicant by the commissioner for an alleged violation that would, if proven, result in the suspension, revocation, or denial of the provider’s approval to provide continuing education to bail agents as prescribed in Section 1813. Failure to disapprove an applicant within this period shall result in the automatic approval of the application. Approval shall be valid for two years. The commissioner may, at any time, disapprove any provider who is not qualified or whose course outlines are not approved, who is not of good business reputation, or who is lacking in integrity, honesty, or competency. A provider shall not provide education for licensure following the expiration of the two-year approval period unless the commissioner has renewed the provider’s approval. The commissioner shall, at the time of renewal, approve or disapprove the course outlines and schedule of classes to be provided.

(c) Providers responsible for providing education for licensure under this chapter shall consult with the California State Sheriffs’ Association, the California District Attorneys Association, and the County Counsels Association of California prior to submission of the course outlines for approval by the commissioner, and these entities may respond within 30 days of receipt of a request for consultation from a provider. Providers shall maintain records of their requests for consultation and any responses from these entities, and make these records available to the department for review as requested. The bail license fee shall be increased, the amount of which shall be determined by the commissioner, which shall be deposited in the Insurance Fund for the purposes of recovering the administrative costs for meeting the conditions and purposes of this section. Providers of education or continuing education shall offer courses to all applicants at the same course fees.

(d) Any person who falsely represents to the commissioner that compliance with this section has been met shall be subject, after notice and hearing, to the penalties and fines set out in Section 1814.

(e) A licensee shall not be required to comply with the continuing education requirements of this section if the licensee submits proof satisfactory to the commissioner that he or she has been a licensee in good standing for 30 continuous years in this state and is 70 years of age or older.

(f) The commissioner may make reasonable rules and regulations necessary, advisable, and convenient for the administration and enforcement of this chapter. The rules and regulations may include a schedule establishing fees to be paid by an applicant seeking approval to act as a provider and to deliver courses under this section. Those fees shall be in an amount no greater than fees paid by applicants providing similar courses to other insurance agents licensed by the department, as specified in Section 1751.1.

(g) Nothing in this chapter shall preclude completion of the bail agent continuing education requirements of this section through a course of instruction offered via the Internet or correspondence. However, this subdivision shall not be construed to allow completion of the prelicensing education requirements of this section through a course of instruction.

(h) Successful completion of the continuing education requirements by means of an Internet or correspondence course shall require obtaining a passing grade of at least 70 percent on a written final examination. The final examination shall be open book and shall be graded by the approved provider. The provider shall issue certificates of completion only to those students who have passed the final examination.

(Amended by Stats. 2012, Ch. 786, Sec. 37. Effective January 1, 2013.)



1810.8

The commissioner may issue a temporary license to the executor or administrator of the estate of a deceased holder of a bail agent’s license or bail permittee’s license, permitting such party to act as such representative to exercise the rights and privileges of such a license holder for the purpose of conducting the business of the estate for a period of one year from and after the date of the death, pending, but not after, the disposal of the business.

(Added by Stats. 1939, Ch. 361.)



1810.9

A renewal license shall be issued by the commissioner to a licensee upon proof of current licensure, payment of a renewal fee, and completion of the continuing education requirements as required by subdivision (a) of Section 1810.7.

(Added by Stats. 1993, Ch. 515, Sec. 4. Effective January 1, 1994.)



1811

For his services in connection with the filing of any application or request for any license under this chapter, the commissioner shall charge and collect the following fees:

(a) For filing an application or request for bail agent’s license, one hundred eighteen dollars ($118) per year.

(b) For filing an application or request for bail solicitor’s license, one hundred eighteen dollars ($118) per year.

(c) For filing an application or request for bail permittee’s license, two hundred thirty-six dollars ($236).

(d) For filing an application for examination, or reexamination, twenty-four dollars ($24).

(e) For a renewal application, a fee of thirty-five dollars ($35) per year. In the case of a bail agent with more than one valid notice of appointment on file, the fee to be charged pursuant to this subdivision shall be the fee provided herein multiplied by the number of insurers whose valid appointments are on file at the date the document is filed unless the bail agent in that document advises the commissioner of his or her intent to terminate the appointment of one or more of those insurers, in which event the fee shall be based upon the number for insurers remaining.

(f) For a bail solicitor’s renewal application, a fee of thirty-five dollars ($35) per year.

(g) For a bail permittee’s renewal application, a fee of one hundred forty-eight dollars ($148) per year.

(h) At the time of filing an application for a license, if a qualifying examination is required for issue or in connection with the license, the fee for filing the first application to take the qualifying examination shall be paid at the time of filing application for the license.

(i) For filing application or request for approval of a true or fictitious name pursuant to Section 1724.5, twelve dollars ($12), except that there shall be no fee when the name is contained in an original application.

(j) For filing a bond required by this chapter, except when the bond constitutes part of an original application, ten dollars ($10).

(k) For filing a first amendment to an application, six dollars ($6).

(l) For filing a second and each subsequent amendment to an application, twelve dollars ($12).

(Amended by Stats. 2010, Ch. 400, Sec. 25. Effective January 1, 2011.)



1812

The commissioner may make reasonable rules necessary, advisable, or convenient for the administration and enforcement of the provisions of this chapter.

(Added by Stats. 1937, Ch. 654.)



1813

The commissioner, after notice and hearing, in accordance with the procedure provided in Article 13 (commencing with Section 1737) of Chapter 5 may suspend, revoke, or deny any license or certificate of authority issued pursuant to any provision of this code whenever he or she finds that the holder thereof has violated any provisions of this chapter.

(Amended by Stats. 1982, Ch. 454, Sec. 104.)



1814

The violation of any foregoing provision of this chapter, or of any rule of the commissioner made pursuant thereto, is a public offense, punishable by fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in the county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 211. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1815

The commissioner shall publish and maintain a list of the names of holders of bail agents’ and bail permittees’ licenses and their solicitors on the department’s public Web site, together with their license numbers and any other information in respect to the persons as he or she considers advisable. He or she shall promptly upon termination, for any cause, of any license, update the department’s public Web site.

(Amended by Stats. 2008, Ch. 351, Sec. 4. Effective January 1, 2009.)



1819

The certificate of the commissioner certifying any facts found after hearing held under this chapter shall be prima facie evidence of the facts set forth therein.

(Added by Stats. 1939, Ch. 361.)



1820

Every bail license shall be prominently displayed in the office of the licensee.

(Added by Stats. 1939, Ch. 361.)



1821

A license shall not be refused by the commissioner without proceedings in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, being initiated within 60 days from the date of filing the completed application.

Sections 1724.5, 1733, 1734, 1735 and Articles 6 (commencing with Section 1666) and 13 (commencing with Section 1737) of Chapter 5 apply to persons licensed under this chapter, and “insurance agent” or “licensee”, as used in those provisions, include persons licensed under this chapter.

(Amended by Stats. 1982, Ch. 454, Sec. 105.)



1822

A licensee or applicant for a license under this chapter shall notify the commissioner, in writing, of any change in the address from which he intends to conduct his business.

(Added by Stats. 1957, Ch. 671.)



1823

All surety companies which execute undertakings of bail shall keep any moneys collected from agents licensed pursuant to this code as buildup or reserve funds in segregated trust accounts within the state. These accounts shall be maintained as any of the following:

(a) A Federal Deposit Insurance Corporation (FDIC) insured account.

(b) United States government bonds and treasury certificates or other obligations for which the faith of the United States is pledged for the payment of principal and interest.

(c) Repurchase agreements collateralized by securities issued by the United States government.

(d) A money market fund that limits its portfolio to those securities listed in subdivisions (a) and (b).

The accounts described in this section shall not be hypothecated or offered as collateral.

The accounts described in this section shall be used to satisfy the unfulfilled obligations of the undertakings of bail written by the agents from whom the moneys have been collected and to otherwise satisfy the unfulfilled obligations which may be owing to the surety by those agents.

(Amended by Stats. 2000, Ch. 141, Sec. 1. Effective January 1, 2001.)









CHAPTER 8 - Life and Disability Insurance Analysts

1831

The following persons are exempt from this chapter:

(a) Active members of the State Bar of California.

(b) Any person who has passed all of the qualifying examinations necessary to become an associate of the Society of Actuaries.

(c) An officer or employee of any bank or trust company who receives no compensation from sources other than the bank or trust company for activities connected with his employment which would otherwise subject him to this chapter.

(d) Any person employed by an employer who on behalf of his or her employer or any employee of his or her employer transacts life or disability insurance with, but not on behalf of, an insurer; or,

Advises his or her employer or any employee of his or her employer in any manner concerning life or disability insurance; if:

(1) The employer receives no compensation by reason of such transactions or advice; and

(2) Such person receives no compensation from any source other than his or her employer for such transactions and advice.

(e) An investment advisor, as defined in Section 25009 of the Corporations Code, when acting in that capacity.

(Amended by Stats. 1983, Ch. 962, Sec. 4.)



1832

An employee or officer of any insurer is not eligible for license as a life and disability insurance analyst. A life insurer shall not pay a life and disability insurance analyst any commission directly or indirectly, on any life or disability insurance transacted by and in the capacity as a life and disability insurance analyst.

(Amended by Stats. 1983, Ch. 962, Sec. 5.)



1833

A license to act as life insurance analyst shall not be issued to any person not residing in this state, nor to any person who is under 18 years of age at the time of application.

(Amended by Stats. 1971, Ch. 1748.)



1834

Such license shall be obtained only on a written application on a form prescribed by the commissioner. The commissioner may decline to act upon an incomplete or defective application until amendments or an amended application are filed with him which complete the prescribed form and are properly executed. He may prescribe the form of such amendments or amended application.

(Added by Stats. 1959, Ch. 4.)



1835

The applicant shall answer under oath such interrogatories as the commissioner himself or through his deputies propounds on forms prepared by the commissioner.

(Added by Stats. 1959, Ch. 4.)



1836

A license shall not be issued until the commissioner has satisfied himself upon evidence presented and recorded as to the integrity of the applicant and that the applicant:

(a) Is of good business reputation and of good general reputation.

(b) Has a thorough knowledge of life or disability insurance.

(c) Has not participated in or been connected with any business transaction which, in the opinion of the commissioner, tends to show unfitness to act in a fiduciary capacity or to maintain the standards of fairness and honesty required of a trustee or other fiduciary.

(d) Has not willfully misstated any material fact in an application to the commissioner for a license or in a document filed in support of such an application, and has not obtained his or her license by concealment or knowing misrepresentation.

(e) Is a fit and proper person to hold the license applied for.

(f) Does not seek the license for the purpose of avoiding or preventing the operation or enforcement of the insurance laws of this state.

(g) Has within 12 months preceding issuance of the license taken and passed the qualification examination provided in this article.

(Amended by Stats. 1983, Ch. 962, Sec. 6.)



1837

The commissioner may decline to issue a license if an applicant:

(a) Has been refused a license or had a license revoked by any public authority for reasons which indicated lack of honesty or integrity or which showed improper business practice on the part of the applicant.

(b) Has been convicted of a misdemeanor or felony denounced by this code or one of the elements of which involved the misappropriation of money or property.

(c) Has committed an act forbidden by this code.

(Added by renumbering Section 1887 by Stats. 1959, Ch. 753.)



1838

A license shall not be refused by the commissioner on the basis of Section 1836, excepting subdivision (g), without hearing on notice to the applicant. The proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Amended by Stats. 1983, Ch. 962, Sec. 7.)



1839

The commissioner shall conduct or arrange for a written examination, to be given at least twice a year upon questions prepared by the commissioner, as to the qualifications of the applicant to act as a life and disability insurance analyst.

(Amended by Stats. 1983, Ch. 962, Sec. 7.5.)



1840

The examination shall be of sufficient scope to satisfy the commissioner that the applicant has sufficient knowledge of and is thoroughly familiar with the life and disability insurance laws of this state, and the provisions, terms, and conditions of life and disability insurance contracts written on residents of this state, and has a thorough and complete knowledge of life and disability insurance.

(Amended by Stats. 1983, Ch. 962, Sec. 8.)



1841

Every individual and organization licensee, and every applicant for such a license, under this chapter shall file with the commissioner in writing the true name of the individual or organization, and also all fictitious names under which he or she conducts or intends to conduct his or her business, and after licensing shall file with the commissioner any change in or discontinuance of those names. The commissioner may, in writing, disapprove the use of any true or fictitious name (other than the bona fide natural name of an individual) by any licensee on any ground set forth in Section 1724.5. A licensee may not use a true or fictitious name after being notified by the commissioner in writing that the use is contrary to this section. If the commissioner determines that there are facts in mitigation in connection with the continued use of the name, the commissioner may permit its use for a specified reasonable period of time if, in connection therewith, he or she imposes such conditions as will protect the public and achieve the purposes of this section. Any such permission, and any such conditions, shall be in writing.

(Repealed and added by Stats. 1983, Ch. 962, Sec. 9.5.)



1842

(a) The provisions of Chapter 5 (commencing with Section 1621) concerning the license period and the procedure and time for filing applications for renewal of licenses and for filing notices of intention to keep licenses in force applicable to life agents are applicable to licenses authorized by this chapter except that participation in the applications or notices by an admitted insurer is not required.

(b) The fee for filing an application for the issuance or renewal of a license to act as a life and disability insurance analyst or a notice of intention to keep the license in force is one hundred eighteen dollars ($118). As respects life and disability insurance analysts all references in Section 1718 to fees shall be deemed to be this fee. The fee for filing application to take the qualifying examination for life and disability insurance analyst is fifty-nine dollars ($59) and the fee for filing the first application to take the qualifying examination must be paid at the same time the application for issuance of the license is paid. The fees specified in this section shall be paid in advance, and shall be determined by multiplying the number of natural persons to be licensed, or to be named on or added to a license, by the amounts specified in this section as to each license, multiplied by the number of license years in the period of the license applied for, or the remaining period of the existing license counting any initial fractional license year of the period as one year for that purpose.

(Amended by Stats. 2006, Ch. 538, Sec. 460. Effective January 1, 2007.)



1842.1

(a) An organization may hold a license to act as a life and disability insurance analyst. An organization is not eligible for license under this chapter if its articles of incorporation or association or agreement of copartnership forbid it to act in the capacity for which a license is sought.

(b) Only the following natural persons are eligible to be named under an organizational license under this chapter:

(1) Any general partner or employee of a copartnership.

(2) Any member, officer, or employee of an association.

(3) Any officer or employee of the corporation.

(c) Except as otherwise provided in this chapter, whenever reference is made in this chapter to an applicant for a license, the reference includes each natural person who applies to be named on the license of an organization, and wherever reference is made to a person that has been licensed, that reference shall also apply to a person named to act in such capacity under the license of an organization.

(Added by Stats. 1983, Ch. 962, Sec. 11.)



1843

The provisions of Sections 780, 781, 782 and 784, Article 6.5 (commencing with Section 790) of Chapter 2, and Article 13 (commencing with Section 1737) of Chapter 5 are applicable to licensees and applicants for license under this chapter.

(Amended by Stats. 1983, Ch. 962, Sec. 12.)



1844

Any person who acts, offers to act, or assumes to act, as a life and disability insurance analyst when not licensed by the commissioner as provided by this article, or after the license granted to him or her has been suspended or revoked, unless proceedings are pending in the courts to review the act of the commissioner, is guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 962, Sec. 12.3.)



1845

Any person who acts, offers to act or assumes to act as a life and disability insurance analyst in violation of Section 1844 is guilty of a public nuisance and may be enjoined from so doing pursuant to Section 12928.6.

(Amended by Stats. 1983, Ch. 962, Sec. 12.5.)



1846

A licensee or applicant for a license under this article shall notify the commissioner, in writing, of any changes in the address from which he intends to conduct his business.

(Added by Stats. 1959, Ch. 4.)



1848

A person licensed pursuant to this chapter shall not charge a fee for any service which is customarily associated with the solicitation of insurance sales or the servicing of insurance contracts written by the licensee or contracts for which the licensee is receiving compensation from the insurer. A licensee shall not receive any fee unless that fee is based upon a written agreement signed by the party to be charged.

The agreement shall include a statement that information and services concerning insurance policies may be obtained directly from the insurer without cost, a statement outlining the services to be performed for which a fee is to be charged, and the fee to be charged. Additionally, if the licensee is also licensed pursuant to Chapter 5 (commencing with Section 1621), there shall be a statement in the agreement indicating that the licensee is so licensed and, as such, receives commissions for the sale of products. A copy of every such agreement shall be retained by the licensee for not less than three years after the services have been fully performed.

(Added by Stats. 1983, Ch. 962, Sec. 13.)



1849

The department may, from time to time, publish rules and regulations regarding the initial and continuing qualifications to obtain the life and disability insurance analyst license. No person shall be eligible for a life and disability insurance analyst license unless for five years preceding the date of the examination, he or she has been licensed as both a life-only and accident and health licensee pursuant to paragraphs (1) and (2) of subdivision (a) of Section 1626.

(Amended by Stats. 2008, Ch. 300, Sec. 15. Effective January 1, 2009.)






CHAPTER 9 - Rates and Rating and Other Organizations

ARTICLE 1 - Purpose and Scope of Chapter

1850.4

In this chapter “casualty insurance” means all classes of insurance to which the provisions of this chapter are applicable and which are included within Sections 105, 107, 108, 110, 112, 113, 115, and, when written by insurers not admitted to transact fire or marine insurance, Sections 111, 114, 116, 118 and 120.

(Amended by Stats. 1949, Ch. 426.)



1850.5

In this chapter “wilful” or “wilfully” in relation to an act or omission which constitutes a violation of this chapter means with actual knowledge or belief that such act or omission constitutes such violation and with specific intent to commit such violation.

(Added by Stats. 1947, Ch. 805.)



1851

The provisions of this chapter shall apply to all insurance on risks or on operations in this state, except:

(a) Reinsurance, other than joint reinsurance to the extent stated in Article 5 (commencing with Section 1856).

(b) Life insurance.

(c) Insurance of vessels or craft, their cargoes, marine builders’ risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies. Inland marine insurance shall be deemed to include insurance now or hereafter defined by statute, or by interpretation thereof, or if not so defined or interpreted, by ruling of the commissioner or as established by general custom of the business, as inland marine insurance.

(d) Title insurance.

(e) Disability insurance.

(f) Workers’ compensation insurance and insurance of any liability of employers for injuries to, or death of, employees arising out of, and in the course of, employment when this insurance is incidental to, and written in connection with, the workers’ compensation insurance issued to the same employer and covering the same employer interests.

(g) Insurance transacted by county mutual fire insurers or county mutual fire reinsurers.

(Amended by Stats. 2012, Ch. 786, Sec. 38. Effective January 1, 2013.)



1851.1

Notwithstanding subdivision (f) of Section 1851 or any other provision of law and except as and to the extent otherwise provided in Section 1854.5 and 11753.3, any classification of risks and premium rates or system of rating for insurance covering employers against their liability for compensation or damages under the United States Longshoremen’s and Harbor Workers’ Compensation Act (33 U.S.C. 901, et seq.) shall be subject to the provisions of this chapter.

(Amended by Stats. 1978, Ch. 813.)






ARTICLE 2 - Making and Use of Rates

1853.5

With respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data, or carrying on of research, two or more admitted insurers having a common ownership or operating in this State under common management or control, are hereby authorized to act in concert between or among themselves the same as if they constituted a single insurer, and to the extent that such matters relate to co-surety bonds, two or more admitted insurers executing such bonds are hereby authorized to act in concert between or among themselves the same as if they constituted a single insurer.

(Added by Stats. 1947, Ch. 805.)



1853.8

Agreements may be made among admitted insurers with respect to the equitable apportionment among them of casualty insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods, and with respect to the use of reasonable rate modifications for such insurance, such agreements to be subject to the approval of the commissioner.

All such agreements shall be submitted in writing to the commissioner for his consideration and approval, together with such information as he may reasonably require. The commissioner shall approve only such agreements as are found by him to contemplate (a) the use of rates which meet the standards prescribed by this chapter and (b) activities and practices that are not unfair, unreasonable or otherwise inconsistent with the provisions of this chapter.

At any time after such agreements are in effect the commissioner may review the practices and activities of the adherents to such agreements and if after a hearing upon not less than 10 days notice to such adherents he finds that any such practice or activity is unfair or unreasonable, or is otherwise inconsistent with the provisions of this chapter, he may issue a written order to the parties to any such agreement specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of such activity or practice. For good cause, and after hearing upon not less than 10 days notice to the adherents thereto, the commissioner may revoke approval of any such agreement.

(Added by Stats. 1947, Ch. 805.)



1853.9

Upon compliance with the provisions of this chapter applicable thereto any rating organization, advisory organization, and any group, association or other organization of admitted insurers which engages in joint underwriting or joint reinsurance through such organization or by standing agreement among the members thereof, may conduct operations in this State. As respects insurance risks or operations in this State, no insurer shall be a member or subscriber of any such organization, group or association that has not complied with the provisions of this chapter applicable to it.

(Added by Stats. 1947, Ch. 805.)






ARTICLE 2.5 - Making and Use of Rates—Insurance of Properties Being Purchased From Department of Veterans Affairs

1853.95

Admitted insurers are hereby expressly authorized to enter into agreements with the Department of Veterans Affairs with respect to the furnishing of insurance covering property being purchased from such department pursuant to Chapter 3, Division 4 of the Military and Veterans Code or the Veterans’ Farm and Home Purchase Act of 1943, at special rates and forms for such insurance as are determined by the Director of Veterans Affairs to be reasonable.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 19.)



1853.96

The use of such rates and forms by insurers pursuant to such agreements is hereby expressly permitted, and the provisions of Section 1852 are not applicable thereto.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 19.)



1853.97

Automobile liability insurance and automobile physical damage insurance may, at the option of the insurer, be considered a single line for rate filing purposes.

(Added by Stats. 1994, Ch. 1113, Sec. 1. Effective January 1, 1995.)






ARTICLE 4 - Advisory Organizations

1855

No advisory organization shall conduct its operations in this State unless and until it has filed with the commissioner (a) a copy of its constitution, articles of incorporation, agreement or association, and of its by-laws, or rules and regulations governing its activities, all duly certified by the custodian of the originals thereof, (b) a list of its members and subscribers, and (c) the name and address of a resident of this State upon whom notices or orders of the commissioner or process may be served.

Every such advisory organization shall notify the commissioner promptly of every change in its constitution, its articles of incorporation, agreement or association, and of its by-laws, rules and regulations governing the conduct of its business; its list of members and subscribers; and the name and address of the resident of this State designated by it upon whom notices or orders of the commissioner or process affecting such organization may be served.

No such advisory organization shall engage in any unfair or unreasonable practice with respect to such activities.

(Added by Stats. 1947, Ch. 805.)



1855.1

It is the intent of the Legislature in enacting this article to promote competition in the insurance business and provide a means whereby insurance consumers can more easily comparison shop for insurance coverage by allowing insurance advisory organizations to develop and draft for use by all insurers in California common forms, coverages, endorsements, and manuals for insurance policies and bonds.

(Amended by Stats. 1991, Ch. 880, Sec. 4.)



1855.2

As used in this article, “advisory organization” means every group, association, or other organization of insurers, whether located within or outside of this state, that develops and prepares policy or bond forms, or manuals, for use by admitted insurers, carries on research relative to the development and preparation of policy and bond forms, and acts in an advisory, as distinguished from a ratemaking, capacity.

Every advisory organization shall, prior to operation, file with the commissioner (a) a copy or its constitution, its articles of agreement or association, or its certificate of incorporation, and its bylaws, rules, and regulations governing its activities, (b) a list of its members, and (c) the name and address of a resident of this state upon whom notices or orders of the commissioner or process issued at his or her direction may be served. Every advisory organization shall thereafter promptly notify the commissioner of every material change in the documents required to be filed with the commissioner.

(Amended by Stats. 1991, Ch. 880, Sec. 5.)



1855.3

Two or more insurers may cooperate with and act in concert with others as members of an advisory organization with respect to any matters pertaining to the preparation or making of insurance policy or bond forms, or manuals, or carrying on of research relative to the preparation and development of policy or bond forms, or manuals.

(Amended by Stats. 1991, Ch. 880, Sec. 6.)



1855.4

Members and subscribers of advisory organizations may use the policy or bond forms, or manuals, of advisory organizations, either consistently or intermittently, but, except for insurers having common ownership or management, shall not agree with each other or others to ad